Title 1 - LAWS AND STATUTES

Chapter 1 - CODE OF 1972

IN GENERAL

§ 1-1-7 - Contents

The Mississippi Code of 1972 shall cover all sections of and amendments to the Constitution of the United States and the Constitution of the State of Mississippi; all operative and effective sections of the Mississippi Code of 1930 and amendments thereto; all operative and effective sections of the Mississippi Code of 1942, Recompiled, and amendments thereto; and all operative and effective session laws of a general and permanent nature enacted since the publication of the Mississippi Code of 1930 down through the 1971 Regular Session of the Legislature.

The Mississippi Code of 1972 shall contain, in addition to the material set out above, case notes or case statements covering pertinent court decisions construing or applying Mississippi statutes, volume and general indexes, and such other useful matters, tables, information, and ancillaries as the Joint Committee on Compilation, Revision and Publication of Legislation deems to be desirable and practicable to include. Opinions of the Attorney General also may be annotated.



§ 1-1-8 - Official code; recognition as evidence of public statute laws; restrictions on use of certain words or names in title of codes other than official version

(1) The Mississippi Code of 1972 Annotated, as amended, modified and revised from time to time, that is published by the company with which the Joint Legislative Committee on Compilation, Revision and Publication of Legislation has contracted under Section 1-1-107(a):

(a) Is the official code of the public statute laws of the State of Mississippi that are enacted by the Legislature; and

(b) Shall be used, received, recognized and referred to as the official code of the public statute laws of the State of Mississippi, and shall be considered as evidence of the public statute laws of the State of Mississippi, in all courts of the State and by all public officers, offices, departments and agencies of the state and its political subdivisions, and in all other places or instances where the public statute laws of the State may come into question. However, if there is any conflict between the language of any statute as it appears in the Mississippi Code of 1972 Annotated and in the General Laws of Mississippi, the language in the General Laws shall control; and if there is any conflict between the language of any statute as it appears in the General Laws of Mississippi and in the original enrolled bills enacted by the Legislature, the language in the enrolled bills shall control.

(2) No publisher of a code of the public statute laws of the State of Mississippi, other than the publishing company with which the Joint Legislative Committee on Compilation, Revision and Publication of Legislation has contracted under Section 1-1-107(a), shall be authorized to use as the name, title or designation of the code that is published, the words "Mississippi Code of 1972," "Mississippi Code 1972," "Mississippi Code of 1972 Annotated," "Mississippi Code 1972 Annotated," "Annotated Mississippi Code of 1972," "Annotated Mississippi Code 1972," or any other combination of words containing "Code of 1972," "Code 1972" or "1972 Code." The joint committee may seek injunctive relief, or authorize the publisher of the official code to seek injunctive relief on behalf of the joint committee, against any person or entity to enforce the provisions of this subsection.



§ 1-1-9 - Copyright; use of code material

(1) Copyrights of the Mississippi Code of 1972 and the notes, annotations, and indexes thereof, shall be taken by and in the name of the publishers of the compilation who shall thereafter promptly assign the same to the State of Mississippi and be owned by it.

(2) All parts of any act passed by the Mississippi Legislature, or of any code published or authorized to be published by the Joint Committee on Compilation, Revision and Publication of Legislation, including, without limitation, catchlines or frontal analyses; numbers assigned to sections, articles, chapters and titles; historical citations or source lines; editor's notes; amendment notes; cross references; annotations; and summaries of judicial decisions and Attorney General's opinions, shall become and remain the exclusive property of the State of Mississippi, to be used only as the joint committee may direct.

(3) (a) If any person or entity uses any part of any act passed by the Mississippi Legislature, or any part of any code published or authorized to be published by the joint committee, in any manner other than as authorized by the committee, the person or entity shall be subject to a civil penalty of not less than One Thousand Dollars ($ 1,000.00) for each violation, and each day upon which a violation occurs shall be deemed a separate and additional violation.

(b) If the joint committee suspects that any person or entity is violating or has violated this section, the Attorney General shall investigate the matter upon the request of the joint committee. If the Attorney General determines, after investigation, that the person or entity is violating or has violated this section, the Attorney General shall institute an action to impose a civil penalty against the person or entity, or seek injunctive relief against the person or entity to prevent further violations of this section, or both, as requested by the joint committee.

(c) Civil penalties may be recovered in a civil action brought by the Attorney General in the Chancery Court of the First Judicial District of Hinds County, Mississippi, or in the chancery court of the county of residence of the person or entity against whom the penalty is sought. If the person or entity is a nonresident of the State of Mississippi, the action shall be brought in the Chancery Court of the First Judicial District of Hinds County, Mississippi.

(d) All civil penalties recovered shall be deposited into the State General Fund.



§ 1-1-11 - Distribution of the Code of 1972

(1) Except as provided in subsection (2) of this section, the Joint Committee on Compilation, Revision and Publication of Legislation shall distribute or provide for the distribution of the sets of the compilation of the Mississippi Code of 1972 purchased by the state as follows:

Fifty-seven (57) sets to the Mississippi House of Representatives and forty (40) sets to the Mississippi Senate for the use of the Legislative Reference Bureau, Legislative Services Offices, staffs and committees thereof.

Ten (10) sets to the Governor's Office; nine (9) sets to the Secretary of State; and twenty (20) sets to the Auditor's Office.

One (1) set to each of the following: the Lieutenant Governor; each member of the Legislature; the Treasurer; each district attorney; each county attorney; each judge of the Court of Appeals and each judge of the Supreme, circuit, chancery, county, family, justice and municipal courts; each Mississippi Senator and Mississippi Representative in Congress; State Superintendent of Education; Director of the Department of Finance and Administration; six (6) sets to the Performance Evaluation and Expenditure Review (PEER) Committee; three (3) sets to the Director of the Legislative Budget Office; the Commissioner of Agriculture and Commerce; each Mississippi Transportation Commissioner; six (6) sets to the Department of Corrections; the Insurance Commissioner; the Clerk of the Supreme Court; the State Board of Health; each circuit clerk; each chancery clerk in the state for the use of the chancery clerk and the board of supervisors; each sheriff in the state for the use of his office and the county officers; and each county for the county library (and an additional set shall be given to each circuit clerk, chancery clerk, sheriff and county library in counties having two (2) judicial districts).

Two (2) sets to the Department of Archives and History; two (2) sets to the State Soil and Water Conservation Commission; sixty-eight (68) sets to the Attorney General's office; six (6) sets to the Public Service Commission; four (4) sets to the Public Utilities Staff; thirty-five (35) sets to the Department of Revenue; one (1) set to the Board of Tax Appeals; two (2) sets to the State Personnel Board; six (6) sets to the State Law Library; one (1) set to the Library of Congress; ten (10) sets to the University of Mississippi Law School; one (1) set each to the Mississippi School for the Deaf and the Mississippi School for the Blind; one (1) set each to the University of Mississippi, Mississippi State University, Mississippi University for Women, University of Southern Mississippi, Delta State University, Alcorn State University, Jackson State University, Mississippi Valley State University, and the Board of Trustees of State Institutions of Higher Learning; and one (1) set to the Supreme Court judges' conference room. In furtherance of the State Library's reciprocal program of code exchange with libraries of the several states, the joint committee shall, at the direction and only upon the written request of the State Librarian, distribute or provide for the distribution of sets of the code to such libraries.

One (1) set to each state junior or community college; three (3) sets to the Department of Wildlife, Fisheries and Parks; two (2) sets to the Department of Environmental Quality; two (2) sets to the Department of Marine Resources; two (2) sets to the Mississippi Ethics Commission; six (6) sets to the Mississippi Workers' Compensation Commission; four (4) sets to the State Department of Rehabilitation Services; and seven (7) sets to the Department of Human Services. One (1) set to each of the following: State Textbook Procurement Commission; University Medical Center; State Library Commission; Department of Agriculture and Commerce; Forestry Commission; and seventeen (17) sets to the Department of Public Safety. Also, one (1) set to each of the following: Adjutant General, Mississippi Development Authority, Department of Banking and Consumer Finance, Bureau of Building, Grounds and Real Property Management, the State Educational Finance Commission, the Mississippi Board of Vocational and Technical Education, Division of Medicaid, State Board of Mental Health, and Department of Youth Services.

The joint committee is authorized to distribute or provide for the distribution of additional sets of the Mississippi Code, not to exceed three (3) sets, to the office of each district attorney for the use of his assistants.

The joint committee shall provide to the Mississippi House of Representatives and the Mississippi Senate the annual supplements to the Mississippi Code of 1972 for each set of the code maintained by the House and Senate.

The set of the Mississippi Code of 1972 to be provided to each member of the Legislature shall be provided unless specifically waived by such legislator in writing.

An elected or appointed officeholder in the State of Mississippi, except for a member of the Legislature, shall deliver to his successor in office, or to the joint committee if there is no successor, the set of the Mississippi Code of 1972 provided the officeholder under this section.

Before the joint committee delivers or provides for delivery of a copy of the Mississippi Code of 1972 to an individual officeholder, the joint committee shall prepare and submit a written agreement to the officeholder. The agreement shall, among other provisions, state that the code is the property of the State of Mississippi, that it shall be transferred to the officeholder's successor in office, that the officeholder has an obligation to make such transfer and that the officeholder shall be responsible for the failure to deliver the code and for any damage or destruction to the code, normal wear and tear excepted. The joint committee shall execute the agreement and forward it to the officeholder for execution. The joint committee shall not deliver or provide for delivery of the code to the officeholder until the executed agreement is received by the committee. The joint committee may include in the agreement such other provisions as it may deem reasonable and necessary. In addition to damages or any other remedy for not transferring a set of the code to his successor, an officeholder who does not transfer his set of the code shall be guilty of a misdemeanor and shall, upon conviction, pay a fine of One Thousand Dollars ($ 1,000.00). Upon request of the joint committee, the Attorney General shall assist the joint committee in taking such actions as necessary to require an officeholder to transfer the set of code provided under this section to his successor, or to the joint committee if there is no successor, and to recover reimbursement or damages from any officeholder for the loss of or damage or destruction to any volumes of the set of the code provided under this section, other than normal wear and tear.

Replacement of missing, damaged or destroyed sets or volumes of the code provided by this chapter may be obtained from the code publisher through the joint committee at the established state cost, the cost to be borne by the recipient.

No more than one (1) set of the Mississippi Code of 1972 shall be furnished to any one (1) individual, regardless of the office or offices he may hold.

(2) (a) The joint committee, in its discretion, may determine whether electronic access to the Mississippi Code of 1972 is available and a sufficient substitute for actual bound volumes of the code and, if so, may omit furnishing any one or more sets otherwise required by this section.

(b) Each elected state official, elected state district official and member of the Legislature shall receive a CD-ROM version of the Mississippi Code of 1972 in lieu of bound volumes of the Mississippi Code of 1972 unless the official or member of the Legislature makes a request in writing to the Joint Committee on Compilation, Revision and Publication of Legislation that he receive bound volumes of the Mississippi Code of 1972.



§ 1-1-12 - Binding and identification of state-owned copies of Code of 1972

The sets of the Mississippi Code of 1972 purchased by the State to be distributed by the joint committee according to the designation in Section 1-1-11 shall be bound in a different color binding from that used in binding sets offered for sale to private purchasers. In addition to the distinctive color, the binding of each volume shall have stamped thereon in a contrasting color the words "Property of the State of Mississippi." Each of such sets of the Code as distributed shall be for use of the official in his official business and shall be returned to the state when the official vacates the office or when the office is abolished, as provided in Section 1-1-11. However, none of the provisions of this section shall apply to those sets to be distributed to members of the Legislature.



§ 1-1-13 - When Code of 1972 to take effect

The Mississippi Code of 1972, except as expressly provided, shall take effect on the first day of November, one thousand nine hundred and seventy-three, and from that day it shall be received in use, and shall supersede all prior statutes and clauses therein revised, and hereby repealed.



§ 1-1-17 - Appropriations

The cost of the recodification of the laws of Mississippi will be provided by appropriations to implement the purposes of Sections 1-1-1, 1-1-3 and 1-1-5.



§ 1-1-19 - Repeal of former statutes -- Effect of Code of 1972 upon laws enacted at same session or before Code takes effect

From and after the effective date of the Mississippi Code of 1972, subject to any express provisions relating thereto which may be found in the Mississippi Code of 1972, all acts or parts of acts, all sections or parts of sections of the Mississippi Code of 1930, and all sections or parts of sections of the Mississippi Code of 1942, Recompiled, the subjects whereof are revised, consolidated and re-enacted in the Mississippi Code of 1972, or repugnant to the provisions contained therein, shall be, and the same are hereby, repealed, but with respect to statutes brought forward in the Mississippi Code of 1972, that code shall be deemed to be a continuation and not a new enactment. It is especially provided, however, that no curative or validation statute, of any nature or kind whatsoever, shall be affected by the adoption of the Mississippi Code of 1972, in so far as the curative or validation provisions or portions of any such statute are concerned.

Notwithstanding the provisions of the first paragraph of this section, no section or provision of the Mississippi Code of 1972 shall supersede or repeal by implication any law passed at the same session of the legislature at which the Mississippi Code of 1972 is adopted, or passed after the adoption of the Mississippi Code of 1972 but before it shall have taken effect; and an amendatory law passed at such session or at any subsequent session before the Mississippi Code of 1972 takes effect shall not be deemed repealed, unless the contrary intent clearly appears.

Any amendment to any section or sections of the Mississippi Code of 1942, Recompiled, or to any part or parts of acts, the subjects of which are revised, consolidated and enacted in the Mississippi Code of 1972, passed at the same session at which the Mississippi Code of 1972 is adopted, or passed after the adoption of the Mississippi Code of 1972 but before it shall take effect, shall be deemed to amend the corresponding section or sections of the Mississippi Code of 1972.



§ 1-1-21 - Effect of repeals by Code of 1972 upon former rights

The repeal of any statutory provisions by the Mississippi Code of 1972 shall not affect any act done, or any cause of action, or any right accruing or accrued or established, or any suit or proceeding had or commenced in any civil case, or any plea or defense or bar thereto, previous to the time when such repeal shall take place; but the proceedings in every such case shall be conformed, as far as practicable, to the provisions of the Mississippi Code of 1972.



§ 1-1-22 - Prior rights or actions involving taxes unaffected

Nothing in Section 1-1-35 shall affect or defeat any claim, assessment, suit, appeal right or cause of action for taxes due prior to April 26, 1972, whether such assessment, suit, appeal, or claim therefor shall have been begun before said date, or shall thereafter be begun; and the laws amended or repealed are expressly continued in full force, effect and operation for the purpose of the assessment and collection of any taxes due under any such laws prior to said date, and for the imposition of any penalty, forfeiture, or claim for a failure to comply therewith.



§ 1-1-23 - Effect of adoption of Code of 1972 upon offenses committed prior to effective date of Code

An offense committed, and a penalty or forfeiture incurred, previous to the time when the Mississippi Code of 1972 shall take effect, and an indictment or prosecution for any offense, or for the recovery of any penalty or forfeiture, pending at the time when the Mississippi Code of 1972 shall take effect, shall not be affected by its adoption; but all such offenses, penalties, and forfeitures shall remain subject to the laws in force before the Mississippi Code of 1972 shall take effect, except that all the proceedings had thereafter shall be conducted according to the provisions thereof, and except that when any punishment, penalty, or forfeiture shall have been mitigated by the provisions of the Mississippi Code of 1972, such provisions may be applied to any judgment to be pronounced after the Mississippi Code of 1972 shall take effect.



§ 1-1-24 - Prior violations of law and civil causes of action unaffected

Nothing in Section 1-1-35 shall be construed to defeat or affect in any manner whatsoever the prosecution of any person, association, firm or corporation, for the violation of any law occurring prior to the first day of November, 1973 in any court of record, the trial therefor, or appeal therefrom, and nothing in Section 1-1-35 shall be construed to defeat or affect in any manner whatsoever any right of a civil cause of action in equity or law in any court of record, the trial thereof, or appeal therefrom occurring prior to the first day of November, 1973.



§ 1-1-25 - No revival of repealed laws

All statutes and parts of statutes which are repealed or abrogated by, or are repugnant to any law repealed by the Mississippi Code of 1972, and which have not been re-enacted or consolidated therein, shall continue to be so repealed, and shall remain abrogated.



§ 1-1-27 - Vacation of offices by adoption of Code of 1972

The repeal of any statutory provision which is revised and consolidated in the Mississippi Code of 1972, by virtue of which any appointment shall have been made or any office is held, shall not be construed to vacate the office, or in any way to affect the appointment, except when otherwise expressly provided; but the appointment shall continue and the office shall be held subject to the provisions contained in the Mississippi Code of 1972.



§ 1-1-29 - Effect of adoption of Code of 1972 upon private and local laws

Private and local laws not revised and brought into the Mississippi Code of 1972 are not affected by its adoption unless it is expressly so provided therein.



§ 1-1-31 - Severability provision of Code of 1972

If any chapter, article, section, paragraph, sentence, clause, phrase or any part of the Mississippi Code of 1972 is declared to be unconstitutional or void, or for any reason is declared to be invalid or of no effect, the remaining chapters, articles, sections, paragraphs, sentences, clauses and phrases shall be in no manner affected thereby but shall remain in full force and effect.



§ 1-1-33 - Code of 1972 supplied to officers

Where any officer has received a set of the Mississippi Code of 1972 by virtue of his office and is required by law to deliver it to his successor in office, and the officer fails to deliver it to his successor, the successor may make application to the Joint Legislative Committee on Compilation, Revision and Publication of Legislation, in writing, setting forth that fact, and the joint committee, if satisfied of the truthfulness of the application, may issue to the applicant a set of the Mississippi Code of 1972. The joint committee may consider any official application for a set of the Mississippi Code of 1972, and if the facts warrant furnishing a code or codes as applied for, it shall be furnished to the applicant.



§ 1-1-35 - Revised manuscript declared to be official Code of the state of Mississippi

The Legislature finds and so declares that the code committee, comprised of the Attorney General, Secretary of State, chairmen of the appropriations committees and judiciary "A" and "B" committees of the House of Representatives and Senate has, to date, fulfilled its obligations and responsibilities within its statutory powers as set forth in Senate Bill No. 1964 (Chapter 465), Laws of 1970, and that the entire manuscript for the Mississippi Code of 1972, emanating from the Mississippi Code of 1930, all enactments of a general and permanent nature subsequent to the regular session of 1930 and through the regular session of 1942 comprising the original Mississippi Code of 1942, and all such enactments from adjournment of the 1942 regular session through the regular session of 1971 and now a part of the Mississippi Code of 1942, has been thoroughly analyzed by experienced and trained lawyer-editors of the lawbook publishers and by the publishers' computer facilities, and the publishers' findings and recommendations to the Attorney General to date have been agreed upon by and between the publishers, the Attorney General, and the code committee, and that said proposed manuscript, as prepared by The Lawyers Co-Operative Publishing Company and associates and approved by the attorney general, for the Mississippi Code of 1972, has been reported to the Legislature and revised, amended and adopted by the two houses of the Legislature, an enrolled draft of which has been prepared by the said code committee, said manuscript is hereby approved, adopted and declared to be the official code of the State of Mississippi on the first day of November, 1973.



§ 1-1-37 - Enrollment of the Code of 1972

In the enrollment of the Code of 1972, it shall be sufficient and legal to enroll the code either by clipping the text from the original code or from other sources and attaching the same on paper approximately 8 1/2 X 11 inches, and/or by writing the same in longhand or typewriter, and/or by some method of photographic reproduction, and where necessary making corrections in the text before final approval and signature.



§ 1-1-39 - Deposition and preservation of enrolled draft

The enrolled draft of the official Mississippi Code of 1972 shall be deposited in the office of the Secretary of State, and shall be carefully preserved by that officer as the official code of the public statute laws of this state, adopted and declared to be such by Section 1-1-35.






SUPPLEMENTATION OF CODE OF 1972 AND UPDATE OF COMPUTER TAPES

§ 1-1-57 - Purchase and distribution of pocket part supplements and replacement bound volumes

The Joint Committee on Compilation, Revision and Publication of Legislation shall purchase such numbers of sets of the pocket part supplements and the replacement volumes, including index replacement volumes, as may be required to maintain in a current status the sets of the Code of 1972 authorized to be furnished under the provisions of Section 1-1-11, and shall distribute or provide for the distribution of the same to the proper parties. In furtherance of the State Library's reciprocal program of Code exchange with libraries of the several states, the joint committee shall, at the direction and only upon the written request of the State Librarian, distribute or provide for the distribution of those supplements and replacement volumes to such libraries.



§ 1-1-58 - Advance sheets; contract for publication; distribution; provision of information to publisher

(1) The Joint Committee on Compilation, Revision and Publication of Legislation shall contract with a publishing company for the publication of the advance sheets of the general laws enacted at each session of the Legislature. This contract may be with the same publishing company contracted with under Section 1-1-107(a) and may be included as a provision of that contract with the publishing company instead of being a separate contract.

(2) The joint committee shall distribute or provide for the distribution of the advance sheets to the proper parties. One (1) volume of the advance sheets shall be provided free of cost to each state government agency, to each respective Legislative Services Office of the House of Representatives and the Senate, to the Legislative Reference Bureau, and to each sheriff, chancery clerk, circuit clerk, superintendent of education, tax assessor, county prosecuting attorney, justice court judge, attorney for each county's board of supervisors, each municipal clerk, district attorney, circuit judge, chancellor, county court judge and Supreme Court judge. The joint committee shall authorize the publishing company to make copies of the advance sheets available to each member of the Mississippi Bar Association in good standing, according to the records of the secretary of the Mississippi Bar Association, at a reasonable cost, including preparation, printing, shipping and handling.

(3) The Office of the Secretary of State shall provide or make available to the publishing company such information regarding the general laws enacted by the Legislature as necessary for the publishing company to prepare and publish the advance sheets.



§ 1-1-59 - Provision and maintenance of Code in electronic form

The Joint Committee on Compilation, Revision and Publication of Legislation may contract with a reputable and competent company to perform any services necessary to update any computer tape, disc or other technological medium furnished with the Mississippi Code of 1972, and to provide for and update a CD-ROM (compact disc, read-only memory) or other disc or technological medium containing the Mississippi Code of 1972 and its annotations, so that all laws of a general nature passed by the Legislature subsequent to the 1971 Session thereof will be incorporated therein in the same format as the pocket part supplements and supplemental material contained in replacement volumes to the Code of 1972. This contract may be made with the same publishing company contracted with under Section 1-1-107(a) and may be included as a provision of that contract with the publishing company instead of being a separate contract.

If the same cannot be contracted for, at and for a consideration considered reasonable, the joint committee may request the Mississippi Department of Information Technology Services to perform such services and pay over to the department such sums as may be appropriated for such purposes, and the Mississippi Department of Information Technology Services may expend such sums as paid over for the employment of personnel and the purchase of such services, supplies, materials and equipment as may be required to perform the work.



§ 1-1-60 - Requisitions from University of Mississippi law school; publication exchanges with other states

The dean of the law school of the University of Mississippi may make requisitions to the Joint Committee on Compilation, Revision and Publication of Legislation for the Mississippi Code and supplements thereto to exchange with other states for similar publications and make the same available in the University of Mississippi law school library for the purpose of increasing the facilities of the library. The joint committee may furnish or provide for the furnishing of these publications upon requisition from the dean of the law school of the University of Mississippi.



§ 1-1-62 - Number of volumes, supplements, and advance sheets required

The Joint Committee on Compilation, Revision and Publication of Legislation shall provide for the publication of sufficient volumes of the Mississippi Code and supplements thereto and advance sheets as necessary to meet the requirements of Sections 1-1-11, 1-1-57, 1-1-58 and 1-1-60.






JOINT LEGISLATIVE COMMITTEE ON COMPILATION, REVISION AND PUBLICATION OF LEGISLATION

§ 1-1-101 - Legislative findings

The Legislature finds that the compilation, revision and publication of legislation enacted by the Legislature is a legislative function.



§ 1-1-103 - Creation of Joint Legislative Committee on Compilation, Revision and Publication of Legislation; composition; appointment and compensation of members; chairman; attendance at meetings by proxies; transaction of business by committee; meetings; payment of expenses

(1) There is created the Joint Legislative Committee on Compilation, Revision and Publication of Legislation, which is hereinafter referred to as the "joint committee." The joint committee shall be composed of the Speaker of the House of Representatives, the Lieutenant Governor of the State of Mississippi, the Speaker Pro Tempore of the House of Representatives, the President Pro Tempore of the Mississippi State Senate, the Chairman of the Rules Committee of the House of Representatives, the Chairman of the Senate Rules Committee, four (4) members of the House of Representatives to be named by the Speaker of the House, and four (4) members of the Senate to be named by the Lieutenant Governor. If any ex officio member of the joint committee holds two (2) positions entitling him to membership on the committee, the Speaker of the House or the Lieutenant Governor, as the case may be, shall appoint another member of the respective house to membership on the committee. The chairmanship of the committee shall alternate for twelve-month periods, beginning on May 1 of each year, between the Speaker of the House of Representatives and the Lieutenant Governor, with the Speaker of the House of Representatives serving as the first chairman. In the absence of the Chairman of the House Rules Committee or of the Senate Rules Committee, the vice chairman of that committee shall be entitled to attend; if the vice chairman is unable to attend or if an appointed member is unable to attend, another legislator may be designated to attend by the Speaker of the House or the Lieutenant Governor, as the case may be. If the Speaker of the House or the Lieutenant Governor is unable to attend a meeting, he may designate a legislator to substitute for him at that meeting. Any person serving as such a designated proxy shall have a vote at the meeting he was selected to attend and also when attending, shall receive compensation and expenses in the same manner and amount as regular members of the joint committee.

There shall be no business transacted, including adoption of rules of procedure, without the presence of a quorum of the joint committee. A quorum shall be eight (8) members, to consist of four (4) members from the House of Representatives and four (4) members from the Senate. No action shall be valid unless approved by the majority of those members present and voting, entered upon the minutes of the joint committee and signed by the chairman and vice chairman.

(2) In addition to their legislative salaries as provided by law, the members of the committee shall receive per diem as authorized by law for their services in carrying out the duties of the committee and, in addition thereto, shall receive a daily expense allowance equal to the maximum daily expense rate allowable to employees of the federal government for travel in the high rate geographical area of Jackson, Mississippi, as may be established by federal regulations, including mileage as authorized by Section 25-3-41. However, in no case shall the members of the committee draw per diem while the Legislature is in regular or special session, except that members may receive the per diem and expenses authorized by this section when the Legislature is in session but in recess under the terms of a concurrent resolution, or in recess during a special session.

(3) The committee shall meet at least one (1) time during the interim that the Legislature is not in regular session, and the chairman may call additional meetings at such times as he deems necessary or advisable.

(4) All expenses incurred by and on behalf of the committee shall be paid from funds appropriated therefor, or from a sum to be provided in equal portion from the contingency funds of the House of Representatives and the Senate.

(5) Upon the request of the joint committee, the Attorney General shall provide legal assistance or legal representation to the committee on any matter within the jurisdiction of the committee, including bringing suits on behalf of the committee and representing the committee in any suits brought against the committee.



§ 1-1-105 - Committee staff

The Director of the House Legislative Services Office and the Director of the Senate Legislative Services Office shall assist the joint committee with regard to staffing the committee to the extent feasible. The joint committee shall appoint one (1) attorney employed by the House Legislative Services Office and one (1) attorney employed by the Senate Legislative Services Office to serve as co-counsel for the committee and as liaisons to the publishing company or companies with which the joint committee has contracted.



§ 1-1-107 - General powers and duties of committee

The joint committee shall have the following powers and duties:

(a) To select and contract with a reputable and competent publishing company on such terms and conditions and at such prices as it may deem proper for the editing, printing, indexing, annotating, binding and publishing of all the acts of the Legislature passed since adjournment of the 1998 Session of the Mississippi Legislature and annually thereafter, provided that the expenditure of state funds shall be contingent upon the Legislature appropriating the necessary funds therefor. Nothing in this act [Laws, 1998, ch. 546] or in Chapter 502, Laws of 1996, shall be construed to render invalid or impair the obligations of any contract entered into on behalf of the State of Mississippi on or before September 30, 1988, and any revisions or modifications to such contract other than extending the contract beyond September 30, 1998, for any of the purposes set forth in this act [Laws, 1998, ch. 546] or in Chapter 502, Laws of 1996.

(b) To undertake such substantive revisions, recodifications and compilations of the Mississippi Code of 1972, and subsequent amendments thereto, as may be necessary or as may be directed by the Legislature.

(c) To formulate with the publishing company all the details associated with the codification of the laws enacted by the Mississippi Legislature.

(d) To review, approve or disapprove the work of the publishing company in preparing, supplementing, indexing or revising the Mississippi Code of 1972, or any volume, pocket part or portion thereof.

(e) To grant exclusive or nonexclusive publication and sales rights to the Mississippi Code of 1972, and subsequent amendments thereto, or portions thereof to the publishing company.

(f) In its discretion, to seek the advice and assistance of members and committees of the Mississippi Bar Association.

(g) To provide for the preparation and introduction of legislation containing its recommendations for the revisions in substance and form or both, or the repeal or amendment of statutes or portions thereof.

(h) To provide for procedures for the implementation or execution of its powers and duties.

(i) To take such other action or exercise such additional powers as may be necessary or convenient to carry out the purposes of this chapter.



§ 1-1-109 - Authority of committee relating to preparation of legislative acts for publication

In preparing the acts of the Legislature for publication in the Mississippi Code of 1972 after the adjournment of each session and without altering the sense, meaning or effect of the acts, the joint committee is authorized to:

(a) Correct the spelling of words;

(b) Change capitalization for the purpose of uniformity;

(c) Correct manifest typographical and grammatical errors;

(d) Substitute the proper code section number, chapter number, or other number or designation for the terms "this act," and similar words or phrases;

(e) Change cross-reference numbers to agree with renumbered chapters, code sections or portions of the Code;

(f) Substitute the proper calendar date for "the effective date of this chapter" and other phrases of similar import;

(g) Correct manifest errors in references to laws;

(h) Correct inaccurate references to the titles of officers, the names of departments or other agencies of the state, local governments, or the federal government, and such other name changes as are necessary to be consistent with the laws of the state;

(i) Insert or delete hyphens in words so as to follow correct grammatical usage;

(j) Change nouns from the singular to the plural or vice versa for purposes of style and grammar;

(k) Change punctuation for purposes of uniformity and consistency of style; and

(l) Integrate the amendments that may have been made in more than one (1) act of the Legislature in a single session to the same code section or provisions of law, so that all versions of the same code section or law that were enacted during a single session may become effective, if effectuating all such amendments is consistent with the intent of the Legislature.



§ 1-1-111 - Approval by committee of manuscript of supplements and replacement volumes prepared by publishing company

From and after July 1, 1998, the manuscript of acts of the Mississippi Legislature that have been edited, compiled, annotated and indexed by the publishing company holding the contract with the Joint Committee on Compilation, Revision and Publication of Legislation shall be submitted to the joint committee for its approval and acceptance after each regular session of the Legislature. Upon the approval and acceptance of the manuscript by the joint committee, the same shall be printed in insertable pocket supplement form or replacement bound volume or volumes where necessary, containing appropriate chapters, titles and subdivisions of titles.









Chapter 3 - CONSTRUCTION OF STATUTES

§ 1-3-1 - Application of chapter

This chapter is applicable to every statute unless its general object, or the context of language construed, or other provisions of law indicate that a different meaning or application was intended from that required by this chapter.



§ 1-3-3 - Bond

The term "bond," when used in any statute, shall embrace every written undertaking for the payment of money or acknowledgment of being bound for money, conditioned to be void on the performance of any duty or the occurrence of any thing therein expressed and subscribed, and delivered by the party making it, to take effect as his obligation, whether it be sealed or unsealed.



§ 1-3-4 - Capital case, capital offense, capital crime, and capital murder

The terms "capital case," "capital cases," "capital offense," "capital offenses," and "capital crime" when used in any statute shall denote criminal cases, offenses and crimes punishable by death or imprisonment for life in the state penitentiary. The term "capital murder" when used in any statute shall denote criminal cases, offenses and crimes punishable by death, or imprisonment for life in the state penitentiary.



§ 1-3-5 - Crime

The term "crime," when used in any statute, shall mean any violation of law liable to punishment by criminal prosecution.



§ 1-3-7 - Drugs

The term "drugs," when used in any statute, shall embrace all medicines for internal or external use for man or beast.



§ 1-3-9 - Established

The term "established" or "hereafter established" when used in any legislative act or municipal ordinance or resolution shall mean with reference to time the date at which the plant, building or structure referred to has progressed to that degree of completion as to be ready for the use intended.



§ 1-3-11 - Felony

The term "felony," when used in any statute, shall mean any violation of law punished with death or confinement in the penitentiary.



§ 1-3-13 - Fertilizers

All substances, chemicals and compounds commonly known as commercial fertilizers, and all manures, whether natural or artificial products, except animal excrement, cotton seed, and unmixed cotton seed products.



§ 1-3-15 - Food

The term "food," when used in any statute, shall embrace every article used as food or drink by man.



§ 1-3-17 - Gender, masculine to embrace the feminine

Words in the masculine gender shall embrace a female as well as a male, unless a contrary intention may be manifest.



§ 1-3-19 - Infamous crime

The term "infamous crime," when used in any statute, shall mean offenses punished with death or confinement in the penitentiary.



§ 1-3-21 - Infant

The term "infant," when used in any statute, shall include any person, male or female, under twenty-one years of age.



§ 1-3-23 - Insurrection

The term "insurrection," when used in any statute, means an armed assembly of persons having intent to resist or subvert lawful authority.



§ 1-3-24 - Intellectual disability

The term "intellectual disability," when used in any statute, means a disability characterized by significant limitations both in intellectual functioning and in adaptive behavior, originates before the age of eighteen (18) years, and refers to persons who were, are and continue to be diagnosed with mental retardation.



§ 1-3-25 - Land

The term "land," when used in any statute, shall include all corporeal hereditaments whatever, and any interest therein, whether an estate for years or a different estate.



§ 1-3-26 - Minimum education program, minimum program, minimum foundation program

Wherever the phrase "minimum education program," "minimum program" or "minimum foundation program" shall appear in the laws of this state, it shall be construed to mean the "Mississippi Adequate Education Program" created under Section 37-151-1 et seq.



§ 1-3-27 - Minor

The term "minor," when used in any statute, shall include any person, male or female, under twenty-one years of age.



§ 1-3-29 - Month

The term "month," when used in any statute, means a calendar month, unless a contrary intention be expressed.



§ 1-3-31 - Navigable waters

Except as otherwise provided in Section 27-109-1, all rivers, creeks and bayous in this state, twenty-five (25) miles in length, and having sufficient depth and width of water for thirty (30) consecutive days in the year to float a steamboat with carrying capacity of two hundred (200) bales of cotton, are navigable waters of this state and public highways.



§ 1-3-33 - Number, singular and plural

Words used in the singular number only, either as descriptive of persons or things, shall extend to and embrace the plural number; and words used in the plural number shall extend to and embrace the singular number, except where a contrary intention is manifest.



§ 1-3-35 - Oath

The term "oath," when used in any statute, shall include the word "affirmation," in all cases where by law an affirmation may be substituted for an oath.



§ 1-3-37 - Offense

The term "offense," when used in any statute, shall mean any violation of law liable to punishment by criminal prosecution.



§ 1-3-39 - Person

The term "person," when used in any statute, shall apply to artificial as well as natural persons; and when used to designate the party whose property may be the subject of offense, shall include the United States, this state, or any other state, territory, or country, and any county, city, town or village which may lawfully own property in this state; also all public and private corporations, as well as individuals.



§ 1-3-41 - Personal property

The term "personal property," when used in any statute, shall include goods, chattels, effects, evidences of rights of action, and all written instruments by which any pecuniary obligation, or any right, title, or interest in any real or personal estate, shall be created, acknowledged, transferred, incurred, defeated, discharged, or diminished.



§ 1-3-43 - Promissory note

Every promise in writing whereby any person, firm or body politic or corporate promises or agrees to pay a sum of money or acknowledges the same to be due.



§ 1-3-45 - Property

The term "property," when used in any statute, includes personal property as defined in Section 1-3-41 and also every estate, interest, and right, in lands, tenements, and hereditaments.



§ 1-3-47 - Railroad

Every person, firm, association of persons or company, whether incorporated or not, who shall own or operate a railroad as a common carrier.



§ 1-3-49 - State

The term "state," when applied to different parts of the United States, shall, when used in any statute, extend to and include the District of Columbia and the several territories created or recognized by congress.



§ 1-3-51 - Stationery

The term "stationery," as applied to purchases for the state, includes everything properly so called.



§ 1-3-53 - Sworn

The term "sworn," when used in any statute, shall include the word "affirmed," in all cases where by law an affirmation may be substituted for an oath.



§ 1-3-55 - United States

The term "United States," when used in any statute, shall include the District of Columbia and the territories, as well as the states of the union.



§ 1-3-57 - Unsound mind

The term "unsound mind," when used in any statute in reference to persons, shall include persons with an intellectual disability, persons with mental illness, and persons non compos mentis.



§ 1-3-58 - Ward

Whenever the term "ward" is used, it shall be liberally construed and held to include any and all persons under every form of legal disability, including, but not limited to, the disabilities of minority, intellectual disability, mental illness, unsound mind, alcoholism, addiction to drugs, and convicted felons.



§ 1-3-59 - Will

The term "will," when used in any statute, shall include codicils.



§ 1-3-61 - Written

The term "written," when used in any statute, may include, but is not limited to, printing, engraving, and lithographing. In all cases where the signature of any person is required by law, it shall always be the proper handwriting of such person, or, in case he be unable to write, his proper mark, unless a different form of legal signature is specified in another statute.



§ 1-3-63 - Year

The term "year," when used in any statute, means a calendar year, unless a contrary intention be expressed.



§ 1-3-65 - Construction of terms generally

All words and phrases contained in the statutes are used according to their common and ordinary acceptation and meaning; but technical words and phrases according to their technical meaning.



§ 1-3-67 - How time computed when a number of days is prescribed

When process shall be required to be served or notice given any number of days, the day of the act, event or default from which the designated period of time begins to run shall not be included. The last day of the period so computed shall be included unless it is a Saturday, a Sunday or a legal holiday, or any other day when the courthouse or the clerk's office is in fact closed, whether with or without legal authority, in which event the period runs until the end of the next day which is not a Saturday, a Sunday, a legal holiday, or any other day when the courthouse or the clerk's office is closed. When the period of time prescribed or allowed is less than seven (7) days, intermediate Saturdays, Sundays and legal holidays shall be excluded in the computation.



§ 1-3-69 - When a number of weeks is prescribed

When publication shall be required to be made in some newspaper "for three (3) weeks," such publication shall be made once each week for three (3) successive weeks, and the time within which the noticed party is required to act or within which the noticing party may proceed shall be computed from the first date of publication. This rule shall furnish a guide for any similar case, whether the time required be more or less than three (3) weeks.



§ 1-3-71 - Civil law to control computation of relationship unless otherwise provided

In each and every statute of this state heretofore enacted, and now in effect, in which the phrase "kindred within the third degree" or "relationship within the third degree" is used, and in which no other rule is applied or indicated, the civil law rule in computing relationship shall govern.



§ 1-3-73 - Civil law to apply in construing

The civil law rule of computing kinship or relationship is hereby adopted and shall hereafter control in this state where the computation of relationship or kinship, either by blood or marriage, is brought in question in construing any legislative enactment or statutory law in the State of Mississippi.



§ 1-3-75 - Petitions must be signed personally by petitioners

All petitions presented to any governing body of the State of Mississippi, or any of its subdivisions, or municipalities thereof, must be signed personally by each petitioner; otherwise, said signature shall not be counted as a valid signature of such petition.



§ 1-3-76 - Procedures for contesting disqualification of signatures on petition requesting vote on matter affecting county or municipality

When any petition is filed by qualified electors of a county or municipality requesting a vote on matters affecting all or any portion of a county or municipality, the certifying official shall post a list of all names disqualified from the petition and the reason for disqualification at the courthouse or city hall, as the case may be. A person whose signature has been disqualified by the certifying official may, within ten (10) days after said notice has been posted, appear before such certifying official and present evidence of his qualification accompanied by a notarized affidavit stating the reason that his signature is qualified for the petition. Based upon such information, the certifying official shall reconsider his disqualification and may allow the signature to be counted if such action appears justified.



§ 1-3-77 - General severability provision

If any section, paragraph, sentence, clause, phrase or any part of any act passed hereafter is declared to be unconstitutional or void, or if for any reason is declared to be invalid or of no effect, the remaining sections, paragraphs, sentences, clauses, phrases or parts thereof shall be in no manner affected thereby but shall remain in full force and effect.

Unless the contrary intent shall clearly appear in the particular act in question, each and every act passed hereafter shall be read and construed as though the provisions of the first paragraph of this section form an integral part thereof, whether expressly set out therein or not.



§ 1-3-79 - Treatment of amendments to same section by different bills during single legislative session; effective dates

(1) Except as otherwise provided in Section 1-1-109, whenever the same section of law is amended by different bills during the same session of the Legislature and the effective dates of the amendments to that section of law as specified in the bills are on different dates, the version of that section in each bill shall take effect on the effective date of the amendments to that section as specified in the bill, regardless of the dates on which the bills are approved by the Governor, become law without the Governor's signature, or are approved by the Legislature subsequent to a veto, and at the time that each version of that section takes effect, the version taking effect shall supercede all other versions of that section that took effect earlier, unless specifically provided otherwise in any of the bills amending that section.

(2) Except as otherwise provided in Section 1-1-109, whenever the same section of law is amended by different bills during the same session of the Legislature and the effective dates of the amendments to that section of law as specified in the bills are on the same date, the version of that section in the bill that is approved by the Governor, becomes law without the Governor's signature, or is approved by the Legislature subsequent to a veto on the latest date shall supercede all other versions of that section, unless specifically provided otherwise in any of the bills amending that section.

(3) As used in this section, "section of law" or "section" means a section of the Mississippi Code of 1972, any other valid code of statutory laws of the State of Mississippi or the session laws of the Legislature.



§ 1-3-81 - Captions of title, chapter, article, subarticle, part or section of Mississippi Code of 1972

(1) "Caption" means the words used to describe the substance of a title, chapter, article, subarticle, part or section of the Mississippi Code of 1972.

(2) Captions shall not constitute a part of the Mississippi Code of 1972 unless specifically so provided by law.

(3) The wording of captions that are not specifically provided to constitute law shall be editorial in nature and may be revised by a publisher of the code as the publisher deems appropriate. There shall be no exclusive right in any publisher of the code to the use of a caption that has appeared in any bill that is approved by the Governor, has become law without the Governor's signature, or is approved by the Legislature subsequent to a veto; captions that have appeared in such a bill shall be subject to editorial revision without legislative action.






Chapter 5 - SESSION LAWS AND JOURNALS

§ 1-5-1 - Printing of general, local and private laws

The Office of the Secretary of State shall provide for and may enter into contracts for the complete, accurate and timely printing of the general laws and the local and private laws passed at each session of the Legislature.



§ 1-5-3 - Disposition of general, local and private laws and journals of legislature; responsibility

The Office of the Secretary of State shall be responsible for the disposition of the general laws, local and private laws and journals of the Legislature as provided for by law.



§ 1-5-5 - General laws and journals, local and private laws deposited in state law library

The Office of the Secretary of State shall provide five (5) volumes of the general laws and journals and five (5) volumes of the local and private laws of each session of the Legislature to the State Law Library.



§ 1-5-7 - Distribution of general laws and journals, and local and private laws free of charge

The Office of the Secretary of State shall distribute and transmit, free of cost, the general laws and journals of each session of the Legislature, as follows: One (1) volume of each to the following: Governor, Lieutenant Governor, Secretary of State, Attorney General, State Auditor, State Treasurer, Clerk of the Supreme Court, the Court of Appeals; Mississippi State University, Mississippi University for Women, Alcorn State University, University of Southern Mississippi, Delta State University, Jackson State University, Mississippi Valley State University, University of Mississippi and University of Mississippi School of Law; the sheriff of each county for the county law library; each member of the Legislature; the Secretary of the Senate; the Clerk of the House; each attorney employed in the Legislative Services Offices of the House of Representatives and the Senate; each legislative committee meeting room in the New Capitol; the Legislative Reference Bureau; the Legislative Budget Office; the Department of Archives and History; and the Library of Congress at Washington, D.C. The copies to be provided each sheriff, member of the Legislature and each attorney employed in the Legislative Services Offices of the House and Senate shall not be provided unless specifically requested by such sheriff, legislator or attorney in writing. The Office of the Secretary of State shall provide, free of cost, one (1) volume of the local and private laws to each attorney employed in the Legislative Services Offices of the House of Representatives and the Senate; each legislative committee meeting room in the New Capitol; and the Legislative Reference Bureau; however, the copies to be provided each attorney employed in the Legislative Services Offices of the House and Senate shall not be provided unless specifically requested by such attorney in writing.

In addition to the volumes provided to the Legislative Services Offices' attorneys under this section, four (4) volumes of the general laws, three (3) volumes of the local and private laws and two (2) volumes of the journal of the particular house involved shall be provided free of cost to the Legislative Services Offices of the House of Representatives and the Senate. Receipt of any number of volumes that are to be provided to the Legislative Services Offices and their attorneys under this section may be waived in writing by the Director of the Legislative Services Office of either house.



§ 1-5-9 - Distribution of general laws of Legislature to judges of United States

The Secretary of State shall, in the same manner, further distribute one (1) copy of the general laws of the Legislature alone to each of the judges of the United States courts in this state.



§ 1-5-11 - Publication of volumes of general, local and private laws and journals for sale; disposition of proceeds

The Office of the Secretary of State shall provide for the publication of sufficient additional volumes of the general laws, local and private laws and journals not otherwise provided for by law, to be made available for sale at a reasonable cost, including preparation, printing, shipping and handling. The Office of the Secretary of State shall pay the proceeds of such sales into the State General Fund in the manner prescribed by law.



§ 1-5-17 - University law school to have books for exchange

The dean of the law school of the University of Mississippi may make requisitions to the Secretary of State for the general session laws and journals of the Legislature to exchange with other states for similar publications and make the same available in the University of Mississippi law school library for the purpose of increasing the facilities of the library. The Secretary of State may furnish these publications upon requisition from the dean of the law school of the University of Mississippi.



§ 1-5-19 - Publication and distribution of journals and laws

The Office of the Secretary of State shall provide for the publication of sufficient volumes of the House journal, Senate journal, general laws and local and private laws necessary to meet the requirements of this chapter.



§ 1-5-21 - Sale of excess volumes

The Secretary of State may sell the volumes of the House journal, Senate journal, general laws, local and private laws and the Southern Reporter--Mississippi Cases in excess of the number thereof necessary for distribution or retention, the sale price for each volume to be the cost price of printing, binding and mailing. The funds realized by the Secretary of State from the sale of those excess volumes shall be paid by him into the State General Fund in the manner prescribed by law.



§ 1-5-25 - To receive certain books from the sheriffs and distribute them

The Secretary of State shall receive from the several sheriffs all extra copies of the acts of the Legislature, which the sheriffs are required to return to him, and he shall see that the several sheriffs perform the duty required of them in this behalf. If there be less than ten copies of any of the acts, in the State Library, he shall supply the deficiency from the acts so returned to him, and out of the residue of the acts so returned, he shall, as far as can be, supply each county with the books needed to complete the set belonging to each respectively, and shall take the receipt of the sheriff therefor; and any books not thus disposed of shall be preserved in his office, and sold as other like books.









Title 3 - STATE SOVEREIGNTY, JURISDICTION AND HOLIDAYS

Chapter 1 - STATE SOVEREIGNTY COMMISSION [REPEALED]



Chapter 3 - STATE BOUNDARIES, HOLIDAYS, AND STATE EMBLEMS

§ 3-3-1 - Limits and boundaries of the territorial waters of the State of Mississippi

The limits and boundaries of the territorial waters of the State of Mississippi shall consist of all territory included within the boundaries described in the act of Congress of March 1, 1817, together with all territory ceded to the State of Mississippi by later acts of Congress or by compacts or agreements with other states, as such territory and boundaries may have been or may be modified by the United States Supreme Court which extends three (3) miles of Cat Island, Ship Island, Horn Island and Petit Bois Island off shore to three (3) Marine Leagues.



§ 3-3-3 - How state divided into counties

The State of Mississippi is divided into the following counties, to wit: Adams, Alcorn, Amite, Attala, Benton, Bolivar, Calhoun, Carroll, Chickasaw, Choctaw, Claiborne, Clarke, Clay, Coahoma, Copiah, Covington, De Soto, Forrest, Franklin, George, Greene, Grenada, Hancock, Harrison, Hinds, Holmes, Humphreys, Issaquena, Itawamba, Jackson, Jasper, Jefferson, Jefferson Davis, Jones, Kemper, Lafayette, Lamar, Lauderdale, Lawrence, Leake, Lee, Leflore, Lincoln, Lowndes, Madison, Marion, Marshall, Monroe, Montgomery, Neshoba, Newton, Noxubee, Oktibbeha, Panola, Pearl River, Perry, Pike, Pontotoc, Prentiss, Quitman, Rankin, Scott, Sharkey, Simpson, Smith, Stone, Sunflower, Tallahatchie, Tate, Tippah, Tishomingo, Tunica, Union, Walthall, Warren, Washington, Wayne, Webster, Wilkinson, Winston, Yalobusha, and Yazoo, which are bounded as described in Chapter 1 of Title 19 of this Code.



§ 3-3-5 - How far counties on Mississippi River and Gulf of Mexico extend

The counties lying immediately on the Mississippi River shall, respectively, have and possess jurisdiction and extend to the western boundary of the state, within the space embraced, by extending their boundary lines which strike the river, on a continuous direct course to the extreme boundary of the state, including all islands that may be within the limits just defined; and the counties bordering on the Gulf of Mexico, to wit: Jackson, Harrison and Hancock, shall, respectively, have and possess jurisdiction and extend to the southern boundary of the state within the space embraced by extending their boundary lines which strike the Gulf of Mexico, or the inlets thereto, on a continuous direct course to the southern boundary of the state, including all islands that may lie within the limits thus defined.



§ 3-3-7 - Legal holidays

(1) Except as otherwise provided in subsection (2) of this section, the following are declared to be legal holidays, viz: the first day of January (New Year's Day); the third Monday of January (Robert E. Lee's birthday and Dr. Martin Luther King, Jr.'s birthday); the third Monday of February (Washington's birthday); the last Monday of April (Confederate Memorial Day); the last Monday of May (National Memorial Day and Jefferson Davis' birthday); the fourth day of July (Independence Day); the first Monday of September (Labor Day); the eleventh day of November (Armistice or Veterans' Day); the day fixed by proclamation by the Governor of Mississippi as a day of Thanksgiving, which shall be fixed to correspond to the date proclaimed by the President of the United States (Thanksgiving Day); and the twenty-fifth day of December (Christmas Day). In the event any holiday hereinbefore declared legal shall fall on Sunday, then the next following day shall be a legal holiday.

(2) In lieu of any one (1) legal holiday provided for in subsection (1) of this section, with the exception of the third Monday in January (Robert E. Lee's and Martin Luther King, Jr.'s birthday) and the eleventh day of November (Armistice or Veterans Day), the governing authorities of any municipality or county may declare, by order spread upon its minutes, Mardi Gras Day or any one (1) other day during the year, to be a legal holiday.

(3) August 16 is declared to be Elvis Aaron Presley Day in recognition and appreciation of Elvis Aaron Presley's many contributions, international recognition and the rich legacy left to us by Elvis Aaron Presley. This day shall be a day of recognition and observation and shall not be recognized as a legal holiday.

(4) May 8 is declared to be Hernando de Soto Day in recognition, observation and commemoration of Hernando de Soto, who led the first and most imposing expedition ever made by Europeans into the wilds of North America and the State of Mississippi, and in further recognition of the Spanish explorer's 187-day journey from the Tombigbee River basin on our state's eastern boundary, westward to the place of discovery of the Mississippi River on May 8, 1541. This day shall be a day of commemoration, recognition and observation of Hernando de Soto and European exploration and shall not be recognized as a legal holiday.

(5) Armistice Day (Veterans Day) shall be observed by appropriate exercises in all the public schools in the State of Mississippi. The superintendent of schools of each public school district is authorized to provide for the appearance of uniformed military personnel, uniformed veterans or the families of fallen military personnel/veterans at such public school exercises in honor of Armistice (Veterans) Day. The superintendent of schools is also authorized to permit the school band and its director(s) at any public school in the district to perform at Armistice (Veterans) Day exercises in the school district upon the request of public officials or veterans associations without loss of any program credit by participating students and without loss of leave by participating school personnel.



§ 3-3-8 - Designation of first week in May as Hernando de Soto Week

The first week in May of each year is declared to be Hernando de Soto Week in Mississippi in recognition, observation and commemoration of Hernando de Soto who led the first and most imposing expedition ever made by Europeans into the wilds of North America and the State of Mississippi, and in further recognition of the Spanish explorer's 187-day journey from the Tombigbee River basin on our state's eastern boundary, westward to the place of discovery of the Mississippi River on May 8, 1541.

This week shall be a week of recognition, observation and commemoration of Hernando de Soto and European exploration and no day of this week shall be recognized as a legal holiday.



§ 3-3-9 - State tree

The magnolia or evergreen magnolia (Magnolia grandiflora L.) is herewith designated as the state tree of Mississippi.



§ 3-3-11 - State bird

The bird commonly called the mocking bird is hereby designated the state bird of the State of Mississippi.



§ 3-3-13 - State flower

The flower or bloom of the magnolia or evergreen magnolia (Magnolia grandiflora L.) is hereby designated as the state flower of Mississippi.



§ 3-3-14 - State wildflower

The Coreopsis sp. is hereby designated as the state wildflower of Mississippi.



§ 3-3-15 - Display of state flag

The state flag may be displayed from all public buildings from sunrise to sunset; however, the state flag may be displayed from all public buildings twenty-four (24) hours a day if properly illuminated. The state flag should not be displayed when the weather is inclement, except when an all-weather flag is displayed. The state flag shall receive all of the respect and ceremonious etiquette given the American flag. Provided, however, nothing in this section shall be construed so as to affect the precedence given to the flag of the United States of America.



§ 3-3-151 - Display of POW/MIA flag

(1) The Legislature enacts this section as the symbol of the nation's and the state's commitment to achieving the fullest possible accounting for Mississippians who have been or in the future may become prisoners of war, missing in action or otherwise unaccounted for as a result of hostile action.

(2) As used in this section, the term "POW/MIA Flag" means the National League of Families POW/MIA Flag recognized officially and designated by Section 2 of Public Law 101-355 (36 USCS Section 189).

(3) The Bureau of Capitol Facilities shall display the POW/MIA Flag in a prominent place at the New Capitol Building on the following days:

(a) Armed Forces Day, the third Saturday in May;

(b) Memorial Day, the last Monday in May;

(c) Flag Day, June 14;

(d) Independence Day, July 4;

(e) National POW/MIA Recognition Day; and

(f) Veterans Day, November 11.

(4) Such display shall serve as the symbol of the nation's and the state's concern and commitment to achieving the fullest possible accounting of Americans and Mississippians who, having been prisoners of war or missing in action, still remain unaccounted for.

(5) This section shall not be construed or applied so as to either require or prohibit the display of the POW/MIA Flag by any county, municipality or public school district in Mississippi.



§ 3-3-16 - Design of state flag

The official flag of the State of Mississippi shall have the following design: with width two-thirds (2/3) of its length; with the union (canton) to be square, in width two-thirds (2/3) of the width of the flag; the ground of the union to be red and a broad blue saltire thereon, bordered with white and emblazoned with thirteen (13) mullets or five-pointed stars, corresponding with the number of the original States of the Union; the field to be divided into three (3) bars of equal width, the upper one blue, the center one white, and the lower one, extending the whole length of the flag, red (the national colors); this being the flag adopted by the Mississippi Legislature in the 1894 Special Session.



§ 3-3-17 - State land mammals

The white-tailed deer (Odocoileus virginianus) and the red fox (Vulpes vulpes) are designated the state land mammals of Mississippi.



§ 3-3-19 - State water mammal

The bottlenosed dolphin (Tursiops truncatus), commonly called the porpoise, is hereby designated the state water mammal of Mississippi.



§ 3-3-20 - State reptile

The American Alligator (Alligator Mississippiensis) is hereby designated the State Reptile of Mississippi.



§ 3-3-21 - State fish

The largemouth bass (Micropterus salmoides) is hereby designated the state fish of Mississippi.



§ 3-3-23 - State shell

The oyster shell is hereby designated the state shell of Mississippi.



§ 3-3-25 - State waterfowl

The wood duck (Aix sponsa) is hereby designated the state waterfowl of Mississippi.



§ 3-3-27 - State insect

The honeybee (Apis mellifera) is hereby designated the State Insect of Mississippi.



§ 3-3-29 - State beverage

Milk is hereby designated the state beverage of Mississippi.



§ 3-3-31 - State language

The English language is the official language of the State of Mississippi.



§ 3-3-33 - State butterfly

The spicebush swallowtail (Pterourus troilus) is hereby designated the state butterfly of Mississippi.



§ 3-3-35 - "Retired Teachers Day" designated

The Sunday preceding Thanksgiving Day of each year is declared to be "Retired Teachers Day" in recognition and commemoration of the work of all retired educators who have devoted their careers to the mental and physical development of the youth of this state.



§ 3-3-37 - State Grand Opera House

The Grand Opera House of Meridian is designated the official State Grand Opera House of Mississippi.



§ 3-3-39 - State dance

The dance known as the square dance is hereby designated and adopted as the American folk dance of the State of Mississippi.



§ 3-3-41 - Mississippi Coat of Arms

(1) The Mississippi Coat-of-Arms shall have the following design: a shield, blue in color, with an eagle upon it with extended pinions, holding in the right talon a palm branch and bundle of arrows in the left, with the word "Mississippi" above the eagle; the lettering on the shield and the eagle to be in gold; below the shield two (2) branches of the cotton stalk, saltier wise, and a scroll below extending upward and on each side three-fourths ( 3/4) of the length of the shield; upon the scroll, which is to be red, the motto to be printed in gold letters upon white spaces, the motto to be "Virtute et Armis"; this being the same Coat-of-Arms adopted by the Legislature in Chapter 37, Laws of the Extraordinary Session of 1894.

(2) The Governor of the State is authorized and empowered to procure a steel plate and one (1) metal electrotype plate for printing and engraving the Coat-of-Arms, which plates shall be preserved in the Office of the Secretary of State.



§ 3-3-42 - The Great Seal of the State of Mississippi

It shall be the duty of the Secretary of State to procure the official seal of this state as described in this section.

The center of the seal shall have an eagle displayed proper, holding an olive branch in his dexter talon and a bundle of three (3) arrows in his sinister talon. The shield on the breast of the eagle shall have eleven (11) vertical stripes of alternating white and red, supporting a chief of blue with eleven (11) white five-pointed stars in two (2) rows with five (5) stars in each row and one (1) star centered over the third column.

The margins dexter and sinister of the center point of the shield shall each have one (1) white five-pointed star. The margin over the eagle shall have the inscription "THE GREAT SEAL OF THE STATE OF MISSISSIPPI." The margin under the eagle shall have the inscription "IN GOD WE TRUST."

The official seal need not be printed or otherwise displayed in color.



§ 3-3-421 - Replacement of older version of state seal

All state agencies shall continue to use stationery and other supplies having the great seal thereon as it existed before July 1, 2014, until such stationery and other supplies are depleted. The great seal as it existed before July 1, 2014, affixed on any public buildings, property or any other item shall remain thereon until the replacement of the seal due to normal wear or until replacement with any nonpublic funds.



§ 3-3-43 - State toy

The Teddy Bear is designated the state toy of Mississippi, in recognition of the Mississippi connection to the origin of the Teddy Bear. The connection is that on November 14, 1902, during a hunting expedition led by distinguished Mississippian Holt Collier in Smedes, Mississippi, President Theodore Roosevelt refused to shoot a small, exhausted black bear. The shot not fired at a baby bear in the Mississippi Delta became a great credit to the heroic and sportsmanlike conduct of President Roosevelt, and because of the President's journey to Mississippi, the stuffed bear toy was appropriately named the "Teddy Bear," a positive symbol of love, comfort and joy for children of all ages.



§ 3-3-45 - State soil

Natchez silt loam (coarse-silty, mixed, superactive, thermic, Typic Eutrudepts) is hereby designated as the official state soil of Mississippi.



§ 3-3-47 - State Automobile Museum

The Tupelo Auto Museum, Inc., is designated as the state automobile museum.



§ 3-3-49 - State Historical Industrial Museum

The Mississippi Industrial Heritage Museum, Incorporated, is designated as the state historical industrial museum.



§ 3-3-51 - "Nurses Month" designated.

The month of May of each year is designated as "Nurses Month" to promote and honor the hard work and dedication of nurses in the State of Mississippi.



§ 3-3-53 - "Mississippi Health Awareness Day" designated.

The third Thursday of January of each year is designated as Mississippi Health Awareness Day to promote health and disease prevention efforts throughout the State of Mississippi.



§ 3-3-55 - "Katrina Day of Remembrance" designated.

August 29 of each year is designated as "Katrina Day of Remembrance" in Mississippi in honor of the victims of this most destructive storm, to bring awareness of the destruction caused by hurricanes, and to call upon the citizens of Mississippi to join each other and the entire community that is linked by the Gulf of Mexico in a unified expression of faith and hope.



§ 3-3-57 - State military history museum

The Mississippi Military Department's Armed Forces Museum is hereby designated as Mississippi's official state military history museum.

The museum will henceforth be named "Mississippi Armed Forces Museum."






Chapter 5 - ACQUISITION OF LAND BY UNITED STATES GOVERNMENT

§ 3-5-1 - Consent given for acquisition of land by the United States for certain purposes

The consent of the State of Mississippi is given, in accordance with the 17th Clause, 8th Section, and of the 1st article of the Constitution of the United States, to the acquisition by the United States, by purchase, condemnation or otherwise, of any land in this state which has heretofore been or may hereafter be acquired for custom houses, post offices, or other public buildings.



§ 3-5-3 - Governor may cede jurisdiction to the United States for certain purposes

The governor, upon application made to him in writing, on behalf of the United States, for the purpose of acquiring and holding lands or using any part of a public road of any county within the limits of this state, for the purpose of making, building, or constructing levees, canals, or any other works in connection with the improvement of rivers and harbors, or as a site for a fort, magazine, arsenal, dockyard, courthouse, custom house, lighthouse, post office, or other needful buildings, or for the purpose of locating and maintaining national military parks, or for any other public works or purposes accompanied by proper evidence of the purchase of such lands, or the consent of the board of supervisors of the proper county for such public roads to be used for said purpose, is authorized for the state to cede jurisdiction thereof to the United States for the purpose of the cession and none other.



§ 3-5-5 - Jurisdiction; relinquishment of jurisdiction to state as to land under control of federal Administrator of Veterans Affairs

(1) The exclusive jurisdiction in and over any land which has heretofore been, or may hereafter be, so acquired by the United States is hereby ceded to the United States for all purposes, except that the state retains the right to serve thereon all civil and criminal processes as provided in Section 3-5-9. The jurisdiction ceded hereby shall not vest until the United States shall have acquired title to the lands by purchase, condemnation, or otherwise, and shall continue no longer than the United States shall own such lands for the purposes for which acquired.

(2) Full or partial jurisdiction may be relinquished to the state as to land or interests therein under the supervision and control of the Administrator of Veterans Affairs of the United States or the Secretary of the United States Army as follows:

(a) Notice in writing by the Administrator of Veterans Affairs or the Secretary of the United States Army shall be given to the Governor stating the intent to relinquish jurisdiction and stating specifically the extent of such relinquishment.

(b) The Governor may reject such relinquishment of jurisdiction by Executive Order filed with the Secretary of State prior to the effective date of such relinquishment. Upon request of any party or court, the Secretary of State shall certify by letter which shall be sufficient proof the existence or nonexistence of such executive order.

(c) Such relinquishment shall be effective as of 12 midnight of the last day of the month next succeeding the month in which such notice is received by the Governor.



§ 3-5-7 - Tax exemption

So long as the lands acquired by the United States pursuant to Sections 3-5-1 and 3-5-3 shall remain the property of the United States, and no longer, the same shall be exempt from all state, county and municipal taxation, assessment, or other charges which may be levied or imposed under authority of the state.



§ 3-5-9 - Restrictions on cession

The concession of jurisdiction to the United States over any part of the territory of the state, heretofore or hereafter made, shall not prevent the execution on such land of any process, civil or criminal, under the authority of this state, nor prevent the laws of this state from operating over such land; saving to the United States security to its property within the limits of the jurisdiction ceded.



§ 3-5-11 - State forfeited tax lands may be sold to the United States for certain purposes

The land commissioner, with the approval of the governor, is hereby authorized to sell to the United States any state forfeited tax lands held by the state which lie within the boundaries of the DeSoto National Forest, or which lie within the boundaries of any national park or game preserve; provided, however, that in the event such lands are sold to the United States under the provisions of this section, all oil, gas and other mineral rights shall be reserved to the State of Mississippi, and such reservation shall be expressly incorporated in the patent. The limitation imposed by law upon the quantity of state forfeited tax lands which may be sold to a single individual shall not apply to sales of lands to the United States government under the provisions of this section; nor shall the amount of such lands embraced in a patent to the United States be limited to one-quarter of a section.

In cases where, in the opinion of the attorneys for the United States, the title to any such land is defective, and it is desirable to take the same by condemnation in the federal court, the attorney general of the State of Mississippi is hereby authorized to accept service of summons, or other legal process, or to enter an appearance on behalf of the State of Mississippi.



§ 3-5-13 - National forest lands; acreage limitations; exemptions

(1) The consent of the State of Mississippi is hereby given to the acquisition by the United States, by purchase or gift, of land within or adjacent to existing national forests in Mississippi, subject to prior approval of: (1) the board of supervisors of the county wherein such land is located, by order spread upon its minutes; and (2) the Mississippi Forestry Commission; provided, however, that not more than twenty-five thousand (25,000) acres may be acquired in the entire state under the provisions of this section and Section 3-5-15.

Provided further, that not more than five hundred (500) acres may be purchased or donated in any one (1) county outside the existing boundaries of any one (1) existing national forest.

The provisions of this section and Section 3-5-15 shall not apply to, or be construed to prohibit, any landowner owning lands in the State of Mississippi who may desire to exchange any part or all of such lands with the United States Government, or any agency thereof, within the external boundaries of an existing national forest for an equal amount of land or lands of equal value owned by the United States Government, or any agency thereof.

(2) There is hereby exempted from the provisions of this section and Section 3-5-15 any county in which State Highway No. 18 intersects State Highway No. 35 and any county in which State Highway No. 18 intersects State Highway No. 15.

(3) There is hereby exempted from the provisions of this section any lands sold and conveyed by the State of Mississippi pursuant to Laws, 1998, ch. 304, § 1.



§ 3-5-15 - National forest lands; concurrent jurisdiction; grant of power to Congress

The State of Mississippi shall retain concurrent jurisdiction with the United States in and over such lands which have heretofore been acquired by the United States, or that may be acquired under the provisions of Sections 3-5-13 and 3-5-15, and there is reserved to the state in such lands full civil and criminal jurisdiction concurrently with the federal government in all violations of the state and federal laws, and civil process in all cases, and such criminal process as may issue under the authority of the State of Mississippi against any person charged with the commission of any crime without or within the jurisdiction heretofore acquired by the United States over such lands, may be executed thereon in like manner as before the acquisition of the land by the United States. Power is hereby conferred upon the congress of the United States to pass such laws and to make or provide for the making of such rules of both civil and criminal nature and provide punishment for violation thereof as, in its judgment, may be necessary for the management, control and protection of such lands as have heretofore been acquired by the United States or that may be acquired under the provisions of Sections 3-5-13 and 3-5-15.



§ 3-5-17 - Municipality may lease to United States

Any municipality owning lands that the government of the United States or any department or agency thereof, desires to use for national defense purposes may, in the discretion of the governing authorities of such municipality, lease such lands to the government of the United States of America or any department or agency thereof, for national defense purposes on such terms and conditions as the governing authorities of such municipality may agree upon, and in the event any lands are leased under the provisions of this section to the United States government, any department or agency thereof, such land shall be exempt from all taxation the same as if title thereto was vested in the United States of America.









Title 5 - LEGISLATIVE DEPARTMENT

Chapter 1 - LEGISLATURE

§ 5-1-1 - Apportionment of representatives

The number of Representatives shall be one hundred twenty-two (122) and shall be elected from districts adopted as provided in Section 254 of the Mississippi Constitution of 1890.



§ 5-1-2 - Nomination and election of representatives by posts in districts having more than one representative

To minimize confusion in the electoral process, in all districts for the election of more than one (1) representative, each representative shall be nominated and elected by posts in order that the voter may have a clear-cut choice for each seat to be chosen from a specific group of candidates (Chapman v. Meier, Supreme Court decision).



§ 5-1-3 - Apportionment of senators

The number of Senators shall be fifty-two (52) and shall be elected from fifty-two (52) districts adopted as provided in Section 254 of the Mississippi Constitution of 1890.



§ 5-1-4 - Nomination and election of senators by posts in districts where more than one senator is to be elected

To minimize confusion in the electoral process, in all districts for the election of more than one (1) senator, each senator shall be nominated and elected by posts in order that the voter may have a clear-cut choice for each seat to be chosen from a specific group of candidates (Chapman v. Meier, Supreme Court decision).



§ 5-1-5 - Qualified person may be candidate for state senator; election conducted on senatorial district basis; names on ballots

Any qualified elector of any senatorial district, as defined in Section 5-1-3, who possesses the necessary constitutional qualifications may qualify as a candidate and be elected a state senator without regard to any so-called gentleman's agreement or any other restriction. All elections for the office of state senator shall be conducted on a senatorial district basis regardless of the number of counties composing said district, and the names of qualified candidates therefor shall be placed on the ballots in each precinct of every county within said senatorial district.



§ 5-1-7 - Holding of meetings

The legislature shall meet at the seat of government, in regular session, on the first Tuesday after the first Monday of January, in the year A.D. 1971, and every year thereafter, unless sooner convened by the governor; and should a quorum of either house not be present, each house shall be adjourned from day to day, after taking the necessary steps to compel the attendance of absent members until a quorum appears.



§ 5-1-9 - Organization of the house of representatives

At the hour of twelve o'clock, noon, on the day appointed for the meeting of any regular session of the legislature the secretary of state shall take the chair in the hall of the house of representatives, and call over the roll of counties in alphabetical order, and of the representative districts composed of more or less than one county. Upon the call of such roll the members-elect therefrom shall present their certificates of election, which shall be prima facie evidence of the right to membership. After the call of the roll and the presentation of said certificates, each member so present shall then take the oath of office prescribed by section forty of the constitution, which oath may be administered by the secretary of state. The secretary of state shall cause to be kept, by the clerk of the last house or other suitable person, a record of the proceedings of organization, which shall form a part of the journal of the house. At any other than a regular session, a new member, on presentation of his certificate of election, shall be sworn as in other cases.



§ 5-1-11 - Election of officers of house of representatives

Having selected some member for the chair pro tempore, the house of representatives shall then choose, by a viva voce vote of a majority of the members present, the votes being entered on the journal, a speaker, and a clerk.



§ 5-1-13 - Organization of the senate

At the hour of twelve o'clock, noon, on the day appointed for the meeting of any regular session of the legislature, the lieutenant-governor shall take the chair in the senate chamber and call the list of senatorial districts in their numerical order. Upon the call of districts the senators-elect therefrom shall present their certificates of election, which shall be prima facie evidence of the right of membership. After the call of districts and the presentation of the certificates, each senator then present shall take the oath of office prescribed by section forty of the constitution, which oath may be administered by the lieutenant-governor. The lieutenant-governor shall cause to be kept, by the secretary of the last senate or other proper person, a record of the proceedings of organization, which shall form a part of the journal of the senate. At any session where the senate has been previously organized, any new senator, on presenting his certificate of election, shall be sworn as in other cases.



§ 5-1-15 - Election of officers of the senate

The senate shall proceed, by viva voce vote of a majority of the senators present, to elect a secretary, a sergeant-at-arms and a doorkeeper. The votes shall be entered on the journal. In like manner the senate shall proceed to choose a president of the senate pro tempore, who shall preside in the absence of the lieutenant governor.



§ 5-1-17 - Organization in absence of the proper officer

Should the secretary of state or lieutenant-governor from any cause fail to appear at the time fixed for organizing the respective houses, it shall be the duty of a judge of the Supreme Court, or, in case of emergency, then of any officer qualified to administer oaths, to perform the duties in and about the organizations of said houses prescribed to be performed by the secretary of state and lieutenant-governor respectively; but if the senate be organized by any other officer than the lieutenant-governor, some senator shall be selected to preside pro tempore before entering upon the election of officers.



§ 5-1-19 - Officers of the legislature and committee chairmen authorized to administer oaths

The lieutenant-governor, the president pro tempore of the senate, the secretary of the senate, the speaker of the house of representatives, and the clerk thereof, may administer oaths to the officers of their respective houses, and each shall take the oath of office prescribed by section two hundred and sixty-eight of the constitution. Each of said officers may administer oaths to witnesses before their respective houses, or any committee thereof, and the chairman of the committee of the whole, or of any standing, select, or special committee, or subcommittee of either house, or of any joint committee or subjoint committee, may administer oaths to witnesses before it in any case under examination.



§ 5-1-21 - Subpoena for witnesses

A subpoena requiring the attendance of any witness before either house of the legislature, or a committee thereof, may be issued by the presiding officer or the chairman of any committee before which the attendance of the witness is desired. Such subpoena may be served by any person who might be a witness in the matter of its service, and his affidavit that he delivered a copy to the witness shall be evidence of service.



§ 5-1-23 - Proceedings against recalcitrant witnesses

If any witness neglects or refuses to obey a subpoena, or, appearing, refuses to testify, the senate or house may, by a resolution entered on its journal, commit him for contempt, the commitment not to extend beyond the final adjournment of the session; and any witness neglecting and refusing to attend in obedience to a subpoena may be arrested by the sergeant-at-arms and brought before the senate or house; and a copy of the resolution of the senate or house, signed by the presiding officer thereof, and attested by the secretary or clerk, shall be sufficient authority to authorize such arrest.



§ 5-1-25 - Witnesses not liable to prosecution in certain cases

A person sworn and examined as a witness before either house, without procurement or contrivance, on his part, shall not be held to answer criminally, or be subject to any penalty or forfeiture for any fact or act touching which he is required to testify; nor shall any statement made, or book, document, or paper produced by any such witness be competent evidence in any criminal proceeding against such witness other than for perjury in delivering his evidence; nor shall such witness refuse to testify to any fact or to produce any book, document, or paper touching which he is examined, on the ground that he thereby will criminate himself, or that it will tend to disgrace him or render him infamous.



§ 5-1-27 - Perjury

Every witness shall be liable to prosecution and punishment for perjury committed by him in any examination. Moreover, if the perjury be manifest, such witness shall be guilty thereby of contempt of the senate or house, as the case may be, and shall be punished accordingly.



§ 5-1-29 - Additional duties of legislators

In addition to the duties now required by law, each legislator shall attend at least two (2) meetings of the board of supervisors of the county he or she represents, and, in the case of floater representatives and senators who represent more than one (1) county, each shall attend at least one (1) meeting of the board of supervisors in each of the counties in his or her flotorial or senatorial district, as the case may be, during each biennium of his or her term of office. Each legislator shall attend at least two (2) meetings of the city or town board of aldermen or city council, as the case may be, of the city or town in which he or she resides, and if he or she resides in no city or town, the city or town where the county site of government is located, during each biennium of his or her term of office, such visits to be for the purpose of informing said legislators of the county and city and/or town affairs. The legislators shall visit the universities and state senior colleges and also each of the eleemosynary and penal institutions of the state. The legislators shall study the educational programs of the common schools, colleges and public schools and visit in the public schools of his or her county or district. The legislators shall also attend meetings called by the governor for the purpose of discussing affairs of the state, and it shall be the duty of such legislators to attend meetings of any standing committees, of which he or she is a member, between sessions of the legislature.



§ 5-1-31 - Duties of secretary and clerk

The secretary of the senate and clerk of the house of representatives shall keep a correct journal of the proceedings of their respective houses, and, on each day, shall read over the journal of the preceding day to their respective houses. They shall number, file and preserve in its proper order, each bill, resolution, memorial or other paper introduced in their respective houses, and carefully engross and enroll all bills, resolutions, memorials and other papers that may be ordered to be engrossed or enrolled. They shall promptly and faithfully discharge all the duties incident to their respective offices.



§ 5-1-33 - Provision of manuscripts and indexes of House and Senate journals

The Secretary of the Senate and the Clerk of the House of Representatives shall prepare and furnish to the Secretary of State a true copy of the manuscripts of the journals of their respective houses together with complete indexes to the journals. The Secretary of State shall transmit the manuscripts of the journals and the indexes to the person or firm contracted with to print the same for publication. The Secretary of State is designated as the contracting officer for the purposes of this section, and he shall require the person or firm so contracted with to give bond with sufficient sureties or security in such penalties and with such conditions as he shall require.



§ 5-1-35 - Duty of the sergeant-at-arms

The sergeant-at-arms of the senate shall give a general supervision, under the direction of the presiding officer. He shall attend the sittings thereof, preserve order, execute its commands and all process issued by its authority, and shall have control of the doorkeeper. He shall see that the hall of the senate and the committee rooms and the room of its presiding officer, the anterooms, lobbies and galleries thereof, are clean, comfortable and lighted at night during the sitting of the senate, and that all necessary conveniences are supplied to the members, officers and committees.



§ 5-1-39 - Dismissal of officers and servants

Each house shall have power at any time to dismiss any or all of its officers and servants elected or appointed by it, and to elect or appoint others in their places.



§ 5-1-41 - Remuneration of legislators

Beginning with the 1986 Regular Session of the Legislature of the State of Mississippi, each Senator and Representative of the Legislature shall receive as compensation at each regular session the sum of Ten Thousand Dollars ($ 10,000.00) and the mileage allowance provided by Section 25-3-41, for each mile of the distance by the most direct route usually traveled in coming to and returning from the place where the Legislature sits. Beginning on April 16, 1997, each Senator and Representative shall receive for attending each extraordinary session or called session the sum of Seventy-five Dollars ($ 75.00) per day and mileage at the same rate as per regular session. In addition to the above, beginning on April 16, 1997, each Senator and Representative and the Lieutenant Governor shall receive the sum of One Thousand Five Hundred Dollars ($ 1,500.00) per month for expenses incidental to his office for every full month of his term, except any month or major fraction there of when the Legislature is convened in regular or extraordinary session; and payments shall be made to each Senator and Representative and the Lieutenant Governor by the State Treasurer between the first and tenth day of each month following the month for which the payments are due.



§ 5-1-43 - Remuneration of lieutenant governor and speaker of the house

(1) The salary of the Lieutenant Governor and of the Speaker of the House of Representatives shall be Sixty Thousand Dollars ($ 60,000.00) annually, and they shall receive for attending each extraordinary or called session the same compensation and mileage as is provided for members of the Legislature. However, in the event the Lieutenant Governor serving on the effective date of Laws, 1997, chapter 577, shall be re-elected for the term beginning in the year 2000, he shall continue to receive an annual salary of Forty Thousand Eight Hundred Dollars ($ 40,800.00).

(2) On the first day of each month, the Lieutenant Governor and the Speaker of the House of Representatives shall receive in twelve (12) equal monthly installments the compensation provided for pursuant to subsection (1) of this section.



§ 5-1-45 - Remuneration of the president pro tempore of the senate

Beginning on June 4, 1997, the President Pro Tempore of the Senate shall receive an annual salary in an amount equal to Fifteen Thousand Dollars ($ 15,000.00). The salary provided for the President Pro Tempore under this section shall be in addition to the compensation and expense allowance established for members of the Legislature under Section 5-1-41.



§ 5-1-46 - Remuneration of the Speaker Pro Tempore of the House of Representatives

Beginning on June 4, 1997, the Speaker Pro Tempore of the House of Representatives shall receive an annual salary in an amount equal to Fifteen Thousand Dollars ($ 15,000.00). The salary provided for the Speaker Pro Tempore under this section shall be in addition to the compensation and expense allowance established for members of the Legislature under Section 5-1-41.



§ 5-1-47 - Additional mileage and expense allowances of lieutenant governor, senators, and representatives

(1) In addition to the regular salary and mileage provided by law, an expense allowance equal to the maximum daily expense rate allowable to employees of the federal government for travel in the high rate geographical area of Jackson, Mississippi, as may be established by federal regulations for each legislative day in actual attendance at a session shall be paid to the Lieutenant Governor and members of the Senate and House of Representatives, together with an additional mileage allowance as provided by Section 25-3-41, for each mile of the distance by the most direct route usually traveled in coming to and returning from the place where the Legislature is in session, which expense allowance and additional mileage allowance shall be paid at the end of each seven-day period while the Legislature is in session.

(2) In addition to the mileage allowance provided for in subsection (1) of this section, an expense allowance equal to the maximum daily expense rate allowable to employees of the federal government for travel in the high rate geographical area of Jackson, Mississippi, as may be established by federal regulations, per day, shall be paid to:

(a) The Lieutenant Governor and members of the Senate, upon the approval of the Senate Rules Committee, for attending to legislative duties on any of the following days that the Senate does not convene in session on that day: (i) any day between legislative regular or extraordinary sessions, or (ii) any day of a legislative regular session that has been extended beyond the number of calendar days specified in Section 36, Mississippi Constitution of 1890, when that day falls after the ninetieth or one-hundred-twenty-fifth day of the session, as the case may be, or (iii) any day during a legislative extraordinary session; and

(b) Members of the House of Representatives, upon the approval of the House Management Committee, for attending to legislative duties on any of the following days that the House does not convene in session on that day: (i) any day between legislative regular or extraordinary sessions, or (ii) any day of a legislative regular session that has been extended beyond the number of calendar days specified in Section 36, Mississippi Constitution of 1890, when that day falls after the ninetieth or one-hundred-twenty-fifth day of the session, as the case may be, or (iii) any day during a legislative extraordinary session.

(3) The expense allowance and additional mileage allowance provided by this section for the Lieutenant Governor and members of the Senate shall be paid from the appropriate legislative fund of the Senate as provided by law, and the expense allowance and additional mileage allowance for members of the House of Representatives shall be paid from the appropriate legislative fund of the House of Representatives as provided by law, upon warrants drawn for such purpose in the manner provided by law.



§ 5-1-51 - When compensation is due

The mileage and one-third (1/3) of the salary for a regular session shall be paid at the beginning of the session. After thirty (30) days of the session have expired, another one-third (1/3) of the salary shall be paid. The remaining one-third (1/3) of the salary shall be paid (a) on the last Friday before the ninetieth day of a ninety-day session, or (b) on the earlier of the last day the Legislature is convened or the last Friday before the one-hundred-twenty-fifth day of a one-hundred-twenty-five-day session, as the case may be.



§ 5-1-55 - How compensation is obtained

The compensation of the members, officers, and servants of the legislature shall be certified by the president of the senate and speaker of the house of representatives, respectively, to the auditor of public accounts, who shall issue his warrant on the treasurer therefor, payable out of the legislative appropriation.



§ 5-1-57 - Legislative Extraordinary Session Expense Revolving Fund

(1) There is created in the State Treasury a special fund to be known as the Legislative Extraordinary Session Expense Revolving Fund. This fund is established for the purpose of paying the salaries, mileage, daily expense allowance, retirement contributions, matching funds and any other expenses of the members of the Legislature that are incurred during any extraordinary session of the Legislature. All income from the investment of funds in the revolving fund shall be credited to the special fund, and any funds remaining in the revolving fund at the end of a fiscal year shall not lapse into the State General Fund.

(2) The State Bond Commission shall grant noninterest bearing loans to the Legislative Extraordinary Session Expense Revolving Fund from the State Treasurer's General Fund/Special Fund Pool, upon the joint request of the Clerk of the House and the Secretary of the Senate, which loans shall be used to pay any expenses of the members of the Legislature that are incurred during any extraordinary session of the Legislature. The total amount of loans granted to the revolving fund during any fiscal year may not exceed One Million Dollars ($ 1,000,000.00).

(3) The Legislature shall repay the amount of any loan granted to the revolving fund within eighteen (18) months after the end of the extraordinary session for which the loan was requested. The repayment shall be made to the State Treasurer's General Fund/Special Fund Pool. The Legislature may request the amount of the repayment in its annual budget request to the Joint Legislative Budget Committee.



§ 5-1-59 - Renumeration of witnesses for state

Witnesses on behalf of the state subpoenaed to appear before the legislature, or either branch thereof, or any committee authorized to send for witnesses, shall be allowed the same compensation for each day's attendance, and the same mileage allowed to witnesses in the circuit courts. The sum due to each witness shall be ascertained by his own affidavit before the secretary of the senate or clerk of the house of representatives or chairman of the committee before whom he was subpoenaed to appear, who shall give the witness a certificate thereof attaching the affidavit to the same. On production of such certificate the auditor shall issue his warrant on the treasurer therefor, payable out of the legislative appropriation.



§ 5-1-61 - Joint convention; place and time of assemblage

When by the constitution or laws a joint meeting of the senate and house of representatives is required, they shall assemble with their secretary and clerk in the hall of the house of representatives on the day and hour previously agreed on by a concurrent resolution or as fixed by law.



§ 5-1-63 - Joint convention; limitation on powers

The joint convention, when assembled, shall not have power to perform any act other than that specified in the concurrent resolution calling the same or required by law.



§ 5-1-65 - Joint convention; presiding officers and records

When the two houses shall be assembled in joint convention the president of the senate shall preside, and the secretary of the senate and the clerk of the house of representatives shall each keep a perfect and complete record of the proceedings of the convention. On the re-assembling of the two houses in their respective halls, it shall be the duty of the secretary and clerk to report the same to their respective houses, and the same shall be entered at large upon their journals.



§ 5-1-67 - Joint convention; rules

The rules of the house of representatives and the joint rules of the two houses, as far as the same may be applicable, shall be the rules for the government of the joint convention.



§ 5-1-69 - Joint convention; votes and elections

All votes in the joint convention shall be taken by yeas and nays, and all elections shall be viva voce. In taking the same it shall be the duty of the secretary of the senate to call the names of the members of the senate, after which the clerk of the house of representatives shall in like manner call the names of the members of the house. Each member of the senate and house of representatives present shall be required to vote on all questions and in all elections in joint convention, unless excused by a vote of the convention.



§ 5-1-71 - Joint convention; majority to elect

The person who receives a majority of all the votes of the joint convention, a majority of all the members elected to both houses being present and voting, shall be duly elected. When more than one officer is to be elected the vote shall be so taken as to elect only one at a time.



§ 5-1-73 - Joint convention; punishment of members

Any member of either house who may be guilty of disorderly behavior in the presence of the joint convention, may be punished by the house of which he is a member in the same manner as if the offense were committed in the presence of his house.



§ 5-1-75 - Joint convention; punishment of persons not members

The joint convention shall have power to punish any person other than a member for disorderly or contemptuous behavior in its presence, by fine and imprisonment, in the same manner and to the same extent as either house may do for like conduct before it.



§ 5-1-77 - Mail carrier and distributor for legislature

There shall be a mail carrier and distributor for the legislature of the state, who shall be elected at the same time and by the same method as now provided for the election of state librarian, and whose term of office shall be for a period of four years.



§ 5-1-81 - Location of post office

The post office or place for distributing the mails and the depository for receiving the outgoing mails, shall be located on the second floor of the capitol, in the room to the left of the entrance, which was provided for such purpose in the plan of the state capitol building.



§ 5-1-83 - Capitol Commission to fit up post office

The capitol commission as keeper of the capitol, is hereby authorized and directed to make such alterations and provide such furnishings for the post-office room as in its judgment may seem proper, to fit it for the convenience and necessary requirements of sections 5-1-79 and 5-1-81.



§ 5-1-85 - Publication of fiscal note for certain bills or concurrent resolutions

For any bill or concurrent resolution, the purpose or effect of which is to expend state funds or enable the spending of state funds, or to increase or decrease the revenue of the state, either directly or indirectly, that passes out of a committee for which a fiscal note was drafted, the fiscal note shall be published in electronic form on the Mississippi Legislature website on the web page that provides the bill text, description, background information, history of actions, amendments, and additional information for the bill within twenty-four (24) hours of passing out of committee. If a fiscal note was not drafted for any such bill or concurrent resolution, the statement "No fiscal note conducted" shall be included on the web page.






Chapter 3 - LEGISLATIVE COMMITTEES

GENERAL LEGISLATIVE INVESTIGATING COMMITTEE

§ 5-3-27 - Study of un-American activities in state

The General Legislative Investigating Committee, created by this chapter is hereby authorized and it shall be its duty to make a study of un-American activities in this state; and said committee shall report its positive findings to every regular session of the legislature along with whatever recommended legislation it deems necessary.



§ 5-3-29 - Definition of un-American activities

Un-American activities within the meaning of Sections 5-3-27 through 5-3-31 are activities intended to overthrow, destroy, alter, or to assist in the overthrow, destruction, or alteration of the constitutional form of government of the United States, of the state of Mississippi, or of any political subdivision of either of them by revolution, force, violence, or other means not provided for or sanctioned by the constitution of the state of Mississippi or the Constitution of the United States.



§ 5-3-31 - Legislative council

In the event that a legislative council is set up by law, said council having the jurisdiction of the General Legislative Investigating Committee as presently constituted, then it shall be the duty of this council to comply with the provisions of Sections 5-3-27 through 5-3-31.






JOINT LEGISLATIVE COMMITTEE ON PERFORMANCE EVALUATION AND EXPENDITURE REVIEW

§ 5-3-51 - Creation of committee; general purpose

A committee of the senate and house of representatives to be known as a joint legislative committee on performance evaluation and expenditure review, (hereinafter committee), is hereby created for the purpose of conducting performance evaluations, investigations and examinations of expenditures and all records, relating thereto, of any agency at any time as the committee deems necessary. Provided further the committee shall perform a complete audit of all funds expended by the highway department. The committee shall submit its findings, conclusions and reports to the Mississippi legislature no later than the first day of the second full week of each regular session of the legislature.



§ 5-3-53 - Definitions

For purposes of Sections 5-3-51 through 5-3-69, the following words and phrases have the following meanings unless the context otherwise requires:

(a) "Performance evaluation" shall mean an examination of the effectiveness of the administration, its sufficiency and its adequacy in terms of the programs of the agency authorized by law to be performed. Such examinations shall include, but not be limited to:

(1) How effectively the programs are administered.

(2) Benefits of each program in relation to the expenditures.

(3) Goals of programs.

(4) Development of indicators by which the success or failure of a program may be gauged.

(5) Review conformity of programs with legislative intent.

(6) Assist interim committee dealing with specific programs.

(7) Impact of federal grant-in-aid programs on agency programs.

(b) "Agency" shall mean an agency, department, bureau, division, authority, commission, office or institution, educational or otherwise, of the State of Mississippi, or any political subdivision thereof which shall include all county governments and agencies thereof, all city governments and agencies thereof, and all public school districts and agencies thereof.

(c) "Expenditure review" shall mean an examination made at some point after the completion of a transaction or group of transactions.



§ 5-3-55 - Membership and organization of committee

The committee shall be composed of seven (7) members from the Senate and seven (7) members from the House of Representatives, one (1) from each of the congressional districts of the State of Mississippi as they currently exist and three (3) from the state at large, to be appointed by the Lieutenant Governor and the Speaker of the House of Representatives for a term concurrent with their term in their respective house. For the remainder of the present term, the Lieutenant Governor and Speaker shall make their respective appointments within fifteen (15) days after sine die adjournment of the 2004 Regular Session; and for each full four-year term thereafter, the Lieutenant Governor and Speaker shall make their appointments within fifteen (15) days after the first calendar day of the regular session in the first year of such four-year term. The term of each member shall be concurrent with his term of office.

The committee shall meet no later than ten (10) days after the final day of the 2004 Regular Session, and annually thereafter, for the purpose of organizing by electing from the membership a chairman, vice chairman and secretary.



§ 5-3-57 - Powers of committee

The committee shall have the following powers:

(a) To conduct, in any manner and at any time deemed appropriate, a performance evaluation of all agencies. It may examine or investigate the budget, files, financial statements, records, documents or other papers of the agency deemed necessary by the committee.

(b) To conduct, in any manner and at any time deemed appropriate, a review of the budget, files, financial statements, records, documents or other papers, as deemed necessary by the committee, of any agency; to make selected review of any funds expended and programs previously projected by such agency; to investigate any and all salaries, fees, obligations, loans, contracts, or other agreements or other fiscal function or activity of any official or employee thereof (including independent contractors where necessary); and to do any and all things necessary and incidental to the purposes specifically set forth in this section.

(c) To conduct an investigation of all agencies which are in whole or in part operated or supported by any appropriation or grant of state funds, or which are in whole or in part supported or operated by any funds derived from any state-wide tax, license fee, or permit fee or which collects or administers any state-wide tax, license fee, or permit fee by whatever name called; such committee shall also have full and complete authority to investigate all laws administered and enforced by any such offices, departments, agencies, institutions and instrumentalities, and the manner and method of the administration and enforcement of such laws; to investigate any evasion of any state-wide tax, privilege fee or license fee; to investigate all disbursements of public funds by any office, agency, department, institution or instrumentality specified herein; to study the present laws relative to such agencies, offices, departments, institutions and instrumentalities, and the laws providing for the levying or imposition and collection of any state tax, privilege fee or license fee; to make recommendations to the legislature as to the correction of any imperfections, inequalities or injustices found to exist in any of such laws, and to do any and all things necessary and incidental to the purposes herein specifically set forth. Provided further that the committee shall upon petition by one-half the elected membership of either the Senate or House of Representatives perform a complete investigation and audit of any agency, entity or group subject to investigation or audit by passage of Sections 5-3-51 through 5-3-69.

(d) The committee, in its discretion, if it determines that such action is necessary to carry out the responsibilities of Sections 5-3-51 through 5-3-69, may employ an attorney or attorneys to file or assist the attorney general's office in filing actions for the recovery of any funds discovered to have been misused or misappropriated and to prosecute or assist in prosecution of criminal violations, if any, revealed or discovered in the discharging of their duties and responsibilities.



§ 5-3-59 - Subpoena and examination of witnesses

The committee, while in the discharge of official duties, shall have the following additional powers:

(a) To subpoena and examine witnesses; to require the appearance of any person and the production of any paper or document; to order the appearance of any person for the purpose of producing any paper or document; and to issue all process necessary to compel such appearance or production. When such process has been served, the committee may compel obedience thereto by the attachment of the person, papers or records subpoenaed; and if any person shall wilfully refuse to appear before such committee or to produce any paper or record in obedience to any process issued by the committee and served on that person, he shall be guilty of contempt of the legislature and shall be prosecuted and punished as provided by law.

(b) To administer oaths to witnesses appearing before the committee when, by a majority vote, the committee deems the administration of an oath necessary and advisable as provided by law.

(c) To determine that a witness has perjured himself by testifying falsely before the committee, and to institute penal proceedings as provided by law.



§ 5-3-61 - Issuance of performance evaluation and expenditure review reports

The committee shall issue performance evaluation reports and expenditure review reports, favorable or unfavorable, of any agency examined, and such reports shall be a public record. A copy of the report, signed by the chairman of the committee, including committee recommendations, shall be submitted to the governor, to each member of the legislature, and to the official, officer, or person in charge of the agency examined.



§ 5-3-63 - Recording testimony under oath

Whenever making a performance evaluation or an expenditure review, the committee may require that testimony be given under oath, which may be administered by the chairman or by any person authorized by law to administer oaths, and may require that such testimony be recorded by an official court reporter or deputy, or by some other competent person, under oath, which report, when written and certified and approved by such person as being the direct transcript of the testimony, proceedings, or documents, expenditure review or performance evaluation, shall be prima facie a correct statement of said testimony, proceedings or documents, provided that such person's signature to such certificate be duly acknowledged by him before a notary public or some judicial official of this state.



§ 5-3-65 - Legal assistance; other employees

The attorney general, or a designated assistant attorney general, appointed by him, the state auditor and the director of the state department of audit shall assist the committee in whatever manner the committee deems that such officers can be helpful. Furthermore, the committee is authorized to employ one full time secretary, other stenographic help, technical experts, auditors, investigators and other employees which may be necessary to enable it to carry out the provisions therein. The committee is authorized at its discretion to fix reasonable compensation for its employees including necessary travel expenses; and it shall maintain and provide a full, complete and itemized record of all such expenditures.



§ 5-3-67 - Compensation and expenses

Members of the committee shall serve without compensation, provided that they shall be entitled to per diem compensation as is authorized by Section 25-3-69 for each day occupied with the discharge of official duties as members of the committee plus the expense allowance equal to the maximum daily expense rate allowable to employees of the federal government for travel in the high rate geographical area of Jackson, Mississippi, as may be established by federal regulations, per day, including mileage as authorized by Section 25-3-41. However, no committee member shall be authorized to receive reimbursement for expenses, including mileage, or per diem compensation unless such authorization appears in the minutes of the committee and is signed by the chairman or vice chairman. The members of the committee shall not receive per diem or expenses while the Legislature is in session. However, members may receive the per diem and expenses authorized by this section when the Legislature is in session but in recess under the terms of a concurrent resolution, or in recess during an extraordinary session. All expenses incurred by and on behalf of the committee shall be paid from a sum to be provided in equal portion from the contingency funds of the Senate and House of Representatives.

The committee staff and employees or contract organizations employed by the committee may continue at the discretion of the committee any investigations, audits or performance evaluation during the time the Legislature is in session.



§ 5-3-69 - Quorum; meetings

There shall be no business transacted, including adoption of rules or procedure, without the presence of a quorum of the committee, which shall be eight (8) members to consist of four (4) members from the Senate and four (4) members from the House of Representatives, and no action shall be valid unless approved by the majority of those members present and voting, and entered upon the minutes of the committee and signed by the chairman and vice chairman. All actions of the committee shall be approved by at least four (4) Senate members and four (4) House members.

The committee shall meet at the time and place as designated by the majority vote of the members, provided that a special meeting may be called by the chairman or by a petition signed by no less than five (5) members. No action taken by the committee at any special meeting shall be valid unless each member shall have been given at least forty-eight hours' notice of the meeting, along with a statement of the business to be considered, and unless such action be entered upon the minutes of the committee and signed by the chairman.



§ 5-3-71 - Committee to evaluate executive branch of state government; reports

(1) The Joint Legislative Committee on Performance Evaluation and Expenditure Review (PEER) shall evaluate the economy, efficiency and effectiveness of the executive branch of state government as it is affected by the implementation of "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]".

(2) On October 1, 1989, the Fiscal Management Board or its successor shall report to PEER the following information:

(a) A listing of all agencies in the executive branch of state government before and after the reorganization, regardless of whether they are affected by "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]";

(b) A description of the number, organizational location, and cost savings associated with employment positions eliminated as a direct result of the passage of "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]";

(c) A complete accounting of all projected or actual costs or savings associated with reorganization, including transition costs;

(d) Performance measures that can be used to determine the effectiveness of each program affected by the reorganization prior to and following the implementation of "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]", which may be the same as performance measures developed for purposes of preparing program budgets; and

(e) Administrative changes or other provisions that have been made to improve the delivery of services. Upon receipt of this report, the PEER Committee shall conduct a hearing or hearings to assist it in evaluating the initial impact of the implementation of "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]".

(3) On February 1, 1990, PEER shall report to the Legislature on the initial impact of the reorganization provided for in "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]".

(4) On October 1, 1990, the Fiscal Management Board or its successor shall report to PEER any changes in the information presented in the report required in Subsection (2) of this section. Upon receipt of this report, the PEER Committee shall conduct a hearing or hearings to assist it in evaluating the final impact of the implementation of "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]".

(5) On February 1, 1991, PEER shall report to the Legislature the final evaluation of the economy, efficiency and effectiveness of the executive branch of state government as it is affected by the implementation of "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]".



§ 5-3-73 - Federal unfunded mandates; short title

This section and Section 5-3-79 shall be known and may be cited as the "Federal Unfunded Mandates Act."



§ 5-3-79 - Federal unfunded mandates; evaluation of implementation and cost of current mandates

Before December 1, 1996, the Joint Legislative Committee on Performance Evaluation and Expenditure Review shall complete an assessment of the implementation and cost of current federal mandates. In its evaluation, the committee shall consider the relationship between the requirements and implementation of the federal mandates and state policy. In addition, the evaluation shall identify those federal mandates that the committee believes are encroaching on the state's authority under the Tenth Amendment.






SPECIAL JOINT COMMITTEE ON REAPPORTIONMENT

§ 5-3-81 - Special joint committee on reapportionment

(1) The special joint committee on reapportionment, created in the first extraordinary session of the Mississippi Legislature in 1977, is hereby directed to establish a program whereby the State of Mississippi shall cooperate with the bureau of the census, United States Department of Commerce, to obtain 1980 census population data by individual block counts or, in the alternative, to establish any program of census population counts offered by the bureau of the census which, in the determination of the joint committee, is more feasible than the block population counts program for the purpose of facilitating apportionment of representative public bodies in the State of Mississippi.

(2) The joint committee may, in its discretion, submit to the bureau of the census, United States Department of Commerce, a statement or letter of intent that the State of Mississippi does intend to participate in the "Delineation of Enumeration Districts by Local Authorities for Use in the 1980 Census" program upon a determination that such program is appropriate for use in Mississippi for population counting in each decennial census as a means of facilitating any necessary reapportionment of representative public bodies.

(3) The boards of supervisors of the counties within this state are hereby directed to submit on or before September 1, 1977, election district maps drawn pursuant to the metes and bounds requirements of Section 23-5-13, Mississippi Code of 1972, to the special joint committee on reapportionment. The boards of supervisors shall also, within ten (10) days after a request by the special joint committee on reapportionment, furnish such other information, graphic data and material as the joint committee shall require. The election commission, circuit clerks and chancery clerks of each county and the governing authorities of any governmental unit are hereby specifically empowered and directed to cooperate with the board of supervisors and the joint committee in the same manner upon request of the board and/or the joint committee.

(4) The joint committee shall submit a report of its actions, findings and recommendations and a statement of action necessary to implement the recommendations to the next succeeding regular or extraordinary session of the Mississippi Legislature.






STANDING JOINT LEGISLATIVE COMMITTEE ON REAPPORTIONMENT

§ 5-3-91 - Standing joint legislative committee on reapportionment; membership; organization

There is hereby created the standing joint legislative committee on reapportionment, to be composed of the chairman and vice chairman of the apportionment and elections committee of the house of representatives and the chairman and vice chairman of the elections committee of the senate; ten (10) members of the house of representatives, two (2) from each congressional district, to be appointed by the speaker of the house of representatives; and ten (10) members of the senate, two (2) from each congressional district to be appointed by the lieutenant governor. In the event the congressional districts of the state shall change numerically, then the number appointed from the senate and appointed from the house by congressional districts shall be adjusted accordingly. The members shall serve until the end of the term of office for which such member has been elected.

The lieutenant governor and speaker of the house of representatives shall call an organizational meeting of the committee and the committee shall elect a chairman and such other officers as they deem necessary. A majority vote of the members of each house shall be required on all votes by the committee.



§ 5-3-93 - Committee to draw plan to apportion Mississippi Legislature

The members of the committee shall draw a plan to apportion, according to constitutional standards, the membership of the Mississippi Senate and the Mississippi House of Representatives no later than fifteen (15) days prior to the scheduled adjournment of the next regular session of the Legislature following the delivery of the 2000 decennial census data to the state and every ten (10) years thereafter and at such other times as they may be directed by joint resolution of the Mississippi Legislature.

Provided, however, the committee shall not be required to present a plan to the Legislature prior to four (4) months after the publication of census data.



§ 5-3-95 - Per diem compensation; expenses and mileage

(1) The members of the committee shall be entitled to receive compensation as follows:

(a) Per diem compensation for each day engaged in the discharge of official duties at the same rate as compensated during a special session of the Legislature and reimbursement for all actual, necessary expenses incurred in the discharge of official duties, including mileage as authorized by law; or

(b) Per diem compensation for each day engaged in the discharge of official duties in the amount authorized by Section 25-3-69 and a mileage allowance and an expense allowance in the amount authorized by Section 5-1-47.

(2) Prior to receiving any compensation pursuant to subsection (1) of this section, a member of the committee shall give notice in writing to the Secretary of the Senate or the Clerk of the House of Representatives, as the case may be, of the manner in which he desires to be compensated pursuant to subsection (1) of this section.

(3) No compensation shall be paid pursuant to this section for attending meetings of the committee while the Legislature is in session.



§ 5-3-97 - State agencies and entities to cooperate with committee; employment of experts and other staff

All political subdivisions, state agencies, and all other creatures of the state of Mississippi are hereby authorized and directed to assist the committee and to provide it with such professional, technical, and other expertise as each may possess when requested so to do. After an affirmative finding that professional, technical, or other expertise is needed that cannot be provided by the aforesaid political subdivisions, state agencies, and other creatures of the state, then the committee may employ or contract for such professional, technical, or other expertise necessary to accomplish the apportionment. The committee may employ staff personnel as it deems necessary.



§ 5-3-99 - Procedure for determining norm to be represented by senators and representatives

(1) The committee shall divide the number of members of the senate that it recommends within constitutional limitations into the total population of the state as reported in each census to determine the number of persons which constitutes the norm to be represented by a senator.

(2) The committee shall divide the number of members of the house of representatives that it recommends within constitutional limitations into the total population of the state as reported in each census to determine the number of persons which constitutes the norm to be represented by a representative.



§ 5-3-101 - Guidelines and standards for apportionment

In accomplishing the apportionment, the committee shall follow such constitutional standards as may apply at the time of the apportionment and shall observe the following guidelines unless such guidelines are inconsistent with constitutional standards at the time of the apportionment, in which event the constitutional standards shall control:

(a) Every district shall be compact and composed of contiguous territory and the boundary shall cross governmental or political boundaries the least number of times possible; and

(b) Districts shall be structured, as far as possible and within constitutional standards, along county lines; if county lines are fractured, then election district lines shall be followed as nearly as possible.



§ 5-3-103 - Submission of apportionment plans to legislature

Upon completion of apportionment plans, the committee shall present its plans to the Mississippi Legislature, which shall act on the plans not later than the next regular session of the legislature. The committees to which the plans are referred shall report their recommendations to their respective houses no later than the forty-fifth day of the legislative session.






STANDING JOINT CONGRESSIONAL REDISTRICTING COMMITTEE

§ 5-3-121 - Standing joint congressional redistricting committee; membership and organization

There is hereby created a standing joint congressional redistricting committee, to be composed of the chairman and vice chairman of the apportionment and elections committee of the house of representatives and the chairman and vice chairman of the elections committee of the senate; ten (10) members of the house of representatives, two (2) from each congressional district, to be appointed by the speaker of the house of representatives; and ten (10) members of the senate, two (2) from each congressional district, to be appointed by the lieutenant governor. In the event the congressional districts of the state shall change numerically, then the number appointed from the senate and from the house from congressional districts shall be adjusted accordingly. The members shall serve until the end of the term of office for which such member has been elected.

The lieutenant governor and speaker of the house of representatives shall call an organizational meeting of the committee and the committee shall elect a chairman and such other officers as they deem necessary. A majority vote of the members of each house shall be required on all votes by the committee.



§ 5-3-123 - Preparation of plan to redistrict congressional districts

The members of the committee shall draw a plan to redistrict, according to constitutional standards, the United States congressional districts for the state of Mississippi no later than thirty (30) days preceding the convening of the next regular session of the legislature after the results of the 1980 decennial census are published and every ten (10) years thereafter.

Provided, however, the committee shall not be required to present a plan to the governor and to the legislature prior to four (4) months after the publication of census data.



§ 5-3-125 - Per diem compensation; reimbursement for expenses and mileage

(1) The members of the committee shall be entitled to receive compensation as follows:

(a) Per diem compensation for each day engaged in the discharge of official duties at the same rate as compensated during a special session of the Legislature and reimbursement for all actual, necessary expenses incurred in the discharge of official duties, including mileage as authorized by law; or

(b) Per diem compensation for each day engaged in the discharge of official duties in the amount authorized by Section 25-3-69 and a mileage allowance and an expense allowance in the amount authorized by Section 5-1-47.

(2) Prior to receiving any compensation pursuant to subsection (1) of this section, a member of the committee shall give notice in writing to the Secretary of the Senate or the Clerk of the House of Representatives, as the case may be, of the manner in which he desires to be compensated pursuant to subsection (1) of this section.

(3) No compensation shall be paid pursuant to this section for attending meetings of the committee while the Legislature is in session.



§ 5-3-127 - Cooperation with other state agencies; employment of experts; other employees

All political subdivisions, state agencies, and all other creatures of the state of Mississippi are hereby authorized and directed to assist the committee and to provide it with such professional, technical and other expertise as each may possess when requested so to do. After an affirmative finding that professional, technical or other expertise is needed that cannot be provided by the aforesaid political subdivisions, state agencies, and other creatures of the state, then the committee may employ or contract for such professional, technical or other expertise necessary to accomplish the apportionment. The committee may employ staff personnel as it deems necessary.



§ 5-3-129 - Submission of plan to governor and legislature

Upon completion of a redistricting plan, the committee shall present its plan to the governor and to the Mississippi legislature.






LEGISLATIVE OVERSIGHT COMMITTEE; HIGHWAY REFUNDING BONDS

§ 5-3-141 - Membership; authority; expenses

There is hereby created the Mississippi Legislative Oversight Committee. Such oversight committee shall consist of three (3) representatives appointed by the Speaker of the House of Representatives and three (3) senators appointed by the Lieutenant Governor, and they shall be appointed within ten (10) days after April 4, 1985. The legislative oversight committee shall serve in an advisory capacity to the State Bond Commission in connection with the issuance of refunding bonds under Laws, 1985, Chapter 469, Sections 1-3, and the legislative members thereof shall report the actions of the State Bond Commission to the appropriate legislative committees. The legislative oversight committee shall have no jurisdiction or vote on any matter within the jurisdiction of the State Bond Commission. When the Legislature is not in session, members of the legislative oversight committee shall be paid per diem and all actual and necessary expenses, including, without limitation, travel expenses both within and without the state, from their respective contingent expense funds at the rate authorized for committee meetings when the Legislature is not in session. The State Bond Commission is authorized to reimburse the aforementioned contingent expense funds for such per diem and all other reasonable expenses paid by such funds, but the State Bond Commission shall pay the same only from the proceeds of refunding bonds and the State Bond Commission shall treat the same as part of the cost of issuing such bonds. The terms of the members of the legislative oversight committee shall expire at the end of their terms of office.






ENVIRONMENTAL PROTECTION COUNCIL [REPEALED]






Chapter 5 - INTERSTATE COOPERATION

§ 5-5-1 - Senate committee

There is hereby established a standing committee on interstate cooperation of the senate, to consist of five senators. The members and chairman of this committee shall be designated in the same manner as is customary in the case of the members and chairmen of other standing committees of the senate.



§ 5-5-3 - House committee

There is hereby established a standing committee on interstate cooperation of the house of representatives, to consist of five members. The members and chairman of this committee shall be designated in the same manner as is customary in the case of the members and chairmen of other standing committees of the house of representatives.



§ 5-5-5 - Commission on Interstate Cooperation

There is hereby established the Mississippi Commission on Interstate Cooperation, which shall encourage and arrange conferences with officials of other states and of other units of government; carry forward the participation of this state as a member of the council of state governments, both regionally and nationally; and formulate proposals for cooperation between this state and other states.



§ 5-5-7 - Members of the Commission

The commission on interstate cooperation shall be composed of eleven members, namely;

The five members of the committee on interstate cooperation of the senate,

The five members of the committee on interstate cooperation of the house of representatives, and

The governor.



§ 5-5-9 - Rules; compensation and expenses of members

The commission on interstate cooperation may provide such rules as it considers appropriate concerning the membership and the functioning of the committee. Members of the commission shall be compensated by a per diem as is authorized by law for each day spent in actual discharge of their duties and shall be reimbursed for mileage and actual expenses incurred in the performance of their duties in accordance with the requirements of Section 25-3-41.



§ 5-5-11 - Reports

The commission on interstate cooperation shall report to the governor and to the legislature within fifteen days after the convening of each regular legislative session, and at such other times as it deems appropriate. Its members shall serve without compensation.



§ 5-5-13 - Committee sittings

The standing committees on interstate cooperation of the senate and the house of representatives, shall function during the regular sessions of the legislature and also during the interim periods between such sessions. Their members shall serve until their successors are designated. They shall respectively constitute the senate and house councils of the American Legislators' Association for this state.



§ 5-5-15 - Copies to other states

The secretary of state shall forthwith communicate the text of this measure to the governor, to the senate, and to the house of representatives of each of the other states of the union, and memorialize each legislature which has not already done so, to enact a law similar to this measure, thus establishing a similar commission with like duties and powers, and thus joining with this state in the common cause of reducing the burdens which are imposed upon the citizens of every state by governmental confusion, competition and conflict.



§ 5-5-17 - Expenses

The legislature may appropriate any money in the treasury not otherwise appropriated for the purpose of carrying out the provisions of this chapter.






Chapter 7 - LOBBYING [REPEALED]



Chapter 8 - LOBBYING LAW REFORM ACT OF 1994

§ 5-8-1 - Short Title

This chapter shall be cited as the "Lobbying Law Reform Act of 1994."



§ 5-8-3 - Definitions

The following words and phrases shall have the meanings ascribed herein unless the context clearly indicates otherwise:

(a) (i) "Anything of value" means:

1. A pecuniary item, including money, or a bank bill or note;

2. A promissory note, bill of exchange, order, draft, warrant, check or bond given for the payment of money;

3. A contract, agreement, promise or other obligation for an advance, conveyance, forgiveness of indebtedness, deposit, distribution, loan, payment, gift, pledge or transfer of money;

4. A stock, bond, note or other investment interest in an entity;

5. A receipt given for the payment of money or other property;

6. A right in action;

7. A gift, tangible good, chattel or an interest in a gift, tangible good or chattel;

8. A loan or forgiveness of indebtedness;

9. A work of art, antique or collectible;

10. An automobile or other means of personal transportation;

11. Real property or an interest in real property, including title to realty, a fee simple or partial interest, present or future, contingent or vested within realty, a leasehold interest, or other beneficial interest in realty;

12. An honorarium or compensation for services;

13. A rebate or discount in the price of anything of value, unless the rebate or discount is made in the ordinary course of business to a member of the public without regard to that person's status as an executive, legislative or public official or public employee, or the sale or trade of something for reasonable compensation that would ordinarily not be available to a member of the public;

14. A promise or offer of employment;

15. Any other thing of value that is pecuniary or compensatory in value to a person, except as otherwise provided in subparagraph (ii) of this paragraph; or

16. A payment that directly benefits an executive, legislative or public official or public employee or a member of that person's immediate family.

(ii) "Anything of value" does not mean:

1. Informational material such as books, reports, pamphlets, calendars or periodicals informing an executive, legislative or public official or public employee of her or his official duties;

2. A certificate, plaque or other commemorative item which has little pecuniary value;

3. Food and beverages for immediate consumption provided by a lobbyist up to a value of Ten Dollars ($ 10.00) in the aggregate during any calendar year;

4. Campaign contributions reported in accordance with Section 23-15-801 et seq., Mississippi Code of 1972.

(b) "Commission" means the Mississippi Ethics Commission, when used in the context of Section 5-8-19.

(c) "Compensation" means:

(i) An advance, conveyance, forgiveness of indebtedness, deposit, distribution, loan, payment, gift, pledge or transfer of money or anything of value, including reimbursement of travel, food or lodging costs; or

(ii) A contract, agreement, promise or other obligation for an advance, conveyance, forgiveness of indebtedness, deposit, distribution, loan, payment, gift, pledge or transfer of money or anything of value, including reimbursement of travel, food or lodging costs, for services rendered or to be rendered.

(d) "Executive action" means the proposal, drafting, development, consideration, amendment, adoption, approval, promulgation, issuance, modification, rejection or postponement by a state or local governmental entity of a rule, regulation, order, decision, determination or other quasi-legislative action or proceeding.

(e) "Executive agency" means:

(i) An agency, board, commission, governing authority or other body in the executive branch of state or local government; or

(ii) An independent body of state or local government that is not a part of the legislative or judicial branch, but which shall include county boards of supervisors.

(f) "Executive official" means:

(i) A member or employee of a state agency, board, commission, governing authority or other body in the executive branch of state or local government; or

(ii) A public official or public employee, or any employee of such person, of state or local government who takes an executive action.

(g) "Expenditure" means:

(i) A purchase, payment, distribution, loan, forgiveness of a loan or payment of a loan by a third party, advance, deposit, transfer of funds, a promise to make a payment, or a gift of money or anything of value for any purpose;

(ii) A payment to a lobbyist for salary, fee, commission, compensation for expenses, or other purpose by a person employing, retaining or contracting for the services of the lobbyist separately or jointly with other persons;

(iii) A payment in support of or assistance to a lobbyist or the lobbyist's activities, including the direct payment of expenses incurred at the request or suggestion of the lobbyist;

(iv) A payment that directly benefits an executive, legislative or public official or a member of the official's immediate family;

(v) A payment, including compensation, payment or reimbursement for the services, time or expenses of an employee for or in connection with direct communication with an executive, legislative or public official made at the direction of the employee's employer;

(vi) A payment for or in connection with soliciting or urging other persons to enter into direct communication with an executive, legislative or public official; or

(vii) A payment or reimbursement for food, beverages, travel, lodging, entertainment or sporting activities.

(h) "Gift" means anything of value to the extent that consideration of equal or greater value is not received, including a rebate or discount in the price of anything of value unless the rebate or discount is made in the ordinary course of business to a member of the public without regard to that person's status as an executive, legislative or public official.

(i) "Legislative action" means:

(i) Preparation, research, drafting, introduction, consideration, modification, amendment, approval, passage, enactment, tabling, postponement, defeat or rejection of a bill, resolution, amendment, motion, report, nomination, appointment or other matter by the Mississippi State Legislature or a member or employee of the Legislature acting or purporting to act in an official capacity;

(ii) Action by the Governor in approving or vetoing a bill or other action of the Legislature;

(iii) Action by the Legislature in:

1. Overriding or sustaining a veto by the Governor; or

2. Considering, confirming or rejecting an executive appointment of the Governor.

(j) "Legislative official" means:

(i) A member, member-elect or presiding officer of the Legislature;

(ii) A member of a commission or other entity established by and responsible to either or both houses of the Legislature;

(iii) A staff member, officer or employee to a member or member-elect of the Legislature, to a member of a commission or other entity established by and responsible to either or both houses of the Legislature, or to the Legislature or any house, committee or office thereof.

(k) "Lobbying" means:

(i) Influencing or attempting to influence legislative or executive action through oral or written communication; or

(ii) Solicitation of others to influence legislative or executive action; or

(iii) Paying or promising to pay anything of value directly or indirectly related to legislative or executive action.

(l) "Lobbyist" means:

(i) An individual who is employed and receives payments, or who contracts for economic consideration, including reimbursement for reasonable travel and living expenses, for the purpose of lobbying;

(ii) An individual who represents a legislative or public official or public employee, or who represents a person, organization, association or other group, for the purpose of lobbying; or

(iii) A sole proprietor, owner, part owner or shareholder in a business who has a pecuniary interest in legislative or executive action, who engages in lobbying activities.

(m) "Lobbyist's client" means the person in whose behalf the lobbyist influences or attempts to influence legislative or executive action.

(n) "Local" means all entities of government at the county, county-district, multicounty district, municipal or school district level.

(o) "Person" means an individual, proprietorship, firm, partnership, joint venture, joint-stock company, syndicate, business trust, estate, company, corporation, association, club, committee, organization or group of persons acting in concert.

(p) "Public employee" means an individual appointed to a position, including a position created by statute, whether compensated or not, in state or local government and includes any employee of the public employee. The term includes a member of the board of trustees, chancellor, vice-chancellor or the equivalent thereof in the state university system or the state community and junior college system, and a president of a state college or university.

(q) "Public official" means an individual elected to a state or local office, or an individual who is appointed to fill a vacancy in the office.

(r) "Value" means the retail cost or fair market worth of an item or items, whichever is greater.



§ 5-8-5 - Registration statements; filing; contents; length of registration period; effective date of registration; termination of registration; forms

(1) Except as otherwise provided in Section 5-8-7 of this chapter and in addition to reports required by Sections 5-8-9 and 5-8-11 of this chapter, every lobbyist and every lobbyist's client shall file a registration statement with the Secretary of State within five (5) calendar days after becoming a lobbyist, becoming a lobbyist's client or beginning to lobby for a new client. The filing of every registration statement shall be accompanied by the payment of a registration fee of Twenty-five Dollars ($ 25.00) to the Secretary of State. The lobbyist shall file the registration statement and pay the fees to the Secretary of State for each lobbyist's client whom the lobbyist represents.

(2) The registration statement shall include the following:

(a) The name, address, occupation and telephone number of the lobbyist;

(b) The name, address, telephone number and principal place of business of the lobbyist's client;

(c) The kind of business of the lobbyist's client;

(d) The full name of the person or persons who control the lobbyist's client, the partners, if any, and officers of the lobbyist's client;

(e) The full name, address and telephone number of each lobbyist employed by or representing the lobbyist's client; and

(f) A statement or statements by the lobbyist and lobbyist's client indicating the specific nature of the issues being advocated for or against on behalf of the lobbyist's client, with sufficient detail so that the precise nature of the lobbyist's advocacy is evident from the statement itself.

(3) Registration shall be valid for one (1) calendar year, commencing January 1 and ending December 31 of each year. If the lobbyist or lobbyist's client shall register after January 1, the registration shall be effective upon actual receipt by the Secretary of State and shall cease on December 31 of each year.

(4) A lobbyist or lobbyist's client may terminate his registration by filing an expenditure report required under this chapter. Such report shall include information through the last day of lobbying activity. The termination report must indicate that the lobbyist intends to use the report as the final accounting of lobbying activity.

(5) The Secretary of State shall prescribe and make available to every lobbyist and lobbyist's client appropriate forms for filing registration statements as required by Sections 5-8-1 through 5-8-19 of this chapter.



§ 5-8-7 - Persons excluded from definition of "lobbyist" and "lobbyist's client."

Notwithstanding any other provisions of this chapter, the following person shall not be included within the definition of "lobbyist" or "lobbyist's client" under this chapter, and accordingly the registration and reporting provisions, including the payment of related fees, of this chapter do not apply to:

(a) A legislative or public official acting in an official capacity.

(b) An individual who:

(i) Represents or purports to represent only the individual;

(ii) Receives no compensation or anything of value for lobbying; and

(iii) Has no pecuniary interest in the legislative or executive action.

(c) An individual lobbying in his or her own interest, his or her own business interest, who pays, or promises to pay, offers to pay or causes to be paid to public officials, legislative officials or public employees any thing or things of value aggregating in value to less than Two Hundred Dollars ($ 200.00) in any calendar year.

(d) An individual lobbying on behalf of his or her employer's business interest where such lobbying is not a primary or regular function of his employment position if such individual pays, promises to pay, offers to pay, or causes to be paid individually or on the employer's behalf to public officials, legislative officials, or public employees any thing or things of value aggregating in value to less than Two Hundred Dollars ($ 200.00) in any calendar year.

(e) An individual lobbying on behalf of an association of which he or she is a member, where such lobbying is not a primary or regular function of his or her position in the association, if such individual pays, promises to pay, offers to pay, or causes to be paid individually or on the association's behalf to public officials, legislative officials or public employees any thing or things of value aggregating in value to less than Two Hundred Dollars ($ 200.00) in any calendar year.

(f) An individual who is a shareholder, owner or part owner of a business who lobbies on behalf of such business, where such individual is not an employee of the business, if such individual pays, promises to pay, offers to pay, or causes to be paid individually or on behalf of the business to public officials, legislative officials or public employees any thing or things of value aggregating in value to less than Two Hundred Dollars ($ 200.00) in any calendar year.

(g) An individual who:

(i) Limits lobbying solely to formal testimony before a public meeting of a legislative body or an executive agency, or a committee, division or department thereof; and

(ii) Registers the appearance in the records of the public body, if such records are kept.

(h) An individual who is a licensed attorney representing a client by:

(i) Drafting bills, preparing arguments thereon, and advising the client or rendering opinions as to the construction and effect of proposed or pending legislation, where such services are usual and customary professional legal services which are not otherwise connected with legislative action; or

(ii) Providing information, on behalf of the client, to an executive or public official, a public employee, or an agency, board, commission, governing authority or other body of state or local government where such services are usual and customary professional legal services including or related to a particular nonlegislative matter, case or controversy.

(i) News media and employees of the news media whose activity is limited solely to the publication or broadcast of news, editorial comments, or paid advertisements that attempt to influence legislative or executive action. For the purposes of this section, "news media" shall be construed to be bona fide radio and television stations, newspapers, journals or magazines, or bona fide news bureaus or associations which in turn furnish information solely to bona fide radio or television stations, newspapers, journals or magazines.

(j) An individual who engages in lobbying activities exclusively on behalf of a religious organization which qualifies as a tax-exempt organization under the Internal Revenue Code.

(k) An individual who is a nonattorney professional and who receives professional fees and expenses to represent clients on executive agency matters, except that if anything of value shall be paid or promised to be paid directly or indirectly on behalf of a client for the personal use or benefit of an executive or public official or public employee, then expenditures and actions of the individual are reportable under this chapter, and the individual must register as a lobbyist.



§ 5-8-9 - Report of expenditures of lobbyist's client; exceptions

(1) Except as otherwise provided in Section 5-8-7 of this chapter and in subsection (7) of this section, no later than January 30 of each year, a lobbyist's client shall file a report of expenditures with the Secretary of State. The report must contain information on all expenditures paid by the lobbyist's client during the preceding twelve (12) calendar months.

(2) The report must list expenditures for the purpose of lobbying according to the following categories:

(a) A payment to a lobbyist for salary, fee, compensation for expenses, or other purpose by a person employing, retaining or contracting for the services of the lobbyist separately or jointly with other persons;

(b) A payment for those portions of office rent, utilities, supplies and compensation of support personnel attributable to lobbying activities;

(c) A payment in support of or assistance to a lobbyist or the lobbyist's activities, including the direct payment of expenses incurred at the request or suggestion of the lobbyist;

(d) A payment, including compensation, payment or reimbursement for the services, time or expenses of an employee for or in connection with direct communication with an executive, legislative or public official or public employee, where such communication is made at the request, suggestion or direction of the lobbyist's client;

(e) A payment for or in connection with soliciting or urging other persons to enter into direct communication with an executive, legislative or public official or public employee, where such communication is made at the request, suggestion or direction of the lobbyist's client;

(f) A payment or reimbursement for food, beverages, travel, lodging, entertainment or sporting activities; or

(g) A purchase, payment, distribution, loan, forgiveness of a loan or payment of a loan by a third party, advance, deposit, transfer of funds, a promise to make a payment, or a gift of money or anything of value for any purpose.

(3) For each executive, legislative or public official or public employee who was paid, given or promised to be paid anything of value in full or in part from the lobbyist's client, the report must also include:

(a) The name of the executive, legislative or public official or public employee who was paid, given or promised anything of value;

(b) A description and the monetary value of anything of value paid, given or promised to such official or employee, with sufficient detail so that the nature of the transfer is clear;

(c) The place and date anything of value was paid, given or promised; and

(d) The name of the person who paid, gave or promised to pay anything of value.

(4) Each expenditure for the purpose of lobbying must be reported in accordance with the category of the expenditure required in this section and with any additional categories as may be required by rule or regulation of the Secretary of State.

(5) The report due January 30 shall include a cumulative total for the calendar year for all reportable categories.

(6) A lobbyist's client shall maintain contemporaneous records of all expenditures reportable under Sections 5-8-1 through 5-8-19 of this chapter and shall retain such records for a period of two (2) years.

(7) If the State of Mississippi is a lobbyist's client, the State of Mississippi shall be exempt from filing an annual report.

(8) (a) If the entire Legislature and all statewide elected officials are individually invited to a single function, which is sponsored by a lobbyist's client, or a lobbyist on behalf of such client, and is to begin and end within one (1) day, then it shall not be necessary to report the costs related to food and beverages offered for immediate consumption required in subsection (3) of this section, so long as food and beverages provided at such functions are offered equally to all invitees; however, in all such cases, the amount expended for such functions shall be reported in accordance with the provisions of this subsection.

(b) The report of the expenditure connected with a single function as described in paragraph (a) of this subsection shall be made by the lobbyist's client and shall include the following:

(i) The total amount of money expended for the function;

(ii) The estimated total number of persons in attendance at the function;

(iii) The estimated total number of public officials in attendance at the function.



§ 5-8-11 - Report of payments received by lobbyist from each lobbyist's client; exceptions

(1) Except as otherwise provided in Section 5-8-7 of this chapter, a lobbyist shall file with the Secretary of State a separate report for each lobbyist's client. The report shall specifically list all payments received from the lobbyist's client and all expenditures that were initiated or paid by the lobbyist on behalf of each lobbyist's client during each reporting period required herein.

(2) The report must list expenditures for the purpose of lobbying according to the following categories:

(a) A payment to the lobbyist for salary, fee, compensation for expenses, or other purpose by the person employing, retaining or contracting for the services of the lobbyist separately or jointly with other persons;

(b) A payment for those portions of office rent, utilities, supplies and compensation of support personnel attributable to lobbying activities;

(c) A payment in support of or assistance to a lobbyist or the lobbyist's activities, including the direct payment of expenses incurred at the request or suggestion of the lobbyist;

(d) A payment, including compensation, payment or reimbursement for the services, time or expenses of an employee for or in connection with direct communication with an executive, legislative or public official or public employee, where such communication is made at the request, suggestion or direction of the lobbyist;

(e) A payment for or in connection with soliciting or urging other persons to enter into direct communication with an executive, legislative or public official or public employee, where such communication is made at the request, suggestion or direction of the lobbyist;

(f) A payment or reimbursement for food, beverages, travel, lodging, entertainment or sporting activities;

(g) A purchase, payment, distribution, loan, or forgiveness of a loan or payment of a loan by a third party, advance, deposit, transfer of funds, a promise to make a payment, or a gift of money or anything of value for any purpose.

(3) For each executive, legislative or public official or public employee who was paid, given or promised to be paid anything of value in full or in part from the lobbyist, the report must also include:

(a) The name of the executive, legislative or public official or employee who was paid, given or promised anything of value;

(b) A description and the monetary value of anything of value paid, given or promised to such official or employee, with sufficient detail so that the nature of the transfer is clear;

(c) The place and date anything of value was paid, given or promised; and

(d) The name of the person who paid, gave or promised to pay anything of value.

(4) Each expenditure for the purpose of lobbying must be reported in accordance with the category of the expenditure required in this section and with any additional categories as may be required by rule or regulation of the Secretary of State.

(5) A report of expenditures must be filed with the Secretary of State no later than January 30 of each year. The report shall contain information on all expenditures paid or initiated by the lobbyist on behalf of each lobbyist's client during the preceding twelve (12) calendar months, and it shall include a cumulative total for the calendar year of all reportable categories.

(6) In addition to the annual report required above, a lobbyist shall file two (2) reports during regular sessions of the Legislature with the Secretary of State on February 25 and within ten (10) days after the Legislature's adjournment sine die. Such additional report shall include the name of the executive, legislative, or public official or public employee who receives anything of value from the lobbyist or from the lobbyist on behalf of the lobbyist's client, the name of the person receiving the payment, the name of the person making the payment, the amount of the payment and the date of the payment. However, any lobbyist who lobbies local government exclusively shall be exempt from the requirement of filing the reports required by this paragraph.

(7) (a) If the entire Legislature and all statewide elected officials are individually invited to a single function which is sponsored by a lobbyist on behalf of one or more lobbyist's clients and is to begin and end within one (1) day, then it shall not be necessary to report the costs related to food and beverages offered for immediate consumption as required in subsection (3) of this section, so long as food and beverages provided at such functions are offered equally to all invitees; however, in all such cases, the amount expended for such functions shall be reported in accordance with the provisions of this subsection.

(b) The report of the expenditure connected with a single function as described in paragraph (a) of this subsection shall be made by the lobbyist and shall include the following:

(i) The total amount of money expended for the function, reception or meal;

(ii) The total number of persons in attendance at the function, reception or meal;

(iii) The total number of legislators in attendance at the function, reception or meal.

(8) A lobbyist shall maintain contemporaneous records of all expenditures reportable under Sections 5-8-1 through 5-8-19 of this chapter, and shall retain such records for a period of two (2) years.



§ 5-8-13 - Prohibited acts; required acts

(1) A lobbyist shall not contract to receive or accept compensation dependent upon the success or failure of a legislative or executive action.

(2) A lobbyist or lobbyist's client shall not knowingly or willfully make or cause to be made a false statement or misrepresentation of facts to an executive, legislative or public official or public employee, or to the public in general with the intent to affect the outcome of a legislative or executive action.

(3) A lobbyist or lobbyist's client shall not cause a legislative or executive action for the purpose of obtaining employment to lobby in support of or in opposition to the legislative or executive action.

(4) An executive, legislative or public official or public employee shall not be a lobbyist, except that he may act as a lobbyist when acting in his official capacity.

(5) A lobbyist must disclose anything of value given in whole or in part to any executive, legislative or public official or public employee.



§ 5-8-15 - Investigations of violations of chapter

(1) The district attorney of the circuit court of the district wherein an alleged violation occurred shall investigate violations of this chapter.

(2) In addition to a district attorney's authority as set forth in subsection (1) of this section, the Attorney General shall investigate alleged violations of this chapter and use all existing powers granted that office in conducting such investigations.



§ 5-8-17 - Penalties; Ethics Commission hearings; appeals; investigation by Attorney General of continued non-compliance

(1) In addition to any other penalty permitted by law, the Secretary of State shall require any person who fails to file a report as required under Sections 5-8-1 through 5-8-19 of this chapter, or who shall file a report which fails to comply with the material particulars of Sections 5-8-1 through 5-8-19 of this chapter or any rules, regulations or procedures implemented pursuant to Sections 5-8-1 through 5-8-19 of this chapter, to be assessed a civil penalty as follows:

(a) Within five (5) calendar days after any deadline for filing a report pursuant to Sections 5-8-1 through 5-8-19 of this chapter, the Secretary of State shall compile a list of those lobbyists and lobbyists' clients who have failed to file a required report. The Secretary of State shall provide each lobbyist or lobbyist's client who has failed to file such a report notice of such failure by certified mail.

(b) Beginning with the tenth calendar day after which any report shall be due, the Secretary of State shall assess the delinquent lobbyist and delinquent lobbyist's client a civil penalty of Fifty Dollars ($ 50.00) per day and part of any day until a valid report is delivered to the Secretary of State, up to a maximum of ten (10) days. However, in the discretion of the Secretary of State, the assessing of such fine may be waived if the Secretary of State shall determine that unforeseeable mitigating circumstances, such as the health of the lobbyist, shall interfere with timely filing of a required report.

(c) Filing of the required report and payment of the fine within ten (10) calendar days of notice by the Secretary of State that a required statement has not been filed constitutes compliance with Sections 5-8-1 through 5-8-19 of this chapter.

(d) Payment of the fine without filing the required report does not in any way excuse or exempt any person required to file from the filing requirements of Sections 5-8-1 through 5-8-19 of this chapter.

(2) (a) Upon the sworn application of a lobbyist or lobbyist's client against whom a civil penalty has been assessed pursuant to subsection (1), the Secretary of State shall forward the application to the Mississippi Ethics Commission. The commission shall fix a time and place for a hearing and shall cause a written notice specifying the civil penalties that have been assessed against the lobbyist or lobbyist's client and notice of the time and place of the hearing to be served upon the lobbyist or lobbyist's client at least twenty (20) calendar days prior to the hearing date. Such notice may be served by mailing a copy thereof by certified mail, postage prepaid, to the last known business address of the lobbyist or lobbyist's client.

(b) The commission is authorized to issue subpoenas for the attendance of witnesses and the production of books and papers at such hearing. Process issued by the commission shall extend to all parts of the state and shall be served by any person designated by the commission for such service.

(c) The lobbyist or lobbyist's client shall have the right to appear either personally or by counsel, or both, to produce witnesses or evidence in his behalf, to cross-examine witnesses and to have subpoenas issued by the commission.

(d) A hearing officer shall be appointed by the commission to conduct the hearing. At the hearing, the hearing officer shall administer oaths as may be necessary for the proper conduct of the hearing. All hearings shall be conducted by the commission, who shall not be bound by strict rules of procedure or by the laws of evidence in the conduct of the proceedings, but the determination shall be based upon sufficient evidence to sustain it.

(e) Where, in any proceeding before the commission, any witness fails or refuses to attend upon a subpoena issued by the commission, refuses to testify, or refuses to produce any books and papers the production of which is called for by a subpoena, the attendance of such witness, the giving of his testimony or the production of the books and papers shall be enforced by any court of competent jurisdiction of this state in the manner provided for the enforcement of attendance and testimony of witnesses in civil cases in the courts of this state.

(f) Within fifteen (15) calendar days after conclusion of the hearing, the commission shall reduce its decision to writing and forward an attested true copy thereof to the last known business address of the lobbyist or lobbyist's client by way of United States first-class, certified mail, postage prepaid.

(3) (a) The right to appeal from the decision of the commission in an administrative hearing concerning the assessment of civil penalties authorized pursuant to this section is hereby granted. Such appeal shall be to the Circuit Court of Hinds County and shall include a verbatim transcript of the testimony at the hearing. The appeal shall be taken within thirty (30) calendar days after notice of the decision of the commission following an administrative hearing. The appeal shall be perfected upon filing notice of the appeal and by the prepayment of all costs, including the cost of the preparation of the record of the proceedings by the commission, and the filing of a bond in the sum of Two Hundred Dollars ($ 200.00), conditioned that if the decision of the commission be affirmed by the court, the lobbyist or lobbyist's client will pay the costs of the appeal and the action in court. If the decision is reversed by the court, the Secretary of State will pay the costs of the appeal and the action in court.

(b) If there is an appeal, such appeal shall act as a supersedeas. The court shall dispose of the appeal and enter its decision promptly. The hearing on the appeal may be tried in vacation, in the court's discretion. The scope of review of the court shall be limited to a review of the record made before the commission to determine if the action of the commission is unlawful for the reason that it was (i) not supported by substantial evidence, (ii) arbitrary or capricious, (iii) beyond the power of the commission to make, or (iv) in violation of some statutory or constitutional right of the appellant. The decision of the court may be appealed to the Supreme Court in the manner provided by law.

(4) If, after forty-five (45) calendar days of the date of the administrative hearing procedure set forth in subsection (2), the lobbyist or lobbyist's client shall not file a valid report as required by law, the commission shall notify the Attorney General of the delinquency. The Attorney General shall investigate said offense in accordance with the provisions of this chapter.



§ 5-8-19 - Duties of Secretary of State

The Secretary of State shall:

(a) Provide forms for registration and for statements required by Sections 5-8-1 through 5-8-19 of this chapter to all persons required to file.

(b) Issue a certificate of registration to a lobbyist registered under the provisions of Sections 5-8-1 through 5-8-19 of this chapter.

(c) Make all statements and reports filed available for public inspection and copying, at a reasonable cost, during regular office hours.

(d) Publish an annual report summarizing the financial activities of lobbyists and lobbyists' clients, and such annual report shall not include amounts reported pursuant to Sections 5-8-9(8) and 5-8-11(7) for single functions in the calculation of the cumulative total amount of money expended for lobbying purposes.



§ 5-8-21 - Penalties for intentional violations; prosecution of corporation or association not barred

Any person who, with intent, violates any of the provisions of this chapter whether acting either individually or as an officer, agent, employee, or counsel of a person, firm, corporation or association, or any person whether acting individually or as the officer, employee, agent or counsel of a firm, corporation or association, who, with intent, causes or participates, either directly or indirectly, in any violation of the provisions of this chapter shall upon conviction for the first offense be fined not more than One Thousand Dollars ($ 1,000.00) or imprisoned in the county jail not more than six (6) months or both and upon conviction for a second or any subsequent offense be fined not more than Five Thousand Dollars ($ 5,000.00) or imprisoned in the Penitentiary not more than three (3) years or both. Any association or corporation which, with intent, violates, or causes or participates, either directly or indirectly, in any violation of any of the provisions of this chapter shall, for each offense, upon conviction, be fined not more than Five Thousand Dollars ($ 5,000.00). The prosecution or conviction of one or more of the officers or employees of such corporation or association shall not be a bar to the prosecution and conviction of the corporation or association for such offense.



§ 5-8-23 - Severability clause

If any section, paragraph, sentence, clause, phrase or any part of this chapter passed hereafter is declared to be unconstitutional or void, or if for any reason is declared to be invalid or of no effect, the remaining sections, paragraphs, sentences, clauses, phrases or parts thereof shall be in no manner affected thereby but shall remain in full force and effect.






Chapter 9 - AGENCY REVIEW

§ 5-9-13 - Executive orders establishing governmental units enacted into statutory law

(1) Executive orders issued by governors after the effective date of this chapter which establish, or have the effect of establishing, a governmental unit shall be terminated unless they are enacted into statutory law in the following manner. If such a governmental unit is established while the legislature is in regular session and more than thirty (30) days prior to the scheduled adjournment of that session, it must be enacted into statutory law by the scheduled date of adjournment or else it is terminated on that date by operation of law. In the event such a governmental unit is established while the legislature is in session but less than thirty (30) days before scheduled adjournment or if such a governmental unit is created while the legislature is not in session, then it must be enacted into statutory law by the date of adjournment of the next regular session of the legislature or else it is terminated on that date by operation of law.

(2) The legislature may establish a governmental unit by statute as it was created in the executive order or it may enact such changes in the status, powers or jurisdiction of the governmental unit as it may deem necessary and proper.

(3) No governmental unit created by executive order shall incur any obligations, financial or otherwise, or enter into any contracts or other commitments which extend beyond the date of adjournment of the legislative session in which the agency must be enacted into statutory law to avoid termination.

(4) Failure of the governmental unit to be enacted into statutory law shall not invalidate any act done by any officer or employee thereof if the act is otherwise lawful and has been fully executed prior to the date of termination.

(5) No power, duty or authority of any governmental unit which fails to be enacted into statutory law as required by this section shall be transferred in any manner other than by legislative enactment to any existing agency, nor shall any such power, duty or authority be allocated to any successor governmental unit in any manner other than by legislative enactment. No funds shall be appropriated to or otherwise made available from any source whatsoever to a governmental unit created by executive order which was not enacted into statutory law as provided in this section.

(6) A governmental unit created by executive order after the effective date of this chapter shall not duplicate the functions of other governmental units created by statute.






Chapter 11 - ABOLISHMENT OF AGENCIES

§ 5-11-1 - Definitions

The following terms as used in this chapter shall have the meanings ascribed to them in this section:

(a) "Agency" means any agency as defined in Section 25-9-107(d);

(b) "Agency facility" means any building or group of buildings that have been used for a function that the Legislature has abolished or transferred to another agency under provisions of general law;

(c) "Abolished agency" means any agency, any public community or junior college or any state institution of higher learning whose enabling legislation has been repealed or has been amended so as to transfer authority for the agency's duties and responsibilities, in whole or in part, to another agency;

(d) "Complete and correct inventory" means a listing of all personal property, fixtures or real property titled to, or under the control of, an agency facility or abolished agency. Such listing shall be prepared by the agency that is to be responsible for the agency facility or the abolished agency's duties and responsibilities, and shall contain all real and personal property titled to, or under the control of, the abolished agency or agency facility. After the preparation of the listing, the listing shall be reconciled against the master state property inventory of the Department of Audit for all accounts;

(e) "Transition authority" means any council or group of persons authorized by law to provide oversight or plan the transfer of duties, property and services of an abolished agency or agency facility to another agency.



§ 5-11-3 - Transition authority required to develop plans to facilitate abolition of agency or agency facility; reports; audit

(1) Whenever the Legislature authorizes or requires the abolition of any agency or agency facility, the agency receiving the authority to perform the duties of the abolished agency or receiving the property of the abolished agency or agency facility for disposal or other use shall, before performance of the duties of the abolished agency or disposal of the agency facility property:

(a) Develop task-based plans to facilitate the abolition of the agency or agency facility that shall include:

(i) A statement of management responsibilities that clearly defines the sequential tasks of all personnel who will be responsible for carrying out the disposal or transfer of property, or the transfer of duties of the abolished agency; and

(ii) Projections of the time required to complete required tasks.

(b) Compile a complete and correct inventory;

(c) Write procedures and criteria governing the acquisition or disposition of any real or personal property under the control of, or titled to, the agency or agency facility abolished; and

(d) Devise security plans and policies, with written security procedures governing access to any agency facility being abolished.

(2) In addition to the requirements of subsection (1) of this section, the agency responsible for the duties of the abolished agency or responsible for the disposal of property of the agency facility shall prepare reports to the Legislature and Governor that include copies of all plans and procedures required under this section and a detailed written account of the actual accomplishments of the agency responsible for administering the abolition of the agency or agency facility. Such reports shall be delivered to the Legislature and the Governor not less than ninety (90) days after the effective date of the act requiring the abolishment of the agency or agency facility.

(3) In addition to all reports, plans and procedures required under subsection 1 of this section, the State Department of Audit shall prepare a complete financial audit of any agency facility or abolished agency. Such audit shall be complete not less than ninety (90) days after the effective date of the act requiring the abolishment of the agency of agency facility.



§ 5-11-5 - Powers and duties of transition authority

Whenever the Legislature creates a transition authority, the transition authority may carry out all functions provided for under Section 5-11-3 except for those duties conferred upon the State Department of Audit. If the transition authority does not express an intention in its official minutes of carrying out all functions provided for under Section 5-11-3 within ten (10) days of its creation under law, then it shall have no authority to perform such acts provided for under Section 5-11-3. If the transition authority chooses to perform the functions of Section 5-11-3, it shall do so in strict conformity with the provisions of 5-11-3. If the transition authority chooses not to perform these functions, it may review any plans, procedures or reports required under this chapter, but shall not impede or otherwise interfere with the activities of any agency authorized under law to perform any acts required under this chapter or any other laws of the State of Mississippi.









Title 7 - EXECUTIVE DEPARTMENT

Chapter 1 - GOVERNOR

GENERAL PROVISIONS

§ 7-1-1 - Installation

When it shall be ascertained who is chosen governor, he shall be installed and the oath of office administered to him by one of the judges of the supreme court or, in their absence, by the presiding officer of one of the two houses of the legislature, in the presence of the two houses. The time of such installation shall be at noon on the first Tuesday following the ascertaining of who is elected governor, or as soon thereafter as practicable, unless a different time be fixed by a concurrent resolution of the two houses.



§ 7-1-3 - Private secretary

The governor may appoint a private secretary, and such others as are provided by law, for service in his office during his term of office, and they shall be under his direction and control. When necessary during the sitting of the legislature, he may appoint an assistant private secretary, who shall receive four dollars ($ 4.00) a day payable out of the state treasury upon the certificate of the governor.



§ 7-1-5 - Powers generally

In addition to the powers conferred and duties imposed on the Governor by the constitution and by the laws as elsewhere provided, he shall have the powers and perform the duties following:

(a) He is the supreme executive officer of the state.

(b) He is the commander in chief of the militia of the state and may call out the militia to execute the laws, to suppress insurrections or riots, and to repel invasions.

(c) He shall see that the laws are faithfully executed.

(d) He is to supervise the official conduct of all executive and ministerial officers.

(e) He is to see that all offices are filled and the duties of the offices are performed or, in default thereof, apply such remedy as the law allows; and if the remedy is inadequate, he shall inform the Legislature at its next session.

(f) He shall make appointments and fill vacancies as prescribed by law.

(g) Whenever any suit or legal proceeding is pending that affects the title of the state to any property, or that may result in any claim against the state, he may direct the Attorney General to appear on behalf of the state and protect its interest.

(h) He may require the Attorney General, or district attorney of any district, to inquire into the affairs or management of any corporation existing under the laws of this state, or doing business in this state under the laws of the state.

(i) He may require the Attorney General to aid any district attorney in the discharge of his duties.

(j) He may offer rewards, not exceeding Two Hundred Dollars ($ 200.00), for persons with mental illness who have escaped and are dangerous, and such other rewards as are authorized by law.

(k) He may require any officer or board to make special reports to him upon demand in writing.

(l) He shall transact all necessary business with state officers, shall require them to be present at their respective offices at all reasonable business hours, and may require information, in writing, from any such officer relating to the duties of his office.

(m) When deemed advisable upon proceedings for the arrest in this state of fugitives from justice from other states or countries, he may commission a special officer to arrest the fugitive in any part of the state.

(n) He may bring any proper suit affecting the general public interests, in his own name for the State of Mississippi, if after first requesting the proper officer so to do, the officer refuses or neglects to do the same.



§ 7-1-7 - Acceptance of gifts and bequests

The governor of the state of Mississippi, in his discretion, is hereby authorized and empowered to receive and accept lands, gifts, and bequests for the state of Mississippi for hospitals and other public purposes for and on behalf of any agency or institution thereof.

The various state agencies and governing boards of institutions of the state of Mississippi are hereby authorized and empowered to take the necessary action required of such boards or agencies in order to make possible the receipt and utilization of any grants, gifts, or bequests to the state for such agency or institutions thereof.



§ 7-1-9 - Great seal

The great seal of the state now in use shall be the seal of the state until altered by the legislature, and all official acts of the governor, his approval or disapproval of bills and resolutions passed by the legislature excepted, shall be authenticated by the great seal of the state.



§ 7-1-11 - Records of acts and deposit of laws

The governor shall cause to be recorded in a suitable book to be kept for that purpose the number and title of every act and joint resolution of the legislature presented to him for his approval. Such record shall show the date of the receipt by him of every such act and resolution, the date of his approval thereof in whole or in part, if he approve the same, and the date of his return of any such act or resolution with his objections thereto, if such return thereof be made. He shall cause all acts and joint resolutions which have become laws, or have taken effect by his approval or otherwise, to be deposited in the office of the secretary of state without delay.



§ 7-1-13 - Business with the United States government

The governor shall transact all the business of the state, civil and military, with the United States government or with any other state or territory, except in cases otherwise specially provided by law.



§ 7-1-15 - Transmission of laws and documents

The governor shall cause to be transmitted to the executive of each state of the United States, to the library of congress, and to the proper authority of the governments of Canada and Mexico, copies of the laws, journals, reports, and documents printed by order of the legislature. He shall receive such books and publications as may be transmitted in return, and cause the same to be deposited in the state library.



§ 7-1-17 - Commissioners for other states

The governor may appoint one or more commissioners, residing in each of the states and territories of the United States and in the District of Columbia or in any foreign country, who shall hold their office for the term of four years from the date of their commissions. They shall have full power to administer oaths and affirmations, to take and certify depositions and affidavits to be used in this state, and to take and certify the acknowledgment and proof of all instruments of writing to be recorded in this state; and their acts shall be as effectual in law as if done and certified by any officer thereunto duly authorized in this state. Before any commissioner so appointed shall proceed to perform any of the duties of his office, he shall take and subscribe an oath, before an officer authorized to administer oaths in the state or county for which such commissioner may be appointed, that he will faithfully discharge all the duties of the office, which oath shall be filed in the office of the secretary of state within six months after the taking and subscribing of the same.



§ 7-1-19 - Investigators of crime

For the purpose of seeing that the laws are faithfully executed and for the purpose of suppressing crimes of violence and acts of intimidation and terror, the governor is hereby authorized to employ such investigators and other qualified personnel as he may deem necessary to make investigation of crimes of violence and acts of terrorism or intimidation, and to aid in the arrest and prosecution of persons charged with such crimes of violence, acts of terrorism or intimidation, or threats of violence. Such investigators and other personnel so employed by the governor shall have full power to investigate, apprehend, and arrest persons committing acts of violence, intimidation, or terrorism anywhere in the state, and shall be vested with the power of police officers in the performance of such duties as set out herein. Such investigators and other personnel shall perform their duties under the direction of the governor. Each such regularly employed investigator shall enter into an official bond in the sum of Two Thousand Five Hundred Dollars ($ 2,500.00) for the faithful performance of his duties, the bond premiums to be paid by the governor out of the appropriations made for the enforcement of the provisions of Sections 7-1-19 through 7-1-23. Said bonds shall be kept by the governor without a public record of same being required.

The governor shall also be authorized to employ, upon a temporary basis from time to time, such additional investigators and other personnel as he may deem necessary to carry out the purposes of the cited sections, who may not be required to give bond.

The governor shall be authorized to offer and pay suitable rewards to other persons for aiding in such investigation and in the apprehension and conviction of persons charged with acts of violence, or threats of violence, or intimidation, or acts of terrorism.



§ 7-1-21 - Powers and duties of investigators of crime

Investigators and other personnel, employed by the governor pursuant to Section 7-1-19, shall have full power to investigate, apprehend, or arrest any person, firm, corporation, or any combination or conspiracy thereof committing said acts of violence, or threats of violence, or intimidations, or acts of terror, or damaging, injuring, or destroying property as a result of acts of violence or terror, in any manner whatever, and to help indict or prosecute, or both, in all such cases. Such investigators or other personnel so employed by the governor, in the performance of their duties under Sections 7-1-19 through 7-1-23, are authorized and empowered to carry firearms and to serve warrants and subpoenas issued under the authority of the state of Mississippi; to make arrests without warrant in such cases where the person making the arrest has reasonable grounds to believe that the person so arrested is guilty of any of the offenses herein named and there is a likelihood of the person escaping before a warrant can be obtained for his arrest, but the person arrested shall be immediately taken before a committing officer; to acquire, collect, classify, and preserve records and evidence obtained hereunder; and to make all lawful searches and seizures to obtain evidence of such acts, when based upon reasonable grounds or probable cause that such is necessary in the accomplishment of the purposes of the aforesaid sections.



§ 7-1-23 - Compensation of investigators of crime

The governor shall fix the compensation and travel and expense allowances to be paid investigators and other persons employed under the provisions of Sections 7-1-19 through 7-1-23, and shall furnish such investigators with such weapons, equipment, materials, articles, and supplies as may be necessary, suitable, and desirable to enable such investigators and other persons to discharge and carry out the duties imposed on them under the provisions of said sections. All expenses incurred hereunder shall be paid out of such funds as are specifically appropriated for the purposes hereof.



§ 7-1-25 - Arrest and delivery of fugitives from justice

(1) It shall be the duty of the governor, on demand made by the executive authority of any other state, territory or district for any person charged, on affidavit or indictment in such other state, territory or district, with a criminal offense and who shall have fled from justice and be found in this state, the demand being accompanied with a copy of the affidavit or indictment certified as authentic by such executive authority, to cause the offender to be arrested and delivered up to the authority of such state, territory or district for removal to the jurisdiction having cognizance of the offense, upon payment of the costs and expenses consequent on arrest; and it shall be the duty of the governor to demand and receive fugitives from justice for offenses committed in this state.

(2) The governor may also surrender, on demand of the executive authority of any other state, any person to be found in this state who stands charged in the manner provided in subsection (1) of this section with committing an act in this state, or in a third state, intentionally resulting in a crime in the state whose executive authority is making the demand.



§ 7-1-27 - Duty to notify executive of other state

Upon being informed by any conservator of the peace of the commitment or admission to bail of any person in this state charged with treason, felony, or other crime in some other state or territory, the governor shall forthwith communicate the information to the executive of the state or territory in which the offense is charged to have been committed.



§ 7-1-29 - Rewards for absconding criminals

Whenever the governor shall be of opinion that the public good requires it, he is authorized to offer, by proclamation or in such other manner as he may deem advisable, such reward as he may think the nature of the case requires, not exceeding Two Thousand Dollars ($ 2,000.00), for the apprehension and arrest of any person who has committed any atrocious offense against the criminal laws, to be paid in no instance until the offender is delivered to the civil authority of the county where the offense was committed, and confined in jail or admitted to bail; or the reward may be conditioned to be paid only upon conviction.



§ 7-1-31 - Agent to bring absconding offender from other states

The governor may appoint an agent to demand of the executive authority of any other state or territory any fugitive from justice or other person charged with treason, felony, or other crime in this state. Such agent, if necessary, may employ a sufficient guard or escort to bring such criminal to this state; and the governor may contract other expenses absolutely required in performing the duties of the agency.



§ 7-1-33 - Suits in foreign jurisdiction

The governor may order and direct suits to be brought for and in the name of the state in any other state or foreign jurisdiction for the recovery of any moneys due or owing to the state, or upon any claim or demand on which the state is entitled to sue. For the prosecution of such suits he may employ counsel and, for such sum as is necessary to pay the costs or expenses thereof, order the auditor to draw a warrant on the treasury, payable out of any sum appropriated for the purpose.



§ 7-1-35 - Appointment of officers

The governor shall fill by appointment, with the advice and consent of the senate, all offices subject to such appointment when the term of the incumbent will expire within nine months after the meeting of the legislature, and also vacancies in such offices occurring from any cause during the session of the senate or during the vacation of that body. All such appointments to offices made in vacation shall be reported to the senate within ten days after the commencement of the session of that body for its advice and consent to the appointment, and the vacancy shall not be filled if caused by the senate's refusal to confirm any appointment or nomination, or if it do not occur during the last five days of the session, by the appointment of the governor in the vacation of the senate, without its concurrence. Any appointment in vacation to which the senate shall refuse to consent shall be thereby annulled from that date, but the acts of the appointee prior thereto shall not be affected thereby.



§ 7-1-37 - Senate convened in vacation of legislature

The governor may convene the senate in the vacation of the legislature for concurrence in appointments by giving ten days' notice thereof by proclamation by mail to each of the senators.



§ 7-1-39 - Vacancies in municipal elective offices

In the event of the death, resignation, or removal from office of the mayor and board of aldermen or commissioners, or a majority of the aldermen or commissioners, so that said vacancies cannot be filled as now provided by law, it shall be the duty of the governor to fill such vacancies by appointment for the unexpired term where such unexpired term is less than six months, and if more than six months, until an election can be held as now provided by law to fill such vacancies.



§ 7-1-41 - Superintendent of auditor's and treasurer's offices

The governor shall superintend the offices of the treasurer and auditor of public accounts, and may at any time make a personal inspection of all the books, vouchers, and other official papers in said offices. If he shall at any time discover or have reason to suspect that either of said officers has been guilty of any embezzlement, peculation, defalcation, or fraud in his office, he shall forthwith suspend said officer from office and shall cause legal proceedings to be instituted against him. He shall make a temporary appointment to fill such office until the officer so suspended shall be acquitted of the charge against him, and the officer so suspended shall not receive any salary during the period of his suspension, unless he shall be acquitted.



§ 7-1-43 - To verify funds in the treasury

It shall be the duty of the governor, at least three times a year and oftener if he sees fit, at such times as he may deem proper, to go to the treasury without giving notice to the treasurer, to verify the cash balance as shown by the books, and to publish the fact that he has done so, stating whether the amount called for by the books be actually in the treasury and whether the treasurer had any notice whatever that the verification would be made. He shall verify the count of the funds in the treasury and certify to the statements of the treasurer, if true, showing the condition of the treasury in the months of January and July of each year, as required by section 137 of the constitution.



§ 7-1-45 - Examiner of public accounts

The governor is authorized, when he deems it proper, to appoint an expert accountant whose duty it shall be, under the direction of the governor, to audit and examine the books, accounts, and vouchers of all officers, state or county, or of any of the state educational, charitable, or reformatory institutions, or of the officers thereof, or of any other institution supported in whole or in part by the state.



§ 7-1-47 - Compensation of examiner of public accounts

The governor shall have power to direct and control the examiner and, when he deems it necessary, may require him to examine the accounts of any state or county officer charged with the duty of collecting or disbursing any part of the public revenue. He shall fix compensation at not exceeding seven dollars a day while actually employed, the examiner to pay his own expenses; and the governor shall prescribe the time for which he shall be employed.



§ 7-1-49 - Commission of examiner of public accounts

A commission shall issue to the examiner, vesting in him authority to do and perform the duties for which he may be appointed. He shall have authority to issue subpoenas for witnesses whom he may wish to examine, administer oaths to them, and to compel their attendance; and shall have full authority to require officers whose books and accounts are being examined, and their deputies and clerks, to render him assistance and give him information needed in the prosecution of his investigations. The examiner shall have the same power to punish a witness who fails or refuses to attend and testify before him as conferred by law on justices of the peace; and an officer, his deputy or clerk, failing to give assistance or information to the examiner when required shall be punished as for a failure or refusal to perform official duty.



§ 7-1-51 - Special audit of county books

Where an expert accountant is appointed by the governor to audit the books and accounts of county officers of any county and the accountant so appointed shall perform services under such appointment in auditing the books of any county officers, such accountant shall submit his bill for services, itemized, to the circuit judge of the district, whose duty it shall be to approve the same if found correct and reasonable. Thereupon said account, with a copy of the order of the judge or court, shall be sent to the governor for his approval, who, if he shall find the same correct and reasonable, shall approve the same; and thereupon it shall be the duty of the board of supervisors of the county, the books of whose offices are audited, to allow said account. The clerk of the board shall then issue a warrant for the same on the county depository as in other cases, provided that this section shall apply only to cases where the governor has been petitioned by 25 per cent of the qualified electors of the county to appoint an accountant.



§ 7-1-53 - Appointment revocable

The appointment of the examiner is revocable at the discretion of the governor, and the governor may at pleasure appoint a successor. If the exigencies of the public service require it, the governor may appoint two or more examiners.



§ 7-1-55 - Examiner's report

The examiner shall make report to the governor, under oath, of the result of any examination he may be required to make, and show therein the true condition and state of the books and accounts examined at the time of his examination. Such reports shall be public records.



§ 7-1-57 - Defaulting state treasurer and tax collectors suspended

Whenever it shall be credibly alleged to the governor that the state treasurer or any tax collector is a defaulter, the governor shall direct the examiner forthwith to examine the records, books, and accounts of such treasurer or tax collector and, as soon as practicable, to report the condition of such officer's accounts. If the report show such officer to be a defaulter or short in his accounts, the governor shall at once suspend him and appoint some other person to perform the duties of the office pending the investigation of his account.



§ 7-1-59 - Court proceedings to be instituted

If the examiner report the state treasurer or any tax collector to be a defaulter, it shall be the duty of the governor to notify the attorney general in case of the state treasurer, or the proper district attorney in case of a county officer, of the facts and require him to institute proper proceedings in court for the investigation of such account and the judicial determination of the status thereof.



§ 7-1-61 - Duty in respect to defaulter

The governor shall have the power, and it is his duty, to suspend alleged defaulting tax collectors pending the investigation of their respective accounts, whether made under the foregoing sections or otherwise, and to make temporary appointments of proper persons to fill the offices while such investigations are being made.



§ 7-1-63 - Contingent fund

The executive contingent fund shall be expended under the direction of the governor and be accounted for by him to the legislature at each session. The auditor shall issue his warrant on the treasurer for such sums as the governor may from time to time, by his written order, direct; but no part of such fund shall be expended for the private purposes of the governor or for his individual expenses.



§ 7-1-65 - To borrow money in case of casualties

The governor is authorized, in case of casualty or casualties caused by wind, fire, or water leaving people distressed and in destitute circumstances, to borrow money in sums not exceeding Two Thousand Five Hundred Dollars ($ 2,500.00) in any one case, and to expend the same for the relief of such suffering and on such terms and conditions as he may see fit and proper. There may not be borrowed in any one year more than Ten Thousand Dollars ($ 10,000.00).



§ 7-1-67 - Acting governor in certain contingencies

When the office of governor shall become vacant, by death or otherwise, the lieutenant-governor shall possess the powers and discharge the duties of said office. When the governor shall be absent from the state or unable from protracted illness to perform the duties of the office, the lieutenant-governor shall discharge the duties of said office until the governor be able to resume his duties. If, from disability or otherwise, the lieutenant-governor shall be incapable of performing said duties or if he be absent from the state, the president of the senate pro tempore shall act in his stead; but if there be no such president or if he be disqualified by like disability or be absent from the state, then the speaker of the house of representatives shall assume the office of governor and perform said duties. In case of the inability of the foregoing officers to discharge the duties of governor, the secretary of state shall convene the senate to elect a president pro tempore. The officer discharging the duties of governor shall receive compensation as such. Should a doubt arise as to whether a vacancy has occurred in the office of governor, or as to whether any one of the disabilities mentioned in this section exists or shall have ended, then the secretary of state shall submit the question in doubt to the judges of the supreme court, who, or a majority of whom, shall investigate and determine said question and furnish to the secretary of state an opinion in writing, which shall be final and conclusive.






GOVERNOR-ELECT

§ 7-1-101 - Office, staff, and information for governor-elect

The governor's office of general services shall provide a governor-elect with office space and office equipment for the period between the election and inauguration.

A special appropriation to the governor's office of general services is hereby authorized to defray the expenses of providing necessary staff employees and for the operation of the office of a governor-elect during the period between the election and inauguration.

The state fiscal management board shall make available to a governor-elect and his designated representatives information on the following: (a) all information and reports used in the preparation of the budget report; and (b) all information and reports on projected income and revenue estimates for the state.






FORMER GOVERNOR

§ 7-1-151 - Appropriation to defray certain expenses of former governor

A special appropriation to the state fiscal management board is hereby authorized to defray the expenses of providing necessary secretarial assistance and office supplies for a former governor for a reasonable period of time, not to exceed six (6) months from the expiration of said governor's term of office, to enable such ex-governor to wind up his public obligations and responsibilities and to answer his correspondence and close his official files.






CRIMINAL JUSTICE PLANNING COMMISSION[TERMINATED]

§§ 7-1-201 through 7-1-209 - Terminated

Terminated by Laws, 1978, ch. 385, § 6, eff September 30, 1981.






DIVISION OF FEDERAL-STATE PROGRAMS

§ 7-1-251 - Department of Finance and Administration to be Office of Governor, Division of Federal-State Programs

The Department of Finance and Administration shall be the Office of the Governor, Division of Federal-State Programs and shall retain all powers and duties granted by law to the Office of the Governor, Division of Federal-State Programs, except for specific duties transferred to other departments under "the Mississippi Executive Reorganization Act of 1989 [Law, 1989, Chapter 544]". Wherever the term "Office of the Governor, Federal-State Programs" appears in any law the same shall mean the Department of Finance and Administration. The Executive Director of the Department of Finance and Administration may assign to the appropriate division such powers and duties as deemed appropriate to carry out the lawful functions of this department.



§ 7-1-255 - Powers and duties of Department

The Department of Finance and Administration shall have the following powers and duties with regard to federal-state programs:

(a) Provide assistance to state departments, agencies and institutions in the development of federal programs and, whenever possible, to local agencies, so that the people of Mississippi can be assured of a fair, efficient and coordinated planning and administration of these programs. The department shall inform the Governor of the fiscal requirements of the state departments, agencies and institutions for these programs so that a comprehensive plan can be developed which will be responsive to state needs and priorities. The Department of Finance and Administration is hereby authorized to receive and expend funds that have been appropriated by the Legislature in accordance with law for coordinating federal programs and for providing technical assistance to state and local agencies administering those programs. All state departments, agencies and institutions shall cooperate with the department by providing information and assistance when requested.

(b) The Department of Finance and Administration is hereby authorized to cooperate with or, with approval of the Governor, enter into any agreements with any agency, department, official, educational institution or political subdivision of this state, any agency or official of the government of the United States of America, or any private person for and on behalf of any delivery agency, in order to carry out the provisions of Section 7-1-251 et seq. The delivery of services for the programs known as "federal-state programs" shall be carried out by the state delivery agencies as assigned by the Executive Director of the Department of Finance and Administration, or as specified by law.

(c) The department is hereby authorized, with the approval of the Governor, to charge reasonable application fees in the administration of the Federal Low-Income Housing Tax Credit Program established by Title II of the Tax Reform Act of 1986, P.L. 99-514. The department is further authorized and empowered to escalate its budget authority based on any such fees generated. In the event that the government of the state is reorganized so as to provide that an agency other than the department shall administer the Federal Low-Income Housing Tax Credit Program, the authority granted by this paragraph shall be transferred to such successor agency.

(d) The Department of Finance and Administration is authorized to promulgate such reasonable rules and regulations as may be necessary to implement the provisions of Section 7-1-251 et seq., complying with the provisions of Section 25-43-1 et seq.



§ 7-1-257 - Construction of references to office of Executive Director of Federal-State Programs

Any reference to the office of the Executive Director of Federal-State Programs or to the Division of Federal-State Programs, Office of the Governor, in any statute or executive order shall be construed to mean the Department of Finance and Administration.






GOVERNOR'S COUNCIL ON PHYSICAL FITNESS AND SPORTS [REPEALED]



DIVISION OF JOB DEVELOPMENT AND TRAINING

§ 7-1-351 - Department of Economic and Community Development to be Division of Job Development and Training

The Department of Economic and Community Development shall be the Division of Job Development and Training and shall retain all powers and duties granted by law to the Division of Job Development and Training and wherever the term "Division of Job Development and Training" shall appear in any law it shall mean the Department of Economic and Community Development. The executive director may assign to appropriate divisions powers and duties as deemed appropriate to carry out the lawful functions of the department.



§ 7-1-355 - Administration of Workforce Investment Act programs [Repealed effective July 1, 2019]

(1) The Mississippi Department of Employment Security, Office of the Governor, is designated as the sole administrator of all programs for which the state is the prime sponsor under Title 1(B) of Public Law 105-220, Workforce Investment Act of 1998, and the regulations promulgated thereunder, and may take all necessary action to secure to this state the benefits of that legislation. The Mississippi Department of Employment Security, Office of the Governor, may receive and disburse funds for those programs that become available to it from any source.

(2) The Mississippi Department of Employment Security, Office of the Governor, shall establish guidelines on the amount and/or percentage of indirect and/or administrative expenses by the local fiscal agent or the Workforce Development Center operator. The Mississippi Department of Employment Security, Office of the Governor, shall develop an accountability system and make an annual report to the Legislature before December 31 of each year on Workforce Investment Act activities. The report shall include, but is not limited to, the following:

(a) The total number of individuals served through the Workforce Development Centers and the percentage and number of individuals for which a quarterly follow-up is provided;

(b) The number of individuals who receive core services by each center;

(c) The number of individuals who receive intensive services by each center;

(d) The number of Workforce Investment Act vouchers issued by the Workforce Development Centers including:

(i) A list of schools and colleges to which these vouchers were issued and the average cost per school of the vouchers; and

(ii) A list of the types of programs for which these vouchers were issued;

(e) The number of individuals placed in a job through Workforce Development Centers;

(f) The monies and the amount retained for administrative and other costs received from Workforce Investment Act funds for each agency or organization that Workforce Investment Act funds flow through as a percentage and actual dollar amount of all Workforce Investment Act funds received.



§ 7-1-357 - Cooperation with agencies, institutions and other entities

The division of job development and training, office of the governor, is hereby authorized to cooperate with or enter into agreements with any agency, official, educational institution or political subdivision of this state, any agency or official of the government of the United States of America, or any private person, firm, partnership or corporation in order to carry out the provisions of Sections 7-1-351 through 7-1-371.



§ 7-1-361 - Rules and regulations

The division of job development and training, office of the governor, is authorized to promulgate such rules and regulations as may be necessary to carry out the provisions of Sections 7-1-351 through 7-1-371.



§ 7-1-363 - Contracts with the division of vocational-technical education

To the maximum extent practicable, the Department of Economic and Community Development shall contract with the Division of Vocational-Technical Education of the State Department of Education all programs embracing an institutional training component. Such programs shall be contracted to the Division of Vocational-Technical Education of the State Department of Education, except those programs funded by the Governor's special grant, shall be coordinated with and complementary to the existing state public educational systems and shall not be duplicative or competitive in nature to such systems.



§ 7-1-365 - Cooperation with certain other state boards and commissions

The state department of education, vocational-technical division, the board of trustees of any junior college district, the board of trustees of any school district, the Mississippi Employment Security Commission, and the division of job development and training, office of the governor, shall cooperate in carrying out the provisions of Sections 7-1-351 through 7-1-371.



§ 7-1-371 - State assets or personnel not to be utilized without federal reimbursement

Unless wholly reimbursed from federal funds, no state funds, personnel, assets or resources shall be utilized in carrying out the provisions of Sections 7-1-351 through 7-1-371.






STATE BOND ADVISORY DIVISION

§ 7-1-401 - Establishment of State Bond Advisory Division; director

There is hereby created within the Bureau of Budget and Fiscal Management of the State Fiscal Management Board a division to be known as the "State Bond Advisory Division." The State Fiscal Management Board shall appoint a director, who shall have knowledge in the field of state governmental operation and of the state's fiscal and economic affairs and shall employ such other technical, professional and clerical help as he deems necessary. The director shall, before entering upon the duties of his appointment, execute a good and sufficient bond payable to the state in some surety company qualified and doing business in the State of Mississippi in the penal sum of Fifty Thousand Dollars ($ 50,000.00), conditioned upon the faithful performance of his duties as required by law. The premium on said bond shall be paid as the premium on the Governor's bond.



§ 7-1-403 - Powers and duties of division

(1) The Bond Advisory Division is hereby granted the authority and charged with the responsibility to perform the following duties:

(a) To maintain a close working relationship with agencies authorized to incur bonded indebtedness in order to know the probable schedule for the issuance of bonds so that coordination may be accomplished for orderly issuance.

(b) To require all state agencies authorized to incur bonded indebtedness, in addition to cooperation required in subsection (a), to submit written notice of intent to sell bonds at least thirty (30) days prior to requesting the State Bond Commission to approve the sale of such bonds. Such notification shall contain such information as may be required by the director. However, with the concurrence of the State Fiscal Officer, in cases of emergency the requirement of thirty (30) days' notice may be waived by the director.

(c) To require all state agencies or political subdivisions to submit annual financial reports, and such other interim reports as deemed necessary, on projects financed by state revenue bonds or by state bonds which have the general obligation pledge of the state, but which are primarily backed by specified revenues.

(d) To maintain a complete record of all outstanding state bonds. The record shall include, but shall not be limited to, the following:

(i) Amount of principal of the bonds issued and the rates of interest;

(ii) Dates the bonds were issued, the term or terms of the bonds, and maturities;

(iii) The overall average interest rate to be paid on each issue;

(iv) The name of the paying agent;

(v) The trustees named to administer the issue and the pledges securing such bonds;

(vi) The statutes under which such bonds were issued and the statutory authority for all bonds authorized, whether issued or unissued.

(e) To maintain a close working relationship with the Mississippi Development Authority, the University Research Center and the Commissioner of Revenue in order to obtain current information concerning the economic, financial and growth conditions of the state and such other information necessary to properly comply with the intent of Sections 7-1-401 and 7-1-403.

(f) To receive the cooperation of all state agencies and institutions in accumulating the information required by Sections 7-1-401 and 7-1-403.

(g) To make continuing studies and investigations of government bond interest costs throughout the United States of America and to advise the Governor, the State Bond Commission and the Legislature concerning market conditions and credit condition of the state.

(h) To contract with the Department of Information Technology Services for such data processing or computer services as are necessary in providing complete, current and accurate information regarding bonds issued, maturity dates, interest costs, bond market trends and other data necessary for the proper management of the state's debt and investments of state funds.

(i) To issue rules and regulations as are necessary for the enforcement of the provisions of Sections 7-1-401 and 7-1-403.

(j) To investigate and require reports covering proposed transactions involving refunding bond issues, bond exchanges, bond trades, bond "swaps," redemptions, etc., which may be engaged in with regard to any state bond.

(k) To keep the Governor, Bond Commission and the Legislature informed regarding the credit outlook for the state and to furnish whatever information the Legislature requests which is required to be maintained under Sections 7-1-401 and 7-1-403.

(l) To maintain a personal relationship with rating agencies and state bond investors, including the responsibility to invite people in the national financial community to visit our state in order for them to better understand our undertakings, and to incur and pay all expenses in connection with the administration and function of the division, including information meetings or other appropriate forms of communication. All such expenses for these trips shall be paid from appropriations made for the operation of this division.

(m) To cooperate with and provide assistance to counties, municipalities and other political subdivisions when the respective governing authorities request such assistance regarding matters of financial and credit administration and in the preparation of materials and information required to be used in connection with credit ratings and the sale of bonds.

(n) To perform such other duties and acts necessary to carry out the intent of Sections 7-1-401 and 7-1-403.

(o) To maintain a complete record of the name and business address of any person, firm, corporation or other entity deriving any income for services performed with respect to any bonds issued after May 16, 1988, by the State Bond Commission, State Development Bank, Mississippi Housing Finance Corporation, Certified Development Company of Mississippi, Inc., Mississippi Hospital Equipment and Facilities Authority or any other entity issuing bonds or notes of the State of Mississippi. The report shall specify the amount of funds, whether from bond proceeds or otherwise, paid or to be paid to each such person or entity for services performed for each such bond issue. The initial report shall be made available on or before January 15, 1989, to the Clerk of the House of Representatives and to the Secretary of the Senate. All subsequent updated reports shall be submitted on or before January 15 of each year to the Clerk of the House of Representatives, the Secretary of the Senate, the Chairman of the House Ways and Means Committee and the Chairman of the Senate Finance Committee. The State Bond Attorney shall annually compile a list of all local bond issues, itemizing the name of the issuer, a description of the issue, the amount of the bonds issued and the name and address of the person acting as bond counsel on the issue. Such list shall be submitted on or before January 15 of each year to the Clerk of the House of Representatives, the Secretary of the Senate, the Chairman of the House Ways and Means Committee, the Chairman of the Senate Finance Committee, and the Joint Performance Evaluation and Expenditure Review Committee (PEER). The reports required to be compiled pursuant to this paragraph shall be posted on the Department of Finance and Administration's website by not later than January 15 of each year.






OFFICE OF GENERAL SERVICES

§ 7-1-451 - Department of Finance and Administration to be Office of General Services

The Department of Finance and Administration shall be the Office of General Services and shall retain all powers and duties granted by law to the Office of General Services. Wherever the term "Office of General Services" appears in any law the same shall mean the Department of Finance and Administration. The Executive Director of the Department of Finance and Administration may assign to the appropriate divisions such powers and duties as deemed appropriate to carry out the department's lawful functions.






NATIONAL CONFERENCE OF COMMISSIONERS ON UNIFORM STATE LAWS

§ 7-1-501 - Appointment of State Bar members as commissioners; duties

The Governor shall appoint as commissioners to the National Conference of Commissioners on Uniform State Laws three (3) members, in good standing, of The Mississippi Bar. In addition to the Governor's appointees, the commission on uniform state laws shall consist of the following appointed commissioners, all of whom shall be members, in good standing, of The Mississippi Bar: a member of the Senate appointed by the Lieutenant Governor; a member of the House of Representatives appointed by the Speaker of the House; any member of the bar who has been elected a life member of the conference; and the Directors of the Mississippi Law Research Institute, and the Senate and House Legislative Services Offices.

The commissioners so appointed shall confer and act with the commissioners of other states and territories in the formulation of uniform laws on all subjects. The commissioners shall prepare a report on their recommendations to be submitted to the Legislature for its consideration for adoption.



§ 7-1-503 - Appointment of associate members

Two (2) associate members of the National Conference of Commissioners on Uniform State Laws, all of whom shall be members, in good standing, of The Mississippi Bar, shall be appointed to act in accordance with the constitution and bylaws of the conference as follows:

(a) The Lieutenant Governor shall appoint one (1) associate member from the staff of the Senate; and

(b) The Speaker of the House of Representatives shall appoint one (1) associate member from the staff of the House.



§ 7-1-505 - Term of appointments; designation of substitute person to attend annual meeting in the absence of commissioner or associate member

The commissioners and associate members shall serve until such time as they are removed or their successors are appointed by the aforesaid appointing authorities. In the event that a commissioner or associate member is unable to attend an annual meeting of the conference, the appointing authority shall designate a substitute person to attend the meeting.






GOVERNOR'S COMMISSION ON PHYSICAL FITNESS AND SPORTS

§ 7-1-551 - Definitions

The following words and phrases shall have the meanings ascribed herein unless the context clearly indicates otherwise:

(a) "Commission" means the Governor's Commission on Physical Fitness and Sports.

(b) "Physical fitness" means good or improved life-style habits of Mississippi residents through the utilization of recreational opportunities, consistent and medically correct exercise, and leisure time management for the expressed purpose of decreasing stress related maladies, thereby promoting a more healthful environment for the citizens of this state.

(c) "Sports" means those team or individual competitive athletic activities that are participated in on an amateur basis by the citizens of the State of Mississippi for the expressed purposes of enjoyment, exercise and sportsmanship without expectations of financial remuneration.



§ 7-1-553 - Purpose

There is hereby created a Governor's Commission on Physical Fitness and Sports to serve the citizens of the State of Mississippi by developing safe, healthful and enjoyable physical fitness and sports programs. This commission shall provide instruments of motivation, education and shall promote public awareness to assure that all citizens of the State of Mississippi will have the opportunity to pursue a more healthful life-style.



§ 7-1-555 - Membership; reimbursement of travel expenses; terms of service

The Governor shall appoint twenty-five (25) members, including a chairman, to the commission. The commission members shall be chosen based on their related physical fitness and sports experiences, their education and the areas of expertise that they will contribute to the Governor's commission without expectation of compensation during their appointed terms. These individual members shall be eligible for reimbursement of travel and expenses in the performance of their appointed duties. The first members of the commission shall be appointed for terms as follows:

(a) Six (6) members shall be appointed for terms of one (1) year each;

(b) Six (6) members shall be appointed for terms of two (2) years each;

(c) Six (6) members shall be appointed for terms of three (3) years each;

(d) Six (6) members shall be appointed for a term of four (4) years each; and

(e) The chairman shall be appointed for a term of four (4) years.

Upon expiration of the aforementioned initial terms, successors to each commission post shall be appointed by the Governor to a four-year term. At the discretion of the Governor, commission appointees shall be eligible for reappointment a second time concurrent to their original term. Subsequent to the second term completion, commission members shall not be eligible to serve again on the commission for a period of one (1) year, at which time eligibility for service to the commission can again be activated at the discretion of the Governor.



§ 7-1-557 - Meetings; quorum; dismissal of member; filling vacancy

At the convenience and discretion of the Governor, the commission shall be called to meet and conduct business on a basis of need as recommended to the Governor by the commission chairman. Nine (9) members shall constitute a quorum. All rules and regulations enacted by the commission shall be subject to amendment by the Governor. Chronic absenteeism, death, sickness and/or apathy toward commission business may result in the dismissal and/or replacement of a commission member by the Governor. The vacancy resulting from such a dismissal and/or death shall be filled by the Governor at his convenience no later than two (2) months after such a vacancy has occurred.



§ 7-1-559 - Funding; annual budget report

In keeping with the ethics and philosophy of the President's Council on Physical Fitness and Sports, funding for the Governor's commission shall be generated primarily on the basis of private sector sponsorship. At no time shall any sponsor and/or commission member be allowed to generate personal and/or corporate profits as a result of its affiliation with the Governor's Commission on Physical Fitness and Sports. Accountability for all monies secured by the commission shall be subject to the Governor's review at any time. The commission shall also be responsible for submitting an annual budget report to the Governor reflecting all debits and credits incurred by the commission during a fiscal year.



§ 7-1-561 - Duties and responsibilities of commission

It shall be the duty and responsibility of the Governor's commission to execute to its fullest capacity the following tenets as stated in Presidential Executive Order 12345 of the President's Council on Physical Fitness and Sports:

(a) Enlist the active support and assistance of individual citizens, civic groups, private enterprise, voluntary organizations and others in an effort to promote and improve the fitness of all Mississippians through regular participation in physical fitness and sports activities.

(b) Initiate programs to inform the general public of the importance of exercise and the link which exists between regular physical activity and such qualities as good health and effective performance.

(c) Strengthen coordination of federal services and programs relating to physical fitness and sports participation and invite appropriate federal agencies to participate in an interagency committee to coordinate physical fitness and sports activities of the federal establishment.

(d) Encourage state agencies and local governments to emphasize the importance of regular physical and sports participation.

(e) Seek to advance the physical fitness of children, youth, adults and senior citizens by systematically encouraging the development of community recreation, physical fitness and sports participation programs.

(f) Develop cooperative programs with medical, dental and other similar professional societies to encourage the implementation of sound physical fitness practices and sports medicine services.

(g) Stimulate and encourage research in the areas of sports medicine, physical fitness and sports performance.

(h) Assist educational agencies at all levels in developing high quality, innovative health and physical education programs which emphasize the importance of exercise for good health.

(i) Assist recreation agencies and state sports governing bodies at all levels in developing "sports for all" programs which emphasize the value of sports to physical, mental and emotional fitness.

(j) Assist business, industry, government and labor organizations in establishing sound physical fitness programs to elevate employee fitness and to reduce the financial and human costs resulting from physical inactivity.



§ 7-1-563 - Acceptance of gifts and grants

The commission is hereby authorized and empowered to accept from the federal government, or any instrumentality thereof, or from any person, firm or corporation in the name of and for the state, services, equipment, supplies, materials or funds by way of gift or grant for the purpose of physical fitness.



§ 7-1-565 - Annual report

The commission shall make an annual report to the Governor and the Legislature, including therein suggestions and recommendations for protecting and improving the physical fitness of the state.









Chapter 3 - SECRETARY OF STATE

GENERAL PROVISIONS

§ 7-3-1 - Official bond

The secretary of state shall give bond to the state in the penalty of ten thousand dollars ($ 10,000.00), with two or more sufficient sureties to be approved by the governor, conditioned according to law. When approved, said bond shall be filed and preserved in the office of the clerk of the supreme court.



§ 7-3-3 - Office

The secretary of state shall keep his office at the seat of the government, shall keep the same open Monday through Friday of each week for eight hours each day, and shall carefully preserve the official books, library, papers, records, and furniture belonging to his office.



§ 7-3-5 - General duties

The secretary of state shall keep a correct register of all official acts and proceedings of the governor, take charge of and safely keep in his office the returns of all elections by the people, and deliver as received the returns of election of all state officers to the speaker of the house of representatives on the first day of the next ensuing session of the legislature after the election. He shall lay all official documents before either branch of the legislature when required; he shall receive from the clerk of the house of representatives and the secretary of the senate, and shall carefully keep and preserve in his office, the journals, papers and proceedings of both houses of the legislature; and he shall carefully keep and preserve the enrolled acts and resolutions of the legislature, maps, charts and other property of the state remaining at the seat of government, the keeping of which is not otherwise provided for. He shall act as the custodian of the apostille issued by the department of authentications office of the Hague Conference on Private International Law and shall act as the authorizing official for public documents under the Hague Agreement of 1961.



§ 7-3-7 - Seal

The secretary of state shall have a seal which shall be in the form of a circle, with the image of an eagle in the center and around the margin the words "Secretary of State-State of Mississippi" and under the image of the eagle the word: "Official."

The secretary of state shall affix the seal prescribed to every document where the same is required by law, and to every certificate and other official paper executed by him where necessary or proper. All documents authenticated with said seal and signed by said secretary of state shall be received as evidence in all courts, investigations, and proceedings authorized by law, and may be recorded in the same manner and with like effect as a deed. All copies of papers in the office of said secretary of state, certified by him and authenticated by said seal, shall be accepted in all matters equally in like manner as the original.



§ 7-3-9 - May perform all duties required of notaries public

The secretary of state shall have power to administer oaths and affirmations and to take acknowledgments under his seal of office, and to perform all other duties required of notaries public by commercial usage.



§ 7-3-11 - Custodian of "Mississippi Reports."

The secretary of state shall take charge of the department reports and the "Mississippi Reports", when printed and bound, and dispose of the same as required by law.



§ 7-3-13 - "Southern Reporter--Mississippi Cases" and department reports deposited in state library

The Secretary of State shall cause ten (10) copies of each volume of the "Southern Reporter-Mississippi Cases" and ten (10) copies of the department reports to be provided to the State Library.



§ 7-3-15 - "Southern Reporter--Mississippi Cases" distributed

The Secretary of State shall transmit, free of cost, one (1) copy of each volume of "Southern Reporter-Mississippi Cases" to the sheriff of each county of the state, for the county library, if the sheriff specifically requests copies of the volumes of "Southern Reporter-Mississippi Cases" in writing; one (1) copy of each volume thereof to each of the following educational institutions: Mississippi State University, Alcorn State University, Mississippi University for Women, Mississippi College School of Law, Delta State University, Jackson State University, Mississippi Valley State University, and the University of Southern Mississippi; ten (10) copies of each volume thereof to the University of Mississippi; and one (1) copy of each volume to the Library of Congress at Washington, D.C.

The above provisions of this section are made in recognition of benefits received through receipt at depository libraries and elsewhere in the State of Mississippi of public documents of the United States under the provisions of federal and state laws.



§ 7-3-17 - "Mississippi Reports" exchanged for reports of other states and countries

The secretary of state, under direction of the governor, shall transmit to the executive or other proper officer of each state and territory of the United States, and to any foreign government or country that will exchange its judicial reports therefor, copies of each volume of the "Mississippi Reports," not exceeding five.



§ 7-3-19 - Books furnished University law school for exchange

The dean of the law school of the University of Mississippi is hereby authorized and empowered, with the approval of the attorney general and secretary of state, to make requisitions to the secretary of state for the departmental reports and "Mississippi Reports" to exchange with other states for similar publications and make the same available in the law school library for the purpose of increasing its facilities.

The secretary of state is hereby authorized and empowered to furnish these publications upon requisition from the dean of the law school of the University of Mississippi.



§ 7-3-23 - Acts of congress and other publications distributed

The secretary of state shall, at the time of distributing the laws and journals, also transmit to the sheriff of each county, for the county library, one copy of the acts of congress, if there be so many remaining, and such other books, papers, maps, and documents as may be required by the legislature or governor to be distributed to the several counties.



§ 7-3-25 - Books received from sheriffs distributed

The secretary of state shall receive from the several sheriffs, who are required to return the same, all extra copies of the "Mississippi Reports" and digests, and he shall see that said sheriffs perform the duty required of them in this respect. If there be less than the required number of copies of any report or digest in the state library, he shall supply the deficiency from the reports so returned to him. Out of the residue of the reports so returned, he shall, as far as possible, supply each county with the books needed to complete the set belonging thereto and shall take the receipt of the sheriff therefor. Any books not thus disposed of shall be preserved in his office and sold as other like books.



§ 7-3-27 - Books and documents distributed and receipted for

The secretary of state shall send, by suitable means at as cheap a rate as he can obtain, to the sheriffs of the several counties the books, documents, and papers required to be distributed to the various officers in their respective counties as soon as practicable after he receives the same; and shall likewise send to the various other distributees the books and documents to which they respectively are entitled. The sheriffs and other distributees shall send by mail, postpaid, or deliver to the secretary of state a certificate as evidence of the books, documents, and papers received, which, when received, shall be filed by the secretary of state in his office.



§ 7-3-29 - Expense of distributing books remunerated

The secretary of state shall be remunerated for all expenses necessarily incurred in the distribution and transportation of books and documents, upon a verified statement of the same to the auditor of public accounts, who shall issue a warrant on the treasury for the required sum of money.



§ 7-3-35 - Sale of current volumes

The Secretary of State is authorized and empowered to sell current and future issues, and excess volumes at the cost of printing, binding and mailing. The funds realized by the Secretary of State from any sales of excess volumes shall be paid into the State General Fund in the manner prescribed by law.



§ 7-3-39 - To publish constitutional amendments

The Secretary of State shall have published in full each constitutional amendment two (2) weeks previous to an election at which the qualified electors shall vote on said amendments, in each county in each newspaper having a general circulation in the county, as defined in Section 13-3-31; or he shall have each amendment posted in three (3) public places in the county if all such newspapers in the county refuse to publish same at the price provided in Section 7-3-41.



§ 7-3-41 - Payment upon proof of publication

The said amendments shall be paid for at the prevailing rate per insertion upon proof of publication being furnished to the secretary of state, the printing to be done in eight- or ten-point.



§ 7-3-43 - Official character of officer certified

The secretary of state shall furnish to any person desiring the same a certificate, under the seal of the state, signed by the governor and countersigned by himself, of the official character of any officer of this state; and such certificate shall be received in evidence in all courts.



§ 7-3-45 - Reports to be filed by constables

Each and every constable being compensated in whole or in part on a fee basis shall file not later than April 15 of each year, with the Secretary of State, a true and accurate annual report on a form to be designed and supplied to each by the State Auditor of Public Accounts immediately after January 1 of each year, said form to include at least information showing gross receipts from all sources accruing as compensation to his office and disbursements occurring as necessary expenses involved solely in complying with laws governing the office. Said report shall be in triplicate, and each copy shall be sworn to and signed, and shall also be spread upon the minutes of the board of supervisors of the respective counties from which the report is made. Each such constable, upon resigning or leaving office otherwise before the expiration of term of office, shall submit a supplemental report as above, covering the final period of his term not included in a previous report.

Any person who shall knowingly and willfully fail to file the report as required by this section, or who shall, although filing such report, knowingly and willfully fail to disclose information required by this section, is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than Five Thousand Dollars ($ 5,000.00).



§ 7-3-47 - Penalty for failure or evasion

(1) On or before April 20 of each year, the Secretary of State shall notify by mail every constable being compensated in whole or in part on a fee basis who has failed to file the report required by Section 7-3-45; and on or before May 15 of each year, he will notify the Attorney General of the ones of same by name who still have not filed such report, and the attorney general shall thereupon prosecute such delinquent officers. If such report is not made by July 1 of the year, injunctive action and discovery in the chancery court of the residence of any such delinquent officer shall lie, and the Attorney General shall prosecute an action or actions in such court to obtain the proper information for each delinquent report.

(2) Failure on the part of any such officer to file such report by May 15 or evasion of the cited section, either by failure to report properly or by false entry, shall constitute a misdemeanor and shall be punishable by a fine of not less than One Hundred Dollars ($ 100.00) nor more than Five Hundred Dollars ($ 500.00), or by imprisonment for not less than thirty (30) days nor more than six (6) months, or by both such fine and imprisonment as the court may direct.

(3) If any such constable compensated by fees shall fail to file such report by May 1 in any year, all fees, salaries, and other remuneration collected by such official from May 1 until the date when such report is filed shall be forfeited to the general fund of the county. Any such official going out of office at the end of his or her term shall be liable on his or her official bond for the refund of all allowances, fees, salaries, or other remuneration received by him or her from the county treasury during the last year of his or her term of office, if such report is not filed with the Secretary of State by May 1 of the following year.



§ 7-3-49 - Data on natural resources assembled

The secretary of state is hereby authorized and directed, in cooperation with the governor, other state officers, and civic and commercial organizations of the state, counties, and municipalities, to assemble the necessary information, facts, and data to be disseminated in such a manner as to advertise the natural resources, advantages, and commercial and industrial opportunities offered by the state of Mississippi.



§ 7-3-51 - Publication of data

As soon as sufficient material is assembled for comprehensive exposition of the advantages offered by the state for commercial and industrial development, the same shall be classified and published in the form of booklets, folders, pamphlets, or other forms of printed matter suitable for the convenient distribution to the public.



§ 7-3-53 - Distribution of data

It shall be the duty of the secretary of state to distribute said printed advertising matter among the several state officers and institutions as may be deemed proper and necessary for thorough dissemination of the information contained therein to the general public within and without the state. Ample supplies of such advertising matter shall be furnished to all civic bodies, boards of trade, chambers of commerce, and other similar organizations in municipalities throughout this state, and other states, when requested or when it is deemed advisable to accomplish the purpose stated in Section 7-3-49.



§ 7-3-55 - Continued publication discretionary

Said publications and distribution shall be continued or renewed from time to time, in the discretion of the governor, as additional information is available for properly advertising the advantages of the state.



§ 7-3-57 - Publication of the text of Chapter 9 of Title 75

The Secretary of State is hereby authorized and directed to prepare and make available to the public, either in printed form or on the Secretary of State's website, the text, with an index, of Chapter 9, Title 75, Mississippi Code of 1972, as amended.



§ 7-3-59 - Fees collected under Section 75-9-525

(1) Except as otherwise provided in this section, all fees collected by the Office of the Secretary of State under Section 75-9-525 shall be deposited in State Treasury Special Fund 3111, and shall be used to operate the activities of the Office of the Secretary of State as necessary to administer the filing and research provisions of Revised Article 9 of the Uniform Commercial Code and to pay to each chancery clerk such amounts as that clerk shall be owed under subsection (2) of this section. The expenditure of the funds deposited in this fund shall be paid by the State Treasurer upon requisition signed by the Office of the Secretary of State.

(2) (a) Through September 30, 2007, for each filing and indexing of a financing statement under Part 5 (Filing) of Title 75, Chapter 9 (Uniform Commercial Code Revised Article 9 -- Secured Transactions), the Secretary of State shall remit the following fee to the chancery clerk of the Mississippi county, if any, indicated on the face of the financing statement as the domicile of the debtor, or, if no county is so indicated, the Mississippi county of the address of the debtor stated on the financing statement.

(i) Five Dollars ($ 5.00), when the financing statement is communicated in writing, either in the standard form prescribed by the Secretary of State or not in the standard form so prescribed, plus Two Dollars ($ 2.00) for each additional debtor name more than one (1) required to be indexed.

(ii) Five Dollars ($ 5.00) if the financing statement is communicated by another medium authorized by filing-office rule.

(b) From and after October 1, 2007, for each filing and indexing of a financing statement under Part 5 (Filing) of Title 75, Chapter 9 (Uniform Commercial Code Revised Article 9 -- Secured Transactions), the Secretary of State shall remit the following fee to the County Voting Systems Assistance Bond Sinking Fund created under Section 3 of Chapter 309, Laws of 2006, in such amounts as specified in Section 3 of Chapter 309, Laws of 2006, and shall distribute the remainder of the fees to the "Help Mississippi Vote Fund" created in Section 23-15-169.7.

(i) Five Dollars ($ 5.00), when the financing statement is communicated in writing, either in the standard form prescribed by the Secretary of State or not in the standard form so prescribed, plus Two Dollars ($ 2.00) for each additional debtor name more than one (1) required to be indexed.

(ii) Five Dollars ($ 5.00) if the financing statement is communicated by another medium authorized by filing-office rule.

(3) The Secretary of State shall remit to each chancery clerk not less than monthly the amount owed under subsection (2) of this section. Each payment shall be accompanied by a detailed accounting of the transactions represented by that payment. However, from and after October 1, 2007, the Secretary of State shall remit to the County Voting Systems Assistance Bond Sinking Fund and the "Help Mississippi Vote Fund" not less than monthly the amount provided under subsection (2) of this section. Each payment shall be accompanied by a detailed accounting of the transactions represented by that payment.






ASSISTANT SECRETARIES OF STATE

§ 7-3-71 - Assistant secretaries of state; appointment; duties; compensation

The secretary of state shall appoint four (4) competent attorneys, each of whom shall be designated as an assistant secretary of state. The assistants shall have power and authority under the direction and supervision of the secretary of state to perform all of the duties required by law of that officer; and each shall be liable to the pains and penalties to which the secretary of state is liable. The assistants shall serve at the will and pleasure of the secretary of state, and they shall devote their entire time and attention to the duties pertaining to the department of state as required by the general laws. The compensation for assistant secretaries of state shall be established by the legislature.









Chapter 5 - ATTORNEY GENERAL

IN GENERAL

§ 7-5-1 - Qualifications, election, and duties

The Attorney General provided for by Section 173 of the Mississippi Constitution shall be elected at the same time and in the same manner as the Governor is elected. His term of office shall be four (4) years and his compensation shall be fixed by the Legislature. He shall be the chief legal officer and advisor for the state, both civil and criminal, and is charged with managing all litigation on behalf of the state, except as otherwise specifically provided by law. No arm or agency of the state government shall bring or defend a suit against another arm or agency without prior written approval of the Attorney General. He shall have the powers of the Attorney General at common law and, except as otherwise provided by law, is given the sole power to bring or defend a lawsuit on behalf of a state agency, the subject matter of which is of statewide interest. He shall intervene and argue the constitutionality of any statute when notified of a challenge thereto, pursuant to the Mississippi Rules of Civil Procedure. His qualifications for office shall be as provided for chancery and circuit judges in Section 154 of the Mississippi Constitution.



§ 7-5-3 - Deputy attorney general

There shall be no more than two (2) deputy attorneys general whose qualifications shall be the same as that of the Attorney General, who shall be appointed by the Attorney General to serve at his will and pleasure and whose compensation shall be fixed by the Legislature. The Attorney General may, in writing filed with the office of the Secretary of State, designate the deputy attorneys general to perform any duties and powers conferred on the Attorney General and to serve in his place and stead on any nonconstitutional board or commission for a particular meeting or series of called or regular meetings; and on such boards or commissions the deputy attorney general's vote, decision or signature thereon shall have the full force and effect and shall be legal and binding on the State of Mississippi as if the Attorney General had personally participated in such meeting or meetings.



§ 7-5-5 - Assistants to the attorney general

(1) The Attorney General shall appoint nine (9) competent attorneys, each of whom shall be designated as an assistant attorney general. The assistants shall each possess all of the qualifications required by law of the Attorney General and shall have power and authority under the direction and supervision of the Attorney General to perform all of the duties required by law of that officer; and each shall be liable to the pains and penalties to which the Attorney General is liable. The assistants shall serve at the will and pleasure of the Attorney General, and they shall devote their entire time and attention to the duties pertaining to the department of justice as required by the general laws. The compensation of all assistants authorized by law shall be fixed by the Attorney General not to exceed the compensation fixed by law.

(2) (a) The Attorney General shall designate three (3) of the assistant attorneys general authorized under subsection (1) of this section to devote their time and attention primarily to defending and aiding in the defense in all courts of any suit, filed or threatened, against the State of Mississippi, against any subdivision thereof, or against any agency or instrumentality of the state or subdivision, including all elected officials and any other officer or employee thereof. When the circumstances permit, the assistants may perform any of the Attorney General's powers and duties, including, but not limited to, engaging in lawsuits outside the state when in his opinion this would help bring about the equal application of federal laws and court decisions in every state and guaranteeing equal protection of the laws as guaranteed every citizen by the United States Constitution.

(b) The Attorney General may employ outside counsel as special assistant attorneys general on a fee or contract basis; the Attorney General shall be the sole judge of the compensation in such cases except as otherwise provided in Section 7-5-8.

(i) Any contract for services of outside counsel shall require current and complete written time and expense records that describe in detail the time, in increments of no greater than one tenth (1/10) of an hour, and money spent each day in performance of the contract.

(ii) On conclusion of the matter for which the outside legal services were obtained, outside counsel shall provide a complete written statement of all fees and expenses, and the final complete time and expense records.

(3) The Attorney General may discharge any assistant attorney general or special assistant attorney general at his pleasure and appoint another in his stead. The assistant attorneys general shall devote their entire time and attention to the duties pertaining to the Department of Justice under the control and supervision of the Attorney General.



§ 7-5-7 - Outside counsel and special investigators

(1) The Governor may engage outside counsel on a noncontingent fee basis to assist the Attorney General in cases to which the state is a party when, in his opinion, the interest of the state requires it, subject to the action of the Legislature in providing compensation for such services not to exceed recognized bar rates for similar services.

(2) (a) The Attorney General is hereby authorized and empowered to appoint and employ outside counsel, on a fee or salary basis not to exceed recognized bar rates for similar services, to assist the Attorney General in the preparation for, prosecution, or defense of any litigation in the state or federal courts or before any federal commission or agency in which the state is a party or has an interest. The Attorney General may designate the outside counsel as special assistant Attorney General.

(b) If the compensation agreed upon will be governed by a contingency fee contract, that contract must conform with the requirements of Section 7-5-8.

(3) The Attorney General may also employ special investigators on a per diem or salary basis, to be agreed upon at the time of employment, for the purpose of interviewing witnesses, ascertaining facts, or rendering any other services that may be needed by the Attorney General in the preparation for and prosecution of suits by or against the State of Mississippi, or in suits in which the Attorney General is participating on account of same being of statewide interest.

(4) The Attorney General may pay travel and other expenses of employees and appointees under this chapter in the same manner and amount as authorized by law for the payment of travel and expenses of state employees and officials.

(5) The compensation of appointees and employees under this chapter shall be paid out of the Attorney General's contingent fund, or out of any other funds appropriated to the Attorney General's office.



§ 7-5-8 - Congtingent fee contracts with outside counsel

(1) Before entering into a contingency fee contract with outside counsel, the state, an arm or agency of the state, or a statewide elected officer acting in his official capacity must first make a written determination that contingency fee representation is both cost-effective and in the public interest. The required written determination shall include specific findings for each of the following factors:

(a) Whether there exist sufficient and appropriate legal and financial resources within the Attorney General's office to handle the matter.

(b) The time and labor required; the novelty, complexity, and difficulty of the questions involved; and the skill requisite to perform the attorney services properly.

(c) The geographic area where the attorney services are to be provided.

(d) The amount of experience desired for the particular kind of attorney services to be provided and the nature of the outside attorney's experience with similar issues or cases.

(2) (a) The state, an arm or agency of the state, or a statewide elected officer acting in his official capacity may not enter into a contingency fee contract that provides for the outside attorney to receive a contingency fee, exclusive of reasonable costs and expenses incurred in connection with the case, which is in excess of the following:

(i) Twenty-five percent (25%) of any recovery of up to Ten Million Dollars ($ 10,000,000.00); plus

(ii) Twenty percent (20%) of any portion of such recovery between Ten Million Dollars ($ 10,000,000.00) and Fifteen Million Dollars ($ 15,000,000.00); plus

(iii) Fifteen percent (15%) of any portion of such recovery between Fifteen Million Dollars ($ 15,000,000.00) and Twenty Million Dollars ($ 20,000,000.00); plus

(iv) Ten percent (10%) of any portion of such recovery between Twenty Million Dollars ($ 20,000,000.00) and Twenty-five Million Dollars (25,000,000.00); plus

(v) Five percent (5%) of any portion of such recovery exceeding Twenty-five Million Dollars ($ 25,000,000.00).

(b) Except as provided in subsection (3) of this section, a contingency fee shall not exceed an aggregate of Fifty Million Dollars ($ 50,000,000.00), exclusive of reasonable costs and expenses incurred in connection with the case, and irrespective of the number of lawsuits filed or the number of attorneys retained to achieve the recovery.

(c) A contingency fee shall not be based on penalties or civil fines awarded or any amounts attributable to penalties or civil fines.

(3) The limits on fees set forth in subsection (2) of this section shall not apply if:

(a) The state, an arm or agency of the state, or a statewide elected officer acting in his official capacity makes a written determination stating the reasons why a greater fee is necessary, proper, and in the best interests of the state in a particular case; and

(b) The Outside Counsel Oversight Commission approves any terms of the contingency contract that exceed the limits set forth in subsection (2) of this section.

(4) The Outside Counsel Oversight Commission shall consist of the Governor, the Lieutenant Governor, and the Secretary of State; actions of the commission shall be taken by majority vote. Appeal from a decision of the Outside Counsel Oversight Commission shall be to any court of competent jurisdiction.

(5) (a) Copies of any executed contingency fee contract and the applicable written determination to enter into a contingency fee contract with the outside attorney shall be posted on the Attorney General's website for public inspection within five (5) business days after the date the contract is executed unless the state, arm or agency of the state, or statewide elected officer retaining outside counsel makes a determination, subject to the approval of the Outside Counsel Oversight Commission, that to do so would negatively affect the state's interest, and shall remain posted on the website for the duration of the contingency fee contract, including any extensions or amendments to the contract.

(b) If the determination is made and duly approved that posting the contract will negatively affect the interests of the state, the contract will be posted on the Attorney General's website within five (5) days of the occurrence of the earliest of the following:

(i) Filing of the lawsuit for which the contract was executed;

(ii) Entry of appearance for any pending matter for which the contract was executed; or

(iii) From the time the outside attorney engages in any substantive action on behalf of the state relative to the subject matter for which the contract was executed.

(c) Any payment of contingency fees shall be posted on the Attorney General's website within fifteen (15) days after the payment of the contingency fees to the outside attorney and shall remain posted on the website for at least one (1) year after the date payment is made.

(6) An outside attorney under contract to provide services to the state on a contingency fee basis shall, from the inception of the contract until not less than four (4) years after the contract expires or is terminated, maintain detailed current records, including documentation of all expenses, disbursements, charges, credits, underlying receipts and invoices, and other financial transactions that concern the providing of attorney services. In addition, the outside attorney shall maintain detailed contemporaneous time records for the attorneys and paralegals working on the matter in increments of no greater than one-tenth (1/10) of an hour, and shall promptly provide these records to the Attorney General upon request.

(7) (a) If an arm or agency of the state or a statewide elected officer contracts for outside legal counsel pursuant to Section 7-5-39(3) on a contingency fee basis, the arm or agency of the state or the statewide elected officer shall provide complete and timely information to the Office of the Attorney General as to every requirement of this section for inclusion in the report under this section. The Office of the Attorney General shall post the information as received on its website within five (5) days of receipt.

(b) The arm or agency of the state or statewide elected official responsible for retaining outside counsel shall provide complete and timely information to the Office of the Attorney General as to every requirement of Section 7-5-21 for inclusion in the docket required by that section.



§ 7-5-9 - Additional employees

The attorney general shall have the power to employ a suitable and competent person or persons who possess professional skill and/or expert knowledge when such employment shall be necessary in order to enable him to efficiently perform the official duties imposed upon him by law, and he may pay such person or persons reasonable compensation as may be agreed upon, provided such compensation shall not exceed the compensation usually paid for similar services by private employers of such persons. The compensation and necessary expenses of such employees shall be paid out of the attorney general's contingent fund or out of funds especially appropriated for such purposes.



§ 7-5-11 - Statutory Advisor

There is created the position of the Mississippi Statutory Advisor. The duties of the statutory advisor shall be to study, compare, and analyze the statute laws of this state and make report on his work to the Joint Committee on the Compilation, Revision and Publication of Legislation, calling particular attention to errors, duplications, and conflicts found therein, along with recommendations for such corrections thereof as deemed advisable. It shall also be his duty to advise and consult with the joint committee and its counsel in regard to any of the statutes of this state and of the other states or any act of Congress, and on request of any member of the Legislature, he shall give written opinions in regard to the legality and effect of any such statute. Upon request, he shall advise and counsel with legislators in regard to the preparation of any proposed law or resolution for the consideration of the Legislature. At the request of any such member, he shall secure copies of any general law from the other states and give such legislator his opinion thereon and any other information in connection therewith that such legislator may desire in connection with his duties.

The statutory advisor shall be an assistant attorney general, appointed by the Attorney General, in addition to the assistant attorneys general authorized by law, in the same manner and under the same procedure as assistant attorneys general are appointed. His duties, in addition to the duties prescribed herein, shall be the same as that of assistant attorneys general, and his compensation shall be the same, and paid in like manner, as that of assistant attorneys general.



§ 7-5-13 - Additional assistants to handle legal affairs of Highway Commission

The attorney general may, with the approval of the chief justice of the supreme court, appoint not more than two (2) competent attorneys, the number to be appointed to be fixed by the highway commission, each of whom shall be designated assistant attorney general, who shall be assigned specifically to the handling of the legal affairs of the state highway commission. Said assistants shall possess all of the qualifications required by law of the attorney general, shall have power and authority under the direction and supervision of the attorney general to perform all the duties required of that office, and shall be liable to all the pains and penalties to which the attorney general is liable. The attorney general may discharge any such assistant at his pleasure and appoint another in his stead. The attorney general shall fix the annual salary of each of the additional assistant attorneys general appointed under the provisions hereof at such sum as he may deem proper, not to exceed the maximum annual salary fixed by law for assistant attorneys general, said salary to be paid monthly from funds of the state highway commission. The assistant attorneys general shall devote their entire time and attention to the duties pertaining to the department of justice and the legal affairs of the state highway commission under the control and direction of the attorney general.



§ 7-5-15 - Secretaries

The attorney general is authorized and empowered to employ such secretaries as he may deem necessary for the proper administration of the duties required of his office, and to fix their salaries in such amount as he may deem proper within funds appropriated for such purpose.



§ 7-5-17 - Office hours

The attorney general shall be assigned an office at the capitol and shall keep the same open Monday through Friday for not less than eight hours each day. He and his assistants shall be there for business during said hours with the exception of such time when the attorney general or his assistants may be required to conduct the state's business at other locations.



§ 7-5-19 - Office space, supplies, and equipment

In the event adequate office space for the use of the attorney general cannot be provided either in the state capitol building or the state office building to accommodate the additional authorized staff, the attorney general is hereby authorized to rent, on an annual or month-to-month basis on such terms as he may think proper, such office space as may be necessary in the city of Jackson to accommodate the additional enlarged staff, and to purchase such necessary office supplies and equipment as may be needed for the proper administration of said offices.



§ 7-5-21 - To keep a docket

The Attorney General shall keep a docket of all causes in which he is required to appear, whether through his office or through outside counsel, which is a public record and must show the full style of the case, the cause number of the action, the county, district and court in which the causes have been instituted and tried, and whether the case is civil or criminal. If civil, the docket must show the nature of the demand, the stage of the proceedings, the name and address of any outside counsel, a description of the fee arrangement with any outside counsel, a memorandum of the judgment when prosecuted to judgment, any process issued thereon, whether satisfied or not, and if not satisfied, the return of the sheriff. If criminal, the docket must show the nature of the crime, the mode of prosecution, the stage of the proceedings, a memorandum of the sentence when prosecuted to a sentence, the execution thereof, if executed, and, if not executed, the reasons of delay or prevention.



§ 7-5-23 - To keep an opinion-book

The attorney general shall keep an "opinion-book", in which he shall record or cause to be recorded each and every opinion given by him, or by his assistants, in pursuance of law. Each of his opinions shall be prefaced with a clear and concise statement of the facts upon which it is predicated. The "opinion-book" shall be kept well indexed, both as to subject matters and parties.



§ 7-5-25 - To give opinions in writing

The Attorney General shall give his opinion in writing, without fee, to the Legislature, or either house or any committee thereof, and to the Governor, the Secretary of State, the Auditor of Public Accounts, the State Treasurer, the Superintendent of Public Education, the Insurance Commissioner, the Commissioner of Agriculture and Commerce, the State Geologist, the State Librarian, the Director of Archives and History, the Adjutant General, the State Board of Health, the Commissioner of Corrections, the Public Service Commission, Chairman of the State Tax Commission, the State Forestry Commission, the Transportation Commission, and any other state officer, department or commission operating under the law, or which may be hereafter created; the trustees and heads of any state institution, the trustees and heads of the universities and the state colleges, the district attorneys, the boards of supervisors of the several counties, the sheriffs, the chancery clerks, the circuit clerks, the superintendents of education, the tax assessors, county surveyors, the county attorneys, the attorneys for the boards of supervisors, mayor or council or board of aldermen of any municipality of this state, and all other county officers (and no others), when requested in writing, upon any question of law relating to their respective offices.

When any officer, board, commission, department or person authorized by this section to require such written opinion of the Attorney General shall have done so and shall have stated all the facts to govern such opinion, and the Attorney General has prepared and delivered a legal opinion with reference thereto, there shall be no liability, civil or criminal, accruing to or against any such officer, board, commission, department or person who, in good faith, follows the direction of such opinion and acts in accordance therewith unless a court of competent jurisdiction, after a full hearing, shall judicially declare that such opinion is manifestly wrong and without any substantial support. However, if a court of competent jurisdiction makes such a judicial declaration about a written opinion of the Attorney General that applies to acts or omissions of any licensee to which Section 63-19-57, 75-67-137 or 75-67-245 applies, and the licensee has acted in conformity with that written opinion, the liability of the licensee shall be governed by Section 63-19-57, 75-67-137 or 75-67-245, as the case may be. No opinion shall be given or considered if the opinion is given after suit is filed or prosecution begun.



§ 7-5-27 - To approve accounts against the state

All accounts against the state subject to allowance by the supreme court shall be presented to the attorney general for approval. His opinion, or that of his assistant, concerning the validity of the same and whether it should be allowed or disallowed, shall be obtained in writing and presented to the court before the same shall be allowed by said court.



§ 7-5-29 - To attend the Supreme Court

The attorney general shall attend the supreme court, in person or by his assistant, and prosecute and defend therein all causes to which the state or any officer thereof in his official capacity is a party, and all causes to which any county may be a party unless the interest of the county be adverse to the state, to some officer thereof acting in his official capacity, or to some other county.



§ 7-5-31 - Failure to attend Supreme Court

Should the attorney general fail to attend, in person or by his assistant, any term of the supreme court, the court shall appoint some attorney to act for the state in place of the attorney general. The person so appointed shall receive such compensation as the court may allow, not exceeding one fourth of the annual salary of the attorney general, payable out of his salary; and, on production of the order of the court making said allowance, the auditor shall issue his warrant on the treasurer for the amount and shall charge the same to the account of the attorney general.



§ 7-5-33 - To enforce judgments and pay over collections

After judgment in any cause represented by him, the attorney general shall direct the issuing of such process as may be necessary to carry the same into execution. He shall account for and pay over to the proper officer all moneys which may come into his possession belonging to the state or any subdivision thereof.



§ 7-5-35 - May institute and prosecute suits to vacate fraudulent conveyances

When it may be necessary or proper for the enforcement or collection of any judgment or debt in favor of the state, or any officer thereof in his official capacity, or of any county, the attorney general shall institute and prosecute in behalf of the creditor a suit or suits to set aside and annul any conveyance or other device fraudulently made by the debtor, or anyone for him, to hinder, delay, or defraud the creditor.



§ 7-5-37 - To prosecute suits

The attorney general shall, at the request of the governor or other state officer, in person or by his assistant, prosecute suit on any official bond, or any contract in which the state is interested, upon a breach thereof, and prosecute or defend for the state all actions, civil or criminal, relating to any matter connected with either of the state offices. He may require the service or assistance of any district attorney in and about such matters or suits.



§ 7-5-39 - To represent the state and state officers in suits; notice of civil legal action; retention of outside counsel under certain circumstances

(1) Except as otherwise provided by law, the Attorney General shall represent the state, in person or by his assistant, as counsel in all suits against the state in other courts or the Supreme Court at the seat of government, and he shall, in like manner, act as counsel for any of the state officers in suits brought by or against them in their official capacity, touching any official duty or trust.

(2) No civil legal action on behalf of the state, any arm or agency of the state, or any statewide elected officer acting in his official capacity may be taken until seven (7) working days' written notice of the proposed legal action is given to the statewide elected officer or proper person in charge of the arm or agency unless irreparable injury to the state would result by waiting for the expiration of the seven-day period.

(3) (a) The Attorney General shall authorize retention of independent counsel from outside his office by an arm or agency of the state or a statewide elected officer acting in his official capacity if the Attorney General declines representation when requested.

(b) (i) The Attorney General shall authorize retention of independent counsel from outside his office by an arm or agency of the state or a statewide elected officer acting in his official capacity and shall withdraw from representation of the arm or agency of the state or the statewide elected officer if there is a significant disagreement with the Attorney General as to the legal strategy to be used in the matter, and the Outside Counsel Oversight Commission has first approved the retention of outside counsel.

(ii) If an arm or agency of the state or statewide elected officer acting in his official capacity retains outside counsel under this subsection (3), the counsel shall be selected by the arm or agency of the state or the statewide elected officer. Fees of counsel employed on a fee basis shall not exceed recognized bar rates for similar services; any contract for outside counsel employed on a contingency fee basis shall conform to the provisions of Section 7-5-8.

(4) The Attorney General may pursue the collection of any claim or judgment in favor of the state outside of the state.



§ 7-5-41 - To receive certified copies of pleadings

In all suits against the state of Mississippi, any board, bureau, commission, or department thereof required to be defended by the attorney general, a completed copy of the bill of complaint, declaration, or other original pleading shall be mailed by the plaintiff or complainant to the attorney general, postage prepaid, properly addressed to him; and such original pleading shall bear a proper certificate to such effect when it is filed. No decree pro-confesso or default judgment shall be taken against such defendant.



§ 7-5-43 - May advise public officials and employees investigated or sued as result of discharging duties

(1) In addition to all power and authority vested in the attorney general of the state of Mississippi by its constitution and statutes and all common law power and authority which may be invested in or exercised by such attorney general as such, the attorney general of the state of Mississippi and his assistants and representatives are hereby authorized upon request made of him to, in his discretion, render such services as the attorney general may deem necessary to assist in advising and in representing, either or both, all officers or employees of any county district, county, or municipality of the state of Mississippi, or of the state of Mississippi, or of any board, agency, or commission thereof, as the case may be, or any circuit clerk or county registrar, should they or any of them be investigated or called as a witness by the federal civil rights commission, be sued in an action at law or in equity, be prosecuted or cited to show cause or charged with contempt, civil or criminal, or proceeded against in any manner, either or all, in any state or federal court by the United States government, by any agency, officer, department, or representative of the United States government, or by any other person, either or all, as a result of the discharge by any of said Mississippi county district, county, municipal, or state of Mississippi officers or employees, boards, agencies, or commissions and the members thereof, or by the said circuit clerk or county registrar of their official duties under the constitution and other laws of the state of Mississippi, or growing out of such official action or nonaction, as the case may be.

The foregoing authority vested in the attorney general as above set out shall not apply to or with respect to any suit, action, hearing, or controversy which may arise between two (2) or more of the aforesaid officers or employees, circuit clerks or county registrars, such commissions, boards, or agencies or members thereof, or said county districts, counties, or municipalities of the state of Mississippi, or between them or by any of them and an agency or officer of the state of Mississippi which, under existing laws of the state of Mississippi, the attorney general is otherwise authorized or required to represent.

(2) Any request made of the attorney general for the assistance above referred to shall be made in writing and, if by an individual, shall be signed by him or her. If by a board or commission or agency as such, there shall be entered upon its minutes an order making such request, and the request from and on behalf of said board, commission, or agency to the attorney general for said assistance shall be accompanied by a certified copy of said order.



§ 7-5-45 - May advise school officials and employees in proceedings challenging validity of statute

(1) In addition to all power and authority vested in the attorney general of the state of Mississippi by its constitution and statutes and all common law power and authority which may be vested in or exercised by such attorney general as such, the attorney general of the state of Mississippi and his assistants and representatives are hereby authorized upon request made of him to, in his discretion, render such services as the attorney general may deem necessary to assist in advising and in representing, either or both, any officer or employee of any school district, any agricultural high school and junior college, or any institution of higher learning, the respective boards of trustees thereof, the members of said boards of trustees, any school district, junior college district, institution of higher learning, and any state officer, should they or any of them be sued, prosecuted, or proceeded against in any manner in any action in any state or federal court which, or the ultimate purpose of which, challenges or seeks to invalidate any statute or provision of the constitution of the state of Mississippi dealing with the establishment, maintenance, operation, control, financing, or determining what persons or pupils shall attend or be enrolled in any or all of said schools or colleges or institutions of higher learning, as violative of the constitution and laws of the United States of America or the state of Mississippi, or should such officers, employees, and members of such boards of trustees be investigated or called as a witness by the federal civil rights commission, cited to show cause, or charged with contempt, civil or criminal, by any officer, agent, department, or court of the United States government.

The foregoing authority vested in the attorney general as above set out shall not apply to or with respect to any suit, action, hearing, or controversy which may arise between two (2) or more of the aforesaid officers or employees, boards or members thereof, school districts, colleges or institutions of higher learning, or between them or any of them and an agency or officer of the state of Mississippi which, under existing laws of the state of Mississippi, the attorney general is otherwise authorized or required to represent.

(2) Any request made of the attorney general for the assistance above referred to shall be made in writing and, if by an individual, shall be signed by him or her. If by a board as such, there shall be entered upon the minutes of such board an order making such request, and the request from or on behalf of said board to the attorney general for said assistance shall be accompanied by a certified copy of said order.



§ 7-5-47 - Suits on bonds of state officers

The attorney general or his assistant, when required by the governor, shall institute suits for the benefit of the state on the bond of any state officer in any case in which said officer has been guilty of any neglect or violation of his official duties.



§ 7-5-49 - To advise public service commission

It shall be the duty of the attorney general to appear in person, or to designate one of his assistants to appear at each meeting of the public service commission and to assist and advise the said public service commission in all matters affecting its power and duties relative to the supervision of common carriers in this state.



§ 7-5-51 - To represent state tax and public service commissions

The attorney general, as well as the several district attorneys, is hereby authorized to institute or defend any suits arising out of any act or order of the tax commission or the public service commission affecting the laws and revenues of the state.



§ 7-5-53 - To assist district attorneys

The Attorney General shall, when required by the public service or when directed by the Governor, in writing, repair in person, or by any regular or specially designated assistant, to any county or district in the state and assist the district attorney there in the discharge of his duties and in any prosecution against a state officer, and shall have the same right as the district attorney to enter the grand jury room while the grand jury is in session and to perform such services with reference to the work of the grand jury as the district attorney is authorized by law to perform.



§ 7-5-54 - Prosecution of official corruption and other white collar crimes

(1) In addition to the authority granted in Section 7-5-53, Mississippi Code of 1972, the Attorney General shall prosecute, in person or by his designated staff attorney, criminal matters and cases investigated by him pursuant to the provisions of Section 7-5-59 and he may request the services or assistance of any district attorney in and about such matters or suits. When requested by a district attorney and in the public interest, the Attorney General may, in person or by his designated staff attorney, assist the district attorney in the discharge of his duties. The Attorney General or his designated staff attorney shall have the same right as the district attorney to enter the grand jury room while the grand jury is in session and to perform such services with reference to the work of the grand jury as the district attorney is authorized by law to perform.

(2) The powers of the Attorney General under this section shall not diminish the powers of local authorities to investigate or prosecute any type of white-collar crime violation or any other criminal conduct within their respective jurisdictions, and the provisions of this section shall be in addition to the powers and authority previously granted the Attorney General by common, constitutional, statutory or case law.



§ 7-5-55 - To recover taxes

The attorney general, or any district attorney or county attorney at his request, may bring and prosecute any action in the name of the state to recover the amount of any past due income, inheritance, and privilege taxes and penalties thereon, but any such action shall be brought in the county or district where the taxpayer resides. In case of a nonresident or foreign corporation, the action may be brought in any county where said nonresident or foreign corporation may now be sued in other cases.



§ 7-5-57 - To draw papers

Whenever requested by the governor or other state officer, the attorney general shall prepare proper drafts for contracts, forms, or other writings which may be wanted for the use of the state.



§ 7-5-59 - Investigation of official corruption, other white collar crimes, and computer crimes

(1) The following terms shall have the meanings ascribed to them herein unless the context requires otherwise:

(a) "Computer crimes" means those crimes defined in Chapter 45 of Title 97 and sex offenses involving a computer affecting children as defined in Chapter 5 of Title 97.

(b) "White-collar crime and official corruption" includes crimes chargeable under the following provisions of law:

(i) Paragraphs (b) and (c) of Section 7-5-59(4), which relates to obstruction of white-collar crime investigations.

(ii) Section 97-7-10, which relates to the defrauding of state and local governments.

(iii) Section 97-19-73, which relates to fraud by mail, wire, radio or television.

(iv) Section 97-9-10, which relates to commercial bribery.

(v) Section 97-45-3, which relates to computer fraud.

(vi) Sections 97-11-25 through 97-11-31, which relate to embezzlement by public officials.

(vii) Section 97-11-33, which relates to extortion by public officials.

(viii) Sections 97-19-5 through 97-19-31, which relate to unlawful procurement or use of credit cards.

(ix) Sections 97-23-1 and 97-23-3, which relate to false, misleading or deceptive advertising.

(x) Sections 97-15-3 and 97-15-5, which relate to bribery of members and employees of the Highway Commission and the defrauding of the state by Highway Commission members, employees or highway contractors.

(xi) Section 97-9-5, which relates to bribery of jurors.

(xii) Sections 97-11-11, 97-11-13 and 97-11-53, which relate to acceptance of bribes by public officials and bribery of public officials.

(xiii) Sections 97-13-1 and 97-13-3, which relate to bribery of electors or election officials.

(xiv) Sections 97-23-19 through 97-23-27, which relate to embezzlement.

(c) "White-collar crime investigations" means an investigation into any illegal act or acts defined as white-collar crime.

(d) "Computer crimes investigations" means an investigation into any illegal act or acts defined as computer crime.

(e) "Person" means and includes not only an individual, but also a partnership, corporation, professional firm, nonprofit organization or other business entity.

(2) The Attorney General is hereby authorized to conduct official corruption investigations and such other white-collar crime investigations and computer crime investigations that are of statewide interest or which are in the protection of public rights.

(3) (a) In conducting white-collar crime and computer crime investigations, the Attorney General shall have the authority to issue and serve subpoenas to any person in control of any designated documents for the production of such documents, including, but not limited to, writings, drawings, graphs, charts, photographs, phono-records, subscriber records and other data compilations from which information can be obtained, or translated through detection devices into reasonably usable form. Such subpoenas shall require the named person, his agent or attorney, to appear and deliver the designated documents to a location in the county of his residence unless the court for good cause shown directs that the subpoena be issued for the person to deliver such documents to a location outside of the county of his residence. Mere convenience of the Attorney General shall not be considered good cause. The Attorney General or his designee shall have the authority to inspect and copy such documents. Such subpoenas shall be issued only upon the ex parte and in camera application of the Attorney General to the circuit or chancery court of the county of residence of the person in control of the documents or the circuit or chancery court of the county where the person in control of the documents may be found, and only upon a showing that the documents sought are relevant to a criminal investigation under this act or may lead to the discovery of such relevant evidence. Thereafter said court shall have jurisdiction to enforce or quash such subpoenas and to enter appropriate orders thereon, and nothing contained in this section shall affect the right of a person to assert a claim that the information sought is privileged by law.

(b) A subpoena issued pursuant to this subsection shall be in substantially the following form:

"SUBPOENA TO PRODUCE DOCUMENTS PURSUANT TO AN INVESTIGATION BY THE ATTORNEY GENERAL

TO:

YOU ARE HEREBY COMMANDED to appear before the Attorney General of the

State of Mississippi or his designated staff attorney at the place, date and

time specified below in an investigation being conducted by the Attorney

General pursuant to Section 7-5-59, Mississippi Code of 1972:

Place Date and Time

YOU ARE ALSO COMMANDED to bring with you the following document(s) or

object(s).

You are advised that the Court of the Judicial District of

County, Mississippi, has approved the ex parte and in camera application

of the Attorney General to issue this subpoena, and jurisdiction to enforce

and/or quash the subpoena and to enter appropriate orders thereon is

statutorily vested in the said court; enforcement and penal provisions

applicable to an Attorney General's investigation include those set forth in

Section 7-5-59(4), Mississippi Code of 1972; and disclosure of testimony

and/or records coming into possession of the Attorney General pursuant to

this subpoena shall be limited by and subject to the provisions of Section

7-5-59(6), Mississippi Code of 1972, (for informational purposes, these cited

statutes are reproduced on the reverse side of this subpoena).

You may wish to consult an attorney in regard to this subpoena. You have

certain state and federal constitutional rights, including your protection

against self-incrimination and unreasonable search and seizure which this

subpoena may affect.

ISSUED BY AND UNDER SEAL OF THE ATTORNEY GENERAL OF THE STATE OF

MISSISSIPPI, this the day of , 20 .

(SEAL) "

(c) Following service of any subpoena, pursuant to the provisions of this subsection, a record of the return shall be made and kept by the Attorney General and subject only to such disclosure as may be authorized pursuant to the provisions of this section.

(4) Enforcement and penal provisions applicable to an investigation under this section shall include the following:

(a) If a person who has been served with a subpoena, which has been issued and served upon him in accordance with the provisions of this section, shall fail to deliver or have delivered the designated documents at the time and place required in the subpoena, on application of the Attorney General the circuit or chancery court having approved the issuance of the subpoena may issue an attachment for such person, returnable immediately, or at such time and place as the court may direct. Bond may be required and fine imposed and proceedings had thereon as in the case of a subpoenaed witness who fails to appear in circuit or chancery court.

(b) Every person who shall knowingly and willfully obstruct, interfere with or impede an investigation under this section by concealing or destroying any documents, papers or other tangible evidence which are relevant to an investigation under this section shall be guilty of a felony and, upon conviction, shall be punished by a fine of not more than Five Thousand Dollars ($ 5,000.00) or by imprisonment for not more than five (5) years, or by both such fine and imprisonment.

(c) Every person who shall knowingly and willfully endeavor, by means of bribery, force or intimidation, to obstruct, delay or prevent the communication of information to any agent or employee of the Office of the Attorney General or who injures another person for the purpose of preventing the communication of such information or an account of the giving of such information relevant to an investigation under this section shall be guilty of a felony and, upon conviction, shall be punished by a fine of not more than Five Thousand Dollars ($ 5,000.00) or by imprisonment for not more than five (5) years, or by both such fine and imprisonment.

(d) The provisions of paragraphs (a), (b) and (c) of this subsection shall not prohibit the enforcement of, or prosecution under, any other statutes of this state.

(5) (a) If any person shall refuse, or is likely to refuse, on the basis of his privilege against self-incrimination, produce the designated documents as requested by a subpoena issued under this section or issued by a court, the Attorney General may request the court, ex parte and in camera, to issue an order requiring such person to produce the documents information which he refuses to give or provide on the basis of his privilege against self-incrimination. The Attorney General may request said order under this subsection when, in his judgment:

(i) The documents sought from such individual may be necessary to the public interest; and

(ii) Such individual has refused or is likely to refuse to produce the designated document on the basis of his privilege against self-incrimination.

Following such request, an order shall issue in accordance with this section requiring such person to produce the documents which he refuses to produce on the basis of his privilege against self-incrimination.

(b) Whenever a witness refuses, on the basis of his privilege against self-incrimination, to produce documents, and the court issues to the witness an order under paragraph (a) of this subsection, the witness may not refuse to comply with the order on the basis of his privilege against self-incrimination, but no documents or information compelled under the aforesaid order, or any information directly or indirectly derived from such documents may be used against the witness in any criminal proceeding, except a prosecution for perjury, giving a false statement, or otherwise failing to comply with the order.

(6) Documents in the possession of the Attorney General gathered pursuant to the provisions of this section and subpoenas issued by him shall be maintained in confidential files with access limited to prosecutorial and other law enforcement investigative personnel on a "need-to-know" basis and shall be exempt from the provisions of the Mississippi Public Records Act of 1983, except that upon the filing of an indictment or information, or upon the filing of an action for recovery of property, funds or fines, such documents shall be subject to such disclosure as may be required pursuant to the applicable statutes or court rules governing the trial of any such judicial proceeding.

(7) No person, including the Attorney General, a member of his staff, prosecuting attorney, law enforcement officer, witness, court reporter, attorney or other person, shall disclose to an unauthorized person documents, including subpoenas issued and served, gathered by the Attorney General pursuant to the provisions of this section, except that upon the filing of an indictment or information, or upon the filing of an action for recovery of property, funds or fines, or in other legal proceedings, such documents shall be subject to such disclosure as may be required pursuant to applicable statutes and court rules governing the trial of any such judicial proceeding. In event of an unauthorized disclosure of any such documents gathered by the Attorney General pursuant to the provisions of this section, the person making any such unauthorized disclosure shall be guilty of a misdemeanor, and upon conviction thereof, shall be punished by a fine of not more than One Thousand Dollars ($ 1,000.00), or imprisonment of not more than six (6) months, or by both such fine and imprisonment.

(8) The powers of the Attorney General under this section shall not diminish the powers of local authorities to investigate or prosecute any type of white-collar crime violation, computer crime violation or any other criminal conduct within their respective jurisdictions, and the provisions of this section shall be in addition to the powers and authority previously granted the Attorney General by common, constitutional, statutory or case law.

(9) No person, agent or employee upon whom a subpoena is served pursuant to this section shall disclose the existence of the investigation to any person unless such disclosure is necessary for compliance with the subpoena. Any person who willfully violates this subsection shall be guilty of a misdemeanor and may be confined in the county jail for a period not to exceed one (1) year or fined not more than Ten Thousand Dollars ($ 10,000.00), or both.



§ 7-5-61 - Books of account and deposit of funds

In addition to the keeping of the general docket as hereinabove required, the attorney general shall keep in his office a comprehensive set of books showing all receipts and disbursement of funds received by the office from whatever source, including appropriations by the legislature, the contingent fund, and other funds. He shall deposit all funds received by his office in a state depository in his name as attorney general of the state of Mississippi, shall not commingle or mix any funds received by him in his official capacity with his personal funds or other funds, and shall make disbursement and distribution thereof within the time and in the manner required by law of state officers. The receipt of funds by the attorney general pending litigation or final determination as to the proper distribution thereof may be held until such adjudication or determination.



§ 7-5-63 - Reports to the legislature

The attorney general shall make reports at the beginning of each regular session of the legislature, of the condition of the public service as administered in his office and under his supervision; and he shall, as a part of his reports, make any recommendation that he may deem proper for the improvement of the service. Not later than the first week of each regular session, he shall file a complete report with the legislature of all moneys received and disbursed by him during the year.



§ 7-5-65 - Saving statute

Nothing in this chapter contained shall repeal any of the provisions of chapter 235, laws 1920, in reference to making claim for and recovery of taxes illegally collected by the U.S. government on property in this state.



§ 7-5-66 - Prepayment of costs in civil actions for recovery of delinquent sums owed to Mississippi Guaranteed Student Loan Program

The Attorney General is hereby authorized, in his discretion, and on a case by case basis, to prepay all such court costs and filing fees, as are otherwise required of private litigants, when commencing and prosecuting civil actions for the collection and recovery of delinquent sums owed to the Mississippi Guarantee Student Loan Program.



§ 7-5-67 - Investigators of Public Integrity Division empowered to make arrests, serve and execute search warrants, and serve process

Persons employed by the Attorney General as investigators in the Public Integrity Division whose primary responsibility is the prevention and detection of crime, the apprehension of criminals and the enforcement of the criminal laws of this state shall be empowered to make arrests and to serve and execute search warrants and other valid legal process anywhere within the State of Mississippi.






INSURANCE INTEGRITY ENFORCEMENT BUREAU

§ 7-5-301 - Insurance Integrity Enforcement Bureau; creation; purpose

There is created within the Office of the Attorney General an Insurance Integrity Enforcement Bureau. The duty of the bureau is to investigate and prosecute claims of insurance abuses and crimes involving insurance. The Attorney General may employ the necessary personnel to carry out the provisions of Sections 7-5-301 through 7-5-311.



§ 7-5-303 - Definitions; prohibited activities

(1) As used in this section:

(a) "An insurance plan" means a plan or program that provides health benefits whether directly through insurance or otherwise and includes a policy of life or property and casualty insurance, a contract of a service benefit organization, workers' compensation insurance or any program or plan implemented in accordance with state law or a membership agreement with a health maintenance organization or other prepaid programs.

(b) "Insurance official" means:

(i) An administrator, officer, trustee, fiduciary, custodian, counsel, agent or employee of any insurance plan;

(ii) An officer, counsel, agency or employee of an organization, corporation, partnership, limited partnership or other entity that provides, proposes to, or contracts to provide services through any insurance plan; or

(iii) An official, employee or agent of a state or federal agency having regulatory or administrative authority over any insurance plan.

(2) A person or entity shall not, with the intent to appropriate to himself or to another any benefit, knowingly execute, collude or conspire to execute or attempt to execute a scheme or artifice:

(a) To defraud any insurance plan in connection with the delivery of, or payment for, insurance benefits, items, services or claims; or

(b) To obtain by means of false or fraudulent pretense, representation, statement or promise money, or anything of value, in connection with the delivery of or payment for insurance claims under any plan or program or state law, items or services which are in whole or in part paid for, reimbursed, subsidized by, or are a required benefit of, an insurance plan or an insurance company or any other provider.

(3) A person or entity shall not directly or indirectly give, offer or promise anything of value to an insurance official, or offer or promise an insurance official to give anything of value to another person, with intent to influence such official's decision in carrying out any of his duties or laws or regulations.

(4) Except as otherwise allowed by law, a person or entity shall not knowingly pay, offer, deliver, receive, solicit or accept any remuneration, as an inducement for referring or for refraining from referring a patient, client, customer or service in connection with an insurance plan.

(5) A person or entity shall not, in any matter related to any insurance plan, knowingly and willfully falsify, conceal or omit by any trick, scheme, artifice or device a material fact, make any false, fictitious or fraudulent statement or representation or make or use any false writing or document, knowing or having reason to know that the writing or document contains any false or fraudulent statement or entry in connection with the provision of insurance programs.

(6) A person or entity shall not fraudulently deny the payment of an insurance claim.



§ 7-5-305 - Funding; formula; use of monies

(1) To fund the Insurance Integrity Enforcement Bureau, the Workers' Compensation Commission may assess each workers' compensation carrier and self-insurer, in the manner provided in Section 71-3-99, an amount based upon the proportion that the total gross claims for compensation and medical services and supplies paid by such carrier or self-insurer during the preceding one-year period bore to the total gross claims for compensation and medical services and supplies paid by all carriers and self-insurers during such period. The total amount assessed and collected by the commission from all workers' compensation carriers and self-insurers used to fund the Insurance Integrity Enforcement Bureau during each fiscal year shall be based upon the recommendation of the Insurance Integrity Enforcement Bureau, but shall not exceed One Hundred Fifty Thousand Dollars ($ 150,000.00). The funds received from the assessment in this subsection (1) shall be used primarily for the purpose of investigating and prosecuting workers' compensation fraud. Within thirty (30) days of receipt, the Workers' Compensation Commission shall transfer such assessment from the Administrative Expense Fund into a special fund of the Office of the Attorney General created in the State Treasury and designated as the "Insurance Integrity Enforcement Fund."

(2) In addition to the monies collected under the assessment provided in this section to fund the Insurance Integrity Enforcement Bureau, for fiscal year 1999 the sum of One Hundred Fifty Thousand Dollars ($ 150,000.00) shall be appropriated by the Legislature to the Insurance Integrity Enforcement Fund from the State General Fund. The funds received from the appropriation in this subsection (2) shall be used primarily for the purpose of investigating and prosecuting insurance fraud other than workers' compensation fraud.

(3) The Insurance Integrity Enforcement Bureau may accept gifts, grants and appropriations of state and federal funds for deposit in the Insurance Integrity Enforcement Fund. The Insurance Integrity Enforcement Fund shall be used solely to defray the expenses of the Insurance Integrity Enforcement Bureau, and any interest earned on monies in such fund shall be credited to the fund. Expenditures from the Insurance Integrity Enforcement Fund shall be made upon requisition by the Attorney General and subject to appropriation by the Legislature.



§ 7-5-307 - Whistleblowers; information to be provided; investigations; prosecution of violations; notice of disposition of files; report

(1) If any workers' compensation provider, health insurance provider, employee of the Workers' Compensation Commission or other person or entity has a belief or has any information that a false or misleading statement or representation or fraud or fraudulent denial has been made in connection with or relating to a workers' compensation claim or in connection with or relating to any insurance claim in relation to an insurance plan as defined in Section 7-5-303, such person or entity may report such belief to the Insurance Integrity Enforcement Bureau, furnish any information which may be pertinent and cooperate in an investigation conducted by the bureau. Investigators for the Insurance Integrity Enforcement Bureau are authorized law enforcement officers and they are authorized to investigate and exercise such powers as are granted to other authorized law enforcement officers; however, the Insurance Integrity Enforcement Bureau and its investigators and personnel shall not have any authority to impede, interfere with or control the operations and functions of the Mississippi Workers' Compensation Commission.

(2) Prosecutions for violations under Sections 7-5-301 through 7-5-311 or for violations of any other criminal law arising from cases of insurance fraud, may be instituted by the Attorney General, his designee or the district attorney of the district in which the violation occurred, and shall be conducted in the name of the State of Mississippi. In the prosecution of any criminal proceeding in accordance with this subsection by the Attorney General, or his designee, and in any proceeding before a grand jury in connection therewith, the Attorney General, or his designee, shall exercise all the powers and perform all the duties which the district attorney would otherwise be authorized or required to exercise or perform. The Attorney General, or his designee, shall have the authority to issue and serve subpoenas in the investigation of any matter which may violate Sections 7-5-301 through 7-5-311 or any matter relating to insurance fraud which may violate any criminal law.

(3) The Attorney General, or his designee, shall notify the Workers' Compensation Commission when the Insurance Integrity Enforcement Bureau opens or closes or otherwise disposes of an investigative file relating to workers' compensation fraud. Such notification shall be confidential and shall not be subject to release to any third party except as otherwise provided by law. After such notification, it is solely within the discretion of the Mississippi Workers' Compensation Commission whether to modify or alter the proceedings in any such workers' compensation claims from the normal course of proceedings.

(4) On or before January 1 of each year, the Insurance Integrity Enforcement Bureau shall file a report with the Senate and House of Representatives Insurance Committees detailing its work during the preceding calendar year and shall include the following:

(a) The number and types of cases or complaints reported to the bureau;

(b) The number and types of cases assigned for investigation;

(c) The number of criminal warrants issued and the types of cases;

(d) The number and types of cases referred to a district attorney for prosecution;

(e) The number and types of cases retained by the Attorney General for prosecution;

(f) The number and types of cases closed without prosecution;

(g) The number and types of cases closed by the district attorney without prosecution;

(h) The number and types of cases pending; and

(i) The amount of actual expenses of the bureau during the preceding year classified by the types of cases.

(5) The jurisdiction of the Insurance Integrity Enforcement Bureau shall not infringe upon any matters under the jurisdiction of the Medicaid Fraud Control Unit created in Section 43-13-201 et seq.



§ 7-5-309 - Violations; offenses; penalties; assessment of costs

(1) A person who violates any provision of Section 7-5-303 shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not more than three (3) years, or by a fine of not more than Five Thousand Dollars ($ 5,000.00) or double the value of the fraud, whichever is greater, or both. Sentences imposed for convictions of separate offenses under this act may run consecutively.

(2) If the defendant found to have violated any provisions of Section 7-5-303 is an organization, then it shall be subject to a fine of not more than One Hundred Fifty Thousand Dollars ($ 150,000.00) for each violation. "Organization" for purposes of this subsection means a person other than an individual. The term includes corporations, partnerships, associations, joint-stock companies, unions, trusts, pension funds, unincorporated organizations, governments and political subdivisions thereof and nonprofit organizations.

(3) In a proceeding for violations under Section 7-5-303, the court, in addition to the criminal penalties imposed under this section, shall assess against the defendant convicted of such violation double those reasonable costs that are expended by the Insurance Integrity Enforcement Bureau of the Office of Attorney General or the district attorney's office in the investigation of such case, including, but not limited to, the cost of investigators, process service, court reporters, expert witnesses and attorney's fees. A monetary penalty assessed and levied under this section shall be deposited to the credit of the State General Fund, and the Attorney General may institute and maintain proceedings in his name for enforcement of payment in the circuit court of the county of residence of the defendant and, if the defendant is a nonresident, such proceedings shall be in the Circuit Court of the First Judicial District of Hinds County, Mississippi.









Chapter 7 - STATE FISCAL OFFICER; DEPARTMENT OF AUDIT

Article 1 - STATE FISCAL OFFICER

§ 7-7-1 - Definitions

(1) As used in this chapter, the terms "State Auditor" and "Auditor" mean the Auditor of Public Accounts.

(2) As used in this chapter, the term "State Fiscal Officer" means the official created in Section 27-104-5, acting through the Bureau of Budget and Fiscal Management.

(3) "Agency" means any state board, commission, committee, council, department or unit thereof created by the Constitution or statutes if such board, commission, committee, council, department, unit or the head thereof is authorized to appoint subordinate staff by the Constitution or statute, except a legislative or judicial board, commission, committee, council, department or unit thereof.

(4) For the purposes of Sections 7-7-1 through 7-7-65, the term "public funds" shall mean all funds which are received, collected by, or available for the support of or expenditure by any state department, institution or agency, whether such funds be derived from taxes or from fees collected by such state department, institution or agency or from some other source, and which should be included in the entity of the state under generally accepted accounting principles, although such funds may not be required by law to be deposited in the State Treasury.

Funds such as endowment funds and research funds, special building and plant funds, funds of a proprietary function, and the like shall be excluded from the meaning of the term, unless specifically required by law to be handled through the State Treasury or unless deemed necessary by the State Fiscal Officer to be included.

All funds of state departments, institutions and agencies within the contemplation of this section that are not required by law to be deposited in the State Treasury, or are not declared to be exempt from the provisions of Sections 7-7-1 through 7-7-65 by the State Fiscal Officer shall be reported to the State Fiscal Officer in reports of revenues, expenditures, assets, liabilities, encumbrances, fund balances and other financial statements, at such times and in the form required by the State Fiscal Officer.

It is hereby declared to be the intent of this section to provide that all "public funds" necessary to present a complete and comprehensive statement of the fiscal operations of the state government shall be handled through the State Fiscal Officer, whether through State Fiscal Officer receipt warrants and disbursement warrants, as is generally provided, or through the method of reporting, as required herein.



§ 7-7-2 - Transfer of functions of state fiscal management board to state fiscal officer

(1) The Mississippi General Accounting Office and the State Fiscal Officer, acting through the Bureau of Budget and Fiscal Management, shall be the Department of Public Accounts formerly in the Office of the State Auditor of Public Accounts.

(2) The words "State Auditor of Public Accounts," "State Auditor" and "Auditor" appearing in the laws of this state in connection with the performance of Auditor's functions shall mean the State Fiscal Officer, and, more particularly, such words or terms shall mean the State Fiscal Officer whenever they appear in Sections 5-1-57, 5-1-59, 5-3-23, 7-1-33, 7-1-63, 7-3-29, 7-5-31, 7-11-25, 17-13-11, 9-1-36, 9-3-7, 9-3-23, 9-3-27, 9-3-29, 9-3-45, 11-35-11, 11-45-1, 21-33-47, 21-33-401, 23-5-215, 25-1-75, 25-1-81, 25-1-95, 25-1-98, 25-3-41, 25-3-51, 25-3-53, 25-3-55, 25-3-57, 25-3-59, 25-3-97, 25-7-7, 25-7-83, 25-9-135, 25-31-8, 25-31-10, 25-31-37, 27-1-35, 27-3-43, 27-3-45, 27-3-57, 27-3-59, 27-5-22, 27-5-103, 27-7-45, 27-7-313, 27-9-49, 27-11-3, 27-13-55, 27-15-203, 27-15-239, 27-15-241, 27-21-13, 27-29-1, 27-29-5, 27-29-11, 27-29-13, 27-29-15, 27-29-17, 27-29-25, 27-29-33, 27-31-109, 27-33-11, 27-33-41, 27-33-45, 27-33-47, 27-35-121, 27-35-149, 27-37-303, 27-39-13, 27-39-319, 27-41-19, 27-41-23, 27-41-25, 27-41-27, 27-41-41, 27-41-75, 27-45-1, 27-45-13, 27-45-19, 27-49-5, 27-49-9, 27-55-19, 27-55-47, 27-55-555, 27-57-35, 27-59-51, 27-65-51, 27-65-53, 27-67-29, 27-69-3, 27-69-73, 27-69-77, 27-71-301, 27-71-305, 27-71-339, 27-73-1, 27-73-7, 27-73-11, 27-103-55, 27-103-67, 27-105-7, 27-105-19, 27-105-21, 27-105-23, 27-105-33, 27-107-11, 27-107-59, 27-107-81, 27-107-101, 27-107-121, 27-107-141, 27-107-157, 27-107-173, 29-1-27, 29-1-79, 29-1-85, 29-1-87, 29-1-93, 29-1-95, 29-1-111, 31-3-17, 31-7-9, 31-9-15, 31-17-3, 31-17-59, 31-17-105, 31-19-17, 31-19-19, 31-19-21, 31-19-23, 31-5-15, 33-9-11, 35-7-45, 35-9-3, 35-9-5, 35-9-27, 35-9-29, 35-9-33, 37-3-7, 37-3-15, 37-3-17, 37-3-39, 37-13-33, 37-19-27, 37-19-29, 37-19-45, 37-19-47, 37-25-27, 37-27-17, 37-29-165, 37-31-41, 37-33-31, 37-33-71, 37-43-47, 37-101-103, 37-101-149, 37-109-25, 37-113-5, 37-133-7, 39-1-31, 39-3-109, 41-3-13, 41-4-19, 41-7-25, 41-73-71, 43-9-35, 43-13-113, 43-29-29, 45-1-11, 45-1-23, 45-23-7, 47-5-77, 47-5-155, 49-1-65, 49-5-21, 49-5-97, 49-17-69, 49-19-1, 51-5-15, 51-33-77, 51-33-79, 51-33-81, 51-33-87, 53-1-77, 55-3-41, 57-4-21, 57-9-5, 57-10-123, 57-13-7, 57-13-19, 57-15-5, 59-5-53, 59-7-103, 59-9-71, 59-17-47, 63-19-51, 65-1-111, 65-1-117, 65-9-9, 65-9-17, 65-9-25, 65-11-43, 65-11-45, 65-23-107, 65-26-7, 65-26-35, 69-9-5, 69-15-113, 71-5-359, 73-5-5, 73-6-9, 73-19-13, 73-36-17, 75-75-109, 77-3-89, 77-9-493, 77-11-201, 81-1-49, 83-1-13, 83-1-37, 83-1-39, 83-43-7, 83-43-21, 89-11-27, 97-11-29, 97-21-1, 97-21-61 and 99-15-19, Mississippi Code of 1972.



§ 7-7-3 - General Accounting Office

(1) There is hereby established a General Accounting Office for the State of Mississippi, the powers and duties of said office to be performed by the Bureau of Budget and Fiscal Management under the administration of the State Fiscal Officer.

(2) The Chief of the Fiscal Management Division, under the supervision of the State Fiscal Officer, shall prescribe and implement in the office of each state agency an adequate accrual accounting system, in conformity with generally accepted accounting principles, and a system for keeping other essential financial records or, in lieu thereof, may install a state centralized automated accounting system which facilitates reporting the financial position and operations of the state as a whole, in conformity with generally accepted accounting principles. All such accounting systems so prescribed or installed shall be as uniform as may be practicable for agencies and offices of the same class and character.

Each state agency shall adopt and use the system prescribed and approved for it by the State Fiscal Officer, and the State Fiscal Officer shall have the authority and power to impound all funds of such agency until it complies with the provisions of this section. Said state centralized automated accounting system shall be made available to the agencies of state government through the services of the State Computer Center. The State Fiscal Officer shall conduct training seminars on a regular basis to ensure that agencies have access to persons proficient in the correct use of the statewide automated accounting system.

(3) The State Fiscal Officer shall establish an oversight advisory committee to ensure that the state centralized automated accounting system meets the needs of the agencies served thereby. Said oversight advisory committee shall be composed of qualified public employees proficient in the areas of fiscal management, accounting, data processing and other fields affected by the automated accounting and financial management system. Said committee shall have the following responsibilities:

(a) Provide continual review of laws, rules, regulations, policies and procedures which affect the continued successful implementation of the state automated accounting and financial management system;

(b) Coordination among the control agencies of state and federal government to identify required modifications and/or enhancements to the state centralized automated accounting system as required for successful implementation;

(c) Ensure that agencies using the system are in compliance with the requirements of the various control agencies; and

(d) Assign persons knowledgeable in their area of expertise and proper use of the state centralized automated accounting system to help agencies use the system correctly.

(4) The State Fiscal Officer shall provide for the continuing support of the state centralized automated accounting system from funds appropriated therefor by the Legislature and/or from user fees charged to the state agencies and institutions utilizing the system.

The State Fiscal Officer may charge fees to agencies and institutions for services rendered to them in conjunction with the statewide automated accounting system. The amounts of such fees shall be set by the State Fiscal Officer, and all such fees collected shall be paid into the Statewide Automated Accounting System Fund.

(5) There is hereby established within the State Treasury a special fund to be designated as the Mississippi Management and Reporting System Revolving Fund. This fund is established for the purpose of developing and maintaining an executive information system within state government. Such a system may include the state centralized automated accounting system, a centralized automated human resource/payroll system for state agencies and the automation of performance programmatic data and other data as needed by the legislative and executive branches to monitor the receipt and expenditure of funds in accordance with desired objectives.

A Steering Committee consisting of the State Fiscal Officer, the Executive Director of the State Personnel Board and the Executive Director of the Mississippi Department of Information Technology Services shall establish policies and procedures for the administration of the Mississippi Management and Reporting System Revolving Fund.

All disbursements from this fund shall be made pursuant to appropriation by the Legislature. All interest earned from the investment of monies in this fund shall be credited to such fund.

Any expenditure of funds related to the development of a Mississippi Management and Reporting System by the State Personnel Board, the Department of Finance and Administration and the Mississippi Department of Information Technology Services made during the fiscal year ending June 30, 1993, shall be reimbursable from the Mississippi Management and Reporting System Revolving Fund upon its establishment.

The Bond Commission is hereby authorized to grant a noninterest-bearing loan to the Mississippi Management and Reporting System Revolving Fund from the State Treasurer's General Fund/Special Fund Pool in an amount not to exceed Fifteen Million Dollars ($ 15,000,000.00).

The Mississippi Management and Reporting System Steering Committee shall appoint an administrator of the Mississippi Management and Reporting System Revolving Fund. The salary of the administrator and all other project administrative expenses shall be disbursed from the revolving fund. The administrator of the fund is hereby authorized to employ or secure personnel service contracts for all personnel required to carry out this project. On or before January 15 of each year, the State Fiscal Officer shall present a report of all expenditures made during the previous fiscal year from the Mississippi Management and Reporting System Revolving Fund to the State Bond Commission and to the Legislature.

Upon implementation of the Mississippi Management and Reporting System, or any part thereof, at any state agency, a repayment schedule shall be determined by the Mississippi Management and Reporting System Revolving Fund administrator for payment back into the Mississippi Management and Reporting System Revolving Fund. This repayment schedule will include direct and indirect expenses of implementing the Mississippi Management and Reporting System at each agency and applied interest charges. Each state agency shall be required to request the amount of its yearly repayment in its annual budget request.

At the completion of the Mississippi Management and Reporting System, the Steering Committee shall recommend to the Legislature an amount to remain in the Mississippi Management and Reporting System Revolving Fund to fund future upgrades and maintenance for the system. The remaining amount, as repaid by the agencies, shall be returned to the General Fund/Special Fund Pool.

Each state agency executive director shall participate in the Mississippi Management and Reporting System (MMRS) project by appointing an agency implementation team leader to represent them on the MMRS project. All agencies will be required to implement the MMRS unless exempted from such by the MMRS Steering Committee. If such an exemption is granted, the MMRS Steering Committee may require selected data to be electronically interfaced into the MMRS.

(6) In addition to his other duties, the Chief of the Fiscal Management Division shall perform the following services:

(a) Maintain a set of control accounts on a double entry accrual basis for each state fund so as to analyze, classify and record all resources, obligations and financial transactions of all state agencies.

(b) Submit to the Governor and to the Legislative Budget Office a monthly report containing the state's financial operations and conditions.

(c) Approve as to form the manner in which all payrolls shall be prepared; and require each state agency to furnish copies of monthly payrolls as required to the State Fiscal Officer. The Chief of the Fiscal Management Division shall study the feasibility of a central payroll system for all state officers and employees, and report his findings and recommendations to the Legislature.

(d) Require of each state agency, through its governing board or executive head, the maintaining of continuous internal audit covering the activities of such agency affecting its revenue and expenditures, and an adequate internal system of preauditing claims, demands and accounts against such agency as to adequately ensure that only valid claims, demands and accounts will be paid, and to verify compliance with the regulations of the State Personal Service Contract Review Board regarding the execution of any personal service or professional service contracts pursuant to Section 25-9-120(3). The Fiscal Management Division shall report to the State Fiscal Officer any failure or refusal of the governing board or executive head of any state agency to comply with the provisions of this section. The State Fiscal Officer shall notify the said board of trustees or executive head of such violation and, upon continued failure or refusal to comply with the provisions of this section, then the State Fiscal Officer may require said board of trustees or executive head of such state agency to furnish competent and adequate personnel to carry out the provisions of this section, who shall be responsible to the State Fiscal Officer for the performance of such function with respect to such state agency. For failure or refusal to comply with the provisions of this section or the directions of the State Fiscal Officer, any such employee may be deprived of the power to perform such functions on behalf of the Fiscal Management Division.

(7) Every state agency, through the proper officials or employee, shall make such periodic or special reports on forms prescribed by the Chief of the Fiscal Management Division as may be required or necessary to maintain the set of control accounts required. If any officer or employee of any state agency whose duty it is to do so shall refuse or fail to make such periodic or special reports in such form and in such detail and within such time as the Fiscal Management Division may require in the exercise of this authority, the State Fiscal Officer shall prepare or cause to be prepared and submitted such reports and the expense thereof shall be personally borne by said officer or employee and he or she shall be responsible on his or her official bond for the payment of the expense. Provided that a negligently prepared report shall be considered as a refusal or failure under the provisions of this section.



§ 7-7-5 - Location and hours of office

The Bureau of Budget and Fiscal Management of the General Accounting Office shall be located at the seat of government, and the bureau shall be open Monday through Friday of each week for eight (8) hours each day.



§ 7-7-7 - State fiscal officer to appoint necessary employees; bonds

The State Fiscal Officer shall appoint such bureau and division heads, contractors and other employees as are necessary for the proper discharge of the duties of the General Accounting Office subject to the provisions of the State Personnel Law. The State Fiscal Officer shall be officially responsible for the acts of all other employees of his office in the same manner as if done by himself.

The State Fiscal Officer shall require bonds of his assistant and other employees at his pleasure. The premiums on said bonds shall be paid for as prescribed elsewhere in the laws of the state.



§ 7-7-9 - General accounting system

The Mississippi General Accounting Office shall maintain a complete system of general accounting to comprehend the financial transactions of every state department, division, officer, board, commission, institution or other agency owned or controlled by the state, except those agencies specifically exempted in Section 7-7-1, whether at the seat of government or not and whether the funds upon which they operate are channeled through the State Treasury or not, either through regular procedures having to do with the issuance of the State Fiscal Officer receipt warrants and disbursement warrants or through controls maintained through reports filed periodically as required by the State Fiscal Officer in accordance with the reporting provisions contained in said Section 7-7-1.

All transactions in public funds, as defined in Section 7-7-1, shall either be handled directly through the State Fiscal Officer and the State Treasury, or shall be reported to the State Fiscal Officer at the times and in the form prescribed by the State Fiscal Officer and the Legislative Budget Office, so that a complete and comprehensive system of accounts of the fiscal activities of all state governmental agencies shall be made available at all times in the General Accounting Office.



§ 7-7-11 - Penalty for failure to make required reports

If any officer or employee of any state agency shall refuse or fail to make any report to the State Fiscal Officer or the Legislative Budget Office as required herein or in the manner prescribed by the said State Fiscal Officer, the State Fiscal Officer shall proceed to make, or cause to be made, the said report. The expense thereof shall be personally borne by said officer or employee, and he or she shall be responsible on his or her official bond for the expense so incurred.



§ 7-7-15 - State Fiscal Officer to receive all moneys for deposit in state treasury

Every state department, division, officer, board, commission, institution or other agency owned or controlled by the state, collecting or receiving public funds or monies from any source whatever to be deposited in the State Treasury for the use of the state or any state agency, shall pay such monies to the State Fiscal Officer, who shall issue his warrant or certificate of receipt therefor, specifying the amount and the particular account on which such payment is to be made.



§ 7-7-17 - State Fiscal Officer to receive reports of receipts of public funds not to be deposited into state treasury

Reports shall be filed with the State Fiscal Officer at the time and in the manner prescribed by the State Fiscal Officer by all state departments, institutions and agencies of all receipts of public funds, as defined in Section 7-7-1, which are not required by law to be deposited into the State Treasury but into banks bonded to be depositories of such funds, so that the State Fiscal Officer may keep comprehensive records and may make complete periodic reports concerning all public funds belonging to or for the use of the state and those agencies owned or controlled by the state.



§ 7-7-23 - Purchase orders; receipt of executed copies; electronically submitted purchase orders

(1) Purchases of equipment, supplies, materials or services of whatever kind or nature for any department, officer, institution or other agency of the state, the cost of which is to be paid from funds in the State Treasury on State Fiscal Officer disbursement warrants, may be made only by written purchase orders duly signed by the official authorized so to do, on forms prescribed by the State Fiscal Officer. Purchases of such equipment, supplies, materials, or services, as specified herein, made without the issuance of such purchase orders shall not be deemed to be obligations of the state unless the State Fiscal Officer, by general rule or special order, permits certain purchases to be made without same. As many copies of each purchase order shall be prepared as may be prescribed by the State Fiscal Officer, but at least one (1) copy shall be furnished the vendor, one (1) copy shall be furnished the State Fiscal Officer, and one (1) copy shall be retained by the department or agency for whose benefit the purchase is made. The State Fiscal Officer, by general rule or special order, may allow for the submission of purchase orders in a format not requiring a signature. It shall be the duty of the proper official in each department or agency to forward the copy of each purchase order to the State Fiscal Officer on the same day the said order is issued. All purchase orders covering purchases to be paid for out of funds appropriated for any fiscal year shall be executed by June 30 of the fiscal year and shall be filed with and received for recording by the State Fiscal Officer within five (5) working days thereafter, and for electronically submitted purchase orders, the State Fiscal Officer shall issue regulations as to the last filing date required for purchase orders; otherwise, the same shall not be deemed to constitute valid obligations against the state within the meaning of Section 64 of the Constitution. The provisions of this subsection shall not apply to contracts for services of investigators employed by any agency of the state government authorized by law to employ such investigators.

(2) The State Fiscal Officer may approve electronically submitted purchase orders, thereby releasing such purchase orders and recording the encumbrances. For purposes of electronically submitted purchase orders, the State Fiscal Officer may exempt agencies from furnishing a copy of the purchase order to the State Fiscal Officer as required in subsection (1) above.



§ 7-7-25 - Record of encumbrances

Upon receipt of each purchase order filed with the State Fiscal Officer under the provisions of Section 7-7-23, the State Fiscal Officer shall, upon approval of such purchase order, make due entry of the same on the record of encumbrances, which shall be established in the General Accounting Office, showing separately thereon an account for each department, institution or other agency and the law authorizing the appropriation from which the same is to be paid, if from appropriated funds. Encumbrances so made and entered shall, until paid, be shown in the General Accounting Office's books of account so as to be used as a liability against the then cash balance of the particular fund which is applicable, whether general or special, and against the appropriation balance, if the encumbrance is to be paid from appropriated funds.



§ 7-7-27 - Filing claims or invoices of purchases, services, etc.; waiver of certification that goods or services received under certain circumstances

(1) Except as provided otherwise in subsection (2) of this section, all claims against the state as the result of purchases, services, salaries, travel expense, or other encumbrances made or liabilities incurred by any officer, department, division, board, commission, institution or other agency of the state authorized to incur such obligations, whether as the result of the issuance of purchase orders, as hereinabove provided, or not, shall be filed with, certified and approved by the agency incurring such obligation pursuant to rules and regulations established by the Department of Finance and Administration. These rules and regulations shall set forth certain circumstances where certification by the approving officers that the goods and services have been received or performed may be waived by the Department of Finance and Administration. Such waivers may pertain to, but should not be limited to, service contracts of limited time periods for lease of office space and equipment, computer software and subgrantee disbursements under federal grant programs.

(2) The Board of Trustees of State Institutions of Higher Learning and the local board of trustees of a community or junior college shall adopt rules and regulations for institutions under their governance for the waiver of certification that goods or services have been received or performed. These rules and regulations shall be consistent with those established by the Department of Finance and Administration under subsection (1) of this section.



§ 7-7-29 - Requisitions or requests for payment of invoices

No requisitions or requests for payment drawn against any funds in the Treasury shall be issued by any state agency, official or other person except on forms to be prescribed by the State Fiscal Officer; and none may be presented by the agency, official or other person to any claimant, but all shall be forwarded to the State Fiscal Officer, together with the invoice or invoices covering same, as herein prescribed. The form of all requisitions shall be such as to prevent their being cashed by a bank or other institution, agency or person, it being the intention of the Legislature herein to prevent the payment of state funds to any claimant except upon state warrants regularly and legally issued by the State Fiscal Officer after he shall have submitted the claim to regular audit, examination and verification, as prescribed herein. Payments may be made to claimants on electronic funds transfers without a state warrant as provided under Section 7-9-14. The Department of Human Services and any other agencies meeting the requirements of Sections 7-9-41 and 7-9-43, wherein provision is made in certain cases for the withdrawal of funds from the Treasury in lump sums on State Fiscal Officer warrants, shall not be deemed to be in violation of the provisions of this section.



§ 7-7-31 - Payroll requisitions

Notwithstanding the provisions of Sections 7-7-27 and 7-7-29, it shall not be necessary that a separate statement, invoice or requisition shall be issued for each person on payrolls for salaries and wages of state employees. Regular forms to be prescribed by the State Fiscal Officer shall be used, covering all employees but listing each name separately and giving all pertinent information such as gross salary, the various withholdings, and the net salary, together with such other information as the State Fiscal Officer may require.



§ 7-7-33 - Pre-audit of claims

The State Fiscal Officer shall issue disbursement warrants upon satisfactory pre-audit as prescribed by standards and procedures established by the State Fiscal Officer in consultation with the State Auditor's office. Such standards and procedures shall include examination of the bill, invoice, account, payroll or other evidence of the claim, demand or charge and determination that the expenditure or disbursement is regular, legal and correct, and that the claim, demand or charge has not been previously paid. In order to ascertain that goods have been received or services rendered, the State Fiscal Officer may require such evidence as the circumstances may demand. If the expenditure or disbursement is proper, the State Fiscal Officer shall approve the same; otherwise, the State Fiscal Officer shall withhold approval. In order that such regularity and legality may appear, the State Fiscal Officer may return the claim to the department, institution or agency against which the same was issued for correction or amendment and may, by general rule or special order, require such certification or such evidence as the circumstances may demand.



§ 7-7-35 - Issuance of warrants for payment of claims; exception for electronic transfer of funds

(1) After the allowance of any claim which is payable out of the State Treasury under any of the provisions of Sections 7-7-1 through 7-7-65, a warrant shall be issued for the sum to be paid, except as otherwise provided in Section 7-9-14. A register of all warrants so issued shall be kept by the State Fiscal Officer and a duplicate register shall be kept for the State Treasurer, which duplicate register shall be duly attested to by the State Fiscal Officer, or the employees he may designate for that purpose, and be filed daily with the said Treasurer, or at such periods during the day as may be necessary. All warrants on the Treasurer shall be signed by the State Fiscal Officer, as required elsewhere in these statutes, or by such employees as he may designate for that purpose. Such signature may be made by means of such mechanical or electrical device as the State Fiscal Officer may select, after the same shall have been approved by the State Fiscal Officer. Such device shall be safely kept so that no one shall have access thereto except the State Fiscal Officer and such employees as may be authorized to sign warrants as herein provided. All such warrants shall be delivered by mail, or by messenger, or by personal service to the officer, department, institution or agency against which the claim involving the issuance of such warrant was made, and shall be delivered therefrom to the claimant.

(2) Periodically, such warrants of each department, institution or agency shall be mailed or handed directly to the claimant by someone other than the person preparing the requisition for payment in accordance with the control procedures established by the department, institution or agency. The State Fiscal Officer, at his discretion, may mail or deliver directly to the claimant the warrants for any department, institution or agency, or verify by some other means that delivery was made to the claimant.



§ 7-7-37 - Warrants; to whom payable

The State Fiscal Officer shall write warrants payable to the order of the person, firm, institution or agency entitled thereto for all monies which, by law, are directed to be paid out of the Treasury.



§ 7-7-39 - Warrants to be drawn within appropriation or budget

The State Fiscal Officer shall not draw warrants without, or in excess of, appropriations of money for the purpose, except in those cases specifically provided for by law; nor shall the State Fiscal Officer draw warrants against budgeted funds until notified by certification that the budget for the current allotment period of the fiscal year for the department, institution, or agency concerned is in compliance with the appropriation, and the amount of the approved budget has been set up in the State Fiscal Officer's records; nor shall the State Fiscal Officer draw warrants in excess of the amount so budgeted and approved, nor shall the State Fiscal Officer draw any warrant in excess of the cash balance then available in the particular fund against which the warrant is chargeable unless the warrant is to be drawn against federal programs in which federal funds are receipted based upon policies and procedures as established by the State Fiscal Officer or in other situations as deemed necessary by the State Fiscal Officer.



§ 7-7-40 - Authority of State Fiscal Officer to approve escalations in budgets

The State Fiscal Officer shall have the authority to approve escalations in a budget using special funds pursuant to specific authorization stated in an appropriation bill. Upon written documentation submitted by an agency head, the State Fiscal Officer shall also have the authority to approve escalations to a budget using donated or endowment funds designated for a specific purpose and using insurance proceeds as a result of damage to state property. Such escalations may not exceed the amount of such donated or endowment funds or insurance proceeds.



§ 7-7-41 - Rules and regulations

The State Fiscal Officer may promulgate such regulations and procedures as he may deem necessary in regard to preauditing and postauditing claims and issuing warrants covering payments for construction contracts entered into by the Mississippi Department of Transportation, the Department of Finance and Administration, the State Department of Education, or by any other agency now existing or hereafter created, having control and supervision of the awarding and payment of construction contracts.

The State Fiscal Officer shall prescribe rules and regulations concerning the preauditing and postauditing of claims and the issuance of warrants and other forms of payments for all departments, institutions and agencies of the state, more particularly those coming within the provisions of Sections 7-9-41 and 7-9-43, after full discussion with the fiscal officers thereof, to the end that the most efficient overall state accounting system may be maintained. Such regulations, however, shall be of such nature and application that the State Fiscal Officer shall be able to maintain adequate records in his books of accounts of all fiscal operations of the state, and in no event shall the regular audit of the transactions of such departments, institutions and agencies by the State Department of Audit be suspended.



§ 7-7-42 - Limitation of time for payment of warrants

Any State of Mississippi warrant issued by the State Fiscal Officer against any fund in the State Treasury which has not been presented to the State Treasurer for payment within one (1) year after the last day of the month in which it was originally issued, shall be null and void, the obligation thereafter shall be unenforceable and the State Fiscal Officer shall not issue an additional warrant.

The State Fiscal Officer is authorized and directed to cancel all outstanding warrants over one (1) year old at the end of each month and shall notify the State Treasurer who shall remove such warrants from his list of outstanding warrants.

The State Fiscal Officer shall transfer the funds reflected by the cancellation of the warrant to the Abandoned Property Fund authorized by Section 89-12-37 of the Unclaimed Property Division of the State Treasury where the funds shall remain for five (5) years. After five (5) years, if the funds are unclaimed, the State Treasurer shall transfer the funds back to the original source of funds.

This section is applicable to warrants issued on and after January 1, 2000.



§ 7-7-43 - Warrants not to be issued to state's debtors; notice for state tax claim; liability for disregard of notice

(1) The State Fiscal Officer, any chancery or city clerk, or the fiscal officer of any county or separate school district, institution of higher learning, state college, university or state community college, shall not issue any warrant upon any allowance made to, or claim in favor of, any person, his agent, or assignee who shall be indebted to the state, or against whom there shall be any balance appearing in favor of the state; but such officer shall allow such debtor a credit on his account for such allowance or claim.

(2) For state tax claims, the Tax Commissioner is required to furnish the appropriate fiscal officer with notice that state taxes have not been paid. This notice shall serve as a stop order upon any allowance made to, or claim in favor of, any person, his agent, or assignee who shall be indebted to the state, or any political subdivision thereof, or against whom there shall be any balance appearing in favor of the state or any political subdivision thereof. Disregard of the stop order notice shall create a personal liability against such fiscal officer for the full amount of state taxes due, plus interest and penalty.



§ 7-7-45 - Financial reports

The State Fiscal Officer shall be required to make the following reports:

(a) The State Fiscal Officer shall, within sixty (60) days after the adjournment of the Legislature, prepare and furnish to the State Auditor a full statement of all moneys expended at such session, specifying the items and amount of each item, and to whom and for what paid, in order that the Auditor may publish the amounts of all appropriations, all as prescribed by Section 113 of the Constitution. Sufficient copies of the report shall be made available to members of the Legislature, state officials, departments, institutions and agencies of the state government, as may be requested by such individual or department; and such others are to be made available for distribution as the State Fiscal Officer or Governor may determine.

(b) The State Fiscal Officer shall, within fifteen (15) days after the commencement of every regular session of the Legislature, make to it a special report on the fiscal affairs of the state as of January 1 of the then current year.

(c) The State Fiscal Officer shall prepare the comprehensive annual financial report as provided for in Section 27-104-4.

(d) In addition to the other reports herein required, it shall be the duty of the State Fiscal Officer to have available in the State Fiscal Officer's office, for the use of the Governor, the Legislature, the Legislative Budget Office and any other persons, daily reports of each fund account which the State Fiscal Officer is required to maintain, showing thereon balances brought forward, receipts to date, net expenditures to date, the unexpended balances, the amount of unpaid purchase orders, and the unencumbered balances. In addition thereto, the State Fiscal Officer shall be required to have available in its office reports of appropriation accounts, showing thereon the amount appropriated for each purpose, the amount of warrants issued to date, the unexpended appropriation balance, the amount of unpaid purchase orders, and the unencumbered appropriation balance for each such account.

Nothing herein shall be construed as preventing the State Fiscal Officer from making such other financial reports, and at such other time as it may deem advisable or for the best interests of the state; nor shall this section be construed as authority for discontinuing any other reports required by law. The cost of printing such reports of the State Fiscal Officer, as required herein, shall be paid from the appropriation made for that purpose.



§ 7-7-47 - Regulations and forms

The State Fiscal Officer shall prescribe all regulations and shall prescribe uniform forms that he deems necessary for the performance of the duties required by Sections 7-7-1 through 7-7-65.



§ 7-7-49 - Purpose and intent of Sections 7-7-1 through 7-7-65

The purpose and intent of Sections 7-7-1 through 7-7-65 is hereby declared to be the establishment and maintenance of a modernized and efficient General Accounting Office for the State of Mississippi so that there may be available at all times therein all pertinent information of a fiscal nature concerning the operation of the state government. While the State Fiscal Officer is hereby charged with the primary responsibility of establishing and maintaining such office and making available the information contemplated herein, he is to work in conjunction with other state agencies, not injuring the normal functions thereof, in arriving at the desired end. Full cooperation and cohesive effort is hereby declared to be essential by and between the State Fiscal Officer, the State Treasurer, the Legislative Budget Office, the State Department of Audit, the State Tax Commission, and all other state departments, institutions and agencies, in order that the full purpose and intent of the cited sections may be effected.



§ 7-7-51 - Procurement and installation of necessary machines and equipment

The State Fiscal Officer is hereby given the authority, and it shall be his duty, to procure on competitive bids and install or have installed all machines, equipment, records and other things necessary for the performance of the duties imposed upon the State Fiscal Officer by Sections 7-7-1 through 7-7-65. Such machines and equipment as are to be purchased shall be purchased in full compliance with the laws of the state pertaining thereto and, if in the discretion of the State Fiscal Officer, it is to the best interests of the state, he may rent certain machines and equipment.



§ 7-7-53 - Bureau of Capitol Facilities to provide office space

It shall be the duty of the Bureau of Capitol Facilities, acting under the authority given by Section 29-5-3, to provide sufficient office space for the office of the State Fiscal Officer, including the amount required for filing and storage, although the space for the filing and storage of invoices, statements, bills, and other papers and documents of such nature, held for more than two (2) years after the date of issuance, may not be required to be furnished.



§ 7-7-55 - Accounts to be kept with counties, districts, and municipalities

The State Fiscal Officer shall maintain accounts to show the name of every county, school district, municipality and every other district of any kind or character receiving funds from the state, in such manner that there may be ascertained therefrom the amounts of state funds appropriated or otherwise contributed thereto. Where reports are necessary from other departments of state government in order for the State Fiscal Officer to do this, the State Fiscal Officer may require such departments to make such reports in the manner and at the times he may prescribe.



§ 7-7-57 - Issuance of duplicate warrants

Upon satisfactory proof being presented to the State Fiscal Officer that any warrant drawn by the State Fiscal Officer upon the State Treasury has been lost or destroyed before having been paid, the State Fiscal Officer may issue a duplicate therefor upon a bond being executed by the State Fiscal Officer with such security as is approved by him, payable to the state in the penalty of double the amount of the warrant, and conditioned to save harmless the state from any loss occasioned by the issuing of the duplicate warrant, together with an affidavit relating the circumstances under which said warrant was lost or destroyed.



§ 7-7-59 - Petty cash funds

A reasonable petty cash fund shall be allowed each state department, institution, board, commission or other agency if, in the judgment of the State Fiscal Officer, such is necessary for the proper operation of the fiscal affairs thereof. The amount of such petty cash fund shall be fixed by the State Fiscal Officer in each case, but these funds shall be reimbursed only upon vouchers audited by the State Fiscal Officer. It shall not be lawful for any petty cash fund to be used for cashing checks or otherwise advancing funds to any officer or employee of any state department or agency.

The State Fiscal Officer may by regulation provide for the establishment of commercial bank accounts by any state agency, which shall serve as the depository for self-generated funds and custodial funds not required by law to be deposited in the State Treasury. The regulations may provide for such accounts to be used for disbursements not required to be made by warrants on the State Treasury. Each such account established shall have a maximum balance to be fixed by the State Fiscal Officer. All such accounts shall bear interest. For self-generated funds, the interest shall be deposited in the General Fund and for custodial funds, the interest shall be deposited in the custodial bank account. The State Auditor shall test for compliance with this section in any postaudit, and may, after notice and hearing, levy a civil penalty not to exceed One Thousand Dollars ($ 1,000.00) for any violation hereof. The auditor shall annually report all violations of this section to the Governor and the Legislature.



§ 7-7-60 - Petty cash funds for offices within county, municipality, or board of education

A petty cash fund for offices within the county, municipality or board of education may be established in accordance with regulations set forth by the State Auditor's office.



§ 7-7-61 - Seal of the office

The seal used by the State Fiscal Officer shall be the seal prescribed by Section 126 of the Mississippi Constitution. The seal is to be impressed, or printed, upon the face of every disbursement warrant issued by the State Fiscal Officer.



§ 7-7-63 - Preservation of books and records

The State Fiscal Officer shall carefully keep and preserve the books, records, papers and other things belonging to the General Accounting Office. Invoices, statements, bills and other papers of such nature may be disposed of in accordance with approved records control schedules. No records, however, may be destroyed without the approval of the Director of the Department of Archives and History.



§ 7-7-65 - Books open for inspection

The State Fiscal Officer shall submit the accounts and records of the General Accounting Office to the inspection of any member of the Legislature or the Governor when required.



§ 7-7-67 - Investigation of fiscal officers and depositories

It shall be the duty of the state auditor to investigate the books, accounts, and vouchers of all fiscal officers and depositories of the state and of every county, levee board, and taxing district of every kind, and to sue for, collect, and pay over all money improperly withheld by such fiscal officer or depository. He has the power to sue and right of action against all such officers and depositories and their sureties to collect any such moneys; but if the delinquency appears by a correct open account on the books of the proper accounting officer or depository, the right of the state auditor to sue shall arise only after he has given thirty (30) days' notice to the delinquent officer or depository to pay over the amounts and he fails to do so. If he shall examine the books, accounts, and vouchers of any fiscal officer or depository of the state, county, levee board, or taxing district of any kind and find them correct, he shall give a certificate to that effect to such officer and to the board of supervisors of the proper county, or to the proper levee board, or other taxing district.

The state auditor may, in his discretion, also investigate the books, accounts, and vouchers of any municipality, even though such investigation and inspection has been made by a certified public accountant or an accounting firm; and the state auditor shall have the same authority and powers regarding such municipal inspections as granted herein regarding any other investigation.



§ 7-7-69 - Examination of records of various boards

It shall be the further duty of the state auditor and he shall have the authority to examine the records, minutes, and allowances of the various boards of supervisors, drainage boards, and all other boards empowered to make allowances of public money under the laws of the state. He shall give notice to such boards of any errors in accounting, of funds credited to any erroneous account, and of funds in public treasuries to an erroneous account; and unless such board shall within thirty (30) days correct such errors or omissions, the members thereof shall be guilty of misfeasance of office and punished accordingly. Should the state auditor discover that any of the boards mentioned in the preceding parts of this section have appropriated any money to the purpose not authorized by law, he shall have authority to bring suit for the amount of such illegal allowance or allowances against the members of such board voting for such illegal allowance on their official bond and against the party receiving such allowance. In the event of recovery, he shall be entitled to recover the amount due, which shall be paid into the fund to which it is due; and he may assess a penalty thereon not to exceed twenty percent (20%), which shall be paid into the general fund in the state treasury.



§ 7-7-71 - Examination of records of public officers

The state auditor, in the discharge of the official duties imposed upon him by Sections 7-7-67 through 7-7-79, shall have full power and authority to examine and investigate the books, records, papers, accounts, and vouchers of any state, county, municipal, or other officer.



§ 7-7-73 - Embezzlement by public officer or employee

When the state auditor shall have reason to believe that a public officer or employee has embezzled any public funds, he shall notify the governor and the proper district attorney, and shall attend the trial as a witness for the state, if necessary.



§ 7-7-75 - Suits by state auditor

All suits by the state auditor under the provisions of Sections 7-7-67 through 7-7-79 shall be in his own name for the use of the state, county, municipality, levee board, or other taxing district interested; and he shall not be liable for costs, and may appeal without bond. Such suits may be tried at the return term and shall take precedence over other suits.



§ 7-7-77 - Settlement and accounting for moneys collected

The state auditor shall settle with the proper officers and pay over all moneys collected by him under the provisions of Sections 7-7-67 through 7-7-79 as required by law. He shall make a report to the state treasurer at the end of the fiscal year, giving a full account of all said collections by him during the preceding fiscal year, and of whom and on whose account collected. For a failure to render such account and settle and pay over all such collections made by him as required by law, the state auditor shall be suspended from office by the governor in the same manner as in the case of a defaulting state treasurer.



§ 7-7-79 - Reports of operation

The state auditor shall make a detailed account of the operation of Sections 7-7-67 through 7-7-79 to the governor once each year, and to the legislature at each regular session.



§ 7-7-81 - Audits of entities and their use of monies from certain federal funds; Auditor's Enhanced Accountability Fund created

(1) The State Auditor shall have the authority to preaudit or postaudit, conduct performance audits and reviews, investigate projects, entities and their use of any funds provided to the state or any of its agencies or subdivision, or any nonprofit organization, from the federal American Recovery and Reinvestment Act of 2009, the federal RESTORE Act, the Gulf Environmental Benefit Fund, and fees derived from the Natural Resource Damage Assessment pursuant to the 2010 Deepwater Horizon explosion and oil spill, and their successors. If sufficient resources are available, the State Auditor shall maintain an official Web site and provide public access to copies of audit reports of state and local government entities receiving funds from the American Recovery and Reinvestment Act, the federal RESTORE Act, the Gulf Environmental Benefit Fund, and fees derived from the Natural Resource Damage Assessment pursuant to the 2010 Deepwater Horizon explosion and oil spill, and their successors. The State Auditor shall have the authority to recover costs associated with auditing and investigating such projects and funds within the limits of federal law from any such entity that receives such funds. In addition, the State Auditor shall have the authority to contract with qualified certified public accounting firms to perform selected engagements under this section, if funds are made available for such contracts by the Legislature, the governmental entities covered by this section or by the federal government. All files, working papers, notes, correspondence and any other data compiled by the audit firms in connection with the engagements shall be available upon request, without cost, to the State Auditor for examination and abstracting during the normal business hours of any business day.

(2) A special fund, to be designated as the "Auditor's Enhanced Accountability Fund," shall be created within the State Treasury. The fund shall be maintained by the State Treasurer as a separate and special fund, separate and apart from the General Fund of the state. Within the limits of federal law, initial funds shall be deposited from each governing entity receiving monies from the American Recovery and Reinvestment Act, the federal RESTORE Act, the Gulf Environmental Benefit Fund, and fees derived from the Natural Resource Damage Assessment pursuant to the 2010 Deepwater Horizon explosion and oil spill, based on a sliding scale to be determined by the State Auditor. Subsequent and additional funds may be deposited from any source made available to the Department of Audit for such purposes. Unexpended monies from the American Recovery and Reinvestment Act, the federal RESTORE Act, the Gulf Environmental Benefit Fund, and fees derived from the Natural Resource Damage Assessment pursuant to the 2010 Deepwater Horizon explosion and oil spill, remaining in the fund at the end of a fiscal year shall not lapse into the State General Fund, and any interest earned or investment earnings on amounts in the fund shall be deposited into such fund, but shall be held to pay for postaudit and investigative costs for related expenditures and programs. Monies deposited into the fund shall be disbursed, in the discretion of the State Auditor, to pay the allowable costs of additional preaudit, postaudit, investigative, or other allowable or accountability requirements not funded through regular appropriations or special fund billing provided in this section. Monies in the special fund may be used to reimburse reasonable actual and necessary costs incurred by the State Auditor to accomplish objectives under this section. The State Auditor shall maintain a specific accounting of actual costs incurred for each project for which reimbursements are sought and shall provide a report to the Legislature within sixty (60) days from the end of each fiscal year regarding the nature and amounts of all expenditures. The Department of Audit may escalate its budget and expend such funds in accordance with rules and regulations of the Department of Finance and Administration in a manner consistent with the escalation of federal funds.






Article 3 - DEPARTMENT OF AUDIT

§ 7-7-201 - Department of audit created

A department of audit is hereby established under the supervision of the State Auditor. He shall exercise such powers and perform such duties incident to the organization and function of the department as are set forth in the subsequent sections of this article.



§ 7-7-202 - Offices of department; office hours; official seal

The State Auditor shall keep the office of the department at the seat of the government and shall keep it open Monday through Friday of each week for at least eight (8) hours each day. The State Auditor may establish satellite offices at other locations in the state. The State Auditor is authorized to prepare and use an official seal.



§ 7-7-203 - State Auditor to appoint director for financial and compliance division, director for investigations division and other employees as necessary to carry out duties of auditor

The State Auditor shall appoint a director for the financial and compliance division and a director for the investigations division of the department. The director of the financial and compliance division shall be a certified public accountant of recognized executive ability and thoroughly familiar with the laws of the state in relation to the financial administration of the public offices thereof. The director of the investigations division shall be a certified law enforcement officer of recognized executive ability and shall be thoroughly familiar with the laws of the state in relation to the financial administration of the public offices thereof.

The State Auditor may appoint deputy auditors; employ attorneys, certified public accountants and other assistants; or contract for any services necessary to carry out the provisions of this article.



§ 7-7-204 - Paid internship program for certain students working toward a bachelor's or master's degree in accounting; eligibility requirements; liability of recipients who fail to complete coursework or degree or fail to work as auditor at Office of State Auditor for requisite period of time

(1) Within the limits of the funds available to the Office of the State Auditor for such purpose, the State Auditor may grant a paid internship to students pursuing junior or senior undergraduate-level year coursework toward a bachelor's degree in accounting or graduate-level coursework toward a master's degree in accounting. Those applicants deemed qualified shall receive funds that may be used to pay for tuition, books and related fees to pursue their degree. It is the intent of the Legislature that the paid internship program (hereinafter referred to as the program) shall be used as an incentive for accounting students to develop job-related skills and to encourage accounting careers at the Office of the State Auditor.

(2) In order to be eligible for the program, an applicant must:

(a) Attend any college or school approved and designated by the Office of the State Auditor.

(b) Satisfy the following conditions:

(i) Undergraduate stipulations: Applicants must have successfully obtained a minimum of fifty-eight (58) semester hours toward a bachelor of science degree in accounting from a Mississippi institution of higher learning.

Applicants must have achieved a minimum Grade Point Average (GPA) on the previously obtained semester hours toward a bachelor of science degree in accounting of 3.0 on a 4.0 scale.

If accepted into the program, participants shall maintain a minimum cumulative GPA of 3.0 on a 4.0 scale in all coursework counted toward a bachelor of science degree in accounting.

(ii) Graduate stipulations: Applicants must have met the regular admission standards and have been accepted into the master of science accounting program at a Mississippi institution of higher learning.

If accepted into the program, participants shall maintain a minimum cumulative GPA of 3.0 on a 4.0 scale in all coursework counted toward a master of science degree in accounting.

(c) All program participants will be required to work a total of three hundred thirty-six (336) hours each summer at the Office of the State Auditor in Jackson, Mississippi.

(d) Agree to work as an auditor at the Office of the State Auditor upon graduation for a period of time equivalent to the period of time for which the applicant receives compensation, calculated to the nearest whole month, but in no event less than two (2) years.

(3) (a) Before being placed into the program, each applicant shall enter into a contract with the Office of the State Auditor, which shall be deemed a contract with the State of Mississippi, agreeing to the terms and conditions upon which the internship shall be granted to him. The contract shall include such terms and provisions necessary to carry out the full purpose and intent of this section. The form of such contract shall be prepared and approved by the Attorney General of this state, and shall be signed by the State Auditor of the Office of the State Auditor and the participant.

(b) Upon entry into the program, participants will become employees of the Office of the State Auditor during their time in the program and shall be eligible for benefits such as medical insurance paid by the agency for the participant; however, in accordance with Section 25-11-105II(b), those participants shall not become members of the Public Employees' Retirement System while participating in the program. Participants shall not accrue personal or major medical leave while they are in the program.

(c) The Office of the State Auditor shall have the authority to cancel any contract made between it and any program participant upon such cause being deemed sufficient by the State Auditor.

(d) The Office of the State Auditor is vested with full and complete authority and power to sue in its own name any participant for any damages due the state on any such uncompleted contract, which suit shall be filed and handled by the Attorney General of the state. The Office of the State Auditor may contract with a collection agency or banking institution, subject to approval by the Attorney General, for collection of any damages due the state from any participant. The State of Mississippi, the Office of the State Auditor and its employees are immune from any suit brought in law or equity for actions taken by the collection agency or banking institution incidental to or arising from their performance under the contract. The Office of the State Auditor, collection agency and banking institution may negotiate for the payment of a sum that is less than full payment in order to satisfy any damages the participant owes the state, subject to approval by the director of the sponsoring facility within the Office of the State Auditor.

(4) (a) Any recipient who is accepted into the program by the Mississippi Office of the State Auditor and who fails to complete undergraduate- or graduate-level coursework toward a degree in accounting, or withdraws from school at any time before completing his or her education, shall be liable to repay the Office of the State Auditor for all monies received during the time the recipient was in the program, at the rate of pay received by the employee while in the program, including benefits paid by the agency for the participant, and monies received for tuition, books and related fees used to pursue their degree with interest accruing at ten percent (10%) per annum from the date the recipient failed or withdrew from school. The recipient also will not be liable for repayment for any money earned during the required summer hours. This money shall be considered earned by the recipient at the federal minimum wage rate.

(b) All paid internship compensation received by the recipient while in school shall be considered earned conditioned upon the fulfillment of the terms and obligations of the paid internship contract and this section. However, no recipient of the paid internship shall accrue personal or major medical leave while the recipient is pursuing junior or senior undergraduate-level year coursework toward a bachelor's degree in accounting or graduate-level coursework toward a master's degree in accounting. The recipient shall not be liable for liquidated damages.

(c) If the recipient does not work as an auditor at the Office of the State Auditor for the period required under subsection (2)(d) of this section, the recipient shall be liable for repayment on demand of the remaining portion of the compensation that the recipient was paid while in the program which has not been unconditionally earned, with interest accruing at ten percent (10%) per annum from the recipient's date of graduation or the date that the recipient last worked at the Office of the State Auditor, whichever is the later date. In addition, there shall be included in any contract for paid student internship a provision for liquidated damages equal to Five Thousand Dollars ($ 5,000.00) which may be reduced on a pro rata basis for each year served under such contract.



§ 7-7-205 - Surety bonds required

The director, the assistant director, and all accountants and auditors of the department shall be required to execute surety bonds in such amounts as the state auditor may deem sufficient to ensure faithful performance of duties and financial accountability, provided the amount of such bond of the director shall not be less than Twenty-five Thousand Dollars ($ 25,000.00). The costs of such bonds shall be paid out of the department of audit fund in the same manner as other expenses are paid.



§ 7-7-207 - Compensation of director

The director of the department shall receive compensation as set by the state auditor which shall not exceed the salary of the state auditor as fixed by law.



§ 7-7-209 - Travel and other expenses

The state auditor, director, and all employees of the department required to travel in the performance of official duties shall be reimbursed for actual subsistence and transportation expenses incurred by them while traveling away from home, as provided by law. The office of the department shall be supplied with all necessary supplies, stationery, printing, furniture, and equipment, which shall be purchased at the lowest and best prices obtainable. All salaries, travel, and other expenses of the department, including costs of purchases as aforesaid, shall be paid monthly out of the state department of audit fund, upon requisitions or vouchers approved by the director or, in his absence, by the assistant director.



§ 7-7-211 - Powers and duties of department

The department shall have the power and it shall be its duty:

(a) To identify and define for all public offices of the state and its subdivisions generally accepted accounting principles or other accounting principles as promulgated by nationally recognized professional organizations and to consult with the State Fiscal Officer in the prescription and implementation of accounting rules and regulations;

(b) To provide best practices, for all public offices of regional and local subdivisions of the state, systems of accounting, budgeting and reporting financial facts relating to said offices in conformity with legal requirements and with generally accepted accounting principles or other accounting principles as promulgated by nationally recognized professional organizations; to assist such subdivisions in need of assistance in the installation of such systems; to revise such systems when deemed necessary, and to report to the Legislature at periodic times the extent to which each office is maintaining such systems, along with such recommendations to the Legislature for improvement as seem desirable;

(c) To study and analyze existing managerial policies, methods, procedures, duties and services of the various state departments and institutions upon written request of the Governor, the Legislature or any committee or other body empowered by the Legislature to make such request to determine whether and where operations can be eliminated, combined, simplified and improved;

(d) To postaudit each year and, when deemed necessary, preaudit and investigate the financial affairs of the departments, institutions, boards, commissions, or other agencies of state government, as part of the publication of a comprehensive annual financial report for the State of Mississippi, or as deemed necessary by the State Auditor. In complying with the requirements of this paragraph, the department shall have the authority to conduct all necessary audit procedures on an interim and year-end basis;

(e) To postaudit and, when deemed necessary, preaudit and investigate separately the financial affairs of (i) the offices, boards and commissions of county governments and any departments and institutions thereof and therein; (ii) public school districts, departments of education and junior college districts; and (iii) any other local offices or agencies which share revenues derived from taxes or fees imposed by the State Legislature or receive grants from revenues collected by governmental divisions of the state; the cost of such audits, investigations or other services to be paid as follows: Such part shall be paid by the state from appropriations made by the Legislature for the operation of the State Department of Audit as may exceed the sum of Thirty-five Dollars ($ 35.00) per man-hour for the services of each staff person engaged in performing the audit or other service plus the actual cost of any independent specialist firm contracted by the State Auditor to assist in the performance of the audit, which sum shall be paid by the county, district, department, institution or other agency audited out of its general fund or any other available funds from which such payment is not prohibited by law. Costs paid for independent specialists or firms contracted by the State Auditor shall be paid by the audited entity through the State Auditor to the specialist or firm conducting the postaudit.

Each school district in the state shall have its financial records audited annually, at the end of each fiscal year, either by the State Auditor or by a certified public accountant approved by the State Auditor. Beginning with the audits of fiscal year 2010 activity, no certified public accountant shall be selected to perform the annual audit of a school district who has audited that district for three (3) or more consecutive years previously. Certified public accountants shall be selected in a manner determined by the State Auditor. The school district shall have the responsibility to pay for the audit, including the review by the State Auditor of audits performed by certified public accountants;

(f) To postaudit and, when deemed necessary, preaudit and investigate the financial affairs of the levee boards; agencies created by the Legislature or by executive order of the Governor; profit or nonprofit business entities administering programs financed by funds flowing through the State Treasury or through any of the agencies of the state, or its subdivisions; and all other public bodies supported by funds derived in part or wholly from public funds, except municipalities which annually submit an audit prepared by a qualified certified public accountant using methods and procedures prescribed by the department;

(g) To make written demand, when necessary, for the recovery of any amounts representing public funds improperly withheld, misappropriated and/or otherwise illegally expended by an officer, employee or administrative body of any state, county or other public office, and/or for the recovery of the value of any public property disposed of in an unlawful manner by a public officer, employee or administrative body, such demands to be made (i) upon the person or persons liable for such amounts and upon the surety on official bond thereof, and/or (ii) upon any individual, partnership, corporation or association to whom the illegal expenditure was made or with whom the unlawful disposition of public property was made, if such individual, partnership, corporation or association knew or had reason to know through the exercising of reasonable diligence that the expenditure was illegal or the disposition unlawful. Such demand shall be premised on competent evidence, which shall include at least one (1) of the following: (i) sworn statements, (ii) written documentation, (iii) physical evidence, or (iv) reports and findings of government or other law enforcement agencies. Other provisions notwithstanding, a demand letter issued pursuant to this paragraph shall remain confidential by the State Auditor until the individual against whom the demand letter is being filed has been served with a copy of such demand letter. If, however, such individual cannot be notified within fifteen (15) days using reasonable means and due diligence, such notification shall be made to the individual's bonding company, if he or she is bonded. Each such demand shall be paid into the proper treasury of the state, county or other public body through the office of the department in the amount demanded within thirty (30) days from the date thereof, together with interest thereon in the sum of one percent (1%) per month from the date such amount or amounts were improperly withheld, misappropriated and/or otherwise illegally expended. In the event, however, such person or persons or such surety shall refuse, neglect or otherwise fail to pay the amount demanded and the interest due thereon within the allotted thirty (30) days, the State Auditor shall have the authority and it shall be his duty to institute suit, and the Attorney General shall prosecute the same in any court of the state to the end that there shall be recovered the total of such amounts from the person or persons and surety on official bond named therein; and the amounts so recovered shall be paid into the proper treasury of the state, county or other public body through the State Auditor. In any case where written demand is issued to a surety on the official bond of such person or persons and the surety refuses, neglects or otherwise fails within one hundred twenty (120) days to either pay the amount demanded and the interest due thereon or to give the State Auditor a written response with specific reasons for nonpayment, then the surety shall be subject to a civil penalty in an amount of twelve percent (12%) of the bond, not to exceed Ten Thousand Dollars ($ 10,000.00), to be deposited into the State General Fund;

(h) To investigate any alleged or suspected violation of the laws of the state by any officer or employee of the state, county or other public office in the purchase, sale or the use of any supplies, services, equipment or other property belonging thereto; and in such investigation to do any and all things necessary to procure evidence sufficient either to prove or disprove the existence of such alleged or suspected violations. The Department of Investigation of the State Department of Audit may investigate, for the purpose of prosecution, any suspected criminal violation of the provisions of this chapter. For the purpose of administration and enforcement of this chapter, the enforcement employees of the Department of Investigation of the State Department of Audit have the powers of a law enforcement officer of this state, and shall be empowered to make arrests and to serve and execute search warrants and other valid legal process anywhere within the State of Mississippi. All enforcement employees of the Department of Investigation of the State Department of Audit hired on or after July 1, 1993, shall be required to complete the Law Enforcement Officers Training Program and shall meet the standards of the program;

(i) To issue subpoenas, with the approval of, and returnable to, a judge of a chancery or circuit court, in termtime or in vacation, to examine the records, documents or other evidence of persons, firms, corporations or any other entities insofar as such records, documents or other evidence relate to dealings with any state, county or other public entity. The circuit or chancery judge must serve the county in which the records, documents or other evidence is located; or where all or part of the transaction or transactions occurred which are the subject of the subpoena;

(j) In any instances in which the State Auditor is or shall be authorized or required to examine or audit, whether preaudit or postaudit, any books, ledgers, accounts or other records of the affairs of any public hospital owned or owned and operated by one or more political subdivisions or parts thereof or any combination thereof, or any school district, including activity funds thereof, it shall be sufficient compliance therewith, in the discretion of the State Auditor, that such examination or audit be made from the report of any audit or other examination certified by a certified public accountant and prepared by or under the supervision of such certified public accountant. Such audits shall be made in accordance with generally accepted standards of auditing, with the use of an audit program prepared by the State Auditor, and final reports of such audits shall conform to the format prescribed by the State Auditor. All files, working papers, notes, correspondence and all other data compiled during the course of the audit shall be available, without cost, to the State Auditor for examination and abstracting during the normal business hours of any business day. The expense of such certified reports shall be borne by the respective hospital, or any available school district funds other than minimum program funds, subject to examination or audit. The State Auditor shall not be bound by such certified reports and may, in his or their discretion, conduct such examination or audit from the books, ledgers, accounts or other records involved as may be appropriate and authorized by law;

(k) The State Auditor shall have the authority to contract with qualified public accounting firms to perform selected audits required in paragraphs (d), (e), (f) and (j) of this section, if funds are made available for such contracts by the Legislature, or if funds are available from the governmental entity covered by paragraphs (d), (e), (f) and (j). Such audits shall be made in accordance with generally accepted standards of auditing. All files, working papers, notes, correspondence and all other data compiled during the course of the audit shall be available, without cost, to the State Auditor for examination and abstracting during the normal business hours of any business day;

(l) The State Auditor shall have the authority to establish training courses and programs for the personnel of the various state and local governmental entities under the jurisdiction of the Office of the State Auditor. The training courses and programs shall include, but not be limited to, topics on internal control of funds, property and equipment control and inventory, governmental accounting and financial reporting, and internal auditing. The State Auditor is authorized to charge a fee from the participants of these courses and programs, which fee shall be deposited into the Department of Audit Special Fund. State and local governmental entities are authorized to pay such fee and any travel expenses out of their general funds or any other available funds from which such payment is not prohibited by law;

(m) Upon written request by the Governor or any member of the State Legislature, the State Auditor may audit any state funds and/or state and federal funds received by any nonprofit corporation incorporated under the laws of this state;

(n) To conduct performance audits of personal or professional service contracts by state agencies on a random sampling basis, or upon request of the State Personal Service Contract Review Board under Section 25-9-120(3); and

(o) At the discretion of the State Auditor, the Auditor may conduct risk assessments, as well as performance and compliance audits based on Generally Accepted Government Auditing Standards (GAGAS) of any state-funded economic development program authorized under Title 57, Mississippi Code of 1972. After risk assessments or program audits, the State Auditor may conduct audits of those projects deemed high-risk, specifically as they identify any potential wrongdoing or noncompliance based on objectives of the economic development program. The Auditor is granted authority to gather, audit and review data and information from the Mississippi Development Authority or any of its agents, the Department of Revenue, and when necessary under this paragraph, the recipient business or businesses or any other private, public or nonprofit entity with information relevant to the audit project. The maximum amount the State Auditor may bill the oversight agency under this paragraph in any fiscal year is One Hundred Thousand Dollars ($ 100,000.00), based on reasonable and necessary expenses.



§ 7-7-213 - Payment of costs of audits and other services

(1) The costs of audits and other services required by Sections 7-7-201 through 7-7-215, except for those audits and services authorized by Section 7-7-211(k) which shall be funded by appropriations made by the Legislature from such funds as it deems appropriate, shall be paid from a special fund hereby created in the State Treasury, to be known as the State Department of Audit Fund, into which will be paid each year the amounts received for performing audits required by law. Except for any municipality required under this chapter to be audited by the State Auditor, the amounts to be charged for performing audits and other services shall be the actual cost, not to exceed Thirty-five Dollars ($ 35.00) per man hour plus the actual cost of any independent specialist firm contracted by the State Auditor to assist in the performance of the audit. Costs paid for independent specialists or firms contracted by the State Auditor shall be paid by the audited entity through the State Auditor to the specialist or firm conducting the audit. In the event of failure by any unit of government to pay the charges authorized herein, the Department of Audit shall notify the State Fiscal Officer, and upon a determination that the charges are substantially correct, the State Fiscal Officer shall notify the defaulting unit of his determination. If payment is not made within thirty (30) days after such notification, the State Fiscal Officer shall notify the State Treasurer and Department of Public Accounts that no further warrants are to be issued to the defaulting unit until the deficiency is paid.

(2) The cost of any service by the department not required of it under the provisions of the cited sections but made necessary by the willful fault or negligence of an officer or employee of any public office of the state shall be recovered (i) from such officer or employee and/or surety on official bond thereof and/or (ii) from the individual, partnership, corporation or association involved, in the same manner and under the same terms, when necessary, as provided the department for recovering public funds in Section 7-7-211.

(3) The State Auditor shall deliver a copy of any audit of the fiscal and financial affairs of a county to the chancery clerk of such county and shall deliver a notice stating that a copy of such audit is on file in the chancery clerk's office to some newspaper published in the county to be published. If no newspaper is published in the county, a copy of such notice shall be delivered to a newspaper having a general circulation therein.



§ 7-7-214 - Payment of costs of audits by governmental entities which receive reimbursement from federal government; disposition of amounts collected

This section shall apply only to single audits of federal and state funds of governmental entities conducted by the department pursuant to the Single Audit Act of 1984. Notwithstanding any provision of Section 7-7-213 to the contrary, the State Auditor is authorized to charge governmental entities the entire audit cost for which such entities may receive reimbursement from the federal government for the cost of that portion of the single audit that covers the audit requirements associated with federal funds. The costs collected by the department under this section shall be deposited into the State Department of Audit special fund.



§ 7-7-215 - Reports; applicability of generally accepted auditing standards; retention of audit materials; access to records of entities subject to audit

(1) Upon the completion of each audit, the department shall prepare a report which shall set forth the facts of such audit in the most comprehensive form, and the original copy of such report shall be filed in the office to which it pertains, as a permanent record; one (1) copy thereof shall be filed in the office of the department, subject to public inspection, and one (1) copy shall be preserved for use by the Governor and/or the Legislature. Other provisions notwithstanding, all work papers associated with an audit shall be confidential, but available to subsequent auditors engaged in performing the entities' subsequent audit. The director shall require such financial reports from every public office and taxing body as he may deem necessary and for such period as he may designate, and at the end of each fiscal year the State Auditor and director shall prepare and publish a report of comparative financial statistics covering all public offices of the state over which the department has accounting and auditing supervision. The Governor may direct the State Auditor and/or the director of the department to make any special report on any subject under their jurisdiction and make any special audit or investigation he may desire, such directives to be issued in writing.

(2) All audits conducted by the department shall be in accordance with generally accepted auditing standards, as promulgated by nationally recognized professional organizations. Audit and investigative reports, work papers and other evidence and related supportive material shall be retained and filed according to an agreement between the State Auditor and the Department of Archives and History. In conducting audits pursuant to this article, the department shall have access to all records, documents, books, papers and other evidence relating to the financial transactions of any governmental entity subject to audit by the department.



§ 7-7-216 - Independent audit of office of State Auditor

No less than once during each four-year term of the State Auditor, the Legislature shall receive bids from an independent, certified public accounting firm for an opinion and a legal compliance audit of the Office of the State Auditor. Such firm, so selected, shall report its findings and recommendations to the Legislature and the Governor. The cost of this audit shall be paid from funds appropriated for this purpose by the Legislature.



§ 7-7-217 - Record of exceptions taken as result of audits

The state auditor, as ex-officio head of the state department of audit, shall maintain a continuing record of exceptions taken as a result of any and all audits made by the state department of audit, which shall show the name of the state department, agency, or subdivision audited, the date or approximate date when each exception was taken, a brief description of such exception, the immediate steps taken to effect correction or restitution, any subsequent actions taken or recommended to be taken, and the final disposition of such exceptions when such disposition occurs.



§ 7-7-218 - Preparation of report by State Auditor where public officer or employee fails or refuses to make report; correction and publication of finding of substantial noncompliance where public officer or employee fails to correct finding; payment of expenses

(1) If any officer or employee of the state or subdivision shall refuse or fail to make any report to the department, the State Auditor shall proceed to make the report or cause the report to be made. The expense for such report shall be personally borne by said officer or employee, and he or she shall be responsible for the payment of the expense incurred.

(2) If any officer or employee of a state agency or political subdivision refuses or fails to correct any audit finding of substantial noncompliance that has existed for three (3) consecutive years, the State Auditor shall proceed to cause the finding to be made in compliance and publish the findings and action. The expense for such correction and publication of a finding of substantial noncompliance shall be borne by the state agency or political subdivision involved.



§ 7-7-219 - Report of exceptions to legislative committee

A report of exceptions taken by the auditor shall be made by the state auditor to the general legislative investigating committee, or any standing committee of the legislature that may request such reports, and any legislator who may request such reports. Said reports shall be furnished within thirty (30) days after the close of each fiscal year, said report to list all exceptions taken within that fiscal year and exceptions previously taken in which no final disposition has been made. The said report shall summarize each exception listed and provide information appearing on the record referred to in section 7-7-217.



§ 7-7-221 - Publication of synopsis of county audit report

(1) As soon as possible after an annual audit of the fiscal and financial affairs of a county by the State Auditor, as the head of the State Department of Audit, has been made and a copy of such report of audit or examination has been filed with the board of supervisors of such county and the clerk thereof, as required in Section 7-7-215, the clerk of the board of supervisors shall publish a synopsis of such report in a form prescribed by the State Auditor.

(2) The clerk of the board of supervisors shall deliver a copy of the aforesaid synopsis to some newspaper published in the county, and, if no newspaper is published in the county, then to a newspaper having a general circulation therein, to be published.

(3) The cost of publishing the aforesaid synopsis by some newspaper in a county or by some newspaper having a general circulation therein, as hereinbefore provided, shall be paid for out of the general fund of the county upon a detailed itemized statement thereof being furnished to the clerk of the board of supervisors of such county by the publisher of the newspaper, accompanied by one (1) copy of the proof of publication thereof. The cost of such publication shall be based on the rate now fixed by law for publishing legal notices, and it shall be mandatory upon the board of supervisors of the county and the clerk thereof to pay such costs out of the county general fund.

(4) The clerk shall forward a copy of the published synopsis to the State Auditor within sixty (60) days of its publication. If the synopsis does not substantially satisfy the requirements of this section, the State Auditor is authorized to prepare the synopsis and have it published in accordance with this section at cost to the county.



§ 7-7-225 - Contract for legal services

The State Auditor, when conducting agency audits, shall test to determine whether or not the state institutions of higher learning and any state agency which does not draw warrants on the Treasury have either received approval of the Attorney General or complied with the provisions of Section 7-5-39, with regard to any contract for legal services.









Chapter 9 - STATE TREASURER

GENERAL PROVISIONS

§ 7-9-1 - Office hours

The state treasurer shall keep his office at the seat of the government, and shall keep the same open Monday through Friday of each week for eight hours each day.



§ 7-9-3 - Vaults to operate with timelock

It is not lawful for the treasurer or any other person to enter or be in the treasury department between sunset and sunrise, except in case of fire or other like urgent necessity. At five o'clock or sooner in the afternoon, the vaults shall be closed with a timelock set to open at nine o'clock in the forenoon of the next day, unless it be a Sunday or holiday when it shall be set, if possible, to open at that hour on the next business day. During business hours the timelock shall be so adjusted that a person in charge of the office can instantly lock the safe or vault.



§ 7-9-5 - Deputy state treasurer and other personnel

The state treasurer shall be entitled to a bookkeeper, a chief clerk, a bond clerk, and a stenographer to assist him in the discharge of the duties of his office; and he may appoint a deputy who shall possess all the powers and may perform any of the duties of the treasurer. If a deputy treasurer be appointed, he shall also perform all the duties of the chief clerk and shall receive the salary of such clerk, and thereafter no chief clerk shall be employed. The bond of the said deputy shall be one hundred thousand dollars ($ 100,000.00), and the premium thereon shall be paid as other premiums of state officers.



§ 7-9-7 - Bond clerk

It shall be the duty of the bond clerk to keep a record of all bonds or other securities coming into the possession of the state treasury and to do and perform any other duties required of him by the treasurer. Said clerk shall, before entering upon the duties of his office, execute a good and sufficient bond payable to the state treasurer, in some surety company authorized to do business in Mississippi, in the sum of fifty thousand dollars ($ 50,000.00), said bond to be conditioned for the faithful discharge of the duties of such clerk and shall be liable for any misfeasance, malfeasance, mistakes, or misappropriations of said clerk, the premium on said bond to be paid as the premium on the state treasurer's bond is paid. The provisions of this section and the bond required shall in no way alter or change the duties, responsibilities, and liabilities of the state treasurer.



§ 7-9-9 - Duties generally

It shall be the duty of the state treasurer to receive and keep the moneys of the state in the manner provided by law, to disburse the same agreeably to law, and to take receipts or vouchers for moneys which he shall disburse. He shall keep regular, fair, and proper accounts of the receipts and expenditures of the public money; he shall keep accounts in his books in the name of the state, in which he shall enter the amount of all money, stock, securities, and all other property in the treasury or which may at any time be received by him, keeping the receipts and disbursements of each fiscal year in separate accounts, and closing the same with the close of the fiscal year; and he shall open and keep accounts in his books for all appropriations of money made by law, so that the appropriation of money and the application thereof in conformity thereto may clearly and distinctly appear on the books of the treasury.



§ 7-9-11 - Separate and distinct accounts of various sources of revenue

It shall be the duty of the state treasurer to state in the books of the treasury, separately and distinctly, the amount of money received by him on account of state taxes, debts, or on any account whatever for or on behalf of the state, and also an account of the sums he shall pay out of the same, so that the net produce of the whole revenue, and of every branch thereof, and the amount of disbursements and payments of the several demands on the treasury may clearly and distinctly appear.



§ 7-9-12 - Establishment of clearing accounts and bank accounts; bad checks

The State Treasurer is authorized to establish such clearing accounts in the State Treasury and such bank accounts in public depositories in conjunction with the State Fiscal Officer as may be necessary to facilitate the deposit, collection investment and disbursement of state funds in the State Treasury as required by law.

The State Treasurer and State Fiscal Officer shall also establish such accounts as necessary to facilitate the handling of bad checks paid into the State Treasury.

The State Treasurer may by regulation provide for the establishment of commercial bank accounts by any state agency, which shall serve as the depository for funds which are collected or held by state agencies and required by law to be deposited in the Treasury. Each such account established shall have a maximum balance to be fixed by the State Treasurer. All such accounts shall bear interest which shall be deposited in the General Fund, except for interest on funds in the account of the Mississippi Employment Security Commission designated as the "Mississippi Employment Security Commission Fixed Price Contract Account." Such interest shall be retained as part of the account to be used by the Mississippi Employment Security Commission solely for Job Training Partnership Act programs.

The State Auditor shall test for compliance with this section in any postaudit, and may, after notice and hearing, levy a civil penalty not to exceed One Thousand Dollars ($ 1,000.00) for any violation hereof. The Auditor shall annually report all violations of this section to the Governor and the Legislature.



§ 7-9-13 - Receipts and payments only on warrant; exception for electronic funds transfer

Except as otherwise provided in Section 7-9-14 of this chapter, it shall not be lawful for the State Treasurer to pay or receive any money on account of the state but on the warrant or certificate of the State Fiscal Officer, issued pursuant to law. When he shall make any disbursement, he shall write or stamp the word "paid" in large characters across the face of the warrant, and shall make an entry in his office of the date of such warrant. The warrant thus cancelled shall be a sufficient voucher for the payment of the same.



§ 7-9-14 - Electronic funds transfer for withdrawal, transfer, or deposit of funds for investment purposes

The State Treasurer is authorized to receive, disburse or transfer public funds under his jurisdiction by means of wire, direct deposit or electronic funds transfer. The State Fiscal Officer is authorized to receive, disburse or transfer public funds between State Treasury accounts without the issuance of warrant. The State Treasurer and State Fiscal Officer shall promulgate the rules, regulations and procedures to substitute an electronic funds transfer or the receipt, disbursement or transfer of public funds between State Treasury accounts for a receipt warrant, requisition and use of a warrant in order to facilitate the collection, transfer, investment and disbursement of public funds. In the instance of electronic transfer of funds, the Treasurer shall provide the State Fiscal Officer the same information as would be required for a requisition and issuance of a warrant. In the instance of receipt, disbursement and transfer between State Treasury accounts, the State Fiscal Officer shall maintain the same information as would be required if an application for a receipt warrant, a requisition for issuance for warrant and a warrant had been issued.

A copy of the record of any electronic funds transfer shall be transmitted by state depositories to the Treasurer who shall file duplicates with the State Fiscal Officer.



§ 7-9-15 - All warrants paid to be registered

The state treasurer shall register all warrants paid or received in payment of public dues by him, in a book kept for that purpose, noting the number of the warrant, the date, and when paid or received; and the treasurer shall not receive or pay any warrant unless he shall be satisfied that the same is genuine and lawfully issued.



§ 7-9-17 - Duplicate receipts given when payment made into treasury

When any payment shall be made into the Treasury in pursuance of any receipt-warrant issued by the State Fiscal Officer, the State Treasurer shall give the person making the payment duplicate receipts, specifying the warrant on which the payment is made, one (1) copy of which shall be filed with the State Fiscal Officer.



§ 7-9-19 - States taxes collected paid direct to treasurer

All taxes, fees and penalties that may be hereafter collected for or in the name of the State of Mississippi shall be paid direct to the Treasurer of the state, as now provided by law, by the officer charged with the duty of collecting the same, with an itemized statement to be filed with the State Fiscal Officer, showing from whom collected and to what account to be credited. All fees and commissions that may be due to any officer for collecting same shall be paid to such officer by the State Treasurer on a warrant issued therefor by the State Fiscal Officer. This section shall not apply to ad valorem taxes, nor to any other collection of taxes by tax collectors of the several counties collecting taxes for the state.

Any officer charged with the duty of collecting such taxes, fees and penalties who willfully fails to comply with the provisions of this section shall be guilty of a misdemeanor and, upon conviction thereof, shall forfeit all fees and commissions that may be due him for collecting the same and, in addition, shall be fined not more than One Thousand Dollars ($ 1,000.00) or imprisoned for six (6) months, or suffer both such fine and imprisonment.



§ 7-9-21 - State officials to pay in collections

All state officials shall make a detailed report to the State Fiscal Officer and pay into the State Treasury all public funds, as defined in Section 7-7-1, which are required to be paid into the Treasury. Such funds shall be deposited in the State Treasury by the end of the next business day following the day that such funds are collected, except as provided elsewhere in this section. The State Fiscal Officer and the State Treasurer are authorized to establish clearing accounts in the State Treasury as may be necessary to facilitate the transfer of monies to municipalities, counties and other special fund accounts, as provided by law. The detailed report hereinabove required shall be fully satisfied when any revenue-collecting agency on its applications for received warrants has stated the amount of money which it has collected from any source whatsoever without having to supply the names of the taxpayers who had remitted such money. At the request of any state agency, the State Fiscal Officer, with the advice and consent of the State Treasurer, may by regulation provide for other than daily deposits of accounts by that state agency. The State Fiscal Officer, with the advice and consent of the State Treasurer, shall determine the frequency and method of deposit for the agency.



§ 7-9-22 - Disposition of funds collected by Secretary of State

All funds collected by the Office of the Secretary of State, unless otherwise specifically provided for by law, shall be deposited, in accordance with Section 7-9-21, Mississippi Code of 1972, into a special fund hereby created in the State Treasury. Monies in the special fund shall be expended, pursuant to legislative appropriation, to defray the expenses of the Office of the Secretary of State or as otherwise authorized. All unobligated monies in such special fund at the end of the fiscal year shall be paid over into the General Fund of the State Treasury.



§ 7-9-23 - Custodian of specified trust funds

The State Treasurer is designated as sole agent to receive on State Fiscal Officer's pay warrant and disburse any and all funds received from sources other than those designated by law on State Fiscal Officer's warrant, which funds are to be expended under the direction and supervision of state officials or agencies for the benefit of the state. The State Treasurer is authorized and directed to receive on State Fiscal Officer's pay warrant any and all funds above specified and to be credited, each fund to a trust account for which the donor intends it. The special trust account shall designate for what purpose it is donated, and the State Fiscal Officer's books and Treasurer's books shall carry it as such. All funds shall be paid out on requisition signed by the proper agent or agents, properly supported by itemized vouchers, designated so to do on a warrant issued by the State Fiscal Officer upon the State Treasurer. Funds intended to be controlled by this section are those coming from the federal government, foundations and individuals to be expended for educational purposes, roads, agriculture, for making economic or social surveys, and for similar purposes. In no way shall this section interfere with or prevent the purpose of the donor. The state agent or official best fitted or qualified to direct the expenditure of a fund for a specified purpose or the official designated by the donor shall expend the funds, and is hereby given authority in the manner outlined herein.



§ 7-9-24 - Refunds to state agencies for excess public utility charges

Any refund to an agency of the State of Mississippi other than an agency financed entirely by federal funds for excess charges made by a public utility pursuant to rates in effect under bond filed with the Public Service Commission shall be forwarded, forthwith, by the administrative head of such state agency to the State Treasurer for deposit into a special account in the State Treasury to be expended as provided by the Legislature at the 1986 Regular Session.



§ 7-9-25 - Depository for federal-aid road funds

All funds and the interest accruing thereon paid into the state treasury, either by the federal government, by any of the counties of the state, or by any road district in the state, for the purpose of constructing what is known as federal-aid highways shall be handled by the state treasury as a special deposit for such purpose. It shall be the duty of the state treasurer immediately upon receipt of such funds to give notice to all banks located in the county in which said funds are to be expended of the fact that such funds are on hand, and that he is ready to receive such proposals as any of them may make for the privilege of keeping such funds until the same are expended in the construction of such highways. The said state treasurer shall deposit said funds with the bank or banks located in the county where same is to be expended, proposing the best terms, having in view the safety of such funds. Security shall be required of like character and amount as provided for in the chapter on depositories, but the amount of such highway funds shall not be included in arriving at 35% limit. Each bank shall be entitled to receive this special highway deposit in addition to the 35% provided for by said chapter.



§ 7-9-27 - Investment of special fund to refund overpayment of income taxes

The treasurer of the state of Mississippi shall invest the moneys deposited in the special fund to refund the overpayment of income taxes under the provisions of Section 27-7-313. The amounts to be invested shall be determined by the treasurer and shall be in the approximate amount of the total moneys deposited in said special fund less the anticipated refunds to be made within the following ninety-day period. Such funds shall be invested by said treasurer in short-term bonds, treasury bills, or other direct obligations of the United States of America, or any national or state banks in the state of Mississippi.



§ 7-9-29 - Payment of interest and bonds

It shall be the duty of the State Treasurer, two (2) weeks before any state bonds or interest coupons become due and payable, to make application to the State Fiscal Officer for his warrant in favor of the State Treasurer, specifying the bond issue and the total amount each of interest and bonds to be paid and when and where due and payable, according to the terms of the bonds. Upon presentation of such application, the State Fiscal Officer shall issue his warrant in favor of the State Treasurer according to said application.



§ 7-9-31 - Cancellation of bonds and interest coupons

The state treasurer shall, as soon as he receives such warrant, deposit the amount thereof in the bank or banks where, according to the terms of the bonds, the interest and bonds are to be paid for, or in some state depository for delivery to such bank or banks. He shall keep an account with each such bank or banks where such deposit has been made, charging it with such deposit and crediting it with the amounts of the bonds and interest coupons as the same are delivered to the state treasurer in his office.

The state bond commission shall provide for the method of acceptance and cancellation of bonds and interest coupons duly paid by requiring the paying agent or agents:

(a) To deliver bonds and coupons duly paid and cancelled to the state treasurer; or

(b) To furnish to the state treasurer, at the end of each month in which bonds and interest coupons of a given bond issue have been presented for payment and have been paid, a statement which shall contain a certified list of bonds and coupons duly paid and cancelled, showing for each issue the bond and coupon numbers, the amounts, the dates due, dates paid and such additional information as the state bond commission shall require along with the bonds and coupons paid.

Bonds and interest coupons duly paid shall be properly entered in a bond and interest register of the bond issue to which they belong in the state treasurer's office, and the treasurer shall accept as cancelled those duly paid and cancelled and so delivered by the paying agent or agents.

Any certified list submitted by the paying agent or agents as to payment and cancellation of bonds and interest coupons shall be accepted as conclusive as to payment and cancellation, and such paying agent or agents shall accept responsibility for proper payment and disposition of all bonds and coupons, and for any duplicate payments, payments to unauthorized persons and nonpayment to authorized persons occurring as a result of cancellation or destruction of bonds and coupons.



§ 7-9-32 - Destruction of paid state warrants

The state treasurer is hereby authorized to destroy all state warrants on which payment has been made according to approved records control schedules. No such records, however, may be destroyed without the approval of the director of the department of archives and history.



§ 7-9-33 - Receipted lists of cancelled bonds and coupons

The State Fiscal Officer shall charge the State Treasurer with the amount of each warrant so issued as herein required. The State Treasurer shall prepare duplicate lists of bonds and coupons paid, cancelled and delivered to the Treasurer's office and submit the lists to the State Fiscal Officer, who shall sign a receipt on the lists, with seal affixed, for the bonds and interest coupons so cancelled as paid, shall present one (1) of these receipted lists to the State Treasurer (which shall be filed as his voucher for credit), and shall file the other receipted list in the State Fiscal Officer's office.



§ 7-9-34 - Destruction of paid and cancelled bonds and coupons

The state treasurer is authorized to destroy any bonds and coupons of the State of Mississippi duly paid and cancelled not earlier than one (1) year after the same are surrendered for payment. A certificate containing a description of such bonds and coupons so destroyed, duly witnessed and signed by the treasurer or his deputy and the state fiscal officer, shall be kept on file in the treasurer's office.



§ 7-9-35 - Unexpended balances of appropriations

Within ten (10) days after the appropriation (out of which said warrant shall have been drawn) expires under Section 64 of the State Constitution, the State Treasurer shall withdraw the unexpended balance or balances in such bank or banks and shall turn said money back into the general funds of the State Treasury. He shall give such bank or banks credit for such returned balance or balances. The State Fiscal Officer shall, upon such payment back into the general fund, credit the State Treasurer on its account for such warrant.



§ 7-9-37 - Payment by depositories; meaning of "treasurer's check" for purpose of implementation of electronic funds transfer

All state deposits in any depository in the State of Mississippi shall be subject to payment when demanded by the State Treasurer on his Treasurer's check drawn on the bank for such deposit in payment of a warrant or warrants issued by the State Fiscal Officer, or in the transfer of such deposit or any part thereof from one bank to another or other banks or to the State Treasury, in keeping the funds of the state equitably distributed among the state depositories as required by law, and for any other purposes necessary to carry out the provisions of law or to provide for equitable distribution of funds or payment of warrants when drawn by the State Fiscal Officer.

For the purpose of the implementation of Section 7-9-14, the term "Treasurer's check" as used in this section shall mean either a paper check or a paperless entry on an electronic data processing medium at a state depository that substitutes for a paper check for the purpose of debiting or crediting an account and for which a permanent record is made.



§ 7-9-39 - Funds impounded

In the event the funds coming into the state treasury are insufficient to pay all claims and debts of the state as they mature or become due, the state treasurer is hereby authorized and directed to impound or set aside sufficient funds to pay the bonds, short term notes, certificates of indebtedness, and interest coupons as they severally mature and become due.



§ 7-9-41 - Lump-sum withdrawals from treasury

(1) All support and maintenance funds appropriated for the operating expenses of all departments, institutions, agencies, boards and commissions, supported wholly or in part by the state, shall be drawn from the State Treasury only upon the issuance of individual warrants by the State Fiscal Officer in direct payment for goods sold or services performed, except where specifically provided otherwise in these statutes. The said State Fiscal Officer shall issue his warrants only upon requisitions signed by the proper person, officer or officers.

(2) In the case of the state institutions of higher learning, meeting with the written approval of the State Fiscal Officer, such funds may be drawn from the Treasury in the manner prescribed hereinbelow, and when such system of withdrawal is approved by the State Fiscal Officer, it shall not be changed except on the approval of both said parties.

The executive heads, together with the secretary or other person in charge of the books and accounts, of the state institutions of higher learning, if they receive such written approval, shall make up, in the form prescribed by the State Fiscal Officer and the State Treasurer, checklists of all salaries, accounts, bills, contracts and claims which shall have accrued during the month. Based upon such statement and in company with it, the state institutions of higher learning, through their proper officers, shall make requisition upon the State Fiscal Officer for only so much money as shall then be needed to pay salaries, accounts, bills, contracts and claims which may then be due, together with a reasonable amount for contingent expenses.

Such requisitions may be drawn upon the State Fiscal Officer's accounts, who shall draw its warrants on the Treasurer from time to time as required, payable to the official depository provided in Section 7-9-43. In the case of special appropriations made for buildings and permanent improvements, repairs, furniture, fixtures, and special supplies, and in all cases where it is not practicable to furnish a detailed statement, such funds may be drawn in installments at such times and in such amounts as necessity may require, and the requisitions for same must be accompanied by a general statement of the proposed purchases and expenditures.

In all cases where such lump-sum payments are authorized and paid as provided in this section, the proper officer or officers of the state institutions of higher learning shall make such additional reports to the State Fiscal Officer in the manner and at such times as he may require. Such reports shall also include other funds coming into the possession of or for the use and benefit of the state institutions of higher learning, whether such funds are regularly handled through the State Treasury or not.

(3) In the case of the State Department of Public Welfare, lump-sum withdrawals may only be made as provided for in subsection (2) of this section for payments to recipients of services provided by the department.



§ 7-9-43 - Contracts with selected depositories

The state institutions of higher learning and the Department of Human Services, after receiving the written approval of the State Fiscal Officer as provided in Section 7-9-41, shall select and make a contract with some bank to serve as a depository for funds of the same. Said bank so selected shall qualify to receive said fund and secure the same as required of state depositories under Section 27-105-5 before receiving any funds, except as herein noted in the case of private hospitals. The life of said contract with a depository shall be for five (5) years. Each bank shall enter into a written contract, the terms of which shall be to perform faithfully all acts and duties required of it by this and other laws of the state. As such depository, it shall receive and keep account of all funds and pay out same on the check of the secretary or business manager, countersigned by the president or chairman of the board or institution. Such bank shall receive, keep, disburse and account for all funds of the Department of Human Services and such state institution of higher learning for which it shall be a depository, and turn over all funds and accounts to its legal successor, provided all private hospitals shall be exempted from providing depositories.

All books, accounts and reports made thereon for any funds shall conform to the requirements of the General Accounting Office, and shall be filed with the said General Accounting Office.



§ 7-9-45 - Monthly verification with auditor

The State Treasurer and the State Fiscal Officer shall, on or before the tenth day of each month, check, verify and reconcile the list of the receipts into the Treasury for the previous month, according to the warrants on which they are founded, and in whose name the several receipts have been given, and their respective dates, amounts and numbers.



§ 7-9-47 - Reports to the legislature

The state treasurer shall make to the legislature, at the commencement of each regular, not extraordinary, session, a detailed report of the receipts and expenditures since his last report. He shall present to it the report required of him by Section 115 of the Constitution and, in case of a deficiency of revenue, he shall suggest such increase of taxes as he may consider best suited to supply the deficiency. He shall also make to the legislature, or to either house thereof, such supplemental reports as may be called for.



§ 7-9-49 - Reports to governor

The state treasurer shall furnish to the governor, from time to time when required, a full and complete statement, in tabular form, of the situation of the public finances and full information touching the condition and proceedings of his office. The books of the treasurer shall, at all seasonable times, be open to the inspection of the governor and of the auditor, and the governor shall at all times be permitted to examine and count the money on hand.



§ 7-9-51 - Suit on bond for embezzlement

If the state treasurer shall misapply, waste, or embezzle any money, stock, securities, or other property in the treasury, it shall be the duty of the attorney general to bring suit on the bond of such treasurer, in the circuit court of the county where the seat of government is situated, for the amount of money, stock, securities, or other property so misapplied, wasted, or embezzled. If a judgment be rendered for the plaintiff, the defendant shall pay double the damages assessed, not exceeding the penalty of the bond.



§ 7-9-53 - Preservation of records

The state treasurer shall safely keep and preserve all moneys, securities, books, records, papers, and other things belonging to his office without waste, embezzlement, or misapplication thereof; and at the expiration of his term, he shall deliver the same to his successor.






SPECIAL TREASURY FUND

§§ 7-9-65 through 7-9-69 - Repealed

Repealed from and after November 4, 1986, the date upon which the electorate ratified the addition of Section 206A to the Mississippi Constitution of 1890 which was proposed by Laws, 1985, ch. 546.



§ 7-9-70 - Mississippi Fire Fighters Memorial Burn Center Fund established; deposits; investments; Mississippi Burn Care Fund

(1) There is created and established in the State Treasury a special trust fund to be known as the "Mississippi Fire Fighters Memorial Burn Center Fund." There shall be deposited in such fund (a) all such fees as the State Treasurer is directed to deposit therein under subsection (4) of Section 27-19-56.1, under subsection (4) of Section 27-19-56.2 and under subsection (5)(b) of Section 27-19-56.4; and (b) any gift, donation, bequest, trust, grant, endowment, transfer of money or securities or any other monies from any source whatsoever as may be designated for deposit in the fund.

(2) The principal of the trust fund created under subsection (1) of this section shall remain inviolate and shall be invested as provided by law. Interest and income derived from investment of the principal of the trust fund may be appropriated by the Legislature and expended exclusively for the support and maintenance of the Mississippi Fire Fighters Memorial Burn Center.

(3) From and after June 17, 2005, there shall be created in the State Treasury a fund known as the Mississippi Burn Care Fund. The Mississippi Burn Care Fund shall be the Mississippi Fire Fighters Memorial Burn Center Fund and any reference to the Mississippi Fire Fighters Memorial Burn Center Fund in law shall mean the Mississippi Burn Care Fund. All funds payable to the Mississippi Fire Fighters Memorial Burn Center Fund shall, from and after June 17, 2005, be paid to the Mississippi Burn Care Fund. All balances in the Mississippi Fire Fighters Memorial Burn Center Fund and the Mississippi Fire Fighters Memorial Fire Fighters Burn Center Escrow Fund shall be transferred to the Mississippi Burn Care Fund on June 17, 2005. All interest earned by funds in the Mississippi Burn Care Fund shall be credited to the fund and not the General Fund. For fiscal year 2006, and for each fiscal year thereafter, the Legislature may appropriate interest, income or other funds credited to the Mississippi Burn Care Fund, and there shall be no requirement that the monies deposited to the fund be held inviolate in trust. Any appropriation of funds from the Mississippi Burn Care Fund shall be to the Mississippi Department of Health for the purpose of carrying out its responsibilities established in Section 41-59-5; however, after the Mississippi Burn Center established at the University of Mississippi Medical Center under Section 37-115-45 is operational, any appropriation of funds from the Mississippi Burn Care Fund shall be to the University of Mississippi Medical Center for the operation of the Mississippi Burn Center. The Mississippi Burn Care Fund shall be authorized to accept gifts, donations, bequests, appropriations or other grants from any source, governmental or private, for deposit into the fund. The Department of Health, or the University of Mississippi Medical Center after the Mississippi Burn Center is operational, shall be the agency responsible for receiving any such gifts, donations, bequests, appropriations or grants and shall deposit such to the Mississippi Burn Care Fund.






STATE BOND SUPERVISORY DIVISION[REPEALED]



EDUCATION IMPROVEMENT TRUST FUND

§ 7-9-101 - Authorization to employ or enter into contract with investment advisors, security custodians, and/or bank trust departments

The State Treasurer is hereby authorized and empowered to employ or enter into a contract for the services of investment advisors, security custodians and/or bank trust departments for the management and investment of the Education Improvement Trust Fund created in Section 206A of the Mississippi Constitution of 1890. Compensation or fees for such services shall be paid from the income derived from investment of the principal of the trust fund, subject to appropriation by the Legislature.



§ 7-9-103 - Authorized investments for principal of Education Improvement Trust Fund; powers of investment entity

The principal of the Education Improvement Trust Fund shall be invested by the investment entity so selected by the State Treasurer, and all purchases shall be made from competitive offerings. Such funds may be invested only as follows:

(a) Bonds, notes, certificates and other valid general obligations of the State of Mississippi, or of any county, or of any city, or of any supervisors district of any county of the State of Mississippi, or of any school district bonds of the State of Mississippi; notes or certificates of indebtedness issued by the Veterans' Home Purchase Board of Mississippi, provided such notes or certificates of indebtedness are secured by the pledge of collateral equal to two hundred percent (200%) of the amount of the loan, which collateral is also guaranteed at least for fifty percent (50%) of the face value by the United States Government, and provided that not more than five percent (5%) of the total investment holdings of the system shall be in Veterans' Home Purchase Board notes or certificates at any time; real estate mortgage loans one hundred percent (100%) insured by the Federal Housing Administration on single family homes located in the State of Mississippi, where monthly collections and all servicing matters are handled by the Federal Housing Administration approved mortgagees authorized to make such loans in the State of Mississippi;

(b) State of Mississippi highway bonds;

(c) Funds may be deposited in federally insured institutions domiciled in the State of Mississippi;

(d) Corporate bonds of Grade A or better as rated by Standard and Poor or by Moody's Investment Service; or corporate short-term obligations of corporations, or of wholly-owned subsidiaries of corporations, whose short term obligations are rated S-3 or better by Standard and Poor or rated P-3 or better by Moody's Investment Service;

(e) Bonds of the Tennessee Valley Authority;

(f) Bonds, notes, certificates and other valid obligations of the United States, and other valid obligations of any federal instrumentality that issues securities under authority of an act of Congress and are exempt from registration with the Securities and Exchange Commission;

(g) Bonds, notes, debentures and other securities issued by any federal instrumentality and fully guaranteed by the United States;

(h) Interest-bearing bonds or notes which are general obligations of any other state in the United States or of any city or county therein, provided such city or county had a population as shown by the federal census next preceding such investment of not less than twenty-five thousand (25,000) inhabitants, and provided that such state, city or county has not defaulted for a period longer than thirty (30) days in the payment of principal or interest on any of its general obligation indebtedness during a period of ten (10) calendar years immediately preceding such investment;

(i) Certificates of deposit and repurchase agreements. All investments shall be acquired by the investment entity at the highest market rate available for such securities; and

(j) Securities of, or other interests in, any open-end or closed-end management type investment company or investment trust registered under the provisions of 15 USCS, Section 80(a)-1 et seq., provided that the portfolio of such investment company or investment trust is limited to direct obligations issued by the United States of America, United States Government agencies, United States Government instrumentalities or United States Government sponsored enterprises, and to repurchase agreements fully collateralized by direct obligations of the United States of America, United States Government agencies, United States Government instrumentalities or United States Government sponsored enterprises, and the investment company or investment trust takes delivery of such collateral for the repurchase agreement, either directly or through an authorized custodian. The State Treasurer and the Executive Director of the Department of Finance and Administration shall review and approve the investment companies and investment trusts in which funds invested under this paragraph (j) may be invested. However, at no time shall the funds invested in investment companies and investment trusts under this paragraph (j) exceed twenty percent (20%) of all investments of the Education Improvement Trust Fund under this section.

Any limitations herein set forth shall be applicable only at the time of purchase and shall not require the liquidation of any investment at any time.

Subject to the above terms, conditions, limitations and restrictions, the investment entity shall have power to sell, assign, transfer and dispose of any of the securities and investments of the trust fund.



§ 7-9-105 - Power to adopt rules and regulations

The State Treasurer is authorized and empowered to adopt necessary rules and regulations consistent with this legislation to facilitate the management of said education trust funds.



§ 7-9-107 - Transfer of funds

Upon request of the investment entity, signed by the proper person, officer or officers, the State Fiscal Management Board shall issue its warrants to authorize the transfer from the Education Improvement Trust Fund created in Section 206A of the Mississippi Constitution of 1890 such funds as are selected for investment pursuant to Sections 7-9-101 through 7-9-107, and upon receipt of such warrants the State Treasurer shall immediately transfer such sums to the proper funds or accounts.






CAPITAL IMPROVEMENTS PREPLANNING FUND

§ 7-9-151 - "Capital Improvements Preplanning Fund" established; source of funds; purpose of fund [Repealed effective July 1, 2014]

There is hereby established in the State Treasury a revolving fund to be designated as the "Capital Improvements Preplanning Fund" which shall consist of monies appropriated or otherwise made available therefor by the Legislature. Such funds as may be deposited in the revolving fund may be expended by the Bureau of Building, Grounds and Real Property Management to obtain preliminary studies and plans for projects authorized by the Legislature. Funds also may be expended, in an amount not to exceed Two Hundred Fifty Thousand Dollars ($ 250,000.00) for any project, for the purpose of obtaining preliminary studies and plans, to include appraisals and the purchase of options on real property, for projects the bureau may consider proposing to the Legislature for authorization. The bureau shall consider architectural and aesthetic compatibility in the preplanning of any project conducted using money from the Capital Improvements Preplanning Fund.



§ 7-9-153 - Payment of expenses for preplanning projects, preliminary studies, and plans; warrants; requisitions; limits on amount of warrants [Repealed effective July 1, 2014]

(1) All expenses for preplanning projects authorized by the Legislature shall be paid upon warrants drawn on the Capital Improvements Preplanning Fund created pursuant to Sections 7-9-151 through 7-9-159. The Department of Finance and Administration shall issue warrants upon requisitions signed by the Director of the Bureau of Building, Grounds and Real Property Management. Such requisitions shall set forth the name of the project and estimated cost of the project, and the total of prior expenditures for such project. The Department of Finance and Administration shall not issue a warrant against the Capital Improvements Preplanning Fund if the total amount expended for preliminary study and planning on the project exceeds two and one-half percent (2-1/2%) of the estimated cost of such project or appraised price of the proposed property.

(2) Expenses for preliminary studies and plans, to include appraisals and the purchase of options on real property, for projects the bureau may consider proposing to the Legislature for authorization shall be paid upon warrants drawn on the Capital Improvements Preplanning Fund created pursuant to Sections 7-9-151 through 7-9-159. The Department of Finance and Administration shall issue warrants upon requisitions signed by the Director of the Bureau of Building, Grounds and Real Property Management. Such requisitions shall set forth the name of the project and estimated cost of the project, and the total of prior expenditures for such project. The Department of Finance and Administration shall not issue a warrant against the Capital Improvements Preplanning Fund for a project if the total amount expended for preliminary studies and plans, to include appraisals and the purchase of options on real property, for the project exceeds Two Hundred Fifty Thousand Dollars ($ 250,000.00).



§ 7-9-155 - Repayment of preplanning funds received from Fund [Repealed effective July 1, 2014]

Upon the appropriation of funds or the sale of bonds to fund any project authorized by the Legislature for which planning funds have been expended under the provisions of Sections 7-9-151 through 7-9-159, the Director of the Bureau of Building, Grounds and Real Property Management shall requisition such amount as has been expended for preliminary planning to be transferred from the available funds for such project to the Capital Improvements Preplanning Fund and the Department of Finance and Administration shall make such transfer.



§ 7-9-157 - Department of Finance and Administration authorized to receive and expend source funds in connection with expenditure of funds deposited into Fund [Repealed effective July 1, 2014]

The Department of Finance and Administration is hereby authorized and empowered to receive and expend any local or other source funds in connection with the expenditure of funds deposited into the Capital Improvements Preplanning Fund.



§ 7-9-159 - Transfers of funds between Funds [Repealed effective July 1, 2014]

On the date that Chapter 246, Laws of 1973, is repealed, the State Treasurer shall transfer all funds in the Capital Improvements Preplanning Fund created pursuant to Chapter 246, Laws of 1973, to the Capital Improvements Preplanning Fund created pursuant to Sections 7-9-151 through 7-9-159.



§ 7-9-161 - Repeal of §§ 7-9-151 through 7-9-159

Sections 7-9-151 through 7-9-159, Mississippi Code of 1972, shall be repealed on July 1, 2014.









Chapter 11 - SECRETARY OF STATE; LAND RECORDS

§ 7-11-2 - Abolition of office of State Land Commissioner; transferral of duties and responsibilities to Secretary of State

The office of State Land Commissioner as heretofore existing is hereby abolished, and all the duties, responsibilities and title of said office are transferred to the office of Secretary of State, who shall perform the duties heretofore performed by the elected State Land Commissioner for the State of Mississippi.



§ 7-11-3 - Custodian of records of former land office

The Secretary of State shall have custody of the records of the surveyor general's office turned over to this state by the United States, all field notes, plats and maps of surveys of lands belonging to the old office of swamp land commissioner and all other papers, documents and records which were formerly kept in the land office. All such records now in the possession of any other officer shall be delivered to the secretary of state.



§ 7-11-4 - "State land commissioner," "land commissioner," "state land office," "land office" to mean Secretary of State

The words "state land commissioner," "land commissioner," "state land office" and "land office" shall mean the secretary of state wherever they appear in sections 3-5-11, 21-33-69, 21-37-49, 25-7-83, 27-3-43, 27-29-1, 27-35-65, 27-35-69, 27-39-319, 27-45-21, 29-1-1, 29-1-5, 29-1-7, 29-1-9, 29-1-13, 29-1-17, 29-1-21, 29-1-25, 29-1-27, 29-1-31, 29-1-33, 29-1-35, 29-1-37, 29-1-43, 29-1-49, 29-1-51, 29-1-53, 29-1-55, 29-1-57, 29-1-59, 29-1-61, 29-1-63, 29-1-65, 29-1-67, 29-1-69, 29-1-71, 29-1-77, 29-1-79, 29-1-83, 29-1-85, 29-1-87, 29-1-89, 29-1-91, 29-1-93, 29-1-95, 29-1-99, 29-1-101, 29-1-107, 29-1-111, 29-1-113, 29-1-115, 29-1-119, 29-1-123, 29-1-131, 29-1-133, 33-11-11, 49-5-1, 51-29-81, 51-29-85, 51-29-87, 51-33-43, 51-33-45, 51-35-159, 55-3-9, 55-7-13, 55-13-31, 59-9-21, 59-9-67, 89-11-3, 89-11-15, 89-11-19, 89-11-21, 89-11-27 and 89-11-29, Mississippi Code of 1972, or in any other place where they appear in the laws of this state.



§ 7-11-6 - Assistant Secretary of State to perform functions of state land office; employment of additional personnel; transition of power by state land commissioner

The Secretary of State shall appoint a competent attorney to be designated as an assistant secretary of state, who shall have the responsibilities of performing the function of the former state land office in addition to any other duties as assigned by the Secretary of State.

The secretary of state is empowered and authorized to employ such office assistants, clerical employees and field inspectors on either a temporary or permanent basis as shall be necessary to perform the former duties and functions of the state land office. The Assistant Secretary of State hereby created shall be in addition to any other assistant secretaries of state previously designated or heretofore authorized. The State Land Commissioner elected pursuant to Section 7-11-1 shall deliver the seal, all records, reports and other property of the state land office to the Secretary of State prior to the expiration of his term of office.



§ 7-11-8 - Functions assigned to Secretary of State to be merged and coordinated with those of former state land office

It is the intent of the legislature that the functions assigned to the Secretary of State by this chapter shall be merged and coordinated with similar functions being exercised by the state land office on the effective date of this chapter.



§ 7-11-11 - Duties and powers of Secretary of State

The Secretary of State shall have charge of the swamp and the overflowed lands and indemnity lands in lieu thereof, the internal improvement lands, the lands forfeited to the state for nonpayment of taxes after the time allowed by law for redemption shall have expired, and of all other public lands belonging to or under the control of the state. The regulation, sale and disposition of all such lands shall be made through the secretary of state's office.

The secretary of state shall sign all conveyances and leases of any and all state-owned lands and shall record same in a book kept in his office for such purposes.



§ 7-11-13 - Land records

All state land records, all levee land records, and all other land records, except assessment rolls, shall be kept in the office of the Secretary of State and be held by him.

The Secretary of State shall keep a record of all state-owned lands in a separate and well bound book. He is authorized and empowered to request of any board, commission, department or other state agency having under its jurisdiction state-owned lands the records herein required to be recorded in his office, and it shall be the duty of any state agency to comply with the request of the Secretary of State.



§ 7-11-15 - Form of records

The Secretary of State shall secure a sufficient number of suitable and well bound books for each county, so that the lands now or hereafter owned by the state may be complied therein. The books, in addition to the necessary columns on which to list all necessary information with reference to the lands owned, shall contain a column on which to number all patents or contracts issued and any other information. The order of arrangement and all other matters pertaining thereto are hereby specifically left to the discretion of the Secretary of State.

In addition to the foregoing records, the Secretary of State shall provide and cause to be kept a separate register of the several different classes of lands, with appropriate references to other records or documents for information concerning the whole class, and of each parcel, if need be. He may cause correct township maps to be prepared from the field notes of original surveys, with all errors in the location of natural objects, if any there be, corrected, which maps may be supplied to the several counties at reasonable prices; and he may, in like manner, have maps and plats lithographed and sold.

The Secretary of State shall procure a sufficient number of forms of certificates which shall be used by the chancery clerks of each of the various counties in certifying to the Secretary of State's office lands sold to the state for unpaid taxes in his county, and the Secretary of State shall provide such certificates in such form that they may be bond by him and used as a part of the permanent records of his office. The said chancery clerks shall use only such forms of certificates in certifying said lands to the Secretary of State's office, and failure to do so shall subject such chancery clerk so refusing or failing to do so, and his bondsman, to a penalty of five hundred dollars ($ 500.00), which penalty shall be collected by the Attorney General in a suit therefor filed in the name of the State of Mississippi. Such certificates, before being filed by the Secretary of State, shall be examined by the Attorney General. The Secretary of State, with the approval of the Attorney General, shall strike from such certificates all lands which, by reason of insufficient description or other cause, in the opinion of the Attorney General are not the property of the state; and the title of the state to such lands as may be thus stricken off shall be thereby relinquished.



§ 7-11-17 - Records preserved and bound

The land records in the Secretary of State's office shall be carefully preserved and valuable records shall be bound and rebound when necessary.



§ 7-11-19 - Copies of records

The Secretary of State shall furnish to any party interested therein a copy or exemplification of any record, patent, plat, diagram, township plat or map, field notes, surveys or other paper or document deposited in the office of the Secretary of State and relating to the selection, location and survey of the public lands or otherwise concerning the same, upon the party paying therefor the fees allowed by law.



§ 7-11-25 - Report to legislature

The Secretary of State shall make a report to the legislature at each regular session of all the business transactions in the Secretary of State's office pertaining to public lands for the preceding fiscal year. He shall state therein the monthly sale of land, of what class and where situated, amount of purchase-money received for each, the totals of his monthly reports to the auditor of fees collected; and he shall make such recommendations as may seem proper.






Chapter 13 - MISSISSIPPI ADMINISTRATIVE REORGANIZATION ACT

§ 7-13-1 - Short title

This chapter shall be cited as the "Mississippi Administrative Reorganization Act of 1984."



§ 7-13-3 - Legislative intent

It is the intent of this chapter to provide that the Governor and the executive branch of the government of the state of Mississippi shall have full authority to execute the laws of Mississippi and to administer and manage the affairs of state government in accordance with the Mississippi Constitution of 1890.

Provided, however, nothing in this chapter is intended to reduce in any manner the authority of the legislature to appropriate funds or to specify the means by which such funds are to be expended.



§ 7-13-7 - Transfer of employees

(1) Effective July 1, 1984, all employees of any agency abolished or affected by this chapter shall be transferred according to the merger of their duties by this chapter. All such transfers shall be in accordance with the rules and regulations of the state personnel board.

(2) It is the intent of the legislature that the number of persons employed by the state as the result of the consolidation required by this chapter shall be reduced where possible, but it is the intent of the legislature that such reduction shall result from attrition of employees and not dismissal.

(3) All records, personnel, property and unexpended balances of appropriations, allocations or other funds of any agency abolished or affected by this chapter shall be transferred to the appropriate agency according to the merger of their functions under this chapter.



§ 7-13-9 - Change of domicil affecting membership on board, commission, council or authority

Any member of any board, commission, council or authority reconstituted under this chapter shall be deemed to have vacated his position thereon if he changes his domicile to another state or to a geographical area other than the one from which he was appointed if the statute specified that he shall be appointed from such designated geographical area. Provided, however, that this section shall not apply in the event the member was appointed from a district the boundaries of which have been altered by statute or court order.






Chapter 15 - EXECUTIVE BRANCH REORGANIZATION STUDY COMMISSION [REPEALED]



Chapter 17 - MISSISSIPPI EXECUTIVE REORGANIZATION ACT OF 1989

Article 1 - GENERAL

§ 7-17-1 - Short title

This act shall be cited as the "Mississippi Executive Reorganization Act of 1989."



§ 7-17-3 - Legislative intent

It is the intent of "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]" to provide that the Governor and the executive branch of the government of the State of Mississippi shall have full authority to execute the laws of Mississippi and to administer and manage the affairs of state government in accordance with the Mississippi Constitution of 1890.

Provided, however, nothing in "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]" is intended to reduce in any manner the authority of the Legislature to appropriate funds or to specify the means by which such funds are to be expended.

No executive director, division director or any other employee of any agency or department of this state shall be prohibited by the Governor or any other person, whether by written or verbal correspondence or by executive order, from cooperating with the Legislature for purposes of providing information to the Legislature, or any member thereof, regarding the legislative budget process or any other legislative matter.



§ 7-17-5 - Transfer of employees, property, staff and funds; general powers and duties of executive directors of departments of executive branch

(1) Effective July 1, 1989, all employees of any agency abolished or affected by the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544] shall be transferred according to the merger of their duties by the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]. All personnel actions initiated as a result of the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544] shall be subject to State Personnel Board procedures.

(2) The executive director of any agency of state government as defined in Section 25-9-107(d) shall have the authority to employ staff and to expend funds authorized to the agency for the performance of the duties and responsibilities accorded to the agency by the laws of the State of Mississippi.

(3) All records, personnel, property and unexpended balances of appropriations, allocations or other funds of any agency or department abolished or affected by the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544] shall be transferred to the appropriate agency according to the merger of their functions under the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544].

(4) The executive directors of agencies shall determine which employees shall be bonded, set the amount of bond, which shall be made by a surety company approved by the Secretary of State and the premiums paid as other expenses of administering the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544].

(5) The executive director of any agency, where permitted by the rules, regulations and policies of the board, commission or authority of the agency, if any, shall also have authority to:

(a) Accept on behalf of the state gifts, trusts, bequests, grants, endowments, or transfers of property of any kind to be used for the sole benefit of the state;

(b) Use and expend funds coming to the agency from state, federal and private sources;

(c) Establish such rules and regulations as may be necessary in carrying out the provisions of the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544];

(d) Formulate and administer policies of their respective agencies;

(e) Coordinate, supervise and direct all administrative and technical activities of the agency;

(f) Enter into contracts, grants and cooperative agreements with any federal or state agency, department or subdivision thereof, or any public or private institution located inside or outside the State of Mississippi, or any person, corporation or association in connection with the carrying out of the provisions of the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544], provided the agreements do not have a financial cost in excess of the amounts appropriated for such purposes by the Legislature;

(g) Except where otherwise prescribed by law, prepare and deliver to the Legislature and the Governor on or before January 1 of each year, and at such other times as may be required by the Legislature or Governor, a full report of the work of the agency and the offices thereof, including a detailed statement of expenditures of the agency and any recommendations;

(h) Make provisions for adoption of rules, regulations and policy and provide for public inspection and filing of same; and other requirements set forth in the Mississippi Administrative Procedures Act in Sections 25-43-1 through 25-43-19, except as otherwise provided by law.



§ 7-17-7 - Vacation of position of member of board, commission, council or authority upon change of residence; exception

Any member of any board, commission, council or authority reconstituted under "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]" shall be deemed to have vacated his position thereon if he changes his residence to another state or to a geographical area other than the one from which he was appointed if the statute specified that he shall be appointed from such designated geographical area. Provided, however, that this section shall not apply in the event the member was appointed from a district the boundaries of which have been altered by statute or court order.



§ 7-17-9 - Governor to appoint departmental advisory boards

The Governor shall have the authority to appoint departmental advisory boards where otherwise required by law.



§ 7-17-11 - Organizational structure and nomenclature for budgetary purposes

For budgetary purposes and organizational hierarchy purposes a common organizational nomenclature shall be used in the structure of state government.

Organizations for such purposes shall be:

(a) Agency -- the principal administrative organization of state government as defined in Section 25-9-107(d), headed by an executive director or such other official as prescribed by statute;

(b) Office -- the principal organization of an agency; whenever the term "division" or any other term appears to denote the principal organization of a department, it shall mean "office" for purposes of this section;

(c) Bureau -- the principal organization of an office;

(d) Division -- the principal organization of a bureau;

(e) Branch -- the principal organization of a division;

(f) Section -- the principal organization of a branch;

(g) Unit -- the principal organization of a section;

(h) Advisory board -- a body appointed to function on a continuing basis to study and recommend solutions and policy alternatives to problems arising in a specific agency or program of state government.

The nomenclature outlined in this section shall be only for budgetary purposes and organizational hierarchy purposes and shall not define job classifications or salary ranges. The State Personnel Board shall ensure that all agencies within state government as defined in Section 25-9-107(d) conform with the common organization nomenclature provided in this section, except where otherwise provided by law or determined to be necessary by the State Personnel Board.






Article 3 - REORGANIZATION TRANSITION

§ 7-17-31 - Repealed

Repealed from and after June 30, 1990, by terms of Laws, 1989, ch. 544, § 7(7).



§ 7-17-33 - Transfer of powers, authority, duties, functions and funds; use of stationery and supplies of predecessor agency or department

All power, authority, duties and functions of the boards, commissions, departments and agencies abolished by "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]" shall, from and after July 1, 1989, vest in and be performed by the departments or agencies to which they are assigned. All records, personnel, property and unexpended balances of appropriations, allocation or other funds of the abolished departments or agencies, except those transferred elsewhere by other provisions of "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]", shall be transferred under the direction of the State Fiscal Officer to the proper department or agency on July 1, 1989. The transfer of segregated or special funds shall be made in such a manner that the relation between program and revenue source as provided by law is retained.

The newly created Department of Economic and Community Development and the newly created Department of Environmental Quality shall continue to use the stationery or other supplies having thereon the letterhead of their predecessor agency or department until such stationery or other supplies are depleted. Such newly created departments shall not expend any funds to purchase stationery or other supplies having thereon the letterhead of the newly created department until such time as the supplies of their predecessor agency or department are depleted as herein provided.



§ 7-17-35 - Agencies to assist in transition; rules and regulations; legislative intent concerning personnel reductions

(1) (a) Each officer, department or agency subject to the provisions of "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]" shall assist with the fullest degree of reasonable cooperation with any other officer, department or agency in carrying out the intent and purpose of "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]".

(b) Each officer, department or agency subject to the provisions of "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]" is hereby authorized and empowered to promulgate all necessary rules and regulations not in conflict with "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]" necessary to accomplish an orderly transition pursuant to "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]".

(2) It is the intent of the Legislature that the number of persons employed by the various departments and agencies as a result of the consolidation required by "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]" shall be reduced, but it is the intent of the Legislature that wherever possible, such reduction shall result from attrition of employees, assistance in relocating to other positions in state government for which they are qualified, and by assistance in locating employment in the private sector.



§ 7-17-37 - Procedures for eliminating and filling personnel positions; benefit rights of terminated employees

Upon the decision by a department executive director to eliminate a personnel position, the executive director shall notify the State Personnel Board and the affected employee of the intention to eliminate the position. No employee shall be required to vacate an eliminated position prior to sixty (60) days from the date notice is sent to that employee.

Executive directors hiring personnel to fill existing vacant positions shall first interview persons placed on the reduction in force list maintained by the State Personnel Board to fill positions for which they are qualified. If the executive director does not hire a person on the reduction in force list for a position for which he interviewed and is qualified, the executive director shall provide justification upon request by the interviewed person or the State Personnel Board.

If an employee whose position is terminated by virtue of the executive branch reorganization brought about by "the Mississippi Executive Reorganization Act of 1989 [Laws, 1989, Chapter 544]" is rehired by the State of Mississippi within three (3) years from the date of his termination, the employee shall have the same benefit date for leave accumulation purposes as he had when his position was terminated. Any accumulated leave benefits not given to the employee at the time his position was eliminated shall be restored to him upon his rehiring.












Title 9 - COURTS

Chapter 1 - PROVISIONS COMMON TO COURTS

GENERAL PROVISIONS

§ 9-1-5 - Extension into term in other county of same district

In order to utilize the services of a judge temporarily assigned to chancery or circuit court in a county, the chancery or circuit court judge is authorized to extend a term of his court in one (1) county in a district, even if it overlaps into a term of that court in another county in the same district, so long as the term of court in the county into which the extension runs shall not be pretermitted. The Nineteenth Chancery Court District and the Eighteenth Circuit Court District are hereby excepted from the provisions of this section.

The word "county" wherever used herein shall be construed to mean "judicial district" in counties having two (2) judicial districts.



§ 9-1-9 - Adjourning if the judge be absent

If the circuit judge or chancellor fail to attend at any term of the court, it shall stand adjourned from day to day until the third day, when, if the judge or chancellor shall not appear and open court, it shall stand adjourned without day; but, by virtue of a written order by the judge or chancellor, it may be adjourned by the clerk or sheriff to any day of the term, as the order may direct, and parties, witnesses and jurors must attend accordingly.



§ 9-1-11 - Judge not to sit when interested or related

The judge of a court shall not preside on the trial of any cause where the parties, or either of them, shall be connected with him by affinity or consanguinity, or where he may be interested in the same, or wherein he may have been of counsel, except by the consent of the judge and of the parties.



§ 9-1-17 - Supreme Court, circuit, chancery and county courts and Court of Appeals may punish for contempt and refer certain persons for placement in restitution, house arrest or restorative justice center or program

The Supreme, circuit, chancery and county courts and the Court of Appeals shall have power to fine and imprison any person guilty of contempt of the court while sitting, but the fine shall not exceed One Hundred Dollars ($ 100.00) for each offense, nor shall the imprisonment continue longer than thirty (30) days. If any witness refuse to be sworn or to give evidence, or if any officer or person refuse to obey or perform any rules, order, or judgment of the court, such court shall have power to fine and imprison such officer or person until he shall give evidence, or until the rule, order, or judgment shall be complied with.

At the discretion of the court, any person found in contempt for failure to pay child support and imprisoned therefor may be referred for placement in a state, county or municipal restitution, house arrest or restorative justice center or program, provided such person meets the qualifications prescribed in Section 99-37-19.



§ 9-1-19 - Authority of judges of supreme, circuit courts and chancellors and judges of Court of Appeals to grant remedial writs

The judges of the Supreme and circuit courts and chancellors and judges of the Court of Appeals, in termtime and in vacation, may severally order the issuance of writs of habeas corpus, mandamus, certiorari, supersedeas and attachments, and grant injunctions and all other remedial writs, in all cases where the same may properly be granted according to right and justice, returnable to any court, whether the suit or proceedings be pending in the district of the judge or chancellor granting the same or not. The fiat of such judge or chancellor shall authorize the issuance of the process for a writ returnable to the proper court or before the proper officer; and all such process or writs may be granted, issued and executed on Sunday.



§ 9-1-23 - Judges conservators of peace; must reside in district

The judges of the Supreme, circuit and county courts and chancellors and judges of the Court of Appeals shall be conservators of the peace for the state, each with full power to do all acts which conservators of the peace may lawfully do; and the circuit judges and chancellors shall reside within their respective districts and the county judges shall reside in their respective counties.



§ 9-1-25 - Judges not to practice law

It shall not be lawful for any judge of the Supreme Court, Court of Appeals or a judge of the circuit court, or a chancellor to exercise the profession or employment of an attorney or counsellor at law, or to be engaged in the practice of law; and any person offending against this prohibition shall be guilty of a high misdemeanor and be removed from office; but this shall not prohibit a chancellor or circuit judge or a judge of the Court of Appeals from practicing in any of the courts for a period of six (6) months from the time such judges or chancellors assume office so far as to enable them to bring to a conclusion cases actually pending when they were appointed or elected in which such chancellor or judge was then employed, nor shall a judge of the Supreme Court be hindered from appearing in the courts of the United States in any case in which he was engaged when he was appointed or elected judge.



§ 9-1-27 - Officers pro tempore to be appointed in certain cases

Whenever a vacancy shall exist in the office of clerk of any court, sheriff, or coroner and the vacancy shall not have been filled on or before the commencement of the term of any court which the clerk, sheriff, or coroner is required to attend, or if the clerk, sheriff, or coroner shall be absent, deceased, become unable, or refuse to discharge his duties, or be on trial therein, the court, or the judge or judges thereof, shall have power to appoint a suitable person to discharge the duties of clerk, sheriff, or coroner pro tempore, who shall take the oath required by law, and perform the duties and receive the emoluments of the office to which he is appointed, until the proper incumbent shall be duly qualified or return to his duties.



§ 9-1-29 - Court to control clerk's office

Each court shall have control over all proceedings in the clerk's office, and such control shall be exercised in a manner consistent with the Mississippi Rules of Civil Procedure.



§ 9-1-31 - Records of office of clerk delivered to successor

When the office of clerk of any court shall become vacant, the records, papers, books, stationery, and everything belonging thereto, shall be delivered to the successor in office by any person having the same, on demand; and if any person having such records, papers, books, stationery, or other things shall refuse to deliver the same on demand to the person entitled thereto, he shall be liable for all damages sustained by any person aggrieved thereby; and in case of a refusal or a detention of the same, or of any part thereof, after demand made, the court may compel the delivery thereof, by fine and imprisonment at discretion, for contempt of court; and the court, or judge in vacation, may order process to be issued for the seizure of such records, papers, books, stationery, and other things, and for the delivery thereof to the successor in office.



§ 9-1-33 - Minutes of Supreme Court, circuit, chancery and county courts and Court of Appeals

The minutes of the proceedings of the Supreme, circuit, chancery and county courts and the Court of Appeals shall be entered by the clerk of each, respectively, in the minute book of the court, against the next sitting of the court, if practicable, when the same shall be read in open court; and when corrected shall be signed -- the minutes of the Supreme Court by the Chief Justice or presiding judge, of the Court of Appeals by the Chief Judge or presiding judge, of the circuit court by the circuit judge, of the chancery court by the chancellor, and of the county court by the county judge; and on the last day of the term, or within ten (10) days thereafter, the minutes shall be drawn up, read and signed.

Whenever by inadvertence said minutes and proceedings may remain unsigned or the judge of said court dies before signing the minutes, the succeeding judge or judges of said court may, in their discretion, examine into said unsigned minutes and ascertain as to the correctness thereof, and after same shall have been read in open court, and if the court is of the opinion that same are true and correct, then the said minutes may be signed and adopted by said judge or judges.



§ 9-1-35 - Seal of court

The clerk of the Supreme Court and of the Court of Appeals, at the expense of the state, and the clerk of every circuit and chancery court, at the expense of the county, shall keep a seal, with the style of the court around the margin and the image of an eagle in the center.



§ 9-1-36 - Office allowance for circuit judges, chancellors and certain staff; procedure to employ certain staff members; title to tangible property; reports; adoption of rules and regulations

(1) Each circuit judge and chancellor shall receive an office operating allowance for the expenses of operating the office of the judge, including retaining a law clerk, legal research, stenographic help, stationery, stamps, furniture, office equipment, telephone, office rent and other items and expenditures necessary and incident to maintaining the office of judge. The allowance shall be paid only to the extent of actual expenses incurred by the judge as itemized and certified by the judge to the Supreme Court in the amounts set forth in this subsection; however, the judge may expend sums in excess thereof from the compensation otherwise provided for his office. No part of this expense or allowance shall be used to pay an official court reporter for services rendered to said court.

(a) Until July 1, 2008, the office operating allowance under this subsection shall be not less than Four Thousand Dollars ($ 4,000.00) nor more than Nine Thousand Dollars ($ 9,000.00) per annum.

(b) From and after July 1, 2008, the office operating allowance under this subsection shall be Nine Thousand Dollars ($ 9,000.00) per annum.

(2) In addition to the amounts provided for in subsection (1), there is hereby created a separate office allowance fund for the purpose of providing support staff to judges. This fund shall be managed by the Administrative Office of Courts.

(3) Each judge who desires to employ support staff after July 1, 1994, shall make application to the Administrative Office of Courts by submitting to the Administrative Office of Courts a proposed personnel plan setting forth what support staff is deemed necessary. The plan may be submitted by a single judge or by any combination of judges desiring to share support staff. In the process of the preparation of the plan, the judges, at their request, may receive advice, suggestions, recommendations and other assistance from the Administrative Office of Courts. The Administrative Office of Courts must approve the positions, job descriptions and salaries before the positions may be filled. The Administrative Office of Courts shall not approve any plan which does not first require the expenditure of the funds in the support staff fund for compensation of any of the support staff before expenditure is authorized of county funds for that purpose. Upon approval by the Administrative Office of Courts, the judge or judges may appoint the employees to the position or positions, and each employee so appointed will work at the will and pleasure of the judge or judges who appointed him but will be employees of the Administrative Office of Courts. Upon approval by the Administrative Office of Courts, the appointment of any support staff shall be evidenced by the entry of an order on the minutes of the court. When support staff is appointed jointly by two (2) or more judges, the order setting forth any appointment shall be entered on the minutes of each participating court.

(4) The Administrative Office of Courts shall develop and promulgate minimum qualifications for the certification of court administrators. Any court administrator appointed on or after October 1, 1996, shall be required to be certified by the Administrative Office of Courts.

(5) Support staff shall receive compensation pursuant to personnel policies established by the Administrative Office of Courts; however:

(a) From and after July 1, 1994, the Administrative Office of Courts shall allocate from the support staff fund an amount of Forty Thousand Dollars ($ 40,000.00) per fiscal year per judge for whom support staff is approved for the funding of support staff assigned to a judge or judges; and

(b) From and after July 1, 2008, the Administrative Office of Courts shall allocate from the support staff fund an amount of Forty Thousand Dollars ($ 40,000.00), in addition to the amount provided in paragraph (a). Of the amount provided in this paragraph (b), each judge shall utilize an amount sufficient to ensure that judge has access to the services of a law clerk, whether hired by the judge separately or in concert with another judge. Any excess funds remaining upon satisfaction of this requirement may be used for any other support staff as defined in this section. Any employment pursuant to this subsection shall be subject to the provisions of Section 25-1-53.

The Administrative Office of Courts may approve expenditure from the fund for additional equipment for support staff appointed pursuant to this section in any year in which the allocation per judge is sufficient to meet the equipment expense after provision for the compensation of the support staff.

(6) For the purposes of this section, the following terms shall have the meaning ascribed herein unless the context clearly requires otherwise:

(a) "Judges" means circuit judges and chancellors, or any combination thereof;

(b) "Support staff" means court administrators, law clerks, legal research assistants or secretaries, or any combination thereof, but shall not mean school attendance officers;

(c) "Compensation" means the gross salary plus all amounts paid for benefits or otherwise as a result of employment or as required by employment; provided, however, that only salary earned for services rendered shall be reported and credited for Public Employees' Retirement System purposes. Amounts paid for benefits or otherwise, including reimbursement for travel expenses, shall not be reported or credited for retirement purposes;

(d) "Law clerk" means a clerk hired to assist a judge or judges who has a law degree or who is a full-time law student who is making satisfactory progress at an accredited law school.

(7) Title to all tangible property, excepting stamps, stationery and minor expendable office supplies, procured with funds authorized by this section, shall be and forever remain in the State of Mississippi to be used by the circuit judge or chancellor during the term of his office and thereafter by his successors.

(8) Any circuit judge or chancellor who did not have a primary office provided by the county on March 1, 1988, shall be allowed an additional Four Thousand Dollars ($ 4,000.00) per annum to defray the actual expenses incurred by the judge or chancellor in maintaining an office; however, any circuit judge or chancellor who had a primary office provided by the county on March 1, 1988, and who vacated the office space after that date for a legitimate reason, as determined by the Department of Finance and Administration, shall be allowed the additional office expense allowance provided under this subsection. The county in which a circuit judge or chancellor sits is authorized to provide funds from any available source to assist in defraying the actual expenses to maintain an office.

(9) The Supreme Court, through the Administrative Office of Courts, shall submit to the Department of Finance and Administration the itemized and certified expenses for office operating allowances that are directed to the court pursuant to this section.

(10) The Supreme Court, through the Administrative Office of Courts, shall have the power to adopt rules and regulations regarding the administration of the office operating allowance authorized pursuant to this section.



§ 9-1-37 - Allowance for stationery

The circuit, chancery and county courts shall make allowance to the clerks thereof of all needful sums for supplying the offices and courtrooms with necessary stationery, furniture, books, presses, seals, and other things necessary for the same, and for the safe-keeping of the books, records, and papers belonging thereto; and such allowance shall be certified to the board of supervisors. Provided, however, that in no event shall said circuit, chancery or county courts be allowed to purchase furniture in excess of five hundred dollars for any one year without first securing the approval of the board of supervisors of the county.



§ 9-1-38 - Certain judicial records exempt from public access requirements

Records in the possession of a public body, as defined by paragraph (a) of Section 25-61-3, which are developed among judges and among judges and their aides, shall be exempt from the provisions of the Mississippi Public Records Act of 1983.



§ 9-1-39 - Clerks of circuit, chancery and county courts in separate judicial districts in Harrison County

In Harrison County, a county having two judicial districts, the clerks of the circuit and chancery courts of said county shall be the clerks of the respective circuit and chancery courts in each of the districts aforesaid and the circuit clerk shall additionally be the clerk of the county court as provided by law, in each of said districts and they shall keep offices both at Gulfport and Biloxi, in which all books, records, dockets, papers and documents belonging to each of the courts of said district shall be kept respectively; and all dockets, records, papers and books required to be kept by law by clerks of the circuit, chancery and county courts in this state shall be kept by each of said clerks respectively at Gulfport and Biloxi, for each of said districts; and the enrollment of a judgment or decree in the district where the same may be rendered or obtained, shall be a lien on all property of the person against whom the same may be rendered within the district where so enrolled.



§ 9-1-41 - Reasonableness of attorneys' fees; evidence

In any action in which a court is authorized to award reasonable attorneys' fees, the court shall not require the party seeking such fees to put on proof as to the reasonableness of the amount sought, but shall make the award based on the information already before it and the court's own opinion based on experience and observation; provided however, a party may, in its discretion, place before the court other evidence as to the reasonableness of the amount of the award, and the court may consider such evidence in making the award.



§ 9-1-43 - Limit on compensation of chancery clerks and circuit clerks and their related employees; liability on bonds; chancery court clerk clearing accounts; circuit court clerk clearing accounts; journals and receipts; punishment for failure to deposit funds

(1) After making deductions for employer contributions paid by the chancery or circuit clerk to the Public Employees' Retirement System under Sections 25-11-106.1 and 25-11-123(f)(4), employee salaries and related salary expenses, and expenses allowed as deductions by Schedule C of the Internal Revenue Code, no office of the chancery clerk or circuit clerk of any county in the state shall receive fees as compensation for the chancery clerk's or circuit clerk's services in excess of Ninety Thousand Dollars ($ 90,000.00). All such fees received by the office of chancery or circuit clerks that are in excess of the salary limitation shall be deposited by such clerk into the county general fund on or before April 15 for the preceding calendar year. If the chancery clerk or circuit clerk serves less than one (1) year, then he shall not receive as compensation any fees in excess of that portion of the salary limitation that can be attributed to his time in office on a pro rata basis. Upon leaving office, income earned by any clerk in his last full year of office but not received until after his last full year of office shall not be included in determining the salary limitation of the successor clerk. There shall be exempted from the provisions of this subsection any monies or commissions from private or governmental sources which: (a) are to be held by the chancery or circuit clerk in a trust or custodial capacity as prescribed in subsections (4) and (5); or (b) are received as compensation for services performed upon order of a court or board of supervisors which are not required of the chancery clerk or circuit clerk by statute.

(2) It shall be unlawful for any chancery clerk or circuit clerk to use fees in excess of Ninety Thousand Dollars ($ 90,000.00), to pay the salaries or actual or necessary expenses of employees who are related to such clerk by blood or marriage within the first degree of kinship according to the civil law method of computing kinship as provided in Sections 1-3-71 and 1-3-73. However, the prohibition of this subsection shall not apply to any individual who was an employee of the clerk's office prior to the date his or her relative was elected as chancery or circuit clerk. The spouse and/or any children of the chancery clerk or circuit clerk employed in the office of the chancery clerk may be paid a salary; however, the combined annual salaries of the clerk, spouse and any child of the clerk may not exceed an amount equal to the salary limitation.

(3) The chancery clerk and the circuit clerk shall be liable on their official bond for the proper deposit and accounting of all monies received by his office. The State Auditor shall promulgate uniform accounting methods for the accounting of all sources of income by the offices of the chancery and circuit clerk.

(4) There is created in the county depository of each county a clearing account to be designated as the "chancery court clerk clearing account," into which shall be deposited: (a) all such monies as the clerk of the chancery court shall receive from any person complying with any writ of garnishment, attachment, execution or other like process authorized by law for the enforcement of child support, spousal support or any other judgment; (b) any portion of any fees required by law to be collected in civil cases which are to pay for the service of process or writs in another county; and (c) any other money as shall be deposited with the court which by its nature is not, at the time of its deposit, public monies, but which is to be held by the court in a trust or custodial capacity in a case or proceeding before the court. The clerk of the chancery court shall account for all monies deposited in and disbursed from such account and shall be authorized and empowered to draw and issue checks on such account at such times, in such amounts and to such persons as shall be proper and in accordance with law.

The following monies paid to the chancery clerk shall be subject to the salary limitation prescribed under subsection (1): (a) all fees required by law to be collected for the filing, recording or abstracting of any bill, petition, pleading or decree in any civil case in chancery; (b) all fees collected for land recordings, charters, notary bonds, certification of decrees and copies of any documents; (c) all land redemption and mineral documentary stamp commissions; and (d) any other monies or commissions from private or governmental sources for statutory functions which are not to be held by the court in a trust capacity. Such fees as shall exceed the salary limitations shall be maintained in a bank account in the county depository and accounted for separately from those monies paid into the chancery court clerk clearing account.

(5) There is created in the county depository in each county a clearing account to be designated as the "circuit court clerk civil clearing account," into which shall be deposited: (a) all such monies and fees as the clerk of the circuit court shall receive from any person complying with any writ of garnishment, attachment, execution or any other like process authorized by law for the enforcement of a judgment; (b) any portion of any fees required by law or court order to be collected in civil cases; (c) all fees collected for the issuance of marriage licenses; and (d) any other money as shall be deposited with the court which by its nature is not, at the time of its deposit, public monies but which is to be held by the court in a trust or custodial capacity in a case or proceeding before the court.

There is created in the county depository in each county a clearing account to be designated as the "circuit court clerk criminal clearing account," into which shall be deposited: (a) all such monies as are received in criminal cases in the circuit court pursuant to any order requiring payment as restitution to the victims of criminal offenses; (b) any portion of any fees and fines required by law or court order to be collected in criminal cases; and (c) all cash bonds as shall be deposited with the court. The clerk of the circuit court shall account for all monies deposited in and disbursed from such account and shall be authorized and empowered to draw and issue checks on such account, at such times, in such amounts and to such persons as shall be proper and in accordance with law; however, such monies as are forfeited in criminal cases shall be paid by the clerk of the circuit court to the clerk of the board of supervisors for deposit in the general fund of the county.

The following monies paid to the circuit clerk shall be subject to the salary limitation prescribed under subsection (1): (a) all fees required by law to be collected for the filing, recording or abstracting of any bill, petition, pleading or decree in any civil action in circuit court; (b) copies of any documents; and (c) any other monies or commissions from private or governmental sources for statutory functions which are not to be held by the court in a trust capacity.

(6) The chancery clerk and the circuit clerk shall establish and maintain a cash journal for recording cash receipts from private or government sources for furnishing copies of any papers of record or on file, or for rendering services as a notary public, or other fees wherein the total fee for the transaction is Ten Dollars ($ 10.00) or less. The cash journal entry shall include the date, amount and type of transaction, and the clerk shall not be required to issue a receipt to the person receiving such services. The State Auditor shall not take exception to the furnishing of copies or the rendering of services as a notary by any clerk free of charge.

In any county having two (2) judicial districts, whenever the chancery clerk serves as deputy to the circuit clerk in one (1) judicial district and the circuit clerk serves as deputy to the chancery clerk in the other judicial district, the chancery clerk may maintain a cash journal, separate from the cash journal maintained for chancery clerk receipts, for recording the cash receipts paid to him as deputy circuit clerk, and the circuit clerk may maintain a cash journal, separate from the cash journal maintained for circuit clerk receipts, for recording the cash receipts paid to him as deputy chancery clerk. The cash receipts collected by the chancery clerk in his capacity as deputy circuit clerk and the cash receipts collected by the circuit clerk in his capacity as deputy chancery clerk shall be subject to the salary limitation prescribed under subsection (1).

(7) Any clerk who knowingly shall fail to deposit funds or otherwise violate the provisions of this section shall be guilty of a misdemeanor in office and, upon conviction thereof, shall be fined in an amount not to exceed double the amount that he failed to deposit, or imprisoned for not to exceed six (6) months in the county jail, or be punished by both such fine and imprisonment.



§ 9-1-45 - Filing of annual reports by chancery and circuit clerks; failure to provide report; notice of noncompliance; hearing to determine level of compliance; penalties for noncompliance

(1) Each chancery and circuit clerk shall file, not later than April 15 of each year, with the State Auditor of Public Accounts a true and accurate annual report on a form to be designed and supplied to each clerk by the State Auditor of Public Accounts immediately after January 1 of each year. The form shall include the following information: (a) revenues subject to the salary cap, including fees; (b) revenues not subject to the salary cap; and (c) expenses of office, including any salary paid to a clerk's spouse or children. Each chancery and circuit clerk shall provide any additional information requested by the Public Employees' Retirement System for the purpose of retirement calculations.

(2) In any county having two (2) judicial districts, a separate report may be filed by the chancery clerk and circuit clerk for each judicial district. Whenever the chancery clerk serves as deputy to the circuit clerk in one (1) judicial district and the circuit clerk serves as deputy to the chancery clerk in the other judicial district, each clerk may file, for the judicial district in which he serves, one (1) report for the revenues and expenses of his office in his capacity as chancery or circuit clerk and a separate report for reporting the revenues collected and expenses incurred in his capacity as deputy circuit or deputy chancery clerk.

(3) If the chancery or circuit clerk fails to provide the reports required in this section, then the State Auditor shall give by United States certified mail, return receipt requested, written notification to the chancery or circuit clerk of noncompliance. If within thirty (30) days after receipt of the notice, the chancery or circuit clerk, in the opinion of the State Auditor, remains in noncompliance, the State Auditor may institute civil proceedings in a court of the county in which the clerk serves. The court, upon a hearing, shall decide the issue and if it determines that the clerk is not in substantial compliance, shall order the clerk to immediately and thereafter comply. Violations of any order of the court shall be punishable as for contempt. In addition, the court in its discretion may impose a civil penalty in an amount not to exceed Five Thousand Dollars ($ 5,000.00) upon the clerk, for which he shall be liable in his individual capacity, for any such noncompliance that the court determines as intentional or willful.



§ 9-1-46 - Semiannual reports by clerks of county, municipal and justice courts to Administrative Office of Courts; information to be included

(1) Semiannually, the circuit clerks of each county, the municipal court clerks of each municipality, and the justice court clerks of each county shall report to the Administrative Office of Courts the following information:

(a) Individual misdemeanor and felony case records by offense, from the circuit clerk for all circuit and county court criminal proceedings, and from the municipal and justice court clerks for all misdemeanors, electronically when available, containing the date on which the criminal charges were filed, charge code and name of indicted offenses, count number of indicted offenses, the disposition of the charges, date disposed, date sentenced, charge code and name of sentenced offenses, and sentence length.

(b) Data should be kept individually by case number and misdemeanor charges or indicted felony offense, and include, for criminal docket purposes, demographic information necessary for tracking individuals across multiple databases should be collected, including date of birth, city and state of residence, race, and gender.

(2) The Administrative Office of Courts shall be empowered to establish a uniform reporting format for all court clerks described in subsection (1) of this section. Such reporting format shall emphasize the need for reporting information in a sortable, electronic format. All clerks who submit required information in other formats shall report to the Administrative Office of Courts a schedule for conversion to technology to enable the reporting of all required data in a sortable, electronic format.

(3) Semiannual reports shall be made to the Administrative Office of Courts by December 31, 2014, or as soon thereafter as practicable, and every year thereafter, and on June 30, 2015, or as soon thereafter as practicable, and every year thereafter. On August 1, 2015, and each year thereafter, the Administrative Office of Courts shall provide to PEER sortable, electronic copies of all reports required by this section.

(4) The Administrative Office of Courts shall share the information required under this section with the Oversight Task Force.



§ 9-1-47 - Municipal and justice courts authorized to purge judgment rolls of fines and fees owed by deceased person

The municipal and justice courts are authorized to purge judgment rolls of all fines and fees owed by any deceased person upon presentation of proof that the person liable for such fines or fees is deceased.



§ 9-1-49 - Report concerning certain persons' access to firearms

(1) The clerk of the court shall prepare and forward to the Department of Public Safety the information described by subsection (2) of this section not later than the thirtieth day after the date the court:

(a) Judicially determines that a person is a person with mental illness or person with an intellectual disability under Title 41, Chapter 21, Mississippi Code of 1972, whether ordered for inpatient treatment, outpatient treatment, day treatment, night treatment or home health services treatment;

(b) Acquits a person in a criminal case by reason of insanity or on a ground of intellectual disability, without regard to whether the person is ordered by a court to receive inpatient treatment or residential care under Section 99-13-7;

(c) Appoints a guardian or conservator under Title 93, Chapter 13, based on the determination that the person is incapable of managing his own estate due to mental weakness;

(d) Determines that a person is incompetent to stand trial pursuant to Rule 9.06 of the Mississippi Rules of Circuit and County Court Practice;

(e) Finds under Section 93-13-151 that a person has been restored to reason; or

(f) Enters an order of relief from a firearms disability under Section 97-37-5(4).

(2) The clerk of the court shall prepare and forward the following information:

(a) The complete name, race, and sex of the person;

(b) Any known identifying number of the person, including social security number, driver's license number, or state identification card number;

(c) The person's date of birth; and

(d) The federal prohibited-person information that is the basis of the report required by this section.

(3) If practicable, the clerk of the court shall forward to the Department of Public Safety the information described by subsection (2) of this section in an electronic format prescribed by the department.

(4) If an order previously reported to the department under subsection (1) of this section is reversed by order of any court, the clerk shall notify the department of the reversal not later than thirty (30) days after the clerk receives the court order or the mandate from the appellate court.

(5) The duty of a clerk to prepare and forward information under this section is not affected by:

(a) Any subsequent appeal of the court order;

(b) Any subsequent modification of the court order; or

(c) The expiration of the court order.






ELECTRONIC FILING AND STORAGE OF COURT DOCUMENTS

§ 9-1-51 - Definitions

For purposes of Sections 9-1-51 through 9-1-57, the following terms shall have the meanings ascribed herein unless the context shall otherwise require:

(a) "Court" shall mean the Supreme Court, Court of Appeals, circuit courts, chancery courts, county courts, youth courts, family courts, justice courts and the municipal courts of this state.

(b) "Clerk" shall mean the clerks of any court.

(c) "Judge" shall mean the senior judge of any court.

(d) "County office" shall mean the office of the circuit clerk, chancery clerk, tax assessor and tax collector of every county of this state.

(e) "Documents," "court records," or "court-related records" shall mean and include, but not be limited to, all contents in the file or record of any case or matter docketed by the court, administrative orders, court minutes, court dockets and ledgers, and other documents, instruments or papers required by law to be filed with the court.

(f) "Electronic filing of documents" shall mean the transmission of data to a clerk of any court or state agency by the communication of information which is originally displayed in written form and thereafter converted to digital electronic signals, transformed by computer and stored by the clerk or state agency either on microfilm, magnetic tape, optical discs or any other medium.

(g) "Electronic storage of documents" shall mean the storage, retention and reproduction of documents using microfilm, microfiche, data processing, computers or other electronic process which correctly and legibly stores and reproduces or which forms a medium for storage, copying or reproducing documents.

(h) "Filing system" or "storage system" shall mean the system used by a court or county office for the electronic filing or storage of documents.



§ 9-1-53 - Authority to electronically file and store court documents

Courts and county offices are hereby authorized but not required to institute procedures for the electronic filing and electronic storage of court documents to further the efficient administration and operation of the courts. Electronically filed or stored documents may be kept in lieu of any paper documents. Courts governed by rules promulgated by the Mississippi Supreme Court that institute electronic filing and electronic storage of court documents and offices of circuit and chancery clerks that institute electronic filing and electronic storage of court documents shall do so in conformity with such rules and regulations prescribed by the Administrative Office of Courts and adopted by the Mississippi Supreme Court concerning court records or court-related records. The provisions of Sections 9-1-51 through 9-1-57 shall not be construed to amend or repeal any other provision of existing state law which requires or provides for the maintenance of official written documents, records, dockets, books, ledgers or proceedings by a court or clerk of court in those courts which do not elect to exercise the discretion granted by this section. It is hereby declared to be the intent of the Legislature that official written documents, records, dockets, books, ledgers or proceedings may be filed, stored, maintained, reproduced and recorded in the manner authorized by Sections 9-1-51 through 9-1-57 or as otherwise provided by law, in the discretion of the clerk.



§ 9-1-57 - Plan for electronic storage system

A plan for the storage system shall require, but not be limited to, the following:

(a) All original documents shall be recorded and released into the system within a specified minimum time period after presentation to the clerk;

(b) Original paper records may be used during the pendency of any legal proceeding;

(c) The plan shall include setting standards for organizing, identifying, coding and indexing so that the image produced during the duplicating process can be certified as a true and correct copy of the original and may be retrieved rapidly;

(d) All materials used in the duplicating process which correctly and legibly reproduces or which forms a medium of copying or reproducing all public records, as herein authorized, and all processes of development, fixation and washing of said photographic duplicates shall be of a quality approved for permanent photographic records by the United States Bureau of Standards;

(e) The plan shall provide for retention of the court records consistent with other law and in conformity with rules and regulations prescribed by the Administrative Office of Courts and adopted by the Mississippi Supreme Court and shall provide security provisions to guard against physical loss, alterations and deterioration; and

(f) All transcripts, exemplifications, copies or reproductions on paper or on film of an image or images of any microfilmed or otherwise duplicated record shall be deemed to be certified copies of the original for all purposes.






APPOINTMENT TO JUDICIAL OFFICE

§ 9-1-101 - Definitions

As used in Sections 9-1-101 through 9-1-107, 25-3-53 and 25-3-55 the following terms shall have the meaning ascribed to them herein:

(a) "Judicial office" means the position of judge of the Court of Appeals, chancery, circuit or county court judge, or Supreme Court Justice.

(b) "Judicial officer" means a judge of the Court of Appeals, chancery, circuit or county court, or a Supreme Court Justice.



§ 9-1-103 - Vacancy in office

Whenever a vacancy shall occur in any judicial office by reason of death of an incumbent, resignation or retirement of an incumbent, removal of an incumbent from office, or creation of a new judicial office in which there has not heretofore been an incumbent, the Governor shall have the authority to appoint a qualified person to fill such vacancy to serve for the unexpired term or until such vacancy is filled by election as provided in Section 23-15-849, Mississippi Code of 1972. When a vacancy shall occur for any of the reasons enumerated in this section, the clerk of the court shall notify the Governor of such vacancy immediately.



§ 9-1-105 - Physical disability or sickness; absence of judicial officer from state, etc.; appointment of special judge to serve on emergency basis

(1) Whenever any judicial officer is unwilling or unable to hear a case or unable to hold or attend any of the courts at the time and place required by law by reason of the physical disability or sickness of such judicial officer, by reason of the absence of such judicial officer from the state, by reason of the disqualification of such judicial officer pursuant to the provision of Section 165, Mississippi Constitution of 1890, or any provision of the Code of Judicial Conduct, or for any other reason, the Chief Justice of the Mississippi Supreme Court, with the advice and consent of a majority of the justices of the Mississippi Supreme Court, may appoint a person as a special judge to hear the case or attend and hold a court.

(2) Upon the request of the Chief Judge of the Court of Appeals or the senior judge of a chancery or circuit court district, or upon his own motion, the Chief Justice of the Mississippi Supreme Court, with the advice and consent of a majority of the justices of the Mississippi Supreme Court, shall have the authority to appoint a special judge to serve on a temporary basis in a circuit or chancery court in the event of an emergency or overcrowded docket. It shall be the duty of any special judge so appointed to assist the court to which he is assigned in the disposition of causes so pending in such court for whatever period of time is designated by the Chief Justice.

(3) When a vacancy exists for any of the reasons enumerated in Section 9-1-103, the vacancy has not been filled within seven (7) days by an appointment by the Governor, and there is a pending cause or are pending causes in the court where the vacancy exists that in the interests of justice and in the orderly dispatch of the court's business require the appointment of a special judge, the Chief Justice of the Supreme Court, with the advice and consent of a majority of the justices of the Mississippi Supreme Court, may appoint a qualified person as a special judge to fill the vacancy until the Governor makes his appointment and such appointee has taken the oath of office.

(4) If the Chief Justice pursuant to this section shall make an appointment within the authority vested in the Governor by reason of Section 165, Mississippi Constitution of 1890, the Governor may at his election appoint a person to so serve. In the event that the Governor makes such an appointment, any appointment made by the Chief Justice pursuant to this section shall be void and of no further force or effect from the date of the Governor's appointment.

(5) When a judicial officer is unwilling or unable to hear a case or unable or unwilling to hold court for a period of time not to exceed two (2) weeks, the trial judge or judges of the affected district or county and other trial judges may agree among themselves regarding the appointment of a person for such case or such limited period of time. The trial judges shall submit a notice to the Chief Justice of the Supreme Court informing him of their appointment. If the Chief Justice does not appoint another person to serve as special judge within seven (7) days after receipt of such notice, the person designated in such order shall be deemed appointed.

(6) A person appointed to serve as a special judge may be any currently sitting or retired chancery, circuit or county court judge, Court of Appeals judge or Supreme Court Justice, or any other person possessing the qualifications of the judicial office for which the appointment is made; provided, however, that a judge or justice who was retired from service at the polls shall not be eligible for appointment as a special judge in the district in which he served prior to his defeat.

(7) Except as otherwise provided in subsection (2) of this section, the need for an appointment pursuant to this section may be certified to the Chief Justice of the Mississippi Supreme Court by any attorney in good standing or other officer of the court.

(8) The order appointing a person as a special judge pursuant to this section shall describe as specifically as possible the duration of the appointment.

(9) A special judge appointed pursuant to this section shall take the oath of office, if necessary, and shall, for the duration of his appointment, enjoy the full power and authority of the office to which he is appointed.

(10) Any currently sitting justice or judge appointed as a special judge under this section shall receive no additional compensation for his or her service as special judge. Any other person appointed as a special judge hereunder shall, for the period of his service, receive compensation from the state for each day's service a sum equal to 1/260 of the current salary in effect for the judicial office; provided, however, that no retired chancery, circuit or county court judge, retired Court of Appeals judge or any retired Supreme Court Justice appointed as a special judge pursuant to this section may, during any fiscal year, receive compensation in excess of fifty percent (50%) of the current salary in effect for a chancery or circuit court judge. Any person appointed as a special judge shall be reimbursed for travel expenses incurred in the performance of the official duties to which he may be appointed hereunder in the same manner as other public officials and employees as provided by Section 25-3-41, Mississippi Code of 1972.

(11) If any person appointed as such special judge is receiving retirement benefits by virtue of the provisions of the Public Employees' Retirement Law of 1952, appearing as Sections 25-11-1 through 25-11-139, Mississippi Code of 1972, such benefits shall not be reduced in any sum whatsoever because of such service, nor shall any sum be deducted as contributions toward retirement under said law.

(12) The Supreme Court shall have authority to prescribe rules and regulations reasonably necessary to implement and give effect to the provisions of this section.

(13) Nothing in this section shall abrogate the right of attorneys engaged in a case to agree upon a member of the bar to preside in a case pursuant to Section 165 of the Mississippi Constitution of 1890.

(14) The Supreme Court shall prepare the necessary payroll for special judges appointed pursuant to this section and shall submit such payroll to the Department of Finance and Administration.

(15) Special judges appointed pursuant to this section shall direct requests for reimbursement for travel expenses authorized pursuant to this section to the Supreme Court and the Supreme Court shall submit such requests to the Department of Finance and Administration. The Supreme Court shall have the power to adopt rules and regulations regarding the administration of travel expenses authorized pursuant to this section.



§ 9-1-107 - Senior judges

(1) Retired Court of Appeals, chancery, circuit or county court judges or retired Supreme Court Justices, who have served as a judge or justice for at least eight (8) years and who are either at least sixty-two (62) years of age or are receiving state retirement benefits and who desire to be designated as senior judges of the State of Mississippi shall file a certificate for such designation with the Supreme Court. The certificate shall be in such form as prescribed by the Supreme Court. The filing of such certificate shall place such judge on senior status.

(2) If judges who are placed on senior status are receiving retirement benefits by virtue of the provisions of the Public Employees' Retirement Law of 1952, appearing as Sections 25-11-1 through 25-11-139, Mississippi Code of 1972, such benefits shall not be reduced in any sum whatsoever because of being placed on senior status or because of service as a special judge, pursuant to Section 9-1-105, nor shall any sum be deducted as contributions toward retirement under such law.

(3) The Supreme Court shall have the authority to promulgate rules and regulations governing the service and tenure of senior judges on senior status, and may remove from senior status any judge who does not comply with the dictates of this statute or who, without good cause, refuses appointment under Section 9-1-105.

(4) Any person appointed as senior judge on senior status hereunder shall, for the period of his service as a special judge pursuant to Section 9-1-105, receive compensation from the state for each day's service a sum equal to 1/260 of the current salary in effect for the judicial offices. Any person appointed as a senior judge on senior status shall be reimbursed for travel expenses incurred in the performance of the official duties to which he may be appointed hereunder in the same manner as other public officials and employees as provided by Section 25-3-41, Mississippi Code of 1972. Each judge so serving shall make out an itemized account of the number of days he in good faith served, and make affidavit to same and file it with the Clerk of the Supreme Court. The said clerk shall issue a certificate showing the length of time such senior judge or judges on senior status served, and the Department of Finance and Administration shall issue its warrant therefor.

(5) During tenure as a senior judge, senior judges shall be deemed active members of the Mississippi Conference of Judges and shall be required to satisfy the requirements of continuing judicial education.









Chapter 3 - SUPREME COURT

GENERAL PROVISIONS

§ 9-3-1 - Districts

The state shall be divided into three (3) Supreme Court districts, as follows, to wit:

The counties of Bolivar, Claiborne, Copiah, Hinds, Holmes, Humphreys, Issaquena, Jefferson, Kemper, Lauderdale, Leake, Madison, Neshoba, Newton, Noxubee, Rankin, Scott, Sharkey, Sunflower, Warren, Washington and Yazoo shall constitute the First District.

The counties of Adams, Amite, Clarke, Covington, Forrest, Franklin, George, Greene, Hancock, Harrison, Jackson, Jasper, Jefferson Davis, Jones, Lamar, Lawrence, Lincoln, Marion, Pearl River, Perry, Pike, Simpson, Smith, Stone, Walthall, Wayne, and Wilkinson shall constitute the Second District.

The counties of Alcorn, Attala, Benton, Calhoun, Carroll, Chickasaw, Choctaw, Clay, Coahoma, DeSoto, Grenada, Itawamba, Lafayette, Lee, Leflore, Lowndes, Marshall, Monroe, Montgomery, Oktibbeha, Panola, Pontotoc, Prentiss, Quitman, Tallahatchie, Tate, Tippah, Tishomingo, Tunica, Union, Webster, Winston and Yalobusha, shall constitute the Third District.



§ 9-3-3 - Terms of court

A term of the supreme court shall be held twice in each year in the city of Jackson, to be styled the Supreme Court; and the terms shall commence the second Monday of September and the first Monday of March, and the court shall be kept open for the discharge of business for at least nine months of every year if the business therein should require.



§ 9-3-5 - Adjournment, if judges absent; special terms; discontinuances

If, at the commencement of any regular term, a quorum of the judges shall not be present, it shall be the duty of the clerk to adjourn the court from day to day, by an entry of the fact on the minute-book, for twelve juridical days; and if a quorum of the judges shall not appear by the thirteenth day, and if there should not be a clerk, or he shall not be in attendance, any of the judges of the court in attendance may adjourn it from day to day for twelve juridical days, but if two of the judges shall so order, the court shall stand adjourned to a later day, and notice of the order shall be published, as for a special term. And if there be a failure of the term, it shall be the duty of the judges, or any two of them, to order a special term, at such time as they may appoint, notice of which shall be published in a newspaper published in the city of Jackson, if there be one, and, if not, in some newspaper published at some other place in the state, for three weeks. And after a term has regularly commenced, the court, or any of the judges, may adjourn the court from day to day or from time to time, as may be necessary and proper; and there shall not be a discontinuance of any suit, process, matter, or thing, returned or pending in the court, because a sufficient number of judges shall not attend at the commencement of the term, or at any other day to which the court may have been adjourned; and in case a quorum of judges should not be present at any day to which the court may have been adjourned during a term, a further adjournment may be ordered.



§ 9-3-6 - Recall of retired Supreme Court justices; compensation

(1) The Supreme Court shall have the authority to request any supreme court justice who has retired from the court, except by defeat at the polls, to return to active service on an emergency basis.

(2) It shall be the duty of such recalled judge, who consents to serve, to assist the court in the disposition of causes pending in the court and in the determination of causes presented to the court, under such rules and regulations as the supreme court may adopt. However, such judge shall not be entitled to vote in the decision of any case heard by the Supreme Court.

(3) No such recalled judge may, during any fiscal year, receive compensation in excess of twenty-five percent (25%) of the current salary in effect for an associate justice of the Supreme Court. While serving under this section, such judge shall be compensated at the monthly rate of a regular supreme court justice.

(4) If such recalled judge is receiving retirement benefits by virtue of the provisions of the Public Employees' Retirement Law of 1952, appearing as Sections 25-11-1 through 25-11-139, Mississippi Code of 1972, such benefits shall not be reduced in any sum whatsoever because of such service, nor shall any sum be deducted as contributions toward retirement under said act.

(5) The Supreme Court may, by order spread upon its minutes, give a name or title to the judicial positions created by the provisions of this section.



§ 9-3-7 - How cost of notices paid

The cost of publishing the notices by order of the judges shall be paid out of the appropriation for the judicial department, and the auditor shall issue a warrant therefor on the order of the supreme court allowing the account for making the publication.



§ 9-3-9 - Jurisdiction of the court

The Supreme Court shall have such jurisdiction as properly belongs to a court of appeals, and shall hear and determine all manner of pleas, complaints, motions, causes, and controversies, civil and criminal, which are now pending therein, or which may be brought before it, and which shall be cognizable in said court; but a cause shall not be removed into said court until after final judgment in the court below, except as provided by Section 9-4-3, or in cases particularly provided for by law; and the Supreme Court may grant new trials and correct errors of the circuit court in granting or refusing the same.

Provided, however, the Supreme Court shall have such original and appellate jurisdiction as may be otherwise provided by law in cases and proceedings for modification of any rates charged or sought to be charged to the public by any public utility.



§ 9-3-11 - The chief justice; presiding justices

The judge of the Supreme Court who has been for the longest time continuously a member of the court shall be chief justice; and, the two (2) judges of the supreme court who have served continuously for the next longest time shall be presiding justices. In case of the absence of the chief justice, the presiding justice who has been for the longest time continuously a member shall preside. In the event that two (2) or more judges of the Supreme Court shall have served as members of the Supreme Court for equal periods of time, then seniority shall be determined according to the length of time that such judges shall have been members of the Mississippi State Bar.



§ 9-3-12 - Resignation and retirement of judges age 68 years and older; services and compensation of retired judge

(1) Any judge of the Mississippi Supreme Court who has reached the age of sixty-eight (68) years, and who resigns as hereafter provided, may retire from active service as Chief, Presiding, or Associate Justice of the Supreme Court by forwarding a written resignation to the Governor, with a copy to the Supreme Court. Any vacancy on the Supreme Court shall be filled as provided by law. Such judge shall perform for the judges of the Supreme Court such service as the court may designate from time to time. There shall be no more than three (3) such judges serving at any one (1) time and each judge shall serve for a term equal to the balance of the term for which he was last elected by popular vote as a Supreme Court judge; provided, however, no such judge shall serve for a longer period than four (4) years. Such judge shall receive a salary equivalent to two-thirds (2/3) of the salary of an associate justice.

(2) During his tenure, such judge shall continue to be deemed an official elected by popular vote for the remainder of the term to which he was elected by popular vote as a judge of the Supreme Court within the meaning of subsection (f) of Section 25-11-111 of the Mississippi Code of 1972, but such judge shall not be entitled to vote as to the decision of any case heard by the Supreme Court.

(3) The provisions of this section shall not in any manner be construed to require any judge to resign, or to alter, limit or modify the privileges of a Supreme Court judge to resign from active service and to retire in the manner provided by law, or the privilege of a Supreme Court judge who so retires to receive full retirement benefits in the manner provided by law. However, no such judge who resigns under the provisions of this section shall receive retirement benefits while serving under the provisions of this section.

(4) The Supreme Court may, by order spread upon its minutes, give a name or title to the judicial positions created by the provisions of this section.



§ 9-3-13 - Clerk of Supreme Court to take oath and give bond

The clerk of the Supreme Court, before he enters on the discharge of the duties of his office, shall take the oath prescribed in the constitution, and enter into bond with at least two sufficient sureties, to be approved by the court, or in vacation by two of the judges, payable to the state in the penalty of five thousand dollars, conditioned for the faithful performance of the duties of his office. The bond shall be recorded in the minutes of the court, and, immediately thereafter deposited and filed in the office of the secretary of state.



§ 9-3-14 - Appointment of clerk of Supreme Court

The clerk of the Supreme Court shall be appointed by majority vote of the Supreme Court and shall serve at the pleasure of the court.



§ 9-3-15 - How clerk of Supreme Court may appoint deputies

The clerk of the Supreme Court shall have power, with the approbation of the court, or of the judges in vacation, to appoint one or more deputies, who shall take the oath of office, and who thereupon shall have power to do and perform all the acts and duties which their principal may lawfully do; such approval, when given by the judges in vacation, shall be in writing, and shall be entered on the minutes of the court at the next term.



§ 9-3-17 - Duties of clerk

The clerk shall carefully keep a minute of the proceedings of the court for each day, drawn up at large in a record book to be kept by him for that purpose; he shall seasonably record the judgments, decrees, orders, and decisions of the Court of Appeals and the Supreme Court; he shall safely keep all records, files, books and papers committed to his charge, and also all presses and furniture belonging to his office, and deliver such records, files, books, papers, presses and furniture to his successor in office; and in case of refusal or failure to deliver whatever belongs to his office to his successor, his bond may be put in suit by the Attorney General; he shall prepare for any person demanding the same a certified copy of any paper, record, decree, judgment, or entry on file in his office, proper to be certified, for the fees prescribed by law. The transcript filed in the Court of Appeals and Supreme Court, the process in each case, and the judgment or decree of the court thereon, shall be the final record in the cause, and certified as such by the clerk whenever an exemplification of the judgment or decree of the court may be required.



§ 9-3-19 - Civil docket

The clerk of the Supreme Court shall make out and keep a docket of civil cases pending in or which may be brought to the court and place thereon all such cases in the order in which they may have been or may be filed in his office, irrespective of districts.



§ 9-3-21 - Criminal docket

The clerk shall keep a docket of criminal cases, on which he shall enter all criminal cases brought before the court in the order in which they may be sent up or certified; and he shall keep such other dockets as may be deemed proper by the court. Provided, however, that all cases brought before the court in which the defendant has been sentenced to suffer the death penalty shall be preference cases, and shall be set down for hearing and submission not later than sixty (60) days after the filing of the transcript of the record in the office of the clerk of the Supreme Court. The Supreme Court, by order upon its minutes, for good cause shown and to prevent injustice, may extend the time for hearing or submission in any case in which the defendant has been sentenced to suffer the death penalty.



§ 9-3-23 - Allowance for books

The Supreme Court shall make allowance to the clerk for all needful sums for supplying the office with necessary books, stationery, furniture, and presses for preserving the records and for the safe-keeping of the books and papers belonging to the office. The allowance, being certified to the auditor of public accounts by any of the judges, shall be paid out of the appropriation for the judicial department.



§ 9-3-25 - Old records; how dealt with

The Supreme Court of the state of Mississippi is authorized to require its clerk, by order to that effect entered on its minutes, to destroy the transcript of the record, briefs of counsel, and related documents in any case appealed to it from a lower court after the expiration of five years from the rendition of the final judgment in the case by the Supreme Court. Before destroying such records the clerk of the supreme court shall advise the director of the department of archives and history of the contemplated destruction of the records, and, if the director of the department of archives and history shall so desire, the records, or such of them as he may desire, shall not be destroyed, but shall be immediately delivered to him for preservation in his office.

The transcripts of all existing records, briefs of counsel, and all other related documents, which the said clerk is not authorized to destroy, shall be collected by said clerk, under the direction of the Supreme Court, shall be cleaned, organized, and placed in shelves or files with adequate identifications of such records, and shall be maintained by the clerk in a place or places accessible to lawyers, judges and the general public, and in a manner best suited to their preservation. The capitol commission shall provide additional adequate and proper space for the storage of all such records, which in the opinion of the supreme court cannot be stored conveniently and efficiently in the clerk's record storage room of the new capitol adjoining the courtroom.



§ 9-3-27 - Supreme Court judges may employ secretaries and research assistants for the court

The judges of the Supreme Court are authorized and empowered to employ such number of secretaries and research assistants to said court as the court may deem necessary for its efficient operation, provided, that each of said research assistants herein authorized shall be qualified members of the Mississippi State Bar, or qualified for admission thereto under the laws of this state. They shall each receive a salary to be fixed by the judges of the Supreme Court, through an order entered on the minutes of said court, within the appropriation for the payment of such salaries in the Supreme Court. Said secretaries and research assistants, upon entering into the discharge of their duties, shall take an oath to be administered by one of the judges of said court that they will faithfully discharge the duties of said office and that they will not disclose the secrets or deliberations of the court, and they shall be removed at the pleasure of the court. Said secretaries and assistants shall be paid on a certificate by the chief justice or by a justice appointed by him to so act to the auditor of public accounts, who shall issue his warrant for the amount or amounts so certified to the state treasurer.



§ 9-3-29 - Officers to attend the court; marshal and deputy marshals appointed; salaries

The Supreme Court may, by order entered on its minutes, appoint a marshal and such deputy marshals as the court may deem necessary not to exceed three (3), who shall hold their places during the pleasure of the court, and shall attend its sessions, and perform all the duties of a sheriff and deputies attending court, and shall obey all lawful orders of the court. Said marshal and deputy marshals shall each receive a salary to be fixed by the judges of the Supreme Court, through an order entered on the minutes of said court, within its appropriation. They shall be paid on a certificate by the chief justice, or by a justice appointed by him to so act, to the Auditor of Public Accounts, who shall issue his warrant for the amount or amounts so certified to the State Treasurer.



§ 9-3-31 - Court may require sheriff of Hinds county to attend

The Supreme Court may at any time require the sheriff of Hinds county, with a competent number of deputies, to attend and perform all lawful orders of the court; and, for any failure in this, after notice of the requirement by the court, the sheriff may be punished by the court for a contempt; and for attending the court he shall be allowed two dollars a day for each person so attending, to be paid as the marshal and porter are paid. And at all times, when proper, the court shall dispense with the services of a marshal and require the said sheriff to perform all its duties.



§ 9-3-37 - Issues of fact may be tried

The supreme court may try and determine all issues of fact which may arise out of any appeal before it and be necessary to the disposition thereof, and, to this end, may, by order in each case, prescribe in what way evidence may be produced before it on the issue.



§ 9-3-39 - Court may make and enforce rules

The Supreme Court shall have power to make such rules in respect to making out records for said court and for the Court of Appeals as may be expedient, and may prescribe the form and manner in which records shall be prepared for appeal, and cause the same to be bound, but shall not require any record to be printed; and may enforce its rules by proper fines or by refusal to allow costs to be taxed to the clerks below on records not made out according to the rules, or by refusing to permit such records to be filed. And the court may prescribe the mode of pleading in causes therein, civil and criminal, and the manner of trying the same; and may also establish such rules of practice and proceedings therein as may be deemed necessary and proper for certainty and dispatch of business, and may dismiss causes for noncompliance with any of the rules; but such rules must be consistent with law.



§ 9-3-43 - Supreme Court decisions; designation of private publication as official reports

The Supreme Court may declare the published volumes of the decisions of the supreme court, as the same are published by any person, firm or corporation, to be official reports of the decisions of the Supreme Court.



§ 9-3-45 - Mississippi edition of Supreme Court decisions; purchase; distribution; pricing

It shall be the duty of the Secretary of State to contract for the purchase of and to purchase not more than four hundred (400) copies of the official Mississippi edition of the decisions of the Supreme Court and advance sheets with headnotes. The Supreme Court shall, when approved by the Chief Justice, certify the account therefor to the State Fiscal Officer, who thereupon shall issue his warrant upon the State Treasury for the amounts so specified. Of these copies, the Secretary of State shall deliver, if so requested, a copy to each circuit judge, each chancellor, each district attorney, and each county attorney, each county judge, each Supreme Court judge, the Attorney General and each assistant, and to all others heretofore or hereafter authorized by law to receive same. Before delivery of the copies, the Secretary of State shall first have stamped thereon as follows: "Property of the State of Mississippi for the use of the Judicial District," and his successors in office; and he shall place an appropriately similar stamp on each copy delivered to the other court officers mentioned in this section.

The contractor shall have exclusive sale of all reports published under this section, including the advance sheets with headnotes, but the contract shall provide that the permanent volumes of the Mississippi Reports shall not sell, within the state, for a greater price than that approved by the Chief Justice. The contractor shall mail directly to each circuit judge, each chancellor, each district attorney, and each county attorney the advance sheets at the same time they are mailed out to other subscribers within the state.






RULE-MAKING

§ 9-3-61 - General rule-making power vested in Supreme Court

As a part of the judicial power granted in Article 6, Section 144, of the Mississippi Constitution of 1890, the Supreme Court has the power to prescribe from time to time by general rules the forms of process, writs, pleadings, motions, rules of evidence and the practice and procedure for trials and appeals in the Court of Appeals and in the circuit, chancery and county courts of this state and for appeals to the Supreme Court from interlocutory or final orders of trial courts and administrative boards and agencies, and certiorari from the Court of Appeals.



§ 9-3-63 - Limitation on rules

Rules prescribed by the Supreme Court shall preserve the right of trial by jury as at common law and as declared by Article 3, Section 31 of the Mississippi Constitution of 1890 and as declared by Amendment VII to the Constitution of the United States.



§ 9-3-65 - Advisory committee on Rules of Civil Practice and Procedure; membership; terms

(1) There shall be an advisory committee on rules which shall consist of (a) two (2) members selected by the judges of the Court of Appeals; (b) two (2) members selected by the Conference of Circuit Court Judges; (c) two (2) members selected by the Conference of Chancery Court Judges; (d) two (2) members selected by the Conference of County Court Judges; (e) two (2) members selected by the Mississippi Bar; (f) two (2) members selected by the Magnolia Bar Association; (g) two (2) members selected by the Mississippi Trial Lawyers Association; (h) two (2) members selected by the Mississippi Defense Lawyers Association; (i) two (2) members selected by the Mississippi Prosecutors Association; (j) two (2) members selected by the Mississippi Public Defenders Association; (k) the Dean of the University of Mississippi School of Law, or his designee; and (l) the Dean of the Mississippi College School of Law, or his designee.

(2) All members of the advisory committee shall serve for terms of three (3) years provided that the committee at its discretion may divide its membership so that approximately one-third (1/3) of its members' terms will expire each year and may modify the terms of such of its members as may be necessary to accomplish this end. Such selections and appointments shall be made by the respective appointing authorities. Vacancies on the advisory committee shall be filled by the respective selecting and appointing authorities. Members of the committee shall be eligible for reappointment.



§ 9-3-67 - Advisory committee on Rules of Civil Practice and Procedure; chairman; research counsel; expenses

The Advisory Committee on Rules shall select a chairman and a vice-chairman from among its members and shall provide for its method of operation. The committee shall have the authority to employ and compensate a competent person or persons to serve as research counsel for the advisory committee who shall serve at the pleasure of the committee either in a full-time or part-time capacity. The committee shall have the authority to employ reporters to direct such projects as it may undertake and to compensate such reporters as may be appropriate. In addition, the committee shall have the authority to employ and compensate such assistants to and staff for the research counsel and the reporters, and to employ and compensate such other persons as the committee may from time to time deem necessary or advisable to discharge the duties with which the committee is herein charged. Reasonable actual expenses of food, lodging and transportation incurred by members of the committee in the performance of their duties shall be reimbursed.



§ 9-3-69 - Advisory committee on Rules of Civil Practice and Procedure; duties

The advisory committee shall make a comprehensive and continuing study of practice and procedure in the trial and appellate courts of this state; shall draft such rules pertaining thereunto as it concludes will simplify, improve and expedite the administration of justice; shall publicize the terms and provisions of the proposed rules and shall receive and consider suggestions from the bench, the bar and the public for their improvement; and shall recommend and submit a final draft of any proposed rules to the supreme court, which may amend, revise, delete or add to the recommended rules as it concludes will best serve the administration of justice.









Chapter 4 - COURT OF APPEALS OF THE STATE OF MISSISSIPPI

§ 9-4-1 - Establishment of Court of Appeals

(1) There is hereby established a court to be known as the "Court of Appeals of the State of Mississippi," which shall be a court of record.

(2) The Court of Appeals shall be comprised of ten (10) appellate judges, two (2) from each Court of Appeals District, selected in accordance with Section 9-4-5.



§ 9-4-3 - Jurisdiction of court; issuance of decisions

(1) The Court of Appeals shall have the power to determine or otherwise dispose of any appeal or other proceeding assigned to it by the Supreme Court.

The jurisdiction of the Court of Appeals is limited to those matters which have been assigned to it by the Supreme Court.

The Supreme Court shall prescribe rules for the assignment of matters to the Court of Appeals. These rules may provide for the selective assignment of individual cases and may provide for the assignment of cases according to subject matter or other general criteria. However, the Supreme Court shall retain appeals in cases imposing the death penalty, or cases involving utility rates, annexations, bond issues, election contests, or a statute held unconstitutional by the lower court.

(2) Decisions of the Court of Appeals are final and are not subject to review by the Supreme Court, except by writ of certiorari. The Supreme Court may grant certiorari review only by the affirmative vote of four (4) of its members. At any time before final decision by the Court of Appeals, the Supreme Court may, by order, transfer to the Supreme Court any case pending before the Court of Appeals.

(3) The Court of Appeals shall have jurisdiction to issue writs of habeas corpus, mandamus, quo warranto, certiorari, prohibition or any other process when this may be necessary in any case assigned to it by the Supreme Court.

(4) The Court of Appeals shall issue a decision in every case heard before the Court of Appeals within two hundred seventy (270) days after the final briefs have been filed with the court.

(5) The Supreme Court shall issue a decision in every case within its original jurisdiction, including all direct and post-conviction collateral relief appeals or applications in cases imposing the death penalty, within two hundred seventy (270) days after the final briefs have been filed with the court. The Supreme Court shall issue a decision in every case received on certiorari from the Court of Appeals within one hundred eighty (180) days after the final briefs have been filed with the court.



§ 9-4-5 - Selection of judges of court; qualifications; terms of office; Court of Appeals Districts

(1) The term of office of judges of the Court of Appeals shall be eight (8) years. An election shall be held on the first Tuesday after the first Monday in November 1994, to elect the ten (10) judges of the Court of Appeals, two (2) from each congressional district; provided, however, judges of the Court of Appeals who are elected to take office after the first Monday of January 2002, shall be elected from the Court of Appeals Districts described in subsection (5) of this section. The judges of the Court of Appeals shall begin service on the first Monday of January 1995.

(2) (a) In order to provide that the offices of not more than a majority of the judges of said court shall become vacant at any one (1) time, the terms of office of six (6) of the judges first to be elected shall expire in less than eight (8) years. For the purpose of all elections of members of the court, each of the ten (10) judges of the Court of Appeals shall be considered a separate office. The two (2) offices in each of the five (5) districts shall be designated Position Number 1 and Position Number 2, and in qualifying for office as a candidate for any office of judge of the Court of Appeals each candidate shall state the position number of the office to which he aspires and the election ballots shall so indicate.

(i) In Congressional District Number 1, the judge of the Court of Appeals for Position Number 1 shall be that office for which the term ends January 1, 1999, and the judge of the Court of Appeals for Position Number 2 shall be that office for which the term ends January 1, 2003.

(ii) In Congressional District Number 2, the judge of the Court of Appeals for Position Number 1 shall be that office for which the term ends on January 1, 2003, and the judge of the Court of Appeals for Position Number 2 shall be that office for which the term ends January 1, 2001.

(iii) In Congressional District Number 3, the judge of the Court of Appeals for Position Number 1 shall be that office for which the term ends on January 1, 2001, and the judge of the Court of Appeals for Position Number 2 shall be that office for which the term ends January 1, 1999.

(iv) In Congressional District Number 4, the judge of the Court of Appeals for Position Number 1 shall be that office for which the term ends on January 1, 1999, and the judge of the Court of Appeals for Position Number 2 shall be that office for which the term ends January 1, 2003.

(v) In Congressional District Number 5, the judge of the Court of Appeals for Position Number 1 shall be that office for which the term ends on January 1, 2003, and the judge of the Court of Appeals for Position Number 2 shall be that office for which the term ends January 1, 2001.

(b) The laws regulating the general elections shall apply to and govern the elections of judges of the Court of Appeals except as otherwise provided in Sections 23-15-974 through 23-15-985.

(c) In the year prior to the expiration of the term of an incumbent, and likewise each eighth year thereafter, an election shall be held in the manner provided in this section in the district from which the incumbent Court of Appeals judge was elected at which there shall be elected a successor to the incumbent, whose term of office shall thereafter begin on the first Monday of January of the year in which the term of the incumbent he succeeds expires.

(3) No person shall be eligible for the office of judge of the Court of Appeals who has not attained the age of thirty (30) years at the time of his election and who has not been a practicing attorney and citizen of the state for five (5) years immediately preceding such election.

(4) Any vacancy on the Court of Appeals shall be filled by appointment of the Governor for that portion of the unexpired term prior to the election to fill the remainder of said term according to provisions of Section 23-15-849, Mississippi Code of 1972.

(5) (a) The State of Mississippi is hereby divided into five (5) Court of Appeals Districts as follows:

FIRST DISTRICT. The First Court of Appeals District shall be composed of the following counties and portions of counties: Alcorn, Benton, Calhoun, Chickasaw, Choctaw, DeSoto, Itawamba, Lafayette, Lee, Marshall, Monroe, Pontotoc, Prentiss, Tate, Tippah, Tishomingo, Union, Webster and Yalobusha; in Grenada County the precincts of Providence, Mt. Nebo, Hardy and Pea Ridge; in Montgomery County the precincts of North Winona, Lodi, Stewart, Nations and Poplar Creek; in Panola County the precincts of East Sardis, South Curtis, Tocowa, Pope, Courtland, Cole's Point, North Springport, South Springport, Eureka, Williamson, East Batesville 4, West Batesville 4, Fern Hill, North Batesville A, East Batesville 5 and West Batesville 5; and in Tallahatchie County the precincts of Teasdale, Enid, Springhill, Charleston Beat 1, Charleston Beat 2, Charleston Beat 3, Paynes, Leverette, Cascilla, Murphreesboro and Rosebloom.

SECOND DISTRICT. The Second Court of Appeals District shall be composed of the following counties and portions of counties: Bolivar, Carroll, Claiborne, Coahoma, Holmes, Humphreys, Issaquena, Jefferson, Leflore, Quitman, Sharkey, Sunflower, Tunica, Warren, Washington and Yazoo; in Attala County the precincts of Northeast, Hesterville, Possomneck, North Central, McAdams, Newport, Sallis and Southwest; that portion of Grenada County not included in the First Court of Appeals District; in Hinds County Precincts 11, 12, 13, 22, 23, 27, 28, 29, 30, 40, 41, 83, 84 and 85, and the precincts of Bolton, Brownsville, Cayuga, Chapel Hill, Cynthia, Edwards, Learned, Pine Haven, Pocahontas, St. Thomas, Tinnin, Utica 1 and Utica 2; in Leake County the precincts of Conway, West Carthage, Wiggins, Thomastown and Ofahoma; in Madison County the precincts of Farmhaven, Canton Precinct 2, Canton Precinct 3, Cameron Street, Canton Precinct 6, Bear Creek, Gluckstadt, Smith School, Magnolia Heights, Flora, Virlilia, Canton Precinct 5, Cameron, Couparle, Camden, Sharon, Canton Precinct 1 and Canton Precinct 4; that portion of Montgomery County not included in the First Court of Appeals District; that portion of Panola County not included in the First Court of Appeals District; and that portion of Tallahatchie County not included in the First Court of Appeals District.

THIRD DISTRICT. The Third Court of Appeals District shall be composed of the following counties and portions of counties: Clarke, Clay, Jasper, Kemper, Lauderdale, Lowndes, Neshoba, Newton, Noxubee, Oktibbeha, Rankin, Scott, Smith and Winston; that portion of Attala County not included in the Second Court of Appeals District; in Jones County the precincts of Northwest High School, Shady Grove, Sharon, Erata, Glade, Myrick School, Northeast High School, Rustin, Sandersville Civic Center, Tuckers, Antioch and Landrum; that portion of Leake County not included in the Second Court of Appeals District; that portion of Madison County not included in the Second Court of Appeals District; and in Wayne County the precincts of Big Rock, Yellow Creek, Hiwannee, Diamond, Chaparral, Matherville, Coit and Eucutta.

FOURTH DISTRICT. The Fourth Court of Appeals District shall be composed of the following counties and portions of counties: Adams, Amite, Copiah, Covington, Franklin, Jefferson Davis, Lawrence, Lincoln, Marion, Pike, Simpson, Walthall and Wilkinson; that portion of Hinds County not included in the Second Court of Appeals District; and that portion of Jones county not included in the Third Court of Appeals District.

FIFTH DISTRICT. The Fifth Court of Appeals District shall be composed of the following counties and portions of counties: Forrest, George, Greene, Hancock, Harrison, Jackson, Lamar, Pearl River, Perry and Stone; and that portion of Wayne County not included in the Third Court of Appeals District.

(b) The boundaries of the Court of Appeals Districts described in paragraph (a) of this subsection shall be the boundaries of the counties and precincts listed in paragraph (a) of this subsection as such boundaries existed on October 1, 1990.



§ 9-4-7 - Structure and personnel of court

(1) The Court of Appeals shall be subject to the administrative policies and procedures as may be established by the Supreme Court, including docket control of the Court of Appeals cases. Whenever feasible, and subject to approval of the Supreme Court, the administrative structure of the Supreme Court shall also support the Court of Appeals.

(2) The Clerk of the Supreme Court shall be the Clerk of the Court of Appeals and appointment of employees by the Court of Appeals shall be governed by personnel policies adopted and approved by the Administrative Office of the Courts. Whenever feasible and approved by the Supreme Court, employees of the Supreme Court shall also serve the Court of Appeals. The records of the Court of Appeals shall be kept by the Supreme Court Clerk or a deputy of the clerk.

(3) The Chief Justice of the Supreme Court shall appoint a Chief Judge of the Court of Appeals for a term of four (4) years, and the person so named shall be eligible for reappointment, subject to the discretion of the Chief Justice.

(4) The Chief Justice may assign one or more Court of Appeals Judges to serve as lower court trial judges to provide docket relief as he deems necessary.

(5) The Court of Appeals shall be authorized to employ an Opinion Editor of the Court of Appeals.



§ 9-4-9 - Quorum of court; assignment of judges to panels; presiding judge of panel

The Supreme Court shall prescribe rules for the submission of cases to panels of the court and to the court en banc, as well as all other rules of procedure for the Court of Appeals. The Chief Judge of the Court of Appeals, insofar as practicable, shall assign judges to panels in such a manner that each judge shall sit a substantially equal number of times with each other judge. The Chief Judge shall preside over any panel on which he or she shall sit, and the Chief Judge shall appoint one or more judges to preside, at the will and pleasure of the Chief Judge, over any panel on which the Chief Judge is not a member of a panel.



§ 9-4-11 - Location of court

The Court of Appeals shall be located in the City of Jackson and shall have offices as convenient to the State Law Library and the Supreme Court as can be arranged; but the court en banc, or any panel thereof, may sit at such other locations within the state as the Supreme Court may determine by rule.



§ 9-4-13 - Salaries of court and its personnel

(1) The judges of the Court of Appeals shall receive salaries as provided for in Section 25-3-35, shall be reimbursed for mileage expenses incurred in performing their duties at the rate authorized by law for public officials and employees as provided for in Section 25-3-41, and shall receive an expense allowance as provided for in Section 25-3-43.

(2) Staff attorneys, law clerks, the opinion editor and all other employees of the Court of Appeals shall be of the same grade classification as Supreme Court employees performing the same or similar duties.



§ 9-4-15 - Time for holding elections for office of judge of Court of Appeals

General elections for the office of judge of the Court of Appeals shall be held at the same times as general elections for congressional offices.



§ 9-4-17 - Severability clause

If any section, paragraph, sentence, clause, phrase or any part of this act [Laws, 1993, ch. 518] is declared to be unconstitutional or void, or if for any reason is declared to be invalid or of no effect, the remaining sections, paragraphs, sentences, clauses, phrases or parts thereof shall be in no manner affected thereby but shall remain in full force and effect.






Chapter 5 - CHANCERY COURTS

CHANCELLORS, DISTRICTS AND TERMS

§ 9-5-1 - Chancellors; election, holding of court terms, terms of office, and residency

A chancellor shall be elected for and from each of the chancery court districts as provided in this chapter and the listing of individual precincts shall be those precincts as they existed on October 1, 1990. He shall hold court in any other district with the consent of the chancellor thereof when in their opinion the public interest may be thereby promoted. The terms of all chancellors elected at the regular election for the year 1930 shall begin on the first day of January, 1931, and their terms of office shall continue for four (4) years. A chancellor shall be a resident of the district in which he serves but shall not be required to be a resident of a subdistrict if the district is divided into subdistricts.



§ 9-5-3 - Chancery court districts; terms of court; determination of appropriate number of chancellorships for each district

(1) The state shall be divided into an appropriate number of chancery court districts, severally numbered and comprised of the counties as set forth in the sections which follow. A court to be styled "The Chancery Court of the County of " shall be held in each county, and within each judicial district of a county having two (2) judicial districts, at least twice a year. From and after January 1, 1995, the dates upon which court shall be held in chancery court districts consisting of a single county shall be the same dates state agencies and political subdivisions are open for business excluding legal holidays. The dates upon which terms shall commence and the number of days for which terms shall continue in chancery court districts consisting of more than one (1) county shall be set by order of the chancellor in accordance with the provisions of subsection (2) of this section. A matter in court may extend past such terms if the interest of justice so requires.

(2) An order establishing the commencement and continuation of terms of court for each of the counties within a chancery court district consisting of more than one (1) county shall be entered annually and not later than October 1 of the year immediately preceding the calendar year for which such terms of court are to become effective. Notice of the dates upon which the terms of court shall commence and the number of days for which such terms shall continue in each of the counties within a chancery court district shall be posted in the office of the chancery clerk of each county within the district and mailed to the office of the Secretary of State for publication and distribution to all members of the Mississippi Bar. In the event that an order is not timely entered as herein provided, the terms of court for each of the counties within any such chancery court district shall remain unchanged for the next calendar year.

(3) The number of chancellorships for each chancery court district shall be determined by the Legislature based upon the following criteria:

(a) The population of the district;

(b) The number of cases filed in the district;

(c) The case load of each chancellor in the district;

(d) The geographic area of the district;

(e) An analysis of the needs of the district by the court personnel of the district; and

(f) Any other appropriate criteria.

(4) The Judicial College of the University of Mississippi Law Center and the Administrative Office of Courts shall determine the appropriate:

(a) Specific data to be collected as a basis for applying the above criteria;

(b) Method of collecting and maintaining the specified data; and

(c) Method of assimilating the specified data.

(5) In a district having more than one (1) office of chancellor, there shall be no distinction whatsoever in the powers, duties and emoluments of those offices except that the chancellor who has been for the longest time continuously a chancellor of that court or, should no chancellor have served longer in office than the others, the chancellor who has been for the longest time a member of the Mississippi Bar, shall be the senior chancellor. The senior chancellor shall have the right to assign causes and dockets and to set terms in districts consisting of more than one (1) county.



§ 9-5-5 - First district; composition

The First Chancery Court District shall be comprised of the following counties:

(a) Alcorn County;

(b) Itawamba County;

(c) Lee County;

(d) Monroe County;

(e) Pontotoc County;

(f) Prentiss County;

(g) Tishomingo County; and

(h) Union County.



§ 9-5-7 - First district; number of chancellors

(1) There shall be four (4) chancellors for the First Chancery Court District.

(2) For purposes of appointment and election, the four (4) chancellorships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One," "Place Two," "Place Three" and "Place Four." The chancellor to fill Place One shall be a resident of Alcorn, Prentiss or Tishomingo County. The chancellors to fill Place Two and Place Three shall be a resident of Itawamba, Lee, Monroe, Pontotoc or Union County. The chancellor to fill Place Four shall be a resident of any county in the district. Election of the four (4) offices of chancellor shall be by election to be held in every county within the First Chancery Court District of Mississippi.



§ 9-5-9 - Second district; composition

The Second Chancery Court District shall be comprised of the following counties:

(a) Jasper County;

(b) Newton County; and

(c) Scott County.



§ 9-5-11 - Third district; composition

(1) The Third Chancery Court District shall be comprised of the following counties:

(a) DeSoto County;

(b) Grenada County;

(c) Montgomery County;

(d) Panola County;

(e) Tate County; and

(f) Yalobusha County.

(2) The Third Chancery Court District shall be divided into two (2) subdistricts as follows:

(a) Subdistrict 3-1 shall consist of DeSoto County.

(b) Subdistrict 3-2 shall consist of Grenada County, Montgomery County, Panola County, Tate County and Yalobusha County.



§ 9-5-13 - Third district; number of chancellors; number and election of chancellors of subdistricts

(1) There shall be three (3) chancellors for the Third Chancery Court District.

(2) (a) The chancellor of Subdistrict 3-1 shall be elected from DeSoto County. The two (2) chancellors of Subdistrict 3-2 shall be elected from Grenada County, Montgomery County, Panola County, Tate County and Yalobusha County.

(b) For purposes of appointment and election, the three (3) chancellorships shall be separate and distinct. The chancellorship in Subdistrict 3-1 shall be denominated only as "Place One," and the chancellorships in Subdistrict 3-2 shall be denominated only as "Place Two" and "Place Three."



§ 9-5-15 - Fourth district; composition

The Fourth Chancery Court District shall be comprised of the following counties:

(a) Amite County;

(b) Franklin County;

(c) Pike County; and

(d) Walthall County.



§ 9-5-17 - Fifth district; composition

(1) The Fifth Chancery Court District shall be comprised of Hinds County.

(2) The Fifth Chancery Court District shall be divided into the following four (4) subdistricts:

(a) Subdistrict 5-1 shall consist of the following precincts in Hinds County: Precincts 33, 34, 35, 36, 44, 45, 46, 78, 79, 72, 73, 74, 75, 76, 77, 92, 93, 96, 1, 2, 4, 5, 6, 8, 9, 10, 32, 47 and 97.

(b) Subdistrict 5-2 shall consist of the following precincts in Hinds County: Precincts 37, 38, 39, 40, 41, 42, 43, 80, 81, 82, 83, 84, 11, 12, 13, 14, 15, 16, 17, 23, 27, 28, 29, 30 and 85, Brownsville, Cynthia, Pocahontas and Tinnin Precincts.

(c) Subdistrict 5-3 shall consist of the following precincts in Hinds County: Precincts 21, 22, 25, 31, 86, 58, 59, 66, 67, 68, 69, 70, 71, 89, 24, 26, 54, 55, 56, 57, 60, 61, 62, 18, 19, 20, 50, 51, 52, 53, 63 and 64.

(d) Subdistrict 5-4 shall consist of the following precincts in Hinds County: Precincts 94, 95, 87, 88, 90 and 91, Bolton, Edwards, Pine Haven, Utica 1, Utica 2, Byram, Cayuga, Learned, Clinton 1, Clinton 2, Clinton 3, Clinton 4, Clinton 5, Clinton 6, Raymond 1, Raymond 2, Spring Ridge, St. Thomas, Old Byram, Terry, Chapel Hill and Dry Grove Precincts.



§ 9-5-19 - Fifth district; number and election of chancellors; divisions of court

(1) There shall be four (4) chancellors for the Fifth Chancery Court District. One chancellor shall be elected from each subdistrict.

(2) While there shall be no limitation whatsoever upon the powers and duties of the said chancellors other than as cast upon them by the Constitution and laws of this state, the court in the First Judicial District of Hinds County, in the discretion of the senior chancellor, may be divided into four (4) divisions as a matter of convenience by the entry of an order upon the minutes of the court.



§ 9-5-21 - Sixth district; composition

The Sixth Chancery Court District shall be comprised of the following counties:

(a) Attala County;

(b) Carroll County;

(c) Choctaw County;

(d) Kemper County;

(e) Neshoba County; and

(f) Winston County.



§ 9-5-22 - Sixth district; number of chancellors

(1) There shall be two (2) chancellors for the Sixth Chancery Court District.

(2) For purposes of appointment and election, the two (2) chancellorships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One" and "Place Two."



§ 9-5-23 - Seventh district; composition

(1) The Seventh Chancery Court District shall be comprised of the following counties:

(a) Bolivar County;

(b) Coahoma County;

(c) Leflore County;

(d) Quitman County;

(e) Tallahatchie County; and

(f) Tunica County.

(2) The Seventh Chancery Court District shall be divided into two (2) subdistricts as follows:

(a) Subdistrict 7-1 shall consist of Bolivar County and Coahoma County;

(b) Subdistrict 7-2 shall consist of Leflore County, Quitman County, Tallahatchie County and Tunica County.



§ 9-5-25 - Seventh district; number and election of chancellors

[Until January 1, 2011, this section shall read as follows:]

There shall be two (2) chancellors for the Seventh Chancery Court District. One (1) chancellor shall be elected from each subdistrict.

[From and after January 1, 2011, this section shall read as follows:]

There shall be three (3) chancellors for the Seventh Chancery Court District. The three (3) chancellorships shall be separate and distinct. One (1) chancellor shall be elected from Subdistrict 7-1 and shall be denominated for purposes of appointment and election only as "Place One," and two (2) chancellors shall be elected from Subdistrict 7-2 and shall be denominated for purposes of appointment and election only as "Place Two" and "Place Three."



§ 9-5-27 - Eighth district; composition

The Eighth Chancery Court District shall be comprised of the following counties:

(a) Hancock County;

(b) Harrison County; and

(c) Stone County.



§ 9-5-29 - Eighth district; number and election of chancellors; divisions of court

(1) There shall be four (4) chancellors for the Eighth Chancery Court District.

(2) For purposes of appointment and election, the four (4) chancellorships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One," "Place Two," "Place Three" and "Place Four."

(3) While there shall be no limitation whatsoever upon the powers and duties of said chancellors other than as cast upon them by the Constitution and laws of this state, the court in the Eighth Chancery Court District, in the discretion of the senior chancellor, may be divided into four (4) divisions as a matter of convenience by the entry of an order upon the minutes of the court.



§ 9-5-31 - Ninth district; composition

(1) The Ninth Chancery Court district shall be comprised of the following counties:

(a) Humphreys County;

(b) Issaquena County;

(c) Sharkey County;

(d) Sunflower County;

(e) Warren County; and

(f) Washington County.

(2) The Ninth Chancery Court District shall be divided into three (3) subdistricts as follows:

(a) Subdistrict 9-1 shall consist of the following precincts in the following counties:

(i) Sunflower County: Indianola 3 North, Indianola 3 South, Ruleville, Boyer-Linn, Fairview-Hale, Rome, Sunflower Plantation, Drew and Ruleville North Precincts; and

(ii) Washington County: Buster Brown Community Center, Extension Building, Faith Lutheran Church, Brent Center, William Percy Library, American Legion, Metcalf City Hall, Elks Club, Leland Health Department Clinic, Leland Light and Water Plant and Greenville Industrial College Precincts.

(b) Subdistrict 9-2 shall consist of Humphreys County and the following precincts in the following counties:

(i) Sunflower County: Inverness, Indianola 1, Moorhead, Indianola 2 West, Indianola 2 East, Sunflower, Indianola 3 Northeast and Doddsville Precincts; and

(ii) Washington County: St. James Episcopal Church, Swiftwater Baptist Church, Glen Allan Health Clinic, Italian Club, Ward's Recreation Center, Avon Health Center, Arcola City Hall, Kapco Co., Hollandale City Hall, Darlove Baptist Church, Mangelardi Bourbon Store and Grace Methodist Church Precincts.

(c) Subdistrict 9-3 shall consist of Issaquena County, Sharkey County and Warren County.



§ 9-5-33 - Ninth district; number and election of chancellors

There shall be three (3) chancellors for the Ninth Chancery Court District. One (1) chancellor shall be elected from each subdistrict.



§ 9-5-35 - Tenth district; composition

The Tenth Chancery Court District shall be comprised of the following counties:

(a) Forrest County;

(b) Lamar County;

(c) Marion County;

(d) Pearl River County; and

(e) Perry County.



§ 9-5-36 - Tenth district; number and election of chancellors; residence

(1) There shall be four (4) chancellors for the Tenth Chancery Court District.

(2) For purposes of appointment and election, the four (4) chancellorships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One," "Place Two," "Place Three" and "Place Four." The chancellor to fill Place One and Place Four shall be a resident of any county in the district. The chancellor to fill Place Two shall be a resident of Lamar, Marion, Pearl River or Perry County. The chancellor to fill Place Three shall be a resident of Forrest County. Election of the four (4) offices of chancellor shall be by election to be held in every county within the Tenth Chancery Court District of Mississippi.



§ 9-5-37 - Eleventh district; composition

(1) The Eleventh Chancery Court District shall be comprised of the following counties:

(a) Holmes County;

(b) Leake County;

(c) Madison County; and

(d) Yazoo County.

(2) The Eleventh Chancery Court District shall be divided into two (2) subdistricts as follows:

(a) Subdistrict 11-1 shall consist of Holmes County, Yazoo County and Canton Precinct 4, Canton Precinct 5, Smith School, Magnolia Heights and Flora Precincts of Madison County;

(b) Subdistrict 11-2 shall consist of Leake County and Farmhaven, Madisonville, Trace Harbor, Canton Precinct 1, Canton Precinct 2, Canton Precinct 3, Canton Precinct 6, Cameron Street, Bear Creek, Madison, Ridgeland, Gluckstadt, Lorman/Cavalier, Virlilia, Cameron, Couparle, Camden and Sharon Precincts of Madison County.



§ 9-5-38 - Eleventh district; number and election of chancellors

There shall be two (2) chancellors for the Eleventh Chancery Court District. One (1) chancellor shall be elected from each subdistrict.



§ 9-5-39 - Twelfth district; composition

The Twelfth Chancery Court District shall be comprised of the following counties:

(a) Clarke County; and

(b) Lauderdale County.



§ 9-5-40 - Twelfth district; number of chancellors

(1) There shall be two (2) judges for the Twelfth Chancery Court District.

(2) For purposes of appointment and election, the two (2) chancellorships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One" and "Place Two."



§ 9-5-41 - Thirteenth district; composition

(1) The Thirteenth Chancery Court District shall be comprised of the following counties:

(a) Covington County;

(b) Jefferson Davis County;

(c) Lawrence County;

(d) Simpson County; and

(e) Smith County.

(2) There shall be two (2) chancellors for the Thirteenth Chancery Court District. For purposes of appointment and election, the two (2) chancellorships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One" and "Place Two."



§ 9-5-43 - Fourteenth district; composition

(1) The Fourteenth Chancery Court District shall be comprised of the following counties:

(a) Chickasaw County;

(b) Clay County;

(c) Lowndes County;

(d) Noxubee County;

(e) Oktibbeha County; and

(f) Webster County.

(2) The Fourteenth Chancery Court District shall be divided into three (3) subdistricts as follows:

(a) Subdistrict 14-1 shall consist of Chickasaw County, Webster County and the following precincts in Oktibbeha County: West Starkville, Adaton, North Longview, Self Creek, Double Springs, Northeast Starkville, East Starkville, North Starkville, Maben, South Starkville, South Longview, Craig Springs, Bradley, Center Grove and Sturgis Precincts.

(b) Subdistrict 14-2 shall consist of the following precincts in the following counties:

(i) Clay County: Vinton, East West Point, Siloam, Central West Point, South West Point and Cedar Bluff Precincts; and

(ii) Lowndes County: Caledonia, Steens A, Steens B, Caldwell, Stokes Beard B, Fairview, Sale, Rural Hill B, Lee High, Brandon, Franklin, Air Base A, Air Base B, Air Base C, Steens C, Rural Hill A, New Hope A, Mitchell, New Hope B, Union Academy A and University A Precincts.

(c) Subdistrict 14-3 shall consist of Noxubee County and the following precincts in the following counties:

(i) Clay County: North West Point, Union Star, Tibbee, Cairo, Caradine, Una, West West Point, Pheba and Pine Bluff Precincts;

(ii) Lowndes County: Stokes Beard A, Fair Grounds, Coleman, Plum Grove A, Crawford A, Hunt B, Hunt A, Union Academy B, University B, West Lowndes, Artesia, Mayhew, Crawford B, Crawford C, New Hope C and Plum Grove B Precincts; and

(iii) Oktibbeha County: Osborn, Hickory Grove, Bell Schoolhouse, Central Starkville, Gillespie Street Center, Sessums and Oktoc Precincts.



§ 9-5-45 - Fourteenth district; number and election of chancellors

There shall be three (3) chancellors for the Fourteenth Chancery Court District. One (1) chancellor shall be elected from each subdistrict.



§ 9-5-47 - Fifteenth district; composition

The Fifteenth Chancery Court District shall be comprised of the following counties:

(a) Copiah County; and

(b) Lincoln County.



§ 9-5-49 - Sixteenth district; composition

The Sixteenth Chancery Court District shall be comprised of the following counties:

(a) George County;

(b) Greene County; and

(c) Jackson County.



§ 9-5-50 - Sixteenth district; number and election of chancellors

(1) There shall be three (3) chancellors for the Sixteenth Chancery Court District.

(2) For the purposes of appointment and election, the three (3) chancellorships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One," "Place Two" and "Place Three."



§ 9-5-51 - Seventeenth district; composition; division; number and election of chancellors

(1) The Seventeenth Chancery Court District shall be comprised of the following counties:

(a) Adams County;

(b) Claiborne County;

(c) Jefferson County; and

(d) Wilkinson County.

(2) The Seventeenth Chancery Court District shall be divided into two (2) subdistricts as follows:

(a) Subdistrict 17-1 shall consist of Claiborne County, Jefferson County, and the following precincts in Adams County: Maryland Heights, Palestine, Northside School, Thompson, Pine Ridge, Airport, Anchorage and Washington Precincts.

(b) Subdistrict 17-2 shall consist of Wilkinson County and the following precincts in Adams County: Courthouse, By-Pass Fire Station, Cloverdale, Bellemont, Carpenter No. 1, Duncan Park, Beau Pre, Kingston, Concord, Liberty Park, Morgantown and Oakland Precincts.

(3) There shall be two (2) chancellors for the Seventeenth Chancery Court District. One (1) chancellor shall be elected from each subdistrict.



§ 9-5-53 - Eighteenth district; composition

The Eighteenth Chancery Court District shall be comprised of the following counties:

(a) Benton County;

(b) Calhoun County;

(c) Lafayette County;

(d) Marshall County; and

(e) Tippah County.



§ 9-5-54 - Eighteenth district; number of chancellors

(1) There shall be two (2) chancellors for the Eighteenth Chancery Court District.

(2) For purposes of appointment and election, the two (2) chancellorships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One" and "Place Two."



§ 9-5-55 - Nineteenth district; composition

The Nineteenth Chancery Court District shall be comprised of the following counties:

(a) Jones County; and

(b) Wayne County.



§ 9-5-57 - Twentieth district; composition

The Twentieth Chancery Court District shall be comprised of Rankin County.



§ 9-5-58 - Twentieth district; number and election of chancellors

There shall be two (2) chancellors for the Twentieth Chancery Court District. For purposes of appointment and election the two (2) chancellorships shall be separate and distinct and denominated for purposes of appointment and election only as Place One" and "Place Two."






JURISDICTION, POWERS AND AUTHORITY, VACATION MATTERS

§ 9-5-81 - Jurisdiction of the chancery court, in general

The chancery court in addition to the full jurisdiction in all the matters and cases expressly conferred upon it by the constitution shall have jurisdiction of all cases transferred to it by the circuit court or remanded to it by the supreme court; and such further jurisdiction, as is, in this chapter or elsewhere, provided by law.



§ 9-5-83 - Court may determine all matters in estates administered

The court in which a will may have been admitted to probate, letters of administration granted, or a guardian may have been appointed, shall have jurisdiction to hear and determine all questions in relation to the execution of the trust of the executor, administrator, guardian, or other officer appointed for the administration and management of the estate, and all demands against it by heirs at law, distributees, devisees, legatees, wards, creditors, or others; and shall have jurisdiction of all cases in which bonds or other obligations shall have been executed in any proceeding in relation to the estate, or other proceedings, had in said chancery court, to hear and determine upon proper proceedings and evidence, the liability of the obligors in such bond or obligation, whether as principal or surety, and by decree and process to enforce such liability.



§ 9-5-85 - Court may summon all persons and punish for contempt

The chancery court shall have power to issue a summons for any person, or subpoena for any witness, whose appearance in court may be deemed necessary for any purpose, whether such party or witness reside in the same or any other county. It shall be the duty of the party summoned or subpoenaed, to attend the court according to the command of the process; and if it be necessary or proper to enforce the appearance of the party, the court, on the return of the process executed and failure to appear, may issue an attachment, and may fine the party when brought in for a contempt. If a witness before the court shall refuse to testify, the court may commit such witness for contempt of the court.



§ 9-5-87 - Power to punish for violation of injunction

The chancery court, or the chancellor in vacation, or judge granting the writ, shall have power to punish any person for breach of injunction, or any other order, decree, or process of the court, by fine or imprisonment, or both, or the chancellor or judge granting the writ may require bail for the appearance of the party at the next term of the court to answer for the contempt; but such person shall be first cited to appear and answer. And any person so punished by order of the chancellor in vacation, may on five (5) days' notice to the opposite party, apply to a judge of the Supreme Court, who, for good cause shown, may supersede the punishment until the meeting of the said chancery court.

At the discretion of the court, any person found in contempt for failure to pay child support and imprisoned therefor may be referred for placement in a state, county or municipal restitution, house arrest or restorative justice center or program, provided such person meets the qualifications prescribed in Section 99-37-19.



§ 9-5-89 - Guardian ad litem; appointment and compensation; effect of failure to appoint

The court may appoint a guardian ad litem to any infant or defendant of unsound mind, and allow him suitable compensation payable out of the estate of such party, but the appointment shall not be made except when the court shall consider it necessary for the protection of the interest of such defendant; and a decree or judgment of any court shall not be void or erroneous because of the failure to have a guardian ad litem.



§ 9-5-93 - Trial of causes in vacation; power to enter decree prior to adjournment of next succeeding term

Whenever the chancery court or chancellor has lawfully set any matter in vacation for confirmation or decree, and no contest has been timely filed, if an order or decree determining the same or setting another date therefor be not entered upon such date, the chancellor shall have the power to enter an order or decree on any day prior to the adjournment of the next succeeding term, without further process. Provided, that if the matter be one in which contest might have been entered prior to the date set and such contest be filed before the entry of such order or decree, the same shall be disposed of as if such contest had been timely filed.



§ 9-5-95 - Court or chancellor may extend time in vacation

The court or chancellor in vacation shall have power in proper cases for good cause shown to grant a reasonable enlargement of the time for the filing of an answer or answers, or of a demurrer or demurrers, and shall have power in like cases and for like cause shown to set aside decrees pro confesso and thereupon to permit the filing of answer or answers. But no such enlargement of time should be granted where the request therefor is solely for delay or is the result of inexcusable neglect on the part of the defendant or his solicitor.



§ 9-5-97 - Additional powers of chancellor in vacation

In the matter of ordering, decreeing and confirming sales of real and personal property of decedents, or of minors, or of persons of unsound mind, and in all other matters testamentary or of administration, in minors' business, matters affecting persons of unsound mind, and in the matter of the removal of disabilities of minority, the chancellors of the several districts of this state are hereby authorized and empowered to do in vacation all things, and to exercise all the powers in such matters that could be done by them in term time; and all laws governing the action of the chancery court in such matters, and the process and procedure therein, shall apply when the chancellor shall act therein in vacation; but before any sale of real estate shall be confirmed by the chancellor in vacation, the parties in interest shall have notice thereof as provided by law in the matter of confirming sales by chancellors in vacation.



§ 9-5-103 - Bonds of receivers, assignees, executors may be reduced or cancelled, if excessive or for sufficient cause

Whenever it shall appear by petition to the chancery court, or chancellor in vacation, that any bond given by an assignee, receiver, executor, administrator, guardian, or trustee is in excess of the value of the estate being administered, and as such is an unnecessary expense to the estate, or that other sufficient cause appears for so doing, the chancery court or chancellor in vacation may, after five days' service of copy of said petition on the surety, cancel the bond or reduce the same to an amount sufficient to protect the estate, or accept a new bond in substitution of an existing one. However, the decree rendered shall not affect the liability upon a bond which accrued prior to its cancellation, reduction or substitution.



§ 9-5-105 - Expense of chancellor in hearing vacation matter paid equally by parties

When any chancellor in this state shall, by agreement of the parties, hear any cause or matter in vacation, at any place, other than the place of his residence, all expenses incurred by him in attendance upon said hearing, shall be paid equally by the parties thereto, upon the chancellor's filing an itemized statement thereof, with the clerk of the chancery court of the county in which such matter shall be pending; and when at any such hearing the attendance of the court reporter shall be required his actual expenses shall be likewise paid.






CHANCERY CLERKS

§ 9-5-131 - Bond of clerk

The clerk of the chancery court, before he enters upon the duties of the office, shall take the oath of office and give bond, with sufficient surety, to be payable, conditioned and approved as provided by law, in a penalty equal to five percent (5%) of the sum of all the state and county taxes shown by the assessment rolls and the levies to have been collectible in the county for the year immediately preceding the commencement of the term of office for such clerk; however, such bond shall not exceed the amount of One Hundred Thousand Dollars ($ 100,000.00). Such clerk may be required by the court, or the chancellor in vacation, to give additional bond in any particular case, which shall be a cumulative security, and shall not in any manner affect the liability on his official bond for any matter covered by it. His official bond shall be held to cover all his official acts, and all moneys which may come into his hands according to law or by order of the court or chancellor.



§ 9-5-132 - Training and continuing education course requirements for chancery clerks; filing of certificate of compliance; penalty for failure to file; courses; expenses; continuing education credit for attendance at chancery court proceedings

(1) Except as otherwise provided herein, no chancery clerk elected for a full term of office commencing on or after January 1, 1996, shall exercise any functions of office or be eligible to take the oath of office unless and until the chancery clerk has filed in the office of the circuit clerk a certificate of completion of a course of training and education conducted by the Mississippi Judicial College of the University of Mississippi Law Center within six (6) months of the beginning of the term for which such chancery clerk is elected. A chancery clerk who has completed the course of training and education and has satisfied his annual continuing education course requirements, and who is then elected for a succeeding term of office subsequent to the initial term for which he completed the training course, shall not be required to repeat the training and education course upon reelection. Any chancery clerk who has served a full or partial term before January 1, 1996, shall be exempt from the requirements of this subsection.

(2) In addition to meeting the requirements of subsection (1) of this section, after taking office by election or otherwise, each chancery clerk shall be required to file annually in the office of the circuit clerk a certificate of completion of a course of continuing education conducted by the Mississippi Judicial College. No chancery clerk shall have to comply with this subsection unless he will have been in office for five (5) months or more during a calendar year.

(3) Each chancery clerk elected for a term commencing on or after January 1, 1992, shall be required to file annually the certificate required in subsection (2) of this section commencing January 1, 1994.

(4) The requirements for obtaining the certificates in this section shall be as provided in subsection (6) of this section.

(5) Upon the failure of any chancery clerk to file with the circuit clerk the certificates of completion as provided in this section, such chancery clerk shall, in addition to any other fine or punishment provided by law for such conduct, not be entitled to any fee, compensation or salary, from any source, for services rendered as chancery clerk, for the period of time during which such certificate remains unfiled.

(6) The Mississippi Judicial College of the University of Mississippi Law Center shall prepare and conduct courses of training for basic and continuing education for chancery clerks of this state. The basic course of training shall be known as the "Chancery Clerks Training Course" and shall consist of at least thirty-two (32) hours of training. The continuing education course shall be known as the "Continuing Education Course for Chancery Clerks," and shall consist of at least eighteen (18) hours of training. The content of the basic and continuing education courses and when and where such courses are to be conducted shall be determined by the judicial college. The judicial college shall issue certificates of completion to those chancery clerks who complete such courses.

(7) The expenses of the training, including training of those elected as chancery clerk who have not yet begun their term of office, shall be borne as an expense of the office of the chancery clerk.

(8) Chancery clerks shall be allowed credit toward their continuing education course requirements for attendance at chancery court proceedings if the presiding chancery court judge certifies that the chancery clerk was in actual attendance at a term or terms of court; provided, however, that at least twelve (12) hours per year of the continuing education course requirements must be completed at a regularly established program or programs conducted by the Mississippi Judicial College.



§ 9-5-133 - How clerk of chancery court may appoint deputies

The clerk of the chancery court shall have power, with the approbation of the court, or of the judge in vacation, to appoint one or more deputies, who shall take the oath of office, and who thereupon shall have power to do and perform all the acts and duties which their principal may lawfully do; such approval, when given by the judge in vacation, shall be in writing, and shall be entered on the minutes of the court at the next term.



§ 9-5-135 - Clerk to attend court and keep minutes

(1) The clerk shall, in person or by deputy, attend all the sessions of the court, and shall keep minute books, in which he shall record, under the directions of the chancellor, all the proceedings of the court; and the minutes of the preceding day shall be read by him each morning of the session in open court, and the last day's proceedings shall be read by him in open court before adjournment, and the minutes must be signed by the chancellor.

(2) The clerk, at his option, may elect to keep the minute books by means of electronic filing or storage or both, as provided in Sections 9-1-51 through 9-1-57 in lieu of or in addition to any paper records.



§ 9-5-137 - Other duties of the clerk

It shall be the duty of the clerk to preserve and keep all records, files, papers and proceedings belonging to his office, and to record all last wills and testaments which may be probated; all letters testamentary, of administration, and guardianship; all accounts allowed; all inventories, appraisements, and reports duly returned; all instruments which are duly proved, and which by law are required to be recorded in his office, in well-bound books to be kept for that purpose, each class in a separate book or books, or by means of electronic filing or storage or both in addition to or in lieu of any such physical records as provided in Sections 9-1-51 through 9-1-57, as the clerk may elect; all records shall be properly indexed. He shall issue all process which may be required of him by law or by order of the court, or the chancellor in vacation; and shall discharge all other duties which may be required of him by law, or which properly appertain to the duties of his office. The clerk shall be under the direction of the court in termtime, and of the chancellor in vacation.



§ 9-5-139 - Chancery clerk's office at Biloxi

In Harrison County, a county with two judicial districts, it shall be the duty of the chancery clerk to keep in his office at Biloxi, suitable record books or electronic equipment for the purpose of recording deeds, deeds of trust and other conveyances, instruments and contracts required by law to be recorded, and all deeds, deeds of trust, mortgages, contracts, wills and other conveyances and contracts, and all muniments of title, documents and other papers required by law to be filed, enrolled or recorded relating to property situated in said second judicial district, shall be properly filed, enrolled or recorded in the office of said clerk at Biloxi, in books or by means of electronic filing or storage or both as provided in Sections 9-1-51 through 9-1-57, as he may elect, and to be kept for that purpose in his said office at Biloxi. All official bonds shall be recorded by said clerk as required by law in the offices of the said clerk at Gulfport and at Biloxi.



§ 9-5-141 - Acts clerk may perform at any time

The clerk or his deputy may at any time receive and file all bills, petitions, motions, accounts, inventories, reports, or other papers offered for that purpose, and may issue all process authorized by law and proper in any matter or proceeding. He may also at any time, in termtime or vacation, perform the following functions; issue warrants of appraisement to appraise the personal estate of decedents; allow and register claims against estates being administered in the court of which he is clerk; make all orders and issue all process necessary for the collection and preservation of estates of decedents, minors, and persons of unsound mind; appoint some person to collect and preserve the estate of any decedent in the state in any case provided for; grant letters of administration to the husband or wife, or other person entitled thereto; take the proof of wills, admit wills to probate, in common form, grant letters testamentary, letters of administration with the will annexed, and de bonis non; appoint guardians for minors, persons of unsound mind, and convicts of felony; grant letters of administration; institute suits in cases provided for, and, whenever an appeal shall be taken from the grant of letters testamentary, of administration, or guardianship, appoint some fit person to discharge the duties pending the appeal. He may do all such other acts as are provided by law and by the Mississippi Rules of Civil Procedure.



§ 9-5-145 - How proceedings before clerk to be conducted

In all applications and proceedings before the clerk in vacation or in term time, the same pleadings and evidence and forms shall be observed, and the same process and service and return shall be necessary, as though the proceedings were before the court.



§ 9-5-147 - All acts of clerk subject to approval or disapproval

All acts, judgments, orders, or decrees made by the clerk in term time or vacation or at rules, shall be subject to the approval or disapproval of the court of which he is clerk, and shall not be final until approved by the court. All such orders and proceedings of the clerk may, by order of the chancellor in vacation, be suspended until a hearing before him in court, and shall be subject to such orders and decrees as the court may make.



§ 9-5-151 - How minutes of proceedings before clerk preserved and approved

The minutes so kept of proceedings in vacation or in term time shall constitute a record of the office and shall be carefully preserved as such, free from erasure or alteration; and, at the first term thereafter of the court, in the case of minutes in vacation, or in the case of minutes in term time before the clerk at that term or the first term thereafter, shall be examined by the court and if approved, shall thereby become the minutes of the court, as if entered at a term thereof; and all the orders and decrees entered in said minutes in vacation, shall, by such approval of the court, become final and be as valid and effectual as if done by the court when they were done by the clerk.



§ 9-5-153 - How approval of clerk's minutes and orders shown

The approval by the court of minutes entered in vacation or in term time, and adoption of the orders and decrees made by the clerk, may be evidenced by an order of the court approving such orders and decrees, excepting such as may be specified as not approved. It shall not be necessary to enter on the minutes of the court, in term time, any of said orders or decrees made in vacation or in term time, but the same, as entered in vacation or in term time, shall, by the approval of the court, become the acts of the court.



§ 9-5-155 - Bonds examined by chancellor

The chancellor shall, at each term of the court, carefully examine all bonds taken by the clerk in vacation, in pursuance of any order of the court, or the requirement of law, in any proceeding in such court, and make such orders in reference thereto as he shall deem necessary for the security of the parties interested therein.



§ 9-5-157 - Register of sureties on bonds to be kept

The clerk of the chancery court shall either procure a well-bound book, arranged alphabetically and properly ruled, lined and headed to show the name of the principal and surety, name of principal obligor, name of obligee, date of bond, penalty of bond, kind of bond, where recorded if recorded, number of suit in which filed and date of discharge or provide for the electronic filing or storage or both as provided in Sections 9-1-51 through 9-1-57 of this information. In one of these manners he shall abstract each bond, when filed in his office, by entering in such record the name of each principal and surety, under the proper letter, the name of principal obligor, name of obligee, date, penalty, kind of bond, where recorded if recorded, and number of suit in which filed. And when such bond has been discharged, the date thereof shall be entered in said record under the proper heading. The clerk of the chancery court shall also, as soon as said record has been obtained, thus abstract all executor's, administrator's and guardian's bonds in matters at that time pending in the chancery court of his county.



§ 9-5-159 - Abstract of certain decrees furnished circuit clerk

The clerk of the chancery court shall, within ten days after the expiration of the term at which any decree for money shall be made, which is enforceable by execution against the defendant, furnish an abstract of such decree to the clerk of the circuit court of the county in which such decree is made; and it shall be the duty of the circuit clerk forthwith to enroll the same on the "Judgment Roll" in his office as judgments of the circuit court are required to be enrolled.



§ 9-5-161 - Clerk to make final record of causes

(1) The clerk shall, within three (3) months after the final termination of each suit involving real estate, record all the pleadings, proofs, exhibits and proceedings therein, or such part thereof as may be required by order of the chancellor, in a book to be kept for that purpose, and to be styled "The Book of Final Records in Chancery." He shall likewise make a final record of all other proceedings or suits, if required by the decree or by order of the chancellor, omitting such portions from the record books as the chancellor may direct. The clerk shall also make final record of all or such portions of a former terminated proceeding or suit as may be requested by any person, upon payment by such person of the cost thereof.

(2) It shall be the duty of the chancery clerk of any county in which there is a county court established, to record in the final record the proceedings of all or any part thereof of proceedings in said court, affecting the title of lands in said county, when requested so to do by any person interested in said lands, and upon the payment of the fee therefor by the person requesting same, and the clerk shall index same in the deed records of the county, and the filing of said proceedings or parts thereof shall be constructive notice from the date of said filing to all persons of said proceedings the same as if they had been decided by the chancery court.

(3) The records required by subsections (1) and (2) of this section may be kept by means of electronic filing or storage or both as provided in Sections 9-1-51 through 9-1-57, as the clerk may elect.



§ 9-5-163 - Custodian of certain records and papers

The clerk of the chancery court shall be the custodian of all documents, records, books and papers belonging, or in any way appertaining, to the probate court, and of the board of police, formerly existing, except as to such as may be required by law to be kept by the clerk of the circuit court; and, as such custodian, he shall do and perform all acts in relation to such records, books and papers which were heretofore required of, or might lawfully have been done by, the clerk of the said probate court or board of police. All such documents, records, books and papers may be kept by means of electronic filing or storage or both as provided in Sections 9-1-51 through 9-1-57, as the clerk may elect.



§ 9-5-165 - Removal and return of court files and documents in clerk's office

The clerk shall not suffer any paper filed to be withdrawn but by leave of the chancellor, and then only by retaining a copy to be made at the cost of the party obtaining the leave. Provided, however, that any duly licensed and practicing attorney in good standing in the court may remove court files and related legal papers other than youth court and adoption court files and related papers from the clerk's office by signing therefor himself, or by a designated representative of his law office, on a record to be provided for that purpose. Such files or documents so removed shall be attested to by the clerk or his deputy at the time of removal, and said attorney shall be personally responsible for their safekeeping and return within ten (10) days, or before the first day of the next term of chancery court, whichever comes first and such files or documents shall not be removed from the county where the same are filed except that said files or documents may be taken by said attorney for use in a vacation hearing to such county where the hearing may be held. Failure to return any such court files or related legal papers as provided herein shall constitute contempt of court.



§ 9-5-167 - Newspaper subscribed for and preserved

The clerk of the chancery court shall subscribe to at least one (1) and not more than two (2) of the newspapers published in his county as the court or chancellor may direct; and in the event no newspaper is published in the county, the clerk shall subscribe to the newspaper in which the publications ordered by the court are usually made. To preserve such newspapers, the clerk shall carefully file the original or microfilm copies thereof in his office, or may keep the same by means of electronic filing or storage or both as provided in Sections 9-1-51 through 9-1-57, as the clerk may elect. Before the clerk may utilize microfilm copies of newspapers presently on file and of those newspapers to be received in the future, the written approval of the court and the board of supervisors must be obtained. The expense of the subscriptions and the expense of the binding of filed newspapers or of the microfilming process shall be paid out of the county treasury. Two (2) or more counties may join together and agree to accomplish the purposes of this section and to share the costs of necessary equipment, subscriptions and labor involved.



§ 9-5-169 - All records and papers subject to inspection

All the records and papers of the office of the chancery clerk shall, at all reasonable hours on business days, be subject to the inspection and examination of all citizens; and the clerk shall show to any person enquiring for it where any record or paper in his office can be found, and shall allow him access to it, and to examine it and make any copy, note, or memorandum he desires to make of it.



§ 9-5-171 - Destruction of records

(1) The chancery clerk of each of the counties of the State of Mississippi, with the approval of the board of supervisors of such county, after an inventory has been made and checked by the board and an order spread on its minutes listing the reference, is authorized to dispose of records pursuant to a records control schedule approved by the Local Government Records Committee as provided in Section 25-60-1.

(2) No records which are in the process of being audited by the State Department of Audit or which are the basis of litigation shall be destroyed until at least twelve (12) months after final completion of the audits and litigation.

(3) Records may be filed and retained by electronic means as provided in Sections 9-1-51 through 9-1-57, whether the record is to be destroyed or not; provided, however, that destruction of records shall be carried out in accordance with Sections 25-59-21 and 25-59-27.



§ 9-5-173 - Register of claims against estates

The clerk shall keep in his office a well-bound book, or by means of electronic filing or storage or both as provided in Sections 9-1-51 through 9-1-57, as the clerk may elect, to be called the "Register of Claims," each page of which shall be divided into five (5) columns, the first to contain the creditor's name, the second the description of the claim, the third the time when due, the fourth the amount of the claim, and the fifth the day of the registry. He shall register in said book all claims proved and allowed against any estate administered in his court.






DOCKETS

§ 9-5-201 - Dockets to be kept; general docket, and other entries therein

(1) The clerk shall keep a general docket in which he shall enter the names of the parties in each suit, the time of filing the complaint, petition or answer, and all other papers in the cause, the issuance and return of process, and a note of reference to all orders made therein by the book and page. He shall mark on the papers in every cause the style and number of the suit, and the time when and the party by whom filed. All the papers and pleadings filed in a cause shall be kept in the same file, and all the files kept in numerical order. The general docket shall be duly indexed, both direct and indirect, in the alphabetical order of the names of the parties, and each of them, so that the page of the docket containing the entries in each cause may be readily found.

(2) The general docket required to be kept by this section and all other dockets or records required by law to be kept by the chancery clerk may be kept on computer in lieu of any other physical docket, record or well-bound book if all such dockets and records are kept by computer in accordance with regulations prescribed by the Administrative Office of Courts.



§ 9-5-203 - Matters testamentary, etc., to be docketed

The clerk shall place on the general docket all applications made and proceedings had in said court in matters testamentary, of administration, in minors' business, and in cases of persons of unsound mind, by entering the name of the person whose estate is the subject of the application or proceedings, the time of filing the application or other paper, the nature of it in brief terms, the issuance and return of process, if any, or publication and proof of it, and a note of reference to all orders made by the clerk or court, by the book and page, so that by reference to such docket the history of the administration of such estate may be traced.

Such docket may be kept on computer as provided in Section 9-5-201.



§ 9-5-205 - Issue docket

The chancery clerk shall keep an issue docket in which he shall set down (1) all causes triable according to due course at the instant term and (2) such other causes for final hearings as may be ordered (a) by the court or (b) by consent of all the parties. And he shall also place on said docket all petitions for the sale of the estates of decedents, minors and persons of unsound mind; all proceedings representing estates to be insolvent; final accounts of executors, administrators and guardians and petitions for distribution of an estate or payment of a legacy and all other similar matters in which an order or decree of the court is sought in matters testamentary, of administration, or guardianship, and wherein the issuance of process or notice is necessary to the final hearing on the matter so set down.

Such docket may be kept on computer as provided in Section 9-5-201.



§ 9-5-213 - Motion docket and entries

The clerk shall also keep a motion docket in which he shall, in the order in which they are filed, docket as of course and without request, all demurrers, motions, ex parte petitions, exceptions to evidence or reports, and all matters pertaining to administration or guardianship not directed to be placed on the issue docket. He shall also place on the motion docket all matters brought before him in vacation when presented, and, at the next term of the court, all such matters on said docket shall be examined and disposed of by the court by approving or disapproving the same.

Such docket may be kept on computer as provided in Section 9-5-201.



§ 9-5-215 - Loose leaf docket

Any chancellor in this state may, by an order made and entered on the minute book of the chancery court in each of said counties in his district, require the docket of said court to be provided and kept as follows:

(a) The clerk shall provide and keep, for the use of the chancellor, a loose leaf judge's docket, in which he shall enter, on a separate sheet, each matter or cause now pending in the court, or hereafter instituted therein, together with a chronological list of all pleadings, orders and decrees in each such matter or cause.

(b) The sheets on which the various matters or causes are entered shall be arranged in such docket as the chancellor may direct, and shall remain therein until each matter or cause is finally disposed of, when the sheet containing the entries concerning the same shall be removed, and placed in numerical order in a transfer binder.

(c) All litigated or contested matters or causes appearing on the judge's docket, which are triable by law, or by consent, at any term, shall be set for trial by the chancellor at such time during the term as he may direct. Provided, however, when any chancellor has entered an order on the minute book of the chancery court of the counties in his district requiring the docket of said court to be kept, as provided in this section, Sections 9-5-205 through 9-5-213 shall not apply to the chancery court of said district.

Such docket may be kept on computer as provided in Section 9-5-201.



§ 9-5-217 - Execution docket and entries therein

The clerk shall keep an execution docket in the manner required of the clerk of the circuit court, in which he shall enter all final process issued by him, and record at large the returns that may be made thereon.






FAMILY MASTERS

§ 9-5-255 - Family masters; appointment, qualifications, powers, and duties

(1) Except as provided by subsection (9) of this section, the senior chancellor of each chancery court district in the state may apply to the Chief Justice of the Supreme Court for the appointment of one or more persons to serve as family masters in chancery in each of the counties or for all of the counties within the respective chancery court district if the senior chancellor states in writing that the chancery court district's docket is crowded enough to warrant an appointment of a family master. The Chief Justice shall determine from the information provided by the senior chancellor if the need exists for the appointment of a family master. If the Chief Justice determines that the need exists, a family master shall be appointed. If the Chief Justice determines that the need does not exist, no family master shall be appointed.

(2) Family masters in chancery shall have the power to hear cases and recommend orders establishing, modifying and enforcing orders for support in matters referred to them by chancellors and judges of the circuit, county or family courts of such county. The family master in chancery shall have jurisdiction over paternity matters brought pursuant to the Mississippi Uniform Law on Paternity and referred to them by chancellors and judges of the circuit, county or family courts of such county. As used in this section, "order for support" shall have the same meaning as such term is defined in Section 93-11-101.

(3) In all cases in which an order for support has been established and the person to whom the support obligation is owed is a nonrelated Temporary Assistance for Needy Families (TANF) family on whose behalf the Department of Human Services is providing services, the family master in chancery or any other judge or court of competent jurisdiction shall, upon proper pleading by the department and upon appropriate proceedings conducted thereon, order that the department may recover and that the obligor shall be liable for reasonable attorney's fees at a minimum of Two Hundred Fifty Dollars ($ 250.00) or an amount set by the court and court costs which the department incurs in enforcing and collecting amounts of support obligation which exceed administrative fees collected and current support owed by the obligor.

(4) Persons appointed as family masters in chancery pursuant to this section shall meet and possess all of the qualifications required of chancery and circuit court judges of this state, shall remain in office at the pleasure of the appointing chancellor, and shall receive reasonable compensation for services rendered by them, as fixed by law, or allowed by the court. Family masters in chancery shall be paid out of any available funds budgeted by the board of supervisors of the county in which they serve; provided, however, in the event that a family master in chancery is appointed to serve in more than one county within a chancery court district, then the compensation and expenses of such master shall be equally apportioned among and paid by each of the counties in which such master serves. The chancery clerk shall issue to such persons a certificate of appointment.

(5) Family masters in chancery shall have power to administer oaths, to take the examination of witnesses in cases referred to them, to examine and report upon all matters referred to them, and they shall have all the powers in cases referred to them properly belonging to masters or commissioners in chancery according to the practice of equity courts as heretofore exercised.

(6) Family masters in chancery shall have power to issue subpoenas for witnesses to attend before them to testify in any matter referred to them or generally in the cause, and the subpoenas shall be executed in like manner as subpoenas issued by the clerk of the court. If any witness shall fail to appear, the master shall proceed by process of attachment to compel the witness to attend and give evidence.

(7) Family masters in chancery are authorized and empowered to conduct original hearings on matters in such county referred to such masters by any chancellor or judge of such county.

(8) In all cases heard by masters pursuant to this section, such masters shall make a written report to the chancellor or judge who refers the case to him. Such chancellor or judge may accept, reject or modify, in whole or in part, the findings or recommendations made and reported by the master, and may recommit the matter to the master with instructions. In all cases referred to such master, initialing for approval by the master of a proposed decree shall be sufficient to constitute the master's report.

(9) Any chancellor required by this section to appoint a person or persons to serve as family masters in chancery may forego the requirement to appoint such masters or if family masters have been appointed, such chancellor may terminate such appointments and leave such positions vacant, only if an exemption from the United States Department of Health and Human Services is obtained for the county or counties involved. Such positions may remain vacant for as long as such exemption remains in effect.









Chapter 7 - CIRCUIT COURTS

JUDGES, DISTRICTS, AND TERMS OF COURT

§ 9-7-1 - Judges; election; holding of terms of court; term of office; residence

A circuit judge shall be elected for and from each circuit court district and the listing of individual precincts shall be those precincts as they existed on October 1, 1990. He may hold court in any other district with the consent of the judge thereof, when in their opinion the public interest may require. The terms of all circuit judges hereafter elected shall begin on the first day of January 1931 and their terms of office shall continue for four (4) years. A circuit judge shall be a resident of the district in which he or she serves but shall not be required to be a resident of a subdistrict if the district is divided into subdistricts.



§ 9-7-3 - Circuit court districts and terms of court; number of judges; powers and duties of judges

(1) The state is divided into an appropriate number of circuit court districts severally numbered and comprised of the counties as set forth in the sections which follow. A court to be styled "The Circuit Court of the County of " shall be held in each county, and within each judicial district of a county having two (2) judicial districts, at least twice a year. From and after January 1, 1995, the dates upon which court shall be held in circuit court districts consisting of a single county shall be the same dates state agencies and political subdivisions are open for business excluding legal holidays. The dates upon which terms shall commence and the number of days for which such terms shall continue in circuit court districts consisting of more than one (1) county shall be set by order of the circuit court judge in accordance with the provisions of subsection (2) of this section. A matter in court may extend past such times if the interest of justice so requires.

(2) An order establishing the commencement and continuation of terms of court for each of the counties within a circuit court district consisting of more than one (1) county shall be entered annually and not later than October 1 of the year immediately preceding the calendar year for which such terms of court are to become effective. Notice of the dates upon which the terms of court shall commence and the number of days for which such terms shall continue in each of the counties within a circuit court district shall be posted in the office of the circuit clerk of each county within the district and mailed to the office of the Secretary of State for publication and distribution to all members of The Mississippi Bar. In the event that an order is not timely entered as herein provided, the terms of court for each of the counties within any such circuit court district shall remain unchanged for the next calendar year. A certified copy of any order entered under the provisions of this subsection shall, immediately upon the entry thereof, be delivered to the clerk of the board of supervisors in each of the counties within the circuit court district.

(3) The number of judges in each circuit court district shall be determined by the Legislature based upon the following criteria:

(a) The population of the district;

(b) The number of cases filed in the district;

(c) The case load of each judge in the district;

(d) The geographic area of the district;

(e) An analysis of the needs of the district by the court personnel of the district; and

(f) Any other appropriate criteria.

(4) The Judicial College of the University of Mississippi Law Center and the Administrative Office of Courts shall determine the appropriate:

(a) Specific data to be collected as a basis for applying the above criteria;

(b) Method of collecting and maintaining the specified data; and

(c) Method of assimilating the specified data.

(5) In a district having more than one (1) office of circuit judge, there shall be no distinction whatsoever in the powers, duties and emoluments of those offices except that the judge who has been for the longest time continuously a judge of that court or, should no judge have served longer in office than the others, the judge who has been for the longest time a member of The Mississippi Bar, shall be the senior judge. The senior judge shall have the right to assign causes and dockets and to set terms in districts consisting of more than one (1) county. A circuit court judge shall have the right to assign criminal matters to county court as provided in Section 9-9-21.



§ 9-7-5 - First district; composition

The First Circuit Court District shall be comprised of the following counties:

(a) Alcorn County;

(b) Itawamba County;

(c) Lee County;

(d) Monroe County;

(e) Pontotoc County;

(f) Prentiss County; and

(g) Tishomingo County.



§ 9-7-7 - First district; number of judges

(1) There shall be four (4) judges for the First Circuit Court District.

(2) For purposes of appointment and election, the four (4) judgeships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One," "Place Two," "Place Three" and "Place Four." The judge to fill Place One shall be a resident of Alcorn, Prentiss or Tishomingo County. The judges to fill Place Two and Place Three shall be a resident of Itawamba, Lee, Monroe or Pontotoc County. The judge to fill Place Four shall be a resident of any county in the district. Election of the four (4) offices of judge shall be by election to be held in every county within the First Circuit Court District.



§ 9-7-9 - Second district; composition

The Second Circuit Court District shall be comprised of the following counties:

(a) Hancock County;

(b) Harrison County; and

(c) Stone County.



§ 9-7-11 - Second district; number and election of judges

(1) There shall be four (4) circuit judges for the Second Circuit Court District.

(2) For the purposes of appointment and election the four (4) judgeships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One", "Place Two", "Place Three" and "Place Four."



§ 9-7-13 - Third district; composition

The Third Circuit Court District shall be comprised of the following counties:

(a) Benton County;

(b) Calhoun County;

(c) Chickasaw County;

(d) Lafayette County;

(e) Marshall County;

(f) Tippah County; and

(g) Union County.



§ 9-7-14 - Third district; number of judges

(1) There shall be three (3) circuit judges for the Third Circuit Court District.

(2) For purposes of appointment and election, the three (3) judgeships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One," "Place Two" and "Place Three." The judge to fill "Place One" shall be a resident of Calhoun, Chickasaw, Lafayette or Union Counties. The judge to fill "Place Two" shall be a resident of Benton, Marshall or Tippah County. The judge to fill "Place Three" shall be a resident of any county in the district.



§ 9-7-15 - Fourth district; composition; divisions; local contributions for support of court

(1) The Fourth Circuit Court District shall be composed of the following counties:

(a) Leflore County;

(b) Sunflower County; and

(c) Washington County.

(2) The Fourth Circuit Court District shall be divided into four (4) subdistricts as follows:

(a) Subdistrict 4-1 shall consist of the following precincts in the following counties:

(i) Leflore County: Minter City, North Greenwood, Money, Northeast Greenwood, Schlater, West Greenwood, Mississippi Valley State University and Southeast Greenwood Precincts; and

(ii) Sunflower County: Ruleville, Rome, Sunflower Plantation, Drew, Doddsville, Boyer-Linn, Fairview-Hale and Ruleville North Precincts.

(b) Subdistrict 4-2 shall consist of the following precincts in the following counties:

(i) Sunflower County: Indianola 1, Sunflower, Indianola 3 North, Indianola 3 South and Indianola 3 Northeast Precincts; and

(ii) Washington County: Extension Building, Faith Lutheran Church, American Legion, Metcalfe City Hall, Elks Club, Leland Health Department Clinic, Leland Light and Water Plant and Greenville Industrial College Precincts.

(c) Subdistrict 4-3 shall consist of the following precincts in the following counties:

(i) Leflore County: East Greenwood Sub-A, East Greenwood Sub-B, Central Greenwood, North Itta Bena, South Itta Bena, Southwest Greenwood, Rising Sun, Sidon, Morgan City, Swiftown and South Greenwood Precincts;

(ii) Sunflower County: Moorhead, Inverness, Indianola 2 West and Indianola 2 East Precincts; and

(iii) Washington County: Arcola City Hall, Hollandale City Hall, Darlove Baptist Church and Mangelardi Bourbon Store Precincts.

(d) Subdistrict 4-4 shall consist of the following precincts in Washington County: St. James Episcopal Church, Swiftwater Baptist Church, Glen Allan Health Clinic, Italian Club, Ward's Recreation Center, Buster Brown Community Center, Avon Health Center, Kapco Company, Brent Center, William Percy Library and Grace Methodist Church Precincts.

(3) The local contributions required for the maintenance of the Fourth Circuit Court District shall be paid on a pro rata basis each by Leflore, Sunflower and Washington Counties.



§ 9-7-17 - Fourth district; number and election of judges

There shall be four (4) circuit judges for the Fourth Circuit Court District. One (1) circuit judge shall be elected from each subdistrict.



§ 9-7-19 - Fifth district; composition

The Fifth Circuit Court District shall be comprised of the following counties:

(a) Attala County;

(b) Carroll County;

(c) Choctaw County;

(d) Grenada County;

(e) Montgomery County;

(f) Webster County; and

(g) Winston County.



§ 9-7-20 - Fifth district; number of judges

(1) There shall be two (2) judges for the Fifth Circuit Court District.

(2) For purposes of appointment and election, the two (2) judgeships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One" and "Place Two."



§ 9-7-21 - Sixth district; composition; divisions; number and election of judges

(1) The Sixth Circuit Court District shall be comprised of the following counties:

(a) Adams County;

(b) Amite County;

(c) Franklin County; and

(d) Wilkinson County.

(2) The Sixth Circuit Court District shall be divided into two (2) subdistricts as follows:

(a) Subdistrict 6-1 shall consist of Wilkinson County and the following precincts in the following counties:

(i) Adams County: Courthouse, By-Pass Fire Station, Cloverdale, Carpenter No. 1, Concord, Maryland Heights, Northside School, Thompson, Pine Ridge, Airport and Anchorage Precincts; and

(ii) Amite County: Gloster, Ariel, Homochitto, Crosby, East Centreville, Street and Berwick Precincts.

(b) Subdistrict 6-2 shall consist of Franklin County, all of Amite County except Gloster, Ariel, Homochitto, Crosby, East Centreville, Street and Berwick Precincts and the following precincts in Adams County: Bellemont, Duncan Park, Beau Pre, Kingston, Liberty Park, Palestine, Morgantown, Oakland and Washington Precincts.

(3) There shall be two (2) circuit judges for the Sixth Circuit Court District. One (1) judge shall be elected from each subdistrict.



§ 9-7-23 - Seventh district; composition; divisions

(1) The Seventh Circuit Court District shall be comprised of Hinds County.

(2) The Seventh Circuit Court District shall be divided into four (4) subdistricts in Hinds County as follows:

(a) Subdistrict 7-1 shall consist of the following precincts in Hinds County: Precincts 33, 34, 35, 36, 44, 45, 46, 78, 79, 72, 73, 74, 75, 76, 77, 92, 93, 96, 1, 2, 4, 5, 6, 8, 9, 10, 32, 47 and 97.

(b) Subdistrict 7-2 shall consist of the following precincts in Hinds County: Precincts 37, 38, 39, 40, 41, 42, 43, 80, 81, 82, 83, 84, 11, 12, 13, 14, 15, 16, 17, 23, 27, 28, 29, 30 and 85, Brownsville, Cynthia, Pocahontas and Tinnin Precincts.

(c) Subdistrict 7-3 shall consist of the following precincts in Hinds County: Precincts 21, 22, 25, 31, 86, 58, 59, 66, 67, 68, 69, 70, 71, 89, 24, 26, 54, 55, 56, 57, 60, 61, 62, 18, 19, 20, 50, 51, 52, 53, 63 and 64.

(d) Subdistrict 7-4 shall consist of the following precincts in Hinds County: Precincts 94, 95, 87, 88, 90 and 91, Bolton, Edwards, Pine Haven, Utica 1, Utica 2, Byram, Cayuga, Learned, Clinton 1, Clinton 2, Clinton 3, Clinton 4, Clinton 5, Clinton 6, Raymond 1, Raymond 2, Spring Ridge, St. Thomas, Old Byram, Terry, Chapel Hill and Dry Grove Precincts.



§ 9-7-25 - Seventh district; number and election of judges; powers and duties of judges

(1) There shall be four (4) circuit judges for the Seventh Circuit Court District. One (1) judge shall be elected from each subdistrict.

(2) While there shall be no limitation whatsoever upon the powers and duties of the said judges other than as cast upon them by the Constitution and laws of this state, the court in the First Judicial District of Hinds County, in the discretion of the senior circuit judge, may be divided into civil and criminal divisions as a matter of convenience, by the entry of an order upon the minutes of the court.



§ 9-7-27 - Eighth district; composition

(1) The Eighth Circuit Court District shall be comprised of the following counties:

(a) Leake County;

(b) Neshoba County;

(c) Newton County; and

(d) Scott County.

(2) There shall be two (2) judges for the Eighth Circuit Court District. The initial term for the second judgeship created under this section shall begin on the effective date of Laws, 1997, ch. 378, and shall end at the same time as for circuit judges generally.

(3) For purposes of appointment and election, the two (2) judgeships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One" and "Place Two."



§ 9-7-29 - Ninth district; composition; divisions

(1) The Ninth Circuit Court District shall be comprised of the following counties:

(a) Issaquena County;

(b) Sharkey County; and

(c) Warren County.

(2) The Ninth Circuit Court District shall be divided into two (2) subdistricts as follows:

(a) Subdistrict 9-1 shall consist of Issaquena County, Sharkey County and the following precincts in Warren County: St. Aloysius, Kings, Cedar Grove, Waltersville, Auditorium, Brunswick, Vicksburg Junior High School and American Legion Precincts.

(b) Subdistrict 9-2 shall consist of the following precincts in Warren County: Oak Ridge, Bovina, Culkin, Redwood, Number 7 Firestation, Jett, Elks Lodge, Goodrum, Yokena, Plumbers Hall, Y.M.C.A., Moose Lodge and Tingleville Precincts.



§ 9-7-30 - Ninth district; number and election of judges

There shall be two (2) judges for the Ninth Circuit Court District. One (1) judge shall be elected from each subdistrict.



§ 9-7-31 - Tenth district; composition

The Tenth Circuit Court District shall be comprised of the following counties:

(a) Clarke County;

(b) Kemper County;

(c) Lauderdale County; and

(d) Wayne County.



§ 9-7-32 - Tenth district; number of judges

(1) There shall be two (2) judges for the Tenth Circuit Court District.

(2) For purposes of appointment and election, the two (2) judgeships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One" and "Place Two."



§ 9-7-33 - Eleventh district; composition; divisions

(1) The Eleventh Circuit Court District shall be comprised of the following counties:

(a) Bolivar County;

(b) Coahoma County;

(c) Quitman County; and

(d) Tunica County.

(2) The Eleventh Circuit Court District shall be divided into three (3) subdistricts as follows:

(a) Subdistrict 11-1 shall consist of the following precincts from the following counties:

(i) Bolivar County: Gunnison, Rosedale, Pace, Benoit, Scott, East-Central Cleveland, Cleveland Courthouse, Central Cleveland, West Cleveland, Longshot, North Cleveland, Skene, Shaw, Boyle and Stringtown Precincts; and

(ii) Coahoma County: Sherard, Clarksdale 2-4, Rena Lara, and Bobo Precincts.

(b) Subdistrict 11-2 shall consist of the following precincts from the following counties:

(i) Bolivar County: Alligator-Duncan, Shelby, Mound Bayou, Winstonville, Merigold, and East Cleveland Precincts;

(ii) Coahoma County: Clarksdale 4-2, Mattson, Clarksdale 3-3, Cagle Crossing and Roundway Precincts; and

(iii) Quitman County: North Marks, West Marks, Sabino, West Lambert, Lambert, and Mattie Precincts.

(c) Subdistricts 11-3 shall consist of Tunica County and the following precincts in the following counties:

(i) Coahoma County: Lula, Farrell, Friars Point, Lyon, Clarksdale 1-4, Clarksdale 1-4A, Clarksdale 1-4B, Clarksdale 1-4C, Clarksdale 1-4D, Clarksdale 1-4E, Clarksdale 1-4F, Clarksdale 2-4A, Clarksdale 2-4B, Clarksdale 2-4C, Clarksdale 3-3A, Clarksdale 3-3B, Clarksdale 3-3C, Clarksdale 3-3D, Clarksdale 3-3E, Clarksdale 3-3F, Clarksdale 4-2A, Clarksdale 5-4, Clarksdale 5-4A, Clarksdale 5-4B, Coahoma and Jonestown Precincts; and

(ii) Quitman County: Crenshaw, Sledge, Birdie Darling, Belen, Marks, and Crowder Precincts.



§ 9-7-34 - Eleventh district; number and election of judges

There shall be three (3) judges for the Eleventh Circuit Court District. One (1) judge shall be elected from each subdistrict.



§ 9-7-35 - Twelfth district; composition

The Twelfth Circuit Court District shall be comprised of the following counties:

(a) Forrest County; and

(b) Perry County.



§ 9-7-37 - Thirteenth district; composition

The Thirteenth Circuit Court District shall be comprised of the following counties:

(a) Covington County;

(b) Jasper County;

(c) Simpson County; and

(d) Smith County.



§ 9-7-39 - Fourteenth district; composition; number of judges

(1) The Fourteenth Circuit Court District shall be comprised of the following counties:

(a) Lincoln County;

(b) Pike County; and

(c) Walthall County.

(2) (a) There shall be two (2) judges for the Fourteenth Circuit Court District.

(b) For purposes of appointment and election, the two (2) judgeships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One" and "Place Two."



§ 9-7-41 - Fifteenth district; composition

The Fifteenth Circuit Court District shall be comprised of the following counties:

(a) Jefferson Davis County;

(b) Lamar County;

(c) Lawrence County;

(d) Marion County; and

(e) Pearl River County.



§ 9-7-42 - Fifteenth district; number of judges

(1) There shall be two (2) judges for the Fifteenth Circuit Court District.

(2) For purposes of appointment and election, the two (2) judgeships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One" and "Place Two."



§ 9-7-43 - Sixteenth district; composition

The Sixteenth Circuit Court District shall be comprised of the following counties:

(a) Clay County;

(b) Lowndes County;

(c) Noxubee County; and

(d) Oktibbeha County.



§ 9-7-44 - Sixteenth district; number of judges

(1) There shall be three (3) judges for the Sixteenth Circuit Court District.

(2) For purposes of appointment and election, the three (3) judgeships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One," "Place Two" and "Place Three." The judge to fill Place One shall be a resident of Lowndes County. The judge to fill Place Two shall be a resident of Oktibbeha County. The judge to fill Place Three shall be a resident of either Clay or Noxubee County. Election of the three (3) offices of judge shall be by election to be held in every county within the Sixteenth Circuit Court District.



§ 9-7-45 - Seventeenth district; composition; divisions

The Seventeenth Circuit Court District shall be divided into two (2) subdistricts as follows:

(a) Subdistrict 17-1 shall consist of DeSoto County; and

(b) Subdistrict 17-2 shall consist of Panola County, Tallahatchie County, Tate County and Yalobusha County.



§ 9-7-46 - Seventeenth district; number and election of judges

(1) There shall be four (4) circuit judges for the Seventeenth Circuit Court District.

(2) For the purpose of appointment and election, the four (4)judge ships shall be separate and distinct, and one (1) judge shall be elected from Subdistrict 17-1, two (2) judges shall be elected from Subdistrict 17-2, and one (1) judge shall be elected from every county in the district. The two (2) judgeships in Subdistrict 17-2 shall be denominated as "Place One" and "Place Two," the judgeship in Subdistrict 17-1 shall be denominated as "Place Three," and the at-large judgeship shall be denominated as "Place Four."



§ 9-7-47 - Eighteenth district; composition

The Eighteenth Circuit Court District shall be Jones County.



§ 9-7-49 - Nineteenth district; composition; local contributions for support of court

(1) The Nineteenth Circuit Court District shall be comprised of the following counties:

(a) George County;

(b) Greene County; and

(c) Jackson County.

(2) The local contribution required for the maintenance of the Nineteenth Circuit Court District shall not exceed, as to George and Greene Counties, the amount of their present local contribution in their present respective circuit court districts, and any excess shall be paid by Jackson County.



§ 9-7-51 - Nineteenth district; number and election of judges; divisions

(1) There shall be three (3) circuit judges for the Nineteenth Circuit Court District. For the purposes of appointment and election, the three (3) judgeships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One," "Place Two" and "Place Three."

(2) The senior judge of the Nineteenth Circuit Court District may divide the court of any county within the district into civil, criminal and appellate court divisions as a matter of convenience by the entry of an order upon the minutes of the court.



§ 9-7-53 - Twentieth district; composition

The Twentieth Circuit Court District shall be comprised of the following counties:

(a) Madison County; and

(b) Rankin County.



§ 9-7-54 - Twentieth district; number of judges

(1) There shall be two (2) judges for the Twentieth Circuit Court District.

(2) For purposes of appointment and election, the two (2) judgeships shall be separate and distinct and denominated for purposes of appointment and election only as "Place One" and "Place Two."



§ 9-7-55 - Twenty-first district; composition

The Twenty-first Circuit Court District shall be comprised of the following counties:

(a) Holmes County;

(b) Humphreys County; and

(c) Yazoo County.



§ 9-7-57 - Twenty-second district; composition

The Twenty-second Circuit Court District shall be comprised of the following counties:

(a) Claiborne County;

(b) Copiah County; and

(c) Jefferson County.






JURISDICTION, POWERS AND AUTHORITY

§ 9-7-81 - Jurisdiction; general enumeration of subjects

The circuit court shall have original jurisdiction in all actions when the principal of the amount in controversy exceeds two hundred dollars, and of all other actions and causes, matters and things arising under the constitution and laws of this state which are not exclusively cognizable in some other court, and such appellate jurisdiction as prescribed by law. Such court shall have power to hear and determine all prosecutions in the name of the state for treason, felonies, crimes, and misdemeanors, except such as may be exclusively cognizable before some other court; and said court shall have all the powers belonging to a court of oyer and terminer and general jail delivery, and may do and perform all other acts properly pertaining to a circuit court of law.



§ 9-7-83 - Jurisdiction of cases transferred or remanded to it

The circuit court shall have jurisdiction of all cases transferred to it by the chancery court or remanded to it by the supreme court.



§ 9-7-85 - Jurisdiction; suit for sum below

If a suit shall be brought in the circuit court for a sum of less than the court can take cognizance of, or if a greater sum than is due shall be demanded, on purpose to confer jurisdiction, the complaint shall be involuntarily dismissed pursuant to the Mississippi Rules of Civil Procedure; and if the plaintiff, in any case, shall not recover more than the minimal jurisdictional amount, he shall not recover any costs of the defendant unless the judge shall be of the opinion, and so enter on the record, that the plaintiff had reasonable ground to expect to recover more than the minimal jurisdictional amount, or unless the court shall have jurisdiction of the cause, without respect to the amount in controversy.



§ 9-7-87 - Special terms; jurisdiction; juries for

At a special term the circuit court may impanel grand and petit juries, and shall have jurisdiction to hear and determine all civil and criminal business, in the same manner as at a regular term.

Parties and witnesses shall be bound to attend; and witnesses duly subpoenaed or bound by recognizance, shall be subject to the same penalties for failure to attend as if such failure had occurred at a regular term. On receiving the order for a special term, if it be held because of a failure of a regular term, the proper officers shall open the envelopes containing the names of the jurors for such regular term, if it has not been done, and the venire facias shall issue and the jurors be summoned as required by law; but if there be no such envelopes, the jurors shall be drawn as provided in case of a failure of the judge to draw them. The judge may direct whether jurors shall be summoned and how they shall be drawn.



§ 9-7-89 - Motions against officers for money collected

The circuit court shall hear and determine all motions against attorneys at law, sheriffs, coroners, and other officers, for money collected or received as such, and not paid over on demand to the party entitled to the same, and may give judgment and award execution thereon.



§ 9-7-91 - Judgments and executions

The circuit court may render judgments according to the principles and usages of law, in all cases cognizable before it, and award executions, directed to the sheriff or other proper officer of any county. The court, upon legal conviction of a person of a crime or misdemeanor, shall proceed to judgment and award execution thereon as the law directs.



§ 9-7-93 - Time may be allotted by court for civil and criminal business separately

In the county where it may be necessary, in the discretion of the court or judge, the court may designate a certain portion of the time allotted for the holding of court exclusively to the civil business and a certain portion of the time exclusively to the hearing of criminal business, and in cases where the court or judge does this, the court or judge shall so allot the time as to meet the necessities of the criminal and civil business, and, in all cases where it is practical to do so, the court or judge shall separate the civil and criminal business, so that certain time shall be devoted to each.



§ 9-7-95 - Transfer for trial of cases filed in county courts in nineteenth district

Cases filed in the county courts of any county in the nineteenth circuit court district, with the exception of equity and youth court cases, at the discretion of the county court judge, and with the consent of the circuit judge, may be transferred for trial to the circuit courts of such district, and the judgment rendered thereon on any such transferred case in the circuit court shall be a final judgment and shall be appealable in the same manner as now provided by law for appeals from final judgments rendered by circuit courts.






CIRCUIT CLERKS

§ 9-7-121 - Clerk; oath of office and bond

The clerk of the circuit court, before he enters upon the duties of the office, shall take the oath of office, and give bond, with sufficient surety, to be payable, conditioned and approved as provided by law, in a penalty equal to three percent (3%) of the sum of all the state and county taxes shown by the assessment rolls and the levies to have been collectible in the county for the year immediately preceding the commencement of the term of office for such clerk. However, such bond shall not exceed the amount of One Hundred Thousand Dollars ($ 100,000.00). And he may be required to give additional bond from time to time, for the faithful application of all moneys coming into his hands by law or order of the court; but such additional bonds shall be cumulative security, and the original bond shall likewise cover all moneys coming into the hands of the clerk by law or order of the court.



§ 9-7-122 - Training and continuing education requirements for circuit clerks; filing of certificate of compliance; penalty for failure to file; courses; expenses; continuing education credit for attendance at circuit court proceedings; compliance with Section 9-1-46

(1) Except as otherwise provided herein, no circuit clerk elected for a full term of office commencing on or after January 1, 1996, shall exercise any functions of office or be eligible to take the oath of office unless and until the circuit clerk has filed in the office of the chancery clerk a certificate of completion of a course of training and education conducted by the Mississippi Judicial College of the University of Mississippi Law Center within six (6) months of the beginning of the term for which such circuit clerk is elected. A circuit clerk who has completed the course of training and education and has satisfied his annual continuing education course requirements, and who is then elected for a succeeding term of office subsequent to the initial term for which he completed the training course, shall not be required to repeat the training and education course upon reelection. A circuit clerk that has served either a full term of office or part of a term of office before January 1, 1996, shall be exempt from the requirements of this subsection.

(2) In addition to meeting the requirements of subsection (1) of this section, after taking office by election or otherwise, each circuit clerk shall be required to file annually in the office of the chancery clerk a certificate of completion of a course of continuing education conducted by the Mississippi Judicial College. No circuit clerk shall have to comply with this subsection unless he will have been in office for five (5) months or more during a calendar year.

(3) Each circuit clerk elected for a term commencing on or after January 1, 1992, shall be required to file annually the certificate required in subsection (2) of this action commencing January l, 1993.

(4) The requirements for obtaining the certificates in this section shall be as provided in subsection (6) of this section.

(5) Upon the failure of any circuit clerk to file with the chancery clerk the certificates of completion as provided in this section, such circuit clerk shall, in addition to any other fine or punishment provided by law for such conduct, not be entitled to any fee, compensation or salary, from any source, for services rendered as circuit clerk, for the period of time during which such certificate remains unfiled.

(6) The Mississippi Judicial College of the University of Mississippi Law Center shall prepare and conduct courses of training for basic and continuing education for circuit clerks of this state. The basic course of training shall be known as the "Circuit Clerks Training Course" and shall consist of at least thirty-two (32) hours of training. The continuing education course shall be known as the "Continuing Education Course for Circuit Clerks" and shall consist of at least eighteen (18) hours of training. The content of the basic and continuing education courses and when and where such courses are to be conducted shall be determined by the judicial college. The judicial college shall issue certificates of completion to those circuit clerks who complete such courses.

(7) The expenses of the training, including training of those elected as circuit clerk who have not yet begun their term of office, shall be borne as an expense of the office of the circuit clerk.

(8) Circuit clerks shall be allowed credit toward their continuing education course requirements for attendance at circuit court proceedings if the presiding circuit court judge certifies that the circuit clerk was in actual attendance at a term or terms of court; provided, however, that at least twelve (12) hours per year of the continuing education course requirements must be completed at a regularly established program or programs conducted by the Mississippi Judicial College.

(9) By August 1, 2015, and each year thereafter, the Administrative Office of Courts shall certify to the Mississippi Judicial College the names of all circuit clerks who have failed to provide the information required by Section 9-1-46. The judicial college shall not issue a certificate of continuing education required by subsection (2) of this section to any such clerk, and shall report to the State Auditor, and the board of supervisors of the county the clerk is elected from that the clerk shall not be entitled to receive the compensation set out in subsection (5) of this section. A clerk may be certified after coming into compliance with the requirements of Section 9-1-46.



§ 9-7-123 - Appointment of deputy clerks; oath; bond

(1) The clerk of the circuit court shall have power, with the approbation of the court, or of the judge in vacation, to appoint one or more deputies, who shall take the oath of office and may give bond, and who thereupon shall have power to do and perform all the acts and duties which their principal may lawfully do; such approval, when given by the judge in vacation, shall be in writing, and shall be entered on the minutes of the court at the next term.

(2) Each deputy clerk of the circuit court, before he enters upon the duties of the appointment, shall take the oath of office, and shall give bond, with sufficient surety, to be payable, conditioned and approved as provided by law, in a penalty equal to three percent (3%) of the sum of all the state and county taxes shown by the assessment rolls and the levies to have been collectible in the county for the year immediately preceding the commencement of the term of office for the circuit clerk. However, the amount of such bond shall not be less than Fifty Thousand Dollars ($ 50,000.00) nor more than One Hundred Thousand Dollars ($ 100,000.00). The bond shall cover all monies coming into the hands of the deputy clerk by law or order of the court. The board of supervisors, in its discretion, may pay the bond on behalf of the deputy clerk.



§ 9-7-124 - Appointment of temporary deputies to assist circuit clerk of county

(1) The board of supervisors of any county, in its discretion, may authorize the circuit clerk of the county to appoint one or more temporary full-time or temporary part-time deputies for the purpose of assisting the circuit clerk in the performance of duties relating to certification of signatures on initiative petitions as provided by Section 23-17-21.

(2) The salary of any temporary deputy clerk appointed under the provisions of subsection (1) of this section shall be established by the board of supervisors and paid out of any available funds in the county general fund.



§ 9-7-125 - Deputy circuit clerks; appointment and payment in certain counties

(1) The circuit clerk of every county wherein is partially located a national forest and wherein U. S. Highway 49 and Mississippi Highway 26 intersect may appoint a full-time or part-time deputy to insure the efficient operation of the office of circuit clerk of said county.

(2) The boards of supervisors in said counties are authorized to pay to said circuit clerk a sum not to exceed three hundred dollars ($ 300.00) per month for employment of such deputy.



§ 9-7-126 - Additional remuneration to circuit court clerks for salaries of deputy circuit clerks

(1) There shall be allowed out of the county treasury from the general county funds, or any other available funds payable monthly by the board of supervisors of the county, not less than the following amounts for the purposes of defraying the salaries of deputy circuit clerks:

Class 1 and 2 counties not less than Four Hundred Fifty Dollars ($ 450.00) per month;

Class 3 and 4 counties not less than Three Hundred Fifty Dollars ($ 350.00) per month;

Class 5, 6, 7 and 8 counties not less than Two Hundred Fifty Dollars ($ 250.00) per month.

The above and foregoing allowances shall be for the purposes of defraying the salaries of deputy circuit clerks provided such allowance, and upon written request of the circuit clerk, shall be paid directly to the deputy circuit clerk designated by him, in the absence of which request, the allowance shall be paid monthly to the circuit clerk. Deputy circuit clerks employed under authority of this section shall be deemed employees of the county. The clerk shall select and supervise their public duties.

(2) This section shall not apply to any county having a county court except that in any county in which U.S. Highway 49 and Mississippi Highway 6 intersect, any county in which U.S. Highway 61 and Mississippi Highway 4 intersect, any county having a population in excess of fifty-seven thousand (57,000) and which is traversed by the Tennessee-Tombigbee Waterway or whose county seat is within twenty (20) miles of the Tennessee-Tombigbee Waterway, any county bordering the State of Tennessee and the Mississippi River, any county in which U.S. Highway 61 and U.S. Highway 82 intersect, any county in which U.S. Highway 61 and Mississippi Highway 8 intersect, any county in which U.S. Highway 82 and U.S. Highway 49E intersect, any county in which U.S. Highway 49 and Mississippi Highway 16 intersect and which is traversed by Interstate Highway 55, and any county in which Highway 589 and Highway 98 intersect, the provisions of this section shall be discretionary with the respective board of supervisors.



§ 9-7-127 - Final record to be made

Within three (3) months after the final determination of any suit, or if an appeal shall have been taken, then within three (3) months after receiving a certificate of the affirmance of the judgment, the clerk shall enter in a well-bound book, to be kept for the purpose, a full and complete record of all the proceedings in the suit, if the title to the real estate be involved or affected, and if not, only on the order of the court. On failure to make a final record required by law or the order of the court, the clerk may be fined, as for a contempt, Twenty Dollars ($ 20.00) for each failure; and he shall also be liable in damages to any party injured. A final record shall not be made of any suit without a judgment on the merits. Such record may be kept on computer as provided in Section 9-7-171.



§ 9-7-128 - Disposal and destruction of certain case files and loose records; electronic storage of certain files, records and documents

(1) Where there is no requirement for a permanent record to be made, the clerk, upon order of the court, may dispose of and destroy all case files of the circuit or county court which have been in existence for ten (10) years or which have been reduced to judgment and that judgment satisfied and cancelled. The clerk may also dispose of and destroy any loose records not required by law to be kept as permanent records after a period of ten (10) years. No records, however, may be destroyed without the approval of the Director of the Department of Archives and History.

(2) The files, records and other documents described herein may, upon order of the court in accordance with the provisions of this section, be electronically stored for convenience and efficiency in storage. The electronic storage of documents, for purposes of this section, shall have the same meaning as set forth in Section 9-1-51. In those counties electing to store files, records and documents by means of electronic storage, the following described case files shall be electronically stored after the time periods described below have elapsed:

(a) Cases in county criminal or civil court which have been dismissed or in which a judgment has been entered at least three (3) years prior to the date upon which they are electronically stored; and

(b) Cases in circuit, criminal or civil court which have been dismissed or in which a judgment has been entered at least five (5) years prior to the date upon which they are electronically stored.

(3) Nothing in this section shall serve as authority to destroy any docket book, minute book, issue docket, subpoena docket, witness docket book, execution docket book, voter registration book, marriage record book, trial order, abstract of judgment, judgment roll, criminal file where an indictment was returned and the defendant convicted if the file is not at least twenty (20) years old, habeas corpus docket, preliminary hearing docket or Court of Appeals or Supreme Court appeals docket.



§ 9-7-129 - List of allowances against county treasury

Within ten days after each term of circuit court, it shall be the duty of the clerk to deliver to the clerk of the board of supervisors a certified list of allowances made by the court at such term, payable out of the county treasury, specifying the amount, to whom allowed, and on what account. For any failure to deliver such list, the clerk of the circuit court may be punished by the court as for a contempt.



§ 9-7-131 - Jury fee book

The clerk of the circuit court shall keep a book to be called the "jury book," in which he shall enter the time of issuing all certificates to jurors, the amount thereof, and to whom issued. Such book may be kept by means of electronic filing or storage or both as provided in Sections 9-1-51 through 9-1-57, or otherwise, as the clerk may elect. Within ten (10) days after each term of the court, he shall file in the office of the clerk of the board of supervisors of his county a certified copy of such entries, for the information of the board. For any failure in this respect, the clerk of the circuit court may be fined and imprisoned by the court as for a contempt.



§ 9-7-133 - Jury tax imposed and how collected

A jury tax of three dollars is imposed on each original suit in the circuit court in which a plea is filed, and on every issue therein tried separately by a jury, and a tax of two dollars on each case transferred or appealed thereto, to constitute a fund for the payment of jurors, and to be collected by the clerk or sheriff as costs. The clerk shall be liable on his official bond for any failure to charge, receive, or issue execution for the jury tax; and the sheriff shall likewise be liable for a failure to collect or to pay the same to the county treasurer; and they may be fined as for a contempt therefor not more than one hundred dollars.



§ 9-7-135 - Clerk to report list of cases subject to jury tax

Within ten days after the end of any term of the court, the clerk shall furnish to the clerk of the board of supervisors a list of all judgments rendered and suits disposed of at such term, or in the preceding vacation, on which a jury tax is imposed, and shall pay over all sums received by him for jury tax during the term and since the last term, and for any failure shall be liable as provided by Section 9-7-133. And if any clerk shall fail to furnish the said list he shall be fined by the court in the sum of one hundred dollars, on motion of the clerk of the board of supervisors or the district attorney.



§ 9-7-137 - Register of sureties on bonds to be kept

The clerk of the circuit court shall procure a well-bound book, arranged alphabetically and properly ruled, lined and headed to show the name of the principal and surety, name of principal obligor, name of obligee, date of bond, penalty of bond, kind of bond, where recorded if recorded, number of suit in which filed and date of discharge. In this he shall abstract each bond, when filed in his office, by entering in such record the name of each principal and surety, under the proper letter, the name of principal obligor, name of obligee, date, penalty, kind of bond, where recorded if recorded, and number of suit in which filed. And when such bond has been discharged, the date thereof shall be entered in said record under the proper heading. Such information may be kept on computer as provided in Section 9-7-171.



§ 9-7-139 - Recordation of pardons in county of conviction

When a pardon may be granted by the governor to anyone convicted of a crime, two copies thereof shall be filed with the secretary of state in accordance with the provisions of Section 7-3-5, Mississippi Code of 1972. One such copy shall be retained by the secretary of state in a permanent register and the other copy shall be immediately forwarded by the secretary of state to the circuit clerk of the county in which such person was convicted. The county shall furnish and the circuit clerk shall maintain a permanent record of pardons and the circuit clerk may certify the fact of any recorded pardon for use in any court or agency, state or federal.



§ 9-7-141 - Circuit court clerk's office at Biloxi

(1) In Harrison County, a county having two (2) judicial districts, it shall be the duty of the clerk of the circuit court to keep in his office at Biloxi, all records, record books, electronic equipment, records and documents and other documents of every character which he is now required by law to keep in his office at Gulfport, and said records, record books and documents of whatever character or duly certified copies thereof shall have the same force and effect in law as they would have if said books, records and documents had been kept or preserved by him in his office at Gulfport. And likewise, it shall be the duty of the clerk of the circuit court of Harrison County, as clerk of county court to keep in his office at Biloxi, all of the records, record books and documents of every character which he is now required by law to keep in his office at Gulfport, and said records, books and documents, or duly certified copies thereof, shall likewise have the same force and effect in law as they would have if said books, records and documents had been kept or preserved by him in his office at Gulfport.

(2) The Secretary of State shall furnish to the Clerk of the Circuit Court of Harrison County, for the use of said court at Biloxi, a full set of the reports of the Supreme Court or court of last resort of this state, and all other books and laws which he shall at any time be required to deliver to the sheriff or the clerk of said county, in the several counties of this state; and also all other laws, maps and public documents required by law to be furnished, or usually furnished, to the sheriff or clerk of the circuit and chancery courts of this state under laws now or heretofore in force or that may hereafter be enacted.






DOCKETS

§ 9-7-171 - General docket

(1) The clerk shall keep a general docket, in which he shall enter the names of the parties in each case, the time of filing the declaration, indictment, record from inferior courts on appeal or certiorari, petition, plea, or demurrer, and all other papers in the cause, the issuance and return of process, and a note of all judgments rendered therein, by reference to the minute book and page. He shall mark on the papers in every cause the style and number of the suit, and the time when, and the party by whom filed; and he shall not suffer any paper so filed to be withdrawn but by leave of the court, and then only by retaining a copy, to be made at the cost of the party obtaining the leave. All the papers and pleadings filed in a cause shall be kept in the same file, and all the files kept in numerical order. Entries in criminal cases shall not be made on the docket so as to disclose the names of the defendants until their arrest. And the docket shall be duly indexed, both directly and indirectly, in the alphabetical order of the names of each of the parties.

(2) The general docket required to be kept by this section and all other dockets or records required by law to be kept by the circuit clerk may be kept on computer in lieu of any other physical docket, record or well-bound book if all such dockets and records are kept by computer in accordance with regulations prescribed by the Administrative Office of Courts.



§ 9-7-175 - Criminal docket

The clerk shall make out for each term a separate docket of cases begun by indictment, presentment, information, or other proceedings of a criminal nature, in the name or on behalf of the state or any municipal corporation. Such docket may be kept on computer as provided in Section 9-7-171.



§ 9-7-177 - Appearance docket

The clerk shall keep an appearance docket, in which he shall enter all civil cases not triable at the first term after they are begun, in the order in which they are commenced, with the date of such commencement. Such docket may be kept on computer as provided in Section 9-7-171.



§ 9-7-179 - Subpoena docket

The clerk shall keep a subpoena docket, in which he shall enter the style and number of each case in which a subpoena for a witness is issued, the name of the party for whom the witness is subpoenaed, to whom the subpoena is directed, the date of its issuance, when returnable, whether or not executed. He shall therein keep an account of all witnesses who may be absent when the case in which they have been subpoenaed is called for trial, or who may disqualify themselves from giving testimony by being intoxicated when such case is tried; and he shall not issue any certificate to such witnesses. The docket shall be kept duly indexed. Such docket may be kept on computer as provided in Section 9-7-171.



§ 9-7-181 - Execution docket

The clerk shall keep a docket, in which he shall enter every capias pro finem and all executions issued by him, specifying the names of the parties, the date, the amount of the judgment or decree and of costs, the name of the officer to whom it is delivered, to what county directed, the date when issued, and the return-day thereof; and, when the same is returned, shall, without delay, record the return at large on the same page of the docket. And the execution docket shall be kept duly indexed, both directly and indirectly, in the alphabetical order of the names of each of the parties. Such docket may be kept on computer as provided in Section 9-7-171.






CIRCUIT COURT COMMUNITY CORRECTIONS ACT OF 2010






Chapter 9 - COUNTY COURTS

§ 9-9-1 - Continuation and establishment in certain counties

(1) There shall be an inferior court to be known as the county court in and for each of the following counties:

(a) Each county of the state wherein a county court is in existence on July 1, 1985;

(b) From and after January 1, 1987, each county that has a population exceeding fifty thousand (50,000) inhabitants as shown by the latest federal decennial census; and

(c) The board of supervisors of any county having a population exceeding thirty-nine thousand (39,000) inhabitants as shown by the latest federal decennial census in which Highways 589 and 98 intersect shall have the option to establish a county court under the provisions of this section.

(2) (a) A county judge for a county that is required to establish a county court under subsection (1)(b) of this section shall be elected by the qualified electors of the county for the same term and in the same manner as provided for the election of circuit court judges at an election held at the same time as the next regular election of circuit court judges first occurring after the date upon which it can be determined that a county court is required under the provisions of subsection (1)(b) of this section to be established in such county.

(b) A county judge for a county electing to establish a county court under subsection (1)(c) of this section shall be elected by the qualified electors of the county in the same manner as provided for the election of circuit court judges at an election held at the November general election first occurring after the date when the board of supervisors spreads upon its minutes a resolution creating the county court. The term of the county court judge so elected shall begin on the first day of January following the November election, and shall end at the same time as for county court judges generally. Thereafter, the county court judge shall be elected and serve for a term as provided for county court judges generally.

(3) The provisions of this section shall not be construed so as to require that a county court be established in any county in which the board of supervisors has agreed and contracted with the board of supervisors of any other county or counties to support and maintain one (1) county court for such counties as provided in Section 9-9-3.



§ 9-9-3 - Establishment by agreement between two or more counties; expenses of operating court to be prorated

Any two (2) or more counties in the discretion of their respective boards of supervisors may contract and agree between themselves to support and maintain one (1) county court for such counties. If such agreement be made then the expenses of the operation of said court shall be prorated among such two (2) or more counties and the pro rata part of each county shall be paid from the general funds of each county, from any special tax which may be levied for the support of such court, or any funds made available to the county from the Federal Law Enforcement Assistance Administration for this purpose.



§ 9-9-5 - County judge; qualifications, election, term of office, and filling of vacancies

(1) The county judge shall possess all of the qualifications of a circuit judge as prescribed by the Mississippi Constitution. In the event of the establishment of a county court by agreement between two (2) or more counties as provided in Section 9-9-3, the judge of said court may be a qualified elector of any one (1) of said counties, and shall have such other qualifications as provided for by law. The county judge shall be elected by the qualified electors of his county at the time and in the manner as circuit judges are elected and he shall hold office for the same term. Vacancies in the office of county judge shall be filled in the same manner as vacancies in the office of circuit judge.

(2) Provided, however, that in any county having a total population in excess of eleven thousand (11,000) according to the 1970 federal decennial census and a total assessed valuation of real and personal property of not less than sixteen million dollars ($ 16,000,000.00) and not more than seventeen million dollars ($ 17,000,000.00) and in which Mississippi Highway 4 and United States Highway 61 intersect, in which there is a vacancy in the post of county judge resulting from the failure of a candidate to qualify for that post, the board of supervisors of such county may, upon certification of such vacancy to the board, appoint a county judge to serve out the term so vacated who shall be a licensed attorney from such county or an adjoining county. The compensation of such attorney shall be the same he would have otherwise received if elected.

(3) In the event that any county wherein is located a state hospital and wherein U.S. Highway 80 and Mississippi Highway 43 intersect shall establish a county court, the county judge of such county shall be elected at the general election to be held on Tuesday after the first Monday of November, 1982, after qualifying therefor as provided by law. Provided, however, that the board of supervisors of such county may appoint a county judge who shall be a licensed attorney from such county until the office of county judge shall be filled pursuant to said election.



§ 9-9-9 - County judge; general restriction on practice of law

The county judge shall not practice law in any of the courts of the county wherein he holds court, but this prohibition shall not prohibit the judges of the county courts from practicing in any of the courts so far as to enable them to bring to a conclusion cases actually pending when they were appointed or elected, in which such county judges were then employed as provided in Section 9-1-25, Mississippi Code of 1972, for judges of the circuit court and chancellors.



§ 9-9-11 - County judge; compensation and further restrictions

(1) Except as otherwise provided in subsections (2), (3) and (4), the county court judge shall receive an annual salary payable monthly out of the county treasury in an amount not to exceed One Thousand Dollars ($ 1,000.00) less than the salary which is now or shall hereafter be provided for circuit and chancery judges of this state, in the discretion of the board of supervisors of said county; provided, however, that the salary of such judge shall not be reduced during his term of office. Provided further, that the office of county court judge in any county receiving an annual salary of Thirty-six Thousand Dollars ($ 36,000.00) or more shall be a full-time position, and the holder thereof shall not otherwise engage in the practice of law.

(2) If a county court is established by agreement between two (2) or more counties as provided in Section 9-9-3, the county judge of the court so established shall be paid a salary equal to one and one-half (1-1/2) times that salary that he would be paid if he were the judge of the smallest of such two (2) or more counties, such salary to be paid in monthly installments as provided by law; provided that such salary shall not exceed One Thousand Dollars ($ 1,000.00) less than the salary of the circuit and chancery judges of this state.

(3) The county court judge shall receive an annual salary payable monthly out of the county treasury as follows:

(a) In any county having a population of seventy thousand (70,000) or more according to the 1980 federal census, the county judge shall receive an annual salary of One Thousand Dollars ($ 1,000.00) less than that paid to a circuit court judge. The office of county judge shall be a full-time position, and the holder thereof shall not otherwise engage in the practice of law.

(b) In any county having a population of sixty thousand (60,000) or more but less than seventy thousand (70,000) according to the 1980 federal census, the county judge shall receive an annual salary of Forty Thousand Dollars ($ 40,000.00). The office of county judge shall be a full-time position, and the holder thereof shall not otherwise engage in the practice of law. The county judge shall not be eligible for any additional salary except as may be authorized in subsection (4).

(c) In any county having a population of twenty-seven thousand (27,000) or more but less than sixty thousand (60,000) according to the 1980 federal census, the county judge shall receive an annual salary of not less than Twelve Thousand Dollars ($ 12,000.00) but not more than Forty Thousand Dollars ($ 40,000.00), in the discretion of the board of supervisors of said county. The county judge shall not be eligible for any additional salary except as may be authorized in subsection (4). In the event that the board of supervisors of said county elects to pay such county judge an annual salary of Thirty Thousand Dollars ($ 30,000.00) or more, the office of county judge shall be a full-time position, and the holder thereof shall not otherwise engage in the practice of law.

(d) In any county having a population of less than twenty-seven thousand (27,000) according to the 1980 federal census, the county judge shall receive an annual salary of not less than Four Thousand Two Hundred Dollars ($ 4,200.00) and not more than Eight Thousand Five Hundred Dollars ($ 8,500.00), in the discretion of the board of supervisors of said county. The county judge shall not be eligible for any additional salary except as may be authorized in subsection (4).

(4) The county judge of any county described in this subsection shall be paid the compensation, and he shall be subject to any restrictions set forth in the following paragraphs:

(a) The county judge of any such Class 1 county with a population according to the latest federal decennial census of forty-five thousand (45,000) or more and lying wholly within a levee district and having two (2) judicial districts shall, in the discretion of the board of supervisors of such county, receive an annual salary not exceeding Forty Thousand Dollars ($ 40,000.00), or a sum which is One Thousand Dollars ($ 1,000.00) less than the salary which is now or shall hereafter be provided for circuit and chancery judges of the state, whichever is greater.

(b) The county judge of any Class 1 county having an area in excess of nine hundred twenty-five (925) square miles shall receive an annual salary of not less than Thirty Thousand Dollars ($ 30,000.00) but, in the discretion of the board of supervisors of such county, such salary may be not more than Five Hundred Dollars ($ 500.00) less than the annual salary of a circuit judge, payable monthly out of the county treasury, and the county judge shall not practice law.

(c) The office of county judge in any such Class 1 county with a population according to the 1970 federal decennial census of greater than thirty-nine thousand (39,000), and where U.S. Highway 61 and Mississippi Highway 6 intersect, shall receive an annual salary to be paid in monthly installments of not less than an amount equal to ninety percent (90%) of the annual salary which is now or shall hereafter be provided for circuit and chancery judges of the state, as follows: The salary of the county judge shall be increased by ten percent (10%) annually above the base salary of the preceding year until such time as the judge's salary is equal to the amount that is provided by this subsection. The office of county judge shall be a full-time position and the holder thereof shall not otherwise engage in the practice of law.

(d) In any Class 1 county bordering on the Mississippi River and which has situated therein a national military park and national military cemetery, the office of county judge shall be a full-time position and the holder thereof shall not otherwise engage in the practice of law. The salary for the county judge in said county shall be fixed at a sum which is One Thousand Dollars ($ 1,000.00) less than the salary which is now or shall hereafter be provided for circuit and chancery judges of this state.

(e) The county judge in any county having a population of at least forty-two thousand one hundred eleven (42,111), according to the 1970 census, and where U.S. Highway 49E and U.S. Highway 82 intersect, shall receive an annual salary to be paid in monthly installments of not less than Thirty Thousand Dollars ($ 30,000.00) but not more than Two Thousand Five Hundred Dollars ($ 2,500.00) less than the annual salary of the circuit judge, in the discretion of the board of supervisors of said county.

(f) The county judge in any Class 1 county bordering on the Mississippi River and having an area of less than four hundred fifty (450) square miles wherein U.S. Highways 84 and 61 intersect shall receive an annual salary of Four Thousand Dollars ($ 4,000.00) less than the annual salary of a circuit judge, and such county judge shall not practice law in any manner. The county judge in such county shall not be eligible to receive any additional salary authorized by this section or from any other source other than that set out and authorized by this paragraph.

(g) The county judge of any Class 1 county bordering on the Mississippi River on the west and the State of Tennessee on the north, and traversed north to south by Interstate Highway 55, shall receive an annual salary of ninety percent (90%) of the salary which is now or shall hereafter be provided for chancery and circuit judges of this state, but in any event not less than Sixty Thousand Two Hundred Dollars ($ 60,200.00).

(h) The county judge of any Class 1 county with a population of greater than sixty-nine thousand (69,000) according to the 1980 federal decennial census, and wherein U.S. Highway 80 and Mississippi Highway 43 intersect, shall receive an annual salary in an amount not greater than the sum of Five Hundred Dollars ($ 500.00) less than the salary which is now or shall hereafter be provided for circuit and chancery judges of this state, in the discretion of the board of supervisors of said county.

(i) The county judge of any county having a population in excess of sixty-six thousand (66,000) according to the 1980 federal decennial census, wherein is located a state-supported university and in which U.S. Highways 49 and 11 intersect, shall receive an annual salary of One Thousand Dollars ($ 1,000.00) less than that paid to a circuit court judge. The office of such county judge shall be a full-time position, and the holder thereof shall not otherwise engage in the practice of law.

(j) The county judge of any county having two (2) judicial districts, having a population in excess of sixty-one thousand nine hundred (61,900) according to the 1980 federal decennial census, in which U.S. Interstate Highway 59 intersects with U.S. Highway 84, shall receive an annual salary of One Thousand Dollars ($ 1,000.00) less than the salary which is now or hereafter authorized to be paid circuit and chancery court judges of this state. The office of such county judge shall be a full-time position, and the holder thereof shall not otherwise engage in the practice of law.

(k) The office of county judge of any Class I county wherein U.S. Highway 51 and U.S. Highway 98 intersect shall be a full-time position and the holder thereof shall not otherwise engage in the practice of law. The annual salary for the office of county judge in said county may be fixed, in the discretion of the board of supervisors of said county, at a sum not to exceed Two Thousand Dollars ($ 2,000.00) less than the salary which is now or shall hereafter be provided for circuit and chancery judges of this state.

(l) The county judge of any county having a population of more than forty-one thousand six hundred (41,600) but less than forty-one thousand six hundred fifty (41,650) according to the 1980 federal census, and wherein U.S. Highway 49 intersects with Mississippi Highway 22, shall receive an annual salary payable monthly out of the county treasury of One Thousand Dollars ($ 1,000.00) less than the salary provided now or hereafter for circuit and chancery judges of this state.

(m) The county judge of any county having a population of more than fifty-seven thousand (57,000) but less than fifty-seven thousand one hundred (57,100) according to the 1980 federal census, wherein U.S. Highway 45 intersects with Mississippi Highway 6, shall receive an annual salary in an amount established by the board of supervisors, but in no event to exceed the salary provided now or hereafter for circuit and chancery judges of this state.

(n) The county judge of any county having a population of more than fifty-seven thousand three hundred (57,300) according to the 1980 federal decennial census, wherein is located a state-supported university and wherein U.S. Highways 82 and 45 intersect, shall receive an annual salary in an amount established by the board of supervisors, but in no event to exceed the salary provided now or hereafter for circuit and chancery judges of this state.

(5) The salary of a county court judge or justice court judge shall not be reduced during his term of office as a result of a population decrease based upon the 1990 federal decennial census.

(6) The salary of a sheriff shall not be reduced during his term of office as a result of a population decrease based upon the 1990 federal decennial census.

(7) Notwithstanding any provision of this section to the contrary, the board of supervisors of any county, in its discretion, may pay its county court judge an annual salary of One Thousand Dollars ($ 1,000.00) less than that paid to a circuit court judge. The office of county judge shall be a full-time position, and the holder thereof shall not otherwise engage in the practice of law.

(8) (a) There shall be transferred to the county for each county court judge, payment to be made in monthly installments from the Judicial System Operation Fund created under Section 9-21-45, an annual salary supplement of:

(i) From and after January 1, 2013, through December 31, 2013, the sum of Seven Thousand Nine Hundred Fifty-seven Dollars and Fifty Cents ($ 7,957.50), plus any applicable fringe benefits resulting from this amount;

(ii) From and after January 1, 2014, through December 31, 2014, the sum of Fifteen Thousand Nine Hundred Fifteen Dollars ($ 15,915.00), plus any applicable fringe benefits resulting from this amount;

(iii) From and after January 1, 2015, through December 31, 2015, the sum of Twenty-three Thousand Eight Hundred Seventy-two Dollars and Fifty Cents ($ 23,872.50), plus any applicable fringe benefits resulting from this amount; and

(iv) From and after January 1, 2016, through December 31, 2019, the sum of Thirty-one Thousand Eight Hundred Thirty Dollars ($ 31,830.00), plus any applicable fringe benefits resulting from this amount.

(b) From and after January 1, 2019, and every four (4) years thereafter, the annual salary in this subsection (8) shall be adjusted according to the level of compensation recommended by the State Personnel Board for county court judges in the board's most recent report on judicial salaries, as required under Section 25-9-115, to the extent that sufficient funds are available.

(c) The total annual salary paid to the county court judge out of the county treasury and out of the Judicial System Operation Fund created under Section 9-21-45 shall not exceed the salary limitation set forth in subsection (7) of this section.



§ 9-9-13 - Municipalities may supplement salaries of county judicial officers surrendering right to practice law

The governing body of any municipality with a population in excess of one hundred thousand (100,000) persons, upon determination that municipal security or efficiency is involved in the judicial process in the handling of appeals from municipal court and of related matters, may contract to supplement the salary of county judicial officers in the county in which such municipality is located in exchange for the surrender by such judicial officers of the right to engage in the practice of law. The salary of such judicial officer so supplemented shall not exceed the salary of circuit or chancery judges in such county or of municipal councilmen, whichever is less.



§ 9-9-14 - Additional judge for Harrison County

(1) In order to relieve the crowded condition of the docket in the county court of Harrison County and particularly to facilitate and make possible the trial and disposition of the large number of causes on said docket, there shall be three (3) county judges for Harrison County provided for and elected as herein set out.

(2) For the purposes of nomination and election, the three (3) judgeships shall be separate and distinct, to be denominated for purposes of appointment, nomination and election only as "place one," "place two" and "place three." There shall be no distinction whatsoever in the powers, duties and emoluments of the three (3) offices of county judge, except that the county judge of Harrison County who has been for the longest time continuously a county judge of said county shall have the power to assign causes, terms and dockets.

(3) While there shall be no limitation whatsoever upon the powers and duties of the said county judges other than as cast upon them by the constitution and laws of this state, the county court of Harrison County may, in the discretion of the county judge who has been for the longest time continuously a judge of said court, be divided into civil, equity and criminal divisions as a matter of convenience, by the entry of an order upon the minutes of the court.

(4) The Governor shall appoint some qualified person from Harrison County to fill the office of county judge hereby created, who shall hold office until his successor is elected and qualified in the manner and form as provided in Section 9-9-5, Mississippi Code of 1972, and said appointment and election shall in all respects be of the same import as if the office had heretofore been in existence and a vacancy had as of October 1, 1972, occurred therein.

(5) Each county judge shall appoint his own court reporter in accordance with Section 9-13-61, Mississippi Code of 1972, for the purpose of doing the necessary stenographic work of the court.

(6) The family court judge in Harrison County shall be the county judge for "place three" from and after March 19, 1999, to serve for the term expiring December 31, 2002.



§ 9-9-15 - Additional judges for Hinds County

(1) In order to relieve the crowded condition of the docket in the county court and in the youth court of the first judicial district of Hinds County and particularly to facilitate and make possible the trial and disposition of the large number of causes on said docket and in the youth court, there shall be three (3) county judges for Hinds County, Mississippi, provided for and elected as herein set out.

(2) For purposes of appointment, nomination and election, the three (3) judgeships shall be separate and distinct, the presently existing judgeship and its succession to be denominated for purposes of appointment, nomination and election only as Place One, Place Two and Place Three. There shall be no distinction whatsoever in the powers, duties and emoluments of the three (3) offices of county judge, except that the county judge of Hinds County who has been for the longest time continuously a county judge of said county, shall have the right to assign causes, terms and dockets.

(3) While there shall be no limitation whatsoever upon the powers and duties of the said county judges other than as cast upon them by the constitution and laws of this state, the county court in Hinds County may, in the discretion of the county judge who has been for the longest time continuously a judge of said court, be divided into civil, criminal and youth court divisions as a matter of convenience, by the entry of an order upon the minutes of the court.



§ 9-9-16 - Additional judge for Washington County

(1) In order to relieve the crowded condition of the docket in the county court of Washington County and particularly to facilitate and make possible the trial and disposition of the large number of causes on said docket, it is enacted that from and after January 1, 1976, in the manner provided herein, there shall be two (2) county judges for Washington County, Mississippi, provided for and elected as herein set out.

(2) For the purposes of nomination and election, the two (2) judgeships shall be separate and distinct, the presently existing judgeship and its succession to be denominated for purposes of appointment, nomination and election only as "place one" and the judgeship hereby created and its succession for said selfsame purposes and none other to be designated as "place two." There shall be no distinction whatsoever in the powers, duties and emoluments of the two (2) offices of county judge, except that the county judge of Washington County who has been for the longest time continuously a county judge of said county shall have the power to assign causes, terms and dockets. Should neither judge of said county court have served longer in said office than the other, then that judge of this county court who has been for the longest time a member of the Mississippi State Bar shall have the right to assign causes, terms and dockets.

(3) While there shall be no limitation whatsoever upon the powers and duties of the said county judges other than as cast upon them by the constitution and laws of this state, the county court of Washington County may, in the discretion of the county judge who has been for the longest time continuously a judge of said court, be divided into civil, equity, youth and criminal divisions as a matter of convenience, by the entry of an order upon the minutes of the court.

(4) Each county judge shall appoint his own court reporter in accordance with Section 9-13-61, Mississippi Code of 1972, for the purpose of doing the necessary stenographic work of the court.

(5) The additional judgeship created by this section shall remain vacant unless prior to May 10, 1975, the board of supervisors of Washington County, Mississippi, shall adopt an order duly entered upon the minutes of said board stating that sufficient county funds are available for the compensation and related expenses of the additional judgeship created herein.

(6) If the order of the board of supervisors as required under subsection (5) of this section shall have been duly adopted and entered upon the minutes of said board prior to May 10, 1975, then the additional judgeship herein created shall be filled by a person elected in the regular primary and general elections to be held in 1975, and the person so elected shall hold office from January 1, 1976, for the remainder of the regular term for county judges. All candidates for such office shall possess all of the qualifications of a circuit judge as prescribed by the state constitution and shall qualify for election in the same manner and be governed by the same statutes as other candidates for county office. After the first election to fill the judgeship created herein, the provisions of Section 9-9-5, Mississippi Code of 1972, shall apply to the judgeship created herein.



§ 9-9-17 - Additional judge for Jackson County

(1) In order to relieve the crowded condition of the docket in the county court and in the youth court of Jackson County and particularly to facilitate and make possible the trial and disposition of the large number of causes on said docket and in the youth court, there shall be two (2) county judges for Jackson County, Mississippi, provided for and elected as herein set out.

(2) For the purposes of nomination and election, the two (2) judgeships shall be separate and distinct, the presently existing judgeship and its succession to be denominated for purposes of appointment, nomination and election only as Place One and the judgeship hereby created and its succession for said selfsame purposes and none other to be designated as Place Two. There shall be no distinction whatsoever in the powers, duties and emoluments of the two (2) offices of county judge, except that the county judge of Jackson County who has been for the longest time continuously a county judge of said county shall have the right to assign causes, terms and dockets.

(3) While there shall be no limitation whatsoever upon the powers and duties of the said county judges other than as cast upon them by the Constitution and laws of this state, the county court of Jackson County may, in the discretion of the county judge who has been for the longest time continuously a judge of said court, be divided into civil, equity, criminal and youth court divisions as a matter of convenience by the entry of an order upon the minutes of the court.

(4) The two (2) county judges shall be elected at the same time and in the same manner now prescribed by law for the existing judgeship of Jackson County.

(5) The Board of Supervisors of Jackson County may, in its discretion, set aside, appropriate and expend moneys from the general fund to be used in the payment of salaries of judges, clerks, reporters, officers and employees of the youth court division of the county court, including the related facilities of the youth court division of the county court, and such funds shall be expended for no other purposes.

The county shall not be reimbursed for the amount of any such levy provided for by this section under the terms of the Homestead Exemption Law.



§ 9-9-18 - Additional county court judge for Rankin County

(1) In order to relieve the crowded condition of the docket in the county court and in the youth court of Rankin County and particularly to facilitate and make possible the trial and disposition of the large number of causes on the docket and in the youth court, there shall be two (2) county judges for Rankin County, provided for and elected as herein set out.

(2) For the purposes of nomination and election, the two (2) judgeships shall be separate and distinct, the presently existing judgeship and its succession to be denominated for purposes of appointment, nomination and election only as "Place One" and the judgeship hereby created and its succession for said selfsame purposes and none other to be designated as "Place Two." There shall be no distinction whatsoever in the powers, duties and emoluments of the two (2) offices of county judge, except that the county judge of Rankin County who has been for the longest time continuously a county judge of the county shall have the right to assign causes, terms and dockets. Should neither judge of the county court have served longer in office than the other, then that judge of this county court who has been for the longest time a member of The Mississippi Bar shall have the right to assign causes, terms and dockets.

(3) While there shall be no limitation whatsoever upon the powers and duties of the county judges other than as cast upon them by the Constitution and laws of this state, the county court of Rankin County may, in the discretion of the county judge who has been for the longest time continuously a judge of the court, be divided into civil, equity, criminal and youth court divisions as a matter of convenience by the entry of an order upon the minutes of the court.

(4) The initial holder of the additional judgeship created by this section, or "Place Two," shall be elected in the regular election of November 2002; candidates therefor shall qualify to run not later than forty-five (45) days before that election. The person elected shall begin the term of office in January of 2003 at the same time as county judges generally, and there shall be no vacancy of the office before that time. The two (2) judges shall otherwise be elected, and any vacancy in office filled, as provided for county judges generally.

(5) The Board of Supervisors of Rankin County may, in its discretion, set aside, appropriate and expend monies from the general fund to be used in the payment of salaries of judges, clerks, reporters, officers and employees of the youth court division of the county court, including the related facilities of the youth court division of the county court, and such funds shall be expended for no other purposes. The county shall not be reimbursed for the amount of any such levy provided for by this section under the terms of the Homestead Exemption Law.



§ 9-9-181 - Additional county court judge for Madison County

(1) In order to relieve the crowded condition of the docket in the county court and in the youth court of Madison County and particularly to facilitate and make possible the trial and disposition of the large number of causes on the docket and in the youth court, there shall be two (2) county judges for Madison County, provided for and elected as herein set out.

(2) For the purposes of nomination and election, the two (2) judgeships shall be separate and distinct, the presently existing judgeship and its succession to be denominated for purposes of appointment, nomination and election only as Place One and the judgeship hereby created and its succession for said selfsame purposes and none other to be designated as Place Two. There shall be no distinction whatsoever in the powers, duties and emoluments of the two (2) offices of county judge, except that the county judge of Madison County who has been for the longest time continuously a county judge of the county shall have the right to assign causes, terms and dockets. Should neither judge of the county court have served longer in office than the other, then that judge of this county court who has been for the longest time a member of The Mississippi Bar shall have the right to assign causes, terms and dockets.

(3) While there shall be no limitation whatsoever upon the powers and duties of the county judges other than as cast upon them by the Constitution and laws of this state, the county court of Madison County may, in the discretion of the county judge who has been for the longest time continuously a judge of the court, be divided into civil, equity, criminal and youth court divisions as a matter of convenience by the entry of an order upon the minutes of the court.

(4) The initial holder of the additional judgeship created by this section, or "Place Two," shall be elected in the regular election of November 2002; candidates therefor shall qualify to run not later than forty-five (45) days before that election. The person elected shall begin the term of office in January of 2003 at the same time as county judges generally, and there shall be no vacancy of the office before that time. The two (2) judges shall otherwise be elected, and any vacancy in office filled, as provided for county judges generally.

(5) The Board of Supervisors of Madison County may, in its discretion, set aside, appropriate and expend monies from the general fund to be used in the payment of salaries of judges, clerks, reporters, officers and employees of the youth court division of the county court, including the related facilities of the youth court division of the county court, and such funds shall be expended for no other purposes. The county shall not be reimbursed for the amount of any such levy provided for by this section under the terms of the Homestead Exemption Law.



§ 9-9-182 - County court judge for Pearl River County

(1) In order to relieve the crowded condition of the docket in the courts and in the youth court of Pearl River County and particularly to facilitate and make possible the trial and disposition of the large number of causes on the docket and in the youth court, there shall be a county court with one (1) county judge for Pearl River County, provided for and elected as herein set out.

(2) The county court of Pearl River County may, in the discretion of the county judge, be divided into civil, equity, criminal and youth court divisions as a matter of convenience by the entry of an order upon the minutes of the court.

(3) The initial holder of the judgeship created by this section shall be elected in the regular election of November 2010; candidates therefor shall qualify to run not later than sixty (60) days before that election. The person elected shall begin the term of office in January of 2011 at the same time as county judges generally, and there shall be no vacancy of the office before that time. Thereafter, the judge shall otherwise be elected, and any vacancy in office filled, as provided for county judges generally.

(4) The Board of Supervisors of Pearl River County may, in its discretion, set aside, appropriate and expend monies from the general fund to be used in the payment of salaries of the judge, clerks, reporters, officers and employees of the youth court division of the county court, including the related facilities of the youth court division of the county court, and such funds shall be expended for no other purposes. The county shall not be reimbursed for the amount of any such levy provided for by this section under the terms of the Homestead Exemption Law.



§ 9-9-183 - Additional county court judges for Lauderdale County

(1) In order to relieve the crowded condition of the docket in the county court and in the youth court of Lauderdale County and particularly to facilitate and make possible the trial and disposition of the large number of causes on the docket and in the youth court, there shall be two (2) county judges for Lauderdale County, provided for and elected as herein set out.

(2) For the purposes of nomination and election, the two (2) judgeships shall be separate and distinct, the presently existing judgeship and its succession to be denominated for purposes of appointment, nomination and election only as "Place One" and the judgeship hereby created and its succession for said selfsame purposes and none other to be designated as "Place Two." There shall be no distinction whatsoever in the powers, duties and emoluments of the two (2) offices of county judge, except that the county judge of Lauderdale County who has been for the longest time continuously a county judge of the county shall have the right to assign causes, terms and dockets. Should neither judge of the county court have served longer in office than the other, then that judge of the county court who has been for the longest time a member of The Mississippi Bar shall have the right to assign causes, terms and dockets.

(3) While there shall be no limitation whatsoever upon the powers and duties of the said county judges other than as cast upon them by the Constitution and laws of this state, the county court of Lauderdale County may, in the discretion of the county judge who has been for the longest time continuously a judge of said court, be divided into civil, equity, criminal and youth court divisions as a matter of convenience by the entry of an order upon the minutes of the court.

(4) The initial holder of the additional judgeship created by this section, or "Place Two," shall be elected in the regular election of November 2006; candidates therefor shall qualify to run not later than forty-five (45) days before that election. The person elected shall begin the term of office in January of 2007 at the same time as county judges generally, and there shall be no vacancy of the office before that time. Thereafter the two (2) judges shall otherwise be elected, and any vacancy in office filled, as provided for county judges generally.

(5) The Board of Supervisors of Lauderdale County may, in its discretion, set aside, appropriate and expend monies from the general fund to be used in the payment of salaries of judges, clerks, reporters, officers and employees of the youth court division of the county court, including the related facilities of the youth court division of the county court, and such funds shall be expended for no other purposes. The county shall not be reimbursed for the amount of any such levy provided for by this section under the terms of the Homestead Exemption Law.



§ 9-9-185 - Additional county court judge for DeSoto County

(1) In order to relieve the crowded condition of the docket in the county court and in the youth court of DeSoto County and particularly to facilitate and make possible the trial and disposition of the large number of causes on the docket and in the youth court, there shall be two (2) county judges for DeSoto County, provided for and elected as herein set out.

(2) For the purposes of nomination and election, the two (2) judgeships shall be separate and distinct, the first existing judgeship and its succession to be denominated for purposes of appointment, nomination and election only as "Place One" and the judgeship hereby created and its succession for said selfsame purposes and none other to be designated as "Place Two." There shall be no distinction whatsoever in the powers, duties and emoluments of the two (2) offices of county judge, except that the county judge of DeSoto County who has been for the longest time continuously a county judge of the county shall have the right to assign causes, terms and dockets. Should neither judge of the county court have served longer in office than the other, then that judge who has been for the longest time a member of The Mississippi Bar shall have the right to assign causes, terms and dockets.

(3) While there shall be no limitation whatsoever upon the powers and duties of the county judges other than as cast upon them by the Constitution and laws of this state, the county court of DeSoto County may, in the discretion of the county judge who has been for the longest time continuously a judge of the court, be divided into civil, equity, criminal and youth court divisions as a matter of convenience by the entry of an order upon the minutes of the court.

(4) The initial holder of the additional judgeship created by this section, or "Place Two," shall be elected in the regular election of November 2008; candidates therefor shall qualify to run not later than forty-five (45) days before that election. The term of office of the person elected shall begin on the first day of January following the November election and shall end at the same time as for county judges generally. The two (2) judges shall otherwise be elected, and any vacancy in office filled, as provided for county judges generally.

(5) The Board of Supervisors of DeSoto County may, in its discretion, set aside, appropriate and expend monies from the general fund to be used in the payment of salaries of judges, clerks, reporters, officers and employees of the youth court division of the county court, including the related facilities of the youth court division of the county court, and such funds shall be expended for no other purposes. The county shall not be reimbursed for the amount of any such levy provided for by this section under the terms of the Homestead Exemption Law.



§ 9-9-19 - Term of court fixed

(1) A term of court shall be held in the county courthouse of the county, beginning on the second Monday of each month and continuing so long as may be necessary; but in counties where there are two (2) circuit court districts the county court shall meet alternately in the two (2) districts in the county courthouse in the same month and in the same district as the board of supervisors of said county holds its meetings. Provided that in the County of Jones, a county having two (2) judicial districts, that a term shall be held in the second judicial district of said county on the second Monday of each month; and provided that in the first judicial district a term shall be held on the fourth Monday of January, the fourth Monday of March, the fourth Monday of April, the fourth Monday of June and the fourth Monday of October. Provided that in the County of Hinds, a county having two (2) judicial districts, a term shall be held in the first judicial district on the second Monday of each month and in the second judicial district on the second Monday of March, June, September and December, and provided further that, when such terms are held concurrently, either of the county judges of Hinds County may be assigned to hold all or any part of such terms in either of the two (2) judicial districts. Provided, further, that in the County of Bolivar, a county having two (2) judicial districts, a term shall be held in the first judicial district on the second Monday of April, August and December, and in the second judicial district on the second Monday of January, February, March, May, June, July, September, October and November. Provided, however, that in the County of Harrison, a county having two (2) county judges and two (2) judicial districts, that a term shall be held in each judicial district concurrently each month. Provided, however, that the judge of the county court for good cause shown may, by order spread on the minutes of the county court, designate some place other than the county courthouse for the holding of such term of the county court as may be designated in said order. The county judge may call a special term of the county court upon giving ten (10) days' notice, and such notice shall be given by posting the same at the front door of the courthouse in said county and by the publication of said notice for one insertion in some newspaper of general circulation in the county.

(2) If a county court is established pursuant to an agreement between two or more counties as provided in Section 9-9-3, the terms thereof shall remain continuously open and shall not be closed and the judge of such court shall sit in rotation in the county seat of each county, beginning on Monday of each week for at least a week in each county in each month.



§ 9-9-21 - Jurisdiction

(1) The jurisdiction of the county court shall be as follows: It shall have jurisdiction concurrent with the justice court in all matters, civil and criminal of which the justice court has jurisdiction; and it shall have jurisdiction concurrent with the circuit and chancery courts in all matters of law and equity wherein the amount of value of the thing in controversy shall not exceed, exclusive of costs and interest, the sum of Two Hundred Thousand Dollars ($ 200,000.00), and the jurisdiction of the county court shall not be affected by any setoff, counterclaim or cross-bill in such actions where the amount sought to be recovered in such setoff, counterclaim or cross-bill exceeds Two Hundred Thousand Dollars ($ 200,000.00). Provided, however, the party filing such setoff, counterclaim or cross-bill which exceeds Two Hundred Thousand Dollars ($ 200,000.00) shall give notice to the opposite party or parties as provided in Section 13-3-83, and on motion of all parties filed within twenty (20) days after the filing of such setoff, counterclaim or cross-bill, the county court shall transfer the case to the circuit or chancery court wherein the county court is situated and which would otherwise have jurisdiction. It shall have exclusively the jurisdiction heretofore exercised by the justice court in the following matters and causes: namely, eminent domain, the partition of personal property, and actions of unlawful entry and detainer, provided that the actions of eminent domain and unlawful entry and detainer may be returnable and triable before the judge of said court in vacation. The county court shall have jurisdiction over criminal matters in the county assigned by a judge of the circuit court district in which the county is included.

(2) In the event of the establishment of a county court by an agreement between two (2) or more counties as provided in Section 9-9-3, it shall be lawful for such court sitting in one (1) county to act upon any and all matters of which it has jurisdiction as provided by law arising in the other county under the jurisdiction of said court.



§ 9-9-23 - Powers of county judge

The county judge shall have power to issue writs, and to try matters, of habeas corpus on application to him therefor, or when made returnable before him by a superior judge. He shall also have the power to order the issuance of writs of certiorari, supersedeas, attachments, and other remedial writs in all cases pending in, or within the jurisdiction of, his court. He shall have the authority to issue search warrants in his county returnable to his own court or to any court of a justice of the peace within his county in the same manner as is provided by law for the issuance of search warrants by justices of the peace. In all cases pending in, or within the jurisdiction of, his court, he shall have, in term time, and in vacation, the power to order, do or determine to the same extent and in the same manner as a justice of the peace or a circuit judge or a chancellor could do in term time or in vacation in such cases. But he shall not have original power to issue writs of injunction, or other remedial writs in equity or in law except in those cases hereinabove specified as being within his jurisdiction: Provided, however, that when any judge or chancellor authorized to issue such writs of injunction, or any other equitable or legal remedial writs hereinabove reserved, shall so direct in writing the hearing of application therefor may be by him referred to the county judge, in which event the said direction of the superior judge shall vest in the said county judge all authority to take such action on said application as the said superior judge could have taken under the right and the law, had the said application been at all times before the said superior judge. The jurisdiction authorized under the foregoing proviso shall cease upon the denying or granting of the application.



§ 9-9-27 - Transfer of cases; prosecution by affidavit

In any civil case instituted in the circuit court, wherein all parties file a motion to transfer said case to the county court for trial, or wherein all parties file an instrument of writing consenting to such a transfer, the circuit court may, in its discretion, transfer the case to the county court for trial; and the said county court shall have full jurisdiction of and shall proceed to try any case so transferred, provided, however, that such order of transfer be rendered prior to the empaneling of the jury in such cases.

In misdemeanor cases and in felony cases not capital, wherein indictments have been returned by the grand jury, the circuit court may transfer with full jurisdiction all or any of the same, in its discretion, to the county court for trial; and the said county court shall have jurisdiction of and shall proceed to try all charges of misdemeanor which may be preferred by the district attorney or by the county prosecuting attorney or by the sheriff on affidavit sworn to before the circuit clerk of the county; and prosecutions by affidavit are hereby authorized in misdemeanor cases under the same procedure as if indictments had been returned in the circuit court and same had been transferred to the county court.

And, provided further, any reputable citizen may make an affidavit charging crime before the judge of the county court, and such affidavit shall be filed with the clerk of the county court, and if the crime charged is a misdemeanor, the county court shall have jurisdiction to try and dispose of said charge and, if the crime charged be a felony, the county judge shall have jurisdiction to hear and determine said cause, the same as now provided by law to be done by justices of the peace, and to commit the person so charged, with or without bail as the evidence may warrant, or to discharge the defendant.



§ 9-9-29 - Court of record; duties of circuit clerk and sheriff; fees

The county court shall be a court of record and the clerk of the circuit court shall be the clerk of the county court, and he or his deputy shall attend all the sessions of the county court, and have present at all sessions, all books, records, files, and papers pertaining to the term then in session. The dockets, minutes, and records of the county court shall be kept, so far as is practicable, in the same manner as are those of the circuit court as provided by statute and the Mississippi Rules of Civil Procedure. The sheriff shall be the executive officer of the county court; he shall by himself, or deputy, attend all its sessions, and he shall serve all process and execute all writs issued therefrom in the manner as such process and writs would be served and executed when issued by the justice courts, or by the circuit or chancery courts according as appertains to the value of the cause or matter in hand. The clerk and sheriff shall receive the same fees for attendance, and for other services as are allowed by law to the clerk and to the sheriffs for like duties in the circuit and chancery courts; provided however, that in all cases where the justice courts have concurrent jurisdiction with the county court, the clerk shall be allowed to receive only such fees as are allowed to justice courts, and the sheriff shall be allowed only such fees as the constable in said justice court would be entitled to under the law for similar services.



§ 9-9-31 - Duties of prosecuting attorney

The county prosecuting attorney shall be the prosecuting attorney of the county court, and he shall prosecute all cases therein which he is now required by law to prosecute, and all cases appealed from the county court to the circuit court, in which it is the duty of the county attorney, under the law, to appear and prosecute.



§ 9-9-35 - Circuit judges authorized to assign cases and other court duties to county judges where dockets overcrowded

In any county in cases where an overcrowded docket justifies the same, any circuit judge may assign to a county judge in said county only, for hearing and final disposition, any case, cause, hearing or motion, or any proceedings involved in the trial and final disposition thereof.

All orders in said cause, trial or hearing may be signed as follows: " County Judge and Acting Circuit Judge by assignment." No special order evidencing said assignment shall be entered on the minutes, except in cases where a county judge is assigned the duty of opening and organizing a court where a grand jury is to be impaneled, in which case an order so assigning the said county judge to act shall be signed and entered on the minutes of the court on the opening day thereof.

No compensation for said services shall be allowed said county judge, neither shall said county judge be compelled to accept any assignment except at his will.



§ 9-9-36 - Chancellors authorized to assign cases and other court duties to county judges where dockets overcrowded

In any county in cases where an overcrowded docket justifies the same, any chancellor may assign to a county judge in that county only, for hearing and final disposition, any case, cause, hearing or motion, or any proceedings involved in the trial and final disposition thereof.

All orders in the cause, trial or hearing may be signed as follows: "

County Judge and Acting Chancellor by assignment." No special order evidencing

the assignment shall be entered on the minutes.

No compensation for those services shall be allowed the county judge, neither shall the county judge be compelled to accept any assignment except at his will. Furthermore, no assignment of any cause or hearing shall be made where counsel on both sides object to the assignment.



§ 9-9-37 - Certain counties may establish or abolish court

(1) From and after July 1, 2013, or the date this section is effectuated under Section 5 of the Voting Rights Act of 1965, whichever is later, in any county not brought within the provisions of this chapter by the terms of Sections 9-9-1 and 9-9-3, the board of supervisors is authorized to determine whether a county court shall be established in the county. If a majority of the board are in favor of a county court, then the board shall so certify to the Secretary of State and the Governor shall then issue a proclamation establishing the county court in the county; and thereafter at the next succeeding meeting of the board of supervisors the board shall call an election for the election of a county judge, and the election shall be conducted in the way and manner now provided by law for holding a special election.

(2) (a) Any county not brought within the provisions of this chapter by the terms of Sections 9-9-1 and 9-9-3 that has a county court established under the provisions of subsection (1) of this section may thereafter come from under this chapter in the manner hereinafter provided. On petition of twenty percent (20%) of the qualified electors of the county, addressed to the board of supervisors of the county, an election shall be called by the board of supervisors and conducted in the way and manner now provided by law for a special election for the purpose of determining whether the county court shall be abolished; and, if the majority vote at the election is in favor of abolishing the county court, then the election commission shall so certify to the Secretary of State. The Governor shall then issue a proclamation declaring that the county court in said county be abolished on the first day of the month next succeeding the election.

(b) If a county court is abolished under the provisions of this subsection (2), the board of supervisors is not authorized to establish a county court within less than two (2) years thereafter.

(3) The salary of the county judge shall be as provided in Section 9-9-11.



§ 9-9-39 - Effect of abolition of county court; pending matters transferred

All pending matters in any county court that may be abolished shall be transferred to the court of proper jurisdiction without the necessity for any motion or order of court for such transfer or for reformation of pleadings, and final judgments or decrees in causes transferred shall include costs incurred in the county court. After abolishment of a county court, executions and all process on final judgments or decrees theretofore entered therein shall be issued by the clerk of the circuit court of the county and made returnable to any court in the county where rendered then having jurisdiction of the subject-matter involved or of any of the parties, and the court to which such executions or process is returned shall have jurisdiction thereof and try all issues pertaining thereto.

After the abolishment of a county court, the circuit clerk of the county shall be the official custodian of all its records and may certify to copies thereof under his seal. When the result of an appeal to the supreme court shall be a reversal of the circuit court and in material particulars in effect an affirmance of the judgment of a county court which has been abolished, the supreme court shall enter judgment in the cause or remand it to the circuit court which shall have full jurisdiction thereof and shall enter final judgment in accordance with the opinion and fiat of the supreme court or proceed as the supreme court may otherwise direct.



§ 9-9-41 - Court may be abolished in certain counties

In any county in which there is a city of more than thirteen thousand six hundred inhabitants and less than fourteen thousand inhabitants, as shown by the next preceding regular federal census, and having a county court established by Section 9-9-1, the board of supervisors shall, on petition of not less than twenty per cent (20%) of the qualified electors of said county, call an election for the purpose of ascertaining whether said court shall be abolished. Said election shall be held in the manner provided by law for holding general elections and at least three weeks' notice thereof shall be given by publication in some newspaper having a general circulation within the county.

The tickets used at said election shall have on their face the following:

For abolishing the county court of county ( )

Against abolishing the county court of county ( )

and the voters shall vote by placing a cross mark after one of said

propositions.

In the event a majority of the qualified electors of said county voting in said election vote in favor of the abolition of said court then the same shall immediately cease to exist and the clerk of the circuit court shall transfer all cases pending on the docket of said court. Those cases involving misdemeanors or amounts under two hundred dollars shall be transferred to the proper justice of the peace and those involving over two hundred dollars shall be transferred to the circuit court of the county.

In the event said county court is abolished as hereinabove provided, all executions or garnishments issued on judgment rendered by said court shall be returnable before the circuit court of the county and shall be disposed of just as if the judgment had been rendered by said circuit court.



§ 9-9-43 - Legislative action or election required to abolish courts in certain counties

In any county now having a county court established by Chapter 131 of the laws of 1926 and having only one judicial district therein and in which the assessed valuation of real and personal property has fallen below seventeen million dollars but exceeds fifteen million dollars according to the assessment of 1932, and in which the urban population exceeds the rural population, and having therein a municipality in excess of 15,000 population, according to the last federal census, said county court shall remain in existence until abolished by a direct act of the legislature or by an election as now provided by law.



§ 9-9-45 - When other counties become eligible for establishment or abolition of court

When hereafter any county of the state shall become eligible by reason of the growth in population, in assessed valuation and the existence therein of a municipality of the number of inhabitants all as specified in Section 9-9-1 of this chapter, it shall be the duty of the Governor, upon the determination by him of the facts aforesaid, to issue his public proclamation establishing a county court in the said county, and calling an election on a date to be fixed in said proclamation for the election of a county judge. The term of office of a county judge elected under this section and Section 9-9-39 shall expire thereafter at the same time at which there expires the regular terms of circuit judges and chancellors. When in the last year of any four-year judicial period any county has fallen below the requirements of eligibility as stated in Section 9-9-1 of this chapter, it shall be the duty of the Governor so to ascertain and proclaim, thereupon after the expiration of the then four-year term, the county court shall cease to exist in such county, unless by an election held under the provisions of Section 9-9-39 the said court be retained or reestablished.






Chapter 11 - JUSTICE COURTS

§ 9-11-2 - Determination of number of justice court judges in each county

(1) From and after January 1, 1984, there shall be a competent number of justice court judges in each county of the state. The number of justice court judges for each county shall be determined as follows:

(a) In counties with a population, according to the latest federal decennial census, of thirty-five thousand (35,000) and less, there shall be two (2) justice court judges unless the board of supervisors, by resolution duly spread upon its minutes, finds that one (1) justice court judge is a competent number to adequately handle the needs of the citizens of the county.

(b) In counties with a population, according to the latest federal decennial census, of more than thirty-five thousand (35,000) and less than seventy thousand (70,000), there shall be three (3) justice court judges, unless the board of supervisors, by resolution duly spread upon its minutes, finds that two (2) is a competent number of justice court judges to adequately handle the needs of the citizens of the county.

(c) In counties with a population, according to the latest federal decennial census, of seventy thousand (70,000) and less than one hundred fifty thousand (150,000), there shall be four (4) justice court judges, unless the board of supervisors, by resolution duly spread upon its minutes, finds that three (3) is a competent number of justice court judges to adequately handle the needs of the citizens of the county.

(d) In counties with a population, according to the latest federal decennial census, of one hundred fifty thousand (150,000) and more, there shall be five (5) justice court judges, unless the board of supervisors, by resolution duly spread upon its minutes, finds that four (4) is a competent number of justice court judges to adequately handle the needs of the citizens of the county.

(2) The board of supervisors shall establish single member election districts in the county for the election of each of the justice court judges authorized and required to be elected for the county under the provisions of subsection (1) of this section, and one (1) justice court judge shall be elected for each district by the electors thereof. In any county authorized and required under the provisions of subsection (1)(a) of this section to provide for the election of two (2) justice court judges for the county in which there are two (2) judicial districts, the smaller of such judicial districts, according to population based upon the latest federal decennial census, shall comprise or shall be wholly encompassed within one (1) of such election districts.

(3) (a) Nothing in this section shall be construed to authorize or require more than five (5) justice court judges in any one (1) county from and after January 1, 1984, nor to authorize or require an increase in the number of justice court judges for any county during the term of office of any justice court judge.

(b) Nothing in this section shall be construed to authorize or require a county to decrease the number of justice court judge positions in the county as of June 30, 2014.



§ 9-11-3 - Certification of successful completion of courses of training and continuing education and minimum competency examination conducted and administered by Mississippi Judicial College; exemption from competency examination

(1) Except as otherwise provided herein, no justice court judge elected for a full term of office commencing on or after January 1, 2012, shall exercise the judicial functions of his office or be eligible to take the oath of office until he has filed in the office of the chancery clerk the following two (2) certifications: (a) a certificate of completion of a course of training and education conducted by the Mississippi Judicial College of the University of Mississippi Law Center; and (b) a certificate of successful completion of a minimum competency examination administered by the Mississippi Judicial College of the University of Mississippi Law Center within six (6) months of the beginning of the term for which such justice is elected. A justice court judge who has completed the course of training and education, passed the minimum competency examination, and has satisfied his annual continuing education course requirements, and who is then elected for a succeeding term of office subsequent to the initial term for which he completed the training course, shall not be required to repeat the basic training and education course upon reelection but shall be subject to the continuing education requirements.

(2) In addition to meeting the requirements of subsection (1) of this section, after taking office, each justice court judge shall be required to file annually in the office of the chancery clerk a certificate of completion of a course of continuing education conducted by the Mississippi Judicial College.

(3) The requirements for obtaining each of the certificates in subsections (1) and (2) of this section shall be as provided in Section 9-11-4.

(4) Upon the failure of any justice court judge to file with the chancery clerk the certificates of completion as provided in subsections (1) and (2) of this section, such justice court judge shall, in addition to any other fine or punishment provided by law for such conduct, not be entitled to compensation for the period of time during which such certificates remain unfiled. If a justice court judge has not filed the required certifications within eight (8) months of the inception of the term, that justice court judge shall forfeit his office, his position shall be declared vacant, and the resulting vacancy shall be filled as provided by Section 23-15-839.

(5) The competency examination requirements in Sections 9-11-3 and 9-11-4 shall not apply to any sitting justice court judges as of July 24, 2008.



§ 9-11-4 - Basic and continuing education courses for justice court judges; minimum competency examination; exemption from competency examination; remedial courses; costs and expenses

(1) (a) The Mississippi Judicial College of the University of Mississippi Law Center shall prepare and conduct courses of training for basic and continuing education for justice court judges of this state. The basic course of training shall be known as the "Justice Court Judge Training Course" and shall consist of eighty (80) hours of training. The continuing education course shall be known as the "Continuing Education Course for Justice Court Judges," and shall consist of twenty-four (24) hours of training. The content of the basic and continuing education courses and when and where such courses are to be conducted shall be determined by the Judicial College. The Judicial College shall issue certificates of completion to those justice court judges who complete such courses.

(b) The Mississippi Judicial College of the University of Mississippi Law Center shall prepare and administer a minimum competency examination, as approved by the Mississippi Supreme Court, upon completion of the required basic course of training for justice court judges. If an elected justice court judge fails to complete the examination or fails the examination, there shall be a remedial twenty-four-hour course to be followed by a second opportunity for the justice court judge to achieve a passing score on the minimum competency examination.

(2) All costs and expenses for preparing and conducting the basic and continuing education courses, the remedial basic course, and the minimum competency examination provided for in subsection (1) of this section shall be paid out of any funds which are made available to the Judicial College upon authorization and appropriation by the Legislature.

(3) The competency examination requirements in Sections 9-11-3 and 9-11-4 shall not apply to any sitting justice court judge as of July 24, 2008.



§ 9-11-5 - Courtrooms; offices; insurance

(1) The justice court judges shall be provided courtrooms by the county and all trials shall be held therein. Such courtrooms shall be in the county courthouse, county office building or any other building within the county deemed appropriate by the board of supervisors.

(2) The county shall provide office space and furnish each justice court office and provide necessary office supplies.

(3) The board of supervisors of each county may secure insurance coverage to protect the office of the justice court clerk against losses due to theft or robbery.



§ 9-11-7 - Oath of office and bond

Every person elected a justice court judge shall, before he enters on the duties of the office, take the oath of office prescribed by Section 155 of the Constitution, and give bond, with sufficient surety, to be payable, conditioned and approved as provided by law and in the same manner as other county officers, in a penalty not less than Fifty Thousand Dollars ($ 50,000.00); and any party interested may proceed on such bond in a summary way, by motion in any court having jurisdiction of the same, against the principal and surety, upon giving five (5) days' previous notice.



§ 9-11-9 - Civil jurisdiction; pecuniary interest in outcome of action

Justice court judges shall have jurisdiction of all actions for the recovery of debts or damages or personal property, where the principal of the debt, the amount of the demand, or the value of the property sought to be recovered shall not exceed Three Thousand Five Hundred Dollars ($ 3,500.00).

The justice court judges shall have no pecuniary interest in the outcome of any action once suit has been filed.



§ 9-11-10 - Civil jurisdiction; prepayment of costs as prerequisite; penalties

No justice of the peace court shall have jurisdiction over any civil suit attempted to be filed therein unless and until all legally required court costs, as set out, but not restricted to, Sections 25-7-25 and 25-7-27, Mississippi Code of 1972, are deposited with the court. The justice of the peace shall not file, docket, issue process, or otherwise assume jurisdiction until such costs shall have been paid.

Any violation shall constitute a misdemeanor wherein the county court, or in the absence of a county court, the circuit court shall have jurisdiction. Upon conviction the justice of the peace shall be fined not less than one hundred dollars ($ 100.00) nor more than two hundred fifty dollars ($ 250.00).



§ 9-11-11 - Uniform case record; certified copies of papers furnished to parties; destruction of closed files

It shall be the duty of the justice court to keep a uniform case record developed by the Attorney General on each case, civil and criminal, brought before it. Upon disposition, each record shall be signed by the justice court judge. It shall be the duty of a justice court, when required, to furnish to either party a certified copy of all proceedings, and of all papers and process relating thereto, in any action before it. Closed civil and criminal files may be destroyed after seven and one-half (7 1/2) years with written approval from the Director of the Department of Archives and History.



§ 9-11-13 - Entry to identify docket

Each justice of the peace shall, at the beginning and in front of all his entries in his docket, make and subscribe substantially the following entry, to-wit:

"A docket of proceedings in matters civil and criminal before , a

justice of the peace of the county of , in the State of Mississippi, in

District No. of said county, for the election of justices of the peace.

Witness my signature.

Justice of the Peace."



§ 9-11-15 - Regular terms of court; nonresident defendant; trial at reasonable time; court of record; power to punish for contempt; designation of at least one-half day per month as traffic court day

(1) Justice court judges shall hold regular terms of their courts, at such times as they may appoint, not exceeding two (2) and not less than one (1) in every month, at the appropriate justice court courtroom established by the board of supervisors; and they may continue to hold their courts from day to day so long as business may require; and all process shall be returnable, and all trials shall take place at such regular terms, except where it is otherwise provided; but where the defendant is a nonresident or transient person, and it shall be shown by the oath of either party that a delay of the trial until the regular term will be of material injury to him, it shall be lawful for the judge to have the parties brought before him at any reasonable time and hear the evidence and give judgment or where the defendant is a nonresident or transient person and the judge and all parties agree, it shall be lawful for the judge to have the parties brought before him on the day a citation is made and hear the evidence and give judgment. Such court shall be a court of record, with all the power incident to a court of record, including power to fine in the amount of fine and length of imprisonment as is authorized for a municipal court in Section 21-23-7(11) for contempt of court.

(2) (a) In counties with a population of less than one hundred fifty thousand (150,000), each justice court shall designate at least one-half (1/2) day each month as a traffic court day, sufficient to handle the traffic violations docket of that court, and shall notify all appropriate law enforcement agencies of the date or dates. On the day or days so designated, the justice court shall give priority to all cases involving traffic violations.

(b) In counties with a population of one hundred fifty thousand (150,000) or more, each justice court shall designate at least one (1) day each month as a traffic court day, sufficient to handle the traffic violations of that court, and shall notify all appropriate law enforcement agencies of the date or dates. On the day or days so designated, the justice court shall give priority to all cases involving traffic violations. The one (1) day may be one (1) whole day or it may be divided into half days as long as one-half (1/2) day is held in the morning and one-half (1/2) day is held in the afternoon, in the discretion of the court.



§ 9-11-18 - Justice court clerk clearing account

(1) There is hereby created in the county depository of each county a clearing account to be designated as the "Justice Court Clerk Clearing Account," in which shall be deposited (a) all such monies as the clerk of the justice court shall receive from any person complying with any writ of garnishment, attachment, execution or other like process authorized by law for the enforcement of a judgment; (b) all such monies as are received in criminal cases in the justice court pursuant to any order requiring payment as restitution to the victims of criminal offenses; (c) all cash bonds as shall be deposited with the court; (d) any portion of any fees required by law to be collected in civil cases which are to pay for the service of process or writs in another county as provided by Section 9-11-20; and (e) any other money as shall be deposited with the court, except fees paid for the services of a constable, which by its nature is not at the time of its deposit public monies, but which is to be held by the court in a trust or custodial capacity in a case or proceeding before the court. The clerk of the justice court shall account for all monies deposited in and disbursed from such account and shall be authorized and empowered to draw and issue checks on such account at such times, in such amounts and to such persons as shall be proper and in accordance with law; provided, however, such monies as are forfeited in criminal cases shall be paid by the clerk of the justice court to the clerk of the board of supervisors for deposit in the general fund of the county in the same manner as provided in Section 9-11-19 for fees, costs, fines and penalties charged and collected in the justice court.

(2) Any monies deposited with the court in civil cases, which are fees paid for the services of a constable, shall be reported by the clerk of the court in the same manner as provided by Section 9-11-19 and shall be considered as being fees within the meaning of such section. It shall be the duty of the clerk of the board of supervisors to disburse such fees monthly, upon approval of the board of supervisors, to the constables entitled thereto.

(3) The justice court clearing account may bear interest and the clerk of the justice court shall account for all interest earned on such account and pay such interest to the clerk of the board of supervisors for deposit in the general fund of the county in the same manner as provided in Section 9-11-19 for fees, costs, fines and penalties charged and collected in the justice court.



§ 9-11-19 - Collection and report of fines and penalties

(1) It shall be the duty of every clerk of the justice court to receive and account for all fees, costs, fines and penalties charged and collected in the justice court, and, monthly to report in writing under oath, to the clerk of the board of supervisors who shall upon receipt submit such report to the board of supervisors of all such fees, costs, fines and penalties received, including cash bonds and other monies which have been forfeited in criminal cases and at least semiannually any delinquent fines and penalties, giving the date, amount, and names of persons from whom such monies were received, and to pay so much thereof as shall have been received to the clerk of the board of supervisors for deposit into the general fund of the county. Any clerk of the justice court who shall fail to make such report or to pay the money so received shall, in addition to any other fine or punishment provided by law for such conduct, not be entitled to compensation for the period of time during which such report or money is outstanding.

(2) The provisions of this section shall not, except as to cash bonds and other monies which have been forfeited in criminal cases, apply to monies required to be deposited in the justice court clerk clearing account as provided in Section 9-11-18, Mississippi Code of 1972.



§ 9-11-20 - Service of process or writ outside of issuing county; sharing fees

In any civil case in the justice court in which any process or writ is to be served outside of the county where issued, the clerk of the justice court is hereby authorized and directed to forward, by United States mail, to the clerk of the justice court of the county where such writ or process is to be served, that portion of any fees required by law to be collected for the service of such process or writ along with the process or writ to be served. The clerk of the justice court of the county where the process or writ is to be served shall, upon receipt thereof, deliver such process or writ to a constable of the county for the service thereof and shall report and pay over such fees to the chancery clerk of the county at the time and in the manner provided in subsection (1) of Section 9-11-19 for the report and payment of fees, costs, fines and penalties charged and collected in the justice court.



§ 9-11-21 - Receipt itemizing costs, fees and other payments made to clerk of justice court

The clerk of the justice court is required in all cases to give to any person paying him any fees, costs or other money a uniform receipt, the form of which is to be prepared by the attorney general. Such receipt shall contain the particulars of such fees, costs or other money, the amount of such fees, costs or other money and such other information as the attorney general shall deem necessary. The county shall have printed such receipts at county expense and distribute them to the clerk of the justice court of the county. Provided, however, that where the party filing the complaint is an entity of government, the clerk shall not be required to receive a prepayment of costs nor issue a receipt, but the clerk shall enter a notation on the docket wherein said complaint is recorded indicating that the party is exempt from payment of costs.



§ 9-11-23 - Remedy for money collected

When any clerk of the justice court shall have collected in his official capacity any money, fines or penalties, and shall fail to pay or account for the same to the person or official entitled to receive the same, he shall be liable to be proceeded against on his official bond in a summary way by motion in any court having jurisdiction of the amount collected and withheld, of which motion five (5) days' notice shall be served on the clerk of the justice court and the sureties on his bond, or such of them as may be found; and judgment for the amount illegally withheld by the clerk of the justice court and ten percent (10%) thereon, and all costs, shall be rendered against the clerk of the justice court and his sureties, or such of them as have been served with notice.



§ 9-11-25 - Delivery of books, records and papers of justice court judge leaving office or dying to justice court clerk

Every justice court judge whose term of office expires, or who resigns, removes from the county, or otherwise goes out of office, and the legal representative and next of kin of every justice court judge who dies, shall, within ten (10) days thereafter, deliver his case record, with all process and papers and books of statutes relating to his office, to the clerk of the justice court of the county.



§ 9-11-27 - Appointment of clerk; designation of powers; compliance with Section 9-1-46

(1) The board of supervisors of each county shall, at its own expense, appoint one (1) person to serve as clerk of the justice court system of the county, and may appoint such other employees for the justice court of the county as it deems necessary, including a person or persons to serve as deputy clerk or deputy clerks. The board of supervisors of each county with two (2) judicial districts may, at its own expense, appoint two (2) persons to serve as clerks of the justice court system of the county, one (1) for each judicial district, and may appoint such other employees for the justice court system of the county as it deems necessary including persons to serve as deputy clerks. The clerk and deputy clerks shall be empowered to file and record actions and pleadings, to receive and receipt for monies, to acknowledge affidavits, to issue warrants in criminal cases upon direction by a justice court judge in the county, to approve the sufficiency of bonds in civil and criminal cases, to certify and issue copies of all records, documents and pleadings filed in the justice court and to issue all process necessary for the operation of the justice court. The clerk or deputy clerks may refuse to accept a personal check in payment of any fine or cost or to satisfy any other payment required to be made to the justice court. All orders from the justice court judge to the clerk of the justice court shall be written. All cases, civil and criminal, shall be assigned by the clerk to the justice court judges of the county in the manner provided in Section 11-9-105 and Section 99-33-2. A deputy clerk who works in an office separate from the clerk and who is the head deputy clerk of the separate office may be designated to be trained as a clerk as provided in Section 9-11-29.

(2) By August 1, 2015, and each year thereafter, the Administrative Office of Courts shall report the names of all justice court clerks who have failed to comply with the reporting requirements of Section 9-1-46 to the boards of supervisors that selected them. Each clerk shall be given three (3) months from the date on which the board was given notice to come into compliance with the requirements of Section 9-1-46. The Administrative Office of Courts shall notify the board of supervisors of any justice court clerk who fails to come into compliance after the three-month notice required in this subsection. Any noncompliant clerks shall be terminated for failure to comply with Section 9-1-46 reporting requirement.



§ 9-11-29 - Clerk's certificate of completion of Justice Court Clerks Training Course; bond entered by clerk

(1) Within ninety (90) days after appointment, every person appointed as clerk of the justice court under the provisions of Section 9-11-27, or a deputy clerk designated to receive training under Section 9-11-27, shall file annually in the office of the circuit clerk a certificate of completion of a course of training and education conducted by the Mississippi Judicial College of the University of Mississippi Law Center. The training course shall be known as the "Justice Court Clerks Training Course" and shall consist of at least twelve (12) hours of instruction. The contents of the courses and when and where the courses are to be conducted shall be determined by the judicial college. The judicial college shall issue a certificate of completion to the clerks and deputy clerks who complete a course.

(2) Every person appointed as clerk and deputy clerk of the justice court shall, before entering into the duties of the position, give bond, with sufficient surety, to be payable, conditioned and approved as provided by law and in the same manner as other county officers, in a penalty equal to Fifty Thousand Dollars ($ 50,000.00); and any party interested may proceed on such bond in a summary way, by motion in any court having jurisdiction of the same, against the principal and sureties, upon giving five (5) days' previous notice. The cost of the bond shall be paid by the county.

(3) Upon the failure of any person appointed as clerk of the justice court to file the certificates of completion as provided in subsection (1) of this section, that person shall not be allowed to carry out any of the duties of the office of clerk of the justice court, and shall not be entitled to compensation for the period of time during which the required certificates remain unfiled.



§ 9-11-31 - Board of supervisors to appoint justice court or municipal court judge to serve for justice court judge who is unable to serve for thirty consecutive days

(1) When any justice court judge is unable, by reason of being under any suspension by the Commission on Judicial Performance or the Mississippi Supreme Court, or by reason of sickness or other disability, to attend and hold court at the time and place required by law to do so for a period of time in excess of thirty (30) consecutive days, and due to such inability to attend and hold court there is no judge to hold court in such county, the board of supervisors of the county in which such judge serves shall appoint another justice court judge of the county or an adjoining county or a municipal court judge to attend and hold said court and perform all the duties of such judge during such suspension or disability.

(2) Any presently sitting justice court judge appointed pursuant to subsection (1) of this section shall receive no additional compensation for his or her service. Any other person so appointed shall, for the period of his service, receive compensation from the county for each day's service a sum equal to 1/260ths of the current salary in effect for justice court judges.



§ 9-11-33 - Correction of errors or mistakes in proceedings or records; setting aside proceedings or judgments for good cause

A justice court judge may correct any errors or mistakes in any proceedings that are conducted before such judge or in the records of proceedings conducted before such judge. A justice court judge may set aside any proceeding or judgment in a case conducted before such judge upon a written order as may be just and proper after a proceeding in which the judge determines that good cause has been shown to support such order.



§ 9-11-35 - Justice Court Collections Fund created; purpose; source of funds

(1) There is created in the State Treasury a special fund to be known as the Justice Court Collections Fund, which shall be administered by the Department of Revenue. The purpose of the fund shall be to provide support for salaries of justice court personnel, for the purchase, operation and maintenance of software and equipment, for facility planning and improvement, and for other expenses incurred for the purpose of collecting fines and assessments within the justice court system. Monies in the fund shall be expended by the Department of Revenue, upon appropriation by the Legislature. The fund shall be a continuing fund, not subject to fiscal-year limitations, and shall consist of:

(a) Monies appropriated by the Legislature for the purposes of funding the Justice Court Collections Program;

(b) The interest accruing to the fund;

(c) Monies received under the provisions of Section 99-19-73;

(d) Monies received from the federal government;

(e) Donations; and

(f) Monies received from such other sources as may be provided by law.

(2) The Department of Revenue shall promulgate rules and procedures relating to the administration of the special fund and the disbursement of monies in the fund to participating counties. The Department of Revenue shall promulgate rules and procedures to insure that the justice court system of a participating county practices proper and effective collection procedures for the collection of fines and other assessments. The county may use monies from the fund to defray the costs associated with collection actions under Section 19-3-41(4) for collection of delinquent fines and other assessments. The county shall participate in collection actions under Section 19-3-41(2) for collection of delinquent fines and other assessments in order to qualify for monies from the fund. The maximum amount that a county may receive from the special fund shall be an amount equal to the deposits made into the fund by that county, less five percent (5%) to be retained by the Department of Revenue to defray the costs of administering the special fund. Interest earned on the special fund and any additional monies deposited into the fund shall remain in the fund and shall be used for the benefit of the Department of Revenue, at the discretion of the Commissioner of Revenue.






Chapter 13 - COURT REPORTERS AND COURT REPORTING

IN GENERAL

§ 9-13-1 - Appointment of court reporter in circuit and chancery courts

Each circuit judge and chancellor shall appoint a competent person as shorthand reporter in his district by an entry upon the minutes of the court of an order to that effect, dated and signed by him. The said shorthand reporter shall be known as the official court reporter of said district.



§ 9-13-3 - Oath

Before entering into his office, the court reporter shall take, in open court, an oath that he will faithfully discharge the duties thereof; and the oath so taken shall be entered in the minutes of the court.



§ 9-13-5 - Nature and term of office

The court reporter when appointed and qualified by taking the oath required, and by filing the bond hereinafter mentioned, thereby becomes an officer of the court, and shall hold his office as court reporter for the term of four years from the date of his appointment unless sooner removed.



§ 9-13-7 - Appointment and qualifications certified to other counties

Copy of the writing by which the court reporter was appointed, and of the minutes relative to court reporter's oath shall, at the cost of the court reporter, be certified by the clerk of the court in which the entries thereof are made, to the clerk of the court in each of the several counties of the district for which the court reporter was appointed, to be entered on the minutes of the court in each county.



§ 9-13-9 - Bond

The judge or chancellor shall require the court reporter to give bond in a penalty of not less than two thousand dollars to be approved by the court, conditioned for the faithful discharge of his duties, and such bond shall be filed in the office of the clerk of the court of any county in the district, who shall, at the cost of the court reporter, certify a copy thereof to the clerk of said court in each of the other counties of the district, to be filed and preserved in his office, and said copies shall be competent evidence in any proceedings. And such bond shall be recorded at length in the bond record book of the county where the original is filed.



§ 9-13-11 - Removal from office

The judge or chancellor may in his discretion at any time remove the court reporter from office for incompetency or neglect of duty, and may appoint a court reporter to fill the vacancy as often as such removals occur. The appointment of a successor to the court reporter shall be made, and he shall qualify in the same manner, and he shall comply with all the other requirements, as is provided in the foregoing sections of this chapter.



§ 9-13-13 - Resignation or vacation of office

It shall not be lawful for the court reporter to resign or vacate his office so long as any business connected therewith, upon the discharge of which he has entered, is unfinished; but after such business has been completed as required by law, he may at any time resign or vacate his office; and his resignation shall take effect from the time he notifies the judge or chancellor of the same.



§ 9-13-15 - Court reporter pro tempore; effect of appointment upon compensation of regular reporter

If the court reporter is absent during the session of the court, the judge or chancellor may, by an order entered upon the minutes of the court, appoint a court reporter pro tempore, who shall be sworn to faithfully discharge his duties as such, and who shall perform all the duties and be liable to all the penalties and punishments described for or incident to the office of court reporter. The court reporter pro tempore shall be paid for his services by the Administrative Office of Courts, out of the salary of the regular court reporter and at the same rate as the regular court reporter for the time that the court reporter pro tempore shall act. The court which is being served by the court reporter pro tempore shall authorize his compensation by auditing and reporting the time served by the court reporter pro tempore to the Administrative Office of Courts. However, if the appointment of a court reporter pro tempore is made because of illness of the regular court reporter, the court may authorize compensation of said court reporter pro tempore from the Administrative Office of Courts without diminution of the salary of the regular court reporter, for a period not to exceed forty-five (45) days in any one (1) calendar year. The salary of the court reporter pro tempore shall be paid as provided in Section 9-13-19.

All acts of the court reporter pro tempore shall be as valid and effectual as if done by the regular court reporter; and such acts as are required to be certified and signed by the court reporter shall be certified and signed by him as court reporter pro tempore.



§ 9-13-17 - Additional court reporters; compensation of regular reporter when assistant reporter alone is serving

The circuit judge, chancellor, family court judge or county judge may, by an order spread upon the minutes and made a part of the records of the court, appoint an additional court reporter for a term or part of a term whose duties, qualifications and compensation shall be the same as is now provided by law for official court reporters. The additional court reporter shall be subject to the control of the judge or chancellor, as is now provided by law for official court reporters, and the judge or chancellor shall have the additional power to terminate the appointment of such additional court reporter, whenever in his opinion the necessity for such an additional court reporter ceases to exist, by placing upon the minutes of the court an order to that effect. The regular court reporter shall not draw any compensation while the assistant court reporter alone is serving; however, in the event the assistant court reporter is serving because of the illness of the regular court reporter, the court may authorize payment of said assistant court reporter from the Administrative Office of Courts without diminution of the salary of the regular court reporter, for a period not to exceed forty-five (45) days in any one (1) calendar year. However, in any circuit, chancery, county or family court district within the State of Mississippi, if the judge or chancellor shall determine that in order to relieve the continuously crowded docket in such district, or for other good cause shown, the appointment of an additional court reporter is necessary for the proper administration of justice, he may, with the advice and consent of the board of supervisors if the court district is composed of a single county and with the advice and consent of at least one-half ( 1/2) of the boards of supervisors if the court district is composed of more than one (1) county, by an order spread upon the minutes and made a part of the records of the court, appoint an additional court reporter. The additional court reporter shall serve at the will and pleasure of the judge or chancellor, may be a resident of any county of the state, and shall be paid a salary designated by the judge or chancellor not to exceed the salary authorized by Section 9-13-19. The salary of the additional court reporter shall be paid by the Administrative Office of Courts, as provided in Section 9-13-19; and mileage shall be paid to the additional court reporter by the county as provided in the same section. The office of such additional court reporter appointed under this section shall not be abolished or compensation reduced during the term of office of the appointing judge or chancellor without the consent and approval of the appointing judge or chancellor.



§ 9-13-19 - Salary; annual report

(1) Court reporters for circuit and chancery courts shall be paid an annual salary payable by the Administrative Office of Courts not to exceed Forty Thousand Five Hundred Dollars ($ 40,500.00) for court reporters with five (5) years experience or less; not to exceed Forty-three Thousand Five Hundred Dollars ($ 43,500.00) for court reporters who have more than five (5) years experience but less than ten (10) years; and not to exceed Forty-six Thousand Dollars ($ 46,000.00) for court reporters who have ten (10) years or more experience. In addition, any court reporter performing the duties of a court administrator in the same judicial district in which the person is employed as a court reporter may be paid additional compensation for performing the court administrator duties. The annual amount of the additional compensation shall be set by vote of the judges and chancellors for whom the court administrator duties are performed, with consideration given to the number of hours per month devoted by the court reporter to performing the duties of a court administrator. The additional compensation shall be submitted to the Administrative Office of Courts for approval.

(2) The several counties in each respective court district shall transfer from the general funds of those county treasuries to the Administrative Office of Courts a proportionate amount to be paid toward the annual compensation of the court reporter, including any additional compensation paid for the performance of court administrator duties. The amount to be paid by each county shall be determined by the number of weeks in which court is held in each county in proportion to the total number of weeks court is held in the district. For purposes of this section, the term "compensation" means the gross salary plus all amounts paid for benefits, or otherwise, as a result of employment or as required by employment, but does not include transcript fees otherwise authorized to be paid by or through the counties. However, only salary earned for services rendered shall be reported and credited for retirement purposes. Amounts paid for transcript fees, benefits or otherwise, including reimbursement for travel expenses, shall not be reported or credited for retirement purposes.

For example, if there are thirty-eight (38) scheduled court weeks in a particular district, a county in which court is scheduled five (5) weeks out of the year would have to pay five-thirty-eighths (5/38) of the total annual compensation.

(3) The salary and any additional compensation for the performance of court administrator duties shall be paid in twelve (12) installments on the last working day of each month after it has been duly authorized by the appointing judge or chancellor and an order duly placed on the minutes of the court. Each county shall transfer to the Administrative Office of Courts one-twelfth (1/12) of the amount required to be paid pursuant to subsection (2) of this section by the twentieth day of each month for the salary that is to be paid on the last working day of the month. The Administrative Office of Courts shall pay to the court reporter the total amount of salary due for that month. Any county may pay, in the discretion of the board of supervisors, by the twentieth day of January of any year, the amount due for a full twelve (12) months.

(4) From and after October 1, 1996, all circuit and chancery court reporters will be employees of the Administrative Office of Courts.

(5) No circuit or chancery court reporter shall be entitled to any compensation for any special or extended term of court after passage of this section.

(6) No chancery or circuit court reporter shall practice law in the court within which he or she is the court reporter.

(7) For all travel required in the performance of official duties, the circuit or chancery court reporter shall be paid mileage by the county in which the duties were performed at the same rate as provided for state employees in Section 25-3-41. The court reporter shall file in the office of the clerk of the court which he serves a certificate of mileage expense incurred during that term and payment of such expense to the court reporter shall be paid on allowance by the judge of such court.



§ 9-13-21 - Court reporter's tax fee

In each suit, cause or matter where (1) a plea or answer is filed, and (2) in probate or any other cause or matter wherein the court reporter actually serves, a court reporter's tax fee of ten dollars ($ 10.00) shall be collected as costs, and paid into the treasury of the county in which the case is tried, as the jury tax is collected by law and paid in the circuit court.



§ 9-13-23 - Stationery furnished

The board of supervisors of each county shall provide the court reporter with all necessary stationery used by him in the performance of his official duties in the county.



§ 9-13-25 - Duties

The court reporter shall attend each session of the court of the district for which he was appointed, from day to day, and unless the same be waived, shall take, under the control of the judge or chancellor full and complete notes, stenographically (and may use recording machines in aid thereof) of all the oral evidence and other oral proceedings, except arguments of counsel, in each case, civil and criminal, tried therein upon an issue of facts and, in any other matter or in any other case that the judge or chancellor may especially direct. He shall carefully note the order in which the evidence, both oral and written, is introduced, and by whom it is introduced, giving the name of each witness, and identifying each deposition, exhibit made, or other item of evidence or matter of proceedings by words or figures of description, and he shall carefully note oral motions and all objections of counsel and rulings of the court made during the trial, in the order in which the same shall occur. And, upon request of any party, he shall, within the time required by the Mississippi Supreme Court Rules, or from the time of the demand, if made after the trial, neatly write out in typewriting a complete copy of his stenographic notes as taken therein or he shall neatly write out in typewriting a complete copy of all matters recorded on the recording machine with a caption showing the style of the case, its number, the court in which it was tried, and when tried, and shall affix thereto a suitable index, and shall certify, sign, and file the same in the office of the clerk of the court in which the case was tried; and he shall preserve his stenographic notes or his tape or record made by said recording machine in each case in which an appeal is taken, as a record of his office. If a party demand the writing out of the court reporter's notes for any other than the bona fide purpose of perfecting an appeal, he shall pay the court reporter in advance Twenty-five Cents (25 cent(s) ) per hundred words for the same, but such work shall not delay the preparation of records for appeals. The court reporter shall serve in all habeas corpus and other matters which are heard in vacation, by agreement or otherwise, in the county of residence of the judge or chancellor. The court is authorized to purchase recording machines for the use of the court reporter, the cost of which shall be allocated to each county in the district according to the weeks of court held in each county. Any recording machine purchased for this purpose shall be of such quality as to accurately take and preserve all notes and records herein required to be made and preserved.



§ 9-13-27 - Custody of exhibits

It shall be the duty of the court reporter to deliver to the clerk of the court in which any suit may be tried, at the conclusion of the trial, all depositions, exhibits, maps or other item of evidence, or matter of proceeding, introduced in evidence during the progress of the trial, and such clerk is hereby designated the custodian of such depositions, exhibits, maps or other item of evidence, or matter of proceeding, and he shall file and identify the same and, in the event an appeal to the supreme court shall be perfected in the suit, it shall be the duty of the clerk to correctly transcribe such depositions, exhibits, or other item of evidence, or matter or proceeding, and to cause a correct copy of any map to be made and to incorporate said copies of depositions, exhibits, maps, or other item of evidence, or matter of proceeding in the record of such suit to be filed with the supreme court. Provided, however, that upon order of the trial court any original exhibit shall be forwarded to the supreme court as a part of the record.

It shall be the duty of the clerk to safely keep in his custody all of such original depositions, exhibits, maps or other item of evidence, or matter of proceeding, until the final determination of the suit, or until the time has expired in which an appeal to the supreme court may be perfected.



§ 9-13-29 - Withdrawal of exhibits

At any time prior to the expiration of the period allowed by law to perfect an appeal to the supreme court, or before the determination of the suit, any party to said suit, or any witness who may have testified therein, may, upon petition duly filed and presented to the court or presented to the trial judge thereof in vacation, and upon ten days notice to the opposite party or parties, or to one of his attorneys of record, in which notice the time and place of the presentation of the petition shall be given, obtain an order from the court or judge authorizing the clerk of the court to permit said petitioning party to withdraw from the clerk's custody, any exhibit, map or other item of evidence, which may be the property of said party or witness, if in the opinion of the court or judge such withdrawal shall be proper. Provided, however, the party or witness requesting the withdrawal shall cause a true copy of such exhibit, map, or other item of evidence, or matter of proceeding to be made by the clerk, and such clerk shall duly certify to the correctness of the copy, and such party or witness shall pay all fees authorized by law for making such copy and for such certificate; the clerk shall be required to make the copy and certificate upon the payment of such fees. Thereafter such certified copy of said exhibit, map or other item of evidence, or matter of proceedings shall remain in custody of the clerk, and during any hearing or trial of the cause and for all other purposes the duly certified copy of such exhibit, map or item of evidence, or matter of proceeding shall be deemed and considered as the true exhibit, map, item of evidence or matter of proceeding exhibited and introduced in such suit.



§ 9-13-31 - Trial; reporting the trial

In all criminal cases, and (a) in all civil cases, and (b) matters in probate, and (c) in matters of special proceedings, wherein property or demands of as much as Fifty Dollars ($ 50.00) may be in issue, no party shall be required without his consent to go to trial in a circuit or chancery court unless the case is attended by a court reporter; provided, however, that the judge of any chancery court may dispense with the requirement of a court reporter in hearings on temporary support and maintenance and/or temporary child custody in domestic cases unless one (1) or both of the parties request a court reporter. And in and by means of the court reporter's shorthand notes, it shall be competent and effectual, for the purposes of appeal and all otherwise, to make of the record every part of the proceedings arising and done during the trial, from the opening until the conclusion thereof, including motions so arising to amend the pleadings, except amendments to indictments, and the ruling of the court thereon and all other motions and steps that may occur in the trial, in addition to the oral testimony. And in such a trial, provided objections are duly made and noted, no exceptions need be taken, either for the purposes of appeal or otherwise, or if taken shall not be noted, to any ruling or decision of the court, and this provision shall include the rulings of a court on objections to testimony. If any ruling or decision of the court as to any matter arising during the trial appear in the copy of the court reporter's notes, it shall not be necessary to take any exceptions or bill of exceptions thereto. Exceptions and bills of exception shall be necessary only when it is desired to reserve exceptions to some ruling or decision of the court which would not otherwise appear of record. No bill of exceptions need be taken to the action of the court in overruling a motion for a new trial. In all cases tried either in the circuit or chancery court in which the evidence is taken down by an official court reporter, all pleadings and all papers filed or introduced in the case, all orders of the court entered on the minutes, all instructions and a copy of the court reporter's notes shall constitute the record and no bill of exceptions shall be necessary in order to make any of the above matters part of the record.



§ 9-13-32 - Trial; attorney of record may have proceeding recorded where official court reporter is not provided

Any attorney of record in any cause pending in a court which does not provide an official court reporter, may, in the discretion of such attorney, record or have recorded any court proceeding in such cause by mechanical means or stenographically. Any expenses incident thereto shall be borne by the party or parties represented by such attorney of record. The record of the court proceeding shall be used for impeachment purposes only.



§ 9-13-43 - Transcript as prima facie correct; use as evidence

When a transcript has been made by the official reporter and certified to as being a correct transcript of notes, tapes or audio records of the testimony and other proceedings of the trial, the same shall be prima facie a correct statement thereof and may thereafter be introduced and read in evidence in the trial of any case in any state court of the state of Mississippi, without the necessity of further identification, provided such matter is otherwise admissible.



§ 9-13-45 - Penalty for wilful neglect of duty

If the court reporter willfully neglects to perform any duty required of him by law, he shall be deemed guilty of a misdemeanor, and, on conviction thereof, may be fined not exceeding Five Hundred Dollars ($ 500.00), or imprisoned not more than six (6) months. Moreover, he shall be liable to a deduction from his salary at the rate of Ten Dollars ($ 10.00) a day for each day that he shall be in such default, which deduction shall be made by the court when it authorizes his salary to the Administrative Office of the Courts, and in addition thereto he shall be liable on his bond to the party injured for all damages which may be sustained by reason of his neglect of duty. If any court reporter shall neglect or refuse to transcribe his official notes and to file such transcript within the time and in the manner required by law, or by order of the court or judge, he shall be liable upon his bond for a penalty in the amount of Two Hundred Fifty Dollars ($ 250.00), to be recovered by the party aggrieved thereby, whether the person aggrieved has suffered any actual damage or not.



§ 9-13-61 - Official county and family court reporter

There shall be an official court reporter for each county and family court judge in the State of Mississippi, to be appointed by such judge, for the purpose of performing the necessary and required stenographic work of the court or division thereof over which the appointing judge is presiding, said work to be performed under the direction of such judge and in the same manner and to the same effect as is provided in the chapter on court reporting.

Except as hereinafter provided, the reporters of said courts shall receive an annual salary of not less than Twenty-four Thousand Dollars ($ 24,000.00) and may, at the discretion of the board of supervisors, receive a monthly salary equal to that of the reporter of the circuit court district wherein the county lies, the same to be paid monthly by the county out of its general fund.

Provided, however, that in any Class 1 county having a population in excess of fifty-six thousand (56,000) persons according to the 1970 federal decennial census, the reporter shall receive a monthly salary equal to that of the reporter of the circuit court district wherein the county or family court lies, the same to be paid monthly by the county out of its general fund.

Provided further, that in any Class 1 county bordering on the Mississippi River and which has situated therein a national military park and national military cemetery, and having a population in excess of forty-four thousand (44,000) according to the 1970 federal decennial census, the reporter shall receive a monthly salary equal to that of the reporter of the circuit court district wherein the county lies, the same to be paid monthly by the county out of its general fund.

Provided further, that in any Class 1 county bordering on the Mississippi River wherein U.S. Highways 61 and 84 intersect, and having a population in excess of thirty-seven thousand (37,000) in the 1960 federal decennial census, the reporter shall receive a monthly salary equal to that of the reporter of the circuit court district wherein the county lies, the same to be paid monthly by the county out of its general fund.

Provided further, that in addition to the foregoing compensation, all county and family court reporters shall be paid the same fees for transcript of the record on appeals as are now or hereafter paid circuit court reporters for like or similar work.



§ 9-13-63 - County court reporter fees as items of costs

In all cases filed in the county court, a court reporter's fee shall be charged as an item of cost as follows: A fee of one dollar ($ 1.00) shall be charged in all cases which, if there were no county court, would have been filed in the justice of the peace court; a fee of two dollars ($ 2.00) shall be charged in all cases appealed to the county court and a fee of three dollars ($ 3.00) shall be charged in all cases which, if there were no county court, would be filed in the circuit or chancery courts. All of said reporter's fees above mentioned are to be paid into the general fund of the county; provided, however, that no jury tax shall be charged in any case unless there is an issue joined and no court reporter's fee shall be charged unless issue has been joined in such case and testimony taken.






BOARD OF CERTIFIED COURT REPORTERS

§ 9-13-101 - Board of Certified Court Reporters; membership; terms of office

(1) The Board of Certified Court Reporters, hereinafter referred to as "the board," shall be composed of nine (9) members. Two (2) of the members shall be judges, one (1) from the Supreme Court and one (1) from a trial court, appointed by the Chief Justice of the Supreme Court of Mississippi with the approval of the full court. Two (2) of the board members shall be practicing attorneys and shall be appointed by the Chief Justice, with the approval of the full court, on nomination by the Mississippi Bar. Two (2) of the members shall be official court reporters in, and citizens of, Mississippi for at least five (5) years prior to their appointments and shall be appointed by the Chief Justice with approval of the full court on nomination by the Board of Directors of the Mississippi Court Reporters Association. Two (2) of the members shall be free-lance court reporters in, and citizens of, Mississippi for at least five (5) years prior to their appointments and shall be appointed by the Chief Justice with approval of the full court on nomination by the Board of Directors of the Mississippi Court Reporters Association. Initially, for judges, lawyers and reporters, one (1) of the two (2) shall be appointed for a term of one (1) year and one (1) for a term of two (2) years. For court reporters, one (1) official shall be appointed for a term of one (1) year and one (1) for a term of two (2) years and one (1) free-lance court reporter shall be appointed for a term of one (1) year and one (1) for a term of two (2) years. The ninth board member shall be the Supreme Court Clerk, who shall serve as a permanent member of the board.

(2) After each member's term expires, his successor shall be appointed for a term of two (2) years. The Chief Justice of the Supreme Court shall fill any vacancy for the duration of an unexpired term by appointing a person having the appropriate qualifications and the Supreme Court may remove any member for cause. Members may be appointed to successive terms.

(3) Each member shall take an oath that he will fairly, impartially and to the best of his ability administer the provisions of Sections 9-13-101 through 9-13-121.



§ 9-13-103 - Meetings of board; officers; mailing address

The Supreme Court shall specify a date for the first meeting of the board, at which the board will organize itself by electing one (1) of its members chairman and electing such other officers as deemed appropriate. The office of the Supreme Court shall be the permanent mailing address for all applications or correspondence of the board. The board shall hold its meetings not less than once a year at such times and places as the board shall designate.



§ 9-13-105 - Duties and powers of board

The board is charged with the duty and vested with the power and authority:

(a) To determine the content of and administer examinations to be given to applicants for certification as a court reporter.

(b) To determine an applicant's ability to make a verbatim record of proceedings which may be used in any court in this state by any recognized system designated by the board and to pass upon the eligibility of applicants for certification.

(c) To issue certificates to those found qualified as court reporters who are in compliance with Section 9-13-109.

(d) To promulgate, amend and revise regulations relevant to its duties as necessary to implement this chapter. Such regulations shall be consistent with the provisions of Sections 9-13-101 through 9-13-121 and shall not be effective until approved by the Supreme Court.

(e) To make studies and, from time to time, recommendations to the Supreme Court concerning matters pertaining to court reporters.

(f) To account to the Supreme Court in all fiscal matters following recognized accounting procedures of the State Auditor.

(g) To exercise jurisdiction over disciplinary matters with regard to certified court reporters, those reporters granted temporary permission as noncertified or nonresident court reporters, those holding themselves out in the State of Mississippi to be court reporters and anyone engaged in the unauthorized practice of court reporting within the State of Mississippi in accordance with rules and regulations adopted by the board.

(h) To enter into contracts, hire staff and do such other things as may be necessary to implement the provisions of Sections 9-13-101 through 9-13-121.



§ 9-13-107 - Certification of reporters required; application for certification examination

No person shall be qualified or authorized to report testimony or proceedings relevant to matters under the jurisdiction of the courts of the State of Mississippi, all state agencies or the Legislature or any committee or subcommittee thereof, or where appeal to any court of the State of Mississippi is allowable by law, unless such person satisfies the provisions of Sections 9-13-101 through 9-13-121 with respect to certification. Sections 9-13-101 through 9-13-121 shall not be construed to apply to any proceedings that take place outside the borders of the State of Mississippi.

Every applicant for examination for certification as a Certified Shorthand Reporter shall file with the person designated by the board a written application in the form prescribed by the board. At the time the application is filed, the applicant shall pay to the board an application fee established by regulation, which fee shall not be subject to withdrawal by the applicant in the event he should decide not to take the examination or is denied the right to take the examination. Upon request, the board shall forward to any interested person application forms together with the text of this chapter and copies of regulations promulgated by the board under the provisions of this chapter.



§ 9-13-109 - Requirements for certification

Every applicant for certification shall have reached the age of majority, be of good moral character and be a resident citizen of the State of Mississippi. Further, every applicant shall meet the criteria established by the board for certification or shall meet the requirements of Section 9-13-109.



§ 9-13-111 - Issuance of certification without examination; requirements

Upon application and payment of the application fee within six (6) months of the effective date of this chapter [July 2, 1994] and upon a showing of residence within the State of Mississippi, certification without examination shall issue to:

(a) Any official court reporter serving on January 3, 1996, in a Mississippi court on a full-time basis, if such reporter is actually engaged in verbatim reporting through shorthand symbols or the stenomask method.

(b) Any free-lance reporter actually engaged in verbatim reporting through shorthand symbols or the stenomask method and who had been so engaged as of July 2, 1994.

(c) Any person enrolled in any public or private institution in the State of Mississippi on July 2, 1994, who is majoring in a course of study in court reporting and who receives a degree in such course of study.



§ 9-13-113 - Official court reporters must be certified shorthand reporters; exception for temporary reporters

After July 2, 1994, no judge of any court of this state shall appoint an official court reporter who is not a certified shorthand reporter. In the event of a vacancy, a judge may appoint a temporary reporter; but such temporary reporter shall, within thirty (30) days of such appointment, make application for temporary certification and shall not serve for more than six (6) months without having obtained a permanent certification under Sections 9-13-101 through 9-13-121, except as provided by Section 9-13-121(3).



§ 9-13-115 - Free-lance and nonresident reporters

(1) Free-lance reporters shall make application for certification in the manner prescribed in Section 9-13-105. Without satisfying the requirements of this chapter, no free-lance reporter shall make a verbatim record of any testimony of a proceeding, jurisdiction of which is within the courts of Mississippi or where appeal to any court of the State of Mississippi is allowable by law.

(2) Any court reporter not a resident of Mississippi wishing to make a verbatim record or transcript of testimony to be used in a legal proceeding within the State of Mississippi may do so upon obtaining temporary permission from the board or the judge of any court of record, such permission not to be valid for more than thirty (30) days unless special conditions are established therein by the board or judge from whom the temporary permission was obtained.



§ 9-13-117 - Revocation or suspension of certificate; disqualification

The board, for good cause shown and in keeping with its regulations and after a hearing conducted in a manner consistent with due process, may revoke or suspend any certificate issued or may disqualify any applicant from certification.



§ 9-13-118 - Practicing court reporting without certification; filing false information to obtain certification; penalties

(1) Any person who: (a) undertakes or attempts to undertake the practice of court reporting for remuneration without having first procured a certificate or temporary permission under Sections 9-13-101 through 9-13-123; or (b) knowingly files false information with the board for the purpose of obtaining certification or temporary permission under Sections 9-13-101 through 9-13-123, shall be subject to a civil fine to be imposed by the board of Five Hundred Dollars ($ 500.00).

(2) Each day's violation shall be considered a separate infraction.

(3) A person who is not authorized to practice court reporting under Sections 9-13-101 through 9-13-123 shall not bring or maintain an action to recover fees for court reporting services that the person performed in violation of this section.



§ 9-13-119 - Annual certification fee; renewal of certification; disposition of funds

(1) All Certified Shorthand Reporters and Certified Stenomask Reporters shall pay to the board an annual certification fee established by the board. All certificates issued under the provisions of this chapter shall expire one (1) year from the date of issue. Applications for renewal of certification shall be accompanied by the required annual certification fee.

(2) All funds collected under the provisions of this chapter shall be deposited into a special fund, hereby created in the State Treasury. All expenses incurred by the board in implementing the provisions of this chapter shall be paid out of such special fund pursuant to legislative appropriation.



§ 9-13-121 - Giving of examinations for certification; notice; effect of not passing examination; temporary certificates; photo identification

(1) (a) Except as otherwise provided in paragraph (b) of this subsection (1), any person graduating from a court reporting school approved by the State of Mississippi or some other state shall be given a temporary certification but shall make application for and pass a Certified Shorthand Reporter's (CSR) examination as is provided in this section.

(b) Any person who is enrolled in a court reporting program or court reporting school, whether in Mississippi or out of state, that is accredited by the National Court Reporting Association, and who graduates prior to November 1, 2008, shall be granted certification without examination.

(2) (a) The Board of Court Reporters shall implement a true CSR examination wherein all examinees are given the option to take any part or parts of the examination independent of the other parts; however, each part, once passed, need not be retaken by that examinee. Any applicant granted a temporary certification or permit shall be allowed not less than thirty-six (36) months after being granted the temporary certification or permit to pass the examination.

(b) (i) Examinations for certification shall be given not less than every six (6) months at a time and place designated by the board. Notification of such examinations shall be given each applicant in writing not less than thirty (30) days before each examination date. Proof of notice of an examination having been sent less than thirty (30) days before an examination date shall automatically extend a temporary certificate for an additional six (6) months beyond what is otherwise provided in this section.

(ii) If an applicant holding temporary certification has not qualified for certification within the required time, the applicant shall be permitted a hearing before the board. If said applicant has passed at least two (2) parts of the examination, the applicant will be given an additional extension of not more than one (1) year.

(iii) If a court reporter is unavailable, the use of audio or video equipment shall be authorized.

(3) Those reporters holding temporary certificates must submit their applications, together with the fee, to the board and take the next scheduled examination. If the applicant holding temporary certification has not qualified for certification within the required time, the applicant shall be deemed unqualified to serve as a reporter until the applicant passes the examination and receives permanent certification or has been granted an extension according to subsection (2).

(4) Photo identification may be required of any applicant prior to the taking of an examination for security reasons only but shall not be used for discrimination against applicants on the basis of race, gender, age, creed or national origin.



§ 9-13-123 - Definitions; effect of chapter on courts and individual's rights

As used in Sections 9-13-101 through 9-13-121:

(a) "Courts" includes all courts. Nothing in this chapter shall be construed as a limitation upon the power of the Supreme Court or of the trial courts to govern the conduct of, and to discipline, official court reporters, nor shall this chapter be construed as any limitation upon the rights of any individual to seek any remedy afforded by law, nor as any exclusive mode of regulating court reporters.

(b) "Court reporter" means a Certified Shorthand Reporter or a Certified Stenomask Reporter.

(c) "The practice of court reporting" means the making of a verbatim record by means of written symbols or abbreviations in pen shorthand, machine shorthand, or oral stenography, also known as steno mask, of testimony or proceedings relevant to matters under the jurisdiction of the courts of the State of Mississippi, all state agencies or the Legislature or any committee or subcommittee thereof, or where appeal to any court of the State of Mississippi is allowable by law.

(d) "The making of a verbatim record" includes the taking of a deposition.









Chapter 15 - JUDICIAL COUNCIL[REPEALED]



Chapter 17 - COURT ADMINISTRATORS

§ 9-17-1 - Establishment of office; appointment and compensation of court administrator

(1) The judges and chancellors of judicial districts, including chancery, circuit and county courts, may, in their discretion, jointly or independently, establish the office of court administrator in any county by an order entered on the minutes of each participating court in the county.

The establishment of the office of court administrator shall be accomplished by vote of a majority of the participating judges and chancellors in the county, and such court administrator shall be appointed by vote of a majority of the judges or chancellors and may be removed by a majority vote of the judges or chancellors. In case of a tie vote, the senior judge or senior chancellor shall cast two (2) votes.

(2) The court administrator shall be provided office space in the same manner as such is afforded the judges and chancellors.

(3) The annual salary of each court administrator appointed pursuant to this section shall be set by vote of the judges and chancellors of each participating county and shall be submitted to the Administrative Office of Courts for approval pursuant to Section 9-1-36. The salary shall be paid in twelve (12) installments on the last working day of the month by the Administrative Office of Courts after it has been authorized by the participating judges and chancellors and an order has been duly placed on the minutes of each participating court.

Any county within a judicial district having a court administrator shall transfer to the Administrative Office of Courts one-twelfth (1/12) of its pro rata cost of authorized compensation as defined in Section 9-1-36 for the court administrator by the twentieth day of each month for the compensation that is to be paid on the last day of that month. The board of supervisors may transfer the pro rata cost of the county from the funds of that county pursuant to Section 9-17-5(2)(b).

(4) For all travel required in the performance of official duties, the court administrator shall be paid mileage by the county in which the duties were performed at the same rate as provided for state employees in Section 25-3-41, Mississippi Code of 1972. The court administrator shall file a certificate of mileage expense incurred during that term with the board of supervisors of each participating county and payment of such expense shall be paid proportionately out of the court administration fund established pursuant to Section 9-17-5.



§ 9-17-3 - Duties of court administrator

It shall be the duty of the court administrator to:

(a) Perform all nonjudicial tasks of the court;

(b) Maintain all statistical reports;

(c) Serve as liaison with the general public and members of the bar;

(d) Coordinate and assist in the duties of the clerks of the courts of the district related to the judicial duties of the clerks;

(e) Provide general administrative support for all judges and chancellors of the district; and

(f) Perform other duties assigned by the judges.



§ 9-17-5 - Court administration special fund

(1) In each county where a court administrator has been appointed pursuant to this chapter, a special fund in the county treasury is hereby established to be known as the "court administration fund."

(2) (a) The judges and chancellors may apply their expense allowance in Section 9-1-36, Mississippi Code of 1972, to the court administration fund.

(b) The board of supervisors of any county within a judicial district having a court administrator is authorized to pay its pro rata cost of the salary and furnish an equipped office for the court administrator and his staff from county funds. The board of supervisors is further authorized to accept grants, gifts, donations or federal funds for the benefit of the office of the court administrator.

(c) The board of supervisors of any county within a judicial district having a court administrator is authorized, in its discretion, to charge, in addition to all other costs required by law, an amount not to exceed two dollars ($ 2.00) for each complaint filed in the chancery, circuit and county courts of such county. Any money collected pursuant to this subsection shall be paid into the court administrator fund.

(d) Money paid into the court administration fund under this chapter shall be applied to the office of the court administrator for the purpose of funding that office.

(3) All expenditures made from the court administration fund shall be upon written requisition of the court administrator approved by a judge or chancellor to the county or counties of the district designated by him, in proportion to the business of his office in the county.






Chapter 19 - COMMISSION ON JUDICIAL PERFORMANCE

§ 9-19-1 - Membership

The Commission on Judicial Performance shall consist of the following members:

(a) One (1) circuit court judge to be appointed by the Chief Justice of the Supreme Court of Mississippi upon the recommendation of the Governor;

(b) One (1) chancellor to be appointed by the Chief Justice of the Supreme Court of Mississippi upon the recommendation of the Lieutenant Governor;

(c) One (1) county court judge to be appointed by the Chief Justice of the Supreme Court of Mississippi upon the recommendation of the Speaker of the House;

(d) One (1) justice court judge to be appointed by the Chief Justice of the Supreme Court of Mississippi;

(e) One (1) practicing attorney to be appointed by the Chief Justice upon the recommendation of the Governing Board of The Mississippi Bar; and

(f) Two (2) lay persons who shall not be residents of the same Supreme Court District to be appointed by the Chief Justice of the Supreme Court of Mississippi.

An alternate for each member shall be selected at the time and in the manner prescribed for initial appointments in each representative class to replace those members who might be disqualified or absent.



§ 9-19-3 - Terms of office; prohibited activities of members; chairman

The terms of office of the commission members shall be for six (6) years, except that the initial terms of office shall be as follows: the circuit court judge member for six (6) years, the chancellor member for five (5) years, the county court judge member for five (5) years, the justice court judge member for four (4) years, one (1) of the lay members for three (3) years, the other lay member for two (2) years, and the attorney member for one (1) year. Members shall not be allowed to succeed themselves after serving a full term. Commission membership terminates if a member ceases to hold the position that qualified the member for appointment. A vacancy shall be filled by the appointing power for the remainder of the term.

No member of the commission, except a justice or judge, shall be eligible for state judicial office so long as he is a member of the commission and for a period of two (2) years thereafter. No member of the commission shall hold office in a political party or participate in any campaign for judicial office and hold public office; provided that a judge may participate in his own campaign for judicial office and hold that office. The commission shall elect one (1) of its members as its chairman.



§ 9-19-5 - Compensation

The members of the commission on judicial performance shall be reimbursed for all reasonable and necessary travel expenses and subsistence as may be incurred in the performance of their duties. Members of the commission who are judges shall serve without compensation. Other members of the commission shall receive a per diem in the amount authorized in Section 25-3-69, Mississippi Code of 1972, for each day or part thereof spent in performing their duties under this chapter.



§ 9-19-7 - Executive director; administrative staff

The commission may appoint and remove an executive director and such administrative staff as may be required. This staff shall report each charge filed to the commission.



§ 9-19-9 - Disqualification of commission member from acting on complaint

If a complaint is filed against a member of the commission, he shall be disqualified as to that complaint.



§ 9-19-11 - Private admonishments

The commission on judicial performance may privately admonish a justice or judge found to have been engaged in improper action or a dereliction of duty affecting the administration of justice; subject to review in the supreme court; provided, however, that all appeals from private admonishments shall remain confidential.



§ 9-19-13 - Disqualification of judge during pendency of proceedings

Except as otherwise provided in Section 25-3-36(6), on recommendation of the commission on judicial performance, the Supreme Court may disqualify a judge from exercising any judicial function, without loss of salary, during pendency of proceedings before the commission or in the supreme court. If so disqualified, a special judge shall be appointed to perform his duties, as provided by law.



§ 9-19-15 - Retirement or disability of judge

A justice or judge retired by the supreme court or the seven-member tribunal shall be considered to have retired voluntarily. The supreme court's finding of disability shall satisfy any certification of disability required by applicable retirement and disability law.



§ 9-19-17 - Removed judge as ineligible for judicial office; suspension from practice of law

A justice or judge removed by the supreme court or the seven-member tribunal is ineligible for judicial office, and pending further order of the court, may be suspended from practicing law in this state.



§ 9-19-19 - Secrecy of proceedings before commission

All commission members, staff, witnesses or any other person privy to any hearing before the commission shall take an oath of secrecy concerning all proceedings before the commission, violation of which shall be punishable as contempt.



§ 9-19-21 - Subpoena of witnesses; inspection of documents and records; information for use in impeachment or recall election; retention of records of complaints outside commission's jurisdiction

(1) The commission shall be entitled to compel by subpoena the attendance and testimony of witnesses, including the judge as witness, and to provide for the inspection of documents, books, accounts and other records.

(2) If the commission, after investigation of a complaint, determines that there is sufficient evidence to warrant a hearing to determine whether or not there has been a violation under Section 177A, Mississippi Constitution of 1890, the commission may employ counsel to prepare and present the complaint to the commission, a committee of the commission, its master or its factfinder, and to represent the commission before the supreme court.

(3) The commission shall make transcripts of all hearings that are conducted under subsection (2) of this section. Such transcripts shall serve as a record in proceedings before the supreme court.

(4) On request of the speaker of the house of representatives, the president of the senate or the governor, the commission shall make available information for use in consideration of impeachment or recall election, respectively.

(5) No records pertaining to complaints determined by the commission to be outside its jurisdiction shall be retained over twelve (12) months after such determination by the commission.



§ 9-19-23 - Rules and regulations

The commission on judicial performance shall make rules implementing this chapter, including rules of practice and procedure concerning receiving, processing and handling of complaints or inquiries and for hearings of the commission, a committee of the commission, its master or its factfinder, and the supreme court, to be approved by the supreme court.



§ 9-19-25 - Receipt and expenditure of funds

The commission is authorized and empowered to receive and expend funds appropriated or granted for the purposes of this chapter.



§ 9-19-27 - Annual report

The commission shall publish an annual statistical report which shall contain the number of complaints filed and the number of dispositions by type, specifying the number of complaints and dispositions for the Supreme Court, Court of Appeals, circuit courts, chancery courts, county courts, justice courts, municipal courts and all other courts in existence in Mississippi. The annual report shall also contain all other data the commission deems appropriate; however, no judicial district, county, region or individual judge shall be referred to in the foregoing report. All references shall be only to general court types and shall comply with the applicable confidentiality requirements.



§ 9-19-29 - Privileged character of complaints; immunity from civil suit

All complaints filed pursuant to the provisions of this chapter shall be absolutely privileged. The commission on judicial performance, its members, executive director, commission counsel, master or fact finder, and their assistants, staff and employees shall be immune from civil suit for any conduct arising out of the performance of their official duties.



§ 9-19-31 - Judicial Performance Fund created; purpose; distribution of monies from fund; fund to be a continuing fund; components of fund

There is created in the State Treasury a special interest-bearing fund to be known as the Judicial Performance Fund. The purpose of the fund shall be to provide supplemental funding to the Commission on Judicial Performance. Monies from the funds derived from assessments under Section 99-19-73 shall be distributed by the State Treasurer upon warrants issued by the Commission on Judicial Performance. The fund shall be a continuing fund, not subject to fiscal-year limitations, and shall consist of: (a) monies appropriated by the Legislature for the purpose of funding the Commission on Judicial Performance; (b) the interest accruing to the fund; (c) monies received under the provisions of Section 99-19-73; (d) monies received from the federal government; and (e) monies received from such other sources as may be provided by law.






Chapter 21 - ADMINISTRATIVE OFFICE OF COURTS

CREATION AND DUTIES OF ADMINISTRATIVE OFFICE OF COURTS

§ 9-21-1 - Administrative Office of Courts established; purpose; "court" defined

The Administrative Office of Courts is hereby created. The purpose of the Administrative Office of Courts shall be to assist in the efficient administration of the nonjudicial business of the courts of the state and in improving the administration of justice in Mississippi by performing the duties and exercising the powers as provided in this chapter.

As used in this chapter, unless the context clearly indicates otherwise, the term "court" means any tribunal recognized as a part of the judicial branch of government, but not including county boards of supervisors.



§ 9-21-3 - Duties of Administrative Office of Courts

(1) The Administrative Office of Courts shall be specifically charged with the duty of assisting the Chief Justice of the Supreme Court of Mississippi with his duties as the chief administrative officer of all courts of this state, including without limitation the task of insuring that the business of the courts of the state is attended with proper dispatch, that the dockets of such courts are not permitted to become congested and that trials and appeals of cases, civil and criminal, are not delayed unreasonably.

(2) The office shall also perform the following duties:

(a) To work with the clerks of all youth courts and civil and criminal trial courts in the state to collect, obtain, compile, digest and publish information and statistics concerning the administration of justice in the state.

(b) To serve as an agency to apply for and receive any grants or other assistance and to coordinate and conduct studies and projects to improve the administration of justice by the courts of the state, and it may conduct such studies with or without the assistance of consultants.

(c) To supply such support to the Judicial Advisory Study Committee necessary to accomplish the purposes of this chapter, including without limitation, research and clerical assistance.

(d) To promulgate standards, rules and regulations for computer and/or electronic filing and storage of all court records and court-related records maintained throughout the state in courts and in offices of circuit and chancery clerks.

(e) It shall perform such other duties relating to the improvement of the administration of justice as may be assigned by the Supreme Court of Mississippi.



§ 9-21-5 - Administrative Director

The Administrative Director shall be appointed by and shall serve at the pleasure of the Supreme Court of Mississippi as the Director of the Administrative Office of Courts. The Administrative Director shall devote full time to the duties of the office to the exclusion of engagement in any other business or profession for profit.



§ 9-21-7 - Director authorized to hire assistants and employees

The Administrative Director, with the approval of the Supreme Court, is authorized to employ and set the compensation of such assistants and other employees as are necessary to enable him to perform his duties, subject to approval of the State Personnel Board.



§ 9-21-9 - Duties and authority of Director

The Administrative Director of Courts shall have the following duties and authority with respect to all courts in addition to any other duties and responsibilities as may be properly assigned by the Supreme Court:

(a) To require the filing of reports, the collection and compilation of statistical data and other information on the judicial and financial operation of the courts and on the operation of other offices directly related to and serving the courts;

(b) To determine the state of the dockets and evaluate the practices and procedures of the courts and make recommendations concerning the number of judges and other personnel required for the efficient administration of justice;

(c) To prescribe uniform administrative and business methods, systems, forms and records to be used in the offices of the clerks of courts;

(d) To devise, promulgate and require the use of a uniform youth court case tracking system, including a youth court case filing form for filing with each individual youth court matter, to be utilized by the Administrative Office of Courts and the youth courts in order that the number of youthful offenders, abused, neglected, truant and dependent children, as well as children in need of special care and children in need of supervision, may be tracked with specificity through the youth court and adult justice systems;

(e) To develop, promulgate and require the use of a statewide docket numbering system to be utilized by the youth courts, which youth court docket numbers shall standardize and unify the numbering system by which youth court docket numbers are assigned, such that each docket number would, among other things, identify the county and year in which a particular youth court action was commenced;

(f) To develop, promulgate and require the use of uniform youth court orders and forms in all youth courts and youth court proceedings;

(g) To prepare and submit budget recommendations for state appropriations necessary for the maintenance and operation of the judicial system and to authorize expenditures from funds appropriated for these purposes as permitted or authorized by law;

(h) To develop and implement personnel policies for nonjudicial personnel employed by the courts;

(i) To investigate, make recommendations concerning and assist in the securing of adequate physical accommodations for the judicial system;

(j) To procure, distribute, exchange, transfer and assign such equipment, books, forms and supplies as are acquired with state funds or grant funds or otherwise for the judicial system;

(k) To make recommendations for the improvement of the operations of the judicial system;

(l) To prepare and submit an annual report on the work of the judicial system to the Supreme Court;

(m) To take necessary steps in the collection of unpaid court costs, fines and forfeitures;

(n) To perform such additional administrative duties relating to the improvement of the administration of justice as may be assigned by the Supreme Court; and

(o) To promulgate standards, rules and regulations for computer and/or electronic filing and storage of all court records and court-related records maintained throughout the state in courts and in offices of circuit and chancery clerks.



§ 9-21-11 - Director authorized to apply for, receive, and distribute, funds and grants

(1) The Administrative Director of Courts is authorized and empowered to: study and apply for any and all applications for funds and grants directed to the office from any federal governmental agency or entity; disburse such aid, assistance, funds, monies, grants or subgrants; and coordinate the same with the overall administration of justice in Mississippi to assist or aid in the administration of justice, criminal or civil, or the improvement of courts and the judicial system.

(2) The courts of the state, regardless of the name they bear, shall be proper local units or entities of government to apply for and receive such assistance, aid, funds, monies, grants and subgrants.



§ 9-21-13 - Director to coordinate functions and duties of administrative personnel; expenditure of state monies

(1) The Administrative Director of Courts shall coordinate the functions and duties of administrative personnel, including court administrators and court administrative aides to judges, to facilitate cooperation and so that the overall administration of justice may be accomplished with efficiency in all courts of the state.

(2) The Administrative Director of Courts is authorized to direct the expenditure of state monies appropriated to the Administrative Office of Courts or any courts of the state for any and all functions or projects directly or indirectly affecting the operation of any court and may transfer monies appropriated for the office or any account to any one or more other accounts or office.



§ 9-21-14 - Comprehensive Electronic Court Systems Fund created; purpose; distribution of monies from fund; continuing fund; pilot program

(1) There is created in the State Treasury a special fund to be known as the Comprehensive Electronic Court Systems Fund. The purpose of the fund shall be to provide funding for the development, implementation and maintenance of a comprehensive case management and electronic filing system, one of the purposes of which will be to provide duplicate dockets and case files at remote sites. The system will be designed to:

(a) Provide a framework for the seamless, transparent exchange of data among courts and with appropriate law enforcement, children's services and public welfare agencies.

(b) Allow judges and prosecutors to determine whether there are holds or warrants from other jurisdictions for defendants prior to release on bail or otherwise.

(c) Assist related agencies in tracking the court activity of individuals in all participating jurisdictions.

(d) Assist child protection and human services agencies to determine the status of children and caregivers in the participating jurisdictions.

(e) Duplicate and preserve court documents at remote sites so that they may be protected against catastrophic loss.

(f) Improve the ability of the Administrative Office of Courts and the state courts to handle efficiently monies flowing through the courts and to collect delinquent fees, fines and costs.

(g) Enable the state courts and clerks to generate management reports and analysis tools, allowing them to constantly track individual cases and the overall caseload.

(h) Provide a uniform system for docketing and tracking cases and to automatically generate status reports.

(i) Enable the Administrative Office of Courts to acquire statistical data promptly and efficiently.

(j) Make trial court and individual case dockets available to the public online through use of the Internet.

(2) Monies from the fund shall be distributed by the State Treasurer upon warrants issued by the Administrative Office of Courts.

(3) The fund shall be a continuing fund, not subject to fiscal-year limitations, and shall consist of:

(a) Monies appropriated by the Legislature for the purposes of funding the comprehensive case management and electronic filing system;

(b) The interest accruing to the fund;

(c) Monies received from the federal government;

(d) Donations; and

(e) Monies received from such other sources as may be provided by law.

(4) The Supreme Court may utilize and fund as a pilot program any case management and electronic filing system of the Three Rivers Planning and Development District or that of any county or vendor that complies with the data and case management and electronic filing policy standards adopted by the Supreme Court. No statewide comprehensive case management and electronic system shall be implemented by the Mississippi Supreme Court unless such system is approved by the Legislature.



§ 9-21-15 - Director authorized to employ consultants and consultant firms

The Administrative Director of Courts is authorized and empowered to employ consultants and consultant firms and to contract with the same for their services for reasonable compensation and as necessary to improve the administration of justice and the courts of the state. The contracts with such consultants or consultant firms shall be considered as contracts for professional services.



§ 9-21-17 - Director, and Supreme Court, authorized to use services of any member of court and court-supportive personnel

The Administrative Director of Courts and the Supreme Court are authorized to use the services of any member of the judiciary of any court and any court-supportive personnel, including, without limitation, court reporters, clerks, bailiffs, law clerks, court administrators, secretaries and employees in clerks' offices to carry out studies, projects and functions designed to improve or effect the efficient administration of justice and the operation of courts.



§ 9-21-19 - Judges, clerks and other employees of court to comply with Director's requests for information

All judges, clerks of court, and other officers or employees of the courts and of offices related to and serving the courts shall comply with all requests made by the Administrative Director for information and statistical data relative to the work of the courts and of such offices and relative to the expenditure of public monies for their maintenance and operation.



§ 9-21-21 - Judicial Advisory Study Committee

The Mississippi Judicial Advisory Study Committee is hereby created. It shall consist of twenty-one (21) voting and two (2) nonvoting members who are to be selected as follows:

(a) The Chief Justice of the Supreme Court of the State of Mississippi shall appoint three (3) members.

(b) The Chief Judge of the Court of Appeals shall appoint one (1) member who shall be a member of the Court of Appeals.

(c) One (1) chancery judge shall be elected by the Conference of Chancery Judges, one (1) circuit judge shall be elected by the Conference of Circuit Judges, one (1) county court judge shall be elected by the Conference of County Court Judges, and one (1) justice court judge shall be elected by the Conference of Justice Court Judges.

(d) One (1) chancery clerk shall be elected by the Chancery Clerks Association, and one (1) circuit clerk shall be elected by the Circuit Clerks Association.

(e) The Governor shall appoint three (3) members who are not to be members of the Mississippi Bar.

(f) The Chairman of the Senate Judiciary Committee and the Chairman of the House of Representatives Judiciary En Banc Committee shall serve as legislative liaisons and nonvoting members.

(g) The Lieutenant Governor shall appoint two (2) members, neither of whom is an attorney nor a member of the Legislature.

(h) The Speaker of the House shall appoint two (2) members, neither of whom is an attorney nor a member of the Legislature.

(i) The Presidents of the Mississippi Bar and the Magnolia Bar Association shall each appoint two (2) members, all of whom shall be licensed to practice law in the State of Mississippi.

Members shall be appointed for three-year terms. Appointments and vacancies on the study committee shall be filled by the respective selecting and appointing authorities.



§ 9-21-23 - Purpose of study committee

The purpose of the study committee shall be to make recommendations to the Administrative Office of the Courts in the administration of the courts, including obtaining statistical information with reference to cases in the various courts in Mississippi; conducting research relating to improvement of the judicial system in the State of Mississippi; and making a comprehensive study of the judicial system of the state for the purpose of the improvement thereof. In addition, the study committee may make such policy recommendations as will promote the administration of justice and the operation of the courts.



§ 9-21-25 - Election of chairperson and other officers

The Chief Justice shall set and give notice of the time, date and place of the initial meeting, at which time the study committee shall elect a chairperson from its members and who shall preside at the meetings of the study committee. The chair shall not vote unless necessary to break a tie vote of the study committee. In addition, the study committee shall elect a vice chair who shall preside over meetings in the absence of the chair. The study committee shall elect any other officers which it considers necessary to carry out the purpose of the study committee. The study committee may form any committees from its membership in order to assist the study committee in accomplishing its purposes as provided in this chapter.



§ 9-21-27 - Study committee meetings; quorum

The study committee shall meet quarterly and at such other times as meetings may be called by the chair. A majority of the members shall constitute a quorum at any meeting. Any final action taken by the study committee shall require the affirmative vote of a majority of the nonlegislative members.



§ 9-21-29 - Administrative Office of Courts to provide support to study committee

The Administrative Office of the Courts shall provide such support of the Judicial Advisory Study Committee as is necessary to accomplish the purposes of this chapter, including, but not limited to, research and clerical assistance.



§ 9-21-31 - Additional duties and powers of study committee; reports

(1) In addition to the duties set forth in Section 9-21-23, the study committee shall file an annual report with the Mississippi Supreme Court no later than June 30 of each year of its existence. The document shall report on the operational and administrative state of the court system, with emphasis on the state of the case docket. The report shall also make specific recommendations for improvement in the administration and operation of the courts.

(2) The study committee is authorized and empowered for the accomplishment of its purposes to undertake any studies, reviews, inquiries, hearings, examinations, surveys or analyses as it may deem pertinent, relevant and justified. The study committee shall propose and prepare in detailed form from time to time for the consideration of the Legislature of the State of Mississippi such amendments to existing law, such statutes, and such constitutional amendments as in the judgment of the study committee will improve the judicial system of the State of Mississippi and promote the administration of civil and criminal justice therein.

(3) The study committee shall submit a report to the Legislature of the State of Mississippi not later than the first Tuesday after the first Monday in January of the year 1994 and each year of its existence thereafter, which reports shall make specific proposals and recommendations for the improvement of the judicial system of the State of Mississippi and for the administration of criminal and civil justice in the courts thereof, such reports to be based upon the information received and the research conducted by the study committee.



§ 9-21-33 - State and local government agencies to assist study committee

The study committee is authorized to call upon any and all existing courts, agencies, departments, divisions, officers, employees, boards, bureaus, commissions and institutions of the State of Mississippi, or any political subdivision, thereof, to furnish such information, data and assistance as will enable it to carry out its powers and duties hereunder and all such agencies, departments, divisions, officers, employees, boards, bureaus, commissions and institutions of the State of Mississippi and its political subdivisions are hereby directed to cooperate with the study committee and render such information, data, aid and assistance as may be requested by the study committee.



§ 9-21-35 - Committee authorized to enlist services of other agencies, associations and organizations to assist with purposes and objectives of chapter

The study committee shall have the power to enlist the services of any agency, either public or private, or any individual or educational institution, bar association, research organization, foundation, or educational or civic organization for assistance in accomplishing the purposes of this chapter, conducting research studies, gathering information or printing and publishing its reports. The study committee is authorized to make and sign any agreements or contracts to do or perform any actions that may be necessary, desirable or proper to carry out the purposes and objectives of this chapter.



§ 9-21-37 - Committee authorized to employ support personnel

The study committee may employ any agents, clerks, researchers, counsel, consultants and other personnel necessary for the performance of the duties of the study committee and fix their respective rates of compensation, all subject to the approval of the State Personnel Board and within the amounts made available by appropriation therefor or received from other sources.



§ 9-21-39 - Per diem payment and travel expenses

Members of the study committee shall receive a per diem as provided in Section 25-3-69 for actual attendance upon meetings of the study committee, together with reimbursement for traveling and subsistence expenses incurred as provided in Section 25-3-41, Mississippi Code of 1972, except that members of the study committee who are members of the Legislature shall not receive per diem for attendance while the Legislature is in session and no member whose regular compensation is payable by the state or any political subdivision of the state shall receive per diem for attendance upon meetings of the study committee.



§ 9-21-41 - Expenditure of appropriated funds

The study committee is authorized and empowered to receive and expend any funds appropriated to it by the Legislature and any funds received by it from any other source in carrying out the objectives and purposes of this chapter.



§ 9-21-43 - Mississippi Civil Legal Assistance Fund created; organizations eligible to receive funds

(1) There is hereby created in the State Treasury a special fund designated as the Civil Legal Assistance Fund. The funds shall be administered by the Supreme Court through the Administrative Office of Courts. The Administrative Office of Courts may also accept monies from any public or private source for deposit into the fund. Money remaining in the fund at the end of a fiscal year shall not lapse into the State General Fund, and any interest earned from the investment of monies in the fund shall be deposited to the credit of the funds.

(2) All monies shall be allocated to only those organizations providing legal services to low income Mississippians. Furthermore, no monies from this fund shall be expended to provide legal services in matters currently prohibited by the Legal Services Corporation, Washington, D.C., and no funds shall be expended on persons who are not financially eligible to receive legal services as directed by the Legal Services Corporation, Washington, D.C.

(3) The monies appropriated shall be distributed to eligible legal services programs based on the percentage of poverty population within the program service area, consistent with the formula used by the Legal Services Corporation.

(4) Monies appropriated to the fund may be used to promote increased participation by the private bar in the delivery of legal services to the indigent through the Mississippi Volunteer Lawyers Project.

(5) Recipients of funds shall have the following duties:

(a) To develop, operate and administer programs within their respective service areas that provide free legal services to indigent clients involved in civil matters;

(b) To report annually to the Supreme Court, through the Administrative Office of Courts, on its activities, including providing a copy of its annual audit that accounts for the use of the funds; and

(c) To refund annually all unused or uncommitted funds.



§ 9-21-45 - Judicial System Operation Fund created; source of money; use of funds

(1) There is created in the State Treasury a special fund designated as the Judicial System Operation Fund. The funds shall be administered by the Supreme Court through the Administrative Office of Courts. The fund shall consist of monies deposited therein as provided in Section 99-19-72 and monies from any other source designated for deposit into the fund. The Administrative Office of Courts may also accept monies from any public or private source for deposit into the fund. Money remaining in the fund at the end of a fiscal year shall not lapse into the State General Fund, and any interest earned from the investment of monies in the fund shall be deposited to the credit of the fund.

(2) Monies in the fund shall be subject to appropriation by the Legislature and may only be used for the purpose of the operation of the judicial system in the state as determined necessary by the Supreme Court and to provide additional funds for the judicial salaries set forth in Section 25-3-35 and Section 9-9-11(8). Monies in the fund used for the purposes described in this section shall be in addition to other funds available from any other source for such purposes.






STUDIES OF ADMINISTRATIVE OFFICE OF COURTS

§ 9-21-51 - Study of storage of court and court-related records; promulgation of rules and regulations for electronic filing and storage of court records

(1) The Supreme Court through the Administrative Office of Courts shall conduct a study to determine the progress of the implementation of Chapter 458, Laws of 1994 and Chapter 521, Laws of 1994. In conducting such study, the Administrative Office of Courts shall examine the various court systems and county offices in the state as defined in Section 9-1-51 to determine the types of computer software and hardware being used by courts and county offices which have elected to store records electronically. The Administrative Office of Courts, after consultation with designees of the Mississippi Association of Supervisors, the Mississippi Circuit Clerks' Association, the Mississippi Association of Chancery Clerks, the Mississippi Municipal Association, The Mississippi Bar, the Department of Archives and History and such other interested entities as the Administrative Office of Courts may identify, shall promulgate standards, rules and regulations for computer and/or electronic filing and storage of all court records and court-related records maintained throughout the state in courts and in county offices. The standards, rules and regulations required by this subsection shall be completed by the Administrative Office of Courts and adopted by the Supreme Court on or before July 1, 1998.

(2) Concurrently with the study mandated in subsection (1) of this section, the Administrative Office of Courts shall consult with designees of the Mississippi Association of Supervisors, the Mississippi Circuit Clerks' Association, the Mississippi Association of Chancery Clerks, the Assessors/Collectors Association, the Mississippi Municipal Association, the Mississippi State Tax Commission, The Mississippi Bar, the Department of Archives and History and such other interested entities as the Administrative Office of Courts may identify for the purpose of jointly considering and jointly proposing to the Legislature recommendations relating to the electronic filing and storage of all noncourt records maintained throughout the state in county offices as defined in Section 9-1-51. The Administrative Office of Courts shall report to the Legislature not later than January 1, 1998, a summary report of the types of computer software and hardware being used by courts and county offices which have elected to store records electronically, the rules promulgated pursuant to subsection (1) of this section, as well as the recommendations of the group as to the standards, rules and regulations for computer and/or electronic filing and storage of all noncourt records maintained throughout the state in county offices.

(3) All courts and county offices electing to store court records and court-related records electronically shall comply with the standards, rules and regulations promulgated by the Administrative Office of Courts and adopted by the Mississippi Supreme Court. Any courts or county offices which currently store court records and court-related records electronically or which elect to store such records electronically before January 1, 1998, must bring such systems into compliance with the standards, rules and regulations no later than January 1, 1999.

The Administrative Office of Courts shall assist any court or county office currently storing court records or court-related records electronically or electing to store such records before July 1, 1999, in order to assure compliance with the standards, rules and regulations to be promulgated.






ADMINISTRATIVE OFFICE OF THE COURTS TO ESTABLISH PROGRAM FOR USE OF INTERPRETERS IN ALL COURTS

§ 9-21-71 - Definitions

The following words and phrases shall have the meanings ascribed to them unless the context clearly requires otherwise:

(a) "Non-English speaker" means any party or witness who cannot readily understand or communicate in spoken English and who consequently cannot equally participate in or benefit from the proceedings unless an interpreter is available to assist the individual. The fact that a person for whom English is a second language knows some English does not prohibit that individual from being allowed to have an interpreter.

(b) "Interpreter" means any person authorized by a court and competent to translate or interpret oral or written communication in a foreign language during court proceedings.

(c) "Court proceedings" means a proceeding before any court of this state or a grand jury hearing.



§ 9-21-73 - Program established

(1) The Director of the Administrative Office of Courts shall establish a program to facilitate the use of interpreters in all courts of the State of Mississippi.

(2) (a) The Administrative Office of Courts shall prescribe the qualifications of and certify persons who may serve as certified interpreters in all courts of the State of Mississippi in bilingual proceedings. The Director of the Administrative Office of Courts may set and charge a reasonable fee for certification.

(b) The director shall maintain a current master list of all certified interpreters and shall report annually to the Supreme Court on the frequency of requests for and the use and effectiveness of the interpreters.

(3) In all state court bilingual proceedings, the presiding judicial officer, with the assistance of the director, shall utilize the services of a certified interpreter to communicate verbatim all spoken or written words when the necessity therefor has been determined pursuant to Section 9-21-79.

(4) All state courts shall maintain on file in the office of the clerk of the court a list of all persons who have been certified as interpreters in accordance with the certification program established pursuant to this section.



§ 9-21-75 - Compensation

The court may appoint either an interpreter who is paid or a volunteer interpreter.



§ 9-21-77 - Oath, confidentiality and public comment

(1) Prior to providing any service to a non-English speaking person, the interpreter shall subscribe to an oath that he or she shall interpret all communications in an accurate manner to the best of his or her skill and knowledge.

(2) The oath shall conform substantially to the following form:

INTERPRETER'S OATH

"Do you solemnly swear or affirm that you will faithfully interpret from (state the language) into English and from English into (state the language) the proceedings before this court in an accurate manner to the best of your skill and knowledge?"

(3) Interpreters shall not voluntarily disclose any admission or communication that is declared to be confidential or privileged under state law. Out-of-court disclosures made by a non-English speaker communicating through an interpreter shall be treated by the interpreter as confidential or privileged or both unless the court orders the interpreter to disclose such communications or the non-English speaker waives such confidentiality or privilege.

(4) Interpreters shall not publicly discuss, report or offer an opinion concerning a matter in which they are engaged, even when that information is not privileged or required by law to be confidential.

(5) The presence of an interpreter shall not affect the privileged nature of any discussion.



§ 9-21-79 - Determination of need for an interpreter

(1) An interpreter is needed and a court interpreter shall be appointed when the judge determines, after an examination of a party or witness, that: (a) the party cannot understand and speak English well enough to participate fully in the proceedings and to assist counsel; or (b) the witness cannot speak English so as to be understood directly by counsel, court and jury.

(2) The court should examine a party or witness on the record to determine whether an interpreter is needed if:

(a) A party or counsel requests such an examination;

(b) It appears to the court that the party or witness may not understand and speak English well enough to participate fully in the proceedings; or

(c) If the party or witness requests an interpreter.

The fact that a person for whom English is a second language knows some English should not prohibit that individual from being allowed to have an interpreter.

(3) After the examination, the court should state its conclusion on the record, and the file in the case shall be clearly marked and data entered electronically when appropriate by court personnel to ensure that an interpreter will be present when needed in any subsequent proceeding.

(4) Upon a request by the non-English speaking person, by counsel, or by any other officer of the court, the court shall determine whether the interpreter provided is able to communicate accurately with and translate information to and from the non-English speaking person. If it is determined that the interpreter cannot perform these functions, the court shall provide the non-English speaking person with another interpreter.



§ 9-21-81 - Interpreter's fees and expenses

(1) Any volunteer interpreter providing services under this act shall be paid reasonable expenses by the court.

(2) The expenses of providing an interpreter in any court proceeding may be assessed by the court as costs in the proceeding, or in the case of an indigent criminal defendant to be paid by the county.









Chapter 23 - DRUG COURTS

§ 9-23-1 - Short title

This chapter shall be known and may be cited as the Alyce Griffin Clarke Drug Court Act.



§ 9-23-3 - Legislative intent

(1) The Legislature of Mississippi recognizes the critical need for judicial intervention to reduce the incidence of alcohol and drug use, alcohol and drug addiction, and crimes committed as a result of alcohol and drug use and alcohol and drug addiction. It is the intent of the Legislature to facilitate local drug court alternative orders adaptable to chancery, circuit, county, youth, municipal and justice courts.

(2) The goals of the drug courts under this chapter include the following:

(a) To reduce alcoholism and other drug dependencies among adult and juvenile offenders and defendants and among respondents in juvenile petitions for abuse, neglect or both;

(b) To reduce criminal and delinquent recidivism and the incidence of child abuse and neglect;

(c) To reduce the alcohol-related and other drug-related court workload;

(d) To increase personal, familial and societal accountability of adult and juvenile offenders and defendants and respondents in juvenile petitions for abuse, neglect or both;

(e) To promote effective interaction and use of resources among criminal and juvenile justice personnel, child protective services personnel and community agencies; and

(f) To use corrections resources more effectively by redirecting prison-bound offenders whose criminal conduct is driven in part by drug and alcohol dependence to intensive supervision and clinical treatment available in the drug court.



§ 9-23-5 - Definitions

For the purposes of this chapter, the following words and phrases shall have the meanings ascribed unless the context clearly requires otherwise:

(a) "Chemical" tests means the analysis of an individual's: (i) blood, (ii) breath, (iii) hair, (iv) sweat, (v) saliva, (vi) urine, or (vii) other bodily substance to determine the presence of alcohol or a controlled substance.

(b) "Crime of violence" means an offense listed in Section 97-3-2.

(c) "Drug court" means an immediate and highly structured intervention process for substance abuse treatment of eligible defendants or juveniles that:

(i) Brings together substance abuse professionals, local social programs and intensive judicial monitoring; and

(ii) Follows the key components of drug courts published by the Drug Court Program Office of the United States Department of Justice.

(d) "Evidence-based practices" means supervision policies, procedures and practices that scientific research demonstrates reduce recidivism.

(e) "Risk and needs assessment" means the use of an actuarial assessment tool validated on a Mississippi corrections population to determine a person's risk to reoffend and the characteristics that, if addressed, reduce the risk to reoffend.



§ 9-23-7 - Administrative Office of Courts to certify and monitor drug courts

The Administrative Office of Courts shall be responsible for certification and monitoring of local drug courts according to standards promulgated by the State Drug Courts Advisory Committee.



§ 9-23-9 - State Drug Courts Advisory Committee created; recommendations; rules and regulations

(1) The State Drug Courts Advisory Committee is established to develop and periodically update proposed statewide evaluation plans and models for monitoring all critical aspects of drug courts. The committee must provide the proposed evaluation plans to the Chief Justice and the Administrative Office of Courts. The committee shall be chaired by the Director of the Administrative Office of Courts and shall consist of not less than seven (7) members nor more than eleven (11) members appointed by the Supreme Court and broadly representative of the courts, law enforcement, corrections, juvenile justice, child protective services and substance abuse treatment communities.

(2) The State Drug Courts Advisory Committee may also make recommendations to the Chief Justice, the Director of the Administrative Office of Courts and state officials concerning improvements to drug court policies and procedures including the drug court certification process. The committee may make suggestions as to the criteria for eligibility, and other procedural and substantive guidelines for drug court operation.

(3) The State Drug Courts Advisory Committee shall act as arbiter of disputes arising out of the operation of drug courts established under this chapter and make recommendations to improve the drug courts; it shall also make recommendations to the Supreme Court necessary and incident to compliance with established rules.

(4) The State Drug Courts Advisory Committee shall establish through rules and regulations a viable and fiscally responsible plan to expand the number of adult and juvenile drug court programs operating in Mississippi. These rules and regulations shall include plans to increase participation in existing and future programs while maintaining their voluntary nature.

(5) The State Drug Courts Advisory Committee shall receive and review the monthly reports submitted to the Administrative Office of Courts by each certified drug court and provide comments and make recommendations, as necessary, to the Chief Justice and the Director of the Administrative Office of Courts.



§ 9-23-11 - Uniform certification process for drug and certain other courts; minimum standards for drug court operation; collection and reporting of certain data

(1) The Administrative Office of Courts shall establish, implement and operate a uniform certification process for all drug courts and other problem-solving courts including juvenile courts, veterans courts or any other court designed to adjudicate criminal actions involving an identified classification of criminal defendant to ensure funding for drug courts supports effective and proven practices that reduce recidivism and substance dependency among their participants.

(2) The Administrative Office of Courts shall establish a certification process that ensures any new or existing drug court meets minimum standards for drug court operation.

(a) These standards shall include, but are not limited to:

(i) The use of evidence-based practices including, but not limited to, the use of a valid and reliable risk and needs assessment tool to identify participants and deliver appropriate interventions;

(ii) Targeting medium to high risk offenders for participation;

(iii) The use of current, evidence-based interventions proven to reduce dependency on drugs or alcohol, or both;

(iv) Frequent testing for alcohol or drugs;

(v) Coordinated strategy between all drug court program personnel involving the use of graduated clinical interventions;

(vi) Ongoing judicial interaction with each participant; and

(vii) Monitoring and evaluation of drug court program implementation and outcomes through data collection and reporting.

(b) Drug court certification applications shall include:

(i) A description of the need for the drug court;

(ii) The targeted population for the drug court;

(iii) The eligibility criteria for drug court participants;

(iv) A description of the process for identifying appropriate participants including the use of a risk and needs assessment and a clinical assessment;

(v) A description of the drug court intervention components including anticipated budget and implementation plan;

(vi) The data collection plan which shall include collecting the following data:

1. Total number of participants;

2. Total number of successful participants;

3. Total number of unsuccessful participants and the reason why each participant did not complete the program;

4. Total number of participants who were arrested for a new criminal offense while in the drug court program;

5. Total number of participants who were convicted of a new felony or misdemeanor offense while in the drug court program;

6. Total number of participants who committed at least one (1) violation while in the drug court program and the resulting sanction(s);

7. Results of the initial risk and needs assessment or other clinical assessment conducted on each participant; and

8. Any other data or information as required by the Administrative Office of Courts.

(c) Every drug court shall be certified under the following schedule:

(i) A drug court application submitted after July 1, 2014, shall require certification of the drug court based on the proposed drug court plan;

(ii) A drug court established after July 1, 2014, shall be recertified after its second year of funded operation;

(iii) A drug court in existence on July 1, 2014, must submit a certification petition within one (1) year of July 1, 2014, and be certified pursuant to the requirements of this section prior to expending drug court resources budgeted for fiscal year 2016; and

(iv) All drug courts shall submit a re-certification petition every two (2) years to the Administrative Office of Courts after the initial certification.

(3) All certified drug courts shall measure successful completion of the drug court based on those participants who complete the program without a new criminal conviction.

(4) (a) All certified drug courts must collect and submit to the Administrative Office of Courts each month, the following data:

(i) Total number of participants at the beginning of the month;

(ii) Total number of participants at the end of the month;

(iii) Total number of participants who began the program in the month;

(iv) Total number of participants who successfully completed the drug court in the month;

(v) Total number of participants who left the program in the month;

(vi) Total number of participants who were arrested for a new criminal offense while in the drug court program in the month;

(vii) Total number of participants who were convicted for a new criminal arrest while in the drug court program in the month; and

(viii) Total number of participants who committed at least one (1) violation while in the drug court program and any resulting sanction(s).

(b) By August 1, 2015, and each year thereafter, the Administrative Office of Courts shall report to the PEER Committee the information in subsection (4)(a) of this section in a sortable, electronic format.

(5) All certified drug courts may individually establish rules and may make special orders and rules as necessary that do not conflict with the rules promulgated by the Supreme Court or the Administrative Office of Courts.

(6) A certified drug court may appoint the full- or part-time employees it deems necessary for the work of the drug court and shall fix the compensation of those employees. Such employees shall serve at the will and pleasure of the judge or the judge's designee.

(7) The Administrative Office of Courts shall promulgate rules and regulations to carry out the certification and re-certification process and make any other policies not inconsistent with this section to carry out this process.

(8) A certified drug court established under this chapter is subject to the regulatory powers of the Administrative Office of Courts as set forth in Section 9-23-17.



§ 9-23-13 - Intervention services; certification of inpatient treatment programs

(1) A drug court's alcohol and drug intervention component shall provide for eligible individuals, either directly or through referrals, a range of necessary court intervention services, including, but not limited to, the following:

(a) Screening using a valid and reliable assessment tool effective for identifying alcohol and drug dependent persons for eligibility and appropriate services;

(b) Clinical assessment;

(c) Education;

(d) Referral;

(e) Service coordination and case management; and

(f) Counseling and rehabilitative care.

(2) Any inpatient treatment or inpatient detoxification program ordered by the court shall be certified by the Department of Mental Health, other appropriate state agency or the equivalent agency of another state.



§ 9-23-15 - Requirements for participation in drug courts

(1) In order to be eligible for alternative sentencing through a local drug court, the participant must satisfy each of the following criteria:

(a) The participant cannot have any felony convictions for any offenses that are crimes of violence as defined in Section 97-3-2 within the previous ten (10) years.

(b) The crime before the court cannot be a crime of violence as defined in Section 97-3-2.

(c) Other criminal proceedings alleging commission of a crime of violence cannot be pending against the participant.

(d) The participant cannot be currently charged with burglary of a dwelling under Section 97-17-23(2) or 97-17-37.

(e) The crime before the court cannot be a charge of driving under the influence of alcohol or any other drug or drugs that resulted in the death of a person.

(f) The crime charged cannot be one of trafficking in controlled substances under Section 41-29-139(f), nor can the participant have a prior conviction for same.

(2) Participation in the services of an alcohol and drug intervention component shall be open only to the individuals over whom the court has jurisdiction, except that the court may agree to provide the services for individuals referred from another drug court. In cases transferred from another jurisdiction, the receiving judge shall act as a special master and make recommendations to the sentencing judge.

(3) (a) As a condition of participation in a drug court, a participant may be required to undergo a chemical test or a series of chemical tests as specified by the drug court. A participant is liable for the costs of all chemical tests required under this section, regardless of whether the costs are paid to the drug court or the laboratory; however, if testing is available from other sources or the program itself, the judge may waive any fees for testing.

(b) A laboratory that performs a chemical test under this section shall report the results of the test to the drug court.

(4) A person does not have a right to participate in drug court under this chapter. The court having jurisdiction over a person for a matter before the court shall have the final determination about whether the person may participate in drug court under this chapter.



§ 9-23-17 - Authority of Administrative Office of Courts

With regard to any drug court established under this chapter, the Administrative Office of Courts shall do the following:

(a) Certify and re-certify drug court applications that meet standards established by the Administrative Office of Courts in accordance with this chapter.

(b) Ensure that the structure of the intervention component complies with rules adopted under this section and applicable federal regulations.

(c) Revoke the authorization of a program upon a determination that the program does not comply with rules adopted under this section and applicable federal regulations.

(d) Make agreements and contracts to effectuate the purposes of this chapter with:

(i) Another department, authority or agency of the state;

(ii) Another state;

(iii) The federal government;

(iv) A state-supported or private university; or

(v) A public or private agency, foundation, corporation or individual.

(e) Directly, or by contract, approve and certify any intervention component established under this chapter.

(f) Require, as a condition of operation, that each drug court created or funded under this chapter be certified by the Administrative Office of Courts.

(g) Collect monthly data reports submitted by all certified drug courts, provide those reports to the State Drug Courts Advisory Committee, compile an annual report summarizing the data collected and the outcomes achieved by all certified drug courts and submit the annual report to the Oversight Task Force.

(h) Every three (3) years contract with an external evaluator to conduct an evaluation of the effectiveness of the drug court program, both statewide and individual drug court programs, in complying with the key components of the drug courts adopted by the National Association of Drug Court Professionals.

(i) Adopt rules to implement this chapter.



§ 9-23-19 - Funding for drug courts

(1) All monies received from any source by the drug court shall be accumulated in a fund to be used only for drug court purposes. Any funds remaining in this fund at the end of a fiscal year shall not lapse into any general fund, but shall be retained in the drug court fund for the funding of further activities by the drug court.

(2) A drug court may apply for and receive the following:

(a) Gifts, bequests and donations from private sources.

(b) Grant and contract money from governmental sources.

(c) Other forms of financial assistance approved by the court to supplement the budget of the drug court.

(3) The costs of participation in an alcohol and drug intervention program required by the certified drug court may be paid by the participant or out of user fees or such other state, federal or private funds that may, from time to time, be made available.

(4) The court may assess such reasonable and appropriate fees to be paid to the local drug court fund for participation in an alcohol or drug intervention program.



§ 9-23-21 - Immunity for drug court staff

The director and members of the professional and administrative staff of the drug court who perform duties in good faith under this chapter are immune from civil liability for:

(a) Acts or omissions in providing services under this chapter; and

(b) The reasonable exercise of discretion in determining eligibility to participate in the drug court.



§ 9-23-23 - Successful completion of drug court may result in expunction of criminal record

If the participant completes all requirements imposed upon him by the drug court, including the payment of fines and fees assessed, the charge and prosecution shall be dismissed. If the defendant or participant was sentenced at the time of entry of plea of guilty, the successful completion of the drug court order and other requirements of probation or suspension of sentence will result in the record of the criminal conviction or adjudication being expunged. However, no expunction of any implied consent violation shall be allowed.



DRUG COURT FUND

§ 9-23-51 - Drug Court Fund created; purpose; distribution of monies from fund; fund to be a continuing fund; components of fund

There is created in the State Treasury a special interest-bearing fund to be known as the Drug Court Fund. The purpose of the fund shall be to provide supplemental funding to all drug courts in the state. Monies from the funds derived from assessments under Section 99-19-73 shall be distributed by the State Treasurer upon warrants issued by the Administrative Office of Courts, pursuant to procedures set by the State Drug Courts Advisory Committee to assist both juvenile drug courts and adult drug courts. Funds from other sources shall be distributed to the drug courts in the state based on a formula set by the State Drug Courts Advisory Committee. The fund shall be a continuing fund, not subject to fiscal-year limitations, and shall consist of: (a) monies appropriated by the Legislature for the purposes of funding drug courts; (b) the interest accruing to the fund; (c) monies received under the provisions of Section 99-19-73; (d) monies received from the federal government; and (e) monies received from such other sources as may be provided by law.









Chapter 25 - VETERANS TREATMENT COURTS

§ 9-25-1 - Veterans Treatment Courts; legislative intent; authorization; eligibility for participation; Administrative Office of Courts to oversee; development of statewide rules and policies by State Drug Court Advisory Committee; funding; immunity

(1) The Legislature recognizes that our military veterans have provided an invaluable service to our country. In doing so, many may have suffered the effects of, including, but not limited to, post-traumatic stress disorder, traumatic brain injury and depression, and may also suffer drug and alcohol dependency or addiction and co-occurring mental illness and substance abuse problems. As a result of this, some veterans come into contact with the criminal justice system and are charged with felony offenses. There is a critical need for the justice system to recognize these veterans, provide accountability for their wrongdoing, provide for the safety of the public, and provide for the treatment of our veterans. It is the intent of the Legislature to create a framework for which specialized veterans treatment courts may be established at the circuit court level and at the discretion of the circuit court judge.

(2) Authorization. A circuit court judge may establish a Veterans Treatment Court program. The Veterans Treatment Court may, at the discretion of the circuit court judge, be a separate court program or as a component of an existing drug court program. At the discretion of the circuit court judge, the Veterans Treatment Court may be operated in one (1) county within the circuit court district, and allow veteran participants from all counties within the circuit court district to participate.

(3) Eligibility. (a) In order to be eligible to participate in a Veterans Treatment Court program established under this section, the attorney representing the state must consent to the defendant's participation in the program. Further, the court in which the criminal case is pending must have found that the defendant is a veteran of the United States Armed Forces as defined in Title 38 USCS.

(b) Participation in the services of an alcohol and drug intervention component shall only be open to the individuals over whom the court has jurisdiction, except that the court may agree to provide the services for individuals referred from another Veterans Treatment Court. In cases transferred from another jurisdiction, the receiving judge shall act as a special master and make recommendations to the sentencing judge.

(c) (i) As a condition of participation in a Veterans Treatment Court, a participant may be required to undergo a chemical test or a series of chemical tests as specified by the Veterans Treatment Court program. A participant may be held liable for costs associated with all chemical tests required under this section. However, a judge may waive any fees for testing.

(ii) A laboratory that performs chemical tests under this section shall report the results of the tests to the Veterans Treatment Courts.

(d) A person does not have the right to participate in a Veterans Treatment Court program under this chapter. The court having jurisdiction over a person for a matter before the court shall have the final determination about whether the person may participate in the Veterans Treatment Court program.

(e) A defendant shall be excluded from participating in a Veterans Treatment Court program if any one (1) of the following applies:

(i) The crime before the court is a crime of violence as set forth in paragraph (c) of this subsection.

(ii) The defendant does not demonstrate a willingness to participate in a treatment program.

(iii) The defendant has been previously convicted of a felony crime of violence including, but not limited to: murder, rape, sexual battery, statutory rape of a child under the age of sixteen (16), armed robbery, arson, aggravated kidnapping, aggravated assault, stalking, or any offense involving the discharge of a firearm or where serious bodily injury or death resulted to any person.

(f) The court in which the criminal case is pending shall allow an eligible defendant to choose whether to proceed through the Veterans Treatment Court program or otherwise through the justice system.

(g) Proof of matters under this section may be submitted to the court in which the criminal case is pending in any form the court determines to be appropriate, including military service and medical records, previous determinations of a disability by a veteran's organization or by the United States Department of Veterans Affairs, testimony or affidavits of other veterans or service members, and prior determinations of eligibility for benefits by any state or county veterans office.

(4) Administrative Office of Courts. With regard to any Veterans Treatment Court established under this chapter, the Administrative Office of Courts may do the following:

(a) Ensure that the structure of the intervention component complies with rules adopted under this chapter and applicable federal regulations.

(b) Revoke the authorization of a program upon a determination that the program does not comply with rules adopted under this chapter and applicable federal regulations.

(c) Enter into agreements and contracts to effectuate the purposes of this chapter with:

(i) Another department, authority, or agency of the state;

(ii) Another state;

(iii) The federal government;

(iv) A state-supported or private university; or

(v) A public or private agency, foundation, corporation, or individual.

(d) Directly, or by contract, approve and certify any intervention component established under this chapter.

(e) Require, as a condition of operation, that each veterans court created or funded under this chapter be certified by the Administrative Office of Courts.

(f) Adopt rules to implement this chapter.

(5) State Drug Court Advisory Committee. (a) The State Drug Court Advisory Committee shall be responsible for developing statewide rules and policies as they relate to Veterans Treatment Court programs.

(b) The State Drug Court Advisory Committee may also make recommendations to the Chief Justice, the Director of the Administrative Office of Courts and state officials concerning improvements to Veterans Treatment Court policies and procedures.

(c) The State Drug Court Advisory Committee shall act as an arbiter of disputes arising out of the operation of Veterans Treatment Court programs established under this chapter and make recommendations to improve the Veterans Treatment Court programs.

(6) Funding for Veterans Treatment Courts. (a) All monies received from any source by the Veterans Treatment Court program shall be accumulated in a fund to be used only for Veterans Treatment Court purposes. Any funds remaining in this fund at the end of the fiscal year shall not lapse into the General Fund, but shall be retained in the Veterans Treatment Court fund for the funding of further activities by the Veterans Treatment Court program.

(b) A Veterans Treatment Court program may apply for and receive the following:

(i) Gifts, bequests and donations from private sources.

(ii) Grant and contract money from governmental sources.

(iii) Other forms of financial assistance approved by the court to supplement the budget of the Veterans Treatment Court program.

(7) Immunity. The coordinator and members of the professional and administrative staff of the Veterans Treatment Court program who perform duties in good faith under this chapter are immune from civil liability for:

(a) Acts or omissions in providing services under this chapter; and

(b) The reasonable exercise of discretion in determining eligibility to participate in the Veterans Treatment Court program.

(8) This section shall be codified as a separate chapter in Title 9, Mississippi Code of 1972.









Title 11 - CIVIL PRACTICE AND PROCEDURE

Chapter 1 - PRACTICE AND PROCEDURE PROVISIONS COMMON TO COURTS

§ 11-1-1 - Before whom oaths may be taken

A judge of any court of record, clerk of such court, court reporter of such court, master, member of the board of supervisors, justice court judge, notary public, mayor, or police justice of a city, town or village, clerk of a municipality, and any officer of any other state, or of the United States, authorized by the law thereof to administer oaths, the judge of any court of record, or the mayor or chief magistrate of any city, borough or corporation of a foreign country; may administer oaths and take and certify affidavits whenever the same may be necessary or proper in a proceeding in any court or under any law of this state, or for the purpose of taking depositions of any party of interest, or witnesses of any suit pending before any such court, or for the perpetuation of testimony, as provided in Section 13-1-57, Mississippi Code of 1972.



§ 11-1-3 - Oath of an agent or attorney sufficient in all cases

In all cases where the oath or affirmation of the party is required, such oath or affirmation may be made by his agent or attorney, and shall be as effectual for all purposes as if made by the party.



§ 11-1-5 - All papers relating to a cause filed together

All the pleadings, writs, proofs, and other papers relating to any cause in court, shall be filed together by the clerk, and carefully preserved in his office.



§ 11-1-8 - Advertising by attorneys not admitted to practice in Mississippi prohibited

The Legislature recognizes that attorneys should be licensed by the State of Mississippi before engaging in any solicitation of clients in this state. Such licensing of attorneys protects the people of Mississippi in that The Mississippi Bar has direct jurisdiction over attorneys licensed by it. The Mississippi Supreme Court can act against such licensed attorneys in the event that such licensed attorneys commit violations of Mississippi law, court rules and rules of ethics for attorneys. The Legislature finds that this section is necessary for the protection of the people of Mississippi. An attorney who is not admitted to The Mississippi Bar shall not advertise his legal services in this state for the purpose of soliciting prospective clients for commencement of any civil action in this state, or for the purpose of soliciting clients for any civil action already commenced or pending in this state, unless the attorney who is not a member of The Mississippi Bar has associated an attorney who (a) is a member of The Mississippi Bar; and (b) will be associated and actively working on substantial aspects in any civil action filed on behalf of a client solicited as a result of the advertisement. A law firm composed of both attorneys who are members of The Mississippi Bar and attorneys who are not members of The Mississippi Bar may advertise in this state if a majority of the members of the firm are members of The Mississippi Bar. For purposes of this section, a listing in the residential or business section of the white pages of a telephone book shall not be an advertisement.



§ 11-1-9 - Continuance of action or proceeding where counsel is legislator

In any cause now pending or which shall hereafter be pending before any court of this state or before any administrative board, agency or commission of this state or before any court or administrative agency or any county or municipality of this state in which an application for continuance is properly made, predicated upon the ground that the counsel for the party making said application is a member of the Mississippi legislature and if said application is made at a time when the legislature is in session, either regular or extraordinary, or if said legislature will be in session at the time that said cause would be triable, then the continuance shall be granted in all cases.



§ 11-1-16 - Proceedings in vacation; jurisdiction and authority of judge

(1) Notwithstanding the provisions of any other law to the contrary, the judge of any circuit, chancery, county, youth or family court or any other court of record shall, in vacation, and in the same manner as at a regular term, have jurisdiction to hear and determine and make and enter judgments, orders and decrees in all cases, civil or criminal, which are pending in the court and which were triable at the preceding term. Parties and witnesses duly summoned, subpoenaed or bound by recognizance at the preceding term shall be bound to attend without the necessity of additional process. Petit juries may be impaneled in such cases in the same manner as in termtime. All judgments, orders and decrees which the judge may render or make in such cases tried shall be signed by him and thereupon be entered and recorded on the minute book of the court in which the case or matter is pending, and shall have the same force and effect as if made, entered and recorded in termtime. Appeals may be had and taken therefrom when so entered and recorded, as in other cases, in like manner as is provided by law when cases are tried in termtime.

(2) The provisions of this section shall be supplemental and in addition to all other jurisdiction and authority which the judge of any such court may lawfully exercise in vacation or at a special term.



§ 11-1-17 - Time for rendition of final decree; right of appeal where decree not entered within required time

All chancellors or judges of the chancery and circuit courts of the state of Mississippi shall render their final decree on any and all matters taken under advisement by such chancellors or judges not later than six (6) months after the date when same are taken under advisement or not later than six (6) months after the date on which the chancellors or courts or judges set as a date for the final brief or memoranda of authority is required to be filed on or as to the cause taken under advisement, whichever is the latest date after the date on which the cause or case is taken under advisement.

In the event a final decree has not been entered within the six months period hereinbefore referred to, then any party to said law suit shall have the right to appeal on the record as otherwise provided the same as if a final decree has been rendered adversely. Said appeal shall be to the supreme court of the state of Mississippi and shall be treated as a preferred case over other cases except election contests.



§ 11-1-18 - Bench trials allowed in certain cases where parties agree

If the parties to a cause of action agree, any claim filed alleging damages may receive a bench trial which shall be conducted in two hundred seventy (270) days or less after the cause of action has been filed. The cause of action shall be a priority item in the court.



§ 11-1-21 - Excess remitted

Where any bond, taken by virtue of any process or order, by miscalculation or mistake, shall be conditioned for the payment of a larger sum of money than by law ought to have been acquired thereby, and a verdict shall have been rendered thereon for the larger sum, or where a verdict shall be rendered for more damages than the plaintiff shall have demanded by his suit, and judgment be rendered accordingly, it shall be lawful for the plaintiff, at the same or any future term of the court, to release in open court any such excess; or he may in vacation release the same, in writing under his hand, and file it among the papers of the cause; and such release shall cure any error growing out of the excess. If the record of any such judgment be removed to an appellate court before the release be made, it shall be competent for the appellee to make such release in the appellate court; and thereupon, the court, after reversing the judgment, shall proceed to give such judgment as the court below ought to have given if the release had been filed therein; but in such case the appellant shall recover the costs paid, and the judgment shall not be entered against the sureties in the appeal bond.



§ 11-1-23 - Court or judge may require new security

Each court, and the judge thereof in vacation, and any of the judges, if more than one compose the court, in all cases not especially provided for by statute, may require any bond, recognizance, obligation, or undertaking of any kind in any legal proceeding, of which the court has cognizance, which is shown to be insufficient, to be substituted by a new one, with sufficient sureties; and for a failure to comply with the order of the court or judge in the matter, the court or judge may make such order as may be proper in the case, and may direct such process as may be necessary or proper to enforce it; but notwithstanding the discharge of a supersedeas, injunction, attachment, or other process in consequence of such failure, a judgment or decree may be given on the bond or other obligation, or liability on it may be enforced by action or otherwise, as if it had not been held to be insufficient; but if done in vacation, five days' notice of the time and place of making application for the order shall be given to the opposite party; and in all cases reasonable time shall be allowed for giving new bond, upon such terms as the court or judge may prescribe.



§ 11-1-25 - Certain bonds not affected by irregularity

When a bond, recognizance, obligation, or undertaking of any kind shall be executed in any legal proceeding, or for the performance of any public contract, or for the faithful discharge of any duty, it shall inure to the person to whom it is designed by law as a security, and be subject to judgment in his favor, no matter to whom it is made payable, nor what is its amount, nor how it is conditioned; and the persons executing such bond or other undertaking shall be bound thereon and thereby, and shall be liable to judgment or decree on such bond or undertaking as if it were payable and conditioned in all respects as prescribed by law, if such bond or other obligation or undertaking had the effect in such proceeding or matter which a bond or other undertaking payable and conditioned as prescribed by law, would have had; and where any such bond or undertaking is not for any specified sum, it shall bind the parties executing it for the full amount for which any bond or undertaking might have been required in the state of case in which it was given.



§ 11-1-27 - Bonds payable to the state in certain cases

Any bond required to be given in any matter, where it is not prescribed to whom it shall be made payable, may be made payable to the state.



§ 11-1-29 - Proceedings on death of surety on bonds, etc

If any surety on a bond, recognizance, or undertaking of any kind given in any legal proceeding, shall be dead at the time for judgment to be rendered or execution to be issued thereon, that shall not prevent judgment from being rendered or execution being issued on such bond, recognizance, or undertaking against parties thereto who are living, but judgment may be rendered against such parties, and judgment nisi may be entered against the personal representatives of parties who are dead, and citation shall be issued to the personal representative to show cause why the judgment should not be made absolute against them, and it shall be made absolute unless, upon the return of citation executed, good cause be shown against it. Execution may be issued on such judgment against the living parties, and after the absolute judgment against the personal representatives, execution may be issued against them to enforce it.



§ 11-1-31 - Death of parties on bonds having force of judgment

Where execution may be issued on any bond or undertaking, and some of the parties are dead, it may be issued separately against such as are alive, and citation may be issued to the personal representatives of such as are dead, to show cause against the issuance of execution against them on such bond or undertaking; and on the return of such citation executed, if no sufficient cause be shown against it, execution may be issued against them.



§ 11-1-33 - Death of parties on bonds having force of judgment; citation in anticipation of judgment

Citation to the personal representatives of a deceased party may be issued and executed at any time before the time for judgment or execution on such bond, recognizance, or undertaking, requiring the appearance of the representatives before the court having possession or control of the obligation, to submit to judgment or execution thereon; and if issued and executed before the rendition of judgment or issuance of execution against the living parties, judgment may be rendered or execution issued against such personal representatives as well as against parties alive, without delay or further process.



§ 11-1-35 - Death of parties on bonds having force of judgment; when citation issued and returnable

Citations referred to in Section 11-1-33 may be issued in vacation or in term time without any order of court therefor, and may be made returnable on the return day for other process, if issued in vacation, or forthwith, if issued during the term of court, and shall be executed five days before judgment or execution against such personal representatives.



§ 11-1-37 - Certification of transferred causes

If a cause be transferred by order of the chancery court to the circuit court, or vice versa, the clerk of the court ordering the transfer shall forthwith deposit all the papers in the cause, together with his certificate of the fact of the transfer, in the court to which it was transferred, taking the receipt of the clerk therefor.



§ 11-1-39 - Proceedings in transferred causes

When the papers have been deposited in the court to which the cause was transferred, all the parties to the proceeding shall take notice of the fact of the transfer; and the complainant or plaintiff shall file his declaration or bill in the court to which the cause was transferred within thirty days, unless the court, judge, or chancellor shall restrict the time or grant further time; and the defendant shall plead within thirty days thereafter, unless the time, by like means, be restricted or extended. And the cause shall be proceeded with as if it had been originally begun in that court, as of the date on which the cause was originally instituted.



§ 11-1-41 - Costs in transferred causes

The complainant or plaintiff in the first court shall pay all the costs in such court; but he may recover the same of the defendant, in the court to which the cause was transferred, at the discretion of the court.



§ 11-1-43 - Seizure of perishable commodities by legal process

In order to promote the general welfare, to insure, prepare and expedite movement of commerce through the ports of the State of Mississippi, to avoid any unnecessary delay, to indemnify any damages to shippers through said ports, and to prevent any unnecessary delay, it is provided that any person, firm or corporation who shall hereafter seek in the courts of Mississippi, either the circuit courts or the chancery courts, to obtain writ of replevin, writ of sequestration, writ of seizure, writ of attachment, or other legal processes for the purpose of seizing any cargo or shipment of bananas or other perishable commodity passing through the ports of entry in the State of Mississippi, shall, before such writ is issued, post a good and sufficient bond with sufficient sureties thereon, to be approved by the clerk of the court, wherein such proceedings are instituted. Such bond shall be in a sum double the value of the commodities sought to be attached, replevied, sequestrated, seized or otherwise, payable to the person actually in possession of said commodities, and conditioned that the plaintiff therein shall indemnify and pay to the owner of such property such damages as he or it may sustain by reason of such seizure of said property, that he will pay all handling charges, charges that might accrue on demurrage on the ship, cars, warehouses, docks or railroad facilities and all freight charges, and that he will pay all attorney's fees, court cost and all other damages that might accrue by reason of such illegal seizure thereof.



§ 11-1-45 - Seizure of perishable commodities by legal process; declaration or bill

When any affidavit is filed, either in circuit courts or chancery courts in the state of Mississippi, attaching, sequestrating, replevying, or seizing any commodities described in Section 11-1-43, the plaintiff therein shall be required to file, within forty-eight hours, after the writ or affidavit has been issued, a declaration stating cause of action if in the circuit courts, or a bill of complaint if filed in the chancery courts, stating cause of action upon which the seizure is made. Upon filing of said declaration or bill of complaint, an issue shall be joined thereon, and a hearing, in vacation, may be had before the circuit judge or chancellor in the said district where said writ was issued to determine the rights of the said parties to the ownership of the said commodities so seized. Upon hearing of evidence, the court may in vacation render judgment and award possession to the parties entitled and may, if said writ or writs were illegally issued out, award damages on said bond to the parties entitled thereto.



§ 11-1-47 - Seizure of perishable commodities by legal process; possessor presumed to be owner

The possessor of any perishable commodities as described in Section 11-1-43, shall be presumed to be the owner of said commodities and, in the event any writ of replevin, writ of seizure, writ of sequestration or writ of attachment shall be issued against such commodities, the possessor thereof shall have the immediate right to possession of said commodities upon his furnishing bond payable to the order of the clerk of the court in a sum equal to the value of the commodities.



§ 11-1-49 - Seizure of perishable commodities by legal process; process as to nonresident owners

If the owner of any such cargo or shipment of such perishable commodities be a nonresident of the State of Mississippi and be made a defendant in any action at law or suit in any chancery court, in any court of this state, service of summons or process of such court may be served on such defendant by serving a copy thereof on any steamship agent, ship captain, or other ship's officer, railroad agent, railroad conductor, stevedore or other person having possession or control of such cargo or shipment and by mailing a copy thereof by registered mail addressed to the last known address of such defendant, return receipt requested. When any summons or process against such nonresident owner of such cargo or shipment has been returned so executed, the defendant shall be considered in court and the action or suit shall proceed as though personal service had been had on such defendant, nonresident owner of such cargo or shipment, and all other process or notices necessary to be served in any court proceeding may be served as herein provided.



§ 11-1-51 - Copy of books, papers, or documents furnished; issuance and service of subpoenas duces tecum

(1) The court in which any action or suit is pending may, on good cause shown, and after notice of the application to the opposite party, in termtime or in vacation, order either party to make available to the other, within a specified time, and on such terms as may be imposed, an inspection and copy, or to grant permission to take a copy or photograph of any books, papers, documents, accounts, letters, photographs, objects, or tangible things, in his possession or under his control containing evidence relating to the merits of the action or proceeding or of the defense thereto; or order any party to permit entry upon designated land or other property in his possession or control, exclusive of said party's home or place of abode, for the purpose of inspecting, measuring, surveying or photographing the property or any designated relevant object or operation thereon; provided, however, the aforementioned entry upon designated land or other property may extend to a party's home or place of abode if such party be the plaintiff or complainant in a cause of action based on contractor's or materialmen's actions involving the construction, repair or improvement of such home or place of abode. If compliance with such order be refused, such books, papers, documents, accounts, letters, photographs, objects or tangible things shall not be given in evidence in the action or proceeding by the party so refusing; and the court may punish the recusant party as for a contempt of court. If a complainant or plaintiff fails to comply with such order, the court may, on motion, give the like judgment for the defendant as in cases of nonsuit or dismissal; and if a defendant fails to comply with such order, the court may, on motion, give judgment or decree against him by default or confession. Provided, however, this section shall neither be applicable to the work product of counsel for any party nor to matters of privilege or national security.

(2) The clerks of all county, circuit and chancery courts may issue subpoenas duces tecum without a prior order of the court and a copy of the subpoena shall be served personally or by mail on all attorneys of record in the cause or on any party not represented by an attorney. A subpoena duces tecum may command a person to whom it is directed to produce the books, papers, documents or tangible things designated therein, but on motion the court wherein the cause is pending, in termtime or vacation, promptly and in any event at or before the time specified in said subpoena for compliance therewith (a) may quash or modify said subpoena if it is unreasonable or oppressive, or (b) may condition denial of the motion upon the advancement by the person in whose behalf the subpoena is issued of the reasonable cost of producing the books, papers, documents or tangible things. The provisions of this subsection shall be cumulative and additional to any other procedures provided by law.

(3) Chancellors and the judges of all county and circuit courts may order writs of subpoena duces tecum in vacation in the same manner as if allowed in open court. The provisions of this subsection shall be cumulative and additional to any other procedures provided by law.



§ 11-1-52 - Limitations on charges permitted for photocopying patients' records by medical provider; physicians to make reasonable charges for depositions; limitations on charges permitted for execution of patient-requested medical record affidavit by medical provider; medical providers to comply with HIPAA

(1) Any medical provider or hospital or nursing home or other medical facility shall charge no more than the following amounts to patients or their representatives for photocopying any patient's records: Twenty Dollars ($ 20.00) for pages one (1) through twenty (20); One Dollar ($ 1.00) per page for the next eighty (80) pages; Fifty Cents (50 cent(s) ) per page for all pages thereafter. Ten percent (10%) of the total charge may be added for postage and handling. Fifteen Dollars ($ 15.00) may be recovered by the medical provider or hospital or nursing home or other medical facility for retrieving medical records in archives at a location off the premises where the facility/office is located.

(2) A physician shall only charge normal, reasonable and customary charges for a deposition related to a patient that the physician is treating or has treated.

(3) Any medical provider, hospital, nursing home or other medical facility shall charge no more than Twenty-five Dollars ($ 25.00) for executing a medical record affidavit, when the affidavit is requested by the patient or the patient's representative.

(4) In charging the fees authorized under subsection (1) of this section, the medical provider, hospital, nursing home or other medical facility shall comply with the federal Health Insurance Portability and Accountability Act (HIPAA).



§ 11-1-53 - Harrison County; commencement of civil actions, change of venue and transfer of cases between districts

In Harrison County, a county having two (2) judicial districts, all civil actions shall be commenced in each of the two (2) judicial districts against defendants as if each district were a separate county, and a change of venue from either of such districts to the other, and from either district to any county of the state, and from any county to either of said districts, shall be made according to the procedure provided for by the Mississippi Rules of Civil Procedure; and the jurisdiction of said courts of said districts shall be the same as if each district were a separate county; provided, however, that any suit or action which may be brought in either of said districts may be commenced by filing a declaration or complaint or other pleading with the clerk of said courts at either Gulfport or Biloxi, and the said clerk shall issue process thereon, returnable to the court of the proper district, and shall deposit the papers in the case in the office of the proper district; and provided further, that no suit or action shall be dismissed because of the fact that the defendant may be sued in the wrong district, but said case or cause shall, upon motion, be transferred for disposition to the proper district and court thereof.



§ 11-1-54 - Assessment for filing frivolous claims

If a party files any pleading in a civil action which in the opinion of the court is frivolous, the court may impose an assessment of not more than One Thousand Dollars ($ 1,000.00) against each party and attorney of record for the party filing the pleading. Such assessment shall be in addition to any other assessments, penalties or sanctions authorized by law or otherwise. The proceeds of any assessment imposed under this section shall be paid to the Mississippi Volunteer Lawyers Project, Inc.



§ 11-1-55 - Authority to impose condition of additur or remittitur

The supreme court or any other court of record in a case in which money damages were awarded may overrule a motion for new trial or affirm on direct or cross appeal, upon condition of an additur or remittitur, if the court finds that the damages are excessive or inadequate for the reason that the jury or trier of the facts was influenced by bias, prejudice, or passion, or that the damages awarded were contrary to the overwhelming weight of credible evidence. If such additur or remittitur be not accepted then the court may direct a new trial on damages only. If the additur or remittitur is accepted and the other party perfects a direct appeal, then the party accepting the additur or remittitur shall have the right to cross appeal for the purpose of reversing the action of the court in regard to the additur or remittitur.



§ 11-1-56 - Responsive pleading to precede assignment to a judge

Civil actions in circuit, chancery and county court shall not be assigned to a judge until at least one (1) defendant has filed a responsive pleading. However, any necessary preliminary matters may be decided by a judge on a separate rotating basis before assignment of the action to a particular judge.



§ 11-1-57 - Additional provisions applicable to all courts

All things contained in Chapters 7 and 11 of this title, not restricted by their nature or by express provision to particular courts, shall be the rules of decision and proceeding in all courts whatsoever.



§ 11-1-58 - Certificate of consultation required in medical malpractice actions; exceptions

(1) In any action against a licensed physician, health care provider or health care practitioner for injuries or wrongful death arising out of the course of medical, surgical or other professional services where expert testimony is otherwise required by law, the complaint shall be accompanied by a certificate executed by the attorney for the plaintiff declaring that:

(a) The attorney has reviewed the facts of the case and has consulted with at least one (1) expert qualified pursuant to the Mississippi Rules of Civil Procedure and the Mississippi Rules of Evidence who is qualified to give expert testimony as to standard of care or negligence and who the attorney reasonably believes is knowledgeable in the relevant issues involved in the particular action, and that the attorney has concluded on the basis of such review and consultation that there is a reasonable basis for the commencement of such action; or

(b) The attorney was unable to obtain the consultation required by paragraph (a) of this subsection because a limitation of time established by Section 15-1-36 would bar the action and that the consultation could not reasonably be obtained before such time expired. A certificate executed pursuant to this paragraph (b) shall be supplemented by a certificate of consultation pursuant to paragraph (a) or (c) within sixty (60) days after service of the complaint or the suit shall be dismissed; or

(c) The attorney was unable to obtain the consultation required by paragraph (a) of this subsection because the attorney had made at least three (3) separate good faith attempts with three (3) different experts to obtain a consultation and that none of those contacted would agree to a consultation.

(2) Where a certificate is required pursuant to this section only, a single certificate is required for an action, even if more than one (1) defendant has been named in the complaint or is subsequently named.

(3) A certificate under subsection (1) of this section is not required where the attorney intends to rely solely on either the doctrine of "res ipsa loquitur" or "informed consent." In such cases, the complaint shall be accompanied by a certificate executed by the attorney declaring that the attorney is solely relying on such doctrine and, for that reason, is not filing a certificate under subsection (1) of this section.

(4) If a request by the plaintiff for the records of the plaintiff's medical treatment by the defendants has been made and the records have not been produced, the plaintiff shall not be required to file the certificate required by this section until ninety (90) days after the records have been produced.

(5) For purposes of this section, an attorney who submits a certificate of consultation shall not be required to disclose the identity of the consulted or the contents of the consultation; provided, however, that when the attorney makes a claim under paragraph (c) of subsection (1) of this section that he was unable to obtain the required consultation with an expert, the court, upon the request of a defendant made prior to compliance by the plaintiff with the provisions of this section, may require the attorney to divulge to the court, in camera and without any disclosure by the court to any other party, the names of physicians refusing such consultation.

(6) The provisions of this section shall not apply to a plaintiff who is not represented by an attorney.

(7) The plaintiff, in lieu of serving a certificate required by this section, may provide the defendant or defendants with expert information in the form required by the Mississippi Rules of Civil Procedure. Nothing in this section requires the disclosure of any "consulting" or nontrial expert, except as expressly stated herein.



§ 11-1-59 - Damages in medical malpractice actions

In any action at law against a licensed physician, osteopath, dentist, hospital, nurse, pharmacist, podiatrist, optometrist or chiropractor to recover damages based upon a professional negligence theory, the complaint or counterclaim shall not specify the amount of damages claimed, but shall only state that the damages claimed are within the jurisdictional limits of the court to which the pleadings are addressed and whether or not the amount of such damages is ten thousand dollars ($ 10,000.00) or more, or such other minimum amount as shall be necessary to invoke federal jurisdiction if the action is brought in federal court.



§ 11-1-60 - Limitation on noneconomic damages in medical malpractice actions; definitions

(1) For the purposes of this section, the following words and phrases shall have the meanings ascribed herein unless the context clearly requires otherwise:

(a) "Noneconomic damages" means subjective, nonpecuniary damages arising from death, pain, suffering, inconvenience, mental anguish, worry, emotional distress, loss of society and companionship, loss of consortium, bystander injury, physical impairment, disfigurement, injury to reputation, humiliation, embarrassment, loss of the enjoyment of life, hedonic damages, other nonpecuniary damages, and any other theory of damages such as fear of loss, illness or injury. The term "noneconomic damages" shall not include punitive or exemplary damages.

(b) "Actual economic damages" means objectively verifiable pecuniary damages arising from medical expenses and medical care, rehabilitation services, custodial care, disabilities, loss of earnings and earning capacity, loss of income, burial costs, loss of use of property, costs of repair or replacement of property, costs of obtaining substitute domestic services, loss of employment, loss of business or employment opportunities, and other objectively verifiable monetary losses.

(2) (a) In any cause of action filed on or after September 1, 2004, for injury based on malpractice or breach of standard of care against a provider of health care, including institutions for the aged or infirm, in the event the trier of fact finds the defendant liable, they shall not award the plaintiff more than Five Hundred Thousand Dollars ($ 500,000.00) for noneconomic damages.

(b) In any civil action filed on or after September 1, 2004, other than those actions described in paragraph (a) of this subsection, in the event the trier of fact finds the defendant liable, they shall not award the plaintiff more than One Million Dollars ($ 1,000,000.00) for noneconomic damages.

It is the intent of this section to limit all noneconomic damages to the above.

(c) The trier of fact shall not be advised of the limitations imposed by this subsection (2) and the judge shall appropriately reduce any award of noneconomic damages that exceeds the applicable limitation.

(3) Nothing contained in subsection (1) of this section shall be construed as creating a cause of action or as setting forth elements of or types of damages that are or are not recoverable in any type of cause of action.



§ 11-1-61 - Expert witness in action against physician

In any action for injury or death against a physician, whether in contract or in tort, arising out of the provision of or failure to provide health care services, a person may qualify as an expert witness on the issue of the appropriate medical standard of care if the witness is licensed in this state, or some other state, as a doctor of medicine.



§ 11-1-62 - Protection of medical professionals who prescribe FDA approved drugs

In any civil action alleging damages caused by a prescription drug that has been approved by the federal Food and Drug Administration, a physician, optometrist, nurse practitioner or physician assistant may not be sued unless the plaintiff pleads specific facts which, if proven, amount to negligence on the part of the medical provider. It is the intent of this section to immunize innocent medical providers listed in this section who are not actively negligent from forum-driven lawsuits.



§ 11-1-63 - Product liability actions; conditions for liability; what constitutes a defective product

Subject to the provisions of Section 11-1-64, in any action for damages caused by a product, including, but not limited to, any action based on a theory of strict liability in tort, negligence or breach of implied warranty, except for commercial damage to the product itself:

(a) The manufacturer, designer or seller of the product shall not be liable if the claimant does not prove by the preponderance of the evidence that at the time the product left the control of the manufacturer, designer or seller:

(i) 1. The product was defective because it deviated in a material way from the manufacturer's or designer's specifications or from otherwise identical units manufactured to the same manufacturing specifications, or

2. The product was defective because it failed to contain adequate warnings or instructions, or

3. The product was designed in a defective manner, or

4. The product breached an express warranty or failed to conform to other express factual representations upon which the claimant justifiably relied in electing to use the product; and

(ii) The defective condition rendered the product unreasonably dangerous to the user or consumer; and

(iii) The defective and unreasonably dangerous condition of the product proximately caused the damages for which recovery is sought.

(b) A product is not defective in design or formulation if the harm for which the claimant seeks to recover compensatory damages was caused by an inherent characteristic of the product which is a generic aspect of the product that cannot be eliminated without substantially compromising the product's usefulness or desirability and which is recognized by the ordinary person with the ordinary knowledge common to the community.

(c) (i) In any action alleging that a product is defective because it failed to contain adequate warnings or instructions pursuant to paragraph (a) (i)2 of this section, the manufacturer, designer or seller shall not be liable if the claimant does not prove by the preponderance of the evidence that at the time the product left the control of the manufacturer, designer or seller, the manufacturer, designer or seller knew or in light of reasonably available knowledge should have known about the danger that caused the damage for which recovery is sought and that the ordinary user or consumer would not realize its dangerous condition.

(ii) An adequate product warning or instruction is one that a reasonably prudent person in the same or similar circumstances would have provided with respect to the danger and that communicates sufficient information on the dangers and safe use of the product, taking into account the characteristics of, and the ordinary knowledge common to an ordinary consumer who purchases the product; or in the case of a prescription drug, medical device or other product that is intended to be used only under the supervision of a physician or other licensed professional person, taking into account the characteristics of, and the ordinary knowledge common to, a physician or other licensed professional who prescribes the drug, device or other product.

(d) In any action alleging that a product is defective pursuant to paragraph (a) of this section, the manufacturer, designer or seller shall not be liable if the claimant (i) had knowledge of a condition of the product that was inconsistent with his safety; (ii) appreciated the danger in the condition; and (iii) deliberately and voluntarily chose to expose himself to the danger in such a manner to register assent on the continuance of the dangerous condition.

(e) In any action alleging that a product is defective pursuant to paragraph (a)(i)2 of this section, the manufacturer, designer or seller shall not be liable if the danger posed by the product is known or is open and obvious to the user or consumer of the product, or should have been known or open and obvious to the user or consumer of the product, taking into account the characteristics of, and the ordinary knowledge common to, the persons who ordinarily use or consume the product.

(f) In any action alleging that a product is defective because of its design pursuant to paragraph (a)(i)3 of this section, the manufacturer, designer or product seller shall not be liable if the claimant does not prove by the preponderance of the evidence that at the time the product left the control of the manufacturer, designer or seller:

(i) The manufacturer or seller knew, or in light of reasonably available knowledge or in the exercise of reasonable care should have known, about the danger that caused the damage for which recovery is sought; and

(ii) The product failed to function as expected and there existed a feasible design alternative that would have to a reasonable probability prevented the harm. A feasible design alternative is a design that would have to a reasonable probability prevented the harm without impairing the utility, usefulness, practicality or desirability of the product to users or consumers.

(g) (i) The manufacturer of a product who is found liable for a defective product pursuant to paragraph (a) shall indemnify a product seller or designer for the costs of litigation, any reasonable expenses, reasonable attorney's fees and any damages awarded by the trier of fact unless the seller or designer exercised substantial control over that aspect of the design, testing, manufacture, packaging or labeling of the product that caused the harm for which recovery of damages is sought; the seller or designer altered or modified the product, and the alteration or modification was a substantial factor in causing the harm for which recovery of damages is sought; the seller or designer had actual knowledge of the defective condition of the product at the time he supplied same; or the seller or designer made an express factual representation about the aspect of the product which caused the harm for which recovery of damages is sought.

(ii) Subparagraph (i) shall not apply unless the seller or designer has given prompt notice of the suit to the manufacturer within ninety (90) days of the service of the complaint against the seller.

(h) In any action alleging that a product is defective pursuant to paragraph (a) of this section, the seller or designer of a product other than the manufacturer shall not be liable unless the seller or designer exercised substantial control over that aspect of the design, testing, manufacture, packaging or labeling of the product that caused the harm for which recovery of damages is sought; or the seller or designer altered or modified the product, and the alteration or modification was a substantial factor in causing the harm for which recovery of damages is sought; or the seller or designer had actual or constructive knowledge of the defective condition of the product at the time he supplied the product. It is the intent of this section to immunize innocent sellers who are not actively negligent, but instead are mere conduits of a product.

(i) Nothing in this section shall be construed to eliminate any common law defense to an action for damages caused by a product.



§ 11-1-65 - Punitive damages; limitations

(1) In any action in which punitive damages are sought:

(a) Punitive damages may not be awarded if the claimant does not prove by clear and convincing evidence that the defendant against whom punitive damages are sought acted with actual malice, gross negligence which evidences a willful, wanton or reckless disregard for the safety of others, or committed actual fraud.

(b) In any action in which the claimant seeks an award of punitive damages, the trier of fact shall first determine whether compensatory damages are to be awarded and in what amount, before addressing any issues related to punitive damages.

(c) If, but only if, an award of compensatory damages has been made against a party, the court shall promptly commence an evidentiary hearing to determine whether punitive damages may be considered by the same trier of fact.

(d) The court shall determine whether the issue of punitive damages may be submitted to the trier of fact; and, if so, the trier of fact shall determine whether to award punitive damages and in what amount.

(e) In all cases involving an award of punitive damages, the fact finder, in determining the amount of punitive damages, shall consider, to the extent relevant, the following: the defendant's financial condition and net worth; the nature and reprehensibility of the defendant's wrongdoing, for example, the impact of the defendant's conduct on the plaintiff, or the relationship of the defendant to the plaintiff; the defendant's awareness of the amount of harm being caused and the defendant's motivation in causing such harm; the duration of the defendant's misconduct and whether the defendant attempted to conceal such misconduct; and any other circumstances shown by the evidence that bear on determining a proper amount of punitive damages. The trier of fact shall be instructed that the primary purpose of punitive damages is to punish the wrongdoer and deter similar misconduct in the future by the defendant and others while the purpose of compensatory damages is to make the plaintiff whole.

(f) (i) Before entering judgment for an award of punitive damages the trial court shall ascertain that the award is reasonable in its amount and rationally related to the purpose to punish what occurred giving rise to the award and to deter its repetition by the defendant and others.

(ii) In determining whether the award is excessive, the court shall take into consideration the following factors:

1. Whether there is a reasonable relationship between the punitive damage award and the harm likely to result from the defendant's conduct as well as the harm that actually occurred;

2. The degree of reprehensibility of the defendant's conduct, the duration of that conduct, the defendant's awareness, any concealment, and the existence and frequency of similar past conduct;

3. The financial condition and net worth of the defendant; and

4. In mitigation, the imposition of criminal sanctions on the defendant for its conduct and the existence of other civil awards against the defendant for the same conduct.

(2) The seller of a product other than the manufacturer shall not be liable for punitive damages unless the seller exercised substantial control over that aspect of the design, testing, manufacture, packaging or labeling of the product that caused the harm for which recovery of damages is sought; the seller altered or modified the product, and the alteration or modification was a substantial factor in causing the harm for which recovery of damages is sought; the seller had actual knowledge of the defective condition of the product at the time he supplied same.

(3) (a) In any civil action where an entitlement to punitive damages shall have been established under applicable laws, no award of punitive damages shall exceed the following:

(i) Twenty Million Dollars ($ 20,000,000.00) for a defendant with a net worth of more than One Billion Dollars ($ 1,000,000,000.00);

(ii) Fifteen Million Dollars ($ 15,000,000.00) for a defendant with a net worth of more than Seven Hundred Fifty Million Dollars ($ 750,000,000.00) but not more than One Billion Dollars ($ 1,000,000,000.00);

(iii) Five Million Dollars ($ 5,000,000.00) for a defendant with a net worth of more than Five Hundred Million Dollars ($ 500,000,000.00) but not more than Seven Hundred Fifty Million Dollars ($ 750,000,000.00);

(iv) Three Million Seven Hundred Fifty Thousand Dollars ($ 3,750,000.00) for a defendant with a net worth of more than One Hundred Million Dollars ($ 100,000,000.00) but not more than Five Hundred Million Dollars ($ 500,000,000.00);

(v) Two Million Five Hundred Thousand Dollars ($ 2,500,000.00) for a defendant with a net worth of more than Fifty Million Dollars ($ 50,000,000.00) but not more than One Hundred Million Dollars ($ 100,000,000.00); or

(vi) Two percent (2%) of the defendant's net worth for a defendant with a net worth of Fifty Million Dollars ($ 50,000,000.00) or less.

(b) For the purposes of determining the defendant's net worth in paragraph (a), the amount of the net worth shall be determined in accordance with Generally Accepted Accounting Principles.

(c) The limitation on the amount of punitive damages imposed by this subsection (3) shall not be disclosed to the trier of fact, but shall be applied by the court to any punitive damages verdict.

(d) The limitation on the amount of punitive damages imposed by this subsection (3) shall not apply to actions brought for damages or an injury resulting from an act or failure to act by the defendant:

(i) If the defendant was convicted of a felony under the laws of this state or under federal law which caused the damages or injury; or

(ii) While the defendant was under the influence of alcohol or under the influence of drugs other than lawfully prescribed drugs administered in accordance with a prescription.

(4) Nothing in this section shall be construed as creating a right to an award of punitive damages or to limit the duty of the court, or the appellate courts, to scrutinize all punitive damage awards, ensure that all punitive damage awards comply with applicable procedural, evidentiary and constitutional requirements, and to order remittitur where appropriate.



§ 11-1-66 - Immunity of premise owners from civil liability in certain circumstances

No owner, occupant, lessee or managing agent of property shall be liable for the death or injury of an independent contractor or the independent contractor's employees resulting from dangers of which the contractor knew or reasonably should have known.



§ 11-1-67 - Authority to sue traders in firearms reserved to state

(1) The authority to bring an action against any firearms or ammunition manufacturer, distributor or dealer duly licensed under federal law on behalf of any governmental entity created by or pursuant to an act of the Mississippi Legislature or the Mississippi Constitution of 1890, or any department, agency or authority thereof, for damages, abatement, injunctive relief or any other relief or remedy resulting from or relating to the lawful design, manufacture, distribution or sale of firearms, firearm components, silencers, ammunition or ammunition components to the public, shall be exclusively reserved to the state. This section shall not prohibit a political subdivision from bringing an action against a firearm or ammunition manufacturer, distributor or dealer for breach of contract or warranty as to firearms or ammunition purchased by the political subdivision, or for injuries resulting from a firearm malfunction due to defects in materials or workmanship.

(2) "Political subdivision" and "governmental entity" shall have the meanings ascribed in Section 11-46-1.



§ 11-1-69 - Prohibition of hedonic damages in civil actions

(1) In any civil action for personal injury there may be a recovery for pain and suffering and loss of enjoyment of life. However, there shall be no recovery for loss of enjoyment of life as a separate element of damages apart from pain and suffering damages, and there shall be no instruction given to the jury which separates loss of enjoyment of life from pain and suffering. The determination of the existence and extent of recovery for pain and suffering and loss of enjoyment of life shall be a question for the finder of fact, subject to appellate review, and the monetary value of the pain and suffering and loss of enjoyment of life shall not be made the subject of expert testimony.

(2) In any wrongful death action, there shall be no recovery for loss of enjoyment of life caused by death.



§ 11-1-71 - Immunity of medical personnel who provide volunteer service in school programs

(1) Any licensed physician, certified nurse practitioner, psychologist or physician assistant who voluntarily provides needed medical or health services to any program at an accredited school in the state without the expectation of payment shall be immune from liability for any civil action arising out of the provision of such medical or health services provided in good faith on a charitable basis. This section shall not extend immunity to willful acts or gross negligence. Except in cases of rendering emergency care wherein the provisions of Section 73-25-37, Mississippi Code of 1972, apply, immunity under this section shall be extended only if the physician, certified nurse practitioner, psychologist or physician assistant and patient execute a written waiver in advance of the rendering of such medical services specifying that such services are provided without the expectation of payment and that the licensed physician or certified nurse practitioner, psychologist or physician assistant shall be immune as provided herein.

(2) Any physician who voluntarily renders any medical service under a special volunteer medical license authorized under Section 73-25-18 without any payment or compensation or the expectation or promise of any payment or compensation shall be immune from liability for any civil action arising out of any act or omission resulting from the rendering of the medical service unless the act or omission was the result of the physician's gross negligence or willful misconduct. In order for the immunity under this subsection to apply, there must be a written or oral agreement for the physician to provide a voluntary noncompensated medical service before the rendering of the service by the physician.






Chapter 3 - PRACTICE AND PROCEDURE IN SUPREME COURT

§ 11-3-3 - Appeals in some cases returnable at any time

Appeals from judgments against persons deprived of their liberty in cases of habeas corpus, and from judgment on informations in the nature of quo warranto to try the right to a public office, whether state, district, county, or municipal, and in actions of mandamus where the public interest is concerned, and in cases at law or in chancery involving taxes claimed by the state, county, or municipality, may be returnable before the Supreme Court immediately, without reference to the return days for other appeals; and when the transcript of the record of the case shall be filed in the office of the clerk of the Supreme Court, the appellee having been summoned to appear and answer the appeal, ten days after service of the summons on him or his attorney, the court shall consider such cases as entitled to be heard without regard to the district from which they are brought, and in preference to all civil cases, and they shall be heard and disposed of with all convenient speed.



§ 11-3-5 - Appeal not to fail for certain irregularities

An appeal to the Supreme Court shall not be dismissed for want of jurisdiction because of a defect in the application for appeal, or in the bond, or because an insufficient amount was paid to prepay the costs or because of any failure by an officer to comply with the requirements of law in reference to appeals; but all defects and irregularities may be cured by amendment so as to perfect the appeal and obtain the judgment of the Supreme Court in the case; but the court may dismiss an appeal for a failure of the appellant to do, within a reasonable time, what may be necessary to perfect his appeal.



§ 11-3-7 - Cases heard at return term; judgment

In case the judgment, sentence or decree of the court below be reversed, the Supreme Court shall render such judgment, sentence or decree as the court below should have rendered, unless it be necessary, in consequence of its decision, that some matter of fact be ascertained, or damages be assessed by a jury, or where the matter to be determined is uncertain; in either of which cases the suit, action or prosecution shall be remanded for a final decision; and when so remanded shall be proceeded with in the court below according to the direction of the Supreme Court, or according to law in the absence of such directions.



§ 11-3-9 - No reversal or annulment for want of jurisdiction

A judgment or decree in any chancery or circuit court rendered in a civil case, shall not be reversed or annulled on account of want of jurisdiction to render the judgment or decree.



§ 11-3-11 - Voluntary dismissal of appeal

If an appellant shall voluntarily dismiss his appeal after the transcript of the record has been filed in the Supreme Court, he shall be liable to judgment by said court as in case of an affirmance of the judgment or decree.



§ 11-3-15 - Effect of dismissal

After the dismissal of an appeal or supersedeas by the Supreme Court, another appeal or supersedeas shall not be granted in the same cause, so as to bring it again before the court.



§ 11-3-21 - Motion to discharge supersedeas in certain cases

A motion to discharge a supersedeas in an appeal to the Supreme Court may be made before and heard by the court on ten days' notice to the opposite party, at any time before the day to which the appeal is returnable, and the court shall make such orders and render such judgment as may be proper in the case.



§ 11-3-27 - Judgment on bond for supersedeas

In case a bond has been given for a supersedeas, the judgment of the Supreme Court, on affirming the judgment or decree of the court below, or on a dismissal of the appeal by the appellant or the court, shall be for the money adjudged or decreed against appellant, and damages and costs, or for the specific property and damages and costs, or for the damages and costs, as the case may be, against all the obligors in the bond who may be living at that time, and execution may be issued thereon accordingly. If any of the obligors be dead, his representatives may be summoned to show cause why judgment should not be rendered against them on the bond; and if good cause be not shown to the contrary, judgment shall be entered against them in like manner as against the living obligors, and certified to the court below, and execution may be issued thereon.



§ 11-3-29 - Repealed

Repealed, by Laws, 1978, ch. 335, § 41, eff from and after July 1, 1978.



§ 11-3-31 - Judgment certified to be enforced

On receiving the certificate of the clerk of the Supreme Court of the judgment of that court in any matter, it shall be the duty of the clerk of the court below to issue the proper process to enforce the judgment according to its terms.



§ 11-3-33 - Bond may be excepted to

The sufficiency of a bond in any respect as a security may be excepted to before the Supreme Court, or a judge thereof in vacation, on five (5) days' notice to the opposite party and, if the exception be sustained and the security be not immediately perfected, the appeal shall cease to operate as a supersedeas, and the supersedeas shall be discharged by order of the court or judge, and execution may be issued on the judgment or decree appealed from; and the Supreme Court may give judgment on the bond as in other cases, as if the supersedeas had not been discharged. If necessary, a new execution may be issued on the judgment, although one may have been issued on the discharge of the supersedeas.



§ 11-3-35 - Judgment not to be reversed for certain errors

No judgment in any case originating in a justice court, or in a municipal court, and appealed to the circuit court, shall be reversed because it may appear in the Supreme Court transcript that the judgment or record of the said justice or municipal court was not properly certified or was not certified at all, or was missing in whole or in part, unless the record further shows that objection on that account was made in the circuit court, in the absence of which objection in the circuit court there shall be a conclusive presumption that the defects in this clause mentioned did not exist in the circuit court proceedings: Provided however, that the foregoing clause shall not apply to cases wherein a record in the supreme court of the transcript from the justice or municipal court is necessary to a fair understanding of the proceedings in the circuit court.



§ 11-3-37 - Appellant not entitled to reversal for error as to another

In all cases, civil and criminal, a judgment or decree appealed from may be affirmed as to some of the appellants and be reversed as to others; and one of several appellants shall not be entitled to a judgment of reversal because of an error in the judgment or decree against another, not affecting his rights in the case. And when a judgment or decree shall be affirmed as to some of the appellants and be reversed as to others, the case shall thereafter be proceeded with, so far as necessary, as if the separate suits had been begun and prosecuted; and execution of the judgment of affirmance may be had accordingly. Costs may be adjudged in such cases as the supreme court shall deem proper.



§ 11-3-39 - Judgments affirmed in part and reversed in part

Where the judgment appealed from is for property, real or personal, and damages, the supreme court, finding the judgment to be erroneous as to the damages only, may affirm it as to the property and reverse and remand it for a new trial as to the damages, and may adjudge the costs as may be proper.



§ 11-3-41 - Final judgment to be certified to court below; collection of court costs

It shall be the duty of the clerk of the court below, upon receiving the mandate of the Supreme Court, to issue the proper execution on the final judgment or decree, if the same be for the plaintiff in the original cause, for the amount of money or other thing adjudged to the plaintiff, and all costs paid in the court below if not previously paid; and, if the judgment be rendered for the defendant in the original cause, then, on receipt of the mandate, execution shall issue against the plaintiff in the cause for the defendant's costs paid in the court below. In cases where the Supreme Court assesses the costs against the appellee, the appellant shall, with no further court action, be entitled to a judgment against the appellee in the amount expended by the appellant on court costs. The appellee shall be responsible for the cost of collection of this judgment, including attorney's fees. If the Clerk of the Supreme Court fails to issue the mandate as required, he shall forfeit to the aggrieved party One Hundred Dollars ($ 100.00), to be recovered by motion before the Supreme Court on five (5) days' notice.



§ 11-3-43 - Copy of opinion certified to court below; costs in event of successful appeal

In all cases in which the Supreme Court shall reverse the judgment or decree of the court below, and remand the cause to be proceeded within such court, or remand a cause for further proceedings, the Clerk of the Supreme Court shall prepare and certify a copy of the opinion of the Supreme Court in the case, and send it, with the mandate of the judgment or decree rendered in the cause by the Supreme Court, to the clerk of the court from which the cause was brought, or to which it may be remanded. The copy of the opinion furnished shall be preserved by the clerk to whom it is delivered, for the use of the court and parties in the case.

But in all cases wherein the appellant has paid the costs of his appeal and is the successful litigant and the action is reversed and remanded for further proceedings, with costs taxed against the appellee, the action shall not proceed further before the trial court, on application of the appellee, until the appellee has paid to the clerk of the trial court, for the benefit of the appellant, the costs so paid by the appellant in perfecting his successful appeal. Should the appellee fail to make such a refund of costs to the trial court within two (2) years next after the date of the judgment of reversal and remand by the Supreme Court, the appellee, his heirs or assigns, shall not thereafter be entitled to proceed further at his own instance and the appellee's right of action, as well as his remedy, shall be forever barred and extinguished.






Chapter 5 - PRACTICE AND PROCEDURE IN CHANCERY COURTS

GENERAL PROVISIONS

§ 11-5-1 - Venue of suits

Suits to confirm title to real estate, and suits to cancel clouds or remove doubts therefrom, shall be brought in the county where the land, or some part thereof, is situated; suits against executors, administrators, and guardians, touching the performance of their official duties, and suits for an account and settlement by them, and suits for the distribution of personalty of decedents among the heirs and distributees, and suits for the payment of legacies, shall be brought in the chancery court in which the will was admitted to probate, or letters of administration were granted, or the guardian was appointed; other suits respecting real or personal property may be brought in the chancery court of the county in which the property, or some portion thereof, may be; and all cases not otherwise provided may be brought in the chancery court of any county where the defendant, or any necessary party defendant, may reside or be found; and in all cases process may issue to any county to bring in defendants and to enforce all orders and decrees of the court.



§ 11-5-3 - Issue may be tried by a jury

The chancery court, in a controversy pending before it, and necessary and proper to be tried by a jury, shall cause the issue to be thus tried to be made up in writing. The jury shall be drawn in open court from the jury box used in the circuit court, in the presence of the clerk of the circuit court who shall attend with the box for that purpose. The number drawn shall not exceed twenty, and the slips containing the names shall be returned to the box. The clerk of the chancery court shall issue the venire facias to the sheriff, returnable as the court shall direct. If there be no jury box the jury may be obtained as provided for in the circuit court in such case. The sheriff and jurors, for failure to perform duty or to attend, shall be liable to like penalty as in the circuit court. The parties shall have the same right of challenge as in trials in the circuit court, and the jury may be completed in the same manner. The chancellor may instruct the jury in the same way that juries are instructed in the circuit court, and the parties shall have the same rights in respect thereto; the instructions shall be filed in the cause and become a part of the record, and the chancellor shall sign bills of exceptions as in the circuit court, and the court may grant new trials in proper cases.



§ 11-5-5 - Change of venue in jury cases allowed

The chancery court may award a change of venue for the trial of all issues to be tried by a jury pursuant to the procedure provided for in the Mississippi Rules of Civil Procedure. The clerk of the court from which the issue is to be removed, and the clerk of the court to which it is removed, respectively, shall, upon an order for a change of venue, discharge the duties directed to be performed by the clerks of circuit courts in such cases; and in such case the chancery court to which the venue is changed shall try the issue by a jury, and shall proceed and render decrees and finally dispose of the cause as if the suit had begun therein.



§ 11-5-31 - Before whom answers of nonresidents may be sworn

Answers of defendants out of the state may be sworn to before any commissioner for this state, or any judge, chancellor, or any justice of the peace, notary public, or the mayor or alderman of any city or town, or clerk of a court of record, in the state or country where such defendant may be, if such officer shall be authorized to administer oaths by the law of such state or country; and the certificate of such officer as to his official character, shall be prima facie evidence thereof.



§ 11-5-49 - Answer not required in certain cases

In proceedings in matters testamentary and of administration, in minors' business, and in cases of persons with an intellectual disability, persons with mental illness and persons of unsound mind, as provided for by law, no answer shall be required to any petition or application of any sort. Such a petition or application shall not be taken as confessed because of the lack of an answer, but every petition, application, or account shall be supported by the proper evidence and may be contested without an answer. All such proceedings shall be as summary, as the statutes authorizing and regulating them contemplate; however, when either of the parties having a controversy in court as to any of those several matters requires and the court sees proper, it may direct plenary proceedings by bill or petition, to which there shall be an answer on oath or affirmation. If an adult or sane party refuses to answer as to any matter alleged in the bill or petition and proper for the court to decide upon, the party refusing may be attached, fined, and imprisoned at the discretion of the court, and the matter set forth in the bill or petition shall be taken as confessed and a decree shall be made accordingly.



§ 11-5-51 - Answer or demurrer may be filed where answer not required

Where an answer is not necessary in the matters mentioned in Section 11-5-49, anyone desiring to contest any petition or application may file an answer, or may demur to any petition, and in that way test its sufficiency.



§ 11-5-75 - Creditors may attack fraudulent conveyances

The chancery court shall have jurisdiction of causes of action filed under the Uniform Fraudulent Transfer Act. Upon such a complaint, a writ of sequestration or injunction, or both, may be issued upon like terms and conditions as such writs may be issued in other cases, and subject to such proceedings and provisions thereafter as are applicable in other cases of such writs; and the chancellor of the proper district shall have power and authority to grant orders for receivers, in same manner as if the creditor had recovered judgment and had execution returned "no property found." The creditor in such case shall have a lien upon the property described therein from the filing of his complaint, except as against bona fide purchasers before the service of process upon the defendant in the complaint.



§ 11-5-79 - Decree to operate as judgment of circuit court

The decree of a court of chancery shall have the force, operation, and effect of a judgment at law in the circuit court.



§ 11-5-81 - Fieri facias or garnishment on decrees for money

Whenever the court shall render an order, judgment, or decree for the payment of money against any executor, administrator, or guardian, or any other party litigant therein, a compliance with such order, judgment or decree may be enforced by process of fieri facias or garnishment.



§ 11-5-83 - Sheriff to execute decrees; clerk to issue process

Decrees, where a master or special commissioner is not appointed to execute them, shall be executed by the sheriff; and the clerk shall issue all writs of fieri facias, habere facias possessionem, or other final process, according to the nature of the case, directed to the sheriff, and returnable to the next term of the court or at such other time as in a given case may be prescribed.



§ 11-5-85 - Decree to operate as a conveyance

When a decree shall be made for a conveyance, release or acquittance, or other writing, and the party against whom the decree is made shall not comply therewith, then such decree shall be considered and taken in all courts of law and equity to have the same operation and effect, and shall be as available, as if the conveyance, release, or acquittance, or other writing had been executed in conformity to the decree; or the court may appoint a commissioner to execute such writing, which shall have the same effect as if executed by the party.



§ 11-5-91 - Reopening of judgment rendered on publication only

A defendant against whom a judgment has been rendered on publication only may request to reopen the judgment pursuant to the procedures provided for in the Mississippi Rules of Civil Procedure. The title to property sold to a purchaser, in good faith, in pursuance of a judgment, shall not be affected by reopening of the judgment.



§ 11-5-93 - Sales of realty under decrees

Every sale of real estate ordered by a decree of any court of chancery shall be made for cash, unless otherwise ordered by the court, and at such place and on such notice as may be directed in the decree; and if direction be not given, at such place and on such notice as is required in case of sales of land under execution at law. The person making the sale, if made on credit, shall take bond, with sufficient security, in double the amount of the purchase money, payable to the parties entitled to receive the same under the decree, or to such persons as the court may direct, conditioned for the payment of the purchase money, with interest at the rate borne by the decree, to the time when the same, as directed by the decree, shall fall due. Such bond shall be returned and filed in the clerk's office, and if not paid at maturity, shall have the force and effect of a judgment; and the clerk shall issue execution thereon. If any of the obligees be dead, the execution shall be in favor of the survivors and the representatives of those deceased. And in all decrees for the sale of real estate, the chancellor may fix a sum to be paid on sale, and if the sale be not confirmed, the sum so paid shall be returned to the bidder. If the purchaser fail to pay the amount of his bid or to comply with the decree, the amount advanced shall go to the party entitled to the purchase money, and the land shall be resold.



§ 11-5-95 - Court may fix terms of sale

All property may be sold on such terms and at such time and place as the court may direct.



§ 11-5-97 - Lien on land sold on credit

All land sold under decree of the chancery court shall be held liable and subject to a lien for the unpaid purchase money therefor as if a mortgage had been executed by the purchaser and duly recorded; and said lien shall exist until actual payment of the purchase money, or until, by order of the court or chancellor, the same shall be discharged.



§ 11-5-99 - Hour and adjournment of sales

A sale of real estate shall not commence before the hour of eleven o'clock on the day appointed, nor continue longer than four o'clock of the same day; but if the time be insufficient to complete the sale, it may be continued from day to day until completed, by giving public notice to the company present at the conclusion of each day's sale; and such sale on the succeeding day shall commence and end as directed for the first day.



§ 11-5-101 - Person making sale not to purchase

In no instance shall the person who makes the sale become, either directly or indirectly, the purchaser at a sale made by him.



§ 11-5-103 - Report of sale of land

And when the sale has been completed, the person making the same shall make report thereof in writing to the court, stating the time and place of sale, the name of the purchaser, and the amount of purchase money, and shall satisfy the court that the directions prescribed in the decree of sale and the law have been followed; and thereupon the court shall proceed to make a decree confirming the sale, unless good reason be shown to the contrary. And the court shall order the person who made the sale to make a conveyance to the purchaser of the land so sold; but if the sale be not reported to the following term, the court may compel the making of a proper report at a subsequent term, and may then confirm or set aside the same; and the person failing to make such report in proper time may be fined, as for a contempt, not exceeding one hundred dollars.



§ 11-5-105 - On death of executor, or other person authorized, who shall sell or convey

If the executor, administrator, guardian, master, or special commissioner who was ordered to make a sale or lease, shall die, resign, or be removed before doing it, such sale or lease may be made by the successor of such executor, administrator, guardian, master, or commissioner, or by any person appointed by the court or the chancellor in vacation to make it. In case of a death, resignation or removal of an executor, administrator, guardian, master, or commissioner, after making a sale, and before its report or confirmation, or before a conveyance of the title, in case of the sale of land, the court shall ascertain the facts, and, if satisfied that the sale ought to be confirmed, shall make a decree confirming it, and order a conveyance, if land was sold, to be made to the purchaser, either by the successor in the administration or guardianship of the person who made the sale, or by a master or commissioner appointed for that purpose; and such conveyance shall have the same effect to vest the title in the person to whom it is made, as if it had been made and delivered by the person who made the sale.



§ 11-5-107 - Sales, leases, partitions, may be reported and confirmed in vacation; proceedings

Reports of sales of lands or leases or of partition in kind, where there is no contest, may be made in vacation to the chancellor, and upon five days' notice to the parties and the purchaser or lessee, or to the parties to the proceedings for partition in kind, of the time and place of hearing the application therefor, or upon such publication for any of the interested parties who may be nonresidents of this state, or who cannot be found upon diligent inquiry, as is required for nonresident or absent defendants in chancery, may be confirmed by him. But the said five days' notice to parties and the purchaser, or lessee or to the parties defendant to the proceedings for partition in kind of the time and place of hearing application therefor, and also such publication for any of the interested parties who may be nonresidents of this state, and to persons who cannot be found upon diligent inquiry, may be dispensed with, provided the interlocutory decree ordering said sale or lease or partition in kind shall specifically designate a definite date and place for the hearing of such application to confirm said report of sale, or lease, or partition in kind before the chancellor in vacation, but said application to confirm shall not be heard earlier than five days after the report of such sale or lease, or partition in kind shall have been filed in the proper court with papers in the cause.



§ 11-5-109 - Bond to prevent confirmation

The party who objects to a sale under a decree because of the inadequacy of the bid, or any person interested therein, may prevent the confirmation thereof by entering into a bond in a penalty equal to double the amount of the bid, with sufficient sureties, to be approved by the court or clerk, payable to the opposite party, conditioned to pay all costs of a resale, and that the property shall bring thereat an advance of not less than twenty per centum upon the bid, exclusive of the cost of resale.



§ 11-5-111 - Decree for balance after sale of property

Upon the confirmation of the report of sale of any property, real or personal, under a decree for sale to satisfy a mortgage, deed of trust, or other lien on such property, if there be a balance due to the complainant, the court, upon motion, shall give a decree against the defendant for any such balance for which by the record of the case he may be personally liable, upon which decree execution may issue.



§ 11-5-113 - Provisions applicable to all sales made by order or decree of the court

All the provisions of this chapter on the subject of sales shall apply to all sales of real estate under any decree in the chancery court made in matters testamentary and of administration, minors' business, cases of persons with an intellectual disability, persons with mental illness and persons of unsound mind, of partition, and all other matters.



§ 11-5-115 - Rights of infants saved

When a decree shall be made for the sale or conveyance of the real estate of an infant, such decree shall be binding on the infant unless he shall, within one year after attaining the age of twenty-one years, show to the court good cause to the contrary; and it shall not be necessary to insert the saving in the decree, but the saving shall not extend to decrees for the sale of the property of deceased persons, authorizing sales by guardians, or enforcing deeds of trust or mortgages.



§ 11-5-117 - Private sales authorized

(1) In addition to the law now in force authorizing the chancery court to decree the sale of land and personal property, the chancery court and the chancellor in vacation are authorized in all matters providing for a sale or lease of real and personal property, including matters testamentary and of administration, minors' business, persons with mental illness, partition and receivers, to order or decree the sale or lease of real and personal property or any interest in the property, including timber, oil, gas and minerals, at private sale, under such terms and conditions as the chancellor may impose. If all of the terms of sale are made certain by the order or decree, a deed or lease executed in full compliance with the order or decree shall become immediately effective without further confirmation by the court or chancellor.

(2) This section shall not be construed to invalidate any proceedings previously done in conformity with this section.



§ 11-5-123 - New bond required when security insufficient in certain cases

When it shall be alleged that the security on an injunction or receiver's bonds, or any bond taken upon any proceeding in the chancery court, is insufficient, the chancellor shall have power to hear and determine the same in vacation, as well as in term time, and may order the injunction to be dissolved, or the receiver to be suspended or removed, or may make such other order as may be just and equitable in the case, unless a new bond with sufficient sureties be given within twenty days, or such time as he shall appoint; but if done in vacation, at least five days' notice of the time and place of making the application shall be given to the opposite party.






RECEIVERS

§ 11-5-151 - Receivers may be appointed or removed in vacation

Receivers may be appointed by the chancellor in vacation, as well as by the chancery court in term time; and any receiver may be removed by the chancellor in vacation, as well as by the chancery court in term time; but before any receiver shall be so removed in vacation, the party applying therefor must give the adverse party, or his solicitor, and the receiver five days' notice of the time and place of presenting such application; such application may be heard in term time on two days' notice.



§ 11-5-153 - Receiver not appointed without notice

A receiver shall not be appointed without the party praying the appointment having given the opposite party at least five days' notice of the time and place of making the application, unless it shall appear that an immediate appointment is necessary, or good cause be shown for not giving notice.



§ 11-5-155 - Complainant to give bond before receiver appointed without notice

Before any receiver shall be appointed without notice, the party applying for the appointment shall execute bond, payable to the adverse party, in a sufficient penalty to be fixed by the court or chancellor, with sufficient sureties, conditioned to pay all damages that may be sustained by the appointment of such receiver in case the appointment be revoked; and said bond shall be filed in the cause, and damages may be recovered thereon in the suit in the same manner as damages are recoverable on an injunction bond or the party entitled to damages may maintain an independent suit on such bond for such damages.



§ 11-5-157 - Bond in lieu of receiver

On an application for the appointment of a receiver, the court or chancellor may, in the exercise of sound discretion, in lieu of a receiver, order that the party against whom the receiver is asked, execute bond, to be approved by the court or chancellor, payable to the party who asks for the appointment, with sufficient sureties, in a sufficient penalty, to be fixed by the court or chancellor, conditioned according to the nature of the case, as the court or chancellor may direct. Upon the execution, approval, and filing of such bond, the receiver shall not be appointed; and any decree rendered in the cause on final hearing against the principal obligor in the bond shall be rendered against the sureties therein, within the scope of its conditions and penalty. On an application to remove a receiver who shall have been appointed without notice, the court or chancellor may exercise the same discretion, and, in lieu of retaining the receiver, may remove him upon the execution, approval, and filing of such bond; and decree may be rendered thereon as if given on the application for the appointment of a receiver.



§ 11-5-159 - Bond of receiver

Every receiver, when appointed, shall, before being authorized to act as such, give bond, payable to the state, in such penalty and with such sureties as may be approved by the court or chancellor, conditioned that he will in all things faithfully discharge the duties of his office as receiver; which bond shall be filed with the clerk of the court, and may be put in suit, in the name of the state, for the use of the party aggrieved, from time to time, until the whole penalty shall be recovered.



§ 11-5-161 - Receivers subject to orders of court, and may apply therefor in vacation

Receivers shall be subject to the orders, instructions, and decrees of the court, and of the chancellor in vacation; and they, or any party in interest, may apply therefor in term time, or to the chancellor in vacation, or for modifications of previous orders or instructions; and obedience thereto may be enforced by attachment.



§ 11-5-163 - Receiver of estate of decedent, minor

In all cases in which it may be thought to be necessary for the protection of the estate of decedents, minors, and persons of unsound mind, a receiver may be appointed, either by the court or by the chancellor in vacation, subject to the provisions of sections 11-5-151 to 11-5-161.



§ 11-5-165 - Receiver of money paid into court

When money shall be paid into court under its order, a receiver may be appointed to keep the same, who shall give bond and security as in other cases; but if the money shall be ordered to be paid to the clerk of such court, his official bond shall cover it, and an additional bond may be required if the court or chancellor shall think proper.



§ 11-5-167 - Compensation of receiver

Receivers shall be entitled to have such compensation for their services as the court shall allow, and shall have a lien upon the property in their hands for the payment thereof, and of their necessary expenses. The court shall make such order to compel the payment thereof as may be just and necessary, and may decree the payment thereof by any of the parties as a portion of the costs of the suit.









Chapter 7 - PRACTICE AND PROCEDURE IN CIRCUIT COURTS

IN GENERAL

§ 11-7-1 - Provisions applicable to all courts

All things contained in this chapter, not restricted by their nature or by express provision to particular courts, shall be the rules of decision and proceeding in all courts whatsoever.



§ 11-7-3 - Assignee of chose in action may sue

The assignee of any chose in action may sue for and recover on the same in his own name, if the assignment be in writing. In case of a transfer or an assignment of any interest in such chose in action before or after suit brought, the action may be begun, prosecuted and continued in the name of the original party, or the court may allow the person to whom the transfer or assignment of such interest has been made, upon his application therefor, to be substituted as a party plaintiff in said action. If in any case a transfer or assignment of interest in any demand or chose in action be made in writing before or after suit is filed, to an attorney or firm of attorneys, appearing in the case, it shall be sufficient notice to all parties of such assignment or transfer, if such assignment or transfer be filed with the papers in said cause, and such attorney or attorneys shall not be required to be made parties to said suit. An "assignee" for purposes of this section includes both absolute assignees, with or without recourse, and conditional or limited assignees including assignees for collection purposes.



§ 11-7-5 - Assignee's action not prejudicial by set-off

A setoff or other defense existing under Section 11-7-3 at the time of or before notice of the assignment shall not be prejudiced thereby.



§ 11-7-7 - Transfer of chose in action after filing

Any chose in action or any interest therein, after suit has been filed thereon, may be sold or assigned the same as other property, whether such claim or any interest therein was heretofore assignable under the laws of this state or not. Such sale shall be evidenced by writing signed and acknowledged by the party making the same, which shall be filed with the papers of such suit. After such filing, it shall be the duty of the clerk, in whose office such papers are kept, to make a minute of such sale or transfer on the trial docket where the suit is entered, giving briefly the substance thereof, for which he shall be entitled to a fee of Twenty-five Cents (25 cent(s) ), to be paid by the party applying therefor. Such transfer when so made and dealt with shall be valid and binding upon all persons thereafter dealing with such claim, whether they have actual notice thereof or not.



§ 11-7-9 - Action for seduction of a woman

An unmarried female may prosecute an action for her own seduction, and recover damages.



§ 11-7-11 - Action for seduction of a child

A parent may bring an action for the seduction of a child, although such child be not living with nor in the service of the plaintiff, and though there be no loss of service; but a recovery by the parent or child shall bar any other action for the same cause.



§ 11-7-12 - Civil penalty recoverable for violation of bad check statute; applicability to electronic transfers of funds

(1) If a check, draft or order is made, drawn, issued, uttered or delivered in violation of Section 97-19-55, the payee, endorser or his assignee shall be entitled to collect, in addition to the face amount of the check, draft or order, a service charge of Forty Dollars ($ 40.00).

(2) In any civil action founded on a check, draft or order made, drawn, issued, uttered or delivered in violation of Section 97-19-55, the plaintiff, if he be a payee, endorser, holder or assignee, shall be entitled to recover, in addition to the face amount of the check, draft or order, damages in the following amount:

(a) If the amount of the check, draft or order is up to and including Twenty-five Dollars ($ 25.00), then the additional damages shall be:

(i) A service charge of Thirty Dollars ($ 30.00); and

(ii) In the event suit is filed by a licensed attorney, reasonable attorney's fees as determined by the judge.

(b) If the amount of the check, draft or order is above Twenty-five Dollars, then the additional damages shall be:

(i) A service charge of Forty Dollars ($ 40.00); and

(ii) In the event suit is filed by a licensed attorney, reasonable attorney's fees as determined by the judge.

(c) The payee, endorser, holder or assignee of a check, draft or order may claim in a single civil action all checks, drafts or orders made, drawn, issued, uttered or delivered in violation of Section 97-19-55 by a single drawer without regard to venue or the identity or number of payees on those instruments.

(d) The provisions of this section shall also apply to electronic transfers of funds.



§ 11-7-13 - Actions for injuries producing death

Whenever the death of any person or of any unborn quick child shall be caused by any real, wrongful or negligent act or omission, or by such unsafe machinery, way or appliances as would, if death had not ensued, have entitled the party injured or damaged thereby to maintain an action and recover damages in respect thereof, or whenever the death of any person or of any unborn quick child shall be caused by the breach of any warranty, express or implied, of the purity or fitness of any foods, drugs, medicines, beverages, tobacco or any and all other articles or commodities intended for human consumption, as would, had the death not ensued, have entitled the person injured or made ill or damaged thereby, to maintain an action and recover damages in respect thereof, and such deceased person shall have left a widow or children or both, or husband or father or mother, or sister, or brother, the person or corporation, or both that would have been liable if death had not ensued, and the representatives of such person shall be liable for damages, notwithstanding the death, and the fact that death was instantaneous shall in no case affect the right of recovery. The action for such damages may be brought in the name of the personal representative of the deceased person or unborn quick child for the benefit of all persons entitled under the law to recover, or by widow for the death of her husband, or by the husband for the death of the wife, or by the parent for the death of a child or unborn quick child, or in the name of a child, or in the name of a child for the death of a parent, or by a brother for the death of a sister, or by a sister for the death of a brother, or by a sister for the death of a sister, or a brother for the death of a brother, or all parties interested may join in the suit, and there shall be but one (l) suit for the same death which shall ensue for the benefit of all parties concerned, but the determination of such suit shall not bar another action unless it be decided on its merits. Except as otherwise provided in Section 11-1-69, in such action the party or parties suing shall recover such damages allowable by law as the jury may determine to be just, taking into consideration all the damages of every kind to the decedent and all damages of every kind to any and all parties interested in the suit.

This section shall apply to all personal injuries of servants and employees received in the service or business of the master or employer, where such injuries result in death, and to all deaths caused by breach of warranty, either express or implied, of the purity and fitness of foods, drugs, medicines, beverages, tobacco or other articles or commodities intended for human consumption.

Any person entitled to bring a wrongful death action may assert or maintain a claim for any breach of expressed warranty or for any breach of implied warranty. A wrongful death action may be maintained or asserted for strict liability in tort or for any cause of action known to the law for which any person, corporation, legal representative or entity would be liable for damages if death had not ensued.

In an action brought pursuant to the provisions of this section by the widow, husband, child, father, mother, sister or brother of the deceased or unborn quick child, or by all interested parties, such party or parties may recover as damages property damages and funeral, medical or other related expenses incurred by or for the deceased as a result of such wrongful or negligent act or omission or breach of warranty, whether an estate has been opened or not. Any amount, but only such an amount, as may be recovered for property damage, funeral, medical or other related expenses shall be subject only to the payment of the debts or liabilities of the deceased for property damages, funeral, medical or other related expenses. All other damages recovered under the provisions of this section shall not be subject to the payment of the debts or liabilities of the deceased, except as hereinafter provided, and such damages shall be distributed as follows:

Damages for the injury and death of a married man shall be equally distributed to his wife and children, and if he has no children all shall go to his wife; damages for the injury and death of a married woman shall be equally distributed to the husband and children, and if she has no children all shall go to the husband; and if the deceased has no husband or wife, the damages shall be equally distributed to the children; if the deceased has no husband, nor wife, nor children, the damages shall be distributed equally to the father, mother, brothers and sisters, or such of them as the deceased may have living at his or her death. If the deceased have neither husband, nor wife, nor children, nor father, nor mother, nor sister, nor brother, then the damages shall go to the legal representative, subject to debts and general distribution, and the fact that the deceased was instantly killed shall not affect the right of the legal representative to recover. All references in this section to children shall include descendants of a deceased child, such descendants to take the share of the deceased child by representation. There shall not be, in any case, a distinction between the kindred of the whole and half blood of equal degree. The provisions of this section shall apply to illegitimate children on account of the death of the mother and to the mother on account of the death of an illegitimate child or children, and they shall have all the benefits, rights and remedies conferred by this section on legitimates. The provisions of this section shall apply to illegitimate children on account of the death of the natural father and to the natural father on account of the death of the illegitimate child or children, and they shall have all the benefits, rights and remedies conferred by this section on legitimates, if the survivor has or establishes the right to inherit from the deceased under Section 91-1-15.

Any rights which a blood parent or parents may have under this section are hereby conferred upon and vested in an adopting parent or adopting parents surviving their deceased adopted child, just as if the child were theirs by the full-blood and had been born to the adopting parents in lawful wedlock.

The list of persons in this section who may bring a wrongful death action is exclusive and only those persons shall be considered interested parties who are entitled to bring an action under this section.

A defendant in an action under this section is authorized within ninety (90) days of filing an answer, to request that the plaintiff initiate the process of determining heirs. Such determination must be resolved before commencement of trial.



§ 11-7-15 - Contributory negligence no bar to recovery of damages; jury may reduce damages

In all actions hereafter brought for personal injuries, or where such injuries have resulted in death, or for injury to property, the fact that the person injured, or the owner of the property, or person having control over the property may have been guilty of contributory negligence shall not bar a recovery, but damages shall be diminished by the jury in proportion to the amount of negligence attributable to the person injured, or the owner of the property, or the person having control over the property.



§ 11-7-17 - Questions of negligence and contributory negligence for jury

All questions of negligence and contributory negligence shall be for the jury to determine.



§ 11-7-18 - Limitation of remedies or disclaimer of liability as to certain implied warranties in sale to consumer of consumer goods prohibited

Except as otherwise provided in Sections 75-2-314, 75-2-315 and 75-2-719, there shall be no limitation of remedies or disclaimer of liability as to any implied warranty of merchantability or fitness for a particular purpose in a sale to a consumer, as defined in Section 75-1-201(b) (11), of consumer goods, as defined in Section 75-9-102(a)(23). The provisions of this section may not be waived or varied by agreement.



§ 11-7-19 - No assumption of risk by employee when the master is negligent; exception as to certain employees

In all actions for personal injury to an employee, and in all actions where such injury results in death, such employee shall not be held to have assumed the risks of his employment in any case where such injury or death results in whole or in part from the negligence of the master. This rule shall not apply to conductors, or locomotive engineers, in charge of dangerous or unsafe cars or engines voluntarily operated by them.



§ 11-7-20 - Privity unnecessary to maintain actions in negligence, strict liability or breach of warranty

In all causes of action for personal injury or property damage or economic loss brought on account of negligence, strict liability or breach of warranty, including actions brought under the provisions of the Uniform Commercial Code, privity shall not be a requirement to maintain said action.



§ 11-7-29 - Death of one defendant after judgment

When judgment shall have been rendered against two or more persons, and any one or more of them shall die, such judgment shall survive against the representatives of the deceased parties and the survivor. A scire facias may issue against the survivor, jointly with the representatives of the deceased parties; and such judgment may be thereupon revived, and execution issued in like manner.



§ 11-7-41 - Defendants may be sued by initials in certain cases

In actions on written instruments, the defendant may be sued by the initial letters or contraction of the Christian name, used by him in his signature to such writing.



§ 11-7-43 - Averment that partners contracted by a name affixed to a writing is sufficient

In actions against one or more of several partners, it shall be sufficient to declare that he or they made the contract or executed the writing sued on by the co-partnership name, or other signature affixed to such writing.



§ 11-7-67 - Balance of mutual dealings on death of one party

Where there shall have been mutual dealings between two or more persons, and one or more of them shall die before an adjustment of such dealings, the lawful demands of such parties against each other shall be a good payment, or setoff, to the amount thereof, notwithstanding the estate of one or more of such deceased persons shall be insolvent; and only the balance due shall be the debt.



§ 11-7-73 - Disclaiming title and tendering of amends in action for trespass

In actions in justice court for trespass on land, the defendant may plead that he disclaims any title or claim to the land in question, and that the trespass was involuntary or by negligence, and that he tendered or offered sufficient amends therefor before suit brought, and he shall thereupon bring the amount so tendered into court; and unless the plaintiff in such action shall recover more damage than the amount so tendered, he shall be adjudged to pay the costs of the action.



§ 11-7-107 - How private way may be pleaded

A right by virtue of a private way may be pleaded generally in the same manner as if pleading a public way.



§ 11-7-131 - Cases may be taken under judicial advisement

The judge may take a case under advisement until the next term. If an issue of fact be involved, before taking it under advisement, he shall, on notice to each party, cause the evidence on both sides to be reduced to writing and signed by him. At the next term, the judge shall deliver his opinion in writing, and the evidence and opinion shall be a part of the record without a bill of exceptions. Either party prosecuting an appeal may avail himself of all questions arising upon the record.



§ 11-7-135 - Exceptions in trials by court -- either party may appeal

In cases tried by the court, either party may take bills of exception, and have an appeal, as in case of trial by jury.



§ 11-7-147 - Opening statements allowed

Before the introduction of the evidence, the plaintiff may briefly state his case orally to the jury, and the evidence by which he expects to sustain it. Then the defendant may briefly state his case, and the evidence by which he expects to support it.



§ 11-7-149 - Court officers not to converse with jurors

The sheriff, bailiff, or other officer, shall not be in the room or converse with a juror after the jury has retired from the bar, save by order of the court. A violation of this section shall subject the offender to a fine of fifty dollars and one week's imprisonment for a contempt.



§ 11-7-151 - Trial -- jury may take evidence to jury room

All papers read in evidence on the trial of any cause may be carried from the bar by the jury.



§ 11-7-155 - Judge not to sum up or comment on testimony or charge jury

The judge in any civil cause shall not sum up or comment on the testimony, or charge the jury as to the weight of evidence.



§ 11-7-157 - No special form of verdict required

No special form of verdict is required, and where there has been a substantial compliance with the requirements of the law in rendering a verdict, a judgment shall not be arrested or reversed for mere want of form therein.



§ 11-7-159 - Verdict may be reformed at the bar if informal or defective

If the verdict is informal or defective, the court may direct it to be reformed at the bar. Where there has been a manifest miscalculation of interest, the court may direct a computation thereof at the bar, and the verdict may, if the jury assent thereto, be reformed in accordance with such computation.



§ 11-7-161 - If verdict not responsive, jury to deliberate further

If the verdict is not responsive to the issue submitted to the jury, the court shall call their attention thereto and send them back for further deliberation.



§ 11-7-163 - No error if verdict omits something

If, on an issue concerning several things in one count, a verdict be found for only part of them, it shall not be error, but the plaintiff shall be barred of his title to the things omitted.



§ 11-7-165 - Award of damages in civil action against person who steals, embezzles, extorts or converts certain property of vulnerable adult; "position of trust" defined

(1) In a civil action where it is proven that a person took property having a value of Two Hundred Fifty Dollars ($ 250.00) or more belonging to a vulnerable adult by conversion, embezzlement, extortion, theft or fraud without the owner's consent, or obtained the owner's consent by intimidation, deception, undue influence or by misusing a position of trust or a confidential relationship with the owner, then whether the action is to recover the property or damages in lieu thereof, or both, damages shall be recoverable up to three (3) times the amount of the monetary damages or value of the property embezzled, converted or otherwise stolen, in addition to any other damages.

(2) For purposes of this section, "position of trust" shall include, but not be limited to, a person who:

(a) Is named the attorney-in-fact in a power of attorney, whether executed before or after the adult became vulnerable;

(b) Has assumed a duty to provide care to the vulnerable adult;

(c) Is in a fiduciary relationship with the vulnerable adult, including a de facto guardian or de facto conservator; or

(d) Is a joint tenant or tenant in common with the vulnerable adult.

(3) "Vulnerable adult" shall have the meaning defined in Section 43-47-5, Mississippi Code of 1972.

(4) Civil remedies provided under this section shall be supplemental and cumulative, and not exclusive of other remedies afforded under any other law. Damages awarded under this section are remedial and not punitive, and do not limit and are not limited by any criminal action or any other provision of law. Any civil damages paid by the civil defendant shall reduce the amount such defendant, upon conviction, may be ordered to pay in restitution, and any restitution paid under a criminal penalty shall reduce any civil damages owed.

(5) The cause of action, the right to bring a cause of action, or the right to seek treble damages pursuant to this section shall not be limited or affected by the death of the owner.



§ 11-7-169 - Judgment--remedial orders

In all actions in which the right to real or personal estate is in controversy, the court or the judge thereof shall make an order for the protection of the property in controversy from waste or destruction, and to prevent the removal of personal property beyond the jurisdiction of the court, upon satisfactory proof being made of the necessity for such order, and may enforce such order by an attachment for contempt and other proper process; but in all such cases the court or judge may require a bond of the party applying for the order, in an adequate penalty, payable to the opposite party, with sufficient sureties, to be approved by the court or judge, conditioned to pay all such damages as may be suffered by reason of such order in case the principal obligor be cast in the suit.



§ 11-7-173 - Judgment on bonds

In an action brought upon a bond for the payment of money, wherein the plaintiff shall recover, judgment shall be entered for the penalty of the bond, to be discharged by the payment of the principal and interest due and costs of suit, and execution shall issue accordingly. However, if before judgment the defendant shall bring into court the principal and interest due upon the bond, he shall be discharged, and in that case judgment shall be entered for the costs alone.



§ 11-7-175 - Liability of ships and vessels for causing death or injury

Whenever the death of a person shall be caused by the wrongful act, neglect, or default of any ship or vessel, and the act, neglect, or default is such as would (if death had not ensued) have entitled the party injured to maintain an action, or to proceed in rem against the said ship or vessel, or in personam against the owners thereof, or those having control of her, and to recover damages in respect thereof, then, in every such case the ship or vessel, which, had not death ensued, would have been liable to an action for damages, or to a libel in rem, and her owners, or those responsible for her acts or defaults or negligence to a libel in personam, shall be liable for all damages notwithstanding the death of the person injured, and although the death shall have been caused under such circumstances as amount in law to a felony.



§ 11-7-181 - Office confession of judgment; how made

A person indebted to another in any sum of money within the jurisdiction of the circuit court, on any promise, agreement, or covenant, may sign an office confession of judgment in the clerk's office of the circuit court, in the manner following, to wit: The creditor shall file in the clerk's office a statement, under oath, substantially to the effect following, viz.:

"The State of Mississippi, County.

In the circuit court of said county, day of , A.D. .

states, on oath, that is justly indebted to him for the amount of

dollars on an instrument of writing in the following words and figures, viz.:

(here copy the same), and in case of indorsement say indorsed as follows:

(here copy the indorsement), or on open account, of which a copy is hereto

attached, which remains due and unpaid, and that said sum of money is not due

or claimed under a fraudulent or usurious consideration.

(Signed)

"Sworn to and subscribed the day of A. D. before me. " ,

Clerk."

And if the evidence of the debt be in writing, the same shall be filed with

said statement; and if not in writing, then a copy of the open account shall

be filed; and the party indebted shall sign, before the clerk, an

acknowledgment written upon or annexed to such statement, to the effect

following, to wit:

"I do hereby acknowledge myself indebted to the said in the sum of

Dollars, which includes interest up to the first day of the next term of

the said circuit court, and I give my consent for judgment to be rendered

against me in favor of said , at the next term of said circuit court for

said amount and all legal costs accruing thereon, with stay of execution (if

any) until (as may be agreed upon).

"Taken and acknowledged the day of , A.D. , before me.

" , Clerk."



§ 11-7-183 - Office confession of judgment; how made final

When such statement and acknowledgment are filed, the clerk shall docket the cause on the appearance docket, and at the next term on the motion of the plaintiff, the court shall render judgment thereon for the amount acknowledged to be due, with interest from the first day of the term, and with such stay of execution, if any, as may be stipulated; and such judgment shall be final unless set aside during the term, and shall be as binding and obligatory as a judgment rendered in any other form; and a full and complete final record shall be made therein as in other cases.



§ 11-7-185 - Office confession of judgment; void in certain cases

A judgment rendered on office confession shall be void in toto as to third parties, if tainted with fraud or usury.



§ 11-7-187 - Judgment on confession as release of errors

A judgment on confession shall be equal to a release of all errors; but all powers of attorney for confessing or suffering judgment to pass by default or otherwise, and all general releases of error made or to be made by any person before action brought, shall be absolutely null and void.



§ 11-7-189 - Enrollment of judgments; satisfaction

(1) The clerk of the circuit court shall procure and keep in his office one or more books to be styled "The Judgment Roll," which book or books shall be appropriately divided under the several letters of the alphabet, and on each page shall be placed the following captions:

Defendant's

Name and

Name of

Defendant's

Attorney County Social

and Post and Security

Office Amount of Court or Tax

Address of Judgment Date of in Which Identification

Each or Decree Rendition Rendered Number

Plaintiff's Name,

Plaintiff's

Date, Hour Attorney, When and

and Minute of and Post Office How

Enrollment Address of Each Satisfied Remarks

The clerk shall, within twenty (20) days after the adjournment of each term of court, enroll all final judgments rendered at that term in the order in which they were entered on the minutes by entering on The Judgment Roll, under the proper letter or letters of the alphabet, the name of each and every defendant to such judgment, the post office address of each defendant, and the social security or tax identification number of each defendant if such information is known or readily ascertainable, and if such defendant or defendants have an attorney at law in such case the name and post office address of such attorney or firm of attorneys if such post office address is known or readily ascertainable; the amount of such judgment; date of rendition; county and court in which rendered; the date, hour and minute of enrollment; and the name of the plaintiff or plaintiffs and the post office address of each plaintiff if readily ascertainable, and if represented by an attorney at law or a firm of attorneys then the name and post office address of such attorney or firm of attorneys if the post office address is known or readily ascertainable. The name of the attorney or firm of attorneys and post office addresses of the parties may be subsequently inserted by the clerk at any time.

Notwithstanding the foregoing, the failure to list a social security number on a judgment shall not invalidate said judgment nor shall it make the party failing to list said judgment liable for such failure to list or the recording official liable for such failure.

(2) Any attorney of record representing a plaintiff or plaintiffs in the case may, for and on behalf of his client or clients, satisfy in whole or in part a judgment on such Judgment Roll by endorsing thereon the extent of such satisfaction and signing an entry so showing, and when so satisfied the clerk shall attest and subscribe such endorsement under the proper heading therein. When any judgment shall otherwise be satisfied, the clerk shall so enter under proper heading and subscribe the entry.

(3) The Judgment Roll may be kept on computer as provided in Section 9-7-171. In such case the plaintiff or attorney representing such plaintiff shall present to the clerk a sworn affidavit directing the clerk to cancel or otherwise show as satisfied the judgment recorded under this section.



§ 11-7-191 - Enrolled judgment as lien

A judgment so enrolled shall be a lien upon and bind all the property of the defendant within the county where so enrolled, from the rendition thereof, and shall have priority according to the order of such enrollment, in favor of the judgment creditor, his representatives or assigns, against the judgment debtor and all persons claiming the property under him after the rendition of the judgment. A judgment shall not be a lien on any property of the defendant thereto unless the same be enrolled. In counties having two (2) judicial districts, a judgment shall operate as a lien only in the district or districts in which it is enrolled. Any judgment for the purpose described in Section 85-3-52 shall not be a lien on any property in this state, real, personal or mixed, that is owned by a resident of this state, and shall not be enforced or satisfied against any such property.



§ 11-7-193 - How priority of lien forfeited

A junior judgment creditor may give written notice to any senior judgment creditor requiring him to execute his judgment; and if the senior judgment creditor, being so notified, shall fail, neglect or refuse to have execution issued, and levied within ten days from said notice for the satisfaction of his judgment, he shall lose his priority, and the junior judgment creditor may cause execution to issue on his judgment and to be levied on any of the property of the defendant, and the proceeds of a sale thereof shall be applied to the junior judgments so levied.



§ 11-7-195 - Judgment not a lien out of county unless enrolled

A judgment or decree rendered in any court of the United States or of this state shall not be a lien upon or bind any property of the defendant situated out of the county in which the judgment or decree was rendered until the plaintiff shall file in the office of the clerk of the circuit court of the county in which such property is situated an abstract of such judgment or decree which has been certified by the clerk of the court in which the same was rendered containing the names of all the parties to such judgment or decree, its amount, the social security or tax identification number of the defendant if such information is known or readily ascertainable, the date of the rendition, and the amount appearing to have been paid thereon, if any. It shall be the duty of the clerk of the circuit court on receiving such abstract and on payment of the fees allowed by law for filing and enrolling the same, to file and forthwith enroll the same on The Judgment Roll, as in other cases. Such judgment or decree shall, from the date of its enrollment, be a lien upon and bind the property of the defendant within the county where it shall be so enrolled. If a foreign judgment has been filed in any county of this state pursuant to Sections 11-7-301 through 11-7-309 and such judgment may be enforced in such county, then, for purposes of this section, such judgment shall be treated as if it had been rendered in such county and may be enrolled on The Judgment Roll in other counties pursuant to the provisions of this section. Any judgment for the purpose described in Section 85-3-52 shall not be a lien on any property in this state, real, personal or mixed, that is owned by a resident of this state and shall not be enforced or satisfied against any such property.



§ 11-7-197 - Judgment not a lien in county until enrolled

Judgments and decrees, at law or in equity, rendered in any court of the United States held within this state, or in the Supreme Court or the court of chancery of this state, shall not be a lien upon or bind the property of the defendant within the county in which such judgments or decrees may be rendered, until an abstract thereof shall be filed in the office of the clerk of the circuit court of the county and enrolled on the judgment roll, in the manner and on the terms hereinbefore provided in Section 11-7-195. Such judgments and decrees shall bind the property of the defendants from the date of such enrollment, in like manner as judgments and decrees rendered in a different county and so enrolled.



§ 11-7-199 - Growing crop not subject to judgment lien

A growing crop shall not be subject to the lien of a judgment.



§ 11-7-201 - Revival not necessary for execution

It shall not be necessary to revive a judgment by scire facias because no execution shall have been issued on such judgment within a year and a day after its rendition, but execution may be issued without such revival.



§ 11-7-211 - Bills of exception may be amended

Bills of exception, with the approval of the trial judge, may be amended at any time before the hearing on appeal, for the purpose of curing omissions, defects, or inaccuracy; but no such amendment shall be made until the parties interested shall have been given five days' notice of such proposed amendment.



§ 11-7-217 - Executions of fines, penalties, and forfeitures

The clerk of the circuit court shall, immediately after the adjournment of every term, issue execution according to the nature of the case, for all fines, penalties and forfeitures assessed by the court, or which shall have accrued to the state or to the county, and remaining due and unpaid. Said clerk shall, within thirty days after such adjournment, transmit a list of said executions to the clerk of the board of supervisors of the county, noting the names of the defendants, the amounts, and the sheriff or other officer to whom the same was delivered; and, at the same time, he shall transmit to said clerk a statement of the returns made by the sheriff or other officer on execution for fines, penalties, and forfeitures returnable to the last term of the court. Any circuit court clerk who shall fail to issue such executions, or to transmit the lists thereof as required, shall forfeit and pay the sum of two hundred dollars for every such offense, to be recovered by the state or county, on motion against him and his sureties by the district attorney, before the circuit court. The clerk of the board of supervisors shall notify the district attorney of such default.



§ 11-7-219 - Remedy against officers, failing to return fines

If any sheriff or other officer shall return on any such writ of execution, that he hath levied the fine, penalty, or forfeiture therein mentioned, or any part thereof; or, that he hath taken the body of the defendant, and shall have suffered such defendant to escape; or, if any person be committed to the custody of such sheriff or other officer until the fine, penalty, or forfeiture for which he was committed shall be paid, and such sheriff or officer shall permit such defendant to escape; or, if such sheriff or officer shall have received such fine, penalty, or forfeiture, or any part thereof, and shall not immediately account to the clerk of the board of supervisors and pay the same into the treasury of the county, then, in either of the cases above specified, it shall be the duty of said clerk to notify the district attorney of such default, who shall thereupon, on motion at the next term of the circuit court, demand judgment against such sheriff, or other officer, and his sureties, for the fines, penalties, and forfeitures mentioned in such writs, or for so much thereof as he shall have received on such execution or commitment, or the whole amount thereof in case he shall have suffered such defendant or defendants to escape; and the court shall give judgment accordingly, and award execution thereon.



§ 11-7-221 - Liability of officers for default as to fines

Clerks, sheriffs, and other officers shall be liable to the same proceedings for any neglect of duty, in respect to executions for fines, penalties, and forfeitures, as in case of executions in civil cases.






UNIFORM ENFORCEMENT OF FOREIGN JUDGMENTS

§ 11-7-301 - Definition

In this act "foreign judgment" means any judgment, decree or order of a court of the United States or of any other court which is entitled to full faith and credit in this state.



§ 11-7-303 - Filing copy of foreign judgment; enforcement

A copy of any foreign judgment authenticated in accordance with the act of Congress or the statutes of this state or any rule promulgated and adopted by the Mississippi Supreme Court may be filed in the office of the clerk of the circuit court of any county in this state. Said clerk shall treat the foreign judgment in the same manner as a judgment of the circuit court of any county in this state. A judgment so filed has the same effect and is subject to the same procedures, defenses and proceedings for reopening, vacating or staying as a judgment of a circuit court of any county in this state and may be enforced or satisfied in like manner, subject to the provisions of Section 15-1-45. Any foreign judgment for the purpose described in Section 85-3-52 shall not be a lien on any property in this state, real, personal or mixed, that is owned by a resident of this state, and shall not be enforced or satisfied against any such property.



§ 11-7-305 - Affidavit of filing; notice; execution

(1) At the time of the filing of the foreign judgment, the judgment creditor or his lawyer shall make and file with the clerk of the circuit court, as the case may be, an affidavit setting forth the name and last known post office address of the judgment debtor and the judgment creditor.

(2) Promptly upon the filing of the foreign judgment and the affidavit, the clerk shall mail notice of the filing of the foreign judgment to the judgment debtor at the address given and shall make a note of the mailing in the docket. The notice shall include the name and post office address of the judgment creditor and the judgment creditor's lawyer, if any, in this state. In addition, the judgment creditor may mail a notice of the filing of the judgment to the judgment debtor and may file proof of mailing with the clerk. Lack of mailing notice of filing by the clerk shall not affect the enforcement proceedings if proof of mailing by the judgment creditor has been filed.

(3) No execution or other process for enforcement of a foreign judgment filed hereunder shall issue until twenty (20) days after the date the judgment is filed.



§ 11-7-307 - Appeal; stay of execution; security

(1) If the judgment debtor shows the circuit court of any county that an appeal from the foreign judgment is pending or will be taken, or that a stay of execution has been granted, the court shall stay enforcement of the foreign judgment until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated, upon proof that the judgment debtor has furnished the security for the satisfaction of the judgment required by the state in which it was rendered.

(2) If the judgment debtor shows the circuit court of any county any ground upon which enforcement of a judgment of any court of this state would be stayed, the court shall stay enforcement of the foreign judgment for an appropriate period, upon requiring the same security for satisfaction of the judgment which is required in this state.



§ 11-7-309 - Alternative rights of judgment creditor

The right of a judgment creditor to bring an action to enforce his judgment instead of proceeding under this act remains unimpaired.









Chapter 9 - PRACTICE AND PROCEDURE IN COUNTY COURTS AND JUSTICE COURTS

Article 1 - COUNTY COURTS

§ 11-9-1 - Writs returnable to other courts may be made returnable to county court; acts of justice court judge, clerk, judge, chancellor, or other officer may be done in behalf of county court

Whenever under any statute a writ is made returnable to, or the institution of any suit or proceeding is required to be in, a justice court, general or special, or a circuit or chancery court, or when in respect to such matters any justice court judge, or clerk, or judge or chancellor, or other officer, is empowered to do any act in or about any of said courts, the said writs may be made returnable to the county court in any cause or matter there pending or which, within its jurisdiction, is there to be instituted, and all the said acts of the officers aforesaid may be done in behalf of or in respect to the county court in all such matters and causes to the same extent as had the county court been expressly included in each and every of such statutes first aforementioned.



§ 11-9-3 - Venue of actions, suits and proceedings

The venue of actions, suits and proceedings in the county court shall be the same as that now generally provided, or which may hereafter be provided with respect to the particular action, suit or proceedings. Provided, however, that all suits and matters filed in the county court which, if there were no county court, would be triable in the justice court, shall be tried at the courthouse of the county or courthouse of the proper judicial district in counties having two (2) circuit and chancery court districts therein.






Article 3 - JUSTICE COURTS

§ 11-9-101 - Where suits to be brought

(1) The jurisdiction of the justice court shall be coextensive with its county, and any process may be issued in matters within its jurisdiction, to be executed in any part of the county. Every defendant may be sued only in the county in which he resides or where the cause of action arose and if a defendant does not reside in the State of Mississippi or has no fixed place of residence, he shall be sued in the county where the cause of action arose. Whenever by reason of interest, relationship to one of the parties, or other like cause, any justice court judge shall be disqualified to preside in any case before him, the same shall be transferred to a justice court judge in the county, free from such objection, who shall hear and determine the same. Nothing herein contained shall be construed as authorizing or empowering the clerk of the justice court or any justice court judge to perform any official act outside of the territorial boundaries of their county.

(2) The provisions of this section shall not apply to any cause of action commenced before January 1, 1984; and any such action shall be concluded in accordance with state law as it was constituted before that date.



§ 11-9-103 - If two or more defendants, where brought

In suits or proceedings against two (2) or more defendants, jointly or jointly and severally liable, it shall be lawful to bring the suit in the justice court of the county wherein either of the defendants reside or where the cause of action arose; and such justice court shall have power to issue a summons or other process to bring in all codefendants from any other county.



§ 11-9-105 - How suit begun in civil cases

Anyone desiring to sue in the justice court shall lodge with the clerk of the justice court the evidence of debt, statement of account, or other written statement of the cause of action. The clerk shall record all filings and shall, as far as practicable, assign the cases to each justice court judge in the county on a rotating basis to insure equal distribution of the cases among the judges of the county; however, in all counties in which the courtrooms provided by the county for use of the justice court judges are located in more than one (1) place in the county, the clerk, in addition to assigning cases to the judges on a rotating basis, may also assign a courtroom for each case, such assignment may be made based upon the proximity of the courtroom to the defendant's residence or place of business. The clerk shall issue a summons for the defendant, returnable to the next term of the court of the justice court judge to which the case is assigned, which shall be executed five (5) days before the return day; but if the process be executed less than five (5) days before the return day, the service shall be good to require the appearance of the defendant at the term next succeeding the one to which it is returnable. Any summons issued within five (5) days before a term of the court shall be made returnable to the next succeeding term, unless a shorter day be named, in pursuance of the provision for a trial without delay in the case of nonresident or transient defendants. When the case has been recorded and assigned and process issued, the clerk shall, within two (2) working days, forward certified copies of all documents pertaining to the case to the justice court judge to which the case is assigned for further processing.



§ 11-9-107 - Service of process by sheriff or constable

When any process has not been returned by a constable within ten (10) working days after issuance by the clerk of the justice court, the clerk shall direct the sheriff of his county and his deputies to execute any such process of the justice court; and the sheriff and his deputies shall execute any process so directed to him by any clerk of the justice court.



§ 11-9-109 - Person appointed to execute process

In cases of emergency, and where a constable or sheriff or deputy sheriff cannot be had in time, the clerk of the justice court may appoint some reputable person to execute any process, the clerk to be liable on his bond for all damage which may result to a party to the cause or other person from his appointment of an insolvent or incompetent person.



§ 11-9-111 - Property and process delivered to office

Property seized in execution of any process by one appointed by the clerk of the justice court to execute it shall be immediately delivered, with the process, to the sheriff of the county; and the person from whom the property was taken shall be at once informed who has it. Such property shall be considered and dealt with as if it had been seized by the officer to whom it was delivered at the time of its delivery to him.



§ 11-9-113 - Process returned by sheriff or constable

The process so delivered to the sheriff or constable shall be returned by him to the clerk of the justice court, according to its command.



§ 11-9-115 - Witnesses to be subpoenaed

The justice court judge before whom any cause is pending shall direct the clerk of the justice court to issue all subpoenas for witnesses which either of the parties may require, and such subpoenas shall be returnable on a day certain, giving reasonable time for attendance. If any witness, duly subpoenaed, shall fail to appear in pursuance of the subpoena, he shall forfeit the sum of ten dollars ($ 10,00), for the use of the party in whose behalf he was subpoenaed, for which the justice court judge may enter judgment nisi, which shall be made final in case the witness, on being duly subpoenaed to appear and show cause, shall fail to appear and show cause for such default. The justice court may issue an attachment for such witness, as a circuit court may do in like case.



§ 11-9-117 - Form of entry on default of witness

The judgment nisi against a defaulting witness, may be in the following form, viz.:

" , being subpoenaed to appear this day as a witness for , the

, in the case of v. , No. , and having made default,

judgment is given against said , the defaulting witness, for ten dollars,

in favor of , to be made final unless said , the witness, shall show

cause against it according to law."



§ 11-9-119 - Form of scire facias for witness

The scire facias to be issued by the justice for a defaulting witness may be as follows, viz.:

"The State of Mississippi.

"To any lawful officer of County:

"This is to command you to make known to that a judgment in favor of

for ten dollars has been given against him by me, a justice of the peace

of County, for his default in not appearing before me, at , on the

day of A. D. , to testify as a witness for in the case of

against , No. as he has been subpoenaed to do; and unless, on

the day of , A. D. , before me at , at , o'clock,

, he shall show cause to the contrary, the said judgment will be made

final; and have there then this writ.

"Witness my hand this the day of , A. D. J.P."



§ 11-9-121 - Form of an attachment for a witness

An attachment for a witness may be in the following form, viz.:

"The State of Mississippi.

"To any lawful officer of County:

"We command you to take the body of , and have him before the

undersigned justice of the peace of County, at , on the day of

, A. D. at o'clock , to testify for the in the case

of against , No. . (But if the said shall furnish bail,

with sureties, to be approved by you, in the sum of one hundred dollars, for

his appearance at said time and place, you will discharge him.) And have there

then this writ.

"Witness my hand, the day of , A. D. "

The part in brackets should be omitted, if it be not intended that the witness shall be discharged on bail, but shall be brought before the court by the officer. An attachment and scire facias for a defaulting witness may be combined in one writ, and when the witness is before the justice of the peace in pursuance of such process, the judgment nisi shall be made final, if good cause to the contrary be not shown.



§ 11-9-123 - Form of entry of judgment in such case

The entry of final judgment in such case may be in the following form, viz.:

" being duly summoned to appear and show cause against the judgment

nisi for ten dollars entered against him in favor of , as a defaulting

witness in the case of v. No. on the day of A. D.

, and having failed to show cause for such default, the said judgment

nisi for ten dollars is now made final, as well as judgment for costs in said

matter, this the day of A. D. ."



§ 11-9-125 - Setoff filed on return day before trial

The defendant in any action shall, on or before the return day of the summons, and before the trial of the case, file with the justice court judge to whom the case is assigned the evidence of debt, statement of account, or other written statement of the claim, if any, which he may desire to and which lawfully may be set off against the demand of the plaintiff, and, in default thereof, he shall not be permitted to use it on the trial.



§ 11-9-127 - Trial and judgment; execution

On the return day of the summons, unless continued, the justice court judge shall hear and determine the cause if both parties appear; give judgment by default if the defendant fails to appear and contest plaintiff's demand, or judgment of nonsuit against the plaintiff if he fails to appear and prosecute his claim; enter judgment in favor of the defendant where, in case of setoff, it shall appear that there is a balance due him, for the amount of such balance, and, when requested, issue execution against the goods and chattels, lands and tenements, of the party against whom judgment is rendered, for the amount of the judgment and costs, or costs alone, as the case may require, returnable to a day more than twenty (20) days after the rendition of the judgment, and not more than six (6) months after the issuance of the execution; and the execution may be directed to the proper officer of any county in this state.



§ 11-9-129 - Judgment operates as a lien if enrolled

Judgments rendered by justices of the peace shall operate as a lien upon the property, real or personal, of the defendant or defendants therein, found or situated in the county where rendered, or in any other county where the same may be, which is not exempt by law from execution, if an abstract of the judgment be filed with the clerk of the circuit court of the county wherein the property is situated, and entered upon the judgment roll, as in other cases of enrolled judgments. The lien shall commence from the date of enrollment, and the judgment may be enrolled and have the force and effect of a lien in all cases where an appeal is taken, as well as in other cases. And in the event of a reversal of the judgment of the justice's court, the clerk of the circuit court shall enter a memorandum to that effect on the judgment roll.



§ 11-9-131 - Execution not to be issued within ten days

An execution shall not issue on any judgment of a justice of the peace until ten days after its rendition, unless the party recovering therein shall make and file an affidavit that he believes he will be in danger of losing his debt or demand by such delay, in which case execution shall issue immediately; but the opposite party shall not be deprived of his right of appeal within the time prescribed.



§ 11-9-133 - Form of an execution

An execution may be in the following form, viz.:

"The State of Mississippi.

"To any lawful officer of county:

"We command you that of the real and personal estate of you cause to

be made dollars, adjudged by the undersigned, justice of the peace of the

county of in said state, on the day of A. D. , to ,

also interest at per centum on said sum until you shall make said money,

and costs to amount of dollars, as taxed, and costs to accrue under this

execution, to be taxed by you; and have said money before me on the day

of , A. D. , and have there then this writ.

"Witness my hand the day of A. D. J. P."

Detailed statement of costs, giving each item separately and specifying the

law for it, the section and paragraph thereof, viz.; "Issuing summons, $ ,

serving summons $ ," etc.



§ 11-9-135 - Proceedings in replevin, attachment, liens

Proceedings in replevin, attachment, trial of a claim to property levied on, and for the enforcement of statutory liens before justices of the peace, shall be, as far as practicable, according to those in the circuit courts, in all like cases.



§ 11-9-137 - Judgment on merits res adjudicata

When any suit brought before a justice of the peace shall be finally decided on its merits by the justice, it shall be a bar to a recovery for the same cause of action or setoff in any other suit.



§ 11-9-139 - Execution of judgment may be stayed

If the party against whom judgment is given, shall, within ten days thereafter, procure some responsible person to appear before the justice, and in writing, to be entered on the docket of the justice and signed by such person, consent to become surety therefor, the justice shall grant a stay of execution for thirty days from the date of the judgment on all sums not exceeding fifty dollars and for sixty days on all sums over fifty dollars. In case the money be not paid at the expiration of such stay, execution shall issue against the principal and sureties, or either of them, for the principal, interest, and costs.



§ 11-9-141 - Effect of stay

A party obtaining a stay of execution shall thereby waive all errors in the judgment and abandon the right of appeal and certiorari.



§ 11-9-143 - Trial by jury

On or before the return day of the process either party may demand a trial by jury, and thereupon the justice of the peace shall order the proper officer to summon six persons, competent to serve as jurors in the circuit court, to appear immediately, or at such early day as he may appoint, whether at a regular term or not, who shall be sworn to try the case; but each party shall be entitled to challenge peremptorily two jurors, and as many more as he can show sufficient cause for. If a sufficient number of jurors shall not appear, others may be summoned until a jury is made up, to consist of six, against whom legal objections shall not exist. If the jury fail to agree, it may be discharged and another jury summoned, and so on until a verdict is obtained, and judgment shall be entered by the justice on the verdict.



§ 11-9-145 - Multiple cases tried by same jury

If a justice have more jury cases than one on the same day, he shall use the same jury for the trial of each, subject to the right of challenge by either party and like proceedings in all respects as in other cases. If more cases than one be tried by the same jury, the justice shall apportion the cost of the jury among the several cases and tax it in accordance with justice.



§ 11-9-147 - Trial by jury; fining of delinquent jurors

The justice of the peace may fine any person summoned as a juror failing to attend in any sum not exceeding ten dollars; and if such person, when summoned to show cause why the fine should not be made final, shall not appear and show cause, execution shall issue for the fine and costs.









Chapter 11 - VENUE OF ACTIONS

IN GENERAL

§ 11-11-1 - Provisions of this chapter applicable to all courts

All things contained in this chapter, not restricted by their nature or by express provision to particular courts, shall be the rules of decision and proceeding in all courts whatsoever.



§ 11-11-3 - County in which to commence civil actions; dismissal of actions more properly heard in another forum; transfer of action to proper county; factors determining grant of motion to dismiss or transfer

(1) (a) (i) Civil actions of which the circuit court has original jurisdiction shall be commenced in the county where the defendant resides, or, if a corporation, in the county of its principal place of business, or in the county where a substantial alleged act or omission occurred or where a substantial event that caused the injury occurred.

(ii) Civil actions alleging a defective product may also be commenced in the county where the plaintiff obtained the product.

(b) If venue in a civil action against a nonresident defendant cannot be asserted under paragraph (a) of this subsection (1), a civil action against a nonresident may be commenced in the county where the plaintiff resides or is domiciled.

(2) In any civil action where more than one (1) plaintiff is joined, each plaintiff shall independently establish proper venue; it is not sufficient that venue is proper for any other plaintiff joined in the civil action.

(3) Notwithstanding subsection (1) of this section, any action against a licensed physician, osteopath, dentist, nurse, nurse-practitioner, physician assistant, psychologist, pharmacist, podiatrist, optometrist, chiropractor, institution for the aged or infirm, hospital or licensed pharmacy, including any legal entity which may be liable for their acts or omissions, for malpractice, negligence, error, omission, mistake, breach of standard of care or the unauthorized rendering of professional services shall be brought only in the county in which the alleged act or omission occurred.

(4) (a) If a court of this state, on written motion of a party, finds that in the interest of justice and for the convenience of the parties and witnesses a claim or action would be more properly heard in a forum outside this state or in a different county of proper venue within this state, the court shall decline to adjudicate the matter under the doctrine of forum non conveniens. As to a claim or action that would be more properly heard in a forum outside this state, the court shall dismiss the claim or action. As to a claim or action that would be more properly heard in a different county of proper venue within this state, the venue shall be transferred to the appropriate county. In determining whether to grant a motion to dismiss an action or to transfer venue under the doctrine of forum non conveniens, the court shall give consideration to the following factors:

(i) Relative ease of access to sources of proof;

(ii) Availability and cost of compulsory process for attendance of unwilling witnesses;

(iii) Possibility of viewing of the premises, if viewing would be appropriate to the action;

(iv) Unnecessary expense or trouble to the defendant not necessary to the plaintiff's own right to pursue his remedy;

(v) Administrative difficulties for the forum courts;

(vi) Existence of local interests in deciding the case at home; and

(vii) The traditional deference given to a plaintiff's choice of forum.

(b) A court may not dismiss a claim under this subsection until the defendant files with the court or with the clerk of the court a written stipulation that, with respect to a new action on the claim commenced by the plaintiff, all the defendants waive the right to assert a statute of limitations defense in all other states of the United States in which the claim was not barred by limitations at the time the claim was filed in this state as necessary to effect a tolling of the limitations periods in those states beginning on the date the claim was filed in this state and ending on the date the claim is dismissed.



§ 11-11-9 - Actions against executors

Executors, administrators or guardians, appointed in this state and residing out of it, may be sued in the county of their appointment and may be made parties to such suit so as to authorize judgment against them by publication of summons made as provided for in the case of absent and nonresident defendants.

Actions against resident executors, administrators or guardians may be brought in the county or judicial district of their appointment.



§ 11-11-15 - Actions against State Board of Health or State Board of Medical Licensure

The venue of actions against the Mississippi State Board of Health wherein said board is a defendant, or the State Board of Medical Licensure wherein said board is a defendant, shall be in Hinds County.



§ 11-11-17 - Where court has jurisdiction of subject matter but not venue

Where an action is brought in any justice court of this state, of which the court in which it is brought has jurisdiction of the subject matter, but lacks venue jurisdiction, such action shall not be dismissed because of such lack of proper venue, but on objection on the part of the defendant shall, by the court, be transferred, together with all prepaid costs remaining after the court in which the action was originally brought has deducted the costs incurred in that court, to the venue to which it belongs.



§ 11-11-19 - Where brought if judge interested

If the judge of the court be a party to or interested in any suit about to be commenced, the suit may be instituted in an adjacent district, and the process may be issued to and served in any county where the defendant may be found; or the suit may be brought as if the judge were not a party to or interested in it.






CHANGE OF VENUE

§ 11-11-51 - Grounds for change of venue, generally

When either party to any civil action in the circuit court shall desire to change the venue, he shall present to the court, or the judge of the district, a petition setting forth under oath that he has good reason to believe, and does believe that, from the undue influence of the adverse party, prejudice existing in the public mind, or for some other sufficient cause to be stated in the petition, he cannot obtain a fair and impartial trial in the county where the action is pending, and that the application is made as soon as convenient after being advised of such undue influence, prejudice, or other cause, and not to delay the trial or to vex or harass the adverse party. On reasonable notice in writing to the adverse party of the time and place of making the application, if made in vacation, the court, if in term time, or the judge in vacation, shall hear the parties and examine the evidence which either may adduce, and may award a change of venue to some convenient county where an impartial trial may be had, and, if practicable, in which the circuit court may next be held. If made in vacation, the order shall be indorsed on the petition and directed to the clerk, who shall file the same with the papers in the suit.



§ 11-11-53 - Transmission of papers

(1) When an order for a change of venue shall be made, the clerk shall make out a descriptive list of all the papers in the cause and a certified copy of all orders and judgments made therein, with their dates, and a bill of the costs that have accrued. The said clerk shall carefully and safely put all the papers, with a copy of the descriptive list, and a copy of the orders and judgments, and the bill of costs, into a package, to be well covered and sealed up, and directed to the clerk of the court in which the suit is ordered removed. The clerk shall, if not otherwise directed by the judge, take the receipt of the party obtaining the change of venue for the papers contained on said list, and deliver the package to said party, to be carried to the clerk of the court to whom it may be directed, or it may be sent by mail, postage paid, or by express, the clerk taking proper receipt therefor.

(2) In Harrison County, a county having two judicial districts, in all civil proceedings, or matters, where the venue thereof shall be changed, or the trial transferred or removed from one district to the other, the original papers, together with certified copies of all motions, orders and decrees made and entered in such suits, proceedings, matters and cases, shall be transmitted, transferred and filed by the proper clerk to and in his office at the proper place to which such change of venue or transfer shall be made.



§ 11-11-55 - Receipt of papers and entry of cause

The clerk to whom the papers may be transmitted shall open the package and compare the papers with the descriptive list, and shall give the person delivering the same, if demanded, a receipt therefor. He shall then enter the cause on his docket as if it had been commenced in the court of which he is clerk, and issue subpoena for witnesses as in other cases.



§ 11-11-57 - Venue changed but once

A civil suit shall not be removed more than once, or in any other manner than as prescribed, and in no case where it shall appear that there has been unnecessary delay or negligence in making the application.



§ 11-11-59 - Applicability of provisions to districts in county

The provisions for a change of venue shall be applied in those counties where there are two places of holding circuit courts in the same manner as if each district were a separate county.









Chapter 13 - INJUNCTIONS

§ 11-13-1 - Evidence of complainant's equity and of truth of allegations required

An injunction shall not be granted unless the judge or chancellor shall be satisfied of the complainant's equity and of the truth of the allegations of the bill, by oath or other means.



§ 11-13-3 - Security required to stay proceedings at law

An injunction to stay proceedings at law shall not be issued until after the party obtaining the injunction shall give security in such sum as the court deems proper for the payment of costs, damages and reasonable attorney's fees as may be incurred or suffered by any party who is found to be wrongfully enjoined.



§ 11-13-5 - Bond when injunction is not to stay proceedings at law

Where the injunction shall not be for the stay of proceedings in an action at law for the recovery of money, or upon a judgment requiring the payment of money, the party applying for the injunction shall, before the issuance of the same, enter into bond in like manner as provided for in Section 11-13-3, in a sufficient penalty, to be fixed by the judge granting the same, conditioned for the payment of all damages and costs which may be awarded against him, or which the opposite party may suffer or sustain by reason of the suing out of said injunction, in case the same shall be dissolved.



§ 11-13-7 - Bonds in particular cases

If the injunction be to stay a sale under execution of certain designated property, real or personal, or any proceeding at law as to certain specified things, and not to restrain proceedings at law generally, bond may be given as provided in Section 11-13-5; but if the injunction shall be obtained on the ground of some objection to the judgment or execution, or the demand of the party enjoined to sustain his claim, and shall not be confined to a contest of his right to subject to his demand particular property by his proceeding, bond shall be given as prescribed in Section 11-13-3.



§ 11-13-9 - Bond not required of state, county, municipality

Neither the state, nor any county, nor any municipality, nor any state officer of the state suing out an injunction in his official character, shall be required to give bond to obtain an injunction.



§ 11-13-11 - Restraint on collection of taxes

The chancery court shall have jurisdiction of suits by one or more taxpayers in any county, city, town, or village, to restrain the collection of any taxes levied or attempted to be collected without authority of law.



§ 11-13-13 - Security required to enjoin collection of taxes

An injunction shall not be granted to stay the collection of state, county, city, town or village taxes unless upon condition that, before its issuance, the party obtaining it shall give security to the state in such sum as the court deems proper for the payment of damages, costs, and reasonable attorney's fees as may be incurred or suffered by the state, in case the injunction shall be dissolved.



§ 11-13-15 - Procedure for injunction of the collection of taxes

All causes in which it is sought to enjoin or delay the collection of any taxes imposed by competent authority shall be preference cases, and tried at the earliest moment compatible with the ends of justice. Upon a dissolution of any such injunction, the chancellor or court ordering it dissolved shall enter a judgment against the person suing out the same and the sureties on his injunction bond, for the amount of the taxes so enjoined and ten percent (10%) thereon, and all costs of suit. Such judgment shall be enforced by execution for the use of the state or county, or both, or of the city, town or village, as the case may require. The said judgment shall be a lien from its date upon the property of the persons against whom it is rendered; and all the property on which the taxes enjoined were assessed shall remain bound by the lien for taxes declared by law, notwithstanding such injunction; and such property may be sold under the execution upon such judgment.



§ 11-13-17 - Dissolution or modification of injunction of tax collection; general powers

The provisions of Section 11-13-15 shall apply to a partial dissolution of an injunction of the collection of taxes and to an injunction of the sale of any property for taxes. In all cases of the injunction of the collection of taxes, or of the sale of any property for taxes, the court, or chancellor in vacation, in dissolving in part or in whole, or in modifying an injunction, shall have full power to make such judgment as may be necessary to enforce the right of the state, county, city, town, village, or other competent authority entitled to the taxes involved in such suit, and may direct a sale of any property liable to such taxes, and involved in such suit.



§ 11-13-19 - Chancellor may order return of personal property; execution

When an injunction shall be granted to stay the sale of personal property, levied on by virtue of an execution, the chancellor may order the property to be restored to the plaintiff, on his giving bond to the sheriff, in such amount and with sufficient sureties as the judge deems proper, payable to the plaintiff in the execution, and conditioned for the redelivery of the property to the sheriff in case the injunction shall be dissolved. Such bond shall be returned by the sheriff with the execution, and shall have the force and effect of a judgment. Liability thereupon may be enforced by the procedure provided for in the Mississippi Rules of Civil Procedure. In case the property shall not be redelivered to the sheriff within fifteen (15) days after the dissolution of the injunction, the clerk of the court to which the bond was returned shall issue execution thereon for the amount of the assessed value of said property and all costs. But in such case, the lien on the property created by the judgment and the execution and levy, shall remain in force; and the sheriff, on a writ of venditioni exponas, or other order of sale, may seize the property so levied on wherever the same may be found.



§ 11-13-21 - Return of personal property; other causes

When an injunction shall be granted to stay a sale of personal property seized under a deed of trust or mortgage with power of sale, or in any case in which the sale of such property may be enjoined, the judge may order the property to be restored to the plaintiff on his giving bond to the sheriff in such amount and with sufficient sureties as the judge deems proper, payable to the person by whom such property is to be surrendered and conditioned for the return of the property to the person surrendering it, if the injunction shall be dissolved. Such bond shall be returned by the sheriff with the execution and shall have the force and effect of a judgment. Liability thereupon may be enforced by the procedure provided for in the Mississippi Rules of Civil Procedure. If not discharged by the delivery, within fifteen (15) days after the dissolution of the injunction, of the property to the person in whose possession it was before said order for the restoration to the plaintiff, execution shall be issued on such bond by the clerk for the value of said property.



§ 11-13-31 - Motion to dissolve injunction; affidavits; evidence

Either party may, on the hearing of a motion to dissolve an injunction on bill and answer, read in evidence affidavits taken by him, on two days' notice to the opposite party of the time and place of taking such affidavits, and may also introduce oral or documentary evidence, or both, at the hearing.



§ 11-13-33 - Injunction bond as judgment

A bond to enjoin proceedings at law on a judgment for money, upon the dissolution of the injunction, in whole or in part, shall have the force and effect of a judgment against the obligors; and liability of such sureties may be enforced under the procedure provided for in the Mississippi Rules of Civil Procedure.



§ 11-13-35 - Damages on dissolution of certain injunctions

When an injunction, obtained to stay proceedings on a judgment at law for money, shall be dissolved, in whole or in part, damages at the rate of five per centum shall be added to the judgment enjoined, or to so much thereof as shall be found due, including the costs; and the clerk of the chancery court shall certify such dissolution to the clerk of the court in which the judgment was rendered, who shall thereupon issue execution for the damages, as well as for the original debt and costs. Damages at the same rate shall be allowed upon the dissolution of injunctions to stay sales under deeds of trust, or mortgages with power of sale; and such damages may be added to the debt, and collected by the sale of the property, or execution may issue from the chancery court for the same, together with the costs of suit, unless the value of the property, the sale of which was restrained, be less than the amount of the debt, in which case the damages shall be computed on the value of the property, to be ascertained and determined by the chancellor. In all cases upon the dissolution of an injunction, the damages may be ascertained by the court or chancellor, or upon reference to a master, and proof, if necessary, and decree therefor be made, and execution be issued thereon.



§ 11-13-37 - Post-injuction damages

Where the party claiming damages shall desire, upon the dissolution of an injunction, to have the same ascertained and decreed by the chancellor or the chancery court, he shall suggest in writing, on the hearing of the motion to dissolve the injunction, the nature and amount of the damages; and the chancellor or court shall hear evidence, if necessary, and assess the damages, and decree the same to the party entitled thereto, for which execution may be issued, as in other cases, against the obligors in the bond given for the injunction. And if the chancellor, instead of hearing evidence as to said damages -- which may be by witnesses examined before him in vacation or in term time, or by deposition, according to the circumstances -- shall see proper, he may make a reference to a master to take testimony and report in such matter. But nothing herein contained shall prevent the party entitled from maintaining a suit on the injunction bond, if his damages shall not be assessed as herein provided for.



§ 11-13-39 - Effect of dissolution of injunction on bill of complaint

When, on motion, an injunction shall be wholly dissolved, the bill of complaint shall be dismissed of course with costs, unless sufficient cause be shown against its dismissal at the next succeeding term of the court.



§ 11-13-41 - Victims of stalking and sexual assault exempt from payment of fees related to filing for injunctive relief

(1) A victim of stalking, as defined in Section 97-3-107, or sexual assault, as defined in Section 97-3-65 or 97-3-95, who files an action seeking injunctive relief preventing violent or threatening acts or harassment against, or contact or communication with or physical proximity to the victim against the perpetrator of that offense, shall not be assessed any fees related to the filing of such request, the issuance of any process of court or the issuance of any order providing such protection.

(2) The court, upon issuing any such relief, shall assess costs of court to the perpetrator of the offense. In the event the court determines the request is frivolous, the court shall assess the costs of court to the petitioner.






Chapter 15 - ARBITRATION AND AWARD

IN GENERAL

§ 11-15-1 - Who may submit to arbitration

All persons, except infants and persons of unsound mind, may, by instrument of writing, submit to the decision of one or more arbitrators any controversy which may be existing between them, which might be the subject of an action, and may, in such submission, agree that the court having jurisdiction of the subject matter shall render judgment on the award made pursuant to such submission. In such case, however, should the parties agree upon a court without jurisdiction of the subject matters of the award, the judgment shall be rendered by the court having jurisdiction in the county of the residence of the party, or some one of them, against whom the award shall be made.



§ 11-15-3 - Qualifications of arbitrators

A person shall not act as an arbitrator where he is interested in the subject matter in dispute, nor where he is related, by consanguinity or affinity, to any of the parties to the arbitration.



§ 11-15-5 - Arbitrators to appoint time of meeting and notify parties

The arbitrators selected by agreement of the parties shall appoint a time and place for the hearing, and notify the parties thereof, and shall adjourn the hearing from time to time, as may be necessary, and on the application of either party, and for good cause may postpone the hearing to a time not extending beyond the day fixed in the submission, if a day be fixed, for rendering the award.



§ 11-15-7 - Notice to parties; form

The notice which the arbitrators shall give to the parties of the time and place of the hearing of the controversy shall be in writing, and may be in the following form, viz:

"To and and [naming all of the parties]

"You are notified that the undersigned arbitrators, agreed upon by you to

determine the controversy mentioned in your articles of submission, of date

the day of A.D. , have fixed upon and will hear and consider

your said controversy on the day of A.D. , at

"

"

"

"Arbitrators."

Such notice shall be served by delivering to each of the parties a copy thereof at least one whole day before the hearing, and shall be given to the parties by one of the arbitrators, who shall indorse on said notice that he has served the same by giving the party or parties so served a true copy thereof; but, if the parties appear, the want of notice shall not affect the proceedings.



§ 11-15-9 - Arbitrators to be sworn

Before proceeding to hear any testimony in relation to the matter, the arbitrators shall be sworn, by some officer authorized to administer an oath, to faithfully and impartially hear and determine the matters submitted to them, according to the evidence and the manifest justice and equity of the case, to the best of their judgment, without favor or affection.



§ 11-15-11 - Arbitrators' meetings; procedure

All arbitrators must meet together and hear all of the allegations and evidence of the parties pertinent or material to the cause; but the parties may mutually waive, in writing, the appearance of all of the arbitrators named in the articles of submission and consent for those present to proceed, or they may, in like manner, substitute other persons for the absent one. An award made, and every other act done, by a majority of the arbitrators shall be valid, unless the concurrence of all or a certain number of the arbitrators to the award or acts be expressly required in the submission.



§ 11-15-13 - Swearing of witnesses

All witnesses before arbitrators shall be sworn as if before a court, and the parties shall have the benefit of legal process to compel the attendance of witnesses, which may be issued by the clerk of any court or a justice of the peace, and shall require the witness to attend before the arbitrators on a day and at a place certain to be named in the subpoena.



§ 11-15-15 - Service of process

Process returnable to the arbitrators may be served as provided for in the Mississippi Rules of Civil Procedure.



§ 11-15-17 - Contempt

If any person duly subpoenaed to appear before arbitrators and testify, shall fail to do so, he shall be guilty of contempt of the court from which, or by whose clerk, the process issued, and upon complaint thereto of the party injured, the court or justice may punish the person for such contempt as in other like cases.



§ 11-15-19 - Award enforcement process

To entitle an award to be enforced according to the provisions of this chapter, it must be made in writing, and be signed by the arbitrators making the same and who concur therein. The arbitrators shall attach to the award the articles of submission, the notice served on the parties, with indorsements of service, and, if the parties appear, that fact should be noted in the award itself; and they shall give a duplicate of the whole to each of the parties to the controversy, and the duplicates shall each be treated as originals.



§ 11-15-21 - Confirmation of award by court

Upon presentation of the articles of submission and the award to the court designated in the submission or the court having jurisdiction of the subject matter of the award, the court shall, upon motion, confirm the award, unless the same be vacated or modified, or a decision thereon be postponed, as hereinafter provided. An award shall not be confirmed unless notice in writing of such motion shall have been served on the adverse party at least five days before the hearing, to be served as other process; but such motion shall not be made after the expiration of one year from the making and publication of the award.



§ 11-15-23 - Vacation of award; grounds

Any party complaining of an award may move the court to vacate the same upon any of the following grounds:

(a) That such award was procured by corruption, fraud, or undue means;

(b) That there was evident partiality or corruption on the part of the arbitrators, or any one of them;

(c) That the arbitrators were guilty of misconduct in refusing to postpone the hearing upon sufficient cause shown, or in refusing to hear evidence pertinent or material to the controversy, or other misbehavior by which the rights of the party shall have been prejudiced;

(d) That the arbitrators exceeded their powers, or that they so imperfectly executed them that a mutual, final, and definite award on the subject matter was not made.



§ 11-15-25 - Correction of award

Any party to the submission may also move the court to modify or correct the award in the following cases:

(a) Where there is an evident miscalculation of figures, or an evident mistake in the description of any person, thing, or property referred to in such award;

(b) Where the arbitrators shall have awarded upon some matter not submitted to them, nor affecting the merits of the decision of the matter submitted;

(c) Where the award shall be imperfect in some matter of form, not affecting the merits of the controversy, and when, if it had been a verdict of a jury rendered in such court, the defect could have been amended or disregarded by the court.



§ 11-15-27 - Motion to vacate or modify award; when made

An application to vacate or modify an award shall be made to the court at the term next after the making and publication of the award, upon at least five days' notice, in writing, being given to the adverse party, if there be time for that purpose; and if there be not time, such court, or the judge thereof, may, upon good cause shown, order a stay of proceedings upon the award, either absolutely or upon such terms as shall appear just, until the next succeeding term of court.



§ 11-15-29 - Application to vacate or modify award; new hearing

On application as provided for in Section 11-15-27, the court may vacate the award in any of the cases specified in Section 11-15-23, and if the time in which the award shall have been required to be made by the articles of submission has not expired, may, in its discretion, direct a new hearing by the arbitrators; and, in the cases specified in Section 11-15-25, the court may modify and correct the award so as to effect the intent thereof, and to promote justice between the parties.



§ 11-15-31 - Judgments; when and how rendered

Upon such award being confirmed or modified, the court shall render such judgment therein in favor of the party entitled to the same, as would be rendered in such case in the circuit or chancery court.



§ 11-15-33 - Costs; how taxed and collected

The costs of the proceedings, after an application to the court for its action upon the award, and the fees allowed by law to the arbitrators, where no provision for payment is made thereof in the award, shall be taxed and collected as in other suits.



§ 11-15-35 - Pending suits may be arbitrated

In all suits or actions in any court, it shall be lawful for the plaintiff and defendant to consent to a rule of court referring all matters in controversy between them in such suit or action to the arbitrament of any person or persons who may be mutually chosen by them; and the award of such arbitrators being made and returned according to the rule of submission of the parties, approved by the court and entered of record, shall have the same effect as the final judgment or decree of the court into which such award may be returned, and execution may issue thereon accordingly; and like proceedings may be had, where applicable, as is provided in other cases.



§ 11-15-37 - Construction of chapter

This chapter shall not be construed to take away from the courts of equity their power over awards, nor to make invalid any award good at common law. It shall be liberally construed for the encouragement of the settlement of disputes and the prevention of litigation.






ARBITRATION OF CONTROVERSIES ARISING FROM CONSTRUCTION CONTRACTS AND RELATED AGREEMENTS

§ 11-15-101 - Agreements to which arbitration provisions apply

(1) Sections 11-15-101 through 11-15-143 apply only to agreements and provisions for arbitration made subsequent to July 1, 1981.

(2) Sections 11-15-101 through 11-15-143 shall apply to any agreement for the planning, design, engineering, construction, erection, repair or alteration of any building, structure, fixture, road, highway, utility or any part thereof, and to any purchase by, or supply to, any contractor or subcontractor qualified to do business in this state of any materials to be used in the planning, design, engineering, construction, erection, repair or alteration of any building, structure, fixture, road, highway, utility or any part thereof; provided, however, that nothing contained in Sections 11-15-101 through 11-15-143 shall be construed as amending or otherwise affecting the provisions of Sections 65-2-1 through 65-2-17, section 65-1-89, Section 65-1-91, and Section 77-9-387, Mississippi Code of 1972.

(3) Sections 11-15-101 through 11-15-143 shall also apply to any agreement for architectural, engineering, surveying, planning and related professional services performed in connection with any of the agreements enumerated in subsection (2) of this section.

(4) Sections 11-15-101 through 11-15-143 shall have no effect on the establishment or enforcement of any lien provided for in Title 85, Chapter 7, Mississippi Code of 1972.



§ 11-15-103 - Agreements to submit controversies to arbitration; refusal of binding arbitration provisions in public contracts

Two (2) or more parties referred to in Section 11-15-101 may agree in writing to submit to arbitration any controversy existing between them at the time of the agreement, or they may include in a written contract a provision for the settlement by arbitration of any controversy thereafter arising between them relating to such contract or the failure or refusal to perform the whole or any part thereof. Such agreement or provision shall be valid, enforceable and irrevocable without regard to the justiciable character of the controversy. Provided, however, that in the event either party to such an agreement initiates litigation against the other with respect to such agreement, such arbitration provision shall be deemed waived unless asserted as a defense on or before the responding party is required to answer to such litigation. Whenever a provision for binding arbitration is included in the contract documents of a public contract, any bidder may refuse to accept such clause and shall so state on the bid document before entering into such public contract, and such refusal shall not be cause to reject any bid on, or refuse the award of such public contract.



§ 11-15-105 - Application for order to proceed with arbitration; stay; determination of issues

(1) Any party to an agreement or provision for arbitration subject to Sections 11-15-101 through 11-15-143 claiming the neglect or refusal of another party thereto to comply therewith may make application to the court as described in Sections 11-15-133 and 11-15-135 for an order directing the parties to proceed with arbitration in accordance with the terms of such agreement or provision. If the court finds that no substantial issue exists as to the making of the agreement or provision, it shall grant the application. If the court shall find that a substantial issue is raised as to the making of the agreement or provision, it shall summarily hear and determine such issue and shall, consistent with such determination, grant or deny the application.

(2) Any action or proceeding involving an issue subject to arbitration under Sections 11-15-101 through 11-15-143 shall be stayed if an order for arbitration or an application therefor has been made under this section. If such issue is severable, the stay may be with respect to such issue only. An order for arbitration shall include the stay.

(3) On application, the court may stay an arbitration proceeding commenced or threatened if it shall find no agreement or provision for arbitration subject to Sections 11-15-101 through 11-15-143 exists between the party making the application and the party causing the arbitration to be had. The court shall summarily hear and determine the issue of the making of the agreement or provision and shall, consistent with such determination, grant or deny the application.

(4) An order for arbitration shall not be refused on the ground that the claim in issue lacks merit or bona fides or because any fault or grounds for the claim sought to be arbitrated have not been shown.



§ 11-15-107 - Initiation of arbitration

If an agreement or provision for arbitration provides a method for the initiation of arbitration, such method shall be followed. In the absence thereof, the party desiring to initiate the arbitration shall, within the time specified by the contract, if any, file with the other party a notice of an intention to arbitrate which notice shall contain a statement setting forth the nature of the dispute, the amount involved, and the remedy sought. A party upon whom the demand for arbitration is made may file an answering statement to the other party within twenty (20) days after receipt of the initial demand. If no answer is filed within the stated time, it will be treated as a denial of the claim. Failure to file an answer shall not operate to delay the arbitration.



§ 11-15-109 - Appointment of arbitrators

If an agreement or provision for arbitration provides a method for the appointment of arbitrators this method shall be followed. In the absence thereof, or if the agreed method fails or for any reason cannot be followed, or if an arbitrator who has been appointed fails or is unable to act and his successor has not been duly appointed, the court, on application of a party to such agreement or provision, shall appoint one or more arbitrators. An arbitrator so appointed shall have the same powers as if he had been named or provided for in the agreement or provision.



§ 11-15-111 - Powers of arbitrators to be exercised by majority

The powers of the arbitrators may be exercised by a majority of their number unless otherwise provided in the agreement or provision for arbitration.



§ 11-15-113 - Time, place and notice of hearing; procedure for conduct of hearing

Unless otherwise provided by the agreement or provision for arbitration:

(a) The arbitrators so appointed shall set a time and place for the hearing and cause notification to the parties to be served personally in any manner provided for by law or by registered or certified mail not less than twenty (20) days before the hearing. Appearance at the hearing waives a party's right to such notice. The arbitrators may adjourn their hearing from time to time upon their own motion and shall do so upon the request of any party to the arbitration for good cause shown; provided that no adjournment or postponement of the hearing shall extend beyond the date fixed in the agreement or provision for making the award unless the parties consent to a later date.

(b) A hearing shall be opened by the recording of the place, time and date of the hearing, the presence of the arbitrator and parties, and counsel, if any, and by the receipt by the arbitrator of the statement of the claim and answer, if any.

The arbitrator may, at the beginning of the hearing, ask for a statement clarifying the issues involved.

The complaining party shall then present its claim, proofs and witnesses, who shall submit to questions or other examination. The defending party shall then present its defenses, proofs and witnesses, who shall submit to questions or other examination. The arbitrator may vary this procedure but shall afford full and equal opportunity to the parties for the presentation of any material or relevant proofs.

Any party shall be entitled to cross-examine the witnesses of any other party appearing at the hearing. Exhibits, when offered by either party, may be received in evidence by the arbitrator.

The names and addresses of all witnesses and exhibits in order received shall be made a part of the record.

(c) The parties may offer such evidence as they desire and shall produce such additional evidence as the arbitrator may deem necessary to an understanding and determination of the dispute. The arbitrators shall be the judge of the admissibility of the evidence offered and conformity to legal rules of evidence shall not be necessary. All evidence shall be taken in the presence of all of the arbitrators and all of the parties, except where any of the parties is absent in default or has waived his or her right to be present.

(d) The hearing shall be conducted by all of the arbitrators but a majority may determine any question and render a final award. If, during the course of the hearing, an arbitrator for any reason ceases to act, the remaining arbitrator or arbitrators appointed to act as neutrals may continue with the hearing and determination of the controversy.



§ 11-15-115 - Representation by attorney at proceedings

A party has the right to be represented by an attorney at any proceeding or hearing under Sections 11-15-101 through 11-15-143. A waiver thereof prior to the proceeding or hearing shall be ineffective.



§ 11-15-117 - Subpoenas for production of evidence and attendance of witnesses; other discovery

(1) The arbitrators may issue subpoenas for the attendance of witnesses and for the production of books, records, documents and other evidence and shall have the power to administer oaths. Subpoenas so issued shall be served and, upon application to the court by a party to the arbitration or the arbitrators, enforced in the manner provided by law for the service and enforcement of subpoenas in a civil action.

(2) On application of a party to the arbitration, the arbitrators, in the manner and upon terms designated by the arbitrators, may permit a deposition to be taken of any person.

(3) Any prehearing discovery other than that referred to above shall only be permissible if agreed to by the parties involved in the arbitration.

(4) All provisions of law compelling a person under subpoena to testify are applicable.

(5) Fees for attendance as a witness shall be the same as for a witness in circuit court.



§ 11-15-119 - Nature of remedy; form and time of award

(1) The arbitrators may grant any remedy or relief which is just, equitable and consistent with the agreement of the parties which is the subject of the arbitration.

(2) The award shall be in writing and shall be signed by the arbitrator joining in the award. The arbitrators shall deliver a copy to each party to the arbitration either personally or by registered or certified mail, or as provided in the agreement or provision.

(3) An award shall be made within the time fixed therefor by the agreement or provision for arbitration or, if not so fixed, within such time as the court may order on application of a party to the arbitration. The parties may, by written agreement, extend the time before or after the expiration thereof. A party waives the objection that an award was not made within the time required unless he notifies the arbitrators of his objection prior to the delivery of the award to him.

(4) An arbitrator may award attorney's fees and costs to a prevailing party.



§ 11-15-121 - Fees and expenses

Unless otherwise provided in the agreement or provision for arbitration, the arbitrators' reasonable expenses and fees, together with other reasonable expenses, not including counsel fees, incurred in the conduct of the arbitration shall be paid as provided in the award. Such compensation shall be taxed and collected as costs in the suit.



§ 11-15-123 - Modification or correction of award by arbitrators

Upon request by a party to the arbitration, mailed by registered or certified mail to the arbitrators and opposing party(s) within twenty (20) days of the receipt of the award, to modify or correct the award on any or all of the grounds enumerated in Section 11-15-135, the arbitrators shall, within ten (10) days, modify, correct or affirm the award as they find proper.



§ 11-15-125 - Confirmation of award by court

Upon application by a party to the arbitration filed within ninety (90) days of the receipt of the later of a copy of the award issued pursuant to Section 11-15-119, or a modified or corrected award as provided by Section 11-15-123 the court shall confirm an award, unless within the time limits hereinafter imposed grounds are urged for vacating, modifying or correcting the award, in which case the court shall proceed as provided in Sections 11-15-133 and 11-15-135.



§ 11-15-127 - Form and service of application and notice

Except as otherwise provided, an application to the court under Sections 11-15-101 through 11-15-143 shall be by motion and shall be heard in the manner and upon the notice provided by law or rule of court for the making and hearing of motions. Unless the parties have agreed otherwise, notice of an initial application for an order shall be served in the manner provided by law for the service of a summons in an action.



§ 11-15-129 - Jurisdiction of circuit courts over arbitration

The term "court" as used in Sections 11-15-101 through 11-15-143 means the circuit court of the county as provided in Section 11-15-131. The making of an agreement or provision for arbitration subject to Sections 11-15-101 through 11-15-143 and providing for arbitration in this state shall, whether made within or outside this state, confer jurisdiction on the court to enforce the agreement or provision under Sections 11-15-101 through 11-15-143 and to enter judgment on an award duly rendered in an arbitration thereunder and to vacate, modify or correct an award rendered thereunder for such cause and in the manner provided in Sections 11-15-101 through 11-15-143.



§ 11-15-131 - Venue of arbitration applications

An initial application shall be made to the court of the county in which the agreement provides the arbitration hearing shall be held or, if the hearing has been held, in the county in which it was held. Otherwise, the application shall be made in the county where the adverse party resides or has a place of business or, if he has no residence or place of business in this state, to the court of any county. All subsequent applications shall be made to the court hearing the initial application unless the court otherwise directs.



§ 11-15-133 - Vacating arbitration award

(1) Upon application of a party, the court shall vacate an award where:

(a) The award was procured by corruption, fraud or other undue means;

(b) There was evident partiality by an arbitrator appointed as a neutral or corruption in any of the arbitrators or misconduct prejudicing the rights of any party.

The fact that the relief was such that it could not or would not be granted by a court of law or equity is no ground for vacating or refusing to confirm the award.

(2) An application under this section shall be made within ninety (90) days after receipt of a copy of the award to the applicant, except that, if predicated upon corruption, fraud or other undue means, it shall be made within ninety (90) days after such grounds are known or should have been known.

(3) In vacating the award on such grounds, the court may order a rehearing before new arbitrators chosen as provided in the agreement or provision for arbitration or, in the absence thereof, by the court in accordance with Section 11-15-107. The time within which the agreement or provision for arbitration requires the award to be made is applicable to the rehearing and commences from the date of the order.

(4) If the application to vacate is denied and no motion to modify or correct the award is pending, the court shall confirm the award.



§ 11-15-135 - Application for modification or correction of award; grounds; joinder with application for vacating award

(1) Upon application made by a party to the arbitration within ninety (90) days after receipt of a copy of the award, the court shall modify or correct the award where:

(a) There is an evident miscalculation of figures or an evident mistake in the description of any person, thing or property referred to in the award;

(b) The arbitrators have awarded upon a matter not submitted to them and the award may be corrected without affecting the merits of the decision upon the issues submitted; or

(c) The award is imperfect in a matter of form, not affecting the merits of the controversy.

(2) If such application is granted, the court shall modify and correct the award so as to effect its intent and shall confirm the award as so modified and corrected; otherwise, the court shall confirm the award as made.

(3) An application to modify or correct an award may be joined in the alternative with an application to vacate the award.



§ 11-15-137 - Order and judgment on award; enforcement; costs

Upon the granting of an order confirming, modifying or correcting an award, a judgment or decree shall be entered and be enforced as any other judgment or decree. Costs may be awarded by the court.



§ 11-15-139 - Preparation of judgment roll; docketing judgment or decree

(1) On entry of judgment or decree, the clerk shall prepare the judgment roll consisting, to the extent filed, of the following:

(a) The agreement or provision for arbitration and each written extension of the time within which to make the award;

(b) The award;

(c) A copy of the order confirming, modifying or correcting the award; and

(d) A copy of the judgment or decree.

(2) The judgment or decree shall be docketed as if rendered in a civil action.



§ 11-15-141 - Court actions from which appeal may be taken

(1) An appeal from the court may be taken from:

(a) An order denying the application to compel arbitration made under Section 11-15-105;

(b) An order granting an application to stay arbitration made under Section 11-15-105;

(c) An order confirming or denying confirmation of an award;

(d) An order modifying or correcting an award;

(e) An order vacating an award without directing a rehearing; or

(f) A judgment or decree entered pursuant to the provisions of Sections 11-15-101 through 11-15-143.

(2) The appeal shall be taken in the manner and to the same extent as from orders or judgments in a civil action.



§ 11-15-143 - Inapplicability of other arbitration provisions

Sections 11-15-1, 11-15-3, 11-15-5, 11-15-7, 11-15-9, 11-15-11, 11-15-13, 11-15-15, 11-15-17, 11-15-19, 11-15-21, 11-15-23, 11-15-25, 11-15-27, 11-15-29, 11-15-31, 11-15-33, 11-15-35 and 11-15-37, Mississippi Code of 1972, which provide for the submission for determination of disputed matter to arbitrators selected by law or agreement, shall not be applicable to those agreements enumerated in Section 11-15-101.









Chapter 17 - SUITS TO CONFIRM TITLE OR INTEREST AND TO REMOVE CLOUDS ON TITLE

§ 11-17-1 - Proceedings to confirm tax title

Any person holding or claiming under a tax title lands heretofore or hereafter sold for taxes, when the period of redemption has expired, may proceed by sworn complaint in the chancery court to have such title confirmed and quieted, and shall set forth in his complaint his claim under the tax sale, and the names and places of residence of all persons interested in the land, so far as known to plaintiff, or as he can ascertain by diligent inquiry. Where the names of persons in interest or their places of residence are unknown and have not been ascertained by diligent inquiry, the complaint shall so state. Where the name and places of residence of persons in interest are given they shall be made parties defendant. Where the complaint shall show that the persons interested are unknown to plaintiff and that he has made diligent inquiry for their names and could not obtain them, all persons interested may be made defendants by a notice addressed: "To all persons having or claiming any interest in the following described land, sold for taxes on (inserting date of sale), viz: (Describing land as described in the tax collector's conveyance)." The notice shall state the nature of the suit and it shall be published in accordance with the requirements of the Mississippi Rules of Civil Procedure. It shall be lawful in all cases to set forth in the complaint the names of all persons interested, as far as ascertained, and make them parties and also to join and make defendants "all persons having or claiming any legal or equitable interest in" the lands described in the complaint. Such suits shall be proceeded with as other cases; and if the complaints be taken for confessed, or if it appear that plaintiff is entitled to a judgment, it shall be rendered, confirming the tax title against all persons claiming to hold the land by title existing at the time of the sale for taxes. Such judgment shall vest in the plaintiff, without any conveyance by a master or commissioner, a good and sufficient title to said land; and such judgment shall, in all courts of this state, be held as conclusive evidence that the title to said land was vested in the plaintiff, as against all persons claiming the same under the title existing prior to the sale for taxes.



§ 11-17-3 - Confirmation of state land patents

Any patentee, or any person, firm or corporation, claiming title or other interest in land under or through any patentee by virtue of any patent issued by the state for lands forfeited to the state for nonpayment of taxes, whether such claimant be in possession or not, or be threatened to be disturbed in his possession or not, may proceed as party plaintiff against the state, as a party defendant, by sworn complaint in the chancery court of the county where the land, or some part thereof, is situated, to have such title or interest confirmed and quieted. No deraignment of plaintiff's title in such cases shall be required.



§ 11-17-5 - Confirmation of state land patents; duty of attorney general

The attorney general, in proper cases after investigation, shall file an answer in all such cases setting up any defense on the part of the state of Mississippi, and all of the pleadings in such cases shall be the same as in other cases in chancery. The said cause shall be heard and determined as other cases in chancery.



§ 11-17-7 - Confirmation of state land patents; powers of court

The court is hereby granted large discretion and far reaching powers in the matter of establishing and fixing the validity of land patents issued by the state and title conveyed thereunder, and the sound discretion of the court in deciding all such cases shall be the controlling factor in settling the issues where only state interests are involved. No decree pro confesso shall be taken against the state, but on failure of the attorney general to answer within the time required by law, the cause shall be heard on the bill and proof thereon.



§ 11-17-9 - Confirmation of state land patents; decree; effect of fraud and failure to pay purchase price

Upon the hearing of such cases, it shall be the duty of the chancery court to enter a decree validating and perfecting the title of said land from the state of Mississippi, unless it shall appear to the court and the court shall find as a fact that the state has not acquired title to said land by virtue of said tax sale, or that the title to the said land involved in the suit was divested out of the state of Mississippi without payment of purchase price or by reason of actual fraud on the part of the patentee, or his representatives. In such cases of fraud and failure to pay purchase price, the chancery court shall enter a decree forever annulling and cancelling the said patent; but no patent heretofore issued shall be cancelled in such proceeding because of loss of the application papers to purchase said land, or because of errors or omissions or incorrect statements in said application, or other papers in connection with the sale of said land, such matters not constituting fraud as above defined.



§ 11-17-11 - Confirmation of state land patents; appeals

Any of the parties to the suit may appeal as in other proceedings in chancery, provided any interlocutory appeal is taken within ten days after the rendition of the decree from which the appeal is desired, and provided that any final appeal is taken within sixty days from the date of the rendition of the final decree.



§ 11-17-13 - Confirmation of state land patents; res judicata

Any land patent and title perfected by a decree in a suit under Sections 11-17-3 through 11-17-17 shall forever estop and preclude the state and other parties from thereafter questioning the validity of the patent involved in such proceeding.



§ 11-17-15 - Confirmation of state land patents; duty of district attorney and county attorney

It is hereby made the duty of the district attorneys and county attorneys in their respective jurisdictions to fully cooperate with the attorney general in the investigation and trial of all cases filed under Sections 11-17-3 through 11-17-17; and, at the request of the attorney general, such officers shall investigate the facts involved and file such answers and perform such other reasonable services in connection therewith as the attorney general may request.



§ 11-17-17 - Confirmation of state land patents; construction of Sections 11-17-3 through 11-17-17

Sections 11-17-3 through 11-17-17 shall be liberally construed to validate and quiet title to lands heretofore passing under patent from the state and shall in no way be construed as repealing or limiting any other statutes now existing in aid of such titles under patents from the state.



§ 11-17-19 - Confirmation of title or interests granted by political subdivision

Any person, firm or corporation which claims title to or a leasehold or other interest in any real property, other than sixteenth section school lands or lands granted in lieu thereof, under or by virtue of a sale, conveyance or lease of such property by any county, municipality, supervisor's district, or other political subdivision of the State of Mississippi, acting either separately or jointly, may proceed by sworn complaint in the chancery court of the county in which such real property, or some part thereof, is located, to have the title to or leasehold or other interest in such real property quieted and confirmed. Such action may be brought whether or not such person, firm or corporation be in possession of such real property, or whether he or it be threatened to be disturbed in such possession or not. In such complaint, the person, firm or corporation claiming such title or leasehold or other interest shall be the party plaintiff and there shall be made defendants thereto the county, municipality or other political subdivision which sold, conveyed or leased said property, the Attorney General of the state and the district attorney of the county in which said suit is filed. In any such suit, it shall not be necessary that the plaintiff therein deraign his title to said property.



§ 11-17-21 - Proceedings in suit for confirmation of title granted by political subdivision; defaults

All proceedings in said suit shall be governed by the Mississippi Rules of Civil Procedure. However, no default judgment shall be entered against the defendants unless the court determines the truth of the averments after a hearing pursuant to the Mississippi Rules of Civil Procedure.



§ 11-17-23 - Confirmation of title or interest granted by political subdivision; decree; res judicata

In all such proceedings the court shall find whether the sale, conveyance or lease of such real property was lawful and valid. Upon the hearing of such case, the chancery court shall enter a decree validating and confirming the complainant's title to or leasehold or other interest in such real property as against the defendants in said suit, unless it shall appear to the court and the court shall find that the title thereto or leasehold or other interest therein was not lawfully and validly acquired by virtue of the sale, conveyance or lease under which such complainant claims, in which latter case the chancery court shall enter a decree annulling and cancelling such sale, conveyance or lease, or such other decree as the court may find to be lawful, just and equitable in such case. When any sale, conveyance or lease of any such property shall be confirmed and validated under the provisions of Sections 11-17-19 through 11-17-27 by decree of the chancery court, such decree shall forever estop and preclude the defendants and all other parties from thereafter questioning the validity of the sale, conveyance or lease involved in such proceedings.



§ 11-17-25 - Confirmation of title or interest granted by political subdivision; appeals

Any of the parties to a confirmation suit filed under the provisions of Sections 11-17-19 through 11-17-27 may appeal from the decree of the chancery court in the manner and within the time provided by law, and such appeals shall be heard as are other cases of appeals from the decrees of the chancery court.



§ 11-17-27 - Confirmation of title or interest granted by political subdivision; applicability of Sections 11-17-19 through 11-17-27

Sections 11-17-19 through 11-17-27 shall be applicable to all sales, conveyances and leases of real property, other than sixteenth section school lands or lands granted in lieu thereof, made by any county, municipality, supervisor's district or other political subdivision of the State of Mississippi, acting either jointly or separately, to any person, firm or corporation, including, but not being limited to, sales, conveyances and leases made under the authority of Sections 57-1-1 through 57-1-51, any other statute of the State of Mississippi, whether same be general, special or local and private, and sales, conveyances and leases made under the general authority of counties, municipalities, and other political subdivisions, whether same were authorized by a specific statute or not.



§ 11-17-29 - Any other title may be confirmed

The owner in possession of any land, or the owner thereof who may be out of possession, if there be no adverse occupancy thereof, may file a bill in the chancery court to have his title confirmed and quieted. The law for notice, process, proceedings, and practice, as provided for confirming and quieting tax titles shall apply, no matter by what tenure the complainant may hold. Unknown and nonresident parties may be made defendants as they are made defendants to proceedings to confirm tax titles. If on the final hearing of any such suit, the court shall be satisfied that the complainant is the real owner of the land, it shall so adjudge, and its decree shall be conclusive evidence of title as determined from the date of the decree as against all parties defendant.



§ 11-17-31 - Removing clouds upon titles

When a person not the rightful owner of any real estate, shall have any conveyance or other evidence of title thereto, or shall assert any claim, or pretend to have any right of title thereto, which may cast doubt, or suspicion on the title of the real owner, such real owner may file a bill in the chancery court to have such conveyance or other evidence or claim of title cancelled, and such cloud, doubt or suspicion removed from said title, whether such real owner be in possession or not, or be threatened to be disturbed in his possession or not, and whether the defendant be a resident of this state or not. Any person having the equitable title to land may, in like cases, file a bill to divest the legal title out of the person in whom the same may be vested, and to vest the same in the equitable owner. Any person holding or claiming under a tax title lands heretofore or hereafter sold for taxes may proceed hereunder in like manner and may include, as a defendant, any political subdivision of the state, having or asserting any evidence or claim of title adverse to such tax title.



§ 11-17-33 - Receiver appointed for nonresident or unknown owners of mineral interests

(1) To encourage the exploration and development of the state's mineral resources, upon application, accompanied by sworn affidavit, of one or more persons, firms or corporations claiming or owning any mineral interest in a tract of land and upon which mineral production is desired, the chancery court of the county in which the land, or any part thereof, is located shall have the authority to appoint the chancery clerk as receiver of any mineral interest claimed or owned by any person, or persons, whose whereabouts or identity is unknown, if the court is satisfied after hearing and proof that the said person, or persons, could not be found after diligent search and inquiry and that petitioners will suffer loss, damage or injury unless such receiver is appointed.

(2) Such receiver shall have power and authority, under court order, to execute and deliver to a lessee, determined by the court, a mineral lease on any such outstanding mineral interest, upon such terms and conditions as may be prescribed by the court; provided, however, that the court affirmatively find that the lease taken as a whole shall be at least as favorable to the absent person as other leases in the same tract of land and shall be in the best interest of all parties. It shall be conclusively presumed in every court in this state that the terms and conditions of said lease are reasonable, fair and represent the fair market value of the interests leased. The moneys, if any, paid to such receiver for execution, delay rentals, royalties or any other proceeds of such lease shall be paid immediately upon accrual to the receiver and shall be impounded by said receiver for the use and benefit of such person. The receiver shall hold, preserve and invest any such money so received in the same manner as other moneys held by the chancery clerk and on order of the court shall pay any money so held, with any interest accrued less costs of the receivership, to any person holding a valid claim thereto when said claim is asserted within ten (10) years of the date of the decree establishing the receivership. The official bond of the chancery clerk shall cover any money paid him as such receiver and the chancellor may prescribe such additional bond as he may think proper.

(3) No receiver shall be appointed under the provisions of this section unless all interested parties who are not parties to the petition shall be made defendants and all such defendants shall have been served with process of the court provided by law for cases in chancery court. The summons by publication shall be substantially in the following form:

"THE STATE OF MISSISSIPPI

(inserting names of defendants)

You are summoned to appear before the Chancery Court of the County of

in said state, on the Monday of , A.D. , to defend the suit of

(et al.) praying the appointment of a receiver of an undivided mineral

interest claimed to be owned by you in and under (here describe the land)

wherein you are a defendant. This the day of , A.D.

Clerk"

(4) The costs of the action for appointment of the receiver shall be taxed against the petitioners if they fail to prove their case.

(5) The receivership, once established, shall continue, unless dissolved by the court for good cause, for a period of at least ten (10) years.

(6) This section shall not alter or change any laws now in effect relating to suits for the removal of clouds upon title or the appointment of receivers under any other law, but is cumulative thereof.

(7) The term "tract of land" as used herein shall not be limited to property wherein petitioner owns an undivided interest; but may include any geographic boundary upon which mineral exploration and/or production may be conducted even though the tract may include property in which petitioner has no property interest or any other geographic boundary the court, in its discretion, may deem appropriate.



§ 11-17-34 - Disposition of mineral lease proceeds held by receiver

Unless otherwise released by the court, the receiver appointed in Section 11-17-33 shall hold all net proceeds paid in connection with such lease for a period of ten (10) years from the date of the decree establishing the receivership. If, at the end of that period of ten (10) years, no valid claim has been made for such moneys and said mineral interests, all moneys and mineral interests held by the receiver shall immediately escheat to the state in the same manner as if the absent person had died intestate leaving no heirs capable of inheriting as set forth in Chapter 11, Title 89, Mississippi Code of 1972. Provided, however, any person who is not concluded as a party or privy by a decree in favor of the state in proceedings to establish an escheat, may recover of the state, by suit, the net proceeds derived from any lease and from the sale of such minerals and paid into the state treasury, if the party shall establish his right to such minerals and that the same had not properly escheated to the state; but the title of the purchaser of such minerals shall not be thereby disturbed.



§ 11-17-35 - Title of complainant must be deraigned--and decrees, in certain cases, recorded as deeds

In bills to confirm title to real estate, and to cancel and remove clouds therefrom, the complainant must set forth in plain and concise language the deraignment of his title. If title has passed out of the sovereign more than seventy-five (75) years prior to the filing of the bill, then the deraignment shall be sufficient if it show title out of the sovereign and a deraignment of title for not less than sixty (60) years prior to the filing of the bill. A mere statement therein that complainant is the real owner of the land shall be insufficient, unless good and valid reason be given why he does not deraign his title. In all such cases, final decrees in the complainant's favor shall be recorded in the record of deeds, and shall be indexed as if a conveyance of the land from the defendant or each of them, if more than one, to the complainant or complainants, if more than one.



§ 11-17-37 - Decrees as to possession, rents, etc

In suits to try title, to cancel deeds and other clouds upon title, and to confirm title to real estate, the chancery court shall have jurisdiction to decree possession and to displace possession, to decree rents and compensation for improvements and taxes. In all cases where said courts heretofore exercised jurisdiction auxiliary to courts of common law, it may exercise such jurisdiction to grant the relief sought, although the legal remedy may not have been exhausted or the legal title established by a suit at law.






Chapter 19 - EJECTMENT

§ 11-19-1 - In what case the action lies

A civil action seeking ejectment as relief may be maintained in all cases where the plaintiff is legally entitled to the possession of the land sued for and demanded.



§ 11-19-3 - Power of courts over proceedings

The court in which an action of ejectment may be brought or be pending may exercise over the proceedings therein the like jurisdiction and control as heretofore exercised in the action of ejectment, so as to insure a trial of the title only, and of actual ouster when necessary, and for all other purposes for which such jurisdiction was heretofore exercised.



§ 11-19-5 - Who may be made defendants

If the premises for which the action is brought be actually occupied by any person, such actual occupant shall be made a defendant in the suit; and all other persons claiming title or interest to or in the same may also, in all cases, be joined as defendants. If the premises be not occupied, the action shall be brought against some person exercising acts of ownership over the premises claimed, or claiming title thereto or some interest therein at the commencement of the suit.



§ 11-19-9 - Landlord notified and admitted to defend

Every tenant sued in a civil action seeking ejectment as relief shall forthwith give notice thereof to his landlord, under penalty of three (3) years' rent of the premises, to be recovered by the landlord or his representatives in a civil action. The landlord of such tenant, or any other proper person, shall, by leave of the court or judge, be admitted to appear and defend the action in all cases where the same would have been allowed heretofore, and either separately or jointly with the tenant. Any person admitted to defend as landlord in respect of property whereof he is in possession only by his tenant, shall state in his answer that he defends as such landlord, and such person shall be allowed to set up any defense he has heretofore been allowed to set up, and no other. Any judgment in such action shall have the same effect for or against such person so admitted to defend as if he had been named in the complaint and regularly served with process.



§ 11-19-11 - Reversioner or remainderman admitted to defend

If a tenant for life or lives be impleaded concerning the land holden, the person to whom the reversion or remainder belongs may come into court at any time before judgment, and shall be admitted to defend his right.



§ 11-19-13 - Default of tenant for life not to prejudice

If a tenant for life or lives, when impleaded, make default or give up the tenement demanded, or if the judgment be given on such default or surrender, the person to whom the reversion or remainder belongs after the determination of the life estate, shall not be prejudiced or injured by such default, surrender, or judgment.



§ 11-19-15 - Declaration

The consent rule, and all fictions heretofore used in a civil action seeking ejectment as relief, are abolished; and the action shall be commenced by filing a complaint in the name of the person claiming the premises in question, as plaintiff against the defendant. The complaint shall describe the premises with such certainty as will distinctly apprise the defendant of their description and situation, and so that from such description possession may be delivered. If the plaintiff claim only an undivided interest therein, it shall state such interest. If the plaintiff claim more than he is entitled to, he may, nevertheless, recover so much as he shall prove title to.



§ 11-19-19 - Answer and defense

The defendants, or any of them, shall be allowed to answer or otherwise defend the action, either jointly or separately. The answer, if the defendant do not admit the plaintiff's title, shall be "not guilty," which shall be filed within the like time as required in personal actions; and under said answer the defendant may give in evidence any lawful defense to the action not inconsistent with the other provisions of this chapter. Any defendant may defend for a part only of the premises in question; and in such case the part shall be described in the answer with the same certainty required in the complaint.



§ 11-19-21 - Pleading amended as to description of premises

If the premises be not described with sufficient certainty in the complaint or answer, the court or judge may order the pleading to be amended so as to contain a sufficient description. If either party fail to comply with such order, judgment may be entered as for want of a complaint or answer, according to the circumstances of the case.



§ 11-19-23 - Forms of proceedings

Declarations, writs, and pleas in the form or to the effect of the precedents appended hereto, shall be good and sufficient for all purposes in proceedings under this chapter.



§ 11-19-25 - Form of declaration

"The State of Mississippi

In the circuit court

term,

County of A.D.

"A B, plaintiff, claims the right to possession of a tract of land,

situated in County, containing acres, more or less, and being more

particularly described as follows: (here insert legal description of

premises); and that the defendant wrongfully deprives him of the possession

thereof, for which damage in the amount of Dollars are here demanded.

"E F, Attorney for

Plaintiff."

If mesne profits be demanded, add to the above form the following:

"And the plaintiff also demands of the defendant the sum of Dollars

for the use and occupation of the said land by the defendant."



§ 11-19-53 - Right to discover details of claim or title to premises

After issue joined in ejectment, either party may discover the details of the other's claim or title to the premises in question, and the response thereto shall include a short abstract of such documentary evidences of title as the party may intend to give in evidence on the trial, and a clear and succinct statement of the substance of any and all lost or destroyed documents the contents of which he may expect to prove. If title be claimed by inheritance, or if claimed on any fact which rests in parol, the facts shall be stated. In case of claim by inheritance, if either party demand it, the other shall give the ages of the several persons to whom the land descended, and the date of the death of the person from whom they inherited the premises. If any document referred to in the response to such discovery request made by law be recorded, it shall also state where it is recorded, or, if not recorded, then it shall include copies of such as are in the possession of the party, with the names of the subscribing witnesses thereto, if any. The discovery response shall be served within the time and in the manner prescribed by the Mississippi Rules of Civil Procedure and, in default thereof, evidence of such title shall not be given on the trial. In all cases, the evidence of title shall be confined to the matters contained in the discovery response.



§ 11-19-55 - Either party may have a survey made

In case either party shall desire a survey to be made of the premises sued for in ejectment, he may cause the same to be made, after the institution of the suit, by applying to the clerk of the court in which the suit is brought to issue a commission for that purpose, directed to the county surveyor, or other surveyor, authorizing him to make a survey of the premises, and report the same, under oath, to the court at the next term. Such a survey shall not be made without first giving five days' notice to the opposite party at the time of making the same. The party at whose instance the survey was made shall pay the expenses thereof, but may recover the same as costs, in case he succeed in the action and the judgment be that the survey was necessary in deciding the issue.



§ 11-19-57 - Action not abated by death

The death of a plaintiff or defendant in ejectment shall not cause the action to abate, but it may be continued after timely substitution of parties as prescribed by the Mississippi Rules of Civil Procedure.



§ 11-19-81 - When title of plaintiff has expired

If it appear at the trial that the plaintiff or plaintiffs, or one (1) of them, was, at the commencement of the action, entitled to recover possession of the premises in question, or of some part thereof, but that his or their title has expired at the time of the trial, the plaintiff or plaintiffs so entitled shall, notwithstanding such expiration, have a verdict according to the fact that he had such right of recovery at the commencement of the action, and shall recover his costs of suit; but as to the premises claimed, the judgment shall be that the plaintiff be involuntarily dismissed.



§ 11-19-85 - Trial of action between cotenants

In case the action be brought by some one of several persons entitled as joint tenants, tenants in common, or coparceners, any joint tenant, tenant in common, or coparcener defending the action, may give notice with his answer or other defense that he admits the right of the plaintiff to an undivided share of the property, stating what share, but denies any actual ouster of him from the property. Upon the trial of the issue, if it appear that the defendant is a joint tenant, tenant in common, or coparcener with the plaintiff, and actual ouster shall not be proved, then the plaintiff shall be involuntarily dismissed, with costs. But if it be proved either that the defendant is not a joint tenant, tenant in common, or coparcener, or that an actual ouster had taken place, then the jury shall so find by the verdict, and the plaintiff shall have judgment in accordance with the verdict for the recovery of possession and costs.



§ 11-19-87 - When a crop is growing on the land

If the jury find for the plaintiff in an action of ejectment, and the defendant have a crop then planted and growing upon the premises in question, it shall assess a reasonable rent for the plaintiff to receive for the use of the premises, for such time as it may think necessary for the defendant to make and gather his crop. If the defendant enter into bond with security, to be approved by the court, or by the clerk in vacation, in a penalty of double the amount of rent so assessed, payable to the plaintiff, conditioned for the payment of the rent assessed at the expiration of the term fixed by the jury for the defendant to hold possession of the premises, then a writ of possession shall not issue upon the judgment in the action, until the expiration of the time so allowed by the jury. The bond shall be filed in the office of the clerk of the court, and, if forfeited, shall have the force and effect of a judgment, and execution may issue thereon against the principal and sureties as upon other judgments in the court.



§ 11-19-89 - Proceedings as to crop upon affirmance of judgment in Supreme Court

If a judgment in favor of the plaintiff in an action of ejectment be affirmed by the Supreme Court, and the appellant have a crop then planted and growing upon the premises in question, and shall file with the clerk of the circuit court in which the judgment was recovered an affidavit of the fact, and shall undertake, in writing, with such sureties and such sum as the clerk may require, to pay to the opposite party the rent which may be adjudged to be paid for the use and occupation of said premises until the end of the current year, a writ of possession shall not issue until the end of the year, and the affidavit and security for rent shall be filed by the clerk among the papers in the case. The clerk may examine the parties and other persons on oath as to the value of such rent and the sufficiency of the sureties, and may require their statements to be written and signed by them.



§ 11-19-91 - Judgment on the bond in proceedings involving crop

If such rent be not paid, on motion of the plaintiff, a motion to assess damages shall be executed at the next or any future term of the circuit court to ascertain the value of the rent of said premises, and judgment shall be rendered on the verdict for the amount found by the jury against the parties bound on such undertaking for rent. If any have died, like proceedings shall be had as provided in case of the death of any of the sureties on the bond of a claimant of personal property levied on under execution before final judgment.



§ 11-19-93 - Exceptions to insufficient bond

If the plaintiff allege that the amount of the security required by the clerk for rent to prevent the issuance of a writ of possession is insufficient, the circuit judge, in term time or vacation, shall hear the allegations and inquire into the matter, and may order a new undertaking for the rent to be given within such time as he shall prescribe; and if it shall not be given, a writ of possession shall be issued as if security for rent had not been given. Five days' notice of such complaint to the circuit judge shall be given to the opposite party.



§ 11-19-95 - Mesne profits and compensation for improvements

In all cases where the defendant in ejectment would be liable for mesne profits and damages, the plaintiff may declare for and recover the same in the action of ejectment, or he may have his action for mesne profits after the recovery in ejectment as heretofore. It shall be lawful in all cases for the defendant in ejectment, whether the plaintiff demand mesne profits or damages or not, or in an action of mesne profits, to plead the value of all permanent, valuable and not ornamental improvements made on the land by the defendant, or by any one under whom he holds, before notice of the intention of the plaintiff to bring the action, and all taxes that may have been lawfully paid on the land by defendant or those under whom he holds up to the date of trial, including interest, costs, and damages incident to such taxes; but a defendant shall not be entitled to such compensation for improvements or taxes unless he claim the premises under some deed or contract of purchase acquired or made in good faith.



§ 11-19-97 - How improvements estimated and judgment therefor

The jury shall find the actual cash value of such improvements and the amount of taxes paid, the value of the mesne profits and damages, and the actual cash value of the land without the improvements. Where the value of the improvements and taxes exceed the value of the mesne profits and damages, the defendant shall have a lien upon the land for the difference between the value of the mesne profits and the value of the improvements and taxes so found, and execution shall not issue in favor of the plaintiff until he shall have paid the amount so due to the defendant. Unless the plaintiff, within three months after the rendition of the verdict, pay the amount so due, the defendant may pay to the plaintiff the assessed value of the land with interest from the date of the verdict, and pay the costs of the suit, and thereupon the execution of the judgment for the recovery of the land shall be perpetually stayed. If the defendant fail to pay to the plaintiff the value of the land so assessed, with interest and costs of suit, within three months after the expiration of the time allowed the plaintiff for making payment, an execution shall issue for the sale of the land recovered in the ejectment.



§ 11-19-99 - How proceeds divided in case of sale

The proceeds of the sale, after payment of costs, shall be divided between the plaintiff and the defendant in proportion to the sums due them respectively as found by the verdict.



§ 11-19-101 - Reversioner or remainderman to have appeal

If a tenant for life be impleaded, and judgment given against him for the lands or tenements, then the person to whom the reversion or remainder belongs at the time of such judgment, his heirs or successors, may have an appeal as well in the lifetime of the tenant as after his death. If the judgment be reversed, the tenant, if living, shall be restored to the possession of the lands or tenements, and the party prosecuting the appeal shall be entitled to the arrearages of rent for the same. If the tenant be dead at the time of judgment given on the appeal, then restitution of the lands or tenements shall be made to the party prosecuting the appeal, together with the arrearages of rent. If the party prosecuting the appeal allege that the judgment first obtained against the tenant was by covin or assent, then restitution shall be made to the party prosecuting such appeal with arrearages of rent, although the tenant be living; but in such case the tenant may have a scire facias against the party appealing if he deny and traverse the covin or assent, but not otherwise.



§ 11-19-103 - Judgment as res adjudicata

A judgment in an action of ejectment shall be conclusive as to the right of possession established upon the party against whom it is recovered, and upon all persons claiming from, through, or under such party, by title arising after the commencement of the action; but if any person against whom such judgment is recovered shall be, at the time of its recovery, an infant or person of unsound mind, the judgment shall not be a bar to an action commenced by such person, or any one claiming by inheritance from, through, or under him, within three years after the removal of his disability.



§ 11-19-105 - Record may be recorded as a deed

A certified copy of the complaint, the writ, the answer or other defense, if any, and the judgments in an ejectment suit may be recorded, without acknowledgment by anyone, in the proper record of conveyances of land in the county in which the land is situated; and the same shall be indexed as a deed from the unsuccessful party to the party in whose favor the final judgment is rendered.






Chapter 21 - PARTITION OF PROPERTY

REALTY

§ 11-21-1 - Partition by agreement and by arbitration; partition of homestead property

(1) Partition of land held by adult joint tenants, tenants in common, and coparceners, may be made by agreement, which shall be evidenced by a writing, signed by the parties, and containing a description of the particular part allotted to each, and recorded in the office of the clerk of the chancery court of the proper county or counties, and shall be binding and conclusive on the parties. They may also bind themselves by written agreement to submit the partition to the arbitrament of one or more persons to be chosen by them, and to abide the partition made by the arbitrators and the articles of submission; and the written award shall be recorded in the office of the clerk of the chancery court of the proper county or counties, and shall be final and conclusive between the parties, unless made or procured by fraud.

(2) Homestead property exempted from execution that is owned by spouses shall be subject to partition pursuant to the provisions of this section only, and not otherwise.



§ 11-21-3 - Partition by decree of chancery court

Partition of land held by joint tenants, tenants in common, or coparceners, having an estate in possession or a right of possession and not in reversion or remainder, whether the joint interest be in the freehold or in a term of years not less than five (5), may be made by judgment of the chancery court of that county in which the lands or some part thereof, are situated; or, if the lands be held by devise or descent, the division may be ordered by the chancery court of the county in which the will was probated or letters of administration granted, although none of the lands be in that county.

However, any person owning an indefeasible fee simple title to an undivided interest in land may procure a partition of said land and have the interest of such person set apart in fee simple free from the claims of life or other tenants, remaindermen or reversioners, provided the life or other tenants, and other known living persons having an interest in the lands, are made defendants if they do not join in the proceeding as plaintiffs.



§ 11-21-5 - Parties to proceedings for partition

Any of the parties in interest, whether infants or adults, may institute proceedings for the partition of lands or for a partition sale thereof, by judgment of court as herein provided. All persons in interest must be made parties except (a) in cases where a part of the freehold is owned by persons owning a life estate therein or a life tenancy therein subject to the rights of remaindermen or reversioners, then, in such event, it shall only be necessary that the person or persons owning or claiming a life estate or life tenancy therein be made parties; and (b) in cases where the partition is for the surface of the land only, it shall not be necessary that persons owning divided or undivided interests in the minerals in the land be made parties unless such persons also have an interest in the surface of the land. An infant, or person of unsound mind, may sue by next friend as in other cases; but if the infant, or non compos mentis, have a guardian, the guardian must appear as next friend, unless good cause to the contrary be shown. Where an infant or non compos is made a party defendant, the guardian, if any, of such infant or non compos shall also be made a party, whether the infant or non compos be resident or nonresident and whether the guardian be a resident or a nonresident; and the said guardian may appear and answer the complaint. The summons to the defendants, including the guardian aforesaid, shall be made pursuant to the Mississippi Rules of Civil Procedure. The word "guardian," where used in this section, shall be held to apply also to all persons who, under the laws of any other state or country, stand in that relation whether known as curator, tutor, committee or conservator, or by whatever other name or title such person may be known.



§ 11-21-7 - Proceedings same as in other cases; when ex parte petitions may be heard

Except as otherwise provided herein, the proceedings for partition shall be instituted and conducted as other suits in chancery; and all ex parte petitions may be heard and determined by the chancellor in term time or in vacation.



§ 11-21-9 - Controverted title and all equities disposed of

If the title of the plaintiffs seeking partition or sale of land for a division shall be controverted, it shall not be necessary for the court to dismiss the complaint, but the question of title shall be tried and determined in the suit and the court shall have power to determine all questions of title, and to remove all clouds upon the title, if any, of the lands whereof partition is sought and to apportion encumbrances, if partition be made of land encumbered and it be deemed proper to do so. The court may adjust the equities between and determine all claims of the several cotenants, as well as the equities and claims of encumbrancers.



§ 11-21-11 - Court may order sale in first instance

If, upon hearing, the court be of the opinion that a sale of the lands, or any part thereof, will better promote the interest of all parties than a partition in kind, or if the court be satisfied that an equal division cannot be made, it shall order a sale of the lands, or such part thereof as may be deemed proper, and a division of the proceeds among the cotenants according to their respective interests. The court may appoint a master to make the sale, and may make all proper orders to protect the rights of the parties interested. The court may order the sale of a part of the land and the partition in kind of the residue.

Before the court shall order a sale of the lands, the court may cause an appraisal to be made of the property, the expense of which shall be taxed and collected as costs in the proceedings. If the court causes an appraisal of the property to be made, then, subsequent to the receipt and filing of the appraisal with the court, the court shall hold in abeyance its order for sale of the land for a period of thirty (30) days in order to allow the parties the opportunity to reach an agreement as to a partition in kind or sale of the lands.



§ 11-21-13 - Partition without masters; owelty

If, at the hearing, it appear that the intervention of masters is unnecessary to secure an equal partition in kind, or that the same can be effected by providing owelty, and that it would best promote the interest of the parties, the court may order the partition and fix the amount to be paid by one (1) or several cotenants to another or others; or this may be done on hearing the report of the master.



§ 11-21-15 - Judgment appointing masters

If the judgment is for a partition of the land, it shall state the number of shares into which the land is to be divided, and shall appoint not more than three (3) discreet freeholders, not related to the parties by consanguinity or affinity, to make partition according to the judgment. Either party may object to any master for cause, and, in case the objection is sustained, the place shall be filled by another appointment. If any vacancy occurs among the masters, the chancellor may fill the vacancy at any time by written appointment.



§ 11-21-17 - Oath of special commissioners

Before the special commissioners enter upon the discharge of their duties, they shall take and subscribe an oath before some competent officer, that they will honestly, faithfully and impartially make the partition decreed, and perform the duties required of them to the best of their skill, knowledge and judgment.



§ 11-21-19 - Survey made and division into shares

The special commissioners shall, if deemed advisable, cause a survey to be made of the lands to be divided, in their presence, and shall divide the same into the number of parts or shares directed in the order containing their appointment, each part or share to contain one or more lots, as the special commissioners may think proper, having regard to the situation, quantity, quality and advantages of each part or share, so that they may be equal in value as nearly as may be, or according to the respective rights of the parties. If the bounds or title of any tract be controverted and the controverted part be valuable, the special commissioners shall separate it from the part not controverted, and make a partition of the tract or tracts in such manner that a portion of the controverted part may be allotted to each share, as well as a portion of the part not controverted. The special commissioners, or any one of them, previous to the survey, if any, shall administer an oath to the surveyors and chain bearers that they will honestly and impartially perform their respective duties.



§ 11-21-21 - Allotment of shares by ballot

The special commissioners, if the same have not been done by the surveyor, shall make a plat of land to be divided; shall make true field notes, specifying the metes and bounds of the several shares, and of each parcel of each share which contains more than one parcel; and the several shares and parcels of shares shall be distinctly designated on the plat and numbered from one progressively, and the same number shall designate the several parcels of one share; and they shall allot the several shares in the following manner: The special commissioners shall publicly number as many tickets as there are shares marked on the plat, and put the tickets into a hat or box, and the names of the persons entitled to shares shall be written on separate tickets and put into another hat or box, when a person appointed for that purpose by the special commissioners shall proceed to draw a ticket of those containing the names, and then a ticket of the numbers, and so proceed until the whole are drawn; and the number which shall be drawn to the name of any cotenant shall be his separate share in the land so divided. The special commissioners shall make certificate of the balloting, signed by them, specifying the time, place and manner thereof, and the allotment of shares.



§ 11-21-23 - Assignment of shares and owelty

Instead of making an allotment of shares by ballot, the special commissioners may assign shares to the parties entitled, if so directed by the court or chancellor, or if they find it desirable, and in any case, if an equal partition in kind cannot be made otherwise, or so advantageously, the special commissioners may assess the amount of money to be paid by one or more of the cotenants to another or others, so as to equalize their respective shares.



§ 11-21-25 - Report of special commissioners

The special commissioners shall make to the court, at the first term held after they have acted, or else as the court shall direct, a full report, in writing, of their proceedings, which, on exceptions filed at any time before its confirmation, for good cause shown may be set aside by the court, and other special commissioners appointed, or the same special commissioners may be directed to make a new partition; or the partition may be modified by the court in any particular, and be confirmed as thus modified.



§ 11-21-27 - Land sold when not capable of division

If, after a judgment for partition and the appointment of masters, it shall appear from the report of the masters, or on exceptions to their report, that a just and equal division of the land cannot be made, or that a sale will better promote the interest of all the cotenants, the court shall order a sale of the land, or such part thereof as may be deemed proper, and a division of the proceeds among those interested, as provided for.

Before the court shall order a sale of the lands, the court may cause an appraisal to be made of the property, the expense of which shall be taxed and collected as costs in the proceedings. If the court causes an appraisal of the property to be made, then, subsequent to the receipt and filing of the appraisal with the court, the court shall hold in abeyance its order for sale of the land for a period of thirty (30) days in order to allow the parties the opportunity to reach an agreement as to a partition in kind or sale of the lands.



§ 11-21-29 - Compensation of masters

The court in which the cause is pending, or the chancellor or judge thereof in vacation, shall fix and allow reasonable compensation for each of the masters, and such compensation shall be taxed and collected as costs in the suit.



§ 11-21-31 - Attorney's fees

In all cases of the partition or sale of property for division of proceeds, the court may allow a reasonable attorney's fee to the attorney or the plaintiff, to be taxed as a common charge on all the interests, and to be paid out of the proceeds in case of a sale, and to be a lien on the several parts in case of partition.



§ 11-21-33 - Owelty a lien

In all cases where owelty is allowed, it shall be a lien upon the share of the party charged therewith, which shall be superior to all other liens made or suffered by such party.



§ 11-21-35 - Final judgment and judgment confirming partition

The final judgment of the chancery court in partition proceedings shall ascertain and settle the rights of all parties; and it, and the judgment confirming the partition, shall constitute an instrument of evidence in all questions as to the title of the lands which may be the subject of the judgment, in all courts, and shall be conclusive as to the rights of all parties to the suit, and subject to motions and other post trial review, as in other suits, and to a repartition as provided.



§ 11-21-37 - Recording of judgments

Judgments making partition shall be recorded in the record book of conveyances of the county or district in which any of the lands are situated, within three (3) months after the partition is confirmed; and a partition, the judgment making which is not so deposited with the clerk for record, shall not be valid as against purchasers without notice, or against creditors.



§ 11-21-39 - Lien created by party binding on his share

Any mortgage or other lien executed by any joint tenant, tenant in common, or coparcener, shall remain in force on the share of such cotenant after partition, and on his share only; but this shall not prevent the holder of such mortgage or other lien from asserting claim to owelty awarded to such cotenant.



§ 11-21-41 - Paramount rights not affected

Nothing herein contained shall be construed so as to injure, prejudice, defeat or destroy the estate, right, or title of any person claiming a tract of land, or any part thereof, or any piece or lot of land by title under any other person, or title paramount to the title of the joint tenants, tenants in common, or coparceners, among whom partition may have been made.



§ 11-21-43 - Party evicted to have partition of residue

If any person who has received a share of land partitioned, shall be evicted therefrom, or from any portion thereof, by a paramount title existing at the time of the partition, and there be a residue of land left not subject to such paramount title, the party so evicted shall be entitled to a new partition of the residue.



§ 11-21-45 - New partition; when

Where the partition was in kind, any joint tenant, tenant in common, or coparcener shall be entitled to a new partition at any time within one year after the first partition, provided, he shall present his sworn petition for that purpose to the chancery court which decreed the partition and shall show thereby (a) that at the time of the partition he was absent from, or a nonresident of the state, and (b) that neither he nor any agent of his received any notice or knowledge whatever of the pendency of the bill for partition, and (c) that the first partition was unfair or unjust or fraudulent as to him, and (d) shall exhibit with said petition the affidavit of at least one credible person to the same effect. Whereupon, if satisfied with the truth of all the grounds aforesaid, the court may proceed to award a new partition; but one who has made improvements on the share first assigned him shall not be evicted from such share; nor shall the improvements be estimated by the second commissioners in fixing its value, but it shall be valued as though the improvements had not been made. If the premises have been sold, and purchased by any of the joint tenants, tenants in common, or coparceners, the nonresident or absent joint tenant, tenant in common or coparcener shall be entitled to set aside such sale at any time within one year thereafter, if it can be shown to have been unfairly made, and fraudulent as to him. In proceedings under this section, all persons interested shall be summoned to appear and contest the application.






PERSONALTY

§ 11-21-71 - Partition of personalty

Any person entitled to a division of personal property may apply therefor to the chancery court of the proper county, subject to the foregoing provisions of Sections 11-21-1 through 11-21-45 in reference to land, as far as applicable, considering the difference in the kind of property; and a sale or a division may be ordered in such cases, as provided for in case of land which is incapable of equal division, or which it may be to the interest of the parties to sell, and the court shall have power to make all such orders as may be necessary to protect the rights of parties. And any sale or partition ordered in such cases shall be made and reported as in case of the sale or partition of land; and decrees making partition shall vest title according to their terms. In such cases, the court or chancellor may make all orders, and cause to be issued all process necessary to secure the rights of parties; and writs of sequestration may be issued as provided for in any other cases in which they are authorized.



§ 11-21-73 - Partition by county court or justice court

A tenant in common of personal property, not exceeding in value the amount provided in Section 9-11-9, may apply for a partition of it by petition in writing to the county court of the county in which the property or some part of it may be, or, in counties not having a county court, to the justice court of the county in which the property or some part of it may be. Thereupon, all the cotenants shall be summoned and the rights of parties ascertained, and an order made for a division of the property. If the property be incapable of division in kind according to the several interests, or if a sale and division of the proceeds will better promote the interests of parties, the county court or justice court, as the case may be, shall order a sale and a division of its proceeds, and may designate a person to make the sale, and may issue execution specially framed to that end, and make all orders necessary or proper to protect the rights of parties and to effect a sale and division of the proceeds.



§ 11-21-75 - By whom partition made, if ordered

If partition be ordered, it shall be made by the county court or the justice of the peace, as the case may be, who shall value the property and divide it equally into as many shares as there are separate owners, and allot the several shares to the different owners after the manner prescribed for the proceeding of commissioners to make partition of real estate, as nearly as may be. A statement of such allotment shall be made by the county judge or the justice on his docket, so as to show what property was allotted to each party. The allotment shall vest the title of the property in the parties to whom it is allotted.



§ 11-21-77 - Writ to seize property, and proceedings

If the petitioner make affidavit at the commencement of his suit, or afterwards, of his right as a tenant in common, and that there is danger of the removal of the property, so as to defeat or endanger his right, the county court or the justice of the peace, as the case may be, shall issue a writ for the seizure of the property; and if the person having it in possession will not give a bond with sufficient sureties, approved by the officer executing the writ, conditioned to have the property forthcoming to abide the final order which shall be made in the case, payable to the petitioner, in a sum sufficient to cover his interest in the property, it shall be delivered to petitioner on his giving a bond, payable to the person from whom it was taken, with sufficient sureties, approved as above provided, in a penalty equal to the value of the interest of such person, conditioned to have the property before the county court or the justice of the peace, as the case may be, to abide the final order in the case; but if neither party give the required bond, the property shall remain in the hands of the officer, unless it be perishable or expensive to keep, in which case it shall be sold, as such property seized under attachment is sold, and the proceeds of the sale shall be disposed of according to the rights of the parties.



§ 11-21-79 - Sale; how made when ordered

A sale of property ordered by the county court or a justice of the peace, as the case may be, to be made for a division of the proceeds shall be made for cash and on such notice and at such place as sales of like property are made under execution issued by the county court or a justice of the peace, and the money arising from the sale shall be paid to the county court or the justice of the peace, as the case may be, for division among the parties.



§ 11-21-81 - Appeal to the circuit court

A person aggrieved may appeal from the judgment of the county court or the justice of the peace, as the case may be, in refusing or ordering a sale or partition, or in making partition, or from any final action of the county court or the justice of the peace, as the case may be, as in any other civil case decided by the county court or a justice of the peace. On appeal, the circuit court may give such judgment as may be right.









Chapter 23 - TRIAL OF RIGHT OF PROPERTY

§ 11-23-1 - Proceedings when third person claims subject of action

Upon affidavit of a defendant, before pleas filed in any action in a circuit court upon contract or for the recovery of personal property, that a third party, without collusion with him, has a claim to the subject of the action, and that he is ready to pay or dispose of the same as the court may direct, the court may make an order for the safekeeping or payment, or deposit in court, or delivery of the subject matter of the action to such person as it may direct, and an order requiring such third party to be summoned to appear in a reasonable time and maintain or relinquish his claim against the defendant. If such third party, being duly summoned, as provided for in the Mississippi Rules of Civil Procedure, shall fail to appear, the court may declare him barred of all claim in respect to the subject of the action against the defendant therein; but if such third party appear, he shall be allowed to make himself defendant in the action at law instead of the original defendant, who shall be discharged from all liability to either of the other parties, in respect to the subject of the action, upon his compliance with the order of the court for the payment, deposit, or delivery thereof. If the claim of such third party extend to only a part of the subject matter of the action, similar proceedings may be had respecting the part so claimed, and the action shall proceed as to the residue as in other cases.



§ 11-23-3 - Third party proceeding applicable to officers

The provisions of the Section 11-23-1 shall be applicable to any action brought in a circuit court against a sheriff or other officer for the recovery of personal property taken by him under executions or attachment, or for the proceeds of property so taken and sold by him; and the defendant in any such action shall have the benefit of said provisions against the party in whose favor the execution or attachment issued by making affidavit that the property, for the recovery of which or its proceeds the action is brought, was taken under process, describing it; and in such case the judgment of the court shall be framed to effect justice between the parties according to their rights.



§ 11-23-7 - Claim to property levied on; how interposed

When any person not a party to the execution shall claim to be the owner of or to have a lien on any personal property levied upon, such person may make affidavit to his right or title to the property, and may enter into bond, payable to the plaintiff in the execution, with one or more sufficient sureties, in the penalty of double the value of the property claimed, or in double the amount of the execution, if that be less than the value of the property, to be estimated by the officer holding the execution, and indorsed thereon, conditioned for the prosecution of the claim with effect, or, in case of failure therein, for the payment to the plaintiff in the execution of all damages that may be awarded against the claimant, and for the delivery of the property to the proper officer; and upon the making of the affidavit and bond, the officer holding the execution shall receive the same, and shall deliver the property to the claimant, and return the affidavit and bond with the execution. The claim may be interposed without giving bond, and the same proceedings be had thereon except that the property claimed shall not be delivered to the claimant, but shall be sold, as provided in case of property of like kind seized in replevin, or, if not such as should be sold, shall be held by the officer. The bond of the claimant shall stand as security to the parties to the action and judgment may be rendered on it according to the exigency.



§ 11-23-9 - Execution stayed for value of property claimed, unless

Further proceedings on the execution shall be stayed for an amount equal to the value of the property claimed, as returned by the officer, until final decision of the claim; and on all subsequent executions issued on the judgment prior to the final decision of the claim, the clerk shall indorse the amount of the estimated value for the government of the officer to whom the same may be directed; but the plaintiff may dismiss the levy, and have execution as if it were never made.



§ 11-23-11 - Issue to be made up

Upon the return of the execution with the affidavit and bond, if any, the court shall, on motion of the plaintiff in execution, direct an issue to be made up between the parties to try the right of property at the same term, unless good cause be shown for a continuance.



§ 11-23-13 - Default in making up issue

If by default of the plaintiff in execution an issue for the trial of the right of property be not made up at the term to which the execution is returnable, the court shall discharge the claimant from his bond, and the property shall not thereafter be subject to execution on plaintiff's judgment; but if the claimant fail to join issue when tendered at the first term, the court, at the instance of the plaintiff in execution, shall order a writ of inquiry as to the value of the property, and also to inquire whether or not the claim was made for fraudulent purposes or for purposes of delay.



§ 11-23-15 - Burden of proof on plaintiff; trial of issue

On the trial of the issue, the burden of proof shall be on the plaintiff in execution, and the issue shall be tried as in ordinary actions at law, and either party shall have the same rights as in other trials. The jury trying the issue, in case it find in favor of the plaintiff in execution, shall assess the value of the property subject to the execution, and shall certify whether the claim was made for fraudulent purposes or for delay. The valuation of the officer taking the bond of the claimant shall be prima facie evidence of the value of the property; and in case the jury fail to find the value of the property, the plaintiff may, at his election, take judgment for the value as returned by the officer, or have a writ of inquiry.



§ 11-23-17 - The judgment

If the verdict be in favor of the plaintiff in execution, either on an issue joined or on an inquiry by default, or in case the plaintiff take judgment by default, and elect to take the value as returned by the officer, the court shall render judgment against the claimant and the sureties on his bond, for the restoration of the specific property to the officer, if to be had, and, if not, for the payment of its value not exceeding the amount of the original judgment to the plaintiff, and all costs. If the jury find that the claim was made for fraudulent purposes, or for delay, the judgment shall also award the plaintiff ten per centum damages on the value of the property. If the property be restored to the officer, it shall be sold, under a venditioni exponas to be issued for that purpose, as if the claim had not been made. If bond be not given, and the property or its proceeds be in the hands of the officer, the judgment may be modified accordingly. If the verdict be in favor of the claimant, he shall recover his costs, the levy shall be removed, the claimant shall be discharged from his bond, and the property shall not thereafter be subject to execution on plaintiff's judgment.



§ 11-23-19 - Laws applicable in case of death

All the provisions of law in reference to the death of either party, and the revival of the cause, in personal actions, and the death of any of the obligors, in a bond given in the progress of a cause, and the proceedings thereon before or after judgment, shall apply to proceedings under Sections 11-23-7 through 11-23-29; but in case the claimant shall die before judgment, and there be no representative of his estate, judgment shall be entered against the sureties on his bond for the property, or the value thereof, as assessed by the sheriff, or to be found by the verdict of a jury impaneled to inquire of the same, at the option of the plaintiff, with interest on such value from the date of the claimant's bond.



§ 11-23-21 - New bond may be required

If the sureties on the claimant's bond shall become insufficient, the court, on motion of the plaintiff, may require the claimant to give a new bond or to surrender to the officer the property claimed. If new bond be given, the sureties thereon shall be jointly liable with the sureties on the first bond, but if the claimant fail to give a new bond and to surrender the property, judgment shall be rendered against him and the sureties on his bond as by default. If the claimant surrender the property as required, the sureties on the bond given shall thereby be discharged, and the cause shall be proceeded with as if the officer had retained the property in the first instance.



§ 11-23-23 - Venue changed in certain cases

If the claimant shall not be a resident of the county in which the execution is issued, and the property be levied on in the county of his residence, the venue for the trial of the issue may be changed, on his application, to the circuit court of the county of his residence, and the result shall be certified to the court. The procedure governing a claimant's objection to venue and transfer thereof shall be as provided for in the Mississippi Rules of Civil Procedure.



§ 11-23-25 - Proceedings in justice's court

If the claim be interposed in a court of a justice of the peace, on filing the affidavit and bond, or the affidavit, if a bond be not given, the justice shall fix a day for the trial, and give notice thereof to the parties.



§ 11-23-27 - Form of a claimant's affidavit

A claimant's affidavit may be in the following form, viz.:

State of Mississippi, County:

"Before me, , a justice of the peace of said county, makes oath

that a certain [here describe the property], levied on by virtue of an

execution in favor of against , issued by , a justice of the

peace of said county, on the day of , A. D. , and now in the

hands of , a of county, under said execution, is the property

of affiant, and is not the property of .

"Sworn to and subscribed before me, , A. D. , J. P."



§ 11-23-29 - Form of a claimant's bond

A claimant's bond may be in the following form, viz.:

"We, , principal, and and , sureties, bind ourselves to pay

dollars, unless the said shall prosecute with effect his claim to a

[here describe the property], levied on by virtue of an execution issued

on the day of , A.D. , by court of county, in favor

of against , returnable before the court on the day of

, A.D. , and valued at dollars: or, in case he fail therein,

shall pay to the said all such damages as may be awarded against the said

, in case his claim shall not be sustained, and shall deliver the same

property to the officer having said execution, if the claim thereto shall be

determined against the said .

"Witness our hands, this day of , A. D. .

" ,

" ,

" ,

"I approve the foregoing bond and sureties, this the day of ,

A.D. .

Sheriff."






Chapter 25 - UNLAWFUL ENTRY AND DETAINER

Article 1 - PROCEEDINGS BEFORE JUSTICE COURT

§ 11-25-1 - In what cases a remedy

Any one deprived of the possession of land by force, intimidation, fraud, stratagem, stealth, and any landlord, vendor, vendee, mortgagee, or trustee, or cestui que trust, or other person against whom the possession of land is withheld, by his tenant, vendee, vendor, mortgagor, grantor, or other person, after the expiration of his right by contract, express or implied, to hold possession, and the legal representatives or assigns of him who is so deprived of possession, or from whom possession is so withheld, as against him who so obtained possession, or withholds possession after the expiration of his right, and all persons claiming to hold under him, shall, at any time within one year after such deprivation or withholding of possession, be entitled to the summary remedy herein prescribed.



§ 11-25-3 - Purchaser at sale for taxes

The purchaser of land at a sale for taxes, or his vendee, after two years from the date of the sale for taxes, and within three years from such date, may bring the action of unlawful detainer, for the recovery of possession of the land; and a judgment in his favor in the action shall be a bar to any action in any court brought after one year from the date of such judgment, to controvert the tax title to the land, saving the rights of infants and persons of unsound mind to redeem the same.



§ 11-25-5 - The complaint

The party turned out of possession, or held out of possession, may exhibit his complaint before the clerk of the justice court of the county within which the lands, or some part thereof, may lie, to the following effect:

"County of , to wit:

"AB, of said county, complains that CD hath unlawfully turned him out of

possession (or unlawfully withholds from him the possession) of certain land

(here describe it), lying and being in the said county, whereof he prays the

possession. AB, Plaintiff."

The complaint shall be verified by the oath or affirmation of the

plaintiff, certified at the foot thereof, after the following manner:

"County of , to wit:

"This day the above-named AB made oath (or affirmed) before me, the clerk

of the justice court for said county, that the allegations of the above

complaint are correct and true.

"Given under my hand, this day of , A.D. . EF, Clerk of

the Justice Court."



§ 11-25-7 - The warrant

The clerk of the justice court before whom the complaint is made shall thereupon issue a warrant to the following effect:

"The State of Mississippi

"To the Sheriff of County:

"WHEREAS, AB hath made complaint on oath (or affirmation), before me, the

clerk of the justice court for the said county, that CD hath unlawfully turned

him out of possession (or unlawfully withholds from him the possession) of

certain land (here describe it), lying and being in the said county, and hath

prayed the possession thereof, this is therefore to command you to summon the

said CD to appear at (which shall be at the usual place of holding the

justice court of the justice court judge to whom the case is assigned), on the

day of , before said justice court judge, to answer to the complaint,

and have then there this warrant.

"Witness my hand, this day of .

EF, Clerk of the Justice Court"



§ 11-25-11 - How warrant directed and executed

The warrant shall be directed to the sheriff or any constable of the proper county, as the case may require, and shall be made returnable on a day certain, not less than five (5) days nor more than twenty (20) days after its date, and shall be forthwith executed by the proper officer on the defendant, in the same manner as a summons is required to be served, by delivering a copy, and he shall make due return to the justice court judge to whom the case is assigned, at the time and place therein mentioned, of the manner in which he shall have executed the same.



§ 11-25-13 - Witnesses subpoenaed

At any time after the warrant is issued, the clerk of the justice court or the justice court judge to whom the case is assigned may, upon application of either party, issue subpoenas for witnesses, requiring them to attend court before the justice court judge to whom the case is assigned at the time appointed, to give evidence on the trial.



§ 11-25-15 - Depositions to be taken

Depositions may be taken to be read on the trial, in the same manner and under the same circumstances as in cases before justices of the peace.



§ 11-25-17 - The court

It shall be the duty of the justice court judge to whom the case is assigned, on the days specified, to hold a court for the trial of the complaint. The court shall be considered a court of record. It shall have power to issue alias writs for the defendant, and all proper process to bring before it witnesses or other persons whose attendance may be lawfully required; and may adjourn from day to day and from time to time until the trial shall be ended. The sheriff or constable, as the case may require, shall be attendant upon the court and execute its orders.



§ 11-25-19 - The trial

If on the day of court and at the place designated, it appears that the defendant has been duly served with the warrant, the justice court judge shall proceed, without further pleadings in writing, to the trial of the complaint.



§ 11-25-21 - Rent recoverable

The plaintiff may, on the trial, claim and establish by evidence, any amount due for arrears of rent of the land of which possession is sought, or a reasonable compensation for the use and occupation thereof; and the justice court judge shall find, upon the evidence, the arrears of rent or reasonable compensation, and may give judgment against the defendant in the action for such arrears of rent or reasonable compensation, and award a writ of fieri facias thereon.



§ 11-25-23 - Judgment for plaintiff and writ of possession

If the finding be for the plaintiff, the justice court judge shall render judgment in favor of the plaintiff that he recover possession of the land, with costs, and shall award a writ of habere facias possessionem; and the justice court judge may issue alias writs and enforce the judgment and punish for contempt of process thereon; but a writ of habere facias possessionem or execution shall not issue within five (5) days from the date of the judgment.



§ 11-25-25 - Growing crops

In case of forfeiture under contract of purchase, the purchaser, and in case of foreclosure of deeds in trust or mortgages, the mortgagor shall be entitled to cultivate and gather the crops, if any, planted by him and grown or growing on the premises at the time of the commencement of the suit; and shall, after eviction therefrom have the right to enter thereon for the purpose of completing the cultivation and removing the crops, first paying or tendering to the party entitled to the possession a reasonable compensation for the use of the land. The court may, on demand of the defendant, adjudge the sum to be paid or tendered.



§ 11-25-27 - Judgment for defendant for costs

If the finding be in favor of the defendant, the justices shall render judgment against the plaintiff that his complaint be dismissed, and the defendant recover of him full costs. The judgment of the justices, either in favor of the plaintiff or the defendant, shall be executed in the same manner as the judgment of any other court of record.



§ 11-25-31 - Judgment not conclusive in another action

A judgment rendered in a suit of unlawful entry or detainer, either for the plaintiff or defendant, shall not bar any action in the circuit court between the same parties, respecting the same land; nor shall any judgment given therein be held conclusive of the facts found in any other action between the same parties.






Article 3 - PROCEEDINGS IN COUNTY COURT

§ 11-25-101 - County court; remedy in what cases

Any one deprived of the possession of land by force, intimidation, fraud, stratagem, stealth, and any landlord, vendor, vendee, mortgagee, or trustee, or cestui que trust, or other person against whom the possession of land is withheld, by his tenant, vendee, vendor, mortgagor, grantor, or other person, after the expiration of his right by contract, express or implied, to hold possession, and the legal representatives or assigns of him who is so deprived of possession, or from whom possession is so withheld, as against him who so obtained possession, or withholds possession after the expiration of his right, and all persons claiming to hold under him, shall, at any time within one year after such deprivation or withholding of possession, be entitled to the summary remedy herein prescribed.



§ 11-25-103 - Purchaser of tax lands

The purchaser of land at a sale for taxes, or his vendee, after two years from the date of the sale for taxes, and within three years from such date, may bring the action of unlawful detainer, for the recovery or possession of the land; and a judgment in his favor in the action shall be a bar to any action in any court brought after one year from the date of such judgment, to controvert the tax title to the land, saving the rights of infants and persons of unsound mind to redeem the same.



§ 11-25-105 - Court -- complaint -- form

The party turned out of possession, or held out of possession, may exhibit his complaint before the judge or clerk of the county court of the county within which the lands, or some part thereof, may lie, to the following effect:

"County of , to-wit:

"AB, of said county, complains that CD hath unlawfully turned him out of

possession (or unlawfully withholds from him the possession) of certain land

(here describe it), lying and being in the said county, whereof he prays the

possession.

"AB, Plaintiff."

The complaint shall be verified by the oath or affirmation of the

plaintiff, certified at the foot hereof, after the following manner:

"County of , to-wit:

"This day the above-named AB made oath (or affirmed) before me, of the

county court for said county, that the allegations of the above complaint are

correct and true.

"Given under my hand, this day of A. D. .

"EF, of the County Court."



§ 11-25-107 - Warrant

The county judge or the clerk of the county court upon the filing of the complaint shall thereupon issue a warrant to the following effect:

"The State of Mississippi.

"To the Sheriff of County:

"Whereas, AB hath made complaint, on oath (or affirmation), before me,

of the county court for the said county, that CD hath unlawfully turned him

out of possession (or unlawfully withholds from him the possession) of certain

land (here describe it), lying and being in the said county, and hath prayed

the possession thereof, this is therefore to command you to summon the said CD

to appear at (which shall be at the usual place of holding the county

court), on the day of , before the county court, to answer to the

complaint.

"Witness my hand, this day of .

"EF, of the County Court."



§ 11-25-109 - Execution of warrant

The warrant shall be directed to the sheriff, or any constable of the county, and shall be made returnable to the first term of the county court held after the issuance of the said warrant, unless it shall be issued more than ten days before the said term of court when it may be made returnable before the judge of the county court at the usual place of holding the county court at a day to be named not more than ten days, or less than five days, after the date of issuance of the said warrant; and the cause shall be triable at such term, or before the judge in vacation, (if so returnable), on the day therein, provided the defendant has been served with process at least five days before the return day of writ.



§ 11-25-111 - Rent

The plaintiff may, on the trial, claim and establish by evidence, any amount due for arrears of rent on the land of which possession is sought, or a reasonable compensation for the use and occupation thereof; and the judge of the county court, shall find upon the evidence the arrears of rent or reasonable compensation and the judge of the county court may give judgment against the defendant in the action for such arrears of rent or reasonable compensation and may award a writ of fieri facias thereon. All such cases shall be tried by the judge without the intervention of the jury.



§ 11-25-113 - Judgment for plaintiff

If the finding be for the plaintiff, the judge of the county court shall render judgment in favor of the plaintiff, that he recover possession of the land, with costs, and shall award a writ of habere facias possessionem, and said judge may issue alias writs and enforce the judgment and may punish for contempt of process thereon; provided, however, that a writ of habere facias possessionem or execution shall not issue within five days from the date of judgment.



§ 11-25-115 - Growing crops

In case of forfeiture under contract of purchase, the purchaser, and in case of foreclosure of deeds in trust or mortgages, the mortgagor shall be entitled to cultivate and gather the crops, if any, planted by him and grown or growing on the premises at the time of the commencement of the suit; and shall, after eviction therefrom have the right to enter thereon for the purpose of completing the cultivation and removing the crops, first paying or tendering to the party entitled to the possession a reasonable compensation for the use of the land. The court may, on demand of the defendant, adjudge the sum to be paid or tendered.



§ 11-25-117 - Judgment for defendant

If the finding be in favor of the defendant, the court shall render judgment against the plaintiff that his complaint be dismissed, and that the defendant recover of him full costs.



§ 11-25-119 - Judgment not bar

A judgment rendered in a suit of unlawful entry or detainer, either for the plaintiff or defendant, shall not bar any action in the circuit court between the same parties, respecting the same land; nor shall any judgment given therein be held conclusive of the facts found in any other action between the same parties.









Chapter 27 - EMINENT DOMAIN

IN GENERAL

§ 11-27-1 - Who may exercise right of eminent domain

Any person or corporation having the right to condemn private property for public use shall exercise that right as provided in this chapter, except as elsewhere specifically provided under the laws of the state of Mississippi.



§ 11-27-3 - Court of eminent domain

A special court of eminent domain is hereby created, to consist of a judge, jury, and such other officers and personnel as hereinafter set out, and it shall have and exercise the jurisdiction and powers hereinafter enumerated. The original powers and jurisdiction shall be and is hereby fixed in the county court in each county that has elected to come under the provisions of Section 9-9-1 Mississippi Code of 1972, or that may hereafter come under the provisions of said Section 9-9-1, and in every other county of this state, the original powers and jurisdiction shall be and is hereby fixed in the circuit court of such county, which said powers and jurisdiction may be exercised in full either in termtime or vacation, or both.



§ 11-27-5 - Complaint to condemn; parties; preference

Any person or corporation having the right to condemn private property for public use shall file a complaint to condemn with the circuit clerk of the county in which the affected property, or some part thereof, is situated and shall make all the owners of the affected property involved, and any mortgagee, trustee or other person having any interest therein or lien thereon a defendant thereto. The complaint shall be considered a matter of public interest and shall be a preference case over other cases except other preference causes. The complaint shall describe in detail the property sought to be condemned, shall state with certainty the right to condemn, and shall identify the interest or claim of each defendant.



§ 11-27-7 - Filing complaint; lis pendens; time and place of hearing; notice; pleadings

The complaint shall be filed with the circuit clerk and shall be assigned a number and placed on the docket as other pleadings in circuit court or county court. The plaintiff shall also file a lis pendens notice in the office of the chancery clerk immediately after filing the complaint. The circuit clerk, or the plaintiff by his attorney, shall forthwith present such complaint to the circuit judge or county judge, as the case may be, who shall by written order directed to the circuit clerk fix the time and place for the hearing of the matter, in termtime or vacation, and the time of hearing shall be fixed on a date to allow sufficient time for each defendant named to be served with process as is otherwise provided by the Mississippi Rules of Civil Procedure, for not less than thirty (30) days prior to the hearing. If a defendant, or other party in interest, shall not be served for the specified time prior to the date fixed, the hearing shall be continued to a day certain to allow the thirty-day period specified. Not less than twenty (20) days prior to the date fixed for such hearing, the plaintiff shall file with the circuit clerk and serve upon the defendants, or their respective attorneys, a statement showing: (1) the fair market value of the property to be condemned, determined as of the date of the filing of the complaint; (2) the damages, if any, to the remainder if less than the whole is taken, giving a total compensation and damages to be due as determined by the plaintiff. Not less than ten (10) days prior to the date fixed for such hearing, each of the defendants shall file with the circuit clerk and serve upon the plaintiff, or his attorney, a statement showing: (1) the fair market value of the property to be condemned, determined as of the date of the filing of the complaint; (2) the damages, if any, to the remainder if less than the whole is taken, giving a total compensation and damages to be due as determined by the defendants. In each such instance, both the plaintiff and the defendant shall set out in such statement the asserted highest and best use of the property and shall itemize the elements of damage, if any, to the remainder if less than the whole is taken. The statements required by this section shall constitute the pleadings of the parties with respect to the issue of value, and shall be treated as pleadings are treated in civil actions in the circuit court. The judge, for good cause shown, may increase or decrease the time for pleading by the plaintiff or by the defendant.



§ 11-27-11 - Operation of court

The circuit clerk shall deliver a copy of said order of the court fixing the time and place for the hearing to the sheriff of the county and to the official court reporter. The sheriff shall attend the court and execute all process. The court reporter shall take the testimony. The circuit clerk, in the presence of the sheriff and chancery clerk, shall draw from the jury box of the court the names of twenty-four (24) jurors, or such numbers of jurors as shall be ordered by the court, who shall serve in said court, and shall issue a venire facias to the sheriff, commanding him to summon the jurors so drawn to appear at the time and place designated by the order of the court. All acts and actions of the clerk and sheriff, including the return endorsed on each summons issued, shall be filed by the clerk and made a part of the record in the cause.



§ 11-27-13 - Separate trials; to injury or to court

Each different property, identified by separate ownership, shall constitute a separate civil action and shall require a separate trial, unless otherwise agreed by all parties with the approval of the court. Trial shall be to a jury which shall be examined and impaneled in accordance with the Mississippi Rules of Civil Procedure. Alternatively, trial may be to the court, as provided by the Mississippi Rules of Civil Procedure.



§ 11-27-15 - Dismissal; grounds; appeal

Any defendant may, not less than five (5) days prior to the date fixed for the hearing of the complaint and in the same court where the complaint is pending, serve and file a motion to dismiss under the Mississippi Rules of Civil Procedure for failure to state a claim upon which relief can be granted on a ny of the following grounds: (1) that the plaintiff seeking to exercise the right of eminent domain is not, in character, such a corporation, association, district or other legal entity as is entitled to the right; (2) that there is no public necessity for the taking of the particular property or a part thereof which it is proposed to condemn; or (3) that the contemplated use alleged to be a public use is not in law a public use for which private property may be taken or damaged. Any such motion, if served and filed, shall be heard and decided by the judge as a preference proceeding, without a jury, prior to the hearing on the complaint. Any party may appeal directly to the Supreme Court from an order overruling or granting any such motion to dismiss, as in other cases, but if the order be to overrule the motion, the appeal therefrom shall not operate as a supersedeas and the court of eminent domain may nevertheless proceed with the trial on the complaint. Any appeal from an order overruling or granting a motion to dismiss shall be a preference action in the Supreme Court and advanced on the docket as appropriate.



§ 11-27-17 - Oath of jurors

When the jury shall be so impaneled, the jurors shall be sworn as follows: "I do solemnly swear or affirm that as a member of this jury I will discharge my duty honestly and faithfully, to the best of my ability, and that I will a true verdict render according to the evidence, without fear, favor, or affection, and that I will be governed by the instructions of the court. So help me God."



§ 11-27-19 - Evidence of value; award and interest

Evidence may be introduced by either party, and the jury may, in the sound discretion of the judge, go to the premises, under the charge of the court as to conduct, conversation and actions as may be proper in the premises. Evidence of fair market value shall be established as of the date of the filing of the complaint. Any judgment finally entered in payment for property to be taken shall provide legal interest on the award of the jury from the date of the filing of the complaint until payment is actually made; provided, however, that interest need not be paid on any funds deposited by the plaintiff and withdrawn by the defendants prior to judgment. At the conclusion of the trial, the court shall instruct the jury in accordance with the Mississippi Rules of Civil Procedure.



§ 11-27-21 - Damage to remainder; determination

In determining damages, if any, to the remainder if less than the whole of a defendant's interest in property is taken, nothing shall be deducted therefrom on account of the supposed benefits incident to the public use for which the petitioner seeks to acquire the property.



§ 11-27-23 - Verdict

In the trial of all cases provided for herein, nine (9) jurors may bring in

a verdict as in other civil cases. The verdict of the jury shall be in the

following form: "We, the jury, find that the defendant (naming him) will be

damaged by the acquisition of his property for the public use, in the sum of

Dollars."



§ 11-27-25 - Judgment

Upon the return of the verdict, the court shall enter a judgment as

follows, viz: "In this case the claim of (naming him or them) to have

condemned certain lands named in the complaint, to-wit: (here describe the

property), being the property of (here name the owner), was submitted to a

jury composed of (here insert their names) on the day of , A. D.,

, and the jury returned a verdict fixing said defendant's compensation and

damages at Dollars, and the verdict was received and entered. Now, upon

payment of the said award, with legal interest from the date of the filing of

the complaint, ownership of the said property shall be vested in plaintiff and

it may be appropriated to the public use as prayed for in the complaint. Let

the plaintiff pay the costs, for which execution may issue."



§ 11-27-27 - Transfer of title; payment and deposits previously made

Upon return of the verdict and entry of the judgment, the applicant shall pay to defendants, or to the clerk if defendants absent themselves, the differences between the judgment and deposits previously made, if any; shall pay the costs of court, including the cost of jury service as is otherwise provided by law for the court in which the case is tried. Then, ownership of the property described in the petition shall be vested in petitioner and it may use said property as specified in the petition. If deposits perviously made exceed the judgement, then the clerk or defendant to whom disbursement thereof has been made, as the case may be, shall pay such excess to the petitioner.



§ 11-27-29 - Appeals

(1) Every party shall have the right to appeal directly to the Supreme Court from the judgment entered in the special court of eminent domain, whether tried in county court or circuit court, by giving notice within ten (10) days from the date of the judgment or final order entered by the court to the court reporter to transcribe the record as taken and by prepaying all costs that may be adjudged against him; and said notice to the court reporter shall be given and the costs shall be paid as is otherwise required by law for appeals to the Supreme Court. If the judgment be in excess of the sum, if any, deposited, and the plaintiff, other than the State of Mississippi or any political subdivision thereof, desires an appeal, he shall deposit a sum, or a good and sufficient surety bond with a surety company authorized to do business in the State of Mississippi acceptable to the clerk, equal to double the amount of the judgment, less the amount of the deposit, if any, which shall be held exclusively to secure all damages assessed against plaintiff. In any case where the deposit exceeds the compensation to be paid the defendants as determined by the final judgment, the excess shall be returned to the plaintiff. If the appeal is by the defendant, it shall not operate as a supersedeas, nor shall the right of the plaintiff to enter in and upon the land and to appropriate the same to public use by delayed. If the appeal be by the State of Mississippi or any political subdivision thereof, no bond or prepayment of costs shall be required, except the Supreme Court filing fee as required by Section 25-7-3.

(2) The term of a special court of eminent domain shall begin when the court is convened as provided by statute and shall continue for ten (10) days immediately following the entry and filing of a judgement or final order with the clerk of the court, and thereafter the court shall have jurisdiction to dispose of any post trial motions or proceedings filed within said ten (10) days. The jurisdiction of a special court of eminent domain shall expire upon the entry and filing with the clerk of a final judgment or order disposing of any post trial motions or proceedings.



§ 11-27-31 - Property in more than one county

In case the property sought to be condemned be in more than one (1) county, proceedings may be instituted in either of the counties in which a part of said property is situated.



§ 11-27-33 - Certain takings of property excluded

The provisions of this chapter shall not be applied to cases provided for by Section 233 of the Constitution, or to those cases covered under the provisions of Section 51-29-39, Mississippi Code of 1972.



§ 11-27-35 - Rights-of-way across railroads

Telephone, telegraph or street railway companies, may acquire a right-of-way across railroads by condemnation by proceeding in accordance with the provisions of this chapter. If a right-of-way across a railroad has been condemned by a telegraph, telephone or street railway company, the railroad company shall be advised of the manner in which such telephone or telegraph company proposes to erect its poles and string its wires or place plant facilities underground, and in case of a street railway company, it shall give the railroad company notice of the manner in which it proposes to construct its tracks across the railroad, and if the railroad company shall object thereto, the public service commission shall have jurisdiction, upon complaint filed with it by the railroad company, to enter an order directing how the poles and wires or underground plant, if a telephone or telegraph company, shall be erected and strung or placed underground, and how tracks, if a street railway company, shall be constructed, and the railroad shall be crossed as ordered, and in no other manner.



§ 11-27-37 - Right of action for expenses

In case the plaintiff shall fail to pay the damages and costs awarded to the defendant within ninety (90) days from the date of the rendering of the final judgment, if such judgment is not appealed from, or in case the suit shall be dismissed by the plaintiff except pursuant to settlement, or the judgment be that the plaintiff is not entitled to a judgment condemning property, the defendant may recover of the plaintiff in an action brought therefor all reasonable expenses, including attorneys' fees, incurred by him in defending the suit.



§ 11-27-39 - Surveys; right to enter land; liability for damages

Railroads, street or interurban railroads, mining, lighting, power, telephone, and telegraph corporations, and all other corporations, companies, persons and associations of persons, having rights and powers to condemn property may cause to be made such examinations and surveys for their proposed railroads, lines and stations, as may be necessary to the selection of the most advantageous routes and sites, and for such purpose may, by their officers, agents and servants, enter upon the lands and waters of any person, but subject to liability for all damages done thereto.



§ 11-27-41 - Takings by hydroelectric power companies

All companies or associations of persons incorporated or organized for the purpose of improving and developing the water power of rivers and streams for generating, distributing and selling electricity and electro-mechanical power for any purpose for which electricity or electro-mechanical power is now or may hereafter be used or applied, are empowered and authorized to exercise the right of eminent domain, as provided in the chapter on that subject, to condemn and take such lands as may be necessary for the establishment of their reservoirs, ponds, dams, and works, and the right-of-way through all lands between such reservoirs, ponds, dams and works and cities, towns and other points where light, heat or power may be consumed, to place and extend their electric wires and conductors, either underground or on poles overhead and to keep same in repair; provided that such wires and conductors shall be so constructed and placed as not to be dangerous to persons or property and to do as little injury as possible.



§ 11-27-43 - Erection and maintenance of utility poles and lines; duty of care owed to public

(1) All companies or associations of persons incorporated or organized for the purposes set forth in Section 11-27-41 are authorized and empowered to erect, place and maintain their posts, wires and conductors along and across any of the public highways, streets or waters and along and across all turnpikes, railroads and canals, and also through any of the public lands, and to do such clearing as may be reasonably necessary for the proper protection, operation and maintenance of such facilities, provided in all cases such authorization shall meet the requirements of the National Electrical Safety Code. The same shall be so constructed and placed as not to be dangerous to persons or property; nor interfere with the common use of such roads, streets, or waters; nor with the use of the wires of other wire-using companies; or more than is necessary with the convenience of any landowner.

(2) The duty of care owed to the public by owners and operators of public utility facilities located adjacent to a highway, road, street or bridge in this state is satisfied when:

(a) With respect to state highways, the public utility facilities comply with the provisions of the applicable edition of the National Electrical Safety Code for structure placement relative to roadways.

(b) With respect to roads, streets and bridges that are not part of the state highway system, the public utility facilities located in a public right-of-way comply with the provisions of the applicable edition of the National Electrical Safety Code for structure placement relative to roadways.

(c) With respect to roads, streets and bridges that are not part of the state highway system, the public utility facilities located on private property comply with the provisions of the applicable edition of the National Electrical Safety Code for structure placement relative to roadways.

(d) With respect to structures, appurtenances, equipment or appliances whose placement or installation is not subject to the provisions of the National Electrical Safety Code, the public utility facilities comply with the provisions of the standards in effect when the structure, appurtenance, equipment or appliance is placed, installed or located adjacent to any highway, road, street or bridge in this state, whether or not a part of the state highway system.

(3) (a) The owner of a road, street, highway or bridge, which is not itself the owner or operator of a public utility, owes no duty to the public regarding or relating to the placement or location of public utility facilities within or appurtenant to the right-of-way of the road, street, highway or bridge.

(b) The owner of private property, which is not itself the owner or operator of a public utility, owes no duty to the public regarding or relating to the placement or location of public utility facilities on or appurtenant to the private property.

(4) For the purpose of this section, the term "public utility facilities" means pipes, mains, conduits, cables, wires, towers, poles and other structures, equipment or appliances, whether publicly or privately owned, installed or placed adjacent to any roadway by an owner or operator of a public utility facility.



§ 11-27-45 - Power lines across railroads

All companies, or associations of persons incorporated or organized for the purposes set forth in Section 11-27-41 may acquire a right-of-way across railroads by condemnation by the exercise of such right of eminent domain. If a right-of-way across a railroad has been condemned by a hydroelectric company, as herein defined, the railroad company shall be advised of the manner in which said hydroelectric company proposes to erect its poles and string its wires and conductors, and if the railroad company shall object thereto, the public service commission shall have jurisdiction upon complaint filed with it by the railroad company to enter an order directing how the poles, wires and conductors shall be constructed, and the railroad shall be crossed as ordered and in no other manner.



§ 11-27-47 - Pipelines

All companies, associations of persons, municipalities, associations of municipalities, public utility districts authorized by and under the laws of the state of Mississippi, or natural gas districts, incorporated or organized for the purpose of building or constructing pipelines and appliances for the conveying and distribution of oil or gas, including carbon dioxide or other gaseous substances for use in connection with secondary or tertiary recovery projects located within the state of Mississippi for the enhanced recovery of liquid or gaseous hydrocarbons, or for the purpose of constructing, maintaining and operating lines for transmitting electricity for lighting, heating and power purposes, or for the purpose of constructing, maintaining and operating lines and appliances, for storing, transmitting and distributing water and for transmitting, treating and disposing of sewage, are hereby empowered to exercise the right of eminent domain in the manner now provided by law, and to build and construct the said pipelines and appliances along or across highways, waters, railroads, canals and public lands, above or below ground, but not in a manner to be dangerous to persons or property, nor to interfere with the common use of such roads, waters, railroads, canals and public lands.

The board of supervisors of any county through which any such line may pass shall have the power to regulate, within its respective limits, the manner in which such lines and appliances shall be constructed and maintained on and above the highways and bridges of the county. All such companies, associations of persons, municipalities, associations of municipalities, public utility districts authorized by and under the laws of the state of Mississippi or natural gas districts shall be responsible in damages for any injury caused by such construction or use thereof.



§ 11-27-48 - Information from Public Service Commission or Federal Energy Regulatory Commission

No entity empowered under the laws of the State of Mississippi to exercise the power of eminent domain shall be required, as a condition precedent to exercising such power, to obtain from the applicable regulatory agency, whether the Mississippi Public Service Commission or the Federal Energy Regulatory Commission, or any successor agency, any of the following:

(a) A determination that the entity qualifies as one to which the Legislature has granted the power of eminent domain;

(b) A determination that the entity has complied with state law in invoking the statutory power of eminent domain; or

(c) A certificate of public convenience and necessity for the particular taking in question.

However, this section shall not affect or alter in any way the terms and provisions contained in Sections 77-3-13, 77-3-17 and 77-3-21.



§ 11-27-49 - Public schools

The boards of trustees of an agricultural high school, or agricultural high school and junior college, or any municipal separate school district, and the county board of education, in the case of other school districts, are authorized and empowered to exercise the right of eminent domain, for the purpose of acquiring property to be used for school and playground purposes. However, the rights of eminent domain created hereunder shall not be used for the condemnation of the property of any school or college whatsoever, either private, fraternal, sectarian or denominational.



§ 11-27-51 - Proceedings filed before 1972 not affected by chapter

Nothing in this chapter shall be considered or construed to affect in any way any eminent domain proceeding filed before January 1, 1972 and such proceeding may be prosecuted to final conclusion according to the law in effect on the date such proceeding was filed, but the provisions of Section 11-27-29 relating to direct appeals to the supreme court shall apply to cases pending in any county court on January 1, 1972 wherein no appeal has been taken. Nothing in this chapter shall be construed or shall operate to negate, abridge or alter rights vested pursuant to any prior statutes repealed and reenacted hereby, or to affect judicial construction thereof.






RIGHT TO IMMEDIATE POSSESSION

§ 11-27-81 - Who may exercise right of immediate possession

The right of immediate possession pursuant to Sections 11-27-81 through 11-27-89, Mississippi Code of 1972, may be exercised only:

(a) By the State Highway Commission for the acquisition of highway rights-of-way only;

(b) By any county or municipality for the purpose of acquiring rights-of-way to connect existing roads and streets to highways constructed or to be constructed by the State Highway Commission;

(c) By any county or municipality for the purpose of acquiring rights-of-way for widening existing roads and streets of such county or municipality; provided, however, that said rights-of-way shall not displace a property owner from his dwelling or place of business;

(d) By the boards of supervisors of any county of this state for the acquisition of highway or road rights-of-way in connection with a state-aid project designated and approved in accordance with Sections 65-9-1 through 65-9-31, Mississippi Code of 1972;

(e) By the Mississippi Wayport Authority for the purposes of acquiring land and easements for the Southeastern United States Wayport Project as authorized by Sections 61-4-1 through 61-4-13, Mississippi Code of 1972;

(f) By any county, municipality or county utility authority created under the Mississippi Gulf Region Utility Act, Section 49-17-701 et seq., for the purpose of acquiring rights-of-way for water, sewer, drainage and other public utility purposes; provided, however, that such acquisition shall not displace a property owner from his dwelling or place of business. A county utility authority should prioritize utilizing easements within ten (10) feet of an existing right-of-way when economically feasible. A county utility authority may not exercise the right to immediate possession under this paragraph after July 1, 2013. Provisions of this paragraph (f) shall not apply to House District 109;

(g) By any county authorized to exercise the power of eminent domain under Section 19-7-41 for the purpose of acquiring land for construction of a federal correctional facility or other federal penal institution;

(h) By the Mississippi Major Economic Impact Authority for the purpose of acquiring land, property and rights-of-way for a project as defined in Section 57-75-5(f)(iv)1 or any facility related to the project as provided in Section 57-75-11(e)(ii);

(i) By the boards of supervisors of any county of this state for the purpose of constructing dams or low-water control structures on lakes or bodies of water under the provisions of Section 19-5-92;

(j) By the board of supervisors of any county of this state for the purpose of acquiring land, property and/or rights-of-way for any project the board of supervisors, by a duly adopted resolution, determines to be related to a project as defined in Section 57-75-5(f)(iv). The board of supervisors of a county may not exercise the right to immediate possession under this paragraph (j) after July 1, 2003;

(k) By a regional economic development alliance created under Section 57-64-1 et seq., for the purpose of acquiring land, property and/or rights-of-way within the project area and necessary for any project such an alliance, by a duly adopted resolution, determines to be related to a project as defined in Section 57-75-5(f)(xxi). An alliance may not exercise the right to immediate possession under this paragraph (k) after July 1, 2012; or

(l) By the board of supervisors of any county of this state for the purpose of acquiring or clearing title to real property, property and/or rights-of-way within the project site and necessary for any project such board of supervisors, by a duly adopted resolution, determines to be related to a project as defined in Section 57-75-5(f)(xxii). A county may not exercise the right to immediate possession under this paragraph (l) after July 1, 2012.



§ 11-27-83 - Institution of proceedings; appraisal of property

If a plaintiff eligible to claim the right of immediate possession under the provisions of Sections 11-27-81 through 11-27-89 shall desire immediate possession of the property sought to be condemned, other than property devoted to a public use, the plaintiff shall so state in the complaint to condemn property filed with the circuit clerk pursuant to Sections 11-27-1 through 11-27-49, Mississippi Code of 1972, and shall therein make and substantiate the following declaration concerning the governmental project for which the property is being condemned:

That the plaintiff shall suffer irreparable harm and delay by exercising the right to condemn said property through eminent domain proceedings pursuant to Sections 11-27-1 through 11-27-49, as opposed to claiming the right of immediate possession of said property pursuant to Sections 11-27-81 through 11-27-89.

The court, or the judge thereof in vacation, as soon as practicable after being satisfied that service of process has been obtained, shall appoint a disinterested, knowledgeable person qualified to make an appraisal of the property described in the complaint to act as appraiser. The appraiser, after viewing the property, shall return to the clerk of court within ten (10) days after his appointment, his report in triplicate, under oath, which report shall state: (1) the fair market value of the property to be condemned, determined as of the date of the filing of the complaint; (2) the damages, if any, to the remainder if less than the whole is taken, giving a total compensation and damages to be due as determined by the appraiser; and (3) his opinion as to the highest and best use of the property, and a narrative of the facts pertaining to his appraisal.



§ 11-27-85 - Order granting right to immediate title and immediate entry; deposit

(1) Upon the filing of the report of the appraiser, the clerk shall within three (3) days mail notice to the parties and the court that the report has been filed. The court shall review the report of the appraiser and shall, after not less than five (5) days' notice thereof to the defendants, enter an order granting to the plaintiff title to the property, less and except all oil, gas and other minerals which may be produced through a well bore, and the right to immediate entry unless, for other cause shown or for uncertainty concerning the immediate public need for such property pursuant to Section 11-27-83, the judge shall determine that such passing of title, and right of entry should be denied. However, no person lawfully occupying real property shall be required to move from a dwelling or to move his business or farm operation without at least ninety (90) days' written notice prior to the date by which such move is required.

(2) Upon entry of said order, the plaintiff may deposit not less than eighty-five percent (85%) of the amount of the compensation and damages as determined by the appraiser with the clerk of the court, and upon so doing, the plaintiff shall be granted title to the property, less and except all oil, gas and other minerals which may be produced through a well bore, and shall have the right to immediate entry to said property. The defendant, or defendants, shall be entitled to receive the amount so paid to the clerk of the court, which shall be disbursed as their interest may appear, pursuant to order of the court.

(3) Notwithstanding any provisions of subsections (1) and (2) of this section to the contrary, title and immediate possession to real property, including oil, gas and other mineral interests, may be granted under this section to (a) any county authorized to exercise the power of eminent domain under Section 19-7-41 for the purpose of acquiring land for construction of a federal correctional facility or other federal penal institution, (b) the Mississippi Major Economic Impact Authority for the purpose of acquiring land, property and rights-of-way for a project as defined in Section 57-75-5(f)(iv)1 and any facility related to such project, (c) a regional economic development alliance for the purpose of acquiring land, property and rights-of-way for a project as defined in Section 57-75-5(f)(xxi) and any facility related to the project; and (d) any county for the purpose of acquiring or clearing title to real property, property and rights-of-way for a project as defined in Section 57-75-5(f)(xxii).



§ 11-27-87 - Effect of insufficiency or excess of deposit

If the plaintiff takes title to and possession of the land condemned pursuant to the order of the court and the amount of compensation as determined upon final disposition of the case is in excess of the amount of the deposit, the plaintiff shall pay interest to the owner at the rate of eight percent (8%) per annum upon the amount of such excess from the date of the filing of the complaint until payment is actually made. If the plaintiff takes title to and possession of the land condemned pursuant to the order of the court and the amount of the compensation as determined upon final disposition of the case is less than the amount of the deposit, the plaintiff shall be entitled to a personal judgment against the owner for the amount of the difference.



§ 11-27-89 - Compensation of appraiser; right to jury trial

The appraiser shall receive as compensation for his services such sum, plus expenses, as the court allows, which shall be taxed as cost in the proceedings. The sum allowed shall be based upon the degree of difficulty and the time required to perform the appraisal, but may not exceed One Thousand Dollars ($ 1,000.00) unless, in the opinion of the court, special circumstances warrant a greater sum. An order granting a sum greater than One Thousand Dollars ($ 1,000.00) must describe in detail the special circumstances that warrant payment of a greater sum.

The making of a deposit by the plaintiff or the withdrawal of said deposit by the defendant or defendants shall not prejudice the right of any party to a trial by jury in the special court of eminent domain to determine the fair market value of the property to be condemned and the damages, if any, to the remainder if less than the whole is taken, as provided in Sections 11-27-1 through 11-27-49, Mississippi Code of 1972.



§ 11-27-91 - Special funds and accounts of highway commission

The highway commission of the State of Mississippi is hereby authorized to set up and maintain such special funds and accounts as it may consider necessary and proper to make the deposits and pay the costs as authorized by Sections 11-27-81 through 11-27-89, and to pay such judgments as may be entered and such other costs as may be incidental to the acquisition of property for right-of-way purposes. Disbursement from such special funds shall be by check properly drawn against said fund signed by such personnel as may be duly authorized by the highway commission of the State of Mississippi.









Chapter 29 - SEQUESTRATION

§ 11-29-1 - Issuance of writ of sequestration

When a bill is filed in the chancery court in reference to personal property, and affidavit and bond as required therefor is made and filed, the clerk of the court shall issue a writ of sequestration.



§ 11-29-3 - Affidavit required

Before any writ of sequestration shall issue, the complainant shall make and file an affidavit showing that he has good cause to believe, and does believe, that there is danger of the removal of the property involved in the suit beyond the limits of the state, or of its concealment in the state so as to be beyond the process of the court, or of its transfer so as to defeat the rights of the complainant, and that such removal, concealment, or transfer is about to occur, and, moreover, shall give the bond required by Section 11-29-5.



§ 11-29-5 - Security required

Before the writ of sequestration shall issue in any case, the complainant shall enter into bond with sufficient sureties, payable to the defendant, in double the value of the property proposed to be seized, to be fixed by the clerk from affidavit, or such evidence as may satisfy him, conditioned to pay all damages which may accrue from the wrongful seizure of the property to be sequestered, which bond shall be filed in the cause.



§ 11-29-7 - Writ granted by chancellor or judge

Writs of sequestration may also be ordered, and the amount of the bond to be given therefor by complainant may be prescribed, by the chancellor or by any judge authorized to grant remedial process of such nature.



§ 11-29-9 - Contents of writ

The writ of sequestration shall be directed to the sheriff or other proper officer commanding him to seize and take into possession the property in question and to hold the same until the further order of the court or chancellor, or until the defendant from whose possession the same was taken shall enter into bond with sufficient sureties, payable to the complainant in double the value of the property, to be assessed by the officer, conditioned to have the property forthcoming to abide the decree to be made by the court in the cause, or until the said defendant shall enter into bond with sufficient sureties, to be approved by the officer, payable to the complainant, in double the amount of the indebtedness claimed, conditioned for the performance of such final decree as may be entered in the cause. If a forthcoming bond be given, it shall be returned with the writ and filed in the cause, and, in case the property shall not be delivered or forthcoming to abide the decree, the bond shall have the force and effect of a judgment; and execution may issue thereon against all the obligors for the amount of the decree or the value of the property, according to the nature of the case. If a bond in double the debt be given, it shall be returned and filed with the papers in the cause. A bond in double the value of the property shall always be required, except when its value shall greatly exceed the debt and all probable costs.



§ 11-29-11 - Complainant may bond the property in certain cases

Should the defendant fail to give bond as above allowed, within five days from the date of seizure, then the complainant at whose instance the property was seized may give such bond and receive the property. In such case, the bond shall be dealt with in all respects as if the defendant had given it and retained the property.



§ 11-29-13 - Disposal of property if not bonded

If neither of the parties litigant shall give such bond as allowed within ten days after the seizure, the officer having possession of the property shall sell the same, in the mode prescribed by law for selling property levied upon under writs of fieri facias, if the property be liable to waste or decay, or if subject to extraordinary expense in preserving the same, and hold the proceeds subject to the future orders of the court. If the property be not liable to waste or decay, or be not expensive to keep, it shall be held by such officer, unless the court or the chancellor shall order it to be sold, as may be done when it is thought best to do so. If such property shall be sold, either by the officer seizing it, in the state of case provided for when he may sell it, or by order of the court or chancellor, the proceeds of such sale shall be subject to the orders of the court or chancellor, as to their safe keeping or investment, during the litigation. If the property seized be liable to immediate waste or decay, it shall be sold immediately. If the defendant do not give bond to retain the property within five days from its seizure, and the complainant do not do so within five days after defendant's failure, either party may, before sale of the property, give the required bond and receive the property, or after sale may give such bond and receive the proceeds.






Chapter 31 - ATTACHMENT IN CHANCERY AGAINST NONRESIDENT, ABSENT OR ABSCONDING DEBTORS

§ 11-31-1 - Jurisdiction; debtors

The chancery court shall have jurisdiction of attachment suits based upon demands founded upon any indebtedness, whether the same be legal or equitable, or for the recovery of damages for the breach of any contract, express or implied, or arising ex delicto against any nonresident, absent or absconding debtor, who has lands and tenements within this state, or against any such debtor and persons in this state who have in their hands effects of, or are indebted to, such nonresident, absent or absconding debtor. The court shall give a decree in personam against such nonresident, absent or absconding debtor if summons has been personally served upon him, or if he has entered an appearance.



§ 11-31-2 - Application for order of attachment; determination

(1) Upon the filing of the bill of complaint, the complainant may apply for an order of attachment by presenting to the chancellor the bill, and an affidavit which shall include the following:

(a) A statement that the action is one described in Section 11-31-1, and is brought against a defendant described in said Section 11-31-1.

(b) A detailed statement of the facts and grounds which entitle the complainant to an order of attachment including a statement of the specific reasons why the complainant's ability to recover the amount of his claim may be endangered or impeded if the order of attachment is not issued.

(c) A statement of the amount the plaintiff seeks to recover.

(d) A statement that the complainant has no information or belief that the claim is discharged in a proceeding under the Federal Bankruptcy Act (11 U.S.C., Section 1, et seq.), or that the prosecution is stayed in a proceeding under the Federal Bankruptcy Act.

(e) A description of the property to be attached under the writ of attachment and a statement that the complainant is informed and believes that such property is not exempt from attachment or seizure under Section 85-3-1.

(f) A listing of other persons known to the complainant who may have an interest in the property sought to be attached together with a description of such interest.

(2) The chancellor shall examine the affidavit and bill of complaint and may, in term time or in vacation, issue an order of attachment with respect to such property under the following conditions:

(a) The chancellor finds that unless the order of attachment is issued, the complainant's ability to recover the amount of his claim may be significantly impaired or impeded.

(b) The chancellor finds that the affidavit establishes a prima facie case demonstrating the complainant's right to recover on his claim against the defendant.

(c) The complainant gives security in an amount satisfactory to the chancellor to abide further orders of the court and to protect the defendant from injury should the action of attachment be judicially determined to have been wrongfully brought.

(3) (a) If such an order of attachment is issued, the defendant shall, upon request, be entitled to an immediate post-seizure hearing to seek dissolution of the order of attachment. Such post-seizure hearing shall have precedence on the docket of the chancery court over all other matters except similar matters previously filed. At such hearing, the chancellor shall order dissolution of the order of attachment unless the complainant establishes by satisfactory proof the grounds upon which the order was issued, including the existence of a claim as described in Section 11-31-1, and the impairment or impediment which a failure to continue the attachment could bring to the complainant's ability to recover the amount of such debt. An appearance by the defendant at the post-seizure hearing shall be considered a special appearance and not a general appearance for purposes of personal jurisdiction over the defendant.

(b) In the alternative, a debtor may regain immediate possession of the property attached by giving security satisfactory to the chancellor in an amount equal to one hundred twenty-five percent (125%) of the value of the property attached or one hundred twenty-five percent (125%) of the amount of the claim, whichever is less.

(c) If the chancellor should determine that the attachment was not brought in good faith, then the chancellor in his discretion may award actual damages (including reasonable attorney's fees) to the defendant.



§ 11-31-3 - Attaching property or indebtedness

When a bill shall be filed for an attachment of the effects of a nonresident, absent or absconding debtor in the hands of persons in this state, or of the indebtedness of persons in this state to such nonresident, absent or absconding debtor, it shall be sufficient to bind such effects or indebtedness that the order of attachment together with a copy of the bill of complaint and affidavit be served upon the persons possessing such effects or owing such indebtedness.



§ 11-31-5 - Levy on land

If the land of the nonresident, absent or absconding debtor be the subject of such suit, and an order of attachment be issued, the order shall be levied by the sheriff or other officer as such writs of law are required to be levied on land, and shall have like effect.



§ 11-31-7 - Writs of sequestration for personal property

Writs of sequestration may be issued for personal property in such cases as in others.



§ 11-31-9 - Publication for appearance of defendant

The nonresident, absent or absconding debtor shall be made a party to such suit by publication of summons as in other cases, and may appear and plead, demur or answer to the bill without giving security. If such debtor fails to appear, the court shall have power to make any necessary orders to restrain the defendants within this state from paying, conveying away or secreting the debts by them owing, or the effects in their hands belonging to, the nonresident, absent or absconding defendant, and may order such debts to be paid or such effects to be delivered to the complainant on his giving security for the return thereof in such manner as the court may direct.



§ 11-31-11 - Complainant to give security after decree rendered

If a decree be rendered in such case without the appearance of the absent debtor, the court, before any proceedings to satisfy said decree, shall require the complainant to give security for abiding such further orders as may be made, for restoring of the estate or effects to the absent defendant, on his appearing and answering the bill within two years; and if the complainant shall not give such security, the effects shall remain under the direction of the court, in the hands of a receiver, or otherwise, for such time, and shall then be disposed of as the court may direct.






Chapter 33 - ATTACHMENT AT LAW AGAINST DEBTORS

§ 11-33-1 - Application

The remedy by attachment shall apply to all actions or demands founded upon any indebtedness, or for the recovery of damages for the breach of any contract, express or implied, and to actions founded upon any penal statutes.



§ 11-33-3 - Suit against one or more debtors among joint debtors

The creditor may sue out an attachment against one or more of joint debtors or joint and several debtors, whether primarily or secondarily liable, without affecting his rights as against the others.



§ 11-33-5 - Attachment against partners

In case one or more partners shall be liable to attachment on any of the enumerated grounds therefor, save the first, an attachment may be maintained against said partner, or all of the partners, by the partnership creditors. The property of the partnership, in either case, may be levied on and dealt with in all respects as if the grounds of attachment existed as to all the partners. The effects levied upon may be replevied by the partners sued by giving bond as other defendants in attachments, or, if they fail to do so, any partner not sued therein may replevy the same in like manner; but, by doing so, such partner shall thereby become a party defendant to the suit for all purposes, and judgment may be rendered on his bond against the obligors therein as in other attachment cases.



§ 11-33-7 - Attachments against nonresidents jointly indebted

When two or more persons, not residing in this state, are jointly indebted, the writ of attachment may be issued against such debtors, or any of them, by their proper names or by the name of the partnership, or by whatever other names such debtors may be called or known in this state, or against the executors or administrators of them or any or either of them, and may be levied upon the separate or joint estate or both of such debtors, and the lands, tenements, money, goods, chattels, effects, rights and credits of such debtors, or any or either of them, which shall be liable to be seized and taken for the satisfaction of any debt or demand for which an attachment will lie.



§ 11-33-9 - Grounds for attachment--affidavit

The creditor, his agent or attorney, shall make oath before a judge of the supreme court, a judge of a circuit court, or a chancellor, or before a clerk of the circuit court or chancery court or the deputy of such clerk, or any justice court judge, or the mayor of any city, town or village, of the amount of his debt or demand, to the best of his knowledge and belief, and shall also make oath, to the best of his knowledge and belief, to one or more of the following grounds for attachment:

(1) That the defendant is a foreign corporation, or a nonresident of this state; or

(2) That he has removed, or is about to remove, himself or his property out of this state; or

(3) That he so absconds or conceals himself that he cannot be served with a summons; or

(4) That he contracted the debt or incurred the obligation in conducting the business of a ship, steamboat or other watercraft in some of the navigable waters of this state; or

(5) That he has property or rights in action which he conceals, and unjustly refuses to apply to the payment of his debts; or

(6) That he has assigned or disposed of, or is about to assign or dispose of, his property or rights in action, or some part thereof, with the intent to defraud his creditors; or

(7) That he has converted, or is about to convert, his property into money or evidences of debt, with intent to place it beyond the reach of his creditors; or

(8) That he fraudulently contracted the debt or incurred the obligation for which suit has been or is about to be brought; or

(9) That he is buying, selling, or dealing in, or has, within six (6) months next before the suing out of the attachment, directly or indirectly bought, sold, or dealt in future contracts, commonly called "futures"; or

(10) That he is in default for public money, due from him as a principal, to the state, or some county, city, town, or village thereof; or

(11) That defendant is a banker, banking company or corporation, and received deposits of money knowing at the time he or it was insolvent; or has made or published a false or fraudulent statement as to his or its financial condition; or

(12) That a judgment lien under Title 93, Mississippi Code of 1972, has been enrolled against said obligor for nonpayment of an order for support as defined by Section 93-11-101, Mississippi Code of 1972, as amended.



§ 11-33-11 - Bond

The creditor, his agent, or attorney, shall also give bond, with a sufficient surety or sureties, to be approved by the officer issuing the attachment, in double the sum for which the complaint is made payable to the defendant and conditioned to the effect following, to wit:

"The condition of the above obligation is that, whereas, the above bound

prays an attachment against the estate of The said for the sum of

dollars, returnable to the court of , on the day of

next:

"Now, if the plaintiff shall pay to the defendant all such damages as he shall sustain by the wrongful suing out of the attachment, and all costs which may be awarded against the plaintiff in said suit, then the obligation shall be void."

The bond, together with the affidavit for the attachment, shall be returned by the officer taking the same to the court to which the attachment is returnable.



§ 11-33-13 - Bond by an agent

If the bond purport to be executed by an agent or attorney of the attaching creditor, it shall be prima facie evidence that the agent or attorney had due authority to act.



§ 11-33-15 - Bond excepted to: new bond and affidavit

When it shall appear to the court, on exceptions taken by the defendant or otherwise, that the sureties on any attachment bond are insufficient, the court shall direct the plaintiff to give a new bond with sufficient surety; and such bond shall be as valid, in all respects, as the original bond. If the plaintiff fail to give a new bond within the time required by the court, the attachment shall be dismissed. In all cases where an attachment bond or affidavit may be defective in any respect, or may be lost or destroyed, the plaintiff shall be allowed to file a new affidavit and bond, which shall be, in all respects, as valid and binding as if given at the commencement of the suit.



§ 11-33-17 - The writ

On affidavit being made and bond given, the officer approving the bond shall issue one or more writs of attachment against the estate of the debtor, directed to the sheriff, or any other proper officer of the county or counties in which the defendant shall have property or debts, and shall be returnable to the next term of the circuit court of any county, or to the justice court of any county, in cases within the jurisdiction of the justice court, in which the defendant or property or debts of the defendant may be found and shall be the leading process of the suit.



§ 11-33-19 - Form of the writ

The writ shall be in the form or to the effect following, to wit:

"THE STATE OF MISSISSIPPI

"To the sheriff or any constable of county, greeting:

"Whereas, AB (or agent or attorney of AB) hath complained on oath to

one of the judges of the Supreme Court (or other officer as the case may be)

that CD is justly indebted to the said AB to the amount of and that the

said CD is a nonresident, etc. (reciting the affidavit) and bond and security

having been given according to the statute:

"We therefore command you that you attach the said CD by his estate, re al

and personal, in your county to the value of the said demand and costs of

suit, and that you safely keep the same according to law, so as to compel the

said CD to appear before the court (or before the court of , a

justice court judge of county), to be held at , in and for the county

of , on the Monday of , to answer the above complaint. And that

you summon the said CD, if to be found in your county, to appear and answer

accordingly; and have there then this writ, with your proceedings thereon.

"Witness my hand, this day of , A.D. ."

The writ shall be signed by the officer granting the same or, if issued by a clerk or his deputy, shall be dated, signed and sealed as other writs; and an attachment shall not be quashed or abated for want of form if the substantial matters expressed in the foregoing precedent be contained therein; and on the demand of the plaintiff said writ may embody a garnishment.



§ 11-33-21 - Duplicate and alias writs

The officer granting an attachment may issue duplicate writs to any other county in which the defendant may have property or debts due him, which writs shall be returnable to the court to which the original is returnable, and shall be executed and returned in like manner. Where the attachment has not been executed, or where no property has been found, or not sufficient to satisfy the debt, or where the plaintiff desires to garnish other persons, the clerk of the court to which same is returnable may issue alias writs to the same or other counties without a renewal bond or affidavit.



§ 11-33-23 - Writ to be served, on what, and what bound by the levy

The officer receiving the writ of attachment shall forthwith levy the same, according to law, on the property of the defendant, real and personal, wherever found; and he shall summon as garnishees, by writs of garnishment, to be issued and served by himself, and duly returned, all persons indebted to the defendant, or having in possession effects belonging to him, to appear at the court to which the attachment is returnable, there to answer as required by law; and he shall seize the books of accounts and other evidence of debt belonging to the defendant and levy on the stock, shares, or interest of the defendant in any corporation, joint-stock company, or copartnership. All the property, debts, choses in action, stock, shares, and interest of the defendant attached, shall be bound by the levy from the date thereof.



§ 11-33-25 - The defendant to be summoned

The officer serving the attachment shall summon the defendant, if to be found, to appear and answer the action, as in other cases.



§ 11-33-27 - Proceeding when levy by other than sheriff

If a writ of attachment, returnable to the circuit court, be served by a constable, marshall, or by any person specially appointed for that purpose, the writ of attachment with the return thereon of the action of such person and all property and effects levied on, shall forthwith be delivered to the sheriff of the proper county, who shall be responsible for the property so seized, and shall return the writ to the proper court, with a statement of his action under it; but if the sheriff be a party, the office serving the attachment shall make the return, and so state therein, and likewise retain the property, unless the court, or judge in vacation, make an order for the safekeeping and forthcoming thereof.



§ 11-33-29 - Attachment may be issued and served on Sunday

Attachments may in all cases be issued and executed on Sunday; and may be executed in any part of the county, by any constable of the county, or by the constable or any police officer of any municipality, in the same manner as the sheriff of the county. In cases of emergency, and when a sheriff or his deputy, or a constable or police officer cannot be had in time, the officer issuing an attachment may appoint some reputable person to execute such attachment; and such officer shall be liable on his bond and individually for the consequence of appointing an insolvent or incompetent person for such service.



§ 11-33-31 - Return of writ and bonds

The officer serving an attachment shall make a full return thereon of all his proceedings, on or before the return day of the writ. He shall deliver to the court or clerk all bonds which he may have taken pursuant to law.



§ 11-33-33 - Ancillary attachment

When a suit shall have been commenced, the plaintiff may obtain an attachment against the defendant, or one or more of them, on making affidavit and giving bond as required in other cases of attachment, which attachment shall be granted, issued, executed, and returned by the same officers; and the like proceedings as far as applicable, shall be had thereon as in other cases. The affidavit, bond, and writ, when returned, shall be filed with the papers in the original suit, which shall not be delayed thereby.



§ 11-33-35 - Attachment for debt not due

When any creditor whose debt is not due, shall make affidavit of any of the last six grounds for an attachment, or that he has just cause to suspect, and verily believes, that his debtor will remove himself or his effects out of the state before said debt will become payable, with intent to hinder, delay, or defraud his creditors, or that he hath removed, with like intent, leaving property in this state, and shall give bond as in other cases, he may obtain an attachment returnable to the county where the debtor resides, or last resided, or where his property may be found. Such attachment shall be issued, executed, and returned, and the like proceedings had thereon as in other cases of attachment.



§ 11-33-37 - Publication of notice

When any writ of attachment shall be executed and returned, if the defendant be not summoned, the clerk of the court shall cause a notice to be published once a week for three weeks in some newspaper published within the county, or in some convenient county, and having a circulation in the county in which the suit is pending, stating the issuance of such attachment, at whose suit, against whose estate, for what sum, and in what court the same is pending and that unless the defendant appear on the first day of the next succeeding term of court and plead to said action, judgment will be entered, and the estate attached will be sold. Such publication may be made before or after the return term of court, but in cases of attachment against persons residing out of this state, the creditor, his agent or attorney, shall file with the clerk his affidavit-if the affidavit for the attachment do not contain such statement-showing the post office of the defendant, or that he has made diligent inquiry to ascertain it without success; and if the post office shall be stated, the clerk shall send by mail to such defendant, at his post office, a copy of such notice, and shall make it appear to the court that he has done so, before judgment shall be rendered on publication of notice; and for a failure of duty in this respect, the clerk may be punished as for contempt.



§ 11-33-39 - When publication unnecessary

Such publication of notice shall not be necessary if it shall be served on the nonresident defendant, and proof of such service be made as provided for in case of nonresident defendants in chancery; but such proof of service of notice shall be as effectual as if such defendant had been served with a summons.



§ 11-33-41 - Form of notice required

The notice of the attachment which the clerk is required to cause to be published may be in the following form, to wit:

"The State of Mississippi to :

An attachment at the suit of against your estate, for dollars,

returnable before the circuit court of County, at , Mississippi, has

been executed, and is now pending in said court; and unless you appear before

said court on the Monday of A. D. , and plead to said action,

judgment will be entered, and the estate attached will be sold.

, A. D. , Clerk."



§ 11-33-43 - In absence of newspaper

If there should be no newspaper published within the county in which the attachment is pending, or in a convenient county, such notice shall be posted at the door of the courthouse of the county, and that shall be instead of publication in a newspaper.



§ 11-33-45 - Property may be replevied

The defendant, at any time before final judgment, may replevy the personal property seized and taken into possession by the officer serving an attachment, by giving to such officer a bond, with sufficient sureties, to be approved by him, payable to the plaintiff, in double the value of such property, conditioned to have said property forthcoming to answer and abide the judgment of the court in said suit, or, in default thereof, to pay and satisfy the judgment to the extent of the value of said property; and on the execution of such bond, the officer shall restore to the defendant the property so replevied, and shall return the bond so taken with the writ of attachment and all proceedings thereon. Such replevin shall not affect the lien of the attachment, or the proceedings thereon, as to any rights, credits, or choses in action of the defendant.



§ 11-33-47 - Form of bond for replevin of goods

The defendant's replevin bond may be in the following form, viz.:

"We, , principal, and and sureties, bind ourselves to pay

dollars, unless the said shall have forthcoming to abide the

judgment of the circuit court of County, in the suit by attachment

therein pending in which said is plaintiff and said is defendant,

returnable on the day of , a certain levied on by the

sheriff of said county by virtue of said attachment, and valued by him at

, and now restored to said ; or in default thereof shall satisfy such

judgment to the extent of the value of said property, to replevy which this

bond is given.

Witness our hands, this the of .

"



§ 11-33-49 - But one bond required

If personal property be seized under an attachment writ, and the defendant, or a claimant, replevy the same, giving bond therefor, he shall not be deprived of the property under a subsequent attachment against the same defendant returnable to the same court to which the first writ is returnable; nor shall but one replevy bond be required. The bond given to the plaintiff in the first attachment shall inure to the benefit of the plaintiff in any subsequent attachment, and judgment may be rendered thereon as if it had been made payable to the plaintiff in the subsequent attachment. The officer shall show in his return on a subsequent attachment writ, what prior attachments in same court have been levied upon the property, if any, and whether the property has been replevied therein, naming the sureties on the bond.



§ 11-33-51 - Execution against sureties

Where the amount demanded in an untried prior attachment, or the judgment, if the same be tried, shall equal or exceed the value of the property replevied, an execution or other process shall not be issued against the sureties on the replevin bond on a judgment in a subsequent attachment, unless the prior attachment fails, or the judgment therein be satisfied otherwise than by the proceeds of the property replevied.



§ 11-33-53 - Loss of priority

If the plaintiff in a prior attachment fail to enforce his judgment, after ten days written notice to do so by the plaintiff in a subsequent attachment, he shall lose his priority; but where the amount of the prior attachment shall be less than the value of the property, process may issue on the subsequent judgment against the sureties on the replevin bond for the difference between the amount of the prior attachment and the value of the property as shown in the officer's return.



§ 11-33-55 - One satisfaction releases sureties

If the value of the property be paid by the sureties, or the property surrendered as provided in the bond, the judgment in the subsequent attachment shall, as to the sureties on the replevin bond, be satisfied.



§ 11-33-57 - Prior attachment from another court

Execution or other process shall not issue against the sureties on the replevin bond where the property replevied hath been levied upon and replevied in a prior attachment against the same defendant, returnable to another court, unless the amount of the prior attachment and probable costs thereof be first deducted from the value of the property; and in such case execution may issue against the sureties only for the difference.



§ 11-33-59 - Bond to discharge attachment for a debt due

If any defendant in attachment for a debt due shall, at any time before the return thereof, execute and deliver to the officer serving the same, a bond, with two or more sufficient sureties, to be approved by said officer, payable to the plaintiff in attachment, in a penalty double the amount claimed by the plaintiff, conditioned to pay and satisfy any judgment which may be recovered by the plaintiff in the suit, with all costs, the attachment shall be thereby discharged; and all the property of every kind levied on, attached or seized by virtue thereof, shall be released and restored to such defendant. The bond shall be returned with the attachment; and in case of any recovery by the plaintiff in the suit, judgment shall be entered against the defendant and the sureties in the said bond. After the return of the attachment, the bond herein provided for may be given at any time before final judgment, and may be taken by the sheriff, or officer by whom the attachment was served, in case any of the attached property remains in his hands; otherwise, by the clerk of the court in which the attachment is pending.



§ 11-33-61 - Form of bond to discharge attachment for debt due

The bond to discharge the attachment for a debt due may be in the following form, viz.:

"We, principal, and and , as sureties, are held and bound to

pay the sum of dollars, unless the said shall satisfy any

judgment which may be recovered against him by the said in his attachment

suit against the said for dollars, returnable before the circuit

court of County, on the day of A. D. ."



§ 11-33-63 - Bond to discharge attachment for a debt not due

If a defendant in attachment for a debt not due, shall on or before the return-day thereof, execute and deliver to the officer serving the same, a bond, with two or more sufficient sureties, to be approved by said officers, payable to the plaintiff in attachment, in a penalty double the amount claimed by the plaintiff, conditioned to pay the said debt when it shall become payable and costs of the attachment, the said attachment shall be discharged thereby, and all the property attached shall be released to the defendant. The bond shall be delivered by the officer to the plaintiff. After the return of the attachment, the bond herein provided for may be given at any time before final judgment, and may be taken by the sheriff or officer by whom the attachment was served, in case any of the attached property remains in his hands, or by the clerk of the court in which the attachment is pending.



§ 11-33-65 - Form of bond to discharge attachment for debt not due

The bond to discharge attachment for a debt not due may be in the following form, viz.:

"We, principal, and and , sureties, are held and bound to

pay the sum of dollars, unless shall well and truly pay

the sum demanded by him as plaintiff is his attachment suit for a debt not

due, the sum of , dollars, on or before the day of , A. D.

, and pay the costs of said suit, which is pending in the circuit court of

County, Mississippi. This the day of , A. D. ."



§ 11-33-67 - Officer bound if bond insufficient

If the bond or sureties given by the defendant, or any claimant of the property, or garnishee or other person, be insufficient, then the sheriff or other officer shall be subject to the same judgment with the surety in such bond as if he were cosurety thereon. And the court or judge, being satisfied that such bond is not a sufficient security, may order process to seize the property for which the bond was given; and when seized it shall be dealt with as provided by law upon its seizure in the first instance under attachment.



§ 11-33-69 - Claim of third person to attached property

All the provisions of law in relation to third persons claiming property levied on by virtue of fieri facias shall extend and apply to claimants of property levied on by virtue of writs of attachment. The trial of the right of property shall not be had until after judgment in favor of the plaintiff in the attachment suit, and proceedings in garnishment shall be in accordance with the provisions of law on that subject.



§ 11-33-71 - Property in danger of waste to be sold pending suit

When goods and chattels levied upon under an attachment are in danger of immediate waste and decay, or when live stock, or a stock of goods of any kind, is so levied upon, and the same is not replevied by the defendant or claimant, the officer holding them may sell them as like property is required to be sold under execution. The proceeds of such sale shall be held by the officer to abide the result of the suit, unless replevied. The owner of such goods may replevy the same, as in other cases, at any time before sale, and after sale, the money. If the term of court to which the writ of attachment is returnable commences within fifteen days of the levy, none of the property, except such as may be in danger of immediate waste and decay, shall be sold until after the court is held; and if the cause be continued, the property may then be sold.



§ 11-33-73 - How certain other property may be sold pending suit

When personal property levied upon under an attachment shall not be subject to sale under the provisions of Section 11-33-71, and the same shall not be replevied by the defendant or claimant within ten days after the levy, the judge or the justice of the peace in whose court the suit may be pending, on the application of any party to the suit, and upon ten days' notice to all other parties to the suit of the time and place of the hearing, may make an order directing the officer having custody of said property to sell the same, as provided by law for such sales, under execution, and the proceeds of said sale shall be held by such officer to abide the result of the suit unless replevied by the defendant or claimant.



§ 11-33-75 - Death of defendant does not abate action

If the defendant dies after service of the writ of attachment, the action shall not thereby be abated, but may be prosecuted to judgment, sale, transfer, and final determination as if the defendant's death had not occurred; and all proceedings and conveyances in such case shall be as valid and effectual in law as if had and made in the lifetime of defendant.



§ 11-33-77 - The declaration and subsequent pleadings

The declaration may be filed on or before the return day of the attachment or before an order of dismissal be taken; and the defendant shall plead thereto as in other cases.



§ 11-33-79 - Judgment by default

If the defendant shall not appear and plead to the action, in pursuance of notice, the court, as in other cases, shall give judgment against him by default, and award a writ of inquiry if necessary; but on such judgment by default, unless granted on the service of summons executed in this state, no execution shall issue except against the property on which the attachment has been served, or against a garnishee who shall have money or property in his hands belonging to the defendant.



§ 11-33-81 - Defendant may defend without replevying property

The defendant in attachment may appear, without replevying the property attached, and defend the suit as in other actions for the recovery of money. In case the defendant shall have been personally summoned, or shall appear and plead to the action, the judgment therein shall have the same force and effect against the person and property of the defendant as in other actions where a summons has been personally served on him. Such appearance shall not vacate or affect any bond taken hereunder, nor discharge any garnishee, nor affect any lien created by the attachment; but the proceedings in respect to any property attached, or any garnishee summoned, shall be the same as if final judgment had been entered by default.



§ 11-33-83 - Answer traversing truth of alleged attachment grounds; trial of issue

The defendant in attachment may, as a defense in his answer, traverse the truth of the alleged grounds upon which the attachment was sued out. Upon such defense being filed, the court, in its discretion, upon motion of either or any party, may order a jury to be empaneled to try the issue, or it may submit such issue to the jury empaneled to try the case on its merits. If the jury shall find for the defendant, it shall assess damages against the plaintiff for wrongfully suing out the same.



§ 11-33-85 - Answer traversing truth of alleged attachment grounds; damages in favor of defendant

On the trial of the issue of the truth of the alleged attachment grounds, the defendant may introduce evidence as to the actual damages, if any, which the issuance of the attachment has occasioned him; but the defendant, when he files his answer setting up the defense traversing the truth of the alleged attachment grounds, shall file therewith written notice of what damages he will insist upon at the trial. If the issue be decided for the defendant, he shall have judgment that the attachment be discharged and against plaintiff and the sureties in his attachment bond, for the damages assessed by the jury and the costs of suit; and the jury may add to the actual damages found a reasonable sum as an attorney's fee for defending the issue; but the judgment against the sureties in the attachment bond shall not exceed the penalty thereof.



§ 11-33-87 - Answer traversing truth of alleged attachment grounds--effect of decision in plaintiff's favor

If the issue on the defense traversing the truth of the alleged attachment grounds be decided for plaintiff, the defendant shall be permitted to go on to trial of the merits upon his answer as a whole.



§ 11-33-89 - Property assessment and judgment in certain cases

If the personal property attached, or any part thereof, shall have been replevied by the defendant, the court or jury trying the issue between the parties, if it find for the plaintiff, shall assess the value of the property so replevied by the defendant, as well as the debt or damages due the plaintiff. If the value of the property shall equal the amount found due the plaintiff, judgment shall be entered against the defendant and his sureties in such replevin bond, for the amount of said value. If the value of the property be less than the amount found due the plaintiff, judgment shall be entered against the defendant for the amount of the verdict, and against the sureties in his replevin bond for the value of the property so replevied. If judgment by default shall be entered in such case against the defendant, an inquiry shall be awarded to assess the value of the property so replevied; and on the execution thereof judgment shall be rendered as above provided. In all cases, the judgment against the sureties of the defendant shall be satisfied and discharged by the delivery to the sheriff of the property replevied within ten days after execution on such judgment shall have come to his hands; and the sheriff shall sell the property so delivered to him, and apply the proceeds to the payment of the execution.



§ 11-33-91 - Voluntary dismissal and damages

The plaintiff may dismiss his attachment, but defendant shall have a jury impanelled forthwith to assess the damages sustained by reason of suing out the attachment.



§ 11-33-93 - Judgment in case debt not due

In determining the amount for which judgment shall be rendered on the merits in favor of plaintiff whose debt is not due, interest shall not be computed on the principal for a time beyond the rendition of the judgment; and if the debt do not bear interest until a future day, the principal shall be discounted for the time to elapse before interest begins, at the rate at which the debt will bear interest. Such judgments shall be enforced as in other cases.



§ 11-33-95 - Judgment for damages pleadable as payment

The judgment in favor of the defendant against the plaintiff for the damages assessed and the costs may be pleaded by the defendant as a payment in the same action, or in any other suit on the same cause of action on which the attachment was sued out. An execution shall not be issued on such judgment until after the dismissal of the action or final judgment on the merits. If the action be dismissed, or if, upon a trial on the merits, judgment be in favor of the defendant, without his having obtained the benefit of the judgment in his favor for damages and costs, he shall have execution of said judgment in his favor. If the plaintiff recover in the trial on the merits, and on such trial the defendant did not avail of his judgment against the plaintiff for damages and costs, the greater recovery shall be credited with the sum of the smaller, and judgment shall be rendered by the court in favor of the party to whom the difference may be due.



§ 11-33-97 - Discharge of attachment not to affect action

If the issue on the defense traversing the truth of the alleged attachment grounds be found for the defendant, the attachment shall be thereby discharged, and all property seized under it, and all persons summoned as garnishees, shall be released from it; but the action, unless dismissed by the plaintiff, shall be proceeded with in all respects as if it had been an ordinary action in its commencement; and the costs accruing in it, after the trial of the issue on the said defense, shall abide the result of such action.



§ 11-33-99 - Attachment preserved by appeal

If the plaintiff, within ten days after the expiration of the term of the court at which judgment is rendered discharging his attachment, shall perfect an appeal from such judgment, the attachment shall not be discharged, nor garnishees nor property released therefrom, by such judgment; but such appeal shall preserve the attachment in full force, to await the result of the appeal.



§ 11-33-101 - Intervention by other creditors

Any creditor of the defendant in attachment, upon filing a petition under oath, averring that he is a creditor, and that the grounds of attachment alleged are untrue, or that the attachment was sued out by collusion between the plaintiff and the defendant, or that the debt claimed by the defendant is fictitious or simulated, in whole or in part, or any other fact showing fraud or collusion in suing out the attachment, may intervene and make defense, and in such case the facts stated in the petition shall be tried; but the intervening creditor must give bond, payable to the plaintiff, in such penalty and with such sureties as the court or judge may prescribe, conditioned to pay the costs of the trial in case the issue be found against him.



§ 11-33-103 - But one trial

But one trial shall be allowed under the provisions of Section 11-33-101, unless the petitions of the intervenors present different issues; and if the judgment be in favor of the intervening creditor, he shall recover of the plaintiff and his sureties the costs of suit, and the attachment shall be dissolved.



§ 11-33-105 - Proceedings before justice court judge

Justice court judges shall have cognizance of attachments in all cases where the amount in controversy is within their jurisdiction. In such case, the notice to a defendant not found shall require the appearance of the defendant at some reasonable time, to be fixed by the judge, not less than one (1) month after the return day of the attachment, and shall be transmitted by such judge by mail to the defendant at his post office, when stated. Such notice shall not be published in a newspaper, but shall be posted in three (3) public places, where they will be likely to be seen by persons in the county of the justice court judge, three (3) weeks before the time for the appearance of the defendant. Such mailing and posting, or posting alone when the post office is not stated, shall be in lieu of publication in a newspaper in attachments before a justice court judge, and shall authorize such further proceedings as are provided for in other cases of publication.



§ 11-33-107 - Trial before justice of the peace

On the return of an attachment before a justice of the peace, the defendant may file an affidavit, or plea sworn to, traversing the grounds on which the attachment was sued out, and the justice shall hear all evidence adduced by either party, as to whether said attachment was wrongfully sued out or not; and, if the same was wrongfully sued out, he shall dismiss the attachment, with costs, and shall give judgment against the plaintiff for such damages as the defendant may have sustained by the wrongful suing out of said attachment, and shall proceed to hear the case on the merits.






Chapter 35 - GARNISHMENT

§ 11-35-1 - When issued on judgment or decree

On the suggestion in writing by the plaintiff in a judgment or decree in any court upon which an execution may be issued, that any person, either natural or artificial, including the state, any county, municipality, school district, board or other political subdivision thereof, is indebted to the defendant therein, or has effects or property of the defendant in his, her or its possession, or knows of some other person who is indebted to the defendant, or who has effects or property of the defendant in his, her or its possession, it shall be the duty of the clerk of such court to issue a writ of garnishment, directed to the sheriff or proper officer, commanding him to summon such person, the state, county, municipality, school district, board or other political subdivision thereof, as the case may be, as garnishee to appear at the term of court to which the writs of garnishment may be returnable, to answer accordingly.



§ 11-35-3 - When issued on suing out attachment

If, at the time of issuing a writ of attachment, or thereafter before the attachment issue has been tried, the attaching creditor shall suggest that any person is indebted to the debtor, or has property of the debtor in his hands, or knows of any other person so indebted or who has effects or property of the debtor in his hands, the officer issuing the writ of attachment shall insert therein a command to summon such person to appear on the return day of the attachment, to answer accordingly.



§ 11-35-5 - Form for writ of garnishment on judgment or decree

The writ of garnishment, when issued on a judgment or decree, may be in the following form, to wit:

"THE STATE OF MISSISSIPPI.

"To any lawful officer of county:

"Whereas, recovered a judgment in court of county, on the

day , A. D. , for the sum of dollars and costs, against

, and the judgment has not been satisfied, and said having made the

proper suggestion for a writ of garnishment against :

"We therefore command you to summon said to appear in said court, at

, on the day of , A. D. , then and there to answer, on

oath in writing, whether (here copy in full every particular that a garnishee

is required to answer). And have you then and there this writ, with your

proceedings indorsed thereon.

"Witness my signature (and if by a clerk, add an official seal), this

day of , A. D. ."

The writ must be signed by the officer who issues it, and his official character should be written after his name.



§ 11-35-7 - Form of the writ of garnishment--when issued by the sheriff

When the sheriff issues a writ of garnishment in executing an attachment, it may be in the following form:

"THE STATE OF MISSISSIPPI.

"To , garnishee:

"Whereas, the undersigned holds an attachment writ against , as

defendant at the suit of , as plaintiff, and it appearing that you should

be summoned as garnishee:

"We therefore command you to appear in the court, at , on the

day of , A. D. , being the return day of said attachment, then

and there in said attachment suit to answer (here copy in full every

particular that a garnishee is required to answer). Herein fail not, under

penalty of having judgment rendered against you for the whole amount of

plaintiff's demand.

"Witness my signature, this day of , A. D. .

" "

The original must be returned to the court properly indorsed with the mode of service and the defendant served, as in other cases.



§ 11-35-9 - Service

A writ of garnishment, whether issued in a case of attachment or on a judgment or decree, shall be served as a summons is required by law to be executed; but if the garnishee be not personally served, and make default, judgment nisi shall be rendered against him, and a scire facias awarded, returnable to the next term, unless the court be satisfied that the garnishee can be personally served at once, in which case it may be returnable instanter.



§ 11-35-11 - Service of writs of garnishment on government employees

Service of writs of garnishment upon judgments against any officer or employee of the state, a county, a municipality, any state institution, board, commission or authority shall be effected as follows:

(1) In a case of garnishment against any employee of a state department, agency, board, commission, institution or other authority, the writ shall be served upon the department head, president of the institution or chairman or other presiding officer thereof. In case of a garnishment against a state officer, departmental head, president of an institution, director of a board or other head of any other agency or commission of the state government, the writ shall be served upon the state auditor. In case of a garnishment against the state auditor, the writ shall be served upon the state treasurer, this being the only case in which the state treasurer is served with a writ of garnishment except where a garnishment is against an employee of the state treasurer.

(2) In case of a garnishment against any person who is now or may hereafter be a salaried officer or employee of a county, the writ shall be served upon the clerk of the chancery court of the county, except that in case of garnishment upon a judgment against such clerk the writ shall be served upon the sheriff of the county.

(3) In case of a garnishment against any person who is now or may hereafter be a salaried officer or employee of a county school district or a municipal separate school district, the writ shall be served upon the superintendent of the respective school district, except in the event the garnishment be against such superintendent the writ shall be served upon the president of the board of education or the board of trustees.

(4) In case of a garnishment against an officer or employee of a municipality, the writ shall be served upon the city, town or village clerk.



§ 11-35-13 - Garnishment against public officer or employee; default judgment against state prohibited

In no case shall judgment be rendered against the state, a county, a municipality or any state institution, board, commission or authority for default in failing to make answer to a writ served hereunder.



§ 11-35-15 - Garnishment against state public officer or employee; fee for service of writ

Any person suggesting and obtaining a writ of garnishment upon a judgment against any person who is an officer or employee of the state shall advance and pay the sum of two dollars which shall be paid by the officer serving the writ of garnishment to the state officer upon whom such writ is directed to be served and such payment shall be retained by such officer as compensation for the additional duty imposed upon him by Sections 11-35-1 and 11-35-11 through 11-35-21, in the capacity of such officer as special agent of the state for service of garnishment writs.



§ 11-35-17 - Garnishment against county, municipal or other public officer or employee; fee for service of writ

Any person suggesting and obtaining a writ of garnishment to issue against any officer or employee of a county, municipality or any state institution, board, commission or authority shall advance and pay the sum of one dollar which shall be paid to the officer upon whom such writ is directed to be served at the time of service of the writ and such sum shall be retained by such officer as compensation for answering the writ of garnishment.



§ 11-35-19 - Garnishment against public officer or employee; failure to answer writ; penalty

Any person upon whom, in his representative capacity as above set out in Section 11-35-11, there shall be served a writ of garnishment under the provisions of Sections 11-35-1 and 11-35-11 through 11-35-21 shall, if he shall fail or refuse to answer such writ as provided by law in other cases of writs of garnishment and answers thereto forfeit and pay to the plaintiff in the judgment upon which the writ has issued the sum of twenty-five dollars, the same to be recovered in any court of competent jurisdiction.



§ 11-35-21 - Garnishment against public officer or employee; effect of writ

Service of writ of garnishment as provided for in Section 11-35-11 shall be effective to bind funds in the hands of the garnishee as in other cases and upon judgment rendered upon the garnishment issue in any court the funds bound, or so much thereof as shall be necessary to pay the judgment upon which garnishment issued and all cost accrued, shall be paid over to the court in which such judgment was rendered and for such payment a properly certified copy of the said judgment in the garnishment proceeding and a certified copy of the bill of costs in such proceedings shall be sufficient warrant and any payment so made shall be charged against the salary or wages of the judgment debtor in the judgment on which writ of garnishment issued.



§ 11-35-23 - Nature and effects of garnishment; property affected

(1) Except for wages, salary or other compensation, all property in the hands of the garnishee belonging to the defendant at the time of the service of the writ of garnishment shall be bound by and subject to the lien of the judgment, decree or attachment on which the writ shall have been issued. If the garnishee shall surrender such property to the sheriff or other officer serving the writ, the officer shall receive the same and, in case the garnishment issued on a judgment or decree, shall make sale thereof as if levied on by virtue of an execution, and return the money arising therefrom to satisfy the judgment; and if the garnishment issued on an attachment, the officer shall dispose of the property as if it were levied upon by a writ of attachment. And any indebtedness of the garnishee to the defendant, except for wages, salary or other compensation, shall be bound from the time of the service of the writ of garnishment, and be appropriable to the satisfaction of the judgment or decree, or liable to be condemned in the attachment.

(2) The court issuing any writ of garnishment shall show thereon the amount of the claim of the plaintiff and the court costs in the proceedings and should at any time during the pendency of said proceedings in the court a judgment be rendered for a different amount, then the court shall notify the garnishee of the correct amount due by the defendant under said writ.

(3) (a) Except for judgments, liens, attachments, fees or charges owed to the state or its political subdivisions; wages, salary or other compensation in the hands of the garnishee belonging to the defendant at the time of the service of the writ of garnishment shall not be bound by nor subject to the lien of the judgment, decree or attachment on which the writ shall have been issued when the writ of garnishment is issued on a judgment based upon a claim or debt that is less than One Hundred Dollars ($ 100.00), excluding court costs.

(b) If the garnishee be indebted or shall become indebted to the defendant for wages, salary or other compensation during the first thirty (30) days after service of a proper writ of garnishment, the garnishee shall pay over to the employee all of such indebtedness, and thereafter, the garnishee shall retain and the writ shall bind the nonexempt percentage of disposable earnings, as provided by Section 85-3-4, for such period of time as is necessary to accumulate a sum equal to the amount shown on the writ as due, even if such period of time extends beyond the return day of the writ. Unless the court otherwise authorizes the garnishee to make earlier payments or releases and except as otherwise provided in this section, the garnishee shall retain all sums collected pursuant to the writ and make only one (1) payment into court at such time as the total amount shown due on the writ has been accumulated, provided that, at least one (1) payment per year shall be made to the court of the amount that has been withheld during the preceding year. Should the employment of the defendant for any reason be terminated with the garnishee, then the garnishee shall not later than fifteen (15) days after the termination of such employment, report such termination to the court and pay into the court all sums as have been withheld from the defendant's disposable earnings. If the plaintiff in garnishment contest the answer of the garnishee, as now provided by law in such cases, and proves to the court the deficiency or untruth of the garnishee's answer, then the court shall render judgment against the garnishee for such amount as would have been subject to the writ had the said sum not been released to the defendant; provided, however, any garnishee who files a timely and complete answer shall not be liable for any error made in good faith in determining or withholding the amount of wages, salary or other compensation of a defendant which are subject to the writ.

(4) Wages, salaries or other compensation as used in this section shall mean wages, salaries, commissions, bonuses or other compensation paid for employment purposes only.

(5) The circuit clerk may, in his or her discretion, spread on the minutes of the county or circuit court, as the case may be, an instruction that all garnishment defendants shall send all garnishment monies to the attorney of record or in the case where there is more than one (1) attorney of record, then to the first-named attorney of record, and not to the clerk. The payment schedule shall be the same as subsection (3) (b) of this section.

(6) All payments made pursuant to a garnishment issued out of the justice court shall be made directly to the plaintiff or to the plaintiff's attorney as indicated by the plaintiff in his or her suggestion for writ of garnishment. The employer shall notify the court and the plaintiff or the plaintiff's attorney when a judgment is satisfied or when the employee is no longer employed by the employer.

(7) If the plaintiff in a garnishment is the Department of Employment Security, the garnishee shall make monthly payments to the department until such time as the total amount shown due on the writ has been accumulated.



§ 11-35-24 - Multiple garnishments

(1) Where more than one garnishment has been issued against an employee of a garnishee, such garnishee shall comply with the garnishment with which he was first served. In the event more than one (1) garnishment on an employee is received on the same day, the writ of garnishment which is the smallest amount shall be satisfied first. However, in every case, garnishments issued pursuant to court ordered child support shall have first priority, even if previous garnishments are in effect or pending.

(2) Any such conflicting or subsequent garnishments on an employee of the garnishee shall be returned to the court issuing such writ of garnishment with a statement by the garnishee that a previous garnishment is in effect. Such statement shall operate as a stay of the subsequent garnishment until satisfaction of any prior garnishments has been made.

(3) Upon satisfaction of the writ of garnishment in progress, the garnishee shall immediately begin collection of such writ of garnishment with next priority.

(4) Good faith compliance with this section shall release the garnishee from any liability for failure of compliance with this section.



§ 11-35-25 - Answer of the garnishee

(1) Every person duly summoned as a garnishee shall answer on oath as to the following particulars, viz.:

(a) Whether he be indebted to the defendant or were so indebted at the time of the service of the writ on him, or have at any time since been so indebted; and, if so indebted, in what sum, whether due or not, and when due or to become due, and how the debt is evidenced, and what interest it bears;

(b) What effects of the defendant he has or had at the time of the service of the writ on him, or has had since, in his possession or under his control;

(c) Whether he knows or believes that any other person is indebted to the defendant; and, if so, whom, and in what amount, and where he resides; and

(d) Whether he knows or believes that any other person has effects of the defendant in his possession or under his control; and, if so, whom, and where he resides.

(2) In addition to answering as to the particulars in subsection (1) of this section, each person duly summoned as a garnishee in any case in which he be indebted to the defendant for wages, salary or other compensation shall answer on oath as to whether the defendant is an employee of the garnishee and, if so, the time interval between pay periods of the defendant including any specific day of a week or month on which such defendant is regularly paid.



§ 11-35-27 - Garnishee's answer; time

Garnishees shall, in all cases in the circuit or chancery court, answer on the first day of the return term, and, in the courts of justices of the peace, they shall answer by noon on the return day of the writ, unless the court, for cause shown, shall grant further time; and, if upon the answer of any garnishee, it appear that there is any estate of the defendant in the hands of any person not summoned, an alias writ may at once be issued, to be levied on the property in the hands of such person, or he may be summoned as garnishee.



§ 11-35-29 - Judgment on answer

If the garnishee admits indebtedness to or the possession of effects of the defendant, and he have not paid or delivered the same to the sheriff, judgment may be rendered against him in favor of the plaintiff for the amount of the debt admitted, or for the property, or the value thereof (to be assessed if necessary), admitted to be in his possession; but the judgment shall not be for a greater sum than the plaintiff's demand.



§ 11-35-31 - Garnishee's failure to answer

If a garnishee, personally summoned, shall fail to answer as required by law, or if a scire facias on a judgment nisi be executed on him, and he fail to show cause for vacating it, the court shall enter a judgment against him for the amount of plaintiff's demand; and execution shall issue thereon, provided, however, that the garnishee may suspend the execution by filing a sworn declaration in said court showing the property and effects in his possession belonging to the debtor, and his indebtedness to the debtor, if any, or showing that there be none, if that be true; and by such act and upon a hearing thereon, the garnishee shall limit his liability to the extent of such property and effects in his hands, and such indebtedness due by him to the debtor, plus court costs and reasonable attorney's fees of the judgment creditor in said garnishment action.



§ 11-35-33 - Garnishee may claim exemptions

Any garnishee who answers admitting an indebtedness, or the possession of property due or belonging to the defendant, may show by his answer that he is advised and believes that the defendant does or will claim the debt or property, or some part thereof, as exempt from garnishment, levy, or sale. Upon the filing of such answer, the clerk or justice of the peace shall issue a summons or make publication, if defendant be shown by oath to be absent from the state, for the defendant, notifying him of the garnishment and the answer, and requiring him to assert his right to the exemption. Proceedings against the garnishee shall be stayed until the question of the debtor's right to the exemption be determined. If the defendant fail to appear, judgment by default may be taken against him, adjudging that he is not entitled to the property or debt as exempt; but if he appear, the court shall, on his motion, cause an issue to be made up and tried between him and the plaintiff.



§ 11-35-35 - Stay if debt not yet due; delivery of goods or chattels to sheriff

If a garnishee admit an indebtedness not then due, execution shall be stayed until its maturity; and if he admit the possession of goods or chattels of the defendant, such goods or chattels shall be delivered to the sheriff; but, in attachment cases, the garnishee may replevy the property by giving a bond for the same, as the defendant in attachment may do, and subject to the same proceedings and liabilities.



§ 11-35-37 - Garnishee protected in certain cases

If a garnishee shall pay over or deliver, in pursuance of the judgment or process of the court, any money or property belonging to the defendant, before notice of sale, assignment, or transfer thereof by the defendant to any other person, such garnishee shall not thereafter be liable for the debt or property to the vendee or assignee thereof.



§ 11-35-39 - Garnishee may plead that judgment is void

The garnishee may plead that the judgment under which the writ of garnishment was issued is void, and if his plea be sustained, no judgment shall be rendered against him.



§ 11-35-41 - Garnishee may compel interpleader

When a garnishee, by his answer or by affidavit at any time before final judgment against him, or after such judgment if he had no such notice before the judgment was rendered, shall show that he has been notified that another person claims title to or an interest in the debt or property, which has been admitted by him, or found on a trial to be due or to be in his possession, the court shall suspend all further proceedings, and cause a summons to issue or publication to be made for the person so claiming to appear and contest with the plaintiff the right to such money, debt, or property. In such case, if the answer admit an indebtedness, and the garnishee pay the money into court, he shall thereupon be discharged from liability to either party for the sum so paid. And whenever such garnishee shall by said answer or affidavit show that he has been notified that another person claims title to or interest in such debt or property, it shall be lawful for such third person of his own motion to come in and claim the debt or property, and the claim shall be tried as other claimant's issues are tried whether summons or publication has been made to bring him in or not.



§ 11-35-43 - Claim of third person tried

If the claimant, being duly summoned, fail to appear, the court shall adjudge the money, debt, or property to the plaintiff. If he appear, he shall propound his claim to the money, debt, or property in writing under oath; and the plaintiff may take issue thereon, and the same shall be tried and determined as other issues. If the issue be found in favor of the plaintiff, judgment shall be rendered for him against the garnishee, and also for the costs of the interpleader against the claimant; but if the issue be found for the claimant, judgment shall be rendered in his favor against the garnishee, and against the plaintiff for the costs. Where the garnishee has paid money into court, the judgment shall direct its payment to the party entitled thereto, and a judgment therefor shall not go against the garnishee.



§ 11-35-45 - Contest of garnishee's answer by plaintiff

If the plaintiff believe that the answer of the garnishee is untrue, or that it is not a full discovery as to the debt due by the garnishee, or as to the property in his possession belonging to the defendant, he shall, at the term when the answer is filed, unless the court grant further time, contest the same, in writing, specifying in what particular he believes the answer to be incorrect. Thereupon, the court shall try the issue at once, unless cause be shown for a continuance, as to the truth of the answer, and shall render judgment upon the facts found, when in plaintiff's favor, as if they had been admitted by the answer, but if the answer be found correct, the garnishee shall have judgment for costs against the plaintiff.



§ 11-35-47 - Contest of garnishee's answer by defendant

The defendant may contest, in writing, the answer of the garnishee, and may allege that the garnishee is indebted to him in a larger sum than he has admitted, or that he holds property of his not admitted by the answer, and shall specify in what particular the answer is untrue or defective. Thereupon an issue shall be made up and tried; but the plaintiff may take judgment for the sum admitted by the garnishee, or for the condemnation of the property admitted to be in his hands, notwithstanding the contest.



§ 11-35-49 - Transfer to other county; change of venue

Writs of garnishment, in all cases, may be issued to any county; but if the garnishee whose answer is contested, shall not be a resident of the county, then, upon an issue being made upon his answer, the venue of the trial of the issue may be changed, on his application, to the county of his residence. The court in which the issue is tried shall cause the facts found to be certified and returned with the issue to the court from which the writ issued, and judgment shall be entered thereupon as if the issue had there been tried.



§ 11-35-51 - Judgment on issue against garnishee

If the issue in any case be found against the garnishee, judgment shall be rendered against him for the amount of the debt or money or property in his hands, which judgment shall be in favor of the plaintiff, if necessary to satisfy his judgment or claim against the defendant, or in favor of the defendant, if the judgment of the plaintiff have been satisfied, or for so much thereof as may remain after satisfying said judgment.



§ 11-35-53 - Valuation and discharge of judgment

If the personal property levied on under an attachment, or any part thereof, shall have been left in the hands of the garnishee on his giving bond as prescribed, the court or jury trying the issue between the plaintiff and garnishee, if it find for the plaintiff, shall assess the value of the property left in the hands of the garnishee. If the value of the property equal or exceed the amount due the plaintiff, judgment shall be entered against the garnishee and his sureties on his replevin bond for the sum due the plaintiff. If the value of the property be less than the amount due the plaintiff, judgment shall be entered against the garnishee and his sureties for the value of the property so replevied or left in his hands. If judgment by default shall be rendered against the garnishee, the value of the property so replevied or left in his hands shall be assessed, and judgment shall be entered as above provided. In all cases the judgment against the garnishee and his sureties shall be satisfied and discharged by the delivery to the sheriff of the property replevied or left in his hands within ten days after execution on the judgment shall have come to the hands of the sheriff, and he shall sell the property so delivered to him, and apply the proceeds to the payment of the execution.



§ 11-35-55 - No final judgment in certain cases

Final judgment upon a garnishment shall not go against a surety or accommodation indorser until judgment be rendered against the principal and the cosureties or prior indorsers who may be liable to judgment, if they be residents of the state.



§ 11-35-57 - Executors and administrators may be garnished

Executors and administrators may be garnished for a debt due by their testator or intestate to the defendant; but judgment shall not be entered in such case against an executor or administrator until the lapse of six months after the grant of letters; and they may be garnished as having effects due to legatees or distributees; but judgment shall not be rendered against them in such case, except with their consent, until after a final settlement of the estate.



§ 11-35-59 - Proceedings if garnishee dies

If the garnishee dies, like proceedings may be had as provided for in case of the death of a party to an action.



§ 11-35-61 - Garnishee compensation; conditions

The garnishee shall be allowed for his attendance, out of the debts or effects in his possession, or against the plaintiff in attachment, judgment, or decree in case there be no debts or effects in his possession, provided he shall put in his answer within the time prescribed by law, the pay and mileage of a juror, and, in exceptional cases rendering it proper, the court may allow the garnishee reasonable compensation additional to the foregoing and to be obtained in the same way.






Chapter 37 - REPLEVIN

§ 11-37-101 - How replevin commenced; immediate seizure of property sought

If any person, his agent or attorney, shall file a complaint under oath setting forth:

(a) A description of any personal property;

(b) The value thereof, giving the value of each separate article and the value of the total of all articles;

(c) The plaintiff is entitled to the immediate possession thereof, setting forth all facts and circumstances upon which the plaintiff relies for his claim, and exhibiting all contracts and documents evidencing his claim;

(d) That the property is in the possession of the defendant; and

(e) That the defendant wrongfully took and detains or wrongfully detains the same; and shall present such pleadings to a justice of the Supreme Court, a judge of the circuit court, a chancellor, a county judge, a justice court judge or other duly elected judge, such justice or judge may issue an order directing the clerk of such court to issue a writ of replevin for the seizure of the property described in said complaint, upon the plaintiff posting a good and valid replevin bond in favor of the defendant, for double the value of the property as alleged in the complaint, conditioned to pay any damages which may arise from the wrongful seizure of said property by the plaintiff. The said writ shall be directed to the sheriff or other lawful officer, returnable as a summons before the proper circuit or county court where the value of the property, as alleged in the complaint, exceeds the jurisdictional amount of the justice court, or to the circuit or county court or the proper justice court if the value shall not exceed such amount. The complaint along with the order of the court, the writ of replevin with the officer's return thereon, and the bond of the plaintiff shall be filed in the proper court at once. Writs of replevin may be made returnable to the proper court of another county where the property may be found.



§ 11-37-103 - Judge may determine value of bond

Should the judge to whom such pleadings are presented determine that the property in question is not properly valued, then he may, in his order, require a bond in an amount double the value of the property in question, as determined by such judge.



§ 11-37-105 - Form of plaintiff's replevin bond

The plaintiff's bond in replevin shall be in the following form, to-wit:

"Be it known, that we, , the principal and plaintiff, and and

, sureties, agree and bind ourselves to pay to , the defendant, the

sum of $ , unless the said principal and plaintiff shall prosecute to

effect his replevin action against the defendant for possession of (here

describe the property in detail), now to be seized and delivered to the

plaintiff; and shall, without delay, return said property to the defendant, if

return thereof be adjudged, and shall pay to the defendant such damages as he

may sustain by the wrongful suing out of a writ of replevin, and such costs as

may be awarded against the plaintiff, and save harmless the officer who seizes

and delivers said property to the plaintiff herein; otherwise to be of no

force and effect.

WITNESS OUR SIGNATURES, this day of , 2 .

The above bond is approved by me this day of , 2 .

"



§ 11-37-107 - Venue

The action of replevin may be instituted in the circuit or county court of a county or in the justice court of a county in which the defendant, or one (1) of several defendants, or property, or some of the property, may be found, and all proper process may be issued to other counties.



§ 11-37-109 - The writ

The writ of replevin shall command the sheriff, or other lawful officer, to immediately seize and take possession of the property described in the writ and deliver it to the plaintiff after two (2) days, unless bonded by the defendant, and summon the defendant to appear before the court shown in the writ, in termtime or in vacation, and to answer to the action of the plaintiff.



§ 11-37-111 - Form of the writ

The writ of replevin shall be in the following form, to-wit:

"State of Mississippi

County of

To the sheriff of any lawful officer of County:

We command you to immediately seize and take into your possession (here

describe the property as shown in the declaration) alleged by , the

plaintiff, to be wrongfully detained by , the defendant, and to deliver

said property to the plaintiff unless bonded by the defendant; and to summon

the said defendant to appear before the court of County,

Mississippi, at o'clock .M., on the day of , 2 , to

answer the suit of the plaintiff for the wrongful detention of said property,

and have then and there this writ.

WITNESS MY HAND, this day of , 2 .

"



§ 11-37-113 - How writ may be executed

The writ may be executed by seizing the property described therein and summoning the defendant as in other civil actions, with a copy of the declaration and exhibits attached thereto to be attached to said writ, so as to fully inform the defendant as to the claim being made against him.



§ 11-37-115 - Property restored to defendant on bond

If the defendant shall, within two (2) days from the seizure of the property, enter into bond, with sufficient sureties, to be approved by the officer or the court, payable to the plaintiff, in double the value of the property, conditioned that it shall be forthcoming to satisfy the judgment of the court, the property shall be restored to him pending final judgment.



§ 11-37-117 - Form of return of officer

The officer's return on such writ may be in the following form, to-wit:

"Executed the within writ, by taking possession of (here describe the property described in the writ which has been seized by the officer) found in the possession of the defendant, and by summoning the defendant (naming him) according to the command of said writ, and I have delivered him a true copy of the writ, declaration and exhibits (or otherwise, as the case may be). The plaintiff (or defendant) having entered into bond, conditioned according to law, I delivered said property to the plaintiff (or defendant) and now return said writ.

This day of , 2 .

Sheriff"



§ 11-37-119 - New bond may be required of plaintiff

If the defendant in a replevin suit shall at any time deem any bond taken to be insufficient, such defendant may, upon filing a motion in the court where the suit is pending, obtain a hearing to determine the sufficiency of such bond. The court shall, after hearing the evidence upon such motion determine the sufficiency or insufficiency of the bond. If the bond given by the plaintiff be adjudged insufficient, the plaintiff shall be required to give a new and sufficient bond, or restore the property to the defendant within the time limited by the court; and, in default thereof, the defendant shall be entitled to proceed and enter judgment as in case the plaintiff had nonsuited or otherwise made default.



§ 11-37-121 - When property not taken, plaintiff may elect to recover damages

If the return of the officer on the writ shows a failure to take the goods and chattels, but the defendant has been summoned, the plaintiff may declare and prosecute the action for the recovery of the value of the property, and damages for the taking or detention of the property, as if he had thus commenced his action, and the plaintiff and his sureties shall, upon motion, be discharged on their bond.



§ 11-37-123 - Duplicate, alias, and pluries writs or process, and publication

The plaintiff shall be entitled to duplicate writs or process to other counties, and alias and pluries writs or process to take the property or to summon the defendant, as in other actions. When property shall be taken under the writ, but the defendant cannot be found, the defendant shall be notified by publication, as provided in case of attachment under like circumstances, as provided in Section 11-33-37, Mississippi Code of 1972, except that said cause may be triable five (5) days after completion of publication.



§ 11-37-125 - Trial of replevin actions

All replevin actions, whether followed by writ of replevin as herein provided or by summons, as hereinafter provided, shall be triable in termtime or in vacation, and the court or judge having jurisdiction shall proceed at such hearing to a final determination of the rights of the parties to possession, provided at least five (5) days process has been had upon the defendant.



§ 11-37-127 - Judgment for plaintiff

If, upon a trial, the judgment shall be for the plaintiff, he shall retain possession of the property delivered to him under the writ of replevin, or if said property has not been found, then the plaintiff shall have a judgment for its value as determined by such hearing, or the value of the plaintiff's interest therein. Upon the entry of a judgment for the plaintiff in such replevin action, the plaintiff and the sureties on his bond shall be fully and finally discharged and said bond cancelled. If the defendant shall have bonded the property after seizure and the judgment shall be for the plaintiff, then such judgment shall be that the defendant shall immediately deliver up said property to the plaintiff, with the defendant and the sureties on his bond to be liable to the plaintiff for any damage to or depreciation in the value of such property from the date of its surrender to the defendant under his bond until the date of its surrender by the defendant in obedience to the judgment of the court, in addition to any other damage the plaintiff may have sustained by reason of the wrongful taking or detention of such property by the defendant, all as determined upon writ of inquiry; or that the plaintiff recover from the defendant and his sureties the value of said property at the date of its return to the defendant under bond.



§ 11-37-129 - Judgment for defendant; default; writ of inquiry

If the judgment be for the defendant, the plaintiff and the sureties on the plaintiff's bond shall restore to the defendant the property, if to be had, or pay to him the value thereof and any damages for the wrongful suing out of the writ, as assessed upon writ of inquiry. If the defendant shall have made bond for such property, he and his sureties shall be fully discharged and he may recover any damages from the plaintiff and his sureties for the wrongful suing out of said writ. In case the plaintiff make default in prosecuting the replevin action, or be nonsuited, after seizure under writ of replevin, the defendant may have a writ of inquiry to assess the value of the property, or the damages sustained by the wrongful suing out of the writ, or both, as the case may be; and like judgment shall be rendered upon the finding as upon an issue found for him.



§ 11-37-131 - How replevin commenced--immediate seizure of property not sought

If any person, his agent or attorney, shall desire to institute an action of replevin without the necessity of posting bond, and without requesting the immediate seizure of the property in question, he shall file a declaration under oath setting forth those matters shown in subparagraphs (a) through (e) of Section 11-37-101 and shall present such pleadings to a judge of the Supreme Court, a judge of the circuit court, a chancellor, a county judge, a justice of the peace or other duly elected judge, and such judge shall issue a fiat directing the clerk of such court, or a deputy clerk, to issue a summons to the defendant, to appear before a court or judge having jurisdiction, as determined by the value of the property as alleged in the declaration, and as outlined in Section 11-37-101, with said process being returnable in termtime or in vacation, upon at least five (5) days' notice, summoning the defendant to appear for a final hearing to determine the rights of the parties as to possession, and upon such final hearing the court shall enter judgment accordingly.



§ 11-37-133 - Form of summons

The summons may be in the following form, to-wit:

"The State of Mississippi

To the sheriff of County, Greetings:

We command you hereby that you summons , (put full address) defendant,

if to be found in your county, so that he be and appear before the court,

to be holden in and for the County of , at the courthouse thereof in the

City of , Mississippi, on the day of , 2 , at o'clock

.M., to answer the plaintiff's declaration in replevin filed herein, a

copy of which is attached hereto, and for a final hearing to determine the

rights of the parties herein as to the possession of the property as described

in the declaration in replevin.

Declaration filed when summons issued.

ISSUED THIS day of , 2 .

Clerk"



§ 11-37-135 - How summons shall be executed

The summons in replevin shall be executed by summoning the defendant as in other civil cases, a copy of the declaration and exhibits being attached to said summons, directing the defendant to appear before the court shown in said summons, to answer the plaintiff's declaration under oath. The officer serving said process shall determine whether or not the defendant is then in possession of the property described in the declaration and shall so indicate on his return.



§ 11-37-137 - Contempt of defendant for concealing or disposing of property

If the defendant be found to be in possession of the property in question at the time of the service of process upon him, and if he shall conceal said property or dispose of the same, or fail to have the same within the jurisdiction of the court for such final judgment as may be rendered by the court in said replevin action, upon the return day of process herein, he shall be subject to penalties of contempt, upon motion of the plaintiff or order of the court.



§ 11-37-139 - Resettlement of action for trial on a future date

Where process in any replevin action is by way of a summons in replevin, said cause shall be triable on its merits upon at least five (5) days process upon the defendant, and said cause shall be triable in termtime or in vacation and at such place as the court may direct. In the event it shall appear at the return day that there is secondary service of process, or less than five (5) days process upon the defendant, the court may enter an order resetting said matter for trial on a future date, so as to insure that said cause will not be tried on its merits except upon a resetting on secondary process or except upon at least five (5) days process upon the defendant. In the event of such order resetting said cause for such later date, it shall not be necessary that further process be served upon the defendant.



§ 11-37-141 - Judgment for plaintiff where property not previously seized

Upon the trial of any replevin action in which the property has not previously been seized under writ of replevin, if the judgment be for the plaintiff, the court shall enter judgment awarding to the plaintiff the immediate possession of the property and such judgment shall order and direct the sheriff or other lawful officer to immediately seize the property in question, without further process upon the defendant, and deliver said property to the plaintiff, a certified copy of the final judgment rendered in such case being furnished to the sheriff as evidence of his authority to seize such property and deliver it to the plaintiff.



§ 11-37-143 - Judgment for defendant where property not previously seized

In any replevin action in which the property has not been previously seized by writ of replevin, if the defendant be successful in such action, the judgment of the court shall be that the declaration of the plaintiff be dismissed and court costs assessed against the plaintiff.



§ 11-37-145 - Replevin actions to be treated as preference cases

All replevin actions shall be treated by the court as preference cases and shall be heard on the merits at the earliest possible date, with the view of reaching an early determination as to the rights of the parties to the property in question.



§ 11-37-147 - Jury trial

All replevin actions shall be tried by the court without a jury, unless one (1) of the parties thereto shall file a written request for a jury trial.



§ 11-37-149 - Claim of property by third person

If a third person, not a party to the action of replevin, shall claim to be the owner or entitled to the possession of goods or chattels involved in a replevin action, he shall not be allowed to institute another action of replevin while the former is pending, but may intervene in said action and present his claim under oath.



§ 11-37-151 - Claim of property by third person--issue, trial and judgment

After the trial of the action of replevin, an issue shall be made between the successful party and the claimant as to the validity of his claim, and a trial shall be had to determine the right of possession as between them and judgment entered accordingly.



§ 11-37-153 - Laws applicable in case of death

All the provisions of law in reference to the death of either party, and the revival of the cause in personal actions, and the death of any of the obligors in a bond given in a replevin action, and the proceedings thereon before and after judgment, shall apply in like case to the action of replevin, and to a claim of property in such action.



§ 11-37-155 - Replevin not maintainable in certain cases

The action of replevin shall not be maintainable in any case of the seizure of property under execution or attachment when a remedy is given to claim the property by making claim to it in some mode prescribed by law, but the person claiming must resort to the specific mode prescribed in such case, and shall not resort to the action of replevin.



§ 11-37-157 - Replevin cumulative and additional to all other actions

The action created and established by this chapter shall be cumulative and in addition to all other actions presently available at law or in equity.






Chapter 38 - CLAIM AND DELIVERY

§ 11-38-1 - Commencement of action

Any person with an enforceable lien on any personal property, or right to the immediate possession thereof, or who asserts that such property has been wrongfully taken or detained may bring an action for claim and delivery by filing a complaint in writing, under oath, describing the property, setting forth his claim, share or interest therein, attaching an itemized account, if required, and giving the names of any other persons who have a similar or other claims or interests in such property. Thereupon the clerk or justice shall issue a writ directed to the proper officer to value the property, or so much thereof as may be necessary to satisfy the plaintiff's demand and cost, and to summon the persons named in the affidavit to appear in court, at the time fixed, to answer the complaint.



§ 11-38-3 - Venue; issuance and return of process; jurisdiction of court; right to jury trial

The action for claim and delivery may be instituted in the circuit or county court of a county, or the justice court of a county, in which the defendant, or one (1) of several of them, resides or where the property, or some of it, may be found. Proper process shall issue to other counties and shall be made returnable to the first term of the court held after the issuance of said writ unless it shall be issued more than ten (10) days before the said term of court, when it may be returnable to the judge of the court at the usual place of holding the court at a day to be named, not more than ten (10) days or less than five (5) days after the date of the issuance of the writ, or before the judge in vacation, and the cause will be triable, provided the defendant has been served with process at least five (5) days before the return day of the writ. The judge shall have jurisdiction to hear the cause, or any matter pertaining thereto, in termtime or vacation, at such time and place as he may direct, and to enter such orders and judgment thereon as to adjust the rights of the parties in the subject matter; and all such cases shall be tried by the judge without the intervention of a jury unless a jury is demanded in the complaint or answer.



§ 11-38-5 - Preliminary hearing

The clerk or justice issuing the writ may also, by a separate summons, require the parties to appear before him for a preliminary hearing to determine the rights of the parties to immediate possession of the property involved, at a time and place fixed in the summons, but shall allow the defendant not less than two (2) days' notice. At the preliminary hearing the clerk or justice shall determine whether the temporary possession of the property is to be delivered to the plaintiff, retained by the defendant, or whether the proper officer shall seize and hold the property until a hearing on the merits to determine what bond, if any, should be required. An appropriate writ shall thereupon be issued for the enforcement of the temporary order. Upon written demand of either party the clerk, when the action is before a clerk of the court, shall refer the action for such preliminary hearing before any justice of the county or the judge of the court from which the process was issued. If temporary possession be granted to the plaintiff, the bond shall be for double the value of the property, and if temporary possession be granted to the defendant and bond be required, it shall be for not less than double the value of the plaintiff's interest therein.

Preliminary hearings may be determined by the justice or judge designated without regard to jurisdictional amount.



§ 11-38-7 - Answer; judgment

The defendant, or any interested person, may contest the demand of the plaintiff on or before the return day of the writ by filing an answer in writing, under oath, of his claim or defense, itemizing his account, if any, and the case shall be then at issue between the parties, and shall be tried as other cases in the court. The judgment or judgments of the court shall adjudicate and adjust the rights of the several parties as to the subject matter of the suit, and costs may be adjudged accordingly.



§ 11-38-9 - Claim and delivery cumulative and additional to other actions

The action created and established by this chapter shall be cumulative and in addition to all other actions presently available at law or in equity.






Chapter 39 - QUO WARRANTO

IN GENERAL

§ 11-39-1 - To what cases applicable

The remedy by information in the nature of a quo warranto shall lie, in the name of the state, against any person or corporation offending in the following cases, viz.:

First. Whenever any person unlawfully holds or exercises the functions of any public office, civil or military, or franchise, or any office in any corporation, city, town, or village, and to try the right to any such office.

Second. Whenever any public officer has done or suffered to be done, or has omitted to do any act, the doing or omission of which works a forfeiture of office.

Third. Whenever any two or more persons shall act as a corporation, or assume so to do without being legally incorporated.

Fourth. Whenever any corporation shall be guilty of a misuser or abuse of its powers, or ceases to discharge the duty for which it was created.

Fifth. Whenever any corporation willfully exercises powers not conferred by law.

Sixth. Whenever any corporation fails to exercise powers conferred by law and essential to its corporate existence, or implied in its duty to the public.

Seventh. Whenever any corporation shall be guilty of doing or neglecting to do any act the doing or neglecting of which is made by law a cause of forfeiture of franchise.

Eighth. Whenever any corporation shall willfully and persistently violate the law made for regulating such corporations, or the criminal law; but acts done in good faith before adjudication of the constitutionality of a doubtful statute shall not be cause of forfeiture.

Ninth. Whenever it is sought to have the right of any corporation, not created by the laws of this state, to do business in this state forfeited because of its persistent refusal to comply with the laws thereof.

Tenth. Whenever any nonresident alien or corporation shall acquire or hold lands contrary to law.



§ 11-39-3 - Proceedings

The proceedings in the cases set forth in Section 11-39-1 shall be by complaint, in the name of the state, by the Attorney General or a district attorney, on his own motion or on relation of another, and, in a case to try the right to an office, on the relation of the claimant thereof. The complaint shall be filed in the circuit court of the county of the residence of the defendant; or, in the case of an officer, where he acts as such; or, in case of a corporation or pretended corporation, where its principal office or place of business may be or where it may transact any business and has an agent; or, in case of an alien or corporation acquiring or holding land contrary to law, where any of the land is situated.



§ 11-39-5 - Trial of right to office

In case the proceedings be on the relation of a person claiming to be entitled to an office, the ground of his claim shall be stated by proper averment, and judgment shall be rendered according to the rights of the respective claimants; and, if it be in favor of the relator, he shall be entitled to the office on qualifying according to law, and may recover of the defendant in an action all damages that may have accrued in consequence of withholding the office from him.



§ 11-39-7 - Form of complaint against corporation

For convenience and certainty, the complaint, if against a corporation, shall set out briefly the causes of forfeiture. It may be in the form following, to-wit:

"State of Mississippi, Circuit Court, term,

County of . A.D. ,

"The State of Mississippi, by A B, district attorney for the judicial

district of the state, of his own accord (or on the relation of C D, as the

case may be) gives the court here to understand and be informed that the

corporation of has forfeited all right to exercise any of the franchises

and privileges granted it in this, to-wit (set out the causes of forfeiture).

"Wherefore, the State of Mississippi, by said district attorney, prays judgment of forfeiture and ouster against said corporation."

And in all other cases the complaint shall be in form substantially the same as near as may be, conforming to the state of case.



§ 11-39-9 - Form of complaint against individuals

If the complaint be filed against persons exercising corporate franchises without authority, the following language may be used after the word "informed," to-wit:

"That certain persons (naming them) have for months last past used,

and still do use, the following liberties and franchises without lawful

authority, to-wit: (set out the franchises), which said franchises and

privileges the said have usurped, and still do usurp.

"Wherefore the State of Mississippi, by said district attorney, prays that they may be debarred of such rights."



§ 11-39-13 - Summons

After the complaint has been filed, summons shall be issued as required by the Mississippi Rules of Civil Procedure.



§ 11-39-15 - Court or judge may make certain orders

During the pendency of the action, the court, or judge in vacation, may make all proper orders for preventing damage or injury to the plaintiff before the case is decided.



§ 11-39-19 - Judgments against defendants

If it be found on the trial of an information that a corporation has forfeited its charter, judgment of ouster from the franchises shall be given, and that it be dissolved; and if it be found, on trial, that persons claiming to exercise a franchise are not entitled to the same, the judgment shall be that such persons be debarred and excluded from the use of the franchise; and in both cases the state shall recover costs. If judgment be against the defendant, finding that he has been exercising the functions of an office without authority, he shall be removed from office and debarred therefrom, and shall pay costs.

The court shall order the defendant to deliver over all records, books, and papers in his custody or under his control, belonging to the office, and may make and enforce all orders proper to carry its judgment into effect.



§ 11-39-21 - Disobedience punishable

Any person who refuses or knowingly neglects to obey any order of the court made as herein provided, shall be guilty of contempt of court, and shall be fined in any sum not exceeding Five Thousand Dollars ($ 5,000.00), and imprisoned in the county jail until he comply with the order. He shall be further liable for damages resulting to any person on account of his refusal to obey.



§ 11-39-23 - Private person relator, liable for costs

When an information is upon the relation of a private individual, it shall be so stated in the petition and proceedings, and such individual shall be responsible for costs as plaintiffs are responsible in other cases.



§ 11-39-25 - Trustees to be appointed

When judgment of forfeiture and ouster shall be rendered against any corporation or against any person pretending to exercise corporate franchises, the debtors to such corporation, or other body, shall not be thereby released from their debts and liabilities, and it shall be the duty of the judge of the court rendering the judgment to appoint one or more trustees to take charge of the books, evidences of debts, assets and property of such corporation or body pretending to exercise corporate franchises. Such trustees are invested with full power and authority to sue, in their own name, for and to collect all debts due to such corporation or body pretending to exercise corporate franchise, and to be sued in any court upon permission to sue being first obtained from the chancery court, and, generally, to maintain any action, or to revive or have revived against them any suit or judgment for or against such corporation or other body. The proceeds of debts collected and property sold shall be applied by such trustees to the payment of the costs in the quo warranto proceedings and in payment of debts, under the direction of the court.



§ 11-39-27 - Bond of trustees

Before they enter upon the discharge of their duties, the trustees shall execute bond in such sum as may be prescribed, and with such sureties as may be approved by the judge, payable to the state, and conditioned for the faithful discharge of their duties as trustees, which bond may be put in suit for a breach thereof; and the amount collected thereon shall constitute a fund for the benefit of creditors or stockholders, as other funds of the corporation.



§ 11-39-29 - Property surrendered to trustees

It shall be the duty of all persons having possession of property or evidences of debt belonging to any corporation, or persons pretending to exercise corporate franchises, against which or whom judgment of forfeiture shall have been rendered, to surrender and deliver the same to the trustees so appointed, and, in case of failure to do so, such trustees may maintain an action therefor.



§ 11-39-31 - Trustees to return inventory to chancery court--vacancies filled--new bonds

It shall be the duty of the trustees, at the next succeeding term after their appointment of the chancery court of the county in which the quo warranto judgment was rendered, or at such other time as may be designated by the said chancery court or the chancellor, to return, under oath, to the court, a full and complete inventory of all evidences of debt, and property of every description, which may have come to their possession or knowledge as the property of the corporation or body pretending to exercise corporate franchises, and from time to time such further inventories as may be necessary, in case additional assets or property shall be discovered, which inventories shall be recorded by the clerk. The chancery court, or the chancellor in vacation, may remove trustees and appoint new ones, or fill vacancies in case of death or resignation, and may require new bonds of the trustees.



§ 11-39-33 - Sales of property--proceedings--trustees not to buy

The chancery court, or chancellor in vacation, shall order the sale of the property, real and personal, in the same manner and on the same terms as such property of intestate decedents is sold, and like proceedings shall be had as far as applicable. It shall not be lawful for a trustee to become the purchaser of any property sold by him in that capacity, or by his cotrustees, either directly or indirectly, or to act as agent of any other person in making such purchase; and all purchases in violation of this provision shall be void.



§ 11-39-35 - Claims presented and audited--notice

The chancery court shall require all claims against the funds in the hands of the trustees to be presented and audited in such manner as shall be deemed proper. Notice shall be given to all persons holding such claims to present and have them audited in the same manner as such notice is given in the administration of estates, and all claims not presented and audited within twelve months after the last publication shall be forever barred.



§ 11-39-37 - Compensation of trustees and others

The compensation of trustees and others shall be determined by the court, and allowed out of the effects of the corporation or other body, under the control of the court.



§ 11-39-39 - Report of trustees, and order of paying debts

It shall be the duty of the trustees, at the first term of the court after the time for presenting claims has elapsed, to make a full and complete report of all claims presented and audited, at which time exception may be taken to the allowance or rejection of any claim, and, if sustained, the report may be corrected. When the report is settled, and the amount of indebtedness ascertained, the court shall order the trustees to pay the debts in the following order:

(a) The compensation to the trustees and others, and expenses incurred in settling the affairs of the corporation, including the payment of the costs in the quo warranto proceedings in the circuit court, and the costs in the chancery court.

(b) Debts due to the state or any county, city, town, or village for taxes or otherwise.

(c) A ratable distribution amongst creditors who have proved their claims, and had them allowed.

(d) The surplus, if any, shall be ratably distributed among the stockholders, according to their respective rights.






TRIAL OF RIGHT TO PUBLIC OFFICE IN VACATION

§ 11-39-51 - Right to public office triable in vacation

A proceeding by quo warranto to try the right to any public office, may be tried and determined in vacation as well as in term time.



§ 11-39-59 - Fees of officers, jurors, and witnesses

The clerk, sheriff, jurors, and witnesses shall have the same allowance for attendance, to be taxed in the costs, as if their attendance was upon a circuit court, and shall be compellable to attend in like manner.



§ 11-39-61 - Costs in such cases

The judge, before making the order for trial in vacation or afterward, may impose such terms, and make such requirements as to costs and payment thereof or security therefor, as he thinks proper, and shall tax the costs of the case as he may deem just.









Chapter 41 - MANDAMUS; PROHIBITION

§ 11-41-1 - In what cases a remedy and how obtained

On the complaint of the state, by its Attorney General or a district attorney, in any matter affecting the public interest, or on the complaint of any private person who is interested, the judgment shall be issued by the circuit court, commanding any inferior tribunal, corporation, board, officer, or person to do or not to do an act the performance or omission of which the law specially enjoins as a duty resulting from an office, trust, or station, where there is not a plain, adequate, and speedy remedy in the ordinary course of law. All procedural aspects of this action shall be governed by the Mississippi Rules of Civil Procedure.



§ 11-41-3 - Filing of complaint

The complaint shall be filed in the circuit court of the county in which the tribunal, corporation, board, officer, or person made defendant, or some one or more of them, shall reside or be found; but if the judge of that court be interested, the complaint may be filed in an adjoining circuit court district.



§ 11-41-19 - Mandamus in certain cases triable in vacation

A proceeding by mandamus may be tried and determined in termtime or in vacation; and, if tried in vacation, all the provisions of law relating to the trial and proceedings in vacation of information in the nature of quo warranto shall apply.






Chapter 43 - HABEAS CORPUS

§ 11-43-1 - To what cases the writ extends

The writ of habeas corpus shall extend to all cases of illegal confinement or detention by which any person is deprived of his liberty, or by which the rightful custody of any person is withheld from the person entitled thereto, except in the cases expressly excepted.



§ 11-43-3 - Chapter not to apply in certain cases -- service of petition and writ on Attorney General in extradition cases

Nothing in this chapter shall authorize the discharge of any person convicted of an offense, or charged with an offense committed in any other part of the United States, and who, agreeably to the Constitution of the United States or the laws of the state, ought to be delivered up to the executive power of the state or territory where the offense is charged to have been committed; nor of any person suffering imprisonment under lawful judgment.

This chapter shall not apply to any collateral relief sought by any person following his conviction of a crime. Such relief shall be governed by the procedures prescribed in the Mississippi Uniform Post-Conviction Collateral Relief Act.

Provided, in any suit filed seeking the release of any person being held for extradition to any other part of the United States, its territories or foreign countries or any suit filed hereunder seeking the release of any person ordered extradicted, a copy of the petition and writ shall be served upon the Attorney General not less than three (3) days before the date and time set for hearing thereon.



§ 11-43-5 - Relator not discharged on account of defective proceedings

If it appear on the trial of any habeas corpus that the relator is held by virtue of proceedings against him for crime which are invalid, the judge shall not discharge the relator because thereof, but shall investigate the facts; and if it be found that he ought to be held for any crime alleged against him, the judge shall not discharge him, but shall commit him or require bail, according to the nature of the case.



§ 11-43-7 - By whom granted

The writ of habeas corpus may be granted by a judge of the Supreme Court, or a judge of the circuit or chancery court, in term time or in vacation, returnable before himself or another judge.



§ 11-43-9 - How obtained

Application for a writ of habeas corpus shall be by petition, in writing, sworn to by the person for whose relief it is intended, or by someone in his behalf, describing where and by whom he is deprived of liberty, and the facts and circumstances of the restraint, with the ground relied on for relief; and the application shall be made to the judge or chancellor of the district in which the relator is imprisoned, unless good cause be shown in the petition to the contrary. However, any petition filed by an inmate of any training school or hospital attacking his commitment for a claimed denial of a fundamental constitutional right under the Constitution of the State of Mississippi or of the United States which would affect his commitment shall be filed in a court of the county from which he was committed. And, if filed in any other court, the judge of that court shall, if he grants the writ, make it returnable to a court of the county from which the relator was committed; and in the case of a person committed by a youth court, not less than five (5) days' notice prior to hearing shall be given to the county attorney or district attorney of the county of commitment.



§ 11-43-11 - Refusal to grant writ

If from the showing made by the petition for habeas corpus it be manifest that the person by whom, or on whose behalf, it is presented is not entitled to any relief thereby, the judge or chancellor may refuse to grant the writ, indorsing on the application his reason therefor.



§ 11-43-13 - Bail by the way may be required

Where the application is by or on behalf of one detained on a criminal charge, the judge or chancellor, on granting the writ, may, in his discretion, require a bail bond by or on behalf of the person detained, conditioned that he shall not escape by the way. The judge or chancellor may fix the amount of such bail, and direct who shall approve the bond; but such bail bond shall not operate to discharge the relator from custody. Such bond shall be deposited by the judge or chancellor in the clerk's office of the court in which the case is triable. If the condition of the bond be broken, the proceedings thereon shall be as in case of other forfeited bonds or recognizances.



§ 11-43-15 - Writ issued by judge or clerk

The judge granting the writ may order it to be issued by the Clerk of the Supreme Court, or of any circuit or chancery court, who shall immediately issue it on receiving the order; or, when not convenient to a clerk, the judge himself shall issue the writ. Any judge or chancellor who shall wilfully refuse or neglect to grant, or to issue and try, the writ of habeas corpus, when required by law to do so, shall be guilty of a high misdemeanor in office, and any clerk who shall not, when ordered, immediately issue the writ, and other process, shall be liable, on conviction thereof, to be removed from office; and the judge or clerk shall, in case of such neglect or refusal, be liable, civilly, to the party aggrieved.



§ 11-43-17 - Form and service of writ

The writ may be in substance, as follows, to wit:

"The State of Mississippi, to :

"We command you to have the body of , by you detained, as it is said,

before , a judge of our court, at , forthwith (or on a given

day), to do and receive what may be then and there considered concerning him.

Witness my hand," etc.

And it may be served by such person as the judge granting it may direct, or by the sheriff or any constable, and it shall be served by the delivery of a true copy thereof to the person to whom it is directed, if to be found. And if it be directed to a sheriff or other officer who cannot be found, it may be served by leaving a copy with any deputy or servant of the officer to whom it is directed, at the place where the prisoner or other person is detained; and it shall be returned with an indorsement of service as in other cases.



§ 11-43-19 - Taking of person in certain cases

When it shall be shown to the judge to whom application is made for the writ, that there is reasonable ground to apprehend that the person in whose behalf the writ is applied for will be concealed or removed so as not to be brought up with the writ, it shall be the duty of the judge to order or issue the writ directed to the sheriff or other officer or person designated to execute it, commanding him to take the body of the person to be relieved by the writ, and bring him forthwith before the judge, and to summon the person alleged to have illegally detained him; in which case the form of the writ shall be, in substance, as follows, to wit:

"The State of Mississippi.

"To the sheriff or any lawful officer of county:

"We command you to take and have the body of restrained of his

liberty, it is said, by , before , a judge of our court, at ,

forthwith, to do and receive what shall then be considered; and do you summon

the said to appear, then and there to show the cause of detaining said

; and have you then and there this writ, with your proceedings indorsed

thereon. Witness my hand," etc.

The writ shall be executed according to its tenor and effect, and returned as other writs.



§ 11-43-21 - May be served on Sunday

All writs of habeas corpus may be issued or served on Sunday in case of emergency.



§ 11-43-23 - Where and when returnable

The writ of habeas corpus shall be returnable forthwith, or on a particular day within a reasonable time, and at a place to be named by the judge granting the writ. But when granted by a circuit judge or chancellor, on the application of any person in custody, before conviction upon a criminal charge under the laws of this state, the judge or chancellor shall cause the writ to be made returnable at a convenient place in the county in which the offense is alleged to have been committed, unless so doing will interfere with his holding of a term of court.



§ 11-43-25 - When person detaining another guilty of crime

Whenever the judge or chancellor, on issuing a writ of habeas corpus, shall be satisfied, by affidavit or otherwise, that the person unlawfully depriving another of his liberty has committed a crime in connection with such unlawful act, he may embody in the writ a warrant for the arrest of such person and have him brought up for examination at the hearing of the habeas corpus; and being satisfied, on the trial and examination, of the guilt of such person, the judge or chancellor shall commit him, or order his release on bail, to appear before the proper court to answer the charge.



§ 11-43-27 - Production of the body

Whenever any writ of habeas corpus shall be served upon the sheriff or any other person to whom the same may be directed, or who may be ordered summoned thereby, he shall bring, or permit the officer executing the writ to bring, the body of the prisoner or person detained in custody before the judge who is to try the same, at the time and place designated in the writ, or, in case of the absence of such judge, then before any other judge, and to make return or answer to said writ.



§ 11-43-29 - What the return or answer shall contain

The officer or other person upon whom a writ of habeas corpus shall be served shall state in his return or answer:

First.--Whether he have or have not the party in his custody or under his power or restraint.

Second.--If he have the party in his custody or power, or under his restraint, he shall state the authority and cause of imprisonment or restraint, setting forth the same at large.

Third.--If the party be restrained by virtue of any writ, warrant, or other written authority, a copy thereof shall be annexed to the return or answer, and the original shall be produced on the hearing.

Fourth.--If the officer or person upon whom the writ is served shall have had the party in his power or custody, or under his restraint, at any time prior or subsequent to the date of the writ of habeas corpus, but such person has escaped, or such officer or person has transferred the custody or restraint to another, the return or answer shall state the facts particularly, and, in case of transfer, set forth the time and place, for what cause, and by what authority the transfer took place.

Fifth.--The return must be signed by the officer or person making it, and, except when a sworn public officer shall make return in his official capacity, it shall be verified by his oath.



§ 11-43-31 - Penalty for disobedience of the writ

Any person who is duly served with a writ of habeas corpus commanding him to produce the body of any other person in his custody, who shall fail to produce the body of the person before the judge, according to the command of the writ, shall forfeit and pay to the party not so produced the sum of One Thousand Dollars ($ 1,000.00), to be recovered before any court having jurisdiction, the right to recover which shall not cease by the death of either party. The judge before whom the writ was made returnable may also punish the person failing to obey the command thereof or to perform the duties prescribed, or to obey such order as the judge may make, as for a contempt, and compel obedience by process of attachment or otherwise. Any officer from whom the custody of any person is taken by writ of habeas corpus who shall fail to return the cause of commitment of any prisoner or other person as prescribed, may be punished in like manner.



§ 11-43-33 - The trial

The judge or chancellor before whom the prisoner or other person may be brought, shall inquire into the cause of imprisonment or detention, and shall either discharge, commit, admit to bail, or remand the prisoner, or award the custody to the party entitled thereto, as the law and the evidence shall require; and may also award costs and charges, for or against either party, as may seem right. And the clerk of the court in whose office the proceedings may be filed, shall issue execution for the costs and charges so awarded, against the party bound therefor. But the judge may continue the trial from day to day as the case may require.



§ 11-43-35 - Temporary orders

The court or judge may make any temporary order in the cause during the progress of the proceedings that may be right and proper, or that justice may require.



§ 11-43-37 - Return not conclusive

The return or answer made to a writ of habeas corpus shall not be conclusive as to the facts therein stated, but evidence may be received to contradict the same.



§ 11-43-39 - Witnesses subpoenaed--affidavits of

The judge or chancellor may issue or order subpoenas for witnesses and compel their attendance, as a circuit court could in term time, and fine witnesses or others for contempt. Whenever the personal attendance of a witness cannot be procured, his affidavit, taken on reasonable notice to the adverse party, may be received in evidence.



§ 11-43-41 - Record of proceedings

The proceedings and judgment shall in all cases be entered of record. If the trial be in vacation, the proceedings shall be written out and signed by the judge or chancellor and deposited with the clerk of the circuit court of the county in which the habeas corpus is tried, unless the judge shall direct it to be deposited with such clerk of some other county. If either party require it, the evidence shall be made a part of the record by bill of exceptions, as in other cases.



§ 11-43-43 - Conclusiveness of judgment

The judgment rendered on the trial of any writ of habeas corpus shall be conclusive until reversed, and, whilst so in force, shall be a bar to another habeas corpus in the same cause, or to any other proceedings, to bring the same matter again in question, except by appeal or by action for false imprisonment; nor shall any person so discharged be afterward confined for the same cause, except by a court of competent jurisdiction.



§ 11-43-45 - Sheriff to attend trial

The sheriff, when required by the judge or chancellor, shall attend in person, or by deputy, upon the trial of a habeas corpus in his county, to keep order and execute the mandates of the judge or chancellor, and shall be subject to the orders of the judge or chancellor during the trial in vacation in the same manner as in term time. The judge or chancellor trying a habeas corpus in vacation shall have the same power to fine and imprison for contempt as in term time.



§ 11-43-47 - Costs in certain cases, and security for

When the application for a writ of habeas corpus is in the nature of a civil action between parties, the law providing for security for costs shall be applicable; and in such cases persons who may produce the body of another, or render other services, may be allowed the same fees as allowed by law to officers for the same services, the costs to be taxed and collected as in other cases.



§ 11-43-49 - Defaulting witness dealt with

If a witness shall not obey the subpoena served on him in case of habeas corpus, the judge or chancellor may not only issue, or cause the clerk to issue, an attachment for the witness, but shall indorse on the subpoena the default of the witness and a fine therefor, and file it with the other papers in the clerk's office of the proper circuit court. Scire facias shall issue for the witness, returnable before the court, and proceedings shall be had as provided in case of a defaulting witness in the circuit court.



§ 11-43-51 - Liabilities and rights of witnesses

Witnesses in a habeas corpus case shall be subject to the same penalties, and be entitled to the same privileges and compensation, and be paid in the same way, as in other cases. They may prove their attendance before the clerk in whose office the record of the proceeding is filed, and obtain from him a certificate of their attendance and of the compensation to which they are entitled, as in cases in the circuit courts; or the judge trying the case may give the witnesses certificates of their attendance and the compensation to which they are entitled, which shall have the same effect as such certificates in a like case by the clerk.



§ 11-43-53 - Appeal in habeas corpus

Any party aggrieved by the judgment on the trial of a habeas corpus, shall have an appeal to the Supreme Court. If any person held in service by this state, or by the United States, should be discharged by any judge in vacation, or any court, on habeas corpus, the Attorney General or any district attorney, or any attorney duly authorized by the United States, may in like manner obtain an appeal to reverse the judgment by which such person was discharged.



§ 11-43-55 - Procedure on appeal from judgment on habeas corpus

An appeal from a judgment on the trial of a writ of habeas corpus may be had by or in behalf of the person deprived of his liberty on the same terms and conditions as are provided for in criminal cases; but such appeal shall not entitle a party to be discharged on bail in any case held not to be one in which the party is entitled to bail. In all other cases, an appeal from a judgment on trial of a writ of habeas corpus may be had on their terms prescribed for appeals in civil cases, where a supersedeas is not desired.






Chapter 44 - COMPENSATION TO VICTIMS OF WRONGFUL CONVICTION AND IMPRISONMENT

§ 11-44-1 - Legislative findings and intent

The Legislature finds that innocent persons who have been wrongly convicted of felony crimes and subsequently imprisoned have been uniquely victimized, have distinct problems reentering society, and should be compensated. In light of the particular and substantial horror of being imprisoned for a crime one did not commit, the Legislature intends by enactment of the provisions of this chapter that innocent people who are wrongfully convicted be able to receive monetary compensation.



§ 11-44-3 - Prerequisite for claim for compensation

(1) In order to present an actionable claim for wrongful conviction and imprisonment under this chapter, a claimant must establish by documentary evidence that:

(a) The claimant has been convicted of one or more felonies and subsequently sentenced to a term of imprisonment and has served all or any part of the sentence;

(b) On grounds not inconsistent with innocence:

(i) The claimant was pardoned for the felony or felonies for which sentenced and which are the grounds for the complaint and the pardon is based on the innocence of the claimant which must be affirmatively stated in the pardon; or

(ii) The judgment of conviction was vacated and/or reversed;

(c) If there was a vacatur or reversal, either the accusatory instrument was dismissed or nol prossed; or if a new trial was held, the defendant was found not guilty;

(d) The claimant's claim is not time-barred by the provisions of this chapter; and

(e) The claimant did not intentionally waive any appellate or post-conviction remedy otherwise available in order to benefit under this chapter.

(2) The claim shall be verified by the claimant.

(3) If the court finds after reading the claim that the claimant has not demonstrated the foregoing, it shall dismiss the claim, either on its own motion or on the state's motion. This dismissal shall be without prejudice to allow adequate refiling within ninety (90) days.



§ 11-44-5 - Jurisdiction of claims for wrongful conviction and imprisonment

Jurisdiction of all claims of wrongful conviction and imprisonment brought under this chapter shall lie in the circuit court of the county in which the claimant was convicted. The respondent will be the State of Mississippi, which will be represented by the Attorney General's office.



§ 11-44-7 - Determination of eligibility for compensation; award of compensation

(1) In order to obtain a judgment under this chapter, a claimant must prove by a preponderance of the evidence that:

(a) He was convicted of one or more felonies and subsequently sentenced to a term of imprisonment, and has served all or any part of the sentence; and

(i) He has been pardoned for the felony or felonies for which he was sentenced and which are the grounds for the complaint and the pardon is based on the innocence of the claimant which must be affirmatively stated in the pardon; or

(ii) His judgment of conviction was reversed or vacated; and

1. The accusatory instrument was dismissed or nol prossed; or

2. If a new trial was ordered, he was found not guilty at the new trial; and

(b) He did not commit the felony or felonies for which he was sentenced and which are the grounds for the complaint, or the acts or omissions for which he was sentenced did not constitute a felony; and

(c) He did not commit or suborn perjury, or fabricate evidence to bring about his conviction.

(2) If the court finds that the claimant was wrongfully convicted and incarcerated pursuant to subsection (1) of this section, the court shall award:

(a) Fifty Thousand Dollars ($ 50,000.00) for each year of incarceration regardless of the number of felonies for which a claimant was convicted, but the total amount for each claimant shall not exceed Five Hundred Thousand Dollars ($ 500,000.00). There shall be no compensation for any preindictment detention. This award shall be paid to the claimant in installments of Fifty Thousand Dollars ($ 50,000.00) per year until the award is fully paid. The state may purchase an annuity to satisfy this obligation.

(b) Reasonable attorney's fees for bringing a claim under this chapter calculated at ten percent (10%) of the amount awarded under paragraph (a) of this subsection for preparing and filing the claim, twenty percent (20%) for litigating the claim if it is contested by the Attorney General, and twenty-five percent (25%) if the claim is appealed, plus expenses. These fees shall not be deducted from the compensation due the claimant, nor is counsel entitled to receive additional fees from the client for a claim under this section.

(3) The award shall not be subject to:

(a) Any cap applicable to private parties in civil lawsuits;

(b) Any taxes, except that those portions of the judgment awarded as attorney's fees for bringing a claim under this chapter shall be taxable as income to the attorney; or

(c) Treatment as gross income to a claimant under the provisions of Title 27, Chapter 7, Mississippi Code of 1972.

(4) A claimant may choose to pursue a claim under this chapter in lieu of pursuing a claim against the State of Mississippi or a political subdivision thereof under the Mississippi Tort Claims Act, Section 11-46-1 et seq., Mississippi Code of 1972. Any claimant who obtains an award under this chapter may not obtain an award by reason of the same subject against the State of Mississippi or a political subdivision thereof under the provisions of the Mississippi Tort Claims Act, Section 11-46-1 et seq., Mississippi Code of 1972.

(5) The immunity of the State of Mississippi and any political subdivision thereof is hereby waived with respect to the claims described in this chapter and within the limits prescribed by this chapter.



§ 11-44-9 - Statute of limitations on commencement of action for compensation

(1) An action for compensation brought by a wrongfully convicted person under the provisions of this chapter shall be commenced within three (3) years after either the grant of a pardon or the grant of judicial relief and satisfaction of other conditions described in Section 11-44-3(1); provided, however, that any action by the state challenging or appealing the grant of said judicial relief shall toll the three-year period. Persons convicted, incarcerated and released from custody prior to July 1, 2009, shall commence an action under this chapter not later than June 30, 2012.

(2) Notwithstanding any other provision of law, failure to file any applicable Notice of Claim shall not bar filing of a claim under this chapter.



§ 11-44-11 - Appeal of claim of wrongful conviction and imprisonment decision

Any party aggrieved by a decision as to a claim brought under this chapter is entitled to appeal the decision as in other civil cases.



§ 11-44-13 - Effect of death of claimant prior to filing claim or full payment of compensation

If a claimant dies prior to the full payment of any claim awarded under this chapter, the remaining payments shall be made to his or her estate or heirs. If any potential claimant dies prior to the filing of a claim, the claim may be filed by and on behalf of his or her estate or heirs.



§ 11-44-15 - Release from future claims against the state

Any claimant who receives compensation under this chapter shall sign a release from all claims against the state regarding the incarceration for which the claimant receives compensation.






Chapter 45 - SUITS BY AND AGAINST THE STATE OR ITS POLITICAL SUBDIVISIONS

§ 11-45-1 - When the state may be sued

Any person having a claim against the State of Mississippi, after demand made of the auditor of public accounts therefor, and his refusal to issue a warrant on the treasurer in payment of such claim, may, where it is not otherwise provided, bring suit therefor against the state, in the court having jurisdiction of the subject matter which holds its sessions at the seat of government; and, if there be no such court at the seat of government, such suit may be instituted in such court in the county in which the seat of government may be.



§ 11-45-3 - Service of summons and conduct of case

The summons in such suit shall be served on the Attorney General in the mode prescribed by law for the service of a summons in other cases; and he shall appear for the state. The suit shall be proceeded with as if it were between private persons; but a bill shall not be taken as confessed nor a judgment by default be rendered against the state. The answer of the state to any bill need not be under oath or under the great seal, but may be made by the Attorney General for the state.



§ 11-45-5 - Payment of judgment or decree against the state

A judgment or decree against the state shall not be satisfied except by an appropriation therefor by the legislature, and an execution shall not be issued against the state.



§ 11-45-7 - Remedy against intruders on the lands of the state

If any person shall unlawfully enter on, and intrude upon or hold land belonging to the state, or take possession of or hold any personal property belonging to the state, such person may be proceeded against by action to be instituted by the district attorney of the district, or by the escheator of the county in a proper case. On the trial of the issue, the court or jury shall assess damages for rents and profits, and for injury done to the property by the despoilment of the timber or otherwise. If the trespass complained of be the cutting, belting, girdling, boxing, or otherwise injuring the timber, triple damages shall be recovered.



§ 11-45-9 - Any property accrued to the state recovered

In like manner as set forth in Section 11-45-7, an action may be prosecuted in all cases where property, real or personal, has accrued to the state by any forfeiture or otherwise.



§ 11-45-11 - The state entitled to all actions -- unlawful detainer for its lands

The state shall be entitled to bring all actions and all remedies to which individuals are entitled in a given state of case. It may maintain the action of unlawful entry and detainer in all cases, at its option, for the recovery of land.



§ 11-45-13 - Certain suits abated

All suits which have by acts of the Legislature been heretofore abated shall continue so abated. All rights of action and causes of action which the state, or any officer for the use of the state may have had, where by act of the Legislature such right has been abrogated and the authority and right to bring suit thereon denied, such right shall continue so abrogated and such right and authority to bring suit thereon and therefor shall continue to be denied.



§ 11-45-15 - County to have like remedies

Any county may have like remedies given to recover any property belonging to it, or damages for injury thereto; and action may be brought in behalf of the county by the county prosecuting attorney or by someone employed therefor by the board of supervisors.



§ 11-45-17 - County may sue and be sued

Any county may sue and be sued by its name, and suits against the county shall be instituted in any court having jurisdiction of the amount sitting at the county site; but suit shall not be brought by the county without the authority of the board of supervisors, except as otherwise provided by law.



§ 11-45-19 - Suit where part only of county is interested

Suit may be brought, in the name of the county, where only a part of the county or of its inhabitants are concerned, and where there is a public right of such part to be vindicated.



§ 11-45-21 - Bond not to be required

Neither the state nor any county shall be required to give bond in any suit.



§ 11-45-23 - Property recovered delivered to agent

When the state or any county, shall recover property by suit, the possession of the property shall be delivered to such officer, agent or representative of the state or county as may be designated by proper authority to receive it, or having right to its custody for the state or county.



§ 11-45-25 - Suits by and against municipalities

A municipality may sue and be sued by its corporate name. Suits against any municipality shall be instituted in the county in which such municipality is situated, where such actions are brought in the circuit or chancery or county courts, and where such municipality is wholly situated in one (1) county. In a case where a county has two (2) judicial districts, such suits shall be brought in the judicial district in which the municipality or its principal office is located. In cases where a municipality is located in two (2) counties, such suits shall be brought in the county in which the principal office of the municipality is located. As to justice court actions, the same shall be brought in the county in which the municipality or its principal office is located.






Chapter 46 - IMMUNITY OF STATE AND POLITICAL SUBDIVISIONS FROM LIABILITY AND SUIT FOR TORTS AND TORTS OF EMPLOYEES

§ 11-46-1 - Definitions

As used in this chapter, the following terms shall have the meanings ascribed unless the context otherwise requires:

(a) "Claim" means any demand to recover damages from a governmental entity as compensation for injuries.

(b) "Claimant" means any person seeking compensation under the provisions of this chapter, whether by administrative remedy or through the courts.

(c) "Board" means the Mississippi Tort Claims Board.

(d) "Department" means the Department of Finance and Administration.

(e) "Director" means the executive director of the department who is also the executive director of the board.

(f) "Employee" means any officer, employee or servant of the State of Mississippi or a political subdivision of the state, including elected or appointed officials and persons acting on behalf of the state or a political subdivision in any official capacity, temporarily or permanently, in the service of the state or a political subdivision whether with or without compensation, including firefighters who are members of a volunteer fire department that is a political subdivision. The term "employee" shall not mean a person or other legal entity while acting in the capacity of an independent contractor under contract to the state or a political subdivision; and

(i) For purposes of the limits of liability provided for in Section 11-46-15, the term "employee" shall include:

1. Physicians under contract to provide health services with the State Board of Health, the State Board of Mental Health or any county or municipal jail facility while rendering services under the contract;

2. Any physician, dentist or other health care practitioner employed by the University of Mississippi Medical Center (UMMC) and its departmental practice plans who is a faculty member and provides health care services only for patients at UMMC or its affiliated practice sites;

3. Any physician, dentist or other health care practitioner employed by any university under the control of the Board of Trustees of State Institutions of Higher Learning who practices only on the campus of any university under the control of the Board of Trustees of State Institutions of Higher Learning;

4. Any physician, dentist or other health care practitioner employed by the State Veterans Affairs Board and who provides health care services for patients for the State Veterans Affairs Board;

(ii) The term "employee" shall also include Mississippi Department of Human Services licensed foster parents for the limited purposes of coverage under the Tort Claims Act as provided in Section 11-46-8; and

(iii) The term "employee" also shall include any employee or member of the governing board of a charter school but shall not include any person or entity acting in the capacity of an independent contractor to provide goods or services under a contract with a charter school.

(g) "Governmental entity" means the state and political subdivisions.

(h) "Injury" means death, injury to a person, damage to or loss of property or any other injury that a person may suffer that is actionable at law or in equity.

(i) "Political subdivision" means any body politic or body corporate other than the state responsible for governmental activities only in geographic areas smaller than that of the state, including, but not limited to, any county, municipality, school district, charter school, volunteer fire department that is a chartered nonprofit corporation providing emergency services under contract with a county or municipality, community hospital as defined in Section 41-13-10, airport authority, or other instrumentality of the state, whether or not the body or instrumentality has the authority to levy taxes or to sue or be sued in its own name.

(j) "State" means the State of Mississippi and any office, department, agency, division, bureau, commission, board, institution, hospital, college, university, airport authority or other instrumentality thereof, whether or not the body or instrumentality has the authority to levy taxes or to sue or be sued in its own name.

(k) "Law" means all species of law, including, but not limited to, any and all constitutions, statutes, case law, common law, customary law, court order, court rule, court decision, court opinion, court judgment or mandate, administrative rule or regulation, executive order, or principle or rule of equity.



§ 11-46-3 - Declaration of legislative intent

(1) The Legislature of the State of Mississippi finds and determines as a matter of public policy and does hereby declare, provide, enact and reenact that the "state" and its "political subdivisions," as such terms are defined in Section 11-46-1, are not now, have never been and shall not be liable, and are, always have been and shall continue to be immune from suit at law or in equity on account of any wrongful or tortious act or omission or breach of implied term or condition of any warranty or contract, including but not limited to libel, slander or defamation, by the state or its political subdivisions, or any such act, omission or breach by any employee of the state or its political subdivisions, notwithstanding that any such act, omission or breach constitutes or may be considered as the exercise or failure to exercise any duty, obligation or function of a governmental, proprietary, discretionary or ministerial nature and notwithstanding that such act, omission or breach may or may not arise out of any activity, transaction or service for which any fee, charge, cost or other consideration was received or expected to be received in exchange therefor.

(2) The immunity of the state and its political subdivisions recognized and reenacted herein is and always has been the law in this state, before and after November 10, 1982, and before and after July 1, 1984, and is and has been in full force and effect in this state except only in the case of rights which, prior to the date of final passage hereof, have become vested by final judgment of a court of competent jurisdiction or by the express terms of any written contract or other instrument in writing.



§ 11-46-5 - Waiver of immunity; course and scope of employment; presumptions

(1) Notwithstanding the immunity granted in Section 11-46-3, or the provisions of any other law to the contrary, the immunity of the state and its political subdivisions from claims for money damages arising out of the torts of such governmental entities and the torts of their employees while acting within the course and scope of their employment is hereby waived from and after July 1, 1993, as to the state, and from and after October 1, 1993, as to political subdivisions; provided, however, immunity of a governmental entity in any such case shall be waived only to the extent of the maximum amount of liability provided for in Section 11-46-15.

(2) For the purposes of this chapter an employee shall not be considered as acting within the course and scope of his employment and a governmental entity shall not be liable or be considered to have waived immunity for any conduct of its employee if the employee's conduct constituted fraud, malice, libel, slander, defamation or any criminal offense other than traffic violations.

(3) For the purposes of this chapter and not otherwise, it shall be a rebuttable presumption that any act or omission of an employee within the time and at the place of his employment is within the course and scope of his employment.

(4) Nothing contained in this chapter shall be construed to waive the immunity of the state from suit in federal courts guaranteed by the Eleventh Amendment to the Constitution of the United States.



§ 11-46-7 - Exclusiveness of remedy; joinder of government employee; immunity for acts or omissions occurring within course and scope of employee's duties; provision of defense for and payment of judgments or settlements of claims against employees; contribution or indemnification by employee

(1) The remedy provided by this chapter against a governmental entity or its employee is exclusive of any other civil action or civil proceeding by reason of the same subject matter against the governmental entity or its employee or the estate of the employee for the act or omission which gave rise to the claim or suit; and any claim made or suit filed against a governmental entity or its employee to recover damages for any injury for which immunity has been waived under this chapter shall be brought only under the provisions of this chapter, notwithstanding the provisions of any other law to the contrary.

(2) An employee may be joined in an action against a governmental entity in a representative capacity if the act or omission complained of is one for which the governmental entity may be liable, but no employee shall be held personally liable for acts or omissions occurring within the course and scope of the employee's duties. For the purposes of this chapter an employee shall not be considered as acting within the course and scope of his employment and a governmental entity shall not be liable or be considered to have waived immunity for any conduct of its employee if the employee's conduct constituted fraud, malice, libel, slander, defamation or any criminal offense.

(3) From and after July 1, 1993, as to the state, from and after October 1, 1993, as to political subdivisions, and subject to the provisions of this chapter, every governmental entity shall be responsible for providing a defense to its employees and for the payment of any judgment in any civil action or the settlement of any claim against an employee for money damages arising out of any act or omission within the course and scope of his employment; provided, however, that to the extent that a governmental entity has in effect a valid and current certificate of coverage issued by the board as provided in Section 11-46-17, or in the case of a political subdivision, such political subdivision has a plan or policy of insurance and/or reserves which the board has approved as providing satisfactory security for the defense and protection of the political subdivision against all claims and suits for injury for which immunity has been waived under this chapter, the governmental entity's duty to indemnify and/or defend such claim on behalf of its employee shall be secondary to the obligation of any such insurer or indemnitor, whose obligation shall be primary. The provisions of this subsection shall not be construed to alter or relieve any such indemnitor or insurer of any legal obligation to such employee or to any governmental entity vicariously liable on account of or legally responsible for damages due to the allegedly wrongful error, omissions, conduct, act or deed of such employee.

(4) The responsibility of a governmental entity to provide a defense for its employee shall apply whether the claim is brought in a court of this or any other state or in a court of the United States.

(5) A governmental entity shall not be entitled to contribution or indemnification, or reimbursement for legal fees and expenses from its employee unless a court shall find that the act or omission of the employee was outside the course and scope of his employment. Any action by a governmental entity against its employee and any action by an employee against the governmental entity for contribution, indemnification, or necessary legal fees and expenses shall be tried to the court in the same suit brought on the claim against the governmental entity or its employee.

(6) The duty to defend and to pay any judgment as provided in subsection (3) of this section shall continue after employment with the governmental entity has been terminated, if the occurrence for which liability is alleged happened within the course and scope of duty while the employee was in the employ of the governmental entity.

(7) For the purposes of this chapter and not otherwise, it shall be a rebuttable presumption that any act or omission of an employee within the time and at the place of his employment is within the course and scope of his employment.

(8) Nothing in this chapter shall enlarge or otherwise adversely affect the personal liability of an employee of a governmental entity. Any immunity or other bar to a civil suit under Mississippi or federal law shall remain in effect. The fact that a governmental entity may relieve an employee from all necessary legal fees and expenses and any judgment arising from the civil lawsuit shall not under any circumstances be communicated to the trier of fact in the civil lawsuit.



§ 11-46-8 - Foster parents covered under this chapter

Mississippi Department of Human Services licensed foster parents shall be covered under this chapter for claims made by parties other than the foster child which are based on inadequate supervision or inadequate care of the foster child on the part of the foster parent.



§ 11-46-9 - Exemption of governmental entity from liability on claims based on specified circumstances

(1) A governmental entity and its employees acting within the course and scope of their employment or duties shall not be liable for any claim:

(a) Arising out of a legislative or judicial action or inaction, or administrative action or inaction of a legislative or judicial nature;

(b) Arising out of any act or omission of an employee of a governmental entity exercising ordinary care in reliance upon, or in the execution or performance of, or in the failure to execute or perform, a statute, ordinance or regulation, whether or not the statute, ordinance or regulation be valid;

(c) Arising out of any act or omission of an employee of a governmental entity engaged in the performance or execution of duties or activities relating to police or fire protection unless the employee acted in reckless disregard of the safety and well-being of any person not engaged in criminal activity at the time of injury;

(d) Based upon the exercise or performance or the failure to exercise or perform a discretionary function or duty on the part of a governmental entity or employee thereof, whether or not the discretion be abused;

(e) Arising out of an injury caused by adopting or failing to adopt a statute, ordinance or regulation;

(f) Which is limited or barred by the provisions of any other law;

(g) Arising out of the exercise of discretion in determining whether or not to seek or provide the resources necessary for the purchase of equipment, the construction or maintenance of facilities, the hiring of personnel and, in general, the provision of adequate governmental services;

(h) Arising out of the issuance, denial, suspension or revocation of, or the failure or refusal to issue, deny, suspend or revoke any privilege, ticket, pass, permit, license, certificate, approval, order or similar authorization where the governmental entity or its employee is authorized by law to determine whether or not such authorization should be issued, denied, suspended or revoked unless such issuance, denial, suspension or revocation, or failure or refusal thereof, is of a malicious or arbitrary and capricious nature;

(i) Arising out of the assessment or collection of any tax or fee;

(j) Arising out of the detention of any goods or merchandise by any law enforcement officer, unless such detention is of a malicious or arbitrary and capricious nature;

(k) Arising out of the imposition or establishment of a quarantine, whether such quarantine relates to persons or property;

(l) Of any claimant who is an employee of a governmental entity and whose injury is covered by the Workers' Compensation Law of this state by benefits furnished by the governmental entity by which he is employed;

(m) Of any claimant who at the time the claim arises is an inmate of any detention center, jail, workhouse, penal farm, penitentiary or other such institution, regardless of whether such claimant is or is not an inmate of any detention center, jail, workhouse, penal farm, penitentiary or other such institution when the claim is filed;

(n) Arising out of any work performed by a person convicted of a crime when the work is performed pursuant to any sentence or order of any court or pursuant to laws of the State of Mississippi authorizing or requiring such work;

(o) Under circumstances where liability has been or is hereafter assumed by the United States, to the extent of such assumption of liability, including, but not limited to, any claim based on activities of the Mississippi National Guard when such claim is cognizable under the National Guard Tort Claims Act of the United States, 32 USCS 715 (32 USCS 715), or when such claim accrues as a result of active federal service or state service at the call of the Governor for quelling riots and civil disturbances;

(p) Arising out of a plan or design for construction or improvements to public property, including, but not limited to, public buildings, highways, roads, streets, bridges, levees, dikes, dams, impoundments, drainage channels, diversion channels, harbors, ports, wharfs or docks, where such plan or design has been approved in advance of the construction or improvement by the legislative body or governing authority of a governmental entity or by some other body or administrative agency, exercising discretion by authority to give such approval, and where such plan or design is in conformity with engineering or design standards in effect at the time of preparation of the plan or design;

(q) Arising out of an injury caused solely by the effect of weather conditions on the use of streets and highways;

(r) Arising out of the lack of adequate personnel or facilities at a state hospital or state corrections facility if reasonable use of available appropriations has been made to provide such personnel or facilities;

(s) Arising out of loss, damage or destruction of property of a patient or inmate of a state institution;

(t) Arising out of any loss of benefits or compensation due under a program of public assistance or public welfare;

(u) Arising out of or resulting from riots, unlawful assemblies, unlawful public demonstrations, mob violence or civil disturbances;

(v) Arising out of an injury caused by a dangerous condition on property of the governmental entity that was not caused by the negligent or other wrongful conduct of an employee of the governmental entity or of which the governmental entity did not have notice, either actual or constructive, and adequate opportunity to protect or warn against; provided, however, that a governmental entity shall not be liable for the failure to warn of a dangerous condition which is obvious to one exercising due care;

(w) Arising out of the absence, condition, malfunction or removal by third parties of any sign, signal, warning device, illumination device, guardrail or median barrier, unless the absence, condition, malfunction or removal is not corrected by the governmental entity responsible for its maintenance within a reasonable time after actual or constructive notice;

(x) Arising out of the administration of corporal punishment or the taking of any action to maintain control and discipline of students, as defined in Section 37-11-57, by a teacher, assistant teacher, principal or assistant principal of a public school district in the state unless the teacher, assistant teacher, principal or assistant principal acted in bad faith or with malicious purpose or in a manner exhibiting a wanton and willful disregard of human rights or safety; or

(y) Arising out of the construction, maintenance or operation of any highway, bridge or roadway project entered into by the Mississippi Transportation Commission or other governmental entity and a company under the provisions of Section 65-43-1 or 65-43-3, where the act or omission occurs during the term of any such contract.

(2) A governmental entity shall also not be liable for any claim where the governmental entity:

(a) Is inactive and dormant;

(b) Receives no revenue;

(c) Has no employees; and

(d) Owns no property.

(3) If a governmental entity exempt from liability by subsection (2) becomes active, receives income, hires employees or acquires any property, such governmental entity shall no longer be exempt from liability as provided in subsection (2) and shall be subject to the provisions of this chapter.



§ 11-46-11 - Statute of limitations; notice of claim requirements; savings clause in favor of infants and those of unsound mind

(1) After all procedures within a governmental entity have been exhausted, any person having a claim under this chapter shall proceed as he might in any action at law or in equity, except that at least ninety (90) days before instituting suit, the person must file a notice of claim with the chief executive officer of the governmental entity.

(2) (a) Service of notice of claim shall be made as follows:

(i) For local governments:

1. If the governmental entity is a county, then upon the chancery clerk of the county sued;

2. If the governmental entity is a municipality, then upon the city clerk.

(ii) If the governmental entity to be sued is a state entity as defined in Section 11-46-1(j), or is a political subdivision other than a county or municipality, service of notice of claim shall be had only upon that entity's or political subdivision's chief executive officer. The chief executive officer of a governmental entity participating in a plan administered by the board pursuant to Section 11-46-7(3) shall notify the board of any claims filed within five (5) days after receipt thereof.

(b) Every notice of claim shall:

(i) Be in writing;

(ii) Be delivered in person or by registered or certified United States mail; and

(iii) Contain a short and plain statement of the facts upon which the claim is based, including the circumstances which brought about the injury, the extent of the injury, the time and place the injury occurred, the names of all persons known to be involved, the amount of money damages sought, and the residence of the person making the claim at the time of the injury and at the time of filing the notice.

(3) (a) All actions brought under this chapter shall be commenced within one (1) year next after the date of the tortious, wrongful or otherwise actionable conduct on which the liability phase of the action is based, and not after, except that filing a notice of claim within the required one-year period will toll the statute of limitations for ninety-five (95) days from the date the chief executive officer of the state entity or the chief executive officer or other statutorily designated official of a political subdivision receives the notice of claim.

(b) No action whatsoever may be maintained by the claimant until the claimant receives a notice of denial of claim or the tolling period expires, whichever comes first, after which the claimant has an additional ninety (90) days to file suit; failure to file within the time allowed is an absolute bar to any further proceedings under this chapter.

(c) All notices of denial of claim shall be served by governmental entities upon claimants by certified mail, return receipt requested, only.

(d) (i) To determine the running of limitations periods under this chapter, service of any notice of claim or notice of denial of claim is effective upon delivery by the methods statutorily designated in this chapter.

(ii) The limitations period provided in this section controls and shall be exclusive in all actions subject to and brought under the provisions of this chapter, notwithstanding the nature of the claim, the label or other characterization the claimant may use to describe it, or the provisions of any other statute of limitations that would otherwise govern the type of claim or legal theory if it were not subject to or brought under the provisions of this chapter.

(4) From and after April 1, 1993, if any person entitled to bring any action under this chapter shall, at the time at which the cause of action accrued, be under the disability of infancy or unsoundness of mind, he may bring the action within the time allowed in this section after his disability shall be removed as provided by law. The savings in favor of persons under disability of unsoundness of mind shall never extend longer than twenty-one (21) years.



§ 11-46-13 - Jurisdiction; appeals; venue

(1) Jurisdiction for any suit filed under the provisions of this chapter shall be in the court having original or concurrent jurisdiction over a cause of action upon which the claim is based. The judge of the appropriate court shall hear and determine, without a jury, any suit filed under the provisions of this chapter. Appeals may be taken in the manner provided by law.

(2) The venue for any suit filed under the provisions of this chapter against the state or its employees shall be in the county in which the act, omission or event on which the liability phase of the action is based, occurred or took place. The venue for all other suits filed under the provisions of this chapter shall be in the county or judicial district thereof in which the principal offices of the governing body of the political subdivision are located. The venue specified in this subsection shall control in all actions filed against governmental entities, notwithstanding that other defendants which are not governmental entities may be joined in the suit, and notwithstanding the provisions of any other venue statute that otherwise would apply.



§ 11-46-15 - Limitation of liability; exemplary or punitive damages; interest; attorney's fees; reduction of award

(1) In any claim or suit for damages against a governmental entity or its employee brought under the provisions of this chapter, the liability shall not exceed the following for all claims arising out of a single occurrence for all damages permitted under this chapter:

(a) For claims or causes of action arising from acts or omissions occurring on or after July 1, 1993, but before July 1, 1997, the sum of Fifty Thousand Dollars ($ 50,000.00);

(b) For claims or causes of action arising from acts or omissions occurring on or after July 1, 1997, but before July 1, 2001, the sum of Two Hundred Fifty Thousand Dollars ($ 250,000.00);

(c) For claims or causes of action arising from acts or omissions occurring on or after July 1, 2001, the sum of Five Hundred Thousand Dollars ($ 500,000.00).

(2) No judgment against a governmental entity or its employee for any act or omission for which immunity is waived under this chapter shall include an award for exemplary or punitive damages or for interest prior to judgment, or an award of attorney's fees unless attorney's fees are specifically authorized by law.

(3) Except as otherwise provided in Section 11-46-17(4), in any suit brought under the provisions of this chapter, if the verdict which is returned, when added to costs and any attorney's fees authorized by law, would exceed the maximum dollar amount of liability provided in subsection (1) of this section, the court shall reduce the verdict accordingly and enter judgment in an amount not to exceed the maximum dollar amount of liability provided in subsection (1) of this section.



§ 11-46-16 - Expired.

Expired by operation of law, eff from and after July 1, 1993 as to the state, and from and after October 1, 1995 as to political subdivisions.



§ 11-46-17 - Creation of Tort Claims Fund; liability insurance

(1) There is hereby created in the State Treasury a special fund to be known as the "Tort Claims Fund."

All monies that the Department of Finance and Administration receives and collects under the provisions of subsection (2) of this section and all funds that the Legislature appropriates for use by the board in administering the provisions of this chapter shall be deposited in the fund. All monies in the fund may be expended by the board for any and all purposes for which the board is authorized to expend funds under the provisions of this chapter. All interest earned from the investment of monies in the fund shall be credited to the fund. Monies remaining in the fund at the end of a fiscal year shall not lapse into the State General Fund.

(2) From and after July 1, 1993, each governmental entity other than political subdivisions shall participate in a comprehensive plan of self-insurance or one or more policies of liability insurance or combination of the two, all to be administered by the Department of Finance and Administration. The plan shall provide coverage to each of such governmental entities for every risk for which the board determines the respective governmental entities to be liable in the event of a claim or suit for injuries under the provisions of this chapter, including claims or suits for injuries from the use or operation of motor vehicles; the board may allow the plan to contain any reasonable limitations or exclusions not contrary to Mississippi state statutes or case law as are normally included in commercial liability insurance policies generally available to governmental entities. The plan may also provide coverage for liabilities outside the provisions of this chapter, including, but not limited to, liabilities arising from Sections 1983 through 1987 of Title 42 of the United States Code and liabilities from actions brought in foreign jurisdictions, and the board shall establish limits of coverage for such liabilities. Each governmental entity participating in the plan shall make payments to the board in such amounts, times and manner determined by the board as the board deems necessary to provide sufficient funds to be available for payment by the board of the costs it incurs in providing coverage for the governmental entity. Each governmental entity of the state other than the political subdivisions thereof participating in the plan procured by the board shall be issued by the board a certificate of coverage whose form and content shall be determined by the board but which shall have the effect of certifying that, in the opinion of the board, each of such governmental entities is adequately insured.

Before July 1, 1993, the Board of Trustees of State Institutions of Higher Learning may provide liability coverage for each university, department, trustee, employee, volunteer, facility and activity as the board of trustees, in its discretion, shall determine advisable. If liability coverage, either through insurance policies or self-insurance retention is in effect, immunity from suit shall be waived only to the limit of liability established by the insurance or self-insurance program. From and after July 1, 1993, liability coverage established by the board of trustees must conform to the provisions of this section and must receive approval from the board. Should the board reject a plan, the board of trustees shall participate in the liability program for state agencies established by the board.

(3) All political subdivisions shall, from and after October 1, 1993, obtain a policy or policies of insurance, establish self-insurance reserves, or provide a combination of insurance and reserves as necessary to cover all risks of claims and suits for which political subdivisions may be liable under this chapter; a political subdivision shall not be required to obtain pollution liability insurance. However, this shall not limit any cause of action against a political subdivision relative to limits of liability under the Tort Claims Act. The policy or policies of insurance or self-insurance may contain any reasonable limitations or exclusions not contrary to Mississippi state statutes or case law as are normally included in commercial liability insurance policies generally available to political subdivisions. All the plans of insurance or reserves or combination of insurance and reserves shall be submitted for approval to the board. The board shall issue a certificate of coverage to each political subdivision whose plan it approves in the same manner as provided in subsection (2) of this section. Whenever any political subdivision fails to obtain the board's approval of its plan, the political subdivision shall act in accordance with the rules and regulations of the board and obtain a satisfactory plan of insurance or reserves or combination of insurance and reserves to be approved by the board.

(4) Any governmental entity may purchase liability insurance to cover claims in excess of the amounts provided for in Section 11-46-15 and may be sued by anyone in excess of the amounts provided for in Section 11-46-15 to the extent of the excess insurance carried; however, the immunity from suit above the amounts provided for in Section 11-46-15 shall be waived only to the extent of excess liability insurance carried.

(5) Any two (2) or more political subdivisions may contract to pool their liabilities as a group under this chapter. The pooling agreements and contracts may provide for the purchase of one or more policies of liability insurance or the establishment of self-insurance reserves or a combination of insurance and reserves and shall be subject to approval by the board in the manner provided in subsections (2) and (3) of this section.

(6) The board shall have subrogation rights against a third party for amounts paid out of any plan of self-insurance administered by the board pursuant to this section on behalf of a governmental entity that is not a political subdivision as a result of damages caused under circumstances creating a cause of action in favor of such governmental entity against a third party. The board shall deposit in the Tort Claims Fund all monies received in connection with the settlement or payment of any claim, including proceeds from the sale of salvage.



§ 11-46-18 - Mississippi Tort Claims Board; membership; payment of expenses; officers; meetings

(1) There is created a board which shall be known as the Mississippi Tort Claims Board. The board shall consist of seven (7) members as follows:

(a) The Governor, subject to the advice and consent of the Senate, shall appoint one (1) member who shall serve at the will and pleasure of the Governor and who shall serve as chairman of the board.

(b) The Director of the Department of Environmental Quality shall be a member of the board.

(c) The Commissioner of Insurance shall be a member of the board.

(d) The Director of the Department of Finance and Administration shall be a member of the board, shall serve as the executive director to the board, and shall be authorized to conduct the administrative affairs of the board.

(e) The Attorney General shall be a member of the board.

(f) The Commissioner of Public Safety shall be a member of the board.

(g) The State Treasurer shall be a member of the board.

(2) The member of the board appointed by the Governor shall receive per diem as provided by Section 25-3-69 and reimbursement of travel expenses as provided in Section 25-3-41 for expenses incurred in carrying out his duties as a member of the Mississippi Tort Claims Board.

(3) The board, by majority vote, shall determine the place and time of its meetings and shall spread the same on its minutes. A majority of the members shall constitute a quorum, and final action of the board shall require the affirmative vote of a majority of those present and voting. The board shall elect a vice chairman who shall preside in the absence or incapacity of the chairman and such other officers as it deems necessary and as established by its rules of order. Extraordinary meetings may be held upon call of the chairman or upon petition of any four (4) members of the board should the chairman refuse to call a meeting. The initial meeting of the board shall convene upon call of the chairman.

(4) The Lieutenant Governor may designate one (1) Senator and the Speaker of the House of Representatives may designate one (1) Representative to attend any meeting of the Tort Claims Board. The appointing authorities may designate alternate members from their respective houses to serve when the regular designees are unable to attend such meetings of the board. Such legislative designees shall have no jurisdiction or vote on any matter within the jurisdiction of the board. For attending meetings of the board, such legislators shall receive per diem and expenses which shall be paid from the contingent expense funds of their respective houses in the same amounts as provided for committee meetings when the Legislature is not in session; however, no per diem and expenses for attending meetings of the board will be paid while the Legislature is in session. No per diem and expenses will be paid, except for attending meetings of the board, without prior approval of the proper committee in their respective houses.



§ 11-46-19 - Powers and duties of board

(1) The board shall have the following powers:

(a) To provide oversight over the Tort Claims Fund;

(b) To approve any award made from the Tort Claims Fund;

(c) To pay all necessary expenses attributable to the operation of the Tort Claims Fund from such fund;

(d) To assign litigated claims against governmental entities other than political subdivisions to competent attorneys unless such governmental entity has a staff attorney who is competent to represent the governmental entity and is approved by the board; the board shall give primary consideration to attorneys practicing in the jurisdiction where the claim arose in assigning cases; attorneys hired to represent a governmental entity other than a political subdivision shall be paid according to the department fee schedule;

(e) To approve all claimants' attorney fees in claims against the state;

(f) To employ on a full-time basis a staff attorney who shall possess the minimum qualifications required to be a member of The Mississippi Bar, and such other staff as it may deem necessary to carry out the purposes of this chapter; the employees in the positions approved by the board shall be hired by the director, shall be employees of the department, and shall be compensated from the Tort Claims Fund;

(g) To contract with one or more reputable insurance consulting firms as may be necessary;

(h) To purchase any policies of liability insurance and to administer any plan of self-insurance or policies of liability insurance required for the protection of the state against claims and suits brought under this chapter;

(i) To expend money from the Tort Claims Fund for the purchase of any policies of liability insurance and the payment of any award or settlement of a claim against the state under the provisions of this chapter or of a claim against any school district, junior college or community college district, or state agency, arising from the operation of school buses or other vehicles, under the provisions of Section 37-41-42;

(j) To cancel, modify or replace any policy or policies of liability insurance procured by the board;

(k) To issue certificates of coverage to governmental entities, including any political subdivision participating in any plan of liability protection approved by the board;

(l) To review and approve or reject any plan of liability insurance or self-insurance reserves proposed or provided by political subdivisions if such plan is intended to serve as security for risks of claims and suits against them for which immunity has been waived under this chapter;

(m) To administer disposition of claims against the Tort Claims Fund;

(n) To withhold issuance of any warrants payable from funds of a participating state entity should such entity fail to make required contributions to the Tort Claims Fund in the time and manner prescribed by the board;

(o) To develop a comprehensive statewide list of attorneys who are qualified to represent the state and any employee thereof named as a defendant in a claim brought under this chapter against the state or such employee;

(p) To develop a schedule of fees for paying attorneys defending claims against the state or an employee thereof;

(q) To adopt and promulgate such reasonable rules and regulations and to do and perform all such acts as are necessary to carry out its powers and duties under this chapter;

(r) To establish and assess premiums to be paid by governmental entities required to participate in the Tort Claims Fund;

(s) To contract with a third-party administrator to process claims against the state under this chapter;

(t) To annually submit its budget request to the Legislature as a state agency;

(u) To dispose of salvage obtained in settlement or payment of any claim at fair market value by such means and upon such terms as the board may think best; and

(v) [Repealed]

(2) Policies of liability insurance purchased for the protection of governmental entities against claims and suits brought under this chapter shall be purchased pursuant to the competitive bidding procedures set forth in Section 31-7-13.

(3) The department shall have the following powers and duties:

(a) To annually report to the Legislature concerning each comprehensive plan of liability protection established pursuant to Section 11-46-17(2). Such report shall include a comprehensive analysis of the cost of the plan, a breakdown of the cost to participating state entities, and such other information as the department may deem necessary.

(b) To provide the board with any staff and meeting facilities as may be necessary to carry out the duties of the board as provided in this chapter.

(c) To submit the board's budget request for the initial year of operation of the board in order to authorize expenditures for the 1993-1994 fiscal year and for the appropriation of such general funds as shall be required for the commencement of its activities.



§ 11-46-20 - Tort Claims Board; regulation of liability coverage of governmental entities; annual review of insurance plans; other powers; fees

(1) The Tort Claims Board shall be charged with the responsibility to regulate all liability coverage of governmental entities required to have certificates of coverage under this chapter which elect to provide the same through a public entity group or individual self-insurance program. This regulation shall be accomplished through an initial approval as provided in Section 11-46-17 and by ongoing or annual review. Each self-insurance program shall annually submit to the Tort Claims Board the following items within ninety (90) days from the end of the group year:

(a) An audited financial statement;

(b) An actuarial valuation;

(c) Contracts with third-party administrators (if any);

(d) Excess insurance policies;

(e) A list of members and premiums due from and collected from each member; and

(f) Other data as may be required by the Tort Claims Board.

(2) Areas of regulation under this section shall include, but not be limited to, the following:

(a) Financial solvency;

(b) Rating plans, rates and rating basis;

(c) Assessment plans of public entity groups;

(d) Coverages offered and excluded;

(e) Deductibles and deductible credits;

(f) Proper purchase of excess insurance or reinsurance; and

(g) Review of losses, reserves and expenses annually.

(3) Individual self-insurers and group public entity self-insurers must provide the data requested for the purposes of this section in order to receive continuing approval of the Tort Claims Board and issuance of annual certificates of coverage to the governmental entities involved.

(4) The Tort Claims Board is authorized to assess and charge appropriate fees for the costs of regulation, as determined by the board, to the individual self-insurers and group public entity self-insurers being regulated.

(5) The Tort Claims Board is empowered to:

(a) Issue cease and desist orders;

(b) Require rate increases or decreases;

(c) Require assessments of members of group public entity self-insurers in such amounts as are authorized and required by the board;

(d) Require changes in excess insurance or reinsurance; or

(e) Take such other actions as deemed necessary by the board to carry out the provisions of this chapter.



§ 11-46-23 - Provisions of chapter independent and severable

If any provision or clause of Chapter 46, Title 11, Mississippi Code of 1972, or application thereof is held invalid or unenforceable for any reason, such holding shall have no effect on any other provisions or applications of Chapter 46, Title 11, Mississippi Code of 1972, and to this end the provisions of Chapter 46, Title 11, Mississippi Code of 1972, are declared to be severable.






Chapter 47 - LIS PENDENS

§ 11-47-1 - Record to be kept by chancery clerk

The clerk of the chancery court shall keep in his office, as a public record, a suitable book, to be called the "Lis Pendens Record."



§ 11-47-3 - Notice of suit affecting real estate recorded

When any person shall begin a suit in any court, whether by declaration or bill, or by cross-complaint, to enforce a lien upon, right to, or interest in, any real estate, unless the claim be founded upon an instrument which is recorded, or upon a judgment duly enrolled, in the county in which the real estate is situated, such person shall file with the clerk of the chancery court of each county where the real estate, or any part thereof, is situated, a notice containing the names of all the parties to the suit, a description of the real estate, and a brief statement of the nature of the lien, right, or interest sought to be enforced. The clerk shall immediately file and record the notice in the lis pendens record, and note on it, and in the record, the hour and day of filing and recording.



§ 11-47-5 - Notice by officer levying on real estate

When the sheriff, United States marshal, or other officer, shall levy upon real estate by virtue of any process, unless it be in execution upon a judgment which is duly enrolled in the county where the real estate is situated, he shall file with the clerk of the chancery court of each county in which the real estate, or any part thereof, is situated, a notice of the levy, containing the names of the parties to the proceedings, the kind of process, and a description of the real estate levied on. The clerk shall file, record and note upon the notice and record, as required in Section 11-47-3.



§ 11-47-7 - Clerk to index the record

The clerk, upon filing and recording each notice, shall index the same, both directly and indirectly, under the name of each party, each plaintiff or complainant, against each defendant, and each defendant at the suit of each plaintiff or complainant.



§ 11-47-9 - Effect of failure to enter notice

If a person beginning any such suit, by declaration, bill, or cross-complaint affecting real estate, or if an officer levying any process upon real estate, shall fail to have the required notice entered in the lis pendens record, such suit or levy shall not affect the rights of bona fide purchasers or incumbrancers of such real estate, unless they have actual notice of the suit or levy.



§ 11-47-11 - Result of proceeding entered

Where the proceedings in or as to the suit or levy, notice of which has been entered in the lis pendens record, shall be terminated, whether on the merits or not, the court wherein the same were pending shall direct the clerk who has the record to make such entry therein as it shall prescribe, to give notice of the result of the proceedings and of the devolution of the real estate; and the clerk shall at once, on presentation thereof, file and record the prescribed entry and note the date of filing and recording on the record.



§ 11-47-13 - Liability of a clerk, sheriff, or other officer

If any clerk fail to perform any of the duties herein required of him, he shall be liable on his official bond to any party injured for all damages he may have sustained. If any sheriff, marshal, or other officer, fail to file the notice provided for in this chapter, upon the levy by him of any process on real estate, he shall be liable on his bond for all damages resulting therefrom.



§ 11-47-15 - Form of the docket

The lis pendens docket shall be ruled, and have printed at the top of the pages, or opposite page, the following headings for the columns, and the entries shall correspond with them, viz.: Names of plaintiffs; names of defendants; kind of suit or writ; when suit instituted or writ levied; in, or from what court; nature of the suit or writ; description of the land involved or levied on; date of filing and recording lis pendens notice; result of the suit or levy; and remarks.






Chapter 49 - RIGHTS AND DUTIES OF ATTORNEYS, GENERALLY

§ 11-49-1 - Attorney to state residence of plaintiff

Any attorney whose name is subscribed to or indorsed on any declaration or bill or petition in chancery, shall, on demand in writing, made by or on behalf of the defendant, declare forthwith, in writing, whether the suit has been brought by him, or with his authority or privity, and also the place of abode of the plaintiff; and if such attorney shall state that the suit was not brought by him, or with his authority or privity, or shall refuse to declare the place of abode of the plaintiff, then no further proceedings shall be taken in the action without leave of the court.



§ 11-49-3 - Proceedings for money collected

Every attorney or counselor at law receiving money for his client, and failing or refusing to pay the same when demanded, may be proceeded against in a summary way, by motion before the circuit court of the county where such attorney or counselor usually resides, or where he may be found, or before the court in which the money was collected, in the same manner that sheriffs are liable to be proceeded against for money collected on execution, five days' notice of such motion being given. In addition to the principal and legal interest, damages at ten per centum on the amount thereof shall be awarded. In case the failure to pay over said money shall appear to have been wilful and without reasonable excuse, the court shall fine and imprison such attorney or counselor as for a contempt and strike his name from the roll and revoke his license, or may suspend his right to practice until the money shall be paid over.



§ 11-49-5 - Attorney not to have pay as a witness

An attorney or counselor at law shall not be allowed any compensation as a witness in any cause in which he shall be concerned as attorney or counsel.



§ 11-49-7 - Right to inspect papers

Every attorney or counselor at law, practicing in any court in this state, shall be allowed, at all reasonable times, to inspect the papers and records relating to any suit in such court in which he may be concerned as attorney or counsel, without being compelled to take copies thereof. A clerk of any court may permit an attorney to take out of the office the papers in which he is interested, under such regulations as the court or the law may prescribe.



§ 11-49-9 - Limitation of number to argue cause

A court shall not permit more than two attorneys to argue on one side, unless good cause be shown therefor.



§ 11-49-11 - Notice to attorney as effectual as if to his client

Any notice required in the progress of a suit or action, in any court of this state, shall be as valid and effectual when served on the attorney or solicitor of the party in that cause as if served on the party himself.






Chapter 51 - APPEALS

§ 11-51-3 - Appeals to Supreme Court

An appeal may be taken to the Supreme Court from any final judgment of a circuit or chancery court in a civil case, not being a judgment by default, by any of the parties or legal representatives of such parties; and in no case shall such appeal be held to vacate the judgment or decree.



§ 11-51-9 - Decrees in matters testamentary

The final decrees of chancery courts, and interlocutory orders or decrees named in this chapter, include such final or interlocutory decrees as may be made in matters testamentary and of administration, and in minors' business, and in cases of persons of unsound mind, unless it be otherwise expressly provided by a statute applicable to such cases.



§ 11-51-11 - Appeal from judgment of criminal contempt

(1) A person ordered by any tribunal, except the Supreme Court, to be punished for a contempt, may appeal to the court to which other cases are appealable from said tribunal. Where the punishment is either a fine only, or jail confinement only, the appeal shall be allowed upon the posting of a bond, payable to the state, with sufficient sureties, not exceeding One Thousand Dollars ($ 1,000.00), conditioned to abide the results of the appeal. Where the punishment is both a fine and jail confinement, the appeal shall be allowed upon the posting of a bond, not exceeding Two Thousand Dollars ($ 2,000.00), conditioned to appear in the court to which the appeal is prosecuted and to abide the results of such appeal.

(2) The amount of the bonds provided for in subsection (1) of this section shall be fixed by the tribunal appealed from, shall be approved by the sheriff or other officer in whose custody the appellant may be and shall not be construed as a limitation on the amount of any fine which may be imposed.

(3) All appeals allowed in accordance with the provisions of this section shall operate as a supersedeas.

(4) The burden of proof in criminal contempt shall be proof beyond a reasonable doubt. A contemnor shall not be entitled to a jury trial unless the contemnor requests a jury trial and unless the fine exceeds Five Hundred Dollars ($ 500.00), or the imprisonment exceeds six (6) months.



§ 11-51-12 - Appeal from judgment of civil contempt

(1) A person ordered by any tribunal, except the Supreme Court, to be punished for a civil contempt, may appeal to the court to which other cases are appealable from said tribunal. If jail confinement is ordered to compel the payment of any monetary sum, the contemnor shall be allowed to appeal upon the execution of an appearance bond, payable to the appellee, with sufficient sureties, in the penalty of one hundred twenty-five percent (125%) of such sum as he has been adjudicated in contempt for failure to pay, unless the court shall determine that a lesser bond should be required. The bond shall be conditioned to abide the results of the appeal.

(2) Where the punishment for civil contempt is other than jail confinement, the contemnor shall be allowed to appeal upon the posting of a bond, payable to the appellee, with sufficient sureties, to be approved by the tribunal appealed from, in an amount to be fixed by such tribunal, conditioned to abide the results of the appeal.

(3) All appeals allowed in accordance with the provisions of this section shall operate as a supersedeas.

(4) The burden of proof in civil contempt shall be proof by a preponderance of the evidence.



§ 11-51-17 - One of several parties may appeal; failure to join appeal

Any one or more of the parties to a judgment or decree may appeal therefrom. If all the parties to a judgment after receiving notice thereof in the time required by the Supreme Court do not join the appeal, they shall not afterward have the right of appeal, and the judgment of the court below shall remain in full force against them.



§ 11-51-21 - Bond to be given by parties who join in the appeal

If the parties summoned to join in the appeal desire to do so, they must comply with the requirements to perfect an appeal as if they had appealed in the first instance, or they shall not be allowed to join in said appeal. Such compliance shall be made within the time required by the Supreme Court, and if a supersedeas bond be filed, may be approved by the Clerk of the Supreme Court, or the clerk of the court from whose judgment the appeal was taken, and certified and filed in the office of the Clerk of the Supreme Court.



§ 11-51-23 - Execution when suspended as to some parties

If only part of those against whom a judgment or decree is rendered appeal and supersede its execution, an execution may be issued against all, and the clerk issuing it shall note on it the fact of the supersedeas as to those who appeal, and it shall be executed only as to the others.



§ 11-51-27 - Terms for granting appeal

An appeal may be granted by the court in all cases, upon terms prescribed, which shall include payment of all costs in the lower court.



§ 11-51-29 - Prepayment of costs in civil cases on appeal

On appeals from decrees overruling demurrers or other interlocutory orders or decrees, or where the appeal is granted to settle the principles of the case, or on appeals from final judgments of a circuit court in civil cases, or from final decrees of a chancery court including cases where the circuit court or chancery court has acted as an appellate court, the appellant shall prepay all of the costs in the lower court including the cost of the preparation of the record of the proceedings in the trial court, and fee prescribed in Section 25-7-3, to the clerk of the court from which the appeal is taken.



§ 11-51-31 - Bond for supersedeas

A supersedeas shall not be granted in any case pending before the Supreme Court, unless the party applying for it shall give bond as required by the Rules of the Supreme Court.



§ 11-51-33 - Parties and sureties on bonds examined on oath

To enable the clerk to determine the value or amount of the matter in controversy, or the value of rents, where the same shall not appear by the proceedings in the cause, he may examine the parties and other persons, on oath. He may also examine, on oath, all persons who may be offered as sureties on any supersedeas bond, touching their sufficiency as such sureties, and require the examination to be put in writing and signed by such persons.



§ 11-51-37 - Judgment on bond to supersede writ of possession

If the judgment or decree as to the land embraced in the stay of execution obtained under Section 11-51-35 shall be affirmed, the court below, on the receipt of the certificate of the affirmance, shall, after the obligors in the supersedeas bond have been summoned, proceed to inquire, as well of the value of the use and occupation of said land as of the damages by any waste or injury contemplated by the bond. Judgment for the sums assessed shall be rendered against the obligors in the bond, or such as are alive; and if any be dead, like proceedings in all respects may be had as are provided for in other cases of deceased obligors in bonds given in legal proceedings.



§ 11-51-39 - Requirements of supersedeas bond where judgment appealed from directs sale or delivery of possession of real estate

If the judgment appealed from directs the sale or the delivery of possession of real estate, the supersedeas bond shall be conditioned to pay all damages, and not to commit or suffer to be committed any waste thereon, and to pay the value of the use and occupation thereof until the delivery of possession, in case the possession is to be surrendered, if the judgment appealed from shall be affirmed. In such case, the chancery court, when the cause shall be remanded, shall ascertain the value of the use and occupation and of any waste committed and the damages, and shall render such judgment therefor against the obligors in the supersedeas bond, or the representatives of any who have died, as may be necessary to secure the rights of the party entitled to such judgment. A judgment for the sums assessed shall be rendered against the obligors in the bond or such as are alive; and if any be dead, like proceedings may be had in all respects as provided for in other cases of deceased obligors in bonds given in legal proceedings.



§ 11-51-43 - Supersedeas in cases not provided for

In any case of an appeal to the Supreme Court, where no special provision is made by law for a supersedeas of the judgment or decree appealed from, or for the bond to be given in such case, a supersedeas may be allowed by the court rendering the judgment or decree appealed from or by the judge thereof, or by the supreme court or any of the judges of said court, upon such bond, with such sureties as said court or judge may direct in the order for a supersedeas.



§ 11-51-45 - When bond made payable to state

In all cases not specially provided for, the supersedeas bond may be made payable to the state. Where it is provided that such bond shall be made payable to the opposite party, it shall not be an objection to the bond that it is not payable to the proper person, but such bond shall be valid and binding on the obligors, and may be proceeded on in all respects as if it were payable as directed by law.



§ 11-51-47 - Supersedeas bond signed by one appellant sufficient

Supersedeas bonds shall be sufficient if signed by one or more of several appellants, with sureties as required by law, and in case of the affirmance of the decree or judgment complained of, the judgment of affirmance shall be entered against all the appellants in the same manner as if all had signed such bond; but if the decree or judgment be affirmed as to some and reversed as to others of said appellants, the judgment of affirmance shall be entered only against those as to whom it is affirmed, and the sureties on the bond.



§ 11-51-49 - Bonds by corporations

Appeal bonds may be executed by a corporation by its authorized agent or attorney, in the name of the corporation, without affixing its corporate seal, and such bond, when so executed by the attorney of record of a corporation, shall be held and conclusively presumed to have been executed by the authority of such corporation.



§ 11-51-57 - Appellee, nonresident or residence unknown

When the appellee's residence is unknown, and he has no attorney in this state, notice of the appeal may be published in the manner provided for by the Mississippi Rules of Civil Procedure for service by publication upon such persons, and the Supreme Court, being satisfied thereof, may hear and determine the appeal as if a summons had been duly served on the appellee.



§ 11-51-59 - Execution stayed by bond

When an appeal shall be taken, and bond for stay of execution given, the clerk shall not issue execution on the judgment or decree appealed from until such stay shall end or be discharged. If execution had been issued before the bond for stay of execution was given, the clerk shall issue a command to the officer in whose hands the execution may be to desist from enforcing it, and to surrender any property seized under it to the person from whom it was taken or who may be entitled to it.



§ 11-51-65 - Record on second appeal

If a case be remanded by the Supreme Court to the court below, and afterwards an appeal be taken in the same case to the Supreme Court, it shall not be necessary for the appellant to cause to be filed in the Supreme Court a transcript of so much of the record as may be already on file in said court, but the transcript previously sent up, together with a transcript of the subsequent proceedings in the case in the court below, shall constitute the record for the case in the Supreme Court. In such case, if the appellant shall, in his application for appeal, signify his desire for the clerk to make out and certify only a transcript of such subsequent proceedings, the clerk shall act accordingly.



§ 11-51-69 - Prepayment for costs certified on transcript

When prepayment for costs shall be made with a clerk, he shall certify the fact on the transcript of the record, and immediately pay the costs of the court reporter. When the case shall be determined, if costs be adjudged against the appellant, the clerk shall pay the remaining costs out of the money so deposited, and shall deliver the residue of the money, or all of it if costs be not adjudged against such party, to the party entitled to it; and for any failure thereof he shall be liable to be dealt with by the Supreme Court, or the court of which he is clerk, for a contempt.



§ 11-51-71 - Statement on transcript of payment of fee therefor

The clerk shall make a statement on the transcript of the record sent to the Supreme Court that the amount of his fee for such transcript has been paid to him; and, if he shall not do this, the Clerk of the Supreme Court shall not be required to demand and receive the same prior to filing the appeal.



§ 11-51-73 - Provision as to sending up bond directory

The provision that the clerk shall send up to the Supreme Court any bond taken is directory, and shall not preclude the rendition of judgment by the Supreme Court on a copy of such bond, but said court may give judgment on a copy of such bond as if the original were before it.



§ 11-51-75 - Appeal to circuit court from board of supervisors, municipal authorities

Any person aggrieved by a judgment or decision of the board of supervisors, or municipal authorities of a city, town, or village, may appeal within ten (10) days from the date of adjournment at which session the board of supervisors or municipal authorities rendered such judgment or decision, and may embody the facts, judgment and decision in a bill of exceptions which shall be signed by the person acting as president of the board of supervisors or of the municipal authorities. The clerk thereof shall transmit the bill of exceptions to the circuit court at once, and the court shall either in term time or in vacation hear and determine the same on the case as presented by the bill of exceptions as an appellate court, and shall affirm or reverse the judgment. If the judgment be reversed, the circuit court shall render such judgment as the board or municipal authorities ought to have rendered, and certify the same to the board of supervisors or municipal authorities. Costs shall be awarded as in other cases. The board of supervisors or municipal authorities may employ counsel to defend such appeals, to be paid out of the county or municipal treasury. Any such appeal may be heard and determined in vacation in the discretion of the court on motion of either party and written notice for ten (10) days to the other party or parties or the attorney of record, and the hearing of same shall be held in the county where the suit is pending unless the judge in his order shall otherwise direct.

Provided, however, that no appeal to the circuit court shall be taken from any order of the board of supervisors or municipal authorities which authorizes the issuance or sale of bonds, but all objections to any matters relating to the issuance and sale of bonds shall be adjudicated and determined by the chancery court, in accordance with the provisions of Sections 31-13-5 to 31-13-11, both inclusive, of the Mississippi Code of 1972. And all rights of the parties shall be preserved and not foreclosed, for the hearing before the chancery court, or the chancellor in vacation. Provided, further, nothing in this section shall affect pending litigation.



§ 11-51-77 - Appeal from assessment of taxes -- Attorney General, district attorney, county attorney may appeal

Any person aggrieved by a decision of the board of supervisors or the municipal authorities of a city, town or village, as to the assessment of taxes, may, within ten days after the adjournment of the meeting at which such decision is made, appeal to the circuit court of the county, upon giving bond, with sufficient sureties, in double the amount of the matter in dispute, but never less than One Hundred Dollars ($ 100.00), payable to the state, and conditioned to perform the judgment of the circuit court, and to be approved by the clerk of such board, who, upon the filing of such bond, shall make a true copy of any papers on file relating to such controversy, and file such copy certified by him, with said bond, in the office of the clerk of the circuit court, on or before its next term. The controversy shall be tried anew in the circuit court at the first term, and be a preference case, and, if the matter be decided against the person who appealed, judgment shall be rendered on the appeal bond for damages at the rate of ten percent (10%) on the amount in controversy and all costs. If the matter be decided in favor of the person who appealed, judgment in his favor shall be certified to the board of supervisors, or the municipal authorities, as the case may be, which shall conform thereto, and shall pay the costs. The county attorney, the district attorney, or the Attorney General, if the state, county or municipality be aggrieved by a decision of the board of supervisors or the municipal authorities of a city, town, or village as to the assessment of taxes, may, within twenty days after the adjournment of the meeting at which such decision is made, or within twenty days after the adjournment of the meeting at which the assessment rolls are corrected in accordance with the instructions of the state tax commission, or within twenty days after the adjournment of the meeting of the board of supervisors at which the approval of the roll by the state tax commission is entered, appeal to the circuit court of the county in like manner as in the case of any person aggrieved as hereinbefore provided, except no bond shall be required, and such appeal may be otherwise governed by the provisions of this section.



§ 11-51-79 - Appeals from the county court

No appeals or certiorari shall be taken from any interlocutory order of the county court, but if any matter or cause be unreasonably delayed of final judgment therein, it shall be good cause for an order of transfer to the circuit or chancery court upon application therefor to the circuit judge or chancellor. Appeals from the law side of the county court shall be made to the circuit court, and those from the equity side to the chancery court on application made therefor and bond given according to law, except as hereinafter provided. Such appeal shall operate as a supersedeas only when such would be applicable in the case of appeals to the Supreme Court. Appeals should be considered solely upon the record as made in the county court and may be heard by the appellate court in termtime or in vacation. If no prejudicial error be found, the matter shall be affirmed and judgment or decree entered in the same manner and against the like parties and with like penalties as is provided in affirmances in the Supreme Court. If prejudicial error be found, the court shall reverse and shall enter judgment or decree in the manner and against like parties and with like penalties as is provided in reversals in the Supreme Court; provided, that if a new trial is granted the cause shall be remanded to the docket of such circuit or chancery court and a new trial be had therein de novo. Appeals from the county court shall be taken and bond given within thirty (30) days from the date of the entry of the final judgment or decree on the minutes of the court; provided, however, that the county judge may within said thirty (30) days, for good cause shown by affidavit, extend the time, but in no case exceeding sixty (60) days from the date of the said final judgment or decree. Judgments or decrees of affirmance, except as otherwise hereinafter provided, may be appealed to the Supreme Court under the same rules and regulations and under the same penalties, in case of affirmance, as appertain to appeals from other final judgments or decrees of said courts, but when on appeal from the county court a case has been reversed by the circuit or chancery court there shall be no appeal to the Supreme Court until final judgment or decree in the court to which it has been appealed. When the result of an appeal in the Supreme Court shall be a reversal of the lower court and in all material particulars in effect an affirmance of the judgment or decree of the county court, the mandate may go directly to the county court, otherwise to the proper lower court. Provided, however, that when appeals are taken in felony cases which have been transferred from the circuit court to the county court for trial, and have been there tried, such appeals from the judgment of the county court shall be taken directly to the Supreme Court.



§ 11-51-81 - Appeals to the county court

All appeals from courts of justices of the peace, special and general, and from all municipal courts shall be to the county court under the same rules and regulations as are provided on appeals to the circuit court, but appeals from orders of the board of supervisors, municipal boards, and other tribunals other than courts of justice of the peace and municipal courts, shall be direct to the circuit court as heretofore. And from the final judgment of the county court in a case appealed to it under this section, a further appeal may be taken to the circuit court on the same terms and in the same manner as other appeals from the county court to the circuit court are taken: Provided that where the judgment or record of the justice of the peace, municipal or police court is not properly certified, or is not certified at all, that question must be raised in the county court in the absence of which the defect shall be deemed as waived and by such waiver cured and may not thereafter be raised for the first time in the circuit court on the appeal thereto; and provided further that there shall be no appeal from the circuit court to the Supreme Court of any case civil or criminal which originated in a justice of the peace, municipal or police court and was thence appealed to the county court and thence to the circuit court unless in the determination of the case a constitutional question be necessarily involved and then only upon the allowance of the appeal by the circuit judge or by a judge of the Supreme Court.



§ 11-51-83 - Appeals from unlawful entry and detainer court

Either party aggrieved by the judgment of the justices rendered in a case of unlawful entry and detainer, may, after final judgment, appeal to the circuit court of the county, within five days after the rendition of the judgment, by entering into bond with sufficient sureties, to be approved by the justice before whom the complaint was made, or in his absence before another justice, who tried the case, in a penalty double the amount of the rent recovered, but never less than Two Hundred Dollars ($ 200.00), payable to the opposite party, conditioned for the payment of such judgment as the circuit court may render against him. Such appeal shall operate as a supersedeas. The justice shall send to the circuit court all the papers and proceedings, and a transcript of all orders and judgments in said cause, and shall deliver the same to the clerk of the circuit court, to be there docketed for trial. The circuit court shall, at the first term, hear and determine the cause anew on its merits, in a summary way. On the trial in the circuit court, the plaintiff may claim for all arrears of rent due at the time of such trial, or for the use and occupation of the premises up to that time. The court shall cause judgment to be entered against the defendant and his sureties on the appeal bond, for the amount found to be due, and award a fieri facias thereon, with legal interest and all costs; but the judgment against the surety shall not exceed the penalty of the appeal bond.



§ 11-51-85 - Appeals from judgment of justice court judge in civil cases

Either party may appeal to the circuit court of the county from the judgment of any justice court judge if appeal be demanded and bond given within (10) days after the rendition of the judgment. The party taking the appeal shall give bond with a sufficient surety, to be approved by the clerk of the justice court payable to the opposite party, in the penalty of double the amount of the judgment, or double the value of the property involved, and all costs accrued and likely to accrue in the case, and in no case to be less than One Hundred Dollars ($ 100.00), conditioned for the payment of such judgment as the circuit court may render against him; and the appeal, when demanded and bond given, shall operate as a supersedeas of execution on such judgment. Any defendant against whom a civil judgment may have been entered by a justice court judge who, by reason of his poverty, is not able to give bond may nevertheless appeal from such judgment on his making an affidavit that, by reason of his poverty, he is unable to give bond or other security to obtain such appeal, but the appeal in such case shall not operate as a supersedeas of the judgment. The clerk of the justice court shall at once make up a transcript of the record and properly transmit the same to the clerk of the circuit court, within fifteen (15) days after the bond has been filed. In counties where there is a county court, appeals from justice courts shall be to the county court.



§ 11-51-87 - Copy of record to be transmitted

The justice court judge may prepare and certify his record to the following effect, viz.:

"Copy of the record of the proceedings before , a justice court judge

of county, in the case therein set forth, to wit: (here copy the entries

on the docket and certify as follows, viz.:)

"State of Mississippi, County:

"I, , a justice court judge of the said county, certify that the

foregoing is a copy of the record of the proceedings before me in the case

stated therein, as appears on my docket.

"Given under my hand, this the day of , A.D. .

Justice Court Judge"



§ 11-51-89 - Justice, mayor, or police justice to deliver papers to circuit clerk

The justice of the peace, mayor or police justice of any city, town or village from whose decision an appeal shall be taken, shall at once transmit to the clerk of that court a certified copy of the record of the proceedings, with all the original papers and process in the case, and the original appeal bond given by the appellant, and the clerk shall docket the same, and shall be entitled to the same fees, upon such appeals, as for similar services in suits originating in said court. The justice, mayor, or police justice of any city, town or village shall, at all times, be allowed to amend his return according to the facts.



§ 11-51-91 - Trial of cases on appeal from justice of the peace

On appeal from a justice of the peace court to the circuit court the case shall be tried anew, in a summary way, without pleadings in writing, at the first term, unless cause be shown for a continuance; provided, however, that the circuit court shall have the authority and power of its own motion or on motion of any party to require that defenses to the action shall be set up by way of answer in like manner as is required by Section 11-7-59, Mississippi Code of 1972.

If it appear on the trial that the suit was brought before a justice of the peace not having jurisdiction thereof, the circuit court shall reverse the judgment of the justice and dismiss the case. If the defendant be the appellant and judgment be rendered for the plaintiff in the original suit for a sum equal to or greater than he recovered before the justice of the peace, ten per cent (10%) damages upon the amount thereof shall be included in such judgment; and similarly, when there has been an appeal from a justice of the peace court to a county court, and any judgment against an appellant shall be rendered against the principal and his sureties jointly and when there shall be an appeal from the county court to the circuit court and the same shall be affirmed, then, there shall be added five per cent (5%) damages, and judgment shall be rendered against the principal and the sureties on the appeal bond jointly. In all such cases where the amount in controversy exceeds the sum of Fifty Dollars ($ 50.00), either party shall be entitled to an appeal to the supreme court as in cases originating in the circuit court, and the plaintiff may also appeal to the supreme court in cases where the difference between his demand and the judgment in his favor shall exceed said sum.



§ 11-51-93 - Certiorari proceedings in circuit court

All cases decided by a justice of the peace, whether exercising general or special jurisdiction, may, within six months thereafter, on good cause shown by petition, supported by affidavit, be removed to the circuit court of the county, by writ of certiorari, which shall operate as a supersedeas, the party, in all cases, giving bond, with security, to be approved by the judge or clerk of the circuit court, as in cases of appeal from justices of the peace; and in any cause so removed by certiorari, the court shall be confined to the examination of questions of law arising or appearing on the face of the record and proceedings. In case of an affirmance of the judgment of the justice, the same judgment shall be given as on appeals. In case of a reversal, the circuit court shall enter up such judgment as the justice ought to have entered, if the same be apparent, or may then try the cause anew on its merits, and may in proper cases enter judgment on the certiorari or appeal bond, and shall, when justice requires it, award restitution. The clerk of the circuit court, on the issuance of a certiorari, shall issue a summons for the party to be affected thereby; and, in case of nonresidents, he may make publication for them as in other cases.



§ 11-51-95 - Certiorari to all other inferior tribunals

Like proceedings as provided in Section 11-51-93 may be had to review the judgments of all tribunals inferior to the circuit court, whether an appeal be provided by law from the judgment sought to be reviewed or not. However, petitions for a writ of certiorari to the circuit court for review of a decision of a municipal civil service commission created under Section 21-31-1 et seq. or Section 21-31-51 et seq. shall be filed within thirty (30) days after the entry of the judgment or order of the commission.



§ 11-51-97 - New appeal bond

In all appeals and in proceedings of certiorari to the circuit court, the said court, on motion of the appellee or obligee, may inquire into the sufficiency of the amount of the bond, and of the security thereon, and may at any time require a new bond, or additional security, on pain of dismissal; and if any bond be defective, the principal therein may give a new one, which shall have the same effect as if given originally.



§ 11-51-99 - How executors, administrators, guardians, and conservators appeal

The chancery court, in its discretion, may allow executors, administrators, guardians and conservators to appeal money or property judgments or orders against their wards or estates with supersedeas under any existing bond or one set for that purpose; but they shall pay the costs of the lower court including the Supreme Court filing fee.



§ 11-51-101 - State, county, and municipality, and officials representing them, may appeal without bond; prepayment of costs in lower court; costs of record of trial court

(1) The state and any county or municipality of the state, and the officials representing the state, county or municipality, in any suit or action, and any state, county or municipal officer who is a party to any suit or action in his official character, in which suit or action the state, county or municipality is beneficially interested, and the several incorporated charitable or educational institutions established and maintained by the state, and all corporate instrumentalities wholly owned by the United States government, shall be entitled to appeal from a judgment, decree, decision or order of any court or judge from which an appeal may be taken without prepayment of costs in the lower court; however, the cost of the preparation of the record of the proceedings in the trial court shall be prepaid. In any such case, if a supersedeas is allowed and desired, a bond for supersedeas shall not be required.

(2) Any person who is a party to a suit or action in his individual capacity, which suit arises from allegedly tortious actions and deeds committed by him during the time he was a member, trustee, director, superintendent, official or employee, as the case may be, of the Department of Corrections, the State Penitentiary or the state psychiatric hospitals or institutions, and which allegedly tortious acts and deeds were committed by the person in the performance of his duties or employment, shall be entitled to appeal from a judgment, decree, decision or order of any court or judge from which an appeal may be taken without prepayment of costs in the lower court, including the costs of the preparation of the record of the proceedings in the trial court. In those cases, if a supersedeas is allowed and desired, a bond for supersedeas shall not be required. The provisions of this section shall not apply to any such judgment, decree, decision or order in favor of the State of Mississippi.



§ 11-51-103 - Written demand for appeal in certain cases

In all cases where an appeal is desired without bond, from a judgment of a justice of the peace, and in cases of unlawful entry and detainer, by parties who are not required to give bond therefor, a written demand for the appeal shall be filed, in lieu of the bond required of others, within the time allowed for appeal in such cases.



§ 11-51-111 - Taking of appeal from courts of separate judicial districts in Harrison County

In Harrison County, a county having two judicial districts, all appeals, writs of error or other like remedies may be taken and prosecuted from the circuit, chancery and county courts of either of said districts to the Supreme Court, in the same manner and to the same extent and on the same terms as appeals, writs of error and other like remedies are authorized to be taken from the circuit, chancery and county courts holden in the different counties of the state.






Chapter 53 - COSTS

§ 11-53-5 - How security given

Security for costs may be given by recognizance entered into in open court, or by written undertaking indorsed on or filed with the papers in the cause, or by a deposit with the clerk of the court of the amount in cash or a certified check on any solvent bank in this state. The judgment, when rendered against the plaintiff or complainant, shall be rendered against the surety as well as against the plaintiff or complainant; and execution may be issued as in other cases for all costs for which the plaintiff or complainant may be liable in the cause. Additional security may be required by the court or the justice of the peace, if it appear that the security already taken is insufficient.



§ 11-53-7 - Security for costs before justice of the peace

The foregoing provisions as to securing or paying costs before suit brought, and requiring security for costs after suit commenced, and as to rendering judgment against the plaintiff and surety, shall apply to justices of the peace, and the courts held by them as such, or in proceedings in unlawful entry and detainer, or in any other proceeding; but in those courts the security, when required after the commencement of a suit, shall be given within ten days after the order of the court made for that purpose.



§ 11-53-9 - Costs paid from deposit

In case of a deposit of money or certified check for costs, if the costs be adjudged against the party making the deposit, the clerk or justice shall pay the costs out of the deposit, and the residue to the party entitled thereto. If the party making the deposit be not liable for costs, the whole of the deposit shall be returned to him.



§ 11-53-11 - Official bond covers deposit

The clerk or justice of the peace shall be liable on his official bond to all persons having any claim to or interest in any money so deposited for costs; and for failure to pay over the same, as required, to the person entitled to it, shall, besides any other penalty provided, be liable to be dealt with for contempt by the court in which the deposit was made. A deposit in the hands of a clerk or justice at the expiration of his term of office shall be delivered to his successor.



§ 11-53-13 - Security for costs shall not be required in certain suits

Neither the state, nor any county, city, town, or village, nor any state board, nor any state, county, city, town, or village officer, suing in his official character, shall be required to pay costs before commencing a suit, nor to give security for costs before or after the commencement of a suit.



§ 11-53-15 - Usee liable for costs--state as nominal plaintiff

In suits in the name of the state or any person for the use of another, the usee may be required to secure or pay the costs, and shall be liable therefor; and in no case shall the state, as a nominal plaintiff, be liable for costs.



§ 11-53-17 - Poor persons may sue without security for costs

A citizen may commence any civil action, or answer a rule for security for costs in any court without being required to prepay fees or give security for costs, before or after commencing suit, by taking and subscribing the following affidavit:

"I, , do solemnly swear that I am a citizen of the State of

Mississippi, and because of my poverty I am not able to pay the costs or give

security for the same in the civil action (describing it) which I am about to

commence (or which I have begun, as the case may be) and that, to the best of

my belief, I am entitled to the redress which I seek by such suit."



§ 11-53-19 - Court may dismiss action of poor persons

The court may dismiss an action commenced or continued on affidavit of poverty, if satisfied that the allegation of poverty was untrue.



§ 11-53-21 - Judgment for costs against poor persons

In cases commenced or continued on an affidavit of poverty, the officers of the court shall perform all the duties required in the prosecution of the suit, and the witnesses shall attend until released; but in the case of failure to prosecute his suit to effect, judgment shall be given against the plaintiff for costs, and execution may be issued as in other cases.



§ 11-53-23 - Costs on dismissal for want of jurisdiction

When a case shall be dismissed by any court for want of jurisdiction, judgment shall be rendered by such court for costs against the party who invoked the jurisdiction, as in other cases.



§ 11-53-25 - Stale cases dismissed at cost of plaintiff

The clerk of any court shall move the court to dismiss any cause pending therein in which no step has been taken for the two terms preceding; and the court shall, unless good cause be shown to the contrary, dismiss the same at the costs of the plaintiff or complainant.



§ 11-53-31 - Successful party liable for certain costs

All costs accrued at the instance of the successful defendant in a suit, which cannot be collected out of the other party, may be collected from such defendant; and after return of "no property" on execution against a plaintiff or complainant against whom costs were adjudged, execution may be issued against the successful defendant for all cost accrued at his instance and not paid or collected from the other party. A successful plaintiff or complainant shall be liable for all the costs of the case accrued at his instance which cannot be collected from the defendants; and after return of "no property" on execution against the defendant against whom costs were adjudged, execution may be issued against the successful plaintiff or complainant for all the costs of the case accrued at his instance not paid or collected from the defendant. An unsuccessful plaintiff or complainant shall be liable for all the costs of the case.



§ 11-53-33 - Costs not recovered in some cases -- limited in others

In actions of assault, assault and battery, libel and slander, if the plaintiff recover less than Ten Dollars ($ 10.00), costs shall not be awarded to him. In all other actions sounding in damages, where the plaintiff sues for more than Ten Dollars ($ 10.00) and recovers less than that sum, no more costs than the amount of damages recovered shall be awarded to him, unless the court be of the opinion that the plaintiff had reasonable cause to expect to recover more, and that the action was brought for no other purpose than to be compensated for the wrong done, and enter the same on its minutes. If more costs be awarded, the judgment may be amended on motion at any time.



§ 11-53-37 - Costs in class suits

Where a party hereafter institutes a suit for the benefit of himself and all others similarly situated, and thereby there is in such suit recovered or preserved property or a fund for the common benefit, the chancery court may make an allowance to such party of the reasonable costs incurred, which costs shall include the necessary disbursements, and reasonable solicitor's fees, out of the property recovered or preserved for the common benefit.



§ 11-53-41 - Executors and administrators entitled to and liable for costs -- when not individually liable

When costs are adjudged against an executor or administrator in a suit at law or in equity, and he shall obtain the certificate of the court before which the suit was tried that there was probable cause for bringing or defending the same, he shall not be individually liable for costs, although the estate may be insufficient to pay them.



§ 11-53-43 - Executors and administrators entitled to and liable for costs -- in their administration

Executors and administrators shall be personally liable for the fees which accrue in the administration, and the estates in their hands shall be chargeable with such fees in preference to all other demands. It shall be lawful for the clerk of the chancery court to make out executions for the fees that may become due the officers of court or the publisher of a newspaper at any time in the administration of an estate. Every such execution shall have annexed to it a copy of the bill of costs, specifying the particular items thereof, to be enforced as in other cases.



§ 11-53-45 - Next friend of infant liable for costs

If in any case the plaintiff or complainant be an infant suing by next friend, such next friend shall be liable for costs.



§ 11-53-49 - Costs in cases of setoff

When a setoff is pleaded or filed and established, the defendant shall recover of the plaintiff his costs expended in establishing it, although judgment be rendered in favor of the plaintiff for a balance due him.



§ 11-53-51 - Costs in cases of appeal from justices of the peace

In cases of appeal from a judgment of a justice of the peace, if the appeal be by the defendant, and judgment be rendered thereon for the plaintiff equal to or greater than that recovered by him before the justice of the peace, he shall recover of the defendant full costs; but if the judgment for plaintiff be less than that recovered by him before the justice of the peace, the court may, on motion of defendant, apportion the costs between the parties as may be proper, otherwise defendant shall be liable for all the costs. If the judgment on such appeal be rendered for the defendant, he shall recover of the plaintiff full costs. If the appeal be by plaintiff from a judgment rendered against him, and he recover judgment thereon, he shall recover of the defendant full costs; but if the defendant recover judgment thereon, he shall recover of plaintiff full costs. If a party appeal from a judgment in his favor, and does not obtain judgment for more than he recovered before the justice of the peace, he shall not recover costs that accrued on appeal, but shall be liable for such costs. But in such cases the circuit court, may, when the circumstances justify it, tax the costs to meet the ends of justice. In all cases where the principal is made liable for costs, judgment shall be rendered therefor against him and the sureties on his appeal bond jointly.



§ 11-53-53 - Costs in cases of certiorari and appeals from certain inferior tribunals

In all cases of certiorari upon the judgment of any inferior court or tribunal, and the cases of appeal from the judgment of a board or supervisors, of a court of unlawful entry and detainer, of any municipal board or court, the successful party shall be entitled to recover full costs; but the circuit court may, when the circumstances of the case justify it, tax the costs to meet the ends of justice.



§ 11-53-55 - Cases not expressly embraced by statute or Rule

If a case shall occur in any court not embraced expressly by statute, Mississippi Rules of Civil Procedure or Mississippi Supreme Court Rules, the court may make such order for the payment of costs by any of the parties as, in its discretion, may be proper.



§ 11-53-65 - Bill of costs made and filed

When a cause shall be determined, the clerk of the court, and the justice of the peace in cases had before him, shall tax the costs of the case and make out a bill thereof, specifying therein each section of the law, and each paragraph or subdivision of section, if any, by virtue of which each fee or item of costs therein is charged or taxed, and he shall file the same with the papers in the cause.



§ 11-53-67 - Fees not payable until bill produced

Fees and costs shall not be payable by any person until there be produced to the person chargeable with the same a bill, or account in writing, containing the particulars of such fees, signed by the clerk or officer, in which shall be intelligently expressed and specified each section of the law, and, if any, each paragraph or subdivision of section by virtue of which each fee is charged. If any fee shall be paid without the production of such bill, the party paying the same shall at all times be entitled to demand and have from the officer receiving the same a copy of such bill without charge.



§ 11-53-69 - Costs not due until suit ended

The costs accruing upon suits in any court shall not be due until the final determination thereof, and may then be collected by execution; but the judges shall have power to order and adjudge costs and give decrees and judgments thereon in the progress of suits, as heretofore practised in said courts.



§ 11-53-71 - Taxation of costs in cases from justices of the peace

The clerk of the circuit court is required to tax in the bill of costs, after final judgment, all the costs that accrued on the trial before a justice of the peace, or before any other inferior tribunal or court, in all cases carried to the circuit court by appeal or by certiorari, and include the same in the execution issued for the costs accruing in the case in the circuit court.



§ 11-53-73 - Execution for costs

It shall be lawful for the clerks of the several courts, when suits or causes are determined and the fees not paid by the party from whom they are due, to make out executions, directed to the sheriff or other proper officer of the county where the party resides; and the sheriff or other officer shall execute and return such execution as in other cases.



§ 11-53-75 - Bill of costs appended to execution

On all executions in which any costs are included, there shall be entered thereon or annexed a copy of the bill of costs, specifying the particular items thereof, in intelligible words and figures, and each section of the law, and, if any, each paragraph or subdivision of section by virtue of which each item therein is charged; and all such executions issuing without the copy of such bill of costs shall be illegal, and the sheriff or other officer shall not execute the same. The sheriff or other officer receiving the same shall add thereto, in like manner, his fees, including all additional fees and costs, and shall make out a fair copy of the same and deliver it, on demand, to the person from whom he receives the money or out of whose property he makes the same.



§ 11-53-77 - Combining orders and decrees to save costs

It shall be the duty of the judges of the several courts to require the clerks to combine in one judgment or decree as many interlocutory or other orders as can be lawfully and conveniently done, with a view to prevent the increase of costs, and, on application of any party, to correct any incorrect bill of costs as charged and made out by a clerk.



§ 11-53-79 - Table of fees to be posted conspicuously

It shall be the duty of the clerks of the circuit and chancery courts, and of the sheriff, to post in a conspicuous place in his office, and each justice of the peace at his place of holding court, a copy of the bill of fees which he is entitled to receive, and on failure to do so he shall not be entitled to receive or collect any fee for any service rendered during the time of such failure.



§ 11-53-81 - Recovery of attorney's fees in suit on open account

When any person fails to pay an open account within thirty (30) days after receipt of written demand therefor correctly setting forth the amount owed and an itemized statement of the account in support thereof, that person shall be liable for reasonable attorney's fees to be set by the judge for the prosecution and collection of such claim when judgment on the claim is rendered in favor of the plaintiff. Evidence of receipt of written demand by the spouse of the debtor when they are living together as husband and wife on behalf of the debtor may be introduced as evidence of written demand on the debtor. If that person sued on the open account shall prevail in the suit, he shall be entitled to reasonable attorney's fees to be set by the judge.

If delivery of written demand on the debtor is attempted, but not accomplished because circumstances made delivery of written demand impossible, a notation, on the envelope containing the written demand, made by the person attempting delivery stating the date of the attempted delivery, the reasons why delivery could not be accomplished along with the initials of the person attempting delivery and making said notation may be introduced as evidence of written demand on the debtor, and if the judge in his discretion finds that sufficient evidence of due diligence in delivery of written demand has been made, he may make a conclusion of written demand for purposes of justice and find that there has been written demand on the debtor.






Chapter 55 - LITIGATION ACCOUNTABILITY ACT OF 1988

§ 11-55-1 - Title

This chapter may be cited as the "Litigation Accountability Act of 1988."



§ 11-55-3 - Definitions

The following words and phrases as used in this chapter have the meaning ascribed to them in this section, unless the context clearly requires otherwise:

(a) "Without substantial justification," when used with reference to any action, claim, defense or appeal, including without limitation any motion, means that it is frivolous, groundless in fact or in law, or vexatious, as determined by the court.

(b) "Person" means any individual, corporation, company, association, firm, partnership, society, joint stock company or any other entity, including any governmental entity or unincorporated association of persons.

(c) "Action" means a civil action that contains one or more claims for relief, defense or an appeal of such civil action. For the purposes of this chapter only, an "action" also means any separate count, claim, defense or request for relief contained in any such civil action.



§ 11-55-5 - Assessment of attorney fees and costs against attorney or party for meritless action, claim or defense, unwarranted delay, or unnecessary proceedings

(1) Except as otherwise provided in this chapter, in any civil action commenced or appealed in any court of record in this state, the court shall award, as part of its judgment and in addition to any other costs otherwise assessed, reasonable attorney's fees and costs against any party or attorney if the court, upon the motion of any party or on its own motion, finds that an attorney or party brought an action, or asserted any claim or defense, that is without substantial justification, or that the action, or any claim or defense asserted, was interposed for delay or harassment, or if it finds that an attorney or party unnecessarily expanded the proceedings by other improper conduct including, but not limited to, abuse of discovery procedures available under the Mississippi Rules of Civil Procedure.

(2) No attorney's fees or costs shall be assessed if a voluntary dismissal is filed as to any action, claim or defense within a reasonable time after the attorney or party filing the action, claim or defense knows or reasonably should have known that it would not prevail on the action, claim or defense.

(3) When a court determines reasonable attorney's fees or costs should be assessed, it shall assess the payment against the offending attorneys or parties, or both, and in its discretion may allocate the payment among them, as it determines most just, and may assess the full amount or any portion to any offending attorney or party.

(4) No party, except an attorney licensed to practice law in this state, who is appearing without an attorney shall be assessed attorney's fees unless the court finds that the party clearly knew or reasonably should have known that such party's action, claim or defense or any part of it was without substantial justification.



§ 11-55-7 - Award of costs and attorney's fees; amount of award; factors to consider

In determining the amount of an award of costs or attorney's fees, the court shall exercise its sound discretion. When granting an award of costs and attorney's fees, the court shall specifically set forth the reasons for such award and shall consider the following factors, among others, in determining whether to assess attorney's fees and costs and the amount to be assessed:

(a) The extent to which any effort was made to determine the validity of any action, claim or defense before it was asserted, and the time remaining within which the claim or defense could be filed;

(b) The extent of any effort made after the commencement of an action to reduce the number of claims being asserted or to dismiss claims that have been found not to be valid;

(c) The availability of facts to assist in determining the validity of an action, claim or defense;

(d) Whether or not the action was prosecuted or defended, in whole or in part, in bad faith or for improper purpose;

(e) Whether or not issues of fact, determinative of the validity of a party's claim or defense, were reasonably in conflict;

(f) The extent to which the party prevailed with respect to the amount of and number of claims or defenses in controversy;

(g) The extent to which any action, claim or defense was asserted by an attorney or party in a good faith attempt to establish a new theory of law in the state, which purpose was made known to the court at the time of filing;

(h) The amount or conditions of any offer of judgment or settlement in relation to the amount or conditions of the ultimate relief granted by the court;

(i) The extent to which a reasonable effort was made to determine prior to the time of filing of an action or claim that all parties sued or joined were proper parties owing a legally defined duty to any party or parties asserting the claim or action;

(j) The extent of any effort made after the commencement of an action to reduce the number of parties in the action; and

(k) The period of time available to the attorney for the party asserting any defense before such defense was interposed.



§ 11-55-9 - Limitations of chapter

Nothing in this chapter shall be construed to prevent an attorney and his client from negotiating in private the actual fee which the client is to pay the client's attorney. Nothing in this chapter is intended to limit the authority of the court to approve written stipulations filed with the court or oral stipulations in open court agreeing to no award of attorney's fees or costs, or an award of attorney's fees or costs in a manner different than that provided in this chapter.



§ 11-55-11 - Application of chapter

This chapter shall apply in all cases unless attorney's fees are otherwise specifically provided by statute or court rule, in which case the provision allowing the greater award shall prevail.



§ 11-55-13 - Severability

If any section, paragraph, sentence, phrase or any part of this chapter shall be held invalid or unconstitutional, such holding shall not affect any other section, paragraph, sentence, clause, phrase or part of this chapter which is not in and of itself invalid or unconstitutional. Moreover, if the application of this chapter, or of any portion of it, to any person or circumstance is held invalid, the invalidity shall not affect the application of this chapter to other persons or circumstances which can be given effect without the invalid provision or application.



§ 11-55-15 - Actions to which chapter applies

This chapter shall apply to any suit or claim or defense or appeal filed or perfected subsequent to July 1, 1988. It shall also apply to any suit or claim or defense or appeal which has been filed or perfected prior to July 1, 1988, and which is not dismissed within one hundred eighty (180) days after July 1, 1988.






Chapter 57 - STRUCTURED SETTLEMENTS

§ 11-57-1 - Short Title

This chapter shall be known and may be cited as the "Structured Settlement Protection Act."



§ 11-57-3 - Definitions

The following words and phrases shall have the meanings ascribed herein, unless the context clearly indicates otherwise:

(a) "Annuity issuer" means an insurer that has issued a contract to fund periodic payments under a structured settlement.

(b) "Dependents" include a payee's spouse and minor children and all other persons for whom the payee is legally obligated to provide support, including alimony.

(c) "Discounted present value" means the present value of future payments determined by discounting such payments to the present using the most recently published Applicable Federal Rate for determining the present value of an annuity, as issued by the United States Internal Revenue Service.

(d) "Gross advance amount" means the sum payable to the payee or for the payee's account as consideration for a transfer of structured settlement payment rights before any reductions for transfer expenses or other deductions to be made from such consideration.

(e) "Independent professional advice" means advice of an attorney, certified public accountant, actuary or other licensed professional adviser.

(f) "Interested parties" means, with respect to any structured settlement, the payee, any beneficiary irrevocably designated under the annuity contract to receive payments following the payee's death, the annuity issuer, the structured settlement obligor, and any other party that has continuing rights or obligations under such structured settlement.

(g) "Net advance amount" means the gross advance amount less the aggregate amount of the actual and estimated transfer expenses required to be disclosed under Section 11-57-5(e).

(h) "Payee" means an individual who is receiving tax-free payments under a structured settlement and proposes to make a transfer of payment rights thereunder.

(i) "Periodic payments" includes both recurring payments and scheduled future lump-sum payments.

(j) "Qualified assignment agreement" means an agreement providing for a qualified assignment within the meaning of 26 USCS 130.

(k) "Responsible administrative authority" means, with respect to a structured settlement, any government authority vested by law with exclusive jurisdiction over the settled claim resolved by such structured settlement.

(l) "Settled claim" means the original tort claim or workers' compensation claim resolved by a structured settlement.

(m) "Structured settlement" means an arrangement for periodic payment of damages for personal injuries or sickness established by settlement or judgment in resolution of a tort claim or for periodic payments in settlement of a workers' compensation claim.

(n) "Structured settlement agreement" means the agreement, judgment, stipulation or release embodying the terms of a structured settlement.

(o) "Structured settlement obligor" means, with respect to any structured settlement, the party that has the continuing obligation to make periodic payments to the payee under a structured settlement agreement or a qualified assignment agreement.

(p) "Structured settlement payment rights" means rights to receive periodic payments under a structured settlement, whether from the structured settlement obligor or the annuity issuer, where:

(i) The payee is domiciled in, or the domicile or principal place of business of the structured settlement obligor or the annuity issuer is located in, this state;

(ii) The structured settlement agreement was approved by a court or responsible administrative authority in this state; or

(iii) The structured settlement agreement is expressly governed by the laws of this state.

(q) "Terms of the structured settlement" includes, with respect to any structured settlement, the terms of the structured settlement agreement, the annuity contract, any qualified assignment agreement and any order or other approval of any court or responsible administrative authority or other government authority that authorized or approved such structured settlement.

(r) "Transfer" means any sale, assignment, pledge, hypothecation or other alienation or encumbrance of structured settlement payment rights made by a payee for consideration; provided that the term "transfer" does not include the creation or perfection of a security interest in structured settlement payment rights under a blanket security agreement entered into with an insured depository institution, in the absence of any action to redirect the structured settlement payments to such insured depository institution, or an agent or successor in interest thereof, or otherwise to enforce such blanket security interest against the structured settlement payment rights.

(s) "Transfer agreement" means the agreement providing for a transfer of structured settlement payment rights.

(t) "Transfer expenses" means all expenses of a transfer that are required under the transfer agreement to be paid by the payee or deducted from the gross advance amount, including, without limitation, court filing fees, attorney's fees, escrow fees, lien recordation fees, judgment and lien search fees, finder's fees, commissions, and other payments to a broker or other intermediary; "transfer expenses" do not include preexisting obligations of the payee payable for the payee's account from the proceeds of a transfer.

(u) "Transferee" means a party acquiring or proposing to acquire structured settlement payment rights through a transfer.



§ 11-57-5 - Disclosure statement

Not less than three (3) days before the date on which a payee signs a transfer agreement, the transferee shall provide to the payee a separate disclosure statement, in bold type no smaller than fourteen (14) points, setting forth:

(a) The amounts and due dates of the structured settlement payments to be transferred;

(b) The aggregate amount of such payments;

(c) The discounted present value of the payments to be transferred, which shall be identified as the "calculation of current value of the transferred structured settlement payments under federal standards for valuing annuities," and the amount of the Applicable Federal Rate used in calculating such discounted present value;

(d) The gross advance amount;

(e) An itemized listing of all applicable transfer expenses, other than attorney's fees and related disbursement payable in connection with the transferee's application for approval of the transfer, and the transferee's best estimate of the amount of any such fees and disbursements;

(f) The net advance amount;

(g) The amount of any penalties or liquidated damages payable by the payee in the event of any breach of the transfer agreement by the payee; and

(h) A statement that the payee has the right to cancel the transfer agreement, without penalty or further obligation, not later than the third business day after the date the agreement is signed by the payee.



§ 11-57-7 - Transfers of structured settlement payment rights

No direct or indirect transfer of structured settlement payment rights shall be effective and no structured settlement obligor or annuity issuer shall be required to make any payment directly or indirectly to any transferee of structured settlement payment rights unless the transfer has been approved in advance in a final court order or order of a responsible administrative authority based on express findings by such court or responsible administrative authority that:

(a) The transfer is in the best interest of the payee, taking into account the welfare and support of the payee's dependents;

(b) The payee has been advised in writing by the transferee to seek independent professional advice regarding the transfer and has either received such advice or knowingly waived such advice in writing; and

(c) The transfer does not contravene any applicable statute or the order of any court or other government authority.



§ 11-57-9 - Consequences of transfer

Following a transfer of structured settlement payment rights under this chapter:

(a) The structured settlement obligor and the annuity issuer shall, as to all parties except the transferee, be discharged and released from any and all liability for the transferred payments;

(b) The transferee shall be liable to the structured settlement obligor and the annuity issuer:

(i) If the transfer contravenes the terms of the structured settlement, for any taxes incurred by such parties as a consequence of the transfer; and

(ii) For any other liabilities or costs, including reasonable costs and attorney's fees, arising from compliance by such parties with the order of the court or responsible administrative authority or arising as a consequence of the transferee's failure to comply with this chapter;

(c) Neither the annuity issuer nor the structured settlement obligor may be required to divide any periodic payment between the payee and any transferee or assignee or between two (2) or more transferees or assignees; and

(d) Any further transfer of structured settlement payment rights by the payee may be made only after compliance with all of the requirements of this chapter.



§ 11-57-11 - Application for transfer; notification; hearing

(1) An application under this chapter for approval of a transfer of structured settlement payment rights shall be made by the transferee and may be brought in the county in which the payee resides, in the county in which the structured settlement obligor or the annuity issuer maintains its principal place of business, or in any court or before any responsible administrative authority which approved the structured settlement agreement.

(2) Not less than twenty (20) days prior to the scheduled hearing on any application for approval of a transfer of structured settlement payment rights under Section 11-57-7, the transferee shall file with the court or responsible administrative authority and serve on all interested parties a notice of the proposed transfer and the application for its authorization, including with such notice:

(a) A copy of the transferee's application;

(b) A copy of the transfer agreement;

(c) A copy of the disclosure statement required under Section 11-57-5;

(d) A listing of each of the payee's dependents, together with each dependent's age;

(e) Notification that any interested party is entitled to support, oppose or otherwise respond to the transferee's application, either in person or by counsel, by submitting written comments to the court or responsible administrative authority or by participating in the hearing; and

(f) Notification of the time and place of the hearing and notification of the manner in which and the time by which written responses to the application must be filed which shall be not less than fifteen (15) days after service of the transferee's notice in order to be considered by the court or responsible administrative authority.



§ 11-57-13 - Transferee and payee responsibilities

(1) The provisions of this chapter may not be waived by any payee.

(2) Any transfer agreement entered into on or after July 1, 2002, by a payee who resides in this state shall provide that disputes under such transfer agreement, including any claim that the payee has breached the agreement, shall be determined in and under the laws of this state. No such transfer agreement shall authorize the transferee or any other party to confess judgment or consent to entry of judgment against the payee.

(3) No transfer of structured settlement payment rights shall extend to any payments that are life-contingent unless, prior to the date on which the payee signs the transfer agreement, the transferee has established and has agreed to maintain procedures reasonably satisfactory to the annuity issuer and the structured settlement obligor for (a) periodically confirming the payee's survival, and (b) giving the annuity issuer and the structured settlement obligor prompt written notice in the event of the payee's death.

(4) No payee who proposes to make a transfer of structured settlement payment rights shall incur any penalty, forfeit any application fee or other payment, or otherwise incur any liability to be proposed transferee or any assignee based on any failure of such transfer to satisfy the conditions of this chapter.

(5) Nothing contained in this chapter shall be construed to authorize any transfer of structured settlement payment rights in contravention of any law or to imply that any transfer under a transfer agreement entered into before July 1, 2002, is valid or invalid.

(6) Compliance with the requirements set forth in § 11-57-5 and fulfillment of the conditions set forth in § 11-57-7 shall be solely the responsibility of the transferee in any transfer of structured settlement payment rights, and neither the structured settlement obligor nor the annuity issuer shall bear any responsibility for, or any liability arising from, noncompliance with such requirements or failure to fulfill such conditions.



§ 11-57-15 - Applicability

This chapter shall apply to any transfer of structured settlement payment rights under a transfer agreement entered into on or after August 1, 2002; provided, however, that nothing contained herein shall imply that any transfer under a transfer agreement reached before such date is either effective or ineffective.






Chapter 59 - UNIFORM INTERSTATE DEPOSITIONS AND DISCOVERY ACT

§ 11-59-1 - Short title

This chapter may be cited as the Uniform Interstate Depositions and Discovery Act.



§ 11-59-3 - Definitions

In this chapter:

(1) "Foreign jurisdiction" means a state other than this state.

(2) "Foreign subpoena" means a subpoena issued under authority of a court of record of a foreign jurisdiction.

(3) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, or governmental subdivision, agency or instrumentality, or any other legal or commercial entity.

(4) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, a federally recognized Indian tribe, or any territory or insular possession subject to the jurisdiction of the United States.

(5) "Subpoena" means a document, however denominated, issued under authority of a court of record requiring a person to:

(A) Attend and give testimony at a deposition;

(B) Produce and permit inspection and copying of designated books, documents, records, electronically stored information, or tangible things in the possession, custody, or control of the person; or

(C) Permit inspection of premises under the control of the person.



§ 11-59-5 - Issuance of subpoena

(a) To request issuance of a subpoena under this section, a party must submit a foreign subpoena to a clerk of court in the county in which discovery is sought to be conducted in this state. A request for the issuance of a subpoena under this chapter does not constitute an appearance in the courts of this state.

(b) When a party submits a foreign subpoena to a clerk of court in this state, the clerk, in accordance with that court's procedure, shall promptly issue a subpoena for service upon the person to which the foreign subpoena is directed.

(c) A subpoena under subsection (b) must:

(A) Incorporate the terms used in the foreign subpoena; and

(B) Contain or be accompanied by the names, addresses, and telephone numbers of all counsel of record in the proceeding to which the subpoena relates and of any party not represented by counsel.



§ 11-59-7 - Service of subpoena

A subpoena issued by a clerk of court under Section 11-59-5 must be served in compliance with Rule 45 of the Rules of Civil Procedure.



§ 11-59-9 - Deposition, production and inspection

Rule 45 of the Mississippi Rules of Civil Procedure and Rule 2.01 of the Uniform Rules of Circuit and County Court Practice apply to subpoenas issued under Section 11-59-5.



§ 11-59-11 - Application to court

An application to the court for a protective order or to enforce, quash or modify a subpoena issued by a clerk of court under Section 11-59-5 must comply with the rules or statutes of this state and be submitted to the court in the county in which discovery is to be conducted.



§ 11-59-13 - Uniformity of application and construction

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 11-59-15 - Application to pending actions

This chapter applies to requests for discovery in cases pending on July 1, 2011.






Chapter 61 - MISSISSIPPI RELIGIOUS FREEDOM RESTORATION ACT

§ 11-61-1 - Mississippi Religious Freedom Restoration Act; legislative findings; purpose; applicability; relation to First Amendment

(1) This section shall be known and may be cited as the Mississippi Religious Freedom Restoration Act.

(2) The Mississippi Legislature finds the following:

(a) The framers of the Constitution, recognizing free exercise of religion as an unalienable right, secured its protection in the First Amendment to the Constitution;

(b) Laws "neutral" toward religion may burden religious exercise as surely as laws intended to interfere with religious exercise;

(c) Government should not substantially burden religious exercise without compelling justification;

(d) In Employment Division v. Smith, 494 U.S. 872 (1990), the United States Supreme Court virtually eliminated the requirement that the government justify burdens on religious exercise imposed by laws neutral toward religion; and

(e) The compelling interest test as set forth in prior federal court rulings is a workable test for striking sensible balances between religious liberty and competing prior governmental interests.

(3) The purposes of this section are as follows:

(a) To restore the compelling interest test as set forth in Sherbert v. Verner, 374 U.S. 398 (1963), and Wisconsin v. Yoder, 406 U.S. 205 (1972), and to guarantee its application in all cases where free exercise of religion is substantially burdened; and

(b) To provide a claim or defense to persons whose religious exercise is substantially burdened by government.

(4) As used in this section, the following words shall have the following meanings:

(a) "Government" means any branch, department, agency, instrumentality or political subdivision of the State of Mississippi and any official or other person acting under color of law of the State of Mississippi.

(b) "Demonstrates" means to meet the burdens of going forward with the evidence and of persuasion.

(c) "Exercise of religion" means the exercise of religion under the First Amendment to the Constitution.

(5) (a) Government shall not substantially burden a person's exercise of religion even if the burden results from a rule of general applicability, except as provided in paragraph (b) of this subsection.

(b) Government may substantially burden a person's exercise of religion only if it demonstrates that application of the burden to the person:

(i) Is in furtherance of a compelling governmental interest; and

(ii) Is the least restrictive means of furthering that compelling governmental interest.

(6) A person whose religious exercise has been burdened in violation of this section may assert that violation as a claim or defense in a judicial proceeding and obtain appropriate relief against the government, as defined by subsection (4) of this section. Standing to assert a claim or defense under this section shall be the same as the general rules of standing under Article III of the United States Constitution.

(7) (a) This section applies to all state laws, rules, regulations and any municipal or county ordinances, rules or regulations and the implementation of those laws, whether statutory or otherwise, and whether adopted before or after July 1, 2014.

(b) Any such law, rule, regulation or ordinances adopted after July 1, 2014, shall be subject to this section unless such law explicitly excludes such application by reference to this section.

(8) Nothing in this section shall be construed to authorize any government to burden any religious belief.

(9) Nothing in this section shall be construed to affect, interpret, or in any way address that portion of the First Amendment prohibiting laws respecting the establishment of religion. Granting government funding, benefits, or exemptions, to the extent permissible under the Establishment Clause, shall not constitute a violation of this section. As used in this subsection, the term "granting," used with respect to government funding, benefits, or exemptions, does not include the denial of government funding, benefits, or exemptions.

(10) Nothing in this section shall create any rights by an employee against an employer if the employer is not the government.









Title 13 - EVIDENCE, PROCESS AND JURIES

Chapter 1 - EVIDENCE

IN GENERAL

§ 13-1-1 - Provisions of chapter applicable to all courts

All provisions contained in this chapter, unless restricted by their nature or by express provision to particular courts, shall apply to and govern all courts.



§ 13-1-5 - Competency of husband and wife

Husbands and wives may be introduced by each other as witnesses in all cases, civil or criminal, and shall be competent witnesses in their own behalf, as against each other, in all controversies between them. Either spouse is a competent witness and may be compelled to testify against the other in any criminal prosecution of either husband or wife for a criminal act against any child, for contributing to the neglect or delinquency of a child, or desertion or nonsupport of children under the age of sixteen (16) years, or abandonment of children. But in all other instances where either of them is a party litigant the other shall not be competent as a witness and shall not be required to answer interrogatories or to make discovery of any matters involved in any such other instances without the consent of both.



§ 13-1-11 - Conviction, except for perjury or subornation of perjury, as no disqualification

A conviction of a person for any offense, except perjury or subornation of perjury, shall not disqualify such person as a witness, but such conviction may be given in evidence to impeach his credibility. A person convicted of perjury or subornation of perjury shall not afterwards be a competent witness in any case, although pardoned or punished for the same.



§ 13-1-13 - Witness may be examined touching interest or convictions

Any witness may be examined touching his interest in the cause or his conviction of any crime, and his answers may be contradicted, and his interest or his conviction of a crime established by other evidence. A witness shall not be excused from answering any material and relevant question, unless the answer would expose him to criminal prosecution or penalty.



§ 13-1-19 - Witness to be committed for refusal to testify

If any person subpoenaed as a witness in any case or matter, shall refuse to be sworn or affirmed, or to give evidence, he shall be committed to prison by the court, justice, master, commissioner, referee, or other person authorized to take his testimony, there to remain without bail until he shall be sworn or affirmed or shall give his evidence.



§ 13-1-21 - Communications privileged; exception

(1) All communications made to a physician, osteopath, dentist, hospital, nurse, pharmacist, podiatrist, optometrist or chiropractor by a patient under his charge or by one seeking professional advice are hereby declared to be privileged, and such party shall not be required to disclose the same in any legal proceeding except at the instance of the patient or, in case of the death of the patient, at the instance of his personal representative or legal heirs in case there be no personal representative, or except, if the validity of the will of the decedent is in question, at the instance of the personal representative or any of the legal heirs or any contestant or proponent of the will.

(2) Waiver of the medical privilege of patients regarding the release of medical information to health care personnel, the State Board of Health or local health departments, made to comply with Sections 41-3-15, 41-23-1 and 41-23-2 and related rules, shall be implied. The medical privilege likewise shall be waived to allow any physician, osteopath, dentist, hospital, nurse, pharmacist, podiatrist, optometrist or chiropractor to report to the State Department of Health necessary information regarding any person afflicted with any communicable disease or infected with the causative agent thereof who neglects or refuses to comply with accepted protective measures to prevent the transmission of the communicable disease.

(3) Willful violations of the provisions of this section shall constitute a misdemeanor and shall be punishable as provided for by law. Any physician, osteopath, dentist, hospital, nurse, pharmacist, podiatrist, optometrist, or chiropractor shall be civilly liable for damages for any willful or reckless and wanton acts or omissions constituting such violations.

(4) In any action commenced or claim made after July 1, 1983, against a physician, hospital, hospital employee, osteopath, dentist, nurse, pharmacist, podiatrist, optometrist or chiropractor for professional services rendered or which should have been rendered, the delivery of written notice of such claim or the filing of such an action shall constitute a waiver of the medical privilege and any medical information relevant to the allegation upon which the cause of action or claim is based shall be disclosed upon the request of the defendant, or his or her counsel.

(5) In any disciplinary action commencing on or after July 1, 1987, against a medical physician, an osteopathic physician or a podiatrist pursuant to the provisions of Sections 73-25-1 through 73-25-39, 73-25-51 through 73-25-67, 73-25-81 through 73-25-95 and 73-27-1 through 73-27-19, waiver of the medical privilege of a patient to the extent of any information other than that which would identify the patient shall be implied.



§ 13-1-211 - Medical privilege considered waived by and between defendants in medical malpractice suits involving multiple defendants

In any medical malpractice action with multiple defendants, the medical privilege shall be considered waived by and between all defendants.



§ 13-1-22 - Confidentiality of priest-penitent communications

(1) As used in this section:

(a) A "clergyman" is a minister, priest, rabbi, or other similar functionary of a church, religious organization, or religious denomination.

(b) A communication is "confidential" if made privately and not intended for further disclosure except in furtherance of the purpose of the communication.

(2) A person has a privilege to refuse to disclose and to prevent another from disclosing a confidential communication by the person to a clergyman in his professional character as spiritual adviser.

(3) The privilege may be claimed by the person, by his guardian or conservator, or by his personal representative if he is deceased. The clergyman shall claim the privilege on behalf of the person unless the privilege is waived.

(4) A clergyman's secretary, stenographer or clerk shall not be examined without the consent of the clergyman concerning any fact, the knowledge of which was acquired in such capacity.



§ 13-1-221 - Certain communications made to certified peer support member by emergency responder to be privileged; definitions; exception to privilege; penalties

(1) As used in this section, unless the context clearly indicates otherwise:

(a) "Certified peer support member" means a law enforcement officer, fireman or emergency medical technician of an emergency service agency or entity who has received training in critical incident stress management and who is certified as a peer support member by the State Board of Health or the Department of Public Safety to provide emotional and moral support to an emergency responder who needs those services as a result of job-related stress or an incident in which the emergency responder was involved while acting in his official capacity.

(b) "Peer support event" means any debriefing, defusing or counseling session conducted by a certified peer support member that involves the emotional or moral support of an emergency responder who needs those services as a result of job-related stress or an incident in which the emergency responder was involved while acting in his official capacity.

(2) A certified peer support member shall not be compelled, without the consent of the emergency responder making the communication, to testify or in any way disclose the contents of any communication made to the certified peer support member by the emergency responder while engaged in a peer support event. This privilege only applies when the communication was made to the certified peer support member during the course of an actual peer support event.

(3) The privilege shall not apply if:

(a) The certified peer support member was an initial emergency service responder, a witness or a party to the incident that prompted the providing of the peer support event to the emergency responder;

(b) A communication reveals the intended commission of a crime or harmful act and such disclosure is determined to be necessary by the certified peer support member to protect any person from a clear, imminent risk of serious mental or physical harm or injury, or to forestall a serious threat to the public safety; or

(c) A crime has been committed and divulged.

(4) Any certified peer support member who reveals the contents of a privileged communication, or any person who threatens, intimidates, or in any way attempts to compel a certified peer support member to disclose the contents of a privileged communication, shall be guilty of a misdemeanor and shall be punished by a fine of not more than Five Hundred Dollars ($ 500.00) or by imprisonment in the county jail for not more than six (6) months, or by both such fine and imprisonment.



§ 13-1-23 - Presumption of death

Any person who shall remain beyond the sea, or absent himself from this state, or conceal himself in this state, for seven years successively without being heard of, shall be presumed to be dead in any case where his death shall come in question, unless proof be made that he was alive within that time. Any property or estate recovered in any such case shall be restored to the person evicted or deprived thereof, if, in a subsequent action, it shall be proved that the person so presumed to be dead is living.



§ 13-1-25 - Presumptions as to status of military and naval personnel or federal civilian employees

(1) A written finding of presumed death, made by any officer or employee of the United States authorized to make such finding, pursuant to federal law (5 USC §§ 5561-5568; 37 USC §§ 551-558), as now or hereafter amended, or a duly certified copy of such finding, shall be received in any court, office or other place in this state as prima facie evidence of the death of the person therein found to be dead, and the date, circumstances and place of his disappearance.

(2) An official written report or record, or duly certified copy thereof, that a person is missing, missing in action, interned in a neutral country, or beleaguered, besieged, or captured by an enemy, or is dead, or is alive, made by any officer or employee of the United States authorized by the laws referred to in subsection (1) of this section or by any other law of the United States to make same, shall be received in any court, office or other place in this state as prima facie evidence that such person is missing, missing in action, interned in a neutral country, or beleaguered, besieged, or captured by an enemy, or is dead, or is alive, as the case may be.

(3) For the purposes of subsections (1) and (2) of this section any finding, report or record, or duly certified copy thereof, purporting to have been signed by such an officer or employee of the United States as is described in said subsections shall prima facie be deemed to have been signed and issued by such an officer or employee pursuant to law, and the person signing same shall prima facie be deemed to have acted within the scope of his authority. If a copy purports to have been certified by a person authorized by law to certify the same, such certified copy shall be prima facie evidence of his authority so to certify.



§ 13-1-77 - State custodian of books authorized to certify copies; admissibility of copies

All public officers in this state having the charge or custody of any public books, records, papers, or writings, are authorized to certify copies of the same.



§ 13-1-81 - Presumptions attending certificates, attestation, etc

Any certificate, attestation, or authentication, purporting to have been made or given by any person as an officer of any state or of the United States, shall be prima facie evidence of the official character of such person.



§ 13-1-121 - Injury to livestock in transit as prima facie evidence of carrier's want of skill

In all actions against common carriers for injury or damage done to livestock while in transit, proof that the injury inflicted or damage done was inflicted or done to the livestock while in transit, shall be prima facie evidence of the want of reasonable skill and care on the part of the common carrier, their agents and employees in handling the shipment of livestock so injured or damaged.



§ 13-1-123 - Injury to persons or property from operation of motor vehicle as making out prima facie case

In any action brought to recover any damages, either to person or property, caused by running or operating a motor vehicle in violation of any of the provisions of Chapters 3 and 5 of Title 63 of the Mississippi Code of 1972, the plaintiff or plaintiffs shall be deemed to have made out a prima facie case by showing the fact of such injury, and that such person or persons operating, or causing to be run or operated, such motor vehicle, was at the time of the injury running or operating, or causing the said motor vehicle to be run or operated in a manner contrary to the provisions of Chapters 3 and 5 of Title 63 of the Mississippi Code of 1972.



§ 13-1-131 - Land-office certificates

All certificates issued in pursuance of any act of Congress by any board of commissioners, register of any land office, or any other person authorized to issue such certificate, founded on any warrant, order of survey, entry, grant, confirmation, donation, preemption, or purchase from the United States of any land in this state, shall vest the full legal title to such land in the person to whom such certificate is granted, his heirs or assigns, so far as to enable the holder thereof to maintain an action thereon.



§ 13-1-149 - Courts to take notice of law of United States, other states, territories and foreign countries

When any question shall arise as to the law of the United States, or of any other state or territory of the United States, or of the District of Columbia, or of any foreign country, the court shall take notice of such law in the same manner as if the question arose under the law of this state.



§ 13-1-151 - Reproduction of business records; disposal of originals

Any business may cause any or all records kept by such business in the regular course of its operation to be recorded, copied or reproduced by any photographic, photostatic or miniature photographic process which correctly, accurately and permanently copies, reproduces or forms a medium for copying or reproducing the original record on a film or other durable material, and such business may thereafter dispose of the original record, provided that every original record pertaining to any claim, tax or report due the State of Mississippi or any of its agencies shall be preserved for five (5) years from the thirty-first day of December of the year in which such claim arose, or such tax or report was due.



§ 13-1-155 - Destruction or other disposal of exhibits following final determination of civil actions

After not less than ninety (90) days after the final determination or disposition of any civil action, or if an appeal shall have been taken, then after not less than ninety (90) days after receiving a certificate of the final disposition of the action, the clerk of the court in which the action was filed or tried shall destroy, return or otherwise dispose of all exhibits which were filed in the action. Provided, however, that no exhibit shall be destroyed, returned or otherwise disposed of until after the expiration of the time within which a bill of review may be filed in applicable cases as provided in Section 11-5-121, Mississippi Code of 1972. The clerk shall notify the attorneys for all parties to the action and the owner or person having custody of the property prior to the court action before the expiration of the ninety (90) day period that the exhibits may be claimed.






DISCOVERY PROCEEDINGS

§ 13-1-227 - Depositions before action or pending appeal

(a) Before action.

(1) Petition. A person who desires to perpetuate his own testimony or that of another person regarding any matter that may be cognizable in any court of this state may file a verified petition in the circuit or chancery court in the county of the residence of any expected adverse party. The petition shall be entitled in the name of the petitioner and shall show: (1) that the petitioner expects to be a party to an action cognizable in a court of this state but is presently unable to bring it or cause it to be brought, (2) the subject matter of the expected action and his interest therein, (3) the facts which he desires to establish by the proposed testimony and his reasons for desiring to perpetuate it, (4) the names or a description of the persons he expects will be adverse parties and their addresses so far as known, and (5) the names and addresses of the persons to be examined and the substance of the testimony which he expects to elicit from each, and shall ask for an order authorizing the petitioner to take the depositions of the persons to be examined named in the petition, for the purpose of perpetuating their testimony.

(2) Notice and service. The petitioner shall thereafter serve a notice upon each person named in the petition as an expected adverse party, stating that the petitioner will apply to the court, at a time and place named therein, for the order described in the petition. At least twenty (20) days before the date of hearing the notice shall be served in the same manner of service of summons; but if such service cannot with due diligence be made upon any expected adverse party named in the petition, the court may make such order as is just for service by publication or otherwise, and shall appoint, for persons not served in the manner provided by law, an attorney who shall represent them, and, in case they are not otherwise represented, shall cross-examine the deponent.

(3) Order and examination. If the court is satisfied that the perpetuation of the testimony may prevent a failure or delay of justice, it shall make an order designating or describing the persons whose depositions may be taken and specifying the subject matter of the examination and whether the depositions shall be taken upon oral examination or written interrogatories. The depositions may then be taken in accordance with Sections 13-1-201, 13-1-226 through 13-1-237, 13-1-241, and 13-1-243; and the court may make orders of the character provided for by Section 13-1-234. For the purpose of applying Sections 13-1-201, 13-1-226 through 13-1-237, 13-1-241, and 13-1-243, to depositions for perpetuating testimony, each reference therein to the court in which the action is pending shall be deemed to refer to the court in which the petition for such deposition was filed.

(4) Use of deposition. If a deposition to perpetuate testimony is taken under Sections 13-1-201, 13-1-226 through 13-1-237, 13-1-241, 13-1-243, it may be used in any action involving the same subject matter subsequently brought in a circuit, chancery or county court in accordance with Section 13-1-232(a).

(b) Pending appeal. If an appeal has been taken from a judgment of a court or before the taking of an appeal if the time therefor has not expired, the court in which the judgment was rendered may allow the taking of the depositions of witnesses to perpetuate their testimony for use in the event of further proceedings in the court. In such case the party who desires to perpetuate the testimony may make a motion in the court for leave to take the depositions, upon the same notice and service thereof as if the action was pending in the court. The motion shall show (1) the names and addresses of persons to be examined and the substance of the testimony which he expects to elicit from each; (2) the reasons for perpetuating their testimony. If the court finds that the perpetuation of the testimony is proper to avoid a failure or delay of justice, it may make an order allowing the depositions to be taken and may make orders of the character provided for by Section 13-1-234, and thereupon the depositions may be taken and used in the same manner and under the same conditions as are prescribed in Sections 13-1-201, 13-1-226 through 13-1-237, 13-1-241, and 13-1-243, for depositions taken in actions pending in the court.

(c) Perpetuation by action. This section does not limit the power of a court to entertain an action to perpetuate testimony.



§ 13-1-229 - Stipulations regarding discovery procedure

Unless the court orders otherwise, the parties may by written stipulation (1) provide that depositions may be taken before any person, at any time or place, upon any notice, and in any manner and when so taken may be used like other depositions, and (2) modify the procedures provided by Sections 13-1-201, 13-1-226 through 13-1-237, 13-1-241, and 13-1-243, for other methods of discovery, except that stipulations extending the time provided in Sections 13-1-233, 13-1-234 and 13-1-236 for responses to discovery may be made only with the approval of the court.



§ 13-1-245 - Bank expenses related to disclosure of customer's financial records

(1) As used in this section:

(a) "Bank" means any state or national bank located in Mississippi.

(b) "Custodian" includes a bank's operations officer and any other person who is an official custodian of the bank's records, as well as their deputies and assistants.

(c) "Customer" means any person or authorized representative of a person who has maintained or is maintaining an account or deposit of any type, or has utilized or is utilizing any service of a bank, or for whom a bank has acted or is acting as a fiduciary in relation to an account or deposit maintained in the person's name.

(d) "Financial record" means any record in any form, or information derived from such record, that is maintained by a bank and pertains to a deposit or account of a customer, a service of the bank utilized by a customer or any other relationship between a customer and the bank.

(e) "Governmental authority" includes the state, any political subdivision, district and court, and any agency, department, officer or authorized employee of any of those entities.

(2) In any state court proceeding, if any party, including a governmental authority, requests a subpoena duces tecum (to be construed hereinafter to include a court order) to require a bank to assemble or provide a customer's financial records, and the bank is not a party to the proceeding or is a party solely by reason of its holding assets of another party defendant with no cause of action alleged against the bank, the party requesting the subpoena shall pay to the court conducting the proceeding all reasonable charges of the bank in searching for, reproducing and transporting the records. This payment shall be made promptly when the copy of the records is delivered to the proper person, as provided in subsection (4) of this section, whether or not the financial records are entered into evidence, and the amount of the payment shall be the amount certified by the custodian in the affidavit required by subsection (6) of this section. The payment of these reasonable charges shall be in addition to any witness fees.

(3) Except as hereinafter provided, when a subpoena duces tecum is served upon a custodian of records of any bank in any state court proceeding in which the bank is not a party, or in which the bank is a party solely by reason of its holding assets of another party defendant with no cause of action alleged against the bank, and such subpoena requires the production of a customer's financial records, it shall be deemed sufficient compliance if the custodian shall furnish a true and correct copy of all records described in the subpoena.

(4) The copy of the records shall be separately enclosed in an inner envelope or wrapper, sealed, with the title and number of the action, name of witness and date of subpoena clearly inscribed thereon. The sealed envelope or wrapper shall then be enclosed in an outer envelope or wrapper, sealed, and directed as follows: If the subpoena directs attendance in court, to the clerk of such court or to the judge thereof; if the subpoena directs attendance at a deposition, to the officer before whom the deposition is to be taken, at a place designated in the subpoena for the taking of the deposition or at his place of business; in other cases, to the officer, body or tribunal conducting the hearing, at a like address.

(5) Unless the sealed envelope or wrapper is returned to a witness who is to appear personally, the copy of the records shall remain sealed and shall be opened only at the time of trial, deposition or other hearing, upon the direction of the judge, court, officer, body or tribunal conducting the proceeding, in the presence of all parties who have appeared in person or by counsel at such trial, deposition or hearing. However, the sealed envelope or wrapper may be opened and the records examined prior to the trial, deposition or hearing upon written consent of all parties or their counsel of record.

(6) The records shall be accompanied by an affidavit of a custodian stating in substance: (a) that the affiant is a duly authorized custodian of the records and has authority to certify such records; (b) that the copy is a true copy of all the records described in the subpoena; (c) that the records were prepared by the personnel of the bank, bank officers or persons acting under the control of either, in the ordinary course of the bank's business at or near the time of the act, condition or event reported therein; and (d) certifying the amount of the reasonable charges of the bank for furnishing such copies. If the bank has none of the records described or only part thereof, the custodian shall so state in the affidavit and furnish the affidavit and such records as are available. The furnishing of the affidavit with respect to such reasonable charges shall be sufficient proof of such expense, which shall be taxed as costs of the court. All reasonable charges paid hereunder shall be remitted to the bank not later than final determination of the suit by the court where the suit is initiated.

(7) The copy of the record shall be admissible in evidence to the same extent as though the original thereof were offered and the custodian had been present and testified to the matters stated in the affidavit. The affidavit shall be admissible in evidence and the matters stated therein shall be presumed true in the absence of a preponderance of evidence to the contrary.

(8) In rare cases where the personal attendance of the custodian may be required, the subpoena duces tecum shall contain a clause which reads: "The procedure authorized pursuant to subsection (3) of this section will not be deemed sufficient compliance with this subpoena."

(9) In rare cases where the personal attendance of the custodian and the production of the original record may be required, the subpoena duces tecum shall contain a clause which reads: "Original records are required and the procedure authorized pursuant to subsection (3) of this section will not be deemed sufficient compliance with this subpoena."

If the bank does not have such original record, it shall furnish such copies as it may have and shall be compensated as provided for in this section.

(10) Original records may be withdrawn after introduction into evidence and copies substituted, unless otherwise directed for good cause by the court, judge, officer, body or tribunal conducting the hearing. The custodian may prepare copies of original records in advance of testifying for the purpose of making substitution of the original record, and reasonable charges for furnishing such copies shall be taxed as costs of the court. If copies are not prepared in advance, they can be made and substituted at any time after introduction of the original record, and reasonable charges for furnishing such copies shall be taxed as costs of the court.






EXAMINATION OF JUDGMENT DEBTOR BY JUDGMENT CREDITOR

§ 13-1-261 - Judgment creditor's right to examination of judgment debtor

(1) To aid in the satisfaction of a judgment of more than One Hundred Dollars ($ 100.00), the judgment creditor may examine the judgment debtor, his books, papers or documents, upon any matter relating to his property as provided in Sections 13-1-261 through 13-1-271; except that no single judgment creditor may cause a judgment debtor to submit to examination under this section more than once in a period of six (6) months.

(2) In addition to the method of examination prescribed in subsection (1), the judgment creditor may, in the alternative, utilize the discovery procedures set forth in the Mississippi Rules of Civil Procedure for the purpose of examining the judgment debtor.



§ 13-1-263 - Venue for filing motion for examination and for conducting examination

(1) Except as provided in subsection (2) of this section, the written motion for the examination of a judgment debtor shall be filed, and the proceedings conducted, in the court which rendered the judgment.

(2) If the judgment debtor is an individual who is domiciled in the state but not in the county where the judgment was rendered, or who has changed his domicile to another county after the institution of the suit, the written motion for his examination shall be filed, and the examination conducted, in a court of competent jurisdiction in the county of his then domicile. If the judgment debtor is a nonresident, the petition for his examination shall be filed, and the examination conducted, in a court of competent jurisdiction in any county where he may be found. In any case mentioned in this paragraph, a certified copy of the judgment shall be attached to the written motion for examination.



§ 13-1-265 - Order to appear for examination; effect of satisfaction of judgment

On ex parte written motion of the judgment creditor, personally or through his attorney, the court shall order the judgment debtor to appear in court for examination at a time fixed by the court, not less than five (5) days from the date of service on him of the motion and order, and to produce any books, papers, and other documents relating to his property described in the motion; provided, however, that satisfaction of the judgment shall discharge the judgment debtor from his responsibility to appear for the examination as ordered by the court.



§ 13-1-267 - Swearing of judgment debtor; use of testimony of judgment debtor in criminal proceeding

(1) The debtor shall be sworn to tell the truth in the same manner as a witness in a civil action.

(2) No testimony given by a debtor shall be used in any criminal proceeding against him, except for perjury committed at such examination.



§ 13-1-269 - Court costs

Court costs in connection with the examination shall be taxed against the judgment debtor, except that if the court determines that the creditor invoked the remedy needlessly, the court may tax the costs against the creditor.



§ 13-1-271 - Contempt

If the motion and order have been served personally on the judgment debtor, and he refuses to appear for the examination or to produce his books, papers, or other documents when ordered to do so, or if he refuses to answer any question held pertinent by the court, he may be punished for contempt.






INTERPRETERS FOR THE DEAF

§ 13-1-301 - Definitions

As used in Sections 13-1-301 through 13-1-315 the following terms shall have the definition ascribed to them herein unless the context requires otherwise:

(a) "Deaf person" means any person whose hearing is totally impaired or whose hearing is so seriously impaired as to prohibit the person from understanding oral communications when spoken to in a normal conversational tone. The term further includes, but is not limited to, a person who is mute and a person who is both deaf and mute.

(b) "Qualified interpreter" means an interpreter certified by the national registry of interpreters for the deaf, Mississippi Registry of Interpreters for the Deaf or, in the event a qualified interpreter so certified is not available, an interpreter whose qualifications are otherwise determined. Efforts to obtain the services of a qualified interpreter qualified with a legal skills certificate or a comprehensive skills certificate will be made prior to accepting services of an interpreter with lesser certification. No qualified interpreter may be appointed unless the appointing authority and the deaf person make a preliminary determination that the interpreter is able to interpret accurately the statements of the deaf person and interpret the proceedings in which a deaf person may be involved.

(c) "Oral interpreter" means a person who interprets language through facial and lip movements only and who does not use manual communication. An oral interpreter shall be provided upon the request of a deaf person who does not communicate in sign language. The right of a deaf person to have an interpreter may not be waived except by a deaf person who does not use sign language and who initiates such request for waiver in writing. Such waiver is subject to approval of counsel of such deaf person, if existent, and is subject to approval of the appointing authority.



§ 13-1-303 - Appointment of interpreter; court proceedings; policy custody; statements of deaf person as evidence

(1) In any case in law or equity before any court or the grand jury, wherein any deaf person is a party to such action, either as a defendant or witness, the court shall appoint a qualified interpreter of the deaf sign language to interpret the proceedings to the deaf person and interpret his testimony or statements and to assist in preparation with counsel.

(2) Whenever any deaf person is a party in interest, either as a defendant or witness at a proceeding before any department, board, commission, agency or licensing authority of the state or any political subdivision of the state, the department, board, commissioner, agency or licensing authority conducting the proceedings shall appoint a qualified interpreter of the deaf sign language to interpret the proceedings to the deaf person and to interpret any testimony he may give.

(3) In the event that a deaf person has been detained in police custody or has been arrested for any alleged violation of a criminal law, a qualified interpreter or, upon request, an oral interpreter shall be provided by the arresting officer and his superiors prior to any interrogation or taking of a statement from the person.

(4) In the event any interrogation statements in writing are made to the arresting officer by the deaf person with the qualified interpreter present, such interrogation and answers thereto shall be preserved and turned over to the court in the event such person is tried for the alleged offense.

(5) Any statement made by a deaf person to a law enforcement officer may be used as evidence against that person only if the statement was made, offered or elicited in the presence of a qualified interpreter of the deaf sign language. No statements taken from such deaf person prior to the presence of a qualified interpreter may be admissible in court.



§ 13-1-305 - Hearing to determine need for interpreter; notification of need

If the judge, or any other person charged under the provisions of Sections 13-1-301 through 13-1-315 with providing an interpreter, believes that a person claiming to be entitled to an interpreter may not actually be deaf or hearing impaired, unable to communicate verbally because of his hearing disability, or otherwise not entitled to such services, the judge may, on good cause shown, hold a hearing to determine the extent of the person's handicap or disability and the bona fide need for interpreting services. If it is determined that the person is not entitled to such services, an interpreter shall not be provided. Except in a preliminary hearing in a criminal case, every deaf person whose appearance before a proceeding entitles him to an interpreter shall notify the appointing authority of his disability not less than five (5) days prior to any appearance and shall request at such time the services of an interpreter. When a deaf person reasonably expects to need an interpreter for more than a single day, he shall so notify the appointing authority, and such notification shall be sufficient for the duration of his participation in the proceedings. When a deaf person receives notification of an appearance less than five (5) days before such appearance, he shall provide his notification and request for an interpreter as soon thereafter as practicable.



§ 13-1-307 - Duties of interpreter

The duties of the interpreter may include:

(a) Interpreting during court and court-related proceedings, including any and all meetings and conferences between client and his attorney;

(b) Translating or interpreting documents;

(c) Assisting in taking depositions;

(d) Assisting in administering oaths; and

(e) Such other duties as may be required by the judge of the court making the appointment.



§ 13-1-311 - List of qualified interpreters

It shall be the responsibility of the appointing authority to channel requests for qualified interpreters through (a) the Mississippi Registry of Interpreters for the Deaf; (b) the community services program at the Mississippi School for the Deaf, or, (c) any community resource wherein the appointing authority or the deaf person is knowledgeable that such qualified interpreters can be found. It shall be the responsibility of the community services program at the Mississippi School for the Deaf to compile and update annually a listing of qualified interpreters and to make this listing available to authorities in possible need of interpreter services as provided in Sections 13-1-301 through 13-1-315.



§ 13-1-313 - Affirmation of true interpretation

Before participating in any proceedings subsequent to an appointment under the provisions of Sections 13-1-301 through 13-1-315, an interpreter shall make an oath or affirmation that he will make a true interpretation in an understandable manner to the person for whom he is appointed and that he will repeat the statements of such persons in the English language to the best of his skill and judgment. The appointing authority shall provide recess periods as necessary for the interpreter when the interpreter so indicates.



§ 13-1-315 - Fees for interpreters

An interpreter appointed under the provisions of Sections 13-1-301 through 13-1-315 shall be entitled to a reasonable fee for such services in addition to actual expenses for travel and transportation. The court or appointing authority may consider standards established by the Mississippi Registry of Interpreters for the Deaf in determining a reasonable fee. When the interpreter is appointed by a court in a criminal case the fee shall be paid out of the general fund of the state, county or municipality, as the case may be. An interpreter's fee in a civil action shall be paid out of funds provided by law or by one or more of the parties as the court may direct and may be taxed ultimately as costs in the discretion of the court. When an interpreter is provided by an appointing authority pursuant to subsection (2) of Section 13-1-303, the fee shall be paid out of funds available to the appointing authority.






EVIDENCE OF CHILD ABUSE

§ 13-1-401 - Applicability of special evidentiary provisions

The rules of evidence prescribed in Sections 13-1-401 through 13-1-415 shall be applicable in any youth court proceeding and in any criminal prosecution under the following sections of the Mississippi Code of 1972:

(a) Section 97-5-21, Mississippi Code of 1972, relating to seduction of a child under age eighteen (18);

(b) Section 97-5-23, Mississippi Code of 1972, relating to the touching of a child for lustful purposes;

(c) Section 97-5-35, Mississippi Code of 1972, relating to the exploitation of children;

(d) Section 97-5-39, Mississippi Code of 1972, relating to contributing to the neglect or delinquency of a child and felonious battery of a child;

(e) Section 97-5-41, Mississippi Code of 1972, relating to the carnal knowledge of a stepchild, adopted child or child of a cohabitating partner;

(f) Section 97-3-95, Mississippi Code of 1972, relating to sexual battery; or

(g) Section 97-29-59, Mississippi Code of 1972, relating to unnatural intercourse.



§ 13-1-403 - Admissibility of child's out-of-court statements

(1) An out-of-court statement made by a child under the age of twelve (12) describing any act of child abuse, sexual abuse or any other offense involving an unlawful sexual act, contact, intrusion or penetration performed in the presence of, with, by or on the declarant child, not otherwise admissible, is admissible in evidence to prove the contents thereof, if:

(a) Such statement is made for the purpose of receiving assistance or advice in order to prevent or mitigate the recurrence of the offenses, or in order to obtain advice about the psychological, social or familial consequences associated with the offenses; and

(b) Such statement is made to a person on whom the child should reasonably be able to rely for assistance, counseling or advice; and

(c) The child either:

(i) Is available to testify; or

(ii) Is unavailable as a witness, provided that there is other corroborative evidence of the abuse or offense. A finding of unavailability, except in those situations specified by Rule 804 of the Mississippi Rules of Evidence, shall require a finding by the court, based on the specific behavioral indicators described in Section 13-1-411, that the child's participation in the trial would result in a substantial likelihood of traumatic emotional or mental distress; and

(d) The court finds in a hearing conducted outside the presence of the jury that the time, content and circumstances of the statement provide sufficient guarantees of trustworthiness. In determining the trustworthiness of the statement, the court may consider the age and maturity of the child, the nature and duration of the abuse or offense alleged, factors which may detract from the declarant's credibility, information provided about the child's reliability based on the specific behavioral indicators described in Section 13-1-411, or any other factor deemed appropriate.

(2) The defendant shall be notified no later than ten (10) days before trial that an out-of-court statement as described in this section shall be offered in evidence at trial. The notice shall include a written statement of the content of the child's statement, the time the statement was made, the circumstances surrounding the statement which indicate its reliability and such other particulars as necessary to provide full disclosure of the statement.

(3) The court shall make specific findings of fact, on the record, as to the basis for its ruling under this section.



§ 13-1-405 - Use of closed circuit television to show child's testimony

(1) Upon motion and hearing in camera, the trial court may order that the testimony of a child under the age of sixteen (16) that an unlawful sexual act, contact, intrusion, penetration or other sexual offense was committed upon him or her, or that he or she witnessed its perpetration upon another child, be taken outside of the courtroom and shown in the courtroom by means of closed circuit television, upon a finding based on specific behavioral indicators described in Section 13-1-411, that there is a substantial likelihood that the child will suffer traumatic emotional or mental distress if compelled to testify in open court.

(2) The motion may be filed by the child, his attorney, parent, legal guardian or guardian ad litem, or any party to the case. The court may also raise the matter on its own motion.

(3) Upon stipulation of the parties, the court may appoint a person who is qualified as an expert and who has dealt with the child in a therapeutic setting concerning the offense to aid in formulating methods of questioning the child and to assist the court in interpreting the answers of the child.

(4) Closed circuit television testimony may be taken by any method not inconsistent with the Mississippi Rules of Civil Procedure and the Mississippi Uniform Criminal Rules of Circuit Court Practice. After a determination that the defendant's presence would cause a substantial likelihood of traumatic emotional or mental distress to the child, the judge may exclude the defendant from the room where the testimony is taken. In any case in which the defendant is so excluded, arrangements must be made for the defense attorney to be in continual contact with the defendant by any appropriate private electronic or telephonic method throughout the questioning. The defendant and the jury must be able to observe the demeanor of the child witness at all times during the questioning.

(5) The court shall make specific findings of fact, on the record, as to the basis for its rulings under this section.

(6) All parties must be represented by counsel at any taking of any testimony under this section.



§ 13-1-407 - Use of child's videotaped testimony; protective orders; destruction of videotape

(1) On motion and hearing in camera and a finding based on information placed on the record which was subject to cross-examination:

(a) That there is a substantial likelihood, based on specific behavioral indicators described in Section 13-1-411 exhibited by the child, that a child who is under the age of sixteen (16) would suffer traumatic emotional or mental distress if he were required to testify in open court; or

(b) That such child is otherwise unavailable; a trial court may order the videotaping of the testimony of the victim or witness in a case in which the occurrence or non-occurrence of sexual abuse or child abuse is a material fact, which videotaped testimony is to be utilized at trial in lieu of testimony in open court.

(2) The motion may be made by:

(a) The child, or the attorney, parent, legal guardian or guardian ad litem of the child;

(b) The trial judge acting at his own discretion; or

(c) Any party to the case.

(3) The judge shall preside, or shall appoint a special master to preside, at the videotaping unless the following conditions are met:

(a) The child is represented by a guardian ad litem or counsel;

(b) The child's representative and the counsel for each party stipulate that the requirement for the presence of the judge or special master may be waived; and

(c) The court finds, after a hearing, that the presence of a judge or special master is not necessary to protect the child.

(4) The defendant and the defendant's counsel shall be present at the videotaping, unless the defendant has waived this right. Provided, however, that on motion of a party, or of the child's representative and hearing in camera and a finding based on information placed on the record which was subject to cross-examination that there is a substantial likelihood, based on specific behavioral indicators exhibited by the child, as described in Section 13-1-411, that the child would suffer traumatic emotional or mental distress if he or she were required to testify in the presence of an adult who is alleged to have abused the child, or to have participated in, or concealed such abuse, the court may require that adult, including without limitation a defendant, to view the testimony from outside the presence of the child by means of a two-way mirror or another similar method that will ensure that the defendant can directly observe and hear the testimony of the child, but that the child cannot hear or see the adult. If the defendant is excluded from the room in which testimony is being taken, the defendant and the attorney for the defendant may communicate by any appropriate private electronic or telephonic method.

(5) All questioning shall be done by attorneys for the prosecution and the defense; however, upon stipulation of all parties, the court may appoint a person who is qualified as an expert and who has dealt with the child in a therapeutic setting concerning the offense to aid the court throughout proceedings conducted under this section.

(6) The motion for the taking of videotaped testimony may be made at any time with three (3) days' written notice of the time and place of the taking of the testimony provided to all parties to the proceeding, to the child and to the child's representative or guardian.

(7) Any videotape which is made pursuant to this section is subject to a protective order of the court for the purpose of protecting the privacy of the child. The court shall order the destruction of a videotape made pursuant to this section after five (5) years have elapsed since the entry of the judgment in the case in which the videotape was made. However, such order may be made before the expiration of five (5) years upon motion filed by the child, his attorney, parent, legal guardian or guardian ad litem after notice to the defendant. In no event shall such a videotape be destroyed before a final judgment has been rendered on an appeal.

(8) The court shall make specific findings of fact, on the record, as to the basis for its rulings under this section.

(9) All parties must be represented by counsel at any taking of any testimony under this section.



§ 13-1-409 - Expert testimony as to meaning of child's testimony; appointment of expert

(1) If scientific, technical or other specialized knowledge will assist the trier of fact in understanding the testimony of a child under the age of twelve (12) in a case in which the occurrence or non-occurrence of physical or sexual abuse of a child is a material issue, a witness qualified as an expert by knowledge, skill, experience, training or education, may testify, based on such expertise, in the form of an opinion or otherwise.

(2) The facts or data in the particular case upon which such an expert bases an opinion or inference may be those perceived by or made known to him at or before the hearing. If of a type reasonably relied upon by experts in the particular field in forming opinions or inferences about the occurrence or non-occurrence of physical or sexual abuse of children, or about children who may be victims or observers of such abuse, the facts or data need not be admissible in evidence.

(3) Testimony in the form of an opinion or inference otherwise admissible is not objectionable because it embraces an ultimate issue to be decided by the trier of fact.

(4) The expert may testify in terms of opinion or inference and give his reasons therefor without prior disclosure of the underlying facts or data, unless the judge requires otherwise. The expert may in any event be required to disclose the underlying facts or data on cross-examination.

(5) The court, in a case where the occurrence or non-occurrence of physical or sexual child abuse is a material issue, may on its own motion or on the motion of any party enter an order to show cause why expert witnesses should not be appointed, and may request the parties to submit nomination. The court may appoint any expert witnesses agreed upon by the parties, and may appoint witnesses of its own selection. An expert witness shall not be appointed by the court unless he consents to act. A witness so appointed shall be informed of his duties by the court in writing, a copy of which shall be filed with the clerk, or at a conference in which the parties shall have opportunity to participate. A witness so appointed shall advise the parties of his findings, if any; his deposition may be taken by any party; and he may be called to testify by the court or any party. He shall be subject to cross-examination by each party, including a party calling him as a witness.

(6) In the exercise of its discretion, the court may authorize disclosure to the jury of the fact that the court appointed the expert witness.

(7) Nothing in this subsection limits the parties in calling expert witnesses of their own selection.



§ 13-1-411 - Behavioral indicators used to determine applicability of evidentiary provisions

The phrase "specific behavioral indicators" when used herein to refer to evidence (regardless of admissibility) that a child has suffered physical or sexual abuse or might suffer traumatic emotional or mental distress if required to testify in court, shall include, by way of illustration and not of limitation, indications of physical or psychological trauma which are (a) well defined, (b) positively correlated or causally linked with the likelihood of traumatic emotional or mental distress on testifying, and (c) rarely, if at all, present in children who have not suffered child abuse, considering the combination or intensity present in the child at issue.

The evidence described in this section shall be provided by competent witnesses, including but not limited to child psychologists, child psychiatrists and other qualified witnesses.



§ 13-1-413 - Court's power to prohibit contact with child not affected by evidentiary provisions

Sections 13-1-401 through 13-1-415 do not in any way affect any court's power to order any person to refrain from contacting, or being in the presence of, any child.



§ 13-1-415 - Implementation of evidentiary provisions by rule

The Mississippi Supreme Court may, by rule, provide procedures to implement Sections 13-1-401 through 13-1-415.









Chapter 3 - PROCESS, NOTICE, AND PUBLICATION

§ 13-3-1 - Provisions of chapter applicable to all courts

The law of process as declared in this chapter, except where its provisions are provided for by the Mississippi Rules of Civil Procedure or by the nature of the subject matter, shall govern in all courts.



§ 13-3-3 - Style and date of process

The style of all process shall be, "The State of Mississippi." It shall not be necessary that any process bear teste in the name of any judge or of any term of the court, but all process, except where otherwise provided, shall be issued and signed by the clerk of the court, with the seal of his office affixed, and shall bear date of the day on which the process shall be issued.



§ 13-3-5 - The summons

(1) The process to bring in defendants in all civil actions in all courts except justice court shall be a summons, the form, issuance, service, waiver, return, amendment and time limits of which shall be governed by the Mississippi Rules of Civil Procedure.

(2) The process to bring in defendants in all civil actions in justice court shall be a summons which shall be served in one of the following modes:

First. Upon the defendant personally, if to be found in the county, by handing him a true copy of the process.

Second. If the defendant cannot himself be found in the county, then by leaving a true copy of the process at his usual place of abode, with his wife or some other person of his family above the age of sixteen (16) years, and willing to receive such copy.

Third. If the defendant cannot himself be found, and if no person of his family aged sixteen (16) years can be found at his usual place of abode who is willing to receive such copy, then by posting a true copy on a door of the defendant's usual place of abode; provided, however, that if this mode is used when the defendant's usual place of abode is a multi-family dwelling, a copy of the summons shall be mailed to the defendant by the clerk of the court upon return of service.



§ 13-3-15 - Separate or additional summons; attachment against estate of defendant

Upon the request of the plaintiff, separate or additional summons shall issue against any defendants. When the defendant shall not be found, the plaintiff may have an attachment against the estate of the defendant. If, upon such attachment, the sheriff shall seize or attach any property of the defendant, the same proceedings shall thereafter be had as if the suit had been originally commenced by attachment.



§ 13-3-17 - Substitution of parties in case of death of party

Substitution of parties in case of death of a party shall be governed by the Mississippi Rules of Civil Procedure.



§ 13-3-25 - Summons by publication for unknown heirs and unknown defendants

When unknown heirs are made parties defendant in any proceeding in the chancery court, upon affidavit that the names of such heirs are unknown, the complainant may have publication of summons for them and such proceedings shall be had thereupon in all respects as are authorized in the case of a nonresident defendant. When the parties in interest are unknown, and affidavit of that fact be filed, they may be made parties by publication to them as unknown parties in interest.



§ 13-3-27 - Publication of summons

Publication of summons in all cases and in every court, when authorized by law, shall be made as prescribed in the Mississippi Rules of Civil Procedure.



§ 13-3-31 - Publication; requirements and procedures

(1) Whenever it is required by law that any summons, order, citation, advertisement or other legal notice shall be published in a newspaper in this state, it shall mean, in addition to any other requirements imposed by law, publication in some newspaper which:

(a) Maintains a general circulation predominantly to bona fide paying subscribers within the political subdivision within which publication of such legal notice is required. The term "general circulation" means numerically substantial, geographically widespread, demographically diversified circulation to bona fide paying subscribers. In no event shall the term "general circulation" be interpreted to require that legal notices be published in a newspaper having the greatest circulation. The term "bona fide paying subscribers" means persons who have subscribed at a subscription rate which is not nominal, whether by mail subscriptions, purchases through dealers and carriers, street vendors and counter sellers, or any combination thereof, but shall not include free circulation, sales at a token or nominal subscription price and sales in bulk for purposes other than for resale for individual subscribers.

(b) Maintains a legitimate list of its bona fide paying subscribers by the following categories where applicable:

(i) Mail subscribers;

(ii) Dealers and carriers; and

(iii) Street vendors and counter sellers.

(c) Is not published primarily for advertising purposes and has not contained more than seventy-five percent (75%) advertising in more than one-half ( 1/2) of its issues during the period of twelve (12) months next prior to the first publication of any legal notice therein, excluding separate advertising supplements inserted into but separately identifiable from any regular issue or issues.

(d) Has been established and published continuously for at least twelve (12) months next prior to the first publication of such matter to be published, is regularly issued at stated intervals no less frequently than once a week, bears a date of issue, and is numbered consecutively; provided, however, that publication on legal holidays of this state or of the United States and on Saturdays and Sundays shall not be required, and failure to publish not more than two (2) regular issues in any calendar year shall not disqualify a paper otherwise qualified.

(e) Is issued from a known office of publication, which shall be the principal public business office of the newspaper and need not be the place at which the newspaper's printing presses are physically located. A newspaper shall be deemed to be "published" at the place where its known office of publication is located.

(f) Is formed of printed sheets. However, the word "printed" does not include reproduction by the stencil, mimeograph or hectograph process.

(g) Is originated and published for the dissemination of current news and intelligence of varied, broad and general public interest, announcements and notices, opinions as editorials on a regular or irregular basis, and advertising and miscellaneous reading matter.

(h) Is not designed primarily for free circulation or for circulation at nominal rates.

(2) "Newspaper," as used in this section, shall not include a newspaper, publication, or periodical which is published, sponsored by, is directly supported financially by, or is published to further the interests of, or is directed to, or has a circulation restricted in whole or in part to any particular sect, denomination, labor or fraternal organization or other special group or class of citizens, or which primarily contains information of a specialized nature rather than information of varied, broad and general interest to the general public, or which is directed to any particular geographical portion of any given political subdivision within which publication of such legal notice is required, rather than to such political subdivision as a whole. No newspaper otherwise qualified under this section shall be disqualified from publishing legal notices for the sole reason that such newspaper does not have as great a circulation as some other newspaper publishing in the same political subdivision.

(3) In the event of the discontinuance of the publication of all newspapers in any county qualified under this section to publish legal notices, any other such newspaper published in the same county, regardless of the length of time it has been published, shall be deemed qualified to publish such legal notices, provided such newspaper meets all requirements of this section other than the requirements of subsection (1) (d) of this section.

(4) A newspaper otherwise qualified under this section which is published in a municipality whose corporate limits encompass territory in more than one (1) county shall be qualified to publish legal notices, including foreclosure sale notices as described in Section 89-1-55, for any county a portion of whose territory is included within the municipality, irrespective of the actual physical location within the municipality of the principal public business office of the newspaper.



§ 13-3-32 - Publication--in what newspaper--presumption of continued qualification

All newspapers which were qualified to publish legal notices and which were publishing legal notices prior to July 1, 1976, shall be presumed to qualify under Section 13-3-31 unless and until a determination has been made by competent authority that such newspaper fails to meet the requirements and provisions of Section 13-3-31.



§ 13-3-37 - Sheriff to mark and return process

The sheriff shall mark on all process the day of the receipt thereof by him, and he shall return the same promptly and in any event within the time during which the person served must respond to the process, with a written statement of his proceedings thereon, and of his fees, for serving it. For failing to note the time of the receipt of process, or for failing to return the same, the sheriff shall forfeit to the party aggrieved the sum of One Hundred Dollars ($ 100.00), and shall be liable for all damages, and the court may enforce return of the process by fine and imprisonment for contempt. Whenever a sheriff of any county shall receive from another county any writ or other process directed to him, he shall not be liable for a failure to return the same to the county from which the same was issued if he shall show to the court that he mailed the same in the post office, directed to the clerk of the court by whom the same was issued, at least two (2) days before the sitting of the court to which the same was returnable.



§ 13-3-41 - Service on one carrying on business in state by or through trustee or attorney in fact

All persons, firms, copartnerships or corporations carrying on business in the State of Mississippi, by or through trustees or attorneys in fact, may be served with process in all suits or proceedings in any court, by serving a copy of such process upon an agent of such trustees or attorneys in fact, in the same manner as is now provided for service of process upon foreign corporations.



§ 13-3-49 - Service when defendant is a corporation

If the defendant in any suit or legal proceeding be a corporation, process may be served on the president or other head of the corporation, upon the cashier, secretary, treasurer, clerk, or agent of the corporation, or upon any one of the directors of such corporation. If the defendant corporation be a sleeping-car company, process may be served upon any conductor thereof. If the defendant corporation be a steamboat company, process may be served upon the captain or other officer of a boat thereof. If no such person or persons be found in the county, then it shall be sufficient to post a true copy of the process on the door of the office or principal place of business of the corporation. In suits against railroads, sleeping-car, telegraph, telephone, express, steamboat, and insurance companies or corporations, or in suits against a receiver or receivers in charge of the property of any such companies or corporations, the process may be served on any agent of the defendant or sent to any county in which the office or principal place of business may be located, and there served as herein directed and authorized, or process may be served on any one of the foregoing officers of such corporation or company, and upon the secretary, cashier, treasurer, clerk, depot agent, attorney or any other officer or agent of such receiver or receivers, or upon them in person. When any writ or process against such corporation, company, receiver or receivers has been returned executed, the defendant or defendants shall be considered in court, and the action shall proceed as actions against natural persons. All process and notices to be served upon such companies, corporations, or receivers may be served as herein directed.



§ 13-3-53 - Service on one of several executors or administrators

If there be two or more executors or administrators of the same estate, if process cannot be served on all of them in suits against them, service on one shall be sufficient to authorize a judgment against all.



§ 13-3-55 - Suits by or against partnerships; service on one of several partners

A partnership may sue or be sued in the partnership name, or in the names of the individuals composing the partnership, or both and service of process on any partner shall be sufficient to maintain the suit against all the partners so as to bind the assets of the partnership and of the individual summoned.



§ 13-3-57 - Service on nonresident business not qualified to do business in state; survival of cause of action in case of death or inability to act; service on nonresident executor, administrator, etc

Any nonresident person, firm, general or limited partnership, or any foreign or other corporation not qualified under the Constitution and laws of this state as to doing business herein, who shall make a contract with a resident of this state to be performed in whole or in part by any party in this state, or who shall commit a tort in whole or in part in this state against a resident or nonresident of this state, or who shall do any business or perform any character of work or service in this state, shall by such act or acts be deemed to be doing business in Mississippi and shall thereby be subjected to the jurisdiction of the courts of this state. Service of summons and process upon the defendant shall be had or made as is provided by the Mississippi Rules of Civil Procedure.

Any such cause of action against any such nonresident, in the event of death or inability to act for itself or himself, shall survive against the executor, administrator, receiver, trustee, or any other selected or appointed representative of such nonresident. Service of process or summons may be had or made upon such nonresident executor, administrator, receiver, trustee or any other selected or appointed representative of such nonresident as is provided by the Mississippi Rules of Civil Procedure, and when such process or summons is served, made or had against the nonresident executor, administrator, receiver, trustee or other selected or appointed representative of such nonresident it shall be deemed sufficient service of such summons or process to give any court in this state in which such action may be filed, in accordance with the provisions of the statutes of the State of Mississippi or the Mississippi Rules of Civil Procedure, jurisdiction over the cause of action and over such nonresident executor, administrator, receiver, trustee or other selected or appointed representative of such nonresident insofar as such cause of action is involved.

The provisions of this section shall likewise apply to any person who is a nonresident at the time any action or proceeding is commenced against him even though said person was a resident at the time any action or proceeding accrued against him.



§ 13-3-63 - Service when defendant is nonresident motorist; appointment of secretary of state as agent

The acceptance by a nonresident of the rights and privileges conferred by the provisions of this section, as evidenced by his operating, either in person or by agent or employee, a motor vehicle upon any public street, road or highway of this state, or elsewhere in this state, or the operation by a nonresident of a motor vehicle on any public street, road or highway of this state, or elsewhere in this state, other than under this section, shall be deemed equivalent to an appointment by such nonresident of the Secretary of State of the State of Mississippi to be his true and lawful attorney, upon whom may be served all lawful processes or summonses in any action or proceeding against him, growing out of any accident or collision in which said nonresident may be involved while operating a motor vehicle on such street, road or highway, or elsewhere in this state, and said acceptance or operation shall be a signification of his agreement that any such process or summons against him which is so served shall be of the same legal force and validity as if served on him personally. Service of such process or summons shall be made by the sheriff of Hinds County, upon prepayment of the fees to which he is entitled by law, by serving two (2) copies of the process or summons for each nonresident defendant, with a fee of Fifteen Dollars ($ 15.00) for each such defendant on the Secretary of State or by leaving two (2) copies of said process or summons with the fee in the office of the Secretary of State, and such service shall be service upon said nonresident defendant with the same force and effect as if such nonresident had been personally served with such process or summons within the State of Mississippi. One (1) of the copies of such process or summons shall be preserved by the Secretary of State as a record of his office. Notice of such service, together with a copy of the process or summons, shall be mailed forthwith as certified or registered mail, restricted for delivery to addressee only and with postage prepaid, by the Secretary of State to each such nonresident defendant at his last known address, which address shall be written on the process or summons upon the issuance thereof by the clerk of the court wherein the action is pending, or notice of such service and copy of process or summons actually shall be delivered to the said defendant. The defendant's return receipt or evidence of defendant's refusal to accept delivery of such certified or registered mail, in case such notice and copy of process or summons are sent by certified or registered mail, or affidavit of the person delivering such notice and copy of process or summons, in case such notice and copy of process or summons actually are delivered, shall be filed in the court wherein such action is pending before judgment can be entered against such nonresident defendant. The Secretary of State, upon receipt of such return receipt or evidence of the refusal of such defendant to accept delivery of such certified or registered mail, shall promptly return same to the clerk of the court wherein such action is pending, and the said clerk of the court shall promptly file and preserve same among the records of such action or proceeding. The court in which the action is pending may order such continuance as may be necessary to afford the defendant reasonable opportunity to defend the action.

Any cause of action arising out of such accident or collision against any such nonresident, in case of the death of such nonresident, shall survive against his administrator, executor or other personal representative of his estate, and service of all necessary and lawful process or summons, when had or obtained upon any such nonresident owner, nonresident operator or agent or employee, or upon the executor, administrator or other legal representative of the estate of such nonresident owner or nonresident operator, in the manner as hereinbefore provided, for the service of all lawful processes or summonses, herein, shall be deemed sufficient service of process or summons to give any court of this state, in which such action may be filed in accordance with the statutes of the State of Mississippi, jurisdiction over the cause of action and over the nonresident owner, nonresident operator or agent or employee, or the nonresident executor, or administrator of such nonresident owner or nonresident operator, defendant or defendants, and shall warrant and authorize personal judgment against such nonresident owner, nonresident operator, agent, employee, executor or administrator or other legal representative of the estate of such nonresident owner or nonresident operator, defendant or defendants, in the event the plaintiff in such cause of action shall prevail.

The agency or relationship created under the provisions of this section by and between the nonresident owner or nonresident operator of a motor vehicle operating upon the public road, street or highway of this state, or elsewhere in this state, as hereinbefore set forth, in the event of the death of such nonresident owner or nonresident operator of such motor vehicle, shall survive and continue and extend to his executor, administrator or other legal representative of his estate, and the Secretary of State of the State of Mississippi shall be in the same position and relationship with respect to the executor, administrator or other legal representative of the estate of such nonresident owner or nonresident operator of such motor vehicle, as he was in or would have been in with the nonresident owner or nonresident operator of said motor vehicle, had such nonresident owner or nonresident operator survived, and in any action arising or growing out of such accident or collision in which such nonresident owner or nonresident operator of a motor vehicle may be involved while operating a motor vehicle on such street, road or highway or elsewhere in this state, where the nonresident owner or nonresident operator of such motor vehicle has died prior to the commencement of an action against him because of or growing out of such accident or collision, service of process or summons may be had or made upon the nonresident executor, administrator or other legal representative of the estate of such nonresident owner or operator of the motor vehicle involved in such accident or collision, in the same manner and upon the same notice as hereinbefore provided in the case of process or summons upon the nonresident owner or nonresident operator of such motor vehicle. When such process or summons is served, made or had against the nonresident executor or administrator or such nonresident owner or such nonresident operator of such motor vehicle involved in such accident or collision, it shall be deemed sufficient service of such summons or process to give any court in this state in which such action may be filed, in accordance with the provisions of the statutes of the State of Mississippi, jurisdiction over the cause of action and over such nonresident executor or administrator of such nonresident owner or operator of such motor vehicle insofar as such cause of action is involved.

The provisions of this section shall likewise apply to any person who is a nonresident at the time any action or proceeding is commenced against him, even though said person was a resident at the time any action or proceeding accrued against him.



§ 13-3-69 - Process not void for certain defects

If any matter required to be inserted in or indorsed on any process be omitted, such process shall not on that account be void, but it may be set aside as irregular, or amended on such terms as the court shall deem proper. The amendment may be made upon an application to set aside or quash the writ.



§ 13-3-73 - Plaintiff's options when sheriff kept off by force

When the sheriff shall return, on any process, that he has been kept off by force, the plaintiff may issue an alias or pluries, as the case may be, or he may proceed in the action against the defendant as if the process had been returned executed.



§ 13-3-75 - Return of alias where first writ served

If any process be executed, and for want of a return thereof other process be issued, the sheriff or other officer shall not execute the subsequent process, but shall return the first process by him executed, if it be in his possession, and, if it be not in his possession, he shall return the subsequent process, with an indorsement of the execution of the first process, and how it was executed, on which there shall be the same proceedings as if the said first process had been duly returned.



§ 13-3-77 - Process may be executed by an officer out of his county

The sheriff or other proper officer of a county may execute process out of his county, in case the person to be served or property to be seized was in the officer's county when the writ was received, but had removed or been carried into another county before its execution. In such case the officer shall state the facts in his return, and the writ and return shall have the same effect as if the process had been returned not executed and a testatum or duplicate writ had been issued to and executed and returned by an officer of the county where served.



§ 13-3-81 - When justice court judge may execute process

If there be no sheriff in any county, or if good cause of exception exists against him, by reason of his being a party to or interested in the suit, or otherwise, the process may be directed to any justice court judge of the county, who shall be bound to execute the same, and to do all things which the sheriff would be bound to do if no exception existed against him. In case of any neglect or breach of such duty, the justice court judge shall be liable to the same penalties and subject to the same actions and remedies as sheriffs are subject to in like cases.



§ 13-3-83 - Service of notices, summonses, subpoenas, orders, pleadings, motions, etc

All notices provided for by law appertaining to actions, suits or proceedings of any kind in any court shall be served and returned by the sheriff or any constable of the county, or the marshal of any city, town or village therein in which such notices are to be served, to whom such notices may be delivered for that purpose. However, service of summonses and subpoenas in all courts except justice court shall be governed by the Mississippi Rules of Civil Procedure and in every instance, every order required by its terms to be served, every pleading subsequent to the original complaint unless the court otherwise orders because of numerous defendants, every paper relating to discovery required to be served upon a party unless the court otherwise orders, every written motion other than one which may be heard ex parte, and every written notice, appearance, demand, offer of judgment, designation of record on appeal and similar paper shall be served and filed in accordance with the provisions of the Mississippi Rules of Civil Procedure.



§ 13-3-85 - Notice by summons of motions against officers for neglect of duty

In all cases where motions are made against officers, or officers and their sureties, for neglect of official duty under any law, five days' notice shall be given by summons, to be served as in other cases, and this shall apply to motions against the personal representative of a deceased officer.



§ 13-3-87 - Return of officer may be questioned by parties

The return of the officer serving any process may, in the same action, be shown to be untrue by either of the parties, but the officer himself shall not be permitted to question its truth.



§ 13-3-91 - Reversal, on appeal by defendant, for want of service or defective service as an appearance

Where a judgment or decree is reversed on appeal taken by defendant for the want of service, or because of defective service of process, a new summons or citation need not be issued or served, but the defendant shall, without such process or service, be presumed to have entered his appearance to the cause in the court from which the appeal was taken when the mandate shall be filed therein.



§ 13-3-93 - Subpoenas for witnesses

The first process, in all civil actions, and in all courts, to compel the attendance of a witness, shall be a subpoena, the procedural aspects of which shall be governed by the Mississippi Rules of Civil Procedure.



§ 13-3-103 - Attachment for non-appearing subpoenaed witness

If any person subpoenaed as a witness shall fail to appear and attend as required, an attachment shall be issued by order of the court or other authority before which he was subpoenaed to appear, returnable at such time as the court or authority may appoint. The court or authority shall, on ordering the attachment, direct whether the witness shall enter into bond for his appearance, and in what sum, and whether with or without sureties, which bond the sheriff, or other officer by whom the attachment is executed, is authorized to take, payable to the state. In case the witness shall appear in answer to the attachment, the court may discharge him therefrom, on good cause shown, or may require him to enter into recognizance or bond for his appearance until discharged, to testify in the cause. In case the witness shall not appear, in pursuance of his recognizance or bond, the same proceedings shall be had as upon the forfeiture of a recognizance in a criminal case.



§ 13-3-105 - Subpoenaed witness to attend until discharged; scire facias for defaulters

Every witness subpoenaed in any case, civil or criminal, shall attend, from day to day, and from term to term without further notice, until discharged by the court or by the party at whose instance he was subpoenaed, and in default thereof he shall be fined by the court not more than Five Hundred Dollars ($ 500.00), and a scire facias shall issue thereon, requiring him to appear at the next term of the court, to show cause why the fine should not be made absolute. If cause be not then shown, the fine shall be made final. In criminal cases, the court may cause the witnesses on either side to be bound by bond or recognizance to appear and testify until discharged.



§ 13-3-107 - Settlement of certain civil suits; notice to be given to subpoenaed witnesses and effect of failure to do so

If a civil suit shall be settled in vacation, notice thereof shall be given to the witnesses subpoenaed to appear. If such notice is not given, they shall be entitled to the same compensation for their subsequent attendance in pursuance of the subpoena as if the suit had not been settled.



§ 13-3-109 - Issuance of process by supreme court and its return

The Clerk of the Supreme Court shall issue all process which may be ordered to issue by the court or any judge thereof. All process issuing from said court or on the order of any judge thereof, or which may be returnable therein, shall be under the seal of the court, and be signed by the clerk thereof, and may be directed to the sheriff or other proper officer of any county, who shall execute and return the same according to the command thereof. Whenever any such process shall not be executed or not returned, an alias may be issued by the clerk on the application of the person who sued out the former process.



§ 13-3-111 - Time when executions shall be issued

The clerks of all courts of law or equity, after the adjournment of the court for the term shall, at the request and cost of the owner of the judgment or decree or his attorney, issue executions on all judgments and decrees rendered therein, and place the same in the hands of the sheriff of the county. The sheriff shall effectuate any execution on a judgment. If requested by such owner, they shall issue executions directed to the sheriff of any other county, and shall deliver the same to the owner or his attorney.



§ 13-3-113 - Issuance, execution, and return of executions

Writs of execution shall bear date and be issued in the same manner as original process, and shall be made returnable on the first day of the next term of the court in which the judgment or decree was rendered, if there be fifteen days between the issuance and return thereof, and, if not, on the first day of the term next thereafter. Such execution may be directed to the sheriff or other proper officer of any county, who shall serve and execute the same, and make return thereof to the court in which the judgment or decree was rendered.



§ 13-3-115 - Issuance of subsequent execution

If a first writ of execution shall not have been returned and shall not have been executed, the clerk may issue another execution at the cost of any party in whose favor the execution was issued, if such party shall desire to take out another execution.



§ 13-3-117 - Issuance of execution against several defendants

When one judgment has been recovered against several defendants, execution shall issue thereon against all the defendants, and not otherwise.



§ 13-3-119 - Effect of death of one or more of several defendants before issuance of execution

If one or more of several defendants have died before the issuance of a writ of execution, and a revivor shall not have been had, the fact of the death shall be noted on the writ, and the property of the survivors only shall be liable to the execution in such case.



§ 13-3-121 - Execution for costs of Supreme Court

In cases decided in the Supreme Court, or dismissed or otherwise disposed of, the clerk of the court may issue executions for costs accrued in the Supreme Court, in excess of the filing fee, in the same manner that the clerks of the circuit courts are authorized to issue executions against any party liable therefor. Such executions may be directed to the sheriff of any county, and shall be returned in the same manner and under like penalties as in case of executions returnable to the circuit court.



§ 13-3-123 - Levy of writs of execution and attachments--on land

In case of a levy of an attachment on real estate in the occupancy of any person, the officer shall go to the house or upon the land of the defendant, and there declare that he attaches the same at the suit of the plaintiff, but if the land be unoccupied, or if the process be an execution, he may attach or levy upon the same by returning that he has attached or levied upon the land, describing it by numbers or otherwise properly, and, if the process be an attachment, stating that the land is unoccupied; and in all cases the return of the officer shall be conclusive of the facts stated therein, except on timely motion to quash.



§ 13-3-125 - Levy of writs of execution and attachments -- on personalty

If the levy be upon personal property the officer shall take the same into his possession and dispose of it according to law.



§ 13-3-127 - Levy of writs of execution and attachments -- on choses in action

In case an attachment be levied on rights, credits, and choses in action, the officer shall take into his possession the books of accounts and other evidences of debt belonging to the defendant, and if the plaintiff so direct, he shall summon all persons appearing to be indebted to the defendant, or to have effects of his in their hands, as garnishees, in the manner prescribed by law.



§ 13-3-129 - Levy of writs of execution and attachments -- on corporate stock and the like

In case of the levy of an execution or attachment on the stock, shares, or interest of the defendant in any corporation or joint stock company, the officer shall go to the office or principal place of business of the corporation or company, and there declare that he attaches or levies upon the stock, shares, or interest of the defendant therein at the suit of the plaintiff. The officer shall demand of any officer, agent, or clerk of such corporation or company there present, and who is not the defendant, a statement in writing, under oath, of the amount of the defendant's stock, the number of his shares, or extent of his interest in such corporation or company, and shall leave with the officer, agent, or clerk, a copy of the writ. If no such officer, agent, or clerk be present, the officer shall post conspicuously at such office or place of business a copy of the writ, with a statement therewith that he has attached or levied upon the stock, shares, or interest of the defendant at the suit of the plaintiff, and that he demands of the corporation or company the statement, under oath, of the defendant's stock, share, or interest therein. The stock, shares, and interest of the defendant in the corporation or company, including all dividends that may accrue after such levy, shall be bound by the lien of the execution or attachment. The corporation or company shall, within a reasonable time, not longer than ten days after the levy, deliver to the officer a statement in writing, under oath, of the particulars demanded by the officer, and of the value of the defendant's stock, shares, or interest, and in case the corporation or company shall neglect or refuse to do so, or shall wilfully make any false statement thereof, such corporation or company shall be liable to the plaintiff for the full amount of the judgment or decree, or of such judgment as the plaintiff shall recover if the process be an attachment. The failure of the corporation or company to make such statement shall not affect the right of the officer to sell the stock, shares, or interest of the defendant.



§ 13-3-131 - Levy of writs of execution and attachments -- on interest of partners or co-owners

When a defendant in execution shall own or be entitled to an undivided interest in any property not exclusively in his own possession, such interest may be levied on and sold by the sheriff without taking the property into actual possession, and such sale shall vest in the purchaser all the interest of the defendant in such property.



§ 13-3-133 - Money, banknotes, judgments and the like may be levied on; endorsement and negotiation of seized instruments; proceeds to be applied against judgment debtor's obligations

(1) Money, banknotes, bills, evidences of debt circulating as money, and any judgment or decree belonging to the defendant, may be taken under an execution or attachment and sold or disposed of according to law, or applied to the payment of the execution or in satisfaction of the judgment in attachment.

(2) The officer serving a writ may endorse all warrants, checks or drafts seized under execution or attachment. The officer serving the writ shall endorse on the warrant, check or draft the day and date it was received, shall take into possession, as they shall become due to the judgment debtor, monies, checks, drafts, warrants, vouchers or other evidences of indebtedness, and shall issue a receipt to the paying, disbursing or auditing officer therefor, and shall endorse, in the name of the judgment debtor, any and all checks, drafts, warrants, vouchers or other evidences of indebtedness delivered under the writ. The seized instruments may be negotiated and the proceeds thereof, or so much thereof as necessary, shall be applied to the payment of the execution or in satisfaction of the judgment in attachment in order of priority.



§ 13-3-135 - Purchaser's title to certain interests of defendant sold under execution or attachment

The purchaser of any chose in action, stock, share, interest, judgment, or decree of the defendant, sold under execution or attachment, shall become the owner thereof, in the same manner as if it had been regularly assigned to him by the defendant.



§ 13-3-137 - Growing crop shall not be levied upon

An execution shall nor be levied upon a growing crop, nor shall the same be seized under an attachment.



§ 13-3-139 - Lien of executions, and priority thereof

Writs of executions, where there is no judgment lien, shall bind the property of defendant only from the time of the levy thereof. If two or more writs shall be delivered to the officer for execution against the same person, that which was first delivered shall be the first levied and satisfied. It shall be the duty of the sheriff or other officer, on receipt of an execution, to indorse thereon the day of the month and the year and the hour when he received the same. For a failure to make such indorsement, the sheriff or other officer shall be liable to a penalty of One Hundred Dollars ($ 100.00), to the use of the plaintiff, recoverable by motion before the court from which the execution issued, and the sheriff or other officer shall, moreover, be liable for all damages sustained by any party aggrieved.



§ 13-3-141 - Officer to care for property and allowed expenses

When a sheriff or other officer shall levy an execution on livestock, he shall provide for its sustenance until sold or otherwise legally discharged from the execution. Upon the return of the execution, the court, in cases where the compensation is not fixed by law, shall settle and adjust what the officer shall be allowed for his expenses incurred by providing for the stock, and also reasonable expenses of keeping personal property levied on by him, and the same shall be taxed as costs. The officer may retain the same out of the money arising from the sale of the property.



§ 13-3-143 - Manner by which personal representative or successor thereof of plaintiff may have execution

When the executor or administrator of a plaintiff who dies before satisfaction of his judgment shall file with the clerk a copy of his letters testamentary or of administration, duly certified, execution may be issued on the judgment as if such death had not occurred, and the clerk shall indorse on the execution the fact of the death of the plaintiff, and that the execution is at the instance of his executor or administrator, stating the name of the executor or administrator. When an administrator, guardian, trustee, or other person acting in a fiduciary or official capacity, who recovered a judgment, shall die, resign, or be removed without having obtained satisfaction thereof, his successor may have execution of the judgment in the same manner, without revival of the judgment by scire facias.



§ 13-3-145 - Effect of death of one or more of several plaintiffs before issuance of execution

The death of one or more of several plaintiffs in a judgment shall not prevent the issuance of execution in favor of the survivors.



§ 13-3-147 - Assignee of a judgment may have execution

The assignee of a judgment, where the plaintiff has died, may have execution thereof for his use as if such death had not occurred, upon filing with the clerk his affidavit of the death of the plaintiff and the assignment, and, where the plaintiff has not died, the assignee of a judgment may have an execution for his use in the same manner.



§ 13-3-149 - Effect of death of party after execution issued

The death of any plaintiff or defendant after the issuance or the levy of an execution on personal or real estate, shall not affect the duty of the officer making the levy to proceed and sell as if such death had not occurred.



§ 13-3-151 - Execution issued against dead defendant

After one year from the death of any defendant in a judgment for money, execution thereof may be had by leave of the court rendering the judgment, or of the judge thereof in vacation, upon cause shown, against any property on which such judgment was a lien at the time of the death of the defendant, and a sale of such property may be made in the same manner and with the same effect as if the defendant were living. In case of the death of the defendant in a judgment for the recovery of real or personal property, execution may be had without revival, in the same manner as if the defendant had not died.



§ 13-3-153 - Motion to revive judgment

Those provisions of the Mississippi Code of 1972 relating to the execution of judgments without revival shall not prevent a revival in any case by a motion to revive judgment.



§ 13-3-155 - Execution and garnishment on certain judgments and decrees of other courts may be issued by clerk

The clerk of the circuit court in whose office any judgment or decree shall be enrolled, may issue execution and writs of garnishment thereon, directed to the sheriff of his county, returnable before the court which rendered the judgment or decree.



§ 13-3-157 - When a bond of indemnity shall be required

If the sheriff shall levy an execution, attachment, or writ of seizure for the purchase-money on any personal property, and a doubt shall arise whether the right to the property be in the defendant or not, the sheriff may demand of the plaintiff a bond with sufficient sureties, payable to the officer, in a penalty equal to double the value of the property, conditioned that the obligors therein will indemnify and save harmless the officer against all damages which he may sustain in consequence of the seizure or sale of the property, and will pay to and satisfy any person claiming title to the property all damages which such person may sustain in consequence of the seizure or sale. If such bond be not given on or before the day of the sale or the return day of the attachment, the sheriff shall be justified in releasing the levy and delivering the property to the party from whose possession it was taken; but the plaintiff or his agent or attorney shall have reasonable notice, in writing, before the day of sale or return day of the writ, that the bond is required.

However, in instances where a warrant is issued by the Chairman of the State Tax Commission, as the commissioner, under the authority of any statute by which such commissioner is authorized to issue such warrants, and where the officer to whom such warrant is directed shall demand of the commissioner an indemnifying bond under the circumstances and conditions hereinbefore provided, the commissioner is hereby authorized to execute such indemnifying bond demanded and pay all obligations which may accrue by reason of the execution of such bond out of the funds appropriated by the Legislature to defray the expenses of the State Tax Commission.



§ 13-3-159 - Remedy on bond of indemnity

If the bond and security required under Section 13-3-157 be given, it shall be returned with the writ, and the person claiming the property levied on may prosecute a suit upon the bond, with the name of the payee or his representatives, for the use of the claimant, and recover such damages as he may sustain by the seizure or sale of the property or levy of process; and the claimant shall, after the due execution of the bond, be barred of any action against the officer levying the process, unless the obligors in the bond shall be or become insolvent, or the bond be otherwise invalid.



§ 13-3-161 - Where sales under execution or other process are to be made

All sales by any sheriff by virtue of an execution or other process, when not issued by a justice court, shall be made at the courthouse of the county. The sheriff shall effectuate any execution on a judgment. However, personal property too cumbersome to be removed, may be sold at the place where the same may be, or at any convenient place. Cattle, sheep, or stock, other than horses and mules, may be sold at any public place in the neighborhood of the defendant's residence.

Sales of personal property under execution or other process from a justice court may be made at any convenient point in the county where it is found, or at the courthouse of the county. The sheriff shall effectuate any execution on a judgment. The sale of lands under executions or other process from such courts shall be made as under execution from the circuit courts.



§ 13-3-163 - When sales of land may be made; advertising of sale

(1) Sales of land may be made on any day except Sunday and any legal holiday as defined by Section 3-3-7, Mississippi Code of 1972, and shall be advertised by the plaintiff in a newspaper published in the county, once in each week for three (3) successive weeks, or, if no newspaper is so published, in some newspaper having a general circulation therein once in each week for three (3) successive weeks.

(2) In addition to effectuating the advertisement, any expense or cost incurred by advertising and providing notice for the sale of land pursuant to subsection (1) of this section in justice court shall be paid by the plaintiff, and said expenses shall be taxed as costs.



§ 13-3-165 - When sales of personalty may be made; advertising of sale

(1) Sales of personalty may be made on any day except Sunday and any legal holiday as defined by Section 3-3-7, Mississippi Code of 1972, and shall be advertised by the plaintiff ten (10) days before the day of sale by posting notices of the time, terms and place of sale in three (3) public places in the county, one (1) of which shall be at the courthouse.

(2) In addition to effectuating the advertisement, any expense or cost incurred by advertising and providing notice for the sale of personalty pursuant to subsection (1) of this section in justice court shall be paid by the plaintiff, and said expenses shall be taxed as costs.



§ 13-3-167 - Sale of perishable goods

When goods and chattels are levied on, which by their nature are perishable and in danger of immediate waste or decay, the officer levying shall sell them at such time, and on such notice, and at such place as a sound discretion may warrant.



§ 13-3-169 - Hours and mode of sale

(1) Except as otherwise provided in this section, sales under execution shall not commence sooner than eleven o'clock in the forenoon, nor continue later than four o'clock in the afternoon. All such sales shall be by auction, to the highest bidder for cash, and only so much of the property levied on shall be sold as will satisfy the execution and costs.

(2) Sales under execution conducted by a special agent of the State Tax Commission pursuant to a warrant, jeopardy warrant or alias warrant issued by the Chairman of the State Tax Commission, shall commence and be conducted at the times specified by the Chairman of the State Tax Commission or his duly authorized agent. All such sales shall be by auction to the highest bidder for cash or for cash equivalent deemed acceptable by the Chairman of the State Tax Commission. Only so much of the property levied on shall be sold as will satisfy the execution and costs.



§ 13-3-171 - Lands to be sold to be offered in subdivisions and as an entirety

All lands comprising a single tract, sold under execution, shall be first offered in subdivisions not exceeding one hundred and sixty (160) acres, or one-quarter section, and then offered as an entirety, and the price bid for the latter shall control only when it shall exceed the aggregate of the bids for the same in subdivisions.



§ 13-3-173 - Sale may be adjourned or continued from day to day

Whenever, from a defect of bidders, caused by inclement weather or otherwise, the property shall not be likely to command a reasonable price, the officer may adjourn the sale and readvertise the same for a subsequent day. Whenever a sale advertised for a particular day shall not be completed on that day, the same may be continued from day to day.



§ 13-3-175 - Venditioni exponas

If any property taken in execution shall remain in the hands of the officer unsold, he shall so return on the execution, and thereupon a writ of venditioni exponas shall issue, directed to the officer, upon which the like proceedings shall be had as might and ought to have been had on the first execution. And if property sold on a venditioni exponas shall not bring enough to satisfy the judgment, the officer shall forthwith return the same, and thereupon another proper execution for the balance remaining unpaid may be issued.



§ 13-3-177 - Venditioni exponas to issue when officer taking property dies

When the officer taking property under execution shall die before the sale thereof, a writ of venditioni exponas shall issue, directed to the proper officer of the county in which the property was taken, and such officer shall, under the writ of venditioni exponas, receive the property from the representatives of the former sheriff, or other officer, who are required to deliver the same to the officer having the venditioni exponas, on his producing the same and executing a receipt for the property, and the officer shall proceed to sell the same as in other cases.



§ 13-3-179 - Procedure to be followed where property is not delivered by representatives of deceased officer taking property

If the representatives of the deceased officer shall refuse or neglect to deliver the property on demand, or if there shall not be an executor or administrator of his estate, the officer having the writ of venditioni exponas may seize the property taken by the former officer wherever it may be found, and sell the same as in other cases, or the plaintiff may move in the court from which the execution issued against the representatives of the deceased officer and his sureties, and thereupon a judgment shall be entered against the representatives of the deceased officer and his sureties for the amount of the execution which came to the hands of such deceased officer, with interest and costs.



§ 13-3-181 - Duty of officer to examine judgment-roll; priority of liens

After the sale of any property by the sheriff or other officer on execution, before the money is paid over by him, he shall examine the judgment-roll to ascertain if there by any elder judgment or judgments, decree or decrees, enrolled against the defendant or defendants in execution, having a priority of lien. If there be, he shall apply the proceeds of the sale to the judgment or decree having the priority of lien, and return such application upon the execution. Should there by any dispute as to which judgment or decree has the priority of lien, the officer shall make a statement of the fact of the dispute, and return the same, with the execution and the money raised thereon, into the court to which the same is returnable, and the court shall, on motion and examination of the facts, determine to whom the money so raised on execution shall be paid.



§ 13-3-183 - Officer to restore money on injunction of execution

When an officer shall receive under execution the whole or any part of the money for which the same was issued, and the defendant, before payment thereof to the plaintiff, obtain an injunction against the execution, the officer shall pay over to the defendant the money received, or such part thereof as may be enjoined. If an officer shall, when required, fail to pay over the money so received and enjoined to the person having a right to demand the same, such officer and his sureties shall be liable to the same remedies as are given by law to the plaintiff for the nonpayment of money levied on execution.



§ 13-3-185 - How purchaser takes property sold at execution sale

The purchaser of any property sold at execution sale by the sheriff or other officer shall take the same discharge of all liens of judgments and decrees, whether the same be sold under an execution issued upon the elder or junior judgment or decree.



§ 13-3-187 - Conveyance of land sold under execution or other process

When lands are sold by virtue of any writ of execution or other process, the officer making the sale shall, on payment of the purchase-money, execute to the purchaser a conveyance which shall vest in the purchaser all the right, title and interest which the defendant had in and to such lands, and which, by law, could be sold under such execution or other process.



§ 13-3-189 - Completion of title under justice's execution

The title to land sold under execution issued by a justice of the peace shall not be complete in the purchaser until he shall have obtained from the justice a certified transcript of the proceedings had before him in the suit, including a copy of the execution and the officer's return on it, which shall be filed with the conveyance made by the officer in the chancery clerk's office and recorded with the conveyance. Upon filing such transcript and conveyance for record in the chancery clerk's office of the county where the land lies, the title of the purchaser shall be as full and complete as if the sale had been under a judgment and execution from a circuit court.






Chapter 5 - JURIES

§ 13-5-1 - Who are competent jurors; determination of literacy

Every citizen not under the age of twenty-one years, who is either a qualified elector, or a resident freeholder of the county for more than one year, is able to read and write, and has not been convicted of an infamous crime, or the unlawful sale of intoxicating liquors within a period of five years and who is not a common gambler or habitual drunkard, is a competent juror. No person who is or has been within twelve months the overseer of a public road or road contractor shall, however, be competent to serve as a grand juror. The lack of any such qualifications on the part of one or more jurors shall not, however, vitiate an indictment or verdict. Moreover, no talesman or tales juror shall be qualified who has served as such talesman or tales juror in the last preceding two years, and no juror shall serve on any jury who has served as such for the last preceding two years. No juror shall serve who has a case of his own pending in that court, provided there are sufficient qualified jurors in the district, and for trial at that term.

In order to determine that prospective jurors can read and write, the presiding judge shall, with the assistance of the clerk, distribute to the jury panel a form to be completed personally by each juror prior to being empaneled as follows:

"1. Your name Last First Middle initial

2. Your home address

3. Your occupation

4. Your age

5. Your telephone number If none, write none

6. If you live outside the county seat, the number of miles you live

from the courthouse Miles

Sign your name"

The judge shall personally examine the answers of each juror prior to empaneling the jury and each juror who cannot complete the above form shall be disqualified as a juror and discharged.

A list of any jurors disqualified for jury duty by reason of inability to complete the form shall be kept by the circuit clerk and their names shall not be placed in the jury box thereafter until such person can qualify as above provided.



§ 13-5-2 - Public policy stated

It is the policy of this state that all persons selected for jury service be selected at random from a fair cross section of the population of the area served by the court, and that all qualified citizens have the opportunity in accordance with this chapter to be considered for jury service in this state and an obligation to serve as jurors when summoned for that purpose. A citizen shall not be excluded from jury service in this state on account of race, color, religion, sex, national origin, or economic status.



§ 13-5-4 - Definitions

As used in this chapter:

(a) "Court" means the circuit, chancery and county courts of this state and includes, when the context requires, any judge of the court.

(b) "Clerk" and "clerk of the court" means the circuit clerk of the county and any deputy clerk.

(c) "Master list" means the voter registration lists for the county.

(d) "Voter registration lists" means the official records of persons registered to vote in the county.

(e) "Jury wheel" means any physical device or electronic system for the storage of the names or identifying numbers of prospective jurors.

(f) "Jury box" means the jury wheel in which is placed the names or identifying numbers of prospective jurors whose names are drawn at random from the jury wheel and who are not disqualified.

(g) "Senior judge" means the circuit or chancery judge, as the case may be, who has the longest continuous service on the court in a particular judicial district which has more than one (1) such judge, or if the judges are equal in time of service, then the judge who has been engaged for the longest time continuously in the practice of law in this state.



§ 13-5-6 - Jury commission--number, appointment, terms, qualifications, and compensation of members

(1) A jury commission shall be established in each county to manage the jury selection process under the supervision and control of the court. The jury commission shall be composed of three (3) members who will serve a four-year term beginning on January 1, 1975, as follows: One (1) member shall be appointed by the circuit judge of said county; one (1) member shall be appointed by the chancery judge of said county; and one (1) member shall be appointed by the board of supervisors of said county. If there is more than one (1) circuit or chancery judge in a judicial district, then the senior circuit or chancery judge, as the case may be, shall make the said appointment for each county in his district. Any unexpired term shall be filled by the appropriate appointing authority who is in office at the time the vacancy occurs.

(2) A jury commissioner shall have the following qualifications:

(a) He shall be a duly qualified elector at the time of his appointment;

(b) He shall be a resident citizen in the county in which he is to serve; and

(c) He shall not be an attorney nor an elected public official.

(3) Each jury commissioner shall receive compensation at a per diem rate as provided in Section 25-3-69.



§ 13-5-8 - Master list consisting of county voter registration list to be compiled and maintained; exclusion of persons permanently excused from jury service from list; reinstatement of permanently excused persons

(1) In April of each year, the jury commission for each county shall compile and maintain a master list consisting of the voter registration list for the county.

(2) The circuit clerk of the county and the registrar of voters shall have the duty to certify to the commission during the month of January of each year under the seal of his office the voter registration list for the county; the list shall exclude any person who has been permanently excused from jury service pursuant to Section 13-5-23(4). Any person who has been excluded from the master list for jury service may be reinstated to the master list after one (1) year by requesting that the circuit clerk reinstate him to the master list.



§ 13-5-10 - Jury wheel; selection and deposit of names or identifying numbers of prospective jurors; number required; refilling

The jury commission for each county shall maintain a jury wheel into which the commission shall place the names or identifying numbers of prospective jurors taken from the master list. If the total number of prospective jurors on the master list is one thousand (1,000) or less, the names or identifying numbers of all of them shall be placed in the jury wheel. In all other cases, the number of prospective jurors to be placed in the jury wheel shall be one thousand (1,000) plus not less than one percent (1%) of the total number of names on the master list. From time to time a larger or additional number may be determined by the jury commission or ordered by the court to be placed in the jury wheel. In April of each year, beginning in 1976, the wheel shall be emptied and refilled as prescribed in this chapter.



§ 13-5-12 - Jury wheel--selection and deposit of names or identifying numbers of prospective jurors--procedure where less than all names on master list used

Unless all the names on the master list are to be placed in the jury wheel pursuant to Section 13-5-10, the names or identifying numbers of prospective jurors to be placed in the jury wheel shall be selected by the jury commission at random from the master list in the following manner: The total number of names on the master list shall be divided by the number of names to be placed in the jury wheel; the whole number nearest the quotient shall be the "key number," except that the key number shall never be less than two (2). A "starting number" for making the selection shall then be determined by a random method from the number from one (1) to the key number, both inclusive. The required number of names shall then be selected from the master list by taking in order the first name on the master list corresponding to the starting number and then successively the names appearing in the master list at intervals equal to the key number, recommencing if necessary at the start of the list until the required number of names has been selected. The name of any person who is under the age of twenty-one (21) years and the name of any person who has been permanently excused from jury service pursuant to Section 13-5-23(4) shall be passed over without interrupting the sequence of selection. Any person who has been excluded from the master list for jury service may be reinstated to the master list after one (1) year by requesting that the circuit clerk reinstate him to the master list. Upon recommencing at the start of the list, names previously selected from the master list shall be disregarded in selecting the additional names. The jury commission may use an electronic or mechanical system or device in carrying out its duties.



§ 13-5-14 - List of names placed in jury wheel to be delivered to senior circuit judge--minute entry

At any time the jury commission places names in the jury wheel, the jury commission shall also deliver to the senior circuit judge a list of all names placed on or in the jury wheel, and said circuit judge shall spread upon the minutes of the circuit court all of the names so placed in the jury wheel.



§ 13-5-16 - Random drawing of names or identifying numbers of prospective jurors; alphabetical list; prohibition against disclosure of names drawn; use of computer or electronic device for random selection

(1) Except as otherwise provided by subsection (2) of this section, from time to time and in a manner prescribed by the court, a private citizen who does not have an interest in a case pending trial and who is not a practicing attorney publicly shall draw at random from the jury wheel the names or identifying numbers of as many prospective jurors as the court by order requires. The clerk shall prepare an alphabetical list of the names drawn. Neither the names drawn nor the list shall be disclosed to any person other than pursuant to this chapter or specific order of the court.

(2) The court may order that the drawing of names or identifying numbers pursuant to subsection (1) of this section may be performed by random selection of a computer or electronic device pursuant to such rules and regulations as may be prescribed by the court.



§ 13-5-18 - Telephone answering device required; cost of device

The clerk of the circuit court in each county shall purchase and install a telephone answering device for the purpose of providing a recorded message after 5:00 p.m. to jurors who have been summoned to jury duty, in order for such jurors to inquire as to whether their presence will be required in court the following day. The cost of purchasing and maintaining said telephone answering device shall be paid by the board of supervisors from the county general fund.



§ 13-5-21 - Jury list in counties with two circuit court districts

In counties where there are two (2) circuit court districts, the jury commission shall make a list of jurors for each district in the manner directed for a county, and the same shall be treated in all respects as for an entire county. In such counties a juror shall not be required to serve out of his district, except should the court, in its discretion, otherwise direct, and except when drawn on a special venire. In either of such excepted cases, the jury shall be drawn from the two (2) jury boxes if the court so direct, one (1) name for each alternately.



§ 13-5-23 - Exemptions; length of service of tales and grand jurors

(1) All qualified persons shall be liable to serve as jurors, unless excused by the court for one (1) of the following causes:

(a) When the juror is ill and, on account of the illness, is incapable of performing jury service;

(b) When the juror's attendance would cause undue or extreme physical or financial hardship to the prospective juror or a person under his or her care or supervision; or

(c) When the potential juror is a breast-feeding mother.

(2) An excuse of illness under subsection (1)(a) of this section may be made to the clerk of court outside of open court by providing the clerk with a certificate of a licensed physician, stating that the juror is ill and is unfit for jury service, in which case the clerk may excuse the juror. If the excuse of illness is not supported by a physician's certificate, a judge of the court for which the individual was called to jury service shall decide whether to excuse an individual under subsection (1)(a) of this section.

(3) (a) The test of an excuse under subsection (1)(b) of this section for undue or extreme physical or financial hardship shall be whether the individual would either:

(i) Be required to abandon a person under his or her personal care or supervision due to the impossibility of obtaining an appropriate substitute caregiver during the period of participation in the jury pool or on the jury; or

(ii) Incur costs that would have a substantial adverse impact on the payment of the individual's necessary daily living expenses or on those for whom he or she provides the principal means of support; or

(iii) Suffer physical hardship that would result in illness or disease.

(b) "Undue or extreme physical or financial hardship" does not exist solely based on the fact that a prospective juror will be required to be absent from his or her place of employment or business.

(c) A judge of the court for which the individual was called to jury service shall decide whether to excuse an individual under subsection (1)(b) of this section.

(d) A person asking to be excused based on a finding of undue or extreme physical or financial hardship must take all actions necessary to have obtained a ruling on that request by no later than the date on which the individual is scheduled to appear for jury duty.

(e) A person asking a judge to grant an excuse under subsection (1)(b) of this section may be required to provide the judge with documentation such as, but not limited to, federal and state income tax returns, medical statements from licensed physicians, proof of dependency or guardianship and similar documents, which the judge finds to clearly support the request to be excused. Failure to provide satisfactory documentation may result in a denial of the request to be excused.

(f) In cases under subsection (1)(c) of this section, the excuse must be made by the juror in open court under oath.

(4) A person is excused from jury service permanently only when the deciding judge determines that the underlying grounds for being excused are of a permanent nature. A person who has been summoned for jury duty who meets the age threshold for exemption from jury service shall have the option to be permanently excused from jury service due to age by filing with the circuit clerk a notarized request to be permanently excused.

(5) Grand jurors shall serve until discharged by the court.



§ 13-5-25 - Who is exempt as a personal privilege

Every citizen over sixty-five (65) years of age, and everyone who has served as a grand juror or as a petit juror in the trial of a litigated case within two (2) years, shall be exempt from service if the juror claims the privilege. No qualified juror shall be excluded because of any such reasons, but the same shall be a personal privilege to be claimed by any person selected for jury duty. Any citizen over sixty-five (65) years of age may claim this personal privilege outside of open court by providing the clerk of court with information that allows the clerk to determine the validity of the claim.

Provided, however, that no person who has served as a grand juror or as a petit juror in a trial of a litigated case in one (1) court may claim the exemption in any other court where the juror may be called to serve.



§ 13-5-26 - Jury box; deposit of names drawn from jury wheel; drawing and assignment of jurors; use of computer or electronic device for random selection

(1) The circuit clerk shall maintain a jury box and shall place therein the names or identifying numbers of all prospective jurors drawn from the jury wheel.

(2) A judge or any court or any other state or county official having authority to conduct a trial or hearing with a jury within the county may direct the circuit clerk to draw and assign to that court or official the number of jurors he deems necessary for one or more jury panels or as required by law for a grand jury, except as otherwise provided by subsection (3) of this section. Upon receipt of the direction, and in a manner prescribed by the court, the circuit clerk shall publicly draw at random from the jury box the number or jurors specified.

(3) The court may order that the drawing and assigning of jurors pursuant to subsection (2) of this section may be performed by random selection of a computer or electronic device pursuant to such rules and regulations as may be prescribed by the court. The jurors drawn for jury service shall be assigned at random by the clerk to each jury panel in a manner prescribed by the court.



§ 13-5-28 - Summoning of person drawn for jury duty

If a grand, petit or other jury is ordered to be drawn, the clerk thereafter shall cause each person drawn for jury service to be served with a summons, either personally or by mail, addressed to the juror at the juror's usual residence, business or post office address, requiring the juror to report for jury service at a specified time and place. The summons shall include instructions to the potential jurors that explain, in layman's terms, the provisions of Section 13-5-23.



§ 13-5-30 - Summoning of jurors where there is shortage of petit jurors drawn from jury box

If there is an unanticipated shortage of available petit jurors drawn from a jury box, the court may require the sheriff to summon a sufficient number of petit jurors selected at random by the clerk from the jury box in a manner prescribed by the court.



§ 13-5-32 - Names of jurors drawn from jury box to be made public; exception

The names of jurors drawn from the jury box shall be made available to the public unless the court determines in any instance that this information in the interest of justice should be kept confidential or its use limited in whole or in part.



§ 13-5-33 - Juror may postpone jury service one time only; conditions for postponement; extreme emergency exception

(1) Notwithstanding any other provisions of this chapter, individuals scheduled to appear for jury service have the right to postpone the date of their initial appearance for jury service one (1) time only. Postponements shall be granted upon request, provided that:

(a) The juror has not been granted a postponement within the past two (2) years;

(b) The prospective juror appears in person or contacts the clerk of the court by telephone, electronic mail or in writing to request a postponement; and

(c) Prior to the grant of a postponement with the concurrence of the clerk of the court, the prospective juror fixes a date certain to appear for jury service that is not more than six (6) months or two (2) terms of court after the date on which the prospective juror originally was called to serve and on which date the court will be in session, whichever is the longer period.

(2) A subsequent request to postpone jury service may be approved by a judicial officer only in the event of an extreme emergency, such as a death in the family, sudden illness, or a natural disaster or a national emergency in which the prospective juror is personally involved, that could not have been anticipated at the time the initial postponement was granted. Prior to the grant of a second postponement, the prospective juror must fix a date certain on which the individual will appear for jury service within six (6) months or two (2) terms of court after the postponement on a date when the court will be in session.

(3) The Administrative Office of Courts shall promulgate rules for the implementation of this section.



§ 13-5-34 - Punishment for failure to appear or to complete jury service

(1) A person summoned for jury service who fails to appear or to complete jury service as directed, and who has failed to obtain a postponement in compliance with the provisions for requesting a postponement, or who fails to appear on the date set pursuant to Section 13-5-33, may be ordered by the court to appear and show cause for failure to comply with the summons. If the juror fails to show good cause for noncompliance with the summons, the juror may be held in civil contempt of court and may be fined not more than Five Hundred Dollars ($ 500.00) or imprisoned not more than three (3) days, or both. The prospective juror may be excused from paying sanctions for good cause shown or in the interest of justice.

(2) In addition to, or in lieu of, the fine or imprisonment provided in subsection (1) of this section, the court may order that the prospective juror complete a period of community service for a period no less than if the prospective juror would have completed jury service, and provide proof of completion of this community service to the court.



§ 13-5-35 - Employment protections for jurors

(1) It shall be unlawful for any employer or any other person to persuade or attempt to persuade any juror to avoid jury service; to intimidate or to threaten any juror in that respect; or to remove or otherwise subject an employee to adverse employment action as a result of jury service if the employee notifies his or her employer that he or she has been summoned to serve as a juror within a reasonable period of time after receipt of a summons.

(2) It shall be unlawful for an employer to require or request an employee to use annual, vacation or sick leave for time spent responding to a summons for jury duty, time spent participating in the jury selection process, or time spent actually serving on a jury. Nothing in this provision shall be construed to require an employer to provide annual, vacation or sick leave to employees under the provisions of this statute who otherwise are not entitled to such benefits under company policies.

(3) Any violation of subsection (1) or (2) of this section shall be deemed an interference with the administration of justice and a contempt of court and punishable as such.

(4) A court shall automatically postpone and reschedule the service of a summoned juror employed by an employer with five (5) or fewer full-time employees, or their equivalent, if another employee of that employer has previously been summoned to appear during the same period. Such postponement will not constitute the excused individual's right to one (1) automatic postponement under Section 13-5-24.



§ 13-5-36 - Preservation of records and papers in connection with selection and service of jurors

All records and papers compiled and maintained by the jury commission or the clerk in connection with selection and service of jurors shall be preserved by the clerk for four (4) years after the jury wheel used in their selection is emptied and refilled, and for any longer period ordered by the court.



§ 13-5-38 - Payment of cost of implementation of law

In counties where the implementation of Sections 13-5-2 through 13-5-16, 13-5-21, 13-5-26 through 13-5-38, and 13-5-41, requires additional clerical or other personnel, the board of supervisors, in its discretion, may pay for such services out of the general county fund of the respective county.



§ 13-5-39 - Terms of grand juries limited

Unless otherwise directed by an order of the senior circuit judge, not more than two (2) grand juries shall be drawn or impaneled during a calendar year at or for a term or terms of the circuit court in any county or judicial district of a county; provided, however, upon impanelment, a grand jury may be convened and reconvened in termtime and in vacation. It shall continue to serve from term to term until the next grand jury is impaneled, and it may return indictments to any term of court, notwithstanding that a term of court at which criminal business may be conducted shall intervene between the time the grand jury is impaneled and the time an indictment is returned.



§ 13-5-41 - Number of grand jurors

The number of grand jurors shall not be less than fifteen (15) nor more than twenty-five (25), in the discretion of the court.



§ 13-5-43 - Impaneling as conclusive evidence of competency and qualifications

Before swearing any grand juror as such, he shall be examined by the court, on oath, touching his qualification. After the grand jurors shall have been sworn and impaneled, no objection shall be raised, by plea or otherwise, to the grand jury, but the impaneling of the grand jury shall be conclusive evidence of its competency and qualifications. However, any party interested may challenge or except to the array for fraud.



§ 13-5-45 - Foreman to be appointed and all to be sworn

The court shall appoint one of the grand jurors to be foreman of the grand jury, to whom the following oath shall be administered in open court, in the presence of the rest of the grand jurors, to wit:

"You, as foreman of this grand inquest, shall diligently inquire into, and true presentment make, of all such matters and things as shall be given you in charge, or otherwise come to your knowledge, touching the present service. The counsel of the state, your fellows, and your own you will keep secret. You shall not present any person through malice, hatred or ill will, nor shall you leave any person unpresented through fear, favor or affection, or for any reward, hope or promise thereof, but in all your presentments, you shall present the truth, the whole truth, and nothing but the truth, to the best of your skill and understanding. So help you God."

And the following oath shall be administered to the other jurors, to wit:

"The same oath that your foreman has now taken before you on his part, you, and each of you, shall well and truly observe, and keep on your respective parts. So help you God."



§ 13-5-47 - Judge to charge the grand jury

The judge shall charge the grand jury concerning its duties and expound the law to it as he shall deem proper, and he shall particularly charge it concerning enforcement of the following statutes:

(1) those against gambling and the unlawful selling and handling of intoxicating liquors;

(2) those relating to gambling with minors, and the giving or selling to them tobacco, narcotics, or liquors;

(3) those providing for the assessment, collection and disbursement of the public revenues, both state and county;

(4) those defining the duties of public officers;

(5) those relating to the collection and paying over of fines and forfeitures;

(6) those relating to providing fire escapes in hotels, theaters and other buildings;

(7) those relating to the management of sixteenth section school trust lands; and

(8) all such other statutes as he shall deem proper at any time.

Moreover, the judge shall especially charge the grand jury with respect to the state forest fire laws as set forth in Section 95-5-25 and Section 92-17-13, and charge that the grand jury shall report to him as to the status of forest protection in the county.

It shall be unlawful for the district attorney or other officer, or person, to deliver to the grand jury the charge required by this section to be delivered by the judge, but this shall not prevent the judge from having the circuit clerk read the charge proposed by the judge, to the grand jury in the presence of the judge, when, by reason of physical infirmity, the judge shall be unable to deliver his charge.



§ 13-5-51 - Places of absent jurors to be filled

If, after the grand jury has been sworn, any of the members thereof should absent themselves from any cause, or become incompetent to sit, or be excused by the court, the court shall have power to cause others to be sworn in their places.



§ 13-5-53 - Adjournment of grand jury to a day; pay in such case

The court or judge, in its discretion, may adjourn the grand jury to a subsequent day in termtime or vacation, and the jurors shall receive pay only for the number of days they shall be actually engaged in the performance of their duties.



§ 13-5-55 - Grand jury to inspect jail; sheriff punishable

Each grand jury which is impaneled shall make a personal inspection of the county jail, its condition, sufficiency for the safekeeping of prisoners, and their accommodation and health, and make reports thereof to the court. For any violation or neglect of duty as to the jail, the sheriff may be punished as for a misdemeanor, or may be fined as for a contempt, such not to exceed Fifty Dollars ($ 50.00).



§ 13-5-57 - Grand jury may examine all county offices

The grand jury shall have free access at all proper hours to the papers, records, accounts and books of all county officers, for all examinations which, in its discretion, it may see fit to make, and may make report to the court in relation thereto.



§ 13-5-59 - Grand jury to examine tax collector's books

It shall be the duty of each grand jury which is impaneled to examine the tax collector's books and his reports and settlements, and make report thereon.



§ 13-5-61 - Grand jury not to disclose secrets of jury-room

A grand juror, except when called as a witness in court, shall not disclose any proceeding or action had by the grand jury in relation to offenses brought before it, within six (6) months after final adjournment of the grand jury upon which he served, nor shall any grand juror disclose the name or testimony of any witness who has been before the grand jury on pain of fine or imprisonment for contempt of court.



§ 13-5-63 - Witnesses before grand jury may be subpoenaed and sworn

The foreman of the grand jury shall have power to order subpoenas for all witnesses desired to be produced, and he shall also have power to swear all witnesses. A record shall be kept by the foreman and returned to court, certified and signed by the foreman, of the names of all witnesses sworn before the grand jury.



§ 13-5-65 - Impaneling of petit juries

After the drawing of the grand jury, the remaining jurors in attendance shall be impaneled into three petit juries for the first week of court if there be a sufficient number left, and, if not, the court may direct a sufficient number for that purpose to be drawn and summoned. If there be more than enough jurors for the three juries, or for two juries if the court shall direct only two to be impaneled, the excess may be discharged, or they may be retained, in the discretion of the court, to serve as talesmen. If so retained, they shall have the privilege of members of the regular panel, of exemption from service.



§ 13-5-67 - Impaneling of alternate jurors

Except in cases in which jury selection and selection of alternate jurors is governed by rules promulgated by the Mississippi Supreme Court, whenever, in the opinion of a circuit judge or chancellor presiding in a case in which a jury is to be used, the trial is likely to be a protracted one, such circuit judge or chancellor, in his discretion, may direct that one (1) or two (2) jurors in addition to the regular panel be called and impaneled to sit as alternate jurors. Alternate jurors in the order in which they are called shall replace jurors who, prior to the time the jury retires to consider its verdict, become unable or disqualified to perform their duties. Alternate jurors shall be drawn in the same manner, shall have the same qualifications, shall be subject to the same examination and challenges for cause, shall take the same oath and shall have the same functions, powers, facilities and privileges as the regular jurors. An alternate juror who does not replace a regular juror shall be discharged at the time the jury retires to consider its verdict. In capital cases the defendant and the state shall each be allowed two (2) peremptory challenges to alternate jurors in addition to those otherwise provided by law. In all other cases each party shall be allowed one (1) peremptory challenge to alternate jurors in addition to those otherwise provided by law. In any criminal case all peremptory challenges by the state shall be made before the alternate juror is presented to the defendant. The additional peremptory challenges provided for herein may be used against an alternate juror only, and other peremptory challenges allowed by law may not be used against an alternate juror.



§ 13-5-69 - Examination of jurors by attorneys or litigants

Except in cases in which the examination of jurors is governed by rules promulgated by the Mississippi Supreme Court, the parties or their attorneys in all jury trials shall have the right to question jurors who are being impaneled with reference to challenges for cause, and for peremptory challenges, and it shall not be necessary to propound the questions through the presiding judge, but they may be asked by the attorneys or by litigants not represented by attorneys.



§ 13-5-71 - Oath of petit jurors

Petit jurors shall be sworn in the following form:

"You, and each of you, do solemnly swear (or affirm) that you will well and truly try all issues and execute all writs of inquiry that may be submitted to you, or left to your decision by the court, during the present term, and true verdicts give according to the evidence. So help you God."

The oath shall authorize the jury to try all issues and execute all writs of inquiry which may be submitted to it during that term of the court. Talesmen, if any be summoned or retained, shall in like manner be sworn to try all issues and execute all writs of inquiry which may be submitted to them during the day for which they are summoned or the time for which they are retained.



§ 13-5-73 - Oath of jurors and bailiffs in capital cases

The jurors in a capital case shall be sworn to "well and truly try the issue between the state and the prisoner, and a true verdict give according to the evidence and the law." Bailiffs may be specially sworn by the court, or under its direction, to attend on such jury and perform such duties as the court may prescribe for them.



§ 13-5-77 - Special venire facias to issue in certain criminal cases

When any person charged with a capital crime, or with the crime of manslaughter, shall have been arraigned and the plea of not guilty entered, the accused or the district attorney in any such case shall, upon demand, be entitled to a special venire. If at a term of court a special venire has been demanded for any case or cases, it shall be the duty of the court to cause to be drawn, in open court, from the jury box as many names as the judge in his discretion may direct, not to be less than forty (40) for each special venire as the judge in his discretion may direct to be called, and it shall be the duty of the clerk to issue a special venire facias, commanding the sheriff to summon the persons whose names are so drawn, to attend the court on a particular day to be named in the writ. It shall not be necessary that a separate special venire be drawn for each case in which a special venire is demanded. Those persons summoned pursuant to the issuance of a special venire facias shall attend the court on the day named in the writ and shall serve as the court may direct on any case for which a special venire has been demanded; provided, however, no juror summoned as a special venireman shall be impaneled or serve on more than one (1) case. In the event a special venire be exhausted in a case without a jury being impaneled from those summoned and in attendance, the court shall proceed to make up the jury for the trial of the case from the regular panel and tales jurors who may have been summoned for the day. If, after exhausting said regular panel and tales jurors, a competent jury be not obtained, the court shall direct the sheriff to summon forthwith as many tales jurors as shall be sufficient to complete the jury.

In the event that there should be no such box, or the same should be mislaid, or the names therein have been exhausted, then the court may order a special venire facias to be issued by the clerk, directing the sheriff to summon as many jurors as may be necessary, not less than forty (40) for each special venire as the judge in his discretion may direct to be called and, after exhausting a special venire in any case, to impanel the jury as hereinbefore directed. The slips containing the names of all jurors drawn or summoned on a special venire, and not impaneled on a jury, shall be returned to the box from which they were drawn immediately after a jury shall be impaneled. If a special venire be not demanded, the jury in each case shall be composed of the regular venire for the week and as many talesmen and bystanders as may be required, to be summoned under the order of the court.



§ 13-5-79 - When opinion as to guilt or innocence will not render one incompetent in a criminal case

Any person, otherwise competent, who will make oath that he is impartial in the case, shall be competent as a juror in any criminal case, notwithstanding the fact that he has an impression or an opinion as to the guilt or innocence of the accused, if it appear to the satisfaction of the court that he has no bias or feeling or prejudice in the case, and no desire to reach any result in it, except that to which the evidence may conduct. Any juror shall be excluded, however, if the court be of opinion that he cannot try the case impartially, and the exclusion shall not be assignable for error.



§ 13-5-81 - Challenge to array; quashing of venire

A challenge to the array shall not be sustained, except for fraud, nor shall any venire facias, except a special venire facias in a criminal case, be quashed for any cause whatever.



§ 13-5-83 - Intoxicated jurors; jurors under the control of the court

If any juror summoned to appear at court, should render himself unfit for service by intoxication before his name is called in court, he shall be fined in a sum not exceeding One Hundred Dollars ($ 100.00), and be imprisoned for a term not exceeding twenty-four hours. After grand and petit jurors are impaneled they shall be under the control of the court, and, for any breach of duty or contempt of court, may be fined and imprisoned.



§ 13-5-85 - Selection of and service on juries in Harrison County

In Harrison County, a county having two judicial districts, the law in relation to the selection and liability to jury service of grand and petit juries shall be applicable to each of the two judicial districts of the county in the same manner as if each district were a separate county, so far as the same may be made to apply. No person shall be made to serve as a grand or petit juror except in the district in which he resides. Lists of persons subject and liable to jury duty shall be made and grand and petit jurors shall be selected and empaneled in each of said districts in the same manner as if each were a separate county, except in such cases where it is otherwise provided by law.



§ 13-5-87 - Laws as to listing, drawing, summoning and impaneling of juries are directory

All the provisions of law in relation to the listing, drawing, summoning and impaneling juries are directory merely, and a jury listed, drawn, summoned or impaneled, though in an informal or irregular manner, shall be deemed a legal jury after it shall have been impaneled and sworn, and it shall have the power to perform all the duties devolving on the jury.



§ 13-5-89 - Juries in condemnation proceedings

In all cases where a jury is required in the exercise of the right of eminent domain, the sheriff and clerks of the circuit and chancery courts shall draw eighteen names from the jury box, and the slips containing the names shall be returned to the box. The sheriff shall summon the jury thus drawn, and the jurors shall attend, under the same penalties as in the circuit court, and the penalties may be enforced therein at the next term, on complaint of the proper party or of the sheriff.



§ 13-5-91 - Jury may view the place

When, in the opinion of the court, on the trial of any cause, civil or criminal, it is proper, in order to reach the ends of justice, for the court and jury to have a view or inspection of the property which is the subject of litigation, or the place at which the offense is charged to have been committed, or the place or places at which any material fact occurred, or of any material object or thing in any way connected with the evidence in the case, the court may, at its discretion, enter an order providing for such view or inspection as is herein below directed. After such order is entered, the whole organized court, consisting of the judge, jury, clerk, sheriff, and the necessary number of deputy sheriffs, shall proceed, in a body, to such place or places, property, object or thing to be so viewed or inspected, which shall be pointed out and explained to the court and jury by the witnesses in the case, who may, at the discretion of the court, be questioned by the court and by the representative of each side at the time and place of such view or inspection, in reference to any material fact brought out by such view or inspection. The court on such occasion shall remain in session from the time it leaves the courtroom till it returns thereto, and while so in session outside the courtroom it shall have full power to compel the attendance of witnesses, to preserve order, to prevent disturbance and to punish for contempt such as it has when sitting in the courtroom. In criminal trials all such views or inspections must be had before the whole court and in the presence of the accused, and the production of all evidence from all witnesses or objects, animate or inanimate, must be in his presence.



§ 13-5-93 - Nine jurors may return a verdict in civil cases

In the trial of all civil suits in the circuit or chancery courts of this state, nine or more jurors may agree on the verdict and return it into court as the verdict of the jury. Either party may request an instruction in writing to this effect and it shall thereupon be the duty of the trial judge to instruct the jury in writing that if nine or more jurors agree on the verdict that they may return the same into open court as the verdict of the jury.



§ 13-5-95 - Separate accommodations and bailiffs for male and female jurors

In selecting overnight accommodations for jurors, the court shall provide separate housing for men and women jurors. Male bailiffs shall accompany the male jurors, and female bailiffs the female jurors. At least one bailiff shall accompany each group, and the court in its sound discretion shall require as many bailiffs as are necessary. Either group may be housed in private premises if necessary.



§ 13-5-97 - Certain jury records exempt from public access requirements

Records in the possession of a public body, as defined by paragraph (a) of Section 25-61-3, which are developed among juries concerning judicial decisions, shall be exempt from the provisions of the Mississippi Public Records Act of 1983.






Chapter 7 - STATE GRAND JURY ACT

§ 13-7-1 - Short title; citation of state grand juries [Repealed effective July 1, 2024]

This chapter may be cited as the "State Grand Jury Act," and any state grand jury which may be convened as provided herein shall be known as "State Grand Jury of Mississippi."



§ 13-7-3 - Definitions [Repealed effective July 1, 2024]

For purposes of this chapter:

(a) The phrase "Attorney General or his designee" also includes:

(i) The Attorney General or his designees;

(ii) The Attorney General and his designee or designees.

(b) The term "impaneling judge" means any senior circuit court judge of any circuit court district who, upon petition by the Attorney General, impanels a state grand jury under the provisions of this chapter and shall also include any successor to such judge as provided by law.



§ 13-7-5 - State grand jury system established; number of jurors; meeting location; quorum [Repealed effective July 1, 2024]

There is established a state grand jury system. Each state grand jury shall consist of twenty (20) persons who may be impaneled and who may meet at any suitable location within the state as designated by the impaneling judge. Fifteen (15) members of a state grand jury constitute a quorum.



§ 13-7-7 - Jurisdiction of state grand jury; petition to impanel state grand jury; impaneling state grand jury; powers and duties of impaneling judge [Repealed effective July 1, 2024]

(1) The jurisdiction of a state grand jury impaneled under this chapter extends throughout the state. The subject matter jurisdiction of a state grand jury in all cases is limited to offenses involving any and all conduct made unlawful by the Mississippi Uniform Controlled Substances Law or any other provision of law involving narcotics, dangerous drugs or controlled substances, or any crime arising out of or in connection with a crime involving narcotics, dangerous drugs or controlled substances, and crimes involving any attempt, aiding, abetting, solicitation or conspiracy to commit any of the aforementioned crimes if the crimes occur within more than one (1) circuit court district or have transpired or are transpiring or have significance in more than one (1) circuit court district of this state.

(2) Whenever the Attorney General considers it necessary, and normal investigative or prosecutorial procedures are not adequate, the Attorney General may petition in writing to the senior circuit court judge of any circuit court district in this state for an order impaneling a state grand jury. For the purposes of this chapter, such judge shall be referred to as the impaneling judge. The petition must allege the following:

(a) The type of offenses to be inquired into;

(b) That the state grand jury has jurisdiction to consider such matters;

(c) That the offenses to be inquired into have occurred within more than one (1) circuit court district or have transpired or are transpiring or have significance in more than one (1) circuit court district of this state;

(d) That the Attorney General has conferred with the Commissioner of Public Safety and the Director of the Mississippi Bureau of Narcotics and that each of such officials join in the petition; and

(e) That the Attorney General has conferred with the appropriate district attorney for each jurisdiction in which the crime or crimes are alleged to have occurred.

(3) The impaneling judge, after due consideration of the petition, may order the impanelment of a state grand jury in accordance with the petition for a term of twelve (12) calendar months. Upon petition by the Attorney General, the impaneling judge, by order, may extend the term of that state grand jury for a period of six (6) months, but the term of that state grand jury, including any extension thereof, shall not exceed two (2) years.

(4) The impaneling judge shall preside over the state grand jury until its discharge.

(5) The impaneling judge may discharge a state grand jury prior to the end of its original term or any extensions thereof, upon a determination that its business has been completed, or upon the request of the Attorney General.

(6) If, at any time within the original term of any state grand jury or any extension thereof, the impaneling judge determines that the state grand jury is not conducting investigative activity within its jurisdiction or proper investigative activity, the impaneling judge may limit the investigations so that the investigation conforms with the jurisdiction of the state grand jury and existing law or he may discharge the state grand jury. An order issued pursuant to this subsection or under subsection (5) of this section shall not become effective less than ten (10) days after the date on which it is issued and actual notice given to the Attorney General and the foreman of the state grand jury, and may be appealed by the Attorney General to the Supreme Court. If an appeal from the order is made, the state grand jury, except as otherwise ordered by the Supreme Court, shall continue to exercise its powers pending disposition of the appeal.



§ 13-7-9 - Return of indictment by state grand jury; powers and duties of and law applicable to state grand juries [Repealed effective July 1, 2024]

A state grand jury may return indictments irrespective of the county or judicial district where the offense is committed. If an indictment is returned, it must be certified and transferred for prosecution to the county designated by the impaneling judge. The powers and duties of and the law applicable to county grand juries apply to the state grand jury, except when such powers and duties and applicable law are inconsistent with the provisions of this chapter.



§ 13-7-11 - Duties of Attorney General or designee [Repealed effective July 1, 2024]

The Attorney General or his designee shall attend sessions of a state grand jury and shall serve as its legal advisor. The Attorney General or his designee shall examine witnesses, present evidence, and draft indictments and reports upon the direction of a state grand jury.



§ 13-7-13 - Clerk of state grand jury; compensation [Repealed effective July 1, 2024]

The impaneling judge shall appoint a circuit clerk who shall serve as the clerk of the state grand jury. The compensation of the state grand jury clerk shall be paid out of any available funds appropriated for that purpose.



§ 13-7-15 - Creation of list of potential jurors; selection of jurors; grounds for excusing juror from service; swearing of jurors; compensation of jurors [Repealed effective July 1, 2024]

After the impaneling judge orders a term for the state grand jury on petition of the Attorney General, the impaneling judge shall order that the circuit clerk for each county shall proceed to draw at random from the jury box as provided by Section 13-5-26, the name of one (1) voter of such county for each two thousand (2,000) voters or fraction thereof registered in such county and shall place these names on a list. The circuit clerk shall not disqualify or excuse any individual whose name is drawn. When the list is compiled, the clerk of the circuit court for each county shall forward the list to the clerk of the state grand jury. Upon receipt of all the lists from the clerks of the circuit courts, the clerk of the state grand jury shall place all the names so received upon a list which shall be known as the master list.

The impaneling judge shall order the clerk of the state grand jury to produce the master list and shall direct the random drawing of the names of one hundred (100) persons from the master list. The names drawn shall be given to the clerk of the state grand jury who shall cause each person drawn for service to be served with a summons either personally by the sheriff of the county where the juror resides or by mail, addressed to the juror at his usual residence, business or post office address, requiring him to report for state grand jury service at a specified time and place as designated by the impaneling judge. From the one hundred (100) persons summoned, a state grand jury shall be drawn for that term consisting of twenty (20) persons. State grand jurors must be drawn in the same manner as jurors are drawn for service on the county grand jury.

All qualified persons shall be liable to serve as state grand jurors, unless excused by the court for one (1) of the following causes:

(a) When the juror is ill, or when on account of serious illness in the juror's family, the presence of the juror is required at home;

(b) When the juror's attendance would cause a serious financial loss to the juror or to the juror's business; or

(c) When the juror is under an emergency, fairly equivalent to those mentioned in the foregoing paragraphs (a) and (b).

An excuse of illness under paragraph (a) may be made to the state grand jury clerk outside of open court by providing the clerk with either a certificate of a licensed physician or an affidavit of the juror, stating that the juror is ill or that there is a serious illness in the juror's family. The test of an excuse under paragraph (b) shall be whether, if the juror were incapacitated by illness or otherwise for a week, some other persons would be available or could reasonably be procured to carry on the business for the week, and the test of an excuse under paragraph (c) shall be such as to be the fair equivalent, under the circumstances of that prescribed under paragraph (b). In cases under paragraphs (b) and (c) the excuse must be made by the juror, in open court, under oath.

It shall be unlawful for any employer or other person to persuade or attempt to persuade any juror to avoid jury service, or to intimidate or to threaten any juror in that respect. So to do shall be deemed an interference with the administration of justice and a contempt of court and punishable as such.

Every citizen over sixty-five (65) years of age shall be exempt from service if he claims the privilege. No qualified juror shall be excluded because of such reason, but the same shall be a personal privilege to be claimed by any person selected for state grand jury duty. Any citizen over sixty-five (65) years of age may claim this personal privilege outside of open court by providing the clerk of court with information that allows the clerk to determine the validity of the claim.

The state grand jurors shall be charged by the impaneling judge as to their authority and responsibility under the law and each juror shall be sworn pursuant to Section 13-5-45. Nothing in this section shall be construed as limiting the right of the Attorney General or his designee to request that a potential state grand juror be excused for cause. The jury selection process shall be conducted by the impaneling judge. Jurors of a state grand jury shall receive reimbursement for travel and mileage as provided for state employees by Section 25-3-41 and shall be paid per diem compensation in the amount provided by Section 25-3-69. All compensation and expenses for meals and lodging of state grand jurors shall be paid out of any available funds appropriated for that purpose.



§ 13-7-17 - Foreman and deputy foreman of grand jury [Repealed effective July 1, 2024]

The impaneling judge shall appoint one (1) of the jurors to be a foreman and another to be deputy foreman. During the absence of the foreman, the deputy foreman shall act as foreman. The foreman and deputy foreman shall be sworn pursuant to Section 13-5-45.



§ 13-7-19 - Challenging the grand jury [Repealed effective July 1, 2024]

After the state grand jurors shall have been sworn and impaneled, no objections shall be raised by plea or otherwise, to the state grand jury, but the impaneling of the state grand jury shall be conclusive evidence of its competency and qualifications. However, any party interested may challenge the jury, except to the array, for fraud.



§ 13-7-21 - Subpoenas and subpoenas duces tecum; contempt [Repealed effective July 1, 2024]

The clerk of the state grand jury, upon request of the Attorney General or his designee, shall issue subpoenas, or subpoenas duces tecum to compel individuals, documents or other materials to be brought from anywhere in the state or another state to a state grand jury. In addition, a state grand jury may proceed in the same manner as is provided for by law in relation to the issuance of subpoenas and subpoenas duces tecum; however, the provisions of such law shall not be considered a limitation upon this section, but shall be supplemental thereto. The subpoenas and subpoenas duces tecum may be for investigative purposes and for the retention of documents or other materials so subpoenaed for proper criminal proceedings. Any investigator employed by the Attorney General or any law enforcement officer with appropriate jurisdiction is empowered to serve such subpoenas and subpoenas duces tecum and receive such documents and other materials for return to a state grand jury. Any person violating a subpoena or subpoena duces tecum issued pursuant to this chapter, or who fails to fully answer all questions put to him before proceedings of the state grand jury whenever the response thereto is not privileged or otherwise protected by law, including the granting of immunity as authorized by this chapter, or any other law, may be punished by the impaneling judge for contempt provided the response is not privileged or otherwise protected by law. The Attorney General or his designee may petition the impaneling judge to compel compliance by the person alleged to have committed the violation or who has failed to answer. If the impaneling judge considers compliance is warranted, he may order compliance and may punish the individual for contempt, as provided in Section 9-1-17, where the compliance does not occur. The clerk of the state grand jury may also issue subpoenas and subpoenas duces tecum to compel individuals, documents or other materials to be brought from anywhere in the state to the trial of any indictment returned by a state grand jury or the trial of any civil forfeiture action arising out of an investigation conducted by a state grand jury.



§ 13-7-23 - Amending petition and order establishing and impaneling state grand jury [Repealed effective July 1, 2024]

Once a state grand jury has entered into a term, the petition and order establishing and impaneling the state grand jury may be amended as often as necessary and appropriate so as to expand the areas of inquiry authorized by the order or to add additional areas of inquiry thereto, consistent with the provisions of this chapter. The procedures for amending this authority are the same as those for filing the original petition and order.



§ 13-7-25 - Recording of proceedings of state grand jury; defendants right to review record; custody of records [Repealed effective July 1, 2024]

A court reporter shall record either stenographically or by use of an electronic recording device, all state grand jury proceedings except when the state grand jury is deliberating or voting. Subject to the limitations of Section 13-7-29 and any rule of court, a defendant has the right to review and to reproduce the stenographically or electronically recorded materials. Transcripts of the recorded testimony or proceedings must be made when requested by the Attorney General or his designee. An unintentional failure of any recording to reproduce all or any portion of the testimony or proceeding shall not affect the validity of the prosecution. The recording or reporter's notes or any transcript prepared therefrom and all books, papers, records and correspondence produced before the state grand jury shall remain in the custody and control of the Attorney General or his designee unless otherwise ordered by the court in a particular case.



§ 13-7-27 - Administering oath to witnesses [Repealed effective July 1, 2024]

The foreman shall administer an oath or affirmation in the manner prescribed by law to any witness who testifies before a state grand jury.



§ 13-7-29 - Secrecy of proceedings; exceptions; penalties for violation [Repealed effective July 1, 2024]

(1) State grand jury proceedings are secret, and a state grand juror shall not disclose the nature or substance of the deliberations or vote of the state grand jury. The only persons who may be present in the state grand jury room when a state grand jury is in session, except for deliberations and voting, are the state grand jurors, the Attorney General or his designees, an interpreter if necessary and the witness testifying. A state grand juror, the Attorney General or his designees, any interpreter used and any person to whom disclosure is made pursuant to subsection (2) (b) of this section may not disclose the testimony of a witness examined before a state grand jury or other evidence received by it except when directed by a court for the purpose of:

(a) Ascertaining whether it is consistent with the testimony given by the witness before the court in any subsequent criminal proceedings;

(b) Determining whether the witness is guilty of perjury;

(c) Assisting local, state or federal law enforcement or investigating agencies, including another grand jury, in investigating crimes under their investigative jurisdiction;

(d) Providing the defendant the materials to which he is entitled pursuant to Section 13-7-25; or

(e) Complying with constitutional, statutory or other legal requirements or to further justice.

If the court orders disclosure of matters occurring before a state grand jury, the disclosure shall be made in that manner, at that time, and under those conditions as the court directs.

(2) In addition, disclosure of testimony of a witness examined before a state grand jury or other evidence received by it may be made without being directed by a court to:

(a) The Attorney General or his designees for use in the performance of their duties; or

(b) Those governmental personnel, including personnel of the state or its political subdivisions, as are considered necessary by the Attorney General or his designee to assist in the performance of their duties to enforce the criminal laws of the state; however, any person to whom matters are disclosed under this paragraph (b) shall not utilize the state grand jury material for purposes other than assisting the Attorney General or his designee in the performance of their duties to enforce the criminal laws of this state. The Attorney General or his designees shall promptly provide the impaneling judge the names of the persons to whom the disclosure has been made and shall certify that he has advised these persons of their obligations of secrecy under this section.

(3) Nothing in this section affects the attorney-client relationship. A client has the right to communicate to his attorney any testimony given by the client to a state grand jury, any matters involving the client discussed in the client's presence before a state grand jury and evidence involving the client received by a proffer to a state grand jury in the client's presence.

(4) Any person violating the provisions of this section is guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding Five Thousand Dollars ($ 5,000.00), or by a term of imprisonment not exceeding one (1) year, or by both such fine and imprisonment.

(5) State grand jurors, the Attorney General and his designee, any interpreter used and the clerk of the state grand jury shall be sworn to secrecy and also may be punished for criminal contempt for violations of this section.



§ 13-7-31 - Authority of impaneling judge to hear matters arising from grand jury proceedings [Repealed effective July 1, 2024]

Except for the prosecution of cases arising from indictments issued by the state grand jury, the impaneling judge has jurisdiction to hear all matters arising from the proceedings of a state grand jury, including, but not limited to, matters related to the impanelment or removal of state grand jurors, the quashing of subpoenas and the punishment for contempt.



§ 13-7-33 - Attorney general or designee to coordinate scheduling activities [Repealed effective July 1, 2024]

The Attorney General or his designee shall coordinate the scheduling of activities of any state grand jury.



§ 13-7-35 - Requirements for "True Bill" of indictment; place where indictment is to be tried [Repealed effective July 1, 2024]

(1) In order to return a "True Bill" of indictment, twelve (12) or more state grand jurors must find that probable cause exists for the indictment and vote in favor of the indictment. Upon indictment by a state grand jury, the indictment shall be returned to the impaneling judge. If the impaneling judge considers the indictment to be within the authority of the state grand jury and otherwise in accordance with the provisions of this chapter, he shall order the clerk of the state grand jury to certify the indictment and return the indictment to the county designated by the impaneling judge as the county in which the indictment shall be tried.

(2) Indictments returned by a state grand jury are properly triable in any county of the state where any of the alleged conduct occurred. The impaneling judge to whom the indictment is returned shall designate the county in which the indictment shall be tried. If a multicount indictment returned by a state grand jury is properly triable in a single proceeding as otherwise provided by law, all counts may be tried in the county designated by the impaneling judge notwithstanding the fact that different counts may have occurred in more than one (1) county.

(3) In determining the venue for indictments returned by a state grand jury, the impaneling judge shall select the county in which the state and defendant may receive a fair trial before an impartial jury taking into consideration the totality of the circumstances of each case.

(4) When the indictment has been returned to the circuit clerk of the county designated by the impaneling judge, the capias shall be issued as otherwise provided by law. The indictment shall be kept secret until the defendant is in custody or has been released pending trial.



§ 13-7-37 - Immunity or privilege given on account of testimony; waiver [Repealed effective July 1, 2024]

If any person asks to be excused from testifying before a state grand jury or from producing any books, papers, records, correspondence or other documents before a state grand jury on the ground that the testimony or evidence required of him may tend to incriminate him or subject him to any penalty or forfeiture and such person, notwithstanding such ground, is directed by the impaneling judge to give the testimony or produce the evidence, he shall comply with this direction, but no testimony so given or evidence produced may be received against him in any criminal action, investigation or criminal proceeding. No individual testifying or producing evidence or documents is exempt from prosecution or punishment for any perjury committed by him while so testifying, and the testimony or evidence given or produced is admissible against him upon any criminal action, criminal investigation or criminal proceeding concerning this perjury; however, any individual may execute, acknowledge and file a statement with the appropriate court expressly waiving immunity or privilege in respect to any testimony given or produced and thereupon the testimony or evidence given or produced may be received or produced before any judge or justice, court tribunal, grand jury or otherwise, and if so received or produced, the individual is not entitled to any immunity or privilege on account of any testimony he may give or evidence produced.



§ 13-7-39 - Sealing of records, orders and subpoenas of grand jury [Repealed effective July 1, 2024]

Records, orders and subpoenas related to state grand jury proceedings shall be kept under seal to the extent and for the time that is necessary to prevent disclosure of matters occurring before a state grand jury.



§ 13-7-41 - Space for grand jury; cooperation of Department of Public Safety and Bureau of Narcotics [Repealed effective July 1, 2024]

The Attorney General shall make available suitable space for state grand juries to meet. The Mississippi Department of Public Safety and the Mississippi Bureau of Narcotics may provide such services as required by the Attorney General and the state grand juries.



§ 13-7-43 - Authority of Supreme Court to promulgate rules for operation of grand jury system [Repealed effective July 1, 2024]

The Supreme Court may promulgate rules as are necessary for the operation of the state grand jury system established by this chapter.



§ 13-7-45 - Severability provision [Repealed effective July 1, 2024]

If any part of this chapter is declared invalid, unenforceable or unconstitutional by a court of competent jurisdiction, that part shall be severable from the remaining portions of this chapter, which portions shall remain in full force and effect as if the invalid, unenforceable or unconstitutional portion were omitted.



§ 13-7-47 - Retroactivity of chapter [Repealed effective July 1, 2024]

This chapter applies to offenses committed both before and after its effective date.



§ 13-7-49 - Chapter does not amend, repeal or supersede other laws governing grand juries, investigations, indictments or prosecutions [Repealed effective July 1, 2024]

Nothing in this chapter shall be construed as amending, repealing or superseding any other law of this state governing the powers and duties of county grand jurors, district attorneys or law enforcement agencies or other officials with regard to their authority to investigate, indict or prosecute offenses that are prescribed by this chapter as within the jurisdiction of the state grand jury.









Title 15 - LIMITATIONS OF ACTIONS AND PREVENTION OF FRAUDS

Chapter 1 - LIMITATION OF ACTIONS

§ 15-1-1 - Application of chapter

The provisions of this chapter shall not apply to any suit which is or shall be limited by any statute to be brought within a shorter time than is prescribed in this chapter, and such suit shall be brought within the time that may be limited by such statute.



§ 15-1-3 - Completion of limitation extinguishes right; partial payment

(1) The completion of the period of limitation prescribed to bar any action, shall defeat and extinguish the right as well as the remedy. However, the former legal obligation shall be a sufficient consideration to uphold a new promise based thereon.

(2) In any case founded on a debt, when any part of the debt shall have been paid, or an acknowledgment of an existing liability, debt or claim, or any promise to pay the same shall have been made, the statute of limitations not having run, an action may be brought in such case within the period prescribed for the same, with the said period to begin after such payment, acknowledgment or promise.



§ 15-1-5 - Period of limitations shall not be changed by contract

The limitations prescribed in this chapter shall not be changed in any way whatsoever by contract between parties, and any change in such limitations made by any contracts stipulation whatsoever shall be absolutely null and void, the object of this section being to make the period of limitations for the various causes of action the same for all litigants.



§ 15-1-7 - Limitations applicable to actions to recover land

A person may not make an entry or commence an action to recover land except within ten years next after the time at which the right to make the entry or to bring the action shall have first accrued to some person through whom he claims, or, if the right shall not have accrued to any person through whom he claims, then except within ten years next after the time at which the right to make the entry or bring the action shall have first accrued to the person making or bringing the same. However, if, at the time at which the right of any person to make an entry or to bring an action to recover land shall have first accrued, such person shall have been under the disability of infancy or unsoundness of mind, then such person or the person claiming through him may, notwithstanding that the period of ten years hereinbefore limited shall have expired, make an entry or bring an action to recover the land at any time within ten years next after the time at which the person to whom the right shall have first accrued shall have ceased to be under either disability, or shall have died, whichever shall have first happened. However, when any person who shall be under either of the disabilities mentioned, at the time at which his right shall have first accrued, shall depart this life without having ceased to be under such disability, no time shall be allowed, by reason of the disability of any other person, to make an entry or to bring an action to recover the land beyond the period of ten years next after the time at which such person shall have died.



§ 15-1-9 - Limitations applicable to suits in equity to recover land

A person claiming land in equity may not bring suit to recover the same except within the period during which, by virtue of Section 15-1-7, he might have made an entry or brought an action to recover the same, if he had been entitled at law to such an estate, interest, or right in or to the same as he shall claim therein in equity. However, in every case of a concealed fraud, the right of any person to bring suit in equity for the recovery of land, of which he or any person through whom he claims may have been deprived by such fraud, shall be deemed to have first accrued at and not before the time at which the fraud shall, or, with reasonable diligence might, have been first known or discovered.



§ 15-1-11 - Limitations applicable to actions to recover land for defect in instrument

Any person who has a right of action for the recovery of land because of any one or more of the following enumerated defects in any instrument, shall institute his suit therefor not later than 10 years next after the date when such instrument has been actually recorded in the office of the clerk of the chancery court of the county in which such real estate is situated and not afterwards:

(1) where it has not been signed by the proper officer of any corporation;

(2) where the corporate seal of the corporation has not been impressed on such instrument;

(3) where the record does not show such corporate seal;

(4) because the record does not show authority therefor by the board of directors and stockholders (or either of them) of a corporation;

(5) where such instrument was executed and delivered by a corporation which had been dissolved or whose charter had expired, or whose corporate franchise had been cancelled, withdrawn or forfeited;

(6) where the executor, administrator, guardian, assignee, receiver, master in chancery, agent or trustee, or other agency making such instrument, signed or acknowledged the same individually instead of in his representative or official capacity;

(7) where such instrument is executed by a trustee without record of judicial or other ascertainment of the authority of such trustee or of the verity of the facts therein recited;

(8) where the officer taking the acknowledgment of such instrument having an official seal did not affix the same to the certificate of acknowledgment;

(9) where the notarial seal is not shown of record;

(10) where the wording of the consideration may or might create an implied lien in favor of the grantor (by this is not meant an express vendor's lien retained).

If, at the time at which the right of any person to bring an action for the recovery of land because of any such defects, shall have first accrued, such persons shall have been under the disability of infancy or unsoundness of mind, then such person or the person claiming through him, may, notwithstanding that the period of limitations hereinbefore provided for shall have expired, bring an action to recover the land at any time within the period of limitations provided herein next after the time at which the person to whom the right shall have first accrued shall have ceased to be under either disability, or shall have died, whichever shall have first happened. However, when any person who shall be under either of the disabilities mentioned, at the time at which his right shall have first accrued, shall depart this life without having ceased to be under such disability no time to bring an action to recover the land beyond the period of limitations provided herein next after the time at which such persons shall have died, shall be allowed by reason of the disability of any other person. Moreover, the saving in favor of persons under disability of unsoundness of mind shall never extend longer than thirty-one years.

This section shall not, however, apply to forged instruments.



§ 15-1-13 - Ten years' adverse possession gives title; exceptions

(1) Ten (10) years' actual adverse possession by any person claiming to be the owner for that time of any land, uninterruptedly continued for ten (10) years by occupancy, descent, conveyance, or otherwise, in whatever way such occupancy may have commenced or continued, shall vest in every actual occupant or possessor of such land a full and complete title, saving to persons under the disability of minority or unsoundness of mind the right to sue within ten (10) years after the removal of such disability, as provided in Section 15-1-7. However, the saving in favor of persons under disability of unsoundness of mind shall never extend longer than thirty-one (31) years.

(2) For claims of adverse possession not matured as of July 1, 1998, the provisions of subsection (1) shall not apply to a landowner upon whose property a fence or driveway has been built who files with the chancery clerk within the ten (10) years required by this section a written notice that such fence or driveway is built without the permission of the landowner. Failure to file such notice shall not create any inference that property has been adversely possessed. The notice shall be filed in the land records by the chancery clerk and shall describe the property where said fence or driveway is constructed.



§ 15-1-15 - Three years' actual occupation under a tax title bars suit

Actual occupation for three years, after two years from the day of sale of land held under a conveyance by a tax collector in pursuance of a sale for taxes, shall bar any suit to recover such land or assail such title because of any defect in the sale of the land for taxes, or in any precedent step to the sale, saving to minors and persons of unsound mind the right to bring suit within such time, after the removal of their disabilities, and upon the same terms as is provided for the redemption of land by such persons.



§ 15-1-17 - Limitations applicable to actions or suits to cancel tax titles

The owner, mortgagee or other person interested in any land which has been sold or forfeited to the state for delinquent taxes may bring a suit or action to cancel the title of the state, or its patentees, or to recover said land from the state, or its patentees, on account of any defect, irregularity or illegality in the assessment, levy or sale of such land for delinquent taxes within two years after the period of redemption shall have expired, and not thereafter. However, the limitations herein fixed shall not apply when the taxes on such land had been paid prior to the time it was sold for taxes.

If any person entitled to bring any such suit or action shall, at the time at which the cause of action accrues, be under the disability of infancy, or unsoundness of mind, he may bring the suit or action within the time in this section respectively limited after his disability shall be removed but the saving of persons under disability shall never extend longer than twenty-one years.

The completion of the limitation herein prescribed to bar any action shall defeat and extinguish all the right, title and interest, including the right of possession in and to such land, of any and all persons whatsoever, except the State of Mississippi and its patentees, and it shall vest in the state, and its patentees, a fee simple title to such lands.



§ 15-1-19 - Limitations applicable to suits to redeem mortgage or deed of trust

When a mortgagee, after condition broken, shall obtain the actual possession or receipt of the profits or rent of land embraced in his mortgage, the mortgagor, or any person claiming through him, may not bring a suit to redeem the mortgage except within ten years next after the time at which the mortgagee obtained such possession or receipt, unless in the meantime an acknowledgment of the title of the mortgagor, or of his right of redemption, shall have been given in writing, signed by the mortgagee, or the person claiming through him. In such case a suit may not be brought except within ten years next after the time at which such acknowledgment, or the last of such acknowledgments, if more than one, was given. Such acknowledgment shall be effectual only as against, and to the extent of the interest of the party signing it.



§ 15-1-21 - Actions on mortgages, deeds of trust, and statutory liens to be brought within time allowed for action upon writing in which debt is specified

When a mortgage or deed of trust shall be given on real or personal estate, or when a lien shall be given by law, to secure the payment of a sum of money specified in any writing, an action or suit or other proceedings shall not be brought or had upon such lien, mortgage, or deed of trust to recover the sum of money so secured except within the time that may be allowed for the commencement of an action at law upon the writing in which the sum of money secured by such lien, mortgage, or deed of trust may be specified. In all cases where the remedy at law to recover the debt shall be barred, the remedy in equity on the mortgage shall be barred.



§ 15-1-23 - Limitations applicable to suits or actions on installment notes following foreclosure or sale of property pledged as security therefor

In all cases, no suit or action shall hereafter be commenced or brought upon any installment note, or series of notes of three or more, whether due or not, where said note or notes are secured by mortgage, deed of trust, or otherwise, upon any property, real or personal, unless the same is commenced or brought within one year from the date of the foreclosure or sale of the property pledged as security for said note or notes.



§ 15-1-25 - Limitations applicable to action or scire facias against executor or administrator

An action or scire facias may not be brought against any executor or administrator upon any judgment or other cause of action against his testator or intestate, except within four years after the qualification of such executor or administrator.



§ 15-1-27 - Limitations applicable to action by ward against guardian or surety

All actions against a guardian and the sureties on his bond, or either of them, by the ward, shall be commenced within five years next after the ward shall have arrived at the age of twenty-one years, and not after.



§ 15-1-29 - Limitations applicable to actions on accounts and unwritten contracts

Except as otherwise provided in the Uniform Commercial Code, actions on an open account or account stated not acknowledged in writing, signed by the debtor, and on any unwritten contract, express or implied, shall be commenced within three (3) years next after the cause of such action accrued, and not after, except that an action based on an unwritten contract of employment shall be commenced within one (1) year next after the cause of such action accrued, and not after.



§ 15-1-31 - When statute commences to run on open accounts

In all actions brought to recover the balance due upon a mutual and open current account, where both parties are merchants or traders, the cause of action shall be deemed to have accrued at the time of the true date of the last item proved in such account. In all other actions upon open accounts, the period of limitation shall commence to run against the several items thereof from the dates at which the same respectively became due and payable.



§ 15-1-33 - Limitations applicable to actions and suits for penalty or forfeiture

All actions and suits for any penalty or forfeiture on any penal statute, brought by any person to whom the penalty or forfeiture is given, in whole or in part, shall be commenced within one year next after the offense was committed, and not after.



§ 15-1-35 - Limitations applicable to actions for certain torts

All actions for assault, assault and battery, maiming, false imprisonment, malicious arrest, or menace, and all actions for slanderous words concerning the person or title, for failure to employ, and for libels, shall be commenced within one (1) year next after the cause of such action accrued, and not after.



§ 15-1-36 - Limitations applicable to malpractice action arising from medical, surgical or other professional services.

(1) For any claim accruing on or before June 30, 1998, and except as otherwise provided in this section, no claim in tort may be brought against a licensed physician, osteopath, dentist, hospital, institution for the aged or infirm, nurse, pharmacist, podiatrist, optometrist or chiropractor for injuries or wrongful death arising out of the course of medical, surgical or other professional services unless it is filed within two (2) years from the date the alleged act, omission or neglect shall or with reasonable diligence might have been first known or discovered.

(2) For any claim accruing on or after July 1, 1998, and except as otherwise provided in this section, no claim in tort may be brought against a licensed physician, osteopath, dentist, hospital, institution for the aged or infirm, nurse, pharmacist, podiatrist, optometrist or chiropractor for injuries or wrongful death arising out of the course of medical, surgical or other professional services unless it is filed within two (2) years from the date the alleged act, omission or neglect shall or with reasonable diligence might have been first known or discovered, and, except as described in paragraphs (a) and (b) of this subsection, in no event more than seven (7) years after the alleged act, omission or neglect occurred:

(a) In the event a foreign object introduced during a surgical or medical procedure has been left in a patient's body, the cause of action shall be deemed to have first accrued at, and not before, the time at which the foreign object is, or with reasonable diligence should have been, first known or discovered to be in the patient's body.

(b) In the event the cause of action shall have been fraudulently concealed from the knowledge of the person entitled thereto, the cause of action shall be deemed to have first accrued at, and not before, the time at which such fraud shall be, or with reasonable diligence should have been, first known or discovered.

(3) Except as otherwise provided in subsection (4) of this section, if at the time at which the cause of action shall or with reasonable diligence might have been first known or discovered, the person to whom such claim has accrued shall be six (6) years of age or younger, then such minor or the person claiming through such minor may, notwithstanding that the period of time limited pursuant to subsections (1) and (2) of this section shall have expired, commence action on such claim at any time within two (2) years next after the time at which the minor shall have reached his sixth birthday, or shall have died, whichever shall have first occurred.

(4) If at the time at which the cause of action shall or with reasonable diligence might have been first known or discovered, the person to whom such claim has accrued shall be a minor without a parent or legal guardian, then such minor or the person claiming through such minor may, notwithstanding that the period of time limited pursuant to subsections (1) and (2) of this section shall have expired, commence action on such claim at any time within two (2) years next after the time at which the minor shall have a parent or legal guardian or shall have died, whichever shall have first occurred; provided, however, that in no event shall the period of limitation begin to run prior to such minor's sixth birthday unless such minor shall have died.

(5) If at the time at which the cause of action shall or with reasonable diligence might have been first known or discovered, the person to whom such claim has accrued shall be under the disability of unsoundness of mind, then such person or the person claiming through him may, notwithstanding that the period of time hereinbefore limited shall have expired, commence action on such claim at any time within two (2) years next after the time at which the person to whom the right shall have first accrued shall have ceased to be under the disability, or shall have died, whichever shall have first occurred.

(6) When any person who shall be under the disabilities mentioned in subsections (3), (4) and (5) of this section at the time at which his right shall have first accrued, shall depart this life without having ceased to be under such disability, no time shall be allowed by reason of the disability of such person to commence action on the claim of such person beyond the period prescribed under Section 15-1-55, Mississippi Code of 1972.

(7) For the purposes of subsection (3) of this section, and only for the purposes of such subsection, the disability of infancy or minority shall be removed from and after a person has reached his sixth birthday.

(8) For the purposes of subsection (4) of this section, and only for the purposes of such subsection, the disability of infancy or minority shall be removed from and after a person has reached his sixth birthday or from and after such person shall have a parent or legal guardian, whichever occurs later, unless such disability is otherwise removed by law.

(9) The limitation established by this section as to a licensed physician, osteopath, dentist, hospital or nurse shall apply only to actions the cause of which accrued on or after July 1, 1976.

(10) The limitation established by this section as to pharmacists shall apply only to actions the cause of which accrued on or after July 1, 1978.

(11) The limitation established by this section as to podiatrists shall apply only to actions the cause of which accrued on or after July 1, 1979.

(12) The limitation established by this section as to optometrists and chiropractors shall apply only to actions the cause of which accrued on or after July 1, 1983.

(13) The limitation established by this section as to actions commenced on behalf of minors shall apply only to actions the cause of which accrued on or after July 1, 1989.

(14) The limitation established by this section as to institutions for the aged or infirm shall apply only to actions the cause of which occurred on or after January 1, 2003.

(15) No action based upon the health care provider's professional negligence may be begun unless the defendant has been given at least sixty (60) days' prior written notice of the intention to begin the action. No particular form of notice is required, but it shall notify the defendant of the legal basis of the claim and the type of loss sustained, including with specificity the nature of the injuries suffered. If the notice is served within sixty (60) days prior to the expiration of the applicable statute of limitations, the time for the commencement of the action shall be extended sixty (60) days from the service of the notice for said health care providers and others. This subsection shall not be applicable with respect to any defendant whose name is unknown to the plaintiff at the time of filing the complaint and who is identified therein by a fictitious name.



§ 15-1-37 - Limitations applicable to actions to recover property sold by order of chancery court or pursuant to decree of partition

An action shall not be brought to recover any property (a) sold by order of a chancery court, where the sale is in good faith and the purchase money paid, or (b) partited in kind or sold for partition where the purchase money is paid, unless such action is brought within two years after possession is taken by the purchaser under the sale of the property or by the taker under the decree of partition.



§ 15-1-39 - Limitations applicable to actions involving certain trusts

Bills for relief, in case of the existence of a trust not cognizable by the courts of common law and in all other cases not herein provided for, shall be filed within ten years after the cause thereof shall accrue and not after, saving, however, to all persons under disability of infancy or unsoundness of mind, the like period of time after such disability shall be removed. However, the saving in favor of persons under disability of unsoundness of mind shall never extend longer than thirty-one years.



§ 15-1-41 - Limitations applicable to actions arising from deficiencies in constructions, or improvements to real property

No action may be brought to recover damages for injury to property, real or personal, or for an injury to the person, arising out of any deficiency in the design, planning, supervision or observation of construction, or construction of an improvement to real property, and no action may be brought for contribution or indemnity for damages sustained on account of such injury except by prior written agreement providing for such contribution or indemnity, against any person, firm or corporation performing or furnishing the design, planning, supervision of construction or construction of such improvement to real property more than six (6) years after the written acceptance or actual occupancy or use, whichever occurs first, of such improvement by the owner thereof. This limitation shall apply to actions against persons, firms and corporations performing or furnishing the design, planning, supervision of construction or construction of such improvement to real property for the State of Mississippi or any agency, department, institution or political subdivision thereof as well as for any private or nongovernmental entity.

This limitation shall not apply to any person, firm or corporation in actual possession and control as owner, tenant or otherwise of the improvement at the time the defective and unsafe condition of such improvement causes injury.

This limitation shall not apply to actions for wrongful death.

The provisions of this section shall only apply to causes of action accruing from and after January 1, 1986; and any cause of action accruing prior to January 1, 1986, shall be governed by Chapter 350, Laws of 1972.



§ 15-1-43 - Limitations applicable to actions founded on domestic judgments or decrees; renewal of judgment or decree; notice of renewal

All actions founded on any judgment or decree rendered by any court of record in this state, shall be brought within seven (7) years next after the rendition of such judgment or decree, or last renewal of judgment or decree, whichever is later.

A judgment or decree can be renewed only if, at the time of renewal, the existing judgment or decree has not expired. A judgment or decree may be renewed by the filing with the clerk of the court that rendered such judgment or decree a Notice of Renewal of Judgment or Decree substantially in the following form:

NOTICE OF RENEWAL OF JUDGMENT OR DECREE

(a) Notice is given of renewal of judgment that was rendered and filed in this action as follows:

(i) Date that judgment was filed;

(ii) Case number of such judgment;

(iii) Judgment was taken against;

(iv) Judgment was taken in favor of;

(v) Current holder of such judgment;

(vi) Current amount owing of such judgment; and

(vii) Certification that at the time of the filing of the notice the judgment remains valid and has not been satisfied or barred.

(b) If applicable, that a Notice of Renewal of Judgment or Decree has been previously filed with the clerk of the court that rendered such judgment on:

The renewal of such judgment is effective as of the date of the filing of the Notice of Renewal with the clerk of the court that rendered such judgment. The renewal of judgment shall be treated in the same manner as the previously rendered judgment. The circuit clerk shall enroll the Notice of Renewal showing the date of the filing of the Notice of Renewal, and the lien of the renewal of such judgment continues from the date of the enrollment of the existing judgment. The right to renew a judgment in any other manner allowed by law instead of using the above Notice of Renewal remains unimpaired.

At the time of the filing of the Notice of Renewal of Judgment, the judgment creditor or his attorney shall make and file with the clerk of the court that rendered the judgment an affidavit setting forth the name and last-known post office address of the judgment debtor and the judgment creditor. Promptly upon the filing of the Notice of Renewal of Judgment, the clerk shall mail notice of the filing of the Notice of Renewal of Judgment to the judgment debtor at the address given and shall make a note of the mailing in the docket. The notice shall include the name and post office address of the judgment creditor and the judgment creditor's attorney, if any, in this state. In addition, the judgment creditor may mail a notice of the filing of the Notice of Renewal of Judgment to the judgment debtor and may file proof of mailing with the clerk. Lack of mailing notice of filing by the clerk shall not affect the validity of the renewal of judgment if proof of mailing by the judgment creditor has been filed.



§ 15-1-45 - Limitations applicable to actions founded on foreign judgments or decrees

All actions founded on any judgment or decree rendered by any court of record without this state shall be brought within seven years after the rendition of such judgment or decree, and not after. However, if the person against whom such judgment or decree was or shall be rendered, was, or shall be at the time of the institution of the action, a resident of this state, such action, founded on such judgment or decree, shall be commenced within three years next after the rendition thereof, and not after.



§ 15-1-47 - Lien of judgments limited

A judgment or decree rendered in any court held in this state shall not be a lien on the property of the defendant therein for a longer period than seven years from the rendition thereof, unless an action be brought thereon before the expiration of such time. However, the time during which the execution of a judgment or decree shall be stayed or enjoined by supersedeas, injunction or other process, shall not be computed as any part of the period of seven years.



§ 15-1-49 - Limitations applicable to actions not otherwise specifically provided for

(1) All actions for which no other period of limitation is prescribed shall be commenced within three (3) years next after the cause of such action accrued, and not after.

(2) In actions for which no other period of limitation is prescribed and which involve latent injury or disease, the cause of action does not accrue until the plaintiff has discovered, or by reasonable diligence should have discovered, the injury.

(3) The provisions of subsection (2) of this section shall apply to all pending and subsequently filed actions.



§ 15-1-51 - Limitations of suits by and against the state, counties and municipal corporations

Statutes of limitation in civil cases shall not run against the state, or any subdivision or municipal corporation thereof, except that any judgment or decree rendered in favor of the state, or any subdivision or municipal corporation thereof, shall not be a lien on the property of the defendant therein for a longer period than seven (7) years from the date of filing notice of the lien, unless an action is brought before the expiration of such time or unless the state or such subdivision or municipal corporation refiles notice of the lien. There shall be no limit upon the number of times that the state, or any subdivision or municipal corporation thereof, may refile such notices of lien.

The statutes of limitation shall run in favor of the state, the counties, and municipal corporations beginning at the time when the plaintiff first had the right to demand payment of the officer or board authorized to allow or disallow the claim sued upon. The provisions of this section shall apply to all pending and subsequently filed notices of liens.



§ 15-1-53 - Effect of running of statute of limitations against executor, administrator, guardian, or other trustee, as against beneficiary

When the legal title to property or a right in action is in an executor, administrator, guardian, or other trustee, the time during which any statute of limitations runs against such trustee shall be computed against the person beneficially interested in such property or right in action, although such person may be under disability and within the saving of any statute of limitations; and may be availed of in any suit or actions by such person.



§ 15-1-55 - Effect of death of party before bar is complete

If a person entitled to bring any of the personal actions herein mentioned, or liable to any such action, shall die before the expiration of the time herein limited therefor, such action may be commenced by or against the executor or administrator of the deceased person, after the expiration of said time, and within one year after the death of such person.



§ 15-1-57 - Statute of limitations not to run when person prohibited to sue

When any person shall be prohibited by law, or restrained or enjoined by the order, decree, or process of any court in this state from commencing or prosecuting any action or remedy, the time during which such person shall be so prohibited, enjoined or restrained, shall not be computed as any part of the period of time limited by this chapter for the commencement of such action.



§ 15-1-59 - Saving in favor of persons under disabilities

If any person entitled to bring any of the personal actions mentioned shall, at the time at which the cause of action accrued, be under the disability of infancy or unsoundness of mind, he may bring the actions within the times in this chapter respectively limited, after his disability shall be removed as provided by law. However, the saving in favor of persons under disability of unsoundness of mind shall never extend longer than twenty-one (21) years.



§ 15-1-63 - Effect of absence from the state

If, after any cause of action has accrued in this state, the person against whom it has accrued be absent from and reside out of the state, the time of his absence shall not be taken as any part of the time limited for the commencement of the action, after he shall return.



§ 15-1-65 - Action barred in another jurisdiction barred here

When a cause of action has accrued outside of this state, and by the laws of the place outside this state where such cause of action accrued, an action thereon cannot be maintained by reason of lapse of time, then no action thereon shall be maintained in this state; provided, however, that where such a cause of action has accrued in favor of a resident of this state, this state's law on the period of limitation shall apply.



§ 15-1-67 - Effect of fraudulent concealment of cause of action

If a person liable to any personal action shall fraudulently conceal the cause of action from the knowledge of the person entitled thereto, the cause of action shall be deemed to have first accrued at, and not before, the time at which such fraud shall be, or with reasonable diligence might have been, first known or discovered.



§ 15-1-69 - Commencement of new action subsequent to abatement or defeat of original action

If in any action, duly commenced within the time allowed, the writ shall be abated, or the action otherwise avoided or defeated, by the death of any party thereto, or for any matter of form, or if, after verdict for the plaintiff, the judgment shall be arrested, or if a judgment for the plaintiff shall be reversed on appeal, the plaintiff may commence a new action for the same cause, at any time within one year after the abatement or other determination of the original suit, or after reversal of the judgment therein, and his executor or administrator may, in case of the plaintiff's death, commence such new action, within the said one year.



§ 15-1-71 - Limitation of setoff

All the provisions of this chapter shall apply to the case of any debt or demand on the contract, alleged by way of setoff on the part of a defendant. The time of limitation of such debt or demand shall be computed in like manner as if an action had been commenced therefor at the time when the plaintiff's action was commenced. The fact that a setoff is barred shall not preclude the defendant from using it as such if he held it against the debt sued on before it was barred.



§ 15-1-73 - New promise to be in writing; effect of new promise by one or more joint contractors as against non-promisors

In actions founded upon any contract, an acknowledgment or promise shall not be evidence of a new or continuing contract whereby to take any case out of the operation of the provisions of this chapter or to deprive any party of the benefit thereof, unless such acknowledgment or promise be made or contained by or in some writing signed by the party chargeable thereby. Where there shall be two or more joint contractors, one or more of them shall not lose the benefit of the provisions of this chapter so as to be chargeable, by reason only of an acknowledgment or promise made or signed by any other or others of them. In actions against joint contractors, if the plaintiff be barred as to one or more of the defendants but be entitled to recover against any other or others of them, by virtue of a new acknowledgment or promise, or otherwise, judgment shall be given for the plaintiff as to any of the defendants against whom he is entitled to recover, and for the other defendants against the plaintiff.



§ 15-1-75 - Bar of statute of limitations against one does not affect another jointly interested

In all cases where the interests are joint, one shall not be barred because another jointly interested is, and the statute of limitations provided in this chapter shall be severally applied, and not jointly, to the right of actions, in whatever cause, pertaining to each of all the parties, though jointly interested.



§ 15-1-77 - Effect upon limitations of concurrent jurisdiction in courts of common law and of equity

Whenever there be a concurrent jurisdiction in the courts of common law and in the courts of equity of any cause of action, the provisions of this chapter limiting a time for the commencement of a suit for such cause of action in a court of common law, shall apply to all suits to be brought for the same cause in a court of chancery.



§ 15-1-79 - Limitations inapplicable to suits on certain obligations of banks and moneyed corporations

None of the provisions of this chapter shall apply to suits brought to enforce payment of notes, bills, or evidences of debt issued by any bank or moneyed corporation.



§ 15-1-81 - Actions on nonnegotiable promissory notes [For effective date and applicability, see subsection (6)]

(1) An action to enforce the obligations of a party to pay a nonnegotiable promissory note payable at a definite time must be commenced within six (6) years after the due date or dates stated in the promissory note, or if a due date is accelerated, within six (6) years after the accelerated date.

(2) If demand for payment is made to the maker of a nonnegotiable promissory note payable on demand, an action to enforce the obligation of a party to pay the promissory note must be commenced within six (6) years after the demand. If no demand for payment is made to the maker, an action to enforce the promissory note is barred if neither principal nor interest on the promissory note has been paid for a continuous period of ten (10) years.

(3) For purposes of this section, a "nonnegotiable promissory note" is an unconditional written undertaking to pay absolutely and in any event a fixed amount of money signed by the person undertaking to pay the money that is not an "instrument" under Section 75-3-104(b). Nonnegotiable promissory notes for purposes of this section include, but are not limited to, promissory notes that: (a) bear a variable rate of interest or provide for interest by reference to information not contained in the promissory note; (b) provide for interest after default; (c) are nonrecourse to the person undertaking to pay the money; or (d) qualify as "instruments" under Section 75-9-102(a)(47).

(4) This section shall not apply to negotiable promissory notes, drafts, checks, certificates of deposit or any other instrument or item for which Section 75-3-118 provides the applicable statute of limitations. Neither a lease nor a security agreement is a promissory note for purposes of this section. A promissory note is not investment property as defined in Section 75-9-102(a)(49), a letter of credit, or writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card. It is the intention of this section that a "note," as defined in Section 75-3-104(e), and nonnegotiable promissory notes, as defined in this section, shall have the same statutes of limitations.

(5) This section shall not apply to obligations arising from retail installment contracts. For purposes of this section, a "retail installment contract" is a contract for the sale of goods under which the buyer makes periodic payments and the seller retains a security interest in the goods. For the purposes of this section, "goods" have the same meaning as the definition of "goods" in Section 75-9-102(a)(44).

(6) This section takes effect on July 1, 2012, and shall apply to all nonnegotiable promissory notes for which the statute of limitations in effect immediately prior to that date has not run. This section shall have no application to promissory notes for which the statute of limitations has run prior to July 1, 2012.






Chapter 3 - PREVENTION OF FRAUDS

Article 1 - IN GENERAL

§ 15-3-1 - Certain contracts to be in writing

An action shall not be brought whereby to charge a defendant or other party:

(a) upon any special promise to answer for the debt or default or miscarriage of another person;

(b) upon any agreement made upon consideration of marriage, mutual promises to marry excepted;

(c) upon any contract for the sale of lands, tenements, or hereditaments, or the making of any lease thereof for a longer term than one year;

(d) upon any agreement which is not to be performed within the space of fifteen months from the making thereof; or

(e) upon any special promise by an executor or administrator to answer any debt or damage out of his own estate;

unless, in each of said cases, the promise or agreement upon which such action may be brought, or some memorandum or note thereof, shall be in writing, and signed by the party to be charged therewith or signed by some person by him or her thereunto lawfully authorized in writing.



§ 15-3-5 - Fraudulent conveyances, judgments, loans and the like; exceptions

Section 15-3-3 shall not extend to any estate or interest in any lands, goods or chattels, or any rents, common, or profit out of the same, which shall be upon good consideration and bona fide lawfully conveyed or assured to any person or persons, bodies-politic or corporate, nor shall it in any case extend to creditors whose debts were contracted after such fraudulent act, unless made with intent to defraud them, and though a conveyance or contract be decreed void as to prior creditors, it shall not, on that account, be void as to subsequent creditors or purchasers.



§ 15-3-7 - Property of improperly disclosed principal or partner to be treated as property of one ostensibly transacting business

If a person shall transact business as a trader or otherwise, with the addition of the words "agent," "factor," "and company," or "& Co.," or like words, and fail to disclose the name of his principal or partner by a sign in letters easy to be read, placed conspicuously at the house where such business is transacted, or if a person shall transact business in his own name without any such addition, all the property, stock, money and choses in action used or acquired in such business shall, as to the creditors of such person, be liable for his debts, and be in all respects treated in favor of his creditors as his property. However, the provisions of this section shall not apply to a refrigerated box, vending machine or other container when placed by a person, firm, or corporation in a store, mercantile establishment, or other place of business to be used therein, where said refrigerated box, vending machine, or other container is plainly marked with a sign, painted on or attached to and prominently displayed on such property, showing said property to be the property of the person, firm, or corporation, placing the same therein.



§ 15-3-9 - Creditors to be notified of destruction of insured stock of merchandise by fire

In case of the destruction of a stock of merchandise by fire upon which there is insurance against such loss, the holder of such insurance policies shall within five days after such loss notify his creditors to whom he is indebted for merchandise, of his loss and the amount of insurance carried, and no such policy or policies of insurance shall be transferred or assigned for ten days after such notice, and no such insurance shall be paid for fifteen days next after the occurrence of any such fire.



§ 15-3-11 - Actions on contracts made during infancy

An action shall not be maintained whereby to charge any person upon any promise made after full age to pay any debt contracted during infancy, or upon any ratification after full age of any promise or contract made during infancy, unless such promise or ratification shall be made by some writing, signed by the person to be charged therewith.



§ 15-3-13 - Chapter is not applicable to official sales

Nothing in this article shall apply to official sales by sheriffs, constables, executors, administrators, guardians, receivers, commissioners, trustees in bankruptcy, or any public officer.



§ 15-3-15 - Effect of chapter on rules of evidence or presumptions of law

Except as especially provided, nothing contained in this article, nor any act thereunder, shall change or affect the present rules of evidence or the present presumptions of law.






Article 3 - UNIFORM FRAUDULENT TRANSFER ACT

§ 15-3-101 - Definitions

The following words and phrases shall have the meanings ascribed herein, unless the context clearly indicates otherwise:

(a) "Affiliate" means:

(i) A person who directly or indirectly owns, controls or holds with power to vote, twenty percent (20%) or more of the outstanding voting securities of the debtor, other than a person who holds the securities,

1. As a fiduciary or agent without sole discretionary power to vote the securities; or

2. Solely to secure a debt, if the person has not exercised the power to vote;

(ii) A corporation twenty percent (20%) or more of whose outstanding voting securities are directly or indirectly owned, controlled, or held with power to vote, by the debtor or a person who directly or indirectly owns, controls or holds with power to vote, twenty percent (20%) or more of the outstanding voting securities of the debtor, other than a person who holds the securities,

1. As a fiduciary or agent without sole power to vote the securities; or

2. Solely to secure a debt, if the person has not in fact exercised the power to vote;

(iii) A person whose business is operated by the debtor under a lease or other agreement, or a person substantially all of whose assets are controlled by the debtor; or

(iv) A person who operates the debtor's business under a lease or other agreement or controls substantially all of the debtor's assets.

(b) "Asset" means property of a debtor, but the term does not include:

(i) Property to the extent it is encumbered by a valid lien;

(ii) Property to the extent it is generally exempt under nonbankruptcy law; or

(iii) An interest in property held in tenancy by the entireties to the extent it is not subject to process by a creditor holding a claim against only one tenant.

(c) "Claim" means a right to payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or unsecured.

(d) "Creditor" means a person who has a claim.

(e) "Debt" means liability on a claim.

(f) "Debtor" means a person who is liable on a claim.

(g) "Insider" includes:

(i) If the debtor is an individual,

1. A relative of the debtor or of a general partner of the debtor;

2. A partnership in which the debtor is a general partner;

3. A general partner in a partnership described in clause 2; or

4. A corporation of which the debtor is a director, officer or person in control;

(ii) If the debtor is a corporation,

1. A director of the debtor;

2. An officer of the debtor;

3. A person in control of the debtor;

4. A partnership in which the debtor is a general partner;

5. A general partner in a partnership described in clause 4; or

6. A relative of a general partner, director, officer or person in control of the debtor;

(iii) If the debtor is a partnership,

1. A general partner in the debtor;

2. A relative of a general partner in, or a general partner of, or a person in control of the debtor;

3. Another partnership in which the debtor is a general partner;

4. A general partner in a partnership described in clause 3; or

5. A person in control of the debtor;

(iv) An affiliate, or an insider of an affiliate as if the affiliate were the debtor; and

(v) A managing agent of the debtor.

(h) "Lien" means a charge against or an interest in property to secure payment of a debt or performance of an obligation, and includes a security interest created by agreement, a judicial lien obtained by legal or equitable process or proceedings, a common-law lien, or a statutory lien.

(i) "Person" means an individual, partnership, corporation, association, organization, government or governmental subdivision or agency, business trust, estate, trust or any other legal or commercial entity.

(j) "Property" means anything that may be the subject of ownership.

(k) "Relative" means an individual related by consanguinity within the third degree as determined by the common law, a spouse, or an individual related to a spouse within the third degree as so determined, and includes an individual in an adoptive relationship within the third degree.

(l) "Transfer" means every mode, direct or indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with an asset or an interest in an asset, and includes payment of money, release, lease and creation of a lien or other encumbrance.

(m) "Valid lien" means a lien that is effective against the holder of a judicial lien subsequently obtained by legal or equitable process or proceedings.



§ 15-3-103 - Debtor insolvency; partnership insolvency; excluded assets; excluded debts

(1) A debtor is insolvent if the sum of the debtor's debts is greater than all of the debtor's assets, at a fair valuation.

(2) A debtor who generally is not paying his or her debts as they become due is presumed to be insolvent.

(3) A partnership is insolvent under subsection (1) if the sum of the partnership's debts is greater than the aggregate, at a fair valuation, of all of the partnership's assets, and the sum of the excess of the value of each general partner's nonpartnership assets over the partner's nonpartnership debts.

(4) Assets under this section do not include property that has been transferred, concealed or removed with intent to hinder, delay or defraud creditors or that has been transferred in a manner making the transfer voidable under this article.

(5) Debts under this section do not include an obligation to the extent it is secured by a valid lien on property of the debtor not included as an asset.



§ 15-3-105 - Value specified

(1) Value is given for a transfer or an obligation if, in exchange for the transfer or obligation, property is transferred or an antecedent debt is secured or satisfied, but value does not include an unperformed promise made otherwise than in the ordinary course of the promisor's business to furnish support to the debtor or another person.

(2) For the purposes of Section 15-3-107(2)(l), (m) and (n), a person gives a reasonably equivalent value if the person acquires an interest of the debtor in an asset pursuant to a regularly conducted, noncollusive foreclosure sale or execution of a power of sale for the acquisition or disposition of the interest of the debtor upon default under a mortgage, deed of trust or security agreement.

(3) A transfer is made for present value if the exchange between the debtor and the transferee is intended by them to be contemporaneous and is in fact substantially contemporaneous.



§ 15-3-107 - Fraudulent transfers as to present and future creditors; determination of actual intent; rebuttable presumption of fraud

(1) A transfer made or obligation incurred by a debtor is fraudulent as to a creditor, whether the creditor's claim arose before or after the transfer was made or the obligation was incurred, if the debtor made the transfer or incurred the obligation with actual intent to hinder, delay or defraud any creditor of the debtor.

(2) In determining actual intent under subsection (1), consideration may be given, among other factors, to whether:

(a) The transfer or obligation was to an insider;

(b) The debtor retained possession or control of the property transferred after the transfer;

(c) The transfer or obligation was disclosed or concealed;

(d) Before the transfer was made or obligation was incurred, the debtor had been sued or threatened with suit;

(e) The transfer was of substantially all the debtor's assets;

(f) The debtor absconded;

(g) The debtor removed or concealed assets;

(h) The value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred;

(i) The debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred;

(j) The transfer occurred shortly before or shortly after a substantial debt was incurred;

(k) The debtor transferred the essential assets of the business to a lienor who transferred the assets to an insider of the debtor;

(l) The debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation, and the debtor:

(i) Was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction; or

(ii) Intended to incur, or believed or reasonably should have believed that he would incur, debts beyond his ability to pay as they became due;

(m) A transfer made or obligation incurred by a debtor may be fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor became insolvent as a result of the transfer or obligation; and

(n) A transfer made by a debtor may be fraudulent as to a creditor whose claim arose before the transfer was made if the transfer was made to an insider for an antecedent debt, the debtor was insolvent at that time, and the insider had reasonable cause to believe that the debtor was insolvent.

(3) If there exists a combination of facts such as described in subsection (2)(l), (m) or (n) only, then there will be a strong presumption of fraud which can be rebutted only by clear and convincing evidence.



§ 15-3-109 - Determination of when a transfer is made or obligation incurred

For the purposes of this article:

(a) A transfer is made:

(i) With respect to an asset that is real property other than a fixture, but including the interest of a seller or purchaser under a contract for the sale of the asset, when the transfer is so far perfected that a good-faith purchaser of the asset from the debtor against whom applicable law permits the transfer to be perfected cannot acquire an interest in the asset that is superior to the interest of the transferee; and

(ii) With respect to an asset that is not real property or that is a fixture, when the transfer is so far perfected that a creditor on a simple contract cannot acquire a judicial lien otherwise than under this article that is superior to the interest of the transferee;

(b) If applicable law permits the transfer to be perfected as provided in paragraph (a) and the transfer is not so perfected before the commencement of an action for relief under this article, the transfer is deemed made immediately before the commencement of the action;

(c) If applicable law does not permit the transfer to be perfected as provided in paragraph (a), the transfer is made when it becomes effective between the debtor and the transferee;

(d) A transfer is not made until the debtor has acquired rights in the asset transferred;

(e) An obligation is incurred:

(i) If oral, when it becomes effective between the parties; or

(ii) If evidenced by a writing, when the writing executed by the obligor is delivered to or for the benefit of the obligee.



§ 15-3-111 - Creditor remedies

(1) In an action for relief against a transfer or obligation under this article, a creditor, subject to the limitations in Section 15-3-113, may obtain:

(a) Avoidance of the transfer or obligation to the extent necessary to satisfy the creditor's claim;

(b) An attachment or other provisional remedy against the asset transferred or other property of the transferee;

(c) Subject to applicable principles of equity and in accordance with applicable rules of civil procedure,

(i) An injunction against further disposition by the debtor or a transferee, or both, of the asset transferred or of other property;

(ii) Appointment of a receiver to take charge of the asset transferred or of other property of the transferee; or

(iii) Any other relief the circumstances may require.

(2) If a creditor has obtained a judgment on a claim against the debtor, the creditor, if the court so orders, may levy execution on the asset transferred or its proceeds.



§ 15-3-113 - Transferee defenses, liability and protection

(1) A transfer or obligation is not voidable under Section 15-3-107(1) against a person who took in good faith and for a reasonably equivalent value or against any subsequent transferee or obligee.

(2) Except as otherwise provided in this section, to the extent a transfer is voidable in an action by a creditor under Section 15-3-111(1)(a), the creditor may recover judgment for the value of the asset transferred, as adjusted under subsection (3), or the amount necessary to satisfy the creditor's claim, whichever is less. The judgment may be entered against:

(a) The first transferee of the asset or the person for whose benefit the transfer was made; or

(b) Any subsequent transferee other than a good-faith transferee or obligee who took for value or from any subsequent transferee or obligee.

(3) If the judgment under subsection (2) is based upon the value of the asset transferred, the judgment must be for an amount equal to the value of the asset at the time of the transfer, subject to adjustment as the equities may require.

(4) Notwithstanding voidability of a transfer or an obligation under this article, a good-faith transferee or obligee is entitled, to the extent of the value given the debtor for the transfer or obligation, to:

(a) A lien on or a right to retain any interest in the asset transferred;

(b) Enforcement of any obligation incurred; or

(c) A reduction in the amount of the liability on the judgment.

(5) A transfer is not voidable under Section 15-3-107(2) (l), (m) or (n) if the transfer results from:

(a) Termination of a lease upon default by the debtor when the termination is pursuant to the lease and applicable law; or

(b) Enforcement of a security interest in compliance with Article 9 of the Uniform Commercial Code.

(6) A transfer is not voidable under Section 15-3-107(2) (n):

(a) To the extent the insider gave new value to or for the benefit of the debtor after the transfer was made unless the new value was secured by a valid lien;

(b) If made in the ordinary course of business or financial affairs of the debtor and the insider; or

(c) If made pursuant to a good-faith effort to rehabilitate the debtor and the transfer secured present value given for that purpose as well as an antecedent debt of the debtor.



§ 15-3-115 - Extinguishment of cause of action

A cause of action with respect to a fraudulent transfer or obligation under this article is extinguished unless action is brought:

(a) Under Section 15-3-107(1), within three (3) years after the transfer was made or the obligation was incurred or, if later, within one (1) year after the transfer or obligation was or could reasonably have been discovered by the claimant;

(b) Under Section 15-3-107(2)(l) or (m), within three (3) years after the transfer was made or the obligation was incurred; or

(c) Under Section 15-3-107(2)(n), within one (1) year after the transfer was made or the obligation was incurred.



§ 15-3-117 - Supplementary general principles of law applicable

Unless displaced by the provisions of this article, the principles of law and equity, including the law merchant and the law relating to principal and agent, estoppel, laches, fraud, misrepresentation, duress, coercion, mistake, insolvency or other validating or invalidating cause, supplement its provisions.



§ 15-3-119 - Rules of construction

This article shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this article among states enacting it.



§ 15-3-121 - Short title

Sections 15-3-101 through 15-3-121 may be cited as the "Uniform Fraudulent Transfer Act."












Title 17 - LOCAL GOVERNMENT; PROVISIONS COMMON TO COUNTIES AND MUNICIPALITIES

Chapter 1 - ZONING, PLANNING AND SUBDIVISION REGULATION

GENERAL PROVISIONS

§ 17-1-1 - Definitions

The following words, whenever used in this chapter, shall, unless a different meaning clearly appears from the context, have the following meanings:

(a) "Municipality" means any incorporated city, town or village within the state.

(b) "Governing authority" or "governing authorities," in the case of counties, means the board of supervisors of the county, and, in the case of municipalities, means the council, board, commissioners or other legislative body charged by law with governing the municipality.

(c) "Comprehensive plan" means a statement of public policy for the physical development of the entire municipality or county adopted by resolution of the governing body, consisting of the following elements at a minimum:

(i) Goals and objectives for the long-range (twenty (20) to twenty-five (25) years) development of the county or municipality. Required goals and objectives shall address, at a minimum, residential, commercial and industrial development; parks, open space and recreation; street or road improvements; public schools and community facilities.

(ii) A land use plan which designates in map or policy form the proposed general distribution and extent of the uses of land for residences, commerce, industry, recreation and open space, public/quasi-public facilities and lands. Background information shall be provided concerning the specific meaning of land use categories depicted in the plan in terms of the following: residential densities; intensity of commercial uses; industrial and public/quasi-public uses; and any other information needed to adequately define the meaning of such land use codes. Projections of population and economic growth for the area encompassed by the plan may be the basis for quantitative recommendations for each land use category.

(iii) A transportation plan depicting in map form the proposed functional classifications for all existing and proposed streets, roads and highways for the area encompassed by the land use plan and for the same time period as that covered by the land use plan. Functional classifications shall consist of arterial, collector and local streets, roads and highways, and these classifications shall be defined on the plan as to minimum right-of-way and surface width requirements; these requirements shall be based upon traffic projections. All other forms of transportation pertinent to the local jurisdiction shall be addressed as appropriate. The transportation plan shall be a basis for a capital improvements program.

(iv) A community facilities plan as a basis for a capital improvements program including, but not limited to, the following: housing; schools; parks and recreation; public buildings and facilities; and utilities and drainage.

(d) "Amateur radio service" means those individuals and stations licensed by the Federal Communications Commission to broadcast amateur radio signals regardless of the transmission mode.



§ 17-1-3 - General powers; reasonable accommodation of amateur radio communications

(1) Except as otherwise provided in Article VII of the Chickasaw Trail Economic Development Compact described in Section 57-36-1, for the purpose of promoting health, safety, morals, or the general welfare of the community, the governing authority of any municipality, and, with respect to the unincorporated part of any county, the governing authority of any county, in its discretion, are empowered to regulate the height, number of stories and size of building and other structures, the percentage of lot that may be occupied, the size of the yards, courts and other open spaces, the density of population, and the location and use of buildings, structures and land for trade, industry, residence or other purposes, but no permits shall be required with reference to land used for agricultural purposes, including forestry activities as defined in Section 95-3-29(2)(c), or for the erection, maintenance, repair or extension of farm buildings or farm structures, including forestry buildings and structures, outside the corporate limits of municipalities. The governing authority of each county and municipality may create playgrounds and public parks, and for these purposes, each of such governing authorities shall possess the power, where requisite, of eminent domain and the right to apply public money thereto, and may issue bonds therefor as otherwise permitted by law.

(2) Local land use regulation ordinances involving the placement, screening, or height of amateur radio antenna structures must reasonably accommodate amateur communications and must constitute the minimum practicable regulation to accomplish local authorities' legitimate purposes of addressing health, safety, welfare and aesthetic considerations. Judgments as to the types of reasonable accommodation to be made and the minimum practicable regulation necessary to address these purposes will be determined by local governing authorities within the parameters of the law. This legislation supports the amateur radio service in preparing for and providing emergency communications for the State of Mississippi and local emergency management agencies.



§ 17-1-5 - Manner of exercise of powers conferred

Except as otherwise provided in Article VII of the Chickasaw Trail Economic Development Compact described in Section 57-36-1, in the exercise and enforcement of the powers conferred by Sections 17-1-1 through 17-1-27, inclusive, each county and each municipality within the county may act independently one from the other, or, in the exercise of discretion, the governing authority of any county and the governing authority of any municipality located within the county may act jointly in order to attain uniformity and consistency in the zoning regulations for the areas to be affected.



§ 17-1-7 - Zones

Except as otherwise provided in Article VII of the Chickasaw Trail Economic Development Compact described in Section 57-36-1, for the purposes set forth in Section 17-1-3, the governing authority of each municipality and county may divide the municipality or county into zones of such number, shape and area as may be deemed best suited to carry out the purposes of Sections 17-1-1 through 17-1-27, inclusive. Within the zones created, the governing authority of each municipality and county may, subject to the restrictions with respect to agricultural lands and farm buildings or structures as set out in Section 17-1-3, regulate and restrict the erection, construction, reconstruction, alteration, repair or use of buildings, structures or land. All regulations shall be uniform for each class or kind of buildings throughout each zone, but regulations in one zone may differ from those in other zones.



§ 17-1-9 - Purposes in view

Zoning regulations shall be made in accordance with a comprehensive plan, and designed to lessen congestion in the streets; to secure safety from fire, panic and other dangers; to provide adequate light and air; to prevent the overcrowding of land; to avoid undue concentration of population; to facilitate the adequate provision of transportation, water, sewerage, schools, parks and other public requirements. Such regulations shall be made with reasonable consideration, among other things, to the character of the district and its peculiar suitability for particular uses, and with a view to conserving the value of buildings, and encouraging the most appropriate use of land throughout such municipality.



§ 17-1-11 - Official plan; local planning commission

(1) (a) The governing authority of each municipality and county may provide for the preparation, adoption, amendment, extension and carrying out of a comprehensive plan for the purpose of bringing about coordinated physical development in accordance with present and future needs and may create, independently or jointly, a local planning commission with authority to prepare and propose (a) a comprehensive plan of physical development of the municipality or county; (b) a proposed zoning ordinance and map; (c) regulations governing subdivisions of land; (d) building or set back lines on streets, roads and highways; and (e) recommendations to the governing authorities of each municipality or county with regard to the enforcement of and amendments to the comprehensive plan, zoning ordinance, subdivision regulations and capital improvements program. The governing authority of each municipality and county may, in its discretion, pay to each member of a planning commission a per diem in an amount as determined by such governing authority for each day, or portion thereof, spent in the performance of his duties; however, no member of a planning commission may be paid more than One Hundred Twenty Dollars ($ 120.00) in the aggregate per month.

(b) The definition of "comprehensive plan" set forth in paragraph (c) of Section 17-1-1 shall not be construed to affect, or to require the amendment of, any plan adopted by a county or municipality prior to July 1, 1988, which plan does not specifically conform to the minimum elements of a comprehensive plan required in such definition.

(2) The governing authority of each municipality and county may adopt, amend and enforce the comprehensive plan, zoning ordinance, subdivision regulations and capital improvements program as recommended by the local planning commission after a public hearing thereon as provided by Section 17-1-15.

(3) In the performance of its duties, the local planning commission may cooperate with, contract with, or accept funds from federal, state or local agencies or private individuals or corporations and may expend such funds and carry out such cooperative undertakings and contracts.

(4) Any comprehensive plan established under this section shall not contain any provision which conflicts with Article VII of the Chickasaw Trail Economic Development compact described in Section 57-36-1.



§ 17-1-13 - Utilization of services of planning commissions, engineering departments or advisory committee

The governing authority of each county or municipality may, in order to more effectively carry out its requisite zoning and planning activities, utilize the services of any appropriate local or regional planning commission, and it may consider, act upon or otherwise make use of the suggestions, proposals or recommendations of any such appropriate local or regional planning commission. Also, in carrying out its zoning and planning duties, the governing authority of each county and municipality may utilize the services of any appropriate municipal or county engineering department or the services of an advisory committee of citizens of such number as may be deemed appropriate to recommend the boundaries of the various original districts and appropriate regulations to be enforced therein. A preliminary report may be made, and public hearings thereon before submitting its final report, may be had.



§ 17-1-15 - Procedure for establishing, amending, etc., of regulations, zone boundaries, etc.; notice and hearing

The governing authority of each municipality and county shall provide for the manner in which the comprehensive plan, zoning ordinance (including the official zoning map) subdivision regulations and capital improvements program shall be determined, established and enforced, and from time to time, amended, supplemented or changed. However, no such plan, ordinance (including zoning boundaries), regulations or program shall become effective until after a public hearing, in relation thereto, at which parties in interest, and citizens, shall have an opportunity to be heard. At least fifteen (15) days' notice of the time and place of such hearing shall be published in an official paper, or a paper of general circulation, in such municipality or county.



§ 17-1-17 - Changes

Zoning regulations, restrictions and boundaries may, from time to time, be amended, supplemented, changed, modified or repealed upon at least fifteen (15) days' notice of a hearing on such amendment, supplement, change, modification or repeal, said notice to be given in an official paper or a paper of general circulation in such municipality or county specifying a time and place for said hearing. The governing authorities or any municipal agency or commission, which by ordinance has been theretofore so empowered, may provide in such notice that the same shall be held before the city engineer or before an advisory committee of citizens as hereinafter provided and if the hearing is held before the said engineer or advisory committee it shall not be necessary for the governing body to hold such hearing but may act upon the recommendation of the city engineer or advisory committee. Provided, however, that any party aggrieved with the recommendation of the city engineer or advisory committee shall be entitled to a public hearing before the governing body of the city, with due notice thereof after publication for the time and as provided in this section. The governing authorities of a municipality which had a population in excess of one hundred forty thousand (140,000) according to the 1960 census, or of a municipality which is the county seat of a county bordering on the Gulf of Mexico and the State of Alabama or of a municipality which had a population in excess of forty thousand (40,000) according to the 1970 census and which is within a county bordering on the Gulf of Mexico may enact an ordinance restricting such hearing to the record as made before the city engineer or advisory committee of citizens as herein above provided.

In case of a protest against such change signed by the owners of twenty percent (20%) or more, either of the area of the lots included in such proposed change, or of those immediately adjacent to the rear thereof, extending one hundred sixty (160) feet therefrom or of those directly opposite thereto, extending one hundred sixty (160) feet from the street frontage of such opposite lots, such amendment shall not become effective except by the favorable vote of three-fifths (3/5) of the members of the legislative body of such municipality or county who are not required by law or ethical considerations to recuse themselves.



§ 17-1-19 - Remedies of local governing authorities

In case any building or structure is erected, constructed, reconstructed, altered, repaired, converted or maintained, or any building, structure, or land, is used in violation of the zoning law or of any ordinance or other regulation made under authority conferred hereby, the proper local authorities of any county or municipality, in addition to other remedies, may institute any appropriate action or proceedings, to prevent such unlawful erection, construction, reconstruction, alteration, repair, conversion, maintenance or use, to restrain, correct, or abate such violation, to prevent the occupancy of said building, structure or land, or to prevent any illegal act, conduct, business, or use in or about such premises.



§ 17-1-21 - When local regulations to govern

Except as otherwise provided in Article VII of the Chickasaw Trail Economic Development Compact described in Section 57-36-1, whenever the provisions of any other statute or local ordinance or regulation require a greater width or size of yards, courts or other open spaces, or require a lower height of building, or a less number of stories, or a greater percentage of lot to be left unoccupied, or impose other standards higher than are required by the regulations made under the authority of Sections 17-1-1 through 17-1-27, inclusive, the provisions of such other statute, or local ordinance or regulation shall govern; otherwise the provisions of the regulations made under the authority of Sections 17-1-1 through 17-1-27, inclusive, shall be controlling.



§ 17-1-23 - Subdivision regulation

(1) When new subdivisions are laid out, the governing authority of each municipality or county may, before allowing dedication, impose such terms as may be deemed necessary to make the provisions of Sections 17-1-1 through 17-1-27, inclusive, effective, and such governing authorities may receive easements in the land affected whereby such sections may be made effective.

(2) The board of supervisors of any county may order that no plat of a subdivision shall be recorded until it has been approved by the board of supervisors, and the board of supervisors shall have power to require the installation of utilities and laying out of streets in subdivisions or to accept performance bonds in lieu thereof; the board of supervisors of any county bordering on the State of Tennessee having a population of more than sixty-seven thousand nine hundred (67,900) but less than seventy thousand (70,000) according to the 1990 federal census and having a land area of more than four hundred seventy (470) square miles but less than five hundred (500) square miles may also, in lieu thereof, require the deposit of monies with the county which shall be placed in a special interest-bearing account in the county treasury, and such board of supervisors at the appropriate time shall spend monies from such account solely for the purpose of constructing or improving the roads and other infrastructure within the subdivision with respect to which the deposit or deposits were made.

(3) The governing authorities of a municipality may provide that any person desiring to subdivide a tract of land within the corporate limits shall submit a map and plat of such subdivision, and a correct abstract of title of the land platted, to said governing authorities, to be approved by them before the same shall be filed for record in the land records of the county; and where the municipality has adopted an ordinance so providing, no such map or plat of any such subdivision shall be recorded by the chancery clerk unless same has been approved by said governing authorities. In all cases where a map or plat of the subdivision is submitted to the governing authorities of a municipality, and is by them approved, all streets, roads, alleys and other public ways set forth and shown on said map or plat shall be thereby dedicated to the public use, and shall not be used otherwise unless and until said map or plat is vacated in the manner provided by law, notwithstanding that said streets, roads, alleys or other public ways have not been actually opened for the use of the public. If any easement dedicated pursuant to the provisions of this section for a street, road, alley or other public purpose is determined to be not needed for the public purpose, the easement may be declared abandoned, and ownership of the fee underlying the easement shall revert, regardless of the date of dedication, to the adjoining property owner or owners at the time of abandonment. Ownership of such easement shall extend to the centerline of said abandoned street, road or public way. Such abandonment and reversion shall not affect any private easements which might exist.

(4) If the owner of any land which shall have been laid off, mapped or platted as a city, town or village, or addition thereto, or subdivision thereof, or other platted area, whether inside or outside a municipality, desires to alter or vacate such map or plat, or any part thereof, he may petition the board of supervisors of the county or the governing authorities of the municipality for relief in the premises, setting forth the particular circumstances of the case and giving an accurate description of the property, the map or plat of which is to be vacated or altered and the names of the persons to be adversely affected thereby or directly interested therein. However, before taking such action, the parties named shall be made aware of the action and must agree in writing to the vacation or alteration. Failure to gain approval from the parties named shall prohibit the board of supervisors or governing authorities from altering or vacating the map or plat, or any part thereof. Any alterations of a plat or map must be recorded in the appropriate location and a note shall be placed on the original plat denoting the altered or revised plat. No land shall be subdivided nor shall the map or plat of any land be altered or vacated in violation of any duly recorded covenant running with the land. Any municipality which shall approve such a vacation or alteration pursuant to this section shall be exempt from the sale of surplus real property provisions as set forth in Section 21-17-1.

(5) Subdivision regulation under this section shall not conflict with Article VII of the Chickasaw Trail Economic Development Compact described in Section 57-36-1.



§ 17-1-25 - Acceptance for maintenance of subdivision street before subdivision completed

The governing authorities of each municipality or county of the state, in their discretion, may accept in the name of such municipality or county, for maintenance, any road or roads, or street or streets, as shall be completed to acceptable specifications established by such governing authorities of a municipality or county of each such subdivision or subdivisions as shall be located within the corporate limits of a municipality or the boundaries of a county.

By acceptance of such street or road by such governing authorities, even though such subdivision shall not be completed as proposed or platted, such municipality or county shall not be bound to accept in part or in its entirety such subdivision when it shall be completed except as provided by regular procedures by ordinance or regulation of such municipality or county.



§ 17-1-27 - Penalties for violations

Any person, firm or corporation who shall knowingly and wilfully violate the terms, conditions or provisions of a zoning ordinance adopted under the authority of Sections 17-1-1 through 17-1-25, inclusive, for violation of which no other criminal penalty is prescribed, shall be guilty of a misdemeanor and upon conviction therefor shall be sentenced to pay a fine of not to exceed One Hundred Dollars ($ 100.00), and in case of continuing violations without reasonable effort on the part of the defendant to correct same, each day the violation continues thereafter shall be a separate offense.






REGIONAL PLANNING COMMISSION

§ 17-1-29 - Regional planning commissions; membership

Any two or more counties and municipalities are hereby authorized and empowered to create and to establish a regional planning commission to be composed of representatives appointed thereto by each county board of supervisors and municipal legislative body desiring representation on such commission, and to appropriate monies from their respective public funds for the purposes of carrying out the provisions of Sections 17-1-31 through 17-1-35, inclusive. The regional planning commission shall be composed of not to exceed three representatives from each participating county and not to exceed two representatives from each participating municipality; provided, however, the regional planning commission membership shall not exceed fifteen in number. Participating governmental units may designate to membership ex officio and without vote the chairman of the local planning commission and/or the city or county engineer. Counties or municipalities within the State of Mississippi may join with adjacent counties, parishes, and/or municipalities in adjoining states to form an interstate regional planning commission.



§ 17-1-31 - Term of office of members; filling of vacancies; compensation

The term of office for the members appointed by the county board of supervisors shall be for a period of four years, and the term of office of the members appointed by the municipalities shall be for a term of three years. The method of filling vacancies shall be determined by the county board of supervisors and municipal legislative bodies, desiring representation on such commission. The members of such regional planning commission representing counties and municipalities shall receive no compensation for their services, but shall be entitled to receive their actual and necessary expenses incurred in the performance of their duties.



§ 17-1-33 - Regional planning commission to advise local municipalities and counties in planning matters

The regional planning commission shall act in an advisory capacity to local municipalities and counties in interstate, regional, metropolitan, county and municipal planning matters involving the identification, discussion coordination and recommending solutions or a course of action in connection with problems including, but not limited to land use, water resources, mosquito control, highways, recreational areas, public schools, sewage and garbage disposal, public libraries, urban development, and other matters concerning the acquisition, planning, construction, development, financing, control, use, improvement and disposition of lands, buildings, structures, facilities, goods and services in the interest of public, or for public purposes involving the expenditures of public funds.



§ 17-1-35 - Authority and powers of regional planning commissions

Any regional planning commission created hereunder shall be authorized and empowered as follows:

(a) To adopt rules or procedure for the regulations of its affairs, set forth policies and procedures for the conduct of its business, and to appoint, from among its members, a chairman and vice chairman, to serve annually, provided that such chairman may be subject to reelection.

(b) To adopt an official name, seal, and retain and keep minutes of its meeting in a firmly bound minute book, in which all actions taken by the commission about its business shall so be recorded.

(c) To meet at regular times on one day each and every month of the year.

(d) To acquire, hold, maintain, lease, assign and convey real property, personal and mixed, as may be necessary or desirable for the purpose of maintaining the operations of the commission.

(e) To employ and to compensate such personnel, consultants and technical and professional assistance as shall be necessary to exercise the powers and perform the duties set forth in Sections 17-1-31 through 17-1-35, inclusive.

(f) To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under Sections 17-1-31 through 17-1-35, inclusive. The chairman of said regional commission shall be the duly authorized individual to execute contracts on behalf of said commission, upon duly and properly entered resolution of said commission so authorizing him to enter and execute said contract.

(g) To hold public hearings and sponsor public forums in any part of the regional area whenever the commission deems it necessary or useful in the execution of its functions.

(h) To accept and receive, in the furtherance of its functions, funds, grants and service from the federal government, or its agencies; from departments, agencies and instrumentalities of state, municipal or local government; or from private or civic sources.

(i) To receive and expend such sums of money as shall be from time to time appropriated for its use by any county, state or municipality, and to receive and expend federal funds.

(j) To cooperate in the exercise of its planning functions with federal and state agencies.

(k) To be a body corporate and as such, may sue and be sued, in any suit against the commission, service of process shall be had by service upon the chairman with such process.






FINANCING PROVISIONS

§ 17-1-37 - Financing provisions

(1) The governing authorities of each municipality and county may set aside, appropriate and expend moneys from the general fund to finance the provisions of Sections 17-1-1 through 17-1-27, inclusive.

(2) The governing authorities of each municipality and county may set aside, appropriate and expend moneys from the general fund to finance the provisions of Sections 17-1-31 through 17-1-35, inclusive.






FACTORY MANUFACTURED MOVABLE HOMES

§ 17-1-39 - Zoning ordinances relating to factory manufactured movable homes authorized

(1) For purposes of this section, the term "factory manufactured movable home" is defined as provided in Section 75-49-3, Mississippi Code of 1972.

(2) Any municipality or county of this state may adopt and enforce zoning or other land use regulations or ordinances relating to factory manufactured movable homes, including, but not limited to, regulations and ordinances which establish reasonable appearance and dimensional criteria for factory manufactured movable homes, provided that such regulations and ordinances do not have the effect of prohibiting factory manufactured movable homes which otherwise meet applicable building code requirements from being lawfully located in at least some part or portion of the municipality or county.






LIMITATIONS ON AUTHORITY TO REGULATE HOW PRIVATE EMPLOYER PAYS ITS EMPLOYEES

§ 17-1-51 - Establishing a mandatory, minimum living wage rate, minimum number of vacation or sick days that would regulate how private employer pays employees prohibited; legislative findings.

(1) No county, board of supervisors of a county, municipality or governing authority of a municipality is authorized to establish a mandatory, minimum living wage rate, minimum number of vacation or sick days, whether paid or unpaid, that would regulate how a private employer pays its employees. Each county, board of supervisors of a county, municipality or governing authority of a municipality shall be prohibited from establishing a mandatory, minimum living wage rate, minimum number of vacation or sick days, whether paid or unpaid, that would regulate how a private employer pays its employees.

(2) The Legislature finds that the prohibitions of subsection (1) of this section are necessary to ensure an economic climate conducive to new business development and job growth in the State of Mississippi. We believe that inconsistent application of wage and benefit laws from city to city or county to county must be avoided. While not suggesting a state minimum wage or minimum benefit package, any debate and subsequent action on these matters should be assigned to the Mississippi Legislature as provided in Section 25-3-40, and not local counties or municipalities.

(3) The Legislature further finds that wages and employee benefits comprise the most significant expense of operating a business. It also recognizes that neither potential employees or business patrons are likely to restrict themselves to employment opportunities or goods and services in any particular county or municipality. Consequently, local variations in legally required minimum wage rates or mandatory minimum number of vacation or sick leave days would threaten many businesses with a loss of employees to local governments which require a higher minimum wage rate and many other businesses with the loss of patrons to areas which allow for a lower wage rate and more or less vacation or sick days. The net effect of this situation would be detrimental to the business environment of the state and to the citizens, businesses and governments of the local jurisdictions as well as the local labor markets.

(4) The Legislature concludes from these findings that, in order for a business to remain competitive and yet attract and retain the highest possible caliber of employees, and thereby remain sound, an enterprise must work in a uniform environment with respect to minimum wage rates, and mandatory minimum number of vacation or sick leave days. The net impact of local variations in mandated wages and mandatory minimum number of vacation or sick leave days would be economically unstable and create a decline and decrease in the standard of living for the citizens of the state. Consequently, decisions regarding minimum wage, living wage and other employee benefit policies must be made by the state as provided in Section 25-3-40, so that consistency in the wage market is preserved.



§ 17-1-53 - Relation to Sections 17-21-1, 17-21-5 and 17-21-7

The provisions of Sections 17-1-51 through 17-1-55 shall not impede or supersede a municipality's authority granted under Sections 17-21-1, 17-21-5 and 17-21-7.



§ 17-1-55 - Construction of Sections 17-1-51 through 17-1-55

Sections 17-1-51 through 17-1-55 shall not be construed to limit the authority of counties and municipalities to grant tax exemptions authorized by state law.









Chapter 2 - BUILDING CODES

§ 17-2-1 - Certain counties required to enforce wind and flood mitigation requirements of nationally recognized codes and standards; counties and municipalities within the counties may choose not to be subject to the code requirements under certain circumstances

(1) The counties of Jackson, Harrison, Hancock, Stone and Pearl River, including all municipalities therein, shall enforce, on an emergency basis, all the wind and flood mitigation requirements prescribed by the 2003 International Residential Code and the 2003 International Building Code, as supplemented.

(2) Except as otherwise provided in subsection (4) of this section, emergency wind and flood building requirements imposed in this section shall remain in force until the county board of supervisors or municipal governing authorities, as the case may be, adopts as minimum mandatory codes the latest editions of the codes described in subsection (3) (a) of this section. Except as otherwise provided in subsection (4) of this section, the wind and flood mitigation requirements imposed by this section shall be enforced by the county board of supervisors or municipal governing authorities, as the case may be.

(3) (a) A county board of supervisors or municipal governing authorities, as the case may be, described in subsection (1) of this section shall adopt as minimum codes the latest editions of the following:

(i) International Building Code and the standards referenced in that code for regulation of construction within these counties. The appendices of that code may be adopted as needed, but the specific appendix or appendices must be referenced by name or letter designation at the time of adoption.

(ii) International Residential Code (IRC) and the standards referenced in that code are included for regulation of construction within these counties. The appendices of that code may be adopted as needed, but the specific appendix or appendices must be referenced by name or letter designation at the time of adoption, with the exception of Appendix J, Existing Buildings and Structures, which is hereby adopted by this reference.

(b) In addition to any other codes required under this section, a county board of supervisors or municipal governing authorities, as the case may be, described in subsection (1) of this section may adopt the latest editions of any of the following:

(i) Codes established by the Mississippi Building Code Council.

(ii) Other codes addressing matters such as electrical, plumbing, mechanical, fire and fuel gas.

(4) The provisions of this section shall go into effect thirty (30) days from April 14, 2006. However, within sixty (60) days after the provisions of this section go into effect, the board of supervisors of a county and/or the governing authorities of any municipality within a county, upon resolution duly adopted and entered upon its minutes, may choose not to be subject to the code requirements imposed under this section.



§ 17-2-3 - Creation of Mississippi Building Codes Council; reconstitution of council; membership; appointment and terms; vacancies; meetings; quorum; adoption and amendment of discretionary statewide minimum codes; date of adoption of initial code; recommendations for mandatory statewide minimum codes

(1) There is hereby created the Mississippi Building Codes Council. Each member of the council shall be appointed by the executive director of his respective professional association unless otherwise stated herein. Each member shall serve for a term of three (3) years and until a successor is appointed and qualifies. No person who has previously been convicted of a felony in this state or any other state may be appointed to the council. From and after July 1, 2009, all members of the council shall be residents of the State of Mississippi. The terms of the members serving on the council on April 26, 2011, shall expire on July 1, 2011. The council is hereby reconstituted and shall consist of the following eleven (11) members with terms beginning on July 1, 2011:

(a) One (1) representative of the American Institute of Architects of Mississippi;

(b) One (1) representative of the Associated General Contractors of Mississippi;

(c) One (1) representative of the Mississippi Manufactured Housing Association;

(d) One (1) representative of the Building Officials Association of Mississippi;

(e) Two (2) representatives of the Home Builders Association of Mississippi;

(f) One (1) representative of the Associated Builders and Contractors of Mississippi;

(g) One (1) representative of the American Council of Engineering Companies of Mississippi;

(h) One (1) representative of the Mississippi Municipal League;

(i) One (1) representative of the Mississippi Association of Supervisors; and

(j) The Mississippi State Fire Marshal, or his designee, to serve ex officio, nonvoting.

(2) A vacancy must be filled in the manner of the original appointment for the unexpired portion of the term.

(3) Any member with unexcused absences for more than three (3) consecutive meetings shall be replaced by his sponsoring organization.

(4) The State Fire Marshal shall convene the first meeting of the reconstituted council before October 1, 2011, and shall act as temporary chairman until the council elects from its members a chairman and vice chairman. The council shall adopt regulations consistent with this chapter. A meeting may be called by the chairman on his own initiative, but must be called by him at the request of three (3) or more members of the council. Each member must be notified by the chairman in writing of the time and place of the meeting at least seven (7) days before the meeting. Four (4) members constitute a quorum. Each meeting is open to the public. An official decision of the council may be made only by a vote of at least two-thirds (2/3) of those members in attendance at the meeting.

(5) The council shall adopt by reference and amend only one (1) of the last three (3) editions of the following as discretionary statewide minimum codes:

(a) International Building Code and the standards referenced in that code for regulation of construction within this state. The appendices of that code may be adopted as needed, but the specific appendix or appendices must be referenced by name or letter designation at the time of adoption.

(b) International Residential Code (IRC) and the standards referenced in that code are included for regulation of construction within this state. The appendices of that code may be adopted as needed, but the specific appendix or appendices must be referenced by name or letter designation at the time of adoption, with the exception of Appendix J, Existing Buildings and Structures, which is hereby adopted by this reference.

(c) Other codes addressing matters such as electrical, plumbing, mechanical, fire and fuel gas.

(6) The initial code or codes adopted by this council under the provisions of this section shall be completed no later than July 1, 2007.

(7) Notwithstanding any other provision of law, the council shall not enact any ordinance, bylaw, order, building code or rule requiring the installation of a multipurpose residential fire protection sprinkler system or any other fire sprinkler protection system in a new or existing one- or two-family dwelling. However, the county boards of supervisors and municipal governing authorities may adopt, modify and enforce codes adopted by the council, including the adoption of codes which require the installation of fire protection sprinkler systems in any structure.

(8) On or before December 1, 2012, the council shall furnish to all members of the Legislature a report to be considered during the 2013 Regular Session that provides findings and recommendations for building and construction standards as the mandatory statewide minimum codes. The council shall make its recommendation from one (1) of the last three (3) editions of the following:

(a) International Building Code and the standards referenced in that code for regulation of construction within this state. The appendices of that code may be adopted as needed, but the specific appendix or appendices must be referenced by name or letter designation at the time of adoption.

(b) International Residential Code (IRC) and the standards referenced in that code are included for regulation of construction within this state. The appendices of that code may be adopted as needed, but the specific appendix or appendices must be referenced by name or letter designation at the time of adoption.

(c) Other codes addressing matters such as electrical, plumbing, mechanical, fire and fuel gas.



§ 17-2-4 - State Uniform Construction Code; exemptions

(1) Except as provided in Section 17-2-1(1) and subsection (3) of this section, a county board of supervisors or municipal governing authority shall adopt and amend as minimum codes one (1) of the following as the State Uniform Construction Code:

(a) One (1) of the last three (3) adopted editions of the International Building Code (IBC) and any specific appendix or appendices as adopted and amended by the Mississippi Building Codes Council;

(b) One (1) of the last three (3) adopted editions of the International Residential Code (IRC), and any specific appendix or appendices as adopted and amended by the Mississippi Building Codes Council, with the exception of those provisions that require the installation of a multipurpose residential fire protection sprinkler system or any other fire sprinkler protection system in a new or existing one- or two-family dwelling;

(c) Other codes addressing matters such as electrical, plumbing, mechanical, fire and fuel gas, and any specific appendix or appendices as adopted and amended by the Mississippi Building Codes Council.

(2) In addition to the codes required under this section, subject to the provisions of subsection (3) of this section, a county or municipality may adopt construction codes that are not less stringent than the codes adopted in subsection (1) of this section.

(3) Within one hundred twenty (120) days after the provisions of this section go into effect, the board of supervisors of a county and/or the governing authorities of any municipality within a county, upon resolution duly adopted and entered upon its minutes, may choose not to be subject to the code requirements imposed under this section.

(4) These provisions do not apply to those buildings exempt from enforcement in Section 17-2-7 and Section 17-2-9.

(5) These provisions do not apply to manufactured homes or mobile homes as defined in Section 75-49-3.



§ 17-2-5 - Adoption of minimum codes by county board of supervisors or municipal governing authority; agreements for enforcement of codes

(1) Any county board of supervisors or municipal governing authority that adopts building codes after July 1, 2008, shall adopt as minimum codes any codes established and promulgated by the Mississippi Building Codes Council.

(2) Any county board of supervisors or municipal governing authority that has adopted construction codes published before January 1, 2000, shall, no later than July 1, 2010, adopt as minimum codes any codes established and promulgated by the Mississippi Building Codes Council.

(3) Any codes adopted by a board of supervisors or municipal governing authority under this section shall be enforced by the board of supervisors or municipal governing authority, as the case may be.

(4) Municipalities and counties may establish agreements with other governmental entities of the state or certified third-party providers to issue permits and enforce state building codes in order to provide the services required by Chapter 524, Laws of 2007. The council may assist in arranging for municipalities, counties or third-party providers the provision of services required by Chapter 524, Laws of 2007, if a written request from the governing authority of the county or municipality is submitted to the council.



§ 17-2-7 - Farm structures exempt from provisions of this chapter

(1) For purposes of this section, "farm structure" means a structure that is constructed on a farm, other than a residence or a structure attached to it, for use on the farm, including, but not limited to, barns, sheds and poultry houses, but not public livestock areas. For purposes of this section, "farm structure" does not include a structure originally qualifying as a "farm structure" but later converted to another use.

(2) The governing body of a county or municipality shall not enforce that portion of any building code established and/or imposed under Sections 17-2-1 through 17-2-5 that regulates the construction or improvement of a farm structure.

(3) The provisions of this section do not apply unless, before constructing or improving a farm structure, the person owning the property on which the structure is to be constructed files an affidavit with the county or municipal official responsible for enforcing the building code stating that the structure is being constructed as a farm structure. The affidavit must include a statement of purpose or intended use of the proposed structure or addition.

(4) This section does not affect the authority of the governing body of a county or municipality to issue building permits before an affidavit for the construction or improvement of a farm structure is filed under subsection (3) of this section.

(5) The provisions of this section shall not apply to any floodplain management ordinances or regulations necessary for eligibility for the National Flood Insurance Program, and such floodplain management ordinances or regulations shall apply retroactively to any construction or improvement permit granted for any structure exempted under this section before May 22, 2012.



§ 17-2-9 - Certain other buildings, facilities and manufactured housing exempt from provisions of this chapter

(1) The governing authority of any county or municipality shall not enforce any portion of any building codes established and/or imposed under Sections 17-2-1 through 17-2-5 that regulates the construction or improvement of industrial facilities that are engaged in activities designated as manufacturing (sectors 31-33), utilities (sector 22), telecommunications (sector 517), bulk stations and materials (sector 422710), crude oil pipelines (sector 486110), refined petroleum products pipelines (sector 486910), natural gas pipelines (sector 486210), other pipelines (sector 486990) and natural gas processing plants (sector 211112), under the North American Industry Classification System (NAICS).

(2) The governing authority of any county or municipality shall not enforce any portion of any building codes established and/or imposed under Sections 17-2-1 through 17-2-5 which regulates the construction or improvement of buildings located on nonpublic fairgrounds or the construction or improvement of buildings located on the Neshoba County Fairgrounds in Neshoba County, Mississippi.

(3) The governing authority of any county or municipality shall not enforce any portion of any building codes established and/or imposed under Sections 17-2-1 through 17-2-5 which regulates the construction or improvement of a private unattached outdoor recreational structure, such as a hunting or fishing camp. In order for a structure to qualify as a "hunting camp" or "fishing camp" under the provisions of this subsection, the owner must file with the board of supervisors of the county in which the structure is located his signed affidavit stating under oath that the structure is a hunting camp or fishing camp, as the case may be, that he is the owner or an owner of the camp and that the camp is located in an unincorporated area of the county within, near or in close proximity to land upon which hunting or fishing activities legally may take place.

(4) The governing authority of any county or municipality shall not enforce any portion of any building codes established and/or imposed under Sections 17-2-1 through 17-2-5 which regulates the construction or improvement of manufactured housing built according to the Federal Manufactured Home Construction and Safety Standards Act.

(5) The governing authority of Pearl River County or any municipality within such county shall not enforce any portion of any building codes established and/or imposed under Sections 17-2-1 through 17-2-5 which prohibits the use of or requires building permit approval for the use of salvage lumber or green cut timber in building construction provided such timber is for personal use and is not for sale.

(6) The provisions of this section shall not apply to any floodplain management ordinances or regulations necessary for eligibility for the National Flood Insurance Program, and such floodplain management ordinances or regulations shall apply retroactively to any construction or improvement permit granted for any structure exempted under this section before May 22, 2012.






Chapter 3 - PROMOTION OF TRADE, CONVENTIONS AND TOURISM

IN GENERAL

§ 17-3-1 - Counties and municipalities may advertise resources

The board of supervisors of any county in Mississippi, and the mayor and board of aldermen or board of commissioners of any municipality in the State of Mississippi, may in their discretion, set aside, appropriate and expend moneys, not to exceed one mill of their respective valuation and assessment for the purpose of advertising and bringing into favorable notice the opportunities, possibilities and resources of such municipality or county.



§ 17-3-3 - Advertising, kind included, excluded.

Advertising pursuant to Section 17-3-1 shall include newspaper and magazine advertising and literature, publicity, expositions, public entertainment or other form of advertising or publicity, which in the judgment of such board or boards will be helpful toward advancing the moral, financial and other interests of such municipality or county; however, such advertising shall not include advertisements in publications sponsored by political parties, political committees or affiliated organizations, as such terms are defined in Section 23-15-801.



§ 17-3-5 - Boards may cooperate with statewide movement

In the expenditure of funds as provided, in section 17-3-1, the said board or boards may cooperate with any statewide movement or any state organization in putting over a statewide campaign or program.



§ 17-3-7 - Municipalities and counties authorized to make appropriations in aid of fairs

All municipalities, regardless of the form of government under which they operate, or any board of supervisors, shall have the power to appropriate money, not exceeding Twenty-five Hundred Dollars ($ 2500.00), annually, to aid in the payment of premiums and awards made and given by fairs or fair associations located, held and operated in such county. Such appropriations may be made in gross amounts, and paid upon specific awards made under such rules and regulations as may be prescribed by the municipal or county authorities.



§ 17-3-9 - Definitions for Sections 17-3-9 through 17-3-19

As used in Sections 17-3-9 through 17-3-19, unless the text otherwise requires:

(a) "Municipality" means any county within the State of Mississippi which borders upon the Mississippi Gulf Coast and any city, town, supervisor's district, or other political entity created by the state located in whole or in part in any county bordering upon the Mississippi Gulf Coast or any combination of any of the above; any class one county having an area in excess of seven hundred twenty (720) but less than seven hundred twenty-five (725) square miles and having a total assessed valuation in excess of Eighty Million Dollars ($ 80,000,000.00), but not more than One Hundred Million Dollars ($ 100,000,000.00) according to the 1963 tabulation by the state tax commission and having a population according to the 1960 federal census in excess of sixty-five thousand (65,000) but less than seventy-five thousand (75,000), and any city, town, supervisor's district, or other political entity created by the state located in whole or in part therein; and any county wherein there are located two county sites in one supervisor district, said county sites being in different judicial districts, and any city, town, supervisor's district, or other political entity created by the state located in whole or in part therein.

(b) "Convention center" shall include but not be limited to the following described facilities or land and the improvements thereon having the common objective of promoting conventions, tourism and trade within the State of Mississippi such as a coliseum, auditorium, pavilion, galleries, hotels, motels, restaurants, clubs and other facilities of similar nature and character.



§ 17-3-11 - Acquisition and use of land and other property for convention centers

(1) Every municipality is authorized to acquire by any available funds lands, either within or without municipal corporate limits, in fee or a lesser estate for the purpose of establishing thereon a convention center. Any lands previously acquired by a municipality and not needed for any other municipal purpose may also be used for establishing thereon a convention center. Lands may be acquired for the purpose herein authorized by purchase, lease, gift, devise, dedication or any other lawful manner.

(2) A municipality, as it deems proper for the efficient and effective exercise of the powers and for the purposes defined under Sections 17-3-9 through 17-3-19, may either acquire property, real or personal, and may use any municipal property, real or personal, not otherwise required for a municipal purpose, all as hereinafter provided.

(3) The provisions of subsection (5) of this section notwithstanding, every municipality is authorized to plan, establish, develop, construct, enlarge, improve, maintain, equip and operate through the use of land and personal property as herein provided coliseums, amphitheaters, arenas, stadiums, auditoriums, pavilions, galleries or similar facilities to accommodate public meetings, gatherings, assemblies, conventions, or any like public gathering in which persons may lawfully assemble for a common lawful purpose, including but not limited to purposes which are in the nature of social, economic, political, religious, educational, cultural or entertainment and as members of a local, state of national economic, social, political or religious organization, or as members of the general public.

(4) Every municipality is authorized to do and perform all acts and things necessary to accomplish the purposes of Sections 17-3-9 through 17-3-19, and, in addition to the power herein conferred with respect to the facilities authorized to be planned, established, developed, constructed, enlarged, improved, maintained, equipped or operated by the municipality, may convey, grant, bargain, sell, lease and deliver by contract or deed on such terms and conditions as it may deem proper such facilities to others and on such terms and conditions found and determined by the governing authority of the municipality to best promote conventions, tourism and trade the same as the powers herein authorized with respect to lands conveyed or leased to others upon which to operate hotels, motels, restaurants, clubs and other similar facilities and businesses, including, but not limited to, the granting of certain concessions therein or in the vicinity thereof such as advertising, car rental, and what is generally known as short order and/or souvenir concessions.

(5) The power to use real or personal property authorized herein is hereby prohibited with respect to operation, maintenance, and engaging by a municipality in the business of hotels, motels, restaurants, clubs or any other business enterprises of similar nature and character, said uses being hereby expressly provided to be exercised only by private entrepreneurs on lease, grant or other conveyance of land and personal property by the municipality.

(6) It is expressly provided that no municipality shall be authorized to operate a hotel, motel, restaurant, club or any other such facility for lodging, full-course meals, retail sales of goods, wares, merchandise or services, all of which are only authorized with respect to private entrepreneurs upon lands herein authorized to be either acquired or used by the municipality to be made available to such private entrepreneurs by the municipality as herein provided.



§ 17-3-13 - Powers and immunities of municipalities acting under Sections 17-3-9 through 17-3-19

Any municipality undertaking to avail itself of the power and authority conferred by Sections 17-3-9 through 17-3-19 may sue and be sued; may, as hereinabove provided, defray the cost of the exercise of the power and authority conferred hereby with funds available to it as herein provided; may enter into leases or subleases for any period of time, as lessor or lessee or sublessor or sublessee of lands alone, or lands and facilities located thereon, whether the facilities are owned by the owner of the land, a lessee, sublessee or a third party and whether the municipality is a lessor, lessee or owner of the land. Any judgment, ex contractu or ex delicto, awarded against the municipality arising out of the exercise of the powers herein conferred shall be limited in levy and execution thereon to the assets held by the municipality by virtue of the power and authority of Sections 17-3-9 through 17-3-19.

Any municipality, as it deems proper for the efficient and effective exercise of the powers authorized under Sections 17-3-9 through 17-3-19, may enter into contracts for any period of time, with any person, firm, corporation or other legal entity or governmental agency, either state or federal, and may borrow money when deemed necessary and proper for the efficient and effective exercise of the powers authorized under Sections 17-3-9 through 17-3-19, but in so doing shall be prohibited from pledging the full faith and credit of the municipality. However, the revenues derived from the exercise of the powers authorized under Sections 17-3-9 through 17-3-19 may be irrevocably pledged for the repayment of any money borrowed pursuant to the provisions hereof.



§ 17-3-15 - Convention center bonds; general authority

Any municipality is hereby authorized and empowered as it deems proper for the efficient and effective exercise of the powers authorized under Sections 17-3-9 through 17-3-19, to borrow money and to issue revenue bonds therefor solely for the purposes specified in Sections 17-3-9 through 17-3-19 and by the procedure provided in Sections 21-27-41, 21-27-45, 21-27-47, 21-27-51 and 21-27-53, Mississippi Code of 1972, provided further that no bond issued pursuant to Sections 17-3-9 through 17-3-19, shall constitute an indebtedness of a municipality within the meaning of any statutory or charter restriction, limitation or provision as provided in said Sections 21-27-41 and 21-27-45, Mississippi Code of 1972; the bonds may be issued without having been first approved by an election upon the question of the issuance thereof; the bonds shall be sold in such manner and upon such terms as the governing authorities of the municipality shall determine but in no event shall the interest cost to maturity exceed eight per centum (8%) per annum; if serial bonds, such bonds shall mature annually, and the first maturity date thereof shall not be more than five (5) years from the date of such bonds; the bonds shall be exempt from all state, county, municipal and other taxation under the laws of the State of Mississippi with respect to both the principal and interest thereon and shall possess a status identical with bonds authorized by said Sections 21-27-41 and 21-27-45.



§ 17-3-17 - Receipt and disbursement of funds under Sections 17-3-9 through 17-3-19

Any municipality is authorized to accept, receive, receipt for, disburse, and expend federal and state monies and other monies, public or private, made available by grant or loan or both, to accomplish, in whole or in part, any of the purposes of Sections 17-3-9 through 17-3-19. All federal monies accepted under this section shall be accepted and expended by the municipality under such terms and conditions as are prescribed by the United States and as are consistent with state law. All state monies accepted under this section shall be accepted and expended by the municipality upon such terms and conditions as are prescribed by the state.



§ 17-3-19 - Action by municipality under Sections 17-3-9 through 17-3-19

Unless otherwise provided therein, any action taken by any municipality under Sections 17-3-9 through 17-3-19 shall be taken by the governing body of that municipality in the manner otherwise provided by law for an act taken by that municipality.






CONVENTION BUREAUS

§ 17-3-21 - Authorization to establish

Any county or municipality or any group composed of a county or counties and a municipality or municipalities located in a county bordering on the Gulf of Mexico, may by resolution spread upon the minutes of each participating governing body establish a convention bureau for the purpose of promoting the convention and tourist business in such counties or municipalities.



§ 17-3-23 - Convention bureau boards

In the event a convention bureau or bureaus are established hereunder, there shall be a convention bureau board which shall consist of three (3) members appointed by the governing authorities of each participating county or municipality. All of the members of said boards shall serve at the discretion of their respective appointing authority. Vacancies which shall occur shall be filled in the same manner as the original appointment.



§ 17-3-25 - Bonds of board members

Before entering on the duties of the office, each appointed member of a convention bureau board shall enter into and give bond to be approved by the Secretary of State of the State of Mississippi in an amount not less than Fifty Thousand Dollars ($ 50,000.00) conditioned on the satisfactory performance of his duties. Such bond shall be payable to the State of Mississippi and in the event of a breach thereof, suit may be brought by the State of Mississippi for the benefit of the affected convention bureau. The premiums on said bonds shall be paid from funds received by the board under provisions of Sections 17-3-21 through 17-3-31.



§ 17-3-27 - Board meetings and organization

When a convention bureau has been established and the members of the board have been appointed and qualified as set forth herein, they shall, not more than thirty (30) days thereafter, hold an organizational meeting after giving not less than ten (10) days' notice of the time and place of such meeting by registered mail, postage prepaid, directed to each appointed member of such board at his regular address given to the Secretary of State immediately upon his qualification. Such notice shall be given by the appointing authority for the original organization of such convention bureau. Any county or municipality thereafter desiring to participate shall make appointments, and the members shall qualify in the same manner prescribed for the original board members. Upon being duly qualified, such new appointees, shall be given notice by the board as to the time, date and place of the next succeeding meeting, including a copy of any bylaws, rules or regulations and a summary of the actions taken by the board. At any meeting a quorum shall consist of a majority of the board. The board shall elect a president and secretary, both of whom shall be members of said board, and shall adopt such rules and regulations as may govern the time and place for holding subsequent meetings, regular and special, and other rules and regulations not inconsistent with the provisions of Sections 17-3-21 through 17-3-31. The election of the president and secretary shall be made annually thereafter.



§ 17-3-29 - Powers of convention bureaus

A convention bureau established hereunder shall have the authority to promote tourism and convention business. In this regard, the commission is empowered:

(1) To own, lease or contract for any equipment useful and necessary in the promotion of tourism and convention business;

(2) To receive and expend revenues from any sources;

(3) To sell, convey, mortgage, pledge, lease, exchange, transfer and otherwise dispose of all or any part of its property and assets, subject to the prior approval of a majority of the appointing authority;

(4) To purchase, receive, lease, or otherwise acquire, own, hold, improve, use and otherwise deal in real or personal property or enter any interest therein wherever situated, subject to the prior approval of the appointing authorities; and

(5) To have and exercise all powers necessary or convenient to effect any and all of the purposes for which the board is organized, and further, to appoint and employ agencies acting in its behalf for any or all of the aforementioned powers and responsibilities.



§ 17-3-31 - Special tax levy

Each participating governing body may annually levy a special tax, not to exceed one-quarter ( 1/4) mill ad valorem tax, upon all taxable property located within its respective jurisdiction; the avails of such special levy to be used exclusively for the operations and activities of the convention bureau established herein. Such levy shall not be reimbursable under any homestead exemption law.



§ 17-3-33 - Certain local convention bureaus, tourism commissions and similar entities required to contract with private certified public accounting firm for annual audit.

Any convention bureau, local tourism commission or similar entity established under this chapter or any other law of the State of Mississippi, including any local and private law of the State of Mississippi, which receives funds from any special tax or levy imposed for the support of such bureau, commission or similar entity, shall annually hire a private certified public accounting firm to complete an audit of the revenues and expenditures of the bureau, commission or similar entity and its compliance with state law. A copy of the annual audit shall be provided to the State Department of Audit.









Chapter 5 - JAILS, WATERWORKS AND OTHER IMPROVEMENTS

§ 17-5-1 - Joint construction, maintenance, and use of jail

(1) The board of supervisors of any county of the state and the governing authorities of any municipality within such county may enter into a contract for the joint construction, expansion, remodeling and/or maintenance and equipping of a jail in such municipality, or within one (1) mile of the corporate limits thereof, and may issue bonds of both the county and such municipality in the manner provided by general statutes for the issuance of county and municipal bonds for such purposes, provided that in no event shall the municipality bear over fifty percent (50%) of the cost of constructing, expanding, remodeling and/or maintaining and equipping such jail. Such contract or future contracts may provide for the continued joint use of equipping, repairing, reconstructing and remodeling of such jail. Before issuing any bonds for the purposes herein set forth, the board of supervisors and the governing authorities of such municipality shall adopt a joint resolution declaring their intention to issue the same, which resolution shall state the amount and purposes of the bonds to be issued, and shall fix the date upon which action will be taken to provide for the issuance of such bonds. Said resolution shall be published once a week for at least three (3) consecutive weeks in a newspaper published in the county, the first publication of such notice to be made not less than twenty-one (21) days prior to the date fixed in such resolution and the last publication to be made not more than seven (7) days prior to such date. If twenty percent (20%) or fifteen hundred (1500), whichever is less, of the qualified electors of the county and municipality, respectively, shall file a written protest against the issuance of such bonds on or before the date specified in such resolution, then an election upon the issuance of such bonds shall be called and held, and in such case such bonds or other evidences of indebtedness shall not be issued unless same are authorized by the affirmative vote of a majority of the qualified electors of said county and municipality, respectively, who vote on the proposition at such election. Notice of such election shall be given by publication in like manner as is provided for the publication of the initial resolution, and said election shall be called, held and conducted and the returns thereof made, canvassed and declared in the same manner as provided by Section 19-9-1 et seq., and Section 21-33-301 et seq., respectively. If no such petition be filed protesting against the issuance of said bonds, then the said board of supervisors and the governing authorities of the municipality shall have the authority to issue said bonds without an election.

(2) If the board of supervisors of a county and the governing authorities of a municipality enter into an agreement under the Regional Economic Development Act or an intergovernmental agreement approved by the Attorney General for the operation of a county jail, such county jail may be located outside the corporate limits of the municipality and is not subject to location restrictions in subsection (1).



§ 17-5-3 - Counties and municipalities with military camps, etc., authorized to construct waterworks and sewage disposal systems

(1) Counties or municipalities of such counties of the State of Mississippi having in whole or in part a national guard camp, United States army training camp, army air base or artillery range are hereby authorized and empowered, by resolution adopted by a majority vote of their governing bodies, (a) to acquire, lease, construct, improve or extend, within and without their territorial limits, waterworks systems, sewer systems, sewage disposal systems, garbage disposal systems, rubbish disposal systems, or any one or any combination thereof; and (b) to borrow money and issue bonds therefor, pursuant to the provisions of Sections 17-5-3 through 17-5-11 without regard to the limitations and restrictions of any other law, for the purpose of financing the acquisition, leasing, construction, improvement or extension of any one or any combination of such systems or public works, which bonds shall be payable as to both principal and interest from revenues derived from the operation of any one or any combination of such systems or public works, as the same may be added to, extended or improved. Bonds issued pursuant to Sections 17-5-3 through 17-5-11 shall be subject to validation under the laws of this state, and nothing in the provisions of such sections shall operate to dispense with approvals respecting the authorized systems or public works by any state department or agency in accordance with law.

(2) The provisions of subsection (1) of this section authorizing the acquisition, leasing, construction, improvement or extension of garbage disposal systems and rubbish disposal systems shall not apply in any county having a land area of more than seven hundred (700) square miles and a population of more than ten thousand two hundred (10,200) but not more than ten thousand two hundred fifty (10,250) according to the 1990 federal census.



§ 17-5-5 - Powers in regard to such systems

Counties of this state, or the municipalities of such counties, are authorized and empowered (1) to own, operate, and maintain any one or any combination of the systems or public works described in Section 17-5-3; (2) to acquire property, real or personal, by contract, gift, grant, purchase, or the exercise of the power of eminent domain in connection with the acquisition, leasing, construction, improvement, extension, ownership, operation, maintenance, and financing of any one or any combination of such systems or public works; (3) to enter into contracts respecting the acquisition, leasing, construction, improvement, extension, ownership, operation, maintenance and financing of any one or any combination of such systems or public works; and (4) to establish, maintain, and collect rates, fees, and charges for the services, facilities, and commodities afforded by any one or any combination of such systems or public works. Such rates, fees, and charges shall be sufficient at all times to provide revenues (a) to pay the reasonable expenses of the operation and maintenance thereof; (b) for the establishment and maintenance of a bond retirement and interest payment fund sufficient to provide for the payment of the principal of and interest on any bonds or other obligations payable therefrom as the same become due and payable, including reasonable reserves for the payment of such principal and interest; and (c) for the establishment and maintenance of a reasonable reserve for future additions, extensions, and improvements to such systems or any combination thereof, as the case may be.



§ 17-5-7 - Bonds authorized

Bonds authorized and issued pursuant to the provisions of Sections 17-5-3 through 17-5-11 may be issued in one or more series, may bear such date or dates, shall mature serially, not later than three years from the date thereof, at such time or times, not exceeding forty years from their respective dates, may bear interest at such rate or rates not exceeding five per centum (5%) per annum, payable semi-annually, may be in such denomination, may be in such form, either coupon or registered, may be payable at such place or places, may carry such registration and conversion privileges, may be executed in such manner, may be payable in such medium of payment at such place or places, may be subject to such terms of redemption, with or without premium, and may be declared or become due before the maturity date thereof, as may be provided by the resolution authorizing their issuance. Such bonds and any interest coupons appertaining thereto shall be executed in accordance with the resolution providing for their authorization and issuance. Bonds issued under Sections 17-5-3 through 17-5-11 bearing the signatures of officers in office on the date of the signing thereof, as well as any interest coupons appertaining thereto, shall be valid and binding obligations, notwithstanding that before the delivery thereof any or all of the persons whose signatures or facsimile signatures appearing thereon shall have ceased to be officers of the county issuing the same. Bonds issued pursuant to the provisions of Sections 17-5-3 through 17-5-11 shall be negotiable for all purposes and shall possess all the qualities of a negotiable instrument. Bonds authorized and issued under the provisions of Sections 17-5-3 through 17-5-11 shall be sold and delivered only to the lowest bidder at public sale after notice thereof has been published in accordance with a motion, order, or resolution of the county proposing their issuance and sale, which notice shall be published at least one time, not less than ten days prior to the date fixed for the holding of such public sale, in a daily newspaper published and circulating in the State of Mississippi. Any such bonds may be sold to the United States of America at private sale in furtherance of any loan or grant contract which may be entered into by and between the county proposing to issue such bonds and the United States. The said bonds shall not be sold for less than their par value plus accrued interest.



§ 17-5-9 - Rights of bondholders

Any holder or holders of bonds issued pursuant to the provisions of Sections 17-5-3 through 17-5-11 shall have the right, in addition to all other rights, by mandamus, suit, action, or other proceeding in any court of competent jurisdiction to enforce his or their rights against the county issuing such bonds, and in the case of a default in the payment of the principal of or interest on any such bonds, to the appointment of a receiver or trustee who shall have the power to enter upon and take possession of the system, or systems, the revenues of which are pledged to the payment of such bonds, and to operate and maintain the same, to prescribe and collect rates, fees, or charges in connection with such operation and maintenance, to apply all revenues thereof and to do all things as and in the same manner as the county itself might do. No such receiver or trustee shall have the right to sell any such system or systems or any substantial portion thereof.



§ 17-5-11 - Sections 17-5-3 through 17-5-11 supplemental

The powers conferred by Sections 17-5-3 through 17-5-11 shall be in addition and supplemental to, and the limitations hereof shall not affect, the powers conferred by any other law; and the powers conferred by Sections 17-5-3 through 17-5-11 are not in substitution for the powers conferred by any other law.



§ 17-5-13 - Power of county or municipality to apply for, receive and expend funds from federal government for railroad crossing improvements

The board of supervisors of any county and the governing authority of any municipality shall have the power and authority to apply for, receive and expend grants, loans or other funds from the federal government or any department or agency thereof for use in connection with the relocation or grade separation of railroad lines to eliminate grade level railroad crossings.



§ 17-5-15 - Power of county or municipality to lend or lease equipment

The governing authorities of any county and the governing authorities of any municipality, are each authorized, in their discretion, upon order duly adopted and entered upon their official minutes, to lend to or to enter into leases with other counties or municipalities for the use of county-owned or municipally owned equipment and operators of such equipment. Such equipment and operators may be lent or leased for such amount and in accordance with such terms and conditions as the governing authorities may prescribe; however, such equipment and operators may be used only in the performance of public projects of a county or municipality. The lending or lease agreements also may include an equipment operator's fee equal to the average hourly salary that is paid to all operators of such county-owned or municipally owned equipment by the county or municipality that lends or leases the equipment. Proceeds from the lending or leasing of such equipment shall be deposited into the road and bridge fund of the county or the municipal general fund, as the case may be.






Chapter 7 - REMOVAL OF LOCAL GOVERNMENTS IN EMERGENCIES

§ 17-7-1 - Removal of sites of government in emergency resulting from natural disaster, enemy attacks, etc

(1) Whenever, due to an emergency resulting from a natural disaster, the effects of enemy attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient or impossible to conduct the affairs of municipal and county governments or any subdivisions thereof at the regular or usual place or places thereof, the governing body of each political subdivision of this state may meet at any place within or without the territorial limits of such political subdivision on the call of the presiding officer or any two (2) members of such governing body, and shall proceed to establish and designate by ordinance, resolution or other manner, alternate or substitute sites or places as the emergency temporary location, or locations, of government where all, or any part, of the public business may be transacted and conducted during the emergency situation. Such sites or places may be within or without the territorial limits of such political subdivision and may be within or without this state.

(2) For the purposes of this chapter, "natural disaster" means a natural disaster as declared by the Governor.



§ 17-7-3 - Exercise of governmental powers at temporary location

During the period when the public business is being conducted at the emergency temporary location, or locations, the governing body and other officers of municipal and county governments of this state shall have and possess and shall exercise, at such location, or locations, all of the executive, legislative and judicial powers and functions conferred upon such body and officers by or under the laws of this state. Such powers and functions may be exercised in the light of the exigencies of the emergency situation without regard to or compliance with time-consuming procedures and formalities prescribed by law and pertaining thereto, and all acts of such body and officers shall be as valid and binding as if performed within the territorial limits of their political subdivision.



§ 17-7-5 - Provisions effective notwithstanding conflict with other laws

The provisions of this chapter shall be effective in the event it shall be employed notwithstanding any statutory charter or ordinance provision to the contrary or in conflict herewith.






Chapter 9 - LEASE OF MINERAL LANDS OTHER THAN SIXTEENTH SECTION OR "IN LIEU" LANDS

§ 17-9-1 - Powers of governing authorities of counties and municipalities

Subject to the provisions of this chapter, the boards of supervisors of each county and the mayors and boards of aldermen, or mayors and councilmen, as the case may be, of each municipal corporation are hereby authorized and empowered, in their discretion, to lease in the name of the county or municipal corporation any or all lands or minerals owned by the county or by the municipality for oil, gas and mineral exploration and development, upon such terms and conditions and for such consideration as the boards of supervisors or the mayors and the boards of aldermen or the mayors and councilmen, in their discretion, shall deem proper and advisable.



§ 17-9-3 - Bonus consideration, delay drilling rentals, term, and royalties; rights of lessees

No lease authorized by this chapter shall be made:

(a) For an original bonus consideration of less than One Dollar ($ 1.00) per acre,

(b) For a delay drilling rental of less than One Dollar ($ 1.00) per acre per annum,

(c) For a primary term of more than six years and as long thereafter as oil, gas or other mineral is being produced from the leased premises or as long thereafter as lessee shall conduct drilling, mining, producing or other operations and during the production of oil, gas, sulphur or other mineral resulting therefrom,

(d) For royalties of less than

1. On oil, one-eighth ( 1/8) of that produced and saved from the leased premises;

2. On gas, including casinghead gas or other gaseous substances, produced from the leased premises and sold or used off the premises or in the manufacture of gasoline or other products therefrom, the market value at the well of one-eighth ( 1/8) of the amount realized from such sale;

3. On sulphur mined and marketed, the royalty shall be Fifty Cents (50 cent(s) ) per long ton;

4. On all other minerals mined and marketed one-tenth (1/10) either in kind or value at the well or mine at lessee's election.

Lessee shall have free use of oil, gas, coal, and water from the leased premises, except water from lessor's wells, for all operations thereunder, and the royalty on oil, gas and coal shall be computed after deducting any so used. Where the interest to be leased by a county or municipality is less than the full and undivided fee simple estate, then the bonus consideration, delay drilling rental and royalties required by this section may be reduced in the proportion which the interest of the county or municipality bears to the whole and undivided fee. Any such oil, gas and mineral lease may provide that where the production from a well producing gas or gas with well distillate or condensate only, is not sold or used, lessee may pay as royalty an annual amount equal to the amount of the drilling delay rental, and if such payment is made, it will be considered that such well is producing for every purpose thereunder.



§ 17-9-5 - Terms permissible in mineral lease

Any such oil, gas and mineral lease may provide that the lessee therein shall have the right and power to pool and consolidate the land covered by said lease in its entirety, or as to any stratum or strata or any portion or portions thereof, with other lands and leases in the immediate vicinity thereof, for the purpose of joint development and operation of the entire consolidated premises as a unit, in which event the lessor in such lease shall share in the royalty on oil and gas produced from said consolidated tract in such manner as the boards of supervisors of the county or the mayors and boards of aldermen or the mayors and councilmen of a municipal corporation, in their discretion, may determine. Said lease also may include such other general provisions as are customary and proper for the protection of the rights of the lessor and of the lessee of the leased premises and as are not inconsistent or in conflict with the provisions of this chapter.



§ 17-9-7 - Payment of bonus consideration, delay drilling rentals and royalties

The bonus consideration, delay drilling rentals, and royalties accruing under any lease executed with the authority of this chapter shall be paid by the lessee to a county depository to the credit of the county or to a municipal depository to the credit of the municipal corporation, said depository to be selected and designated in the order authorizing said lease, and all of said funds so accruing shall go into the general fund of the county or municipality, as the case may be.



§ 17-9-9 - Chapter inapplicable to sixteenth section or in lieu lands

This chapter shall not apply to sixteenth section lands or in lieu lands.






Chapter 11 - GULF REGIONAL DISTRICT LAW

§ 17-11-1 - Short title

This chapter may be referred to as the "Gulf Regional District Law."



§ 17-11-3 - Definitions

When used in this chapter, the following words and phrases shall have the meaning ascribed to them hereby, except where the context clearly describes and indicates a different meaning:

(a) Person: Any individual, firm, co-partnership, joint venture, association, corporation estate, trust, or any other group or combination acting as a unit, and the plural as well as the singular number unless the intention to give a more limited meaning is disclosed by the context.

(b) District: The Gulf Regional District, as an agency and instrumentality of the State of Mississippi.

(c) Public agency: Any county, municipal corporation, school district, utility district, port authority, port development commission, port commission, housing commission or authority, agency of any county, municipal corporation, or of the state, or any combination thereof.

(d) City: An existing municipal corporation of the State of Mississippi; or one hereinafter incorporated.

(e) Region: The geographical area of such of the counties bordering on the Gulf of Mexico or contiguous to any county bordering on the Gulf of Mexico as shall have elected to come within the provisions of this chapter and join the district under the provisions hereof.

(f) Regional: The entire area within the region or such contiguous area thereof as may be designated by the governing body of the district.

(g) Project: Any undertaking, purpose, service, or program, governmental or corporate, authorized to be performed by any public agency, under the laws of the State of Mississippi, including but not limited to the acquisition, leasing or purchasing of property, real, personal or mixed, and the construction, reconstruction, rehabilitation or improvement thereof.



§ 17-11-5 - Declaration of purpose

The Gulf Regional District is hereby created as an agency and instrumentality of the State of Mississippi for the purpose of encouraging the voluntary association of local communities and political entities of the state within the region, and for the purpose of acting as a unified coordinating unit structured to solve common areawide problems by mutual cooperation within the framework of local governmental control.



§ 17-11-7 - Composition of governing body of district; terms of office

The governing body of the district shall consist of:

(a) The presidents of the boards of supervisors of each county and the mayors of each city within the region electing to associate as a member of the district, each to serve a term concurrent with their respective elective terms of office. In event of the inability of the president of the board of supervisors or a mayor of a city to attend any meeting, he may designate in writing any other member of the board of supervisors or the governing body of such city to attend such meeting, and to vote for and on behalf of such county or city.

(b) Three members to be appointed by the Governor from qualified electors within the region. The initial appointment of one member shall be for a period of one year, one member for a period of two years, and the third member for a period of three years. Thereafter, all such appointments shall be for a period of four years. Each appointment shall be made from a list of at least three qualified persons submitted to the Governor by the elected official members of the governing body at least thirty days prior to the vacancy.

(c) Four members from the qualified electors in the region to be appointed by a vote of two-thirds (2/3) of the governing body of the district. However, at no time shall the number of appointive members of the district as provided in subsections (b) and (c) of this section be greater than the number of cities and counties then associated with the district. The initial appointment of one member shall be for a period of one year, one member for a period of two years, one member for a period of three years and one member for a period of four years. Thereafter, all such appointments shall be for a period of four years.

(d) The governing body of the district may, in its discretion, designate and appoint ex-officio and nonvoting members to the governing body of the district from such public agencies within the region as the governing body of the district may deem desirable.



§ 17-11-9 - Oath of office

All voting members of the governing body of the district shall be qualified electors within the region, and, except as to those members who already hold public office under the laws of this state, shall take the oath of office required under Section 268 of the Constitution of the State of Mississippi.



§ 17-11-11 - Association by county or city with the district

(1) In the event any county or city within the region desires to become a member of the district, such county or city shall so indicate by proper resolution of its governing body declaring this intention. Such resolution shall contain notice that an election will be held to permit the qualified electors of such county or city to decide if they desire to become associated with the district. Such election shall be held and conducted by the election commissioners of the county or city in accordance with the general laws governing elections, and only qualified electors as reside within the county or city shall be entitled to vote in such election. Such resolution shall set forth the time, place or places, and purpose of such election, which shall be published by the clerk of the governing body of such county or city for the time and in the manner required by law. The ballots to be prepared and used at said election shall be in substantially the following form:

FOR associating with the Gulf Regional District ( )

AGAINST association with the Gulf Regional District ( )

Voters shall vote by placing a cross mark (x) or a check mark ([checkmark]) opposite their choice.

If a majority of those voting in such election favor associating with the said district, then in such event the resolution of the county or city shall become operative and that county or city shall become a member of the district.

A resolution of the governing body of all such cities and counties as provided herein indicating its intention to or not to become a member of the district shall be adopted on or before February 1, 1972.

(2) If, in the event the governing authorities adopt a resolution indicating its intention not to become a member of the district, within thirty days from the adoption of said resolution ten percent (10%) of the qualified electors of such county or city or fifteen hundred (1,500) qualified electors of such county or city, whichever shall be the lesser number, shall file written petitions with the governing authorities of such county or city before the date specified as aforesaid in favor of becoming associated as a member of the district, then the governing bodies of such county or city shall call an election on the question of whether or not such county or city shall become associated as a member of such district. Such election shall be held and conducted by the election commissioners of the county or city as nearly as may be in accordance with the general laws governing elections as hereinbefore provided.



§ 17-11-13 - Withdrawal by county or city from the district

In the event any county or city within the region desires to withdraw from the district, having previously voted to become associated with such district as provided in Section 17-11-11, and at least six months has elapsed since the date the election was held for becoming associated with the district as provided in said section, such county or city shall follow the same procedure for withdrawing from the district as that followed for becoming associated with the district. Withdrawal from said district may also be initiated by petition in the same manner as provided in said section for the election for associating with said district.



§ 17-11-15 - Interim organization of district

Prior to July 20, 1971, the Governor shall appoint the members of the governing body of the district required to be appointed by him under this chapter. Until at least three counties and/or cities within the region have elected to become associated as members of the district as provided in this chapter, the members of the governing body of the district shall constitute an interim body, and their powers and duties shall be limited to the following:

(a) To make a determination of all factors that relate to the long-range development of the affected area and to correlate such factors to the economy and development of the entire state.

(b) To explore all available avenues of assistance, both public and private, and to bring into focus the aims, aspirations, and needs of our people.

(c) To make specific recommendations of the most efficient and effective roles that should be played by local and state governments in cooperation with the federal government and private interests, to the end that the total resources of all might be mobilized swiftly and decisively to accomplish this objective.

(d) To recommend a comprehensive plan for the accomplishments of the maximum long-range development of the area's recreational, cultural and economic life.



§ 17-11-17 - Official organization of district

When at least three cities and/or counties within the region have elected to become associated as members of the district in the manner provided in this chapter, and the attorney general has reviewed the official proceedings of the governing bodies of such counties and/or cities and has certified to the Governor that such counties and/or cities have elected to become associated as members of the district in the manner required by this chapter, then the Governor within fifteen days after such certification shall issue a proclamation declaring that such district has been lawfully organized with the powers as set forth in Section 17-11-15, and that it is vested with all the additional powers, rights, and duties conferred on it by this chapter. The Governor shall, in such proclamation, fix a date, time and place, within the region, for the formal organization of the governing body of such district.



§ 17-11-19 - Budget; administrative support of district

Upon the Governor issuing such proclamation as is provided for in Section 17-11-17, the governing body of the district, as constituted in this chapter, shall meet and adopt an annual budget for the operation, maintenance and support of the district. The funds for the administrative support of the district shall be apportioned equally on an annual basis of not more than Fifty Cents (50 cent(s) ) per capita of the population of each associated member of the district, according to the last official federal census. If a city associated with the district is within a county which is also associated with the district, the city and county shall each pay not more than Twenty-five Cents (25 cent(s) ) for the residents of such city. Such amount may be paid by each associated member from its general or surplus funds on or before April 1st of each calendar year. The governing body of the district may from time to time revise or amend the budget of the district.



§ 17-11-21 - General powers of district

(1) The district shall be authorized and empowered as follows:

(a) To adopt rules or procedures for the regulation of its affairs, to set forth policies and procedures for the conduct of its business, including the number of members sufficient to constitute a quorum, and to appoint, from among its members, a chairman, vice-chairman, and secretary to serve annually; such chairman may be subject to re-election.

(b) To fix the compensation of the members of the governing body of the district, other than elective officers who may be members of such governing body, for their attendance at meetings of such governing body, such compensation not to exceed Twenty-two Dollars and Fifty Cents ($ 22.50) per meeting, and to allow such members their necessary travel expenses within the limits fixed by law for state employees.

(c) To adopt a seal, and to retain and keep minutes of its meetings in a firmly bound minute book, in which all actions taken by the commission about its business shall be recorded.

(d) To maintain offices at such place or places as it may designate, and meet at regular times at least two times each year. On written request of any two voting members of the district, requesting a special meeting of the governing body of the district, addressed to the office of the executive director, and delivered by first class mail, the executive director shall notify all members by first class mail of the convening of a special meeting of the members at a time not more than ten days from the receipt of such notice, at a place most convenient for such meeting within the district, and for the consideration of the matter giving rise to the convening of such meeting. The members shall only consider the matters touching the convening of such special meeting, and may recess from day to day, or place to place.

(e) To employ and to compensate an executive director who may serve as secretary, and such other personnel, consultants, and technical and professional assistants as shall be necessary to exercise the powers and perform the duties set forth in this chapter.

(f) To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter. The executive director shall be the duly authorized individual to execute contracts on behalf of said district, upon duly and properly entered resolution of said district so authorizing him to enter and execute said contract.

(g) To hold public hearings and sponsor public forums in any part of the region whenever the district deems it necessary or useful in the execution of its functions.

(h) To accept and receive, in the furtherance of its functions, funds, grants and service from the federal government or its agencies, from departments, agencies and instrumentalities of state, municipal or local governments and from private or civil sources.

(i) To receive and expend such sums of money as shall be from time to time appropriated for its use by any county, state or public agency, or other public or private bodies, corporations or persons, and to receive and expend federal funds.

(2) The broad general powers granted the Gulf Regional District in this chapter shall not in any way conflict with the objectives and services of the Southern Mississippi Economic Development District, Inc., or any other public agency.



§ 17-11-23 - Duties and responsibilities of district

(1) The district shall have the responsibility and is granted wide latitude and broad authority to:

(a) Coordinate all activities, in planning for the redevelopment of the region;

(b) Provide a mechanism for the solution of areawide problems;

(c) Develop more effective lines of communication by and between local, regional, state and federal governments and agencies;

(d) Detail the program for the long-term development of the region;

(e) Develop and continually update comprehensive regional and associated regional plans for the district;

(f) Provide for the marshalling of the region's natural and human resources;

(g) Provide additional planning assistance to any public agency;

(h) Undertake and provide for the financing of any regional project for and on behalf of any public agency, which any such public agency may be empowered to undertake in its or their right by law;

(i) Enter into contracts with any public agency or any federal agency or private persons for the performance of any project within the region.

(2) The powers, duties and responsibilities set out in subsection (1)(a) through (i) of this section shall be subject to the express limitation that no such rights, powers or duties shall be undertaken or exercised by the district except at the request of and with the consent of the public agency involved in any approved project.



§ 17-11-25 - Implementation of regional projects

The district is authorized and empowered to consider, plan, propose, and at the request of and with the consent of the public agency involved in such project, to provide for the implementation of any approved regional project. The district may determine and establish priorities for the consideration of regional projects, and shall give primary attention to those projects related to rehabilitating those areas of the region devastated by disaster, to safeguard the lives and promote the safety of the people within the region, and for the protection of property from future disaster.



§ 17-11-27 - Feasibility studies

Any public agency may request the district to approve a regional plan for any project and for such purpose is hereby authorized to appoint competent consultants, engineers and/or other technical personnel, to be approved by the district, to prepare an analysis and feasibility study of such proposed project, which analysis shall include the plan of operation, the financing to be provided by each public agency and the source of all anticipated revenue, estimated expenditures, the estimated cost of construction, where required, the estimated cost of lands, properties, facilities, machinery, rights, easements and franchises to be acquired, if any, the estimated cost of engineering, architectural and legal expenses and all financing charges and interest, and such other estimated receipts and expenditures as may be necessary or incidental to such project, together with a projection of the gross and net revenues anticipated from the net operation of such project, and any proposed option, contracts or commitments involved in such project, and such other information as may be required by the district.



§ 17-11-29 - Approval of projects

On the receipt of an application from any public agency for the authorization of a regional project the district may cause an independent evaluation to be made of the plan submitted and if the district shall find and determine that the project is feasible and is in the public interest, then the district in its discretion may approve such plan as submitted or may approve such plan, subject to such changes and modifications as may be required by the district, or may disapprove such plan in its entirety, all in the discretion of the district. All costs of any consultants, technical or other personnel employed by the district in making an evaluation of such proposed project shall be borne by the public agency submitting the project, but the cost thereof shall be fixed by agreement between the district and such public agency prior to the district undertaking such evaluation. Any such project may, at the request of a public agency, be undertaken by the district for and on behalf of such public agency, subject to such terms, conditions and agreements as may be made by and between the district and such public agency, which agreements shall be binding on all parties thereto, and shall be enforceable in the chancery court as provided in Section 17-11-55. No such project shall be approved without the consent of the governing authorities of each city or county participating in such project and the consent of the governing authorities of each city or county within whose boundaries such project is to apply.



§ 17-11-31 - Planning functions

In its planning functions, the district may, in its discretion, use the gulf regional planning commission as the planning instrumentality of the district. Each county and city within the district, including those counties or cities not associated as members of the district, shall make available to the district their current zoning ordinances, building codes, housing codes, subdivision regulations and all other codes which such cities or municipalities are authorized to adopt, and shall furnish the district from time to time with copies of all revisions, amendments or supplements to such ordinances, regulations or codes. The district is authorized to propose, but shall not have the power to compel, the adoption of uniform ordinances, regulations and codes pertaining to such matters, and may serve as a clearing house for the dissemination of information relating to planning matters between the counties, cities and other municipalities within the region.



§ 17-11-33 - Acquisition of property

To carry out the powers and authority conferred by this chapter, the district is authorized either directly, or through the public agency involved in an approved project, to acquire land, and interests in land, property, and interest in property, including but not limited to rights, easements, licenses, franchises, and privileges therein necessary or required to carry out such approved project. The right to exercise the power of eminent domain shall be exercised only by the governing bodies of the political subdivisions within whose boundaries such approved project is to apply, as provided for by Chapter 27 of Title 11 of the Mississippi Code of 1972, and shall be subject to the same limitations as are now or may hereafter be imposed by law.



§ 17-11-35 - Expenditure of public funds, issuance of bonds, and mortgaging of property authorized

The district, and each county and city within the region associated as a member of the district, are hereby granted the power and authority to expend public funds of the district or such county or city for the purposes authorized by this chapter, and are authorized to issue revenue bonds, notes, or other revenue obligations to carry out the purposes of this chapter, and are authorized to mortgage or pledge property, real, personal or mixed, and to secure such obligations in a manner to be provided for by resolution of such district or such county or such city. The governing bodies of the district and each county or city within the region associated as a member of the district, acting separately or jointly, may, in its or their discretion, issue revenue bonds of the district, or of the county, or of the city, or jointly, to provide funds to finance any regional project approved by the district, in the manner provided in this chapter. Each county or city within the region, associated as a member of the district, may, in its discretion, issue general obligation bonds of such county or city, in an amount not to exceed its legal limit, to provide funds to finance any regional project approved by the district for any purpose which such county or city is now authorized, or hereafter may be authorized by law, to issue general obligation bonds of such county or such city. No authority, either direct or implied, is extended by this chapter to the district to issue general obligation bonds of the district as a whole, or of any participating agency or entity within the region, as described in this chapter.

In addition to the method of issuing bonds provided in this chapter, any county or city may, if authorized by law, issue bonds under any other general or special law to secure funds for the purposes of funding such project.



§ 17-11-37 - Resolution declaring intention to issue bonds; election

The governing body of the district, county or city shall adopt a resolution declaring its intention to issue bonds for the purposes authorized by this chapter, stating the amount of the bonds proposed to be issued, whether such bonds are revenue bonds or general obligation bonds, and the date upon which further action will be taken by the governing body looking forward to the issuance of such bonds. Such resolution shall be published once a week for at least three successive weeks in a newspaper published and of general circulation within such county or city. The first of such publications shall be made at least twenty-one days prior to the date set forth in said resolution as the date upon which further action will be taken by the governing body, and the last publication shall be made not more than seven days prior to said date. If, prior to the date set forth as aforesaid, there shall be filed with the clerk of such governing body a petition in writing signed by ten percent (10%) of the qualified electors of such regional area, county or city thereof, or fifteen hundred (1,500) qualified electors, whichever shall be the lesser number, requesting an election on the question of the issuance of such bonds, then such bonds shall not be issued unless authorized by a majority of the qualified electors in such regional area, county or city voting thereon at an election to be ordered by the governing body for that purpose. Notice of such election shall be given and such election shall be held and conducted in like manner as provided by law with respect to elections held on the submission of county or city bond issues. If the proposition so submitted shall fail to receive approval at such election, then no further proceedings for the issuance of such bonds shall be taken for a period of six months from and after the date of such election. If, however, no such petition shall be filed, or if such election or subsequent election on such proposition shall be assented to by a majority of the qualified electors voting thereon, then such governing body shall be authorized to proceed with the issuance of such bonds without further election.



§ 17-11-39 - Details of revenue bonds

Revenue bonds shall bear date or dates, be in such denomination or denominations, bear interest at such rate or rates, be payable at such place or places within or without the State of Mississippi, mature at such time or times and upon such terms, with or without premium, bear such registration privileges and be substantially in such form, all as shall be determined by resolution of the governing body or bodies issuing such bonds. No bond shall bear more than one rate of interest. Each bond shall bear interest from its date to its stated maturity date at the interest rate specified in the bid. All bonds of the same maturity shall bear the same rate of interest from date to maturity. All interest accruing on such bonds so issued shall be payable semiannually or annually, except that the first interest coupon attached to any such bond may be for any period not exceeding one year.

No interest payment shall be evidenced by more than one coupon and neither cancelled nor supplemental coupons shall be permitted. The lowest interest rate specified for any bonds issued shall not be less than seventy percent (70%) of the highest interest rate specified for the same bond issue. Such bonds shall be sold in such manner and upon such terms as the governing body or bodies shall determine. Such bonds shall not bear a greater overall maximum interest rate to maturity than eight percent (8%) per annum, and the interest rate of any one maturity shall not exceed eight percent (8%) per annum. Each interest rate specified in any bid must be in multiples of one-eighth of one percent ( 1/8 of 1%) or in multiples of one-tenth of one percent (1/10 of 1%).

Such bonds shall mature in annual installments beginning not more than five years from the date thereof and extending not more than thirty-five years from the date thereof.

The revenue bonds issued under the provisions of this section shall be payable solely out of the revenues to accrue from the operation of the approved regional project, and the full faith and credit of the district, county or city shall not be pledged therefor, nor shall any ad valorem tax be levied therefor.



§ 17-11-41 - Details of general obligation bonds

General obligation bonds issued by any associated member county or city under this chapter shall bear date or dates, be in such denomination or denominations, bear interest at such rate or rates, not exceeding the rate authorized to be paid on general obligation bonds of the state, be payable at such place or places within or without the State of Mississippi, mature at such time or times and upon such terms, with or without premium, bear such registration privileges and be substantially in such form, all as shall be determined by resolution of the governing body or bodies issuing such bonds.

The general obligation bonds authorized by this chapter shall not bear a greater overall maximum interest rate to maturity than the rate authorized to be paid on general obligation bonds of the county or city issuing same. No bond shall bear more than one rate of interest. Each bond shall bear interest from its date to its stated maturity date at the interest rate specified in the bid. All bonds of the same maturity shall bear the same rate of interest from date to maturity. All interest accruing on such bonds so issued shall be payable semiannually or annually, except that the first interest coupon attached to any such bond may be for any period not exceeding one year.

No interest payment shall be evidenced by more than one coupon and neither cancelled nor supplemental coupons shall be permitted. The lowest interest rate specified for any bonds issued shall not be less than seventy percent (70%) of the highest interest rate specified for the same bond issue. Such bonds shall be sold in such manner and upon such terms as the governing body or bodies shall determine. Such bonds shall not bear a greater overall maximum interest rate to maturity than eight percent (8%) per annum, and the interest rate of any one maturity shall not exceed eight percent (8%) per annum. Each interest rate specified in any bid must be in multiples of one-eighth of one percent ( 1/8 of 1%) or in multiples of one-tenth of one percent (1/10 of 1%), and a zero rate of interest cannot be named.

Such bonds shall mature in annual installments beginning not more than five years from the date thereof and extending not more than thirty-five years from the date thereof.

Such bonds shall mature in annual installments beginning not more than five years from the date thereof and extending not more than twenty-five years from the date thereof. Such bonds shall be general obligations of such county or such city and for the payment of such bonds and the interest thereon the full faith, credit and resources of such county or such city shall be irrevocably pledged. It shall be the mandatory duty of the governing body of such county or such city to annually levy on all taxable property within such county or such city an ad valorem tax sufficient to pay for such bonds as they mature, and the interest thereon as the same becomes due. The proceeds of such tax levy shall be used for no other purpose. In its discretion, the governing body of such county or city may also pledge for the payment of such bonds and the interest thereon the revenues from any approved regional project.



§ 17-11-43 - Execution of bonds

All bonds issued under this chapter shall be signed by the presiding officer of the governing body or bodies issuing the same, and the official seal or seals of such governing body or bodies shall be affixed thereto, attested by the clerk or secretary of such governing body or bodies. The interest coupons to be attached to such bonds may be executed by the facsimile signatures of said officers. Whenever any such bonds shall have been signed by the officers herein designated to sign the bonds who were in office at the time of such signing but who may have ceased to be such officers prior to the sale and delivery of such bonds, or who may not have been in office on the date such bonds may bear, the signatures of such officers upon such bonds and coupons shall nevertheless be valid and sufficient for all purposes and have the same effect as if the person so officially signing such bonds had remained in office until the delivery of the same to the purchaser or had been in office on the date such bonds may bear.



§ 17-11-45 - Sale of bonds

The governing body or bodies issuing bonds under this chapter shall sell such bonds in such manner and for such price as it or they may determine to be for the best interest of said governing body or bodies. No such sale shall be made at a price less than par plus accrued interest to date of delivery of the bonds of the purchaser. Notice of the sale of any such bonds shall be published at least one time not less than ten days prior to the date of sale, and shall be published in a newspaper published in and having general circulation within such regional area, county or city.



§ 17-11-47 - Disposition of proceeds; additional bonds

The proceeds of bonds issued under this chapter shall be paid into a special fund or funds in banks qualified to act as depositories in such regional area, county or city, and may be deposited, invested, and disbursed as set out in the agreements relating to such approved project. The proceeds of such bonds shall be used solely for the purposes for which they were issued, interim investments, and the redeeming of any outstanding bonds, and shall be disbursed upon order of the governing body or bodies with such restriction, if any, as the resolution or resolutions authorizing the issuance of the bonds may provide.

If the proceeds of such bonds, by error of calculation or otherwise, shall be less than the cost of the purpose for which they were issued, and the redeeming of any outstanding bonds, unless otherwise provided in the resolution or resolutions authorizing the issuance of such bonds, additional bonds may in like manner be issued to provide the amount of such deficit which, unless otherwise provided in the resolution or resolutions authorizing the issuance of bonds, shall be deemed to be of the same issue and shall be entitled to payment from the same funds without preference or priority of the bonds first issued for the same purpose. However, such additional bonds issued shall not exceed ten percent (10%) of the amount of the original issue.

If the proceeds of the bonds of any issue shall exceed the amount required for the purpose for which the bonds were issued, the surplus shall be paid into the fund established for the payment of the principal of and the interest on such bonds.



§ 17-11-49 - Interim certificates authorized

In anticipation of the issuance of the definitive bonds authorized by this chapter, any such county or city may issue interim certificates. Such interim certificates shall be in such form, contain such terms, conditions or provisions, bear such date or dates, and evidence such agreement or agreements, relating to their discharge by payment or by the delivery of the definitive bonds, as such county or city by resolution of its governing body may determine.



§ 17-11-51 - Validation of bonds; hearing of objections to issuance and sale; negotiability

All bonds issued under the authority of this chapter shall be validated in the chancery court of any county involved in an approved project, or in which a city involved in an approved project is located, and in the case of two or more cities located in different counties, then in either county, with all public agencies involved in such approved project being parties to the validation proceedings, with the full right to any party in interest to file objections thereto, in the manner and with the force and effect provided now by Chapter 13 of Title 31, Mississippi Code of 1972, for the validation of county, municipal school district and other bonds.

All objections to any matters relating to the issuance and sale of such bonds shall be adjudicated and determined by the chancery court in the validation proceedings and in no other manner, and all rights of the parties shall be preserved and not foreclosed, for the hearing before the chancery court or the chancellor in vacation.

All bonds and interest coupons issued under the provisions of this chapter and all notes or other obligations authorized herein, shall have and are hereby declared to have all the qualities and incidents of negotiable instruments under the Uniform Commercial Code of the State of Mississippi. Such bonds and income therefrom and all notes or other obligations authorized herein shall be exempt from all taxation within the State of Mississippi.

All such bonds, notes or other obligations authorized herein, may be issued without any other proceedings or the happening of any other conditions or things other than those proceedings, conditions and things which are specified or required by this chapter.



§ 17-11-53 - District is a state agency and instrumentality

The district is an agency and instrumentality of the state and shall be and remain an agency of the state at all times while acting at the request of and for and on behalf of any public agency in the performance of a governmental function, and shall have the same immunity from all actions as does the public agency for which it is acting, except as hereinbefore and hereinafter provided.



§ 17-11-55 - Suits involving district and associated members

The district and all associated members thereof shall be vested with the power to enforce in chancery court by mandamus, in addition to the equitable remedies available in such courts, all legal rights or rights of action of the district or associated county or city with any public agency, corporation, or person, and for such purpose may sue, be sued, plead and be impleaded in the chancery court of any county in the district having jurisdiction of the subject matter of any such suit. In cases where the chancery court of more than one county may have jurisdiction of the subject matter of any action, the chancery court of either county may exercise exclusive jurisdiction and all parties having an interest therein shall be made parties to the proceedings.



§ 17-11-57 - Appeals

Any person aggrieved by a judgment or decision of the governing body of the district or of an associated county or city involved in an approved project, may appeal therefrom within ten days from the date thereof to the chancery court of any county within the district having jurisdiction of the subject matter, and may embody the facts, judgment and decision in a bill of exceptions which shall be signed by the persons acting as chairman or the presiding officer of the county or city or the governing body of the district. The executive director of the district or the clerk of such county or city shall transmit the bill of exceptions to the chancery court at once and the court shall either in term time or vacation hear and determine the same on the case as presented by the bill of exceptions as an appellate court, and shall affirm or reverse the judgment. If the judgment be reversed, the chancery court shall render such judgment as should have been rendered, and certify the same to the district or county or city, and costs shall be awarded as in other cases. The district or any associated member thereof may employ counsel to defend such appeals or defend or prosecute any suit, to be paid out of the funds of the district or such county or city. Any such appeal may be heard and determined in vacation in the discretion of the court on motion of any party and written notice for ten days to the other party or parties or the attorney of record, and the hearing of same shall be held in the county where the suit is pending, unless the judge in his order shall otherwise direct.

No appeals shall be taken from any order relating to or authorizing the issuance of bonds; these matters shall be heard in the manner provided by Section 17-11-51.



§ 17-11-59 - Limitations

Notwithstanding the powers and authority conferred on the district by this chapter, it is not the intent of this chapter to limit, abridge, restrict, or curtail any existing power granted to any municipality by law, but to provide a vehicle through which municipalities may more effectively perform their governmental and corporate functions, and the provisions of this chapter shall be cumulative, additional, and supplemental. Notwithstanding provisions of this chapter to the contrary, a municipality shall not be required to secure the approval by the district of any feasibility study, plans, or projects which the municipality may elect to undertake separately. Wherever any public agencies are now authorized to join with other municipalities, and undertake projects, then such municipalities may elect to proceed under such general laws, or may elect to come within the provisions of this chapter. Notwithstanding any regulation or requirement of any federal agency to the contrary, the governing body of the district shall not act for or on behalf of any public agency of the district in its dealings with such federal agency without the express consent of the public agency involved. It is the intent of this chapter that the governing body of the district shall not be vested with any governmental powers or functions other than those voluntarily conferred upon it by public agencies in the manner provided in this chapter.



§ 17-11-61 - Amendments to chapter

This chapter shall never be amended unless this chapter is brought forward in its entirety.






Chapter 13 - INTERLOCAL COOPERATION OF GOVERNMENTAL UNITS

§ 17-13-1 - Short title

This chapter may be cited as the "Interlocal Cooperation Act of 1974."



§ 17-13-3 - Purpose

It is the purpose of this chapter to permit local governmental units to make the most efficient use of their powers by enabling them to cooperate and to contract with other local governmental units on a basis of mutual advantage and thereby provide services and facilities in a manner pursuant to forms of governmental organization that will accord best with geographic, economic, population and other factors influencing the needs and development of local communities.



§ 17-13-5 - Definitions

For the purpose of this chapter, the following words shall be defined as herein provided unless the context requires otherwise:

(a) "Local governmental unit" shall mean any county, any incorporated city, town or village, any school district, any utility district, any community college, any institution of higher learning, any municipal airport authority or regional airport authority in the state, any local tourism commission in the state or any public improvement district created under the Public Improvement District Act.

(b) "Governing authority" shall mean the board of supervisors of any county, board of trustees of any school district or community college whether elective or appointive, the governing board of any city, town or village, the board of commissioners of a utility district, the Board of Trustees of State Institutions of Higher Learning, the commissioners of a municipal airport authority or regional airport authority, the commission of a local tourism commission or the board of directors of any public improvement district created under the Public Improvement District Act.



§ 17-13-7 - Joint exercise of powers and responsibilities; agreements generally

(1) Any power, authority or responsibility exercised or capable of being exercised by a local governmental unit of this state may be exercised and carried out jointly with any other local governmental unit of this state, any state board, agency or commission and any public agency of the United States, to the extent that the laws of the United States permit such joint exercise or enjoyment.

(2) No such power, authority and responsibility may be exercised under the provisions of this chapter which will have the effect of abolishing any office which is held by a person elected by the citizenry, without first an election being called to decide the question of the abolition of any such elected office.

(3) No agreement made hereunder shall be entered into by any local governmental unit without the approval by resolution on the minutes of the governing authority of that local governmental unit.

(4) Any two (2) or more local governmental units may enter into written contractual agreements with one another for joint or cooperative action to provide services and facilities pursuant to the provisions of this chapter. Appropriate action by ordinance, resolution or otherwise pursuant to the law controlling the participating local governmental units or agencies shall be necessary before any such agreement shall be in force.

(5) No such power, authority and responsibility may be exercised under the provisions of this chapter by a local governmental unit which it would not have authority to exercise otherwise pursuant to the law controlling the local governmental unit.



§ 17-13-9 - Specifications of agreements

(1) Any agreement made hereunder shall specify the following:

(a) Its duration.

(b) Its purpose or purposes.

(c) The precise organization, composition, nature and powers of any separate legal or administrative entity created thereby; the specific citation of statutory authority vested in each of the local governmental units which is to be a party to the agreement.

(d) The manner of financing, staffing and supplying the joint or cooperative undertaking and of establishing and maintaining a budget therefor; provided that the treasurer and/or disbursing officer of one (1) of the local governmental units shall be designated in the agreement to receive, disburse and account for all funds of the joint undertaking as a part of the duties of the officer or officers.

(e) The permissible method or methods to be employed in accomplishing the partial or complete termination or amendment of the agreement and for disposing of property upon such partial or complete termination or amendment.

(f) The provision for administration, through a joint board or other appropriate means, of the joint or cooperative undertaking in the event that the agreement does not or may not establish a separate legal entity to conduct the joint or cooperative undertaking. In the case of a joint board, all local governmental units party to the agreement shall be represented.

(g) The manner of acquiring, holding and disposing of real and personal property used in the joint or cooperative undertaking in the event that the agreement does not or may not establish a separate legal entity to conduct the joint or cooperative undertaking.

(h) Any other necessary and proper matters.

(2) Any municipality may enter into an agreement with a county under this chapter to provide that sales of property for the nonpayment of taxes levied or the nonpayment of special assessments as provided in Section 21-19-11 by such municipality shall be made by the county tax collector at the county courthouse in the same manner as provided by law for sales of like property for unpaid county taxes, and that redemptions of property sold for taxes or special assessments levied by such municipality shall be made through the chancery clerk of the county.

(3) Municipalities having as a common border a road or street may enter into an agreement pursuant to this chapter for the provision of police protection and law enforcement within the right-of-way of the street or roadway. An interlocal agreement undertaken pursuant to this subsection shall make the following provisions concerning violations occurring within the area subject to the agreement:

(a) Joint or several enforcement of all penal laws of the State of Mississippi which are misdemeanors made a violation of city ordinance by operation of the provisions of Section 21-13-19;

(b) Prosecution in the municipal court of the municipality employing the officer who made the arrest or issued the citation; jurisdiction shall lie in either municipality, and no charge filed in either municipal court shall be dismissed because of improper venue or lack of jurisdiction asserted solely on the grounds that the violation did not actually occur in the jurisdiction in which it is being prosecuted if the violation occurred in either jurisdiction; and

(c) Any actions reasonably necessary to provide police protection and law enforcement pursuant to the agreement.



§ 17-13-11 - Approval and filing of agreements

(1) Every agreement made by a local governmental unit hereunder shall, prior to and as a condition precedent to its entry into force, be submitted to the Attorney General of this state who shall determine whether the agreement is in proper form and compatible with the laws of this state. No agreement may be considered that does not cite the specific authority under which each of the local governing units involved may exercise the powers necessary to fulfill the terms of the joint agreement. The Attorney General shall approve any such agreement submitted to him hereunder unless he shall find that it does not meet the conditions set forth herein and elsewhere in the laws of this state and shall detail in writing addressed to the governing bodies of the units concerned the specific respects in which the proposed agreement fails to meet the requirements of law.

Failure to disapprove an agreement submitted hereunder within sixty (60) days of its submission shall constitute approval thereof.

(2) In the event that an agreement made pursuant to this chapter shall deal in whole or in part with the provision of services or facilities with regard to which an officer, unit or agency of the state government has constitutional or statutory powers of control, the agreement shall, as a condition precedent to its being in force, be submitted to the state officer, unit or agency having such power of control and shall be approved or disapproved by him or it as to all matters within his or its jurisdiction in the same manner and subject to the same requirements governing action of the attorney general pursuant to subsection (1) of this section.

(3) Prior to its being in force, an agreement made pursuant to this chapter shall be filed with the chancery clerk of each of the counties wherein a participating local governmental unit is located and with the Secretary of State. The chancery clerk and the Secretary of State shall preserve such agreements as public records and index and docket the same separate and apart from all other records in his office.



§ 17-13-13 - Funds, goods and services

The governing authority of any local governmental unit entering into an agreement pursuant to this chapter may incur bonded and floating indebtedness, including general obligation indebtedness as authorized by Sections 19-9-1 through 19-9-31 and Sections 21-33-301 through 21-33-329 and may appropriate funds for the purpose and in the manner prescribed by law without regard to whether the activities and improvements authorized by Section 17-13-7 to be financed by such debt or appropriation are within or without the boundaries of the local governmental unit. Said governing authority may sell, lease, grant or otherwise supply goods and services to any other local governmental unit which is a party to said agreement or the administrative body or legal entity created to operate the joint or cooperative undertaking.



§ 17-13-15 - General limitation of authority

All laws in regard to purchases, auditing, depositories and expenditures in general which limit the authority of the agreeing local governing units shall also apply to any joint body created by the agreement pursuant to the provisions of this chapter.



§ 17-13-17 - Specific restriction of powers

Any joint administrative body or legal entity created by agreement pursuant to the provisions of this chapter shall not have the power to levy taxes or incur debt. Such entity may not exercise any power, authority or responsibility except those powers, authorities and responsibilities specifically delegated to such joint administrative body or legal entity by the terms of the agreement made pursuant to the provisions of this chapter.






Chapter 15 - HUMAN RESOURCE AGENCIES

§ 17-15-1 - Creation; declaration of intent

The boards of supervisors and the municipal governing boards of the various counties and cities of the State of Mississippi are hereby empowered to create human resource agencies which may be comprised of one or more counties, cities, or any combination thereof. It is the express intention of this chapter that agencies created hereunder shall be operated under local governmental control and shall be responsible for administration of programs heretofore conducted by community action agencies, limited purpose agencies and related programs authorized by federal law.



§ 17-15-3 - Governing boards

There shall be a governing board for each human resource agency so created, which shall be appointed by the board of supervisors or municipal governing authority of the county or city of which the human resource agency is comprised, which shall be comprised of not less than five (5) persons, a majority of whom shall constitute a quorum and the membership of which shall be broadly based and equitably distributed between providers and consumers of human resource services, and where more than one (1) county or city or combination thereof comprises such agency, there shall be representation from each of the counties or cities comprising the agency, to be appointed according to a plan to be adopted by the governing authorities thereof at the time of the creation of such agency. The term of the members of the governing board for each agency shall not exceed five (5) years, and the members shall be appointed on a staggered basis in a manner to be determined by the governing authority making the appointments.



§ 17-15-5 - Powers of governing board in general; appointment of executive director; bond

The powers of the governing board of every human resource agency shall include the power to adopt bylaws, to appoint persons to senior staff positions including the appointment of an executive director, to determine major personnel, physical and program policy and approve overall program plans and priorities and to assure compliance with conditions of and approve proposals for financial assistance over this chapter. The executive director shall hold office at the will and pleasure of the governing board and his employment may be terminated at any time by a majority vote thereof and his salary shall be fixed by the board. The executive director shall give bond with sufficient surety, to be payable, conditioned and approved as provided by law and by the governing board, in a penalty equal to Fifty Thousand Dollars ($ 50,000.00), with the premiums thereon to be paid by the governing board from funds provided herein for administrative expenses.



§ 17-15-7 - General authority of human resource agency

In order to carry out its overall responsibility for administering a human resource program, a human resource agency is hereby given the authority to own and dispose of property, both real and personal, and to receive and administer funds under this chapter, funds and contributions from private or local public sources which may be used in support of a human resource program, and funds under any federal or state assistance program pursuant to which such an agency organized in accordance with the provisions of this chapter could serve as grantee, contractor, or sponsor of projects appropriate for inclusion in a human resource program.



§ 17-15-9 - Audits

Each governing board shall prepare an annual audit report of its activities through September 30 of each year and shall submit a copy thereof to each board of supervisors and municipal governing authority comprising the human resource agency. In addition, the financial records of each board shall be subject to audit by said boards of supervisors or municipal governing authorities and by the state auditor of public accounts.



§ 17-15-11 - Administrative expenses

The board of supervisors of each county and the municipal governing authority of each municipality comprising a human resource agency may, in their discretion, set aside, appropriate and expend funds from the general fund or federal revenue sharing funds to defray the administrative expenses incurred in the operation of such human resource agency.






Chapter 17 - SOLID WASTES DISPOSAL

SOLID WASTES DISPOSAL

§ 17-17-1 - Short title

This chapter shall be known as the "Solid Wastes Disposal Law of 1974."



§ 17-17-2 - Administration and enforcement transferred to Commission on Environmental Quality and Department of Environmental Quality

The administration and enforcement of the Solid Wastes Disposal Law of 1974 are hereby transferred from the State Board of Health to the Mississippi Commission on Environmental Quality and the Mississippi Department of Environmental Quality. All personnel, records, property, equipment and funds allocated to the State Board of Health exclusively for the administration and enforcement of the Solid Wastes Disposal Law of 1974, as amended, are hereby transferred to and placed under the supervision and control of the Mississippi Department of Environmental Quality.



§ 17-17-3 - Definitions

For purposes of this chapter, the following words shall have the definitions ascribed herein unless the context requires otherwise:

(a) "Agency" means any controlling agency, public or private, elected, appointed or volunteer, controlling and supervising the collection and/or disposal of solid wastes.

(b) "Ashes" means the solid residue from burning of wood, coal, coke or other combustible materials used for heating, or from incineration of solid wastes, but excepting solid residue the storage or disposition of which is controlled by other agencies.

(c) "Commercial hazardous waste management facility" means any facility engaged in the storage, treatment, recovery or disposal of hazardous waste for a fee and which accepts hazardous waste from more than one (1) generator. A facility (i) which is designed principally for treatment of aqueous hazardous wastes and residue; and (ii) which is situated within an industrial park or area; and (iii) which disposes of no hazardous waste within the State of Mississippi shall not constitute a commercial hazardous waste management facility for purposes of Section 17-17-151(3)(a) only.

(d) "Commercial nonhazardous solid waste management facility" means any facility engaged in the storage, treatment, processing or disposal of nonhazardous solid waste for compensation or which accepts nonhazardous solid waste from more than one (1) generator not owned by the facility owner.

(e) "Commercial oil field exploration and production waste disposal" means storage, treatment, recovery, processing, disposal or acceptance of oil field exploration and production waste from more than one (1) generator or for a fee.

(f) "Commercial purpose" means for the purpose of economic gain.

(g) "Commission" means the Mississippi Commission on Environmental Quality.

(h) "Composting or compost plant" means an officially controlled method or operation whereby putrescible solid wastes are broken down through microbic action to a material offering no hazard or nuisance factors to public health or well-being.

(i) "Department" means the Mississippi Department of Environmental Quality.

(j) "Disposal" means the discharge, deposit, injection, dumping, spilling, leaking or placing of any solid waste or hazardous waste into or on any land or water so that such solid waste or hazardous waste or any constituent thereof may enter the environment or be emitted into the air or discharged into any waters, including groundwaters.

(k) "Executive director" means the Executive Director of the Mississippi Department of Environmental Quality.

(l) "Garbage" means putrescible animal and vegetable wastes resulting from the handling, preparation, cooking and consumption of food, including wastes from markets, storage facilities, handling and sale of produce and other food products, and excepting such materials that may be serviced by garbage grinders and handled as household sewage.

(m) "Hazardous wastes" means any waste or combination of waste of a solid, liquid, contained gaseous, or semisolid form which because of its quantity, concentration or physical, chemical or infectious characteristics, may (i) cause, or significantly contribute to an increase in mortality or an increase in serious irreversible or incapacitating reversible illness; or (ii) pose a substantial present or potential hazard to human health or the environment when improperly treated, stored, transported, disposed of, or otherwise managed which are listed by the Environmental Protection Agency as hazardous wastes which exceed the threshold limits set forth in the Environmental Protection Agency regulations for classifying hazardous waste. Such wastes include, but are not limited to, those wastes which are toxic, corrosive, flammable, irritants, strong sensitizers, or which generate pressure through decomposition, heat or other means. Such wastes do not include those radioactive materials regulated pursuant to the Mississippi Radiation Protection Law of 1976, appearing in Section 45-14-1 et seq.

(n) "Hazardous waste management" means the systematic control of the collection, source separation, storage, transportation, processing, treatment, recovery and disposal of hazardous waste.

(o) "Head" means the head of the Office of Pollution Control of the Mississippi Department of Environmental Quality or his designee.

(p) "Health department" means the Mississippi State Health Department and every county or district health department. "Health officer" means the state or affected county health officer or his designee.

(q) "Manifest" means the form used for identifying the quantity, composition, origin, routing and destination of hazardous waste during its transport.

(r) "Office" means the Office of Pollution Control of the Mississippi Department of Environmental Quality.

(s) "Open dump" means any officially recognized place, land or building which serves as a final depository for solid wastes, whether or not burned or buried, which does not meet the minimum requirements for a sanitary landfill, except approved incinerators, compost plants and salvage yards.

(t) "Permit board" means the permit board created by Section 49-17-28.

(u) "Person" means any individual, trust, firm, joint-stock company, public or private corporation (including a government corporation), partnership, association, state, or any agency or institution thereof, municipality, commission, political subdivision of a state or any interstate body, and includes any officer or governing or managing body of any municipality, political subdivision, or the United States or any officer or employee thereof.

(v) "Pollution Emergency Fund" means the fund created under Section 49-17-68.

(w) "Rubbish" means nonputrescible solid wastes (excluding ashes) consisting of both combustible and noncombustible wastes. Combustible rubbish includes paper, rags, cartons, wood, furniture, rubber, plastics, yard trimmings, leaves and similar materials. Noncombustible rubbish includes glass, crockery, metal cans, metal furniture and like materials which will not burn at ordinary incinerator temperatures (not less than 1600 degrees F).

(x) "Sanitary landfill" means a controlled area of land upon which solid waste is deposited, and is compacted and covered with no on-site burning of wastes, and so located, contoured, drained and operated so that it will not cause an adverse effect on public health or the environment.

(y) "Solid wastes" means any garbage, refuse, sludge from a waste treatment plant, water supply treatment plant or air pollution control facility and other discarded material, including solid, liquid, semisolid or contained gaseous material resulting from industrial, commercial, mining and agricultural operations, and from community activities, but does not include solid or dissolved material in domestic sewage, or solid or dissolved materials in irrigation return flows or industrial discharges which are point sources subject to permits under Section 402 of the Federal Water Pollution Control Act, as amended (86 Stat. 880), or source, special nuclear or by-product material as defined by the Atomic Energy Act of 1954.

(z) "Storage" means the containment of wastes, either on a temporary basis or for a period of years, except as provided in 40 C.F.R. 263.12, in such a manner as not to constitute disposal of such wastes.

(aa) "Transport" means the movement of wastes from the point of generation to any intermediate points, and finally to the point of ultimate storage or disposal.

(bb) "Treatment" means any method, technique or process, including neutralization, designed to change the physical, chemical or biological character or composition of any solid waste in order to neutralize such character or composition of any solid waste, neutralize such waste or render such waste, safer for transport, amenable for recovery, amenable for storage or reduced in volume.

(cc) "Treatment facility" means a location at which waste is subjected to treatment and may include a facility where waste has been generated.

(dd) "Unauthorized dump" means any collection of solid wastes either dumped or caused to be dumped or placed on any property either public or private, whether or not regularly used. An abandoned automobile, large appliance, or similar large item of solid waste shall be considered as forming an unauthorized dump within the meaning of this chapter, but not the careless, scattered littering of smaller individual items as tires, bottles, cans and the like. An unauthorized dump shall also mean any solid waste disposal site which does not meet the regulatory provisions of this chapter.



§ 17-17-5 - Local governing bodies to provide for collection and disposal of garbage and rubbish; contracts; regulation of sanitary landfills; annexation

(1) After December 31, 1992, the board of supervisors and/or municipal governing body shall provide for the collection and disposal of garbage and the disposal of rubbish. The board of supervisors and/or municipal governing body may provide such collection or disposal services by contract with private or other controlling agencies, and the service may include house-to-house service or the placement of regularly serviced and controlled bulk refuse receptacles within reasonable distance from the farthest affected household, and the wastes disposed of in a manner acceptable to the department and within the meaning of this chapter. The board of supervisors and/or municipal governing body shall have the power to and are hereby authorized to enter into contracts related in any manner to the collection and transportation of solid wastes for a term of up to six (6) years and to enter into contracts related in any manner to the generation and sale of energy generated from solid waste, and contracts for treatment, processing, distribution, recycling, elimination or disposal of solid wastes for a term of up to thirty (30) years. The municipal governing body of any municipality is authorized to regulate the disposal of garbage and rubbish in sanitary landfills, as provided in Section 21-19-1, Mississippi Code of 1972.

(2) In the event an unincorporated area which is annexed by a municipality is being provided collection and disposal of garbage and rubbish under contract with private or other controlling agencies, the municipality shall annex the area subject to the contract for the remainder of the term of the contract, but not to exceed five (5) years.



§ 17-17-7 - Garbage disposal

Garbage and rubbish containing garbage shall be disposed of by sanitary landfill, approved incineration, composting, or by other means now available or which may later become available as approved by the department and under the supervision and control of a governmental, private or other agency acting within the provisions of this chapter.



§ 17-17-9 - Burning of garbage, etc

No garbage, or rubbish containing garbage or other putrescible materials, or hazardous wastes shall be burned except in approved incinerators meeting the necessary temperature requirements and air pollution controls as now established or may later be established. The open burning of rubbish shall be permitted only under controlled circumstances where sanitary landfill and landfill is not feasible, and not in proximity to sanitary landfill or landfill operations where spread of fire to these operations may be a hazard in the opinion of the controlling agency.



§ 17-17-11 - Hauling of solid waste

Trucks or other vehicles engaged in the business of hauling solid waste shall be so covered, secured or sealed that there will be no loss during haulage to cause littering of streets and highways or cause a nuisance or hazard to the public health.



§ 17-17-13 - Exemption

Nothing in this chapter shall prevent an individual or firm from disposing of solid waste from his own household or business upon his own land, provided such wastes are not hazardous as defined in Section 17-17-3(i) and provided such household or business is located and situated in the State of Mississippi

Provided, however, this exemption shall not operate to prevent the conduct of any waste disposal site investigation or inventory required by applicable state or federal law, rule or regulation, and further shall not operate to exclude from the regulatory provisions of this chapter any solid waste determined by the department to have characteristics that constitute an endangerment to the environment or the public health, safety or welfare, or any site used for the disposal of such solid waste.



§ 17-17-15 - Disposal of hazardous wastes

(1) Hazardous wastes shall not be handled or disposed of along with or in the same site or adjoining site as ordinary wastes unless specifically approved as exempted waste by the department. These shall be disposed of by special incinerators, separate landfills, or other means dictated by the particularities of the hazardous waste involved, as determined by the department or other responsible agency. The department may, in its discretion, maintain a field office at any treatment or disposal facility that receives hazardous wastes directly or indirectly from more than one (1) generator. However, the department shall maintain a field office at any commercial off-site multiuser hazardous waste incinerator designed to incinerate multiple nonhomogeneous types of wastes, and the cost of operating such field office shall be borne by the owner of such commercial hazardous waste incinerator. The field office, when required, shall be located in adequate accommodations provided by the facility owner and shall be staffed with department regulatory personnel as deemed necessary by the department. In exercising its discretion to determine the need for a field office, regulatory staff and support equipment, the department shall consider, at a minimum, the type and amount of hazardous waste received and also the type of facility. All fees shall be established by the department and shall be in addition to any other fees provided by law. The fee prescribed by the department shall be in an amount not less than the actual operating expenses of the permanent field office and shall be in addition to any other fees required by law.

(2) In addition to considering all applicable state and federal laws and regulations, the Mississippi Pollution Control Permit Board shall not issue a permit for the establishment or operation of a commercial hazardous waste landfill for the disposal of hazardous waste (as defined by Section 17-17-3, Mississippi Code of 1972), in the State of Mississippi until the Environmental Protection Agency makes a final determination, pursuant to the Federal Hazardous and Solid Waste Amendments of 1984, P.L. No. 98-616, that each waste to be placed in such landfill is suitable for land disposal.



§ 17-17-17 - Unauthorized dumps as public nuisance per se

The formation of unauthorized dumps is hereby declared to be a public nuisance per se, menacing public health and unlawful, and any person who forms an unauthorized dump shall be punished as provided in Section 17-17-29. Existing dumps shall be eliminated by removal or on-site burial.



§ 17-17-19 - Vermin control

Rodents and insects of public health importance, as rats, flies, mosquitoes and the like shall be controlled in a manner satisfactory to the health department; and the closing out or conversion to sanitary landfill operations of existing open dumps shall, where deemed necessary by the health officer, be accompanied by an adequate rat eradication program to prevent the spread of rodents to nearby properties.



§ 17-17-27 - Enforcement of chapter; adoption of rules and regulations; revocation of permit; variances; renewals or extensions; public availability of information; application of Trade Secrets Act

(1) The department shall exercise such supervision over restrictions, equipment, methodology and personnel in the management of solid wastes as may be necessary to enforce sanitary requirements; and the commission shall adopt such rules and regulations as may be needed to specify methodology and procedures to meet the requirements of this chapter, which shall include at a minimum:

(a) Criteria for the determination of whether any waste or combination of wastes is hazardous for the purposes of this chapter;

(b) Rules and regulations for the storage, treatment and disposal of solid wastes;

(c) Rules and regulations for the transportation, containerization and labeling of hazardous wastes, which rules shall be consistent with those issued by the United States Department of Transportation;

(d) Rules and regulations specifying the terms and conditions under which the permit board shall issue, modify, suspend, revoke or deny such permits as may be required by this chapter. Such rules and regulations shall include, and not by way of limitation, specific authority for the permit board to consider the financial capability and performance history of an applicant;

(e) Rules and regulations establishing standards and procedures for the safe storage or transportation of hazardous waste and for the safe operation and maintenance of hazardous waste treatment or disposal facilities or sites or equipment;

(f) A listing of those wastes or combinations of wastes which are not compatible, and which may not be stored or disposed of together;

(g) Procedures and requirements for the use of a manifest during the transport of hazardous wastes;

(h) Standards for financial responsibility to cover the liability, closure and post-closure of any site and perpetual care of a commercial hazardous waste landfill. Rules and regulations promulgated hereunder may include, and not by way of limitation, requirements for maintaining liability insurance coverage if such coverage is not required under rules and regulations promulgated by the United States Environmental Protection Agency;

(i) Rules and regulations establishing minimum distances within which any hazardous waste disposal facility may be located from any municipality, school, residence, church or health care facility;

(j) Other rules and regulations as the commission deems necessary to manage hazardous wastes in the state, provided that such rules and regulations shall be equivalent to the United States Environmental Protection Agency's rules and regulations.

(2) In complying with this section the commission shall consider the variations within this state in climate, geology, population density and such other factors as may be relevant to the management of hazardous wastes. It is the intent of the Legislature that commercial hazardous waste landfills be located on those sites which, by virtue of their geologic conditions, provide a high degree of environmental protection. In carrying out the intent of this provision, the commission is authorized to adopt siting criteria for commercial hazardous waste landfills which are more stringent or extensive in scope, coverage and effect than the rules and regulations promulgated by the United States Environmental Protection Agency.

(3) Except as hereinafter provided, hazardous wastes shall not be disposed of in this state by the use of underground injection methods, as herein defined according to 40 CFR 260.10(74) to mean "subsurface emplacement of fluids through a bored, drilled, or driven well, or through a dug well, where the depth of the dug well is greater than the largest surface dimension." This prohibition shall not apply to the disposal on the generation site of hazardous wastes generated in the production of oil or gas or in a commercial or manufacturing operation. Commercial hazardous waste underground injection wells designed or intended to dispose of multiple nonhomogeneous types of wastes from multiple sources other than the owner of the well are hereby prohibited in the State of Mississippi.

A commercial hazardous waste landfill shall not be located on the same site or within one thousand (1,000) feet of an existing or abandoned ordinary waste disposal site, unless the hazardous waste to be disposed of in said commercial landfill is specifically approved as exempted.

(4) After promulgation of the regulations required under this section, no person shall construct, substantially alter or operate any solid waste treatment or disposal facility or site, nor shall any person store, treat or dispose of any hazardous waste without first obtaining a permit from the permit board for such facility, site or activity. However, no person shall construct any new hazardous waste treatment or disposal facility or site or substantially alter any such existing facility or site, nor shall the permit board issue a permit for any such construction or alteration, until the commission has promulgated rules and regulations under the provisions of subsection (1)(j) of this section. Said rules and regulations shall be equivalent to counterpart rules and regulations of the Environmental Protection Agency whether now in effect or hereinafter promulgated. Any person who has made an application for a permit for an existing facility under this section shall be treated as having been issued such permit until such time as final administrative disposition of such application has been made unless the cause of such delay is the result of the failure of the applicant to furnish information reasonably required or requested in order to process the application.

(5) Any permit issued under this section may be revoked by the issuing agency at any time when the permittee fails to comply with the terms and conditions of the permit. Where the obtaining of or compliance with any permit required under this section would, in the judgment of the department, cause undue or unreasonable hardship to any person, the department may issue a variance from these requirements. In no case shall the duration of any such variance exceed one (1) year. Renewals or extensions may be given only after an opportunity has been given for public comment on each such renewal or extension.

(6) Information obtained by the commission concerning environmental protection including but not limited to information contained in applications for solid or hazardous waste disposal permits shall be public information and shall be made available upon proper request. Other information obtained by the commission, department, or permit board in the administration of Sections 17-17-1 through 17-17-47 concerning trade secrets, including, but not limited to, marketing or financial information, treatment, transportation, storage or disposal processes or devices, methods of manufacture, or production capabilities or amounts shall be kept confidential if and only if: (a) a written confidentiality claim is made when the information is supplied; (b) such confidentiality claim allows disclosure to authorized department employees and/or the United States Environmental Protection Agency (EPA); and (c) such confidentiality claim is determined by the commission to be valid. If the confidentiality claim is denied, the information sought to be covered thereby shall not be released or disclosed, except to the Environmental Protection Agency, until the claimant has been notified in writing and afforded an opportunity for a hearing and appeal therefrom, as with other orders of the commission. Disclosure of confidential information by the EPA shall be governed by federal law and EPA regulations. Misappropriation of a trade secret shall be governed by the Mississippi Uniform Trade Secrets Act, Sections 75-26-1 through 75-26-19.

(7) Anyone making unauthorized disclosure of information determined to be confidential as herein provided shall be liable in a civil action for damages arising therefrom and shall also be guilty of a misdemeanor punishable as provided by law.

(8) Notwithstanding any other provision of this chapter, the executive director, upon receipt of information that the generation, storage, transportation, treatment or disposal of any solid waste may present an imminent and substantial hazard to the public health or to the environment, may take any legal, equitable or other action, including injunctive relief, necessary to protect the health of such persons or the environment.



§ 17-17-29 - Penalties; injunction; recovery of cost of remedial action; disposition of fines

(1) Any person found by the commission violating any of the provisions of Sections 17-17-1 through 17-17-47, or any rule or regulation or written order of the commission in pursuance thereof, or any condition or limitation of a permit, shall be subject to a civil penalty of not more than Twenty-five Thousand Dollars ($ 25,000.00) for each violation, such penalty to be assessed and levied by the commission after a hearing. Appeals from the imposition of the civil penalty may be taken to the chancery court in the same manner as appeals from orders of the commission. If the appellant desires to stay the execution of a civil penalty assessed by the commission, he shall give bond with sufficient resident sureties of one or more guaranty or surety companies authorized to do business in this state, payable to the State of Mississippi, in an amount equal to double the amount of any civil penalty assessed by the commission, as to which the stay of execution is desired, conditioned, if the judgment shall be affirmed, to pay all costs of the assessment entered against the appellant. Each day upon which such violation occurs shall be deemed a separate and additional violation.

(2) In lieu of, or in addition to, the penalty provided in subsection (1) of this section, the commission shall have the power to institute and maintain in the name of the state any and all proceedings necessary or appropriate to enforce the provisions of Sections 17-17-1 through 17-17-47, rules and regulations in force pursuant thereto, and orders and permits made and issued under those sections, in the appropriate circuit, chancery, county or justice court of the county in which venue may lie. The commission may obtain mandatory or prohibitory injunctive relief, either temporary or permanent, and in cases of imminent and substantial hazard as set forth in Section 17-17-27, it shall not be necessary in such cases that the state plead or prove (a) that irreparable damage would result if the injunction did not issue; (b) that there is no adequate remedy at law; or (c) that a written complaint or commission order has first been issued for the alleged violation.

(3) Any person who violates any of the provisions of, or fails to perform any duty imposed by, Sections 17-17-1 through 17-17-47, or any rule or regulation issued hereunder, or who violates any order or determination of the commission promulgated pursuant to such sections, and causes the death of wildlife shall be liable, in addition to the penalties provided in subsections (1) and (2) of this section, to pay to the state an additional amount equal to the sum of money reasonably necessary to replenish such wildlife as determined by the commission after consultation with the Mississippi Commission on Wildlife, Fisheries and Parks. Such amount may be recovered by the commission on behalf of the state in a civil action brought in the appropriate county or circuit court of the county in which venue may lie.

(4) Any person creating, or responsible for creating, through misadventure, happenstance, or otherwise, an immediate necessity for remedial or clean-up action involving solid waste shall be liable for the cost of such remedial or clean-up action and the commission may recover the cost of same by a civil action brought in the circuit court of the county in which venue may lie. This penalty may be recovered in lieu of or in addition to the penalties provided in subsections (1), (2) and (3) of this section.

In the event of the necessity for immediate remedial or clean-up action, the commission may contract for same and advance funds from the Pollution Emergency Fund to pay the costs thereof, such advancements to be repaid to the Pollution Emergency Fund upon recovery by the commission as provided herein.

(5) Any person who knowingly violates any provision of this chapter or violates any order issued by the commission under the authority of this chapter shall, upon conviction, be guilty of a misdemeanor and shall be subject to a fine of not more than Twenty-five Thousand Dollars ($ 25,000.00) for each day of violation or to imprisonment not to exceed one (1) year, or both. Each day's violation shall constitute a separate offense.

(6) All fines, penalties and other sums recovered or collected by the commission for and in behalf of the state under this section shall be deposited in the Pollution Emergency Fund established by Sections 49-17-61 through 49-17-70, and the commission is authorized to receive and accept, from any and all available sources whatsoever, additional funds to be deposited in such fund and expended for the purpose of remedial, cleanup or abatement actions involving the introduction of solid waste upon or into the land, air or waters of this state in violation of Sections 17-17-1 through 17-17-47, any rule or regulation or written order of the commission in pursuance thereof, or any condition or limitation of a permit.

(7) In determining the amount of any penalty under this chapter, the commission shall consider at a minimum:

(a) The willfulness of the violation;

(b) Any damage to air, water, land or other natural resources of the state or their uses;

(c) Costs of restoration and abatement;

(d) Economic benefit as a result of noncompliance;

(e) The seriousness of the violation, including any harm to the environment and any hazard to the health, safety and welfare of the public;

(f) Past performance history; and

(g) Whether the noncompliance was discovered and reported as the result of a voluntary self-evaluation. If a person discovers as a result of a voluntary self-evaluation, information related to noncompliance with an environmental law and voluntarily discloses that information to the department, commission or any employee thereof, the commission shall, to the greatest extent possible, reduce a penalty, if any, determined by the commission, except for economic benefit as a result of noncompliance, to a de minimis amount if all of the following are true:

(i) The disclosure is made promptly after knowledge of the information disclosed is obtained by the person;

(ii) The person making the disclosure initiates the appropriate corrective actions and pursues those corrective actions with due diligence;

(iii) The person making the disclosure cooperates with the commission and the department regarding investigation of the issues identified in the disclosure;

(iv) The person is not otherwise required by an environmental law to make the disclosure to the commission or the department;

(v) The information was not obtained through any source independent of the voluntary self-evaluation or by the department through observation, sampling or monitoring;

(vi) The noncompliance did not result in a substantial endangerment threatening the public health, safety or welfare or the environment; and

(vii) The noncompliance is not a repeat violation occurring at the same facility within a period of three (3) years. "Repeat violation" in this subparagraph means a second or subsequent violation, after the first violation has ceased, of the same statutory provision, regulation, permit condition, or condition in an order of the commission.

(8) Any provision of this section and chapter regarding liability for the costs of cleanup, removal, remediation or abatement of any pollution, hazardous waste or solid waste shall be limited as provided in Section 49-17-42 and rules adopted thereto.

(9) Any person who violates Section 49-17-603, shall, in addition to any other penalties, be subject to the penalties provided in this section.



§ 17-17-31 - Provisions supplemental

The provisions of this chapter are supplemental and in addition to Section 21-19-1 and Sections 19-5-17 through 19-5-27, Mississippi Code of 1972.



§ 17-17-33 - Participation in regional solid waste disposal, recycling, and recovery systems authorized

Counties, municipal and private companies are hereby authorized to participate in applicable approved regional solid waste disposal, recycling and recovery systems.



§ 17-17-35 - Entry and inspection of generating, treating, storage, transportation and disposal equipment, facilities, etc

Authorized employees or representatives of the department shall be authorized to enter and inspect generating, treating, storage, transportation and disposal equipment, facilities or sites to determine proper treatment, storage, transportation and/or disposal. Employees and/or representatives of the department shall be authorized to enter and inspect at any time vehicles transporting or disposing of wastes as outlined in this section.



§ 17-17-37 - Property rights in solid wastes

The solid wastes involved shall become the lawful property of the local governments and/or commercial enterprises involved at the point of collection and in the absence of contractual provisions to the contrary, shall become the property of the operator of an approved system upon delivery to such operator whether delivery be at a transfer station or at a processing plant.



§ 17-17-39 - Construction or operation of authorized solid waste disposal systems or facilities not impaired

Nothing in Sections 17-17-33 through 17-17-41 shall be construed to prohibit local governments from the construction or operation of approved sanitary landfills, or of any other heretofore or hereafter approved solid waste disposal system, it being the intent of Sections 17-17-33 through 17-17-41 that their provisions shall be supplementary to, and not restrictive of, any previously authorized solid waste disposal system, facility or operation, nor of any other such system, facility or operation which may be authorized in the future.



§ 17-17-41 - Construction or operation of recycling plants or sale or gift of solid wastes not prohibited

Nothing in Sections 17-17-33 through 17-17-41 shall be construed to prohibit private enterprise or other agencies from the construction or operation of recycling plants or to prohibit the sale or gift of solid wastes to private enterprise or other agencies by local governments.



§ 17-17-43 - Procedures applicable to hearings before commission and permit board

The procedures whereby the commission or an employee thereof may obtain a hearing before the commission on a violation of any provision of Sections 17-17-1 through 17-17-41 and Section 17-17-47 or of a regulation or of any order of the commission or whereby any interested person may obtain a hearing on matters within the jurisdiction of the commission or a hearing on any order of the commission shall be as prescribed in Sections 49-17-31 through 49-17-41.

Further, all proceedings before the permit board of the bureau of pollution and control shall be conducted in the manner prescribed by Section 49-17-29.



§ 17-17-45 - Appeal to chancery court

In addition to any other remedies that might now be available, any person or interested party aggrieved by an order of the commission or of the permit board of the bureau of pollution control shall have the right to perfect an appeal to the appropriate chancery court in the manner set forth in Sections 49-17-41 and 49-17-29.



§ 17-17-47 - Exclusive authority of State Oil and Gas Board as to regulation of oil field waste products

(1) Notwithstanding any other provisions contained in this chapter, the State Oil and Gas Board shall continue to exercise the exclusive authority to make rules and regulations and issue permits governing the noncommercial disposal of oil field waste products and shall continue to exercise the exclusive authority to regulate Class II underground injection wells in accordance with the provisions of Section 53-1-17; provided, however, that to the extent that such oil field exploration and production waste products may likewise constitute hazardous wastes under the provisions of this chapter, such rules and regulations shall be subject to the approval of the commission in order to insure that they are consistent with the requirements of this chapter and the Resource Conservation and Recovery Act of 1976 (Public Law 94-580).

(2) The commission shall have the exclusive authority to regulate the commercial disposal of oil field exploration and production waste products subject to limitations set out in subsection (1) of this section.



§ 17-17-48 - Legislative intent as to regulation of radioactive waste disposal facilities

It is the intent of this Legislature that the Mississippi Energy and Transportation Board shall have jurisdiction over state nuclear waste policy, activities and siting, including the long-term or temporary storage and/or disposal of high-level radioactive and transuranic waste, in accordance with the provisions of Sections 17-17-48 through 17-17-51 and Chapter 49 of Title 57, Mississippi Code of 1972.



§ 17-17-49 - Use of salt domes or other geologic structures for disposal of radioactive waste; penalties; enforcement; authorization

(1) No salt dome or other geologic structures within the jurisdiction of the State of Mississippi shall be the site of long-term or terminal disposal, or long-term storage for high-level radioactive wastes or other high-level radioactive material of any nature by any person, until the state has exhausted its administrative and legislative authority under the provisions of this section and Chapter 49 of Title 57, Mississippi Code of 1972, and the provisions of P.L. 97-425.

(2) Whoever violates the provisions of this section, upon conviction thereof, shall be punished by a fine of One Thousand Dollars ($ 1,000.00) for each day upon which the violation occurred or by imprisonment in the county jail not to exceed six (6) months, or both. Upon violation or upon reasonable belief of violation of this section, the State Attorney General shall institute proceedings for injunctive relief in the chancery court of the county in which the violation occurred to require the immediate cessation of any testing, on-site evaluation or any other site evaluation or selection procedure regarding possible use of any salt dome or geologic structure within the jurisdiction of the State of Mississippi, the immediate cessation of transportation of high-level radioactive waste or other high-level radioactive material to the site, and the immediate removal from the State of Mississippi of such materials already located on the site.

(3) (a) Any person, governmental entity, or any other entity desiring to use Mississippi salt domes or other geologic structures within the state for the disposal of radioactive wastes shall make notification to the Governor, the Legislature, and, pursuant to the provisions of Sections 17-17-48 through 17-17-51 and Chapter 49 of Title 57, Mississippi Code of 1972, the State Energy and Transportation Board. Such person, governmental entity, or other entity shall include with the aforementioned notification the selection method with evaluative criteria to be used and the methods and procedures of exploration to be used in selecting a site for a disposal facility. Such person, governmental entity, or other entity shall conduct such studies where specifically mandated to do so by this section in coordination with the above-mentioned state agencies, and shall assume the cost of any studies required by this section or required by the state agencies empowered to enforce the provisions of this section, whether or not the agencies or such person or entity actually conducts the study.

(b) Such person, governmental entity, or other entity desiring to establish a waste facility as defined in paragraph (a) of this subsection shall conduct studies as follows to determine the feasibility of using Mississippi salt domes or other geologic structures within the state for the disposal of radioactive wastes. A hydrogeologic and geologic study shall be conducted. All basic data and documentation pertinent to all aspects of such studies together with any conclusions shall be presented as accumulated to the Governor, the Legislature, and, pursuant to the provisions of Sections 17-17-48 through 17-17-51 and Chapter 49 of Title 57, Mississippi Code of 1972, the State Energy and Transportation Board.

(c) Such person, governmental entity, or other entity desiring to establish a waste facility as defined in paragraph (a) of this subsection shall conduct an environmental impact survey in conjunction with the Bureau of Pollution Control of the Department of Natural Resources or its successor. Copies of this completed survey shall be presented to the Governor, the Legislature, and the State Energy and Transportation Board.

(d) Such person, governmental entity, or other entity desiring to establish a waste facility as defined in paragraph (a) of this subsection shall conduct a socioeconomic impact survey in conjunction with the University Research Center. Such survey shall include, but not be limited to, the allocation of costs regarding roads, bridges, relocation of persons and properties, and the effect on local tax revenues. Copies of this completed survey shall be sent to the Governor, the Legislature, and the State Energy and Transportation Board.

(4) Upon the completion of such thorough technological, environmental and socioeconomic studies as required in subsection (3) of this section, the Governor shall consult with representatives of the agencies mentioned herein and with representatives of the affected county, including, but not limited to, the board of supervisors. The Governor shall thereafter determine the advisability of such facility at the proposed site. If the Governor's decision after such consultations is favorable to the establishment of the nuclear waste disposal site, he shall advise the Legislature of his decision regarding creation of such disposal facility. If the Governor's decision, after such consultations, is not favorable to the establishment of the nuclear waste storage and/or disposal facility, and after the president has recommended a site in the State of Mississippi for development as a repository, test and evaluation facility, interim storage facility or monitored, retrievable storage facility, the Governor shall notify the Legislature of that decision and either the Governor or the Legislature shall prepare and transmit to the Speaker of the United States House of Representatives and the President Pro Tempore of the United States Senate a notice of disapproval of the site recommendation. The notice of disapproval shall contain a statement of those reasons for objection to the site recommendation. All such disposal or storage shall be made in strict adherence to guidelines established by the federal government, the Division of Radiological Health of the State Board of Health and the provisions of this section.



§ 17-17-51 - Facilities licensed by the Nuclear Regulatory Commission

Nothing in Sections 17-17-48 through 17-17-51 or in Chapter 49 of Title 57, Mississippi Code of 1972 prohibits or is intended to prohibit the shipment, receipt, use or on-site storage of nuclear fuel assemblies to a facility licensed by the nuclear regulatory commission, or the transportation from the facility of spent nuclear fuel assemblies to a licensed reprocessing plant or to a licensed away-from-reactor storage facility.

Provided further, that nothing in Sections 17-17-48 through 17-17-51 or in Chapter 49 of Title 57, Mississippi Code of 1972 prohibits or is intended to prohibit the on-site storage of low-level radioactive waste that is generated at a facility licensed by the Nuclear Regulatory Commission.



§ 17-17-53 - Commercial hazardous and nonhazardous waste facilities to file annual reports and pay disposal fees; fee calculation; disposition of proceeds

(1) On or before July 15 of each year, the owner or operator of every commercial hazardous waste management facility shall file with the State Tax Commission and the department a statement, verified by oath, showing by category the total amounts of hazardous waste managed for a fee at the facility during the preceding calendar year, and shall at the same time pay to the State Tax Commission a sum equal to:

(a) Ten Dollars ($ 10.00) per ton for hazardous waste generated and disposed of in the state by landfilling or any other means of land disposal and for hazardous waste generated and stored for one (1) year or more in the state;

(b) Two Dollars ($ 2.00) per ton for hazardous waste generated and treated in the state and for hazardous waste generated and stored for less than one (1) year in the state; and

(c) One Dollar ($ 1.00) per ton for hazardous waste generated and recovered in the state.

(2) For all hazardous waste generated outside of the state and received at a commercial hazardous waste management facility during the preceding calendar year, each owner or operator of a commercial hazardous waste management facility shall pay to the State Tax Commission an amount equal to the per-ton fee imposed on the management of out-of-state waste by the state from which the hazardous waste originated, but in any event no less than the per-ton fees described in subsection (1) of this section.

(3) Repealed.

(4) All monies received by the State Tax Commission hereunder shall be appropriated and utilized as follows:

(a) Thirty-five percent (35%) shall be remitted to the Department of Environmental Quality to be held for the perpetual care and maintenance account of commercial facilities for the management of hazardous or nonhazardous solid waste.

(b) Thirty-five percent (35%) shall be remitted to the department to defray costs of the waste minimization program and evaluation of uncontrolled sites.

(c) Subject to the provisions of Section 17-17-55, all other funds shall be paid to the general fund of the municipality or county within which the facility is located.

(5) All administrative provisions of the Mississippi Sales Tax Law, including those which fix damages, penalties and interest for nonpayment of taxes and for noncompliance with the provisions of such chapter, and all other duties and requirements imposed upon taxpayers, shall apply to all persons liable for fees under the provisions of this chapter, and the Tax Commissioner shall exercise all the power and authority and perform all the duties with respect to taxpayers under this chapter as are provided in the Mississippi Sales Tax Law except where there is a conflict, then the provisions of this chapter shall control.

(6) Each generator of greater than two hundred twenty (220) pounds of hazardous waste in any calendar month, each transporter of hazardous waste, and the owner or operator of any facility for the treatment, storage, recycling or disposal of hazardous waste shall report annually by a date determined by the department on forms provided by the department the types and amounts of hazardous waste generated, managed and/or shipped during the preceding calendar year. To the extent practicable, the department shall adopt forms consistent with biennial report forms used by the United States Environmental Protection Agency.



§ 17-17-54 - Uncontrolled Site Evaluation Trust Fund

(1) (a) There is created in the State Treasury a fund to be designated as the Uncontrolled Site Evaluation Trust Fund, referred to in this section as "fund," to be administered by the Executive Director of the Department of Environmental Quality.

(b) Monies in the fund shall be utilized to pay reasonable direct and indirect costs associated with the administration and evaluation of uncontrolled sites, including, but not limited to, the reasonable costs of the following activities:

(i) Reviewing plans, specifications, engineering reports and other documents related to site assessments, preliminary assessments, site investigations, remedial investigations, feasibility studies, remedy selection, remedial design, remedial actions, site specific risk assessments and operation and maintenance;

(ii) Establishing cleanup levels and objectives and risk targets and reviewing cleanup alternatives and technologies;

(iii) Administering the uncontrolled sites program, including, but not limited to, collecting and analyzing data, conducting site inspections and site monitoring activities, maintaining a computerized database, of site inventories and status, and providing any necessary further action or no further action letters;

(iv) Preparing generally applicable or relevant and appropriate requirements or guidance;

(v) Conducting other activities directly related to the administration and evaluation of uncontrolled sites.

(c) Expenditures may be made from the fund upon requisition by the executive director of the department.

(d) The fund shall be treated as a special trust fund. Interest earned on the principal therein shall be credited by the treasurer to the fund.

(e) The fund may receive monies from any available public or private source, including, but not limited to, collection of fees, interest, grants, taxes, public and private donations, judicial actions and appropriated funds.

(f) Monies in the fund at the end of the fiscal year shall be retained in the fund for use in the next succeeding fiscal year.

(2) (a) There is hereby created the Uncontrolled Site Voluntary Evaluation Program to provide for the administration and evaluation of uncontrolled sites. If any person has a legal or equitable interest in a site within the jurisdiction of the uncontrolled sites program at the department, and that site is not currently under expedited review or evaluation, that person may request that the department accelerate such review by considering the site under the voluntary evaluation program. The department shall determine the eligibility of an uncontrolled site for inclusion into the voluntary evaluation program. The site may be placed in the voluntary program if:

(i) The department accepts the site for the voluntary review and evaluation; and

(ii) The person pays to the department the fees as specified in a fee schedule adopted by the commission.

(b) The owner of an uncontrolled site who participates in the voluntary program shall pay all costs of any actions associated with the administration and evaluation of the site.

(c) The commission shall set by order a schedule of fees and costs for the Uncontrolled Site Voluntary Evaluation Program.

(d) All monies collected under this section shall be deposited into the fund.

(3) The commission may delegate to the department responsibility for the collection of uncontrolled site administration and evaluation fees.

(4) All uncontrolled site administration and evaluation fees shall be due before a date specified by the department in an invoice which shall be no less than thirty (30) days following the invoice date. If any part of an uncontrolled site administration and evaluation fees imposed is not paid within thirty (30) days after the due date, a penalty of up to twenty-five percent (25%) of the amount due may be imposed and be added thereto. Any penalty collected under this section shall be deposited into the fund. If the department has to pursue legal action to collect fees incurred, reasonable attorneys' fees and costs may be assessed against the nonpaying party.

(5) Any person required to pay a fee under this section who disagrees with the calculation or applicability of the fee may petition the commission for a hearing in accordance with Section 49-17-35. Any hearing shall be in accordance with the provisions of Section 49-17-33.

(6) Fees collected under this section shall not supplant or reduce in any way the General Fund appropriation to the Department of Environmental Quality.

(7) The department may suspend any activities or actions related to the administration or evaluation of an uncontrolled site if the person fails to meet any condition or requirement or fails to pay any required fees or penalties imposed under the voluntary evaluation program.

(8) Nothing in this section affects any existing program at the department or affects any authority of the commission or department to take any action authorized by law.



§ 17-17-55 - Hazardous Waste Facility Site Revolving Fund; purpose of fund; rules and regulations

There is hereby created within the State Treasury a revolving fund to be known as the "Hazardous Waste Facility Site Revolving Loan Fund," which shall be administered by the Department of Economic and Community Development, for the purpose of making loans to municipalities or counties in which commercial hazardous waste facilities permitted pursuant to Section 49-17-28 et seq. are located. Such loans shall be made for the purpose of constructing roads, railroads, utilities or the purchase and development of lands for industrial purposes. Any municipality or county within which such a facility is sited may make application for a loan from the Hazardous Waste Facility Site Revolving Loan Fund, and the Department of Economic and Community Development is hereby authorized and empowered to adopt and put into effect all reasonable rules and regulations that it may deem necessary to carry out the provisions of this section, which shall include, without limitation, the following:

(a) Procedures for applying for the loans;

(b) Selection criteria for evaluating if a proposed facility meets Mississippi's needs and for choosing between various loan applications;

(c) Procedures for funding and retiring loans; and

(d) Procedures to be followed if default occurs in the repayment of loans.

In addition, the Department of Economic and Community Development is empowered to designate that any part or all of those funds to be disbursed pursuant to Section 17-17-53(2)(c) be paid directly against the principal balance of any loan outstanding hereunder.



§ 17-17-57 - Immunity of persons rendering aid in accidents involving discharge of hazardous materials

(1) For the purposes of this section, the following words shall have the meaning ascribed herein unless the context clearly requires otherwise:

(a) "Discharge" shall include leakage, seepage or other release of any hazardous material.

(b) "Hazardous materials" shall include all materials and substances which are now or hereafter designated or defined as hazardous by any state or federal law or by regulation of any state or federal agency.

(c) "Person" shall include any individual, partnership, corporation, association or other entity.

(2) Notwithstanding any provision of law to the contrary, no person who in good faith and in the exercise of reasonable care, and not in anticipation or expectation of receiving compensation therefor, renders assistance or advice in mitigating or attempting to mitigate the effects of an actual or threatened discharge of hazardous materials, or in preventing, cleaning up or disposing of or in attempting to prevent, clean up or dispose of any such discharge, shall be subject to civil liabilities or penalties as a result of any act committed in good faith and in the exercise of reasonable care or omission in good faith and in the exercise of reasonable care by such person in rendering emergency assistance, or advice.

(3) Nothing in subsection (2) of this section shall be construed to limit the liability of any person for any act not directly related to the assistance or advice in mitigating or attempting to mitigate the effects of an actual or threatened discharge of hazardous materials, or in preventing, cleaning up or disposing of or in attempting to prevent, clean up or dispose of any such discharge.

(4) The immunities provided in subsection (2) of this section shall not apply to any person whose act or omission caused in whole or in part such actual or threatened discharge and who would otherwise be liable therefor.

(5) Nothing in subsection (2) of this section shall be construed to limit or otherwise affect the liability of any person for damages resulting from such person's gross negligence, or from such person's reckless, wanton or intentional conduct.



§ 17-17-59 - Moratorium on new or expanded nonhazardous solid waste facilities

(1) In order to insure adequate capacity to meet local needs for the management of solid wastes generated locally, to protect the public health and welfare of the people of the State of Mississippi and to enable the state to study, consider and implement a comprehensive statewide nonhazardous solid waste management plan, there is hereby imposed a moratorium commencing on April 2, 1990, and ending upon the approval date of a local nonhazardous solid waste management plan for the area within the approved plan on the processing of permit applications, the issuance of permits for new or expanded municipal solid waste facilities and the transfer of existing permits for the incineration, treatment, processing or disposal of municipal solid wastes. Except as otherwise provided in this section, the moratorium shall also apply to all applications for permits and transfers of permits for new or expanded municipal solid waste management facilities and the transfer of existing permits for incineration, treatment, processing or disposal facility pending before the permit board during the moratorium period.

(2) For the purposes of this section, the term "municipal solid waste" means municipal solid waste as defined in Section 17-17-205, but does not include ash or scrubber sludge from the generation of electric power or steam.

(3) The permit board created in Section 49-17-28 is hereby authorized and empowered to make exceptions to the moratorium imposed by this section and allow the processing of permit applications, issuance of permits and the transfer of permits if the permit board, in its discretion, determines that a local need exists for a new or expanded municipal solid waste incinerator, treatment, processing or disposal facility in order to:

(a) Comply with the federal law or regulations of the United States Environmental Protection Agency;

(b) Alleviate or resolve a condition resulting from an existing municipal solid waste facility having reached its capacity for the disposal of locally generated solid wastes;

(c) Alleviate or resolve a condition which threatens or is likely to threaten the environment; or

(d) Alleviate or resolve a condition in which the closure of an existing municipal solid waste facility, or the transfer of an existing permit, is in the best interests of the public in order to adequately manage locally generated municipal solid wastes.

(4) If the permit board grants an exception from the moratorium for a new or expanded municipal solid waste landfill facility for which a permit application is pending on April 2, 1990, the processing of the application for the permit shall resume at the stage of the administrative review process existing on April 2, 1990.

(5) The moratorium imposed by this section shall not apply to:

(a) The processing by personnel of the Mississippi Department of Environmental Quality of permit applications for the recycling of municipal solid wastes up to the time that the personnel of the Mississippi Department of Environmental Quality make their recommendations on such permit applications to the permit board.

(b) Solid waste incineration, treatment, processing or disposal facilities owned and operated by the generator of the solid waste for the incineration, treatment, processing or disposal of the generator's solid waste only.

(c) Applications for reissuance of permits for existing nonhazardous solid waste facilities.

(d) Application for permits for any facility consistent with an approved local nonhazardous solid waste management plan for a county or region.



§ 17-17-63 - Mississippi Nonhazardous Solid Waste Corrective Action Trust Fund

(1) There is created in the State Treasury a fund designated as the Mississippi Nonhazardous Solid Waste Corrective Action Trust Fund for the purpose of providing funds for emergency, preventive or corrective actions which may be required or determined necessary by the department of any nonhazardous solid waste disposal facility that received, in whole or in part, household waste and closed before the effective date of Title 40 of the Code of Federal Regulations, Section 258.

(2) The trust fund shall be administered by the executive director. The commission shall promulgate rules and regulations for the administration of the fund and for a system of priorities for related projects eligible for funding. Only the facilities meeting the criteria in subsection (1) are eligible for funding.

(3) The commission may escalate, expend or utilize funds in the trust fund for the following purposes:

(a) To take whatever emergency action is necessary or appropriate to assure that the public health or safety is not threatened whenever there is a release or substantial threat of a release of contaminants from any source within the permitted area of an eligible facility;

(b) To take preventive or corrective actions where the release of contaminants from any source within the permitted area of an eligible facility which presents an actual or potential threat to human health or the environment including, but not limited to, closure and post-closure care of an eligible facility;

(c) To take any actions as may be necessary to monitor and provide post-closure care of any eligible facility, including preventive and corrective actions, without regard to identity or solvency of the owner thereof; and

(d) To set aside ten percent (10%) annually to provide grants for regional recycling cooperatives formed by local governments for the purpose of jointly participating in the collection, processing and marketing of recyclables. The commission shall establish regulations regarding the eligibility and distribution of the regional recycling cooperative grants.

(4) The fund may not be used to pay for the normal costs of closure and post-closure care of an eligible facility or where no release or substantial threat of a release of contaminants has been found by the commission.

(5) Expenditures may be made from the fund upon requisition by the executive director.

(6) The fund shall be treated as a special trust fund. Interest earned on the principal in the fund shall be credited by the department to the fund, unless funds allocated under Section 17-17-219(3)(a)(i) are being paid to the Local Governments Solid Waste Assistance Fund. If those funds are being paid to the Local Governments Solid Waste Assistance Fund, the department shall credit the earned interest to the Local Governments Solid Waste Assistance Fund.

(7) The fund may receive monies from any available public or private source including, but not limited to, collection of fees, interest, grants, taxes, public and private donations, petroleum violation escrow funds or refunds and appropriated funds.

(8) The department shall transfer any balance in the fund on July 1, 1997, in excess of Five Million Dollars ($ 5,000,000.00) to the Local Governments Solid Waste Assistance Fund.



§ 17-17-65 - Local Governments Solid Waste Assistance Fund

(1) There is created in the State Treasury a fund designated as the Local Governments Solid Waste Assistance Fund, referred to in this section as "fund," to be administered by the executive director of the department.

(2) The fund shall be used to provide grants to counties, municipalities, regional solid waste management authorities or multicounty entities as provided in subsection (5) of this section for one or more of the following purposes:

(a) Cleanup of existing and future unauthorized dumps on public or private property, subject to the limitation in subsection (4) of this section;

(b) Establishment of a collection center or program for white goods, recyclables or other bulky rubbish waste not managed by local residential solid waste collection programs;

(c) Provision of public notice and education related to the proper management of solid waste, including recycling;

(d) Payment of a maximum of fifty percent (50%) of the cost of employing a local solid waste enforcement officer;

(e) Distribution and use as grants to regional solid waste management authorities, counties and municipalities for implementation of household hazardous waste collection programs, in accordance with Sections 17-17-439 through 17-17-445. The grants shall not exceed seventy-five percent (75%) of eligible project costs as established by the commission;

(f) Development of other local solid waste management program activities associated with the prevention, enforcement or abatement of unauthorized dumps, as approved by the commission; and

(g) Provide assistance to counties and municipalities for the establishment of regional recycling centers at regional correctional facilities.

(3) The commission shall earmark ten percent (10%) of the amount deposited in the fund annually to be used to make grants to counties, municipalities, regional solid waste management authorities or multicounty entities to assist in defraying the cost of preparing solid waste management plans required by Section 17-17-227. The commission shall award these grants according to the merit of grant proposals received by the commission and the level of need and timeliness of the requirement for the county or regional solid waste management authority to update its solid waste management plan.

(4) If a person is found to be responsible for creating an unauthorized dump, the grantee shall make a reasonable effort to require that person to clean up the property before expending any monies from the fund to clean up the property. If the grantee is unable to locate the person responsible for creating the dump, or if the grantee determines that person is financially or otherwise incapable of cleaning up the property, the grantee may use the monies from the fund to clean up the property and shall make a reasonable effort to recover from the responsible person any funds expended.

(5) (a) Of monies annually deposited in the fund and any balance remaining in the fund, the commission shall annually allocate monies as follows:

(i) One-half ( 1/2) of the deposited funds and remaining balance shall be allocated to each county based on the percentage of state aid road mileage as established by the Mississippi Department of Transportation State Aid road formula.

(ii) One-half ( 1/2) of the deposited funds and remaining balance shall be made available to counties or municipalities for grants on a competitive basis.

(b) The department shall notify the president of the board of supervisors of each county in writing of the amount allocated under paragraph (a)(i) of this subsection and that additional funds are available on a competitive basis as provided under paragraph (a)(ii) of this subsection.

(c) Upon receipt of a scope of work and cost proposal acceptable to the commission, the commission shall award a grant to a county up to the allocated amount for that county under paragraph (a)(i) of this subsection. The commission may award additional grant funds from monies available under paragraph (a)(ii) of this subsection based upon the acceptable scope of work and cost proposal.

(d) The commission may award grants to a regional solid waste management authority or other multicounty entity upon submission of a consolidated scope of work and cost proposal acceptable to the commission and authorized by the member counties. Upon submission of a scope of work and cost proposal, the commission may award grants to municipalities from monies available under paragraph (a)(ii) of this subsection.

(e) No grantee shall use more than three percent (3%) of funds provided under this section to defray the costs of administration of the grant.

(6) The department may use up to three percent (3%) of monies annually deposited in the fund and of any balance remaining in the fund to provide for the administration of this section.

(7) Expenditures may be made from the fund upon requisition by the executive director of the department.

(8) The fund shall be treated as a special trust fund. Interest earned on the principal in the fund shall be credited by the department to the fund.

(9) The fund may receive monies from any available public or private source, including, but not limited to, collection of fees, interest, grants, taxes, public and private donations, judicial actions and appropriated funds.

(10) Monies in the fund at the end of the fiscal year shall be retained in the fund for use in the succeeding fiscal year.

(11) The commission may consolidate any grant provided under this section with any grant provided under the waste tire management program or the right-way-to-throw-away program. Funds provided through any consolidated grant shall be used in accordance with the program under which the funds are provided.

(12) Funds provided under this section shall not be used to pay any costs of the establishment or operation of a landfill, rubbish disposal site or other type of solid waste disposal facility, for the routine collection of garbage or to collect any fees assessed under Section 19-5-21 or 21-19-2.

(13) The commission shall not provide any funds under this section to any grantee with an inadequate garbage or rubbish collection or disposal system as required under Section 19-5-17 or 21-19-1.



§ 17-17-67 - Environmental felony for purposeful or reckless disposition of hazardous waste; penalties

(1) Any person who purposely or recklessly disposes of any hazardous waste in violation of this chapter which contaminates a drinking water source to the extent that it is unsafe for human consumption, as determined by the state agency charged with the responsibility of regulating safe drinking water for human consumption; or any person who purposely or recklessly disposes of any hazardous waste in violation of this chapter and who knows that he places another person in imminent danger of death or serious bodily injury shall, upon conviction, be guilty of a felony, and shall be subject to imprisonment for a term of not less than one (1) year nor more than ten (10) years, and shall also be subject to a fine of not less than Five Thousand Dollars ($ 5,000.00) nor more than Fifty Thousand Dollars ($ 50,000.00) for each day of violation or both fine and imprisonment. The fine shall not exceed a total of One Million Dollars ($ 1,000,000.00).

(2) For purposes of this section, a person acts purposely with respect to a material element of an offense when:

(a) If the element involves the nature of his conduct or a result thereof, it is his conscious object to engage in conduct of that nature or to cause such a result; and

(b) If the element involves the attendant circumstances, he is aware of the existence of such circumstances or he believes or hopes that they exist.

(3) For purposes of this section, a person acts recklessly with respect to a material element of an offense when he consciously disregards a substantial and unjustifiable risk that the material element exists or will result from his conduct. The risk must be of such a nature and degree that, considering the nature and purpose of the actor's conduct and the circumstances known to him, its disregard involves a gross deviation from the standard of conduct that a law-abiding person would observe in the actor's situation.

(4) This section shall not apply to any person holding a permit from the Department of Environmental Quality and acting within the scope of that permit.






PROMOTION OF PROJECTS FOR TREATMENT OF SOLID AND HAZARDOUS WASTES

§ 17-17-101 - Legislative intent as to promotion of projects for treatment of solid and hazardous wastes; certificate of public convenience and necessity; approval by Department of Environmental Quality and Mississippi Development Authority required for certain projects

It is the intent of the Legislature by the passage of Sections 17-17-101 through 17-17-135 to authorize municipalities to acquire, own and lease a project for the purpose of promoting the construction and installation of projects for the sale, collection, treatment, processing, reprocessing, generation, distribution, recycling, elimination, or disposal of solid and hazardous waste products, as hereinafter defined, by inducing manufacturing and industrial enterprises, qualified persons, firms, or corporations to locate and construct said projects in this state. It is intended that each project be self-liquidating. Sections 17-17-101 through 17-17-135 shall be construed to conform with its intent. Except as otherwise provided for projects to recycle solid waste products, the powers hereby conferred upon the municipalities shall be exercised only after such municipality has obtained a certificate of public convenience and necessity from the Mississippi Board of Economic Development as provided in Sections 57-1-19, 57-1-21, 57-1-23 and 57-1-27; provided, however, that if a project is constructed solely with revenue bonds the board shall not be required to adjudicate that there are adequate property values and suitable financial conditions so that the total bonded indebtedness of the municipality, solely for the purposes authorized by Sections 17-17-101 through 17-17-135, shall not exceed twenty percent (20%) of the total assessed valuation of the property in the municipality. The powers conferred in this section to municipalities for projects to recycle or sell recycled solid waste products shall be exercised only after such project has been approved by the Department of Environmental Quality and the Mississippi Development Authority.



§ 17-17-103 - Definitions

Unless the context clearly requires otherwise, the definitions which follow govern the construction and meaning of the terms used in Sections 17-17-101 through 17-17-135:

(a) "Bonds" shall include notes, bonds and other written obligations authorized to be issued under Sections 17-17-101 through 17-17-135.

(b) "Governing board" shall mean the governing bodies of the several counties and incorporated municipalities of the state as now or hereafter constituted, acting jointly or severally, and in the event that a project is located in more than one (1) county, the term "governing board" shall also refer to the governing bodies of the several counties wherein such project is located.

(c) "Municipality" shall mean one or more counties or incorporated municipalities of this state, or any combination thereof, acting jointly or severally.

(d) "Project" shall mean any real, personal or mixed property of any and every kind that can be used or that will be useful in controlling, collecting, storing, removing, handling, reducing, disposing of, treating and otherwise concerning solid or hazardous waste, including without limitation, property that can be used or that will be useful in extracting and converting waste to energy, encompassing the acquisition, handling, storage, and utilization of coal, lignite or any other fuel or water that can be used or that will be useful in converting waste to energy, and distributing such energy to users thereof, or otherwise separating and preparing waste for reuse.

(e) "Solid wastes" shall mean any garbage, refuse, sludge from a waste treatment plant, water supply treatment plant or air pollution control facility and other discarded material, including solid, liquid, semisolid or contained gaseous material resulting from industrial, commercial, mining and agricultural operations, and from community activities, but does not include solid or dissolved material in domestic sewage, or solid or dissolved materials in irrigation return flows or industrial discharges which are point sources subject to permits under section 402 of the Federal Water Pollution Control Act, as amended (86 Stat. 880), or source, special nuclear or by-product material as defined by the Atomic Energy Act of 1954.

(f) "Hazardous wastes" shall mean any waste or combination of waste of a solid, liquid, contained gaseous, or semisolid form which because of its quantity, concentration or physical, chemical or infectious characteristics, may (i) cause, or significantly contribute to an increase in mortality or an increase in serious irreversible or incapacitating reversible illness; or (ii) pose a substantial present or potential hazard to human health or the environment when improperly treated, stored, transported, disposed of, or otherwise managed which are listed by the environmental protection agency as hazardous wastes which exceed the threshold limits set forth in the environmental protection agency regulations for classifying hazardous waste. Such wastes include, but are not limited to, those wastes which are toxic, corrosive, flammable, irritants, strong sensitizers, or which generate pressure through decomposition, heat or other means. Such wastes do not include those radioactive materials regulated pursuant to the Mississippi Radiation Protection Law of 1976, appearing in Section 45-14-1 et seq.

(g) "Industry" shall mean any person, firm or corporation operating any enterprise or facility for the collection, treatment, processing, reprocessing, generation, distributing, recycling, elimination or disposal of any type of waste product from which operation conditions result in or pose a substantial present, future or potential hazard to human health or the environment when improperly treated, stored, transported or disposed of or otherwise managed.

(h) "Authority" shall mean the Mississippi Department of Natural Resources.

(i) "Lease/sale" shall mean any agreement without limitation whereby a municipality may lease and/or convey title of a project to an industry, made by and between the governing board and such industry by which such industry agrees to pay to (and to secure if so required) the municipality, or to any assignee thereof, as the case may be, the sums required to meet the payment of the principal, interest and redemption premium, if any, on any bonds, and/or the expenses, if any, of operation by such municipality or county.

(j) "Board" shall mean the Mississippi Board of Economic Development.



§ 17-17-105 - Powers as to establishment of projects

Upon compliance with procedures prescribed herein, and subject to the provisions of Sections 17-17-101 through 17-17-135, any municipality is hereby authorized and empowered:

(a) To acquire, purchase, construct, operate, maintain and replace a project;

(b) To enlarge, expand and improve an existing project;

(c) To issue bonds for the purpose of defraying the cost of the projects contemplated by subsections (a) and (b) of this section;

(d) To enter into agreements with any industry situated in the municipality to construct, operate, maintain, repair and replace a project;

(e) To enter into a lease/sale with an industry for the lease and/or sale of a project to such industry;

(f) To accept any state or federal grant that may be available to defray any part of the cost of a project; provided, however, that the agreements contemplated by subsections (d) and (e) of this section shall contain terms and conditions under which the industry shall pay to the municipality, or trustee, if any, for the bonds contemplated by subsection (c) of this section, such sums of money and at such periods as will equal the aggregate of principal, interest and redemption premium, if any, due on the bonds and also the costs, if any, to the municipality of operating, maintaining, insuring, repairing and replacing a project or portions thereof, including a reasonable amount for reserves. Provided further, that any agreement contemplated by subsection (e) of this section shall further contain terms and conditions pursuant to which a project shall be conveyed to the industry.

(g) [Repealed].



§ 17-17-107 - Resolution for issuance of revenue bonds; notice of resolution; protest and election

Before issuing any revenue bonds hereunder, the governing body of any municipality shall adopt a resolution declaring its intention to so issue, stating the amount of bonds proposed to be issued, the purpose for which the bonds are to be issued, and the date upon which the governing body proposes to direct the issuance of such bonds. Such resolution shall be published once a week for at least three (3) consecutive weeks in at least one (1) newspaper published in the county in which such municipality is located. The first publication of such resolution shall be made not less than twenty-one (21) days prior to the date fixed in such resolution for the issuance of the bonds and the last publication shall be made not more than seven (7) days prior to such date. If no newspaper be published in such county, then such notice shall be given by publishing the resolution for the required time in some newspaper having a general circulation in such county, and, in addition, by posting a copy of such resolution for at least twenty-one (21) days next preceding the date fixed therein at three (3) public places in such county. If twenty percent (20%) or fifteen hundred (1500), whichever is less, of the qualified electors of the municipality shall file a written protest against the issuance of such bonds on or before the date specified in such resolution, then an election on the question of the issuance of such bonds shall be called and held as herein provided. If no such protest be filed, then such bonds may be issued without an election at any time within a period of two (2) years after the date specified in the above-mentioned resolution. However, the governing body of such municipality, in its discretion, may nevertheless call an election on the question of the issuance of the bonds, in which event it shall not be necessary to publish the resolution declaring its intention to issue bonds as herein provided.



§ 17-17-109 - Notice of election

Where an election is to be called as provided in Section 17-17-107, notice of such election shall be signed by the clerk of the governing body of any municipality and shall be published once a week for at least three (3) consecutive weeks, in at least one (1) newspaper published in such county. The first publication of such notice shall be made not less than twenty-one (21) days prior to the date fixed for such election and the last publication shall be made not more than seven (7) days prior to such date. If no newspaper is published in such county, then such notice shall be given by publishing the same for the required time in some newspaper having a general circulation in such county and, in addition, by posting a copy of such notice for at least twenty-one (21) days next preceding such election at three (3) public places in such county.



§ 17-17-111 - Conduct of election

The election provided for in Section 17-17-107 shall be held, as far as is practicable, in the same manner as other elections are held in municipalities. At such election, all qualified electors of such municipality may vote, and the ballots used at such election shall have printed thereon a brief statement of the amount and purpose of the proposed bond issue and the words "FOR THE BOND ISSUE" and "AGAINST THE BOND ISSUE" and the voter shall vote by placing a cross (x) or check mark ([checkmark]) opposite his choice on the proposition.



§ 17-17-113 - Determination of election results; time of issuance of bonds

When the results of the election on the question of the issuance of such bonds shall have been canvassed by the election commissioners of such municipality and certified by them to the governing body of such municipality, it shall be the duty of such governing body to determine and adjudicate whether or not a majority of the qualified electors who voted thereon in such election voted in favor of the issuance of such bonds, and unless this is the case, then such bonds shall not be issued. Should a majority of the qualified electors who vote thereon in such election vote in favor of the issuance of such bonds, then the governing body of the municipality may issue such bonds, either in whole or in part, within two (2) years from the date of such election, or within two (2) years after the final favorable termination of any litigation affecting the issuance of such bonds, as such governing body shall deem best.



§ 17-17-115 - Bond terms and specifications; validation

The bonds issued by a municipality under authority of Sections 17-17-101 through 17-17-135 shall be limited obligations of such municipality. The principal, interest and redemption premium, if any, shall be payable solely out of the moneys to be derived by the municipality pursuant to the agreements specified in subsections (d) and (e) of Section 17-17-105. Revenue bonds and interest coupons issued under authority of Sections 17-17-101 through 17-17-135 shall never constitute an indebtedness of such municipality within the meaning of any state constitutional provision or statutory limitation and shall never constitute nor give rise to a pecuniary liability of the municipality, or a charge against its general credit or taxing powers, and such fact shall be plainly stated on the face of each bond. Such bonds may be executed and delivered at any time as a single issue or from time to time as several issues; may be in such form and denominations; may be of such tenor; may be in registered or bearer form either as to principal or interest or both; may be payable in such installments and at such time or times not exceeding thirty (30) years from their date; may be subject to such terms of redemption; may be payable at such place or places; may bear interest at such rate or rates as the governing board and the industry shall agree upon, provided that the bonds of any issue shall not bear a greater overall maximum interest rate to maturity than that allowed in Section 75-17-103; and may contain such other provisions not inconsistent herewith, as the municipality may determine, all of which shall be provided in the proceedings authorizing the bonds. Any revenue bonds issued under the authority of Sections 17-17-101 through 17-17-135 may be sold at public or private sale at such price and in such manner and from time to time as may be determined by the governing board to be most advantageous, and the governing board may pay, as a part of the cost of acquiring any facilities out of the bond proceeds, all expenses, premiums and commissions with the authorization, sale and issuance thereof. All bonds issued under the authority of Sections 17-17-101 through 17-17-135, except registered bonds which are registered otherwise than to bearer, and all interest coupons appurtenant thereto shall be construed to be negotiable instruments, despite the fact that they are payable solely from a specified source. The proceedings authorizing the issuance of bonds may provide for the issuance, in the future, of further bonds on a parity with those initially issued. Bonds issued hereunder shall be validated in the chancery court in which the municipality is located.



§ 17-17-117 - Security for bonds

The principal, interest and premium, if any, on any bonds shall be secured by a pledge of the revenues payable to the municipality, pursuant to either of the agreements specified in subsections (d) and (e) of Section 17-17-105 and may also, in the case of an agreement under subsection (e) of Section 17-17-105, be secured by a lien which may be subordinate to a prior lien on any other property given as security by the industry pursuant to the lease/sale and any bonds may be issued pursuant to and secured by a trust indenture. The proceedings under which bonds are authorized to be issued or any such trust indenture may contain any agreements and provisions customarily contained in instruments securing bonds, including, without limiting the generality of the foregoing, provisions respecting the fixing and collection of the sums payable by the industry to the municipality and/or the trustee, if any, as the case may be, pursuant to the lease/sale, the maintenance and insurance of a project, the creation and maintenance of special funds by the industry, and the rights and remedies available in the event of default to the bondholders or to the trustee under such trust indenture, all as the governing board shall deem advisable. Provided, however, that in making any such agreements or provisions, no municipality shall have the power to obligate itself except with respect to any security pledged, mortgaged or otherwise made available by the industry for the securing of revenue bonds, and the application of the revenues from the agreement, made under either subsection (d) or (e) of Section 17-17-105 and shall not have the power to incur a pecuniary liability or a charge upon its general credit or against its taxing powers. The proceedings authorizing any revenue bonds hereunder and any trust indenture securing such bonds may provide that in the event of default in payment of the principal of or the interest on such bonds or in the performance of any agreement contained in such proceedings or trust indenture, such payment and performance may be enforced by mandamus or by the appointment of a receiver in equity with such powers as may be necessary to enforce the obligations thereof. No breach of any such agreement shall impose any pecuniary liability upon any municipality, or any charge upon its general credit or against its taxing power.

The trustee or trustees under any trust indenture, or any depository specified by such trust indenture, may be such persons or corporations as the governing board shall designate, notwithstanding that they may be nonresidents of Mississippi or incorporated under the laws of the United States or the laws of other states of the United States.



§ 17-17-119 - Refunding bonds

Any revenue bonds issued hereunder and at any time outstanding may at any time be refunded by a municipality by the issuance of its refunding bonds in such amount as the governing board may deem necessary, but not exceeding an amount sufficient to refund the principal of the bonds so to be refunded, together with any unpaid interest thereon and any premiums and commissions necessary to be paid in connection therewith. Any such refunding may be effected whether the bonds to be refunded shall have been matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds thereof for the payment of the bonds to be refunded thereby, or by exchange of the refunding bonds for the bonds to be refunded thereby, provided that the holders of any bonds so to be refunded shall not be compelled without their consent to surrender their bonds for payment or exchange prior to the date on which they are payable or, if they are called for redemption, prior to the date on which they are by their terms subject to redemption. Any refunding bonds issued under the authority of this section shall be payable solely from the revenues out of which the bonds to be refunded hereby were payable, and shall be subject to the provisions contained in Section 17-17-115, and may be secured in accordance with the provisions of Section 17-17-117.



§ 17-17-121 - Contracting for projects

Contracts for acquisition, purchase, construction and/or installation of a project contemplated by Sections 17-17-101 through 17-17-135 shall be effected in the manner prescribed by law for public contracts; provided, however, that where (a) the municipality finds and records such finding on its minutes, that because of availability or particular nature of a project, it would not be in the public interest or would less effectively achieve the purposes of Sections 17-17-101 through 17-17-135 to enter into such contracts upon the basis of public bidding pursuant to advertising, (b) the industry concurs in such finding, and (c) such finding is approved by the board, public bidding pursuant to advertisement may be dispensed with and such contracts may be entered into based upon negotiation; and provided further, that the industry, at its option, may negotiate such contracts in the name of the municipality.



§ 17-17-123 - Finding of necessity required before project is financed

Prior to undertaking the financing of a project, the governing board shall obtain a finding of the authority that the facility is necessary and that the design thereof will result in the collection, processing, generation, distributing, recycling, elimination and/or disposal of any type of waste product from which operation conditions result in or pose a substantial present, future or potential hazard to human health or the environment when improperly treated, stored, transported or disposed of or otherwise managed.



§ 17-17-125 - Covenants required of industries involved in construction or operation of waste treatment projects

Every agreement under either subsection (d) or (e) of Section 17-17-105 shall contain a covenant obligating the industry to effect the completion of the project if the proceeds of the bonds, including parity completion bonds, if any, prove insufficient, and each such lease/sale shall obligate the industry to make payments which shall be sufficient to:

(a) Pay the principal of and interest on the bonds issued for the project;

(b) Build and maintain any reserves deemed by the governing board to be advisable in connection therewith;

(c) Pay the costs of maintaining the project in good repair and the cost of keeping it properly insured;

(d) Provide proper, sufficient and adequate insurance to cover potential liability that could arise from project operation; and

(e) Provide detailed plans to guarantee an environmentally sound operation and post-closure management of a project.



§ 17-17-127 - Lease/sale agreements between municipalities and industries

Any agreement made under subsection (e) of section 17-17-105 may provide that the project will be owned by the municipality, and leased to the industry; may provide the industry with an option to purchase the project upon such terms and conditions as the governing board and the industry shall agree upon, at a price which represents the fair market value at the time of purchase or may provide that the project shall become the property of the industry upon the acquisition thereof. Any such agreement may also, but is not required to, include a guaranty agreement whereby a corporation, foreign or domestic, other than the industry guarantees in whole or in part the obligations of the industry under the lease/sale upon such terms and conditions as the governing board may deem appropriate.



§ 17-17-129 - Use of bond proceeds; cost of project

The proceeds from the sale of any bonds issued under authority of Sections 17-17-101 through 17-17-135 shall be applied only for the purpose for which the bonds were issued; provided, however, that any premium and accrued interest received in any such sale shall be applied to the payment of the principal of or the interest on the bonds sold; and provided further, that if for any reason any portion of the proceeds shall not be needed for the purpose of which the bonds were issued, such unneeded portion of the proceeds shall be applied to the payment of the principal of or interest on the bonds. The cost of acquiring any project shall be deemed to include the following:

(a) The actual cost of the construction of any part of any project which may be constructed, including architect's, engineer's and legal fees;

(b) The purchase price of any land necessary therefor;

(c) The purchase price of any part of any project that may be acquired by purchase;

(d) All expenses in connection with the authorization, sale and issuance of the bonds to finance such acquisition; and

(e) The interest on the bonds for a reasonable time prior to construction, during construction, and for not exceeding one (1) year after completion of the construction.



§ 17-17-131 - Exemption from taxation

The bonds authorized by Sections 17-17-101 through 17-17-135 and the income therefrom, all trust indentures and mortgages executed as security therefor, all lease agreements made pursuant to the provisions hereof, and all projects, when owned by the municipality, and the revenues derived from any agreement with respect thereto shall be exempt from all taxation by the state of Mississippi, and by any political subdivision thereof, except for inheritance, estate or transfer taxes and except further the contractors tax levied by Section 27-65-21.



§ 17-17-133 - Petition prior to issuance of bonds; approval of petition; relationship with other provisions

No bonds shall be issued pursuant to the provisions of Sections 17-17-101 through 17-17-135 until the proposal of the governing board to issue the bonds shall receive the approval of the board. Whenever the governing board shall propose to issue bonds pursuant to the provisions of Sections 17-17-101 through 17-17-135, it shall file its petition with the board, setting forth the following:

(a) A description of the project proposed to be undertaken;

(b) A statement setting forth the action taken by the Department of Natural Resources in connection with the project;

(c) A reasonable estimate of the cost of the project;

(d) A general summary of the terms and conditions of the lease/sale; and

(e) Financial statements on lessee company.

Upon the filing of the petition the board shall, as soon as practicable, make such investigation as it deems advisable, and if it finds that the proposed project is intended to promote the purposes of Sections 17-17-101 through 17-17-135 and may be reasonably anticipated to effect such result, it shall be authorized to approve the projects.

Authority hereby vested in any governing board to issue, and the board to approve, bonds pursuant to and in accordance with Sections 17-17-101 through 17-17-135 is supplemental to, and may be exercised in connection with Sections 57-1-1 through 57-1-51, 57-1-71 through 57-1-83, 57-1-101 through 57-1-107, 57-3-1 through 57-3-33 and 57-5-1 through 57-5-23, it being the intent of Sections 17-17-101 through 17-17-135 that the bonds authorized by Sections 57-1-1 through 57-1-51, 57-1-101 through 57-1-107, 57-3-1 through 57-3-33 and 57-5-1 through 57-5-23 may be used for the purposes set forth in Sections 17-17-101 through 17-17-135 under the existing terms and conditions authorizing issuance of same, except that the governing board shall not be authorized to exercise the power of eminent domain to acquire property.



§ 17-17-135 - Rules and regulations

The board is hereby authorized and empowered to adopt and put into effect all reasonable rules and regulations that it may deem necessary to carry out the provisions of Sections 17-17-101 through 17-17-135, not inconsistent herewith.






LOCATION AND PERMITTING OF COMMERCIAL HAZARDOUS WASTE MANAGEMENT FACILITIES

§ 17-17-151 - Demonstration of need by applicants for permits to operate commercial hazardous waste management facilities; factors considered by Permit Board in evaluating need for facilities; denial of permits; adoption of criteria and standards for location and permitting of facilities

(1) Each application for the issuance of a permit to operate a commercial hazardous waste management facility shall be accompanied by a demonstration of need for that facility in the anticipated service area, which shall be of the form and content as the Permit Board may prescribe. Applications for the reissuance, transfer or modification of previously issued permits, except modifications seeking an increase in the volume of hazardous waste to be managed on an annual basis, shall not be subject to the requirements of this section.

(2) The demonstration of need shall be specific as to the types of hazardous waste to be managed and shall include, but not be limited to:

(a) Documentation of the available capacity at existing commercial hazardous waste management facilities in the area to be served by the facility;

(b) Documentation of the current volume of hazardous waste generated in the area to be served by the facility and the volume of hazardous waste reasonably expected to be generated in the area to be served over the next twenty (20) years; and

(c) A description of any additional factors, such as physical limitations on the transportation of the hazardous waste or the existence of additional capacity outside the area to be served which may satisfy the projected need.

(3) The Permit Board shall consider the following factors in evaluating the need for the proposed facility:

(a) The extent to which the proposed commercial hazardous waste management facility is in conformance with the Mississippi Capacity Assurance Plan and any interstate or regional agreements associated therewith;

(b) An approximate service area for the proposed facility which takes into account the economics of hazardous waste collection, transportation, treatment, storage and disposal;

(c) The quantity of hazardous waste generated within the anticipated service area suitable for treatment, storage or disposal at the proposed facility;

(d) The design capacity of existing commercial hazardous waste management facilities located within the anticipated service area of the proposed facility; and

(e) The extent to which the proposed facility is needed to replace other facilities, if the need for a proposed commercial hazardous waste management facility cannot be established under paragraphs (a) through (d).

(4) Based on the needs of the State of Mississippi, it is the intent of the Legislature that there shall not be a proliferation of unnecessary facilities in any one (1) county of the state.

(5) If the Permit Board determines that a proposed commercial hazardous waste management facility is inconsistent with or contradictory to the factors set forth in subsection (3), the Permit Board is hereby empowered to deny any permit for such facility.

(6) The commission shall develop and adopt criteria and standards to be considered in location and permitting of commercial hazardous waste management facilities. The standards and criteria shall be developed through public participation, shall be enforced by the Permit Board and shall include, in addition to all applicable state and federal rules and regulations, consideration of:

(a) Hydrological and geological factors such as flood plains, depth to water table, soil composition and permeability, cavernous bedrock, seismic activity, and slope;

(b) Natural resource factors such as wetlands, endangered species habitats, proximity to parks, forests, wilderness areas and historical sites, and air quality;

(c) Land use factors such as local land use, whether residential, industrial, commercial, recreational or agricultural, proximity to public water supplies, and proximity to incompatible structures such as schools, churches and airports;

(d) Transportation factors, such as proximity to waste generators and to population, route safety and method of transportation; and

(e) Aesthetic factors such as the visibility, appearance and noise level of the facility.



§ 17-17-153 - Legislative findings and declaration of policy as to siting and permitting of hazardous waste management facilities

(1) The Legislature finds that:

(a) The beauty and quality of Mississippi's environment and the public health, safety and welfare of the citizens of the State of Mississippi must be protected from unsound waste management practices which might result from lack of access to proper hazardous waste management facilities.

(b) Inefficient and improper methods of managing waste create hazards to public health, cause pollution of the lands, air and water resources, and constitute a waste of natural resources.

(c) It is the policy of the State of Mississippi that the generation of waste should be reduced or eliminated at the source, whenever feasible; waste that is generated should be recycled or reused, whenever feasible; waste that cannot be reduced, recycled or reused should be treated in an environmentally safe manner; and disposal should be employed only as a last resort and should be conducted in an environmentally safe manner.

(d) It is a requirement under Section 104(c)(9) of the Comprehensive Environmental Response, Compensation and Liability Act of 1980, Pub.L. No. 96-510, 94 Stat. 2767, 42 U.S.C.S. 9601 et seq., as amended, and the Superfund Amendments and Reauthorization Act of 1986, Pub.L. No. 99-499, 100 Stat. 1613, as amended, as a condition of receiving non-emergency federal remedial action funding after October 17, 1989, that each state assure that it has adequate capacity to manage the hazardous waste generated in the state and expected to be generated in the state for the next twenty (20) years.

(e) In response to the federal requirement for hazardous waste capacity assurance, the State of Mississippi has developed and submitted its Capacity Assurance Plan to the U.S. Environmental Protection Agency. The Capacity Assurance Plan sets out the state's need with respect to the types of hazardous waste management required by the state and the proposal for siting needed facilities.

(2) It is the intent of the Legislature that proper facilities must be sited as needed for the management of hazardous waste to meet the needs of Mississippi generators, and allow maximum effective use of regional hazardous waste management facilities; however, the Legislature believes that these objectives should be accomplished without Mississippi becoming a magnet for the hazardous waste from all other states and without the proliferation of unnecessary and unsafe facilities in this state.






NONHAZARDOUS SOLID WASTE PLANNING ACT OF 1991

§ 17-17-201 - Short title

Sections 17-17-201 through 17-17-235 shall be known and may be cited as the "Nonhazardous Solid Waste Planning Act of 1991."



§ 17-17-203 - Legislative findings and intent

(1) The Legislature finds that:

(a) Over one million five hundred thousand (1,500,000) tons of municipal solid waste are generated in Mississippi each year of which an estimated fifty thousand (50,000) tons is not even collected for disposal;

(b) On the average, each Mississippian currently discards approximately four (4) pounds of municipal solid waste each day;

(c) There are currently ninety-eight (98) commercial nonhazardous solid waste management facilities in this state;

(d) Most of the permitted sanitary landfill capacity will be used within the next ten (10) years;

(e) Monthly household collection fees have increased approximately fifteen percent (15%) in the last year. The costs of nonhazardous solid waste management will increase significantly due to decreased landfill capacity and more stringent federal requirements for nonhazardous solid waste management facilities. More stringent federal requirements may force an estimated eighty percent (80%) of the existing permitted facilities to close;

(f) Mississippians are spending approximate Fifty-five Million Dollars ($ 55,000,000.00) on nonhazardous solid waste management;

(g) Inefficient and improper methods of managing nonhazardous solid waste create hazards to the public health, cause pollution of air and water resources, constitute a waste of natural resources, have an adverse effect on land values and create public nuisances;

(h) Problems of nonhazardous solid waste management have become a matter statewide in scope and necessitate state action to assist local governments in identifying, financing, and improving methods and processes for more efficient management and collection of nonhazardous solid waste; and

(i) The economic and population growth of our state and improvements in the standard of living enjoyed by our population have resulted in a rising tide of unwanted and discarded materials.

(2) It is the intent of the Legislature that the provisions of Sections 17-17-201 through 17-17-235 shall:

(a) In order to protect the public health, safety and well-being of its citizens and to protect and enhance the quality of its environment, institute and maintain a comprehensive program for state and local solid waste management planning which will assure that solid waste management facilities meet the needs of the state and its localities, whether publicly or privately operated, are planned, developed and constructed in a timely manner;

(b) Reaffirm the state's policy of minimizing the amount of nonhazardous solid waste being generated and managed at facilities in the state and the commitment to reach the state's goal of reducing and minimizing waste generated in Mississippi by a minimum of twenty-five percent (25%) by January 1, 1996;

(c) Provide that a county shall have the power and its duty shall be to ensure the availability of adequate permitted management capacity for the nonhazardous solid waste which is generated within its boundaries;

(d) Establish that a municipality shall have the power and its duty shall be to assure the proper and adequate collection, transportation and storage of the nonhazardous solid waste generated or present within the area served by such municipality and in cooperation with the county, to assure adequate capacity for the processing, recycling and disposal of nonhazardous solid waste generated or present within the area served by such municipality; and

(e) Reaffirm that the state shall have the power and its duty shall be to regulate the management of nonhazardous solid waste and ensure that all nonhazardous solid waste management planning results in strategies for environmentally sound nonhazardous solid waste management systems.

(3) It is further the intent of the Legislature that, in light of the impending issuance of the Final Subtitle D regulations, the existing laws and regulations with regard to permitted sanitary landfills should be consistently enforced.



§ 17-17-205 - Definitions

(a) "Closure" means the ceasing operation of a sanitary landfill and securing the landfill so that it does not pose a significant threat to public health or the environment and includes long-term monitoring and maintenance of the landfill.

(b) "Label" means a molded, imprinted or raised symbol on or near the bottom of a plastic container or bottle.

(c) "Local government" means a county or a municipality within the State of Mississippi.

(d) "Municipal solid waste" means any nonhazardous solid waste resulting from the operation of residential, commercial, governmental, industrial or institutional establishments except oil field exploration and production wastes and sewage sludge.

(e) "Owner" or "operator" means any person, corporation, county, municipality or group of counties or municipalities acting jointly operating a sanitary landfill or having any interest in the land whereon a sanitary landfill is or has been located.

(f) "Plastic" means any material made of polymeric organic compounds and additives that can be shaped by flow.

(g) "Plastic bottle" means a plastic container intended for single use that:

(i) Has a neck smaller than the body of the container;

(ii) Is designed for a screw-top, snap cap or other closure; and

(iii) Has a capacity of not less than sixteen (16) fluid ounces or more than five (5) gallons.

(h) "Rigid plastic container" means any formed or molded container intended for single use, composed predominately of plastic resin, that has a relatively inflexible finite shape or form with a capacity of not less than eight (8) ounces or more than five (5) gallons. This term does not include a plastic bottle.



§ 17-17-207 - Molding or imprinting of plastic bottles or containers with symbols indicating plastic resin used in producing bottle or container; specification of symbols; maintenance and distribution of list of symbols

(1) This section and any rules or regulations adopted hereunder shall be interpreted to conform with nationwide plastics industry standards.

(2) A person may not manufacture or distribute a plastic bottle or rigid plastic container unless the appropriate symbol indicating the plastic resin used to produce the bottle or container is molded into or imprinted on the bottom or near the bottom of the bottle or container. A plastic bottle or rigid container with a base cup or other component of a material different from the basic material used in making the bottle or container shall bear the symbol indicating its basic material.

(3) The symbols used under this section must consist of a number placed within a triangle of arrows and of letters placed below the triangle of arrows. The triangle must be equilateral, formed by three (3) arrows with the apex of each point of the triangle at the midpoint of each arrow, rounded with a short radius. The arrowhead of each arrow must be at the midpoint of each side of the triangle with a short gap separating the arrowhead from the base of the adjacent arrow. The triangle formed by the arrows must depict a clockwise path around the number.

(4) The numbers, letters of the symbols and the plastic resins represented by the symbols are:

(a) 1 and PETE, representing polyethylene terephthalate;

(b) 2 and HDPE, representing high density polyethylene;

(c) 3 and V, representing vinyl;

(d) 4 and LDPE, representing low density polyethylene;

(e) 5 and PP, representing polypropylene;

(f) 6 and PS, representing polystyrene;

(g) 7 and OTHER, representing all other resins, including layered plastics of a combination of materials.

(5) The department shall:

(a) Maintain a list of the symbols; and

(b) Provide a copy of that list to any person on request.



§ 17-17-209 - Imposition of bans, deposits or taxes on plastic bottles and containers by municipalities, etc

Sections 17-17-201 through 17-17-235 shall not be construed to allow any municipality, county or other political subdivision to impose a ban, deposit or tax on plastic containers and bottles.



§ 17-17-211 - Penalties for violations of § 17-17-207; injunctions

After being notified by the department that a plastic container does not comply with the provisions of Section 17-17-207, a person who violates Section 17-17-207, is subject to a civil penalty of not less than One Hundred Dollars ($ 100.00) nor more than One Thousand Dollars ($ 1,000.00) for each day of violation and may be enjoined from such violations.



§ 17-17-213 - Rules and regulations

(1) Not later than October 1, 1991, the Commission on Environmental Quality shall promulgate rules and regulations establishing standards for the production of compost. The commission may modify, repeal, make exceptions to and grant exceptions and variances from such rules and regulations. Such rules and regulations shall include, but not be limited to, the following:

(a) Requirements necessary to produce hygienically safe compost products for varying applications.

(b) A classification scheme for compost based on the types of waste composted, including at least one (1) type containing only yard trash; the maturity of the compost, including at least three (3) degrees of decomposition for fresh, semimature and mature; and the levels of organic and inorganic constituents in the compost. This scheme shall address:

(i) Methods for measurement of the compost maturity;

(ii) Particle sizes;

(iii) Moisture content; and

(iv) Average levels of organic and inorganic constituents, including heavy metals, for such classes of compost as the Commission on Environmental Quality establishes, and the analytical methods to determine those levels.

(2) Not later than January 1, 1992, the Commission on Environmental Quality shall promulgate rules and regulations prescribing the allowable uses and application rates of compost based, at a minimum, on the following criteria:

(a) The total quantity of organic and inorganic constituents, including heavy metals, allowed to be applied through the addition of compost to the soil per acre per year.

(b) The allowable uses of compost based on maturity and type of compost.



§ 17-17-215 - Disposition of compost not conforming to criteria prescribed by Commission

If compost is produced which does not meet the criteria prescribed by the Commission on Environmental Quality for agricultural and other use, the compost must be reprocessed or disposed of in a manner approved by the Commission on Environmental Quality, unless a different application is specifically authorized by the Commission on Environmental Quality.



§ 17-17-217 - Environmental Protection Trust Fund

(1) There is created in the State Treasury a fund designated as the Environmental Protection Trust Fund, to be administered by the executive director of the department.

(2) The Commission on Environmental Quality shall promulgate rules and regulations for the administration of the fund and for a system of priorities for any related projects or programs eligible for funding from the fund.

(3) The commission may utilize any funds in the Environmental Protection Fund for defraying the costs of the Department of Environmental Quality for administering the nonhazardous waste program, including the development of the state nonhazardous solid waste management plan as authorized by law. The commission may also use the fund to accomplish the purposes of the multimedia pollution prevention program created under Section 49-31-11.

(4) Expenditures may be made from the fund upon requisition by the executive director of the department.

(5) The fund shall be treated as a special trust fund. Interest earned on the principal in the fund shall be credited by the department to the fund.

(6) The fund may receive monies from any available public or private source, including, but not limited to, collection of fees, interest, grants, taxes, public and private donations, petroleum violation escrow funds or refunds, and appropriated funds.



§ 17-17-219 - Filing by owners or operators of commercial facilities managing municipal solid wastes of annual statements of waste received and managed; per-ton fees imposed on management of waste; daily record of waste delivered to facilities; annual aggregate report of wastes received at facilities

(1) Before July 15 of each year the operator of a commercial nonhazardous solid waste management facility managing municipal solid waste shall file with the State Tax Commission and the department a statement, verified by oath, showing the total amounts of nonhazardous solid waste managed at the facility during the preceding calendar year, and shall at the same time pay to the State Tax Commission One Dollar ($ 1.00) per ton of municipal solid waste generated and managed in the state by landfilling or incineration, including waste-to-energy management. The fee shall not be levied upon rubbish which is collected and disposed separately from residential or household waste and which is not managed for compensation. For ash and sludges which contain a significant amount of water, the fee may be calculated on a dry ton basis.

(2) (a) Before July 15 of each year, the operator of a commercial nonhazardous solid waste management facility managing municipal solid waste shall file with the State Tax Commission and the department a statement, verified by oath, showing the total amounts of solid waste received from out of state and managed at the facility during the preceding calendar year.

(b) Before July 15 of each year, the operator of a commercial nonhazardous solid waste management facility managing municipal solid waste located in this state shall pay to the State Tax Commission an amount equal to the greater of the per-ton fee imposed on the management of out-of-state nonhazardous solid waste by the state from which the nonhazardous solid waste originated or the per-ton fee, if any, imposed on the management of nonhazardous solid waste by this state. The sum shall be based on the total amounts of nonhazardous solid waste managed at the facility during the preceding calendar year and shall be paid to the State Tax Commission at the same time that reports are filed under subsection (2)(a) of this section.

(3) Except as provided in subsection (6) of this section, all monies received by the State Tax Commission as provided in this chapter shall be allocated as follows:

(a) Fifty percent (50%) shall be remitted to the Mississippi Nonhazardous Solid Waste Corrective Action Trust Fund; and

(b) Fifty percent (50%) shall be remitted to the Environmental Protection Trust Fund.

(4) All administrative provisions of the Mississippi Sales Tax Law, including those which fix damages, penalties and interest for nonpayment of taxes and for noncompliance with the provisions of such chapter, and all other duties and requirements imposed upon taxpayers, shall apply to all persons liable for fees under the provisions of this chapter, and the Tax Commissioner shall exercise all the power and authority and perform all the duties with respect to taxpayers under this chapter as are provided in the Mississippi Sales Tax Law except where there is a conflict, then the provisions of this chapter shall control.

(5) (a) The operator of a commercial nonhazardous solid waste management facility managing municipal solid waste shall keep an accurate written daily record of deliveries of solid waste to the facility as required by the department, including, but not limited to, the name of the hauler, the source of the waste, the types of waste received and the weight of solid waste measured in tons received at the facility. A copy of these records shall be maintained at the site by the operator and shall be made available to the department for inspection upon request.

(b) The operator shall file with the department annually, on such forms as the department may prescribe, a report providing aggregate information on the types, amounts and sources of waste received at the facility during the preceding calendar year. The State Tax Commission and the department shall share information provided under this section.

(6) When the unobligated balance in the Mississippi Nonhazardous Solid Waste Corrective Action Trust Fund reaches or exceeds Three Million Five Hundred Thousand Dollars ($ 3,500,000.00), the department shall pay funds allocated under Section 17-17-219(3)(a) to the Local Governments Solid Waste Assistance Fund created under Section 17-17-65 on the next scheduled payment date. After July 1, 2000, the department may transfer any unobligated balance in the Mississippi Nonhazardous Solid Waste Corrective Action Trust Fund exceeding Three Million Five Hundred Thousand Dollars ($ 3,500,000.00) to the Local Governments Solid Waste Assistance Fund. When the unobligated balance is reduced below Two Million Dollars ($ 2,000,000.00), the department shall reduce payments to the Local Governments Solid Waste Assistance Fund to two-thirds (2/3) of the funds allocated under Section 17-17-219(3)(a) and shall pay the remaining one-third (1/3) of the funds allocated under Section 17-17-219(3)(a) to the Mississippi Nonhazardous Solid Waste Corrective Action Trust Fund until the time as that fund balance reaches or exceeds Three Million Five Hundred Thousand Dollars ($ 3,500,000.00).



§ 17-17-221 - Development and administration of state nonhazardous solid waste management plan; goals and contents; updating of plan

(1) The department may develop a state nonhazardous solid waste management plan. The state nonhazardous solid waste management plan shall utilize the information, conclusions and recommendations of the approved local nonhazardous solid waste management plans.

(2) If developed, the state nonhazardous solid waste management plan shall include, at a minimum, the following:

(a) An identification and analysis of the amounts and types of municipal solid waste from all sources which is generated in the state or transported into the state for management;

(b) An inventory and evaluation of all existing and planned municipal solid waste management facilities, including their permit status and the remaining capacity of existing facilities;

(c) An inventory of open and unauthorized dumps and a strategy for closing such sites;

(d) A strategy for achieving the twenty-five percent (25%) waste reduction goal through source reduction, recycling or other waste reduction technologies;

(e) A projection, using acceptable averaging methods, of municipal solid waste generated annually by each county over the next twenty (20) years and an evaluation of the adequacy of existing capacity to handle the anticipated projected volume and composition of waste;

(f) Information, conclusions and recommendations in local nonhazardous solid waste management plans for future facilities;

(g) A description of public education and information programs on the management of municipal solid waste; and

(h) A determination of the adequacy of programs for the management of yard wastes, tires, lead acid batteries, household hazardous wastes and white goods.

(3) The department shall update the plan as needed.



§ 17-17-223 - Development of planning guidance and forms for local nonhazardous solid waste management plans

Not later than sixty (60) days after publication of the Final Subtitle D regulations in the Federal Register, but in no case later than January 1, 1992, the department shall develop planning guidance and forms for local nonhazardous solid waste management plans. The department shall make such guidance and forms available to local governments at no cost.



§ 17-17-225 - Establishment of criteria for evaluation of local nonhazardous solid waste management plans

Before July 1, 1992, the commission shall establish criteria for the evaluation of local nonhazardous solid waste management plans. These criteria shall include, but not be limited to, the following:

(a) The unit of local government's demonstration of the understanding of its nonhazardous solid waste management system, including the sources, composition and quantities of nonhazardous solid waste generated within the planning area and transported into the planning area for management, and the existing and planned nonhazardous solid waste management capacity, including remaining available capacity;

(b) The adequacy of the local strategy for achieving the twenty-five percent (25%) waste minimization goal;

(c) The reasonableness of the twenty-year projections of nonhazardous solid waste generated within the planning area; and

(d) The adequacy of plans and implementation schedules for providing needed nonhazardous solid waste management capacity for the twenty-year period.



§ 17-17-227 - County adoption of local nonhazardous solid waste management plan; contents; municipality participation; interlocal agreements; notice, ratification, review and implementation; alternative procedure for modifications; department to maintain copies; noncompliance with publication requirements

(1) Each county, in cooperation with municipalities within the county, shall prepare, adopt and submit to the commission for review and approval a local nonhazardous solid waste management plan for the county. Each local nonhazardous solid waste management plan shall include, at a minimum, the following:

(a) An inventory of the sources, composition and quantities by weight or volume of municipal solid waste annually generated within the county, and the source, composition and quantity by weight or volume of municipal solid waste currently transported into the county for management;

(b) An inventory of all existing facilities where municipal solid waste is currently being managed, including the environmental suitability and operational history of each facility, and the remaining available permitted capacity for each facility;

(c) An inventory of existing solid waste collection systems and transfer stations within the county. The inventory shall identify the entities engaging in municipal solid waste collection within the county;

(d) A strategy for achieving a twenty-five percent (25%) waste reduction goal through source reduction, recycling or other waste reduction technologies;

(e) A projection, using acceptable averaging methods, of municipal solid waste generated within the boundaries of the county over the next twenty (20) years;

(f) An identification of the additional municipal solid waste management facilities, including an evaluation of alternative management technologies, and the amount of additional capacity needed to manage the quantities projected in paragraph (e);

(g) An estimation of development, construction, operational, closure and post-closure costs, including a proposed method for financing those costs;

(h) A plan for meeting any projected capacity shortfall, including a schedule and methodology for attaining the required capacity;

(i) A determination of need by the county, municipality, authority or district that is submitting the plan, for any new or expanded facilities. A determination of need shall include, at a minimum, the following:

(i) Verification that the proposed facility meets needs identified in the approved local nonhazardous solid waste management plan which shall take into account the quantities of municipal solid waste generated and the design capacities of existing facilities;

(ii) Certification that the proposed facility complies with local land use and zoning requirements, if any;

(iii) Demonstration, to the extent possible, that operation of the proposed facility will not negatively impact the waste reduction strategy of the county, municipality, authority or district that is submitting the plan;

(iv) Certification that the proposed service area of the proposed facility is consistent with the local nonhazardous solid waste management plan; and

(v) A description of the extent to which the proposed facility is needed to replace other facilities; and

(j) Any other information the commission may require.

(2) Each local nonhazardous solid waste management plan may include:

(a) The preferred site or alternative sites for the construction of any additional municipal solid waste management facilities needed to properly manage the quantities of municipal solid waste projected for the service areas covered by the plan, including the factors which provided the basis for identifying the preferred or alternative sites; and

(b) The method of implementation of the plan with regard to the person who will apply for and acquire the permit for any planned additional facilities and the person who will own or operate any of the facilities.

(3) Each municipality shall cooperate with the county in planning for the management of municipal solid waste generated within its boundaries or the area served by that municipality. The governing authority of any municipality which does not desire to be included in the local nonhazardous solid waste management plan shall adopt a resolution stating its intent not to be included in the county plan. The resolution shall be provided to the board of supervisors and the commission. Any municipality resolving not to be included in a county waste plan shall prepare a local nonhazardous solid waste management plan in accordance with this section.

(4) The board of supervisors of any county may enter into interlocal agreements with one or more counties as provided by law to form a regional solid waste management authority or other district to provide for the management of municipal solid waste for all participating counties. For purposes of Section 17-17-221 through Section 17-17-227, a local nonhazardous solid waste management plan prepared, adopted, submitted and implemented by the regional solid waste management authority or other district is sufficient to satisfy the planning requirements for the counties and municipalities within the boundaries of the authority or district.

(5) (a) Upon completion of its local nonhazardous solid waste management plan, the board of supervisors of the county shall publish in at least one (1) newspaper as defined in Section 13-3-31, having general circulation within the county a public notice that describes the plan, specifies the location where it is available for review, and establishes a period of thirty (30) days for comments concerning the plan and a mechanism for submitting those comments. The board of supervisors shall also notify the board of supervisors of adjacent counties of the plan and shall make it available for review by the board of supervisors of each adjacent county. During the comment period, the board of supervisors of the county shall conduct at least one (1) public hearing concerning the plan. The board of supervisors of the county shall publish twice in at least one (1) newspaper as defined in Section 13-3-31, having general circulation within the county, a notice conspicuously displayed containing the time and place of the hearing and the location where the plan is available for review.

(b) After the public hearing, the board of supervisors of the county may modify the plan based upon the public's comments. Within ninety (90) days after the public hearing, each board of supervisors shall approve a local nonhazardous solid waste management plan by resolution.

(c) A regional solid waste management authority or other district shall declare the plan to be approved as the authority's or district's solid waste management plan upon written notification, including a copy of the resolution, that the board of supervisors of each county forming the authority or district has approved the plan.

(6) Upon ratification of the plan, the governing body of the county, authority or district shall submit it to the commission for review and approval in accordance with Section 17-17-225. The commission shall, by order, approve or disapprove the plan within one hundred eighty (180) days after its submission. The commission shall include with an order disapproving a plan a statement outlining the deficiencies in the plan and directing the governing body of the county, authority or district to submit, within one hundred twenty (120) days after issuance of the order, a revised plan that remedies those deficiencies. If the governing body of the county, authority or district, by resolution, requests an extension of the time for submission of a revised plan, the commission may, for good cause shown, grant one (1) extension for a period of not more than sixty (60) additional days.

(7) After approval of the plan or revised plan by the commission, the governing body of the county, authority or district shall implement the plan in compliance with the implementation schedule contained in the approved plan.

(8) The governing body of the county, authority or district shall annually review implementation of the approved plan. The commission may require the governing body of each local government or authority to revise the local nonhazardous solid waste management plan as necessary, but not more than once every five (5) years.

(9) If the commission finds that the governing body of a county, authority or district has failed to submit a local nonhazardous solid waste management plan, obtain approval of its local nonhazardous solid waste management plan or materially fails to implement its local nonhazardous solid waste management plan, the commission shall issue an order in accordance with Section 17-17-29, to the governing body of the county, authority or district.

(10) The commission may, by regulation, adopt an alternative procedure to the procedure described in this section for the preparation, adoption, submission, review and approval of minor modifications of an approved local nonhazardous solid waste management plan. For purposes of this section, minor modifications may include administrative changes or the addition of any noncommercial nonhazardous solid waste management facility.

(11) The executive director of the department shall maintain a copy of all local nonhazardous solid waste management plans that the commission has approved and any orders issued by the commission.

(12) If a public notice required in subsection (5) was published in a newspaper as defined in Section 13-3-31, having general circulation within the county but was not published in a daily newspaper of general circulation as required by subsection (5) before April 20, 1993, the commission shall not disapprove the plan for failure to publish the notice in a daily newspaper. Any plan disapproved for that reason by the commission shall be deemed approved after remedying any other deficiencies in the plan.



§ 17-17-229 - Facility permits for nonhazardous solid waste management; application requirements and criteria

(1) After approval of a local nonhazardous solid waste management plan by the commission, neither the department, the permit board nor any other agency of the State of Mississippi shall issue any permit, grant or loan for any nonhazardous solid waste management facility in a county, municipality region, or district which is not consistent with the approved local nonhazardous solid waste management plan.

(2) The commission shall adopt criteria to be considered in location and permitting of nonhazardous solid waste management facilities. The criteria shall be developed through public participation, shall be enforced by the permit board and shall include, in addition to all applicable state and federal rules and regulations, consideration of:

(a) Hydrological and geological factors, such as floodplains, depth to water table, soil composition, and permeability, cavernous bedrock, seismic activity, and slope;

(b) Natural resources factors, such as wetlands, endangered species habitats, proximity to parks, forests, wilderness areas and historical sites, and air quality;

(c) Land use factors, such as local land use, whether residential, industrial, commercial, recreational, agricultural, proximity to public water supplies, and proximity to incompatible structures such as schools, churches and airports;

(d) Transportation factors, such as proximity to waste generators and to population, route safety and method of transportation; and

(e) Aesthetic factors, such as the visibility, appearance and noise level of the facility.



§ 17-17-231 - Adoption of rules and regulations governing municipal sanitary landfills

(1) The Commission on Environmental Quality may adopt rules and regulations governing municipal solid waste landfills that accept household wastes, but any rules and regulations for such landfills shall, except for the adoption of criteria and standards to be considered in the location of such facilities, be no more stringent or extensive in scope, coverage and effect than Subtitle D regulations promulgated by the United States Environmental Protection Agency.

(2) If Subtitle D regulations do not provide a standard, criteria or guidance addressing matters relating to landfills, the commission may promulgate rules and regulations to address these matters in accordance with the Mississippi Administrative Procedures Law when the commission determines that such rules and regulation are necessary to protect human health, welfare or the environment.

(3) Nothing in this section shall prohibit the commission by order or the Permit Board in the issuance or modification of a permit from placing additional requirements on a landfill on a case by case basis in order to prevent, abate, control or correct groundwater contamination, public endangerment or as otherwise determined necessary to protect human health, welfare or the environment.



§ 17-17-233 - Establishment, collection and disposition of fees, surcharges, etc., to produce resources for closure of landfills and post-closure monitoring and remediation

From and after October 9, 1993, the owner of a sanitary landfill shall establish a fee, or a surcharge on existing fees or other appropriate revenue-producing mechanism, to ensure the availability of financial resources for the proper closure of the sanitary landfill and post-closure monitoring and remediation. However, the disposal of solid waste by persons on their own property, as described in Section 17-17-13, Mississippi Code of 1972, is exempt from this section.

(a) The revenue-producing mechanism must produce revenue at a rate sufficient to generate funds to meet state and federal landfill closure and post-closure requirements.

(b) The revenue shall be deposited in an interest-bearing escrow account to be held and administered by the owner. The owner shall file with the department an annual audit of the account. The audit shall be conducted by a certified public accountant and shall be filed no later than December 31 of each year. Failure to collect or report such revenue is a noncriminal violation, punishable by a fine of not more than Five Thousand Dollars ($ 5,000.00) for each offense. The owner may make expenditures from the account and its accumulated interest only for the purpose of landfill closure and post-closure requirements. If such expenditures do not deplete the fund to the detriment of eventual closure and post-closure requirements, any monies remaining in the account after paying for proper and complete closure and all post-closure requirements, as determined by the commission, shall be returned to the owner.

(c) The revenue generated under this section and any accumulated interest thereon may be applied to the repayment of any loan or the payment of, or pledged as security for, the payment of revenue bonds issued in whole or in part for the purpose of complying with state and federal landfill closure and post-closure requirements. Such application or pledge may be made directly in the proceedings authorizing such bonds or in an agreement with an insurer of bonds to assure such insurer of additional security therefor.



§ 17-17-235 - Proof of financial responsibility by owner or operator of sanitary landfill in lieu of requirements of § 17-17-233

An owner or operator of a sanitary landfill may establish proof of financial responsibility with the commission in lieu of the requirements of Section 17-17-233. Such proof may include surety bonds, certificates of deposit, securities, letter of credit, or other methods, as approved by the commission, showing that the owner or operator has sufficient financial resources to cover, at a minimum, the costs of complying with any closure and post-closure requirements. The owner or operator shall estimate such costs to the satisfaction of the commission.






MISSISSIPPI REGIONAL SOLID WASTE MANAGEMENT AUTHORITY ACT

§ 17-17-301 - Short title

Sections 17-17-301 through 17-17-349 shall be known and cited as the "Mississippi Regional Solid Waste Management Authority Act."



§ 17-17-303 - Legislative findings

The Legislature hereby finds and declares: that the collection, disposal and utilization of municipal solid waste is a matter of grave concern to all citizens and is an activity thoroughly affected with the public interest; that the health, safety and welfare of the people of this state require efficient municipal solid waste collection and disposal service; that there is a need for planning, research, development and innovation in the design, management and operation of facilities for municipal solid waste management, to encourage continuing improvement and provide adequate incentives and processes for reducing operation and other costs in the management of municipal solid waste; to provide for the collection and disposal of municipal solid waste and to encourage planning of municipal solid waste collection and disposal service, it is necessary and desirable to authorize the creation of regional authorities by counties and municipalities to acquire, construct, operate and maintain municipal solid waste management facilities.



§ 17-17-305 - Definitions

Whenever used in Sections 17-17-301 through 17-17-349, the following words and terms shall have the following respective meanings unless a different meaning clearly appears from the context:

(a) "Authority" means a regional solid waste management authority created under Sections 17-17-301 through 17-17-349.

(b) "Board" means the board of commissioners of an authority.

(c) "Bonds" means either revenue bonds, general obligation bonds, bond anticipation notes, or other types of debt instruments issued by the authority unless the reference to bonds clearly indicates "revenue bonds," "general obligation bonds," "bond anticipation notes" or such other forms of debt instruments.

(d) "Cost of project" means all costs of site preparation and other start-up costs; all costs of construction; all costs of real and personal property required for the purposes of the project and facilities related thereto, including land and any rights or undivided interest therein, easements, franchises, fees, permits, approvals, licenses, and certificates and the securing of such permits, approvals, licenses, and certificates and all machinery and equipment, including motor vehicles which are used for project functions; and including any cost associated with the closure, post-closure maintenance or corrective action, financing charges and interest prior to and during construction and during such additional period as the authority may reasonably determine to be necessary for the placing of the project in operation; costs of engineering, geotechnical, architectural and legal services; costs of plans and specifications and all expenses necessary or incident to determining the feasibility or practicability of the project; administrative expenses; and such other expenses as may be necessary or incidental to the financing authorized in Sections 17-17-301 through 17-17-349. The costs of any project may also include funds for the creation of a debt service reserve, a renewal and replacement reserve, and such other reserves as may be reasonably required by the authority for the operation of its projects and as may be authorized by any bond resolution or trust agreement or indenture pursuant to the provisions of which the issuance of any such bonds may be authorized. Any obligation or expense incurred for any of the foregoing purposes shall be regarded as a part of the costs of the project and may be paid or reimbursed as such out of the proceeds of user fees, of revenue bonds or notes issued under Sections 17-17-301 through 17-17-349 for such project, or from other revenues obtained by the authority.

(e) "County" means any county of this state.

(f) "Department" means the Department of Environmental Quality.

(g) "Designated representative" means the person named by resolution of the governing body of a county or municipal corporation as the representative of such unit of local government for the purpose of acting on their behalf as an incorporator in concert with other similarly named persons in the creation and incorporation of a regional authority under Sections 17-17-301 through 17-17-349.

(h) "Facilities" means any plant, structure, building, improvement, land, or any other real or personal property used or useful in a project under Sections 17-17-301 through 17-17-349.

(i) "Governing body" means the elected or duly appointed officials constituting the governing body of a municipality or county.

(j) "Incorporation agreement" means that agreement between the designated representatives of various units of local government setting forth the formal creation of a regional authority under Sections 17-17-301 through 17-17-349.

(k) "Incorporator" means the "designated representative."

(l) "Member" means a unit of local government participating in an authority.

(m) "Municipal solid waste" means any nonhazardous solid waste resulting from the operation of residential, commercial, governmental, industrial or institutional establishments except oil field exploration and production wastes and sewage sludge.

(n) "Municipality" means any incorporated city or town in this state.

(o) "Person" means a person as defined in Section 17-17-3, Mississippi Code of 1972.

(p) "Post-closure" means a procedure approved by the Environmental Protection Agency, or the department to provide for long-term financial assurance, monitoring, and maintenance of solid waste disposal sites to protect human health and the environment.

(q) "Project" means:

(i) The collection, transportation, management and disposal of municipal solid waste, including closure and post-closure and any property, real or personal, used as or in connection with a facility for the composting, extraction, collection, storage, treatment, processing, utilization, or final disposal of resources contained in solid waste, including the conversion of municipal solid waste or resources contained therein into compost, oil, charcoal, gas, steam, or any other product or energy source and the collection, storage, treatment, utilization, processing, or final disposal of solid waste in connection with the foregoing; and

(ii) Any property, real or personal, used as or in connection with a facility for the composting, extraction, collection, storage, treatment, processing and the conversion of such resources into any compost or useful form of energy.

(r) "Public agency" means any incorporated city or town, county, political subdivision, governmental district or unit, public corporation, public institution of higher learning, community college district, planning and development district, or governmental agency created under the laws of the state.

(s) "Resource recovery facility" means any facility at which solid waste is processed for the purpose of extracting, converting to energy or otherwise separating and preparing solid waste for reuse.

(t) "Revenues" means all rentals, receipts, income and other charges derived or received or to be derived or received by the authority from any of the following: the operation by the authority of a facility or facilities, or part thereof; the sale, including installment sales or conditional sales, lease, sublease or use or other disposition of any facility or portion thereof; the sale, lease or other disposition of recovered resources; contracts, agreements or franchises with respect to a facility (or portion thereof), with respect to recovered resources, or with respect to a facility (or portion thereof) and recovered resources, including but not limited to charges with respect to the management of municipal solid waste received with respect to a facility, income received as a result of the sale or other disposition of recovered resources; any gift or grant received with respect thereto; proceeds of bonds to the extent of use thereof for payment of principal of, premium, if any, or interest on the bonds as authorized by the authority; proceeds from any insurance, condemnation or guaranty pertaining to a facility or property mortgaged to secure bonds or pertaining to the financing of a facility; income and profit from the investment of the proceeds of bonds or of any revenues and the proceeds of any special tax to which it may be entitled.

(u) "Solid waste" means solid waste as defined in Section 17-17-3, Mississippi Code of 1972.

(v) "Municipal solid waste management facility" means any land, building, plant, system, motor vehicles, equipment or other property, whether real, personal or mixed, or any combination of either thereof, used or useful or capable of future use in the collection, storage, treatment, utilization, recycling, processing, transporting or disposal of municipal solid waste, including transfer stations, incinerators, sanitary landfill facilities or other facilities necessary or desirable.

(w) "Solid waste landfill" means a disposal facility where any amount of solid waste, whether or not mixed with or including other waste allowed under Subtitle D of the Resource Conservation and Recovery Act of 1976, as amended, is disposed of by means of placing an approved cover thereon.

(x) "State" means the State of Mississippi.

(y) "Unit of local government" means any county or municipality of the state.



§ 17-17-307 - Creation of authority

Any unit of local government or any combination thereof may form a regional solid waste management authority. Creation of an authority shall be initiated by ordinance or resolution duly adopted by the governing body of each unit of local government. The ordinance or resolution shall state the necessity for the authority, the primary function, and authorize a designated representative of the unit of local government to enter into an incorporation agreement with the other units of local government. The authority is created and established as a public body corporate and politic constituting a political subdivision of the state and shall be deemed to be acting in all respects for the benefit of the people of the state in the performance of essential public functions and the authority shall be empowered in accordance with Sections 17-17-301 through 17-17-349 to promote the health, welfare and prosperity of the general public.



§ 17-17-309 - Incorporation of authority

(1) Within forty (40) days following the adoption of the final authorizing resolution, the designated representatives shall proceed to incorporate an authority by filing for record in the office of the chancery clerk of the participating counties and the Secretary of State an incorporation agreement approved by each member. The agreement shall comply in form and substance with the requirements of this section and shall be executed in the manner provided in Sections 17-17-301 through 17-17-349.

(2) The incorporation agreement of an authority shall state:

(a) The name of each participating unit of local government and the date on which the governing bodies thereof adopted an authorizing resolution;

(b) The name of the authority which must include the words "....... Solid Waste Management Authority," or "The Solid Waste Management Authority of ..........," the blank spaces to be filled in with the name of one or more of the members or other geographically descriptive term. If the Secretary of State determines that the name is identical to the name of any other corporation organized under the laws of the state or so nearly similar as to lead to confusion and uncertainty, the incorporators may insert additional identifying words so as to eliminate any duplication or similarity;

(c) The period for the duration of the authority;

(d) The location of the principal office of the authority which shall be within the boundaries of the members;

(e) That the authority is organized pursuant to Sections 17-17-301 through 17-17-349;

(f) The board setting forth the number of commissioners, terms of office and the vote of each commissioner;

(g) If the exercise by the authority of any of its powers is to be in any way prohibited, limited or conditioned, a statement of the terms of such prohibition, limitation or condition;

(h) Any provisions relating to the vesting of title to its properties upon its dissolution which shall be vested in any member; and

(i) Any other related matters relating to the authority that the incorporators may choose to insert and that are not inconsistent with Sections 17-17-301 through 17-17-349 or with the laws of the state.

(3) The incorporation agreement shall be signed and acknowledged by the incorporators before an officer authorized by the laws of the state to take acknowledgements. When the incorporation agreement is filed for record, there shall be attached to it a certified copy of the authorizing resolution adopted by the governing body of each member.

(4) The incorporators shall publish a notice of incorporation once a week for two (2) successive weeks in a daily newspaper or newspapers having general circulation throughout the region to be served.

(5) Upon the filing for record of the agreement and the required documents, the authority shall come into existence and shall constitute a public corporation under the name set forth in the incorporation agreement. The Secretary of State shall thereupon issue a certificate of incorporation to the authority.



§ 17-17-311 - Amendment of incorporation agreement; withdrawal of member from authority; effect of withdrawal

(1) The incorporation agreement of any authority may be amended in the manner provided in this section. The board of the authority shall first adopt a resolution proposing an amendment to the incorporation agreement. The amendment shall be set forth in full in the resolution and may include any matters which might have been included in the original incorporation agreement.

(2) After the adoption of the resolution by the board, the chairman of the board and the secretary of the authority shall file a certified copy of the resolution and a signed written application in the name of and on behalf of the authority, under its seal, with the governing body of each member, requesting the governing body to adopt a resolution approving the proposed amendment. As promptly as may be practicable after the filing of the application with the governing body, that governing body shall review the application and shall adopt a resolution either denying the application or authorizing the proposed amendment. Any such resolution shall be published in a newspaper or newspapers as provided in subsection (4) of Section 17-17-309. The governing body shall cause a copy of the application and all accompanying documents to be spread upon or otherwise made a part of the minutes of the meeting of the governing body at which final action upon the application is taken. The incorporation agreement may be amended only after the adoption of a resolution by two-thirds (2/3) of the governing bodies of the members. Publication of such amendment shall be made as provided in subsection (4) of Section 17-17-309.

(3) Within forty (40) days following the adoption of the last adopted resolution approving the proposed amendment, the chairman of the board and the secretary of the authority shall sign, and file for record in the office of the chancery clerk with which the incorporation agreement of the authority was originally filed and the Secretary of State, a certificate in the name of and in behalf of the authority, under its seal, reciting the adoption of the respective resolutions by the board and by the governing body of each member and setting forth the amendment. The chancery clerk for such county shall record the certificate in an appropriate book in his office. When such certificate has been so filed and recorded, the amendment shall become effective. No incorporation agreement of an authority shall be amended except in the manner provided in this section.

(4) Any member of a regional solid waste management authority may withdraw from the authority by submitting a resolution to the board requesting an amendment to the incorporation agreement pursuant to subsection (1) of this section. Upon compliance with the requirements of subsections (1) through (3) of this section and the payment of its pro rata share of any indebtedness, costs, expenses or obligations of the authority outstanding at the time of withdrawal, the amendment may become effective upon adoption of the resolution by the board. The withdrawal of a member shall not operate to impair, invalidate, release or abrogate any contract, lien, bond, permit, indebtedness or obligation of the authority, except to relieve the withdrawing member from further financial obligation to the authority.

(5) After the issuance of a permit by the permit board for the construction and operation of a solid waste landfill, any withdrawal of the situs county from the authority shall not affect the ability of the authority to operate a solid waste landfill upon the site for which the permit has been issued.



§ 17-17-313 - Board of commissioners of authority; employees; budget

(1) All powers of the authority shall be vested in the board of commissioners. Each member of the authority shall have at least one (1) commissioner on the board.

The incorporators shall by duly adopted resolution or bylaws designate the vote of each commissioner based upon pro rata population, municipal solid waste volume or such other criteria as they may determine. In the alternative, the incorporators by duly adopted resolution, may authorize appointments to the board by the members to reflect population, municipal solid waste volume or such other criteria as the incorporators may determine. In addition, the incorporators shall designate a term for each commissioner at the time of incorporation so as to establish staggered terms of office. No commissioner shall serve for a term to exceed four (4) years unless duly reappointed. Such resolutions for the composition of the board and the vote of its commissioners shall be filed with the incorporation agreement.

(a) Initially, the board shall be composed as follows:

(i) Within thirty (30) days of the effective date of the incorporation agreement, the board of supervisors of each participating county and the mayor of each municipality acting on behalf and with the consent of the governing body of each participating municipality shall appoint at least one (1) person to the board as determined by the resolution of the incorporators.

(ii) The governing body of each county or municipality shall appoint only individuals who are residents of its respective county or municipality or an employee thereof.

(iii) The number of commissioners of the board shall be increased by at least one (1) each time a county or municipality enters into membership and executes a contract for solid waste management. The board shall establish the vote or number of commissioners based upon the same terms as the original resolution of the incorporators. Within fifteen (15) days of entering into the contract, the governing body of the county or municipality, entering into such contract shall appoint at least one (1) person to the board. Any commissioner appointed under the provision shall serve for a term of four (4) years.

(iv) After the initial term, the commissioners shall serve a term of four (4) years, and for such period thereafter until a successor shall be duly appointed and qualified.

(v) Upon selection of a site for any municipal solid waste management facility owned and/or operated by the authority, the situs county shall have a minimum representation at least as great as any single member. Such representation shall include a minimum of one (1) commissioner from the supervisor district in which the facility is located. The supervisor of the district or his designee shall serve in this position.

(b) Each commissioner of the board shall be eligible for reappointment. All vacancies shall be filled by appointment in the same manner, provided that any person appointed to fill a vacancy shall serve only for the unexpired term. Any commissioner may be removed at any time prior to the expiration of the member's term of office for misfeasance, malfeasance or willful neglect of duty, as determined by the appointing political subdivision. Before assuming office, each commissioner shall take and subscribe to the constitutional oath of office before a chancery clerk, and a record of such oath shall be filed with the Secretary of State. The board of commissioners shall annually select a chairman and a vice-chairman.

(2) The board may appoint an executive committee to be composed of not less than five (5) persons. No member shall have more than one (1) representative on the executive committee. The chairman of the board shall serve as chairman of the executive committee. The executive committee is empowered to execute all powers vested in the full board between meetings of the board. A majority plus one (1) shall constitute a quorum for the transaction of business. All actions of the executive committee must be ratified by a majority of the board at a regular or called meeting of the board.

(3) The board may employ such personnel and appoint and prescribe the duties of such officers as the board deems necessary or advisable, including a general manager and a secretary of the authority. The general manager may also serve as secretary and shall be a person of good moral character and of proven ability as an administrator with a minimum of five (5) years' experience in the management and administration of a public works operation or comparable experience which may include, but is not limited to, supervision, public financing, regulatory codes and related functions as minimum qualifications to administer the programs and duties of the authority. The general manager shall administer, manage and direct the affairs and business of the authority, subject to the policies, control and direction of the board. The general manager and any commissioner not bonded in another capacity shall give bond executed by a surety company or companies authorized to do business in this state in the penal sum of Fifty Thousand Dollars ($ 50,000.00) payable to the authority conditioned upon the faithful performance of his duties and the proper accounting for all funds. The board may require any of its employees to be bonded. The cost of any bond required by this section or by the board shall be paid from funds of the authority. The secretary shall keep a record of the proceedings of the authority and shall be custodian of all books, documents and papers filed with the authority, the minute book or journal, and the official seal. The secretary may make copies of all minutes and other records and documents of the authority and to certify under the seal of the authority that such copies are true and accurate copies, and all persons dealing with the authority may rely upon such certificates.

(4) Regular meetings of the board shall be held as set forth in its bylaws, rules or regulations. Additional meetings of the board shall be held at the call of the chairman or whenever any three (3) commissioners so request.

(5) Upon express, prior authorization of the authority, each commissioner may receive compensation in an amount not to exceed Forty Dollars ($ 40.00) per day for attending each day's meeting of the board and for each day spent in attending to the business of the authority and, in addition, may receive reimbursement for actual and necessary expenses incurred as provided by Section 25-3-41, Mississippi Code of 1972. Each commissioner shall not be entitled to any additional compensation other than that specifically provided for in this subsection.

(6) The board shall prepare a budget for the authority for each fiscal year at least ninety (90) days prior to the beginning of each fiscal year, which shall be from July 1 to June 30 of each year, and shall submit it to the governing body of each member.



§ 17-17-315 - Administrative office; contracts for provision of staff support, administrative and operational services; preparation, development and review of solid waste management plan

The board may contract with and designate a local planning and development district in its jurisdiction to serve as the administrative office of the authority and to provide such staff support as may be necessary for the operation and administration of the authority. In addition, the board may contract with any county or municipality to provide support services and any member may contract with or as part of their service contract with the authority to provide such staff support, administrative and operational services as it deems advisable and on such terms as may be mutually agreed.

At the request of the board, the planning and development district shall coordinate and assist in the preparation and development of any solid waste management plan required by state law. A review of such plan shall be provided the board each year and periodically updated as determined to be necessary or as may be required by law.



§ 17-17-317 - Powers of authority generally

From and after the creation of an authority it shall be a public corporation participating under its corporate name and shall, in that name, be a body politic and corporate with all the rights and powers necessary or convenient to carry out the purposes of Sections 17-17-301 through 17-17-349, including, but not limited to the following:

(a) To sue and be sued in its own name;

(b) To adopt an official seal and alter the same at pleasure;

(c) To maintain an office or offices at such place or places within the management area as it may determine;

(d) To acquire, construct, improve, or modify, to operate or cause to be operated and maintained, either as owner of all or of any part in common with others, a project or projects within the counties or municipalities in the district and, to pay all or part of the cost of any such project or projects from the proceeds of bonds of the authority or from any contribution or loans by persons, firms, public agencies or corporations or from any other contribution or user fees, all of which the authority is authorized to receive, accept, and use and to pay all cost of operation and maintenance as may be determined as necessary for preparation of any project;

(e) To acquire, in its own name, by purchase on such terms and conditions and in such manner as it may deem proper, by condemnation in accordance with all laws applicable to the condemnation of property for public use, or by gift, grant, lease, or otherwise, real property or easements therein, franchises and personal property necessary or convenient for its corporate purposes. These purposes shall include, but are not limited to, the constructing or acquiring of a project; the improving, extending, reconstructing, renovating, or remodeling of any existing project or part thereof; or the demolition to make room for such project or any part thereof and to insure the same against any and all risks as such insurance may, from time to time, be available. The authority may also use such property and rent or lease the same to or from others including public agencies or make contracts for the use thereof or sell, lease, exchange, transfer, assign, pledge, mortgage or grant a security interest for any such property, provided that the powers to acquire, use, and dispose of property as set forth in this paragraph shall include the power to acquire, use, and dispose of any interest in such property, whether divided or undivided. Title to any such property of the authority, however, shall be held by the authority exclusively for the benefit of the public;

(f) To make, enforce, amend and repeal bylaws and rules and regulations for the management of its business and affairs and for the use, maintenance and operation of any of its project facilities and any other of its properties;

(g) To fix, charge, collect, maintain, and revise rates, fees and other charges for any services rendered by it to any person or public agency;

(h) To make contracts and leases with any person or public agency and to execute all instruments necessary or convenient for construction, operation, and maintenance of projects and leases of projects; and including the closure, post-closure maintenance and any required corrective action involving a project provided that all private persons, firms, and corporations, this state, and all units of local government, departments, instrumentalities, or agencies of the state or of local government are authorized to enter into contracts, leases or agreements with the authority, upon such terms and for such purposes as they deem advisable; and, without limiting the generality of the above, authority is specifically granted to municipalities and counties and to the authority to enter into contracts, lease agreements, or other undertaking relative to the furnishing of project activities and facilities or either of them by the authority to such municipalities and counties and by such municipalities and counties to the authority for a term not exceeding thirty (30) years;

(i) To borrow money and to issue bonds for any of its purposes, except bonds may not be issued for operating costs, to provide for and secure the payment thereof, and to provide for the rights of the holders thereof;

(j) To invest any monies of the authority, including proceeds from the sale of any bonds subject to any agreements with bondholders, on such terms and in such manner as the authority deems proper;

(k) To exercise any one or more of the powers, rights, and privileges conferred by Sections 17-17-301 through 17-17-349 either alone or jointly or in common with one or more other public or private parties. In any such exercise of such powers, rights, and privileges jointly or in common with others for the construction, operation, and maintenance of facilities, the authority may own an undivided interest in such facilities with any other party with which it may jointly or in common exercise the rights and privileges conferred by Sections 17-17-301 through 17-17-349 and may enter into an agreement or agreements with respect to any such facility with the other party or parties participating therein. An agreement may contain such terms, conditions, and provisions, consistent with this section, as the parties thereto shall deem to be in their best interest, including, but not limited to, provisions for the construction, operation, and maintenance of such facility by any one or more party of the parties to such agreement. The party or parties shall be designated in or pursuant to such agreement as agent or agents on behalf of itself and one or more of the other parties thereto, or by such other means as may be determined by the parties thereto, and including provisions for a method or methods of determining and allocating, among or between the parties, costs of construction, operation, maintenance, renewals, replacements, improvements, and disposal related to such facility. In carrying out its functions and activities as such agent with respect to construction, operation, and maintenance of such a facility, such agent shall be governed by the laws and regulations applicable to such agent as a separate legal entity and not by any laws or regulations which may be applicable to any of the other participating parties. The agent shall act for the benefit of the public. The authority shall not delegate its right of eminent domain or power of condemnation. Pursuant to any such agreement, the authority may delegate its powers and duties related to the construction, operation, and maintenance of such facility to the party acting as agent and all actions taken by such agent in accordance with the agreement may be binding upon the authority without further action or approval of the authority;

(l) To apply, contract for, accept, receive and administer gifts, grants, appropriations, and donations of money, materials, and property of any kind, including loans and grants from the United States, the state, a unit of local government, or any agency, department, authority, or instrumentality of any of the foregoing, upon such terms and conditions as the United States, the state, a unit of local government, or such agency, department, authority, or instrumentality shall impose; to administer trusts; and to sell, lease, transfer, convey, appropriate and pledge any and all of its property and assets;

(m) To do any and all things necessary or proper for the accomplishment of the objectives of this section and to exercise any power usually possessed by private corporations performing similar functions which is not in conflict with the Constitution and laws of the state, including the power to employ professional and administrative staff and personnel and to retain legal, engineering, fiscal, accounting and other professional services; the power to purchase all kinds of insurance, including without limitations, insurance against tort liability and against risks of damage to property; and the power to act as self-insurer with respect to any loss or liability. The obligations of the authority other than revenue bonds shall be payable from the general funds of the authority and shall not be a charge against any special fund allocated to the payment of revenue bonds;

(n) To borrow money and issue its bonds from time to time and to use the proceeds to pay all or part of the capital costs of any project, or for closure, corrective action or post-closure maintenance of such project or for refunding any such bonds of the authority; and otherwise to carry out the purposes of this section and to pay all other capital costs but not operating costs of the authority incident to, or necessary and appropriate to, such purposes, including the providing of funds to be paid into any fund to secure such bonds and notes and to provide for the rights of the holder thereof;

(o) To assume or continue any contractual or other business relationships entered into by the municipalities or counties who are members of the authority, including the rights to receive and acquire transferred rights under option to purchase agreements and permit application;

(p) To enter on any lands, waters, or premises for the purpose of making surveys, borings, soundings and examinations for the purposes of the authority;

(q) To do and perform any acts and things authorized by Sections 17-17-301 through 17-17-349 under, through or by means of its officers, agents and employees, or by contracts with any person;

(r) To enter into any and all contracts, execute any and all instruments, and do and perform any and all acts or things necessary, convenient or desirable for the purposes of the authority, or to carry out any power expressly granted in Sections 17-17-301 through 17-17-349 including, without limiting the generality of the foregoing, contracts with public agencies, and such public agencies are hereby also empowered to enter into such contracts with the authority, which may include provisions for exclusive dealing, fee payment requirements, territorial division, and other conduct or arrangements which may have an anticompetitive effect;

(s) To enter into contracts with any municipality or county which is a member of the authority for the closure or post-closure maintenance of a municipal solid waste management facility owned and operated by such county or municipality; and

(t) To exercise the power of eminent domain for the particular purpose of the acquisition of property designated by plan to sufficiently accommodate the location of facilities, and such requirements related directly thereto pursuant to Chapter 27, Title 11, Mississippi Code of 1972.



§ 17-17-319 - Promulgation of rules and regulations relating to construction, operation and maintenance of facility owned or operated by authority; requirement of flow of municipal solid waste to particular designated facilities; disposal of waste at previously established projects

(1) The authority may adopt and promulgate all reasonable rules and regulations regarding the specifications and standards relating to the construction, operation and maintenance of any facility owned or operated by the authority to comply with all federal and state environmental laws and regulations.

(2) The authority may determine if the mandatory flow of municipal solid waste to its facility is necessary to ensure the viability of the facility. Prior to the adoption of any ordinance declaring the necessity of requiring mandatory flow of municipal solid waste, the authority shall demonstrate in writing that it has considered the utilization of any municipal solid waste management facility in existence on April 12, 1991, which meets the proposed or final state and federal regulations. The authority must show that its decision not to use the existing facility is based on the fact that such facility is environmentally unsound, costs for use of such facility is inconsistent with comparable facilities within the State of Mississippi, or the use of such facility is not consistent with the local nonhazardous solid waste management plan. If the authority adopts a resolution declaring the necessity of requiring mandatory flow of municipal solid waste to the facilities by any person located or residing within the territorial boundaries of a member of the authority or a public agency or person which contracts for use or services of the facilities owned or operated by the authority, then each member shall comply by adopting a resolution or ordinance to require such mandatory flow.

(3) All such rules and regulations prescribed by the authority shall not conflict with or suspend any rules or regulations prescribed by general statute or the Department of Environmental Quality.

(4) Any county or municipality participating in a regional authority is authorized to require by ordinance that all municipal solid waste generated within the designated geographic area that is placed in the waste stream be collected, transported, stored and managed at a designated permitted municipal solid waste management facility or facilities serving such area. The ordinance shall not be construed to prohibit the source separation of materials for purposes of recycling from municipal solid waste prior to collection of such municipal solid waste for management, or prohibit collectors of municipal solid waste from recycling materials or limit access to such materials as an incident to collection of such municipal solid waste; provided such prohibitions do not authorize the construction and operation of a resource recovery facility unless specifically provided for pursuant to an approved local nonhazardous solid waste management plan.

(5) Prior to April 12, 1991, any county or municipality which has issued bonds for a project as defined in Section 17-17-103, Mississippi Code of 1972, and is not a member of a regional authority may continue and is empowered to assign collection territories, to regulate the collection of municipal solid wastes and to require the disposal of municipal solid wastes at a project to provide the volume of municipal solid wastes necessary to pay the operating costs of a project, or the principal and interest on revenue bonds issued for such project, or both such operating costs and bonds. When such county or municipality becomes a member of a regional authority, the county or municipality may exercise only those mandatory flow powers consistent with the regional authority plan.



§ 17-17-321 - Contracts between public agencies and authority for provision of solid waste management services by authority; payments for services and contributions by public agencies

(1) Any public agency may, pursuant to a duly adopted resolution, contract with the authority for the authority to acquire, construct or provide facilities and projects to be owned by the authority for furnishing municipal solid waste management services to the public agency or to users within the boundaries of the public agency. The public agency shall be obligated to make payments which shall be sufficient to enable the authority to meet its expenses, interest and principal payments (whether at maturity or upon sinking funds redemption) for its bonds, reserves for debt service, payments into funds for operation and maintenance and renewals and replacements and the requirements of any rate covenant with respect to debt service coverage contained in any resolution, trust indenture or other security agreement relating to its bonds. Such contracts may also contain other terms and conditions as the authority and the public agency may determine, including provisions whereby the public agency is obligated to make payments under such contract whether or not use or services are rendered or whether or not the facilities are completed, operable or operating, and notwithstanding suspension, interruption, interference, reduction or curtailment of the use or services of such facilities. Such contracts may be for a term covering the life of the facilities or for any other term or for an indefinite period and may be made with or without consideration and may provide that the amounts payable by the public agency are in lieu of all or any part of the rates, fees and other charges which would otherwise be collected from the users of the facilities.

(2) Contracts may provide that the obligation of a public agency to make payments to the authority for facilities is several, or is joint and several, with the obligations of other public agencies or other persons contracting with the authority for the use of services of such management facilities. When the public agency's obligation is joint and several, and if any other public agency or other person defaults in his obligation, then the public agency may be required to increase its payments to the authority by a proportional amount, taking into consideration the remaining persons who are likewise contracting with the authority and who are not in default.

(3) The obligations of a public agency arising under the terms of any contract referred to in this section, whether or not payable solely from revenues or solely from a pledge of ad valorem taxes or any combination thereof, shall not be construed as being included within the indebtedness limitations of the public agency for purposes of any constitutional or statutory limitation or provision. To the extent provided in such contract and to the extent such obligations of the public agency are payable solely from the revenues and other monies derived by the public agency from the operation of its facilities which are the subject of such contract, such obligations may be treated as expenses of operating such facilities.

(4) Contracts may also provide for payments in the form of contributions to defray the cost of any purpose set forth in the contracts and as advances for any facilities subject to repayment by the authority. A public agency may make such contributions or advances from its general fund, general obligation bond proceeds, or surplus fund or from any monies legally available therefor.

(5) Subject to the terms of a contract referred to in this section, the authority is hereby authorized to do and perform any and all acts or things necessary, convenient or desirable to carry out the purposes of such contract, including the fixing, charging, collecting, maintaining and revising of rates, fees and other charges for the services rendered to any user of the facilities operated or maintained by the authority, whether or not such facilities are owned by the authority.



§ 17-17-323 - Rates and fees charged by public agencies for services provided by authority

Whenever a public agency enters into a contract as authorized by Sections 17-17-301 through 17-17-349, and the payments are to be made either wholly or partly from the revenues of the authority's facilities, the duty is hereby imposed on the public agency at the direction of the authority to fix, establish and maintain, and from time to time adjust, the rates or fees charged by the public agency for the service of such facilities to the end that the revenues from such facilities, together with any ad valorem taxes levied for such payments, will be sufficient at all times to pay: (a) the expense of operating and maintaining such facilities; (b) all of the public agency's obligations to the authority under such contract; and (c) all of the obligations under and in connection with any outstanding bonds issued to finance in whole or in part such facilities.



§ 17-17-325 - Submission of local nonhazardous solid waste management plan by authority; designation of geographic area for collection, storage, processing and disposal of solid waste; approval of permit application for facility

The authority may at the direction of the governing bodies of the participating units of local government submit a local nonhazardous solid waste management plan as required by Sections 17-17-201 through 17-17-235, to the Commission on Environmental Quality providing the authority's assurance of capacity for the management of municipal solid waste within the geographical boundaries of the authority for the period of not less than twenty (20) years.

The authority may designate a geographic area to the permit board within which the collection, transportation, storage, processing and disposal of all municipal solid waste generated within such area shall be accomplished in accordance with a local nonhazardous solid waste management plan. Such designation shall be made only after the permit board has received a resolution adopted by the unit or units of local government having jurisdiction within such geographic area that such designation be made and after approval of the commission of a local nonhazardous solid waste management plan.

The permit board shall not approve any permit application unless the facility is consistent with the applicable local nonhazardous solid waste management plan.



§ 17-17-327 - Bonds of authority

(1) The authority is empowered and authorized, from time to time, to issue bonds in such principal amounts as shall be necessary to provide sufficient funds for achieving any of its corporate purposes, including, without limiting the generality of the foregoing, the financing of the acquisition, construction, improvement, or the closure, corrective action or post-closure maintenance of facilities, or any combination thereof, the payment of interest on bonds of the authority, establishment of reserves to secure such bonds, expenses incident to the issuance of such bonds including bond insurance and to the implementation of the authority's programs, and all other capital expenditures but not operating costs of the authority incident to or necessary or convenient to carry out its corporate purposes and powers.

(2) The authority may issue such types of bonds as it may determine, subject only to any agreement with the holders of particular bonds, including bonds as to which the principal and interest are payable exclusively from all or a portion of the revenues derived from one or more facilities pursuant to the contracts entered into by public agencies, and other persons pursuant to Sections 17-17-301 through 17-17-349, or any combination of any of the foregoing, or which may be secured by a pledge or any grant, subsidy, or contribution from any public agency or other person, or a pledge of an income or revenues, funds or monies of the authority from any source whatsoever.

(3) Bonds shall be authorized by a resolution or resolutions of the authority. Such bonds shall bear such date or dates, mature at such time or times (either serially, term or a combination thereof), bear interest at such rate or rates, be in such denomination or denominations, be in such registered form, carry such conversion or registration privileges, have such rank or priority, be executed in such manner and by such officers, be payable from such sources in such medium of payment at such place or places within or without the state, provided that one (1) such place shall be within the state, be subject to such terms of redemption prior to maturity, all as may be provided by resolution or resolutions of the authority.

(4) Any bonds of the authority may be sold at such price or prices, at public or private sale, in such manner and at such times as may be determined by the authority to be in the public interest, and the authority may pay all expenses, premiums, fees and commissions which it may deem necessary and advantageous in connection with the issuance and sale thereof.

(5) Any pledge of earnings, revenues or other monies made by the authority shall be valid and binding from the time the pledge is made and the earnings, revenues or other monies so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(6) Neither the commissioners of the authority nor any person executing the bonds shall be personally liable on the bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

(7) Whenever any bonds shall have been signed by the officers designated by resolution of the authority to sign the bonds who were in office at the time of such signing but who may have ceased to be such officers prior to the sale and delivery of such bonds, or who may not have been in office on the date such bonds may bear, the manual or facsimile signatures of such officers upon such bonds and the coupons appertaining thereto, shall nevertheless be valid and sufficient for all purposes and have the same effect as if the person so officially executing such bonds had remained in office until the delivery of the same to the purchaser or had been in office on the date such bonds may bear.

(8) Whenever a regional authority issues bonds secured by the revenues received from the participating member units of local governments, any local governmental unit which contracts for solid waste management services from the authority is hereby authorized and empowered to agree in writing with the authority that, as provided in this section, the State Tax Commission shall (a) withhold all or any part as agreed by the local governmental units of any monies which such local governmental unit is entitled to receive from time to time pursuant to any law and which is in the possession of the State Tax Commission, and (b) pay the same over to the regional authority to satisfy any delinquent payments on any services to such local governmental unit which the regional authority has determined to be necessary to ensure the timely payment of any bonds of the regional authority secured by revenue to be received from the unit of local government or as may be necessary to replenish any funds of a debt service reserve fund of the regional authority which might have been expended to pay debt service as a result of the delinquency of a unit of local government. If the regional authority shall file a copy of such written agreement, together with a statement of delinquency, with the State Tax Commission, then the State Tax Commission shall immediately make the withholdings provided in such agreement from the amounts due the local governmental unit and shall continue to pay the same over to the regional authority until all such delinquencies are satisfied.



§ 17-17-329 - Issuance by counties of general obligation bonds for solid waste management facilities

(1) The board of supervisors of a county and the governing authorities of a municipality, acting jointly or severally, shall have the power and is hereby authorized, from time to time, to issue general obligation bonds of the county or municipality for the purpose of providing sufficient funds for capital expenditures, including the financing of the acquisition, construction, improvement or the closure, corrective action or postclosure maintenance of solid waste management facilities pursuant to the provisions of Sections 19-9-1 through 19-9-25, or 21-33-301 through 21-33-329. General obligation bonds issued pursuant to this section shall be included in the limitation of indebtedness as set forth in Sections 19-9-5 and 21-33-303.

(2) (a) In addition to compliance with the provisions of Sections 19-9-1 through 19-9-25, Sections 21-33-301 through 21-33-329, for the issuance of general obligations of the county or municipality, the county or municipality shall advertise its intention to issue general obligation bonds of the county or municipality and specify the proposed increased tax rate of the county or municipality in a newspaper of general circulation in the county or municipality. The advertisement shall be no less than one-fourth ( 1/4) page in size and the type used shall be no smaller than eighteen (18) point and surrounded by a one-fourth ( 1/4) inch solid black border. The advertisement may not be placed in that portion of the newspaper where legal notices and classified advertisements appear. It is legislative intent that, whenever possible, the advertisement appear in a newspaper that is published at least five (5) days a week, unless the only newspaper in the county or municipality is published less than five (5) days a week. It is further the intent of the Legislature that the newspaper selected be one of general interest and readership in the community, and not one of limited subject matter. The advertisement shall be run once each week for the two (2) weeks preceding the date specified in the resolution by the board of supervisors or the governing authorities of the municipality. The advertisement shall state that the county or municipality proposes to issue general obligation bonds of the county or municipality for a solid waste management facility, the proposed property tax revenue and the procedure that may be taken by qualified electors of the county for calling an election on the question of issuance of the general obligation bonds of the county or municipality.

(b) The form and content of the notice shall be as follows:

"NOTICE OF TAX INCREASE

(Name of the County or Municipality) has proposed to increase its property tax revenue (designate one or more classes of property provided for in Section 112, Mississippi Constitution of 1890) by (percentage of increase of each class) percent, and to increase its total budget by (percentage of increase) percent for the purpose of the issuance of general obligation bonds of the county or municipality for a solid waste management facility."

If twenty percent (20%) or fifteen hundred (1500), whichever is less, of the qualified voters of the county or municipality file a written protest against the issuance of such bonds on or before the date specified in the resolution of the board of supervisors or governing authorities of the municipality, then an election on the question of the issuance of the bonds shall be called pursuant to Sections 19-9-13 and 19-9-15, or 21-33-307 through 21-33-311. If no protest is filed, then the bonds may be issued without an election, at any time, within two (2) years after the date specified in the resolution of the board of supervisors or governing authorities of the municipality.



§ 17-17-331 - Temporary borrowing by authority

(1) Pending the issuance of revenue bonds by the authority, the authority is hereby authorized to make temporary borrowings not to exceed two (2) years in anticipation of the issue of bonds in order to provide funds in such amounts as may, from time to time, be deemed advisable prior to the issue of bonds. To provide for such temporary borrowings, the authority may enter into any purchase, loan or credit agreement, or agreements or other agreement or agreements with any banks or trust companies or other lending institutions, investment banking firms or persons in the United States having power to enter into the same. The agreements may contain such provisions not inconsistent with Sections 17-17-301 through 17-17-349 as may be authorized by the board.

(2) All temporary borrowings made under this section shall be evidenced by notes of the authority which shall be issued, from time to time, for such amounts, in such form and in such denominations and subject to terms and conditions of sale and issue, prepayment or redemption and maturity, rate or rates of interest and time of payment of interest as the board shall authorize and direct and in accordance with Sections 17-17-301 through 17-17-349. Such authorization and direction may provide for the subsequent issuance of replacement notes to refund, upon issuance thereof, such notes, and may specify such other terms and conditions with respect to the notes and replacement notes thereby authorized for issuance as the board may determine and direct.



§ 17-17-333 - Refunding bonds of authority

The authority may issue refunding bonds for the purpose of paying any of its bonds at or prior to maturity or upon acceleration or redemption. Refunding bonds may be issued at such time prior to the maturity or redemption of the refunded bonds as the authority deems to be in the public interest. The refunding bonds may be issued in sufficient amounts to pay or provide the principal of the bonds being refunded, together with any redemption premium thereof, any interest accrued or to accrue to the date of payment of such bonds, the expenses of issue of the refunding bonds, the expenses of redeeming the bonds being refunded, and such reserves for debt service or other capital or current expenses from the proceeds of such refunding bonds as may be required by the resolution, trust indenture or other security instruments. The issue of refunding bonds, the maturities and other details thereof, the security therefor, the rights of the holders and the rights, duties and obligations of the authority shall be governed by Sections 17-17-327 and 17-17-329 relating to the issue of bonds other than refunding bonds insofar as the same may be applicable.



§ 17-17-335 - Issuance by municipalities or counties of bonds for payment of costs for closure, post-closure maintenance or corrective action for solid waste management facilities

The governing body of any municipality or county which owns and operates a municipal solid waste management facility which as a result of Subtitle D regulation of the Resource Conservation and Recovery Act of 1976, as amended, is required to incur cost for the closure, post-closure maintenance or any corrective action of any existing facility is authorized to issue general obligation bonds of the county or municipality pursuant to Sections 19-9-1 through 19-9-25 or Sections 21-33-301 through 21-33-323 or revenue bonds for such purposes. The revenue bonds may be payable from and serviced by any revenues derived from any fees, charges or rates for the operation of or providing for municipal solid waste collection and disposal services. The general obligation bonds shall be applied against any limitation on bonded indebtedness of the issuer.



§ 17-17-337 - Validation of bonds

All bonds issued pursuant to Sections 17-17-329, 17-17-333 and 17-17-335 may be validated as now provided by law in Sections 31-13-1 through 31-13-11, Mississippi Code of 1972. Such validation proceedings shall be instituted in the chancery court of the county in which the principal office of the authority is located, but notice of such validation proceedings shall be published at least two (2) times in a newspaper of general circulation in each of the counties, the first publication of which in each case shall be made at least ten (10) days preceding the date set for validation.



§ 17-17-339 - Terms and conditions of bonds of authority generally

The authority shall have power in the issuance of its bonds to:

(a) Covenant as to the use of any or all of its property, real or personal.

(b) Redeem the bonds, to covenant for their redemption and to provide the terms and conditions thereof.

(c) Covenant to charge rates, fees and charges sufficient to meet operating and maintenance expenses, renewals and replacements, principal and debt service on bonds, creation and maintenance of any reserves required by a bond resolution, trust indenture or other security instrument and to provide for any margins or coverages over and above debt service on the bonds deemed desirable for the marketability of the bonds.

(d) Covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds shall become or may be declared due before maturity, as to the terms and conditions upon which such declaration and its consequences may be waived and as to the consequences of default and the remedies of bondholders.

(e) Covenant as to the mortgage or pledge of or the grant of a security interest in any real or personal property and all or any part of the revenues from any facilities or any revenue-producing contract or contracts made by the authority with any person to secure the payment of bonds, subject to such agreements with the holders of bonds as may then exist.

(f) Covenant as to the custody, collection, securing, investment and payment of any revenues, assets, monies, funds or property with respect to which the authority may have any rights or interest.

(g) Covenant as to the purposes to which the proceeds from the sale of any bonds then or thereafter to be issued may be applied, and the pledge of such proceeds to secure the payment of the bonds.

(h) Covenant as to the limitations on the issuance of any additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding bonds.

(i) Covenant as to the rank or priority of any bonds with respect to any lien or security.

(j) Covenant as to the procedure by which the terms of any contract with or for the benefit of the holders of bonds may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given.

(k) Covenant as to the custody of any of its properties or investments, the safekeeping thereof, the insurance to be carried thereon, and the use and disposition of insurance proceeds.

(l) Covenant as to the vesting in a trustee or trustees, with in or outside the state, of such properties, rights, powers and duties in trust as the authority may determine.

(m) Covenant as to the appointing and providing for the duties and obligations of a paying agent or paying agents or other fiduciaries within or outside the state.

(n) Make all other covenants and to do any and all such acts and things as may be necessary or convenient or desirable in order to secure its bonds, or in the absolute discretion of the authority tend to make the bonds more marketable, notwithstanding that such covenants, acts or things may not be enumerated herein; it being the intention hereof to give the authority power to do all things in the issuance of bonds and in the provisions for security thereof which are not inconsistent with the Constitution of the state.

(o) Execute all instruments necessary or convenient in the exercise of the powers herein granted or in the performance of covenants or duties, which may contain such covenants and provisions, as any purchaser of the bonds of the authority may reasonably require.



§ 17-17-341 - Appointment of trustee or receiver for enforcement or protection of rights of bondholders

The authority may, in any authorizing resolution of the board of commissioners, trust indenture or other security instrument relating to its bonds, provide for the appointment of a trustee who shall have such powers as are provided therein to represent the bondholders of any issue of bonds in the enforcement or protection of their rights under any such resolution, trust indenture or security instrument. The authority may also provide in such resolution, trust indenture or other security instrument that the trustee, or if the trustee so appointed fails or declines to protect and enforce such bondholders' rights then the percentage of bondholders as shall be set forth in, and subject to the provisions of, such resolution, trust indenture or other security instrument, may petition the chancery court of proper jurisdiction for the appointment of a receiver of the facilities, the revenues of which are pledged to the payment of the principal of and interest on the bonds held by such bondholders. Such receiver may exercise any power as may be granted in any such resolution, trust indenture or security instrument to enter upon and take possession of, acquire, construct or reconstruct, or operate and maintain such facilities, fix, charge, collect, enforce and receive all revenues derived from such facilities and perform the public duties and carry out the contracts and obligations of the authority in the same manner as the authority itself might do, all under the direction of such chancery court.



§ 17-17-343 - Exemption from taxation

(1) The exercise of the powers granted by Sections 17-17-301 through 17-17-349 will be in all respects for the benefit of the people of the state, for their well-being and prosperity and for the improvement of their social and economic conditions, and the authority shall not be required to pay any tax or assessment on any property owned by the authority or upon the income therefrom.

(2) Any bonds issued by the authority under the provisions of Sections 17-17-301 through 17-17-349, their transfer and the income therefrom shall at all time be free from taxation by the state or any unit of local government or other instrumentality of the state, except for inheritance and gift taxes.



§ 17-17-345 - Powers of counties, municipalities or other political subdivisions and agencies and instrumentalities thereof as to assistance and cooperation with authorities

(1) For the purpose of attaining the objectives of Sections 17-17-301 through 17-17-349, any county, municipality or other unit of local government, public corporation, agency or instrumentality of the state, a county or municipality may, upon such terms and with or without consideration, as it may determine, do any or all of the following:

(a) Lend, contribute, or donate money to any authority or perform services for the benefit thereof;

(b) Donate, sell, convey, transfer, lease or grant to any authority, without the necessity of authorization at any election of qualified voters, any property of any kind; and

(c) Do any and all things, whether or not specifically authorized in this section, not otherwise prohibited by law, that are necessary or convenient to aid and cooperate with any authority in attaining the objectives of Sections 17-17-301 through 17-17-349.

(2) Any county, municipality or other political subdivision, public corporation, agency or instrumentality of the state, a county or municipality are each hereby specifically authorized to enter into a contract or contracts obligating any such entity to manage its solid waste, or any part thereof, at a facility or facilities owned or operated by such authority and obligating such county, municipality or other political subdivision, public corporation, agency or instrumentality of the state, a county or municipality to make payments to such authority for such management on such terms, provisions and conditions as deemed appropriate. Any such contract or contracts may provide for the continuous management of such solid waste from year to year, but for a term not to exceed thirty (30) years. Any costs to any such county, municipality or other political subdivision, public corporation, agency or instrumentality of the state, a county or municipality shall be paid annually out of funds of any such county, municipality or other political subdivision, public corporation, agency or instrumentality of the state or any county or municipality. The entering into of such contract or contracts shall not constitute the incurring of a debt by such county, municipality or other unit of local government, public corporation, agency or instrumentality of the state or any county or municipality within the meaning of any constitutional or statutory limitations on debts of the state, the counties or the municipalities.



§ 17-17-347 - Determination by local governments of costs for solid waste management within governmental service areas; establishment of systems for informing users of costs for solid waste management services; use of enterprise funds

(1) At the conclusion of each fiscal year, beginning with Fiscal Year 1992, each unit of local government shall determine during its regular audit the full and complete cost for solid waste management within the service area of the unit of local government for the previous fiscal year, and shall update the full and complete cost every year thereafter. The Department of Audit shall establish the method for units of local government to use in calculating full and complete cost for the preceding fiscal year to be included as a part of the regular audit of the operations of the unit of local government.

(2) (a) Each unit of local government shall establish a system to inform, no less than once a year, residential and nonresidential users of municipal solid waste management services within its service area of the user's share, on an average or individual basis, of the full cost for municipal solid waste management as determined pursuant to subsection (1) of this section.

(b) Counties and municipalities are encouraged to operate their municipal solid waste management systems through use of an enterprise fund.

(3) For purposes of this section, "service area" means the area in which the unit of local government provides, directly or by contract, municipal solid waste management services. This section shall not be construed to require a person operating under a franchise agreement to manage municipal solid waste within the service area of a unit of local government to make the calculations or to establish a system to provide information required under this section, unless such person agrees to do so as part of such franchise agreement.



§ 17-17-348 - Counties and municipalities to publish detailed report of revenues and costs incurred in operating garbage or rubbish collection or disposal systems

(1) In addition to any notice requirements otherwise provided by law, the board of supervisors of each county and the governing authorities of each municipality, before the first day of the fiscal year, shall publish in a newspaper having a general circulation in the county, a detailed, itemized report of all revenues, costs and expenses incurred by the county or municipality during the immediately preceding county or municipal fiscal year in operating the garbage or rubbish collection or disposal system. The report shall disclose:

(a) The total dollar amount of revenues received or dedicated by the county or municipality during the immediately preceding fiscal year for operation of the garbage or rubbish collection or disposal system;

(b) The identity of each source of funding and the dollar amount received from each source of funding during the immediately preceding fiscal year for operation of the garbage or rubbish collection or disposal system, including ad valorem taxes, fees and other sources; and

(c) The total dollar amount expended by the county or municipality to operate the garbage or rubbish collection or disposal system, along with the names and addresses of all businesses and persons with whom the county or municipality has contracted to perform or provide garbage or rubbish collection or disposal, the dollar amount of expenditures made under each contract and an itemized list of all other expenditures of county or municipal funds to operate and administer the garbage or rubbish collection or disposal system.

(2) The notice required under subsection (1) of this section shall be no less than one-eighth ( 1/8) page in size and the type used shall be no smaller than ten (10) point and surrounded by a one-fourth-inch ( 1/4) solid black border. The notice may not be placed in that portion of the newspaper where legal notices and classified advertisements appear. The notice must appear in a newspaper that is published at least five (5) days a week, unless the only newspaper in the county is published less than five (5) days a week. The newspaper selected must be one of general interest and readership in the community, and not one of limited subject matter. The notice must be published at least once.



§ 17-17-349 - Derivation of pecuniary benefit by elected or appointed officials

No elected or appointed official shall derive any pecuniary benefit, directly or indirectly, as a result of such elected or appointed official's duties under Sections 17-17-301 through 17-17-349.






DISPOSAL OF WASTE TIRES AND LEAD ACID BATTERIES; RIGHT-WAY-TO-THROW-AWAY PROGRAM

§ 17-17-401 - Legislative findings

The Legislature finds that:

(a) Uncontrolled disposal of waste tires may create a public health and safety problem because tire piles act as breeding sites for mosquitoes and other disease-transmitting vectors, pose substantial fire hazards and present a difficult disposal problem for landfills.

(b) A significant number of waste tires are illegally dumped in Mississippi.

(c) It is in the state's best interest to encourage efforts to recycle or recover resources from waste tires.

(d) It is desirable to discourage the landfilling of whole waste tires.



§ 17-17-403 - Definitions

The following words and phrases shall have the meanings ascribed in this section unless the context clearly indicates otherwise:

(a) "Commission" means the Commission on Environmental Quality.

(b) "Collection contractor" means a person approved by the department and used by a county, municipality or multicounty agency to operate a household hazardous waste collection and management program.

(c) "Department" means the Department of Environmental Quality.

(d) "Household hazardous waste" means any waste that would be considered hazardous under the Solid Wastes Disposal Law of 1974, Section 17-17-1 et seq., Mississippi Code of 1972, or any rules and regulations promulgated thereto, but for the fact that it is produced in quantities smaller than those regulated under that law or regulations and is generated by persons not otherwise covered by that law or regulations.

(e) "Motor vehicle" means an automobile, motorcycle, truck, trailer, semitrailer, truck tractor and semitrailer combination, farm equipment or any other vehicle operated on the roads of this state, used to transport persons or property, and propelled by power other than muscular power, but does not include traction engines, road rollers, earth movers, graders, loaders and other similar construction equipment requiring oversized tires, any vehicles which run only upon a track, bicycles or mopeds. For purposes of this article, "farm equipment" means any vehicle which uses tires having the following designations: I-1, I-2, I-3, R-1, R-2, R-3, F-1, F-2 and Farm Highway Service.

(f) "Small business" means any commercial establishment not regulated under the Resource Conservation and Recovery Act of 1976 (Public Law 94-580, 42 U.S.C.S. 6901 et seq.), as amended or regulations promulgated thereto.

(g) "Small quantity waste tire generator" means any private individual generating twenty-five (25) or fewer waste tires annually, or a tire retail outlet, automotive mechanic shop or other commercial or governmental entity that generates ten (10) or fewer waste tires per week.

(h) "Tire" means a continuous solid or pneumatic rubber covering encircling the wheel of a motor vehicle.

(i) "Waste tire" means a whole tire that is no longer suitable for its original intended purpose because of wear, damage or defect.

(j) "Waste tire hauler" means any person engaged in the collection and/or transportation of fifty (50) or more waste tires for the purpose of storage, processing or disposal or any person transporting waste tires for compensation.

(k) "Waste tire processing facility" means a site where tires are reduced in volume by shredding, cutting, chipping or otherwise altered to facilitate recycling, resource recovery or disposal. The term includes mobile waste tire processing equipment. Commercial enterprises processing waste tires shall not be considered solid waste management facilities.

(l) "Waste tire collection site" means a site used for the storage of one hundred (100) or more waste tires.



§ 17-17-405 - Provision to department of information regarding waste tire collection sites; maintenance of unauthorized waste tire collection or disposal sites; disposal of waste tires at unauthorized sites; closure of sites upon cessation of operations

(1) Owners and operators of any waste tire collection site shall provide the department with information concerning the site's location, size and approximate number of waste tires that have been accumulated at the site. The department shall promptly provide that information to the chancery clerk of the county in which the site is located.

(2) It is unlawful for any person to maintain a waste tire collection site or a waste tire disposal site unless the site is authorized by the department or permitted by the permit board. It is unlawful for any person to dispose of waste tires in the state unless the waste tires are disposed at an authorized waste tire collection site, a waste tire collection center, waste tire processing site or a waste tire disposal site.

(3) Each operator of a waste tire collection site in operation or accepting waste tires after January 1, 1991, shall ensure that the area is properly closed upon cessation of operations. The department may require that a closure plan be submitted with the application for authorization. The closure plan, as approved by the department, shall include at least the following:

(a) A description of how and when the area will be closed; and

(b) The method of final disposition of any waste tires remaining on the site at the time notice of closure is given to the department.

(4) The operator shall notify the department at least ninety (90) days before the date the operator expects closure to begin. No waste tires may be received by the waste tire collection site after the date closure is to begin.

(5) If the operator of a waste tire collection site fails to properly implement the closure plan, the commission shall order the operator to implement that plan, and take other steps under Section 17-17-29 to assure the proper closure of the site.



§ 17-17-407 - Promulgation and enforcement of rules and regulations

The commission may promulgate and enforce rules and regulations pertaining to collection, transportation, storage, processing and disposal of waste tires and may modify, repeal, make exceptions to and grant exemptions and variances from the rules and regulations. The rules and regulations shall include:

(a) Methods of collection, storage, processing and disposal of waste tires. The following are permissible methods of waste tire processing and disposal:

(i) Controlling soil erosion, when whole tires are not used;

(ii) Grinding into crumbs for use in road asphalt, tire derived fuel and as raw materials for other products;

(iii) Pyrolizing or other physico-chemical processing;

(iv) Incineration;

(v) Landfilling split, ground, chopped, sliced or shredded waste tires until July 1, 2000. Beginning July 1, 2000, the landfilling of waste tires in any form, including, but not limited to, split, ground, chopped, sliced, shredded or whole waste tires is prohibited, unless the commission grants an exception. In determining whether to grant an exception, the commission shall consider the following factors: A. Whether sufficient end-use or recycling markets have developed in all or parts of the state, B. whether the condition of the waste tire or waste tire derived material prevents recycling, C. whether the prohibition on landfilling waste tires will place a financial burden on local governments, or D. other factors the commission deems relevant. It is the intent of the Legislature that the commission shall, to the extent practicable, grant exceptions in areas of the state where the prohibition against landfilling waste tires will pose a demonstrated, unfunded financial burden on local governments.

(vi) Other methods as approved by the commission.

(b) Procedures for authorization or permitting for waste tire collection sites, waste tire processing facilities, waste tire haulers and waste tire disposal sites, including a review of the applicant's performance history;

(c) Requirements for location of facilities at which waste tires are collected, stored, processed or disposed, with regards to property boundaries and buildings, pest control, accessibility by fire fighting equipment and other considerations as they relate to protection of public health and safety and the environment; and

(d) Requirements for any financial assurance for waste tire haulers, waste tire collection sites, waste tire processing facilities and waste tire disposal facilities.



§ 17-17-409 - Powers and duties of counties, regional solid waste management authorities or municipalities regarding waste tire collection, processing and disposal

Each county, regional solid waste management authority or municipality, as the case may be, shall, as part of its local nonhazardous solid waste management plan as required by law, plan and provide an adequate number of waste tire collection sites within its jurisdiction, for the deposit of waste tires from small quantity waste tire generators and shall ensure the delivery of these tires on an adequate frequency to an authorized waste tire processing/disposal facility operated by the county, regional solid waste authority or private entity. Counties may establish, own and/or operate a waste tire collection site or sites or may enter into leases or other contractual arrangements with other counties or private entities for the operation of waste tire collection sites for small quantity generators. Nothing in this section shall prevent a county or regional solid waste authority from providing a more expansive waste tire management service.



§ 17-17-411 - Registration of waste tire haulers; issuance and use of hauler identification numbers

(1) Any waste tire hauler transporting waste tires within or into the state must register with the department. Following submission of a completed application, the department shall issue to the waste tire hauler a waste tire hauling identification number.

(2) Each waste tire hauler shall furnish its waste tire hauler identification number on all certification forms required under Sections 17-17-401 through 17-17-427 or regulations promulgated under those sections.



§ 17-17-413 - Execution and disposition of certification form relating to waste tires collected and shipped for storage, processing or disposal

(1) Every tire retailer or other person providing waste tires for transportation to a facility for storage, processing or disposal shall complete and sign a certification form, as prescribed by the department certifying the number of waste tires shipped for processing or disposal, the county and state in which the tires were collected and the name and address of the waste tire processing, storage and/or disposal facility for which the waste tires are destined. The form shall be completed and signed by the waste tire hauler, certifying receipt of such waste tires from the tire retailer or other person providing waste tires for transportation to a facility for storage, processing or disposal. The waste tire hauler shall present the certification form to the owner or operator of a waste tire collection facility, waste tire processing facility or a waste tire disposal facility at the time of delivery of waste tires for collection, processing or disposal. The tire retailer or other person providing the waste tires for transportation shall retain a copy of the certification signed by such person and the waste tire hauler. The waste tire hauler and the owner or operator of the facility receiving the waste tires shall each retain a copy of the certification containing all signatures. Copies of these certification forms shall be retained for a minimum of three (3) years after the date of delivery of the waste tires.

(2) The provisions of this section shall not apply to tires that are provided for disposal in quantities of five (5) or less by a person other than a waste tire collector, waste tire processor or waste tire hauler.



§ 17-17-415 - Tire retailers required to accept used or waste tires from customer at time of purchase; fee for accepting used or waste tire for disposal; limits and restrictions on holding of waste tires by retailers or wholesalers, motor vehicle dismantlers and salvage dealers

(1) Any person selling new or reusable tires at retail shall accept from a customer at the point of transfer, used or waste tires in a quantity at least equal to the number of new or reusable tires purchased, if offered by the customer. The retailer may assess a disposal fee on each tire sold. If the retailer imposes a disposal fee, the retailer is prohibited from imposing a disposal fee on the customer in excess of the actual per tire disposal costs incurred by the retailer and is also prohibited from waiving the disposal fee if the customer keeps the used or waste tire. In addition, if a retailer is required to remit the waste tire fee in Section 17-17-423 directly to the State Tax Commission, the fee shall be considered a part of his actual disposal costs.

(2) Any tire retailer, tire wholesaler, motor vehicle dismantler and salvage dealer may hold not more than five hundred (500) waste tires for a period not to exceed ninety (90) days without being authorized as a waste tire collection site, if such tires are stored in a manner which protects human health and the environment pursuant to regulations adopted by the commission.



§ 17-17-417 - Use of waste tires for soil erosion abatement, drainage and agricultural purposes

A person who leases or owns real property may use waste tires for soil erosion abatement and drainage purposes in accordance with procedures approved by the commission, or to secure covers over silage, hay, straw or agricultural products.



§ 17-17-419 - Abatement of unauthorized waste tire dump or stockpile

(1) If the commission is notified of and upon investigation confirms the presence of an unauthorized waste tire dump or stockpile it shall notify the person responsible for the unauthorized waste tire dump and request that the waste tires be processed or removed. If the person fails to take the requested action, the commission shall order the person to abate the unauthorized waste tire dump. If the person responsible for the unauthorized waste tire dump is not the owner of the property on which the unauthorized waste tire dump is located, the commission may order the property owner to permit abatement of the unauthorized waste tire dump. If the person responsible for the unauthorized waste tire dump fails to comply with the order, the commission shall take any action necessary to abate the unauthorized waste tire dump, including entering the property where the unauthorized waste tire dump is located and confiscating the waste tires or arranging to have the waste tires processed or removed.

(2) When the commission abates any unauthorized waste tire dump pursuant to subsection (1) of this section, the person responsible for the unauthorized waste tire dump shall be liable for the actual costs incurred by the commission including all administrative and legal expenses related to the abatement of the unauthorized waste tire dump. The commission may initiate a civil action to recover these costs from any persons responsible for the unauthorized waste tire dump. Nonpayment of the actual costs incurred by the commission may result in the imposition of a lien on the owner's real property on which the unauthorized waste tire dump is located if the owner has been identified by the commission as a responsible party.

(3) The commission may elect to suspend any or all of the actions against the person responsible contingent upon such factors as the date of formation of the unauthorized waste tire dump, the size of the tire dump, and any other factors which may warrant suspension of actions. The commission may in such cases enter into an agreed consent order with the person responsible whereby the commission agrees to arrange for a contractor to process or remove the waste tires.

(4) When the commission cannot determine a responsible person, the commission may enter into an agreed consent order with the landowner whereby the commission agrees to arrange for a contractor to process or remove the waste tires. If the landowner refuses to enter into an agreed consent order, the commission may hold the landowner responsible for continuing the existence of the unauthorized dump and the commission may exercise the authority granted in subsections (1) and (2) of this section.

(5) It is the intent of the Legislature that in its enforcement of this section the commission shall consider the availability of facilities for the processing or disposal of waste tires within the geographic area of any unauthorized waste tire dump prior to the issuance of any order imposing a fine against the owner or person responsible for an unauthorized waste tire dump.



§ 17-17-423 - Imposition, administration, collection, enforcement and disposition of waste tire fee

(1) There is imposed a waste tire fee upon the sale of each new tire sold at wholesale. The fee shall be imposed on any person engaging in the business of making wholesale sales of new tires within this state. The fee shall be imposed at the rate of One Dollar ($ 1.00) for each new tire sold with a rim diameter of less than twenty-four (24) inches and Two Dollars ($ 2.00) for each new tire sold with a rim diameter of twenty-four (24) inches or greater. The fee shall be added to the total cost to the purchaser at wholesale; however, a person engaged in the business of making retail sales of tires in this state who purchases tires from a wholesaler or manufacturer outside this state upon which the waste tire fee is not imposed, shall be responsible for remitting the waste tire fee directly to the State Tax Commission in lieu of payment of the tax to the wholesaler or manufacturer. The fee imposed, less five percent (5%) of fees collected, which shall be retained by the tire wholesaler or retailer as collection costs, shall be paid to the State Tax Commission in the form and manner required by the State Tax Commission and shall include a statement showing the total number of new tires sold during the preceding month. The State Tax Commission shall promulgate rules and regulations necessary to administer the fee collection and enforcement.

(2) The State Tax Commission shall administer, collect and enforce the fee authorized under this section under the same procedures used in the administration, collection and enforcement of the state sales tax imposed under Chapter 65, Title 27, Mississippi Code of 1972, except as provided in this section. The proceeds of the waste tire fee, less five percent (5%) of the proceeds, which shall be retained by the State Tax Commission as collection costs, shall be transferred by the State Tax Commission into the waste tire account of the Environmental Protection Trust Fund.



§ 17-17-425 - Utilization of monies allocated to environmental protection trust fund from waste tire fees

(1) Beginning July 1, 1995, monies allocated to the Environmental Protection Trust Fund from waste tire fees shall be accounted for in a waste tire account and shall be utilized for the following purposes:

(a) Not more than sixty percent (60%) shall be utilized for making grants to counties, municipalities or regional solid waste management authorities: (i) for providing a waste tire collection program for small quantity waste tire generators as provided in Section 17-17-409; (ii) for use in clean-up of small scattered unauthorized waste tire dumps not abated under Section 17-17-419; (iii) for matching funds for employment of a solid waste enforcement officer as provided in Section 17-17-65; and (iv) for purchase of products derived from Mississippi waste tires;

(b) Not more than five percent (5%) shall be utilized by the department for abatement of unauthorized waste tire dumps as provided in Section 17-17-419;

(c) Not more than fifteen percent (15%) shall be utilized (i) to provide incentive grants to persons that will manufacture products from waste tires, use recovered rubber from waste tires or use waste tires as a fuel or fuel supplement, (ii) to provide funding for research and demonstration projects directly related to solving solid waste problems resulting from waste tires, including the use of innovative technologies for the processing of waste tires, (iii) to provide an incentive reimbursement to end users for the costs of using waste tires or waste tire derived materials where those tires originate in the State of Mississippi, if the commission determines an incentive is necessary to promote market development. The commission may determine legitimate end uses that may be eligible for reimbursement and an acceptable rate of reimbursement; and

(d) Not more than twenty percent (20%) shall be utilized by the department to pay the costs of administering these funds and the waste tire management program required under Sections 17-17-405, 17-17-407, 17-17-411, 17-17-413, 17-17-419 and 17-17-423.

(2) To provide for the maximum effective use of funds in the waste tire account, the commission, upon determination that unused funds are available in a particular program as described above, may reallocate funds between the programs described in paragraphs (a) through (c) of subsection (1) to exceed the percentage thresholds.

(3) The commission may consolidate any grant provided under this section with any grant provided under the local governments solid waste assistance program or the Right-Way-To-Throw-Away Program. Funds provided through any consolidated grant shall be used in accordance with the program under which the funds are provided.

(4) The commission shall establish a statewide plan for the use of monies received under Sections 17-17-401 through 17-17-427 and shall adopt regulations for administering this fund. The regulations shall include eligibility requirements for persons requesting incentive grants and funding for research and demonstration projects. No incentive grant or research and demonstration project funding may be awarded for an activity which receives less than seventy-five percent (75%) of its waste tires from Mississippi waste tires sites, retailers or residents. The commission may consider requests for funding from applicants who do not meet this requirement contingent upon the applicant demonstrating that the activity does or will accept Mississippi tires and that the award of the requested funding would be in the best interest of the State of Mississippi. The burden of proof shall be on the applicant to show that eligibility requirements have been met.

(5) For the purpose of establishing a statewide plan for the use of monies received under Sections 17-17-401 through 17-17-427 and proposing regulations for administering this fund, including eligibility requirements and application priorities, the commission shall create an advisory council consisting of members of the tire industry, the general public, the department, and the Department of Economic and Community Development.

(6) The department shall provide technical assistance, upon written request, to a municipality, county or group of counties desiring assistance in applying for waste tire grants or choosing a method of waste tire management which would be an eligible use of the grant funds.

(7) Subject to the authority of the commission in subsection (2) of this section, monies existing in the waste tire account of the Environmental Protection Trust Fund on July 1, 1995, shall remain in the account as previously allocated but those monies which have been allocated for incentive grants or research and demonstration awards shall be combined as described in subsection (1)(c) of this section.



§ 17-17-427 - Hauling or disposal of waste tires in violation of §§ 17-17-401 through 17-17-427

Any person who hauls or disposes of a waste tire in violation of Sections 17-17-401 through 17-17-427 or any rules and regulations promulgated under those sections may be assessed a civil penalty of Fifty Dollars ($ 50.00) per violation. Each tire hauled or disposed of in violation of Sections 17-17-401 through 17-17-427 or any rules or regulations promulgated under those sections constitutes a separate violation.



§ 17-17-429 - Disposal of lead acid batteries

(1) No person may place a lead acid battery in mixed municipal solid waste, discard or otherwise dispose of a lead acid battery except by delivery to a battery retailer or wholesaler, or to a permitted secondary lead smelter, or to a collection or recycling facility authorized under the laws of this state.

(2) No battery retailer shall dispose of a lead acid battery except by delivery to the agent of a battery wholesaler or a permitted secondary lead smelter, to a battery manufacturer for delivery to a permitted secondary lead smelter or to a collection or recycling facility authorized under the laws of this state.



§ 17-17-431 - Duties of retail sellers of lead acid batteries

A person selling lead acid batteries at retail or offering lead acid batteries for retail sale in the state shall:

(a) Accept from customers, at the point of transfer, used lead acid batteries in a quantity at least equal to the number of new batteries purchased, if offered by customers; and

(b) Post written notice which must be at least eight and one-half inches (8- 1/2") by eleven inches (11") in size and must contain the universal recycling symbol and the following language:

(i) "IT IS ILLEGAL TO DISCARD A MOTOR VEHICLE BATTERY OR OTHER LEAD ACID BATTERY";

(ii) "RECYCLE YOUR USED BATTERIES"; and

(iii) "STATE LAW REQUIRES U.S. TO ACCEPT USED MOTOR VEHICLE BATTERIES OR OTHER LEAD ACID BATTERIES FOR RECYCLING IN EXCHANGE FOR NEW BATTERIES PURCHASED."



§ 17-17-433 - Preparation and distribution of notices required by § 17-17-431; inspection of premises and issuance of warnings; penalty for failure to post notice after receipt of warning

The Department of Environmental Quality shall produce, print and distribute the notices required by Section 17-17-431 to all places where lead acid batteries are offered for sale at retail. In performing its duties under this section, the department may inspect any place, building or premise governed by Section 17-17-431. Authorized employees of the department may issue warnings to a person who fails to comply with the requirement of those sections. Any person who fails to post the required notice after receiving a warning may be subject to a fine of One Hundred Dollars ($ 100.00) per day.



§ 17-17-435 - Duty of wholesale sellers of lead acid batteries; removal of batteries accepted in transfer from battery retailers

Any person selling new lead acid batteries at wholesale shall accept from customers at the point of transfer, used lead acid batteries in a quantity at least equal to the number of new batteries purchased, if offered by customers. A person accepting batteries in transfer from a battery retailer shall be allowed a period not to exceed one hundred eighty (180) days to remove batteries from the retail point of collection.



§ 17-17-437 - Promulgation, etc., of rules and regulations for implementation of §§ 17-17-429 through 17-17-445; penalties for violations

The commission may adopt, modify, repeal, promulgate, make exceptions to, grant exemptions and variances from and enforce rules and regulations required to implement Sections 17-17-429 through 17-17-445. Unless a different penalty is specifically prescribed, any person found guilty by the commission of violating Sections 17-17-401 through 17-17-445, any rule or regulation or written order promulgated or issued by the commission shall be subject to the penalties prescribed in Section 17-17-29.



§ 17-17-439 - Creation of "Right-Way-To-Throw-Away Program."

To ensure the proper collection and management of hazardous wastes from households, farms, schools and small businesses, there is hereby created a program to be known as the "Right-Way-To-Throw-Away Program."



§ 17-17-441 - Development and administration of program; promulgation of rules and regulations for administration of funds for grants for establishment of household hazardous waste collection and management programs

(1) The department shall develop and administer the Right-Way-To-Throw-Away Program.

(2) The commission shall promulgate rules and regulations for the administration of funds, as may be appropriated or otherwise made available, for grants to counties, municipalities and multicounty agencies for the establishment and operation of household hazardous waste collection and management programs. The commission shall give priority to those programs operated by multicounty agencies.



§ 17-17-443 - Registration and approval of programs for collection and management of household hazardous wastes; maintenance and submission of records

No person shall establish a program for the collection and management of household hazardous wastes until such program has been registered with and approved by the department. Each person shall also maintain and submit records to the department as required under the guidelines developed under Section 17-17-445.



§ 17-17-445 - Powers and duties regarding administration of program

(1) The department shall have the following powers and duties in the administration of the Right-Way-To-Throw-Away Program established under Sections 17-17-439 through 17-17-445:

(a) To determine the types of household hazardous wastes to be handled in the program;

(b) To approve any collection contractor or contractors used in the implementation of a local household hazardous waste collection and management program;

(c) To prepare a request for proposals, select a collection contractor and facilitate the use of that contractor on a statewide basis to conduct all local household hazardous waste collection and management programs;

(d) To establish guidelines for the registration and operations of household hazardous waste collection and management programs;

(e) To inspect any collection site operated under Sections 17-17-439 through 17-17-445 to insure that collection is performed in a safe and environmentally sound manner;

(f) To develop record keeping requirements identifying types and amounts of household hazardous wastes collected, entities submitting household hazardous waste and the points of ultimate disposition;

(g) To submit an annual report to the Governor and the Legislature summarizing the operation and costs of the program, including location of sites, types and amounts of waste collected, entities disposing of waste at the collection sites and the methods utilized for disposal of the wastes; and

(h) To exercise any other powers and duties as the department may require to administer the Right-Way-To-Throw-Away Program.

(2) The commission may consolidate any grant provided under this section with any grant provided under the local governments solid waste assistance program or the waste tire management program. Funds provided through any consolidated grant shall be used in accordance with the program under which the funds are provided.






DISCLOSURE REQUIREMENTS OF APPLICANTS FOR COMMERCIAL HAZARDOUS OR NONHAZARDOUS SOLID WASTE FACILITY PERMITS

§ 17-17-501 - Definitions

The following words and phrases shall have the meanings ascribed herein unless the context clearly indicates otherwise:

(a) "Applicant" means any person except a public agency applying for a permit to operate and/or construct a commercial nonhazardous solid waste management facility or commercial hazardous waste management facility. If a public agency applies for a permit and proposes to operate a facility by contract, the contractor shall also be required to file a disclosure statement as described in Section 17-17-503 and the permit board shall evaluate such statement as described in Section 17-17-505.

(b) "Business concern" means any corporation, association, firm, partnership, trust, joint venture or other form of commercial organization.

(c) "Key employee" means any person employed by an applicant in a management capacity and empowered to make operational or financial management decisions with respect to solid waste or hazardous waste management operations of the business concern as determined by the commission, but shall not include employees primarily engaged in the physical or mechanical treatment, processing, storage or disposal of solid or hazardous waste.

(d) "Public agency" means any incorporated city or town, county, political subdivision, governmental district or unit, public corporation, public institution of higher learning, community college district, planning and development district or governmental agency created under the laws of the state.



§ 17-17-503 - Filing of disclosure statements by applicants for issuance, reissuance or transfer of permits pertaining to waste management facilities; contents; updating of statements

(1) Every applicant for issuance, reissuance or transfer of a permit for the treatment, processing, storage or disposal of solid waste at a commercial nonhazardous solid waste management facility or hazardous waste at a commercial hazardous waste management facility shall file with the permit board at the time the application is filed a disclosure statement. The disclosure statement shall be sworn to or affirmed and subscribed and dated by the applicant. The disclosure statement shall be filed on forms supplied by the department and shall contain the following information:

(a) (i) If the applicant is an individual, the full name, business address, date of birth and Social Security number of the applicant; or

(ii) If the applicant is a business concern, the full name, business address, date of establishment, and federal employer identification number of the business concern, and the full names, business addresses, dates of birth and Social Security numbers of any officers, directors, partners or key employees thereof and all persons or business concerns holding equity in that business concern, or if the business concern is a publicly traded corporation, an individual holding more than five percent (5%), individuals related within third degree holding a cumulative of five percent (5%) or more or business concerns holding more than five percent (5%) of the equity in that business concern, except where the equity is held by an investment company which is publicly traded or a chartered lending institution, in which case the applicant need only supply the name and business address of the investment company or lending institution;

(b) The full names, business addresses, dates of birth and Social Security numbers of all officers, directors or partners of any business concern disclosed in the statement and the name and addresses of all persons holding any equity in any business concern so disclosed, if the business concern is a publicly traded corporation, an individual holding more than five percent (5%), individuals related within third degree holding a cumulative of five percent (5%) or more or business concerns holding more than five percent (5%) of the equity in that business concern, except where the equity is held by an investment company which is publicly traded or a chartered lending institution, in which case the applicant need only supply the name and business address of the investment company which is publicly traded or lending institution;

(c) A listing of all persons or business concerns holding debt liability in a non-publicly traded applicant business concern. If the applicant business concern is publicly traded, a listing of all individuals or business concerns holding more than five percent (5%), or individuals related within the third degree holding a cumulative of five percent (5%) or more debt liability in the applicant business concern. In accordance with the debt liability disclosure requirements for applicants, any business concern disclosed pursuant to paragraph (b) shall provide a listing of debt liability holders. The listing of debt liability holders shall include for each person or business concern the full name, business address, federal employer identification number, amount of debt liability held in U.S. dollars and the percentage of the total debt liability held. For the purposes of this section, individuals and business concerns disclosed pursuant to this paragraph are not subject to further disclosure requirements and shall not be considered a "disclosed business concern" unless expressly requested by the permit board.

(d) The full name and business address of any company which collects, transports, treats, processes, stores or disposes of solid or hazardous waste in which the applicant holds an equity interest of five percent (5%) or more;

(e) A description of the business experience and credentials, including any past or present permits or licenses for the treatment, processing, storage or disposal of solid or hazardous waste possessed by the applicant, or if the applicant is a business concern, by the key employees, officers, directors or partners thereof;

(f) A listing and explanation of any notices of violation, prosecutions, administrative orders (whether by consent or otherwise) or license or permit suspensions or revocations, or enforcement actions of any sort by any state or federal authority within the five-year period immediately preceding the filing of the application, which are pending or have concluded in a finding of violation or entry of a consent agreement regarding any allegation of civil or criminal violation of any law, regulation or requirement related to the treatment, processing, storage or disposal of solid or hazardous waste by any person required to be disclosed in the statement and an itemized list by any person required to be disclosed in the statement of all final convictions of and pleas of guilty or nolo contendere to any crime punishable as a felony in any jurisdiction within the five-year period immediately preceding the filing of the application for the issuance, reissuance or transfer of a permit;

(g) A listing of any agencies outside of Mississippi which had regulatory responsibility over the applicant in connection with its treatment, processing, storage or disposal of solid or hazardous waste; and

(h) Any other information the permit board may require related to the disclosure statement as described above or the evaluation of such statement as described in Section 17-17-505.

(2) The disclosure statement shall be updated as required by the permit board, but not more frequently than annually.

(3) The provisions of subsections (6) and (7) of Section 17-17-27 shall be applicable to information submitted by the applicant to the permit board under this section.

(4) (a) The provisions of this subsection shall apply only to applicants for permits involving the storage, treatment, processing or disposal of nonhazardous solid waste only.

(b) The Commission on Environmental Quality may waive the filing of disclosure information required by this section if the information regards the holder of less than five percent (5%) of the equity of the applicant or the holder of less than five percent (5%) of the equity in any business concern which holds equity in the applicant.

(c) In order to apply for the waiver, the applicant shall file a sworn petition requesting such waiver and allege either (i) that the information cannot be ascertained after reasonable and diligent search and inquiry, setting forth in the petition the facts and circumstances alleged to constitute the reasonable and diligent search and inquiry to obtain the information or (ii) the information required is not relevant or material, setting forth in the petition the facts and circumstances in support of the irrelevancy or immateriality of the information.

(d) The commission may waive the filing of such information if the commission finds and declares such information either (i) to be unobtainable after reasonable and diligent search and inquiry or (ii) to be irrelevant or immaterial to the review of the application and (iii) unnecessary to the discharge of its responsibilities with regard to such permit as set forth by law.

(e) Any applicant, other person or interested party aggrieved by an order of the commission waiving the filing of such information may appeal the decision of the commission in the manner provided in Section 49-17-41, Mississippi Code of 1972.



§ 17-17-505 - Grounds for refusal of issuance, reissuance or transfer of permits pertaining to waste management facilities; factors considered where applicants have engaged in unlawful activities

(1) The permit board may refuse to issue, reissue or transfer a permit for the treatment, processing, storage or disposal of solid waste at a commercial nonhazardous solid waste management facility or hazardous waste at a commercial hazardous waste management facility if the permit board finds that the applicant or any person required to be listed in the disclosure statement:

(a) Has misrepresented or concealed any material fact in the disclosure statement;

(b) Has obtained a permit from the permit board by misrepresentation or concealment of a material fact;

(c) Has been convicted of a felony or pleaded guilty or nolo contendere to a felony involving any federal or state laws, including environmental laws, within the five-year period immediately preceding the filing of the application for the issuance, reissuance or transfer of a permit;

(d) Has habitually violated any provisions of federal or state environmental laws, rules or regulations related to the management of solid or hazardous waste within the five-year period immediately preceding the filing of the application for the issuance, reissuance or transfer of a permit;

(e) Has been adjudicated in contempt of an order of any court enforcing any state or federal environmental laws within the five-year period immediately preceding the filing of the application for the issuance, reissuance or transfer of a permit;

(f) Has been convicted of or pleaded guilty or nolo contendere to bribery or attempting to bribe a public officer or employee of the federal government, or any state or local government in the United States, in the public officer's or employee's official capacity within the five-year period immediately preceding the filing of the application for the issuance, reissuance or transfer of a permit; or

(g) Has been convicted of or pleaded guilty or nolo contendere to collusion among bidders or prospective bidders in restraint of freedom of competition by agreement to bid a fixed price within the five-year period immediately preceding the filing of the application for the issuance, reissuance or transfer of a permit.

(2) In determining whether to issue, reissue or transfer a permit for the treatment, processing, storage or disposal of solid waste at a commercial nonhazardous solid waste management facility or hazardous waste at a commercial hazardous waste management facility, the permit board shall consider the facts and any mitigating factors including:

(a) The relevance of the offense to the business for which a permit is sought or the nature and responsibilities of the position which a convicted individual would hold;

(b) The nature and seriousness of the offense;

(c) The circumstances under which the offense occurred;

(d) The date of the offense;

(e) The ownership and management structure in place at the time of the offense.

(3) The permit board shall allow the applicant to submit evidence of rehabilitation and shall consider the applicant's efforts to prevent recurrence of unlawful activity in its determination under subsection (2) of this section. Items to be considered by the permit board shall include:

(a) The applicant's record and history of implementing successful corrective actions undertaken to prevent or minimize the likelihood of recurrence of the offense;

(b) Whether the offense was an isolated or repeated incident;

(c) Whether the applicant cooperated with governmental bodies during investigations or voluntarily provided information regarding any offense under consideration;

(d) The number and types of permits held by the applicant, and the experience of the applicant in conducting its business;

(e) Implementation by the applicant of formal policies, training programs, or management controls to substantially minimize or prevent the occurrence of future violations or unlawful activities;

(f) Implementation by the applicant of an environmental compliance auditing program to assess and monitor compliance with environmental laws, rules, regulations and permit conditions; and

(g) The applicant's discharge of individuals or severance of the interest of or affiliation with responsible parties, who would otherwise cause the permit board to deny a permit.

(4) If the permit board finds pursuant to this section that mitigating factors exist or that the applicant has demonstrated rehabilitation, the permit board may issue, reissue or transfer the permit for the treatment, processing, storage or disposal of solid waste at a commercial nonhazardous solid waste management facility or hazardous waste at a commercial hazardous waste management facility.



§ 17-17-507 - Consideration of performance history of public agencies applying for permits

If a public agency applies for a permit, the permit board shall consider the performance history of the public agency as prescribed by Section 17-17-27. The provisions of Sections 17-17-501 through 17-17-507 shall be supplemental and in addition to Section 17-17-27, Mississippi Code of 1972.









Chapter 18 - MISSISSIPPI HAZARDOUS WASTE FACILITY SITING ACT OF 1990

§ 17-18-1 - Short title

This chapter shall be known and may be cited as the "Mississippi Hazardous Waste Facility Siting Act of 1990."



§ 17-18-3 - Legislative intent

It is the intent of the Legislature that:

(a) The generation of hazardous waste should be reduced or eliminated at the source and hazardous waste that is generated should be recycled, reused or minimized; and

(b) This chapter shall describe a process to identify appropriate hazardous waste management technologies and to site a state commercial hazardous waste management facility and if determined necessary design, finance, construct and operate a state commercial hazardous waste management facility.



§ 17-18-5 - Definitions

For purposes of this chapter the following terms shall have the meanings ascribed to them in this section unless the context clearly indicates otherwise:

(a) "Advisory committee" means the designated site local advisory committee created under Section 17-18-35.

(b) "Authority" means the Hazardous Waste Facility Siting Authority created under Section 17-18-7.

(c) "Committee" means the Hazardous Waste Technical Siting Committee created under Section 17-18-11.

(d) "Department" means the Department of Finance and Administration.

(e) "Hazardous waste" means hazardous waste as defined under Section 17-17-3.

(f) "Local governmental unit" means any town, municipality or county.

(g) "State commercial hazardous waste management facility" means a facility which receives hazardous wastes directly or indirectly from more than one (1) generator for the storage, processing, treatment, recycling, recovery or disposal of hazardous wastes for a fee and is authorized under this chapter.



§ 17-18-7 - Hazardous Waste Facility Siting Authority

(1) There is hereby created the Hazardous Waste Facility Siting Authority, which shall be located within the Department of Finance and Administration. The authority shall exercise all of its powers independently of the department and, notwithstanding any other provision of law, shall be subject to the direction and supervision of the executive director of the department only with respect to the management functions of administration, coordination and reporting.

(2) The authority shall continue in existence until thirty (30) days after the department acquires a site. Upon the termination of the authority all of its rights and properties shall pass to and be vested in the state.

(3) The department shall provide such technical, clerical and other support services and personnel as the authority may require in the performance of its functions. The executive director of the department shall be the chief administrative officer of the authority.

(4) The Governor shall appoint five (5) members, one (1) from each congressional district as constituted on January 1, 1990, with the advice and consent of the Senate. Members of the authority shall include persons with expertise available in the technical, legal, financial and other aspects of hazardous waste management and shall represent insofar as practicable the diverse interests of the state. Original appointments to this authority shall be made on or before July 1, 1990, and shall be for a term ending thirty (30) days after the state acquires the site. The Governor shall require adequate disclosure of potential conflicts of interest by members of the authority. Vacancies on the authority shall be filled by appointment in the same manner as the original appointments.

(5) Members of the authority shall receive per diem as provided by Section 25-3-69 and reimbursement of travel expenses as provided by Section 25-3-41 for each day spent in the actual discharge of their duties when attending a meeting of the authority.



§ 17-18-9 - Powers and duties of authority

The authority shall exercise the following powers and duties in carrying out the purposes of this chapter:

(a) It shall adopt rules specifying the criteria and methodology for site selection as submitted by the Hazardous Waste Technical Siting Committee.

(b) It shall select one (1) site as the designated site for the state commercial hazardous waste management facility from the three (3) candidate sites submitted by the Hazardous Waste Technical Siting Committee. The site selection shall be made in writing to the Governor and executive director of the department.

(c) It may conduct or cause to be conducted any studies, analyses or evaluations.

(d) It may apply and contract for and accept any grants or gifts in furtherance of the activities of the authority.

(e) It may enter into contracts and perform all acts necessary, convenient or desirable to carry out any power expressly granted to the authority under this chapter. All contracts shall be executed by the Department of Finance and Administration subject to final approval by the authority.

(f) It shall conduct such public meetings or hearings as may be necessary or appropriate and make a permanent record thereof, in furtherance of the activities of the authority.



§ 17-18-11 - Hazardous Waste Technical Siting Committee

(1) There is hereby created the Hazardous Waste Technical Siting Committee, which shall be located within the Department of Finance and Administration. The committee shall exercise all of its powers independently of the department and, notwithstanding any other provision of law, shall be subject to the direction and supervision of the executive director of the department only with respect to the management functions of administration, coordination and reporting.

(2) The committee shall continue in existence until thirty (30) days after facility operation begins. Upon the termination of the committee all of its rights and properties shall pass to and be vested in the state.

(3) The department shall provide such technical, clerical and other support services and personnel as the committee may require in the performance of its functions. The executive director of the department shall be the chief administrative officer of the committee.

(4) The committee shall not exceed twelve (12) members: one (1) of whom shall be the director of the emergency management agency, one (1) of whom shall be the state economist, one (1) of whom shall be the Executive Director of the Department of Economic and Community Development, one (1) of whom shall be the Director of the Highway Department, one (1) of whom shall be the State Chemist and not more than seven (7) members to be appointed by the Commissioner of Higher Education from persons with technical expertise in geology, water resources, environmental engineering, environmental biology/ecology, environmental health, sociology, governmental affairs, production agriculture or cultural resources. The Commissioner of Higher Education shall appoint the members on or before July 1, 1990. Members appointed by the Commissioner of Higher Education shall be knowledgeable in aspects of hazardous waste management.

(5) Members of the committee may designate substitute or alternate members to act in their stead should they be unable to attend any meeting or perform any function of the committee.

(6) Members of the committee shall be reimbursed for expenses in accordance with Section 25-3-41.



§ 17-18-13 - Powers and duties of committee

The committee shall exercise the following powers and duties in carrying out the purposes of this chapter:

(a) It shall recommend to the authority, in accordance with the hazardous waste management category determination as provided in Section 49-29-7, the technology and design capacity for each component of the state commercial hazardous waste management facility operated under this chapter.

(b) It shall develop criteria and methodology for selecting sites for the state hazardous waste management facility.

(c) It shall actively seek volunteer communities interested in hosting the state commercial hazardous waste management facility.

(d) It shall implement the site selection criteria and the site selection methodology to determine three (3) candidate sites for the state commercial hazardous waste management facility. The determination shall be made in writing to the Hazardous Waste Facility Siting Authority. Priority shall be given to the evaluation of potential sites located on state-owned property and in communities volunteering to host the state commercial hazardous waste management facility. If the site is to be located on state-owned land, then the site shall consist of a tract of land of not less than three hundred (300) acres owned by the state on March 31, 1990, but it shall not be necessary for the entire tract to be used in the operation of the facility.

(e) It may request information and assistance from any state agency which has data or expertise which would assist the committee in the identification of sites, provided that no agency which has authority to issue a license or permit for the construction or operation of the facility shall participate in the site selection process in any way that would result in an actual or apparent conflict of interest.

(f) It may conduct, or cause to be conducted, any studies, analyses or evaluations.

(g) It may apply and contract for and accept any grants or gifts in furtherance of the activities of the committee.

(h) It may enter into contracts and do all acts necessary, convenient or desirable to carry out any power expressly granted to the committee under this chapter. All contracts shall be executed by the Department of Finance and Administration subject to final approval by the committee.

(i) It shall conduct such public meetings or hearings as may be necessary or appropriate and make a permanent record thereof, in furtherance of the activities of the committee.



§ 17-18-15 - Committee to develop site-selection criteria and methodology; considerations; public hearing

(1) On or before April 1, 1991, the committee shall develop criteria and methodology for selecting sites for the state commercial hazardous waste management facility. Site-selection criteria and methodology shall be specifically adapted to take into account the technologies and design capacity of the state commercial hazardous waste management facility. Site-selection criteria and methodology shall be developed with and provide for public participation; shall be incorporated into rules; shall include a written justification for each criterion; shall be consistent with all applicable federal and state laws, including statutes, regulations and rules; shall be developed in light of the best available scientific data; shall be applied equally to all counties of the state and shall be based on consideration of at least the following factors:

(a) Hydrological and geological factors, including, but not limited to, flood plains, depth to water table, groundwater travel time, soil pH, soil cation exchange capacity, soil composition and permeability, cavernous bedrock, seismic activity, slope and climate;

(b) Environmental and public health factors, including, but not limited to, air quality, quality of surface and groundwater and proximity to public water supply/watersheds;

(c) Natural and cultural resources, including, but not limited to, wetlands, game lands, endangered species habitats, proximity to parks, forests, wilderness areas, nature preserves and historic sites;

(d) Socioeconomic factors, including, but not limited to, impact on local land uses, property values and governmental services;

(e) Transportation factors, including, but not limited to, proximity to waste generators, route safety and method of transportation;

(f) Aesthetic factors, including, but not limited to, visibility, appearance and noise level of the facility;

(g) Availability and reliability of public utilities;

(h) Availability of emergency response personnel and equipment.

(2) The committee shall hold a public hearing prior to the finalization of the site selection criteria and the site selection methodology.



§ 17-18-17 - Volunteer host community for hazardous waste management facility; procedures for volunteering

(1) Except as provided in subsection (2) of this section, a community desiring to volunteer to host the state commercial hazardous waste management facility to be operated pursuant to this chapter may propose to do so by the adoption of a resolution by a majority vote of the governing body of the local governmental unit. The committee shall determine the adequacy of any proposal to voluntarily host the state commercial hazardous waste management facility. Once a proposal to volunteer to host the state commercial hazardous waste management facility has been accepted in writing by the committee, the resolution making such proposal may not be rescinded by the governing body of the local governmental unit, unless the management category or categories determined under Section 49-29-7 is changed after the date of the submission of such category determination to the Hazardous Waste Technical Siting Committee. The governing body of the local governmental unit shall hold a minimum of two (2) public hearings prior to submission of a resolution regarding any proposal to volunteer to host the state commercial hazardous waste management facility pursuant to this chapter. The governing body of the local governmental unit shall advertise its intent to hold the public hearings. The advertisement shall be in a newspaper of general circulation in the county. The advertisement shall be no less than one-fourth ( 1/4) page in size and the type used shall be no smaller than eighteen (18) point and surrounded by a one-fourth ( 1/4) inch solid black border. The advertisement may not be placed in that portion of the newspaper where legal notices and classified advertisements appear. It is legislative intent that, whenever possible, the advertisement appear in a newspaper that is published at least five (5) days a week, unless the only newspaper in the county is published less than five (5) days a week. It is further the intent of the Legislature that the newspaper selected be one of general interest and readership in the community, and not one of limited subject matter. The advertisement shall be run once each week for the two (2) weeks preceding the public hearings. The advertisement shall state that the governing body will meet on a certain day, time and place fixed in the advertisement, which shall be not less than seven (7) days after the day the first advertisement is published, for the purpose of hearing comments regarding the proposed resolution and to explain the reasons for the proposed resolution.

(2) Washington County and Issaquena County are hereby designated as volunteer host communities without having to comply with the requirements of subsection (1) of this section.

(3) This section shall not be construed to give priority for the evaluation of potential sites to any one (1) volunteer host community over any other volunteer host community, regardless of whether the designation of a governmental unit as a volunteer host community is accomplished under subsection (1) or subsection (2) of this section.



§ 17-18-19 - Committee to recommend sites for facility

(1) On or before October 1, 1991, the committee shall recommend in writing to the authority three (3) candidate sites for the state commercial hazardous waste management facility. The recommendation shall include a comparative evaluation relative to the site selection criteria of each candidate site with other sites and locations that were considered and a description of the implementation of the site selection methodology by which the sites were recommended. Priority shall be given to the recommendation of candidate sites meeting all of the site selection criteria located on state-owned land described in Section 17-18-13(d) and in communities interested in voluntarily hosting the state commercial hazardous waste management facility.

(2) The committee shall hold a public hearing in the county of each of the three (3) candidate sites prior to their recommendation to the authority.



§ 17-18-21 - Authority to designate site for facility

(1) On or before January 1, 1992, the authority shall submit in writing to the Governor and the executive director of the department the designated site for the state commercial hazardous waste management facility. The designation shall include a description of the decision process by which the designated site was selected. Priority shall be given to the selection of a designated site meeting all of the site selection criteria located on state-owned land described in Section 17-18-13(d) and in communities interested in voluntarily hosting the state commercial hazardous waste management facility.

(2) The authority shall hold a public hearing in the county of each of the three (3) candidate sites prior to their submission of the designated site to the Governor and the executive director of the department.

(3) If it is determined that any permit or license necessary for the construction or operation of the state commercial hazardous waste management facility cannot be obtained if the facility is located at the designated site, then the authority shall designate a site from the remaining two (2) candidate sites.



§ 17-18-23 - Acquisition of selected site

On or before October 1, 1992, the executive director of the department shall purchase or, if necessary, otherwise acquire property for the site on behalf of the state. If purchased, fee simple title to real property shall be vested in the State of Mississippi by and through the department.



§ 17-18-25 - Contracts for design, construction and operation of facility; failure to execute contracts

The department shall actively seek a qualified private contractor or contractors to design, construct and operate the state commercial hazardous waste management facility. A single contractor may design, construct and operate the facility. If the department is unable to successfully negotiate and execute a contract or contracts for the design, construction and operation of the state commercial hazardous waste management facility not later than January 1, 1993, the executive director of the department shall certify to the Governor in writing that the department has taken all actions necessary or convenient to secure an executed contract or contracts for the design, construction and operation of the state commercial hazardous waste management facility. After the written certification, the department shall design, construct and operate the state commercial hazardous waste management facility.



§ 17-18-27 - Sale of site property

The department may sell the real property for the site and any improvements thereon to any non-governmental entity that meets all requirements mandated by federal law and regulations and all requirements mandated by state law and regulations for the operation of a commercial hazardous waste management facility. If the department decides to sell the property, then the property shall be offered for sale on the basis of competitive bidding after advertisement therefor and such property shall be sold to the highest and best bidder, but in no event shall the property be sold at less than the appraised value at the time of the sale as determined by three (3) competent appraisers selected by the department. If all bids received by the department are insufficient, the department may reject all bids received and readvertise for bids.



§ 17-18-29 - Site closure plan; post-closure monitoring; maintenance and remedial actions

(1) The department shall enter into an agreement with the operator of the state commercial hazardous waste management facility for the safe and proper closure of the facility. The operator's site closure plan shall be subject to the approval of the department. The approval of the department under this section is in addition to the approval of the Department of Environmental Quality in accordance with the rules and regulations of the Commission on Environmental Quality. The department may employ an independent contractor to properly close the state commercial hazardous waste management facility and to ensure the site is stabilized.

(2) The department shall provide for such post-closure physical surveillance and environmental monitoring of the state commercial hazardous waste management facility as may be required by the Department of Environmental Quality, the U.S. Environmental Protection Agency and by agreement with the host community.

(3) The department shall provide through its own personnel, private contractor, cooperative agreement with other governmental agencies or any combination thereof, any active maintenance or remedial actions that may be required. Payment for the costs thereof shall be made from the perpetual care fund established pursuant to this chapter.



§ 17-18-31 - Perpetual Care Fund; purposes of fund; funding

(1) There is hereby created in the State Treasury a fund to be designated as the "Perpetual Care Fund," hereinafter referred to in this section as "fund," which may be used for:

(a) Administration of the fund;

(b) Emergency response and decontamination at the state commercial hazardous waste management facility;

(c) Post-closure physical surveillance, environmental monitoring, maintenance, care, custody and remedial action at the state commercial hazardous waste management facility.

(2) Expenditures may be made from the fund upon requisition to the Treasurer by the executive director of the department.

(3) The fund shall be treated as a special trust fund. Interest earned on the principal therein shall be credited by the Treasurer to the fund.

(4) In addition to any money that may be appropriated or otherwise made available to it, the fund shall be maintained by user fees and other charges, including nonregulatory penalties, surcharges or other money paid to or recovered by or on behalf of the department.

(5) Fees and other charges shall at all times be sufficient to build and maintain the fund balance at a level determined by the department, in consultation with the Department of Environmental Quality.

(6) The establishment of this fund shall in no way be construed to relieve or reduce the liability of any facility operator, contractor or other person for damages resulting from the operation of the state commercial hazardous waste management facility.



§ 17-18-33 - Fees generally; contracts for operation of facilities; cost considerations in establishing and revising fee schedules; use of excess funds

(1) For the state commercial hazardous waste management facility the department, in consultation with the Department of Environmental Quality, shall establish and revise as necessary schedules of user fees and other charges, including nonregulatory penalties and surcharges. For facilities operated by private enterprise pursuant to this chapter, the department, in consultation with the Department of Environmental Quality, shall establish and revise as necessary schedules of franchise fees. The terms and conditions under which facilities are operated by private enterprise pursuant to this chapter shall be governed by appropriate contracts between the department and the private operator. Such contracts shall provide for the payment of franchise fees and for the periodic adjustment thereof.

(2) In establishing and revising such schedules of fees, the department shall consider and shall seek to recover, to the maximum extent possible, the following costs:

(a) Establishment and operation of the authority and committee;

(b) Administrative costs of the department in support of its activities under this chapter;

(c) Establishment and administration of the Perpetual Care Fund;

(d) Repayment to the state with interest of all funds expended from the State General Fund in the development of the state commercial hazardous waste management facility;

(e) Compensation of contractors and consultants employed by the department, authority and committee in furtherance of the purposes of this chapter;

(f) Other expenses incurred by the department, the state or its agencies in furtherance of the purposes of this chapter.

(3) If revenues exceed all costs set out and all other costs and charges for which the department is liable, such excess funds shall be paid into a special fund hereby created in the State Treasury to fund a portion of the costs of the Mississippi Comprehensive Waste Minimization Program administered by the Department of Environmental Quality, other programs which foster multimedia waste prevention, reduction, reuse and recycling, programs which provide assistance to small quantity generators and other programs for environmental protection purposes.



§ 17-18-35 - Designated site local advisory committee; membership; powers; one-time local application fee for permit to operate facility

(1) Upon site designation for the state commercial hazardous waste management facility, the governing body of the local governmental unit wherein the site is designated may appoint a designated site local advisory committee. The advisory committee shall consist of seven (7) members representing insofar as possible local government, environmental, health, engineering, business and industry, agricultural, academic, public interest and emergency response groups. If the designated site is in a municipality, the governing body of the county in which the municipality is located may appoint two (2) of the seven (7) members of the advisory committee. The advisory committee shall elect a chairman, vice chairman and a secretary. Vacancies shall be filled by the governing body of the local governmental unit using the same criteria employed in the original appointments. The governing body of the local governmental unit shall provide the advisory committee with the necessary support staff.

(2) The designated site local advisory committee may:

(a) Study the costs and benefits associated with the state commercial hazardous waste management facility;

(b) Review all permit and license applications and related documents concerning the proposed facility;

(c) Hire program and technical consultants to assist in the review process;

(d) Assess the potential local environmental and socioeconomic impacts of the proposed facility;

(e) Promote public education, information and participation in the permitting process;

(f) Develop and propose agreements between the department, the state commercial hazardous waste management facility operator, local governments and other persons;

(g) Develop and present recommendations concerning permit conditions, operational requirements, compensation and incentives related to the proposed facility;

(h) Hire a mediator to facilitate negotiations between the department and the governing body of the local governmental unit;

(i) Reimburse the advisory committee members for reasonable and necessary expenses.

(3) An applicant for a permit to operate the state commercial hazardous waste management facility shall pay a one-time local application fee of One Hundred Thousand Dollars ($ 100,000.00). If the applicant is a private firm, the local application fee shall be paid to the department, which shall disburse the local application fee to the governing body of the local governmental unit. If the applicant is the department, the department shall pay and disburse the local application fee directly to the governing body of the local governmental unit.



§ 17-18-37 - Grant for volunteer host community which is designated site; host community authorized to obtain loan from hazardous waste facility site revolving loan fund; negotiations between governing body of host community and department for percentage of gross receipts from facility

(1) A volunteer host community which is the designated site shall be paid a grant of One Million Dollars ($ 1,000,000.00) from the State General Fund after the state commercial hazardous waste management facility is permitted and construction thereof has commenced.

(2) A host community which is the designated site for the state commercial hazardous waste management facility may obtain a loan from the Hazardous Waste Facility Site Revolving Loan Fund under Section 17-17-55.

(3) The governing body of a host community for the state commercial hazardous waste management facility may negotiate with the department in accordance with Section 17-18-39 for a percentage of annual gross receipts from the facility, emergency response resources and training and public information, education and outreach programs, among other incentives.



§ 17-18-39 - Local governmental unit may negotiate with department; issues excluded; arbitration

(1) The governing body of any local governmental unit wherein the site is designated may negotiate with the department with respect to any issue relating to the facility except:

(a) The need for the facility;

(b) Any proposal to reduce the powers or duties of the department, the authority or the committee under this chapter or under any permit or license issued for the facility;

(c) Any proposal to reduce the powers or duties of the Commission on Environmental Quality or the Environmental Quality Permit Board or to make less stringent any rule of the Commission on Environmental Quality; or

(d) Any decision of the committee, the authority, the department or the Environmental Protection Council regarding site selection, contractor selection, selection of waste management category or technology pursuant to this chapter.

(2) If the department and the governing body of the local governmental unit have not reached an agreement on all issues by negotiation within six (6) months after site designation, the following issues may be submitted to arbitration:

(a) Compensation to the local governmental unit for substantial economic impacts which are a direct result of the siting and operation of the state commercial hazardous waste management facility and for which adequate compensation is not otherwise provided;

(b) Reimbursement for reasonable costs incurred by the local governmental unit relating to negotiation, mediation and arbitration activities under this chapter;

(c) Matters related to the appearance of the facility;

(d) Operational concerns other than design capacity and regulatory issues;

(e) Traffic flows and patterns which result from the operation of the facility;

(f) Uses of the site where the facility is located after the facility is closed;

(g) Emergency response capabilities, including training and resources; and

(h) Access to facility records and monitoring data.

(3) The Secretary of State shall serve as arbitrator of any issues submitted for arbitration under this section.



§ 17-18-41 - Immunity from personal liability; Attorney General as legal representative of authority and committee

(1) No member, officer or employee of the department, authority or committee while acting within the scope of their authority shall be subject to any personal liability by reason of any act or omission in connection with the exercise of any power or performance of any duty whether expressed or implied pursuant to this chapter.

(2) Except as otherwise authorized in Section 7-5-39, the Attorney General shall be the legal representative of the authority and the committee and shall provide legal advice and counsel without cost to the authority and the committee.



§ 17-18-43 - Report to Legislature

The department shall report to the Legislature on January 1 of each year regarding its progress in the activities set out under this chapter. The report shall also include an accounting of the collection and expenditures of all authorized funds and recommendations for any additional legislative authority required in furtherance of the activities under this chapter.



§ 17-18-45 - Elected or appointed officials not to derive any pecuniary benefit

No elected or appointed official shall derive any pecuniary benefit, directly or indirectly, as a result of such elected or appointed official's duties under this chapter.



§ 17-18-47 - Governor authorized to suspend siting process; grounds; rescinding suspension

The Governor, by executive order, may suspend the process of siting a state commercial hazardous waste management facility under this chapter if the Permit Board created in Section 49-17-28, Mississippi Code of 1972, or the United States Environmental Protection Agency issues a Resource Conservation and Recovery Act permit for the operation of a commercial hazardous waste treatment or disposal facility within the state. The Governor, by executive order, may rescind the suspension of the facility siting process if he deems such action to be necessary to site a state commercial hazardous waste management facility within this state and adjust the timetable for the facility siting process accordingly.






Chapter 19 - APPROPRIATIONS TO PLANNING AND DEVELOPMENT DISTRICTS

§ 17-19-1 - Appropriations to planning and development districts

The board of supervisors of each county and the governing authorities of each municipality in the state are authorized and empowered, in their discretion, to appropriate and pay such sums as they deem necessary and desirable, out of any available funds of the county or municipality which are not required for any other purpose, to the planning and development district in which the county or municipality is located.






Chapter 21 - FINANCE AND TAXATION

Article 1 - EXEMPTIONS

§ 17-21-1 - Exemption from ad valorem taxes for real property of nonprofit industrial or economic development organizations

The board of supervisors of any county and the governing authorities of any municipality are authorized and empowered, in their discretion, to grant exemptions from ad valorem taxes on real property:

(a) Which is owned by a nonprofit industrial foundation, corporation or like association organized and operated for the public purpose of promoting economic and industrial development; and

(b) Which is acquired for the sole purpose of making sites available for industrial development; and

(c) When no part of the income thereof inures to the benefit of any private stockholder or individual.



§ 17-21-3 - Termination of exemption; exemption inapplicable to real estate with building thereon

The exemptions provided by Sections 17-21-1 and 17-21-3 if granted by the board of supervisors or the governing authorities of any municipality may be withdrawn or terminated as to any subsequent year and any exemptions granted pursuant to Sections 17-21-1 and 17-21-3 on real property which is subsequently leased or sold by the nonprofit industrial foundation, corporation or like association shall be terminated and such real property shall then be assessed for ad valorem taxation as other taxable property. The terms and provisions of Sections 17-21-1 and 17-21-3 shall not apply to any real estate having a building located thereon.



§ 17-21-5 - Exemption from municipal ad valorem tax for certain structures in central business districts, historic preservation districts, business improvement districts, urban renewal districts, redevelopment districts, or on historic landmarks; application for exemption

(1) The governing authorities of any municipality of this state may, in their discretion, exempt from any or all municipal ad valorem taxes, excluding ad valorem taxes for school district purposes, for a period of not more than seven (7) years, any privately owned new structures and any new renovations of and improvements to existing structures lying within a designated central business district or historic preservation district or on a historic landmark site, as determined by the municipality, but only in the event such structures shall have been constructed, renovated or improved pursuant to the requirements of an approved project of the municipality for the development of the central business district and/or the preservation and revitalization of historic landmark sites or historic preservation districts. The tax exemption authorized herein may be granted only after written application has been made to the governing authorities of the municipality by any person, firm or corporation claiming the exemption, and an order passed by the governing authorities of such municipality finding that the construction, renovation or improvement of said property is for the promotion of business, commerce or industry in the designated central business district or for the promotion of historic preservation.

(2) The governing authorities of any municipality of this state with a population of twenty-five thousand (25,000) or more according to the latest federal decennial census, may, in their discretion, exempt from any or all municipal ad valorem taxes, excluding ad valorem taxes for school district purposes, for a period of not more than seven (7) years, any privately owned new structures and any new renovations of and improvements to existing structures lying within a designated business improvement district, urban renewal district or redevelopment district, as determined by the municipality, but only in the event such structures shall have been constructed, renovated or improved pursuant to the requirements of an approved project of the municipality for the development of the business improvement district, urban renewal district or redevelopment district. The tax exemption authorized herein may be granted only after written application has been made to the governing authorities of the municipality by any person, firm or corporation claiming the exemption, and an order passed by the governing authorities of such municipality finding that the construction, renovation or improvement of said property is for the promotion of business, commerce or industry in the designated business improvement district, urban renewal district or redevelopment district.



§ 17-21-7 - Exemption from county ad valorem taxes for certain central business district structures; application for exemption

The board of supervisors of any county wherein there is located a municipality described in Section 17-21-5 may, in its discretion, exempt from any or all county ad valorem taxes, excluding ad valorem taxes for school district purposes, for a period of not more than seven (7) years, any privately owned new structures and any new renovations of and improvements to existing structures where an exemption has been granted by the municipality in accordance with the provisions of Section 17-21-5. The exemption from county ad valorem taxes may be granted only upon written application to the board of supervisors of the county by any person, firm or corporation claiming the exemption. A copy of the order of the governing authority of the municipality granting an exemption from municipal ad valorem taxes shall be attached to the application as an exhibit thereto.






Article 3 - UNIFORM SYSTEM FOR ISSUANCE OF NEGOTIABLE NOTES OR CERTIFICATES OF INDEBTEDNESS

§ 17-21-51 - Authority to incur debt; limitation on amount of debt

(1) The board of supervisors of any county and the governing authorities of any municipality (both referred to in this article as "governing authority") are hereby authorized and empowered, in their discretion, to borrow money, pursuant to the provisions of this article, for the following purposes:

(a) To accomplish any purpose for which such governing authorities are otherwise authorized by law to issue bonds, notes or certificates of indebtedness;

(b) To pay costs incurred by governing authorities as a result of a natural disaster. Such costs shall include, but not be limited to, debris removal and disposal, overtime wages paid to public employees, and the repair or replacement of public streets, roads and bridges, storm drains, water and sewer facilities and other public buildings, facilities and equipment. Money borrowed pursuant to this paragraph (b) may also be utilized as matching funds for federal or state disaster relief assistance; and

(c) To purchase motor vehicles for public safety.

(2) The total outstanding indebtedness incurred by a governing authority under this article at any one (1) time shall not exceed the greater of one percent (1%) of the assessed value of all taxable property located within the governing authority according to the last completed assessment for taxation or Two Hundred Fifty Thousand Dollars ($ 250,000.00) and shall be included in computing the statutory limitation upon indebtedness which may be incurred by such governing authority.



§ 17-21-53 - Procedures; rates of interest; full faith and credit of issuing entity

(1) Before any money is borrowed under the provisions of this article, the governing authority shall adopt a resolution declaring the necessity for such borrowing and specifying the purpose for which the money borrowed is to be expended, the amount to be borrowed, the date or dates of the maturity thereof, and how such indebtedness is to be evidenced. The resolution shall be certified over the signature of the head of the governing authority.

(2) The borrowing shall be evidenced by negotiable notes or certificates of indebtedness of the governing authority which shall be signed by the head and clerk of such governing authority. All such notes or certificates of indebtedness shall be offered at public sale by the governing authority after not less than ten (10) days' advertising in a newspaper having general circulation within the governing authority. Each sale shall be made to the bidder offering the lowest rate of interest or whose bid represents the lowest net cost to the governing authority; however, the rate of interest shall not exceed that now or hereafter authorized in Section 75-17-101, Mississippi Code of 1972. No such notes or certificates of indebtedness shall be issued and sold for less than par and accrued interest. All notes or certificates of indebtedness shall mature in approximately equal installments of principal and interest over a period not to exceed five (5) years from the dates of the issuance thereof. Principal shall be payable annually, and interest shall be payable annually or semiannually; provided, however, that the first payment of principal or interest may be for any period not exceeding one (1) year. Provided, however, if negotiable notes are outstanding from not more than one (1) previous issue authorized under the provisions of this article, then the schedule of payments for a new or supplementary issue may be so adjusted that the schedule of maturities of all notes or series of notes hereunder shall, when combined, mature in approximately equal installments of principal and interest over a period of five (5) years from the date of the new or supplementary issue, or if a lower interest rate will thereby be secured on notes previously issued and outstanding, a portion of the proceeds of any issue authorized hereunder may be used to refund the balance of the indebtedness previously issued under the authority of this article. Such notes or certificates of indebtedness shall be issued in such form and in such denominations as may be determined by the governing authority and may be made payable at the office of any bank or trust company selected by the governing authority. In such case, funds for the payment of principal and interest due thereon shall be provided in the same manner provided by law for the payment of the principal and interest due on bonds issued by the governing authority.

(3) For the prompt payment of notes or certificates of indebtedness at maturity, both principal and interest, the full faith, credit and resources of the issuing entity are pledged. If the issuing entity does not have available funds in an amount sufficient to provide for the payment of principal and interest according to the terms of such notes or certificates of indebtedness, then the governing authority shall annually levy a special tax upon all of its taxable property at a rate the avails of which will be sufficient to provide such payment. Funds derived from any such tax shall be paid into a sinking fund and used exclusively for the payment of principal of and interest on the notes or certificates of indebtedness. Until needed for expenditure, monies in the sinking fund may be invested in the same manner as the governing authority is elsewhere authorized by law to invest surplus funds.



§ 17-21-55 - Use of proceeds

The proceeds of any notes or certificates of indebtedness issued under the provisions of this article shall be placed in a special fund and shall be expended only for the purpose or purposes for which they were issued as shown by the resolution authorizing the issuance thereof. If a balance shall remain of the proceeds of such notes or certificates of indebtedness after the purpose or purposes for which they were issued shall have been accomplished, such balance shall be used to pay such obligations at or before maturity and may be transferred to any sinking fund previously established for the payment thereof.

Proceeds from the sale of notes or certificates of indebtedness not immediately necessary for expenditure shall be invested in the same manner as surplus funds of the governing authority may be invested.









Chapter 23 - RURAL FIRE TRUCK ACQUISITION ASSISTANCE PROGRAMS

RURAL FIRE TRUCK ACQUISITION ASSISTANCE PROGRAM

§ 17-23-1 - Establishment of Rural Fire Truck Acquisition Assistance Program; Rural Fire Truck Fund; eligibility of counties and municipalities for funds; applications for and expenditure of funds; duties of Department of Insurance with respect to program

(1) There is established the Rural Fire Truck Acquisition Assistance Program to be administered by the Department of Insurance for the purpose of assisting counties and municipalities in the acquisition of fire trucks.

(2) There is created in the State Treasury a special fund to be designated as the "Rural Fire Truck Fund." The Legislature may appropriate that amount necessary to fulfill the obligations created under this section by the Department of Insurance, from the State General Fund to such special fund, which sum shall be added to the remainder of the money transferred on July 1, 1995, and during the 1996 Regular Session to the Rural Fire Truck Fund. Unexpended amounts remaining in the fund at the end of a fiscal year shall not lapse into the State General Fund, and any interest earned on amounts in the fund shall be deposited to the credit of the fund. Unobligated amounts remaining in the Rural Fire Truck Fund, Fund No. 3507, or in Fund No. 3508, or in Fund No. 3504, or in any fund created for funds appropriated or otherwise made available for this program, may be used as matching funds by any county with remaining eligibility as provided herein. It is the intent of the Legislature that the Department of Insurance continue to accept applications from the counties for fire trucks as provided in subsection (3) of this section.

(3) (a) A county that meets the requirements provided herein may receive an amount not to exceed Six Hundred Fifty Thousand Dollars ($ 650,000.00) as provided in subparagraphs (i), (ii), (iii), (iv), (v), (vi), (vii), (viii), (ix), (x) and (xi) of this paragraph, and such amount shall be divided as follows: an amount of not more than Fifty Thousand Dollars ($ 50,000.00) per fire truck for the first six (6) trucks and not more than Seventy Thousand Dollars ($ 70,000.00) per fire truck for the seventh, eighth, ninth, tenth and eleventh trucks. Monies distributed under this chapter shall be expended only for the purchase of new fire trucks and such trucks must meet the National Fire Protection Association (NFPA) standards in the 1900 series.

(i) Any county that has not applied for a fire truck under this section is eligible to submit applications for eleven (11) fire trucks as follows: six (6) fire trucks at not more than Fifty Thousand Dollars ($ 50,000.00) per truck and five (5) fire trucks at not more than Seventy Thousand Dollars ($ 70,000.00) per truck or a total of Six Hundred Thirty Thousand Dollars ($ 630,000.00).

(ii) Any county that has received one (1) fire truck under this section is eligible to submit applications for ten (10) fire trucks as follows: six (6) fire trucks at not more than Fifty Thousand Dollars ($ 50,000.00) per truck and five (5) fire trucks at not more than Seventy Thousand Dollars ($ 70,000.00) per truck or a total of Five Hundred Eighty Thousand Dollars ($ 580,000.00).

(iii) Any county that has received two (2) fire trucks under this section is eligible to submit an application for nine (9) fire trucks as follows: four (4) fire trucks at not more than Fifty Thousand Dollars ($ 50,000.00) per truck and five (5) fire trucks at not more than Seventy Thousand Dollars ($ 70,000.00) per truck or a total of not more than Five Hundred Thirty Thousand Dollars ($ 530,000.00).

(iv) Any county that has received three (3) fire trucks under this section is eligible to submit an application for eight (8) fire trucks as follows: three (3) fire trucks at not more than Fifty Thousand Dollars ($ 50,000.00) per truck and five (5) fire trucks at not more than Seventy Thousand Dollars ($ 70,000.00) per truck or a total of not more than Four Hundred Eighty Thousand Dollars ($ 480,000.00).

(v) Any county that has received four (4) fire trucks under this section is eligible to submit an application for seven (7) fire trucks as follows: two (2) fire trucks at not more than Fifty Thousand Dollars ($ 50,000.00) per truck and five (5) fire trucks at not more than Seventy Thousand Dollars ($ 70,000.00) per truck or a total of not more than Four Hundred Thirty Thousand Dollars ($ 430,000.00).

(vi) Any county that has received five (5) fire trucks under this section is eligible to submit an application for six (6) fire trucks as follows: one (1) fire truck at not more than Fifty Thousand Dollars ($ 50,000.00) per truck and five (5) fire trucks at not more than Seventy Thousand Dollars ($ 70,000.00) per truck or a total of not more than Three Hundred Eighty Thousand Dollars ($ 380,000.00).

(vii) Any county that has received six (6) fire trucks under this section is eligible to submit an application for five (5) fire trucks at not more than Seventy Thousand Dollars ($ 70,000.00) per truck or a total of not more than Three Hundred Thirty Thousand Dollars ($ 330,000.00).

(viii) Any county that has received seven (7) fire trucks under this section is eligible to submit an application for four (4) fire trucks at not more than Two Hundred Eighty Thousand Dollars ($ 280,000.00).

(ix) Any county that has received eight (8) fire trucks under this section is eligible to submit an application for three (3) fire trucks at not more than Two Hundred Ten Thousand Dollars ($ 210,000.00).

(x) Any county that has received nine (9) fire trucks under this section is eligible to submit an application for two (2) fire trucks at not more than One Hundred Forty Thousand Dollars ($ 140,000.00).

(xi) Any county that has received ten (10) fire trucks under this section is eligible to submit an application for one (1) fire truck at not more than Seventy Thousand Dollars ($ 70,000.00).

(b) The board of supervisors of the county shall submit its request for the receipt of monies to the Department of Insurance. A committee composed of the Commissioner of Insurance, the State Fire Coordinator, the Director of the Rating Bureau and the Director of the State Fire Academy shall review the requests by the boards of supervisors and shall determine whether the county or municipality for which the board of supervisors has requested a truck meets the requirements of eligibility under this chapter.

(c) To be eligible to receive monies under this chapter:

(i) A county or municipality must pledge to set aside or dedicate each year as matching funds, for a period not to extend over ten (10) years, local funds in an amount equal to or not less than one-tenth (1/10) of the amount of monies for which it is requesting distribution from the Rural Fire Truck Fund, which pledged monies may be derived from local ad valorem tax authorized by law or from any other funds available to the county or municipality, except for those funds received by municipalities or counties from the Municipal Fire Protection Fund or the County Volunteer Fire Department Fund, as defined in Sections 83-1-37 and 83-1-39.

(ii) A municipality must provide adequate documentation of its contract with the county that requires the municipality to provide fire protection in rural areas. The term "rural areas" means any area within the county located outside the boundaries of an incorporated municipality or any incorporated municipality with a population of two thousand five hundred (2,500) or less.

(d) The Department of Insurance shall maintain an accurate record of all monies distributed to counties and municipalities and the number of fire trucks purchased and the cost for each fire truck, such records to be kept separate from other records of the Department of Insurance; notify counties and municipalities of the Rural Fire Truck Acquisition Assistance Program and the requirements for them to become eligible to participate; adopt and promulgate such rules and regulations as may be necessary and desirable to implement the provisions of this chapter; and file with the Legislature a report detailing how monies made available under this chapter were distributed and spent during the preceding portion of the fiscal year in each county and municipality, the number of fire trucks purchased, the counties and municipalities making such purchases, and the cost of each fire truck purchased.






SUPPLEMENTARY RURAL FIRE TRUCK ACQUISITION ASSISTANCE PROGRAM

§ 17-23-11 - Establishment of supplementary rural fire truck acquisition assistance program; Supplementary Rural Fire Truck Fund; eligibility of counties and municipalities for funds; applications for and expenditure of funds; duties of Department of Insurance with respect to program

(1) There is established a supplementary rural fire truck acquisition assistance program to be administered by the Department of Insurance for the purpose of assisting counties and municipalities in the acquisition of fire trucks. The supplementary rural fire truck acquisition assistance program is in addition to the rural fire truck acquisition assistance program established in Section 17-23-1 or any other program by which counties and municipalities acquire fire trucks.

(2) There is created in the State Treasury a special fund to be designated as the "Supplementary Rural Fire Truck Fund" which shall consist of funds appropriated or otherwise made available by the Legislature in any manner, and funds from any other source designated for deposit into such fund. Monies in the fund shall be used for the purpose of assisting counties and municipalities in the acquisition of fire trucks. Unexpended amounts remaining in the fund at the end of a fiscal year shall not lapse into the State General Fund, and any interest earned on amounts in the fund shall be deposited to the credit of the fund.

(3) (a) A county that meets the requirements provided herein may receive an amount of not more than Seventy Thousand Dollars ($ 70,000.00) per fire truck. Monies distributed under this section shall be expended only for the purchase of new fire trucks and such trucks must meet the National Fire Protection Association (NFPA) standards in the 1900 series.

(b) The board of supervisors of the county shall submit its request for the receipt of monies to the Department of Insurance. A committee composed of the Commissioner of Insurance, the State Fire Coordinator, the Director of the Rating Bureau and the Director of the State Fire Academy shall review the requests by the boards of supervisors and shall determine whether the county or municipality for which the board of supervisors has requested a truck meets the requirements of eligibility under this section.

(c) To be eligible to receive monies under this section:

(i) A county or municipality must pledge to set aside or dedicate each year as matching funds, for a period not to extend over ten (10) years, local funds in an amount equal to or not less than one-tenth (1/10) of the amount of monies for which it is requesting distribution from the Supplementary Rural Fire Truck Fund, which pledged monies may be derived from local ad valorem tax authorized by law or from any other funds available to the county or municipality, except for those funds received by municipalities or counties from the Municipal Fire Protection Fund or the County Volunteer Fire Department Fund, as defined in Sections 83-1-37 and 83-1-39.

(ii) A municipality must provide adequate documentation of its contract with the county that requires the municipality to provide fire protection in rural areas. The term "rural areas" means any area within the county located outside the boundaries of an incorporated municipality or any incorporated municipality with a population of two thousand five hundred (2,500) or less.

(iii) A county or a municipality, designated by the county, must have exhausted all rounds of applications for fire trucks available to it under Section 17-23-1.

(d) The Department of Insurance shall maintain an accurate record of all monies distributed to counties and municipalities and the number of fire trucks purchased and the cost for each fire truck, such records to be kept separate from other records of the Department of Insurance; notify counties and municipalities of the supplementary rural fire truck acquisition assistance program and the requirements for them to become eligible to participate; adopt and promulgate such rules and regulations as may be necessary and desirable to implement the provisions of this section; and file with the Legislature a report detailing how monies made available under this chapter were distributed and spent during the preceding portion of the fiscal year in each county and municipality, the number of fire trucks purchased, the counties and municipalities making such purchases and the cost of each fire truck purchased.









Chapter 25 - GENERAL PROVISIONS RELATING TO COUNTIES AND MUNICIPALITIES

§ 17-25-1 - County boards of supervisors and municipal governing authorities authorized to allow payment of taxes, fees and other accounts receivable and payment for retail merchandise sold by county or municipality by credit card, charge card, debit card, etc.

The board of supervisors of any county and the governing authorities of any municipality may allow the payment of various taxes, fees and other accounts receivable to the county or municipality, and the payment for retail merchandise sold by the county or municipality, by credit cards, charge cards, debit cards and other forms of electronic payment, in accordance with policies established by the State Auditor. Except as otherwise provided in this section, any fees or charges associated with the use of such electronic payments shall be assessed to the user of the electronic payment as an additional charge for processing the electronic payment, so that the user will pay the full cost of using the electronic payment. However, a county or municipality shall not charge the user any additional amount above the processing fee on each transaction. For purposes of this section, the term "accounts receivable" includes, but is not limited to, judgments, fines, costs and penalties imposed upon conviction for criminal and traffic offenses. A county or municipality may bear the full cost of processing such electronic payments for retail merchandise sold by the county or municipality.



§ 17-25-3 - Lease or conveyance of property to nonprofit primary health care clinic

(1) The governing body of any county or municipality, in its discretion, may sell, lease or convey, with or without consideration and upon such terms and conditions as the parties may agree, any land, buildings, fixtures, equipment or other real or personal property belonging to the county or municipality that is determined by the governing body as no longer needed by the county or municipality for governmental purposes, to any nonprofit primary health care clinic, which is exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code located or to be located in the county for the purpose of assisting any such clinic to provide primary health care services to residents who are employed or temporarily out of work and who do not have health insurance. If such property is sold, leased or conveyed without consideration, the governing body of the county or municipality shall state in its minutes the purpose for which the property shall be used, and such property shall revert to the county or municipality whenever it ceases to be used for that stated purpose.

(2) As used in this section, the term "governing body" means the board of supervisors of any county and the governing authorities of any municipality.



§ 17-25-5 - Municipalities and counties to grant examination reciprocity to contractors licensed by another municipality or county; conditions for granting reciprocity

(1) Every municipality and county of the State of Mississippi shall grant competency examination reciprocity to any contractor, including, but not limited to, any electrical, plumbing, heating and air conditioning, water and sewer, roofing or mechanical contractor, who is licensed by another municipality or county of this state without imposing any further competency examination requirements provided:

(a) That the contractor furnishes evidence that he has a license issued on the basis of a competency examination administered in one (1) municipality or county of the State of Mississippi which has an examining board that regularly gives a written examination which has been approved by the State Board of Public Contractors or the Building Officials Association of Mississippi;

(b) That he furnishes evidence that he actually took and passed the written examination which qualified him for such license; however, in lieu thereof, he may furnish evidence that he was issued a license prior to May 1, 1972, and prior to the existence of a written examination by a county or municipality which has an examining board that requires written examination to qualify for a license;

(c) That he has been actively engaged in the business for which he is licensed for two (2) years or more;

(d) That he has held a license for his business for one (1) year or more; and

(e) That he pays the license fee to the municipality or county to which application is made for a license unless he holds a current certificate of responsibility issued by the State Board of Public Contractors, in which case no license fee shall be collected.

(2) (a) Any contractor who operates more than one (1) separate place of business within the state must obtain the appropriate privilege license and pay the privilege license fee for each location if required by the local jurisdiction.

(b) Every jurisdiction in which a contractor does business may impose its own separate bonding requirements on the contractor desiring to do business there.



§ 17-25-7 - Prohibition against ordinance restricting woman's right to breast-feed absent state authorization

No county, municipality or other political subdivision shall enact any ordinance restricting a woman's right to breast-feed her child until such time as the state may authorize a county, municipality or other political subdivision to enact such an ordinance.



§ 17-25-9 - Mother may breast-feed her child in any location she is otherwise authorized to be

A mother may breast-feed her child in any location, public or private, where the mother is otherwise authorized to be, without respect to whether the mother's breast or any part of it is covered during or incidental to the breast-feeding.



§ 17-25-11 - County boards of supervisors and municipal governing authorities authorized to allow off-duty law enforcement officers to use public uniforms and weapons in performance of certain private security duties

(1) Certified law enforcement officers or certified part-time law enforcement officers, as defined in Section 45-6-3, who are employed by a county or municipality may wear the official uniform and may utilize the official firearm issued by the employing jurisdiction while in the performance of private security services in off-duty hours. The governing authority of a municipality must approve of such use of the uniform and official weapon by municipal law enforcement officers by act spread upon the minutes of such board and approved by the chief executive. The sheriff of a county must approve such use of the uniform and official weapon by deputy sheriffs. Approval shall be on an employee-by-employee basis and not by general order. Any proceedings regarding application or approval and the minutes regarding same shall be a public record.

(2) Each governing board and chief executive or sheriff shall determine before the use of the official uniform and weapon is approved that the proposed employment is not likely to bring disrepute to the employing jurisdiction or its law enforcement agency, the officer at issue, or law enforcement generally, and that the use of the official uniform and weapon in the discharge of the officer's private security endeavor promotes the public interest.

(3) Acts and omissions of an officer in discharge of private security employment shall be deemed to be the acts and omissions of the person or entity employing the officer for such private security services, and not the acts and omissions of the jurisdiction whose uniform and weapon are approved for such private security use. An employer employing the officer for private security services shall hold harmless the jurisdiction by which the officer is employed and fully indemnify the jurisdiction for any expense or loss, including attorney's fees, which results from any action taken against the jurisdiction arising out of the acts or omissions of the officer in discharge of private security services while wearing the official uniform or using the official weapon. Neither the state nor any subdivision thereof shall be liable for acts or omissions of an officer in the discharge of the private security employment duties.

(4) Certified police officers performing private jobs during their off-duty hours are required to notify the appropriate law enforcement agency of the place of employment, the hours to be worked, and the type of employment.

(5) The official uniform and weapon may be worn and utilized only at locations which are within the jurisdiction of the governmental entity whose uniform and weapon are involved.



§ 17-25-13 - Procedure to assist in collection of delinquent water sewer service bills by counties, municipalities and water sewer associations

(1) For purposes of this section:

(a) "Water sewer association" means any corporation, whether for profit or not for profit, that provides, distributes, transmits, treats, pumps, or stores raw or potable water to, or for the benefit of, members of the general public or commercial, industrial and other users; and

(b) "Water sewer system" means any entity that provides, distributes, transmits, treats, pumps or stores raw or potable water to or for the benefit of members of the general public and commercial, industrial, and other users, including, without limitation, the following entities that perform such activities:

(i) Municipalities;

(ii) Counties; and

(iii) Water sewer associations.

(2) (a) When a person is delinquent on the payment of an undisputed bill for water sewer service provided by a water sewer system within this state, moves into another area of this state, and applies for or receives water from another water sewer system, if the person's former water sewer system establishes that there is no dispute that the delinquent amount is properly due and owed by that particular individual in that amount, the new water sewer system shall refuse to provide water sewer service to the delinquent person until such person provides proof of curing the delinquency.

(b) This subsection shall not apply to a delinquency that has been disputed by the person in writing, unless the delinquency has been reduced to a final judgment of a court of competent jurisdiction.

(3) No provision of this section shall apply to a water sewer system that is regulated by the Mississippi Public Service Commission as a "public utility" as defined in Section 77-3-3.



§ 17-25-15 - Prohibition against enactment of certain new ordinances affecting existing qualified sport shooting ranges; criteria for qualifying for ordinance exemptions

(1) An established sport shooting range that is not in violation of a state law or an ordinance of a unit of local government prior to the enactment of a new ordinance of a unit of local government affecting the range may continue in operation even if, at or after the time of the enactment of the new ordinance, the operation of the sport shooting range is not in compliance with the new ordinance.

In order to qualify for the provisions of this subsection, an established outdoor shooting range must be:

(a) Constructed in a manner not reasonably expected to allow a projectile to cross the boundary of the tract; or

(b) Located on a tract of land of ten (10) acres or more and more than one hundred fifty (150) feet from a residence or occupied building located on another property if a shotgun, air rifle or air pistol, BB gun or bow and arrow is discharged; or

(c) Located on a tract of land of fifty (50) acres or more and more than three hundred (300) feet from a residence or occupied building located on another property if a center fire or rim fire rifle or pistol or a muzzle-loading rifle or pistol of any caliber is discharged.

(2) No new ordinance of a local unit of government shall prohibit an established sport shooting range that is in existence on March 31, 2008, from doing any of the following within the existing geographic boundaries of the sport shooting range:

(a) Repair, remodel or reinforce any building or improvement as may be necessary in the interest of public safety or to secure the continued use of the building or improvement;

(b) Reconstruct, repair, rebuild or resume the use of a facility or building damaged by fire, collapse, explosion, act of nature or act of war occurring after March 31, 2008;

(c) Expand or enhance its membership or opportunities for public participation;

(d) Reasonably expand or increase facilities or activities.

(3) A person who subsequently acquires title to real property affected by the use of property with an established sport shooting range shall not maintain a nuisance action against the person who owns the range to restrain, enjoin or impede the use of the range where there has not been a substantial change in the hours of operation of the range, the types of firearms used at the range, or the number of persons using the range.



§ 17-25-17 - Reimbursement of steel rebar micro-mills for costs incurred for site preparation, real estate improvements, railroads, roads, utilities and infrastructure related to project

(1) As used in this section, "project" means a major steel rebar micro-mill for use in the manufacture of steel rebar with an initial capital investment from private sources of not less than One Hundred Million Dollars ($ 100,000,000.00) which will create at least one hundred (100) full-time jobs with an average annual salary, excluding benefits which are not subject to Mississippi income taxes, of at least Fifty Thousand Dollars ($ 50,000.00), and for which construction begins on or before September 15, 2010.

(2) The governing authorities of any municipality or the board of supervisors of any county in which there is to be located a project may provide funds to the enterprise owning or leasing the project in order to reimburse the enterprise for costs it incurs for site preparation, real estate improvements, railroads, roads, utilities and infrastructure related to the project. Reimbursements shall be made with local funds and may include, but not be limited to, the proceeds of bonds.



§ 17-25-19 - Prohibition against ordinance authorizing use of automated recording equipment to enforce compliance with or impose penalties for violation of traffic laws

(1) (a) Neither the board of supervisors of any county nor the governing authority of any municipality shall adopt, enact or enforce any ordinance authorizing the use of automated recording equipment or system to enforce compliance with traffic signals, traffic speeds or other traffic laws, rules or regulations on any public street, road or highway within this state or to impose or collect any civil or criminal fine, fee or penalty for any such violation.

(b) Any county or municipality using automated recording equipment or system shall remove the equipment or system before October 1, 2009.

(2) For the purposes of this section, the term "automated recording equipment or system" means a camera or optical device installed to work in conjunction with a traffic control signal or radar speed detection equipment or both and designed to record images that depict the license plate attached to the rear of a motor vehicle that is not operated in compliance with instructions of the traffic control signal or the posted speed limit.



§ 17-25-21 - Authorization to enter into collection agreements to collect cash appearance bonds from certain defendants

The board of supervisors of any county, in its discretion, and the governing authority of any municipality, in its discretion, may proceed under Section 19-3-41(2), in the case of a county, or under 21-17-1(6), in the case of a municipality, to contract with a private attorney, private collection agent or agency, or the office of the district attorney for the circuit court district in which the county or municipality is located to collect cash appearance bonds from any defendant who has failed to appear in court within ninety (90) days after the court date is set for the defendant, subject to the right of a defendant who is charged with an offense to a trial on the merits of the charge against him, so that the court may authorize the clerk to give notice to any defendant who has failed to appear at the time set that collection fees may be included as part of the court costs.



§ 17-25-23 - Authorization to enter into agreements with approved business enterprises under certain circumstances; authorization to enter into fee-in-lieu agreements

(1) As used in this section:

(a) "Enterprise" means an approved business enterprise as defined in Section 57-1-221.

(b) "Project" means a project as defined in Section 57-1-221 with a minimum capital investment in this state of not less than One Hundred Million Dollars ($ 100,000,000.00).

(2) The board of supervisors of a county or the governing authorities of a municipality may each enter into an agreement with an enterprise that receives a loan for a project under Section 57-1-221, that provides that the county or municipality will not levy any taxes, fees or assessments upon the enterprise other than taxes, fees or assessments that are generally levied upon all taxpayers.

(3) The board of supervisors of a county or the governing authorities of a municipality may each enter into a fee-in-lieu agreement as provided in Section 27-31-104, with an enterprise that receives a loan for a project under Section 57-1-221.

(4) The agreements authorized in this section may be for a period not to exceed twenty (20) years.



§ 17-25-25 - Uniform requirements for disposal of personal property belonging to county or municipality

(1) General. The governing authority of a county or municipality may sell or dispose of any personal property or real property belonging to the governing authority when the property has ceased to be used for public purposes or when, in the authority's judgment, a sale thereof would promote the best interest of the governing authority. For purposes of this section, the term "personal property," includes, but is not limited to, equipment, vehicles, fixtures, furniture, firearms and commodities.

(2) Public sale. At least ten (10) days before bid opening, the governing authority shall advertise its acceptance of bids by posting notices at three (3) public places located in the county or municipality that the governing authority serves. One (1) of the three (3) notices shall be posted at the governing authority's main office. The governing authority may designate the manner by which the bids will be received, including, but not limited to, bids sealed in an envelope, bids made electronically or bids made by any other method that promotes open competition. The proceeds of the sale shall be placed in a properly approved depository to the credit of the proper fund.

(3) Private sale. Where the personal property does not exceed One Thousand Dollars ($ 1,000.00) in value, the governing authority, by a unanimous approval of its members, may sell or dispose of the property at a private sale. The proceeds of the sale shall be placed in a properly approved depository to the credit of the proper fund.

(4) Public auction. The governing authority of a county or municipality may sell or dispose of any surplus personal or real property at a public auction that shall be conducted by an auctioneer or auction company that meets the standards established by the State Department of Audit and is hired by the governing authority of a county or municipality.

(5) If the governing authority finds that the fair market value of the personal property or real property is zero and this finding is entered on the minutes of the authority, then the governing authority may dispose of such property in the manner it deems appropriate and in its best interest, but no official or employee of the governing authority shall derive any personal economic benefit from such disposal.

(6) If the property may be of use or benefit to any federal agency or authority, another governing authority or state agency of the State of Mississippi, or a state agency or governing authority of another state, it may be disposed of in accordance with Section 31-7-13(m)(vi).

(7) Nothing contained in this section shall be construed to prohibit, restrict or to prescribe conditions with regard to the authority granted under Section 17-25-3.



§ 17-25-27 - Authorization to enter into certain agreements with economic development projects

(1) As used in this section, "economic development project" means any project in which the State of Mississippi has committed state or federal program funds to incentivize a company to locate or expand a business in the state and create or maintain jobs within the state.

(2) The board of supervisors of a county or the governing authorities of a municipality may enter into agreements with an economic development project that are binding on future boards of supervisors of the county or governing authorities of the municipality:

(a) To provide water, sewer and other county or municipal services; and/or

(b) Providing that the board of supervisors or governing authorities will agree in advance to approve any request for exemption from ad valorem taxes in the manner provided by law and that any such exemption shall be for a period of ten (10) years.

(3) The agreements authorized under this section may be for a period not to exceed twenty (20) years.



§ 17-25-29 - Rights of members of member-owned water association or system to attend meetings; notice

In addition to the rights prescribed in Section 79-11-177, a member of a member-owned rural water association or system, incorporated under Chapter 11, Title 79, Mississippi Code of 1972, shall have the right to attend regularly scheduled board meetings of the association or system. Further, if a meeting pertains to the election of board members for the association or system, then the association or system shall provide written notice of the meeting by mail at least fifteen (15) days in advance of the meeting at which the election will occur. The written notice shall also be included on any association's or system's invoice or statement that is submitted to the member within thirty (30) days of the meeting.



§ 17-25-31 - Sale of badge and helmet to retiring firefighter or spouse of firefighter killed in line of duty authorized

Upon approval of the governing authority of the municipality or county, a member of any municipal or county fire protection department who retires or the spouse of a fireman who is killed in the line of duty may be allowed to purchase the helmet and badge that were issued to the fireman by the fire protection department from which he or she retired or by whom he or she was employed at the time of death. The governing authority of the municipality or county shall determine the amount to be paid for the helmet and badge by the retiring fireman or the spouse of the fireman. The governing authority of the municipality or county may approve such a sale for a helmet and badge issued to a volunteer fireman if the equipment was originally purchased using municipal or county funds.



§ 17-25-33 - Prohibition against law, rule, ordinance, etc. interfering with employer's ability to be informed about employee or potential employee background

(1) No county, board of supervisors of a county, municipality, governing authority of a municipality or any other political subdivision shall adopt or maintain in effect any law, ordinance, or rule that creates requirements, regulations, processes or prohibitions that in any way interfere with an employer's ability to become fully informed about the background of an employee or potential employee for the purpose of creating or maintaining a fair, secure, safe and productive workplace. Any ordinance or regulation that exists as of July 1, 2014, or is created after July 1, 2014, that violates the provisions of this section shall be explicitly preempted and voided by this section.

(2) The Legislature recognizes that fair, secure and safe workplaces are critical to high employer and employee productivity and increased employer and employee productivity improve the economic health of our state. Because the employer is in the best position to understand the fairness, security and safety needs of his or her workplace, any law or ordinance that hinders an employer's ability to meet the demands of such needs by limiting the ability of an employer to become informed about the background of an employee or potential employee, shall be declared unfair and against the laws and policies of this state.



§ 17-25-35 - Continued payment of compensation and related benefits of county or municipality employees who protect public interest and are injured in the line of duty

The governing authority of any municipality and the board of supervisors of any county may, in its discretion, adopt a policy to continue to pay all or a portion of the regular compensation and related benefits of any law enforcement officer, firefighter or other employee that protects the public interest of the municipality or county who is injured in the line of duty, during the time that the injured employee is physically unable to perform the duties of his or her employment, in accordance with the following:

(a) The municipality or county may continue to pay all or a portion of the injured employee's regular compensation and related benefits until such time as the employee is physically able to perform the duties of his or her employment, or the employee retires on a disability retirement allowance, whichever occurs first.

(b) The maximum portion of the injured employee's regular compensation that the municipality or county may continue to pay is the difference between the total amount that the injured employee is receiving from workers' compensation benefits and disability benefits from the trust fund created under Section 45-2-21 and the amount of the employee's regular compensation.

(c) At such time as the injured employee is no longer receiving any workers' compensation benefits or disability benefits from the trust fund created under Section 45-2-21, the municipality or county may continue to pay the full amount of the employee's regular compensation for such period of time as allowed under the policy.






Chapter 27 - MUNICIPAL HISTORICAL HAMLET ACT

§ 17-27-1 - Short title; purpose

This chapter shall be known as the "Municipal Historical Hamlet Act," and it shall serve the purpose of having historical small communities organize community activities that will positively influence the infrastructure of such communities.



§ 17-27-3 - Legislative findings

The Legislature finds the following:

(a) Population growth as well as development in historical communities result in new and increased demands for public facilities and services that promote the public peace, health, safety, and general welfare;

(b) The residents and property owners in these communities should have reasonable methods available so they can provide these public facilities and services; and

(c) The ability of residents and property owners in historical communities to propose the establishment of municipal historical hamlets is a method to fulfill the demands for these much needed public facilities and services.



§ 17-27-5 - Municipal historical hamlet defined; powers

(1) For purposes of this chapter, the term "municipal historical hamlet" means any former city, town or village with a current population of less than six hundred (600) inhabitants that lost its charter before 1945.

(2) After the creation of a municipal historical hamlet, as prescribed in Sections 17-27-7 through 17-27-11, the powers of such historical hamlet shall be as follows:

(a) To designate the county seat of government located at a county courthouse within the jurisdiction where the hamlet is located as the municipal historical hamlet meeting place;

(b) To be recognized for historical districts within a municipal historical hamlet; and

(c) To work with a planning and development district in promoting economic, community and human resources within a municipal historical hamlet and to apply for any type of grant to improve the infrastructure of such hamlet, including any small municipalities grant programs authorized, such as in Sections 21-17-1 and 21-27-23.

(3) The board of supervisors of the county in which a municipal historical hamlet is located, acting for and on the behalf of the hamlet, may exercise any powers authorized under this section.

(4) Taxes or fees shall not be imposed by or against any municipal historical hamlet for any general or special purpose.

(5) A municipal historical hamlet shall not be considered as one (1) of the classes of municipal corporations which are prescribed in Section 21-1-1 but shall be considered an unincorporated area zoned for consideration of issues affecting the designated community through any application or process recognizing the area specifically within any county or counties.



§ 17-27-7 - Petition for creation of municipal historical hamlet; requirements

Any inhabitant or inhabitants of any former city, town or village that meets the criteria of a municipal historical hamlet, as defined in Section 17-27-5, and desires to create a municipal historical hamlet, shall prepare a petition and file such petition with the chancery clerk of the county in which such proposed historical hamlet is located or, if the proposed municipal historical hamlet is located in more than one (1) county, the chancery clerk of both counties. The petition shall meet the following requirements:

(a) It shall accurately reference the territory proposed to be a municipal historical hamlet as the former municipal corporation and the date on which that charter was suspended, with the last date of such suspension being before 1945;

(b) It shall set forth the name of the hamlet which is desired;

(c) It shall set forth the number of inhabitants of such territory as per the most recent decennial census; and

(d) It shall be sworn to by one or more of the petitioners and placed on file in the land records of the chancery clerk.



§ 17-27-9 - Effective date of existence of municipal historical hamlet; prohibition against formation of municipal historical hamlet for certain purposes

(1) After the filing of the petition for the creation of a municipal historical hamlet, as prescribed in Section 17-27-7, a certified copy of the petition shall be delivered to the president of the board of supervisors in the county or counties where the hamlet is located and shall be spread upon the minutes for recognition as a hamlet, and at that time the existence of the historical hamlet shall become effective.

(2) No municipal historical hamlet shall be recognized that lies in whole or in part in any incorporated area and shall not be considered a municipal corporation under Section 21-1-1 in order to defeat or defend against the inclusion within the boundaries of any municipal corporation.



§ 17-27-11 - Form of name of municipal historical hamlet

The name of a created municipal historical hamlet shall either be "The Municipal Historical Hamlet of ," "The Hamlet of " or "The Historical Hamlet of ." The blank shall be filled in with the name by which such hamlet has been legally designated and shall be placed in the records of the Secretary of State.






Chapter 29 - MISSISSIPPI ENTERTAINMENT DISTRICT ACT

§ 17-29-1 - Short title

This chapter may be cited as the "Mississippi Entertainment District Act."



§ 17-29-3 - Definitions

For the purposes of this chapter:

(a) "Business" means any corporation, limited liability company, partnership, or sole proprietorship.

(b) "Entertainment district" or "district" means an area designated by a county or municipality in which entertainment services are centered.

(c) "Entertainment services" means any sale of tickets, passes, or admissions to an event, including, but not limited to, a sporting event, athletic event, festival, concert, or theater show.

(d) "Entertainment facility" means any structure that provides entertainment services and shall include, but not be limited to, a theater, amphitheater, golf course, museum, zoo, automobile racetrack, arena, stadium, or similar venue.

(e) "Municipality" means any county or incorporated city, municipality, town or village in the state.

(f) "Ticket fee" means an additional fee added on to the price of entertainment services sold.

(g) "Qualifying business" means any business within an entertainment district that constructs and operates an entertainment facility that is established or remodeled after July 1, 2009, elects to participate in the accelerated depreciation deduction authorized by Section 17-29-7, and is approved to do so in accordance with the rules and regulations adopted by the State Tax Commission.



§ 17-29-5 - Establishment of entertainment districts by governing authorities of municipalities and counties; application for approval of district to State Tax Commission

The governing authorities of a municipality, by majority vote, may establish entertainment districts within its boundaries and shall designate the geographic area or areas in which a district shall be established. Following establishment of a district, application for approval of the entertainment district shall be made by the establishing municipality to the State Tax Commission which shall be required to approve the establishment and designation of the district within such municipality in accordance with the rules and regulations adopted by the State Tax Commission.



§ 17-29-7 - Use of accelerated state income tax depreciation deduction by qualifying business authorized; exceptions

(1) Except as otherwise provided by this section, qualifying businesses which construct or renovate an entertainment facility or facilities within an entertainment district after July 1, 2009, may use an accelerated state income tax depreciation deduction. The accelerated depreciation deduction shall be computed by accelerating depreciation period required by Title 35, Part III, Subpart 5, Chapter 4, Mississippi Administrative Code, to a five-year depreciation period.

(2) Gaming establishments licensed under the Mississippi Gaming Control Act shall not be eligible for the accelerated depreciation deduction authorized under this section. Licensees under the Charitable Bingo Law shall not be eligible for the accelerated depreciation deduction authorized under this section, and the accelerated depreciation deduction shall not apply to any property utilized in the conduct of charitable bingo under the Charitable Bingo Law.



§ 17-29-9 - Qualifying businesses electing to use accelerated depreciation deduction to impose ticket fee on entertainment services provided by the business; collection of fees; enforcement

(1) Any qualifying business that elects to utilize the accelerated depreciation deduction provided in Section 17-29-7 shall impose a ticket fee on any entertainment services provided by the qualifying business in the amount of Two Dollars ($ 2.00) per ticket, pass or admission, as applicable, in addition to the tax levied by Section 27-65-22.

(2) The fee shall be collected by and paid to the Mississippi State Tax Commission on a form prescribed by the State Tax Commission in the manner that state sales taxes are collected and paid; and full enforcement provisions and all other provisions of Chapter 65, Title 27, Mississippi Code of 1972, shall apply as necessary to the implementation and administration of this section. The revenue collected by the State Tax Commission pursuant to this section shall be deposited into the State General Fund.

(3) The ticket fee shall be charged and collected for a period of five (5) years from the date a qualifying business elects to utilize the accelerated depreciation deduction authorized in Section 17-29-7.









Title 19 - COUNTIES AND COUNTY OFFICERS

Chapter 1 - COUNTY BOUNDARIES

§ 19-1-1 - Adams County

Adams County is bounded by beginning on the Mississippi River, bounding on Jefferson County, at the upper side of Rose's old settlement, and thence easterly in a direct line to Strover's mound, near Fairchild's creek; thence up the south branch of said creek, with its meanderings, to a place once known as Griffin's stillhouse, and afterward George Selser's springs; thence in a direct line to the northeast corner of what was once Edmond Andrews' cotton gin; thence in a due east course to the basis meridian line; thence south with said line, on Jefferson and Franklin Counties, to the River Homochitto; thence with said river, bounding on Wilkinson County (to leave Tansy Island in Wilkinson County), to the Mississippi River; and thence northerly along the same to the place of beginning. The county site is Natchez.



§ 19-1-3 - Alcorn County

Alcorn County is bounded by beginning on the boundary line between the States of Mississippi and Tennessee, where the line between ranges four and five, east, intersects the same; thence east with said state line to a point two miles east of the line between ranges eight and nine, east; thence south on section lines to the southeast corner of section five, township four, range nine, east; thence west on section lines to the southwest corner of section two, township four, range five, east; thence north on section lines to the line between townships two and three; thence west on said township line to the southwest corner of township two, range five, east; thence north on the line between ranges four and five, east, to the beginning. The county site is Corinth.



§ 19-1-5 - Amite County

Amite County is bounded by beginning on the Homochitto River at the mouth of Foster's creek; thence up said river, with its meanderings, to the line between townships four and five; thence with said township line east to its intersection with the line between ranges six and seven, east; thence south with said range line to the boundary of Louisiana; thence west on the boundary line to the line between ranges one and two, east; thence north on the range line to Foster's creek; thence down said creek to the place of beginning. The county site is Liberty.



§ 19-1-7 - Attala County

Attala County is bounded by beginning at the point on Big Black River where the line between townships sixteen and seventeen crosses the same; thence east with said township line to the line between ranges nine and ten, east; thence south to the line between townships twelve and thirteen, being the northeast corner of Leake County; thence west with the line between townships twelve and thirteen to the line between ranges five and six, east; thence south with said range line to the center of township twelve, range five, east; thence due west with sectional lines to the Choctaw boundary; thence southerly on said boundary line one mile; thence west on section lines to Big Black River; thence up said river, with its meanderings, to the beginning. The county site is Kosciusko.



§ 19-1-9 - Benton County

Benton County is bounded by beginning at a point on the boundary between the States of Mississippi and Tennessee where it is intersected by the line between ranges one and two, west; thence south on section lines to the southwest corner of section six, township three, range one, west; thence due east on section lines to the southeast corner of section four, township three, range one, west; thence due south on section lines to the southwest corner of section three, township six, range one, west; thence east to the basis meridian; thence north on said meridian line to the line between townships five and six; thence due east on said township line to the southeast corner of section thirty-three, in township five, range two, east; thence due north on section lines to the southeast corner of section sixteen, in township three, range two, east; thence due east on section lines to the southeast corner of section thirteen, township three, range two, east; thence due north on range line between ranges two and three to the southeast corner of township two, range two, east; thence due east on township lines to the southeast corner of section thirty-one, township two, range three, east; thence due north on section lines to the Tennessee state line; thence due west on said state line to the beginning. The county site is Ashland.



§ 19-1-11 - Bolivar County

Bolivar County is bounded by beginning on the Mississippi River, at the center of township twenty-six, north, range seven, west; thence east with said line to the line between ranges four and five, west; thence south on said line to the line between townships twenty and twenty-one; thence west on said township line to the range line between ranges five and six, west; thence south to the township line between townships nineteen and twenty; thence west to the Mississippi River; thence up said river to the beginning. The county sites are Rosedale and Cleveland.



§ 19-1-13 - Calhoun County

Calhoun County is bounded by beginning at the northwest corner of section three, township eleven, range three, west; thence east on the township line to the northeast corner of township eleven, range one, west; thence south on the range line to the southeast corner of said township; thence east to the northeast corner of township twelve, range one, east; thence south to the northeast corner of township fifteen, range one, east; thence west to the northwest corner of section three, township fifteen, range one, east; thence south to the southeast corner of township twenty-two, range ten, east; thence west eighteen miles to the southwest corner of township twenty-two, range eight, east; thence north to the beginning. The county site is Pittsboro.



§ 19-1-15 - Carroll County

Carroll County is bounded by beginning at the middle of the Yalobusha River at the point at which a line drawn from the center of township twenty-one, range two, east, would intersect said river; thence east on section lines to the northwest corner of section twenty-one, township twenty-one, range five, east; thence south to the northwest corner of section twenty-one, township eighteen, range five, east; thence east to the northwest corner of section nineteen, township eighteen, range six, east; thence south one mile to the section line; thence east to the northeast corner of section twenty-seven, township eighteen, range six, east; thence south to the southwest corner of section thirty-five, township seventeen, range six, east; thence west to Big Black River; thence with the middle of said river to the northeast corner of Holmes County; thence with the boundary line of Holmes County to the point at which said line is crossed by the line between sections fourteen and fifteen, township seventeen, range one, east; thence north with said section line to the southwest corner of section fourteen, township eighteen, range one, east; thence east to the range line between ranges one and two, east; thence north to the northwest corner of township eighteen, range two, east; thence east to the southeast corner of section thirty-two, township nineteen, range two, east; thence north to the northeast corner of section seventeen, township twenty, range two, east; thence west by section lines to the middle of the Yalobusha River; thence north with the middle of said river to the beginning. The county sites are Carrollton and Vaiden.



§ 19-1-17 - Chickasaw County

Chickasaw County is bounded by beginning at the northwest corner of township twelve, range two, east; thence east to the northeast corner of township twelve, range five, east; thence south on the range line to the northeast corner of township fifteen, range five, east; thence west on the township line to the range line between ranges three and four, east; thence south to the southeast corner of section twenty-four, township fifteen, range three, east; thence west to the northwest corner of section thirty of same township; thence south to the southwest corner of same section; thence west to the northeast corner of section thirty-six, township twenty-two, range ten, east; thence north to the northeast corner of township twenty-two, range ten, east; thence east to the southeast corner of township fourteen, range one, east; thence north to the beginning. The county sites are Houston and Okolona.



§ 19-1-19 - Choctaw County

Choctaw County is bounded by beginning at the northeast corner of section twelve, township nineteen, range eleven, east; thence west on section lines to a point where said section line crosses Big Black River; thence down said river by the middle of the stream to where it crosses the line between sections fifteen and sixteen, township eighteen, range eight, east; thence south on said section line to the southwest corner of section thirty-four, township seventeen, range eight, east; thence east on the township line between townships sixteen and seventeen to the northeast corner of township sixteen, range nine, east; thence south on the range line between ranges nine and ten to the southwest corner of township fifteen, range ten, east; thence east on the township line between townships fourteen and fifteen to the southeast corner of township fifteen, range ten, east; thence north on the range line between ranges ten and eleven to the northeast corner of said township fifteen, range ten; thence east to the southeast corner of township sixteen, range eleven, east; thence north on the range line to the northeast corner of said township sixteen, range eleven, east; thence east to the southwest corner of Oktibbeha County-southwest corner of township seventeen, range twelve, east; thence north with the boundary line of Oktibbeha county to the beginning. The county site is Ackerman.



§ 19-1-21 - Claiborne County

Claiborne County is bounded by beginning at the junction of the Little Boguesha with the Mississippi River, nearly opposite to Big Black Island, on the southwestern boundary of Warren County; thence with Little Boguesha to the Big Boguesha; thence with Big Boguesha to the Big Black River; thence up said river, with its meanderings, to the old Choctaw boundary, in township fourteen, range five, east; thence south with said Choctaw boundary line to the township line between townships nine and ten, the same being the northeast corner of Jefferson County; and the boundary line between Claiborne and Jefferson Counties is as follows: beginning on the Mississippi River at a point opposite the lower end of the Petit Gulf hills, running thence a direct course to the most northern point of the tract of land formerly known as "Robert Trimble's," on Tabor's creek of Bayou Pierre; continuing the same course until it shall intersect the South Fork of Bayou Pierre, at Elijah L. Clarke's wagon ford on said creek; thence up said creek to the township line between townships nine and ten; thence along said township line east to the old Choctaw boundary line; and the western boundary line of Claiborne County is the western boundary of the state between said two points of beginning on the Mississippi River. The county site is Port Gibson.



§ 19-1-23 - Clarke County

Clarke County is bounded by beginning on the Choctaw boundary line, where the range line between ranges thirteen and fourteen, east, of the Choctaw meridian extended strikes the same; thence eastwardly with said Choctaw boundary line to the northwest corner of the Hiawanee reserve; thence direct to the northeast corner of said Hiawanee reserve; thence along the said Choctaw boundary line to the Alabama state line; thence nearly due north along said state line to the point where the township line between townships four and five strikes the same; thence west along said township line to the northwest corner of township four, range fourteen, east; thence due south along the range line to the point of beginning. The county site is Quitman.



§ 19-1-25 - Clay County

Clay County is bounded by beginning at a point where the section line running east from the northeast corner of section twenty-four, township sixteen, range seven, east intersects the Tombigbee River; thence running due west to the northwest corner of section nineteen, township sixteen, range six, east; thence due north to the northeast corner of township fifteen, range five, east; thence west to the northwest corner of township fifteen, range four, east; thence south to the southwest corner of section nineteen in said township and range (township fifteen, range four, east), thence west to the northwest corner of section thirty, township fifteen, range three, east, and running south along the line between ranges two and three, east, to the intersection of said range line with the old Chicasaw boundary line; thence north, 77.03 east, on said line to the northwest corner of fractional section thirty-five, township twenty-one, range twelve, east; thence south on the sectional line to the southwest corner of section twenty-six, township twenty, range twelve, east; thence to the northeast corner of Oktibbeha County; thence south along the boundary of Oktibbeha County to the southwest corner of section eighteen, township nineteen, range sixteen, east; thence east to the southwest corner of section fourteen, township nineteen, range sixteen, east, to Catalpa creek; thence down the meanderings of said creek to its junction with Tibbie creek; thence down the meanderings of Tibbie creek to its junction with the Tombigbee River at the southeast corner of section thirty-five, township seventeen, range seven, east; thence following the meanderings of said river to the beginning. The county site is West Point.



§ 19-1-27 - Coahoma County

Coahoma County is bounded by beginning where the Choctaw and Chickasaw boundary intersects the Mississippi River; thence southerly with said boundary line to its intersection with the line between townships twenty-nine and thirty; thence south with the section lines to the northeast corner of section thirty-three, township twenty-eight, range two west; thence west on section lines to the range line between ranges two and three west; thence south on the range line to the southwest corner of township twenty-five, range two west; thence west with the line between townships twenty-four and twenty-five to the southwest corner of township twenty-five, range four west; thence north on the line between ranges four and five west to the northeast corner of section twenty-four, township twenty-six, range five west; thence west on sectional lines to the Mississippi River; thence up said river to the beginning. The county site is Clarksdale.



§ 19-1-29 - Copiah County

Copiah County is bounded by beginning where the line between townships two and three intersects the old Choctaw boundary; thence east on said township line to Pearl River; thence down said river, with its meanderings, to the old Choctaw boundary; thence southwesterly with said boundary line to the line between townships eight and nine; thence west with said township line to the northeast corner of section three, township eight, range eight, east; thence south to the southeast corner of said section; thence west to the southwest corner of section four of said township; thence north to the line between townships eight and nine; thence west to the Choctaw boundary line; thence northerly with said boundary line to the beginning. The county site is Hazlehurst.



§ 19-1-31 - Covington County

Covington County is bounded as follows: Beginning at the southwest corner of section thirty-five, township six, north, range sixteen west; thence due north along section lines to Bowie creek; thence northwestwardly up the middle or thread of said creek to where the same crosses the line between townships seven and eight; thence due west along said township line to the line between ranges seventeen and eighteen, west; thence due north on said range line to the old Choctaw boundary line; thence north of east with said boundary line to the northeast corner of section thirty-three, township ten, range fourteen, west; thence south on section lines to the township line between townships five and six; thence west with said township line to the beginning. The county site is Collins.



§ 19-1-33 - De Soto County

De Soto County is bounded by beginning where the northern boundary of the state intersects the Mississippi River; thence east with said boundary line to the center of range five, west; thence south with the section lines through the center of said range to the southeast corner of section thirty-two, township three, range five, west; thence west on the township line between townships three and four to where said line intersects Coldwater River; thence down, with the meanderings of said river, to where the range line between ranges nine and ten intersects said river; thence north along said range line to the lines between townships two and three, range nine, west; thence west with said township line to the Mississippi River; thence up said river to the beginning. The county site is Hernando.



§ 19-1-35 - Forrest County

Forrest County is bounded as follows: Beginning at the northeast corner of township five, north, of range twelve, west, of St. Stephen's meridian, then run south along the line dividing ranges eleven and twelve to the southeast corner of township one, south, of range twelve, west; then run west along the line of Stone County to the southwest corner of township one, south, of range thirteen, west; then run north along the lines of Pearl River and Lamar Counties to the southeast corner of township five, north, of range fourteen, west; then run west along the line of Lamar County to the southwest corner of said last named township; then run north along the line of Lamar County to the northwest corner of said last named township; then run east along the lines of Covington and Jones Counties to the point of beginning. The county site is Hattiesburg.



§ 19-1-37 - Franklin County

Franklin County is bounded by beginning at the northwest corner of township seven, range one, east; thence east with the township line to a point one mile east of the range line between ranges five and six, east; thence south on the section line, one mile from said range line, to the township line between townships four and five; thence west with said township line to the Homochitto River; thence down, with the meanderings of said river, to the basis meridian line; thence north on said meridian line to the beginning. The county site is Meadville.



§ 19-1-39 - George County

George County is bounded as follows, to wit: Beginning at the northwest corner of section six, township one, south, range eight, west; and from thence running south along the line of Perry County to a point dividing township one, south and township two, south; thence running west along said township line to the northwest corner of section three, township two, south, range nine, west; thence south along the lines of Stone County to a point dividing township three, south, and township four, south, and from thence run east along the lines dividing township three, south, and township four, south, to the Mississippi and Alabama state line; thence run north along said state line to the thirty-first parallel of latitude which is the same as a point dividing township one, south, and township one, north; thence run west along said township line back to the place of beginning. The county site is Lucedale.



§ 19-1-41 - Greene County

Greene County is bounded by beginning at the northwest corner of township five, north, range eight, west; thence east on the township line to the intersection of the state line with Alabama; thence southerly with said state line to the thirty-first parallel of latitude which is the township line between townships one north and one south; thence west with said township line to the line between ranges eight and nine, west; thence north with said range line to the beginning. The county site is Leakesville.



§ 19-1-43 - Grenada County

Grenada County is bounded by beginning at the northwest corner of township twenty-two, range two, east; thence east with the township line to the southwest corner of section thirty-four, in township twenty-three, range three, east; thence north with the section lines to the northwest corner of said section; thence east with the section lines to the line between ranges three and four, east; thence north with said range line to the township line between townships twenty-three and twenty-four; thence east with said township line to the northwest corner of section three, in township twenty-three, range five, east; thence south to the southwest corner of section ten, in the last named township; thence east with the section line to the range line between ranges seven and eight, east; thence south with said range line to the southeast corner of section thirteen, township twenty-one, range seven, east; thence west with the section lines to the southwest corner of section eighteen, township twenty-one, north, range two, east; thence north on the range line, between ranges one and two, east, to the beginning. The county site is Grenada.



§ 19-1-45 - Hancock County

Hancock County is bounded as follows: Beginning at the southeast corner of township four, south, range fourteen, west, and thence west to the southeast corner of township four, south, range sixteen, west; thence south on the range line nine miles to the southeast corner of section thirteen, township six, south of range sixteen, west; thence west to the northeast corner of section twenty-one, township six, south, of range sixteen, west; thence south to the southeast corner of said section twenty-one, township six, south, of range sixteen, west; thence west to the northwest corner of section thirty, township six, south, of range sixteen, west; thence south along range line between range sixteen and range seventeen to the southeast corner of section one, township seven, south, of range seventeen, west; thence west to Pearl River; thence down said river by the middle thereof to the most eastern junction of said river with Lake Borgne and thence south to the southern boundary of the state; thence eastwardly with said boundary including all islands within six leagues of the shores of the Gulf of Mexico and Lake Borgne to a point due south of the middle of the entrance of the Bay of St. Louis, thence north to the middle of said entrance; thence northwardly along the middle of the Bay of St. Louis to the range line between ranges thirteen and fourteen, thence north along said range line to the point of beginning. The county site is Bay St. Louis.



§ 19-1-47 - Harrison County

Harrison County is bounded by beginning at the southeast corner of section twenty-one, township four, south, range nine, west; thence due south through the middle of said range nine to the middle of the Bay of Biloxi; thence along the middle of said Bay of Biloxi to its entrance at the east end of Deer Island; thence due south to the southern boundary of the State of Mississippi on the Gulf of Mexico; thence westwardly along said boundary to a point from which a line due north strikes the middle of the Bay of St. Louis; including all the islands within six leagues of the shore of the Gulf of Mexico; thence due north to the entrance of said bay; thence along the middle of said Bay of St. Louis northwardly to a point from whence the point at which the line between ranges fourteen and thirteen comes to said bay bears due north; thence due north to the southwest corner of section thirty-one, township four, south, range thirteen, west; thence east to the southeast corner of section thirty-six, township four, south, range thirteen, west; thence north to the northeast corner of section twenty-five, township four, south range thirteen, west, thence east to the point of beginning. The county sites are Gulfport and Biloxi.



§ 19-1-49 - Hinds County

Hinds County is bounded by beginning at a point on Big Black River where the line between ranges two and three, west, intersects said river; thence south on said range line to the lines between townships seven and eight; thence east on said township line to the Choctaw basis meridian; thence south on said meridian line to the line between townships six and seven; thence east on said township line to Pearl River; thence down said river, with its meanderings, to the line between townships two and three; thence west with said township line to the old Choctaw boundary line; thence north on said Choctaw boundary line to Big Black River; thence up said river, with the meanderings thereof, to the beginning. The county sites are Jackson and Raymond.



§ 19-1-51 - Holmes County

Holmes County is bounded by beginning in the Yazoo River where it is intersected by the township line between townships seventeen and eighteen, range one, west; thence running southeasterly by the "Gum Corners" to Big Black River, in township sixteen, range five, east; thence down said river, with its meanderings, to Boles' ferry, in section twenty-two, township twelve, range three, east; thence northwesterly in a direct line to where the township line between townships thirteen and fourteen crosses the Yazoo River; thence in a northwestwardly direction with the meanders of Yazoo River and along its center line to its intersection with the center line of Tchula Lake; thence with the meanderings of Tchula Lake and along its center line to its intersection with the line between sections nineteen and twenty, township fifteen, north, range one, west; thence north along the section lines to the center line of the Yazoo River; thence up said river to the beginning. The county site is Lexington.



§ 19-1-53 - Humphreys County

Humphreys County is bounded as follows: Beginning at the intersection of the center line of Sunflower River with the township line between townships sixteen and seventeen; thence in a southerly direction with the meanders of Sunflower River and along its center line to its intersection with the township line between townships fourteen and fifteen; thence east along said line to the northeast corner of township fourteen, north, range five, west; thence south along the east boundary lines of township fourteen, north, range five, west and township thirteen, north, range five, west, to the southwest corner of township thirteen, north, range four, west; thence east along the south boundary line of township thirteen, north, range four, west, and township thirteen, north, range three, west to the southeast corner of township thirteen, north, range three, west; thence north along the east line of said township thirteen, north, range three, west, to the northeast corner of the same; thence east along the south line of township fourteen, north, range two, west, to the southwest corner of section thirty-six, township fourteen, north, range two, west; thence north along the line between sections thirty-five and thirty-six, township fourteen, north, range two, west, to the center line of the Yazoo River; thence in a northwesterly direction with the meanders of the Yazoo River and along its center line to its intersection with the center line of Tchula Lake; thence with the meanders of Tchula Lake and along its center line to its intersection with the line between sections nineteen and twenty, township fifteen, north, range one, west; thence north along the section lines to the center line of the Yazoo River; thence in a southwesterly direction with the meanders of the Yazoo River and along its center line to the Choctaw boundary line; thence in a northwestly direction along the Choctaw boundary line to its intersection with the east line of township sixteen, north, range three, west; thence north along said township line and along the east line of township seventeen, north, range three, west, to the northeast corner of section thirteen, township seventeen, north, range three, west; thence west along the section lines to the northwest corner of section eighteen, township seventeen, north, range three, west; thence south along the west boundary line of township seventeen, north, range three, west to the township line between townships sixteen and seventeen; thence west along said boundary line to the point of beginning. Said description above embraces portions of Washington, Yazoo, Holmes, Sharkey and Sunflower Counties. The county site is Belzoni.



§ 19-1-55 - Issaquena County

Issaquena County is bounded by beginning at the northwest corner of section three, township thirteen, range seven, west; thence along the township line between townships thirteen and fourteen, west, to the western boundary of the state; thence southerly along the western boundary of the state to the northwest corner of Warren County; thence east along said county line to the southwest corner of township nine, range seven, west; thence south along the range line between ranges two and three to the Yazoo River; thence along the Yazoo River to the range line between ranges three and four, east; thence north along said range line to the southwest corner of township nine, range six, west; thence east along the boundary of Warren County to Big Sunflower River; thence up said river to the southern boundary of township ten, range five, west; thence west along the township line between townships nine and ten to the northwest corner of township nine, range seven, west; thence along the western boundary of Sharkey County to the beginning. The county site is Mayersville.



§ 19-1-57 - Itawamba County

Itawamba County is bounded by beginning at the southwest corner of section fourteen, township seven, range seven, east; thence east by section lines to the boundary line between the States of Mississippi and Alabama; thence southerly on said state boundary to a point one mile north of the line between townships eleven and twelve; thence west by section lines to the southwest corner of section twenty-six, township eleven, range seven, east; thence north by section lines to the point of beginning. The county site is Fulton.



§ 19-1-59 - Jackson County

Jackson County is bounded by beginning at the northwest corner of section three, township four, south, range nine west; thence due south through the middle of said range nine to middle of the Bay of Biloxi, thence along the middle of said Bay of Biloxi to its entrance at the east end of Deer Island; thence due south to the southern boundary of the State of Mississippi on the Gulf of Mexico; thence eastwardly along said boundary, including all the islands within six leagues of the shore of the Gulf of Mexico, to the boundary lines between the States of Alabama and Mississippi, thence northwardly along the said boundary line to the point where the township line between townships three and four, south, intersect said state boundary line; thence west along said township line between townships three and four, south, to the point of beginning. The county site is Pascagoula.



§ 19-1-61 - Jasper County

Jasper County is bounded by beginning at the northwest corner of township four, range ten, east; thence east on the line between townships four and five, north, to the line between ranges thirteen and fourteen, east; thence south on said range line to the Choctaw boundary line; thence westerly on said boundary line to the line between ranges nine and ten, east; thence north on said range line to the beginning. The county sites are Paulding and Bay Springs.



§ 19-1-63 - Jefferson County

Jefferson County is bounded by beginning on the Mississippi River at the southwestern corner of Claiborne County, and thence along the southern boundary of Claiborne County to the Choctaw boundary line; thence south with said boundary to where it crosses the line between townships seven and eight; thence west on said township line to the basis meridian of the Washington district; thence north on said meridian line to the northeast corner of Adams County, at a point due east from the point being the northeast corner of where Edmond Andrews' cotton gin once was; thence due west to such point; thence westerly in a direct line to what was known and called "George Selser's Spring," on the south branch of Fairchild's creek; thence down such south branch to Strover's mound, so-called; thence westerly in a direct line to the upper side of Rose's old settlement, on the Mississippi River; thence up said river to the beginning. The county site is Fayette.



§ 19-1-65 - Jefferson Davis County

Jefferson Davis County is bounded as follows: Beginning at the southeast corner of section thirty-four, township six, north, of range sixteen; thence due north along section line to Bowie creek; thence northwestwardly up the middle or thread of said creek to where the same crosses the line between townships seven and eight; thence due west along said township line to the line between ranges seventeen and eighteen, west; thence due north along said range line to the old Choctaw boundary line; thence westwardly along the old Choctaw boundary line to a point where the same is intersected by the line between sections eleven and twelve, in township nine, north, of range twenty, west; thence due south along section lines to the line between townships six and seven, range twenty, west; thence due east along said township line one mile to the range line between ranges nineteen and twenty, west; thence due south to the southwest corner of section eighteen, township five, north, range nineteen, west; thence east to the southwest corner of section sixteen, township five, north, range eighteen, west; thence north to the township line between townships five and six, north, and thence east to the point of beginning. The county site is Prentiss.



§ 19-1-67 - Jones County

Jones County is bounded by beginning at the point where the Choctaw boundary line crosses the center of range fourteen, west; thence easterly on said Choctaw boundary line to the line between ranges nine and ten, west; thence south with said range line to the township line between townships five and six; thence west with said township line to the center of range fourteen, west; thence north with the section lines, in the center of said range, to the beginning. The county sites are Ellisville and Laurel.



§ 19-1-69 - Kemper County

Kemper County is bounded by beginning at the northwest corner of township twelve, range fourteen, east; thence east between townships twelve and thirteen to the boundary line with the State of Alabama; thence southerly on said boundary line to the line between townships eight and nine, north; thence west with said township line to the line between ranges thirteen and fourteen, east; thence north on said range line to the beginning. The county site is DeKalb.



§ 19-1-71 - Lafayette County

Lafayette County is bounded by beginning at the center of township six, range five, west; thence east on the section line to Little Spring creek; thence southeasterly down said creek to its intersection with the Tallahatchie River; thence up said river to the basis meridian of the Chickasaw survey; thence south on the said meridian line to the line between townships ten and eleven; thence west on said township line to the southwest corner of section thirty-four, township ten, range three, west; thence north to the southwest corner of section twenty-two, township ten, range three, west; thence west to the southwest corner of section twenty-two, township ten, range five, west; thence north to the beginning. The county site is Oxford.



§ 19-1-73 - Lamar County

Lamar County is bounded and described as commencing at the northwest corner of township five, north, range sixteen west; thence running south along the range line between ranges sixteen and seventeen to the thirty-first parallel of latitude, said point being the southwest corner of township one, north, range sixteen, west; thence east along the said thirty-first parallel of latitude to the southeast corner of township one, north, range sixteen, west; thence north one mile to the north boundary line of Pearl River county as it existed prior to the adoption of the Code of 1930; thence east, parallel with said thirty-first parallel of latitude, to the section line between sections twenty-seven and twenty-eight, township one, north, range fifteen, west; thence south to the thirty-first parallel of latitude; thence east to the northeast corner of section three, township one, south, range fifteen, west; thence south to the southeast corner of section three, township one, south, range fifteen, west; thence east along section lines to the section corner common to sections five, six, seven, and eight in township one, south, range fourteen, west; thence north to the said thirty-first parallel of latitude; thence east to the center or half-section line of section thirty-two of township one, north, range fourteen, west; thence north on half-section line of section thirty-two, township one, north, range fourteen, west, to the south line of section twenty-nine; thence east along section lines to the range line between ranges thirteen and fourteen, west; thence north along said range line to the northeast corner of township four, north, range fourteen, west; thence west to the northwest corner of said last mentioned township; thence north along the range line between ranges fourteen and fifteen to the northeast corner of township five, north, range fifteen, west; thence west twelve miles to the point of beginning. The county site is Purvis.



§ 19-1-75 - Lauderdale County

Lauderdale County is bounded by beginning at the northwest corner of township eight, range fourteen, east; thence east on the said township line to the state boundary with the State of Alabama; thence southerly with the said boundary line to the line between townships four and five, north; thence west with said township line to the line between ranges thirteen and fourteen, east; thence north on said range line to the beginning. The county site is Meridian.



§ 19-1-77 - Lawrence County

Lawrence County is bounded as beginning at the southwest corner of township five, north, range ten, east, thence east along the line separating townships four and five to the northeast corner of section five, township four, north, range eleven, east; thence south with the east boundary line of section five to the northeast corner of the southeast quarter of said section five; thence east along the half section line of section four to the northeast corner of the southeast quarter of said section four; thence south with the east boundary of section four to the southeast corner of said section four; thence east along the south boundary line of section three to the southeast corner of the southwest quarter of said section three; thence south along the half section line of section ten to the center of section ten; thence east along the half section line of sections ten, eleven and twelve to the southeast corner of the southwest quarter of the northwest quarter of said section twelve, township four, north, range eleven, east; thence north along the east boundary of the southwest quarter of the northwest quarter of section twelve to the northeast corner of the southwest quarter of the northwest quarter of said section; thence east along the south boundary line of the northeast quarter of the northwest quarter of section twelve to the southeast corner of the northeast quarter of the northwest quarter of section twelve; thence north along the half section line of section twelve to the northeast corner of the northwest quarter of section twelve; thence east along the north boundary line of section twelve to the northeast corner of said section twelve and until it intersects the line between ranges eleven and twelve, east; thence north along the said range line to the southwest corner of section eighteen, township five, north, range twelve east; thence east with the section lines to the Pearl River; thence up said river with its meanderings to where the the line between sections thirteen and twenty-four in township five, north range twenty, west, intersects said river; thence east to the range line between ranges nineteen and twenty, west; thence north along said range line to the township line between townships six and seven; thence west along the township line between township six and seven one mile to the southwest corner of section thirty-six in township seven, range twenty, west; thence north along section lines to the Old Choctaw boundary line; thence westwardly along the Old Choctaw boundary line to the point where the same is intersected by the range line between ranges nine and ten, east; thence south on said range line to the place of beginning. The county site is Monticello.



§ 19-1-79 - Leake County

Leake County is bounded by beginning at the northwest corner of township twelve, range six, east; thence east on the line between townships twelve and thirteen to the range line between ranges nine and ten, east; thence south on said range line to the township line between townships eight and nine; thence west on said line to the range line between ranges five and six, east; thence north on said range line to the beginning. The county site is Carthage.



§ 19-1-81 - Lee County

Lee County is bounded by beginning at the southwest corner of section seven, township eight, range five, east; thence east with the section line to the southeast corner of section eight, in the same township; thence north on the section lines to the southeast corner of section five, township seven, range five, east; thence east to the southwest corner of section one, in the same township; thence north to the northwest corner of the same section; thence east on the township line to the northeast corner of section three, township seven, range seven, east; thence south on section lines to the northeast corner of section thirty-four, township eleven, range seven, east; thence west on section lines to the line between ranges five and six, east; thence south on said range line to the line between townships eleven and twelve; thence west on said township line to the southeast corner of section thirty-six, township eleven, range four, east; thence north on range line between four and five to the northeast corner of section twenty-five, township eight, range four, east; thence north on range line between four and five to the point of beginning. The county site is Tupelo.



§ 19-1-83 - Leflore County

Leflore County is bounded by beginning at the southwest corner of township seventeen, range two west; thence south along the western boundary line of section seven, township sixteen, range two west, to the Choctaw boundary line; thence southeasterly along said Choctaw boundary line to the Yazoo River; thence up said river to the northwest corner of Holmes County; thence southeast along the line of Holmes County to the point at which said line is crossed by the lines between sections fourteen and fifteen, township seventeen, range one, east; thence north with section line to the southwest corner of section fourteen, township eighteen, range one, east; thence east to range line between ranges one and two, east; thence north on said line to the northwest corner of township eighteen, range two, east; thence east to the southeast corner of section thirty-two, township nineteen, range two, east; thence north to the northeast corner of section seventeen, township twenty, range two, east; thence west by section lines to the middle of the Yalobusha River; thence with its meanderings to the Grenada County line; thence west along the said line to the southwest corner of Grenada County; thence north on the Grenada County line to the southern boundary of township twenty-two; thence west along said line to the west bank of the Tallahatchie River; thence up said river to the point at which it is crossed by the northern boundary of township twenty-two; thence west on said line to the southwest corner of Tallahatchie County; thence south on the range line between ranges two and three, west, to the beginning. The county site is Greenwood.



§ 19-1-85 - Lincoln County

Lincoln County is bounded by beginning at a point on the old Choctaw boundary line where the line between townships eight and nine intersects the same; thence east on said township line to the northwest corner of section four, township eight, range eight, east; thence south to the southwest corner of said section; thence east to the southeast corner of section three in the same township; thence north to the line between said townships eight and nine; thence east on said township line to the Choctaw boundary; thence northeast to the line between ranges nine and ten, east; thence south with said range line to the line between townships four and five, north; thence west with said township line to a point one mile east of the line between ranges five and six, east; thence north on section lines to the township line between townships seven and eight; thence west to the Choctaw boundary line where the line between townships seven and eight intersects the same; thence north with the Choctaw boundary line to the beginning. The county site is Brookhaven.



§ 19-1-87 - Lowndes County

Lowndes County is bounded by beginning at the southwest corner of section eighteen, township nineteen, range sixteen, east; thence east to the southwest corner of section fourteen, township nineteen, range sixteen, east; to Catalpa creek; thence down its meanderings to its junction with Tibbee creek; thence with Tibbee creek to its junction with the Tombigbee River; thence with it, and by the middle thereof, to the mouth of Buttahatchie River; thence up said river with its meanderings to a point immediately west of Robinson's bluff, which point is where the middle line (east and west) of the north half of south half of section 21, township 15, range 17 west intersects with the center line of said Buttahatchie River, thence due east to Robinson's bluff, and continuing east along the subdivision line named across sections 21, 22, 23, and 24, township 15, range 17 west, and across section 19, township 15, range 16 west to Mississippi and Alabama State line; thence southerly with said line to the line between townships sixteen and seventeen, north; thence west on said township line to the southwest corner of township seventeen, range sixteen, east; thence north on the line between ranges fifteen and sixteen to the beginning. The county site is Columbus.



§ 19-1-89 - Madison County

Madison County is bounded by beginning at a point on Big Black River, where the same crosses the center line in township twelve, range three, east; thence east to the old Choctaw boundary line; thence north on said boundary line to the center line of township twelve, range five, east; thence through the center of said township twelve, range five, east, to the range line between townships five and six, east; thence south on said range line to Pearl River; thence down said river, with its meanderings, to the line between townships six and seven, north; thence west on said township line to the basis meridian of the Choctaw survey; thence north on said meridian line to the line between townships seven and eight, north; thence west on said township line to the line between ranges two and three, west; thence north on said range line to Big Black River; thence up said river, with its meanderings, to the beginning. The county site is Canton.



§ 19-1-91 - Marion County

Marion County is bounded by beginning on the line between ranges eleven and twelve east at the southwest corner of section eighteen, township five, north, range twelve, east; thence east along the section lines to Pearl River, thence up said river with its meanderings to where the line between sections thirteen and twenty-four in township five, north, range twenty, west, intersects said river; thence east with section lines to the southeast corner of section seventeen, township five, north, range eighteen, west; thence north with section lines to the northeast corner of section five, township five, north, range eighteen, west; thence east with township lines to the range line between ranges sixteen and seventeen, west; thence south on the range line to where it intersects the thirty-first parallel of latitude; thence west along said thirty-first parallel to the range line between ranges thirteen and fourteen, east; thence north along said range line to the northeast corner of section twelve, township one, north, range thirteen, east; thence west along north section lines of sections twelve, eleven, ten, nine and eight to the northwest corner of section eight, township one, north, range thirteen, east; thence north to the southwest corner of section thirty-two, township two, north, range thirteen, east; thence west along township line one-half mile to the southwest corner of the southeast quarter of section thirty-one, township two, north, range thirteen, east; thence north one and one-half miles to the center of section thirty, township two, north, range thirteen, east; thence west one-half mile to the range line between ranges twelve and thirteen, east; thence north on the said range line one and one-half miles to the southeast corner of section thirteen, township two, north, range twelve, east; thence west along the south boundary lines of sections thirteen, fourteen, fifteen and sixteen to the southwest corner of section sixteen, township two, north, range twelve, east; thence north along section lines to township line between townships two and three, north, range twelve, east, this point being at the southwest corner of section thirty-three, township three, north, range twelve, east; thence west one and one-half miles along the township line to the southwest corner of the southeast quarter of section thirty-one, township three, north, range twelve, east; and thence north along the half section line dividing sections thirty-one, thirty, nineteen and eighteen to the northwest corner of the northeast quarter of section eighteen, township three, north, range twelve, east; thence west one-half mile to the range line between ranges eleven and twelve, east, this point being at the southwest corner of section seven, township three, north, range twelve, east; thence north along the range line between ranges eleven and twelve eleven miles to the point of beginning. The county site is Columbia.



§ 19-1-93 - Marshall County

Marshall County is bounded by beginning on the line between the States of Mississippi and Tennessee at the center of range five, west; thence east on said state line to the line between ranges one and two, west; thence south on said line to the southwest corner of section six, township three, range one, west; thence east on section lines to the southeast corner of section four, township three, range one, west; thence due south on section lines to the southwest corner of section three, township six, range one, west; thence east to the basis meridian; thence south by said meridian to the Tallahatchie River; thence down said river, with its meanderings, to the mouth of Little Spring Creek; thence up said creek to the center of township six; thence west by section lines to the line between ranges four and five, west; thence north to the line between townships four and five; thence west to the center of range five, west; thence due north to the beginning. The county site is Holly Springs.



§ 19-1-95 - Monroe County

Monroe County is bounded by beginning on the range line between ranges five and six, east, one mile north of the township line between townships eleven and twelve, south; thence east by section lines to the line between the states of Mississippi and Alabama; thence southerly on said state line to a point due east from Robinson's bluff, on the Buttahatchie River; which is the point where the middle line (east and west) of the north half of south half of section 21, township 15, range 17 west intersects with the center line of said Buttahatchie River immediately west of said Robinson's bluff, thence due west from said point on said Mississippi and Alabama State line continuing along the subdivision line named through section 19, township 15, range 16 west and sections 24, 23, 22 and 21, township 15, range 17 west to where said subdivision line intersects the center line of Buttahatchie River; thence down said river, with its meanderings, to the Tombigbee River; thence up said river to the point where the section line running east from the northwest corner of section twenty-four, township sixteen, range seven, east, intersects said river; thence west to the line between ranges five and six, east; thence north on said range line to the beginning. The county site is Aberdeen.



§ 19-1-97 - Montgomery County

Montgomery County is bounded by beginning on the southern boundary of Grenada County where it crosses the northwest corner of section twenty-one, township twenty-one, range five, east; thence south along section lines to the northwest corner of section twenty-one, township eighteen, range five, east; thence along section lines to the range line between ranges five and six, east; thence south one mile; thence east to the northeast corner of section twenty-seven, township eighteen, range six, east; thence south to the southwest corner of section thirty-five, township seventeen, range six, east; thence west to the Big Black River, and along it, by its meanderings, to the point at which the line between townships sixteen and seventeen crosses said river, thence east on the line of Attala County to the southeast corner of section thirty-three, township seventeen, range eight, east; thence north on section lines to where Big Black River crosses the line between sections fifteen and sixteen, township eighteen, range eight, east; thence up said river to where the township line between townships eighteen and nineteen crosses it; thence west to the northwest corner of township eighteen, range eight, east; thence north to Grenada County; thence to the beginning. The county site is Winona.



§ 19-1-99 - Neshoba County

Neshoba County is bounded by beginning at the northwest corner of township twelve, range ten, east; thence east on the township line to the southeast corner of township thirteen, range twelve, east; thence south with range line to the northwest corner of township twelve, range thirteen, east; thence east with the township line to the northeast corner of section four, township twelve, range thirteen, east; thence south on the line between sections three and four, one-half mile; thence east to the line between sections one and two, township twelve, range thirteen, east; thence north to the northeast corner of section two, township twelve, range thirteen, east; thence east on the township line to the range line between ranges thirteen and fourteen, east; thence south on said range line to the line between townships eight and nine, north; thence west on said township line to the line between ranges nine and ten, east; thence north on said range line to the beginning. The county site is Philadelphia.



§ 19-1-101 - Newton County

Newton County is bounded by beginning at the northwest corner of township eight, north, range ten, east; thence east on the township line to the line between ranges thirteen and fourteen, east; thence south on said range line to the line between townships four and five, north; thence west on said township line to the line between ranges nine and ten, east; thence north on said range line to the beginning. The county site is Decatur.



§ 19-1-103 - Noxubee County

Noxubee County is bounded by beginning at the northwest corner of township sixteen, range fifteen, east; thence east on the township line to the boundary line between the States of Mississippi and Alabama; thence southerly with said boundary line to the line between townships twelve and thirteen, north; thence west with said township line to the line between ranges fourteen and fifteen, east; thence north on said range line to the beginning. The county site is Macon.



§ 19-1-105 - Oktibbeha County

Oktibbeha County is bounded by beginning on the range line between ranges eleven and twelve, east, at the southwest corner of section thirty, township twenty, range twelve, east; thence east to the range line between ranges fifteen and sixteen, east; thence south on said range line to the line between townships sixteen and seventeen, north; thence west on said township line to the southwest corner of township seventeen, range twelve, east; thence north on the line between ranges eleven and twelve, east, to the beginning. The county site is Starkville.



§ 19-1-107 - Panola County

Panola County is bounded by beginning on the line between ranges nine and ten, west, at the center of township six; thence east on section lines to the center of township six, range five, west; thence south with sectional lines through the center of said range to the line between townships ten and eleven, south; thence west on said township line to the northeast corner of township twenty-six, range one, east; thence north to the line between the Chickasaw and Choctaw cessions; thence along said line to the west boundary of township nine, range nine, west; thence north to the beginning. The county sites are Sardis and Batesville.



§ 19-1-109 - Pearl River County

Pearl River County is bounded by beginning at a point on the state line in Pearl River where the thirty-first parallel of latitude crosses said river and running east along said parallel to the southeast corner of township one, north, range sixteen, west; thence north one mile to the line which was the north boundary line of Pearl River County prior to the adoption of the Code of 1930; thence east, parallel with the thirty-first degree of latitude, to the section line between twenty-seven and twenty-eight, township one, north, range fifteen, west; thence south to the said thirty-first parallel of latitude; thence east to the northeast corner of section three, township one, south, range fifteen, west; thence south to the southeast corner of section three, township one, south, range fifteen, west; thence east along section lines to the section corner common to sections five, six, seven, and eight in township one, south, range fourteen, west; thence north to said thirty-first parallel of latitude; thence east one-half mile to the center of section thirty-two of township one, north, range fourteen, west; thence north on half-section line of said section thirty-two to the south line of section twenty-nine; thence east along section lines to the range line between ranges thirteen and fourteen, west; thence south to the said thirty-first parallel of latitude, which point is the southeast corner of section thirty-six, township one, north, range fourteen, west; thence east along the said thirty-first parallel of latitude to the northeast corner of section one, township one, south, range fourteen, west; thence south on the range line to the southeast corner of township four, south, range fourteen, west; thence west to the southeast corner of township four, south, range sixteen, west; thence south on the range line nine miles to the southeast corner of section thirteen, township six, south, range sixteen, west; thence west to the northeast corner of section twenty-one, township six, south, range sixteen, west; thence south to the southeast corner of said section twenty-one, township six, south, range sixteen, west; thence west to the northwest corner of section thirty, township six, south, range sixteen, west; thence along range line between ranges sixteen and seventeen to the southeast corner of section one, township seven, south, range seventeen, west; thence west to Pearl River; thence north along the middle of said river to the point of beginning. The county site is Poplarville.



§ 19-1-111 - Perry County

Perry County is bounded by beginning at the northwest corner of township five, range eleven, west; thence east on the township line to the line between ranges eight and nine, west; thence south on said range line to the line between townships one and two, south; thence west on said township line to the line between ranges eleven and twelve, west; thence north on said range line to the beginning. The county site is New Augusta.



§ 19-1-113 - Pike County

Pike County is bounded by beginning at the northwest corner of township four, north, range seven, east; thence east on the township line to the northeast corner of section two, township four, north, range nine, east; thence due south along the east line of sections two, eleven, fourteen, twenty-three, twenty-six and thirty-five of townships four, three, two and one respectively to the thirty-first parallel of latitude, being the line between the States of Louisiana and Mississippi; thence west along the said thirty-first degree, being the boundary line between the states aforesaid, to the range line between ranges six and seven, east; thence north along said range line to the point of beginning. The county site is Magnolia.



§ 19-1-115 - Pontotoc County

Pontotoc County is bounded by beginning on the basis meridian of the Chickasaw survey at the northwest corner of section nineteen, township eight, range one, east; thence east on the section lines to the northwest corner of section nineteen, township eight, range four, east; thence south to the southwest corner of section nineteen, township eight, range four, east; thence east to the northwest corner of section thirty, township eight, range five, east; thence south on range lines between four and five to the southeast corner of section thirty-six, in township eleven, range four, east; thence west on line between townships eleven and twelve to the basis meridian; thence north to the point of beginning. The county site is Pontotoc.



§ 19-1-117 - Prentiss County

Prentiss County is bounded by beginning at the northwest corner of section seven, township four, range six, east; thence east by sectional lines to the northwest corner of section ten, township four, range nine, east; thence south to the southwest corner of said section; thence east to the southeast corner of said section; thence south by sectional lines to the southeast corner of section fifteen, township seven, range nine, east; thence west by sectional lines to the southwest corner of section fourteen, township seven, range seven, east; thence north by sectional lines to the line between townships six and seven; thence west on said township line to the southwest corner of section thirty-six, township six, range five, east; thence north by section lines to the northwest corner of section one in same township and range; thence east to the line between ranges five and six, east; thence north on said line to the beginning. The county site is Booneville.



§ 19-1-119 - Quitman County

Quitman County is bounded by beginning at the northeast corner of Coahoma County, and running thence south with the boundary of Coahoma County to the northeast corner of section thirty-three, township twenty-eight, range two, west; thence west on section lines to the range line between ranges two and three, west; thence south on the range line to the southwest corner of township twenty-six, range two, west; thence east on the township line to the range line between ranges one and two, east; thence north on said line to the boundary line between the Chickasaw and Choctaw cessions; thence northwest with said line to the point at which it touches the western boundary of Panola County; thence north with said boundary to the northeast corner of township seven, range ten, west, of the Chickasaw survey; thence west with the northern line of said township to the northwest corner thereof; thence south with the west line of said township to the township line between townships seven and eight; thence west with said township line to the beginning. The county site is Marks.



§ 19-1-121 - Rankin County

Rankin County is bounded by beginning on Pearl River, in township nine, range five, east, where the old Choctaw boundary crosses said river; thence southeast with said boundary to where the same intersects the line between ranges five and six, east; thence south with said range line to the line between townships two and three, north; thence west on said township line to Pearl River; thence up said river, with its meanderings, to the beginning. The county site is Brandon.



§ 19-1-123 - Scott County

Scott County is bounded by beginning on the old Choctaw boundary line, where the same crosses Pearl River; thence up said river with its meanderings, to the line between ranges five and six east; thence south on said range line to the line between townships eight and nine, north; thence east on said township line to the line between ranges nine and ten, east; thence south on said range line to the line between townships four and five, north; thence west on said township line to the old Choctaw boundary; thence southerly on said Choctaw boundary to its intersection with the same township line running west; thence west to the line between ranges five and six, east; thence north on said range line to its intersection with the Choctaw boundary; thence north with said boundary line to the beginning. The county site is Forest.



§ 19-1-125 - Sharkey County

Sharkey County is bounded by beginning at the northwest corner of section three, township thirteen, range seven, west; thence in a direct line to the north line of township fourteen; thence east along said township line between townships fourteen and fifteen, to the northeast corner of township fourteen, range five, west; thence south along the east boundary lines of township fourteen, north, range five, west, and township thirteen, north, range five, west to the southwest corner of township thirteen, north, range four, west; thence down the west boundary of Yazoo County to where it connects with the Sunflower River, following its meanderings, to the south line of township ten, range five, west; thence west along said township line to the northwest corner of township nine, range seven, west; thence north on the range line between ranges seven and eight to its intersection with the east prong of Steel's bayou; thence up said east prong, following its meanderings, to the Indian bayou; thence up said Indian bayou, with its meanderings, to where it intersects the west boundary line of section twenty-seven, township thirteen, range seven, west; thence northwardly along the west boundary line of sections twenty-seven, twenty-two, fifteen, ten, and three to the beginning. The county site is Rolling Fork.



§ 19-1-127 - Simpson County

Simpson County is bounded by beginning on the line between townships two and three, north, where the same crosses Pearl River; thence east on said township line to its intersection with the old Choctaw boundary; thence south with said Choctaw boundary, and on the range line between ranges sixteen and seventeen, west, to the intersection of the Choctaw boundary line; thence westerly with said Choctaw boundary line to Pearl River; thence up said river, with its meanderings, to the beginning. The county site is Mendenhall.



§ 19-1-129 - Smith County

Smith County is bounded by beginning at the northwest corner of township four, range six, east; thence east to the Choctaw boundary; thence northerly with said boundary to the line between townships four and five, north; thence east on said township line to the line between ranges nine and ten, east; thence south on said range line to the Choctaw boundary line; thence west on said boundary line to the line between ranges sixteen and seventeen, west; thence north to the Choctaw boundary line; thence northwest to the line between townships two and three, north; thence west on said township line to the line between ranges five and six, east; thence north on said range line to the beginning. The county site is Raleigh.



§ 19-1-131 - Stone County

Stone County is bounded by beginning at the northwest corner of section six, township two, south, range thirteen, west; thence running south along the eastern boundary line of Pearl River County to the southwest corner of section thirty-one, township four, south, range thirteen, west; thence running east to the southeast corner of section thirty-six, township four, south, range thirteen, west; thence running north to the northeast corner of section twenty-five, township four, south, range thirteen, west; thence running east to the southeast corner of section twenty-one, township four, south, range nine, west; thence running north along the eastern boundary line of Jackson and George Counties to the northeast corner of section four, township two, south, range nine, west; thence running west to the point of beginning. The county site is Wiggins.



§ 19-1-133 - Sunflower County

Sunflower County is bounded by beginning at the northwest corner of township twenty-four, range four, west; thence east on the township line to the line between ranges two and three, west; thence south to the northeast corner of section thirteen, township seventeen, north, range three, west; thence west along the section lines to the northwest corner of section eighteen, township seventeen, north, range three, west; thence south along west boundary line of township seventeen, north, range three, west, to the township line between townships sixteen and seventeen, range three, west; thence west along the township line to the range line between ranges five and six, west; thence north on the range line to the township line between townships twenty and twenty-one; thence east on said township line to the range line between ranges four and five, west; thence north on said range line to the beginning. The county site is Indianola.



§ 19-1-135 - Tallahatchie County

Tallahatchie County is bounded by beginning at the southwest corner of township twenty-six, range two, west; thence east on the township line to the line between ranges one and two, east; thence north on the range line to the township line between townships twenty-six and twenty-seven; thence east to the line between ranges three and four, east; thence south on said range line to the northeast corner of section thirty-six, township twenty-three, range three, east; thence west on sectional lines to the northwest corner of section thirty-four in said township and range; thence south to the line between townships twenty-two and twenty-three; thence west on said township line to the southwest corner of township twenty-three, range two, east; thence south to the township line between townships twenty-one and twenty-two; thence west to the Tallahatchie River; thence up said river, with its meanderings, to the line between townships twenty-two and twenty-three; thence west on said township line to the line between ranges two and three, west; thence north on said range line to the beginning. The county sites are Charleston and Sumner.



§ 19-1-137 - Tate County

Tate County is bounded by beginning on the Coldwater River, where the line between townships three and four intersects it; thence to the southeast corner of section thirty-three, township three, range five, west; thence south to the southwest corner of section thirty-four, township four, range five, west; thence east to the line between ranges four and five, west; thence south with said line to the southeast corner of section thirteen, township six, range five, west; thence west on section lines to the boundary line of Tunica County, on Coldwater River; thence up the meanderings of said river to the beginning. The county site is Senatobia.



§ 19-1-139 - Tippah County

Tippah County is bounded by beginning at a point on the state boundary line with Tennessee one mile east of the line between ranges two and three, east; thence east on said state boundary line to the line between ranges four and five, east; thence south on said range line to the line between townships two and three, south; thence east on said township line to the northwest corner of section two, township three, range five, east; thence south on section lines to the southwest corner of section two, township four, range five, east; thence east on section lines to the line between ranges five and six, east; thence south on the said range line to the line between townships five and six, south; thence west on said township line to the southeast corner of section thirty-three, township five, range two, east; thence north on section lines to the southeast corner of section sixteen, township three, range two, east; thence east on section lines to the line between ranges two and three, east; thence north on said range line to the line between townships two and three, south; thence east on said township line to the southeast corner of section thirty-one, township two, range three, east; thence north on section lines to the beginning. The county site is Ripley.



§ 19-1-141 - Tishomingo County

Tishomingo County is bounded by beginning at a point on the state line bounding on the State of Tennessee two miles east of the line between ranges eight and nine, east; thence east on said state line to the Tennessee River; thence with said line up the said river to the mouth of Bear creek, on the state boundary with the State of Alabama; thence southerly on the state boundary to the middle of township seven; thence west on section lines to the southwest corner of section fourteen, township seven, range nine, east; thence north on section lines to the southeast corner of section ten, township four, range nine, east; thence west on section lines to the southeast corner of section nine in the township last named; thence north on section lines to the northwest corner of said section ten; thence west to the southeast corner of section five, township four, range nine, east; thence north on sectional lines to the beginning. The county site is Iuka.



§ 19-1-143 - Tunica County

Tunica County is bounded by beginning on the Mississippi River where the line between townships two and three, south, intersects the same; thence east on said township line to the line between ranges nine and ten, west of the Chickasaw meridian; thence south on said range line to where it intersects Coldwater River; thence down said river to where it is intersected by a line extended west from the center of township six; thence east to the range line between ranges nine and ten, west; thence to the southeast corner of township six, range ten, west; thence west to the southwest corner of township six, range ten, west; thence south to the southwest corner of township seven, range ten, west; thence west to the boundary between the Chickasaw and Choctaw cessions; thence northwest with said boundary to the Mississippi River; thence up said river, with its meanderings, to the beginning. The county site is Tunica.



§ 19-1-145 - Union County

Union County is bounded by beginning at the northwest corner of township six, range one, east; thence east on the township line to the northwest corner of section one, township six, range five, east; thence south to the southwest corner of section one, township seven, range five, east; thence west on section lines to the southwest corner of section four, township seven, range five, east; thence south to the southwest corner of section nine, township eight, range five, east; thence west to the northwest corner of section eighteen, township eight, range five, east; thence south to the southwest corner of section nineteen, same township and range; thence west to the northwest corner of section thirty, township eight, range four, east; thence north to the northwest corner of section nineteen, in the same township; thence west to the meridian line; thence north to the beginning. The county site is New Albany.



§ 19-1-147 - Walthall County

Walthall County is bounded by beginning on the Mississippi-Louisiana State line at the southwest corner of section thirty-six, township one, north, range nine, east; and run thence north along the west boundaries of sections thirty-six, twenty-five, twenty-four, thirteen, twelve and one, in townships one, two, three and four respectively of range nine, east, to the northwest corner of section one, in township four, north, range nine, east; thence east along the township line between townships four and five, north, to the northeast corner of section five in township four, north, range eleven, east; thence south along the east boundary of said section five to the northeast corner of the southeast quarter of said section; thence east along the half section line of section four, north, range eleven, east, to the northeast corner of the southeast quarter of said section four; thence south along the east boundary of section four to the southeast corner of said section; thence east along the south boundary of section three in township four, north, range eleven, east to the southeast corner of the southwest quarter of said section three; thence south along the half section line of section ten, township four, north, range eleven, east, to the center of said section ten; thence east along the half section lines of sections ten, eleven and twelve in township four, north, range eleven, east, to the southeast corner of the southwest quarter of the northwest quarter of said section twelve; thence north along the east boundary of the southwest quarter of the northwest quarter of said section twelve to the northeast corner of the said southwest quarter of the northwest quarter of said section twelve; thence east along the south boundary of the northeast quarter of the northwest quarter of said section twelve to the southeast corner of the northeast quarter of the northwest quarter of said section twelve; thence north along the half section line of said section twelve to the northeast corner of the northwest quarter of said section twelve; thence east along the north boundary line of said section twelve to the northeast corner of the same, this point being on the range line between ranges eleven and twelve, east; thence south along said range line seven miles to the northwest corner of section eighteen in township three, north, range twelve, east; thence east along the north boundary line of said section eighteen in said township three, north, range twelve east one-half mile to the northeast corner of the northwest quarter of said section eighteen; thence south along the half section line of sections eighteen, nineteen, thirty and thirty-one in township three, north, range twelve, east, four miles to the township line between townships two and three, north; thence east along said township line between townships two and three, one and one-half miles to the northeast corner of section five in township two, north, range twelve, east; thence south along the east boundaries of sections five, eight and seventeen in township two, north, range twelve, east, three miles to the southeast corner of said section seventeen; thence east along the north boundary line of sections twenty-one, twenty-two, twenty-three and twenty-four to the northeast corner of section twenty-four in township two, north, range twelve, east; thence south along the range line between ranges twelve and thirteen, one and one-half miles to the southwest corner of the northwest quarter of section thirty in township two, north, range thirteen, east; thence east along the half section line of section thirty to the center of said section; thence south along the half section line of sections thirty and thirty-one in township two, north, range thirteen, east, one and one-half miles to the township line between townships one and two; thence east along said township line one-half mile to the northeast corner of section six, township one, north, range thirteen, east; thence south along the east boundary of said section six one mile to the northwest corner of section eight in township one, north, range thirteen, east; thence east along the north boundary of sections eight, nine, ten, eleven and twelve in township one, north, range thirteen, east, five miles to the northeast corner of said section twelve; thence south along the range line between ranges thirteen and fourteen five miles, to the southeast corner of section thirty-six, township one, north, range thirteen, east, this point being on the Mississippi-Louisiana State line; thence west along said state line to the point of beginning. The county site is Tylertown.



§ 19-1-149 - Warren County

Warren County is bounded by beginning on the Mississippi River when the township lines between townships nine, range eight, west, and eighteen, range two, east, intersect the same; thence east on said township line to the southwest corner of township nine, range seven, west; thence south to the Yazoo River; thence up said river, with its meanderings, to the range line between ranges three and four, east; thence north to the southeast corner of township nine, range seven, west; thence east to the Yazoo River; thence up said river to the point at which it is intersected by the section line between sections sixteen and twenty-one, township nine, range five, west; thence east to the northeast corner of section twenty-two, township nine, range five, west; thence south to the northeast corner of section thirty-four, township nine, range five, west, thence east to the northeast corner of section thirty-six, township nine, range five, west; thence south to the southwest corner of section seven, township eight, range four, west; thence east to the northeast corner of section fifteen, township eight, range four, west; thence south to the southeast corner of the same section; thence east to the northeast corner of section twenty-four, township eight, range four, west; thence south to Big Black River; thence with said river to the Big Boguesha; thence with the Big Boguesha to the Little Boguesha; thence with the Little Boguesha to its junction with the Mississippi River; thence along the western boundary of the state to the beginning. The county site is Vicksburg.



§ 19-1-151 - Washington County

Washington County is bounded by beginning on the Mississippi River, at a point where the line between townships nineteen and twenty intersects the same; thence east on said township line to the line between ranges five and six, west; thence south on said range line to the line between townships sixteen and seventeen; thence east on said township line to the center line of Sunflower River; thence in a southerly direction with the meanderings of Sunflower River and along its center line to the township line between townships fourteen and fifteen; thence west on said township line to the northwest corner of section three, township fourteen, range seven, west; thence south on section lines to the line between townships thirteen and fourteen, at the northwest corner of section three, township thirteen; thence west to the Mississippi River; thence up said river to the beginning. The county site is Greenville.



§ 19-1-153 - Wayne County

Wayne County is bounded by beginning on the old Choctaw boundary line, where the line between ranges nine and ten crosses the same; thence easterly with said boundary line to the northwest corner of the Hiawanee reserve; thence direct to the northeast corner of said Hiawanee reserve; thence along said Choctaw boundary to the boundary line between the States of Alabama and Mississippi; thence south on said boundary line to the line between townships five and six, north; thence west on said township line to the line between ranges nine and ten, west; thence north on said range line to the beginning. The county site is Waynesboro.



§ 19-1-155 - Webster County

Webster County is bounded by beginning at the northeast corner of section twelve, township nineteen, range eleven, east; thence west on the section line to a point where it crosses Big Black River; thence down said river, by the middle of the stream, to a point at which it is crossed by the township line between townships eighteen and nineteen, thence west on said township line to the range line between ranges seven and eight, east; thence north on said range line to the township line between townships twenty-one and twenty-two; thence east on said township line to the range line between ranges ten and eleven; thence north one mile; thence east on the section lines to the range line between ranges two and three, east of the Chickasaw basis; thence south on the western boundary of Clay County to the southwest corner of said county, at the southwest corner of section twenty-six, township twenty, range twelve, east; thence west on the section lines to the range line between ranges eleven and twelve, east; thence south to the beginning. The county site is Walthall.

This section shall in no way affect the present lines of Choctaw County.



§ 19-1-157 - Wilkinson County

Wilkinson County is bounded by beginning at the mouth of the Homochitto River on the Mississippi River, thence, including Tansy Island, up said Homochitto River, with its meanderings, to the mouth of Foster's creek; thence southeasterly up said creek, with its meanderings to the line between ranges one and two, east; thence south on said range line to the boundary line between the States of Louisiana and Mississippi; thence west on said state boundary line to the Mississippi River; thence up said river, with its meanderings, to the beginning. The county site is Woodville.



§ 19-1-159 - Winston County

Winston County is bounded by beginning at the northwest corner of township sixteen, range twelve, east; thence east on the township line to the northeast corner of township sixteen, range fourteen, east; thence south on the range line to the southeast corner of township thirteen, range fourteen, east; thence west on the township line to the northeast corner of section two, township twelve, range thirteen, east; thence south on the section line one-half mile; thence west to the line between sections three and four, same township; thence north on section line to the northwest corner of section three, in said township twelve, range thirteen; thence west on the township line to the southwest corner of township thirteen, range thirteen, east; thence north on the range line to the southeast corner of township thirteen, north of range twelve, east; thence west on the township line to the southwest corner of township thirteen, range ten, east; thence north on the range line to the southwest corner of township fifteen, range ten, east; thence east on the township line to the southeast corner of said township; thence north on the line between ranges ten and eleven to northeast corner of said township; thence east to the southeast corner of township sixteen, range eleven, east; thence north on the range line to the northeast corner of said township sixteen, range eleven, east, which is the beginning. The county site is Louisville.



§ 19-1-161 - Yalobusha County

Yalobusha County is bounded by beginning at the northeast corner of township twenty-six, range three, east; thence east on township line between townships ten and eleven, west of the Chickasaw meridian, to the southwest corner of section thirty-four, township ten, range five, west; thence north along the east boundary of Panola County to the southwest corner of section twenty-two, township ten, range five, west; thence east twelve miles to the southwest corner of section twenty-two, township ten, range three, west; thence due south by the range line between ranges seven and eight, each of the Choctaw meridian, to the southeast corner of section twelve, township twenty-three, range seven, east; thence west on sectional lines to the southwest corner of section ten, township twenty-three, range five, east; thence north on sectional lines to the line between townships twenty-three and twenty-four; thence west on said township line to the line between ranges three and four, east; thence north on said range line to the beginning. The county sites are Coffeeville and Water Valley.



§ 19-1-163 - Yazoo County

Yazoo County is bounded by beginning at the northwest corner of township thirteen, range one, west; thence on a direct line southeasterly to Bole's ferry, in section twenty-two, township twelve, range three, east, on Big Black River; thence down said river, with its meanderings, to the line between ranges three and four, west; thence north on said line to the northeast corner of section twenty-four, township eight, range four, west; thence west to the southwest corner of section fourteen in same township; thence north to the northwest corner of the same section, fourteen; thence west to the southwest corner of section seven, township eight, range four, west; thence to the northeast corner of section thirty-six, township nine, range five, west; thence to the northwest corner of section thirty-five; thence north to the northeast corner of section twenty-two in same township; thence west to the Yazoo River on the line between sections sixteen and twenty-one; thence up said river to the mouth of Sunflower River; thence up said river, with its meanderings, to the southwest corner of township twelve, range five, west; thence in a direct line to the northeast corner of said township; thence east along the south boundary line of township thirteen, north, range four, west, and township thirteen, north, range three, west to the southeast corner of township thirteen, north, range three, west; thence north along the east line of township thirteen, north, range three, west, to the northeast corner of same; thence east along the south line of township fourteen, north, range two, west, to the southwest corner of section thirty-six, township fourteen, north, range two, west; thence north along the line between sections thirty-five and thirty-six, township fourteen, north, range two, west, to the center line of the Yazoo River; thence down said river with its meanderings to the point of beginning. The county site is Yazoo City.






Chapter 2 - COUNTY GOVERNMENT REORGANIZATION ACT

§ 19-2-1 - Short title

This chapter shall be known and may be cited as the "County Government Reorganization Act of 1988."



§ 19-2-3 - Creation of countywide system of road administration

(1) Unless otherwise exempted under the provisions of Section 19-2-5, from and after October 1, 1989, each county in the State of Mississippi shall operate on a countywide system of road administration, there shall be no road districts, separate road districts or special road districts in any county, supervisors districts shall not act as road districts, and the construction and maintenance of roads and bridges in each county shall be on a countywide basis so that (a) the distribution and use of all road and bridge funds available to the county or any district thereof, (b) the planning, construction and maintenance of county roads and bridges, (c) the purchase, ownership and use of all road and bridge equipment, materials and supplies, (d) the employment and use of the road and bridge labor force, and (e) the administration of the county road department shall be on the basis of the needs of the county as a whole, as determined by the board of supervisors, without regard to any district boundaries.

(2) Any references in any statute to a road district, separate road district or special road district, or to a supervisors district acting as a road district, shall, as to any county which is required to operate on a countywide system of road administration, be construed to mean the county as a whole, if such construction is possible within the context of the statute; otherwise, any such reference shall have no force or effect with regard to any such county.

The State Auditor may, pursuant to a request from a board of supervisors in a resolution duly adopted by the board and spread upon its minutes, provide to the requesting board of supervisors his estimates of the cost to the county of implementing and complying with the County Government Reorganization Act of 1988.



§ 19-2-5 - Adoption of countywide system of road administration by election; by resolution; subsequent elections; petition for election to adopt or discontinue system

(1) In the general election held on the first Tuesday after the first Monday of November 1988, an election on the question of operation of the county on a countywide system of road administration shall be held in each county of the state. The ballot in such election shall have printed thereon the question "Do you want to require the county to operate under the countywide system of road administration?" followed thereafter, on separate lines, with the word "YES" and the word "NO" and with appropriate boxes adjacent thereto in which the voters may indicate their preference.

(2) The results of the elections held on the first Tuesday after the first Monday of November 1988 concerning the question of operation of the county on a countywide system of road administration as set out in subsection (1) of this section shall be forwarded by each county circuit clerk to the Secretary of State, within fifteen (15) days of such election. The Secretary of State shall certify these election results after subsection (1) of this section has been precleared under Section 5 of the Voting Rights Act of 1965, as amended and extended.

(3) If a majority of the qualified electors participating in the election under subsection (1) or (2) of this section vote in favor of requiring the county to operate under the countywide system of road administration, the county shall not be exempt from and shall be subject to the provisions of Section 19-2-3 and all other provisions of law requiring counties to operate under the countywide system of road administration beginning October 1, 1989. If, on the other hand, a majority of the qualified electors participating in the election vote against requiring the county to operate under the countywide system of road administration, the county shall be exempt from the provisions of Section 19-2-3 and all other provisions of law requiring counties to operate under the countywide system of road administration beginning October 1, 1989, and the board of supervisors of that county may construct and maintain the county roads and bridges on a road district or beat system in accordance with any applicable provisions of general law or may, in its discretion and at any time, by resolution duly adopted and entered on its minutes, require the county to operate on the countywide system of road administration in accordance with Section 19-2-3.

(4) If in any election held in a county under subsection (1) or subsection (2) of this section a majority of the qualified electors participating in the election vote against requiring the county to operate under the countywide system of road administration, then an election on such question may again be held at the November general election in 1990 or at a regularly scheduled November general election in any year thereafter, in any such county in which the board of supervisors has not adopted a resolution as provided in subsection (3) of this section and put into operation the countywide system of road administration in accordance with Section 19-2-3, upon a petition filed with the board of supervisors and signed by at least fifteen percent (15%) or one thousand five hundred (1,500) of the qualified electors of that county, whichever is the lesser, asking for an election to determine whether to require the county to operate under the countywide system of road administration. Upon such petition being filed the board of supervisors shall order an election to be held on the question at the next November general election more than sixty (60) days from the filing of the petition. Nothing in this section shall authorize or permit the calling or holding of any such election in a county more often than once every two (2) years. The question to be presented to the electors at such election shall be in the same manner and form as provided in subsection (1) of this section. If a majority of the qualified electors participating in any such election vote in favor of requiring the county to operate under the countywide system of road administration, then beginning October 1 of the next year following such election, the county shall not be exempt from and shall be subject to the provisions of Section 19-2-3 and all other provisions of law requiring counties to operate under the countywide system of road administration. If, on the other hand, a majority of the qualified electors participating in any such election vote against requiring the county to operate under the countywide system of road administration, the county shall be exempt from the provisions of Section 19-2-3 and all other provisions of law requiring counties to operate under the countywide system of road administration, and the board of supervisors of that county may construct and maintain the county roads and bridges on a road district basis, a beat system or any other system authorized by any applicable provisions of general law, or may, in its discretion and at any time, by resolution duly adopted and entered on its minutes, require the county to operate under the countywide system of road administration in accordance with Section 19-2-3.

(5) Once a county begins to operate under the countywide system of road administration in accordance with Section 19-2-3, whether as a result of an election held under this section or as a result of a resolution adopted by the board of supervisors as provided in subsection (3) or subsection (4) of this section, then an election on such question may again be held in any such county at the November general election in 1992 or at a regularly scheduled November general election in any year thereafter at which members of the boards of supervisors and state officials are elected, upon a petition filed with the board of supervisors and signed by at least fifteen percent (15%) or one thousand five hundred (1,500) of the qualified electors of that county, whichever is the lesser, asking for an election to determine whether to require the county to continue to operate under the countywide system of road administration. The question to be presented to the electors at such election shall be in the same manner and form as provided in subsection (1) of this section. If a majority of the qualified electors participating in any such election vote in favor of requiring the county to operate under the countywide system of road administration, then the county shall not be exempt from and shall continue to be subject to the provisions of Section 19-2-3 and all other provisions of law requiring counties to operate under the countywide system of road administration. If, on the other hand, a majority of the qualified electors participating in any such election vote against requiring the county to operate under the countywide system of road administration, then beginning October 1 of the next year following such election, the county shall be exempt from the provisions of Section 19-2-3 and all other provisions of law requiring counties to operate under the countywide system of road administration, and the board of supervisors of that county may construct and maintain the county roads and bridges on a road district basis, a beat system or any other system authorized by any applicable provisions of general law, or may, in its discretion and at any time, by resolution duly adopted and entered on its minutes, require the county to operate under the countywide system of road administration in accordance with Section 19-2-3.



§ 19-2-7 - Assets, liabilities and indebtedness of road districts assumed by county after adoption of system; no new obligations to be authorized to districts; "road districts" defined

(1) Any road district bonds and any other indebtedness and liabilities of a road district which are outstanding on the date of a county's implementation of a countywide system of road administration, as described in Section 19-2-3, shall become obligations of the county as a whole. Any sum being held in a road district fund to repay principal and interest on such bonds shall be deposited into a special county fund to be used toward amortization of such bonds. If any covenants in any road district bonds require that the bonded indebtedness be retired by a tax levy only upon the property within the road district for which the bonds were issued, the board of supervisors shall retire such bonded indebtedness by a tax levy only upon the property in the part of the county which was within the road district immediately before the date of the county's implementation of the countywide system of road administration.

(2) Any real or personal property of a road district shall become the property of the county in which the district was located immediately before the date of the county's implementation of the countywide system of road administration.

(3) From and after the date on which the board of supervisors receives certification of the results of an election which require that the county operate on a countywide system of road administration, the board of supervisors of the county shall not issue or authorize to be issued any bonds, notes or other obligations for the benefit of a road district unless prior to the date of certification of the election to the board, a declaration of intent to issue such bonds, notes or other obligations has been duly adopted and entered on the minutes of the board of supervisors of the county and the first publication of such declaration of intent has been completed in the manner provided by law.

(4) The term "road district" as used in this section shall also include separate road districts, special road districts and supervisors districts acting as road districts.



§ 19-2-9 - Countywide personnel administration for county employees; exemption of certain employees

(1) The board of supervisors of each county which is required to operate on a countywide system of road administration as described in Section 19-2-3 shall adopt and maintain a system of countywide personnel administration for all county employees other than those employees subject to subsection (2) of this section. The personnel system shall be implemented and administered by the county administrator. Such personnel system may include, but not be limited to, policies which address the following: hiring and termination of employees, appeal and grievance procedures, leave and holidays, compensation, job classification, training, performance evaluation and maintenance of records. All employees of the county shall be employees of the county as a whole and not of any particular supervisor district. However, any employee which the county administrator is authorized to employ may be terminated at the will and pleasure of the administrator without requiring approval by the board of supervisors.

The board of supervisors of each county shall spread upon its minutes all its actions on personnel matters relating to hiring or termination and such other personnel matters deemed appropriate by the board.

(2) The elected officials of any county described in subsection (1) of this section, other than members of the board of supervisors, who are authorized by law to employ shall adopt and maintain a system of personnel administration for their respective employees or shall adopt the system of personnel administration adopted by the board of supervisors. The personnel system adopted and any amendments thereto shall be filed with the board of supervisors.



§ 19-2-11 - State Auditor to determine whether counties have implemented countywide system of road administration, central purchasing system, inventory control system, and countywide personnel administration; notice to counties; certificate of noncompliance; penalties; appeals

It shall be the duty of the State Auditor to examine annually the books, records, accounts and other documents of each county and to perform such investigations as may be necessary to determine (a) if the county has actually adopted and put into operation the practice of constructing and maintaining all of the roads and bridges of the county as a unit, when and as required in Section 19-2-3, with all of the construction and maintenance machinery and other equipment, construction and maintenance funds and other construction and maintenance facilities available to the county for highway use placed under the administration of the county road manager for use in any part of the county regardless of beat lines and to the best interest of the county as a whole, (b) if the county has established and implemented, and is maintaining, a central purchasing system for all equipment, heavy equipment, machinery, supplies, commodities, materials and services as required by Section 31-7-101, (c) if the county has established and implemented, and is maintaining, the inventory control system required by Section 31-7-107, and (d) if the county has adopted and implemented a system of countywide personnel administration as required by Section 19-2-9. If upon his examination the Auditor determines that a county is not in substantial compliance with the requirements described in (a), (b), (c) and (d) above, he shall file a certified written notice with the clerk of the board of supervisors notifying the board of supervisors of his intention to issue a certificate of noncompliance to the State Tax Commission and to the Attorney General thirty (30) days immediately following the date of the filing of such notice unless within such period the county substantially complies with the requirements described in (a), (b), (c) and (d) above. If after thirty (30) days from the giving of the notice the county, in the opinion of the State Auditor, has not substantially complied with the requirements described in (a), (b), (c) and (d) above, the Auditor shall issue his certificate of noncompliance to the board of supervisors, State Tax Commission and the Attorney General. Thereafter, the State Tax Commission shall withhold all allocations and payments to the county that would otherwise be payable under Sections 27-65-75(4), 27-5-101(b)(vi) and 65-33-45, until such time as the Tax Commission and the Attorney General receive from the State Auditor written notice of cancellation of the certificate of noncompliance. However, all of such funds as are withheld from the county during the first ninety (90) days following issuance of a certificate of noncompliance under this subsection shall accrue to the account of that county and shall be subsequently allocated and paid to that county as otherwise provided by law if within such ninety-day period the board of supervisors, the State Tax Commission and the Attorney General receive written notice from the State Auditor of cancellation of the certificate of noncompliance. The State Auditor shall not unreasonably delay the issuance of a written notice of cancellation of a certificate of noncompliance but shall promptly issue a written notice of cancellation of certificate of noncompliance upon an affirmative showing by the county that it has come into substantial compliance. If the State Auditor has not issued a written notice of cancellation of the certificate of noncompliance within ninety (90) days after issuance of a certificate of noncompliance, all such funds as have been withheld and accrued to the county during such period, along with all monthly allocations which accrue but are withheld from the county following such ninety-day period for failure of the county to comply, shall be forfeited and reallocated among all other counties in the state that are eligible for such funds in accordance with the same formula for calculating original allocations among counties.

There shall be no administrative appeal from any action of the State Auditor under this subsection in issuing or failing to issue any certificate of noncompliance or notice of cancellation of a certificate of noncompliance; however, if a civil action is filed for and on behalf of any county which is aggrieved by any action of the State Auditor under this section within ninety (90) days after issuance to the county of a certificate of noncompliance, any money as would otherwise be reallocated to other counties under this section shall be held in escrow pending final determination of the civil action.



§ 19-2-12 - Notice by State Auditor of supervisor's noncompliance with provisions of § 19-2-3; initiation of civil proceedings; penalties

(1) If upon audit, examination or investigation, the State Auditor determines that an individual member of a county board of supervisors is not in substantial compliance with the provisions of law that require the county to operate on a countywide system of road administration, as described in Section 19-2-3, then the State Auditor shall give, by United States Certified Mail, return receipt requested, written notification to the supervisor of such noncompliance. If within thirty (30) days after receipt of the notice, such supervisor, in the opinion of the State Auditor, remains in noncompliance, the Auditor may institute civil proceedings in the chancery court of the county in which the supervisor serves. The court, upon hearing, shall decide the issue and, if it determines that such supervisor is not in substantial compliance, shall order the supervisor to immediately and thereafter comply. Violations of any order of the court shall be punishable as for contempt. In addition, the court, in its discretion, may impose a civil penalty in an amount not to exceed Five Thousand Dollars ($ 5,000.00) upon the supervisor, for which he shall be liable in his individual capacity, for any such noncompliance that the court determines as intentional or willful.

(2) The provisions of this section shall not be construed to prevent the State Auditor, the Attorney General or any other public official, as otherwise authorized by law, from initiating or commencing civil actions or criminal proceedings by or on behalf of the state or any county or political subdivision for the misappropriation or the unlawful use, taking or conversion of public funds or public property.



§ 19-2-13 - Inapplicability of certain Code sections to countywide system of road administration

Sections 65-15-17, 65-17-3, 65-17-5, 65-17-7, 65-17-101, 65-17-103, 65-17-105, 65-17-107, 65-19-1, 65-19-3, 65-19-5, 65-19-7, 65-19-9, 65-19-11, 65-19-13, 65-19-15, 65-19-17, 65-19-19, 65-19-21, 65-19-23, 65-19-25, 65-19-27, 65-19-29, 65-19-31, 65-19-33, 65-19-35, 65-19-37, 65-19-39, 65-19-41, 65-19-43, 65-19-45, 65-19-47, 65-19-49, 65-19-51, 65-19-53, 65-19-55, 65-19-57, 65-19-59, 65-19-61, 65-19-63, 65-19-65, 65-19-67, 65-19-69, 65-19-71, 65-19-73, 65-19-75, 65-19-77, 65-19-79, 65-19-81, 65-19-83, 65-19-85, 65-19-87, 65-21-19 and 65-21-21, Mississippi Code of 1972, which provide for the creation and procedures of road districts composed in whole or in part of one (1) or more than one (1) supervisors district, for the use of special or general road funds by the boards of supervisors, for defraying the expenses of constructing bridges connecting road districts, for the employment of county road accountants, and for compensation for road commissioners employed by certain counties, shall not be applicable to and shall be of no force or effect with regard to any county which is required to operate on a countywide system of road administration as described in Section 19-2-3.






Chapter 3 - BOARD OF SUPERVISORS

IN GENERAL

§ 19-3-1 - Districts and boundaries; election of supervisors

Each county shall be divided into five (5) districts, with due regard to equality of population and convenience of situation for the election of members of the boards of supervisors, but the districts as now existing shall continue until changed. The qualified electors of each district shall elect, at the next general election, and every four (4) years thereafter, in their districts one (1) member of the board of supervisors. Subject to the provisions of Section 23-15-285, the board, by a three-fifths (3/5) vote of all members elected, may change the districts, the boundaries to be entered at large in the minutes of the proceedings of the board. Provided, however, that such changed boundaries shall in as far as possible conform as to natural, visible artificial boundaries, such as streets, highways, railroads, rivers, lakes, bayous or other obvious lines of demarcation, except county lines and municipal corporate limits.

If the boundaries of the districts are changed by order of the board of supervisors as provided in this section, the order shall be published in a newspaper having general circulation in the county once each week for three (3) consecutive weeks.



§ 19-3-3 - Eligibility of supervisors

A person shall not be a member of the board of supervisors who is not a resident freeholder in the district for which he is chosen, and the owner of real estate of the value of One Thousand Five Hundred Dollars ($ 1,500.00).



§ 19-3-5 - Bond to be executed by supervisor

Each member of the board of supervisors, before entering upon the duties of his office, shall give bond, with sufficient surety, to be payable, conditioned and approved as provided by law, in a penalty equal to five percent (5%) of the sum of all the state and county taxes shown by the assessment rolls and the levies to have been collectible in the county for the year immediately preceding the commencement of the term of office of said member; however, such bond shall not exceed the amount of One Hundred Thousand Dollars ($ 100,000.00). Furthermore, any taxpayer of the county may sue on such bond for the use of the county, and such taxpayer shall be liable for all costs in case his suit shall fail. No member of the board shall be surety for any other member.



§ 19-3-7 - Organizational meeting

The members of the board of supervisors, having given bond and taken the oath of office, shall meet at the courthouse of their county, on the first Monday in January next succeeding the election, and shall organize by electing one of their number to be president, and by electing one of their number to be vice-president, and, being so organized, and attended by the sheriff and clerk, the board may proceed to discharge its duties.



§ 19-3-9 - Organizational and other meetings in case of epidemics

In case it be impracticable, in consequence of the prevalence of an epidemic at the county seat, or from other cause, for the board to meet on the first Monday in January succeeding the election, then such meeting and organization shall take place as early as it may safely be had, on the call of any three members-elect, and at such place as they may designate within the county, and for like cause any other meeting of the board of supervisors may be called by the president, or by the vice-president in the absence or disability of the president, or any three members, to meet at such place as they may designate within the county.



§ 19-3-11 - Regular meetings in counties having one court district

In counties having only one (1) court district, the board of supervisors shall hold regular meetings at the courthouse or in the chancery clerk's office in those counties where the chancery clerk's office is in a building separate from the courthouse. However, the board of supervisors may meet in any other county-owned building if such building is located within one (1) mile of the courthouse and if, more than thirty (30) days prior to changing the meeting place, the board posts a conspicuous, permanent notice to that effect in the chancery clerk's office and in one (1) other place in the courthouse, publishes notice thereof in a newspaper published in the county, or if there be no newspaper published in the county, then in a newspaper having general circulation in the county, once each week, for at least three (3) consecutive weeks, and enters an order upon its minutes designating and describing in full the building and room to be used as the meeting room of the board of supervisors. The board of supervisors shall meet on the first Monday of each month. However, when such meeting date falls on a legal holiday, then the said meeting shall be held on the succeeding day.



§ 19-3-13 - Regular meetings in counties having two court districts

In counties having two court districts, the board of supervisors shall hold regular meetings on the first Monday of each month; and in such counties where only one regular meeting of the board of supervisors is held in each month, the board of supervisors shall hold its first meeting in each year at the courthouse or in the chancery clerk's office, where the chancery clerk's office is in a building separate from the courthouse, of the first district, on the first Monday of January, and shall hold its second meeting at the courthouse or in the chancery clerk's office, where the chancery clerk's office is in a building separate from the courthouse, of the second district, on the first Monday of February, and shall alternate thereafter.

In counties having two court districts, the board of supervisors may hold two regular meetings in each month, and in such counties, where the board of supervisors elects to hold two regular meetings in each month, the board of supervisors shall hold its first meeting in each month at the courthouse or in the chancery clerk's office, where the chancery clerk's office is in a building separate from the courthouse, of the first district, on the first Monday of each month, and shall hold its second meeting at the courthouse or in the chancery clerk's office, where the chancery clerk's office is in a building separate from the courthouse, of the second district, on the second Monday of each month.

If the board of supervisors in any such county shall elect to hold two regular meetings in each month, as herein provided, the board shall enter an order upon its minutes to that effect and shall give at least five days' notice thereof by posting copies of such notice at the courthouse door of each district, and after giving such notice the board shall hold regular meetings each month in each district as provided in this section.

However, in counties having two court districts where the board of supervisors has heretofore pursuant to law elected to hold two regular meetings a month, the board of supervisors may continue to hold two such regular meetings each month, as heretofore provided for, and no further order or notice of such meetings shall be required.

Moreover, in those counties having two judicial districts, where the act creating the two districts provides otherwise, the board of supervisors may continue to hold regular meetings as required by the act creating the two districts.

When any such meeting date falls on a legal holiday, then the said meeting shall be held on the succeeding day.



§ 19-3-15 - Meetings of board in Harrison County

In Harrison County, a county having two judicial districts, the board of supervisors shall hold their meetings or sessions at the time required and provided for by law, alternately at Gulfport and Biloxi, respectively, at the seats of justice of the judicial districts, holding their first meeting or session as to the second judicial district, at Gulfport and their jurisdiction shall extend over the entire county at all times, just as if it were not divided into two separate districts.



§ 19-3-17 - Length of sessions; recesses

At regular meetings for the transaction of business, the board of supervisors may sit for a period not longer than ten days in any one month. At meetings for the transaction of business under the revenue laws, the board may continue in session as long as business may require. However, in counties having a population of more than forty thousand, and in counties having two court districts, the board may continue in session at any other regular meeting than revenue meetings for a period not longer than twelve days in any one month. Furthermore, the board of supervisors may recess from time to time, subject to the limitation herein provided, to convene on a day fixed by an order of the board entered on its minutes, and may transact any business coming before it for consideration.



§ 19-3-19 - Special, emergency and adjourned meetings

(1) The board of supervisors may, at a regular meeting, by an order on its minutes, adjourn to meet at any time it may determine upon.

(2) The president, or the vice president in the absence or disability of the president, or any three (3) members of the board, may call special meetings when deemed necessary. Notice shall be given of all special meetings, for at least five (5) days, by advertisement posted at the courthouse door, or published in a newspaper of the county, and the notice thereof, whether posted or published in a newspaper, shall be entered in full on the minutes of said meeting. The notice of a special meeting, shall specify each matter of business to be transacted thereat, and at such special meetings business shall not be transacted which is not specified in the order or notice for such meeting.

(3) The president, or the vice president in the absence or disability of the president, or any two (2) members of the board, may by written notice, call an emergency meeting of the board of supervisors in cases of an emergency arising as a result of serious damage to county property, or to roads or bridges, or emergencies arising as a result of epidemic conditions or weather conditions. The notice shall state the time of the meeting and distinctly specify the subject matters of business to be acted upon and be signed before a notary by the officer or officers calling the meeting. At least three (3) hours before the time fixed for the meeting, notice shall be personally delivered to the members of the board who have not signed it and who can be found. The notice shall also be posted at the courthouse door at least three (3) hours before the time fixed for the meeting. If a member of the board cannot be found to complete the personal delivery of the notice, the president, vice president or any one of the two (2) members of the board calling an emergency meeting shall make every attempt, within the applicable notice period, to contact the board member that was not personally found by other available means, including, but not limited to, telephone or e-mail. The method of notice used to call the meeting shall be entered on the minutes of the emergency meeting, and business not specified in the notice shall not be transacted at the meeting.



§ 19-3-21 - Presiding officer

The president or vice-president in the absence or disability of the president, shall preside at all meetings of the board, and if they both be absent or disabled, the board may elect another member to preside during the absence of the president and vice-president.



§ 19-3-23 - Quorum; fine for nonattendance

Three (3) members of the board of supervisors shall constitute a quorum; and in case that number should not attend on the first day of any regular, adjourned or special meeting, the sheriff may adjourn the meeting from day to day until a quorum is present. A member failing to attend any meeting, having notice thereof, shall be fined Five Dollars ($ 5.00) per day for each day he may be absent, for which the clerk shall enter judgment nisi; and unless a sufficient excuse be made at the next meeting of the board, execution shall issue for the fine, which shall be paid into the county treasury. No allowance shall be made and no warrants shall be issued to such member until the fine and all costs are paid.



§ 19-3-25 - Sheriff to attend meetings

The sheriff of the county shall attend all meetings of the board of supervisors, either in person or by deputy, and shall execute all its process and orders.



§ 19-3-27 - Duties of clerk of board of supervisors; signing of minutes

It shall be the duty of the clerk of the board of supervisors to keep and preserve a complete and correct record of all the proceedings and orders of the board. He shall enter on the minutes the names of the members who attend at each meeting, and the names of those who fail to attend. He shall safely keep and preserve all records, books, and papers pertaining to his office, and deliver them to his successor when required. The minutes of each day's proceedings shall either (a) be read and signed by the president or the vice president, if the president is absent or disabled so as to prevent his signing of the minutes, on or before the first Monday of the month following the day of adjournment of any term of the board of supervisors; or (b) be adopted and approved by the board of supervisors as the first order of business on the first day of the next monthly meeting of the board.



§ 19-3-29 - Appointment of clerk pro tempore

In case the office of clerk shall be vacant, or the clerk and his deputies be absent, refuse, or fail to perform the duties required, the board may appoint a clerk for the time, who, on taking the oath of office shall be authorized to discharge the duties and to receive the compensation, for the time being, of the clerk of the board.



§ 19-3-31 - Employment of office clerks in certain counties

The board of supervisors of any county in the State of Mississippi, now or hereafter having two (2) judicial districts and an assessed valuation of property for ad valorem taxation in excess of Seventy-five Million Dollars ($ 75,000,000.00), according to the last completed assessment for taxation, and of any Class 3 county bordering on the Mississippi River and the State of Louisiana wherein U. S. Highway 61 and Mississippi Highway 24 intersect, is authorized to employ, in its discretion, an office clerk to maintain an office for said board of supervisors.

The board of supervisors may compensate said office clerk in such amounts as it may deem proper, said compensation to be paid from the road funds of such county.



§ 19-3-33 - Publication of proceedings

The board of supervisors may have its proceedings published in some newspaper published in the county, and cause the same to be paid for out of the county treasury, but the costs of such publication shall not exceed the sum fixed by law for publishing legal notices. If there be more than one newspaper published in the county, the contract for publishing the proceedings, if made, shall be let to the lowest bidder among them.



§ 19-3-35 - Publication of proceedings; cumulative method

The board of supervisors after each meeting shall have an itemized statement made of allowances, to whom, for what, and the amounts; a list of all contracts providing for the expenditure of money and the terms of payment thereof; a statement of all loans from sixteenth section funds, lieu land funds, and sinking, and other trust funds, setting forth to whom made, the amount, and the kind of security approved; a statement or list of all sales of timber, of all leases upon, including all leases for oil, gas and minerals upon, sixteenth section or lieu lands situated in the county or belonging to the county, showing to whom sold or made, description of land involved, the length of the term of any such lease, and the consideration therefor; and it shall also publish a recapitulation of all expenditures according to districts and also the county as a whole, and in such recapitulation the total expenses for each item shall be listed for each district, and in the total county recapitulation the total expended from each item shall be listed and same shall be published within fifteen (15) days after adjournment in some newspaper of general circulation published in the county, and if no such newspaper is published in the county, then in a newspaper published elsewhere in the state and having a general circulation in such county. The cost of publishing the same shall be paid for out of the general fund of the county. The cost of such publication shall not exceed one-half ( 1/2) of the rate now fixed by law for publishing legal notices, and in no event shall the cost of such publication exceed One Hundred Dollars ($ 100.00) in any one (1) month, save, however, in counties of classes 1 and 2 the board of supervisors may expend an amount not to exceed One Hundred Seventy-five Dollars ($ 175.00) per month for the publication of said cumulative digest of its proceedings as provided for above. If there be more than one newspaper published in the county, the board of supervisors shall advertise, as provided by law, for contracts for publishing such proceedings, and shall award the contract to the lowest bidder for a period of two (2) years. If no bid be made for the price above mentioned, then the proceedings shall be posted at the courthouse door as hereinafter provided. If there be no newspaper published in such county, then such proceedings shall be posted at the front courthouse door.

If any member of a board of supervisors or the chancery clerk shall fail, refuse or neglect to comply with the provisions of this section, he shall, upon conviction, be guilty of a misdemeanor and shall be fined not more than Five Hundred Dollars ($ 500.00) for such failure, refusal or neglect for each offense and, in addition thereto, shall be liable to a penalty of Five Hundred Dollars ($ 500.00), recoverable on his official bond by suit filed by any county or district attorney or any interested citizen, upon his official bond.

This shall not be construed to repeal Section 19-3-33, and where the verbatim proceedings are published as therein provided, this section shall not apply, it being intended hereby to provide a method of publishing the proceedings of the board of supervisors in addition to that now provided for by Section 19-3-33. Where publication is made under Section 19-3-33, this section shall not be construed so as to require any other and additional publication, or notice.



§ 19-3-37 - Privileges of supervisors

Each member of the board of supervisors shall, during his term of office, be exempt from working on the roads, from serving in the militia, and from jury service.



§ 19-3-39 - Supervisors are conservators of the peace

The members of the board of supervisors are conservators of the peace within their respective counties, and shall possess all the powers as such which belong to, or are conferred on, justices of the peace.



§ 19-3-40 - Power of board to adopt, modify, alter, or repeal orders, resolutions or ordinances not inconsistent with law

(1) The board of supervisors of any county shall have the power to adopt any orders, resolutions or ordinances with respect to county affairs, property and finances, for which no specific provision has been made by general law and which are not inconsistent with the Mississippi Constitution, the Mississippi Code of 1972, or any other statute or law of the State of Mississippi; and any such board shall likewise have the power to alter, modify and repeal such orders, resolutions or ordinances. Except as otherwise provided in subsections (2) and (3) of this section, the powers granted to boards of supervisors in this section are complete without the existence of or reference to any specific authority granted in any other statute or law of the State of Mississippi.

Except as provided in subsection (2) of this section, such orders, resolutions or ordinances shall apply countywide unless the governing authorities of any municipality situated within a county adopt any order, resolution or ordinance governing the same general subject matter. In such case the municipal order, resolution or ordinance shall govern within the corporate limits of the municipality.

(2) In any county where U.S. Interstate 20 and U.S. Highway 49 intersect, having a population of greater than one hundred forty-one thousand (141,000) but less than one hundred fifty-one thousand (151,000) according to the 2010 federal decennial census , the board of supervisors may adopt orders, resolutions and ordinances under subsection (1) of this section for a clearly defined geographic area. The order, resolution or ordinance shall describe the affected geographic area by zoning district, section lines or other discernable boundaries. The order, resolution or ordinance also shall state specific findings to support its purpose and need within the geographic area.

(3) This section shall not authorize the board of supervisors of a county to (a) levy taxes other than those authorized by statute or increase the levy of any authorized tax beyond statutorily established limits, (b) issue bonds of any kind, (c) change the requirements, practices or procedures for county elections or establish any new elective office, (d) use any public funds, equipment, supplies or materials for any private purpose, (e) regulate common carrier railroads, (f) grant any donation, or (g) without prior legislative approval, regulate, directly or indirectly, the amount of rent charged for leasing private residential property in which the county does not have a property interest; unless such actions are specifically authorized by another statute or law of the State of Mississippi.



§ 19-3-41 - Jurisdiction and powers generally

(1) The boards of supervisors shall have within their respective counties full jurisdiction over roads, ferries and bridges, except as otherwise provided by Section 170 of the Constitution, and all other matters of county police. They shall have jurisdiction over the subject of paupers. They shall have power to levy such taxes as may be necessary to meet the demands of their respective counties, upon such persons and property as are subject to state taxes for the time being, not exceeding the limits that may be prescribed by law. They shall cause to be erected and kept in good repair, in their respective counties, a good and convenient courthouse and a jail. A courthouse shall be erected and kept in good repair in each judicial district and a jail may be erected in each judicial district. They may close a jail in either judicial district, at their discretion, where one (1) jail will suffice. They shall have the power, in their discretion, to prohibit or regulate the sale and use of firecrackers, roman candles, torpedoes, skyrockets, and any and all explosives commonly known and referred to as fireworks, outside the confines of municipalities. They shall have and exercise such further powers as are or shall be conferred upon them by law. They shall have authority to negotiate with and contract with licensed real estate brokers for the purpose of advertising and showing and procuring prospective purchasers for county-owned real property offered for sale in accordance with the provisions of Section 19-7-3.

(2) The board of supervisors of any county, in its discretion, may contract with a private attorney or private collection agent or agency to collect any type of delinquent payment owed to the county including, but not limited to, past-due fees, fines and assessments, delinquent ad valorem taxes on personal property and delinquent ad valorem taxes on mobile homes that are entered as personal property on the mobile home rolls, or with the district attorney of the circuit court district in which the county is located to collect any delinquent fees, fines and other assessments. Any such contract may provide for payment contingent upon successful collection efforts or payment based upon a percentage of the delinquent amount collected; however, the entire amount of all delinquent payments collected shall be remitted to the county and shall not be reduced by any collection costs or fees. There shall be due to the county from any person whose delinquent payment is collected pursuant to a contract executed under this subsection an amount, in addition to the delinquent payment, of not to exceed twenty-five percent (25%) of the delinquent payment for collections made within this state and not to exceed fifty percent (50%) of the delinquent payment for collections made outside of this state. However, in the case of delinquent fees owed to the county for garbage or rubbish collection or disposal, only the amount of the delinquent fees may be collected and no amount in addition to the delinquent fees may be collected if the board of supervisors of the county has notified the county tax collector under Section 19-5-22 for the purpose of prohibiting the issuance of a motor vehicle road and bridge privilege license tag to the person delinquent in the payment of such fees. Any private attorney or private collection agent or agency contracting with the county under the provisions of this subsection shall give bond or other surety payable to the county in such amount as the board of supervisors deems sufficient. Any private attorney with whom the county contracts under the provisions of this subsection must be a member in good standing of The Mississippi Bar. Any private collection agent or agency with whom the county contracts under the provisions of this subsection must meet all licensing requirements for doing business in the State of Mississippi. Neither the county nor any officer or employee of the county shall be liable, civilly or criminally, for any wrongful or unlawful act or omission of any person or business with whom the county has contracted under the provisions of this subsection. The Mississippi Department of Audit shall establish rules and regulations for use by counties in contracting with persons or businesses under the provisions of this subsection.

(3) In addition to the authority granted under subsection (2) of this section, the board of supervisors of any county, in its discretion, may contract with one or more of the constables of the county to collect delinquent criminal fines imposed in the justice court of the county. Any such contract shall provide for payment contingent upon successful collection efforts, and the amount paid to a constable may not exceed twenty-five percent (25%) of the amount which the constable collects. The entire amount of all delinquent criminal fines collected under such a contract shall be remitted by the constable to the clerk of the justice court for deposit into the county general fund as provided under Section 9-11-19. Any payments made to a constable pursuant to a contract executed under the provisions of this section may be paid only after presentation to and approval by the board of supervisors of the county.

(4) If a county uses its own employees to collect any type of delinquent payment owed to the county, then from and after July 1, 1999, the county may charge an additional fee for collection of the delinquent payment provided the payment has been delinquent for ninety (90) days. The collection fee may not exceed twenty-five percent (25%) of the delinquent payment if the collection is made within this state and may not exceed fifty percent (50%) of the delinquent payment if the collection is made outside this state. In conducting collection of delinquent payments, the county may utilize credit cards or electronic fund transfers. The county may pay any service fees for the use of such methods of collection from the collection fee, but not from the delinquent payment.

(5) In addition to such authority as is otherwise granted under this section, the board of supervisors of any county may expend funds necessary to maintain and repair, and to purchase liability insurance, tags and decals for, any personal property acquired under the Federal Excess Personal Property Program that is used by the local volunteer fire department.

(6) The board of supervisors of any county, in its discretion, may expend funds to provide for training and education of newly elected or appointed county officials before the beginning of the term of office or employment of such officials. Any expenses incurred for such purposes may be allowed only upon prior approval of the board of supervisors. Any payments or reimbursements made under the provisions of this subsection may be paid only after presentation to and approval by the board of supervisors.

(7) The board of supervisors of any county may expend funds to purchase, maintain and repair equipment for the electronic filing and storage of filings, files, instruments, documents and records using microfilm, microfiche, data processing, magnetic tape, optical discs, computers or other electronic process which correctly and legibly stores and reproduces or which forms a medium for storage, copying or reproducing documents, files and records for use by one (1), all or any combination of county offices, employees and officials, whether appointed or elected.

(8) In addition to the authority granted in this section, the board of supervisors of any county may expend funds as provided in Section 29-3-23(2).

(9) The board of supervisors of any county may perform and exercise any duty, responsibility or function, may enter into agreements and contracts, may provide and deliver any services or assistance, and may receive, expend and administer any grants, gifts, matching funds, loans or other monies, in accordance with and as may be authorized by any federal law, rule or regulation creating, establishing or providing for any program, activity or service. The provisions of this subsection shall not be construed as authorizing any county, the board of supervisors of any county or any member of a board of supervisors to perform any function or activity that is specifically prohibited under the laws of this state or as granting any authority in addition to or in conflict with the provisions of any federal law, rule or regulation.

(10) The board of supervisors of any county may provide funds from any available source to assist in defraying the actual expenses to maintain an office as provided in Section 9-1-36. The authority provided in this subsection shall apply to any office regardless of ownership of such office or who may be making any lease payments for such office.

(11) The board of supervisors of any county may reimburse the cost of an insured's deductible for an automobile insurance coverage claim if the claim has been paid for damages to the insured's property arising from the negligence of a duly authorized officer, agent, servant, attorney or employee of the county in the performance of his or her official duties, and the officer, agent, servant, attorney or employee owning or operating the motor vehicle is protected by immunity under the Mississippi Tort Claims Act, Section 11-46-1 et seq.



§ 19-3-42 - Maintenance of private roads and driveways used for school bus turnarounds; public school grounds; driveways and parking lots of nonprofit organizations

(1) The board of supervisors of any county is hereby authorized and empowered, in its discretion, to grade, gravel or shell, repair, and/or maintain private gravel or shell roads or driveways to private residences if such roads or driveways are used for school bus turnarounds.

(2) Prior to engaging in the work authorized in subsection (1) of this section, the board of supervisors shall spread upon the official minutes of the board:

(a) The written request of the school board for such work;

(b) The written approval of the board of supervisors for such work;

(c) The specific location of the road or driveway to be worked; and

(d) The name of the owner of the road or driveway to be worked.

(3) The written request of the school board, as required in subsection (2)(a) above, shall contain a current list of all active school bus turnarounds presently in use by the school district or contemplated for use by the school district for the present school year. The approval by the board of supervisors shall be valid and effective for the period of time that a turnaround is anticipated for use, but in no event for a period greater than one (1) year.

(4) In addition to the authority granted in subsection (1) of this section, from and after October 1, 1989, the board of supervisors of any county is further authorized, in its discretion, to maintain public school grounds of the county and to grade, gravel, shell or overlay, and/or to maintain gravel, shell, asphalt or concrete roads, driveways or parking lots of public schools of the county if, before engaging in such work, the board of supervisors shall spread upon its official minutes the written request of the school board for such work, the written approval of the board of supervisors for such work and the specific location of the school grounds or road, driveway or parking lot, to be worked.

(5) In addition to any other authority granted in this section, the board of supervisors of any county is hereby authorized, in its discretion, to repair and maintain driveways and parking lots of: (a) any nonprofit organization in the county which is tax exempt under Section 501(c) of the United States Internal Revenue Code and which has as one (1) of its primary purposes for organization to aid and assist in the rehabilitation of persons suffering from drug abuse or drug addiction; and (b) any private, nonprofit cemeteries in the county. The board of supervisors of any county shall not be authorized under the provisions of this subsection to repair or maintain driveways or parking lots located more than one hundred fifty (150) feet from the center of any highway, road or street under the jurisdiction of the county.



§ 19-3-43 - Board to provide and designate building for its meetings and sessions of court when courthouse unavailable

When there shall not be a courthouse in any county, or the same may be undergoing repairs, or unfit for use, the board of supervisors may meet at a convenient place in the county and shall provide and designate some suitable building in which the courts of the county and the meetings of the board of supervisors may be held, the expense of which, and for fitting the same for the purpose, shall be paid out of the county treasury. If the board shall fail to make such provision, the sheriff of the county may do so.



§ 19-3-44 - Alternate court facilities in counties containing two judicial districts

(1) The board of supervisors of any county in which there are two (2) judicial districts may provide alternate facilities for the courts of one judicial district when the courthouse of such district is in a condition of disrepair due to damage or construction. Such alternate facilities may be located in the other judicial district of the county and may be located in the courthouse of such other judicial district, but nothing contained herein shall be construed to require such facilities to be located in said courthouse if, in the discretion of the board of supervisors, some other location is preferred.

(2) The several courts of any county wherein there are two (2) judicial districts may by order duly entered on the minutes of the court remove the court to the alternate facility provided by the board of supervisors located in the other judicial district when such transfer is required as provided herein and in such event no cause of action shall be defeated, delayed or otherwise impeded based upon a challenge to the jurisdiction of the court or a question of venue which results from such transfer.

(3) The provisions of this section shall be applicable only for such period as the court is prevented from sitting in the proper judicial district due to physical condition of the proper courthouse.



§ 19-3-47 - Employment of counsel

(1) (a) The board of supervisors shall have the power, in its discretion, to employ counsel by the year at an annual salary at an amount that it deems proper, not to exceed the maximum annual amount authorized by law for payment to a member of the board.

(b) The board of supervisors shall have the power, in its discretion, to employ counsel in all civil cases in which the county is interested, including eminent domain proceedings, the examination and certification of title to property the county is acquiring and in criminal cases against a county officer for malfeasance or dereliction of duty in office, when by the criminal conduct of the officer the county may be liable to be affected pecuniarily, with the counsel to conduct the proceeding instead of the district attorney, or in conjunction with him, and to pay the counsel out of the county treasury or the road fund that may be involved reasonable compensation, or if counsel so employed is retained on an annual basis as provided in this subsection, reasonable additional compensation for his services.

(c) The board of supervisors shall have the power, in its discretion, to pay reasonable compensation to attorneys who may be employed by it in the matter of the issuance of bonds and the drafting of orders and resolutions in connection therewith. In no instance shall the attorney's fee for the services exceed the following amounts, to wit:

One percent (1%) of the first Five Hundred Thousand Dollars ($ 500,000.00) of any one (1) bond issue; one-half percent ( 1/2%) of the amount of the issue in excess of Five Hundred Thousand Dollars ($ 500,000.00) but not more than One Million Dollars ($ 1,000,000.00); and one-fourth percent ( 1/4%) of the amount of the issue in excess of One Million Dollars ($ 1,000,000.00). The limitations imposed in this paragraph shall not apply to any bond issue for which a declaration to issue the bonds has heretofore been adopted by proper resolution.

(d) This subsection shall not in anyway amend or repeal or otherwise affect subsection (2) of this section, but this subsection shall remain in full force and effect.

(2) The board of supervisors of any county, in addition to the authority conferred upon it in subsection (1) of this section, may employ, in its discretion, a firm of attorneys to represent it as its regular attorneys on the same terms, conditions and compensation as provided for employment of an attorney as its regular attorney. However, there shall not be both an attorney and a firm of attorneys employed at the same time as the regular attorney for the board.

(3) In any county having a 1980 federal census population in excess of one hundred eighteen thousand (118,000), and in which is located a major refinery for the production of petroleum products and a facility for the construction of ships for the United States Navy; in any county which is traversed by an interstate highway and having a 1980 federal census population in excess of sixty-six thousand (66,000), and in which is located a comprehensive university operated by the Board of Trustees of State Institutions of Higher Learning and a National Guard training base; in any county in which is located the State Capitol and the state's largest municipality; in any county which is traversed by Interstate Highway 55, United States Highway 51 and United States Highway 98; in any county bordering the Gulf of Mexico, having a 1980 federal census population in excess of one hundred fifty-seven thousand (157,000), and in which is located a state-owned port; and in any county which is traversed by Interstate Highway 20, United States Highway 49 and United States Highway 80, and in which is located the State Hospital and an international airport; all of which foregoing criteria the Legislature finds to be conducive to industrial development requiring the issuance of industrial revenue bonds and which counties would gain benefits by employment of counsel in the manner authorized by this subsection, the board of supervisors, as an alternative to the authority conferred upon it in subsections (1) and (2) of this section, may employ annually, in its discretion, an attorney as a full-time employee of the county, subject to the following conditions:

(a) The attorney shall maintain an office in the county courthouse or other county-owned building and shall represent the board of supervisors and all county agencies responsible to the board;

(b) The attorney shall be employed by the board of supervisors in the matter of the issuance of all bonds of the county and the drafting of resolutions in connection therewith, and shall represent the board in all state and federal courts. Attorney's fees for the services which otherwise would have been paid to an attorney under paragraph (1)(c) of this section shall be paid into the county general fund and used to defray the salary of the attorney and his necessary office expenses;

(c) During his employment by the county, the attorney shall not engage otherwise in the practice of civil or criminal law and shall not be associated with any other attorney or firm of attorneys;

(d) The board of supervisors shall have the power, in its discretion, to pay the attorney an annual salary not to exceed the maximum annual salary authorized by law to be paid to the county judge of that county; and

(e) The board of supervisors may authorize, in its discretion, the employment of special counsel to assist the counsel employed pursuant to this subsection, provided that the board shall determine and spread on its minutes that the employment of the special counsel is necessary and in the best interest of the county and setting forth the duties or responsibilities assigned to the special counsel.



§ 19-3-49 - Employment of counsel where there is no elected county prosecuting attorney; salary of Hancock County prosecuting attorney

(1) In all counties of this state wherein there is no elected county prosecuting attorney, the boards of supervisors shall have the power and authority to employ a competent attorney to appear and prosecute in cases requiring the services of the county prosecuting attorney. The compensation paid to the person so employed shall be paid from the general fund of such county and shall not exceed, during any calendar year, the amount authorized by law to be paid as salary to the county prosecuting attorney in such county. The employment of a county prosecuting attorney as authorized by this section shall be pursuant to a contract which shall provide that the salary of such county prosecuting attorney shall not be reduced, increased or terminated for the period of the contract. Such contract shall be for the period of the remainder of the term of office of the board of supervisors which employs the county prosecuting attorney; however, the contract shall provide expressly or by reference to this section that the contract shall be abrogated upon the creation and filling of the office of elected county prosecuting attorney.

(2) Notwithstanding any of the provisions of subsection (1) of this section to the contrary, the board of supervisors of Hancock County may pay the attorney hired to appear and prosecute cases requiring the services of a county prosecuting attorney an annual salary of Forty-five Thousand Dollars ($ 45,000.00). The Legislature finds and declares that the annual salary authorized by this section is justified in Hancock County for the following reasons:

(a) The addition of a justice court judge in January 2004 created a total of three (3) judges in the county and requires the attorney hired to appear and prosecute cases requiring the services of a county prosecuting attorney to spend additional time in court; and

(b) The population of Hancock County increased from thirty-one thousand seven hundred sixty (31,760) in 1990, to forty-two thousand nine hundred sixty-seven (42,967) in 2000, which placed it in the top ten percent (10%) of the fastest growing counties in the state; and

(c) There was a significant increase in the number of cases filed in justice court and cases appealed to a higher court; and

(d) The attorney hired to appear and prosecute cases requiring the services of a county prosecuting attorney is responsible for handling a large number of drug, alcohol and mental commitment proceedings.



§ 19-3-51 - Power of the board to subpoena witnesses and cite for contempt

The board of supervisors shall have power to subpoena witnesses in all matters coming under its jurisdiction and to fine and imprison any person for a contempt committed while they are in session, the fine not to exceed Fifty Dollars ($ 50.00), and the imprisonment not to extend beyond the continuance of the term. The person so fined or imprisoned may appeal to the circuit court, as in other cases, from the order or judgment of the board, and such appeal shall operate as a supersedeas.



§ 19-3-53 - Collection of fines imposed by board

When a fine shall be imposed upon any person by the board of supervisors, by virtue of any provision of law, the board shall cause the person to be summoned to appear at a succeeding meeting to show cause why the judgment for such fine shall not be made final. If sufficient cause be not shown at the return-day of the summons, the judgment shall be made final, with costs, and the clerk shall issue a capias pro finem therefor, as for fines in the circuit court, which shall be made returnable at the next regular meeting of the board. If good cause be shown, the board may set aside the fine, upon payment of costs. The clerk and sheriff shall be entitled to like fees, for services, as upon similar proceedings in the circuit court.



§ 19-3-55 - Elections for county purposes may be ordered by petition of qualified electors

Unless otherwise specifically required by law, the board of supervisors of any county shall upon the filing of a petition touching any matter affecting the entire county and over which it has jurisdiction, signed by twenty-five per cent. of the qualified electors of the county, either pass an order putting said proposition in force and effect or immediately submit the same to a vote of the qualified electors of the county, after giving thirty days' notice of said election, said notice to contain a statement of the proposition to be voted on at said election. If said election shall result in favor of the proposition petitioned for, the board of supervisors, shall pass the necessary order, to put the said proposition in force and effect. In the event the election shall result against the proposition submitted, no other election shall be held on the same, or substantially the same proposition within twelve months of the date of the prior election. This section shall not, however, apply to the creation of taxing districts.



§ 19-3-57 - Tickets; what shall be printed on same

The tickets to be used in an election pursuant to Section 19-3-55 shall have a substantial synopsis of the proposition petitioned for, printed thereon, and next below shall have the words, "For the Proposition"; and the words, "Against the Proposition", next below. In making up his ticket the voter shall, if he favors the proposition, make a cross (x) opposite the words, "For the Proposition" on his ticket, and if he does not favor the proposition, he shall make a cross (x) opposite the words, "Against the Proposition."



§ 19-3-59 - Appropriation of county funds

The board of supervisors shall direct the appropriation of money that may come into the county treasury, but shall not appropriate the same to an object not authorized by law.



§ 19-3-61 - Employment of comptroller or bookkeeper

The board of supervisors in each county may employ and compensate at least one (1) qualified individual who shall serve as comptroller or bookkeeper for funds received, expended or handled by the board. The board may also employ and compensate such clerical assistance as the comptroller or bookkeeper may require to effectively discharge the duties imposed by this chapter, such compensation to be paid from the general fund, road funds or other available funds of such county.



§ 19-3-63 - Vacations and sick leave for county employees; payment or compensatory time for public safety employees for holidays; closure of county offices for funeral of deceased elected or appointed official

(1) The board of supervisors of each county by resolution adopted and placed on its minutes may establish a policy of sick leave and vacation time for employees of the county not inconsistent with the state laws regarding office hours and holidays.

(2) Notwithstanding the provisions of subsection (1) of this section, each elected official of the county, other than a member of the board of supervisors, who is authorized by law to employ, may, by written policy filed with the clerk of the board of supervisors, establish a policy of sick leave and vacation time for his employees which may be inconsistent with the policy established by the board of supervisors but which shall not be inconsistent with the state laws regarding office hours and holidays. If such elected official fails to adopt and file such a policy with the clerk of the board of supervisors, the policy adopted by the board of supervisors for sick leave and vacation time for county employees shall apply to employees of such elected official.

(3) The board of supervisors of any county and each elected official of the county who is authorized by law to employ shall enact leave policies to ensure that a public safety employee is paid or granted compensatory time for the same number of holidays for which any other county employee is paid.

(4) The board of supervisors of each county by resolution adopted and placed on its minutes may establish a policy to close county offices if an elected or appointed county official dies to allow county employees of the deceased elected or appointed official to attend the funeral of such deceased or appointed official.



§ 19-3-65 - Membership in national and state organizations of governmental officials

The board of supervisors in each county is hereby authorized and empowered, in its discretion, to do all things and to perform all acts which may be necessary to join the National Association of County Officials and/or State and County Administrator Association.

The board of supervisors in each county is hereby authorized and empowered, in its discretion, to pay from the county general fund the required fees and dues for membership in the National Association of County Officials and the Mississippi Association of Supervisors.



§ 19-3-67 - Traveling expenses of supervisors

(1) When any member of any board of supervisors shall be required to travel outside of his county but within the State of Mississippi in the performance of his official duties, such member shall receive as expenses of such travel the same mileage and actual and necessary expenses for food, lodging and travel by public carrier or private motor vehicles as is allowed state officers and employees pursuant to the provisions of Section 25-3-41, Mississippi Code of 1972. Provided, however, mileage shall not be authorized when such travel is done by a motor vehicle owned by the county.

(2) When any member of any board of supervisors shall be required to travel outside the State of Mississippi in the performance of his official duties, such member shall receive as expenses of such travel the same mileage and actual and necessary expenses for food, lodging and travel by public carrier or private motor vehicles as is allowed state officers and employees pursuant to the provisions of Section 25-3-41, Mississippi Code of 1972. Provided, however, such travel must receive the prior approval of the board before it is undertaken, and such approval shall be spread upon the minutes of the board.

(3) Except as hereinafter provided with respect to mileage, no expenses shall be authorized or approved by any board of supervisors for travel by the member of such board within the county of such board. With respect to mileage, when travel within the county by a member of such board is done by a motor vehicle owned by the county, mileage shall not be authorized; however, when any member of such board does not have a county-owned motor vehicle regularly assigned to him for his use or when a county-owned motor vehicle is not otherwise available for his use at the time when travel is necessary, and he is required to travel within the county in the performance of his official duties using his private motor vehicle, then he may be reimbursed for mileage in the same manner as provided in Section 25-3-41, Mississippi Code of 1972.

(4) Itemized expense accounts shall be submitted by the member on forms prescribed by the Auditor of Public Accounts for reimbursement of expenses for state officers and employees in such numbers as the county may require. No expenses authorized in this section shall be reimbursed unless the expenses have been authorized or approved by a vote of a majority of the members of the board duly made and spread upon the minutes of such board.

(5) Expenses authorized in this section shall be published by the board of supervisors in a newspaper of general circulation published in the county; and, if no such newspaper is published in the county, then in a newspaper published elsewhere in the state which has a general circulation in such county. The publication shall be a detailed accounting of the expenses authorized to each member of the board. The cost of publishing such expense accounts shall be paid by the county pursuant to the provisions of Section 19-3-35.



§ 19-3-68 - Supervisors and county employees authorized to use credit cards to pay travel expenses

The board of supervisors of any county may acquire one or more credit cards which may be used by members of the board of supervisors and county employees to pay expenses incurred by them when traveling in or out of the state in the performance of their official duties. The chancery clerk or county purchase clerk shall maintain complete records of all credit card numbers and all receipts and other documents relating to the use of such credit cards. The supervisors and county employees shall furnish receipts for the use of such credit cards each month to the chancery clerk or purchase clerk who shall submit a written report monthly to the board of supervisors. The report shall include an itemized list of all expenditures and use of the credit cards for the month, and such expenditures may be allowed for payment by the county in the same manner as other items on the claims docket. The issuance of a credit card to a supervisor or county employee under the provisions of this section does not authorize the supervisor or county employee to use the credit card to make any expenditure that is not otherwise authorized by law. Any supervisor or county employee who uses the credit card to make an expenditure that is not approved for payment by the board shall be personally liable for the expenditure and shall reimburse the county.



§ 19-3-69 - Authority to contract for professional services

The board of supervisors of each county may, in its discretion, contract with certain professionals when the board determines that such professional services are necessary and in the best interest of the county.

The board of supervisors shall spread upon its minutes its finding that the professional services are necessary and in the best interest of the county. The contract for professional services shall be approved by the attorney for the board of supervisors and made a part of the minutes. Notwithstanding any other provision of law, the board of supervisors may request and consider the price of the services in its initial and subsequent contact with professionals.

A professional within the meaning of this section shall be limited to:

(a) Attorneys at law, admitted to practice law in this state by the State Board of Bar Admissions;

(b) Accountants, certified by the State Board of Public Accountancy;

(c) Architects, licensed by the State Board of Architecture;

(d) Engineers and land surveyors, registered by the State Board of Registration for Professional Engineers and Land Surveyors;

(e) Physicians, licensed by the State Board of Medical Licensure;

(f) Appraisers, licensed by the Mississippi Real Estate Commission or as otherwise provided by law or ad valorem appraisers holding the MAE designation from the Department of Revenue;

(g) Real estate brokers, licensed by the Mississippi Real Estate Commission;

(h) In the sale of personal property pursuant to the provisions of Section 19-7-5, auctioneers who meet standards established by the State Department of Audit.



§ 19-3-71 - Appointment of county fire services coordinator

The board of supervisors in each county shall appoint a county fire services coordinator, and may compensate him from any available county funds, except insurance rebate monies from the County Volunteer Fire Department Fund. The county fire services coordinator shall demonstrate that he possesses fire-related knowledge and experience as well as meeting the guidelines established by the Commissioner of Insurance. The director of the local organization for emergency management serving the county may be the coordinator if he meets the criteria provided in this section.



§ 19-3-73 - Authority of county to maintain real property owned or leased by fire protection district

In addition to the maintenance authority granted in Section 83-1-39, Mississippi Code of 1972, the board of supervisors of any county is hereby authorized and empowered, in its discretion, to grade, gravel, shell and/or maintain real property, including roads or driveways thereof, owned by a municipal fire protection district or county fire protection district, or leased for a term of not less than twenty (20) years by a municipal fire protection district or a county fire protection district, as necessary for the effective and safe operation of such district. Any action taken by the board of supervisors under the authority of this section shall be spread upon the minutes of the board of supervisors when the work is authorized.



§ 19-3-75 - Maintenance of roads or driveways to public cemeteries

The board of supervisors of any county is hereby authorized and empowered, in its discretion, to grade, gravel or shell and/or to repair and maintain roads or driveways to public cemeteries.



§ 19-3-77 - Programs of professional education for county purchase clerks, receiving clerks, inventory control clerks, and members of county boards of supervisors

(1) There are hereby established programs of professional education for county purchase clerks, receiving clerks and inventory control clerks. The programs shall be offered at least every four (4) years at the beginning of terms of office for county elected officials and at other times when the State Auditor has been notified by a board of supervisors that a vacancy in the position of purchase clerk, receiving clerk or inventory control clerk has been filled with an uncertified appointee. The curriculum for each program shall be designed by the State Auditor. Program administration, coordination, delivery and attendance verification shall be conducted by the Community Development Department of the Mississippi Cooperative Extension Service. The professional education programs offered at the beginning of terms of office shall be scheduled in each planning and development district; provided, however, the Community Development Department may schedule a program in one geographical area encompassing several planning and development districts rather than scheduling separate programs in each planning and development district within that geographical area. Participants who successfully complete a program shall be certified by the State Auditor and shall display the certificate awarded in a prominent public place within their offices.

Any participant who travels outside the county of his employment to attend a professional education program shall receive as reimbursement of the expense of such travel the same mileage and actual and necessary expenses for food, lodging and travel as allowed state officers and employees pursuant to Section 25-3-41, Mississippi Code of 1972; however mileage shall not be allowed when travel is by motor vehicle owned by the county.

All or any part of the expense of a professional education program may be defrayed by the imposition of fees in a reasonable amount established by the State Auditor. Any fees imposed to defray expenses of a professional education program shall be paid by the county for participants.

(2) There is hereby established a program of professional education for members of county boards of supervisors. The program shall be offered at the beginning of each term of office for members of the boards of supervisors and may be offered more frequently at the discretion of the Committee on Supervisor Education. The curriculum of the program shall be designed by the Committee on Supervisor Education, which shall be composed of the following members:

(a) Two (2) members from the State Department of Audit designated by the State Auditor.

(b) Two (2) members from the Mississippi Association of Supervisors designated by the executive director of the association.

(c) One (1) member from the Mississippi Cooperative Extension Service designated by the director of the service.

(d) One (1) member from the Stennis Institute of Government at Mississippi State University designated by the director of the institute.

(e) One (1) member from the Judicial College of the University of Mississippi designated by the director of the judicial college.

(f) One (1) member from the Public Policy and Administration Program at Jackson State University designated by the Chairman of the Department of Political Science.

Program administration, coordination, delivery and attendance verification shall be conducted by the Community Development Department of the Mississippi Cooperative Extension Service in cooperation with the Mississippi Association of Supervisors. All or any part of the expense of the supervisor education program may be defrayed by the imposition of fees established by the Committee on Supervisor Education.

The primary resources for the supervisor education program shall be the State Department of Audit, the State Attorney General, the Judicial College of the University of Mississippi, the Stennis Institute of Government at Mississippi State University, the Public Policy and Administration Program at Jackson State University, the Mississippi Research and Development Center or its successor, and any other federal, state, local or university entities having expertise in specific topical areas.

Any fees imposed to defray expenses of the supervisor education program shall be paid by the county for members of the board of supervisors of such county enrolled in the program; and, additionally, when any supervisor travels outside of his county to attend a school, seminar or workshop approved by the Committee on Supervisor Education, he shall receive as reimbursement of expenses of such travel the same mileage and actual and necessary expenses for food, lodging and travel by public carrier or private motor vehicles as is allowed state officers and employees pursuant to the provisions of Section 25-3-41; however, mileage shall not be authorized when such travel is done by a motor vehicle owned by the county.



§ 19-3-79 - Notice of intent to apply for gaming license; publication of notice; resolution authorizing gaming when no petition filed; petition to hold election on allowing legal gaming on cruise vessels; referendum; form of ballots; absence of petition or vote in favor of gaming; vote against gaming not to affect existing gaming operations

(1) Any person, corporation or other legal entity required to obtain a state gaming license to conduct legal gaming aboard a cruise vessel or vessel, as defined in Section 27-109-1, as prescribed by the Mississippi Gaming Control Act shall, before applying for such license, provide the Mississippi Gaming Commission with a written notice of intent to apply for a license. The "notice of intent to apply for a gaming license" shall be on a form prescribed by the executive director of the commission and shall state the county in which the intending licensee desires to conduct legal gaming aboard a cruise vessel or vessel, as the case may be. Within ten (10) days after receipt of a notice of intent to apply for a gaming license, the commission shall require such person, corporation or legal entity to publish the notice once each week for three (3) consecutive weeks in a newspaper having general circulation in the county in which the intending licensee desires to conduct legal gaming aboard a cruise vessel or vessel, as the case may be.

(2) If no petition as prescribed in subsection (3) of this section is filed with the board of supervisors of the applicable county within thirty (30) days after the date of the last publication, the board of supervisors of such county shall adopt a resolution stating that no petition was timely filed and that legal gaming may henceforth be conducted aboard cruise vessels or vessels, as the case may be, in such county.

(3) If a petition signed by twenty percent (20%) or fifteen hundred (1500), whichever is less, of the registered voters of a county in which a notice of intent to apply for a gaming license is published is filed within thirty (30) days of the date of the last publication with the circuit clerk of the applicable county, the board of supervisors of such county shall authorize the circuit clerk to hold an election on the proposition of allowing legal gaming to be conducted aboard cruise vessels or vessels, as the case may be, in the county on the date upon which such an election may be conducted under subsection (7). The referendum shall be advertised, held, conducted and the result thereof canvassed in the manner provided by law for advertising, holding and canvassing county elections.

(4) At such election, all qualified electors of such county may vote. The ballots used at such election shall have printed thereon a brief statement of the purpose of the election and the words "FOR LEGAL GAMING ABOARD CRUISE VESSELS (OR VESSELS) IN THE COUNTY AS PRESCRIBED BY LAW," and "AGAINST LEGAL GAMING ABOARD CRUISE VESSELS (OR VESSELS) IN THE COUNTY AS PRESCRIBED BY LAW." The voter shall vote by placing a cross (x) or check ([checkmark]) mark opposite his choice on the proposition. If a majority of the qualified electors who vote in such election shall vote in favor of allowing legal gaming to be conducted aboard cruise vessels or vessels, as the case may be, then legal gaming may henceforth be conducted aboard cruise vessels or vessels, as the case may be, in the county. If less than a majority of the qualified electors who vote in such election shall vote in favor of allowing legal gaming to be conducted aboard cruise vessels or vessels, as the case may be, in the county, then gaming aboard cruise vessels or vessels, as the case may be, shall be prohibited in the county until such time as a subsequent election, held according to the restrictions specified in subsection (7), may authorize such legal gaming.

(5) In any county in which no petition is timely filed after a notice of intent to apply for a gaming license is published, or in which an election is held on the proposition of allowing legal gaming to be conducted aboard cruise vessels or vessels, as the case may be, in the county and a majority of the qualified electors who vote in such election vote in favor of allowing legal gaming to be conducted aboard cruise vessels or vessels, as the case may be, in the county, no election shall thereafter be held in that county pursuant to this section on the proposition of allowing legal gaming to be conducted aboard cruise vessels or vessels, as the case may be, in that county.

(6) Notwithstanding any provision of this section or Sections 97-33-1, 97-33-7, 97-33-17, 97-33-25 and 97-33-27 to the contrary, if an election is held pursuant to this section which causes the conducting of gaming aboard cruise vessels to be prohibited in any county in which one or more cruise vessels were operating out of a port in the county on the effective date of this chapter, the prohibition on the conducting of gaming aboard cruise vessels in that county shall not apply to the conducting of legal gaming aboard any of those cruise vessels which were still operating out of a port in that county at the time of the election.

(7) If an election has been held on the issue of allowing legal gaming to be conducted aboard cruise vessels or vessels, as the case may be, in a county, and the authority to conduct such legal gaming has been denied by the electors of such county, then a subsequent election on such issue may not be held until:

(a) The date of the next succeeding general election in which the election for President of the United States occurs; or

(b) In the case in which the authority to conduct such legal gaming has been denied by the electors of such county at elections on three (3) different occasions, whether those occasions be successive or not, the date of the next succeeding general election occurring at least eight (8) years after the last of the three (3) occasions on which the electors denied the authority to conduct such legal gaming.



§ 19-3-81 - Power of board to authorize sheriff to operate inmate canteen facilities; inmate canteen fund

(1) (a) The board of supervisors of any county is hereby authorized and empowered, in its discretion, to allow the sheriff of such county to operate a facility or facilities to be known as an inmate canteen facility or facilities, the purpose of which is to make available certain goods and other items of value for purchase by inmates confined in the county jail of such county, employees of the county jail and persons visiting inmates or employees. The sheriff of such county shall promulgate rules and regulations for the operation of such a facility.

(b) If the board of supervisors of any county authorizes the sheriff of such county to operate such a facility or facilities as provided in subsection (1) of this section, any funds which may be derived from the operation of an inmate canteen facility or facilities shall be deposited into a special fund in the county treasury to be designated as the "Inmate Canteen Fund." Any monies in the special fund may be expended solely by the sheriff of the county for any educational related expenses, to purchase equipment and supplies and to provide for maintenance of the equipment purchased for the benefit and welfare of the inmates incarcerated in the county jail. The term "supplies" shall not include supplies related to the personal hygiene of inmates.

(2) In lieu of the authority to operate an inmate canteen facility under subsection (1) of this section, the board of supervisors of any county, in its discretion, may authorize the sheriff to contract with a private company for the provision of commissary services to inmates of the county jail. Money collected from or on behalf of an inmate for the purchase of commissary items shall be deposited to the credit of the inmate into a special fund in the county treasury to be designated as the "Inmate Commissary Trust Fund." Money in the special fund may be expended upon requisition by the sheriff for the purchase and delivery of prepackaged items from the company with which the sheriff has contracted. The sheriff shall adopt rules and regulations for the letting of contracts for commissary services, the collection and distribution of commissary items to inmates, and the items that inmates may purchase through commissary services contracts.



§ 19-3-83 - Authority to adopt ordinances for the regulation of transient vendors

The board of supervisors of any county shall have the power to adopt reasonable ordinances for the regulation of transient vendors not inconsistent with the provisions of Sections 75-85-1 through 75-85-19. However, such board of supervisors shall not have the power to declare residential solicitations by transient vendors who are citizens of the State of Mississippi, or who are agents of corporations domiciled in the State of Mississippi, or who are agents of foreign corporations qualified to do business in the State of Mississippi, to be a public nuisance or a misdemeanor, unless such transient vendors are not in compliance with Sections 75-85-1 through 75-85-19 or local regulations. Before transacting any business all transient vendors shall furnish to the county wherein such business is to be transacted, a good and sufficient penal bond in an amount not to exceed Two Thousand Dollars ($ 2,000.00) conditioned that if such transient vendor shall comply with all of the provisions of the county ordinances relating to transient vendors such obligation shall be void, otherwise, to remain in full force and effect. Any ordinance adopted by the board of supervisors of any county under the provisions of this section shall be applicable throughout the entire county, including any areas within any municipalities in such county, unless there is in effect or is subsequently adopted by the municipality its own ordinance under the provisions of Section 29-19-35, in which case the municipal ordinance shall control as to the area within such municipality.



§ 19-3-85 - Authority of board to dispose of lost, stolen, abandoned or misplaced personal property

The board of supervisors of any county, upon the receipt or recovery of any lost, stolen, abandoned or misplaced personal property by the sheriff or other law enforcement officers of the county, shall cause to be posted, in three (3) public places in the county, notice that such property has been received or recovered. Such notice shall contain an accurate and detailed description of such property and, if the board of supervisors is advised as to who owns the property, a copy of the notice shall be mailed to such person or persons in addition to being posted as required in this section. The owner may recover the property by filing a claim with the board of supervisors and establishing his right to the property. The board may require bond of the person claiming the property before delivering it to him. Parties having adverse claims to the property may proceed according to law.

If no person claims the property within one hundred twenty (120) days from the date the notice is given, the board of supervisors shall cause the property to be sold at public auction to the highest bidder for cash after first posting notice of the sale in three (3) public places in the county at least ten (10) days before the date of the sale. The notice shall contain a detailed and accurate description of the property to be sold and shall be addressed to the unknown owners or other persons interested in the property to be sold. The notice shall also set forth the date, time and place the sale is to be conducted and shall designate the sheriff to make the sale.

However, lost, stolen, abandoned or misplaced motor vehicles and bicycles may be sold in the manner provided in the preceding paragraph after the expiration of ninety (90) days from their receipt or recovery by law enforcement officers of the county.

The sheriff, promptly upon completion of the sale, shall deliver to the chancery clerk a copy of the notice authorizing the sale, a list of the property sold, the amount paid for each item, the person to whom each item was sold, and all monies received from such sale. The clerk then shall deposit the monies into the county treasury and the proceeds of the sale shall be first applied to the necessary costs and expenses of the sale, with the remainder to be credited to the special supplemental budget of the sheriff to be expended by the sheriff for any law enforcement purpose upon approval of the board of supervisors. The chancery clerk shall file the information concerning the sale among the other records of his office. If, within ninety (90) days after the date of the sale, any person claims to be the owner of the property sold, the board, upon satisfactory proof of ownership, shall pay to such person the amount for which the property was sold, and the board may require of such person a bond in such cases as the board deems advisable. No action shall be maintained against the county or any of its officers or employees or the purchaser at the sale for any property sold or the proceeds therefrom after the expiration of ninety (90) days from the date of the sales as authorized in this section.






COUNTY COOPERATIVE SERVICE DISTRICT

§ 19-3-101 - Creation of county cooperative service district

(1) The board of supervisors of any county in this state may, by order duly entered on its minutes, join with any other county or counties in this state to establish a county cooperative service district for the purpose of instituting planning and mutual cooperation among counties to improve the delivery of services to, and the provision of benefits for, all citizens of participating counties by the joint financing, construction and administration of governmental services and facilities.

(2) Any power, authority or responsibility which may be lawfully exercised by a county, except for the imposition of taxes, may be exercised jointly by participating counties through the board of commissioners of a county cooperative service district, hereinafter in Sections 19-3-101 through 19-3-115, Mississippi Code of 1972, referred to as the "district," unless in a resolution of a board of supervisors creating the district the exercise of a particular power is specifically excluded. The district shall have authority to prepare or have prepared a water resources study or other environmental studies; however, any action by the district which will have an impact upon groundwater resources shall only be implemented consistent with an official statewide water management plan or with the approval of the Commission on Natural Resources.



§ 19-3-103 - District as public corporation in perpetuity; powers

From and after the creation of a district, it shall be a public corporation in perpetuity under its corporate name and shall, in that name, be a body politic and corporate, with power of perpetual succession, having all the powers necessary or convenient to effectuate the purpose of Sections 19-3-101 through 19-3-115, including the power:

(a) To adopt, and from time to time amend and repeal, bylaws, rules and regulations not inconsistent with Sections 19-3-101 through 19-3-115 to carry into effect the powers and purposes of the district;

(b) To adopt an official name and seal, and retain and keep minutes of its meetings in a firmly bound minute book in which all actions taken by the district about its business shall be recorded;

(c) To elect from among its members a chairman, vice-chairman and secretary to serve annually;

(d) To maintain an office at such place or places as it may designate, and to employ and compensate an executive director and such other personnel as shall be necessary to exercise the powers and perform the duties provided for in Sections 19-3-101 through 19-3-115;

(e) To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under Sections 19-3-101 through 19-3-115;

(f) To implement, operate, administer or supervise, directly or indirectly, such programs, services and activities as may be necessary to accomplish the purposes of Sections 19-3-101 through 19-3-115;

(g) To apply for, accept, receive, expend or otherwise dispose of, in furtherance of its functions, funds, grants, services and property from the federal government or its agencies and from departments, agencies and instrumentalities of the state, municipal or county governments;

(h) To cooperate with and execute cooperative agreements with all other federal, state and local governmental agencies in the exercise of its functions under the provisions of Sections 19-3-101 through 19-3-115;

(i) To sue and be sued; and in any suit against the commission, service of process shall be had by service upon the chairman with such process; and

(j) To charge fees, tolls and special assessments to participating counties and any municipality which may have contracted for services to finance the operation, maintenance and debt service of activities and services undertaken by the district.



§ 19-3-105 - Board of commissioners

(1) The powers of a district shall be vested in and exercised by a board of commissioners consisting of not less than one (1) nor more than five (5) members appointed by the board of supervisors of each participating county. Each commissioner shall be either a member of the board of supervisors or an elected municipal official. Each commissioner shall be appointed and hold office for a term concurrent with the appointing authority. Any vacancy occurring on the board shall be filled by the appointing authority at a regular meeting of the board of supervisors, and unexpired terms shall be filled for the remainder of the term.

(2) Each commissioner shall take and subscribe to the oath of office prescribed in Section 268, Mississippi Constitution of 1890, before the clerk of the appointing board of supervisors that he will faithfully discharge the duties of the office of commissioner, which oath shall be filed with the clerk and by him preserved.

(3) The commissioners so appointed and qualified may be compensated for their services for each meeting of the board of commissioners attended, either regular or special, at the per diem established in Section 25-3-69, Mississippi Code of 1972, and shall be reimbursed for all expenses necessarily incurred in the discharge of their official duties as provided for state officers and employees in Section 25-3-41, Mississippi Code of 1972.

(4) The board of commissioners may appoint an executive committee, to be composed of not less than one (1) commissioner from each participating county, with a chairman to be designated by the board of commissioners. The executive committee is empowered to execute all powers vested in the full board of commissioners during the interim of the meetings of the board. A majority, plus one (1), of the members of the executive committee shall be a quorum for the transaction of business.



§ 19-3-106 - Authority of district to issue revenue bonds

The board of commissioners of any cooperative service district may, pursuant to a favorable majority vote of the board of supervisors of each participating county, and for good cause shown therefor, authorize the cooperative service district to issue its revenue bonds payable from and secured by a pledge of all or any part of revenues under any contract or contracts it enters into under Sections 19-3-101 through 19-3-115, Mississippi Code of 1972, and/or from the avails of any tax imposed or appropriation made to support the district. The bonds shall not be or constitute an indebtedness of any participating county or municipality within the meaning of any constitutional, statutory or charter limitation of indebtedness but shall be payable solely from the revenues derived by the cooperative service district under any contract or contracts it enters into under Section 19-3-101 through 19-3-115, Mississippi Code of 1972, and/or from the avails of any tax imposed or appropriation made to support the district. Neither the full faith and credit nor taxing power of any participating county, municipality, or of the state or any political subdivision thereof, is pledged to the payment of the principal of, the interest on, or premium, if any, of the bonds. Such bonds shall be in such form and denomination as prescribed by the board of commissioners of the district. Such bonds may be serial or term; redeemable, with or without premium, or nonredeemable; registered or coupon bonds with registration privileges as to either principal and interest, principal only, or both; shall bear interest at a rate or rates to be determined pursuant to the sale of the bonds; and shall be payable at such time or times and shall mature at such time or times not exceeding twenty-five (25) years from their date, and at such place or places as shall be prescribed in the bond resolution authorizing their issuance; provided, however, that any bond issue to be awarded and sold to the United States of America or any agency thereof shall mature at such time or times, not to exceed thirty-five (35) years, as shall be prescribed in the ordinance authorizing their issuance. Any provisions of the general laws to the contrary notwithstanding, any bonds and interest coupons issued pursuant to the authority of this subsection shall possess all the qualities of negotiable instruments. The bonds and the interest coupons shall be executed in such manner and shall be substantially in the form prescribed in the authorizing resolution. In case any of the officers whose signatures or countersignatures appear on the bonds or interest coupons shall cease to be such officers before delivery of such bonds, such signatures or countersignatures shall nevertheless be valid and sufficient for all purposes the same as if they had remained in office until such delivery. No bond shall bear more than one (1) rate of interest; each bond shall bear interest from its date to its stated maturity date at the interest rate specified in the bid; all bonds of the same maturity shall bear the same rate of interest from date to maturity; all interest accruing on such bonds so issued shall be payable semiannually or annually, except that the first interest coupon attached to any such bond may be for any period not exceeding one (1) year.

No interest payment shall be evidenced by more than one (1) coupon and neither cancelled nor supplemental coupons shall be permitted; the lowest interest rate specified for any bonds issued shall not be less than seventy percent (70%) of the highest rate specified for the same bond issue. Such bonds shall not bear a greater overall maximum interest rate to maturity than that allowed in Section 75-17-103, Mississippi Code of 1972. Each interest rate specified in any bid must be in multiples of one-eighth of one percent ( 1/8 of 1%) or in multiples of one-tenth of one percent (1/10 of 1%). If serial bonds, such bonds shall mature annually, and the first maturity date thereof shall not be more than five (5) years from the date of such bonds. Such bonds shall be legal investments for trustees and other fiduciaries, and for savings banks, trust companies and insurance companies organized under the laws of the State of Mississippi. The bonds and interest coupons shall be exempt from all state, county, municipal and other taxation under the laws of the State of Mississippi. Such bonds shall be sold at public or private sale upon such terms as the board of commissioners of the district may determine, not inconsistent with the provisions of this subsection, but no sale shall be made at a price so low as to require the payment of interest on the money received therefor at more than that allowed in Section 75-17-103, Mississippi Code of 1972, computed with relation to the absolute maturity of the bonds, in accordance with standard tables of bond values, excluding from such computation the amount of any premium to be paid on redemption of any bonds prior to maturity.

All bonds issued pursuant to this subsection shall be validated as provided in Sections 31-13-1 through 31-13-11, Mississippi Code of 1972.

Proceeds from the sale of bonds issued pursuant to this subsection may be invested, pending their use, in such certificates of deposit as are specified in the resolution authorizing the issuance of the bonds or the trust indenture securing them, and the earnings on such investments applied as provided in such resolution or trust indenture.

All bonds issued pursuant to this subsection are declared to be legal and authorized investments for banks, savings banks, trust companies, building and loan associations, savings and loan associations, insurance companies, fiduciaries, trustees and for the sinking fund of municipalities, villages, school districts or any other political corporation or subdivision of the State of Mississippi. Such bonds shall constitute a district indebtedness within the meaning of Section 19-3-107, Mississippi Code of 1972.



§ 19-3-107 - County terminating participation in district

The operation and management of a district is vested solely in its board of commissioners; however, a participating county may terminate its participation in a district by a majority vote of its board of supervisors, but such board of supervisors shall have no power to terminate its participation until it has paid its pro rata share of any outstanding district indebtedness of any kind.



§ 19-3-109 - Audit of district

A district shall be audited from time to time by the State Auditor pursuant to the provisions of Section 7-7-211, Mississippi Code of 1972.



§ 19-3-111 - Appropriation of funds

The board of supervisors of each participating county and the governing authorities of each municipality located therein are authorized and empowered, in their discretion, to appropriate and pay such sums as they deem necessary and desirable, out of any available funds of the county or municipality which are not required for any other purpose, to the district in which the county or municipality is located.



§ 19-3-113 - Levy of tax

(1) The board of supervisors of any participating county is hereby authorized and empowered, in its discretion, to levy a tax not to exceed one-half ( 1/2) mill annually on all taxable property within the county the proceeds of which shall be used to support the district in which the county is located. The proceeds of such tax shall not be included within the ten percent (10%) increase limitation under Section 27-39-321, Mississippi Code of 1972.

(2) In addition to the tax authorized to be imposed in subsection (1) of this section, a participating county may impose special fees, tolls and special assessments for projects or services undertaken by the district in which the county is located in order to defray the expenses of the district related to such projects or services.



§ 19-3-115 - Contractual powers of municipality

Any municipality located within a cooperative service district may, pursuant to a duly adopted resolution of the governing body, and upon concurrence by the board of commissioners of the service district, enter into contracts with the district to provide, obtain or receive any services provided by the district or to otherwise cooperate and participate through contract in the delivery of services provided by the district which the municipality has the power, authority or responsibility to exercise. In each instance, the contract shall provide the district sufficient payment to enable the district to meet its expenses, including any debt service as a result of any projects of the service district for which the contract is entered.

Any municipality which has contracted with a cooperative service district may terminate its contract with the district by a majority vote of the governing authorities, but the governing authorities of a municipality shall have no power to terminate a contract with the district until the municipality has paid all outstanding debts for the services it has received pursuant to the contract.









Chapter 4 - COUNTY ADMINISTRATOR

§ 19-4-1 - Employment, qualifications and general duties

[With regard to any county that is exempt from the provisions of Section 19-2-3, this section shall read as follows:]

The board of supervisors of any county is authorized, in its discretion, to employ a county administrator. The person employed as county administrator shall hold at least a bachelor's degree from an accredited college or university and shall have knowledgeable experience in any of the following fields: work projection, budget planning, accounting, purchasing, cost control, personnel management and road construction procedures. Such administrator, under the policies determined by the board of supervisors and subject to said board's general supervision and control, shall administer all county affairs falling under the control of the board and carry out the general policies of the board in conformity with the estimates of expenditures fixed in the annual budget as finally adopted by the board or as thereafter revised by appropriate action of the board.

[With regard to any county that is required to operate on a countywide system of road administration as described in Section 19-2-3, this section shall read as follows:]

The board of supervisors of each county shall appoint some person other than a member of such board to serve as county administrator. The board of supervisors may appoint the chancery clerk of the county as county administrator if the chancery clerk agrees to serve as county administrator, or the board may appoint as county administrator some other person who has knowledgeable experience in any of the following fields: work projection, budget planning, accounting, purchasing, cost control or personnel management. If the chancery clerk is appointed to serve as county administrator, the board of supervisors, with the approval of the chancery clerk, may appoint the chancery clerk also to serve as the county purchase clerk, an assistant purchase clerk, the inventory control clerk or any combination of such positions, but no chancery clerk who serves as county administrator shall also serve as the county road manager or a receiving clerk or an assistant receiving clerk for the county. If some person other than the chancery clerk is appointed to serve as county administrator, the board of supervisors may appoint such person also to serve as (a) inventory control clerk; (b) inventory control clerk and county road manager; or (c) inventory control clerk and county purchase clerk; but such person shall not serve as both county administrator and as a receiving clerk or an assistant receiving clerk for the county.

Notwithstanding any provisions of this section to the contrary, in any county having a population of less than three thousand (3,000) according to the latest federal decennial census, the board of supervisors, with the approval of the chancery clerk, may appoint the chancery clerk also to serve as the county administrator, the county purchase clerk, an assistant purchase clerk, the receiving clerk, an assistant receiving clerk, and the inventory control clerk, or any combination of such positions.

The county administrator, under the policies determined by the board of supervisors and subject to the board's general supervision and control, shall administer all county affairs falling under the control of the board and carry out the general policies of the board in conformity with the estimates of expenditures fixed in the annual budget as finally adopted by the board or as thereafter revised by appropriate action of the board.

The boards of supervisors of at least two (2) but no more than five (5) counties may, by agreement executed under the Interlocal Cooperation Act of 1974, employ the same person to serve them as county administrator; however, a chancery clerk may not be appointed to serve as administrator for more than one (1) county nor for any county other than the county for which he serves as chancery clerk.

The State Auditor shall prescribe a course of continuing education for county administrators to keep them knowledgeable about their duties and responsibilities with respect to administering the affairs of the county. At least one (1) training session shall be held annually.



§ 19-4-3 - Terms of employment; compensation

[With regard to any county that is exempt from the provisions of Section 19-2-3, this section shall read as follows:]

The county administrator so employed shall hold office at the pleasure of the board of supervisors and his employment may be terminated at any time by a majority vote of the board of supervisors. He shall be paid a salary to be fixed by the board of supervisors which may be paid from the county general fund or from the proceeds of any tax levied by the board of supervisors for the support and maintenance of any unit of county government, excluding schools and hospitals, or from any funds which may be available to defray the financial administration expenses of county government. The board shall provide travel and transportation expense and other office expenses as are needed in the performance of the duties of the office of county administrator. Said travel and transportation expense shall be paid on itemized vouchers in accordance with the provisions of Section 25-3-41, Mississippi Code of 1972.

[With regard to any county that is required to operate on a countywide system of road administration as described in Section 19-2-3, this section shall read as follows:]

The person appointed as county administrator under Section 19-4-1 shall serve at the will and pleasure of the board of supervisors and may be removed from such position by a majority vote of the board. The compensation of the county administrator shall be fixed by the board of supervisors and may be paid from the county general fund or from any funds which may be available to defray the financial administration expenses of county government. Any chancery clerk who agrees to also serve as county administrator may be paid, in addition to such compensation as he is otherwise entitled to receive by law, such additional compensation as the board deems him to be entitled commensurate with the additional duties he performs as county administrator. The board shall provide travel and transportation expense and other office expenses as are needed in the performance of the duties of the office of county administrator. Said travel and transportation expense shall be paid on itemized vouchers in accordance with the provisions of Section 25-3-41, Mississippi Code of 1972.



§ 19-4-5 - Establishment of administration policies by board

The board of supervisors by action spread upon the minutes shall establish the general policies to be followed in the administration of the county and the county administrator so employed shall have such duties and responsibilities as set forth in sections 19-4-1 through 19-4-9.



§ 19-4-7 - Duties and responsibilities

[With regard to any county that is exempt from the provisions of Section 19-2-3, this section shall read as follows:]

The board of supervisors may delegate and assign to the county administrator the duties and responsibilities enumerated below, in whole or in part, and such other duties and responsibilities as said board may determine, not contrary to the laws of the State of Mississippi or the Constitution thereof and not assigned by law to other officers:

(a) Employ an office clerk and such other technical and secretarial assistance for the board as may be needed, maintain an office for the board and prepare a budget for his office subject to approval of the board;

(b) Prepare an inventory of all personal property owned by the county and the location and condition of such property and shall maintain a perpetual inventory of such property;

(c) List all buildings and real estate owned by the county and keep a perpetual list of such real estate;

(d) Be responsible for carrying out the responsibilities of the board of supervisors in regard to janitorial services and maintenance of buildings and property owned by the county except such as may be specifically assigned by the board of supervisors to some other person or office, or may be the responsibility of some other office under law;

(e) Exercise supervision over the purchase clerk and inventory control clerk of the county, and the boards or other divisions of county government financed in whole or in part through taxes levied on county property and purchases shall be made from vendors whose bids have been accepted by the board of supervisors under the provisions of law or to serve as purchase clerk or inventory control clerk;

(f) Assist the board in the preparation of the budget and preparation of the tax levy;

(g) Have authority to make inquiry of any person or group using county funds appropriated by the board of supervisors as to the use or proper use of such funds and shall report to the board of supervisors as to such findings;

(h) Have general supervision over the county sanitary land fills and refuse collection procedures;

(i) Have general supervision over county-owned parks, playgrounds and recreation areas;

(j) Have general supervision over any and all zoning and building code ordinances adopted by the board of supervisors and shall administer such ordinances;

(k) Have general supervision over any and all airports owned by the county;

(l) Be the liaison officer to work with the various divisions of county government and agencies to see that county-owned property is properly managed, maintained, repaired, improved, kept or stored;

(m) See that all orders, resolutions and regulations of the board of supervisors are faithfully executed;

(n) Make reports to the board from time to time concerning the affairs of the county and keep the board fully advised as to the financial condition of the county and future financial needs;

(o) Keep the board of supervisors informed as to federal and state laws and regulations which affect the board of supervisors and the county, shall advise the board as to the possible availability of federal or state grants and assistance for which the county may be eligible, shall assist in the preparation and submission of plans and project specifications necessary to acquire such assistance, and shall be the administrating officer of county grants from state and federal sources;

(p) Be charged with the responsibility of securing insurance coverage on such county property as the board shall decide should be insured and of securing any other insurance required or authorized by law. He shall work out a plan of insurance for the county which will insure minimum premiums;

(q) Receive inquiries and complaints from citizens of the county as to the operation of county government, investigate such inquiries and complaints and shall report his finding to the board and the individual supervisor of the district from which such inquiry or complaint arises;

(r) Meet regularly with the board of supervisors and have full privileges of discussion but no vote;

(s) Do any and all other administrative duties that the board of supervisors could legally do themselves and that they can legally delegate without violating the laws of the state nor impinging upon the duties set out by law for other officers.

[With regard to any county that is required to operate on a countywide system of road administration as described in Section 19-2-3, this section shall read as follows:]

The board of supervisors may delegate and assign to the county administrator the duties and responsibilities enumerated below, in whole or in part, and such other duties and responsibilities as said board may determine, not contrary to the laws of the State of Mississippi or the Constitution thereof and not assigned by law to other officers:

(a) Employ an office clerk and such other technical and secretarial assistance for the board as may be needed, maintain an office for the board and prepare a budget for his office subject to approval of the board;

(b) Be responsible for carrying out the policies adopted by the board of supervisors;

(c) Exercise supervision over the boards or other divisions of county government, except for the sheriff's department, financed in whole or in part through taxes levied on county property and purchases shall be made from vendors whose bids have been accepted by the board of supervisors under the provisions of law;

(d) Prepare the budget for consideration by the board of supervisors and assist the board of supervisors in the preparation of the tax levy; however, the sheriff, any governing authority, as defined in Section 31-7-1, funded in whole or in part by the board of supervisors and any board or commission funded in whole or in part by the board of supervisors shall be responsible for preparing their respective budgets for consideration by the board of supervisors;

(e) Make inquiry of any person or group using county funds appropriated by the board of supervisors as to the use or proper use of such funds and shall report to the board of supervisors as to such findings;

(f) Have general supervision over the county sanitary landfills and refuse collection procedures;

(g) Have general supervision over county-owned parks, playgrounds and recreation areas;

(h) Have general supervision over any and all zoning and building code ordinances adopted by the board of supervisors and shall administer such ordinances;

(i) Have general supervision over any and all airports owned by the county;

(j) Be the liaison officer to work with the various divisions of county government and agencies to see that county-owned property is properly managed, maintained, repaired, improved, kept or stored;

(k) See that all orders, resolutions and regulations of the board of supervisors are faithfully executed;

(l) Make reports to the board from time to time concerning the affairs of the county and keep the board fully advised as to the financial condition of the county and future financial needs;

(m) Keep the board of supervisors informed as to federal and state laws and regulations which affect the board of supervisors and the county, shall advise the board as to the possible availability of federal or state grants and assistance for which the county may be eligible, shall assist in the preparation and submission of plans and project specifications necessary to acquire such assistance, and shall be the administrating officer of county grants from state and federal sources;

(n) Be charged with the responsibility of securing insurance coverage on such county property as the board shall decide should be insured and of securing any other insurance required or authorized by law. He shall work out a plan of insurance for the county which will ensure minimum premiums;

(o) Receive inquiries and complaints from citizens of the county as to the operation of county government, investigate such inquiries and complaints, and shall report his finding to the board and the individual supervisor of the district from which such inquiry or complaint arises;

(p) Meet regularly with the board of supervisors and have full privileges of discussion but no vote;

(q) Perform any and all other administrative duties that the board of supervisors could legally perform themselves and that they can legally delegate without violating the laws of the state nor impinging upon the duties set out by law for other officers.



§ 19-4-9 - Oath and bond

The county administrator shall take the official oath of office and shall give bond to the board of supervisors, with sufficient surety, to be payable, conditioned and approved as provided by law, in a penalty equal to three percent (3%) of the sum of all the state and county taxes shown by the assessment rolls and the levies to have been collectible in the county for the year immediately preceding the commencement of the term of office for such administrator; however, such bond shall not exceed the amount of One Hundred Thousand Dollars ($ 100,000.00). The bond premiums shall be paid from the county general fund or other available funds of the county.






Chapter 5 - HEALTH, SAFETY AND PUBLIC WELFARE

IN GENERAL

§ 19-5-1 - Examination of county jail

At least annually, and as often as it may think proper, the board of supervisors, or a competent person authorized by the board of supervisors, shall examine into the state and condition of the jail, in regard to its safety, sufficiency and accommodation of the prisoners, and from time to time take such legal measures as may best tend to secure the prisoners against escape, sickness and infection, and have the jail cleansed. If it shall appear from such examination that the sheriff has neglected his duty in the manner of keeping the jail, or keeping and furnishing the prisoners, the board shall fine him, as for a contempt, in any sum not exceeding One Hundred Dollars ($ 100.00).

The board of supervisors shall not authorize the sheriff or any member of his department to make the inspections required by this section.



§ 19-5-3 - Purchase and upkeep of law enforcement dogs

The board of supervisors of any county is hereby authorized and empowered to purchase and keep on hand, for the use of the sheriffs, hounds of the best breeding and training. The board, when such hounds have been purchased by them, shall allow out of the general county funds a reasonable sum of money for the purchase of said hounds, and a reasonable amount for the monthly care and maintenance of said hounds. When such hounds have not been purchased the board may allow the sheriff a reasonable amount for hire of hounds in attempting the capture of criminals charged with capital crimes.

Likewise the board of supervisors of any county in the state is hereby authorized and empowered to purchase by negotiation or otherwise, any breed of dogs suitable for law enforcement purposes and pay for same out of the general fund of the county. Said law enforcement dogs may be furnished to the sheriff of said county or to any other law enforcement officer to be used by him or them in the enforcement of the laws in said county. The board of supervisors may also appropriate and pay monthly such amounts as may be necessary to care for and maintain said law enforcement dogs.



§ 19-5-5 - Acquisition and operation of radio stations for law enforcement

The board of supervisors of any county is hereby authorized and empowered, in its discretion, to purchase the necessary and suitable equipment required to install a complete radio base station, including mobile units to be installed in cars and motor boats, after having legally advertised for same as required by law, and to maintain the same and to make such necessary repairs and to purchase replacements and parts so as to keep the same in good order as may be necessary for the efficient operation of said station. The said radio station shall be operated by the sheriffs of said counties for law enforcement purposes. All of the expenses of said station may be borne by any available funds of said counties, including its general fund. However the board of supervisors of any county is hereby authorized and empowered, in its discretion, to purchase new or used two-way shortwave equipment without first advertising for same as required by law, provided the total cost of said two-way shortwave equipment shall not exceed the sum of Five Hundred Dollars ($ 500.00).

Any county may cooperate with one or more counties in purchasing and maintaining the radio base station herein authorized, and in such event, the cost may be prorated among them by contract.

Any county may cooperate with any municipality located in said county in purchasing and maintaining the radio base station herein authorized, and in such event, the cost may be prorated between said county and municipality by contract. Said county and municipality may employ such dispatcher or dispatchers as in their opinion may be necessary to operate such radio base station.



§ 19-5-7 - Employment of school crossing guards

The board of supervisors of (a) any county in this state having a population in excess of two hundred fifty thousand (250,000) according to the 1990 federal census, and an assessed valuation in excess of Three Hundred Million Dollars ($ 300,000,000.00) as shown by the last completed assessment for taxation, and (b) any county in this state having a population of at least thirty-eight thousand (38,000), according to the latest federal decennial census, having one (1) completely constructed highway bridge and an additional highway bridge at least fifty percent (50%) constructed which cross the Mississippi River resulting in a high volume of vehicular traffic in the county, and which has only one (1) public school district in the county, shall be authorized, in its discretion, to employ school crossing guards.

The board of supervisors of the county described in "(a)" above may pay each of the guards employed by it a monthly amount to be established by the board of supervisors, and the board of supervisors of the county described in "(b)" above may pay each of the guards employed by it an amount not to exceed Three Hundred Fifty Dollars ($ 350.00) per month. Any such board may purchase and furnish the school crossing guards with suitable uniforms.

The board of supervisors of any county which employs school crossing guards under the authority of this section shall annually spread upon its official minutes the total number of school crossing guards employed by the county, including the names of and compensation paid to each of such school crossing guards.



§ 19-5-9 - Adoption of building and other related codes in certain counties

The construction codes published by a nationally recognized code group which sets minimum standards and has the proper provisions to maintain up-to-date amendments are adopted as minimum standard guides for building, plumbing, electrical, gas, sanitary, and other related codes in Mississippi. Any county within the State of Mississippi, in the discretion of the board of supervisors, may adopt building codes, plumbing codes, electrical codes, sanitary codes, or other related codes dealing with general public health, safety or welfare, or a combination of the same, within but not exceeding the provisions of the construction codes published by nationally recognized code groups, by order or resolution in the manner prescribed in this section, but those codes so adopted shall apply only to the unincorporated areas of the county. However, those codes shall not apply to the erection, maintenance, repair or extension of farm buildings or farm structures, except as may be required under the terms of the "Flood Disaster Protection Act of 1973, " and shall apply to a master planned community as defined in Section 19-5-10 only to the extent allowed in Section 19-5-10. The provisions of this section shall not be construed to authorize the adoption of any code which applies to the installation, repair or maintenance of electric wires, pipelines, apparatus, equipment or devices by or for a utility rendering public utility services, required by it to be utilized in the rendition of its duly authorized service to the public. Before any such code shall be adopted, it shall be either printed or typewritten and shall be presented in pamphlet form to the board of supervisors at a regular meeting. The order or resolution adopting the code shall not set out the code in full, but shall merely identify the same. The vote or passage of the order or resolution shall be the same as on any other order or resolution. After its adoption, the code or codes shall be certified to by the president and clerk of the board of supervisors and shall be filed as a permanent record in the office of the clerk who shall not be required to transcribe and record the same in the minute book as other orders and resolutions.

If the board of supervisors of any county adopts or has adopted construction codes which do not have proper provisions to maintain up-to-date amendments, specifications in such codes for cements used in portland cement concrete shall be superseded by nationally recognized specifications referenced in any code adopted by the Mississippi Building Code Council.

All provisions of this section shall apply to amendments and revisions of the codes mentioned in this section. The provisions of this section shall be in addition and supplemental to any existing laws authorizing the adoption, amendment or revision of county orders, resolutions or codes.

Any code adopted under the provisions of this section shall not be in operation or force until sixty (60) days have elapsed from the adoption of same; however, any code adopted for the immediate preservation of the public health, safety and general welfare may be effective from and after its adoption by a unanimous vote of the members of the board. Within five (5) days after the adoption or passage of an order or resolution adopting that code or codes the clerk of the board of supervisors shall publish in a legal newspaper published in the county the full text of the order or resolution adopting and approving the code, and the publication shall be inserted at least three (3) times, and shall be completed within thirty (30) days after the passage of the order or resolution.

Any person or persons objecting to the code or codes may object in writing to the provisions of the code or codes within sixty (60) days after the passage of the order or resolution approving same, and if the board of supervisors adjudicates that ten percent (10%) or more of the qualified electors residing in the affected unincorporated areas of the county have objected in writing to the code or codes, then in such event the code shall be inoperative and not in effect unless adopted for the immediate preservation of the public health, safety and general welfare until approved by a special election called by the board of supervisors as other special elections are called and conducted by the election commissioners of the county as other special elections are conducted, the special election to be participated in by all the qualified electors of the county residing in the unincorporated areas of the county. If the voters approve the code or codes in the special election it shall be in force and in operation thereafter until amended or modified as provided in this section. If the majority of the qualified electors voting in the special election vote against the code or codes, then, in such event, the code or codes shall be void and of no force and effect, and no other code or codes dealing with that subject shall be adopted under the provisions of this section until at least two (2) years thereafter.

After any such code shall take effect the board of supervisors is authorized to employ such directors and other personnel as the board, in its discretion, deems necessary and to expend general county funds or any other funds available to the board to fulfill the purposes of this section.

For the purpose of promoting health, safety, morals or the general welfare of the community, the governing authority of any municipality, and, with respect to the unincorporated part of any county, the governing authority of any county, in its discretion, is empowered to regulate the height, number of stories and size of building and other structures, the percentage of lot that may be occupied, the size of the yards, courts and other open spaces, the density or population, and the location and use of buildings, structures and land for trade, industry, residence or other purposes, but no permits shall be required except as may be required under the terms of the "Flood Disaster Protection Act of 1973" for the erection, maintenance, repair or extension of farm buildings or farm structures outside the corporate limits of municipalities.

The authority granted in this section is cumulative and supplemental to any other authority granted by law.

Notwithstanding any provision of this section to the contrary, any code adopted by a county before or after April 12, 2001, is subject to the provisions of Section 41-26-14(10).

Notwithstanding any provision of this section to the contrary, the Boards of Supervisors of Jackson, Harrison, Hancock, Stone and Pearl River Counties shall enforce the requirements imposed under Section 17-2-1 as provided in such section.



§ 19-5-10 - Authority to enter into development agreements for master planned communities; "master planned community" defined; modification of master plan; "dwelling unit" defined

(1) The board of supervisors of any county is authorized to enter into one or more development agreements with the developer or developers of a master planned community in order to authorize, in addition to any other matters to which the board of supervisors may lawfully obligate the county, the master planned community, through a community self-governing entity created by the owners of the property, to administer, manage and enforce the land use restrictions and covenants, land use regulations, subdivision regulations, building codes and regulations, and any other limitations and restrictions on land and buildings provided in the master plan for the master planned community, in lieu of the real estate and property owners within the master planned community being subject to the county ordinances and regulations pertaining to buildings, subdivisions, zoning, the county's comprehensive plan, and any other county ordinances and regulations pertaining thereto. Prior to entering into any such development agreement, the board of supervisors shall review the master plan for the master planned community and find that the provisions of the master plan providing for regulations, restrictions, covenants and limitations pertaining to building, subdivisions, zoning and comprehensive planning shall be comparable to, or greater than, similar provisions in the ordinances and regulations of the county. The term of such a development agreement may be not more than thirty (30) years or the number of years allowed in the county's subdivision ordinance for terms of subdivision covenants, whichever is greater. The development agreement shall have attached to it a boundary survey made by a registered land surveyor, and upon approval of the development agreement by the board of supervisors, the boundary survey shall be recorded in the land records of the chancery clerk of the county. The recorded boundary survey shall serve as the description of the property within the master planned community which shall not be subject to the county's zoning map, and the county's zoning map shall simply recognize the territory described in such boundary survey as a "master planned community." Whenever there may be a conflict between the county ordinances and regulations pertaining to buildings, subdivisions, zoning, the county's comprehensive plan, and any other county ordinances and regulations pertaining thereto, and the provisions of such a development agreement, including the provisions of the master plan providing for regulations, restrictions, covenants and limitations pertaining to buildings, subdivisions, zoning and comprehensive planning, the provisions of the development agreement shall prevail if the provisions of the development agreement are comparable to or greater than similar provisions of county ordinances and regulations.

(2) As used in this section, the term "master planned community" means a development by one or more developers of real estate consisting of residential, commercial, educational, health care, open space and recreational components that is developed pursuant to a long range, multi-phase master plan providing comprehensive land use planning and staged implementation and development and the master plan must include the following minimum provisions:

(a) The real estate described in the master plan must consist of not less than two thousand five hundred (2,500) acres. The master plan may require that not less than fifty percent (50%) of the total dwelling units planned for such acreage must be:

(i) Dwelling units within a certified retirement community certified by the Mississippi Development Authority; or

(ii) Dwelling units where at least one (1) occupant:

1. Is sixty-two (62) years of age; or

2. Receives pension income reported on his or her most recent federal income tax return filed prior to occupancy; or

3. Declares himself to be retired.

(b) The real estate described in the master plan must be subjected to a set of land use restrictions imposed by deed restriction or restrictive covenants recorded by the developer in the land records of the chancery clerk of the county as land is developed and sold in phases to users. Such restrictions shall include design guidelines and standards that provide for:

(i) Internal community self-governance by the owners of the property;

(ii) The establishment of one or more legal persons endowed with the powers, rights and duties to administer, manage, own and maintain common areas, establish community activities and enforce the land use restrictions on the common areas and private property; and

(iii) The establishment of assessments and lien rights to fund amenities, services and maintenance of common areas.

(c) The real estate described in the master plan must be within the territorial boundaries of one or more public utility districts established by the county for the provision of water and sewer facilities and water and sewer services.

(3) The master plan for a master planned community shall be subject to modification from time to time by the original owner or owners of the real estate described in the initial master plan, its affiliates, successors or assigns to meet changing economic and market conditions; provided, however, any such modifications in the master plan which materially change the regulations, restrictions, covenants and limitations pertaining to buildings, subdivisions and land use regulations approved in the development agreement, or which significantly change the overall plan concept, shall be subject to, and shall not take effect until, approved by the board of supervisors of the county.

(4) As used in this section, the term "dwelling unit" means single-family residences, apartments or other units within a multi-family residence, or a room or apartment in a nursing home or congregate-care facility.



§ 19-5-11 - Compensation for destruction of certain diseased livestock

The board of supervisors of any county may, in their discretion, pay to the owner compensation not exceeding the value of any farcied or glandered stock killed heretofore by the sheriff under the provisions of law.



§ 19-5-13 - Compensation for cattle killed or injured in dipping process

Any person in any county in this state shall be entitled to recover from such county reasonable compensation for any livestock owned by such person that may be killed or permanently injured in the process of dipping or as a result of such dipping for the eradication of the cattle tick, where such dipping was done under the supervision of the board of supervisors or the livestock sanitary board.



§ 19-5-15 - Burial of livestock dying as result of epidemic; burial of poultry dying as result of natural or man-made disaster or emergency situation

(1) The board of supervisors of any county is authorized to use the road equipment and employees of the county to bury livestock which died as a result of an epidemic, whenever any licensed veterinarian shall certify to the board or any member thereof that there is an epidemic, contagious disease, among the livestock of the county or any portion of the county and immediate burial is necessary in order to prevent the spread of a contagious disease and would be in the best interest of the community wherein livestock have contracted such disease.

(2) (a) If a concentrated animal feeding operation contains at least ten thousand (10,000) heads of poultry per house, the board of supervisors of any county may use the road equipment and employees of the county to bury the poultry that has died as the result of a natural or man-made disaster or other emergency situation;

(b) The board shall spread upon its minutes an order declaring that it will be the policy of the board to bury such poultry as authorized by this section;

(c) Any poultry buried under this section shall be buried according to the requirements and regulations of the Mississippi Board of Animal Health;

(d) Before the county buries poultry, the owner shall give written permission and execute a release and waiver of liability to the county for any loss or damages that may result from the burying of the poultry.

(3) Any livestock or poultry buried under this section shall be buried on the premises of the owner of the livestock or poultry, the property provided by the owner, or an approved site.



§ 19-5-17 - Establishment and maintenance of rubbish and garbage disposal systems; civil action for recovery of delinquent fees and charges

After December 31, 1992, the board of supervisors of any county in the state shall provide for the collection and disposal of garbage and the disposal of rubbish, and for that purpose is required to establish, operate and maintain a garbage and/or rubbish disposal system or systems; to acquire property, real or personal, by contract, gift or purchase, necessary or proper for the maintenance and operation of such system; to make all necessary rules and regulations for the collection and disposal of garbage and/or rubbish and, if it so desires, to establish, maintain and collect rates, fees and charges for collecting and disposing of such garbage and/or rubbish; and, in its discretion, to enter into contracts, in the manner required by law, with individuals, associations or corporations for the establishment, operation and maintenance of a garbage and rubbish disposal system or systems, and/or to enter into contracts on such terms as the board of supervisors thinks proper with any municipality, other county or region, enabling the county to use jointly with such municipality, other county or region any collection system, authorized rubbish landfill or permitted sanitary landfill operated by the municipality, other county or region. The board of supervisors shall designate by order the area to be served by the system. All persons in the county generating garbage shall utilize a garbage collection and disposal system. However, this provision shall not prohibit any person from managing solid waste generated by such person in any municipal solid waste management facility owned by the generator.

As a necessary incident to such county's power and authority to establish, maintain and collect such rates, fees and charges for collecting and disposing of such garbage and/or rubbish, and as a necessary incident to such county's power and authority to establish, operate and maintain a garbage and/or rubbish disposal system or systems, the board of supervisors of such county shall have the authority to initiate a civil action to recover any delinquent fees and charges for collecting and disposing of such garbage and/or rubbish, and all administrative and legal costs associated with collecting such fees and charges, in the event any person, firm or corporation, including any municipal corporation, shall fail or refuse to pay such fees and charges for collecting and disposing of garbage and/or rubbish; provided that such board of supervisors may initiate such a civil action to recover such delinquent fees and charges whether or not such county has previously entered into a contract with such individual, firm or corporation, including a municipal corporation, relating to the establishment, operation and maintenance of such garbage and/or rubbish disposal system or systems; provided, further, that in a civil action to recover such delinquent fees and charges for collecting and disposing of such garbage and/or rubbish, and all administrative and legal costs associated with collecting such fees and charges, the county shall in all respects be a proper party to such suit as plaintiff and shall have the power to sue for and recover such unpaid fees and charges and all administrative and legal costs associated with collecting such fees and charges, from any person, firm or corporation, including a municipal corporation, as may fail, refuse or default in the payment of such fees and charges.



§ 19-5-18 - Development of billing and collection system

(1) To defray the cost of establishing, operating and maintaining the system provided for in Section 19-5-17, the board of supervisors may develop a system for the billing and/or the collection of any fees or charges imposed on each person furnished garbage and/or rubbish collection and/or disposal service by the county or at the expense of the county. The board of supervisors may designate, by resolution, a county official to collect the fees or charges. If the board of supervisors designates an elected county official to collect the fees or charges, the board of supervisors shall pay the reasonable costs incurred in collecting the fees or charges. The county official so designated shall notify the board of supervisors monthly of any unpaid fees or charges assessed under Section 19-5-21. The sheriff of the county, in accordance with the performance of his regular duties, shall assist in the collection of any delinquent fees or charges.

(2) The board of supervisors may enter into a contract upon mutual agreement with a public or private corporation, nonprofit corporation, planning and development district or a public agency, association, utility or utility district within the county and/or the area receiving garbage and/or rubbish collection and/or disposal services from the county for the purpose of developing, maintaining, operating and administering a system for the billing and/or collection of fees or charges imposed by the county for garbage and/or rubbish collection and/or disposal services. The entity with whom the board of supervisors contracts shall notify the board of supervisors monthly of any unpaid fees or charges assessed under Section 19-5-21. Any entity that contracts to provide a service to customers, within the area being served by the county's garbage and/or rubbish collection and/or disposal system, may provide a list of its customers to the board of supervisors upon the request of the board.



§ 19-5-19 - Authority of counties to grant tax exemptions for property surrounding certain public landfills; credit against services received from regional authority in amount of tax revenues lost

(1) Any county which locates, develops, owns or operates a municipal solid waste management facility within the county, or any county within which is located or developed a municipal solid waste management facility that is part of a local nonhazardous solid waste management plan approved by the Commission on Environmental Quality in accordance with Section 17-17-227, on its own behalf or as a member of a regional authority, is authorized to grant a tax abatement or exception from ad valorem taxation in an amount not to exceed fifty percent (50%) of the tax amended and levied against the real property located directly adjacent and surrounding the site of such facility or such other property within are made of the site which is determined by the board of supervisors to be impacted by the location and operation of the site.

(2) Any county, which is a member of a regional authority, and which grants the tax exemption authorized herein for a municipal solid waste management facility site of the regional authority, shall receive a credit against services received from the regional authority in an amount commensurate with the tax revenue lost as a result of tax exemptions granted pursuant to this section.



§ 19-5-21 - Levy of ad valorem taxes and surcharges for payment of costs of establishment and operation of garbage and rubbish disposal systems; borrowing in anticipation of surcharge levy; use of special funds

(1) (a) Except as provided in paragraphs (b), (c), (d) and (g) of this subsection, the board of supervisors, to defray the cost of establishing and operating the system provided for in Section 19-5-17, may levy an ad valorem tax not to exceed four (4) mills on all taxable property within the area served by the county garbage or rubbish collection or disposal system. The service area may be comprised of unincorporated or incorporated areas of the county or both; however, no property shall be subject to this levy unless that property is within an area served by a county's garbage or rubbish collection or disposal system.

(b) The board of supervisors of any county wherein Mississippi Highways 35 and 16 intersect and having a land area of five hundred eighty-six (586) square miles may levy, in its discretion, for the purposes of establishing, operating and maintaining a garbage or rubbish collection or disposal system, an ad valorem tax not to exceed six (6) mills on all taxable property within the area served by the system as set out in paragraph (a) of this subsection.

(c) The board of supervisors of any county bordering on the Mississippi River and traversed by U.S. Highway 61, and which is intersected by Mississippi Highway 4, having a population of eleven thousand eight hundred fifty-four (11,854) according to the 1970 federal census, and having an assessed valuation of Fourteen Million Eight Hundred Seventy-two Thousand One Hundred Forty-four Dollars ($ 14,872,144.00) in 1970, may levy, in its discretion, for the purposes of establishing, operating and maintaining a garbage or rubbish collection or disposal system, an ad valorem tax not to exceed six (6) mills on all taxable property within the area served by the system as set out in paragraph (a) of this subsection.

(d) The board of supervisors of any county having a population in excess of two hundred fifty thousand (250,000), according to the latest federal decennial census, and in which Interstate Highway 55 and Interstate Highway 20 intersect, may levy, in its discretion, for the purposes of establishing, operating and maintaining a garbage or rubbish collection or disposal system, an ad valorem tax not to exceed seven (7) mills on all taxable property within the area served by the system as set out in paragraph (a) of this subsection.

(e) The proceeds derived from any additional millage levied pursuant to paragraphs (a) through (d) of this subsection in excess of two (2) mills shall be excluded from the ten percent (10%) increase limitation under Section 27-39-321 for the first year of such additional levy and shall be included within such limitation in any year thereafter. The proceeds from any millage levied pursuant to paragraph (g) shall be excluded from the ten percent (10%) increase limitation under Section 27-39-321 for the first year of the levy and shall be included within the limitation in any year thereafter.

(f) The rate of the ad valorem tax levied under this section shall be shown as a line item on the notice of ad valorem taxes on taxable property owed by the taxpayer.

(g) In lieu of the ad valorem tax authorized in paragraphs (a), (b), (c) and (d) of this subsection, the fees authorized in subsection (2) of this subsection and in Section 19-5-17 or any combination thereof, the board of supervisors may levy an ad valorem tax not to exceed six (6) mills to defray the cost of establishing and operating the system provided for in Section 19-5-17 on all taxable property within the area served by the system as provided in paragraph (a) of this subsection.

Any board of supervisors levying the ad valorem tax authorized in this paragraph (g) is prohibited from assessing or collecting fees for the services provided under the system.

(2) In addition to the ad valorem taxes authorized in paragraphs (a), (b) and (c) of subsection (1) or in lieu of any other method authorized to defray the cost of establishing and operating the system provided for in Section 19-5-17, the board of supervisors of any county with a garbage or rubbish collection or disposal system may assess and collect fees to defray the costs of the services. The board of supervisors may assess and collect the fees from each single family residential generator of garbage or rubbish. The board of supervisors also may assess and collect the fees from each industrial, commercial and multifamily residential generator of garbage or rubbish for any time period that the generator has not contracted for the collection of garbage and rubbish that is ultimately disposed of at a permitted or authorized nonhazardous solid waste management facility. The fees assessed and collected under this subsection may not exceed, when added to the proceeds derived from any ad valorem tax imposed under this section and any special funds authorized under subsection (7), the actual costs estimated to be incurred by the county in operating the county garbage and rubbish collection and disposal system.

(3) (a) Before the adoption of any order to increase the ad valorem tax assessment or fees authorized by this section, the board of supervisors shall publish a notice advertising their intent to adopt an order to increase the ad valorem tax assessment or fees authorized by this section. The notice shall specify the purpose of the proposed increase, the proposed percentage increase and the proposed percentage increase in total revenues for garbage or rubbish collection or disposal services or shall contain a copy of the resolution by the board stating their intent to increase the ad valorem tax assessment or fees. The notice shall be published in a newspaper published or having general circulation in the county for no less than three (3) consecutive weeks before the adoption of the order. The notice shall be in print no less than the size of eighteen (18) point and shall be surrounded by a one-fourth (1/4) inch black border. The notice shall not be placed in the legal section notice of the newspaper. There shall be no language in the notice stating or implying a mandate from the Legislature.

(b) In addition to the requirement for publication of notice, the board of supervisors shall notify each person furnished garbage or rubbish collection or disposal service of any increase in the ad valorem tax assessment or fees. In the case of an increase of the ad valorem tax assessment, a notice shall be conspicuously placed on or attached to the first ad valorem tax bill on which the increased assessment is effective. In the case of an increase in fees, a notice shall be conspicuously placed on or attached to the first bill for fees on which the increased fees or charges are assessed. There shall be no language in any notice stating or implying a mandate from the Legislature.

(4) The board of supervisors of each county shall adopt an order determining whether or not to grant exemptions, either full or partial, from the fees for certain classes of generators of garbage or rubbish. If a board of supervisors grants any exemption, it shall do so in accordance with policies and procedures, duly adopted and entered on its minutes, that clearly define those classes of generators to whom the exemptions are applicable. The order granting exemptions shall be interpreted consistently by the board when determining whether to grant or withhold requested exemptions.

(5) (a) The board of supervisors in any county with a garbage or rubbish collection or disposal system only for residents in unincorporated areas may adopt an order authorizing any single family generator to elect not to use the county garbage or rubbish collection or disposal system. If the board of supervisors adopts an order, the head of any single family residential generator may elect not to use the county garbage or rubbish collection or disposal service by filing with the chancery clerk the form provided for in this subsection before December 1 of each year. The board of supervisors shall develop a form that shall be available in the office of the chancery clerk for the head of household to elect not to use the service and to accept full responsibility for the disposal of his garbage or rubbish in accordance with state and federal laws and regulations. The board of supervisors, following consultation with the Department of Environmental Quality, shall develop and the chancery clerk shall provide a form to each person electing not to use the service describing penalties under state and federal law and regulations for improper or unauthorized management of garbage. Notice that the election may be made not to use the county service by filing the form with the chancery clerk's office shall be published in a newspaper published or having general circulation in the county for no less than three (3) consecutive weeks, with the first publication being made no sooner than five (5) weeks before the first day of December. The notice shall state that any single family residential generator may elect not to use the county garbage or rubbish collection or disposal service by the completion and filing of the form for that purpose with the chancery clerk's office before December 1 of that year. The notice shall also include a statement that any single family residential generator who does not timely file the form shall be assessed any fees levied to cover the cost of the county garbage or rubbish collection or disposal service. The chancery clerk shall maintain a list showing the name and address of each person who has filed a notice of intent not to use the county garbage or rubbish collection or disposal service.

(b) If the homestead property of a person lies partially within the unincorporated service area of a county and partially within the incorporated service area of a municipality and both the municipality and the county provide garbage collection and disposal service to that person, then the person may elect to use either garbage collection and disposal service. The person shall notify the clerk of the governing authority of the local government whose garbage collection and disposal service he elects not to use of his decision not to use such services by certified mail, return receipt requested. The person shall not be liable for any fees or charges from the service he elects not to use.

(6) The board may borrow money for the purposes of defraying the expenses of the system in anticipation of:

(a) The tax levy authorized under this section;

(b) Revenues resulting from the assessment of any fees for garbage or rubbish collection or disposal; or

(c) Any combination thereof.

(7) In addition to the fees or ad valorem millage authorized under this section, a board of supervisors may use monies from any special funds of the county that are not otherwise required by law to be dedicated for use for a particular purpose in order to defray the costs of the county garbage or rubbish collection or disposal system.



§ 19-5-22 - Assessment of fees and charges; joint and several liability of generator and property owner; notice; liens; discharge of liens; levy of garbage fees as special assessment against property in lieu of lien

(1) Fees for garbage or rubbish collection or disposal shall be assessed jointly and severally against the generator of the garbage or rubbish and against the owner of the property furnished the service. Any person who pays, as a part of a rental or lease agreement, an amount for garbage or rubbish collection or disposal services shall not be held liable upon the failure of the property owner to pay those fees.

(2) Every generator assessed the fees authorized by Section 19-5-21 and the owner of the property occupied by that generator shall be jointly and severally liable for the fees. The fees shall be a lien upon the real property offered garbage or rubbish collection or disposal service.

The board of supervisors may assess the fees annually. If the fees are assessed annually, the fees for each calendar year shall be a lien upon the real property beginning on January 1 of the next immediately succeeding calendar year. The person or entity owing the fees, upon signing a form provided by the board of supervisors, may pay the fees in equal installments.

If fees are assessed on a basis other than annually, the fees shall become a lien on the real property offered the service on the date that the fees become due and payable.

No real or personal property shall be sold to satisfy any lien imposed under this subsection (2).

The county shall mail a notice of the lien, including the amount of unpaid fees and a description of the property subject to the lien, to the owner of the property.

(3) Liens created under subsection (2) may be discharged by filing with the circuit clerk a receipt or acknowledgement, signed by the designated county official or billing and collection entity, that the lien has been paid or discharged.

(4) (a) The board of supervisors may notify the tax collector of any unpaid fees assessed under Section 19-5-21 within ninety (90) days after the fees are due. Before notifying the tax collector, the board of supervisors shall provide notice of the delinquency to the person who owes the delinquent fees and shall afford an opportunity for a hearing, that complies with the due process protections the board deems necessary, consistent with the Constitutions of the United States and the State of Mississippi. The board of supervisors shall establish procedures for the manner in which notice shall be given and the contents of the notice; however, each notice shall include the amount of fees and shall prescribe the procedure required for payment of the delinquent fees. The board of supervisors may designate a disinterested individual to serve as hearing officer.

(b) Upon receipt of a delinquency notice, the tax collector shall not issue or renew a motor vehicle road and bridge privilege license for any motor vehicle owned by a person who is delinquent in the payment of fees unless those fees in addition to any other taxes or fees assessed against the motor vehicle are paid. Payment of all delinquent garbage fees shall be deemed a condition of receiving a motor vehicle road and privilege license tag.

(c) The tax collector may forward the motor vehicle road and privilege license tag renewal notices to the designated county official or entity that is responsible for the billing and collection of the county garbage fees. The designated county official or the billing and collection entity shall identify those license tags that shall not be issued due to delinquent garbage fees. The designated county official or the billing and collection entity shall stamp a message on the license tag renewal notices that the tag will not be renewed until delinquent garbage fees are paid. The designated county official or the billing and collection entity shall return the license tag notices to the tax collector before the first of the month.

(d) Any appeal from a decision of the board of supervisors under this section regarding payment of delinquent garbage fees may be taken as provided in Section 11-51-75.

(5) The board of supervisors may levy the garbage fees as a special assessment against the property in lieu of the lien authorized in this section. The board of supervisors shall certify to the tax collector the assessment due from the owner of the property. The tax collector shall enter the assessment upon the annual tax roll of the county and shall collect the assessment at the same time he collects the county ad valorem taxes on the property.

No real or personal property shall be sold to satisfy any assessment imposed under this subsection (5).



§ 19-5-23 - Notice of tax levy; protest; election

The tax levy authorized by Section 19-5-21 shall not be imposed until the board of supervisors shall have published notice of its intention to levy same. Said notice shall be published once each week for three (3) consecutive weeks in some newspaper having a general circulation in such county, but not less than twenty-one (21) days, nor more than sixty (60) days, intervening between the time of the first notice and the meeting at which said board proposes to levy such tax. If, within the time of giving notice, twenty percent (20%) or fifteen hundred (1500), whichever is less, of the qualified electors of the district affected shall protest or file a petition against the levy of such tax, then such tax shall not be levied unless authorized by a majority of the qualified electors of such district voting at an election to be called and held for that purpose. The notice provided for herein shall only be required prior to the initial levy except when the board of supervisors intends to increase the levy over the amount shown in the initial notice.



§ 19-5-25 - Reimbursement of tax levies

The levies made under Section 19-5-21 shall not be reimbursed under the Homestead Exemption Law of 1946, being Sections 37-57-3 and 37-57-35, Mississippi Code of 1972, and any other statute authorizing the levy of taxes for the support of schools.



§ 19-5-27 - Supplementary method for garbage and rubbish removal

Sections 19-5-18 through 19-5-27 provide counties a supplementary method for handling garbage and rubbish removal. These sections do not amend or repeal Section 19-5-17, Sections 17-5-3 through 17-5-11, or any other law relating to the subject, including any special or local law which may have been enacted or which may hereafter be enacted by the Legislature regarding payment of costs for garbage or rubbish removal or collection of delinquent fees assessed for garbage or rubbish removal.



§ 19-5-29 - Payment for laying certain water mains

The boards of supervisors of the several counties of this state may, in their discretion, pay such part of the cost of labor and material for laying water mains from municipal water systems along the highways outside the corporate limits of such municipalities, not exceeding a distance of five miles, as in their discretion, may be to the public interest of their respective counties. Such expenditure on the part of a board of supervisors shall not exceed one-half of the entire total cost of labor and material for laying such water main.

However, no part of said expense is to be borne by any board of supervisors unless there is situate on the route of such proposed water main one or more county schools.



§ 19-5-30 - Payment for relocating water lines

The board of supervisors of any county in this state is hereby authorized and empowered, in its discretion, to render any assistance deemed necessary in order to defray the cost of the relocation of a water line operated within the county by a local water association when such relocation is required for the development of a public road or other county improvement. Such assistance may be rendered by the board upon a finding that such would be in the best interest of the county.



§ 19-5-31 - Golden Age Nursing Homes; establishment and operation

The board of supervisors of each county in the state, acting alone or in conjunction with boards of supervisors of an adjoining county or counties, shall have the power and jurisdiction necessary and proper to provide for the relief and support of the aged bona fide residents of said county or counties, of good moral character and over sixty-five years of age, and, to that end, may purchase the necessary lands for the establishment of a Golden Age Nursing Home in said county or counties, and may employ suitable persons to control and operate same and to see that such aged persons are properly treated, and may provide physicians and nurses in such cases as it may deem proper, and purchase the necessary medicines and medical supplies and pay for all of same out of the general fund of said county or counties, or out of any funds ensuing from any levy made by such board of supervisors for the support and maintenance of such institutions.

The board of supervisors of said county or counties may prescribe such rules and regulations as it may deem expedient and necessary for the operation and maintenance of said county nursing home, and may employ any person as superintendent or other employees that may be required and necessary in the operation of such institution.



§ 19-5-33 - Golden Age Nursing Homes; land, buildings and equipment for institution

The board of supervisors of such county or counties may purchase in the name of such county or counties such lands as may be necessary for such institution, or may use such lands available which already belong to the board of supervisors, and may have such buildings erected thereon and equipment installed therein as may be necessary, after advertising therefor as the law directs.



§ 19-5-35 - Golden Age Nursing Homes; combined institution for care of county paupers and destitute aged

The board of supervisors of such county or counties may, when deemed proper, combine and use any property now being used for county homes and use such property hereafter as a combined institution to take care of the county paupers and the destitute aged provided for in Section 19-5-31 through 19-5-39, in which event the Golden Age Home may take care of all such persons.



§ 19-5-37 - Golden Age Nursing Homes; funds for support and maintenance

The board of supervisors of such county or counties may, in its discretion, set aside, appropriate and expend moneys from the general fund for the support and maintenance of such nursing homes.



§ 19-5-39 - Golden Age Nursing Homes; issuance of bonds

The board of supervisors of any county or counties coming within the provisions of Section 19-5-31 through 19-5-39 may issue and sell its full faith and credit bonds as otherwise provided by law to secure funds with which to construct and equip such Golden Age Nursing Homes.



§ 19-5-41 - Creation of county hospital building commission in certain counties

The board of supervisors of any county in the state having a population of more than one hundred thousand, according to the federal census of 1950, is authorized to create a county hospital building commission with authority to advise and assist such board of supervisors in all phases of the establishment of a county hospital, including, but not limited to, land acquisition, and the planning, constructing and staffing of such hospital.

The commission herein authorized shall consist of not more than seven members, one of whom shall be from each of the supervisors districts in such county, and two of whom shall be selected from the county at large, and the board of supervisors may pay to each of the members of said commission the sum of Twenty Dollars ($ 20.00) per day while attending to the duties in connection with the work of the commission.



§ 19-5-43 - Temporary care and maintenance of individuals with mental illness who are unable to pay for care

The boards of supervisors in their respective counties shall temporarily provide for the care and maintenance of any person alleged to have mental illness when the person has no means of paying that expense, pending an investigation into the mental status of the person alleged to have mental illness before the chancery clerk of the county, and provide for the care and maintenance of those persons by the sheriff of their respective counties after being adjudged as a person with mental illness by the properly constituted authority, when there is no room in one (1) of the state psychiatric hospitals or institutions for the person with mental illness. The boards shall cause all reasonable and proper allowance for that care and maintenance to be paid out of the county treasury.



§ 19-5-45 - Construction of sheltered workshop for employment of handicapped

Any county within the State of Mississippi wherein the railroads known as the Illinois Central and the Mississippi Central intersect, and any county with a population of not less than twenty-one thousand nor more than twenty-one thousand five hundred and with an assessed valuation in excess of Sixteen Million Dollars ($ 16,000,000.00), and in which State Highway 35 and State Highway 12 intersect, is hereby authorized and empowered to issue the negotiable bonds or certificates of indebtedness of said county for the purpose of constructing an industrial building to be used as a sheltered workshop for the employment of handicapped people, and said county is hereby authorized to retain two mills of the state ad valorem tax levy for a period not in excess of five years for the purpose of assisting in the retirement of said bonds and interest thereon.

The board of supervisors of any county coming within the provisions of this section shall be authorized to levy, at the time and in the prescribed manner other county tax levies are made, an ad valorem tax of one-fourth mill for each mill retained levied against all of the taxable property of such county, and such levy shall be made a condition precedent to the operation of this section.

The amount of bonds or certificates of indebtedness issued for this purpose shall not exceed the sum of One Hundred Fifty Thousand Dollars ($ 150,000.00) and the two mill state ad valorem tax levy herein authorized to be retained for the retirement of said bonds may be pledged, together with the full faith and credit of the county, for the payment of said bonds at maturity and the interest thereon.

In issuing the bonds herein authorized, it shall only be necessary for the board of supervisors of said county to adopt a resolution providing for the sale and issuance of said bonds as now provided by law.



§ 19-5-47 - Construction of public health buildings and clinics

The board of supervisors of any county in the state is hereby empowered, in its discretion, to acquire by gift, donation or purchase necessary real estate on which to erect, construct or reconstruct public health buildings and clinics sponsored by the public health units of any county, or a public health building to house the county health department, said funds to be expended out of the general fund or out of any fund collected from a special levy made by said county for public health purposes. In said construction the board of supervisors of all counties are hereby empowered to erect said buildings in conjunction with any municipality situated in any county or in conjunction with any federal agency, and the board of supervisors is hereby authorized to sponsor any of such said projects, or, in the discretion of said board, said buildings may be constructed under contract after advertising as provided by law and upon competitive bids received therefor.



§ 19-5-49 - Lease of county homes and farms

The board of supervisors of any county in the State of Mississippi is hereby authorized, in its discretion, to lease or rent any lands or buildings owned by the county and being used, or intended to be used, as a county home and farm to any person, persons, or association for the purposes of using such land and buildings for the care and keeping of old, infirm, or indigent persons. At any time that such lands and buildings cease to be used for such purposes, then such lease shall automatically expire.



§ 19-5-50 - Controlling running of animals at large; establishing county pounds

(1) The governing authorities of any county bordering on the Gulf of Mexico and having within its boundaries two cities having in excess of forty thousand (40,000) population each, according to the 1970 United States decennial census and of any county bordering on the Pearl River having two (2) judicial districts, wherein is housed the seat of state government, wherein U. S. Interstates 55 and 20 interchange and having a population in excess of two hundred thousand (200,000), according to the 1970 federal decennial census, shall have the power to prevent or regulate the running at large of animals of all kinds, and to cause such as may be running at large to be impounded and sold to discharge the costs and penalties provided for the violation of such regulations and the expense of impounding and keeping and selling the same; to regulate and provide for the taxing of owners and harborers of dogs, and to destroy dogs running at large, unless such dogs have proper identification indicating that said dogs have been vaccinated for rabies; and to provide for the erection of all needful pens, pounds, and buildings for the use of the county, and to appoint and confirm keepers thereof, and to establish and enforce rules governing the same.

(2) The governing authorities of any county bordering on the Gulf of Mexico and having within its boundaries two (2) cities having in excess of forty thousand (40,000) population each, according to the 1970 federal decennial census, and of any county bordering on the Gulf of Mexico and the State of Alabama in which there is a shipyard which constructs oceangoing vessels, and any county bordering on the Gulf of Mexico and the State of Louisiana and through which U.S. Interstate Highway 10 runs, shall have the power to prevent or regulate the running at large of animals of all kinds, and to cause such as may be running at large to be impounded and sold to discharge the costs and penalties provided for the violation of such regulations and the expense of impounding and keeping and selling the same; to regulate and provide for the taxing of owners and harborers of dogs, and to destroy dogs running at large unless such dogs have proper identification indicating that said dogs have been vaccinated for rabies; and to provide for the erection of all needful pens, pounds and buildings for the use of the county, and to appoint and confirm keepers thereof, and to establish and enforce rules governing the same.



§ 19-5-51 - Bounty on beaver, nutria, and bobcats

Any board of supervisors may, in its discretion, by appropriate resolution spread upon its minutes, offer a bounty not to exceed Five Dollars ($ 5.00) for each nutria, beaver or bobcat destroyed, where such board finds and determines that nutria, beaver or bobcats are in such quantities that the preservation of trees and other properties requires such bounties to be offered. Upon presentation to the sheriff of the complete tail of a nutria, beaver or bobcat, the sheriff shall execute a receipt therefor. Upon filing of such receipt with the chancery clerk, the amount of such bounty may be allowed by the board of supervisors as are other accounts against the county.

There is further provided a bounty on beaver not to exceed Five Dollars ($ 5.00) for each beaver to be paid in the following manner: upon the presentation of the tail of any beaver, any conservation officer of the state shall issue a receipt in such form as prescribed by the Mississippi Commission on Wildlife, Fisheries and Parks to the person presenting such tail. The Mississippi Department of Wildlife, Fisheries and Parks shall redeem such receipts by paying to such person a sum not to exceed Five Dollars ($ 5.00) for each such receipt as bounty. The redemption of such receipts shall be paid only from funds especially appropriated for this purpose and it is expressly provided that no such bounty shall be paid from any regular receipts, funds and appropriations of the Mississippi Department of Wildlife, Fisheries and Parks.

For the purposes of carrying out the purposes of this section, the Mississippi Department of Wildlife, Fisheries and Parks and the State Forestry Commission are authorized, empowered and directed, when requested by the board of supervisors or any property owner, to utilize funds, personnel and equipment under reasonable terms and conditions.

No bounty shall be paid when funds, personnel or equipment of the Mississippi Department of Wildlife, Fisheries and Parks, the State Forestry Commission or the county are employed in capturing and killing such animals.



§ 19-5-53 - Promotion of excellence in raising crops and livestock

The board of supervisors in the various counties of the state are hereby authorized and empowered, in their discretion, to appropriate money out of the general county fund for the purpose of offering premiums for excellence in raising crops and livestock in their county.



§ 19-5-55 - Promotion of excellence in raising crops and livestock; limitation on amount to be expended

The amount of money to be appropriated and offered shall not exceed the following: (a) for corn -- Two Hundred Dollars ($ 200.00) for the best five acres or more, One Hundred Dollars ($ 100.00) for the second best and Fifty Dollars ($ 50.00) for the third best, or half the amounts for three acres; (b) for mule colt -- not more than One Hundred Dollars ($ 100.00) for the best, Seventy-five Dollars ($ 75.00) for the second best and Fifty Dollars ($ 50.00) for the third best; (c) for horse colt -- the same as for a mule colt; (d) for cow -- not more than Fifty Dollars ($ 50.00) for the best, Thirty Dollars ($ 30.00) for the second best and Twenty Dollars ($ 20.00) for the third best; (e) for hog -- the same as for a cow. Other premiums for excellence in raising agricultural, horticultural and livestock products may be given in proportion. No exhibit or entry of any kind which has once been awarded a prize shall be eligible at any other time for a prize.



§ 19-5-57 - Promotion of excellence in raising crops and livestock; petition by contestants; publication of premiums

Before the board of supervisors will be authorized to take action under Sections 19-5-53, 19-5-55, a petition containing the names of not less than one hundred contestants in the county must be on file in the office of the chancery clerk of the county on or before the first Monday of January, in the year in which the premiums are to be offered. Publications of the premiums must be made on or before the 15th day of February in the year in which they are to be offered.



§ 19-5-59 - Promotion of excellence in raising crops and livestock; rules governing contest and placing of exhibits

The board of supervisors shall have the power to issue rules governing the contest, and to determine the time for placing of the exhibits in competition at the county seat.



§ 19-5-61 - Promotion of excellence in raising crops and livestock; judges

The board of supervisors shall, after having announced premiums, select a competent committee or judges to measure the land, to test the crop and pass upon the merits of the exhibits and entries. The members of said committee shall not be related to the contestant in any manner, and the members shall have their report ready for the date of meeting at the county seat in the fall on the date named for exhibit and competition by the said board of supervisors. Members of said committee shall receive compensation as determined upon by the board of supervisors, not to exceed Three Dollars ($ 3.00) per day, while actually employed in the work.



§ 19-5-63 - Establishment of county extension department

It is declared to be the policy of this state to develop and promote agriculture, including the raising of livestock, and all enterprises and activities dependent upon the products of the soil, and in line with this policy, to make available to the citizens of this state useful and practical information on subjects relating to agriculture and home economics that research has discovered, to encourage the application of the same, and to obtain all the assistance and advantages that the federal government offers to provide.

The board of supervisors of each county in this state may establish a county extension department in agriculture and home economics. The purpose of this department shall be to disseminate useful information among the farmers, farm women, and farm boys and girls, and to develop the agricultural resources and improve the farm homes of this state.

The county extension departments shall be in charge of a county agent and such assistant county agents and home economics agents as the board of supervisors and the extension department of the Mississippi State University of Agriculture and Applied Science may deem adequate to the needs of the county. The board of supervisors upon the recommendation of the director of extension of said university and the approval of the United States Department of Agriculture shall appoint the county agent, assistant county agents and home economics agents, fix their salaries and other necessary expenses, and the amount so fixed shall be paid out of the general fund of the county, but may be supplemented by the extension department of said university and/or the United States Department of Agriculture.

The board of supervisors shall provide office space for the county extension department; shall equip the said office with the necessary office equipment and furniture, and shall also furnish the necessary record books, maps, stationery, postage and other items incidental to the proper operation of the department. The board of supervisors shall also employ such clerical assistance for the department as in the judgment of the board will enable the department to efficiently perform the duties required of it by this section. All such expense shall be paid out of the general fund of the county, but may be supplemented by the extension department of the Mississippi State University of Agriculture and Applied Science and/or the United States Department of Agriculture.

It shall be the duty of the county extension department to carry on farm and home demonstration work, boys and girls club work, organized production and cooperative marketing work, and all other phases of extension work under the joint supervision and control of the board of supervisors, the extension department of the Mississippi State University of Agriculture and Applied Science and the United States Department of Agriculture, under the provisions of the Smith-Lever act and other related acts of congress.

The duties prescribed by the preceding paragraph shall be construed to include and emphasize actual work in the field as distinguished from executive or administrative tasks or office work. In order that the several county extension departments may fully comply with the requirements of this section and perform the duties required of them, the extension department of the Mississippi State University of Agriculture and Applied Science may, upon the approval of the director of extension and the United States Department of Agriculture, employ and pay the salary of an assistant county agent in any county in which the director of extension shall find the services of such assistant necessary and his appointment justified.

The enumeration in the foregoing paragraphs of duties to be performed by agents appointed under this section shall not be taken as exclusive but such agents may perform any duties to accomplish the purposes of this section which they may be directed to perform by the extension department of the Mississippi State University of Agriculture and Applied Science with the approval of the United States Department of Agriculture the expense of which is covered in whole or in part by appropriations received from the federal government or any department thereof for agricultural extension work.



§ 19-5-65 - Funding of display rooms for county home economic or home demonstration agents

The boards of supervisors of counties of class one of the several counties, in their discretion, are hereby authorized and empowered to appropriate and expend moneys out of the general fund of the county for the purpose of renting or otherwise providing offices or display rooms wherein the county home economic or home demonstration agents may display, offer for sale, and sell products and articles produced under and by virtue of the home demonstration and cooperative marketing program of the county extension department.



§ 19-5-67 - Establishment of department of animal husbandry

The boards of supervisors of two (2) or more counties, one or more of which has an incorporated livestock association, are hereby authorized, in their discretion, to establish a joint department of animal husbandry, the purposes of this department being to disseminate useful information pertaining to animal husbandry among the farmers and to develop livestock resources in the several counties.

The said department of animal husbandry shall be under the direction of a joint commissioner to be appointed by the boards of supervisors of the several counties creating this department, which said commissioner shall be a person well versed in the scientific and practical knowledge of animal husbandry. His title shall be district commissioner of animal husbandry, his salary shall be fixed by the boards of supervisors of the counties in said district, and paid out of the general funds of said counties, and his duties shall be to keep in close touch with the United States Department of Agriculture, the Mississippi State University of Agriculture and Applied Science, and the state experimental stations, to assist in organizing animal husbandry societies, to look after animal husbandry statistics in the counties, to disseminate useful information pertaining to animal husbandry in the counties, and to advance in every way possible promotion of the industry of animal husbandry in the counties of said district.

The board of supervisors of any county maintaining county extension departments in agriculture and home economics and helping to maintain such joint department of animal husbandry, as provided herein, is hereby authorized, in its discretion, to set aside, appropriate and expend moneys from the general fund to help defray the expense of maintaining such departments.

The board of supervisors of any county helping to maintain such joint department of animal husbandry, as herein provided, is hereby authorized, in its discretion, to set aside, appropriate and expend moneys from the general fund to help defray the expenses of maintaining a department of dairy husbandry, and the employment of a dairy husbandryman.



§ 19-5-69 - Funding of buildings for junior beef and dairy boys and girls

The boards of supervisors of the various counties having livestock shows or associations located therein, and having a department of animal husbandry, as created under Section 19-5-67, and having a total assessed valuation of not exceeding Five Million Dollars ($ 5,000,000.00), are hereby authorized to donate funds not exceeding Ten Thousand Dollars ($ 10,000.00) or lands and materials not exceeding in value Ten Thousand Dollars ($ 10,000.00), and to otherwise aid and assist in the construction of buildings for the use of the junior beef boys and girls and the junior dairy boys and girls.

The board of supervisors of each county qualifying as above set forth is authorized and empowered to borrow a sum not exceeding Ten Thousand Dollars ($ 10,000.00) for the purpose of paying for such land, buildings or building material necessary to provide and construct buildings on livestock show grounds or other places selected by the board of supervisors.

The board of supervisors may apply for and receive contributions and allotments of funds, labor and materials from the federal government or any agency thereof, and may cooperate with such governmental agency in constructing the buildings herein authorized.



§ 19-5-71 - Support of experiment stations

The boards of supervisors of the several counties may, in their discretion, appropriate money from the general funds of the county for the purpose of buying lands, personal property, or equipment of whatever nature and kind, for experiment stations, and may appropriate money from said county funds to aid in the support and maintenance of such experiment stations, whether the same be located within or without the county. When any board of supervisors desire to appropriate funds as herein provided, they shall first publish notice of said proposed expenditure setting forth the amount thereof and the purposes for which said funds are to be used, and upon petition of ten per cent of the qualified electors in said county, the board shall submit to the qualified electors at a special election to be held in said county the question of whether or not said expenditure shall be made, and in the event the majority of the qualified electors shall vote against such expenditure, then the same shall not be made, and such proposal shall not again be made within twelve months from said election.



§ 19-5-73 - Establishment of farmers' markets

The board of supervisors of each county may expend monies from the general fund, not exceeding the amount that would be generated from the levy of a one-fourth (1/4) mill ad valorem tax upon all taxable property in the county, for the purpose of providing funds to be expended to establish, maintain and operate farmers' markets and facilities that are certified by the Mississippi Department of Agriculture and Commerce and operating within the county to assist in the disposal and sale of farm and other food products in the interest of farmers, consumers and the general public.



§ 19-5-75 - Acquisition of cold storage plants, meat curing plants, warehouses, syrup blending plants, creameries, farm orchard and dairy produce establishments, by certain counties

The board of supervisors of any county in the State of Mississippi bordering on the Mississippi Sound or Gulf of Mexico, or any county in Class 8 whose population is greater than 12,000 and less than 13,000, according to the census of 1940 and whose total area is 500 square miles, is hereby authorized, in its discretion, to borrow funds not to exceed Fifteen Thousand Dollars ($ 15,000.00), for the purpose of purchasing lands, buildings, building material, labor, machinery and equipment necessary to provide, construct, operate and maintain cold storage plants, meat curing plants, warehouses, syrup blending plants, creameries and establishments for handling, processing, selling or trading in farm orchard, and dairy products.



§ 19-5-77 - Acquisition of cold storage plants, meat curing plants, etc., by certain counties; lease of establishment

The title to such property shall be taken in the name of the county and the board of supervisors may, upon such terms and conditions as may be fixed by said board by order spread upon its minutes, enter into agreements to lease such establishment to any cooperative association or other agency for use for the purposes enumerated in Section 19-5-75. Such lessee may, in addition to said purposes, use said establishment in performing the other functions of such cooperative association or agency.



§ 19-5-79 - Acquisition of cold storage plants, meat curing plants, etc., by certain counties; issuance of notes, bonds, or loan warrants

Such board of supervisors may issue notes, bonds or loan warrants to evidence the amount borrowed for said purposes. Said notes, bonds or loan warrants shall bear such rate of interest as may be determined by the board of supervisors, not exceeding, however, six per cent per annum, payable semi-annually. Said notes, bonds or loan warrants shall be in such denomination or denominations and form as may be determined by resolution or order of the board, and they shall be executed in behalf of the county by the president and clerk of said board. The interest to accrue on such notes, bonds or loan warrants on and prior to the respective maturity dates thereof shall be represented by coupons to be attached thereto and which may be executed by the facsimile signature of said officers. Said notes, bonds or loan warrants shall be made to mature over a period of not exceeding ten years, and shall be sold for not less than par and accrued interest.



§ 19-5-81 - Acquisition of cold storage plants, meat curing plants, etc., by certain counties; notice of intention to borrow; election

Before issuing the bonds, notes or loan warrants, authorized by Section 19-5-79 the board of supervisors shall publish notice of its intention to borrow such funds and to issue loan warrants, notes or bonds, and the clerk of said board shall publish in three weekly issues of some newspaper having a general circulation in the county, a copy of such order. If, within twenty-one days after the first publication of a copy of such order, twenty percent (20%) of the qualified electors of the county petition the board of supervisors for an election to determine whether or not the adoption of such order should be annulled, such election shall be ordered by said board of supervisors in which the qualified electors of the county shall be eligible to participate. If at such election a majority of those voting vote in favor of the adoption of such order the same shall be valid and effective, but if a majority shall vote against such order it shall be annulled and shall be ineffective. Such election shall be held and conducted and the returns thereof made as provided by law for other county elections. If no such petition be presented within twenty-one days after the first publication of a copy of such order, the order shall be valid and effective and said board may thereupon proceed to issue said loan warrants hereunder without an election on the question of the issuance thereof.



§ 19-5-83 - Acquisition of cold storage plants, meat curing plants, etc., by certain counties; sections as full authority

Sections 19-5-75 through 19-5-87, without reference to any other statute, shall be deemed full and complete authority for the issuance of said notes, bonds or loan warrants, and shall be construed as an additional and alternative method therefor, and none of the present restrictions, requirements, conditions or limitations of law applicable to the issuance of bonds, loan warrants or notes by boards of supervisors shall apply to the issuance and sale of loan warrants, bonds or notes under these sections. No proceedings shall be required for the issuance of such loan warrants, bonds or notes other than those provided for and required in these sections, and all powers necessary to be exercised by the board of supervisors, in order to carry out the provisions of these sections are hereby conferred.



§ 19-5-85 - Acquisition of cold storage plants, meat curing plants, etc., by certain counties; levy of taxes

Said loan warrants, bonds or notes shall be general obligations of the county and the board of supervisors of said county shall annually levy a tax upon all taxable property therein sufficient to pay the principal of, and the interest on, such loan warrants, bonds or notes as the same mature and accrue, and the full faith, credit and resources of such county shall be and are hereby irrevocably pledged to the payment of same, both as to principal and interest.



§ 19-5-87 - Acquisition of cold storage plants, meat curing plants, etc., by certain counties; validation of warrants, bonds or notes

Said loan warrants, bonds or notes may, in the discretion of the board of supervisors, of such county, be validated under Sections 31-13-1 through 31-13-11.



§ 19-5-89 - Promotion of youth activities

The board of supervisors of any county in the State of Mississippi, in which there is located a national cemetery wholly supported by federal funds, and any county having a population of less than twenty thousand (20,000) in accordance with the 1950 census, with an area of less than four hundred twenty-five (425) square miles, and an assessed valuation on the basis of the 1950-1954 assessment rolls placing it in Class 5, is authorized to appropriate and expend, in its discretion, a sum not exceeding Five Hundred Dollars ($ 500.00) per annum, to be paid from the general fund of the county, for promoting and financing youth activities in the county, such as Little Boys Baseball, Inc., and other recreational activities for youth. This authority shall also extend to the board of supervisors of any county bordering on the Mississippi River and having an area of four hundred forty-eight (448) square miles with a population not in excess of thirty-two thousand five hundred (32,500) and a municipality therein with a population in excess of twenty-two thousand (22,000) and not more than twenty-three thousand (23,000), all in accordance with the federal census of 1950. Such authority shall also extend to any county having an assessed valuation of less than Five Million Dollars ($ 5,000,000.00), according to the 1960 federal census, and a portion of which lies in the DeSoto National Forest and having an area of less than four hundred fifty (450) square miles, which shall be authorized, in the discretion of the board of supervisors, to appropriate and expend not more than One Thousand Dollars ($ 1,000.00) per annum on youth activities. Such authority shall also extend to any city in which there is located a Baptist-supported college founded in 1826, which shall be authorized, in the discretion of the mayor and board of aldermen, to appropriate and expend not more than One Thousand Dollars ($ 1,000) per annum on youth activities within the city, such as Little League Baseball, Inc., the YMCA and other recreational activities for youth.



§ 19-5-91 - Agreements with the United States relative to navigation projects

The board of supervisors of any county through any part of which any river or other stream may run, or any part of which any river or other stream may touch or border, on which the United States of America has authorized navigation projects, including channel clearing, channel improvement, cut-offs, levees, dams, or other navigation projects, is hereby authorized and empowered, for that part of such river or stream running through any part of said county or bordering or touching said county, as aforesaid, to give satisfactory assurances to the United States of America, or any agency thereof, including the Secretary of Defense, that it will:

(a) Provide, without cost to the United States, all lands, easements and rights-of-way necessary for the construction of the project;

(b) Hold and save the United States free from damages due to the construction of the works; and

(c) Maintain and operate all of the works after completion in accordance with regulations prescribed pursuant to the terms of any federal law relating to navigation or to navigable streams.

Any such board of supervisors is also hereby authorized and empowered to accept the conveyance of any lands, easements and rights-of-way over and on behalf of any lands that may be benefited by the maintenance of such works, to accept assurances from landowners whose property is benefited by such navigation projects, to levy, assess and collect such taxes on said area so benefited as will be necessary, to save and hold the United States free from all damages due to the construction of the works and to exercise the right of eminent domain for the condemnation of rights-of-way and easements in like manner as is exercised by boards of supervisors for the condemnation of public road rights-of-way, and to maintain such works in said county after completion and generally to accept agreements for landowners benefited by such navigation projects to save the county harmless on account of said assurances given by the county as aforesaid to the United States of America, or any agency there of, including the Secretary of Defense.

Any such board of supervisors also is authorized to enter into any contracts or agreements with the United States, or any agency or department thereof, to sponsor a project for the environmental restoration of a lake or body of water as described in, and in accordance with the provisions of Section 19-5-92.



§ 19-5-92 - Construction of dams and low-water control structures by counties; funding; federal and state assistance

(1) Any county in the State of Mississippi is authorized to construct a dam or low-water control structure on any lake or natural body of water with an outlet or evidence of the flow or occurrence of water, including a lake or body of water located partially within the county and partially without the county or partially in another state adjacent or contiguous to the State of Mississippi. The county is authorized to use available funds from any source, including county ad valorem taxes, any available monies in the general fund of the county, funds from the issuance of bonds, donations, gifts or through interagency agreements or interlocal cooperation for such funding, for the purpose of carrying out and accomplishing the following functions and activities:

(a) Construction of a dam or low-water control structure on such lake or body of water at such location as the county may deem most advantageous whether within or without the boundaries of the county or whether within or without the boundaries of the State of Mississippi, in whole or in part.

(b) Requesting and obtaining necessary assistance and input from, and coordinating the activities of, any state or federal agency or landowners for the purposes of carrying out and implementing necessary planning, permitting and funding requirements as well as all necessary and proper actions and agreements required of the county for the construction of such a dam or low-water control structure.

(c) Issuance of general obligation bonds in an amount not to exceed the aggregate principal amount of Two Hundred Fifty Thousand Dollars ($ 250,000.00) and management of the proceeds from such bond issue in accordance with the terms and provisions of Sections 19-9-1 through 19-9-31, and subject to the power and authority conferred upon boards of supervisors for the borrowing of money and for the pledging of the full faith and credit of the county.

(2) Any county in the State of Mississippi is authorized to make application to and contract with the United States or any agency or department thereof to sponsor a project or projects for the environmental restoration of such a lake or body of water, including participation as a local sponsor with the United States Army Corps of Engineers in evaluating and constructing water resources projects designed to enhance and restore water quality and habitat value in such lake or body of water, including:

(a) Coordinating activities and assistance of federal, state and local agencies and landowners for the purpose of carrying out and implementing necessary planning, permitting and funding requirements for construction and operation of such projects.

(b) Authorization to enter into project cooperation agreements with the United States Department of Army and to serve as nonfederal sponsors for such projects.

(c) Authorization to expend county funds, apply for, accept as a gift or receive through interagency agreement or interlocal cooperation, technical assistance, in-kind assistance, and acquisition of real estate or leasehold interest as may be necessary and appropriate for such project.

(d) Authorization to acquire in the name of the county through direct purchase or eminent domain procedures and to make available to the United States Department of Army all lands, easements, and rights-of-way required for the construction, implementation, operation and maintenance of such project, including, but not limited to, those required for utility relocations, borrow materials and dredged or excavated material disposal.

(e) Operation, maintenance, repair, replacement and rehabilitation of project features following the completion of such construction.



§ 19-5-921 - Authority of counties to alter channels of streams and water courses; construction and repair of bridges; erosion prevention; property acquisition and easements; compensation to landowners; financing.

(1) The board of supervisors of any county, whenever the board determines that the health, comfort and convenience of the inhabitants of the county will be promoted, may:

(a) Alter and change the channels of streams or other water courses;

(b) Construct, reconstruct and repair bridges over streams and water courses; and

(c) Incur costs and pay necessary expenses for:

(i) Providing labor, materials and supplies to clean or clear drainage ditches, creeks or channels or conduits, both natural and man-made and to prevent erosion of such ditches, creeks or channels;

(ii) Acquiring property and obtaining easements necessary to perform work under this section; and

(iii) Reimbursing landowners for damages and injury resulting from work performed by the county under this section.

(2) The work performed and the expenses incurred under subsection (1) of this section may take place on public or private property. However, if the work is to be performed or the expenses to be incurred will take place on private property, the board of supervisors must:

(a) Make a finding, as evidenced by entry upon its minutes, that such work and/or expenses are necessary in order to promote the public health, safety and welfare of the citizens of the county;

(b) Give notice, in writing, to all owners of property that will be affected by the work for such period of time as is reasonable to allow such owners to express any objections;

(c) Not receive written objection to the work by any owners of property that will be affected by the work within the period of time allowed to express objections; and

(d) Unless otherwise agreed, in writing, by the county and the landowner, construct or install a culvert or bridge, at the county's expense, at an appropriate location or locations to provide the landowner ingress and egress to all of the property to which the landowner had access immediately before performance of the work by the county.

(3) The county shall reimburse landowners for all damages or injury resulting from work performed by the county under this section.

(4) The provisions of this section do not impose any obligation or duty upon a county to perform any work or to incur any expenditures not otherwise required by law to be performed or incurred by a county, nor do the provisions of this section create any rights or benefits for the owner of any public or private property in addition to any rights or benefits as may be otherwise provided by law.

(5) No additional taxes may be imposed for the work authorized under subsection (1) of this section until the board of supervisors adopts a resolution declaring its intention to levy the taxes and establishing the amount of the tax levies and the date on which the taxes initially will be levied and collected. This date shall be the first day of the month, but not earlier than the first day of the second month, from the date of adoption of the resolution. Notice of the proposed tax levy must be published once each week for at least three (3) consecutive weeks in a newspaper having a general circulation in the county. The first publication of the notice shall be made not less than twenty-one (21) days before the date fixed in the resolution on which the board of supervisors proposes to levy the taxes, and the last publication of the notice shall be made not more than seven (7) days before that date. If, within the time of giving notice, fifteen percent (15%) or two thousand five hundred (2,500), whichever is less, of the qualified electors of the county file a written petition against the levy of the taxes, then the taxes shall not be levied unless authorized by three-fifths (3/5) of the qualified electors of the county voting at an election to be called and held for that purpose.



§ 19-5-93 - Donations for certain patriotic and charitable uses

The board of supervisors of each county is authorized, in its discretion, to donate money for the objects and purposes following, to wit:

(a) Confederate graves. For the location, marking, care and maintenance of the grave or graves and graveyard of Confederate soldiers or sailors who died in the Confederate service, and the purchase, if necessary, of the land on which any of the said graveyards may be situated, and the erection and maintenance of appropriate monuments and appropriate inscriptions thereon. In the exercise of this power the board is fully authorized to accept donations of land on which any of said graveyards may be situated and also money or funds to be used for any of the purposes in this section expressed.

Any board of supervisors may, in its discretion, contribute money to be used for the upkeep of graves of the Confederate dead in its county.

(b) Care of the aged. For the support and maintenance of such residents of the county who are worthy, indigent aged inmates of the Old Ladies' Home of Jackson, Mississippi, or of the Golden Age Nursing Home and Hospital for North Mississippi of Greenwood, Mississippi, and not exceeding Five Hundred Dollars ($ 500.00) per annum for the support of the county's inmates of the Old Men's Home, located near Jackson, Mississippi, and in addition thereto a sum not exceeding Two Hundred Dollars ($ 200.00) per annum to each of said institutions for their support and maintenance in the care of the aged.

(c) King's Daughters. To the King's Daughters in their respective counties for charities under their supervision.

(d) Travelers Aid Society. A sum of money not exceeding Fifteen Dollars ($ 15.00) per month for the support of the organization known as the Travelers Aid Society, provided the same is nonsectarian.

(e) Hospitals for pellagra sufferers. For the establishment and maintenance of a hospital for the treatment of persons afflicted with pellagra. For this purpose the board may issue bonds and incur such indebtedness within the limits now authorized by law.

(f) Tubercular hospitals. For the establishment and maintenance of a hospital for the care and treatment of persons suffering from tuberculosis. In the execution of this power the board may select trustees to establish and operate said hospital. In counties having a population of more than forty thousand (40,000) people, as shown by the latest United States census, the board may set aside, appropriate and expend monies from the general fund for the purpose of aiding in the maintenance and support of hospitals maintained and operated in such county for the care and treatment of persons suffering from tuberculosis. The monies shall be expended by the board through such trustees, not less than three (3) and not more than five (5), to be elected by the board of supervisors annually. The trustees shall file reports with the board at least once every six (6) months showing in detail all expenditures made by them and the number of patients which have been for the preceding period aided or cared for by the institution, and the board may otherwise require a strict accounting of the administration of said funds.

(g) Same -- additional provisions. The boards of supervisors of one or more counties are hereby authorized and empowered, in their discretion, separately or jointly, to acquire by gift, purchase or lease, real estate, for tubercular hospital purposes, and to own, erect, build, establish, maintain, regulate and support a tubercular hospital and to remodel buildings on such property to be used for such hospital purposes.

In the event the boards of supervisors of two (2) or more counties agree to cooperate in establishing and maintaining such hospital, the board of supervisors of each of said counties shall adopt a resolution agreeing to the proportionate part each county will contribute to the establishment and maintaining of such hospital.

Each county operating under the provisions of this subsection is hereby authorized and empowered to set aside, appropriate and expend monies from the general fund for the purpose of erecting, maintaining and operating such hospital.

(h) Charity wards in hospitals. A sum of money not exceeding One Hundred Dollars ($ 100.00) per month to maintain a charity ward or wards in any hospital in their respective counties, or in the event there shall be no hospital in such county, then a like sum, in their discretion, to maintain a charity ward or wards in any hospital in any adjoining county receiving and treating patients from such county having no hospital.

(i) Same -- coast counties. The several counties of this state bordering on the tidewater of the Gulf of Mexico are hereby authorized and empowered, in the discretion of the proper authorities thereof, to appropriate such a sum of money as said authorities shall deem reasonable, to provide and maintain a charity ward or wards, in any of the hospitals in said counties, or, in the discretion of said authorities, to make and enter into contracts with any such hospitals for the treatment and care in such hospitals of the indigent sick of said counties, and to pay therefor out of the general fund of such counties such sum or sums as shall be a reasonable and just compensation to said hospital. However, the board of supervisors of any county mentioned herein may, in its discretion, make and enter into contracts with any hospital in any adjoining county receiving and treating patients from the respective counties mentioned herein in such hospitals of the indigent sick of said counties, mentioned herein, and to pay therefor out of the general fund of such county, such sum or sums that shall be reasonable and just to said hospitals.

(j) Public libraries. A sum not to exceed One Thousand Dollars ($ 1,000.00) per annum toward the support and maintenance of one or more public libraries situated in the county. In any county whose total assessed valuation, including railroads and all public utilities, is more than Eighteen Million Dollars ($ 18,000,000.00) the board, in its discretion, may appropriate a sum not to exceed Three Thousand Dollars ($ 3,000.00) per annum for public libraries.

The board may also give or donate any legislative journals, constitutional convention journals, printed official reports of any state or county officers, official reports of departments, bureaus or officers of the United States, and copies of the acts of the Legislature or laws of Mississippi now or hereafter in the county library of such county and not needed, in the opinion of the board in the county library (but not including any Mississippi reports and not including any acts of the Legislature or laws of the state, unless such acts or laws be more than twenty (20) years old) to any library or library association or foundation or organization maintaining a free public library for reference or otherwise, provided such library, association, foundation or organization owns free from encumbrance a fireproof library building located in this state, in which building said journals, reports, acts and laws may be and shall be deposited where received under this subsection and made accessible under reasonable regulations to the general public. Such library, association, foundation or organization shall not have the right to sell or otherwise dispose of said journals, reports, acts and laws. Said journals, reports, acts and laws may be returned to the county library from which received without expense to the county, or to the state library, without expense to the state, at any time by the library, association, foundation or organization receiving the same.

Any gift or donation made by the board of supervisors of any county under the authority of this subsection shall be evidenced by an order spread upon the minutes of said board. The county shall bear no expense in connection with any donation. The sheriff of the county, or the custodian of the county library, shall deliver to the representative of the library, association, foundation or organization entitled to receive the same any of said journals, reports, acts, laws and official publications in accordance with the directions contained in any order of the board of supervisors for the delivery of the same, and shall take proper receipt from the party receiving the same, and shall deliver such receipt to the clerk of the board of supervisors of the county, and the board of supervisors shall have the said receipt entered in full on the minutes of the board.

Any library, association, foundation or organization receiving any gift or donation from any county under this subsection shall report in writing to the board of supervisors, from which such gifts or donations have been received every two (2) years, that the gifts and donations so received are still in the possession of the donee and are accessible to the general public. If any of the gifts or donations so received have been lost, destroyed or have otherwise disappeared, report thereof shall be made.

If any library, association, foundation or organization receiving gifts or donations under this subsection shall cease operating as a free public library or shall cease to be the owner of a fireproof building in which it keeps and maintains a free public library, for reference or otherwise, the said library, association, foundation or organization shall thereupon immediately return to the county library, without expense to the county, or to the state library, without expense to the state, any gifts or donations it may have received under this subsection.

(k) Patriotic organizations and memorials. A sum not to exceed Five Thousand Dollars ($ 5,000.00) to build or aid any post of the American Legion, any chapter of the Daughters of the American Revolution, any chapter of the United Daughters of the Confederacy, or any post, unit or chapter of any patriotic organization within the county in building a memorial to the veterans of World War I and World War II; and a sum not to exceed Five Thousand Dollars ($ 5,000.00) to aid in defraying the cost of the erection of suitable memorials to deceased soldiers, sailors and marines of the late world wars. Such appropriation may be made, even though no provision has been made therefor in the county budget.

(l) American Red Cross. Any board of supervisors of any county in this state is hereby authorized and empowered, in its discretion, to donate annually, out of any monies in its respective treasury, to be drawn by warrant thereon, a sum not exceeding One Hundred Dollars ($ 100.00) per million of assessed valuation to the support of a local chapter of the American Red Cross.

(m) St. Jude Hospital. For the payment of mileage expense for transporting persons to St. Jude Hospital in Memphis, Tennessee, for treatment. The mileage shall be based on a round-trip basis from the patient's place of residence to St. Jude Hospital at the mileage rate set forth in Section 25-3-41.

(n) Public museums. For the support and maintenance of such public museums located in the county constituted under the provisions of Chapter 9, Title 39, Mississippi Code of 1972.

(o) Domestic violence shelters. The board of supervisors of any county in this state is hereby authorized and empowered, in its discretion, to donate annually out of any money in the county treasury, such sums as the board deems advisable to support any domestic violence shelter or rape crisis center operating within or serving its area. For the purposes of this section, "rape crisis center" means a place established to provide care, counseling and related services to victims of rape, attempted rape, sexual battery or attempted sexual battery.

(p) Literacy programs. The board of supervisors of any county in this state is hereby authorized and empowered, in its discretion, to donate out of the general fund of the county such sum of money as the board deems reasonable to any literacy program being conducted within the county.

(q) Care of neglected children. The board of supervisors of any county in this state, in its discretion, may donate annually out of any money in the county treasury such sums as the board deems advisable to support any residential group home for the abused, abandoned or neglected children which operates within or serves the county. For the purposes of this paragraph the term "residential group home" means a group residence established to provide care and counseling, and to serve as a home, for children who are the victims of abuse, neglect or abandonment.

(r) Boys and Girls Club. To any chartered chapter of the Boys and Girls Clubs of America located within the county, out of any funds in the county treasury, provided that the cumulative sum of donations to all chapters within the county does not exceed the amount generated in the county by one-fourth (1/4) mill on all of the taxable property within the county, during the fiscal year in which the donations are made. Nothing in this paragraph authorizes the imposition of additional tax.

(s) Mississippi Burn Care Fund. To the Mississippi Burn Care Fund, subject to the limitations specified in Section 21-19-58.

(t) Court Appointed Special Advocates. To any chapter of the Court Appointed Special Advocates (CASA), out of any funds in the county treasury, provided that the cumulative sum of donations to a chapter does not exceed the amount generated in the county by one-fourth ( 1/4) mill on all of the taxable property within the county, during the fiscal year in which the donations are made. Nothing in this paragraph authorizes the imposition of additional tax.

(u) National Voluntary Organizations Active in Disaster (NVOAD). To a local chapter of NVOAD, whether in-kind contributions or out of any funds in the county treasury, provided that the cumulative sum of donations to a local NVOAD does not exceed the amount generated in the county by one-fourth (1/4) mill on all of the taxable property within the county during the fiscal year in which the donations are made. Nothing in this paragraph authorizes the imposition of additional tax.

(v) Farmers' markets. The board of supervisors of any county in this state, in its discretion, may donate annually out of any money in the county treasury, such sums as the board deems advisable to support any farmers' market that is certified by the Mississippi Department of Agriculture and Commerce and operating within the county, not to exceed the amount that would be generated from the levy of a one-fourth (1/4) mill ad valorem tax upon all taxable property in the county.

(w) Young Men's Christian Association (YMCA). To any chartered chapter of the YMCA located within the county, out of any funds in the county treasury, provided that the cumulative sum of donations to all chapters within the county does not exceed the amount generated in the county by one-fourth ( 1/4) mill on all of the taxable property within the county, during the fiscal year in which the donations are made. Nothing in this paragraph authorizes the imposition of additional tax.



§ 19-5-95 - Aid to fire departments

The board of supervisors of any county in this state is hereby empowered and authorized to appropriate out of the county treasury annually a sum not in excess of Two Hundred Fifty Dollars ($ 250.00) in aid of any fire department for services and protection by such fire department, and, in its discretion, to appropriate out of the county treasury annually a sum not in excess of the amount which would be produced by a levy of one-fourth ( 1/4) mill on all taxable property within the county in aid of municipal fire departments in the county, or in aid of volunteer fire departments within the county which meet the requirements set forth in Section 83-1-39(2), but in no event shall the aggregate amount appropriated annually under this section exceed an amount equal to the amount which would be produced by a levy of one-fourth ( 1/4) mill on all taxable property within the county.



§ 19-5-97 - Purchase, operation and maintenance of fire trucks and other fire fighting equipment

The board of supervisors of any county who find that the public interest of the county, or any supervisors' district or districts within the county, will be conserved thereby, may purchase, operate, and maintain fire trucks, pumps, tanks, trailers, fire hose, fire extinguishers, and other fire fighting equipment, and may contract with one or more towns or municipalities in the county for keeping and storing same, or any part of same, and assisting in the use and operation thereof. Such board may pay its part of the cost of such purchasing, operation and maintenance from the general fund of the county if the entire county participates in the provisions of this section, or from a special fund to be known as the "Fire Prevention Fund" if less than all five districts participate. The board is empowered to authorize the participation of either the entire county or any district or districts whose public interests will be conserved thereby.



§ 19-5-99 - Establishment of economic development districts

(1) Subject to the provisions of Section 19-9-111, the board of supervisors of any county in the State of Mississippi, in its discretion, by order duly entered on its minutes, may establish economic development districts comprising all of the county, or one or more supervisors districts of the county, or may establish such economic development districts in cooperation with one or more other counties or with municipalities or with other local and private economic development groups. The board of supervisors may do everything within its power to secure and further industrial development of the county or counties or district, to advertise the natural resources and possibilities of the same, and to maintain and support the same.

All monies collected for the support and maintenance of such economic development district, in accordance with the tax levy provided in Section 19-9-111, shall be placed in the county treasury to the credit of the county or district economic development fund and shall be expended as other public funds are expended, and in which event the employees of such economic development district shall be employees of the county and considered as such. In addition to such funds provided by taxation, the board of supervisors of such county may accept gifts, gratuities and donations from municipalities in such districts and from any persons, firms or corporations desiring to make such donations. Such appropriation, gift or donation shall also be placed in the county treasury and be expended in the support and maintenance of such district.

At the option of such board of supervisors, or boards of supervisors if more than one (1) county is embraced in such economic development district, it may provide for the management of such economic development district by appointing not more than twenty-five (25) nor less than five (5) trustees, or if a multicounty district not more than five (5) trustees per participating county, who shall be qualified electors residing within such economic development district, to manage the affairs of such district, and in which event the funds made available by the county or counties for the support and maintenance of such economic development district may be expended by a majority vote of such trustees so appointed to manage such economic development district. Each trustee who is an officer of the economic development district shall qualify by giving bond, with sufficient surety, to be payable, conditioned and approved as provided by law, in a penalty equal to Fifty Thousand Dollars ($ 50,000.00), the premiums on all such surety bonds being paid by such economic development district. If this option is exercised and such districts operated and maintained under this paragraph, then in such event the employees of such economic development district shall not be considered as employees of the county for state retirement or any other purposes.

All funds secured and expended under the provisions of this section shall be public funds and the Auditor of Public Accounts of the State of Mississippi shall audit the same as other public funds are now audited.

Notwithstanding any provision of this section to the contrary, the board of supervisors of a county having therein an economic development district established under this section or any other law and the governing authorities of any municipality located within the economic development district in such county may enter into a contract providing for the contribution of funds by the municipality or other local and private economic development groups to the economic development district and providing for the appointment by the municipal governing authorities or other local and private economic development groups of a number of trustees, as determined by the parties to the contract, to assist in the management of the district. In like manner, any economic or industrial development foundation or private economic development group may enter into a contract with the board of supervisors of the county or jointly with the board of supervisors of the county and municipal governing authorities providing for the contribution of funds by the economic or industrial development foundation or private economic development group to the economic development district and providing for the appointment by the officials or governing board of the foundation of a number of trustees, as determined by the parties to the contract, to assist in the management of the district.

(2) Any economic development district established under this section may, when suitable office space is not otherwise available, purchase and acquire title to real estate within the district and make any improvements thereon to provide the office space it considers necessary for efficient operation of such district. Provided, however, that no contract or agreement for the exclusive listing, sale or representation for sale of publicly owned property shall be entered into by such economic development districts with any real estate broker or brokers.

(3) (a) Any economic development district established under this section shall have the authority to acquire by gift, purchase or otherwise, and to own, hold, maintain, control and develop real estate situated within the county or counties comprising such district for the development, use and operation of industrial parks or other industrial development purposes. The district is further authorized and empowered to engage in works of internal improvement therefor including, but not limited to, construction or contracting for the construction of streets, roads, railroads, spur tracks, site improvements, water, sewerage, drainage, pollution control and other related facilities necessary or required for industrial development purposes or the development of industrial park complexes; to acquire, purchase, install, lease, construct, own, hold, equip, control, maintain, use, operate and repair other structures and facilities necessary and convenient for the planning, development, use, operation and maintenance of an industrial park or parks or for other industrial development purposes, including, but not limited to, utility installations, elevators, compressors, warehouses, buildings and air, rail and other transportation terminals and pollution control facilities.

(b) Contracts for the construction, improvement, equipping or furnishing of an industrial site and improvements thereon as authorized in this section shall be entered into upon the basis of public bidding under Section 31-7-1 et seq.

(4) For the development of such projects, the board of supervisors of any county that establishes an economic development district under this section or that establishes an economic development district in cooperation with one or more other counties, or municipalities or other local and private economic groups, may, upon receipt of a resolution duly adopted by the trustees of such district, issue, secure and manage its bonds in the manner prescribed by Sections 19-9-5, 19-9-7, 19-9-9, 19-9-11, 19-9-13, 19-9-15, 19-9-17, 19-9-19, 19-9-21, 19-9-23, 19-9-25 and 19-9-29. Such bonds shall be sold in accordance with the provisions of Section 31-19-25. The full faith, credit and resources of the county shall be irrevocably pledged for the payment of the principal of and interest on the bonds issued under this section. Any income derived from the sale or lease of the property authorized to be acquired under this section shall be applied in one or more of the following manners: (a) the retirement of bonds authorized to be issued under this section; (b) further improvement or development of such industrial parks or other related industrial development activities; or (c) payment into the general fund of the county to be used for any lawful purpose. Any amounts so paid into the general fund shall be included in the computation of total receipts and subject to the restrictions of Section 27-39-321. The board of supervisors may covenant with or for the benefit of the registered owners of any bonds issued under this section with respect to the application of any or all of such income and shall, by resolution adopted before or promptly after receipt of any such income, determine, in its discretion subject only to the restrictions set forth above and any covenants made to or for the benefit of any registered owners of bonds issued under this section, the manner in which such income shall be applied.

The bonds authorized by this section and the income therefrom shall be exempt from all taxation in the State of Mississippi; however, any lessee or purchaser shall not be exempt from ad valorem taxes on industrial sites and improvements thereon unless otherwise provided by the general laws of this state, and purchases required to establish the project and financed by bond proceeds shall not be exempt from taxation in the State of Mississippi.

(5) Economic development districts established under this section are authorized and empowered:

(a) To sell, lease, trade, exchange or otherwise dispose of industrial sites or rail lines situated within industrial parks to individuals, firms or corporations, public or private, for industrial and warehouse use upon such terms and conditions, and for such considerations, with such safeguards as will best promote and protect the public interest, convenience and necessity, and to execute deeds, leases, contracts, easements and other legal instruments necessary or convenient therefor. Any industrial lease may be executed by the district upon such terms and conditions and for such monetary rental or other considerations as may be found to be in the best interest of the public, upon an order or resolution being spread upon the minutes of the district authorizing same.

(b) To sue and be sued in their own name.

(c) To fix and prescribe fees, charges and rates for the use of any water, sewerage, pollution control or other facilities constructed and operated in connection with an industrial park or parks and to collect same from persons, firms and corporations using the same for industrial, warehouse and related purposes and are further empowered to deny or terminate such services for nonpayment of said fees, charges or rates by the users of said services.

(d) To employ engineers, attorneys, accountants, consultants, licensed real estate brokers and appraisers, and such executive and administrative personnel as shall be reasonably necessary to carry out the duties and authority authorized by this section with funds available for such purposes. Such districts may also contribute money directly to the development and cost of operation of any industrial development foundation or other private economic development group in the county.

(6) Any county board of supervisors authorized to issue bonds under this section is hereby authorized, either separately or jointly with the governing authority of any municipality within the county, to acquire, enlarge, expand, renovate or improve an existing building or buildings located in the county or municipality and to issue bonds for such purpose in the manner provided by this section.

(7) Economic development districts established under the provisions of a local and private act enacted before July 1, 1997, are authorized and empowered to employ engineers, attorneys, accountants, consultants, licensed real estate brokers and appraisers, and such executive and administrative personnel as shall be reasonably necessary to carry out the duties and authority authorized by this section, or by such local and private act, with funds available for such purposes.

(8) The enumeration of any specific rights and powers contained in this section where followed by general powers shall not be construed in a restrictive sense, but rather in as broad and comprehensive a sense as possible to effectuate the purposes of this section.



§ 19-5-101 - Establishment of juvenile residential treatment centers

The board of supervisors of each county shall have the power to expend monies from the county general fund to match any other funds for the purpose of establishing juvenile residential treatment centers including, but not limited to, treatment centers and half-way houses.



§ 19-5-103 - Regulation of massage parlors and public displays of nudity

(1) In accordance with the provisions of Section 19-3-4l, providing that additional powers may be conferred upon the boards of supervisors, the board of supervisors of any county bordering on the Gulf of Mexico and having two (2) judicial districts and the board of supervisors of any county adjacent to any county of this or any adjoining state wherein is located a city having a population in excess of two hundred thousand (200,000), according to the latest federal census, are hereby empowered to promulgate, adopt and enforce ordinances which are necessary and reasonable for the protection of public health and the maintenance of order in relation to the advertisement, the offering of services and the dispensation for compensation of personal services in establishments known as massage parlors and to promulgate, adopt and enforce ordinances which are necessary and reasonable for the protection of public health and the maintenance of order in relation to public displays of nudity.

(2) For the purposes of this section, the term "massage parlor" shall mean any premises where a person manipulates, rubs, caresses, touches, massages, kneads, palpates or otherwise physically contacts the body or part or area of the body of another person. The term "massage parlor" shall not include gymnasia or other premises wherein persons engage in bona fide athletic or conditioning activities, duly licensed barbershop, beauty parlor, chiropractic clinic or other premises of a person practicing a vocation or profession regulated and licensed by the state.

For the purposes of this section, the term "nudity" means uncovered, or less than opaquely covered, postpubertal human genitals, pubic areas, the postpubertal human female breast below a point immediately above the top of the areola, or the covered human male genitals in a discernibly turgid state. For purposes of this definition, a female breast is considered uncovered if the nipple only or the nipple and areola only are uncovered, however, the term "nudity" does not include a woman's breast-feeding of her child whether or not the breast or any part of it is exposed as any element of breast-feeding.

For the purposes of this section, the term "public display" means the exposing, exhibiting, revealing, or in any fashion displaying the nude human body or any representation thereof in any location in such a manner that it may be readily seen by the public by normal unaided vision and the term also means any play, motion picture, dance, show or other presentation, whether pictured, animated or live, performed before an audience and which in whole or in part depicts or reveals nudity or sexual conduct.

(3) Ordinances adopted pursuant to this section shall comport with the elements of due process and shall include but not be limited to specificity, adequate notice, right to hearing, right to counsel, right to appeal adverse findings to a judicial authority and penalties rationally related to prohibited acts.

(4) Boards of supervisors proposing such ordinances shall publish and post notice of such intentions not less than twenty (20) days prior to the holding of a public hearing whereat the purposes and substance of such ordinances shall be fully discussed.



§ 19-5-104 - Regulation of establishments where public displays of nudity are present

(1) In accordance with the provisions of Section 19-3-41, providing that additional powers may be conferred upon the board of supervisors of any county, the board of supervisors of any county are hereby empowered to promulgate, adopt and enforce ordinances which are necessary and reasonable for the regulation of establishments where public displays of nudity are present.

(2) For the purposes of this section the terms "nudity" and "public display" shall have the same meanings as those terms are defined in Section 19-5-103.

(3) Ordinances adopted pursuant to this section shall comport with the elements of due process and shall include, but not be limited to, specificity, adequate notice, right to hearing, right to counsel, right to appeal adverse findings to a judicial authority and penalties rationally related to prohibited acts.

(4) Boards of supervisors proposing such ordinances shall publish and post notice of such intentions not less than twenty (20) days prior to the holding of a public hearing whereat the purposes and substance of such ordinances shall be fully discussed.



§ 19-5-105 - Cleaning private property; notice to property owner; hearing; lien

To determine whether property or a parcel of land located within a county is in such a state of uncleanliness as to be a menace to the public health, safety and welfare of the community, the board of supervisors of any county is authorized and empowered to conduct a hearing on its own motion, or upon the receipt of a petition requesting the board of supervisors to act signed by a majority of the residents eighteen (18) years of age or older, residing upon any street or alley, within reasonable proximity of any property alleged to be in need of cleaning, or within seven hundred fifty (750) feet of the precise location of the alleged menace situated on any parcel of land which is located in a populated area or in a housing subdivision and alleged to be in need of cleaning.

Notice shall be provided to the property owner by:

(a) United States mail two (2) weeks before the date of the hearing mailed to the address of the subject property and to the address where the ad valorem tax notice for such property is sent by the office charged with collecting ad valorem tax; and

(b) Posting notice for at least two (2) weeks before the date of a hearing on the property or parcel of land alleged to be in need of cleaning and at the county courthouse or another place in the county where such notices are posted.

The notice required by this section shall include language that informs the property owner that an adjudication at the hearing that the property or parcel of land is in need of cleaning will authorize the board of supervisors to reenter the property or parcel of land for a period of one (1) year after the hearing without any further hearing, if notice is posted on the property or parcel of land and at the county courthouse or another place in the county where such notices are generally posted at least seven (7) days before the property or parcel of land is reentered for cleaning. A copy of the required notice mailed and posted as required by this section shall be recorded in the minutes of the board of supervisors in conjunction with the hearing required by this section.

If at such hearing the board of supervisors shall in its resolution adjudicate such parcel of land in its then condition to be a menace to the public health and safety of the community, the board of supervisors may, if the owner not do so himself, proceed to have the land cleaned by cutting weeds, filling cisterns, and removing rubbish, dilapidated fences, outside toilets, dilapidated buildings and other debris, and draining cesspools and standing water. Thereafter, the board of supervisors may at its next regular meeting by resolution adjudicate the actual cost of cleaning the land and may also impose a penalty not to exceed One Thousand Five Hundred Dollars ($ 1,500.00) or fifty percent (50%) of the actual cost, whichever is more. The cost and any penalty shall become an assessment against the property. The "cost assessed against the property" means either the cost to the county of using its own employees to do the work or the cost to the county of any contract executed by the county to have the work done, and administrative costs and legal costs of the county.

A county may reenter the property or parcel of land to maintain cleanliness without further notice of hearing no more than six (6) times in any twelve-month period with respect to removing dilapidated buildings, dilapidated fences and outside toilets, and no more than twelve (12) times in any twenty-four-month period with respect to cutting grass and weeds and removing rubbish, personal property and other debris on the land. The expense of cleaning the property shall not exceed an aggregate amount of Twenty Thousand Dollars ($ 20,000.00) per year, or the fair market value of the property subsequent to cleaning, whichever is less. The board of supervisors may assess the same penalty each time the property or land is cleaned as otherwise provided in this section.

The penalty provided herein shall not be assessed against the State of Mississippi upon request for reimbursement under Section 29-1-145, nor shall a county clean a parcel owned by the State of Mississippi without first giving notice.

The assessment authorized by this section shall be a lien against the property and may be enrolled in the office of the circuit clerk of the county as other judgments are enrolled, and the tax collector of the county shall, upon order of the board of supervisors, proceed to sell the land to satisfy the lien as now provided by law for the sale of lands for delinquent taxes. Furthermore, the property owner whose land has been sold pursuant to this section shall have the same right of redemption as now provided by law for the sale of lands for delinquent taxes. All decisions rendered under the provisions of this section may be appealed in the same manner as other appeals from county boards.






LOCAL GOVERNMENT SOLID WASTE COLLECTION AND DISPOSAL ASSISTANCE ACT OF 1994

§ 19-5-107 - Short title; purpose

This act [Laws, 1994, ch. 624] shall be known as the "Local Government Solid Waste Collection and Disposal Assistance Act of 1994" and is in response to concerns expressed by the Mississippi Municipal Association, the Mississippi Association of Supervisors and local governmental officials about their ability to provide solid waste management services in accordance with federal law and regulations without imposing an undue and inequitable financial burden on county and municipal residents.



§ 19-5-109 - Estimation of cost of garbage collection and disposal services; means of meeting costs; effect on contracts

(1) Each county and municipality shall make a good faith effort to estimate the cost of garbage and rubbish collection and disposal services. These costs may be met, in amounts necessary to defray the cost of the system, by any combination of generator fees, ad valorem tax revenues as authorized under Section 19-5-21 or Section 21-19-2, or county or municipal special funds as authorized under Section 19-5-21 or 21-19-2.

(2) Nothing in Chapter 624, Laws of 1994, shall be construed to abrogate or cancel any contract that a county or a municipality has entered into for garbage or rubbish collection or disposal. If a county or municipality entered into a contract before April 1, 1994, and the term or period of performance of that contract does not exceed five (5) years, the county or municipality may continue to levy the ad valorem tax assessment in effect before April 1, 1994, to honor the contract for the term of that contract.






WATER, SEWER, GARBAGE DISPOSAL, AND FIRE PROTECTION DISTRICTS

§ 19-5-151 - Incorporation of districts authorized

(1) Any contiguous area situated within any county of the state, and not being situated within the corporate boundaries of any existing municipality, and having no adequate water system, sewer system, garbage and waste collection and disposal system, or fire protection facilities serving such area, may become incorporated as a water district, as a sewer district, as a garbage and waste collection and disposal district, as a fire protection district, as a combined water and sewer district, as a combined water and garbage and waste collection and disposal district, as a combined water and fire protection district, or as a combined water, sewer, garbage and waste collection and disposal and fire protection district, in the manner set forth in the following sections.

(2) If the certificated area of a nonprofit, nonshare corporation chartered under the Mississippi Nonprofit Corporation Act for the purpose of owning and operating rural waterworks lies in one county, the corporation may become incorporated as a water district in the manner set forth in Section 19-5-153(3). If the nonprofit, nonshare corporation's certificated area lies in more than one (1) county, the procedure in Section 19-5-164 shall be used.



§ 19-5-153 - Petition for incorporation; adoption of resolution of intent to incorporate

(1) A petition for the incorporation of a district may be submitted to the board of supervisors of a county, signed by not less than twenty-five (25) owners of real property residing within the boundaries of the proposed district. The petition shall include: (a) a statement of the necessity for the service or services to be supplied by the proposed district; (b) the proposed corporate name for the district; (c) the proposed boundaries of the district; (d) an estimate of the cost of the acquisition or construction of any facilities to be operated by the district, which estimate, however, shall not serve as a limitation upon the financing of improvements or extensions to the facilities; (e) a statement of whether or not the board of supervisors of the county shall exercise the authority to levy the tax outlined in Section 19-5-189, Mississippi Code of 1972; and (f) a statement of whether or not the board of supervisors of the county shall exercise the authority to make assessments as outlined in Section 19-5-191, Mississippi Code of 1972. The petition shall be signed in person by the petitioners, with their respective residence addresses. The petition shall be accompanied by a sworn statement of the person or persons circulating the petition, who shall state under oath that the person or persons witnessed the signature of each petitioner, that each signature is the signature of the person it purports to be, and that, to the best of the person's or persons' knowledge, each petitioner was at the time of signing an owner of real property within and a resident of the proposed district. No individual tract of land containing one hundred sixty (160) acres or more shall be included in any such district unless the owner or owners of said tract is a signer under oath of the petition for the incorporation of such district.

(2) The board of supervisors of a county, in its discretion, may initiate the incorporation of a district under Sections 19-5-151 through 19-5-207 by resolution of the board and presentation of a petition signed by at least twenty-five (25) property owners of the area to be incorporated if at least forty (40) property owners reside within the district. However, no individual tract of land containing one hundred sixty (160) acres or more shall be included in any such district unless the owner or owners of the tract gives written consent for the inclusion of the lands in such district.

(3) The board of directors of a nonprofit, nonshare rural waterworks corporation may petition the board of supervisors of a county in which the corporation's certificated area lies to become a water district under Sections 19-5-151 through 19-5-207. The board of directors shall adopt a resolution at a special meeting of the board. The meeting shall be open to any subscriber provided water service by the corporation. The board shall mail a notice of the meeting to each subscriber provided water service. The resolution shall provide that information required of the petition under subsection (1) of this section. The resolution shall be adopted by a three-fifths (3/5) majority vote of the board of directors.

(4) With respect to the incorporation and operation of a fire protection district pursuant to Sections 19-5-151 through 19-5-207, the word "owners" shall include any lessees of real property of a water supply district the term of whose original lease is not less than sixty (60) years and shall also include sublessees if the original lease of which they are subletting is not less than sixty (60) years.



§ 19-5-155 - Public hearing; resolution of intention

Upon the filing of such petition, or upon the adoption of a resolution declaring the intent of the board of supervisors to incorporate such district, it shall then be the duty of the board of supervisors of such county to fix a time and place for a public hearing upon the question of the public convenience and necessity of the incorporation of the proposed district. The date fixed for such hearing shall be not more than thirty (30) days after the filing of the petition, and the date of the hearing, the place at which it shall be held, the proposed boundaries of said district, and the purpose of the hearing, shall be set forth in a notice to be signed by the clerk of the board of supervisors of such county. Such notice shall be published in a newspaper having general circulation within such proposed district once a week for at least three (3) consecutive weeks prior to the date of such hearing. The first such publication shall be made not less than twenty-one (21) days prior to the date of such hearing and the last such publication shall be made not more than fourteen (14) days prior to the date of such hearing.

If, at such public hearing, the board of supervisors finds (1) that the public convenience and necessity require the creation of the district, and (2) that the creation of the district is economically sound and desirable, the board of supervisors shall adopt a resolution making the aforesaid findings and declaring its intention to create the district on a date to be specified in such resolution. Such resolution shall also designate the name of the proposed district, define its territorial limits which shall be fixed by said board pursuant to such hearing, and state whether or not the board of supervisors shall levy the tax authorized in section 19-5-189, Mississippi Code of 1972, and whether or not the board of supervisors proposes to assess benefited properties as outlined in section 19-5-191, Mississippi Code of 1972.



§ 19-5-157 - Publication of resolution; election

A certified copy of the resolution so adopted shall be published in a newspaper having a general circulation within such proposed district once a week for at least three (3) consecutive weeks prior to the date specified in such resolution as the date upon which such board intends to create such district. The first such publication shall be made not less than twenty-one (21) days prior to the date specified, and the last such publication shall be made not more than fourteen (14) days prior to such date.

If twenty percent (20%) or one hundred fifty (150), whichever is the lesser, of the qualified electors of such proposed district file written petition with such board of supervisors on or before the date specified aforesaid, protesting against the creation of such district, the board of supervisors shall call an election on the question of the creation of such district. Such election shall be held and conducted by the election commissioners of the county as nearly as may be in accordance with the general laws governing elections, and such election commissioners shall determine which of the qualified electors of such county reside within the proposed district, and only such qualified electors as reside within such proposed district shall be entitled to vote in such election. Notice of such election setting forth the time, place or places, and purpose of such election shall be published by the clerk of the board of supervisors, and such notice shall be published for the time and the manner provided in section 19-5-155 for the publication of the resolution of intention. The ballots to be prepared for and used at said election shall be in substantially the following form:

"FOR CREATION OF DISTRICT ( )

AGAINST CREATION OF DISTRICT ( )"

and voters shall vote by placing a cross mark (x) or check mark

([checkmark]) opposite their choice.



§ 19-5-159 - Resolution of creation

If no petition requiring an election be filed or if three-fifths (3/5) of those voting in said election provided in Section 19-5-157 vote in favor of the creation of such district, the board of supervisors shall adopt a resolution creating the district as described in the resolution of intention.



§ 19-5-161 - Costs

All costs incident to the publication of the notices and all other costs incident to the public hearing and election provided in Sections 19-5-153 through 19-5-157 may be paid by the board of supervisors, in its discretion, or shall be borne by the parties filing the petition, detailed in Section 19-5-153. The board of supervisors, in its discretion, may require the execution of a cost bond by the parties filing the petition. Such bond shall be in an amount and with good sureties to guarantee the payment of such costs.



§ 19-5-163 - Appeals

Any party having an interest in the subject matter and aggrieved or prejudiced by the findings and adjudication of the board of supervisors may appeal to the circuit court of the county in the manner provided by law for appeals from orders of the board of supervisors. However, if no such appeal be taken within a period of fifteen (15) days from and after the date of the adoption of the resolution creating any such district, the creation of such district shall be final and conclusive and shall not thereafter be subject to attack in any court.



§ 19-5-164 - Creation of district embracing lands in more than one county

A district embracing lands in more than one county may be created under the provision of Sections 19-5-151 through 19-5-207 by the following procedure if the portion of such district located in each county includes twenty percent (20%) or more of all of the lands to be embraced in a district:

(1) The portion of a proposed district containing the largest area of land shall be first created into a district by the board of supervisors of the county in which such largest portion is situated, such county to be known as the "incorporating county."

(2) The resolution first creating such district shall include the exact boundaries of the lands situated in the incorporating county and shall include the exact boundaries of the contiguous area in other counties to be included in the district.

(3) The resolution by the incorporating county shall designate the official name of the district and shall delineate the procedure by which appointment of the five (5) commissioners authorized by Section 19-5-167, Mississippi Code of 1972, shall be apportioned among the counties in which portions of such districts are located.

(4) The resolution adopted by the board of supervisors of any county desiring to include contiguous lands into a district initially created as outlined above shall contain exact and identical provisions to those in the resolution by the board of supervisors of the incorporating county.

(5) The board of supervisors of the incorporating county shall, within sixty (60) days after the adoption of a resolution or resolutions by the board of supervisors of adjoining counties to enter lands into the district, enter an order on its minutes acknowledging, affirming and adjudicating the incorporation of the district.

(6) Any contiguous lands in an adjoining county, but not amounting to twenty percent (20%) or more of the total land area included in a district, may be served by a district created under the provisions of Sections 19-5-151 through 19-5-207 if a certificate of convenience and necessity to do so is issued by the Mississippi Public Service Commission. Provided, however, the provisions of Sections 19-5-189 and 19-5-191, Mississippi Code of 1972, shall not be applicable to any lands not a part of a district.



§ 19-5-165 - District as public corporation; transfer of assets and liabilities of rural water association to newly created water district

(1) Beginning on the date of the adoption of the resolution creating any district, the district shall be a public corporation in perpetuity under its corporate name and shall, in that name, be a body politic and corporate with power of perpetual succession.

(2) If the creation of the district is initiated in accordance with Section 19-5-153(3), all assets and liabilities of the nonprofit, nonshare corporation shall become the assets and liabilities of the newly organized district without any further meetings, voting, notice to creditors or actions by members of the board beginning on the date of adoption of the resolution of the board of supervisors creating the district.



§ 19-5-167 - Board of commissioners; appointment; terms; general powers and duties

(1) Except as otherwise provided in this section, the powers of each district shall be vested in and exercised by a board of commissioners consisting of five (5) members to be appointed by the board of supervisors. Upon their initial appointment, one (1) of the commissioners shall be appointed for a term of one (1) year; one (1) for a term of two (2) years; one (1) for a term of three (3) years; one (1) for a term of four (4) years; and one (1) for a term of five (5) years; thereafter, each commissioner shall be appointed and shall hold office for a term of five (5) years. Any vacancy occurring on a board of commissioners shall be filled by the board of supervisors at any regular meeting of the board of supervisors, and the board of supervisors shall have the authority to fill all unexpired terms of any commissioner or commissioners. Notwithstanding the appointive authority herein granted to the board of supervisors, its legal and actual responsibilities, authority and function, subsequent to the creation of any district, shall be specifically limited to the appointive function and responsibilities outlined in Sections 19-5-179, 19-5-189 and 19-5-191. The operation, management, abolition or dissolution of such district, and all other matters in connection therewith, shall be vested solely and only in the board of commissioners to the specific exclusion of the board of supervisors, and the abolition, dissolution or termination of any district shall be accomplished only by unanimous resolution of the board of commissioners. However, if any area within the boundaries of a fire protection district created under Section 19-5-151 et seq. is annexed by a municipality, a reduction of the boundaries of the district to exclude such annexed area may be accomplished by the adoption of a resolution by a majority vote of the board of commissioners of that fire protection district. The board of commissioners of a fire protection district created under Section 19-5-151 et seq., by unanimous resolution, may dissolve such district and, under Section 19-5-215 et seq., may create a fire protection grading district consisting of the same boundaries as the previously existing fire protection district. Petition and election requirements of Sections 19-5-217 through 19-5-227 shall not apply where the board of commissioners dissolves a fire protection district and creates a fire protection grading district under this section. Except as otherwise provided herein, such board of commissioners shall have no power, jurisdiction or authority to abolish, dissolve or terminate any district while the district has any outstanding indebtedness of any kind or character, unless such dissolution or termination is accomplished under the provisions of Section 19-5-207. If a fire protection district is dissolved in accordance with this subsection, the board of supervisors may continue to levy the same millage as was being levied within the boundaries of the fire protection district before its dissolution provided that a fire protection grading district is created, in accordance with Section 19-5-215 et seq., with identical boundaries as the previously existing fire protection district.

(2) The board of supervisors of the incorporating county, upon receipt of a unanimous resolution from two (2) or more boards of commissioners of duly created fire protection districts, may consolidate such districts for administrative purposes. Upon receipt of unanimous resolutions requesting consolidation, the board of supervisors shall conduct a public hearing to determine the public's interest. Following such a hearing, the board may create a consolidated commission consisting of the participating districts for administrative purposes. Such districts then shall dissolve their respective boards of commissioners, transferring all records to the consolidated board of commissioners. A consolidated board of commissioners consisting of not less than five (5) members shall be appointed with equal representation from each participating district. Any commissioners appointed to a consolidated fire protection district commission must comply with eligibility requirements as authorized in Section 19-5-171. In the event that a consolidated fire protection district commission consists of an even number of members, the chairman elected as authorized by Section 19-5-169 shall vote only in the event of a tie. General powers and duties of commissioners and commissions and other related matters as defined in Sections 19-5-151 through 19-5-207 shall apply to the entire area contained in the consolidating fire protection districts as described in the resolutions incorporating the fire protection districts as well as to subsequent annexations.

(3) If the creation of the district is initiated in accordance with Section 19-5-153(3), the powers of the district shall be vested in and exercised by a board of commissioners selected in the following manner:

(a) Upon creation of the district, the board of directors of the former nonprofit, nonshare corporation shall serve as the board of commissioners of the newly created water district for a period not to exceed sixty (60) days. The initial commissioners shall be subject to the requirements of Section 19-5-171, except the requirement for executing a bond. If an initial commissioner fails to meet a requirement of Section 19-5-171 as provided in this section, the board of supervisors shall appoint a member to fill that vacancy on the board of commissioners.

(b) In the resolution creating a district initiated in accordance with Section 19-5-153(3), the board of supervisors shall direct the existing board of directors of the rural water association to create within the district five (5) posts from which commissioners shall be elected. The board of supervisors shall designate the positions to be elected from each post as Post 1, Post 2, Post 3, Post 4 and Post 5. Post 5 shall be an at-large post composed of the entire district. Within sixty (60) days following creation of the district, the board of supervisors shall call an election. Such election shall be held and conducted by the election commissioners in accordance with the general laws governing elections. The election commissioners shall determine which of the qualified electors of the county reside within the district and only those electors shall be entitled to vote in the election. Notice of the election setting forth the time, place or places and the purpose of the election shall be published by the clerk of the board of supervisors in the manner provided in Section 19-5-155.

The initial elected commissioners shall be elected to a term of office expiring on December 31 of the year in which the next succeeding general election for statewide officials is held. After the initial term of office, commissioners shall be elected to four-year terms. Vacancies shall be filled by the procedure set forth in Section 23-15-839.



§ 19-5-169 - Board of commissioners; officers; seal

The board of commissioners shall organize by electing one of its members as chairman and another as vice-chairman. It shall be the duty of the chairman to preside at all meetings of the board and to act as the chief executive officer of the board and of the district. The vice-chairman shall act in the absence or disability of the chairman. The board also shall elect and fix the compensation of a secretary-treasurer who may or may not be a member of the board. It shall be the duty of the secretary-treasurer to keep all minutes and records of the board and to safely keep all funds of the district. The secretary-treasurer shall be required to execute a bond, payable to the district, in a sum and with such security as shall be fixed and approved by the board of commissioners. The terms of all officers of the board shall be for one year from and after the date of election, and shall run until their respective successors are appointed or elected and qualified.

Each board of commissioners shall adopt an official seal with which to attest the official acts and records of the board and district.



§ 19-5-171 - Board of commissioners; eligibility; bond; oath; compensation

(1) Every resident citizen of the county in which is located any district created under Sections 19-5-151 through 19-5-207, of good reputation, being the owner of land or the conductor of a business situated within the district and being over twenty-five (25) years of age and of sound mind and judgment, shall be eligible to hold the office of commissioner.

(2) Except as provided in Section 19-5-164(3), each person appointed or elected as a commissioner, before entering upon the discharge of the duties of the person's office, shall be required to execute a bond payable to the State of Mississippi in the penal sum of not less than Fifty Thousand Dollars ($ 50,000.00) conditioned that the person will faithfully discharge the duties of the office. Each bond shall be approved by the clerk of the board of supervisors and filed with the clerk.

(3) Each commissioner shall take and subscribe to an oath of office prescribed in Section 268, Mississippi Constitution of 1890, before the clerk of the board of supervisors that the person will faithfully discharge the duties of the office of commissioner, which oath shall also be filed with the clerk and preserved with the official bond.

(4) Except as provided in subsection (5), the commissioners so appointed or elected and qualified shall be compensated for their services for each meeting of the board of commissioners attended, either regular or special, at a rate to be fixed by the board of supervisors, not to exceed the rate established in Section 25-3-69 for officers of state boards, commissions and agencies, and shall be reimbursed for all expenses necessarily incurred in the discharge of their official duties in accordance with Section 25-3-41. However, in no one (1) calendar year shall any commissioner be compensated for more than twenty-four (24) meetings.

(5) (a) The commissioners of the Hancock County Water and Sewer District shall be compensated for their services at a rate up to Eighty-four Dollars ($ 84.00) per day for each meeting of the board of commissioners attended, either regular or special, and shall be reimbursed for all expenses necessarily incurred in the discharge of their official duties in accordance with Section 25-3-41.

(b) The commissioners of the Kiln Utility and Fire District of Hancock County shall be compensated for their services at a rate up to Eighty-four Dollars ($ 84.00) per day for each meeting of the board of commissioners attended, either regular or special, and shall be reimbursed for all expenses necessarily incurred in the discharge of their official duties in accordance with Section 25-3-41.

(c) The commissioners of the Pearlington Water and Sewer District of Hancock County shall be compensated for their services at a rate up to Eighty-four Dollars ($ 84.00) per day for each meeting of the board of commissioners attended, either regular or special, and shall be reimbursed for all expenses necessarily incurred in the discharge of their official duties in accordance with Section 25-3-41.

(d) The commissioners of the Diamondhead Water and Sewer District of Hancock County shall be compensated for their services at a rate up to the Eighty-four Dollars ($ 84.00) per day for each meeting of the board of commissioners attended, either regular or special, and shall be reimbursed for all expenses necessarily incurred in the discharge of their official duties in accordance with Section 25-3-41.

(e) The commissioners of the Hancock County Solid Waste Authority shall be compensated for their services at a rate up to the Eighty-four Dollars ($ 84.00) per day for each meeting of the board of commissioners attended, either regular or special, and shall be reimbursed for all expenses necessarily incurred in the discharge of their official duties in accordance with Section 25-3-41.

(f) The commissioners of the Standard Dedeaux Water District shall be compensated for their services at a rate up to the Eighty-four Dollars ($ 84.00) per day for each meeting of the board of commissioners attended, either regular or special, and shall be reimbursed for all expenses necessarily incurred in the discharge of their official duties in accordance with Section 25-3-41.



§ 19-5-173 - Board of commissioners; power to enact regulations

The board of commissioners shall have the power to make regulations to secure the general health of those residing in the district; to prevent, remove and abate nuisances; to regulate or prohibit the construction of privy-vaults and cesspools, and to regulate or suppress those already constructed; and to compel and regulate the connection of all property with sewers.



§ 19-5-175 - General powers of districts

Districts created under the provisions of Sections 19-5-151 through 19-5-207 shall have the powers enumerated in the resolution of the board of supervisors creating such districts but shall be limited to the conducting and operating of a water supply system, a sewer system, a garbage and waste collection and disposal system, a fire protection system, a combined water and fire protection system, a combined water and sewer system, a combined water and garbage and waste collection and disposal system, or a combined water, sewer, garbage and waste collection and disposal and fire protection system; and to carry out such purpose or purposes, such districts shall have the power and authority to acquire, construct, reconstruct, improve, better, extend, consolidate, maintain and operate such system or systems, and to contract with any municipality, person, firm or corporation for such services and for a supply and distribution of water, for collection, transportation, treatment and/or disposal of sewage and for services required incident to the operation and maintenance of such systems. As long as any such district continues to furnish any of the services which it was authorized to furnish in and by the resolution by which it was created, it shall be the sole public corporation empowered to furnish such services within such district. However, if the board of commissioners of such district and the board of supervisors unanimously agree, the county may contract directly with any fire protection services provider, in which case the board of supervisors may distribute directly to the fire protection services provider any or all of the funds that otherwise would be distributed to the fire protection district.

Any district created pursuant to the provisions of Sections 19-5-151 through 19-5-207 shall be vested with all the powers necessary and requisite for the accomplishment of the purpose for which such district is created. No enumeration of powers herein shall be construed to impair or limit any general grant of power herein contained nor to limit any such grant to a power or powers of the same class or classes as those enumerated. Such districts are empowered to do all acts necessary, proper or convenient in the exercise of the powers granted under such sections.



§ 19-5-177 - Additional powers of districts

(1) Any district created under Sections 19-5-151 through 19-5-207, acting by and through the board of commissioners of such district as its governing authority, shall have the following, among other, powers:

(a) To sue and be sued;

(b) To acquire by purchase, gift, devise and lease or any other mode of acquisition, other than by eminent domain, hold and dispose of real and personal property of every kind within or without the district;

(c) To make and enter into contracts, conveyances, mortgages, deeds of trust, bonds, leases or contracts for financial advisory services;

(d) To incur debts, to borrow money, to issue negotiable bonds, and to provide for the rights of the holders thereof;

(e) To fix, maintain, collect and revise rates and charges for services rendered by or through the facilities of such district, which rates and charges shall not be subject to review or regulation by the Mississippi Public Service Commission except in those instances where a city operating similar services would be subject to regulation and review; however, the district may furnish services, including connection to the facilities of the district, free of charge to the county or any agency or department of the county and to volunteer fire departments located within the service area of the district. The district shall obtain a certificate of convenience and necessity from the Mississippi Public Service Commission for operating of water and/or sewer systems;

(f) To pledge all or any part of its revenues to the payment of its obligations;

(g) To make such covenants in connection with the issuance of bonds or to secure the payment of bonds that a private business corporation can make under the general laws of the state;

(h) To use any right-of-way, public right-of-way, easement, or other similar property or property rights necessary or convenient in connection with the acquisition, improvement, operation or maintenance of the facilities of such district held by the state or any political subdivision thereof; however, the governing body of such political subdivision shall consent to such use;

(i) To enter into agreements with state and federal agencies for loans, grants, grants-in-aid, and other forms of assistance including, but not limited to, participation in the sale and purchase of bonds;

(j) To acquire by purchase any existing works and facilities providing services for which it was created, and any lands, rights, easements, franchises and other property, real and personal necessary to the completion and operation of such system upon such terms and conditions as may be agreed upon, and if necessary as part of the purchase price to assume the payment of outstanding notes, bonds or other obligations upon such system;

(k) To extend its services to areas beyond but within one (1) mile of the boundaries of such district; however, no such extension shall be made to areas already occupied by another corporate agency rendering the same service so long as such corporate agency desires to continue to serve such areas. Areas outside of the district desiring to be served which are beyond the one (1) mile limit must be brought into the district by annexation proceedings;

(l) To be deemed to have the same status as counties and municipalities with respect to payment of sales taxes on purchases made by such districts;

(m) To borrow funds for interim financing subject to receipt of funds as outlined in Section 19-5-181;

(n) To provide group life insurance coverage for all or specified groups of employees of the district and group hospitalization benefits for those employees and their dependents, and to pay the total cost of these benefits. For purposes of this paragraph, the term "employees" does not include any person who is a commissioner of a district created under Sections 19-5-151 through 19-5-207, and such commissioners are not eligible to receive any insurance coverage or benefits made available to district employees under this paragraph.

(2) Any district which is incorporated under Sections 19-5-151 through 19-5-207 to provide sewer services may install or provide for the installation of sewage holding tanks at residential properties within the district, if funding for municipal or community sewers has been awarded to the district. The district shall maintain or provide for the maintenance of the sewage holding tank systems. The district may assess and collect from each resident using a sewage holding tank a fee covering the costs of providing the services authorized under this section. When municipal or community sewers are available and ready for use, residences with sewage holding tanks shall be connected to the sewer system.



§ 19-5-179 - Eminent domain

The board of supervisors of such county may, upon petition by the board of commissioners of the district, exercise the power of eminent domain on behalf of the district wherever and whenever public necessity and convenience so requires.



§ 19-5-181 - Revenue bonds; special improvement water and pollution abatement bonds; tax levies therefor

(1) Any such district shall have the power to provide funds for the purpose of constructing, acquiring, reconstructing, improving, bettering or extending the facilities of such district or for the purpose of buying, leasing, or otherwise acquiring the assets and facilities of any nonprofit corporation organized pursuant to the provisions of Sections 79-11-101 through 79-11-399, or any other utility district by the issuance of revenue bonds. Such bonds shall be payable solely and only from the revenues of such facilities, and such revenues may be pledged from a portion of the service area of the district to the support of debt service for a specific series or issue of bonds if such apportionment is economically feasible.

(2) Any such district shall have the power to provide funds, in addition to or in conjunction with the funds authorized in subsection (1) above, for water supply or pollution abatement projects by issuing special improvement pollution abatement bonds, special improvement water bonds, or combinations of special improvement water and sewer bonds, if the resolution creating the district authorized the board of supervisors to make assessments against benefited properties as outlined in Section 19-5-191. Such bonds shall be payable solely and only from charges assessed to benefited properties as outlined in said Section 19-5-191.

(3) If the board of supervisors of the county should levy a special tax, as provided in Section 19-5-189, and consent to the pledge of any part thereof, then that part of such tax levy may be pledged in addition to the revenues of such facilities to the payment of such bonds, and upon the pledge thereof such part of said levy so pledged shall not be reduced while such bonds are outstanding and unpaid. If the board of supervisors of the county should provide for special improvement bonds as outlined in Section 19-5-191, the funds received from the charges assessed to the properties being benefited shall be pledged, separately or in conjunction with the revenues and the avails of taxes described above, for payment of such bonds, and such assessments shall not be reduced while such bonds are outstanding and unpaid.



§ 19-5-183 - Issuance, form and contents of bonds

(1) The board of commissioners of any district created pursuant to Sections 19-5-151 through 19-5-207 may issue bonds of such district by resolution spread upon the minutes of such board. Bonds may be issued from time to time without an election being held upon the question of their issuance unless the board of commissioners of the district is presented with a petition for an election upon the question of issuance signed by twenty percent (20%) or one hundred fifty (150), whichever is the lesser, of the qualified electors residing within the district. The resolution authorizing any issue of bonds other than the initial issue shall be published in a manner similar to the publication of the resolution, as outlined in Section 19-5-157. If an election is required, it shall be held in substantial accord with the election outlined in Section 19-5-157. The cost of this election shall be borne by the district.

(2) All bonds shall be lithographed or engraved and printed in two (2) or more colors to prevent counterfeiting. They shall be in denominations of not less than One Thousand Dollars ($ 1,000.00) nor more than Five Thousand Dollars ($ 5,000.00), and may be registered as issued, and shall be numbered in a regular series from one (1) upward. Each such bond shall specify on its face the purpose for which it was issued, the total amount authorized to be issued, the interest on the bond, that it is payable to bearer and that the interest to accrue thereon is evidenced by proper coupons attached thereto.

(3) Such bonds shall contain such covenants and provisions; shall be executed; shall be in such form, format, type, denomination or denominations; shall be payable as to principal and interest, at such place or places; and shall mature at such time or times, all as shall be determined by such board of commissioners and set forth in the resolution pursuant to which such bonds shall be issued. The date of maturity of such bonds shall not exceed forty (40) years from the date of the bond, except that on special improvement pollution abatement bonds, special improvement water bonds, or special improvement water and sewer bonds the date of maturity shall not exceed twenty-five (25) years from their date.

(4) All bonds shall bear interest at such rate or rates not to exceed a greater net interest cost to maturity than that allowed in Section 75-17-103, no bond shall bear more than one (1) rate of interest; each bond shall bear interest from its date to its stated maturity date at the interest rate specified in the bid; all bonds of the same maturity shall bear the same rate of interest. All interest accruing on such bonds so issued shall be payable semiannually, or annually, except that the first interest coupon attached to any such bonds may be for any period not exceeding one (1) year. No interest payment shall be evidenced by more than one (1) coupon and supplemental coupons, cancelled coupons and zero interest coupons will not be permitted; no interest coupon shall vary more than twenty-five percent (25%) in interest rate from any other interest coupon in the same bond issue; and the interest rate on any one (1) interest coupon shall not exceed that allowed in Section 75-17-103.

(5) Such bonds shall be signed by the chairman and secretary-treasurer of the commission with the seal of the commission affixed thereto; however, the coupons may bear only the facsimile signatures of such chairman and secretary-treasurer.

(6) Any provisions of the general laws to the contrary notwithstanding, any bonds and interest coupons issued pursuant to the authority of Sections 19-5-151 through 19-5-207 shall be securities within the meaning of Article 8 of the Uniform Commercial Code, being Sections 75-8-101 et seq., Mississippi Code of 1972.

(7) Notwithstanding the foregoing provisions of this section, bonds referred to hereinabove may be issued pursuant to the supplemental powers and authorizations conferred by the provisions of the Registered Bond Act, being Sections 31-21-1 through 31-21-7.



§ 19-5-185 - Sale of bonds; bids; refunding; validation

The bonds issued under Sections 19-5-151 through 19-5-207 shall be sold upon sealed bids in the manner provided for in Section 31-19-25, Mississippi Code of 1972, in conformity with the provisions of Sections 19-5-151 through 19-5-207; however, bonds may be sold to the United States of America or an agency or instrumentality thereof at private sale.

Each interest rate specified in any bid must be in a multiple of one-tenth of one percent (1/10 of 1%) or in multiples of one-eighth of one percent ( 1/8 of 1%), and a zero rate of interest cannot be named. Any premium must be paid in bank funds as a part of the purchase price, and bids shall not contemplate the cancellation of any interest coupon or the waiver of interest or other concession by the bidder as a substitute for bank funds.

Any bonds issued under the provisions of Sections 19-5-151 through 19-5-207 may be refunded in like manner as revenue bonds of municipalities shall be refunded.

Any bonds issued under the provisions of Sections 19-5-151 through 19-5-207 shall be submitted to validation under the provisions of Sections 31-13-1 through 31-13-11, inclusive, Mississippi Code of 1972.



§ 19-5-187 - Statutory lien of bondholders; appointment of receiver in case of default

There is hereby created a statutory lien to the nature of a mortgage lien upon any system or systems acquired or constructed in accordance with Sections 19-5-151 through 19-5-207, including all extensions and improvements thereof or combinations thereof subsequently made, which lien shall be in favor of the holder or holders of any bonds issued pursuant to said sections, and all such property shall remain subject to such statutory lien until the payment in full of the principal of and interest on said bonds. Any holder of said bonds or any of the coupons representing interest thereon may, either at law or in equity, by suit, action, mandamus or other proceedings, in any court of competent jurisdiction, protect and enforce such statutory lien and compel the performance of all duties required by said sections, including the making and collection of sufficient rates for the service or services, the proper accounting thereof, and the performance of any duties required by covenants with the holders of any bonds issued in accordance herewith.

If any default is made in the payment of the principal of or interest on such bonds, any court having jurisdiction of the action may appoint a receiver to administer said district and said system or systems, with power to charge and collect rates sufficient to provide for the payment of all bonds and obligations outstanding against said system or systems, and for payment of operating expenses, and to apply the income and revenues thereof in conformity with the provisions of Sections 19-5-151 through 19-5-207 and any covenants with bondholders.



§ 19-5-189 - Tax levies

(1) (a) Except as otherwise provided in subsection (2) of this section for levies for fire protection purposes and subsection (3) of this section for certain districts providing water service, the board of supervisors of the county in which any such district exists may, according to the terms of the resolution, levy a special tax, not to exceed four (4) mills annually, on all of the taxable real property in such district, the avails of which shall be paid over to the board of commissioners of the district to be used either for the operation, support and maintenance of the district or for the retirement of any bonds issued by the district, or for both.

(b) The proceeds derived from two (2) mills of the levy authorized herein shall be included in the ten percent (10%) increase limitation under Section 27-39-321, and the proceeds derived from any additional millage levied under this subsection in excess of two (2) mills shall be excluded from such limitation for the first year of such additional levy and shall be included within such limitation in any year thereafter.

(2) (a) In respect to fire protection purposes, the board of supervisors of the county in which any such district exists on July 1, 1987, may levy a special tax annually, not to exceed the tax levied for such purposes for the 1987 fiscal year on all of the taxable real property in such district, the avails of which shall be paid over to the board of commissioners of the district to be used either for the operation, support and maintenance of the fire protection district or for the retirement of any bonds issued by the district for fire protection purposes, or for both. Any such district for which no taxes have been levied for the 1987 fiscal year may be treated as having been created after July 1, 1987, for the purposes of this subsection.

(b) In respect to fire protection purposes, the board of supervisors of the county in which any such district is created after July 1, 1987, may, according to the terms of the resolution of intent to incorporate the district, levy a special tax not to exceed two (2) mills annually on all of the taxable real property in such district, the avails of which shall be paid over to the board of commissioners of the district to be used either for the operation, support and maintenance of the fire protection district or for the retirement of any bonds issued by the district for fire protection purposes, or for both; however, if the district is created pursuant to a mandatory election called by the board of supervisors, in lieu of a petitioned election under Section 19-5-157, the board of supervisors may levy a special tax annually not to exceed an amount to be determined by the board of supervisors and stated in the notice of such election. The mandatory election authorized herein shall be conducted in accordance with paragraph (c) of this subsection. The special tax may be increased if such increase is authorized by the electorate pursuant to an election conducted in accordance with paragraph (c) of this subsection.

(c) The tax levy under this subsection may be increased only when the board of supervisors has determined the need for additional revenues, adopts a resolution declaring its intention so to do and has held an election on the question of raising the tax levy prescribed in this subsection. The notice calling for an election shall state the purposes for which the additional revenues shall be used and the amount of the tax levy to be imposed for such purposes. The tax levy may be increased only if the proposed increase is approved by a majority of those voting within the district. Subject to specific provisions of this paragraph to the contrary, the publication of notice and manner of holding the election within the district shall be as prescribed by law for the holding of elections for the issuance of bonds by the board of supervisors. The election shall be held only within the district.

(d) Notwithstanding any provisions of this subsection to the contrary, in any county bordering on the Gulf of Mexico and the State of Louisiana, the board of supervisors may levy not to exceed four (4) mills annually on all the taxable real property within any fire protection district, the avails of which shall be paid over to the board of commissioners of the district to be used either for the operation, support and maintenance of the fire protection district or for the retirement of any bonds issued by the district for fire protection purposes, or for both. Prior to levying the tax under this paragraph, the board of supervisors shall adopt a resolution declaring its intention to levy the tax. The resolution shall describe the amount of the tax levy and the purposes for which the proceeds of the tax will be used. The board of supervisors shall have a copy of the resolution published once a week for three (3) consecutive weeks in at least one (1) newspaper published in the county and having a general circulation therein. If no newspaper is published in the county, then notice shall be given by publishing the resolution for the required time in some newspaper having a general circulation in the county. A copy of the resolution shall also be posted at three (3) public places in the county for a period of at least twenty-one (21) days during the time of its publication in a newspaper. If more than twenty percent (20%) of the qualified electors of the district shall file with the clerk of the board of supervisors, within twenty-one (21) days after adoption of the resolution of intent to levy the tax, a petition requesting an election on the question of the levy of such tax, then and in that event such tax levy shall not be made unless authorized by a majority of the votes cast at an election to be called and held for that purpose within the district. Notice of such election shall be given, the election shall be held and the result thereof determined, as far as is practicable, in the same manner as other elections are held in the county. If an election results in favor of the tax levy or if no election is required, the board of supervisors may levy such tax. The board of supervisors, in its discretion, may call an election on such question, in which event it shall not be necessary to publish the resolution declaring its intention to have the tax imposed.

(e) Notwithstanding any provisions of this subsection to the contrary, in any county bordering on the Mississippi River in which legal gaming is conducted and in which U.S. Highway 61 intersects with Highway 4, the board of supervisors may levy a special tax not to exceed five (5) mills annually on all the taxable real and personal property within any fire protection district, except for utilities as defined in Section 77-3-3(d)(i) and (iii), the avails of which shall be paid over to the board of commissioners of the district to be used either for the operation, support and maintenance of the fire protection district or for the retirement of any bonds issued by the district for fire protection purposes, or for both. Before levying the tax under this paragraph, the board of supervisors shall adopt a resolution declaring its intention to levy the tax. The resolution shall describe the amount of the tax levy and the purposes for which the proceeds of the tax will be used. The board of supervisors shall have a copy of the resolution published once a week for three (3) consecutive weeks in at least one (1) newspaper published in the county and having a general circulation therein. If no newspaper is published in the county, then notice shall be given by publishing the resolution for the required time in some newspaper having general circulation in the county. A copy of the resolution shall also be posted at three (3) public places in the county for a period of at least twenty-one (21) days during the time of its publication in a newspaper. If more than twenty percent (20%) of the qualified electors of the district shall file with the clerk of the board of supervisors, within twenty-one (21) days after adoption of the resolution of intent to levy the tax, a petition requesting an election of the questions of the levy of such tax, then and in that event such tax levy shall not be made unless authorized by a majority of the votes cast at an election to be called and held for that purpose within the district. Notice of such election shall be given, the election shall be held and the result thereof determined, as far as is practicable, in the same manner as other elections are held in the county. If an election results in favor of the tax levy or if no election is required, the board of supervisors may levy such tax. The board of supervisors, in its discretion, may call an election on such question, in which event it shall not be necessary to publish the resolution declaring its intention to have the tax imposed.

(f) Any taxes levied under this subsection shall be excluded from the ten percent (10%) increase limitation under Section 27-39-321.

(3) For any district authorized under Section 19-5-151(2), the board of supervisors shall not levy the special tax authorized in this section.



§ 19-5-191 - Assessment and collection of charges against improved property

(a) Funds for debt service for special improvement pollution abatement bonds, special improvement water bonds, or special improvement water and sewer bonds issued in lieu of or in conjunction with revenue bonds and/or tax-supported bonds shall be provided by charges upon the properties benefited according to procedures set forth in this section.

(b) So long as any special improvement bond authorized by Sections 19-5-151 through 19-5-207 shall remain outstanding, it shall be the duty of the board of supervisors, at the time annual county tax levies are made, to levy such assessments as are certified to them by the district as being due and payable at a stated time. It shall be the duty of the tax collector of the county in which the district lies to collect such charges and pay the funds collected to the board of commissioners of the district for payment to interest and principal and to the retirement of bonds issued by the district in accord with the maturities schedule pertaining thereto.

(c) One of the following procedures may be utilized in providing funds as authorized by this section:

(1) Funds for debt service may be provided by charges assessed against the property abutting upon the sewer, or abutting upon the railroad and/or utility right-of-way, street, road, highway, easement or alley in which such sewer mains or water mains are installed according to the frontage thereof.

The board of commissioners of the district, after giving notice and hearing protests in the manner prescribed by Sections 21-41-5 and 21-41-7, Mississippi Code of 1972, shall by resolution spread upon its minutes define the services to be offered and the entire area to be benefited by each improvement; each such improvement may be designated as a project, or all such improvements may be designated as one project. However, if forty percent (40%) of the property owners or the owners of more than forty percent (40%) of the front footage of the property involved and actually residing on property owned by them and included within that part of any street, avenue, etc., ordered to be specially improved, or otherwise actually occupying property owned by them and included within that area designated as a project, shall file a protest, then the improvement shall not be made and the assessment shall not be made.

The resolution shall direct that the cost to be assessed against each lot or parcel of land shall be determined by dividing the entire assessable cost of the project by the total number of front feet fronting on the street, easement or other right-of-way in which all of the mains embraced within the project are installed and multiplying the quotient by the total number of front feet in any particular lot or parcel of land fronting on the street, easement or other right-of-way in which sewer mains or water mains are installed. The result thereof shall be delivered by governing authorities of the district to the county board of supervisors as the amount of special tax to be assessed against each lot or piece of ground for the owner's part of the total cost of the improvements.

The resolution, at the discretion of the governing authorities of the district, may provide for the district to pay the assessment against any property abutting a sewer or water improvement, if the property whose assessment is being paid by the district is occupied by a contributor or consumer connected to the sewer or water system who is, or will be, paying service charges at the time the assessment roll maintained by the district is confirmed; provided, however, such payment shall not exceed an amount equal to that assessed against any one hundred twenty-five (125) feet of frontage of abutting property in a project.

The resolution may, at the discretion of the governing authorities of the district, provide for the district to pay the assessment against any property abutting a section of sewer main or water main designated as necessary and essential to the overall operation of such system or systems; provided, however, no service shall be provided to any such abutting property until and unless all such payments made by the district are repaid to the district by the owners of such benefited property.

(2) Funds for debt service may be provided by charges assessed against a lot or block in a recorded subdivision of land or by other appropriately designated parcel or tract of land in accord with the following procedure:

The board of commissioners of the district, after giving notice and hearing protests in the manner prescribed by Sections 21-41-5 and 21-41-7, Mississippi Code of 1972, shall by resolution spread upon its minutes define the services to be offered and the entire area to be benefited by each improvement; each such improvement may be designated as a project, or all such improvements may be designated as one (1) project. However, if forty percent (40%) of the property owners or the owners of more than forty percent (40%) of the front footage of the property involved and actually residing on property owned by them and included within that part of any street, avenue, etc., ordered to be specially improved, or otherwise actually occupying property owned by them and included within that area designated as a project, shall file a protest, then the improvement shall not be made and the assessment shall not be made.

Charges shall be assessed in accord with the provisions of Sections 21-41-9 through 21-41-21, 21-41-25 to 21-41-39, Mississippi Code of 1972.

The resolution providing for assessments under the provisions of subsection (c)(2) of this section, at the discretion of the governing authorities of the district, may provide for the district to pay the assessment against any lot or parcel of ground not exceeding one (1) acre in size, if such property is occupied by a contributor or consumer connected to the sewer or water system who is, or will be, paying service charges at the time the assessment roll maintained by the district is confirmed.

The resolution providing for assessment of benefited properties under this procedure shall provide for appropriate payment to debt service accounts by property owners not included in the original assessment roll but benefited by facilities installed with funds provided by such assessments at, or prior to, the time at which a nonassessed but benefited property is actually served by said facilities.



§ 19-5-193 - Limitations upon holders of bonds

No holder or holders of any bonds issued pursuant to Sections 19-5-151 through 19-5-207 shall ever have the right to compel the levy of any tax to pay said bonds or the interest thereon except where the board of supervisors of the county has made a levy of a special tax and consented to the pledge thereof, all as is provided in Sections 19-5-181 and 19-5-189.



§ 19-5-195 - Rates, fees, tolls or charges for use of system

The board of commissioners of the district issuing bonds pursuant to Sections 19-5-151 through 19-5-207 shall prescribe and collect reasonable rates, fees, tolls or charges for the services, facilities and commodities of its system or systems; shall prescribe penalties for the nonpayment thereof; and shall revise such rates, fees, tolls or charges from time to time whenever necessary to insure the economic operation of such system or systems. The rates, fees, tolls or charges prescribed shall be, as nearly as possible, such as will always produce revenue at least sufficient to: (a) provide for all expenses of operation and maintenance of the system or systems, including reserves therefor, (b) pay when due all bonds and interest thereon for the payment of which such revenues are or shall have been pledged, charged or otherwise encumbered, including reserves therefor, and (c) provide funds for reasonable expansions, extensions and improvements of service.



§ 19-5-197 - Exemption from taxation

The property and revenue of such district shall be exempt from all state, county and municipal taxation. Bonds issued pursuant to Sections 19-5-151 through 19-5-207 and the income therefrom shall be exempt from all state, county and municipal taxation, except inheritance, transfer and estate taxes, and it may be so stated on the face of said bonds.



§ 19-5-199 - Construction contracts

All construction contracts by the district where the amount of the contract shall exceed Ten Thousand Dollars ($ 10,000.00) shall, and construction contracts of less than Ten Thousand Dollars ($ 10,000.00) may, be made upon at least three (3) weeks' public notice. Such notice shall be published once a week for at least three (3) consecutive weeks in at least one (1) newspaper published in such county or having general circulation therein. The first publication of such notice shall be made not less than twenty-one (21) days prior to the date fixed in such notice for the receipt of bids, and the last publication shall be made not more than seven (7) days prior to such date. The notice shall state the thing to be done and invite sealed proposals, to be filed with the secretary of the district, to do the work. In all such cases, before the notice shall be published, plans and specifications for the work shall be prepared by a registered professional engineer and shall be filed with the secretary of the district and there remain. The board of commissioners of the district shall award the contract to the lowest responsible bidder who will comply with the terms imposed by such commissioners and enter into bond with sufficient sureties to be approved by the commissioners in such penalty as shall be fixed by the commissioners; however, in no case shall such bond be less than the contract price, conditioned for the prompt, proper efficient performance of the contract. Contracts of less than Ten Thousand Dollars ($ 10,000.00) may be negotiated; however, the board of commissioners shall invite and receive written proposals for the work from at least three (3) contractors regularly engaged in the type of work involved.



§ 19-5-201 - Annexations to district

Any area adjacent to any district created pursuant to Sections 19-5-151 through 19-5-207 and situated within the same county as the district, and not being situated within the corporate boundaries of any existing municipality, may be annexed to and become a part of such district by the same procedure prescribed in Sections 19-5-153 through 19-5-159 for the original creation of the district. All costs incident to the publication of notice and all other costs incident to the hearings, election and proceedings shall be paid by the district.

The district shall have the exclusive right to provide any of the services for which it was created in the annexed territory; however, if any part of the annexed territory is then being served by another corporate agency with any such service, the district shall, at the option of the other corporate agency, either relinquish its prior right to serve the area occupied by the corporate agency or acquire by purchase the facilities of such corporate agency, together with its franchise rights to serve such area. If the annexation affects only a portion of the corporate agency's facility, the cash consideration for such purchase shall not be less than:

(a) the present-day reproduction cost, new, of the facilities being acquired, less depreciation computed on a straight-line basis; plus

(b) an amount equal to the cost of constructing any necessary facilities to reintegrate the system of the corporate agency outside the annexed area after detaching the portion to be acquired by the district; plus

(c) an annual amount payable each year for a period of ten (10) years equal to the sum of twenty-five per cent (25%) of the revenues received from sales to consumers within the annexed area during the last twelve (12) months.

If the option is for the district to purchase, upon notification thereof, the district shall be obligated to buy and pay for, and the corporate agency shall be obligated to convey to the district, all its service facilities and franchise rights in the annexed area, free and clear of all mortgage liens and encumbrances for the aforesaid cash consideration.

If the annexed territory affects all of the properties and facilities of such other corporate agency, then all of such property constituting the entire system or facility of the corporate agency shall be acquired by the district in accordance with such terms and conditions as may be agreed upon, and the district shall have the authority to assume the operation of such entire system or facility and to assume and become liable for the payment of any notes, bonds or other obligations that are outstanding against said system or facility and payable from the revenues therefrom.

If the district is notified to relinquish its prior right to serve the annexed area, the district shall grant the corporate agency a franchise to serve within the annexed territory; however, the corporate agency shall be entitled to serve only such customers or locations within the annexed area as it served on the date that such annexation became effective.

The annexed territory shall become liable for any existing indebtedness of the district and be subject to any taxes levied by the board of supervisors under Section 19-5-189 in payment of the district's indebtedness.



§ 19-5-203 - State and federal cooperation

The board of commissioners of any district created pursuant to the provisions of Sections 19-5-151 through 19-5-207 shall have the authority to enter into cooperative agreements with the state or federal government, or both; to obtain financial assistance in the form of loans or grants as may be available from the state or federal government, or both; and to execute and deliver at private sale notes or bonds as evidence of such indebtedness in the form and subject to the terms and conditions as may be imposed by the state or federal government, or both; and to pledge the income and revenues of the district, or the income and revenues from any part of the area embraced in the district, in payment thereof. It is the purpose and intention of this section to authorize districts to do any and all things necessary to secure the financial aid or cooperation of the state or federal government, or both, in the planning, construction, maintenance or operation of project facilities.



§ 19-5-204 - When district facilities may be required to be commensurate with those of an adjoining municipality

When any board of supervisors creates a district within three (3) miles of the corporate boundaries of any existing municipality, the municipality is empowered to require such district to construct and maintain all facilities, whether purchased or constructed, to standards commensurate with those of the adjoining municipality; provided, however, the governing authorities of the municipalities may specifically waive compliance with any or all of such requirements.



§ 19-5-205 - Sections 19-5-151 through 19-5-207 are full and complete authority

Sections 19-5-151 through 19-5-207, without reference to any other statute, shall be deemed to be full and complete authority for the creation of such districts and for the issuance of such bonds. No proceedings shall be required for the creation of such districts or for the issuance of such bonds other than those provided for and required herein. All the necessary powers to be exercised by the board of supervisors of such county and by the board of commissioners of any such district, in order to carry out the provisions of such sections, are hereby conferred.



§ 19-5-207 - Financial statements

Within ninety (90) days after the close of each fiscal year, the board of commissioners shall publish in a newspaper of general circulation in the county a sworn statement showing the financial condition of the district, the earnings for the fiscal year just ended, a statement of the water and sewer rates being charged, and a brief statement of the method used in arriving at such rates. Such statement shall also be filed with the board of supervisors creating the district.






FIRE PROTECTION GRADING DISTRICTS

§ 19-5-215 - Fire protection grading districts

Any contiguous area situated within any county of the state, and not being situated within the corporate boundaries of any existing municipality, may become incorporated as a fire protection grading district solely for the purpose of grading by the Mississippi Rating Bureau for fire protection classification in the manner set forth in the following sections.



§ 19-5-217 - Petition for incorporation

(1) A petition for the incorporation of such a district may be submitted to the board of supervisors of the county, signed by not less than twenty-five (25) owners of real property residing within the boundaries of the proposed district. Such petition shall include: (a) a statement of the necessity for the proposed district to establish legally recognized boundaries solely for fire protection grading purposes; (b) the proposed corporate name for the district; and (c) the proposed boundaries of the district.

Such petition shall be signed in person by the petitioners, with their respective residence addresses, and shall be accompanied by a sworn statement of the person or persons circulating the petition, who shall state under oath that he or they witnessed the signature of each petitioner, that each signature is the signature of the person it purports to be, and that, to the best of his or their knowledge, each petitioner was at the time of signing an owner of real property within and a resident of the proposed district.

The board of supervisors of a county, in its discretion, may initiate the incorporation of a district by resolution of the board and presentation of a petition signed by at least twenty-five (25) property owners of the area to be incorporated if at least forty (40) property owners reside within the district.

(2) With respect to the incorporation of a fire protection grading district in accordance with Sections 19-5-215 through 19-5-241, the word "owners" shall include any lessees of real property the term of whose original lease is not less than sixty (60) years and shall also include sublessees if the original lease of which they are subletting is not less than sixty (60) years.



§ 19-5-219 - Hearing; findings; resolution of intent

Upon the filing of such petition, or upon the adoption of a resolution declaring the intent of the board of supervisors to incorporate such district, it shall then be the duty of the board of supervisors of such county to fix a time and place for a public hearing upon the question of the public convenience and necessity of the incorporation of the proposed district solely for fire protection grading purposes. The date fixed for such hearing shall be not more than thirty (30) days after the filing of the petition, and the date of the hearing, the place at which it shall be held, the proposed boundaries of the district and the purpose of the hearing shall be set forth in a notice to be signed by the clerk of the board of supervisors of such county. Such notice shall be published in a newspaper having general circulation within such proposed district once a week for at least three (3) consecutive weeks before the date of such hearing. The first such publication shall be made not less than twenty-one (21) days before the date of such hearing and the last such publication shall be made not more than fourteen (14) days before the date of such hearing.

If, at such public hearing, the board of supervisors finds that the public convenience and necessity require the creation of the fire protection grading district to enable the Mississippi State Rating Bureau to grade the district according to its fire insurance grading schedule, the board of supervisors shall adopt a resolution making such findings and declaring its intention to create the district on a date to be specified in such resolution. Such resolution shall also designate the name of the proposed district and define its territorial limits, which shall be fixed by the board in accordance with such hearing.



§ 19-5-221 - Publication of resolution of intent

A certified copy of the resolution so adopted shall be published in a newspaper having a general circulation within such proposed district once a week for at least three (3) consecutive weeks before the date specified in the resolution as the date upon which the board intends to create such district. The first such publication shall be made not less than twenty-one (21) days before the date specified, and the last such publication shall be made not more than fourteen (14) days before such date. If twenty percent (20%) or one hundred fifty (150), whichever is the lesser, of the qualified electors of such proposed district file a written petition with such board of supervisors on or before the date specified as the date of creation of the district protesting against creation of such district, the board of supervisors shall call an election on the question of creation of such district. Procedure for the election should conform to the guidelines set forth in Section 19-5-157.



§ 19-5-223 - Resolution creating district

If no petition requiring an election be filed or if three-fifths of those voting in such election vote in favor of the creation of such district, the board of supervisors shall adopt a resolution creating the district as desired in the resolution of intention.



§ 19-5-225 - Costs; bond

All costs incident to the publication of the notices and all other costs incident to the public hearing and election shall be paid by the board of supervisors, in its discretion, or shall be borne by the parties filing the petition. The board of supervisors, in its discretion, may require the execution of a cost bond by the parties filing the petition. Such bond shall be in the amount and with good sureties to guarantee the payment of such costs.



§ 19-5-227 - Appeal to circuit court

Any party having an interest in the subject matter and aggrieved or prejudiced by the findings and adjudication of the board of supervisors may appeal to the circuit court of the county in the manner provided by law for appeals from orders of the board of supervisors. However, if no such appeal be taken within a period of fifteen (15) days from and after the date of the adoption of the resolution creating any such district, the creation of such district shall be final and conclusive and shall not thereafter be subject to attack in any court.



§ 19-5-229 - District embracing lands in more than one county

A fire protection grading district embracing lands in more than one (1) county may be created by the following procedure:

(a) The portion of a proposed district containing the largest area of land shall be first created into a district by the board of supervisors of the county in which such largest portion is situated, such county to be known as the "incorporating county."

(b) The resolution first creating such district shall include the exact boundaries of the lands situated in the incorporating county and shall include the exact boundaries of the contiguous area in other counties to be included in the district.

(c) The resolution by the incorporating county shall designate the official name of the district.

(d) The resolution adopted by the board of supervisors of any county desiring to include contiguous lands into a district initially created as outlined above shall contain exact and identical provisions to those in the resolution by the board of supervisors of the incorporating county.

(e) The board of supervisors of the incorporating county, within sixty (60) days after the adoption of a resolution or resolutions by the board of supervisors of adjoining counties to enter lands into the district, shall enter an order on its minutes acknowledging, affirming and adjudicating the incorporation of the district.



§ 19-5-231 - District as governmental entity

From and after the date of the adoption of the resolution creating any such district, such district shall be a governmental entity of the incorporating county in perpetuity under its corporate name and the supervisors, in that name, shall exercise responsibilities as required by law.



§ 19-5-233 - Board of supervisors to act on behalf of district

The board of supervisors shall act on behalf of the district and may exercise any of the powers granted under the provisions of Sections 19-5-215 through 19-5-241. The board of supervisors shall record any such actions in its minutes, conducting such business during any public meeting of that body.



§ 19-5-235 - Powers of district

Any fire protection grading district, acting by and through the board of supervisors on behalf of such district as its governing authority, shall have the following among other powers granted to the board of supervisors:

(a) To sue and be sued;

(b) To acquire by purchase, gift, devise and lease or any other mode of acquisition, hold and dispose of real and personal property of every kind within or without the district;

(c) To make and enter into contracts, conveyances, mortgages, deeds of trust, bonds, leases or contracts for financial advisory services;

(d) To incur debts, to borrow money, to issue negotiable bonds and to provide for the rights of the holders thereof;

(e) To pledge revenues to the payment of its obligations;

(f) To use any right-of-way, public right-of-way, easement or other similar property or property rights necessary or convenient in connection with the acquisition, improvement, operation or maintenance of the facilities of fire protection providers serving such district held by the state or any political subdivision thereof; however, the governing body of such political subdivision shall consent to such use; and

(g) To enter into agreements with state and federal agencies for loans, grants, grants-in-aid and other forms of assistance, including but not limited to participation in the sale and purchase of bonds.



§ 19-5-237 - Exercise of eminent domain

The board of supervisors of such county may exercise the power of eminent domain on behalf of the district wherever and whenever public necessity and convenience so require.



§ 19-5-239 - Annexation of area adjacent to district

Any area adjacent to any district created under Sections 19-5-215 through 19-5-241 and situated within the same county as the district, and not being situated within the corporate boundaries of any existing municipality, may be annexed to and become a part of such district by the same procedure prescribed in Sections 19-5-215 through 19-5-241 for the original creation of the district. All costs incident to the publication of notice and all other costs incident to the hearings, election and proceedings shall be paid by the board of supervisors.



§ 19-5-241 - Agreements with or aid and cooperation of state or federal government

The board of supervisors creating any such district shall have the authority to enter into cooperative agreements with the state or federal government or both; to obtain financial assistance in the form of loans or grants as may be available from the state or federal government, or both. It is the purpose and intention of this section to authorize districts to do any and all things necessary to secure the financial aid or cooperation of the state or federal government.






TRANSACTIONS INVOLVING PROPERTY, ASSETS, AND MERGER OF NONPROFIT, NONSHARE CORPORATIONS CHARTERED FOR RURAL WATERWORKS OR SEWAGE DISPOSAL SYSTEM PURPOSES, AND OF UTILITY DISTRICTS

§ 19-5-251 - General authorization

Any nonprofit, nonshare corporation chartered under the authority of Title 79, Chapter 11, Mississippi Code of 1972, for the purpose of owning and operating rural waterworks system and/or rural sewage disposal system with the concurrence of a majority of the members of the corporation either voting in person or by proxy, at a duly called meeting, or any utility district incorporated under the authority of Section 19-5-151 et seq., Mississippi Code of 1972, with the unanimous concurrence of the board of commissioners of said district, is hereby vested with the power to sell, convey, transfer, lease, exchange, mortgage, pledge, or otherwise dispose of all or any part of its property and assets to, or to merge with, any political subdivision of the state, any other utility district or any other such nonprofit, nonshare corporation which is authorized to so acquire such corporation. Any such nonprofit, nonshare corporation or any such utility district is also vested with the authority to so acquire any other such nonprofit, nonshare corporation or any other utility district.



§ 19-5-253 - Procedure in general; authorization by members

(1) A sale, conveyance, transfer, lease, exchange, mortgage, pledge, or other disposition of thirty-five percent (35%) or more of the property and assets, with or without the good will, of a corporation or a merger, may be made upon such terms and conditions and for such consideration, which may consist in whole or in part of money or property, real or personal, as may be authorized in the following manner:

(a) The board of directors shall adopt a resolution recommending such sale, conveyance, transfer, lease, exchange, mortgage, pledge, or other disposition or merger, and directing the submission thereof to a vote at a meeting of the members, which may be either an annual or a special meeting.

(b) Written or printed notice shall be given to each member entitled to vote at such meeting within the time and in the manner provided in Section 19-5-255 for the giving of notice of meetings of members, and, whether the meeting be an annual or a special meeting, shall state that the purpose, or one of the purposes, of such meeting is to consider the proposed sale, conveyance, transfer, lease, exchange, mortgage, pledge, or other disposition, or merger.

(c) At such meeting the members may authorize such sale, conveyance, transfer, lease, exchange, mortgage, pledge, or other disposition, or merger and may fix, or may authorize the board of directors to fix, any or all of the terms and conditions thereof and the consideration to be received by the corporation therefor. Such authorization shall require the affirmative vote of a majority of the members present and voting.

(d) After such authorization by a vote of the members, the board of directors nevertheless, in its discretion, may abandon such sale, conveyance, transfer, exchange, mortgage, pledge, or other disposition of assets, or merger, subject to the rights of third parties under any contracts relating thereto, without further action or approval by the members.

(2) A sale, conveyance, transfer, lease, exchange, mortgage, pledge or other disposition of less than thirty-five percent (35%) of the property and assets, with or without the good will, of a corporation may be made by an affirmative vote of a majority of the board of directors upon such terms and conditions and for such consideration, which may consist in whole or in part of money or property, real or personal, as the board determines to be in the best interest of the corporation. The board of directors shall give written or printed notice of its actions to each member along with the terms and conditions thereof and the consideration to be received by the corporation.



§ 19-5-255 - Notice of meeting

Written or printed notice stating the place, day and hour of the meeting and, in case of a special meeting, the purpose or purposes for which the meeting is called, shall be delivered not less than ten (10) nor more than fifty (50) days before the date of the meeting, either personally or by mail, by or at the direction of the president, the secretary, or the officer or persons calling the meeting, to each member entitled to vote at such meeting. If mailed, such notice shall be deemed to be delivered when deposited in the United States mail addressed to the member at his address as it appears on the records of the corporation with postage thereon paid.



§ 19-5-257 - Assumption of existing indebtedness

Upon acquiring such nonprofit, nonshare corporation or utility district, the political subdivision, utility district or nonprofit, nonshare corporation shall assume any existing indebtedness of the corporation or utility district and be responsible for such indebtedness.






EMERGENCY TELEPHONE SERVICE (911)

§ 19-5-301 - Purpose

(1) The Legislature finds and declares it to be in the public interest to reduce the time required for a citizen to request and receive emergency aid, and to raise the level of competence of local public safety and 911 telecommunicators by establishing a minimum standard of training and certification for personnel involved in the answering and dispatching of calls to law enforcement, fire and emergency medical services. The provision of a single, primary three-digit emergency number through which emergency services can be quickly and efficiently obtained will provide a significant contribution to law enforcement and other public service efforts by simplifying the notification of public service personnel. Such a simplified means of procuring emergency services will result in the saving of life, a reduction in the destruction of property, quicker apprehension of criminals and, ultimately, the saving of monies. Establishment of a uniform emergency number is a matter of concern and interest to all citizens of the state.

(2) The Legislature also finds and declares it to be in the public interest to reduce the time required for a citizen to request and receive emergency aid, by requiring all owners and renters of residences, buildings and structures to obtain a 911 address from the county.



§ 19-5-303 - Definitions [Repealed effective July 1, 2018]

For purposes of Sections 19-5-301 through 19-5-317, the following words and terms shall have the following meanings, unless the context clearly indicates otherwise:

(a) "Exchange access facilities" shall mean all lines provided by the service supplier for the provision of local exchange service as defined in existing general subscriber services tariffs.

(b) "Tariff rate" shall mean the rate or rates billed by a service supplier as stated in the service supplier's tariffs and approved by the Public Service Commission, which represent the service supplier's recurring charges for exchange access facilities, exclusive of all taxes, fees, licenses or similar charges whatsoever.

(c) "District" shall mean any communications district created pursuant to Section 19-5-301 et seq., or by local and private act of the State of Mississippi.

(d) "Service supplier" shall mean any person providing exchange telephone service to any service user throughout the county.

(e) "Service user" shall mean any person, not otherwise exempt from taxation, who is provided exchange telephone service in the county or state.

(f) "E911" shall mean Enhanced Universal Emergency Number Service or Enhanced 911 Service, which is a telephone exchange communications service whereby a Public Safety Answering Point (PSAP) designated by the county or local communications district may receive telephone calls dialed to the abbreviated telephone number 911. E911 Service includes lines and equipment necessary for the answering, transferring and dispatching of public emergency telephone calls originated by persons within the serving area who dial 911. Enhanced 911 Service includes the displaying of the name, address and other pertinent caller information as may be supplied by the service supplier.

(g) "Basic 911" shall mean a telephone service terminated in designated Public Safety Answering Points accessible by the public through telephone calls dialed to the abbreviated telephone number 911. Basic 911 is a voice service and does not display address or telephone number information.

(h) "Shared tenant services (STS)" shall mean any telephone service operation supplied by a party other than a regulated local exchange telephone service supplier for which a charge is levied. Such services shall include, but not be limited to, apartment building systems, hospital systems, office building systems and other systems where dial tone is derived from connection of tariffed telephone trunks or lines connected to a private branch exchange telephone system.

(i) "Private branch exchange (PBX)" shall mean any telephone service operation supplied by a party other than a regulated local exchange telephone service supplier for which a charge is not levied. Such services are those where tariffed telephone trunks or lines are terminated into a central switch which is used to supply dial tone to telephones operating within that system.

(j) "Off-premise extension" shall mean any telephone connected to a private branch exchange or a shared tenant service which is in a different building or location from the main switching equipment and, therefore, has a different physical address.

(k) "Centrex" or "ESSX" shall mean any variety of services offered in connection with any tariffed telephone service in which switching services and other dialing features are provided by the regulated local exchange telephone service supplier.

(l) "Commercial mobile radio service" or "CMRS" shall mean commercial mobile radio service under Sections 3(27) and 332(d) of the Federal Telecommunications Act of 1996, 47 USCS Section 151 et seq., and the Omnibus Budget Reconciliation Act of 1993, Public Law 103-66. The term includes the term "wireless" and service provided by any wireless real-time, two-way voice communication device, including radio-telephone communications used in cellular telephone service, personal communication service, or the functional or competitive equivalent of a radio-telephone communications line used in cellular telephone service, a personal communication service, or a network radio access line. The term does not include service whose customers do not have ready access to 911, to a communication channel suitable only for data transmission, to a wireless roaming service or other nonlocal radio access line service, or to a private telecommunications system.

(m) "Telecommunicator" shall mean any person engaged in or employed as a telecommunications operator by any public safety, fire or emergency medical agency whose primary responsibility is the receipt or processing of calls for emergency services provided by public safety, fire or emergency medical agencies or the dispatching of emergency services provided by public safety, fire or emergency medical agencies and who receives or disseminates information relative to emergency assistance by telephone or radio.

(n) "Public safety answering point (PSAP)" shall mean any designated point of contact between the public and the emergency services such as a 911 answering point or, in the absence of 911 emergency telephone service, any other designated point of contact where emergency telephone calls are routinely answered and dispatched or transferred to another agency.

(o) "Local exchange telephone service" shall mean all lines provided by a service supplier as defined in existing general subscriber tariffs.

(p) "911 emergency communication" means any FCC mandated 911 communication, message, signal or transmission made to a public safety answering point.

(q) "Voice over Internet Protocol service" means any technology that permits a voice conversation using a voice connection to a computer, whether through a microphone, a telephone or other device, which sends a digital signal over the Internet through a broadband connection to be converted back to the human voice at a distant terminal and that delivers or is required by law to deliver a call to a public safety answering point. Voice over Internet Protocol service shall also include interconnected Voice over Internet Protocol service, which is service that enables real-time, two-way voice communications, requires a broadband connection from the user's location, requires Internet protocol compatible customer premises equipment, and allows users to receive calls that originate on the public service telephone network and to terminate calls to the public switched telephone network.

(r) "Voice over Internet Protocol service supplier" means a person or entity who provides Voice over Internet Protocol service to subscribers for a fee.



§ 19-5-305 - Authorization to create emergency communications district

The board of supervisors of each county may create, by order duly adopted and entered on its minutes, an emergency communications district composed of all of the territory within the county.



§ 19-5-307 - Board of commissioners; appointment; qualifications; terms; quorum; authority

(1) When any district is created, the board of supervisors of the county creating such district may appoint a board of commissioners composed of seven (7) members to govern its affairs, and shall fix the domicile of the board at any point within the district. The members of the board shall be qualified electors of the district, two (2) of whom shall be appointed for terms of two (2) years, three (3) for terms of three (3) years, and two (2) for terms of four (4) years, dating from the date of the adoption of the ordinance creating the district. Thereafter, all appointments of the members shall be for terms of four (4) years.

(2) The board of commissioners shall have complete and sole authority to appoint a chairman and any other officers it may deem necessary from among the membership of the board of commissioners.

(3) A majority of the board of commissioners membership shall constitute a quorum and all official action of the board of commissioners shall require a quorum.

(4) The board of commissioners shall have authority to employ such employees, experts and consultants as it may deem necessary to assist the board of commissioners in the discharge of its responsibilities to the extent that funds are made available.

(5) In lieu of appointing a board of commissioners, the board of supervisors of the county may serve as the board of commissioners of the district, in which case it shall assume all the powers and duties of the board of commissioners as provided in Section 19-5-301 et seq.

(6) All emergency communications districts shall purchase, lease or lease-purchase equipment used to comply with the FCC Order, as defined in Section 19-5-333, from a products and equipment list maintained by the Mississippi Department of Information Technology Services; however, items not available from the list, or items which may be purchased at a lower price, shall be purchased in accordance with the Public Purchasing Law (Section 31-7-13).



§ 19-5-309 - 911 designated primary emergency telephone number; secondary and nonemergency numbers; enhanced 911 service; guidelines; referenda by county electors

(1) The digits "911" shall be the primary emergency telephone number, but the involved agencies may maintain a separate secondary backup number and shall maintain a separate number for nonemergency telephone calls.

(2) The use of the digits "911" shall become the standard telephone number for public access to the various emergency services within the State of Mississippi by the year 1995. The implementation of this service shall be effected in all counties not currently operating a "911" system according to the following guidelines:

(a) Those counties not currently in the process of installing "911", or currently using "911" emergency telephone service, which have a population greater than fifteen thousand (15,000) residents shall, when so authorized by a vote of a majority of the qualified electors of the county voting on the proposal in an election held for that purpose, take the steps necessary to implement Enhanced 911 within such county using the guidelines for implementation set forth in Section 19-5-301 et seq.;

(b) Those counties not currently in the process of installing "911", or currently using "911" emergency telephone service, which have a population less than fifteen thousand (15,000) residents shall, when so authorized by a vote of a majority of the qualified electors of the county voting on the proposal in an election held for that purpose, install either "Basic 911" or "Enhanced 911" using the guidelines for implementation set forth in Section 19-5-301 et seq.



§ 19-5-311 - Methods for responding to emergency calls

The emergency telephone system shall, when so authorized by a vote of a majority of the qualified electors of the county voting on the proposal in an election held for that purpose, be designed to have the capability of utilizing at least one (1) of the following three (3) methods in response to emergency calls:

(a) "District dispatch method," which is a telephone service to a centralized dispatch center providing for the dispatch of an appropriate emergency service unit upon receipt of a telephone request for such services and a decision as to the proper action to be taken, including an E911 system.

(b) "Relay method," which is a telephone service whereby pertinent information is noted by the recipient of a telephone request for emergency services and is relayed to appropriate public safety agencies or other providers of emergency services for dispatch of an emergency service unit.

(c) "Transfer method," which is a telephone service which receives telephone requests for emergency services and directly transfers such requests to an appropriate public safety agency or other provider of emergency services.

The board of commissioners shall select the method which it determines to be the most feasible for the county.



§ 19-5-313 - Emergency telephone service charges; use of excess funds [Repealed effective July 1, 2018]

(1) The board of supervisors may levy an emergency telephone service charge in an amount not to exceed One Dollar ($ 1.00) per residential telephone subscriber line per month, One Dollar ($ 1.00) per Voice over Internet Protocol subscriber account per month, and Two Dollars ($ 2.00) per commercial telephone subscriber line per month for exchange telephone service. Any emergency telephone service charge shall have uniform application and shall be imposed throughout the entirety of the district to the greatest extent possible in conformity with availability of such service in any area of the district. Those districts which exist on the date of enactment of Chapter 539, Laws of 1993, shall convert to the following structure for service charge levy: If the current charge is five percent (5%) of the basic tariff service rate, the new collection shall be Eighty Cents ($.80) per month per residential subscriber line and One Dollar and Sixty Cents ($ 1.60) per month per commercial subscriber line. The collections may be adjusted as outlined in Chapter 539, Laws of 1993, and within the limits set forth herein.

(2) If the proceeds generated by the emergency telephone service charge exceed the amount of monies necessary to fund the service, the board of supervisors may authorize such excess funds to be expended by the county and the municipalities in the counties to perform the duties and pay the costs relating to identifying roads, highways and streets, as provided by Section 65-7-143. The board of supervisors shall determine how the funds are to be distributed in the county and among municipalities in the county for paying the costs relating to identifying roads, highways and streets. The board of supervisors may temporarily reduce the service charge rate or temporarily suspend the service charge if the proceeds generated exceed the amount that is necessary to fund the service and/or to pay costs relating to identifying roads, highways and streets. Such excess funds may also be used in the development of county or district communications and paging systems when used primarily for the alerting and dispatching of public safety entities and for other administrative costs such as management personnel, maintenance personnel and related building and operational requirements. Such excess funds may be placed in a depreciation fund for emergency and obsolescence replacement of equipment necessary for the operation of the overall 911 emergency telephone and alerting systems.

(3) No such service charge shall be imposed upon more than twenty-five (25) exchange access facilities or Voice over Internet Protocol lines per person per location. Trunks or service lines used to supply service to CMRS providers shall not have a service charge levied against them. Every billed service user shall be liable for any service charge imposed under this section until it has been paid to the service supplier. The duty of the service supplier to collect any such service charge shall commence upon the date of its implementation, which shall be specified in the resolution for the installation of such service. Any such emergency telephone service charge shall be added to and may be stated separately in the billing by the service supplier to the service user.

(4) The service supplier shall have no obligation to take any legal action to enforce the collection of any emergency telephone service charge. However, the service supplier shall annually provide the board of supervisors and board of commissioners with a list of the amount uncollected, together with the names and addresses of those service users who carry a balance that can be determined by the service supplier to be nonpayment of such service charge. The service charge shall be collected at the same time as the tariff rate or, for nontariff services, at the time of payment, in accordance with the regular billing practice of the service supplier. Good faith compliance by the service supplier with this provision shall constitute a complete defense to any legal action or claim which may result from the service supplier's determination of nonpayment and/or the identification of service users in connection therewith.

(5) The amounts collected by the service supplier attributable to any emergency telephone service charge shall be due the county treasury monthly. The amount of service charge collected each month by the service supplier shall be remitted to the county no later than sixty (60) days after the close of the month. A return, in such form as the board of supervisors and the service supplier agree upon, shall be filed with the county, together with a remittance of the amount of service charge collected payable to the county. The service supplier shall maintain records of the amount of service charge collected for a period of at least two (2) years from date of collection. The board of supervisors and board of commissioners shall receive an annual audit of the service supplier's books and records with respect to the collection and remittance of the service charge. From the gross receipts to be remitted to the county, the service supplier shall be entitled to retain as an administrative fee, an amount equal to one percent (1%) thereof. From and after March 10, 1987, the service charge is a county fee and is not subject to any sales, use, franchise, income, excise or any other tax, fee or assessment and shall not be considered revenue of the service supplier for any purpose.

(6) In order to provide additional funding for the district, the board of commissioners may receive federal, state, county or municipal funds, as well as funds from private sources, and may expend such funds for the purposes of Section 19-5-301 et seq.



§ 19-5-315 - Preexisting emergency communication districts; merger of emergency communication districts, multi-county districts

(1) All provisions of Section 19-5-301 et seq., with the exception of Section 19-5-307, shall be construed to amend, repeal or supersede any local and private act under which a county or municipality has, prior to the effective date of Section 19-5-301 et seq., established an emergency communications district.

(2) The governing authorities of any municipality which has established an emergency communications district under the provisions of a local and private act enacted prior to the effective date of Section 19-5-301 et seq., may merge such district with the district established by the county in which the municipality is located, by order duly adopted and entered on the minutes of the governing authority and after the board of supervisors has duly adopted and entered on its minutes a similar order. After the county and the municipal districts have been merged, the local and private act for such municipality shall be of no force or effect.

(3) Two (2) or more counties may, by order duly adopted and entered on their minutes, establish a single emergency communications district to be composed of all of the territory within such counties provided that before the establishment thereof the board of supervisors of each of such counties has established an emergency communications district for its county in accordance with Section 19-5-305. When two (2) or more counties have established a single emergency communications district for the counties as provided under this subsection, the board of commissioners of the district shall consist of the members of the board of supervisors of each of such counties or seven (7) members from each county to be appointed as provided in Section 19-5-307.



§ 19-5-317 - Abusive calls prohibited; sanctions

(1) When there is not an emergency, no person shall make a telephone call to an emergency telephone service and knowingly or intentionally:

(a) Remain silent;

(b) Make abusive or harassing statements to an emergency telephone service employee;

(c) Report the existence of an emergency; or

(d) Falsely report a crime.

(2) No person shall knowingly permit a telephone under his control to be used by another person in a manner described in subsection (1) of this section.

(3) Conviction of a first offense under this section is punishable by a fine not to exceed Five Thousand Dollars ($ 5,000.00) or by imprisonment for a period of time not to exceed one (1) year, or by both such fine and imprisonment. Conviction of any subsequent offense under this section is punishable by a fine not to exceed Ten Thousand Dollars ($ 10,000.00) or by imprisonment for a period of time not to exceed three (3) years, or by both such fine and imprisonment.

(4) For the purpose of this section, "emergency telephone service" shall mean a service established under Section 19-5-301 et seq., Mississippi Code of 1972, or established under the provisions of a local and private act enacted prior to October 20, 1987.



§ 19-5-319 - Automatic number and location data base information; taped records of calls; confidentiality; nonidenti-fying records to be made available to public [Repealed effective July 1, 2018]

(1) Automatic number identification (ANI), automatic location identification (ALI) and geographic automatic location identification (GeoALI) information that consist of the name, address and telephone number of telephone or wireless subscribers shall be confidential, and the dissemination of the information contained in the 911 automatic number and location database is prohibited except for the following purpose: the information will be provided to the Public Safety Answering Point (PSAP) on a call-by-call basis only for the purpose of handling emergency calls or for training, and any permanent record of the information shall be secured by the Public Safety Answering Point (PSAP) and disposed of in a manner which will retain that security, except upon court order or subpoena from a court of competent jurisdiction or as otherwise provided by law.

(2) All emergency telephone calls and telephone call transmissions received pursuant to Section 19-5-301 et seq., and all recordings of the emergency telephone calls, shall remain confidential and shall be used only for the purposes as may be needed for law enforcement, fire, medical rescue or other emergency services. These recordings shall not be released to any other parties without court order or subpoena from a court of competent jurisdiction.

(3) PSAP and emergency response entities shall maintain and, upon request, release a record of the date of call, time of call, the time the emergency response entity was notified, and the identity of the emergency response entity. The emergency response entity shall maintain and, upon request, release a record of the date and time the call was received by the emergency response entity and the time the emergency response entity arrived on the scene. Requests for release of records must be made in writing and must specify the information desired. Requestors shall pay the cost of providing the information requested in accordance with the Mississippi Public Records Act of 1983, Section 25-61-1 et seq. The identity of any caller or person or persons who are the subject of any call, or the address, phone number or other identifying information about any such person, shall not be released except as provided in subsection (2) of this section.






ENHANCED WIRELESS EMERGENCY TELEPHONE SERVICE (E-911)

§ 19-5-331 - Definitions [Repealed effective July 1, 2018]

As used in Sections 19-5-331 through 19-5-341, the following words and phrases have the meanings ascribed in this section unless the context clearly indicates otherwise:

(a) The terms "board" and "CMRS Board" mean the Commercial Mobile Radio Service Emergency Telephone Services Board.

(b) The term "automatic number identification" or "ANI" means an Enhanced 911 Service capability that enables the automatic display of the ten-digit wireless telephone number used to place a 911 call and includes "pseudo-automatic number identification" or "pseudo-ANI," which means an Enhanced 911 Service capability that enables the automatic display of the number of the cell site and an identification of the CMRS provider.

(c) The term "commercial mobile radio service" or "CMRS" means commercial mobile radio service under Sections 3(27) and 332(d) of the Federal Telecommunications Act of 1996, 47 USCS Section 151 et seq., and the Omnibus Budget Reconciliation Act of 1993, Public Law 103-66. The term includes the term "wireless" and service provided by any wireless real time two-way voice communication device, including radio-telephone communications used in cellular telephone service, personal communication service, or the functional or competitive equivalent of a radio-telephone communications line used in cellular telephone service, a personal communication service, specialized mobile radio service, or a network radio access line. The term does not include service whose customers do not have access to 911 or to a 911-like service, to a communication channel suitable only for data transmission, to a wireless roaming service or other nonlocal radio access line service, or to a private telecommunications system.

(d) The term "commercial mobile radio service provider" or "CMRS provider" means a person or entity who provides commercial mobile radio service or CMRS service.

(e) The term "CMRS connection" means each mobile handset telephone number assigned to a CMRS customer with a place of primary use in the State of Mississippi.

(f) The term "CMRS Fund" means the Commercial Mobile Radio Service Fund required to be established and maintained pursuant to Section 19-5-333.

(g) The term "CMRS service charge" means the CMRS emergency telephone service charge levied and maintained pursuant to Section 19-5-333 and collected pursuant to Section 19-5-335.

(h) The term "distribution formula" means the formula specified in Section 19-5-333(c) by which monies generated from the CMRS service charge are distributed on a percentage basis to emergency communications districts and to the CMRS Fund.

(i) The term "ECD" means an emergency communications district created pursuant to Section 19-5-301 et seq., or by local and private act of the State of Mississippi.

(j) The term "Enhanced 911," "E9ll," "Enhanced E911 system" or "E911 system" means an emergency telephone system that provides the caller with emergency 911 system service, that directs 911 calls to appropriate public safety answering points by selective routing based on the geographical location from which the call originated, and that provides the capability for automatic number identification and other features that the Federal Communications Commission (FCC) may require in the future.

(k) The term "exchange access facility" means an "exchange access facility" as defined by Section 19-5-303.

(l) The term "FCC Order" means Federal Communications Commission orders, rules and regulations issued with respect to implementation of Basic 911 or Enhanced 911 and other emergency communication services.

(m) The term "place of primary use" means the street address representative of where the customer's use of mobile telecommunications services primarily occurs, which must be either the residential street address or the primary business street address of the customer.

(n) The term "service supplier" means a "service supplier" as defined by Section 19-5-303.

(o) The term "technical proprietary information" means technology descriptions, technical information or trade secrets and the actual or developmental costs thereof which are developed, produced or received internally by a CMRS provider or by a CMRS provider's employees, directors, officers or agents.



§ 19-5-333 - Commercial Mobile Radio Service Board; membership; powers and duties; service charges; reimbursement of expenses [Repealed effective July 1, 2018]

(1) There is created a Commercial Mobile Radio Service (CMRS) Board, consisting of eight (8) members to be appointed by the Governor with the advice and consent of the Senate. The members of the board shall be appointed as follows:

(a) One (1) member from the Northern Public Service Commission District selected from two (2) nominees submitted to the Governor by the Mississippi 911 Coordinators Association;

(b) One (1) member from the Central Public Service Commission District selected from two (2) nominees submitted to the Governor by the Mississippi Chapter of the Association of Public Safety Communication Officers;

(c) One (1) member from the Southern Public Service Commission District selected from two (2) nominees submitted to the Governor by the National Emergency Numbering Association;

(d) Two (2) members who are wireless provider representatives;

(e) One (1) member who is a consumer representing the state at large with no affiliation to the three (3) trade associations or the wireless providers;

(f) One (1) member who is a member of the Mississippi Law Enforcement Officers Association selected from two (2) nominees submitted to the Governor by the association; and

(g) One (1) member who is a member of the Mississippi Association of Supervisors selected from two (2) nominees submitted to the Governor by the association.

The initial terms of the board members, as appointed after July 1, 2002, shall be staggered as follows: the members appointed under paragraph (d) shall serve a term of two (2) years; the member appointed under paragraph (e) shall serve a term of one (1) year. After the expiration of the initial terms, the term for all members shall be four (4) years.

(2) The board shall have the following powers and duties:

(a) To collect and distribute a CMRS emergency telephone service charge on each CMRS customer whose place of primary use is within the state. The rate of such CMRS service charge shall be One Dollar ($ 1.00) per month per CMRS connection. In the case of prepaid wireless service, the rate and methodology for collecting and remitting the 911 charge is governed by Section 19-5-343. The CMRS service charge shall have uniform application and shall be imposed throughout the state. The board is authorized to receive all revenues derived from the CMRS service charge levied on CMRS connections in the state and collected pursuant to Section 19-5-335.

(b) To establish and maintain the CMRS Fund as an insured, interest-bearing account into which the board shall deposit all revenues derived from the CMRS service charge levied on CMRS connections in the state and collected pursuant to Section 19-5-335. The revenues which are deposited into the CMRS Fund shall not be monies or property of the state and shall not be subject to appropriation by the Legislature. Interest derived from the CMRS Fund shall be divided equally to pay reasonable costs incurred by providers in compliance with the requirements of Sections 19-5-331 through 19-5-341 and to compensate those persons, parties or firms employed by the CMRS Board as contemplated in paragraph (d) of this subsection. The interest income is not subject to the two percent (2%) cap on administrative spending established in Section 19-5-335(3).

(c) To establish a distribution formula by which the board will make disbursements of the CMRS service charge in the following amounts and in the following manner:

(i) Out of the funds collected by the board, thirty percent (30%) shall be deposited into the CMRS Fund, and shall be used to defray the administrative expenses of the board in accordance with Section 19-5-335(3) and to pay the actual costs incurred by such CMRS providers in complying with the wireless E911 service requirements established by the FCC Order and any rules and regulations which are or may be adopted by the FCC pursuant to the FCC Order, including, but not limited to, costs and expenses incurred for designing, upgrading, purchasing, leasing, programming, installing, testing or maintaining all necessary data, hardware and software required in order to provide such service as well as the incremental costs of operating such service. Sworn invoices must be presented to the board in connection with any request for payment and approved by a majority vote of the board prior to any such disbursement, which approval shall not be withheld or delayed unreasonably. In no event shall any invoice for payment be approved for the payment of costs that are not related to compliance with the wireless E911 service requirements established by the FCC Order and any rules and regulations which are or may be adopted by the FCC pursuant to the FCC Order, and any rules and regulations which may be adopted by the FCC with respect to implementation of wireless E911 services.

(ii) The remainder of all funds collected by the board, which shall not be less than seventy percent (70%) of the total funds collected by the board, shall be distributed by the board monthly based on the number of CMRS connections in each ECD for use in providing wireless E911 service, including capital improvements, and in their normal operations. For purposes of distributing the funds to each ECD, every CMRS provider shall identify to the CMRS Board the ECD to which funds should be remitted based on zip code plus four (4) designation, as required by the federal Uniform Sourcing Act.

An ECD board that has within its jurisdiction zip code designations that do not adhere to county lines shall assist CMRS providers in determining the appropriate county to which funds should be distributed.

(d) To contract for the services of accountants, attorneys, consultants, engineers and any other persons, firms or parties the board deems necessary to effectuate the purposes of Sections 19-5-331 through 19-5-341.

(e) To obtain from an independent, third-party auditor retained by the board annual reports to the board no later than sixty (60) days after the close of each fiscal year, which shall provide an accounting for all CMRS service charges deposited into the CMRS Fund during the preceding fiscal year and all disbursements to ECDs during the preceding fiscal year. The board shall provide a copy of the annual reports to the Chairmen of the Public Utilities Committees of the House of Representatives and Senate.

(f) To retain an independent, third-party accountant who shall audit CMRS providers at the discretion of the CMRS Board to verify the accuracy of each CMRS providers' service charge collection. The information obtained by the audits shall be used solely for the purpose of verifying that CMRS providers accurately are collecting and remitting the CMRS service charge and may be used for any legal action initiated by the board against CMRS providers.

(g) To levy interest charges at the legal rate of interest established in Section 75-17-1 on any amount due and outstanding from any CMRS provider who fails to remit service charges in accordance with Section 19-5-335(1).

(h) To promulgate such rules and regulations as may be necessary to effect the provisions of Sections 19-5-331 through 19-5-341.

(i) To make the determinations and disbursements as provided by Section 19-5-333(2)(c).

(j) To maintain a registration database of all CMRS providers and to impose an administrative fine on any provider that fails to comply with the registration requirements in Section 19-5-335.

(3) The CMRS service charge provided in subsection (2) (a) of this section and the service charge provided in Section 19-5-357 to fund the training of public safety telecommunicators shall be the only charges assessed to CMRS customers relating to emergency telephone services.

(4) The board shall serve without compensation; however, members of the board shall be entitled to be reimbursed for actual expenses and travel costs associated with their service in an amount not to exceed the reimbursement authorized for state officers and employees in Section 25-3-41, Mississippi Code of 1972.

(5) It is the Legislature's intent to ensure that the State of Mississippi shall be Phase I compliant by July 1, 2005. For purposes of this subsection, Phase I compliant means the mandate by the FCC that requires any carrier when responding to a PSAP to define and deliver data related to the cell site location and the caller's call-back number.



§ 19-5-335 - Collection of service charges; remittance to board; handling and processing costs; administration costs; registration of CMRS providers [Repealed effective July 1, 2018]

(1) Each CMRS provider shall act as a collection agent for the CMRS Fund and shall, as part of the provider's normal monthly billing process, collect the CMRS service charges levied upon CMRS connections pursuant to Section 19-5-333(2)(a) from each CMRS connection to whom the billing provider provides CMRS service and shall, not later than thirty (30) days after the end of the calendar month in which such CMRS service charges are collected, remit to the board the net CMRS service charges so collected after deducting the fee authorized by subsection (2) of this section. Each billing provider shall list the CMRS service charge as a separate entry on each bill which includes a CMRS service charge.

(2) Each CMRS provider shall be entitled to deduct and retain from the CMRS service charges collected by such provider during each calendar month an amount not to exceed one percent (1%) of the gross aggregate amount of such CMRS service charges so collected as reimbursement for the costs incurred by such provider in collecting, handling and processing such CMRS service charges.

(3) The board shall be entitled to retain from the CMRS service charges collected during each calendar month an amount not to exceed two percent (2%) of the money allocated to the CMRS Fund as reimbursement for the costs incurred by the board in administering Sections 19-5-331 through 19-5-341 including, but not limited to, retaining and paying the independent, third-party auditor to review and disburse the cost recovery funds and to prepare the reports contemplated by Sections 19-5-331 through 19-5-341.

(4) Each CMRS provider shall register with the CMRS Board and shall provide the following information upon registration:

(a) The company name of the provider;

(b) The marketing name of the provider;

(c) The publicly traded name of the provider;

(d) The physical address of the company headquarters and of the main office located in the State of Mississippi; and

(e) The names and addresses of the providers' board of directors/owners.

Each CMRS provider shall notify the board of any change in the information prescribed in paragraphs (a) through (e). The board may suspend the disbursement of cost recovery funds to, and may impose an administrative fine in an amount not to exceed Ten Thousand Dollars ($ 10,000.00) on any provider which fails to comply with the provisions of this subsection.



§ 19-5-337 - Confidentiality of proprietary information [Repealed effective July 1, 2018]

All technical proprietary information submitted to the board or to the independent, third-party auditor as provided by Section 19-5-333(2)(d) shall be retained by the board and such auditor in confidence and shall be subject to review only by the board. Further, notwithstanding any other provision of the law, no technical proprietary information so submitted shall be subject to subpoena or otherwise released to any person other than to the submitting CMRS provider, the board and the aforesaid independent, third-party auditor without the express permission of the administrator and the submitting CMRS provider. General information collected by the aforesaid independent, third-party auditor shall only be released or published in aggregate amounts which do not identify or allow identification of numbers of subscribers of revenues attributable to an individual CMRS provider.



§ 19-5-339 - Requirement to provide enhanced 911 service; prerequisites [Repealed effective July 1, 2018]

In accordance with the Federal Communication Commission Order, no CMRS provider shall be required to provide wireless Enhanced 911 Service until such time as (a) the provider receives a request for such service from the administrator of a Public Safety Answering Point (PSAP) that is capable of receiving and utilizing the data elements associated with the service; (b) funds are available pursuant to Section 19-5-333; and (c) the local exchange carrier is able to support the wireless Enhanced 911 system.



§ 19-5-341 - Use of wireless emergency telephone service; restrictions; offense; penalties [Repealed effective July 1, 2018]

Wireless emergency telephone service shall not be used for personal use and shall be used solely for the use of communications by the public. Any person who knowingly uses or attempts to use wireless emergency telephone service for a purpose other than obtaining public safety assistance, or who knowingly uses or attempts to use wireless emergency telephone service in an effort to avoid any CMRS charges, is guilty of a misdemeanor and shall be subject to a fine of not more than Five Hundred Dollars ($ 500.00) or imprisonment of not more than thirty (30) days in the county jail, or both such fine and imprisonment. If the value of the CMRS charge or service obtained in a manner prohibited by this section exceeds One Hundred Dollars ($ 100.00), the offense may be prosecuted as a felony and punishable by a fine of not more than Five Thousand Dollars ($ 5,000.00) and imprisonment of not more than three (3) years, or both such fine and imprisonment.



§ 19-5-343 - Collection and remittance of prepaid wireless E911 charges; no liability for provider or seller of prepaid wireless telecommunications service

(1) Definitions. For purposes of this section, the following terms shall have the following meanings:

(a) "Consumer" means a person who purchases prepaid wireless telecommunications service in a retail transaction.

(b) "Department" means the Mississippi Department of Revenue.

(c) "Prepaid wireless E911 charge" means the charge that is required to be collected by a seller from a consumer in the amount established under subsection (2).

(d) "Prepaid wireless telecommunications service" means a wireless telecommunications service that allows a caller to dial 911 to access the 911 system, which service must be paid for in advance and is sold in predetermined units or dollars of which the number declines with use in a known amount.

(e) "Provider" means a person who provides prepaid wireless telecommunications service pursuant to a license issued by the Federal Communications Commission.

(f) "Retail transaction" means the purchase of prepaid wireless telecommunications service from a seller for any purpose other than resale.

(g) "Seller" means a person who sells prepaid wireless telecommunications service to another person.

(h) "Wireless telecommunications service" means commercial mobile radio service as defined by Section 20.3 of Title 47 of the Code of Federal Regulations, as amended.

(2) Collection and remittance of E911 charge. (a) Amount of Charge. The prepaid wireless E911 charge shall be One Dollar ($ 1.00) per retail transaction.

(b) Collection of charge. The prepaid wireless E911 charge shall be collected by the seller from the consumer with respect to each retail transaction occurring in this state. The amount of the prepaid wireless E911 charge shall be either separately stated on an invoice, receipt or other similar document that is provided to the consumer by the seller, or otherwise disclosed to the consumer.

(c) Application of charge. For purposes of paragraph (b) of this subsection, a retail transaction that is effected in person by a consumer at a business location of the seller shall be treated as occurring in this state if that business location is in this state, and any other retail transaction shall be treated as occurring in this state if the retail transaction is treated as occurring in this state for purposes of Section 27-65-19(1)(d)(v)3.c.

(d) Liability for charge. The prepaid wireless E911 charge is the liability of the consumer and not of the seller or of any provider, except that the seller shall be liable to remit all prepaid wireless E911 charges that the seller collects from consumers as provided in subsection (3), including all such charges that the seller is deemed to have collected where the amount of the charge has not been separately stated on an invoice, receipt, or other similar document provided to the consumer by the seller.

(e) Exclusion of E911 charge from base of other taxes and fees. The amount of the prepaid wireless E911 charge that is collected by a seller from a consumer, whether or not such amount is separately stated on an invoice, receipt or other similar document provided to the consumer by the seller, shall not be included in the base for measuring any tax, fee, surcharge or other charge that is imposed by this state, any political subdivision of this state or any intergovernmental agency.

(f) Resetting of charge. The prepaid wireless E911 charge shall be increased or reduced, as applicable, upon any change to the state E911 charge on postpaid wireless telecommunications service under Section 19-5-333. Such increase or reduction shall be effective on the effective date of the change to the postpaid charge or, if later, the first day of the first calendar month to occur at least sixty (60) days after the enactment of the change to the postpaid charge. The department shall provide not less than thirty (30) days of advance notice of such increase or reduction on the commission's website.

(3) Administration of E911 charge. (a) Time and manner of payment. Prepaid wireless E911 charges collected by sellers shall be remitted to the department at the times and in the manner provided by Chapter 65 of Title 27 with respect to sales and use taxes. The department shall establish registration and payment procedures that substantially coincide with the registration and payment procedures that apply to Chapter 65 of Title 27.

(b) Seller administrative deduction. A seller shall be permitted to deduct and retain two percent (2%) of prepaid wireless E911 charges that are collected by the seller from consumers.

(c) Audit and appeal procedures. The audit and appeal procedures applicable to Chapter 65 of Title 27 shall apply to prepaid wireless E911 charges.

(d) Exemption documentation. The department shall establish procedures by which a seller of prepaid wireless telecommunications service may document that a sale is not a retail transaction, which procedures shall substantially coincide with the procedures for documenting sale for resale transactions for sales and use tax purposes under Chapter 65 of Title 27.

(e) Disposition of remitted charges. The department shall pay all remitted prepaid wireless E911 charges over to the Commercial Mobile Radio Service Emergency Telephone Services Board within thirty (30) days of receipt, for use by the board in accordance with the purposes permitted by Section 19-5-333, after deducting an amount, not to exceed two percent (2%) of collected charges, that shall be retained by the department to reimburse its direct costs of administering the collection and remittance of prepaid wireless E911 charges. The amount of the distribution shall be determined by dividing the population of the communications district by the state population, and then multiplying that quotient times the total revenues remitted to the department after deducting the amount authorized in this subsection.

(4) No Liability. (a) No liability regarding 911 service. No provider or seller of prepaid wireless telecommunications service shall be liable for damages to any person resulting from or incurred in connection with the provision of, or failure to provide, 911 or E911 service, or for identifying, or failing to identify, the telephone number, address, location or name associated with any person or device that is accessing or attempting to access 911 or E911 service.

(b) No provider of prepaid wireless service shall be liable for damages to any person or entity resulting from or incurred in connection with the provider's provision of assistance to any investigative or law enforcement officer of the United States, this or any other state, or any political subdivision of this or any other state, in connection with any investigation or other law enforcement activity by such law enforcement officer that the provider believes in good faith to be lawful.

(c) Incorporation of postpaid 911 liability protection. In addition to the protection from liability provided by paragraphs (a) and (b) of this subsection, each provider and seller shall be entitled to the further protection from liability, if any, that is provided to providers and sellers of wireless telecommunications service that is not prepaid wireless telecommunications service pursuant to Section 19-5-361.

(5) Exclusivity of prepaid wireless E911 charge. The prepaid wireless E911 charge imposed by this section shall be the only E911 governmental funding obligation imposed with respect to prepaid wireless telecommunications service in this state, and no tax, fee, surcharge or other charge shall be imposed by this state, any political subdivision of this state, or any intergovernmental agency, for E911 funding purposes, upon any provider, seller or consumer with respect to the sale, purchase, use or provision of prepaid wireless telecommunications service.

(6) Notwithstanding any other method or formula of collection and/or distribution of the emergency telephone service charges as specified in this section and as such collection and/or distribution method or formula is specified in this section, a provider may collect and distribute the said charges in any other manner applicable to satisfy the intent and requirements of this section.






EMERGENCY TELECOMMUNICATIONS; BOARD; STANDARDS AND TRAINING; BASIC AND ENHANCED 911

§ 19-5-351 - Board of Emergency Telecommunications Standards and Training; composition; terms; votes; Chairman and Vice Chairman; adoption of rules and regulations; meetings; reports; expenses

(1) There is hereby created the Board of Emergency Telecommunications Standards and Training, which shall consist of twelve (12) members and shall operate with the administrative assistance of the Office of Law Enforcement Planning, Department of Public Safety.

(2) The Board of Emergency Telecommunications Standards and Training shall consist of one (1) representative from each of the following: the Law Enforcement Training Academy; the State Fire Academy; the Mississippi Chapter of the Associated Public Safety Communications Officers, Incorporated; the Mississippi Chapter of the National Emergency Number Association; the State Board of Health, Emergency Medical Services Division; the Mississippi Justice Information Center; the Mississippi Sheriff's Association; the Mississippi Law Enforcement Officers' Association; the Mississippi Fire Chief's Association; the Mississippi Association of Chiefs of Police; the Mississippians for Emergency Medical Service Association; and a representative from the county wherein a nuclear facility is located. Each member organization shall have one (1) vote in the selection of training programs, for a total of twelve (12) votes. A majority vote shall decide all matters brought before the board.

(a) The initial term limits of the board shall be according to the following:

(i) Associated Public Safety Communications Officers' appointee, one (1) year.

(ii) Mississippi Law Enforcement Officers' Association appointee, one (1) year.

(iii) Mississippi Fire Chief's Association appointee, one (1) year.

(iv) National Emergency Number Association appointee, two (2) years.

(v) Mississippi Sheriff's Association appointee, two (2) years.

(vi) Mississippians for Emergency Medical Service Association appointee, two (2) years.

(vii) Mississippi Association of Chiefs of Police appointee, two (2) years.

(viii) The county wherein is located a nuclear facility shall have one (1) appointee for two (2) years.

(b) After the initial period, each appointee of the associations listed above shall serve for terms of four (4) years each, but may be replaced at any time by the association appointing such representative.

(c) The remaining four (4) members of the board shall serve at the discretion of the director of the agency represented.

(3) Members of the board shall serve without compensation but shall be entitled to receive reimbursement for any actual and reasonable expenses incurred as a necessary incident to such service, including mileage, as provided in Section 25-3-41, Mississippi Code of 1972.

(4) There shall be a chairman and a vice chairman of the board elected by and from the membership of the board. The board shall adopt rules and regulations governing times and places for meetings and governing the manner of conducting its business, but the board shall meet at least every six (6) months.

(5) The Director of the Office of the Board on Law Enforcement Standards and Training shall call an organizational meeting of the board not later than thirty (30) days after July 1, 1993.

(6) The board shall report annually to the Governor and the Legislature on its activities and may make such other reports as it deems desirable.



§ 19-5-353 - Certification requirement for telecommunicators; minimum standards of training; suspension, cancellation, or recall of certificate; reprimands; notice, hearing and appeal; reapplication; penalties for employment of telecommunicator not duly qualified; other training not precluded [Repealed effective July 1, 2016]

(1) The initial minimum standard of training for local public safety and 911 telecommunicators shall be determined by the Board of Emergency Telecommunications Standards and Training. All courses approved for minimum standards shall be taught by instructors certified by the course originator as instructors for such courses.

(2) The minimum standards may be changed at any time by the Board of Emergency Telecommunications Standards and Training.

(3) Changes in the minimum standards may be made upon request from any bona fide public safety, emergency medical or fire organization operating within the State of Mississippi. Requests for change shall be in writing submitted to either the State Law Enforcement Training Academy; the State Fire Academy; the Mississippi Chapter of the Associated Public Safety Communications Officers, Incorporated; the Mississippi Chapter of the National Emergency Number Association; the Mississippi State Board of Health, Emergency Medical Services Division; the Mississippi Justice Information Center; the Mississippi Sheriff's Association; the Mississippi Fire Chief's Association; the Mississippi Association of Chiefs of Police; or Mississippians for Emergency Medical Service.

(4) The minimum standards in no way are intended to restrict or limit any additional training which any department or agency may wish to employ, or any state or federal required training, but to serve as a basis or foundation for basic training.

(5) Persons in the employment of any public safety, fire, 911 PSAP or emergency medical agency as a telecommunicator on July 1, 1993, shall have three (3) years to be certified in the minimum standards courses provided they have been employed by such agency for a period of more than one (1) year prior to July 1, 1993.

(6) Persons having been employed by any public safety, fire, 911 PSAP or emergency medical agency as a telecommunicator for less than one (1) year prior to July 1, 1993, shall be required to have completed all the requirements for minimum training standards, as set forth in Sections 19-5-351 through 19-5-361, within one (1) year from July 1, 1993. Persons certified on or before July 1, 1993, in any course or courses chosen shall be given credit for these courses, provided the courses are still current and such persons can provide a course completion certificate.

(7) Any person hired to perform the duties of a telecommunicator in any public safety, fire, 911 PSAP or emergency medical agency after July 1, 1993, shall complete the minimum training standards as set forth in Sections 19-5-351 through 19-5-361 within twelve (12) months of their employment or within twelve (12) months from the date that the Board of Emergency Telecommunications Standards and Training shall become operational.

(8) Professional certificates remain the property of the board, and the board reserves the right to either reprimand the holder of a certificate, suspend a certificate upon conditions imposed by the board, or cancel and recall any certificate when:

(a) The certificate was issued by administrative error;

(b) The certificate was obtained through misrepresentation or fraud;

(c) The holder has been convicted of any crime involving moral turpitude;

(d) The holder has been convicted of a felony; or

(e) Other due cause as determined by the board.

When the board believes there is a reasonable basis for either the reprimand, suspension, cancellation of, or recalling the certification of a telecommunicator, notice and opportunity for a hearing shall be provided. Any telecommunicator aggrieved by the findings and order of the board may file an appeal with the chancery court of the county in which such person is employed from the final order of the board. Any telecommunicator whose certification has been cancelled pursuant to Sections 19-5-351 through 19-5-361 may reapply for certification but not sooner than two (2) years after the date on which the order of the board canceling such certification became final.

(9) Any state agency, political subdivision or "for-profit" ambulance, security or fire service company that employs a person as a telecommunicator who does not meet the requirements of Sections 19-5-351 through 19-5-361, or that employs a person whose certificate has been suspended or revoked under provisions of Sections 19-5-351 through 19-5-361, is prohibited from paying the salary of such person, and any person violating this subsection shall be personally liable for making such payment.

(10) These minimum standards and time limitations shall in no way conflict with other state and federal training as may be required to comply with established laws or regulations.

(11) This section shall stand repealed on July 1, 2016.



§ 19-5-355 - Approval and completion of training; training expenses; issuance of certification

(1) When it shall be determined that training is required, a request for training shall be submitted to the Board of Emergency Telecommunications Standards and Training for approval of course, course location, estimated cost and base weekly salary of the telecommunicator to attend the course of instruction. Upon approval of training and successful completion of the training course, all expenses associated with the obtaining of such training shall be reimbursed. The local government entity or emergency service provider shall be reimbursed for the full salary and benefits of each telecommunicator completing such training.

(2) Upon completion of any course required in these minimum training standards, each telecommunicator shall be issued a certificate which shall signify successful completion of such training. When all minimum standards training has been met, copies of certificates of course completion shall be forwarded to the Board of Emergency Telecommunications Standards and Training which will then issue "Certification of Minimum Standards" to such telecommunicator. Certifications shall be issued separately for law enforcement, fire and emergency medical service telecommunicators.



§ 19-5-356 - Continuing education courses

(1) After any telecommunicator has received his or her initial minimum standard of training and has been issued the "Certification of Minimum Standards," such telecommunicator shall complete forty-eight (48) hours of continuing education courses every three (3) years. The continuing education courses, required pursuant to this subsection, must be approved by the Board of Emergency Telecommunications Standards and Training.

(2) The Board of Emergency Telecommunications Standards and Training shall reimburse each agency for the expense incurred by telecommunicators who attend approved continuing education courses as required by this section.

(3) For purposes of this section, "telecommunicator" means any person engaged in or employed as a telecommunications operator by any public safety, fire or emergency medical agency whose primary responsibility is the receipt or processing of calls for emergency services provided by public safety, fire or emergency medical agencies or the dispatching of emergency services provided by public safety, fire or emergency medical agencies and who receives or disseminates information relative to emergency assistance by telephone or radio.



§ 19-5-357 - Telephone subscriber service charge to fund training; collection of charge; special fund; use of monies in fund; training expenses [Repealed effective July 1, 2016]

(1) From and after July 1, 1993, a service charge of Five Cents (5 cent(s) ) shall be placed on each subscriber service line within the State of Mississippi. This service charge shall apply equally to both private and business lines and shall apply to all service suppliers operating within the State of Mississippi. This subscriber service charge level shall be reviewed periodically to determine if the service charge level is adequate or excessive, and adjustments may be made accordingly.

(2) Every billed service user shall be liable for any service charge imposed under this section until it has been paid to the service supplier. The duty of the service supplier to collect any such service charge shall commence upon the date of its implementation. Any such minimum standards telephone service charge shall be added to, and may be stated separately in, the billing by the service supplier to the service user.

(3) The service supplier shall have no obligation to take any legal action to enforce the collection of any emergency telephone service charge. However, the service supplier shall annually provide the Board of Emergency Telecommunications Standards and Training with a list of the amount uncollected, together with the names and addresses of those service users who carry a balance that can be determined by the service supplier to be nonpayment of such service charge. The service charge shall be collected at the same time as the tariff rate in accordance with the regular billing practice of the service supplier. Good faith compliance by the service supplier with this provision shall constitute a complete defense to any legal action which may result from the service supplier's determination of nonpayment and/or the identification of service users in connection therewith.

(4) The amounts collected by the service supplier attributable to the minimum standards telephone service charge shall be deposited monthly into a special fund hereby created in the State Treasury. The amount of service charge collected each month by the service supplier shall be remitted to the special fund no later than sixty (60) days after the close of the month. A return, in such form as prescribed by the Department of Revenue, shall be filed with the Department of Revenue, together with a remittance of the amount of service charge collected payable to the special fund. The service supplier shall maintain records of the amount of service charge collected for a period of at least three (3) years from date of collection. From the gross receipts to be remitted to the special fund, the service supplier shall be entitled to retain as an administrative fee, an amount equal to one percent (1%) thereof. This service charge is a state fee and is not subject to any sales, use, franchise, income, excise or any other tax, fee or assessment, and shall not be considered revenue of the service supplier for any purpose. All administrative provisions of the Mississippi Sales Tax Law, including those which fix damages, penalties and interest for nonpayment of taxes and for noncompliance with the provisions of such chapter, and all other duties and requirements imposed upon taxpayers, shall apply to all persons liable for fees under the provisions of this chapter, and the Commissioner of Revenue shall exercise all the power and authority and perform all the duties with respect to taxpayers under this chapter as are provided in the Mississippi Sales Tax Law except where there is a conflict, then the provisions of this chapter shall control.

(5) The proceeds generated by the minimum standards service charge shall primarily be used by the board pursuant to legislative appropriation to fund the minimum standards training program for public safety telecommunicators within the State of Mississippi. These funds shall be applied on a first-come first-served basis, which shall be determined by the date of application. All city, county and state public safety telecommunicators, including those employed by city and/or county supported ambulance services and districts, shall be eligible to receive these funds to meet minimum standards training requirements. No "for-profit" ambulance, security or fire service company operating in the private sector shall be qualified to receive these minimum standards training funds unless the company is on contract with a local government to provide primary emergency response. Law enforcement officers, fire and emergency medical personnel who are used as part-time or "fill-in" telecommunicators shall also be eligible to receive funding for this minimum standards training, provided they serve at least eight (8) hours per month as a telecommunicator. However, emergency medical personnel who are used as part-time or "fill-in" telecommunicators and are employed by any for-profit ambulance company operating in the private sector shall be eligible to receive funding for the minimum standards training, provided they serve at least twenty (20) hours per week as a telecommunicator. These funds may also be expended by the Board of Emergency Telecommunications Standards and Training to administer the minimum standards program for such things as personnel, office equipment, computer software, supplies and other necessary expenses.

(6) The Board of Emergency Telecommunications Standards and Training shall be authorized to reimburse any public safety agency or emergency medical service for meals, lodging, travel, course fees and salary during the time spent training, upon successful completion of such course. Funds may also be expended to train certain individuals to become certified instructors of the various courses included in these minimum standards in order to conduct training within the State of Mississippi.

(7) If the proceeds generated by the minimum standards service charge exceed the amount of monies necessary to fund the service, the Board of Emergency Telecommunications Standards and Training may authorize such excess funds to be available for advanced training, upgraded training and recertification of instructors. Any funds remaining at the close of any fiscal year shall not lapse into the State General Fund but shall be carried over to the next fiscal year to be used as a beginning balance for the fiscal requirements of such year.

(8) This section shall stand repealed on July 1, 2016.



§ 19-5-359 - Requirement of service suppliers and other parties to provide access to basic or enhanced 911 service; time to comply [Repealed effective July 1, 2018]

(1) Any service supplier operating within the State of Mississippi shall be required to provide access to the locally designated PSAP by dialing the three (3) digits "911" from any telephone subscriber line within such service area. Where technically available, each service supplier shall, at a county's request, provide "Enhanced 911" services. Where this capability does not technically exist, "Basic 911" shall be available as a minimum.

(2) From and after December 31, 1993, any person, corporation or entity operating a "shared tenant service" type of telephone system shall be required to provide as a minimum the location and telephone number information for each and every extension or user on such "shared tenant" system to the regulated local exchange telephone service provider where the service provider can utilize such information in the delivery of "Enhanced 911" emergency telephone service. This information shall consist of data in a format that is compatible with the service supplier's requirements in order to provide such location and telephone number information automatically in the event a call to 911 is placed from such a system. It shall be the responsibility of the operator or provider of "STS" telephone services to maintain the data pertaining to each extension operating on such system.

(3) Any CMRS providers operating within the State of Mississippi shall be required to have all trunks or service lines supplying all cellular sites and personal communications network sites contain the word "cellular" in the service supplier listing for each trunk or service line to facilitate operator identification of cellular and PCN telephone calls placed to 911.

(4) Any service suppliers engaged in the offering or operating of "Centrex" or "ESSX" telephone service within the State of Mississippi shall cause the actual location of all extensions operating in this service to be displayed at the PSAP whenever a 911 call is placed from said extension. This feature shall not be required in areas where Enhanced 911 is not in operation but shall be required should such area upgrade to Enhanced 911 service.

(5) Any local exchange telephone service suppliers offering "quick-serve" or "soft" dial tone shall provide address location information to the PSAP operating in the area where the "quick-serve" or "soft" dial tone is in operation so that the PSAP may have this address information displayed should a call to 911 be placed from such location. It shall be the responsibility of the service supplier to determine in which emergency service number area the "quick-serve" or "soft" dial tone is located.

(6) Any service suppliers operating within the State of Mississippi and providing Enhanced 911 telephone service shall have a reasonable time period, not to exceed five (5) years, to comply with data and operational standards as they are set forth by the National Emergency Number Association. This time period shall apply to data format, equipment supplied for PSAP use and for the length of time required for data updates relating to service user address information, emergency service number updates and other data updates as may be required.



§ 19-5-361 - 911 service suppliers entitled to same limitations of liability as provided to state, state agencies and local governments [Repealed effective July 1, 2018]

Any Emergency 911 service supplier, Emergency 911 Voice over Internet Protocol service supplier, and Emergency 911 CMRS provider operating within the State of Mississippi, its employees, directors, officers, agents and subcontractors, shall be entitled to receive the limitations of liability as provided to the state, or any agency or local government of the state, pursuant to Section 11-46-15, Mississippi Code of 1972.






911 ADDRESS

§ 19-5-369 - Residence owner or renter required to obtain 911 address

Each person who owns or rents a residence, building or structure shall obtain a 911 address.






REPEAL OF CERTAIN PROVISIONS

§ 19-5-371 - Repeal of §§ 19-5-303, 19-5-313, 19-5-319, 19-5-331, 19-5-333, 19-5-335, 19-5-337, 19-5-339, 19-5-341, 19-5-359, and 19-5-361

Sections 19-5-303, 19-5-313, 19-5-319, 19-5-331, 19-5-333, 19-5-335, 19-5-337, 19-5-339, 19-5-341, 19-5-359 and 19-5-361 shall stand repealed from and after July 1, 2018.









Chapter 7 - PROPERTY AND FACILITIES

§ 19-7-1 - Acquisition of certain real estate

[With regard to any county that is exempt from the provisions of Section 19-2-3, this section shall read as follows:]

The board of supervisors shall have power to accept as a gift, or to purchase for the county, so much real estate, in fee simple, at the place where the courts may be required to sit, as may be convenient and necessary for the building and use of the courthouse and jail, and, at any convenient place in the county, property for fire protection purposes and homes and farms for the poor, the purchase money to be paid out of the county treasury, and the title to the property be made to and in the name of the county.

The board of supervisors of any county may acquire, by lease or purchase, grounds and buildings or may erect buildings on grounds owned by the county or road district, to be used by the county or road district in storing and preserving road machinery, trucks, teams or other county or road district property. The same shall be paid for out of the general fund or road district fund.

[With regard to any county that is required to operate on a countywide system of road administration as described in Section 19-2-3, this section shall read as follows:]

(1) The board of supervisors shall have power to accept as a gift, or to purchase for the county, so much real estate, in fee simple, at the place where the courts may be required to sit, as may be convenient and necessary for the building and use of the courthouse, county facilities and jail, and, at any convenient place in the county, property for fire protection purposes and homes and farms for the poor, the purchase money to be paid out of the county treasury, and the title to the property be made to and in the name of the county.

(2) Subject to the provisions of Section 65-7-91, the board of supervisors of any county may purchase or lease grounds and buildings or may erect buildings on grounds owned or leased by the county, to be used by the county in storing and preserving road machinery, trucks or other county property. The same shall be paid for out of the general fund of the county or out of road maintenance and bridge funds.



§ 19-7-3 - Disposal of real estate

(1) In case any of the real estate belonging to the county shall cease to be used for county purposes, the board of supervisors may sell, convey or lease the same on such terms as the board may elect and may, in addition, exchange the same for real estate belonging to any other political subdivision located within the county. In case of a sale on a credit, the county shall have a lien on the same for the purchase money, as against all persons, until paid and may enforce the lien as in such cases provided by law. The deed of conveyance in such cases shall be executed in the name of the county by the president of the board of supervisors, pursuant to an order of the board entered on its minutes.

(2) (a) Before any lease, deed or conveyance is executed, the board shall publish at least once each week for three (3) consecutive weeks, in a public newspaper of the county in which the land is located, or if no newspaper be published in said county then in a newspaper having general circulation therein, the intention to lease or sell, as the case may be, the county-owned land and to accept sealed competitive bids for the leasing or sale. The board shall thereafter accept bids for the lease or sale and shall award the lease to the highest bidder in the manner provided by law.

(b) The board of supervisors of any county may contract for the professional services of a Mississippi-licensed real estate broker to assist in the marketing and sale or lease of the property for a reasonable commission, consistent with or lower than the market rate, for services rendered to be paid from the sale or lease proceeds.

(3) Whenever the board of supervisors shall find and determine, by resolution duly and lawfully adopted and spread upon its minutes (a) that any county-owned property is no longer needed for county or related purposes and is not to be used in the operation of the county, (b) that the sale of the property in the manner otherwise provided by law is not necessary or desirable for the financial welfare of the county, and (c) that the use of the county property for the purpose for which it is to be sold, conveyed or leased will promote and foster the development and improvement of the community in which it is located and the civic, social, educational, cultural, moral, economic or industrial welfare thereof, the board of supervisors of such county shall be authorized and empowered, in its discretion, to sell, convey, lease, or otherwise dispose of same for any of the purposes set forth herein.

(4) (a) In addition to such authority as is otherwise granted under this section, the board of supervisors, in its discretion, may sell, lease, or otherwise convey property to any person or legal entity without public notice, without having to advertise for and accept competitive bids and without appraisal, with or without consideration, and on such terms and conditions as the parties may agree if the board of supervisors finds and determines, by resolution duly and lawfully adopted and spread upon its official minutes:

(i) That the subject property is real property acquired by the county:

1. By reason of a tax sale;

2. Because the property was abandoned or blighted; or

3. In a proceeding to satisfy a county lien against the property;

(ii) That the subject property is blighted and is located in a blighted area;

(iii) That the subject property is not needed for governmental or related purposes and is not to be used in the operation of the county;

(iv) That the sale of the property in the manner otherwise provided by law is not necessary or desirable for the financial welfare of the county; and

(v) That the use of the property for the purpose for which it is to be conveyed will promote and foster the development and improvement of the community in which it is located or the civic, social, educational, cultural, moral, economic or industrial welfare thereof; the purpose for which the property is conveyed shall be stated.

(b) All costs associated with a conveyance under this subsection shall be paid by the person or entity to whom the conveyance is made.

(c) Any deed or instrument of conveyance executed pursuant to the authority granted under this subsection shall contain a clause of reverter providing that title to the property will revert to the county if the person or entity to whom the property is conveyed does not fulfill the purpose for which the property was conveyed and satisfy all conditions imposed on the conveyance within two (2) years of the date of the conveyance.

(d) In any such deed or instrument of conveyance, the county shall retain all mineral rights that it owns, together with the right of ingress and egress to remove same.

(5) Nothing contained in this section shall be construed to prohibit, restrict or to prescribe conditions with regard to the authority granted under Section 17-25-3 or Section 57-75-37.



§ 19-7-5 - Disposal of personal property

The board of supervisors shall have the power to sell and dispose of any personal property and real property belonging to the county or any subdivision thereof according to the uniform personal property and real property disposal requirements for local governments in Section 17-25-25. For purposes of this section, the term "personal property," includes, but is not limited to, equipment, vehicles, fixtures, furniture, firearms and commodities.

Nothing contained in this section shall be construed to prohibit, restrict or to prescribe conditions with regard to the authority granted under Section 17-25-3.



§ 19-7-7 - Insurance on county property

The board of supervisors may have the courthouse, jail and other buildings of the county, the furniture thereof, the books of the county, and the personal property of the county, insured against loss by fire, cyclone and tornado, and other hazards. The board of supervisors may carry steam boiler, plate glass and other miscellaneous casualty insurance against loss of county property, as in the discretion of the board of supervisors may seem proper. The cost thereof shall be paid out of the county treasury.

The boards of supervisors of two (2) or more counties may pool their risks under this section and may provide for the purchase of one or more policies of property insurance, or the establishment of a self-insurance fund or self-insurance reserves, or any combination thereof. The cost of participation shall be paid out of the general fund of the county. The administration and service of any such self-insurance program shall be contracted to a third party and approved by the Commissioner of Insurance.



§ 19-7-9 - Tagging of motor vehicles

The board of supervisors shall place license tags or identification tags on all county automobiles, trucks and tractors.



§ 19-7-11 - Erection or renovation of courthouse or jail

If a new courthouse or jail shall be required in any county, or if the courthouse or jail shall need remodeling, enlarging, or repairing, the board of supervisors shall determine the material, the dimensions, and the plan thereof, and may make the necessary contracts for the erection, remodeling, enlarging, or repairing thereof, and for furnishing the materials. The board may appoint one or more commissioners to superintend the work as it progresses, which commissioner or commissioners shall take care that the proper materials are furnished, and that the work is faithfully performed according to contract, and who, for his or their services, shall receive a reasonable compensation.

The board of supervisors of any county having two judicial districts, and in which State Highways 18 and 15 intersect, is further authorized to issue negotiable bonds of either of the judicial districts of such county for the purpose of erecting, equipping, repairing, reconstructing, remodeling, and enlarging the courthouse in and for the judicial district for which such bonds are issued. All such bonds shall be issued in like manner and subject to the same limitations and provisions as are set forth by law with reference to the issuance of county-wide bonds.



§ 19-7-13 - Employment of janitor and assistants

The board of supervisors, in its discretion, may employ a janitor and necessary assistants for the courthouse and county buildings, their salaries to be fixed by the board and to be paid out of any funds in the county treasury not otherwise appropriated.



§ 19-7-15 - Employment of caretaker of county lands

The boards of supervisors of the various counties of this state may, in their discretion, employ a competent person to look after the interest of the county in any lands that may be owned by such county other than sixteenth section or lieu lands, or lands acquired under foreclosure proceedings under deeds in trust securing loans of sixteenth section school funds, and to pay such person a salary of not exceeding Eighteen Hundred Dollars ($ 1800.00) annually for such services. Such salary will be paid out of the revenue derived from such lands, and at the end of the year during which such services are rendered. The boards of supervisors may, in their discretion, employ the county superintendent of education to perform the duties and services provided for herein, and pay such county superintendent the salary provided for herein in addition to the salary as superintendent of education.

Moreover, the boards of supervisors of said counties in this state are hereby authorized in their discretion to pay to the secretary of the superintendents of education in said counties in this state, an additional sum of Six Hundred Dollars ($ 600.00) per annum out of the revenues derived from such lands in said counties, at the end of the year during which such services are rendered. Said sum of Six Hundred Dollars ($ 600.00) per annum shall be in addition to the salaries now authorized by law to be paid to said secretaries of the county superintendents of education in this state.



§ 19-7-17 - Employment of caretaker of county lands; duties of caretaker

It shall be the duty of such person when employed to look after and collect the rents on such land, to see that the improvements on the same are kept in good condition, and to prevent waste and depredation to such property.



§ 19-7-19 - Employment of caretaker of county lands; minutes of board to be sole authority

The boards of supervisors shall not enter into a contract, as provided for in Section 19-7-15, except by placing the same on their minutes, and in the event any such contract be made without complying with this section, the party attempted to be employed shall not receive any compensation whatever for any services that he may have performed thereunder.



§ 19-7-21 - Counties conveying land for state park may lease retained mineral interests

Any county which has acquired and conveyed or may hereafter acquire and convey any land for state park purposes and has retained or does retain the mineral rights thereunder may lease the same for oil, gas and other minerals either jointly or severally.

Such lease or leases may be made only after legal advertisement for bids therefor have been published once a week for three consecutive weeks in some newspaper having a general circulation in the county. It shall be necessary to describe the property in the advertisement by its popular name and by giving a definite legal description by metes and bounds. Said lease, with the legal description of the property set out therein, shall be executed to the highest and best bidder therefore on all the tract involved and shall contain a provision therein that no part of the property involved in said lease shall be dropped during the lifetime of said lease, which shall not be for a longer period than ten years, unless production in commercial quantities results, and that if the delay rentals are not paid on all the property then said lease in its entirety shall become null and void. No lease shall become effective after its acceptance by the board of supervisors until the same shall have the written approval of the state mineral lease commission and the Mississippi Board of Park Examiners affixed thereto.

From the proceeds arising from the execution of the original lease there shall be paid all cost of advertising herein required and other expenses necessary and incident to the execution thereof, and any balance then remaining on hand and accruing thereafter as a result of the rents, profits and income accruing from the lease shall be used, first, to build necessary bridges in the particular park property affected and, second, any balance then remaining on hand shall be used to call or pay any county-wide bonds now or hereafter outstanding and, third, if there be no outstanding county-wide bonds, then such balance shall be paid into the general funds of the county.

Whenever production in commercial quantities is made on any property involved in such lease, the lessee shall not be required to pay delay rentals thereafter so long as such production continues.

The proceeds to be paid to the county from the production of the oil, gas or other minerals shall be subject to all severance taxes imposed by law, just the same as if the county was an individual or corporation.

The lessee shall be liable for all damages to property incurred by any operation in carrying out the terms of said lease.

Nothing in this section shall in any way be construed to limit, abrogate, or otherwise restrict any right, title, or interest in the State of Mississippi.



§ 19-7-23 - Furnishing of courthouse

The board of supervisors shall provide for properly furnishing the courthouse and for supplying all county offices with necessary record books, stationery, seals, presses, iron safes, tables, chairs, furniture, and all other necessary articles, and the board shall provide the chancery clerk's office with a copy of the field notes of the United States survey, transcripts of records of other counties which relate to or affect titles of property in its county, the original entries of land and the necessary township maps, and provide for the safe and orderly keeping of all the records thereof, and shall make all needful allowances, payable out of the county treasury, therefor. On the order of the circuit court, or the chancery court, the board shall allow all sums expended for supplying the offices and courtrooms with all such necessary articles, but an allowance shall not be made for printing in record books of conveyances.



§ 19-7-25 - Providing books and bookcase for courtroom

The board of supervisors of each county shall provide and have placed in the courtroom of the courthouse a suitable bookcase, with doors and lock, of sufficient capacity to hold not less than two hundred law books, in which the Mississippi reports, digests thereof, statutes of the state, and other books belonging or furnished to the county, shall be kept, The board of supervisors shall purchase any volume of said reports, digests and statutes which may be lost or destroyed, and shall have bound all of such books as need to be rebound for preservation, all of which shall be paid for out of the county treasury. Additional bookcases shall be furnished when necessary.



§ 19-7-27 - Providing bulletin boards for legal notices

The board of supervisors shall provide suitable bulletin boards, to be placed conspicuously at or near the main entrance to the courthouse, upon which all notices required to be there posted may be placed.



§ 19-7-29 - Maintenance of courthouse yard

The board of supervisors of each county may in their discretion maintain a good and sufficient fence around the courthouse yard, and, when necessary, a substantial pavement on the walks of the same, and may have shade trees planted therein, and shall provide for the absolute exclusion of all livestock therefrom. No tent or booth may be erected on the courthouse yard to be used for the advertising or the vending of any goods, wares, notions or nostrums, or for doing the business of a photographer, unless written authorization therefor is obtained from the board of supervisors. The board of supervisors may pave and improve the streets around the courthouse yard.



§ 19-7-31 - Law libraries

The board of supervisors of each county in the state shall have power, by an appropriate order or orders on its minutes, to establish and maintain in the county courthouse or other suitable public building adjacent or near thereto, a public county law library under such rules, regulations and supervision as it may from time to time ordain and establish, and to that end, the board may accept gifts, grants, donations or bequests of money, furniture, fixtures, books, documents, maps, plats or other property suitable for that purpose.

The board of supervisors shall have power to exchange or sell duplicate volumes or sets of any such books or furniture, and in case of sale, to invest the proceeds in other suitable books or furniture. The board may also purchase or lease from time to time additional books, furniture, or equipment for the public law library.

For the purpose of providing suitable quarters for the public law library, the board of supervisors may, in its discretion, expend such sums as may be deemed necessary or proper for that purpose, and may also employ a suitable person as librarian and pay the law librarian such salary as the board, in its discretion, may determine. The board may employ additional librarians or other employees on either a part-time or full-time basis and may pay these additional employees as the board, in its discretion, may determine. The board of supervisors, in their discretion, may contract with the county or municipal library for any staff or facilities as they deem necessary for the overall management and operation of the county law library. The board of supervisors may contract with the State Law Library for law library services that may be offered by the State Law Library.

In case the public law library is so established, all books, documents, furniture and other property then belonging to the county library, as provided for in Section 19-7-25, shall be transferred to and become part of the public law library, and all books, documents and publications donated by the state to the county library shall also become a part of the public law library. In that case, Sections 19-7-25 and 19-25-65, relating to the county library, shall be superseded in that county for as long as the public law library is maintained in the county.

The board of supervisors of any such county, in its discretion, may levy, by way of resolution, additional court costs not exceeding Two Dollars and Fifty Cents ($ 2.50) per case for each case, both civil and criminal, filed in the chancery, circuit and county courts or any of these in the county, and may levy, by way of resolution, additional court costs not exceeding One Dollar and Fifty Cents ($ 1.50) per case for each case, both civil and criminal, filed in the justice courts of the county, for the support of the library authorized in the county. If the additional court costs authorized in this section are levied, the clerk or judge of those courts shall collect those costs for all cases filed in his court and forward same to the chancery clerk, who shall deposit the same in a special account in a county depository for support and maintenance of the library, and the chancery clerk shall be accountable for those funds. However, no such levy shall be made against any cause of action the purpose of which is to commit any person with mental illness, alcoholic or narcotic addict to any institution for custodial or medical care, and no such tax shall be collected under this subsection on any cause of action that the proper clerk handling same deems to be in its very nature charitable and in which cause the clerk has not collected his own legal fees.

To accomplish the purposes of this section, the board of supervisors may enter into such arrangement or arrangements with the county bar association of any such county as may seem advisable for the care and operation of the law library, and the board may receive and consider, from time to time, such recommendations as the bar association may deem appropriate regarding the library.

The board of supervisors of each county in which there are two (2) judicial districts, in its discretion, may maintain a law library in each judicial district. In those counties the board, in its discretion, may pay from the county general fund or from the special fund authorized in this section all the costs authorized in this section, provided that the board shall not spend in each judicial district less than the amount of the special court costs authorized in this section and collected in each such district.

The governing authorities of any municipality, in their discretion, by resolution duly adopted and entered on their official minutes, may levy additional court costs not exceeding One Dollar and Fifty Cents ($ 1.50) per case for each conviction in the municipal court of the municipality, for the support and maintenance of the county law library in the county within which the municipality is located. The additional costs shall be collected by the clerk of the court, forwarded to the chancery clerk of the county for deposit in a special account in the county depository, and expended for support and maintenance of the county law library in the same manner and in accordance with the same procedure as provided for costs similarly collected in the chancery, circuit, county and justice courts of the county.



§ 19-7-33 - Regulation of parking on courthouse and other county lands

The board of supervisors of any county is hereby authorized and empowered to regulate the parking of motor vehicles on county public lands on which the courthouse and other county buildings are located, or any other lands under the control and jurisdiction of the county.



§ 19-7-35 - Procurement of artesian well on county property

The board of supervisors may procure an artesian well on the property used for the courthouse, jail, county farm, or poorhouse, and owned by the county, by contract with some person or corporation to complete said well on said property, or by hiring laborers, manager, and machinery to sink the well under supervision of the board or some one appointed by it to superintend the work. The cost of said well shall be paid out of the county treasury, on the allowance of the board, as other accounts against the county are paid. The board of supervisors shall make the best contracts it can in the interest of the county in procuring said well, without advertising for the bidders as required by law in letting other contracts, but having the clerk of the board write a number of persons or corporations engaged in such work, inviting them to come before the board to submit propositions. If no proposition submitted is satisfactory, the board shall not accept any proposition at that meeting, but shall extend invitations as before for another meeting, and so continue until the board gets a proposition submitted that is satisfactory.



§ 19-7-37 - Use of part of oil severance tax funds for building and permanent improvements

The board of supervisors of any county receiving a part of the oil severance tax under the provisions of Sections 27-25-501 et seq., is hereby authorized to allocate a part of the money so received to a fund or funds for building and permanent improvements for the county or for any school district or for any road district, and the money so allocated to any such fund or funds may be expended for any purpose as now authorized by law. The authority to allocate a part of the oil severance tax to a fund, or funds, for buildings and other permanent improvements shall be in addition to the authority of the board of supervisors granted by Section 27-25-3.



§ 19-7-39 - Maintenance and repair of public or private nonprofit cemeteries in certain counties

The board of supervisors of any county bordering on the Gulf of Mexico having two judicial districts and where U. S. Highways 90 and 49 intersect is authorized to maintain and repair any public or private nonprofit cemetery located within the county but located outside the corporate boundary of any municipality in the county. The expense of such maintenance may be paid from any available county funds.

The board of supervisors of any county is authorized to accept, in the name of the county, title by deed to any cemetery located within the county but located outside the corporate boundary of any municipality in the county which, due to age, abandonment of graves by private owners or for other good cause, is not being properly maintained or repaired and thereby have become detrimental to the public health and welfare. No acceptance of title by deed shall be valid unless a motion thereof shall be made at a regular or special meeting of the board, adopted by a majority of the board's membership, and entered upon the minutes. No county funds or other public funds shall be expended by the board for the purpose of purchasing such cemetery. The board shall have the power to maintain, repair, enlarge, fence or otherwise improve any cemetery, title to which has been accepted by the board.



§ 19-7-41 - Authority of county boards of supervisors to exercise power of eminent domain for construction of penitentiaries

The board of supervisors of any county is authorized to exercise the power of eminent domain for the acquisition of land whenever public necessity and convenience so requires for the construction of a penitentiary in the county. In the exercise of such power pursuant to this section with respect to the construction of a federal correctional facility or other federal penal institution, the board of supervisors of any county having a land area of more than nine hundred (900) square miles and a population of more than twenty-five thousand (25,000) but less than twenty-five thousand six hundred (25,600) according to the 1990 federal census may exercise the right of immediate possession to real property, including oil, gas and other mineral interests, as provided in Section 11-27-81 et seq.






Chapter 9 - FINANCE AND TAXATION

UNIFORM SYSTEM FOR ISSUANCE OF COUNTY BONDS

§ 19-9-1 - Purpose of bonds enumerated

The board of supervisors of any county is authorized to issue negotiable bonds of the county to raise money for the following purposes:

(a) Purchasing or erecting, equipping, repairing, reconstructing, remodeling and enlarging county buildings, courthouses, office buildings, jails, hospitals, nurses' homes, health centers, clinics, and related facilities, and the purchase of land therefor;

(b) Erecting, equipping, repairing, reconstructing, remodeling, or acquiring county homes for indigents, and purchasing land therefor;

(c) Purchasing or constructing, repairing, improving and equipping buildings for public libraries and for purchasing land, equipment and books therefor, whether the title to same be vested in the county issuing such bonds or in some subdivision of the state government other than the county, or jointly in such county and other such subdivision;

(d) Establishing county farms for convicts, purchasing land therefor, and erecting, remodeling, and equipping necessary buildings therefor;

(e) Constructing, reconstructing, and repairing roads, highways and bridges, and acquiring the necessary land, including land for road building materials, acquiring rights-of-way therefor; and the purchase of heavy construction equipment and accessories thereto reasonably required to construct, repair and renovate roads, highways and bridges and approaches thereto within the county;

(f) Erecting, repairing, equipping, remodeling or enlarging or assisting or cooperating with another county or other counties in erecting, repairing, equipping, remodeling, or enlarging buildings, and related facilities for an agricultural high school, or agricultural high school-junior college, including gymnasiums, auditoriums, lunchrooms, vocational training buildings, libraries, teachers' homes, school barns, garages for transportation vehicles, and purchasing land therefor;

(g) Purchasing or renting voting machines and any other election equipment to be used in elections held within the county;

(h) Constructing, reconstructing or repairing boat landing ramps and wharves fronting on the Mississippi Sound or the Gulf of Mexico and on the banks or shores of the inland waters, levees, bays and bayous of any county bordering on the Gulf of Mexico or fronting on the Mississippi Sound, having two (2) municipalities located therein, each with a population in excess of twenty thousand (20,000) in accordance with the then last preceding federal census;

(i) Assisting the Board of Trustees of State Institutions of Higher Learning, the Office of General Services or any other state agency in acquiring a site for constructing suitable buildings and runways and equipping an airport for any state university or other state-supported four-year college now or hereafter in existence in such county;

(j) Aiding and cooperating in the planning, undertaking, construction or operation of airports and air navigation facilities, including lending or donating money, pursuant to the provisions of the airport authorities law, being Sections 61-3-1 through 61-3-83, Mississippi Code of 1972, regardless of whether such airports or air navigation facilities are located in the county or counties issuing such bonds;

(k) Establishing rubbish and garbage disposal systems in accordance with the provisions of Sections 19-5-17 through 19-5-27;

(l) Defraying the expenses of projects of the county cooperative service district in which it is a participating county, regardless of whether the project is located in the county issuing such bonds;

(m) Purchasing machinery and equipment which have an expected useful life in excess of ten (10) years. The life of such bonds shall not exceed the expected useful life of such machinery and equipment. Machinery and equipment shall not include any motor vehicle weighing less than twelve thousand (12,000) pounds;

(n) Purchasing fire fighting equipment and apparatus, and providing housing for the same and purchasing land necessary therefor;

(o) A project for which a certificate of public convenience and necessity has been obtained by the county pursuant to the Regional Economic Development Act;

(p) Constructing dams or low-water control structures on lakes or bodies of water under the provisions of Section 19-5-92;

(q) For the purposes provided for in Section 57-75-37.



§ 19-9-3 - Bonds of roads or supervisors districts

[With regard to any county that is exempt from the provisions of Section 19-2-3, this section shall read as follows:]

The board of supervisors of any county is authorized to issue negotiable bonds of any road district or supervisors district within any such county to raise money for the purpose of constructing, reconstructing, and repairing roads, highways and bridges, and acquiring the necessary land, including land for building materials, and rights-of-way therefor.

The board of supervisors of any county designated in paragraph (h) of Section 19-9-1 is authorized to issue negotiable bonds of any supervisors district or districts in such county to raise money for the purposes described in paragraph (h) of Section 19-9-1.

All bonds issued pursuant to this section shall be issued in like manner and be subject to the same limitations and provisions as are set forth in Sections 19-9-1 through 19-9-31 with reference to the issuance of county bonds.

[With regard to any county that is required to operate on a countywide system of road administration as described in Section 19-2-3, this section shall read as follows:]

The board of supervisors of any county designated in paragraph (h) of Section 19-9-1 is authorized to issue negotiable bonds of any supervisors district or districts in such county to raise money for the purposes described in paragraph (h) of Section 19-9-1.

All bonds issued pursuant to this section shall be issued in like manner and be subject to the same limitations and provisions as are set forth in Sections 19-9-1 through 19-9-31 with reference to the issuance of county bonds.



§ 19-9-5 - Limitation of indebtedness

No county shall hereafter issue bonds secured by a pledge of its full faith and credit for the purposes authorized by law in an amount which, when added to the then outstanding bonds of such county, shall exceed either (a) fifteen percent (15%) of the assessed value of the taxable property within such county according to the last completed assessment for taxation, or (b) fifteen percent (15%) of the assessment upon which taxes were levied for its fiscal year ending September 30, 1984, whichever is greater.

However, any county in the state which shall have experienced washed-out or collapsed bridges on the public roads of the county for any cause or reason may hereafter issue bonds for bridge purposes as now authorized by law in an amount which, when added to the then outstanding general obligation bonds of such county, shall not exceed either (a) twenty percent (20%) of the assessed value of the taxable property within such county according to the last completed assessment for taxation or (b) fifteen percent (15%) of the assessment upon which taxes were levied for its fiscal year ending September 30, 1984, whichever is greater.

Provided further, in computing such indebtedness, there may be deducted all bonds or other evidences of indebtedness heretofore or hereafter issued, for the construction of hospitals, ports or other capital improvements which are payable primarily from the net revenue to be generated from such hospital, port or other capital improvement, which revenue shall be pledged to the retirement of such bonds or other evidences of indebtedness, together with the full faith and credit of the county. However, in no case shall any county contract any indebtedness payable in whole or in part from proceeds of ad valorem taxes which, when added to all of the outstanding general obligation indebtedness, both bonded and floating, shall exceed either (a) twenty percent (20%) of the assessed value of all taxable property within such county according to the last completed assessment for taxation, or (b) fifteen percent (15%) of the assessment upon which taxes were levied for its fiscal year ending September 30, 1984, whichever is greater. Nothing herein contained shall be construed to apply to contract obligations in any form heretofore or hereafter incurred by any county which are subject to annual appropriations therefor, or to bonds heretofore or hereafter issued by any county for school purposes, or to bonds issued by any county under the provisions of Sections 57-1-1 through 57-1-51, or to any indebtedness incurred under Section 55-23-8, or to bonds issued under Section 57-75-37.



§ 19-9-7 - Details of county bonds; supplemental powers conferred in issuance of bonds

All such bonds shall be lithographed or engraved, and printed in two (2) or more colors, to prevent counterfeiting, and shall be in sums not less than One Hundred Dollars ($ 100.00) nor more than Five Thousand Dollars ($ 5,000.00) each, and shall be registered as issued, be numbered in a regular series from one (1) upward, and every such bond shall specify on its face the purpose for which it was issued and the total amount authorized to be issued, and each shall be made payable to bearer, and interest shall be evidenced by proper coupons thereto attached.

Notwithstanding the foregoing provisions of this section, bonds referred to hereinabove may be issued pursuant to the supplemental powers and authorizations conferred by the provisions of the Registered Bond Act, being Sections 31-21-1 through 31-21-7.



§ 19-9-9 - Levy of special tax

The board of supervisors of such county shall annually levy a special tax upon all of the taxable property within the county, which tax shall be sufficient to provide for the payment of the principal of and the interest on such bonds according to the terms thereof.



§ 19-9-11 - Notice of intention to issue bonds; calling of election

Before issuing any bonds for any of the purposes enumerated in Sections 19-9-1, 19-9-3, the board of supervisors shall adopt a resolution declaring its intention so to do, stating the amount of bonds proposed to be issued and the purpose for which the bonds are to be issued, and the date upon which the board proposes to direct the issuance of such bonds. Such resolution shall be published once a week for at least three consecutive weeks in at least one newspaper published in such county. The first publication of such resolution shall be made not less than twenty-one days prior to the date fixed in such resolution for the issuance of the bonds, and the last publication shall be made not more than seven days prior to such date. If no newspaper be published in such county, then such notice shall be given by publishing the resolution for the required time in some newspaper having a general circulation in such county and, in addition, by posting a copy of such resolution for at least twenty-one days next preceding the date fixed therein at three public places in such county. If twenty per cent (20%), or fifteen hundred (1500), whichever is less, of the qualified electors of the county, supervisors district, or road district, as the case may be, shall file a written protest against the issuance of such bonds on or before the date specified in such resolution, then an election on the question of the issuance of such bonds shall be called and held as is provided in Sections 19-9-13, 19-9-15. If no such protest be filed, then such bonds may be issued without an election on the question of the issuance thereof, at any time within a period of two years after the date specified in the above mentioned resolution. However, the board of supervisors, in its discretion, may nevertheless call an election on such question, in which event it shall not be necessary to publish the resolution declaring its intention to issue such bonds as herein provided.



§ 19-9-13 - Notice of election

Where an election is to be called, as provided in Section 19-9-11, notice of such election shall be signed by the clerk of the board of supervisors and shall be published once a week for at least three consecutive weeks, in at least one newspaper published in such county. The first publication of such notice shall be made not less than twenty-one days prior to the date fixed for such election, and the last publication shall be made not more than seven days prior to such date. If no newspaper is published in such county, then such notice shall be given by publishing the same for the required time in some newspaper having a general circulation in such county and, in addition, by posting a copy of such notice for at least twenty-one days next preceding such election at three public places in such county.



§ 19-9-15 - Holding of election

Such election shall be held, as far as is practicable, in the same manner as other elections are held in counties. At such election, all qualified electors of such county may vote, and the ballots used at such election shall have printed thereon a brief statement of the amount and purpose of the proposed bond issue and the words "FOR THE BOND ISSUE" and "AGAINST THE BOND ISSUE," and the voter shall vote by placing a cross (X) or check mark ([checkmark]) opposite his choice on the proposition.



§ 19-9-17 - Results of election

When the results of the election on the question of the issuance of such bonds shall have been canvassed by the election commissioners of such county and certified by them to the board of supervisors of such county, it shall be the duty of such board of supervisors to determine and adjudicate whether or not three-fifths (3/5) of the qualified electors who voted in such election voted in favor of the issuance of such bonds. Unless three-fifths (3/5) of the qualified electors who voted in such election shall have voted in favor of the issuance of such bonds, then such bonds shall not be issued. Should three-fifths (3/5) of the qualified electors who vote in such election vote in favor of the issuance of such bonds, then the board of supervisors of the county may issue such bonds, either in whole or in part, within two years from the date of such election or within two years after the final favorable termination of any litigation affecting the issuance of such bonds, as such board shall deem best.



§ 19-9-19 - Maturities, interest, and signatures

All bonds issued by a county shall mature annually, with all maturities not longer than twenty (20) years, with not less than one-fiftieth (1/50) of the total issue to mature each year during the first five (5) years of the life of such bonds, not less than one-twenty-fifth (1/25) of the total issue to mature each year during the succeeding ten-year period of the life of such bonds, and the remainder to be amortized, as to principal and interest, into approximately equal annual payments, one (1) payment to mature each year for the remaining life of such bonds. However, in cases where bonds shall be issued or dated subsequent to the date fixed for making the county tax levy in the year in which such bonds are to be issued, the first maturity date of not less than one-fiftieth (1/50) of the total issue, may be fixed for any period not exceeding two (2) years from the date of the bonds with the same schedule of subsequent maturities as hereinabove set forth. Such bonds shall not bear a greater overall maximum interest rate to maturity than that allowed in Section 75-17-101, Mississippi Code of 1972. No bond shall bear more than one (1) rate of interest; each bond shall bear interest from its date to its stated maturity date at the interest rate specified in the bid; all bonds of the same maturity shall bear the same rate of interest from date to maturity; all interest accruing on such bonds so issued shall be payable semiannually or annually, except that the first interest coupon attached to any such bond may be for any period not exceeding one (1) year.

No interest payment shall be evidenced by more than one (1) coupon and neither cancelled nor supplemental coupons shall be permitted; the lowest interest rate specified for any bonds issued shall not be less than seventy percent (70%) of the highest interest rate specified for the same bond issue. The interest rate of any one (1) interest coupon shall not exceed the maximum interest rate allowed on such bonds.

Each interest rate specified in any bid must be in multiples of one-eighth of one percent ( 1/8 of 1%) or in multiples of one-tenth of one percent (1/10 of 1%), and a zero rate of interest cannot be named. The denomination, form, and place, or places, of payment of such bonds shall be fixed in the resolution or order of the board of supervisors issuing such bonds. Such bonds shall be executed by the manual or facsimile signature of the president of the board of supervisors, or the vice president in the absence or disability of the president, and countersigned by the manual or facsimile signature of the clerk thereof, with the official seal of the county affixed thereto. At least one (1) signature on each bond shall be a manual signature, as specified in the issuing resolution. The coupons may bear only the facsimile signatures of such president, or vice president and clerk. No bonds shall be issued and sold under the provisions of sections 19-9-1 to 19-9-31 for less than par and accrued interest.



§ 19-9-21 - Proceeds shall not be diverted

The proceeds of any bonds issued by a county shall be placed in the county treasury or depository, if there be one, as a special fund, and shall be used for no other purpose than that for which such bonds were authorized to be issued. If the board of supervisors of such county, or any member thereof, or any other officer, shall wilfully divert or aid or assist in diverting any such fund, or any part thereof, to any purpose other than that for which such bonds were authorized to be issued, then such person shall be guilty of a felony and, upon conviction, shall be punished by imprisonment in the state penitentiary for a term not exceeding five years and, in addition, he shall be liable personally and on his official bond for the amount so diverted. Any member of such board of supervisors may escape the penalty provided for above by requesting and having his vote recorded in the negative on any illegal diversion of the proceeds of such bonds.



§ 19-9-23 - Transfer of residue of bond proceeds

Whenever a balance shall remain of the proceeds of any bond issue after the purpose for which such bonds were issued shall have been accomplished, such balance shall forthwith be transferred to the bond and interest fund applicable to such bond issue.



§ 19-9-25 - Bond and interest funds may be used to buy outstanding bonds

Whenever there shall be on hand in any bond and interest fund an amount in excess of the amount which will be required for expenditure therefrom within the next succeeding twelve months, the board of supervisors may use such excess amount to purchase the outstanding bonds of the county which are payable from such fund whenever, in the judgment of such board the best interest of the county would be served thereby. When such bonds are purchased, they shall be cancelled and retired and shall not thereafter be resold or reissued.



§ 19-9-27 - Borrowing in anticipation of taxes

The board of supervisors of any county may borrow money in anticipation of taxes for the purpose of defraying the expenses of such county, and may issue negotiable notes of the county therefor, to mature not later than April 1 of the year succeeding the year in which they are issued. The amount of money herein authorized to be borrowed shall not be in excess of twenty-five percent (25%) of the estimated amount of taxes collected and to be collected under the last preceding annual tax levies for the particular fund for which said money is borrowed. The board of supervisors may borrow said money, as hereinbefore provided, from any available fund in the county treasury, or from any other source, and such loan shall be repaid in the manner herein provided. The notes herein authorized shall bear interest at a rate to be fixed by the board, not to exceed that allowed in Section 75-17-105, Mississippi Code of 1972, and such notes shall be payable at any place to be named by the board of supervisors. Any notes or obligations issued in excess of the amount authorized to be issued under the provisions of this section shall be void. Money may be borrowed in anticipation of ad valorem taxes under the provisions of this section, regardless of whether or not such borrowing shall create an indebtedness in excess of statutory limitations.

For the payment of such loan, the board of supervisors shall either pledge the levy of a special tax each year sufficient to pay the amount borrowed for use that year, with interest, or shall pledge that such notes shall be paid out of the first money collected from taxes for the year in which they are issued. The aforesaid special tax, if necessary, may be in excess of the rate of taxation otherwise limited by law. The notes herein authorized shall not be issued until the board of supervisors shall have published notice of its intention to issue same; said notice to be published once each week for three (3) weeks in some newspaper having a general circulation in such county, but not less than twenty-one (21) days, nor more than sixty (60) days, intervening between the time of the first notice and the meeting at which said board proposes to issue such notes. If, within the time of giving notice, twenty percent (20%), of fifteen hundred (1500), whichever is less, of the qualified electors of the county shall protest or file a petition against the issuance of such notes, then such notes shall not be issued unless authorized by a three-fifths (3/5) majority of the qualified electors of such county, voting at an election to be called and held for that purpose.



§ 19-9-28 - Borrowing in anticipation of receipt of funds from confirmed federal or state grants or loans

(1) Any county that shall have received a binding commitment from the United States of America, or any agency thereof, or the State of Mississippi, or any agency thereof, for a grant or loan may borrow money in anticipation or receipt of funds from such confirmed grant or loan unless prohibited by federal or state law or by the terms of the agreement concerning such grant or loan and may assign and pledge as security for such interim financing the proceeds of any such grant or loan. The board of supervisors may borrow said money, as hereinbefore provided, from any available fund in the county treasury, excepting the funds or accounts described in Sections 27-39-323 and 27-39-329(2)(b), or may borrow said money from any other source, and such loan shall be repaid from the first available federal funds received by the county in the manner and subject to the same terms as herein provided.

(2) Such interim financing shall be upon such terms and conditions as may be agreed upon by the issuing county and the party advancing such interim funds or the purchaser of the obligations evidencing such indebtedness; provided, however, that the principal on any such loan, including interfund loans, shall be repaid within a reasonable time after receipt of funds from the United States of America, or from the State of Mississippi, or any agency thereof, the anticipation of which gave rise to said interim financing, and provided that the interest rate on such interim financing shall not exceed that allowed in Section 75-17-107, Mississippi Code of 1972.

(3) In borrowing money under the provisions hereof, it shall not be necessary to publish notice of intention so to do or to secure the consent of the qualified electors, either by election or otherwise. Such borrowing may be authorized by resolution of the board of supervisors of the issuing county and may be evidenced by a negotiable note or notes in such form as may be prescribed in such resolution. The indebtedness incurred under this section shall not be considered when computing any limitation of indebtedness of the issuing county established by law.

(4) Such borrowing, whether or not evidenced by a negotiable note or notes, may be placed or sold at public or private sale for such price and in such manner and from time to time as may be determined by the issuing county and the issuing county may pay all expenses, premiums and commissions which its board of supervisors may deem necessary or advantageous in connection with the issuance thereof.

(5) Such borrowing shall be limited to the sum of: (a) the amount of the confirmed grant or loan; (b) the amount of interest payable on such interim financing; and (c) the reasonable cost of incurring such indebtedness or issuing the note or notes evidencing such indebtedness. All moneys borrowed under the authority of this section, including any interfund loans, shall be secured by and repaid from the grant or loan proceeds, earnings on the investment of the grant or loan proceeds and the proceeds of the interim financing, and from any other proceeds, revenues or earnings received by the issuing county in connection with such grant or loan or with the interim financing, and may be further secured by and repaid from available revenues of a county-owned utility.

(6) In the event grant or loan proceeds pledged to the repayment of the interim financing have not been received in time to pay at maturity all or a portion of the principal of and interest on the indebtedness incurred pursuant to this section, the issuing county may borrow additional moneys pursuant to this section in anticipation of the aforesaid grant or loan proceeds in order to pay at maturity the outstanding principal and interest on the indebtedness previously incurred, provided that the indebtedness originally incurred shall be promptly repaid upon receipt of proceeds of such subsequent borrowings. The issuing county may enter into agreements with one or more lenders obligating such lenders to provide such additional financing upon such terms and conditions as may be agreed upon by the issuing county and the lenders.

(7) This section, without reference to any other statute, when dealing with grant or loan anticipation notes, shall be deemed to be full and complete authority for the borrowing of such funds and the issuance of a note or notes to evidence such indebtedness, and shall be construed as an additional and alternative method therefor, and none of the present restrictions, requirements, conditions or limitations of law applicable to the issuance or sale of bonds, notes or other obligations by the issuing county in this state shall apply to the borrowing of funds under this section, and no proceedings shall be required for the borrowing of such funds other than registration and those provided for and required herein, and all powers necessary to be exercised in order to carry out the provisions of this section are hereby conferred.



§ 19-9-29 - Investment of surplus funds

Whenever any county shall have on hand any bond and interest funds, any funds derived from the sale of bonds, special funds, or any other funds in excess of the sums which will be required to meet the current needs and demands of no more than seven (7) business days, the board of supervisors of such county shall invest such excess funds in the following manner:

(a) Such excess funds shall be invested for periods of from fourteen (14) days to one (1) year in interest-bearing time certificates of deposit with or through county depositories serving in accordance with Section 27-105-303 which are willing to accept the same, at a negotiated rate of interest. The negotiated rate of interest shall be at the highest rate possible at the date of purchase or investment for such time certificates of deposit or interest-bearing accounts, but such rate of interest shall not be less than the rate of interest paid to the general public on passbook savings. The rate of interest established herein shall be the minimum rate of interest and there shall be no maximum rate of interest.

(b) The balance, if any, of such excess funds shall be invested in interest-bearing time certificates of deposit for the same maturity periods and at the same rate of interest as prescribed in paragraph (a) of this section in or through state depositories located in such county which are willing to accept the same, to the same extent as such depositories are eligible for invested state funds.

(c) To the extent that the board of supervisors finds that such excess funds cannot be invested pursuant to paragraphs (a) and (b) of this section for the stated maturity of from fourteen (14) days to one (1) year, the board of supervisors may invest such funds in any bonds or other direct obligations of the United States of America, the State of Mississippi, or any county, municipality or school district of this state, if such county, municipal or school district bonds have been approved by a reputable bond attorney or have been validated by a decree of the chancery court, or the board of supervisors may invest such funds, together with any other funds required for current operation, in obligations issued or guaranteed in full as to principal and interest by the United States of America which are subject to a repurchase agreement with a county or state depository, or the board of supervisors may deposit such funds in interest-bearing accounts with a county or state depository. Such bonds or obligations purchased may have any maturity date, provided that they shall mature or be redeemable prior to the time that the funds so invested will be needed for expenditure.

Any excess funds invested in certificates of deposit or interest-bearing accounts with county or state depositories under this section shall be secured in the manner required by Section 27-105-315. The proceeds of such certificates of deposit shall be immediately reinvested on the date of maturity in accordance with paragraphs (a), (b) and (c) of this section, unless the board of supervisors determines that such funds are required for current operation.

When bonds or other obligations have been purchased, the same may be sold or surrendered for redemption at any time, except certificates of deposit which must mature, by order or resolution of such board of supervisors. The president of the board of supervisors, when authorized by such order or resolution, shall have the power and authority to execute all instruments and take such other action as may be necessary to effectuate the sale or redemption thereof. When such bonds or other obligations are sold or redeemed, the proceeds thereof, including accrued interest thereon, shall be paid into the same fund as that from which the investment was made and shall in all respects be dealt with as are other monies in such fund. Except as hereinafter provided, any interest derived from the investments authorized in this section may, as an alternative, be deposited into the general fund of the county. Any interest derived from the investment of sums received under the terms of the federal State and Local Fiscal Assistance Act of 1972, and any subsequent revisions or reenactments of that act, shall be paid into the same fund as that from which the investment was made. Any interest derived from the investment of school bond funds shall be handled as provided in Section 37-59-43. Any interest derived from investment of other bond proceeds or from investment of any bond and interest fund, bond reserve fund or bond redemption sinking fund shall be deposited either in the same fund from which the investment was made or in the bond and interest fund established for payment of the principal or interest on the bonds. Any interest derived from special purpose funds which are outside the function of general county government shall be paid into that special purpose fund.



§ 19-9-31 - Exclusiveness of procedure

No interest-bearing indebtedness shall hereafter be incurred by any county except in the manner provided by Sections 19-9-1 through 19-9-31 or as may otherwise be provided by law.

The authority provided for the issuance of bonds for hospitals and related subjects by Sections 41-13-15 through 41-13-53 Mississippi Code of 1972, shall not be affected by the provisions of Sections 19-9-1 through 19-9-31, and the authority herein conferred relative to hospitals and related subjects shall be in addition thereto.






STATE-AID ROAD BONDS [REPEALED]



SPECIAL TAX LEVIES

§ 19-9-93 - Financing the erection, remodeling, enlargement, or repair of county buildings

The board of supervisors of any county may set aside, appropriate and expend moneys from the general fund for the erection, remodeling, enlarging, or repairing of the courthouse, jail or other county buildings.



§ 19-9-95 - Defrayal of expenses of courts of certain coast counties

The board of supervisors of any county bordering on the Gulf of Mexico and having an assessed valuation of less than Five Million Dollars ($ 5,000,000.00), is hereby authorized and empowered, in its discretion, to set aside, appropriate and expend moneys from the general fund for the purpose of defraying the expenses of the courts of the county.



§ 19-9-96 - Funding operation of youth court division

The board of supervisors of any county may, in its discretion, set aside, appropriate and expend moneys from the general fund to be used for funding of the operation of the youth court division other than a municipal youth court division. Such funds shall be expended for no other purpose than:

(a) Payment of the salaries of the referees, court administrators, youth court prosecutor when court appointed, youth court public defender, court reporters other than regular chancery court or county court reporters, clinical psychologists and other professional personnel, secretaries and other clerical or other court-appointed personnel, detention home employees, shelter home employees, halfway house employees and youth counsellors;

(b) Travel and training expenses;

(c) The operation of a youth court and related facilities, detention facilities, shelter home facilities, group homes and halfway houses;

(d) Volunteer programs or other court-authorized programs;

(e) Providing the youth court referee with a current set of the Mississippi Code of 1972 if a set has not been provided.



§ 19-9-97 - Funding for certain matters of public health

The boards of supervisors of the various counties in the state are hereby authorized, in their discretion, to set aside, appropriate and expend moneys from the general fund for treatment of the indigent sick, for the promotion of public health of the county, and for the support and maintenance of a full-time county health department. The boards of supervisors are further authorized, in their discretion, to appropriate and transfer moneys from the general fund to any state agency, department or institution for the purpose of providing health care services or having such services provided to indigent persons of the county.



§ 19-9-99 - Securing funds for eradication of fire ants

The board of supervisors of any county of the state may, in its discretion, set aside, appropriate and expend moneys from the general fund for the purpose of securing funds with which to cooperate with the Commissioner of Agriculture and Commerce in eradicating fire ants, as authorized by Section 69-25-33.



§ 19-9-101 - Securing funds for maintenance of fair associations

The board of supervisors of any county in the State of Mississippi may, in its discretion, set aside, appropriate and expend moneys from the general fund for the purpose of securing funds with which to maintain fair associations, including the upkeep, repairs and payment of the necessary prizes and awards of said associations.



§ 19-9-103 - Funds for advertisement of economic opportunities in certain counties

The boards of supervisors of all counties in the State of Mississippi situated wholly or partially in a levee district may, within their discretion, set aside, appropriate and expend moneys from the general fund for the purpose of deriving funds for advertising and bringing into favorable notice the opportunities, possibilities and resources of such counties.

The boards of supervisors of such counties may in their discretion cooperate with and appropriate funds to the Delta Council for advertising purposes as herein provided.



§ 19-9-105 - Funds for making soil survey maps and land classifications and reports thereof

The board of supervisors of any county in the State of Mississippi is hereby authorized and empowered, in its discretion, to set aside, appropriate and expend moneys from the general fund in cooperating with the Mississippi State Experiment Station and the Department of Agriculture of the United States of America in having made soil survey maps and land classifications and reports thereof.

The funds set aside for said purpose shall be appropriated by the board of supervisors upon the presentation and allowance of itemized bills therefor, as provided by law.



§ 19-9-107 - Funds for support of industrial and economic development programs in certain counties

In any Class 5 county having an area between five hundred eighty (580) and six hundred fifteen (615) square miles and having a population between twenty-one thousand, six hundred eighty-one (21,681) and twenty-two thousand, six hundred eighty-one (22,681) according to the 1950 decennial census, and traversed by U.S. Highway No. 80 and in which is located a state park or junior college, and in any Class 6 county having an area between five hundred seventy-five (575) and six hundred seventy-five (675) square miles and having a population between twenty-one thousand (21,000) and twenty-two thousand (22,000) according to the 1950 decennial census, and traversed by the Natchez Trace, and in any Class 7 county having an area in excess of six hundred forty (640) square miles and a population between sixteen thousand (16,000) and seventeen thousand (17,000) according to the 1950 decennial census, and wherein there are located producing oil or gas wells, and in any Class 1 county in which there is located a state-supported college for women and a U.S. Air Force Base, the boards of supervisors are hereby authorized and empowered, in their discretion, to set aside, appropriate and expend moneys from the general fund which shall be used for the industrial and economic development programs of said counties through donations to industrial development corporations, and to maintain and support the same.



§ 19-9-109 - Levy of ad valorem tax for purchase, operation and maintenance of fire trucks and other fire fighting equipment

In order to fund such expenditures as may arise pursuant to the authority granted by Section 19-5-97 to boards of supervisors of any county to purchase, operate, and maintain fire trucks and other fire fighting equipment, such boards of supervisors are empowered to levy an annual ad valorem tax not to exceed one-fourth ( 1/4) of one mill in such supervisors districts as participate in the provisions of Section 19-5-97. However, such tax shall not be levied upon any of the taxable property of the county or districts thereof lying in a municipality which furnishes fire protection within its corporate limits. No part of such additional levy shall be reimbursable under Sections 27-33-1 through 27-33-65, Mississippi Code of 1972.



§ 19-9-111 - Levy of tax for purpose of financing economic development districts

The board of supervisors of any county authorized to establish or cooperate in the establishment of economic development districts pursuant to Section 19-5-99 may, in its discretion, levy a tax of not more than two (2) mills against the taxable property in the county or the portion thereof comprising an economic development district, to be used to support and maintain such district. The levy so made shall be in addition to all other levies provided by law.

Before any such levy is made, the board of supervisors shall signify its intention to make such a levy and publish same in a newspaper published in said county for thirty (30) days prior to making said levy. In the event more than twenty percent (20%) or fifteen hundred (1500), whichever is less, of the qualified electors of said economic development district protest in writing to the board of supervisors against the imposition of such tax levy within thirty (30) days from the date such notice is published, then such proposed tax levy shall not be made unless same is approved by a special election called for said purpose. Said special election shall be conducted and had as provided by law.

The governing authorities of any municipality in a county, which has established an economic development district or which is included in an economic development district, may contribute to the support of such economic development district from its general fund.



§ 19-9-113 - Funds for support of soil and water conservation district

The board of supervisors of any county in the State of Mississippi, in its discretion, is hereby authorized to set aside, appropriate and expend moneys from the general fund for the support of the county's soil and water conservation district.



§ 19-9-114 - Levy of tax for construction of vocational and technical educational center

The board of supervisors of any county bordering on the Gulf of Mexico having a population according to the 1970 census of 134,582 persons, and having two cities located therein each having a population of over 30,000 persons according to the 1970 census, and in which is located a deep water port of entry and two military establishments located therein, is hereby authorized and empowered, in its discretion, to levy an additional ad valorem tax not to exceed one (1) mill to provide funds for the construction of a facility to house a county-wide vocational and technical educational center. Such additional levy may be in excess of and in addition to the rate of taxation otherwise limited by law.

The tax herein authorized shall not be levied until the board of supervisors shall have published notice of its intention to levy same. Said notice shall be published once each week for three (3) weeks in some newspaper having a general circulation in such county, but not less than twenty-one (21) days, nor more than sixty (60) days, intervening between the time of the first notice and the meeting at which said board proposes to levy such tax. If, within the time of giving notice, twenty percent (20%) or fifteen hundred (1500), whichever is less, of the qualified electors of the county shall protest or file a petition against the levy of such tax, then such tax shall not be levied unless authorized by a three-fifths (3/5) majority of the qualified electors of such county voting at an election to be called and held for that purpose.



§ 19-9-115 - Bond for special tax

When any special tax may be levied for county purposes, the board of supervisors may require the tax collector to give an additional bond for the faithful collection and payment of the same.



§ 19-9-117 - Tax levy in second judicial district of Harrison County; issuance and sale of bonds

The board of supervisors of Harrison County shall have the power and it shall be its duty to levy upon the property of the second judicial district whatever taxes may be required to meet the expenditures called for and required by the construction of the courthouse and offices and in order to secure funds for the procuring of and the erection, construction or alteration of any required building or buildings, the lands on which the same shall be, be erected, constructed, added to or altered, and any other expenditures authorized and required by law, including furnishing and equipping of said courthouse and offices. Said board shall have the power to borrow money by issuing and selling the bonds of the second district to an amount not exceeding the sum of Two Million Dollars ($ 2,000,000.00) for the aforesaid purposes as set out in this section. Said bonds shall be issued in the same manner as provided in Sections 19-9-1 through 19-9-31.






PAYMENTS TO COUNTIES IN WHICH NUCLEAR GENERATING PLANTS ARE LOCATED

§ 19-9-151 - Distributions to situs counties

The in-lieu payments made to the State Tax Commission pursuant to Section 27-35-309(3)(b), excluding payments made in excess of Sixteen Million Dollars ($ 16,000,000.00) which are required to be paid into the General Fund of the state, shall be distributed by the State Tax Commission as follows:

(a) For fiscal year 1987, fifty percent (50%) of such payment shall be paid to the situs county wherein such nuclear generating plant is located;

(b) For fiscal year 1988, forty-five percent (45%) of such payment shall be paid to the situs county wherein such nuclear generating plant is located;

(c) For fiscal year 1989, forty percent (40%) of such payment shall be paid to the situs county wherein such nuclear generating plant is located;

(d) For fiscal year 1990, thirty-five (35%) of such payment shall be paid to the situs county wherein such nuclear generating plant is located;

(e) For fiscal year 1991 and thereafter, thirty percent (30%) of such payment shall be paid to the situs county wherein such nuclear generating plant is located.



§ 19-9-153 - Distributions to municipalities within situs counties

Of the funds received pursuant to Section 19-9-151 by a situs county wherein such nuclear generating plant is located, the board of supervisors of such situs county shall distribute ten percent (10%) of each payment, upon receipt, to the most populous incorporated municipality within the county; however, if such plant is located within a municipality, such payments which would otherwise be made to the situs county pursuant to Section 19-9-151 shall be divided equally between the situs county and situs municipality.



§ 19-9-155 - Limitations on expenditure of funds by situs counties

Of the funds retained by the situs county after the payment made pursuant to Section 19-9-153, not more than Five Million Five Hundred Thousand Dollars ($ 5,500,000.00) per year may be expended by the board of supervisors of the county for any purposes for which a county is authorized by law to levy an ad valorem tax, and any funds in excess of such amount shall be expended in accordance with Section 19-9-157.



§ 19-9-157 - Payment of excess funds to governing authorities of public school districts; use of funds; borrowing in anticipation of payment

The board of supervisors of the situs county, upon receipt of the payments pursuant to Section 19-9-151 less the payment made according to Section 19-9-153, shall pay all such funds in excess of Five Million Five Hundred Thousand Dollars ($ 5,500,000.00) to the governing authorities of the public school districts in such county in the proportion that the average daily attendance for the preceding scholastic year of each school district bears to the total average daily attendance of the county for the preceding scholastic year. Such funds may be expended only for the purposes of capital improvements to school facilities and only after plans therefor have been submitted to and approved by the Educational Finance Commission or its successor. The governing authorities of such school districts may borrow money in anticipation of receipt of payments pursuant to this section and the levying authority for the school district may issue negotiable notes therefor, for the purposes set forth herein. Such loan shall be repaid from the payments received under this section by the governing authorities of the public school district. However, no public school districts within the situs county shall be entitled to any payments after January 1, 1990.






DISTRIBUTION OF REVENUE TO PUBLIC SCHOOL DISTRICTS IN COUNTIES IN WHICH LIQUEFIED NATURAL GAS TERMINALS OR CRUDE OIL REFINERIES ARE LOCATED

§ 19-9-171 - Distribution of revenue from ad valorem taxes levied on certain liquefied natural gas terminals or crude oil refineries to public school districts in situs counties

The revenue from ad valorem taxes for school district purposes that are levied upon liquefied natural gas terminals or improvements thereto constructed after July 1, 2007, crude oil refineries constructed after July 1, 2007, and expansions or improvements to existing crude oil refineries constructed after July 1, 2007, shall be distributed to all public school districts in the county in which the facilities are located in the proportion that the average daily attendance of each school district bears to the total average daily attendance of all school districts in the county. The county or municipal tax collector, as the case may be, shall pay such tax collections, except for taxes collected for the payment of the principal of and interest on school bonds or notes and except for taxes collected to defray collection costs, into the appropriate school depository and report to the school board of the appropriate school district at the same time and in the same manner as the tax collector makes his payments and reports of other taxes collected by him.









Chapter 11 - COUNTY BUDGET

§ 19-11-1 - Short title

This chapter shall be cited as the "County Budget Law."



§ 19-11-3 - Definition of clerk

The word "clerk," as used in this chapter, shall mean the chancery clerk acting in his official capacity as the clerk of the board of supervisors and as the county auditor.



§ 19-11-5 - Fiscal year

Each county of the State of Mississippi shall operate on a fiscal year basis, beginning October first and ending September thirtieth of each year.



§ 19-11-7 - Preparation and publication of annual budget

[With regard to any county which is exempt from the provisions of Section 19-2-3, this section shall read as follows:]

(1) The board of supervisors of each county of the State of Mississippi shall, at its August meeting of each year, prepare a complete budget of revenues, expenses and a working cash balance estimated for the next fiscal year, which shall be based on the aggregate funds estimated to be available for the ensuing fiscal year for each fund, from which such estimated expenses will be paid, exclusive of school maintenance funds, which shall be shown separately. Such statement of revenues shall show every source of revenue along with the amount derived from each source. The budget containing such statement of revenues and expenses shall be published at least one (1) time during August or September but not later than September 30 of the year in a newspaper published in the county, or if no newspaper is published therein, then in a newspaper having a general circulation therein.

(2) The board of supervisors shall not prepare a budget that reduces the county budget by more than twenty percent (20%) in the last year of the members' term of office if a majority of the members of the board are not reelected.

[With regard to any county which is required to operate on a countywide system of road administration as described in Section 19-2-3, this section shall read as follows:]

(1) The county administrator of each county of the State of Mississippi shall prepare and submit to the board of supervisors at its August meeting of each year a complete budget of revenues, expenses and a working cash balance estimated for the next fiscal year, which shall be based on the aggregate funds estimated to be available for the ensuing fiscal year for each fund, from which such estimated expenses will be paid, exclusive of school maintenance funds, which shall be shown separately and exclusive of the budget of the sheriff's department which shall be prepared by the sheriff. Such statement of revenues shall show every source of revenue along with the amount derived from each source. The budget, including the sheriff's budget, containing such statement of revenues and expenses shall be published at least one (1) time during August or September but not later than September 30 of the year in a newspaper published in the county, or if no newspaper is published therein, then in a newspaper having a general circulation therein.

(2) The county administrator shall not prepare a budget that reduces the county budget by more than twenty percent (20%) in the last year of the members' term of office if a majority of the members of the board are not reelected.



§ 19-11-9 - Form of budget

The budget of expenses, revenues and working cash balance shall be prepared in such form as may be necessary, upon forms to be prescribed by the State Auditor, as the head of the State Department of Audit, or by the director thereof appointed by the State Auditor. Such budget of expenses shall show in detail all estimates of the expenditures to be made out of the general county fund and its auxiliary funds, all estimates of expenditures to be made out of the road and bridge maintenance and construction funds, and all amounts to be paid out of the several bond and interest sinking funds for the bonded debt service in the next fiscal year.



§ 19-11-11 - Contents and approval of final budget

(1) The budget as finally determined, in addition to setting out separately each general item of expenditure for which appropriations are to be made and the fund out of which the same is to be paid, shall set out the total amount to be expended from each fund, the anticipated working cash balance in the fund at the close of the present fiscal year, the estimated amount, if any, which shall accrue to the fund from sources other than taxation for the new fiscal year, and the amount necessary to be raised for each fund by tax levy during such fiscal year, and the working cash balance which the board determines necessary for the next fiscal year. The board of supervisors, not later than September 15th, shall then, by resolution, approve and adopt the budget as finally determined, and enter the same at length and in detail in its official minutes, and in like manner the said board shall enter the budget of estimated expenses for the county department of education which shall have been prepared and presented to the board by the county superintendent of education as provided by law.

(2) The board of supervisors shall not adopt a budget that reduces the county budget by more than twenty percent (20%) in the last year of the members' term of office if a majority of the members of the board are not reelected.



§ 19-11-13 - Keeping of uniform system of accounts

The clerk of the board of supervisors of each county shall open and keep a regular set of books, as prescribed by the state auditor, as the head of the state department of audit, or by the director thereof appointed by the state auditor. Such set of books, known as the "uniform system of accounts for the counties," shall always be subject to inspection within office hours by any citizen desiring to inspect same. Said books shall contain accounts, under headings, corresponding with the several headings of the budget, so that the expenditures under each head may at once be known. It shall be the duty of said clerk to enter all receipts and expenditures in the said books or system of accounts monthly, post and balance the ledgers thereof at the end of each month so that all information needed for a comprehensive review of operations of the county under budgetary limitations may be readily obtainable. Such books shall be paid for out of the general county fund, upon the order of the board of supervisors.



§ 19-11-15 - Expenditure of funds

The board of supervisors of each and every county of the state shall at all times keep within the sum named in its said budget and within the annual revenue, always seeking to lessen expenditure instead of exceeding revenue and budget estimates. The amount appropriated and authorized to be expended for any item contained in such budget must not exceed the amount actually estimated for such item, and the total amount appropriated and authorized to be expended from any fund, except for capital outlay, election expenses and payment of emergency warrants and interest thereon, or for extraordinary court expenses, shall not exceed the total amount actually estimated for all purposes. The total expenditures authorized to be made from any fund shall exclude reserves added thereto, and the total shall not, in any event, exceed the aggregate of the cash balance, excluding reserves, in such funds at the close of the fiscal year immediately preceding, plus the amount of estimated revenues to accrue to such fund, as determined and fixed in the manner herein provided, and the amount which may be raised for such fund by a lawful tax levy during the current fiscal year.



§ 19-11-17 - Budget estimates not to be exceeded

No expenditures shall be made, or liabilities incurred, or warrants issued, in excess of the budget estimates as finally determined by the board of supervisors, or as thereafter revised under the provisions of this chapter. The board of supervisors shall not approve any claim, and the clerk shall not issue any warrant for any expenditures in excess of the budget estimates thus made and approved by the board of supervisors, or as thereafter revised under the provisions of this chapter, except upon the order of a court of competent jurisdiction, or for an emergency as hereinafter provided. Any violation of the provisions of this section shall make the members of the board of supervisors voting for same, and the surety upon their official bonds, liable for the full amount of the claim allowed, the contract entered into, or the public work provided for, and the state auditor, as the head of the state department of audit, shall be authorized to sue for the recovery of the sum or sums so voted.



§ 19-11-19 - Revision of county budget

(1) When it shall appear to the board of supervisors that collection of anticipated revenues from taxation and/or other sources for any fund or funds of any county will be more than the amounts estimated, or when it appears that such revenues will be less than estimated, the board of supervisors may revise the budget of expenses at any regular meeting during the fiscal year by increasing or decreasing the items of said budget in proportion to the increase or decrease in the anticipated revenue collections and/or other sources of funds. When it shall appear to the board of supervisors that some item of the budget is in excess of the requirements of said item, and that the amount budgeted to such item will not be needed during the fiscal year, the board may, at any regular meeting, transfer funds to and from items within the budget when and where needed, but no such transfer shall be made from fund to fund, or from item to item, which will result in the expenditure of any money for a purpose different from that for which the tax was levied. However, revisions as herein authorized shall not be deemed to permit any expenditures in excess of the various items of the budget as then approved, and any expenditures made in excess of the budget as then approved shall be invalid, and subsequent revision shall not validate such expenditures. The revisions made in the budget, from time to time, shall be spread upon the official minutes of the board at the meeting at which any such revision is made.

(2) The reductions authorized under this section shall not exceed the reduction restrictions under Section 19-11-11.



§ 19-11-21 - Emergency expenditures

Upon the happening of any emergency caused by fire, flood, storm, epidemic, riot or insurrection, or caused by an inherent defect due to defective construction, or when the immediate preservation of order or of public health is necessary, or when the restoration of a condition of usefulness of any public building or other property which has been destroyed by accident or otherwise, is necessary, or when mandatory expenditures required by law must be met, the board of supervisors may, upon adoption, by unanimous vote of all members present at any meeting, of a resolution stating the facts constituting the emergency and entering the same on its minutes, make the expenditures, borrow money or incur the liabilities necessary to meet such emergency, without further notice or hearing, and may revise the budget accordingly. The clerk then shall be authorized to issue emergency warrants drawn against the special fund or funds properly chargeable with such expenditures, and upon presentation of such warrants the county depository shall pay same with any money in such fund or funds available for such purpose. If at any time there shall not be sufficient money available in such fund or funds, from usual sources or from grants, transfers or donations, to pay such warrants, the board of supervisors of the county is hereby authorized to borrow the required amount, not to exceed the authorized emergency expenditure, and shall execute the notes of the county for the amount so borrowed, and the board of supervisors, in such event shall be authorized to levy a special tax, not to exceed two mills on the dollar, for the repayment of such notes, which shall be made to mature not later than the 15th day of March next succeeding the date of issuance.



§ 19-11-23 - Monthly report of clerk

At the regular meeting in each month, the clerk shall submit to the board of supervisors of the county a report showing the expenditures and liabilities incurred against each separate budget item during the preceding calendar month, and like information for the whole of the fiscal year to the first day of the month in which such report is made, together with the unexpended balance of each budget item and the unencumbered balance in each fund. He shall also set forth the receipts from property tax and, in detail, the receipts from other taxes and all other sources by each fund for the same period.



§ 19-11-25 - When appropriations made under budget lapse

All appropriations of funds made under the provisions of a budget for a fiscal year shall lapse at the end of such year, and all books shall close September 30. All disbursements and appropriations made on and after October 1, other than appropriations for incompleted improvements in process of construction, shall be charged against the current budget, and all funds actually received on and after October 1 shall be credited to the current budget. However, when the delay in presentation of any such claim is caused by a wilful act of a member of the board of supervisors or other official of the county, such supervisor or other official shall be liable on his official bond, to the claimant thereof, for the amount of same. In the administration of the Homestead Exemption Law of 1946, however, the time shall be extended to October 20 following the close of the fiscal year, for both the payment of claims and the accounting of revenue, belonging to and/or accruing to the immediately prior fiscal year.



§ 19-11-27 - Certain expenditures for last year of term limited

No board of supervisors of any county shall expend from, or contract an obligation against, the budget estimates for road and bridge construction, maintenance and equipment, made and published by it during the last year of the term of office of such board, between the first day of October and the first day of the following January, a sum exceeding one-fourth ( 1/4) of such item of the budget made and published by it, except in cases of emergency. The clerk of any county is prohibited from issuing any warrant contrary to the provisions of this section. No board of supervisors nor any member thereof shall buy any machinery or equipment in the last six (6) months of their or his term unless or until he has been elected at the general election of that year. The provisions of this section shall not apply to a contract, lease or lease-purchase contract executed pursuant to the bidding requirements in Section 31-7-13 and approved by a unanimous vote of the board. Such unanimous vote shall include a statement indicating the board's proclamation that the award of the contract is essential to the efficiency and economy of the operation of the county government.






Chapter 13 - CONTRACTS, CLAIMS AND TRANSACTION OF BUSINESS WITH COUNTIES

IN GENERAL

§ 19-13-11 - Contracts not to be made in vacation; approval

A board of supervisors shall not empower or authorize any one or more members of such board, or other person, to let or make contract for the building or erection of public works of any description, or for working public roads, in vacation or during a recess of said board, except as provided in Title 65 of the Mississippi Code of 1972 in cases of emergency when a bridge or road has been or is about to be damaged by floods or otherwise, and in other special cases. All other contracts shall be made and approved by said board in open session, and it shall be the duty of the board of supervisors to accept the lowest responsible bid for the erection or construction of all public buildings, bridges or public works, or for the execution of any other contract. Any bidder will be deemed responsible who will enter into bond, with sufficient sureties, according to law, to be approved by said board, in double the amount of the bids made by such bidder for the prompt, proper and efficient performance of his contract. All contracts made in violation of any of the provisions of law shall be void.



§ 19-13-15 - Payment for work not to be made until inspection; partial payments

[For contracts executed prior to July 1, 1984, the following provisions apply:]

The board of supervisors shall never make a payment to any contractor for building or repairing a bridge, or for doing any work on a public road, public building or other public work, where the contract price exceeds Two Hundred Dollars ($ 200.00) but is less than One Thousand Dollars ($ 1,000.00), without first having the same inspected and accepted by a committee, and having the certificate of the committee, under oath filed and entered on the minutes of the board. Such committee shall be appointed by the board of supervisors for that purpose and shall consist of at least two (2) members of the board of other districts than the one in which the work is done. The board shall not be bound by the acceptance of the committee, and shall never pay for the work in such cases until the specifications therefor are complied with and the work completed. In all cases of public work let by the board of supervisors where the contract price exceeds One Thousand Dollars ($ 1,000.00), the board may contract so as to provide for making partial payments to the contractor therefor as the work progresses. In no case shall the retained amount of such partial payments be less than two and one-half percent (2 1/2 %) nor more than ten percent (10%) of the value of the work done and material used in the performance of the contracts, such value to be estimated by some competent person employed by the board to superintend such work, and not until the superintendent shall furnish to the board such estimate, in writing, on his oath as to the correctness of such estimate, which estimate, with the oath annexed thereto, shall be filed with and recorded in the minutes of the board; provided, however, the amount retained by the prime contractor from each payment due the subcontractor shall not exceed the percentage withheld by the board of supervisors from the prime contractors. Before such person employed by the board shall enter upon the discharge of the duty of supervising such work, and before he shall furnish any estimate as to the value of the work done, he shall enter into bond in such penalty as may be fixed by the board, with sufficient sureties, to be approved by the board, and conditioned for the faithful performance of his duties as superintendent of such work, which bond shall be filed and preserved by the board, and shall be liable to suit thereon in the name of the county, for any misfeasance or malfeasance on the part of such superintendent touching the performance of his duties. The board shall not be bound by the estimate of such superintendent, nor shall the making of any partial payments on any public work, as above provided, be construed as an acceptance of the work and materials so inspected by such superintendent. The board shall not make the final payment on any such works or building without first having the same inspected as a whole and accepted by a committee of the board, as hereinbefore provided, and until the specifications are complied with and the work completed.

[For contracts executed on or after July 1, 1984, the following provisions apply:]

(1) The board of supervisors shall never make a payment to any contractor for building or repairing a bridge, or for doing any work on a public road, public building or other public work, where the contract price exceeds Two Hundred Dollars ($ 200.00) but is less than One Thousand Dollars ($ 1,000.00), without first having the same inspected and accepted by a committee, and having the certificate of the committee, under oath filed and entered on the minutes of the board. Such committee shall be appointed by the board of supervisors for that purpose and shall consist of at least two (2) members of the board of other districts than the one in which the work is done. The board shall not be bound by the acceptance of the committee, and shall never pay for the work in such cases until the specifications therefor are complied with and the work completed. In all cases of public work let by the board of supervisors where the contract price exceeds One Thousand Dollars ($ 1,000.00), the board may contract so as to provide for making partial payments to the contractor therefor as the work progresses. In no case shall the retained amount of such partial payments be less than two and one-half percent (2 1/2%) nor more than ten percent (10%) of the value of the work done and material used in the performance of the contracts, such value to be estimated by some competent person employed by the board to superintend such work, and not until the superintendent shall furnish to the board such estimate, in writing, on his oath as to the correctness of such estimate, which estimate, with the oath annexed thereto, shall be filed with and recorded in the minutes of the board; provided, however, the amount retained by the prime contractor from each payment due the subcontractor shall not exceed the percentage withheld by the board of supervisors from the prime contractors. Before such person employed by the board shall enter upon the discharge of the duty of supervising such work, and before he shall furnish any estimate as to the value of the work done, he shall enter into bond in such penalty as may be fixed by the board, with sufficient sureties, to be approved by the board, and conditioned for the faithful performance of his duties as superintendent of such work, which bond shall be filed and preserved by the board, and shall be liable to suit thereon in the name of the county, for any misfeasance or malfeasance on the part of such superintendent touching the performance of his duties. The board shall not be bound by the estimate of such superintendent, nor shall the making of any partial payments on any public work, as above provided, be construed as an acceptance of the work and materials so inspected by such superintendent. The board shall not make the final payment on any such works or building without first having the same inspected as a whole and accepted by a committee of the board, as hereinbefore provided, and until the specifications are complied with and the work completed.

(2) The board of supervisors may make partial payments for the work done and materials used in performance of all contracts for public buildings and public works upon certification in writing to the board by the architect or engineer on the project; and on all such contracts for work done and materials used in performance of said contracts a percentage of not less than two and one-half percent (2 1/2%) of each estimate thereon paid shall be retained until final acceptance of such project.

(3) On any contract as described in this section, except for a contract for building or repairing a bridge or doing any work on a public road, of which the total amount is Seven Hundred Fifty Thousand Dollars ($ 750,000.00) or greater, ten percent (10%) shall be retained until the work is at least fifty percent (50%) complete, on schedule and satisfactory in the architect's and/or engineer's opinion. At such time fifty percent (50%) of that retainage shall be returned to the prime contractor for distribution to the appropriate subcontractors and suppliers who are on schedule and performing satisfactorily, in the opinion of the prime contractor. Thereafter, a five percent (5%) retainage shall be withheld.



§ 19-13-17 - Purchase of road equipment

[With regard to any county that is exempt from the provisions of Section 19-2-3, this section shall read as follows:]

A board of supervisors purchasing tractors, trucks and other machinery or equipment for constructing, reconstructing and maintaining the public roads shall not pay, or agree or contract to pay, more therefor than the then prevailing manufacturer's retail list price at the factory, plus freight and sales tax, any federal excise tax, and a reasonable service and assembly charge. The board may provide for the payment of all or any portion of such price over the useful life of the property as determined according to the most recent asset depreciation range (ADR) guidelines for the Class Life Asset Depreciation Range System established by the Internal Revenue Service pursuant to the United States Internal Revenue Code and regulations thereunder or comparable depreciation guidelines with respect to any equipment not covered by ADR guidelines; provided, however, that no installment contract described in this sentence may be executed by the board during the last year of the board's term of office. All such deferred payments shall be represented by notes of the county, or a separate road district or supervisors district thereof, as the case may be, to be dated at or after the time of delivery of the machinery, bearing interest at a rate not exceeding that allowed in Section 75-17-105, from date until paid, and payable to the seller of the machinery, or the purchaser of the notes, out of the road fund of the county or district. All such notes for any purchase shall be payable on the fifteenth day of June or the fifteenth day of December, the first to be payable not more than one (1) year after date. Said notes shall be signed by the president of the board, and countersigned by the clerk thereof, under the seal of the county. Said notes may be validated in the manner provided by law, and may be delivered to the seller of the machinery, or to any person who will purchase the same at a lower rate of interest than said seller is willing to accept, or at a like rate of interest plus a premium, any money received from a sale of such notes to be applied to the payment of the balance due on said machinery, and any surplus to be paid into the road fund of the county or district, as the case may be. On the first business day of each month in which any such note matures, the clerk shall docket the principal amount of such note, with interest thereon to maturity, as a claim against the county, in favor of the last known holder of such note, and the board shall allow the same at its regular meeting held that month without further presentation, proof or demand, to be paid as other claims in its proper order.

In all advertisements for bids for road machinery or equipment under this section, the board of supervisors shall insert in such advertisements a statement as to whether or not the road machinery or equipment purchased is to be paid for in cash, or is to be purchased upon installment payments as authorized herein. All indebtedness incurred under the provisions hereof may be incurred by the board without the necessity of calling an election thereon, receiving a petition therefor, or giving notice of the intention of the board to incur such indebtedness. However, no indebtedness shall be hereafter incurred under the provisions of this section which, when added to the amount of notes incurred hereunder which are then outstanding shall require the use in the retirement of such notes in any one (1) year of more than fifty percent (50%) of the amount available to the county, separate road district, or supervisors district, as the case may be, for the maintenance of roads and bridges for the preceding fiscal year. The amount available for the maintenance of roads and bridges shall be deemed to be the sum of the amounts produced by the county's or district's share of the state gasoline and motor vehicle privilege license tax, less that amount required by law to be set aside for the payment of bonds, together with the amount produced by the road and/or bridge ad valorem tax levy for such county or district, as the case may be. Nothing herein, however, shall be construed to invalidate any indebtedness previously incurred and now outstanding.

When any county, separate road district, or supervisors district has heretofore incurred, or shall hereafter incur an indebtedness under the provisions of this section for the purchase of road machinery or equipment, it shall be the duty of the chancery clerk of such county to deduct each month from the distribution of the state gasoline tax which would otherwise be paid to such county or district (but not from the amount required by law to be set aside for the payment of bonds) a proportionate amount of the sum which will be due as the principal of and interest upon the next installment to be paid on such indebtedness, it being the intention of this section to provide that if the indebtedness be payable in semiannual installments then there shall be set aside each month out of said distribution of state gasoline tax one-sixth ( 1/6) of the amount which will be necessary to pay the principal of and any interest upon the next installment to become due, and that a like method of computation shall be followed in all cases in determining the amount to be so set aside. All amounts so deducted under the provisions of this section shall be kept in a separate fund of the county, separate road district, or supervisors district, as the case may be, and shall be expended for no other purpose than the payment of the principal and interest of said indebtedness until the same be paid. Should said separate fund so created not be sufficient for the payment of the next maturing installment of principal and interest when the same becomes due, there shall be transferred thereto from the road and bridge fund such amount as will make the separate fund sufficient for the purpose.

If any person, firm, corporation or association, or any agent or employee thereof, shall willfully claim and receive any amount from any county, separate road district, or supervisors district, as the purchase price of, or as any installment upon the purchase price of, any road machinery or equipment where the provisions of this section have not been complied with, or if any member of the board of supervisors shall knowingly vote for the payment of any unauthorized claim for the purchase price, or any installment upon the purchase price, of any road machinery or equipment, then such person, firm, corporation, association or member of the board of supervisors, shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding double the amount of such unauthorized claim, or by imprisonment in the county jail for not more than six (6) months, or by both such fine and imprisonment.

[With regard to any county that is required to operate on a countywide system of road administration as described in Section 19-2-3, this section shall read as follows:]

A board of supervisors purchasing tractors, trucks and other machinery or equipment for constructing, reconstructing and maintaining the public roads may provide for the payment of all or any portion of the price thereof over the useful life of the property as determined according to the most recent asset depreciation range (ADR) guidelines for the Class Life Asset Depreciation Range System established by the Internal Revenue Service pursuant to the United States Internal Revenue Code and regulations thereunder or comparable depreciation guidelines with respect to any equipment not covered by ADR guidelines; provided, however, that no installment contract described in this sentence may be executed by the board during the last year of the board's term of office. All such deferred payments shall be represented by notes of the county, to be dated at or after the time of delivery of the machinery, bearing interest at a rate not exceeding that allowed in Section 75-17-105, from date until paid, and payable to the seller of the machinery, or the purchaser of the notes, out of the road fund of the county. All such notes for any purchase shall be payable on June 15 or December 15, the first to be payable not more than one (1) year after date. Said notes shall be signed by the president of the board, and countersigned by the clerk thereof, under the seal of the county. Said notes may be validated in the manner provided by law, and may be delivered to the seller of the machinery, or to any person who will purchase the same at a lower rate of interest than said seller is willing to accept, or at a like rate of interest plus a premium, any money received from a sale of such notes to be applied to the payment of the balance due on said machinery, and any surplus to be paid into the road fund of the county. On the first business day of each month in which any such note matures, the clerk shall docket the principal amount of such note, with interest thereon to maturity, as a claim against the county, in favor of the last known holder of such note, and the board shall allow the same at its regular meeting held that month without further presentation, proof or demand, to be paid as other claims in its proper order.

In all advertisements for bids for road machinery or equipment under this section, the board of supervisors shall insert in such advertisements a statement as to whether or not the road machinery or equipment purchased is to be paid for in cash, or is to be purchased upon installment payments as authorized herein. All indebtedness incurred under the provisions hereof may be incurred by the board without the necessity of calling an election thereon, receiving a petition therefor, or giving notice of the intention of the board to incur such indebtedness. However, no indebtedness shall be hereafter incurred under the provisions of this section which, when added to the amount of notes incurred hereunder which are then outstanding shall require the use in the retirement of such notes in any one (1) year of more than fifty percent (50%) of the amount available to the county for the maintenance of roads and bridges for the preceding fiscal year. The amount available for the maintenance of roads and bridges shall be deemed to be the sum of the amounts produced by the county's share of the state gasoline and motor vehicle privilege license tax, less that amount required by law to be set aside for the payment of bonds, together with the amount produced by the road and/or bridge ad valorem tax levy for such county. Nothing herein, however, shall be construed to invalidate any indebtedness previously incurred and now outstanding.

When any county has heretofore incurred, or shall hereafter incur an indebtedness under the provisions of this section for the purchase of road machinery or equipment, it shall be the duty of the chancery clerk as county treasurer to pay the principal of and interest upon the indebtedness in semiannual installments from the road maintenance and bridge funds.

If any person, firm, corporation or association, or any agent or employee thereof, shall willfully claim and receive any amount from any county as the purchase price of, or as any installment upon the purchase price of, any road machinery or equipment where the provisions of this section have not been complied with, then such person, firm, corporation or association shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding double the amount of such unauthorized claim or by imprisonment in the county jail for not more than six (6) months, or by both such fine and imprisonment.



§ 19-13-19 - Purchase of surplus road equipment from federal agencies

The authority is hereby granted to boards of supervisors to purchase tractors, trucks and other machinery or equipment for use of the county or any road district of any county in constructing, reconstructing and maintaining public roads from any agency of the federal government authorized to sell and dispose of surplus property.

Such purchases may be made without first having advertised for bidders and without competitive bids having first been submitted.



§ 19-13-21 - Repairs of road equipment

The board of supervisors of any county which owns any tractor, truck, or other road machinery or equipment, or any district of which owns any such machinery or equipment, may at any time have the same repaired, or purchase necessary repair parts therefor, where it is necessary to use the machinery or equipment in constructing, reconstructing or maintaining the public roads, whether or not there is then a sufficient amount in the fund out of which the cost thereof must be paid to pay the same. The claim for the repairs or repair parts shall be allowed in due course when filed, and be paid in its proper order as other claims. However, if any repairs herein permitted to be made after the first day of July of the last year of the term of office of the members of the board making such repairs shall exceed the sum of Five Thousand Dollars ($ 5,000.00), the repairs shall not be made unless and until the board of supervisors, or a majority of the members thereof, shall have authorized the making of the repairs at a regular meeting of the board, or a special meeting called for that purpose.



§ 19-13-22 - Road maintenance agreements with certain taxpayers

A county may, by resolution spread upon its minutes, enter into a road maintenance agreement with a taxpayer that is eligible for the reduced severance tax levied pursuant to Section 27-25-503(1)(c) or 27-25-703(1)(b).



§ 19-13-23 - Presentation of claims against county for allowance

Any person having a just claim against any county shall first file the same on or before the last day of the month for which such claim may be payable, with the clerk of the board of supervisors for presentation to the board for allowance, which said claim shall be properly dated and itemized, and shall be accompanied by any evidence of performance or delivery as required by Section 19-13-25. The claimant may amend said claim at any time before final rejection or allowance, and may appear before the board and submit further evidence or argument in support thereof, having a continuance for either or both of said purposes if desired.



§ 19-13-25 - Itemization of claims for sales of personal property

All claims filed for allowance by a board of supervisors which are based upon a sale or sales of any personal property shall be sufficiently itemized to show in detail the kind, quantity and price of the articles sold. Claims covering the sale of lumber shall be itemized so as to show in detail the grade or grades thereof, the amount of each different size of lumber covered by said invoice or statement, together with the total number of feet of each different grade and size, and the price per thousand feet at which it is sold, stated separately for each different grade and size. Each itemized invoice or statement so filed shall be accompanied by either (1) a receipt, in like detail, properly dated, and signed by a public officer, agent or employee authorized to accept delivery of such property, or, (2) a bill of lading or shipping receipt issued by a common carrier making delivery of such property, the rules of which carrier require a receipt to be given by the consignee on delivery, or (3) an affidavit of the seller, his agent or employee, showing how, where, when, and to whom delivery of such property was made. Where an affidavit is filed as proof of delivery, if delivery was by mail, the affidavit must have attached thereto a post office registry or insurance receipt, and if delivery was made by car, truck, or other public or private conveyance or means, the affidavit must state the name and address of the party actually making the delivery, and the make and license number of any car or truck used therein, as well as the other matters above required. The person so mailing or making actual delivery of such property shall, for the purpose of making such affidavit only, be considered an agent or employee of the seller. It is expressly provided, however, that no claim not first filed with the clerk of the board of supervisors shall be allowed until the seller has filed such claim in accordance with the requirements of this section.



§ 19-13-27 - Docket of claims

The clerk of the board of supervisors shall be supplied with, and shall keep as a record of his office, a book to be styled "The Docket of Claims," in which he shall enter monthly all demands, claims and accounts against the county presented to him during the month. The docket shall provide spaces for the name of the claimant, the number of the claim, the amount of the claim, and on what account. All demands, claims and accounts filed against the county shall be preserved by the clerk as a permanent record, and numbered to correspond with the warrants to be issued therefor, if allowed. Immediately upon being notified of any judgment being rendered against the county, the clerk shall docket the same as a claim for allowance and payment as provided by law. Any claimant who has filed a claim with the clerk of the board of supervisors in the manner provided in Section 19-13-25 whose said claim is not allowed because of the failure of such clerk to keep the docket of claims as herein required, shall be entitled to recover the amount of such claim from such clerk on his official bond. Failure of the clerk to keep the docket of claims as herein required shall render such clerk liable to the county in the amount of Five Hundred Dollars ($ 500.00), and the Auditor of Public Accounts, upon information to the effect that such claims docket has not been kept, shall proceed immediately against such clerk for the collection of said penalty.



§ 19-13-29 - Duties of clerk in receiving, filing and paying claims

When claims against the county shall be presented to the clerk thereof, said clerk shall mark "filed" on each such claim, as of the date of presentation of same, and shall audit, number, and docket the same consecutively under the heading of each fund in the book of accounts required by Section 19-11-13 out of which the same shall be paid. The said clerk shall file the claims in like manner, and shall safely preserve the same as records of his office. Each year's records shall be kept separate and begin with a new number for each year, and thence run in regular order for that year.

In issuing any warrant under order of the board of supervisors to pay any one of said claims so numbered and kept, said clerk shall enter the number of the claim and designate the fund against which allowed in the body of the warrant so that the claim may be easily found and identified, and so that possible duplication may be avoided.

For failure to perform any duty required of him herein, said clerk shall not be entitled to the compensation now provided by law for such duty, when performed, and the board of supervisors shall be prohibited from authorizing payment of the same to said clerk, but, instead, said board shall be authorized to employ a competent person to perform any duty which such clerk has failed to perform, either in his capacity as the clerk of the board or as the county auditor, and pay to such person the compensation now provided by law for such services, as aforesaid.

Any claim filed with the clerk on or before the last working day in the month prior to the next regular meeting of the board of supervisors at which claims are considered pursuant to Section 19-13-31 shall be so docketed as to be considered by the board of supervisors at such meeting.



§ 19-13-31 - Disposition of claims

(1) At each regular meeting of the board, the claims docket shall be called and all claims then on file, not previously rejected or allowed, shall be passed upon in the order in which they are entered upon the docket. All claims found by the board to be illegal, and which cannot be made legal by amendment, shall be rejected or disallowed. All other claims shall be audited, and all those found proper upon due proof shall be allowed in the order in which they appear on the docket, whether or not there shall then be sufficient money in the several funds on which warrants must be drawn for their payment. Those claims as to which a continuance is requested by the claimant, and those found to be defective but which might be perfected by amendment shall be continued. When any claim is allowed by the board, it shall see that the claims docket correctly specifies the name of the claimant, the number of the claim, the amount allowed, and on what account. The president, or the vice president in the absence or disability of the president, of the board of supervisors shall check the claims docket at the close of each day's business and shall verify the correctness of all docket entries made during the day. He shall sign his name at the end of the docket entries covering the day's business, but it shall not be necessary that he sign the claims docket under each claim allowed or otherwise disposed of. The board shall enter an order on its minutes approving the demands and accounts allowed, but it shall only be necessary to refer to such demands and accounts by the numbers as they appear on the claims docket.

If the board shall reject any such claim in whole or in part, or refuse, when requested at a proper time, to pass finally thereon, the claimant may appeal to the circuit court, or may bring suit against the county on such claim. In either case, if the claimant recovers judgment and notifies the clerk of the board of supervisors, and if no appeal be taken to the Supreme Court, the board shall allow the same, and a warrant shall be issued therefor.

If the terms of the invoice provide a discount for payment in less than forty-five (45) days, boards of supervisors shall preferentially process it and use all diligence to obtain the savings by compliance with the invoice terms, if it would be cost effective.

In processing claims of vendors the board of supervisors shall be subject to the provisions of Sections 31-7-301, 31-7-305, 31-7-309, 31-7-311 and 31-7-313.

(2) Notwithstanding the provisions of this section to the contrary, the chancery clerk may be authorized by an order of the board of supervisors entered upon its minutes, to issue pay certificates against the legal and proper fund for the salaries of officials and employees of the county or any department, office or official thereof without prior approval by the board of supervisors as required by this section for other claims, provided the amount of the salary has been previously entered upon the minutes by an order of the board of supervisors, or by inclusion in the current fiscal year budget and provided the payment thereof is otherwise in conformity with law and is the proper amount of a salaried employee and for hourly employees for the number of hours worked at the hourly rate approved on the minutes.



§ 19-13-33 - Certain allowances unlawful

It shall be unlawful for the board of supervisors to allow a greater sum for any account, claim, or demand against the county than the amount actually due thereon, dollar for dollar, according to the legal or ordinary cash compensation for such services rendered, or for salaries or fees of officers, or for materials furnished, or to issue county warrants or orders upon such accounts, claims or demands, when allowed for more than the actual amount so allowed, dollar for dollar. Any illegal allowance by such board may be inquired into by the proper tribunal, upon legal proceedings for that purpose, whenever such matter may come into question in any case.



§ 19-13-35 - Penalty for unauthorized appropriations

If any person shall claim and receive from the board of supervisors of a county any fee or compensation not authorized by law, or if a member of such board shall knowingly vote for the payment of any such unauthorized claim, or any appropriation not authorized by law, he shall be subject to indictment, and, on conviction, be fined not exceeding double the amount of such unlawful charge, or may be imprisoned in the county jail not more than three months, or be subject to both such fine and imprisonment.



§ 19-13-39 - How member may avoid liability

Any member of the board of supervisors may have his vote, on any question before the board, recorded on the minutes of the board at the time of such vote, and a member who voted against any unauthorized appropriation of money shall not be liable therefor.



§ 19-13-41 - Supervisors to furnish printed blank warrants

The board of supervisors of each county shall provide printed warrants, with proper blanks, bound in book form, with a sufficient blank margin, to be used in drawing money out of the county treasury, and such warrants, so printed and bound, as may be needed to draw money out of the school fund.



§ 19-13-43 - Warrants; assignment thereof

Warrants shall be drawn by the clerk, under his seal of office, in favor of the claimants, on all demands, claims and accounts allowed by the board, in the order of their allowance, against the several funds in the county depository from which such allowed claims must be paid. The board of supervisors of any county may, in its discretion, adopt the use of a standard check signing machine to be used in lieu of the manual signing of warrants by the clerk, under such terms and conditions as the board shall deem meet and proper for the protection of the interest of the county. No warrant shall be signed, removed from the warrant book, nor delivered by the clerk until there is sufficient money in the fund upon which it is drawn to pay the same and all prior unpaid warrants drawn upon that fund, whether delivered or not. The owner of any claim so allowed may, either before or after allowance, transfer the same by assignment, and the holder of such assignment shall be entitled to receive the warrant therefor at the proper time by presenting such assignment to the clerk at any time before delivery of such warrant to the original claimant.



§ 19-13-45 - Registration and payment of warrants

All county warrants shall be registered in a book to be provided by the board for that purpose, and the fact of registration shall be noted on the back of the warrant. The county depository shall pay warrants in the order of their registration, unless there be sufficient funds in the treasury to pay all registered warrants. This order of payment shall not however apply to jury or witness certificates, nor to warrants used in payment of taxes. A warrant not presented for payment within one year after date of its registration shall lose its priority. When warrants so used in the payment of taxes are turned over to the county depository by the tax collector in settlement the said tax collector shall make a list of said warrants so paid for taxes, showing date of registration of said warrants and showing by whom and on what dates said warrants were so paid for taxes, and said list shall have attached to it the affidavit of said tax collector that said warrants were actually received by his office in payment of taxes from the parties and on the dates as set out in said list.



§ 19-13-47 - Oath required

The county depository shall not receive a jury or witness certificate nor a school warrant from any clerk, sheriff, or any county officer in settlement unless the officer make oath that he received the same in payment of taxes due the county, or that he paid the holder the full sum of its face value, without discount or abatement.



§ 19-13-49 - Claims for livestock killed or injured in dipping process

Any owner of livestock making claim under § 19-5-13 for damages for the death or injury of such livestock occasioned through the process of dipping or as a result of such dipping for the eradication of cattle tick, shall first make proof of the amount of his loss or damage to the board of supervisors. When conclusive proof has been made or submitted to the board and there is no evidence of contributory negligence on the part of the owner and the board is satisfied that the said owner has suffered such loss, then the board of supervisors shall pay to such owner out of the general county funds, such amount as will compensate him for his loss or damage. If the board of supervisors shall refuse to pay such claims, or any part of them, the owner shall have the right of action against the county where such damage occurred.



§ 19-13-51 - Defective bridges, causeways, and culverts; damages allowable for injury suffered therefrom

The board of supervisors of any county shall have the power, in its discretion, to allow damages sustained to stock and other property injured or destroyed while traveling along the public highways maintained by the county where such loss is caused by defects in a bridge, causeway or culvert in such highway. No such payment shall be allowed unless such defect in such bridge, causeway or culvert was the proximate cause of the injury and was not apparent or discoverable by the exercise of reasonable diligence, and no such payment shall be made unless such defect had existed for such a time that the failure to remedy or repair the same amounts to gross carelessness on the part of the county. Such payments shall be made from the county road and bridge funds.



§ 19-13-53 - Defective bridges, causeways, and culverts-presentation of claims

A claim under Section 19-13-51 for accidents occurring shall be made in writing, itemized and sworn to, and shall be filed within three months after such accident occurs, and shall remain on file with the clerk of the board of supervisors for sixty days before the first day of the term at which it comes up for hearing. Notice of its pendency shall be published in a newspaper published in the county at least one time before such claim comes up for hearing, and if there be no paper in such county, by posting notices at the courthouse and other public places.



§ 19-13-55 - Defective bridges, causeways, and culverts; payment of claims

No payment shall be made hereunder except by a four-fifths recorded vote of all the members of the board of supervisors. Where the property injured or destroyed is properly assessable, no evidence of the actual value of the property injured or destroyed shall be received or considered, but the assessed value thereof as shown by the assessment rolls of the county shall be the only evidence of value, and the damages allowed shall be fixed in proportion. Where the property injured or destroyed is not properly assessable and was not assessed, then the board of supervisors shall receive evidence of the actual value of the same, and shall allow damages in proportion. Sections 19-13-51 through 19-13-55 shall not be construed as creating any enforceable liability against any county.






SELLING PERSONAL PROPERTY TO, OR DOING REPAIR WORK, FOR COUNTIES [REPEALED]



CONTRACTS FOR PRINTING, STATIONERY AND OFFICE SUPPLIES

§ 19-13-101 - Definition of "stationery."

The term stationery, as applied to purchases for the counties of the state, includes everything properly so called, and the boards of supervisors shall provide for everything in contracts for stationery as herein defined that can be conveniently so purchased.



§ 19-13-107 - Out-of-state contracts

The boards of supervisors, if satisfied that the bids offered are materially more expensive to the taxpayers of the state than prevails in other adjoining states, may require such bids to be lowered and if the resident bidders refuse to lower such bids, the boards of supervisors may make temporary contracts with printers and stationers outside the state until such time as contracts satisfactory to the boards of supervisors can be made with resident printers and stationers.



§ 19-13-109 - Bids may be rejected

The board of supervisors may reject any and all bids and readvertise for new ones and no bid shall be considered unless accompanied by a certified check of a solvent bank, for at least Twenty five Dollars ($ 25.00) or said sum in cash, the same to be forfeited to the county in the event the bidder shall fail for ten days after the acceptance of his bid to enter into the contract awarded; and when a contract is awarded the contractor shall give bond as provided in Section 19-13-115. The deposit of all bidders as above provided shall be returned to the bidders when the award has been made and the bond above mentioned given.



§ 19-13-111 - Bids and contracts to be definite

All bids and contracts for stationery, blank books, office supplies and other things must be specific in stating the kinds or brands and qualities of all articles, as far as practicable; the weight per ream and material of all paper; the price per quire and the weight per ream of books and record books, with the style of binding and size of each kind of book duly classified; and, other things being equal, the several boards shall give the preference to those bids which are most specific as to the price and quality of the various articles. In case bids are in all respects equal between resident and nonresident bidders, the board of supervisors shall give preference to citizens of this state.



§ 19-13-113 - Rejection of bids when bidder is unfair

If it appears to the satisfaction of the board of supervisors, on any opening of bids, that there has been a combination between the bidders or that some of them are connected with a trust or combine, or that the bidding is purposely unfair, in raising the prices of some articles and lowering those of others out of proportion so that it is difficult to determine which of the bids is the lowest and best, all bids may be rejected and new bids shall be called for and requested.



§ 19-13-115 - Bonds required of contractors

The board of supervisors shall require the successful bidder to execute a bond with sufficient surety or sureties to be approved by it in a sufficient penalty conditioned for the faithful performance of the contract and the prompt delivery, free of all charges for freight and otherwise, at the price specified. The bond of the contractor taken by the board of supervisors shall be filed with the clerk of the board; and such bond shall be subject to the provisions of law applicable to the bonds of county officers. The board may accept the undertaking of an approved guaranty company as surety, with or without other sureties, on such bonds.



§ 19-13-117 - Payment of bills

All accounts and bills for the purchase of stationery, records, blank books, office supplies, and other things herein authorized by the board of supervisors shall be approved and allowed as other claims against said counties are required to be, and warrants issued for the payment out of the county treasury.



§ 19-13-119 - Penalty for noncompliance with the law

Members of the board of supervisors and county officers failing to comply with the requirements of Sections 19-13-101 through 19-13-119 shall be deemed guilty of a misdemeanor and, upon conviction thereof, be punished by a fine of not less than Ten Dollars ($ 10.00) or imprisonment or both, as provided by law.









Chapter 15 - RECORDS AND RECORDING

§ 19-15-1 - Preservation of essential public records of county governments; admissibility in evidence of copies of original records

The Legislature declares that records containing information essential to the operation of government and to the protection of the rights and interests of persons should be protected against the destructive effect of all forms of disaster whether fire, flood, storm, earthquake, explosion or other disaster, and whether such occurrence is caused by an act of nature or man, including an enemy of the United States. It is, therefore, necessary to adopt special provisions for the preservation of essential records of counties, and this section shall be liberally construed to effect its purposes. However, it is the express intention of this section that the provisions herein contained are not mandatory but are permissive only and shall authorize preservation of records as herein contemplated within the discretion of the governing authorities of the counties of the state and in accordance with a records control schedule approved by the Local Government Records Committee as provided in Section 25-60-1.

The board of supervisors of any county is hereby authorized and empowered in its discretion to preserve essential records, or any portion thereof, of the county deemed by the board of supervisors to be an essential record necessary to the operation of government in an emergency created by disaster or containing information necessary to protect the rights and interests of persons or to establish and affirm the powers and duties of governments in the resumption of operations after the destruction or damage of the original records.

The board of supervisors of any county is authorized and empowered in its discretion to make and enter into contracts and agreements with any person, firm or corporation to make and prepare copies or duplicates of records, and, subject to the standards established by the Department of Archives and History, to provide for and enter into contracts concerning the safekeeping and preservation of copies or duplicates at points of storage at a location approved by the Local Government Records Committee.

In the event that the original record or records shall have been destroyed, the copy or reproduction shall be deemed to be an original record for all purposes and shall be treated as an original record in all courts or administrative agencies for the purpose of its admissibility in evidence. An enlargement or facsimile of a reproduction is likewise admissible in evidence if the original reproduction is in existence and available for inspection under direction of court.

The board of supervisors of any such county is authorized and empowered, in its discretion, to appropriate and expend monies out of the available funds of the county for the purposes of this section.



§ 19-15-3 - Reproduction of certain county records; destruction of originals

Whenever any county records, documents, files or papers whatsoever are required by law to be preserved and retained, or which are necessary or desirable to be preserved or retained, the board of supervisors of the county shall have the power and authority, in its discretion, to destroy or dispose of any records, documents, files or papers after having reproductions made thereof as hereinafter provided and in accordance with a records control schedule approved by the Local Government Records Committee as provided in Section 25-60-1.

Whenever the board of supervisors of any county shall desire to destroy or dispose of any records, documents, files or papers, the board shall first cause the same to be reproduced under standards established by the Department of Archives and History using microfilm, microfiche, data processing, computers, magnetic tape, optical discs or other medium. If the county where records and the like are to be destroyed or disposed of does not have or own the necessary equipment to reproduce same, the board of supervisors shall be authorized and empowered to enter into a contract for the reproduction thereof, which contract may be for a period of not more than twelve (12) months from the date thereof. The contract shall be awarded to the lowest and best bidder after the board of supervisors shall have advertised its intentions of awarding such contract by publication of a notice thereof once each week for at least three (3) consecutive weeks in some newspaper published or having a general circulation in such county.

After reproduction of the records and the like shall have been made, the board of supervisors shall have the power and authority to destroy and dispose of the originals thereof after spreading upon its minutes certification that the reproductions are true and correct copies and disposal is in accordance with a records control schedule approved by the Local Government Records Committee as provided in Section 25-60-1; the reproductions shall thereafter be preserved, retained and stored by the board of supervisors as a record of the county, and provision shall be made for preserving, examining and using them. Any reproductions or copy of any original record or other documents shall be deemed to be the original record for all purposes and shall be admissible as evidence in all courts or administrative agencies. A facsimile, exemplification or certified copy thereof shall, for all purposes set forth herein, be deemed to be a transcript, exemplification or certified copy of the original record.

The board of supervisors of any county is hereby authorized to pay all expenses incurred in reproducing records and the like and in making provision for the preservation, retention and storage of the reproductions from the general fund of the county.

When any of the records and the like of which reproductions are made under the provisions of this section are declared by law or are by their nature confidential and privileged records, then the reproduction thereof shall likewise be deemed to be confidential and privileged to the same extent as the original records and the like.

Nothing herein shall be construed to require the keeping and preservation of any records and documents which are not required by law or a records control schedule to be kept and preserved, or which it is not desirable or necessary to keep and preserve, and in all cases where records and the like are authorized by law to be destroyed or disposed of, they may be disposed of as authorized by a records control schedule approved by the Local Government Records Committee as provided in Section 25-60-1.



§ 19-15-5 - Equipment for electronic storage of documents for chancery clerks

The board of supervisors of any county is authorized and empowered, in its discretion, to purchase all the necessary equipment and supplies needed for the electronic storage of documents out of the general fund of said county. Before purchasing such equipment advertisement shall be made, as required by law for letting of bids, and the board shall purchase the equipment from the lowest and best bidder on the type machine desired to be purchased.



§ 19-15-7 - General index of disposed chancery and probate cases; filing system for papers in such cases

The board of supervisors of any county may, when in its opinion the interest of the county would be served thereby, have made a complete index of all chancery court causes and probate court causes which have been finally disposed of in the courts of the county. Said board may provide for the proper storage and preservation of the original papers in all cases which have been finally disposed of in the chancery court or the probate court of the county. Such general index shall be prepared by the chancery clerk, and the necessary filing system shall be installed under his direction. The board of supervisors shall be authorized to pay to the chancery clerk such reasonable compensation therefor as the board may deem proper.



§ 19-15-9 - Rebinding of record books; transcription of deteriorating record books

The board of supervisors shall have rebound all record books of conveyances and of last wills and testaments, of indexes thereto, and all other record books of the county that need to be rebound. Said board shall have transcribed into new record books all conveyances and other instruments of record, and indexes thereto, that need to be transcribed for preservation. The cost thereof shall be paid out of the county treasury.



§ 19-15-11 - Record of abstracts of title

The board of supervisors of any county may, when in its opinion the interest of the county would be subserved thereby, procure by purchase or have made, a complete abstract of titles to land in the county, and may provide all books necessary for the purpose. The costs thereof shall be paid out of the county treasury. Such abstracts, when purchased or made, shall be kept in the office of the chancery clerk of the county as a public record.






Chapter 17 - COUNTY AUDITORS

§ 19-17-1 - The clerk is county auditor

The clerk of the board of supervisors is the county auditor, and he shall perform the duties of auditor as provided by law.



§ 19-17-3 - To keep certain ledger accounts

The county auditor shall keep a well-bound book, in which he shall keep an account with each county office, and with the courthouse, jail, and poorhouse, and wherein he shall enter allowances for each. He shall keep accounts of allowances made for mileage and pay of the members of the board of supervisors and of jurors, and of witnesses for the state, each separately, as well as expenditures on account of each part of every public road under a separate contract or other separate link.



§ 19-17-5 - To keep depository funds ledger

The county auditor shall keep, as a record in his office, a book to be styled "depository funds ledger" in which he shall record all receipts and disbursements of county funds, and he shall compare and reconcile said "depository funds ledger" with the depository's report of funds of the county on deposit, as shown by such report, quarterly and/or at such other times, as may be required by the board of supervisors.



§ 19-17-7 - To keep accounts of officers

The county auditor shall keep a suitable book, in which he shall enter the accounts of all officers whose duty it is to receive or collect any money for the county, exhibiting the debits and credits, and what they represent, whether money, warrants, or bonds, and whether belonging to the general or any special fund. Such book shall be at all times subject to the inspection of any citizen of the county.



§ 19-17-9 - To issue receipt warrants

It shall be the duty of the county auditor to issue his receipt warrant to any person desiring to pay money into the county treasury, specifying the amount and the particular account on which such payment is to be made, and the fund to which it belongs. However, a receipt warrant shall not be credited to the person making such payment, nor be charged to the county depository, until there shall be produced and filed with such auditor a duplicate receipt, signed by the depository, for the sum specified in such receipt warrant.



§ 19-17-11 - To settle with officers, and exact payment

The county auditor shall examine, audit and settle the accounts of the collector of taxes payable into the county treasury, and of all officers receiving funds payable into such treasury, and shall require all sums due from any officer to be paid into the county depository on the day such funds are collected or on the next business day thereafter. In all cases, on issuing his receipt warrant for the payment of any money into the county treasury, he shall charge the person to whom the warrant is issued with its amount, if not before charged to such person; and on presentation to him of the duplicate receipt of the county depository, he shall charge it with such sum, and credit the person to whom the receipt warrant was issued with the sum. If any officer whose duty it is to make any payment into the county treasury shall fail to do so as prescribed by law, the county auditor or the board of supervisors shall forthwith institute suit against the officer on his official bond for such default.



§ 19-17-13 - To debit and credit tax collector with county taxes

It shall be the duty of the clerk, as county auditor, on delivering the assessment rolls to the tax collector, to charge him with the full amount of all taxes required to be paid into the county treasury, as shown by the rolls and the law, or by the order of the board of supervisors levying county taxes, and in settling with him to charge him with any additional assessments on the rolls due the county that may have been made, and to credit him only with such payments as he shall have made, according to law, into said treasury, and with such legal allowances as shall have been made to him by the board of supervisors, or as are fixed by law.



§ 19-17-15 - To charge appropriate officer with jury taxes, fines, penalties, and forfeitures

It shall be the duty of the clerk, on receiving from the circuit court the list of jury taxes accrued at any term of the circuit court, and of the fines, penalties and forfeitures imposed or accrued at each term of the court, at once, as county auditor, to charge the sheriff of the county, or the person acting as such for the time, with the full amount of such jury taxes, fines, penalties, and forfeitures, and to require the sheriff, or the person acting as such, to pay the amount into the county treasury, except such as he shall show a legal excuse for not collecting and paying.

When a fine, penalty, or forfeiture shall be imposed by any court of which he is a clerk, he shall, as county auditor, at once charge such sum to the proper officer, and require its payment into the county treasury.



§ 19-17-17 - To examine books of officers and make proper charges; report to grand jury

The clerk of the board of supervisors, as county auditor, is authorized and required to examine the accounts, dockets and records of clerks, sheriffs and other officers of his county, to ascertain if any money payable into the county treasury is properly chargeable to them, and he shall charge them with such money. It shall be his duty to make written report, under oath, to each regular session of the grand jury setting forth the conditions as found by said examination, and any failure to make such report shall be a misdemeanor, and upon conviction for same he shall be fined not less than Fifty Dollars ($ 50.00) nor more than Two Hundred Dollars ($ 200.00).



§ 19-17-19 - To report defaulting officers

If any justice of the peace, or other officer required by law to make report or furnish a list to the clerk of the board of supervisors, or to make payment of any money accruing to the county or state and payable into the county treasury, shall fail to make such report or furnish such list, or if the county depository shall fail to bring all moneys or certificates of deposit belonging to the county treasury to the board of supervisors to be counted by the board as required by law, it shall be the duty of the clerk, as county auditor, to report such delinquent in writing, to the grand jury, and also to the district attorney, for the institution of legal proceedings for the default.



§ 19-17-21 - To credit and report on poll tax

It shall be the duty of the county auditor to place to the credit of the public school fund of the county all sums of money paid into the county treasury arising from the state Two Dollars ($ 2.00) poll tax, and, on the first day of October and April of each fiscal year, he shall report to the county superintendent of public education and the auditor of public accounts the amount of such credit during the preceding six months.






Chapter 19 - CONSTABLES

§ 19-19-1 - Number to be elected

(1) In accordance with the provisions of Section 19-19-2, there shall be a competent number of constables in each county of the state.

(2) The board of supervisors shall furnish each constable with at least two (2) complete uniforms and with some type of motor vehicle identification which clearly indicates that the motor vehicle is being used by a constable in his official capacity. A constable shall, at all times while on official duty, wear his uniform and, when in his vehicle, clearly display his official motor vehicle identification required to be furnished pursuant to this subsection. In addition, the board of supervisors shall provide each constable with a blue flashing light which the constable shall affix to his motor vehicle at all times while using such motor vehicle on official duty. The design of such uniforms, the design of such motor vehicle identification and the type of such flashing blue light shall be prescribed by the Board on Law Enforcement Officers Standards and Training in order that all constables within the state shall be similarly equipped.



§ 19-19-2 - Election from single member election districts

The board of supervisors of each county shall establish single member election districts in the county for the election of each of the constables at the 1987 general election and for each general election thereafter. Such districts shall be of the same number and shall have the same boundaries as districts established for justice court judges pursuant to Section 9-11-2, Mississippi Code of 1972.



§ 19-19-3 - Oath and bond of office

Constables shall take the oath of office prescribed by the Constitution and give bond, with sufficient surety, to be payable, conditioned and approved as provided by law and in the same manner as other county officials, in a penalty not less than Fifty Thousand Dollars ($ 50,000.00). The bond premium for each constable shall be paid from the general county fund of the respective counties. The board of supervisors of the county may at any time require such additional sum as it deems necessary.



§ 19-19-5 - General duties of constables; training program

(1) It shall be the duty of every constable to keep and preserve the peace within his county, by faithfully aiding and assisting in executing the criminal laws of the state; to give information, without delay, to some justice court judge or other proper officer, of all riots, routs and unlawful assemblies, and of every violation of the penal laws which may come to his knowledge in any manner whatsoever; to execute and return all process, civil and criminal, lawfully directed to him, according to the command thereof; and to pay over all monies, when collected by him to the person lawfully authorized to receive the same. In addition, the constable is authorized to serve process issued by any county, chancery or circuit court, and shall receive the same fee as he would receive for service of process in justice court. No constable shall receive any fee provided by law for making an arrest, or attending any trial, wherein the defendant has been arrested, or is being tried for any violation of the motor vehicle laws committed on any designated United States highway located within the district or county of the constable.

(2) (a) During a constable's term of office, each constable shall attend and, to the extent to which he is physically able, participate in a curriculum having a duration of two (2) weeks which addresses the nature and scope of specific duties and responsibilities of a constable and which includes firearm use and safety training, to be established by the Board on Law Enforcement Officers Standards and Training in the field of law enforcement at the Mississippi Law Enforcement Officers' Training Academy or such other training programs that are approved by the Board on Law Enforcement Officers Standards and Training pursuant to Section 45-6-9. No physical fitness test shall be required to be successfully completed in order to complete the training program.

The board of supervisors of the county shall be responsible for paying, only one (1) time, the tuition, living and travel expenses incurred by any constable of that county in attendance at such training program or curriculum. If such constable does not attend and, to the extent to which he is physically able, participate in the entirety of the required program or curriculum, any further training which may be required by this section shall be completed at the expense of such constable. No constable shall be entitled to the receipt of any fees, costs or compensation authorized by law after the first twenty-four (24) months in office if he fails to attend the required training and, to the extent to which he is physically able, participate in the entirety of the appropriate program or curriculum. Any constable who does not complete the required training when required may execute and return civil process but thereafter shall not be paid any fees, costs or compensation for executing such process and shall not be allowed to exercise any law enforcement functions or to carry a firearm in the performance of his duties until he has completed such training.

(b) (i) The Board of Law Enforcement Officers Standards and Training shall develop a program of continuing education training for constables to attend consisting of eight (8) hours annually. The program shall be divided equally between firearms training and safety and instruction in both substantive and procedural law. The training program shall be conducted by the Mississippi Constables Association, and appropriate parts of the program may be conducted by members who have been certified by the board to conduct the training program. The cost of travel, tuition and living expenses in attending the continuing training shall be paid out of the Law Enforcement Officers Training Fund created in Section 45-6-15.

(ii) No constable elected prior to January 1, 2000, shall be required to comply with the continuing education requirements of this paragraph (b); however, any constable may elect to attend the annual training and shall be reimbursed therefor as provided in this paragraph (b).

(c) The provisions of this subsection shall not apply to a constable who has received a certificate from the Board on Law Enforcement Officers Standards and Training evidencing satisfaction of subsections (3) and (4) of Section 45-6-11, or who is exempt from the requirements of subsections (3) and (4) of Section 45-6-11 by the provisions of subsection (1).



§ 19-19-6 - Training programs for constables

On or before January 7, 1990, the Board on Law Enforcement Officers Standards and Training shall submit to the Mississippi State Legislature a proposal describing the training program required by Section 19-19-5, which is specifically designed for the training of constables. The proposal shall set forth in detail the nature and scope of the curriculum and time period of training for constables, with due consideration being given to the specific duties and responsibilities of constables.



§ 19-19-7 - Constable to attend justices' court

It shall be the duty of the constable to attend the justices' courts of his district, and to obey their lawful orders. He shall execute all judgments of said courts in any criminal case before them.



§ 19-19-8 - Compensation for constable serving as justice court bailiff

A constable that serves as a bailiff in justice court for criminal cases may be paid by the county in an amount equal to the allowance paid to riding bailiffs as provided in Section 19-25-31.



§ 19-19-9 - Effect of failure to execute and return execution

If any constable or other officer fail to execute and return, according to law, any execution to him directed by any justice of the peace, on or before the return day thereof, the plaintiff in execution may recover the amount thereof, with interest and costs and five per centum damages thereon, by motion before the justice to whom the execution was returnable, against the officer and his sureties. When any constable, or such other officer, or his sureties, shall have paid the amount of money and damages recovered, the original judgment shall be vested in the person so paying. The justice, on motion, may fine the officer not exceeding Fifty Dollars ($ 50.00) for failing to return such execution.



§ 19-19-11 - Effect of failure to pay money on execution

If any constable or other officer shall collect or receive any money by virtue of an execution issued by a justice of the peace, and shall not pay the same over, on demand to the plaintiff in execution, or other person authorized to receive the same, the plaintiff, or other person authorized to receive the same, may recover the amount thereof, with interest and costs and twenty-five per centum damages, by motion before the justice of the peace against the officer and his sureties.



§ 19-19-13 - Liability for false return

If any constable or other officer make a false return on any execution or other process issued by a justice of the peace, such officer shall forfeit and pay the sum of Two Hundred Dollars ($ 200.00), to be recovered against such officer and his sureties by motion before the justice by whom such process was issued, for the use of the party injured by said false return.



§ 19-19-15 - Penalty for neglect of duty

A constable who shall fail to discharge any of the duties required of him, when no other penalty is provided for such failure, shall be liable to be fined, as for a contempt, not exceeding Fifty Dollars ($ 50.00) by the justice of the peace before whom the proceedings may be pending.






Chapter 21 - CORONERS

IN GENERAL [REPEALED]



PROVISIONS APPLICABLE WHERE CORONER IS MEDICAL DOCTOR [REPEALED]



MISSISSIPPI CORONER REORGANIZATION ACT

§ 19-21-101 - Short title

Sections 19-21-101 through 19-21-109 shall be known and cited as the "Mississippi Coroner Reorganization Act of 1986."



§ 19-21-103 - Qualifications of candidate for office

(1) Beginning with the 1987 general election and thereafter, each candidate for the elected office of coroner shall, as a minimum, possess a high school graduation diploma or its equivalent, be twenty-one (21) years of age or older, and be a qualified elector of the county in which elected.

(2) The minimum education requirements of subsection (1) of this section and subsection (1) of Section 41-61-57 shall not apply to any coroner holding office on July 1, 1986, who is reelected in the 1987 general election and thereafter, as long as such coroner maintains continuous active service as county medical examiner or county medical examiner investigator. However, all other portions of subsection (1) of Section 41-61-57 shall apply to such coroners.



§ 19-21-105 - Elected coroner required to attend Mississippi Crime Laboratory and State Medical Examiner Death Investigation Training School; oath of office

(1) Each coroner elected in the 1987 general election and thereafter shall attend the Mississippi Crime Laboratory and State Medical Examiner Death Investigation Training School provided for in subsection (5) of Section 41-61-57, and shall successfully complete subsequent testing on the subject material prior to taking the oath of office. If the elected coroner fails to successfully complete the school and testing, he shall not be eligible to take the oath of office.

(2) Upon successful completion of the death investigation training school, the coroner shall take the oath of office, and he then shall be designated the chief county medical examiner or chief county medical examiner investigator, as provided in subsection (2) of Section 41-61-57, and shall perform the duties of such office as required by law.



§ 19-21-107 - Appointment of successor to serve in office of coroner

In the absence of an individual to serve in the office of coroner, there shall immediately be appointed a successor in the manner provided by law.



§ 19-21-109 - Transfer of duties from county ranger to sheriff of county

The duties of the county ranger, heretofore exercised by the coroner, shall be transferred to the sheriff of the county, who shall have all the duties and powers of the ranger's office.









Chapter 23 - COUNTY ATTORNEYS

§ 19-23-1 - County prosecuting attorney

There shall be, in the counties where such an office now exists, a county prosecuting attorney, elected in the county at each general election for state and county officers. The several counties in the state shall have the right to come from under and within the provisions of this chapter in the manner hereinafter provided.



§ 19-23-3 - Election to establish or abolish office of county prosecuting attorney

The board of supervisors of any county, when requested thereto by a petition signed by twenty percent (20%) of the qualified electors of that county asking for an election to determine whether or not the office of county prosecuting attorney shall be established or abolished, shall order an election to be held not less than sixty days from the first meeting of the board after the petition is filed, at which election the qualified electors of the county shall vote for or against the office of county prosecuting attorney. The expense of said election shall be paid out of the county treasury. It shall be the duty of the election commissioners to furnish to the managers of the election, ballots upon which shall be written the following: "For County Prosecuting Attorney's Office," "Against County Prosecuting Attorney's Office," and all laws now in force governing general elections shall apply to the special elections herein provided for. If it shall appear that a majority of the qualified electors voting on this question shall vote against the county prosecuting attorney's office, the office shall be abolished or not established, as the case may be. No election concerning the establishing or abolishing of the county prosecuting attorney's office shall be held less than two years from the date on which the office was established or abolished, as provided for in this section, and less than two years after a county attorney shall have been elected to fill the said office.



§ 19-23-5 - Supervisors may reestablish office

The board of supervisors of any county where the county prosecuting attorney's office has been abolished may by its own motion entered upon the minutes, make an order to reestablish the said office of county prosecuting attorney in said county. Said order shall be published in a newspaper published in said county and having a general circulation therein, and if there is no such newspaper in said county, the said order shall be posted in three public places of said county, and one of the said places shall be the courthouse, for three consecutive weeks next preceding, and if within that time twenty percent (20%) of the qualified electors of the county shall petition against re-creation of said office, then the said office shall not be re-created, unless an election shall have been ordered in the manner provided for in Section 19-23-3, and a majority of the qualified voters in said election vote to re-create said office. The said board shall not re-create said office unless two years after the same has been abolished shall have passed. Should there be no petition against the re-creation of said office, the board of supervisors shall re-create said office of county prosecuting attorney.



§ 19-23-7 - Governor to make appointment to reestablished office

Should the county prosecuting attorney's office be re-created under Section 19-23-5, then the Governor shall appoint an attorney, whose term of office shall be until the next general election, whether the same be held for the election of congressmen, judges or other officers, when said county attorney's office shall be filled by election and whose term of office shall be until the next general election for state and county officers, or until the office is abolished as provided for in Section 19-23-3.



§ 19-23-9 - Qualifications

The county prosecuting attorney shall possess all the qualifications of other county officers, and in addition thereto shall be a regular licensed and practicing lawyer.



§ 19-23-11 - Duties

(1) The county prosecuting attorney shall appear and represent the state in all investigations for felony before the various justice court judges in his county. He shall also appear before justice court judges and prosecute all cases against persons charged with offenses therein. The county prosecuting attorney shall be the prosecuting attorney for the county court and shall prosecute all state criminal cases therein, and he shall represent the state in criminal cases appealed from the county court to the circuit court.

(2) The county prosecuting attorney may assist the district attorney in all criminal cases and in all civil cases where the services of the district attorney are required in which the state, his county or any municipality of his county is interested.

(3) The county prosecuting attorney may present any matter to the grand jury of his county.

(4) The county prosecuting attorney shall have full responsibility for all misdemeanors, youth court proceedings, and all other cases not specifically granted to the district attorney. Provided, however, that in any municipality having a municipal youth court, the municipal prosecutor shall have responsibility for youth court matters in that court.

Where any statute of this state confers a jurisdiction, responsibility, duty, privilege or power upon a county attorney or county prosecuting attorney, either solely, jointly or alternatively with a district attorney, such county prosecuting attorney shall be responsible for the prosecution, handling, appearance, disposition or other duty conferred by such statute. Any such provision shall not be construed to bestow such responsibility, jurisdiction or power upon the district attorney where there is no elected county prosecuting attorney, and any such matter shall be handled pursuant to subsection (8) of this section.

(5) In any case handled by the county prosecuting attorney pursuant to this section which subsequently results in charges being modified in such a manner that the case would be within the jurisdiction of the district attorney pursuant to Section 25-31-11, the responsibility for prosecution shall be transferred to the district attorney. The county prosecuting attorney shall report to the district attorney the disposition of all affidavits, crimes, occurrences or arrests handled by him wherein any person is charged with a crime for which a conviction may result in imprisonment in the State Penitentiary.

(6) The validity of any judgment or sentence shall not be affected by the division of jurisdiction under this section, and no judgment or sentence may be reversed or modified upon the basis that the case was not processed according to subsection (5) of this section.

(7) A county prosecuting attorney may be designated by the district attorney to appear on behalf of the district attorney pursuant to an agreement relating to appearances in certain courts or proceedings in the county of the county prosecuting attorney. Such agreement shall be filed with the circuit court clerk of any county where such agreement shall be operative. Such agreement shall be binding upon the district attorney and county prosecuting attorney or municipal prosecuting attorney until dissolved by either of them in writing upon five (5) days' notice.

(8) In the event that there is no elected county prosecuting attorney serving in a county, the prosecution of such cases shall be handled by a county attorney employed by the board of supervisors of such county pursuant to Section 19-3-49.



§ 19-23-13 - County prosecuting attorney not to defend criminal cases in county

The county prosecuting attorney shall not represent or defend any person in any criminal prosecution in the name of the state, county or municipality of the county, nor shall he give any advice against the state, his county or in a criminal case against a municipality of his county, and shall not represent any person in any case against the state, his county, or in a criminal case arising in a municipal court of his county. Nothing herein shall prohibit any county prosecuting attorney from defending any person in any criminal prosecution in any county not within the circuit court district of such county prosecuting attorney.



§ 19-23-15 - County prosecuting attorney may be attorney for supervisors

The county prosecuting attorney may be employed by the supervisors as the attorney for the board of supervisors, and may be paid the additional salary otherwise provided by law for the board's attorney, in addition to the salary of the county attorney, fixed for services as county prosecuting attorney.



§ 19-23-17 - Justice court judges to arrange dates of courts with county prosecuting attorney

The justice court judges of the county shall confer with the county prosecuting attorney as to the date of holding their respective courts, and by mutual arrangements, shall hold their courts as far apart as possible, so as to enable the county prosecuting attorney to attend their courts when necessary.



§ 19-23-19 - Secretarial assistance

The board of supervisors in each county in the State of Mississippi is hereby authorized, in its discretion, to pay a reasonable sum not exceeding One Thousand Dollars ($ 1,000.00) per month to the county prosecuting attorney for secretarial services actually rendered to said county prosecuting attorney in the discharge of the official duties of his office.



§ 19-23-21 - Appointment of assistant county attorney in certain counties

The county attorney of any county bordering on the Gulf of Mexico and having two (2) judicial districts may appoint an assistant county attorney from the judicial district in which the county attorney does not reside, to serve for a term commensurate with the county attorney; the assistant county attorney shall receive the same salary, mileage expense account and secretarial assistance as provided by law for the county attorney and shall have the same duties and powers as the county attorney, subject to the direction of the county attorney.






Chapter 25 - SHERIFFS

§ 19-25-1 - Commission; term of office; oath and bond

There shall be chosen one (1) sheriff for each county, who shall be commissioned by the Governor. The sheriff shall continue in office for the term of four (4) years and until his successor shall be qualified, unless sooner removed. Before he enters upon the duties of his office he shall take the oath prescribed by the Constitution, and give bond as prescribed by Section 19-25-5.



§ 19-25-3 - Eligibility to hold office of sheriff; training in law enforcement required

A person shall not be eligible to the office of sheriff who shall, at the time of the election, be a defaulter to the state, or any county or municipality thereof, or to the United States. Any person who is not a qualified elector, or who denies the existence of a Supreme Being, shall not be eligible to said office. A sheriff shall be eligible to immediately succeed himself in office.

Prior to taking the oath of office and entering into the performance of the duties and obligations of sheriff, or as soon after his election as possible, each sheriff-elect, excluding those who have previously served as sheriff, or have had at least five (5) years' experience as a full-time enforcement officer, or have previously successfully completed a course of training at the Mississippi Law Enforcement Officers' Academy or the Jackson Police Academy, shall, at the expense of the county, attend and complete an appropriate curriculum in the field of law enforcement at the Mississippi Law Enforcement Officers' Academy. Any sheriff exempted from attendance because of previous service as sheriff or having five (5) years' full-time law enforcement experience must have served as sheriff or obtained such experience within a period of ten (10) years prior to the date of his taking the oath of office. Any sheriff exempted from attendance because of successful completion of a course of training at either of the aforementioned academies must have completed such course within five (5) years prior to the date of his taking the oath of office. No sheriff, excluding those specified as being exempt from the initial course in this section, shall until he has attended said Academy be entitled to payment of salary after the first one (1) year in office if he fails to attend said academy as herein provided within one (1) year after his taking office. All sheriffs shall, on a periodic basis, attend additional advanced courses in law enforcement in order that they will be properly informed and trained in the modern, technical advances of law enforcement.

Prior to July 1, 1973, or as soon thereafter as permitted by vacancies at the Mississippi Law Enforcement Officers' Academy, either the sheriff or one (1) deputy sheriff in each county having two (2) or more full-time deputies shall, at the expense of the county, attend and complete an appropriate curriculum in the field of narcotics and dangerous drugs at the Mississippi Law Enforcement Officers' Academy. In the event that a new sheriff is elected who has not previously received such training or at least one (1) of his deputies has not previously received such training, or if for any other reason neither the sheriff nor any of the deputy sheriffs in a county shall have received such training, then the sheriff shall promptly notify the director of the Mississippi Law Enforcement Officers' Academy and either the sheriff or a deputy sheriff, as soon thereafter as permitted by vacancies at the academy, shall, at the expense of the county, attend and complete an appropriate curriculum in the field of narcotics and dangerous drugs.



§ 19-25-5 - Penalties of bond

The sheriffs of the several counties shall give bond, with sufficient surety, to be payable, conditioned and approved as provided by law and in the same manner as other county officials, in a penalty equal to One Hundred Thousand Dollars ($ 100,000.00), the premium for which shall be paid by the county.



§ 19-25-7 - Remedy on joint and several; officer's liability first fixed

The remedy upon sheriff's bond shall be joint and several against all or any one or more of the obligors. In all suits thereon against the surety or sureties, the liability of the sheriff shall be first fixed, except when the sheriff is a party to the suit, has died or removed or is not found.



§ 19-25-9 - Performance of sheriff's duties when latter is incapable, unfit, or the like

If the sheriff be a party to or interested in any suit, or for other cause be incapable or unfit to execute his office in any particular case, or if the sheriff shall have outstanding against him a warrant for his arrest, duly executed by any justice court judge, mayor or municipal judge in the county in which he is sheriff, and where there is no vacancy in the office of sheriff, the circuit judge or chancellor of the district in which said county is located, upon being informed of all the conditions and circumstances with reference thereto, may appoint some qualified elector of the county to execute, do and perform the duties of the sheriff.



§ 19-25-11 - Arrest and confinement of sheriff

In the event there is outstanding a warrant for the arrest of the sheriff of the county issued by any justice of the peace, mayor, or any police justice in said county whereby the said sheriff has been charged by affidavit duly made before said justice of the peace, mayor, or police justice in said county for any misdemeanor or felony, any constable of the county, or any marshal or police officer of any municipality located in said county, may execute said warrant and arrest the said sheriff. In his failure to make bond in the amount as fixed by the justice of the peace, mayor or police justice where said affidavit was made, the officer making the arrest may confine said sheriff in a county jail adjoining the county of his residence, or in any other county jail in the state, and on the date of trial shall deliver him up to the court for trial. Said officer making the arrest shall be the jailer of said county during the confinement of the said sheriff in jail and/or while his cause on said criminal charge is pending for trial, provided the sheriff was jailer and living in the jail at the time of his arrest.



§ 19-25-13 - Budgeting and financing of sheriffs' departments

The sheriff shall, at the July meeting of the board of supervisors, submit a budget of estimated expenses of his office for the ensuing fiscal year beginning October 1 in such form as shall be prescribed by the Director of the State Department of Audit. The board shall examine this proposed budget and determine the amount to be expended by the sheriff in the performance of his duties for the fiscal year and may increase or reduce said amount as it deems necessary and proper.

The budget shall include amounts for compensating the deputies and other employees of the sheriff's office, for insurance providing protection for the sheriff and his deputies in case of disability, death and other similar coverage, for travel and transportation expenses of the sheriff and deputies, for feeding prisoners and inmates of the county jail, and for such other expenses as may be incurred in the performance of the duties of the office of sheriff. In addition, the budget shall include amounts for the payment of premiums on bonds and insurance for the sheriff and his deputies which, in the opinion of the board of supervisors, are deemed necessary to protect the interests of the county or the sheriff and his deputies. Such amounts may include official bonds and any bonds required of his deputies by the sheriff; liability insurance; insurance against false arrest charges; insurance against false imprisonment charges; theft, fire and other hazards insurance; and hospitalization insurance as provided for in Sections 25-15-101 and 25-15-103. The board may authorize the reimbursement of the sheriff and deputies for the use of privately owned automobiles or other motor vehicles in the performance of official duties at the rate provided by law for state officers and employees, or may authorize the purchase by the sheriff of such motor vehicles and such equipment as may be needed for operation of the sheriff's office, such vehicles and equipment to be owned by the county. In counties which have elected to purchase the motor vehicles and such equipment for the operation of the sheriff's office, if a sheriff or deputy shall be required in the performance of his official duties, in the event of an emergency, to use his privately owned automobile or other motor vehicle, the board of supervisors may, in its discretion, authorize the reimbursement for such use at the rate per mile provided by law for state officers and employees. This shall not be construed as giving an officer a choice of whether to use his own or the county's vehicle, but shall be construed so as not to penalize an officer who must use his own vehicle because the county's vehicle was not available.

The board of supervisors, in its discretion, may include in its annual budget for the sheriff's office an amount not to exceed One Thousand Dollars ($ 1,000.00), which may be expended by the sheriff to provide food, water and beverages for the sheriff, the sheriff's deputies, state, national and local law enforcement officers, emergency personnel, county employees and members of the general public who the sheriff requests to assist him and his office while in the performance of search and rescue missions, disasters or other emergency operations.

The board of supervisors may acquire one or more credit cards which may be used by the sheriff and his deputies to pay expenses incurred by them when traveling in or out of state in the performance of their official duties. The chancery clerk or county purchase clerk shall maintain complete records of all credit card numbers and all receipts and other documents relating to the use of such credit cards. The sheriff shall furnish receipts for the use of such credit cards each month to the chancery clerk or purchase clerk who shall submit a written report monthly to the board of supervisors, which report shall include an itemized list of all expenditures and use of the credit cards for the month, and such expenditures may be allowed for payment by the county in the same manner as other items on the claims docket. The issuance of a credit card to a sheriff or his deputy under the provisions of this section shall not be construed to authorize such sheriff or deputy sheriff to use such credit card to make any expenditure which is not otherwise authorized by law.

The board of supervisors is hereby authorized and empowered, in its discretion, to appropriate and pay a sum not to exceed Four Hundred Dollars ($ 400.00) annually as a clothing allowance to each plainclothes investigator employed by the sheriff's office of such county. The board of supervisors of any county bordering on the Gulf of Mexico and having a population of more than thirty-one thousand seven hundred (31,700) but less than thirty-one thousand eight hundred (31,800) according to the 1990 Federal Census may appropriate and pay a sum not to exceed Four Hundred Dollars ($ 400.00) annually as a clothing allowance to the administrator of the county jail.

The board of supervisors shall, at its first meeting of each quarter beginning on October 1, January 1, April 1 and July 1, appropriate a lump sum for the sheriff for the expenses of his office during the current quarter. The quarterly appropriation shall be one-fourth (1/4) of the amount approved in the annual budget unless the sheriff requests a different amount. Except in case of emergency, as provided in the county budget law, the appropriation for the quarter beginning in October of the last year of the sheriff's term shall not exceed one-fourth (1/4) of the annual budget.

The sheriff shall file a report of all expenses of his office incurred during the preceding month with the board of supervisors for approval at its regular monthly meeting in a form to be prescribed by the Director of the State Department of Audit, and upon filing thereof, and approval by the board, the clerk of the board shall issue warrants in payment thereof but not to exceed the budget appropriation for that quarter. Any appropriated funds which are unexpended at the end of the fiscal year shall remain in the county general fund.

The budget for the sheriff's office may be revised at any regular meeting by the board of supervisors. Upon recommendation of the sheriff, the board may at any regular meeting make supplemental appropriations to the sheriff's office.

Any fees previously required to be paid by a sheriff shall be paid by the board of supervisors by including the estimates therefor in the sheriff's budget. All fees and charges for services heretofore collected by sheriffs shall be collected by said sheriff and paid monthly into the general fund of the concerned county. However, any fees heretofore collected by such sheriffs from the county shall not be paid.



§ 19-25-15 - Identification of sheriffs' motor vehicles; use of unmarked vehicles

Motor vehicles purchased or leased by the county for the sheriff's office shall be clearly marked on both sides with the words "SHERIFF'S DEPARTMENT." The use of large auto door decals shall constitute compliance with this section. Each such motor vehicle shall be marked on the sides or trunk top with the name of the county in clear letters of no less than four (4) inches in height. However, in instances where such identifying marks will hinder official investigations, the board of supervisors may authorize the sheriff's department to use a specified number of unmarked vehicles. The approval of the board shall be entered on its minutes and shall contain the manufacturer's serial number and the reason why the vehicle or vehicles should be exempt from provisions of this section. In addition, the manufacturer's serial number of all county-owned sheriff's department vehicles not subject to the exemption shall be included in such resolution or order of approval, and a certified copy thereof shall be furnished the State Department of Audit. Any vehicle found to be in violation of this paragraph shall be reported immediately to the sheriff and the board of supervisors, and fifteen (15) days shall be given for compliance; and if not complied with, such vehicles shall be impounded by the State Auditor until properly marked or exempted.



§ 19-25-17 - Purchase of patrol boats for sheriffs in certain counties

The board of supervisors of any county in which is located, in whole or in part, a federal flood control reservoir, of a federal waterway, is authorized and empowered, in its discretion, to expend out of the general fund of the county a sum not to exceed five thousand dollars ($ 5,000.00) for the purchase of a power-driven boat and related marine equipment for use by the sheriff in rescue, search, and general patrol and enforcement work, and for no other purpose.

The cost of operation and maintenance of said boat and equipment shall be paid by the board of supervisors out of the general fund, but these payments shall not be considered a part of the Five Thousand Dollar ($ 5,000.00) limitation stipulated above. The boat and equipment shall remain in the custody of the sheriff.



§ 19-25-19 - Appointment, oath and compensation of deputy sheriffs

Every sheriff shall have power to appoint one or more deputies to assist him in carrying out the duties of his office, every such appointment to be in writing, to remove them at pleasure, and to fix their compensation, subject to the budget for the sheriff's office approved by the county board of supervisors. Such deputies shall have authority to do all the acts and duties enjoined upon their principals. Every deputy sheriff, except such as may be appointed to do a particular act only, before he enters on the duties of office, shall take and subscribe an oath faithfully to execute the office of deputy sheriff, according to the best of his skill and judgment. The appointment, with the certificate of the oath, shall be filed and preserved in the office of the clerk of the board of supervisors. All sheriffs shall be liable for the acts of their deputies, and for money collected by them. The circuit court, after a notice and a hearing, shall have power to remove such deputies and also bailiffs, upon a showing that the public interest will be served thereby. Each deputy sheriff shall be at least twenty-one (21) years of age, a qualified elector of the State of Mississippi, and shall not have been convicted of a felony. Prior to appointing any person a deputy sheriff, the sheriff shall determine that the proposed appointee is of good moral character and is capable of fairly and impartially enforcing the law of the State of Mississippi.



§ 19-25-21 - Law enforcement deputies

The minimum number of deputies having law enforcement duties for each sheriff shall be based upon the total population of his county according to the latest federal decennial census in the following categories:

(a) in counties with a total population of more than fifty thousand (50,000), the sheriff shall regularly employ a minimum of five (5) deputies having law enforcement duties;

(b) in counties with a total population of more than thirty-five thousand (35,000), and not more than fifty thousand (50,000), the sheriff shall regularly employ a minimum of four (4) deputies having law enforcement duties;

(c) in counties with a total population of more than twenty-five thousand (25,000), and not more than thirty-five thousand (35,000), the sheriff shall regularly employ a minimum of three (3) deputies having law enforcement duties;

(d) in counties with a total population of more than fifteen thousand (15,000), and not more than twenty-five thousand (25,000), the sheriff shall regularly employ a minimum of two (2) deputies having law enforcement duties;

(e) in all other counties, the sheriff shall regularly employ a minimum of one (1) deputy sheriff having law enforcement duties.

In those counties comprised of two (2) judicial districts having a total population of thirty-five thousand (35,000) or more, there shall be not less than two (2) deputies in the judicial district in which the sheriff does not reside, one (1) of whom shall be the chief deputy in charge of the office, all of whom shall be subject to the direction of the sheriff. In those counties comprised of two (2) judicial districts having a total population of less than thirty-five thousand (35,000), there shall be at least one (1) deputy in the judicial district in which the sheriff does not reside who shall be subject to the direction of the sheriff.

Each deputy sheriff who shall have law enforcement duties shall, at the expense of the county, attend and complete an appropriate curriculum in the field of law enforcement at the Mississippi Law Enforcement Officers' Academy within one (1) year from the date of his appointment, excluding those who have previously served as sheriff, or have had at least five (5) years' experience as a full-time law enforcement officer, or have previously successfully completed a course of training at the Mississippi Law Enforcement Officers' Academy or at the Jackson Police Academy. Any deputy sheriff exempted from attendance at the initial course as herein provided because of previous service as sheriff or having five (5) years' full-time law enforcement experience must have served as sheriff or obtained such experience within a period of ten (10) years prior to the date of his taking the oath of office. Any deputy sheriff exempted from attendance because of successful completion of a course of training at either of the aforementioned academies must have completed such course within five (5) years prior to the date of his taking the oath of office. Each deputy sheriff shall thereafter, on a periodic and continuing basis, attend additional advanced courses in law enforcement at said Academy in order that each deputy sheriff will be properly informed and trained in the modern, technical advances in the field of law enforcement.



§ 19-25-23 - Maintenance of regular and auxiliary deputies; assistance to other counties; assistance for drug enforcement purposes

Each sheriff shall maintain and cause to be paid a sufficient number of regular deputies, properly trained and adequately equipped, to insure the domestic tranquility within his county. In addition thereto, each sheriff may maintain an adequate number of properly trained auxiliary deputy sheriffs to be equipped, trained and paid from the general county fund. The number of said auxiliary deputies shall be approved by the board of supervisors and may be increased or reduced from time to time by said board. All regular and auxiliary deputies may serve in any other county of the state when requested by the sheriff of such county to preserve law and order therein, the expense thereof to be paid by the county in which they serve. The request shall be made to the sheriff of the county in which said deputies are located and said deputies shall remain under the control of said sheriff except to the extent delegated by said sheriff to the sheriff of the requesting county. In addition, any sheriff may loan any regular or auxiliary deputy to any law enforcement agency of the state or of any political subdivision of the state for drug enforcement purposes, the expense of the officer to be paid by the agency to which the officer is assigned.



§ 19-25-25 - Remedy of sheriff against defaulting deputy

The sheriff shall have the same remedy and judgment against his deputies and their sureties, for failing to pay money received on executions or other process to the sheriff, or to the party to whom the same is payable, or for any other act or default in office, as the creditor at whose suit such writ issued may have against the sheriff.



§ 19-25-27 - Deputy liable on motion of sheriff

When any fine, penalty, or judgment shall be assessed or rendered against a sheriff or his sureties, for or on account of any misconduct of a deputy, the court in which the fine, penalty, or judgment shall be rendered shall, upon motion by the sheriff or his sureties, give judgment against the deputy and his sureties, jointly and severally, for the full amount of all such fines, penalties, or judgments, and shall award execution therefor. The deputy and his sureties shall have five days' notice of such motion.



§ 19-25-29 - Duty of deputy as to process he serves

When a deputy sheriff has served any writ whatever, he shall indorse

thereon the date of the service and the proper return of his proceedings, and

subscribe his own name, as well as that of his principal, thereto, as follows:

" , sheriff, by , deputy sheriff". Any deputy sheriff failing to do

so, shall be fined by the court, not exceeding One Hundred Dollars ($ 100.00),

on motion, and on five days' notice to the deputy.



§ 19-25-31 - Riding bailiffs

Each judge of a circuit, chancery or county court, or a court of eminent domain may, in the judge's discretion, by order entered on the minutes of the court, allow the sheriff riding bailiffs to serve in the respective court of such judge, not to exceed four (4) bailiffs. Any such person so employed shall be paid by the county on allowances of the court on issuance of a warrant therefor in an amount of Fifty-five Dollars ($ 55.00) for each day, or part thereof, for which he serves as bailiff when the court is in session. No full-time deputy sheriff shall be paid as a riding bailiff of any court. County court judges shall be limited to one (1) bailiff per each court day.



§ 19-25-33 - Dispensing with appointment of bailiffs

In all civil cases, where there is a jury, and in criminal case capital, the judge of the county court or circuit court, as the case may be, may, in his discretion, dispense with the appointment of bailiffs.



§ 19-25-35 - Duty of sheriff to attend courts, jail committed persons, and to execute orders and decrees

The sheriff shall be the executive officer of the circuit and chancery court of his county, and he shall attend all the sessions thereof with a sufficient number of deputies or bailiffs. He shall execute all orders and decrees of said courts directed to him to be executed. He shall take into his custody, and safely keep, in the jail of his county, all persons committed by order of either of said courts, or by any process issuing therefrom, or lawfully required to be held for appearance before either of them.



§ 19-25-37 - Duty of sheriff to execute and return process

Every sheriff, by himself or his deputy, shall from time to time execute all notices, writs, and other process, both from courts of law and chancery, and all orders and decrees to him legally issued and directed within his county, and he shall make due returns thereof to the proper court. If any sheriff fail herein, he shall, for every offense, be fined by the court to which the writ or process, order or decree, is returnable, in any sum not exceeding One Hundred Dollars ($ 100.00), on motion, five days' previous notice thereof being first given to said sheriff. The sheriff may be arrested and committed to jail until payment of the fine and cost. The sheriff and his sureties shall likewise be liable to the action of the party aggrieved by such default, for all damages sustained thereby, and also liable to all other penalties provided by law for such offenses.



§ 19-25-39 - Sheriff may employ power of the county in executing process

If the sheriff finds that resistance will be made against the execution of any process, he shall forthwith go in his proper person, taking the power of the county if necessary, and execute the same. He shall certify to the court the names of the persons making resistance, their aiders, assistants, favorers, and procurers.



§ 19-25-41 - Liability of sheriff for failure to return execution

If any sheriff or other officer properly authorized to act for him, shall fail to return any execution to him directed, on the return day thereof, the plaintiff in execution shall be entitled to recover judgment against the sheriff or other officer, and his sureties, for the amount of the execution and all costs, with lawful interest thereon until the same shall be paid, and with five percent (5%) on the full amount of the judgment as damages, to be recovered by motion before the court to which the execution is returnable, on five days' notice first being given thereof. However, after the sheriff or other officer, or the sureties, shall have paid the amount of money and damages recovered, then the original judgment and execution shall be vested in the officer or his sureties paying the recovery and damages, for his or their benefit, and execution may issue on the original judgment, in the name of the plaintiff, for the use and benefit and at the cost and charges of the officer or his sureties in whom the judgment may be so vested. Nothing herein contained shall affect any other remedy against officers for failing to return executions, and the remedy given by this section shall apply in favor of county treasuries, clerks, and other officers and witnesses, for the recovery of all jury taxes, fees, and costs, with interest and damages thereon, in the same manner as to plaintiffs in execution. In any proceeding against a sheriff or other officer for failing to return any process, proof that the process was put in the post office, duly addressed to him, and that the postage was paid thereon, shall be prima facie evidence of the receipt thereof by the officer.



§ 19-25-43 - Liability of sheriff as to final process of chancery court

A sheriff or other officer properly authorized to act for him shall not return an execution or attachment for not performing a decree in chancery to the office whence it issued without noting thereon how he has executed the same, unless by the express direction, in writing, of the plaintiff, his agent or attorney. If a sheriff or other officer, not having such directions, shall return such execution or attachment without noting thereon how he has executed the same, he and his sureties shall be subject to all the liabilities, fines, and penalties imposed on a sheriff for failing to return an execution, recoverable in the same manner. When any execution shall be settled, or the money due thereon received, wholly or in part, by an officer, he shall make a statement of the amount thereof on the execution, including his own fees and commissions, and return the same with the execution.



§ 19-25-45 - Liability of sheriff for failure to pay over money collected and similar omissions

If any sheriff or other officer properly authorized to act for him, shall collect, by virtue of an execution or attachment, the whole or a part of the money which, by the writ, he is required to levy, and shall not immediately pay the same to the party entitled thereto, or his attorney, on demand made; or if any sheriff or other officer properly authorized to act for him, shall voluntarily, and without authority, omit to execute such process, or to levy the money therein mentioned, or do or omit anything which would entitle the plaintiff to recover from the sheriff or other officer by any action the debt, damages, or costs in the execution mentioned; then, in either of said cases, the sheriff or other officer and his sureties shall be liable to pay to the plaintiff in the execution or attachment, or to any person entitled to the money, or a part thereof, the full amount of the money due upon the execution or attachment, with twenty-five percent (25%) damages, and lawful interest until paid, to be recovered with costs by motion before the court to which the execution is returnable, on five days' notice of the motion to the sheriff or other officer and his sureties. In case the sheriff or other officer have received only a part of the money due by the execution or attachment, and be not otherwise liable for the whole amount thereof, the recovery shall be limited to the amount received, with damages and interest. The court, at the request of either party, in case any matters of fact shall be in issue between them, shall cause a jury to be impaneled to try the same, and if the verdict be against the sheriff or other officer, judgment shall be entered up, with damages and costs, as above directed.



§ 19-25-47 - Liability of sheriff for false return on any process

If a sheriff or other officer properly authorized to act for him, make a false return on any process whatever, he shall, for every such offense, be liable to pay the sum of Five Hundred Dollars ($ 500.00) to the plaintiff named in the process, such sum being recoverable against the officer and his sureties, or the officer alone, by motion before the court to which the process is returnable, after five days' notice of such motion to the officer and his sureties. If the returns alleged to be false do not appear on the face of the record to be so, the court shall, at the request of either party, impanel a jury to ascertain whether the return be false or not, on an issue joined under the direction of the court. If the jury find that the return is false, judgment shall be entered for the said sum against the officer and his sureties, with costs.



§ 19-25-49 - Liability of sheriff for not returning money advanced for executing process in case of its non-execution

If any sheriff fails to execute any process for the execution of which his fees have been paid in advance, and does not return with the writ the money so advanced, he shall be liable on his bond, if the process issued from the circuit or chancery court, for Three Hundred Dollars ($ 300.00), and if from a court of a justice of the peace, for Two Hundred Dollars ($ 200.00), which sum may be recovered on the motion of the party at whose instance the process issued, in the court from which it issued, on five days' notice to the officer and his sureties.



§ 19-25-51 - Liability of sheriff for failing to pay excess money to defendants

When the amount of the sale of property under execution or attachment shall exceed the debt, damages, interest, and costs for which the execution issued, the sheriff or other officer properly authorized to act for him shall pay the surplus to the debtor or other person entitled to receive the same. If the sheriff or other officer fails or refuses to pay such surplus when required, to the person entitled thereto, he and his sureties shall be liable to the like penalty and judgment in favor of the person entitled to the surplus, as is authorized by law in favor of the plaintiff, against the sheriff and his sureties for not paying over money levied on an execution.



§ 19-25-53 - Unexecuted writs and list of prisoners to be delivered to successor sheriff

Every sheriff, at the expiration of his term of office, or on resigning, or otherwise vacating the office, shall deliver all writs in his possession unexecuted to his successor, who shall give a receipt for the same, and shall execute and return them. The sheriff shall also deliver to his successor a certified list of the names of all persons confined in the jail, and the cause of their commitment, and a copy of said list shall be filed in the office of the clerk of the circuit court by the sheriff receiving the same.



§ 19-25-55 - Mittimus and discharge warrants preserved and turned over to successor sheriff

All warrants, writs, orders, process, and precepts of any kind, or the attested copies thereof, by which any prisoner may be committed to or enlarged from any jail, shall be filed in their order of time, and kept by the sheriff. Upon the death, removal, resignation, or expiration of office of a sheriff, all of such warrants, writs, orders, process, or precepts, or the attested copies thereof, shall be delivered to his successor in office, on demand by him made, under the penalty of Three Hundred Dollars ($ 300.00), to be recovered of the sheriff going out of office, and his sureties, by motion before the circuit court of the county, after five days' notice thereof.



§ 19-25-57 - Property delivered to successor sheriff

Every sheriff who shall have levied an execution or other process on goods and chattels which shall remain in his possession unsold at the expiration of his term of office, shall deliver the same to his successor in office, taking his receipt therefor. The sheriff to whom such goods and chattels are delivered shall sell the same in like manner as his predecessor ought to have done had he remained in office, and shall pay the proceeds of the sale to the parties entitled thereto. If any sheriff fails to deliver to his successor any goods and chattels so levied on and remaining in his hands, on demand therefor, the plaintiff in the execution or other process, upon five days' notice thereof, may move the court from which the writ issued, against the sheriff so failing, and his sureties and their executors and administrators, upon which motion judgment shall be entered for the amount of the execution or other process, with interest, and five percent (5%) damages and costs.



§ 19-25-59 - Mesne process docket kept by sheriff

It shall be the duty of every sheriff to keep a record, to be called the "Mesne Process Docket," in which he shall note each writ, other than an execution, received by him for service, specifying the names of the parties, the court from which issued, the date of its reception, how executed, and when and how returned. The record shall be kept as a public record, and turned over to his successor.



§ 19-25-61 - Execution docket kept by sheriff

It shall be the duty of every sheriff to keep a record, to be called the "Execution docket," in which he shall note each execution received by him, specifying the names of all the parties, the amount and date of the judgment, the court from which issued and when returnable, the amount of the costs, the date when the same was received, and all levies and other proceedings had thereon. The record shall be kept by the sheriff as a public record, and at the expiration of the term of office of such sheriff, it shall be delivered to his successor.



§ 19-25-63 - Jail docket kept by sheriff

It shall be the duty of every sheriff to keep a record, to be called the "Jail docket," in which he shall note each warrant or mittimus by which any person shall be received into or placed in the jail of his county, entering the nature of the writ or warrant, by whom issued, the name of the prisoner, when received, the date of the arrest and commitment, for what crime or other cause the party is imprisoned, and on what authority, how long the prisoner was so imprisoned, how released or discharged, and the warrant therefor or the receipt of the officer of the penitentiary when sent there. All of said entries shall be full and complete, so as to give a perfect history of each case. The record shall be kept as a public record, and turned over to his successor.



§ 19-25-65 - Sheriff to serve as county librarian

The sheriff shall be the custodian of the books other than record books belonging to the county, and he shall keep the Mississippi Department Reports, census reports, statutes of the state, the "Mississippi Reports," digests, and legislative journals assigned to his county in a suitable and safe bookcase in the courtroom of the courthouse. He shall keep them well bound in leather, or stiff boards with leather back and corners, to be paid for out of the county treasury on the order of the board of supervisors, and he shall preserve them in good condition. He shall be fined Ten Dollars ($ 10.00) by the court, either circuit or chancery, as for a contempt, for each volume belonging to the county and which has passed into his custody that shall be out of the courtroom at any term of court. He shall also receive and preserve in the same way all books of every kind, maps, charts, and other like things that may be donated to the county by the state, the United States, from individuals or other sources. He shall not permit any of the books in his keeping to be carried out of the courthouse.

The sheriff shall, in case of binding or rebinding of books belonging to the county, cause the statutes of the state to be labeled "Laws of Mississippi," and the year of their enactment shall appear thereon. If the reports and digests or code are rebound, they shall be labeled as they were originally.

In his settlement with the clerk of the board of supervisors for the month of December of each calendar year, the sheriff shall file with the said clerk a sworn itemized statement of the volumes of the Mississippi Reports on hand in the county library on the last business day of said month, and for all volumes missing since the settlement for the previous December the clerk shall debit the said sheriff in his said settlement at the rate of Four Dollars ($ 4.00) for each of said missing volumes.



§ 19-25-67 - Duty of sheriff to keep the peace

It shall be the duty of every sheriff to keep the peace within his county, by causing all offenders in his view to enter into bonds, with sureties, for keeping the peace and for appearing at the next circuit court, and by committing such offenders in case of refusal. He shall certify and return said bonds to the court. It shall be his duty to quell riots, routs, affrays and unlawful assemblages, and to prevent lynchings and mob violence, and wherever necessary he shall call to his aid the power of the county. Any person who shall fail, neglect or refuse to respond to the call of the sheriff for such aid shall be reported by the sheriff to the circuit court, and it shall be his duty to prosecute all such persons, who, upon conviction, shall be punished as for a misdemeanor. He shall pursue, apprehend, and commit to jail all persons charged with treason, felony, or other crimes. He may take bonds, with good and sufficient sureties, of any person whom he may arrest with or without a warrant for any felony that is bailable as a matter of law. He may fix the amount of such bonds, only in emergency circumstances. "Emergency circumstances" means a situation in which a person is arrested without a warrant and cannot be taken before a judicial officer for a determination of probable cause within a reasonable time, or within forty-eight (48) hours, whichever is the lesser, after the arrest.

Any sheriff who wilfully fails, neglects or refuses to perform any of his duties as prescribed in this section shall be guilty of a misdemeanor and prosecuted therefor, and upon conviction thereof he shall be removed from office.



§ 19-25-69 - Sheriff to have charge of courthouse, jail and protection of prisoners

The sheriff shall have charge of the courthouse and jail of his county, of the premises belonging thereto, and of the prisoners in said jail. He shall preserve the said premises and prisoners from mob violence, from any injuries or attacks by mobs or otherwise, and from trespasses and intruders. He shall keep the courthouse, jail, and premises belonging thereto, in a clean and comfortable condition, and it shall be his duty to prosecute all persons who are guilty of injuring or defacing same. If, after a hearing by the Governor, held in accordance with due process of law, it shall be ascertained that the sheriff has wilfully failed, neglected or refused to preserve the courthouse, or the jail, or any prisoners lawfully in his custody from injuries by mob violence, then the Governor shall have the power and it shall be his duty to remove such sheriff from office.

However, in the case of a jail owned jointly by a county and municipality, under the provisions of Section 17-5-1, Mississippi Code of 1972, after the appointment of a jailer, pursuant to Section 47-1-49, Mississippi Code of 1972, responsible for all municipal prisoners lodged in said jail, neither the sheriff nor his bondsmen shall be responsible for actual maintenance or operation of said jail, insofar as municipal prisoners are concerned.



§ 19-25-71 - Sheriff to serve as jailer; separate rooms by gender; training

(1) The sheriff shall be the jailer of his county and, in the performance of his duties as jailer, he shall employ a jailer or jailers to have charge of the prisoners in the jail. However, in any county in which there is a jointly owned jail, the jailer, pursuant to Section 47-1-49, shall be the person appointed by the governing authorities of the municipality insofar as municipal prisoners are concerned. The sheriff shall keep in the jail thereof separate rooms by gender, and shall not permit any communication between a male and a female prisoner, unless they be married.

(2) The board of supervisors of the county shall pay the tuition, living and travel expenses incurred by a person in attending and participating in the basic and continuing education courses for county jail officers.



§ 19-25-73 - Feeding of prisoners; alternative methods of funding

(1) In respect to the feeding of prisoners by the sheriff's office, the board of supervisors is authorized to choose one (1) of the following methods:

(a) It shall only contract with a local caterer or restaurant owner to bring in food for the prisoners, and the contract shall be awarded after taking bids as provided by law for other county contracts.

(b) The sheriff shall purchase, in the name of the county, all necessary food and related supplies to be used for feeding prisoners only in the county jail. All purchases of such food and supplies shall be invoiced to the county and placed on the claims docket of the board of supervisors for disposition in the same manner as all other claims against the county. All wages and other compensation for services rendered to the sheriff in connection with the feeding of prisoners shall be submitted to and approved by the board of supervisors as other wages or compensation paid to employees of the sheriff. The total expenditure for such purpose under this method shall not exceed an amount equal to Six Dollars ($ 6.00) per day per prisoner, except as provided in subsection (3) of this section. All payments and reimbursements from any source for the keeping of prisoners shall be received and paid into the general fund of the county.

(c) The board of supervisors may negotiate a contract with the board of trustees of the local public community hospital to bring in food for the prisoners.

(2) The board of supervisors may authorize the sheriff to maintain a bank account entitled "jail food allowance account" into which shall be deposited all receipts for feeding and keeping prisoners in the county jail, including payments from the board of supervisors at the rate of Six Dollars ($ 6.00) per prisoner per day and all such receipts from municipalities, the United States and any other jurisdictions required to pay the cost of feeding or keeping prisoners contained in the jail. He shall maintain a receipts journal and a disbursements journal, in a form to be prescribed by the State Department of Audit, which will provide the information necessary to determine the actual cost of feeding the prisoners, which shall not exceed Six Dollars ($ 6.00) per prisoner per day, except as provided in subsection (3) of this section. All costs and expenses for such feeding shall be paid from the jail food allowance account and supported by properly itemized invoices. Any funds accumulating in the jail food allowance account in excess of the monthly average expenditures, plus ten percent (10%) for contingencies, shall be paid into the county general fund at least once each calendar quarter.

(3) In the event that prisoners are housed in the county jail by any political subdivision of the state, the county may charge the political subdivision for housing, feeding and otherwise caring for such prisoners an amount not to exceed the payments provided under Section 47-5-112, Mississippi Code of 1972, for the keeping in the county jail of persons committed, sentenced or otherwise placed under the custody of the Department of Corrections. Nothing in this section shall be construed to affect payments by the Department of Corrections set by Section 47-5-112, Mississippi Code of 1972, for the keeping in the county jail of persons committed, sentenced or otherwise placed under the custody of the Department of Corrections.



§ 19-25-74 - Feeding of prisoners; log of meals served

In any event, regardless of which method in respect to the feeding of prisoners is selected by the board of supervisors, the sheriff shall maintain a log, showing the name of each prisoner, the date and time of incarceration and release, to be posted daily, which shall record the number of meals served to prisoners at each mealtime, and the hours of the day served, and shall make affidavit as to the correctness thereof and file the same monthly with the board of supervisors. Such log shall remain on file with the board of supervisors as other records of said board and shall be made available to the state department of audit upon request. No claims for the cost or expenses of feeding prisoners shall be approved by the board of supervisors for any month unless and until such log for that month is filed.



§ 19-25-75 - Additional guards for jail

If the jail be insufficient or if there be danger of escape, lynching or rescue of any prisoner therein, or danger of an attack upon the jail by any person or persons, or if there be no jail, or if the sheriff or jailer shall have any person or persons lawfully in his custody and there be danger of the seizure, lynching, escape or rescue of any such person or persons, or if mob violence has been threatened against any such person or persons, it shall be the duty of the sheriff or jailer to summon a sufficient guard to protect and secure such prisoner, or to protect the jail, so long as the same may be necessary and no longer. The sheriff or jailer shall furnish to the circuit court of his county a certified list of all persons thus summoned, who served as such guard, together with the length of time each thus served, and he shall furnish to the court and also to the grand jury a list of all persons thus summoned who failed, neglected or refused to heed the summons of the sheriff or jailer. The circuit court upon due proof may allow to each person not more than Five Dollars ($ 5.00) for each day and night he may have been employed as guard, or at this rate for a greater time, to be paid out of the county treasury upon the order of the court and the issuance of a warrant therefor by the board of supervisors. This section shall not authorize the employment of permanent guards for the jail or for prisoners away from the jail, but only in an emergency. All persons summoned by the sheriff or jailer under the provisions of this section who shall fail, neglect or refuse to obey said summons shall, upon conviction, be punished as for a misdemeanor, and it shall be the duty of the circuit judge to charge the grand jury especially in this regard.



§ 19-25-77 - Support of prisoner confined for contempt

When a prisoner in custody for contempt of court shall be unable to support himself, the sheriff shall be allowed the same compensation for the support of such person as is allowed for keeping other prisoners, to be paid in the same way out of the county treasury. Such person shall not be detained in prison for such fees.



§ 19-25-79 - Sheriff to receive and keep prisoner committed by justice

The sheriff of any county shall receive and keep any prisoner committed by a justice of the peace according to the order of commitment.



§ 19-25-81 - Sheriff to receive and keep prisoners from United States officers

It shall be the duty of all sheriffs as jailors to receive and safely keep, until discharged by due course of law, all prisoners arrested or committed under legal process from the officers of the courts of the United States, if the officer or person delivering such prisoner shall secure to the sheriff as jailor the amount of subsistence, bedding, fuel, clothing, medicine and medical fees allowed by law in such cases. No sheriff as jailor shall receive or keep any such prisoner where the receiving or keeping of such prisoner would tax the capacity of the jail in his county to the extent that there would not be sufficient room in said jail to safely keep and care for state and county prisoners in his custody or where the receiving or keeping of said prisoner would render such jail unduly unsanitary or dangerous to the health of the prisoners confined therein.



§ 19-25-83 - Maintenance and use of canine corps

The sheriff shall keep those hounds bought pursuant to Section 19-5-3, closely confined in the jail yard or in some suitable inclosure to be provided for them, and he shall not permit any person to handle or in any way to be familiar with them except himself and one other person to assist each sheriff, which person shall be designated by him and who shall assist the sheriff in taking care of said dogs and training them. The sheriff or his assistant shall at frequent intervals exercise said dogs by having someone for them to trail, to the end that their instinct may be kept active. The sheriff on receiving information of the commission of a felony in his county or the escape of prisoners in his custody, and that the person charged with the commission thereof is at large and has left the scene of the crime and is a fugitive from justice, shall convey the said dogs to the place where said felony was committed and endeavor to capture the fugitive or escaped prisoners, as the case may be.



§ 19-25-85 - Duties of sheriff of Harrison County in separate judicial district

The sheriff of Harrison County shall be the proper officer to execute all process required by law to be executed by the sheriff and to return the same to such district of said county as the same may belong. He shall keep an office at Gulfport therein, and an office at Biloxi therein, and in each of said offices he shall keep all books, records, and documents required by law to be kept by sheriffs in every county in the state, the same as if said two districts were separate counties. In making sales of land under execution or otherwise in the discharge of any of his official duties, such lands as lie in the first district, he shall sell at the door of the courthouse in Gulfport and in making like sales of land lying in the second district he shall sell the same at the door of the courthouse at Biloxi. Sales of personalty made by the sheriff under like authority shall be made in such places in each district, as if each were a separate county.



§ 19-25-87 - Authority of sheriff to receive funds from federal government and to expend such funds

The sheriff of any county in which the federal government owns land is hereby authorized, with the approval of the board of supervisors, to receive funds from the corps of engineers of the United States Army for the purpose of defraying expenses incident to providing law enforcement on federally owned land. Such funds shall be kept in a separate account and may be expended by the sheriff, with the approval of the board of supervisors, for equipment, supplies, materials and deputies' salaries as necessary to effectuate the purposes of this section.






Chapter 27 - SURVEYORS AND SURVEYS

§ 19-27-1 - Oath and bond of office

There shall be elected for each county a surveyor who shall take and subscribe the oath of office prescribed by the Constitution and give bond, with sufficient surety, to be payable, conditioned and approved as provided by law and in the same manner as other county officials, in a penalty not less than Fifty Thousand Dollars ($ 50,000.00).

From and after January 1, 1984, such surveyor shall be a registered land surveyor as provided for in Sections 73-13-71 through 73-13-99. However, this requirement shall not apply to any person who was holding the office of county surveyor by either election or appointment on December 31, 1983.



§ 19-27-3 - General duties

It shall be the duty of the surveyor faithfully to execute all orders of survey directed to him by any court, and to make all surveys of land within his county, at the request of the owners or proprietors thereof, and to do whatsoever in the surveying, resurveying, measuring, and dividing of land that may be required of him by any person.



§ 19-27-5 - Record of surveys

Each county surveyor shall record, in a suitable book to be provided by the board of supervisors and to be kept in the office of the clerk of the chancery court, all surveys made by him and his deputies, except such as are made for a temporary purpose, and surveys of roads and of city, village, or town plats. He shall record the survey of any other surveyor which shall be made in his county by order of a court. The course and distance of all lines run and the number of acres contained in each piece of land surveyed shall be entered on the diagram of any section subdivided according to the survey thereof, and shall be considered a part of the record. The record shall show, in addition, the time when, by whom, and for whom such survey was made, a description of all the witness trees or monuments marked on the survey, with their respective bearings and distances, and the variation of the magnetic from the true meridian. He shall cause a true map or plat thereof to be made, of the form and size indicated in this chapter in regard to maps or plats of cities, towns or villages, or additions thereto, so far as may be applicable. The surveys made by him and the surveys made by any other surveyors as herein referred to shall be recorded in the same manner as provided herein for the record of maps or plats of cities, towns, or villages, or additions thereto. He shall keep the record accurately indexed, referring in a suitable manner to each survey or map or plat so recorded. The lines and distances of all surveys shall be in miles, or subdivisions thereof, yards, feet and inches.



§ 19-27-7 - Appointment of deputies

The county surveyor may appoint deputies by writing, who shall take the oath of office and give bond as required of the surveyor, and who shall thereupon be authorized to perform all the duties of the surveyor.



§ 19-27-9 - Swearing the chain-bearers

The surveyor shall administer an oath or affirmation to the chain-carriers to faithfully and diligently perform their duties without fear, favor, affection or partiality. The surveyor shall write the name of each of the chain-carriers on his plat, or on the certificate of survey, and he is authorized to administer all oaths which may be necessary in the prosecution or completion of any survey.



§ 19-27-11 - Surveyor may enter premises without consent in certain cases

In the execution of an order of survey directed to him by any court, the surveyor and his assistants may, without the consent of the occupant or claimant of ownership, enter upon any lands ordered to be surveyed and to survey the same in an orderly and proper manner. Any person who shall obstruct him or his assistants therein shall be punished as for a contempt of court.



§ 19-27-13 - Resurveying, re-marking and bounding lands and county boundary lines

The surveyor, whenever called on for that purpose by those interested, shall resurvey and re-mark and bound any tract of land in his county where the old marks are defaced or are likely to decay and perish, being governed by the original surveys, patents, or title deeds of such tracts. He shall make a certificate of all such re-markings and boundaries, and deliver the same to the owner of the land, who may have it recorded in the office of the chancery clerk of the county or counties in which the land is situated. The surveyor, whenever requested by the board of supervisors of any county, shall resurvey, re-mark and bound any county boundary line, being governed by the original governmental surveys, field notes, and patents. The notes of such resurvey and the certificate thereof shall be recorded in the office of the chancery clerk of such county, and shall be presumptive evidence of the facts connected with and pertinent to the resurvey therein contained in any case in which the venue is in question.



§ 19-27-15 - Reestablishing original marks

It shall be the duty of the surveyor, in all resurveys and re-markings, to perpetuate the original corners he may work from by noting new bearing trees, and otherwise, as may be convenient and useful. They shall also perpetuate the principal corners made by themselves in the same way.



§ 19-27-17 - How survey ordered for execution of judicial sales

In all cases where a survey of land may be necessary to the proper designation of parcels, in order to comply with the requirements of Section 111 of the Constitution, it shall be caused to be made by the person whose duty it is to make the sale, and the proper cost thereof shall be allowed in the bill of cost.



§ 19-27-19 - Making of survey when surveyor interested

Whenever a survey may be required of any land in which the county surveyor may be interested, or whenever from any cause there shall be no surveyor deputy to be found, or able to act, the survey may be made by the surveyor of any other convenient county, and a court may in any case so order, or the survey may be made by such person of skill as the parties interested may agree upon.



§ 19-27-21 - Maps and plats; making thereof

Whenever any city, town, or village, or addition thereto, shall be laid out, the proprietor thereof shall cause a true map or plat thereof to be made by a civil engineer, surveyor, or other competent person.



§ 19-27-23 - Maps and plats; form

Such map or plat shall in every case be made on a scale not less than two hundred feet to an inch, on sheets of good muslin-backed paper, eighteen inches by twenty-four inches in size. There shall be written upon the paper upon which said map or plat shall be made a full and detailed description of the land embraced in the map or plat, showing the township and range in which such land is situated, and the sections and parts of sections platted. It shall show on its face in plain letters the name of the city, town, or village, or addition platted, the name of the proprietor, and all of them, and of the engineer, surveyor, or other person making the map or plat, with the date. The same shall be signed by the proprietor and surveyor, and shall be acknowledged as deeds are acknowledged. The sections and parts of sections platted shall also be designated by lines drawn upon said map or plat, with appropriate letters and figures, and it shall contain a plain designation of the cardinal points of the compass, and a correct scale.



§ 19-27-25 - Maps and plats; contents

Every such map or plat shall particularly set forth and describe such portion of the government survey as is intended to be platted, and when the premises cannot be accurately described by legal subdivisions, then the boundaries thereof must be defined by metes, bounds, and courses. Such map or plat shall also specify and describe all the public grounds, except streets and alleys, by their boundaries, courses, and extent, and all streets and alleys by their courses, length, widths, names, or numbers, by writing or figures upon that portion of the map or plat intended for those uses. All the lots intended for sale may be numbered either by progressive numbers, or, if in blocks, progressively numbered in each block, and the blocks progressively numbered or lettered. Where all the lots in any block are of the same dimensions, it shall be sufficient to mark the precise length and width upon one tier thereof, but all gores, triangles, or other lots, either squares or parallelograms, shall have the length of their sides plainly defined by figures.



§ 19-27-27 - Maps and plats; recording

Such map or plat shall be recorded in the office of the clerk of the chancery court of the county or counties where the land lies, and in the following manner. The proprietor shall cause to be made, by a competent person, on the same scale and on paper of the same size and quality as that on which the map or plat is required to be made, an exact duplicate of said map or plat, with the detailed description, and signed and acknowledged as the original is required to be. The said map or plat and the said duplicate shall be delivered to the clerk of the chancery court, who shall carefully examine the same, and, if he find that in any respect it fails to conform to the requirements of Sections 19-27-23, 19-27-25, he shall point out the deficiency to the person so presenting it, and return it to such person for correction. When such map or plat shall conform, or shall be made to conform, to the requirements of law, the clerk and the engineer, surveyor, or other person who made the same, shall carefully compare the duplicate with the map or plat, and, if correct, or when made correct, it shall be certified by the clerk and the engineer, surveyor, or other maker, stating therein that they have carefully compared the same with the map or plat (describing it), and that it is an exact duplicate thereof, and of the whole of such map or plat. The clerk shall then securely fasten the said duplicate in a book of the proper size for such paper, so that it shall not be folded, which book shall be securely bound and provided at the costs of the county, after the first map or plat is so presented. Such duplicate so fastened in said book shall be held and taken to be a record of the map or plat, with like effect as if the map or plat had been actually transcribed by the clerk in a book in his office. The clerk shall certify on the map or plat and note on the duplicate the time when it was recorded, and make a reference on the map to the book and page where recorded. The lines and distances of all such maps or plats shall be in yards, feet, and inches.



§ 19-27-29 - Maps and plats; penalty for selling lots before recording

If any person shall sell any lot or lots within any such city, town, or village, or addition thereto, before the plat or map thereof shall be recorded, he shall be liable to an action, to be brought for the use of the county, for Two Hundred Dollars ($ 200.00). The clerk of the chancery court shall institute the action upon the presentation to him for record of any deed to lots in any such city, town, or village, or addition thereto.



§ 19-27-31 - Maps and plats; alteration and vacation

If the owner of any land which shall have been laid off, mapped, or platted as a city, town or village, or addition thereto, or subdivision thereof, or other platted area, whether inside or outside a municipality, shall be desirous of altering or vacating such map or plat, or any part thereof, he may, under oath, petition the chancery court for relief in the premises, setting forth the particular circumstances of the case and giving an accurate description of the property, the map or plat of which is to be vacated, or altered, and the names of the persons to be adversely affected thereby, or directly interested therein. The parties so named shall be made defendants thereto, and publication of summons shall be made one time in a newspaper published, or having a general circulation, in the county where the land is situated, and which publication shall clearly state the objects and purposes of the petition.

At any time after the expiration of five days from said publication and the service of process upon the named defendants, the cause or proceeding shall be triable, and the court in term time or the chancellor in vacation may hear the petition and all objections from any person thereto, and may decree according to the merits of the case. However, where all adversely affected or directly interested persons join in said petition, the same may be finally heard and determined by the court or chancellor at any time. If the decree vacate, in whole or in part, or alter the map or plat, it shall be recorded as a deed, and a memorandum thereof noted on the record of the map or plat.



§ 19-27-33 - Establishing true meridian

The board of supervisors may employ some skilled person to establish at or near the courthouse a line not exceeding twenty chains in length, corresponding with the true meridian of the place, and simultaneously determine to within one-half of one second of an arc the geographical longitude of the station occupied by the instrument used in the operation. After the line has been established, the board of supervisors may appoint a competent person to make annual observations at such time as may be determined, to ascertain the declination of the magnetic meridian from the true meridian, and when any alteration is ascertained, the person making the observation shall report the particulars to the board of supervisors, and the same shall be entered on its minutes.



§ 19-27-35 - Surveyors to adjust instruments annually

The county surveyor shall annually adjust any instrument used by him in making surveys after checking said instrument with the line of the true meridian established under Section 19-27-33, or with the line of the true meridian established within said county by the United States Coast and Geodetic Survey, or a division designated by the survey, or with the line of the true meridian established by the Mississippi State Highway Department in the district in which the property to be surveyed is located. A surveyor shall not be allowed to certify or testify to the correctness of a survey thereafter made unless the instrument used in making it had been corrected and adjusted within twelve months next before the survey.






Chapter 29 - LOCAL AND REGIONAL RAILROAD AUTHORITIES

§ 19-29-1 - Short title

This chapter shall be known and may be cited as the "Railroad Authorities Law."



§ 19-29-3 - Legislative findings and declaration of purpose

It is hereby declared by the Legislature of the State of Mississippi that railroad transportation and commerce is essential to the economic well-being of the state and the development of its natural resources and its agriculture and industry, and the preservation, development and maintenance of the state's rail service is in the public interest and serves a public purpose. It is the intent of the Legislature by this chapter to provide the manner and means necessary to carry out such purposes. The exercise of the powers granted in this chapter to the authorities and other public bodies is hereby declared to be a public and governmental function for a public purpose and public necessity.



§ 19-29-5 - Definitions

As used in this chapter, unless the context otherwise indicates, the following terms shall have the meanings respectively ascribed to them in this section:

(a) "Act" means the railroad authorities law.

(b) "Authority" or "railroad authority" means any of the public bodies corporate and politic created pursuant to this chapter or any law amendatory or supplemental thereto.

(c) "Bonds" means any bonds, notes, interim certificates, debentures or similar obligations issued by an authority pursuant to this chapter.

(d) "Federal government" means the United States of America or any department, division, commission or agency and instrumentality thereof, including the department of transportation and the interstate commerce commission.

(e) "Governing body" means the board of commissioners of the authority.

(f) "Person" means individuals, corporations, partnerships or foreign domestic associations.

(g) "Railroad" means a common carrier by railroad as defined in section 1(3) of Part I of the Interstate Commerce Act (49 U.S.C.S., Section 1(3)).

(h) "Railroad properties and facilities" means any real or personal property or interest in such property which is owned, leased or otherwise controlled by a railroad or other person, including an authority, and which are used or are useful in rail transportation service, including:

(i) Track, roadbed and related structures, including rail, ties, ballast, other track materials, grading, tunnels, bridges, tressels, culverts, elevated structures, stations, office buildings used for operating purposes only, repair shops, engine houses and public improvements used or usable for rail service operation;

(ii) Communication and power transmission systems for use by railroads;

(iii) Signals, including signals and interlockers;

(iv) Terminal or yard facilities and services to express company and railroads and their shippers, including ferries, tugs, car floats and related shoreside facilities designed for the transportation of equipment by water;

(v) Shop or repair facilities or any other property used or capable of being used in rail freight transportation services or in connection with such services or for originating, terminating, improving and expediting the movement of equipment or goods.

(i) "Rail service" means both freight and passenger railroad service.



§ 19-29-7 - Creation of county railroad authority; commissioners; public hearing; authorization for county or municipality to create or dissolve authority

(1) Any county in which there is located existing railroad properties and facilities or in which railroad properties and facilities previously existed, but were abandoned after February 5, 1976, may, by resolution, create a public body corporate and politic, to be known as a county railroad authority, which shall be authorized to exercise its functions upon the appointment and qualifications of the first commissioners thereof. Upon the adoption of a resolution creating a county railroad authority, the board of supervisors of the county shall, pursuant to the resolution, appoint five (5) persons as commissioners of the authority. The commissioners who are first appointed shall be designated to serve the terms of one (1), two (2), three (3), four (4) and five (5) years respectively. Thereafter, each commissioner shall be appointed for a term of five (5) years, except that vacancies occurring otherwise than by the expiration of term shall be filled for the unexpired term in the same manner as the original appointments. A county shall not adopt a resolution authorized by this section without a public hearing thereon. Notice thereof shall be given at least ten (10) days prior thereto in a newspaper published in the county, or if there is no newspaper published therein, then in a newspaper having general circulation in the county.

(2) Any county and a municipality within a county may create a railroad authority under this section by resolution adopted by the respective governing authorities. The authority shall be governed by five (5) commissioners. The board of supervisors shall appoint two (2) persons as commissioners of the authority. The governing authorities of the municipality shall appoint two (2) persons as commissioners of the authority. One (1) commissioner shall be appointed by the municipality and the county on a rotating basis with the municipality making the first appointment. The terms of the commissioners shall be the same as those provided in subsection (1) with the term designation to be determined by the majority vote of the governing authorities of the municipality and of the county. The municipality and the county may dissolve the authority by a majority vote of both governing authorities.



§ 19-29-9 - Regional railroad authority; increase or decrease of participating counties; public hearing; commissioners; appointment of executive committee; associate members from outside authority's jurisdiction

(1) Two (2) or more counties in which there are located railroad properties and facilities of a railroad, or in which such properties and facilities previously existed, but were abandoned after February 5, 1976, may, by resolution of each, create a public body, corporate and politic, to be known as a regional railroad authority which shall be authorized to exercise its functions upon the issuance by the Secretary of State of a certificate of incorporation. The board of supervisors of each county joining in such regional authority shall, pursuant to the resolution organizing such authority, appoint five (5) residents of the county as commissioners of the authority and, as soon thereafter as practicable, the governing authorities of any municipality in such county, through which such railroads run, shall appoint a commissioner of the authority.

If the regional authority consists of an even number of commissioners, an additional commissioner shall be appointed by the Governor from within the geographic boundaries of the regional authority.

(2) A regional railroad authority may be increased from time to time to serve one or more additional counties if each additional county and each of the counties then included in the regional authority and the commissioners of the regional authority, respectively, adopt a resolution consenting thereto. If a county railroad authority for any county seeking to be included in the regional authority is then in existence, the commissioners of the county authority shall consent to the inclusion of the county in the regional authority, and if the county authority has any bonds outstanding, unless fifty-one percent (51%) or more of the holders of the bonds consent, in writing, to the inclusion of the county in the regional authority, no such inclusion shall be effected. Upon the inclusion of any county in the regional authority, all rights, contracts, obligations and property, real and personal, of the county authority shall be in the name of and vest in the regional authority.

(3) A regional railroad authority may be decreased if each of the counties then included in the regional authority and the commissioners of the regional authority consent to the decrease and make provision for the retention or disposition of its assets and liabilities; however, if the regional authority has any bonds outstanding, no decrease shall be effected unless seventy-five percent (75%) or more of the holders of the bonds consent thereto in writing.

(4) A county shall not adopt any resolution authorized by this section without a public hearing thereon. Notice thereof shall be given at least ten (10) days prior thereto in a newspaper published in the county, or if there is no newspaper published therein, then in a newspaper having general circulation in the county.

(5) All commissioners of a regional railroad authority appointed by municipalities shall be appointed for terms of five (5) years each. Commissioners who are initially appointed by a board of supervisors shall be designated to serve terms of one (1), two (2), three (3), four (4) and five (5) years, respectively; thereafter, each such term shall be five (5) years. A vacancy occurring otherwise than by expiration of term shall be filled for the unexpired term in the same manner as the original appointments.

(6) A regional railroad authority, in its discretion, by resolution duly adopted and entered upon its minutes, may appoint an executive committee from among its membership. The executive committee shall consist of such number and shall be appointed in such manner so as to fairly represent the counties and municipalities served by the regional authority. The members of the executive committee shall serve for such terms as designated by the regional authority and may be removed from the committee before expiration of their terms in accordance with such procedure as the regional authority may adopt. The executive committee, when so appointed, may be authorized by the regional authority to exercise such powers and perform such duties, with or without the prior approval of the regional authority, as the regional authority deems appropriate; however, the executive committee may not exercise any power or perform any duty that is inconsistent with or in excess of the powers and duties authorized to be performed under the provisions of this chapter by the commissioners of the regional authority.

(7) A regional railroad authority may accept counties, municipalities and other political subdivisions of the state outside the jurisdiction of the regional authority to become associate members.



§ 19-29-11 - Submission of resolutions of regional authority to Secretary of State; certificate of incorporation

Upon the appointment and qualification of the commissioners first appointed to a regional railroad authority, they shall submit to the Secretary of State a certified copy of each resolution adopted pursuant to subsection (1) of Section 19-29-9 by the counties included in the regional authority. Upon receipt thereof, the Secretary of State shall issue a certificate of incorporation to the regional railroad authority.

When a regional railroad authority is increased or decreased pursuant to subsections (2) and (3) of Section 19-29-9, it shall forward to the Secretary of State a certified copy of each resolution adopted pursuant thereto and, upon receipt thereof, the Secretary of State shall issue an amended certificate of incorporation in accordance therewith.



§ 19-29-13 - Proof of authorization or existence of county or regional railroad authority

In any suit, action or proceeding involving the validity or enforcement of, or relating to, any contract of a county railroad authority, created pursuant to Section 19-29-7, the county authority shall be conclusively deemed to have become established and authorized to transact its business and exercise its powers upon proof of the adoption by the county of the resolution creating the county railroad authority and of the appointment and qualification of the first commissioners thereof.

In any suit, action or proceeding involving the validity or enforcement of, or relating to, any contract of a regional railroad authority, such regional railroad authority shall be conclusively deemed to have become established and authorized to transact its business and exercise its powers upon proof of the issuance by the Secretary of State of a certificate of incorporation of such regional railroad authority.



§ 19-29-15 - Commissioners; expenses; quorum; officers

A commissioner of an authority shall receive no compensation for his services, but shall be entitled to the necessary expenses, including traveling expenses, incurred in the discharge of his duties. Each commissioner shall hold office until his successor has been appointed and has qualified. The certificates of the appointment and reappointment of commissioners shall be filed with the authority.

The powers of each authority shall be vested in the commissioners thereof. A majority of the commissioners of an authority shall constitute a quorum for the purpose of conducting the business of the authority and exercising its powers and for all other purposes. Action may be taken by the authority upon a vote of not less than a majority of the commissioners present.

There shall be elected a chairman and vice chairman from among the commissioners.



§ 19-29-17 - General powers of railroad authority

An authority shall have all the powers necessary or convenient to carry out the purposes of this chapter (excluding the power to levy and collect taxes or special assessments, unless otherwise specified in the chapter) including, but not limited to, the power:

(a) To sue and be sued, to have a seal, and to have perpetual succession;

(b) To make and from time to time amend and repeal bylaws, rules and regulations not inconsistent with this chapter, to carry into effect the powers and purposes of this authority;

(c) To maintain a principal office, and if necessary, regional offices at locations within its boundaries;

(d) To employ an executive director, secretary, technical experts, superintendents and other such officers, agents, employees, permanent or temporary, as may be required by or beneficial to the authority, and to determine their qualifications, duties and compensation; and to retain or contract with consulting engineers, financial consultants, accountants, attorneys and such other consultants and independent contractors as are necessary in its judgement to carry out the provisions of this chapter and to also fix the compensation thereof;

(e) To engage in research and development with respect to railroads;

(f) To plan, establish, acquire, construct, enlarge, reconstruct, improve, operate, maintain, replace, repair, extend, improve, regulate and protect railroad properties and facilities within its boundaries. For such purposes, an authority may acquire such properties or any interest therein by purchase, gift, lease, devise, eminent domain proceedings or otherwise, provided it shall not have the power to condemn property owned or used by a railroad unless the federal government has authorized the abandonment of the railroad line;

(g) To make the use and services of the railroad properties and facilities available to others in the furtherance of the purposes of this chapter and upon such terms and conditions as the governing body of the authority shall deem proper. In so doing, the authority shall have the power to lease same to others upon such terms and conditions as the authority may determine unless specifically provided for herein;

(h) To receive and accept contributions, grants or other financial assistance from the federal government, the state or any political subdivision thereof, including the county and others, to be used in the furtherance of the purposes of this chapter;

(i) To purchase, rent, lease or otherwise acquire any and all kinds of property, both real and personal, whether or not subject to deeds of trust, mortgages, liens, charges or other encumbrances, for the authority, which, in the judgment of its governing bodies, is necessary or convenient to carry out the purposes of this chapter;

(j) To acquire property which is suitable for use by industries requiring access to any railroad track owned, operated or subsidized by the authority;

(k) To establish schedules of tolls, fees, rates, charges and rentals for the use of the railroad properties and facilities and to charge, alter and collect such tolls, fees, rates, charges and rentals in carrying out the provisions of the chapter; and

(l) To make contracts and execute instruments containing such covenants, terms and conditions as in the judgment of the governing body may be necessary, proper or advisable for the purpose of obtaining grants, loans or other financial assistance from any federal or state agency for or in the aid of the acquisition or improvement of the railroad properties and facilities herein provided; to make all other contracts and execute all other instruments including without limitation licenses, long and short term leases, mortgages and deeds of trust and other agreements relating to the railroad property and facilities within its boundaries, and the construction, operation, maintenance, repair and improvement thereof as in the judgment of the governing body may be necessary, proper or advisable for the furtherance of the purposes of this chapter and the full exercise of the powers herein granted; and to carry out and perform the covenants, terms and conditions of all such contracts or instruments.

In addition to the general and special powers conferred in this section or elsewhere in this chapter, the authority is authorized to exercise such powers as are necessarily incidental to the exercise of such general and special powers.



§ 19-29-18 - Ad valorem tax for acquisition and maintenance of railroad properties

(1) The governing body of a county railroad authority or regional railroad authority, as the case may be, may file a petition with the board of supervisors of any county included in the railroad authority, specifying for each such county, the rate of the ad valorem tax, not to exceed two (2) mills, to be levied by such county on the taxable property therein, for acquisition and maintenance of railroad properties and facilities, and to defray operating expenses of the railroad authority and any other expenses authorized to be incurred by the railroad authority. Prior to levying the tax specified by the railroad authority, the board of supervisors of each such county shall publish notice of its intention to levy same. The notice shall be published once each week for three (3) weeks in some newspaper having a general circulation in the county, but not less than twenty-one (21) days, nor more than sixty (60) days, intervening between the time of the first notice and the meeting at which said board proposes to levy the tax. If, within the time of giving notice, twenty percent (20%) or one thousand five hundred (1,500) of the qualified electors of the county, whichever is less, shall file a written protest against the levy of the tax, then the tax shall not be levied unless authorized by three-fifths (3/5) of the qualified electors of such county, voting at an election to be called and held for that purpose. If the tax levy fails to be authorized at an election held in a county included in the regional authority, then such tax levy shall not be made in any of the counties included in such regional authority.

(2) The avails of the ad valorem tax levied under authority of this section shall be paid by the county board of supervisors to the governing body of the railroad authority to be used as herein authorized.

(3) For any fiscal year after the initial levy of the tax, the board of supervisors levying same shall levy such tax at a millage rate which will produce an amount of revenue which approximates, but does not exceed, the amount of revenue produced from the levy for the preceding fiscal year. The county board of supervisors shall not increase the millage rate for the purposes authorized herein unless notice thereof is published and an election held, if required, in the manner set forth in subsection (1) of this section.

(4) Each railroad authority shall be subject to examination by the State Auditor.

(5) The tax levy authorized in this section shall not be included in the ten percent (10%) limitation on increases under Sections 27-39-320 or 27-39-321.

(6) The tax levy authorized in this section shall not be reimbursable under the provisions of the Homestead Exemption Law.

(7) A railroad authority created under Section 19-29-7(2) must receive the approval of the governing authorities of the municipality and the county creating such authority before levying any tax under this section.



§ 19-29-19 - Acquisition of property by eminent domain

In the acquisition of property by eminent domain proceedings authorized by this chapter, an authority shall proceed in the manner provided by Chapter 27 of Title 11, Mississippi Code of 1972, and as elsewhere provided by law. For the purpose of making surveys and examinations relative to eminent domain proceedings, it shall be lawful for the authority to enter upon the land, doing no damage. Notwithstanding the provisions of any other statute or other law, an authority may take possession of any property to be acquired by eminent domain proceedings at any time after the commencement of such proceedings. The authority shall not be precluded from abandoning such proceedings at any time prior to final order and decree of the court having jurisdiction of such proceedings. The authority shall be liable to the owner of the property for any damage done to the property during possession thereof by the authority.



§ 19-29-21 - Disposal of railroad property or facilities

Except as may be limited by the terms and conditions of any grant, loan or agreement authorized by Section 19-29-17 an authority may, by sale, lease or otherwise, dispose of any of its railroad property and facilities, or other property, or portion thereof or interest therein, acquired pursuant to this chapter. Such disposal by sale, lease or otherwise shall be in accordance with the laws of this state governing the disposition of other public property, except that in the case of disposal to another authority, a municipality or county or an agency of the state or federal government for use and operation as a public railroad, the sale, lease or other disposal may be effected in such manner and upon such terms as the commissioners of the authority may deem in the best interest of the railroad system in this state.



§ 19-29-23 - Contracts or leases in connection with operation of railroad properties and facilities

(1) In connection with the operation of railroad properties and facilities owned or controlled by an authority, the authority may enter into contracts, leases and other arrangements with any persons:

(a) Granting the privilege of using or improving the railroad properties and facilities or any portion or facility thereof or space therein for railroad purposes;

(b) Conferring the privilege of supplying goods, commodities, things, services or facilities at railroad properties and facilities; and

(c) Making available services to be furnished by the authority or its agents at the railroad properties and facilities.

In each case the authority may establish the terms and conditions and fix the charges, rentals or fees for the privileges or services, which shall be reasonable and uniform for the same class of privilege or service and which shall be established with due regard to the property and improvements used and the expenses of operation to the authority.

(2) Except as may be limited by the terms and conditions of any grant, loan or agreement authorized by Section 19-29-9, an authority may, by contract, lease or other arrangements, upon a consideration fixed by it, grant to any qualified person for a term to be agreed upon, the privilege of operating, as agent of the authority or otherwise, any railroad owned or controlled by the authority.



§ 19-29-25 - Rules and regulations

An authority is authorized to adopt, amend and repeal such reasonable resolutions, rules, regulations and orders as it shall deem necessary for the management, government and use of any railroad properties and facilities owned by it or under its control. No rule, regulation, order or standard prescribed by the commission shall be inconsistent with, or contrary to, this chapter, or any act of the Congress of the United States or any regulation promulgated or standard established pursuant thereto. The authority shall keep on file at the principal office of the authority for public inspection a copy of all its rules and regulations.



§ 19-29-27 - Designation of agent for receipt and disbursement of funds

An authority is authorized to designate the Governor's office of planning and coordination as its agent to accept, receive, receipt for and disburse federal and state moneys, and other moneys, public or private, made available by grant or loan or both, to accomplish in whole or in part, any of the purposes of this chapter. All moneys received by the said agent pursuant to this section shall be deposited in the state treasury, and unless otherwise prescribed by the agency from which such moneys were received, shall be kept in separate funds designated according to the purposes for which the moneys were made available, and held by the state in trust for such purpose.



§ 19-29-29 - Issuance of bonds by authority; security; limitation of liability thereon; tax exemption

An authority shall have power to issue bonds from time to time, in its discretion, for any of its corporate purposes. An authority shall also have power to issue refunding bonds for the purpose of paying or retiring bonds previously issued by it. An authority may issue such types of bonds as it may determine, including (without limiting the generality of the foregoing) bonds on which the principal and interest are payable out of income or revenues from certain designated railroad properties and facilities and/or out of any general revenues of the authority, including income or revenues received from the federal government or from other sources. Any such bonds may be additionally secured by a pledge of any grant or contributions from the federal government or other source, or a pledge of any income or revenues of the authority, or a mortgage of any railroad properties and facilities of the authority.

Neither the commissioners of an authority nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof. The bonds and other obligations of an authority (and such bonds and obligations shall so state on their face) shall not be a debt of the city, the county, the state or any political subdivision thereof and neither the city or the county, nor the state or any political subdivision thereof shall be liable thereon, nor in any event shall such bonds or obligations be payable out of any funds or properties other than those of said authority. The bonds shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction. Bonds of an authority are declared to be issued for an essential public and governmental purpose and to be public instrumentalities and, together with interest thereon and income therefrom, shall be exempt from taxes.



§ 19-29-31 - Resolution authorizing issuance of bonds; terms and covenants

The issuance of bonds by an authority shall be authorized by a resolution of the governing body of such authority. Every such resolution shall be adopted by the affirmative vote of at least three-fifths (3/5) of all the members of such governing body.

A resolution in compliance with this section shall include any covenants with the bondholders deemed necessary by the commissioners to make such bonds secure and marketable, including, but without limitation, covenants regarding the application of the bond proceeds; the pledging, application and securing of the revenues of the authority, including tolls, fees, rents, charges or any other revenues derived from the operation of the railroad and related uses of the property, the creation and maintenance of reserves; the investment of funds; the issuance of additional bonds; the maintenance of minimum fees, charges and rentals; the operation and maintenance of its railroad properties and facilities, insurance and insurance proceeds; accounts and audits; the sale of railroad properties and facilities; remedies of bondholders; the vesting in a trustee or trustees such powers and rights as may be necessary to secure the bonds and the revenues and funds from which they are payable; the terms and conditions upon which bondholders may exercise their rights and remedies; the replacement of lost, destroyed or mutilated bonds; the definition, consequences and remedies of an event of default; the amendment of such resolution; and the appointment of a receiver in the event of a default.

Upon final enactment, each such resolution shall be published in full.



§ 19-29-33 - Form and details of bonds

Bonds authorized by resolution of the authority may be issued in one or more series and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, provided that the bonds of any issue shall not bear a greater overall maximum interest rate to maturity than that allowed in Section 75-17-103, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption (with or without premium) as such resolution, its trust indenture or mortgage may provide. No bond shall bear more than one (1) rate of interest; each bond shall bear interest from its date to its stated maturity date at the interest rate specified in the bid; all bonds of the same maturity shall bear the same rate of interest from date to maturity; all interest accruing on such bonds so issued shall be payable semiannually or annually, except that the first interest coupon attached to any such bond may be for any period not exceeding one (1) year.

No interest payment shall be evidenced by more than one (1) coupon and neither cancelled nor supplemental coupons shall be permitted; the lowest interest rate specified for any bonds issued shall not be less than seventy percent (70%) of the highest interest rate specified for the same bond issue.

Each interest rate specified in any bid must be in multiples of one-eighth of one percent ( 1/8 of 1%) or in multiples of one-tenth of one percent (1/10 of 1%). The denomination, form and place or places of payment of such bonds shall be fixed in the resolution or ordinance of the governing authorities issuing such bonds. Such bonds shall be executed by the manual or facsimile signature of the chairman and secretary of such authority, with the seal of the authority affixed thereto. At least one (1) signature on each bond shall be a manual signature, as specified in the resolution. The coupons may bear only the facsimile signatures of such chairman and secretary. No bonds shall be issued and sold under the provisions of this chapter for less than par and accrued interest.

The bonds may be sold at not less than par at public sale held after notice published once at least five (5) days prior to such sale in a newspaper having a general circulation in the area of operation and in a financial newspaper published in the City of Jackson, Mississippi, or in the City of New York, New York. Such bonds may be sold at not less than par to the federal government at private sale without any public advertisement.

In case any of the commissioners or officers of the authority whose signatures appear on any bonds or coupons shall cease to be such commissioners or officers before the delivery of such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if such commissioners or officers had remained in office until such delivery. Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to this chapter shall be fully negotiable.

The determination of the authority, in the resolution authorizing the bonds, as to the classification of the railroad properties and facilities for which such bonds are authorized and as to the maximum period of usefulness shall be conclusive in any action or proceeding involving the validity of such bonds.



§ 19-29-35 - Trust agreement securing bonds

In the discretion of the authority, the bonds may be further secured by a trust agreement by and between the authority and a corporate trustee, which may be any trust company or bank incorporated under the laws of the United States or the laws of any state in the United States. Any such trust agreement may pledge or assign income, fees or any other revenues and receipts to be received from a lessee or other user of railroad properties and facilities, whether or not they are related thereto. The bonds may be additionally secured by a mortgage, deed of trust or other security interest upon the railroad properties and facilities vesting in the trustee power to sell such project for the payment of indebtedness, power to operate a project and all other powers and authority for the further security of the bonds. The trust agreement may evidence a pledge of all or any part of the revenues to be derived from the project for the payment of the principal of, premium, if any, and interest on the bonds as the same shall become due and payable and may provide for the creation and maintenance of reserves. Any such trust agreement or any resolution providing for the issuance of bonds may contain such provisions for protecting and enforcing the rights and remedies of the holders thereof as may be reasonable and proper and not in violation of the law, including the duties of the authority and the lessee or other user in relation to the railroad properties and facilities and any construction, improvement, maintenance, repair, operation and insurance of same for which such bonds have been issued, and the custody, safekeeping, guarding and application of all moneys. Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action by bondholders as is customary in trust agreements or trust indentures securing bonds and debentures of corporations. In addition to the foregoing, any such trust agreement may contain such provisions as the authority may deem reasonable and proper for the security of the bondholders and may also contain provisions governing the issuance of bonds to replace lost, stolen or mutilated bonds. All expenses incurred by the authority in carrying out the provisions of such trust agreement may be treated as a part of the costs of the operation of the railroad properties and facilities with respect to which the bonds have been issued. Any trust agreement made in accordance with the provisions of this chapter may contain a provision that, in the event of a default in the payment of the principal of, redemption premium, if any, or the interest on the bonds issued in accordance with or relating to such agreement, or in the performance of any agreement contained in the proceedings, trust agreement or instruments relating to such bonds, such payment and performance may be enforced by mandamus or by the appointment of a receiver in equity with power to charge and collect rates, rents or contract payments and to apply the revenues from the project in accordance with such proceedings, trust agreement or instrument. Any mortgage or deed of trust to secure bonds issued in accordance with the provisions of this chapter may also provide that in the event of a default in the payment thereof or in the violation of any agreement contained in the mortgage or deed of trust, the property secured by the mortgage or deed of trust may be foreclosed and sold under proceedings in equity or in any other manner now or hereinafter permitted by law. Such mortgage or deed of trust may also provide that any trustee under such mortgage or deed of trust, or the holder of any of the bonds secured thereby, may become the purchaser at any foreclosure sale if it is the highest bidder therefor.

The powers herein granted may be exercised whether or not a trust agreement is entered into and, if no trust agreement is entered into, such provisions as are above authorized may be set out in the resolution authorizing the bonds.



§ 19-29-37 - Bonds to be legal investments and negotiable instruments

The bonds issued under the provisions of this chapter shall be legal investments for the state, municipal corporations, political subdivisions, public bodies, commercial banks, savings and loan associations and insurance companies organized under the laws of this state.

All bonds and appurtenant coupons issued pursuant to this chapter shall be negotiable instruments within the meaning of the Uniform Commercial Code of the State of Mississippi.



§ 19-29-39 - Property and income of authority exempt from taxation

Any property in this state acquired by an authority for railroad purposes pursuant to the provisions of this chapter, and any income derived by the authority from the ownership, operation or control thereof shall be exempt from taxation to the same extent as other property belonging to political subdivisions of this state.



§ 19-29-41 - Real property of authority exempt from levy and execution

All real property of an authority shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same nor shall any judgment against an authority be for a charge or lien upon its real property; however, the provisions of this section shall not apply to or limit the right of obligees to foreclose or otherwise enforce any mortgage of an authority or the right of obligees to pursue any remedies for the enforcement of any pledge or lien given by an authority on its rents, fees or revenues.



§ 19-29-43 - Aid and cooperation of political subdivisions

For the purpose of aiding and cooperating in the planning, undertaking, acquisition, construction, reconstruction or operation of the railroad facilities pursuant to the provisions of this chapter, any county for which an authority has been created and any city, town or village located therein, may, upon such terms, with or without consideration, as it may determine:

(a) Lend or donate money out of the county or municipal general fund to the authority;

(b) Provide that all or a portion of the taxes or funds available or to become available to, or required by law to be used by the county for railroad purposes be transferred or paid directly to the railroad authority as such funds become available to the county;

(c) Cause water, sewer or drainage facilities, or any other facilities which it is empowered to provide, to be furnished adjacent to or in connection with such railroad or railroad facilities;

(d) Dedicate, sell, convey or lease any of its interest in any property, or grant easements, licenses or any other rights or privileges therein to the authority;

(e) Furnish, dedicate, close, pave, install, grade, regrade, plan or replan streets, roads, roadways and walks from established streets or roads to such railroads or railroad facilities;

(f) Do any and all things, whether or not specifically authorized in this section and not otherwise prohibited by law, that are necessary or convenient to aid and cooperate with the authority in the planning, undertaking, construction, reconstruction, acquisition or operation of railroads or railroad facilities; and

(g) Enter into agreements with the authority respecting action to be taken by the county, city, town or village pursuant to the provisions of this section.



§ 19-29-45 - Annual report and recommendations of railroad authorities

At least once a year an authority shall file with the clerk of the board of supervisors of the county, or each county if it is a regional authority, and the Governor's office of planning and coordination, a report of its activities for the preceding year, and shall make recommendations with reference to such additional legislation or other action as it deems necessary in order to carry out the purposes of this chapter.



§ 19-29-47 - Provisions inapplicable to certain counties with port commissions

The provisions of this chapter shall not be applicable with respect to any county in which an existing port commission is authorized to purchase and operate or lease railroad facilities pursuant to Section 59-7-453, Mississippi Code of 1972.



§ 19-29-49 - Powers to be supplemental

The powers conferred by this chapter shall be in addition and supplemental to the powers conferred by any other law.



§ 19-29-51 - Provisions to be controlling

Insofar as the provisions of this chapter are inconsistent with the provisions of any other law, the provisions of this chapter shall be controlling.






Chapter 31 - PUBLIC IMPROVEMENT DISTRICTS

§ 19-31-1 - Short title

This chapter shall be known and may be cited as the "Public Improvement District Act."



§ 19-31-3 - Legislative findings

The Legislature finds that:

(a) There is a need for uniform, focused and fair procedures in state law to provide a reasonable alternative for the establishment, power, operation and duration of independent districts to manage and finance basic public improvement services; and that, based upon a proper and fair determination of applicable facts, an independent district can constitute a timely, efficient, effective, responsive and economic way to deliver these basic services, thereby providing a solution to the state's planning, management and financing needs for delivery of capital infrastructure in order to service projected growth without overburdening counties and municipalities and their taxpayers.

(b) It is the legislative intent and purpose to authorize a uniform procedure by general law to establish an independent special district as an alternative method to manage and finance basic services for public improvements through the levy and collection of special assessments. It is further the legislative intent and purpose to provide by general law for the uniform operation, exercise of power and procedure for termination of any such independent district. It is further the purpose and intent of the Legislature that a district created under this chapter not have or exercise any zoning or permitting power. It is further the purpose and intent of the Legislature that no debt or obligation of a district shall constitute a burden on any local government without its consent.



§ 19-31-5 - Definitions

As used in this chapter the following terms shall have the meanings ascribed to them in this section unless the context clearly requires otherwise:

(a) "Assessable improvements" means any public improvements and community facilities that the district is empowered to provide in accordance with this chapter.

(b) "Assessment bonds" means special obligations of the district that are payable solely from proceeds of the special assessments levied for an assessable project.

(c) "Board" or "board of directors" means the governing board of the district or, if such board has been abolished, the board, body or commission succeeding to the principal functions thereof or to whom the powers given to the board by this chapter have been given by law.

(d) "Bond" includes certificate, and the provisions that are applicable to bonds are equally applicable to certificates. The term "bond" includes any assessment bond, refunding bond, revenue bond and other such obligation in the nature of a bond as is provided for in this chapter.

(e) "Public improvement district" or "district" means a special district that is created pursuant to this chapter and limited to the performance of those specialized functions authorized by this chapter, the boundaries of which are contained wholly within a single county or two (2) or more contiguous counties; the governing head of which is a body created, organized and constituted and authorized to function specifically as prescribed in this chapter for the delivery of public improvement services; and the formation powers, governing body, operation, duration accountability, requirements for disclosure and termination of which are as required by general law.

(f) "Contribution agreement" means an agreement between a district and a public entity under which the public entity agrees to provide financial or credit support in the form of cash, pledge, guaranty or other enhancement, which agreement must be approved in accordance with Sections 17-13-1 through 17-13-17.

(g) "Cost," when used with reference to any project, includes, but is not limited to:

(i) The expenses of determining the feasibility or practicability of acquisition, construction or reconstruction.

(ii) The cost of surveys, estimates, plans and specifications.

(iii) The cost of improvements.

(iv) Engineering, fiscal and legal expenses and charges.

(v) The cost of all labor, materials, machinery and equipment.

(vi) The cost of all lands, rights, servitudes and franchises acquired.

(vii) Financing charges.

(viii) The creation of initial reserve and debt service funds.

(ix) Working capital.

(x) Interest charges incurred or estimated to be incurred on money borrowed before and during construction and acquisition and for such reasonable period of time after completion of construction or acquisition as the board may determine.

(xi) The cost of issuance of bonds pursuant to this chapter, including advertisements and printing.

(xii) The cost of any election held pursuant to this chapter and all other expenses of issuance of bonds.

(xiii) The discount, if any, on the sale or exchange of bonds.

(xiv) Administrative expenses.

(xv) Such other expenses as may be necessary or incidental to the acquisition, construction or reconstruction of any project or to the financing thereof, or to the development of any lands within the district.

(h) "District manager" means the manager of the district.

(i) "District roads" means highways, streets, roads, alleys, sidewalks, landscaping, storm drains, bridges and thoroughfares of all kinds and descriptions.

(j) "Landowner" means the owner of land, including real property as it appears in the official records of the county, including a trustee, a private corporation or other entity, and an owner of a condominium unit.

(k) "Market value" means the amount in cash, or on terms reasonably equivalent to cash, for which in all probability the property would have sold on the effective date of the appraisal, after a reasonable exposure time on the open competitive market, from a willing and reasonably knowledgeable seller to a willing and reasonably knowledgeable buyer, with neither acting under any compulsion to buy or sell, giving due consideration to all available economic uses of the property at the time of the appraisal. Market value must be determined in accordance with Section 27-35-50 and must conform to the Uniform Standards of Professional Appraisers Practice.

(l) "Project" means any development, improvement, property, utility, facility, works, enterprise or service undertaken after April 1, 2002, or established under the provisions of this chapter, including, but not limited to, the following:

(i) Water management and control for the lands within the district and connection of some or any of such facilities with roads and bridges;

(ii) Water supply, sewer and wastewater management, reclamation and reuse, or any combination thereof;

(iii) Bridges or culverts that may be needed across any drain, ditch, canal, floodway, holding basin, excavation, public highway, tract, grade, fill or cut and roadways over levees and embankments;

(iv) District roads equal to or exceeding the specifications of the county in which the district roads are located, including street lights and the location of underground utilities;

(v) Parks and facilities for indoor and outdoor recreational, cultural and educational uses, and other tourism related infrastructure and facilities;

(vi) Fire prevention and control, including fire stations, water mains and plugs, fire trucks, and other vehicles and equipment;

(vii) Security, except that the district may not exercise any police power but may contract with the appropriate local governmental agencies for an increased level of such services within the district boundaries;

(viii) Waste collection and disposal;

(ix) Acquisition, construction, repair, renovation, demolition or removal of:

1. Buildings and site improvements (including fixtures);

2. Potable and nonpotable water supply systems;

3. Sewage and waste disposal systems;

4. Storm water drainage and other drainage systems;

5. Airport facilities;

6. Rail lines and rail spurs;

7. Port facilities;

8. Highways, streets and other roadways;

9. Fire suppression and prevention systems;

10. Utility distribution systems, including, but not limited to, water, electricity, natural gas, telephone and other information and telecommunications facilities, whether by wire, fiber or wireless means; however, electrical, natural gas, telephone and telecommunication systems may be constructed, repaired or renovated only for the purpose of completing the project and connecting to existing utility systems. This provision may not be construed to prevent a city, county or natural gas district from supplying utility service that it is authorized to supply in the service area that it is authorized to serve; and

11. Business, industrial and technology parks and the acquisition of land and acquisition or construction of improvements to land connected with any of the preceding purposes;

(x) County purposes authorized by or defined in Sections 17-5-3 and 19-9-1, except Section 19-9-1(f); and

(xi) Municipal purposes authorized by or defined in Sections 17-5-3, 17-17-301 through 17-17-349, 21-27-23 and 21-33-301.

(m) "Public entity" means any governmental agency, county or municipality, which enters into a contribution agreement with a district in accordance with this chapter.

(n) "Qualified voter" means any landowner within the district who is at least eighteen (18) years of age, or the landowner's authorized representative who is at least eighteen (18) years of age. If the landowner of a parcel consists of more than one (1) person or is a corporation, partnership, limited liability company or any association or legal entity organized to conduct business, the majority interest of the landowners of the parcel shall select one (1) person who is at least eighteen (18) years of age to serve as the "qualified voter" for the group.

(o) "Revenue bonds" means obligations of the district that are payable from revenues derived from sources other than ad valorem taxes on real or personal property and that do not pledge the property, credit or general tax revenue of the district.

(p) "Sewer system" means any plant, system, facility or property, and additions, extensions and improvements thereto, useful or necessary in connection with the collection, treatment or disposal of sewage.

(q) "Water management and control facilities" means any lakes, canals, ditches, reservoirs, dams, levees, floodways, pumping stations or any other works, structures or facilities for the conservation, control, development, utilization and disposal of water, and any purposes incidental thereto.

(r) "Water system" means any plant system, facility or property, and additions, extensions, and improvements thereto, useful or necessary in connection with the development of sources, treatment or purification and distribution of water.



§ 19-31-7 - Establishment of public improvement districts; by local ordinance granting petition; public hearing; contents of ordinance; contribution agreements

(1) The method for the establishment of a public improvement district shall be pursuant to an ordinance adopted by the governing body of each county in which the land is located granting a petition for the establishment of a public improvement district. The petition for the establishment of a public improvement district shall be filed by the petitioner with the governing body of the county or counties. The petition shall contain:

(a) A description of the boundaries of the district;

(b) The written consent to the establishment of the district by all landowners in the district;

(c) A designation of five (5) persons to be the initial members of the board of directors, who shall serve in that office until replaced by elected members as provided in Section 19-31-9;

(d) The proposed name of the district;

(e) A map of the proposed district showing existing infrastructure, if any; and

(f) Based upon available data, the proposed timetable for construction of the district services and the estimated cost of constructing the proposed services.

(2) A public hearing on the petition shall be conducted by the governing body of each county of the proposed district within sixty (60) days after the petition is filed unless an extension of time is requested by the petitioners and granted by the governing body of each county. The hearing shall be held at an accessible location in each county in which the public improvement district is to be located. The petitioner shall cause a notice of the hearing to be published in a newspaper having general circulation in each county at least once a week for the four (4) successive weeks immediately prior to the hearing. Such notice shall give the time and place for the hearing, a description of the area to be included in the district, and any other relevant information which the establishing governing bodies may require. The advertisement shall be published in the official minutes of the local governing body.

(3) The governing body of each county shall consider the record of the public hearing and any other relevant factors in making its determination to grant or deny a petition for the establishment of a public improvement district.

(4) An ordinance establishing a public improvement district shall include the boundaries of the district, the names of the five (5) persons designated to be the initial members of the board of directors of the district and the name of the district.

(5) If all of the land in the area for the proposed district is within the territorial jurisdiction of a municipality, then the petition requesting establishment of a public improvement district under this chapter shall be filed by the petitioner with that particular municipality. In such event, the duties of the county with regard to the petition shall be the duties of the municipality. If any of the land area of a proposed district is within the land area of a municipality, the governing body of the county may not create the district without the approval of the municipality.

(6) The governing body of any governmental agency, county and/or municipality may enter into contribution agreements with the district.



§ 19-31-9 - Board of directors; membership, terms, election, voting by proxy; oath of office; filling of vacancy; quorum; officers; minutes; compensation

(1) The board of the district shall exercise the powers granted to the district pursuant to this chapter. The board shall consist of five (5) members as otherwise provided in this section. Each member shall hold office for an initial term of six (6) years and until a successor is chosen and qualifies. The initial members of the board shall be residents of the state, and at least one (1) of the initial members shall be either a qualified voter within the district or an individual resident of the area immediately adjacent to the district. Upon appointment or election, the board members shall elect a chair who shall conduct board meetings.

(2) (a) Beginning six (6) years after the initial appointment of members, the position of each member whose term has expired shall be filled by a qualified voter of the district, elected by the qualified voters of the district. There shall be an election of members every six (6) years from the date of the ordinance establishing the district. The district manager shall determine the date and time of the election, which election must be held at least twenty (20) days before the anniversary date of the ordinance establishing the district. If a contribution agreement exists, then the governing body of the public entity that is a party to the contribution agreement may appoint one (1) of the five (5) members to the board of the district at the time of the election in lieu of electing that member.

(b) Candidates must qualify in writing by submitting a "Statement of Intent," as prescribed in this paragraph, to the district manager thirty (30) days before the election. The district manager shall prepare a ballot of all candidates qualified to run for office twenty-eight (28) days before the election.

Statement of Intent

Candidate for (insert name of district) Public Improvement District

I, (name of candidate as it will appear on the ballot),

(mailing address, street address, city, state, zip code, telephone number of the candidate), certify that I am a qualified voter, as defined in Section 19-31-5, Mississippi Code of 1972, of the (insert name of public improvement district) Public Improvement District in the State of Mississippi; and I do hereby declare my candidacy for Board of the (insert name of public improvement district) Public Improvement District at the election to be held on (insert date of election).

(Signature of candidate) (Date)

Received by

(Signature) (Title) (Date)

(c) Notice of the election shall be announced at a public meeting of the board at least ninety (90) days before the date of the election and shall be published once a week for two (2) consecutive weeks in a newspaper which is in general circulation in the area of the district, the last day of such publication to be not fewer than fourteen (14) days nor more than twenty-eight (28) days before the election. In addition, notice of the election shall be sent by United States first-class mail, not fewer than fourteen (14) days before the election, to all qualified voters at their last known address as shown on the tax rolls. Instructions on how all qualified voters may participate in the election, along with sample proxies, shall be provided as part of the notice required by this paragraph, and the location, date and time of the election shall be included on all instructions and notices.

(d) Each qualified voter shall be entitled to cast only one (1) ballot to elect each of the board members, regardless of the number of parcels owned by that voter within the district. Parcels may not be aggregated for determining the number of ballots allowed to be cast by a qualified voter. A list of qualified voters in the form of a voter roll must be kept current by the district manager and deemed final thirty (30) days before the election.

(e) A qualified voter may vote in person or by proxy in writing. A vote cast by proxy must be submitted at or within fourteen (14) days before the election and must be submitted in the form prescribed in this section. Each proxy must be signed by the qualified voter for which the vote is cast and must contain the typed or printed name of the individual who signed the proxy and the street address, legal description of the property or the property's tax parcel identification number. The signature on a proxy need not be notarized. All votes cast by proxy must be reflected in the voter roll.

Proxy for Election

(Insert name of district) Public Improvement District

I, , (name of qualified voter); (street address); (legal description); (tax parcel identification number).

[NOTE: To be considered, this proxy must contain at least one (1) of either: the street address; legal description; or tax parcel identification number.]

1. Do constitute and appoint (name), attorney and agent for me, and in my name, place and stead, to vote as my proxy for the election of members of the Board of Directors of the (name of district) Public Improvement District on (insert date), at the (insert voting location/facility name with street address); OR (only choose one)

2. Do hereby cast my vote for: [print or type name of person being voted for -- PLEASE NOTE THAT YOUR VOTE MUST BE FOR A QUALIFIED VOTER (AS DEFINED IN MISSISSIPPI CODE SECTION 19-31-5) OF THE DISTRICT. A QUALIFIED VOTER MEANS ANY LANDOWNER OF THE DISTRICT WHO IS AT LEAST EIGHTEEN (18) YEARS OF AGE OR AN AUTHORIZED REPRESENTATIVE OF THE LANDOWNER WHO IS ALSO AT LEAST EIGHTEEN (18) YEARS OF AGE.] to be elected as a member of the Board of Directors of the (name of district) Public Improvement District for a term beginning (date of term) and ending six (6) years from that date or until a successor is chosen.

I understand that I have the right to revoke this proxy at any time before the election. I understand that I have the right to be present in person at the election.

I have executed this proxy on (insert date).

(Printed Name of Qualified Voter)

(Signature of Qualified Voter)

(f) A qualified voter may cast only one (1) vote for each of the five (5) board member positions. When a qualified voter casts a vote for the same person more than once, only one (1) of the votes cast for that person will be counted. When a qualified voter casts more votes to elect board members than he or she is entitled to cast, all votes are invalid, and the qualified voter is deemed to have voted for none of them. When a qualified voter casts fewer votes to elect board members than he or she is entitled to cast, all votes cast by the qualified voter must be counted, but no votes shall be counted more than once.

(g) If a board member dies, resigns or otherwise is prevented from serving as a board member, the board of the district shall appoint a member to fill the remainder of the board member's term. If no qualified voter is willing to serve on the board of the district, the governing body that established the district shall appoint members as necessary to fill any vacancy for the remainder of the term.

(3) Members of the board shall be known as directors and, upon entering into office, shall take an oath of office. They shall hold office for the terms for which they were elected or appointed and until their successors are chosen and qualified. If during the term of office, a vacancy occurs, the remaining members of the board shall fill the vacancy by an appointment for the remainder of the unexpired term.

(4) A majority of the members of the board constitutes a quorum for the purposes of conducting its business and exercising its powers and for all other purposes. Action taken by the district shall be upon a vote of a majority of the members present unless general law or a rule of the district requires a greater number. If a quorum cannot be obtained in a board meeting, the governing body that established the district shall appoint members as necessary to replace any board member missing three (3) consecutive meetings.

(5) As soon as practicable after each election or appointment, the board shall organize by electing one (1) of its members as chair and by electing a secretary, who need not be a member of the board, and such other officers as the board may deem necessary.

(6) The board shall keep a permanent minute book in which shall be recorded minutes of all meetings, resolutions, ordinances, proceedings and all corporate acts.

(7) Members of the board may receive per diem compensation for services in an amount as provided under Section 25-3-69, and shall be entitled to expenses necessarily incurred in the discharge of their duties in accordance with Section 25-3-41. Any payments for compensation and expenses shall be paid from funds of the district.



§ 19-31-11 - District manager; powers and duties; compensation; treasurer; district funds; audit; depository for district funds

(1) The board shall employ and fix the compensation of a district manager. The district manager shall have charge and supervision of the works of the district and shall be responsible for (a) preserving and maintaining any improvement or facility constructed or erected pursuant to the provisions of this chapter, (b) maintaining and operating the equipment owned by the district, and (c) for performing such other duties as may be prescribed by the board. The district manager may hire or otherwise employ and terminate the employment of such other persons including, without limitation, professional, supervisory and clerical employees, as may be necessary as authorized by the board. The compensation and other conditions of employment of the officers and employees of the district shall be as provided by the board. The district manager, a board member or district employee may be a stockholder, officer or employee of a landowner.

(2) The board shall designate a person who is a resident of the state as treasurer of the district, who shall have charge of the funds of the district. Such funds shall be disbursed only upon the order or pursuant to the resolution of the board by warrant or check countersigned by the treasurer and by such other person as may be authorized by the board. The board may give the treasurer such other or additional powers and duties as the board may deem appropriate and may fix his or her compensation. The board may require the treasurer to give a bond in such amount on such terms, and with such sureties as may be deemed satisfactory to the board to secure the performance by the treasurer of his or her powers and duties. The financial records of the district shall be audited by an independent certified public accountant at least once a year.

(3) The board may select as a depository for its funds any qualified public depository as provided for under Sections 27-105-301 through 27-105-371.



§ 19-31-13 - Compliance with county budget law; submission of proposed annual budget 60 days prior to adoption

(1) The district shall comply with Sections 19-11-1 through 19-11-27, the County Budget Law.

(2) At least sixty (60) days before adoption of the annual budget, the district board shall submit to the local governing authorities having jurisdiction over the area included in the district for purposes of disclosure and information only, the proposed annual budget for the ensuing fiscal year and any proposed long-term financial plan or program of the district for future operations.



§ 19-31-15 - Full disclosure of information relating to public financing and maintenance of improvements

The district shall take affirmative steps to provide for the full disclosure of information relating to the public financing and maintenance of improvements to real property undertaken by the district. Such information shall be made available to all existing residents and to all prospective residents of the district. The district shall furnish each developer of a residential development within the district with sufficient copies of that information who shall provide each prospective initial purchaser of property in that development with a copy.



§ 19-31-17 - Powers of district

The district shall have, and the board may exercise, the power:

(a) To sue and be sued in the name of the district.

(b) To adopt and use a seal and authorize the use of a facsimile thereof.

(c) To acquire, by purchase, gift, devise or otherwise, and to dispose of, real and personal property.

(d) To dedicate, donate or convey in any manner, real and personal property under such terms and conditions as may be agreed upon, to:

(i) Nonprofit entities that have been issued a certificate of public convenience and necessity by the Public Service Commission; or

(ii) Governmental entities.

(e) To make and execute contracts and other instruments necessary or convenient to the exercise of its powers.

(f) To contract for the services of consultants to perform planning, engineering, financial, legal, or other appropriate services of a professional nature.

(g) To borrow money and accept gifts; to apply for and use grants or loans of money or other property from the United States, the state, a unit of local government or any person or any organization for any district purposes and enter into agreements required in connection therewith; and to hold, use and dispose of such monies or property for any district purposes in accordance with the terms of the gift, grant, loan or agreement relating thereto.

(h) To adopt bylaws prescribing the powers, duties and functions of the officers of the district, the conduct of the business of the district and the maintenance of records.

(i) To maintain an office at such place or places as it may designate within a county in which the district is located, which office must be reasonably accessible to the landowners. Meetings shall be held at such office or such other location as may be designated by the board.

(j) To hold, control and acquire by donation, or purchase or dispose of, any public servitudes or dedications to public use and to make use of such servitudes or dedications for any of the purposes authorized by this chapter.

(k) To lease as lessor or lessee to or from any person, firm, corporation, association, or body public or private, any projects of the type that the district is authorized to undertake and facilities or property of any nature for the use of the district to carry out any of the purposes authorized by this chapter.

(l) To borrow money and issue bonds, certificates, warrants, notes or other evidence of indebtedness as provided in this chapter; to levy such special assessments as may be authorized; and to charge, collect and enforce fees and other user charges.

(m) To acquire property within the boundaries of the district for public use through condemnation, exercised pursuant to Sections 11-27-1 through 11-27-51, subject to the approval of the governing body of the county and/or the municipality that enacted the ordinance establishing the district.

(n) To raise, by user charges or fees authorized by resolution of the board, amounts of money which are necessary for the conduct of the district activities and services; to finance projects and to pledge user charges and fees for the payment of any bond or other indebtedness of the district; and to enforce the receipt and collection of user charges and fees in the manner prescribed by resolution not inconsistent with law.

(o) To cooperate, contract, or enter into contribution agreements with other governmental agencies, including the governing bodies of counties and/or municipalities, as may be necessary, convenient, incidental or proper in connection with any of the powers, duties or purposes authorized by this chapter.

(p) To determine, order, levy, impose, collect and enforce special assessments pursuant to this chapter.

(q) To enter into interlocal cooperative agreements pursuant to Sections 17-13-1 through 17-13-17.

(r) To covenant with the holders of assessment bonds or other obligations that it will diligently and faithfully enforce and collect all the special assessments, charges and fees, and interest and penalties thereon.

(s) To exercise all of the powers necessary and proper in connection with any of the powers, duties or purposes authorized by this chapter.



§ 19-31-19 - Special powers relating to public improvements and community facilities

The district shall have, and the board may exercise, any or all of the special powers relating to public improvements and community facilities authorized by this chapter. The district shall have the power to finance, fund, establish, acquire, construct or reconstruct, enlarge or extend, equip, operate and maintain systems, facilities, projects and basic infrastructures that are within the district, or which benefit or serve the district, for the following:

(a) Water management and control for the lands within the district and connection of some or any of such facilities with roads and bridges;

(b) Water supply, sewer and wastewater management, reclamation and reuse, or any combination thereof;

(c) Bridges or culverts that may be needed across any drain, ditch, canal, floodway, holding basin, excavation, public highway, tract, grade, fill or cut and roadways over levees and embankments;

(d) District roads equal to or exceeding the specifications of the county in which such district roads are located, including street lights and the location of underground utilities;

(e) Parks and facilities for indoor and outdoor recreational, cultural and educational uses, and other tourism related infrastructure and facilities;

(f) Fire prevention and control, including fire stations, water mains and plugs, fire trucks, and other vehicles and equipment;

(g) Security, except that the district may not exercise any police power, but may contract with the appropriate local governmental agencies for an increased level of such services within the district boundaries;

(h) Waste collection and disposal;

(i) Systems, as defined in Section 21-27-11(b); and

(j) Projects, as defined in this chapter.



§ 19-31-21 - Public hearing and determination of public interest required before district may purchase, sell, dedicate, donate or convey in any manner, or enter into management contract for public wastewater utility

No public improvement district may purchase, sell, dedicate, donate or convey in any manner a water or wastewater utility that provides service to the public, or enter into a management contract for such facilities, until the board has held a public hearing on the purchase, sale, dedication, donation, conveyance or management contract and has made a determination that the purchase, sale or management contract is in the public interest.



§ 19-31-23 - District authorized to issue bonds, notes, and other evidences of debt; public hearing before issuing bonds or entering into contribution agreement with public entity; notice; investment of monies not immediately needed

(1) The district may issue and sell from time to time bonds, notes, negotiable notes, tax anticipation notes, bond anticipation notes, other fund anticipation notes, renewal notes, refunding bonds, interim certificates, certificates of indebtedness, certificates of participation, debentures, warrants, commercial paper or other obligations or evidences of indebtedness to provide funds for and to fulfill and achieve its public purpose or corporate purposes, as set forth in this chapter, including, but not limited to, the payment of all or a portion of the costs of a project, to provide amounts necessary for any corporate purposes, including incidental expenses in connection with the issuance of the obligations, the payment of principal and interest on the obligations of the district, the establishment of reserves to secure such obligations, and all other purposes and expenditures of the district incident to and necessary or convenient to carry out its public functions or corporate purposes, and any credit enhancement for such obligations.

(2) Before the issuance of any bonds as authorized under this chapter, the district shall hold a public hearing on the advisability of the indebtedness. Notice of the hearing must be published twice in a newspaper having general circulation in each county where the district is located. The final publication of notice must be at least ten (10) days before the public hearing. The district shall give, by United States first-class mail, written notice of the public hearing to all qualified voters in the district. The notice must be addressed to "Property Owner" and mailed by United States first-class mail to the current address of the owner, as reflected on tax rolls of property located in the district.

(3) (a) If a district proposes to enter into a contribution agreement with a public entity for any bond issue, the public entity shall hold a public hearing on the advisability of the contribution agreement for any bonds the district proposes to enter.

(b) Notice of the hearing must be published twice in a newspaper having general circulation in each county where the public entity is located. The final publication of notice must be at least ten (10) days before the public hearing.

(c) The notice must state the following:

(i) Time and place of the hearing;

(ii) General nature of the proposed improvement;

(iii) Estimated cost of the improvement;

(iv) Boundaries of the public improvement district;

(v) Proposed method of assessment;

(vi) Proposed amount and term of indebtedness;

(vii) Name of the public entity entering into the contribution agreement; and

(viii) Proposed amount of contribution by the public entity.

(d) The hearing may be adjourned from time to time until the governing body of the public entity makes findings by resolution as to the following:

(i) Advisability of the improvement;

(ii) Nature of the improvement;

(iii) Estimated cost of the improvement;

(iv) Boundaries of the public improvement district;

(v) Method of assessment;

(vi) Market value of real property within the district determined in accordance with paragraph (c) of this subsection; and

(vii) Terms of the contribution agreement.

(e) As provided in subsection (3)(d)(vi) of this section, the governing body of the public entity shall obtain an appraisal in accordance with the Uniform Standards of Professional Appraisal Practice, with special consideration given to the Income Approach to Value using a discounted cash flow analysis of the entire commercial, residential or industrial subdivision. The appraisal must satisfy all parties to the contribution agreement that the value of the property in the district will be sufficient to ensure payment of any obligation to which a public entity is subject.

(4) Except as may otherwise be provided by the district, all obligations issued by the district shall be negotiable instruments and payable solely from the levy of any special assessment by the district or from any other sources whatsoever that may be available to the district but shall not be secured by the full faith and credit of the state or the county or municipality that created the district.

(5) Obligations shall be authorized, issued and sold by a resolution or resolutions of the district adopted as provided in this chapter. Such bonds or obligations may be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates, including variable, adjustable, or zero interest rates, be payable at such time or times, be in such denominations, be sold at such price or prices, at public or private negotiated sale, after advertisement as is provided for in Section 17-21-53(2) for and in connection with any public sale, be in such form, carry such registration and exchangeability privileges, be payable at such place or places, be subject to such terms of redemption and be entitled to such priorities on the income, revenue and receipts of, or available to, the district as may be provided by the district in the resolution or resolutions providing for the issuance and sale of the bonds or obligations of the district.

(6) The obligations of the district shall be signed by such directors or officers of the district by either manual or facsimile signatures as shall be determined by resolution or resolutions of the district, and shall have impressed or imprinted thereon the seal of the district or a facsimile thereof.

(7) Any obligations of the district may be validly issued, sold and delivered notwithstanding that one or more of the directors or officers of the district signing such obligations or whose facsimile signature or signatures may be on the obligations shall have ceased to be such director or officer of the district at the time such obligations shall actually have been delivered.

(8) Obligations of the district may be sold in such manner and from time to time as may be determined by the district to be most beneficial, and the district may pay all expenses, premiums, fees or commissions that it deems necessary or advantageous in connection with the issuance and sale thereof, subject to the provisions of this chapter.

(9) The district may authorize the establishment of a fund or funds for the creation of a debt service reserve, a renewal and replacement reserve or such other funds or reserves as the district may approve with respect to the financing and operation of any project and as may be authorized by any bond resolution, trust agreement, indenture of trust or similar instrument or agreement pursuant to the provisions of which the issuance of bonds or other obligations of the district may be authorized.

(10) Notwithstanding any other law to the contrary, but subject to any agreement with bondholders or noteholders, monies of the district not required for immediate use, including proceeds from the sale of any bonds, notes or other obligations, may be invested in the following:

(a) Obligations of any municipality, the State of Mississippi or the United States of America;

(b) Obligations of which the principal and interest are guaranteed by the State of Mississippi or the United States of America;

(c) Obligations of any corporation wholly owned by the United States of America;

(d) Obligations of any corporation sponsored by the United States of America which are, or may become, eligible as collateral for advances to member banks as determined by the Board of Governors of the Federal Reserve System;

(e) Obligations of insurance firms or other corporations whose investments are rated "A" or better by recognized rating companies;

(f) Certificates of deposit or time deposits of qualified depositories of the State of Mississippi as approved by the State Depository Commission, secured in such manner, if any, as the commission determines appropriate;

(g) Contracts for the purchase and sale of obligations of the type described in paragraphs (a) through (e) of this subsection;

(h) Repurchase agreements secured by obligations described in paragraphs (a) through (e) of this subsection; and

(i) Money market funds, the assets of which are required to be invested in obligations described in paragraphs (a) through (f) of this subsection.

(11) Any cost, obligation or expense incurred for any of the purposes specified in this chapter shall be a part of the project costs and may be paid or reimbursed as such out of the proceeds of bonds or other obligations issued by the district.

(12) Neither the directors of the board nor any person executing the bonds shall be personally liable for the bonds or be subject to any personal liability by reason of the issuance thereof. No earnings or assets of the district shall accrue to the benefit of any private persons. However, the limitation of liability provided for in this subsection shall not apply to any gross negligence or criminal negligence on the part of any director or person executing the bonds.

(13) The district may avail itself of the provisions of Sections 31-13-1 through 31-13-11.

(14) This chapter constitutes full and complete authority for the issuance of bonds and the exercise of the powers of the district provided herein. No procedures or proceedings, publications, notices, consents, approvals, orders, acts or things by the board or any board, officers, commission, department, agency or instrumentality of the district, other than those required by this chapter, shall be required to perform anything under this chapter, except that the issuance or sale of bonds pursuant to the provisions of this chapter shall comply with the general law requirements applicable to the issuance or sale of bonds by the district. Nothing in this chapter shall be construed to authorize the district to utilize bond proceeds to fund the ongoing operations of the district.

(15) Before incurring any debt as provided in subsection (1) of this section, the district may, but shall not be required to, secure an agreement from one or more developers obligating such developer or developers:

(a) To effect the completion of all or any portion of a project at no cost to the district;

(b) To pay all or any portion of the real property taxes due on the project in a timely manner; and

(c) To maintain and operate all or any portion of the buildings or other facilities or improvements of the project in such a manner as to preserve property values.

No breach of any such agreement shall impose any pecuniary liability upon a district or any charge upon its general credit or against its taxing powers.

Additionally, the district may enter into an agreement with the developer under which the developer may construct all or any part of the project with private funds in advance of issuance of bonds and may be reimbursed by the district for actual costs incurred by the developer upon issuance and delivery of bonds and receipt of the proceeds, conditioned upon dedication of the project by the developer to the district, a governmental agency, a county or a municipality to assure public use and access. This condition shall not apply to the privately owned portion of a project for which the Mississippi Development Authority has issued a certificate of convenience and necessity pursuant to the Regional Economic Development Act.

As used in this section, the term "developer" means any entity or natural person which enters into an agreement with a district whereby the developer agrees to construct, operate and maintain or procure the construction, operation and maintenance of a project or projects, or portions thereof, upon land within the district.



§ 19-31-25 - Pledge made by district valid and binding; recording or filing not required for perfection of lien or security interest in pledged property

Any pledge made by the district shall be valid and binding from time to time when the pledge is made without the need for physical delivery of any pledged property. The money, assets or revenues of the district so pledged and thereafter received by the district shall be immediately subject to the lien of such pledge and shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the district, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded or filed in order to establish and perfect a lien or security interest in the property so pledged by the district.



§ 19-31-27 - Creation and operation of district a public and governmental purpose; district exempt from state and local taxes

It is hereby determined that the creation of the district and the carrying out of its public functions and corporate purposes is, in all respects, a public and governmental purpose for the benefit of the people of the state and for the improvement of their health, safety, welfare, prosperity and security, that such functions and purposes are public purposes and that the district will be performing an essential governmental function in the exercise of the powers conferred upon it by this chapter. All obligations authorized to be issued by the district pursuant to the provisions of this chapter, together with interest thereof, income therefrom, and gain upon the sale thereof shall be exempt from all state and local taxes.



§ 19-31-29 - Bonds

Bonds issued under the provisions of this chapter shall be limited obligations of the district payable solely from the sources pledged for the payment thereof. All such bonds shall contain a statement on their face substantially to the effect that neither the full faith and credit of the state nor the full faith and credit of any governmental unit of the state are pledged to the payment of the principal of or the interest on such bonds. Except as provided in a contribution agreement, the issuance of bonds under the provisions of this chapter shall not directly, indirectly or contingently obligate the state or any governmental unit of the state to levy any taxes or to make any appropriation for their payment arising out of contracts authorized under this chapter.



§ 19-31-31 - Authorization for certain persons to use certain funds for purchase of district-issued obligations

The state and all public officers, any county, municipality or other subdivision or instrumentality of the state, any political subdivision, any bank, banker, trust company, savings bank and institution, building and loan association, savings and loan association, investment company or any person carrying on a banking or investment business, any insurance company or business, insurance association and any person carrying on an insurance business, any executor, administrator, curator, trustee and other fiduciary, and any retirement system fund may legally invest any sinking funds, monies or other funds belonging to them or within their control in any bonds or other obligations issued by the district pursuant to the provisions of this chapter, and such bonds or other obligations shall be authorized security for all public deposits. It is the purpose of this section to authorize such persons, firms, corporations, associations, political subdivisions and officers, or other entities public or private, to use any funds owned or controlled by them, including but not limited to sinking, insurance, investment, retirement, compensation, pension and trust funds, and funds held on deposit, for the purchase of any such bonds or other obligations of the district and that any such bonds shall be authorized security for all public deposits. However, nothing contained in this section with regard to legal investments or security for public deposits shall be construed as relieving any such person, firm, corporation or other entity from any duty of exercising reasonable care in selecting securities.



§ 19-31-33 - Benefit special assessments; maintenance special assessments; levy, collection and enforcement; compensation of tax assessor and collector; installments; prepayment of benefit special assessments

(1) The board shall annually determine, order and levy the annual installment of the total benefit special assessments for bonds issued and related expenses to finance district facilities and projects that are levied under this chapter. These assessments may be due and collected during each year that county taxes are due and collected, in which case such annual installment and levy shall be evidenced to and certified to the assessor by the board not later than August 31 of each year. Such assessments shall be entered by the assessor on the county tax rolls and shall be collected and enforced by the tax collector in the same manner and at the same time as county taxes, and the proceeds thereof shall be paid to the district. These benefit special assessments shall be a lien on the property against which assessed until paid and shall be collectible and enforceable in like manner as county property taxes. All statutes regulating the collection and enforcement of county property taxes shall apply to the enforcement and collection of the benefit special assessments levied under this section. The amount of the assessment for the exercise of the district's powers under this chapter shall be determined by the board based upon a report of the district's engineer and assessed by the board upon such lands, which may be part or all of the lands within the district benefited by the improvement, apportioned between benefited lands in proportion to the benefits received by each tract of land.

(2) To maintain and preserve the facilities and projects of the district, the board shall levy a maintenance special assessment. This assessment may be evidenced by and certified to the assessor by the board of directors not later than August 31 of each year and shall be entered by the assessor on the county tax rolls and shall be collected and enforced by the tax collector in the same manner and at the same time as county taxes, and the proceeds therefrom shall be paid to the district. These maintenance special assessments shall be a lien on the property against which assessed until paid and shall be collectible and enforceable in like manner as county property taxes and all statutes regulating the collection and enforcement of county property taxes shall apply to the enforcement and collection of the benefit special assessments levied under this section. The amount of the maintenance special assessment for the exercise of the district's powers under this chapter shall be determined by the board based upon a report of the district's engineer and assessed by the board upon such lands, which may be all of the lands within the district benefited by the maintenance thereof, apportioned between the benefited lands in proportion to the benefits received by each tract of land.

(3) Benefit special assessments and maintenance special assessments authorized by this section shall be levied and payable in annual installments for each year for which bonds secured by the assessment are outstanding. The tax collector shall collect and enforce benefit special assessments and maintenance special assessments in the same manner and at the same time as ad valorem taxes. Benefit special assessments and maintenance special assessments shall constitute a lien on the property against which assessed until paid and shall be on a parity with the lien of state, county, municipal and school board property taxes.

(4) The tax assessor and tax collector are entitled to reasonable compensation for preparing the rolls and collecting the assessments.

(5) District assessments may be made payable in no more than forty (40) yearly installments. Benefit special assessments are prepayable. Any prepayment of benefit special assessments must be credited against the payor's pro rata share of principal and interest of the indebtedness.



§ 19-31-35 - Enforcement of liens

Any lien in favor of the district arising under this chapter may be enforced by the district in a court of competent jurisdiction as provided by law.



§ 19-31-37 - Compliance with public purchasing provisions of Title 31, Chapter 7

The district shall comply with the provisions of Section 31-7-1 et seq., regarding the construction of public works or the purchase of materials or supplies.



§ 19-31-39 - Establishment and collection of rates, fees, rentals, or other charges for use of district facilities and services; public hearing; notice

(1) The district may prescribe, fix, establish and collect rates, fees, rentals or other charges for the facilities and services furnished by the district, within the limits of the district, including, but not limited to, recreational facilities, water management and control facilities and water and sewer systems. The district may also recover the costs of making connection with any district facility or system and provide for reasonable penalties against any user or property for any such rates, fees, rentals or other charges that are delinquent.

(2) No such rates, fees, rentals or other charges for any of the facilities or services of the district may be fixed until after a public hearing at which all the users of the proposed facility or services shall have an opportunity to be heard concerning the proposed rates, fees, rentals or other charges. Notice of such public hearing setting forth the proposed schedule of rates, fees, rentals and other charges shall be published in a newspaper having general circulation in each county where the district is located once at least ten (10) days before such public hearing.



§ 19-31-41 - Nonpayment, delinquency charges, and discontinuance of service

The district shall provide by ordinance with respect to nonpayment, delinquency charges and discontinuance of service for water and sewer services provided by the district.



§ 19-31-43 - Change in district boundaries; termination or dissolution of district

(1) The boundaries of the district may be contracted or expanded in the same manner in which the district was created pursuant to this chapter; however, the petition must be filed by the board and must contain the written consent of all landowners within only the proposed area of expansion or contraction.

(2) (a) Subject to the limitations of paragraph (b) of this subsection, the district may be terminated or dissolved in one (1) of the following ways:

(i) The district may be terminated or dissolved upon the transfer of all the public improvement services of the district to a unit of local government. The district shall be terminated in accordance with a plan of termination which shall be adopted by the board of directors and filed with the clerk of the court.

(ii) If, within five (5) years after the effective date of the ordinance creating the district, a landowner has not received a development permit on some part or all of the area covered by the district, then the district will be automatically dissolved and a court of competent jurisdiction shall cause a statement to that effect to be filed in the public records.

(iii) If the district has become inactive, the county or municipality that created the district shall be informed and shall take appropriate action.

(b) Following the establishment of the district with no timely appeal challenging the district, a district may not be dissolved or terminated if any bonds issued by the district, or bonds for which the district is obligated, are outstanding or are secured by special assessments or other security instruments to which the district is a party in connection with the bonds.



§ 19-31-45 - Disclosure statement in contracts and instruments of conveyance of parcels of real property

After the establishment of a district under this chapter, each contract and instrument of conveyance of a parcel of real property within the district shall include, immediately before the space reserved in the contract and instrument of conveyance for the signature of the purchaser, the following disclosure statement in boldfaced and conspicuous type which is larger than the type in the remaining text of the contract and the instrument of conveyance: "THE (Name of District) PUBLIC IMPROVEMENT DISTRICT MAY IMPOSE AND LEVY ASSESSMENTS ON THIS PROPERTY. THESE ASSESSMENTS PAY THE CONSTRUCTION, OPERATION AND MAINTENANCE COSTS OF CERTAIN PUBLIC FACILITIES AND SERVICES OF THE DISTRICT AND ARE SET ANNUALLY BY THE GOVERNING BOARD OF THE DISTRICT. THESE ASSESSMENTS ARE IN ADDITION TO COUNTY AND OTHER LOCAL GOVERNMENTAL TAXES AND ASSESSMENTS AND ALL OTHER TAXES AND ASSESSMENTS PROVIDED FOR BY LAW."

However, the failure to include the above language does not and may not be deemed to invalidate any assessment levied by the district or the contract or instrument of conveyance of the real property.



§ 19-31-47 - Notice of establishment of public improvement district

Within thirty (30) days after the effective date of the ordinance establishing a public improvement district under this chapter, the district shall cause to be recorded in the sectional index and the subdivisional index, if applicable, in the land records in each county in which it is located a "Notice of Establishment of the Public Improvement District." The notice shall include the legal description of the district and a copy of the disclosure statement specified in this chapter.



§ 19-31-49 - Chapter to be liberally construed

This chapter, being necessary for the welfare of the state and its residents, shall be liberally construed to effectuate its purposes.



§ 19-31-51 - Certificate of public convenience and necessity

(1) No public improvement district established under this chapter shall provide any utility service described in Section 77-3-3(d) to or for the public for compensation without first obtaining a certificate of public convenience and necessity from the Public Service Commission.

(2) Nothing contained in this section shall prohibit the Public Service Commission from issuing a certificate of public convenience and necessity to any person for service in uncertificated areas within public improvement district boundaries.

(3) Notwithstanding any law to the contrary, water and/or sewer districts that petition the Public Service Commission for a certificate of public convenience and necessity for any uncertificated area shall give written notice by regular mail to all property owners located in such area, as reflected on the tax rolls of the county or counties at the time of filing the petition, at the address listed on the tax rolls of the county or counties within such area, and to public improvement districts and other public entities located in such area. Such notice shall give the property owners and the governmental entities instructions on how they may appear before the Public Service Commission and make any objections or otherwise participate as an interested party.









Title 21 - MUNICIPALITIES

Chapter 1 - CLASSIFICATION, CREATION, ABOLITION, AND EXPANSION

GENERAL PROVISIONS

§ 21-1-1 - Classification of municipalities

The municipal corporations existing in this state are divided into three classes, to wit: cities, towns and villages. Those having two thousand inhabitants or more shall be classed as cities; those having less than two thousand and not less than three hundred inhabitants shall be classed as towns; and those having less than three hundred and not less than one hundred inhabitants shall be classed as villages. No municipal corporation shall be created hereafter except those classed as cities or towns. However, a municipality may be created in an area embracing not less than one square mile wherein there is then in existence or under construction not less than one mile of improved hard surface streets, with a total of not less than six streets making up said one mile of hard surface streets and there then exists or is under construction a public utilities system which shall include a waterworks system or sewerage system, or both. Nothing herein shall affect the status of any municipal corporation heretofore created and now existing, and all such municipal corporations, including villages, shall continue to exist as such with all the rights and privileges thereof.



§ 21-1-3 - Change of classification according to federal census

Whenever a census taken under an act of Congress shall show that the population of a city, town or village has increased or diminished so as to take or place such city, town or village out of the class to which it theretofore has belonged, the governing authorities of the municipality shall enter an order on the minutes thereof reciting such fact and adjudging the proper class of such municipality according to such census, and shall forward a certified copy of such order to the secretary of state, who shall file same with the other records pertaining to such municipality and keep same as a permanent record. Thereafter, such municipality shall be classed according to the population shown by such census, and such census shall be conclusive on the question of such classification.



§ 21-1-5 - Corporate names

The corporate name of a city shall be "The City of ." The corporate

name of a town shall be "The town of ." The corporate name of a village

shall be "The village of ." In each case the blank shall be filled in with

the name by which such municipality has been legally designated.



§ 21-1-7 - Changing corporate name

The mayor and board of aldermen or municipal authorities may change the name of any municipality by preparing in writing the proposed change and having same published for three weeks in a newspaper published in such municipality, if there be one, and, if none, then by posting for said time in at least three public places therein, after which the proposed change shall be submitted to the governor for his approval. If, after publication is made, one-tenth of the qualified electors of the municipality shall within ten days after the completion of such publication protest against the proposed change, the governor shall not approve same until it shall be submitted to and ratified by a majority of the qualified electors of the municipality. When approved by the governor, the same shall be recorded in the office of the secretary of state and upon the record of the municipal governing authorities.



§ 21-1-9 - Designation of municipalities

All municipalities operating under Chapter 99, Mississippi Code of 1906, and all municipalities operating under Title 21, Chapter 3, Mississippi Code of 1972, shall be designated as having "Code Charters." All municipalities operating under Title 21, Chapter 5, Mississippi Code of 1972, shall be designated as having "Commission Form of Government." All municipalities operating under Title 21, Chapter 7, Mississippi Code of 1972, shall be designated as having "Council Form of Government." All municipalities operating under Title 21, Chapter 9, Mississippi Code of 1972, shall be designated as having "Council-Manager Form of Government." All other municipalities shall be designated as having "Private Charters," or such other form of government as may be created by the legislature, such cities to be designated by the act creating such special form of government.



§ 21-1-11 - Judicial notice to be taken of class and powers of municipality

The courts shall take judicial notice of the class to which each of the municipalities of the state belongs, and of its powers under the provisions of this title.






INCORPORATION

§ 21-1-13 - Preparing and filing of petition

Whenever the inhabitants of any unincorporated territory shall desire to incorporate such territory as a city or town, they shall prepare a petition and file same in the chancery court of the county in which such territory is located or, if the territory is located in more than one county, the chancery court of either county. Said petition shall meet the following requirements:

(1) it shall describe accurately the metes and bounds of the territory proposed to be incorporated and there shall be attached to such petition a map or plat of the boundaries of the proposed municipality;

(2) it shall set forth the corporate name which is desired;

(3) it shall be signed by at least two-thirds of the qualified electors residing in the territory proposed to be incorporated;

(4) it shall set forth the number of inhabitants of such territory;

(5) it shall set forth the assessed valuation of the real property in such territory according to the latest available assessments thereof;

(6) it shall state the aims of the petitioners in seeking said incorporation, and shall set forth the municipal and public services which said municipal corporation proposes to render and the reasons why the public convenience and necessity would be served by the creation of such municipal corporation;

(7) it shall contain a statement of the names of the persons the petitioners desire appointed as officers of such municipality; and

(8) it shall be sworn to by one or more of the petitioners.

When such a petition shall be filed, it shall be docketed as are other suits and causes in the chancery courts of this state.



§ 21-1-15 - Publication of notice of proposed incorporation

After the filing of said petition, and upon request therefor by the petitioners, the chancellor shall set a day certain, either in term time or in vacation, for the hearing of such petition and notice shall be given to all persons interested in, affected by, or having objections to the proposed incorporation, that the hearing on the petition will be held on the day fixed by the chancellor and that all such persons will have the right to appear and enter their objections, if any, to the proposed incorporation. The said notice shall be given by publication thereof in some newspaper published or having a general circulation in the territory proposed to be incorporated once each week for three consecutive weeks, and by posting a copy of such notice in three or more public places in such territory. The first publication of such notice and the posted notice shall be made at least thirty days prior to the day fixed for the hearing of said petition, and such notice shall contain a full description of the territory proposed to be incorporated. However, if any of the territory proposed to be incorporated is located within three miles of the boundaries of an existing municipality, then such existing municipality shall be made a party defendant to such petition and shall be served with process in the manner provided by law, which process shall be served at least thirty days prior to the date set for the hearing.



§ 21-1-17 - Hearing on petition; decree

At the time fixed, the chancellor shall proceed to hear all evidence offered in support of said petition, together with all objections, if any, that may be presented touching or bearing upon the question of whether or not the proposed incorporation is reasonable and is required by the public convenience and necessity. The chancellor shall have the power, however, to grant such reasonable continuances as justice may require. If the chancellor finds from the evidence that the proposed incorporation is reasonable and is required by the public convenience and necessity, then he shall enter a decree declaring such municipal corporation to be created as requested in such petition, which decree shall give an accurate description of the territory included in such municipal corporation, shall classify such municipal corporation according to law, and shall set forth the names of the persons which the petitioners desire as officers of such municipality. The chancellor shall have the power, however, in granting any such incorporation to grant same in whole or in part by modifying or decreasing the territory to be included within such municipal corporation. If the chancellor finds from the evidence that the proposed incorporation is not reasonable and is not required by the public necessity and convenience, then a decree shall be entered denying such incorporation. Whenever any municipal corporation shall be created as herein provided, a map or plat of the boundaries of such municipal corporation shall be filed with the chancery clerk and shall be recorded by him in the official plat book of the county. The decree of the chancellor, either creating or denying such incorporation, shall become effective after the passage of ten days from the date of such decree, unless an appeal be taken therefrom as is provided in Section 21-1-21.



§ 21-1-19 - Costs

In the event no objection is made to such petition, all costs of the hearing before the chancellor shall be taxed against the petitioners. In the event objection is made to such petition, such costs may be taxed by the chancellor in such manner as may be deemed by him to be equitable.



§ 21-1-21 - Appeal

Any person interested in or aggrieved by the decree of the chancellor, and who was a party to the proceedings in the chancery court, may prosecute an appeal therefrom to the supreme court within ten days from the date of such decree by furnishing an appeal bond in the sum of five hundred dollars with two good and sufficient sureties, conditioned to pay all costs of the appeal in event the decree is affirmed. Such appeal bond shall be subject to the approval of the chancery clerk and shall operate as a supersedeas. If the decree of the chancellor be affirmed by the supreme court, then such decree shall go into effect after the passage of ten days from the date of the final judgment thereon, and the party or parties prosecuting such appeal and the sureties on their appeal bond shall be adjudged to pay all costs of such appeal.



§ 21-1-23 - Copy of decree sent to Secretary of State

In the event the decree of the chancellor be in favor of the creation of such municipal corporation and no appeal is taken therefrom within ten days from the date of such decree, as is provided in Section 21-1-21, the chancery clerk shall forward to the secretary of state a certified copy of the decree creating such municipal corporation and such decree shall be filed in the office of the secretary of state and remain a permanent record thereof. In the event an appeal is taken from the decree creating such a municipal corporation, and the action of the chancellor is affirmed, then a copy of said decree shall be forwarded to the secretary of state within ten days after receipt of the mandate from the supreme court notifying the clerk of the affirmance of such decree.



§ 21-1-25 - Commissioning of officers; first meeting

Upon receipt of the certified copy of the decree creating a municipal corporation, the secretary of state shall issue commissions to the persons named therein to be appointed as the officers of such municipality.

As soon as practicable after receipt of such commissions from the Secretary of State, the officers receiving such commissions shall meet, upon the call of the mayor-designate and at a time and place to be fixed by him, and shall take the oath of office and shall give bond and security as other like officers are required to do under the provisions of this title. Such officers shall hold office until their successors are elected at the next ensuing municipal election and shall have qualified according to law. Such first meeting of the governing authorities shall be held within thirty days after the date such commissions are issued by the secretary of state, and at such meeting a certified copy of the decree of the chancery court creating such municipal corporation shall be entered upon the minutes of the board.






EXTENSION OR CONTRACTION OF CORPORATE BOUNDARIES

§ 21-1-27 - Passing of ordinance

The limits and boundaries of existing cities, towns and villages shall remain as now established until altered in the manner hereinafter provided. When any municipality shall desire to enlarge or contract the boundaries thereof by adding thereto adjacent unincorporated territory or excluding therefrom any part of the incorporated territory of such municipality, the governing authorities of such municipality shall pass an ordinance defining with certainty the territory proposed to be included in or excluded from the corporate limits, and also defining the entire boundary as changed. In the event the municipality desires to enlarge such boundaries, such ordinance shall in general terms describe the proposed improvements to be made in the annexed territory, the manner and extent of such improvements, and the approximate time within which such improvements are to be made; such ordinance shall also contain a statement of the municipal or public services which such municipality proposes to render in such annexed territory. In the event the municipality shall desire to contract its boundaries, such ordinance shall contain a statement of the reasons for such contraction and a statement showing whereby the public convenience and necessity would be served thereby.



§ 21-1-29 - Preparing and filing of petition

When any such ordinance shall be passed by the municipal authorities, such municipal authorities shall file a petition in the chancery court of the county in which such municipality is located; however, when a municipality wishes to annex or extend its boundaries across and into an adjoining county such municipal authorities shall file a petition in the chancery court of the county in which such territory is located. The petition shall recite the fact of the adoption of such ordinance and shall pray that the enlargement or contraction of the municipal boundaries, as the case may be, shall be ratified, approved and confirmed by the court. There shall be attached to such petition, as exhibits thereto, a certified copy of the ordinance adopted by the municipal authorities and a map or plat of the municipal boundaries as they will exist in event such enlargement or contraction becomes effective.



§ 21-1-31 - Publication of notice of proposed enlargement or contraction

Upon the filing of such petition and upon application therefor by the petitioner, the chancellor shall fix a date certain, either in term time or in vacation, when a hearing on said petition will be held, and notice thereof shall be given in the same manner and for the same length of time as is provided in Section 21-1-15 with regard to the creation of municipal corporations, and all parties interested in, affected by, or being aggrieved by said proposed enlargement or contraction shall have the right to appear at such hearing and present their objection to such proposed enlargement or contraction. However, in all cases of the enlargement of municipalities where any of the territory proposed to be incorporated is located within three miles of another existing municipality, then such other existing municipality shall be made a party defendant to said petition and shall be served with process in the manner provided by law, which process shall be served at least thirty days prior to the date set for the hearing.



§ 21-1-33 - Hearing on petition; decree

If the chancellor finds from the evidence presented at such hearing that the proposed enlargement or contraction is reasonable and is required by the public convenience and necessity and, in the event of an enlargement of a municipality, that reasonable public and municipal services will be rendered in the annexed territory within a reasonable time, the chancellor shall enter a decree approving, ratifying and confirming the proposed enlargement or contraction, and describing the boundaries of the municipality as altered. In so doing the chancellor shall have the right and the power to modify the proposed enlargement or contraction by decreasing the territory to be included in or excluded from such municipality, as the case may be. If the chancellor shall find from the evidence that the proposed enlargement or contraction, as the case may be, is unreasonable and is not required by the public convenience and necessity, then he shall enter a decree denying such enlargement or contraction. In any event, the decree of the chancellor shall become effective after the passage of ten days from the date thereof or, in event an appeal is taken therefrom, within ten days from the final determination of such appeal. In any proceeding under this section the burden shall be upon the municipal authorities to show that the proposed enlargement or contraction is reasonable.



§ 21-1-35 - Costs

In the event no objection is made to the petition for the enlargement or contraction of the municipal boundaries, the municipality shall be taxed with all costs of the proceedings. In the event objection is made, such costs may be taxed in such manner as the chancellor shall determine to be equitable pursuant to the Mississippi Rules of Civil Procedure. In the event of an appeal from the judgment of the chancellor, the costs incurred in the appeal shall be taxed against the appellant if the judgment be affirmed, and against the appellee if the judgment be reversed.



§ 21-1-37 - Appeal

If the municipality or any other interested person who was a party to the proceedings in the chancery court be aggrieved by the decree of the chancellor, then such municipality or other person may prosecute an appeal therefrom within the time and in the manner and with like effect as is provided in Section 21-1-21 in the case of appeals from the decree of the chancellor with regard to the creation of a municipal corporation.



§ 21-1-39 - Copy of decree sent to secretary of state

Whenever the corporate limits of any municipality shall be enlarged or contracted, as herein provided, the chancery clerk shall, after the expiration of ten days from the date of such decree if no appeal be taken therefrom, forward to the secretary of state a certified copy of such decree, which shall be filed in the office of the secretary of state and shall remain a permanent record thereof. In the event an appeal be taken from such decree and such decree is affirmed, then the certified copy thereof shall be forwarded to the secretary of state within ten days after receipt of the mandate from the supreme court notifying the clerk of such affirmance.



§ 21-1-41 - Chancery clerk to be furnished map or plat of alterations

In all cases where the limits of a municipality are enlarged or contracted the municipal authorities shall furnish to the chancery clerk a map or plat of the boundaries of the municipality as altered. Such map or plat shall be recorded in the official plat book of the county.






COMBINATION

§ 21-1-43 - Combining of municipalities

Any two or more cities or towns being adjacent or situated sufficiently near to each other may combine into and become one municipality in the same manner as is provided for the enlargement or contraction of municipal boundaries. It shall be necessary for the governing authorities of each municipality to adopt the ordinance with regard thereto in the same manner as is provided in Section 21-1-27 with regard to the enlargement or contraction of municipal boundaries. It shall also be necessary that such municipal authorities shall file a joint petition in the proper chancery court, and thereafter proceedings shall be had in the same manner as is provided in cases of enlargement or contraction of municipal boundaries. The ordinance and the petition filed with the chancery court shall state the name that shall be given to the municipality to be formed. In the event of the consolidation of two or more municipalities into one as herein provided, the decree of the chancellor shall correctly classify the municipality so formed in accordance with the facts, based upon the total population of all of such municipalities as shown by the latest available federal census. When said consolidation shall have become final and operative, all of such municipalities shall be merged into one under the name set forth in the ordinances adopted by the governing authorities of the municipalities so consolidated. The governing authorities of all the municipalities so consolidated shall become members of the governing authority of the municipality so formed until the next regular election, when the proper number of members of the governing authority shall be elected as provided by law, and the mayor or chief executive officer of the largest municipality, according to population, shall become the mayor or chief executive officer of the municipality so formed. The assessments and levies for ad valorem taxation in force at the time of the consolidation of such municipalities for the territory of each municipality shall be the assessment and levy upon which taxes shall be collected for the then current fiscal year, but in all other respects the existing laws and ordinances of the largest municipality, according to population, shall be operative throughout the enlarged limits.

Nothing in this section shall authorize the combination of two or more villages unless such villages shall have a combined population of five hundred or more, according to the latest available federal census.






INCLUSION OR EXCLUSION FROM EXISTING MUNICIPALITY

§ 21-1-45 - Electors' option to be included in or excluded from existing municipality; preparing and filing of petition

The qualified electors of any territory contiguous to and adjoining any existing municipality and the qualified electors of any territory which is a part of an existing municipality, may be included in or excluded from such municipality, as the case may be, in the manner hereinafter provided. Whenever the inhabitants of any incorporated territory adjacent to any municipality shall desire to be included therein, and whenever the inhabitants of any territory which is a part of an existing municipality shall desire to be excluded therefrom, they shall prepare a petition and file same in the chancery court of the county in which such municipality is located, which said petition shall be signed by at least two-thirds of the qualified electors residing in the territory proposed to be included in or excluded from such municipality. Said petition shall describe accurately the metes and bounds of the territory proposed to be included in or excluded from such municipality, shall set forth the reasons why the public convenience and necessity would be served by such territory being included in or excluded from such municipality, as the case may be, and shall be sworn to by one or more of the petitioners. In all cases, there shall be attached to such petition a plat of the municipal boundaries as same will exist in the event the territory in question is included in or excluded from such municipality. No territory may be so excluded from a municipality within two years from the time that such territory was incorporated into such municipality, and no territory may be so excluded if it would wholly separate any territory not so excluded from the remainder of the municipality. No petition for the inclusion or exclusion of any territory under this section shall be filed within two years from the date of any adverse determination of any proceedings originated hereinafter under this chapter for the inclusion or exclusion of the same territory.



§ 21-1-47 - Proceedings in chancery court

Upon the filing of such a petition, all of the proceedings of this chapter with regard to proceedings in the chancery court upon petitions for the creation, enlargement, and contraction of municipalities shall apply in like manner thereto. Notice of the filing of such petition and the time for the hearing shall be given in the manner and for the length of time as is required in cases of proceedings for the creation, enlargement, or contraction of a municipality. Any parties to the proceedings aggrieved by the decree of the chancellor may appeal therefrom in the same manner and within the same time as is provided in cases of decrees on petitions involving the creation, enlargement or contraction of a municipal corporation. In all proceedings under this section, however, the municipal corporation involved shall be made a party to such proceedings and shall be served with process in the manner provided by law at least thirty days prior to the date of the hearing. If the chancellor finds from the evidence that the proposed inclusion or exclusion is reasonable and is required by the public convenience and necessity, then he shall enter a decree declaring the territory in question to be included in or excluded from the municipality, as the case may be, which decree shall contain an adjudication of the boundaries of the municipality as altered. In so doing, the chancellor shall have the right and power to modify the proposed enlargement or contraction by decreasing the territory to be included in or excluded from the municipality, as the case may be. If the chancellor shall find from the evidence that the proposed inclusion or exclusion, as the case may be, is unreasonable and is not required by the public convenience and necessity, then he shall enter a decree denying same. In any event, the decree of the chancellor shall become effective after the passage of ten days from the date thereof or, in the event an appeal is taken therefrom, within ten days from the final determination of such appeal. In all cases where territory is included in or excluded from a municipality under the provisions hereof, a certified copy of the decree of the chancellor shall be sent to the Secretary of State and a map or plat of the boundaries of the municipality as altered shall be filed with the chancery clerk, all as provided in Sections 21-1-39 and 21-1-41.






ABOLITION

§ 21-1-49 - Automatic by virtue of census results

In the event any census taken under an act of congress shall show that any municipality contains less than fifty (50) inhabitants, then such municipality shall be automatically abolished and all its rights and powers as a municipal corporation shall thereupon cease. In such cases it shall be the duty of the secretary of state to make an appropriate notation on the records of such municipal corporation in his office showing that such municipal corporation has been abolished because of having less than fifty (50) inhabitants, and he shall forthwith send a notice to the municipal authorities advising them of such fact, and shall send a copy of the notice to the chancery clerk of the county in which such municipality is located. However, the failure of the secretary of state to make such notation or to send such notice shall not prevent the abolition of such municipal corporation as is herein provided, but such abolition shall result automatically from the fact that the census shows that such municipal corporation has less than fifty (50) inhabitants. Any municipality having not less than fifty (50) inhabitants and having heretofore been abolished under the federal census of 1970 by operation of language formerly employed in this section providing for such abolition should a municipality contain less than ninety-two (92) inhabitants, is hereby restored to all rights and privileges as a municipality after the most recent governing authority of the municipality gives notice to the secretary of state that such municipality desires to be restored to all rights and privileges as a municipality.



§ 21-1-51 - Automatic by failure to hold official meetings or municipal general election of officers

Whenever the municipal authorities of any municipality shall fail to hold official meetings for a period of twelve consecutive months, or whenever municipal general elections of officers shall not be held in any municipal corporation as required by law upon two consecutive occasions, then such municipal corporation shall be automatically abolished, and its rights and powers as a municipal corporation shall cease and determine. The official minute book of the municipality shall be the sole evidence of whether any official meetings were held in such municipal corporation during any twelve month period, except in cases of fraud or falsification, and abolition of the municipality shall result automatically where the official minute book fails to show a record of any official meetings during such twelve month period. In cases of the failure to hold municipal general elections of officers on two consecutive occasions, the records in the office of the secretary of state as to whether or not returns of such elections were made to him as required by law shall be the sole evidence of whether such elections were held, except in cases of fraud, falsification, loss of such records or clear and patent mistake, oversight, or omission.



§ 21-1-53 - Voluntary

Any municipal corporation having a population of less than one thousand inhabitants, according to the latest available federal census, may be abolished and dissolved in the manner hereinafter provided. In order to abolish or dissolve such a municipality, the mayor and board of aldermen, or other governing authorities of the municipality, shall first adopt an ordinance declaring their intention to abolish or dissolve such municipality, which ordinance shall set forth in full the reason or reasons why such municipality should be abolished and why the public convenience and necessity would be served by the abolition thereof. When such ordinance shall have been adopted, the municipal authorities shall file a petition in the chancery court in which such municipality is located, which said petition shall recite the fact of the adoption of such ordinance and shall pray that the said municipality be abolished and dissolved as provided in such ordinance. A certified copy of said ordinance shall be attached to said petition as an exhibit thereto. All the provisions of this chapter with regard to proceedings in chancery court on petitions for the creation, enlargement and contraction of municipalities shall apply in like manner to the proceedings for the abolition of a municipal corporation. Notice of the filing of said petition and the time for the hearing thereof shall be given in the manner and for the length of time as is required in cases of petitions for the creation, enlargement or contraction of municipalities. Parties aggrieved by the decree of the chancellor may appeal from such decree in the same manner and within the same time as is provided in cases of decrees on petitions involving the creation, enlargement or contraction of a municipal corporation. If the chancellor shall find from the evidence that the proposed abolition is reasonable and will serve the public convenience and necessity, he shall enter his decree declaring the said municipal corporation to be dissolved and abolished, and said decree shall become effective after the passage of ten days from the date thereof, except in cases of appeal in which cases the decree shall become effective after the passage of ten days from the final determination of the appeal. If the chancellor shall find from the evidence that the proposed abolition is unreasonable and is not required by the public convenience and necessity, he shall enter his decree denying such abolition. The hearing provided for herein may be held either in term time or in vacation.

Whenever a municipal corporation shall be so abolished, the chancery clerk shall, after the expiration of ten days from the date of such decree, if no appeal be taken therefrom, forward to the secretary of state a certified copy of such decree, which shall be filed in the office of the Secretary of State and remain a permanent record thereof. The secretary of state shall note on his official records pertaining to such municipal corporation the fact that such corporation has been so abolished. In the event an appeal be taken from such decree and such decree be affirmed, then the certified copy thereof shall be forwarded to the secretary of state within ten days after the receipt of the mandate from the supreme court notifying the clerk of such affirmance.



§ 21-1-55 - Records of municipality to be filed with chancery clerk

Whenever a municipality is abolished under any of the provisions of this chapter, the municipal authorities shall deliver all records of such municipality to the chancery clerk of the county in which such municipality is located and said records shall be filed in the office of the chancery clerk and be kept by him as a public record.



§ 21-1-57 - Payment of indebtedness of municipality

The abolition of a municipal corporation under any of the provisions of this chapter shall not relieve the property thereof of liability for the debts of the municipality, but the governing authorities of the municipality shall forthwith make up a statement of the indebtedness of the municipality, if any, and a statement of its assets, and shall certify the same and deliver such statement, together with the records of the municipality, to the chancery clerk of the county in which the municipality is located. The board of supervisors of the county shall levy a special tax upon the property embraced in such municipality so abolished, which shall be in force from year to year so long as may be necessary, and such tax shall be collected by the tax collector of the county. The tax collector shall deposit the funds derived from such levy in a special account in the county treasury, and the same shall be paid to the creditors of such municipality upon order and allowance of claims by the board of supervisors. When all of the indebtedness of the municipality shall have been paid, then such special levy shall be discontinued.






INCLUSION OF STATE INSTITUTIONAL FACILITIES

§ 21-1-59 - Municipalities may not incorporate state institutions without consent; effect of annexation crossing county lines on schools in annexed areas; annexations prior to March 18, 1987 ratified; municipalities authorized to enter agreements with enterprises operating certain projects provided that such municipalities not change boundaries to include project site

(1) No municipality shall be created or shall change its boundaries so as to include within the limits of such municipality any of the buildings or grounds of any state institution, unless consent thereto shall be obtained in writing from the board of trustees of such institution or such other governing board or body as may be created for the control of such institution. Inclusion of the buildings or grounds of any state institution within the area of a municipal incorporation or expansion without the consent hereinabove required shall be voidable at the option of the affected institution within six (6) months after the institution becomes aware of the inclusion. Upon consent to inclusion within the area of a municipal incorporation or expansion, a state institution may require, subject to agreement of the municipality involved, conditions relating to land use development, zoning requirements, building codes and delivery of governmental services which shall be applicable to the buildings or grounds of the institution included in the municipality.

Provided further, that any future changes in the boundaries of a presently existing municipality which extends into or further extends into a county other than the county in which the municipality's principal office is located shall not affect the public school district located in the annexed area, unless and until consent thereto shall have first been obtained in writing from the board of trustees of the school district proposed to be partially or wholly included in the change of municipal boundaries.

Provided further, that any change in the boundaries of a presently existing municipality of any Class 1 county having two (2) judicial districts, being traversed by U.S. Highway 11 which intersects U.S. Highway 84, shall not affect the public school district located in the annexed area and shall not change the governmental unit to which the school taxes are paid, unless approved by referendum as hereinafter provided.

In the event that twenty percent (20%) of the registered voters residing within the area to be annexed by a municipality petition the governing body of such municipality for a referendum on the question of inclusion in the municipal school district within sixty (60) days of public notice of the adoption of such ordinance, such notice given in the same manner and for the same length of time as is provided in Section 21-1-15 with regard to the creation of municipal corporations, the governing body of the county in which the area to be annexed is located shall hold a referendum of all registered voters residing within the area to be annexed on the question of inclusion in the municipal school district. Approval of the ordinance shall be made by a majority vote of the qualified electors voting in said referendum to be held within ninety (90) days from the date of filing and certification of the petition provided for herein on the question of such extension or contraction. The referendum shall be held in the same manner as are other county elections.

The inclusion of buildings or grounds of any state institution within the area of a municipal incorporation or expansion in any proceedings creating a municipality or enlarging the boundaries of a municipality prior to the effective date of Senate Bill 2307, 1987 Regular Session (Chapter 359, eff March 18, 1987), is hereby ratified, confirmed and validated, regardless of whether such inclusion was in conformity with the requirements of this section at the time of such proceedings, and such inclusion shall not be void or voidable by any affected state institution on or after the effective date of Senate Bill 2307, 1987 Regular Session (Chapter 359, eff March 18, 1987). This paragraph shall not be applicable to and shall not be construed to validate the inclusion of buildings or grounds of any state institution within the area of a municipal incorporation or expansion where such inclusion or the proceedings involving such inclusion were declared invalid or void in a final adjudication of a court of competent jurisdiction prior to the effective date of Senate Bill 2307, 1987 Regular Session (Chapter 359, eff March 18, 1987), and the decision of such court was not appealed within the applicable time period for appeals from such court or was not overturned by any court to which an appeal may have been made.

(2) The governing authorities of a municipality may enter into an agreement with an enterprise operating a project as defined in Section 57-75-5(f)(iv)1, Section 57-75-5(f)(xxi) or Section 57-75-5(f)(xxviii) providing that the municipality shall not change its boundaries so as to include within the limits of such municipality the project site of such a project unless consent thereto shall be obtained in writing from the enterprise operating the project. Such agreement may be for a period not to exceed thirty (30) years. Such agreement shall be binding on future governing authorities of such municipality.






TAX LIABILITY

§ 21-1-61 - Tax liability in case of creation or enlargement of municipality

In all cases where a municipality is created or the limits of an existing municipality are enlarged under the provisions of this chapter, the property included within the municipal boundaries by such creation or enlargement shall become liable for and subject to municipal ad valorem taxation on the tax lien date next succeeding the effective date of the decree creating or enlarging such municipality.



§ 21-1-63 - Tax liability in case of contraction of municipality

Whenever any territory of an existing municipality is excluded therefrom by a contraction of the boundaries thereof under the provisions of this chapter, and there shall be at such time outstanding bonds or other indebtedness of such municipality constituting a lien on the territory so excluded, and which indebtedness was incurred while such territory was a part of such municipality, such territory shall remain liable for its pro rata share of said indebtedness, and the governing authorities of such municipality shall have power and authority to assess the property in such territory so excluded for taxation and to levy a tax thereon for the payment of said indebtedness in the same manner and to the same extent as the property within such municipality is taxed for the payment of such indebtedness.






APPLICABILITY

§ 21-1-65 - Applicability of chapter

This chapter shall apply to and govern the creation, enlargement, contraction, and abolition of all municipalities of this state hereafter, whether such municipality be operating under the code charter, under the commission form of government, under the council form of government, under the council-manager form of government, or under a special charter, and regardless of whether a different or special procedure be provided by any such special charter.






ALTERNATIVE PROCEDURE FOR INCORPORATION [REPEALED]






Chapter 3 - CODE CHARTERS

§ 21-3-1 - Adoption of code charter

Any municipality not now operating under a "Code Charter" may acquire such charter and come under the provisions of this chapter by a majority vote of the electors therein, cast at a general or special election held for such purpose. At such election, the propositions to be voted on shall be "FOR THE CODE CHARTER" and "AGAINST THE CODE CHARTER." If a majority of the legal votes cast are in favor of adopting the code charter, then the municipality shall be subject to and governed by all the following provisions of this chapter, and the result of the election shall be certified to the secretary of state, who shall make a record of same in his office. If a majority of the votes cast shall be against the code charter, the municipal authorities shall so enter of record, and another election submitting the question shall not be held within four years thereafter. After the rejection of the provisions of the code charter by a municipality, and until its acceptance thereof as herein provided, the corporate powers, rights and franchises thereof shall be and remain as now provided by law.



§ 21-3-3 - Elective officers; certain officers may be appointive

The elective officers of all municipalities operating under a code charter shall be the mayor, the aldermen, municipal judge, the marshal or chief of police, the tax collector, the tax assessor, and the city or town clerk. However, the governing authorities of the municipality shall have the power, by ordinance, to combine the office of clerk or marshal with the office of tax collector and/or tax assessor. Such governing authorities shall have the further power to provide that all or any of such officers, except those of mayor and aldermen, shall be appointive, in which case the marshal or chief of police, the tax collector, the tax assessor, and the city or town clerk, or such of such officers as may be made appointive, shall be appointed by the said governing authorities. Any action taken by the governing authorities to make any of such offices appointive shall be by ordinance of such municipality, and no such ordinance shall be adopted within ninety (90) days prior to any regular general election for the election of municipal officers. No such ordinance shall become effective during the term of office of any officer whose office shall be affected thereby. If any such office is made appointive, the person appointed thereto shall hold office at the pleasure of the governing authorities and may be discharged by such governing authorities at any time, either with or without cause, and it shall be discretionary with the governing authorities whether or not to require such person appointed thereto to reside within the corporate limits of the municipality in order to hold such office.



§ 21-3-5 - Appointive officers

From and after the expiration of the terms of office of present municipal officers, the mayor and board of aldermen of all municipalities operating under this chapter shall have the power and authority to appoint a street commissioner, and such other officers and employees as may be necessary, and to prescribe the duties and fix the compensation of all such officers and employees. All officers and employees so appointed shall hold office at the pleasure of the governing authorities and may be discharged by such governing authorities at any time, either with or without cause. The governing authorities of municipalities shall have the power and authority, in their discretion, to appoint the same person to any two (2) or more of the appointive offices, and in a municipality having a population of less than fifteen thousand (15,000), according to the latest available federal census, a member of the board of aldermen may be appointed to the office of street commissioner. In municipalities not having depositories, the clerk shall serve as ex officio treasurer. The municipal governing authorities shall require all officers and employees handling or having the custody of any public funds of such city to give bond, with sufficient surety, to be payable, conditioned and approved as provided by law, in an amount to be determined by the governing authority (which shall be not less than Fifty Thousand Dollars ($ 50,000.00)), the premium on same to be paid from the municipal treasury. The terms of office or employment of all officers and employees so appointed shall expire at the expiration of the term of office of the governing authorities making the appointment, unless such officers or employees shall have been sooner discharged as herein provided.



§ 21-3-7 - Number of aldermen and their election

In all municipalities having a population of less than ten thousand according to the latest available federal census, there shall be five aldermen, which aldermen may be elected from the municipality at large, or, in the discretion of the municipal authority, the municipality may be divided into four wards, with one alderman to be selected from each ward and one from the municipality at large. On a petition of twenty per cent of the qualified electors of any such municipality, the provisions of this section as to whether or not the aldermen shall be elected from wards or from the municipality at large shall be determined by the vote of the majority of such qualified electors of such municipality voting in a special election called for that purpose. All aldermen shall be selected by vote of the entire electorate of the municipality. Those municipalities which determine to select one alderman from each of the four wards shall select one from the candidates for alderman from each particular ward who shall be a resident of said ward by majority vote of the entire electorate of the municipality.

In all municipalities having a population of ten thousand or more, according to the latest available federal census, there shall be seven aldermen, which aldermen may be elected from the municipality at large, or, in the discretion of the municipal authority, the municipality may be divided into six wards, with one alderman to be selected from each ward and one from the municipality at large. On a petition of twenty per cent of the qualified electors of any such municipality, the provisions of this section as to whether or not the aldermen shall be elected from wards or from the municipality at large shall be determined by the vote of the majority of such qualified electors of such municipality voting in a special election called for that purpose. This section in no way affects the number of aldermen, councilmen, or commissioners of any city operating under a special charter. All aldermen shall be selected by vote of the entire electorate of the municipality. Those municipalities which determine to select one alderman from each of the six wards shall select one of the candidates for alderman from each particular ward by majority vote of the entire electorate of the municipality.



§ 21-3-9 - Qualifications of mayor and aldermen

The mayor and members of the board of aldermen shall be qualified electors of the municipality and, in addition, the aldermen elected from and by wards shall be residents of their respective wards.



§ 21-3-11 - Office of alderman or mayor vacated by removal of residence

If any person elected as an alderman from a particular ward shall remove his residence from said ward, his office shall automatically be vacated, and if the mayor or any alderman elected from the municipality at large shall remove his residence from such municipality, the office shall likewise automatically be vacated. The vacancy shall be declared by the mayor and board of aldermen in the case of an alderman and by the board of aldermen in the case of a mayor, and such vacancy shall be filled in the manner prescribed by law.



§ 21-3-13 - Mayor pro tempore

The board of aldermen shall elect from among its members a mayor pro tempore, who shall serve in the place of the mayor in cases of temporary absence or disability of the mayor.



§ 21-3-15 - Duties of the mayor; authority of the board of aldermen

(1) The mayor shall preside at all meetings of the board of aldermen, and in case there shall be an equal division, shall give the deciding vote. The executive power of the municipality shall be exercised by the mayor, and the mayor shall have the superintending control of all the officers and affairs of the municipality, and shall take care that the laws and ordinances are executed.

(2) (a) The legislative power of the municipality shall be exercised by the board of aldermen by a vote within a legally called meeting. No member of the board of aldermen shall give orders to any employee or subordinate of a municipality other than the alderman's personal staff.

(b) Ordinances adopted by the board of aldermen shall be submitted to the mayor. The mayor shall, within ten (10) days after receiving any ordinance, either approve the ordinance by affixing his signature thereto, or return it to the board of aldermen by delivering it to the municipal clerk together with a written statement setting forth his objections thereto or to any item or part thereof. No ordinance or any item or part thereof shall take effect without the mayor's approval, unless the mayor fails to return an ordinance to the board of aldermen prior to the next meeting of the board, but no later than fifteen (15) days after it has been presented to him, or unless the board of aldermen, upon reconsideration thereof on or after the third day following its return by the mayor, shall, by a vote of two-thirds (2/3) of the members of the board, resolve to override the mayor's veto.

(3) The term "ordinance" as used in this section shall be deemed to include ordinances, resolutions and orders.



§ 21-3-17 - Signing of commissions and appointments; approval of bonds

The mayor shall sign the commissions and appointments of all officers elected and appointed by the mayor and board of aldermen. Such commissions and appointments shall be attested by the clerk. The refusal, failure or neglect of the mayor to sign such commissions and appointments, or the refusal, failure or neglect of the clerk to attest same, shall not affect the validity of the acts of such officer when the minutes show the election or appointment was regularly had or made by the board. All bonds payable to the municipality shall be approved by the mayor and clerk.



§ 21-3-19 - Regular meetings of board of aldermen; recess of meetings; quorum

(1) The mayor and board of aldermen shall hold regular meetings the first Tuesday of each month at such place and hour as may be fixed by ordinance, and may, on a date fixed by ordinance, hold a second regular meeting in each month at the same place established for the first regular meeting provided said second meeting shall be held at a day and hour fixed by said ordinance which shall be not less than two (2) weeks from the first day of the first regular meeting and not more than three (3) weeks from the date thereof. When a regular meeting of the mayor and board of aldermen shall fall upon a holiday, the mayor and board shall meet the following day. The mayor and board may recess either meeting from time to time to convene on a day fixed by an order of the mayor and board entered on its minutes, and may transact any business coming before it for consideration. In all cases it shall require a majority of all aldermen to constitute a quorum for the transaction of business. The quorum required by this section may be established by teleconference or video means as provided in Section 25-41-5(2)(b).

(2) The mayor and board of aldermen may, pursuant to Section 21-17-17, Mississippi Code of 1972, set a day other than Tuesday for the holding of their regular monthly meeting.



§ 21-3-21 - Special meetings of board of aldermen

The mayor or any two (2) aldermen may, by written notice, call a special meeting of the mayor and board of aldermen for the transaction of important business. The notice must state the time of meeting and distinctly specify the subject matters of business to be acted upon and be signed by the officer or officers calling the meeting. Notice of the meeting shall be given to the members of the board, including the mayor, who have not signed it and who can be found, at least three (3) hours before the time fixed for the meeting. The method of notice shall be entered on the minutes of the special meeting, and business not specified therein shall not be transacted at the meeting. A member of the board shall not receive pay for attending a special meeting.



§ 21-3-23 - Duties of street commissioner

The street commissioner shall, under the direction of the mayor and board of aldermen, have general control of the streets, alleys, avenues, and sidewalks. He shall see that they are always in proper repair. He shall have the same worked, repaired, altered, paved, lighted, sprinkled, and everything else done that ought to be done to keep the same in good repair and condition, and shall perform all other duties that may be required of him by ordinance.



§ 21-3-25 - Chief administrative officer

(1) Any municipality operating under a "Code Charter" as provided for in Chapter 3, Title 21, Mississippi Code of 1972, may through the mayor and board of aldermen, establish the position of chief administrative officer of the municipality.

(2) The establishment of the position of chief administrative officer shall be by ordinance, and shall require a two-thirds (2/3) vote of the mayor and board of aldermen. Any action taken by the governing authorities to establish such office shall not be adopted within ninety (90) days prior to any regular general election for the election of municipal officers. The chief administrative officer shall be a full time employee of the municipality and shall serve at the discretion of the mayor and board of aldermen. He shall receive such compensation as the mayor and board of aldermen may determine, and shall be chosen solely on the basis of experience and administrative qualifications. The chief administrative officer may hold one (1) or more other appointive positions in the municipality. No person elected to the board of aldermen shall be eligible for the office of chief administrative officer during the term for which such person was elected.

(3) The chief administrative officer shall have such administrative duties and functions as shall be delegated to him by the mayor and board of aldermen.

(4) Following the adoption of an ordinance pursuant to this section, the position of chief administrative officer shall not be established until after the next general municipal election, at which time the first chief administrative officer will be appointed.

(5) Members of the board of aldermen shall have no administrative powers or duties which are delegated by ordinance to the chief administrative officer.






Chapter 5 - COMMISSION FORM OF GOVERNMENT

§ 21-5-1 - Adoption of commission form of government

Any city may at any time, upon an election held as hereinafter provided, change the form of government of such city and adopt a commission form of government. It shall be the duty of the governing authorities of any such city to call a special election on the question of the adoption of the commission form of government upon receipt of a petition signed by at least ten per cent of the qualified electors of such city, praying that an election be held to determine whether or not such city shall abandon its existing form of government and adopt the commission form. Such special election shall be held in such city not less than thirty days, nor more than sixty days, from the date of making such order, but if a general election is to be held in such city within sixty days from the making of such order, then the question of the adoption of the commission form of government shall be submitted at such general election, rather than at a special election. Notice of such election shall be given as required by law, and the same shall be held and conducted as other elections in such city. At such election the propositions to be voted on shall be "FOR THE PRESENT FORM OF GOVERNMENT," and "FOR THE COMMISSION FORM OF GOVERNMENT." Such propositions shall be printed on the ballot and the elector shall vote by placing a cross (X) or check mark ([checkmark]) opposite his choice on the proposition. The results of such election shall be certified to the governing authorities of the city by the persons holding such election, and at their next regular meeting the governing authorities shall adjudicate on the minutes of the city whether or not the majority of the votes cast at such election were cast in favor of the commission form of government. If a majority of the votes were so cast in favor of the commission form of government, then an order shall be entered providing for the election of officers provided for by this chapter at an election to be held on the first Tuesday after the first Monday of June next thereafter. The mayor or chief executive officer of the city shall immediately certify to the secretary of state that such city has by election adopted the commission form of government, and such certificate shall be recorded in a book kept for that purpose by the secretary of state. If a majority of the votes cast at such election be in favor of the existing form of government, the governing authorities shall so adjudicate by an order upon their minutes, and another election submitting the question of the adoption of the commission form of government shall not be held for a period of at least four years thereafter.



§ 21-5-3 - Operation of government under commission form

Every city operating under the commission form of government shall be governed by a council, consisting of the mayor and two (2) councilmen (or commissioners), each of whom shall have the right to vote on all questions coming before the council. The terms of office of the governing authorities in every such city, in office at the beginning of the term of office of the mayor and councilmen first elected under the provisions of this chapter shall then immediately cease and terminate. The terms of office of all other officers then in force in such city, whether elected or appointed, shall cease and terminate as soon as the council shall, by resolution, so declare.

The corporate name of every such city shall be "The City of (name of city)," under which name the council shall exercise and perform all the corporate powers, duties and obligations conferred or imposed on it or the members thereof.

Any city having a population of one hundred thousand (100,000) inhabitants according to the last decennial census and at that time governed by the commission form of government, may at any time, upon an election held as hereinafter provided, increase by two (2) the number of councilmen governing such city; provided that in no event shall the number of councilmen (not including the mayor) be increased to exceed ten (10) members. It shall be the duty of the council to call a special election on the question of the increase in the number of councilmen and upon receipt of a petition signed by at least ten percent (10%) of the qualified electors of such city, praying that an election be held to determine whether or not such city should increase by two (2) the number of councilmen under the commission form, and such special election shall be held in such city not less than thirty (30) days, nor more than sixty (60) days, from the date of making such order; but if a general election is to be held in such city within sixty (60) days from the making of such order, then the question of the increase in number of councilmen shall be submitted at such general election, rather than at a special election. Notice of such election shall be given as required by law, and the same shall be held and conducted as other elections in such city. At such election the propositions to be voted on shall be "FOR THE PRESENT NUMBER OF COUNCILMEN" and "FOR AN INCREASE BY TWO (2) IN THE NUMBER OF COUNCILMEN," and such propositions shall be printed on the ballot and the elector shall vote by placing a cross (X) or check mark ([checkmark]) opposite his choice on the proposition. The results of such election shall be certified to the governing authorities of the city by the persons holding such election, and at their next regular meeting the governing authorities shall adjudicate on the minutes of the city whether or not the majority of the votes cast at such election were cast in favor of increasing by two (2) the number of councilmen. If a majority of the votes were so cast in favor of increasing by two (2) the number of councilmen in the commission form of government, then an order shall be entered providing for the election of the two (2) additional councilmen at an election to be held on the first Tuesday after the first Monday of June next thereafter. The mayor of the city shall immediately certify to the secretary of state that such city has by election determined to be governed by two (2) additional councilmen in the commission form of government and such certificate shall be recorded in a book kept for that purpose by the secretary of state. If a majority of the votes cast at such election be in favor of retaining the existing number of councilmen, the council shall so adjudicate by an order upon their minutes, and another election submitting the question of the increasing by two (2) the number of councilmen in the commission form of government shall not be held for a period of at least four (4) years thereafter.



§ 21-5-5 - Election of mayor and councilmen; qualifications

The mayor and councilmen (or commissioners) of all cities operated under the commission form of government shall be elected from the city at large, but the municipal authorities may establish as many wards and as many voting precincts in each ward as may be necessary or desirable. No person shall be eligible to the office of mayor or councilman unless he is a qualified elector of such city and shall have been a bona fide resident thereof for a period of at least one year next preceding the date of the commencement of his term of office.

In the event the council should ordain that the councilmen posts shall be separated, as provided in Section 21-5-11, such post shall be so separated for election purposes and persons seeking the office of councilman shall qualify and seek election for a specific post, as designated by ordinance, and each post shall be voted on separately by the qualified electors of the municipality voting in said election.

In the event there should be but one candidate for one of such election posts, or only one candidate for each of such posts, then such candidate or candidates shall be declared to be elected.



§ 21-5-7 - Powers and duties of mayor

The mayor shall be president of the council and preside at all meetings thereof, but he shall not have any power to veto any measure passed by the council. He shall have general supervision of all the affairs and departments of the city government and shall, from time to time, as occasion may demand, report in writing to the council any matters requiring its action. The council shall elect one of its members vice-president of the council, who, in case of a vacancy in the office of mayor, or in the absence or inability of the mayor, shall perform the duties of the mayor.



§ 21-5-9 - Powers and duties of council; surety bond of officers and employees

Except as limited by law, the council shall have, exercise, and perform all executive, legislative and judicial powers, duties and obligations bestowed upon governing authorities of municipalities by this title or by any other general law with regard to municipalities, except in cases of conflict between such laws and this chapter, in which case this chapter shall control. The council shall also have the power, from time to time, to create, fill or discontinue any and all offices and employments other than those created in this chapter; to increase or decrease the emoluments thereof; to make all needful rules and regulations for the government of the officers and employees of such city and to enforce a strict observance thereof, and to change the same when deemed necessary; to remove any officer or employee elected or appointed by the council, except as limited by law, and to elect or appoint a successor; to issue and sell the bonds or other obligations of such city in the amounts and in the manner provided by law; and generally to enact and enforce all ordinances and resolutions, and to make and perform all contracts for and on behalf of such city, as may be authorized by law or by the charter of such city.

The council shall also require all officers and employees handling or having the custody of any of the public funds of such city to give bond, with sufficient surety, to be payable, conditioned and approved as provided by law, in an amount to be determined by the council (which shall not be less than Ten Thousand Dollars ($ 10,000.00)), the premiums on which bonds shall be paid by the city.



§ 21-5-11 - Organization of municipal departments

The executive and administrative powers and duties in such cities shall be distributed into and among as many departments as there shall be members of the council, to be defined and designated by ordinance. The council shall, by ordinance, determine the powers and duties to be exercised and performed by each department, and shall assign the various officers and employees of the city to the appropriate department. The council shall prescribe the powers and duties of such officers and employees and make all such rules and regulations as may be necessary or proper for the efficient and economical conduct of the business of the city. The council shall, by a majority vote, designate one member of the council to be superintendent of each department of the municipal government, and shall define his powers and duties as such superintendent. Such designation may be changed whenever it shall appear that the public service may be benefited thereby unless the councilmen had been elected to head the department as hereinafter provided.

The council may, by ordinance, provide that the commissioners be designated by Post No. 1 and Post No. 2, and by ordinance define the duties which shall be performed by the commissioners elected to each post.

In the event a city with the population in excess of one hundred thousand (100,000) inhabitants or more according to the last decennial census and being governed by the commission form of government shall elect pursuant to Section 21-5-3, Mississippi Code of 1972, to have additional councilmen, the council may, by ordinance, provide that the councilmen or commissioners be designated by post numbers, said posts to be numbered consecutively from one (1) upward, and by ordinance define the duties which shall be performed by the commissioners elected to each post.



§ 21-5-13 - Meetings of council; quorum; voting

(1) Regular public meetings of the council shall be held on the first day of July after the election of the mayor and councilmen (or commissioners) that is not on a weekend, and thereafter at least twice each month, at such time as the council may by resolution provide. When a regular meeting of the council shall fall on a holiday, the council shall meet the following day.

Special meetings may be called at any time by the mayor or by two (2) councilmen. At any and all meetings of the council, a majority of all the members thereof shall constitute a quorum. The quorum required by this section may be established by teleconference or video means as provided in Section 25-41-5(2)(b). The affirmative vote of a majority of all the members of the council shall be necessary to adopt any motion, resolution or ordinance, or to pass any measure whatever, unless a greater number is provided for in this chapter. Upon every vote taken by the council, the yeas and nays shall be called and recorded, and every motion, resolution or ordinance shall be reduced to writing before the vote is taken thereon. Upon request of one or more council members, any motion, resolution or ordinance shall be read by the clerk before the vote is taken thereon.

(2) The council may, pursuant to Section 21-17-17, set a day other than Monday for the holding of its regular bimonthly meeting.



§ 21-5-15 - Fixing of salaries

At the first regular meeting of the council that is first elected, or as soon thereafter as practicable, the council shall, by ordinance, fix the salary of the mayor and each of the councilmen (or commissioners), which ordinance shall not become operative until the same shall have been approved by a majority of the qualified electors voting at an election to be held for that purpose, as provided by this section. Said ordinance shall be published in a newspaper published in said city, and having a general circulation therein, for at least ten days before such election, and notice of the date of such election shall be given by the council for ten days by publication in a newspaper published in such city, and having general circulation therein. In case such ordinance shall be rejected by the electors at such election, then a new ordinance, or ordinances, may be passed by the council and submitted to the electors in like manner, until the same shall have been ratified by the electors. When an ordinance so fixing the salaries shall have been finally adopted and approved, the salaries so fixed shall remain in effect until altered or changed in the manner hereinafter provided.

To reduce the salary so fixed it shall be sufficient that the council adopt an ordinance to that effect, which ordinance shall become effective upon adoption without the necessity of publication or of an election. To increase the salary so fixed, an ordinance shall be duly adopted, by the council, which ordinance shall be published for ten days in a newspaper published or having a general circulation in such city, and the ordinance shall not become effective until it shall have been approved by a majority of the qualified electors of such city voting at an election to be held for that purpose after notice of such election shall have been given by the council for ten days by publication in a newspaper published in such city or having a general circulation therein, the last notice to appear not more than one week next prior to the date of the election.

Every officer or assistant, other than the mayor and councilmen, shall receive such salary or compensation as the council shall by ordinance provide. The salary or compensation of all other employees of such city shall be fixed by the council from time to time, as occasion may demand.



§ 21-5-17 - Office hours of mayor and councilmen

The mayor and councilmen (or commissioners) shall have an office in the city hall, and shall have regular office hours each day, except Sundays and legal holidays, which said office hours shall be fixed by ordinance.

It shall be the duty of the mayor and councilmen to efficiently and economically administer every department of the city government, and they shall devote as much of their time to the business of the city as shall be necessary to accomplish that result. The council shall, by resolution, fix the hours of service of all other officers and employees.



§ 21-5-19 - Existing laws, rights and liabilities of city unaffected by reorganization

All laws governing cities heretofore operating under another form of government not inconsistent with the provisions of this chapter respecting the commission form of government shall apply to and govern such cities respectively when they shall come under the said commission form. All bylaws, ordinances, and resolutions lawfully passed and in force in every such city under its former organization, shall remain in force until altered or repealed by the council elected under the provisions of this chapter. The territorial limits of every such city shall remain the same as under its former organization, and all rights and property of every description, which were vested in every such city, under its former organization, shall vest in the same under the organization contemplated by the commission form of government. No right or liability, either in favor of or against such city, and no suit or prosecution of any kind shall be affected by such change, unless otherwise provided.



§ 21-5-21 - Election offenses

Any officer or employee other than the mayor and councilmen (or commissioners) of any such city who shall solicit or attempt to influence any person to vote for any particular candidate at any election held in such city, or who shall in any manner contribute any money, labor or other valuable thing to any person or organization for election purposes, shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding one hundred dollars, or by imprisonment in the county jail not exceeding thirty days, or by both such fine and imprisonment.



§ 21-5-23 - Commission form Laws of 1908 not repealed

Nothing in this chapter shall be construed in any way to affect, alter or modify the existence of municipalities now operating under Chapter 108 of the Laws of 1908. Such municipalities shall continue to enjoy the form of government now enjoyed by them, and each shall be possessed of all rights, powers, privileges and immunities granted and conferred by Chapter 108 of the Laws of 1908. The mayor and commissioners of all municipalities now operating under Chapter 108 of the Laws of 1908 shall hold their offices for a term of four (4) years, and until their successors are duly elected and qualified. The officers shall qualify and enter upon the discharge of their duties on the first day of July after such general election that is not on a weekend, and shall hold their office for four (4) years, and until their successors are duly elected and qualified.






Chapter 7 - COUNCIL FORM OF GOVERNMENT

§ 21-7-1 - Adoption of council form by certain municipalities authorized

Notwithstanding anything to the contrary in this title any municipality in this state having a population, according to the 1940 official federal census exceeding 8,000, but not exceeding 9,600, and operating under "code charter" as defined by chapter 3 of this title, may as hereinafter set forth, change its form of government to a plan of government hereby designated as the "council form" in order to place in the council of any municipality, operating under such form, full and complete executive and legislative powers over its entire municipal affairs.



§ 21-7-3 - Applicability of "code charter" provisions

All of the provisions of law applicable to municipalities operating under "code charter" as aforesaid, which are not inconsistent with the provisions of this chapter, shall apply fully to the form of government to be established hereunder. However, such cities coming under the council form shall not be included in those classes of cities set forth in Section 21-29-151, unless and until the council shall have adopted a resolution setting forth their intention to come under Sections 21-29-101 through 21-29-151. All provisions of law vesting rights, privileges and powers in and charging with duties the mayor and/or board of aldermen are hereby specifically vested in the council of municipalities which shall operate under the provisions of this chapter.



§ 21-7-5 - Procedure for adoption or abandonment of plan

The manner in which any municipality, within the class provided in Section 21-7-1 may change its form of government to the plan authorized herein, shall be as follows:

One or more petitions, similar in form and substance, addressed to the mayor praying that an election be held to determine whether or not such city shall abandon its existing form of government and become organized under a council form of government, signed by at least twenty per centum of the qualified electors of such city, shall be filed with the city clerk, who shall deal with the same as required with reference to other petitions.

If on the delivery of such petition to the mayor, it shall appear that such petition or petitions have not been signed by the required number of qualified electors of such city, the mayor shall at once certify such fact and immediately return such petition or petitions to the person or persons presenting the same, who may thereafter procure additional signers thereto and again file such petition or petitions with the city clerk, as above provided, as an original petition.

If it shall appear at any time from the certificate of the city clerk that said petition or petitions have been signed by the requisite number of qualified electors of said city, the mayor shall immediately refer the same to the board of aldermen. If it shall appear that said petition or petitions are in proper form and have been sufficiently signed by the qualified electors of such city, they shall, within thirty days, order, and provide, for the holding of a special election in such city, to be held, not less than thirty, nor more than sixty days, from the date of making such order, notice of which election shall be given, and the same shall be held and conducted as other elections in such city. At such special election the propositions to be voted for shall be: "FOR THE COUNCIL FORM OF GOVERNMENT" and "FOR THE PRESENT FORM OF GOVERNMENT," which propositions shall be printed on the official ballot at such election. As soon as the return of such election shall have been certified by the persons holding the same, the board of aldermen shall at their next regular meeting, consider the same, and if a majority of the votes cast at such election, are in favor of the council form of government, then they shall enter an order providing for the election of a mayor, a vice-mayor and five other councilmen provided for under section 21-7-7, at an election to be held on the second Tuesday in December next before the expiration of the terms of the municipal officers then holding office. Thereupon the said petition or petitions, and all proceedings had thereon, including an order of the mayor and board of aldermen that the form of government will be changed on the first Monday of January following the expiration of their term of office, shall be recorded in the ordinance book of such city, which record shall be evidence of all the matters and things therein contained. The mayor of such city shall immediately certify to the secretary of state that such city by special election has adopted the system of government provided for herein, which certificate shall be recorded in a book kept for that purpose by the secretary of state. In case it shall appear by said election returns that a majority of the votes cast at such election were in favor of the existing form of government, then the board of aldermen shall dismiss the petition, in which case no similar petition shall be filed for a period of one year from the date of such order, but nothing short of such election shall preclude the filing of the petition at any time.

Any city which shall have operated for more than two years under the council form of government may abandon such form of government and return to the code charter form of government by substantially the same procedure through petitions and elections as herein provided for change to the council form of government. Such change, however, shall take effect on the first Monday of January following the expiration of the term of office of the members of the council then holding office.



§ 21-7-7 - Members of the council; their election and compensation

The governing body of any such municipality shall be a council, known and designated as such, consisting of seven members. One of the members shall be the mayor, having the qualifications as prescribed by Section 21-3-9, who shall have full rights, powers and privileges of other councilmen. The mayor shall be nominated and elected at large; the remaining councilmen shall be nominated and elected one from each ward into which the city shall be divided. However, if the city be divided into less than six wards, the remaining councilmen shall be nominated and elected at large. The councilmen, including the mayor, shall be elected for a term of four years to serve until their successors are elected and qualified in accordance with the provisions of Section 21-11-7, said term commencing on the first Monday of January after the municipal election first following the adoption of the form of government as provided by this chapter.

The compensation for the members of the council shall, for the first four years of operation, under this chapter, be fixed by the board of mayor and aldermen holding office prior to the change in form of government. Thereafter the amount of compensation for each such member may be increased or decreased by the council, by council action taken prior to the election of members thereof for the ensuing term, such action to become effective with the ensuing terms.



§ 21-7-9 - Meetings of council; quorum; voting

(1) Regular public meetings of the council shall be held on the first Tuesday after the first Monday in January after the election of the members of the council and monthly thereafter on the first Tuesday in each month. When a regular meeting of the council shall fall upon a holiday, the council shall meet the following day. Special meetings may be called at any time by the mayor or by three (3) members of the council. At any and all meetings of the council, five (5) members thereof shall constitute a quorum. The quorum required by this section may be established by teleconference or video means as provided in Section 25-41-5(2)(b). The affirmative vote of a majority of the members of the quorum at any meeting shall be necessary to adopt any motion, resolution, or ordinance or to pass any measure whatever unless otherwise provided in this chapter. Upon every vote taken by the council the yeas and nays shall be called and recorded and every motion, resolution, or ordinance shall be reduced to writing before the vote is taken thereon. Upon request of one or more council members, any motion, resolution or ordinance shall be read by the clerk before the vote is taken thereon.

(2) The council may, pursuant to Section 21-17-17, set a day other than Tuesday for the holding of its regular monthly meeting.



§ 21-7-11 - Powers of council; surety bond of officers and employees

The full and complete executive and legislative powers of the municipality as vested by law, or inherent, shall be vested in such council. The council, however, may delegate such of its administrative functions as it deems proper and necessary to such officials so elected by it as provided in Section 21-7-15, and in addition may delegate administrative powers and functions to such other person or persons as may be selected by said council in order to carry out its functions, whether municipal or proprietary, which would permit the efficient administration of its municipal affairs. Said council has the right to select, appoint or designate departmental heads, such as but not limited to superintendent of utilities, superintendent of public health and sanitation, superintendent of fire and safety, superintendent of parks and recreation, superintendent of public buildings and grounds, and such other departmental heads as the council may deem best and proper. Said council has the power to fix the compensation of all such persons so selected and to define their duties, obligations and responsibilities. The council shall also require all officers and employees handling or having the custody of any public funds of such city to give bond, with sufficient surety, to be payable, conditioned and approved as provided by law, in an amount to be determined by the council (which shall not be less than Ten Thousand Dollars ($ 10,000.00)). Any and all such persons so selected shall be accountable to the council and shall make report, or reports, to the council so often as is required of them respectively, and may be removed at any time for cause after first having been given an opportunity for a hearing on the reasons for removal. No member of the council shall be eligible for selection to any such office or position.



§ 21-7-13 - Powers and duties of mayor

The powers and duties heretofore conferred upon the mayor of municipalities by law are hereby conferred upon and charged to the council. The mayor, or in his absence the vice-mayor, shall (a) as chairman preside at all meetings of the council, and shall have veto power, in writing, giving his reasons therefor, of any measure passed by the council, although a measure vetoed may be adopted notwithstanding, if two-thirds of the council vote therefor; (b) represent the municipality in all functions political, social or economic, but he shall in no wise bind the municipality, other than as he may be specifically authorized or delegated to do by the council, as reflected by its orders, resolutions or ordinances; (c) execute for and on behalf of the council, all documents or instruments of writing, of whatever kind and character, under the seal of the municipality, when necessary or required; and (d) act for the municipality as directed by the council, in any manner and for any purpose which by any statute or law, because of its particular wording or meaning, provides for individual action of the mayor rather than body action of the council, wherein and whereby such right of action could not be properly or consistently exercised by the latter, all to the end that any such municipality coming under the provisions of this chapter shall not be denied any of the rights and privileges which any such municipality would enjoy except for the provisions of this chapter. The council shall fix the amount of compensation of the mayor and vice-mayor, for their additional duties as such, which compensation shall be in addition to their compensation as councilmen.



§ 21-7-15 - Election of vice-mayor and other officers; duties

The members of the council shall from their membership elect a vice-mayor who shall have the powers and duties as prescribed by this chapter. The members of the council by a majority vote of its entire membership shall elect from time to time, to serve during its pleasure, persons, residents of said municipality, but not from among its membership, who shall be designated and have official status as (a) clerk, (b) one or more deputy clerks, (c) marshal, (d) street commissioner, (e) tax collector, (f) tax assessor, (g) treasurer, (h) police justice pro tempore, and (i) city attorney. The office of marshal, police justice pro tempore, and city attorney shall not be consolidated with any other office but such other designated offices may be consolidated in whole or in part. Such officials so elected shall be amenable to the council and their compensation shall be fixed by said council and each may be required to enter into such bond for the faithful discharge of their duties as the council deems necessary. Such selected officials may be removed by the council at any time for cause after first having been given an opportunity for a hearing on the reasons for removal. The duties of the clerk shall be those prescribed by Sections 21-15-17, 21-15-19, 21-23-11, and 21-39-7. The duties of the deputy clerk, or clerks, shall be those vested in the clerk, as aforesaid, but who shall act in the name of the clerk. The duties of the marshal shall be those as prescribed by Section 21-21-1. The duties of the street commissioner shall be those as prescribed by Section 21-3-23. The duties of the tax collector shall be those as prescribed by Section 21-33-53. The duties of the tax assessor shall be those applicable to such office under this title. The duties of the treasurer shall be those as prescribed by Section 21-39-19. In addition to the foregoing duties the council may confer upon such appointed officials respectively, other than to the police justice pro tempore, additional duties as the council may prescribe.

The police justice shall be nominated and elected at large and he, together with the police justice pro tempore as appointed, shall meet the qualifications as prescribed by Chapter 23 of this title, and shall perform such duties and have such powers as vested by this title.



§ 21-7-17 - Existing law, rights and liabilities of city unaffected by reorganization

All by-laws, ordinances, and resolutions lawfully passed and in force in every city heretofore operating under code charter, which changes its form of government to council form under the provisions of this chapter, shall remain in force until altered or repealed by the council elected under the provisions thereof. The territorial limits of every such city shall not be affected by the change, and all rights and property of every description, which were vested in every such city, under its former organization, shall vest in the same under the organization contemplated by council form of government, and no right or liability, either in favor or against such city, and no suit or prosecution of any kind shall be affected by such change, unless otherwise provided.



§ 21-7-19 - Chapter cumulative to other laws

It is not intended by this chapter to amend or repeal any existing laws by the provisions hereof, but this chapter shall be cumulative and in addition to any laws in force.






Chapter 8 - MAYOR-COUNCIL FORM OF GOVERNMENT

§ 21-8-1 - Adoption of mayor-council form authorized

Any municipality, regardless of the form of government under which it is operating, may adopt the mayor-council form of government, as hereinafter provided, by the procedure hereinafter set forth.



§ 21-8-3 - Initiation of proceedings for adoption

The manner of effecting the change in the government of any such municipality from the form of government under which it is operating to the mayor-council form of government shall be as follows:

One (1) or more petitions, similar in form and substance, addressed to the mayor, praying that an election be held to determine whether or not such city shall abandon its existing form of government and become organized under the mayor-council form of government, signed by at least ten percent (10%) of the qualified electors of such municipality, provided, however, that any municipality with population of less than forty thousand (40,000) shall be required to be signed by twenty percent (20%), shall be filed with the municipal clerk who shall, within ten (10) days thereafter, check the signatures thereto with the registration books of the municipality and attach thereto his certificate showing the total number of qualified electors in said municipality and the total number of signatures to said petitions and deliver the same to the mayor. Such petition or petitions shall specify the number of councilmen to be on the council and the number of councilmen to be elected from wards and the number at large, if any.

If on the delivery of such petition to the mayor it shall appear that such petition or petitions have not been signed by the required number of qualified electors of such municipality the mayor shall at once certify such fact and immediately return such petition or petitions to the person or persons presenting the same, who may thereafter procure additional signers thereto and again file such petition or petitions with the municipality clerk, as above provided, as an original petition.

If it shall at any time appear from the certificate of the municipality clerk that said petition or petitions have been signed by the required number of qualified electors of said municipality, the mayor shall immediately refer the same to the municipality council or board and, if it shall appear that said petition or petitions are in proper form and have been sufficiently signed by the qualified electors of such municipality, the council or board shall within ten (10) days order and provide for the holding of a special election in such municipality not less than twenty (20) days nor more than sixty (60) days from the date of making such order, notice of which shall be given, and the same shall be held and conducted as other elections in such municipality. At such special election the propositions to be voted for shall be: (a) "For the present form of government" and (b) "For the mayor-council form of government."

No petition requesting that an election be held pursuant to the provisions of this chapter shall be presented to the municipality clerk within two (2) years after the date of the last election held pursuant to provisions of this chapter, provided that there is no waiting period for the presentation of a petition for a form of government other than the mayor-council form except that it shall not be presented to the municipality clerk until after the date of an election held pursuant to a previously filed petition.



§ 21-8-5 - Conduct of election; certification of results

(1) All elections held for the adoption of the mayor-council form of government shall be held and conducted in accordance with the general laws for the holding of municipal elections.

(2) As soon as the returns of any election held hereunder for the adoption of the mayor-council form have been certified, and if a majority of the votes cast at such election were in favor of the mayor-council form of government, the mayor of such municipality shall immediately certify to the secretary of state that such municipality, by special election, has adopted the mayor-council form of government provided for herein, which certificate shall be recorded in a book kept for that purpose by the secretary of state.



§ 21-8-7 - Election of mayor and council members; reapportionment; vacancies; offices; clerical assistance and expenses

(1) Each municipality operating under the mayor-council form of government shall be governed by an elected council and an elected mayor. Other officers and employees shall be duly appointed pursuant to this chapter, general law or ordinance.

(2) Except as otherwise provided in subsection (4) of this section, the mayor and council members shall be elected by the voters of the municipality at a regular municipal election held on the first Tuesday after the first Monday in June as provided in Section 21-11-7, and shall serve for a term of four (4) years beginning on the first day of July next following the election that is not on a weekend.

(3) The terms of the initial mayor and council members shall commence at the expiration of the terms of office of the elected officials of the municipality serving at the time of adoption of the mayor-council form.

(4) (a) The council shall consist of five (5), seven (7) or nine (9) members. In the event there are five (5) council members, the municipality shall be divided into either five (5) or four (4) wards. In the event there are seven (7) council members, the municipality shall be divided into either seven (7), six (6) or five (5) wards. In the event there are nine (9) council members, the municipality shall be divided into seven (7) or nine (9) wards. If the municipality is divided into fewer wards than it has council members, the other council member or members shall be elected from the municipality at large. The total number of council members and the number of council members elected from wards shall be established by the petition or petitions presented pursuant to Section 21-8-3. One (1) council member shall be elected from each ward by the voters of that ward. Council members elected to represent wards must be residents of their wards at the time of qualification for election, and any council member who removes the member's residence from the municipality or from the ward from which elected shall vacate that office. However, any candidate for council member who is properly qualified as a candidate under applicable law shall be deemed to be qualified as a candidate in whatever ward the member resides if the ward has changed after the council has redistricted the municipality as provided in paragraph (c)(ii) of this subsection (4), and if the wards have been so changed, any person may qualify as a candidate for council member, using the person's existing residence or by changing the person's residence, not less than fifteen (15) days before the first party primary or special party primary, as the case may be, notwithstanding any other residency or qualification requirements to the contrary.

(b) The council or board existing at the time of the adoption of the mayor-council form of government shall designate the geographical boundaries of the wards within one hundred twenty (120) days after the election in which the mayor-council form of government is selected. In designating the geographical boundaries of the wards, each ward shall contain, as nearly as possible, the population factor obtained by dividing the municipality's population as shown by the most recent decennial census by the number of wards into which the municipality is to be divided.

(c) (i) It shall be the mandatory duty of the council to redistrict the municipality by ordinance, which ordinance may not be vetoed by the mayor, within six (6) months after the official publication by the United States of the population of the municipality as enumerated in each decennial census, and within six (6) months after the effective date of any expansion of municipal boundaries; however, if the publication of the most recent decennial census or effective date of an expansion of the municipal boundaries occurs six (6) months or more before the first party primary of a general municipal election, then the council shall redistrict the municipality by ordinance not less than sixty (60) days before the first party primary.

(ii) If the publication of the most recent decennial census occurs less than six (6) months before the first primary of a general municipal election, the election shall be held with regard to the existing defined wards; reapportioned wards based on the census shall not serve as the basis for representation until the next regularly scheduled election in which council members shall be elected.

(d) If annexation of additional territory into the municipal corporate limits of the municipality occurs less than six (6) months before the first party primary of a general municipal election, the council shall, by ordinance adopted within three (3) days of the effective date of the annexation, assign the annexed territory to an adjacent ward or wards so as to maintain as nearly as possible substantial equality of population between wards; any subsequent redistricting of the municipality by ordinance as required by this chapter shall not serve as the basis for representation until the next regularly scheduled election for municipal council members.

(5) Vacancies occurring in the council shall be filled as provided in Section 23-15-857.

(6) The mayor shall maintain an office at the city hall. The council members shall not maintain individual offices at the city hall; however, in a municipality having a population of one hundred thousand (100,000) and above according to the latest federal decennial census, council members may have individual offices in the city hall. Clerical work of council members in the performance of the duties of their office shall be performed by municipal employees or at municipal expense, and council members shall be reimbursed for the reasonable expenses incurred in the performance of the duties of their office.



§ 21-8-9 - Council to exercise legislative power

The legislative power of the municipality shall be exercised by the municipal council, except as may be otherwise provided by general law.



§ 21-8-11 - Council officers; meetings; quorum; voting; council members shall not serve as members of commissions or boards under their control

(1) During the first council meeting of a new council, the council shall elect one (1) member as president of the council and one (1) of its other members as vice president, both of whom shall serve at the pleasure of the council. The president shall preside at all council meetings. In the event of the president's absence or disability, the vice president shall act as president. In the event of the absence of the president and vice president, a presiding officer shall be designated by majority vote of the council to serve during such meeting. All councilmen, including the president, shall have the right to vote in the council at all times, even when serving as acting mayor.

(2) Regular public meetings of the council shall be held on the first Tuesday after the first day of July after the election of the members of the council that is not on a weekend and at least monthly thereafter on the first Tuesday after the first Monday in each month, or at such other times as the council by order may set. Special meetings may be called at any time by the mayor or a majority of the members of the council. At any and all meetings of the council, a majority of the members thereof shall constitute a quorum and the affirmative vote of a majority of the quorum at any meeting shall be necessary to adopt any motion, resolution or ordinance, or to pass any measure whatever unless otherwise provided in this chapter. The quorum required by this section may be established by teleconference or video means as provided in Section 25-41-5(2)(b). Upon every vote taken by the council, the yeas and nays shall be recorded and every motion, resolution or ordinance shall be reduced to writing before the vote is taken thereon. Upon request of one or more council members, any motion, resolution or ordinance shall be read by the clerk before the vote is taken thereon.

(3) No councilman shall be a member of any commission or board appointed or designated herein, or serve as a member of any commission or board under their jurisdiction except as otherwise provided by law.



§ 21-8-13 - General powers and duties of council

(1) The council shall appoint a clerk of the council and deputy clerks, as necessary, who shall compile the minutes and records of its proceedings, its ordinances and resolutions as this chapter requires, and perform such duties as may be required by law.

(2) At the end of each fiscal year, the council shall cause a full and complete examination of all the books, accounts and vouchers of the municipality to be made by a competent, independent accountant or accountants who shall be appointed by the council, and the report of said examination shall be typed or printed in pamphlet form. The council shall make available a copy of said pamphlet to all persons who shall apply therefor at the office of the municipal clerk and shall cause three (3) of the printed copies of said pamphlet for each fiscal year to be substantially bound in three (3) volumes which shall be kept and preserved as a record of the clerk's office. Said pamphlets shall be published as now provided by law.

(3) If, at the beginning of the first term of office of the first city council elected by any municipality under the provisions of this chapter, the appropriations for the expenditures for the municipal government for the current fiscal year shall have been made, the council shall have power by ordinance, to revise, repeal or change said appropriations and to make additional appropriations.

(4) The authority of the council is otherwise legislative and is executed by a vote within a legally called meeting. No member of the council shall give orders to any employee or subordinate of a municipality other than the council member's personal staff. The council shall deal with the municipal departments and personnel solely through the mayor.



§ 21-8-15 - Mayor to exercise executive power

The executive power of the municipality shall be exercised by the mayor, and the mayor shall have the superintending control of all the officers and affairs of the municipality, and shall take care that the laws and ordinances are executed.



§ 21-8-17 - General powers and duties of mayor; approval of ordinances

(1) The mayor shall enforce the charter and ordinances of the municipality and all general laws applicable thereto. He shall annually report to the council and the public on the work of the previous year and on the condition and requirements of the municipal government and shall, from time to time, make such recommendations for action by the council as he may deem in the public interest. He shall supervise all of the departments of the municipal government and shall require each department to make an annual report and such other reports of its work as he may deem desirable. No member of the council shall give orders to any employee or subordinate of a municipality other than the council member's personal staff.

(2) Ordinances adopted by the council shall be submitted to the mayor and he shall, within ten (10) days (not including Saturdays, Sundays or holidays) after receiving any ordinance, either approve the ordinance by affixing his signature thereto or return it to the council by delivering it to the clerk of the council together with a statement setting forth his objections thereto or to any item or part thereof. No ordinance or any item or part thereof shall take effect without the mayor's approval, unless the mayor fails to return an ordinance to the council prior to the next council meeting, but no later than fifteen (15) days (not including Saturdays, Sundays or holidays) after it has been presented to him or unless the council upon reconsideration thereof not later than the tenth day (not including Saturdays, Sundays or holidays) following its return by the mayor, shall, by a vote of two-thirds ( 2/3) of the members present and voting resolve to override the mayor's veto.

(3) The mayor may attend meetings of the council and may take part in discussions of the council but shall have no vote except in the case of a tie on the question of filling a vacancy in the council, in which case he may cast the deciding vote.



§ 21-8-19 - Acting mayor; filling of vacancy in office of mayor

Whenever the mayor shall be prevented by absence from the municipality, disability or other cause from attending to the duties of his office, the mayor shall appoint a member of the council to assume the duties of the mayor. However, any acting mayor so appointed shall retain his right to vote in the council. Whenever the mayor shall have been unable to attend to the duties of his office for a period of sixty (60) consecutive days for any of the above stated reasons, or whenever the mayor shall be incapable of making such appointment, an acting mayor shall be appointed by the council from among its members and said acting mayor shall succeed to all the rights, powers and duties of the mayor or the then acting mayor. Such acting mayor shall serve until the mayor returns to office or until a new mayor has been elected to fill the unexpired term of the original mayor. A new mayor shall be elected at a special election to be called and held as provided by law for the holding of municipal elections; provided that the acting mayor shall complete the term of the original mayor if a general municipal election is to be held within six (6) months of the determination of the council hereinafter provided for in this section. Prior to the calling of a special election pursuant to this section, the council, by a two-thirds ( 2/3) vote of all members of the council, shall make a determination that the mayor is incapable of completing his term of office. In the event of the death of the mayor the council shall appoint an acting mayor as provided in this section to serve until a successor is elected. Within thirty (30) days of the mayor's death the council shall call a special election as provided in this section to elect his successor; provided that the acting mayor shall complete the term of the original mayor if a general municipal election is to be held within six (6) months of the death of the original mayor.



§ 21-8-21 - Mayor and councilmen to be qualified electors of city; compensation; overtime to members of police and fire departments

(1) The mayor and the members of the council shall be qualified electors of the municipality. The compensation for the mayor and the members of the council shall be set by the council. After the salaries of the first mayor and first council have been determined by the council of any municipality electing to come under the provision of this chapter, such salaries shall be effective immediately. Thereafter, any increases or decreases in the salary for the mayor or councilmen may be authorized by the council at any time prior to ninety (90) days before the next general election for the selection of municipal officers. Such increases or decreases shall not become effective until the next elected mayor and council takes office.

(2) The salary of the mayor, councilmen and all employees of such municipality shall be paid at such periods as may be fixed by the council, but not less frequently than once a month; however, no salaries or wages shall be paid to any officer or employee of such municipality until after the same shall have been earned. Every officer or employee of the municipality shall receive such a salary of compensation as the council shall by ordinance provide, and the salary compensation of all employees of such municipality shall be fixed by the council from time to time, as occasion may demand.

(3) The city council shall have the power and authority to provide for and pay to any member of the police department or fire department of such municipality additional compensation for services and duties performed by any such member over and above the usual and regular number of days and hours per week or month ordinarily worked by such member. Nothing herein contained shall be construed to relieve any such member of the police department or fire department from being subject to call for duty on a twenty-four-hour basis whether or not additional compensation is paid. Provided, however, that no policeman or fireman shall perform any duties or other work during regular working hours for any person or association, group or drive, or during hours for which he is being paid for the performance of official duties as policeman or fireman.



§ 21-8-23 - Municipal departments; surety bond

(1) The municipality may have a department of administration and such other departments as the council may establish by ordinance. All of the administrative functions, powers and duties of the municipality shall be allocated and assigned among and within such departments.

(2) Each department shall be headed by a director, who shall be appointed by the mayor and confirmed by an affirmative vote of a majority of the council present and voting at any such meeting. Each director shall serve during the term of office of the mayor appointing him, and until the appointment and qualification of his successor.

(3) The mayor may, in his discretion, remove the director of any department. Directors of departments shall be excluded from the coverage of any ordinance or general law providing for a civil service system in the municipality; provided, however, all individuals serving as heads of departments at the time of the municipality's adoption of the mayor-council form as described in this chapter shall continue to be covered by the provisions of the civil service system in effect at the time the mayor-council form is adopted.

(4) Directors of departments shall appoint subordinate officers and employees within their respective departments and may, with approval of the mayor, remove such officers and employees subject to the provisions of any ordinance establishing a civil service system where that system is effective in the municipality, or other general law; provided, however, that the council may provide by ordinance for the appointment and removal of specific boards or commissions by the mayor.

(5) Whenever the city council is authorized by any provision of general law to appoint the members of any board, authority or commission, such power of appointment shall be deemed to vest in the mayor with the confirmation of an affirmative vote of a majority of the council present and voting at any meeting.

(6) The council shall also require all officers and employees handling or having the custody of any of the public funds of such municipality to give bond, with sufficient surety, to be payable, conditioned and approved as provided by law, in an amount to be determined by the council (which shall not be less than Fifty Thousand Dollars ($ 50,000.00)), the premium on which bonds shall be paid by the city.



§ 21-8-25 - Chief administrative officer

The council of any municipality adopting the mayor-council form of government may, within its discretion, adopt an ordinance providing that the mayor shall appoint, with the advice and consent of the council, a chief administrative officer to coordinate and direct the operations of the various departments and functions of municipal government; such chief administrative officer shall serve at the pleasure of the mayor and shall possess such qualifications and experience as shall be set out in the aforesaid ordinance. The said chief administrative officer shall be answerable solely to the mayor in the performance of his functions and shall be subject to dismissal at the pleasure of the mayor and shall be excluded from the coverage of any ordinance or general law providing for a civil service system in the municipality.



§ 21-8-27 - Control of mayor and his subordinates by council

The members of the council shall not direct or dictate the appointment of any person to or his removal from office by the mayor or any department directors. Except for the purposes of inquiring or receiving information or advice, the council shall deal with the municipal departments and personnel solely through the mayor and no member of the council shall give orders to any subordinate of the municipality. The council shall have the power to investigate any part of the municipal government and for that purpose to compel the attendance of witnesses and the production of documents and other evidence.



§ 21-8-31 - Election offenses

Any municipal officer or employee, other than the mayor and councilmen of any such municipality, who shall, during hours of employment solicit or attempt to influence any person to vote for any particular candidate at any election held in such municipality shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding One Hundred Dollars ($ 100.00) or by imprisonment in the municipal jail not exceeding thirty (30) days, or both such fine and imprisonment.



§ 21-8-33 - Existing laws unaffected by reorganization; application of civil service laws

All laws governing any municipality coming under the provisions of this chapter which are not inconsistent with the provisions hereof respecting the mayor-council form of government shall apply to and govern such municipalities respectively when they shall come under the mayor-council form. All orders, ordinances or resolutions heretofore adopted by a municipality adopting the mayor-council form of government shall remain in full force and effect until altered or repealed by the council established hereunder, and all of the provisions of the civil service acts applying to any municipality adopting the mayor-council form of government at the time of such adoption shall continue to apply in full force and effect to such municipality after adoption of such mayor-council form of government. The board of civil service commissioners existing and operating under the former plan of government shall continue to operate without interruption or impairment under the mayor-council form of government. All rights, privileges, and advantages of all employees coming under the civil service acts applying to said municipality at the time of adoption shall remain in full force and effect and shall in nowise be impaired, altered, or changed by such adoption, except as otherwise provided by this chapter. After the election and taking of office of the councilmen and mayor under the mayor-council form of government, all functions and duties of every nature that would have otherwise been performed by the governing body under the previous form of government in relation to such civil service acts shall thereafter be exercised and performed by the municipal council under the mayor-council form of government except that all appointments of employees coming under the provisions of such civil service acts shall be made, subject to such civil service acts, by the mayor, but all appointments made prior to the change to the mayor-council form shall remain in full force and effect.



§ 21-8-35 - Rights and liabilities of municipality unaffected by reorganization; police court and public schools unaffected by reorganization

The territorial limits of any such municipality shall remain the same as under its former organization and any litigation concerning annexation in progress at the time any municipality shall adopt the mayor-council form of government shall not be affected by such change; provided that nothing herein shall affect the rights of such municipality to expand its territorial limits as provided by law. All rights and property of every description which were vested in every such municipality under its former organization shall vest in the same under the organization contemplated by the mayor-council form of government; and no right or liability, either in favor of or against such municipality, and no suit or prosecution of any kind shall be affected by such change. This chapter shall not in any manner, irrespective of other provisions hereof, affect the organization of the police court or of the public schools which shall continue to operate by and under the laws otherwise applicable. The police justice, as well as all other municipal employees, shall be appointed by the mayor.



§ 21-8-37 - Corporate name

The corporate name of every such municipality shall be "The City, Town, Village of (name of municipality)" under which name the mayor and council shall exercise and perform all the corporate powers, duties and obligations conferred or imposed on it by the members thereof.



§ 21-8-39 - Provisions as to disability and relief fund for firemen and policemen to continue unaffected

All of the provisions of law pertaining to policemen and firemen under the "disability and relief fund for firemen and policemen" as provided in Sections 21-29-201 et seq., shall be unimpaired, and there shall be no interruption or change in the operation or administration of the disability and relief fund for firemen and policemen, and other municipal employees.



§ 21-8-41 - Applicability of general municipal law

All of the provisions of law with reference to the government of municipalities not inconsistent with the terms and provisions of this chapter shall be applicable to any municipality operating under the mayor-council form of government as herein provided.



§ 21-8-43 - Inconsistent statutes repealed

In the event a municipality adopts the mayor-council form of government as hereinabove set out, all statutes in conflict with the provisions of such form of government as set out in this chapter are hereby repealed.



§ 21-8-45 - Election of officers; taking of office

Any municipality voting to adopt the mayor-council form of government after adoption of this chapter shall have an election of municipal officers within the time and in the manner provided by statute, and such officers and the form of government shall take effect and be instituted at the time of the taking of office for the newly elected officials as expressly provided by statute.



§ 21-8-47 - "Ordinance" defined for purposes of chapter

The term "ordinance" as used in this chapter shall be deemed to include ordinances, resolutions, orders and any other official actions of the council, except those procedural actions governing the conduct of the council's meetings, appointing a clerk of council, and exercising the council's investigative functions under Section 21-8-13(4).






Chapter 9 - COUNCIL-MANAGER PLAN OF GOVERNMENT

§ 21-9-1 - Adoption of council-manager plan by certain municipalities; applicability of Title 21

Any city or town as defined by law, regardless of the form of government under which it is operating, may adopt the council-manager plan of government by the procedure hereinafter set forth. Wherever the word "city" is used in this chapter, it shall be construed to refer to "city or town."

All of the provisions of this title, derived from Chapter 491, Laws of 1950, with reference to the government of municipalities, not inconsistent with the terms and provisions of this chapter, shall be applicable to any municipality operating under the council-manager plan of government as herein provided.



§ 21-9-3 - Initiating proceedings for adoption

The manner of effecting the change in the government of any such city from the form of government under which it is operating to the council-manager plan of government shall be as follows:

One or more petitions, similar in form and substance, addressed to the mayor, praying that an election be held to determine whether or not such city shall abandon its existing form of government and become organized under a council-manager plan of government, signed by at least ten percent (10%) of the qualified electors of such city, shall be filed with the city clerk, who shall within ten (10) days thereafter check the signatures thereto with the registration books of the city and attach thereto his certificate showing the total number of qualified electors in said city, and the total number of signatures to said petitions and deliver the same to the mayor.

If, on the delivery of such petition to the mayor, it shall appear that such petition or petitions have not been signed by the required number of qualified electors of such city, the mayor shall at once certify such fact and immediately return such petition or petitions to the person or persons presenting the same, who may thereafter procure additional signers thereto and again file such petition or petitions with the city clerk, as above provided, as an original petition.

If it shall at any time appear from the certificate of the city clerk that said petition or petitions have been signed by the required number of qualified electors of said city, the mayor shall immediately refer the same to the city council or board and if it shall appear that said petition or petitions are in proper form and have been sufficiently signed by the qualified electors of such city, the council or board shall within five (5) days order and provide for the holding of a special election in such city not less than twenty (20) days nor more than sixty (60) days from the date of making such order, notice of which shall be given, and the same shall be held and conducted as other elections in such city. At such special election the propositions to be voted for shall be: (1) "FOR THE PRESENT FORM OF GOVERNMENT" and "FOR THE COUNCIL-MANAGER PLAN OF GOVERNMENT," and (2) "FOR COUNCILMEN ELECTED AT LARGE" and "FOR COUNCILMEN ELECTED BY WARDS," which propositions shall be printed on the official ballot at such election.



§ 21-9-5 - Results of election for change to council-manager form; effective date of change

As soon as the returns of any election held hereunder for the adoption of the council-manager plan have been certified, and if a majority of the votes cast at such election were in favor of the council-manager form of government, the mayor of such city shall immediately certify to the secretary of state that such city, by special election, has adopted the council-manager form of government provided for herein, which certificate shall be recorded in a book kept for that purpose by the secretary of state. Such form of government shall then become effective on the third Tuesday after said adoption.

In case it shall appear by said election returns that a majority of the votes cast at such election were in favor of the existing form of government, then the mayor and councilmen or aldermen shall dismiss the petition, in which case no similar petition or ordinance shall be filed for a period of two years from the date of such order dismissing the petition, but nothing short of such election shall preclude the filing of such petition and the holding of another election at any time.



§ 21-9-7 - Transition to council-manager plan

All elected officials of the city holding office at the time the council-manager plan is adopted hereunder shall continue in office until the expiration of their respective terms of office. The mayor and councilmen or aldermen of the city, prior to the time of the effective date for the installation of the council-manager plan, shall have power to provide by ordinance for any details of the orderly transition from the prior form of government to the council-manager plan, not otherwise specified by law.



§ 21-9-9 - Procedure for repeal of council-manager plan

Any city which has adopted the council-manager plan, as herein provided, and which shall have operated under the council-manager plan for a period of three years, may discontinue the council-manager plan of government by a vote of the electors thereof initiated by a petition of twenty per centum of the qualified electors of said city, and the same procedure set forth in Section 21-9-3, shall be followed in determining whether such plan shall be discontinued. The propositions to be then voted on shall be: "For the council-manager form of government" and "Against the council-manager form of government."



§ 21-9-11 - Conduct of elections

All elections held either for the adoption of the council-manager plan of government or for its discontinuance or repeal, shall be held and conducted in accordance with the general laws for the holding of municipal elections.



§ 21-9-13 - Transition from council-manager plan

In case the council-manager plan of government is discontinued or repealed by a majority vote of the qualified electors of such city, voting in an election for that purpose, as provided in Section 21-9-9, the next municipal election thereafter shall be conducted for such officials as are provided by law for such city under and according to that form of government under which it operated prior to the time that it adopted the council-manager plan of government. The elected officials then holding office under the council-manager plan shall continue in office until their duly elected successors under said form of government under which the municipality operated prior to the adoption of the council-manager plan shall take office. On the date on which such newly elected officials shall take office, as provided by law, the employment of such manager as shall have theretofore been employed by the council under the council-manager plan shall terminate, and all offices created under the provisions of this chapter shall terminate. Thereafter the municipality shall be governed by the general law applicable according to the form of government under which it had operated prior to adoption of the council-manager plan. The council or board shall have power by ordinance not inconsistent herewith to provide for the orderly transition from the one form of government to the other, in the same manner as is provided in Section 21-9-7. A city which has adopted the council-manager plan and subsequently discontinues it, as herein provided, may readopt it by following the same procedure as that herein set forth for its original adoption, and it may likewise thereafter so discontinue the same.



§ 21-9-15 - Municipal council; election of councilmen and mayor; terms

(1) (a) The legislative power of any city in which the council-manager plan of government is in effect under this chapter shall be vested in a council consisting of a mayor and five (5) councilmen.

(b) Any city with a larger or smaller number of councilmen, prior to September 30, 1962, may retain this larger or smaller number of councilmen or may adopt the council size of five (5) as prescribed herein. This option shall be exercised through the enactment of an appropriate ordinance by the municipal governing body prior to the election to adopt the council-manager plan of government. In the event the council fails to exercise this option, the council shall consist of five (5) councilmen.

(c) At the next regular municipal election which takes place after the adoption of the council-manager form of government, the mayor shall be elected at large by the voters of the entire city. Also, the councilmen shall be elected at large by the voters of the entire city to represent a city-wide district, or each of four (4) councilmen may be elected from a ward to represent such ward and one (1) councilman may be elected to represent a city-wide district. This option shall be exercised by an appropriate ordinance enacted by the city governing body prior to the election to adopt the council-manager plan of government. In the event the council fails to exercise this option, the councilmen shall be elected at large to represent the city-wide district. In its discretion at any time after adoption and implementation of the council-manager plan of government the council may provide for the election of councilmen by wards as provided herein, which shall become effective at the next regularly scheduled election for city councilmen.

(d) Councilmen elected to represent wards must be residents of their wards; and in cities having more or fewer than five (5) councilmen, prior to September 30, 1962, the city governing body shall determine the number of councilmen to represent the wards and the number of councilmen to represent the city-wide district.

(e) The council of any municipality having a population exceeding forty-five thousand (45,000) inhabitants according to the 1970 decennial census which is situated in a Class 1 county bordering on the State of Alabama and which is governed by a council-manager plan of government on January 1, 1977 may, in its discretion, adopt an ordinance to require the election of four (4) of the five (5) council members from wards and not from the city at large. The four (4) council members shall be elected one (1) each from the wards in which they reside in the municipality, and shall be elected only by the registered voters residing within the ward in which the council member resides. The mayor and fifth council member may continue to be elected from the city at large. Any council member who shall remove his residence from the ward from which he was elected shall, by operation of law, vacate his seat on the council.

After publication of the population of the municipality according to the 1980 decennial census, the governing authorities of the municipality shall designate the geographical boundaries of new wards as provided in this subparagraph. Each ward shall contain as nearly as possible the population factor obtained by dividing by four (4) the city's population as shown by the 1980 and each most recent decennial census thereafter. It shall be the mandatory duty of the council to redistrict the city by ordinance, which ordinance may not be vetoed by the mayor, within six (6) months after the official publication by the United States of the population of the city as enumerated in each decennial census, and within six (6) months after the effective date of any expansion of municipal boundaries; provided, however, if the publication of the most recent decennial census or effective date of an expansion of the municipal boundaries occurs six (6) months or more prior to the first primary of a general municipal election, then the council shall redistrict the city by ordinance within at least sixty (60) days of such first primary. If the publication of the most recent decennial census occurs less than six (6) months prior to the first primary of a general municipal election, the election shall be held with regard to currently defined wards; and reapportioned wards based on the census shall not serve as the basis for representation until the next regularly scheduled election in which council members shall be elected. If annexation of additional territory into the municipal corporate limits of the city shall occur less than six (6) months prior to the first primary of a general municipal election, the city council shall, by ordinance adopted within three (3) days of the effective date of such annexation, assign such annexed territory to an adjacent ward or wards so as to maintain as nearly as possible substantial equality of population between wards. Any subsequent redistricting of the city by ordinance as required by this section shall not serve as the basis for representation until the next regularly scheduled election for city councilmen.

(2) However, in any municipality situated in a Class 1 county bordering on the Mississippi Sound and the State of Alabama, traversed by U.S. Highway 90, the legislative power of such municipality in which the council-manager plan of government is in effect shall be vested in a council consisting of a mayor and six (6) councilmen. In the next regular municipal election in such municipality, the mayor shall be elected at large by the voters of the entire municipality. Also, the councilmen shall be elected at large by the voters of the entire municipality to represent a municipality-wide district, or each of five (5) councilmen may be elected from one (1) of five (5) wards to represent said ward and one (1) councilman shall be elected to represent a municipality-wide district. This option as to wards shall be exercised by an appropriate ordinance enacted by the municipal governing body. In the event the council fails to exercise this option, the councilmen shall be elected at large to represent the municipality-wide district. Councilmen elected to represent wards must be residents of their wards.

The method of electing the mayor and councilmen shall be the same as otherwise provided by law except as provided in this chapter. The mayor and councilmen elected hereunder shall hold office for a term of four (4) years and until their successors are elected and qualified. No person shall be eligible to the office of mayor or councilman unless he is a qualified elector of such city.

(3) (a) In the event a city with a population of one hundred thousand (100,000) or more inhabitants according to the last decennial census adopts the council-manager form of government, the legislative power of said city shall be vested in a council consisting of a mayor and eight (8) councilmen.

(b) At the next regular municipal election which takes place after the adoption of the council-manager form of government, the mayor shall be elected at large by the voters of the entire municipality. The municipality shall be divided into five (5) wards with one (1) councilman to be elected from each ward by the voters of that ward, and three (3) councilmen to be elected from the municipality at large. Councilmen elected to represent wards must be residents of their wards at the time of qualification for election, and any councilman who removes his residence from the city or from the ward from which he was elected shall vacate his office.

(c) It shall be the duty of the municipal governing body existing at the time of the adoption of the council-manager form of government to designate the geographical boundaries of the five (5) wards within sixty (60) days after the election in which the council-manager form is selected. In designating the geographical boundaries of the five (5) wards, each ward shall contain as nearly as possible the population factor obtained by dividing by five (5) the city's population as shown by the most recent decennial census. It shall be the mandatory duty of the council to redistrict the city by ordinance, which ordinance may not be vetoed by the mayor, within six (6) months after the official publication by the United States of the population of the city as enumerated in each decennial census, and within six (6) months after the effective date of any expansion of municipal boundaries; however, if the publication of the most recent decennial census or effective date of an expansion of the municipal boundaries occurs six (6) months or more prior to the first primary of a general municipal election, then the council shall redistrict the city by ordinance within at least sixty (60) days of such first primary. If the publication of the most recent decennial census occurs less than six (6) months prior to the first primary of a general municipal election, the election shall be held with regard to currently defined wards; and reapportioned wards based on the census shall not serve as the basis for representation until the next regularly scheduled election in which city councilmen shall be elected. If annexation of additional territory into the municipal corporate limits of the city shall occur less than six (6) months prior to the first primary of a general municipal election, the city council shall, by ordinance adopted within three (3) days of the effective date of such annexation, assign such annexed territory to an adjacent ward or wards so as to maintain as nearly as possible substantial equality of population between wards; any subsequent redistricting of the city by ordinance as required by this section shall not serve as the basis for representation until the next regularly scheduled election for city councilmen.

(4) The method of electing the mayor and councilmen shall be the same as otherwise provided by law, except as provided in this chapter. The mayor and councilmen elected hereunder shall hold office for a term of four (4) years and until their successors are elected and qualified. No person shall be eligible to the office of mayor or councilman unless he is a qualified elector of such city.



§ 21-9-17 - Primary election for candidates for mayor and councilmen

Except as otherwise provided, all candidates for mayor and councilmen, or any of them, to be voted for at any general or special municipal election, shall be nominated by party primary election, and no other name or names shall be placed on the official ballot at such general or special election than those selected in the manner prescribed herein. Such primary election or elections, shall be held not less than ten, nor more than thirty days, preceding the general or special election, and such primary election or elections shall be held and conducted in the manner as near as may be as is provided by law for state and county primary elections.



§ 21-9-19 - Conduct of municipal council election; declaring results

At all elections held to choose a mayor and councilmen, or any of them, the choice of the person or persons voting shall be indicated and the ballots shall be marked in like manner as is provided by law for general state and county elections. In all cases in which two or more persons are to be elected to the same office, the failure on the part of any elector to indicate his choice for as many candidates as there are officers to be elected to such office, shall render his ballot void as to any candidate voted for by him for such office.

The managers of election at all special and general elections for mayor and councilmen, or any of them, shall immediately, upon the closing of the polls, count the ballots and ascertain the number of votes cast in each voting precinct for each of the candidates and make return thereof to the municipal election commissioners. On the day following any special or general election, the said election commissioners shall canvass said returns so received from all the voting precincts, and shall within five days after such special or general election, deliver to each person receiving the highest number of votes a certificate of election. If it shall appear by the returns that any two candidates for mayor or councilmen, have received an equal number of votes, the election shall be decided by lot, fairly and publicly drawn by the election commissioners, with the aid of a friend of each such candidates, and a certificate of election shall be given accordingly.

The election commissioners shall, within five days after any special or general election, certify to the secretary of state the name or names of the person or persons elected at such special or general election, and the secretary of state shall, immediately upon receiving such certificates, deliver the same to the governor, who shall immediately issue commissions to the persons mentioned in certificate.



§ 21-9-21 - Appointment of officials and employees of city other than councilmen and mayor; surety bond

In a city in which the council-manager plan of government is in effect under the provisions of this chapter, no city official or employee shall be elected by the voters except members of the council and the mayor. All other officials and employees shall be appointed as hereinafter provided.

The city council shall require all officers and employees handling or having the custody of any of the public funds of such municipality to give bond, with sufficient surety, to be payable, conditioned and approved as provided by law, in an amount to be determined by the council (which shall not be less than Fifty Thousand Dollars ($ 50,000.00)), the premium on which bonds shall be paid by the city.



§ 21-9-23 - Transfer of administrative functions to city manager

Members of the city council shall have no administrative powers or duties. All such powers or duties vested in members of the governing body of the city before adoption of the council-manager plan of government shall be transferred to the city manager or his subordinates.



§ 21-9-25 - City manager; choosing thereof

The first city council elected under the provisions of this chapter shall at its first meeting employ by majority vote of all its members a city manager who shall be the chief administrative officer of the city. The manager shall receive such compensation as the council shall determine, and shall be chosen solely on the basis of his or her experience and administrative qualifications. The manager shall not engage in any other business or profession that conflicts with the duties of the office of city manager so long as such person holds the office of city manager. Before the city manager engages in any other business or profession, the manager shall give notice of such business or profession to the city council. No person elected to the city council shall be eligible for the office of city manager during the term for which the person was elected.

If the office of city manager becomes vacant, the city council shall appoint without delay a new manager or an acting manager to fill the office until a new manager is designated.

In case of the absence or disability of the city manager, the city council may appoint a qualified person to perform the duties of the city manager temporarily.



§ 21-9-27 - City manager; term of office; removal

The city manager shall hold office for such period (not to exceed four years for any one specified period) as may be provided by ordinance, and shall be eligible for reemployment, successively or otherwise. The manager may be removed at any time by a vote of a majority of all the members of the council. However, he shall not be so removed until the reasons for his proposed removal have been furnished him in writing, and until he has received a public hearing thereon before the council, if he so requests. Pending and during such hearing the council may suspend him from office.



§ 21-9-29 - Duties of city manager

The city manager shall, subject to law:

(a) be responsible to the council for the entire administration of the city government;

(b) prepare and recommend to the council an annual budget;

(c) administer and secure the enforcement of all laws and ordinances of the city;

(d) appoint and remove all department heads and other employees of the city, except that notwithstanding any other provisions of this chapter, the council shall appoint the city attorney, the auditor, and the police justice, if any, and the council may, in its discretion, appoint the city clerk and treasurer;

(e) supervise and control all department heads and other employees and their subordinates;

(f) negotiate contracts and make all purchases for the city, subject to existing laws and subject to the approval of the council;

(g) see that all terms and conditions imposed in favor of the city or its inhabitants in any statute or municipal ordinance regarding public utility franchises or other contracts are faithfully kept and performed, and upon knowledge of any violation thereof call the same to the attention of the council;

(h) make such recommendations to the council as he may deem expedient or necessary;

(i) make reports or recommendations to the council upon request, and at least once a year present a written report of his work and the financial condition of the city for the information of the council and of the public;

(j) perform such other duties as may be required by ordinance or resolution of the city council.



§ 21-9-31 - Control of manager and his subordinates by council

Neither the mayor nor any of the members of the council or committees of the council shall direct or dictate the appointment of any person to or his removal from office by the manager or any of his subordinates. Except for the purposes of inquiring or receiving information or advice, the mayor and council and the several members thereof shall deal with the administrative services solely through the manager and neither the mayor nor any member of the council shall give orders to any subordinate of the city. The city council shall have the power to investigate any part of the city government and for that purpose to compel the attendance of witnesses and the production of documents and other evidence.



§ 21-9-33 - Attendance of manager and other officials at council meetings

The manager and such other officers as the council shall determine shall meet regularly with the city council and have full privileges of discussion but no vote.



§ 21-9-35 - City council to act as governing body of city

The mayor and councilmen shall constitute the governing body of such city or town and shall be known as the city council or the town council as the case may be. Except as limited in this chapter, the city council shall have, exercise and perform all executive, legislative and judicial powers, duties and obligations vested by law in the mayor and governing body acting for the city at the time of the adoption by such city of the council-manager form of government.

The corporate name of every such city or town shall be "The City of (name of city)," or "The Town of (name of town)," under which name the council shall exercise and perform all the corporate powers, duties and obligations conferred or imposed on it or the members thereof.



§ 21-9-37 - Function of the mayor

The mayor shall be the titular head of the city for all ceremonial purposes and for all processes of law. He shall be the president of the council and shall have a voice and vote in its proceedings, but no power of veto. He shall have no administrative powers. In case of his absence or disability, the council may appoint another of its members to fulfill his duties temporarily.



§ 21-9-39 - Meetings of the council; quorum; voting

(1) Regular public meetings of the council shall be held on the first Tuesday of each month, at such time of day as the council may provide. When a regular meeting of the council shall fall on a holiday, the council shall meet the following day. Special meetings may be called at any time by the mayor or two (2) councilmen on at least two (2) days' notice to the mayor and each member of the council. A special meeting may also be held at any time by written consent of the mayor and all members of the council. At all meetings of the council, a majority of the members thereof shall constitute a quorum. The quorum required by this section may be established by teleconference or video means as provided in Section 25-41-5(2)(b). The affirmative vote of a majority of all of the members of the council shall be necessary to adopt any motion, resolution or ordinance, or to pass any measure whatever, unless a greater number is provided in this chapter. Upon every vote taken by the council, the yeas and nays shall be called and recorded, and every motion, resolution or ordinance shall be reduced to writing before the vote is taken thereon. Upon request of one or more council members, any motion, resolution or ordinance shall be read by the clerk before the vote is taken thereon. The city or town manager may be appointed only at a regular meeting of the council with no less than a majority of the members, plus one (1), in attendance.

(2) The council may, pursuant to Section 21-17-17, set a day other than Tuesday for the holding of its regular monthly meeting.



§ 21-9-41 - Mayor and councilmen not required to have offices or office hours

Neither the mayor nor councilmen shall be required to have any office in the city hall, nor shall they be required to have any office hours.



§ 21-9-43 - Council members shall not serve as members of commissions or boards under their control

A member of the city council shall neither be a member of any commission or board appointed by the city council nor serve as a member of any commission or board under the jurisdiction of the city council, except as otherwise provided by law.



§ 21-9-45 - Reorganization of city government at behest of council

The council may, by ordinance, create new departments and offices as shall appear proper but only on recommendation of the city manager, and shall likewise fix the powers and duties and number of employees and compensation therefor.



§ 21-9-47 - Hours of service of city officers and employees

The city council shall, by resolution, fix the hours of service of all officers and employees of the city.



§ 21-9-53 - Annual examination and statement to be made by council

At the end of each fiscal year, the council shall cause a full and complete examination of all the books, accounts and vouchers of the city to be made by a competent accountant or accountants. The report of said examination shall be typed or printed in pamphlet form including a detailed, itemized statement of all receipts and disbursements for the year, and a summary of the proceedings of the council during the year. The council shall furnish a copy of said pamphlet, free of charge, to all persons who shall apply therefor at the office of the clerk, and shall cause three of the printed copies of said pamphlet for each fiscal year to be substantially bound in three volumes, which shall be kept and preserved as a record of the clerk's office. Said pamphlets shall be published as now provided by law.



§ 21-9-55 - Appropriations by first elected council

If at the beginning of the first term of office of the first city council elected by any city under the provisions of this chapter, the appropriations for the expenditures for the city government for the current fiscal year shall have been made, the council shall have power, by ordinance, to revise, to repeal, or change said appropriations and to make additional appropriations.



§ 21-9-57 - Power of council may be limited as to tax rates or bond issuances

Any city operating under the council-manager form of government may by ordinance adopted by the council and approved by a two-thirds majority of the qualified electors, voting thereon, at a special or general election in such city, fix the maximum rate of general taxation to be thereafter levied by the council, and also fix the maximum amount of the bonds or other obligations of such city that may be issued, any general or special law applicable to such city to the contrary notwithstanding. However, in the absence of such ordinance or ordinances, so adopted and approved, the maximum rate of general taxation in such city and the maximum amount of the bonds or obligations of such city that may be issued, shall be the same as is provided elsewhere by law or the charter of such city.



§ 21-9-59 - Council may redistrict wards and voting precincts

The council is authorized to provide by ordinance for the division of the wards, or if there be no wards, for the division of the municipality, into such number of voting precincts as may be necessary, each as nearly as possible containing the same number of qualified electors.



§ 21-9-61 - Compensation of mayor and councilmen

The compensation of mayor and councilmen in cities operating under the council-manager plan shall be fixed by ordinance of the council.



§ 21-9-63 - Salaries and their payment; overtime to members of police and fire departments

The salary of the mayor, councilmen and all officers and assistants holding any office created by this chapter or by ordinance shall be paid in monthly installments on the first business day of each month, and the salaries or wages of all other employees of such city shall be paid at such periods as may be fixed by the council. No salaries or wages shall be paid to any officer or employee of such city until after the same shall have been earned.

Every officer or assistant, other than the mayor and councilmen, shall receive such salary or compensation as the council shall by ordinance, provide, and the salary compensation of all other employees of such city shall be fixed by the council from time to time, as occasion may demand.

The city council of any city operating under the provisions of this chapter shall have the power and authority to provide for and pay to any member of the police department or fire department of such city additional compensation for services and duties performed by any such member over and above the usual and regular number of days and hours per week or month ordinarily worked by such member. Any additional compensation so paid shall be computed on the basis of the compensation regularly paid to such members of the police or fire department. Nothing herein contained shall be construed to relieve any such member of the police department or fire department from being subject to call for duty on a twenty-four hour basis whether or not additional compensation is paid.



§ 21-9-65 - Petitions for special election

Except as otherwise provided for, no special election shall be held, and no ordinance, in which any petition or protest is required, shall be referred to, or voted on, at any election unless, within the time allowed by the terms hereof, a sufficient petition or petitions, addressed to the mayor, demanding such election or protesting against or requesting the adoption of such ordinances, shall be personally signed by at least twenty-five per centum of all the qualified electors of such city and filed with the city clerk. Immediately upon the filing of any such petition or petitions with the city clerk, he shall endorse thereon the date of such filing and shall within ten days thereafter, verify the signatures thereto by the registration and poll books, and deliver such petition or petitions to the mayor of such city, together with the certificate of such clerk showing the total number of qualified electors of such city and also the total number of qualified electors who shall have signed such petition or petitions, which certificate shall be prima facie correct but not conclusive. If it shall appear from said petition or petitions and the certificate of such clerk that the same are in proper form and have been signed by the required number of the qualified electors of such city, it shall be the duty of the council at its next regular meeting to order such special election, or refer such ordinance to a vote of the electors of such city, in case of their failure to wholly repeal the same. Each and every petition shall, at the time the same is filed with the city clerk, have attached thereto the affidavit of one or more of the signers thereto, stating the total number of names signed to such petition at the time of filing the same, and no such petition shall be received or filed by the city clerk unless such affidavit is attached thereto.



§ 21-9-67 - Ordering by council of special elections

Whenever any ordinance or resolution adopted by the council, or any other matter, is required to be referred to a vote of the qualified electors of any city, the council shall order a special election for the determination of the matter, to be held no less than thirty days nor more than sixty days from the making of such order, provided that there shall not be a general election to be held in such city within sixty days from the date of the order referring such matter to the judgment of the electors. In case there is to be such a general election, the matter shall be referred to and voted upon at such general election. All such special elections shall be held and conducted as other elections in such city.



§ 21-9-69 - Conduct of elections

Except as otherwise provided in this chapter, all elections of every kind, special or otherwise, shall be conducted in any city operating under the council-manager form of government in the same manner and method and under the same laws and regulations as the same would have been conducted if the council-manager plan of government had not been adopted.



§ 21-9-71 - Election offenses

Any officer or employee other than the mayor and councilmen of any such city, who shall solicit or attempt to influence any person to vote for any particular candidate at any election held in such city, or who shall in any manner contribute any money, labor or other valuable thing to any person or organization for election purposes, shall be guilty of a misdemeanor and upon conviction shall be punished by a fine not exceeding One Hundred Dollars ($ 100.00), or by imprisonment in the county jail not exceeding thirty days, or by both such fine and imprisonment.



§ 21-9-75 - Police court and public schools unaffected by reorganization

This chapter shall not in any manner, irrespective of other provisions hereof, affect the organization of the police court or of the public schools, which shall continue to operate by and under the laws otherwise applicable.



§ 21-9-77 - Existing laws, rights and liabilities of city unaffected by reorganization

All laws governing cities heretofore operating under another form of government, which are not inconsistent with the provisions of this chapter respecting the council-manager plan of government, shall apply to and govern such cities respectively when they shall come under the said council-manager plan. All by-laws, ordinances and resolutions lawfully passed and in force in every such city under its former organization shall remain in force until altered or repealed by the council elected under the provisions of this chapter.

The territorial limits of every such city shall remain the same as under its former organization. All rights and property of every description, which were vested in every such city under its former organization, shall vest in the same under the organization contemplated by the council-manager plan of government. No right or liability, either in favor of or against such city, and no suit or prosecution of any kind shall be affected by such change, unless otherwise provided.



§ 21-9-79 - Application of civil service laws

All of the provisions of the civil service laws applying to any city adopting the council-manager plan of government, at the time of such adoption shall continue to apply in full force and effect to such city after adoption of such council-manager plan of government. The civil service commission existing and operating under the former plan of government shall continue to operate without interruption or impairment under the council-manager form of government. All rights, privileges, and advantages of all employees coming under the civil service laws, applying to said city at the time of adoption shall remain in full force and effect and shall in no wise be impaired, altered or changed by such adoption. After the election and taking of office of the councilmen and mayor under the council-manager plan of government, all functions and duties of every nature that would have otherwise been performed by the council under the commission form of government in relation to such civil service laws shall thereafter be exercised and performed by the city council under the council-manager plan of government, except that all appointments of employees coming under the provisions of such civil service laws shall be made, subject to such civil service laws, by the city manager, but all appointments made prior to the change to the council-manager plan shall remain in full force and effect.

The city manager is expressly excluded from coming under the terms and provisions of the civil service laws herein mentioned and is expressly excluded from the employees therein included.



§ 21-9-81 - Provisions as to disability and relief fund for firemen and policemen to continue unaffected

All of the provisions of Sections 21-25-5, 21-25-7, and 21-29-101 through 21-29-151, shall be applicable to any city operating under the council-manager plan as herein provided, and all rights of every policeman and fireman of any such city under the disability and relief fund for firemen and policemen shall be unimpaired, and there shall be no interruption or change in the operation or administration of the disability and relief fund for firemen and policemen, and other city employees.



§ 21-9-83 - General and special laws and statutes to be construed as applicable to council

Wherever, in any general or special law or statute, any power is conferred or duty enjoined or penalty imposed upon any officer, commission, board, or other body, acting for a city, such law or statute shall be held to confer such power and to enjoin such duty and impose such penalty upon the council, and the members thereof, in cities operating under a council-manager form of government. Whenever in this chapter or in any statute of this state, the word "franchise" is used it shall, when applied to cities operating under council-manager form of government, include every special privilege in the streets, highways, and public places of the city, whether granted by the state or the city, which does not belong to the citizens generally by common right.






Chapter 11 - MUNICIPAL ELECTIONS [REPEALED]



Chapter 13 - ORDINANCES

§ 21-13-1 - Authority to pass; penalties

The governing authorities of municipalities shall have the power to pass all ordinances and to enforce the same by a fine not exceeding One Thousand Dollars ($ 1,000.00) or imprisonment not exceeding ninety (90) days, or both.



§ 21-13-3 - How certain actions are to be taken

(1) The governing authorities of any municipality may provide by ordinance, order or resolution for the appropriation of monies for the operation of the municipal government, which monies shall be paid as provided for in any such ordinance, order or resolution. However, any ordinance granting a franchise or any right to use or occupy the streets, highways, bridges or public places in the municipality for any purpose, except ordinances, resolutions or other actions for the immediate and temporary preservation of the public peace, health or safety, shall be introduced in writing at a regular meeting of the governing body of such municipality and shall thereafter remain on file with the municipal clerk for public inspection for at least two (2) weeks before the final passage or adoption thereof. Upon request of one or more members of the governing authorities, any such ordinance shall be read by the clerk before a vote is taken thereon. In addition, every franchise or grant of any kind to use or occupy the street, highway, bridges, or other public places of such municipality to any interurban or street railway, railroad, gas works, water works, electric light or power plant, heating plant, telephone or telegraph system, or other public utility operating within such municipality must be approved by the passage of the ordinance granting same by a majority of the qualified electors of such municipality voting thereon at a general or special election.

(2) The vote on final passage of all municipal ordinances shall be taken by both "yeas" and "nays", which shall be entered on the minutes by the clerk. A vote shall never be taken on any ordinance not previously reduced to writing. Upon request of one or more members of the municipal governing authorities, any ordinance shall be read by the clerk before a vote is taken thereon.



§ 21-13-7 - Style of ordinances

The style of all municipal ordinances shall be "Be it ordained by the mayor and board of aldermen (or other proper governing body, as the case may be) of the city (or town or village, as the case may be) of ,".



§ 21-13-9 - Ordinances shall not contain more than one subject; amendments

An ordinance shall not contain more than one (1) subject, which shall be clearly expressed in its title. An ordinance shall be amended by section or sections, and the original section or sections shall thereby be repealed. Each amendment to a section or sections of an ordinance shall have a title which clearly indicates the subject matter or matters of the amendment.



§ 21-13-11 - Effective date of ordinances; emergency measures

Every ordinance passed by the governing body of a municipality, except as is otherwise provided by law, shall be certified by a municipal clerk, signed by the mayor or a majority of all the members of the governing body, recorded in the ordinance book, and published at least one (1) time in some newspaper published in such municipality, or, if there be no such newspaper, then in a newspaper within the county having general circulation in said municipality, or, if there be no newspaper published in or having general circulation in same, then in any newspaper published in the State of Mississippi having general circulation in said county; and all of same shall be done before such ordinance shall be effective. The publication of the ordinance may be made as provided in Section 21-17-19. No ordinance shall be in force for one (1) month after its passage; however, any ordinance for the immediate and temporary preservation of the public peace, health or safety or for other good cause, which is adopted by unanimous vote of all members of the governing body, may be made effective from and after its passage by a unanimous vote of all members of the governing body. However, in such cases, such ordinance shall contain a statement of reason why it is necessary that same become immediately effective. All such ordinances shall be published and recorded in the ordinance book in the same manner as other ordinances, but shall become effective immediately upon the adoption thereof, and prior to being so recorded and published. Nothing in this section shall apply to ordinances appropriating money for the payment of the current expenses of the municipality or the payment of sums due on any contract previously made.



§ 21-13-13 - Ordinance record

The municipal clerk shall keep a record of permanent construction, to be

entitled "Ordinances of the City, Town or Village of ," in which he shall

enter at length, in cases where same have not already been entered, every

ordinance in force, and every ordinance hereafter enacted immediately after

its passage. Such ordinances shall be entered in typewriting, or in a plain

and distinct handwriting, and the clerk shall append to each ordinance a note

stating the date of its passage, and shall cite therein the record and page of

the minutes containing the record of its passage. All ordinances which have

been previously passed by any municipality which are not so entered in the

ordinance record, and all ordinances hereafter passed which are not entered in

the ordinance record, shall be void and of no effect. The ordinances which are

to be recorded in such ordinance record are those which are in their nature

laws of the municipality, and are not mere resolutions, orders or decrees of a

temporary nature. It shall be the duty of the municipal clerk to keep the

ordinance record indexed alphabetically.



§ 21-13-15 - Revision and publication of ordinances

The municipality may from time to time authorize the revision and codification of the ordinances, and their publication in pamphlet or book form. When so revised, arranged, classified and codified, said book or pamphlet may be adopted by ordinance as the official code of ordinances of the municipality without compliance with the requirements pertaining to the passage of ordinances. Such official code of ordinances may be amended by section or sections in the manner provided in this chapter. The municipality may cause to be published in connection therewith the laws relating to municipalities, with such annotations of supreme court decisions thereon as may be proper, and such forms and instructions as it shall deem advisable. The whole may be preceded by a historical sketch of the municipality.



§ 21-13-17 - Clerk may furnish copy of ordinances in judicial proceedings

Whenever in any judicial proceeding it shall be necessary to prove the existence of any municipal ordinance, a copy of such ordinance, certified to by the clerk of the municipality, or the ordinance book in which such ordinance is entered, may be introduced in evidence, and shall be prima facie evidence of the existence of such ordinance and that the same was adopted and published in the manner provided by law.



§ 21-13-19 - Misdemeanors under state penal laws as criminal offenses against municipalities

All offenses under the penal laws of this state which are misdemeanors, together with the penalty provided for violation thereof, are hereby made, without further action of the municipal authorities, criminal offenses against the municipality in whose corporate limits the offenses may have been committed to the same effect as though such offenses were made offenses against the municipality by separate ordinance in each case. However, for such misdemeanor, any penalty of incarceration is hereby limited to no more than six (6) months in jail, and any fine is hereby limited to a maximum of One Thousand Dollars ($ 1,000.00) for each such violation in any case tried without a jury. Judgments for fines, costs, forfeitures and other penalties imposed by municipal courts may be enrolled by filing a certified copy of the record with the clerk of any circuit court and execution may be had thereon as provided by law for other judgments.



§ 21-13-21 - Applicability of chapter

The provisions of this chapter shall apply to all municipalities of this state, whether operating under the code charter, a special charter, commission form, or other form of government.






Chapter 15 - OFFICERS AND RECORDS

§ 21-15-1 - Term of elected municipal officers

All officers elected at the general municipal election provided for in Section 23-15-173, shall qualify and enter upon the discharge of their duties on the first day of July after such general election that is not on a weekend, and shall hold their offices for a term of four (4) years and until their successors are duly elected and qualified.



§ 21-15-2 - Municipalities prohibited from imposing additional requirements on elected officials

No municipality, including municipalities operating under a charter city, code charter or special charter, shall impose any additional requirements on holding any municipal elective office or receiving compensation for any elective office except as may be provided by law.



§ 21-15-3 - Election of officers by governing authorities

At the first regular meeting of the governing authorities succeeding each regular municipal election, they shall elect the officers to be elected by them and such officers shall take the oath of office.



§ 21-15-6 - Purchase of general liability insurance coverage.

Municipalities are hereby authorized, in the discretion of the governing authorities, to purchase errors and omissions insurance for municipal officials and municipal employees.



§ 21-15-7 - Mayor to give information to the governing body

The mayor shall from time to time communicate, in writing, to the governing body such information and recommend such measures as in his opinion may lead to the improvement of the finances, the police, health, security, ornament, comfort and general prosperity of the municipality.



§ 21-15-9 - Mayor to enforce laws and ordinances

The mayor shall be active and vigilant in enforcing all laws and ordinances for the government of the municipality, and he shall cause all other officers to be dealt with promptly for any neglect or violation of duty.



§ 21-15-11 - Mayor to demand exhibit of accounts

The mayor shall have power, when he deems it proper, to require any officer of the municipality to exhibit his accounts or other papers, and to make report to the governing body, in writing, touching any subject or matter he may require pertaining to his office.



§ 21-15-13 - Mayor may call in aid

The mayor is authorized to call on every male inhabitant of the municipality over twenty-one years of age and under sixty years to aid in enforcing the laws.



§ 21-15-15 - Power of mayor to remit and vacate fines, penalties and forfeitures

The mayor shall have the power to remit fines and forfeitures, and to vacate and annul penalties of all kinds, for offenses against the ordinances of the municipality, by and with the consent of the governing body. However, a fine, forfeiture or penalty shall not be remitted, vacated or annulled unless the reasons therefor be entered on the minutes by the clerk, together with and as a part of the order so doing.



§ 21-15-17 - Municipal clerk; duty to keep minute record and municipal seal

It shall be the duty of the clerk of every municipality within the State of

Mississippi to keep a record of permanent construction to be labeled

"Municipal Minutes, City (or Town or Village, as the case may be) of ," in

which he shall record the proceedings and all orders and judgments of the

governing authority of said municipality, and to keep the same fully indexed

alphabetically, so that all entries on said minutes can be easily found. Said

clerk shall likewise record in said minute record all ordinances in full, or

in lieu thereof, the title of all ordinances. In either case, however, the

ordinances in full shall be recorded in the ordinance record provided for in

Section 21-13-13, to be kept by said clerk.

In the event only the titles of ordinances are recorded in the minute record, it shall be necessary that the ordinance in full, after the recordation in the ordinance record, be read, verified and subscribed to by the mayor and clerk at the next regular meeting of the governing authority of the municipality.

All official actions of the governing authorities of a municipality shall be evidenced only by official entries duly recorded on such minute record.

The clerk shall be the custodian of the municipal seal, and each municipality shall adopt and provide a seal.



§ 21-15-19 - Municipal clerk; duties as to dockets records

In addition to the claims docket provided for in Section 21-39-7 the clerk shall keep a record of permanent construction to be styled "Municipal Docket," upon which he shall enter each subject, other than claims and accounts, to be acted upon by the governing authorities at the next meeting. After each meeting he shall make up such docket for the next regular meeting, and he shall examine the statutes of the state and the ordinances of the municipality to ascertain the subjects required or proper to be acted upon at the following meeting, and shall docket all such matters. He shall keep all such other records as may be provided for by ordinance, and shall file in his office and preserve all records pertaining to the business of the municipality.



§ 21-15-21 - Municipal clerk to serve as auditor

The clerk shall be the auditor of the municipality. He shall keep a record, in which he shall enter and preserve accounts of each particular fund, and the accounts of each municipal officer. The treasurer or depository shall not receive money from any source until the same has been reported to the clerk and audited and a receipt warrant issued therefor. All fines and forfeitures shall be reported by the officer collecting the same immediately after such collection, and be paid into the treasury. The record of the auditor shall be subject to inspection by the taxpayers of the municipality at any time during business hours.



§ 21-15-23 - Deputy clerk; oath of office; surety bond

Every city in the State of Mississippi, whether operating under a code charter, a special charter, or commission form of government, acting through its governing authorities, is hereby authorized and empowered, by resolution or ordinance duly adopted, to appoint one or more deputy city clerks, each of whom shall have all of the power and authority that is vested in the city clerk of such city. Such governing authorities shall have the right to pay such salary to such deputy city clerk, or clerks, as may be fixed in the resolution or ordinance appointing such deputy city clerk, but not exceeding the salary paid to the city clerk.

Every deputy city clerk so appointed shall serve at the will and pleasure of said governing authorities and may be removed at any time at the pleasure of such municipal governing authorities, and upon such removal all salaries or fees of such deputy city clerk shall thereupon cease.

Every deputy city clerk, before entering upon the duties of his office, shall take and subscribe the same oath required of the city clerk. The appointment of said deputy city clerk, with the certificate of the oath, shall be filed and preserved in the office of the clerk of the governing authorities of such city. Such deputy city clerk shall give bond, with sufficient surety, to be payable, conditioned and approved as provided by law, in an amount to be determined by the governing authority (which shall be not less than Fifty Thousand Dollars ($ 50,000.00)).



§ 21-15-25 - Municipal attorney; appointment and compensation

The governing authorities may annually appoint an attorney-at-law for the municipality, prescribe his duties and fix his compensation, and/or they may employ counsel to represent the interest of the municipality, should the occasion require. For services and duties which the regular city attorney is not required to perform as a result of his employment as such, and which are not covered by the regular compensation paid him, such municipal attorney may be employed and compensated additionally. In cases where an attorney, whether same be the regular municipal attorney or another, shall be employed in the matter of issuing or refunding of bonds and the drafting of all orders and resolutions in connection therewith, the governing authorities shall have the power to pay reasonable compensation to such attorney, but in no instance shall such compensation so paid exceed one per cent (1%) of the bonds issued or refunded; however, where the regular contract of employment and compensation paid to the municipal attorney covers and includes services in connection with the issuing or refunding of bonds, then such regular municipal attorney shall not be paid additional compensation for such services.

Should the services and duties required of a regular municipal attorney at any time during his term of office become greater than that anticipated by the governing authorities at the time of his appointment, the governing authorities, by unanimous vote, and on proper finding, may increase the compensation of such attorney for the remaining portion of his term in such amount as the governing board may find and adjudge to be fair and reasonable to compensate said attorney for his excessive and unanticipated services and duties.



§ 21-15-27 - Employment of firm of attorneys

The municipal authorities of any city or town, in this state, in addition to the authority now conferred upon them by Section 21-15-25, may in their discretion employ a firm of attorneys to represent them as their regular attorneys on the same terms, conditions and compensation as now provided for employment of an attorney as their regular attorney. However, there shall not be an attorney and a firm of attorneys employed at the same time as the regular attorney for such municipal authorities.



§ 21-15-31 - Compensation of building inspector

In no case shall the building inspector retain any compensation from his collections, but the full amount of such collections shall be paid into the municipal treasury and his compensation shall thereafter be paid by allowance thereof by the governing authorities of the municipality, and the issuance of warrants, as in other cases.



§ 21-15-33 - Municipal minutes

The minutes of every municipality must be adopted and approved by a majority of all the members of the governing body of the municipality at the next regular meeting or within thirty (30) days of the meeting thereof, whichever occurs first. Upon such approval, said minutes shall have the legal effect of being valid from and after the date of the meeting. The governing body may by ordinance designate that the minutes be approved by the mayor.

It shall not be necessary for each ordinance to be signed so long as it appears on the minutes of the municipality, which minutes shall have been signed by the mayor or a majority of the governing body of the municipality and certified by the municipal clerk.



§ 21-15-35 - Preservation of essential public records of municipal governments

The Legislature declares that records containing information essential to the operation of government and to the protection of the rights and interests of persons should be protected against the destructive effect of all forms of disaster, whether fire, flood, storm, earthquake, explosion or other, and whether such occurrence is caused by an act of nature or man, including an enemy of the United States. It is, therefore, necessary to adopt special provisions for the preservation of essential records of municipalities, and this section shall be liberally construed to effect its purposes. However, it is the express intention of this section that the provisions herein contained are not mandatory but are permissive only and shall authorize preservation of records as herein contemplated within the discretion of the governing authorities of the municipalities of the state and in accordance with a records control schedule approved by the Local Government Records Committee as provided in Section 25-60-1.

The governing authorities of any municipality within the state, regardless of the form of government under which they operate, are each hereby authorized and empowered in their discretion to make or cause to be made a copy or copies of the records of such municipality, or any portion thereof, deemed by such governing authority to be an essential record necessary to the operation of government in an emergency created by disaster or containing information necessary to protect the rights and interests of persons or to establish and affirm the powers and duties of government in the resumption of operations after the destruction or damage of the original records. Such copies shall be made in accordance with standards established by the Department of Archives and History.

The governing authorities of such municipalities are authorized and empowered in their discretion to make and enter into contracts and agreements with any person, firm or corporation to make and prepare such copy or copies of records, and to provide for and enter into contracts concerning the safekeeping and preservation of such copy or copies at points of storage approved by the Local Government Records Committee as required in Section 25-60-1, at a location other than the legally designated or customary location and deposit of the original of such records.

In the event that the original record or records shall have been destroyed, any such photographic or photostatic copy or reproduction shall be deemed to be an original record for all purposes and shall be treated as an original record in all courts or administrative agencies for the purpose of its admissibility in evidence. An enlargement or facsimile of such reproduction is likewise admissible in evidence if the original reproduction is in existence and available for inspection under direction of court.

The governing authorities of any municipality within the state, regardless of the form of government under which they operate, are authorized and empowered, in their discretion, to appropriate and expend monies out of the available funds of such municipality for the purposes of this section.



§ 21-15-37 - Reproduction of municipal records; destruction of originals

(1) The governing authority of a municipality shall have the power and authority, in its discretion, to destroy or dispose of any records, documents, files or papers which are required by law to be preserved and retained, or which are necessary or desirable to be preserved or retained, after having reproductions made thereof under standards established by the Department of Archives and History and in accordance with a records control schedule approved by the Local Government Records Committee as provided in Section 25-60-1.

(2) Any reproductions or copy of any original record or other documents shall be deemed to be the original record for all purposes and shall be admissible as evidence in all courts or administrative agencies. A facsimile, exemplification or certified copy thereof shall, for all purposes set forth herein, be deemed to be a transcript, exemplification or certified copy of the original record.

(3) The governing authority of any municipality is hereby authorized to pay all expenses incurred in reproducing such records or other documents and in making provision for the preservation, retention and storage of such reproductions from the general support fund of such municipality.

(4) When any of the records or documents of which reproductions are made under the provisions of this section, are declared by law, or are by their nature, confidential and privileged records, then the reproduction thereof shall likewise be deemed to be confidential and privileged to the same extent as the original records or documents.

(5) Nothing herein shall be construed to require the keeping and preservation of any records and documents which are not required by law to be kept and preserved, or which it is not desirable or necessary to keep and preserve, and such records and documents may be destroyed or disposed of in accordance with a records control schedule approved by the Local Government Records Committee as provided in Section 25-60-1.



§ 21-15-38 - Surety bond

Before any person appointed to the position of municipal clerk, city manager, municipal administrator or municipal chief administrative officer enters upon the discharge of his duties, he shall give bond, with sufficient surety, to be payable, conditioned and approved as provided by law, in an amount to be determined by the municipal governing authority (which shall not be less than Fifty Thousand Dollars ($ 50,000.00)).



§ 21-15-39 - Applicability of particular sections

The provisions of Sections 21-15-3, 21-15-7 through 21-15-19, 21-15-23 to 21-15-31, shall be applicable to all municipalities of this state, whether operating under a code charter, special charter, or the commission form of government, except in cases of conflict between the provisions of such sections and the provisions of the special charter of a municipality, or the law governing the commission form of government, in which cases of conflict the provisions of the special charter or the statutes relative to the commission form of government shall control.

The provisions of Sections 21-15-1, 21-15-5, 21-15-33, shall apply to all municipalities of this state, whether operating under the code charter, a special charter, commission form, or other form of government.

The provisions of Section 21-15-21, shall apply to all municipalities, whether operating under code charter, special charter, or any commission form of government.






Chapter 17 - GENERAL POWERS

§ 21-17-1 - General grant of powers

(1) Every municipality of this state shall be a municipal corporation and shall have power to sue and be sued; to purchase and hold real estate, either within or without the corporate limits, for all proper municipal purposes, including parks, cemeteries, hospitals, schoolhouses, houses of correction, waterworks, electric lights, sewers and other proper municipal purposes; to purchase and hold personal property for all proper municipal purposes; to sell or dispose of personal property or real property owned by it consistent with Section 17-25-25; to acquire equipment and machinery by lease-purchase agreement and to pay interest thereon, if contracted, when needed for proper municipal purposes; and to sell and convey any real property owned by it, and make such order respecting the same as may be deemed conducive to the best interest of the municipality, and exercise jurisdiction over the same.

(2) (a) In case any of the real property belonging to a municipality shall cease to be used for municipal purposes, the governing authority of the municipality may sell, convey or lease the same on such terms as the municipal authority may elect. In case of a sale on a credit, the municipality shall charge appropriate interest as contracted and shall have a lien on the same for the purchase money, as against all persons, until paid and may enforce the lien as in such cases provided by law. The deed of conveyance in such cases shall be executed in the name of the municipality by the governing authority of the municipality pursuant to an order entered on the minutes. In any sale or conveyance of real property, the municipality shall retain all mineral rights that it owns, together with the right of ingress and egress to remove same. Except as otherwise provided in this section, before any such lease, deed or conveyance is executed, the governing authority of the municipality shall publish at least once each week for three (3) consecutive weeks, in a public newspaper of the municipality in which the real property is located, or if no newspaper be published as such, then in a newspaper having general circulation therein, the intention to lease or sell, as the case may be, the municipally owned real property and to accept sealed competitive bids for the leasing or sale. The governing authority of the municipality shall thereafter accept bids for the lease or sale and shall award the lease or sale to the highest bidder in the manner provided by law. However, whenever the governing authority of the municipality shall find and determine, by resolution duly and lawfully adopted and spread upon its minutes (i) that any municipally owned real property is no longer needed for municipal or related purposes and is not to be used in the operation of the municipality, (ii) that the sale of such property in the manner otherwise provided by law is not necessary or desirable for the financial welfare of the municipality, and (iii) that the use of such property for the purpose for which it is to be sold, conveyed or leased will promote and foster the development and improvement of the community in which it is located and the civic, social, educational, cultural, moral, economic or industrial welfare thereof, the governing authority of the municipality shall be authorized and empowered, in its discretion, to sell, convey or lease same for any of the purposes set forth herein without having to advertise for and accept competitive bids.

(b) In any case in which a municipality proposes to sell, convey or lease real property under the provisions of this subsection (2) without advertising for and accepting competitive bids, the governing authority may sell, convey or lease the property as follows:

(i) Consideration for the purchase, conveyance or lease of the property shall be not less than the average of the fair market price for such property as determined by at least two (2) professional property appraisers selected by the municipality and approved by the purchaser or lessee. Appraisal fees shall be shared equally by the municipality and the purchaser or lessee;

(ii) The governing authority of a municipality may contract for the professional services of a Mississippi licensed real estate broker to assist the municipality in the marketing and sale or lease of the property, and may provide the broker reasonable compensation for services rendered to be paid from the sale or lease proceeds. The reasonable compensation shall not exceed the usual and customary compensation for similar services within the municipality; or

(iii) The governing authority of a municipality may lease property of less than one thousand five hundred (1,500) square feet to any person or legal entity by having two (2) appraisals establish the fair market value of the lease, and on such other terms and conditions as the parties may agree, such lease being lawfully adopted and spread upon its official minutes.

(3) Whenever the governing authority of the municipality shall find and determine by resolution duly and lawfully adopted and spread upon the minutes that municipally owned real property is not used for municipal purposes and therefore surplus as set forth in subsection (2) of this section:

(a) (i) Except as otherwise provided in subparagraph (ii) of this paragraph (a), the governing authority may donate such lands to a bona fide not-for-profit civic or eleemosynary corporation organized and existing under the laws of the State of Mississippi and granted tax-exempt status by the Internal Revenue Service and may donate such lands and necessary funds related thereto to the public school district in which the land is situated for the purposes set forth herein. Any deed or conveyance executed pursuant hereto shall contain a clause of reverter providing that the bona fide not-for-profit corporation or public school district may hold title to such lands only so long as they are continued to be used for the civic, social, educational, cultural, moral, economic or industrial welfare of the community, and that title shall revert to the municipality in the event of the cessation of such use for a period of two (2) years. In any such deed or conveyance, the municipality shall retain all mineral rights that it owns, together with the right of ingress and egress to remove same;

(ii) If the governing authority of a municipality with a total population of greater than forty thousand (40,000) but not more than forty-two thousand five hundred (42,500) according to the 2010 federal decennial census, donates real property to a bona fide not-for-profit civic or eleemosynary corporation and such civic or eleemosynary corporation commits Two Million Dollars ($ 2,000,000.00) to renovate or make capital improvements to the property by an agreement between a certain state institution of higher learning and the civic or eleemosynary corporation, then the clause of reverter required by this paragraph shall provide that title of such real property shall revert 1. to the bona fide not-for-profit civic or eleemosynary corporation, if a certain state institution of higher learning ceases to use the property for the purposes required by this paragraph (a) for donated lands, or 2. to the municipality, if a certain state institution of higher learning ceases to use the property for the purposes required by this paragraph (a) and the not-for-profit civic or eleemosynary corporation or its successor ceases to exist;

(b) (i) The governing authority may donate such lands to a bona fide not-for-profit corporation (such as Habitat for Humanity) which is primarily engaged in the construction of housing for persons who otherwise can afford to live only in substandard housing. In any such deed or conveyance, the municipality shall retain all mineral rights that it owns, together with the right of ingress and egress to remove same;

(ii) In the event the governing authority does not wish to donate title to such lands to the bona fide not-for-profit civic or eleemosynary corporation, but wishes to retain title to the lands, the governing authority may lease the lands to a bona fide not-for-profit corporation described in paragraph (a) or this paragraph (b) for less than fair market value;

(c) The governing authority may donate any municipally owned lot measuring twenty-five (25) feet or less along the frontage line as follows: the governing authority may cause the lot to be divided in half along a line running generally perpendicular to the frontage line and may convey each one-half (1/2) of that lot to the owners of the parcels laterally adjoining the municipally owned lot. All costs associated with a conveyance under this paragraph (c) shall be paid by the person or entity to whom the conveyance is made. In any such deed or instrument of conveyance, the municipality shall retain all mineral rights that it owns, together with the right of ingress and egress to remove same;

(d) Nothing contained in this subsection (3) shall be construed to prohibit, restrict or to prescribe conditions with regard to the authority granted under Section 17-25-3.

(4) Every municipality shall also be authorized and empowered to loan to private persons or entities, whether organized for profit or nonprofit, funds received from the United States Department of Housing and Urban Development (HUD) under an urban development action grant or a community development block grant under the Housing and Community Development Act of 1974 (Public Law 93-383), as amended, and to charge interest thereon if contracted, provided that no such loan shall include any funds from any revenues other than the funds from the United States Department of Housing and Urban Development; to make all contracts and do all other acts in relation to the property and affairs of the municipality necessary to the exercise of its governmental, corporate and administrative powers; and to exercise such other or further powers as are otherwise conferred by law.

(5) (a) The governing authority of any municipality may establish an employer-assisted housing program to provide funds to eligible employees to be used toward the purchase of a home. This assistance may be applied toward the down payment, closing costs or any other fees or costs associated with the purchase of a home. The housing assistance may be in the form of a grant, forgivable loan or repayable loan. The governing authority of a municipality may contract with one or more public or private entities to provide assistance in implementing and administering the program and shall adopt rules and regulations regarding the eligibility of a municipality for the program and for the implementation and administration of the program. However, no general funds of a municipality may be used for a grant or loan under the program.

(b) Participation in the program established under this subsection (5) shall be available to any eligible municipal employee as determined by the governing authority of the municipality. Any person who receives financial assistance under the program must purchase a house and reside within certain geographic boundaries as determined by the governing authority of the municipality.

(c) If the assistance authorized under this subsection (5) is structured as a forgivable loan, the participating employee must remain as an employee of the municipality for an agreed upon period of time, as determined by the rules and regulations adopted by the governing authority of the municipality, in order to have the loan forgiven. The forgiveness structure, amount of assistance and repayment terms shall be determined by the governing authority of the municipality.

(6) The governing authority of any municipality may contract with a private attorney or private collection agent or agency to collect any type of delinquent payment owed to the municipality, including, but not limited to, past-due fees, fines and other assessments, or with the district attorney of the circuit court district in which the municipality is located to collect any delinquent fees, fines and other assessments. Any such contract debt may provide for payment contingent upon successful collection efforts or payment based upon a percentage of the delinquent amount collected; however, the entire amount of all delinquent payments collected shall be remitted to the municipality and shall not be reduced by any collection costs or fees. Any private attorney or private collection agent or agency contracting with the municipality under the provisions of this subsection shall give bond or other surety payable to the municipality in such amount as the governing authority of the municipality deems sufficient. Any private attorney with whom the municipality contracts under the provisions of this subsection must be a member in good standing of The Mississippi Bar. Any private collection agent or agency with whom the municipality contracts under the provisions of this subsection must meet all licensing requirements for doing business in the State of Mississippi. Neither the municipality nor any officer or employee of the municipality shall be liable, civilly or criminally, for any wrongful or unlawful act or omission of any person or business with whom the municipality has contracted under the provisions of this subsection. The Mississippi Department of Audit shall establish rules and regulations for use by municipalities in contracting with persons or businesses under the provisions of this subsection. If a municipality uses its own employees to collect any type of delinquent payment owed to the municipality, then from and after July 1, 2000, the municipality may charge an additional fee for collection of the delinquent payment provided the payment has been delinquent for ninety (90) days. The collection fee may not exceed twenty-five percent (25%) of the delinquent payment if the collection is made within this state and may not exceed fifty percent (50%) of the delinquent payment if the collection is made outside this state. In conducting collection of delinquent payments, the municipality may utilize credit cards or electronic fund transfers. The municipality may pay any service fees for the use of such methods of collection from the collection fee, but not from the delinquent payment. There shall be due to the municipality from any person whose delinquent payment is collected under a contract executed as provided in this subsection an amount, in addition to the delinquent payment, of not to exceed twenty-five percent (25%) of the delinquent payment for collections made within this state, and not to exceed fifty percent (50%) of the delinquent payment for collections made outside of this state.

(7) In addition to such authority as is otherwise granted under this section, the governing authority of any municipality may expend funds necessary to maintain and repair, and to purchase liability insurance, tags and decals for, any personal property acquired under the Federal Excess Personal Property Program that is used by the local volunteer fire department.

(8) In addition to the authority to expend matching funds under Section 21-19-65, the governing authority of any municipality, in its discretion, may expend municipal funds to match any state, federal or private funding for any program administered by the State of Mississippi, the United States government or any nonprofit organization that is exempt under 26 USCS Section 501(c)(3) from paying federal income tax.

(9) The governing authority of any municipality that owns and operates a gas distribution system, as defined in Section 21-27-11(b), and the governing authority of any public natural gas district are authorized to contract for the purchase of the supply of natural gas for a term of up to ten (10) years with any public nonprofit corporation which is organized under the laws of this state or any other state.

(10) The governing authority of any municipality may perform and exercise any duty, responsibility or function, may enter into agreements and contracts, may provide and deliver any services or assistance, and may receive, expend and administer any grants, gifts, matching funds, loans or other monies, in accordance with and as may be authorized by any federal law, rule or regulation creating, establishing or providing for any program, activity or service. The provisions of this subsection shall not be construed as authorizing any municipality or the governing authority of such municipality to perform any function or activity that is specifically prohibited under the laws of this state or as granting any authority in addition to or in conflict with the provisions of any federal law, rule or regulation.

(11) (a) In addition to such authority as is otherwise granted under this section, the governing authority of a municipality, in its discretion, may sell, lease, donate or otherwise convey property to any person or legal entity without public notice, without having to advertise for and accept competitive bids and without appraisal, with or without consideration, and on such terms and conditions as the parties may agree if the governing authority finds and determines, by resolution duly and lawfully adopted and spread upon its official minutes:

(i) The subject property is real property acquired by the municipality:

1. By reason of a tax sale;

2. Because the property was abandoned or blighted; or

3. In a proceeding to satisfy a municipal lien against the property;

(ii) The subject property is blighted and is located in a blighted area;

(iii) The subject property is not needed for governmental or related purposes and is not to be used in the operation of the municipality;

(iv) That the sale of the property in the manner otherwise provided by law is not necessary or desirable for the financial welfare of the municipality; and

(v) That the use of the property for the purpose for which it is to be conveyed will promote and foster the development and improvement of the community in which it is located or the civic, social, educational, cultural, moral, economic or industrial welfare thereof; the purpose for which the property is conveyed shall be stated.

(b) Any deed or instrument of conveyance executed pursuant to the authority granted under this subsection shall contain a clause of reverter providing that title to the property will revert to the municipality if the person or entity to whom the property is conveyed does not fulfill the purpose for which the property was conveyed and satisfy all conditions imposed on the conveyance within two (2) years of the date of the conveyance.

(c) In any such deed or instrument of conveyance, the municipality shall retain all mineral rights that it owns, together with the right of ingress and egress to remove same.

(12) The governing authority of any municipality may enter into agreements and contracts with any housing authority, as defined in Section 43-33-1, to provide extra police protection in exchange for the payment of compensation or a fee to the municipality.

(13) The governing authority of any municipality may reimburse the cost of an insured's deductible for an automobile insurance coverage claim if the claim has been paid for damages to the insured's property arising from the negligence of a duly authorized officer, agent, servant, attorney or employee of the municipality in the performance of his or her official duties, and the officer, agent, servant, attorney or employee owning or operating the motor vehicle is protected by immunity under the Mississippi Tort Claims Act, Section 11-46-1 et seq.

(14) The powers conferred by this section shall be in addition and supplemental to the powers conferred by any other law, and nothing contained in this section shall be construed to prohibit, or to prescribe conditions concerning, any practice or practices authorized under any other law.



§ 21-17-3 - Exercise of powers

The powers granted to municipalities by law shall be exercised by the governing authorities of such municipalities, in the manner provided by law.



§ 21-17-5 - Powers of governing authorities

(1) The governing authorities of every municipality of this state shall have the care, management and control of the municipal affairs and its property and finances. In addition to those powers granted by specific provisions of general law, the governing authorities of municipalities shall have the power to adopt any orders, resolutions or ordinances with respect to such municipal affairs, property and finances which are not inconsistent with the Mississippi Constitution of 1890, the Mississippi Code of 1972, or any other statute or law of the State of Mississippi, and shall likewise have the power to alter, modify and repeal such orders, resolutions or ordinances. Except as otherwise provided in subsection (2) of this section, the powers granted to governing authorities of municipalities in this section are complete without the existence of or reference to any specific authority granted in any other statute or law of the State of Mississippi. Unless otherwise provided by law, before entering upon the duties of their respective offices, the aldermen or councilmen of every municipality of this state shall give bond, with sufficient surety, to be payable, conditioned and approved as provided by law, in a penalty equal to five percent (5%) of the sum of all the municipal taxes shown by the assessment rolls and the levies to have been collectible in the municipality for the year immediately preceding the commencement of the term of office of said alderman or councilman; however, such bond shall not exceed One Hundred Thousand Dollars ($ 100,000.00). For all municipalities with a population more than two thousand (2,000) according to the latest federal decennial census, the amount of the bond shall not be less than Fifty Thousand Dollars ($ 50,000.00). Any taxpayer of the municipality may sue on such bond for the use of the municipality, and such taxpayer shall be liable for all costs in case his suit shall fail. No member of the city council or board of aldermen shall be surety for any other such member.

(2) Unless such actions are specifically authorized by another statute or law of the State of Mississippi, this section shall not authorize the governing authorities of municipalities to (a) levy taxes of any kind or increase the levy of any authorized tax, (b) issue bonds of any kind, (c) change the requirements, practices or procedures for municipal elections or establish any new elective office, (d) change the procedure for annexation of additional territory into the municipal boundaries, (e) change the structure or form of the municipal government, (f) permit the sale, manufacture, distribution, possession or transportation of alcoholic beverages, (g) grant any donation, or (h) without prior legislative approval, regulate, directly or indirectly, the amount of rent charged for leasing private residential property in which the municipality does not have a property interest.

(3) Nothing in this or any other section shall be construed so as to prevent any municipal governing authority from paying any municipal employee not to exceed double his ordinary rate of pay or awarding any municipal employee not to exceed double his ordinary rate of compensatory time for work performed in his capacity as a municipal employee on legal holidays. The governing authority of any municipality shall enact leave policies to ensure that a public safety employee is paid or granted compensatory time for the same number of holidays for which any other municipal employee is paid.

(4) The governing authority of any municipality, in its discretion, may expend funds to provide for training and education of newly elected or appointed municipal officials before the beginning of the term of office or employment of such officials. Any expenses incurred for such purposes may be allowed only upon prior approval of the governing authority. Any payments or reimbursements made under the provisions of this subsection may be paid only after presentation to and approval by the governing authority of the municipality.



§ 21-17-7 - Appropriation of funds

The governing authorities of municipalities shall have the power to appropriate the funds thereof for the current expenses of the municipality in the manner provided by law.



§ 21-17-9 - Amendment of municipal charter at behest of governing authority

When a municipality now existing, which has not adopted the code charter or commission form of government, but is governed by another charter, shall desire to amend its charter, the same may be done in this way: the mayor and board of aldermen, city council, or municipal authority, by whatever name known, may prepare, in writing, the desired amendment or amendments and have the same published for three (3) weeks in a legal newspaper published in the municipality, if there be one, and, if none, then by posting for said time in at least three (3) public places therein, after which the proposed amendment or amendments shall be submitted to the Governor, who shall submit the same to the Attorney General for his opinion. The publication of the amendment or amendments may be made as provided in Section 21-17-19. If the Attorney General is of the opinion that the proposed amendment or amendments are consistent with the Constitution and laws of the United States and the Constitution of this state, the Governor shall approve the proposed amendment or amendments. If, after publication is made, one-tenth (1/10) of the qualified electors of the municipality shall protest against the proposed amendments, or any of them, the Governor shall not approve the ones protested against until they shall be submitted to and ratified by a majority of the electors of the municipality voting in a special election. Amendments, when approved by the Governor, shall be recorded, at the expense of the municipality, in the office of the Secretary of State and upon the records of the mayor and board of aldermen, or other governing authorities of the municipality, and when so recorded shall have the force and effect of law. No amendment to the private or special charter of any municipality shall be adopted or approved when such amendment is in conflict with any of the provisions of this title expressly made applicable to municipalities operating under a private or special charter, or is in conflict with the provisions of any other legislation expressly made applicable to any such municipality.



§ 21-17-11 - Amendment of municipal charter at behest of electorate

It shall be lawful for any number, not less than twenty percent (20%) of the qualified electors of any municipality, by petition, to propose an amendment or amendments to the charter of such municipality not in conflict with the Constitution and laws of the United States, or the Constitution of this state. The said amendment or amendments shall be published for three (3) weeks prior to a special election in a newspaper published in the municipality, if there be one, and if not, by posting for said time in at least three (3) public places therein. The publication of the amendment or amendments may be made as provided in Section 21-17-19. If such election results in favor of any such amendment or amendments, then the amendment or amendments shall be submitted to the Governor, as is provided in Section 21-17-9, and the procedure therein outlined shall be followed, except that it shall not be necessary to republish such amendment or amendments, or resubmit such amendment or amendments for approval of the qualified electors.



§ 21-17-13 - Applicability of particular sections

The provisions of Sections 21-17-9 and 21-17-11, shall be applicable to all municipalities of this state, whether operating under a code charter, special charter, or the commission form of government, except in cases of conflict between the provisions of such sections and the provisions of the special charter of a municipality, or the law governing the commission form of government, in which cases of conflict the provisions of the special charter or the statutes relative to the commission form of government shall control.



§ 21-17-15 - Establishment of fiscal or financial department in certain municipalities; authority of director

Within the discretion of the governing authorities of any municipality having a population of seventy-five thousand (75,000) or more according to the latest federal decennial census, there may be established a fiscal or financial department and the director thereof shall be invested with the full authority to act in all financial matters for and on behalf of such municipality as the city clerk is now authorized to act in such matters.



§ 21-17-17 - Authority to set regular meeting dates

Notwithstanding the provisions of Sections 21-3-19, 21-5-13, 21-7-9 and 21-9-39, Mississippi Code of 1972, the governing authorities of any municipality may by ordinance duly adopted change the day of the week set by the appropriate section hereinabove as their regular monthly or bimonthly meeting date. Before the adoption of any such ordinance, the ordinance shall first be published once a week for at least three (3) consecutive weeks in a newspaper published in or having general circulation within the municipality. Once such regular meeting day has been changed, meetings shall be held as otherwise provided by law.



§ 21-17-19 - Publication of substance of public measure or amendment; content; full text to be posted

(1) Whenever a municipality is required by law to publish in a newspaper any public measure or amendment thereto, the substance of the public measure or amendment thereto may be printed in lieu of the full text of the public measure or amendment thereto, as provided in this Section. Such a public measure shall include, but shall not be limited to, an ordinance, resolution, amendment to a municipal charter or annual audit. The provisions of this section shall not apply to publication of the annual budget or amendments thereto; such publication shall be made as provided in Chapter 35, Title 21, Mississippi Code of 1972.

(2) The substance of the public measure or amendment thereto shall be an explanatory statement summarizing the full text of the public measure or amendment thereto, in which the chief purpose of the measure is explained in clear and unambiguous language. Such statement shall be prepared by the governing authorities of the municipality, and shall not exceed three hundred (300) words in length to the extent practicable.

(3) During the entire time of the publication of the explanatory statement in a newspaper, a copy of the full text of the public measure or amendment thereto shall be posted by the clerk of the municipality (a) at the city hall, (b) at the main public library in the municipality, or at the courthouse in the judicial district or county in which the municipality is located; and in addition, the clerk shall post such copy at least at one (1) other public place in the municipality. The clerk shall furnish any resident of the municipality a copy of the full text of the public measure or amendment thereto upon request, and this shall be stated in the publication of the explanatory statement.






Chapter 19 - HEALTH, SAFETY, AND WELFARE

§ 21-19-1 - General powers of municipal governing authorities; collection and disposal of garbage and rubbish

(1) The municipal governing authorities of any municipality shall have the power to make regulations to secure the general health of the municipality; to prevent, remove, and abate nuisances; to regulate or prohibit the construction of privy vaults and cesspools, and to regulate or suppress those already constructed; to compel and regulate the connection of all property with sewers and drains; to suppress hog pens, slaughterhouses and stockyards, or to regulate the same and prescribe and enforce regulations for cleaning and keeping the same in order; to regulate and prescribe and enforce regulations for the cleaning and keeping in order of warehouses, stables, alleys, yards, private ways, outhouses, and other places where offensive matter is kept or permitted to accumulate; and to compel and regulate the removal of garbage and filth beyond the corporate limits. The municipal governing authorities are further authorized to adopt and enforce regulations governing the disposal of garbage and rubbish in sanitary landfills owned or leased by the municipality, whether located within or outside of the corporate limits of the municipality, to the extent that such regulations are not in conflict with or prohibited by regulations of the Commission on Environmental Quality adopted under Section 17-17-27.

(2) After December 31, 1992, the governing body of any municipality in the state shall provide for the collection and disposal of garbage and the disposal of rubbish, and for that purpose the governing body shall have the power to:

(a) Establish, operate and maintain a garbage and/or rubbish collection and disposal system or systems;

(b) Acquire property, real or personal, by contract, gift or purchase, necessary or proper for the maintenance and operation of such system;

(c) Make all necessary rules and regulations for the collection and disposal of garbage and/or rubbish not in conflict with or prohibited by rules and regulations of the Commission on Environmental Quality adopted under Section 17-17-27 and, if it so desires, establish, maintain and collect rates, fees and charges for collecting and disposing of such garbage and/or rubbish; and

(d) In its discretion, enter into contracts, in the manner required by law, with individuals, associations or corporations for the establishment, operation and maintenance of a garbage or rubbish disposal system or systems, and/or enter into contracts on such terms as the municipal governing body thinks proper with any other municipality, county or region enabling the municipality to use jointly with such other municipality, county or region any authorized rubbish landfill or permitted sanitary landfill operated by the other municipality, other county or region.

As a necessary incident to such municipal governing authority's power and authority to establish, maintain and collect such rates, fees and charges for collecting and disposing of such garbage and/or rubbish, and as a necessary incident to such municipal governing authority's power and authority to establish, operate and maintain a garbage and/or rubbish disposal system or systems, the municipal governing authority of such municipality shall have the authority to initiate a civil action to recover any delinquent fees and charges for collecting and disposing of such rubbish, and all administrative and legal costs associated with collecting such fees and charges, in the event any person, firm or corporation, including any municipal corporation, shall fail or refuse to pay such fees and charges for collecting and disposing of garbage and/or rubbish; provided that such municipal governing authority may initiate such a civil action to recover such delinquent fees and charges whether or not such municipality has previously entered into a contract with such individual, firm or corporation, relating to the establishment, operation and maintenance of such garbage and/or rubbish disposal system or systems; provided further, that in a civil action to recover such delinquent fees and charges for collecting and disposing of such garbage and/or rubbish, and all administrative and legal costs associated with collecting such fees and charges, the municipality shall in all respects be a proper party to such suit as plaintiff and shall have the power to sue for and recover such unpaid fees and charges, and all administrative and legal costs associated with collecting such fees and charges from any person, firm or corporation, as may fail, refuse or default in the payment of such fees and charges.



§ 21-19-2 - Development of billing and collection system; defraying costs; increase in ad valorem tax; notice; joint and several liability of generator and property owner; liens

(1) (a) To defray the cost of establishing, operating and maintaining the system provided for in Section 21-19-1, the governing authority of a municipality may develop a system for the billing and/or collection of any fees or charges imposed on each person furnished garbage and/or rubbish collection and/or disposal service by the municipality or at the expense of the municipality. The governing authority of the municipality shall provide for the collection of the fees or charges.

(b) The governing authority of a municipality may enter into a contract upon mutual agreement with a public or private corporation, nonprofit corporation, planning and development district or a public agency, association, utility or utility district within the area receiving garbage and/or rubbish collection and/or disposal services from the municipality for the purpose of developing, maintaining, operating and administering a system for the billing and/or collection of fees or charges imposed by the municipality for garbage and/or rubbish collection and/or disposal services. The entity with whom the governing authority of a municipality contracts shall notify the governing authority of the municipality monthly of any unpaid fees or charges assessed under this section. Any entity that contracts to provide a service to customers, within the area being served by the municipality's garbage and/or rubbish collection and/or disposal system, may provide a list of its customers to the governing authority of the municipality upon the request of the governing authority.

(2) (a) To defray the cost of establishing and operating the system provided for in Section 21-19-1, the governing body of a municipality may levy an ad valorem tax not to exceed four (4) mills on all taxable property within the area served by the municipality's garbage and/or rubbish collection and/or disposal system. The service area may be comprised of incorporated and/or unincorporated areas within a county; however, no property shall be subject to this levy unless that property is within an area served by a municipality's garbage and/or rubbish collection and/or disposal system. The rate of the ad valorem tax levied under this section shall be shown as a line item on the notice of ad valorem taxes on taxable property owed by the taxpayer.

(b) In addition to or in lieu of any other method authorized to defray the cost of establishing and operating the system provided for in Section 21-19-1, the governing body of a municipality that has established a garbage and/or rubbish collection and/or disposal system may assess and collect fees or charges to defray the costs of such services. The governing authority may assess and collect the fees or charges from each single family residential generator of garbage and/or rubbish. The governing authority also may assess and collect such fees or charges from each industrial, commercial and multi-family residential generator of garbage and/or rubbish for any time period that the generator has not otherwise contracted for the collection of garbage and/or rubbish that is ultimately disposed of at a permitted or authorized nonhazardous solid waste management facility.

(c) Before the adoption of any resolution or ordinance to increase the ad valorem tax assessment or fees or charges authorized by this section, the governing authority of a municipality shall have published a notice advertising their intent to increase the ad valorem tax assessment or fees or charges authorized by this section. The notice shall specify the purpose of the proposed increase, the proposed percentage increase and the proposed percentage increase in total revenues for garbage and/or rubbish collection and/or disposal services or shall contain a copy of any resolution by the governing authority stating their intent to increase the ad valorem tax assessment or fees or charges authorized by this section. The notice shall be published in a newspaper having general circulation in the municipality for no less than three (3) consecutive weeks before the adoption of the order. The notice shall be in print no less than the size of eighteen (18) point and shall be surrounded by a one-fourth ( 1/4) inch black border. The notice shall not be placed in the legal section notice of the newspaper. There shall be no language in the notice inferring a mandate from the Legislature.

In addition to the requirement for publication of notice, the governing authority of a municipality shall notify each person furnished garbage and/or rubbish collection and/or disposal service of any increase in the ad valorem tax assessment or fees or charges authorized by this section. In the case of an increase of the ad valorem tax assessment, a notice shall be conspicuously placed on or attached to the first ad valorem tax bill on which the increased assessment is effective. In the case of an increase in fees or charges, a notice shall be conspicuously placed on or attached to the first bill for fees or charges on which the increased fees or charges are assessed. There shall be no language in any notice inferring a mandate from the Legislature.

(d) The governing authority of a municipality may adopt an ordinance authorizing the granting of exemptions from the fees or charges for certain generators of garbage and/or rubbish. The ordinance shall define clearly those generators that may be exempted and shall be interpreted consistently by the governing authority when determining whether to grant or withhold requested exemptions.

(e) The governing authority may borrow money for the purpose of defraying the expenses of the system in anticipation of:

(i) The tax levy authorized under this section;

(ii) Revenues resulting from the assessment of any fees or charges for garbage and/or rubbish collection and/or disposal; or

(iii) Any combination thereof.

(3) (a) Fees or charges for garbage and/or rubbish collection and/or disposal shall be assessed jointly and severally against the generator of the garbage and/or rubbish and against the owner of the property furnished the service. However, any person who pays, as a part of a rental or lease agreement, an amount for garbage and/or rubbish collection and/or disposal services shall not be held liable upon the failure of the property owner to pay such fees.

(b) Every generator assessed the fees or charges provided for and limited by this section and the owner of the property occupied by that generator shall be jointly and severally liable for the fees and/or charges so assessed. The fees or charges shall be a lien upon the real property offered garbage and/or rubbish collection and/or disposal service.

At the discretion of the governing body of the municipality, fees or charges assessed for the service may be assessed annually. If fees or charges are assessed annually, the fees or charges for each calendar year shall be a lien upon the real property offered the service beginning on January 1 of the next immediately succeeding calendar year. The person or entity owing the fees or charges, upon signing a form provided by the governing authority, may pay the fees or charges in equal installments.

If fees or charges so assessed are assessed on a basis other than annually, the fees or charges shall become a lien on the real property offered the service on the date that the fees or charges become due and payable.

No real or personal property shall be sold to satisfy any lien imposed under this section.

The municipality shall mail a notice of the lien, including the amount of unpaid fees or charges and a description of the property subject to the lien, to the owner of the property subject to the lien.

(c) The municipal governing body shall notify the county tax collector of any unpaid fees or charges assessed under this section within ninety (90) days after such fees or charges are due. Upon receipt of a delinquency notice, the tax collector shall not issue or renew a motor vehicle road and bridge privilege license for any motor vehicle owned by a person who is delinquent in the payment of fees or charges, unless such fees or charges, in addition to any other taxes or fees assessed against the motor vehicle, are paid.

(d) Liens created under this section may be discharged as follows:

(i) By filing with the municipal tax collector a receipt or acknowledgement, signed by the municipality, that the lien has been paid or discharged; or

(ii) By depositing with the municipal tax collector money equal to the amount of the claim, which money shall be held for the benefit of the municipality.



§ 21-19-3 - Controlling contagious or infectious diseases; establishing pesthouses

The governing authorities of municipalities shall have the power to make regulations to prevent the introduction and spread of contagious or infectious diseases; to make quarantine laws for that purpose, and to enforce the same within five miles of the corporate limits; and to establish pesthouses outside the corporate limits, and to provide for the support and government of the same.



§ 21-19-5 - Establishing hospitals, workhouses, and houses of correction

The governing authorities of municipalities shall have the power and authority to erect, establish and regulate hospitals, workhouses, and houses of correction in the corporate limits, or within three miles thereof, and to provide for the government and support of same.



§ 21-19-7 - Donating to hospitals and benevolent institutions

The governing authorities of municipalities shall have the power and authority to donate a sum, not to exceed One Hundred Dollars ($ 100.00) per month, to maintain a charity ward or wards in any hospital situated in the same county in which such municipality is located.

All municipalities within the several counties of this state bordering on the tidewater of the Gulf of Mexico, are hereby authorized and empowered, in the discretion of the proper authorities thereof, to appropriate such a sum of money as said authorities shall deem reasonable, to provide and maintain a charity ward or wards, in any of the hospitals in said municipalities, or, in the discretion of said authorities, to make and enter into contracts with any such hospitals for the treatment and care in such hospitals of the indigent sick of said municipalities, and to pay therefor out of the general fund of such municipalities such sum or sums, as shall be a reasonable and just compensation to said hospital.

In addition, the governing authorities of municipalities shall have the power and authority to donate and furnish free of charge lights, power and water from municipally-owned electric light and water plants to hospitals or benevolent institutions located within any such municipality.



§ 21-19-9 - Controlling running of animals at large; establishment of city pounds; cooperative agreements

The governing authorities of municipalities shall have the power to prevent or regulate the running at large of animals of all kinds, and to cause such as may be running at large to be impounded and sold to discharge the costs and penalties provided for the violation of such regulations and the expense of impounding and keeping and selling the same; to regulate and provide for the taxing of owners and harborers of dogs, and to destroy dogs running at large, unless such dogs have proper identification indicating that said dogs have been vaccinated for rabies; and to provide for the erection of all needful pens, pounds and buildings for the use of the municipality, within or without the municipal limits, and to appoint and confirm keepers thereof, and to establish and enforce rules governing the same.

The governing authorities of municipalities may enter into pacts, agreements or contracts with other municipalities to provide for cooperation in the use or erection of all pens, pounds and buildings to prevent or regulate the running at large of animals of all kinds.



§ 21-19-11 - Determination that property or parcel of land is menace; notification to property owner; hearing; cleaning private property; cost and penalty as assessment against property; appeal

(1) To determine whether property or parcel of land located within a municipality is in such a state of uncleanliness as to be a menace to the public health, safety and welfare of the community, a governing authority of any municipality shall conduct a hearing, on its own motion, or upon the receipt of a petition signed by a majority of the residents residing within four hundred (400) feet of any property or parcel of land alleged to be in need of the cleaning. Notice shall be provided to the property owner by:

(a) United States mail two (2) weeks before the date of the hearing mailed to the address of the subject property and to the address where the ad valorem tax notice for such property is sent by the office charged with collecting ad valorem tax; and

(b) Posting notice for at least two (2) weeks before the date of a hearing on the property or parcel of land alleged to be in need of cleaning and at city hall or another place in the municipality where such notices are posted.

Any notice required by this section shall include language that informs the property owner that an adjudication at the hearing that the property or parcel of land is in need of cleaning will authorize the municipality to reenter the property or parcel of land for a period of one (1) year after final adjudication without any further hearing if notice is posted on the property or parcel of land and at city hall or another place in the municipality where such notices are generally posted at least seven (7) days before the property or parcel of land is reentered for cleaning. A copy of the required notice mailed and posted as required by this section shall be recorded in the minutes of the governing authority in conjunction with the hearing required by this section.

If, at such hearing, the governing authority shall adjudicate the property or parcel of land in its then condition to be a menace to the public health, safety and welfare of the community, the governing authority, if the owner does not do so himself, shall proceed to clean the land, by the use of municipal employees or by contract, by cutting grass and weeds; filling cisterns; removing rubbish, abandoned or dilapidated fences, outside toilets, abandoned or dilapidated buildings, slabs, personal property, which removal of personal property shall not be subject to the provisions of Section 21-39-21, and other debris; and draining cesspools and standing water therefrom. The governing authority may by resolution adjudicate the actual cost of cleaning the property and may also impose a penalty not to exceed One Thousand Five Hundred Dollars ($ 1,500.00) or fifty percent (50%) of the actual cost, whichever is more. The cost and any penalty may become a civil debt against the property owner, and/or, at the option of the governing authority, an assessment against the property. The "cost assessed against the property" means either the cost to the municipality of using its own employees to do the work or the cost to the municipality of any contract executed by the municipality to have the work done, and administrative costs and legal costs of the municipality. For subsequent cleaning within the one-year period after the date of the hearing at which the property or parcel of land was adjudicated in need of cleaning, upon seven (7) days' notice posted both on the property or parcel of land adjudicated in need of cleaning and at city hall or another place in the municipality where such notices are generally posted, and consistent with the municipality's adjudication as authorized in this subsection (1), a municipality may reenter the property or parcel of land to maintain cleanliness without further notice or hearing no more than six (6) times in any twelve-month period with respect to removing abandoned or dilapidated buildings, slabs, dilapidated fences and outside toilets, and no more than twelve (12) times in any twenty-four-month period with respect to cutting grass and weeds and removing rubbish, personal property and other debris on the land, and the expense of cleaning of the property, except as otherwise provided in this section for removal of hazardous substances, shall not exceed an aggregate amount of Twenty Thousand Dollars ($ 20,000.00) per year, or the fair market value of the property subsequent to cleaning, whichever is more. The aggregate cost of removing hazardous substances will be the actual cost of such removal to the municipality and shall not be subject to the Twenty Thousand Dollar ($ 20,000.00) limitation provided in this subsection. The governing authority may assess the same penalty for each time the property or land is cleaned as otherwise provided in this section. The penalty provided herein shall not be assessed against the State of Mississippi upon request for reimbursement under Section 29-1-145, nor shall a municipality clean a parcel owned by the State of Mississippi without first giving notice.

(2) If the governing authority declares, by resolution, that the cost and any penalty shall be collected as a civil debt, the governing authority may authorize the institution of a suit on open account against the owner of the property in a court of competent jurisdiction in the manner provided by law for the cost and any penalty, plus court costs, reasonable attorney's fees and interest from the date that the property was cleaned.

(3) (a) If the governing authority declares that the cost and any penalty shall be collected as an assessment against the property, then the assessment above provided for shall be a lien against the property and may be enrolled in the office of the circuit clerk of the county as other judgments are enrolled, and the tax collector of the municipality shall, upon order of the board of governing authorities, proceed to sell the land to satisfy the lien as now provided by law for the sale of lands for delinquent municipal taxes. The lien against the property shall be an encumbrance upon the property and shall follow title of the property.

(b) (i) All assessments levied under the provisions of this section shall be included with municipal ad valorem taxes and payment shall be enforced in the same manner in which payment is enforced for municipal ad valorem taxes, and all statutes regulating the collection of other taxes in a municipality shall apply to the enforcement and collection of the assessments levied under the provisions of this section, including utilization of the procedures authorized under Sections 17-13-9(2) and 27-41-2.

(ii) All assessments levied under the provisions of this section shall become delinquent at the same time municipal ad valorem taxes become delinquent. Delinquencies shall be collected in the same manner and at the same time delinquent ad valorem taxes are collected and shall bear the same penalties as those provided for delinquent taxes. If the property is sold for the nonpayment of an assessment under this section, it shall be sold in the manner that property is sold for the nonpayment of delinquent ad valorem taxes. If the property is sold for delinquent ad valorem taxes, the assessment under this section shall be added to the delinquent tax and collected at the same time and in the same manner.

(4) All decisions rendered under the provisions of this section may be appealed in the same manner as other appeals from municipal boards or courts are taken.

(5) Nothing contained under this section shall prevent any municipality from enacting criminal penalties for failure to maintain property so as not to constitute a menace to public health, safety and welfare.



§ 21-19-12 - Lien amnesty for nonprofits and others interested in developing blighted real estate

(1) The governing authority of any municipality may forgive liens imposed on real property for the costs, fines, penalties and other assessments associated with the municipality's cleaning of real property pursuant to Section 21-19-11, Mississippi Code of 1972, subject to the following:

(a) The real property must be in a blighted condition if it has been vacant and in a deteriorated condition which necessitated the municipality's imposition of a lien in order to correct specific code violations.

(b) The liens imposed by the municipality must have been in existence and declared uncollectible for a period of at least two (2) years.

(c) The real property must be purchased by a nonprofit entity or for-profit developer and converted from its blighted condition. For purposes of this section, "nonprofit" entity means an association, organization, or corporation which is a nonprofit organization in accordance with Section 501(c) (3) of the Internal Revenue Code and provides proof of its tax exempt status. "For-profit developer" means an individual partnership or corporation other than the real property's owner who purchases property considered to be in blighted condition and converts it to productive use.

(d) The nonprofit entity or for-profit developer must have obtained the blighted estate for a sum not exceeding seventy percent (70%) of the real estate's appraised value.

(2) The for-profit developer or nonprofit entity must file an application with the municipality seeking lien amnesty. The application must include the following:

(a) The contract of sale;

(b) Appraisal reports from two (2) reputable real estate appraisers; and

(c) Plans for the real estate's development and anticipated use.

(3) The for-profit developer or nonprofit entity may be granted conditional lien amnesty and allowed eighteen (18) months to develop the blighted real property. For good cause shown, the municipality may allow the for profit developer or nonprofit entity an additional six (6) to twelve (12) months to develop the blighted property.

(4) If the blighted property remains undeveloped after eighteen (18) months and the municipality has not extended the period for development of the real estate, the nonprofit entity or for-profit developer must pay the principal amount of the municipality's lien plus interest at the rate of eight percent (8%) per annum.

(5) If the nonprofit entity or for-profit developer desires to sell or dispose of the real property prior to its development, the nonprofit entity or for-profit developer must first obtain the municipality's approval. If the municipality approves the sale or disposal of the real estate prior to development, the nonprofit entity or for-profit developer shall pay the principal amount of the lien on or before the closing date of the sale unless a subsequent purchaser of the blighted real property has applied for and been granted conditional lien amnesty.

(6) If a for-profit developer or nonprofit entity sells or disposes of the real property prior to development from its blighted condition without the municipality's approval, then the for-profit developer or nonprofit entity shall be liable to the city for the principal amount of the lien plus interest at the rate of eight percent (8%), and a penalty of One Thousand Five Hundred Dollars ($ 1,500.00) will also be assessed against the developer.

(7) Conditional lien amnesty may not be sold, conveyed, transferred or assigned.

(8) No lien imposed upon real property pursuant to the provisions of Section 21-19-11 shall be finally released until real property in a blighted condition has been developed according to plan.



§ 21-19-13 - Changes of streams and bridges; clean drainage ditches and prevent erosion; levying taxes to pay for authorized works

(1) The governing authorities of municipalities shall have the power to establish, alter and change the channels of streams or other water courses, and to bridge the same, whenever so to do will promote the health, comfort and convenience of the inhabitants of such municipality.

(2) The governing authorities of any municipality shall also have the power and authority to incur costs and pay necessary expenses in providing labor, materials and supplies to clean or clear drainage ditches, creeks or channels, whether on public or private property, and to incur costs and pay necessary expenses in providing labor, materials and supplies in order to prevent erosion where such erosion has been caused or will be caused by such drainage ditches, creeks or channels. This paragraph shall not impose any obligation or duty upon the municipality and shall not create any additional rights for the benefit of any owner of public or private property.

(3) No additional taxes shall be imposed for the works authorized under subsections (1) and (2) of this section until the governing authorities shall adopt a resolution declaring its intention to levy the taxes and establishing the amount of the tax levies and the date on which the taxes initially will be levied and collected. This date shall be the first day of a month but not earlier than the first day of the second month from the date of adoption of the resolution. Notice of the proposed tax levies shall be published once each week for at least three (3) weeks in a newspaper having a general circulation in the municipality. The first publication of the notice shall be made not less than twenty-one (21) days before the date fixed in the resolution on which the governing authorities propose to levy the taxes, and the last publication of the notice shall be made not more than seven (7) days before that date. If, within the time of giving notice, fifteen percent (15%) or two thousand five hundred (2,500), whichever is less, of the qualified electors of the municipality file a written petition against the levy of the taxes, then the taxes shall not be levied unless authorized by three-fifths ( 3/5) of the qualified electors of the municipality voting at an election to be called and held for that purpose.



§ 21-19-15 - Enacting police regulations

(1) The governing authorities of municipalities shall have power to make all needful police regulations necessary for the preservation of good order and peace of the municipality and to prevent injury to, destruction of, or interference with public or private property.

(2) The governing authority of a municipality shall have the power to regulate or prohibit any mill, laundry or manufacturing plant from operating whereby the soot, cinders or smoke therefrom, or the unnecessary noises thereof, may do damage to or interfere with the use or occupation of public or private property.

(3) The governing authority of a municipality shall have the power to prohibit or regulate the sale or use of firecrackers, roman candles, torpedoes, sky rockets, and any and all explosives commonly known and referred to as fireworks; the term "fireworks" shall not include toy pistols, toy canes, toy guns, other devices in which paper caps manufactured in accordance with United States Interstate Commerce Commission regulations for packing and shipping of toy paper caps are used, or toy pistol paper caps manufactured as provided herein, the sale and use of which shall be permitted at all times.

(4) The governing authority of a municipality may enact an ordinance specifying the manner and means by which a motor vehicle may be immobilized due to failure of the record title owner of the motor vehicle to pay traffic or parking fines totaling over Two Hundred Dollars ($ 200.00).

(5) The governing authority of a municipality may not enforce an ordinance regulating or restricting parking on any public street or roadway unless signage that adequately describes the parking regulation or restriction is posted within two hundred fifty (250) feet of the portion of the street or roadway where parking is regulated or restricted.



§ 21-19-17 - Restricting movements of individuals where public safety is endangered

The governing authorities of municipalities shall have the power to make regulations to protect property, health and lives and to enhance the general welfare of the community by restricting the movements of the citizens, or any group thereof, of such municipalities when there is eminent danger to the public safety because of freedom of movement thereof.



§ 21-19-19 - Regulating blind-tigers and disreputable places and practices

The governing authority of any municipality shall have the power to restrain, prohibit and suppress blind-tigers, bucket-shops, slaughterhouses, houses of prostitution, disreputable houses, hotels and motels renting rooms on an hourly basis, games and gambling houses and rooms, dance houses and rooms, keno rooms, and all kinds of indecency and other disorderly practices, and disturbance of the peace, and to provide for the punishment of the persons engaged therein.



§ 21-19-20 - Proceedings to demolish or seize abandoned houses or buildings used for sale or use of drugs or constituting public hazard or nuisance; authority to sell, transfer, convey or use abandoned houses or buildings for suitable municipal purposes

(1) (a) A municipality shall institute proceedings to have demolished or seized an abandoned house or building that is used for the sale or use of drugs. In addition, the governing authorities of a municipality may sell, transfer or otherwise convey or use an abandoned house or building for suitable municipal purposes. The local law enforcement authority of the municipality shall have documented proof of drug sales or use in the abandoned property before a municipality may initiate proceedings to have the property demolished or seized.

(b) (i) A municipality shall institute proceedings under this section to have an abandoned house or building demolished or seized if the governing authority of the municipality determines that the house or building is a menace to the public health and safety of the community and that it constitutes a public hazard and nuisance.

(ii) Upon the receipt of a petition requesting the municipality to demolish or seize an abandoned house or building that constitutes a public hazard and nuisance signed by a majority of the residents residing within four hundred (400) feet of the property, the governing authority of the municipality shall notify the property owner that the petition has been filed and that a date for a hearing on the petition has been set. Notice to the property owner shall be by United States mail, or if the property owner or the owner's address is unknown, publication of the notice shall be made twice each week during two (2) successive weeks in a public newspaper of the county in which the municipality is located; where there is no newspaper in the county, the notice shall be published in a newspaper having a general circulation in the state. The hearing shall be held not less than thirty (30) nor more than sixty (60) days after service or completion of publication of the notice. At the hearing, the governing authority shall determine whether the property is a menace to the public health and safety of the community which constitutes a public hazard and nuisance. If the governing authority determines that the property is a public hazard and nuisance, the municipality shall institute proceedings under subsection (2) of this section to demolish or seize the abandoned house or building.

(2) The municipality shall file a petition to declare the abandoned property a public hazard and nuisance and to have the property demolished or seized with the circuit clerk of the county in which the property or some part of the property is located. All of the owners of the property involved, and any mortgagee, trustee, or other person having any interest in or lien on the property shall be made defendants to the proceedings. The circuit clerk shall present the petition to the circuit judge who, by written order directed to the circuit clerk, shall fix the time and place for the hearing of the matter in termtime or vacation. The time of the hearing shall be fixed on a date to allow sufficient time for each defendant named to be served with process, as otherwise provided by law, not less than thirty (30) days before the hearing. If a defendant or other party in interest is not served for the specified time before the date fixed, the hearing shall be continued to a day certain to allow the thirty-day period specified.

(3) Any cost incurred by a municipality under this section for demolishing or seizing abandoned property shall be paid by the owners of the property.



§ 21-19-21 - Enacting fire regulations

The governing authorities of municipalities shall have the power to establish fire limits, and to regulate, restrain, or prohibit the erection of buildings made of sheet iron, wood, or any combustible material, within such limits as may be prescribed by ordinance, and to provide for the removal of the same at the expense of the owner thereof when erected contrary to the ordinances of the municipality. Such authorities shall have the power to regulate and prevent the storing of green hides and the carrying on of manufactures dangerous in causing or producing fires, injurious to health, or obnoxious or offensive to the inhabitants. Such authorities shall have the power to regulate the storage of powder, pitch, turpentine, resin, hemp, hay, cotton, and all other combustible and inflammable materials, and the storage of lumber in yards or on lots within the fire limits or as may be prescribed by ordinance. Such authorities shall have the power to regulate the use of lights and candles in stables, shops, and other places. Such authorities shall have the power to remove or prevent the construction of any fireplace, chimney, stove, oven, boiler, kettle, or any apparatus used in any house, building, manufactory, or business which may be dangerous in causing or producing fires. Such authorities shall have the power to direct the safe construction of deposits for ashes. Such authorities shall have the power to enter into and examine all dwelling houses, lots, yards, inclosures, and buildings of every description as well as other places, in order to ascertain whether any of them are in a dangerous state. Such authorities shall have the power to take down and remove buildings, walls, and superstructures that may become insecure or dangerous, and to require the owner of insecure or dangerous buildings, walls, and other erections to remove or render the same secure and safe at the cost of the owner of such property. Such authorities shall have the power to regulate and prescribe the manner and order the building of party, parapet, and fire-walls and party-fences, and to regulate and prescribe the construction and building of chimneys, smokestacks, and smoke and hot-air flues.



§ 21-19-23 - Entering mutual assistance pacts with other municipalities

The governing authorities of municipalities may enter into mutual assistance pacts or agreements with other municipalities in the assignment of personnel, equipment, supplies and material for the purposes of combatting fires and natural and enemy disasters, and of preventing and alleviating riots or civil disturbances of the peace and tranquility within such municipalities. This section shall be liberally construed to effect the purposes thereof.



§ 21-19-25 - Adoption, amendment and revision of building and other codes

Any municipality within the State of Mississippi may, in the discretion of its governing authority, adopt building codes, plumbing codes, electrical codes, gas codes, sanitary codes, or any other codes dealing with general public health, safety or welfare, or a combination of the same, by ordinance, in the manner prescribed in this section. Before any such code shall be adopted, it shall be either printed or typewritten, and it shall be presented in pamphlet form to the governing authority of the municipality at a regular meeting. The ordinance adopting the code shall not set out the code in full, but shall merely identify the same. The vote on passage of the ordinance shall be the same as on any other ordinances. After its adoption, the code shall be certified to by the mayor and clerk of the municipality, and shall be filed as a permanent record in the office of the clerk, who shall not be required to transcribe and record the same in the ordinance book as other ordinances. It shall not be necessary that the ordinance adopting the code or the code itself be published in full, but notice of the adoption of the code shall be given by publication in some newspaper of the municipality for one (1) time, or if there be no such newspaper, by posting at three (3) or more public places within the corporate limits, a notice in substantially the following form:

Notice is given that the city (or town or village) of , on the (give date of ordinance adopting code), adopted (state type of code and other information serving to identify the same) code.

If the governing authority of any municipality adopts or has adopted construction codes which do not have proper provisions to maintain up-to-date amendments, specifications in such codes for cements used in portland cement concrete shall be superseded by nationally recognized specifications referenced in any code adopted by the Mississippi Building Code Council.

All the provisions of this section shall apply to amendments and revisions of the code mentioned in this section. Any code adopted in accordance with this section shall not be in force for one (1) month after its passage, unless the municipal authorities in the ordinance authorize to the contrary. The provisions of this section shall be in addition and supplemental to any existing laws authorizing the adoption, amendment or revision of municipal ordinances or codes.

Notwithstanding any provision of this section to the contrary, any code adopted by a municipality before or after April 12, 2001, is subject to the provisions of Section 41-26-14(10).

Notwithstanding any provision of this section to the contrary, the governing authorities of each municipality in Jackson, Harrison, Hancock, Stone and Pearl River Counties shall enforce the requirements imposed under Section 17-2-1 as provided in such section.

The provisions of this section shall apply to all municipalities of this state, whether operating under the code charter, a special charter, commission form, or other form of government.



§ 21-19-27 - Compelling erection of barriers

The governing authorities of municipalities shall have the power to compel owners of property adjacent to walks and ways to erect and maintain railings, safeguards, and barriers along the same in all cases where construction, repair, or other building activities on such premises create a dangerous or hazardous condition, and in all other cases where danger or hazard is created by the act of the property owner.



§ 21-19-29 - Regulating ingress and egress of buildings

The governing authorities of municipalities shall have the power to regulate the entrances to public halls, churches, and buildings, and the way of ingress and egress to and from the same.



§ 21-19-31 - Regulation of public places, depots and common carriers

The governing authorities of municipalities shall have the power to regulate parks, public grounds, depots, depot grounds, and places for storage of freight and goods within the corporate limits. Said authorities shall have the power to compel railroads and other common carriers of passengers to furnish and maintain sanitary water toilets, where the municipality has a waterworks system, the facilities of which are available to said railroad or other common carrier, and in other cases to have a sanitary toilet, in their depots or stations. Said authorities shall have the power to provide for and regulate the construction and passage of railways and street railroads through the streets, avenues, alleys, lanes, and public grounds of the municipality.



§ 21-19-33 - Regulations of circuses, shows, theaters, and other amusements

The governing authorities of municipalities shall have the power to adopt reasonable ordinances for the regulation of circuses, shows, theaters, bowling alleys, concerts, theatrical exhibitions, skating rinks, pistol or shooting galleries, amusement parks and devices, and other similar things. Said authorities shall have the power and authority to regulate, prohibit, or suppress billiard tables, poolrooms, fortune-tellers, cane or knife racks, and slot machines and other gambling devices within the corporate limits. However, such governing authorities shall not be authorized to regulate, prohibit or suppress any gambling device, machine or equipment that is owned, possessed, controlled, installed, procured, repaired or transported within the corporate limits in accordance with subsection (4) of Section 97-33-7 or Section 75-76-34. In addition, such governing authorities shall not be authorized to regulate, prohibit or suppress the ownership and display of antique coin machines as defined in Section 27-27-12.



§ 21-19-35 - Regulation of transient vendors and photographers; power of counties and municipalities; application of county and municipal ordinances

The governing authorities of municipalities shall have the power to adopt reasonable ordinances for the regulation of transient vendors not inconsistent with the provisions of Sections 75-85-1 through 75-85-19. However, said authorities shall not have the power to declare residential solicitations by transient vendors who are citizens of the State of Mississippi, or who are agents of corporations domiciled in the State of Mississippi, or who are agents of foreign corporations qualified to do business in the State of Mississippi, to be a public nuisance or a misdemeanor, unless said transient vendors are not in compliance with Sections 75-85-1 through 75-85-19 or local regulations. Before transacting any business, all transient vendors shall furnish to the municipality wherein said business is to be transacted, a good and sufficient penal bond in an amount not to exceed Two Thousand Dollars ($ 2,000.00) conditioned that if said transient vendor shall comply with all of the provisions of the municipal ordinances relating to transient vendors said obligation shall be void, otherwise, to remain in full force and effect. Any ordinance adopted by the governing authority of a municipality under the provisions of this section shall control as to the area within such municipality, regardless of the existence of a county ordinance.



§ 21-19-37 - Regulation of "going-out-of-business" sales, "fire" sales, and similar sales

The governing authorities of any municipality within this state are hereby authorized and empowered to adopt ordinances in the manner now provided by law to regulate the sale of goods, wares, or merchandise within the corporate limits of such municipality, subject to the provisions hereinafter named.

Such governing body is hereby authorized and empowered to enact an ordinance requiring any person, firm, or corporation desiring to conduct a sale commonly known as bankruptcy, insolvent, liquidation, assignee's, receiver's, trustee's, adjuster's, wholesale, manufacturer's, or closing-out sale, or a sale of goods damaged by fire, smoke, or water, or otherwise, to file with such governing authorities a petition for the privilege of conducting such sale, showing:

(a) the nature of the sale and the length of time required by the petitioner for conducting said sale;

(b) whether or not it is the purpose of said petitioner to replenish his stock of goods, wares, and merchandise during the course of the sale, and to what extent it is proposed to replenish said stock;

(c) the place of sale and approximate value of goods to be sold.

Such governing authorities may provide for a privilege tax in any sum not in excess of One Hundred Dollars ($ 100.00) for the privilege of conducting such sale, and may provide that such privilege tax shall be good and valid only for the conduct of a sale of goods in the manner and at the time and place set forth and prescribed in the application for the privilege of conducting such sale.

Nothing in this section, however, shall be construed to authorize and empower municipal governing authorities to enact any ordinances to prevent or to interfere with any sale made by a trustee under a deed of trust or an assignment, or by sheriffs, constables, or other public or court officials, or by any other person or persons acting under the authority and/or direction of any court in the course of official duty, or by any duly licensed bona fide merchant of such municipality conducting a seasonal or special sale ordinarily conducted by merchants, or by any bona fide merchant who is closing out his stock of goods and advertises such sale to that effect, or by a bona fide merchant whose own stock of goods has been damaged by fire, smoke, water, or otherwise, and who advertises as such.

Such municipal governing authorities may, by ordinance, prescribe penalties for the violation of such ordinance and may make such violation of said ordinances punishable in the manner provided by law for the punishment of misdemeanors.

The provisions of this section shall apply to all municipalities of this state, whether operating under the code charter, a special charter, commission form, or other form of government.



§ 21-19-39 - Adoption of ordinances regulating sale at retail of goods and services on Sunday

(1) From and after July 1, 1986, the governing authorities of counties and municipalities may adopt, in the manner provided by law, ordinances regulating, restricting and prohibiting the sale of goods and services at retail on the day of the week commonly called "Sunday." Such ordinances may regulate, restrict or prohibit such sales by types and kinds of goods and services and may also regulate and restrict the hours during which such goods and services may be sold or offered for sale.

(2) All valid ordinances of any county or municipality regulating, restricting or prohibiting the sale of goods and services on Sunday adopted prior to July 1, 1986, pursuant to the authority granted by and in conformity with the provisions of any of the laws amended or repealed by Chapter 302, Laws of 1986, shall be and the same are hereby declared to be null and void from and after July 1, 1986; provided, however, any ordinance adopted under the provisions of any other laws of this state shall not be affected.



§ 21-19-41 - Contributing to support of federal food stamp program

Municipalities within the State of Mississippi are hereby authorized to contribute funds to the support of the federal food stamp program, operated under the direction of the United States Department of Agriculture, and administered in the State of Mississippi by the state department of public welfare. Contributions to the support of the federal food stamp program may be made by municipalities from general funds or from the proceeds of municipal sales taxes. However, no municipality shall establish a federal food stamp program where the county in which said municipality is situated has such a program in operation.



§ 21-19-43 - Encouraging establishment of industry

The governing authorities of municipalities shall have the power and authority to aid and encourage the establishment of manufactures and other new enterprises mentioned in Section 27-31-101, Mississippi Code of 1972, and gas works, water works, and cooperative rural electrification associations, but not railroads, within the corporate limits of municipalities, by exempting all tangible property used in or necessary to the operation thereof for such purposes from municipal taxation for a period not exceeding ten years as authorized by Sections 27-31-101 and 27-31-115, Mississippi Code of 1972, and as authorized by Section 192 of the Constitution of the State of Mississippi.



§ 21-19-44 - Supporting certain local economic development organizations

The municipal governing authorities of any municipality shall have the power and authority, in their discretion, to execute contracts and agreements with, and to appropriate, contribute and donate to, or expend budgeted funds for, local economic development organizations and designated Main Street programs.



§ 21-19-441 - Donating to Main Street Project, Incorporated

The governing authorities of any municipality in this state are authorized, in their discretion, to contribute, donate or appropriate annually out of any money in the treasury of the municipality, to the municipality's nonprofit corporation known as Main Street Project, Incorporated, for any economic development program or endeavor of the corporation, for the development of the municipality's central business district or for any lawful purpose of the municipality. Further, the governing authorities are authorized, in their discretion, to execute contracts and agreements and to expend municipal funds in support of any project sponsored by the corporation, the municipality or any other nonprofit corporation engaged in local economic development.



§ 21-19-45 - Donating to nonprofit civic and development corporations by certain municipalities

(1) Any municipality in the state having a population of less than five hundred according to the 1960 decennial census and being situated in a county bordering the State of Tennessee and having a 1960 population in excess of fifteen thousand but less than twenty thousand, and any municipality having a population according to the 1960 federal decennial census in excess of two thousand but less than two thousand two hundred and being in a county bordering the Pearl River and having an area in excess of eight hundred twenty-five square miles, and all municipalities located in counties with two judicial districts in which municipalities Mississippi Highway 35 runs and which have a population according to the latest available federal census in excess of three hundred forty-two but less than one thousand, acting by and through the mayor and board of aldermen, is authorized and empowered, in its discretion, to pay a sum not to exceed Two Hundred Twenty-Five Dollars ($ 225.00) per month to any nonprofit civic and development corporation organized and existing under the laws of the State of Mississippi for the purposes set forth herein.

(2) The funds shall be expended by said nonprofit corporation for the purpose of building, equipping, maintaining and operating a community park, a community house, tennis courts, bowling lanes, lakes, golf courses and swimming pools, for the acquisition of land and facilities to be used for the aforesaid purposes, for the purchase of land and the making of improvements thereon for industrial development, and for other public purposes, and for the repayment of loans secured for the purposes set forth herein.

(3) This section, without reference to any other statutes, shall be full and complete authority to expend the money for the purposes enumerated herein, and all powers necessary to be exercised by the mayor and board of aldermen in order to carry out the purposes of this section are herein expressly conferred on said mayor and board.

(4) The mayor and board of aldermen are further authorized and empowered to adopt any and all lawful resolutions, orders, and/or ordinances, and to do and perform any and all acts and things necessary and requisite to carry out the purposes of this section.



§ 21-19-46 - Donating to Court Appointed Special Advocates (CASA)

The governing authority of any municipality is authorized, in its discretion, to donate to any chapter of the Court Appointed Special Advocates (CASA) out of any funds in the municipal treasury; however, the cumulative sum of donations to a chapter may not exceed the amount generated in the municipality by one-fourth (1/4) mill on all of the taxable property within the municipality during the fiscal year in which the donations are made. Nothing in this section authorizes the imposition of additional tax.



§ 21-19-47 - Donating to support bands and orchestras

The governing authorities of municipalities shall have the power to appropriate funds each year in the amount that they may deem advisable, to be paid out of the treasury of such municipalities, toward aiding, supporting and maintaining a band or concert orchestra for the amusement and entertainment of the citizens of such municipalities.



§ 21-19-49 - Appropriation of funds or conveyance of buildings and property to school districts by local governments; contracts for provision of additional police protection for schools; off-duty law enforcement officers authorized to use public uniforms and equipment for school security purposes; municipalities authorized to donate to public school districts for certain purposes

(1) The governing authority of any municipality or the board of supervisors of any county are hereby authorized and empowered to appropriate money or dedicate and convey municipally-owned buildings and property or county-owned buildings and property, as the case may be, to the school district or districts situated within that municipality or county for the purpose of erecting, purchasing or otherwise providing the school building or a site for such school building of such school district, in cases where the governing authority or board of supervisors are of the opinion that the location of such school building within the corporate limits of the municipality or the county, or in close proximity thereto, will be of special benefit to the inhabitants of the municipality or county.

(2) Municipalities, municipal police departments and the sheriffs' departments may contract with the school board of any school district to provide additional Law Enforcement Officers Training Academy-certified police protection to said school district on such terms and for such reimbursement as the school district and the entity may agree in their discretion.

(3) The governing authority of any municipality or the board of supervisors of any county may allow off-duty municipal or county law enforcement officers who are hired individually for security purposes by the school district or districts within that municipality or county to use municipal or county law enforcement uniforms and equipment during such off-duty employment.

(4) The governing authority of any municipality, in its discretion, may donate funds, equipment or in-kind services to any school district located within the boundaries of the municipality to assist the voluntary character development or public service programs of that school district.



§ 21-19-51 - Donating to fair associations

The governing authorities of municipalities shall have the power and authority, in their discretion, to contribute, appropriate or donate to fair associations, domiciled in their respective county, a sum of money not to exceed Ten Thousand Dollars ($ 10,000.00) per annum for the purpose of advertising, displaying, exhibiting or promoting the agricultural or industrial resources of such municipality or its respective county. The expenditure of such money, when contributed, appropriated or donated, shall be under the control of the municipality, and such governing authorities are hereby authorized and empowered to appoint one or as many as three individuals, in their discretion, to represent the municipal authorities in the proper expenditure of such money for said purpose in conjunction with the fair association. Before contributing, appropriating or donating any money to any fair association, such governing authorities shall publish notice of their intention to contribute, appropriate or donate money to said fair association, giving the amount of, and the date of making said contribution, appropriation or donation, in some newspaper published in the municipality, or having a general circulation therein if none be there published, for three weeks ending not less than ten days prior to the making of any contribution, appropriation or donation. If, before the making of said contribution, appropriation or donation, twenty per centum of the adult taxpayers of the municipality shall petition against such contribution, appropriation or donation, then the said contribution, appropriation or donation shall not be made, unless authorized by a majority of the electors voting in an election to be ordered for that purpose. All of the expenses of publishing the notice herein provided for and of holding any election hereunder shall be paid out of the municipal treasury.



§ 21-19-53 - Donating to support historical museums by certain municipalities

The mayor and board of aldermen of any municipality wherein there is located an historic museum operated by an historical society on a nonprofit basis and which municipality is situated in a county bordered by the Mississippi River and having therein a national military park and a national military cemetery are hereby authorized and empowered to donate a sum not exceeding One Thousand Dollars ($ 1,000.00) per annum to such historic museum.



§ 21-19-55 - Donating to patriotic organizations

The council or board of aldermen of any municipality in the state is hereby authorized, in its discretion, to donate a sum not to exceed Five Thousand Dollars ($ 5,000.00) to build or aid any post of the American Legion or the chapter of the Daughters of the American Revolution, any chapter of the United Daughters of the Confederacy, or any post, unit or chapter of any patriotic organization within the county in building a memorial to the veterans of World Wars I and II, and a sum not to exceed One Thousand Dollars ($ 1,000.00) to aid in defraying the cost of the erection of suitable memorials to deceased soldiers, sailors, and marines of the late world wars. Such appropriation may be made even though no provision has been made therefor in the municipal budget.



§ 21-19-57 - Donating to American Red Cross

Any mayor and board of commissioners of any city and/or any mayor and board of aldermen of any municipality in this state, are hereby authorized and empowered, in their discretion, to donate annually, out of any moneys in the municipal treasury, to be drawn by warrant thereon, a sum not exceeding One Hundred Dollars ($ 100.00) per million of assessed valuation to the support of a local chapter of the American Red Cross, in said municipality.



§ 21-19-58 - Donating to Mississippi Burn Care Fund

The board of supervisors of any county, and the governing authorities of any municipality in the state, are authorized and empowered, in their discretion, to make contributions to the Mississippi Department of Health, or the University of Mississippi Medical Center after the Mississippi Burn Center is operational, for deposit to the Mississippi Burn Care Fund from the general fund or federal revenue sharing funds of such county or municipality wherein such funds may be available.



§ 21-19-59 - Donating to state colleges or universities for support of airport by certain municipalities

Every municipality of this state, in or near which a state university or other state-supported four-year college is now or hereafter may be located, in which there has been constructed or is contemplated, an airport for use by said university or college, as the case may be, may, in the discretion of its governing authorities, contribute funds and aid and assist by the donation of lands, furnishing of materials and labor, use of general municipal operating funds, or otherwise, in acquiring a site, erecting suitable buildings, and constructing, equipping, maintaining and operating an airport for use by the university or college, as the case may be, and for use by the general public in said municipality.



§ 21-19-61 - Advertising of municipal activities by certain municipalities

Any municipality in this state which has a population in excess of one hundred thousand people may set aside, appropriate and expend moneys for the purpose of advertising and bringing to the attention of the citizens of such municipality the reasons for and status of any municipal activity, litigation, franchise, proposed bond issue, and any other municipal matter about which it is for the best interest of the people that they be fully informed.

Such advertising and publicizing may be done by newspaper, magazine, radio, television, or by any combination of same, which in the judgment of the governing body of such municipality will be helpful toward advancing the moral, financial and other interests of such municipality.



§ 21-19-63 - Requiring maps of subdivisions to be furnished and approved; effect of dedication; easement declared abandoned

The governing authorities of municipalities may provide that any person desiring to subdivide a tract of land within the corporate limits shall submit a map and plat of such subdivision, and a correct abstract of title of the land platted, to said governing authorities, to be approved by them before the same shall be filed for record in the land records of the county. Where the municipality has adopted an ordinance so providing, no such map or plat of any such subdivision shall be recorded by the chancery clerk unless same has been approved by said governing authorities. In all cases where a map or plat of the subdivision is submitted to the governing authorities of a municipality, and is by them approved, all streets, roads, alleys and other public ways set forth and shown on said map or plat shall be thereby dedicated to the public use, and shall not be used otherwise unless and until said map or plat is vacated in the manner provided by law, notwithstanding that said streets, roads, alleys or other public ways have not been actually opened for the use of the public. If any easement dedicated pursuant to the provisions of this section for a street, road, alley or other public purpose is determined to be not needed for the public purpose, the easement may be declared abandoned, and ownership of the fee underlying the easement shall revert, regardless of the date of dedication, to the adjoining property owner or owners at the time of abandonment. Ownership of the easement shall extend to the centerline of said abandoned street, road or public way. Such abandonment and reversion shall not affect any private easements which might exist.



§ 21-19-65 - Matching funds for social and community service programs

The governing authorities of any municipality shall have the power to expend monies from the municipal general fund to match any other funds for the purpose of supporting social and community service programs including, but not limited to, juvenile residential treatment centers; juvenile and half-way houses; prenatal care facilities; child day care facilities; mentally ill and alcoholics half-way houses; child and adult emergency shelters; elderly home health aides programs.



§ 21-19-67 - Annual donations to chartered chapters of the Boys and Girls Clubs of America or the Young Men's Christian Association (YMCA), or to certain certified farmers' markets located within the municipality

The governing authority of any municipality in the state, in its discretion, is authorized to donate annually, out of any funds in the municipal treasury, to:

(a) Boys and Girls Club. Any chartered chapter of the Boys and Girls Clubs of America located within the municipality, provided that the cumulative sum of donations to all chapters within the municipality does not exceed the amount generated in the municipality by one-fourth (1/4) mill on all of the taxable property within the municipality, during the fiscal year in which the donations are made. Nothing in this paragraph authorizes the imposition of additional tax.

(b) Young Men's Christian Association (YMCA). Any chartered chapter of the YMCA located within the municipality, out of any funds in the treasury of the municipality, provided that the cumulative sum of donations to all chapters within the municipality does not exceed the amount generated in the municipality by one-fourth (1/4) mill on all of the taxable property within the municipality, during the fiscal year in which the donations are made. Nothing in this paragraph authorizes the imposition of additional tax.

(c) Farmers' markets. Any farmers' market that is certified by the Mississippi Department of Agriculture and Commerce and operating within the municipality, not to exceed the amount that would be generated from the levy of a one-fourth (1/4) mill ad valorem tax upon all taxable property in the municipality.



§ 21-19-69 - Donating to support certified farmers' market

The governing authorities of any municipality of this state, in their discretion, may donate annually out of any money in the municipal treasury, such sums as deemed advisable to support any farmers' market that is certified by the Mississippi Department of Agriculture and Commerce and operating within the municipality, not to exceed the amount that would be generated from the levy of a one-fourth (1/4) mill ad valorem tax upon all taxable property in the municipality.






Chapter 21 - POLICE AND POLICE DEPARTMENTS

GENERAL PROVISIONS

§ 21-21-1 - Marshal or chief of police; duties; bond

The marshal or chief of police shall be the chief law enforcement officer of the municipality and shall have control and supervision of all police officers employed by said municipality. The marshal or chief of police shall be an ex officio constable within the boundaries of the municipality, and he shall perform such other duties as shall be required of him by proper ordinance. Before performing any of the duties of his office, the marshal or chief of police shall give bond, with sufficient surety, to be payable, conditioned and approved as provided by law, in an amount to be determined by the municipal governing authority (which shall be not less than Fifty Thousand Dollars ($ 50,000.00)). The premium upon said bond shall be paid from the municipal treasury. If any marshal or chief of police shall fail to perform any of the duties of his office, it shall be the duty of the district attorney or county attorney upon receiving notice thereof to immediately file quo warranto proceedings against such official.

The provisions of this section shall be applicable to all municipalities of this state, whether operating under a code charter, special charter, or the commission form of government, except in cases of conflict between the provisions of this section and the provisions of the special charter of a municipality, or the law governing the commission form of government, in which case of conflict the provisions of the special charter or the statutes relative to the commission form of government shall control.



§ 21-21-3 - Police and night marshals

The governing authorities of municipalities shall have the power and authority to employ, regulate and support a sufficient police force or night marshals, to define the duties thereof, and to furnish and supply all suitable and necessary equipment therefor.



§ 21-21-5 - Purchasing dogs for use of police department

The governing authorities of any municipality in the state are hereby authorized and empowered, in their discretion, to purchase by negotiation or otherwise, any breed of dogs suitable for law enforcement purposes, and pay for same out of the proceeds derived from tax levies made for their support and maintenance. Said dogs may be furnished to the police or police department of said municipality to be used by them in the enforcement of the laws of said municipality and the State of Mississippi. The governing authorities may also appropriate and pay monthly such amounts as may be necessary to maintain and care for said law enforcement dogs.



§ 21-21-7 - Peace officers attending training schools; expenses

The governing authorities of municipalities shall have the power and authority, in their discretion, to pay the expenses of any municipal peace or police officer which said officer incurs in attending any recognized training school for peace and law enforcement officers. Such governing authorities are further authorized and empowered to pay the salaries of such municipal peace and police officers during the time when such officers are attending such training schools. This section shall also apply to any other municipal officer or employee attending any recognized training school beneficial to his particular employment.



§ 21-21-9 - Medical and hospital care for injured policemen

In all municipalities of this state maintaining a police department, the personnel of which department is actively and exclusively engaged in police duty, the governing authorities of such municipality may pay out of the general fund of said municipality reasonable hospital and medical expenses for any member of said police department on account of any occupational disease contracted or for any accident sustained by said member by reason of his service or discharge of his duty in said department. The governing authorities of such city shall be the sole judge as to whether such illness or such injury was contracted or sustained in the line of duty of any such employee, and the reasonableness of said expenses.



§ 21-21-11 - Purchase of certain insurance for police; payment of premiums

The governing authorities of any municipality having a population in excess of 140,000 people by virtue of the 1960 census are hereby authorized to purchase insurance coverage to protect members of the police force working under the direction of the municipal authorities, against any suit or claims growing out of any action of such policemen guilty of false arrest, false imprisonment, false or improper service of process, malicious prosecution or any other claim resulting from such officers' performance of official duties.

Such municipal authorities shall have the right to pay, out of the general fund of such municipality any premiums which may become due on the aforesaid insurance policies.






RECIPROCAL LAW ENFORCEMENT ASSISTANCE BETWEEN MUNICIPALITIES DURING CIVIL EMERGENCIES

§ 21-21-31 - Declaration of legislative findings

The legislature finds that the availability of law enforcement officers to a municipality in a state of civil emergency is of a statewide concern, and that it is in the public interest that municipalities needing additional law enforcement officers in a state of civil emergency be able to procure such additional law enforcement officers through reciprocal assistance from other municipalities.



§ 21-21-33 - Definitions

"Municipality" as used in Sections 21-21-31 through 21-21-41 means any city, town, or village as defined in Section 21-1-1. "Law enforcement officer" as used herein means any policeman.



§ 21-21-35 - Powers of municipality to provide assistance

Any municipality shall have the power by resolution or order of its governing body to make provision for or to authorize its mayor or chief administrative officer or chief of police to make provision for its regularly employed law enforcement officers to assist any other municipality, when in the opinion of the mayor or other officer authorized to declare a state of civil emergency in such other municipality, there exists in such other municipality a need for the services of additional law enforcement officers to protect the health, life and property of such other municipality, its inhabitants, and the visitors thereto, by reason of riot, unlawful assembly characterized by the use of force and violence, or threat thereof by three (3) or more persons acting together or without lawful authority, or during time of natural disaster or man-made calamity.

Any municipality shall have the power to send law enforcement officers of its municipality on loan to assist other municipalities in the state in undercover work or as a special agent to combat crime. The chief administrative officer or chief of police of a municipality shall have the power to assist other chief administrative officers or chiefs of police upon a written or oral request from such municipalities; provided, however, that an oral request must be followed by a written authorization. In addition, any municipality may loan any law enforcement officer to any other law enforcement agency of the state or of any political subdivision of the state for drug enforcement purposes, the expense of the officer to be paid by the agency to which the officer is assigned.



§ 21-21-37 - Powers of law enforcement officer while in another municipality

While any law enforcement officer regularly employed as such in one municipality is in the service of another municipality pursuant to Sections 21-21-31 through 21-21-41, he shall be a peace officer of such other municipality and be under the command of the law enforcement officer therein who is in charge in that municipality, with all the powers of a regular law enforcement officer in such other municipality, as fully as though he were within the municipality where regularly employed and his qualification, respectively, for office where regularly employed shall constitute his qualification for office in such other municipality, and no other oath, bond, or compensation need be made.



§ 21-21-39 - Rights of law enforcement officer while in another municipality

Any law enforcement officer who is ordered by the official designated by the governing body of any municipality to perform police or peace duties outside the territorial limits of the municipality where he is regularly employed as such officer, shall be entitled to the same wage, salary, pension, and all other compensation and all other rights for such service, including injury or death benefits, as though the service had been rendered within the limits of the municipality where he is regularly employed. He shall also be paid for any reasonable expenses of travel, food, or lodging that he may incur while on duty outside such limits.



§ 21-21-41 - Payments to law enforcement officer; reimbursement to the regularly employing municipality

All wage and disability payments, pension payments, damage to equipment and clothing, medical expense, and expenses of travel, food, and lodging shall be paid by the municipality regularly employing such law enforcement officer. Upon making such payments, the municipality that furnished the services shall, when it so requests, be reimbursed by the municipality whose authorized official requested the services out of which the payments arose. Each such municipality is hereby expressly authorized to make such payments and reimbursements notwithstanding any provision in its charter or ordinances to the contrary.









Chapter 23 - MUNICIPAL COURTS

§ 21-23-1 - Municipal courts established

There shall be a municipal court in all municipalities of this state. Wherever the words "police court" or "police justice" appear in the laws of this state, they shall mean municipal court or municipal judge, respectively.



§ 21-23-3 - Appointment of municipal judge and prosecuting attorney in certain municipalities

In all municipalities having a population of ten thousand (10,000) or more, according to the latest available federal census, there shall be a municipal judge and a prosecuting attorney, who shall be appointed by the governing authorities of the municipality at the time provided for the appointment of other officers. The municipal governing authorities may appoint one (1) additional municipal judge, who shall exercise the same authority and prerogatives of the office, regardless of the presence or absence of the other municipal judge. Except as otherwise provided in Section 21-23-5, a municipal judge shall be a qualified elector of the county in which the municipality is located and shall be an attorney at law. Such municipal judges and prosecuting attorney shall receive a salary, to be paid by the municipality, and to be fixed by the governing authorities of the municipality.

In any proceeding in which a conflict of interest arises for the prosecuting attorney, or any other reason dictates that he recuse himself, the mayor of the municipality may appoint a special prosecuting attorney for that particular proceeding. Such special prosecuting attorney shall be compensated for his services in the same manner and amount as allowed under Section 21-23-7 for appointed counsel for indigent persons.

Provided, however, the governing authorities of any municipality having a population in excess of ten thousand (10,000) persons according to the latest available federal census and situated in a county having an area in excess of nine hundred thirty-five (935) square miles and having a county court may, in their discretion, follow the provisions as set out in Section 21-23-5 for municipalities having a population of less than ten thousand (10,000).

Provided, further, the governing authorities of any municipality having a population in excess of fifty thousand (50,000) according to the latest federal decennial census may, in their discretion, provide for the appointment of not more than ten (10) municipal judges for said municipality, each of whom shall exercise the same authority and prerogatives of their office, regardless of the presence or absence of the other municipal judges.



§ 21-23-5 - Appointment of municipal judge in certain municipalities; qualifications

In any municipality having a population of less than ten thousand (10,000) according to the latest available federal census, it shall be discretionary with the governing authorities of the municipality as to whether or not a municipal judge or a prosecuting attorney, or both, shall be appointed. If the authorities of any municipality having a population of less than twenty thousand (20,000) according to the latest available federal census appoint a municipal judge, he shall be an attorney licensed in the State of Mississippi or a justice court judge of the county in which the municipality is located. The mayor or mayor pro tempore shall not serve as a municipal judge.



§ 21-23-7 - Powers and duties of municipal judge; mayor serving as municipal judge

(1) The municipal judge shall hold court in a public building designated by the governing authorities of the municipality and may hold court every day except Sundays and legal holidays if the business of the municipality so requires; provided, however, the municipal judge may hold court outside the boundaries of the municipality but not more than within a sixty-mile radius of the municipality to handle preliminary matters and criminal matters such as initial appearances and felony preliminary hearings. The municipal judge shall have the jurisdiction to hear and determine, without a jury and without a record of the testimony, all cases charging violations of the municipal ordinances and state misdemeanor laws made offenses against the municipality and to punish offenders therefor as may be prescribed by law. Except as otherwise provided by law, criminal proceedings shall be brought by sworn complaint filed in the municipal court. Such complaint shall state the essential elements of the offense charged and the statute or ordinance relied upon. Such complaint shall not be required to conclude with a general averment that the offense is against the peace and dignity of the state or in violation of the ordinances of the municipality. He may sit as a committing court in all felonies committed within the municipality, and he shall have the power to bind over the accused to the grand jury or to appear before the proper court having jurisdiction to try the same, and to set the amount of bail or refuse bail and commit the accused to jail in cases not bailable. The municipal judge is a conservator of the peace within his municipality. He may conduct preliminary hearings in all violations of the criminal laws of this state occurring within the municipality, and any person arrested for a violation of law within the municipality may be brought before him for initial appearance. The municipal court shall have jurisdiction of any case remanded to it by a circuit court grand jury. The municipal court shall have civil jurisdiction over actions filed pursuant to and as provided in Title 93, Chapter 21, Mississippi Code of 1972, the Protection from Domestic Abuse Act.

(2) In the discretion of the court, where the objects of justice would be more likely met, as an alternative to imposition or payment of fine and/or incarceration, the municipal judge shall have the power to sentence convicted offenders to work on a public service project where the court has established such a program of public service by written guidelines filed with the clerk for public record. Such programs shall provide for reasonable supervision of the offender and the work shall be commensurate with the fine and/or incarceration that would have ordinarily been imposed. Such program of public service may be utilized in the implementation of the provisions of Section 99-19-20, and public service work thereunder may be supervised by persons other than the sheriff.

(3) The municipal judge may solemnize marriages, take oaths, affidavits and acknowledgments, and issue orders, subpoenas, summonses, citations, warrants for search and arrest upon a finding of probable cause, and other such process under seal of the court to any county or municipality, in a criminal case, to be executed by the lawful authority of the county or the municipality of the respondent, and enforce obedience thereto. The absence of a seal shall not invalidate the process.

(4) When a person shall be charged with an offense in municipal court punishable by confinement, the municipal judge, being satisfied that such person is an indigent person and is unable to employ counsel, may, in the discretion of the court, appoint counsel from the membership of The Mississippi Bar residing in his county who shall represent him. Compensation for appointed counsel in criminal cases shall be approved and allowed by the municipal judge and shall be paid by the municipality. The maximum compensation shall not exceed Two Hundred Dollars ($ 200.00) for any one (1) case. The governing authorities of a municipality may, in their discretion, appoint a public defender(s) who must be a licensed attorney and who shall receive a salary to be fixed by the governing authorities.

(5) The municipal judge of any municipality is hereby authorized to suspend the sentence and to suspend the execution of the sentence, or any part thereof, on such terms as may be imposed by the municipal judge. However, the suspension of imposition or execution of a sentence hereunder may not be revoked after a period of two (2) years. The municipal judge shall have the power to establish and operate a probation program, dispute resolution program and other practices or procedures appropriate to the judiciary and designed to aid in the administration of justice. Any such program shall be established by the court with written policies and procedures filed with the clerk of the court for public record. Subsequent to original sentencing, the municipal judge, in misdemeanor cases, is hereby authorized to suspend sentence and to suspend the execution of a sentence, or any part thereof, on such terms as may be imposed by the municipal judge, if (a) the judge or his or her predecessor was authorized to order such suspension when the sentence was originally imposed; and (b) such conviction (i) has not been appealed; or (ii) has been appealed and the appeal has been voluntarily dismissed.

(6) Upon prior notice to the municipal prosecuting attorney and upon a showing in open court of rehabilitation, good conduct for a period of two (2) years since the last conviction in any court and that the best interest of society would be served, the court may, in its discretion, order the record of conviction of a person of any or all misdemeanors in that court expunged, and upon so doing the said person thereafter legally stands as though he had never been convicted of the said misdemeanor(s) and may lawfully so respond to any query of prior convictions. This order of expunction does not apply to the confidential records of law enforcement agencies and has no effect on the driving record of a person maintained under Title 63, Mississippi Code of 1972, or any other provision of said Title 63.

(7) Notwithstanding the provisions of subsection (6) of this section, a person who was convicted in municipal court of a misdemeanor before reaching his twenty-third birthday, excluding conviction for a traffic violation, and who is a first offender, may utilize the provisions of Section 99-19-71, to expunge such misdemeanor conviction.

(8) In the discretion of the court, a plea of nolo contendere may be entered to any charge in municipal court. Upon the entry of a plea of nolo contendere the court shall convict the defendant of the offense charged and shall proceed to sentence the defendant according to law. The judgment of the court shall reflect that the conviction was on a plea of nolo contendere. An appeal may be made from a conviction on a plea of nolo contendere as in other cases.

(9) Upon execution of a sworn complaint charging a misdemeanor, the municipal court may, in its discretion and in lieu of an arrest warrant, issue a citation requiring the appearance of the defendant to answer the charge made against him. On default of appearance, an arrest warrant may be issued for the defendant. The clerk of the court or deputy clerk may issue such citations.

(10) The municipal court shall have the power to make rules for the administration of the court's business, which rules, if any, shall be in writing filed with the clerk of the court and shall include the enactment of rules related to the court's authority to issue domestic abuse protection orders pursuant to Section 93-21-1 et seq.

(11) The municipal court shall have the power to impose punishment of a fine of not more than One Thousand Dollars ($ 1,000.00) or six (6) months' imprisonment, or both, for contempt of court. The municipal court may have the power to impose reasonable costs of court, not in excess of the following:

Dismissal of any affidavit, complaint or charge

in municipal court.............................................$ 50.00

Suspension of a minor's driver's license in lieu of

conviction.....................................................$ 50.00

Service of scire facias or return "not found"........................$ 20.00

Causing search warrant to issue or causing prosecution

without reasonable cause or refusing to cooperate

after initiating action.......................................$ 100.00

Certified copy of the court record....................................$ 5.00

Service of arrest warrant for failure to answer

citation or traffic summons....................................$ 25.00

Jail cost per day.........................................................

actual jail cost paid by the municipality but not to exceed $ 35.00

Service of court documents related to the filing of a petition

or issuance of a protection from domestic abuse order under

Title 93, Chapter 21, Mississippi Code of 1972.................$ 25.00

Any other item of court cost.........................................$ 50.00

No filing fee or such cost shall be imposed for the bringing of an action in municipal court.

(12) A municipal court judge shall not dismiss a criminal case but may transfer the case to the justice court of the county if the municipal court judge is prohibited from presiding over the case by the Canons of Judicial Conduct and provided that venue and jurisdiction are proper in the justice court. Upon transfer of any such case, the municipal court judge shall give the municipal court clerk a written order to transmit the affidavit or complaint and all other records and evidence in the court's possession to the justice court by certified mail or to instruct the arresting officer to deliver such documents and records to the justice court. There shall be no court costs charged for the transfer of the case to the justice court.

(13) A municipal court judge shall expunge the record of any case in which an arrest was made, the person arrested was released and the case was dismissed or the charges were dropped or there was no disposition of such case.



§ 21-23-8 - Bail; purpose; forfeiture; judgment nisi and bench warrant; revocation of authority of surety to write bail bonds upon final judgment; setting of bail

(1) (a) The purpose of bail is to guarantee appearance and a bail bond shall not be forfeited for any other reason.

(b) (i) If a defendant in any criminal case, proceeding or matter fails to appear for any proceeding as ordered by the municipal court, then the court shall order the bail forfeited and a judgment nisi and a bench warrant issued at the time of nonappearance. The clerk of the municipal court shall notify the surety of the forfeiture by writ of scire facias, with a copy of the judgment nisi and bench warrant attached thereto, within ten (10) working days of such order of judgment nisi either by personal service or by certified mail. Failure of the clerk to provide the required notice within ten (10) working days shall constitute prima facie evidence that the order should be set aside.

(ii) 1. The judgment nisi shall be returnable for ninety (90) days from the date of issuance. If during that period the defendant appears before the municipal court, or is arrested and surrendered, then the judgment nisi shall be set aside. If the surety produces the defendant or provides to the municipal court reasonable mitigating circumstances upon such showing, then the forfeiture shall not be made final. If the forfeiture is made final, a copy of the final judgment shall be served on the surety within ten (10) working days by either personal service or certified mail.

2. Reasonable mitigating circumstances shall be that the defendant is incarcerated in another jurisdiction; that the defendant is hospitalized under a doctor's care; that the defendant is in a recognized drug rehabilitation program; that the defendant has been placed in a witness protection program, in which case it shall be the duty of any agency placing the defendant into a witness protection program to notify the municipal court and the municipal court to notify the surety; or any other reason justifiable to the municipal court.

(2) If a final judgment is entered against a surety licensed by the Department of Insurance and has not been set aside after ninety (90) days, or later if such time is extended by the municipal court issuing the judgment nisi, then the municipal court shall order the department to revoke the authority of the surety to write bail bonds. The Commissioner of Insurance shall, upon notice of the municipal court, notify the surety within five (5) working days of receipt of the order of revocation. If after ten (10) working days of the notification the revocation order has not been set aside by the municipal court, then the commissioner shall revoke the authority of the surety and all agents of the surety and shall notify the sheriff of every county of such revocation.

(3) If within eighteen (18) months of the date of the final forfeiture the defendant appears for municipal court, is arrested or surrendered to the municipal court, or if the defendant is found to be incarcerated in another jurisdiction and a hold order placed on the defendant, then the amount of bail, less reasonable extradition cost, excluding attorney fees, shall be refunded by the municipal court upon application by the surety.

(4) (a) The municipal judge shall set the amount of bail for persons charged with offenses in municipal court and may approve the bond or recognizance therefor.

(b) In instances where the municipal judge is unavailable and has not provided a bail schedule or otherwise provided for the setting of bail, it is lawful for any officer or officers designated by order of the municipal judge to take bond, cash, property or recognizance, with or without sureties, in a sum to be determined by the officer, payable to the municipality and conditioned for the appearance of the person on the return day and time of the writ before the court to which the warrant is returnable, or in cases of arrest without a warrant, on the day and time set by the court or officer for arraignment, and there remain from day to day and term to term until discharged.

(c) All bonds shall be promptly returned to the court, together with any cash deposited, and be filed and proceeded on by the court in a case of forfeiture. The chief of the municipal police or a police officer or officers designated by order of the municipal judge may approve bonds or recognizances.

(d) All bonds and recognizances in municipal court where the municipal court shall have the jurisdiction to hear and determine the case may be made payable to the municipality and shall have the effect to bind the principal and any sureties on the bond or recognizance until they shall be discharged by due course of law without renewal.



§ 21-23-9 - Municipal judge pro tempore

In any municipality where a municipal judge is appointed or elected, the governing authorities shall have the power and authority to appoint a municipal judge pro tempore who shall have the same powers and qualifications for office as the municipal judge and shall perform all duties of the municipal judge in the absence of such municipal judge or if such municipal judge is unable to serve for any reason. In the event a municipal judge pro tempore is not appointed or is absent or unable for any reason to serve, any justice court judge of the county or municipal judge of another municipality may serve in his place with the same power and authority upon designation by the municipal judge. Any municipality that appoints a municipal judge pro tempore in the absence of a municipal judge or has a justice court judge serve in the absence of a municipal court judge, as provided in this section, is authorized to compensate that municipal judge pro tempore or justice court judge in the same manner and amount as the municipality provides for the appointed or elected municipal judge who is absent.



§ 21-23-11 - Clerk of the court

The clerk of the municipality shall be the clerk of the municipal court, unless the governing authorities shall otherwise elect. The clerk of the court shall attend the sittings of the court in person or by duly appointed deputies, and he shall be under the direction of the municipal judge. The governing authorities may authorize the municipal judge to appoint other municipal employees as deputy clerks of the court to assist the clerk of the court in the conduct of the court's responsibilities or the governing authorities may appoint deputy clerks of the court. The authorization to appoint and/or appointment of deputy clerks of the court shall be entered in the minutes of the municipality. A police officer of the municipality may be the clerk of the court or a deputy clerk of the court. The governing authorities shall provide for the training of court personnel.

The clerk of the court shall keep permanent dockets, upon which all cases shall be entered; said docket shall contain the style of the case and the nature of the charge against an accused, and the names of witnesses for the prosecution and defendant. The clerk of the court shall also keep a minute record in which all orders and judgments shall be entered. One (1) record may serve as both the docket record and minute record. The clerk of the court or deputy clerk of the court shall issue all process from the court, except arrest warrants or process for the seizure of persons and property, and shall administer the collection of all fines, penalties, fees and costs imposed by the court and deposit all collections with the municipal treasurer or equivalent officer. The clerk of the court shall purchase all dockets, minute record, stationery and other supplies for the municipal court, and have the account allowed by the municipal judge; the order allowing the same shall be entered upon the minutes, and the municipal authorities shall pay the same. The clerk of the court and deputy clerks of the court shall have power to take acknowledgments, administer any oaths required by law to be taken by any person, and take affidavits charging any crime against the municipality or state.

When the municipal judge is unavailable, persons charged with the commission of misdemeanor violations within the municipality may be brought before the clerk of the court for initial appearances required by the Mississippi Uniform Criminal Rules of Circuit Court Practice where the clerk of the court has satisfactorily completed a course of training and education on this subject conducted by the Mississippi Judicial College of the University of Mississippi Law Center and the municipal judge has established written guidelines and procedures for the clerk of the court to discharge this function. Such guidelines shall be entered in the minutes of the court and be deemed a public record and made available to defendant or counsel.



§ 21-23-12 - Training and education program for municipal court clerks; instruction by Mississippi Judicial College; certificate of completion; compliance with Section 9-1-46

(1) Every person appointed as clerk of the municipal court shall be required annually to attend and complete a comprehensive course of training and education conducted or approved by the Mississippi Judicial College of the University of Mississippi Law Center. Attendance shall be required beginning with the first training seminar conducted after said clerk is appointed.

(2) The Mississippi Judicial College of the University of Mississippi Law Center shall prepare and conduct a course of training and education for municipal court clerks of the state. The course shall consist of at least twelve (12) hours of training per year. After completion of the first year's requirement, a maximum of six (6) hours training, over and above the required twelve (12) hours, may be carried forward from the previous year. The content of the course of training and when and where it is to be conducted shall be determined by the judicial college. A certificate of completion shall be furnished to those municipal court clerks who complete such course, and each certificate shall be made a permanent record of the minutes of the board of aldermen or city council in the municipality from which the municipal clerk is appointed.

(3) Upon the failure of any person appointed as clerk of the municipal court to file the certificate of completion as provided in subsection (2) of this section, within the first year of appointment, such person shall then not be allowed to carry out any of the duties of the office of clerk of the municipal court and shall not be entitled to compensation for the period of time during which such certificate remains unfiled.

(4) After August 1, 2015, and each year thereafter, the Administrative Office of Courts shall notify the judicial college of the name of any municipal court clerk who has not complied with the requirements of Section 9-1-46. The Mississippi Judicial College shall not provide such clerk with a certificate of completion of course work until such time that the Administrative Office of Courts has reported that the clerk is in compliance with the requirements of Section 9-1-46. Further, the Administrative Office of Courts shall report the names of all noncompliant clerks to the State Auditor and to the mayor of the municipality that employs the clerk.



§ 21-23-13 - Executive officer of the court

The marshal or chief of police of the municipality shall be the executive officer of the municipal court. He shall attend the sittings of the court in person or by duly appointed deputies, and he shall be under the direction of the municipal judge. Any police officer of the municipality may be an ex officio deputy marshal. The marshal or chief of police shall execute all process by himself or deputy and do whatever else may be required of him by the court in the line of his duty.



§ 21-23-15 - Court officers shall not receive fees or costs

Neither the municipal judge, the marshal or chief of police, any police officer, or any other officer, shall receive any fees or costs in any case in the municipal court.



§ 21-23-19 - Disposition of parking violations

In enforcing the penalty prescribed for violation of all laws and ordinances in regard to parking of vehicles, it shall not be necessary to name any person in a traffic ticket issued for such violation. A traffic ticket attached to the unlawfully parked vehicle shall be sufficient to require the appearance of the operator unlawfully parking such vehicle in the municipal court at the time stated in such traffic ticket. In cases where the name of the operator of an unlawfully parked vehicle is unknown, the owner of record of the unlawfully parked vehicle shall, as a matter of law, be presumed to be the operator of such vehicle and may be charged with such violation. No arrest shall be made for failure of the operator or owner to appear in response to said traffic ticket, except on affidavit and issuance of an arrest warrant. Except in cases where an arrest warrant is issued, it shall not be necessary to enter such cases on the municipal court docket nor to enter final judgment thereon in the minute book of said court. Except as otherwise provided in Section 27-19-56, Mississippi Code of 1972, in enforcing the penalty prescribed for violation of all laws and ordinances in regard to parking of vehicles, no person's driver's license shall be suspended or revoked.



§ 21-23-20 - Intermittent sentences for misdemeanor convictions

Upon conviction of any person of a misdemeanor in a municipal court of this state, the municipal court judge shall be authorized, in his discretion, to sentence such person to:

(a) A period of time in jail to be served either on weekends only;

(b) Other periods of time during the week wherein such offender may not be engaged in gainful employment; or

(c) A specified number of days in jail with a provision for the release of such offender for the purpose of engaging in gainful employment at such times as the offender is actually gainfully employed, whether self-employed or otherwise.

In addition, the court may, in its discretion, sentence any convicted person to split periods of incarceration; and the court shall not be required to order such offender to serve a sentence of imprisonment all in one period but may suspend the sentence from time to time.



§ 21-23-21 - Applicability of chapter

The provisions of Sections 21-23-1 through 21-23-19 shall be applicable to all municipalities of this state whether operating under a code charter, special charter, or the commission form of government, except in cases of conflict between the provisions of said sections and the provisions of the special charter of a municipality, or the law governing the commission form of government, in which cases of conflict the provisions of the special charter or the statutes relative to the commission form of government shall control. The provisions of this chapter are cumulative to other applicable laws of this state.



§ 21-23-23 - Municipal Court Collections Fund created; purpose; source of funds

(1) There is created in the State Treasury a special fund to be known as the Municipal Court Collections Fund, which shall be administered by the Department of Revenue. The purpose of the fund shall be to provide support for salaries of municipal court personnel, for the purchase, operation and maintenance of software and equipment, for facility planning and improvement, and for other expenses incurred for the purpose of collecting fines and assessments within the municipal court system. Monies in the fund shall be expended by the Department of Revenue, upon appropriation by the Legislature. The fund shall be a continuing fund, not subject to fiscal-year limitations, and shall consist of:

(a) Monies appropriated by the Legislature for the purposes of funding the Municipal Court Collections Program;

(b) The interest accruing to the fund;

(c) Monies received under the provisions of Section 99-19-73;

(d) Monies received from the federal government;

(e) Donations; and

(f) Monies received from such other sources as may be provided by law.

(2) The Department of Revenue shall promulgate rules and procedures relating to the administration of the special fund and the disbursement of monies in the fund to participating municipalities. The Department of Revenue shall promulgate rules and procedures to insure that the municipal court system of a participating municipality practices proper and effective collection procedures for the collection of fines and other assessments. If a municipality uses its own employees to collect delinquent fines and other assessments owed to the municipality, then it may use monies from the fund to defray the costs associated with these collection actions. In addition, the governing authority of a participating municipality shall contract with a private attorney or private collection agent or agency to collect delinquent criminal fines and other assessments as provided in Section 21-17-1(6) in order to qualify for monies from the fund. The maximum amount that a municipality may receive from the special fund shall be an amount equal to the deposits made into the fund by that municipality, less five percent (5%) to be retained by the Department of Revenue to defray the costs of administering the special fund. Interest earned on the special fund and any additional monies deposited into the fund shall remain in the fund and shall be used for the benefit of the Department of Revenue, at the discretion of the Commissioner of Revenue. Notwithstanding the preceding provision, the Department of Revenue is authorized to award excess monies in the Municipal Court Collections Fund as a grant to participating municipalities so long as the use of those funds are consistent with the purpose of the Municipal Court Collections Program.






Chapter 25 - FIRE DEPARTMENTS AND FIRE DISTRICTS

GENERAL PROVISIONS

§ 21-25-1 - Fire marshal

The governing authorities of municipalities shall have the power to appoint a fire marshal, who may be the mayor, or any member of the governing authority of the municipality, or the city or town marshal. The fire marshal shall have the power to remove and keep away from the vicinity of any fire all idle and suspicious persons lurking near the same. He shall have the power to compel any person present to aid in the extinguishment of such fire or the preservation of property exposed to the danger of such fire and to aid in preventing goods from being purloined thereat. He shall also have such powers and duties as may be prescribed by ordinance.



§ 21-25-3 - Establishment and maintenance of fire departments; reimbursement of training expenses

(1) The governing authorities of municipalities shall have the power to provide for the prevention and extinguishment of fires, to organize, establish, operate, and maintain fire and hook and ladder companies, to provide for and maintain a fire department and system, and to regulate the same. The governing authorities shall have the power to allow the fire department to attend and help to extinguish a fire outside the city limits.

(2) No fire fighter whose training expenses have been reimbursed to or paid by the political subdivision employing the fire fighter shall leave the employ of the political subdivision for not less than two (2) years after completion of the reimbursed training, unless the reimbursed expenses are paid by the new employer to the political subdivision which reimbursed or paid such expenses. The amount to be paid shall be determined on a pro rata basis based upon when the fire fighter leaves the political subdivision within the two-year period. Defined training expenses are related to minimum standards training, as established by the Mississippi Fire Personnel Minimum Standards and Certification Board which were incurred and include salary, tuition, travel expenses of the employee as well as personnel cost related to the training incurred during the employee's absence.



§ 21-25-5 - Fire departments authorized to go outside municipal limits; liability

The fire departments, including the apparatus and all vehicles of such departments, are hereby authorized to use the roads, highways, streets and alleys outside the corporate limits of such municipalities owning and operating such fire fighting and fire prevention equipment, for the purpose of aiding in the extinguishing and prevention of fires or in the alleviating of damages or injuries caused by tornadoes or other casualties in locations outside the corporate limits of such municipalities. For the purpose of expediting the extinguishment or prevention of fires and of aiding in the rescue of persons or preventing other damage to either persons or property in such locations outside the corporate limits of such municipalities or in cities, towns, or villages located and situated beyond the corporate limits of such municipalities owning such equipment, such fire departments are hereby extended the right of way, or priority in use, over the public roads, highways, streets and alleys of the state and counties whether such roads, highways, streets or alleys are maintained by the state, counties, cities, towns, or villages.

To further effectuate and put into force and effect the purposes of this section, such municipalities owning and operating said equipment are hereby declared free of any liability on account of injury to persons or damage to property in going to and from such locations outside the corporate limits when engaged in the extinguishing and prevention of fires or in the alleviating of damages or injuries caused by tornadoes or other casualties, it being the purpose of this section that such municipalities aiding other municipalities or residents of the State of Mississippi located outside the corporate limits of such municipalities shall be entitled to all the benefits and immunities, both from civil and criminal prosecution, as are now enjoyed by such municipalities within their own respective corporate limits. This section shall be liberally construed to effect the purposes thereof.



§ 21-25-7 - Hours of work for firemen limited; report to be made to state rating bureau

In all municipalities of this state maintaining a paid fire department, the personnel of which department is actively and exclusively engaged in fire duty, no member of such department, exclusive of the chief officer, shall be required to remain on active duty for an entire twenty-four hours. The personnel of such fire department shall be divided into two platoons, or shifts, one to perform duty in the daytime and the other to perform duty in the nighttime, but neither platoon, or shift, shall be required to remain on active duty in any event for more than fourteen hours per day, except in cases of urgent and extreme necessity.

Each municipality coming within the provisions of this section shall immediately submit to the Mississippi state rating bureau the set-up and organization of its fire department which will be necessary in order to comply with the provisions of this section and which can be effected without employing more than one additional fireman. Such municipality shall require of said rating bureau a ruling as to whether or not such a set-up and organization of its fire department would adversely affect the present insurance rating of such municipality; if said rating bureau in answer to such request shall give a written ruling in the affirmative the municipality requesting such ruling shall be exempt from the provisions of this section.



§ 21-25-9 - Medical and hospital care for injured firemen

In all municipalities of this state maintaining a paid or volunteer fire department, the personnel of which department is actively and exclusively engaged in fire duty, the governing authorities of such municipality may pay out of the general fund of such municipality reasonable hospital and medical expenses for any member of said fire department on account of any occupational disease contracted or for any accident sustained by said member by reason of his service or discharge of his duty in said department. The governing authorities of such city shall be the sole judge as to whether such illness or such injury was contracted or sustained in the line of duty of any such employee, and the reasonableness of said expenses.



§ 21-25-11 - Purchase of certain insurance for firemen; payment of premiums

The governing authorities of any municipality having a population in excess of 140,000 people by virtue of the 1960 census are hereby authorized to purchase insurance coverage to protect firemen working under the direction of the municipal authorities, against any suit or claims growing out of any action of such firemen guilty of false arrest, false imprisonment, false or improper service of process, malicious prosecution or any other claim resulting from such officers' performance of official duties.

Such municipal authorities shall have the right to pay out of the general fund of such municipality any premiums which may become due on the aforesaid insurance policies.






FIRE DISTRICTS

§ 21-25-21 - Creation

The governing authorities of any municipality are hereby authorized to create, by ordinance, a fire district within or adjoining such municipality when petitioned so to do by a majority of the owners of property, either real or personal, located within such proposed fire district. After the creation of the fire district such governing authorities shall cause the ordinance creating such fire district to be published three weeks in some newspaper in such municipality, or the county in which the municipality is located, and at the next regular meeting of the governing authorities after such three weeks' publication, they shall declare such territory to be a fire district as provided by this section. Such governing authorities shall have full power to contract for laying water mains and any other pipes or connections to the water mains to be used in said fire district, and for the establishment and maintenance of fire service therein.



§ 21-25-23 - Inclusion of state institution of higher learning

The governing authorities of any municipality are hereby authorized, when petitioned so to do by the board of trustees of state institutions of higher learning, to create, by ordinance, a fire district encompassing the area adjoining such municipality on which a part or all of a state institution of higher learning is located, after the creation of which such governing authorities and the board of trustees of state institutions of higher learning shall have full power to contract for laying of water mains and any other pipes or connections to the water mains to be used in said fire district, and for the establishment and maintenance of fire service therein. However, no such governing authority shall have the power either to promulgate or enforce any charge, rule or regulation upon said district without first having received the ratification and consent of the board of trustees of state institutions of higher learning as reflected by the minutes of said trustees.



§ 21-25-25 - Consolidated fire districts

The governing authorities of any two or more municipalities may, in their discretion, contract to create a consolidated fire district, which shall consist of the whole, or a part, of the territory of such municipalities joining therein. Such contract entered into by the governing authorities of such municipalities shall embrace all of the essential terms, and shall state the amount to be contributed by each participating municipality, and the control and operation of same. An ordinance containing the contract as to control of equipment, supervision of the district, and the amount of money to be contributed by each municipality, shall be passed by the governing authorities of all participating municipalities in the same form and substance. Such ordinance shall be duly published as now required by law, and shall go into effect unless twenty per cent of the qualified electors of one of the participating municipalities shall petition against same and file said petition with the proper clerk on or before the next regular meeting of said governing authorities, to be held not less than fifteen days thereafter. If such petition be duly filed, said governing authorities may either cancel said prior ordinance or order an election on said question. Said ordinance shall go into effect immediately if a majority of the qualified electors voting in said election vote therefor; otherwise, said ordinance shall remain void and of no effect, and no like ordinance shall be passed within four years thereafter.

Such consolidated fire district shall be given a name, and the supervision of protecting said district shall be vested in the governing authorities of the municipality decided upon and stated in the ordinance creating the consolidated fire district. The governing authorities of the municipalities in a consolidated fire district created under the provisions of this section shall have the same powers and duties as the governing authorities in any other fire district.



§ 21-25-27 - Levy by special assessment within district to pay for service

The municipal governing authorities are vested with full power to raise the levy on the property, both personal and real, by special assessment within such fire district sufficient to pay for laying such water mains, and to meet the contracted annual rental for such service. Such authorities shall have all power to enforce and collect said taxes as provided by statutes empowering municipalities to collect special assessments, and it shall be done in the same general way and may be assessed at any time and cover such length of time as the governing authorities may deem proper.



§ 21-25-29 - Extension of service; abandonment

The said governing authorities shall have power to declare an extension of such service to any adjacent territory, within or adjoining such municipality, upon petition of a majority of the property owners in such proposed added territory. In like manner, upon petition of a majority of the property owners residing therein, such fire districts may be abandoned and discontinued by the governing authorities of the municipalities involved.



§ 21-25-31 - Acquisition of plant and equipment

Any municipality authorized to establish a fire district may purchase or construct any waterworks plant or other plant or equipment necessary for the establishment or maintenance of fire service in such fire district. Such municipality may issue the bonds of such fire district, as now provided by law, for the purpose of securing funds to be used for the purchase or construction of such plant. Such municipality may pay or retire such bonds from taxes annually levied on the taxable property of such district, as provided for in Section 21-25-27.






MUNICIPAL FIRE PROTECTION FUND [REPEALED]

§§ 21-25-41 through 21-25-45 - Repealed

Repealed, by Laws, 1982, ch. 351, § 19, eff from and after July 1, 1982.






INTERLOCAL AGREEMENTS BETWEEN MUNICIPALITIES AND RURAL WATER ASSOCIATIONS

§ 21-25-51 - Purpose; interlocal agreements authorized

(1) It is the purpose of Sections 21-25-51 through 21-25-59 to permit the governing authorities of any municipality and a rural water association operating within the corporate limits of the municipality to make the most efficient use of their powers in upgrading their respective water systems for the purpose of improving local fire protection by enabling them to cooperate and to contract with each other on a basis of mutual advantage and thereby provide services and facilities in a manner that will accord best with geographic, economic, population and other factors influencing the needs and development of the fire protection of local communities.

(2) The governing authorities of any municipality may enter into an interlocal agreement with any rural water association operating within the corporate limits of the municipality for the purpose of constructing, new construction or upgrading the water system of the municipality or the water association, or both, for the purpose of improving the fire protection of the municipality.



§ 21-25-53 - Approval by resolution; power, authority and responsibilities

(1) No interlocal agreement made under Sections 21-25-51 through 21-25-59 shall be entered into by any municipality or rural water association without the approval by resolution on the minutes of the governing authorities of the municipality and the rural water association.

(2) No power, authority and responsibility may be exercised under Sections 21-25-51 through 21-25-59 by the governing authorities of any municipality or rural water association which it would not have authority to exercise otherwise pursuant to the law controlling such municipality or association.

(3) Any power, authority or responsibility exercised or capable of being exercised by the governing authorities of any municipality of this state may be exercised and carried out jointly with the governing authorities of any rural water association.



§ 21-25-55 - Contents of agreement

Any agreement made under the provisions of Sections 21-25-51 through 21-25-59 shall specify the following:

(a) Its duration.

(b) Its purpose or purposes.

(c) The precise organization, composition, nature and powers of any separate legal or administrative entity created thereby; the specific citation of statutory authority vested in each of the governing authorities of the municipality and rural water association which are to be a party to the agreement.

(d) The manner of financing, staffing and supplying the joint or cooperative undertaking and of establishing and maintaining a budget therefore; provided, that the treasurer and the disbursing officer of either the municipality or the association, or both, shall be designated in the agreement to receive, disburse and account for all funds of the joint undertaking as a part of the duties of the officer or officers.

(e) The permissible method or methods to be employed in accomplishing the partial or complete termination or amendment of the agreement and for disposing of property upon such partial or complete termination or amendment.

(f) The provision for administration, through a joint board or other appropriate means, of the joint or cooperative undertaking in the event that the agreement does not or may not establish a separate administrative body or legal entity to conduct the joint or cooperative undertaking. In the case of a joint board, both the governing authorities of the municipality and the rural water association shall be represented.

(g) The manner of acquiring, holding and disposing of real and personal property used in the joint or cooperative undertaking in the event that the agreement does not or may not establish a separate administrative body or legal entity to conduct the joint or cooperative undertaking.

(h) Any other necessary and proper matters.



§ 21-25-57 - Bonded and floating indebtedness; appropriations; supplying goods and services

The governing authorities of any municipality entering into an interlocal agreement with a rural water association operating within the corporate limits of the municipality pursuant to Sections 21-25-51 through 21-25-59 may incur bonded and floating indebtedness, including general obligation indebtedness as authorized by Sections 21-33-301 through 21-33-329 and may appropriate funds for the purpose and in the manner prescribed by law without regard to whether the activities and improvements authorized under Section 21-25-51 to be financed by such debt or appropriation are within or without the corporate limits of the municipality. The governing authorities of the municipality may sell, lease, grant or otherwise supply goods and services to the rural water association which is a party to the interlocal agreement or the administrative body or legal entity created to operate the joint or cooperative undertaking.



§ 21-25-59 - Price of newly constructed or upgraded water system

After a water system has been constructed or upgraded pursuant to the provisions of Sections 21-25-51 through 21-25-59, the municipality which reimbursed or paid a rural water system for the cost of such construction or upgrading shall not be charged with the costs of such construction or upgrade upon its purchase of the water system. The price of such newly constructed or upgraded water system shall be reduced by an amount equal to the costs paid by the municipality to the rural water system for such construction or upgrading of the water system.









Chapter 27 - PUBLIC UTILITIES AND TRANSPORTATION

GENERAL PROVISIONS

§ 21-27-1 - No franchise or right to be exclusive, without compensation, or longer than 25 years

No municipality shall have the power to grant to any person, firm or corporation any exclusive franchise or any exclusive right to use or occupy the streets, highways, bridges, or public places in such municipality for any purpose. No municipality shall grant, renew, or extend any such franchise, privilege or right, without compensation or for any longer period than twenty-five years.

The provisions of this section shall be applicable to all municipalities of this state, whether operating under a code charter, special charter, or the commission form of government, except in cases of conflict between the provisions of this section and the provisions of the special charter of a municipality, or the law governing the commission form of government, in which cases of conflict the provisions of the special charter or the statutes relative to the commission form of government shall control.



§ 21-27-3 - Poles, posts and wires

The governing authorities of municipalities shall have the power to grant the right for the erection of telegraph, electric light, or telephone poles, posts and wires along and upon any of the streets, alleys, or ways of the municipality, and change, modify, and regulate the same. However, such privilege shall not be exclusive, and no such privilege shall be granted for a longer term than twenty-five years.



§ 21-27-5 - Pipes, conduits and pipe lines

The governing authorities of municipalities shall have the power to grant to any person, corporation, or association, on such terms and conditions as the governing authorities may prescribe, the use of the streets, alleys and other public grounds for the purpose of laying, constructing, repairing and maintaining gas, water, sewer, or steam pipes, or conduits for electric light, telegraph and telephone lines, and pipe lines for the purpose of transporting crude oil, crude petroleum, kerosene, gasoline, and other commodities transportable by pipe line. However, such franchise, right-of-way or privilege of any character whatsoever shall not be granted for a longer period than twenty-five years, and such privilege shall not be exclusive.



§ 21-27-7 - Waterworks

The governing authorities of municipalities shall have the power to erect, purchase, maintain and operate waterworks, and to regulate the same, to prescribe the rates at which water shall be supplied to the inhabitants, and to acquire by purchase, donation or condemnation, in the name of the municipality, suitable grounds, within or without the corporate limits, upon which to erect waterworks, and also the right-of-way to and from such works and the right-of-way for laying water pipes within the corporate limits, and from such waterworks to the municipality, and to extend such right-of-way from time to time. The governing authorities shall have the power to contract with any person for the maintenance and operation of waterworks. Said authorities shall have the power to contract with any person for the erection and maintenance of waterworks for a term not exceeding twenty-five (25) years, fixing water rates in the contract subject to municipal regulations. A contract for the erection or purchase of waterworks shall not, however, be entered into until submitted to a vote of the qualified electors and approved by a majority of those voting. A contract for maintenance under which the person who will perform such maintenance is wholly or partially responsible for fixing water rates shall not be entered into until submitted to a vote of the qualified electors and approved by a majority of those voting. It shall be unlawful for any municipally owned waterworks to supply water free of charge, or in any amount less than the fixed charges, to any person, firm or corporation, except as is expressly authorized by law.



§ 21-27-9 - Testing of water, electric and gas meters; authority to prosecute persons for tampering with meters

If, upon complaint of any citizen or citizens interested, the governing authorities of any municipality find that there is reasonable ground for believing that any meter or meters intended to measure or register the quantity of water, electric light or power, or gas supplied or furnished by any individual, company or corporation to the municipality or its inhabitants is or are measuring or registering incorrectly or excessively or is or are of a less candle power or degree of brilliancy than required by contract, such governing authorities may employ an expert, who shall examine and test said meter or meters, or said light or lights, as the case may be, and report back to said governing authorities, notice of the time and place of the proposed test or tests being first given to all parties interested. If such examination or test shall show the fact that said meter or meters measure or register incorrectly or excessively, or that said light or lights are of a less candle power or brilliancy than required by contract, then all expenses of such examination and test incurred by said municipal governing authorities shall be charged against and collected back from said individual, company or corporation supplying or furnishing such water, electric light or power, or gas, as the case may be, and such penalties may be imposed as the municipal ordinances may provide.

The governing authorities of any municipality are authorized to prosecute any person tampering with electric, gas or water meters as provided in Section 97-25-3.






MUNICIPALLY OWNED UTILITIES

§ 21-27-11 - Definitions

Whenever used in Sections 21-27-11 through 21-27-69:

(a) The term "municipality" includes any incorporated city, town or village of the State of Mississippi, whether incorporated under a special charter or under the general laws of the State of Mississippi governing municipalities, and operating under any form of municipal government. However, for the purpose of establishing a motor vehicle transportation system for the transportation of passengers within the boundaries of the governmental unit or units concerned, and within three (3) miles thereof, the word "municipality" is defined to include counties and groups of municipalities and shall allow those governmental units to establish a commission as provided in Section 21-27-13 and exercise the powers granted in Sections 21-27-11 through 21-27-69. Each county or municipality joining together shall be allowed at least one (1) commissioner representing that governing authority. For the purpose of establishing a railroad transportation system for passengers and freight, the term "municipality" includes any county bordering the Mississippi River and in which Highways 49 and 61 intersect, and such county may exercise the powers granted in Sections 21-27-11 through 21-27-69;

(b) The term "system" includes waterworks system, water supply system, sewage system, sewage disposal system, or any combination thereof, including any combined waterworks and sewage system, consisting of an existing waterworks system or water supply system or both, combined with an existing sewage system or sewage disposal system or both, or consisting of an existing waterworks system or water supply system or both, combined with a sewage system or sewage disposal system or both, to be acquired, (as defined herein), or consisting of an existing sewage system or sewage disposal system or both, combined with a waterworks system or water supply system or both, to be acquired, (as defined herein), gas producing system, gas generating system, gas transmission system or gas distribution system, or any one (1) or all thereof, electric generating, transmission, or distribution system, garbage disposal system, rubbish disposal system, and incinerators, and all parts and appurtenances thereof. The term "system" also includes a motor vehicle transportation system for the transportation of passengers within the city limits and within three (3) miles thereof. The term "system" also includes a railroad transportation system of any municipality located within a county bordering the Mississippi River and in which Highways 49 and 61 intersect for the transportation of passengers and freight regardless of the amount of area outside the jurisdictional limits of such municipality for which the system provides service; the railroad transportation system may be located partially outside the boundaries of the county. The term "system" also includes a motor vehicle transportation system for the transportation of passengers of any municipality with a population of more than forty-five thousand (45,000) but less than forty-five thousand one hundred (45,100) according to the 1970 federal decennial census regardless of the amount of area outside the city limits of such municipality for which the system provides service. Wherever in Sections 21-27-11 through 21-27-69 any one or more of the systems authorized under this section are referred to, the same shall include motor vehicle transportation systems. The term "system" also includes any franchise held by the owner thereof and shall also include operations within the capabilities of any component facility within the system which reasonably utilize the public resources;

(c) The term "improvement" includes repair, betterment, enlargement, extension and other improvements to a system;

(d) The term "acquire" includes construct, purchase, gift, exercise of power of eminent domain and other methods by which a municipality may acquire a system;

(e) The term "improve" includes repair, better, enlarge, extend and other methods of improving a system;

(f) The term "ordinance" includes ordinance, resolution or other appropriate legislative enactment of the governing authorities of any municipality.



§ 21-27-13 - Establishment of public utility commission; qualifications, appointment, terms of office, powers and duties, compensation and bonds of commissioners; exercise of powers when commission not established

The governing authorities of any municipality which now owns and operates, or hereafter shall own and operate, any system or systems shall have the power and authority to create a commission to control, manage and operate such systems, or any one or more of them, which said commission shall consist of not less than three (3) nor more than five (5) commissioners, to be elected by the governing authorities of such municipality. In any municipality operating under the council-manager plan of government, such commissioners shall be selected by, and shall be under the control of, the mayor and councilmen of the municipality, and not the city or town manager. Such commissioners shall have the power, authority and duty to manage and control said system or systems and the supply of the facilities and services thereof, both within and without the limits of the municipality. Such commissioners shall be qualified electors of the municipality and shall not hold any other municipal office for honor or profit. Such commissioners shall receive such compensation as may be specified and provided by the governing authorities of said municipality; provided, however, that any commission formed for the purpose of establishing a motor vehicle transportation system for the transportation of passengers within the boundaries of the governmental unit or units concerned, and within three (3) miles thereof, may pay its commissioners from the operating budget of such commission per diem compensation in the amount provided by Section 25-3-69 for each day or fraction of a day engaged in attendance of meetings of the commission or engaged in other official duties of the commission, not to exceed forty-five (45) days in any one (1) year. The governing authorities of the municipality are hereby authorized and empowered to require such commissioners to furnish bonds for the faithful performance of their duties, in the amount as may be deemed proper, and to pay the premiums thereon from the municipal treasury or the available funds of the said system or systems. Where there are three (3) members of such commission, the term of office shall be for a period of three (3) years, and where there are four (4) members the term of office shall be for a period of four (4) years, and where there are five (5) members the term of office shall be for a period of five (5) years. However, in making the first appointment of commissioners, one (1) shall be appointed for a term of one (1) year, one (1) for a term of two (2) years, one (1) for a term of three (3) years and, where necessary, one (1) for a term of four (4) years, and one (1) for a term of five (5) years, so that thereafter the term of office of one (1) commissioner shall expire each year. Where the governing authorities of the municipality do not elect to create a commission as herein provided, then any system or systems owned and operated by the municipality shall be controlled and managed by the governing authorities of the municipality, who shall have all the power and authority conferred upon such commission.



§ 21-27-15 - Governing authorities may remove any commissioner for cause, but may not abolish the commission

The governing authorities of such municipality shall have the power to remove any member of said commission for inefficiency or incompetency or any other cause, but the governing authority of any municipality which has created a commission under the terms of Section 21-27-13, shall not have authority to abolish the commission, or to diminish its powers, except by a vote of a majority of the qualified electors of such municipality at a special election, duly called and held for that purpose. However, nothing herein shall limit, alter, impair or in any way change the procedure prescribed for the sale or lease of a public utility system under Section 21-27-33.



§ 21-27-17 - Powers and duties of commission

The commission provided for by Section 21-27-13 is authorized to make such bylaws for the holding and conduct of its meetings and such other regulations as it may deem necessary for the safe, economic and efficient management and protection of the system or systems, and such bylaws and regulations shall have the same validity as an ordinance duly passed by the governing authorities of any municipality.

It is authorized to elect such officers and appoint such employees as may be necessary to operate the system or systems efficiently, and it shall have the entire control and management of such system or systems, together with all property connected or appertaining in any manner to such system or systems. The commission shall have the authority to employ a superintendent or manager of the systems, who shall have actual charge of the management and operation thereof and of the enforcement and execution of all the rules, regulations, programs, plans and decisions made and adopted by the commission in making purchases for materials and supplies to be used in the operation of the systems. In addition to any other purchasing authority granted by law, the commission may purchase electric transmission line materials, electric distribution system substation equipment, transformer equipment, and all other appliances, apparatus, machinery, equipment and appurtenances necessary for the sale of electricity, such as utility vehicles and fencing, from the surplus inventory of the Tennessee Valley Authority or any other similar agency of the federal government and electric power associations. These purchases shall be exempt from the public bid requirements prescribed in Sections 31-7-12 and 31-7-13. However, for all other purchases, the commission shall advertise for competitive bids in the manner and form as is required in accordance with Section 31-7-13. The superintendent or manager shall make and keep full and proper books and records of all purchases and shall submit them to the commission for its approval and ratification before payment thereof is authorized to be made. The commission may authorize the superintendent or manager to immediately refund to a customer of the municipally owned utility his or her deposit for municipal utility services after the superintendent or manager has determined that payment for all services and any other obligations which the customer may have incurred in regard to the municipal utility has been made. It shall have the right to fix the salaries and term of office of all employees and to direct them in the discharge of their duties. It shall have the right to require good and sufficient bonds from all officers and employees in such amounts as it may deem proper. It shall have the right to discharge employees when found inefficient or for other good cause. It shall have the power to make and collect rates for services and facilities, and appropriate funds for the maintenance and improvements of such systems. It is authorized to borrow from the Mississippi Development Bank in order to fund advance purchases of energy for gas producing, generating, transmission or distribution system or its electric generating, transmission or distribution system. It is authorized to insure all property used in the operation of such systems, including buildings, furniture, books and records, against loss by fire and tornado, and to carry sufficient amount of employers liability, steam boiler, plate glass and other miscellaneous casualty insurance, as in the discretion of the commission may be deemed proper, and to pay premiums therefor out of the funds derived from the operation of the systems. It shall report quarterly to the governing authorities of the municipality of all its doings and transactions of every kind whatsoever and shall make a complete statement of the financial condition of the systems at the end of each quarter, and shall annually make a detailed statement covering the entire management and operation of the systems, with any recommendations which it may have for the further development of the systems. At any time, the commission, by order or resolution, may authorize the expansion of activities of any component facility to include processing of materials on a custom basis or the processing and marketing of materials acquired to fully and efficiently utilize existing plant capacity. It shall also provide copies of all such quarterly and annual reports and statements to the Public Service Commission when so directed under Section 77-3-6.

The commission provided for by Section 21-27-13 is also authorized to allow a municipally owned utility to prepay the utility's bills to those electricity suppliers which offer early payment discounts to the municipally owned utility.



§ 21-27-19 - Disposition of revenues by commission

The commission shall devote all monies, derived from any source other than the issuance of bonds for purposes authorized by the laws of the State of Mississippi, to or for the payment of all operating expenses, including such items as are normally required of utilities for sales development; to or for the payment of all bonds and interest on outstanding revenue bonds, if any, of such systems; to or for the acquisition and improvement of the system contingencies; to or for the payment of all other obligations incurred in the operation and maintenance of the systems and the furnishing of service; to or for the creation and maintenance of a cash working fund or a surplus fund to be used for replacement, extension of systems, and emergencies. The balance of the revenues of said systems, if any, may be used for any other lawful municipal purpose and may be paid to the governing authorities of the municipality for distribution to the various municipal funds, or may be disbursed for said purpose by the said commission at the direction and request of the governing authorities of such municipality.



§ 21-27-21 - Commission to keep records of service furnished municipality

The commission shall keep an accurate account and record of power, current, water, or other services furnished to all departments of the municipality.



§ 21-27-23 - General powers of municipality as to creation, maintenance, and operation of public utility systems

Any municipality may:

(a) Borrow money and issue revenue bonds therefor solely for the purposes specified in this section and by the procedure provided in Sections 21-27-41 through 21-27-69.

Money may be borrowed and bonds issued by any municipality of the State of Mississippi, as defined in Section 21-27-11, to acquire or improve any waterworks system, water supply system, sewerage system, sewage disposal system, garbage disposal system, rubbish disposal system or incinerators, gas producing system, gas generating system, gas transmission system, or gas distribution system, electric generating, transmission or distribution system, railroad transportation system for passengers and freight, or motor vehicle transportation system, including any combination of any or all of those systems into one (1) system, within or without the corporate limits thereof, for the purpose of supplying the municipality and the persons and corporations, both public and private, whether within or without its corporate limits, with the services and facilities afforded by the system, provided that water, electric energy, or gas afforded by any system or systems may be supplied to such ultimate consumers thereof by sale thereof to the owners or operators of a distribution system for resale to the public. Any municipality which shall borrow money and issue revenue bonds to provide funds with which to acquire a gas transmission system, if necessary in order to reach and obtain a source of supply of gas for the municipality, may extend or construct its gas transmission line into an adjoining state, and may use and expend part of the proceeds of such issue of revenue bonds for the purpose.

(b) To assume all indebtedness for any system or systems which may be acquired under the provisions of this section as all or part of the consideration for the acquisition of such system or systems and to issue its revenue bonds in exchange for the bonds or notes evidencing the indebtedness.

(c) To acquire or improve any system which it is authorized to borrow money and issue revenue bonds under subsection (a) of this section to acquire or improve; and to make contracts in furtherance thereof or in connection therewith.

(d) To own, operate and maintain any such system or combination of any and all of said systems into one (1) system.

(e) To establish, maintain and collect rates for the facilities and services offered by any such system; provided that if there is a combination of systems into one or more systems, the municipality establishing the same shall be and is empowered to establish, maintain and collect rates for any and all of the services or for any combination thereof, and the municipality may discontinue any or all of the services upon any failure to promptly pay the charges fixed for the services. The rates so fixed for services rendered by any system or combination thereof may be charged for all services rendered thereby, regardless of whether the services may have been previously rendered without rates or charges therefor by the previously existing waterworks system, water supply system, sewerage system, sewage disposal system, garbage disposal system, rubbish disposal system or incinerators, gas producing system, gas generating system, gas transmission system, or gas distribution system, electric generating, transmission or distribution system, which shall have been merged into the combined system. Any such municipality may pledge for the payment of any bonds issued to acquire or improve any such combined system, or to refund any bonds previously issued to acquire or improve any such combined system or to acquire or improve any system merged with such combined system, the revenues to be derived from the operation of such combined system, including the charges authorized to be imposed by this section.

A municipality may authorize a municipally owned utility to make early payment of the utility's bills to its electricity suppliers which offer early payment discounts to the municipally owned utility. The municipality may immediately refund to a customer of the municipally owned utility his or her deposit for municipal utility services after the municipal utility has determined that payment for all services and any other obligations which the customer may have incurred in regard to the municipal utility has been made.

If the revenues of any previously existing system being merged into a combined system are subject to a prior lien, the revenues and the expenses of any previously existing system shall be accounted for separately to the extent necessary to satisfy the covenants relating to the prior lien for so long as the indebtedness secured by the revenues shall remain outstanding. Only surplus revenues remaining after the satisfaction of all covenants relating to the outstanding indebtedness may be pledged to the retirement of any indebtedness to be secured by the revenues of a combined system. The existence of the outstanding indebtedness shall not, in and of itself, prevent the combining of systems as herein provided, so long as the prior lien on the revenues of any previously existing system is fully satisfied from the revenues of the previously existing system.

(f) To acquire property, real or personal, which may be necessary to effectuate the powers conferred by this section. The municipality may purchase electric transmission line materials, electric distribution system substation equipment, transformer equipment, and all other appliances, apparatus, machinery, equipment and appurtenances necessary for the sale of electricity, such as utility vehicles and fencing, from the surplus inventory of the Tennessee Valley Authority or any other similar agency of the federal government and electric power associations. These purchases by the municipality shall be exempt from the public bid requirements prescribed in Sections 31-7-12 and 31-7-13. If the power of eminent domain is exercised, it shall be exercised in the manner provided by Sections 11-27-1 through 11-27-51.

(g) To enter into contract with the United States of America or any agency thereof, under the provisions of acts of the Congress of the United States, to aid or encourage public works and the regulations made in pursuance thereof, for the sale of bonds issued in accordance with the provisions of Sections 21-27-41 through 21-27-69 or for the acceptance of a grant to aid such municipality in acquiring or improving any such system; and the contracts may contain terms and conditions as may be agreed upon by and between the municipality and the United States of America or any agency thereof, or any purchaser of the bonds.

(h) To adopt the ordinances and resolutions and to do all things and perform all acts necessary, proper or desirable to effectuate the full intent and purpose of Sections 21-27-11 through 21-27-69, including processing, marketing, custom processing, sale and resale of materials processed through any facility under its jurisdiction.

(i) To borrow from the Mississippi Development Bank in order to fund the advance purchase of energy for its gas producing, generating, transmission or distribution system or its electric generating, transmission or distribution system.



§ 21-27-25 - Borrowing money for improvement, extension, repair or stockpiling fuel of system

Any municipality which owns or operates any system, shall have the power and authority through its utilities commission to borrow money and issue its negotiable notes or certificates of indebtedness therefor, in an amount not to exceed ten percent (10%) of the gross revenues of the system in the last preceding fiscal year, in any calendar year, for the purpose of improving, repairing or extending any such system, or of stockpiling fuel for any such system, or systems, without the necessity of calling and holding an election upon such question or otherwise obtaining the consent of the qualified electors of the municipality, or giving any notice thereof. However, the utilities commission shall secure approval of the governing authorities of the municipality. In all cases where money is borrowed under the provisions of this section, the same shall be repaid within three (3) years and at no time shall the amount of money borrowed under this section exceed thirty percent (30%) of the gross revenues of the system for the last preceding fiscal year.



§ 21-27-27 - Free service

No free service shall be furnished by any such system, or combined system, to any private person, firm, corporation, or association. The municipality may, however, furnish such service, free of charge, to the municipality or any agency or department thereof, to any public school, or to any hospital or benevolent institution located within such municipality, including county, city, and community fairs.



§ 21-27-29 - Rates not to be supervised by state; no franchise required

Rates charged for services furnished by any system or combined system purchased, constructed, improved, enlarged, extended or repaired under the provisions of Sections 21-27-11 through 21-27-69 shall not be subject to supervision or regulation by any state bureau, board, commission, or other like instrumentality or agency thereof. It shall not be necessary for any municipality operating under the provisions of said sections to obtain any franchise or other permit from any state bureau, board, commission or other instrumentality thereof, in order to construct, improve, enlarge, extend or repair any system or combined system. However, billing and service disputes between the system and its customers shall be subject to review and arbitration by the Public Service Commission as provided under Section 77-3-6.



§ 21-27-31 - Keeping of books and accounts by municipality

Any municipality issuing revenue bonds pursuant to the authority granted in Section 21-27-23 shall install and maintain proper books of record and account (separate entirely from other records and accounts of such municipality), in which correct entries shall be made of all dealings or transactions of or in relation to the properties, business and affairs of the system or combined system. The governing authorities of such municipality, not later than three months after the close of any calendar, operating or fiscal year, shall cause to be prepared a balance sheet and an income and operating and surplus account showing, respectively, in reasonable detail, the financial condition of the system or combined system at the close of such preceding calendar, operating or fiscal year, and the financial operations thereof during such year. Said balance sheet and the income and operating and surplus account shall at all times during the usual business hours be open to examination and inspection by any taxpayer, user of the services furnished by the system, or any holder of bonds issued pursuant to the authority granted in Section 21-27-23, or any one acting for or on behalf of such taxpayer, user of the services of the system, or bondholder.



§ 21-27-33 - Municipality may dispose of public utility systems

All municipalities of the state are hereby empowered and authorized, if they so desire, to sell, lease, or otherwise dispose of any or all electric, water, gas or other municipally-owned public utility systems or properties on such terms and conditions, and with such safeguards as will best promote and protect the public interest. Said municipal corporations are empowered and authorized to transfer title to said public utility properties by warranty deed, bill of sale, contract, or lease, in the manner provided by law. However, notice of intention to make such sale, lease, or disposition of any such system, setting out the price and other general terms and conditions of such proposed sale, lease, or disposition shall be given by publication, once a week for three consecutive weeks in a legal newspaper published in such municipality, and if no such newspaper be published in said municipality, then in some newspaper having a general circulation in such municipality. After ten days from the last publication of such notice, the system may be disposed of, unless within ten days after the last publication of such notice a petition signed by not less than twenty per centum of the qualified voters of such municipality be filed, objecting to and protesting against such sale, lease, or disposition, in which event the same shall not be made unless submitted to a special election ordered for the purpose of determining whether a majority of those voting in such election shall vote for or against such sale, lease, or other disposition. Such election shall be ordered to be held not less than forty days after the date of the last notice of the proposed sale, lease or disposition. Notice of such election, stating the purpose of election, shall be published once each week for three consecutive weeks next preceding the time set for holding said election in such newspaper as herein provided. The laws governing special municipal elections shall govern the ordering and conduct of said election.

The ballots provided shall have plainly written or printed thereon the words "shall the waterworks, electric, or gas (as the case may be) system be sold, leased, or disposed of (as the case may be)" and below said words shall be suitably placed on separate lines, the words "yes" and "no," so that the voter may indicate the way he desires to vote on the question submitted.

If a majority of those voting in said election shall vote in favor of such sale, lease, or disposition, then the proper officer of the municipality may proceed to sell, lease or dispose of such system in accordance with the terms and conditions set out in the notice of proposed intention to sell, lease or dispose of such system, as herein provided. If such election is determined against such sale, lease or disposition of such system, then such system shall not be sold, leased or disposed of, but shall remain the property of the municipality.



§ 21-27-35 - Utilization of proceeds of sale of public utility system

The governing authorities of any municipality which have sold or which may hereafter sell any utility system owned by such municipality, may use the proceeds of the sale of such system, or any part thereof, for the purpose of retiring and paying off any of the public debt of the municipality, and they may purchase the outstanding bonds or other obligations of the said municipality at such price, whether above or below par, as they may consider fair and reasonable. The said governing authorities may, in their discretion, invest the said funds, or any part thereof, derived from the sale of the said system or systems in any of the securities now eligible for purchase by public sinking funds of municipalities, at such price, whether above or below par, as they may determine to be fair and reasonable.



§ 21-27-37 - Inspection of utility authorized; penalty for violation

The governing authorities of every municipality shall have power to inspect or cause to be inspected the machinery, appliances and premises of all persons, copartnerships or corporations owning or operating any system within their corporate limits, in order to ascertain whether or not the said machinery, appliances and premises are kept in a sanitary condition and in condition to comply with the terms and requirements of the franchise or franchises under which the said system or systems are operated.

If any person, copartnership or corporation, or any employee thereof, shall refuse to permit the municipal governing authorities to make such inspection immediately when requested so to do, they shall, for each such refusal, forfeit the sum of one thousand dollars, to be recovered in an action in the name of said municipality.



§ 21-27-39 - Municipalities may furnish services to consumers outside corporate limits

All municipalities owning or operating any system or systems may supply consumers residing outside of and within five (5) miles of the corporate limits of the municipality. In any county traversed by two (2) or more natural gas transmission lines and having therein two (2) or more natural gas compressor stations engaged in rendering service in interstate commerce, and wherein a natural gas transmission line of a municipality can be laid wholly in alluvial soil, where it is necessary for any municipality having a population of less than one thousand (1,000), according to the federal census of 1950, to construct a gas transmission line for a distance of more than five (5) miles but not more than eleven (11) miles from its corporate limits to the nearest point at which an adequate supply of natural gas can be obtained, and where there are not less than two hundred (200) prospective gas customers residing outside the corporate limits of such municipality but along and within one-half ( 1/2) mile of the gas transmission line so constructed by the municipality, then and in that event, the municipality may supply natural gas to such customers. Any municipality having its own natural gas transmission system in any county bordering the State of Alabama, in which U.S. Highway No. 78 and State Highway No. 25 intersect, and in which there is a publicly supported junior college, may extend its transmission lines and supply customers within the county for a distance of fifteen (15) miles from the corporate limits. Any municipality having a population of less than one thousand (1,000) people, according to the federal census of 1960, and being located in the county in which U.S. Highway 51 and U.S. Highway 82 intersect, and in the county where the main line of Illinois Central Railroad and Columbus and Greenville Railroad intersect, may construct a gas transmission line and supply customers within a four-county area for a distance of forty-five (45) miles from the corporate limits of the municipality. Any municipality having its own water distribution system, the construction or expansion of which has been financed in whole or in part by an agency of the United States government, and having a population of less than five hundred (500) persons, and located in a county in which Mississippi State Highways Number 12 and Number 429 intersect, may construct, expand and operate its water distribution system within the county or adjoining counties for a distance of fifteen (15) miles from the corporate limits. Any municipality having its own water distribution system, the construction or expansion of which has been financed in whole or in part by an agency of the United States government, and having a population of less than fifteen hundred (1500) persons, and located in a county in which Highway 15 and Highway 32 intersect and has a national forest, may construct, expand and operate its water distribution system within the county or adjoining counties for a distance of fifteen (15) miles from the corporate limits.

Any municipality having its own water distribution system and located in a county having two (2) judicial districts, and in which Mississippi Highways 17 and 35 intersect, may construct, expand and operate its water distribution system within the county or adjoining counties for a distance of fifteen (15) miles from the corporate limits. Any municipality having its own water distribution system, wherein U.S. Highway 51 and Mississippi Highway 35 intersect, and located in a county in which U.S. Highway 82 and Mississippi Highway 17 intersect, may construct, expand and operate its water distribution system within the county or adjoining counties for a distance of fifteen (15) miles from the corporate limits. Whenever such service shall be furnished to any consumer residing outside the corporate limits thereof, such consumer may not be charged at a rate greater than twice the rate charged for such services within the municipality.

Any municipality located within a county bordering the Mississippi River and in which Highways 49 and 61 intersect may acquire, construct, expand and operate its railroad transportation system for the transportation of passengers and freight for more than five (5) miles outside its corporate limits and outside the boundaries of the county in which it is located. Any municipality having a population of more than forty-five thousand (45,000) but less than forty-five thousand one hundred (45,100) according to the 1970 federal decennial census, may expand its motor vehicle transportation system for the transportation of passengers for more than five (5) miles outside its corporate limits.

Any municipality having a population of less than five hundred (500) according to the 1980 federal decennial census, being located north of U.S. Highway 82 in a county in which is located a United States Air Force base and a state-supported institution of higher learning established primarily for women, which criteria the Legislature finds to be conducive to the expansion of natural gas service to support contiguous areas of such Air Force base, may construct, own and/or operate a public utility or natural gas system and supply customers within the county for a distance of eleven (11) miles from the corporate limits.



§ 21-27-40 - Contract for extension of natural gas transmission lines into, and service with, natural gas district

(1) Any municipality having its own natural gas transmission system in any county bordering the State of Alabama in which U. S. Highway 78 and State Highway 25 intersect and in which there is a publicly supported junior college and which is authorized by Section 21-27-39, Mississippi Code of 1972, to extend its natural gas transmission lines may, in its discretion, enter into a contract for service with any natural gas district organized under the laws of this state, any part of which is located in said county. Such municipality may use such contract in determining the amount of funds available for the repayment of any bonds issued for this purpose in accordance with law.

(2) Said natural gas district may enter into a contract with said municipality to the extent of such municipality's authorization under Section 21-27-39, Mississippi Code of 1972, for the construction of gas transmission lines within such district and for supplying the customers within such district.



§ 21-27-41 - Ordinance to be enacted before bonds are issued

Whenever the governing authorities of any municipality shall determine to issue bonds pursuant to the authority granted in Section 21-27-23 to acquire or improve a system, it shall cause an estimate to be made of the cost of such system or improvement, and the fact that such estimate has been made shall appear in the ordinance authorizing the issuance of such bonds, which ordinance shall set forth a brief description in general terms of the contemplated system or improvement, the estimated life thereof, the said estimated cost thereof, the amount, date, denominations, rate of interest, times and places of payment and other details in connection with the issuance of the bonds, and such covenants and restrictions as may be necessary or desirable to safeguard the interests of the holders of the bonds.



§ 21-27-43 - Electorate to vote on issuance of bonds

Except as hereinafter provided, no bonds shall be issued pursuant to the authority granted in Section 21-27-23 until and unless a majority of those qualified electors of the municipality, voting on a proposition stating in general terms the maximum amount and purposes of the bonds, have approved the issuance at a special election called thereon according to law.

However, the requirement for an election to be held before the issuance of the bonds shall not apply to the issuance of the revenue bonds for the purpose of improving, repairing or extending any waterworks system, water supply system, sewage system, sewage disposal system (or the addition of a sewage disposal system to a sewage system), gas producing system, gas generating, transmission, or distribution system, electric generating, transmission, or distribution system, garbage disposal system, rubbish disposal or incinerator system, or motor vehicle transportation system, which is now, or hereafter, owned or operated by any municipality, or railroad transportation system owned or operated by any municipality located in a county bordering the Mississippi River and in which Highways 49 and 61 intersect. The revenue bonds may be issued for such purposes in the following manner: notice of intention to issue the revenue bonds, setting out the amount and other terms or conditions of the proposed issue, shall be given by publication once a week for three (3) consecutive weeks in a local newspaper published in the municipality, and if a newspaper is not published in the municipality, then in some newspaper having a general circulation in the municipality. After ten (10) days from the last publication of the notice, the bonds may be sold under the regular procedure for selling the bonds unless, within ten (10) days after the last publication of the notice, a petition signed by not less than twenty percent (20%) of the qualified voters of such municipality be filed objecting to and protesting against such revenue bond issue, in which event the same shall not be made unless submitted to a special election ordered for the purpose of determining whether or not a majority of those voting in the election shall vote for or against the revenue bond issue. The election shall be ordered to be held not later than forty (40) days after the date of the last notice of the proposed revenue bond issue. Notice of the election, stating the purpose of the election, shall be published once each week for three (3) consecutive weeks next preceding the time set for holding the election in the newspaper, provided in this section. The laws governing municipal elections shall govern the order and conduct of the election. However, nothing in this section shall prevent the governing authorities from calling an election, whether required by petition of twenty percent (20%) of the qualified voters or not. This section shall not have application to and it shall not affect the authority granted public utilities commissions under Section 21-27-25.



§ 21-27-45 - Details of bonds; sale; fiscal advisor

Such bonds as may be issued pursuant to the authority granted in Section 21-27-23 may be serial or term; redeemable, with or without premium, or nonredeemable; registered or coupon bonds with registration privileges as to either principal and interest, principal only or both. They shall bear interest at a rate to be determined pursuant to the sale of the bonds, and shall be payable at such time or times as shall be prescribed in the ordinance authorizing them. They shall mature at such time or times, not exceeding the said estimated life of the contemplated system or improvement, and in no event longer than thirty (30) years from their date, and at such place or places as shall be prescribed in the ordinance authorizing their issuance. Any provisions of the general laws to the contrary notwithstanding, any bonds and interest coupons issued pursuant to the authority granted in Section 21-27-23 shall possess all the qualities of negotiable instruments. The bonds and the interest coupons shall be executed in such manner and shall be substantially in the form prescribed in the authorizing ordinance. In case any of the officers whose signatures or countersignatures appear on the bonds or interest coupons shall cease to be such officers before delivery of such bonds, such signatures or countersignatures shall nevertheless be valid and sufficient for all purposes the same as if they had remained in office until such delivery. No bond shall bear more than one (1) rate of interest. Each bond shall bear interest from its date to its stated maturity date at the interest rate specified in the bid. All bonds of the same maturity shall bear the same rate of interest from date to maturity. All interest accruing on such bonds so issued shall be payable semiannually or annually, except that the first interest coupon attached to any such bond may be for any period not exceeding one (1) year.

No interest payment shall be evidenced by more than one (1) coupon and neither cancelled nor supplemental coupons shall be permitted. The lowest interest rate specified for any bonds issued shall not be less than seventy percent (70%) of the highest interest rate specified for the same bond issue. Such bonds shall be sold in such manner and upon such terms as the governing authorities of the municipality shall determine, provided that such bonds shall not bear a greater overall maximum interest rate to maturity than that allowed in Section 75-17-103, Mississippi Code of 1972, and the interest rate on any one (1) interest maturity shall not exceed the maximum interest rate allowed on such bonds. Each interest rate specified in any bid must be in multiples of one-eighth of one percent ( 1/8 of 1%) or in multiples of one-tenth of one percent (1/10 of 1%). If serial bonds, such bonds shall mature annually, and the first maturity date thereof shall not be more than five (5) years from the date of such bonds. Such bonds shall be legal investments for trustees and other fiduciaries, and for savings banks, trust companies and insurance companies organized under the laws of the state of Mississippi. The bonds and interest coupons shall be exempt from all state, county, municipal and other taxation under the laws of the state of Mississippi. The principal of and interest upon such bonds shall be payable solely for the revenues derived from the operation of the system acquired or improved with proceeds of the sale of such bonds. No bond issued pursuant to the authority granted in Section 21-27-23 shall constitute an indebtedness of a municipality within the meaning of any statutory or charter restriction, limitation or provision. It shall be plainly stated on the face of each such bond in substance that the same has been issued pursuant to the authority granted in Section 21-27-23 and that the taxing power of the municipality issuing the same is not pledged to the payment of such bond or interest thereon, and that such bond and the interest thereon are payable solely from the revenues of the system to acquire or improve which such bond is issued.

Such bonds shall be sold on sealed bids at public sale in the manner provided by Section 31-19-25. In the event the issuing municipality shall have received a commitment from any agency of the United States of America for the purchase of all or any portion of an issue of such bonds prior to the sale thereof or for financial assistance in providing debt service on such bonds, then, and in such event, said issue or any part thereof may be sold to the United States of America or any agency thereof at private sale. Provided, however, no bonds issued under the authority of Section 21-27-23 shall bear an overall maximum interest rate greater than that allowed in Section 75-17-103, Mississippi Code of 1972.

It is specifically provided that any bond issue to be awarded and sold to the United States of America or any agency thereof shall mature at such time or times, not to exceed thirty-five (35) years, as shall be prescribed in the ordinance of the municipality authorizing their issuance.

It is specifically provided that any bond issue to be awarded and sold to the United States of America or any agency thereof may be issued as one or more amortized bonds without coupons, may be dated the date of delivery thereof, and the purchase price for such bond or bonds may be delivered in multiple advances, with interest to accrue on the principal advanced form the date of each such advance. The amount of each such advance and the date thereof shall be registered on the reverse of each such bond and attested by the manual signature of the clerk of the municipality.

On issues of Five Million Dollars ($ 5,000,000.00) or more, the governing authorities of a municipality may retain the services of a fiscal advisor to assist in the sale of bonds hereunder and pay to such fiscal advisor a fee not to exceed the following amount: Twenty-Five Thousand Dollars ($ 25,000.00) plus one-quarter of one percent ( 1/4 of 1%) of the amount of the issue in excess of Five Million Dollars ($ 5,000,000.00). No such fiscal advisor shall be eligible to bid for or participate in the underwriting of the bonds for which he acted as advisor.

Before a person can qualify as a fiscal advisor under the terms of this section, he shall have been actively engaged in the business of fiscal counseling for municipalities, or the underwriting of municipal bonds, for a period of five (5) years prior to qualifying under this section. A partnership or corporation may become a fiscal advisor hereunder with the same qualifications. Such person, corporation, or partnership shall have had prior experience as a fiscal advisor or been involved in the underwriting or investing in bonds of the state of Mississippi, or one or more of the subdivisions thereof, and such person, partnership or corporation shall be recognized in the fiscal community as a reputable and qualified fiscal advisor.



§ 21-27-47 - Utilization of revenues of system to pay off bonds

Any municipality having outstanding bonds issued pursuant to the authority granted in Section 21-27-23 shall maintain rates for all the services and facilities afforded by any system, the revenues of which are pledged to the payment of such bonds, which rates shall be sufficient at all times to maintain an interest and bond redemption fund sufficient to pay the interest on and principal of such bonds as and when the same become due and payable and, if so provided in the ordinance authorizing such bonds, to accumulate a reserve in such fund, and to provide for the payment of such cost of operation and maintenance as may be necessary to keep such system at all times in good repair and working order. Such rates shall be fixed by separate ordinance precedent to or at the time of the issuance of such bonds and shall be revised from time to time so as to produce the amounts necessary to provide for the foregoing. Bonds issued pursuant to the authority granted in Section 21-27-23 to acquire or improve a system shall be secured by a pledge of an amount of the gross revenues of such system sufficient to maintain such an interest and bond redemption fund. However, if there are then outstanding bonds to the payment of which the revenues of a system have been previously pledged, then, until said outstanding bonds have been retired, bonds issued to improve such system shall be secured by a pledge of the revenues of the system in such an amount only after deductions have been made for servicing the said outstanding bonds and for maintaining and operating the system. Notwithstanding the above provisions, all revenue bonds issued for a specific utility may be issued on an equivalent basis, provided that each and every ordinance authorizing each and every bond issued shall clearly state the basis on which future revenue bond issues shall be provided for in order to place them on an equivalent basis with prior issues.



§ 21-27-49 - Services of system may be used by municipality

Whenever any municipality shall issue any bonds or other evidence of indebtedness which are payable solely from revenues to be derived from any system, the governing authorities of such municipality may, by appropriate provision in the ordinance or resolution authorizing the issuance of such bonds, or by separate resolution or ordinance passed at or prior to the actual sale of such bonds, bind and obligate such municipality to take, for a period not exceeding the full term of such bonds, at least a stated minimum of the services to be afforded by such system and to pay, out of its corporate funds, a least a stated minimum price therefor. Such provision, resolution or ordinance shall constitute a contract between such municipality and all the holders of such bonds.

All such agreements heretofore entered into by any such municipality, whether such bonds have actually been delivered and paid for or not, are hereby ratified, approved and validated.



§ 21-27-51 - Refunding bonds; consolidated bonds

Any municipality which shall have issued bonds pursuant to the authority granted in Section 21-27-23, all or any portion of which shall at any time hereafter remain outstanding and unpaid, is hereby authorized, in connection with the issuance of additional bonds hereunder, to issue refunding bonds for the purpose of taking up, paying and redeeming all such outstanding and unpaid bonds. Such refunding bonds and such additional bonds may be authorized and issued separately or may be consolidated into one issue. Such outstanding and unpaid bonds may be refunded without notice and without an election thereon, and such additional bonds may be refunded without notice and without an election except as provided in Section 21-27-43. The proceeds of any such consolidated bonds shall be used to take up, pay and redeem all of such outstanding and unpaid bonds, at their redemption price, and the balance of such proceeds shall be used and expended for the purposes for which the additional bonds were authorized to be issued. In the event any such outstanding bonds, by the terms thereof, shall be redeemable prior to maturity at the option of such municipality, then such option of redemption shall be exercised in the manner provided in such bonds, and the refunding bonds shall not be issued or delivered more than two calendar months in advance of the date upon which such outstanding bonds shall have been called for redemption. In the event that such outstanding bonds, by the terms thereof, be not so redeemable prior to maturity, then the refunding bonds shall not be issued, except concurrently with the surrender and cancellation of a like amount of the bonds to be refunded thereby. All bonds issued under the provisions of this section shall have like incidents and shall be payable from the same source or sources and the payment thereof shall be secured in like manner as are bonds issued pursuant to the authority granted in Section 21-27-23. In lieu of selling such portion of such consolidated bonds, as may be required to provide for the redemption of such outstanding bonds, such consolidated bonds may be issued and delivered in exchange for and upon surrender and cancellation of a like amount of the bonds to be refunded thereby.



§ 21-27-53 - Default on bonds

The holder of any bond or any interest coupon issued pursuant to the authority granted in Sections 21-27-23 and 21-27-51 may, by suit, action, mandamus or other proceedings at law or in equity, enforce and compel performance by the appropriate official or officials of the municipality of any or all acts and duties to be performed by such municipality under the provisions of Sections 21-27-11 through 21-27-69 and the ordinance authorizing the issuance of such bond or interest coupon. If there be any default in the payment of the interest on and principal of any of said bonds, any court having jurisdiction in the proper action may, upon petition of the holder of any of such bonds, appoint a receiver to administer and operate the system with power to fix rates and collect charges sufficient to provide for the payment of all bonds outstanding to the payment of which the revenues of such system are pledged and to pay the expenses of operating and maintaining such system and to apply the revenues of such system, all in conformity with the provisions of Sections 21-27-11 through 21-27-69 and of the ordinance authorizing the issuance of such bonds.



§ 21-27-55 - Bonds may be called

The governing authorities of any municipality authorizing revenue bonds pursuant to the authority granted in Sections 21-27-23 and 21-27-51, may make provisions for any of such revenue bonds to be called for payment at any interest payment date before maturity, provided the municipality shall have on hand in its bond and interest fund sufficient moneys, not otherwise appropriated or pledged, in excess of the interest and principal requirements within the next two succeeding calendar, operating or fiscal years.



§ 21-27-57 - Disposition of revenues

In the authorizing order or ordinance, the governing authorities of the municipality shall set aside monthly and shall pledge the revenues of the system or combined system, in separate and special funds as follows: (1) operation and maintenance fund; (2) depreciation fund; (3) bond and interest fund; (4) contingent fund. A sufficient amount shall be set aside each year for the retirement of the bonds and interest. Any surplus revenue remaining shall be disposed of by the governing authorities of the municipality as they may determine from time to time for the best interest of the municipality. However, in the segregation into the several funds the governing authorities may prescribe a reasonable excess amount to be placed in the revenue bond and interest fund from time to time during the earlier years of maturity of such bonds so as to thereby provide and produce a cushion fund to meet any possible deficiencies therein in future years. In the event such excess amounts are provided in the earlier years, the same would be available for such purposes. Bonds pursuant to the authority granted in Sections 21-27-23 and 21-27-51, shall be payable solely from revenues of said project and out of the bond and interest fund.



§ 21-27-59 - General revenues may be used for operation and maintenance of system

Nothing in Sections 21-27-11 through 21-27-69 shall be construed to prohibit the municipality from appropriating and using any part of its available income or revenues derived from any source other than from the operation of such system or combined system in paying any immediate expenses of operation and/or maintenance of any such system or combined system. Nothing in Sections 21-27-11 through 21-27-69 shall be construed, however, to require the municipality to do so.



§ 21-27-61 - Distribution of revenues and surplus; minutes of municipal governing authorities

The governing authorities of any municipality shall devote all monies of the system derived from any source other than the issuance of bonds for purposes authorized by the laws of the State of Mississippi, to or for the payment of all operating expenses, including such items as are normally required of utilities for sales development; to or for the payment of all bonds and interest on outstanding revenue bonds, if any, of such system; to or for the acquisition and improvement of the system contingencies; to or for the payment of all other obligations incurred in the operation and maintenance of the system and the furnishing of service; and to or for the creation and maintenance of a cash working fund or a surplus fund to be used for replacement, extension of systems and emergencies. The balance of any monies, including but not limited to, any which have heretofore been classified as revenues or surplus of such system, if any, may be used for any lawful, municipal purpose and may be paid to the governing authorities of the municipality for distribution to the various municipal funds or may be disbursed for such purpose by the governing authorities at their direction. The purpose of any allocation or expenditure of money made pursuant to this section shall be spread upon the minutes of the municipal governing authorities.



§ 21-27-63 - Contracts and liens not impaired

Nothing in Sections 21-27-11 through 21-27-69 shall be construed as authorizing any municipality to impair or commit a breach of the obligation of any valid lien or contract created or entered into by it, the intention hereof being to authorize the pledging, setting aside and segregation of gross revenue only where consistent with outstanding obligations of such municipality.



§ 21-27-65 - Penalty for failing to set aside trust funds

If, after the governing authorities of any municipality have issued revenue bonds pursuant to the authority granted in Sections 21-27-23 and 21-27-51, said governing authorities fail or refuse to carry out their duties with reference to setting aside the trust funds, said officers shall be guilty of a misdemeanor and, upon trial and conviction, shall be removed from office.



§ 21-27-67 - Construction of sections

Sections 21-27-11 through 21-27-69, being necessary for and to secure the public health, safety, convenience and welfare of the municipalities of the State of Mississippi, shall be liberally construed to effect the purposes hereof.

The powers conferred by Sections 21-27-11 through 21-27-69 shall be in addition to the powers conferred by any other law, general, special or local, and such sections shall, without reference to any other statute or to any charter, be deemed full authority to purchase or improve and to own and operate the authorized revenue producing systems, to fix, maintain, and to collect rates for the facilities afforded by such systems, to issue and to sell the authorized bonds, and shall be construed as an additional and alternative method therefor, any provisions of the general laws of the state or of any charter to the contrary notwithstanding.



§ 21-27-69 - Obligations under repealed laws remain valid

The repeal heretofore of any law authorizing a municipality to borrow money and issue bonds to acquire or improve any system shall not affect the validity of any bonds issued or contracts entered into under the provisions of any such repealed laws.



§ 21-27-71 - Issuance of bonds in municipalities of more than one hundred thousand population

Whenever the governing authorities of any municipality of more than One Hundred Thousand (100,000) population shall determine to issue bonds under the provisions of Sections 21-27-11 through 21-27-69, to acquire or improve a system, it shall cause an estimate to be made of the cost of such system or improvement, and the fact that such estimate has been made shall appear in the ordinance authorizing the issuance of such bonds, which ordinance shall set forth a brief description in general terms of the contemplated system or improvement, the estimated life thereof, the said estimated cost thereof, the amount, date, denominations, rate of interest, times and places of payment and other details in connection with the issuance of the bonds, and such covenants and restrictions as may be necessary or desirable to safeguard the interest of the holders of the bonds. Such bonds may be serial or term; redeemable, with or without premium, or nonredeemable; registered or coupon bonds with registration privileges as to either principal and interest, principal only or both. They shall bear interest at a rate to be determined pursuant to the sale of the bonds, and shall be payable at such time or times as shall be prescribed in the ordinance authorizing them. They shall mature at such time or times, not exceeding the said estimated life of the contemplated system or improvement, and in no event exceeding thirty (30) years from their date, and at such place or places as shall be prescribed in the ordinance authorizing their issuance; provided, however, that any bond issue to be awarded and sold to the United States of America or any agency thereof shall mature at such time or times, not to exceed thirty-five (35) years, as shall be prescribed in the ordinance authorizing their issuance. Any provisions of the general laws to the contrary notwithstanding, any bonds and interest coupons issued pursuant to the authority of this section shall possess all the qualities of negotiable instruments. The bonds and the interest coupons shall be executed in such manner and shall be substantially in the form prescribed in the authorizing ordinance. In case any of the officers whose signatures or countersignatures appear on the bonds or interest coupons shall cease to be such officers before delivery of such bonds, such signatures or countersignatures shall nevertheless be valid and sufficient for all purposes the same as if they had remained in office until such delivery. No bond shall bear more than one (1) rate of interest. Each bond shall bear interest from its date to its stated maturity date at the interest rate specified in the bid. All bonds of the same maturity shall bear the same rate of interest from date to maturity. All interest accruing on such bonds so issued shall be payable semiannually or annually, except that the first interest coupon attached to any such bond may be for any period not exceeding one (1) year.

No interest payment shall be evidenced by more than one (1) coupon and neither cancelled nor supplemental coupons shall be permitted. The lowest interest rate specified for any bonds issued shall not be less than seventy percent (70%) of the highest interest rate specified for the same bond issue. Such bonds shall be sold in such manner and upon such terms as the governing authorities of the municipality shall determine, provided that such bonds shall not bear a greater overall maximum interest rate to maturity than that allowed in Section 75-17-103, Mississippi Code of 1972, and the interest rate on any one (1) interest maturity shall not exceed the maximum interest rate allowed on such bonds. If serial bonds, such bonds shall mature annually, and the first maturity date thereof shall not be more than five (5) years from the date of such bonds. Such bonds shall be legal investments for trustees and other fiduciaries, and for savings banks, trust companies and insurance companies organized under the laws of the state of Mississippi. The bonds and interest coupons shall be exempt from all state, county, municipal and other taxation under the laws of the state of Mississippi. The principal of and interest upon such bonds shall be payable solely from the revenues derived from the operation of the system acquired or improved with proceeds of the sale of such bonds. No bond issued pursuant to this section shall constitute an indebtedness of a municipality within the meaning of any statutory or charter restriction, limitation or provision. It shall be plainly stated on the face of each such bond in substance that the same bond has been issued under the provisions of this section and that the taxing power of the municipality issuing the same is not pledged to the payment of such bond or interest thereon, and that such bond and interest thereon are payable solely from the revenues of the system to acquire or improve which such bond is issued.

Such bonds shall be sold on sealed bids at public sale in the manner provided by Section 31-19-25. In the event the issuing municipality shall have received a commitment from any agency of the United States of America for the purchase of all or any portion of an issue of such bonds prior to the sale thereof or for financial assistance in providing debt service on such bonds, then, and in such event, said issue or any part thereof may be sold to the United States of America or any agency thereof at private sale. Bonds in the aggregate amount of Two Hundred Thousand Dollars ($ 200,000.00) for any project may be sold at private sale either to underwriters or investors.

On issues of Five Million Dollars ($ 5,000,000.00) or more, the governing authorities of a municipality may retain the services of a fiscal advisor to assist in the sale of the bonds hereunder and pay to such fiscal advisor a fee not to exceed the following amount: Twenty-Five Thousand Dollars ($ 25,000.00) plus one-quarter of one percent ( 1/4 of 1%) of the amount of the issue in excess of Five Million Dollars ($ 5,000,000.00). No such fiscal advisor shall be eligible to bid for or participate in the underwriting of the bonds for which he acted as advisor.

Before a person can qualify as a fiscal advisor under the terms of this section, he shall have been actively engaged in the banking business, or the business of fiscal counseling for municipalities, or the underwriting of municipal bonds, for a period of five (5) years prior to qualifying under this section. A partnership or corporation may become a fiscal advisor hereunder with the same qualifications. Such person, corporation, or partnership shall have had prior experience as a fiscal advisor or been involved in the underwriting or investing in bonds of the state of Mississippi, or one or more of the subdivisions thereof, and such person, partnership or corporation shall be recognized in the fiscal community as a reputable and qualified fiscal advisor.



§ 21-27-73 - Contract for purchase of supply of natural gas from any public nonprofit corporation for up to 10 years

The governing authority of any municipality that owns and operates a gas distribution system, as defined in Section 21-27-11(b), and the governing authority of any public natural gas district are authorized to contract for the purchase of the supply of natural gas for a term of up to ten (10) years with any public nonprofit corporation which is organized under the laws of this state or any other state.






REPRODUCTION AND DESTRUCTION OF RECORDS OF MUNICIPALLY-OWNED UTILITIES

§ 21-27-91 - Definitions

Whenever used in Sections 21-27-91 through 21-27-103:

(a) The term "municipality" shall be defined as it is in subdivision (a) of Section 21-27-11;

(b) The term "system" shall be defined as including any waterworks system, water supply system, sewage system, sewage disposal system, or any combination thereof, including any combined waterworks and sewage system, consisting of an existing waterworks system or water supply system or both, combined with an existing sewage system or sewage disposal system or both, or consisting of an existing waterworks system or water supply system or both, combined with a sewage system or sewage disposal system or both, to be acquired, or consisting of an existing sewage system or sewage disposal system or both, combined with a waterworks system or water supply system or both, to be acquired, gas producing, generating, transmission or distribution system, or any one or all thereof, electric generating, transmission, or distribution system, garbage disposal system, rubbish disposal system, and incinerators, and all parts and appurtenances thereof.



§ 21-27-93 - General grant of authority

The governing authorities of any municipality which now owns and operates any system or systems, but which has not adopted and set up a public utility commission as provided in Section 21-27-13, and the public utility commission of such municipalities that have adopted and set up a public utility commission as provided in said section, are authorized and vested with the authority to microfilm, photograph, photostat, or otherwise reproduce records of the municipally-owned utilities of such municipality. However, the destruction or disposal of any books containing the minutes of any municipal board or of any municipal public utility commission, contracts in effect, real estate deeds, or records showing the date of acquisition, depreciation, or disposition of capital assets, is not hereby authorized.



§ 21-27-95 - Reproduction of records

Any municipality or public utility commission desiring to reproduce by microfilm, photograph, photostat or other process, the records of municipal system or systems under the authority granted in Section 21-27-93 are authorized and vested with the authority to purchase or acquire any equipment, materials and supplies necessary therefor, or to contract for the reproducing of said records in accordance with Section 31-7-1 et seq. Any such contract shall not exceed a period of twelve (12) months.



§ 21-27-97 - Destruction of records; admissibility of reproductions, copies, facsimiles, etc

Any reproduction or copy of any original record shall be deemed to be the original record for all purposes and shall be admissible as evidence in all courts or administrative agencies. A facsimile, exemplification or certified copy thereof shall, for all purposes set forth herein, be deemed to be a transcript, exemplification or certified copy of the original record.



§ 21-27-99 - Reproductions to be confidential and privileged if original records are likewise

When any of the records of which reproductions are made are declared by law, or are by their nature confidential and privileged records, then the reproduction thereof shall likewise be deemed to be confidential and privileged to the same extent as the original records.



§ 21-27-101 - Expenses in reproduction of records

The governing authorities of any municipality not operating with a public utility commission, is hereby authorized to pay all expenses incurred in reproducing such records and in making provision for the preservation, retention and storage of such reproductions from the general fund of such municipality. A municipal public utility commission shall pay for the same from the earnings of the municipally-owned utility or utilities.






REGULATION OF TRANSPORTATION FARES

§ 21-27-121 - General grant of authority

The governing authorities of municipalities shall have the power to fix the rates and charges of persons operating vehicles for the transportation of persons for compensation within the limits of the municipality. The authority granted by this section shall not apply, however, to railroads operated within or through such municipality.






LICENSING OF OPERATORS OF MOTOR VEHICLES FOR HIRE

§ 21-27-131 - Obtaining permit; appeal from refusal to grant permit

No person may drive or operate motor vehicles for hire in any city or town in this state unless he shall first have been licensed so to do as follows: he shall make application to the mayor of such municipality in writing, accompanied by a statement of some reputable citizen thereof, that the applicant is over the age of eighteen (18) years, an experienced driver, of good moral character, and physically and mentally capacitated to drive and operate such motor vehicle. The mayor shall place such application before the board of aldermen, or other governing authorities, whereupon inquiry may be made by such governing authorities into the moral character and mental and physical fitness of the applicant. If the permit shall be granted the applicant shall receive a certificate of such permit, signed by the mayor, together with an identification badge, and the name of the municipality thereon, and which shall be worn so that the same will be displayed while engaged in or about such occupation. The governing authorities of the municipality may require the applicant to give a reasonable bond, of not more than Five Hundred Dollars ($ 500.00), to guarantee the faithful observance of the law as well as the rules and regulations which may be prescribed by the said municipality, and they may also require a reasonable fee, for such permit and badge. In the event the governing authority of such municipality refuse to grant such permit to an applicant, an appeal may be taken to the circuit court, in the manner provided by law for appealing from other orders of the governing authorities of municipalities, and the questions to be tried upon appeal will be as to the age and experience and the moral, mental and physical fitness of the said applicant to pursue such vocation in such municipality.



§ 21-27-133 - Owner or operator of motor vehicle for hire must carry liability insurance or bond; actions thereon

No certificate or permit shall be issued by any municipality to the owner or operator of any motor vehicle owned or operated for hire in any city or town in this state, unless and until such owner or operator shall have filed with, and the same has been approved by, the governing authorities of the municipality, an insurance policy, or certificates of insurance in lieu thereof, issued by some insurance company authorized to transact business in this state, or bond or bonds, to be approved by the said governing authorities of the municipality, in an amount required by an ordinance of said municipality, conditioned to pay any final judgment against said owner or operator for personal injuries or property damages resulting from or arising out of the use, maintenance, or operation of the said motor vehicle. The amount of the insurance policy or bond required under this section on any motor vehicle of any such owner or operator shall in no case be less than ten thousand dollars for the death or injury to any one person, and subject to said limit for one person, twenty thousand dollars total public liability for any one accident and ten thousand dollars for property damage.

The insurance policy or bond, filed with the municipality as required by this section, shall contain a provision or indorsement to the effect that the same shall not be cancelled for any cause by either party thereto unless and until ten days' written notice thereof shall have been given to the said municipality.

In any action, whether in law or in equity, against any owner or operator, operating under the provisions of this section, the insurer, insurance company, or obligor in the policy of insurance or bond given by such owner or operator in compliance with this section, shall not be joined as a party to such suit and shall not be a proper party thereto, except as hereinafter provided.

The insurer, insurance company, or obligor, in any policy of insurance or bond filed in compliance with this section, shall be obligated to pay any final judgment obtained against such owner or operator as herein provided, regardless of the solvency, insolvency, bankruptcy, or receivership, of such owner or operator. In the event that the insured shall abandon his permit and leave the state, a claimant asserting his claim within the provisions of said insurance policy or bond may file suit against the insurer or insurance company or obligor issuing such insurance policy or executing such bond in a court of competent jurisdiction without the necessity of making the insured a party to said suit.



§ 21-27-135 - Transfer of badge unlawful

It shall be unlawful for any driver who secures such permit and badge to transfer such badge to any other driver, or for any person to use the badge of another person while driving or operating a motor vehicle for hire.



§ 21-27-137 - Revocation or suspension of permit

The governing authority of the municipality may revoke or suspend such permit and demand the return of such badge upon proof that the holder while driving, or while in charge of such motor vehicle:

(a) was intoxicated, or noticeably under the influence of intoxicating liquor; or,

(b) had disturbed the peace while so engaged; or,

(c) had recklessly disregarded the speed regulations prescribed by law; or,

(d) had been guilty of knowingly transporting intoxicating liquor; or,

(e) had carried concealed weapons in violation of law; or,

(f) had knowingly transported persons for the purpose of gaming or prostitution, or for the purpose of obtaining intoxicating liquor.

The said authority may by ordinance prescribe other reasonable rules and regulations governing the use and operation of motor vehicles for hire within the municipality, and cause the same to be observed by such driver or operator, under penalty of revocation or suspension of such permit. Any person whose permit to drive or operate a motor vehicle for hire has been suspended or revoked may appeal to the circuit court from such order in the manner provided for appeals from orders of the governing authority of municipalities, but such appeal shall not operate as a supersedeas of said order.



§ 21-27-139 - Vehicle to be registered and numbered

The owner of any motor vehicle operated for hire in any city or town in this state, shall before causing the same to be operated, register the said vehicle with the clerk of such municipality, in the name of the owner, with the number of motor, and number of license tag for that year. The clerk shall keep said registration in a book kept for that purpose and give a number to such vehicle, which the owner shall cause to be painted or stenciled on two sides of the said vehicle. Such number shall not be required to be changed at subsequent registrations.

Such vehicle shall be reregistered on or before the first day of February each year.



§ 21-27-141 - Penalty for violations

(1) Any person or persons who may violate any of the provisions of Sections 21-27-131, 21-27-135, 21-27-137, or 21-27-139, shall be guilty of a misdemeanor, and, upon conviction shall be fined not more than $ 50.00 or thirty days in jail, or by both such fine and imprisonment.

(2) Failure of any owner or operator to comply with any of the requirements of Section 21-27-133 shall be cause for the revocation or suspension of his permit, or a fine not exceeding one thousand dollars, or both.






LICENSING OF BUS DRIVERS

§ 21-27-151 - Obtaining permit; appeal from refusal to grant permit

No person may drive or operate any bus of a transportation system for the transportation of passengers within any city or town in this state, where the operation of such bus is subject to regulation by the authorities of such city or town under Section 21-27-121, unless he shall first have been licensed so to do as follows: he shall make application to the mayor of such municipality in writing, accompanied by a statement of some reputable citizen thereof, that the applicant is over the age of eighteen years, an experienced driver, of good moral character, and physically and mentally capacitated to drive and operate such motor vehicle. The mayor shall place such application before the board of aldermen, or other governing authorities, whereupon inquiry may be made by such governing authorities into the moral character and mental and physical fitness of the applicant. If the permit shall be granted the applicant shall receive a license, signed by the mayor, together with a metallic badge, which shall have a number and the name of the municipality thereon, and which shall be worn so that the same will be displayed while engaged in or about such occupation. The governing authorities of the municipality may require the applicant to give a reasonable bond, of not more than five hundred dollars, to guarantee the faithful observance of the law as well as the rules and regulations which may be prescribed by the said municipality, and they may also require a reasonable fee, not to exceed five dollars for such license, which said license fee shall be paid into the general fund of such municipality. In the event the governing authority of such municipality refuse to grant such license to an applicant, an appeal may be taken to the circuit court, in the manner provided by law for appealing from other orders of the governing authorities of municipalities, and the questions to be tried upon appeal will be as to the age and experience and the moral, mental and physical fitness of the said applicant to pursue such vocation in such municipality.



§ 21-27-153 - Transfer of badge unlawful

It shall be unlawful for any driver who secures such license and badge to transfer such license or badge to any other driver, or for any person to use the license or badge of another person while driving or operating such bus.



§ 21-27-155 - Revocation or suspension of permit

The governing authority of the municipality may revoke or suspend such license and demand the return of such badge upon proof that the holder while driving, or while in charge of such motor vehicle:

(a) was intoxicated, or noticeably under the influence of intoxicating liquor; or,

(b) had disturbed the peace while so engaged; or,

(c) had recklessly disregarded the speed regulations prescribed by law; or,

(d) had carried concealed weapons in violation of law.

The said authority may by ordinance prescribe other reasonable rules and regulations governing the use and operation of such bus within the municipality, and cause the same to be observed by such driver or operator, under penalty of revocation or suspension of such license. Any person whose license to drive or operate such bus has been suspended or revoked may appeal to the circuit court from such order in the manner provided for appeals from orders of the governing authority of municipalities, but such appeal shall not operate as a supersedeas of said order.






METROPOLITAN AREA WASTE DISPOSAL

§ 21-27-161 - Declaration of purpose; short title

Sections 21-27-161 through 21-27-191 are for the purpose of authorizing a cooperative effort by public agencies for the safe and economical construction and operation of systems for the collection, transportation, treatment and disposal of wastes, including sewerage systems and sewage disposal systems, in order to prevent and control the pollution of the waters in this state. Said sections may be cited as the "Metropolitan Area Waste Disposal Act."



§ 21-27-163 - Definitions

Words and phrases used in Sections 21-27-161 through 21-27-191 shall have meanings as follows:

(a) "Act" shall mean the Metropolitan Area Waste Disposal Act [Sections 21-27-161 through 21-27-191], as originally enacted or as hereafter amended.

(b) "Person" means and includes the State of Mississippi, a municipality as defined herein, any public agency as defined herein or any other city, town or political subdivision or governmental agency of the State of Mississippi or of the United States of America, or any individual, copartnership, association, firm, trust, estate or any other entity whatsoever.

(c) "Waterworks" means all works, plants or other facilities necessary for the purpose of collecting, storing, treating and transporting water for domestic, municipal, commercial, industrial, agricultural and manufacturing purposes, including open channels.

(d) "Water supply system" means pipelines, conduits, pumping stations and all other structures, devices and appliances appurtenant thereto, including land and right-of-way thereto, for use for transporting water to a point of ultimate use.

(e) "Waste" means sewage, industrial waste, municipal waste, recreational waste and agricultural waste, waste heat and any other waste that may cause impairment of the quality of the waters in the state.

(f) "Sewerage system" means pipelines or conduits, canals, pumping stations and force mains, and all other structures, devices, facilities and appliances appurtenant thereto, used for collecting or conducting waste to an ultimate point for treatment or disposal.

(g) "Treatment facilities" means any plant, disposal field, lagoon, pumping station, constructed drainage ditch or surface water intercepting ditch, canal, incinerator, area devoted to sanitary landfills or other works not specifically mentioned herein, installed for the purpose of treating, neutralizing, stabilizing or disposing of waste or facilities to provide cooling water to collect, control and dispose of waste heat.

(h) "Sewage disposal system" means a system for disposing of waste, including but not limited to sewerage systems and treatment facilities, as such terms are defined herein.

(i) The terms "pollution," "waters" or "waters in the state" shall have meanings as set forth in the Mississippi Air and Water Pollution Control Law, as now or hereafter amended, appearing as Section 49-17-1 through Section 49-17-70, Mississippi Code of 1972.

(j) "Municipality" means any incorporated city having a population in excess of one hundred fifty thousand (150,000) according to the most recently completed federal decennial census, whether operating under general law or under special charter.

(k) "Metropolitan area" means all of the area or territory lying within the corporate limits of a municipality as herein defined, whether or not such area or territory be contiguous, and all area or territory lying not more than ten (10) miles from the outer boundary of any of the areas or territories comprising a municipality as herein defined, and all of an incorporated city or town, any part of which lies within the aforementioned ten-mile limit.

(l) "Public agency" means any incorporated city or town lying wholly or partially within a metropolitan area, any state board or commission owning or operating properties within a metropolitan area, a district created pursuant to Sections 51-9-101 through 51-9-163, or a political subdivision of the State of Mississippi lying wholly or partially within a metropolitan area and having the power to own and operate waterworks, water supply systems, sewerage systems, treatment facilities or sewage disposal systems or other facilities or systems for the collection, transportation, treatment and disposal of waste.

(m) "Metropolitan area plan" means a comprehensive plan for water quality management and the control and abatement of pollution within the metropolitan area, consistent with applicable water quality standards established pursuant to the Federal Water Pollution Control Act.

(n) "Federal Water Pollution Control Act" shall mean the Federal Water Pollution Control Act, being 33 U.S.C.S. 1151 et seq. as now or hereafter amended, and the Federal Water Pollution Control Act Amendments of 1972, being P.L. 92-500, 86 Stat. 816 as now or hereafter amended.



§ 21-27-165 - General powers of municipality as to waste collection, transportation, treatment, or disposal within metropolitan area

A municipality is authorized and empowered to acquire, construct, improve, enlarge, extend, repair, operate and maintain one or more sewage disposal systems and make contracts with any person or any public agency, under the terms of which the municipality will, within or without the municipality but within its metropolitan area, collect, transport, treat or dispose of waste for such person or public agency. A municipality may also enter into contracts with any person to purchase or sell, by installments over such term as may be deemed desirable, or otherwise, any waste collection, transportation, treatment or sewage disposal facilities or systems. A municipality is also authorized to enter into operating agreements with any person, for such terms and upon such conditions as may be deemed desirable, for the operation of any waste collection, transportation, treatment or sewage disposal facilities or systems of any person by the municipality; and a municipality may lease to or from any person, for such term and upon such conditions as may be deemed desirable, any waste collection, transportation, treatment or sewage disposal facilities or systems.



§ 21-27-167 - Acquisition of necessary property by municipality

A municipality shall have the power and right to acquire and to own, maintain, use and operate any and all property of any kind, real, personal or mixed, or any interest therein within or without the boundaries of its metropolitan area necessary or convenient to the exercise of the purposes of and the powers granted by Sections 21-27-161 through 21-27-191. Within any unincorporated portion of its metropolitan area, a municipality may acquire such property by exercise of the power of eminent domain as provided in Chapter 27, Title 11, Mississippi Code of 1972. Prior to the exercise of the power of eminent domain within any unincorporated portion of its metropolitan area, a municipality shall seek and obtain a written agreement with the public agency or other person having local jurisdiction of such area for the acquisition of such property. The written agreement provided for herein for the exercise of the power of eminent domain shall be spread upon the minutes of said public agency or person as defined herein.



§ 21-27-169 - Municipality may obtain federal assistance

A municipality is authorized to make such applications and enter into such contracts for financial assistance in comprehensive planning as may be appropriate under the Federal Water Pollution Control Act, as now or hereafter amended; the Federal Water Pollution Control Act Amendments of 1972 (P. L. 92-500); under Chapter 23 and Chapter 26, Title 33, United States Code; under Chapter 9, Title 40, United States Code and under any other relevant statutes.



§ 21-27-171 - Contracts with municipalities

A municipality may enter into contract with any person or public agency situated wholly or partly within its metropolitan area, whether or not lying wholly or partially within its boundaries, for any of the purposes authorized by Sections 21-27-161 through 21-27-191. Public agencies and other persons are hereby authorized to make contracts with a municipality under which the municipality will make a sewage disposal system available to a public agency or group of public agencies or to other persons and furnish waste collection, transportation, treatment and sewage disposal services by the municipality's sewage disposal system. The contract may be upon such terms and for such period of time as the parties may agree and may provide that it will remain in effect until any bonds issued or to be issued by the municipality, and any bonds which may be issued to refund the same are paid; the contract may contain provisions to assure equitable treatment of persons or public agencies who contract with the municipality for waste collection, transportation, treatment and sewage disposal services from the same sewage disposal system; may contain provisions requiring any public agency or other person to regulate the quality and strength of waste to be handled by the sewage disposal system; shall provide the method of determining the amounts to be paid by a public agency or other person to the municipality; may provide for the sale or lease to or use of by the municipality of any sewage disposal system or any part thereof at the time owned or to be acquired by a public agency or other person; may provide that the municipality shall operate any sewage disposal system or part thereof at the time owned or to be acquired by a public agency or other person; may provide that a public agency shall have the right to continued performance of such services after the amortization of the municipality's investment in the sewage disposal system during the useful life thereof upon payments of reasonable charges therefor, reduced to take into consideration such amortization; and may contain such other provisions and requirements as the municipality and a public agency or other person may determine to be appropriate or necessary. A municipality may also provide in its contract that the municipality shall have the right to use any streets, alleys and public ways and places within the jurisdiction of a public agency or other person during the term of the contract.



§ 21-27-173 - Payments by public agency under contract

Payments by a public agency to the municipality for waste collection, transportation, treatment and sewage disposal services and facilities may be made from the income of the public agency's waterworks system or water supply system or its sewerage system, treatment facilities or sewage disposal system or of both such systems or of its combined waterworks, water supply, treatment facilities, sewerage and sewage disposal systems, as may be prescribed in the contract between the municipality and the public agency, or as otherwise authorized by law. Such payments shall constitute an operating expense of the system or systems whose revenues are thus to be applied. Payments to be made under the contract by the public agency from the income of its waterworks system, water supply system, treatment facility, sewerage system or sewage disposal system or both such systems or its combined waterworks, water supply, treatment facility, sewerage and sewage disposal systems shall be subordinate to amounts required to be paid from the net revenues of such systems for principal of and interest on bonds of the public agency which are outstanding at the time of the making of the contract and which are payable solely from such net revenues unless the ordinance or resolution authorizing such outstanding bonds of the public agency expressly reserves the right to accord such contract payments a priority over such public agency's bond requirements. No provision of Sections 21-27-161 through 21-27-191 shall be construed to prohibit any public agency, otherwise permitted by law to issue bonds, from issuing bonds in the manner provided by law for the construction, renovation, repair or development of waste disposal facilities within the jurisdictional limits of the public agency. Except to the extent provided in Section 21-27-175, neither the municipality nor the holder of any bonds of the municipality shall have the right to demand payment of the public agency's obligation out of any funds raised or to be raised by taxation, but such contracts shall constitute an obligation of the public agency and shall be binding upon such public agency according to its terms and shall continue in effect until all bonds specified therein and refunding bonds issued in lieu of such bonds and all other obligations thereunder shall have been paid. Payments made or to be made to a municipality by a public agency or other person pursuant to a contract for waste collection, transportation, treatment and sewage disposal services and facilities shall be determined by the method specified in the contract and shall not be subject to approval or review by the public service commission.



§ 21-27-175 - Public agency may levy ad valorem tax

Any public agency having taxing powers, other than a county or a municipality as herein defined, is authorized to levy a special ad valorem tax not to exceed four (4) mills upon all taxable property within its geographical limits to pay all or a portion of the payments to be made by that public agency under a contract between the public agency and a municipality and if the contract as authorized by the governing body of the public agency so provides, then the contract shall constitute an obligation against the taxing power of the public agency to the extent therein provided. The special ad valorem tax millage authorized by Sections 21-27-161 through 21-27-191 shall not be reimbursable by the state under the provisions otherwise made for reimbursements under the homestead exemption laws.

The proceeds derived from two (2) mills of the levy authorized herein shall be included in the ten percent (10%) increase limitation under Section 27-39-321, and the proceeds derived from any additional millage levied hereunder in excess of two (2) mills shall be excluded from such limitation for the first year of such additional levy and shall be included within such limitation in any year thereafter.



§ 21-27-177 - Public agency to make necessary adjustments of rates

Whenever a public agency and a municipality shall have executed a contract under Sections 21-27-161 through 21-27-191 and the payments thereunder are to be made either wholly or partly from the revenues of the public agency's waterworks system, water supply system, treatment facility, sewerage system or sewage disposal system or from both systems or a combination of both systems, the duty is hereby imposed on the public agency to establish and maintain and from time to time to adjust the rates charged by the public agency for the services of such system or systems, to the end that the revenues therefrom together with any taxes levied in support thereof will be sufficient at all times to pay: (a) the expense of operating and maintaining such system; (b) all of the public agency's obligations to the municipality under the contract; and (c) all of the public agency's obligations under and in connection with revenue bonds theretofore issued, or which may be issued thereafter secured by revenues of such system or systems. The contract may require the use of consulting engineers and financial experts to advise the public agency whether and when such rates are to be adjusted.



§ 21-27-179 - Issuance of bonds by municipality

For the purpose of acquiring, constructing, improving, enlarging, extending and repairing a sewage disposal system or sewage disposal systems, a municipality is authorized to issue bonds payable from and secured by a pledge of all or any part of revenues under any contract or contracts it enters into under Sections 21-27-161 through 21-27-191 and from all or any part of any revenues derived from the operation of the waterworks system, water supply system, treatment facility, sewerage system or sewage disposal system and pledged for such purpose by the municipality. Said bonds shall be in such form and denomination as prescribed by the governing body of the municipality. Such bonds may be serial or term; redeemable, with or without premium, or nonredeemable; registered or coupon bonds with registration privileges as to either principal and interest; principal only or both; shall bear interest at a rate or rates to be determined pursuant to the sale of the bonds; and shall be payable at such time or times and shall mature at such time or times not exceeding the said estimated life of the contemplated system or improvement, but in no event exceeding thirty (30) years from their date, and at such place or places as shall be prescribed in the bond resolution authorizing their issuance; provided, however, that any bond issue to be awarded and sold to the United States of America or any agency thereof shall mature at such time or times, not to exceed thirty-five (35) years, as shall be prescribed in the ordinance authorizing their issuance. Any provisions of the general laws to the contrary notwithstanding, any bonds and interest coupons issued pursuant to the authority of Sections 21-27-161 through 21-27-191 shall possess all the qualities of negotiable instruments. The bonds and the interest coupons shall be executed in such manner and shall be substantially in the form prescribed in the authorizing resolution. In case any of the officers whose signatures or countersignatures appear on the bonds or interest coupons shall cease to be such officers before delivery of such bonds, such signatures or countersignatures shall nevertheless be valid and sufficient for all purposes the same as if they had remained in office until such delivery. No bond shall bear more than one (1) rate of interest; each bond shall bear interest from its date to its stated maturity date at the interest rate specified in the bid; all bonds of the same maturity shall bear the same rate of interest from date to maturity; all interest accruing on such bonds so issued shall be payable semiannually or annually, except that the first interest coupon attached to any such bond may be for any period not exceeding one (1) year.

No interest payment shall be evidenced by more than one (1) coupon and neither cancelled nor supplemental coupons shall be permitted; the lowest interest rate specified for any bonds issued shall not be less than seventy percent (70%) of the highest rate specified for the same bond issue. Such bonds shall not bear a greater overall maximum interest rate to maturity than that allowed in Section 75-17-103, Mississippi Code of 1972. Each interest rate specified in any bid must be in multiples of one-eighth of one percent ( 1/8 of 1%) or in multiples of one-tenth of one percent (1/10 of 1%). If serial bonds, such bonds shall mature annually, and the first maturity date thereof shall not be more than five (5) years from the date of such bonds. Such bonds shall be legal investments for trustees and other fiduciaries, and for savings banks, trust companies and insurance companies organized under the laws of the state of Mississippi. The bonds and interest coupons shall be exempt from all state, county, municipal and other taxation under the laws of the state of Mississippi. No bond issued pursuant to Sections 21-27-161 through 21-27-191 shall constitute an indebtedness of a municipality within the meaning of any statutory or charter restriction or limitation upon indebtedness. Such bonds shall be sold on sealed bids at public sale in the manner provided by Section 31-19-25, as now or hereafter amended, upon such terms as the governing authorities of the municipality may determine, not inconsistent with the provisions of Sections 21-27-161 through 21-27-191, but no sale shall be made at a price so low as to require the payment of interest on the money received therefor at more than that allowed in Section 75-17-103, Mississippi Code of 1972, computed with relation to the absolute maturity of the bonds, in accordance with standard tables of bond values, excluding from such computation the amount of any premium to be paid on redemption of any bonds prior to maturity. Sections 21-27-161 through 21-27-191 shall be full and complete authority for the issuance of the bonds provided for herein, and no restriction or limitation otherwise prescribed by law shall apply herein, nor shall such bonds constitute an indebtedness of the municipality within the meaning of any constitutional or statutory limitation.



§ 21-27-181 - Municipality to make necessary adjustments of rates

While any such bonds are outstanding, it shall be the duty of the governing body of the municipality to fix, maintain and collect rates and charges for services furnished or made available by the sewage disposal system, adequate to pay maintenance and operation costs of the expenses allocable to the sewage disposal system, payment of principal of and interest on such bonds, and to provide and maintain the funds created by the resolution authorizing the bonds. Interest to accrue on the bonds and administrative expenses to estimated date when the sewage disposal system will become revenue producing and reserve funds created by the resolution authorizing the bonds may be set aside out of bond proceeds.



§ 21-27-183 - Validation of bonds

All bonds issued pursuant to Sections 21-27-161 through 21-27-191 shall be validated as now provided by law by Sections 31-13-1 through 31-13-11.



§ 21-27-185 - Investment of bond proceeds

Proceeds from the sale of bonds may be invested, pending their use, in such certificates of deposit as are specified in the resolution authorizing the issuance of the bonds or the trust indenture securing them, and the earnings on such investments applied as provided in such resolution or trust indenture.



§ 21-27-187 - Bonds exempt from inclusion in debt-limitations; bonds are legal investments

All bonds issued under Sections 21-27-161 through 21-27-191 shall be and are hereby exempt from inclusion in debts in determining whether additional bonds may be issued by such municipality and are declared to be legal and authorized investments for banks, savings banks, trust companies, building and loan associations, savings and loan associations, insurance companies, fiduciaries, trustees and for the sinking fund of municipalities, towns, villages, school districts or any other political corporation or subdivision of the State of Mississippi.



§ 21-27-189 - Other powers and authority of municipality

A municipality, as defined in Section 21-27-163, is authorized and empowered, in the discretion of its governmental authorities, to exercise the following powers and authority within the area and territories comprising the metropolitan area of which it is a part:

(a) To operate and manage sewerage systems, sewage treatment facilities and sewage disposal systems and related facilities serving the metropolitan area in conformance with the metropolitan area plan.

(b) To construct, operate and maintain sewerage systems, sewage treatment facilities and sewage disposal systems in the manner and to the extent required by the metropolitan area plan.

(c) To accept and utilize grants and other funds from any source for waste treatment management purposes.

(d) To establish and maintain rates and charges for the use of the services of such sewerage systems, sewage treatment facilities and sewage disposal systems within the metropolitan area, and from time to time to adjust such rates, to the end that the revenues therefrom will be sufficient at all times to pay the expenses of operating and maintaining such works, facilities and systems and all of the municipality's obligations under any contract or bond resolution with respect thereto.

(e) To incur short and long-term indebtedness under the provisions of Sections 21-27-161 through 21-27-191 or other applicable statutes.

(f) To adopt rules and regulations necessary to carry out the implementation of the metropolitan area plan and to assure the payment of each participating person or public agency of its proportionate share of treatment costs.

(g) To refuse to receive any waste from any public agency or subdivision thereof or any other person which does not comply with the provisions of the metropolitan area plan applicable to the particular area within which such public agency or subdivision thereof or any other person is located.

(h) To accept industrial waste for treatment and to require the pretreatment of same when within the opinion of the municipality such pretreatment is necessary.

(i) To adopt all necessary and reasonable rules and regulations to carry out and effectuate any waste treatment plan adopted for the metropolitan area.

(j) To require by ordinance or by contract with a public agency or other person that all waste within the metropolitan area be disposed of through sewerage systems, treatment facilities and sewage disposal systems which comprise a part of the metropolitan area plan, to the extent that the same may be available, but no public agency shall be precluded from constructing, operating and maintaining its own sewerage system if the same be a part of the metropolitan area plan.



§ 21-27-191 - Aforesaid sections are cumulative

Sections 21-27-161 through 21-27-191 are cumulative of other statutes now or hereafter enacted relating to the issuance of bonds; the collection, transportation, treatment or disposal of wastes; and the design, construction, acquisition or approval of facilities for such purposes, and the municipality may exercise all presently held powers in the furtherance of said sections.






MUNICIPAL AND DOMESTIC WATER AND WASTEWATER SYSTEM OPERATOR'S CERTIFICATION ACT OF 1992

§ 21-27-201 - Short title

Sections 21-27-201 through 21-27-221 shall be known as the "Municipal and Domestic Water and Wastewater System and Nonhazardous Solid Waste Management Facilities Operator's Certification Act of 1992."



§ 21-27-203 - Definitions

For purposes of Sections 21-27-201 through 21-27-221, the following terms shall have the meanings ascribed herein, unless the context shall otherwise require:

(a) "Association" means the Mississippi Water and Pollution Control Operator's Association, Inc.

(b) "Board" means the Mississippi State Board of Health.

(c) "Commission" means the Mississippi Commission on Environmental Quality.

(d) "Community water system" means a public water system serving piped water for human consumption to fifteen (15) or more individual service connections used by year-round consumers or regularly serving twenty-five (25) or more individual consumers year-round, including, but not limited to, any collection, pretreatment, treatment, storage and/or distribution facilities or equipment used primarily as part of, or in connection with, that system, regardless of whether or not the components are under the ownership or control of the operator of the system.

(e) "Commercial Class I rubbish site" means a permitted rubbish site which accepts for disposal Class I rubbish, as defined by the commission, for compensation or from more than one (1) generator.

(f) "Nontransient, noncommunity water system" means a public water system that is not a community water system and that regularly serves at least twenty-five (25) of the same persons over six (6) months per year.

(g) "Operator" means the person who directly supervises and is personally responsible for the daily operation and maintenance of a wastewater facility, community water system, nontransient, noncommunity water system or commercial nonhazardous solid waste management landfill.

(h) "Person" means the state or any agency or institution of the state, any municipality, political subdivision, public or private corporation, individual, partnership, association or other entity, including any officer or governing or managing body of any municipality, political subdivision, or public or private corporation, or the United States or any officer or employee of the United States.

(i) "Pollution" means contamination or other alteration of the physical, chemical or biological properties of any waters of the state, including change in temperature, taste, color, turbidity or odor of the waters, or the discharge of any liquid, gaseous, solid, radioactive or other substance or heat into any waters of the state.

(j) "Wastewater facilities" means pipelines or conduits, pumping stations, force mains, treatment plants, lagoons or any other structure, device, appurtenance or facility, whether operated individually or in any combination, used for collecting, treating and/or disposing of municipal or domestic wastewater, by either surface or underground methods, which is required to have a permit under Section 49-17-29.

(k) "Waters of the state" means all waters within the jurisdiction of this state, including all streams, lakes, ponds, impounding reservoirs, marshes, watercourses, waterways, wells, springs, irrigation systems, drainage systems and all other bodies or accumulations of water, surface and underground, natural or artificial, situated wholly or partly within or bordering upon the state, and such coastal waters as are within the jurisdiction of the state, except lakes, ponds or other surface waters which are wholly landlocked and privately owned.



§ 21-27-205 - Classification of water systems and wastewater facilities; reciprocal arrangements for certification and training for operators of commercial nonhazardous solid waste landfills

(1) The board shall classify all municipal and domestic water collection, storage, treatment and/or distribution systems actually used or intended for use as community water systems or nontransient, noncommunity water systems according to size, type, character of water to be treated, number of service connections, and other physical conditions affecting the operation and maintenance of those systems, and also according to the degree of skill, knowledge, training and experience required of the operators of those systems to ensure competent, efficient operation and maintenance of such systems and protection of public health.

(2) The commission shall classify all municipal and domestic wastewater facilities according to size, type, character of wastewater to be treated, and other physical conditions affecting the operation and maintenance of the facilities, and also according to the degree of skill, knowledge, training and experience required of the operators of the facilities to ensure competent, efficient operation and maintenance of the facilities and prevention of pollution of waters of the state.

(3) The commission shall establish reciprocal certification arrangements with other states and private companies that establish training and certification programs for operators of commercial nonhazardous solid waste management landfills that meet or exceed the requirements of the commercial nonhazardous solid waste management landfill operator training and certification program established by the commission.

(4) The commission may establish reciprocal certification arrangements with other states and private companies that establish training and certification programs for operators of commercial Class I rubbish sites that meet or exceed the requirements of the commercial Class I rubbish site operator training and certification program established by the commission.



§ 21-27-207 - Regulatory authority of Mississippi State Board of Health and Mississippi Commission on Natural Resources

Both the board and commission may adopt, modify, repeal and promulgate, after due notice and hearing, and may make exceptions to and grant exemptions and variances from and may enforce those rules, regulations and procedures as are necessary or appropriate to effectuate the duties and responsibilities of these agencies arising under Sections 21-27-201 through 21-27-221. The rules, regulations and procedures shall include, but not be limited to, the following: criteria for classifying municipal and domestic community water systems, nontransient, noncommunity water systems and wastewater facilities; qualifications for operators of community water systems, nontransient, noncommunity water systems and wastewater facilities; certification of operators of commercial Class I rubbish sites; procedures for examining or testing applicants for operator certificates; procedures and fees for issuing, reissuing, modifying, revoking or terminating operator certificates; and reciprocal certification of operators certified in other states having certification requirements not less stringent than those established by the board and commission.



§ 21-27-211 - Requirement that operators hold certificates of competency; operation on interim basis

(1) It is unlawful to operate or cause to be operated any wastewater facility or community water system covered under Sections 21-27-201 through 21-27-221 unless the operator of that facility or system holds a current certificate of competency issued by the board or commission, as provided by Sections 21-27-201 through 21-27-221, in a classification corresponding to the classification of the facility or system. After July 1, 1998, it shall be unlawful to operate or cause to be operated any nontransient, noncommunity water system covered under Sections 21-27-201 through 21-27-221, unless the operator of that system holds a current certificate of competency issued by the board. If an operator is lost due to illness, death, resignation, discharge or other legitimate cause, the owner or president of the governing board of the facility or system shall immediately notify either the board or commission, as the case may be. The facility or system may continue to operate without a certified operator on an interim basis for a period not to exceed one hundred eighty (180) days, except for good cause shown upon petition to the responsible agency. The board or the commission, as the case may be, may grant, upon petition of the facility or system, an extension of the interim operating period not to exceed an additional one hundred eighty (180) days for good cause shown.

(2) It is unlawful to operate or cause to be operated any commercial nonhazardous solid waste management landfill permitted under Section 49-17-29 unless the operator of that facility holds a current certificate of competency issued by the commission, as provided by Sections 21-27-201 through 21-27-221. However, in the event of the loss of an operator due to illness, death, resignation, discharge or other legitimate cause, notice shall be immediately given to the commission and the continued operation of the facility without a certified operator may proceed on an interim basis for a period not to exceed one hundred eighty (180) days, except for good cause shown upon petition to the commission.

(3) After June 30, 2005, it is unlawful to operate or cause to be operated any commercial Class I rubbish site, unless the operator of that facility holds a certificate of competency issued by the commission under Sections 21-27-201 through 21-27-221. However, in the event of the loss of an operator due to illness, death, resignation, discharge or other legitimate cause, notice shall be immediately given to the commission and the continued operation of the facility without a certified operator may proceed on an interim basis for a period not to exceed one hundred eighty (180) days, except for good cause shown upon petition to the commission.



§ 21-27-213 - Certification of persons acting as operators

(1) Notwithstanding any provision of Sections 21-27-201 through 21-27-221 to the contrary, any person who is an operator of a municipal or domestic wastewater facility or community water system on July 1, 1986, may, on or before June 30, 1987, apply to the board or commission for, and shall be issued, an operator's certificate without examination or proof of other qualifications, if the application is accompanied by an affidavit of the owner of the facility or system verifying the status of the applicant. Any certificate so issued shall be valid only for the particular facility being operated by the applicant, and then only so long as the facility remains in the same or a lower classification as at the time the application is filed.

(2) Notwithstanding any provision of Sections 21-27-201 through 21-27-221 to the contrary, any person who is an operator of a nontransient, noncommunity water system on July 1, 1997, may, before June 30, 1998, apply to the board for an operator's certificate without examination. The application shall be accompanied by an affidavit of the owner of the system verifying the status of the applicant. The board shall consider the performance history of any system operated by the applicant in determining whether to issue a certificate under this subsection. Upon review of the performance history and the application, the board may grant or deny the issuance of a certificate under this subsection. Any certificate issued under this subsection shall be valid only for the particular facility being operated by the applicant.



§ 21-27-215 - Certification of persons holding certificates of competency obtained through examination under voluntary certification program

Notwithstanding any provision of Sections 21-27-201 through 21-27-221 to the contrary, holders of valid certificates of competency obtained through examination under the voluntary certification program sponsored by the association may, on or before June 30, 1987, apply to the board or commission for, and shall be issued, an operator's certificate issued under the provisions of Sections 21-27-201 through 21-27-221 without further examination or proof of other qualifications, provided such state-issued certificate shall be valid only for the class of facility covered by the association certificate.



§ 21-27-217 - Penalties; injunctive relief

(1) Any person found by the board or commission, as the case may be, or any duly designated hearing officer appointed thereby, violating any of the provisions of Sections 21-27-201 through 21-27-221, or any rule or regulation promulgated by the board or commission hereunder, or any order issued by the board or commission in the exercise of their authority and duties hereunder, shall be subject to a civil penalty of not less than One Hundred Dollars ($ 100.00) nor more than One Thousand Dollars ($ 1,000.00), for each violation, such penalty to be levied and assessed by the board or commission or designated hearing officer. Appeals from such actions may be taken as provided hereinafter. Each day upon which a violation occurs shall be deemed a separate and additional violation.

In determining the amount of any monetary penalty assessed hereunder, the board or commission or duly appointed hearing officer shall consider all factors bearing upon the violation, including but not limited to, any resulting actual or probable pollution of the lands and/or waters of the state and/or endangerment to public health, and the nature and extent thereof, any violation of the terms or conditions of permits issued by the board or commission for the affected facility, and any actual or probable damage to the affected facility caused by improper operation thereof.

(2) In lieu of, or in addition to, the penalty provided in subsection (1) of this section, the board and commission shall have power to institute and maintain in the name of the state any and all proceedings necessary or appropriate to enforce the provisions of Sections 21-27-201 through 21-27-221, rules and regulations in force pursuant hereto, and orders and operator certifications made and issued hereunder, in the appropriate circuit, chancery, county or justice court of the county in which venue may lie. The board and commission may obtain mandatory or prohibitory injunctive relief, either temporary or permanent.

(3) Any person found guilty of violating any provision of Sections 21-27-201 through 21-27-221, upon conviction, shall be punished by a fine of not less than One Hundred Dollars ($ 100.00) nor more than One Thousand Dollars ($ 1,000.00) per day of violation.



§ 21-27-219 - Complaints; conduct of hearings; notice; issuance of subpoenas

(1) Whenever the board or commission or an employee thereof has reason to believe that a violation of any provision of a regulation or of any order of the board or commission has occurred, the board or commission may cause a written complaint to be served upon the alleged violator or violators. The complaint shall specify the provisions of Sections 21-27-201 through 21-27-221 or regulation or order alleged to have been violated and the facts alleged to constitute a violation thereof, and shall require that the alleged violator appear before the board or commission, or any duly designated hearing officer appointed thereby, at a time and place specified in the notice and answer the charges complained of. The time of appearance before the board or commission or designated hearing officer shall be not less than thirty (30) days from the date of the service of the complaint.

(2) The board or commission or designated hearing officer shall afford an opportunity for a fair hearing to the alleged violator or violators at the time and place specified in the complaint. On the basis of the evidence produced at the hearing, the board or commission or designated hearing officer shall make findings of fact and conclusions of law and enter such order as in its opinion will best further the purposes of Sections 21-27-201 through 21-27-221 and shall give written notice of such order to the alleged violator, and the board or commission or designated hearing officer may assess such penalties as hereinbefore provided.

(3) Except as otherwise expressly provided, any notice or other instrument issued by or under authority of the board or commission or designated hearing officer may be served on any person affected thereby personally or by publication, and proof of such service may be made in like manner as in case of service of a summons in a civil action, such proof to be filed in the office of the board or commission; or such service may be made by mailing a copy of the notice, order or other instrument by certified mail, directed to the person affected at his last known post office address as shown by the files or records of the board or commission, and proof thereof may be made by the affidavit of the person who did the mailing, filed in the office of the board or commission.

(4) In conducting the hearings provided in this section, any member of the board or commission, or the chief administrative officer thereof, or the duly designated hearing officer, shall have the authority to issue subpoenas to appear and give testimony, to produce records, or both, and in case of contumacy or refusal to obey a notice of hearing or subpoena issued hereunder, the circuit court shall have jurisdiction upon application of the board or commission or its representative to issue an order requiring obedience to the hearing notice or subpoena of the board or commission or designated hearing officer. Any failure to obey such court order may be punished by such court as contempt thereof. Any member of the board or commission, or the chief administrative officer thereof, or the designated hearing officer, may administer oaths. A verbatim record of the hearing shall be made. Witnesses who are subpoenaed shall receive the same fees and mileage as in civil actions.

(5) Any person aggrieved by the decision of the board or commission to issue, deny, modify or revoke any operator certification hereunder shall be entitled to a full hearing before the board or commission or duly designated hearing officer appointed thereby in the same manner as provided hereinabove, and appeals from such actions shall be in the same manner as provided hereinafter.



§ 21-27-221 - Appeals

(1) Any person aggrieved by the final decision of any duly designated hearing officer appointed by the board or commission as a result of any hearing held under the provisions of Sections 21-27-201 through 21-27-221 may, within thirty (30) days of receipt of written notice of the action of the hearing officer, appeal such final decision to the full board or commission, as the case may be, by filing therewith a written notice of appeal. No cost bond or other security shall be required to perfect such appeal. The hearing officer shall forthwith prepare and submit to the board or commission the record made at the hearing, which shall thereupon become the record of the cause. Appeals to the board or commission shall be considered only upon the record made before the hearing officer. The board or commission shall review all findings of fact and conclusions of law of the hearing officer, together with any penalties levied, and may affirm, modify or reverse and remand the decision of the hearing officer, as may be determined to be necessary or appropriate. Appeals from the final decision of the board or commission shall be perfected as hereinafter provided.

(2) Any person aggrieved by the final decision of the board or commission as a result of any hearing held under the provisions of Sections 21-27-201 through 21-27-221, including hearings requested incidental to the issuance, denial, modification or revocation of any operator certification issued hereunder, may, within thirty (30) days of receipt of written notice of the action of the board or commission, appeal such final decision to the chancery court of the county of the situs in whole or in part of the subject matter by giving a cost bond with sufficient sureties, payable to the state in the sum of not less than One Hundred Dollars ($ 100.00) nor more than Five Hundred Dollars ($ 500.00), to be fixed by the board or commission and to be filed with and approved by the chief administrative officer of the appropriate agency, who shall forthwith certify the same together with a certified copy of the record made before the board or commission or designated hearing officer in the matter to the chancery court to which the appeal is taken, which shall thereupon become the record of the cause. An appeal to the chancery court as provided herein shall not stay the decision of the board or commission. The aggrieved party may, within such thirty (30) days, petition the said chancery court for an appeal with supersedeas and the chancellor shall grant a hearing on said petition and upon good cause shown may grant such appeal with supersedeas; the appellant shall be required to post a supersedeas bond with sufficient sureties according to law in an amount to be determined by the chancellor. Appeals shall be considered only upon the record as made before the board or commission. The chancery court shall always be deemed open for hearing of such appeals and the chancellor may hear the same in termtime or in vacation at any place in his district, and the same shall have precedence over all civil cases, except election contests. The chancery court shall review all questions of law and of fact. If no prejudicial error be found, the matter shall be affirmed. If prejudicial error be found, the same shall be reversed, and the chancery court shall remand the matter to the board or commission for appropriate action as may be indicated or necessary under the circumstances. Appeals may be taken from the chancery court to the Supreme Court in the manner as now required by law, except that if a supersedeas is desired by the party appealing to the chancery court, he may apply therefor to the chancellor thereof, who shall award a writ of supersedeas, without additional bond, if in his judgment material damage is not likely to result thereby; but otherwise, he shall require such supersedeas bond as he deems proper, which shall be payable to the state for damage.









Chapter 29 - EMPLOYEES' RETIREMENT AND DISABILITY SYSTEMS

Article 1 - GENERAL MUNICIPAL EMPLOYEES' RETIREMENT

§ 21-29-1 - Short title

This article may be cited as the "General Municipal Employees' Retirement Law."



§ 21-29-3 - Definitions

The following words and phrases when used in this article, unless a different meaning is plainly required by the context, shall have the following meanings:

(a) "Retirement system" shall mean a retirement system as authorized by this article;

(b) "Board" shall mean the retirement board provided for in this article to administer the retirement system;

(c) "Municipality" shall mean any city, as defined by Section 21-1-1 which has a population of twenty-one thousand (21,000), or more;

(d) "Governing body" shall mean the legislative body, board or commission of any municipality, as defined in subsection (c) of this section;

(e) "Employer" shall mean a municipality, as defined in subsection (c) of this section, which has elected, as by this article provided, to provide a retirement system;

(f) "Employee" shall mean all administrative and other employees on a monthly salary basis, excepting policemen, firemen, and school teachers;

(g) "Member" shall mean any municipal employee included in the membership of the retirement system;

(h) "Beneficiary" shall mean any person in receipt of an annuity, pension, or retirement allowance granted under the provisions of this article;

(i) "Compensation" shall mean the remuneration paid the employee in cash or warrant out of public funds in return for his services to the employer, plus the monetary value, as determined by the governing body, of whatever living quarters or other thing of monetary value the employer furnishes him in return for his services. Compensation in addition to an employee's base salary that is paid to the employee at the time of his retirement for unused accumulated annual leave, sick leave or both, pursuant to the vacation and sick leave policies of the employer, shall be excluded from the calculation of compensation under this article;

(j) "Accumulated contributions" shall mean the sum of all amounts deducted from the compensation of a member and credited to his individual account in the employees' savings fund, together with interest thereon as by this article provided;

(k) "Service" shall mean time spent as an employee of one (1) employer, the time spent in the employ of one (1) employer under this article not being transferable nor to be considered by any other employer under this article. Service shall not include any unused accumulated annual leave, sick leave or both that any employee has at the time of his retirement pursuant to the vacation and sick leave policies of the employer;

(l) "Prior service" shall mean time spent in the employ of an employer, under this article, prior to the effective date of the retirement system; provided, the time spent in the employ of one (1) employer under this article may not be transferable nor considered by any other employer under this article.

Words of the masculine gender shall include words of the feminine gender and vice versa, and words of the singular number in relation to persons shall include the plural number and vice versa.



§ 21-29-5 - Creation of City Employees Retirement Fund; election to come under provisions of article

In every municipality of the State of Mississippi, operating under a commission form of government as of March 31, 1948, and having a population of twenty-one thousand or more, according to the 1940 federal census, and in every municipality bordering on tide water and having a population of more than fifteen thousand, it shall be the duty of the governing body of said municipality to create and maintain a fund known as the "City Employees Retirement Fund," which shall be maintained for the benefits of certain city employees hereinafter named and which shall be derived, raised and administered in the manner hereinafter provided.

In any municipality coming under the provisions of this article, upon a petition signed by twenty per cent of the qualified electors of such municipality, protesting against the operation of this article and petitioning for an election thereon to determine whether a majority of the qualified electors of such municipality desire for such municipality to come from under the terms of this article, providing such petition is filed with the governing body of such municipality by July 29, 1948, the municipal authorities of such municipality shall call an election by August 28, 1948, after giving notice for three consecutive weeks, as to whether the municipality desires to come from under the provisions of this article. At said election, the ballots used by the qualified electors shall read: "For the Retirement Fund for the City Employees," "Against the Retirement Fund for the City Employees." Said election shall be held as such other elections of like nature, and if at such election a majority of those participating thereat shall vote against the retirement fund for the city employees, then this article shall not apply to such municipality. If no petition is filed as above provided, the governing body of said municipality shall by August 28, 1948, pass the required ordinance to begin the operation of said retirement system in accordance with the provisions hereof.



§ 21-29-9 - Board of the General Retirement System; advisory board

The Board of Trustees of the Public Employees' Retirement System of

Mississippi is hereby constituted a board, which shall be known as the Board

of the General Retirement System of .

The governing body of a municipality may appoint a board of not more than five (5) members who shall be representative of the membership of the retirement system. Such board shall serve in an advisory capacity to the Board of Trustees of the Public Employees' Retirement System.



§ 21-29-11 - Powers and duties of board

The general administration and responsibility for the proper operation of the retirement system and for making effective the provisions of this article are hereby vested in the board, the members of which shall serve without compensation except as otherwise provided by law. The board shall organize and adopt such rules and regulations as it may deem necessary and promptly do such things as may properly be done.

The board shall have, in addition to all others, the following rights, powers and duties:

(a) It shall keep minutes of its proceedings which shall be open to public inspection;

(b) Fix a time for regular meetings and provide for the means of calling special meetings;

(c) A majority of all of the board members present shall constitute a quorum for transaction of the affairs of the board;

(d) To hear, consider and pass upon all applications coming before it and order payments as provided by this article, and the board may hear witnesses and administer oaths, appoint hearing officers and make decisions in all matters properly before said board;

(e) It shall have full power to invest and reinvest the funds of the retirement system under the provisions of Section 25-11-121. Moreover, said board shall have full power to order the custodian of securities and funds hereafter designated to hold, purchase, sell, assign, transfer and dispose of any of the securities and investments in which any of the funds created herein shall have been invested, as well as the proceeds of said investments and all moneys belonging to said funds. The funds held by the board may be commingled with other Public Employees' Retirement System investments for the most advantageous investments;

(f) It shall annually determine and allow interest on each individual account in the employees' saving fund based on the average percentage of interest earned from investment or deposit of all funds of the retirement system. However, the interest to be credited to such individual accounts shall not exceed one percent (1%) per annum.



§ 21-29-15 - Statement of clerk of municipality; issuance of prior service certificates

The clerk of said employer shall, within thirty (30) days after the effective date of the ordinance of the municipality to be passed as provided in Section 21-29-5, prepare a statement showing the length of service of employees, prior to effective date of said ordinance, then employed by the employer and the total salaries or wages paid each in cash or warrants during the four (4) years of employment by the employer next before said effective date of said ordinance. Such facts shall, subject to correction after each employee is given ten (10) days within which to check and prove to the board any error therein, be the basis for the board to approve the issuance of prior service certificates and records and to determine the sum each prior service employee electing to come within the retirement system shall deposit in the employees' savings fund. The secretary of the board shall, upon approval of the board, issue to each employee a prior service certificate. The clerk of the employer shall have the duty of keeping all service records and all records on the various funds provided by this article. The clerk shall on or before July 1, 1987, forward all service records and funds to the Public Employees' Retirement System.



§ 21-29-17 - Membership

The membership of the retirement system shall be composed as follows:

(a) All persons who become employees after the date fixed in the ordinance of the governing body for the retirement system to go into effect shall become members of the retirement system on the expiration of two (2) months from date of employment; however, persons who have reached the age of forty (40) years who have not had prior service or membership service which may be reinstated as hereinafter provided shall not be members of the retirement system.

(b) All persons who are employees of the municipality, and who are members of the general municipal employees' retirement system shall come under the provisions and benefits of this article and shall receive all benefits provided for in this article. The municipality shall each month deduct from the total compensation of each member not less than seven percent (7%) nor more than ten percent (10%) of the amount thereof, and put the amounts deducted in the employees' savings fund. Any increase to an amount in excess of seven percent (7%) shall be in increments of not more than one percent (1%) per annum. No increase from the deduction of seven percent (7%) shall be made unless the municipality determines that the avails of a levy of three (3) mills, when combined with the avails of the deduction of seven percent (7%), is insufficient to keep the system actuarially sound.

(c) In lieu of the other provisions of this article, any municipality operating under the provisions of this article on March 1, 1976, may, by a resolution duly adopted and entered upon its minutes, enter into an agreement with the Public Employees' Retirement System of Mississippi whereby all new firemen and policemen employed or reemployed after the effective date of such agreement shall be included in the provisions of such agreement for retirement purposes to the same extent as are other employees covered by the Public Employees' Retirement System.

(d) No new member may be joined after July 1, 1987, and all new employees of the municipality who are employed after July 1, 1987, shall be covered by the Public Employees' Retirement System of Mississippi.



§ 21-29-19 - Cessation of membership

(a) Except as otherwise provided in this article, should a member separate from the service of an employer or should he become a beneficiary or die, he shall thereupon cease to be a member and any prior service and membership service which may be credited to his service account at the time of his separation from the service of the employer shall be forfeited by him. Should such person again become an employee of the same employer within a period of five (5) years following the date of his last separation from the service of such employer, he shall again become a member of the retirement system, if not otherwise by this article prevented, conditioned on his redepositing at time of reemployment, and not afterwards, any part of his accumulated contributions theretofore withdrawn from the employees' savings fund, and any prior service and membership service which may have been credited to him at the time of his separation from service shall be restored to him. However, that in the case of the reemployment of a duty disability retirant neither the limitation of five (5) years nor the redepositing of any sum withdrawn from the employees' savings fund shall apply.

(b) The provisions of subsection (a) shall not apply to any employees of a municipality who are employed after adoption of a resolution in accordance with the provisions of subsection (c) of Section 21-29-17. However, under the provisions of the agreement between the municipality and the public employees' retirement system, after the employee has been actively employed for a period of four (4) years and reported as a member of the public employees' retirement system of Mississippi, he may pay the employee contributions, the employer contributions and interest as determined by the public employees' retirement system of Mississippi based on the earnings during the previous period of service with the municipality and receive creditable service for such prior service in the public employees' retirement system of Mississippi.



§ 21-29-21 - Refunds to members withdrawing from service

Should any member cease to be an employee before becoming eligible to receive either a service or disability retirement allowance as provided by this article, for reasons other than becoming a beneficiary or his death, he thereafter, at any time while not a member of the system, may request in writing, of the board a refund to him of his accumulated contributions, whereupon one hundred percent (100%) of his accumulated contributions then credited to his individual account in the employees' savings fund, less and except all interest credited to his individual account, shall be refunded to him within one (1) year from the filing of the request. However, from the date of separation of any employee, no further interest shall be credited to his individual account in said fund by the board unless and until such employee again becomes a member of the retirement system.

Should any former member, who has accumulated contributions remaining in the employees' savings fund, die, or any member die before his retirement becomes effective, one hundred percent (100%) of the amount of his accumulated contributions standing to his credit in the employees' savings fund, including the accumulated interest therein at the rate of one percent (1%) per annum, at the time of his death shall be paid to such person or persons as shall have been nominated by written designation duly executed and filed with the board. If there be no such designated person or persons, then one hundred percent (100%) of the amount of his accumulated contributions shall be paid to his legal representative. However, such payments shall be postponed, at the discretion of the board, for not more than eighteen (18) months.



§ 21-29-23 - Funds

All funds provided for herein shall be part of the public funds of the Public Employees' Retirement System and shall be kept in such way as it is required by law to keep its funds. All allowances or withdrawals from such funds shall be drawn against such funds by the rules and regulations of the Public Employees' Retirement System. All securities purchased with money of the various funds under this article shall be purchased in the name of the Public Employees' Retirement System and held as are other securities of the Public Employees' Retirement System. The Public Employees' Retirement System shall maintain separate municipal accounts for each fund. The following funds shall be set up by any municipality operating under the provisions of this article:

(a) Employees' saving fund. The employees' saving fund shall be the fund in which shall be accumulated the contribution from the compensation of the members and the contributions of members who have prior service to provide for the maintenance, by the clerk of the employer, of an individual account with each member showing the amount of the member's contributions credited to his account and showing interest credited to his account as by the board directed. The portion of the accumulated contributions of a member returned to him upon his withdrawing from service, or paid to his designated beneficiary or legal representative in event of his death, as provided in Sections 21-29-19 and 21-29-21, shall be paid from the employees' saving fund and charged against his individual account therein and the balance then standing in his name in his individual account in said fund shall be transferred to the retirement reserve fund and his individual account closed. The contribution of each member to the employees' saving fund, beginning with the effective date of the retirement system as fixed by ordinance of the governing body, shall be four percent (4%) of his compensation. The employer shall cause the said contribution to be deducted from the cash compensation of each member on each and every payroll period, so long as he remains a member of the retirement system. Every member shall be deemed to consent and agree to the deductions made and provided for herein, and his receipt for his full compensation and payment less said deduction shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such member during the period covered by such payment, except as to benefits provided under this article. The employer shall, within five (5) days following the end of each calendar month, forward the member contributions deducted from the compensation of each member during the preceding calendar month to the Public Employees' Retirement System, to be placed in the employees' saving fund.

(b) Retirement reserve fund. The Public Employees' Retirement System shall place in the retirement reserve fund all taxes levied and collected pursuant to the provisions of Section 21-29-27. All retirement and disability allowances shall be paid from this fund.

(c) Income Fund. All interest and other income derived from the deposits and investments authorized by this article shall be paid into the income fund.

The board shall annually allow interest for the preceding year to the individual accounts of members of the employees' savings fund based on the average interest and income received from the investment and deposit of the moneys of the employees' savings fund and the retirement reserve fund, provided that the allowed interest on contributions made by members within any one (1) year shall be computed, beginning on the first day of the fiscal year next following, and shall be computed at the end of the fiscal year. Within thirty (30) days after the end of each fiscal year the allowed interest on the accounts in the employees' savings fund shall be credited to the individual accounts of the members and the total thereof placed in the employees' savings fund and any balance of such interest and income shall be placed in the retirement reserve fund. All costs incidental to the investment of funds shall be paid out of this fund.



§ 21-29-25 - Expenses of operation of retirement system

All expenses of the operation of the retirement system shall be paid out of the retirement reserve fund provided by Section 21-29-23. The Public Employees' Retirement System is hereby authorized to deduct two percent (2%) of all income, exclusive of employee contributions, to be transferred to the expense fund of the Public Employees' Retirement System of Mississippi to defray the costs of administering the fund.



§ 21-29-27 - Taxes to meet system requirements; transfer of funds

(1) Except as otherwise provided in subsection (2) of this section, the governing body of a municipality, after the passage of the ordinance provided for in Section 21-29-5, shall annually levy a tax as certified by the Public Employees' Retirement System on the taxable property within the municipality or use other funds available, to enable it to meet the requirements of the retirement system. The levy made, or other funds made available, for the municipality's contribution to the system shall be in an amount sufficient to make the system actuarially sound. The tax herein authorized is in addition to all other taxes authorized by law, and may be increased by no more than one-half ( 1/2) mill per year as certified by the Public Employees' Retirement System; however, if any levy to pay debt service on bonds issued under Section 31-25-21 as described in subsection (2) of this section is reduced for any year as a result of payment of the bonds or otherwise, the levy under this subsection (1) for such year may be increased by an amount, in addition to the one-half ( 1/2) mill otherwise authorized, not to exceed the reduction for such year in the millage levied to pay debt service on the bonds.

(2) In addition to, or in lieu of, the method of funding provided for in subsection (1) of this section, the municipality may fund or assist in funding the retirement system through the use of revenue bonds issued pursuant to Section 31-25-21. Any tax levied to service the debt on such bonds shall not be included in the ten percent (10%) limitation on increases under Section 27-39-321.

(3) Each municipality with a general municipal employees' retirement fund shall be provided an actuarial study of the fund at least every four (4) years by the Public Employees' Retirement System, which shall report the findings to the Legislature of the State of Mississippi. The first such study shall be filed with the Legislature in January 1980.

(4) The Board of Trustees of the Public Employees' Retirement System, when any municipality has enacted an enabling ordinance as provided in Sections 21-29-5 and 21-29-101, upon a finding that either the municipal employees' retirement system or the disability and relief fund for firemen and policemen is not funded in an actuarially sound manner which shall be spread upon the minutes of the board, may by order provide that the revenue or a portion thereof produced by the levy authorized for one (1) system be diverted to fund the less actuarially sound system within the same municipality. No transfer may be made of funds from one (1) municipality to another.

(5) The municipality and the Board of Trustees of the Public Employees' Retirement System may enter into such contracts and agreements as are deemed necessary to implement the provisions of this section, including, but not limited to, contracts and agreements addressing the use, application and investment of proceeds of bonds issued under Section 31-25-21 and earnings thereon and the relative rights and obligations of the municipality and the Public Employees' Retirement System during the period that the bonds are outstanding and thereafter.



§ 21-29-29 - Discontinuance, reduction, or reassessment of taxes

When the amount of funds derived from the tax levied pursuant to Section 21-29-27 is sufficient to care for current needs, requirements, and necessities, the governing body of said municipality is authorized, empowered and directed to discontinue entirely or reduce the tax rate herein provided until such time as financial necessity creates a demand for the reassessment of said tax. However, when and if the tax collections as herein provided, are discontinued, said tax shall be reassessed when necessity requires, without the necessity of an election. The governing body of the municipality may take action only upon certification from the Board of Trustees of the Public Employees' Retirement System.



§ 21-29-31 - Service retirement

After the expiration of four (4) years from the effective date of an employer's operation under this article, any member who has been an employee of the employer, to whom application is made, for twenty (20) years or more, whether continuous or not, provided the last seven (7) years of which service shall have been continuous, may retire upon his written application to the board setting forth at what time, not less than thirty (30) nor more than ninety (90) days subsequent to the filing thereof, he desires to be retired. The board shall grant him the benefits under Section 21-29-33 to which he is entitled because of the service retirement. It shall be mandatory that any member retire after he attains the age of seventy (70) years.



§ 21-29-33 - Service retirement allowance

Upon retirement from service as provided in Section 21-29-31 a member shall receive a service retirement allowance for the remainder of his life, payable monthly, which allowance shall be a sum equal to fifty percent (50%) of his average monthly salary for the last four (4) years of service immediately prior to retirement; provided, however, that upon retirement from service in any municipality having a commission form of government on March 31, 1948, as provided in Section 21-29-5 and having a separate firemen and policemen retirement system and having a population not in excess of 48,000 according to the 1980 decennial census, which municipality has established a retirement system according to the provisions of this chapter, the service retirement allowance shall be based upon the average monthly salary for the last two (2) years of service immediately prior to retirement. Any member who has been in paid service for longer than twenty (20) years shall be entitled to receive additional payments for life in a sum equal to one and seven-tenths percent (1.7%) of the average monthly salary received by such member in the two-year period next preceding the filing of said application for each full year of service in excess of twenty (20) years' service. However, no retired payment to any member shall exceed sixty-six and two-thirds percent (66-2/3%) of the average monthly salary received by a member for the four-year or two-year period, as the case may be, next preceding the filing of said application. Periods of time in which a member may have been inactive on account of physical or mental disability shall not be excluded in computing the twenty-year period and the seven-year period hereinbefore mentioned, provided the employee continues to contribute his share to the program based on the average of his last two (2) months' compensation. This contribution shall continue during the total time the employee shall be inactive.



§ 21-29-35 - Duty disability retirement

Upon application of a member in service of the employer, any member who has become totally and permanently incapacitated for duty as the natural and proximate result of the actual performance of duty of the employer, without wilful negligence on his part, may be retired by the board on a duty disability retirement allowance effective thirty days after the filing of an application in writing with the board. However, the physician or physicians selected by the board to examine the member shall certify that such member is presumably permanently and totally disabled from engaging in any gainful occupation for compensation or profit, that under the facts as to the cause of disability, as certified by the board, the member's disability could have with reasonable probability resulted, in such physician's opinion, and that such member should be retired.



§ 21-29-37 - Duty disability retirement allowance

Upon retirement for duty disability, prior to becoming eligible for service retirement, as provided by Section 21-29-35, a member shall receive a duty disability retirement allowance, payable monthly, in a sum equal to fifty percent (50%) of his monthly salary from the employer at the time when the injury was sustained or the sickness occurred. This amount shall be paid to the member throughout such total disability for service. If the municipality pays a salary to such member in an amount equal to or in excess of the amount to be paid under this section, said member shall not be entitled to any payments under this section for the period of time during which such salary is paid.



§ 21-29-39 - Non-duty disability retirement

Upon application of a member in service of the employer, any member who has had not less than five (5) years nor more than twenty (20) years' service with the employer and who has become totally and permanently incapacitated for duty, as a result of causes occurring other than in the performance of his duty, shall be retired by the board not less than thirty (30) nor more than ninety (90) days next following the date of filing such application, on a non-duty disability retirement allowance. Any such disability shall be certified to the board in the same manner as provided in Section 21-29-35.



§ 21-29-41 - Non-duty disability retirement allowance

Upon retirement for nonduty disability as provided in Section 21-29-39, a member shall receive for each year's active service one-fortieth (1/40) of the average monthly salary or compensation received by such member from the employer in the four-year or two-year period, as the case may be, next preceding the injury or illness causing such disability.



§ 21-29-43 - Re-examination of disability retirants; revocation of allowance for gainful employment

(1) Once a year during the first five (5) years following retirement of a member on either duty or non-duty disability retirement allowance, and once in every three-year period thereafter, the board may require any disability beneficiary who has not completed twenty (20) years' service under the terms and provisions of this article to undergo a medical examination at the place of residence of the beneficiary or other place mutually agreed upon, to be made by a physician or physicians designated by the board. Should any disability beneficiary who has not completed twenty (20) years' service under the terms and provisions of this article refuse to submit to at least one (1) medical examination in any such year by a physician or physicians designated by the board, his allowance shall be discontinued until his withdrawal of such refusal, and should his refusal continue for one (1) year, all his rights in and to any and all retirement allowances under the retirement system shall be revoked by the board.

(2) Should the examining physician or physicians report and certify to the board that a disability retirant has recovered and is able to engage in a gainful occupation, and should the board concur in such report, then the disability retirement allowance shall cease. In the case of a duty disability retirant only, upon again becoming an employee of the employer, he shall again become a member of the retirement system and the time during which he was a disability retirant shall be counted as time in the service of the employer for the purpose of service retirement.

(3) Any disability retirant, who has not completed twenty (20) years' service under this article prior to retirement, who secures gainful employment over a period of three (3) consecutive months shall not thereafter receive any disability retirement allowance and it shall be the duty of the board to revoke its order directing the payment of a retirement allowance to such person.



§ 21-29-45 - Death of member

[For any municipality that has not elected to authorize the continuation of or reinstatement of spouse retirement benefits under the provisions of Section 21-29-329, this section shall read as follows:]

Upon proper application to the general retirement board, the benefits to dependents of deceased members and retirants shall be paid as follows:

(a) If any member dies for causes other than the performance of duty in the service of the municipality before completing five (5) years' service, there shall be paid to his or her designated beneficiary or his or her legal representative, if no beneficiary has been designated, from the employees' savings fund the sum equal to the amount accumulated in his or her individual account.

(b) If any member dies who has not had less than five (5) and not more than twenty (20) years' service with the municipality, there shall be paid to the spouse, from the retirement reserve fund, for each year's active service, not to exceed a period of twenty (20) years, one-fortieth (1/40) of the average monthly salary or compensation received by the member in the four-year or two-year period, as the case may be, next preceding the death, for the use of the spouse and the child or children of the deceased member under the age of eighteen (18) years, so long as the spouse remains unmarried. If, after the marriage of the spouse, there remains a child or children of the deceased member under the age of eighteen (18) years, the payments shall continue to be made to a parent or lawful custodian of the child or children without the necessity of appointment as guardian for the benefit of the child or children, so long as the child or children are under the age of eighteen (18) years. After the death or marriage of the spouse, all payments to the spouse shall cease, and after the death or attainment of eighteen (18) years of any child or children of the deceased, all payments to the child or children over eighteen (18) years of age shall cease. If the deceased member is not survived by a spouse or child or children under the age of eighteen (18) years, but is survived by a father or a mother dependent upon him or her, the payments shall continue to be made to the dependent father or mother, or both, so long as each lives. The word "dependent," as used in this section, shall mean "wholly dependent," as determined by the retirement board.

(c) If any member dies after having completed twenty (20) years' service as required by Section 21-29-31, or if any retirant dies, there shall be paid from the retirement reserve fund to the spouse or the dependents designated in paragraph (b) of this section, the amount of benefits or retirement pay equal to the sum being paid to the deceased member or retirant, or which would have been paid to the deceased member or retirant if he or she had applied for benefits under this section, on the date of his or her death.

(d) If any member dies before becoming eligible to receive benefits under this article as a result of the performance of duty to the municipality, there shall be paid to the spouse or dependents designated in paragraph (b) of this section from the retirement reserve fund, an amount equal to fifty percent (50%) of the monthly salary of the deceased member on the date of his or her death. This amount shall be paid to the same beneficiaries and for the same period of time as those beneficiaries and periods of time set forth in paragraph (b) of this section.

[For any municipality that has elected to authorize the continuation of or reinstatement of spouse retirement benefits under the provisions of Section 21-29-329, this section shall read as follows:]

Upon proper application to the general retirement board, the benefits to dependents of deceased members and retirants shall be paid as follows:

(a) If any member dies for causes other than the performance of duty in the service of the municipality before completing five (5) years' service, there shall be paid to his or her designated beneficiary or his or her legal representative, if no beneficiary has been designated, from the employees' savings fund the sum equal to the amount accumulated in his or her individual account.

(b) If any member dies who has not had less than five (5) and not more than twenty (20) years' service with the municipality, there shall be paid to the spouse, from the retirement reserve fund, for each year's active service, not to exceed a period of twenty (20) years, one-fortieth (1/40) of the average monthly salary or compensation received by the member in the four-year or two-year period, as the case may be, next preceding the death, for the use of the spouse and the child or children of the deceased member under the age of eighteen (18) years, so long as the spouse lives. If, after the death of the spouse, there remains a child or children of the deceased member under the age of eighteen (18) years, the payments shall continue to be made to a parent or lawful custodian of the child or children without the necessity of appointment as guardian for the benefit of the child or children, so long as the child or children are under the age of eighteen (18) years. After the death of the spouse, all payments to the spouse shall cease, and after the death or attainment of eighteen (18) years of any child or children of the deceased member, all payments to the child or children over eighteen (18) years of age shall cease. If the deceased member is not survived by a spouse, child or children under the age of eighteen (18) years, but is survived by a father or a mother dependent upon him or her, the payments shall continue to be made to the dependent father or mother, or both, so long as each lives. The word "dependent," as used in this section, shall mean 'wholly dependent," as determined by the retirement board.

(c) If any member dies after having completed twenty (20) years' service as required by Section 21-29-31, or if any retirant dies, there shall be paid from the retirement reserve fund to the spouse or the dependents designated in paragraph (b) of this section, the amount of benefits or retirement pay equal to the sum being paid to the deceased member or retirant, or which would have been paid to the deceased member or retirant if he or she had applied for benefits under this section, on the date of his or her death.

(d) If any member dies before becoming eligible to receive benefits under this article as a result of the performance of duty to the municipality, there shall be paid to the spouse or dependents designated in paragraph (b) of this section from the retirement reserve fund, an amount equal to fifty percent (50%) of the monthly salary of the deceased member on the date of his or her death. This amount shall be paid to the same beneficiaries and for the same period of time as those beneficiaries and periods of time set forth in paragraph (b) of this section.



§ 21-29-47 - Appeal

Appeal may be taken from any decision of the board by any member of the system or other person entitled to the benefits under this article to the chancery court. However, no appeal may be taken from any finding or decision of the board after the expiration of one year from the date of the finding or decision.



§ 21-29-49 - Proration of payments

Should the retirement reserve fund at any time be insufficient to make all payments properly payable therefrom, the amounts available in said fund shall be properly prorated until such time as amounts available therein may be sufficient to make all payments payable therefrom in full.



§ 21-29-51 - Rights to any benefit under this Article governed by Section 21-29-307

The right of a person to an annuity, a retirement allowance or benefit, or to the return of contributions, or to any optional benefit or any other right accrued or accruing to any person under the provisions of this article, any retirement system and the moneys in any retirement system created by this article, shall be governed by the provisions of Section 21-29-307, Mississippi Code of 1972.



§ 21-29-53 - Other retirement laws not affected

The General Municipal Employees' Retirement Law and the provisions thereof shall in no way affect the provisions of Sections 21-29-101 through 21-29-151 of this chapter, establishing the firemen's and policemen's disability and relief fund, or the provisions of Article 5 of Chapter 11 of Title 25 of the Mississippi Code of 1972, concerning the retirement of school teachers.



§ 21-29-55 - Effect of change in form of government

If, at any time, any municipality now covered by this article shall change its form of government, such change shall not affect the authorized retirement system, and this article shall be applicable to such municipality notwithstanding any future change in the form of government.



§ 21-29-57 - Vacation and sick leave; payment for unused time

Nothing in this article shall limit or otherwise restrict the power of the governing body of any municipality that has a retirement system under this article to adopt such vacation and sick leave policies for its employees as it deems necessary. Any such municipality having a vacation and sick leave policy that provides for the payment of unused accumulated annual leave, personal leave or both to employees at the time of their retirement shall be authorized to make such payments to any employee who retires or has retired after September 30, 1991.






Article 3 - FIREMEN'S AND POLICEMEN'S DISABILITY AND RELIEF FUNDS

§ 21-29-101 - Disability and relief fund; exception and application; discontinuance of new memberships

Except as otherwise provided in this section, in every city of the State of Mississippi having a population of ten thousand (10,000) or more, according to the last federal census, or any subsequent federal census, and in which there is a paid police department and/or fire department, it shall be the duty of the governing authorities of said municipality to create and maintain a fund known as the "disability and relief fund for firemen and policemen," hereafter to be known as "said fund," which shall be maintained for the benefit of the persons hereinafter named, and shall be derived, raised and administered in the manner provided in this article, except no such fund known as the "disability and relief fund for firemen and policemen" shall be created by any municipality after March 1, 1976, unless approved by an amendment to this article by the Legislature of the State of Mississippi. Further, no new members may be joined by the fund after July 1, 1987, and all new employees of the police department and/or fire department of any municipality having such funds shall become members of the Public Employees' Retirement System of Mississippi after July 1, 1987.

Any reference in other sections of this article to members of the fire or police department shall be defined to include only the members of the disability and relief fund for firemen and policemen of the municipality. The fund for each municipality shall be separately administered.

This section and Sections 21-29-103 through 21-29-151 shall not apply to any municipality wherein the qualified electors of such municipality shall have elected on or before August 6, 1940, pursuant to the then applicable law, not to have such municipality come within the provisions of Sections 21-29-101 to 21-29-151.



§ 21-29-105 - Administration of disability and relief funds; advisory boards

The Board of Trustees of the Public Employees' Retirement System of Mississippi shall have operational and administrative control of the funds created herein.

In each municipality there shall be a board to serve in an advisory capacity to the Board of Trustees of the Public Employees' Retirement System with respect to matters concerning the disability and relief fund. Such board shall consist of five (5) members as follows: two (2) shall be elected by the membership of the police department, two (2) shall be elected by the membership of the fire department; and the mayor or his designee shall be an ex officio member. Retired members of the police department and fire department may participate in elections to choose members of the board, and such retired members are also eligible to serve on the board. The term of elected members shall be for four (4) years, and any vacancy in the elected membership shall be filled in the same manner as the original membership was selected.



§ 21-29-107 - Powers and duties of Board of Trustees

The board of trustees shall fix a time for regular meetings in its minutes, and it shall keep minutes of its meetings which shall be public records, subject to the statutes, rules and regulations governing the board of trustees.

The board shall have the power and duty to promptly hear and pass upon all applications of firemen and/or policemen or the beneficiaries of deceased firemen and of deceased policemen for participation in the benefits of said fund. The board may appoint hearing officers to further its duties hereunder. Said board may hear witnesses, administer oaths, find facts, and make decisions in all matters properly before said board, which decisions shall be final except upon appeals in the way hereafter set forth. Said board may order payments made according to the facts found and the provisions of this article, which payments shall be made as far as funds may be available from each separate municipal fund. Said board shall have the power, with the funds they have on hand, to invest and reinvest funds under the provisions of Section 25-11-121. Such funds may be commingled with other system funds for the most advantageous investments; however, each fund shall have separate accounting status. No warrant shall be drawn against said fund without the approval of a majority of said board.



§ 21-29-113 - Board of disability and relief appeals

The commissioner of insurance, the attorney general, and the secretary of state of the State of Mississippi, shall be and are constituted a body to be known of the "board of disability and relief appeals," with full duty and power to hear, consider and determine all matters brought before it on appeal from decisions of the boards of disability and relief. Determinations by said appeal board shall be final.



§ 21-29-115 - Appealing decisions of board of disability and relief

The governing authorities of the city, any applicant for benefits of the disability and relief fund for firemen and policemen, or any two active members of said fire department or any two active members of said police department, being aggrieved at the decision or order of said board of disability and relief of said city, may file with said board of disability and relief, and with said board of disability and relief appeals duplicate copies of a petition for the rehearing of the matter in which said decision or order was made. Within thirty days thereafter said board of disability and relief of said city shall file with said appeal board, true copies of all papers and documents which were before it, all evidence of record before it and a statement of all evidence heard by it and not of record, all certified to be true and correct, whereupon said appeal board shall fix a time for hearing and shall give said disability and relief board of said city, and the petitioner or petitioners for appeal notice of said time for hearing. When the matter shall come on for hearing said appeal board shall have before it all papers, statements, matters and things certified to it by said disability and relief board, as well as such additional evidence and documents as it may hear and receive and upon all of the same shall hear, consider and decide said matter fully and finally according to this article, and the facts. Said appeal board may cause witnesses to be sworn by one of its members, or by any other authority competent to administer oaths. Said appeal board may meet for all purposes at any time in the State of Mississippi when all are present, or upon the call of two members thereof. Said appeal board shall certify its decision to the disability and relief board and the governing authorities of said city, and such decision or order shall be final and binding and the said fund shall be disbursed according thereto. Any suit or other action affecting said fund shall be disbursed according thereto. Any suit or other action affecting said fund shall be by or against said city as custodian of said fund and not against said board.



§ 21-29-117 - Funding; tax or use of other funds, contributions, and salary deductions

(1) Except as otherwise provided for in subsection (2) of this section, the governing authority of said municipality, at the time the levy is made for other municipal taxes, shall annually levy a tax on the taxable property within the said municipality, and the proceeds therefrom shall be forwarded on or before the twentieth of the following month to the Public Employees' Retirement System. The levy made, and the deductions from the salaries of members, shall be in an amount sufficient, but not more than the amount necessary, to make the system actuarially sound by July 1, 2000, as certified to the municipality by the board. Such tax shall be in addition to any limits set forth in Sections 27-39-301 through 27-39-311, and shall not be included in the ten percent (10%) limitation on increases under Section 27-39-321, nor shall any tax increase exceed one-half ( 1/2) mill per year; however, if any levy to pay debt service on bonds issued under Section 31-25-21 as described in subsection (2) of this section is reduced for any year as a result of payment of the bonds or otherwise, the levy under this subsection (1) for such year may be increased by an amount, in addition to the one-half ( 1/2) mill otherwise authorized, not to exceed the reduction for such year in the millage levied to pay debt service on the bonds.

(2) In addition to, or in lieu of, the method of funding provided for in subsection (1) of this section, the municipality may fund or assist in funding the retirement system through the use of revenue bonds issued pursuant to Section 31-25-21. Any tax levied to service the debt on such bonds shall not be included in the ten percent (10%) limitation on increases under Section 27-39-321.

(3) In addition, all gifts and donations made by any persons or corporations or by other appropriate levy, and all funds which the municipality may receive from insurance companies as provided for in this article shall be placed in said fund.

(4) In addition, such municipality shall each month deduct from the salary of each member of the disability and relief fund for firemen and policemen not less than seven percent (7%) nor more than ten percent (10%) of the amount thereof and put the amount deducted into said fund. Any increase to an amount in excess of seven percent (7%) shall be in increments of not more than one percent (1%) per annum. No increase from the deduction of seven percent (7%) shall be made unless the board determines that the avails of the tax levy of three (3) mills, when combined with the avails of the deduction of seven percent (7%), is insufficient to keep the system actuarially sound.

(5) The Board of Trustees of the Public Employees' Retirement System, when any municipality has enacted an enabling ordinance as provided in Sections 21-29-5 and 21-29-101, upon a finding that either the municipal employees' retirement system or the disability and relief fund for firemen and policemen is not funded in an actuarially sound manner which is spread upon the minutes of the board, may by order provide that the revenue or a portion thereof produced by the levy authorized for one system be diverted to fund the less actuarially sound system within the same municipality. No transfer may be made of funds from one municipality to another.

(6) The municipality and the Board of Trustees of the Public Employees' Retirement System may enter into such contracts and agreements as are deemed necessary to implement the provisions of this section, including, but not limited to, contracts and agreements addressing the use, application and investment of proceeds of bonds issued under Section 31-25-21 and earnings thereon and the relative rights and obligations of the municipality and the Public Employees' Retirement System during the period that the bonds are outstanding and thereafter.



§ 21-29-118 - Tax proceeds transferred to Public Employees' Retirement System

The Public Employees' Retirement System of Mississippi is hereby authorized to deduct two percent (2%) of all tax levied hereunder and paid into the "disability and relief fund" for firemen and policemen to be transferred to the expense fund of the Public Employees' Retirement System of Mississippi to defray the cost of administering this fund.



§ 21-29-119 - Discontinuance and reinstatement of tax; actuarial study

When the amount of funds derived from the tax levied pursuant to Section 21-29-117 is sufficient to care for the requirements and necessities as determined by an actuarial study, the governing authorities of said municipality shall discontinue entirely or reduce the tax rate provided in Section 21-29-117 until such time as financial necessity creates a demand for the reassessment of said tax. It is understood, however, in this connection, that when and if the tax collections as herein provided are discontinued, that said tax shall be reassessed when necessity requires, without the necessity of an election. Each municipality with a disability and relief fund for firemen and policemen shall have prepared an actuarial study of the fund at least every four (4) years and report the findings to the legislature of the State of Mississippi. The first such study shall be filed with the legislature in January, 1980.



§ 21-29-121 - Disability and relief fund constitutes special fund; transfer of moneys to Public Employees' Retirement System

The disability and relief fund for firemen and policemen shall be a special trust fund and shall be disbursed only in the manner hereafter provided. Such fund shall be a part of the public funds of the Public Employees' Retirement System and shall be kept by the board as it is required to keep its other funds. Interest earned on said fund shall be credited to and become a part of said fund. All moneys on deposit in such funds on July 1, 1987, shall be paid over to the Board of Trustees of Public Employees' Retirement System on or before July 1, 1987.



§ 21-29-123 - Allowances upon disability and relief fund

All allowances made upon the disability and relief fund for firemen and policemen shall be drawn against the fund by the board of trustees, and shall be issued only upon compliance with the rules and regulations of the board of trustees, or the board of disability and relief appeals.



§ 21-29-125 - Investment of part of disability and relief fund

The authority is vested in the board of trustees to invest such part of said fund as may not be immediately required, in investments authorized under Section 25-11-121 with the right to change said investment from time to time, and with the right and duty to convert invested funds into current funds as the same may be needed for the purpose of this article.



§ 21-29-127 - Advancements from general fund to disability and relief fund

The governing authority may immediately advance necessary moneys from the general fund to said fund to enable payments to all qualified beneficiaries to be brought into a current status. Any moneys necessarily advanced shall be paid back to the general fund from the surplus of said fund as it is allocated.



§ 21-29-129 - Who entitled to benefits

Every member of said fire department and police department including its officers, but not including the governing authorities of said city on account of their relation as such to said fire department and/or police department, who are members of the disability and relief fund for firemen and policemen shall come under the provisions and benefits of this article and shall receive all benefits provided for in this article. All firemen and policemen who are employed in the said fire department or police department after adoption of a resolution by the municipality in accordance with the provisions of subsection (c) of Section 21-29-17 shall not become members of the disability and relief fund for firemen and policemen.

However, in any municipality having a population of not less than twenty-eight thousand (28,000) and not more than thirty thousand (30,000) according to the 1960 decennial census and located in a county having an assessed valuation in 1969 of not less than Eighty-five Million Dollars ($ 85,000,000.00) and not more than Ninety Million Dollars ($ 90,000,000.00), any former member of the fire or police department with thirteen (13) or more consecutive and paid years longevity retirement benefits in the retirement system, who remains in public service of such municipality in an elected capacity which includes ex officio chief of police or fire department, such elected public service shall be credited under this article, when the member pays into the system all employer and employee contributions with any interest or earnings thereon based upon the salary he received during the last six (6) months of his employment as a fireman or policeman prior to his becoming an elected official, and his retirement benefits shall be computed upon the salary so received.



§ 21-29-131 - Service records to be kept

The Public Employees' Retirement System shall keep a record of service of the members of said fire department and police department, which record shall show the history of employment of each member of said fire department and police department. Said record shall be entered up fully at the time such city comes within the terms of this article, and it shall thereafter be kept entered up fully and correctly. All records currently maintained by the municipality's affected membership shall be forwarded to the Public Employees' Retirement System not later than July 1, 1987. Any additional changes shall be forwarded to the Public Employees' Retirement System as made.



§ 21-29-133 - Disability benefits; injury or illness resulting from discharge of duties

If any member of said fire department or police department shall become or be found to be totally disabled for the discharge of his duties as a member of said fire department or police department, mentally or physically, by reason of sickness or injury caused or sustained by reason of service or discharge of his duty in said department, after such city shall have come within the terms of this article, said disability and relief board shall order the payment and there shall be paid from said fund to said fireman or policeman each month thereafter an amount equal to fifty percent (50%) of said fireman's or policeman's monthly salary, to be paid throughout such total disability for service. In passing upon the question of disability, said board shall require an examination of the applicant by the city physician or other physician or physicians as it may deem proper, and may require like examinations from time to time throughout the period of disability claimed by said fireman or policeman. If said city pays a salary to its firemen or policemen while disabled in an amount equal to the disability relief allowed under this section, said fireman or policeman shall not be entitled to any disability relief under this section.



§ 21-29-135 - Disability benefits; illness or injury resulting from other than discharge of duties

Should any member of a fire or police department become or be found to be permanently and totally disabled for the discharge of his duties as a member of said fire department or police department, mentally or physically, by reason of sickness or injury, and who has had not less than five years' service with such department, there shall be paid to said fireman or policeman from the firemen's and policemen's disability and relief fund, provided the municipality has such a fund, for each year's active service, not to exceed a period of twenty years, one-fortieth of the monthly salary of such policeman or fireman at the time such disability is incurred, to be paid throughout such permanent and total disability. In passing upon the question of disability said board shall require an examination of the applicant by the city physician or other physician or physicians as it may deem proper, and may require like examinations from time to time throughout the period of disability claimed by said fireman or policeman. If said city pays a salary to its firemen or policemen while disabled in an amount equal to the disability relief allowed under this section, said firemen or policemen shall not be entitled to any disability relief under this section.



§ 21-29-137 - Physical and mental examinations

In all matters involving the disability or sickness of a member of such fire and/or police department, such member shall submit himself to physical and mental examination when and as required by said disability and relief board of said governing authorities. A failure or refusal so to do shall suspend the benefits of Sections 21-29-133 and 21-29-135, until such time as he shall submit himself to such examination.



§ 21-29-139 - Retirement benefits

If any member of said fire and/or police department who has been in paid fire and/or police department service for as long as twenty (20) years before making application hereinafter mentioned, the last ten (10) years of which shall have been continuous in the city in which the application is made, shall make written application for retirement and relief, the board of disability and relief shall, without medical examination of disability, retire him from active service in said fire and/or police department. Upon such retirement from active service, said board of disability and relief shall order the payment to such retired member monthly from said fund a sum equal to fifty percent (50%) of the average monthly base salary and longevity pay received as salary by such member in the six-month period next before the filing of such application in said fire and/or police department. Such payments shall thereafter be made to said retired member for life, such payment to be known as "retired relief."

Any member of the fire and/or police department who has been in paid fire and/or police department service for longer than twenty (20) years in a municipality shall be entitled and shall receive additional retired relief payment for life in a sum equal to one and seven-tenths percent (1-7/10%) of the same average monthly base salary and longevity pay received by such member in the six-month period next preceding the filing of said application, for each full year of service in excess of twenty (20) years' service. However, no retired relief payment to any member shall exceed sixty-six and two-thirds percent (66-2/3%) of the average monthly base salary and longevity pay received by a member for the six-month period next preceding the filing of said application.

The said board shall, when a member of the fire and/or police department reaches the age of sixty-five (65), retire him from active service in said fire and/or police department and order the payment of such funds as the member is entitled to hereunder.

Periods of time in which a member may have been inactive on account of physical or mental disability shall not be excluded in computing the twenty-year period and the ten-year period hereinbefore mentioned. Periods of time within which a member may have been absent from his employment while in active service of the Army or Navy of the United States, United States Marine Corps or the United States Coast Guard between September 16, 1940, and July 25, 1947, or while as a civil employee engaged by the Army and Navy while serving outside the continental United States shall not be excluded in computing the twenty-year period and the ten-year period hereinbefore mentioned, provided that the discharge or release of such member from the armed forces was under conditions other than dishonorable. Any member who has been retired or is voluntarily retired hereunder, or who has received relief or disability benefits hereunder, shall be required to perform such duties as then may be required of him.

Provided, however, in any city having a population of nineteen thousand (19,000) but less than twenty thousand (20,000), according to the 1970 census, the periods of time not exceeding four (4) years within which a member of the fire or police departments may have been absent from his employment while in active service in the Armed Forces of the United States, shall not be excluded in computing the twenty-year period and the ten-year period mentioned in this section.



§ 21-29-141 - Refunds

Any member of the fire and/or police department who ceases to be an employee before becoming eligible to receive either a service or disability allowance, as provided by this article, may file a request in writing with the board of disability and relief for a refund of all sums contributed by him to the fund, which sums shall be paid to him, without interest, within one year of the filing of the request.



§ 21-29-143 - Loss of benefits in case of transfer

Any person receiving relief or benefits under the provisions of this article shall not be entitled to said benefits should such person attach himself to a paid fire department or police department in another city having a paid retirement benefit program for firemen or policemen.



§ 21-29-145 - Death benefits where death results from discharge of duty or after retirement

[For any municipality that has not elected to authorize the continuation of or reinstatement of spouse retirement benefits under the provisions of Section 21-29-329, this section shall read as follows:]

(1) If any member of the fire or police department dies in active service, or dies in inactive service on account of disability approved for disability relief under the provisions of Section 21-29-133, as a result of injury received while in the discharge of duty in the service of the fire department or police department, or dies as a result of sickness or disease, due to the discharge of duty while in service as a member of the fire or police department, or if the member dies while entitled to relief after retirement under Section 21-29-139, the amount of disability relief or retirement being paid, or which should have been properly paid, shall continue to be paid from the fund to the spouse of the deceased member for the use of the spouse and the child or children of the deceased member, so long as the spouse remains unmarried. If, after the marriage of the spouse, there remains a child or children of the deceased member, the payments shall continue to be made to a parent or lawful custodian of the child or children without the necessity of appointment as guardian for the benefit of the child or children. After the death or marriage of the spouse, all payments to the spouse shall cease, and after the death of any child or children of the deceased member, all payments to the child or children shall cease. If the deceased member is not survived by spouse or child or children, but is survived by a father, mother, or an unmarried sister dependent upon him or her, the payments shall continue to be made to the dependent father or mother or both, so long as each lives, or if there is no dependent father or mother surviving the deceased member, the payments shall continue to be made to the unmarried dependent sister or dependent sisters of the deceased, so long as the beneficiary or beneficiaries remain unmarried. Upon the death or marriage of any such sister, all payments shall cease to her. Payments to dependents under this section are for services rendered by the members of the fire and/or police department, and the amount of payment is within the discretion of the board of disability and relief, but in no event shall the amount payable under this section be in excess of the amount that would have been payable as disability and relief to a member of the department. If the father, mother, or sisters are not wholly dependent, then they shall not receive any amount in excess of the difference between the income of the father, mother, sister or sisters, and the amount that the deceased member would have been entitled to.

(2) For purposes of this section:

(a) "Dependent" means wholly dependent upon the deceased at the time of his death.

(b) "Child" or "children" means:

(i) Children of the deceased member under the age of eighteen (18);

(ii) Children of the deceased member eighteen (18) years of age or older who have not yet reached their twenty-third birthday and are pursuing a full-time education; or

(iii) Children of the deceased member who, though eighteen (18) years of age or older, are wholly dependent upon the deceased member and incapable of self-support by reason of mental or physical disability.

[For any municipality that has elected to authorize the continuation of or reinstatement of spouse retirement benefits under the provisions of Section 21-29-329, this section shall read as follows:]

(1) If any member of the fire or police department dies in active service, or dies in inactive service on account of disability approved for disability relief under the provisions of Section 21-29-133, as a result of injury received while in the discharge of duty in the service of the fire department or police department, or dies as a result of sickness or disease, due to the discharge of duty while in service as a member of the fire or police department, or if the member dies while entitled to relief after retirement under Section 21-29-139, the amount of disability relief or retirement being paid, or which should have been properly paid, shall continue to be paid from the fund to the spouse of the deceased member for life for the use of the spouse and the child or children of the deceased member. If the deceased member is not survived by a spouse, but there remains a child or children of the deceased member, the payments shall continue to be made to a parent or lawful custodian of the child or children without the necessity of appointment as guardian for the benefit of the child or children. After the death of the spouse, all payments to the spouse shall cease, and after the death of any child or children of the deceased member, all payments to the child or children shall cease. If the deceased member is not survived by spouse or child or children, but is survived by a father, mother or an unmarried sister dependent upon him or her, the payments shall continue to be made to the dependent father or mother or both, so long as each lives. If there is no dependent father or mother surviving the deceased member, the payments shall continue to be made to the unmarried dependent sister or sisters of the deceased member, so long as the beneficiary or beneficiaries remain unmarried. Upon the death or marriage of any such sister, all payments shall cease to her. Payments to dependents under this section are for services rendered by the members of the fire and/or police department, and the amount of payment is within the discretion of the board of disability and relief, but in no event shall the amount payable under this section be in excess of the amount that would have been payable as disability and relief to a member of the department. If the father, mother or sisters are not wholly dependent, then they shall not receive any amount in excess of the difference between the income of the father, mother, sister or sisters, and the amount that the deceased member would have been entitled to.

(2) For the purposes of this section:

(a) "Dependent" means wholly dependent upon the deceased member at the time of his or her death.

(b) "Child" or "children" means:

(i) Children of the deceased member under the age of eighteen (18);

(ii) Children of the deceased member who are eighteen (18) years of age or older who have not yet reached their twenty-third birthday and are pursuing a full-time education; or

(iii) Children of the deceased member who, though eighteen (18) years of age or older, are wholly dependent upon the deceased member and incapable of self-support by reason of mental or physical disability.



§ 21-29-147 - Death benefits where death results from other causes

[For any municipality that has not elected to authorize the continuation of or reinstatement of spouse retirement benefits under the provisions of Section 21-29-329, this section shall read as follows:]

(1) If any member of a fire or police department dies while a member of the fire or police department, and has had not less than five (5) years' service with the department, there shall be paid from the firemen's and policemen's disability and relief fund benefits as follows:

(a) For each year's active service, not to exceed a period of twenty (20) years, one-fortieth (1/40) of the average monthly salary or compensation received by the member in the six-month period next preceding his or her death; and

(b) For each full year of active service in excess of twenty (20) years service, an additional payment in a sum equal to one and seven-tenths percent (1-7/10%) of the same average monthly base salary and longevity pay received by the member in the six-month period next preceding his or her death (provided that no such payment shall exceed sixty-six and two-thirds percent (66-2/3%) of the average monthly base salary and longevity pay received by a member for the six-month period next preceding his or her death) to the spouse of the deceased member for the use of the spouse and the child or children of the deceased member under the age of eighteen (18) years, so long as he or she remains unmarried, and if, after the marriage of the spouse, there remains a child or children of the deceased member still under the age of eighteen (18) years, the payments shall continue to be made to a parent or lawful custodian of the child or children without the necessity of appointment as guardian for the benefit of the child or children, so long as the child or children are under the age of eighteen (18) years. After the death or marriage of the spouse , all payments to the spouse shall cease, and after the death or attainment of the age of eighteen (18) years of any child or children of the deceased member, all payments to the child or children over eighteen (18) years of age shall cease. If the deceased member is not survived by spouse or child or children under the age of eighteen (18) years, but is survived by a father, mother or an unmarried sister dependent upon him or her, the payments shall continue to be made to the dependent father or mother or both, so long as each lives. If there is no dependent father or mother surviving the deceased member, the payments shall continue to be made to the dependent sister or sisters of the deceased member, or dependent incurable children of the deceased member, so long as the beneficiary or beneficiaries remain unmarried. Upon the death or marriage of any such sisters, all payments shall cease to her. The word "dependent" as used in this section shall mean "wholly dependent."

(2) It is the intention of the Legislature that the benefits authorized by paragraph (b) of subsection (1) of this section, shall be paid to all qualified and eligible spouses whose deceased spouses died before March 27, 1978.

[For any municipality that has elected to authorize the continuation of or reinstatement of spouse retirement benefits under the provisions of Section 21-29-329, this section shall read as follows:]

(1) If any member of a fire or police department dies while a member of the fire or police department, and who has had not less than five (5) years' service with the department, there shall be paid from the firemen's and policemen's disability and relief fund benefits as follows:

(a) For each year's active service, not to exceed a period of twenty (20) years, one-fortieth (1/40) of the average monthly salary or compensation received by the member in the six-month period next preceding his or her death; and

(b) For each full year of active service in excess of twenty (20) years service, an additional payment in a sum equal to one and seven-tenths percent (1-7/10%) of the same average monthly base salary and longevity pay received by the member in the six-month period next preceding his or her death (provided that no such payment shall exceed sixty-six and two-thirds percent (66-2/3%) of the average monthly base salary and longevity pay received by a member for the six-month period next preceding his or her death) to the spouse of the deceased member for life for the use of the spouse and the child or children of the deceased member under the age of eighteen (18) years. If the deceased member is not survived by a spouse, but there remains a child or children of the deceased member still under the age of eighteen (18) years, the payments shall be made to a parent or lawful custodian of the child or children without the necessity of appointment as guardian for the benefit of the child or children, so long as the child or children are under the age of eighteen (18) years. After the death of the spouse, all payments to the spouse shall cease, and after the death or attainment of the age of eighteen (18) years of any child or children of the deceased member, all payments to the child or children over eighteen (18) years of age shall cease. If the deceased member is not survived by spouse or child or children under the age of eighteen (18) years, but is survived by a father, mother or an unmarried sister dependent upon him or her, the payments shall continue to be made to the dependent father or mother or both, so long as each lives. If there is no dependent father or mother surviving the deceased member, the payments shall continue to be made to the dependent sister or sisters of the deceased member, or dependent incurable children of the deceased member, so long as the beneficiary or beneficiaries remain unmarried. Upon the death or marriage of any such sisters, all payments shall cease to her. The word "dependent" as used in this section shall mean "wholly dependent."

(2) It is the intention of the Legislature that the benefits authorized by paragraph (b) of subsection (1) of this section shall be paid to all qualified and eligible spouses whose deceased spouses died before March 27, 1978.



§ 21-29-149 - Suit shall not be filed in cases of insufficient funds

Should said fund at any time be insufficient to make all payments properly payable therefrom, the beneficiaries shall not file any suit against said city, its governing authorities, or said disability and relief board, but the amounts available shall be properly prorated until such time as funds may be sufficient to make all payments payable thereafter for the full amount properly allowed.



§ 21-29-151 - Application

This article shall apply to municipalities whether under private charter or existing and operating under the general statutes of the State of Mississippi.

This article is supplementary to any laws heretofore passed and the provisions of this article are not applicable to any municipality operating under Article 5 of this chapter. It is the intention of the legislature to make it mandatory on municipalities to enforce the provisions of this article, unless a majority of those voting in an election thereon vote otherwise.






Article 5 - DISABILITY AND RELIEF FUND FOR FIREMEN AND POLICEMEN UNDER LAWS 1930, CHAPTER 55

§ 21-29-201 - Creation of disability and relief fund and system for firemen and policemen

In each city in the State of Mississippi having a population of not less than three thousand (3,000) according to the last federal census or according to any subsequent federal census, and having a regularly organized, paid fire department with equipment of the value of not less than Four Thousand Dollars ($ 4,000.00) and/or regularly organized paid police department, and having not less than two (2) paid firemen and/or not less than two (2) paid policemen, whose sole employment is by such city in its fire department and for police department, there may be provided in connection with the regularly organized and maintained paid fire department and/or police department of such city a special fund known as the "disability and relief fund for firemen and policemen," hereinafter called "said fund," which shall exist and be maintained for the benefit of the persons hereinafter named and shall be derived, raised and administered in the manner hereinafter provided.

Said fund and system of relief, when inaugurated, shall and does create a disability and relief system to apply to the members of the regularly organized, maintained and paid fire department and/or police department of such municipality. Notwithstanding any other section of this article no such fund known as the "disability and relief fund for firemen and policemen" shall be created by any city after March 1, 1976, unless by an amendment to this article by the legislature of the State of Mississippi.

Any reference in other sections of this article to members of the fire and police department shall be defined to include only the members of the disability and relief fund for firemen and policemen of the city.



§ 21-29-203 - Election as to inauguration of disability and relief fund and system

Said fund and system of relief to the fire department and/or police department shall be inaugurated in each municipality only in the following manner: each municipality desiring to create said fund and inaugurate this system of disability and relief for its firemen and/or policemen, shall call an election after giving three weeks consecutive notice in a newspaper published in said city, stating the date, purpose and time of holding said election for the electors to determine whether or not said municipality shall adopt the "disability and relief fund for firemen and policemen." At said election the ballots used by the qualified electors shall read: "For the Disability and Relief Fund for Firemen and Policemen," "Against the Disability and Relief Fund for Firemen and Policemen." Said election shall be held as such other elections of like nature, and if at said election the majority of qualified electors voting thereat, shall vote against the creation of said fund and system, then the said fund and system shall not be created and said fund and system shall not be inaugurated in said municipality. Should a majority of said qualified electors voting at said election vote in favor of the creation of said fund and the operation of said system, the said fund and system shall be inaugurated by said municipality.



§ 21-29-205 - Election as to continuation of disability and relief system and fund; effect thereof; discontinuance of new memberships

Whenever the said fund shall be created, and a system of disability and relief for firemen and/or policemen inaugurated in any municipality, at any time upon the petition of not less than twenty percent (20%) of the qualified electors of said municipality addressed to the said officers composing the governing board of said municipality, requesting an election to determine whether said municipality shall continue to operate under the provisions of this article, the said governing board of said municipality shall order an election to determine said question. Notice of the election shall be given and conduct of the election shall be had as is provided in Section 21-29-203. If at said election a majority of the qualified electors of said municipality shall vote against the continuance of operation of said municipality under the provisions of this article, the said governing board of said municipality shall at the next regular meeting thereof held after said election order the abolition and discontinuance of said system. The said fund and the said system, however, shall continue as to members of the paid fire department and/or police department of said municipality already in service and entitled to participation in said fund. The said system shall be worked out in said municipality to its end as to said members of the paid fire department and/or police department, but no new members entering the service of the fire and/or police department of said municipality shall be taken into or embraced within said system. If at said election a majority of the qualified electors of said municipality shall not vote for a discontinuance of said system in said municipality, no other election in said regard shall be held therein within a period of one (1) year thereafter. No new members may be joined by the fund after July 1, 1987, and all new employees of the police department and/or fire department of any municipality having such funds shall become members of the Public Employees' Retirement System of Mississippi after July 1, 1987.



§ 21-29-207 - Organization of board of disability and relief; advisory board; compensation

The Board of Trustees of the Public Employees' Retirement System of

Mississippi shall organize itself into a body to be known as the "Board of

Disability and Relief of the City of ."

In each municipality there shall be a board to serve in an advisory capacity to the Board of Trustees of the Public Employees' Retirement System with respect to matters concerning the disability and relief fund. Such board shall consist of five (5) members as follows: two (2) shall be elected by the membership of the police department, two (2) shall be elected by the membership of the fire department and the mayor or his designee shall be an ex officio member. Retired members of the police department and fire department may participate in elections to choose members of the board, and such retired members are also eligible to serve on the board. The term of elected members shall be for four (4) years, and any vacancy in the elected membership shall be filled in the same manner as the original membership was selected.

The members of the board shall receive no compensation or pay from the disability and relief fund for firemen and policemen for the discharge of their duties, except as otherwise provided by law.



§ 21-29-209 - Powers and duties of the board of disability and relief

The board shall fix a time for regular meetings in its minutes and it shall keep minutes of its meetings, which shall be public records. Special meetings may be held upon the call of the chairman of the board or any two (2) members thereof, upon twenty-four (24) hours' written notice, stating the purpose of the meeting, or at any time when all members are present.

The board shall have the duty and power to promptly hear and pass upon all applications of firemen and/or policemen or of beneficiaries of deceased firemen and of deceased policemen for participation in the benefits of said fund. Said board may hear witnesses, administer oaths, find facts, and make decisions in all matters properly before said board, which decisions shall be final except upon appeals in the way hereafter set forth. Said board shall order payments made according to the facts found and the provisions of this article, which payments shall be made as far as funds may be available. The board may invest the funds as provided in Section 25-11-121, and such funds may be commingled with other system funds for the most advantageous investments; however, each fund shall have separate accounting status.



§ 21-29-215 - Creation of board of disability and relief appeals

The commissioner of insurance, the attorney general, and the secretary of state of the State of Mississippi, shall be and are constituted a body to be known as the "board of disability and relief appeals," with full duty and power to hear, consider and determine all matters brought before it on appeal from decisions of the boards of disability and relief. Determinations by said appeal board shall be final.



§ 21-29-217 - Appeals

Any applicant for benefits of the disability and relief fund for firemen and policemen, or any two (2) active members of said fire department, or any two (2) active members of said police department, being aggrieved at the decision or order of the board of trustees, may file with the board of trustees and with said board of disability and relief appeals duplicate copies of a petition for a rehearing of the matter in which such decision or order was made. Within thirty (30) days thereafter the board of trustees shall file with said appeal board, true copies of all papers and documents which were before it, all evidence of record before it and a statement of all evidence heard by it and not of record, all certified to be true and correct, whereupon said appeal board shall fix a time for hearing and shall give the board of trustees and the petitioner or petitioners for appeal notice of said such time for hearing. When the matter shall come on for hearing said appeal board shall have before it all papers, statements, matters and things certified to it by the board of trustees, as well as such additional evidence and documents as it may hear and receive and upon all of the same shall hear, consider and decide said matter fully and finally according to this article and the facts. Said appeal board may cause witnesses to be sworn by any one (1) of its members, or by any other authority competent to administer oaths. Said appeal board may meet for all purposes at any time in the State of Mississippi when all are present, or upon the call of two (2) members thereof. Said appeal board shall certify its decision to the board of trustees, and such decision or order shall be final and binding and said fund shall be disbursed according thereto. Any suit or other action affecting said fund shall be by or against the board of trustees as custodian of said fund and shall be filed in the Chancery Court of Hinds County.



§ 21-29-219 - Funding; ad valorem tax, or use of other funds, contributions, and salary deductions

(1) The Disability and Relief Fund for Firemen and Policemen shall be created and, except as otherwise provided in subsection (2) of this section, maintained by an ad valorem tax levied annually on all property in the municipality, provided the election called for in Section 21-29-203 has authorized the creation of the fund. The levy made, and the deductions from the salaries of members, shall be in an amount sufficient, but not more than the amount necessary, to make the system actuarially sound by July 1, 2000, as certified to the municipality by the board. Such tax shall not be included in the ten percent (10%) limitation on increases under Section 27-39-321, nor shall any tax increase exceed one-half ( 1/2) mill per year; however, if any levy to pay debt service on bonds issued under Section 31-25-20 as described in subsection (2) of this section is reduced for any year as a result of payment of the bonds or otherwise, the levy under this subsection (1) for such year may be increased by an amount, in addition to the one-half ( 1/2) mill otherwise authorized, not to exceed the reduction for such year in the millage levied to pay debt service on the bonds.

(2) In addition to, or in lieu of, the method of funding provided for in subsection (1) of this section, the municipality may fund or assist in funding the retirement system through the use of revenue bonds issued pursuant to Section 31-25-20. Any tax levied to service the debt on such bonds shall not be included in the ten percent (10%) limitation on increases under Section 27-39-321.

(3) The fund may be created and maintained by such gifts, donations and bequests as may be made to the fund by any person or corporation, by any appropriation or tax levy, or both, of the municipality, by such sum or sums as the municipality may receive from insurance companies for the benefit of the fund, and by the deduction by the municipality from the salary of each member of the Disability and Relief Fund for Firemen and Policemen of not less than seven percent (7%) nor more than ten percent (10%) of the amount thereof. Any increase to an amount in excess of seven percent (7%) shall be in increments of not more than one percent (1%) per annum. No increase from the deduction of seven percent (7%) shall be made unless the board determines that the avails of the tax levy of three (3) mills, when combined with the avails of the deduction of seven percent (7%), is insufficient to keep the system actuarially sound.

(4) The municipality and the Board of Trustees of the Public Employees' Retirement System may enter into such contracts and agreements as are deemed necessary to implement the provisions of this section, including, but not limited to, contracts and agreements addressing the use, application and investment of proceeds of bonds issued under Section 31-25-20 and earnings thereon and the relative rights and obligations of the municipality and the Public Employees' Retirement System during the period that the bonds are outstanding and thereafter.



§ 21-29-220 - Tax proceeds transferred to Public Employees' Retirement System

The Public Employees' Retirement System of Mississippi is hereby authorized to deduct two percent (2%) of all tax levied hereunder and paid into the "disability and relief fund" for firemen and policemen to be transferred to the expense fund of the Public Employees' Retirement System of Mississippi to defray the cost of administering this fund.



§ 21-29-221 - Discontinuance and reinstatement of ad valorem tax; actuarial study

The ad valorem tax provided for in Section 21-29-219 shall be stopped by the municipality whenever the interest from the relief fund shall be sufficient to pay all disabilities and relief which are a charge against said fund and future requirements as determined by the Board of Trustees of the Public Employees' Retirement System of Mississippi. However, when the board of trustees determines that interest from said fund is insufficient to meet the charges of disability or relief, then said municipality shall reinstate said tax for the purpose of building up the relief fund until such time as the fund is actuarially sound, as determined by the Board of Trustees.

The board of trustees, for each municipality with a disability and relief fund for firemen and policemen, shall have prepared an actuarial study of the fund at least every four (4) years and report the findings to the Legislature of the State of Mississippi. The first study shall be filed with the Legislature in January 1980.



§ 21-29-223 - Disability and relief fund constitutes special fund; transfer of moneys to Public Employees' Retirement System

The disability and relief fund for firemen and policemen shall be set aside as a special trust fund and shall only be disbursed in the manner hereafter provided. Such fund shall be a part of the public funds of the Public Employees' Retirement System and shall be kept by the board as it is required to keep its other funds. Interest earned on said fund shall be credited to and become a part of said fund. All moneys on deposit in such funds on July 1, 1987, shall be paid over to the Board of Trustees of the Public Employees' Retirement System of Mississippi on or before July 1, 1987.



§ 21-29-225 - Allowances upon disability and relief fund

All allowances made upon the disability and relief fund for firemen and policemen shall be drawn against the fund by the board of trustees, and shall be issued only upon compliance with the rules and regulations of the board of trustees, or the board of disability and relief appeals.

Said fund or its increase, or the interest or dividends therefrom, shall be paid out by the Public Employees' Retirement System herein authorized.

Necessary and proper payments may be made from said fund if it be deemed necessary by the board of trustees to make expenditures for the preservation of the fund or its proper administration. Such expenditures shall be limited to what may be necessary to safeguard and administer the fund by means of court proceedings, and to stenographic and clerical assistance.



§ 21-29-227 - Investment of part of disability and relief fund

The authority is vested in the board of trustees to invest such part of said fund as may not be immediately required, in investments authorized under Section 25-11-121 with the right to change said investment from time to time, and with the right and duty to convert invested funds into current funds as the same may be needed for the purposes of this article.



§ 21-29-229 - Tax on premiums of fire and lightning insurers

The Board of Trustees of the Public Employees' Retirement System, as soon as it is decided that such city shall come within the terms of this article, shall notify the Insurance Commissioner of the State of Mississippi that such city is operating within such terms. The commissioner shall notify all insurance companies, which shall include mutual, interinsurer, and reciprocal associations or companies, transacting the business of fire and lightning insurance in the State of Mississippi, of the fact that such city is operating within such terms. In the event that any such insurance company writes or has written any insurance in said municipality, the rates of said insurance company being based in any way upon the efficiency and equipment of the fire department of said municipality, such company shall be notified that at the time that foreign insurance companies are required to report to the State Tax Commission the premiums charged or received in Mississippi, then such company, whether foreign or domestic, shall truly report to the State Tax Commission at the same time as reports on the general tax on premiums are made as provided in Section 27-15-107, sending a duplicate of such report to such board of trustees, the amount of premiums charged by said company for fire and lightning insurance on property situated in such city within the period covered by the report made to the State Tax Commission for purposes of taxation of such state, less premiums returned to policyholder and cancellations on account of policies not taken. It is the legislative intent that said report of premiums shall include and cover all premiums charged or received within said period, less returned premiums and cancellations as aforesaid in connection with the insurance of property situated in such city, which are reported for the purposes of taxation by said state. Such report for the purposes of this section shall not include premiums contracted for prior to such time as the commissioner shall have notified the company that such city is within the terms and purposes of this article. Said premiums so required to be reported shall be and they are hereby taxed to the extent of one-half of one percent ( 1/2 of 1%) of said premiums, after deducting said returned premiums and cancellations, which tax shall be paid to the State Tax Commission by the insurance company at the same time that the general tax on premiums is paid to the State Tax Commission as provided in Section 27-15-107. The insurance company paying the same shall notify the State Tax Commission of the name of the city responsible for the maintenance of such fire department and system, and, at the same time, shall give such city duplicate notice of the amount paid to the State Tax Commission. The State Tax Commission is hereby authorized and empowered to collect such taxes in the same manner and by the same means that he is required and empowered to collect other taxes imposed upon insurance premiums.



§ 21-29-231 - On what premiums tax may be imposed; tax not to be used as an element of premium

Said tax on insurance premiums shall not be imposed or collected upon any premiums except upon those under insurance policies upon property situated in the municipality coming under the provisions of this article. The tax paid hereunder for the maintenance of such fire department system in any municipality coming under the provisions of this article, shall not be used as an element of any premium or be considered in the making of rates except in proper causes under the provisions of the rating bureau law in connection with property situated in the municipality to which said tax is paid.



§ 21-29-233 - Duty of state tax commission

It shall be the duty of the State Tax Commission to collect and to enforce the collection of said tax of one-half of one percent ( 1/2 of 1%) upon all premiums paid to insurance companies doing business in said municipality, which said insurance companies have written insurance on rates, said rates having been compiled by taking into consideration the fire department and equipment of said municipality. Upon the State Tax Commission having collected said tax, it shall promptly pay the same to the board of trustees for the benefit of said fund for disability and relief of firemen and policemen.



§ 21-29-235 - Failure of insurance company to report

Any fire insurance company, subject to the tax mentioned in Section 21-29-229, which shall fail to make a report or statement required therein after thirty days demand therefor by the commissioner of insurance, shall forfeit to said fund the sum of five hundred dollars, to be recovered by the commissioner for the use of such municipality, and the commissioner shall have the right to revoke the license of such company.



§ 21-29-237 - Persons entitled to benefits

Every member of said fire department and police department including its officers, but not including the governing authorities of said city on account of their relation as such to said fire department and/or police department, who are members of the disability and relief fund for firemen and policemen shall come under the provisions and benefits of this article, and shall receive all benefits provided for in this article. All firemen and policemen who are employed in the said fire department or police department after adoption of a resolution by the municipality in accordance with the provisions of subsection (c) of Section 21-29-17 shall not become members of the disability and relief fund for firemen and policemen.



§ 21-29-239 - Service records to be kept

The Public Employees' Retirement System shall keep a record of service of the members of the fire department and police department, which record shall show the history of employment of each member of said fire department and police department. Said record shall be written up fully at the time such city comes within the terms of this article, and it shall thereafter be kept entered up fully and correctly. All records currently maintained by the municipality's affected membership shall be forwarded to the Public Employees' Retirement System not later than July 1, 1987. Any additional changes shall be forwarded to the Public Employees' Retirement System as made.



§ 21-29-241 - Disability relief

If any member of the fire department and/or police department shall become or be found to be totally disabled for the discharge of his duties as a member of said fire department and/or police department, mentally or physically, by reason of sickness or injury caused or sustained by reason of service or discharge of his duty in said department, after such city shall have come within the terms of this article, said board of disability and relief shall order the payment and there shall be paid from said fund to said fireman and/or policeman each month thereafter an amount equal to fifty percent (50%) of said fireman's and/or policeman's monthly salary. Such amount shall be paid throughout such total disability for service.

If any member of the fire department and/or police department shall become or be found to be permanently and totally disabled for the discharge of his duties as a member of said fire department and/or police department, mentally or physically, by reason of sickness or injury, and said member shall have had not less than five (5) years' service with such department, there shall be paid to said fireman and/or policeman from said fund, for each year's active service, not to exceed a period of twenty (20) years, one-fortieth (1/40) of the monthly salary of such fireman and/or policeman at the time such disability is incurred. Such amount shall be paid throughout such permanent and total disability.

In passing upon the question of disability, said board shall refer the matter to its medical board, or such other physician or physicians as it may deem proper, and said board may require like examinations from time to time throughout the period of disability claimed by said fireman and/or policeman.

If said city pays a salary to its fireman and/or policeman while disabled in an amount equal to the disability relief allowed hereunder, said fireman and/or policeman shall not be entitled to any disability relief hereunder.



§ 21-29-243 - Physical and mental examination

In all matters involving the disability or sickness of a member of such fire and/or police department, such member shall submit himself to physical and mental examination when and as required by said disability and relief board of said governing authorities. A failure or refusal so to do shall suspend the benefits of this article until such time as he shall submit himself to such examination.



§ 21-29-245 - Retirement benefits

If any member of said fire and/or police department who has been in paid fire and/or police department service for as long as twenty (20) years before making application hereinafter mentioned, the last ten (10) years of which shall have been continuous in the city in which the application is made, shall make written application for retirement and relief, the board of disability and relief shall without medical examinations of disability, retire him from active service in said fire and/or police department. Upon such retirement from active service said disability and relief board shall order the payment to such retired member monthly from said fund a sum equal to fifty percent (50%) of the average monthly base salary and longevity pay received as salary by such member in the six-month period next before the filing of such application in said fire and/or police department. Such payments shall thereafter be made to said retired member for life, such payments to be known as "retired relief."

Any member of the fire and/or police department who has been in paid fire and/or police department service for longer than twenty (20) years shall be entitled to and shall receive additional retired relief payment for life in a sum equal to one and seven-tenths percent (1.7%) of the same monthly base salary and longevity pay received by such member in the six-month period next preceding the filing of said application for each full year of service in excess of twenty (20) years' service. However, such additional retired relief payment shall be paid only for each year served after July 1, 1966. No retired relief payment to any member shall exceed sixty-six and two-thirds percent (66-2/3%) of the average monthly base salary and longevity pay received by a member for the six-month period next preceding the filing of said application, except such other additional benefits as may be hereinafter provided.

The board of disability and relief shall, when a member of the fire and/or police department completes thirty-five (35) years of paid employment, or attains the age of sixty (60), whichever occurs first, retire him from active service in said fire and/or police department and order the payment of such funds as the member is entitled to under this article.

Periods of time in which a member may have been inactive on account of physical or mental disability shall not be excluded in computing the twenty-year period and the ten-year period hereinabove mentioned. Neither shall there be excluded therefrom periods of time within which a member may have been absent from his employment while serving in the Armed Forces of the United States, or any civil employee engaged by the Armed Forces of the United States while serving outside the continental United States, in time of war during World War I, World War II, the Korean Conflict, Cuban Crisis, Berlin Crisis, Vietnam Conflict, or when involuntarily called on active duty, provided that the maximum period for such creditable service shall be four (4) years unless positive proof can be furnished by such person that he was retained in the Armed Forces by cause beyond his control, and without opportunity of discharge, and provided that the discharge or release of such member from the Armed Forces was under conditions other than dishonorable. Any member who has been retired or is voluntarily retired hereunder, or who has received relief or disability benefits hereunder, shall be required to report such duties as then may be required of them.



§ 21-29-247 - Cost-of-living increases

(1) From and after January 1, 1971, all persons receiving retirement benefits under Section 21-29-245, or becoming eligible for retirement benefits under Section 21-29-245, and retiring or to be retired from service in a municipality having an assessed valuation of at least Three Hundred Forty Million Dollars $ 340,000,000.00, according to the 1967 compiled assessment rolls, shall receive in addition to all benefits set forth in Section 21-29-245 the following percentage increases as may be determined by the cost-of-living index as set by the United States government under the following formula:

In any calendar year following 1970 in which the cost-of-living index as set by the United States government for January exceeds the cost-of-living index as set by the United States government for the previous January, the pension payments beginning with March of the current year shall be increased in an amount equal to the percentage increase determined by the increase in the cost-of-living index as set by the United States government.

The accumulated percentage increases provided under this subsection (1) that may be developed by increases in the cost-of-living index as set by the United States government shall not exceed twelve percent (12%).

(2) From and after January 1, 2002, all persons receiving retirement benefits or disability retirement benefits under Section 21-29-241 or 21-29-245 or becoming eligible for retirement benefits or disability retirement benefits under Section 21-29-241 or 21-29-245 and retiring or to be retired from service in a municipality having an assessed valuation of at least Three Hundred Forty Million Dollars ($ 340,000,000.00), according to the 1967 complied assessment rolls, who are receiving a cost-of-living increase provided under subsection (1) of this section or Chapter 869, Local and Private Laws of 1992, as the case may be, that is equal to an accumulated percentage increase of twelve percent (12%) of the amount of the retirement benefits, shall receive the following cost-of-living increases: In addition to all benefits provided under Section 21-29-241 or 21-29-245, and the cost-of-living increases provided under subsection (1) of this section or Chapter 869, Local and Private Laws of 1992, as the case may be, those persons shall receive the following percentage increases as may be determined by the cost-of-living index as set by the United States government under the following formula:

In any calendar year in which a person is eligible for cost-of-living increases under this subsection (2) in which the cost-of-living index as set by the United States government for January exceeds the cost-of-living index as set by the United States government for the previous January, the pension payments beginning with March of the current year shall be increased in an amount equal to the percentage increase determined by the increase in the cost-of-living index as set by the United States government.

The accumulated percentage increases provided under this subsection (2) that may be developed by increases in the cost-of-living index as set by the United States government shall not exceed seven and one-half percent (7- 1/2%).

(3) Any person who is receiving minimum monthly benefits under Chapter 898, Local and Private Laws of 1987, shall receive in addition to all benefits provided under Chapter 898, Local and Private Laws of 1987, the following percentage increases as may be determined by the cost-of-living index as set by the United States government under the following formula:

In any calendar year following 2001 in which the cost-of-living index as set by the United States government for January exceeds the cost-of-living index as set by the United States government for the previous January, the pension payments beginning with March of the current year shall be increased in an amount equal to the percentage increase determined by the increase in the cost-of-living index as set by the United States government.

The accumulated percentage increases provided under this subsection (3) that may be developed by increases in the cost-of-living index as set by the United States government shall not exceed seven and one-half percent (7- 1/2%).

(4) The cost-of-living increases authorized under subsections (2) and (3) of this section shall not be provided unless the disability and relief fund for firemen and policemen of any municipality to which this section applies:

(a) Is actuarially sound, as shown by the most recent actuarial study required by Section 21-29-221; and

(b) Will remain actuarially sound if the cost-of-living increases are provided, as shown by a certified statement from the actuarial firm that prepared the most recent actuarial study.

(5) The Board of Trustees of the Public Employees' Retirement System shall provide the cost-of-living increases authorized under subsections (2) and (3) of this section to the persons authorized and entitled to receive them, after all of the following conditions have been met:

(a) The governing authorities of any municipality to which this section applies must adopt a resolution to provide for the cost-of-living increases, and transmit the resolution to the board of trustees;

(b) The advisory board on the disability and relief fund provided for in Section 21-29-207 must adopt a resolution supporting the providing of the cost-of-living increases, and transmit the resolution to the board of trustees; and

(c) The board of trustees must receive the resolutions from the governing authorities and the advisory board, and receive the most recent actuarial study of the disability and relief fund and the certified statement from the actuarial firm that the disability and relief fund will remain actuarially sound if the cost-of-living increases are provided.



§ 21-29-249 - Refunds

Any member of the fire and/or police department who ceases to be an employee before becoming eligible to receive either a service or disability allowance, as provided by this article, may request in writing to the board of disability and relief for a refund, but without interest, which he shall be paid within one year of the filing of the request.



§ 21-29-251 - Alternative program; retirement benefits

Any municipality which has a population in excess of twenty thousand according to the 1970 federal decennial census and which lies within any Class 1 county touching the Mississippi River, located wholly within the Yazoo-Mississippi Delta Levee District and which has an approximate land area of five hundred seventy square miles, is hereby authorized and empowered, in its discretion, to adopt the following retirement program for policemen and firemen as an alternative to the program established in Sections 21-29-245 through 21-29-249, and which shall otherwise conform with the provisions of this article.

Any member of said fire and/or police department who has been in, and has received compensation for, fire and/or police department service for twenty years before the filing of an application as hereinafter provided, with the preceding ten years of service being continuous in the city to which application is made, may file a written application for retirement relief. Thereupon, said board of disability and relief shall retire such member from active service without a medical examination of disability and shall order the monthly payment to him from said fund of an amount equal to fifty percent of the average monthly base salary and longevity pay received as salary by him in the six-month period preceding the filing of such application. Thereafter, such payment, to be known as "retirement relief," shall be made to such retired member for the remainder of his life.

Any member of said fire and/or police department who has been in, and has received compensation for, fire and/or police department service for more than twenty years shall be entitled to, and shall receive, additional retirement relief for the remainder of his life of an amount equal to one and seven-tenths percent of the same average monthly base salary and longevity pay received by such member as salary in the six-month period preceding the filing of such application for each full year of service in excess of twenty years. However, such retired member shall receive the additional retirement relief provided in this paragraph only for each full year of service in excess of twenty years completed after July 1, 1966. No such retired member shall receive such additional retirement relief in excess of sixty-six and two-thirds percent of the same average monthly base salary and longevity pay received as salary by him in the six-month period preceding the filing of such application, excluding such other benefits as may be hereinafter provided.

Any member of said fire and/or police department who (1) has been in, and has received compensation for, fire and/or police department service for a period equal to or greater than five years and less than twenty years, and (2) has been forced to retirement on account of age may file a written application for pro rata retirement relief. Thereupon, said disability and relief board shall retire such member from active service without a medical examination for disability and shall order the monthly payment to him from said fund of an amount equal to two and one-half percent of the average monthly base salary and longevity pay received as salary by him in the six-month period preceding the filing of such application for each full year of active service.

Periods of time in which a member may have been inactive on account of physical or mental disability shall not be excluded in computing the hereinbefore-mentioned time periods, except that such periods of inactivity shall be excluded in computing the aforementioned five-year pro rata eligibility period. Periods of time in which a member may have been absent from such employment on account of active service in the Army or Navy of the United States, the United States Marine Corps or the United States Coast Guard between September 16, 1940, and July 25, 1947, or while as a civil employee engaged by the Army or Navy while serving outside the continental United States shall not be excluded in computing the hereinbefore-mentioned time period except that such periods of inactivity shall be excluded in computing the aforementioned five-year pro rata eligibility period. The discharge or release of such member from such armed forces shall have been under conditions other than dishonorable. Any member who has been retired or is voluntarily retired under this section, or who has received relief or disability benefits under this section, shall be required to report such duties as required by said disability and relief board.

The disability and relief board shall, when a member of the fire and/or police department completes thirty-five years of paid employment or attains the age of sixty, whichever occurs first, retire him from active service and order the payment of such funds as the member is entitled to under the provisions of this section. However, the continued employment of any member who has not completed twenty years of service may be authorized by the governing authority of the municipality on a year-to-year basis until the employee completes twenty years of active service or reaches the age of seventy, whichever occurs first.

Any person receiving retirement relief under the provisions of this section shall no longer be entitled to said relief upon attachment with a paid fire department or police department in another city having a paid retirement relief program for policemen or firemen.

The entitlement, under the particular retirement program in operation prior to the adoption of the alternative retirement program established in this section, of a policeman or fireman thereunder to any benefits or rights thereof shall not be diminished on account of the transition by such municipalities to the alternative retirement program established by this section.



§ 21-29-253 - Alternative program; refunds

Any member of said fire and/or police department who ceases to be an employee thereof prior to becoming eligible for any retirement relief provided for in Section 21-29-251 may file a written application to said disability and relief board for a refund of any and all monies contributed to said fund by said member, and thereafter within one year shall receive, without interest, such monies.



§ 21-29-255 - Death benefits

[For any municipality that has not elected to authorize the continuation or reinstatement of spouse retirement benefits under the provisions of Section 21-29-329, this section shall read as follows:]

(1) If any member of the fire or police department dies in active service, or dies in inactive service on account of disability approved for disability relief under Section 21-29-241, as a result of injury received while in the discharge of duty in the service of the fire department or police department, or dies as a result of sickness or disease, due to the discharge of duty while in service as a member of the fire or police department, or if the member dies while entitled to relief after retirement under Section 21-29-245, the amount of disability relief or retirement relief being paid, or which should have been properly paid, shall continue to be paid from the fund to the spouse of the deceased member for the use of the spouse and the child, or children of the deceased member, so long as the spouse remains unmarried. If, after the marriage of the spouse, there remains a child or children of the deceased member, the payments shall continue to be made to a parent or lawful custodian of the child or children without the necessity of appointment as guardian for the benefit of the child or children. After the death or marriage of the spouse, all payments to the spouse shall cease, and after the death of any child or children of the deceased, all payments to the child or children shall cease. If the deceased member is not survived by a spouse or child or children, but is survived by a father or a mother dependent upon him or her, the payments shall continue to be made to the dependent father or mother, or both, so long as each lives. If there is no dependent father or mother surviving the deceased member, the payments shall continue to be made to the unmarried dependent sister or sisters of the deceased member, so long as the beneficiary or beneficiaries remain unmarried. Upon the death or marriage of any such sister, all payments shall cease to her. Payments to dependents under this section are for services rendered to the members of the fire and/or police department, and the amount of payments is within the discretion of the board of disability and relief, but in no event shall the amount payable under this section be in excess of the amount that would have been payable as disability and relief to a member of the department.

If any member of the fire or police department dies while a member of the fire department or police department, and the member has not less than five (5) years' service with the department, there shall be paid from the firemen's and policemen's disability and relief fund the following benefits:

(a) For each year's active service, not to exceed a period of twenty (20) years, one-fortieth (1/40) of the average monthly salary or compensation received by the member in the six-month period next preceding his or her death; and

(b) For each full year of active service in excess of twenty (20) years' service, an additional payment in a sum equal to one and seven-tenths percent (1-7/10%) of the same average monthly base salary and longevity pay received by the member in the six-month period next preceding his or her death (provided that no such payment shall exceed sixty-six and two-thirds percent (66-2/3%) of the average monthly base salary and longevity pay received by a member for the six-month period next preceding his or her death) to the spouse of the deceased member for the use of the spouse and the child or children of the deceased member, so long as the spouse remains unmarried and if, after the marriage of the spouse, there remains a child or children of the deceased member, the payments shall continue to be made to a parent or lawful custodian of the child or children without the necessity of appointment as guardian for the benefit of the child or children, and after the death or marriage of the spouse, all payments to the spouse shall cease, and after the death of any child or children of the deceased member, all payments to the child or children shall cease. If the deceased member is not survived by a spouse or child or children, but is survived by a father, mother or an unmarried sister dependent upon him or her, the payments shall continue to be made to the dependent father or mother or both, so long as each lives, or if there is no dependent father or mother surviving the deceased member, the payments shall continue to be made to the dependent sister or sisters of the deceased member, or dependent incurable children, so long as the beneficiary or beneficiaries remain unmarried. Upon the death or marriage of any such sisters, all payments shall cease to her.

(2) For purposes of this section:

(a) "Dependent" means wholly dependent.

(b) "Child" or "children" means:

(i) Children of the deceased member under the age of eighteen (18);

(ii) Children of the deceased member eighteen (18) years of age or older who have not yet reached their twenty-third birthday and are pursuing a full-time education; or

(iii) Children of the deceased member who, though eighteen (18) years of age or older, are wholly dependent upon the deceased member and incapable of self-support by reason of mental or physical disability.

[For any municipality that has elected to authorize the continuation or reinstatement of spouse retirement benefits under the provisions of Section 21-29-329, this section shall read as follows:]

(1) If any member of the fire or police department dies in active service, or dies in inactive service on account of disability approved for disability relief under Section 21-29-241, as a result of injury received while in the discharge of duty in the service of the fire department or police department, or dies as a result of sickness or disease, due to the discharge of duty while in service as a member of the fire or police department, or if the member dies while entitled to relief after retirement under Section 21-29-245, the amount of disability relief or retirement relief being paid, or which should have been properly paid, shall continue to be paid from the fund to the spouse of the deceased member for life for the use of the spouse and the child or children of the deceased member. If the deceased member is not survived by a spouse, but there remains a child or children of the deceased member, the payments shall continue to be made to a parent or lawful custodian of the child or children without the necessity of appointment as guardian for the benefit of the child or children. After the death of the spouse, all payments to the spouse shall cease, and after the death of any child or children of the deceased member, all payments to the child or children shall cease. If the deceased member is not survived by a spouse or child or children, but is survived by a father or a mother dependent upon him or her, the payments shall continue to be made to the dependent father or mother, or both, so long as each lives, or if there is no dependent father or mother surviving the deceased member, the payments shall continue to be made to the unmarried dependent sister or sisters of the deceased member, so long as the beneficiary or beneficiaries remain unmarried. Upon the death or marriage of any such sister, all payments shall cease to her. Payments to dependents under this section are for services rendered to the members of the fire and/or police department, and the amount of payments is within the discretion of the board of disability and relief, but in no event shall the amount payable under this section be in excess of the amount that would have been payable as disability and relief to a member of the department.

If any member of the fire or police department dies while a member of the fire department or police department, and the member has had not less than five (5) years' service with the department, there shall be paid from the firemen's and policemen's disability and relief fund the following benefits:

(a) For each year's active service, not to exceed a period of twenty (20) years, one-fortieth (1/40) of the average monthly salary or compensation received by the member in the six-month period next preceding his or her death; and

(b) For each full year of active service in excess of twenty (20) years service, an additional payment in a sum equal to one and seven-tenths percent (1-7/10%) of the same average monthly base salary and longevity pay received by the member in the six-month period next preceding his or her death (provided that no such payment shall exceed sixty-six and two-thirds percent (66-2/3%) of the average monthly base salary and longevity pay received by a member for the six-month period next preceding his or her death) to the spouse of the deceased member for the use of the spouse and the child or children of the deceased member, so long as the spouse lives and if, after the death of the spouse, there remains a child or children of the deceased member, the payments shall continue to be made to a parent or lawful custodian of the child or children without the necessity of appointment as guardian for the benefit of the child or children. After the death of the spouse, all payments to the spouse shall cease, and after the death of any child or children of the deceased member, all payments to the child or children shall cease. If the deceased member is not survived by spouse or child or children, but is survived by a father, mother or an unmarried sister dependent upon him or her, the payments shall continue to be made to the dependent father or mother or both, so long as each lives, or if there is no dependent father or mother surviving the deceased member, the payments shall continue to be made to the dependent sister or sisters of the deceased, or dependent incurable children, so long as the beneficiary or beneficiaries remains unmarried. Upon the death or marriage of any such sisters, all payments shall cease to her.

(2) For the purposes of this section:

(a) "Dependent" means wholly dependent.

(b) "Child" or "children" means:

(i) Children of the deceased member under the age of eighteen (18);

(ii) Children of the deceased member eighteen (18) years of age or older who have not yet reached their twenty-third birthday and are pursuing a full-time education; or

(iii) Children of the deceased member who, though eighteen (18) years of age or older, are wholly dependent upon the deceased and incapable of self-support by reason of mental or physical disability.



§ 21-29-257 - Exemption from process

No part of said fund to which any of said firemen or policemen shall be entitled, or which may be payable or ordered paid to him shall be seized, attached, assigned or levied upon by any writ of attachment, garnishment, execution, sequestration or other like process or writ.



§ 21-29-259 - Suit shall not be filed in cases of insufficient fund

Should said fund at any time be insufficient to make all payments properly payable therefrom, the beneficiaries shall not file any suit against said city, its governing authorities, or said disability and relief board, but the amounts available shall be properly prorated until such time as funds may be sufficient to make all payments thereafter for the full amount properly allowed.



§ 21-29-261 - Application of article

This article shall apply to municipalities whether under private charter or existing and operating under the general statutes of the State of Mississippi.






Article 7 - MISCELLANEOUS PROVISIONS

§ 21-29-301 - Creditable service provided under certain circumstances for membership service interrupted by qualified military service

(1) Any member of the Municipal Retirement System whose membership service is interrupted as a result of qualified military service within the meaning of Section 414(u)(5) of the Internal Revenue Code, and who has received the maximum service credit available under Article 1, 3 or 5 of this chapter, shall receive creditable service for the period of qualified military service that does not qualify as creditable service under Article 1, 3 or 5 of this chapter upon reentering membership service in an amount not to exceed five (5) years if:

(a) The member pays the contributions he would have made to the retirement system if he had remained in membership service for the period of qualified military service based upon his salary at the time his membership service was interrupted;

(b) The member returns to membership service within ninety (90) days of the end of his qualified military service; and

(c) The employer at the time the member's service was interrupted and to which employment the member returns pays the contribution it would have made into the retirement system for such period based on the member's salary at the time the service was interrupted.

(2) The payments required to be made in subsection (1)(a) of this section may be made over a period beginning with the date of return to membership service and not exceeding three (3) times the member's qualified military service; however, in no event shall such period exceed five (5) years.

(3) The member shall furnish proof satisfactory to the board of trustees of certification of military service showing dates of entrance into qualified service and the date of discharge as well as proof that the member has returned to active employment within the time specified.



§ 21-29-305 - Employers to pick up member contributions to employees' retirement and disability systems

Each employer shall pick up the member contributions required by Sections 21-29-17, 21-29-117 and 21-29-219, Mississippi Code of 1972, for all compensation earned after January 1, 1989, and the contributions so picked up shall be treated as employer contributions in determining tax treatment under the United States Internal Revenue Code and the Mississippi Income Tax Code; however, each employer shall continue to withhold federal and state income taxes based upon such contributions until the Internal Revenue Service or the federal courts rule that, pursuant to Section 414(h) of the United States Internal Revenue Code, these contributions shall not be included as gross income of the member until such time as they are distributed or made available. The employer may pick up these contributions by a reduction in the cash salary of the member, or by an offset against a future salary increase, or by a combination of a reduction in salary and offset against a future salary increase. If member contributions are picked up they shall be treated for all purposes of the General Municipal Employees' Retirement System and Firemen's and Policemen's Disability Relief Funds under Articles 1, 3 and 5 of this chapter in the same manner and to the same extent as member contributions made prior to the date picked up.



§ 21-29-307 - Benefits exempt from taxes, attachment or other process, and unassignable; deductions from retirement allowances of employer or system sponsored group life or health insurance

(1) The right of a person to an annuity, a retirement allowance, or benefit, or to the return of contributions, or to any optional benefit or any other right accrued or accruing to any person under the provisions of Articles 1, 3 or 5 of this chapter; the system; and the monies in the system created by such articles, are hereby exempt from any state, county or municipal ad valorem taxes, income taxes, premium taxes, privilege taxes, property taxes, sales and use taxes, or other taxes not so named, notwithstanding any other provision of law to the contrary, and exempt from levy and sale, garnishment, attachment or any other process whatsoever, and shall be unassignable except as specifically otherwise provided in Article 1, 3 or 5 of this chapter effective January 1, 1988, and except as otherwise provided in subsection (2) of this section.

(2) Any retired member or beneficiary receiving a retirement allowance or benefit under Article 1, 3 or 5 of this chapter may authorize the Public Employees' Retirement System to make deductions from the retirement allowance or benefit for the payment of employer or system sponsored group life or health insurance. The deductions authorized under this subsection shall be subject to rules and regulations adopted by the Board of Trustees of the Public Employees' Retirement System.



§ 21-29-311 - Additional optional benefits available

Any municipality providing benefits under Articles 1, 3 or 5 of this chapter may provide the following additional optional benefits:

(a) Refunds of member contributions to the estate of the deceased at the time of death when the deceased does not have eligible beneficiaries.

(b) Benefits to dependent children through the age of twenty-three (23) when the dependent child or children are full-time college students.



§ 21-29-313 - Schedule for computation of membership service or prior service

Notwithstanding any other provision of Articles 1, 3 or 5, in the computation of membership service or prior service under the provisions of Articles 1, 3 and 5, the following schedule shall govern: ten (10) or more months of service during any fiscal year shall constitute a year of service; seven (7) months to nine (9) months, inclusive, three-quarters ( 3/4) of a year of service; four (4) months to six (6) months, inclusive, one-half ( 1/2) year of service; one (1) month to three (3) months, inclusive, one-quarter ( 1/4) of a year of service.

Benefits payable under the provisions of Articles 1, 3 and 5 that previously were made on the basis of full years of creditable service shall be computed on the basis of the fractional years of service as provided in this section beginning July 1, 1991.



§ 21-29-315 - Repayment of refund after reemployment following retirement for purpose of reestablishing contributing membership

Any active member who previously received a refund under either Article 1, 3 or 5 and who was reemployed and again became a contributing member of the applicable retirement system may repay all amounts previously received as a refund, together with regular interest at the rate as determined by the board, covering the period from the date of refund to the date of repayment. Upon such repayment, the active member shall again receive credit for the entire period of creditable service that was forfeited upon the receipt of the refund.



§ 21-29-316 - Rollover distribution of accumulated contributions to eligible retirement plan or individual retirement account

(1) Pursuant to the Unemployment Compensation Amendments of 1992 (Public Law 102-318 (UCA)), a member or the spouse of a member who is an eligible beneficiary entitled to a refund under Article 1, 3 or 5 of this chapter may elect on a form prescribed by the board under rules and regulations established by the board, to have an eligible rollover distribution of accumulated contributions payable under this section paid directly to an eligible retirement plan, as defined under applicable federal law, or an individual retirement account. If the member or the spouse of a member who is an eligible beneficiary makes that election and specifies the eligible retirement plan or individual retirement account to which the distribution is to be paid, the distribution will be made in the form of a direct trustee-to-trustee transfer to the specified eligible retirement plan. A non-spouse beneficiary may elect to have an eligible rollover distribution paid in the form of a direct trustee-to-trustee transfer to an individual retirement account established to receive the distribution on behalf of the non-spouse beneficiary. Flexible rollovers under this subsection shall not be considered assignments under Section 21-29-307.

(2) From and after July 1, 2001, subject to the rules adopted by the board of trustees, any plan under this chapter shall accept an eligible rollover distribution or a direct transfer of funds from another eligible retirement plan or an individual retirement account in payment of all or a portion of the cost to repay a refund as permitted by the plan. The plans may only accept rollover payments in an amount equal to or less than the balance due for reinstatement of service credit. The rules adopted by the board of trustees shall condition the acceptance of a rollover or transfer from another eligible retirement plan on the receipt of information necessary to enable the system to determine the eligibility of any transferred funds for tax-free rollover treatment or other treatment under federal income tax law.



§ 21-29-317 - Maximum annual retirement allowance

(1) (a) Notwithstanding any provisions of Articles 1, 3 and 5 of this chapter to the contrary, the maximum annual retirement allowance attributable to the employer contributions payable by the system to a member under Article 1, 3 or 5 of this chapter shall be subject to the limitations set forth in Section 415 of the Internal Revenue Code and any regulations issued thereunder as applicable to governmental plans as the term is defined under Section 414(d) of the Internal Revenue Code.

(b) The Board of Trustees of the Public Employees' Retirement System is authorized to provide by rule or regulation for the payment of benefits as provided under Articles 1, 3 and 5 of this chapter to members or beneficiaries of a municipal employees retirement fund or disability and relief fund at a time and under circumstances not otherwise provided for in this chapter to the extent that the payment is required to maintain the municipal employees retirement fund or disability and relief fund as a qualified retirement plan for purposes of federal income tax laws.

(2) Notwithstanding any other provision of this plan, all distributions from this plan shall conform to the regulations issued under Section 401(a)(9) of the Internal Revenue Code, applicable to governmental plans, as defined in Section 414(d) of the Internal Revenue Code, including the incidental death benefit provisions of Section 401(a)(9)(G) of the Internal Revenue Code. Further, such regulations shall override any plan provision that is inconsistent with Section 401(a)(9) of the Internal Revenue Code.

(3) The actuarial assumptions used to convert a retirement allowance from the normal form of payment to an optional form of payment shall be an appendix to Article 7 of this chapter and subject to approval by the board of directors based upon certification by the actuary.

(4) Notwithstanding any other provision of this plan, the maximum compensation that can be considered for all plan purposes shall not be greater than that allowed under Section 401(a)(17) of the Internal Revenue Code.

(5) In the event of the termination of one or more of the retirement plans established pursuant to Article 1, 3 or 5 of this chapter, all members of the plan or system as of the date of termination of the system shall be deemed to have a vested right to benefits to the extent and in the same manner that rights would be vested under the laws existing as of the date of termination of the system; however, any member, who because of a termination of the system has not fulfilled the requirements for length of service, shall be entitled to compensation as of the date that such member would otherwise be eligible, with such compensation to be computed on the basis of time actually a member of the service and compensation actually earned during the time a member, in the manner now provided by law.



§ 21-29-319 - Employment-related fringe benefits

Deductions made prior to retirement by the employer for employment-related fringe benefits may continue to be paid after retirement in accordance with rules and regulations established by the board of trustees if the retirement allowance payable under Section 21-29-1 et seq., Section 21-29-101 et seq., and Section 21-29-201 et seq., is in an amount sufficient to cover the deductions.



§ 21-29-321 - Determination of average monthly base salary and longevity pay

For purposes of determining the "average monthly base salary and longevity pay" as provided in Sections 21-29-101 et seq., the wages to be considered shall be the average base salary and longevity pay which was received in consecutive pay periods immediately preceding retirement. This amount shall be the average of six (6) pay periods if the employee was paid monthly, or the equivalent if the pay periods are bi-weekly, semi-monthly or weekly. In addition, wages may include holiday pay and regularly scheduled overtime pay earned for services performed during the last six (6) months of employment, as certified by the employer.



§ 21-29-323 - Determination of amount of death benefits to be paid to or for benefit of dependent children.

Monthly benefits payable to a spouse in the event of the death of a member before retirement or a retiree after retirement shall be divided and paid to or for the benefit of any dependent children of the deceased member or retiree in an amount equal to ten percent (10%) of the annual benefit payable to one (1) dependent child, twenty percent (20%) for two (2) dependent children, and thirty percent (30%) to three (3) or more dependent children. If there are more than three (3) dependent children, upon a child ceasing to be a dependent, his annuity shall terminate and there shall be a redetermination of the amounts payable to any remaining dependent children. Such benefits shall be paid to a surviving parent or lawful custodian of such children for the use and benefit of the children without the necessity of appointment of guardian. The remaining amount shall be paid to the spouse as otherwise provided.



§ 21-29-325 - Payment of retirement benefits by means of direct deposit

The Public Employees' Retirement System shall make payments of retirement benefits under this chapter to members who retire effective on or after January 1, 2003, and to the beneficiaries of those members, by means of direct deposit to an account with a financial institution that is a participant of the Automated Clearing House designated by the member or beneficiary, unless the member or beneficiary can demonstrate that payment by means of direct deposit will cause the member or beneficiary undue hardship.



§ 21-29-327 - Board of Trustees of Public Employees' Retirement System authorized to assess interest and bring suit on delinquent payments from municipalities whose retirement funds it administers

Any municipality that has established a retirement fund or disability and relief fund under Articles 1, 3 and 5 of this chapter shall be assessed interest on delinquent payments as determined by the Board of Trustees of the Public Employees' Retirement System in accordance with rules and regulations adopted by the board of trustees. Any delinquent payments, assessed interest and any other amount certified by the board of trustees as owed by the municipality may be recovered by action in a court of competent jurisdiction against the municipality or may, upon due certification of delinquency and at the request of the board of trustees, be deducted from any other monies payable to the municipality by any department or agency of the state.



§ 21-29-329 - Municipalities may adopt resolutions allowing spouses receiving retirement benefits to continue to receive spouse benefits for life, even after remarriage

(1) Any municipality that has established a retirement fund or disability and relief fund under the provisions of Article 1, 3 or 5 of this chapter, shall be authorized to adopt a resolution to allow those spouses who are receiving retirement benefits under the provisions of those articles, to continue to receive the spouse retirement benefits for life even if the spouse remarries. The resolution also may provide that surviving spouses of deceased members who received spouse retirement benefits that were terminated upon remarriage may again receive the spouse retirement benefits from and after making application with the Board of Trustees of the Public Employees' Retirement System to reinstate the benefits. Any reinstatement of spouse retirement benefits shall be prospective only from and after the first of the month following the date of application for reinstatement.

(2) The continuation or reinstatement of spouse retirement benefits authorized under this section shall not be continued or reinstated unless all of the following requirements are met:

(a) The municipal retirement fund or disability and relief fund is actuarially sound, as shown by the most recent actuarial study required by Section 21-29-27, 21-29-119 or 21-29-221;

(b) The municipal retirement fund or disability and relief fund will remain actuarially sound if the spouse retirement benefits are continued or reinstated, as shown by a certified statement from the actuarial firm that prepared the most recent actuarial study;

(c) The governing authorities of the municipality adopt a resolution requesting the continuation or reinstatement of the spouse retirement benefits as authorized in this section and transmit the resolution to the Board of Trustees of the Public Employees' Retirement System; and

(d) If applicable, the surviving spouse makes an application to the Board of Trustees of the Public Employees' Retirement System to reinstate the spouse retirement benefits.



§ 21-29-331 - Persons to whom benefits payable in event of death or disqualification of designated beneficiary

(1) Except as otherwise provided in subsection (2) of this section, where benefits are payable to a designated beneficiary or beneficiaries under Article 1, 3 or 5 of this chapter and the designated beneficiary or beneficiaries as provided by the member on the most recent form filed with the system is deceased or otherwise disqualified at the time such benefits become payable, the following persons, in descending order of precedence, shall be eligible to receive such benefits:

(a) The surviving spouse of the member or retiree;

(b) The children of the member or retiree or their descendants, per stirpes;

(c) The brothers and sisters of the member or retiree or their descendants, per stirpes;

(d) The parents of the member or retiree;

(e) The executor or administrator on behalf of the member or retiree's estate;

(f) The persons entitled by law to distribution of the member or retiree's estate.

(2) Any monthly benefits payable to a beneficiary who dies prior to cashing his or her final check(s) and/or any additional benefits payable pursuant to a cost-of-living adjustment still payable at the death of a beneficiary receiving monthly benefits shall be paid as follows:

(a) The surviving spouse of the beneficiary;

(b) The children of the beneficiary or their descendants, per stirpes;

(c) The brothers and sisters of the beneficiary or their descendants, per stirpes;

(d) The parents of the beneficiary;

(e) The executor or administrator on behalf of the beneficiary's estate;

(f) The persons entitled by law to distribution of the beneficiary's estate.

(3) In the event no claim is made by any individual listed in subsection (2) of this section, a distribution may be made pursuant to the provisions of subsection (1) of this section.

(4) Payment under the provisions of this section shall bar recovery by any other person of the benefits distributed. Payment of benefits made to one or more members of a class of individuals are made on behalf of all members of the class. Any members of the class coming forward after payment is made must look to those who received the payment.



§ 21-29-333 - Waiver of benefits from the general municipal retirement system or firemen's and policemen's disability and relief fund

(1) A retiree or beneficiary may, on a form prescribed by and filed with the Executive Director of the Public Employees' Retirement System, irrevocably waive all or a portion of any benefits from the general municipal retirement system or a firemen's and policemen's disability and relief fund to which the retiree or beneficiary is entitled. The waiver shall be binding on the heirs and assigns of any retiree or beneficiary and the same must agree to forever hold harmless the fund and the Public Employees' Retirement System of Mississippi from any claim to the waived retirement benefits.

(2) Any waiver under this section shall apply only to the person executing the waiver. A beneficiary shall be entitled to benefits according to the option selected by the member at the time of retirement. However, a beneficiary may, at the option of the beneficiary, execute a waiver of benefits under this subsection.

(3) The fund shall retain all amounts that are not used to pay benefits because of a waiver executed under this subsection.

(4) The Board of Trustees of the Public Employees' Retirement System may provide rules and regulations for the administration of waivers under this section.









Chapter 31 - CIVIL SERVICE

GENERAL PROVISIONS

§ 21-31-1 - Adoption of civil service system mandated in certain municipalities

(1) A civil service commission is created in every municipality described in subsection (2) which has a full paid fire and police department.

(2) The provisions of subsection (1) of this section shall apply to:

(a) Any municipality, operating under a commission form of government, and having a population of not less than fourteen thousand (14,000), according to the federal census of 1940;

(b) Any municipality, under whatever form of government, having a population of not less than twenty-four thousand (24,000), according to the federal census of 1940, and situated in counties having a national military park;

(c) Any municipality, operating under the commission form of government, and having a population of not less than ten thousand five hundred (10,500) nor more than eleven thousand (11,000), according to the federal census of 1950;

(d) Any municipality, having an aldermanic commission or city manager form of government, and having a population of not less than three thousand eight hundred eighty-one (3,881) at the 1960 federal census, and situated on the Mississippi Gulf Coast;

(e) Any municipality with its corporate limits being bounded on one (1) side by the Mississippi River and being located in a county having an assessed valuation in excess of Forty Million Dollars ($ 40,000,000.00) but less than Fifty Million Dollars ($ 50,000,000.00) and having a total population in excess of thirty-seven thousand five hundred (37,500), according to the latest federal census;

(f) Any municipality, operating under special charter, and in which there is located a state-supported college for women;

(g) Any municipality having a population of more than ten thousand (10,000) according to the federal census of 1970, which is located within a Class 1 county in which U.S. Highway 51 and U.S. Highway 98 intersect and bounded on the south by the State of Louisiana; and

(h) Any municipality, bordering on the Escatawpa River, having an aldermanic commission form of government and having a population of not less than seventeen thousand eight hundred thirty-seven (17,837) according to the 1990 federal census.



§ 21-31-3 - Adoption of civil service system authorized in certain municipalities

The governing authorities of any municipality in which there is located a port of entry, in any county which has created a county port authority, may, in their discretion and by ordinance, extend the provisions of Sections 21-31-1 through 21-31-27 to all full-paid employees in all departments of such municipality.



§ 21-31-5 - Appointment and removal, qualifications, and term of office of commissioners

(1) (a) The members of the civil service commission shall be appointed by the city commission, shall be three (3) in number, and shall serve without compensation; however, the governing authorities of any municipality, in their discretion, may pay each of the members of the commission a sum not to exceed One Hundred Dollars ($ 100.00) per month to compensate them for their services. No person shall be appointed a member of such commission who is not a citizen of the United States, a resident of such city for at least five (5) years immediately preceding such appointment, and an elector of the county wherein he resides. The terms of office of such commissioners shall be for six (6) years, except that the first three (3) members shall be appointed for different terms, as follows: One (1) shall serve a period of two (2) years, one (1) shall serve a period of four (4) years, and one (1) shall serve a period of six (6) years.

(b) From and after May 18, 1988, the governing authorities of any municipality organized under the provisions of Chapter 8, Title 21, Mississippi Code of 1972, in which a civil service commission is created pursuant to Sections 21-31-1 through 21-31-27, may increase the members of the commission to the same number of wards into which the municipality is divided and, if the commission is so expanded, the governing authorities shall appoint one (1) member of the commission from each ward. The commissioners shall serve without compensation; however, the governing authorities of any municipality, in their discretion, may pay each of the members of the commission a sum not to exceed One Hundred Dollars ($ 100.00) per month to compensate them for their services. No person shall be appointed a member of such commission who is not a citizen of the United States, a resident of the municipality for at least five (5) years immediately preceding such appointment, and an elector of the county wherein he resides. When making initial appointments under this paragraph (b), the governing authorities may stagger the terms of such appointees provided that no initial appointment is made for a period of less than one (1) year nor more than six (6) years; thereafter, all appointments shall be for terms of six (6) years. Appointment of members of the commission by the governing authorities under this paragraph (b) shall be made by the mayor with the confirmation of an affirmative vote of a majority of the city council present and voting at any meeting.

(2) Any member of such commission may be removed from office for incompetency, incompatibility, dereliction of duty, or other good cause, by the appointing power. However, no member shall be removed until charges have been preferred in writing and a full hearing had before the appointing power. Any member being so removed shall have the right of appeal, any time within thirty (30) days thereafter, to the circuit court and may demand a jury trial; such trial shall be confined to the determination of whether the order of removal, made by the appointing power, was, or was not, made in good faith and for cause.

(3) A majority of the members of the commission shall constitute a quorum.



§ 21-31-7 - Election of officers and meetings of commission; secretary; board of examiners

Immediately after the appointment of the civil service commission, the commission shall organize by electing one (1) of its members chairman. The commission shall hold regular meetings at least once each month, and such additional meetings as may be required for the proper discharge of its duties.

The commission shall appoint a secretary and a board of examiners, which board shall consist of the fire chief (or a person designated by the fire chief from the fire department to serve in his absence), the police chief (or a person designated by the police chief from the police department to serve in his absence), and a third member to be named by the commission, all of whom shall serve without compensation. The secretary shall keep the records and preserve all reports made to the commission, and also a record of all examinations held under the direction of the board of examiners, and perform such other duties as the commission may prescribe. The members of the board and the secretary are subject to suspension and discharge in the same manner as the commissioners.



§ 21-31-9 - Duties of the commission

It shall be the duty of the civil service commission to make suitable rules and regulations not inconsistent with the provisions of Sections 21-31-1 through 21-31-27. Such rules and regulations shall provide in detail the manner of conducting examinations, appointments, promotions, transfers, reinstatements, demotions, suspensions and discharges, and may also provide for any other matter connected with the general subject of personnel administration, and which may be considered desirable to further carry out the general purposes of Sections 21-31-1 through 21-31-27. It shall have the power to conduct investigations, and make reports on all matters touching the enforcement and effect of the provisions of Sections 21-31-1 through 21-31-27, and the rules and regulations prescribed hereunder. The commission shall have the power to investigate all complaints which must be reduced to writing, subpoena witnesses, administer oaths, and conduct hearings.



§ 21-31-11 - Accommodations, supplies and clerical aid to be furnished to commission

The duly constituted authorities of each and every city coming within the purview of Sections 21-31-1 through 21-31-27, shall provide the commission with suitable and convenient rooms and accommodations and cause the same to be furnished, heated and lighted and supplied with all office supplies and equipment necessary to carry on the business of the commission and with such clerical assistance as may be necessary, all of which is to be commensurate with the number of persons in each such city coming within the purview of Sections 21-31-1 through 21-31-27. The failure upon the part of the duly constituted authorities to do so shall be considered a violation of this section and shall be punishable as such.



§ 21-31-13 - Coverage afforded by civil service system

The provisions of Sections 21-31-1 through 21-31-27 shall include all full paid employees of the fire and/or police departments of each municipality coming within its purview, including the chiefs of those departments. All appointments to and promotions in said departments shall be made solely on merit, efficiency, and fitness, which may be ascertained by open competitive examination and impartial investigation. No person shall be reinstated in, or transferred, suspended, or discharged from any place, position or employment contrary to the provisions of Sections 21-31-1 through 21-31-27. The governing authorities of the municipality may, with the approval of the civil service commission, extend the benefits of Sections 21-31-1 through 21-31-27 to other full time employees of the municipality.

All incumbents and future appointees shall be subject to civil service, except, however, those appointees now and hereafter serving as extra members.



§ 21-31-15 - Qualifications of applicants seeking civil service position

All applicants for a position of any kind under civil service must be a citizen of the United States and an elector of the county in which he resides and must meet only such bona fide occupational residency requirements as may be determined by the municipal board of civil service commissions or the governing authority of the municipality.



§ 21-31-17 - Adoption and induction of incumbents into civil service

For the benefit of the public service and to prevent delay, injury, or interruption therein by reason of the enactment of Sections 21-31-1 through 21-31-27, all persons holding a position in the fire and/or police departments, including the chief thereof, of any such municipality coming under the provisions of Sections 21-31-1 through 21-31-27, who shall have served continuously in such positions for a period of at least the preceding six months, are hereby declared eligible for permanent appointment under civil service to the offices, positions or employments which they shall then hold, respectively, without examination or other act on their part, and not on probation, and every such person is hereby automatically adopted and inducted permanently into civil service, into such office, place, position or employment which such person then holds as completely and effectually to all intents and purposes as if such person had been permanently appointed thereto under civil service after examination and investigation. However, those persons who have previously left their positions to participate in the armed forces of the United States shall have preference in reemployment and enjoy the rights and privileges of Sections 21-31-1 through 21-31-27 as if their services had not been terminated.



§ 21-31-19 - Appointments and lay-offs

The civil service commission shall keep a list of all members of the said police and/or fire department, and formulate methods of determining the relative qualifications of persons seeking employment in either department, and give preference to those having the best qualifications. The commission shall provide that men laid off because of curtailment of expenditures, reduction in force, and like causes, shall be the last man or men, including probationers, that have been appointed to either the fire and/or police departments, until such reductions necessary shall have been accomplished. However, in the event said department shall again be increased in number, those suspended shall be reinstated before any new appointments shall be made.



§ 21-31-21 - Tenure of office and grounds for discipline

The tenure of everyone holding an office, place, position or employment under the provisions of Sections 21-31-1 through 21-31-27 shall be only during good behavior. Any such person may be removed or discharged, suspended without pay, demoted or reduced in rank, or deprived of vacation privileges or other special privileges, or any combination thereof, for any of the following reasons:

Incompetency, inefficiency, or inattention of duty; dishonesty, intemperance, immoral conduct, insubordination, discourteous treatment of the public or a fellow employee, or any other act of omission or commission tending to injure the public service.



§ 21-31-23 - Removal, suspension, demotion, and discharge

No person in the classified civil service who shall have been permanently appointed or inducted into civil service under the provisions of Sections 21-31-1 through 21-31-27, except for such persons as may be employed to fill a vacancy caused by the absence of a fireman or policeman while in service as a member of the armed forces of the United States, shall be removed, suspended, demoted or discharged, or any combination thereof, except for cause, and only upon the written accusation of the appointing power or any citizen or taxpayer, a written statement of which accusation, in general terms, shall be served upon the accused, and a duplicate filed with the commission. The chiefs of the fire and/or police department may suspend a member pending the confirmation of the suspension by the regular appointing power, which shall be within three (3) days.

In the absence of extraordinary circumstances or situations, before any such employee may be removed or discharged, he shall be given written notice of the intended termination, which notice shall state the reasons for termination and inform the employee that he has the right to respond in writing to the reasons given for termination within a reasonable time and respond orally before the official charged with the responsibility of making the termination decision. Such official may, in his discretion, provide for a pretermination hearing and examination of witnesses, and if a hearing is to be held, the notice to the employee shall also set the time and place of such hearing. A duplicate of such notice shall be filed with the commission. After the employee has responded or has failed to respond within a reasonable time, the official charged with the responsibility of making the termination decision shall determine the appropriate disciplinary action, and shall notify the employee of his decision in writing at the earliest practicable date.

Where there are extraordinary circumstances or situations which require the immediate discharge or removal of an employee, such employee may be terminated without a pretermination hearing as required by this section, but such employee shall be given written notice of the specific reasons for termination within twenty-four (24) hours after the termination, and shall be given an opportunity for a hearing similar to the pretermination hearing provided in this section within twenty (20) days after the date of termination. For the purposes of this section, extraordinary situations or circumstances include, but are not limited to, circumstances where retention of the employee would result in damage to municipal property, would be detrimental to the interest of municipal government or would result in injury to the employee, to a fellow employee or to the general public.

Any person so removed, suspended, demoted, discharged or combination thereof may, within ten (10) days from the time of such disciplinary action, file with the commission a written demand for an investigation, whereupon the commission shall conduct such investigation. The investigation shall be confined to the determination of the question of whether such disciplinary action was or was not made for political or religious reasons and was or was not made in good faith for cause. After such investigation the commission may, if in its estimation the evidence is conclusive, affirm the disciplinary action, or if it shall find that the disciplinary action was made for political or religious reasons, or was not made in good faith for cause, shall order the immediate reinstatement or reemployment of such person in the office, place, position, or employment from which such person was removed, suspended, demoted, discharged or combination thereof, which reinstatement shall, if the commission so provides in its discretion, be retroactive, and entitle such person to pay or compensation from the time of such disciplinary action. The commission upon such investigation may, in lieu of affirming the disciplinary action, modify the order of removal, suspension, demotion, discharge or combination thereof by directing a suspension, without pay, for a given period and subsequent restoration of duty, or by directing a demotion in classification, grade or pay, or by any combination thereof. The findings of the commission shall be certified in writing to the appointing power, and shall be forthwith enforced by such officer.

All investigations made by the commission pursuant to the provisions of this section shall be by public hearing, after reasonable written notice to the accused of the time and place of such hearing, at which hearing the accused shall be afforded an opportunity of appearing in person and by counsel, and presenting his defense. The findings of the commission shall be conclusive and binding unless either the accused or the municipality shall, within thirty (30) days from the date of the entry of such judgment or order on the minutes of the commission and notification to the accused and the municipality, appeal to the circuit court of the county within which the municipality is located. Any appeal of the judgment or order of the commission shall not act as a supersedeas of such judgment or order, but the judgment or order shall remain in effect pending a final determination of the matter on appeal. Such appeal shall be taken by serving the commission and the appellee, within thirty (30) days after the entry of such judgment or order, a written notice of appeal, stating the grounds thereof, and demanding that a certified transcript of the record and of all papers on file in the office of the commission affecting or relating to such judgment or order, be filed by the commission with such court. The commission shall, within thirty (30) days after the filing of such notice, make, certify and file such transcript with such court. The said circuit court shall thereupon proceed to hear and determine such appeal. However, such hearing shall be confined to the determination of whether the judgment or order of removal, discharge, demotion, suspension or combination thereof made by the commission, was or was not made in good faith for cause, and no appeal to such court shall be taken except upon such ground or grounds.



§ 21-31-25 - Fixing of rate of compensation

The fixing of the rate of compensation of every employee coming under the provisions of Sections 21-31-1 through 21-31-27 shall remain vested in those public officials authorized by law to fix the rate of such compensation, and nothing contained in said sections shall infringe upon the power and authority of any such public officials to so fix the rate of such compensation.



§ 21-31-27 - Political services and contributions

No person holding any office, place, position or employment subject to civil service, is under any obligation to contribute to any political fund or to render any political service to any person or party whatsoever, and no person shall be removed, reduced in grade or salary, or otherwise prejudiced for refusing so to do. No public officer, whether elected or appointed, shall discharge, promote, demote or in any manner change the official rank, employment or compensation of any person under civil service, or promise or threaten so to do, for giving or withholding, or neglecting to make any contribution of money, or service, or any other valuable thing, for any political purpose.

If any person holding any office, place, position or employment subject to civil service, actively participates in political activity in any primary or election in a municipality where he is employed, it shall be deemed cause for removal.






CIVIL SERVICE SYSTEM IN CERTAIN OTHER MUNICIPALITIES

§ 21-31-51 - Adoption of civil service system mandated in certain municipalities

(1) There is hereby created a civil service commission to administer a civil service system in every municipality described in subsection (2) of this section which has administrative and other employees employed on a monthly basis.

(2) The provisions of subsection (1) of this section shall apply to:

(a) Any municipality, operating under a commission form of government, and having a population of more than twenty-one thousand, according to the federal census of 1950; and

(b) Any municipality located in the Yazoo-Mississippi Delta Levee District, and having a population of more than fifteen thousand and less than twenty thousand, according to the federal census of 1950.



§ 21-31-53 - Appointment and removal, qualifications, and term of office of commissioners

(1) (a) The members of the civil service commission shall be appointed by the city commission, shall be three (3) in number, and shall serve without compensation; however, the governing authority of any municipality having a population of not less than one hundred thousand (100,000) according to the federal census of 1960 may, in its discretion, pay each of the members of said commission a sum not to exceed Three Hundred Dollars ($ 300.00) per month to compensate them for their services, and the governing authorities of any other municipality, in their discretion, may pay each of the members of the commission a sum not to exceed One Hundred Dollars ($ 100.00) per month to compensate them for their services. No person shall be appointed a member of such commission who is not a citizen of the United States, a resident of such city for at least five (5) years immediately preceding such appointment, and an elector of the county wherein he resides. The terms of office of such commissioners shall be for six (6) years, except that the first three (3) members shall be appointed for different terms as follows: one (1) to serve a period of two (2) years, one (1) to serve a period of four (4) years, and one (1) to serve a period of six (6) years.

(b) From and after May 18, 1988, the effective date of Chapter 535, 1988 Regular Session, the governing authorities of any municipality organized under the provisions of Chapter 8, Title 21, Mississippi Code of 1972, in which a civil service commission is created pursuant to Sections 21-31-51 through 21-31-75, may increase the members of the commission to the same number of wards into which the municipality is divided and, if the commission is so expanded, the governing authorities shall appoint one (1) member of the commission from each ward. The commissioners shall serve without compensation; however, the governing authority of any municipality having a population of not less than one hundred thousand (100,000) according to the federal census of 1960 may, in its discretion, pay each of the members of the commission a sum not to exceed Three Hundred Dollars ($ 300.00) per month to compensate them for their services, and the governing authorities of any other municipality, in their discretion, may pay each of the members of the commission a sum not to exceed One Hundred Dollars ($ 100.00) per month to compensate them for their services. No person shall be appointed a member of such commission who is not a citizen of the United States, a resident of the municipality for at least five (5) years immediately preceding such appointment, and an elector of the county wherein he resides. When making initial appointments under this paragraph (b), the governing authorities may stagger the terms of such appointees provided that no initial appointment is made for a period of less than one (1) year nor more than six (6) years; thereafter, all appointments shall be for terms of six (6) years. Appointment of members of the commission by the governing authorities under this paragraph (b) shall be made by the mayor with the confirmation of an affirmative vote of a majority of the city council present and voting at any meeting.

(c) From and after July 1, 1994, the governing authorities of any municipality described in Section 21-31-51(2)(b), in which a civil service commission is created pursuant to Sections 21-31-51 through 21-31-75, may increase the membership of the commission to five (5), with one (1) member appointed by the governing authorities from each ward and one (1) appointed from the municipality at large. The governing authorities of the municipality may, in their discretion, pay each of the members of the commission a sum not to exceed One Hundred Dollars ($ 100.00) per month. No person shall be appointed a member of such commission who is not a citizen of the United States, a resident of the municipality for at least five (5) years immediately preceding such appointment, and an elector of the county wherein he resides. When making initial appointments under this paragraph (c), the governing authorities may stagger the terms of such appointees provided that no initial appointment is made for a period of less than one (1) year nor more than six (6) years; thereafter, all appointments shall be for terms of six (6) years.

(2) Any member of such commission may be removed from office for incompetency, incompatibility, dereliction of duty or other good cause, by the appointing power. However, no member shall be removed until charges have been preferred in writing and a full hearing before the appointing power. Any member being removed shall have the right of appeal, any time within thirty (30) days thereafter, to the circuit court and may demand a jury; such trial shall be confined to the determination of whether the order of removal made by the appointing power was, or was not, made in good faith and for cause.

(3) A majority of the members of the commission shall constitute a quorum.



§ 21-31-55 - Election of officers and meetings of commission; secretary; board of examiners

Immediately after the appointment of the civil service commission, the commission shall organize by electing one of its members chairman. The commission shall hold regular meetings at least once each month, and such additional meetings as may be required for the proper discharge of its duties.

The commission shall appoint a secretary and a board of examiners, which board shall consist of the fire chief, the police chief, and a third member to be named by the commission, all of whom shall serve without compensation. The secretary shall keep the records and preserve all reports made to the commission, and also a record of all examinations held under the direction of the board of examiners, and perform such other duties as the commission may prescribe. The members of the board and the secretary are subject to suspension and discharge in the same manner as the commissioners.



§ 21-31-57 - Duties of the commission

It shall be the duty of the civil service commission to make suitable rules and regulations not inconsistent with the provisions of Sections 21-31-51 through 21-31-75 and not inconsistent with personnel rules and regulations duly adopted by the governing authorities of the municipality. Such rules and regulations shall provide in detail the manner of conducting examinations, appointments, promotions, transfers, reinstatements, demotions, suspensions and discharges, and may also provide for any other matter connected with the general subject of personnel administration, and which may be considered desirable to further carry out the general purposes of Sections 21-31-51 through 21-31-75. It shall have the power to conduct investigations, and make reports on all matters touching the enforcement and effect of the provisions of Sections 21-31-51 through 21-31-75, and the rules and regulations prescribed hereunder. The commission shall have the power to investigate all complaints which must be reduced to writing, subpoena witnesses, administer oaths and conduct hearings.



§ 21-31-59 - Accommodations, supplies and clerical aid to be furnished to commission

The duly constituted authorities of each and every city coming within the purview of Sections 21-31-51 through 21-31-75, shall provide the commission with suitable and convenient rooms and accommodations and cause the same to be furnished, heated and lighted and supplied with all office supplies and equipment necessary to carry on the business of the commission and with such clerical assistance as may be necessary, all of which is to be commensurate with the number of persons in each such city coming within the purview of Sections 21-31-51 through 21-31-75. The failure upon the part of the duly constituted authorities to do so, shall be considered a violation of this section and shall be punishable as such.



§ 21-31-61 - Coverage afforded by civil service system

The provisions of Sections 21-31-51 through 21-31-75 shall include all administrative and other employees on a monthly salary basis. All appointments to and promotions in said departments shall be made solely on merit, efficiency and fitness which may be ascertained by open competitive examination and impartial investigation. No person shall be reinstated in, or transferred, suspended or discharged from, any place, position or employment contrary to the provisions of Sections 21-31-51 through 21-31-75.

All incumbents and future appointees shall be subject to civil service, except, however, those appointees now and hereafter serving as extra members, which employees shall be subject to removal for replacement by any person now or hereafter serving in the armed services; or, if temporarily employed, the commission shall have authority to so determine and replace with a new employee who shall be subject to the provisions of Sections 21-31-51 through 21-31-75.

The provisions of Sections 21-31-51 through 21-31-75 shall not include any new employee who has not successfully completed all requirements necessary to earn regular or permanent status as a municipal employee.



§ 21-31-63 - Qualifications of applicants seeking civil service position

Any applicant for a position of any kind under civil service must be a citizen of the United States and an elector of the county in which he resides and must meet only such bona fide occupational residency requirements as may be determined by the civil service commission or the governing authority of the municipality.



§ 21-31-65 - Adoption and induction of incumbents into civil service

For the benefit of the public service and to prevent delay, injury, or interruption therein by reason of the enactment of Sections 21-31-51 through 21-31-75, all persons holding a position as an administrative or other employee (firemen and policemen excepted) of any such municipality coming under the provisions of Sections 21-31-51 through 21-31-75, who shall have served continuously in such positions for a period of at least the preceding six months, are hereby declared eligible for permanent appointment under civil service to the offices, positions or employments which they shall then hold, respectively, without examination or other act on their part, and not on probation, and every such person is hereby automatically adopted and inducted permanently into civil service, into such office, place, position or employment which such person then holds as completely and effectually to all intents and purposes as if said person had been permanently appointed thereto under civil service after examination and investigation.



§ 21-31-67 - Appointments and lay-offs

The civil service commission shall keep a list of all administrative and other employees on a monthly salary basis (firemen and policemen excepted), and formulate methods of determining the relative qualifications of persons seeking employment in any such department, and give preference to those having the best qualifications. The commission shall provide that men laid off because of a curtailment of expenditures, reduction in force, and like causes, shall be the last man or men, including probationers, that have been appointed to any such position, until such reductions necessary shall have been accomplished. However, in the event said forces shall again be increased in number, those suspended shall be reinstated before any new appointments shall be made.



§ 21-31-69 - Tenure of office and grounds for discipline

The tenure of everyone holding an office, place, position or employment under the provisions of Sections 21-31-51 through 21-31-75 shall be only during good behavior. Any such person may be removed or discharged, suspended without pay, demoted or reduced in rank, or deprived of vacation privileges or other special privileges, or any combination thereof, for any of the following reasons:

Incompetency, inefficiency or inattention of duty; dishonesty, intemperance, immoral conduct, insubordination, discourteous treatment of the public or a fellow employee; or any other act of omission or commission tending to injure the public service.



§ 21-31-71 - Removal, suspension, demotion, and discharge

No person in the classified civil service who shall have been permanently appointed or inducted into civil service under the provisions of Sections 21-31-51 through 21-31-75 shall be removed, suspended, demoted or discharged, or any combination thereof, except for cause, and only upon the written accusation of the appointing power or any citizen or taxpayer, a written statement of which accusation, in general terms, shall be served upon the accused, and a duplicate filed with the commission. The mayor may suspend a member pending the confirmation of the suspension by the regular appointing power, which shall be within three (3) days.

In the absence of extraordinary circumstances or situations, before any such employee may be removed or discharged, he shall be given written notice of the intended termination, which notice shall state the reasons for termination and inform the employee that he has the right to respond in writing to the reasons given for termination within a reasonable time and respond orally before the official charged with the responsibility of making the termination decision. Such official may, in his discretion, provide for a pretermination hearing and examination of witnesses, and if a hearing is to be held, the notice to the employee shall also set the time and place of such hearing. A duplicate of such notice shall be filed with the commission. After the employee has responded or has failed to respond within a reasonable time, the official charged with the responsibility of making the termination decision shall determine the appropriate disciplinary action, and shall notify the employee of his decision in writing at the earliest practicable date.

Where there are extraordinary circumstances or situations which require the immediate discharge or removal of an employee, such employee may be terminated without a pretermination hearing as required by this section, but such employee shall be given written notice of the specific reasons for termination within twenty-four (24) hours after the termination, and shall be given an opportunity for a hearing similar to the pretermination hearing provided in this section within twenty (20) days after the date of termination. For the purposes of this section, extraordinary situations or circumstances include, but are not limited to, circumstances where retention of the employee would result in damage to municipal property, would be detrimental to the interest of municipal government or would result in injury to the employee, to a fellow employee or to the general public.

Any person so removed, suspended, demoted, discharged or combination thereof may, within ten (10) days from the time of such disciplinary action, file with the commission a written demand for an investigation, whereupon the commission shall conduct such investigation. The investigation shall be confined to the determination of the question of whether such disciplinary action was or was not made for political or religious reasons and was or was not made in good faith for cause. After such investigation the commission may, if in its estimation the evidence is conclusive, affirm the disciplinary action, or if it shall find that the disciplinary action was made for political or religious reasons, or was not made in good faith for cause, shall order the immediate reinstatement or reemployment of such person in the office, place, position or employment from which such person was removed, suspended, demoted, discharged or combination thereof, which reinstatement shall, if the commission so provides in its discretion, be retroactive, and entitle such person to pay or compensation from the time of such disciplinary action. The commission upon such investigation may, in lieu of affirming the disciplinary action, modify the order of removal, suspension, demotion, discharge or combination thereof by directing a suspension, without pay, for a given period and subsequent restoration of duty, or by directing a demotion in classification, grade or pay, or by any combination thereof. The findings of the commission shall be certified in writing to the appointing power, and shall be forthwith enforced by such officer.

All investigations made by the commission pursuant to the provisions of this section shall be by public hearing, after reasonable written notice to the accused of the time and place of such hearing, at which hearing the accused shall be afforded an opportunity of appearing in person and by counsel, and presenting his defense. The findings of the commission shall be conclusive and binding unless either the accused or the municipality shall, within thirty (30) days from the date of the entry of such judgment or order on the minutes of the commission and notification to the accused and the municipality, appeal to the circuit court of the county within which the municipality is located. Any appeal of the judgment or order of the commission shall not act as a supersedeas of such judgment or order, but the judgment or order shall remain in effect pending a final determination of the matter on appeal. Such appeal shall be taken by serving the commission and the appellee, within thirty (30) days after the entry of such judgment or order, a written notice of appeal, stating the grounds thereof, and demanding that a certified transcript of the record and of all papers on file in the office of the commission affecting or relating to such judgment or order, be filed by the commission with such court. The commission shall, within thirty (30) days after the filing of such notice, make, certify and file such transcript with such court. The said circuit court shall thereupon proceed to hear and determine such appeal. However, such hearing shall be confined to the determination of whether the judgment or order of removal, discharge, demotion, suspension or combination thereof made by the commission, was or was not made in good faith for cause, and no appeal to such court shall be taken except upon such ground or grounds.



§ 21-31-73 - Fixing of rate of compensation

The fixing of the rate of compensation of every employee coming under the provisions of Sections 21-31-51 through 21-31-75 shall remain vested in those public officials authorized by law to fix the rate of such compensation, and nothing contained in said sections shall infringe upon the power and authority of any such public officials to so fix the rate of such compensation.



§ 21-31-75 - Political services and contributions

No person holding any office, place, position or employment subject to civil service, is under any obligation to contribute to any political fund or to render any political service to any person or party whatsoever, and no person shall be removed, reduced in grade or salary, or otherwise prejudiced for refusing so to do. No public officer, whether elected or appointed, shall discharge, promote, demote or in any manner change the official rank, employment or compensation of any person under civil service, or promise or threaten so to do, for giving or withholding, or neglecting to make any contribution of money, or service, or any other valuable thing, for any political purpose. No such employee shall engage in any political campaign as a representative of any candidate or shall engage in pernicious activities, and any person so engaging in such activities shall be subject to dismissal or demotion.









Chapter 33 - TAXATION AND FINANCE

Article 1 - TAXATION

§ 21-33-1 - Date of tax liability

All lands and other taxable property subject to assessment, held by any person within the municipality, or in added territory, on the first day of January, shall be assessed, and ad valorem taxes thereon levied and collected for the ensuing year, excepting motor vehicles as defined by the "Motor Vehicle Ad Valorem Tax Law of 1958," Sections 27-51-1 through 27-51-49, Mississippi Code of 1972.



§ 21-33-3 - Municipal tax forms

The state tax commission shall annually prepare forms for the personal property assessment rolls, and each two years, or annually as required, prepare forms for the real property assessment rolls. The forms so prescribed shall be printed, ruled, and headed as to be suitable for their respective purposes and to enable the municipal officers to comply with the tax laws of this state applicable to municipalities. A sample of the forms for the real and personal assessment rolls shall be sent by mail to the mayor and to the clerk of every municipality not later than the first day of October of each year.

The forms shall be so made that the respective municipalities may require such additional information, make such additions and add such further details as permitted by Sections 21-33-1 through 21-33-85, but the general and basic arrangement of such forms shall not be changed.

The municipal authorities shall furnish their respective officers with a sufficient quantity of each of said forms, and may purchase the same or have them printed, as provided by law.

It is the purpose of this section that municipal forms relating to assessment and taxes be generally uniform throughout the state.



§ 21-33-5 - Form of land assessment roll

The governing authorities of each municipality shall prescribe by order the form of the land assessment roll, adhering to the basic form prescribed by the state tax commission which shall be similar to the form prescribed for and used by county tax assessors for the assessment of municipal lands. When a municipality has added territory, the roll used for the assessment of lands in such added territory shall be generally in the form of the roll used in the assessment of such lands by the county, and be on sheets of the same size.

The land roll shall contain space or columns for the name of the owner, for the name of the subdivision, survey or addition, for block and lot numbers and, if required, for the section, township and range. It shall contain a column to show the value of any buildings, structures or improvements, and separately a column to show the value of the lands, and the total value.

In addition to the columns above specified, the governing authorities may provide columns to show the number of the tax receipt, the amount of ad valorem taxes collected, and the amounts collected for any special improvement or improvements.

Municipalities using accounting machines equipment may adopt such forms as may be required for the use of such equipment, provided that the information required herein is substantially set forth on said forms.



§ 21-33-7 - Form of personal assessment roll

The governing authorities of each municipality shall prescribe by order the form of the personal assessment roll, which shall generally be in the form prescribed for and used by the counties for the assessment of personal property. Additional columns may be provided if deemed convenient and necessary.



§ 21-33-9 - Manner of municipal assessment

The assessment of all real and personal property in any municipality subject to taxation, except such property as is required by law to be assessed by the state railroad assessors, shall be made by the municipal assessor, by one (1) of the following methods:

(a) The governing authorities of any municipality may provide that the assessor shall copy from the county assessment rolls of real and personal property, that portion of the assessment rolls which embraces property, or persons, within the municipality. The copy may be made at any time after the county assessment rolls are filed with the clerk of the board of supervisors, by the county tax assessor.

(b) The governing authorities of any municipality may provide for a separate assessment to be made each year, by its assessor, of all taxable personal property, and each year, or each two (2) years, of all taxable real property, including buildings, improvements, structures or other interests therein.

If the governing authorities provide for a separate assessment by the assessor, as provided by paragraph (b) above, the assessor shall use tax lists for both real and personal property generally the same as the tax lists prescribed for county assessors.

(c) Notwithstanding the provisions of paragraphs (a) and (b) to the contrary, the governing authorities of any municipality which is located within a county having completed a countywide reappraisal approved by the state tax commission and which has been furnished a true copy of that part of the county assessment roll containing the property located within the municipality as provided in Section 27-35-167 shall adopt such assessment roll for its assessment purposes.



§ 21-33-10 - Corrections or revisions to county assessment roll adopted by municipality; objections to municipal roll; appeal

The governing authority of any municipality which adopts the part of the county assessment roll containing the property located within the municipality as provided in Sections 21-33-9 and 27-35-167 shall not correct or revise such assessment roll except for the purpose of conforming the municipal assessment roll to corrections or revisions made to the county assessment roll. The governing authority of such municipality shall not meet to hear objections to the assessment roll. All objections to the municipal assessment roll shall be heard by the board of supervisors at the time and in the manner that objections to the county assessment roll are heard. The board of supervisors shall notify, in writing, the municipal governing authority and the municipal tax assessor of any corrections or revisions made by them to the part of the county assessment roll adopted as the municipal assessment roll. Any taxpayer feeling aggrieved at the action of the board of supervisors in equalizing his assessments shall have the right to appeal to the circuit court as provided in Section 27-35-119.



§ 21-33-11 - Assessment of public utilities and added territory

The municipal assessment of railroad property, and other property required by law to be assessed by the state railroad assessors, shall be made by the assessor by copying from the assessment roll of such property, filed with the clerk of the board of supervisors, the assessment of all the property situated inside the municipality. Where any municipality has added territory, the assessor shall likewise copy, from the roll filed with the clerk of the board of supervisors, the assessment of all the property situated within such added territory constituting, with a municipality, a separate school district. The assessment so copied shall be the legal assessment for the municipality, and the municipal separate school district, and, when certified by the clerk and placed in the hands of the municipal tax collector, shall be his warrant for the collection of municipal and separate school district ad valorem taxes.

The governing authorities of any municipality may present to the state assessors of railroads orally or in writing at any time before the assessment is made, information with respect to the property owned by any public utility, its value and the assessment of same.



§ 21-33-13 - Assessment of private car companies

The clerk, or tax collector, of every municipality shall copy from the roll or schedule filed with the clerk of the board of supervisors by the state tax commission the assessment of private car companies, and he shall determine the amount by taking the number of miles of each railroad over which the cars of any company, traveled through the respective municipalities, and the number of miles of each railroad over which the cars of any such company traveled which lies in any separate, adjacent, annexed territory constituting with a municipality a separate school district. He shall copy the assessed value per mile of each company over any railroad or railroads, operating through such municipality and separate, adjacent, annexed territory, and shall determine the assessment of each company by multiplying the valuation of each company apportioned to each mile of railroad by the number of miles of railroad over which the cars of any such company have traveled lying in such municipality or separate, adjacent, annexed territory. The assessment so determined, plus the value of any other property assessed, shall constitute the assessment of the property of the respective companies within the municipality and in the separate, adjacent, annexed territory constituting a separate school district. All such copies and assessments made as herein provided shall be placed in the hands of the municipal tax collector and be his warrant for the collection of municipal and separate school district taxes.



§ 21-33-15 - Assessment of land

The assessor shall assess all the lands in the municipality which he serves, and all the land in any separate territory outside the municipality, but in the separate school district. He shall enter the assessments on the roll and he shall commence the assessment with the lowest number of squares or blocks and lots or other subdivisions, and proceeding in numerical order with all the lots in a square or block, and all the squares in the municipality, until complete. Any lands not platted, and not divided into lots, shall be assessed according to the section, township, and range, in the same manner as required of the county tax assessor.



§ 21-33-17 - Recapitulation of land roll

The assessor shall correctly add, and show the total of each and every column on each page in the land roll, and shall carry the result thereof to the recapitulation on a page, or pages, in the back of the roll, and shall show in the recapitulation the total assessment of land in the municipality, including all elements of value thereof. He shall show in the recapitulation the total of each and every column in the entire roll.

If the municipality has added territory, the assessor shall, on separate pages, make an assessment of said lands and a recapitulation thereof, in the manner provided for recapitulations of the county assessment roll. He shall then make a grand recapitulation, showing all the above enumerated totals, separately, for the municipality, the added territory, and for the entire separate school district.



§ 21-33-19 - Assessment of personal property

The assessor shall make the personal roll at the same time and in the same manner that the land roll is made, except that it shall be made annually. He shall make a recapitulation thereof as is required for the land roll.



§ 21-33-21 - Assessment of property in added territory

The assessor shall, in the same manner and at the same time as municipal assessments are made, make an assessment of all taxable property in any added territory, and make the same a part of the assessment roll of the municipal separate school district.



§ 21-33-23 - Filing of assessments rolls

The assessor shall complete the assessment of both real and personal property and file the rolls with the municipal clerk on or before the first Monday in September. The governing authorities may, by an order entered upon their minutes, allow the assessor additional time within which to complete and file the assessment rolls. The assessor shall attach his affidavit to each roll in the form required of the county tax assessor.

Municipalities operating under a private charter, and having a different time for the assessment of property than fixed for municipalities operating under a code charter, shall provide the time when the assessor shall make and file the assessment rolls.



§ 21-33-25 - Validity of assessment not affected by omissions of assessor

The failure of the assessor to certify and swear to his assessment roll, or to return it on the day named for its return, or his failure to do any other act with respect to the roll, shall not affect the validity of the assessment, if it is corrected, revised, and approved by the municipal authorities.



§ 21-33-27 - Correction and revision of municipal assessment roll

Except as otherwise provided in Section 21-33-10, it shall be the duty of the governing authorities of each municipality to correct and revise the municipal land assessment roll, including land in any added territory, in the same manner as is required of boards of supervisors in correcting and revising the county land assessment roll, as provided by general law. The clerk shall assist the governing authorities of the municipality in the revision, correction and preparation of the assessment roll, and shall do any and all things in connection therewith, and shall perform the same duties with respect to said roll as is generally required of the clerk of the board of supervisors in making the county land assessment roll.

All of the aforesaid provisions relating to the correcting and revising of the land roll shall apply to the correcting and revising of the personal roll, so far as applicable.



§ 21-33-29 - Equalization of assessments

Except as otherwise provided in Section 21-33-10, the governing authorities of every municipality shall, at a regular or special meeting to be held in September or October in each year (unless a different time be fixed by order), receive the assessment rolls of real and personal property from the assessor and shall proceed to change, correct, revise, and equalize said assessments in the same manner and with the same powers as is provided for the equalization of assessments by county boards of supervisors. When the equalization has been completed, the governing authorities shall give ten (10) days' notice of the regular or special meeting at which objections to such assessments will be heard. The Notice shall be given by publication at least one (1) time in a legal newspaper, if there be one published in the municipality, and if no such newspaper be published in the municipality, the notice shall be given by posting written notices thereof in five (5) or more public places in the municipality.



§ 21-33-31 - Rolls approved upon completion of equalization

The governing authorities, upon completion of the equalization, correction and revision of the assessment roll or rolls, shall enter an order approving the rolls and the assessments therein contained, subject to the right of parties in interest to be heard on objections. The order adopted, approving the rolls and the assessment, shall state the total assessment of the land roll and separately of the personal roll, but this shall not be required in the case of towns and villages.



§ 21-33-33 - Objections to roll

Except as otherwise provided in Section 21-33-10, the governing authorities of each municipality shall hold a meeting at the city hall, or at such other place as their regular meetings are held, on the date specified in the notice required by Section 21-33-29, to hear objections to the real and personal rolls and the assessments therein contained. The governing authorities shall hear and determine all objections, and shall sit from day to day until the same shall have been disposed of, and all proper corrections made. The proceedings shall, in all respects, conform to the requirements of law governing such meetings of the county board of supervisors.



§ 21-33-35 - Rolls approved after objections heard

The governing authorities, after having heard and determined all objections to the assessment roll, or rolls, and the assessments therein contained, shall approve the same by an order entered on the minutes. Such order shall state the grand total of the personal roll and the grand total of the land roll. In the event the municipality has added territory, the order shall recite, separately, the above totals for the municipality, for the added territory, and the grand total for the separate school district.



§ 21-33-37 - Effect of failure to hold meeting for equalization of rolls or for hearing objections thereto

Except as otherwise provided in Section 21-33-10, if the board of municipal authorities shall fail to hold any meeting for the equalization of assessment rolls or for hearing objections to assessments or if the board fails to give the proper notice to the taxpayers, it shall immediately proceed to give the required notice and to hold the necessary meetings and do the necessary things in connection with the completion of the assessment roll. When the notice has been given as required by law, the board shall proceed to deal with the rolls with all the powers and duties as are now prescribed by law, except as to the time. If the board fails to hold any meeting, or give any notice, or to perform any other duty in reference to the assessment rolls, at the time required by law, such duty shall be performed at a later date upon the giving of legal and proper notice to the persons affected.



§ 21-33-39 - Appeals of equalizations and assessments

Any taxpayer, or any person owning or having a legal interest in any property, feeling aggrieved at the action of the governing authorities in equalizing and making final assessments, shall have the right of appeal to the circuit court in the manner provided by Section 11-51-77, Mississippi Code of 1972, within twenty days after the adjournment of the meeting of the said governing authorities at which the final approval of the assessment roll is entered on the minutes.



§ 21-33-41 - Clerk to make copy of rolls

When the roll is finally completed by the governing authorities of the municipality, in accordance with law, the clerk shall make a true and correct copy of each roll, including the assessment of property in any added territory, and the original shall be retained and carefully preserved by him as a public record in his office. The clerk shall make the proper extensions of the total amount of property assessed to every taxpayer, and the total assessment of each parcel or tract of land, both within the municipality and in the added territory, if there be any. The clerk shall add truly and correctly every page of the copy, and carry the results thereof to the recapitulation, and he shall add said recapitulation and attach his certificate to the roll, or rolls, verifying the truth and correctness of all calculations and entries in the copy. The copy of the assessment rolls, of both real and personal property, as hereby provided, shall be placed in the hands of the tax collector and be his warrant for the collection of municipal and separate school district ad valorem taxes.



§ 21-33-43 - Change of assessments

Except as otherwise provided in Section 21-33-10, the governing authorities of any municipality shall have the power to change assessments, after the assessment roll, or rolls, of real and personal property have been finally approved, but not after the expiration of the fiscal year in which the taxes on said assessments are due and payable. The assessments may be reduced or increased for the same reasons and in like manner, as provided by law for the reduction and/or increasing of county assessments. Such change shall not be submitted to the state tax commission for approval.

Where a reduction is sought, the governing authorities shall require the owner of the property, or his duly authorized agent or attorney, to make a suitable application or petition, and where an increase is sought the application or petition shall be made by the assessor. The governing authorities shall have the right and power to consider the application or petition and to do any and all things necessary to determine whether or not it shall be allowed, and shall adopt an order rejecting or approving the application or petition. Said authorities may adopt an order to change the assessment so as to increase or decrease the assessment to the fair value of the property, or to cause the taxes to be charged to the person or property liable therefor.

The clerk shall carefully file and preserve, as a public record, in his office, all petitions or applications, and exhibits thereto, for either an increase or decrease in assessments as herein provided, for a period of three (3) years after the expiration of the fiscal year in which such petitions or applications were filed.



§ 21-33-45 - Levy of municipal ad valorem taxes

The governing authorities of each municipality of this state shall, either at their regular meeting in September of each year or not later than ten (10) days after the final approval of the assessment rolls, levy the municipal ad valorem taxes for the fiscal year next succeeding, and shall, by resolution, fix the tax rate or levy for the municipality and for any other taxing districts of which the municipality may be a part. The rates or levies for the municipality or for any such taxing district shall be expressed in mills or a decimal fraction of a mill, which tax rates, or levies, shall determine the ad valorem taxes to be collected upon each dollar of valuation upon the assessment rolls of the municipality for municipal taxes, and to be collected upon each dollar of valuation as shown upon the assessment rolls of the municipality for each such taxing district, except as to such values as may be exempt, in whole or in part, from certain tax rates or levies. If the rates or levies for the municipality or taxing district are an increase from the previous fiscal year, then the proposed rate or levy increase shall be advertised in accordance with Section 27-39-203.

In making the levy of taxes, the governing authorities shall specify in such resolution the levy for each purpose as follows:

(a) For general revenue purposes and for general improvements, as authorized by Section 27-39-307.

(b) For school purposes, including all maintenance levies, whether made against the property within such municipality, or within any taxing district embraced in such municipality, as authorized by Section 27-39-307 and Section 37-57-3 et seq.

(c) For municipal bonds and interest thereon, for school bonds and interest thereon, separately for municipal-wide bonds and for the bonds of each school district.

(d) For municipal-wide bonds and interest thereon, other than for school bonds.

(e) For loans, notes or any other obligation, and the interest thereon, if permitted by law.

(f) For special improvement or special benefit levies, as now authorized by law.

(g) For any other purpose for which a levy is lawfully made. If any municipal-wide levy is made for any general or special purpose under the provisions of any law other than Section 27-39-307 each such levy shall be separately stated in the resolution, and the law authorizing same shall be expressly stated therein.

If the governing authorities of any municipality shall not levy the municipal taxes and the district taxes at its regular September meeting, such governing authorities shall levy the same at an adjourned or special meeting not later than ten (10) days after the final approval of the assessment rolls. However, that if such levy be not made on or before September 15 then road and bridge privilege tax license plates may be issued by the tax collector or Department of Revenue, as the case may be, for motor vehicles as defined in the Motor Vehicle Ad Valorem Tax Law of 1958 (Section 27-51-1 et seq.), without collecting or requiring proof of payment of municipal ad valorem taxes until such levy is duly certified to him, and for twenty-four (24) hours thereafter.

In the case of a municipality operating under a special or private charter providing for or authorizing the assessment, levying and collection of ad valorem taxes prior to October in each year, ad valorem taxes for such municipality shall be levied at the time prescribed or authorized by such special or private charter, unless the governing authority of such municipality by resolution adopted and spread of record in its minutes elect to levy ad valorem taxes at the time prescribed hereinbefore in this section. In any event, however, all ad valorem taxes levied by any municipality in this state, shall be levied in the manner required herein regardless of the time when such taxes are levied.



§ 21-33-47 - Certification of tax levy; publishing of same; clerks' liability.

(1) When the governing authorities of any municipality shall have made the levy of municipal taxes by resolution, or for any other taxing district of which the municipality is a part by resolution, the clerk of the municipality shall thereupon immediately certify the same to the tax collector of the municipality, or such other taxing district of which the municipality may be a part.

(2) When a resolution levying ad valorem taxes has been finally adopted by the governing authorities of any municipality embracing, in whole or in part, any other taxing district of which such municipality is a part, the clerk of such municipality shall immediately certify a copy of such resolution to the State Tax Commission, as the law directs. The clerk shall have the resolution of the governing authorities making the levy printed within two (2) weeks after it is entered on the minutes of such governing authorities, and he shall furnish any taxpayer with a copy thereof, upon request. If a newspaper is published within such municipality, then such resolution shall be published in its entirety, at least one, within ten (10) days after its adoption. Instead of publishing the resolution in its entirety, the publication of the resolution may be made as provided in Section 21-17-19. If no newspaper be published within such municipality, then a copy of such resolution, in its entirety, shall be posted by such municipal clerk in at least three (3) public places in such municipality, within ten (10) days after its adoption.

(3) The clerk shall be liable on his bond for any damages sustained by his failure to comply with the requirements of this section. However, failure to thus publish or post the same shall not affect the validity of the levy.



§ 21-33-49 - Prescribed tax receipts furnished to tax collector; treatment of real property as to which previous taxes are delinquent; certain tax collector duties and liabilities

(1) The governing authorities of each municipality shall furnish their tax collector a sufficient number of tax receipts, in books, printed in triplicate, in blank form, numbered serially by the printer. The clerk shall first make a record of all such receipts by numbers, and shall take the tax collector's receipt therefor, and shall thereafter, at the end of the fiscal year, credit the tax collector with all unused receipts.

Such tax receipts shall be prepared and printed so as to show the total assessment of the property on which the taxes are collected, together with a description of the property, the line and page of the assessment roll where the assessment is listed, and the amount, if any, shown as a home exemption, if the property be an exempt home. They shall show the rate of levy, separately for general current expenses and maintenance taxes, for school maintenance taxes, for bonds, interest, notes or other obligations, and the total tax levy, and the total amount of all taxes received. If the property described in the receipt be an exempt home, there shall be shown the additional amount of taxes which would have been collected had the home not been exempt, which additional amount shall be separately stated.

The said tax receipts may contain such other and additional statements as the governing authorities of the municipality may prescribe and shall generally comply with the requirements of Sections 27-41-1 through 27-41-89, Mississippi Code of 1972, governing the installment payment of taxes.

(2) As to any real property on which taxes for any previous year were not paid, the tax collector shall give notice of the delinquent taxes by stamping on the current tax receipt the fact that previous taxes are delinquent. The tax collector shall not accept payment of current year taxes for real property which has sold for delinquent taxes until the taxpayer provides the tax collector with proof that the tax sales for such real property for the previous two (2) years have been redeemed in the chancery clerk's office. Failure of the tax collector to stamp tax receipts shall not void any tax sale. The tax collector shall have no liability for errors made in complying with the provisions of this subsection if such tax collector makes a good faith effort to comply with such provisions.



§ 21-33-51 - Tax receipts to be given taxpayer

The tax collector shall give to everyone paying taxes a signed receipt, dated, numbered and filled in so as to show by whom, and on what, taxes were paid, and conforming to the requirements of Section 21-33-49.



§ 21-33-53 - Duties of tax collector

The tax collector shall collect municipal taxes during the time and in the same manner and under the same penalties as the state and county taxes are collected. He shall, where not otherwise provided, in all particulars be governed by the general revenue laws of the state, so far as applicable, in making such collections. He shall make the reports thereby required to the governing authorities. He shall receive only such commissions or compensations as may be allowed by ordinance. In no case shall he retain any commissions or compensations from his collections, but the full amount of such collections shall be paid to the municipal treasurer or depository, and his commissions or compensations shall thereafter be paid by allowance thereof by the governing authorities of the municipality, and the issuance of warrants, as in other cases.



§ 21-33-55 - Property escaping taxation; assessment

The governing authorities of all municipalities in this state, including private charter municipalities, are hereby authorized and empowered to cause all taxable property, whether real or personal, within the corporate limits, and liable to taxation, which from any cause has escaped taxation within the past seven (7) years, to be assessed for taxes for each year in which such property has escaped taxation. In all cases of the assessment of property under this section, the governing authorities of any municipality ordering such assessment shall fix a day for the hearing of objections to such assessment, and shall cause the municipal clerk to give to the property owner ten (10) days' written notice, by mail, if the post office address of the owner be known; if the post office address of the owner be unknown, notice shall be given by posting notice for at least ten (10) days in five (5) public places in the municipality, of the time and place for the hearing of objections to such assessment.

In the event it be discovered that the property of any railroad, or other public service corporation required by law to be assessed by the state railroad assessors, has escaped assessment and taxation for any reason, the assessor, upon his own motion, or upon request of the governing authorities of the municipality, shall notify the state railroad assessors of such fact, and state the name of the owner and the kind of property escaping assessment and taxation. The state railroad assessors shall proceed to assess such property as provided by Section 27-35-325, Mississippi Code of 1972.

No leasehold interest in any property, real or personal, belonging to the state of Mississippi, counties, districts, municipalities or any political subdivisions, shall be subjected to ad valorem taxation for any past year on the basis of it having been omitted from the ad valorem tax rolls.



§ 21-33-57 - Property escaping taxation; collection of tax; sale

The property owner affected by any assessment made under Section 21-33-55 shall have thirty (30) days within which to pay the taxes after the approval of assessment. After the expiration of thirty (30) days, if the taxes shall not have been paid, it shall be the duty of the governing authorities of the municipality to designate a time for sale. Except as otherwise provided in Section 27-41-2, the sale shall be made according to the law governing the sale of property for taxes, and lists shall be filed as required by law as in other cases of sales for taxes.



§ 21-33-59 - Void sales

In all cases where property situated within a municipality has been sold for delinquent taxes, if it shall afterward appear to the governing authorities of such municipality that such sale was void on account of an insufficient or erroneous description, or for other cause, the governing authorities of such municipality may, by resolution entered upon their minutes, declare such sale to be void and thereby relinquish the title or claim of the municipality acquired under or by virtue of such void sale. In such event the governing authorities of such municipality shall be authorized and empowered to cause such property to be properly and legally assessed for each of the years for which such taxes have not been paid, and shall be authorized and empowered to change, revise, correct and revalue such property for each of the years for which such taxes have not been paid, and shall be authorized and empowered to enter a proper order directing that such assessments be changed, revised and corrected, and to cause such changed, revised and corrected assessments to be entered upon the assessment roll in force for the year in which such order is entered. In all such cases notice of such change and correction in the assessment, or of such new assessment, shall be given to the property owner in the manner provided by law, and in such notice a date shall be fixed for hearing objections to such assessment. Such notice may be waived, however, by the property owner. All objections to such changes or new assessments shall be heard at the time designated therefor in such notice, and the governing authorities of such municipality shall then be authorized to enter an order approving such assessments and making the same final, and such property may be sold for such taxes, if necessary, in accordance with law.

This section and Section 21-33-57 shall also apply to all cases of void sales of property for taxes, and the governing authorities, in all cases where a tax sale is void from any cause, may proceed to cause a legal sale to be made, and to cause property to be assessed in all cases after a void sale where assessment may have become necessary, and to cause sale to be made, if necessary, by complying with Sections 21-33-55 and 21-33-57.



§ 21-33-61 - Redemption of land sold

The owner, or any person for him with his consent, or any person interested in the land sold for taxes, shall have two years from the date of sale in which to redeem such real property from such sale, redemption to be made by paying the taxes, damages and costs, as provided by law for the redemption of land from tax sales, saving, however, to infants and persons of unsound mind, whose real property may be sold for taxes, the right to redeem the same within two years after attaining full age or being restored to sanity, from the municipality or any purchaser thereof, on the basis herein prescribed, and on their paying the value of any permanent improvements on the land made after the expiration of two years from the date of sale of the real property for taxes. Upon such payment to the clerk of the municipality, he shall execute to the person redeeming the real property a release of all claim or title of the municipality or purchaser to such real property, which said release shall be attested by the seal of the municipality, and shall be entitled to be recorded without acknowledgment, as deeds are recorded. Said release when so executed and attested shall operate as a quitclaim on the part of the municipality or purchaser of any right or title under said tax sale.

The term "taxes" as used in Sections 21-33-55 through 21-33-61 shall include special improvement assessments or any installment thereof that may be delinquent.



§ 21-33-63 - Sale for taxes; sale list

Sales for the nonpayment of municipal taxes, both ad valorem and for special improvements, shall be made by the tax collector at such place, within the corporate limits, as the governing authorities may direct. The sale of real estate for ad valorem taxes and special improvement assessments and sale of personal property shall be made upon the same notice, at the same time, and in the same manner as provided by law for sales of like property for unpaid state and county taxes.

The lists of lands sold for taxes by the municipality shall be made as required to be made by the state and county collector, and shall be filed with the municipal clerk within twenty days after the tax sale, and shall there remain, subject to redemption for the same length of time and in the same manner as prescribed for the redemption of lands sold for state and county taxes, with the same saving to infants and persons of unsound mind. Said lists shall have the same force and effect, and confer the same right and entitle the purchasers to the same remedies, as lists made for delinquent taxes by the state and county tax collector. Such title shall be subservient, however, to a title acquired under a sale for state and county taxes.

One copy of the list of land so sold shall be filed within thirty days of such sale with the chancery clerk of the county in which said municipality is located, and the chancery clerk shall file and index said list among the land records of his county, as other tax sales are listed. However, the failure of the clerk so to file such list as herein prescribed shall not affect the validity of such tax sale.



§ 21-33-65 - Sale of land not sold at appointed time

If, from any cause, a sale of any land for municipal taxes, both ad valorem and for special improvements, or any installment thereof, that may be delinquent, which is liable to such sale shall not be made at the time appointed by law for such sale, it may be sold thereafter, in the same or a subsequent year, at any time designated therefor by order of the governing authorities of the municipality in which such land may be situated. Notice of a sale so ordered shall be given by advertising it in the manner prescribed by law for the sale of land for state and county taxes, and the sale shall be made at the same place and be subject to all the provisions of law applicable to such sales made at the time appointed by law. Lists of lands sold to the municipality and to individuals shall be filed in the office of the clerk of the municipality within the same relative period of time after the sale as is allowed by law for filing such lists after tax sales made at the regular time, and the clerk shall at once record them. Such lists shall be as valid and have the same effect and be subject to all the provisions of the law applicable to such lists made of lands sold at the regular sale for taxes.



§ 21-33-67 - Recording of conveyances

A list of the conveyances of land sold for municipal taxes, either to the municipalities or to individuals, shall be recorded in an indexed record, which shall be kept in the office of the mayor or the city clerk of the municipality. All redemptions of said lands shall be noted on said record.



§ 21-33-69 - Lands struck off to the municipality

Except as otherwise provided in Section 27-41-2, where lands are offered for sale for unpaid municipal taxes or special improvement taxes or municipal separate school district taxes, and a person will not bid therefor the amount of taxes, damages, and costs due, the same shall be struck off to the municipality and otherwise, where applicable, dealt with as lands are which are sold to the state for delinquent state and county taxes. The governing authorities shall be authorized to pay the state and county taxes on lands thus acquired by the municipality, and to collect the money thus paid, with the same damages and interest allowed individuals in similar cases under the general revenue laws of the state thereon from the date of such payment, upon the redemption of the lands from the municipal sale.

Where lands have heretofore been, or may hereafter be struck off to a municipality for unpaid municipal taxes or special improvement taxes or municipal separate school districts taxes, and such lands have also been sold or struck off to an individual or to the state for unpaid state, county, or taxing district taxes, the governing authorities of such municipality are hereby authorized to redeem such lands from the sale for delinquent state, county, or taxing district taxes by paying to the chancery clerk of the county where such lands are situated the amount necessary to redeem same and to collect the money thus paid, together with interest thereon at the rate of six percent (6%) per annum from the date of such payment, upon the redemption of such lands from the municipal sale. Such lands may be redeemed from the municipal sale for unpaid municipal taxes or special improvement taxes by the owner or other person interested in such lands, including the person to whom such lands were struck off or sold at the sale for state, county, or taxing district taxes.

When lands have heretofore or may hereafter be struck off to a municipality for unpaid municipal taxes or special improvement taxes or municipal separate school district taxes, and the title to such lands has matured or may hereafter mature in the state by virtue of a sale for unpaid state, county, or taxing district taxes, the governing authorities of such municipality may purchase said lands from the state at a price to be agreed upon by the Secretary of State, Governor, or other lawful authority. Upon payment of such amounts into the State Treasury, the state's title to said lands shall be conveyed to the said municipality by a patent, or patents, executed and delivered as provided by law in cases of sales of state lands to individuals.



§ 21-33-71 - Taxing of lands acquired by municipality

When the state, county, or taxing district taxes are paid by a municipality, or where lands are redeemed or purchased by a municipality, as provided in Section 21-33-69, such lands shall not be exempt from state, county, or other taxing district taxes but shall be liable for such taxes the same as if owned by an individual. It shall be the duty of the tax assessor to assess lands purchased pursuant to the authority granted in Section 29-1-51, Mississippi Code of 1972, for taxes in the same manner as other lands are assessed and if the taxes are not paid when due, it shall be the duty of the tax collector to sell said land for the delinquent taxes due and unpaid at the time and in the manner provided by law for the sale of lands for delinquent taxes.



§ 21-33-73 - Municipality may purchase at state and county tax sales

Any municipality in the state having a tax lien for special improvements or any other tax lien upon property located therein is hereby authorized, when the said property is offered for sale by the state and county for state and county taxes due thereon, to purchase at such tax sale the property upon which it holds said special improvement lien, and shall be authorized to pay the amount of its bid therefor.

Whenever property upon which any municipality in this state holds a lien has already been sold for state and county taxes, the municipality may redeem the tax sale the same as other lien holders in the state, and authority for municipalities to so thus redeem is hereby granted.



§ 21-33-75 - Sale or lease of land by municipality

After the time to redeem from the municipal tax sale has expired, or after the municipality has purchased land as provided by law, said municipality, acting through its governing authorities, shall take possession of said lands and shall endeavor to sell same as expeditiously as good business may require. However, it may lease said lands until a sale thereof can be made.

Said municipal governing authorities may lease or sell any of said lands to any person in any manner that may be prescribed by an order or resolution, which said order or resolution shall be entered in the minutes covering each particular tract of land so leased or sold, it being the intention of the legislature to vest in municipal authorities in each specific case of lease or sale the right to fix the price, terms, and conditions of each sale or lease.



§ 21-33-77 - Borrowing on delinquent tax lands

When any municipality shall buy in property for delinquent taxes, such municipality is hereby authorized to issue notes, bonds, or certificates of indebtedness for the amount of the tax, for a period of time not to exceed one year after the period provided for the redemption of such land and, in addition to pledging the full faith, credit, and resources of the municipality therefor, such municipality may pledge the taxes and damages from delinquent tax sales thereon. When said notes, bonds, or certificates of indebtedness are so issued, all funds collected on said delinquent taxes and damages, or the sale of the property, in the event the title ripens in the municipality, shall be set aside as a special or trust fund for the retirement of said notes, bonds, or certificates of indebtedness. The rate of interest of said notes, bonds, or certificates of indebtedness not to exceed six per centum per annum. The authority implied and granted in this section shall apply also to the boards of trustees in municipal separate school districts, by and with the consent of the governing authorities of such municipality.



§ 21-33-79 - Refund of erroneously paid taxes

The tax collectors of all municipalities are hereby authorized to refund erroneously-paid privilege or ad valorem taxes paid such municipalities. An applicant for such refunds shall submit application to the tax collector of any such municipality, and if such claim be found by the tax collector to be due, and is allowed, then the tax collector of said municipality shall issue a warrant to the claimant and deduct the proper amounts from his next settlement.



§ 21-33-81 - Surveys and appraisals authorized

The governing authorities of any municipality in this state are hereby authorized, in their discretion, to have the lands in the municipality (whether platted in lots and blocks or otherwise described) appraised, surveyed, the area determined, and the land and any buildings, structures or improvements thereon valued for the purpose of assessment and taxation. Such survey and appraisal may be made by the assessor or by a competent person, or persons, to be selected by the governing authorities, and the cost thereof paid from the general fund. When such survey and appraisal are made, a permanent record thereof shall be prepared and preserved as a public record by the clerk. The assessor, any member of the governing authorities, or any state official performing duties with reference to the assessment of property shall have access to such records at all reasonable hours.

The governing authorities may have prepared cards, maps, plats and such other records as may be considered proper and necessary to keep a record of all land and the elements of value thereof, in the municipality, and to revise and correct the same from time to time in order that such appraisal, and the other information, may be current.



§ 21-33-83 - Appeals

Any person, firm, or corporation aggrieved by the action of the governing authorities of any municipality under Sections 21-33-1 through 21-33-85 shall have the right of appeal to the circuit court of the county.



§ 21-33-85 - Application of Sections 21-33-1 through 21-33-85

Sections 21-33-1 through 21-33-85 and Section 27-41-2 shall apply to all municipalities, whether operating under code charter, special charter, or any commission form of government, except as may be otherwise provided.



§ 21-33-87 - Tax levy to pay bonds and coupons

The municipal governing authorities shall have the power to levy and collect annually taxes on all the taxable property within the municipal limits, in addition to other taxes, in a sufficient amount, for the purpose of paying the interest coupons as they become due on all bonds of the municipality now issued or hereafter to be issued, and the bonds themselves, which tax shall be payable only in cash or in matured coupons or bonds.



§ 21-33-89 - Tax levy for street and cemetery purposes in certain municipalities

The governing authorities of any municipality having a population of less than one thousand, according to the last federal census, shall have the power and authority, in their discretion, to assess, levy and collect an additional ad valorem tax on all of the taxable property in such municipality of not exceeding two mills on the dollar for street maintenance, upkeep and construction purposes, and/or an additional ad valorem tax on all of the taxable property in such municipality of not exceeding two mills on the dollar for cemetery improvement, upkeep and maintenance purposes, which said taxes shall be in addition to all other taxes now authorized by law. However, such taxes shall not be levied unless and until the levy thereof has been approved by a majority of the qualified voters of such municipality voting in an election to be held for such purpose, notice of which election shall be given in some newspaper having a general circulation in such municipality not less than twenty nor more than thirty days prior to such election; one publication of such notice shall be sufficient. No consideration for homestead exemption refunds shall be considered in connection with the assessment and levy provided herein.



§ 21-33-91 - Exemption from municipal ad valorem taxes of certain property constructed, renovated, or improved in central business district

The governing authorities of any municipality having a population of more than one hundred thousand (100,000) according to the most recent federal census and in which the qualified electors have approved at a special election participation in redevelopment projects in its central business district pursuant to Sections 43-35-201 through 43-35-235 may, in their discretion, exempt from all municipal ad valorem taxes, for a period of not more than seven (7) years from and after January 1, 1974, any privately owned new structures and any new renovations of and improvements to existing structures lying within a slum or blighted area within the central business district, as determined by the municipality, but only if such structures shall have been constructed, renovated or improved pursuant with the requirements of the approved project of the municipality for redevelopment of slum or blighted areas within its central business district. Such exemption shall be granted upon written application only after the finding by the governing authorities of a municipality that the construction, renovation or improvement of said property is for the purpose of promoting business and commerce in the central business district.






Article 3 - CITY UTILITY TAX LAW

§ 21-33-201 - Citation of article

This article may be cited as the City Utility Tax Law.



§ 21-33-203 - Levying of tax; exemptions

In addition to the taxes now or hereafter provided by law, there is hereby levied upon, assessed to and shall be collected from all telephone or communication utilities as defined by Section 77-3-1, Mississippi Code of 1972 and regulated under said Section 77-3-1, an additional tax of two per cent of the gross amount of revenue made and collected on local business from customers within the corporate limits of any municipality of the State of Mississippi, which qualifies as provided by the City Utility Tax Law. Such public utility shall add to the sales price of its service the amount of any tax due under the provisions of the City Utility Tax Law to the extent that such tax was not included as a part of the cost of furnishing services in the fixing of the rates and charges for such service by the Mississippi Public Service Commission. The tax levied herein shall not apply to the cash receipts collected through coin boxes or other mechanical devices where it is impracticable to render periodic statements and thereby add the tax to the sales price of its service.

Any such public utility which pays any municipality of the State of Mississippi the compensation provided for in municipal franchises or levied and provided for by Section 77-3-17, Mississippi Code of 1972, shall be exempt from the tax herein imposed and from the provisions of the City Utility Tax Law. In addition, any such public utility which makes payment of the tax imposed herein shall not be required to make payments, if any, which may be required under the terms of said Section 77-3-17.



§ 21-33-205 - Collection of tax and payment to municipality

The city utility taxes provided for in Section 21-33-203 shall be collected by the chairman of the state tax commission and shall be accounted for separately from the amount of all other taxes collected for the state and city in said municipality. Said taxes shall be paid to the municipality in which collected, less five per cent thereof which shall be retained by the chairman and paid into a special fund to be expended by the chairman to defray the cost of carrying out the provisions of the City Utility Tax Law. Payments to the municipalities shall be made by the chairman on or before the fifteenth day of the month following the month in which the tax was collected. When so paid, the money may be expended by the municipalities for any purpose now authorized by law.



§ 21-33-207 - Procedure for imposition of tax

(a) The mayor and board of aldermen or other governing authority of any municipality desiring to avail itself of the provisions of the City Utility Tax Law shall adopt an ordinance declaring its intention to have the utility tax imposed at the specified rate for the benefit of such municipality effective on and after a date fixed in the ordinance which must be at least thirty (30) days later and on the first day of a month. A certified copy of this ordinance shall be immediately forwarded to the Chairman of the State Tax Commission. The municipal authorities shall have a copy of the ordinance published once a week for three (3) consecutive weeks in at least one (1) newspaper published in the municipality and having a general circulation therein. The first publication shall be not less than twenty-eight (28) days prior to the levying date fixed in such ordinance, and the last publication shall be made not less than seven (7) days prior to such date. If no newspaper is published in the municipality, then notice shall be given by publishing the ordinance for the required time in some newspaper published in the same or an adjoining county having a general circulation in the municipality. A copy of the ordinance shall also be posted at three (3) public places in the municipality for a period of at least twenty-one (21) days during the time of its publication in a newspaper. The publication of the ordinance may be made as provided in Section 21-17-19. Proof of publication must also be furnished to the Chairman of the State Tax Commission.

(b) If more than twenty percent (20%) of the qualified electors of the municipality having no city utility tax shall file with the clerk of the municipality within twenty-one (21) days after adoption of the ordinance of intent to qualify for the collection of the tax, a petition requesting an election on the question of the levy of such tax, then and in that event such tax levy shall not be made unless authorized by a majority of the votes cast at an election to be called and held for that purpose. Notice of such election shall be given, the election shall be held and the result thereof determined in the manner provided in Title 21, Chapter 11, of the Mississippi Code of 1972. In the event of an election resulting in favor of the levy or where no election is required, the governing authorities shall adopt another ordinance qualifying for the collection of the tax provided in the City Utility Tax Law, and shall set the first of a month following the date of such adoption as the effective date of the tax levy. A certified copy of this ordinance together with the result of the election, if any, shall be immediately furnished the Chairman of the State Tax Commission. Upon receipt of the certified ordinance and other official notice from the municipality, the chairman shall notify the utilities in such municipality which are affected by the City Utility Tax Law, and take the necessary action to collect the tax. The first payment of the tax after its adoption shall be on all receipts of the utility derived from all billings made fifteen (15) days after the effective date of said adoption.



§ 21-33-209 - Procedure for discontinuance of tax

Any qualified municipality wishing to discontinue the collection of the city utility tax may do so by an action of the mayor and board of aldermen or other governing authority adopting an ordinance to that effect. Such ordinance shall be effective after the last day of a month and the tax levy shall not apply to sales made on and after said date. A copy of the ordinance shall be furnished to the chairman of the state tax commission at least seven days prior to its effective date.



§ 21-33-211 - Administration of City Utility Tax Law

All administrative provisions of Chapter 65 of Title 27 of the Mississippi Code of 1972, including those which fix damages, penalties and interest for nonpayment of sales tax and for noncompliance with the provisions of said chapter and all other requirements and duties imposed upon the taxpayer, shall apply to all persons liable for city utility taxes under the provisions of the City Utility Tax Law. The chairman shall exercise all power and authority and perform all duties with respect to taxpayers under the City Utility Tax Law as are provided in said chapter, except where there is conflict, then the provisions of the City Utility Tax Law shall control. Any damages, penalties, or interest collected for the nonpayment of taxes, or for noncompliance with the provisions of the City Utility Tax Law, shall be paid to the municipality in which said damages were collected on the same basis and in the same manner as the tax. Any overpayment of tax for any reason that has been disbursed to any municipality or any payment of the tax to any municipality in error may be adjusted by the chairman on any subsequent payment to the municipality involved pursuant to the provisions of the said chapter. The chairman may from time to time make such rules and regulations not inconsistent with the City Utility Tax Law as may be deemed necessary to carry out its provisions and such rules and regulations shall have the full force and effect of law.






Article 5 - BONDS

§ 21-33-301 - Uniform system for issuance of municipal bonds; purposes for which bonds may be issued

The governing authorities of any municipality are authorized to issue negotiable bonds of the municipality to raise money for the following purposes:

(a) Erecting municipal buildings, armories, auditoriums, community centers, gymnasiums and athletic stadiums, preparing and equipping athletic fields, and purchasing buildings or land therefor, and for repairing, improving, adorning and equipping the same, and for erecting, equipping and furnishing of buildings to be used as a municipal or civic arts center;

(b) Erecting or purchasing waterworks, gas, electric and other public utility plants or distribution systems or franchises, and repairing, improving and extending the same;

(c) Purchasing or constructing, repairing, improving and equipping buildings for public libraries and for purchasing land, equipment and books therefor, whether the title to same be vested in the municipality issuing such bonds or in some subdivision of the state government other than the municipality, or jointly in such municipality and other such subdivision;

(d) Establishing sanitary, storm, drainage or sewerage systems, and repairing, improving and extending the same;

(e) Protecting a municipality, its streets and sidewalks from overflow, caving banks and other like dangers;

(f) Constructing, improving or paving streets, sidewalks, driveways, parkways, walkways or public parking facilities, and purchasing land therefor;

(g) Purchasing land for parks, cemeteries and public playgrounds, and improving, equipping and adorning the same, including the constructing, repairing and equipping of swimming pools and other recreational facilities;

(h) Constructing bridges and culverts;

(i) Constructing, repairing and improving wharves, docks, harbors and appurtenant facilities, and purchasing land therefor;

(j) Constructing, repairing and improving public slaughterhouses, markets, pest houses, workhouses, hospitals, houses of correction, reformatories and jails in the corporate limits, or within three (3) miles of the corporate limits, and purchasing land therefor;

(k) Altering or changing the channels of streams and water courses to control, deflect or guide the current thereof;

(l) Purchasing fire-fighting equipment and apparatus, and providing housing for same, and purchasing land therefor;

(m) Purchasing or renting voting machines and any other election equipment needed in elections held in the municipality;

(n) Assisting the Board of Trustees of State Institutions of Higher Learning, the Bureau of Building, Grounds and Real Property Management of the Governor's Office of General Services, or any other state agency in acquiring a site for, constructing suitable buildings and runways and equipping an airport for the university or other state-supported four-year college, now or hereafter in existence, in or near which the municipality is located, within not more than ten (10) miles of the municipality;

(o) Acquiring and improving existing mass transit system; however, no municipal governing authorities shall authorize any bonds to be issued for the acquiring and improving of an existing mass transit system unless an election be conducted in said municipality in the same manner provided for general and special elections, and a majority of the qualified electors of the municipality participating in said election approve the bond issuance for the acquiring and improving of an existing mass transit system;

(p) Purchasing machinery and equipment which have an expected useful life in excess of ten (10) years. The life of such bonds shall not exceed the expected useful life of such machinery and equipment. Machinery and equipment shall not include any motor vehicle weighing less than twelve thousand (12,000) pounds;

(q) A project for which a certificate of public convenience and necessity has been obtained by the municipality pursuant to the Regional Economic Development Act.



§ 21-33-303 - Limitation of indebtedness

No municipality shall hereafter issue bonds secured by a pledge of its full faith and credit for the purposes authorized by law in an amount which, when added to the then outstanding bonded indebtedness of such municipality, shall exceed either (a) fifteen percent (15%) of the assessed value of the taxable property within such municipality, according to the last completed assessment for taxation, or (b) ten percent (10%) of the assessment upon which taxes were levied for its fiscal year ending September 30, 1984, whichever is greater. In computing such indebtedness, there may be deducted all bonds or other evidences of indebtedness, heretofore or hereafter issued, for school, water, sewerage systems, gas, and light and power purposes and for the construction of special improvements primarily chargeable to the property benefited, or for the purpose of paying the municipality's proportion of any betterment program, a portion of which is primarily chargeable to the property benefited. However, in no case shall any municipality contract any indebtedness which, when added to all of the outstanding general obligation indebtedness, both bonded and floating, shall exceed either (a) twenty percent (20%) of the assessed value of all taxable property within such municipality according to the last completed assessment for taxation or (b) fifteen percent (15%) of the assessment upon which taxes were levied for its fiscal year ending September 30, 1984, whichever is greater. Nothing herein contained shall be construed to apply to contract obligations in any form heretofore or hereafter incurred by any municipality which are subject to annual appropriations therefor, or to bonds heretofore issued by any municipality for school purposes, or to contract obligations in any form heretofore or hereafter incurred by any municipality which are payable exclusively from the revenues of any municipally-owned utility, or to bonds issued by any municipality under the provisions of Sections 57-1-1 through 57-1-51, or to any special assessment improvement bonds issued by any municipality under the provisions of Sections 21-41-1 through 21-41-53, or to any indebtedness incurred under Section 55-23-8.

All bonds issued prior to July 1, 1990, pursuant to this chapter by any municipality for the purpose of the constructing, replacing, renovating or improving wastewater collection and treatment facilities in order to comply with an administrative order of the Mississippi Department of Natural Resources issued pursuant to the Federal Water Pollution Control Act and amendments thereto, are hereby exempt from the limitation imposed by this section if the governing body of the municipality adopts an order, resolution or ordinance to the effect that the rates paid by the users of such facilities shall be increased to the extent necessary to provide sufficient funds for the payment of the principal of and interest on such bonds as each respectively becomes due and payable as well as the necessary expenses in connection with the operation and maintenance of such facilities.



§ 21-33-305 - Revenues of public utilities may be pledged for payment of bonds

Whenever bonds shall be issued for the construction or purchase of waterworks, gas, light and power plants, or distribution systems, the governing authorities of the municipality so issuing them may provide by ordinance, contract or otherwise, that such bonds shall be secured by a pledge of the revenue of the utility to be constructed or purchased with the proceeds thereof, which pledge of revenue shall be in addition to the pledge of the full faith and credit of such municipality.



§ 21-33-307 - Initiating procedures for issuance of bonds

Before issuing any bonds for any of the purposes enumerated in Section 21-33-301, the governing authority of the issuing municipality shall adopt a resolution declaring its intention so to do, stating the amount of bonds proposed to be issued and the purpose for which the bonds are to be issued, and the date upon which the aforesaid authority proposes to direct the issuance of such bonds. Such resolution shall be published once a week for at least three (3) consecutive weeks in at least one (1) newspaper published in such municipality. The first publication of such resolution shall be made not less than twenty-one (21) days prior to the date fixed in such resolution for the issuance of the bonds, and the last publication shall be made not more than seven (7) days prior to such date. If no newspaper be published in such municipality, then such notice shall be given by publishing the resolution for the required time in some newspaper having a general circulation in such municipality and, in addition, by posting a copy of such resolution for at least twenty-one (21) days next preceding the date fixed therein at three (3) public places in such municipality. The publication of the resolution may be made as provided in Section 21-17-19. If ten percent (10%) of the qualified electors of the municipality, or fifteen hundred (1500), whichever is the lesser, shall file a written protest against the issuance of such bonds on or before the date specified in such resolution, then an election on the question of the bonds shall be called and held as is provided in Section 21-33-309. Notice of such election shall be signed by the clerk of the municipality and shall be published once a week for at least three (3) consecutive weeks in at least one (1) newspaper published in such municipality. The first publication of such notice shall be made not less than twenty-one (21) days prior to the date fixed for such election, and the last publication shall be made not more than seven (7) days prior to such date. If no newspaper is published in such municipality, then such notice shall be given by publishing the same for the required time in some newspaper having a general circulation in such municipality and published in the same or an adjoining county and, in addition, by posting a copy of such notice for at least twenty-one (21) days next preceding such election at three (3) public places in such municipality. If no protest be filed, then such bonds may be issued without an election on the question of the issuance thereof, at any time within a period of two (2) years after the date specified in the above-mentioned resolution. However, the governing authority of any municipality in its discretion may nevertheless call an election on such question, in which event it shall not be necessary to publish the resolution declaring its intention to issue such bonds as herein provided.

Under no circumstances shall any municipality exceed the bond limit as set by statute for municipalities.



§ 21-33-309 - Holding of bond election

The election provided for by Section 21-33-307 shall be held, as far as is practicable, in the same manner as other elections are held in municipalities. At such election, all qualified electors of such municipality may vote. The ballots used at such election shall have printed thereon a brief statement of the amount and purpose of the proposed bond issue and the words "FOR THE BOND ISSUE" and "AGAINST THE BOND ISSUE," and the voter shall vote by placing a cross (X) or check mark ([checkmark]) opposite his choice on the proposition.



§ 21-33-311 - Results of election

When the results of the election on the question of the issuance of such bonds shall have been canvassed by the election commissioners of such municipality and certified by them to the governing authorities of such municipality, it shall be the duty of such governing authorities to determine and adjudicate whether or not three-fifths of the qualified electors who voted in such election voted in favor of the issuance of such bonds. Unless three-fifths of the qualified electors who voted in such election shall have voted in favor of the issuance of such bonds, then such bonds shall not be issued. Should three-fifths of the qualified electors who vote in such election vote in favor of the issuance of such bonds, then the governing authorities of the municipality may issue such bonds, either in whole or in part, within two years from the date of such election or within two years after the final favorable termination of any litigation affecting the issuance of such bonds, as such governing authorities shall deem best.



§ 21-33-313 - Details of municipal bonds; supplemental powers conferred in issuance of bonds

All bonds issued pursuant to this article shall be lithographed or engraved, and printed in two (2) or more colors, to prevent counterfeiting, and shall be in such denominations as shall be specified by the governing authorities of the municipality. Such bonds shall be registered as issued, be numbered in a regular series from one (1) upward, and every such bond shall specify on its face the purpose for which it was issued and the total amount authorized to be issued, and shall be made payable to bearer. Interest shall be evidenced by proper coupons thereto attached. The governing authorities of such municipality shall annually levy a special tax upon all of the taxable property within the municipality, which shall be sufficient to provide for the payment of the principal of and the interest on such bonds according to the terms thereof.

Notwithstanding the foregoing provisions of this section, bonds referred to hereinabove may be issued pursuant to the supplemental powers and authorizations conferred by the provisions of the Registered Bond Act, being Sections 31-21-1 through 31-21-7.



§ 21-33-315 - Maturities and interest

All bonds issued by a municipality shall mature annually, with all maturities not longer than twenty (20) years, with not less than one-fiftieth (1/50) of the total issue to mature each year during the first five (5) years of the life of such bonds, not less than one-twenty-fifth (1/25) of the total issue to mature each year during the succeeding ten-year period of the life of such bonds, and the remainder to be amortized, as to principal and interest, into approximately equal annual payments, one (1) payment to mature each year for the remaining life of such bonds. However, in cases where bonds shall be issued or dated subsequent to the date fixed for making the municipal tax levy in the year in which such bonds are to be issued, the first maturity date of not less than one-fiftieth (1/50) of the total issue, may be fixed for any period not exceeding two (2) years from the date of the bonds with the same schedule of subsequent maturities as herein above set forth. Such bonds shall not bear a greater overall maximum interest rate to maturity than that allowed in Section 75-17-101, Mississippi Code of 1972. No bond shall bear more than one (1) rate of interest. Each bond shall bear interest from its date to its stated maturity date at the interest rate specified in the bid. All bonds of the same maturity shall bear the same rate of interest from date to maturity. All interest accruing on such bonds so issued shall be payable semiannually or annually, except that the first interest coupon attached to any such bond may be for any period not exceeding one (1) year.

No interest payment shall be evidenced by more than one (1) coupon and neither cancelled nor supplemental coupons shall be permitted. The lowest interest rate specified for any bonds issued shall not be less than seventy percent (70%) of the highest interest rate specified for the same bond issue. The interest rate of any one (1) interest coupon shall not exceed the maximum interest rate allowed on such bonds.

Each interest rate specified in any bid must be in multiples of one-eighth of one percent ( 1/8 of 1%) or in multiples of one-tenth of one percent (1/10 of 1%). The denomination, form, and place, or places, of payment of such bonds shall be fixed in the resolution or ordinance of the governing authorities issuing such bonds. Such bonds shall be executed by the manual or facsimile signature of the mayor and clerk of such municipality, with the seal of the municipality affixed thereto. At least one (1) signature on each bond shall be a manual signature, as specified in the resolution. The coupons may bear only the facsimile signatures of such mayor and clerk. No bonds shall be issued and sold under the provisions of this article for less than par and accrued interest.



§ 21-33-317 - Proceeds of bonds not to be diverted

The proceeds of any bonds issued by a municipality shall be placed in the municipal treasury or depository, if there be one, as a special fund, and shall be used for no other purpose than that for which such bonds were authorized to be issued. If the governing authorities of such municipality, or any member thereof, or any other officer, shall wilfully divert, or aid or assist in diverting any such fund, or any part thereof, to any purpose other than that for which such bonds were authorized to be issued, then such person shall be guilty of a felony and, upon conviction, shall be punished by imprisonment in the state penitentiary for a term not exceeding five years and, in addition, he shall be liable personally and on his official bond for the amount so diverted. Any member of such governing authorities may escape the penalty provided for above by requesting and having his vote recorded in the negative on any illegal diversion of the proceeds of such bonds.



§ 21-33-319 - Transfer of residue of bond proceeds

Whenever a balance shall remain of the proceeds of any bond issue after the purpose for which such bonds were issued shall have been accomplished, such balance shall forthwith be transferred to the bond and interest fund applicable to such bond issue.



§ 21-33-321 - Bond and interest fund may be used to buy outstanding bonds

Whenever there shall be on hand in any bond and interest fund an amount in excess of the amount which will be required for expenditure therefrom within the then next succeeding twelve months, the governing authorities of the municipality may use such excess amount to purchase the outstanding bonds of such municipality which are payable from such fund whenever, in the judgment of the governing authorities, the best interest of the municipality would be served thereby. When such bonds are purchased, they shall be cancelled and retired and shall not thereafter be resold or reissued.



§ 21-33-323 - Investment of surplus funds

(1) Whenever any municipality shall have on hand any bond and interest funds, any funds derived from the sale of bonds, special funds, or any other funds in excess of the sums which will be required for immediate expenditure and which are not needed or cannot by law be used for the payment of the current obligations or expenses of such municipality, the governing authorities of such municipality shall have the power and authority to invest such excess funds in any bonds or other direct obligations of the United States of America or the State of Mississippi, or of any county or municipality of this state, or of any school district, which such county or municipal or school district bonds have been approved by a reputable bond attorney or have been validated by a decree of the chancery court, or in obligations issued or guaranteed in full as to principal and interest by the United States of America which are subject to a repurchase agreement with a qualified depository. In any event the bonds or obligations in which such funds are invested shall mature or be redeemable prior to the time the funds so invested will be needed for expenditure.

(2) However, such excess funds may first be offered for investment in interest-bearing accounts with or through municipal depositories serving in accordance with Section 27-105-353 at a rate of interest not less than a simple interest rate numerically equal to the average bank discount rate on United States Treasury bills of comparable maturity. The rate of interest established herein shall be the minimum rate of interest and there shall be no maximum rate of interest.

(3) Such excess funds may also be invested in interest-bearing accounts in or through state depositories located in such municipality to the same extent as such depositories are eligible for invested state funds.

(4) When bonds or other obligations have been so purchased, the same may be sold or surrendered for redemption at any time by order or resolution of the governing authorities of the municipality, and the mayor of the municipality, when authorized by such order or resolution, shall have the power and authority to execute all instruments and take such other action as may be necessary to effectuate the sale or redemption thereof.

(5) When such bonds or other obligations are sold or redeemed, the proceeds thereof, including accrued interest thereon, shall be paid into the same fund as that from which the investment was made and shall in all respects be dealt with as are other monies in such fund.

(6) Except as hereinafter provided, any interest derived from the investments authorized in this section may, as an alternative, be deposited into the general fund of the municipality. Any interest derived from the investment of sums received under the terms of the federal State and Local Fiscal Assistance Act of 1972 and any subsequent revisions or reenactments of that act shall be paid into the same fund as that from which the investment was made. Any interest derived from the investment of school bond funds shall be handled as provided in Section 37-59-43. Any interest derived from investment of other bond proceeds or from investment of any bond and interest fund, bond reserve fund or bond redemption sinking fund shall be deposited either in the same fund from which the investment was made or in the bond and interest fund established for payment of the principal or interest on the bonds. Any interest derived from special purpose funds which are outside the function of general municipal government shall be paid into that special purpose fund.

(7) The authority granted by this section shall be cumulative and in addition to any other law relating to the investment of funds by municipalities.



§ 21-33-325 - Borrowing in anticipation of taxes

The governing authorities of any municipality of this state shall have the power and authority to borrow money for the current expenses of such municipality in anticipation of the ad valorem taxes to be collected for the then current fiscal year. The governing authority of the municipality may borrow such money, as hereinbefore provided, from any available fund in the municipal treasury, or from any other source, and such loan shall be repaid in the manner herein provided. The money so borrowed shall bear interest at a rate not greater than that allowed in Section 75-17-105, Mississippi Code of 1972, and shall be repaid not later than the following March 15, out of the first moneys collected by reason of the tax levy in anticipation of which such money is borrowed, and such money shall be used for no other purpose than the payment of the current expenses of such municipality. The amount borrowed under the provisions of this section shall in no event exceed fifty percent (50%) of the anticipated, but then uncollected, revenue to be produced by the then current tax levy, or levies, against which such money is borrowed. In borrowing money under the provisions hereof, it shall not be necessary to publish notice of intention so to do or to secure the consent of the qualified electors, either by election or otherwise. Such borrowing may be authorized by resolution of the governing authorities and may be evidenced by a negotiable note, or notes, signed and executed in such form as may be prescribed in such resolution. Money may be borrowed in anticipation of ad valorem taxes under the provisions of this section, regardless of whether or not such borrowing shall create an indebtedness in excess of statutory limitations.

Money may likewise be borrowed by the governing authorities of any municipality, as herein provided, for the purpose of paying current interest maturities on any bonded indebtedness of such municipality in anticipation of the collection of taxes for the retirement of such bonded indebtedness and the payment of any interest thereon.



§ 21-33-3251 - Borrowing in anticipation of taxes by certain municipalities

(1) The governing authorities of a municipality that was formerly a census-designated place, as identified by the United States Census Bureau, and is incorporated during calendar year 2011, 2012 or 2013, shall have the power and authority to borrow money for the current expenses of the municipality from the date of incorporation in anticipation of the ad valorem taxes to be collected for the then current fiscal year and the next succeeding fiscal year. The governing authorities of the municipality may borrow such money from any available fund in the municipal treasury, or from any other source, and such loan shall be repaid in the manner provided in subsection (2) of this section.

(2) The money borrowed shall bear interest at a rate not greater than that allowed in Section 75-17-105 and shall be repaid not later than the following March 15, out of the first monies collected by reason of the tax levy in anticipation of which such money is borrowed, and such money shall be used for no other purpose than the payment of the current expenses of such municipality. The amount borrowed under the provisions of this section shall in no event exceed fifty percent (50%) of the anticipated, but then uncollected, revenue to be produced by the then current tax levy, or levies, against which such money is borrowed.

(3) In borrowing money under the provisions of this section, it shall not be necessary to publish notice of intention so to do or to secure the consent of the qualified electors, either by election or otherwise. Such borrowing may be authorized by resolution of the governing authorities and may be evidenced by a negotiable note, or notes, signed and executed in such form as may be prescribed in such resolution. Money may be borrowed in anticipation of ad valorem taxes under the provisions of this section, regardless of whether or not such borrowing shall create an indebtedness in excess of statutory limitations.

(4) Money may likewise be borrowed by the governing authorities of any municipality, as herein provided, for the purpose of paying current interest maturities on any bonded indebtedness of such municipality in anticipation of the collection of taxes for the retirement of such bonded indebtedness and the payment of any interest thereon.

(5) No governing authorities of a municipality shall borrow money or incur indebtedness as prescribed in this section after March 1, 2014.



§ 21-33-326 - Borrowing in anticipation of confirmed federal grants or loans

(1) Any city, town or village that shall have received a binding commitment from the United States of America, or any agency thereof, or the State of Mississippi, or any agency thereof, for a grant or loan may borrow money in anticipation of receipt of funds from such confirmed grant or loan unless prohibited by federal law or by the terms of the agreement concerning such grant or loan and may assign and pledge as security for such interim financing the proceeds of any such grant or loan. The governing authority of the municipality may borrow such money, as hereinbefore provided, from any available fund in the municipal treasury, or from any other source, and such loan shall be repaid in the manner herein provided.

(2) Such interim financing shall be upon such terms and conditions as may be agreed upon by the issuing entity and the party advancing such interim funds or the purchaser of the obligations evidencing such indebtedness; provided, however, that the principal on any such loan shall be repaid within a reasonable time after receipt of funds from the United States of America, or from the State of Mississippi, or any agency thereof, the anticipation of which gave rise to said interim financing, and provided that the interest rate on such interim financing shall not exceed that allowed in Section 75-17-107, Mississippi Code of 1972.

(3) In borrowing money under the provisions hereof, it shall not be necessary to publish notice of intention so to do or to secure the consent of the qualified electors, either by election or otherwise. Such borrowing may be authorized by resolution of the governing authority of the issuing entity and may be evidenced by a negotiable note or notes in such form as may be prescribed in such resolution. The indebtedness incurred under this section shall not be considered when computing any limitation of indebtedness of the issuing entity established by law.

(4) Such borrowing, whether or not evidenced by a negotiable note or notes, may be placed or sold at public or private sales for such price and in such manner and from time to time as may be determined by the issuing entity, and the issuing entity may pay all expenses, premiums and commissions which its governing body may deem necessary or advantageous in connection with the issuance thereof.

(5) Such borrowing shall be limited to the sum of: (a) the amount of the confirmed grant or loan; (b) the amount of interest payable on such interim financing; and (c) the reasonable cost of incurring such indebtedness or issuing the note or notes evidencing such indebtedness. All moneys borrowed under the authority of this section shall be secured by and repaid from the grant or loan proceeds, earnings on the investment of the grant or loan proceeds and the proceeds of the interim financing, and from any other proceeds, revenues or earnings received by the issuing entity in connection with such grant or loan or with the interim financing, and may be further secured by and repaid from available revenues of a municipally owned utility.

(6) In the event grant or loan proceeds pledged to the repayment of the interim financing have not been received in time to pay at maturity all or a portion of the principal of and interest on the indebtedness incurred pursuant to this section, the issuing entity may borrow additional moneys pursuant to this section in anticipation of the aforesaid grant or loan proceeds in order to pay at maturity the outstanding principal and interest on the indebtedness previously incurred, provided that the indebtedness originally incurred shall be promptly repaid upon receipt of proceeds of such subsequent borrowing. The issuing entity may enter into agreements with one or more lenders obligating such lenders to provide such additional financing upon such terms and conditions as may be agreed upon by the issuing entity and the lenders.

(7) The issuing entity borrowing money under the provisions of this section may employ a fiscal adviser under the terms and conditions provided in Section 21-27-45.

(8) This section, without reference to any other statute, shall be deemed to be full and complete authority for the borrowing of such funds and the issuance of a note or notes to evidence such indebtedness, and shall be construed as an additional and alternative method therefor, and none of the present restrictions, requirements, conditions or limitations of law applicable to the issuance or sale of bonds, notes or other obligations by the issuing entity in this state shall apply to the borrowing of funds under this section, and no proceedings shall be required for the borrowing of such funds other than those provided for and required herein, and all powers necessary to be exercised in order to carry out the provisions of this section are hereby conferred; provided further, that powers herein granted shall refer only to notes issued in anticipation of confirmed grants or loans as provided hereinabove.



§ 21-33-327 - Incurring of indebtedness

No interest-bearing indebtedness shall hereafter be incurred by any municipality, except in the manner hereinabove provided, or as may otherwise be provided by law.



§ 21-33-329 - Application of article

This article shall be applicable to all municipalities of this state, whether operating under the code charter, the commission form of government, a special charter, or any other form of government, and regardless of whether or not the provisions of any special charter shall contain conflicting or contrary provisions.






Article 7 - MUNICIPAL REVOLVING FUND

§ 21-33-401 - Municipal revolving fund

(1) There is created in the State Treasury a special fund designated as the "Municipal Revolving Fund."

(2) The Municipal Revolving Fund shall not be considered as a surplus or available funds when adopting a balanced budget as required by law. The State Treasurer shall invest all sums in the Municipal Revolving Fund not needed for the purposes provided for in this section in certificates of deposit, repurchase agreements and other securities as authorized in Section 27-105-33(d) or 7-9-103, as the State Treasurer may determine to yield the highest market rate available. Interest earned on this fund shall be deposited by the State Treasurer into the State General Fund.

(3) The Municipal Revolving Fund shall be distributed annually, during the month of October, to all municipalities on a population basis, using the latest federal census in computations, taking into consideration the entire population of each municipality in the state, and taking into consideration municipalities that have been incorporated since the last federal census, or will be incorporated before the next federal census, in which case the population shall be the official count used in procuring the charter of incorporation, and also taking into consideration any county seat that is not an incorporated municipality as though the county seat were an incorporated municipality. In making distribution to an unincorporated county seat, however, the funds computed to be due to the county seat shall be paid to the county treasury in which the county seat is located.

Funds made available to municipalities under the provisions of this section may be used for any lawful municipal purpose, except that where funds are made available by reason of the location of an unincorporated county seat in any county, the board of supervisors in that county shall use the funds for road, bridge and street construction or maintenance.

(4) Unexpended funds in the Municipal Revolving Fund at the end of a fiscal year shall not lapse into the State General Fund but shall remain in the fund for use under this section; provided, however, in fiscal year 2009 the provisions of this subsection shall not be applicable until the Working Cash-Stabilization Fund, created in Section 27-103-203, balance has reached a level of funding that is seven and one-half percent (7- 1/2%) of the General Fund appropriations for such fiscal year.






Article 9 - LOCAL IMPROVEMENT TAXING DISTRICTS






Chapter 35 - MUNICIPAL BUDGET

§ 21-35-1 - Citation of chapter

This chapter may be cited as the "Municipal Budget Law."



§ 21-35-3 - Fiscal year

Each municipality of the State of Mississippi shall operate on a fiscal year basis, beginning October first and ending September thirtieth of each year.



§ 21-35-5 - Preparation and publication of annual budget; public hearing

The governing authorities of each municipality of the State of Mississippi shall, not later than September 15 each year, prepare a complete budget of the municipal revenues, expenses and working cash balances estimated for the next fiscal year, and shall prepare a statement showing the aggregate revenues collected during the current year in said municipality for municipal purposes. Such statement shall show every source of revenue along with the amount derived from each source. Said budget of any municipality of one thousand five hundred (1,500) inhabitants or more, according to the last preceding federal census, with said statement of revenue and expenses, shall be published at least one (1) time during September of said year in a newspaper published in such municipality or, if no newspaper be published in such municipality, in any newspaper published in the county wherein the municipality is located. In municipalities of less than one thousand five hundred (1,500) inhabitants, according to the last preceding federal census, as many as three (3) prepared statements of said budget shall be posted in three (3) public places in said municipalities.

Prior to the adoption of a budget pursuant to this section, the governing authority of each municipality shall hold at least one (1) public hearing to provide the general public with an opportunity to comment on the taxing and spending plan incorporated in the proposed budget. The public hearing shall be held at least one (1) week prior to the adoption of the budget with advance notice and held outside normal working hours. The advance notice shall include an announcement published or posted in the same manner as required for the final adopted budget.



§ 21-35-7 - Form of budget

Said budget of expenses and revenue shall be prepared in such form as may be necessary, upon forms to be prescribed by the state auditor, as the head of the state department of audit, or the director thereof, appointed by him, as designated and defined in Title 7, Chapter 7, of the Mississippi Code of 1972, or any office or officers hereafter designated to replace or perform the duties imposed by said chapter, to show all estimates for the different municipal purposes of expenditure and source of revenue, respectively.



§ 21-35-9 - Contents of final budget; approval thereof

The budget as finally determined, in addition to setting out separately each item for which any appropriation of expenditures is authorized to be expended and the fund out of which the same is to be paid, shall set out the total amount appropriated and authorized to be expended from each fund, the cash balance in the fund at the close of the present preceding fiscal year, the working cash balance necessary for the next fiscal year, the estimated amount, if any, which will accrue to the fund from sources other than taxation for the current fiscal year, and the amount necessary to be raised for each fund by tax levy during the current fiscal year. The governing authorities of the municipality shall then, by resolution, approve and adopt the budget as finally determined, and enter the same at length and in detail in their official minutes.

The board of governing authorities shall not authorize any expenditure of money, and the city clerk shall not issue any warrant for same, except for bonds, notes, debts and interest, after October 1 in each year, unless and until the budget be finally approved, and such approval entered upon their minutes.



§ 21-35-11 - Records of municipal funds

The clerk of the municipality shall open and keep a regular set of records, as prescribed by the State Auditor, as the head of the State Department of Audit, or the director thereof, appointed by him, as designated and defined in Title 7, Chapter 7, of the Mississippi Code of 1972, or any office or officers hereafter designated to replace or perform the duties imposed by said chapter, of each and every fund of the municipality, subject always to inspection within office hours by any citizen desiring to inspect the same. Said records shall contain accounts, under headings, corresponding with the several headings of the budget, so that the expenditures under each head may be at once known, and the purpose for which expended, and said records shall show the source of all monies received and paid into each fund of the municipality. Said records shall be paid for out of the general municipal fund, upon the order of the proper municipal authorities.

For failure to perform any duty herein required, said clerk shall be subject to suit on his bond for any damage which the municipality may sustain by reason of such failure. Such suit, or suits, shall be brought by the city attorney or by any attorney designated and empowered to do so by the proper governing authorities of such municipality.



§ 21-35-13 - Monthly report of clerk

At the regular meeting in each month, the city clerk shall submit to the governing authorities of the municipality a report showing the expenditures and liabilities incurred against each separate budget appropriation item during the preceding calendar month, and like information for the whole of the fiscal year to the first day of the month in which such report is made, together with the unexpended balance of each appropriation item and the unencumbered balance. He shall also set forth the receipts from property taxes and, in detail, the receipts from other taxes and all other sources of each fund for the same period.



§ 21-35-15 - Expenditure of funds

The governing authorities shall at all times keep within the sums named in their said budget and within the annual revenue, always seeking to lessen expenditures instead of exceeding revenue and budget estimates. There shall not be added to the amount to be appropriated and authorized to be expended for any item, or to the total amount appropriated and authorized to be expended from any fund any amount or percentage whatever because of any anticipated loss of revenue by reason of the nonpayment of taxes levied for the current fiscal year. The amount appropriated and authorized to be expended for any item contained in such budget, except for capital outlay, election expenses, and payment of emergency warrants and interest thereon, must not exceed the amount actually estimated for such item, and the total amount appropriated and authorized to be expended from any fund, except for capital outlay, election expenses and payment of emergency warrants and interest thereon, shall not exceed the total amount actually estimated for all purposes. The total expenditures authorized to be made from any fund shall not exceed the aggregate cash balance, in such fund at the close of the fiscal year immediately preceding, plus the amount of estimated revenues to accrue to such fund, as determined and fixed in the manner provided by this chapter, and the amount which may be raised for such fund by a lawful tax levy during the current fiscal year. Nothing herein contained shall be construed to prevent any municipality from making adequate provision at any time for the payment of principal of and interest on its outstanding bonded indebtedness.



§ 21-35-17 - Budget estimates not to be exceeded; liability therefor

Expenditures made, liabilities incurred, or warrants issued in excess of any of the budget detailed appropriations as originally and finally determined, or as thereafter revised by transfer as provided by this chapter, shall not be a liability of the municipality, but the official making or incurring such expenditure or issuing such warrant shall be liable therefor personally and upon his official bond. The governing authorities shall not approve any claim and the city clerk shall not issue any warrant for any expenditure in excess of said detailed budget appropriations as finally adopted, or as revised under the provisions of this chapter, except upon an order of a court of competent jurisdiction or for an emergency, as provided in this chapter. Any one or more of the governing authorities, or clerk, approving any claim or issuing any warrant in excess of any such budget appropriation, except as above provided, shall forfeit to the municipality twice the amount of such claim or warrant, which shall be recovered in an action against such member, or members, of the governing authorities, or clerk, or all of them, and the several sureties on their official bonds, and it shall be the duty of the governing authorities of such municipality, or the state auditor, as the head of the state department of audit, or the director thereof, appointed by him, or any taxpayer of such municipality, to bring an action therefor through the city attorney, or any attorney designated and empowered so to do by a court of competent jurisdiction.



§ 21-35-19 - Emergency expenditures

Upon the happening of any emergency caused by fire, flood, explosion, storm, earthquake, epidemic, riot or insurrection, or caused by any inherent defect due to defective construction, or when the immediate preservation of order or of public health is necessary, or when the restoration of a condition of usefulness of any public building which has been destroyed by accident appears advisable or in order to settle lawful claims for personal injuries or property damage where such municipality is liable therefor under law, exclusive of claims arising from the operation of any public utility owned by the municipality, or in order to meet mandatory expenditures required by law, the board of governing authorities may, upon adoption by unanimous vote of all members present, at any meeting, of a resolution stating the facts constituting the emergency and entering the same upon its minutes, make the expenditures, borrow money, or incur the liabilities necessary to meet such emergency, without further notice or hearing, and may revise the budget accordingly.



§ 21-35-21 - Emergency warrants

All emergency expenditures made under the provisions of Section 21-35-19 shall be made by the issuance of emergency warrants drawn against the special fund, or funds, properly chargeable with such expenditures. The municipal depository is authorized and directed to pay such emergency warrants with any money in such fund, or funds, available for such purpose. If at any time there shall not be sufficient money available in such fund, or funds, from usual sources or from grants, transfers or donations, to pay such warrants, then the governing authorities of the municipality are hereby authorized to borrow the required amount, not to exceed the authorized emergency expenditures, in the manner now provided by law, and shall execute the notes of the municipality for the amount borrowed.



§ 21-35-22 - Municipal Reserve Fund

Any municipality in the state may establish a special fund to be known as a municipal reserve fund. Funds specifically designated by the governing authorities of a municipality for deposit in the municipality's reserve fund shall be deposited in a separate municipal account established for this purpose. The interest earned in a municipality's reserve fund shall be credited to the municipality's reserve fund. Legal expenditures shall be made from the fund upon requisition of the governing authorities of a municipality, spread on the minutes and signed by the mayor of the municipality, the secretary of the mayor, or the president of the city council or board of aldermen. A municipality may deposit funds as needed into its reserve fund.



§ 21-35-23 - When appropriations made under budget to lapse

All appropriations, other than appropriations for uncompleted improvements in progress of construction, shall lapse at the end of the fiscal year. The appropriation accounts shall remain open for a period of thirty days thereafter for the payment of claims incurred against such appropriations prior to the close of the fiscal year and remaining unpaid. After such period shall have expired, all appropriations, except as hereinbefore provided regarding uncompleted improvements, shall become null and void, and any lawful claim presented thereafter against any such appropriation shall be provided for in the current budget.



§ 21-35-25 - Revision of municipal budget

Notwithstanding any provision in this chapter to the contrary, the budget of any municipality may be revised as provided in this section and under the conditions herein stated, and when a deficit is indicated the budget shall be revised.

The governing authorities of any municipality are authorized to revise the budget for expenses of such municipality at any one (1) regular meeting of said governing authorities held not later than August of the first year in which such governing authorities enter upon the discharge of their duties, provided there be funds in the treasury of the municipality, or coming into the treasury during the fiscal year, not appropriated by the budget of the outgoing board of governing authorities, and there is a deficit in any one (1) or more items provided for in the budget of the preceding board. This section shall not, however, validate or invalidate any contracts made, executed or entered into by the governing authorities of the preceding term.

If it appears at any time during the current fiscal year, but not later than the regular July meeting of the board of governing authorities, that collections of anticipated revenues from taxes or other sources will be less than the amount estimated, and a deficit is thereby indicated for any fund, or funds, the governing authorities shall, at a regular meeting, revise and reduce the budget appropriations for such funds as is anticipated will have a deficit, so as to conform to the lowered indicated revenue, including revenue from taxes and all other sources.

If it affirmatively appears at any time during the current fiscal year that actual collections and anticipated revenues from taxes or other sources, including grants or donations, will exceed the estimates, then the governing authorities may revise and increase the budget appropriation of such fund, or funds, affected by such increase in revenue, but no such transfer shall be made from fund to fund, or from item to item, which will result in the expenditure of any money for a purpose different from that for which the tax was levied. The budget, as so revised, shall be spread in detail upon the minutes of said board of governing authorities. However, no such increase shall in any event be construed to authorize expenditures or to incur obligations which will result in a deficit in any fund, or funds.

If the increase in revenue over the estimates is from other than regular sources, including grants and donations, such excess over the estimate may be expended for improvements and new construction, including buildings, additions to buildings, streets, and street improvements.

If it affirmatively appears at any time during the current fiscal year that there is in any fund or account any sum remaining unexpended and not needed or expected to be needed for the purpose or purposes for which appropriated in said budget, then the governing authorities may, in their discretion, transfer such sum or any part thereof to any other fund or funds or account or accounts where needed, by order to such effect entered upon their minutes. This shall not, however, authorize the expenditure of any funds for any purpose other than that for which the levy producing such funds was made.

Any amendments made pursuant to this section to an originally adopted budget which exceed ten percent (10%) of the total amount appropriated or authorized to be expended in a particular department fund shall be published or posted within two (2) weeks of the action in a newspaper in the same manner as the final adopted budget. Separate amendments to an originally adopted budget during one fiscal year which affect a particular department fund shall be considered as one (1) amendment in determining whether the ten percent (10%) threshold requiring publication or posting has been reached. This publication or posted notice shall contain a description of the amendment, the amount of money and funds affected, and a detailed statement explaining the need and purpose of the amendment. The vote of each member of the municipality's governing authority on each amendment shall be included in the publication or posted notice.



§ 21-35-27 - Expenditures for last year of term are limited

No board of governing authorities of any municipality shall expend from, or contract an obligation, against the budget made and published by it during the last year of the term of office of such governing authorities, between the first day of April and the first day of the following July that is not on a weekend, a sum exceeding one-fourth ( 1/4) of any item of the budget made and published by it, except in cases of emergency provided for in Section 21-35-19. The city clerk of any municipality is hereby prohibited from issuing any warrant contrary to the provisions of this section.

The provisions of this section shall not apply to a contract, lease or lease-purchase contract entered into pursuant to Section 31-7-13 or to seasonal purchases or expenditures.



§ 21-35-29 - Duties of state auditor

The state auditor, as the head of the state department of audit, or the director thereof, appointed by him, as designated and defined in Title 7, Chapter 7 of the Mississippi Code of 1972, or any office or officers hereafter designated to replace or perform the duties imposed by said chapter, is hereby empowered, and it is made his duty, to make such rules, regulations and classifications, and prescribe such forms as may be necessary to carry out the provisions of this chapter, to define what expenditures shall be chargeable to each budget account, and to establish such accounting and cost systems as may be necessary to provide accurate budget information.



§ 21-35-31 - Annual audits or reports required; noncompliance; authority to withhold from allocations and payments payable to municipality certain amount to pay cost of audit or report

[For municipal fiscal years commencing before October 1, 2009, this section shall read as follows:]

The governing authorities of every municipality in the state shall have their books audited annually, prior to the close of the next succeeding fiscal year, either by a competent accountant approved by the State Auditor or by a certified public accountant, who has paid a privilege tax as such in this state, and shall pay for same out of the General Fund. No advertisement shall be necessary before entering into such contract, but same shall be entered into as a private contract. Said audit shall be made upon a uniform formula set up and promulgated by the State Auditor, as the head of the State Department of Audit, or the director thereof, appointed by him, as designated and defined in Title 7, Chapter 7, of the Mississippi Code of 1972, or any office or officers hereafter designated to replace or perform the duties imposed by said chapter. Provided, however, any municipality with a population of three thousand (3,000) or less may employ a competent accountant or auditor, approved by the State Auditor, to prepare annually a compilation report and a compliance letter, in a format prescribed by the State Auditor, in lieu of an annual audit when such audit will be a financial hardship on the municipality. Two (2) copies of said audit or compilation shall be mailed to the said State Auditor within thirty (30) days after completion of said audit. Said State Auditor shall, at the end of each fiscal year, submit to the Legislature a composite report showing any information concerning municipalities in this state that he might deem pertinent and necessary to the Legislature for use in its deliberations. A synopsis of said audit, in a format prescribed by the State Auditor, shall be published within thirty (30) days by the governing authorities of such municipalities in a newspaper published in such municipalities or, if no newspaper be published in any such municipality, in any newspaper having a general circulation published in the county wherein such municipality is located. The publication of the audit may be made as provided in Section 21-17-19, Mississippi Code of 1972. Such publication shall be made one (1) time, and the governing authorities of such municipalities shall be authorized to pay only one-half ( 1/2) of the legal rate prescribed by law for such legal publication.

[For municipal fiscal years commencing on or after October 1, 2009, this section shall read as follows:]

(1) The governing authority of every municipality in the state shall have the municipal books audited annually, before the close of the next succeeding fiscal year, in accordance with procedures and reporting requirements prescribed by the State Auditor. The municipality shall pay for the audit or report out of its general fund. No advertisement shall be necessary before entering into the contract, and it shall be entered into as a private contract. The audit or report shall be made upon a uniform formula set up and promulgated by the State Auditor, as the head of the State Department of Audit, or the director thereof, appointed by him, as designated and defined in Title 7, Chapter 7, Mississippi Code of 1972, or any office or officers hereafter designated to replace or perform the duties imposed by said chapter. Two (2) copies of the audit or report shall be mailed to the said State Auditor within thirty (30) days after completion. The State Auditor, at the end of each fiscal year, shall submit to the Legislature a composite report showing any information concerning municipalities in this state that the Auditor deems pertinent and necessary to the Legislature for use in its deliberations. A synopsis of the audit or report, in a format prescribed by the State Auditor, shall be published within thirty (30) days by the governing authority of each municipality in a newspaper published in the municipality or, if no newspaper is published in a municipality, in any newspaper having a general circulation published in the county wherein the municipality is located. The publication of the audit or report may be made as provided in Section 21-17-19. Publication shall be made one (1) time, and the governing authority of each municipality shall be authorized to pay only one-half ( 1/2) of the legal rate prescribed by law for such legal publication.

(2) It shall be the duty of the State Auditor to determine whether each municipality has complied with the requirements of subsection (1) of this section. If upon examination the State Auditor determines that a municipality has not initiated efforts to comply with the requirements of subsection (1), the State Auditor shall file a certified written notice with the clerk of the municipality notifying the governing authority of the municipality that a certificate of noncompliance will be issued to the State Tax Commission and to the Attorney General thirty (30) days immediately following the date of the filing of the notice unless within that period the municipality substantially complies with the requirements of subsection (1). If, after thirty (30) days from the giving of the notice, the municipality, in the opinion of the State Auditor, has not substantially initiated efforts to comply with the requirements of subsection (1), the State Auditor shall issue a certificate of noncompliance to the clerk of the municipality, State Tax Commission and the Attorney General. Thereafter, the State Tax Commission shall withhold from all allocations and payments to the municipality that would otherwise be payable the amount necessary to pay one hundred fifty percent (150%) of the cost of preparing the required audit or report as contracted for by the State Auditor. The cost shall be determined by the State Auditor after receiving proposals for the audit or report required in subsection (1) of this section. The State Auditor shall notify the State Tax Commission of the amount in writing, and the State Tax Commission shall transfer that amount to the State Auditor. The State Auditor is authorized to escalate, budget and expend these funds in accordance with rules and regulations of the Department of Finance and Administration consistent with the escalation of federal funds. All remaining funds shall be retained by the State Auditor to offset the costs of administering these contracts. The State Auditor shall not unreasonably delay the issuance of a written notice of cancellation of a certificate of noncompliance but shall promptly issue a written notice of cancellation of certificate of noncompliance upon an affirmative showing by the municipality that it has come into substantial compliance.



§ 21-35-33 - Penalty for violation

Any person violating any of the provisions of this chapter shall be deemed guilty of a misdemeanor and punished as provided by law, which shall be in addition to any other penalty now or hereafter imposed by law.






Chapter 37 - STREETS, PARKS AND OTHER PUBLIC PROPERTY

§ 21-37-1 - Municipal buildings

The governing authorities of every municipality may construct, erect, purchase and equip a suitable, convenient, and creditable city, town or village hall, necessary schools, fire and police stations, and all necessary buildings for the offices and court of the municipality, for the meetings of the governing authorities, and for such other purposes, including public meetings of the citizens, as may be designated by ordinance.



§ 21-37-3 - Streets, sidewalks, sewers and parks

(1) Except as otherwise provided in subsection (2) of this section, the governing authorities of municipalities shall have the power to exercise full jurisdiction in the matter of streets, sidewalks, sewers, and parks; to open and lay out and construct the same; and to repair, maintain, pave, sprinkle, adorn, and light the same.

(2) Section 63-3-208, shall govern the use of electric personal assistive mobility devices (as defined in Section 63-3-103) on streets and sidewalks.



§ 21-37-4 - Governing authorities of municipalities to maintain roads, driveways, parking lots and grounds of public schools located within municipal corporate boundaries

The governing authorities of any municipality, in their discretion, may grade, gravel, shell, overlay, repair and maintain gravel, shell, asphalt or concrete roads, driveways and parking lots and grounds of public schools located within the corporate boundaries of the municipality. Before engaging in such work, the governing authorities shall spread upon their minutes, the written request of the school board for the work, the written approval of the governing authorities for the work and the specific location of the road, driveway, parking lot or school grounds to be worked.



§ 21-37-5 - Sidewalks

The governing authorities of municipalities shall have the power to cause sidewalks to be constructed and maintained, to determine the material, plans, specifications and grades of the same, and to levy and collect taxes, by special assessment, for the payment of the same.



§ 21-37-6 - Installation of ramps at municipal crosswalks

Every municipality shall install ramps at crosswalks, in both business and residential areas, when making new installations of sidewalks, curbs or gutters, or improving or replacing existing sidewalks, curbs or gutters, so as to make the transition from street to sidewalk easily negotiable for physically handicapped persons in wheelchairs and for other persons who may have difficulty in making the required step up or down from curb level to street level.

The term "ramps" as used herein means a sloping asphalt or concrete surface, from the level of the sidewalk or curb to the level of the street at curbside, extending outward and downward from the curb to the street for such a distance, at such an angle, and at such a width as will facilitate the movement up and down such ramps of persons in wheelchairs or persons who have difficulty in stepping up or down between curb level and street level.



§ 21-37-7 - Closing streets

The governing authorities of municipalities shall have the power to close and vacate any street or alley, or any portion thereof. No street or alley or any portion thereof shall be closed or vacated, however, except upon due compensation being first made to the abutting landowners upon such street or alley for all damages sustained thereby.



§ 21-37-9 - Railroad crossings

The governing authorities of municipalities shall have the power and authority to regulate the crossings of railways, and to provide precautions and prescribe rules regulating the same. Said authorities shall have the power and authority to make any other and further provisions, rules and regulations to prevent accidents at crossings and on the tracks of railroads, and to prevent fires from engines. Said authorities shall have the power and authority to require railroad companies to erect viaducts over or gates across their tracks at the crossing of streets.



§ 21-37-11 - Lights and lamp posts

The governing authorities of municipalities shall have the power to provide for the lighting of streets, parks and public grounds, and the erection of lamps and lamp posts.



§ 21-37-13 - Municipal piers, pavilions, and bath houses

The governing authorities of municipalities shall have the power and authority to own, operate, and regulate, for public recreation and pleasure purposes, on any tidewaters or navigable streams within or on the border of the municipal limits, piers, pavilions, bath houses, and other like appropriate structures, either by the use of streets or public landings of the municipality or landings purchased or procured for the purpose. Said municipal governing authorities are authorized to issue municipal bonds for the purpose of the acquisition and construction of the aforesaid improvements, such bonds to be issued under the general statutes of the state as in other cases.



§ 21-37-15 - Harbors, wharves, and docks

The governing authorities of municipalities shall have the power to construct all needful improvements in the harbor; to control, guide, or deflect the current of a river; to repair and regulate public wharves and docks; to charge and collect levee rates and wharfage on firewood, lumber, timber, logs, shingles, staves, posts, laths, and other articles brought to the port of such municipality; and to set aside or lease portions of the wharf for special purposes. However, a permit to use any portion of a wharf or a lease of the same shall not be granted for a term exceeding twenty-five years.



§ 21-37-17 - Curb markets

The governing authorities shall have the power to establish and maintain, and to provide for the governing and regulation of curb markets. When such municipality owns such curb market, it shall have the power to fix the rental value thereof, and the stalls and booths therein. However, no municipality shall prohibit the producer of meats and other foodstuffs from selling his produce to consumers in any quantity that seller and buyer may agree upon.



§ 21-37-19 - Public library

The governing authorities of municipalities shall have the power to maintain one or more libraries for public use, and to regulate the use thereof.



§ 21-37-20 - Contributions to public library outside corporate limits by municipality without public library

The governing authorities of any municipality which has no public library located within its corporate limits, in their discretion, may make contributions from any available funds of the municipality for the support, upkeep and maintenance of any public library which is located outside of the corporate limits of the municipality and which provides services to a public junior college or state institution of higher learning.



§ 21-37-21 - Public cemeteries; cemetery board of trustees authorized in certain municipalities

The governing authorities of municipalities shall have the power and authority to maintain, repair, and enlarge all of the public cemeteries owned or controlled by such municipalities, within or without the municipal limits, at the expense of the treasury of such municipality.

Should there be situated wholly within the corporate limits of any municipality a cemetery which, because of age, abandonment of graves by private owners, or for other good cause, is not being properly maintained, and thereby becomes detrimental to the public health and welfare, and should the governing authorities of that municipality determine that it is to the best interest of the said municipality that the municipality assume the maintenance of such cemetery, then such governing authorities shall have the power and they are hereby authorized to acquire title to such cemetery by gift, purchase, eminent domain, or otherwise and are authorized to thereafter maintain, repair, enlarge, fence or otherwise improve such cemetery.

The governing authorities of any municipality having a population in excess of seven thousand five hundred according to the latest available federal census and being located in a county having an area in excess of eight hundred twenty-five square miles which is traversed by a link of the National System of Interstate and Defense Highways, may, in its discretion, appoint a cemetery board of trustees of not less than five nor more than seven members to serve for staggered terms of office with full power and authority to administer and operate its cemetery, including but not limited to authority for the establishment of a fund, from a portion of the proceeds from the sale of cemetery lots, to be held in trust and invested by said trustees to the end of insuring perpetual care and maintenance of said cemetery with the least possible tax levies. The municipal governing authorities and the trustees are authorized and empowered to promulgate and adopt reasonable rules and regulations, not inconsistent with law, deemed essential in carrying out the provisions of this section.



§ 21-37-23 - Parking facilities for motor vehicles; establishment and operation authorized

The governing authorities of any municipality shall have the power and authority, in their discretion, to establish and construct municipal parking facilities for motor vehicles belonging to members of the general public, and to rent, lease, purchase, or otherwise acquire the necessary lands and property for the establishment or construction of such facilities, in any manner now authorized by law for the acquisition of land and property for public purposes. All acts and things heretofore done and performed by any municipality of this state in the securing, establishing and construction of public parking lots within the limits of said municipality are hereby ratified and confirmed.

Such municipal governing authorities are empowered to operate and prescribe rules, regulations and rates for the use and operation of such parking facility. Such municipal governing authorities are empowered to employ, fix, and pay the compensation of necessary operating personnel. Such municipal governing authorities are empowered to rent, lease, or sell such facility at such price, but in no case at less than an amount sufficient to repay the cost thereof to the municipality, and on such terms as may be reasonable, but in no case at less than amounts sufficient to service and retire any bonds or notes issued in connection therewith, and conditioned that it shall continue for a specified period of time to be operated as a parking facility for the use of the public, subject to such rules, regulations and rates as may be prescribed by the municipality. No commercial enterprise activities other than the parking of motor vehicles shall be authorized by any municipality on the property comprising any part of such parking facilities.



§ 21-37-27 - Parking facilities for motor vehicles; funding

For the purpose of securing funds to carry out Section 21-37-23, the governing authorities of such municipality are hereby authorized and empowered, in their discretion, to issue bonds or negotiable notes for the purpose of acquiring land and property for a municipal parking facility, and also for owning, erecting, building, establishing, operating and maintaining such facility, and to remodel or repair the same. Such bonds or notes shall be issued in an amount not to exceed the limitation now or hereafter imposed by law, and shall be issued in all respects, including interest rate, maturities and other details, as is now or may hereafter be provided by general law regulating the issuance of bonds or notes by corporate authorities of such municipality.



§ 21-37-29 - Parking meters

The governing authorities of any municipality in this state are hereby authorized and empowered to purchase, lease or otherwise acquire, and to install and maintain parking meters for the regulation of the parking of vehicles on the municipal streets. When such parking meters are installed and operated by any municipality, the governing authorities thereof shall have the power to prescribe, by ordinance, reasonable rules and regulations for the use and operation of same, and to provide and prescribe penalties for the violation of such rules and regulations. Such governing authorities may also fix, prescribe, and collect fees for the use of the parking space adjacent to any such meters and to require that such fee shall be paid by the deposit of the appropriate coin or coins in such meters.



§ 21-37-31 - Advertising signs on parking meters

The governing authorities of any municipality, excepting those in counties bordering on the Gulf of Mexico with a population of more than 80,000, are hereby authorized and empowered to permit the placing of advertising signs upon parking meters or parking meter posts and to contract with any individual or company for the rental or lease thereof, as they may find advantageous to the municipality. The signs shall be placed in compliance with rules and regulations set out by the governing authorities of the municipality, and shall be placed in such manner so as to not obstruct the view of the street, the operation of the meters, or endanger the cars or the drivers thereof parking in front of or near the meters, or pedestrians using the sidewalks upon which the meters are located. The governing authorities shall require any person placing advertising signs upon parking meters or parking meter posts to enter into such contracts of insurance as may be necessary to protect the municipality or any person from any loss or damage caused by the presence of the advertising signs. All monies received by the municipality pursuant to the contract of lease or rental entered into shall be placed in the general fund of the city and expended for such purposes as may be authorized by law.



§ 21-37-32 - Municipalities authorized to delegate authority for enforcement of parking regulations

A municipality, by ordinance duly spread upon its minutes, may delegate to an appropriate private enterprise with whom the municipality contracts all or part of the authority to enforce any ordinance concerning the regulation of parking within the confines of the municipality or any part thereof, including, but not limited to, penalties for violations, deadlines for the payment of fines and late payment penalties for fines not paid when due. The delegating ordinance may also provide that a summons or parking citation for the violation may be issued by a uniformed law enforcement officer, uniformed law enforcement employee or by uniformed personnel employed by the delegate serving under contract with the municipality.



§ 21-37-33 - Park commission; election and removal of park commissioners; advisory park and recreation commission

The governing authorities of any municipality are hereby authorized and empowered, in their discretion, to create a park commission, and to elect not less than three (3) nor more than seven (7) members thereof, who shall be known as "park commissioners" of such municipality to manage and control all of the parks, playgrounds and swimming pools maintained and established in such municipality. Said park commissioners shall be qualified electors of the municipality or the county where the municipality is located and shall not hold any other municipal or county office of honor or profit. They shall receive such compensation as may be allowed by the governing authorities of such municipality. The terms of office of the commissioners, authorized to be elected hereunder shall be one (1) for one (1) year, one (1) for two (2) years, and so on for the number of members of such park commission, and thereafter the term of each commissioner shall be for a number of years as there are members of said commission. Said governing authorities shall have the power to remove any member of such commission for inefficiency or incompetency, or for any other cause.

Provided, however, the governing authorities of any municipality which has been organized under the provisions of Title 21, Chapter 8, Mississippi Code of 1972, are hereby authorized and empowered, in their discretion, to create an advisory park and recreation commission which shall serve as an advisory board to said governing authorities on all such matters in the municipality. The members of the commission shall be appointed by the governing authorities, and in those municipalities which have been divided into five (5) wards, the commission shall consist of not less than five (5) nor more than seven (7) members; in those municipalities which have been divided into seven (7) wards, the commission shall consist of not less than seven (7) nor more than nine (9) members; in those municipalities which have been divided into nine (9) wards, the commission shall consist of nine (9) members; and at least one (1) of the members of the commission shall be a resident of each of the wards of the municipality. Appointment of members of the commission by the governing authorities under this paragraph shall be made by the mayor with the confirmation of an affirmative vote of a majority of the city council present and voting at any meeting. The governing authorities of said municipality shall have vested in them all the powers and duties of a park commission as provided by law and shall be the successor in title to all real and personal property held by the park commission in existence under the previous form of government and shall be the successor to all contracts to which said previous commission was a party. The commissioners shall serve in the manner, for such term, and with such powers as said governing authorities may prescribe by ordinance.



§ 21-37-35 - Park commission; funding

The governing authorities of any municipality having a park commission shall appropriate and pay to such park commissioners annually such funds as may be necessary, in the opinion of such governing authorities, to properly operate and maintain said parks, playgrounds and swimming pools. All funds in the hands of the park commission shall be placed in the municipal depository and shall be considered municipal funds.



§ 21-37-37 - Park commissioner; powers and duties of commissioners

The park commissioners shall elect one (1) of their numbers to serve as treasurer of the park commission, and he shall give bond in such amount as the governing authorities of the municipality shall require. Such bond shall be payable to the municipality.

The park commissioners shall have the authority to make such bylaws for the holding and conducting of their meetings and such other regulations as they may deem necessary for the safe, economic, and efficient management of such parks, playgrounds and swimming pools, and for the providing of wholesome and healthful recreation to all the citizens of such municipality. The park commissioners are authorized to elect such other officers and appoint such employees as may be necessary to maintain the said parks, playgrounds and swimming pools efficiently, and they shall have entire control and management of the said parks, playgrounds, and swimming pools, together with all property connected or in anyway appertaining to the same. The park commissioners shall have the authority to employ a park superintendent or manager, who shall have actual charge of said parks, playgrounds and swimming pools, and the enforcement and execution of all the rules, regulations and the direction of all programs and festivities, and the operation of all devices for recreation installed therein. They shall have the right to fix the salary or wage of all employees and to direct them in the discharge of their duties. They shall have the right to discharge employees, when found inefficient or for other good cause. They shall have the power to make and collect rates for use of the swimming pool and for the use of any other amusement device that may be installed in said playground, as well as the leasing of concessions or privileges for the sale of cold drinks, confections, popcorn, peanuts or other such articles, or such commission may operate such business. They are authorized to insure all property against loss by fire and tornado and to carry property damage or other miscellaneous casualty insurance, as in the discretion of said commission may be deemed proper, and pay premiums therefor out of the funds appropriated by the said governing authorities of the municipality or the revenues derived in the operation of such parks, playgrounds and swimming pools. They shall report quarterly to the governing authorities of the municipality all their doings and transactions of any kind whatsoever, and shall make a complete statement of the financial condition of such park commission at the end of each quarter. They shall annually make a detailed statement covering the entire management and operation of the said parks, playgrounds and swimming pools, and may make any recommendations which they may have for the further development of such parks, playgrounds and swimming pools. They shall purchase all supplies for said parks, playgrounds and swimming pools in the manner now provided by law for the purchase of such supplies by the governing authorities of such municipality, and shall issue vouchers in payment therefor. The park commissioners shall advertise for competitive bids in the purchase of its supplies in the manner and in the form as may be required of the governing authorities of such municipalities, and they shall make and keep full and proper books and records of all purchases and shall submit them in their quarterly and annual reports to the governing authorities of such municipality. The park commission shall have full jurisdiction of all funds coming into its possession either by appropriation of the governing authorities of the municipality or by gift or by revenue derived from the operation of said parks, playgrounds and swimming pools, and shall have authority to make all contracts in relation to the same.



§ 21-37-39 - Park commission; disposition of revenues

The park commission of any such municipality shall devote all moneys derived by appropriation from the municipal governing authorities, by gift, by revenue, or from any other source, for the payment of all maintenance and operating expenses, the purchase of parks and playground equipment, the repair and replacement thereof, and for the extension of recreational facilities for the wholesome and healthful recreation of all citizens of such municipality.



§ 21-37-41 - Park commission; construction of certain laws

Sections 21-37-33 through 21-37-39 shall be liberally construed to promote the efficient maintenance and operation of such parks, playgrounds, and swimming pools to the end that it may result in the improvement of the general health, entertainment and happiness of the citizens of such municipalities. Such sections shall not be compulsory on any municipality, but the governing authorities of any municipality may come under said sections by adopting an ordinance, duly spread on their minutes determining to do so.



§ 21-37-43 - Tax levy for parks and playgrounds

The governing authorities of any municipality, including any municipality operating under a special charter which has created a park commission, are hereby authorized to levy and collect not more than two mills annually for the purpose of constructing, supporting and maintaining parks and playgrounds, and for recreational purposes in such municipalities. The funds so collected by said tax shall be used for no purpose except as provided in this section.



§ 21-37-45 - Insuring of municipal property

The governing authorities of municipalities shall have the power and authority to insure municipal property, including buildings, furniture, books and records, and all other property, against loss by fire and tornado, and to carry such amount of employer's liability, steam boilers, plate glass and other miscellaneous casualty insurance as in the discretion of the governing authorities of the municipality may be deemed proper, and to pay for the premiums thereof out of the municipal treasury.



§ 21-37-47 - Exercise of eminent domain by municipalities

The governing authorities of municipalities, and any commission created under legislative act and operating as an agency of any municipality, where necessary or incidental to the functions and purposes of the commission as set out in the legislative act providing for such commission, shall have the power to exercise the right of eminent domain for the following purposes:

1. the laying out of streets, avenues and alleys:

2. the straightening and widening of streets, or changing the grade thereof;

3. the constructing or repairing of sidewalks, sewers, and other improvements;

4. the securing of land for parks, cemeteries, schoolhouses, fire departments, market houses, and for the constructing of any public building;

5. the laying out, constructing, erecting or perfecting of levees, or a system of levees, for the protection of such municipality or any part thereof, or for the protection of any public work or building, and for the constructing or perfecting of its drainage system;

6. the establishing, altering and changing of the channel of streams or water courses or ditches, and the acquiring of land to bridge the same;

7. and in any other case where the land is to be used for public purposes.

Such governing authorities or commission may exercise the right without, as well as within, the corporate limits of the municipality, and this right may be exercised by any municipality or any such commission aforesaid.

Moreover, any municipality in the state may, in the furtherance of any national defense project, within or without its corporate limits but located within ten miles of the corporate limits of such municipality, purchase or acquire lands connected with such project and in so doing exercise the right of eminent domain, if necessary.



§ 21-37-49 - Purchase of lands sold to state

The mayor and board of aldermen, or other governing authorities, of any municipality in this state are hereby authorized to purchase from the state any lands situated within the corporate limits of such municipality which have been sold to the state for delinquent taxes and the title to which, at the time of the filing of the application to purchase, has matured in the state. The land commissioner, with the approval of the governor, may sell any such lands situated within the corporate limits of such municipality to the municipality at such price as may be authorized by law for the sale of such lands to individuals. Such sale may be made upon the same terms and conditions as are provided by law for the sale of lands to individuals. The mayor and board of aldermen, or other governing authorities, of such municipality are hereby authorized to appropriate money out of the general fund of such municipality for the payment of the purchase price of such lands.



§ 21-37-51 - Surveys and maps

The governing authorities of municipalities shall have the power to have a survey and map made of the streets, blocks and lots. When corrected and approved by such municipal authorities, the map so made shall constitute the official map of the municipality, and a duplicate thereof shall be recorded in the office of the chancery clerk of the county, in the manner prescribed by law.



§ 21-37-53 - Disposal of certain property not purchased with public funds by certain municipalities

Any municipality which holds title to property, real, personal, or mixed, which was not purchased with public funds, and which is not used for governmental purposes, but is occupied and used by an industry engaged in manufacturing, may contract privately with the occupant thereof with regard thereto, and may convey and dispose of the same at private sale to such person, firm or corporation so occupying and using the same at and for such consideration as the governing authorities may deem proper under the circumstances.

Any municipality which holds title to property, real, personal, or mixed, which was not purchased with public funds and which is not used for governmental purposes, is hereby authorized to lease same at and for such consideration as the governing authorities may deem proper for a period or periods not to exceed seventy-five years, and may contract with private individuals, firms, or corporations with respect to the use and development thereof.

Any municipality of this state, in or near which a state university, or other state supported four-year college, is now or may hereafter be located, which owns a museum, the property on which it is situated, and/or other property, all of which was acquired by donation or without the use of public funds, may, in the discretion of its governing authorities, convey by gift or otherwise such museum and such property, or any part of it, to such state university, or other state supported four-year college, located in or near such municipality.



§ 21-37-55 - Conveyance of land in slum, blighted or urban renewal areas to urban renewal agencies by certain municipalities

(1) A municipality with a population of one hundred thousand (100,000) or more according to the latest federal decennial census, may convey to its urban renewal agency, for a nominal price, land in a slum area, blighted area or urban renewal area to which it holds title.

(2) As used in this section:

(a) "Urban renewal agency" means an urban renewal agency created under Section 43-35-33.

(b) "Slum area," "blighted area" and "urban renewal area" have the meaning ascribed to such terms in Section 43-35-3.






Chapter 38 - ACQUISITION OR LEASE OF REAL PROPERTY FROM FEDERAL GOVERNMENT FOR PARKS, RECREATION, AND TOURISM

§ 21-38-1 - Purpose

The purpose of this chapter is to promote the general welfare and economic development by empowering certain municipalities to (a) acquire or lease real property, whether located within or outside the corporate boundaries of such municipality, from the United States, (b) develop and use such real property, and (c) incorporate such real property. The provisions of this chapter are and shall be construed to be independent of, an alternative to and in addition to all existing laws of the state governing the authority of municipalities.



§ 21-38-3 - Definitions

As used in this chapter, the following words shall have the meanings ascribed herein unless the context clearly requires otherwise:

(a) "Municipality" means any municipality located in a county in which Sardis Lake is located, in which Mississippi Highway 6 and Interstate Highway 55 intersect and having a population of five thousand (5,000) or less according to the 1990 federal decennial census.

(b) "Sardis Lake" means that certain flood control reservoir and adjacent real property in Lafayette and Panola Counties owned by the United States and operated and managed by the Department of the Army through its Corps of Engineers on March 8, 1999.

(c) The "United States" means the United States Government and the United States Department of the Army, acting by and through its Corps of Engineers, and any other agency, department or commission of the United States owning or having jurisdiction or authority, or both, over Sardis Lake or matters relating thereto.



§ 21-38-5 - Municipality authorized to enter into agreement, contract, or lease with United States

(1) Any municipality may enter into and accomplish any agreement, contract, lease or other arrangement with the United States whereby the municipality may acquire or lease real property, whether located within or outside the corporate boundaries of such municipality, for the purpose of developing and promoting parks, tourism and recreational facilities of all types, including without limitation marinas, restaurants, hotels, conference centers, golf courses, lakes, nature trails, campgrounds and similar facilities and supporting infrastructure; and the purposes set forth in any such agreement, contract, lease or other arrangement and the uses described therein of such real property shall be proper municipal purposes for such municipality.

(2) Any municipality that acquires or leases real property from the United States under subsection (1) of this section may (a) lease and sublease, and grant rights to use, easements and rights-of-way over and across, any part or all of such real property for such consideration and upon such terms and conditions as the municipality may deem appropriate for a period or periods not to exceed seventy-five (75) years, and (b) enter into and accomplish agreements, contracts, leases and subleases, and other arrangements with private individuals, firms or corporations with respect to the use and development of such real property.

(3) Any municipality that leases or subleases or grants rights to use, easements or rights-of-way over and across real property acquired or leased from the United States under subsection (1) of this section may utilize all revenues received from the rental or use of such real property or the granting of such rights, or received as a result of any term or condition in an agreement, contract, lease, sublease or other arrangement relating to such real property, for all proper municipal purposes.



§ 21-38-7 - Incorporation of property located outside corporate boundaries

Any municipality that acquires or leases real property from the United States under this chapter, if such real property is located outside the corporate boundaries of such municipality, may incorporate such real property into its corporate boundaries by ordinance adopted for such purpose if such real property is located within the same county as the municipality, regardless of whether the real property is adjacent or contiguous to the existing corporate boundaries of such municipality.



§ 21-38-9 - Required provisions in ordinance of incorporation

Any ordinance to incorporate real property into the corporate boundaries of a municipality under this chapter shall include the following provisions and shall be effective as follows:

(a) The ordinance shall accurately describe the metes and bounds of the real property to be incorporated, and only real property acquired or leased from the United States under this chapter shall be subject to such incorporation.

(b) If the United States retains ownership of the real property to be incorporated by the municipality, the United States must consent to the incorporation and a written statement of such consent must be cited and included in the ordinance.

(c) The ordinance shall provide that it will not become effective until publication thereof shall have been made once each week for three (3) consecutive weeks in a newspaper, or newspapers, published or having a general circulation in the county in which the municipality and the real property to be incorporated are located.

(d) Subject only to the limitations of this chapter, the ordinance shall become effective upon the effective date fixed therein.



§ 21-38-11 - Appeal by aggrieved persons

Any person aggrieved by a municipal ordinance adopted under this chapter may appeal to the circuit court of the county in which the principal office of the municipality is located in the manner provided for appeals of judgments or decisions of municipal authorities as set forth in Section 11-51-75, Mississippi Code of 1972.



§ 21-38-13 - Certified copy of ordinance of incorporation to be forwarded to Secretary of State

Whenever the corporate boundaries of a municipality shall be enlarged under this chapter, the municipality shall, within thirty (30) days after the effective date of such ordinance, if no appeal is taken therefrom, forward to the Secretary of State a certified copy of such ordinance, which shall be filed in the Office of the Secretary of State and shall remain a permanent record thereof. If an appeal is taken from such ordinance and the ordinance is affirmed, then the certified copy thereof shall be forwarded to the Secretary of State within ten (10) days after receipt of the mandate from the court notifying the municipality of such affirmance.



§ 21-38-15 - Recordation of map or plat of boundaries

Whenever the corporate boundaries of a municipality shall be enlarged under this chapter, the municipality shall furnish to the chancery clerk of the county in which the municipality is located a map or plat of the boundaries of the municipality as altered. The map or plat shall be recorded in the official plat book of the county.






Chapter 39 - CONTRACTS AND CLAIMS

§ 21-39-3 - Letting of contracts for publication of proceedings, ordinances, etc

In municipalities in which there is more than one newspaper qualified to publish legal notices, the governing authorities of such municipality shall enter into a contract for the publication of its proceedings, ordinances, resolutions, and other notices required to be published only after inviting competitive bids from such newspapers. Such contracts shall be let to the lowest bidder among them for a period of not more than twelve months from the date of such contract. It shall not be necessary, however, that the governing authorities of such municipality advertise its intention to accept such competitive bids but it shall be sufficient if notice thereof in writing be given to all of such newspapers by mail or delivery at least five days prior to the date on which said bids will be received, which said notice shall specify the date on which such bids will be received.



§ 21-39-5 - Records and payment of claims in all municipalities

The clerk of the municipality shall open and keep a regular set of records, as prescribed by the State Auditor, as the head of the State Department of Audit, or the director thereof, appointed by him, as designated and defined in Title 7, Chapter 7, of the Mississippi Code of 1972, or any office or officers hereafter designated to replace or perform the duties imposed by said chapter, subject always to inspection within office hours by any citizen desiring to inspect the same. Said records shall contain accounts, under headings, corresponding with the several headings of the budget, so that the expenditures under each head may be at once known. Such records shall be paid for out of the general municipal fund, upon the order of the proper municipal authorities. Said clerk shall also mark filed, as of the date of presentation of same, each and every claim against said municipality. He shall number the same in regular consecutive order, shall file and keep the same in like manner, and shall safely preserve the same as records of his office.

Each year's records shall be kept separate and begin with a new number each year, and run in regular order.

In issuing any warrant under order of the governing authorities of the municipality to pay any one of said claims so numbered and kept, said clerk shall enter the number of the claim in the body of the warrant so that the claim may be easily found, and so that possible duplication may be avoided. The governing authorities of the municipality shall designate on each allowance of a claim against the municipality the fund out of which same shall be paid, and to what account the sums shall be charged in said records. Each allowance shall have the number of the claim noted in the minutes of said governing authorities.

For failure to perform any duty herein required, said clerk shall be subject to suit on his bond for any damage which the municipality may sustain by reason of such failure. Such suit, or suits, shall be brought by the city attorney or by any attorney designated and empowered to do so by the proper governing authorities of such municipality.



§ 21-39-7 - Docket of claims in municipalities having a population of more than two thousand

In all municipalities having a population of more than two thousand (2,000), according to the latest federal census, and in other municipalities where the governing authorities should so elect, it shall be the duty of the clerk of the municipality to keep as a record in his office a record to be styled "Docket of Claims," in which he shall enter all demands, claims and accounts against the municipality presented to him during the month. Said docket shall provide space for the name of the claimant, the number of the claim, the amount of the claim, and on what account. All demands, claims and accounts allowed against the municipality shall be preserved by the clerk as a permanent record, and shall be numbered in such a manner as to relate to the warrants to be issued therefor, and the said warrant issued in payment of such claim shall carry on its face a reference to the number of the claim for which the said warrant is issued in payment. No order for the payment or expenditures of any funds of such municipality in payment of any indebtedness thereof shall be made in municipalities having a claim docket unless such claim is filed as herein provided. However, this provision shall not be applicable to the salaries or other compensation of officers or employees of such municipality where the amount of such salary or other compensation shall have been previously fixed by the governing authorities of the municipality in its approval of the payroll or payrolls on which the same appears, and in case of such allowance, it will be sufficient to enter on the claims docket the total of such payroll, followed by reference to the said payroll upon which such allowance may be found.



§ 21-39-9 - Disposition of claims

At each regular meeting of the governing authorities of the municipality the claims docket shall be called and all claims then on file not previously paid shall be paid by the governing authorities in the order in which they were entered on the docket.

The processing of claims by the governing authority of the municipality shall be subject to the provisions of Sections 31-7-301, 31-7-305, 31-7-309, 31-7-311 and 31-7-313.



§ 21-39-11 - Appeals

Any person aggrieved by any order of the governing authorities of any municipality, with reference to the order in which claims are allowed and paid, shall have the right of appeal to the circuit court of the county in which the municipality is situated as provided by Section 11-51-75, except that an appeal from an order, or any other action of the governing authorities of the municipality, especially preferring payment of one allowed claim over another allowed claim shall operate as a supersedeas and prevent the payment of the claim then allowed until the matter is finally determined on the appeal.



§ 21-39-13 - Issuance of warrants or checks; assignment thereof

(1) (a) The clerk of the municipality shall draw all warrants or checks for claims and accounts allowed and approved by the governing authorities. Except as provided in subsections (b) and (c), the warrants or checks shall be signed by the mayor or a majority of the members of the board of aldermen in any municipality operating under a mayor-alderman form of government, and attested by the clerk, and to which there shall be affixed the seal of the municipality. The governing authorities of any municipality may adopt the use of a standard check signing machine to be used in lieu of the manual signing of warrants or checks under such terms and conditions as the governing authorities shall deem meet and proper for the protection of the interest of the municipality.

(b) A municipality may authorize a municipally owned utility to make early payments to its electricity suppliers for the purpose of receiving early payment discounts from such distributors.

(c) The governing authorities of a municipality may authorize the clerk of the municipality to issue a warrant or check for the purpose of immediately refunding to a customer of the municipally owned utility his or her deposit for municipal utility services after the municipal utility has determined that payment for all services and any other obligations which the customer may have incurred in regard to the municipal utility has been made.

(2) Every warrant or check drawn on the treasury shall express on its face to whom issued and for what purpose allowed, and the ordinance authorizing its issuance shall be cited, by minute book and page, in or upon it.

(3) All such warrants or checks shall be drawn against the proper fund in the municipality from which such allowed claims shall be paid, and all such warrants or checks shall be drawn in the order of their allowance. No warrant or check shall be signed, removed from the warrant book or checkbook or delivered by the clerk until there is sufficient money in the fund upon which it is drawn to pay the same and all prior unpaid warrants or checks drawn upon that fund, whether delivered or not.

(4) The owner of any claim against a municipality, either before or after allowance, may transfer same by assignment, and the holder of such assignment shall be entitled to receive the warrant or check therefor at the proper time by presenting such assignment to the clerk at any time before the delivery of the warrant or check to the original claimant.



§ 21-39-15 - Penalty for unauthorized claim or appropriation

If any member of the governing body of a municipality shall knowingly vote for the payment of any claim not authorized by law, he shall be subject to indictment and, upon conviction, be fined by a sum not exceeding double the amount of such unlawful claim or appropriation, or by imprisonment in the county jail for not more than three months, or by both such fine and imprisonment.



§ 21-39-17 - Penalty for wrongfully issuing, signing or attesting warrant

All expenditures of money from the treasury of any municipality for any purpose whatsoever shall be in pursuance of the allowance of a claim as hereinbefore specified in Section 21-39-9, or in pursuance of a specific appropriation made by order, which such appropriation shall be specific as to each separate expenditure in so far as may be practical. If the mayor, clerk, or any other person shall wilfully or feloniously issue, sign or attest any warrant for the expenditure of money from the municipal treasury when such expenditure is not authorized by an order entered on the minutes of such municipality, then such person shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than five hundred dollars, or by imprisonment in the county jail for not more than six months, or by both such fine and imprisonment, in the discretion of the court. In addition such person shall, upon conviction, automatically be removed from his office.



§ 21-39-19 - Duties of depository or treasurer

The depository of the municipality, or the clerk as ex-officio treasurer where there is no depository, shall receive, safely keep, and pay out all moneys belonging to the municipality according to law. The depository or clerk shall keep correct and accurate accounts of all receipts and disbursements, and shall make a written report to the governing authorities, at each regular meeting, of the finances of the municipality. The depository or clerk shall perform such other duties as may be prescribed by ordinance. The funds of the municipality shall be paid out only by virtue of an order or ordinance duly spread on the minutes of such municipality.



§ 21-39-21 - Disposition of lost, stolen, abandoned or misplaced personal property

The governing authorities of any municipality, upon the receipt or recovery of any lost, stolen, abandoned or misplaced personal property by the marshal, police or other officers of such municipality, shall cause to be posted, in three (3) public places in the municipality, notice that such property has been received or recovered. Such notice shall contain an accurate and detailed description of such property and, if the governing authorities are advised as to who owns such property, a copy of such notice shall be mailed to such person or persons in addition to being posted as herein required. The owner of such property may recover the same by filing a claim with the governing authorities of the municipality and establishing his right thereto. The governing authorities may require bond of the person claiming the property before delivering same to him. Parties having adverse claims to said property may proceed according to law as now provided by statutes.

If no person claims the property within one hundred twenty (120) days from the date the notice provided for above is given, the governing authorities of the municipality shall cause the same to be sold at public auction to the highest bidder for cash after first posting notice of such sale in three (3) public places in the municipality at least ten (10) days preceding the date of such sale. The notice shall contain a detailed and accurate description of the property to be sold and shall be addressed to the unknown owners or other persons interested in the property to be sold. The notice shall also set forth the date, time and place such sale is to be conducted and shall designate the person who is to make the sale, which person shall be some official designated by the governing authorities of the municipality.

However, lost, stolen, abandoned or misplaced motor vehicles and bicycles may be sold in the manner provided in the preceding paragraph after the expiration of ninety (90) days from their receipt or recovery by the officers of a municipality.

The person or officer designated and making the sale of such property shall promptly upon completion of the sale deliver to the clerk of the municipality a copy of the notice authorizing the sale, a list of the property sold, the amount paid for each item, the person to whom each item was sold, and all monies received from such sale, whereupon, the clerk shall deposit the monies in the general fund of the municipality and shall file the information concerning the sale among the other records of his office.

If, within ninety (90) days after date of the sale provided for above, any person claims to be the owner of the property sold, the governing authorities shall, upon satisfactory proof of ownership, pay to such person the amount for which such property was sold, and the governing authorities of the municipality may require of such person a bond in such cases as they may deem advisable. No action shall be maintained against a municipality or any of its officers or employees or the purchaser at the sale for any property sold hereunder or the proceeds therefrom after the expiration of ninety (90) days from the date of the sale as herein authorized.

A municipality may deduct wrecker and storage fees, not to exceed Five Hundred Dollars ($ 500.00), from the amount returned to the owner after the sale of property by the municipality. However, a municipality may not deduct wrecker and storage fees from the amount returned to the owner if the owner can prove the property was stolen and notifies the municipality.



§ 21-39-23 - Applicability of particular sections

The provisions of Sections 21-39-1, 21-39-3, 21-39-7 through 21-39-19, shall be applicable to all municipalities of this state, whether operating under a code charter, special charter, or the commission form of government, except in cases of conflict between the provisions of such sections and the provisions of the special charter of a municipality, or the law governing the commission form of government, in which cases of conflict the provisions of the special charter or the statutes relative to the commission form of government shall control.



§ 21-39-27 - Municipalities authorized to obtain credit cards for official travel by members of governing authority and municipal employees

(1) The governing authority of any municipality may acquire one or more credit cards which may be used by members of the governing authority and municipal employees to pay expenses incurred by them when traveling in or out of the state in the performance of their official duties. The municipal clerk shall maintain complete records of all credit card numbers and all receipts and other documents relating to the use of such credit cards.

(2) The members of the governing authority and municipal employees shall furnish receipts for the use of such credit cards each month to the municipal clerk who shall submit a written report monthly to the governing authority. The report shall include an itemized list of all expenditures and use of the credit cards for the month, and such expenditures may be allowed for payment by the municipality in the same manner as other items on the claims docket.

(3) The issuance of a credit card to a member of the governing authority or municipal employee under the provisions of this section does not authorize the member of the governing authority or municipal employee to use the credit card to make any expenditure that is not otherwise authorized by law. Any member of the governing authority or municipal employee who uses the credit card to make an expenditure that is not approved for payment by the governing authority shall be personally liable for the expenditure and shall reimburse the municipality.

The employee shall be subject to all interest and fees and other charges related to the collection of expenditures not approved by the governing authority.






Chapter 41 - SPECIAL IMPROVEMENTS

§ 21-41-1 - Special improvements authorized

Any municipality of this state may, by its governing authorities, cause the local improvements designated in Section 21-41-3 to be made, wholly or in part, at the cost of the property owners benefited thereby, by levying and collecting special assessments as provided in this chapter, and may finance such local improvements in the manner provided in this chapter.



§ 21-41-3 - Kind of improvements authorized

The following local improvements may be constructed hereunder, to wit:

(a) Streets, highways, boulevards, avenues, squares, lanes, alleys and parks, or any part thereof may be opened, reopened, widened, graded, regraded, paved, repaved, surfaced, resurfaced, and curbs and gutters may be constructed or reconstructed therein.

(b) Sidewalks may be graded, regraded and leveled, laid, relaid, paved, repaved, surfaced or resurfaced.

(c) Water mains, water connections, sanitary disposal systems, sanitary sewers, storm covers, and other surface drains or drainage systems may be laid, relaid, and constructed or reconstructed.

(d) A project for which a certificate of public convenience and necessity has been obtained by the municipality pursuant to the Regional Economic Development Act.



§ 21-41-5 - Resolution; notice of meeting to consider objections

When the governing authorities of any municipality shall determine to make any local or special improvement, the cost of which or any part thereof is to be assessed against the property benefited, they shall adopt a resolution declaring necessary the proposed improvement describing the nature and extent of the work, the general character of the material to be used, and the location and terminal points of the streets, highways, boulevards, avenues, squares, alleys or parks, or parts thereof, or clearly define the boundary of areas in which said improvements are to be made. In publishing said resolution declaring the work necessary, the plans and specifications of said work need not be published but may be referred to as being on file in the office of the city clerk or city engineer. The publication of the resolution may be made as provided in Section 21-17-19. Said resolution shall fix a date when the governing authorities of said municipality shall meet, which shall be not less than fifteen (15) days after the date of the first publication of the notice herein provided for, to hear any objections or remonstrances that may be made to said improvements. The notice herein provided for shall be published once each week for three (3) successive publications in a public newspaper having a general circulation in the municipality, and if no newspaper is published therein it shall be sufficient to post said notice in three (3) public places of the municipality for not less than fifteen (15) days before said meeting, one which shall be posted at the town or city hall of said municipality. Moreover, the clerk of the municipality shall send a copy of the notice, by certified mail, postage prepaid, within five (5) days after the first publication of the notice herein provided for, to the last-known address of owners of property affected by the resolution. However, failure of the clerk to mail such notice or failure of the owner to receive such notice shall not invalidate any proceeding in this chapter, where such notice has been published as provided herein. Notice declaring the work necessary shall be notice to the property owners that the work has been declared necessary.

If the governing authorities of a municipality desire to make any special or local improvement under the Regional Economic Development Act, the governing authorities also shall comply with any requirements provided therein.



§ 21-41-7 - Meeting to consider objections to proposed improvement

At said meeting provided for by Section 21-41-5, or at a time and place to which same may be adjourned, any person aggrieved may appear in person, by attorney or by petition, and may object to or protest against said improvement or any part thereof. The governing authorities shall consider the objections and protests, if any, and may confirm, amend, modify or rescind the resolution of necessity, and shall determine whether said improvement shall be made and how the cost thereof shall be paid. The determination of such governing authorities shall be final and conclusive. However, if a majority of property owners owning more than fifty per cent of the front footage of the property involved and actually residing on property owned by them and included within that part of any street, avenue, or the like, ordered to be specially improved, or otherwise actually occupying property owned by them and included within that area shall file a protest, then the improvement shall not be made.



§ 21-41-9 - Whole or part of cost of improvement may be charged against property benefited

The resolution determining to proceed with the said improvement may direct that the cost and expense of the improvements authorized, or such part as the governing authorities shall fix, shall be a charge upon the property benefited. In said resolution the governing authorities shall direct that the whole or such part of the cost and expense thereof, as they shall fix, shall be assessed against the property abutting upon the improvement, according to the frontage thereof, in the following manner: by taking the number of front feet improved and dividing the total cost of the whole improvement thereby and multiplying the quotient by the number of front feet contained in such abutting lot or pieces of ground; the result shall be assessed by the governing authorities as the amount of the special tax to be assessed against each lot or piece of ground, except that the entire cost of improvements as to sidewalks, curbs, and gutters shall be assessed against the property on which said improvements or any of them abut for its entire frontage only.

In the case of water mains, water connections, sanitary sewers or sanitary disposal systems, the said resolution shall provide that the entire cost thereof, or so much of the same as the governing authorities of the municipality shall fix, shall be assessed against either the property benefited or the property on which each such improvement is located, without regard to the front footage of such improvement.

Alternatively, in the case of sanitary sewers and sanitary disposal systems, the said resolution may define the entire area to be benefited by the improvement, and may direct that the cost to be assessed against each lot or parcel of land shall be determined by dividing the entire cost thereof by the total number of front feet fronting on all the streets embraced within said improvement area, and multiplying the quotient by the number of feet of street frontage in any particular lot or parcel of land. The result thereof shall be assessed by the governing authorities as the amount of special tax against each lot or piece of ground for the owner's part of the cost of the entire improvement.

In the case of storm sewers and surface drains or drainage systems, the said resolution shall clearly define the area to be benefited by the improvement contemplated, and shall determine that the cost of the improvement to be assessed against each lot or parcel of land within said area shall be determined by dividing the entire cost of the improvement by the total number of square feet in the area defined, and multiplying the quotient by the number of square feet contained in any particular lot or parcel of land within said area. The result thereof shall be assessed by the governing authorities as the amount of special tax against each lot or piece of ground as the owner's part of the cost of the entire improvement. However, if a majority of the property owners owning more than fifty percent (50%) of the property involved and determined to be benefited by the contemplated improvement shall file a protest, then such improvement shall not be made.

If there be a steam, electric or other railroad track, or tracks, on any street, highway, or other public thoroughfare improved, paved, or repaved, under the provision of this chapter, the cost of such improvement between the tracks, and the rails of the tracks, and in case there be two (2) or more tracks, the space between such tracks and eighteen (18) inches on each side thereof, including switches and turnouts, shall be paid by the owner of the railroad and shall be assessed to and form a lien on said railroad and all the property connected therewith including power plant, wire, poles, and the like, if said railroad be operated by electricity. In the event storm or other sewers are constructed under the provisions of this chapter, which drain the streets or other public thoroughfares and rights-of-way, in which a steam, electric or other railroad has been constructed, there shall be assessed against such railroad a fair and just proportion of the cost of the construction of such sewer, to be determined by the governing authorities of such municipality, and such assessment shall be a lien upon the said railroad. However, nothing herein contained shall affect the right or power of the governing authorities of the municipality to require the owner of such railroad to repair or reconstruct its tracks or the pavement between the same and on either side thereof under any franchise granted to such owner or its predecessors in title, or under any contract made with such owner or its predecessors in title.



§ 21-41-11 - What is to be deemed part of cost

The governing authorities of such municipality shall have power to pay out of their general fund, or out of any special fund that may be provided for that purpose, such portion of the cost of the proposed improvement as they may deem proper. Interest accrued while an improvement is under construction, and for six (6) months thereafter, together with interest on interim financing authorized by Section 21-41-45 allocable on a pro rata basis to each such improvement, shall be deemed part of the cost thereof. Actual engineering and inspection costs, properly chargeable to any improvement, shall be deemed a part of the cost of the improvement. All costs for the issuance of the bonds hereinafter provided for shall be deemed part of the cost of the improvement.



§ 21-41-13 - Assessment roll; assessment book; notice of meeting to consider objections

Upon the completion of any improvement authorized by this chapter, the governing authorities shall ascertain and determine the cost of the improvement and declare the same by resolution. Upon said completion the governing authorities shall cause to be prepared a roll or list to be called the "assessment roll" showing the names of the property owners, and, opposite each name a description of each parcel of land. Such roll shall be entered in a well-bound book prepared for that purpose, which shall contain appropriate columns in which payments may be credited. Said book shall be known as "assessment book for local improvements." It shall be a public record and the entry therein of any assessment shall be and constitute notice to the public of the lien against the land so assessed, and no other record or notice thereof shall be necessary to any person or corporation for that purpose. No error, omission or mistake in regard to the name of the owner shall be held to invalidate any assessment. After the completion of the said assessment roll it shall be delivered to the clerk of the municipality, or to the officer performing the duties of such clerk, who shall thereupon give a notice by publication in some newspaper published in said municipality that the assessment roll (for that piece of local improvement made) has been delivered to him and is open for inspection at his office, and that at a time and place therein mentioned, not less than fifteen days from the date of the first publication, the governing authorities of said municipality will meet to hear and determine any objections or defense.



§ 21-41-15 - Determination of final assessments

Assessments shall be made and apportioned in the manner fixed by the resolution of the governing authorities determining to proceed with the improvement. The owner of any property assessed for an improvement, or any party having an interest therein, may appear at the time and place fixed for the hearing and determining of any objections or defense, and object to the proposed assessment against the property or to the amount thereof. The governing authorities of the municipality shall hear and determine all objections and protests to the proposed assessment, under such reasonable rules and regulations as they may adopt. At such meeting, or at any adjournment thereof, the governing authorities may alter, change or correct any assessment; however, no assessment shall be increased without notice to the owner of the property. The governing authorities shall, by resolution, approve and confirm all assessments as finally fixed and adjusted at the said hearing, and said assessments shall, from the date of such confirmation, constitute a lien upon the respective lots or parcels of lands and other real property upon which they are levied, superior to all other liens except those for state and county taxes. All persons who fail to object to the proposed assessments, in the manner herein provided shall be deemed to have consented to and approved the same. Any property owner aggrieved by the decision of the governing authorities may appeal to the circuit court.



§ 21-41-17 - Method of payment of assessments

All special assessments levied under the provisions of this chapter, unless otherwise provided by the governing authorities, shall become due and shall be paid to the treasurer of the municipality, (or to the officer performing the duties of such treasurer) in full within ninety (90) days from the date of confirmation thereof. However, the governing authorities of the municipality may by resolution confer upon the property owners who admit the legality of the assessment the privilege of paying the assessment in not exceeding twenty (20) equal installments with interest from the date of the confirmation at the same rate as that fixed in the bonds issued to raise money to pay the cost of the said improvements, which is to be paid in whole or in part by the owners of property abutting to the proposed improvements. Any property owner who shall not have taken an appeal from the assessment, shall, upon failure to pay said assessment in full within ninety (90) days from the date of confirmation, be deemed to have elected to pay said assessment in installments as herein provided, and he shall be deemed to have admitted the legality of the assessment and shall thereby waive all right to contest the validity thereof. The installments of said assessment shall be due and payable at the same time that the annual municipal tax becomes due and payable commencing with the first municipal tax levy, which is payable after the expiration of ninety days from the date of confirmation of the assessment.



§ 21-41-19 - Certification and collection of assessment; interest thereon

The governing authorities shall annually certify to the tax collector, or other officer charged with the duty of collecting taxes in the municipality, the annual installment of assessment due from each tract of land against which an assessment has been levied, together with the amount of the interest upon all unpaid installments at the same rate as that fixed in the bonds issued to raise money to pay the cost of the said improvements, which is to be paid in whole or in part by the owners of property abutting to the proposed improvements. In the event no bonds are issued to raise money to pay the cost of the said improvements, which is to be paid in whole or in part by the owners of property abutting to the proposed improvements, then the said assessments shall bear a rate of interest not to exceed six per centum per annum, and shall be fixed by the governing authorities of the municipality making such improvements at the time when the said assessments are made final. In the event any municipality has made assessments for special improvements authorized by law and there are special improvement bonds outstanding which are paid by special assessments levied against property abutting the streets so improved, the governing authorities of such municipality shall change the interest on such assessments to equal the rate of interest fixed in such bonds and such change shall become effective on the date the governing authorities take such action and shall not be retroactive. Any property owner who has elected to pay his assessment in installments shall have the right at any time to pay the balance of the assessment against his property in full, but in so doing he shall be required to pay all interest which would have accrued thereon had same not been paid until its maturity.

The collector shall thereupon enter upon the annual tax roll of the municipality, in a separate column, the amount of the installment and interest to be collected from each tract of land assessed, and said collector shall collect said installment, together with the interest upon all unpaid installments, together with, and at the same time he collects the annual municipal tax.



§ 21-41-21 - Noting of payments

The treasurer shall immediately report to the clerk of the municipality, or to the officer performing the duties of such clerk, any assessment paid in full. The collector shall annually report to the clerk of the municipality, or to the officer performing the duties of such clerk, the installments paid in that year. The clerk of the municipality, or the officer performing the duties of such clerk, shall note such payments on the "assessment book for local improvements." When an assessment is paid in full, or upon the payment of the last installment thereof, the clerk shall note on said "assessment book for local improvements" opposite the assessment, "paid in full." Upon the payment of each installment an appropriate note thereof shall be made opposite such assessment on said book, so that the amount of the assessment against any property assessed under the provisions of this chapter, which remains a lien upon said property may be determined by reference to the "assessment book for local improvements."



§ 21-41-25 - Assessments to be enforced and collected as are other taxes

All assessments levied under the provisions of this chapter shall be enforced in the same manner in which the payment of other taxes in said municipality is enforced, and all statutes regulating the collection of other taxes in said municipality shall apply to the enforcement and collection of the assessments levied under the provisions of this chapter.



§ 21-41-27 - Delinquencies

All assessments levied under the provisions of this chapter and the annual installments thereof shall become delinquent at the same time municipal ad valorem taxes become delinquent. Delinquent installments shall be collected in the same manner and at the same time delinquent ad valorem taxes are collected. Said delinquent installments shall bear the same penalties as those provided for delinquent taxes, and the penalties shall be upon the installment, or installments then delinquent. When any installment of the assessment shall become delinquent, if the property is sold for the non-payment of said delinquent installment, it shall be sold in the manner that property is sold for the non-payment of delinquent ad valorem taxes.



§ 21-41-29 - Redemption in whole

The owner of property sold for delinquent assessments, or any other party interested in said property, shall have the right to redeem, upon the payment of the principal amount of the installment or installments then delinquent, and the penalties on such delinquent installment or installments as provided for delinquent taxes. Failure to redeem within two years shall vest the title in the purchaser at said sale, subject to the lien of any and all unmatured installments. Such redemption shall not discharge said property from the lien of unmatured assessments levied thereon, and said property shall remain subject to such lien as if no sale thereof had been made.



§ 21-41-31 - Redemption in part

If there exists upon a portion of a tract of land sold for delinquent assessments, a lien either of a deed of trust or mortgage of any kind, or if a portion of a tract of land sold for said delinquent assessments is owned by one who does not own the entire portion sold, then, subject to the provisions herein stated, the mortgagee or holder of the notes secured by such deed of trust, or the owner of such portion, or any person interested in such real estate, may redeem that portion of the land so sold in solido, upon which portion such mortgagee or owner of notes, or owner of less than the whole of the real estate is interested, in the following manner, to-wit:

Such mortgagee, or owner of notes secured by deed of trust, owner, or other person interested, may apply in writing to the municipal clerk within the time provided by law for redemption from sale of taxes to be permitted to redeem such portion of such entire tract so sold in solido in which he is interested. Upon the application being filed with him, it shall be the duty of the municipal clerk to give ten days' notice in writing of such application by registered mail to the last known post office address, with return receipt requested, to the owner and to the purchaser at the tax sale, and to all persons holding mortgages or other liens of record on the land so sold in solido, or any part thereof, which notice shall designate a time not less than ten days from the mailing thereof when the governing authorities of the municipality shall hear and perform the duties hereinafter provided for. The clerk shall enter on the record of such tax sale notations giving the date when such notices were mailed, and the names and post office addresses of persons to whom mailed. On the date named for such hearing the governing authorities shall make such investigation as they may deem necessary to ascertain the relative value which that portion of land on which the lien of such mortgage or deed of trust is held by the applicant, or of which said applicant may be the owner, or otherwise interested, bears to the value of the entire land sold in solido for special assessment, and whether or not that portion not sought to be redeemed will remain adequate security for any assessment thereon. Should the governing authorities of the municipality determine from such investigation that that portion not sought to be redeemed will be adequate security and the interest of the municipality not adversely affected by permitting less than the whole to be redeemed, then they shall so adjudicate and fix and determine the amount of special improvement assessments which should be applied to each separate portion. The mortgagee or holder of the deed of trust, or owner, or any person interested in such real estate, shall thereupon be entitled to redeem that part of the land so sold by payment of the sum fixed thereon by such governing authorities, regardless of the amount of the purchaser's bid at the tax sale, with its proportionate part calculated as above provided of all costs, damages and interest consequent upon the sale, and also all subsequent instalments which have accrued prior to the date of said redemption, together with all municipal ad valorem taxes that have accrued upon that portion of said land being redeemed, apportioned in the manner hereinabove provided, and together with interest thereon at the rate of one per centum per month, or any fractional part thereof, from the dates such installments and taxes shall have accrued. If the sale was made to an individual purchaser, the municipality shall upon such redemption, refund to the purchaser the proportionate amount because of said redemption, which shall in nowise affect the purchaser's rights in so far as that portion which was not redeemed is concerned. Likewise, upon such redemption of less than the whole, in case of sale to the municipality, the municipality's rights in so far as that portion not redeemed are concerned, shall not be in anywise affected.

The decision of the governing authorities as to the right to redeem less than the whole shall be final. Any aggrieved party shall have the right to appeal as in other cases.



§ 21-41-33 - Change or division of assessment

If, after the original assessment shall have been made, a portion of any lot or parcel of land which is assessed in solido, shall have changed ownership so that no one person is the owner of the entire lot or parcel of land so assessed in solido, then any such owner, or other party interested therein, may apply to the municipal authorities for a change or division of the assessment. Such application shall be in writing, filed with the municipal clerk, and the same notice and procedure shall be had thereon as is provided for the redemption of less than the whole when sold for delinquent installments. If the governing authorities are satisfied from their investigation that the land in each instance will be adequate security for the assessment placed thereon, and that the rights of the municipality will be in no wise injuriously affected, they may by appropriate order change or divide the assessments according to the ownership of the land so assessed.

The decision of the governing authorities as to the right to change or divide assessments shall be final. Any aggrieved party shall have the right to appeal as in other cases.



§ 21-41-35 - Correction of imperfect assessments

If any special assessment made pursuant to this chapter or attempted to be made in accordance with or by virtue of the authority conferred in any other law heretofore in force, to defray the whole or any part of the expense of any local improvement, shall be, either in whole or in part, annulled, vacated or set aside by the judgment of any court, or if the governing authorities of a municipality shall be satisfied that such assessment is so irregular or defective that the same cannot be enforced, or if the governing authorities shall have omitted to make such assessment when it might have done so, the governing authorities of the municipality are hereby authorized to take all steps to cause a new assessment for the whole or any part of any improvement, or against any property benefited by any improvement, following as near as may be the provisions of this chapter. In case such second assessment shall likewise be abrogated as above provided, the governing authorities may make other assessments, until a valid assessment shall be made.



§ 21-41-37 - Correction of errors or irregularities in estimate of cost

If any municipality in this state, including those operating under a special charter, having the power to construct or cause to be made improvements consisting of grading, paving, graveling or any other form of improvement to its streets, avenues, alleys, sidewalks, gutters, sewerage or drainage, has levied or assessed or charged the cost thereof against the property abutting thereon and to the owners thereof, and has paid such cost and has not been paid therefor in full, and if in the judgment of the governing authorities of said municipalities, errors or irregularities have occurred in the assessing or computing of such cost, then such municipality is hereby authorized and empowered to ascertain the cost thereof and to add thereto accrued and unpaid interest, and to declare the same by resolution, and to correct errors or irregularities in said former assessment or assessments accordingly. In no event, however, shall the principal amount thereof, exclusive of interest, be increased.

When such errors or irregularities have been corrected, the assessment or assessments so made, and all steps and proceedings leading up thereto or precedent thereto are hereby confirmed and validated for all purposes and against all persons, and said assessment or assessments shall be in lieu of the assessment or assessments in which said errors or irregularities have been made or occurred. Such further proceedings may be had thereon to provide for and fix a lien on said property to secure the payment of said assessment or assessments, and for enforcing the collection thereof, and otherwise, in the same manner as is provided in this chapter, when valid assessments have been made that are not erroneous or irregular.

All orders, resolutions, ordinances, and proceedings relative to sidewalk, curb, or gutter improvements heretofore passed and adopted by any such municipality or its governing authorities, are hereby in all things made valid and binding regardless of defects or omissions or informalities or the failure to comply with any law or part of law relative thereto.

If and when it shall have been determined by said governing authorities that an over-assessment shall have been made against such person or property, such governing authorities are hereby authorized and empowered to give credit for or refund the amount of such excess.



§ 21-41-39 - Irregularity of proceeding shall not invalidate assessment

No omission, informality or irregularity in the proceedings in, or preliminary to, the making of any special assessment shall affect the validity of the same, where the assessment roll has been confirmed by the governing authorities. The assessment roll and the record thereof kept by the city clerk shall be competent and sufficient evidence that the assessment was duly levied and the assessment rolls duly made and adopted, and that all other proceedings incident to the adoption of said assessment roll were duly had, taken and performed as required by this chapter. However, no assessment shall be valid and legal unless the notice required by this chapter shall have been given.



§ 21-41-41 - Borrowing money to make improvements

The governing authorities of every municipality in the state, which have heretofore or may hereafter declare their intention of authorizing any of the special improvements enumerated in Section 21-41-3, the cost of which is to be paid in whole or in part by the owners of property abutting to the proposed improvement, are authorized, in their discretion, to borrow money for said proposed improvement, including that portion of the cost thereof which is to be paid by the municipality and is not assessed against the property benefited, and to issue negotiable notes, certificates of indebtedness or special street improvement bonds therefor.



§ 21-41-43 - Maturation and interest of obligations; special improvement bond fund

All obligations issued pursuant to Section 21-41-41 shall mature not longer than twenty (20) years from the date thereof, and shall be divided into approximately equal payments, with one (1) payment falling due each year. The obligations shall bear interest at a rate not exceeding that allowed in Section 75-17-101, payable annually or semiannually, and principal and interest on same shall be payable at such place within or without the state as may be designated by the issuing authorities at the time the obligations are issued. The full faith, credit and resources of the issuing municipality shall be pledged for the payment of the principal and interest on the obligations and the governing authorities of the municipality shall annually levy a tax on all taxable property in the municipality sufficient for such purposes, and where the obligations are issued for the purpose of making any of the special improvements set forth in this chapter, the cost of which is to be paid from assessments levied against the property abutting on the special improvement to be made under this chapter, the assessments shall also be pledged for the payment of the obligations. The funds derived from the taxes levied to pay the obligations shall be kept in a special fund to be known as the "Special Improvement Bond Fund," and shall be used only for the purpose of paying principal and interest on the obligations. All funds derived from special assessments levied against the property abutting on the special improvements shall likewise be placed into the Special Improvement Bond Fund and shall be used only for the purpose of paying principal and interest on the obligations. Any surplus funds may be invested as provided by law, and may be used to pay the obligations at or before maturity.



§ 21-41-45 - Obligations not to exceed cost of improvements; authorization and procedures for interim financing in anticipation of borrowing for local improvements

(1) The obligations so authorized by Section 21-41-41 may be issued at any time after the estimated cost of the special improvements shall have been ascertained by the governing authorities of the municipality, and the amount of indebtedness thereby incurred shall not exceed the estimated cost of such special improvements.

(2) Any municipality which determines by resolution to borrow money under the authority of Section 21-41-41 may obtain interim financing in anticipation of such borrowing for one (1) or more of the local improvements authorized by Section 21-41-3 at any time after the estimated cost of each such improvement to be so financed has been ascertained. Such interim financing may be upon such terms and conditions and may bear interest at such rate or rates as are agreed between the municipality and the party advancing the interim funds or the purchaser of the obligations evidencing such indebtedness; provided, however, the maximum rate of interest thereon shall not exceed that established in Section 75-17-101, Mississippi Code of 1972.

(3) Such interim financing shall be secured by and repaid from the proceeds of the permanent financing issued under this chapter and may be further secured by any earnings on the investment of the proceeds of the interim financing.

(4) The final maturity of such interim financing shall not exceed three (3) years after the completion date of any improvement being financed, as certified by the city engineer. Provided, however, that if the governing authorities of the municipality, after a good faith effort, determine by resolution that permanent financing under Section 21-41-41 cannot be obtained, the municipality may renew the interim financing for additional periods of six (6) months until such permanent financing can be obtained. The municipality may enter into agreements with one (1) or more lenders at any time obligating such lenders to provide renewal interim financing upon such terms and conditions as may be agreed by the municipality and the lenders.

(5) The same terms and conditions with respect to the giving of notice, presentation of petitions and holding of an election established in Sections 21-33-307 through 21-33-311, Mississippi Code of 1972, for the issuance of municipal bonds shall apply before a municipality may borrow money under the provisions of this section. Such borrowing shall be authorized by resolution of the governing authorities of the municipality and may be evidenced by a note or notes in negotiable form with coupons or fully-registered form without coupons. The indebtedness incurred hereunder shall not be considered when computing any limitation of indebtedness imposed by law on the municipality.

(6) Such borrowing, whether or not evidenced by a negotiable note or notes, may be placed or sold at public or private sale for such price, in such manner and at such time or times as may be determined by the governing authorities of the municipality. All expenses, premiums and commissions deemed necessary or advantageous in connection with the issuance thereof may be paid by the municipality.

(7) This section, without reference to any other statute, shall be deemed full and complete authority for the borrowing of such interim funds and the issuance of a note or notes to evidence such indebtedness, and shall be construed as an additional and alternative method therefor. None of the present restrictions, requirements, conditions or limitations of law applicable to the issuance or sale of bonds, notes or other obligations by municipalities shall apply to the borrowing of funds hereunder. No proceedings shall be required for the borrowing of such funds other than those provided for and required herein, and all powers necessary to be exercised in order to carry out the provisions hereof are hereby conferred.



§ 21-41-47 - Obligations excepted from the limitations of indebtedness

All bonds, notes or other obligations heretofore or hereafter issued by the municipalities of the state, for so much of the cost of the local improvements as shall have been or shall be assessed against property specially benefited by said improvements or shall have been paid for by said issuing municipality, shall be excepted from any limitations of indebtedness prescribed by the special charters of such municipalities or by any special or general law, and said bonds, notes or other obligations shall not be considered indebtedness of said municipalities in applying said limitations of indebtedness. It shall not be necessary for any municipality to secure the approval of its qualified electors to borrow the money or issue its obligations incurred in the doing of such local improvements, but such acts may be done without an election and without giving notice of intention to do so.



§ 21-41-49 - Refunding special assessment bonds

Where any municipality has issued bonds for special improvements, and special assessments have been levied to pay for said bonds, or wherein the municipality was to have paid a portion or all of said bonds under any special improvement law by which said bonds were issued, and said installments for special improvements have not been collected, or funds for the payment of said bonds are not on hand, such municipality is hereby authorized to issue refunding bonds in the manner provided by general law for the refunding of bonds by municipalities.



§ 21-41-51 - Method of publishing notice

Except as may be otherwise provided, where, by any provision of this chapter, notice is required to be given by publication, such publication made shall be in a newspaper published in the municipality, if there be one. If there be no newspaper published in the municipality, then such notice shall be posted for the prescribed period of time in at least five public places in the municipality, one of which shall be the city or town hall, or the place of meeting of the governing authorities, if there be no city or town hall.



§ 21-41-53 - Contracts for work to be let as other contracts for public work

All work upon the improvements authorized by Section 21-41-3, shall be undertaken and contracts therefor, if any, shall be let and awarded in the manner provided by the law or the charter of the municipality.






Chapter 43 - BUSINESS IMPROVEMENT DISTRICTS

GENERAL PROVISIONS

§ 21-43-1 - Power to impose tax on businesses in certain municipalities; purposes for which proceeds may be used

The governing authority of any municipality in a county bordering on the Gulf of Mexico having therein a family court, and the governing authority of any municipality in any county having a population in excess of thirty-eight thousand (38,000) according to the 1980 decennial census and bordering on the Mississippi River wherein United States Highways 61 and 84 intersect are authorized, in their discretion, to impose a tax on businesses within a parking and business improvement area which is in addition to the general business privilege license tax, and to use such proceeds for the following purposes:

(a) The acquisition, construction or maintenance of parking facilities for the benefit of the area.

(b) Decoration of any public place in the area.

(c) Promotion of public events which are to take place on or in public places in the area.

(d) Furnishing of music in any public place in the area.

(e) The general promotion of retail trade activities in the area.

(f) The construction and maintenance of air-conditioning facilities for the benefit of the area.



§ 21-43-3 - Definitions

"Parking and business improvement area" or "area" as used in this chapter shall mean an area designated as provided in this chapter.

"Business" as used in this chapter shall mean all types of business, including professions.



§ 21-43-5 - Advisory boards

The governing authority of any participating municipality shall appoint an advisory board consisting of five (5) members who shall serve at the pleasure of the appointing authority; such board members shall be professional businessmen within the affected area; and such board shall have the sole discretion as to how the revenue derived from the tax is to be used within the scope of the purposes as provided in Section 21-43-1.



§ 21-43-7 - Resolution of intention

A parking and business improvement area may be established whenever the governing authority of any municipality shall by resolution establish such an area. The resolution shall contain the following information:

(a) description of the boundaries of the proposed area;

(b) the time and place of a hearing to be held to consider establishment of an area;

(c) the proposed uses to which the additional revenue shall be put; and

(d) the initial rate of increase, or additional levy, of the license privilege tax, with a breakdown by class of business if such classification is to be used.



§ 21-43-9 - Notice of hearing

Notice of the hearing shall be given by:

(a) One (1) publication of the resolution of intention in a newspaper of general circulation in the municipality, which may be made as provided in Section 21-17-19;

(b) Mailing a complete copy of the resolution of intention to each business in the proposed or established area. Publication and mailing shall be completed at least ten (10) days prior to the time of the hearing.



§ 21-43-11 - Procedure at hearing

Whenever a hearing is held under this chapter, the governing authority of any municipality shall hear all protests and receive evidence for or against the proposed action; rule upon all protests which determination shall be final; and may continue the hearing from time to time. Proceedings shall terminate if protest is made by businesses in the proposed area which pay a majority of the taxes within the area under the general business privilege license tax.



§ 21-43-13 - Change of boundaries of proposed area

If the governing authority decides to change the boundaries of the proposed area, the hearing shall be continued to a time not less than fifteen (15) days after such decision and notice shall be given as provided in Section 21-43-9 stating the boundary amendments, but no resolution of intention is required.



§ 21-43-15 - Ordinance establishing area

If the governing authority, following the hearing, decides to establish the proposed area, it shall adopt an ordinance to that effect. This ordinance shall contain the following information:

(a) the number, date and title of the resolution of intention pursuant to which it was adopted;

(b) the time and place the hearing was held concerning the formation of such area;

(c) the description of the boundaries of such area;

(d) a statement that the businesses in the area established by the ordinance shall be subject to the provisions of the additional tax provided by this chapter;

(e) the initial rate of increase, or additional levy, of the privilege license tax to be imposed with a breakdown by classification of business, if such classification is used;

(f) a statement that a parking and business improvement area has been established; and

(g) the uses to which the additional revenue shall be put.



§ 21-43-17 - Classification of businesses for tax purposes; exemption of new businesses

For purposes of the additional tax to be imposed pursuant to this chapter, the governing authority may make a reasonable classification of businesses, giving consideration to various factors.

Businesses recently established in the area may be exempted from the tax imposed pursuant to this chapter for a period not exceeding one (1) year from the date they commenced business in the area.



§ 21-43-19 - Collection and use of tax; changes

(1) The collection of the tax imposed pursuant to this chapter shall be made at the same time and in the same manner as any other business privilege license tax.

(2) Changes may be made in the additional rate or levy or in the uses to which the additional revenue shall be put as specified in the ordinance establishing the area by ordinance adopted after a hearing before the governing authority.

The governing authority shall adopt a resolution of intention to change the additional rate or levy or the uses to which the additional revenue shall be put at least fifteen (15) days prior to the hearing required by this section. This resolution shall specify the proposed change and shall give the time and place of the hearing.

(3) The tax levied hereunder must be for the purposes specified in the ordinances and the proceeds shall not be used for any other purpose.



§ 21-43-21 - Disestablishment of area

The governing authority of any municipality may disestablish an area by ordinance after a hearing before such authority, and such authority shall adopt a resolution of intention to disestablish the area not less than fifteen (15) days prior to the hearing required by this section. The resolution shall state the time and place of the hearing.



§ 21-43-23 - Disposition of taxes or assets after disestablishment

Whenever an area has been disestablished, any remainder of taxes or acquired assets shall be subject to disposition as the advisory board shall determine.






BUSINESS IMPROVEMENT DISTRICTS ACT

§ 21-43-101 - Short title

Sections 21-43-101 through 21-43-133 shall be known and may be cited as the "Business Improvement District Act."



§ 21-43-103 - Legislative findings of fact and declaration of intent

The Legislature finds that:

(a) The business districts within many municipalities in the state are in a deteriorated condition;

(b) This deteriorated condition affects the economic and general welfare of the people of the State of Mississippi;

(c) Establishment of business improvement districts is an effective means for restoring and promoting business activity; and

(d) It is the intent of the Legislature to provide for a process for establishing these districts.



§ 21-43-105 - Definitions

For the purposes of Sections 21-43-101 through 21-43-133 the following terms shall have the meanings ascribed herein unless the context shall otherwise require:

(a) "District" means a business improvement district established pursuant to Sections 21-43-101 through 21-43-133.

(b) "District management group" means an established and independent Mississippi non-profit corporation and may also include a local Chamber of Commerce, a downtown development corporation, a Main Street Project or a department of a local municipality as determined solely by a simple majority of the property owners included in the district.

(c) "District plan" means a set of goals and strategies as collectively determined by a majority of the property owners included in the district and as incorporated within Sections 21-43-101 through 21-43-133.

(d) "Improvements" means any capital project constructed within the public areas, with the approval of the municipality, for any business improvement district or services established under Sections 21-43-101 through 21-43-133 to improve the appearance or economic functioning of property located within the district including, but not limited to:

(i) Parks and related facilities;

(ii) Sidewalks, street curbing, street medians, planting areas, underground utilities, lighting standards or fountains;

(iii) Trees, shrubs, flowers or other vegetation;

(iv) Security services which may include assistance to public law enforcement through employment of private security personnel and the purchase of equipment or technology;

(v) Economic development services and assistance including, but not limited to, promotion of business, retail or industrial development developer recruitment, business recruitment, business marketing and business retention;

(vi) Parking management;

(vii) Street and sidewalk cleaning;

(viii) Recreational and/or cultural activities;

(ix) Training programs for employees of businesses within the district;

(x) Any other services, events or activities which will enhance the economic prosperity, enjoyment, appearance, image and safety of the district;

(xi) Refuse collection and disposal services;

(xii) The production and marketing of special events and festivals;

(xiii) Management of public facilities;

(xiv) Fire prevention services;

(xv) Water and sewer system enhancement;

(xvi) Drainage enhancements;

(xvii) Signage installation and removal;

(xviii) Planning studies;

(xix) Marketing studies;

(xx) Tourism development services; and

(xxi) Collective community child care centers.

(e) "Property owner" means that person or persons, entity or entities possessing a majority of the ownership interest in a piece of taxable real property.

(f) "Tax exempt properties" means properties which are exempt from certain real property taxes pursuant to Section 27-31-1.



§ 21-43-107 - Creation of business improvement districts authorized

There is hereby authorized the creation of business improvement districts which shall be established in accordance with the procedures described in Sections 21-43-101 through 21-43-133.



§ 21-43-109 - Zoning

All areas included in a business improvement district must be zoned for some use other than residential. Residential uses may be included if the property is zoned for commercial or industrial use and the property is not owner-occupied as a homestead. Properties comprising a business improvement district must be contiguous to the other properties to be benefited in the district with the exception of public streets, alleys, parks and other public rights-of-way and tax exempt properties within the district boundaries.



§ 21-43-111 - Initiation of efforts to form business improvement district

Notice shall be given to the municipality in which the district is to be established when an effort is begun by a contiguous group of non-residentially zoned local property owners to form a business improvement district. Upon delivery of a petition to the clerk of the municipality, signed by at least twenty percent (20%) of the property owners in an area proposing to establish a business improvement district, efforts can begin to form a business improvement district pursuant to Sections 21-43-101 through 21-43-133.



§ 21-43-113 - Notice of meeting for development of district plan; requirements for approval of proposed plan; contents of proposed plan

In order to establish a business improvement district, and upon establishment, every tenth year thereafter, those property owners which make up the area of the proposed district shall be notified of a meeting by United States mail no less than ten (10) days prior to the scheduled date of the meeting. Notification shall include the specific location, date and time of the meeting. The goal of the meeting shall be to develop a district plan for the upcoming ten-year period. Such plan shall be agreed upon by a majority of those property owners in attendance at the meeting. Such district plan shall include the following:

(a) A description of the boundaries of the district sufficient to identify the lands included;

(b) The improvements proposed and the maximum cost thereof for each of the coming ten (10) years;

(c) The total amount proposed to be expended for improvements for and in the district during the upcoming ten (10) years;

(d) The proposed source or sources of financing and funding for the improvements;

(e) The proposed target dates for beginning the implementation of the improvements;

(f) The naming of the district management group for the upcoming ten (10) years; and

(g) A listing of the individual properties to be included in the district with any assessment computed and identified for each property based upon gross square footage of buildings and unimproved real estate. The plan may provide that tax exempt properties be included in the district but not be subject to any assessment.



§ 21-43-115 - Voting upon proposed district plan

All property owners of record in the proposed district as of the date of initial notice given as provided in Section 21-43-111, shall be eligible to participate in the process to approve or reject the district plan and the proposed assessment for properties in the district. Votes of property owners within the proposed district shall be weighted in proportion to the amount of the assessment against properties in the district; provided, however, that in no case shall the total number of votes assigned to any one such property owner, through common ownership of property, be equal to more than one-third ( 1/3) of the total number of votes which may be cast.



§ 21-43-117 - Notice of hearing for review of proposed district plan; conduct of election upon proposed district plan; notice of election results; review of approved plan by mayor of municipality; disbursement of proceeds from assessment

(1) For initial creation of the district, reauthorization of the district at the end of each ten-year period, amendment to the district plan within the ten-year plan period or modification of the boundaries of the district at the end of a ten-year period, the clerk of the municipality shall notify all property owners to be included in the proposed district of a public hearing to review the plan and receive comment about the process for accepting or rejecting the plan. Following a public hearing, the governing authority of the municipality shall set an election date not more than sixty (60) days from the date of the public hearing. The ballot shall clearly state the issue to be decided. Only property owners of record as of the date of initial notice given as provided in Section 21-43-111 shall be eligible to participate in any such election.

(2) Notice of an election to create, continue, amend or extend a district shall be:

(a) Mailed to each of the district property owners of record thirty (30) days prior to the election, and

(b) Published at least twice in a newspaper of general circulation in the municipality, the first publication shall be not less than ten (10), nor more than thirty (30) days before the date for the election. The notice shall include a copy of the plan, a ballot for the election and a notice about the time and date for the election.

(3) Not less than ten (10) nor more than thirty (30) days before the date set for the election, the governing authority of the municipality shall cause a copy of the plan and the ballot to be posted in the lobby of its city hall.

(4) Ballots shall be marked, signed and submitted by the eligible property owner to the clerk of the municipality by the date designated on the ballot.

(5) The clerk of the municipality shall notify the property owners in the district of the result.

(6) If the plan is approved by sixty percent (60%) of the participating eligible property owners, the mayor of the municipality shall review the district plan to ensure its compliance with the provisions of Sections 21-43-101 through 21-43-133.

(7) The municipality shall disburse the proceeds collected from the assessment to the designated district management group within thirty (30) days after the assessment is due.



§ 21-43-119 - Requirements for approval of district plan; requirements for reauthorization, amendments of district plan or modification of boundaries

A district plan shall be deemed adopted and ready for implementation upon written ballot approval by sixty percent (60%) of the participating eligible property owners in the district. Reauthorization, amendments of the district plan or modification of boundaries shall also be subject to written ballot approval by sixty percent (60%) of the participating eligible property owners.



§ 21-43-121 - Designation of district management group; fees and costs chargeable to district; contracts for specialty services

(1) Each district established pursuant to the provisions of Sections 21-43-101 through 21-43-133, must designate in its district plan an existing local non-profit organization or department of local government as the district management group for execution of day to day activities for the district and for implementation of the district plan. Designation of the district management group shall be decided solely by the property owners affected by the creation of the district. Selection of a district management group shall be included in the district plan voted upon by the property owners in the district.

(2) Reasonable management fees, operational reimbursements, administrative costs and program implementation fees may be charged to the district by the district management group during the duration of an approved district plan.

(3) The district management group may, in its discretion, contract as needed with outside third party sources for specialty services needed to implement the district plan.



§ 21-43-123 - Authorization of assessments for funding of district; lien for assessments; receipt of grants and donations by district

(1) A business improvement district may be funded in whole or in part by an assessment authorized pursuant to this section. Such assessment shall be in addition to any taxes or assessments that may be imposed on property that is included in the district.

(2) The assessment shall be levied on the property in the district based upon the gross square footage of the property. The district plan shall set the amount that shall be assessed on each square foot of property. A district plan may authorize that the assessment per square foot for buildings may be at a different rate than that for land; provided, however, that the square foot rate for each type of property shall be uniform.

(3) Upon presentation of a district plan by a district created pursuant to Sections 21-43-101 through 21-43-133, the governing authorities of a municipality shall, at the same time and in the same manner as ad valorem taxes are levied, levy the assessment provided for in this section on the property in the district in the amount specified in the district plan.

(4) Assessments shall constitute a lien upon the respective lots or parcels of land and other real property upon which they are levied, superior to all other liens except those for state and county taxes.

(5) In addition to the assessment authorized under this section, a business improvement district shall also be authorized and empowered to apply for and receive public and private grants and to accept any monetary contribution or donation of real or personal property.



§ 21-43-125 - Financing of improvements in districts

The expenses incurred in the construction, designing, planning, marketing, administration or operation of any improvement in a district shall be financed in accordance with the district plan. Upon the establishment, reauthorization, amendment or extension of the district, property owners within the district shall be charged the assessment pursuant to the plan. Improvements must be in addition to or an enhancement of those provided to the district by the municipality prior to the establishment of the district.



§ 21-43-127 - Imposition and collection of assessment

(1) The assessment upon benefited real property pursuant to Sections 21-43-101 through 21-43-133 shall be imposed as established in the district plan.

(2) The governing authorities of the municipality shall annually certify to the tax collector, or other officer charged with the duty of collecting taxes in the municipality, the annual installment of assessment due from each tract of land against which an assessment has been levied. The collector shall thereupon enter upon the annual tax roll of the municipality, in a separate column, the amount of the installment to be collected for each tract of land assessed, and the collector shall collect such installment at the same time he collects the annual municipal tax.

(3) All assessments levied under the provisions of Sections 21-43-101 through 21-43-133 shall be enforced in the same manner in which the payment of other municipal taxes is enforced, and all statutes regulating the collection of other municipal taxes shall apply to the enforcement and collection of the assessments levied under the provisions of Sections 21-43-101 through 21-43-133.



§ 21-43-129 - Custody and disbursement of proceeds of assessments; district fiscal year; permissible improvements

The proceeds of any assessment imposed pursuant to an approved district plan shall be held by the chief fiscal officer of the municipality until disbursed to the designated district management group. A business improvement district shall operate on the same fiscal year as that of the municipality. None of the proceeds collected pursuant to Sections 21-43-101 through 21-43-133 shall be used for any purposes other than those set forth in the approved district plan. Improvements provided by a district using district funds may be undertaken only when the service, events, project or activity undertaken is not for the sole benefit of any particular property owner or other private party.



§ 21-43-131 - Duration of initial authorization of district; requirements and procedure for reauthorization

The initial authorization for any business improvement district shall be for ten (10) years. During the last twelve (12) months of the tenth year of the authorization, a new district plan must be developed which meets all of the initial requirements of the district plan plus reauthorizes the district for another ten (10) years. Reauthorization requires the same approval process as initial establishment and authorization of the district. Should the district fail to receive reauthorization from the affected property owners in the district, the business improvement district will cease to exist at the conclusion of the most recently approved ten-year period or as soon thereafter as any outstanding indebtedness is satisfied. The ability to reauthorize rests solely with the affected property owners in the district.



§ 21-43-133 - Dissolution of district

(1) Any district established or extended pursuant to the provisions in Sections 21-43-101 through 21-43-133, which has satisfied all indebtedness incurred to accomplish any of the purposes of the district, may be dissolved by the governing authority of the municipality upon:

(a) Written and certified petition from the property owners within the district who collectively represent more than seventy percent (70%) of the total assessed valuation of all benefited real property in the boundaries of the district, or

(b) The district plan terminates when no reauthorization has occurred as set forth in Sections 21-43-101 through 21-43-133.

(2) Upon dissolution of a business improvement district, any assets of the district remaining shall be transferred to the municipality.









Chapter 45 - TAX INCREMENT FINANCING

§ 21-45-1 - Short title

This chapter may be cited as the "Tax Increment Financing Act."



§ 21-45-3 - Definitions

For the purposes of this chapter, the following terms shall have the meanings given them in this section unless a different meaning is clearly indicated by the context:

(a) "Project area" includes:

(i) Areas in which there is a significant amount of buildings or improvements which, by reason of dilapidation, deterioration, age, obsolescence, inadequate provision for ventilation, light, air, sanitation or open spaces, high density of population and overcrowding or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, are conducive to ill health, transmission of disease, infant mortality, juvenile delinquency or crime and are detrimental to the public health, safety, morals or welfare;

(ii) Areas in which are located a building or buildings that are of important value for purposes of historical preservation, as designated by the Department of Archives and History;

(iii) Areas which by reason of a significant amount of defective or inadequate street layout, faulty lot layout in relation to size, adequacy, accessibility or usefulness, unsanitary or unsafe conditions, deterioration of site improvements, diversity of ownership, tax delinquency, defective or unusual conditions of title, improper subdivision or obsolete platting or the existence of conditions which endanger life or property by fire or other causes, or any combination of such factors, substantially impair or arrest the sound growth of the community, retard the provision of housing accommodations or constitute an economic or social liability and are a menace to the public health, safety, morals or welfare in their present condition and use;

(iv) Areas in which the construction, renovation, repair or rehabilitation of property for residential, commercial or other uses is in the public interest; or

(v) A project for which a certificate of public convenience and necessity has been obtained by the municipality pursuant to the Regional Economic Development Act.

(b) A "redevelopment project" may include any work or undertaking by a municipality:

(i) To acquire project areas or portions thereof, including lands, structures or improvements the acquisition of which is necessary or incidental to the proper clearance, development or redevelopment of such areas or to the prevention of the spread or recurrence of slum conditions or conditions of blight;

(ii) To clear any project areas by demolition or removal of existing buildings, structures, streets, utilities or other improvements thereon and to install, construct or reconstruct streets, utilities, bulkheads, boat docks and site improvements essential to the preparation of sites for uses in accordance with the redevelopment plan and public improvements to encourage private redevelopment in accordance with the redevelopment plan; or

(iii) To sell or lease property acquired by a municipality as part of a redevelopment project for not less than its fair value for uses in accordance with such redevelopment plan to retain property or public improvements for public use in accordance with the redevelopment plan.

"Redevelopment project" may also include the preparation of a redevelopment plan, the planning, survey and other work incident to a redevelopment project and the preparation of all plans and arrangements for carrying out a redevelopment project, relocation of businesses and families required under applicable law, and upon a determination, by resolution of the governing body of the municipality in which such land is located, that the acquisition and development of additional real property not within a project area is essential to the proper clearance or redevelopment of a project area or a necessary part of the general slum clearance program of the municipality, the acquisition, planning, preparation for development or disposal of such land shall constitute a redevelopment project.

(c) "Redevelopment plan" means a plan for the acquisition, clearance, reconstruction, rehabilitation or future use of a redevelopment project area which shall be sufficiently complete:

(i) To indicate its relationship to definite local objectives as to appropriate land uses and improved traffic, public transportation, public utilities, recreational, residential, commercial and community facilities and other public improvements; and

(ii) To indicate proposed land uses, waterfront uses, if any, and building requirements in the area.

A redevelopment plan may include interlocal cooperation agreements between a municipality and a county whereby both agree to pledge revenues payable to them to fund the debt of service of any indebtedness incurred pursuant to this chapter.

(d) "Governing body" means the governing body of any municipality or the board of supervisors of any county.

(e) "Developer" means any person, firm, corporation, partnership or other entity which enters into an agreement with a municipality whereby the developer agrees to construct, operate and maintain or procure the construction, operation and maintenance of buildings or other facilities or improvements upon land or waterfront being a part of a redevelopment project.

(f) "Municipality" means any city or town incorporated under the laws of the State of Mississippi or any county.

(g) "Clerk" means the municipal clerk or chancery clerk, as the case may be.



§ 21-45-5 - Relation to other laws; authority of municipalities to accept financial assistance and to enter into agreements with developers

This chapter shall be construed as cumulative authority to other existing laws relating to the powers of municipalities to undertake and carry out slum clearance and redevelopment work. Any municipality engaged in slum clearance or redevelopment work through a redevelopment project within the boundaries of the municipality may provide for financing to defray the cost, in whole or in part, of the same as hereinafter provided. Insofar as this chapter is inconsistent with any other law, this chapter shall be controlling.

Any municipality may accept grants or other financial assistance from the state or federal government, or any other entity, to defray the cost, in whole or in part, of any activity consistent with the purposes of this chapter.

Any municipality may enter into agreements with any developer whereby the developer will agree to construct, operate and maintain buildings or other facilities or improvements included within such projects as are provided in a redevelopment plan.



§ 21-45-7 - Division of ad valorem taxes according to tax increment financing plan

Any redevelopment project may contain a provision that municipal and county ad valorem taxes, if any, levied upon taxable property in a redevelopment project or municipal sales taxes collected within the area, or both, shall be divided according to a tax increment financing plan.



§ 21-45-9 - Issuance of tax increment bonds; issuance of refunding bonds; agreements with developers

Any governing body may issue tax increment bonds, the final maturity of which shall not extend beyond thirty (30) years, for the purpose of financing all or a portion of the cost of a redevelopment project within the boundaries of the municipality, funding any reserve which the governing body may deem advisable in connection with the retirement of the proposed indebtedness and funding any other incidental expenses involved in incurring such indebtedness. The debt service of indebtedness incurred pursuant to this section shall be provided from the added increments of municipal and county ad valorem tax revenues or any portion of the sales taxes, or both, to result from any such redevelopment project and shall never constitute an indebtedness of the municipality within the meaning of any state constitutional provision or statutory limitation and shall never constitute nor give rise to a pecuniary liability of the municipality or a charge against its general credit or taxing powers.

Said bonds may be authorized by resolution or resolutions of the governing body, and may be issued in one or more series, may bear such date or dates, mature at such time or times, bear interest at such rate or rates, payable at such times, be in such denominations, be in such form, be registered, be executed in such manner, be payable in such medium of payment, at such place or places, be subject to such terms of redemption, with or without premium, carry such conversion or registration privileges and be declared or become due before the maturity date thereof, as such resolution or resolutions may provide; however, such bonds shall not bear a greater interest rate to maturity than that allowed under Section 75-17-101. Said bonds shall be sold for not less than par value plus accrued interest at public sale in the manner provided by Section 31-19-25 or at private sale, in the discretion of the governing body. The lowest interest rate specified for any bonds issued shall not be less than seventy percent (70%) of the highest interest rate specified for the same bond issue. Said bonds may be repurchased by the municipality out of any available funds at a price not to exceed the principal amount thereof and accrued interest, and all bonds so repurchased shall be cancelled. In connection with the issuance of said bonds, the municipality shall have the power to enter into contracts for rating of the bonds by national rating agencies; obtaining bond insurance or guarantees for such bonds and complying with the terms and conditions of such insurance or guarantees; make provision for payment in advance of maturity at the option of the owner or holder of the bonds; covenant for the security and better marketability of the bonds, including without limitation the establishment of a debt service reserve fund and sinking funds to secure or pay such bonds; and make any other provisions deemed desirable by the municipality in connection with the issuance of said bonds.

If a governing body desires to issue tax increment financing bonds under the Regional Economic Development Act, the governing body also shall comply with any requirements provided therein.

In connection with the issuance of said bonds, the municipality may arrange for lines of credit with any bank, firm or person for the purpose of providing an additional source of repayment for such bonds and amounts drawn on such lines of credit may be evidenced by bonds, notes or other evidences of indebtedness containing such terms and conditions as the municipality may determine; provided, however, that such bonds, notes or evidences of indebtedness shall be secured by and payable from the same sources as are pledged to the payment of said bonds which are additionally secured by such line of credit, and that said bonds, notes or other evidences of indebtedness shall be deemed to be bonds for all purposes of this chapter. Pending the preparation or execution of definitive bonds, interim receipts or certificates, or temporary bonds may be delivered to the purchaser or purchasers of said bonds. Any provision of law to the contrary notwithstanding, any bonds, if any, issued pursuant to this chapter shall possess all of the qualities of negotiable instruments.

The municipality may also issue refunding bonds for the purpose of paying any of its bonds at or prior to maturity or upon acceleration or redemption. Refunding bonds may be issued at such time prior to the maturity or redemption of the refunded bonds as the municipality may determine. The refunding bonds may be issued in sufficient amounts to pay or provide the principal of the bonds being refunded, together with any redemption premium thereon, any interest accrued or to accrue to the date of payment of such bonds, the expenses of issuing the refunding bonds, the expenses of redeeming the bonds being refunded, and such reserves for debt service or other capital or current expenses from the proceeds of such refunding bonds as may be required by any of the municipality's resolutions, trust indenture or other security instruments. The issuance of refunding bonds, the maturities and other details thereof, the security therefor, the rights of the holders and the rights, duties and obligations of the municipality in respect of the same shall be governed by the provisions of this chapter relating to the issuance of bonds other than refunding bonds, insofar as the same may be applicable.

Before incurring any debt pertaining to a redevelopment project incorporating a tax increment financing plan the governing body may, but shall not be required to, secure an agreement from one or more developers obligating such developer or developers:

(a) To effect the completion of all or any portion of the buildings or other facilities or improvements, as described in the redevelopment project, at no cost to the municipality;

(b) To pay all or any portion of the real property taxes due on the project in a timely manner; and

(c) To maintain and operate all or any portion of the buildings or other facilities or improvements of the project in such a manner as to preserve property values.

No breach of any such agreement shall impose any pecuniary liability upon a municipality or any charge upon its general credit or against its taxing powers.

Additionally, the municipality may enter into an agreement with the developer under which the developer may construct all or any part of the redevelopment project with private funds in advance of issuance of the bonds and may be reimbursed by the municipality for actual costs incurred by the developer upon issuance and delivery of the bonds and receipt of the proceeds, conditioned upon dedication of redevelopment project by the developer to the municipality to assure public use and access. This condition shall not apply to the privately owned portion of a project for which the Mississippi Development Authority has issued a certificate of convenience and necessity pursuant to the Regional Economic Development Act. In addition, this condition shall not apply to the privately owned portion of a redevelopment project where the governing body of a municipality makes a finding that it is in the best interest of such municipality that such condition shall not apply.



§ 21-45-11 - Contents of tax increment financing plan; public hearing

Any tax increment financing plan, at a minimum, shall contain:

(a) A statement of the objectives of a municipality with regard to the plan;

(b) A statement indicating the need and proposed use of the tax increment financing plan in relationship to the redevelopment plan;

(c) A statement containing the cost estimates of the redevelopment project and the projected sources of revenue (ad valorem taxes, sales taxes, and the proceeds of any other financial assistance) to be used to meet the costs including estimates of tax increments and the total amount of indebtedness to be incurred;

(d) A list of all real property to be included in the tax increment financing plan;

(e) The duration of the tax increment financing plan's existence;

(f) A statement of the estimated impact of the tax increment financing plan upon the revenues of all taxing jurisdictions in which a redevelopment project is located; and

(g) A statement requiring that a separate fund be established to receive ad valorem taxes and the proceeds of any other financial assistance.

Before approving any tax increment financing plan, the governing body shall hold a public hearing thereon after published notice in a newspaper in which the municipality is authorized to publish legal notices at least once and not less than ten (10) days and not more than twenty (20) days prior to the hearing.



§ 21-45-13 - Security for principal, interest, and premium on tax increment bond

The principal, interest and premium, if any, on any tax increment bond shall be secured by a pledge of the revenues payable to the municipality pursuant to the tax increment financing plan and may also be secured, in the discretion of the municipality, by a lien on all or any part of the redevelopment project and any security by any developer pursuant to and secured by a security agreement. The proceedings under which any indebtedness is authorized or any security agreement may contain any agreement or provisions customarily contained in instruments securing such obligations, without limiting the generality of the foregoing provisions respecting the construction, maintenance and operation of buildings or other facilities or improvements of the project, the creation and maintenance of special funds, the rights and remedies available in the event of default to the debt holders or to the trustee, all as the governing body shall deem advisable; provided, however, that in making any such agreements or provisions, no municipality shall have the power to obligate itself except with respect to:

(a) The proceeds of the bonds and any property purchased with the proceeds of the bonds;

(b) Any security pledged, mortgaged or otherwise made available by a developer for the securing of bonds or other indebtedness; and

(c) No municipality shall have the power to obligate itself except with respect to the application of the revenues from the tax increments; nor shall any municipality have the power to incur a pecuniary liability or charge upon its general credit or against its taxing powers.

Tax increment financing bonds issued under the Regional Economic Development Act also may be secured as provided therein.

The proceedings authorizing any bonds and any security agreement securing bonds may provide that in the event of default in payment of the principal of or interest on such bonds, or in the performance of any agreement contained in such proceedings or security agreement, such payment and performance may be enforced by mandamus or by appointment of a receiver in equity with such powers as may be necessary to enforce the obligations thereof. No breach of any such agreement shall impose any pecuniary liability upon any municipality or any charge upon its general credit or against its taxing powers.

The trustee under any security agreement or any depository specified by such security agreement may be such persons or corporation as the governing body shall designate; provided, that they may be residents of Mississippi or nonresidents of Mississippi or incorporated under the laws of the United States or the laws of other states of the United States.



§ 21-45-15 - Application of proceeds from sale of bonds

The proceeds from the sale of any bonds issued under authority of this chapter shall be applied only for the purpose for which the bonds were issued; provided, however, that any premium and accrued interest received in any such sale shall be applied to the payment of the principal of or the interest on the bonds sold; and provided further, that if for the purpose for which the bonds were issued, such unneeded portion of the proceeds shall be applied to the payment of the principal of or the interest on the bonds.



§ 21-45-17 - Exemption from taxation

The bonds authorized by this chapter and the income therefrom and all security agreements and mortgages executed as security therefor made pursuant to the provisions hereof, and the revenues derived therefrom, shall be exempt from all income taxation in the state.



§ 21-45-19 - Items which are included in cost of redevelopment project

The cost of a redevelopment project shall be deemed to include the actual cost of the construction or rehabilitation of any part of a project which may be constructed or rehabilitated by a municipality, including architects' and engineers' fees, the purchase price of any real property that may be acquired by a municipality by purchase, all expenses in connection with the authorization, sale and issuance of bonds or other indebtedness to finance such acquisition, and the interest on bonds for a reasonable time prior to construction or rehabilitation, during construction or rehabilitation and for not exceeding one (1) year after completion of the construction or rehabilitation.



§ 21-45-21 - Assessment of value of real property described in tax increment financing plan; retention and distribution of captured assessed value; approval of redevelopment plan; certification of amount of sales tax collected

(1) After adoption of a redevelopment plan containing a tax increment financing plan the clerk shall certify the assessed value of the real property, including personal property located thereon, described in the tax increment financing plan. Property taxable at the time of the certification shall be included in the assessed value at its most recently determined valuation.

Property exempt from taxation at the time of the request shall be included at zero unless it was taxable when the tax increment financing plan was approved, in which case its most recently determined assessed valuation before it became exempt shall be included. These assessed values shall be, and will be referred to as, the "original assessed value."

(2) Each year thereafter, the clerk and the State Tax Commission, if applicable, shall certify the amount by which the assessed value of real property, including personal property located thereon, described in the tax increment financing plan has increased or decreased from the original assessed value. These assessed values shall be, and will be referred to as, the "current assessed value."

(3) Any amount by which the current assessed value of the real property, including personal property located thereon, described in the redevelopment plan exceeds the original assessed value shall be referred to as the "captured assessed value." The clerk shall certify the amount of the captured assessed value to the municipality each year for the duration of the tax increment financing plan. A municipality may choose to retain all or a portion of the captured assessed value for purposes of tax increment financing if the plan provides that all or a portion of the captured assessed value is necessary to finance the redevelopment project, including the cost of establishing necessary reserves to insure payment of revenue bonds.

If the tax increment financing plan provides that only a portion of the captured assessed value is necessary to finance the redevelopment program, only that portion shall be set aside and the remainder shall be apportioned to the various municipal tax levy funds and the various county tax levy funds.

The amount of captured assessed value that a municipality intends to use for purposes of tax increment financing must be clearly stated in the tax increment financing plan.

(4) After adoption of a redevelopment plan containing a tax increment financing plan which includes a portion of the municipality sales tax diversion, the State Tax Commission shall certify the amount of sales tax collected by the state within the boundaries of the redevelopment area and diverted to the municipality in the twelve-month period ending on the last day of the month before the effective date of approval of the plan. Any increase in the amount collected within the boundaries shall be set aside by the municipality in the fund created by the tax increment financing plan.

Each redevelopment plan shall be approved in the same manner and at the same times provided in Section 43-35-13 for the approval of urban renewal plans. Any tax increment financing plan shall become effective on the same date as the redevelopment plan is approved.






Chapter 47 - DELTA NATURAL GAS DISTRICT

§ 21-47-1 - Use of surplus funds from operation of systems

The Delta Natural Gas District of Humphreys and Sunflower Counties having acquired certain funds from the operation of its systems is hereby authorized, in its discretion, to use surplus funds for further development of the district and to distribute a portion thereof to the City of Inverness, Town of Isola and the City of Belzoni, which municipalities compose the district.



§ 21-47-3 - Use of funds, generally

The Delta Natural Gas District shall devote all monies, derived from any source other than the issuance of bonds for purposes authorized by the laws of the State of Mississippi, to or for the payment of all operating expenses, including such items as are normally required of utilities for sales development; to or for the payment of all bonds and interest on outstanding revenue bonds, if any, of such systems; to or for the acquisition and improvement of the system contingencies; to or for the payment of all other obligations incurred in the operation and maintenance of the systems and the furnishing of service; to or for the creation and maintenance of a cash working fund or a surplus fund to be used for replacement, extension of systems and emergencies. The balance of the revenues of the systems, as such may be determined by the directors of the district may be used for any other lawful district purpose or may be paid to the governing authorities of the municipalities of Inverness, Isola and Belzoni, in the proportion determined by vote of the directors of the district for distribution by the municipalities to the various municipal funds and used by each municipality for any municipal purpose authorized by law.



§ 21-47-5 - Sale of district's assets to public utility; purchase price

The district shall be authorized to convey the assets of the district to any suitable public utility qualified to operate same, authorized for such service by the State of Mississippi, and regulated by the regulatory agencies of the State of Mississippi. The sale price shall be such as shall be agreed upon between the district and the purchasing utility. The purchase price shall be used as follows:

(a) First, the retirement of all bonds of the district.

(b) The payment of all debts or obligations of the district.

(c) The balance shall be deposited in banks or other financial institutions authorized to receive deposits of such funds by the laws of the State of Mississippi. Such deposits shall be made in accordance with, and shall be secured as required by, the laws of the State of Mississippi. Preference may be given to such institutions as may be located within the counties of Humphreys or Sunflower. Such deposit or deposits, and interest thereon, may be used as set out in Section 21-47-3.









Title 23 - ELECTIONS

Chapter 1 - QUALIFICATION OF CANDIDATES AND REGISTRATION OF POLITICAL PARTIES [REPEALED]

IN GENERAL [REPEALED]

§ 23-1-4 - Repealed

[Laws, 1975, ch. 513]






SELECTION OF CANDIDATES THROUGH PREFERENTIAL ELECTION AND THEIR ELECTION [REPEALED]






Chapter 3 - CORRUPT PRACTICES [REPEALED]



Chapter 5 - REGISTRATION AND ELECTIONS [REPEALED]

IN GENERAL [REPEALED]



MISSISSIPPI REGISTRATION LAW [REPEALED]






Chapter 7 - VOTING MACHINES AND ELECTRONIC VOTING SYSTEM [REPEALED]

Article 1 - VOTING MACHINES [REPEALED]



Article 3 - ELECTRONIC VOTING SYSTEMS [REPEALED]



Article 5 - OPTICAL MARK READING TABULATING EQUIPMENT [REPEALED]






Chapter 9 - ABSENTEE BALLOT [REPEALED]

Article 1 - ABSENTEE VOTING BY PERSONS IN ARMED FORCES [REPEALED]



Article 3 - ABSENTEE VOTING BY PERSONS IN TRANSPORTATION SERVICE [REPEALED]



Article 5 - ABSENTEE BALLOTING PROCEDURES LAW [REPEALED]



Article 7 - ARMED SERVICES ABSENTEE VOTING LAW [REPEALED]



Article 9 - ABSENTEE VOTER LAW [REPEALED]



Article 11 - GENERAL PROVISIONS [REPEALED]






Chapter 11 - PRESIDENTIAL ELECTION LAW [REPEALED]



Chapter 13 - MISSISSIPPI PRESIDENTIAL PREFERENCE PRIMARY AND DELEGATE SELECTION LAW [REPEALED]



Chapter 15 - MISSISSIPPI ELECTION CODE

Article 1 - IN GENERAL

§ 23-15-1 - Short title

This chapter shall be known and may be cited as the "Mississippi Election Code."



§ 23-15-3 - Definition of "ballot box."

For purposes of this chapter, the term "ballot box" includes any ballot bag or container of a type that has been approved for use in elections by the Secretary of State. Such ballot bags or containers may be used for any purpose for which a ballot box may be used under the provisions of law regulating elections in Mississippi or any other purpose authorized by the rules and regulations adopted by the Secretary of State. The Secretary of State shall approve a ballot bag to be used as provided in this section by December 31, 2007. Any changes to the ballot bag by the Secretary of State after December 31, 2007, shall be approved by the Legislature.



§ 23-15-5 - Elections Support Fund created; use of funds

(1) There is created in the State Treasury a special fund to be known as the Elections Support Fund. Monies derived from annual report fees imposed upon limited liability companies under Section 79-29-1203 shall be deposited into the Elections Support Fund. Unexpended amounts remaining in the fund at the end of the fiscal year shall not lapse into the State General Fund, and any interest earned or investment earnings on amounts in the fund shall be disbursed as provided in subsection (2) of this section. The expenditure of monies in the fund shall be under the direction of the Secretary of State as provided by subsection (2) of this section, and such funds shall be paid by the State Treasurer upon warrants issued by the Department of Finance and Administration.

(2) (a) Monies in the fund shall be used as follows:

(i) Fifty percent (50%) of the monies in the special fund shall be distributed annually to the counties, based on the proportion that the population of a county bears to the total population in all counties of the state population according to the most recent information from the United States Census Bureau, for the purpose of acquiring, upgrading, maintaining or repairing voting equipment, systems and supplies, hiring temporary technical support, conducting elections using such voting equipment or systems and training election officials; and

(ii) The remaining fifty percent (50%) of the monies in the special fund shall be allocated annually to the Secretary of State and expended for the purpose of maintaining, upgrading or equipping the Statewide Elections Management System.

(b) The Secretary of State shall create standard training guidelines to assist counties in training election officials with the funds authorized under subsection (2)(a)(ii) of this section. Any criteria established by the Secretary of State for the purposes of this section shall be used in addition to any other training or coursework prescribed by the Secretary of State to train circuit clerks, poll managers and any other election officials participating in county elections.

(c) Notwithstanding any other provision of law, no monies from the Elections Support Fund shall be used by the Secretary of State or any person associated with the Office of the Secretary of State to provide or otherwise support expert testimony in any manner for any hearing, trial or election contest.



§ 23-15-7 - Mississippi Voter Identification Card

(1) The Secretary of State shall negotiate a Memorandum of Understanding which shall be entered into by the Mississippi Department of Public Safety and the registrar of each county for the purpose of providing a Mississippi Voter Identification Card. Such card shall be valid for the purpose of voter identification purposes under Section 23-15-563 and available only to registered voters of this state. No fee shall be charged or collected for the application for or issuance of a Mississippi Voter Identification Card. Any costs associated with the application for or issuance of a Mississippi Voter Identification Card shall be made payable from the state's General Fund.

(2) The registrar of each county shall provide a location in the registrar's office at which he or she shall accept applications for Mississippi Voter Identification Cards in accordance with the Mississippi Constitution; however, in counties having two (2) judicial districts the registrar shall provide a location in the registrar's office in each judicial district at which he or she shall accept applications for Mississippi Voter Identification Cards in accordance with the Mississippi Constitution.

(3) No person shall be eligible for a Mississippi Voter Identification Card if the person has a valid unexpired Mississippi driver's license or an identification card issued under Section 45-35-1 et seq.

(4) (a) The Mississippi Voter Identification Card shall be captioned "MISSISSIPPI VOTER IDENTIFICATION CARD" and shall contain a prominent statement that under Mississippi law it is valid only as identification for voting purposes. The identification card shall include the following information regarding the applicant:

(i) Full legal name;

(ii) Legal residence address;

(iii) The Mailing address, if different; and

(iv) Voting information.

(b) The Mississippi Voter Identification Card shall also contain the date the voter identification card was issued, the county in which the voter is registered and such other information as required by the Secretary of State.

(5) The application shall be signed and sworn to by the applicant and any falsification or fraud in the making of the application shall constitute false swearing under Section 97-7-35.

(6) The registrar shall require presentation and verification of any of the following information during the application process before issuance of a Mississippi Voter Identification Card:

(a) A photo identity document; or

(b) Documentation showing the person's date and place of birth; or

(c) A social security card; or

(d) A Medicare card; or

(e) A Medicaid card; or

(f) Such other acceptable evidence of verification of residence in the county as determined by the Secretary of State.

(7) A Mississippi Voter Identification Card shall remain valid for as long as the cardholder resides at the same address and remains qualified to vote. It shall be the duty of a person who moves his or her residence within this state to surrender his or her voter identification card to the registrar of the county of his or her new residence and such person may thereafter apply for and receive a new card if such person is eligible under this section. It shall be the duty of a person who moves his or her residence outside this state or who ceases to be qualified to vote to surrender his or her card to the registrar who issued it.

(8) The Secretary of State, in conjunction with the Mississippi Department of Public Safety, shall adopt rules and regulations for the administration of this section.






Article 3 - VOTER REGISTRATION

A. QUALIFICATION OF ELECTORS

§ 23-15-11 - Qualifications, generally

Every inhabitant of this state, except persons adjudicated to be non compos mentis, who is a citizen of the United States of America, eighteen (18) years old and upwards, who has resided in this state for thirty (30) days and for thirty (30) days in the county in which he seeks to vote, and for thirty (30) days in the incorporated municipality in which he seeks to vote, and who has been duly registered as an elector under Section 23-15-33, and who has never been convicted of vote fraud or of any crime listed in Section 241, Mississippi Constitution of 1890, shall be a qualified elector in and for the county, municipality and voting precinct of his residence, and shall be entitled to vote at any election upon compliance with Section 23-15-563. Any person who will be eighteen (18) years of age or older on or before the date of the general election and who is duly registered to vote not less than thirty (30) days before the primary election associated with the general election, may vote in the primary election even though the person has not reached his or her eighteenth birthday at the time that the person seeks to vote at the primary election. No others than those specified in this section shall be entitled, or shall be allowed, to vote at any election.



§ 23-15-13 - Change of residency to new ward or voting precinct within same municipality

An elector who moves from one ward or voting precinct to another ward within the same municipality or voting precinct within the same county shall not be disqualified to vote, but he or she shall be entitled to have his or her registration transferred to his or her new ward or voting precinct upon making written request therefor at any time up to thirty (30) days prior to the election at which he or she offers to vote, and if the removal occurs within thirty (30) days of such election he or she shall be entitled to vote in his or her new ward or voting precinct by affidavit ballot as provided in Section 23-15-573.



§ 23-15-15 - Documentation required of naturalized citizens

It shall be the duty of any and every person who has acquired citizenship by order or decree of naturalization and who is otherwise qualified to register and vote under the laws of the State of Mississippi to present or exhibit to the circuit clerk of the county of his or her residence, at or before the time he or she may offer to register, a certified copy of the final order or decree of naturalization, or a certificate of naturalization or duplicate thereof, or a certified copy of such certificate of naturalization or duplicate; otherwise he shall not be allowed to register or to vote.



§ 23-15-17 - Penalties for false registration

(1) Any person who shall knowingly procure his or any other person's registration as a qualified elector when the person whose registration is being procured is not entitled to be registered, or when the person whose registration is being procured is being registered under a false name, or when the person whose registration is being procured is being registered as a qualified elector in any other voting precinct than that in which he resides, shall be guilty of a felony and, upon conviction, be fined not more than Five Thousand Dollars ($ 5,000.00) or imprisoned not more than five (5) years, or both. The same penalty shall apply to anyone who is disqualified for any cause and shall reregister before removal of such disqualification to avoid the same, and to all who shall in any way aid in such false registration.

(2) Any person who has reasonable cause to suspect that such a false registration has occurred may notify any authorized law enforcement officer with proper jurisdiction. Upon such notification, said law enforcement officer shall be required to conduct an investigation into the matter and file a report with the registrar and the appropriate district attorney. The registrar shall, within twenty-four (24) hours of receipt of the investigating officer's report, accept or reject the registration. Any person who so notifies an authorized law enforcement officer shall be presumed to be acting in good faith and shall be immune from any liability, civil or criminal, that might otherwise be incurred or imposed.



§ 23-15-19 - Persons convicted of certain crimes not to be registered

Any person who has been convicted of vote fraud or of any crime listed in Section 241, Mississippi Constitution of 1890, shall not be registered, or if registered the name of the person shall be erased from the registration book on which it may be found by the registrar or by the election commissioners. Whenever any person shall be convicted in the circuit court of his county of any of those crimes, the registrar shall thereupon erase his name from the registration book; and whenever any person shall be convicted of any of those crimes in any other court of any county, the presiding judge of the court shall, on demand, certify the fact in writing to the registrar, who shall thereupon erase the name of the person from the registration book and file the certificate as a record of his office.



§ 23-15-21 - Non-citizen not to register or vote

It shall be unlawful for any person who is not a citizen of the United States or the State of Mississippi to register or to vote in any primary, special or general election in the state.






B. PROCEDURES FOR REGISTRATION

§ 23-15-31 - Elections to which subarticle applicable; duty, power and authority of certain election officials

All of the provisions of this subarticle shall be applicable, insofar as possible, to municipal, primary, general and special elections; and wherever therein any duty is imposed or any power or authority is conferred upon the county registrar, county election commissioners or county executive committee with reference to a state and county election, such duty shall likewise be imposed and such power and authority shall likewise be conferred upon the municipal registrar, municipal election commission or municipal executive committee with reference to any municipal election.



§ 23-15-33 - Registrar to register voters

(1) Every person entitled to be registered as an elector in compliance with the laws of this state and who has signed his name on and properly completed the application for registration to vote shall be registered by the registrar in the voting precinct of the residence of such person through the Statewide Elections Management System.

(2) Every person entitled to be registered as an elector in compliance with the laws of this state and who registers to vote pursuant to the National Voter Registration Act of 1993 shall be registered by the registrar in the voting precinct of the residence of such person through the Statewide Elections Management System.

(3) Every person entitled to vote by absentee shall have all absentee applications processed by the registrar through the Statewide Election Management System. The registrar shall account for all absentee ballots delivered to such voters and received from such voters through the Statewide Election Management System.



§ 23-15-35 - Clerk of municipality to be registrar; registration books; form of application for registration; registration of county electors by clerk

[For municipalities that do not provide the information as required by Section 1 of Chapter 532, Laws of 2008, until January 1, 2010, this section shall read as follows:]

(1) The clerk of the municipality shall be the registrar of voters of the municipality, and shall take the oath of office prescribed by Section 268 of the Constitution. The governing authorities shall provide suitable municipal registration books, which shall conform as nearly as practicable to the county registration books. The registrar shall, as nearly as may be practicable, and where not otherwise provided, comply with all the provisions of law regarding state and county elections in keeping and maintaining such registration books and in registering voters thereon. Applications for registration as electors of the municipality shall be made upon a triplicate form provided by and prepared at the expense of the county registrar, which form shall conform as nearly as practicable to the application for registration form provided for in Section 23-15-39.

(2) The municipal clerk shall be authorized to register applicants as county electors. The municipal clerk shall forward notice of registration, a copy of the application for registration, and any changes to the registration when they occur, either by certified mail to the county registrar or by personal delivery to the county registrar provided that a numbered receipt is signed by the registrar in return for the described documents. Upon receipt of the copy of the application for registration or changes to the registration, and if a review of the application indicates that the applicant meets all the criteria necessary to qualify as a county elector, then the county registrar shall make a determination of the county voting precinct in which the person making the application shall be required to vote. The county registrar shall send this county voting precinct information by United States first-class mail, postage prepaid, to the person at the address provided on the application. Any and all mailing costs incurred by the municipal clerk or the county registrar in effectuating this subsection shall be paid by the county board of supervisors. If a review of the copy of the application for registration or changes to the registration indicates that the applicant is not qualified to vote in the county, the county registrar shall challenge the application. The county election commissioners shall review any challenge or disqualification, after having notified the applicant by certified mail of the challenge or disqualification.

(3) The municipal clerk shall issue to the person making the application a copy of the application, and the county registrar shall process the application in accordance with the law regarding the handling of voter registration applications.

(4) The receipt of a copy of the application for registration sent pursuant to Section 23-15-39(3) shall be sufficient to allow the applicant to be registered as an elector in the municipality, provided that such application is not challenged as provided for therein.

[From and after June 1, 2008, for municipalities that provide the information as required by Section 1 of Chapter 532, Laws of 2008, and for all other municipalities from and after January 1, 2010, this section shall read as follows:]

(1) The clerk of the municipality shall be the registrar of voters of the municipality, and shall take the oath of office prescribed by Section 268 of the Constitution. The municipal registration shall conform to the county registration which shall be a part of the official record of registered voters as contained in the Statewide Elections Management System. The municipal clerk shall comply with all the provisions of law regarding the registration of voters, including the use of the voter registration applications used by county registrars and prescribed by the Secretary of State under Sections 23-15-39 and 23-15-47.

(2) The municipal clerk shall be authorized to register applicants as county electors. The municipal clerk shall forward notice of registration, a copy of the application for registration, and any changes to the registration when they occur, either by certified mail to the county registrar or by personal delivery to the county registrar provided that a numbered receipt is signed by the registrar in return for the described documents. Upon receipt of the copy of the application for registration or changes to the registration, and if a review of the application indicates that the applicant meets all the criteria necessary to qualify as a county elector, then the county registrar shall make a determination of the county voting precinct in which the person making the application shall be required to vote. The county registrar shall send this county voting precinct information by United States first-class mail, postage prepaid, to the person at the address provided on the application. Any and all mailing costs incurred by the municipal clerk or the county registrar in effectuating this subsection shall be paid by the county board of supervisors. If a review of the copy of the application for registration or changes to the registration indicates that the applicant is not qualified to vote in the county, the county registrar shall challenge the application. The county election commissioners shall review any challenge or disqualification, after having notified the applicant by certified mail of the challenge or disqualification.

(3) The municipal clerk shall issue to the person making the application a copy of the application and the county registrar shall process the application in accordance with the law regarding the handling of voter registration applications.

(4) The receipt of a copy of the application for registration sent pursuant to Section 23-15-39(3) shall be sufficient to allow the applicant to be registered as an elector in the municipality, provided that such application is not challenged as provided for therein.

(5) The municipal clerk of each municipality shall provide the circuit clerk of the county in which the municipality is located the information necessary to conform the municipal registration to the county registration which shall be a part of the official record of registered voters as contained in the Statewide Elections Management System. If any changes to the information occur as a result of redistricting, annexation or other reason, it shall be the responsibility of the municipal clerk to timely provide the changes to the circuit clerk.



§ 23-15-37 - Keeping registration books; registration of voters; voter registration in public schools

(1) The registrar shall keep his books open at his office and shall register the electors of his county at any time during regular office hours.

(2) The registrar may keep his office open for registration of voters from 8:00 a.m. until 7:00 p.m., including the noon hour, for the five (5) business days immediately preceding the thirtieth day prior to any regularly scheduled primary or general election. The registrar shall also keep his office open from 8:00 a.m. until 12:00 noon on the Saturday immediately preceding the thirtieth day prior to any regularly scheduled primary or general election.

(3) The registrar, or any deputy registrar duly appointed by law, may visit and spend such time as he may deem necessary at any location in his county, selected by the registrar not less than thirty (30) days before an election, for the purpose of registering voters.

(4) A person who is physically disabled and unable to visit the office of the registrar to register to vote due to such disability may contact the registrar and request that the registrar or his deputy visit him for the purpose of registering such person to vote. The registrar or his deputy shall visit such person as soon as possible after such request and provide such person with an application for registration, if necessary. The completed application for registration shall be executed in the presence of the registrar or his deputy.

(5) (a) In the fall and spring of each year the registrar of each county shall furnish all public schools with mail-in voter registration applications. Such applications shall be provided in a reasonable time to enable those students who will be eighteen (18) years of age before a general election to be able to vote in the primary and general elections.

(b) Each public school district shall permit access to all public schools of this state for the registrar or his deputy for the purpose of registration of persons eligible to vote and for providing voter education.



§ 23-15-39 - Form of application for registration; allowances for office supplies; determination on application; notice to applicant; assistance to applicant; voter registration number; fees and costs; forwarding of application

(1) Applications for registration as electors of this state, which are sworn to and subscribed before the registrar or deputy registrar authorized by law and which are not made by mail, shall be made upon a form established by rule duly adopted by the Secretary of State.

(2) The boards of supervisors shall make proper allowances for office supplies reasonably necessitated by the registration of county electors.

(3) If the applicant indicates on the application that he resides within the city limits of a city or town in the county of registration, the county registrar shall process the application for registration or changes to the registration as provided by law.

(4) If the applicant indicates on the application that he has previously registered to vote in another county of this state or another state, notice to the voter's previous county of registration in this state shall be provided by the Statewide Elections Management System. If the voter's previous place of registration was in another state, notice shall be provided to the voter's previous state of residence if the Statewide Elections Management System has that capability.

(5) The county registrar shall provide to the person making the application a copy of the application upon which has been written the county voting precinct and municipal voting precinct, if any, in which the person shall vote. Upon entry of the voter registration information into the Statewide Elections Management System, the system shall assign a voter registration number to the person.

(6) Any person desiring an application for registration may secure an application from the registrar of the county of which he is a resident and may take the application with him and secure assistance in completing the application from any person of the applicant's choice. It shall be the duty of all registrars to furnish applications for registration to all persons requesting them, and it shall likewise be his duty to furnish aid and assistance in the completing of the application when requested by an applicant. The application for registration shall be sworn to and subscribed before the registrar or deputy registrar at the municipal clerk's office, the county registrar's office or any other location where the applicant is allowed to register to vote. No fee or cost shall be charged the applicant by the registrar for accepting the application or administering the oath or for any other duty imposed by law regarding the registration of electors.

(7) If the person making the application is unable to read or write, for reason of disability or otherwise, he shall not be required to personally complete the application in writing and execute the oath. In such cases, the registrar or deputy registrar shall read to the person the application and oath and the person's answers thereto shall be recorded by the registrar or his deputy. The person shall be registered as an elector if he otherwise meets the requirements to be registered as an elector. The registrar shall record the responses of the person and the recorded responses shall be retained permanently by the registrar. The registrar shall enter the voter registration information into the Statewide Elections Management System and designate the entry as an assisted filing.

(8) The receipt of a copy of the application for registration sent pursuant to Section 23-15-35(2) shall be sufficient to allow the applicant to be registered as an elector of this state, if the application is not challenged.

(9) In any case in which a municipality expands its corporate boundaries by annexation or redistricts all or a part of the municipality, the municipal clerk shall within ten (10) days after the effective date of the annexation or after preclearance of the redistricting plan under Section 5 of the Voting Rights Act of 1965, provide the county registrar with conforming geographic data that is compatible with the Statewide Elections Management System. The data shall be developed by the municipality's use of a standardized format specified by the Statewide Elections Management System. The county registrar shall update the municipal boundary information or redistricting information into the Statewide Elections Management System. The Statewide Elections Management System shall update the voter registration records to include the new municipal electors who have resided within the annexed area for at least thirty (30) days after annexation and assign the electors to the municipal voting precincts. The county registrar shall forward to the municipal clerk written notification of the additions and changes, and the municipal clerk shall forward to the new municipal electors written notification of the additions and changes. The Statewide Elections Management System shall correctly place municipal electors within districts whose boundaries were altered by any redistricting conducted within the municipality and assign such electors to the correct municipal voting precincts.



§ 23-15-41 - Endorsement of application; completion of registration

(1) When an applicant to register to vote has completed the application form as prescribed by administrative rule, the registrar shall enter the Statewide Elections Management System voter record where the voter status will be marked "ACTIVE", "PENDING" or "REJECTED" and the applicant shall be entitled to register upon his request for registration made in person to the registrar, or deputy registrar if a deputy registrar has been appointed. No person other than the registrar, or a deputy registrar, shall register any applicant.

(2) If an applicant is not qualified to register to vote, then the registrar shall enter the Statewide Elections Management System voter record where the voter's status shall be marked "PENDING" or "REJECTED", specify the reason or reasons therefor, and notify the election commission of those rejected.



§ 23-15-43 - Automatic review where person is not approved for registration

In the event applicant is not registered, there shall be an automatic review by the county election commissioners under the procedures provided in Sections 23-15-61 through 23-15-79. In addition to the meetings of the election commissioners provided under said sections, the commissioners are required to hold such additional meetings to determine all pending cases of registration on review prior to the election at which the applicant desires to vote.

It is not the purpose of this section to indicate the decision which should be reached by the election commissioners in certain cases but to define which applicants should receive further examination by providing for an automatic review.



§ 23-15-45 - Notice to person denied registration

In the event that registration is denied pending automatic review by the county election commissioners, the registrar shall immediately inform the applicant that the registration is denied and advise the applicant of the date, time and place of the next meeting of the county election commissioners, at which time the applicant may present such evidence either in person or in writing as he deems pertinent to the question of residency.



§ 23-15-47 - Registering to vote by mail-in application

(1) Any person who is qualified to register to vote in the State of Mississippi may register to vote by mail-in application in the manner prescribed in this section.

(2) The following procedure shall be used in the registration of electors by mail:

(a) Any qualified elector may register to vote by mailing or delivering a completed mail-in application to his county registrar at least thirty (30) days prior to any election. The postmark date of a mailed application shall be the date of registration.

(b) Upon receipt of a mail-in application, the county registrar shall stamp the application with the date of receipt, and shall verify the application by contacting the applicant by telephone, by personal contact with the applicant, or by any other method approved by the Secretary of State. Within twenty-five (25) days of receipt of a mail-in application, the county registrar shall complete action on the application, including any attempts to notify the applicant of the status of his application.

(c) If the county registrar determines that the applicant is qualified and his application is legible and complete, he shall mail the applicant written notification that the application has been approved, specifying the county voting precinct, municipal voting precinct, if any, polling place and supervisor district in which the person shall vote. This written notification of approval containing the specified information shall be the voter's registration card. The registration cards shall be provided by the county registrar. Upon entry of the voter registration information into the Statewide Elections Management System, the system shall assign a voter registration number to the person. The assigned voter registration number shall be clearly shown on the written notification of approval. In mailing the written notification, the county registrar shall note the following on the envelope: "DO NOT FORWARD". If any registration notification form is returned as undeliverable, the voter's registration shall be void.

(d) A mail-in application shall be rejected for any of the following reasons:

(i) An incomplete portion of the application which makes it impossible for the registrar to determine the eligibility of the applicant to register;

(ii) A portion of the application which is illegible in the opinion of the county registrar and makes it impossible to determine the eligibility of the applicant to register;

(iii) The county registrar is unable to determine, from the address and information stated on the application, the precinct in which the voter should be assigned or the supervisor district in which he is entitled to vote;

(iv) The applicant is not qualified to register to vote pursuant to Section 23-15-11;

(v) The registrar determines that the applicant is registered as a qualified elector of the county;

(vi) The county registrar is unable to verify the application pursuant to subsection (2) (b) of this section.

(e) If the mail-in application of a person is subject to rejection for any of the reasons set forth in paragraph (d) (i) through (iii) of this subsection, and it appears to the registrar that the defect or omission is of such a minor nature and that any necessary additional information may be supplied by the applicant over the telephone or by further correspondence, the registrar may write or call the applicant at the telephone number provided on the application. If the registrar is able to contact the applicant by mail or telephone, he shall attempt to ascertain the necessary information and if this information is sufficient for the registrar to complete the application, the applicant shall be registered. If the necessary information cannot be obtained by mail or telephone or is not sufficient, the registrar shall give the applicant written notice of the rejection and provide the reason for the rejection. The registrar shall further inform the applicant that he has a right to attempt to register by appearing in person or by filing another mail-in application.

(f) If a mail-in application is subject to rejection for the reason stated in paragraph (d)(v) of this subsection and the "present home address" portion of the application is different from the residence address for the applicant found in the registration book, the mail-in application shall be deemed a written request to transfer registration pursuant to Section 23-15-13. Subject to the time limits and other provisions of Section 23-15-13, the registrar or the election commissioners shall note the new residence address on his records and, if necessary, transfer the applicant to his new county precinct or municipal precinct, if any, advise the applicant of his new county precinct or municipal precinct, if any, polling place and supervisor district.

(3) The instructions and the application form for voter registration by mail shall be in a form established by rule duly adopted by the Secretary of State.

(4) (a) The Secretary of State shall prepare and furnish without charge the necessary forms for application for voter registration by mail to each county registrar, municipal clerk, all public schools, each private school that requests such applications, and all public libraries.

(b) The Secretary of State shall distribute without charge sufficient forms for application for voter registration by mail to the Commissioner of Public Safety, who shall distribute such forms to each driver's license examining and renewal station in the state, and shall ensure that the forms are regularly available to the public at such stations.

(c) Bulk quantities of forms for application for voter registration by mail shall be furnished by the Secretary of State to any person or organization. The Secretary of State shall charge a person or organization the actual cost he incurs in providing bulk quantities of forms for application for voter registration to such person or organization.

(5) The originals of completed mail-in applications shall remain on file in the office of the county registrar in accordance with Section 23-15-113. Nothing in this section shall preclude having applications on microfilm, microfiche or as an electronic image.

(6) If the applicant indicates on the application that he resides within the city limits of a city or town in the county of registration, the county registrar shall enter the information into the Statewide Elections Management System. The county registrar shall send municipal voting precinct information by United States first-class mail, postage prepaid, to the person at the address provided on the application. Any and all mailing costs incurred by the county registrar or the clerk of the municipality in effectuating this subsection shall be paid by the governing authority of the municipality. If a review of the application for registration or changes to the registration indicates that the applicant is not qualified to vote in the municipality, the registrar shall notify the applicant of the correct county precinct.

(7) If the applicant indicates on the application that he has previously registered to vote in another county of this state or another state, notice to the voter's previous county of registration in this state shall be provided by the Statewide Elections Management System. If the voter's previous place of registration was in another state, notice shall be provided to the voter's previous state of residence if the Statewide Elections Management System has that capability.

(8) Any person who attempts to register to vote by mail shall be subject to the penalties for false registration provided for in Section 23-15-17.






C. APPEALS UPON DENIAL OF REGISTRATION

§ 23-15-61 - Appeal by person denied registration

Any person denied the right to register as a voter may appeal from the decision of the registrar to the board of election commissioners by filing with the registrar, on the same day of such denial or within five (5) days thereafter, a written application for appeal.



§ 23-15-63 - Appeal by other elector of allowance of registration

Any elector of the county may likewise appeal from the decision of the registrar allowing any other person to be registered as a voter; but before the same can be heard, the party appealing shall give notice to the person whose registration is appealed from, in writing, stating the grounds of the appeal. Said notice shall be served by the sheriff or a constable, as process in other courts is required to be served; and the officer may demand and receive for such service, from the person requesting the same, the sum of One Dollar ($ 1.00).



§ 23-15-65 - Determination of appeals at September meeting of board of commissioners

The board of commissioners shall meet at the courthouse of its county on the second Monday in September preceding any general election, and shall remain in session from day to day, so long as business may require. Three (3) commissioners shall constitute a quorum to do business; but the concurrence of at least three (3) commissioners shall be necessary in all cases for the rendition of a decision. The commissioners shall hear and determine all appeals from the decisions of the registrar of their county, allowing or refusing the applications of electors to be registered; and they shall correct illegal or improper registrations, and shall secure the elective franchise, as effected by registration, to those who may be illegally or improperly denied the same.



§ 23-15-67 - Determination of appeals at other meetings

The commissioners of election of each county shall, at the meetings provided for by Sections 23-15-153, 23-15-155 and 23-15-157, hear and determine any appeals which may have been perfected and which are pending on the respective dates provided for in said Sections 23-15-153, 23-15-155 and 23-15-157, from the decisions of the registrar of their county allowing or refusing the applications of persons to be registered. The above dates for hearing said appeals are supplemental to the provisions of Section 23-15-65.



§ 23-15-69 - Appeals heard de novo; finality of decisions

All cases on appeal shall be heard by the boards of election commissioners de novo, and oral and documentary evidence may be heard by them; and they are authorized to administer oaths to witnesses before them; and they have power to subpoena witnesses, and to compel their attendance; to send for persons and papers; to require the sheriff and constables to attend them and to execute their process. The decisions of the commissioners in all cases shall be final as to questions of fact, but as to matters of law they may be revised by circuit courts and the Supreme Court. The registrar shall obey the orders of the commissioners in directing a person to be registered, or a name to be stricken from the registration books.



§ 23-15-71 - Appeal from decision of commissioners

Any elector aggrieved by the decision of the commissioners shall have the right to file a bill of exceptions thereto, to be approved and signed by the commissioners, embodying the evidence in the case and the findings of the commissioners, within two (2) days after the rendition of the decision, and may thereupon appeal to the circuit court upon the execution of a bond, with two (2) or more sufficient sureties to be approved by the commissioners, in the sum of One Hundred Dollars ($ 100.00), payable to the state, and conditioned to pay all costs in case the appeal shall not be successfully prosecuted; and in case the decision of the commissioners be affirmed, judgment shall be entered on the bond for all costs.



§ 23-15-73 - Duty of commissioners upon appeal

It shall be the duty of the commissioners, in case of appeal from their decision, to return the bill of exceptions and the appeal bond into the circuit court of the county within five (5) days after the filing of the same with them; and the circuit courts shall have jurisdiction to hear and determine such appeals.



§ 23-15-75 - Proceedings in circuit court

Should the judgment of the circuit court be in favor of the right of an elector to be registered, the court shall so order, and shall, by its judgment, direct the registrar of the county forthwith to register him. Costs shall not, in any case, be adjudged against the county.



§ 23-15-77 - Costs

The election commissioners shall not award costs in proceedings before them; but circuit courts and the Supreme Court shall allow costs as in other cases.



§ 23-15-79 - Date of registration to vote

(1) Unless the application for registration was made pursuant to Section 23-15-47, the date of registration to vote shall be the date of the application for registration to vote, regardless of the date on which the county election commission, circuit court or Supreme Court, as the case may be, makes its final determination allowing the registration.

(2) In the case of an application for registration which has been made pursuant to Section 23-15-47, the date of registration to vote shall be the date the complete and legible application form is received by the county registrar.






D. LIABILITY OF THE REGISTRAR, PENALTIES AND INJUNCTIVE RELIEF

§ 23-15-91 - No personal liability for error of judgment

The county registrar, while acting within his jurisdiction and under the authority of this chapter, shall not be liable personally for any error of judgment regarding the registration of electors.



§ 23-15-93 - Penalties

If any registrar or commissioner of elections shall refuse or neglect to perform any of the duties imposed upon him by this chapter regarding the registration of electors, or shall knowingly permit any person to sign a false affidavit or otherwise knowingly permit any person to violate any provision of this chapter regarding the registration of electors, or shall violate any of the provisions of this chapter regarding the registration of electors, or if any officer taking the affidavits as provided in this chapter regarding registration of electors shall make any false statement in his certificate thereto attached, he shall be deemed guilty of a crime and shall be punished by a fine not exceeding One Thousand Dollars ($ 1,000.00) or by imprisonment in the penitentiary not exceeding one (1) year, and shall be removed from office.



§ 23-15-95 - Injunctive relief

In addition to the penalties set forth in Section 23-15-93, any applicant aggrieved by any registrar or commissioner of elections because of their refusal or neglect to perform any of the duties prescribed by this chapter regarding the registration of electors may petition the chancery court of the county of the registrar or commissioner of elections for an injunction or mandate to enforce the performance of such duties and to secure to such applicant such rights to which he may be entitled under the provisions of said sections.






E. REGISTRATION RECORDS

§ 23-15-111 - Changes required to retain registration books in use

Registration books now required by law to be kept may be retained in use, provided that the registrar shall make such changes in the form thereof, by some suitable method, as shall reflect the changes in the form thereof required by this subarticle and other applicable legislation.



§ 23-15-113 - Form of registration books

(1) The registration books are to be in the following form: The voter registration files shall contain copies of the applications for registration completed by electors, which applications shall show the date of registration and signature of elector, and such files shall be known as registration books. The files described herein may be recorded on microfilm or computer software for convenience and efficiency in storage.

(2) From and after January 1, 2006, all records pertaining to voter registration shall be stored in an electronic format in the Statewide Elections Management System. The scanned applications shall be a legal document of voter registration and shall be retained in the Statewide Elections Management System.



§ 23-15-115 - Transfer of voter registration necessitated by change in boundaries of legislative districts

When a transfer of a voter registration is necessitated by any change in the boundaries of legislative districts, supervisors districts, voting precincts, or other similar boundaries, such information necessary to bring about such transfer may be secured by mail or otherwise. Necessary forms for the purposes of securing necessary information shall be prepared by the registrar.



§ 23-15-117 - Penalty for false entry, and for unauthorized erasure or alteration

Any false entry on any registration book, or pollbook, made knowingly, and any unauthorized erasure or alteration therein, shall be punished as provided for the alteration of any other public record.



§ 23-15-119 - New registration books or pollbooks

When the registration books shall be filled, the board of supervisors of the county shall procure others, to be kept and used as herein directed, or they may cause the books in use at any time to be enlarged so as to contain the names of all persons who may be registered; and the board of supervisors shall cause new pollbooks to be made from time to time as may be necessary or proper; and in case of the destruction or mutilation of the registration books or pollbooks, so as to make it proper to have the names of the electors on the old books transcribed into new ones, the board shall cause it to be done, and the new books so made shall have the same effect as the old ones.



§ 23-15-121 - Loss or destruction of registration books or electronic voting record

Should the registration books or electronic voting record of any county be lost or destroyed, the board of supervisors may adjudge the fact, and direct a new registration of the voters to be made; and the registrar, being so directed, shall make a new registration, as herein provided, of the qualified electors of his county on new books to be provided by the board.



§ 23-15-123 - Confusion of registration books

If at any time the registration books of the county be or become in such confusion that a new registration is necessary to determine correctly the names of the qualified electors and the voting precinct of each, the board of supervisors shall order a new registration of voters to be made in like manner as provided for in Section 23-15-121.



§ 23-15-125 - Form of pollbooks

The pollbook of each voting precinct shall designate the voting precinct for which it is to be used, and shall be ruled in appropriate columns, with printed or written headings, as follows: date of registration; voter registration number; name of electors; date of birth; and a number of blank columns for the dates of elections. Except as otherwise provided in Section 23-15-692, all who register within thirty (30) days before any regular election shall be entered on the pollbooks immediately after such election, and not before, so that the pollbooks will show only the names of those qualified to vote at such election. When election commissioners determine that any elector is disqualified from voting, by reason of removal from the supervisors district, or other cause, that fact shall be noted on the registration book and his name shall be erased from the pollbook. Nothing in this section shall preclude the use of electronic pollbooks.



§ 23-15-127 - Preparation, use and revision of primary election pollbooks

(1) It shall be the duty of registrar of the county or municipality to prepare and furnish to the appropriate election commissioner pollbooks for each voting precinct in which the election is to be conducted, in which shall be entered the name, residence, date of birth and date of registration of each person duly registered in such voting precinct as now provided by law, and which pollbooks shall be known as "primary election pollbooks" and shall be used only in holding primary elections.

(2) The election commissioners of the county or municipality shall revise the primary pollbooks at the time and in the manner and in accordance with the laws now fixed and in force for revising pollbooks now provided for under the law, except they shall not remove from the pollbook any person who is qualified to participate in primary elections; however, upon the written request of the municipal election commission, the county commissioners of election shall revise the primary pollbooks of the municipality as provided in this subsection.

(3) All laws applicable to the revision of pollbooks now in use shall be applicable to the revision of pollbooks for primary elections, and all rights of voters to be heard and to appeal to the executive committee of his party from the action of the election commissioners now provided by law shall be available to the voter in the revisions of the pollbooks for primary elections provided for in this section.



§ 23-15-129 - Subprecinct pollbooks

The commissioners of election and the registrars of the respective counties are hereby directed to make an administrative division of the pollbook for each county immediately following any reapportionment of the Mississippi Legislature or any realignment of supervisors districts, if necessary. Such an administrative division shall form subprecincts whenever necessary within each voting precinct so that all persons within a subprecinct shall vote on the same candidates for each public office. The polling place for all subprecincts within any given voting precinct shall be the same as the polling place for the voting precinct. Additional managers may be appointed for subprecincts in the discretion of the commissioners of election or, in the case of primary elections, in the discretion of the proper executive committee.



§ 23-15-133 - Procedure for forming subprecincts and making subprecinct pollbooks

The procedure to be used by the commissioners of election and the registrars to form subprecincts and to make subprecinct pollbooks shall be as follows, and in the following order:

(a) Identify those subprecinct areas in each voting precinct, if any, where all persons within such subprecincts shall vote on the same candidates for each public office;

(b) The portion of each voting precinct with the largest population shall retain the original voting precinct designation and those portions of each voting precinct with smaller populations shall be called subprecincts and identified by the original voting precinct designation with the suffixes "a", "b", "c", et cetera, for as many subprecincts as are formed for any given precinct;

(c) The qualified electors residing in each subprecinct shall be identified; and

(d) The names of the qualified electors so identified whose names appear on the original voting precinct pollbook shall be transferred to and placed upon the appropriate subprecinct pollbook, and a notation of such transfer shall be made opposite such names in the original voting precinct pollbook. Such electors so identified shall be notified by regular mail that they reside in a newly formed subprecinct; however, failure to give such notice shall not invalidate an otherwise valid election.



§ 23-15-135 - Registrar to keep registration book and pollbooks and provide location for accepting applications for Mississippi Voter Identification Cards

(1) The registration books of the several voting precincts of each county and the pollbooks heretofore in use shall be delivered to the registrar of the county, and they, together with the registration books and pollbooks hereafter made, shall be records of his office, and he shall carefully preserve the same as such; and after each election the pollbooks shall be speedily returned to the office of the registrar.

(2) The registrar of each county shall provide a location in the registrar's office at which he or she shall accept applications for Mississippi Voter Identification Cards in accordance with the Mississippi Constitution.

(3) The registrar of each county shall enter into a Memorandum of Understanding, which is negotiated by the Secretary of State, with the Mississippi Department of Public Safety for the purpose of providing a Mississippi Voter Identification Card.



§ 23-15-137 - Municipality authorized to contract with county election commissioners to revise registration books and pollbooks; compensation

[Until Laws, 2006, ch. 585 § 1, is effectuated under Section 5 of the Voting Rights Act of 1965, this section will read as follows:]

(1) If the governing authorities of a municipality determine that revision of the registration books and pollbooks can be performed more effectively and efficiently utilizing the authority granted in this section, then such governing authorities may contract with the commissioners of election of the county or counties in which the municipality is located to provide the municipal registrar of such municipality with registration books and pollbooks containing only the duly qualified electors of such municipality. The registration books and pollbooks provided pursuant to this section may be used to conduct any municipal election in such municipality. By adopting the registration books and pollbooks so provided, the municipal commissioners of election shall be deemed to have met any requirements to revise such books which are imposed upon such commissioners by Mississippi law.

(2) In addition to any meeting otherwise authorized by law, the county commissioners of election may meet to prepare the registration and pollbooks of each municipality pursuant to a contract authorized pursuant to subsection (1) of this section. Each municipality shall compensate the county commissioners of election for the actual cost of preparing such registration books and pollbooks for the municipality and shall pay each county commissioner of election the per diem provided for in Section 23-15-153(2) for each day or period of not less than five (5) hours accumulated over two (2) or more days such commissioners are actually employed in preparing such registration books and pollbooks for such municipality, not to exceed five (5) days. The county commissioners of election shall not receive any compensation for the preparation of registration books and pollbooks pursuant to subsection (1) other than that provided for in this subsection.

(3) This section shall stand repealed from and after January 1, 2006.

[From and after the date Laws, 2006, ch. 585 § 1, is effectuated under Section 5 of the Voting Rights Act of 1965, this section will read as follows:]

(1) If the governing authorities of a municipality determine that revision of the registration books and pollbooks can be performed more effectively and efficiently utilizing the authority granted in this section, then such governing authorities may contract with the commissioners of election of the county or counties in which the municipality is located to provide the municipal registrar of such municipality with registration books and pollbooks containing only the duly qualified electors of such municipality. The registration books and pollbooks provided pursuant to this section may be used to conduct any municipal election in such municipality. By adopting the registration books and pollbooks so provided, the municipal commissioners of election shall be deemed to have met any requirements to revise such books which are imposed upon such commissioners by Mississippi law.

(2) In addition to any meeting otherwise authorized by law, the county commissioners of election may meet to prepare the registration and pollbooks of each municipality pursuant to a contract authorized pursuant to subsection (1) of this section. Each municipality shall compensate the county commissioners of election for the actual cost of preparing such registration books and pollbooks for the municipality and shall pay each county commissioner of election the per diem provided for in Section 23-15-153(2) for each day or period of not less than five (5) hours accumulated over two (2) or more days such commissioners are actually employed in preparing such registration books and pollbooks for such municipality, not to exceed five (5) days. The county commissioners of election shall not receive any compensation for the preparation of registration books and pollbooks pursuant to subsection (1) other than that provided for in this subsection.






F. PURGING

§ 23-15-151 - Roll of persons convicted of certain crimes to be kept by circuit clerk; comparison with registration book

The circuit clerk of each county is authorized and directed to prepare and keep in his office a full and complete list, in alphabetical order, of persons convicted of vote fraud or of any crime listed in Section 241, Mississippi Constitution of 1890. The clerk shall enter the names of all persons who have been or shall be hereafter convicted of vote fraud or of any crime listed in Section 241, Mississippi Constitution of 1890, in a book prepared and kept for that purpose. The board of supervisors of each county shall, as early as practicable, furnish the circuit clerk of their county with a suitable book for the enrollment of those names showing the name, date of birth, address, court, crime and date of conviction. The roll, when so prepared, shall be compared with the registration book before each election commissioner of the county. A certified copy of any enrollment by one clerk to another will be sufficient authority for the enrollment of the name, or names, in another county.



§ 23-15-153 - Revision of registration books and pollbooks by commissioners; amount and limitations of per diem payments to commissioners; provision of copies of registration books to municipal registrars; certification of hours worked; number of days in calendar year for which commissioners entitled to receive compensation

(1) At the following times, the commissioners of election shall meet at the office of the registrar and carefully revise the registration books and the pollbooks of the several voting precincts, and shall erase from those books the names of all persons erroneously on the books, or who have died, removed or become disqualified as electors from any cause; and shall register the names of all persons who have duly applied to be registered and have been illegally denied registration:

(a) On the Tuesday after the second Monday in January 1987 and every following year;

(b) On the first Tuesday in the month immediately preceding the first primary election for congressmen in the years when congressmen are elected;

(c) On the first Monday in the month immediately preceding the first primary election for state, state district legislative, county and county district offices in the years in which those offices are elected; and

(d) On the second Monday of September preceding the general election or regular special election day in years in which a general election is not conducted.

Except for the names of those persons who are duly qualified to vote in the election, no name shall be permitted to remain on the registration books and pollbooks; however, no name shall be erased from the registration books or pollbooks based on a change in the residence of an elector except in accordance with procedures provided for by the National Voter Registration Act of 1993 that are in effect at the time of such erasure. Except as otherwise provided by Section 23-15-573, no person shall vote at any election whose name is not on the pollbook.

(2) Except as provided in this section, and subject to the following annual limitations, the commissioners of election shall be entitled to receive a per diem in the amount of Eighty-four Dollars ($ 84.00), to be paid from the county general fund, for every day or period of no less than five (5) hours accumulated over two (2) or more days actually employed in the performance of their duties in the conduct of an election or actually employed in the performance of their duties for the necessary time spent in the revision of the registration books and pollbooks as required in subsection (1) of this section:

(a) In counties having less than fifteen thousand (15,000) residents according to the latest federal decennial census, not more than fifty (50) days per year, with no more than fifteen (15) additional days allowed for the conduct of each election in excess of one (1) occurring in any calendar year;

(b) In counties having fifteen thousand (15,000) residents according to the latest federal decennial census but less than thirty thousand (30,000) residents according to the latest federal decennial census, not more than seventy-five (75) days per year, with no more than twenty-five (25) additional days allowed for the conduct of each election in excess of one (1) occurring in any calendar year;

(c) In counties having thirty thousand (30,000) residents according to the latest federal decennial census but less than seventy thousand (70,000) residents according to the latest federal decennial census, not more than one hundred (100) days per year, with no more than thirty-five (35) additional days allowed for the conduct of each election in excess of one (l) occurring in any calendar year;

(d) In counties having seventy thousand (70,000) residents according to the latest federal decennial census but less than ninety thousand (90,000) residents according to the latest federal decennial census, not more than one hundred twenty-five (125) days per year, with no more than forty-five (45) additional days allowed for the conduct of each election in excess of one (1) occurring in any calendar year;

(e) In counties having ninety thousand (90,000) residents according to the latest federal decennial census but less than one hundred seventy thousand (170,000) residents according to the latest federal decennial census, not more than one hundred fifty (150) days per year, with no more than fifty-five (55) additional days allowed for the conduct of each election in excess of one (1) occurring in any calendar year;

(f) In counties having one hundred seventy thousand (170,000) residents according to the latest federal decennial census but less than two hundred thousand (200,000) residents according to the latest federal decennial census, not more than one hundred seventy-five (175) days per year, with no more than sixty-five (65) additional days allowed for the conduct of each election in excess of one (1) occurring in any calendar year;

(g) In counties having two hundred thousand (200,000) residents according to the latest federal decennial census but less than two hundred twenty-five thousand (225,000) residents according to the latest federal decennial census, not more than one hundred ninety (190) days per year, with no more than seventy-five (75) additional days allowed for the conduct of each election in excess of one (l) occurring in any calendar year;

(h) In counties having two hundred twenty-five thousand (225,000) residents according to the latest federal decennial census but less than two hundred fifty thousand (250,000) residents according to the latest federal decennial census, not more than two hundred fifteen (215) days per year, with no more than eighty-five (85) additional days allowed for the conduct of each election in excess of one (1) occurring in any calendar year;

(i) In counties having two hundred fifty thousand (250,000) residents according to the latest federal decennial census but less than two hundred seventy-five thousand (275,000) residents according to the latest federal decennial census, not more than two hundred thirty (230) days per year, with no more than ninety-five (95) additional days allowed for the conduct of each election in excess of one (1) occurring in any calendar year;

(j) In counties having two hundred seventy-five thousand (275,000) residents according to the latest federal decennial census or more, not more than two hundred forty (240) days per year, with no more than one hundred five (105) additional days allowed for the conduct of each election in excess of one (l) occurring in any calendar year.

(3) In addition to the number of days authorized in subsection (2) of this section, the board of supervisors of a county may authorize, in its discretion, the commissioners of election to receive a per diem in the amount provided for in subsection (2) of this section, to be paid from the county general fund, for every day or period of no less than five (5) hours accumulated over two (2) or more days actually employed in the performance of their duties in the conduct of an election or actually employed in the performance of their duties for the necessary time spent in the revision of the registration books and pollbooks as required in subsection (1) of this section, for not to exceed five (5) days.

(4) (a) The commissioners of election shall be entitled to receive a per diem in the amount of Eighty-four Dollars ($ 84.00), to be paid from the county general fund, not to exceed ten (10) days for every day or period of no less than five (5) hours accumulated over two (2) or more days actually employed in the performance of their duties for the necessary time spent in the revision of the registration books and pollbooks prior to any special election. For purposes of this paragraph, the regular special election day shall not be considered a special election. The annual limitations set forth in subsection (2) of this section shall not apply to this paragraph.

(b) The commissioners of election shall be entitled to receive a per diem in the amount of One Hundred Fifty Dollars ($ 150.00), to be paid from the county general fund, for the performance of their duties on the day of any general or special election. The annual limitations set forth in subsection (2) of this section shall apply to this paragraph.

(5) The commissioners of election shall be entitled to receive a per diem in the amount of Eighty-four Dollars ($ 84.00), to be paid from the county general fund, not to exceed fourteen (14) days for every day or period of no less than five (5) hours accumulated over two (2) or more days actually employed in the performance of their duties for the necessary time spent in the revision of the registration books, pollbooks and in the conduct of a runoff election following either a general or special election.

(6) The commissioners of election shall be entitled to receive only one (1) per diem payment for those days when the commissioners of election discharge more than one (1) duty or responsibility on the same day.

(7) The county registrar shall prepare the pollbooks and the county commissioners of election shall prepare the registration books of each municipality located within the county pursuant to an agreement between the county and each municipality in the county. The county commissioners of election and the county registrar shall be paid by each municipality for the actual cost of preparing registration books and pollbooks for the municipality and shall pay each county commissioner of election a per diem in the amount provided for in subsection (2) of this section for each day or period of not less than five (5) hours accumulated over two (2) or more days the commissioners are actually employed in preparing the registration books for the municipality, not to exceed five (5) days. The county commissioners of election and county registrar shall provide copies of the registration books and pollbooks to the municipal clerk of each municipality in the county. The municipality shall pay the county registrar for preparing and printing the pollbooks. A municipality may secure "read only" access to the Statewide Centralized Voter System and print its own pollbooks using this information; however, county commissioners of election shall remain responsible for preparing registration books for municipalities and shall be paid for this duty in accordance with this subsection.

(8) County commissioners of election who perform the duties of an executive committee with regard to the conduct of a primary election under a written agreement authorized by law to be entered into with an executive committee shall receive per diem as provided for in subsection (2) of this section. The days that county commissioners of election are employed in the conduct of a primary election shall be treated the same as days county commissioners of election are employed in the conduct of other elections.

(9) Every commissioner of election shall sign personally a certification setting forth the number of hours actually worked in the performance of the commissioner's official duties and for which the commissioner seeks compensation. The certification must be on a form as prescribed in this subsection. The commissioner's signature is, as a matter of law, made under the commissioner's oath of office and under penalties of perjury.

The certification form shall be as follows:

COUNTY ELECTION COMMISSIONER

PER DIEM CLAIM FORM

NAME: COUNTY:

ADDRESS: DISTRICT:

CITY: ZIP:

PURPOSE APPLICABLE ACTUAL PER DIEM

DATE BEGINNING ENDING OF MS CODE HOURS DAYS

WORKED TIME TIME WORK SECTION WORKED EARNED

TOTAL NUMBER OF PER DIEM DAYS EARNED

EXCLUDING ELECTION DAYS

PER DIEM RATE PER DAY EARNED x 84.00

TOTAL NUMBER PER DIEM DAYS EARNED

FOR ELECTION DAYS

PER DIEM RATE PER DAY EARNED x 150.00

TOTAL AMOUNT OF PER DIEM CLAIMED $

I understand that I am signing this document under my oath as a

commissioner of election and under penalties of perjury.

I understand that I am requesting payment from taxpayer funds and that I

have an obligation to be specific and truthful as to the amount of hours

worked and the compensation I am requesting.

Signed this the day of , .

Commissioner's Signature

When properly completed and signed, the certification must be filed with the clerk of the county board of supervisors before any payment may be made. The certification will be a public record available for inspection and reproduction immediately upon the oral or written request of any person.

Any person may contest the accuracy of the certification in any respect by notifying the chairman of the commission, any member of the board of supervisors or the clerk of the board of supervisors of such contest at any time before or after payment is made. If the contest is made before payment is made, no payment shall be made as to the contested certificate until the contest is finally disposed of. The person filing the contest shall be entitled to a full hearing, and the clerk of the board of supervisors shall issue subpoenas upon request of the contestor compelling the attendance of witnesses and production of documents and things. The contestor shall have the right to appeal de novo to the circuit court of the involved county, which appeal must be perfected within thirty (30) days from a final decision of the commission, the clerk of the board of supervisors or the board of supervisors, as the case may be.

Any contestor who successfully contests any certification will be awarded all expenses incident to his contest, together with reasonable attorney's fees, which will be awarded upon petition to the chancery court of the involved county upon final disposition of the contest before the election commission, board of supervisors, clerk of the board of supervisors, or, in case of an appeal, final disposition by the court. The commissioner against whom the contest is decided shall be liable for the payment of the expenses and attorney's fees, and the county shall be jointly and severally liable for same.

(10) Any commissioner of election who has not received a certificate issued by the Secretary of State pursuant to Section 23-15-211 indicating that the commissioner of election has received the required elections seminar instruction and that the commissioner of election is fully qualified to conduct an election, shall not receive any compensation authorized by this section, Section 23-15-491 or Section 23-15-239.



§ 23-15-160 - Names of voters whose registration cancelled under former Section 23-15-159 to be returned to registration books and pollbooks

The names of all electors whose registration has been cancelled pursuant to the provisions of Section 23-15-159 prior to August 11, 2000, shall be returned to the registration books and pollbooks and shall be treated in the same manner as electors who have changed their place of residence.



§ 23-15-161 - Attendance and assistance of registrar at meeting of commissioners

The registrar shall attend the meetings of the commissioners, and shall furnish them the registration books and the pollbooks, and shall render them all needed assistance of which he is capable in the performance of their duties in revising the list of qualified electors.






G. STATEWIDE CENTRALIZED VOTER SYSTEM

§ 23-15-163 - Purpose of subarticle

The purposes of this subarticle are:

(a) To establish a centralized statewide qualified voter file that consists of all qualified electors who are registered to vote;

(b) To enhance the uniformity of the administration of elections by creating and maintaining a centralized statewide file of qualified voters;

(c) To increase the efficiency and decrease the cost of maintaining voter registration records and implementing the National Voter Registration Act of 1993;

(d) To increase the integrity of the voting process by compiling a single centralized qualified voter file from county voter roll data that will permit the name of each citizen of this state to appear only once;

(e) To apply technology and information gathered by principal executive departments of state government, state agencies and local voter registrars in a manner that ensures that accurate and current records of qualified voters are maintained and to secure cooperation among all state and county entities to develop systems and processes that are interfaced with the Centralized Statewide Voter System; and

(f) To enable the state to receive federal funds which may be available to carry out provisions of this subarticle.



§ 23-15-165 - Implementation of centralized database of registered voters; functions; format; advisory committee

(1) From and after July 1, 2002, the Office of the Secretary of State, in cooperation with the local registrars and election commissioners, shall begin to procure, implement and maintain an electronic information processing system and programs capable of maintaining a centralized database of all registered voters in the state. The system shall encompass software and hardware, at both the state and county level, software development training, conversion and support and maintenance for the system. This system shall be known as the "Statewide Elections Management System" and shall constitute the official record of registered voters in every county of the state.

(2) The Office of the Secretary of State shall develop and implement the Statewide Elections Management System so that the registrar and election commissioners of each county shall:

(a) Verify that an applicant that is registering to vote in such county is not registered to vote in another county;

(b) Be notified automatically that a registered voter in its county has registered to vote in another county;

(c) Receive regular reports of death, changes of address and convictions for disenfranchising crimes that apply to voters registered in the county; and

(d) Retain all present functionality related to, but not limited to, the use of voter roll data and to implement such other functionality as the law requires to enhance the maintenance of accurate county voter records and related jury selection and redistricting programs.

(3) As a part of the procurement and implementation of the system, the Office of the Secretary of State shall, with the assistance of the advisory committee, procure services necessary to convert current voter registration records in the counties into a standard, industry accepted file format that can be used on the Statewide Elections Management System. Thereafter, all official voter information shall be maintained on the Statewide Elections Management System. The standard industry accepted format of data shall be reviewed and approved by a majority of the advisory committee created in subsection (5) of this section after consultation with the Circuit Clerks Association and the format may not be changed without majority approval of the advisory committee and without consulting the Circuit Clerks Association.

(4) The Secretary of State may, with the assistance of the advisory committee, adopt rules and regulations necessary to administer the Statewide Elections Management System. Such rules and regulations shall at least:

(a) Provide for the establishment and maintenance of a centralized database for all voter registration information in the state;

(b) Provide procedures for integrating data into the centralized database;

(c) Provide security to insure that only the registrar, or his designee or other appropriate official, as the law may require, can add information to, delete information from and modify information in the system;

(d) Provide the registrar or his designee or other appropriate official, as the law may require, access to the system at all times, including the ability to download copies of the industry standard file, for all purposes related to their official duties, including, but not limited to, exclusive access for the purpose of printing of all local pollbooks;

(e) Provide security and protection of all information in the system and monitor the system to ensure that unauthorized access is not allowed;

(f) Provide a procedure that will allow the registrar, or his designee or other appropriate official, as the law may require, to identify the precinct and subprecinct to which a voter should be assigned; and

(g) Provide a procedure for phasing in or converting existing manual and computerized voter registration systems in counties to the Statewide Elections Management System.

(5) The Secretary of State shall establish an advisory committee to assist in developing system specifications, procurement, implementation and maintenance of the Statewide Elections Management System. The committee shall include two (2) representatives from the Circuit Clerks Association, appointed by the association; two (2) representatives from the Election Commissioners Association of Mississippi, appointed by the association; one (1) member of the Mississippi Association of Supervisors, or its staff, appointed by the association; the Director of the Stennis Institute of Government at Mississippi State University, or his designee; the Executive Director of the Department of Information Technology Services, or his designee; two (2) persons knowledgeable about elections and information technology appointed by the Secretary of State; and the Secretary of State, who shall serve as the chairman of the advisory committee.

(6) (a) Social security numbers, telephone numbers and date of birth and age information in statewide, district, county and municipal voter registration files shall be exempt from and shall not be subject to inspection, examination, copying or reproduction under the Mississippi Public Records Act of 1983.

(b) Copies of statewide, district, county or municipal voter registration files, excluding social security numbers, telephone numbers and date of birth and age information, shall be provided to any person in accordance with the Mississippi Public Records Act of 1983 at a cost not to exceed the actual cost of production.



§ 23-15-167 - Expenditures for purchase of computer hardware or software

No state funds shall be used for the purchase of computer hardware or software needed to carry out the provisions of this subarticle unless state funds are made available through legislative appropriation. County funds shall not be required to be expended because of this subarticle.






H. COMPLIANCE WITH HELP AMERICA VOTE ACT OF 2002

§ 23-15-169 - Secretary of State to establish administrative complaint procedure for handling grievances

The Secretary of State shall, by rule and regulation, establish an administrative complaint procedure for handling grievances in accordance with the Help America Vote Act of 2002.



§ 23-15-1691 - Secretary of State and Commissioner of Public Safety to enter agreement granting access to driver's license and identification cardholder databases for purpose of matching information in Statewide Centralized Voter Database

The Secretary of State and the Commissioner of Public Safety shall enter into an agreement to grant the Secretary of State's Office "read only" access to the driver's license database and identification cardholder database for the purpose of matching information in the database of the Statewide Centralized Voter System created in Section 23-15-163 et seq. to the extent required to enable the Secretary of State to verify the accuracy of information provided on applications for voter registration in compliance with the Help America Vote Act of 2002.



§ 23-15-1692 - Commissioner of Public Safety to enter agreement with Commissioner of Social Security to verify accuracy of information provided with respect to applications for voter registration

The Commissioner of Public Safety shall enter into an agreement with the Commissioner of Social Security under Section 205 (r) (8) of the Social Security Act in accordance with the Help America Vote Act of 2002 to verify the accuracy of applicable information provided by the Commissioner of Public Safety with respect to applications for voter registration.



§ 23-15-1693 - Secretary of State authorized to accept and expend federal funds under Help America Vote Act of 2002; eligibility for federal funds of counties purchasing voting systems that comply with Act

(1) The Secretary of State shall have the authority to accept federal funds authorized under the Help America Vote Act of 2002 and to meet all the requirements of the Help America Vote Act of 2002 in order to expend the funds.

(2) Counties that purchase or have purchased since January 1, 2001, voting systems that comply with the requirements of the Help America Vote Act of 2002 shall be eligible for federal funds accepted by the Secretary of State for Help America Vote Act of 2002 compliance efforts. The only restriction that the Secretary of State may place on the expenditure of federal funds for the purchase of voting systems is that the systems comply with the criteria and rules established in the Help America Vote Act of 2002 for voting systems.

(3) Counties may purchase voting systems under the Help America Vote Act of 2002 (HAVA) if:

(a) The system selected is HAVA compliant as determined by the rules promulgated to effectuate the Help America Vote Act of 2002 in this state; and

(b) The County Board of Supervisors spreads upon its minutes a certification of the following:

(i) The county determined it is in its best interest to opt out of any statewide bulk purchase to be effectuated by the Secretary of State pursuant to his duties under HAVA;

(ii) The voting system selected by the county meets all of the foregoing requirements under HAVA;

(iii) The county understands and accepts any and all liability for said system; and

(iv) The county is solely responsible for the purchase of said system.

Upon meeting the foregoing requirements, a county shall be reimbursed for its costs for said system from the HAVA funds for this purpose; however, the county shall be limited in its reimbursement to an amount to be determined by the Secretary of State based upon an objective formula implemented for the statewide, bulk purchase of said voting systems. Any costs over and above the set formula described herein shall be the sole responsibility of the county.

(c) In addition to other information required by paragraph (b) of this subsection, any county that purchases voting systems after June 6, 2005 shall spread upon its minutes certification of the following:

(i) All voting systems within the county are the same, except those machines that are handicap accessible as required by HAVA; and

(ii) The voting systems have a device or mechanism that allows any votes cast to be verified by paper audit trail.



§ 23-15-1694 - Information to be provided to absent uniformed services voters and overseas voters regarding voter registration and absentee ballot procedures.

The Secretary of State shall be responsible for providing to all absent uniformed services voters and overseas voters who wish to vote or register to vote in this state information required by the Help America Vote Act of 2002 regarding voter registration procedures and absentee ballot procedures to be used by absent uniformed services voters and overseas voters with respect to elections, including procedures relating to the use of the federal write-in absentee ballot.



§ 23-15-1695 - Rules and regulations to be promulgated by the Secretary of State

The Secretary of State shall promulgate rules and regulations necessary to effectuate the provisions of the Help America Vote Act of 2002 in this state.



§ 23-15-1696 - Task force to study voting systems complying with Help America Vote Act of 2002; report of findings and recommendations; composition of task force; appointments; meetings; quorum requirements; compensation; staff

(1) There is created a task force to study voting systems that comply with the Help America Vote Act of 2002 and their suitability for use in elections in Mississippi. The task force shall make a report of its findings and recommendations to the Legislature before or by September 15, 2005 , including any recommended legislation.

(2) The task force shall be composed of the following members:

(a) The Secretary of State, or his designee;

(b) The Chairman of the Elections Committee of the Senate;

(c) The Chairman of the Apportionment and Elections Committee of the House of Representatives;

(d) A circuit clerk appointed by the President of the Mississippi Association of Circuit Clerks;

(e) A member of the general public who is not an elected official or state employee, appointed by the Governor;

(f) A member of the general public who is not an elected official or state employee, appointed by the Lieutenant Governor; and

(g) A member of the general public who is not an elected official or state employee, appointed by the Speaker of the House of Representatives.

(3) Appointments shall be made within thirty (30) days after July 12, 2004, and, within fifteen (15) days thereafter on a day to be designated jointly by the Speaker of the House and the Lieutenant Governor, the task force shall meet and organize by selecting from its membership a chairman and a vice chairman. The vice chairman shall also serve as secretary and shall be responsible for keeping all records of the task force. A majority of the members of the task force shall constitute a quorum. In the selection of its officers and the adoption of rules, resolutions and reports, an affirmative vote of a majority of the task force shall be required. All members shall be notified in writing of all meetings, such notices to be mailed at least fifteen (15) days before the date on which a meeting is to be held.

(4) The task force shall study voting systems that comply with the Help America Vote Act of 2002 and make recommendations regarding the types of voting systems that are suitable for use in Mississippi.

(5) Members of the task force who are not legislators, state officials or state employees shall be compensated at the per diem rate authorized by Section 25-3-69 and shall be reimbursed in accordance with Section 25-3-41 for mileage and actual expenses incurred in the performance of their duties. Legislative members of the task force shall be paid from the contingent expense funds of their respective houses in the same manner as provided for committee meetings when the Legislature is not in session. However, no per diem or expense for attending meetings of the task force will be paid to legislative members of the task force while the Legislature is in session. No task force member may incur per diem, travel or other expenses unless previously authorized by vote, at a meeting of the task force, which action shall be recorded in the official minutes of the meeting. Nonlegislative members shall be paid from any funds made available to the task force for that purpose.

(6) The task force shall use clerical and legal staff already employed by the Legislature and any other staff assistance made available to it. To effectuate the purposes of this section, any department, division, board, bureau, commission or agency of the state or of any political subdivision thereof shall, at the request of the chairman of the task force, provide to the task force such facilities, assistance and data as will enable the task force to properly carry out its task.



§ 23-15-1697 - ""Help Mississippi Vote Fund" created; money in fund to be used to support state's maintenance of efforts as required by federal mandates of Help America Vote Act."

(1) (a) There is created in the State Treasury a special fund, to be designated the "Help Mississippi Vote Fund" to the credit of the Secretary of State, which shall be comprised of the monies required to be deposited into the fund under Section 7-3-59, and any other funds that may be made available for the fund by the Legislature.

(b) Monies in the fund shall be expended by the Secretary of State to support the state's maintenance of efforts as required by the federal mandates of the Help America Vote Act of 2002.

(c) Unexpended amounts remaining in the special fund at the end of a fiscal year shall not lapse into the State General Fund, and any interest earned or investment earnings on amounts in the special fund shall be deposited to the credit of the special fund.









Article 5 - TIMES OF PRIMARY AND GENERAL ELECTIONS

A. MUNICIPAL ELECTIONS

§ 23-15-171 - Primary elections

(1) Municipal primary elections shall be held on the first Tuesday in May preceding the general municipal election and, in the event a second primary shall be necessary, such second primary shall be held on the third Tuesday in May preceding such general municipal election. At such primary election the municipal executive committee shall perform the same duties as are specified by law and performed by members of the county executive committee with regard to state and county primary elections. Each municipal executive committee shall have as many members as there are elective officers of the municipality, and such members of the municipal executive committee of each political party shall be elected in the primary elections held for the nomination of candidates for municipal offices. The provisions of this section shall govern all municipal primary elections as far as applicable, but the officers to prepare the ballots and the managers and other officials of the primary election shall be appointed by the municipal executive committee of the party holding such primary, and the returns of such election shall be made to such municipal executive committee. Vacancies in the executive committee shall be filled by it.

(2) Provided, however, that in municipalities operating under a special or private charter which fixes a time for holding elections, other than the time fixed by Chapter 491, Laws of 1950, the first primary election shall be held exactly four (4) weeks before the time for holding the general election, as fixed by the charter, and the second primary election, where necessary, shall be held two (2) weeks after the first primary election, unless the charter of any such municipality provides otherwise, in which event the provisions of the special or private charter shall prevail as to the time of holding such primary elections.

(3) All primary elections in municipalities shall be held and conducted in the same manner as is provided by law for state and county primary elections.



§ 23-15-173 - General elections

(1) A general municipal election shall be held in each city, town or village on the first Tuesday after the first Monday of June, 1985, and every four (4) years thereafter, for the election of all municipal officers elected by the people.

(2) All municipal general elections shall be held and conducted in the same manner as is provided by law for state and county general elections.






B. OTHER ELECTIONS

§ 23-15-191 - Primary elections

The first primary shall be held on the first Tuesday after the first Monday of August preceding any regular or general election; and the second primary shall be held three (3) weeks thereafter. Any candidate who receives the highest popular vote cast for the office which he seeks in the first primary shall thereby become the nominee of the party for such office; provided also it be a majority of all the votes cast for that office. If no candidate receive such majority of popular votes in the first primary, then the two (2) candidates who receive the highest popular vote for such office shall have their names submitted as such candidates to a second primary, and the candidate who leads in such second primary shall be nominated to the office. When there is a tie in the first primary of those receiving next highest vote, these two (2) and the one (1) receiving the highest vote, none having received a majority, shall go into the second primary, and whoever leads in such second primary shall be entitled to the nomination.



§ 23-15-193 - Officers to be elected at general state election

At the election in 1995, and every four (4) years thereafter, there shall be elected a Governor, Lieutenant Governor, Secretary of State, Auditor of Public Accounts, State Treasurer, Attorney General, three (3) public service commissioners, three (3) Mississippi Transportation Commissioners, Commissioner of Insurance, Commissioner of Agriculture and Commerce, Senators and members of the House of Representatives in the Legislature, district attorneys for the several districts, clerks of the circuit and chancery courts of the several counties, as well as sheriffs, coroners, assessors, surveyors and members of the boards of supervisors, justice court judges and constables, and all other officers to be elected by the people at the general state election. All such officers shall hold their offices for a term of four (4) years, and until their successors are elected and qualified. The state officers shall be elected in the manner prescribed in Section 140 of the Constitution.



§ 23-15-195 - Elections to be by ballot in one day

All elections by the people shall be by ballot, and shall be concluded in one (1) day.



§ 23-15-197 - Times for holding elections

(1) Times for holding primary and general elections for congressional offices shall be as prescribed in Sections 23-15-1031, 23-15-1033 and 23-15-1041.

(2) Times for holding elections for the office of judge of the Supreme Court shall be as prescribed in Sections 23-15-991 and Sections 23-15-974 through 23-15-985.

(3) Times for holding elections for the office of circuit court judge and the office of chancery court judge shall be as prescribed in Sections 23-15-974 through 23-15-985, and Section 23-15-1015.

(4) Times for holding elections for the office of county election commissioners shall be as prescribed in Section 23-15-213.









Article 7 - ELECTION OFFICIALS

§ 23-15-211 - Board of election commissioners and registrar; elections training seminar; certification of seminar participants; compensation of commissioners attending seminar; authorization by Secretary of State of additional training days; comprehensive poll worker training program; computer skills training and refresher courses for circuit clerks

(1) There shall be:

(a) A State Board of Election Commissioners to consist of the Governor, the Secretary of State and the Attorney General, any two (2) of whom may perform the duties required of the board;

(b) A board of election commissioners in each county to consist of five (5) persons who are electors in the county in which they are to act; and

(c) A registrar in each county who shall be the clerk of the circuit court, unless he shall be shown to be an improper person to register the names of the electors in the county.

(2) The board of supervisors of each county shall pay members of the county election commission for attending training events a per diem in the amount provided in Section 23-15-153; however, except as otherwise provided in this section, the per diem shall not be paid to an election commissioner for more than twelve (12) days of training per year and shall only be paid to election commissioners who actually attend and complete a training event and obtain a training certificate.

(3) Included in this twelve (12) days shall be an elections seminar, conducted and sponsored by the Secretary of State. Election commissioners and chairpersons of each political party executive committee, or their designee, shall be required to attend.

(4) Each participant shall receive a certificate from the Secretary of State indicating that the named participant has received the elections training seminar instruction and that each participant is fully qualified to conduct an election. Commissioners of election shall annually file the certificate with the chancery clerk. If any commissioner of election shall fail to file the certificate by April 30 of each year, his office shall be vacated, absent exigent circumstances as determined by the board of supervisors and consistent with the facts. The vacancy shall be declared by the board of supervisors and the vacancy shall be filled in the manner described by law. Prior to declaring the office vacant, the board of supervisors shall give the election commissioner notice and the opportunity for a hearing.

(5) The Secretary of State, upon approval of the board of supervisors, may authorize not more than eight (8) additional training days per year for commissioners of election in one or more counties. The board of supervisors of each county shall pay members of the county election commission for attending training on these days a per diem in the amount provided in Section 23-15-153.

(6) The Secretary of State shall develop a single, comprehensive poll worker training program to assist local election officials in providing uniform, secure elections throughout the state. The program shall include, at a minimum, training on all state and federal election laws and procedures.

(7) The Secretary of State shall develop, in conjunction with the Mississippi Community College Board:

(a) A computer skills training course for all newly elected circuit clerks that shall be completed within one hundred eighty (180) days of the commencement of their term of office; and

(b) A computer skills refresher course for all serving circuit clerks that shall be completed within one hundred eighty (180) days of the commencement of every odd-numbered term of service.



§ 23-15-2111 - Secretary of State designated Mississippi's chief election officer; chief election officer to gather certain information regarding elections; annual report on voter participation

(1) For purposes of the National Voter Registration Act of 1993, the Secretary of State is designated as Mississippi's chief election officer.

(2) As the chief election officer of the State of Mississippi, the Secretary of State shall have the power and duty to gather sufficient information concerning voting in elections in this state. The Secretary of State shall gather information on voter participation and submit an annual report to the Legislature, the Governor, the Attorney General and the public.



§ 23-15-212 - Committee to study how election officials can be better trained in conduct of elections

The Secretary of State, the Attorney General, two (2) circuit clerks appointed by the Mississippi Circuit Clerks' Association, two (2) election commissioners appointed by the Election Commissioners' Association of Mississippi, one (1) representative appointed by the State Democratic Executive Committee, one (1) representative appointed by the State Republican Executive Committee and the Mississippi Judicial College shall conduct a study to determine how registrars, commissioners of election, executive committee members and poll workers can be better trained in the conduct of elections. A report of the findings of the Attorney General, the Secretary of State and the Mississippi Judicial College, along with any recommendations for legislation, shall be filed with the Secretary of the Senate and the Clerk of the House of Representatives no later than December 15, 1993.



§ 23-15-213 - Election of county commissioners

At the general election in 1984 and every four (4) years thereafter there shall be elected five (5) commissioners of election for each county whose terms of office shall commence on the first Monday of January following their election and who shall serve for a term of four (4) years. Each of the commissioners, before acting, shall take and subscribe the oath of office prescribed by the Constitution and file the oath in the office of the clerk of the chancery court, there to remain. While engaged in their duties, the commissioners shall be conservators of the peace in the county, with all the duties and powers of such.

The qualified electors of each supervisors district shall elect, at the general election in 1984 and every four (4) years thereafter, in their district one (1) commissioner of election. No more than one (1) commissioner shall be a resident of and reside in each supervisors district of the county; it being the purpose of this section that the county board of election commissioners shall consist of one (1) person from each supervisors district of the county and that each commissioner be elected from the supervisors district in which he resides.

Candidates for county election commissioner shall qualify by filing with the clerk of the board of supervisors of their respective counties a petition personally signed by not less than fifty (50) qualified electors of the supervisors district in which they reside, requesting that they be a candidate, by 5:00 p.m. not later than the first Monday in June of the year in which the election occurs and unless the petition is filed within the required time, their names shall not be placed upon the ballot. All candidates shall declare in writing their party affiliation, if any, to the board of supervisors, and such party affiliation shall be shown on the official ballot.

The petition shall have attached thereto a certificate of the registrar showing the number of qualified electors on each petition, which shall be furnished by the registrar on request. The board shall determine the sufficiency of the petition, and if the petition contains the required number of signatures and is filed within the time required, the president of the board shall verify that the candidate is a resident of the supervisors district in which he seeks election and that the candidate is otherwise qualified as provided by law, and shall certify that the candidate is qualified to the chairman or secretary of the county election commission and the names of the candidates shall be placed upon the ballot for the ensuing election. No county election commissioner shall serve or be considered as elected unless and until he has received a majority of the votes cast for the position or post for which he is a candidate. If a majority vote is not received in the first election, then the two (2) candidates receiving the most votes for each position or post shall be placed upon the ballot for a second election to be held three (3) weeks later in accordance with appropriate procedures followed in other elections involving runoff candidates.

Upon taking office, the county board of election commissioners shall organize by electing a chairman and a secretary.

It shall be the duty of the chairman to have the official ballot printed and distributed at each general or special election.



§ 23-15-215 - Performance by board of supervisors of commissioners' duties

If there shall not be commissioners of election in any county, or if they fail to act, the duties prescribed for them shall be performed by the board of supervisors. In such case, the president of the board is charged with the duty of having the official ballot printed and distributed; and the managers of election shall make returns to the board, which shall canvass the returns, give certificates of election, and make report to the Secretary of State, in like manner as the commissioners of election are required to do.



§ 23-15-217 - County election commissioner authorized to be candidate for other office; resignation from office; duties and powers of board of supervisors where election of county election commissioner is contested

(1) A commissioner of election of any county may be a candidate for any other office at any election held or to be held during the four-year term for which he or she has been elected to the office of commissioner of election or with reference to which he or she has acted as such; provided that he or she has resigned from the office of election commissioner before he or she qualifies for the office which he or she desires to seek.

(2) In any case involving the election of a county election commissioner wherein there is a contest of any nature, including, but not limited to, the right of any person to vote or the counting of any challenge ballot, all the duties and powers of the commission in connection with said contest shall be performed by the board of supervisors, as is contemplated by Section 23-15-215 in cases where there are no commissioners of election in the county.



§ 23-15-219 - Employment by board of election commissioners of investigators, legal counsel and others

(1) The board of election commissioners is hereby authorized and empowered to employ and set or determine the duties of and determine the compensation of such investigators, legal counsel, secretaries, technical advisors and any other employees or persons who or which said board or a majority thereof may deem necessary to enable them to discharge the duties and obligations presently or hereafter vested in them. However, before employing such persons or setting or determining said compensation, the election commissioners must first have the approval of the board of supervisors of the county.

(2) The board of supervisors of the county is authorized and empowered to pay out of the general fund of the county the salaries and necessary traveling and subsistence expenses of said employees of said board of commissioners in such amounts as may be mutually agreed upon by the said board of supervisors and said board of election commissioners, but which shall be computed on the same basis allowed to state employees when traveling on state business. All expense accounts of said employees of said board of election commissioners shall be approved by said board of election commissioners and said board of supervisors or, in the discretion of each of said boards, by one (1) of the members of each of said boards duly authorized by the respective boards to approve or disapprove said subsistence, traveling and mileage expense accounts.

(3) Nothing in this section shall be construed to prohibit a person who holds the office of commissioner of election from being employed and receiving compensation pursuant to this section. Any compensation which such a person may receive from his employment pursuant to this section shall be in addition to any compensation such person may receive in performing his duties as a commissioner of election.



§ 23-15-221 - Appointment and duties of municipal election commissioners

The governing authorities of municipalities having a population of less than twenty thousand (20,000) inhabitants according to the last federal decennial census shall appoint three (3) election commissioners; the governing authorities of municipalities having a population of twenty thousand (20,000) inhabitants or more and less than one hundred thousand (100,000) inhabitants according to the last federal decennial census shall appoint five (5) election commissioners; and the governing authorities of municipalities having a population of one hundred thousand (100,000) or more according to the last federal decennial census shall appoint seven (7) election commissioners, one (1) of whom, in each municipality, shall be designated to have printed and distributed the "official ballots," and all of whom shall perform all the duties in respect to the municipal election prescribed by law to be performed by the county election commissioners where not otherwise provided. The said election commissioners shall, in case there be but one (1) election precinct in the municipality, act as election managers themselves.



§ 23-15-223 - Appointment of county registrars and deputy registrars; liability of registrar for malfeasance or nonfeasance of deputy registrar

The State Board of Election Commissioners, on or before the fifteenth day of February succeeding each general election, shall appoint in the several counties registrars of elections, who shall hold office for four (4) years and until their successors shall be duly qualified. The registrar is empowered to appoint deputy registrars, with the consent of the board of election commissioners, who may discharge the duties of the registrar.

The clerk of every municipality shall be appointed as such a deputy registrar, as contemplated by the National Voter Registration Act (NVRA).

The county registrar may not be held liable for any malfeasance or nonfeasance in office by any deputy registrar who is a deputy registrar by virtue of his office.



§ 23-15-225 - Compensation of registrars

(1) The registrar shall be entitled to such compensation, payable monthly out of the county treasury, which the board of supervisors of the county shall allow on an annual basis in the following amounts:

(a) For counties with a total population of more than two hundred thousand (200,000), an amount not to exceed Twenty-nine Thousand Nine Hundred Dollars ($ 29,900.00), but not less than Nine Thousand Two Hundred Dollars ($ 9,200.00).

(b) For counties with a total population of more than one hundred thousand (100,000) and not more than two hundred thousand (200,000), an amount not to exceed Twenty-five Thousand Three Hundred Dollars ($ 25,300.00), but not less than Nine Thousand Two Hundred Dollars ($ 9,200.00).

(c) For counties with a total population of more than fifty thousand (50,000) and not more than one hundred thousand (100,000), an amount not to exceed Twenty-three Thousand Dollars ($ 23,000.00), but not less than Nine Thousand Two Hundred Dollars ($ 9,200.00).

(d) For counties with a total population of more than thirty-five thousand (35,000) and not more than fifty thousand (50,000), an amount not to exceed Twenty Thousand Seven Hundred Dollars ($ 20,700.00), but not less than Nine Thousand Two Hundred Dollars ($ 9,200.00).

(e) For counties with a total population of more than twenty-five thousand (25,000) and not more than thirty-five thousand (35,000), an amount not to exceed Eighteen Thousand Four Hundred Dollars ($ 18,400.00), but not less than Nine Thousand Two Hundred Dollars ($ 9,200.00).

(f) For counties with a total population of more than fifteen thousand (15,000) and not more than twenty-five thousand (25,000), an amount not to exceed Sixteen Thousand One Hundred Dollars ($ 16,100.00), but not less than Nine Thousand Two Hundred Dollars ($ 9,200.00).

(g) For counties with a total population of more than ten thousand (10,000) and not more than fifteen thousand (15,000), an amount not to exceed Thirteen Thousand Eight Hundred Dollars ($ 13,800.00), but not less than Eight Thousand Fifty Dollars ($ 8,050.00).

(h) For counties with a total population of more than six thousand (6,000) and not more than ten thousand (10,000), an amount not to exceed Eleven Thousand Five Hundred Dollars ($ 11,500.00), but not less than Eight Thousand Fifty Dollars ($ 8,050.00).

(i) For counties with a total population of not more than six thousand (6,000), an amount not to exceed Nine Thousand Two Hundred Dollars ($ 9,200.00) but not less than Six Thousand Three Hundred Twenty-five Dollars ($ 6,325.00).

(j) For counties having two (2) judicial districts, the board of supervisors of the county may allow, in addition to the sums prescribed herein, in its discretion, an amount not to exceed Eleven Thousand Five Hundred Dollars ($ 11,500.00).

(2) In the event of a reregistration within such county, or a redistricting which necessitates the hiring of additional deputy registrars, the board of supervisors may by contract compensate the county registrar amounts in addition to the sums prescribed herein, in its discretion.

(3) As compensation for their services in assisting the county election commissioners in performance of their duties in the revision of the registration books and the pollbooks of the several voting precincts of the several counties and in assisting the election commissioners, executive committees or boards of supervisors in connection with any election, the registrar shall receive the same daily per diem and limitation on meeting days as provided for the board of election commissioners as set out in Sections 23-15-153 and 23-15-227 to be paid from the general fund of the county.

(4) In any case where an amount has been allowed by the board of supervisors pursuant to this section, such amount shall not be reduced or terminated during the term for which the registrar was elected.

(5) The circuit clerk shall, in addition to any other compensation provided for by law, be entitled to receive as compensation from the board of supervisors the amount of Two Thousand Five Hundred Dollars ($ 2,500.00) per year. This payment shall be for the performance of his duties in regard to the conduct of elections and the performance of his other duties.

(6) The municipal clerk shall, in addition to any other compensation for performance of duties, be eligible to receive as compensation from the municipality's governing authorities a reasonable amount of additional compensation for reimbursement of costs and for additional duties associated with mail-in registration of voters.

(7) The board of supervisors shall not allow any additional compensation authorized under this section for services as county registrar to any circuit clerk who is receiving fees as compensation for his services equal to the limitation on compensation prescribed in Section 9-1-43.



§ 23-15-227 - Compensation of managers, clerks and other persons generally

(1) The managers and clerks shall be each entitled to Seventy-five Dollars ($ 75.00) for each election; however, the board of supervisors may, in its discretion, pay the managers and clerks an additional amount not to exceed Fifty Dollars ($ 50.00) per election.

(2) The manager or other person who shall carry to the place of voting, away from the courthouse, the official ballots, ballot boxes, pollbooks and other necessities, shall be allowed Ten Dollars ($ 10.00) for each voting precinct for so doing. The manager or other person who acts as returning officer shall be allowed Ten Dollars ($ 10.00) for each voting precinct for that service. If a person who performs the duties described in this subsection utilizes a privately owned motor vehicle to perform them, he or she shall receive for each mile actually and necessarily traveled in excess of ten (10) miles, the mileage reimbursement rate allowable to federal employees for the use of a privately owned vehicle while on official travel.

(3) The compensation authorized in this section shall be allowed by the board of supervisors, and shall be payable out of the county treasury.

(4) The compensation provided in this section shall constitute payment in full for the services rendered by the persons named for any election, whether there be one (1) election or issue voted upon, or more than one (1) election or issue voted upon at the same time.



§ 23-15-229 - Compensation of municipal clerks, managers and other workers

The compensation for clerks, managers and other workers in the polling places of a municipality shall be the same as the compensation paid by the county for such services; provided, however, that the governing authorities of a municipality shall not be required to pay any additional compensation authorized by the board of supervisors. The governing authorities of a municipality may, in their discretion, pay clerks and managers in the polling places of the municipality an additional amount of compensation not to exceed Twenty-five Dollars ($ 25.00) per election.



§ 23-15-231 - Appointment of election managers; designation of bailiff

Prior to every election, the commissioners of election shall appoint three (3) persons for each voting precinct to be managers of the election, one (1) of whom shall be designated by the commissioners of election as election bailiff. Such managers shall not all be of the same political party if suitable persons of different political parties can be found in the district. If any person appointed shall fail to attend and serve, the managers present, if any, may designate someone to fill his place; and if the commissioners of election fail to make the appointments or in case of the failure of all those appointed to attend and serve, any three (3) qualified electors present when the polls should be opened may act as managers. Provided, however, any person appointed to be manager or act as manager shall be a qualified elector of the county in which the polling place is located.



§ 23-15-233 - Duties of election managers

The managers shall take care that the election is conducted fairly and agreeably to law, and they shall be judges of the qualifications of electors, and may examine, on oath, any person duly registered and offering to vote touching his qualifications as an elector, which oath any of the managers may administer.



§ 23-15-235 - Appointment of additional managers and clerks

In addition to the managers appointed pursuant to Section 23-15-231, for the first five hundred (500) registered voters in each voting precinct, the commissioners of election may, in their discretion, appoint not more than three (3) persons to serve as managers or clerks of the election. The commissioners of election may, in their discretion, appoint three (3) additional persons to serve as clerks for each one thousand (1,000) registered voters or fraction thereof in each voting precinct above the first five hundred (500). Any person appointed as clerk shall be a qualified elector of the county in which the voting precinct is located.

The restrictions provided for in this section regarding the number of additional managers and clerks that may be appointed by commissioners of election shall not apply to elections conducted by paper ballot prior to January 1, 1989. In elections conducted by paper ballot prior to January 1, 1989, the commissioners of election may appoint as many additional managers and clerks as they may consider necessary to conduct the elections.



§ 23-15-237 - Oath of office for managers and clerks

The managers and clerks shall be sworn by some officer present competent to administer oaths, or each may be sworn by one of the others, faithfully to perform their duties at the election according to law, and not to attempt to guide, aid, direct or influence any voter in the exercise of his right to vote, except as expressly allowed by law.



§ 23-15-239 - Mandatory training of managers and clerks

(1) (a) The executive committee of each county, in the case of a primary election, or the commissioners of election of each county, in the case of all other elections, in conjunction with the circuit clerk, shall sponsor and conduct, not less than five (5) days prior to each election, training sessions to instruct managers as to their duties in the proper administration of the election and the operation of the polling place. No manager shall serve in any election unless he has received such instructions once during the twelve (12) months immediately preceding the date upon which such election is held; however, nothing in this section shall prevent the appointment of an alternate manager to fill a vacancy in case of an emergency. The county executive committee or the commissioners of election, as appropriate, shall train a sufficient number of alternates to serve in the event a manager is unable to serve for any reason.

(b) The executive committee of each county, in the case of a primary election, or the commissioners of election of each county, in the case of all other elections, in conjunction with the circuit clerk, shall sponsor and conduct annually an eight-hour training course for managers that meets criteria that the Secretary of State shall prescribe. Managers shall be required to attend this course every four (4) years from August 7, 2008. The Secretary of State shall develop a version of the course that may be taken by managers over the Internet. Training courses, including, but not limited to, online training courses, that meet criteria prescribed by the Secretary of State and are not sponsored or conducted by the executive committee or the commissioners of election, may be utilized to meet the requirements of this paragraph if the training course is approved by the Secretary of State.

(2) (a) If it is eligible under Section 23-15-266, the county executive committee may enter into a written agreement with the circuit clerk or the county election commission authorizing the circuit clerk or the county election commission to perform any of the duties required of the county executive committee pursuant to this section. Any agreement entered into pursuant to this subsection shall be signed by the chairman of the county executive committee and the circuit clerk or the chairman of the county election commission, as appropriate. The county executive committee shall notify the state executive committee and the Secretary of State of the existence of such agreement.

(b) If it is eligible under Section 23-15-266, the municipal executive committee may enter into a written agreement with the municipal clerk or the municipal election commission authorizing the municipal clerk or the municipal election commission to perform any of the duties required of the municipal executive committee pursuant to this section. Any agreement entered into pursuant to this subsection shall be signed by the chairman of the municipal executive committee and the municipal clerk or the chairman of the municipal election commission, as appropriate. The municipal executive committee shall notify the state executive committee and the Secretary of State of the existence of such agreement.

(3) The board of supervisors, in their discretion, may compensate managers who attend such training sessions. The compensation shall be at a rate of not less than the federal hourly minimum wage nor more than Twelve Dollars ($ 12.00) per hour. Managers shall not be compensated for more than sixteen (16) hours of attendance at the training sessions regardless of the actual amount of time that they attended the training sessions.

(4) The time and location of the training sessions required pursuant to this section shall be announced to the general public by posting a notice thereof at the courthouse and by delivering a copy of the notice to the office of a newspaper having general circulation in the county five (5) days before the date upon which the training session is to be conducted. Persons who will serve as poll watchers for candidates and political parties, as well as members of the general public, shall be allowed to attend the sessions.

(5) Subject to the following annual limitations, the commissioners of election shall be entitled to receive a per diem in the amount of Eighty-four Dollars ($ 84.00), to be paid from the county general fund, for every day or period of no less than five (5) hours accumulated over two (2) or more days actually employed in the performance of their duties for the necessary time spent in conducting training sessions as required by this section:

(a) In counties having less than fifteen thousand (15,000) residents according to the latest federal decennial census, not more than five (5) days per year;

(b) In counties having fifteen thousand (15,000) residents according to the latest federal decennial census but less than thirty thousand (30,000) residents according to the latest federal decennial census, not more than eight (8) days per year;

(c) In counties having thirty thousand (30,000) residents according to the latest federal decennial census but less than seventy thousand (70,000) residents according to the latest federal decennial census, not more than ten (10) days per year;

(d) In counties having seventy thousand (70,000) residents according to the latest federal decennial census but less than ninety thousand (90,000) residents according to the latest federal decennial census, not more than twelve (12) days per year;

(e) In counties having ninety thousand (90,000) residents according to the latest federal decennial census but less than one hundred seventy thousand (170,000) residents according to the latest federal decennial census, not more than fifteen (15) days per year;

(f) In counties having one hundred seventy thousand (170,000) residents according to the latest federal decennial census but less than two hundred thousand (200,000) residents according to the latest federal decennial census, not more than eighteen (18) days per year;

(g) In counties having two hundred thousand (200,000) residents according to the latest federal decennial census but less than two hundred twenty-five thousand (225,000) residents according to the latest federal decennial census, not more than nineteen (19) days per year;

(h) In counties having two hundred twenty-five thousand (225,000) residents according to the latest federal decennial census but less than two hundred fifty thousand (250,000) residents according to the latest federal decennial census, not more than twenty-two (22) days per year;

(i) In counties having two hundred fifty thousand (250,000) residents according to the latest federal decennial census but less than two hundred seventy-five thousand (275,000) residents according to the latest federal decennial census, not more than thirteen (13) days per year;

(j) In counties having two hundred seventy-five thousand (275,000) residents according to the latest federal decennial census or more, not more than fourteen (14) days per year.

(6) Commissioners of election shall claim the per diem authorized in subsection (5) of this section in the manner provided for in Section 23-15-153(6).



§ 23-15-240 - Appointment of student interns to serve during elections

(1) The officials in charge of the election in a county or municipality may, in their discretion, appoint not more than two (2) students for each precinct to serve as student interns during elections. To be appointed a student intern a student must:

(a) Be recommended by a principal or other school official, or the person responsible for the student's legitimate home instruction program;

(b) Be at least sixteen (16) years of age at the time of the election for which the appointment is made;

(c) Be a resident of the county or municipality for which the appointment is made;

(d) Be enrolled in a public high school, an accredited private high school or a legitimate home instruction program and be classified as a junior or senior or its equivalent, or be enrolled in a junior college or a college or university; and

(e) Meet any additional qualifications considered necessary by the officials in charge of the election in the county or municipality.

(2) (a) The duties of the student interns appointed pursuant to this section shall be determined by the officials in charge of the election in the county or municipality; however, such duties shall not include:

(i) Determining the qualifications of a voter in case a voter is challenged;

(ii) The discharge of any duties related to affidavit ballots;

(iii) The operation and maintenance of any voting equipment;

(iv) Any duties normally assigned to a bailiff; or

(v) The tallying of votes.

(b) Student interns shall at all times be under the supervision of the managers and clerks of the election while performing their duties at precincts.

(3) Before performing any duties, student interns shall attend all required training for managers and clerks of the county or municipality and any additional training considered necessary by the officials in charge of the election in the county or municipality.

(4) As used in this section "officials in charge of the election" means the county or municipal executive committee, as appropriate, in primary elections and the county or municipal election commission, as appropriate, in all other elections.



§ 23-15-241 - Election bailiff to keep peace

The manager designated an election bailiff shall, in addition to his other duties, be present during the election to keep the peace and to protect the voting place, and to prevent improper intrusion upon the voting place or interference with the election, and to arrest all persons creating any disturbance about the voting place, and to enable all qualified electors who have not voted, and who desire to vote, to have unobstructed access to the polls for the purpose of voting when others are not voting.



§ 23-15-243 - Selection of election bailiff if none designated

If the commissioners of election fail to designate a manager as the bailiff, or if their designee fails to serve, the managers of election may select an election bailiff from among their number.



§ 23-15-245 - Duties of election bailiff; polls to be open and clear

It shall be the duty of the manager designated as bailiff to be present at the voting place, and to take such steps as will accomplish the purpose of his appointment, and he shall have full power to do so, and he may summon to his aid all persons present at the voting place. A space thirty (30) feet in every direction from the polls, or the room in which the election is held, shall be kept open and clear of all persons except the election officers and two (2) challengers of good conduct and behavior, selected by each party to detect and challenge illegal voters; and the electors shall approach the polls from one direction, line, door or passage, and depart in another as nearly opposite as convenient.



§ 23-15-247 - Ballot boxes

The commissioners of election in each county shall procure, if not already provided, a sufficient number of ballot boxes, which shall be distributed by them to the voting precincts of the county before the time for opening the polls. The boxes shall be secured by good and substantial locks, and, if an adjournment shall take place after the opening of the polls and before all the votes shall be counted, the box shall be securely locked, so as to prevent the admission of anything into it, or the taking of anything from it, during the time of adjournment; and the box shall be kept by one of the managers and the key by another of the managers, and the manager having the box shall carefully keep it, and neither unlock or open it himself nor permit it to be done, nor permit any person to have any access to it during the time of adjournment. The box shall not be removed from the polling building or place after the polls are opened until the count is complete, if as many as three (3) qualified electors object. After each election the ballot boxes shall be delivered, with the keys thereof, to the clerk of the circuit court of the county for preservation; and he shall keep them for future use, and, when called for, deliver them to the commissioners of election.



§ 23-15-249 - Procedure when pollbooks or ballot boxes not distributed

The failure to distribute to the different voting places the pollbooks containing the alphabetical list of voters, or the ballot boxes provided for, shall not prevent the holding of an election, but in such case the managers shall proceed to hold the election without the books and ballot boxes, and shall provide some suitable substitute for the ballot boxes, and conform as nearly as possible to the law in the reception and disposition of the official ballots.



§ 23-15-251 - Duties of manager designated to receive and distribute ballots

The commissioners of election, in appointing the managers of election, shall designate one (1) of the managers at each voting place to receive and distribute the official ballots, and shall deliver to him the proper number of ballots and cards of instruction for his district not less than one (1) day before the election; and the manager receiving the ballots from the commissioners shall distribute the same to the electors of his district in the manner herein provided. It shall be the duty of said person so designated as aforesaid for service at a voting place other than the courthouse, to carry to the said voting place, on the day previous to the election, the ballot box, the pollbook, the blank tally sheets, the blank forms to be used in making returns, the other necessary stationery and supplies and the official printed ballots aforesaid, and all of the same used and unused shall be returned by the manager designated as aforesaid to the commissioners of election on the day next following the election.



§ 23-15-253 - Managers to be furnished stationery and blank forms

The commissioners of election shall furnish to the managers at each voting place a sufficient quantity of stationery for use in holding the election, and also blank forms to be used in making returns of the election, including blank tally sheets with printed caption and suitable size and ruling.



§ 23-15-255 - Voting compartments, shelves and tables; information required to be posted at precinct polling place on election day

(1) The supervisor of each respective supervisors district shall provide at each election place a sufficient number of voting compartments, shelves and tables for the use of electors, which shall be so arranged that it will be impossible for a voter in one compartment to see another voter who is preparing his ballot. The number of voting compartments and shelves or tables shall not be less than one (1) to every two hundred (200) electors in the voting precinct. Each compartment shall be supplied and have posted up in it a card of instructions, and be furnished with other conveniences for marking the ballots.

(2) The managers of each precinct shall publicly post the following information at the precinct polling place on the day of any election:

(a) A sample version of the ballot that will be used at the election;

(b) Information the date of the election and the hours during which the polling places will be open;

(c) Instructions on how to vote, including how to cast a vote and how to cast an affidavit ballot;

(d) Instruction for persons who have registered to vote by mail and first time voters, if appropriate;

(e) General information on voting rights, including information on the right of an individual to cast an affidavit ballot and instructions on how to contact the appropriate officials if these rights are alleged to have been violated; and

(f) The consequences under federal and state laws regarding fraud and misrepresentation.



§ 23-15-257 - Duties of marshal or chief of police in municipal elections

The marshal or chief of police shall perform, in respect to the municipal elections, all the duties prescribed by law to be performed by the board of supervisors in reference to furnishing voting compartments for state and county elections.



§ 23-15-259 - Authority of boards of supervisors; availability of facilities for use as polling places

The boards of supervisors of the several counties are authorized to allow compensation of the officers rendering services in matters of registration and elections, to provide ballot boxes, registration and pollbooks, and all other things required by law in registration and elections. Said boards are also authorized, by order spread upon the minutes of the board setting forth the cost and source of funds therefor, to purchase improved or unimproved property and to construct, reconstruct, repair, renovate and maintain polling places or to pay to private property owners reasonable rental fees when the property is used as a polling place for a period not to exceed the day immediately preceding the election, the day of the election, and the day immediately following the election and to allow such reasonable sum as may be expended in supplying voting compartments, tables or shelves for use at elections.

All facilities owned or leased by the state, county, municipality or school district may be made available at no cost to the board of supervisors for use as polling places to such extent as may be agreed to by the authority having control or custody of such facilities.



§ 23-15-261 - Certification of service as managers and clerks

The commissioners of election shall, after each election, make out a list of all persons who served as managers and clerks at the election, designating for what service each is entitled to pay, certify to the correctness of the same, and file it with the clerk of the board of supervisors; and an allowance shall not be made to any such officer unless his service be so certified.



§ 23-15-263 - Duties of county executive committees at primary elections

(1) Unless otherwise provided in this chapter, the county executive committee at primary elections shall perform all duties that relate to the qualification of candidates for primary elections, print ballots for primary elections, appoint the primary election officers, resolve contests in regard to primary elections, and perform all other duties required by law to be performed by the county executive committee; however, each house of the Legislature shall rule on the qualifications of the membership of its respective body in contests involving the qualifications of such members. The executive committee shall be subject to all the penalties to which county election commissioners are subject, except that Section 23-15-217 shall not apply to members of the county executive committee who seek elective office.

(2) A member of a county executive committee shall be automatically disqualified to serve on the county executive committee, and shall be considered to have resigned therefrom, upon his qualification as a candidate for any elective office. The provisions of this subsection shall not apply to a member of a county executive committee who qualifies as a candidate for a municipal elective office.

(3) The primary election officers appointed by the executive committee of the party shall have the powers and perform the duties, where not otherwise provided, required of such officers in a general election, and any and every act or omission which by law is an offense when committed in or about or in respect to such general elections, shall be an offense if committed in or about or in respect to a primary election; and the same shall be indictable and punishable in the same way as if the election was a general election for the election of state and county officers, except as specially modified or otherwise provided in this chapter.



§ 23-15-265 - Meeting of county executive committee; appointment of managers and clerks by committee

(1) The county executive committee of each county shall meet not less than two (2) weeks before the date of any primary election and appoint the managers and clerks for same, all of whom may be members of the same political party. The number of managers and clerks appointed by the county executive committee shall be the same number as commissioners of election are allowed to appoint pursuant to Sections 23-15-231 and 23-15-235. If the county executive committee fails to meet on the date named, supra, further notice shall be given of the time and place of meeting.

(2) (a) If it is eligible under Section 23-15-266, the county executive committee may enter into a written agreement with the circuit clerk or the county election commission authorizing the circuit clerk or the county election commission to perform any of the duties required of the county executive committee pursuant to this section. Any agreement entered into pursuant to this subsection shall be signed by the chairman of the county executive committee and the circuit clerk or the chairman of the county election commission, as appropriate. The county executive committee shall notify the State Executive Committee and the Secretary of State of the existence of such agreement.

(b) If it is eligible under Section 23-15-266, the municipal executive committee may enter into a written agreement with the municipal clerk or the municipal election commission authorizing the municipal clerk or the municipal election commission to perform any of the duties required of the municipal executive committee pursuant to this section. Any agreement entered into pursuant to this subsection shall be signed by the chairman of the municipal executive committee and the municipal clerk or the chairman of the municipal election commission, as appropriate. The municipal executive committee shall notify the State Executive Committee and the Secretary of State of the existence of such agreement.



§ 23-15-266 - Executive committee authorized to enter into agreements regarding conduct of elections if certain criteria met

A county or municipal executive committee shall be eligible to enter into written agreements with a circuit or municipal clerk or a county or municipal election commission as provided for in Section 23-15-239(2), 23-15-265(2), 23-15-267(4), 23-15-333(4), 23-15-335(2) or 23-15-597(2), only if the political party with which such county or municipal executive committee is affiliated:

(a) Has cast for its candidate for Governor in the last two (2) gubernatorial elections ten percent (10%) of the total vote cast for governor; or

(b) Has cast for its candidate for Governor in three (3) of the last five (5) gubernatorial elections twenty-five percent (25%) of the total vote cast for Governor.



§ 23-15-267 - Primary election ballot boxes; penalty for failure to deliver ballot boxes

(1) The ballot boxes provided by the regular commissioners of election in each county shall be used in primary elections, and the county executive committees shall distribute them to the voting precincts of the county before the time for opening the polls, in the same manner, as near as may be, as that provided for in general elections.

(2) If an adjournment shall take place after the polls are open and before all votes are counted, the ballot box shall be securely locked so as to prevent the admission into it or the taking of anything from it during the time of adjournment; and the box shall be kept by one of the managers, and the key by another of the managers, and the manager having the box shall carefully keep it, and neither undertake to open it himself or permit it to be done, or to permit any person to have access to it during the time of adjournment. The box shall not be removed from the polling building or place after the polls are open until the count is completed if as many as three (3) electors qualified to vote at the election object.

(3) After each election, the ballot boxes of those provided by the regular commissioner of election shall be delivered, with the keys thereof immediately and as soon thereafter as possible, and without delay to the clerk of the circuit court of the county.

(4) (a) If it is eligible under Section 23-15-266, the county executive committee may enter into a written agreement with the circuit clerk or the county election commission authorizing the circuit clerk or the county election commission to perform any of the duties required of the county executive committee pursuant to this section. Any agreement entered into pursuant to this subsection shall be signed by the chairman of the county executive committee and the circuit clerk or the chairman of the county election commission, as appropriate. The county executive committee shall notify the State Executive Committee and the Secretary of State of the existence of such agreement.

(b) If it is eligible under Section 23-15-266, the municipal executive committee may enter into a written agreement with the municipal clerk or the municipal election commission authorizing the municipal clerk or the municipal election commission to perform any of the duties required of the municipal executive committee pursuant to this section. Any agreement entered into pursuant to this subsection shall be signed by the chairman of the municipal executive committee and the municipal clerk or the chairman of the municipal election commission, as appropriate. The municipal executive committee shall notify the State Executive Committee and the Secretary of State of the existence of such agreement.

(5) The person, or persons, whose duty it is to comply with the provisions of this section and who shall fail, or neglect, from any cause, to deliver said boxes or any of them as herein provided shall, upon conviction, be fined not less than Two Hundred Dollars ($ 200.00) and be imprisoned in the county jail of the residence of the person, or persons, who violates any of the provisions of this section, for a period of not less than thirty (30) days or more than six (6) months, and fined not more than Five Hundred Dollars ($ 500.00).



§ 23-15-269 - Penalty for violation of election law by election official

Any election commissioner, or any other officer or person acting as such, or performing election duty, who shall willfully refuse or knowingly fail to perform any duty required of him by the election laws, or who shall violate any of the provisions thereof, shall be guilty of a misdemeanor, and, upon conviction, be punished by a fine of not less than Twenty-five Dollars ($ 25.00) nor more than One Hundred Dollars ($ 100.00), or be imprisoned in the county jail not less than ten (10) days nor more than ninety (90) days, or both.



§ 23-15-271 - Election integrity assurance committee

(1) The state executive committee of any political party authorized to conduct political party primaries shall form an election integrity assurance committee for each congressional district. The state executive committee shall appoint three (3) of its members to each congressional district election integrity assurance committee. The members so appointed shall be residents of the congressional district for which the election integrity assurance committee is formed. The state executive committee shall name a chairman and a secretary from among the members of each committee. The state executive committee shall provide to each circuit and municipal clerk a list of the members of the congressional district integrity assurance committee for the congressional district in which the county or municipality of such clerk is located.

(2) If a county executive committee or a municipal executive committee fails to perform in a timely manner any of the duties specified in Sections 23-15-239, 23-15-265, 23-15-267, 23-15-333, 23-15-335 and 23-15-597 and there is no written agreement in place between the county or municipal executive committee and the county or municipal election commission or the circuit or municipal clerk pursuant to such sections, or there is such an agreement in place and it is not being executed, the circuit or municipal clerk may notify the chairman and secretary of the congressional district election integrity assurance committee or the chairman of the state executive committee of such failure and call upon them to take immediate and appropriate action to insure that such duties are performed in order to secure the orderly conduct of the primary. Such notification may occur on the last day by which the duties are required to be performed or at such time as the circuit or municipal clerk believes such notification is necessary for the orderly administration of the primary.

(3) Nothing in this section shall be construed to authorize the state executive committee or a congressional district election assurance committee to conduct primaries.






Article 9 - SUPERVISOR'S DISTRICTS AND VOTING PRECINCTS

§ 23-15-281 - Fixing supervisors districts, voting precincts and voting places

Each county shall be divided into supervisors districts, which shall be the same as those for the election of members of the board of supervisors, and may be subdivided thereafter into voting precincts; and there shall be only one (1) voting place in each voting precinct, but the supervisors districts, voting precincts and voting places as now fixed in each county shall remain until altered. Provided, however, that such boundaries, if altered, shall conform to visible natural or artificial boundaries such as streets, highways, railroads, rivers, lakes, bayous or other obvious lines of demarcation except county lines and municipal corporate limits. The board of supervisors, no later than April 1, 1987, shall notify the office of the Secretary of State of the boundary of each supervisors district and voting precinct as then fixed and shall provide said office a legal description and a map of each supervisors district and voting precinct and shall indicate the voting place in each such district.



§ 23-15-283 - Alteration of boundaries

The board of supervisors shall have power to alter the boundaries of the supervisors districts, voting precincts and the voting place therein. If the board of supervisors orders a change in the boundaries, they shall notify the commissioners of election, who shall at once cause the registration books of voting precincts affected by the order to be changed to conform to the change so as to contain only the names of the qualified electors in the voting precincts as made by the change of boundaries. Upon the order of change in the boundaries of any voting precinct or the voting place therein, the board of supervisors shall notify the Office of the Secretary of State and provide the Office of the Secretary of State a legal description and a map of any boundary change. No change shall be implemented or enforced until the requirements of this section have been met.



§ 23-15-285 - Entry of boundaries and alterations thereto on minutes of board of supervisors; limit on number of voters within each precinct or ballot box

The board of supervisors shall cause an entry to be made on the minutes of the board at some meeting, as early as convenient, defining the boundaries of the several supervisors districts and voting precincts in the county, and designating the voting place in each voting precinct; and as soon as practicable after any change is made in any supervisors district, voting precinct or any voting place, the board of supervisors shall cause such change to be entered on the minutes of the board in such manner as to be easily understood. The changed boundaries shall conform to visible natural or artificial boundaries such as streets, highways, railroads, rivers, lakes, bayous or other obvious lines of demarcation, with the exception of county lines and municipal corporate limits.

No voting precinct shall have more than five hundred (500) qualified electors residing in its boundaries. Subject to the provisions of this section, each board of supervisors of the various counties of this state shall as soon as practical after the effective date of this section, alter or change the boundaries of the various voting precincts to comply herewith and shall from time to time make such changes in the boundaries of voting precincts so that there shall never be more than five hundred (500) qualified electors within the boundaries of the various voting precincts of this state; provided further, this limitation shall not apply to voting precincts that are so divided, alphabetically or otherwise, so as to have less than five hundred (500) qualified electors in any one (1) box within a voting precinct. However, the limitation of five hundred (500) qualified electors to the voting precinct shall not apply to voting precincts in which voting machines are used at all elections held in that voting precinct. No change in any supervisors district or voting precinct shall take effect less than thirty (30) days before the qualifying deadline for the office of county supervisor. Any change in any boundary of a supervisors district or voting precinct that is approved under the Voting Rights Act of 1965 less than thirty (30) days before such qualifying deadline shall be effective only for an election for county supervisor held in a year following the year in which such change is approved under the Voting Rights Act of 1965. Provided, however, that, with the exception of county lines and municipal corporate limits, such altered boundaries shall conform to visible natural or artificial boundaries such as streets, highways, railroads, rivers, lakes, bayous or other obvious lines of demarcation.






Article 11 - NOMINATIONS

§ 23-15-291 - Nomination for state, district, county and county district office to be by primary election

All nominations for state, district, county and county district officers made by the different parties of this state shall be made by primary elections. All primary elections shall be governed and regulated by the election laws of the state in force at the time the primary election is held.



§ 23-15-293 - Each county or part of county to vote for and nominate candidates for state and state district office, and for legislative office for district containing county or part of county

Candidates for state and state district office, and candidates for legislative offices for districts composed of more than one county or parts of more than one county, shall be voted for and nominated by all the counties or parts of counties within their respective districts, and all said district nominations shall be under the supervision and control of the state executive committee of the respective political parties, which committees shall discharge in respect to such state district nominations all the powers and duties imposed upon them in connection with nominations of candidates for other state officers.



§ 23-15-295 - Withdrawal of candidate

When any person has qualified in the manner provided by law as a candidate for party nomination in any primary election, such person shall have the right to withdraw his name as a candidate by giving notice of his withdrawal in writing to the secretary of the proper executive committee at any time prior to the printing of the official ballots, and in the event of such withdrawal the name of such candidate shall not be printed on the ballot. When a candidate for party nomination for a state or district office who has qualified with the state executive committee withdraws as a candidate as is herein set forth after the sample of the official ballot has been approved and certified by the State Executive Committee the Secretary or Chairman of the State Executive Committee shall forthwith notify the county executive committee of each county affected or involved of the fact of such withdrawal and such notification shall authorize said county executive committees to omit the name of the withdrawn candidate from the ballot if such notification is received prior to the printing of the ballot. In the case of the withdrawal of any candidate, the fee paid by such candidate shall be retained by the state or county executive committee, as the case may be.



§ 23-15-296 - Written notification to Secretary of State

All political parties registered with the Secretary of State shall notify the Secretary of State in writing within two (2) working days of each qualifying deadline of the name, mailing address and office sought of all candidates for statewide, state district and legislative office who have submitted qualifying papers to the political party on or before the qualifying deadline, and all political parties shall notify the Secretary of State of any such candidate who withdraws his candidacy within two (2) working days of receiving written notice of the withdrawal.



§ 23-15-297 - Fee required to be paid upon entering race for party nomination

All candidates upon entering the race for party nominations for office shall first pay to the proper officer as provided for in Section 23-15-299 for each primary election the following amounts:

(a) Candidates for Governor not to exceed Three Hundred Dollars ($ 300.00).

(b) Candidates for Lieutenant Governor, Attorney General, Secretary of State, State Treasurer, Auditor of Public Accounts, Commissioner of Insurance, Commissioner of Agriculture and Commerce, State Highway Commissioner and State Public Service Commissioner, not to exceed Two Hundred Dollars ($ 200.00).

(c) Candidates for district attorney, not to exceed One Hundred Dollars ($ 100.00).

(d) Candidates for State Senator, State Representative, sheriff, chancery clerk, circuit clerk, tax assessor, tax collector, county attorney, county superintendent of education and board of supervisors, not to exceed Fifteen Dollars ($ 15.00).

(e) Candidates for county surveyor, county coroner, justice court judge and constable, not to exceed Ten Dollars ($ 10.00).

(f) Candidates for United States Senator, not to exceed Three Hundred Dollars ($ 300.00).

(g) Candidates for United States Representative, not to exceed Two Hundred Dollars ($ 200.00).



§ 23-15-299 - Time for payment of fee; written statement to accompany fee; recordation and disbursement of fee; determination of candidate's qualifications; declaration of nominee in single candidate race; special qualifying deadline in 2011 if census received late

(1) (a) Assessments made pursuant to paragraphs (a), (b) and (c) of Section 23-15-297 and assessments made pursuant to paragraph (d) of Section 23-15-297 for legislative offices shall be paid by each candidate to the Secretary of the State Executive Committee with which the candidate is affiliated by 5:00 p.m. on March 1 of the year in which the primary election for the office is held or on the date of the qualifying deadline provided by statute for the office, whichever is earlier; however, no such assessments may be paid before January 1 of the year in which the primary election for the office is held.

(b) If the 2010 census redistricting information that is provided to the state in accordance with Public Law 94-171 has not been received from the United States Secretary of Commerce by the Governor of the State of Mississippi by January 1, 2011, then the qualifying deadline for legislative offices shall be changed for the year 2011 only, as follows: Assessments made pursuant to paragraph (d) of Section 23-15-297 for legislative offices shall be paid by each candidate to the Secretary of the State Executive Committee with which the candidate is affiliated by 5:00 p.m. on June 1, 2011. This paragraph (b) shall stand repealed on July 1, 2012; however, no such assessments may be paid before January 1 of the year in which the election for the office is held.

(2) Assessments made pursuant to paragraphs (d) and (e) of Section 23-15-297, other than assessments made for legislative offices, shall be paid by each candidate to the circuit clerk of such candidate's county of residence by 5:00 p.m. on March 1 of the year in which the primary election for the office is held or on the date of the qualifying deadline provided by statute for the office, whichever is earlier; however, no such assessments may be paid before January 1 of the year in which the election for the office is held. The circuit clerk shall forward the fee and all necessary information to the secretary of the proper county executive committee within two (2) business days.

(3) Assessments made pursuant to paragraphs (f) and (g) of Section 23-15-297 must be paid by each candidate to the Secretary of the State Executive Committee with which the candidate is affiliated by 5:00 p.m. sixty (60) days before the presidential preference primary in years in which a presidential preference primary is held; however, no such assessments may be paid before January 1 of the year in which the primary election for the office is held. Assessments made pursuant to paragraphs (f) and (g) of Section 23-15-297, in years when a presidential preference primary is not being held, shall be paid by each candidate to the Secretary of the State Executive Committee with which the candidate is affiliated by 5:00 p.m. on March 1 of the year in which the primary election for the office is held; however, no such assessments may be paid before January 1 of the year in which the primary election for the office is held.

(4) (a) The fees paid pursuant to subsections (1), (2) and (3) of this section shall be accompanied by a written statement containing the name and address of the candidate, the party with which he or she is affiliated and the office for which he or she is a candidate.

(b) The State Executive Committee shall transmit to the Secretary of State a copy of the written statements accompanying the fees paid pursuant to subsections (1) and (2) of this section. All copies must be received by the Office of the Secretary of State by not later than 6:00 p.m. on the date of the qualifying deadline; provided, however, the failure of the Office of the Secretary of State to receive such copies by 6:00 p.m. on the date of the qualifying deadline shall not affect the qualification of a person who pays the required fee and files the required statement by 5:00 p.m. on the date of the qualifying deadline. The name of any person who pays the required fee and files the required statement after 5:00 p.m. on the date of the qualifying deadline shall not be placed on the primary election ballot.

(5) The secretary or circuit clerk to whom such payments are made shall promptly receipt for same stating the office for which such candidate making payment is running and the political party with which he or she is affiliated, and he or she shall keep an itemized account in detail showing the exact time and date of the receipt of each payment received by him or her and, where applicable, the date of the postmark on the envelope containing the fee and from whom, and for what office the party paying same is a candidate.

(6) The secretaries of the proper executive committee shall hold said funds to be finally disposed of by order of their respective executive committees. Such funds may be used or disbursed by the executive committee receiving same to pay all necessary traveling or other necessary expenses of the members of the executive committee incurred in discharging their duties as committeemen, and of their secretary and may pay the secretary such salary as may be reasonable.

(7) Upon receipt of the proper fee and all necessary information, the proper executive committee shall then determine whether each candidate is a qualified elector of the state, state district, county or county district which they seek to serve, and whether each candidate meets all other qualifications to hold the office he is seeking or presents absolute proof that he will, subject to no contingencies, meet all qualifications on or before the date of the general or special election at which he could be elected to office. The executive committee shall determine whether the candidate has taken the steps necessary to qualify form more than one (1) office at the election. The committee also shall determine whether any candidate has been convicted of any felony in a court of this state, or has been convicted on or after December 8, 1992, of any offense in another state which is a felony under the laws of this state, or has been convicted of any felony in a federal court on or after December 8, 1992. Excepted from the above are convictions of manslaughter and violations of the United States Internal Revenue Code or any violations of the tax laws of this state unless the offense also involved misuse or abuse of his office or money coming into his hands by virtue of his office. If the proper executive committee finds that a candidate either (a) is not a qualified elector, (b) does not meet all qualifications to hold the office he seeks and fails to provide absolute proof, subject to no contingencies, that he will meet the qualifications on or before the date of the general or special election at which he could be elected, or (c) has been convicted of a felony as described in this subsection, and not pardoned, then the name of such candidate shall not be placed upon the ballot. If the proper executive committee determines that the candidate has taken the steps necessary to qualify for more than one (1) office at the election, the action required by Section 23-15-905, shall be taken.

Where there is but one (1) candidate for each office contested at the primary election, the proper executive committee when the time has expired within which the names of candidates shall be furnished shall declare such candidates the nominees.

(8) No candidate may qualify by filing the information required by this section by using the Internet.



§ 23-15-301 - Payment of election expenses

All the expenses of printing the tickets or primary election ballots, for necessary stationery, and for paying the managers, clerks and returning officer of every primary election authorized by this chapter held in any county shall be paid by the board of supervisors of such county out of the general funds of the county, but such officers of primary elections shall receive only such compensation as is authorized by Section 23-15-227 to be paid managers, clerks and returning officer for like services in holding elections thereunder. However, this section shall not apply to the expenses of a primary election held by any political party which at either of the last two (2) preceding general elections for the office of Governor or either of the last two (2) preceding national elections for President of the United States did not vote as many as twenty percent (20%) of the total vote cast in the entire state.



§ 23-15-303 - Each political party or organization to hold independent primary election; resolving dispute as to place for holding election

When two (2) or more political parties or political organizations are holding primary elections, each shall be conducted entirely independent of the other but at the same time.

The board of supervisors or the supervisor of the district in which the voting precinct is located shall have authority, and it is made its and his duty when requested, to specifically designate the respective places where the precinct election of each party shall be held where there may be a dispute as to the room or exact place for holding such precinct elections.



§ 23-15-305 - Majority vote required for nomination; run-off elections

The candidate who received the majority number of votes cast for the office which he seeks shall thereby become the nominee of his party for such office and no person shall be declared to be the nominee of his party unless and until he has received a majority of the votes cast for such office, except as hereinafter provided. If no candidate received such majority of the votes cast in the first primary, then the two (2) candidates who receive the highest number of votes cast for such office shall have their names submitted as such candidates to the second primary and the candidate who leads in such second primary shall be nominated for the office.

If the candidate who received the second highest number of votes cast for such office for any reason declines to enter the second primary, then in that event the candidate who received the third highest shall have his name submitted to the second primary, together with the candidate who received the highest number of votes cast for such office.

If the candidate who received the third highest number of votes cast for such office for any reason declines to enter the second primary, then in that event the candidate who received the fourth highest shall have his name submitted to the second primary, together with the candidate who received the highest number of votes cast for such office.

If no candidate will enter the second primary with the candidate who received the highest number of votes cast, then the candidate who received the highest number of votes cast in the first primary shall be declared the nominee of his party for such office.



§ 23-15-307 - Nomination as condition of being placed on general election ballot and holding office

The name of any candidate shall not be placed upon the official ballot in general elections as a party nominee who is not nominated as herein provided, and the election of any party nominee who shall be nominated otherwise than as provided in this chapter shall be void and he shall not be entitled to hold the office to which he may have been elected. No political party shall be entitled to recognition, as such, in the appointment of the county or precinct election officers, unless it has made its nominations as herein provided.



§ 23-15-309 - Nomination for elective municipal office to be made at primary election; fee requirements; determination of candidate's qualifications

(1) Nominations for all municipal officers which are elective shall be made at a primary election, or elections, to be held in the manner prescribed by law. All persons desiring to be candidates for the nomination in the primary elections shall first pay Ten Dollars ($ 10.00) to the clerk of the municipality, at least sixty (60) days prior to the first primary election, no later than 5:00 p.m. on such deadline day.

(2) The fee paid pursuant to subsection (1) of this section shall be accompanied by a written statement containing the name and address of the candidate, the party with which he is affiliated, and the office for which he is a candidate.

(3) The clerk shall promptly receipt the payment, stating the office for which the person making the payment is running and the political party with which such person is affiliated. The clerk shall keep an itemized account in detail showing the time and date of the receipt of such payment received by him, from whom such payment was received, the party with which such person is affiliated and for what office the person paying the fee is a candidate. The clerk shall promptly supply all necessary information and pay over all fees so received to the secretary of the proper municipal executive committee. Such funds may be used and disbursed in the same manner as is allowed in Section 23-15-299 in regard to other executive committees.

(4) Upon receipt of the above information, the proper municipal executive committee shall then determine whether each candidate is a qualified elector of the municipality, and of the ward if the office sought is a ward office, shall determine whether each candidate either meets all other qualifications to hold the office he is seeking or presents absolute proof that he will, subject to no contingencies, meet all qualifications on or before the date of the general or special election at which he could be elected to office. The executive committee shall determine whether the candidate has taken the steps necessary to qualify form more than one (1) office at the election. The committee also shall determine whether any candidate has been convicted of any felony in a court of this state, or has been convicted on or after December 8, 1992, of any offense in another state which is a felony under the laws of this state, or has been convicted of any felony in a federal court on or after December 8, 1992. Excepted from the above are convictions of manslaughter and violations of the United States Internal Revenue Code or any violations of the tax laws of this state unless such offense also involved misuse or abuse of his office or money coming into his hands by virtue of his office. If the proper municipal executive committee finds that a candidate either (a) does not meet all qualifications to hold the office he seeks and fails to provide absolute proof, subject to no contingencies, that he will meet the qualifications on or before the date of the general or special election at which he could be elected, or (b) has been convicted of a felony as described in this subsection and not pardoned, then the name of such candidate shall not be placed upon the ballot. If the executive committee determines that the candidate has taken the steps necessary to qualify for more than one (1) office at the election, the action required by Section 23-15-905, shall be taken.

(5) Where there is but one (1) candidate, the proper municipal executive committee when the time has expired within which the names of candidates shall be furnished shall declare such candidate the nominee.



§ 23-15-311 - Payment of municipal primary election expenses

All the expenses of printing the tickets, paying the managers, clerks and returning officer of a municipal primary election shall be paid by the municipality from the general funds thereof, but such officers of primary elections shall receive only such compensation as is authorized by law or ordinance to be paid managers, clerks and returning officer for like services rendered in the final and regular elections held in such municipality.



§ 23-15-313 - Selection of temporary executive committee in municipality not having party executive committee; notice to public; county executive committee to serve as municipal executive committee under certain circumstances; person convicted of felony barred from serving as member of municipal executive committee

(1) If there be any political party, or parties, in any municipality which shall not have a party executive committee for such municipality, such political party, or parties, shall within thirty (30) days of the date for which a candidate for a municipal office is required to qualify in that municipality select qualified electors of that municipality and of that party's political faith to serve on a temporary municipal executive committee until members of a municipal executive committee are elected at the next regular election for executive committees. The temporary municipal executive committee shall be selected in the following manner: The chairman of the county executive committee of the party desiring to select a temporary municipal executive committee shall call, upon petition of five (5) or more members of that political faith, a mass meeting of the qualified electors of their political faith who reside in such municipality to meet at some convenient place within such municipality, at a time to be designated in the call, and at such mass convention the members of that political faith shall select a temporary municipal executive committee which shall serve until members of a municipal executive committee are elected at the next regular election for executive committees. The public shall be given notice of such mass meeting as provided in Section 23-15-315. The chairman of the county executive committee shall authorize the call within five (5) calendar days of receipt of the petition. If the chairman of the county executive committee is either incapacitated, unavailable or nonresponsive and does not authorize the mass call within five (5) calendar days of receipt of the petition, any elected officer of the county executive committee may authorize the call within five (5) calendar days. If no elected officer of the county executive committee acts to approve such petition after an additional five (5) calendar days from the date, the chair of the county executive committee not taking action as provided by this section, the petitioners shall be authorized to produce the call themselves.

(2) If no municipal executive committee is selected or otherwise formed before an election, the county executive committee may serve as the temporary municipal executive committee and exercise all of the duties of the municipal executive committee for the municipal election. After a county executive committee has fulfilled its duties as the temporary municipal executive committee, as soon as practicable thereafter, the county executive committee shall select a municipal executive committee no later than before the next municipal election.

(3) A person who has been convicted of a felony in a court of this state or any other state or a court of the United States, shall be barred from serving as a member of a municipal executive committee.



§ 23-15-315 - Publication of notice to public

The county executive committee chairman shall publish a copy of his call for a meeting in some newspaper published at least once per week in the municipality affected for three (3) weeks preceding the date set for the mass convention, or if there be no newspaper published in the municipality, then in some newspaper having general circulation in the municipality and by posting notices continuously in three (3) public places in the municipality, one (1) of which shall be city hall or be the regular location where the municipal governing authority meets to conduct business not less than three (3) weeks before the date for the mass convention.



§ 23-15-317 - Nomination of nominee when vacancy in nomination occurs between primary election and general election; procedure for withdrawal based upon legitimate nonpolitical reason

If any person nominated for office in a primary election shall die, be removed after his nomination or withdraw or resign from his candidacy for a legitimate nonpolitical reason as defined in this section, and such vacancy in nomination shall occur between the primary election and the ensuing general election, then the municipal, county or state executive committee with which the original nominee qualified as a candidate in the primary election shall nominate a nominee for such office. Where such a party nominee is unopposed each political party registered with the State Board of Election Commissioners shall have the privilege of nominating a candidate for the office involved. Such nominee shall be duly certified by the respective executive committee chairman. Within two (2) days after such nomination is made by the appropriate executive committee, such committee shall formally notify the Secretary of State of the name of the nominee. The Secretary of State shall thereupon officially notify the appropriate officials charged with conducting the election for the office wherein the vacancy occurred of the name of the nominee. All nominations made pursuant to the provisions of this section shall have the same force and effect and shall entitle the nominees to all rights and privileges that would accrue to them as if they had been nominated in the regular primary election.

"Legitimate nonpolitical reason" as used in this section shall be limited to the following:

(a) Reasons of health, which shall include any health condition which, in the written opinion of a medical doctor, would be harmful to the health of the candidate if he continued.

(b) Family crises, which shall include circumstances which would substantially alter the duties and responsibilities of the candidate to the family or to a family business.

(c) Substantial business conflict, which shall include the policy of an employer prohibiting employees being candidates for public offices and an employment change which would result in the ineligibility of the candidate or which would impair his capability to properly carry out the functions of the office being sought.

Any candidate who withdraws based upon a "legitimate nonpolitical reason" which is not covered by the above definition shall have the strict burden of proof for his reason.

A candidate who wishes to withdraw for a legitimate nonpolitical reason shall submit his reason by sworn affidavit. Such affidavit shall be filed with the state party chairman of the nominee's party and the State Board of Election Commissioners. No substitution of candidates shall be authorized, except for death or disqualification, unless the State Board of Election Commissioners approves the affidavit as constituting a "legitimate nonpolitical reason" for the candidate's resignation within five (5) days of the date the affidavit is submitted to the board.

Immediately upon approval or disapproval of such affidavit, the State Board of Election Commissioners shall notify the respective executive committee of same.



§ 23-15-319 - Applicability of chapter to municipal primary elections

All the provisions of this subarticle as far as practicable shall apply to and regulate primary elections for the nomination of elective municipal offices. Candidates for the nomination of such municipal offices shall file with the clerk of the city, village or town, the affidavits and reports required of candidates for party nominations to any county or county district office to be filed pursuant to this chapter.






Article 13 - BALLOTS

A. PRIMARY ELECTIONS

§ 23-15-331 - Duties of state executive committee

It shall be the duty of the state executive committee of each political party to furnish to each county executive committee, not less than fifty (50) days prior to the election, the names of all state and state district candidates and all candidates for legislative districts composed of more than one county or parts of more than one county who have qualified as provided by law, and in accordance with the requirements of Section 23-15-333 a sample of the official ballot to be used in the primary, the general form of which shall be followed as nearly as practicable.



§ 23-15-333 - Duties of county executive committee; order in which titles of various offices are to be listed on the ballot

(1) The county executive committee shall have printed all necessary ballots, for use in primary elections. The county executive committee shall have printed all necessary absentee ballots forty-five (45) days prior to the election as required by law. The ballots shall contain the names of all the candidates to be voted for at such election, and there shall be left on each ballot one (1) blank space under the title of each office for which a nominee is to be elected; and in the event of the death of any candidate whose name shall have been printed on the ballot, the name of the candidate duly substituted in the place of the deceased candidate may be written in such blank space by the voter. Except as otherwise provided in subsection (2) of this section, the order in which the titles to the various offices shall be printed, and the size, print and quality of the paper of the ballot is left to the discretion of the county executive committee. Provided, however, that in all cases the arrangement of the names of the candidates for each office shall be alphabetical. No ballot shall be used except those so printed.

(2) The titles for the various offices shall be listed in the following order:

(a) Candidates for national office;

(b) Candidates for statewide office;

(c) Candidates for state district office;

(d) Candidates for legislative office;

(e) Candidates for countywide office;

(f) Candidates for county district office.

The order in which the titles for the various offices are listed within each of the categories listed in this subsection is left to the discretion of the county executive committee.

(3) The county executive committee shall also prepare full instructions for the guidance of electors at elections as to obtaining ballots, the manner of marking them, and the mode of obtaining new ballots in the place of those spoiled by accident. The instructions shall be printed in large, clear type on "Cards of Instruction," and the county executive committee shall furnish the same in sufficient numbers for the use of electors. The cards shall be preserved by the officers of election and returned by them to the county executive committee and they may be used, if applicable, in subsequent elections.

(4) (a) If it is eligible under Section 23-15-266, the county executive committee may enter into a written agreement with the circuit clerk or the county election commission authorizing the circuit clerk or the county election commission to perform any of the duties required of the county executive committee pursuant to this section. Any agreement entered into pursuant to this subsection shall be signed by the chairman of the county executive committee and the circuit clerk or the chairman of the county election commission, as appropriate. The county executive committee shall notify the State Executive Committee and the Secretary of State of the existence of such agreement.

(b) If it is eligible under Section 23-15-266, the municipal executive committee may enter into a written agreement with the municipal clerk or the municipal election commission authorizing the municipal clerk or the municipal election commission to perform any of the duties required of the municipal executive committee pursuant to this section. Any agreement entered into pursuant to this subsection shall be signed by the chairman of the municipal executive committee and the municipal clerk or the chairman of the municipal election commission, as appropriate. The municipal executive committee shall notify the State Executive Committee and the Secretary of State of the existence of such agreement.



§ 23-15-335 - Duties of person designated by county executive committee to distribute ballots

(1) The county executive committee shall designate a person whose duty it shall be to distribute all necessary ballots for use in a primary election, and shall designate one (1) among the managers at each polling place to receive and receipt for the blank ballots to be used at that place. When the blank ballots are delivered to a local manager, the distributor shall take from the local manager a receipt therefor signed in duplicate by both the distributor and the manager, one of which receipts the distributor shall deliver to the circuit clerk and the other shall be retained by the local manager and said last mentioned duplicate receipt shall be enclosed in the ballot box with the voted ballots when the polls have been closed and the votes have been counted. The printer of the ballots shall take a receipt from the distributor of the ballots for the total number of the blank ballots delivered to the distributor. The printer shall secure all ballots printed by him in such a safe manner that no person can procure them or any of them, and he shall deliver no blank ballot or ballots to any person except the distributor above mentioned, and then only upon his receipt therefor as above specified. The distributor of the blank ballots shall so securely hold the same that no person can obtain any of them, and he shall not deliver any of them to any person other than to the authorized local managers and upon their respective receipts therefor. The executive committee shall see to it that the total blank ballots delivered to the distributor, shall correspond with the total of the receipts executed by the local managers.

(2) (a) If it is eligible under Section 23-15-266, the county executive committee may enter into a written agreement with the circuit clerk or the county election commission authorizing the circuit clerk or the county election commission to perform any of the duties required of the county executive committee pursuant to this section. Any agreement entered into pursuant to this subsection shall be signed by the chairman of the county executive committee and the circuit clerk or the chairman of the county election commission, as appropriate. The county executive committee shall notify the State Executive Committee and the Secretary of State of the existence of such agreement.

(b) If it is eligible under Section 23-15-266, the municipal executive committee may enter into a written agreement with the municipal clerk or the municipal election commission authorizing the municipal clerk or the municipal election commission to perform any of the duties required of the municipal executive committee pursuant to this section. Any agreement entered into pursuant to this subsection shall be signed by the chairman of the municipal executive committee and the municipal clerk or the chairman of the municipal election commission, as appropriate. The municipal executive committee shall notify the State Executive Committee and the Secretary of State of the existence of such agreement.

(3) Any person charged with any of the duties prescribed in this section who shall willfully or with culpable carelessness violate the same shall be guilty of a misdemeanor.






B. OTHER ELECTIONS

§ 23-15-351 - Authority to print ballots; penalties

It shall be the duty of the chairman of the election commission of each county to have printed all necessary ballots for use in elections, except ballots in municipal elections which shall be printed as herein provided by the authorities of the respective municipalities; and the said election commissioner shall cause the official ballot to be printed by a printer sworn to keep the ballots secret under the penalties prescribed by law. The printer shall deliver to the election commissioners for holding elections, a certificate of the number of ballots printed for each precinct, and shall not print any additional ballots, except on instruction of proper election commissioners; and failure to observe either of these requirements shall be a misdemeanor.

In the case of the statewide special election for the selection of the official state flag provided for in Section 1 of Laws, 2001, ch. 301, the provisions of this article regarding the printing and distribution of the official ballots, shall be governed by the provisions of Section 1(2) of Laws, 2001, ch. 301.



§ 23-15-353 - Sufficient ballots to be printed and distributed; cards of instruction

The officer charged with printing and distributing the official ballot shall ascertain from the registrar, at least ten (10) days before the day of election, the number of registered voters in each voting precinct; and he shall have printed and distributed a sufficient number of ballots for use in each precinct. He shall also prepare full instructions for the guidance of electors at elections as to obtaining ballots, the manner of marking them, and the mode of obtaining new ballots in the place of those spoiled by accident. The instructions shall be printed in large, clear type, on "cards of instruction," and the officer shall furnish the same in sufficient numbers for the use of electors. The cards shall be preserved by the officers of election and returned by them to the commissioners of election; and they may be used, if applicable, in subsequent elections.



§ 23-15-355 - Payment of ballot expenses

Ballots in all elections shall be printed and distributed at public expense and shall be known as "official ballots." The expense of printing such ballots shall be paid out of the county treasury, except that in municipal elections such expenses shall be paid by the respective cities, towns and villages. In the case of the statewide special election for the selection of the official state flag provided for in Section 1 of Laws, 2001, ch. 301, the provisions of this section regarding payment of the expenses of printing the official ballots shall be governed by the provisions of Section 1(2) of Laws, 2001, ch. 301.



§ 23-15-357 - Back and outside of ballot

On the back and outside of the ballot shall be printed the words "OFFICIAL BALLOT," the name of the voting precinct or place for which the ballot is prepared, and the date of the election.



§ 23-15-359 - Names of candidates to be printed on ballot; filing of petition for office; inapplicability of section to municipal elections; special elections; determination of candidate's qualifications; declaration of nominee in single candidate race

(1) The ballot shall contain the names of all party nominees certified by the appropriate executive committee, and independent and special election candidates who have timely filed petitions containing the required signatures. A petition requesting that an independent or special election candidate's name be placed on the ballot for any office shall be filed as provided for in subsection (3) or (4) of this section, as appropriate, and shall be signed by not less than the following number of qualified electors:

(a) For an office elected by the state at large, not less than one thousand (1,000) qualified electors.

(b) For an office elected by the qualified electors of a Supreme Court district, not less than three hundred (300) qualified electors.

(c) For an office elected by the qualified electors of a congressional district, not less than two hundred (200) qualified electors.

(d) For an office elected by the qualified electors of a circuit or chancery court district, not less than one hundred (100) qualified electors.

(e) For an office elected by the qualified electors of a senatorial or representative district, not less than fifty (50) qualified electors.

(f) For an office elected by the qualified electors of a county, not less than fifty (50) qualified electors.

(g) For an office elected by the qualified electors of a supervisors district or justice court district, not less than fifteen (15) qualified electors.

(2) (a) Unless the petition required above shall be filed as provided for in subsection (3) or (4) of this section, as appropriate, the name of the person requested to be a candidate, unless nominated by a political party, shall not be placed upon the ballot. The ballot shall contain the names of each candidate for each office, and such names shall be listed under the name of the political party such candidate represents as provided by law and as certified to the circuit clerk by the state executive committee of such political party. In the event such candidate qualifies as an independent as provided in this section, he shall be listed on the ballot as an independent candidate.

(b) The name of an independent or special election candidate who dies before the printing of the ballots, shall not be placed on the ballots.

(3) Petitions for offices described in paragraphs (a), (b), (c), (d) and (e) of subsection (1) of this section shall be filed with the State Board of Election Commissioners by no later than 5:00 p.m. on the same date by which candidates for nominations in the political party primary elections are required to pay the fee provided for in Section 23-15-297, Mississippi Code of 1972; however, no petition may be filed before January 1 of the year in which the election for the office is held.

(4) Petitions for offices described in paragraphs (f) and (g) of subsection (1) of this section shall be filed with the proper circuit clerk by no later than 5:00 p.m. on the same date by which candidates for nominations in the political party elections are required to pay the fee provided for in Section 23-15-297; however, no petition may be filed before January 1 of the year in which the election for the office is held. The circuit clerk shall notify the county commissioners of election of all persons who have filed petitions with such clerk. Such notification shall occur within two (2) business days and shall contain all necessary information.

(5) The commissioners may also have printed upon the ballot any local issue election matter that is authorized to be held on the same date as the regular or general election pursuant to Section 23-15-375; however, the ballot form of such local issue must be filed with the commissioners of election by the appropriate governing authority not less than sixty (60) days previous to the date of the election.

(6) The provisions of this section shall not apply to municipal elections or to the election of the offices of justice of the Supreme Court, judge of the Court of Appeals, circuit judge, chancellor, county court judge and family court judge.

(7) Nothing in this section shall prohibit special elections to fill vacancies in either house of the Legislature from being held as provided in Section 23-15-851. In all elections conducted under the provisions of Section 23-15-851, there shall be printed on the ballot the name of any candidate who, not having been nominated by a political party, shall have been requested to be a candidate for any office by a petition filed with the State Board of Election Commissioners and signed by not less than fifty (50) qualified electors.

(8) The appropriate election commission shall determine whether each candidate is a qualified elector of the state, state district, county or county district they seek to serve, and whether each candidate meets all other qualifications to hold the office he is seeking or presents absolute proof that he will, subject to no contingencies, meet all qualifications on or before the date of the general or special election at which he could be elected to office. The election commission shall determine whether the candidate has taken the steps necessary to qualify for more than one (1) office at the election. The election commission also shall determine whether any candidate has been convicted of any felony in a court of this state, or has been convicted on or after December 8, 1992, of any offense in another state which is a felony under the laws of this state, or has been convicted of any felony in a federal court on or after December 8, 1992. Excepted from the above are convictions of manslaughter and violations of the United States Internal Revenue Code or any violations of the tax laws of this state, unless the offense also involved misuse or abuse of his office or money coming into his hands by virtue of his office. If the appropriate election commission finds that a candidate either (a) is not a qualified elector, (b) does not meet all qualifications to hold the office he seeks and fails to provide absolute proof, subject to no contingencies, that he will meet the qualifications on or before the date of the general or special election at which he could be elected, or (c) has been convicted of a felony as described in this subsection, and not pardoned, then the name of such candidate shall not be placed upon the ballot. If the appropriate election commission determines that the candidate has taken the steps necessary to qualify for more than one (1) office at the election, the action required by Section 23-15-905, shall be taken.

(9) If after the deadline to qualify as a candidate for an office or after the time for holding any party primary for an office, there shall be only one (1) person who has duly qualified to be a candidate for the office in the general election, the name of such person shall be placed on the ballot; provided, however, that if there shall be not more than one (1) person duly qualified to be a candidate for each office on the general election ballot, the election for all offices on the ballot shall be dispensed with and the appropriate election commission shall declare each candidate elected without opposition if the candidate meets all the qualifications to hold the office as determined pursuant to a review by the commission in accordance with the provisions of subsection (8) of this section and if the candidate has filed all required campaign finance disclosure reports as required by Section 23-15-807.

(10) The petition required by this section may not be filed by using the Internet.



§ 23-15-361 - Names of municipal office candidates to be printed on ballot; filing of petition for municipal office; determination of candidate's qualifications; declaration of nominee in single candidate race

(1) The municipal general election ballot shall contain the names of all candidates who have been put in nomination by the municipal primary election of any political party. There shall be printed on the ballots the names of all persons so nominated, whether the nomination be otherwise known or not, upon the written request of one or more of the candidates so nominated, or of any qualified elector who will make oath that he was a participant in the primary election, and that the person whose name is presented by him was nominated by such primary election. The municipal election commissioner designated to have the ballots printed shall also have printed on the ballot in any municipal general election the name of any candidate who, not having been nominated by a political party, shall have been requested to be a candidate for any office by a petition filed with the clerk of the municipality no later than 5:00 p.m. on the same date by which candidates for nomination in the municipal primary elections are required to pay the fee provided for in Section 23-15-309, and signed by not less than the following number of qualified electors:

(a) For an office elected by the qualified electors of a municipality having a population of one thousand (1,000) or more, not less than fifty (50) qualified electors.

(b) For an office elected by the qualified electors of a municipality having a population of less than one thousand (1,000), not less than fifteen (15) qualified electors.

(2) Unless the petition required above shall be filed no later than 5:00 p.m. on the same date by which candidates for nomination in the municipal primary election are required to pay the fee provided for in Section 23-15-309, the name of the person requested to be a candidate, unless nominated by a political party, shall not be placed upon the ballot. The ballot shall contain the names of each candidate for each municipal office, and such names shall be listed under the name of the political party such candidate represents as provided by law and as certified to the municipal clerk by the municipal executive committee of such political party. Provided further, however, that nothing in this section shall prohibit a person from qualifying as a nominee of a political party, or from requesting to be a candidate for the office by filing a petition, in the event of the death of a candidate for the office which makes it impossible to have an election contest. In the event such candidate qualifies as an independent as herein provided, he shall be listed on the ballot as an independent candidate.

(3) The clerk of the municipality shall notify the municipal commissioners of election of all persons who have filed petitions pursuant to subsection (1) of this section within two (2) business days of the date of filing.

(4) The ballot in elections to fill vacancies in municipal elective office shall contain the names of all persons who have qualified as required by Section 23-15-857.

(5) The municipal commission shall determine whether each party candidate in the municipal general election is a qualified elector of the municipality, and of the ward if the office sought is a ward office and shall determine whether each candidate either meets all other qualifications to hold the office he is seeking or presents absolute proof that he will, subject to no contingencies, meet all qualifications on or before the date of the general or special election at which he could be elected to office. The municipal election commission also shall determine whether any candidate has been convicted of any felony in a court of this state, or has been convicted on or after December 8, 1992, of any offense in another state which is a felony under the laws of this state, or has been convicted of any felony in a federal court on or after December 8, 1992. Excepted from the above are convictions of manslaughter and violations of the United States Internal Revenue Code or any violations of the tax laws of this state unless such offense also involved misuse or abuse of his office or money coming into his hands by virtue of his office. If the municipal election commission finds that a candidate either (a) is not a qualified elector, (b) does not meet all qualifications to hold the office he seeks and fails to provide absolute proof, subject to no contingencies, that he will meet the qualifications on or before the date of the general or special election at which he could be elected, or (c) has been convicted of a felony as described above and not pardoned, then the name of the candidate shall not be placed upon the ballot.

(6) If after the deadline to qualify as a candidate for an office or after the time for holding any party primary election for an office, there shall be only one (1) person who has duly qualified to be a candidate for the office in the general election the name of such person shall be placed on the ballot; provided, however, that if there shall be not more than one (1) person duly qualified to be a candidate for each office on the general election ballot, the election for all offices on the ballot shall be dispensed with and the municipal election commission shall declare each candidate elected without opposition if the candidate meets all the qualifications to hold the office as determined pursuant to a review by the commission in accordance with the provisions of subsection (5) of this section and if the candidate has filed all required campaign finance disclosure reports as required by Section 23-15-807.



§ 23-15-363 - Names of candidates who have not duly withdrawn not omitted from ballot

After the proper officer has knowledge of or has been notified of the nomination, as provided, of any candidate for office, the officer shall not omit his name from the ballot, unless upon the written request of the candidate nominated, made at least ten (10) days before the election, and in no case after such ballot has been printed; and every ballot shall contain the names of all candidates nominated as specified, and not duly withdrawn.



§ 23-15-365 - Write-in candidates; applicability of section to elections conducted under Sections 23-15-974 through 23-15-985

(1) There shall be left on each ballot one (1) blank space under the title of each office to be voted for, and in the event of the death, resignation, withdrawal or removal of any candidate whose name shall have been printed on the official ballot, the name of the candidate duly substituted in the place of such candidate may be written in such blank space by the voter.

(2) The provisions of subsection (1) of this section shall not apply to elections conducted under the Nonpartisan Judicial Election Act.



§ 23-15-367 - Arrangement of names of candidates, order of titles of offices, and printing of official ballot generally; order in which titles of various offices are to be listed on the ballot; furnishing of sample of official ballot; alphabetical arrangement in primary elections

(1) Except as otherwise provided by Sections 23-15-974 through 23-15-985 and subsection (2) of this section, the arrangement of the names of the candidates, and the order in which the titles of the various offices shall be printed, and the size, print and quality of paper of the official ballot is left to the discretion of the officer charged with printing the official ballot; but the arrangement need not be uniform.

(2) The titles for the various offices shall be listed in the following order:

(a) Candidates for national office;

(b) Candidates for statewide office;

(c) Candidates for state district office;

(d) Candidates for legislative office;

(e) Candidates for countywide office;

(f) Candidates for county district office.

The order in which the titles for the various offices are listed within each of the categories listed in this subsection is left to the discretion of the officer charged with printing the official ballot.

(3) It is the duty of the Secretary of State, with the approval of the Governor, to furnish the designated commissioner of each county a sample of the official ballot, not less than fifty-five (55) days prior to the election, the general form of which shall be followed as nearly as practicable.



§ 23-15-369 - Form and substance of proposed constitutional amendment or other public measure

(1) (a) Whenever a constitutional amendment is submitted to the vote of the people, the substance of such amendment shall be printed in clear and unambiguous language on the ballot after the list of candidates, if any, followed by the word "YES" and also by the word "NO", and shall be styled in such a manner that a "YES" vote will indicate approval of the proposal and a "NO" vote will indicate rejection.

(b) The substance of the amendment shall be an explanatory statement not exceeding seventy-five (75) words in length of the chief purpose of the measure. Such statement shall be prepared by the Legislature and included in the concurrent resolution proposing the amendment to the Constitution. The statement shall avoid, whenever possible, the use of legal terminology or jargon and shall use instead, simple, ordinary, everyday language. The Secretary of State shall give each proposed constitutional amendment a designating number for convenient reference. This number designation shall appear on the ballot. Designating numbers shall be assigned in the order of filing or certification of the amendments. The Secretary of State shall furnish the designating number and the substance of each amendment to the circuit clerk of each county in which such amendment is to be voted on.

(c) The full text of each proposed constitutional amendment shall be published by the Secretary of State as provided for in Section 7-3-39, Mississippi Code of 1972, and shall be posted prominently in all polling places, with copies of said proposed amendment to be otherwise available at each polling place.

(2) Except as may be otherwise provided in subsection (1) of this section, whenever any public measure, question or matter that requires an affirmative or negative vote is submitted to a vote of the electors, the measure or matter shall be printed on the ballot and also the words "FOR" or "AGAINST" to be so arranged by the proper officer so that the voter can intelligently vote his preference.



§ 23-15-371 - Loss or destruction of official ballots

In case the official ballots prepared shall be lost or destroyed, the commissioners of election shall have like ballots furnished in place of those lost or destroyed, if time remain therefor. If from any cause there should be no official ballots or an insufficient number at a voting place, and not sufficient time in which to have them printed, the ballots may be written; but, if written by anyone except the voter alone for himself, the names of all candidates shall be written thereon, without any mark or device by which one name may be distinguished from another, and such ballots shall be marked by the voter as provided for printed ballots. If the manager designated fails to have the ballots at the voting place at the proper time, or if he fails to distribute them, the managers, or those of them present at the election, shall provide ballots, and select some suitable person to distribute them, who shall take the oath required of the managers, and distribute the ballots according to law.



§ 23-15-373 - Report regarding lost ballots

Within one (1) day after election day, the managers of election shall report to the election commissioners, under oath, as to the loss of official ballots, the number lost, and all facts connected therewith, which report the commissioners may deliver to the grand jury, if deemed advisable.



§ 23-15-375 - Local issues

Local issue elections may be held on the same date as any regular or general election. A local issue election held on the same date as the regular or general election shall be conducted in the same manner as the regular or general election using the same poll workers and the same equipment. A local issue may be placed on the regular or general election ballot pursuant to the provisions of Section 23-15-359, Mississippi Code of 1972. The provisions of this section and Section 23-15-359 with regard to local issue elections shall not be construed to affect any statutory requirements specifying the notice procedure and the necessary percentage of qualified electors voting in such an election which is needed for adoption of the local issue. Whether or not a local issue is adopted or defeated at a local issue election held on the same day as a regular or general election shall be determined in accordance with relevant statutory requirements regarding the necessary percentage of qualified electors who voted in such local issue election, and only those persons voting for or against such issue shall be counted in making that determination. As used in this section "local issue elections" include elections regarding the issuance of bonds, local option elections, elections regarding the levy of additional ad valorem taxes and other similar elections authorized by law that are called to consider issues that affect a single local governmental entity. As used in this section "local issue" means any issue that may be voted on in a local issue election.









Article 15 - VOTING SYSTEMS

A. GENERAL PROVISIONS

§ 23-15-391 - Voting machines, electronic voting systems, optical mark reading equipment, or direct recording electronic voting equipment to be used unless paper ballot will be less expensive

The board of supervisors of each county in the State of Mississippi shall utilize voting machines, electronic voting systems, optical mark reading equipment or direct recording electronic voting equipment which shall comply with the specifications provided by law. The election commissioners may designate elections to be administered by paper ballot where the election commissioners determine that administration of an election by paper ballot will be less expensive than administration of the same election by voting machines, electronic voting systems, optical mark reading equipment or direct recording electronic voting equipment.



§ 23-15-393 - In counties having a population of greater than 250,000, the number of voting machines used in each voting precinct to be distributed in direct proportion to voter turnout in elections in preceding two years; such counties to create special fund to deposit monies received for reimbursement under "Help America Vote Act of 2002; use of monies deposited to upgrade direct recording electronic voting equipment."

(1) In any county having a population greater than two hundred fifty thousand (250,000) according to the 2000 federal decennial census, the number of voting machines to be used in each voting precinct must be distributed in direct proportion to voter turnout in all elections held within such county for the preceding two (2) years, with a greater number of voting machines to be used in voting precincts where voter turnout has been the highest.

(2) The county board of supervisors of any county having a population greater than two hundred fifty thousand (250,000) according to the 2000 federal decennial census shall create a special fund to deposit any monies received by such county for reimbursement to comply with the "Help America Vote Act of 2002" for direct recording electronic voting equipment purchased within five (5) years preceding the effective date of this act. Monies deposited in such special fund shall be used by such county board of supervisors only to upgrade direct recording electronic voting equipment, to purchase additional voting equipment or to improve such voting equipment. This subsection shall stand repealed on July 1, 2010.






B. VOTING MACHINES

§ 23-15-401 - Definitions

The list of candidates used or to be used on the front of the voting machines for a voting precinct in which a voting machine is used pursuant to law shall be deemed official ballots under this chapter. The word "ballot" as used in this chapter (except when reference is made to irregular ballots) means that portion of the cardboard or paper or other material within the ballot frames containing the name of the candidate and the designation of the party by which he was nominated, or a statement of a proposed constitutional amendment, or other question or proposition, with the word "YES" for voting for any question or proposition, and the word "NO" for voting against any question. The term "question" shall mean any constitutional amendment, proposition, or other question submitted to the voters at any election. The term "official ballot" shall mean the printed strips of cardboard containing the names of the candidates nominated and a statement of the questions submitted. The term "irregular ballot" shall mean a vote cast, by or on a special device, for a person whose name does not appear on the ballots. The term "voting machine custodian" shall mean the person who shall have charge of preparing and arranging the voting machine for elections. The term "protective counter" shall mean a separate counter built into the voting machine which cannot be reset, which records the total number of movements of the operating lever. The term "officials in charge of the election" shall mean the state election commissioners, the county election commissioners, the county executive committee, the municipal election commissioners, the municipal executive committee, or any other official or officials empowered by law or who may in the future be empowered by law to hold an election.



§ 23-15-403 - Authority to purchase or rent voting machines; construction of voting machines

The board of supervisors of any county in the State of Mississippi and the governing authorities of any municipality in the State of Mississippi are hereby authorized and empowered, in their discretion, to purchase or rent any voting machine or machines which shall be so constructed as to fulfill the following requirements: It shall secure to the voter secrecy in the act of voting; it shall provide facilities for voting for all candidates of as many political parties or organizations as may make nominations, and for or against as many questions as submitted; it shall, except at primary elections, permit the voter to vote for all the candidates of one party or in the part for the candidates of one or more other parties; it shall permit the voter to vote for as many persons for an office as he is lawfully entitled to vote for, but not more; it shall prevent the voter from voting for the same person more than once for the same office; it shall permit the voter to vote for or against any question he may have the right to vote on, but no other; if used in primary elections, it shall be so equipped that the election officials can lock out all rows except those of the voter's party by a single adjustment on the outside of the machine; it shall correctly register or record and accurately count all votes cast for any and all persons and for or against any and all questions; it shall be provided with a "protective counter" or "protective device" whereby any operation of the machine before or after the election will be detected; it shall be provided with a counter which shall show at all times during an election how many persons have voted; it shall be provided with a mechanical model, illustrating the manner of voting on the machine, suitable for the instruction of voters; it may also be provided with one (1) device for each party, for voting for all the presidential electors of that party by one (1) operation, and a ballot therefor containing only the words "Presidential Electors For" preceded by the name of that party and followed by the names of the candidates thereof for the offices of President and Vice-President, and a registering device therefor which shall register the vote cast for said electors when thus voted collectively; provided, however, that means shall be furnished whereby the voter can cast a vote for individual electors when permitted to do so by law.



§ 23-15-405 - Use of voting machines

Whenever the board of supervisors of any county or the governing authorities of any municipality shall purchase or rent voting machines that meet the requirements of this article, such voting machines may be used at all elections held in such county or municipality, or in any part thereof, for voting, registering and counting votes cast at such elections. In providing voting machines, the board of supervisors is hereby empowered to purchase or rent voting machines for each voting precinct in the entire county, including those located within the municipality, or, in the discretion of the board, voting machines may be purchased or rented only for those voting precincts located outside the limits of the municipalities located in said county. The board of supervisors of any county and the governing authorities of any municipality may jointly purchase or rent voting machines for all of the voting precincts in the entire county. Whenever voting machines have been purchased or rented by either the board of supervisors or the governing authorities of a municipality, for use at voting precincts within the county or within the municipality, said voting machines may be used at said voting precincts in all elections, and the officials in charge of the election to be held shall cause the voting machines to be prepared and used at such election as provided for herein. Voting machines of different kinds may be adopted for different counties within the state.

Voting machines may be used in combination with paper ballots in any election at the discretion of and under rules and regulations set up by the officials in charge of the election.



§ 23-15-407 - Preservation and repair of voting machines

The board of supervisors of any county or the governing authorities of any municipality may provide for each voting precinct one or more voting machines in complete working order, and thereafter the circuit clerk where machines are purchased or rented by the board of supervisors, and clerk of the municipalities where purchased by the governing authorities of a municipality, shall preserve and keep them in repair, and shall have custody thereof when not in use at an election.



§ 23-15-409 - Form of ballots

All ballots for use in voting machines shall be furnished by the same officer whose duty it is to furnish regular ballots and shall be printed on paper or clear white material, of such form and size as will fill the ballot frames of the machines, in plain color type as large as the space will reasonably permit. The names of the candidates for each office shall be arranged on each voting machine, either in columns or horizontal rows; the caption of the various ballots on said machines shall be so placed on said machines as to indicate to the voter what key lever or other device is to be used or operated in order to vote for the candidate or candidates of his choice. The order of the arrangement of parties and of candidates shall be as now required by law.



§ 23-15-411 - Sample or instruction ballots

The officer who furnishes the official ballots for any polling place where a voting machine is to be used, shall also provide two (2) sample ballots or instruction ballots, which sample or instruction ballots shall be arranged in the form of a diagram showing such portion of the front of the voting machine as it will appear after the official ballots are arranged thereon or therein for voting on election day. Such sample ballots shall be open to the inspection of all voters on election day, in all primaries and general elections where voting machines are used.



§ 23-15-413 - Official ballots to be provided for each polling place; return of ballots

Two (2) sets of official ballots shall be provided for each polling place for each voting precinct for use in and upon the voting machine, one (1) set thereof shall be inserted or placed in or upon the voting machine and the other shall be retained in the custody and possession of the circuit clerk in county and countywide elections and the clerk of the municipality in municipal elections, unless it shall become necessary during the course of the election to make use of the same upon or in the voting machine. At the close of the election, all official ballots (except those actually in or upon the voting machine at the close of the election), whether the same shall have been used in the machine or not, shall be returned to the official providing the same in the manner herein provided.



§ 23-15-415 - Preparation and protection of voting machines

It shall be the duty of the authorities in charge of any election where a voting machine is to be used, to have the machine at the proper polling place or places before the time fixed for opening of the polls, and the counters set at zero, and otherwise in good and proper order for use at such election. For the purpose of placing ballots in the ballot frames of the machine, putting it in order, setting, testing and adjusting and delivering the machine, the authorities in charge of elections may employ one or more competent persons, to be known as custodian or custodians of voting machines, who shall be fully competent, thoroughly instructed, and sworn to perform his duties honestly and faithfully, and for such purpose shall be appointed and instructed at least thirty (30) days before the election. All voting machines to be used in an election shall be properly prepared at least three (3) days prior to the election day. When a voting machine has been properly prepared for election, it shall be locked against voting and sealed; and the keys thereof shall be delivered to the registrar, together with a written report made by the custodian or official preparing the machine, stating that it is in every way properly prepared for the election. After the voting machine has been transferred to the polling place, it shall be the duty of the managers to provide ample protection against molestation or injury to the machine. All voting machines used in any election shall be provided with a screen, hood or curtain which shall be so made and adjusted as to conceal the voter and his action while voting.



§ 23-15-417 - Instruction of election managers and clerks

At least twenty-one (21) days before each election, the officials in charge of the elections shall appoint one or more persons to instruct the managers and clerks that are to serve in a voting precinct in the use of the machine, and in their duties in connection therewith; and he shall give to each manager and clerk, who has received such instruction and is fully qualified to properly conduct the election with the machine, a certificate to that effect. For the purpose of giving such instruction, the person or persons appointed as instructors shall call such meeting or meetings of the managers and clerks as shall be necessary. Such person shall, within five (5) days, file a report with the officials in charge of the elections, stating that he has instructed the managers and clerks, giving the names of such officers, and the time and place where such instruction was given. The managers and clerks of each voting precinct in which a voting machine is to be used shall attend such meeting, or meetings, as shall be called for the purpose of receiving such instruction concerning their duties as shall be necessary for the proper conduct of the election with the machine. No manager or clerk shall serve in any election at which a voting machine is used, unless he shall have received such instruction and is fully qualified to perform the duties in connection with the machine, and has received a certificate to that effect, provided, however, that this shall not prevent the appointment of a person as a manager or clerk to fill a vacancy in an emergency.



§ 23-15-419 - Exhibition of voting machine containing sample ballot

Where voting machines are to be used, officials in charge of the election shall designate suitable and adequate times and places where voting machines containing sample ballots, showing titles of offices to be filled, and, so far as practicable, the names of candidates to be voted for at the next election, shall be exhibited for the purpose of giving instructions as to the use of voting machines to all voters who apply for the same. No voting machine, which is to be assigned for use in an election, shall be used for instruction after having been prepared and sealed for the election. During public exhibition of any voting machine for the instruction of voters previous to an election, the counting mechanism thereof shall be concealed from view and the doors may be temporarily opened only when authorized by the officials in charge of the election.



§ 23-15-421 - Preparation and delivery of official ballots

Official ballots of the form and description set forth in this chapter for use upon voting machines shall be prepared and furnished in the same manner, at the same time, and be delivered to the same officials as now provided by law.



§ 23-15-423 - Size of voting precincts; minimum number of voting machines to be used

(1) Voting precincts in which voting machines are to be used may be altered, divided or combined so as to provide that each voting precinct in which the machine is to be used shall contain, as nearly as may be, five hundred (500) voters, and that each voting precinct in which two (2) machines are to be used shall contain, as nearly as may be, one thousand (1,000) voters, and that each voting precinct in which three (3) machines are to be used shall contain, as nearly as may be, one thousand five hundred (1,500) voters; however nothing in this subsection shall prevent any voting precinct from containing a greater number than above.

(2) For each primary or general election, the officials in charge of the election shall utilize at least seventy-five percent (75%) of all the voting machines available to the county or municipality, as the case may be.



§ 23-15-425 - Non-delivery, loss, destruction or theft of official ballots

If the official ballots for a voting precinct, at which a voting machine is to be used, shall not be delivered in time for use on election day or after delivery shall be lost, destroyed or stolen, the official or officials, whose duty it now is, in such case, to provide other ballots for use at such elections in lieu of those lost, destroyed or stolen, shall cause other ballots to be prepared, printed or written, as nearly as may be, of the form and description of the official ballots, and officials in charge of the election shall cause the ballots so substituted to be used at the election in the same manner, as nearly as may be, as the official ballots would have been.



§ 23-15-427 - Inoperative voting machines

In case any voting machine used in any voting precinct shall, during the time the polls are open, become injured so as to render it inoperative in whole or in part, it shall be the duty of the manager immediately to give notice thereof to the registrar providing such machine, and it shall be the duty of the registrar, if possible, to substitute a perfect machine for the injured machine, and, at the close of the polls, the records of both machines shall be taken, and the votes shown on their counters shall be added together in ascertaining and determining the results of the election; but if no other machine can be prepared for use at such election, and the one injured cannot be repaired in time for use at such election, unofficial ballots made as nearly as possible in the form of the official ballot may be used, received by the managers and placed by them in a receptacle in such case to be provided by the managers, and counted with the votes registered on the voting machine; and the result shall be declared the same as though there had been no accident to the voting machine; the ballots thus voted shall be preserved and returned as herein directed, with a certificate or statement setting forth how and why the same were voted.



§ 23-15-429 - Opening of polls

Prior to the opening of the polls, the managers and clerks of each voting precinct shall meet at the polling place at the time set for opening of the polls, at each election, and shall proceed to arrange the furniture, stationery and voting machine for the conduct of the election. The keys to the voting machines shall be delivered to the managers before the time set for opening the polls, in a sealed envelope, on which shall be written or printed the number and location of the voting machine, and the number of the seal and the number registered on the protective counter or device, as reported by the custodian or official preparing the machine. Before opening the envelope, all managers and clerks present shall examine the number on the seal on the machine, also the number registered on the protective counter, and shall see if they are the same as the number written on the envelope; and if they are not the same, the machine must not be opened until the custodian, or other authorized person, shall have been notified and shall have presented himself at the polling place for the purpose of re-examining such machine and shall certify that it is properly arranged.

If the numbers on the envelope are the same as those on the machine, the election officers shall proceed to open the doors concealing the counters, and each officer shall carefully examine every counter and see that it registers zero, and the same shall be subject to the inspection of official watchers. The machine shall remain locked against voting until the polls are formally opened, and shall not be operated except by voters in voting. If any counter is found not to register zero, the manager shall immediately notify the officials in charge of the election or the custodian, who shall, if practicable, adjust the counters at zero; but if it shall be impracticable to so adjust such counters before the time set for opening the polls, the managers shall immediately make a written statement of the designating letter and number of such counter, together with the number registered thereon, and shall sign and post same upon the wall of the polling room, where it shall remain throughout election day, and, in filling out the statement of canvass, they shall subtract such number from the number then registered thereon.



§ 23-15-431 - Voting irregular ballot for person whose name does not appear on voting machine

Ballots voted for any person whose name does not appear on the machine as a nominated candidate for office, are herein referred to as irregular ballots. In voting for presidential electors, a voter may vote an irregular ticket made up of the names of persons in nomination by different parties, or partially of names of persons so in nomination and partially of persons not in nomination, or wholly of persons not in nomination by any party. Such irregular ballots shall be deposited, written or affixed in or upon the receptacle or device provided on the machine for that purpose. With that exception, no irregular ballot shall be voted for any person for any office whose name appears on the machine as a nominated candidate for that office; any irregular ballot so voted shall not be counted. An irregular ballot must be cast in its appropriate place on the machine, or it shall be void and not counted.



§ 23-15-433 - Arrangement of polling room; who may be present during elections

At all elections where voting machines are used, the arrangement of the polling room shall be the same as is now provided by law; the exterior of the voting machine and every part of the polling room shall be in plain view of the managers and clerks; the voting machine shall be placed at least three (3) feet from every wall or partition of the polling room and at least four (4) feet from any table where any of the managers and clerks may be engaged or seated. The voting machine shall be so placed that the ballots on the face of the machine can be plainly seen by the managers and clerks and the party watchers when not in use by voters. The managers and clerks shall not themselves be, or permit any other person to be, in any position or near any position that will permit one to see or ascertain how a voter votes, or has voted. The manager attending the machine shall inspect the face of the machine, after each voter has cast his vote, to see that the ballots on the face of the machine are in their proper places and that the machine has not been injured. During elections, the door or other covering of the counter compartment of the machine shall not be unlocked or opened. No person shall be permitted in or about the polling room except as now provided by law in elections where ballots and ballot boxes are used.



§ 23-15-435 - Casting vote

Where a voter presents himself for the purpose of voting, the clerks shall ascertain whether his name is upon the pollbook, and if his name appears thereon and no challenge be interposed, the voter shall go to the voting machine for the purpose of casting his vote. No voter shall remain in the voting machine booth longer than ten (10) minutes, if no one is waiting to vote, and no longer than five (5) minutes if someone is waiting to vote, and, having cast his vote, the voter shall at once emerge therefrom, and leave the polling room by the exit opening; if he shall refuse to leave after the lapse of time stated above, he shall be removed by the election officers. No voter, after having entered and emerged from the voting machine booth, shall be permitted to re-enter the same on any pretext whatever.



§ 23-15-437 - Instruction of voters

For the instruction of voters on any election days, there shall, so far as practicable, be provided for each polling place a mechanically operated model of a portion of the face of the machine. Such model, if furnished, shall, during the election, be located on the clerk's table, or in some other place which the voters must pass to reach the machine, and each voter shall, before entering the machine, be instructed regarding its operation and such instruction illustrated on the model, and the voter given opportunity to personally operate the model. The voter's attention shall also be called to the diagram of the face of the machine so that the voter can become familiar with the location of the questions and the names of the offices and candidates. In case any voter, after entering the voting machine, shall ask for further instructions concerning the manner of voting, two (2) election officers may, if necessary, enter the booth and give him such instructions, but no manager or person assisting a voter shall, in any manner request, suggest or seek to persuade or induce any such voter to vote any particular ticket, or for any particular ticket, or for any particular candidate, or for or against any particular ticket, or for or against any particular candidate, or for or against any particular amendment, question or proposition. After giving such instructions and before such voter shall have registered his vote, the officers or person assisting him shall retire and such voter shall then register his vote in secret as he may desire.



§ 23-15-439 - Assistance to blind or physically disabled voters

The provisions of the election law relating to the assistance to be given to blind or physically disabled voters shall apply also where voting machines are used, and the word "booth," when used in such elections, shall be interpreted to include the voting machine enclosure or curtain.



§ 23-15-441 - Closing polls; reading and announcing vote; statements of canvass

Immediately upon the close of the polls, the managers shall lock and seal the voting machine against further voting and open the counter compartment in the presence of the persons who may be lawfully present at that time, giving full view of the counters. The manager shall then, in the order of the offices as their titles are arranged on the machine, read and announce in distinct tones the result as shown by the counters and shall then read the votes recorded for each office on the irregular ballots; he shall also, in the same manner, read and announce the vote on each constitutional amendment, proposition or other question. As each vote is read and announced, it shall be recorded on two (2) statements of canvass by the two (2) clerks, and, when completed, shall be compared with the numbers on the counters of the machine. If found to be correct, the statements of canvass, after being duly certified and sworn to, shall be filed as now provided by law for filing election returns. After the reading and announcing of the vote, and before the doors of the counter compartment of the voting machine shall be closed, ample opportunity shall be given to any person or persons lawfully present to compare the results so announced with the counters of the machine and any necessary corrections shall then and there be made by the managers or clerks. There shall be furnished two (2) copies of a statement of canvass to conform to the requirements of the voting machine or machines being used.



§ 23-15-443 - Locking counter compartment; securing irregular ballots

The managers and clerks shall, as soon as the count is completed and fully ascertained, lock the counter compartment, and it shall so remain for a period of thirty (30) days or until it must be prepared for use in another election, except it be ordered opened by a court of competent jurisdiction. Whenever irregular ballots of whatever description have been voted, the managers and clerks shall return all such ballots in a properly secured package endorsed "IRREGULAR BALLOTS" and return and file such package with the original statement of the result of the election made by them. Said package shall be preserved for six (6) months next succeeding such election, and it shall not be opened or its contents examined during that time except by court order. At the end of said six (6) months, said package may be opened and said ballots disposed of at the discretion of the registrar.



§ 23-15-445 - Securing keys to voting machines; storing machines

The keys of the machine shall be enclosed in an envelope to be supplied by the registrar on which shall be written the number of the machine and the voting precinct and ward where it has been used, which envelope shall be securely sealed and endorsed by the manager, and shall be returned to the officer from whom the keys were received. The number on the seal and the number registered on the protective counter shall be written on the envelope containing the keys. All keys for voting machines shall be kept securely locked by the registrar having them in charge. It shall be unlawful for any unauthorized person to have in his possession any key or keys of any voting machine, and all election officers or persons entrusted with such keys for election purposes, or in the preparation therefor, shall not retain them longer than necessary to use them for such legal purposes. All machines shall be stored as soon after the close of the election as possible, and the machines shall at all times be stored in a suitable place.



§ 23-15-447 - Penalties for unlawful possession of voting machine or keys and for tampering with machine

Any unauthorized person found in possession of any such voting machine or keys thereof shall be deemed guilty of a misdemeanor and fined in a sum not less than Twenty-five Dollars ($ 25.00) nor more than Five Hundred Dollars ($ 500.00), imprisonment in the county jail, not less than ten (10) nor more than thirty (30) days. Any person willfully tampering or attempting to tamper with, disarrange, deface or impair in any manner whatsoever, or destroy any such voting machine while the same is in use at any election, or who shall, after such machine is locked in order to preserve the registration or record of any election made by the same, tamper or attempt to tamper with any voting machine, shall be deemed guilty of a felony, and, upon conviction thereof, shall be imprisoned in the state prison of this state at hard labor for not less than three (3) nor more than ten (10) years.



§ 23-15-449 - Applicability of laws now in force; absentee ballots

All laws relating to elections now in force in this state shall apply to all elections under this chapter so far as the same may be applicable thereto, and so far as such provisions are not inconsistent with the provisions of this chapter. Absentee ballots shall be voted as now provided by law.



§ 23-15-451 - Sections supplemental to law now in force

Sections 23-15-401 through 23-15-451 are supplemental and in addition to the election laws of the State of Mississippi as now in effect or as may be amended.






C. ELECTRONIC VOTING SYSTEMS

Part 1 - GENERAL PROVISIONS

§ 23-15-461 - Definitions

As used in this subarticle, unless otherwise specified:

(a) "Automatic tabulating equipment" includes apparatus necessary to automatically examine and count votes as designated on ballots or ballot cards and tabulate the results.

(b) "Ballot card" means a tabulating card on which votes may be recorded by means of punching or marking.

(c) "Ballot labels" means the cards, papers, booklet, pages or other material, containing the names of offices and candidates and the statements of measures to be voted on, which are placed on the voting device.

(d) "Ballot" means a paper ballot on which votes are recorded, or alternatively may mean ballot cards and ballot labels.

(e) "Chad" means the part of a ballot card that is designed to be punched out by the voter.

(f) "Counting center" means one or more locations used for the automatic counting of ballots.

(g) "Electronic voting system" means a system in which votes are recorded on a paper ballot or ballot cards by means of marking or punching, and such votes are subsequently counted and tabulated by automatic tabulating equipment at one or more counting centers.

(h) "Voting device" means an apparatus which the voter uses to record his votes by marking or punching a hole in a paper ballot or tabulating card, which votes are subsequently counted by electronic tabulating equipment.



§ 23-15-463 - Authority to purchase or rent electronic voting system and to change boundaries of precinct within which system is used; applicable law; absentee ballots

The board of supervisors of any county in the State of Mississippi and the governing authorities of any municipality in the State of Mississippi are hereby authorized and empowered, in their discretion, to purchase or rent voting devices and automatic tabulating equipment used in an electronic voting system which meets the requirements of Section 23-15-465, and may use such system in all or a part of the precincts within its boundaries, or in combination with paper ballots in any election or primary. It may enlarge, consolidate or alter the boundaries of precincts where an electronic voting system is used. The provisions of Sections 23-15-461 through 23-15-485 shall be controlling with respect to elections where an electronic voting system is used, and shall be liberally construed so as to carry out the purpose of this chapter. The provisions of the election law relating to the conduct of elections with paper ballots, insofar as they are applicable and not inconsistent with the efficient conduct of elections with electronic voting systems, shall apply. Absentee ballots shall be voted as now provided by law.



§ 23-15-465 - Construction of electronic voting system

No electronic voting system, consisting of a marking or voting device in combination with automatic tabulating equipment, shall be acquired or used in accordance with Sections 23-15-461 through 23-15-485 unless it shall:

(a) Provide for voting in secrecy when used with voting booths;

(b) Permit each voter to vote at any election for all persons and offices for whom and for which he is lawfully entitled to vote; to vote for as many persons for an office as he is entitled to vote for; to vote for or against any question upon which he is entitled to vote; and the automatic tabulating equipment shall reject choices recorded on his ballot card or paper ballot if the number of choices exceeds the number which he is entitled to vote for the office or on the measure;

(c) Permit each voter, at presidential elections, by one (1) mark or punch to vote for the candidates of that party for President, Vice-President, and their presidential electors, or to vote individually for the electors of his choice when permitted by law;

(d) Permit each voter, at other than primary elections, to vote for the nominees of one or more parties and for independent nominees;

(e) Permit each voter to vote for candidates only in the primary in which he is qualified to vote;

(f) Permit each voter to vote for persons whose names are not on the printed ballot or ballot labels;

(g) Prevent the voter from voting for the same person more than once for the same office;

(h) Be suitably designed for the purpose used, of durable construction, and may be used safely, efficiently and accurately in the conduct of elections and counting ballots;

(i) Be provided with means for sealing the voting or marking device against any further voting after the close of the polls and the last voter has voted;

(j) When properly operated, record correctly and count accurately every vote cast;

(k) Be provided with a mechanical model for instructing voters, and be so constructed that a voter may readily learn the method of operating it;

(l) Be safely transportable, and include a light to enable voters to read the ballot labels and instructions.



§ 23-15-467 - Use of voting equipment

Whenever the board of supervisors of any county or the governing authorities of any municipality shall purchase or rent voting equipment that meets the requirements of this chapter, such voting equipment may be used at all elections held in such county or municipality, or in any part thereof, for voting, registering, or counting votes cast at such elections as provided by Section 23-15-405 with respect to voting machines.



§ 23-15-469 - Form of ballots and ballot labels; posting of sample ballots and instructions; write-in ballots

Ballots and ballot labels shall, as far as practicable, be in the same order of arrangement as provided for paper ballots, except that such information may be printed in vertical or horizontal rows, or in a number of separate pages which are placed on the voting device. Ballot labels shall be printed in plain clear type in black ink and upon clear white materials of such size and arrangement as to fit the construction of the voting device. Arrows may be printed on the ballot labels to indicate the place to punch the ballot card, which may be to the right or left of the names of candidates and propositions. The titles of offices may be arranged in vertical columns or on a series of separate pages, and shall be printed above or at the side of the names of candidates so as to indicate clearly the candidates for each office and the number to be elected. In case there are more candidates for an office than can be printed in one (1) column or on one (1) ballot page, the ballot or ballot label shall be clearly marked that the list of candidates is continued on the following column or page, and, so far as possible, the same number of names shall be printed on each column or page. The names of candidates for each office shall be printed in vertical columns or on separate pages, grouped by the offices which they seek. In partisan elections, the party designation of each candidate, which may be abbreviated, shall be printed following his name.

Two (2) sample ballots, which shall be facsimile copies of the official ballot or ballot labels, and instructions to voters, shall be provided for each precinct and shall be posted in each polling place on election day.

Sample ballots may be printed on a single page or on a number of pages stapled together. A separate write-in ballot, which may be in the form of a paper ballot, card or envelope in which the voter places his ballot card after voting, shall be provided if required to permit voters to write in the title of the office and the name of a person not on the printed ballot for whom he wishes to vote.



§ 23-15-471 - Preparation and delivery of necessary forms and supplies

The official ballots, ballot labels, ballot cards, sample ballots and other necessary forms and supplies of the form and description required by this chapter or required for the conduct of elections with an electronic voting system shall be prepared and furnished by the same officials, in the same manner and time, and delivered to the same officials as provided by law with respect to paper ballots. If ballot cards are used, each card shall have a serially numbered stub which shall be removed in the presence of an election officer by the voter before being deposited in the ballot box.



§ 23-15-473 - Storage, maintenance and repair of voting devices; use of unofficial ballots when device malfunctions

The circuit court clerk shall be the custodian of voting devices acquired by a county, who shall be charged with the proper storage, maintenance and repair of voting devices, and the preparation of them for voting prior to elections. After they have been prepared for an election and at least three (3) days prior thereto, the voting devices shall be available for public inspection at a time and place designated by the custodian. Thereafter they shall be locked or sealed before delivery to the managers of the election. The custodian shall immediately repair, replace or remove any voting device which fails to function properly on election day. The clerk of any municipality which acquires voting devices shall be the custodian of such voting devices and perform the same functions.

If a voting device at a polling place malfunctions and cannot be repaired or replaced quickly and there is no other device in the polling place that can be used to perform the function of the device that malfunctions, unofficial ballots made as nearly as possible in the form of the official ballot may be used until the voting device is repaired or replaced. Such ballots shall be received by the managers and placed by them in a receptacle in such case to be provided by the managers, and counted with the votes registered on the voting device; and the result shall be declared the same as though there had been no accident to the voting device; the ballots thus voted shall be preserved and returned as herein directed, with a certificate or statement setting forth how and why the same were voted.



§ 23-15-475 - Instruction of polling officers; public display of voting devices

Prior to each election, the officials in charge of the election shall provide for the instruction of the polling officers in their duties as provided in Section 23-15-417 with respect to voting machines, and shall place voting devices on public display at such times and places as they may determine for the education of voters in their use.



§ 23-15-477 - Opening and closing polls; instructing voters; spoiled ballots

Not less than thirty (30) minutes before the opening of the polls, the voting precinct election officers shall arrive at the polling place and set up the voting booths so that they will be in clear view of the election officers; open the voting devices, place them in the voting booths, and examine them to see that they have the correct ballot labels by comparing them with the sample ballots, and are in proper working order; and open and check the ballots, ballot cards, supplies, records and forms, and post the sample ballots and instructions to voters. Each voter shall be instructed how to operate the voting device before he enters the voting booth. If he needs additional instruction after entering the voting booth, two (2) election officers may, if necessary, enter the booth and give him such additional instructions. Any voter who spoils his ballot or ballot card may return it and secure another. The word "SPOILED" shall be written across the face of the ballot and it shall be placed in the envelope for spoiled ballots. If ballot cards are used, the voter, after he has marked his ballot card, shall remove the stub in the presence of the election officer, and deposit the ballot card inside the ballot box. No ballot from which the stub has been detached without the presence of the election officer shall be accepted by the judge in charge of the ballot box, but it shall be marked "SPOILED" and placed with the spoiled ballots. As soon as the polls have been closed and the last qualified voter has voted, the voting devices shall be sealed against further voting. All unused ballots or ballot cards shall be placed in a container which shall be sealed and returned to the officials in charge of the election.



§ 23-15-479 - Report of voters; sealing and delivery of ballot box; return of records and supplies

The managers shall prepare a report in duplicate of the number of voters who have voted, as indicated by the poll list, and shall place this report in the ballot box, which thereupon shall be sealed with a paper seal signed by the managers so that no additional ballots may be deposited or removed from the ballot box. Two (2) managers shall forthwith deliver the ballot box to the counting center or other designated place and receive a signed, numbered receipt therefor. The poll list, register of voters, unused ballots and ballot cards, spoiled ballots, and other records and supplies, shall be returned as directed by the officials in charge of the election.



§ 23-15-481 - Testing of tabulating equipment

Prior to the start of the count of the ballots, the commissioners of elections, in conjunction with the circuit clerks or officials in charge of the election shall have the automatic tabulating equipment tested to ascertain that it will accurately count the votes cast for all offices and on all measures. Public notice of the time and place of the test shall be given at least forty-eight (48) hours prior thereto by publication once in one or more daily or weekly newspapers published in the county, city or jurisdiction where such equipment is used, if a newspaper is published therein, otherwise in a newspaper of general circulation therein. The test shall be witnessed by representatives of the political parties, candidates, the press and the public. It shall be conducted by processing a pre-audited group of ballots so punched or marked as to record a predetermined number of valid votes for each candidate and on each measure, and shall include for each office one or more ballots which have votes in excess of the number allowed by law in order to test the ability of the automatic tabulating equipment to reject such votes. If any error is detected, the cause therefor shall be ascertained and corrected and an errorless count shall be made and certified to by the officials in charge before the count is started. The tabulating equipment shall pass the same test at the conclusion of the count before the election returns are approved as official. On completion of the count, the programs, test materials and ballots shall be sealed and retained as provided for paper ballots.



§ 23-15-483 - Counting vote

(1) All proceedings at the counting center shall be under the direction of the commissioners of elections or officials in charge of the election, and shall be conducted under the observation of the public, but no persons except those authorized for the purpose shall touch any ballot or ballot card or return. All persons who are engaged in processing and counting of the ballots shall be deputized in writing and take an oath that they will faithfully perform their assigned duties. Persons assigned to operate the automatic tabulating equipment shall submit evidence satisfactory to the commissioners of elections or officials in charge of the elections of their qualifications to operate said equipment.

(2) The commissioners of elections or the officials in charge of the election shall appoint qualified electors of the county to serve as judges on a resolution board in the manner provided in Section 23-15-523 to review all ballots that have been rejected by the electronic voting system tabulating equipment and are damaged or defective. An odd number of members shall be appointed to the resolution board.

(3) (a) If any ballot is damaged or defective so that it cannot be properly counted by the automatic tabulating equipment, the ballot shall be deposited in an envelope provided for that purpose marked "RESOLUTION BOARD." All such ballots shall be carefully handled so as to avoid disturbing any chad or mark on the ballot.

(b) The commissioners of election or officials in charge of the election shall direct the judges or the resolution board to manually count any damaged or defective ballots, who shall determine the intent of the voter and record the vote consistent with this determination.

(c) As an alternative to the procedure provided for in paragraph (b) of this subsection, the resolution board may be instructed by the officials in charge of the election to prepare a duplicate to the damaged or defective ballot in the following manner:

(i) The resolution board shall prepare a duplicate to the original damaged or defective ballot marked identically to the original.

(ii) The resolution board shall mark the first original they examine as "Original #1" and the duplicate of this original as "Duplicate #1." Subsequent originals and duplicates shall be likewise marked and numbered consecutively so the duplicate of each original can be identified. Duplicate ballots may be printed in a different color from the original ballots so that they may be easily distinguished for the originals.

(iii) The duplicate ballots prepared pursuant to this paragraph shall be counted by the electronic tabulating equipment.

(4) If the resolution board is directed to manually count damaged or defective ballots, the board shall examine each damaged or defective ballot and determine the intent of the voter. A vote on a ballot in which a hole is punched by the voter to indicate a vote shall not be counted unless:

(a) At least two (2) corners of the chad are detached;

(b) Light is visible through the hole;

(c) An indentation on the chad from the stylus or other object is clearly present and indicates a clearly ascertainable intent of the voter to vote; or

(d) The chad reflects by other means a clearly ascertainable intent of the voter to vote based on the totality of the ballot.

(5) All ballots that are rejected by the automatic tabulating equipment and which contain overvotes shall be inspected by the resolution board. In cases in which a ballot appearing to contain overvotes is reviewed by the resolution board, the board shall apply the following standards in determining the intent of the voter:

(a) When an elector casts more votes for any office or measure than the voter is entitled to cast, all the elector's votes for that office or measure are invalid and the voter shall be deemed to have voted for none of them.

(b) In an election for President of the United States, if the voter votes for both the candidates for president and vice president of the United States from the same party ticket or independent candidate choices, if such option is available to the voter due to the design of the electronic voting system ballot, then the vote is counted as a single vote for the joint candidates for president and vice president.

(6) Subsections (2) and (3) of this section shall not supercede any clearly ascertainable intent of the voter.

(7) If for any reason it becomes impractical to count all or a part of the ballots with the automatic tabulating equipment, the officials in charge of the election may direct that the ballots be counted manually and voter intent shall be determined by following the provisions of subsections (2), (3) and (4) of this section in cases of overvoted ballots or those appearing to be blank.

(8) The return printed by the automatic tabulating equipment, to which have been added the ballots that have been manually counted and which has been duly certified by the officials in charge of the election, shall constitute the official return of each voting precinct or supervisors district. Unofficial and incomplete returns may be released during the count. Upon completion of the count, the official returns shall be open to the public.

(9) Automatic tabulating equipment shall be programmed, calibrated, adjusted and set up to reject ballot cards that appear to be damaged or defective. Any switch, lever or feature on automatic tabulating equipment that enables or permits the automatic tabulating equipment to override the rejection of damaged or defective ballot cards so that such cards will not be reviewed by the resolution board shall not be utilized.

(10) Ballots shall be manually counted by the resolution board only when the ballots are:

(a) Properly before the resolution board due to being rejected by the automatic tabulating equipment because the ballots appear to be damaged or defective or are rejected by the automatic tabulating equipment for any other reason; or

(b) Properly before the resolution board due to a malfunction in the automatic tabulating equipment.

(11) The resolution board shall make and keep a record regarding the handling and counting of all ballots inspected under this section.



§ 23-15-485 - Authority of Secretary of State and commissioners of elections

The Secretary of State shall have the power to issue supplementary instructions and procedures for the safe and efficient use of electronic voting systems and to carry out the purpose of this chapter. Subject to such instructions and procedures and the provisions of this chapter, the commissioners of elections shall have the power to make all necessary and desirable provisions for the conduct of elections with approved electronic voting systems.






Part 2 - TRAINING ON USE OF ELECTRONIC VOTING EQUIPMENT






D. OPTICAL MARK READING EQUIPMENT

§ 23-15-501 - Sections supplemental to law now in effect

Sections 23-15-501 through 23-15-525 are supplemental and in addition to the election laws of the State of Mississippi as now in effect or as may be amended.



§ 23-15-503 - Definitions

As used in this subarticle, unless otherwise specified:

(a) "OMR" means optical mark reading.

(b) "Optical mark reading equipment (OMR)" means any apparatus necessary to automatically examine and count votes as designated on paper ballots.

(c) "Counting center" means one or more locations used for the automatic counting of ballots.

(d) "Electronic voting systems" means a system in which votes are recorded on a paper ballot by means of marking, and such votes are subsequently counted and tabulated by optical mark reading equipment at one or more counting centers.

(e) "Marking device" means a pen or pencil which the voters use to record their votes by marking a paper ballot.

(f) "Ballot" means a paper ballot on which votes are recorded by means of marking the ballot with a marking device.



§ 23-15-505 - Authority to purchase or rent optical mark reading equipment; applicable law

The board of supervisors of any county in the State of Mississippi and the governing authorities of any municipality in the State of Mississippi are hereby authorized and empowered, in their discretion, to purchase or rent optical mark reading equipment used in an electronic voting system which meets the requirements of Section 23-15-507 and may use such system in all or a part of the precincts within its boundaries. It may enlarge, consolidate or alter the boundaries of precincts where an electronic voting system is used. The provisions of this chapter shall be controlling with respect to elections where any OMR system is used, and shall be liberally construed so as to carry out the purpose of this chapter. The provisions of the election law relating to the conduct of elections with paper ballots, that are to be manually tabulated, insofar as they are applicable and not in conflict with the efficient conduct of the systems, shall apply.



§ 23-15-507 - Construction of optical mark reading system

No optical mark reading system shall be acquired or used in accordance with this chapter unless it shall:

(a) Permit each voter to vote at any election for all persons and no others for whom and for which they are lawfully entitled to vote; to vote for as many persons for an office as they are entitled to vote for; to vote for or against any questions upon which they are entitled to vote;

(b) The OMR tabulating equipment shall be capable of rejecting choices recorded on the ballot if the number of choices exceeds the number which the voter is entitled to vote for the office or on the measure;

(c) Permit each voter, at presidential elections, by one (1) mark to vote for the candidates of that party for President, Vice-President, and their presidential electors, or to vote individually for the electors of their choice when permitted by law;

(d) Permit each voter, at other than primary elections, to vote for the nominees of one or more parties and for independent nominees;

(e) Permit each voter to vote for candidates only in the primary in which they are qualified to vote;

(f) Permit each voter to vote for persons whose names are not on the printed ballot;

(g) Be suitably designed for the purpose used, of durable construction, and may be used safely, efficiently and accurately in the conduct of elections and the counting of ballots;

(h) Be provided with means for sealing the ballots after the close of the polls and the last voter has voted;

(i) When properly operated, record correctly and count accurately all votes cast; and

(j) Provide the voter with a set of instructions that will be so displayed that a voter may readily learn the method of voting.



§ 23-15-509 - Use of optical mark reading system

Whenever the board of supervisors of any county or the governing authorities of any municipalities shall purchase or rent any OMR voting system that meets the requirements of this article, such system may be used at all elections held in such county or municipality, or in any part thereof, for voting, registering or counting votes cast at such elections as provided by Section 23-15-405 with respect to voting machines.



§ 23-15-511 - Form of ballots; posting of sample ballots; ballot security envelopes

The ballots shall, as far as practicable, to be in the same order of arrangement as provided for paper ballots that are to be counted manually, except that such information may be printed in vertical or horizontal rows. Nothing in this chapter shall be construed as prohibiting the information being presented to the voters from being printed on both sides of a single ballot. In those years when a special election shall occur on the same day as the general election, the names of candidates in any special election and the general election shall be placed on the same ballot by the commissioners of elections or officials in charge of the election, but the general election candidates shall be clearly distinguished from the special election candidates. At any time a special election is held on the same day as a party primary election, the names of the candidates in the special election may be placed on the same ballot, but shall be clearly distinguished as special election candidates or primary election candidates.

Ballots shall be printed in plain clear type in black ink and upon clear white materials of such size and arrangement as to be compatible with the OMR tabulating equipment. Absentee ballots shall be prepared and printed in the same form and shall be on the same size and texture as the regular official ballots, except that they shall be printed on tinted paper; or the ink used to print the ballots shall be of a color different from that of the ink used to print the regular official ballots. Arrows may be printed on the ballot to indicate the place to mark the ballot, which may be to the right or left of the names of candidates and propositions. The titles of offices may be arranged in vertical columns on the ballot and shall be printed above or at the side of the names of candidates so as to indicate clearly the candidates for each office and the number to be elected. In case there are more candidates for an office then can be printed in one (1) column, the ballot shall be clearly marked that the list of candidates is continued on the following column. The names of candidates for each office shall be printed in vertical columns, grouped by the offices which they seek. In partisan elections, the party designation of each candidate, which may be abbreviated, shall be printed following his name.

Two (2) sample ballots, which shall be facsimile ballots of the official ballot and instructions to the voters, shall be provided for each precinct and shall be posted in each polling place on election day.

A separate ballot security envelope or suitable equivalent in which the voter can place his ballot after voting, shall be provided to conceal the choices the voter has made. Absentee voters will receive a similar ballot security envelope provided by the county in which the absentee voter will insert their voted ballot, which then can be inserted into a return envelope to be mailed back to the election official. Absentee ballots will not be required to be folded when a ballot security envelope is provided.



§ 23-15-513 - Preparation and delivery of necessary forms and supplies; minimum number of ballots to be printed

(1) The official ballots, sample ballots and other necessary forms and supplies of the forms and description required by this chapter or required for the conduct of elections with an electronic voting system shall be prepared and furnished by the same official, in the same manner and time, and delivered to the same officials as provided by law with respect to paper ballots that are to be counted manually.

(2) For each primary or general election the number of official ballots that shall be printed shall be a number that is equal to not less than seventy-five percent (75%) of the registered voters eligible to vote in the election.



§ 23-15-515 - Storage, maintenance, repair and preparation of equipment

The circuit court clerk shall be the custodian of OMR tabulating equipment acquired by the county, who shall be charged with the proper storage, maintenance and repair of the OMR equipment and preparation of them for tabulating prior to elections. The custodian shall repair or replace any tabulating equipment which fails to function properly on election day. The clerk of any municipality which acquires OMR tabulating equipment shall be the custodian of such equipment and perform the same functions.



§ 23-15-517 - Opening and closing polls; instructing voters; spoiled ballots

At least thirty (30) minutes before the opening of the polls, the voting precinct election officers shall arrive at the polling place and set up the voting booths so that they will be in clear view of the election officers; the voting precinct election officers shall examine the ballots to verify that they have the correct ballots for their precinct and check the supplies, records and forms, and post the sample ballots and instruction to the voter. They shall also inspect the ballot boxes to insure they are empty, and then seal the box for voting.

Each voter shall receive written and/or verbal instructions by the voting precinct election official instructing the voter how to properly vote the paper ballot before they enter the voting booth. If any voter needs additional instructions after entering the voting booth, two (2) election officers may, if necessary, enter the booth and give him such additional instructions. If any voter spoils a ballot he may obtain others, one (1) at a time, not exceeding three (3) in all, upon returning each spoiled ballot. The word "SPOILED" shall be written across the face of the ballot and it shall be placed in the envelope for spoiled ballots. As soon as the polls have been closed and the last qualified voter has voted, the ballots shall be sealed against further voting. All unused ballots shall be placed in a container provided for that purpose which shall be sealed and returned to the officials in charge of the election.



§ 23-15-519 - Report of voters; delivery of ballot box; return of records and supplies

The managers shall prepare a report in duplicate of the number of voters who have voted, as indicated by the poll list, and shall place this report in the ballot box, which thereupon shall be sealed with a paper seal signed by the managers so that no additional ballots may be deposited or removed from the ballot box. The manager or other person who acts as returning officer shall forthwith deliver the ballot box to the counting center or other designated place and receive a signed, numbered receipt therefor. The poll list, register of voters, unused ballots, spoiled ballots, and other records and supplies, shall be returned as directed by the officials in charge of the election.



§ 23-15-521 - Testing of tabulating equipment

Prior to the start of the count of the ballots, the commissioners of elections or officials in charge of the election shall have the OMR tabulating equipment tested to ascertain that it will accurately count the votes cast for all offices and on all measures. Representatives of the political parties, candidates, the press and the general public may witness the test conducted on the OMR tabulating equipment. The test shall be conducted by processing a preaudited group of ballots so marked as to record a predetermined number of valid votes for each candidate and on each measure, and shall include for each office one or more ballots which have votes in excess of the number allowed by law in order to test the ability of the OMR tabulating equipment to reject such votes. If any error is detected, the cause therefor shall be ascertained and corrected and an errorless count shall be made and certified to by the officials in charge before the count is started. On completion of the count, the programs, test materials and ballots shall be sealed and retained as provided for paper ballots.



§ 23-15-523 - Counting vote

(1) All proceedings at the counting center shall be under the direction of the commissioners of elections or officials in charge of the election, and shall be conducted under the observations of the public, but no persons except those authorized for the purpose shall touch any ballot. All persons who are engaged in processing and counting of the ballots shall be deputized in writing and take oath that they will faithfully perform their assigned duties.

(2) The commissioners of elections or the officials in charge of the election shall appoint qualified electors who have received the training required by subsection (11) of this section to serve as judges on the "resolution board." An odd number of not less than three (3) members shall be appointed to the resolution board. The members of the board shall take the oath provided in Section 268, Mississippi Constitution of 1890. All ballots that have been rejected by the OMR tabulating equipment and that are damaged or defective, blank or overvoted will be reviewed by said board. Commissioners of election, candidates who are on the ballot at the election and the parents, siblings or children of such a candidate shall not be appointed to the resolution board. If the election is not a primary election, members of the party executive committees shall not be appointed to the resolution board unless members of all of the party executive committees who have a candidate on the ballot are appointed to the resolution board.

(3) (a) If any ballot is damaged or defective so that it cannot be properly counted by the OMR tabulating equipment, the ballot will be deposited in an envelope provided for that purpose marked "RESOLUTION BOARD." All such ballots shall be carefully handled so as to avoid altering, removing or adding any mark on the ballot.

(b) The commissioners of election or the officials in charge of the election shall have the judges on the resolution board manually count any damaged or defective ballots, who shall determine the intent of the voter and record the vote consistent with this determination.

(c) As an alternative to the procedure provided for in paragraph (b) of this subsection, the resolution board may be instructed by the officials in charge of the election to prepare a duplicate to the damaged or defective ballot in the following manner:

(i) The resolution board shall prepare a duplicate to the original damaged or defective ballot marked identically to the original.

(ii) The resolution board shall mark the first original they examine as "Original #1" and the duplicate of this original as "Duplicate #1." Subsequent originals and duplicates shall be likewise marked and numbered consecutively so the duplicate of each original can be identified. Duplicate ballots shall be stamped in a different manner from the original ballots so that they may be easily distinguished from the originals.

(iii) The duplicate ballots prepared pursuant to this paragraph shall be counted by the OMR tabulating equipment.

(4) Ballots that have been rejected by the OMR tabulating equipment for appearing to be "blank" shall be examined to verify if they are blank or were marked with a "nondetectable" marking device. If it is determined that the ballot was marked with a nondetectable device, the resolution board may mark over the voter's mark with a detectable marking device.

(5) All ballots that are rejected by the OMR tabulating equipment and which contain overvotes shall be inspected by the resolution board. Regarding those ballots upon which an overvote appears and voter intent cannot be determined by inspection of the resolution board, the officials in charge of the election may use the OMR tabulating equipment in determining the vote in the races which are unaffected by the overvote. All other ballots which are overvoted shall be counted manually following the provisions of this section at the direction of the officials in charge of the election. If for any reason it becomes impracticable to count all or a part of the ballots with the OMR tabulating equipment, the officials in charge may direct that they be counted manually, and voter intent shall be determined by following the provisions of this section. The return printed by the OMR tabulating equipment to which have been added the manually tallied ballots, which shall be duly certified by the officials in charge of the election, shall constitute the official return of each voting precinct. Unofficial and incomplete returns may be released during the count. Upon the completion of the counting, the official returns shall be open to the public.

(6) When the resolution board reviews any OMR ballot in which the voter has failed to fill in the arrow, oval, circle or square for a candidate or a ballot measure in accordance with the ballot instruction, the resolution board shall, if the intent of the voter can be ascertained, count the vote if:

(a) The voter marks the ballot with a "cross" (X) or "checkmark" ([checkmark]) and the lines that form the mark intersect within or on the line of the arrow, oval, circle or square by the ballot measure or the name of the candidate.

(b) The voter blackens the arrow, oval, circle or square adjacent to the ballot measure or the name of the candidate in pencil or ink and the blackened portion extends beyond the boundaries of the arrow, oval, circle or square.

(c) The voter marks the ballot with a "cross" (X) or "checkmark" ([checkmark]) and the lines that form the mark intersect adjacent to the ballot measure or the name of the candidate.

(d) The voter underlines the ballot measure or the name of a candidate.

(e) The voter draws a line from the arrow, oval, circle or square to a ballot measure or the name of a candidate.

(f) The voter draws a circle or oval around the ballot measure or the name of the candidate.

(g) The voter draws a circle or oval around the arrow, oval, circle or square adjacent to the ballot measure or the name of the candidate.

(7) The resolution board, when inspecting an OMR ballot which contains or appears to contain one or more overvotes, appears to be damaged or defective, or is rejected by the OMR tabulating equipment for any reason or cannot be counted by the OMR tabulating equipment, shall make its determination in accordance with the following:

(a) When an elector casts more votes for any office or measure than he or she is entitled to cast at an election, all the elector's votes for that office or measure are invalid and the elector is deemed to have voted for none of them except as provided in paragraph (b) of this subsection. If an elector casts less votes for any office or measure than he or she is entitled to cast at an election, all votes cast by the elector shall be counted but no vote shall be counted more than once.

(b) If an elector casts more than one (1) vote for the same candidate for the same office, the first vote is valid and the remaining votes are invalid.

(c) No write-in vote for a candidate whose name is printed on the ballot shall be regarded as defective due to misspelling a candidate's name, or by abbreviation, addition or omission or use of a wrong initial in the name, as long as the intent of the voter can be ascertained.

(d) In any case where a voter writes in the name of a candidate for President of the United States whose name is printed on the general election ballot, the failure by the voter to write in the name of a candidate for the Office of Vice President of the United States on the general election ballot does not invalidate the elector's vote for the slate of electors for any candidate whose name is written in for the Office of President of the United States.

(e) For any ballot measure in which the words "for" or "against" are printed on a ballot, if the voter shall write the word "for" or the word "against" instead of or in addition to marking the ballot in accordance with the ballot instruction in the space adjacent to the preprinted words "for" or "against," the resolution board shall, in reviewing such ballot, count the vote in accordance with the voter's handwritten preference, unless the voter marks the ballot in the space adjacent to the preprinted words "for" or "against" contrary to the handwritten preference, in which case no vote shall be recorded for such ballot in regard to the ballot measure.

(f) For any ballot measure in which the words "yes" or "no" are printed on a ballot, if the voter shall write the word "yes" or the word "no" instead of or in addition to marking the ballot in accordance with the ballot instructions in the space adjacent to the preprinted words "yes" or "no," the resolution board shall, in reviewing such ballot, count the vote in accordance with the voter's handwritten preference, unless the voter marks the ballot in the space adjacent to the preprinted words "yes" or "no" contrary to the handwritten preference, in which case no vote shall be recorded for such ballot in regard to the ballot measure.

(8) OMR tabulating equipment shall be programmed, calibrated, adjusted and set up to reject ballot cards that appear to be damaged or defective. Any switch, lever or feature on OMR tabulating equipment that enables or permits the OMR tabulating equipment to override the rejection of damaged or defective ballot cards so that such cards will not be reviewed by the resolution board, shall not be utilized.

(9) Ballots shall be manually counted by the resolution board only when the ballots are:

(a) Properly before the resolution board due to being rejected by the OMR tabulating equipment because the ballots appear to be damaged or defective or are rejected by the OMR equipment for any other reason; or

(b) Properly before the resolution board due to a malfunction in the OMR tabulating equipment.

(10) The resolution board shall make and keep a record regarding the handling and counting of all ballots inspected under this section.

(11) Qualified electors who are appointed to serve as members of the resolution board shall be required to have the training required for election managers pursuant to Section 23-15-239.



§ 23-15-525 - Authority of Secretary of State and commissioners of elections

The Secretary of State shall have the power to issue supplementary instructions and procedures for the safe and efficient use of OMR tabulating equipment within the State of Mississippi and to carry out the purpose of this chapter. Subject to such instructions and procedures and the provisions of this chapter, the commissioners of elections shall have the power to make all necessary and desirable provisions for the conduct of elections with approved electronic voting systems.






E. DIRECT RECORDING ELECTRONIC VOTING EQUIPMENT (DRE)

§ 23-15-531 - Definitions

As used in this subarticle:

(a) "DRE" means direct recording electronic voting equipment.

(b) "Direct recording electronic voting equipment" means a computer driven unit for casting and counting votes on which an elector touches a video screen or a button adjacent to a video screen to cast his or her vote.



§ 23-15-5311 - Minimum requirements DRE systems must meet to be used in elections

Each DRE unit shall:

(a) Permit the voter to verify, in a private and independent manner, the votes selected by the voter on the ballot before the ballot is cast and counted;

(b) Provide the voter with the opportunity, in a private and independent manner, to change the ballot or correct any error before the ballot is cast and counted, including, but not limited to, the opportunity to correct the error through the issuance of a replacement ballot if the voter is otherwise unable to change the ballot or correct any error;

(c) If the voter selects votes for more candidates for a single office than are eligible for election:

(i) Notify the voter that he has selected more candidates for that office than are eligible for election;

(ii) Notify the voter before his vote is cast and counted of the effect of casting multiple votes for such an office; and

(iii) Provide the voter with the opportunity to correct the ballot before the ballot is cast and counted.

(d) Produce a permanent paper record with a manual audit capacity which shall be available for any recount conducted with respect to the election in which the DRE unit is used;

(e) Have the capability to print the ballots cast by electors to be utilized in the event of a recount conducted with respect to the election in which the DRE is used;

(f) Be accessible for individuals with disabilities, including, but not limited to, nonvisual accessibility for the blind and visually impaired, in a manner that provides the same opportunity for access and participation, including privacy and independence, as for other voters. This requirement may be satisfied through the use of at least one (1) DRE unit or other voting unit equipped for individuals with disabilities at each polling place;

(g) Provide alternative language accessibility pursuant to the requirements of the Voting Rights Act of 1965; and

(h) Have a residual vote rate in counting ballots attributable to the voting system and not to voter error that complies with error rate standards established under the voting system standards issued by the Federal Election Commission which were in effect as of October 29, 2002.



§ 23-15-5312 - Manner in which DREs must be arranged at polling places

DREs shall be arranged in the polling place in such a manner as to:

(a) Ensure the privacy of the elector while voting on such units;

(b) Allow monitoring of the units by the poll managers while the polls are open; and

(c) Permit the public and lawful poll watchers to observe the voting without affecting the privacy of the electors as they vote.



§ 23-15-5313 - Form of ballot; requirements where color display is used

(1) The ballots for DREs shall be of such size and arrangement as will suit the construction of the DRE screen and shall be in plain, clear type that is easily readable by persons with normal vision.

(2) (a) If the equipment has the capacity for color display, the names of all candidates in a particular race shall be displayed in the same color, font and size, and the political party or affiliation of candidates may be displayed in a color different from that used to display the names of the candidates, but all political party or affiliations shall be displayed in the same color. All political party names shall be displayed in the same size and font.

(b) All ballot questions and constitutional amendments shall be displayed in the same color.



§ 23-15-5314 - Duties of official in charge of election in regard to use of DREs; circuit clerk to be custodian of DRE units; testing of DRE units prior to election

(1) The officials in charge of the election of each county or municipality shall:

(a) Cause the proper number of DRE units to be delivered;

(b) Cause the proper ballot design and style to be programmed for each DRE unit which is to be used in any precinct within the county or municipality;

(c) Cause each DRE unit to be placed in proper order for voting;

(d) Examine each unit before it is sent to a polling place;

(e) Verify that each registering mechanism is set at zero; and

(f) Properly secure each unit so that the counting machinery cannot be operated until later authorized.

(2) The circuit clerk shall be the custodian of the DRE units acquired by the county.

(3) The officials in charge of the election shall be responsible for the preparation of the units to be used in the county or municipality at the primaries and other elections in the county or municipality.

(4) (a) On or before the third day preceding any election, except runoff elections, the officials in charge of the election shall have each DRE unit tested to ascertain that it will correctly count the votes cast for all offices and on all questions in a manner that the Secretary of State may prescribe by rule or regulation.

(b) On or before the third day preceding any runoff election, the officials in charge of the election shall test a number of DRE units at random to ascertain that the units will correctly count the votes cast for all offices. If the total number of DRE units in the county is thirty (30) units or less, all of the units shall be tested. If the total number of DRE units in the county is more than thirty (30) but not more than one hundred (100), then at least one-half (1/2) of the units shall be tested at random. If there are more than one hundred (100) DRE units in the county, the officials in charge of the election shall test at least fifteen percent (15%) of the units at random. In no event shall the officials in charge of the election test less than one (1) DRE unit per precinct. All memory cards to be used in the runoff shall be tested. Public notice of the time and place of the test shall be made at least five (5) days prior thereto. Representatives of candidates, political parties, news media and the public shall be permitted to observe such tests.

(5) In every primary or general election, the officials in charge of the election shall furnish, at the expense of the county or municipality, all ballots, forms of certificates and other papers and supplies required under this subarticle which are not furnished by the Secretary of State, all of which shall be in the form and according to any specifications prescribed from time to time by the Secretary of State.



§ 23-15-5315 - Arrangement of offices, names of candidates and questions on DRE ballots; write-in ballots

(1) The arrangement of offices, names of candidates and questions upon the DRE ballots shall conform as nearly as practicable to the arrangement of offices, names of candidates and questions on paper ballots.

(2) A separate write-in ballot, which may be in the form of a paper ballot, card or envelope in which the voter places his ballot card after voting, shall be provided if required to permit voters to write in the title of the office and the name of the person not on the printed ballot for whom he wishes to vote. The design of the write-in ballot shall permit the officials in charge of the election and poll workers when obtaining the vote count from such systems to determine readily whether an elector has cast any write-in vote not authorized by law.



§ 23-15-5316 - Minimum number of machines to be used; officials to ensure delivery of proper DRE units to polling places at least one hour before polls open; each unit to be thoroughly tested, inspected and sealed prior to delivery to polling place; protection against molestation of or injury to DRE units; preparation of DRE units for voting

(1) For each primary or general election, the officials in charge of the election shall utilize at least seventy-five percent (75%) of all the DRE units that are available to the county or municipality, as the case may be.

(2) The officials in charge of the election shall ensure the delivery of the proper DRE units to the polling places of the respective precincts at least one (1) hour before the time for opening the polls at each election and shall cause each unit to be set up in the proper manner for use in voting.

(3) The officials in charge of the election shall require that each DRE unit be thoroughly tested, inspected and sealed prior to the delivery of each DRE unit to the polling place. Prior to opening the polls each day on which the units will be used in an election, the manager shall break the seal on each unit, turn on each unit, certify that each unit is operating properly and is set to zero, and print a zero tape certifying that each unit is set to zero and shall keep or record such certification on each unit.

(4) The officials in charge of the election and poll managers shall provide ample protection against molestation of and injury to the DRE units, and, for that purpose, the officials in charge of the election and poll managers may call upon any law enforcement officer to furnish any assistance that may be necessary. It shall be the duty of any law enforcement officer to furnish assistance when so requested by the officials in charge of the election or poll manager.

(5) The officials in charge of the election, in conjunction with the governing authorities, shall, at least one (1) hour prior to the opening of the polls:

(a) Provide sufficient lighting to enable electors to read the ballot and which shall be suitable for the use of the poll managers in examining the booth and conducting their responsibilities;

(b) Provide directions for voting on the DRE units which shall be prominently posted within each voting booth and at least two (2) sample ballots for the primary or general election which shall be prominently posted outside the enclosed space within the polling place;

(c) Ensure that each DRE unit's tabulating mechanism is secure throughout the day during the primary or general election; and

(d) Provide such other materials and supplies as may be necessary or required by law.



§ 23-15-5317 - Demonstration on use of DREs

The officials in charge of the election shall place on public exhibition and demonstrate the use of the DRE units throughout the county or municipality during the month preceding each primary and general election. At least during the initial year in which DRE equipment is used in a county or municipality, all officials in charge of the election shall offer a series of demonstrations and organized voter education initiatives to educate electors in the use of such equipment in voting.



§ 23-15-5318 - Storage of DRE units when not in use

(1) All DRE units and related equipment shall be properly stored and secured when not in use.

(2) The circuit clerk shall store the DRE units and related equipment under his or her supervision when it is not in use at an election. The circuit clerk shall provide compensation for the safe storage and care of such units and related equipment if the units and related equipment are stored by a person or entity other than the circuit clerk.



§ 23-15-5319 - Manner in which elector to vote on DRE unit; voiding of ballots in certain instances when elector does not complete voting process

(1) A duly qualified elector shall cast his vote on a DRE unit by touching the screen or pressing the appropriate button on the unit for the candidate or issue of the elector's choice. After pressing the appropriate button on the unit or location on the screen to cast the ballot, the elector's vote shall be final and shall not be subsequently altered.

(2) If an elector leaves the voting booth without having pressed the appropriate button on the unit or location on the screen to finally cast his or her ballot and cannot be located to return to the booth to complete the voting process, then a poll manager shall take the steps necessary to void the ballot that was not completed by the elector and an appropriate record shall be made of the event.



§ 23-15-53110 - Counting votes and determining results in elections conducted with DREs

(1) In elections in which DRE voting equipment is used, the ballots shall be counted at the precinct under the direction of the officials in charge of the election. All persons who perform any duties at the precinct shall be deputized by the officials in charge of the election and only persons so deputized shall touch any ballot, container, paper or machine utilized in the conduct of the count or be permitted to be in the immediate area designed for officers deputized to conduct the count.

(2) All proceedings at the precincts shall be open to the view of the public, but no person except one employed and designated for the purpose by the officials in charge of the election shall touch any ballot, any DRE unit or the tabulating equipment.

(3) After the polls have closed and all voting in the precinct has ceased, the poll manager shall shut down the DRE units and extract the election results from each unit as follows:

(a) The manager shall obtain the results tape from each DRE unit and verify that the number of ballots cast as recorded on the tape matches the public count number as displayed on the DRE unit;

(b) If a system is established by the Secretary of State, the poll manager shall first transmit the election results extracted from each DRE unit in each precinct via modem to the central tabulating center of the county; and

(c) The manager shall then extract the memory card, if applicable, from each DRE unit.

(4) (a) Upon completion of shutting down each DRE unit and extracting the election results, the manager shall cause to be completed and signed a ballot recap form, in sufficient counterparts, showing:

(i) The number of valid ballots;

(ii) The number of spoiled and invalid ballots;

(iii) The number of affidavit ballots; and

(iv) The number of unused affidavit ballots and any other unused ballots.

(b) The manager shall cause to be placed in the ballot supply container one (1) copy of the recap form and any unused, defective, spoiled and invalid ballots, each enclosed in an envelope or communication pack.

(5) The manager shall collect and retain the zero tape and the results tape for each DRE unit and place the tapes with the memory card, if any, for each unit and enclose all such items for all of the DRE units used in the precinct in one (1) envelope or communication pack which shall be sealed and initialed by the manager so that it cannot be opened without breaking the seal.

(6) The returning manager shall then deliver the envelope or communication pack to the tabulating center for the county or municipality or to such other place designated by the officials in charge of the election and shall receive a receipt therefor. The copies of the recap forms, unused ballots, records and other materials shall be returned to the designated location and retained as provided by law.

(7) Upon receipt of the sealed envelope or communication pack containing the zero tapes, results tapes and memory cards, the officials in charge of the election shall verify the signatures on the envelope or communication pack. Once verified, the officials in charge of the election shall break the seal of the envelope or communication pack and remove its contents. The officials in charge of the election shall then download the results stored on the memory card from each DRE unit into the election management system located at the central tabulation point of the county in order to obtain election results for certification.



§ 23-15-53111 - Challenged ballots

In the case of challenged ballots cast on direct recording electronic voting equipment, the ballots shall be coded in such a way that the ballot of a challenged voter can be separated from other valid ballots at the time of tabulation and the challenged ballots shall be counted, challenged or rejected in accordance with the challenged ballot law.



§ 23-15-53112 - Irregular paper ballots to be cast where DRE equipment becomes inoperable

If for any reason any direct recording electronic voting equipment shall become inoperable, the poll managers, or the officials in charge of the election, shall direct voters to go to an operating terminal or to cast irregular ballots, if necessary, which shall be paper ballots. Such paper ballots shall be administered, as far as is practicable, in accordance with the laws concerning paper ballots.



§ 23-15-53113 - Unlawful to tamper with or damage DRE unit or tabulating computer or attempt to prevent correct operation of any DRE prohibited; penalties

Any person who willfully tampers with or damages any DRE unit or tabulating computer or device to be used or being used at or in connection with any primary or election or who prevents or attempts to prevent the correct operation of any DRE unit or tabulating computer or device shall be guilty of a felony and, upon conviction, be punished by imprisonment for not less than three (3) years nor more than ten (10) years.









Article 17 - CONDUCT OF ELECTIONS

A. GENERAL PROVISIONS

§ 23-15-541 - Hours polls to be open; designation and duties of initialing manager and alternate initialing manager; curbside voting authorized for certain individuals; procedure

(1) At all elections, the polls shall be opened at seven o'clock in the morning and be kept open until seven o'clock in the evening and no longer. Upon the opening of the polls, and not before, the managers of the election shall designate two (2) of their number, other than the manager theretofore designated to receive the blank ballots, who shall thereupon be known respectively as the initialing manager and the alternate initialing manager. The alternate initialing manager, in the absence of the initialing manager, shall perform all of the duties and undertake all of the responsibilities of the initialing manager. When any person entitled to vote shall appear to vote, the managers shall identify the voter by requiring the voter to submit identification as required by Section 23-15-563, and then the voter shall sign his name in a receipt book or booklet provided for that purpose and to be used at that election only and said receipt book or booklet shall be used in lieu of the list of voters who have voted formerly made by the managers or clerks; whereupon and not before, the initialing manager or, in his absence, the alternate initialing manager shall endorse his initials on the back of an official blank ballot, prepared in accordance with law, and at such place on the back of the ballot that the initials may be seen after the ballot has been marked and folded, and when so endorsed he shall deliver it to the voter, which ballot the voter shall mark in the manner provided by law, which when done the voter shall deliver the ballot to the initialing manager or, in his absence, to the alternate initialing manager, in the presence of the others, and the manager shall see that the ballot so delivered bears on the back thereof the genuine initials of the initialing manager, or alternate initialing manager, and if so, but not otherwise, the ballot shall be put into the ballot box; and when so done one (1) of the managers or a duly appointed clerk shall make the proper entry on the pollbook. If the voter is unable to write his name on the receipt book, a manager or clerk shall note on the back of the ballot that it was receipted for by his assistance.

(2) (a) A poll manager shall be authorized to allow a physically disabled person to vote curbside during the hours in which the polls are open as described in this section.

Where the managers of an election, exercising their sound discretion, determine that a physically disabled person has arrived at the polls in a motor vehicle to vote, two (2) or more managers shall carry the pollbook, the receipt book, and a ballot or voting device to the motor vehicle, and after determining whether the disabled person is a qualified elector as provided by law, shall allow the disabled elector to cast his or her ballot in secret. After the disabled elector casts his or her ballot, the managers shall mark the pollbook "voted" by the elector's name in the pollbook.

(b) If the ballot that is provided to the disabled elector is a paper ballot, the initialing manager shall initial the ballot as provided by law, and the disabled elector, after marking his or her ballot shall fold the ballot or place it in the ballot sleeve. The initialing manager or alternate initialing manager shall determine whether the initials on the ballot are genuine, and upon a determination that the initials are genuine, mark "voted" by the elector's name. The initialing manager or alternate initialing manager shall without delay place the ballot in the ballot box.

(c) If, while a voter is voting by curbside, there are less than three (3) managers immediately present within the polling place conducting an election or a political party primary, all voting at the polls shall stop until the managers conducting the curbside voting procedure return so that there are at least three (3) poll managers immediately present within the polling place to conduct the election or party primary at all times, and until a minimum of three (3) managers are present, the remaining poll manager or managers shall ensure the security of the ballot box, the voting devices, and any ballots and election materials.



§ 23-15-543 - Receipt booklet to be kept in polling place, except during adjournment, until locked in ballot box

The receipt booklet, mentioned in Section 23-15-541, shall not be taken out of the polling place at any time until finally inclosed in the ballot box, except in case of any adjournment, when the receipt booklet shall be locked in the ballot box.



§ 23-15-545 - Entries in pollbook

At each election, the managers shall cause one (1) of the clerks to write in the pollbook the word "VOTED," in the column having at its head the date of the election, opposite the name of each elector as he votes.



§ 23-15-547 - Improper ballot not to be deposited or counted

If the voter marks more names than there are persons to be elected to an office, or if for any reason it be impossible to determine from the ballot the voter's choice for any office voted for, his ballot so cast shall not be counted for that office. A ballot not provided in accordance with law shall not be deposited or counted.



§ 23-15-549 - Assistance to voter

Any voter who declares to the managers of the election that he requires assistance to vote by reason of blindness, disability or inability to read or write may be given assistance by a person of the voter's choice other than the voter's employer, or agent of that employer, or officer or agent of the voter's union.



§ 23-15-551 - Marking and casting ballot; who may be present in polling room

On receiving his ballot, the voter shall forthwith go into one of the voting compartments, and shall there prepare his ballot by marking with ink or indelible pencil on the appropriate margin or place a cross (X) opposite the name of the candidate of his choice for each office to be filled or by filling in the name of the candidate substituted in the blank space provided therefor, and marking a cross (X) opposite thereto, and likewise a cross (X) opposite the answer he desires to give in case of an election on a constitutional amendment or any other question or matter. As an alternative method, a voter may, at his option, prepare his ballot by marking with ink or indelible pencil in the appropriate margin or place a check, in the form of and similar to a "V", opposite the name of the candidate of his choice for each office to be filled, or by filling in the name of the candidate substituted in the blank space provided therefor, and marking a check, in the form of and similar to a "V", opposite thereto, and likewise a check, in the form of and similar to a "V", opposite the answer he desires to give in case of an election on a constitutional amendment or other question or matter, either of which methods of marking, whether by a cross (X) or by a check in the form of and similar to a "V", is authorized. Before leaving the voting compartment, the voter shall fold his ballot without displaying the markings thereof, but so that the words "OFFICIAL BALLOT," followed by the designation of the voting precinct and the date of the election, shall be visible to the officers of the election. He shall then cast his ballot by handing the same to one (1) of the managers of the election for deposit in the ballot box; this he shall do without undue delay, and as soon as he has voted he shall quit the inclosed place at once. A voter shall not be allowed to occupy a voting compartment already occupied by another voter, nor any compartment longer than ten (10) minutes, if other voters be not waiting, nor longer than five (5) minutes if other voters be waiting. A person shall not be allowed in the room in which the ballot boxes, compartments, tables and shelves are, except the officers of the election, and those appointed by them to assist therein, and those authorized by Section 23-15-577.



§ 23-15-553 - Ballots not to be removed before close of polls; replacement of spoiled ballot

A person shall not take or remove any ballot from the polling place before the close of the polls. If any voter spoils a ballot he may obtain others, one (1) at a time, not exceeding three (3) in all, upon returning each spoiled ballot.



§ 23-15-555 - Penalty for unlawfully showing mark on ballot or making false statement as to inability to mark ballot

Any voter who shall, except as herein provided, allow his ballot to be seen by any person, or who shall make a false statement as to his inability to mark his ballot, or who shall place any mark upon his ballot by which it can afterwards be identified as the one voted by him, or any person who shall interfere or attempt to interfere with any voter when inside the compartment or inclosed place, or when marking his ballot, or who shall endeavor to induce any voter before voting to show how he will mark, or after voting how he has marked his ballot, shall be punished by a fine of not less than Twenty-five Dollars ($ 25.00) nor more than One Hundred Dollars ($ 100.00); and the election officers shall cause any person so violating the law to be arrested and carried before the proper officer or tribunal for commitment and trial for such offense.



§ 23-15-557 - Municipality's authority to establish precincts and polling places

The governing authorities of any municipality within the State of Mississippi are hereby authorized and empowered, in their discretion, to divide the municipality into a sufficient number of voting precincts of such size and location as is necessary, and there shall be the same number of polling places. The authority conducting an election shall not be required, however, to establish a polling place in each of said precincts, but such election authorities, whether in a primary or in a general election, may locate and establish such polling places, without regard to precinct lines, in such manner as in the discretion of such authority will better accommodate the electorate and better facilitate the holding of the election.



§ 23-15-559 - Law applicable to municipal elections

The provisions of Sections 23-15-171 and 23-15-173 fixing the time for the holding of primary and general elections shall not apply to any municipality operating under a special or private charter where the governing board or authority thereof, on or before June 25, 1952, shall have adopted and spread upon its minutes a resolution or ordinance declining to accept such provisions, in which event the primary and general elections shall be held at the time fixed by the charter of such municipality.

The provisions of Section 23-15-859 shall be applicable to all municipalities of this state, whether operating under a code charter, special charter, or the commission form of government, except in cases of conflicts between the provisions of such section and the provisions of the special charter of a municipality, or the law governing the commission form of government, in which cases of conflict the provisions of the special charter or the statutes relative to the commission form of government shall apply.



§ 23-15-561 - Penalties for unlawful lottery

(1) It shall be unlawful during any primary or any other election for any candidate for any elective office or any representative of such candidate or any other person to publicly or privately put up or in any way offer any prize, cash award or other item of value to be raffled, drawn for, played for or contested for in order to encourage persons to vote or to refrain from voting in any election.

(2) Any person who shall violate the provisions of subsection (1) of this section shall, upon conviction thereof, be punished by a fine in an amount not to exceed Five Thousand Dollars ($ 5,000.00).

(3) Any candidate who shall violate the provisions of subsection (1) of this section shall, upon conviction thereof, in addition to the fine prescribed above, be punished by:

(a) Disqualification as a candidate in the race for the elective office; or

(b) Removal from the elective office, if the offender has been elected thereto.



§ 23-15-563 - Qualified elector required to provide Identification before voting; kinds of identification; voting by affidavit ballot

(1) Each person who shall appear to vote in person at a polling place or the registrar's office shall be required to identify himself or herself to an election manager or the registrar by presenting current and valid photo identification before such person shall be allowed to vote.

(2) The identification required by subsection (1) of this section shall include, but not be limited to, the following:

(a) A current and valid Mississippi driver's license;

(b) A current and valid identification card issued by a branch, department, agency or entity of the State of Mississippi;

(c) A current and valid United States passport;

(d) A current and valid employee identification card containing a photograph of the elector and issued by any branch, department, agency or entity of the United States government, the State of Mississippi, or any county, municipality, board, authority or other entity of this state;

(e) A current and valid Mississippi license to carry a pistol or revolver;

(f) A valid tribal identification card containing a photograph of the elector;

(g) A current and valid United States military identification card;

(h) A current and valid student identification card, containing a photograph of the elector, issued by any accredited college, university or community or junior college in the State of Mississippi; and

(i) An official Mississippi voter identification card containing a photograph of the elector.

(3) (a) A person who appears to vote in person at a polling place and does not have identification as required by this section may vote by affidavit ballot. The affidavit ballot shall then be counted if the person shall present acceptable photo identification to the registrar within five (5) days.

(b) An elector who has a religious objection to being photographed may vote by affidavit ballot, and the elector, within five (5) days after the election, shall execute an affidavit in the registrar's office affirming that the exemption applies.

(4) Any person who utilizes the provisions of this section to intimidate a voter, or to prevent from voting a person who is otherwise qualified to vote shall, upon conviction, be sentenced to pay a fine of not less than Five Thousand Dollars ($ 5,000.00), or by imprisonment for not less than one (1) year nor more than five (5) years, or both.

(5) The intentional failure of an election official to require a voter to present identification as required by this section shall be considered corrupt conduct under Section 97-13-19 and shall be reported to the Secretary of State and the Attorney General.






B. AFFIDAVIT BALLOTS AND CHALLENGED BALLOTS

§ 23-15-571 - Challenge to voter qualifications

(1) The following persons shall be designated as authorized challengers and shall be allowed to challenge the qualifications of any person offering to vote:

(a) Any candidate whose name is on the ballot in the precinct in which the challenge is made;

(b) Any official poll watcher of a candidate whose name is on the ballot in the precinct in which the challenge is made;

(c) Any official poll watcher of a political party for the precinct in which the challenge is made;

(d) Any qualified elector from the precinct in which the challenge is made; or

(e) Any manager, clerk or poll worker in the polling place where the person whose qualifications are challenged is offering to vote.

(2) The challenge of any authorized challenger shall be considered and acted upon by the managers of the election.

(3) A person offering to vote may be challenged upon the following grounds:

(a) That he is not a registered voter in the precinct;

(b) That he is not the registered voter under whose name he has applied to vote;

(c) That he has already voted in the election;

(d) That he is not a resident in the precinct where he is registered;

(e) That he has illegally registered to vote;

(f) That he has removed his ballot from the polling place; or

(g) That he is otherwise disqualified by law.



§ 23-15-573 - Certain persons not to vote except by affidavit; form of affidavit

(1) If any person declares that he is a registered voter in the jurisdiction in which he offers to vote and that he is eligible to vote in the election, but his name does not appear upon the pollbooks, or that he is not able to cast a regular election day ballot under a provision of state or federal law but is otherwise qualified to vote, or that he has been illegally denied registration:

(a) A poll manager shall notify the person that he may cast an affidavit ballot at the election.

(b) The person shall be permitted to cast an affidavit ballot at the polling place upon execution of a written affidavit before one (1) of the managers of election stating that the individual:

(i) Believes he is a registered voter in the jurisdiction in which he desires to vote and is eligible to vote in the election; or

(ii) Is not able to cast a regular election day ballot under a provision of state or federal law but is otherwise qualified to vote; or

(iii) Believes that he has been illegally denied registration.

(c) The manager shall allow the individual to prepare his vote which shall be delivered by him to the proper election official who shall enclose it in an envelope with the written affidavit of the voter, seal the envelope and mark plainly upon it the name of the person offering to vote.

(2) The affidavit shall include:

(a) The complete name, all required addresses and telephone numbers;

(b) A statement that the affiant believes he is registered to vote in the jurisdiction in which he offers to vote;

(c) The signature of the affiant; and

(d) The signature of a poll manager at the precinct at which the affiant offers to vote.

(3) (a) A separate register shall be maintained for affidavit ballots and the affiant shall sign the register upon completing the affidavit ballot.

(b) In canvassing the returns of the election, the executive committee in primary elections, or the election commissioners in other elections, shall examine the records and allow the ballot to be counted, or not counted as it appears legal.

(4) When a person is offered the opportunity to vote by affidavit ballot, he shall be provided with written information that informs the person how to ascertain whether his affidavit ballot was counted and, if the vote was not counted, the reasons the vote was not counted.

(5) The Secretary of State shall, by rule duly adopted, establish a uniform affidavit and affidavit ballot envelope which shall be used in all elections in this state. The Secretary of State shall print and distribute a sufficient number of affidavits and affidavit ballot envelopes to the registrar of each county for use in elections. The registrar shall distribute the affidavits and affidavit ballot envelopes to municipal and county executive committees for use in primary elections and to municipal and county election commissioners for use in other elections.

(6) County registrars and municipal registrars shall implement a secure free access system that complies with the Help America Vote Act of 2002, by which persons who vote by affidavit ballot may determine if their ballots were counted, and if not, the reasons the ballot was not counted.

(7) Any person who votes in any election as a result of a federal or state court order or other order extending the time established by law for closing the polls, may only vote by affidavit ballot. Any affidavit ballot cast under this subsection shall be separated and kept apart from other affidavit ballots cast by voters not affected by the order.



§ 23-15-574 - Modification of affidavit form by Secretary of State

If the enactment of any state or federal law shall require any modification to the form or language of the affidavit prescribed in Section 23-15-573, then the Secretary of State shall be authorized to promulgate an amended form of the affidavit to comply with the requirements of any such state or federal law, which shall be required to be used in all elections throughout this state.



§ 23-15-575 - Participation in primary election

No person shall be eligible to participate in any primary election unless he intends to support the nominations made in the primary in which he participates.



§ 23-15-577 - Inspection and challenge by candidate or representative

Each candidate shall have the right, either in person or by a representative to be named by him, to be present at the polling place, and the managers shall provide him or his representative with a suitable position from which he or his representative may be able to carefully inspect the manner in which the election is held. He or his representative shall be allowed to challenge the qualifications of any person offering to vote, and his challenge shall be considered and acted upon by the managers.



§ 23-15-579 - Procedure when vote challenged

All votes which shall be challenged at the polls, whether the question be raised by a manager or by another authorized challenger, shall be received when voted, but each of such challenged votes shall, by one (1) of the managers or clerks, be marked on the back "CHALLENGED" and all such challenged votes shall be placed in one or more strong envelopes; and when all the unchallenged votes have been counted, tallied and totaled the challenged votes shall then be counted, tallied and totaled and a separate return shall be made of the unchallenged votes and of those that are challenged. The envelope or envelopes containing the challenged votes, when counted and tallied, shall be securely sealed with all said challenged votes inclosed therein and placed in the box with the unchallenged votes. Provided, that when a vote is challenged at the polls it shall so clearly appear in the unanimous opinion of the managers, either by the admissions or statements of the person challenged or from official documentary evidence, or indubitable oral evidence then presented to the managers, that the challenge is well taken, the vote shall be rejected entirely and shall not be counted; but in such case the rejected ballot, after it has been marked by the challenged voter, shall be marked on the back "REJECTED" and the name of the voter shall also be written on the back, and said vote and all other rejected votes shall be placed in a separate strong envelope and sealed and returned in the box as in the case of challenged votes. The failure of a candidate to challenge a vote or votes at a box shall not preclude him from later showing, in the manner provided by law, that one or more votes have been improperly received or counted or returned as regards said box. If the managers of an election believe a challenge of a voter is frivolous or not made in good faith they may disregard such challenge and accept the offered vote as though not challenged.



§ 23-15-581 - Counting vote

When the polls shall be closed, the managers shall then publicly open the box and immediately proceed to count the ballots, at the same time reading aloud the names of the persons voted for, which shall be taken down and called by the clerks in the presence of the managers. During the holding of the election and the counting of the ballots, the whole proceedings shall be in fair and full view of the voting public without unnecessary interference, delay or encroachment upon the good order of the duties and proceedings of the managers and other officers of the election. Candidates or their duly authorized representatives shall have the right to reasonably view and inspect the ballots as and when they are taken from the box and counted, and to reasonably view and inspect the tally sheets, papers and other documents used in said election during the proceedings, but not including, of course, the secret ballots being voted and placed and held in the box. There shall be no unnecessary delay and no adjournment except as provided by law.






C. DETERMINING THE RESULTS OF ELECTIONS

§ 23-15-591 - Proclamation of results; sealing of ballot box

When the votes have been completely and correctly counted and tallied by the managers they shall publicly proclaim the result of the election at their box and shall certify in duplicate a statement of the said result, said certificate to be signed by the managers and clerks, one (1) of the certificates to be inclosed in the ballot box, and the other to be delivered to and to be kept by one (1) of the managers and to be inspected at any time by any voter who so requests. When the count of the votes and the tally thereof have been completed, the managers shall lock and seal the ballot box, having first placed therein all ballots voted, all spoiled ballots and all unused ballots. There shall be inclosed therein also one (1) of the duplicate receipts given by the manager who received the blank ballots received for that box; and the total ballots voted, and the spoiled ballots and the unused ballots must correspond in total with the said duplicate receipt or else the failure thereof must be perfectly accounted for by a written statement, under oath of the managers, which statement must be inclosed in the ballot box. There shall be also inclosed in said box the tally list, the receipt booklet containing the signed names of the voters who voted; and the number of ballots voted must correspond with the number of names signed in said receipt booklet.



§ 23-15-593 - Irregularities in ballot box

When the ballot box is opened and examined by the county executive committee in the case of a primary election, or county election commissioners in the case of other elections, and it is found that there have been failures in material particulars to comply with the requirements of Section 23-15-591 and Section 23-15-895 to such an extent that it is impossible to arrive at the will of the voters at such precinct, the entire box may be thrown out unless it be made to appear with reasonable certainty that the irregularities were not deliberately permitted or engaged in by the managers at that box, or by one (1) of them responsible for the wrong or wrongs, for the purpose of electing or defeating a certain candidate or candidates by manipulating the election or the returns thereof at that box in such manner as to have it thrown out; in which latter case the county executive committee, or the county election commission, as appropriate, shall conduct such hearing and make such determination in respect to said box as may appear lawfully just, subject to a judicial review of said matter as elsewhere provided by this chapter. Or the executive committee, or the election commission, or the court upon review, may order another election to be held at that box appointing new managers to hold the same.



§ 23-15-595 - Procedure for sealing of ballot box; reopening and resealing

The box containing the ballots and other records required by this chapter shall, as soon as practical after the ballots have been counted, be delivered by one (1) of the precinct managers to the clerk of the circuit court of the county and said clerk shall, in the presence of the manager making delivery of the box, place upon the lock of such box a metal seal similar to the seal commonly used in sealing the doors of railroad freight cars. Such seals shall be numbered consecutively to the number of ballot boxes used in the election in the county, and the clerk shall keep in a place separate from such boxes a record of the number of the seal of each separate box in the county. The board of supervisors of the county shall pay the cost of providing such seals. Upon demand of the chairman of the county executive committee in the case of primary elections, or the county election commissioner in the case of other elections, the boxes and their contents shall be delivered to the county executive committee, or the county election commission, as appropriate, and after such committee or commission, as appropriate, has finished the work of tabulating returns and counting ballots as required by law, the said committee or commission, as appropriate, shall return all papers and ballots to the box of the precinct where such election was held, and it shall make redelivery of such boxes and their contents to the circuit clerk who shall reseal said boxes. Upon every occasion said boxes shall be reopened and each resealing shall be done as provided in this chapter.



§ 23-15-597 - Canvas of returns and announcement of results by executive committee

(1) The county executive committee shall meet on the first or second day after each primary election, shall receive and canvass the returns which must be made within the time fixed by law for returns of general elections and declare the result, and announce the name of the nominees for county and county district offices and the names of those candidates to be submitted to the second primary. The vote for state, state district offices and legislative offices shall be tabulated by precincts and certified to and returned to the state executive committee, such returns to be mailed by registered letter or any safe mode of transmission within thirty-six (36) hours after the returns are canvassed and the result ascertained. The state executive committee shall meet a week from the day following the first primary election held for state, state district offices and legislative offices, and shall proceed to canvass the returns and to declare the result, and announce the names of those nominated for the different offices in the first primary and the names of those candidates whose names are to be submitted to the second primary election. The state executive committee shall also meet a week from the day on which the second primary election was held and receive and canvass the returns for state and district offices, if any, and legislative offices, if any, voted on in such second primary. An exact and full duplicate of all tabulations by precincts as certified under this section shall be filed with the circuit clerk of the county who shall safely preserve the same in his office.

(2) (a) If it is eligible under Section 23-15-266, the county executive committee may enter into a written agreement with the circuit clerk or the county election commission authorizing the circuit clerk or the county election commission to perform any of the duties required of the county executive committee pursuant to this section. Any agreement entered into pursuant to this subsection shall be signed by the chairman of the county executive committee and the circuit clerk or the chairman of the county election commission, as appropriate. The county executive committee shall notify the state executive committee and the Secretary of State of the existence of such agreement.

(b) If it is eligible under Section 23-15-266, the municipal executive committee may enter into a written agreement with the municipal clerk or the municipal election commission authorizing the municipal clerk or the municipal election commission to perform any of the duties required of the municipal executive committee pursuant to this section. Any agreement entered into pursuant to this subsection shall be signed by the chairman of the municipal executive committee and the municipal clerk or the chairman of the municipal election commission, as appropriate. The municipal executive committee shall notify the state executive committee and the Secretary of State of the existence of such agreement.



§ 23-15-599 - Tabulated statement of party vote

(1) (a) Within ten (10) days after the first primary election and within ten (10) days after the second primary election, if any, the Chairman of the State Executive Committee shall transmit to the Secretary of State a tabulated statement of the party vote cast in each county and precinct in each county in each state and state district election, and each legislative election for districts consisting of more than one (1) county or parts of more than one (1) county. The statement shall be transmitted by the State Executive Committee on such forms and by such methods as may be required by rules and regulations promulgated by the Secretary of State. The statement shall be filed by the Secretary of State and preserved among the records of his office.

(b) The statement provided for in paragraph (a) of this subsection shall contain a certification signed and dated by the Chairman of the State Executive Committee, which shall read as follows:

"I , Chairman of the Party State Executive Committee, do hereby certify that, on a majority vote of the Party State Executive Committee, these vote totals for each county and for each candidate are the official vote totals for the election reflected therein."

(2) (a) Within ten (10) days after the first primary election and within ten (10) days after the second primary election, if any, the county executive committee shall transmit to the Secretary of State a tabulated statement of the party vote cast in their county and each precinct in their county in each election for county and county district office and each election for legislative office for districts containing one (1) county or less. The statement shall be transmitted by the county executive committee on such forms and by such methods as may be required by rules and regulations promulgated by the Secretary of State. The statement shall be filed by the Secretary of State and preserved among the records of his office.

(b) The statement provided for in paragraph (a) of this subsection shall contain a certification signed and dated by the majority of the members of the county executive committee, which shall read as follows:

"We, the undersigned members of the county executive committee, do hereby certify that these vote totals for each candidate are the official vote totals for the election reflected therein."



§ 23-15-600 - Forms for reporting election returns

All forms to be prescribed by the Secretary of State for the reporting of election returns hereunder shall be either hard copy forms on which precincts are listed horizontally and candidates are listed vertically and/or a web-based system in which these forms, or forms similar to them, are made available to counties electronically.



§ 23-15-601 - Canvas of returns and declaration of results by commissioners of election; determination of tie vote

(1) When the result of the election shall have been ascertained by the managers they, or one (1) of their number, or some fit person designated by them, shall, by noon of the second day after the election, deliver to the commissioners of election, at the courthouse, a statement of the whole number of votes given for each person and for what office; and the commissioners of election shall canvass the returns, ascertain and declare the result, and, within ten (10) days after the day of the election, shall deliver a certificate of his election to the person having the greatest number of votes for representative in the Legislature of districts composed of one (1) county or less, or other county office, board of supervisors, justice court judge and constable. If it appears that two (2) or more candidates for Representative of the county, or part of the county, or for any county office, board of supervisors, justice court judge or constable standing highest on the list, and not elected, have an equal number of votes, the election shall be decided by lot fairly and publicly drawn by the commissioners, with the aid of two (2) or more respectable electors of the county, and a certificate of election shall be given accordingly. The foregoing provisions shall apply to Senators, if the county be a senatorial district.

(2) The commissioners of election shall transmit to the Secretary of State, on such forms and by such methods as may be required by rules and regulations promulgated by the Secretary of State, a statement of the total number of votes cast in the county for each candidate for each office and the total number of votes cast for such candidates in each precinct in the district in which the candidate ran.



§ 23-15-603 - Delivery of returns to Secretary of State

(1) The commissioners of election shall, within ten (10) days after the general election, transmit to the Secretary of State, to be filed in his office, a statement of the whole number of votes given in their county and the whole number of votes given in each precinct in their county, for each candidate for any office at the election; but the returns of every election for Governor, Lieutenant Governor, Secretary of State, Attorney General, Auditor of Public Accounts, State Treasurer, Commissioner of Insurance and other state officers, shall each be made out separately, sealed up together and transmitted to the seat of government, directed to the Secretary of State, and endorsed the "VOTE FOR STATE OFFICERS," to be delivered by the Secretary of State to the Speaker of the House of Representatives at the next ensuing session of the Legislature. In addition to the other information required pursuant to this subsection, the returns for state officers shall contain a statement of the whole number of votes given in each House of Representative district or portion thereof for each candidate for state office at the election.

(2) Constitutional amendments shall be voted for at the time fixed by the concurrent resolution. The election, whether held separately or with other elections, shall be conducted, in all respects, as required for elections generally. The commissioners of election shall, within ten (10) days after the election, transmit to the Secretary of State a statement of the whole number of votes given in their county and the whole number of votes given in each precinct in their county for or against constitutional amendments.

(3) The statements certified by the election commissioners and transmitted to the Secretary of State, as required by this section, shall be tabulated by the Secretary of State and submitted to each branch of the Legislature, at the session next ensuing. Certified county vote totals shall represent the final results of the election.

(4) The statements required by this section shall contain a certification, signed and dated by a majority of the commissioners of election, which shall read as follows:

"We, the undersigned commissioners of election, do hereby certify that this statement of the whole number of votes contains the official vote for the election reflected therein."

(5) The statements required by this section shall be transmitted to the Secretary of State on such forms and by such methods as may be required by rules and regulations promulgated by the Secretary of State.



§ 23-15-605 - Ascertainment of vote and declaration of results by Secretary of State; determination of tie vote

The Secretary of State, immediately after receiving the returns of an election, not longer than thirty (30) days after the election, shall sum up the whole number of votes given for each candidate other than candidates for state offices, legislative offices composed of one (1) county or less, county offices and county district offices, according to the statements of the votes certified to him and ascertain the person or persons having the largest number of votes for each office, and declare such person or persons to be duly elected; and thereupon all persons chosen to any office at the election shall be commissioned by the Governor; but if it appears that two (2) or more candidates for any district office where the district is composed of two (2) or more counties, standing highest on the list, and not elected, have an equal number of votes, the election shall be forthwith decided between the candidates having an equal number of votes by lot, fairly and publicly drawn, under the direction of the Governor and Secretary of State.



§ 23-15-607 - Determination of election for judges of Supreme Court and Court of Appeals

(1) The commissioners of election shall, within ten (10) days after an election for judges of the Supreme Court or Court of Appeals, transmit to the Secretary of State, to be filed in his office, a statement of the whole number of votes given in their county, and the whole number of votes given in each precinct in their county, for each candidate for the office of judge of the Supreme Court or Court of Appeals, and the Secretary of State shall immediately notify each member of the State Board of Election Commissioners in writing to assemble at his office on a day to be fixed by him, to be within ten (10) days after the receipt by him of such statement, and when assembled pursuant to such notice the State Board of Election Commissioners shall sum up the whole number of votes given for each candidate for judge of the Supreme Court or Court of Appeals according to the total number of votes in each county for each candidate as certified to the Secretary of State, ascertain the person or persons to be elected; and thereupon all persons chosen to such office at the election shall be commissioned by the Governor; but if it appears that two (2) or more candidates for judge of the Supreme Court or Court of Appeals standing highest on the list, and not elected, have an equal number of votes, the election shall be forthwith decided between the candidates having an equal number of votes by lots, fairly and publicly drawn under the direction of the State Board of Election Commissioners.

(2) The statements required by this section shall contain a certification, signed and dated by a majority of the commissioners of election, which shall read as follows:

"We, the undersigned commissioners of election, do hereby certify that this statement of the whole number of votes contain the official vote for the election reflected therein."

(3) The statements required by this section shall be transmitted to the Secretary of State on such forms and by such methods as may be required by rules and regulations promulgated by the Secretary of State.



§ 23-15-609 - Determination of election in which city or county is entitled to separate representation in legislature

When a city or part of a county is entitled to separate representation in the Legislature, the commissioners of election shall prepare for the election, and shall receive and canvass the returns, declare the result, and transmit it to the Secretary of State, and act in all respects as in other elections.



§ 23-15-611 - Determination of municipal elections; show cause order may be issued for failure to transmit statement certifying names of persons elected

(1) In municipal elections, managers of elections shall, immediately upon the closing of the polls, count the ballots and ascertain the number of votes cast in each voting precinct for each of the candidates or ballot measures and make a return thereof to the municipal election commissioners. On the day following the election, the election commissioners shall canvass the returns so received from all voting precincts and shall, within five (5) days after such election, deliver to each person receiving the highest number of votes a certificate of election. If it shall appear that any two (2) or more of the candidates receiving the highest number of votes shall have received an equal number of votes, the election shall be decided by lot, fairly and publicly drawn by the election commissioners with the aid of two (2) or more qualified electors of the municipality.

(2) (a) Within five (5) days after any election, the municipal election commissioners shall transmit a statement to the Secretary of State certifying the name or names of the person or persons elected thereat, and such person or persons shall be issued commissions by the Governor. The statement shall also include vote totals for each candidate for each office and vote totals for and against ballot measures, if any, including the vote totals for each candidate a ballot measure in each precinct in the municipality.

(b) The statements required by this subsection shall contain a certification, signed and dated by a majority of the municipal election commissioners, which shall read as follows:

"We, the undersigned municipal election commissioners, do hereby certify that this statement contains the official vote for the election reflected therein."

(c) The statements required by this subsection shall be transmitted to the Secretary of State on such forms and by such methods as may be required by rules and regulations promulgated by the Secretary of State.

(d) If the statement certifying the names of the persons elected is not transmitted to the Secretary of State as required by this subsection, the Secretary of State may issue a show cause order directing the municipal election commissioners to provide to the Secretary of State written response containing the reasons for their failure to transmit the statement. The municipal election commissioners shall file their response to the show cause order with the Secretary of State within five (5) working days after the issuance of the show cause order. If the statement certifying the names of the persons elected is not transmitted to the Secretary of State within five (5) working days after the issuance of the show cause order, the Secretary of State may petition a court of competent jurisdiction to compel the municipal election commissioners to comply with this subsection. If the statement certifying the names of the persons elected is received by the Secretary of State within five (5) days after the issuance of the show cause order, a response to the show cause order shall not be required.



§ 23-15-613 - Reporting of residual votes required for elections in which ballots are generated that are counted by hand or by electronic tabulating equipment; certain reports required for elections that use voting devices that do not generate ballots

(1) As used in this section "residual votes" means overvotes, undervotes and any other vote not counted for any reason.

(2) For every election, election commissions and county and municipal executive committees shall report to the Secretary of State residual vote information; however, if the voting devices utilized in the election do not produce a ballot, other information shall be reported as required in this section.

(3) For every election, election commissions and county and municipal executive committees responsible for the conduct of elections in which ballots are generated that are counted by hand or by an electronic or automatic tabulating device shall report to the Secretary of State all residual votes for all candidates and ballot measures in the elections for which they are responsible for conducting. Such residual vote reports shall:

(a) Be received by the Secretary of State no later than December 15 of the year in which the election is held;

(b) Include any suggested explanation or suspected cause of the residual votes;

(c) Include a copy of a voided official ballot for the election as such ballot appeared to voters at the election and copies of voided affidavit and absentee ballots if they are different from the official ballot;

(d) Include the total voter turnout for each election to be determined by totaling the number of persons signing the receipt book at each precinct, absentee voters and persons who voted by affidavit ballot and persons whose ballots were challenged and rejected; and

(e) Include a copy of any printed voting instructions given or visible to voters in the election and a description of any verbal instructions and any other evidence of voter education that was utilized in the election.

(4) For every election, election commissions and county and municipal executive committees responsible for the conduct of election in which voting devices are used that do not generate ballots that are counted by hand or by electronic or automatic tabulating devices, shall file a report with the Secretary of State which shall:

(a) Be received by the Secretary of State no later than December 15 of the year in which the election is held;

(b) Include the total voter turnout for each election to be determined by totaling the number of persons signing the receipt book at each precinct, absentee voters and persons who voted by affidavit ballot and persons whose ballots were challenged and rejected;

(c) Include in the report any anecdotal information obtained concerning voter problems with the voting equipment or ballot layout;

(d) Include in the report any suggested explanation or suspected cause of any difference in the amount of total voter turnout and the number of counted votes for candidates for various offices; and

(e) Include a copy of any printed voting instructions given or visible to voters in the election and a description of any verbal instructions and any other evidence of voter education that was utilized in the election.

(5) Not later than January 31 of the year following the election, the Secretary of State shall submit a report to the Governor, Lieutenant Governor and Speaker of the House of Representatives analyzing the reports required to be filed pursuant to this section. The analysis shall include the following:

(a) The performance of each voting device type used in the election;

(b) Any problems with voter or poll worker instructions or ballot design and layout that have been identified as a result of analyzing the reports received;

(c) Recommendations for reducing the number of residual votes reported; and

(d) Such other information as the Secretary of State deems beneficial.

(6) The reports required pursuant to this section shall be in such form as may be required by rules and regulations promulgated by the Secretary of State.









Article 19 - ABSENTEE BALLOTS

A. ABSENTEE BALLOTING PROCEDURES LAW

§ 23-15-621 - Short title

The title of Sections 23-15-621 through 23-15-653 of this chapter shall be the Absentee Balloting Procedures Law.



§ 23-15-623 - Application to absentee ballots authorized in Subarticles B, C, and D

All absentee ballots as authorized in Sections 23-15-671 through 23-15-697, in Sections 23-15-711 through 23-15-721, and Sections 23-15-731 and 23-15-733, shall be handled as provided in Sections 23-15-621 through 23-15-653.



§ 23-15-625 - Duties of registrar relating to the provision and disbursement of absentee voting applications; request for application by person other than elector seeking to vote by absentee ballot; solicitation of absentee ballot applications for persons staying in skilled nursing facility prohibited; exceptions; maintenance of list of absentee voters; public access to list; placement of absentee ballots in ballot boxes; authority to mail applications to qualified electors; use of Statewide Election Management System

(1) The registrar shall be responsible for providing applications for absentee voting as provided in this section. At least sixty (60) days prior to any election in which absentee voting is provided for by law, the registrar shall provide a sufficient number of applications. In the event a special election is called and set at a date which makes it impractical or impossible to prepare applications for absent elector's ballot sixty (60) days prior to the election, the registrar shall provide applications as soon as practicable after the election is called. The registrar shall fill in the date of the particular election on the application for which the application will be used.

(2) The registrar shall be authorized to disburse applications for absentee ballots to any qualified elector within the county where he serves. Any person who presents to the registrar an oral or written request for an absentee ballot application for a voter entitled to vote absentee by mail, other than the elector who seeks to vote by absentee ballot, shall, in the presence of the registrar, sign the application and print on the application his or her name and address and the name of the elector for whom the application is being requested in the place provided for on the application for that purpose. However, if for any reason such person is unable to write the information required, then the registrar shall write the information on a printed form which has been prescribed by the Secretary of State. The form shall provide a place for such person to place his mark after the form has been filled out by the registrar.

(3) It shall be unlawful for any person to solicit absentee ballot applications or absentee ballots for persons staying in any skilled nursing facility as defined in Section 41-7-173. This prohibition shall not apply to:

(a) A family member of the person staying in the skilled nursing facility; or

(b) A person designated by the person for whom the absentee ballot application or absentee ballot is sought, the registrar or the deputy registrar.

As used in this subsection, "family member" means a spouse, parent, grandparent, sibling, adult child, grandchild or legal guardian.

(4) The registrar in the county wherein a voter is qualified to vote upon receiving the envelope containing the absentee ballots shall keep an accurate list of all persons preparing such ballots, which list shall be kept in a conspicuous place accessible to the public near the entrance to his office. The registrar shall also furnish to each precinct manager a list of the names of all persons in each respective precinct voting absentee ballots to be posted in a conspicuous place at the polling place for public notice. The application on file with the registrar and the envelopes containing the ballots shall be kept by the registrar and deposited in the proper precinct ballot boxes before such boxes are delivered to the election commissioners or managers. At the time such boxes are delivered to the election commissioners or managers, the registrar shall also turn over a list of all such persons who have voted and whose ballots are in the box.

(5) The registrar shall also be authorized to mail one (1) application to any qualified elector of the county for use in a particular election.

(6) The registrar shall process all applications for absentee ballots by using the Statewide Election Management System. The registrar shall account for all absentee ballots delivered to and received from qualified voters by processing such ballots using the Statewide Election Management System.



§ 23-15-627 - Distribution of absentee ballot application by registrar; request for absentee ballot application by certain persons on behalf of an elector; form of application

The registrar shall be responsible for furnishing an absentee ballot application form to any elector authorized to receive an absentee ballot. Except as otherwise provided in Section 23-15-625, absentee ballot applications shall be furnished to a person only upon the oral or written request of the elector who seeks to vote by absentee ballot; however, the parent, child, spouse, sibling, legal guardian, those empowered with a power of attorney for that elector's affairs or agent of the elector, who is designated in writing and witnessed by a resident of this state who shall write his or her physical address on such designation, may orally request an absentee ballot application on behalf of the elector. The written designation shall be valid for one (1) year after the date of the designation. An absentee ballot application must have the seal of the circuit or municipal clerk affixed to it and be initialed by the registrar or his deputy in order to be utilized to obtain an absentee ballot. A reproduction of an absentee ballot application shall not be valid unless it is a reproduction provided by the office of the registrar of the jurisdiction in which the election is being held and which contains the seal and initials required by this section. Such application shall be substantially in the following form:

"OFFICIAL APPLICATION FOR ABSENT ELECTOR'S BALLOT

I, , duly qualified and registered in the Precinct of the County

of , and State of Mississippi, coming within the purview of the definition

'ABSENT ELECTOR' will be absent from the county of my residence on election

day, or unable to vote in person because (check appropriate reason):

( ) (PRESIDENTIAL APPLICANT ONLY:) I am currently a resident of Mississippi

or have moved therefrom within thirty (30) days of the coming presidential

election.

( ) I am an enlisted or commissioned member, male or female, of any

component of the United States Armed Forces and am a citizen of Mississippi,

or spouse or dependent of such member.

( ) I am a member of the Merchant Marine or the American Red Cross and am a

citizen of Mississippi or spouse or dependent of such member.

( ) I am a disabled war veteran who is a patient in any hospital and am a

citizen of Mississippi or spouse or dependent of such veteran.

( ) I am a civilian attached to and serving outside of the United States

with any branch of the Armed Forces or with the Merchant Marine or American

Red Cross, and am a citizen of Mississippi or spouse or dependent of such

civilian.

( ) I am a citizen of Mississippi temporarily residing outside the

territorial limits of the United States and the District of Columbia.

( ) I am a student, teacher or administrator at a college, university,

junior or community college, high, junior high, elementary or grade school,

whose studies or employment at such institution necessitates my absence from

the county of my voting residence or spouse or dependent of such student,

teacher or administrator who maintains a common domicile outside the county of

my voting residence with such student, teacher or administrator.

( ) I will be outside the county on election day.

( ) I have a temporary or permanent physical disability.

( ) I am sixty-five (65) years of age or older.

( ) I am the parent, spouse or dependent of a person with a temporary or

permanent physical disability who is hospitalized outside his county of

residence or more than fifty (50) miles away from his residence, and I will be

with such person on election day.

( ) I am a member of the congressional delegation, or spouse or dependent

of a member of the congressional delegation.

( ) I am required to be at work on election day during the times which the

polls will be open.

I hereby make application for an official ballot, or ballots, to be voted

by me at the election to be held in , on .

Mail 'Absent Elector's Ballot' to me at the following address (if

eligible to vote by mail).

I realize that I can be fined up to Five Thousand Dollars ($5,000.00) and

sentenced up to five (5) years in the Penitentiary for making a false

statement in this application and for selling my vote and violating the

Mississippi Absentee Voter Law. (This sentence is to be in bold print.)

If you are temporarily or permanently disabled, you are not required to

have this application notarized or signed by an official authorized to

administer oaths for absentee balloting. You are required to sign this

application in the proper place and have a person eighteen (18) years of age

or older witness your signature and sign this application in the proper place.

DO NOT SIGN WITHOUT READING. (This sentence is to be in bold print.)

IN WITNESS WHEREOF I have hereunto set my hand and seal this the day

of , 2 .

(Signature of absent elector)

SWORN TO AND SUBSCRIBED before me this the day of , 2 .

(Official authorized to administer oaths for absentee balloting.)

TO BE SIGNED BY WITNESS FOR VOTERS TEMPORARILY OR PERMANENTLY DISABLED:

I HEREBY CERTIFY that this application for an absent elector's ballot was

signed by the above-named disabled elector in my presence and that I am at

least eighteen (18) years of age, this the day of , 2 .

(Signature of witness)

CERTIFICATE OF DELIVERY

I hereby certify that (print name of voter) has requested that I,

(print name of person delivering application), deliver to the voter this

absentee ballot application.

(Signature of person delivering application)

(Address of person delivering application)"



§ 23-15-629 - Applications by persons who are permanently physically disabled; listing of qualified electors; distribution of ballots

(1) The application for an absentee ballot of a person who is permanently physically disabled shall be accompanied by a statement signed by such person's physician, or nurse practitioner, which statement must show that the person signing the statement is a licensed, practicing medical doctor or nurse practitioner and must indicate that the person applying for the absentee ballot is permanently physically disabled to such a degree that it is difficult for him to vote in person.

(2) An application accompanied by the statement provided for in subsection (1) of this section shall entitle such permanently physically disabled person to automatically receive an absentee ballot for all elections on a continuing basis without the necessity for reapplication.

(3) The registrar of each county shall keep an accurate list of the names and addresses of all persons whose applications for absentee ballot are accompanied by the statement set forth in subsection (1) of this section. Sixty (60) days prior to each election, the registrar shall deliver such list to the commissioners of election who shall examine the list and delete from it the names of all persons listed who are no longer qualified electors of the county. Upon completion of such examination, the commissioners of election shall return the list to the registrar by no later than forty-five (45) days prior to the election.

(4) The registrar shall send a ballot to all persons who are determined by the commissioners of election to be qualified electors pursuant to subsection (3) of this section by no later than forty (40) days prior to the election.



§ 23-15-631 - Instructions to absent electors; instructions as constituting substantive law

(1) The registrar shall enclose with each ballot provided to an absent elector separate printed instructions furnished by him containing the following:

(a) All absentee voters, excepting those with temporary or permanent physical disabilities or those who are sixty-five (65) years of age or older, who mark their ballots in the county of the residence shall use the registrar of that county as the witness. The absentee voter shall come to the office of the registrar and neither the registrar nor his deputy shall be required to go out of the registrar's office to serve as an attesting witness.

(b) Upon receipt of the enclosed ballot, you will not mark the ballot except in view or sight of the attesting witness. In the sight or view of the attesting witness, mark the ballot according to instructions.

(c) After marking the ballot, fill out and sign the "ELECTOR'S CERTIFICATE" on back of the envelope so that the signature shall be across the flap of the envelope so as to insure the integrity of the ballot. All absent electors shall have the attesting witness sign the "ATTESTING WITNESS CERTIFICATE" across the flap on back of the envelope. Place necessary postage on the envelope and deposit it in the post office or some government receptacle provided for deposit of mail so that the absent elector's ballot, excepting presidential absentee ballots, will reach the registrar in which your precinct is located not later than 5:00 p.m. on the day preceding the date of the election.

Any notary public, United States postmaster, assistant United States postmaster, United States postal supervisor, clerk in charge of a contract postal station, or any officer having authority to administer an oath or take an acknowledgment may be an attesting witness; provided, however, that in the case of an absent elector who is temporarily or permanently physically disabled, the attesting witness may be any person eighteen (18) years of age or older and such person is not required to have the authority to administer an oath. If a postmaster, assistant postmaster, postal supervisor, or clerk in charge of a contract postal station acts as an attesting witness, his signature on the elector's certificate must be authenticated by the cancellation stamp of their respective post offices. If one or the other officers herein named acts as attesting witness, his signature on the elector's certificate, together with his title and address, but no seal, shall be required. Any affidavits made by an absent elector who is in the Armed Forces may be executed before a commissioned officer, warrant officer, or noncommissioned officer not lower in grade than sergeant rating or any person authorized to administer oaths.

(d) When the application accompanies the ballot it shall not be returned in the same envelope as the ballot but shall be returned in a separate preaddressed envelope provided by the registrar.

(e) A person who is a candidate for public office may not be an attesting witness for any absentee ballot upon which the person's name appears.

(f) Any voter casting an absentee ballot who declares that he requires assistance to vote by reason of blindness, temporary or permanent physical disability or inability to read or write, shall be entitled to receive assistance in the marking of his absentee ballot and in completing the affidavit on the absentee ballot envelope. The voter may be given assistance by anyone of the voter's choice other than a candidate whose name appears on the absentee ballot being marked, or the voter's employer, or agent of that employer. In order to ensure the integrity of the ballot, any person who provides assistance to an absentee voter shall be required to sign and complete the "Certificate of Person Providing Voter Assistance" on the absentee ballot envelope.

(2) The foregoing instructions required to be provided by the registrar to the elector shall also constitute the substantive law pertaining to the handling of absentee ballots by the elector and registrar.

(3) The Secretary of State shall prepare instructions on how absent voters may comply with the identification requirements of Section 23-15-563.



§ 23-15-633 - Signatures of elector and attesting witness across flap of envelope

On any envelope where the elector's signature and the signature of the attesting witness are required, the signature lines and the signatures shall be across the flap of the envelope to insure the integrity of the ballot and the following shall be printed on the flap on the back of the envelope in bold print and in a distinguishing color: "YOUR VOTE WILL BE REJECTED AND NOT COUNTED IF THIS ENVELOPE IS NOT SIGNED ACROSS THE FLAP OF THIS ENVELOPE BY YOU AND AN ATTESTING WITNESS."



§ 23-15-635 - Form of elector's certificate, attesting witness certification, and voter assistance certificate where county registrar is not attesting witness and voter is not absent voter as defined in the Armed Forces Absentee Voting Law

(1) The form of the elector's certificate, attesting witness certification and certificate of person providing voter assistance on the back of the envelope used by voters who do not use the registrar of their county of residence as an attesting witness and who are not absent voters as defined in Section 23-15-673, shall be as follows:

"ELECTOR'S CERTIFICATE

STATE OF

COUNTY OR PARISH OF

I, , under penalty of perjury do solemnly swear that this envelope

contains the ballot marked by me indicating my choice of the candidates or

propositions to be submitted at the election to be held on the day of

, 2 , and I hereby authorize the registrar to place this envelope in

the ballot box on my behalf, and I further authorize the election managers to

open this envelope and place my ballot among the other ballots cast before

such ballots are counted, and record my name on the poll list as if I were

present in person and voted.

I further swear that I marked the enclosed ballot in secret.

Penalties for vote fraud are up to five (5) years in prison and a

fine of up to Five Thousand Dollars ($ 5,000.00). (Miss. Code.

Ann. Section 23-15-753.) Penalties for voter intimidation are up

to one year in jail and a fine of up to One Thousand Dollars ($

1,000.00). (Miss. Code. Ann. Section 97-13-37.)

(Signature of voter)

CERTIFICATE OF ATTESTING WITNESS

Under penalty of perjury I affirm that the above named voter personally

appeared before me, on this the day of , 2 , and is known by me to

be the person named, and who, after being duly sworn or having affirmed,

subscribed the foregoing oath or affirmation. That the voter exhibited to me

his blank ballot; that the ballot was not marked or voted before the voter

exhibited the ballot to me; that the voter was not solicited or advised by me

to vote for any candidate, question or issue, and that the voter, after

marking his ballot, placed it in the envelope, closed and sealed the envelope

in my presence, and signed and swore or affirmed the above certificate.

(Attesting witness) (Address)

(Official title) (City and State)

CERTIFICATE OF PERSON PROVIDING VOTER ASSISTANCE

(To be completed only if the voter has received assistance in marking the

enclosed ballot.) I, under penalty of perjury, hereby certify that the

above-named voter declared to me that he or she is blind, temporarily or

permanently physically disabled, or cannot read or write, and that the voter

requested that I assist the voter in marking the enclosed absentee ballot. I

hereby certify that the ballot preferences on the enclosed ballot are those

communicated by the voter to me, and that I have marked the enclosed ballot in

accordance with the voter's instructions.

Penalties for vote fraud are up to five (5) years in prison and a

fine of up to Five Thousand Dollars ($ 5,000.00). (Miss. Code.

Ann. Section 23-15-753.) Penalties for voter intimidation are up

to one (1) year in jail and a fine of up to One Thousand Dollars

($ 1,000.00). (Miss. Code. Ann. Section 97-13-37.)

Signature of person providing assistance

Printed name of person providing assistance

Address of person providing assistance

Date and time assistance provided

Family relationship to voter (if any)"

(2) The envelope used pursuant to this section shall not contain the form prescribed pursuant to Section 23-15-719 and shall have printed on the flap on the back of the envelope in bold print and in a distinguishing color, the following: "YOUR VOTE WILL BE REJECTED AND NOT COUNTED IF THIS ENVELOPE IS NOT SIGNED ACROSS THE FLAP OF THIS ENVELOPE BY YOU AND AN ATTESTING WITNESS."



§ 23-15-637 - Timely casting of ballots

Absentee ballots received by mail, except presidential ballots as provided for in Sections 23-15-731 and 23-15-733 and except as otherwise provided by Section 23-15-699, must be received by the registrar by 5:00 p.m. on the date preceding the election; any received after such time shall be handled as provided in Section 23-15-647 and shall not be counted. All ballots cast by the absent elector appearing in person in the office of the registrar shall be cast not later than 12:00 noon on the Saturday immediately preceding elections held on Tuesday, the Thursday immediately preceding elections held on Saturday, or the second day immediately preceding the date of elections held on other days. The registrar shall deposit all absentee ballots which have been timely cast in the ballot boxes upon receipt.



§ 23-15-639 - Examination of absentee ballots at close of polls; counting of ballots

(1) In elections in which direct recording electronic voting systems are not utilized, the examination and counting of absentee ballots shall be conducted as follows:

(a) At the close of the regular balloting and at the close of the polls, the election managers of each voting precinct shall first take the envelopes containing the absentee ballots of such electors from the box, and the name, address and precinct inscribed on each envelope shall be announced by the election managers.

(b) The signature on the application shall then be compared with the signature on the back of the envelope. If it corresponds and the affidavit, if one is required, is sufficient and the election managers find that the applicant is a registered and qualified voter or otherwise qualified to vote, and that he has not appeared in person and voted at the election, the envelope shall then be opened and the ballot removed from the envelope, without its being unfolded, or permitted to be unfolded or examined.

(c) Having observed and found the ballot to be regular as far as can be observed from its official endorsement, the election managers shall deposit it in the ballot box with the other ballots before counting any ballots and enter the voter's name in the receipt book provided for that purpose and mark "VOTED" in the pollbook or poll list as if he had been present and voted in person. If voting machines are used, all absentee ballots shall be placed in the ballot box before any ballots are counted, and the election managers in each precinct shall immediately count such absentee ballots and add them to the votes cast in the voting machine or device.

(2) In elections in which direct recording electronic voting systems are utilized, the examination and counting of absentee ballots shall be conducted as follows:

(a) At the close of the regular balloting and at the close of the polls, the election managers of each voting precinct shall first take the envelopes containing the absentee ballots of such electors from the box, and the name, address and precinct inscribed on each envelope shall be announced by the election managers.

(b) The signature on the application shall then be compared with the signature on the back of the envelope. If it corresponds and the affidavit, if one is required, is sufficient and the election managers find that the applicant is a registered and qualified voter or otherwise qualified to vote, and that he has not appeared in person and voted at the election, the unopened envelope shall be marked "ACCEPTED" and the election managers shall enter the voter's name in the receipt book provided for that purpose and mark "VOTED" in the pollbook or poll list as if he had been present and voted in person.

(c) All absentee ballot envelopes shall then be placed in the secure ballot transfer case and delivered to the officials in charge of conducting the election at the central tabulation point of the county. The official in charge of the election shall open the envelopes marked "ACCEPTED" and remove the ballot from the envelope.

(d) Having observed the ballot to be regular as far as can be observed from its official endorsement, the absentee ballot shall be processed through the central optical scanner. The scanned totals shall then be combined with the direct recording electronic voting system totals for the unofficial vote count.

When there is a conflict between an electronic voting system and a paper record, then there is a rebuttable presumption that the paper record is correct.

(3) The election managers shall also take such action as may be prescribed by the Secretary of State to ensure compliance with the identification requirements of Section 23-15-563.



§ 23-15-641 - Grounds for rejection of ballots; procedure

(1) If an affidavit or the certificate of the officer before whom the affidavit is taken is required and such affidavit or certificate is found to be insufficient, or if it is found that the signatures do not correspond, or that the applicant is not a duly qualified elector in the precinct, or otherwise qualified to vote, or that the ballot envelope is open or has been opened and resealed, or the voter is not eligible to vote absentee or that the voter is present and has voted within the precinct where he represents himself to be a qualified elector, or otherwise qualified to vote, on the date of the election at such precinct, the previously cast vote shall not be allowed. Without opening the voter's envelope the commissioners of election, designated executive committee members or election managers, as appropriate, shall mark across its face "REJECTED", with the reason therefor.

(2) If the ballot envelope contains more than one (1) ballot of any kind, the ballot shall not be counted but shall be marked "REJECTED", with the reason therefor. The voter's envelopes and affidavits, and the voter's envelope with its contents unopened, when such vote is rejected, shall be retained and preserved in the same manner as other ballots at the election. Such votes may be challenged in the same manner and for the same reasons that any other vote cast in such election may be challenged.

(3) If an affidavit is required and the officials find that the affidavit is insufficient, or if the officials find that the absentee voter is otherwise disqualified to vote, the envelope shall not be opened and a commissioner or executive committee member shall write across the face of the envelope "REJECTED" giving the reason therefor, and the registrar shall promptly notify the voter of such rejection.

(4) The ballots marked "REJECTED" shall be placed in a separate envelope in the secure ballot transfer case and delivered to the officials in charge of conducting the election at the central tabulation point of the county.



§ 23-15-643 - Examination of affidavits; challenges

If an affidavit is required, the appropriate election officials shall examine the affidavit of each absentee ballot envelope. If the officials are satisfied that the affidavit is sufficient and that the absentee voter is otherwise qualified to vote, an official shall announce the name of the voter and shall give any person present an opportunity to challenge in like manner and for the same cause as the voter could have been challenged had he presented himself personally in such precinct to vote. The ineligibility of the voter to vote by absentee ballot shall be a ground for a challenge. Also, the officials shall consider any absentee voter challenged when a person has previously filed a written challenge of such voter's right to vote. The election officials shall handle any such challenge in the same manner as other challenged ballots are handled.



§ 23-15-645 - Preservation of materials relative to absentee voters; return of materials to registrar

After the votes have been counted the officials shall preserve all applications, envelopes and the list of absent voters along with the ballots and other election materials and return the same to the registrar.



§ 23-15-647 - Disposition of absentee ballots received after applicable deadlines

The registrar shall keep safely and unopened all official absentee ballots which are received subsequent to the applicable cutoff period establishing its validity. Upon receipt of such ballot, the registrar shall write the day and hour of the receipt of the ballot on its envelope. All such absentee ballots returned to the registrar after the cutoff time shall be safely kept unopened by the registrar for the period of time required for the preservation of ballots used in the election, and shall then, without being opened, be destroyed in like manner as the used ballots of the election.



§ 23-15-649 - Preparation and printing of absentee voter ballots

For all elections, there shall be prepared and printed by the officials charged with this duty with respect to the election, as soon as the deadline for the qualification of candidates has passed or forty-five (45) days of the election, whichever is later, official ballots for each voting precinct to be known as absentee voter ballots, which ballots shall be prepared and printed in the same form and shall be of the same size and texture as the regular official ballot except that they shall be printed on tinted paper of a tint different from that of the regular official ballot.



§ 23-15-651 - Announcement of results of vote by absentee balloting

The results of the vote by absentee balloting shall be announced simultaneously with the vote cast on election day.



§ 23-15-653 - Hours of registrars' offices on two Saturdays prior to each election

All registrars' offices shall remain open until noon on the two (2) Saturdays prior to each election.



§ 23-15-657 - Requests for absentee ballots by telephone

The registrar is authorized to accept requests for absentee ballots by telephone. When a telephone request that an absentee ballot application be mailed by the registrar to an elector is made, the registrar shall ascertain the name and complete address of the person making the telephone request and shall print upon the absentee ballot application the name and complete address of the requestor and the relation of such person to the voter if requested by a person other than the voter and the date such request was made. Such requests shall be processed through the Statewide Election Management System.






B. ARMED SERVICES ABSENTEE VOTING LAW

§ 23-15-671 - Short title

The title of Sections 23-15-671 through 23-15-697 shall be the Armed Services Absentee Voting Law.



§ 23-15-673 - Definitions

(1) For the purposes of this subarticle, the term "absent voter" shall mean and include the following persons if they are absent from their county of residence and are otherwise qualified to vote in Mississippi:

(a) Any enlisted or commissioned members, male or female, of the United States Army, or any of its respective components or various divisions thereof; any enlisted or commissioned members, male or female, of the United States Navy, or any of its respective components or various divisions thereof; any enlisted or commissioned members, male or female, of the United States Air Force, or any of its respective components or various divisions thereof; any enlisted or commissioned members, male or female, of the United States Marines, or any of its respective components or various divisions thereof; or any persons in any division of the armed services of the United States, who are citizens of Mississippi;

(b) Any member of the Merchant Marine and the American Red Cross who is a citizen of Mississippi;

(c) Any disabled war veteran who is a patient in any hospital and who is a citizen of Mississippi;

(d) Any civilian attached to and serving outside of the United States with any branch of the Armed Forces or with the Merchant Marine or American Red Cross, and who is a citizen of Mississippi;

(e) Any trained or certified emergency response provider who is deployed during the time period authorized by law for absentee voting, on election day, or during any state of emergency declared by the President of the United States or any Governor of any state within the United States;

(f) Any citizen of Mississippi temporarily residing outside the territorial limits of the United States and the District of Columbia;

(g) Any citizen of Mississippi enrolled as a student at the United States Navel Academy, the United States Coast Guard Academy, the United States Merchant Marine Academy, the United States Air Force Academy or the United States Military Academy.

(2) The spouse and dependents of any absent voter as set out in paragraphs (a) through (g) of subsection (1) of this section shall also be included in the meaning of absent voter and may register to vote and vote an absentee ballot as provided in this subarticle if also absent from the county of their residence on the date of the election and otherwise qualified to vote in Mississippi.

(3) For the purpose of this subarticle, the term "election" shall mean and include the following sets of elections: special and runoff special elections, preferential and general elections, first and second primary elections or general elections without preferential elections, whichever system is applicable.



§ 23-15-675 - Right of absentees to vote

Any absent voter, as defined in Section 23-15-673, who is otherwise qualified, may, upon compliance with the provisions of this subarticle, vote in any elections which are held in his voting precinct when he is absent for the reasons set forth in this subarticle.



§ 23-15-677 - Use of federal postcard application or Federal Write-In-Absentee Ballot

(1) All absent voters as defined in Section 23-15-673(1) and (2) may use a duly executed federal postcard application (as provided for in the Uniformed and Overseas Citizens Absentee Voting Act, 42 USCS 1973ff et seq.) to request a ballot or to register to vote, or to do both simultaneously.

(2) An absent voter who registers to vote utilizing a federal postcard application or a Federal Write-In-Absentee Ballot may vote in an election if the voter was registered to vote ten (10) or more days prior to the date of the election.



§ 23-15-679 - Preparation and printing of absentee voter ballots

The official absentee voter ballots shall be prepared and printed in the same form and shall be of the same size and texture as the regular official ballot except that they shall be printed on tinted paper of a tint different from that of the regular official ballot.



§ 23-15-681 - Absentee ballot envelopes

Except as otherwise provided in this subarticle, all official absentee ballots shall be sent out and returned in envelopes on which there is printed across the face two (2) parallel horizontal bars, each one-fourth (1/4) of an inch wide, extending from one side of the envelope to the other side, with an intervening space of one-fourth (1/4) of an inch, the top bar to be one and one-fourth (1-1/4) inches from the top of the envelope, and with the words "OFFICIAL ELECTION BALLOTING MATERIAL-VIA AIR MAIL" between the bars. In the upper right corner of each such envelope there shall be printed in a box the words "FREE OF U.S. POSTAGE, INCLUDING AIR MAIL." All printing on the face of such envelopes shall be in black, and there shall be printed in black in the upper left corner of all such ballot envelopes an appropriate inscription for the return address of the sender.



§ 23-15-683 - Preparation and distribution of ballots for first and second elections; ascertainment by absent voters of candidates in second election

In any elections, as soon as the deadline for the qualification of candidates has passed, or forty-five (45) days prior to the election, whichever is later, absentee ballots shall be prepared and printed for the elections, and both of said ballots shall have printed thereon the names of all candidates who originally qualify as candidates. However, such ballots shall be printed on paper of different tints or colors and shall be styled so as to show which ballot is to be used for the first election and which ballot is to be used for the second election.

When the proper application is made as is otherwise provided herein, the registrar shall send to the absent voter the proper absent voter ballots for the elections as is otherwise provided herein, and with such ballots there shall be sent also separate official envelopes for the return thereof. No additional ballot shall be thereafter sent to the absent voter for the second election but the absent voter shall ascertain which of the candidates who originally qualified are candidates in the second election and he or she may vote for his choice between them on the second election ballot previously sent him. If an absentee voter shall vote for any candidate on the second election ballot who is not a candidate in the second election, his vote for that office shall be disregarded.



§ 23-15-685 - Distribution of absentee ballot materials upon application

Within forty-five (45) days next prior to any election upon application first made to the registrar of the county by any absent voter as defined in this subarticle, such person shall be sent an absentee voter ballot of the county of which he is a citizen and resident. The registrar shall send to such absent voter a proper absentee voter ballot containing the names of all candidates who qualify or the proposition to be voted upon in such elections, and with such ballot there shall be sent an official envelope containing upon it in printed form the recitals and data hereinafter required.



§ 23-15-687 - Applications for absentee ballots; preservation of applications

(1) ) The registrar shall keep all applications for absentee ballots and shall, within twenty four (24) hours, if possible, send to the absent voter on whose behalf the application is made, the proper affidavit and the proper ballot or ballots applicable to the elections. Such information shall be processed through the Statewide Election Management System.

(2) One (1) application for an absentee ballot shall serve as a request by the applicant for an absentee ballot for:

(a) The next federal general election, including all primary elections associated with the election;

(b) All state and county primary and general elections that occur after the receipt of the application by the registrar through the date of the next federal general election that occurs after the receipt of the application by the registrar.

(3) The registrar shall preserve all applications for absentee ballots for one (1) year as a record to be furnished to any court or other duly constituted authority for inspection or evidence if properly requested.

(4) ) If the registrar rejects an application for an absentee ballot or denies a request to register to vote from a uniformed services applicant or an overseas voter, the registrar shall provide the person with the reasons for the rejection.

(5) Any runoff election for a federal election shall be considered a continuation of such federal election.

(6) An absent voter as defined in Section 23-15-673(1) may sign an absentee ballot application by electronic signature. The Secretary of State shall adopt rules necessary to implement this subsection.



§ 23-15-691 - Prompt distribution of absentee ballot materials; separation of envelope and other materials; instructions as to notation on envelope and use of ink or indelible pencil

As soon as possible after the printing of the official absentee ballot for any election, the registrar of the county shall send to any absent voter as defined in this subarticle, who shall, upon proper application, have requested same, the official absentee voter ballot or ballots provided for in this subarticle and the instructions for voting and returning the ballot. If the ballot is sent by mail the registrar shall send a self-addressed envelope or envelopes with the ballot and the instructions.

If the ballot is sent by mail, the gummed flap of the envelope provided for the return of the ballot must be separated by wax paper or other appropriate protective insert from the remaining balloting material. The voting instructions shall require a notation of the facts on the back of the envelope duly signed by the voter.

If applicable, the instructions shall indicate that the ballot shall be marked in ink or indelible pencil.



§ 23-15-692 - Federal Write-In Absentee Ballot

(1) An absent voter who resides outside the United States, who is a member of the United States Armed Forces or who is a family member of a member of the Armed Forces, and who is a registered voter of the State of Mississippi, may use the Federal Write-In-Absentee Ballot as provided for by 42 USCS 1973ff-2 in general, special, primary and runoff elections for local, state and federal offices.

(2) Upon receipt of a Federal Write-In-Absentee Ballot executed by a person who is a registered voter or whose information on the form is sufficient to register or update the registration of that person, the Federal Write-In-Absentee Ballot shall be considered as an absentee ballot request. Nothing in this subsection shall suspend the voter registration deadlines otherwise provided by law.



§ 23-15-693 - Completion of declaration specified in federal Uniformed and Overseas Citizens Absentee Voting Act

The absent voter, upon receipt of the absentee ballot, shall complete the declaration specified in the Uniformed and Overseas Citizens Absentee Voting Act, 42 USC Section 1973ff et seq.



§ 23-15-697 - Mailing of envelope to registrar

When the absentee ballot has been voted and the envelope sealed, signed and certified to as provided above, the absentee voter shall mail the envelope containing the ballot to the registrar.



§ 23-15-699 - Transmission of absentee ballots and balloting materials to absent voters and receipt of voted absentee ballots, federal postcard applications and Federal Write-In-Absentee Ballots by mail, facsimile or electronic mail delivery

(1) Absent voters who have requested to receive absentee ballots and balloting materials may choose to receive such ballots and balloting materials by mail, facsimile device (FAX) or electronic mail delivery (e-mail). The Secretary of State shall establish procedures that allow an absent voter to make the choice authorized by this subsection.

(2) Consistent with the choice that the absent voter exercises pursuant to subsection (1) of this section, the registrar shall, in addition to mail, be authorized to use electronic facsimile (FAX) devices and electronic mail delivery (e-mail) to transmit balloting materials and absentee ballots. If the absent voter does not indicate a preference, delivery of such information shall be by mail.

(3) The registrar is authorized to receive by electronic facsimile (FAX) devices and electronic mail delivery (e-mail):

(a) Voted absentee ballots;

(b) Completed federal postcard applications as described in Section 23-15-677, which shall serve to request absentee ballots or to register to vote or to do both simultaneously; and

(c) Completed Federal Write-In-Absentee Ballots as described in Section 23-15-692.

(4) Once the registrar has received a voted absentee ballot pursuant to this section, he shall place the ballot in an absentee ballot envelope designated for absentee ballots under this subarticle and fill out the required information on the envelope. The registrar shall then notate on the envelope that the ballot was received under this section and a signature across the flap of the envelope shall not be required. Except as provided in this section, absentee ballots received under this subsection shall be treated in the same manner as other absentee ballots received under this subarticle.

(5) Access to voted absentee ballots before they are placed in an absentee ballot envelope shall be strictly limited to election officials who must process the ballot and any election official who views the ballots before they are placed in the envelope shall have the duty to protect the secrecy of the ballot choices; however, the failure of an election official to comply with this subsection shall not invalidate the ballot.

(6) Each circuit clerk shall furnish a suitable electronic mail delivery (e-mail) address that can be used to allow absent voters to comply with the provisions of this subarticle. Absentee ballots returned by any absent voter as defined in Section 23-15-673 must be received by the registrar by 7:00 p.m. on the date of the election.



§ 23-15-701 - Compliance with Uniformed and Overseas Citizens Absentee Voting Act; Secretary of State granted emergency powers over conduct of elections during armed conflict

(1) The Secretary of State shall adopt such rules which are necessary and essential to implement this subarticle and to bring the state into compliance with the Uniformed and Overseas Citizens Absentee Voting Act, 42 USCS Section 1973ff et seq. The Secretary of State shall furnish the Legislature with a copy of such rules sixty (60) days after adoption by the Secretary of State.

(2) The Secretary of State may exercise emergency powers concerning absentee voting and registration of military personnel over any election during an armed conflict or other military contingencies involving United States Armed Forces or mobilization of those forces, including state national guard or reserve components. The Secretary of State shall adopt rules describing the emergency powers and the situations in which the powers will be exercised.






C. ABSENTEE VOTER LAW

§ 23-15-711 - Short title

The title of Sections 23-15-711 through 23-15-721 shall be the Mississippi Absentee Voter Law.



§ 23-15-713 - Electors qualified to vote as absentees

For the purpose of this subarticle, any duly qualified elector may vote as provided in this subarticle if he be one who falls within the following categories:

(a) Any qualified elector who is a bona fide student, teacher or administrator at any college, university, junior college, high, junior high, or elementary grade school whose studies or employment at such institution necessitates his absence from the county of his voting residence on the date of any primary, general or special election, or the spouse and dependents of said student, teacher or administrator if such spouse or dependent(s) maintain a common domicile, outside of the county of his voting residence, with such student, teacher or administrator.

(b) Any qualified elector who is required to be away from his place of residence on any election day due to his employment as an employee of a member of the Mississippi congressional delegation and the spouse and dependents of such person if he or she shall be residing with such absentee voter away from the county of the spouse's voting residence.

(c) Any qualified elector who is away from his county of residence on election day for any reason.

(d) Any person who has a temporary or permanent physical disability and who, because of such disability, is unable to vote in person without substantial hardship to himself or others, or whose attendance at the voting place could reasonably cause danger to himself or others.

(e) The parent, spouse or dependent of a person with a temporary or permanent physical disability who is hospitalized outside of his county of residence or more than fifty (50) miles distant from his residence, if the parent, spouse or dependent will be with such person on election day.

(f) Any person who is sixty-five (65) years of age or older.

(g) Any member of the Mississippi congressional delegation absent from Mississippi on election day, and the spouse and dependents of such member of the congressional delegation.

(h) Any qualified elector who will be unable to vote in person because he is required to be at work on election day during the times at which the polls will be open.



§ 23-15-715 - Applications for absentee ballots

Any elector desiring an absentee ballot as provided in this subarticle may secure same if:

(a) Not more than forty-five (45) days nor later than 12:00 noon on the Saturday immediately preceding elections held on Tuesday, the Thursday immediately preceding elections held on Saturday, or the second day immediately preceding the date of elections held on other days, he shall appear in person before the registrar of the county in which he resides, or for municipal elections he shall appear in person before the city clerk of the municipality in which he resides and, when the elector so appears, he shall execute and file an application as provided in Section 23-15-627 and vote by absentee ballot, except that if the ballot has not been printed by forty-five (45) days preceding the election, the elector may appear and file an application anytime before the election. Then the absentee ballot shall be mailed by the circuit clerk to the elector as soon as the ballot has been printed.

(b) Within forty-five (45) days next prior to any election, any elector who cannot comply with paragraph (a) of this section by reason of temporarily residing outside the county, or any person who has a temporary or permanent physical disability, persons who are sixty-five (65) years of age or older, or any person who is the parent, spouse or dependent of a temporarily or permanently physically disabled person who is hospitalized outside of his county of residence or more than fifty (50) miles away from his residence and such parent, spouse or dependent will be with such person on election day, may make application for an absentee ballot by mailing the appropriate application to the registrar. Only persons temporarily residing out of the county of their residence, persons having a temporary or permanent physical disability, persons who are sixty-five (65) years of age or older, or any person who is the parent, spouse or dependent of a temporarily or permanently physically disabled person who is hospitalized outside of his county of residence or more than fifty (50) miles away from his residence, and such parent, spouse or dependent will be with such person on election day, may obtain absentee ballots by mail under the provisions of this subsection and as provided by Section 23-15-713. Applications of persons temporarily residing outside the county shall be sworn to and subscribed before an official who is authorized to administer oaths or other official authorized to witness absentee balloting as provided in this chapter, said application to be accompanied by such verifying affidavits as required by this chapter. The applications of persons having a temporary or permanent physical disability shall not be required to be accompanied by an affidavit but shall be witnessed and signed by a person eighteen (18) years of age or older. The registrar shall send to such absent voter a proper absentee voter ballot within twenty-four (24) hours, or as soon thereafter as the ballots are available, containing the names of all candidates who qualify or the proposition to be voted on in such election, and with such ballot there shall be sent an official envelope containing upon it in printed form the recitals and data hereinafter required.



§ 23-15-717 - Completion of application forms

Any elector enumerated in Section 23-15-713 applying for an absentee ballot shall complete an application form as provided in Section 23-15-627, and said elector shall fill in the application as is appropriate for his particular situation.



§ 23-15-719 - Delivery of ballots to applicant; completion of ballots; affidavit; delivery of ballots to registrar

(1) Immediately upon completion of an application filed pursuant to the provisions of paragraph (a) of Section 23-15-715, the registrar shall deliver the necessary ballots to the applicant. The registrar shall identify the applicant by requiring him to present identification as required by Section 23-15-563, and shall then deliver the ballots to the applicant by mail or to the applicant in the registrar's office. The registrar shall not personally hand deliver ballots to voters, unless he delivers the ballots in the office of the registrar. The elector shall fill in his ballot in secret. After the applicant has properly marked the ballot and properly folded it, he shall deposit it in the envelope furnished him by the registrar.

After he has sealed the envelope, he shall subscribe and swear to an affidavit in the following form, which shall be printed on the back of the envelope containing the applicant's ballot:

"STATE OF MISSISSIPPI

COUNTY OF

I, , do solemnly swear that this envelope contains the ballot marked by

me indicating my choice of the candidates or propositions to be submitted at

the election to be held on the day of , 2 , and I hereby authorize

the registrar to place this envelope in the ballot box on my behalf, and I

further authorize the election managers to open this envelope and place my

ballot among the other ballots cast before such ballots are counted, and

record my name on the poll list as if I were present in person and voted.

I further swear that I marked the enclosed ballot in secret.

(Signature of voter)

SWORN TO AND SUBSCRIBED before me, , this the day of , 2 .

(Registrar)

(Registrar)"

After the completion of the requirements of this section, the elector shall

deliver the envelope containing the ballot to the registrar.

(2) If the voter has received assistance in marking his ballot, the person

providing the assistance shall complete the following form which shall be

printed on the back of the envelope containing the applicant's ballot:

"CERTIFICATE OF PERSON PROVIDING VOTER ASSISTANCE

(To be completed only if the voter has received assistance in marking the

enclosed ballot.) I hereby certify that the above-named voter declared to me

that he or she is blind, temporarily or permanently physically disabled, or

cannot read or write, and that the voter requested that I assist the voter in

marking the enclosed absentee ballot. I hereby certify that the ballot

preferences on the enclosed ballot are those communicated by the voter to me,

and that I have marked the enclosed ballot in accordance with the voter's

instructions.

Signature of person providing assistance

Printed name of person providing assistance

Address of person providing assistance

Date and time assistance provided

Family relationship to voter (if any)"

(3) The envelope used pursuant to this section shall not contain the form prescribed by Section 23-15-635 and shall have printed on the flap on the back of the envelope in bold print and in a distinguishing color, the following: "YOUR VOTE WILL BE REJECTED AND NOT COUNTED IF THIS ENVELOPE IS NOT SIGNED ACROSS THE FLAP OF THIS ENVELOPE BY YOU AND AN ATTESTING WITNESS."



§ 23-15-721 - Procedures applicable to electors temporarily residing outside county and to electors who are physically disabled; mailing of ballots to registrar

(1) Electors temporarily residing outside the county and obtaining an absentee ballot under the provisions of paragraph (b) of Section 23-15-715 shall appear before any official authorized to administer oaths or other official authorized to witness absentee balloting as provided in this chapter. The elector shall exhibit to such official his absentee ballot unmarked and thereupon proceed in secret to fill in his ballot. After the elector has properly marked the ballot and properly folded it, he shall deposit it in the envelope furnished him. After he has sealed the envelope he shall deliver it to the official before whom he is appearing and shall subscribe and swear to the elector's certificate provided for in Section 23-15-635, which affidavit shall be printed on the back of the envelope as provided for in Section 23-15-635.

(2) Electors who are temporarily or permanently physically disabled shall sign the elector's certificate and the certificate of attesting witness shall be signed by any person eighteen (18) years of age or older.

(3) After the completion of the requirements of this section, the elector shall mail the envelope containing the ballot to the registrar in the county wherein said elector is qualified to vote. Except as otherwise provided by Section 23-15-699 and excluding presidential ballots as provided for in Sections 23-15-731 and 23-15-733, the ballots must be received by the registrar prior to 5:00 p.m. on the day preceding the election to be counted.






D. PROVISION APPLICABLE TO PRESIDENTIAL ELECTION

§ 23-15-731 - General provisions

Any presidential absentee ballots received by the registrar subsequent to the delivery of ballot boxes to the election managers and prior to the time for the closing of the polls on election day shall be retained by the registrar and shall be delivered, together with the applications of the qualified absentee elector to an election official designated to receive them. The registrar shall receive a receipt from the designated election official for all such ballots and applications delivered. The designated election officials shall, upon the canvassing of the returns, count such ballots as if delivered to the proper precincts and such ballots shall be considered valid for all purposes as if they had been actually deposited in the proper precinct ballot boxes. The appropriate election officials shall examine the affidavit of each envelope. If the officials are satisfied that the affidavit is sufficient and that the absentee voter is otherwise qualified to vote, an official shall announce the name of the voter and shall give any person present an opportunity to challenge in like manner and for the same cause as the voter could have been challenged had he presented himself personally in such precinct to vote. The ineligibility of the voter to vote by absentee ballot shall be a ground for a challenge. The officials shall consider any absentee voter challenged when a person has previously filed a written challenge of such voter's right to vote. The election officials shall handle any such challenge in the same manner as other challenged ballots are handled, and if the challenge is not affirmed, the officials shall then open the envelope. The officials shall then open the envelope in such manner as not to destroy the affidavit printed thereon and shall deposit the ballot marked "OFFICIAL ABSENTEE BALLOT," in a ballot box reserved for absentee ballots. The commissioners shall endorse on their pollbooks a proper notation to indicate that the absentee voter has voted in such election by absentee ballot.



§ 23-15-733 - Disposition of ballots received after election

The registrar shall keep safely and unopened all official presidential absentee ballots which are received subsequent to the election. Upon receipt of such ballot, the registrar shall write the day and hour of the receipt of the ballot on its envelope. All such absentee ballots returned to the registrar shall be safely kept unopened by the registrar for the period of time required for the preservation of ballots used in the election, and shall then, without being opened, be destroyed in like manner as the used ballots of the election. Such information shall be processed through the Statewide Election Management System.



§ 23-15-735 - Delivery of absentee ballots to voters in person

Absentee ballots shall not be delivered in person to an absentee voter or to any other person except when an absentee voter shall have properly received an absentee ballot pursuant to Section 23-15-719.






E. GENERAL PROVISIONS

§ 23-15-751 - Penalties for offenses by registrar or commissioner of elections or officers taking affidavits

If any registrar or commissioner of elections shall refuse or neglect to perform any of the duties prescribed by Sections 23-15-621 through 23-15-735, or shall knowingly permit any person to sign a false affidavit or otherwise knowingly permit any person to violate Sections 23-15-621 through 23-15-735, or shall violate any of the provisions thereof, or if any officer taking the affidavits as provided in said acts shall make any false statement in his certificate thereto attached, he shall, upon conviction, be deemed guilty of a crime and shall be punished by a fine not exceeding One Thousand Dollars ($ 1,000.00) or by imprisonment in the Penitentiary not exceeding one (1) year, and shall be removed from office.



§ 23-15-753 - Penalties for vote fraud

(1) Any person who willfully, unlawfully and feloniously procures, seeks to procure, or seeks to influence the vote of any person voting by absentee ballot, by the payment of money, the promise of payment of money, or by the delivery of any other item of value or promise to give the voter any item of value, or by promising or giving the voter any favor or reward in an effort to influence his vote, or any person who aids, abets, assists, encourages, helps, or causes any person voting an absentee ballot to violate any provision of law pertaining to absentee voting, or any person who sells his vote for money, favor, or reward, has been paid or promised money, a reward, a favor or favors, or any other item of value, or any person who shall willfully swear falsely to any affidavit provided for in Sections 23-15-621 through 23-15-735, shall be guilty of the crime of "vote fraud" and, upon conviction, shall be sentenced to pay a fine of not less than Five Hundred Dollars ($ 500.00) nor more than Five Thousand Dollars ($ 5,000.00), or by imprisonment in the county jail for no more than one (1) year, or by both fine and imprisonment, or by being sentenced to the State Penitentiary for not less than one (1) year nor more than five (5) years.

(2) It shall be unlawful for any person who pays or compensates another person for assisting voters in marking their absentee ballots to base the pay or compensation on the number of absentee voters assisted or the number of absentee ballots cast by persons who have received the assistance. Any person who violates this section, upon conviction shall, be fined not less than One Thousand Dollars ($ 1,000.00) nor more than Five Thousand Dollars ($ 5,000.00), or imprisoned in the Penitentiary not less than one (1) year nor more than five (5) years, or both.



§ 23-15-755 - Applicability of Sections 23-15-621 through 23-15-735

All of the provisions of Sections 23-15-621 through 23-15-735 shall be applicable, insofar as possible, to municipal, primary, preferential, general and special elections, and wherever herein any duty is imposed or any power or authority is conferred upon the county registrar, county election commissioners, or county executive committee with reference to a state and county election, such duty shall likewise be imposed and such power and authority shall likewise be conferred upon the municipal registrar, municipal election commission or municipal executive committee with reference to any municipal election. Any duty, obligation or responsibility imposed upon the registrar or upon the election commissioners, when applicable, shall likewise be conferred upon and devolved upon the appropriate party, executive committee or officials in any party primary.









Article 21 - PRESIDENTIAL AND VICE-PRESIDENTIAL ELECTORS

A. SELECTION OF PRESIDENTIAL ELECTORS BY POLITICAL PARTIES

§ 23-15-771 - Selection of electors at state convention for place on primary election ballot

At the state convention, a slate of electors composed of the number of electors allotted to this state, which said electors announce a clearly expressed design and purpose to support the candidates for President and Vice-President of the national political party with which the said party of this state has had an affiliation and identity of purpose heretofore, shall be designated and selected for a place upon the primary election ballot to be held as herein provided.






B. SELECTION OF PRESIDENTIAL ELECTORS AT GENERAL ELECTION

§ 23-15-781 - Selection of electors of President and Vice-President by qualified electors of state at large

The number of electors of President and Vice-President of the United States to which this state may be entitled, shall be chosen by the qualified electors of the state at large, on the first Tuesday after the first Monday of November in the year in which an election of President and Vice-President shall occur.



§ 23-15-783 - Applicability of laws regulating general elections

The laws regulating the general elections shall in all respects apply to and govern elections of electors of President and Vice-President.



§ 23-15-785 - Certificates of nomination and nominating petitions; preparation of official ballots

(1) When presidential electors are to be chosen, the Secretary of State of Mississippi shall certify to the circuit clerks of the several counties the names of all candidates for President and Vice President who are nominated by any national convention or other like assembly of any political party or by written petition signed by at least one thousand (1,000) qualified voters of this state.

(2) The certificate of nomination by a political party convention must be signed by the presiding officer and secretary of the convention and by the chairman of the state executive committee of the political party making the nomination. Any nominating petition, to be valid, must contain the signatures as well as the addresses of the petitioners. The certificates and petitions must be filed with the State Board of Election Commissioners by filing them in the Office of the Secretary of State by 5:00 p.m. not less than sixty (60) days previous to the day of the election.

(3) Each certificate of nomination and nominating petition must be

accompanied by a list of the names and addresses of persons, who shall be

qualified voters of this state, equal in number to the number of presidential

electors to be chosen. Each person so listed shall execute the following

statement which shall be attached to the certificate or petition when it is

filed with the State Board of Election Commissioners: "I do hereby consent and

do hereby agree to serve as elector for President and Vice President of the

United States, if elected to that position, and do hereby agree that, if so

elected, I shall cast my ballot as such for for President and for

Vice President of the United States" (inserting in said blank spaces the

respective names of the persons named as nominees for said respective offices

in the certificate to which this statement is attached).

(4) The State Board of Election Commissioners and any other official charged with the preparation of official ballots shall place on such official ballots the words "PRESIDENTIAL ELECTORS FOR (here insert the name of the candidate for President, the word 'AND' and the name of the candidate for Vice President)" in lieu of placing the names of such presidential electors on the official ballots, and a vote cast therefor shall be counted and shall be in all respects effective as a vote for each of the presidential electors representing those candidates for President and Vice President of the United States. In the case of unpledged electors, the State Board of Election Commissioners and any other official charged with the preparation of official ballots shall place on such official ballots the words "UNPLEDGED ELECTOR(S) (here insert the name(s) of individual unpledged elector(s) if placed upon the ballot based upon a petition granted in the manner provided by law stating the individual name(s) of the elector(s) rather than a slate of electors)."



§ 23-15-787 - Notification of persons elected

The Secretary of State shall, immediately after ascertaining the result, transmit by mail a notice, in writing, to the persons elected.



§ 23-15-789 - Meeting of electors; voting; appointments to fill vacancies

The electors chosen shall meet at the seat of government of the state on the first Monday after the second Wednesday in December next following their election, and shall there give their votes for President and Vice-President of the United States, and shall make return thereof agreeably to the laws of the United States; and should any elector so chosen fail to attend and give his vote, the other electors attending shall appoint some person or persons to fill the vacancy or vacancies, who shall attend and vote as electors; and such appointment shall be forthwith reported to the Secretary of State.



§ 23-15-791 - Allowance to electors for travel and for attendance

Each elector shall be allowed the sum of Four Dollars ($ 4.00) for every twenty (20) miles of travel, to be estimated by the usual land route, in going from his home to and returning from the seat of government to give his vote, and Four Dollars ($ 4.00) for every day he shall attend there as an elector, to be paid by the State Treasurer, on the warrant of the auditor.









Article 23 - DISCLOSURE OF CAMPAIGN FINANCES

§ 23-15-801 - Definitions

(a) "Election" shall mean a general, special, primary or runoff election.

(b) "Candidate" shall mean an individual who seeks nomination for election, or election, to any elective office other than a federal elective office and for purposes of this article, an individual shall be deemed to seek nomination for election, or election:

(i) If such individual has received contributions aggregating in excess of Two Hundred Dollars ($ 200.00) or has made expenditures aggregating in excess of Two Hundred Dollars ($ 200.00) or for a candidate for the Legislature or any statewide or state district office, by the qualifying deadlines specified in Sections 23-15-299 and 23-15-977, whichever occurs first; or

(ii) If such individual has given his or her consent to another person to receive contributions or make expenditures on behalf of such individual and if such person has received such contributions aggregating in excess of Two Hundred Dollars ($ 200.00) during a calendar year, or has made such expenditures aggregating in excess of Two Hundred Dollars ($ 200.00) during a calendar year.

(c) "Political committee" shall mean any committee, party, club, association, political action committee, campaign committee or other groups of persons or affiliated organizations which receives contributions aggregating in excess of Two Hundred Dollars ($ 200.00) during a calendar year or which makes expenditures aggregating in excess of Two Hundred Dollars ($ 200.00) during a calendar year for the purpose of influencing or attempting to influence the action of voters for or against the nomination for election, or election, of one or more candidates, or balloted measures and shall, in addition, include each political party registered with the Secretary of State.

(d) "Affiliated organization" shall mean any organization which is not a political committee, but which directly or indirectly establishes, administers or financially supports a political committee.

(e) (i) "Contribution" shall include any gift, subscription, loan, advance or deposit of money or anything of value made by any person or political committee for the purpose of influencing any election for elective office or balloted measure;

(ii) "Contribution" shall not include the value of services provided without compensation by any individual who volunteers on behalf of a candidate or political committee; or the cost of any food or beverage for use in any candidate's campaign or for use by or on behalf of any political committee of a political party;

(iii) "Contribution to a political party" includes any gift, subscription, loan, advance or deposit of money or anything of value made by any person, political committee, or other organization to a political party and to any committee, subcommittee, campaign committee, political committee and other groups of persons and affiliated organizations of the political party.

(iv) "Contribution to a political party" shall not include the value of services provided without compensation by any individual who volunteers on behalf of a political party or a candidate of a political party.

(f) (i) "Expenditure" shall include any purchase, payment, distribution, loan, advance, deposit, gift of money or anything of value, made by any person or political committee for the purpose of influencing any balloted measure or election for elective office; and a written contract, promise, or agreement to make an expenditure;

(ii) "Expenditure" shall not include any news story, commentary or editorial distributed through the facilities of any broadcasting station, newspaper, magazine, or other periodical publication, unless such facilities are owned or controlled by any political party, political committee, or candidate; or nonpartisan activity designed to encourage individuals to vote or to register to vote;

(iii) "Expenditure by a political party" includes 1. any purchase, payment, distribution, loan, advance, deposit, gift of money or anything of value, made by any political party and by any contractor, subcontractor, agent, and consultant to the political party; and 2. a written contract, promise, or agreement to make such an expenditure.

(g) The term "identification" shall mean:

(i) In the case of any individual, the name, the mailing address, and the occupation of such individual, as well as the name of his or her employer; and

(ii) In the case of any other person, the full name and address of such person.

(h) The term "political party" shall mean an association, committee or organization which nominates a candidate for election to any elective office whose name appears on the election ballot as the candidate of such association, committee or organization.

(i) The term "person" shall mean any individual, family, firm, corporation, partnership, association or other legal entity.

(j) The term "independent expenditure" shall mean an expenditure by a person expressly advocating the election or defeat of a clearly identified candidate which is made without cooperation or consultation with any candidate or any authorized committee or agent of such candidate, and which is not made in concert with or at the request or suggestion of any candidate or any authorized committee or agent of such candidate.

(k) The term "clearly identified" shall mean that:

(i) The name of the candidate involved appears; or

(ii) A photograph or drawing of the candidate appears; or

(iii) The identity of the candidate is apparent by unambiguous reference.



§ 23-15-803 - Registration of political committees

(a) Statements of organization. Each political committee shall file a statement of organization no later than ten (10) days after receipt of contributions aggregating in excess of Two Hundred Dollars ($ 200.00), or no later than ten (10) days after having made expenditures aggregating in excess of Two Hundred Dollars ($ 200.00).

(b) Contents of statements. The statement of organization of a political committee shall include:

(i) The name and address of the committee and all officers;

(ii) Designation of a director of the committee and a custodian of books and accounts of the committee, who shall be designated treasurer; and

(iii) If the committee is authorized by a candidate, the name, address, office sought, and party affiliation of the candidate.

(c) Change of information in statements. Any change in information previously submitted in a statement of organization shall be reported and noted on the next regularly scheduled report.



§ 23-15-805 - Filing of reports; public inspection and preservation of reports

(a) Candidates for state, state district, and legislative district offices, and every political committee, which makes reportable contributions to or expenditures in support of or in opposition to a candidate for any such office or makes reportable contributions to or expenditures in support of or in opposition to a statewide ballot measure, shall file all reports required under this article with the Office of the Secretary of State.

(b) Candidates for county or county district office, and every political committee which makes reportable contributions to or expenditures in support of or in opposition to a candidate for such office or makes reportable contributions to or expenditures in support of or in opposition to a countywide ballot measure or a ballot measure affecting part of a county, excepting a municipal ballot measure, shall file all reports required by this section in the office of the circuit clerk of the county in which the election occurs. The circuit clerk shall forward copies of all reports to the Office of the Secretary of State.

(c) Candidates for municipal office, and every political committee which makes reportable contributions to or expenditures in support of or in opposition to a candidate for such office, or makes reportable contributions to or expenditures in support of or in opposition to a municipal ballot measure shall file all reports required by this article in the office of the municipal clerk of the municipality in which the election occurs. The municipal clerk shall forward copies of all reports to the Office of the Secretary of State.

(d) The Secretary of State, the circuit clerks and the municipal clerks shall make all reports received under this subsection available for public inspection and copying and shall preserve such reports for a period of five (5) years.

(e) The provisions of this section applicable to the reporting by a political committee of contributions and expenditures regarding statewide ballot measures shall apply to the statewide special election for the purpose of selecting the official state flag provided for in Section 1 of Laws, 2001, ch. 301.



§ 23-15-807 - Reporting requirements; contributions and disbursements of candidates and political committees

(a) Each candidate or political committee shall file reports of contributions and disbursements in accordance with the provisions of this section. All candidates or political committees required to report may terminate its obligation to report only upon submitting a final report that it will no longer receive any contributions or make any disbursement and that such candidate or committee has no outstanding debts or obligations. The candidate, treasurer or chief executive officer shall sign each such report.

(b) Candidates who are seeking election, or nomination for election, and political committees that make expenditures for the purpose of influencing or attempting to influence the action of voters for or against the nomination for election, or election, of one or more candidates or balloted measures at such election, shall file the following reports:

(i) In any calendar year during which there is a regularly scheduled election, a preelection report, which shall be filed no later than the seventh day before any election in which such candidate or political committee has accepted contributions or made expenditures and which shall be complete as of the tenth day before such election;

(ii) In 1987 and every fourth year thereafter, periodic reports, which shall be filed no later than the tenth day after April 30, May 31, June 30, September 30 and December 31, and which shall be complete as of the last day of each period; and

(iii) In any calendar years except 1987 and except every fourth year thereafter, a report covering the calendar year which shall be filed no later than January 31 of the following calendar year.

(c) All candidates for judicial office as defined in Section 23-15-975, or their political committees, shall file in the year in which they are to be elected, periodic reports which shall be filed no later than the tenth day after April 30, May 31, June 30, September 30 and December 31.

(d) Contents of reports. Each report under this article shall disclose:

(i) For the reporting period and the calendar year, the total amount of all contributions and the total amount of all expenditures of the candidate or reporting committee which shall include those required to be identified pursuant to item (ii) of this paragraph as well as the total of all other contributions and expenditures during the calendar year. Such reports shall be cumulative during the calendar year to which they relate;

(ii) The identification of:

1. Each person or political committee who makes a contribution to the reporting candidate or political committee during the reporting period, whose contribution or contributions within the calendar year have an aggregate amount or value in excess of Two Hundred Dollars ($ 200.00) together with the date and amount of any such contribution;

2. Each person or organization, candidate or political committee who receives an expenditure, payment or other transfer from the reporting candidate, political committee or its agent, employee, designee, contractor, consultant or other person or persons acting in its behalf during the reporting period when the expenditure, payment or other transfer to such person, organization, candidate or political committee within the calendar year have an aggregate value or amount in excess of Two Hundred Dollars ($ 200.00) together with the date and amount of such expenditure.

(iii) The total amount of cash on hand of each reporting candidate and reporting political committee;

(iv) In addition to the contents of reports specified in items (i), (ii) and (iii) of this paragraph, each political party shall disclose:

1. Each person or political committee who makes a contribution to a political party during the reporting period and whose contribution or contributions to a political party within the calendar year have an aggregate amount or value in excess of Two Hundred Dollars ($ 200.00), together with the date and amount of the contribution;

2. Each person or organization who receives an expenditure by a political party or expenditures by a political party during the reporting period when the expenditure or expenditures to the person or organization within the calendar year have an aggregate value or amount in excess of Two Hundred Dollars ($ 200.00), together with the date and amount of the expenditure.

(e) The appropriate office specified in Section 23-15-805 must be in actual receipt of the reports specified in this article by 5:00 p.m. on the dates specified in paragraph (b) of this section. If the date specified in paragraph (b) of this section shall fall on a weekend or legal holiday then the report shall be due in the appropriate office at 5:00 p.m. on the first working day before the date specified in paragraph (b) of this section. The reporting candidate or reporting political committee shall ensure that the reports are delivered to the appropriate office by the filing deadline. The Secretary of State may approve specific means of electronic transmission of completed campaign finance disclosure reports, which may include, but not be limited to, transmission by electronic facsimile (FAX) devices.

(f) (i) If any contribution of more than Two Hundred Dollars ($ 200.00) is received by a candidate or candidate's political committee after the tenth day, but more than forty-eight (48) hours before 12:01 a.m. of the day of the election, the candidate or political committee shall notify the appropriate office designated in Section 23-15-805, within forty-eight (48) hours of receipt of the contribution. The notification shall include:

1. The name of the receiving candidate;

2. The name of the receiving candidate's political committee, if any;

3. The office sought by the candidate;

4. The identification of the contributor;

5. The date of receipt;

6. The amount of the contribution;

7. If the contribution is in-kind, a description of the in-kind contribution; and

8. The signature of the candidate or the treasurer or director of the candidate's political committee.

(ii) The notification shall be in writing, and may be transmitted by overnight mail, courier service, or other reliable means, including electronic facsimile (FAX), but the candidate or candidate's committee shall ensure that the notification shall in fact be received in the appropriate office designated in Section 23-15-805 within forty-eight (48) hours of the contribution.



§ 23-15-809 - Statements by persons other than political committees; filing; indices of expenditures

(a) Every person who makes independent expenditures in an aggregate amount or value in excess of Two Hundred Dollars ($ 200.00) during a calendar year shall file a statement containing the information required under Section 23-15-807. Such statement shall be filed with the appropriate offices as provided for in Section 23-15-805, and such person shall be considered a political committee for the purpose of determining place of filing.

(b) Statements required to be filed by this section shall include:

(i) Information indicating whether the independent expenditure is in support of, or in opposition to, the candidate involved;

(ii) Under penalty of perjury, a certification of whether or not such independent expenditure is made in cooperation, consultation or concert with, or at the request or suggestion of, any candidate or any authorized committee or agent of such candidate; and

(iii) The identification of each person who made a contribution in excess of Two Hundred Dollars ($ 200.00) to the person filing such statement which was made for the purpose of furthering an independent expenditure.



§ 23-15-811 - Penalties

(a) Any candidate or any other person who shall wilfully and deliberately and substantially violate the provisions and prohibitions of this article shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine in a sum not to exceed Three Thousand Dollars ($ 3,000.00) or imprisoned for not longer than six (6) months or by both fine and imprisonment.

(b) In addition to the penalties provided in paragraph (a) of this section, any candidate or political committee which is required to file a statement or report which fails to file such statement or report on the date in which it is due may be compelled to file such statement or report by an action in the nature of a mandamus.

(c) No candidate shall be certified as nominated for election or as elected to office unless and until he files all reports required by this article due as of the date of certification.

(d) No candidate who is elected to office shall receive any salary or other remuneration for the office unless and until he files all reports required by this article due as of the date such salary or remuneration is payable.

(e) In the event that a candidate fails to timely file any report required pursuant to this article but subsequently files a report or reports containing all of the information required to be reported by him as of the date on which the sanctions of paragraphs (c) and (d) of this section would be applied to him, such candidate shall not be subject to the sanctions of said paragraphs (c) and (d).



§ 23-15-813 - Civil penalty for failure to file campaign finance disclosure report; notice to candidate of failure to file; assessment of penalty by Secretary of State; hearing; appeal

(a) In addition to any other penalty permitted by law, the Secretary of State shall require any candidate or political committee, as identified in Section 23-15-805(a), and any other political committee registered with the Secretary of State, who fails to file a campaign finance disclosure report as required under Sections 23-15-801 through 23-15-813, or Sections 23-17-47 through 23-17-53, or who shall file a report which fails to substantially comply with the requirements of Sections 23-15-801 through 23-15-813, or Sections 23-17-47 through 23-17-53, to be assessed a civil penalty as follows:

(i) Within five (5) calendar days after any deadline for filing a report pursuant to Sections 23-15-801 through 23-15-813, or Sections 23-17-47 through 23-17-53, the Secretary of State shall compile a list of those candidates and political committees who have failed to file a report. The Secretary of State shall provide each candidate or political committee, who has failed to file a report, notice of the failure by first-class mail.

(ii) Beginning with the tenth calendar day after which any report shall be due, the Secretary of State shall assess the delinquent candidate and political committee a civil penalty of Fifty Dollars ($ 50.00) for each day or part of any day until a valid report is delivered to the Secretary of State, up to a maximum of ten (10) days. However, in the discretion of the Secretary of State, the assessing of the fine may be waived in whole or in part if the Secretary of State determines that unforeseeable mitigating circumstances, such as the health of the candidate, interfered with timely filing of a report. Failure of a candidate or political committee to receive notice of failure to file a report from the Secretary of State is not an unforeseeable mitigating circumstance, and failure to receive the notice shall not result in removal or reduction of any assessed civil penalty.

(iii) Filing of the required report and payment of the fine within ten (10) calendar days of notice by the Secretary of State that a required statement has not been filed, constitutes compliance with Sections 23-15-801 through 23-15-813, or Sections 23-17-47 through 23-17-53.

(iv) Payment of the fine without filing the required report does not in any way excuse or exempt any person required to file from the filing requirements of Sections 23-15-801 through 23-15-813, and Sections 23-17-47 through 23-17-53.

(v) If any candidate or political committee is assessed a civil penalty, and the penalty is not subsequently waived by the Secretary of State, the candidate or political committee shall pay the fine to the Secretary of State within ninety (90) days of the date of the assessment of the fine. If, after one hundred twenty (120) days of the assessment of the fine the payment for the entire amount of the assessed fine has not been received by the Secretary of State, the Secretary of State shall notify the Attorney General of the delinquency, and the Attorney General shall file, where necessary, a suit to compel payment of the civil penalty.

(b) (i) Upon the sworn application, made within sixty (60) calendar days of the date upon which the required report is due, of a candidate or political committee against whom a civil penalty has been assessed pursuant to paragraph (a), the Secretary of State shall forward the application to the State Board of Election Commissioners. The State Board of Election Commissioners shall appoint one or more hearing officers who shall be former chancellors, circuit court judges, judges of the Court of Appeals or justices of the Supreme Court, and who shall conduct hearings held pursuant to this article. The hearing officer shall fix a time and place for a hearing and shall cause a written notice specifying the civil penalties that have been assessed against the candidate or political committee and notice of the time and place of the hearing to be served upon the candidate or political committee at least twenty (20) calendar days before the hearing date. The notice may be served by mailing a copy thereof by certified mail, postage prepaid, to the last known business address of the candidate or political committee.

(ii) The hearing officer may issue subpoenas for the attendance of witnesses and the production of books and papers at the hearing. Process issued by the hearing officer shall extend to all parts of the state and shall be served by any person designated by the hearing officer for the service.

(iii) The candidate or political committee has the right to appear either personally, by counsel or both, to produce witnesses or evidence in his behalf, to cross-examine witnesses and to have subpoenas issued by the hearing officer.

(iv) At the hearing, the hearing officer shall administer oaths as may be necessary for the proper conduct of the hearing. All hearings shall be conducted by the hearing officer, who shall not be bound by strict rules of procedure or by the laws of evidence in the conduct of the proceedings, but the determination shall be based upon sufficient evidence to sustain it. The scope of review at the hearing shall be limited to making a determination of whether failure to file a required report was due to an unforeseeable mitigating circumstance.

(v) Where, in any proceeding before the hearing officer, any witness fails or refuses to attend upon a subpoena issued by the commission, refuses to testify, or refuses to produce any books and papers the production of which is called for by a subpoena, the attendance of the witness, the giving of his testimony or the production of the books and papers shall be enforced by any court of competent jurisdiction of this state in the manner provided for the enforcement of attendance and testimony of witnesses in civil cases in the courts of this state.

(vi) Within fifteen (15) calendar days after conclusion of the hearing, the hearing officer shall reduce his or her decision to writing and forward an attested true copy of the decision to the last known business address of the candidate or political committee by way of United States first-class, certified mail, postage prepaid.

(c) (i) The right to appeal from the decision of the hearing officer in an administrative hearing concerning the assessment of civil penalties authorized pursuant to this section is granted. The appeal shall be to the Circuit Court of Hinds County and shall include a verbatim transcript of the testimony at the hearing. The appeal shall be taken within thirty (30) calendar days after notice of the decision of the commission following an administrative hearing. The appeal shall be perfected upon filing notice of the appeal and by the prepayment of all costs, including the cost of the preparation of the record of the proceedings by the hearing officer, and the filing of a bond in the sum of Two Hundred Dollars ($ 200.00), conditioned that if the decision of the hearing officer be affirmed by the court, the candidate or political committee will pay the costs of the appeal and the action in court. If the decision is reversed by the court, the Secretary of State will pay the costs of the appeal and the action in court.

(ii) If there is an appeal, the appeal shall act as a supersedeas. The court shall dispose of the appeal and enter its decision promptly. The hearing on the appeal may be tried in vacation, in the court's discretion. The scope of review of the court shall be limited to a review of the record made before the hearing officer to determine if the action of the hearing officer is unlawful for the reason that it was 1. not supported by substantial evidence, 2. arbitrary or capricious, 3. beyond the power of the hearing officer to make, or 4. in violation of some statutory or constitutional right of the appellant. The decision of the court may be appealed to the Supreme Court in the manner provided by law.

(d) If, after forty-five (45) calendar days of the date of the administrative hearing procedure set forth in paragraph (b), the candidate or political committee identified in paragraph (a) of this section fails to pay the monetary civil penalty imposed by the hearing officer, the Secretary of State shall notify the Attorney General of the delinquency. The Attorney General shall investigate the offense in accordance with the provisions of this chapter, and where necessary, file suit to compel payment of the unpaid civil penalty.

(e) If, after twenty (20) calendar days of the date upon which a campaign finance disclosure report is due, a candidate or political committee identified in paragraph (a) of this section shall not have filed a valid report with the Secretary of State, the Secretary of State shall notify the Attorney General of those candidates and political committees who have not filed a valid report, and the Attorney General shall thereupon prosecute the delinquent candidates and political committees.



§ 23-15-815 - Administrative provisions; duties of Secretary of State

(a) The Secretary of State shall prescribe and make available forms and promulgate rules and regulations necessary to implement this article.

(b) The Secretary of State, circuit clerks and municipal clerks shall, within forty-eight (48) hours after the time of the receipt by the appropriate office of reports and statements filed with it, make them available for public inspection, and copying at the expense of the person requesting such copying, and keep such designations, reports and statements for a period of three (3) years from the date of receipt.



§ 23-15-817 - Compilation and dissemination of list of candidates failing to meet filing requirements

The Secretary of State shall compile a list of all candidates for the Legislature or any statewide office who fail to file a campaign disclosure report by the dates specified in Section 23-15-807(b); the list shall be disseminated to the members of the Mississippi Press Association within two (2) working days after such reports are due and made available to the public.






Article 25 - VACANCIES IN OFFICE

§ 23-15-831 - Appointments by Governor to fill vacancies in state or state district offices other than in Legislature

When a vacancy other than in the Legislature shall occur, by death, resignation or otherwise, in any state or state district office, which is elective, and there is no special provision of law for the filling of said vacancy, the same shall be filled for the unexpired term by appointment by the Governor.



§ 23-15-832 - Notice to Secretary of State of vacancy in office for which special election is required to be called to fill

When a vacancy shall occur in an elective office for which a special election is required to be called to fill, the entity with whom candidates for the office are required to qualify shall notify the Secretary of State of the vacancy within five (5) days after it receives knowledge of the vacancy.



§ 23-15-833 - Special elections to fill vacancies in county, county district, and district attorney offices, and office of circuit judge or chancellor

Except as otherwise provided by law, the first Tuesday after the first Monday in November of each year shall be designated the regular special election day, and on that day an election shall be held to fill any vacancy in county, county district, and district attorney elective offices, and any vacancy in the office of circuit judge or chancellor.

All special elections, or elections to fill vacancies, shall in all respects be held, conducted and returned in the same manner as general elections, except that where no candidate receives a majority of the votes cast in such election, then a runoff election shall be held three (3) weeks after such election and the two (2) candidates who receive the highest popular votes for such office shall have their names submitted as such candidates to the said runoff and the candidate who leads in such runoff election shall be elected to the office. When there is a tie in the first election of those receiving the next highest vote, these two (2) and the one receiving the highest vote, none having received a majority, shall go into the runoff election and whoever leads in such runoff election shall be entitled to the office.

In those years when the regular special election day shall occur on the same day as the general election, the names of candidates in any special election and the general election shall be placed on the same ballot, but shall be clearly distinguished as general election candidates or special election candidates.

At any time a special election is held on the same day as a party primary election, the names of the candidates in the special election may be placed on the same ballot, but shall be clearly distinguished as special election candidates or primary election candidates.



§ 23-15-835 - Notice of special election for county or county district office; election procedures

The commissioners of election of the several counties to whom the writ of election may be directed shall, immediately on the receipt thereof, give notice of such special election to fill a vacancy in such county or county district office by posting notices at the courthouse and in each supervisor's district in the county for ninety (90) days prior to such election; and such election shall be prepared for and held as in case of a general election.



§ 23-15-837 - Procedure where only one person has qualified for candidacy in special election for state district office

(1) When a special election shall have been called to fill any state district office and where only one (1) person has duly qualified with the State Board of Election Commissioners to be a candidate in such special election within the time prescribed by law for qualifying as such candidate, the State Board of Election Commissioners shall make a finding and determination of such fact duly entered upon its official minutes.

(2) A finding and determination and certification to office by the State Board of Election Commissioners, as herein provided, shall dispense with the holding of the special election.

(3) A certified copy of the finding and determination of the State Board of Election Commissioners shall be forthwith filed with the Governor, and the Governor shall appoint the candidate so certified to fill the unexpired term.



§ 23-15-839 - Appointments to fill vacancies in county or county district offices; special election procedures; procedure where only one person has qualified for candidacy in special election

(1) When a vacancy shall occur in any county or county district office, the same shall be filled by appointment by the board of supervisors of the county, by order entered upon its minutes, where the vacancy occurs, or by appointment of the president of the board of supervisors, by and with the consent of the majority of the board of supervisors, if such vacancy occurs when said board is not in session, and the clerk of the board shall certify to the Secretary of State the fact of the appointment, and the person so appointed shall be commissioned by the Governor; and if the unexpired term be longer than six (6) months, such appointee shall serve until a successor is elected as hereinafter provided, unless the regular special election day on which the vacancy should be filled occurs in a year in which an election would normally be held for that office as provided by law, in which case the person so appointed shall serve the unexpired portion of the term. Such vacancies shall be filled for the unexpired term by the qualified electors at the next regular special election day occurring more than ninety (90) days after the occurrence of the vacancy. The board of supervisors of the county shall, within ten (10) days after the happening of the vacancy, make an order, in writing, directed to the commissioners of election, commanding an election to be held on the next regular special election day to fill the vacancy. The election commissioners shall require each candidate to qualify at least sixty (60) days before the date of the election, and shall give a certificate of election to the person elected, and shall return to the Secretary of State a copy of the order of holding the election, showing the results thereof, certified by the clerk of the board of supervisors. The person elected shall be commissioned by the Governor.

(2) In any election ordered pursuant to this section where only one (1) person shall have qualified with the commissioners of election to be a candidate within the time provided by law, the commissioners of election shall certify to the board of supervisors that there is but one (1) candidate. Thereupon, the board of supervisors shall dispense with the election and shall appoint the candidate so certified to fill the unexpired term. The clerk of the board shall certify to the Secretary of State the candidate so appointed to serve in said office and that candidate shall be commissioned by the Governor. In the event that no person shall have qualified by 5:00 p.m. sixty (60) days prior to the date of the election, the commissioners of election shall certify that fact to the board of supervisors which shall dispense with the election and fill the vacancy by appointment. The clerk of the board of supervisors shall certify to the Secretary of State the fact of the appointment, and the person so appointed shall be commissioned by the Governor.



§ 23-15-841 - Nominations for candidates to fill vacancies in county or county district offices; primary elections

Nominations for candidates to fill vacancies in county or county district offices shall be made upon dates to be fixed by the county executive committee for county or county district offices. The first and second primaries shall be held on the dates to be fixed by such executive committees, which committees shall also fix the dates when the returns are to be made of the results of such primaries. If there is not sufficient time, after the election is ordered, for the holding of second primary to fill such vacancies, on account of the nearness of the election, from the date at which it is ordered, the executive committee having such nomination in charge, may submit the result to the first primary election, the nomination going to the candidate receiving the highest popular vote. Such special primary election shall be conducted, as far as applicable, under the laws governing other primary elections.



§ 23-15-843 - Special elections to fill vacancies in office of district attorney; emergency appointments

In case of death, resignation or vacancy from any cause in the office of district attorney, the unexpired term of which shall exceed six (6) months, the Governor shall within ten (10) days after happening of such vacancy issue his proclamation calling an election to fill a vacancy in the office of district attorney to be held on the next regular special election day in the district wherein such vacancy shall have occurred unless the vacancy shall occur before ninety (90) days prior to the general election in a year in which an election would normally be held for that office as provided by law, in which case the person so appointed shall serve the unexpired portion of the term. Candidates in such a special election shall qualify in the same manner and shall be subject to the same time limitations as set forth in Section 23-15-839. Pending the holding of such special election, the Governor shall make an emergency appointment to fill the vacancy until the same shall be filled by election as aforesaid.



§ 23-15-849 - Special elections to fill vacancies in office of judge of Supreme Court, Court of Appeals, circuit judge, or chancellor; interim appointments

(1) Vacancies in the office of circuit judge or chancellor shall be filled for the unexpired term by the qualified electors at the next regular special election occurring more than nine (9) months after the existence of the vacancy to be filled, and the term of office of the person elected to fill a vacancy shall commence on the first Monday in January following his election. Upon the occurring of such a vacancy, the Governor shall appoint a qualified person from the district in which the vacancy exists to hold the office and discharge the duties thereof until the vacancy shall be filled by election as provided in this subsection.

(2) (a) If half or more than half of the term remains, vacancies in the office of judge of the Supreme Court or Court of Appeals shall be filled for the unexpired term by the qualified electors at the next regular election for state officers or for representatives in Congress occurring more than nine (9) months after the existence of the vacancy to be filled, and the term of office of the person elected to fill a vacancy shall commence on the first Monday in January following his election. If less than half of the term remains, vacancies in the office of judge of the Supreme Court or Court of Appeals shall be filled for the remaining unexpired term solely by appointment as provided in this subsection.

(b) Upon occurrence of a vacancy, the Governor shall appoint a qualified person from the district in which the vacancy exists to hold the office and discharge the duties thereof as follows:

(i) If less than half of the term remains, the appointee shall serve until expiration of the term;

(ii) If half or more than half of the term remains, the appointee shall serve until the vacancy shall be filled by election as provided in subsection (1) of this section for judges of the circuit and chancery courts. Elections to fill vacancies in the office of judge of the Supreme Court or Court of Appeals shall be held, conducted, returned and the persons elected commissioned in accordance with the law governing regular elections for judges of the Supreme Court or Court of Appeals insofar as they may be applicable.

(c) This subsection (2) shall apply to all gubernatorial appointees to the Supreme Court or Court of Appeals who have not stood for special election as of July 2, 2002, as if Laws, 2002, Chapter 586, were in full force and effect on the day of each of their appointments.



§ 23-15-851 - Elections to fill vacancies in offices in Legislature; notice

(1) Except as otherwise provided in subsection (2) of this section, within thirty (30) days after vacancies occur in either House of the Legislature, the Governor shall issue writs of election to fill the vacancies on a day specified in the writ of election. At least forty (40) days' notice shall be given of the election in each county or part of a county in which the election shall be held. The qualifying deadline for the election shall be thirty (30) days prior to the election. Notice of the election shall be posted at the courthouse and in each supervisors district in the county or part of county in which such election shall be held for as near forty (40) days as may be practicable. The election shall be prepared for and held as in the case of a general election.

(2) If a vacancy occurs on or after June 1 of a year in which the general election for state officers is held, the Governor may elect not to issue a writ of election to fill the vacancy.



§ 23-15-853 - Special elections to fill vacancies in representation in Congress; notice; qualification by candidates

(1) If a vacancy happens in the representation in Congress, the vacancy shall be filled for the unexpired term by a special election, to be ordered by the Governor, within sixty (60) days after such vacancy occurs, and to be held at a time fixed by his order, and which time shall be not less than sixty (60) days after the issuance of the order of the Governor, which shall be directed to the commissioners of election of the several counties of the district, who shall, immediately on the receipt of the order, give notice of the election by publishing the same in some newspaper having a general circulation in the county and by posting notice thereof at the front door of the courthouse. The order shall also be directed to the State Board of Election Commissioners. The election shall be prepared for and conducted, and returns shall be made, in all respects as provided for a special election to fill vacancies.

(2) Candidates for the office in such an election must qualify with the Secretary of State by 5:00 p.m. not less than forty-five (45) days previous to the date of the election. The commissioners of election shall have printed on the ballot in such special election the name of any candidate who shall have been requested to be a candidate for the office by a petition filed with the Secretary of State and personally signed by not less than one thousand (1,000) qualified electors of the district. The petition shall be filed by 5:00 p.m. not less than forty-five (45) days previous to the date of the election.

There shall be attached to each petition above provided for, upon the time of filing with said Secretary of State, a certificate from the appropriate registrar or registrars showing the number of qualified electors appearing upon each such petition which the registrar shall furnish to the petitioner upon request.



§ 23-15-855 - Elections to fill vacancies in office of U.S. Senator; interim appointments by Governor

(1) If a vacancy shall occur in the office of United States Senator from Mississippi by death, resignation or otherwise, the Governor shall, within ten (10) days after receiving official notice of such vacancy, issue his proclamation for an election to be held in the state to elect a Senator to fill such unexpired term as may remain, provided the unexpired term is more than twelve (12) months and the election shall be held within ninety (90) days from the time the proclamation is issued and the returns of such election shall be certified to the Governor in the manner set out above for regular elections, unless the vacancy shall occur in a year that there shall be held a general state or congressional election, in which event the Governor's proclamation shall designate the general election day as the time for electing a Senator, and the vacancy shall be filled by appointment as hereinafter provided.

(2) In case of a vacancy in the office of United States Senator, the Governor may appoint a Senator to fill such vacancy temporarily, and if the United States Senate be in session at the time the vacancy occurs the Governor shall appoint a Senator within ten (10) days after receiving official notice thereof, and the Senator so appointed shall serve until his successor is elected and commissioned as provided for in subsection (1) of this section, provided that such unexpired term as he may be appointed to fill shall be for a longer time than one (1) year, but if for a shorter time than one (1) year he shall serve for the full time of the unexpired term and no special election shall be called by the Governor but his successor shall be elected at the regular election.



§ 23-15-857 - Appointments to fill vacancies in city, town, or village offices; elections to fill such offices; procedure where no person or only one person has qualified as candidate

(1) When it shall happen that there is any vacancy in a city, town or village office which is elective, the unexpired term of which shall not exceed six (6) months, the same shall be filled by appointment by the governing authority or remainder of the governing authority of said city, town or village. The municipal clerk shall certify to the Secretary of State the fact of such appointment, and the person or persons so appointed shall be commissioned by the Governor.

(2) When it shall happen that there is any vacancy in an elective office in a city, town or village the unexpired term of which shall exceed six (6) months, the governing authority or remainder of the governing authority of said city, town or village shall make and enter on the minutes an order for an election to be held in such city, town or village to fill the vacancy and fix a date upon which such election shall be held. Such order shall be made and entered upon the minutes at the next regular meeting of the governing authority after such vacancy shall have occurred, or at a special meeting to be held not later than ten (10) days after such vacancy shall have occurred, Saturdays, Sundays and legal holidays excluded, whichever shall occur first. Such election shall be held on a date not less than thirty (30) days nor more than forty-five (45) days after the date upon which the order is adopted.

Notice of such election shall be given by the municipal clerk by notice published in a newspaper published in the municipality. Such notice shall be published once each week for three (3) successive weeks preceding the date of such election. The first notice to be published at least thirty (30) days before the date of such election. Notice shall also be given by posting a copy of such notice at three (3) public places in such municipality not less than twenty-one (21) days prior to the date of such election. One (1) of such notices shall be posted at the city, town or village hall. In the event that there is no newspaper published in the municipality, then such notice shall be published as provided for above in a newspaper which has a general circulation within the municipality and by posting as provided for above. In addition, the governing authority may publish such notice in such newspaper for such additional times as may be deemed necessary by the governing authority.

Each candidate shall qualify by petition filed with the municipal clerk by 5:00 p.m. at least twenty (20) days before the date of the election and such petition shall be signed by not less than the following number of qualified electors:

(a) For an office of a city, town or village having a population of one thousand (1,000) or more, not less than fifty (50) qualified electors.

(b) For an office of a city, town or village having a population of less than one thousand (1,000), not less than fifteen (15) qualified electors.

No qualifying fee shall be required of any candidate, and the election provided for herein shall be held as far as practicable in the same manner as municipal general elections.

The candidate receiving a majority of the votes cast in said election shall be elected. If no candidate shall receive a majority vote at the election, the two (2) candidates receiving the highest number of votes shall have their names placed on the ballot for the election to be held two (2) weeks thereafter. The candidate receiving a majority of the votes cast in said election shall be elected. However, if no candidate shall receive a majority and there is a tie in the election of those receiving the next highest vote, those receiving the next highest vote and the candidate receiving the highest vote shall have their names placed on the ballot for the election to be held two (2) weeks thereafter, and whoever receives the most votes cast in such election shall be elected.

Should the election to be held two (2) weeks thereafter result in a tie vote, the candidate to prevail shall be decided by lot, fairly and publicly drawn under the supervision by the election commission with the aid of two (2) or more qualified electors of the municipality.

The clerk of the election commission shall then give a certificate of election to the person elected, and shall return to the Secretary of State a copy of the order of holding the election and runoff election showing the results thereof, certified by the clerk of the governing authority. The person elected shall be commissioned by the Governor.

However, if nineteen (19) days prior to the date of the election only one (1) person shall have qualified as a candidate, the governing authority, or remainder of the governing authority, shall dispense with the election and appoint that one (1) candidate in lieu of an election. In the event no person shall have qualified by 5:00 p.m. at least twenty (20) days prior to the date of the election, the governing authority or remainder of the governing authority shall dispense with the election and fill the vacancy by appointment. The clerk of the governing authority shall certify to the Secretary of State the fact of the appointment, and the person so appointed shall be commissioned by the Governor.



§ 23-15-859 - Date of special municipal election; notice

Whenever under any statute a special election is required or authorized to be held in any municipality, and the statute authorizing or requiring such election does not specify the time within which such election shall be called, or the notice which shall be given thereof, the governing authorities of the municipality shall, by resolution, fix a date upon which such election shall be held. Such date shall not be less than twenty-one (21) nor more than thirty (30) days after the date upon which such resolution is adopted, and not less than three (3) weeks' notice of such election shall be given by the clerk by a notice published in a newspaper published in the municipality once each week for three (3) weeks next preceding the date of such election, and by posting a copy of such notice at three (3) public places in such municipality. Nothing herein, however, shall be applicable to elections on the question of the issuance of the bonds of a municipality or to general or primary elections for the election of municipal officers.






Article 27 - REGULATION OF ELECTIONS

§ 23-15-871 - General prohibitions with respect to employers, employees, and public officials

It shall be unlawful for any corporation or any officer or employee thereof, or any member of a firm, or trustee or any member of any association, or any other employer, to direct or coerce, directly or indirectly, any employee to vote or not to vote for any particular person or group of persons in any election, or to discharge or to threaten to discharge any such employee, or to increase or decrease the salary or wages of an employee, or otherwise promote or demote him, because of his vote or failure to vote for any particular candidate or group of candidates; and likewise it shall be unlawful for any employer, or employee having the authority to employ or discharge other employees, to make any statement public or private, or to give out or circulate any report or statement, calculated to intimidate or coerce or otherwise influence any employee as to his vote, and when any such statement has obtained circulation, it shall be the duty of such employer to publicly repudiate it, in the absence of which repudiation the employer shall be deemed by way of ratification to have made it himself. Nor shall any employee be requested, directed or permitted to canvass for or against any candidate or render any other services for or against any candidate or group of candidates, during any of the hours within which the salary of said employee as an employee is being paid or agreed to be paid; nor shall any such employee be allowed any vacation or leave of absence at the expense of the employer to render any service or services for or against any candidate or group of candidates, or to take any active part in any election campaign whatsoever; nor shall any employee at the expense, in whole or in part, of any employer take any part whatever in any election campaign, except the necessary time to cast his vote. The prohibitions of this section shall apply to all state, state district, county and county district officers, and to any board or commission and the members thereof by whatever name designated and whether elective or appointive, and to each and every one of those employed by them or any of them. And no state, state district, county or county district officer, or any employee of any of them who directly or indirectly has the control, or in any way the power of control, or who asserts or pretends that he has such power, over the expenditure of any public funds in this state, whatever the purpose or object of said expenditure may be, shall state, suggest or intimate, publicly or privately, or in any manner or form, that any such expenditure shall in any wise depend upon or be influenced by the vote of any person, group of persons, or community or group of communities, whether for or against any candidate or group of candidates at any election. This section and every part of it shall apply also to all federal officers, agents, employees, boards and commissions by whatever name known and to each and every one of those employed by them or any of them, as to any interference by them or any of them, contrary to the provisions of this chapter, in the elections of this state.



§ 23-15-873 - Prohibitions against promises of public positions or employment, public contracts, or public expenditures; exceptions

No person, whether an officer or not, shall, in order to promote his own candidacy, or that of any other person, to be a candidate for public office in this state, directly or indirectly, himself or through another person, promise to appoint, or promise to secure or assist in securing the appointment, nomination or election of another person to any public position or employment, or to secure or assist in securing any public contract or the employment of any person under any public contractor, or to secure or assist in securing the expenditure of any public funds in the personal behalf of any particular person or group of persons, except that the candidate may publicly announce what is his choice or purpose in relation to an election in which he may be called on to take part if elected. It shall be unlawful for any person to directly or indirectly solicit or receive any promise by this section prohibited. But this does not apply to a sheriff, chancery clerk, circuit clerk, or any other person, of the state or county when it comes to their office force.



§ 23-15-874 - Prohibition against use of court personnel in judicial campaigns

A candidate for judicial office shall not use court administrators, deputy court administrators, court reporters, deputy court reporters, judges' secretaries or law clerks as workers in his campaign activities.



§ 23-15-875 - Prohibitions against charges with respect to integrity of candidate; proceedings against violators

No person, including a candidate, shall publicly or privately make, in a campaign then in progress, any charge or charges reflecting upon the honesty, integrity or moral character of any candidate, so far as his private life is concerned, unless the charge be in fact true and actually capable of proof; and any person who makes any such charge shall have the burden of proof to show the truth thereof when called to account therefor under any affidavit or indictment against him for a violation of this section. Any language deliberately uttered or published which, when fairly and reasonably construed and as commonly understood, would clearly and unmistakably imply any such charge, shall be deemed and held to be the equivalent of a direct charge. And in no event shall any such charge, whether true or untrue, be made on the day of any election, or within the last five (5) days immediately preceding the date of any election.

Any person who shall willfully and knowingly violate this section shall be guilty of a misdemeanor, and upon the affidavit of any two (2) credible citizens of this state, before any judicial officer having jurisdiction of misdemeanors, said officer shall thereupon forthwith issue his warrant for the arrest of said alleged offender, and when arrested the officer shall forthwith examine into the matter, and if the proof of guilt be evident or the presumption great, the officer shall place the accused person under bond in the sum of Five Hundred Dollars ($ 500.00), with two (2) or more good sureties, conditioned that the person bound will appear at the next term of the court where the offense is cognizable, and in addition that the person bound will not further violate this section; and additional affidavits may be filed and additional bonds may be required for each and every subsequent offense. When and if under a prosecution under this section, the alleged offender is finally acquitted, the persons who made the original affidavit shall pay all costs of the proceedings.



§ 23-15-877 - Prohibitions against newspaper editorials and stories with respect to integrity of candidate; newspaper's obligation to print reply; liability for damages

If during any election campaign in Mississippi any newspaper either domiciled in the state, or outside of the state circulating inside the State of Mississippi, shall print any editorial or news story reflecting upon the honesty or integrity or moral character of any candidate in such campaign or on the honesty and integrity or moral character of any candidate who was elected or defeated in such campaign, such newspaper shall, on the written or telegraphic request of such candidate or his agents, print in such newspaper not later than the second issue of such newspaper following the receipt of such request, a statement by the candidate or his duly accredited representative giving the candidate's reply. Such statement shall be printed in the exact language which the candidate or his representative presents and shall be printed as near as is practical on the same page, in the same position, and in the same size type and headlines as the original editorial or news story reflecting on the candidate had been printed.

This section shall be construed to include those news stories wherein the newspaper quotes from a candidate or individual statements attacking the honesty or integrity or moral character of a candidate or ex-candidate.

If such newspaper fails or refuses to publish such answer when requested, the owner of such newspaper shall be liable to a suit for damages by the candidate claiming to be injured by such publication. In event of a verdict in favor of the plaintiff, the measure of damages shall be the injury suffered or a penalty of Five Hundred Dollars ($ 500.00), whichever is the larger amount. In all cases, the truth of the charge may be offered as defense to the suit. But nothing herein contained shall be construed to abolish any existing legal rights of action in such cases.



§ 23-15-879 - Exemption of newspapers and other publications from requirements as to subscription of printed matter

Section 23-15-897 shall not apply to editorials, original or copies, in any newspaper or other publication regularly published and issued to bona fide paid subscribers, and not published and issued solely or principally for political purposes, or to news matter prepared and written by the regularly employed staff of the paper, or to the printing in said paper of any letter together with the signature thereto, provided that any of the matter so printed and published is not prohibited by the provisions of Section 23-15-875 or 23-15-877, or by some other prohibition of law.



§ 23-15-881 - Prohibitions against excessive expenditures or hiring of workers for state highways or public roads; maintenance of records

It shall be unlawful for the State Highway Commission or any member of the State Highway Commission, or the board of supervisors of any county or any member of the board of supervisors of such county, to employ, during the months of May, June, July and August of any year in which a general primary election is held for the nomination and election of members of the State Highway Commission and members of the boards of supervisors, a greater number of persons to work and maintain the state highways, in any highway district, or the public roads, in any supervisors district of the county, as the case may be, than the average number of persons employed for similar purposes in such highway district or supervisors district, as the case may be, during the months of May, June, July and August of the three (3) years immediately preceding the year in which such general primary election is held. It shall be unlawful for the State Highway Commission, or the board of supervisors of any county, to expend out of the state highway funds, or the road funds of the county or any supervisors district thereof, as the case may be, in the payment of wages or other compensation for labor performed in working and maintaining the highways of any highway district, or the public roads of any supervisors district of the county, as the case may be, during the months of May, June, July and August of such election year, a total amount in excess of the average total amount expended for such labor, in such highway district or supervisors district, as the case may be, during the corresponding four (4) months' period of the three (3) years immediately preceding.

It shall be the duty of the State Highway Commission and the board of supervisors of each county, respectively, to keep sufficient records of the numbers of employees and expenditures made for labor on the state highways of each highway district, and the public roads of each supervisors district, for the months of May, June, July and August of each year, to show the number of persons employed for such work in each highway district and each supervisors district, as the case may be, during said four (4) months' period, and the total amount expended in the payment of salaries and other compensation to such employees, so that it may be ascertained, from an examination of such records, whether or not the provisions of this chapter have been violated.

It is provided, however, because of the abnormal conditions existing in certain counties of the state due to recent floods in which roads and bridges have been materially damaged or washed away and destroyed, if the board of supervisors in any county passes a resolution as provided in Section 19-9-11, Mississippi Code of 1972, for the emergency issuance of road and bridge bonds, the provisions of this section shall not be applicable to or in force concerning the board of supervisors during the calendar year 1955.



§ 23-15-883 - Exceptions to prohibitions with respect to state highway or public road expenditures or employment

The restriction imposed upon the State Highway Commission and the boards of supervisors of the several counties in the employment of labor to work and maintain the state highways and the public roads of the several supervisors' districts of the county, as provided in Section 23-15-881, shall not apply to road contractors or bridge contractors engaged in the construction or maintenance of state highways or county roads under contracts awarded by the State Highway Commission, or the board of supervisors, as the case may be, where such contracts shall have been awarded to the lowest responsible bidder, after legal advertisement, as provided by law; nor shall the restriction imposed in Section 23-15-881 apply to the labor employed by such road contractors or bridge contractors in carrying out such contracts. Nor shall the provisions of this chapter apply to the employment by the State Highway Commission, or the board of supervisors, as the case may be, of extra labor employed to make repairs upon the state highways or highway bridges, or upon the county roads or bridges, in cases where such state highways or highway bridges, or such county roads or bridges, have been damaged or destroyed by severe storms, floods or other unforeseen disasters.



§ 23-15-885 - Prohibitions against excessive expenditures or hiring of workers for streets of municipalities

The restrictions imposed in Sections 23-15-881 and 23-15-883 shall likewise apply to the mayor and board of aldermen, or other governing authority, of each municipality, in the employment of labor for working and maintaining the streets of the municipality during the four-month period next preceding the date of holding the general primary election in such municipality for the election of municipal officers.



§ 23-15-887 - Penalties for violation of chapter by member of State Highway Commission, member of board of supervisors, or mayor or member of board of aldermen or other governing authority of municipality

If any member of the State Highway Commission, and any member of the board of supervisors, or the mayor or any member of the board of aldermen or other governing authority of any municipality, shall violate the provisions of this article, he shall be guilty of a misdemeanor, and upon conviction thereof, shall be punished by a fine of not less than One Hundred Dollars ($ 100.00) nor more than Five Hundred Dollars ($ 500.00), or by imprisonment in the county jail for a term not to exceed six (6) months, or by both such fine and imprisonment.



§ 23-15-889 - Prohibitions against buying or selling vote or offering to do so; penalties

It shall be unlawful for any person to sell or offer to sell his vote and it shall be likewise unlawful for any person to offer money or anything of substantial value to anyone for his vote. Anyone violating the provisions of this section shall be guilty of a misdemeanor and upon conviction shall be fined not less than Fifty Dollars ($ 50.00) nor more than Five Hundred Dollars ($ 500.00), or imprisoned not more than six (6) months, or both.



§ 23-15-891 - Prohibition against provision of free services or services at reduced rates by common carriers, telegraph companies, or telephone companies; requirement of sworn statement

No common carrier, telegraph company or telephone company shall give to any candidate, or to any member of any political committee, or to any person to be used to aid or promote the success or defeat of any candidate for election for any public office, free transportation or telegraph or telephone service, as the case may be, or any reduction thereof that is not made alike to all other persons. All persons required by the provisions of this chapter to make and file statements shall make oath that they have not received or made use of, directly or indirectly, in connection with any candidacy for nomination to any public office, free transportation or telegraph or telephone service.



§ 23-15-893 - Prohibitions with respect to intoxicating liquors and persons in an intoxicated condition; penalties

If any person shall be found intoxicated in or about any polling place during any election he shall be deemed guilty of a misdemeanor, and, upon conviction, shall be fined not less than Ten Dollars ($ 10.00) nor more than One Hundred Dollars ($ 100.00), or sentenced to imprisonment not more than ten (10) days. It shall be the duty of every conservator of the peace to arrest any person guilty of this or any other offense against the election laws, and to make affidavit or have the same made and sent to the proper justice court judge; and if any candidate for office who is to be voted for at such election, shall violate the provisions of this section, he shall, in addition to the above penalty, be disqualified from holding the office for which he is a candidate.



§ 23-15-895 - Prohibition against distribution of campaign material within 150 feet of polling place; prohibition against appearance of certain persons at polling place while armed, uniformed, or displaying badge or credentials

It shall be unlawful for any candidate for an elective office, or any representative of such candidate, or for any proponent or opponent of any constitutional amendment, local issue or other measure printed on the ballot to post or distribute cards, posters or other campaign literature within one hundred fifty (150) feet of any entrance of the building wherein any election is being held. It shall be unlawful for any candidate or a representative named by him in writing to appear at any polling place while armed or uniformed, nor shall he display any badge or credentials except as may be issued by the manager of the polling place. As used in this section, the term "local issue" shall have the meaning ascribed to such term in Section 23-15-375.



§ 23-15-897 - Requirement of candidate's subscription of printed campaign material; observance of federal provisions with respect to radio and television time; payment for printed matter and for broadcast time at usual rates

No person shall write, print, post or distribute or cause to be distributed, a notice, placard, bill, poster, dodger, pamphlet, advertisement or any other form of publication (except notices, posters, and the like, which simply announce speaking date and invite attendance thereon) which is designed to influence voters for or against any candidate at any election, unless and until the same shall have been submitted to, and approved and subscribed by the candidate or by his campaign manager or assistant manager, which subscription shall in all cases be printed as so subscribed, and not otherwise. As, for instance, it shall be unlawful to write, print, post, distribute or cause to be written, printed, posted or distributed any such matter when the authority therefor is designated simply as "paid political advertisement," or "contributed by a friend," or "contributed by the friends and supporters," and the like. Nor shall any radio or television station allow any time or place on any of its programs for any address for or against any candidate at any election, except in accordance with the provisions of the federal statutes and the rules and regulations of the Federal Communications Commission as applied to the use of radio and television facilities by a candidate or candidates for office. But the aforesaid written or printed matter and the time for radio and television addresses shall be paid for at the usual and ordinary rates, and only by a person authorized to make expenditures in behalf of the candidate, as is provided in this chapter in regard to other expenditures.

For a violation or violations of this section, the offender may be proceeded against as provided in Section 23-15-875.



§ 23-15-899 - Requirement that printed matter bear name of author, printer, and publisher; prohibition against mutilation or removal of placards, posters, or pictures

Every placard, bill, poster, pamphlet or other printed matter having reference to any election, or to any candidate, that has not been submitted to, and approved and subscribed by a candidate or his campaign manager or assistant manager pursuant to the provisions of Section 23-15-897, shall bear upon the face thereof the name and the address of the author and of the printer and publisher thereof, and failure to so provide shall be a misdemeanor, and it shall be a misdemeanor for any person to mutilate, or remove, previously to the date of the primary, any placard, poster or picture which has been lawfully placed or posted.



§ 23-15-901 - Electors' privilege from arrest

Electors shall in all cases other than those of treason, felony or breach of the peace be privileged from arrest during their attendance on elections and going to and returning from the same.



§ 23-15-903 - Procedure for filing complaint of violation of election law

In addition to any other procedure provided by law, any person who has reason to believe that any election law has been violated may file a written complaint with the commissioners of election of the county in which the alleged violation occurred. The commissioners of election shall conduct a hearing on any such complaint. The district attorney shall have notice of such hearing and the district attorney or his legal assistant may attend such hearing. If the election commissioners find that there is probable cause to believe that a violation has occurred, they shall refer the complaint to the district attorney and the district attorney shall present the matter to the grand jury at its next term.



§ 23-15-905 - Qualifying as candidate for more than one office prohibited under certain circumstances

[Effective from and after the date Laws of 2007, ch. 604, § 1, is effectuated under Section 5 of the Voting Rights Act of 1965, as amended and extended, this section will read as follows:]

(1) From and after July 1, 2008, no person may qualify as a candidate for more than one (1) office if the election for those offices occurs on the same day. If a person takes the steps necessary to qualify for more than one (1) office, the appropriate executive committee or election commissioner shall determine the last office for which the person qualified and the person shall be considered to be qualified as a candidate for that office only and the person shall be notified of this determination. The provisions of this subsection shall not apply to elections for municipal office.

(2) From and after July 1, 2008, no person may qualify as a candidate for more than one (1) municipal office if the election for those offices occurs on the same day. If a person takes the steps necessary to qualify for more than one (1) office, the appropriate executive committee or election commissioner shall determine the last office for which the person qualified and the person shall be considered to be qualified as a candidate for that office only and the person shall be notified of this determination.






Article 29 - ELECTION CONTESTS

A. GENERAL PROVISIONS

§ 23-15-911 - Control of ballot boxes and their contents after general or primary elections; examinations by candidates or their representatives

(1) When the returns for a box and the contents of the ballot box and the conduct of the election thereat have been canvassed and reviewed by the county election commission in the case of general elections or the county executive committee in the case of primary elections, all the contents of the box required to be placed and sealed in the ballot box by the managers shall be replaced therein by the election commission or executive committee, as the case may be, and the box shall be forthwith resealed and delivered to the circuit clerk, who shall safely keep and secure the same against any tampering therewith. At any time within twelve (12) days after the canvass and examination of the box and its contents by the election commission or executive committee, as the case may be, any candidate or his representative authorized in writing by him shall have the right of full examination of said box and its contents upon three (3) days' notice of his application therefor served upon the opposing candidate or candidates, or upon any member of their family over the age of eighteen (18) years, which examination shall be conducted in the presence of the circuit clerk or his deputy who shall be charged with the duty to see that none of the contents of the box are removed from the presence of the clerk or in any way tampered with. Upon the completion of said examination the box shall be resealed with all its contents as theretofore. And if any contest or complaint before the court shall arise over said box, it shall be kept intact and sealed until the court hearing and another ballot box, if necessary, shall be furnished for the precinct involved.

(2) The provisions of this section allowing the examination of ballot boxes shall apply in the case of an election contest regarding the seat of a member of the State Legislature. In such a case, the results of the examination shall be reported by the applicable circuit clerk to the Clerk of the House of Representatives or the Secretary of the Senate, as the case may be.



§ 23-15-913 - Judges to be available to hear and resolve election day disputes

The judges selected to hear election disputes shall be available on election day to immediately hear and resolve any election day disputes. The rules for filing pleadings shall be relaxed to carry out the purposes of this section. The judges selected shall perform no other judicial duties on election day. The Supreme Court shall make judges available to hear disputes in the county in which the disputes occur but no judge shall hear disputes in the district, subdistrict or county in which he was elected nor shall any judge hear any dispute in which any potential conflict may arise. Each judge shall be fair and impartial and shall be assigned on that basis.






B. CONTESTS OF PRIMARY ELECTIONS

§ 23-15-921 - Nominations to county or county district offices, etc.; petition, notice of contest, investigation, and determination

Except as otherwise provided by Section 23-15-961, a person desiring to contest the election of another person returned as the nominee of the party to any county or county district office, or as the nominee of a legislative district composed of one (1) county or less, may, within twenty (20) days after the primary election, file a petition with the secretary, or any member of the county executive committee in the county in which the election was held, setting forth the grounds upon which the primary election is contested; and it shall be the duty of the executive committee to assemble by call of the chairman or three (3) members of said committee, notice of which contest shall be served five (5) days before said meeting, and after notifying all parties concerned proceed to investigate the grounds upon which the election is contested and, by majority vote of members present, declare the true results of such primary.



§ 23-15-923 - Nominations with respect to state, congressional, and judicial districts, etc.; investigation, findings, and declaration of nominee

Except as otherwise provided in Section 23-15-961, a person desiring to contest the election of another returned as the nominee in state, congressional and judicial districts, and in legislative districts composed of more than one (1) county or parts of more than one (1) county, upon complaint filed with the Chairman of the State Executive Committee, by petition, reciting the grounds upon which the election is contested. If necessary and with the advice of four (4) members of said committee, the chairman shall issue his fiat to the chairman of the appropriate county executive committee, and in like manner as in the county office, the county committee shall investigate the complaint and return their findings to the chairman of the state committee. The State Executive Committee by majority vote of members present shall declare the true results of such primary.



§ 23-15-925 - Power of committee to subpoena and to attach witnesses

For the proper enforcement of the preceding sections the committee has the power to subpoena and, if necessary, attach witnesses needed in said investigation.



§ 23-15-927 - Filing of protest and petition in circuit court in event of unreasonable delay by committee; requirement of certificate and cost bond; suspension of committee's order

When and after any contest has been filed with the county executive committee, or complaint with the State Executive Committee, and the executive committee having jurisdiction fails to promptly meet or, having met, fails or unreasonably delays to fully act upon the contest or complaint or fails to give with reasonable promptness the full relief required by the facts and the law, the contestant shall have the right forthwith to file in the circuit court of the county in which the irregularities are charged to have occurred, or, if more than one (1) county is involved, then in one (1) of the counties, a sworn copy of his protest or complaint, together with a sworn petition, setting forth with particularity how the executive committee has wrongfully failed to act or to fully and promptly investigate or has wrongfully denied the relief prayed by the contest, with a prayer for a judicial review thereof. A petition for judicial review must be filed within ten (10) days after any contest or complaint has been filed with an executive committee. The petition for a judicial review shall not be filed unless it bears the certificate of two (2) practicing attorneys stating that they have each fully made an independent investigation into the matters of fact and of law upon which the protest and petition are based, and that after the investigation they believe that the protest and petition should be sustained and that the relief prayed in the protest and petitions should be granted; the two (2) attorneys may not be practicing in the same law firm. The petitioner shall give a cost bond in the sum of Three Hundred Dollars ($ 300.00), with two (2) or more sufficient sureties conditioned to pay all costs in case his petition be dismissed, and an additional bond may be required, by the judge, if necessary, at any subsequent stage of the proceedings. The filing of the petition for judicial review in the manner set forth in this section shall automatically supersede and suspend the operation and effect of the order, ruling or judgment of the executive committee appealed from. In no event shall a prayer for relief be filed in any court other than the appropriate circuit court as authorized in this section.



§ 23-15-929 - Designation of circuit judge or retired judge on senior status to determine contest; notice; answer and cross-complaint

Upon the filing of the petition and bond as provided for in Section 23-15-927, the circuit clerk shall immediately, by registered letter or by telegraph or telephone, or personally, notify the Chief Justice of the Supreme Court, or, in his absence, or disability, some other judge of the Supreme Court, who shall forthwith designate and notify a circuit judge or a retired judge on senior status of a district other than that which embraces the county or any of the counties, involved in the contest or complaint, to proceed to the county in which the contest or complaint has been filed to hear and determine the contest or complaint, and it shall be the official duty of the trial judge to proceed to the discharge of the designated duty at the earliest possible date to be fixed by the judge and of which the contestant and contestee shall have reasonable notice, to be served in such reasonable manner as the judge may direct, in response to which notice the contestee shall promptly file his answer, and also his cross-complaint if he has one to prefer.



§ 23-15-931 - Issuance of subpoenas and summonses by circuit clerk prior to hearing; assistance by, and findings of, election commissioners; entry of judgment by trial judge

When the day for the hearing has been set, the circuit clerk shall issue subpoenas for witnesses as in other litigated cases, and he shall also issue a summons to each of the five (5) election commissioners of the county, unless they waive summons, requiring them to attend the hearing, throughout which the commissioners shall sit with the judge as advisors or assistants in the trial and determination of the facts, and as assistants in counts, calculations and inspections, and in seeing to it that ballots, papers, documents, books and the like are diligently secured against misplacement, alteration, concealment or loss both in the sessions and during recesses or adjournments. The judge is, however, the controlling judge both of the facts and the law, and has all the power in every respect of a circuit judge in termtime. The tribunal shall be attended by the sheriff, and clerk, each with sufficient deputies, and by a court reporter. The special tribunal so constituted shall fully hear the contest or complaint de novo, and the original contestant before the party executive committee shall have the burden of proof and the burden of going forward with the evidence in the hearing before the special tribunal. The special tribunal, after the contest or complaint has been fully heard anew, shall make a finding dictated to the reporter covering all controverted material issues of fact, together with any dissents of any commissioner, and thereupon, the trial judge shall enter the judgment which the county executive committee should have entered, of which the election commissioners shall take judicial notice, or if the matter be one within the jurisdiction of the State Executive Committee, the judgment shall be certified and promptly forwarded to the Secretary of the State Executive Committee, and, in the absence of an appeal, it shall be the duty of the State Executive Committee forthwith to reassemble and revise any decision theretofore made by it so as to conform to the judicial judgment; that when the contest is upon a complaint filed with the State Executive Committee and the petition to the court avers that the wrong or irregularity is one which occurred wholly within the proceedings of the state committee, the petition to the court shall be filed in the Circuit Court of Hinds County and, after notice served, shall be promptly heard by the circuit judge of that county, without the attendance of commissioners.



§ 23-15-933 - Appeal from judgment; restrictions upon review of findings of fact

The contestant or contestee, or both, may file an appeal in the Supreme Court within the time and under such conditions and procedures as are established by the Supreme Court for other appeals. If the findings of fact have been concurred in by all the commissioners in attendance, provided as many as three (3) commissioners are and have been in attendance, the facts shall not be subject to appellate review. But if not so many as three (3) of the commissioners are or have been in attendance, or if one or more commissioners dissent, upon review, the Supreme Court may make such findings as the evidence requires.



§ 23-15-935 - Attendance or absence of election commissioners at hearing

The trial judge shall have the same power to compel the attendance of the election commissioners upon and throughout the hearings as is given to the judge of a circuit court to compel the attendance of jurors, and the commissioners must attend unless physically unable so to do. But if any one or more or all of the commissioners are absent so as to not be served with notice, or is or are physically unable to attend, the trial judge shall proceed without them or any of them, so that the hearing shall not be delayed on their account or on account of any one or more of them. When, under Section 23-15-937, the hearing is transferred in whole or in part to another county or counties, the election commissioners of the county or counties to which the hearing is transferred shall attend the hearings in their respective counties, subject to foregoing provisions in respect to absent or disabled commissioners.



§ 23-15-937 - Transfer of hearing; requirement of prompt adjudication; circumstances requiring special election

If more than one (1) county is involved in a contest or complaint, the judge shall have the authority to transfer the hearing to a more convenient county within the district, if the contest or complaint involves a district office, or within the state if the contest or complaint involves a state office; or the judge may proceed to any county or counties in which the facts complained of are charged to have transpired, and there hear the evidence and make a finding of facts relating to that county and any convenient neighboring county or counties, but, in any event, if possible with due diligence to do so, the hearing must be completed and final judgment rendered in time to permit the printing and distribution of the official ballots at the election for which the contested nomination is made. When any judge lawfully designated to hear a contest or complaint shall not promptly and diligently proceed with the hearing and final determination of the contest or complaint, he shall be guilty of a high misdemeanor in office unless excused by actual illness, or by an equivalent excuse. When no final decision has been made by the time the official ballots are required to be printed, the name of the nominee declared by the party executive committee shall be printed on the official ballots as the party nominee, but the contest or complaint shall not thereby be dismissed but the cause shall nevertheless proceed to final judgment and if the judgment is in favor of the contestant, the election of the contestee shall thereby be vacated and the Governor, or the Lieutenant Governor, in case the Governor is a party to the contest, shall call a special election for the office or offices involved. If the contestee has already entered upon the term he shall vacate the office upon the qualification of the person elected at the special election, and may be removed by quo warranto if he fail so to do.



§ 23-15-939 - Payment of traveling expenses of judge; compensation of election commissioners

The reasonable traveling expenses of the judge shall be paid by order of the board of supervisors of the county or counties in which a contest or complaint is heard, upon an itemized certificate thereof by the judge. The election commissioners shall be compensated for their services rendered under this section as is provided in Section 23-15-227.



§ 23-15-941 - Willful violation of election statute constituting criminal offense; issuance of arrest warrant; delivery of papers to grand jury foreman

If upon the hearing of a primary election contest or complaint, under Section 23-15-931, it shall distinctly appear to the trial judge that any person, including a candidate or election officer, has willfully and corruptly violated any primary election statute and such violation is by said statute made a criminal offense, whether a misdemeanor or a felony, it shall be the duty of the trial judge to issue immediately his warrant for the arrest of the guilty party, reciting in his order therefor, in brief, the grounds or causes for the arrest. Such warrant and a certified copy of the order shall be forthwith placed in the hands of the sheriff of the county wherein the offense occurred, and the sheriff shall at once, upon receipt of the warrant, arrest the party and commit him to prison, unless and until the party give bond in the sum of Five Hundred Dollars ($ 500.00) with two (2) or more good and sufficient sureties conditioned for his appearance at the next term of the circuit court and from term to term until discharged by law. When the arrest has been made and the bond, if any, given, the sheriff shall deliver all the papers therein with his return thereon to the circuit clerk who shall file, and thereafter personally deliver, the same to the foreman of the next grand jury.






C. CONTESTS OF OTHER ELECTIONS

§ 23-15-951 - Filing of petition; designation of judges to hear election contests; trial by, and verdict of, jury; assumption of office

Except as otherwise provided by Section 23-15-955 or 23-15-961, a person desiring to contest the election of another person returned as elected to any office within any county, may, within twenty (20) days after the election, file a petition in the office of the clerk of the circuit court of the county, setting forth the grounds upon which the election is contested. When such a petition is filed, the circuit clerk shall immediately notify, by registered letter, telegraph, telephone, or personally the Chief Justice of the Supreme Court or in his absence, or disability, some other Justice of the Supreme Court, who shall forthwith designate and notify a circuit judge or chancellor of a district other than that which embraces the district, subdistrict, county or any of the counties, involved in the contest or complaint, to proceed to the county in which the contest or complaint has been filed to hear and determine the contest or complaint. The circuit clerk shall also cause a copy of such petition to be served upon the contestee, which shall serve as notice to such contestee.

The Supreme Court shall compile a list of judges throughout the state to hear such disputes before an election. It shall be the official duty of the designated circuit judge or chancellor to proceed to discharge the duty of hearing the contest at the earliest possible date. The date of the contest shall be fixed by the judge or chancellor, and the judge or chancellor shall provide reasonable notice to the contestant and the contestee of the date and time fixed for the contest. The judge or chancellor shall cause the contestant and contestee to be served in a reasonable manner. When the contestee is served, such contestee shall promptly file his answer, and cross-complaint, if the contestee has a cross-complaint.

The court shall, at the first term, cause an issue to be made up and tried by a jury, and the verdict of the jury shall find the person having the greatest number of legal votes at the election. If the jury shall find against the person returned elected, the clerk shall issue a certificate thereof; and the person in whose favor the jury shall find shall be commissioned by the Governor, and shall qualify and enter upon the duties of his office. Each party shall be allowed ten (10) peremptory challenges, and new trials shall be granted and costs awarded as in other cases. In case the election of district attorney or other state district election be contested, the petition may be filed in any county of the district or in any county of an adjoining district within twenty (20) days after the election, and like proceedings shall be had thereon as in the case of county officers, and the person found to be entitled to the office shall qualify as required by law and enter upon the duties of his office.

A person desiring to contest the election of another person returned as elected to any seat in the Mississippi Legislature shall comply with the provisions of Section 23-15-955. A person desiring to contest the qualifications of a candidate for nomination in a political party primary election shall comply with the provisions of Section 23-15-961.



§ 23-15-953 - Proceedings with respect to petition filed more than forty days before term of circuit court next after contested election

If the petition shall be filed more than forty (40) days before the term of the circuit court next after the election which is contested, the summons may be made returnable, and a trial of the issue be had in vacation, in the manner prescribed for a trial in vacation of an information in the nature of a quo warranto; and all of the provisions in reference to a trial in vacation of such proceedings shall apply to the trial of issues as to contested elections in the state of case herein mentioned; but this section shall not be held to include a contest of the election of a justice court judge, constable, coroner, surveyor, or member of a board of supervisors.



§ 23-15-955 - Proceedings with respect to election of member of Senate or House of Representatives

Except as otherwise provided by Section 23-15-961, the person contesting the seat of any member of the Senate or House of Representatives shall comply with the provisions of this section. Section 38, Mississippi Constitution of 1890, provides that each house of the Mississippi State Legislature shall judge the qualifications, return and election of its membership. Pursuant to that authority, the House of Representatives shall have exclusive jurisdiction over an election contest regarding the seat of any member of the House of Representatives, and the Senate shall have exclusive jurisdiction over an election contest regarding the seat of any member of the Senate. An election contest regarding the seat of a member of the House of Representatives or the Senate shall be filed with the Clerk of the House or the Secretary of the Senate, as the case may be, within thirty (30) days after a regular general election or ten (10) days after a special election to fill a vacancy. The legislative resolution of the election contest shall be conducted in accordance with procedures and precedents established by the House of Representatives or the Senate, as the case may be. Such procedures and precedents may be found in the Journals of the House of Representatives and of the State Senate and/or in the published Rules of the House of Representatives and of the State Senate.



§ 23-15-957 - Power to compel attendance of witnesses and production of documents

Each house of the Legislature, the Clerk of the House of Representatives, the Secretary of the Senate, or any committee appointed to investigate the facts concerning the election or qualifications of any member or persons claimed to be such, shall have power to issue subpoenas and compel the attendance of witnesses and the production of such documents or papers as may be required. In addition, the clerk or the secretary, as the case may be, shall have the authority to enforce any subpoena issued by him or her and to enforce compliance with the time limitations set forth in Section 23-15-955 or in any internal procedure or precedent of the respective house of the State Legislature.






D. CONTESTS OF QUALIFICATIONS OF CANDIDATES

§ 23-15-961 - Exclusive procedures for contesting qualifications of candidate for primary election; exceptions

(1) Any person desiring to contest the qualifications of another person as a candidate for nomination in a political party primary election shall file a petition specifically setting forth the grounds of the challenge within ten (10) days after the qualifying deadline for the office in question. The petition shall be filed with the executive committee with whom the candidate in question qualified.

(2) Within ten (10) days of receipt of the petition described in subsection (1) of this section, the appropriate executive committee shall meet and rule upon the petition. At least two (2) days before the hearing to consider the petition, the appropriate executive committee shall give notice to both the petitioner and the contested candidate of the time and place of the hearing on the petition. Each party shall be given an opportunity to be heard at that meeting and present evidence in support of his position.

(3) If the appropriate executive committee fails to rule upon the petition within the time required in subsection (2) of this section, that inaction shall be interpreted as a denial of the request for relief contained in the petition.

(4) Any party aggrieved by the action or inaction of the appropriate executive committee may file a petition for judicial review to the circuit court of the county in which the executive committee whose decision is being reviewed sits. The petition must be filed no later than fifteen (15) days after the date the petition was originally filed with the appropriate executive committee. The person filing for judicial review shall give a cost bond in the sum of Three Hundred Dollars ($ 300.00) with two (2) or more sufficient sureties conditioned to pay all costs in case his petition be dismissed, and an additional bond may be required, by the court, if necessary, at any subsequent stage of the proceedings.

(5) Upon the filing of the petition and bond, the circuit clerk shall immediately, by registered letter or by telegraph or by telephone, or personally, notify the Chief Justice of the Supreme Court, or in his absence, or disability, some other judge of the Supreme Court, who shall forthwith designate and notify a circuit judge or retired judge on senior status of a district other than that which embraces the district, subdistrict, county or any of the counties, involved in the contest or complaint, to proceed to the county in which the contest or complaint has been filed to hear and determine the contest or complaint. It shall be the official duty of the trial judge to proceed to the discharge of the designated duty at the earliest possible date to be fixed by the judge and of which the contestant and contestee shall have reasonable notice. The contestant and contestee are to be served in a reasonable manner as the judge may direct, in response to which notice the contestee shall promptly file his answer, and also his cross-complaint if he has a cross-complaint. The hearing before the trial court shall be de novo. The matter shall be tried to the trial judge, without a jury. After hearing the evidence, the trial judge shall determine whether the candidate whose qualifications have been challenged is legally qualified to have his name placed upon the ballot in question. The trial judge may, upon disqualification of any such candidate, order that such candidate shall bear the court costs of the proceedings.

(6) Within three (3) days after judgment is rendered by the circuit court, the contestant or contestee, or both, may file an appeal in the Supreme Court upon giving a cost bond in the sum of Three Hundred Dollars ($ 300.00), together with a bill of exceptions which shall state the point or points of law at issue with a sufficient synopsis of the facts to fully disclose the bearing and relevancy of such points of law. The bill of exceptions shall be signed by the trial judge, or in case of his absence, refusal or disability, by two (2) disinterested attorneys, as is provided by law in other cases of bills of exception. The filing of such appeals shall automatically suspend the decision of the circuit court and the appropriate executive committee is entitled to proceed based upon their decision unless and until the Supreme Court, in its discretion, stays further proceedings in the matter. The appeal shall be immediately docketed in the Supreme Court and referred to the court en banc upon briefs without oral argument unless the court shall call for oral argument, and shall be decided at the earliest possible date, as a preference case over all others. The Supreme Court shall have the authority to grant such relief as is appropriate under the circumstances.

(7) The procedure set forth in this section shall be the sole and only manner in which the qualifications of a candidate seeking public office as a party nominee may be challenged prior to the time of his nomination or election. After a party nominee has been elected to public office, the election may be challenged as otherwise provided by law. After a party nominee assumes an elective office, his qualifications to hold that office may be contested as otherwise provided by law.



§ 23-15-963 - Exclusive procedures for contesting qualifications of candidate for general election; exceptions

(1) Any person desiring to contest the qualifications of another person who has qualified pursuant to the provisions of Section 23-15-359, Mississippi Code of 1972, as a candidate for any office elected at a general election, shall file a petition specifically setting forth the grounds of the challenge not later than thirty-one (31) days after the date of the first primary election set forth in Section 23-15-191, Mississippi Code of 1972. Such petition shall be filed with the same body with whom the candidate in question qualified pursuant to Section 23-15-359, Mississippi Code of 1972.

(2) Any person desiring to contest the qualifications of another person who has qualified pursuant to the provisions of Section 23-15-213, Mississippi Code of 1972, as a candidate for county election commissioner elected at a general election, shall file a petition specifically setting forth the grounds of the challenge no later than sixty (60) days prior to the general election. Such petition shall be filed with the county board of supervisors, being the same body with whom the candidate in question qualified pursuant to Section 23-15-213, Mississippi Code of 1972.

(3) Any person desiring to contest the qualifications of another person who has qualified pursuant to the provisions of Section 23-15-361, Mississippi Code of 1972, as a candidate for municipal office elected on the date designated by law for regular municipal elections, shall file a petition specifically setting forth the grounds of the challenge no later than thirty-one (31) days after the date of the first primary election set forth in Section 23-15-309, Mississippi Code of 1972. Such petition shall be filed with the municipal commissioners of election, being the same body with whom the candidate in question qualified pursuant to Section 23-15-361, Mississippi Code of 1972.

(4) Within ten (10) days of receipt of the petition described in subsections (1), (2) and (3) of this section, the appropriate election officials shall meet and rule upon the petition. At least two (2) days before the hearing to consider the petition, the appropriate election officials shall give notice to both the petitioner and the contested candidate of the time and place of the hearing on the petition. Each party shall be given an opportunity to be heard at such meeting and present evidence in support of his position.

(5) If the appropriate election officials fail to rule upon the petition within the time required above, such inaction shall be interpreted as a denial of the request for relief contained in the petition.

(6) Any party aggrieved by the action or inaction of the appropriate election officials may file a petition for judicial review to the circuit court of the county in which the election officials whose decision is being reviewed sits. Such petition must be filed no later than fifteen (15) days after the date the petition was originally filed with the appropriate election officials. Such person filing for judicial review shall give a cost bond in the sum of Three Hundred Dollars ($ 300.00) with two (2) or more sufficient sureties conditioned to pay all costs in case his petition be dismissed, and an additional bond may be required, by the court, if necessary, at any subsequent stage of the proceedings.

(7) The circuit court with whom such a petition for judicial review has been filed shall at the earliest possible date set the matter for hearing. Notice shall be given the interested parties of the time set for hearing by the circuit clerk. The hearing before the circuit court shall be de novo. The matter shall be tried to the circuit judge, without a jury. After hearing the evidence, the circuit judge shall determine whether the candidate whose qualifications have been challenged is legally qualified to have his name placed upon the ballot in question. The circuit judge may, upon disqualification of any such candidate, order that such candidate shall bear the court costs of the proceedings.

(8) Within three (3) days after judgment is rendered by the circuit court, the contestant or contestee, or both, may file an appeal in the Supreme Court upon giving a cost bond in the sum of Three Hundred Dollars ($ 300.00), together with a bill of exceptions which shall state the point or points of law at issue with a sufficient synopsis of the facts to fully disclose the bearing and relevancy of such points of law. The bill of exceptions shall be signed by the trial judge, or in case of his absence, refusal or disability, by two (2) disinterested attorneys, as is provided by law in other cases of bills of exception. The filing of such appeals shall automatically suspend the decision of the circuit court and the appropriate election officials are entitled to proceed based upon their decision unless and until the Supreme Court, in its discretion, stays further proceedings in the matter. The appeal shall be immediately docketed in the Supreme Court and referred to the court en banc upon briefs without oral argument unless the court shall call for oral argument, and shall be decided at the earliest possible date, as a preference case over all others. The Supreme Court shall have the authority to grant such relief as is appropriate under the circumstances.

(9) The procedure set forth above shall be the sole and only manner in which the qualifications of a candidate seeking public office who qualified pursuant to the provisions of Sections 23-15-359, 23-15-213 and 23-15-361, Mississippi Code of 1972, may be challenged prior to the time of his election. After any such person has been elected to public office, the election may be challenged as otherwise provided by law. After any person assumes an elective office, his qualifications to hold that office may be contested as otherwise provided by law.









Article 31 - JUDICIAL OFFICES

A. GENERAL PROVISIONS

§ 23-15-973 - Opportunities for candidates to address people during court terms; restrictions with respect to political affiliations; penalties for violations

It shall be the duty of the judges of the circuit court to give a reasonable time and opportunity to the candidates for the office of judge of the Supreme Court, judges of the Court of Appeals, circuit judge and chancellor to address the people during court terms. In order to give further and every possible emphasis to the fact that the said judicial offices are not political but are to be held without favor and with absolute impartiality as to all persons, and because of the jurisdiction conferred upon the courts by this chapter, the judges thereof should be as far removed as possible from any political affiliations or obligations. It shall be unlawful for any candidate for any of the offices mentioned in this section to align himself with any candidate or candidates for any other office or with any political faction or any political party at any time during any primary or general election campaign. Likewise it shall be unlawful for any candidate for any other office nominated or to be nominated at any primary election, wherein any candidate for any of the judicial offices in this section mentioned, is or are to be nominated, to align himself with any one or more of the candidates for said offices or to take any part whatever in any nomination for any one or more of said judicial offices, except to cast his individual vote. Any candidate for any office, whether nominated with or without opposition, at any primary wherein a candidate for any one of the judicial offices herein mentioned is to be nominated who shall deliberately, knowingly and willfully violate the provisions of this section shall forfeit his nomination, or if elected at the following general election by virtue of said nomination, his election shall be void.



§ 23-15-974 - Nonpartisan Judicial Election Act; short title

Sections 23-15-974 through 23-15-985 of this subarticle shall be known as the "Nonpartisan Judicial Election Act."



§ 23-15-975 - "Judicial office" defined; positions deemed positions as full-time positions; prohibition against practice of law

As used in Sections 23-15-974 through 23-15-985 of this subarticle, the term "judicial office" includes the office of justice of the Supreme Court, judge of the Court of Appeals, circuit judge, chancellor, county court judge and family court judge. All such justices and judges shall be full-time positions and such justices and judges shall not engage in the practice of law before any court, administrative agency or other judicial or quasi-judicial forum except as provided by law for finalizing pending cases after election to judicial office.



§ 23-15-976 - Judicial office deemed nonpartisan office; candidate for judicial office prohibited from campaigning or qualifying for office based on party affiliation; prohibition on political party fund-raising, campaigning, or contributions on behalf of candidate for judicial office

A judicial office is a nonpartisan office and a candidate for election thereto is prohibited from campaigning or qualifying for such an office based on party affiliation. The Legislature finds that in order to ensure that campaigns for nonpartisan judicial office remain nonpartisan and without any connection to a political party, political parties and any committee or political committee affiliated with a political party shall not engage in fund-raising on behalf of a candidate or officeholder of a nonpartisan judicial office, nor shall a political party or any committee or political committee affiliated with a political party make any contribution to a candidate for nonpartisan judicial office or the political committee of a candidate for nonpartisan judicial office, nor shall a political party or any committee or political committee affiliated with a political party publicly endorse any candidate for nonpartisan judicial office. No candidate or candidate's political committee for nonpartisan judicial office shall accept a contribution from a political party or any committee or political committee affiliated with a political party.



§ 23-15-977 - Filing of intent to be candidate and fees by candidates for judicial office; notification of county commissioners of filings; procedures to be followed if there is only one candidate who becomes disqualified from holding judicial office after filing deadline

(1) Except as otherwise provided in this section, all candidates for judicial office as defined in Section 23-15-975 of this subarticle shall file their intent to be a candidate with the proper officials not later than 5:00 p.m. on the first Friday after the first Monday in May prior to the general election for judicial office and shall pay to the proper officials the following amounts:

(a) Candidates for Supreme Court judge and Court of Appeals, the sum of Two Hundred Dollars ($ 200.00).

(b) Candidates for circuit judge and chancellor, the sum of One Hundred Dollars ($ 100.00).

(c) Candidates for county judge and family court judge, the sum of Fifteen Dollars ($ 15.00).

Candidates for judicial office may not file their intent to be a candidate and pay the proper assessment before January 1 of the year in which the election for the judicial office is held.

(2) Candidates for judicial offices listed in paragraphs (a) and (b) of subsection (1) of this section shall file their intent to be a candidate with, and pay the proper assessment made pursuant to subsection (1) of this section to, the State Board of Election Commissioners.

(3) Candidates for judicial offices listed in paragraph (c) of subsection (1) of this section shall file their intent to be a candidate with, and pay the proper assessment made pursuant to subsection (1) of this section to, the circuit clerk of the proper county. The circuit clerk shall notify the county commissioners of election of all persons who have filed their intent to be a candidate with, and paid the proper assessment to, such clerk. Such notification shall occur within two (2) business days and shall contain all necessary information.

(4) If only one (1) person files his intent to be a candidate for a judicial office and that person subsequently dies, resigns or is otherwise disqualified from holding the judicial office after the deadline provided for in subsection (1) of this section but more than seventy (70) days before the date of the general election, the Governor, upon notification of the death, resignation or disqualification of the person, shall issue a proclamation authorizing candidates to file their intent to be a candidate for that judicial office for a period of not less than seven (7) nor more than ten (10) days from the date of the proclamation.

(5) If only one (1) person qualifies as a candidate for a judicial office and that person subsequently dies, resigns or is otherwise disqualified from holding the judicial office within seventy (70) days before the date of the general election, the judicial office shall be considered vacant for the new term and the vacancy shall be filled as provided in by law.



§ 23-15-9771 - Signing oath to abide by election laws

Simultaneously with filing the required documents to seek election for a judicial office, the candidate shall sign the following pledge under oath and under penalty of perjury:

"State of Mississippi

County of

I, (name of candidate) , do solemnly swear or affirm under penalty of

perjury that I will faithfully abide by all laws, canons and regulations

applicable to elections for judicial office, understanding that a campaign for

a judicial office should reflect the dignity, responsibility and professional

character that a person chosen for a judicial office should possess.

(signature of candidate)

(name of candidate)

Sworn to and subscribed before me, this the day of , .

Notary Public or other official

authorized to administer oaths"



§ 23-15-978 - Placement of names of candidates for judicial office should appear on ballot

The names of candidates for judicial office which appear on the ballot at the general election shall be grouped together on a separate portion of the ballot, clearly identified as nonpartisan judicial elections.



§ 23-15-979 - Order for listing on ballot of names of candidates for judicial office; references to political party affiliation

The names of all candidates for judicial office shall be listed in alphabetical order on any ballot and no reference to political party affiliation shall appear on any ballot with respect to any nonpartisan judicial office or candidate.



§ 23-15-980 - Listing of unopposed candidates for judicial office on general election ballot

The name of an unopposed candidate for judicial office shall be placed on the general election ballot.



§ 23-15-981 - Two or more candidates qualify for judicial office; majority vote wins; runoff election

If two (2) or more candidates qualify for judicial office, the names of those candidates shall be placed on the general election ballot. If any candidate for such an office receives a majority of the votes cast for such office in the general election, he shall be declared elected. If no candidate for such office receives a majority of the votes cast for such office in the general election, the names of the two (2) candidates receiving the highest number of votes for such office shall be placed on the ballot for a second election to be held three (3) weeks later in accordance with appropriate procedures followed in other elections involving runoff candidates.



§ 23-15-985 - Electors qualified to vote for candidates for nomination for judicial office

In any election for judicial office, all qualified electors, regardless of party affiliation or lack thereof, shall be qualified to vote for candidates for nomination for judicial office.






B. SUPREME COURT JUDGESHIPS

§ 23-15-991 - Term of office; elections

The term of office of judges of the Supreme Court shall be eight (8) years. Concurrently with the regular election for representatives in Congress, held next preceding the expiration of the term of an incumbent, and likewise each eighth year thereafter, an election shall be held in the Supreme Court district from which such incumbent was elected at which there shall be elected a successor to the incumbent, whose term of office shall thereafter begin on the first Monday of January of the year in which the term of the incumbent he succeeds expires.



§ 23-15-993 - Each of judgeships deemed separate office; designation of positions for offices

For the purpose of all elections, each of the nine (9) judgeships of the Supreme Court shall be considered a separate office. The three (3) offices in each of the three (3) Supreme Court districts shall be designated Position Number 1, Position Number 2 and Position Number 3, and in qualifying for office as a candidate for any office of judge of the Supreme Court each candidate shall state the position number of the office to which he aspires and the regular election ballots shall so indicate. In Supreme Court District Number 1: Position Number 1 shall be that office for which the term ends in January, 1966; Position Number 2 shall be that office for which the term ends in January, 1965; and Position Number 3 shall be that office for which the term ends in January, 1969. In District Number 2: Position Number 1 shall be that office for which the term ends in January, 1972; Position Number 2 shall be that office for which the term ends in January, 1969; and Position Number 3 shall be for that office for which the term ends in January, 1973. In District Number 3: Position Number 1 shall be that office for which the term ends in January, 1969; Position Number 2 shall be that office for which the term ends in January, 1969; and Position Number 3 shall be that office for which the term ends in January, 1965.



§ 23-15-995 - Applicability to election of general laws for election of state officers

Except as may be otherwise provided by the provisions of Sections 23-15-974 through 23-15-985, the general laws for the election of state officers shall apply to and govern the election of judges of the Supreme Court.






C. CIRCUIT COURT JUDGES AND CHANCELLORS

§ 23-15-1011 - Time of taking office; term of office

Circuit court judges and chancery court judges so elected shall take office at the time, and hold office for the term, provided in Sections 9-5-1 and 9-7-1, Mississippi Code of 1972.



§ 23-15-1015 - Dates of elections; applicability to elections of laws regulating general elections

On Tuesday after the first Monday in November 1986, and every four (4) years thereafter and concurrently with the election for representatives in Congress, there shall be held an election in every county for judges of the several circuit and chancery court districts. The laws regulating the general elections shall, except as otherwise provided for in Sections 23-15-974 through 23-15-985, apply to and govern elections of judges of the circuit and chancery courts.






D. CAMPAIGN FINANCING

§ 23-15-1021 - Limitations on contributions

It shall be unlawful for any individual or political action committee not affiliated with a political party to give, donate, appropriate or furnish directly or indirectly, any money, security, funds or property in excess of Two Thousand Five Hundred Dollars ($ 2,500.00) for the purpose of aiding any candidate or candidate's political committee for judge of a county, circuit or chancery court or in excess of Five Thousand Dollars ($ 5,000.00) for the purpose of aiding any candidate or candidate's political committee for judge of the Court of Appeals or justice of the Supreme Court, or to give, donate, appropriate or furnish directly or indirectly, any money, security, funds or property in excess of Two Thousand Five Hundred Dollars ($ 2,500.00) to any candidate or the candidate's political committee for judge of a county, circuit or chancery court or in excess of Five Thousand Dollars ($ 5,000.00) for the purpose of aiding any candidate or candidate's political committee for judge of the Court of Appeals or justice of the Supreme Court, as a contribution to the expense of a candidate for judicial office.



§ 23-15-1023 - Disclosure of campaign finances

Judicial candidates shall disclose the identity of any individual or entity from which the candidate or the candidate's committee receives a loan or other extension of credit for use in his campaign and any cosigners for a loan or extension of credit. The candidate or the candidate's committee shall disclose how the loan or other extension of credit was used, and how and when the loan or other extension of credit is to be repaid and the method of repayment. The candidate or the candidate's committee shall disclose all loan documents related to such loans or extensions of credit.



§ 23-15-1025 - Distribution of campaign materials

If any material is distributed by a judicial candidate or his campaign committee or any other person or entity, or at the request of the candidate, his campaign committee or any other person or entity distributing the material shall state that it is distributed by the candidate or that it is being distributed with the candidate's approval. All such material shall conspicuously identify who has prepared the material and who is distributing the material. The identifying language shall state whether or not the material has been submitted to and approved by the candidate. If the candidate has not approved the material, the material shall so state. The identity of organizations or committees shall state the names of all officers of the organizations or committees. Any person, who violates the provisions of this section, shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of One Thousand Dollars ($ 1,000.00) or by imprisonment for six (6) months or both fine and imprisonment.









Article 33 - MEMBERS OF CONGRESS

§ 23-15-1031 - Dates of primary elections for congressmen; nomination of candidates for U.S. Senator; certification of vote for U.S. Senator

Except as may be otherwise provided by Section 23-15-1081, the first primary election for Congressmen shall be held on the first Tuesday in June of the years in which congressmen are elected, and the second primary, when one is necessary, shall be held three (3) weeks thereafter. Each year in which a presidential election is held, the congressional primary shall be held as provided in Section 23-15-1081. The election shall be held in all districts of the state on the same day. Candidates for United States Senator shall be nominated at the congressional primary next preceding the general election at which a Senator is to be elected and in the same manner that Congressmen are nominated, and the chairman and secretary of the State Executive Committee shall certify the vote for United States Senator to the Secretary of State in the same manner that county executive committees certify the returns of counties in general state and county primary elections.



§ 23-15-1033 - Election of representatives in Congress by districts; issuance of commissions by Governor

Representatives in the Congress of the United States shall be chosen by districts on the first Tuesday after the first Monday of November in the year 1986, and every two (2) years thereafter; and the laws regulating general elections shall in all respects apply to and govern elections for representatives in Congress; and the Governor shall issue a commission to the person elected in each of said districts.



§ 23-15-1035 - Qualifications of representatives in Congress

Each congressional district shall be entitled to one (1) representative, who shall have attained the age of twenty-five (25) years, and been seven (7) years a citizen of the United States, and who shall, when elected, be an inhabitant of this state.



§ 23-15-1037 - Division of state into five congressional districts

(1) The State of Mississippi is hereby divided into five (5) congressional districts as follows:

FIRST DISTRICT. The First Congressional District shall be composed of the following counties and portions of counties: Alcorn, Benton, Calhoun, Chickasaw, Choctaw, DeSoto, Itawamba, Lafayette, Lee, Marshall, Monroe, Pontotoc, Prentiss, Tate, Tippah, Tishomingo, Union, Webster, Yalobusha; in Grenada County the precincts of Providence, Mt. Nebo, Hardy and Pea Ridge; in Montgomery County the precincts of North Winona, Lodi, Stewart, Nations and Poplar Creek; in Oktibbeha County, the precincts of Double Springs, Maben and Sturgis; in Panola County the precincts of East Sardis, South Curtis, Tocowa, Pope, Courtland, Cole's Point, North Springport, South Springport, Eureka, Williamson, East Batesville 4, West Batesville 4, Fern Hill, North Batesville A, East Batesville 5 and West Batesville 5; and in Tallahatchie County the precincts of Teasdale, Enid, Springhill, Charleston Beat 1, Charleston Beat 2, Charleston Beat 3, Paynes, Leverette, Cascilla, Murphreesboro and Rosebloom.

SECOND DISTRICT. The Second Congressional District shall be composed of the following counties and portions of counties: Bolivar, Carroll, Claiborne, Coahoma, Holmes, Humphreys, Issaquena, Jefferson, Leflore, Quitman, Sharkey, Sunflower, Tunica, Warren, Washington, Yazoo; in Attala County the precincts of Northeast, Hesterville, Possomneck, North Central, McAdams, Newport, Sallis and Southwest; that portion of Grenada County not included in the First Congressional District; in Hinds County Precincts 11, 12, 13, 22, 23, 27, 28, 29, 30, 40, 41, 83, 84 and 85, and the precincts of Bolton, Brownsville, Cayuga, Chapel Hill, Cynthia, Edwards, Learned, Pine Haven, Pocahontas, St. Thomas, Tinnin, Utica 1 and Utica 2; in Leake County the precincts of Conway, West Carthage, Wiggins, Thomastown and Ofahoma; in Madison County the precincts of Farmhaven, Canton Precinct 2, Canton Precinct 3, Cameron Street, Canton Precinct 6, Bear Creek, Gluckstadt, Smith School, Magnolia Heights, Flora, Virlilia, Canton Precinct 5, Cameron, Couparle, Camden, Sharon, Canton Precinct 1 and Canton Precinct 4; that portion of Montgomery County not included in the First Congressional District; that portion of Panola County not included in the First Congressional District; and that portion of Tallahatchie County not included in the First Congressional District.

THIRD DISTRICT. The Third Congressional District shall be composed of the following counties and portions of counties: Clarke, Clay, Jasper, Kemper, Lauderdale, Lowndes, Neshoba, Newton, Noxubee, Rankin, Scott, Smith, Winston; that portion of Attala County not included in the Second Congressional District; in Jones County the precincts of Northwest High School, Shady Grove, Sharon, Erata, Glade, Myrick School, Northeast High School, Rustin, Sandersville Civic Center, Tuckers, Antioch and Landrum; that portion of Leake County not included in the Second Congressional District; that portion of Madison County not included in the Second Congressional District; that portion of Oktibbeha County not included in the First Congressional District; and in Wayne County the precincts of Big Rock, Yellow Creek, Hiwannee, Diamond, Chaparral, Matherville, Coit and Eucutta.

FOURTH DISTRICT. The Fourth Congressional District shall be composed of the following counties and portions of counties: Adams, Amite, Copiah, Covington, Franklin, Jefferson Davis, Lawrence, Lincoln, Marion, Pike, Simpson, Walthall, Wilkinson; that portion of Hinds County not included in the Second Congressional District; and that portion of Jones county not included in the Third Congressional District.

FIFTH DISTRICT. The Fifth Congressional District shall be composed of the following counties and portions of counties: Forrest, George, Greene, Hancock, Harrison, Jackson, Lamar, Pearl River, Perry, Stone; and that portion of Wayne County not included in the Third Congressional District.

(2) The boundaries of the congressional districts described in subsection (1) of this section shall be the boundaries of the counties and precincts listed in subsection (1) as such boundaries existed on October 1, 1990.



§ 23-15-1039 - Election of representatives in Congress in event of change in number of representatives to which state is entitled

Should an election of representatives in Congress occur after the number of representatives to which the state is entitled shall be changed, in consequence of a new apportionment being made by Congress, and before the districts shall have been changed to conform to the new apportionment, representatives shall be chosen as follows: In case the number of representatives to which the state is entitled be increased, then one (1) member shall be chosen in each district as organized, and the additional member or members shall be chosen by the electors of the state at large; and if the number of representatives shall be diminished, then the whole number shall be chosen by the electors of the state at large.



§ 23-15-1041 - Election of U.S. Senators by electors of Mississippi; issuance of commissions by Governor

There shall be elected, by the electors of Mississippi, qualified under the law to vote for Representatives in the lower house of Congress, one (1) United States Senator at the same time and in the same manner that members of the lower house of Congress are elected in 1988, and every six (6) years thereafter; and in the same manner there shall be one (1) United States Senator elected at the congressional election in 1990, and every six (6) years thereafter; and the person elected shall be commissioned by the Governor.






Article 35 - POLITICAL PARTIES

§ 23-15-1051 - Performance of duties by State Executive Committee; qualification of candidates with State Executive Committee

All duties in regard to senatorial or other districts of more than one county shall be performed by the State Executive Committee; and candidates for any office from such district shall qualify with the State Executive Committee as the law provides.



§ 23-15-1053 - Methods and procedures for selection of county and state executive committees

Subject to federal law and national party rules, the state executive committee of each political party shall determine the method and procedures by which county executive committees and the state executive committee are selected. The state executive committee of the political party shall establish, at least ninety (90) days prior to the implementation thereof, procedures to be followed in the selection of county executive committees and the state executive committees. A copy of any rule or regulation adopted by the state executive committee shall be sent to the Secretary of State within seven (7) days after its adoption to become a public record.



§ 23-15-1054 - Methods and procedures for selection of temporary county executive committee

(1) If there be any political party, or parties, in any county which shall not have a party executive committee for such county, such political party, or parties, shall within thirty (30) days of the date for which a candidate for a county office is required to qualify in such county, select qualified electors of that county and of that party's political faith to serve on a temporary county executive committee until members of a county executive committee are elected at the next regular election for executive committees. The temporary county executive committee shall be selected in the following manner: The chairman of the state executive committee of the party desiring to select a temporary county executive committee, upon petition of five (5) or more members of that political faith, shall call a mass meeting of the qualified electors of their political faith who reside in such county to meet at some convenient place within such county, at a time to be designated in the call, and at such mass convention the members of that political faith shall select a temporary county executive committee which shall serve until members of a county executive committee are elected at the next regular election for executive committees. The public shall be given notice of such mass meeting as provided in subsection (4) of this section. The chairman of the state executive committee shall authorize the call within five (5) calendar days of receipt of the petition. If the chairman of the state executive committee is either incapacitated, unavailable or nonresponsive and does not authorize the mass call within five (5) calendar days of receipt of the petition, any elected officer of the state executive committee may authorize the call within five (5) calendar days. If no elected officer of the state executive committee acts to approve such petition after an additional five (5) calendar days from the date, the chair of the state executive committee not taking action as provided by this section, the petitioners shall be authorized to produce the call themselves.

(2) If no county executive committee is selected or otherwise formed before an election, the state executive committee may serve as the temporary county executive committee and exercise all of the duties of the county executive committee for the county election. After a state executive committee has fulfilled its duties as the temporary county executive committee, as soon as practicable thereafter, the state executive committee shall select a county executive committee no later than before the next county election.

(3) A person who has been convicted of a felony in a court of this state or any other state or a court of the United States, shall be barred from serving as a member of a county executive committee.

(4) The state executive committee shall publish a copy of its call for a meeting in some newspaper published in the county affected for three (3) weeks preceding the date set for the mass convention, or if there be no newspaper published in the county, then in some newspaper having general circulation in the county and by posting notices in three (3) public places in the county, one (1) of which shall be the county courthouse or the location where the county board of supervisors meets to conduct business not less than three (3) weeks before the date for the mass convention.



§ 23-15-1055 - Methods and procedures for selection of delegates and delegate alternates to national nominating conventions

The state executive committee of each political party shall determine the method and procedures by which delegates and delegate alternates to the national nominating conventions are to be selected as well as adopt any other rule not inconsistent with this chapter. The state executive committee of the political party shall establish, at least ninety (90) days prior to the second Tuesday in March in years in which a presidential election is held, procedures to be followed in the nomination of candidates for delegates and delegate alternates to the nominating convention of the political party. A copy of any rule or regulation adopted by the state executive committee shall be sent to the Secretary of State within seven (7) days after its adoption to become a public record.



§ 23-15-1057 - Reconvening of state convention; delegates, notice, and power and authority

The State Executive Committee of a political party selected in the manner provided by Section 23-15-1053, in the event sufficient cause should arise, and a majority of the membership of the State Executive Committee deems such to be necessary for the best interest of their political party and the state, are authorized and empowered to reconvene the state convention that selected them as members of the State Executive Committee at any time after the adjournment of said convention, but not later than the last day of the year in which said convention was held.

The delegates chosen from the respective counties to a state convention in accordance with Section 23-15-1055 shall continue to be delegates from such county to said convention for a period not later than the last day of the year in which said convention was held.

Said convention may be reconvened upon the call of the Chairman of the State Executive Committee, the chairman to issue said call for a reconvening of a state convention only by and with the approval of a majority of the State Executive Committee. At least ten (10) days notice shall be given by the Chairman of the State Executive Committee of the reconvening of the state convention, such notice to be given by publication of the call of the chairman in any newspaper or newspapers having general circulation throughout the state.

In the event a state convention is reconvened as herein provided, said state convention may exercise all the power and authority conferred upon said convention by Section 23-15-1055, and in addition thereto may revise or rescind any action taken at its previous regular session.



§ 23-15-1059 - Registration on behalf of state executive committees

The chairman or secretary of the state executive committee of each political party chosen as provided in Section 23-15-1053 shall register the name of the political party it represents, and the names of all organizations officially sanctioned by the political party, with the Secretary of State within thirty (30) days after the effective date of this section. Thereafter, no political party shall use or register any name which is the same as or deceptively similar to the name of a political party or officially sanctioned organization which has already been registered with the Secretary of State by any other political party. No political party or officially sanctioned organization shall use any name in any campaign literature listing or describing its candidates which does not correspond with the name of said political party or officially sanctioned organization registered with the Secretary of State.

Any political party hereafter organized under the laws of this state shall register with the Secretary of State in the manner as herein provided and within thirty (30) days after such organization.



§ 23-15-1061 - Affidavit to accompany applications for registration; registration on behalf of district and county executive committees; proof of compliance with laws

The application for registration of the political party and any officially sanctioned organizations named to be presented to the Secretary of State shall be accompanied by an affidavit of the chairman or secretary of the political party seeking such registration listing the names of the members of the state executive committee, showing the chairman and secretary, together with the names of the national committeeman and committeewoman, and all the officers of said party, and setting forth that said executive committee and other officers of such party have been elected in accordance with the provisions of Section 23-15-1053, or any laws supplementary or amendatory thereof, and the Secretary of State is authorized to require further proof as to the compliance with the provisions of said Section 23-15-1053 when in his opinion such party has not complied with same.

The chairman or secretary of the district and county executive committees of each political party, chosen as hereinabove provided in Section 23-15-1053, shall register the name of the political party it represents with the chairman or secretary of the state executive committee of such political party within thirty (30) days after the effective date of this section, and the application for registration shall be accompanied by an affidavit of the chairman or secretary of the party seeking such registration listing the names of the members of the district executive committee and of the state executive committee, as the case may be, showing the chairman and secretary and other officers of said party, and setting forth that said executive committee of such party has been elected in accordance with the provisions of Section 23-15-1053, or any laws supplementary or amendatory thereof, and the chairman or the secretary of the state executive committee is authorized to require further proof as to the compliance with the provisions of said Section 23-15-1053 when in his opinion such party has not complied with same. Thereafter, no political party shall use or register any name which is the same as or deceptively similar to the name of a political party or officially sanctioned organization which has already been registered with the chairman or secretary of the state executive committee by any other political party. No political party or officially sanctioned organization shall use any name in any campaign literature listing or describing its candidates which does not correspond with the name of said political party or officially sanctioned organization registered with the secretary or chairman of the state executive committee.



§ 23-15-1063 - Prohibition against participation in elections or primaries by political parties not duly organized and registered

No political party in the State of Mississippi shall conduct primaries or enter candidates in any election unless such party shall have been duly organized under the provisions of this chapter, and the name of such party shall have been registered as provided in this chapter.



§ 23-15-1065 - Misrepresentation as to office in, or nomination by, political party; penalties

If any person shall claim, or represent himself in any manner to be a member of any state, district or county executive committee of any political party in this state, or claim to be the national committeeman or national committeewoman or any other officer or representative of such political party without having been lawfully elected or chosen as such in the manner provided by the laws of this state, or by such political party in the manner provided by the laws of this state, or shall in like manner claim to be the nominee of any political party authorized by the laws of this state to hold primary elections and choose party nominees, when in fact such person has not been declared the nominee of such political party for such office by such political party operating under the laws of this state, such person shall be barred from participating in any primary election held by such party, and shall not be a candidate, and the name of such person shall not be placed on the ticket as the candidate of such party in any election held in this state. Any person who violates the provisions of this section, in addition to other measures or penalties provided by law, may be enjoined therefrom upon application to the courts by any person or persons, or any political party, official or representative of such political party aggrieved thereby.



§ 23-15-1067 - General prohibitions; injunctions

It shall be unlawful for any person or group of persons to set up or establish any political party in this state except in the manner provided by the laws of this state, and it shall be unlawful for any person or group of persons not lawful members thereof to use or attempt to use or to operate under the name of any other political party theretofore and at the time lawfully existing and operating under the laws of this state, and each and every person participating in such unlawful act, in addition to such other measures or penalties provided by law, may be enjoined therefrom upon application to the courts by any person, or persons, or any political party, official or representative of such political party aggrieved thereby.



§ 23-15-1069 - Provisions applicable to all registered political parties

The provisions of Sections 23-15-771 and 23-15-1053 shall be applicable to all political parties registered pursuant to Sections 23-15-1059 and 23-15-1061.






Article 37 - MISSISSIPPI PRESIDENTIAL PREFERENCE PRIMARY AND DELEGATE SELECTION

§ 23-15-1081 - Presidential preference primaries; electors to vote in primary of only one party

A presidential preference primary may be held on the second Tuesday in March of each year in which a President of the United States is to be elected. Each political party which has cast for its candidates for President and Vice President in the previous presidential election more than twenty percent (20%) of the total vote cast for President and Vice President in the state, may conduct a presidential preference primary. No elector shall vote in the primary of more than one (1) political party in the same presidential preference primary.



§ 23-15-1083 - Presidential preference primaries and first congressional primaries to be held on same day; second congressional primaries to be held three weeks thereafter

Beginning in 1988, as an alternative to the congressional primary election date set forth in Section 23-15-1031, when a political party elects to conduct a presidential preference primary, the first primary election for congressmen, and senators, if senators are to be elected, shall be held on the second Tuesday in March, and the second primary, when one is necessary, shall be held three (3) weeks thereafter, and the election shall be held in all districts of the state on the same day.



§ 23-15-1085 - Notice of party's intention to hold presidential preference primary; issuance of proclamation by Secretary of State

The chairman of a party's State Executive Committee shall notify the Secretary of State if the party intends to hold a presidential preference primary. The Secretary of State shall be notified prior to December 1 of the year preceding the year in which a presidential preference primary may be held pursuant to Section 23-15-1081. Upon such notification, the Secretary of State shall issue a proclamation setting every party's congressional and senatorial primary elections that are to be held in the year in which the presidential preference primary is to be held on the date provided for in Section 23-15-1083. Once the Secretary of State has issued a proclamation pursuant to this section, the date of the congressional and senatorial primary elections shall not be changed.



§ 23-15-1087 - Applicability of law regulating primary and general elections

Except as otherwise provided in this chapter, the laws regulating primary and general elections shall in so far as practical apply to and govern presidential preference primary elections.



§ 23-15-1089 - Candidates whose names shall be placed on ballot; announcement of names by Secretary of State

The Secretary of State shall place the name of a candidate upon the presidential preference primary ballot when the Secretary of State shall have determined that such a candidate is generally recognized throughout the United States or Mississippi as a candidate for the nomination of President of the United States.

On or before December 15 immediately preceding a presidential preference primary election the Secretary of State shall publicly announce and distribute to the news media for publication a list of the candidates he intends to place on the ballot at the following presidential preference primary election. Following this announcement he may add candidates to his selection, but he may not delete any candidate whose name appears on the announced list, unless the candidate dies or has withdrawn as a candidate as provided in this chapter.



§ 23-15-1091 - Notification of candidates by Secretary of State

When the Secretary of State decides to place the name of a candidate on the ballot pursuant to Section 23-15-1089, he shall notify the candidate that his name will appear on the ballot of this state in the presidential preference primary election.

The secretary shall also notify the candidate that he may withdraw his name from the ballot by filing with the Secretary of State an affidavit pursuant to Section 23-15-1095 no later than the sixtieth (60th) day before that election.



§ 23-15-1093 - Petition in support of candidacy

Any person desiring to have his name placed on the presidential preference primary ballot shall file a petition or petitions in support of his candidacy with the state executive committee of the appropriate political party after January 1 of the year in which the presidential preference primary is to be held and before January 15 of that same year. To comply with this section, a candidate may file a petition or petitions signed by a total of not less than five hundred (500) qualified electors of the state, or petitions signed by not less than one hundred (100) qualified electors of each congressional district of the state, in which case there shall be a separate petition for each congressional district. The petitions shall be in such form as the State Executive Committee may prescribe; provided, that there shall be a space for the county of residence of each signer next to the space provided for his signature. No signature may be counted as valid unless the county of residence of the signer is provided. Each petition shall contain an affirmation under the penalties of perjury that each signer is a qualified elector in his congressional district or in the state, as appropriate.



§ 23-15-1095 - Withdrawal of candidate

A candidate's name shall be printed on the appropriate primary ballot unless he or she submits to the Secretary of State before the printing of the official sample ballot, an affidavit stating without qualification that he or she is not now and does not presently intend to become a candidate for the Office of President of the United States at the upcoming nominating convention of his or her political party. If a candidate withdraws pursuant to this section, the Secretary of State shall notify the state executive committee of the political party of such candidate that the candidate's name will not be placed on the ballot.



§ 23-15-1097 - Payment of expenses; compensation of election officials

All expenses of the presidential preference primary election, which are authorized expenses, as provided by statute relating to primary or general elections, shall be paid in the same manner as provided by law. Compensation of election officials shall be limited to that which is authorized by statute.






Article 39 - REPEAL OF PRIOR ELECTION LAWS

§ 23-15-1111 - Repeal of laws in conflict with Chapter 15

All election laws in conflict with the provisions of this chapter are hereby repealed.









Chapter 17 - AMENDMENTS TO CONSTITUTION BY VOTER INITIATIVE

§ 23-17-1 - Procedures by which qualified electors may initiate proposed amendments to the constitution

(1) For purposes of this chapter, the following term shall have the meaning ascribed herein:

"Measure" means an amendment to the Mississippi Constitution proposed by a petition of qualified electors under Section 273, Mississippi Constitution of 1890.

(2) If any qualified elector of the state desires to initiate a proposed amendment to the Constitution of this state as authorized by subsections (3) through (13) of Section 273 of the Mississippi Constitution of 1890, he shall first file with the Secretary of State a typewritten copy of the proposed initiative measure, accompanied by an affidavit that the sponsor is a qualified elector of this state.

(3) The sponsor of an initiative shall identify in the text of the initiative the amount and source of revenue required to implement the initiative. If the initiative requires a reduction in any source of government revenue, or a reallocation of funding from currently funded programs, the sponsor shall identify in the text of the initiative the program or programs whose funding must be reduced or eliminated to implement the initiative.

(4) The person proposing the measure shall also include all the information required under Section 273, Mississippi Constitution of 1890.



§ 23-17-3 - Time for filing petition; length of time petition remains valid

The petition for a proposed initiative measure must be filed with the Secretary of State not less than ninety (90) days before the first day of the regular session of the Legislature at which it is to be submitted. A petition is valid for a period of twelve (12) months.



§ 23-17-5 - Submission of proposed initiative to Attorney General; review; recommendations; certificate of review; filing of proposed initiative and certificate

Upon receipt of any proposed initiative measure, the Secretary of State shall submit a copy of the proposed measure to the Attorney General and give notice to the person filing the proposed measure of such transmittal. Upon receipt of the measure, the Attorney General may confer with the person filing the proposed measure and shall within ten (10) working days from receipt thereof review the proposal for matters of form and style, and such matters of substantive import as may be agreeable to the person filing the proposed measure, and shall recommend such revision or alteration of the measure as may be deemed necessary and appropriate. The recommendations of the Attorney General shall be advisory only, and the person filing the proposed measure may accept or reject them in whole or in part. The Attorney General shall issue a certificate of review certifying that he has reviewed the measure for form and style and that the recommendations thereon, if any, have been communicated to the person filing the proposed measure, and such certificate shall issue whether or not the person filing the proposed measure accepts such recommendations. Within fifteen (15) working days after notification of submittal of the proposed initiative measure to the Attorney General, the person filing the proposed measure, if he desires to proceed with his sponsorship, shall file the measure together with the certificate of review with the Secretary of State for assignment of a serial number and the Secretary of State shall thereupon submit to the Attorney General a certified copy of the measure filed. Upon submitting the proposal to the Secretary of State for assignment of a serial number the Secretary of State shall refuse to make such assignment unless the proposal is accompanied by a certificate of review.



§ 23-17-7 - Assignment of serial number; designation as "Initiative Measure No. ."

The Secretary of State shall give a serial number to each initiative measure, and forthwith transmit one (1) copy of the measure proposed bearing its serial number to the Attorney General. Thereafter, a measure shall be known and designated on all petitions, ballots and proceedings as "Initiative Measure No. ."



§ 23-17-8 - Correction of certain nonsubstantive clerical or technical errors in the section number reference or designation of a proposed constitutional amendment

When an amendment to the Mississippi Constitution of 1890 is proposed to the qualified electors of the state under the voter initiative procedure set forth in Section 23-17-1, et seq., the Secretary of State, with the approval of the Attorney General, may make a nonsubstantive clerical or technical correction in the section number reference or designation of the proposed amendment contained in an initiative measure, as may be appropriate or necessary in order to prevent the use of an existing section number or the possibility of the initiative being declared invalid only because of an error in the section number designation. Such a correction may be made at any time after the Attorney General's certificate of review with regard to the initiative measure has been issued, and before the ballot for the initiative measure is printed. The provisions of this section do not authorize the Secretary of State to make any change other than a nonsubstantive correction in the section number reference or designation of the proposed amendment contained in the initiative measure.



§ 23-17-9 - Formulation of ballot title and summary of initiative measure

Within seven (7) calendar days after the receipt of an initiative measure, the Attorney General shall formulate and transmit to the Secretary of State a concise statement posed as a question and not to exceed twenty (20) words, bearing the serial number of the measure and a summary of the measure, not to exceed seventy-five (75) words, to follow the statement. The statement shall give a true and impartial statement of the purpose of the measure. Neither the statement nor the summary may intentionally be an argument, nor likely to create prejudice, either for or against the measure. Such concise statement shall constitute the ballot title. The ballot title formulated by the Attorney General shall be the ballot title of the measure unless changed on appeal. When practicable, the question posed by the ballot title shall be written in such a way that an affirmative answer to such question and an affirmative vote on the measure would result in a change in then current law, and a negative answer to the question and a negative vote on the measure would result in no change to then current law.



§ 23-17-11 - Notice of ballot title and summary to initiator; publication of title and summary

Upon the filing of the ballot title and summary for an initiative measure in his office, the Secretary of State shall forthwith notify by certified mail return receipt requested, the person proposing the measure and any other individuals who have made written request for such notification of the exact language of the ballot title. The Secretary of State shall publish the title and summary for an initiative measure within ten (10) days after filing such title and summary in a newspaper or newspapers of general circulation throughout the State of Mississippi.



§ 23-17-13 - Procedure for appeal of title and summary

If any person is dissatisfied with the ballot title or summary formulated by the Attorney General, he or she may, within five (5) days from the publications of the ballot title and summary by the office of the Secretary of State, appeal to the circuit court of the First Judicial District of Hinds County by petition setting forth the measure, the title or summary formulated by the Attorney General, and his or her objections to the ballot title or summary and requesting amendment of the title or summary by the court.

A copy of the petition on appeal together with a notice that an appeal has been taken shall be served upon the Secretary of State, upon the Attorney General and upon the person proposing the measure if the appeal is initiated by someone other than that person. Upon the filing of the petition on appeal or at the time to which the hearing may be adjourned by consent of the appellant, the court shall accord first priority to examining the proposed measure, the title or summary prepared by the Attorney General and the objections to that title or summary. The court may hear arguments, and, within ten (10) days, shall render its decision and file with the Secretary of State a certified copy of such ballot title or summary as it determines will meet the requirements of Section 23-17-9. The decision of the court shall be final.



§ 23-17-15 - Filing of instrument establishing title and summary of measure; notice to initiator; title and summary to be used in all proceedings

When the ballot title and summary are finally established, the Secretary of State shall file the instrument establishing it with the proposed measure and transmit a copy thereof by certified mail return receipt requested, to the person proposing the measure and to any other individuals who have made written request for such notification. Thereafter such ballot title shall be the title of the measure in all petitions, ballots and other proceedings in relation thereto. The summary shall appear on all petitions directly following the ballot title.



§ 23-17-17 - Initiator of measure to print blank petitions; form of petitions

(1) The person proposing an initiative measure shall print blank petitions upon single sheets of paper of good writing quality not less than eight and one-half (8 1/2) inches in width and not less than fourteen (14) inches in length. Each sheet shall have a full, true and correct copy of the proposed measure referred to therein printed on the reverse side of the petition or attached thereto.

(2) Only a person who is a qualified elector of this state may circulate a petition or obtain signatures on a petition.



§ 23-17-19 - Secretary of State to design petitions; form of petitions

The Secretary of State shall design the form each sheet of which shall contain the following:

"WARNING

EVERY PERSON WHO SIGNS THIS PETITION WITH ANY OTHER THAN HIS OR HER TRUE

NAME, KNOWINGLY SIGNS MORE THAN ONE OF THESE PETITIONS RELATING TO THE SAME

INITIATIVE MEASURE, SIGNS THIS PETITION WHEN HE OR SHE IS NOT A QUALIFIED

ELECTOR OR MAKES ANY FALSE STATEMENT ON THIS PETITION MAY BE PUNISHED BY FINE,

IMPRISONMENT, OR BOTH.

PETITION FOR INITIATIVE MEASURE

To the Honorable , Secretary of State of the State of Mississippi:

We, the undersigned citizens and qualified electors of the State of

Mississippi, respectfully direct that this petition and the proposed measure

known as Initiative Measure No. , entitled (here insert the established

ballot title of the measure), a full, true and correct copy of which is

printed or attached on the reverse side of this petition, be transmitted to

the Legislature of the State of Mississippi at its next ensuing regular

session, and we respectfully petition the Legislature to adopt the proposed

measure; and each of us for himself or herself says: I have personally signed

this petition, I am a qualified elector of the State of Mississippi in the

city (or town), county and congressional district written after my name, my

residence address is correctly stated and I have knowingly signed this

petition only once."

Each sheet shall also provide adequate space for the following information: Petitioner's signature; print name for positive identification; residence address, street and number, if any; city or town; county; precinct; and congressional district.



§ 23-17-21 - Certification of petition by the circuit clerk; fee for filing petition

Before a person may file a petition with the Secretary of State, the petition must be certified by the circuit clerk of each county in which the petition was circulated. The circuit clerk shall certify the signatures of qualified electors of that county and shall state the total number of qualified electors signing the petition in that county. The circuit clerk shall verify the name of each qualified elector signing on each petition. A circuit clerk may not receive any fee, salary or compensation from any private person or private legal entity for the clerk's duties in certifying an initiative petition. When the person proposing any initiative measure has secured upon the petition a number of signatures of qualified electors equal to or exceeding the minimum number required by Section 273(3) of the Mississippi Constitution of 1890 for the proposed measure, and such signatures have been certified by the circuit clerks of the various counties, he may submit the petition to the Secretary of State for filing. The Secretary of State shall collect a fee of Five Hundred Dollars ($ 500.00) from the person filing the petition to pay part of the administrative and publication costs.



§ 23-17-23 - Grounds for refusing to file initiative petition

The Secretary of State shall refuse to file any initiative petition being submitted upon any of the following grounds:

(a) That the petition is not in the form required by Section 23-17-19;

(b) That the petition clearly bears insufficient signatures;

(c) That one or more signatures appearing on the petition were obtained in violation of Section 23-17-17(2), Section 23-17-57(2) or Section 23-17-57(3);

(d) That the time within which the petition may be filed has expired; or

(e) That the petition is not accompanied by the filing fee provided for in Section 23-17-21.

In case of such refusal, the Secretary of State shall endorse on the petition the word "submitted" and the date, and retain the petition pending appeal.

If none of the grounds for refusal exists, the Secretary of State shall accept and file the petition.



§ 23-17-25 - Procedure to compel Secretary of State to file petition

If the Secretary of State refuses to file an initiative petition when submitted to him for filing, the person submitting it for filing, within ten (10) days after his refusal, may apply to the Supreme Court for an order requiring the Secretary of State to bring the petition before the court and for a writ of mandamus to compel him to file it. The application shall be considered an emergency matter of public concern and shall be heard and determined with all convenient speed. If the Supreme Court decides that the petition is legal in form, apparently contains the requisite number of signatures of qualified electors, was filed within the time prescribed in the Constitution and was accompanied with the proper filing fee, it shall issue its mandate directing the Secretary of State to file the petition in his office as of the date of submission.



§ 23-17-27 - Failure to appeal, or loss of appeal of, Secretary's refusal to file petition

If no appeal is taken from the refusal of the Secretary of State to file a petition within the time prescribed, or if an appeal is taken and the Secretary of State is not required to file the petition by the mandate of the Supreme Court, the Secretary of State shall destroy it.



§ 23-17-29 - Filing petition with Legislature; adoption, amendment, or rejection of initiative; placement of initiative on ballot; approval of conflicting initiatives

The Secretary of State shall file with the Clerk of the House and the Secretary of the Senate on the first day of the regular legislative session the complete text of each initiative for which a petition has been certified and filed with him. A constitutional initiative may be adopted or amended by a majority vote of each house of the Legislature. If the initiative is adopted, amended or rejected by the Legislature; or if no action is taken within four (4) months of the date that the initiative is filed with the Legislature, the Secretary of State shall place the initiative on the ballot for the next statewide general election. If the Legislature amends an initiative, the amended version and the original initiative shall be submitted to the electors. An initiative or legislative alternative must receive a majority of the votes thereon and not less than forty percent (40%) of the total votes cast at the election at which the measure was submitted to be approved. If conflicting initiatives or legislative alternatives are approved at the same election, the initiative or legislative alternative receiving the highest number of affirmative votes shall prevail.



§ 23-17-31 - Procedure for rejection of measure and adoption of new measure by Legislature; designation of "Alternative Measure No. A"; fiscal analysis

(1) Whenever the Legislature rejects a measure submitted to it by initiative petition and adopts an amendment to the measure proposed by initiative petition, then the Secretary of State shall give the measure adopted by the Legislature the same number as that borne by the initiative measure followed by the letter "A." Such measure so designated as "Alternative Measure No. A," together with the ballot title thereof, when ascertained, shall be certified by the Secretary of State to the county election commissioners for printing on the ballots for submission to the voters for their approval or rejection at the next statewide general election.

(2) The chief legislative budget officer shall prepare a fiscal analysis of each initiative and each legislative alternative. A summary of each fiscal analysis shall appear on the ballot.



§ 23-17-33 - Ballot title and summary for alternative measures

For a measure designated by him as "Alternative Measure No. A," the Secretary of State shall obtain from the Attorney General a ballot title in the manner provided by Section 23-17-9. The ballot title therefor shall be different from the ballot title of the measure in lieu of which it is proposed, and shall indicate, as clearly as possible, the essential differences in the measure.



§ 23-17-35 - Form of initiative measure as appearing on ballot

Except in the case of alternative voting on a measure initiated by petition, each measure submitted to the people for approval or rejection shall be so printed on the ballot, under the proper heading, that a voter can, by making one (1) choice, express his approval or rejection of such measure. Substantially the following form shall be a compliance with this section:

INITIATIVE MEASURE NO.

(Here insert the ballot title of the measure.)

YES.................................................................... ( )

NO..................................................................... ( )



§ 23-17-37 - Voting for initiative when legislative alternative proposed; form of initiative measure and Legislative alternative as appearing on ballot

If an initiative measure proposed to the Legislature has been rejected by the Legislature and an alternative measure is passed by the Legislature in lieu thereof, the serial numbers and ballot titles of both such measures shall be printed on the official ballots so that a voter can express separately two (2) preferences: First, by voting for the approval of either measure or against both measures, and, secondly, by voting for one measure or the other measure. If the majority of those voting on the first issue is against both measures, then both measures fail, but in that case the votes on the second issue nevertheless shall be carefully counted and made public. If a majority voting on the first issue is for the approval of either measure, then the measure receiving a majority of the votes on the second issue and also receiving not less than forty percent (40%) of the total votes cast at the election at which the measure was submitted for approval shall be law. Any person who votes against both measures on the first issue may vote but shall not be required to vote for any of the measures on the second issue in order for the ballot to be valid. Substantially the following form shall be a compliance with this section:

INITIATED BY PETITION AND ALTERNATIVE BY LEGISLATURE

Initiative Measure No. , entitled (here insert the ballot title of the

initiative measure).

Alternative Measure No. A, entitled (here insert the ballot title of

the alternative measure).

VOTE FOR APPROVAL OF EITHER, OR AGAINST BOTH:

FOR APPROVAL OF EITHER Initiative No.

OR Alternative No. A................................................( )

AGAINST BOTH initiative No.

AND Alternative No. A...............................................( )

AND VOTE FOR ONE:

FOR Initiative Measure No. ..........................................( )

FOR Alternative Measure No. A.......................................( )



§ 23-17-39 - Limit of how many initiative proposals may be submitted to voters on single ballot

No more than five (5) initiative proposals shall be submitted to the voters on a single ballot, and the first five (5) initiative proposals submitted to the Secretary of State with sufficient petitions shall be the proposals which are submitted to the voters.



§ 23-17-41 - Effective date of initiative which is approved

An initiative approved by the electors shall take effect thirty (30) days from the date of the official declaration of the vote by the Secretary of State, unless the measure provides otherwise.



§ 23-17-43 - Time limit for resubmitting initiative rejected by voters

If any amendment to the Constitution proposed by initiative petition is rejected by a majority of the qualified electors voting thereon, no initiative petition proposing the same, or substantially the same, amendment shall be submitted to the electors for at least two (2) years after the date of the election on such amendment.



§ 23-17-45 - Publication of initiatives and Legislative Alternatives; inclusion of arguments or explanation; public hearing; notice of hearing

(1) A pamphlet containing a copy of all initiative measures and legislative alternatives, including the ballot title and ballot summary, arguments or explanations for and against each measure and alternative and the fiscal analysis prepared by the chief legislative budget officer shall be compiled by the Secretary of State. The sponsor may prepare the argument or explanation on the measure. If the sponsor does not prepare the argument or explanation, then the Secretary of State shall do so. Each argument or explanation shall not exceed three hundred (300) words. The Secretary of State shall publish the ballot title, ballot summary, full text of each measure and arguments or explanations for and against each measure and alternative once a week for three (3) consecutive weeks immediately preceding the election in at least one (1) newspaper of general circulation in each county of the state. The costs of such printing and publication shall be borne by the Secretary of State from funds appropriated by the Legislature.

(2) The Secretary of State shall conduct at least one (1) public hearing in each congressional district on each measure to be placed on the ballot and shall give public notice thereof at least thirty (30) days before a hearing.



§ 23-17-47 - Definitions applicable to §§ 23-17-47 through 23-17-59

For the purposes of Sections 23-17-47 through 23-17-59, the following terms shall have the meanings ascribed to them in this section:

(a) "Contribution" means any gift, subscription, loan, advance, money or anything of value made by a person or political committee for the purpose of influencing the passage or defeat of a measure on the ballot, for the purpose of obtaining signatures for the proposed ballot measures and attempting to place the proposed measure on the ballot, and for the purpose of opposing efforts to place a proposed measure on the ballot; but does not include noncompensated, nonreimbursed volunteer personal services.

(b) "Person" means any individual, family, firm, corporation, partnership, association or other legal entity.

(c) "Political committee" means any person, other than an individual, who receives contributions or makes expenditures for the purpose of influencing the passage or defeat of a measure on the ballot.

(d) "Expenditure" means any purchase, payment, distribution, loan, advance, deposit, gift of money or anything of value, made by any person or political committee for the purpose of influencing any balloted measure, for the purpose of obtaining signatures for a proposed ballot measure and attempting to place the proposed measure on the ballot, and for the purpose of opposing efforts to place a proposed measure on the ballot.



§ 23-17-49 - Statement of organization of political committees; when to file; contents of statement; changes in statement

(1) Each political committee shall file with the Secretary of State a statement of organization no later than ten (10) days after receipt of contributions aggregating in excess of Two Hundred Dollars ($ 200.00), or no later than ten (10) days after having made expenditures aggregating in excess of Two Hundred Dollars ($ 200.00).

(2) The statement of organization of a political committee must include:

(a) The name and address of the committee and all officers;

(b) Designation of a director of the committee and a custodian of books and accounts of the committee, who shall be designated treasurer; and

(c) A brief statement identifying the measure that the committee seeks to pass or defeat.

Any change in information previously submitted in a statement of organization shall be reported and filed within ten (10) days.



§ 23-17-51 - Political committees and certain individuals to file financial reports; when to file; penalties

(1) A political committee that either receives contributions or makes expenditures in excess of Two Hundred Dollars ($ 200.00) shall file financial reports with the Secretary of State.

(2) An individual person who on his or her own behalf expends in excess of Two Hundred Dollars ($ 200.00) for the purpose of influencing the passage or defeat of a measure shall file financial reports with the Secretary of State.

(3) The financial reports required in this section shall be filed monthly, not later than the tenth day of the month following the month being reported, after a political committee or an individual exceeds the contribution or expenditure limits. Financial reports must continue to be filed until all contributions and expenditures cease. In all cases a financial report shall be filed thirty (30) days following the election on a measure.

(4) Any person, who violates the provisions of this section, shall be subject to a fine as provided in Section 23-15-813.



§ 23-17-53 - Content of financial reports

A financial report of a political committee, or an individual person, as required by Section 23-17-51, shall contain the following information:

(a) The name, address and telephone number of the committee or individual person filing the statement.

(b) For a political committee:

(i) The total amount of contributions received during the period covered by the financial report;

(ii) The total amount of expenditures made during the period covered by the financial report;

(iii) The cumulative amount of those totals for each measure;

(iv) The balance of cash and cash equivalents on hand at the beginning and the end of the period covered by the financial report;

(v) The total amount of contributions received during the period covered by the financial report from persons who contributed Two Hundred Dollars ($ 200.00) or less, and the cumulative amount of that total for each measure;

(vi) The total amount of contributions received during the period covered by the financial report from persons who contributed Two Hundred Dollars ($ 200.00) or more, and the cumulative amount of that total for each measure; and

(vii) The name and street address of each person from whom a contribution(s) exceeding Two Hundred Dollars ($ 200.00) was received during the period covered by the financial report, together with the amount contributed, the date of receipt, and the cumulative amount contributed by that person for each measure.

(c) For an individual person:

(i) The total amount of expenditures made during the period covered by the financial report;

(ii) The cumulative amount of that total for each measure; and

(iii) The name and street address of each person to whom expenditures totaling Two Hundred Dollars ($ 200.00) or more were made, together with the amount of each separate expenditure to each person during the period covered by the financial report and the purpose of the expenditure.

(iv) The total amount of contributions received during the period covered by the financial report, the cumulative amount of that total for each measure, and the name and street address of each person who contributed more than Two Hundred Dollars ($ 200.00) and the amount contributed.



§ 23-17-55 - Required distance from polling place for distributing or posting material concerning initiative measure

It is unlawful for any person to distribute or post material in support of or in opposition to a measure within one hundred fifty (150) feet of any entrance to a polling place where the election is held.



§ 23-17-57 - Unlawful to give or offer consideration to elector

(1) It is unlawful for a person to give or offer any consideration to an elector to induce the elector to vote for or against a measure.

(2) It is unlawful for a person to give or offer any consideration to an elector to induce the elector to sign or not sign a petition for a measure.

(3) It is unlawful for any person that pays or compensates another person for circulating a petition or for obtaining signatures on a petition to base the pay or compensation on the number of petitions circulated or the number of signatures obtained.

(4) It is unlawful for any person to solicit signatures on any petition under this chapter within one hundred fifty (150) feet of any polling place on any election day.

(5) It is unlawful for any person who circulates or causes to be circulated an initiative petition to obtain or attempt to obtain a person's signature (a) by intentionally misleading such person as to the substance or effect of the petition, or (b) by intentionally causing such person to be misled as to the substance or effect of the petition.



§ 23-17-59 - Unlawful to interfere with or influence vote of elector

It is unlawful for a person to interfere with or influence the vote of an elector on a measure by means of violence, threats, intimidation, enforcing the payment of a debt, bringing a suit or criminal prosecution, any threat or action affecting a person's conditions of employment or other corrupt means.



§ 23-17-60 - Removal of name from initiative petition due to fraud or coercion

Any person who alleges that his or her signature on an initiative petition was obtained as the result of fraud or coercion, or that the person was intentionally misled as to the substance or effect of the petition, may have his or her signature removed from the initiative petition upon filing an affidavit to such effect with the Secretary of State anytime before the Secretary of State has accepted and filed the petition under Section 23-17-23.



§ 23-17-61 - Penalties for violating §§ 23-17-49 through 23-17-59

Any violation of Sections 23-17-49 through 23-17-59 is punishable by imprisonment in the county jail for not more than one (1) year, or by a fine not to exceed One Thousand Dollars ($ 1,000.00), or by both such fine and imprisonment.









Title 25 - PUBLIC OFFICERS AND EMPLOYEES; PUBLIC RECORDS

Chapter 1 - PUBLIC OFFICERS; GENERAL PROVISIONS

§ 25-1-1 - Length of terms

The term of office of all officers, not otherwise provided for by law, shall be four (4) years and until their successors shall be duly qualified.



§ 25-1-3 - Date terms begin for state officers, except the governor

The term of office of all state officers elected at a general election for that purpose, except the Governor, shall commence on the Thursday next after it shall be ascertained and determined by the House of Representatives who shall have been elected to the respective offices, as provided in Sections 140 and 143 of the Constitution.



§ 25-1-5 - Date terms begin for district, county, and beat officers

The term of office of all officers elected at such election for any district office, in a district composed of more than one county, or any county office, or any office of a subdivision of a county shall commence on the first Monday of January next succeeding the election.



§ 25-1-7 - Vacancy in office

If any person elected or appointed to any state, state district, levee board, county, county district, or municipal office shall fail to qualify as required by law on or before the day of the commencement of his term of office, or for any cause any such officer shall hold over after his regular term of office expires under the authority given him to hold over until his successor is appointed or elected and qualified, a vacancy in such office shall occur thereby and it shall be filled in the manner prescribed by law, as provided by Section 103 of the Constitution for filling vacancies in such offices, unless the failure to qualify arises from there being no officer to approve the bond of such officer-elect, and except the Governor-elect when the Legislature fixes by resolution the time of his installation. This section shall not be applicable to any coroner who fails to qualify as provided in Section 19-21-105.



§ 25-1-9 - Oath of office taken

The oath of office may be taken by all officers before any person authorized by law to administer an oath.



§ 25-1-11 - Oath of office filed

The oath of office of all state officers, and of all officers elected or appointed for any district composed of more than one county, shall be filed in the office of the secretary of state; but the oath of office of the circuit judges, chancellors, and district attorneys may be filed in the office of the clerk of the court where such officer shall first attend to discharge the duties of his office. The oath of office of all officers whose duties are confined within the limits of the county in which they are elected shall be filed in the office of the clerk of the chancery court of the county.



§ 25-1-13 - State officials to make guaranty or surety bonds

The state officials hereinafter named shall give bond in the penalty specified for each, with surety by one or more guaranty or surety companies authorized to do business in the state. Said bonds shall be approved by the Governor and commissioner of insurance and, when so approved, shall be filed and recorded in the office of the secretary of state.

The bond of the auditor of public accounts shall be for Thirty Thousand Dollars ($ 30,000.00); the state treasurer, One Hundred Thousand Dollars ($ 100,000.00); the land commissioner, Fifteen Thousand Dollars ($ 15,000.00); each of the public service commissioners, Ten Thousand Dollars ($ 10,000.00); director of the feed and fertilizer division, department of agriculture and commerce, Ten Thousand Dollars ($ 10,000.00); assistant secretary of state, Five Thousand Dollars ($ 5,000.00); state forester, Five Thousand Dollars ($ 5,000.00); sergeant of the guard of penitentiary, One Thousand Dollars ($ 1,000.00); dispatch sergeant of the state penitentiary, One Thousand Dollars ($ 1,000.00).

The official bonds of all other state officers shall continue and remain as to amounts thereof as now fixed elsewhere by law, but said bonds shall be subject to the provisions stated herein for sureties, approval, filing, and premium payment unless otherwise specifically provided.

Premiums paid on all bonds under the provisions of this section shall be paid out of the state treasury upon warrant of the auditor, which shall be issued upon the approval of the bonds as herein provided; provided, however, that the said premiums shall be at the lowest rate obtainable. If from any cause such guaranty or surety bond or bonds cannot be obtained in whole or in part because of refusal of said guaranty or surety companies, at a reasonable rate in the judgment of the insurance commissioner or for other cause, to make such bond or bonds, upon certificate of the commissioner of insurance to that effect, the officer or officers having thus been unable to make a bond or bonds may make such bond with personal or individual surety in the required penalty, to be approved by the Governor and filed and recorded as directed herein, together with the certificate of the commissioner of insurance attached to the bond.



§ 25-1-15 - Conditions of official bonds; new bonds to be secured every four years

(1) The bonds of all public officers required to give individual bond shall be conditioned in the following form, to wit:

"Whereas, the above bound A B was duly elected (or appointed) to the office

of on the day of , for the term of years from the day

of ; therefore, if he shall faithfully perform all the duties of said

office during his continuance therein, then the above obligation to be void."

A new bond in the amount required by law shall be secured at the beginning

of each new term of office or every four (4) years, whichever is less.

(2) The bonds of all public employees required to give individual bond

shall be conditioned in the following form, to wit:

"Whereas, the above bound A B was duly employed (or appointed) to the

position of on the day of ; therefore, if he shall faithfully

perform all the duties of said position during his continuance therein, then

the above obligation to be void."

A new bond in an amount not less than that required by law shall be secured upon employment and coverage shall continue by the securing of a new bond every four (4) years concurrent with the normal election cycle of the Governor or with the normal election cycle of the local government applicable to the employee.

(3) A failure to observe the form herein prescribed shall not vitiate any official bond; and all official bonds shall be valid and binding in whatever form they may be taken, except so far as they may be conditioned for the performance of acts in violation of the laws or policy of the state. Whether in the proper penalty or without any penalty, whether correct or incorrect in its recitals as to the term of office or otherwise, whether properly payable, whether approved by the proper officer or not approved by any, or if irregular in any other respect, such bond, if delivered as the official bond of the officer or employee and serving as such, shall be obligatory on everyone who subscribed it for the purpose of making the official bond of such officer or employee to the full penalty or, if it has no penalty, to the full penalty of the bond which might have been required.

(4) All blanket bonds given on positions of public employment shall be conditioned upon the faithful performance of all the duties of the positions covered and insured by said blanket bond. A new bond in an amount not less than that required by law for public employees shall be secured at the beginning of each new term of office of the public or appointed official by whom they are employed, if applicable, or at least every four (4) years concurrent with the normal election cycle of the Governor.



§ 25-1-17 - Official bonds payable to state

The bonds of all public officers and public employees required to give bond shall be made payable to the state, and shall be put in suit in the name of the state for the use and benefit of any person injured by the breach thereof. Such bonds shall not be void on the first recovery, but may be put in suit from time to time by any party injured by the breach thereof, until the whole penalty shall be recovered.



§ 25-1-19 - Approval of bonds of county and beat officers

(1) The bond of the chancery clerk and circuit clerk of each county shall be approved by the board of supervisors of the county. The bond of the members of the board of supervisors of the county shall be approved by the chancery clerk of such county. The bonds of all other county officers and employees, or officers and employees for any district, subdivision, board or commission of a county, including public school districts, shall be approved by the board of supervisors of such county. All the bonds shall be filed and recorded in the office of the clerk of the chancery court of the county, except that the original of the chancery clerk's bond, after it is recorded, shall be deposited and filed in the office of the clerk of the circuit court.

(2) The bond of any municipal officer or employee required to give bond shall be approved by the governing authority of such municipality. All said bonds shall be filed and recorded in the office of the municipal clerk of said municipality.

(3) The bonds of all other officers and employees, unless otherwise provided by law, shall be approved by and filed with the appointing authority of such officer or employee.



§ 25-1-21 - Affidavit of worth

Each surety, other than a surety company, on the official bond of any public officer or employee shall make affidavit before some officer competent to administer oaths that he is worth a certain sum, to be specified, in land owned and held by him in his own name and right in fee simple, or for life or a term of not less than twenty (20) years, and situated in the county, over and above all legal exemptions and all his debts and liabilities, including the amount of his liability on any other official bond where the term of office for which the same was given has not expired or where it has expired within a period of five (5) years from the date of such affidavit; and such affidavit shall be endorsed on or annexed to the bond.

Said surety shall set forth in such affidavit a full and clear description of the land, the actual cash value thereof, and the amount of any encumbrance thereon, if any.



§ 25-1-23 - Procedure for determining sufficiency of doubtful bond

The officers by whom official bonds of public officials and employees are to be approved shall have the right to inspect the land described in the affidavit made by a surety on any such bond, and shall have the right to orally examine the surety and others touching the description and value of such land. If the approving officers shall fail or refuse to approve any such official bond within fifteen (15) days after it is presented to them by any duly elected or appointed officer or employee and such officer or employee is debarred of his office or position by reason of such failure or refusal, the officer or employee thus debarred may, within ten (10) days after the expiration of the said fifteen-day period, appeal to the chancery court of the county, upon giving bond with sufficient sureties in a penalty of One Hundred Dollars ($ 100.00), payable to the state and conditioned that he will perform the decree of the chancery court. The appeal bond, if sufficient, shall be approved by the clerk of the chancery court and forthwith delivered to the officers who have failed or refused to approve the official bond.

When the appeal bond has been approved and delivered to the approving officers, they shall immediately file it, together with the official bond and the affidavits by the sureties that are annexed to it, in the office of the clerk of the chancery court; and the cause shall be immediately entered on the issue docket of the chancery court as a suit in equity in the name of the aggrieved officer or employee, as complainant, and in the names of the approving officers, as defendants, which cause shall then be at issue and shall be a preference case. The controversy shall be tried de novo, either in term or in vacation, at a time to be fixed by an order made by the chancellor, and no other or further notice of the trial shall be necessary. The issue shall be the sufficiency vel non of the official bond, and the burden of proof shall be upon the appealing officer or employee.

If the bond be adjudged to be sufficient and the approving officers are still unwilling to approve it, the appealing officer or employee may deliver to the approving officers certified copies of the bond, the affidavits of the sureties annexed to it, and the decree of the chancery court; and he shall thereupon be entitled to have the oath of office administered to him and to occupy the office to which he was theretofore elected or appointed.

If the bond be adjudged to be insufficient, a decree shall be rendered against the appealing officer or employee and the sureties on the appeal bond, requiring them to pay the costs of the proceeding in the chancery court; but such adjudication shall not preclude the appealing officer or employee from furnishing a sufficient bond, and the approval thereof by the approving officers, at any time before another person has been duly elected or appointed to the office or position.



§ 25-1-25 - New bond required in certain cases

In case the sureties or any of them, of any public officer or employee shall permanently remove out of the state or become insolvent, or if from any cause an official bond shall be found insufficient, the Governor in the case of a state officer or employee, and the appropriate governing authority in the case of a local officer or employee, shall notify such officer or employee to appear at a day and place to be named within ten (10) days thereafter, to give a new bond with other sufficient sureties in a penalty equal to that of the former bond and with the like condition, or to show cause why the same should not be required. If such officer or employee shall fail or neglect so to do within a time to be designated, his office or position shall thereby become vacant and he shall cease to discharge any of the duties thereof. If a state officer or employee, the Governor shall cause the vacancy to be filled as in other cases; and, if a local office or employee, the vacancy shall be filled as in other cases of vacancy in local offices. From proceedings under this section there shall be no appeal; and if the officer or employee to be notified be without the state or abscond, he may be notified by publication as defendants in chancery are so notified.



§ 25-1-27 - Release of surety on bond of local officer or employee

In case a surety on any bond of any local officer or employee shall conceive himself to be in danger of suffering by being such surety and shall desire to be relieved therefrom, he may petition the board of supervisors or the municipal governing authority, as the case may be, for relief in the premises. The appropriate local governing authority shall thereupon order that the officer or employee give a new bond with sufficient sureties in a penalty not less than the first bond and conditioned according to law, and notice of such order shall forthwith be given to such officer or employee. Said new bond shall be furnished within such reasonable time as the governing authority may direct, not exceeding thirty (30) days from the date of said order; and on the giving of such bond and the approval thereof by the governing authority, the petitioner shall be discharged from further liability on the bond as to the performances of all official duties after the giving of such new bond. If such officer or employee shall fail or refuse to comply with the order to give a new bond, his office or position shall thereby become vacant and the vacancy shall be filled as in other cases of vacancies in local offices or positions.



§ 25-1-29 - Release of surety on bond of state officer

In case a surety on any bond of any state officer shall desire to be relieved therefrom, he may petition to the Governor to that purpose and give notice thereof to the officer from whose bond he wishes to be relieved; and the Governor shall also communicate and give notice to such officer. If said officer shall not within such reasonable time as the Governor shall direct, not exceeding thirty (30) days, present a new bond in a penalty not less than the first and conditioned according to law, such office shall be declared vacant by the Governor. On the giving of such new bond and the approval as required by law, the petitioner shall be discharged from further liability on the bond as to the performance of all official duties after the giving of such new bond. In the event such surety shall be relieved, he shall refund to the state the unearned premium on such bond.



§ 25-1-31 - Personal bonds

All bonds required by law to be made by all public officers and employees shall be made in a surety company, authorized to do business in this state.

Any such officer or employee may make affidavit, such affidavit to include two (2) letters of refusal of such bond by bonding companies licensed to do business in the State of Mississippi, that he has made diligent effort to obtain the surety bond required by this section and was unable to do so. In such event, such officer or employee may make his official bond with two (2) or more personal sureties, qualified as provided by law.



§ 25-1-33 - Premiums on official bonds

(1) The premiums on all bonds given by public officers and employees shall be paid out of any funds available for such expenditure.

(2) Any authority, board, commission or other public entity created by state law is hereby authorized and empowered to expend such portion of its funds as may be found necessary to pay all premiums on surety bonds drawn in favor of the State of Mississippi, which such public entity may require its employees to furnish for the faithful performance of their duties.

(3) This section is to apply only to the payment of such surety bond premiums as are not now otherwise provided for by law.



§ 25-1-35 - Commission not necessary

All county officers and officers chosen for any portion or district of a county and all municipal officers and officers chosen for any portion or ward of a municipality, shall be authorized to exercise the duties and functions of the office to which they are elected, after they have received certificates of their election, as provided by law, whether they have received their commissions or not; but such officers shall first give bond, if any, required by law or ordinance, and take the oath of office prescribed by the constitution.



§ 25-1-37 - Acts of de facto officer valid

The official acts of any person in possession of a public office and exercising the functions thereof shall be valid and binding as official acts in regard to all persons interested or affected thereby, whether such person be lawfully entitled to hold the office or not and whether such person be lawfully qualified or not; but such person shall be liable to all the penalties imposed by law for usurping or unlawfully holding office, or for exercising the functions thereof without lawful right or without being qualified according to law.



§ 25-1-39 - Deputy to discharge duty after death of officer

If any state or county officer shall die having a deputy, the deputy may continue to discharge the duties of the office in the name of the deceased officer as if he had not died, until the vacancy in the office shall be filled according to law. The official bond of the deceased officer and his estate shall be a security for the faithful performance of the duties of the office by the deputy, who shall be subject to all the provisions of law applicable to his principal in his lifetime; and the personal representative of the decedent shall have like remedy against the deputy as the decedent would have if living. Where there are two judicial districts in a county and there be a deputy in each, the deputy of the first district shall discharge the duties of the office under the provisions of this section.



§ 25-1-41 - Informal bonds valid

All bonds or recognizances taken by any officer in the discharge of his duty shall be valid and binding on the obligors therein, whether taken in the form prescribed or not, so that the substantial matters required be contained therein; and such bonds shall only be void so far as they may be conditioned for the performance of acts in violation of the law or policy of the state. It shall be lawful to show by parol that any bond or recognizance was taken by an officer in the discharge of his duty, although such fact ought to appear upon the bond or recognizance, or in writing or of record, and do not so appear; and if an officer take a recognizance in a case where he should have taken a bond, it shall bind the parties in the same manner as if it had been authorized.



§ 25-1-43 - Officer not to make contract without authority

An officer shall not enter into any contract on behalf of the state, or of any county, city, town, or village thereof, without being specially authorized thereto by law or by an order of the board of supervisors or municipal authorities.



§ 25-1-45 - Civil liability for failure to perform duty

If any county, county district, or municipal officer who has executed bond for the faithful performance of duty shall knowingly or wilfully fail, neglect, or refuse to perform any duty required of him by law or shall violate his official obligations in any respect, the president or, in the absence or disability or default of the president, the vice-president of the board of supervisors in case of a county or county district officer, and the mayor in case of a municipal officer, or any person interested in either case shall cause suit to be brought on the bond of such officer for the recovery of the damages that may have been sustained thereby.



§ 25-1-47 - Defense of public employees and satisfaction of judgment

(1) Any municipality of the State of Mississippi is hereby authorized and empowered, within the discretion of its governing authorities, to investigate and provide legal counsel for the defense of any claim, demand, or action, whether civil or criminal, made or brought against any state, county, school district, or municipal officer, agent, servant, employee, or appointee as a result of his actions while acting in the capacity of such officer, agent, servant, employee, or appointee; and such municipality is hereby authorized to pay for all costs and expenses incident to such investigation and defense.

(2) Any municipality of this state is hereby authorized and empowered, within the discretion of its governing authorities, to pay and satisfy any negotiated settlement of a claim or any judgment, fine, or penalty which may be made, assessed, or levied by any court against any municipal agent, officer, servant, employee, or appointee as a result of any actions of such municipal agent, officer, servant, employee, or appointee while acting as such.



§ 25-1-49 - Seller may recover claim unlawfully brought by an officer

If any county officer or his deputy shall unlawfully purchase or become interested in any certificate or claim of any kind payable out of the county treasury or in any witness certificate issued in a civil case, the person selling any such claim or certificate may recover the face value thereof of such officer on his official bond; and he shall not be required to account for what he received when he sold.



§ 25-1-51 - Confiscated property: prohibited acquisition; disposition by sheriff; subsequent recovery

(1) No law enforcement officer, conservation officer, or other person charged with the duty and responsibility of enforcing the statutory laws of this state or any municipality herein, whether employed full time or part time in such capacity, or any member of his or her household can knowingly own, acquire, bid upon, or otherwise participate as a purchaser or prospective purchaser, either directly or indirectly, at a sale concerning any real, personal, or mixed property which has been confiscated and is being sold, or has been sold, or is subject to being sold pursuant to the laws and statutes of this state. All officers seizing any property shall turn the same over to the sheriff of the county in which said property was seized. All real, personal, or mixed properties confiscated under authority of law and subject to sale as contraband properties shall be sold by the sheriff of the county in which said property was confiscated or is stored, after the sheriff shall first have given public notice by publication for not less than one (1) week in a newspaper published in said county or, if no newspaper is published in said county, said notice shall be published not less than one (1) time in a newspaper having general circulation in said county. The published notice shall contain a description of the property and other pertinent data which the sheriff may deem necessary and proper in compliance with this section. The cost of public notice shall be charged against and added to the cost of the property advertised and sold by virtue of said notice. The net proceeds of all such property sold shall be deposited in the county general fund within the manner provided by law. The sheriff shall keep a public record of all property seized, the disposition thereof, and the proceeds from the sale thereof.

(2) The failure of the sheriff to sell any property seized by him or turned over to him within ninety (90) days and any violation of the above paragraph by such prohibited person, or any other person acting for or in behalf of such prohibited person, shall be deemed to be a misdemeanor and shall be punishable by a fine of not less than One Hundred Dollars ($ 100.00) nor more than Five Hundred Dollars ($ 500.00), which fine shall be subject to collection from such prohibited person's bondsmen if such prohibited person be under bond and fails to pay said assessed fine when it shall have become final and collectible.

In addition thereto, upon a showing in an action begun not later than one (1) year from the date of the legal sale of the confiscated property that such prohibited person has knowingly acquired title to such confiscated property in violation of paragraph (1) hereof, the owner of such property at the time it was confiscated, or his or her heirs, legatees, administrator, or executor shall be immediately entitled to the return of such property; and the sum paid therefor by such prohibited person, or in his or her behalf, shall be forfeited. The sum so forfeited shall be applied in the same manner as it would be applied had the confiscated property been sold to or acquired by other than such prohibited person.



§ 25-1-53 - Nepotism prohibited

It shall be unlawful for any person elected, appointed or selected in any manner whatsoever to any state, county, district or municipal office, or for any board of trustees of any state institution, to appoint or employ, as an officer, clerk, stenographer, deputy or assistant who is to be paid out of the public funds, any person related by blood or marriage within the third degree, computed by the rule of the civil law, to the person or any member of the board of trustees having the authority to make such appointment or contract such employment as employer. This section shall not apply to any employee who shall have been in said department or institution prior to the time his or her kinsman, within the third degree, became the head of said department or institution or member of said board of trustees; and this section shall not apply to any person seeking appointment as an election worker who has served as an election worker in the election immediately preceding the commencement of a term of office as an election commissioner by his kinsman within the third degree. The provision herein contained shall not apply in the instance of the employment of physicians, nurses or medical technicians by governing boards of charity hospitals or other public hospitals.



§ 25-1-55 - Penalty for nepotism

Any person violating the provisions of Section 25-1-53 shall forfeit to the State of Mississippi, and shall be liable on his official bond for, an amount equal to the sum of all moneys paid to any person appointed or employed in violation of the provisions aforesaid.



§ 25-1-57 - Undated or postdated resignations

Whenever any appointment or employment of an officer or employee of the State of Mississippi or any agency, department, or institution thereof, shall by law require confirmation by the Mississippi State Senate, no officer or employee of the state, or any other person, shall take, require, accept, or otherwise obtain as a condition of appointment or employment an undated or postdated resignation from a person to be appointed as an officer or employee of the state or any agency, department, or institution thereof. Any such resignation accepted, taken, or obtained contrary to the provisions hereof shall be null and void and of no effect, unless the Mississippi State Senate shall have been advised of the existence and content of any undated or postdated resignation and consented thereto at the time of its confirmation of the appointment or employment.



§ 25-1-59 - Vacancy by removal or default

If any state, district, county, county district, or municipal officer during the term of his office shall remove out of the state, district, county, or municipality for which he was elected or appointed, such office shall thereby become vacant and the vacancy be supplied as by law directed. If any person who has been or shall be a collector or holder of public money is elected to either branch of the Legislature or to any office of profit or trust, and shall not have accounted for and paid into the treasury all sums for which he may be accountable on or before the day of the meeting of the Legislature to which he shall be chosen or the time for the commencement of his term of office, the seat of such person in the Legislature or the office to which he was elected shall be forthwith vacated thereby.



§ 25-1-61 - Legal residence of state officers

All public officers of this state who are required to, or who for official reasons, remove from the county of their actual household and residence to another county of this state for the purpose of performing the duties of their office shall be deemed in law in all respects to be householders and residents of the county from which they so remove, unless such officer elects to become an actual householder and resident of the county to which he removed for official causes.



§ 25-1-63 - Defaulting officers published

If any state, state district, county, county district, or other public officer who is required by law to make any report to or settlement with another officer, or in any manner to account with such officer, shall fail to make the report or settlement or to account within ten (10) days after the date on which such report, settlement, or accounting should be made or had or within such reasonable extended time, not exceeding thirty (30) days, as such other officer in a proper case may allow, the fact of such default shall be published by the officer to or with whom the report, settlement, or accounting should be made or had in a newspaper published in the county of the defaulter's residence, if there be one so published willing to make the publication, and, if not, then in one published at the capital. If any officer to or with whom any such defaulter should report, settle, or account shall fail to make such publication within fifty (50) days after the date of the original default, any citizen who is not a surety of the defaulter may bring an action against the officer so failing to publish the defaulter, personally or on his bond, and shall recover all damages to such citizen and a penalty of Five Hundred Dollars ($ 500.00); and, to recover the penalty, it shall not be necessary to show any damages, provided that only one (1) penalty shall be recovered. Two Hundred and Fifty Dollars ($ 250.00) of the penalty, in the case of a state or state district officer, shall be paid into the state treasury, and in case of a county or county district officer, into the county treasury, and the other half to the person suing. It shall be the duty of the district attorney to bring all such suits.



§ 25-1-65 - Expense of publication

The expense of publishing such defaulters shall be paid out of the county treasury on the allowance of the board of supervisors in the case of a county or county district officer, and in the case of a state or state district officer, out of the state treasury, as other contingent expenses are paid.



§ 25-1-67 - Public moneys to be promptly paid by legal representatives

It is the duty of the legal representative of every tax collector or other officer who shall die having public money in his hands to promptly pay the same over to the proper authorities. Nothing herein contained shall in any manner vary or affect the liability of such officer or his bondsmen.



§ 25-1-69 - Officer not to carry or deposit public funds outside state

It shall be unlawful for any officer of this state, or for any officer of any county or any levee board in this state, to deposit, carry, send, or to permit to be deposited, carried, or sent to any point beyond the confines of this state any part of any fund, money, bonds, or securities of any kind whatever belonging to the State of Mississippi, or to any county or subdivision of any county within this state, which may have come into his possession or custody by virtue of his office, unless paid out by due and legal authority. Any state or county officer violating the provisions of this section shall, upon conviction, be fined not less than Two Hundred Dollars ($ 200.00) and not more than One Thousand Dollars ($ 1,000.00), or be imprisoned in the state penitentiary for a term not exceeding five (5) years, or both, at the discretion of the court.



§ 25-1-71 - Public moneys are trust funds

All money deposited in a bank or with any depository by or for a tax collector or other officer having the custody of public funds, state, county, municipal, levee board, road districts, drainage districts, or school districts, whether the same be deposited in the name of the officer as an individual or as an officer or in the name of any other person, is prima facie public money and a trust fund, and is not liable to be taken by the general creditors of the officer or by the creditors of the depository. Whenever any corporation doing a banking business of whose property and banking business the banking examiner has taken possession as provided by law, it shall be the duty of such banking examiner, or his agent in charge, out of the first money coming into his hands to immediately pay to the tax collector or other officer having the custody of such funds the full amount thereof, as far as possible. On failure so to do, the chancery court of the county where said corporation was doing business, or the chancellor thereof in vacation, shall on ten (10) days' notice require the payment of all, or such part thereof as is on hand, until the full amount due is paid. Nothing herein contained shall in any manner vary or affect the liability of such officer or his bondsmen.



§ 25-1-72 - Duty to deposit funds into county depository

All county officers who receive funds payable into the county treasury shall deposit such funds into the county depository on the day when they are collected or on the next business day thereafter.



§ 25-1-73 - Officers liable for costs of collection of public funds improperly withheld

Any officer, state, county, municipal, or district, or any other custodian of public funds or property who shall improperly withhold same from the state or county treasury or other authority whose duty it is to receive same, or who shall fail to turn property over to the proper custodian, or who shall in anywise be in default as to any money or property held by him as a public official in this state or in any other capacity as custodian of such funds or property which may come into his hands by virtue of his official position, whether in the proper performance of his official duties or otherwise, shall be liable on his bond for all costs of collection or recovery of money or property, including in such costs the commissions, if any, of the state tax commission or the attorney general, and all other costs connected therewith, including interest on funds improperly withheld for such time as such funds have been withheld, and reasonable rental and damages where property belonging to the public is so withheld. Any such public official who shall unlawfully pay any public funds to himself, or who shall knowingly and designedly pay such funds to any other person not entitled thereto without allowance regularly made by the proper authority, shall be liable on his official bond for all costs of recovery of such funds, including the commissions, if any, which may be due to the officer making the collection.

It is the purpose of this section to preserve in its entirety the public funds and property in this state; and it shall be so construed that the commissions, if any, and fees of the attorney general and the state tax commission, and all other costs of collection must be borne by such derelict official or custodian.



§ 25-1-75 - Duplicate receipt books upon transfer of funds

All state boards, commissions, agencies, bureaus, and other departments of the State of Mississippi, and the governing authorities of all counties, municipalities, and other political subdivisions shall maintain duplicate receipt books, showing the date and the amount of money received by said department or political subdivision from any other state department or political subdivision. Upon the distribution of any funds to any state department, agency, or political subdivision of the state, the distributing department or agency shall demand a receipt for said funds. The recipient of said funds shall execute said receipt and give to the disbursing agency or political subdivision the original thereof, and shall retain in a receipt book kept for that purpose a duplicate of said receipt, showing the amount received by said agency or political subdivision.

The receipt books provided in this section shall be of permanent type, shall be approved by the state auditor, and shall be a public record available for inspection during office hours by any citizen.

Any official, authorized to disburse or receive funds as contemplated hereby, who does not demand a receipt or keep a duplicate receipt as so contemplated shall be guilty of a misdemeanor.



§ 25-1-77 - Bureau of Fleet Management created; purpose; duties; purchase, rent, lease or acquisition of motor vehicle for state use; certain documentation required; bureau may seize and dispose of certain state agency vehicles; reports; retention of vehicles seized under forfeiture laws; exemption of state institution of higher learning

(1) There is created the Bureau of Fleet Management within the Office of Purchasing, Travel and Fleet Management, Department of Finance and Administration, for the purposes of coordinating and promoting efficiency and economy in the purchase, lease, rental, acquisition, use, maintenance and disposal of vehicles by state agencies. The Executive Director of the Department of Finance and Administration may employ a Fleet Management Officer to manage the bureau and carry out its purposes. The bureau may employ other suitable and competent personnel as necessary. The bureau shall encourage the use of fuel efficient or hybrid vehicles appropriate for the state agency's intended purpose and, when feasible, the use of alternative fuels or energy sources, including, but not limited to, ethanol, biodiesel, natural gas or electric power. The bureau shall prepare a fiscal analysis of the cost effectiveness of using alternative fuel or energy source vehicles by state agencies, and submit a report of that fiscal analysis to the Legislature by December 15, 2009. Not later than July 1, 2014, at least seventy-five percent (75%) of all vehicles to which the bureau holds title in the name of the state must have a fuel economy estimate by the United States Environmental Protection Agency of forty (40) miles per gallon or higher for highway driving.

(2) The Bureau of Fleet Management shall perform the following duties:

(a) To hold title in the name of the State of Mississippi to all vehicles currently in possession of state agencies as defined in Section 25-9-107(d) and to assign vehicles to such agencies for use; however, the bureau shall exempt any agency or agency vehicles from the provisions of this paragraph (a) if it determines that state or federal law requires that title be vested only in the agency;

(b) To establish rules and regulations for state agency use of vehicles;

(c) To gather information and specify proper fleet management practices for state agencies;

(d) To acquire fleet management software and require agencies to provide necessary information for the bureau to properly monitor the size, use, maintenance and disposal of the state's fleet of vehicles; the bureau shall communicate regularly with the fleet managers of each state agency to determine strengths and weaknesses of the various fleet operations; the bureau shall disseminate information to the agencies so that each can take advantage of any beneficial practices being incorporated at other entities; the bureau shall promulgate rules and regulations concerning the mileage reimbursement practices of each state agency;

(e) To carry out responsibilities relative to budget recommendations as provided in Section 27-103-129;

(f) To reassign vehicles in the possession of any state agency if the bureau believes that another state agency can make more efficient use of a vehicle; however, the state agency receiving the reassigned vehicle shall pay to the previous agency's special fund, or if no special fund exists to the State General Fund, the National Automobile Dealers Association (NADA) wholesale value for the vehicle or the estimated amount for which the vehicle would have sold at auction, as shall be determined by the bureau, whichever is less;

(g) To investigate at any time the vehicle usage practices of any state agency; and

(h) To require each agency to submit to the bureau a vehicle acquisition/use/disposal plan on an annual basis. From the plans received, the bureau shall evaluate the proposed plans and shall submit a recommendation to the Legislature prior to January 1 of each year.

(3) No state department, institution or agency shall purchase, rent, lease or acquire any motor vehicle, regardless of the source of funds from which the motor vehicle is to be purchased, except under authority granted by the Department of Finance and Administration. The Bureau of Fleet Management, Department of Finance and Administration, shall promulgate rules and regulations governing the purchase, rental, lease or acquisition of any motor vehicle by a state department, institution or agency with regard to the appropriateness of the vehicle to its intended use. The Bureau of Fleet Management, Department of Finance and Administration, shall only grant authority to purchase, rent, lease or acquire a motor vehicle which is the lowest cost vehicle to carry out its intended use. Before the disposal or sale of any vehicle, the Bureau of Fleet Management shall make a determination that the lifetime use and mileage of the vehicle has been maximized and that it would not be feasible for another state agency to use the vehicle.

(4) The department, institution or agency shall maintain proper documentation which provides the intended use of the vehicle and the basis for choosing the vehicle. Such documentation shall show that the department, institution or agency made diligent efforts to purchase, rent, lease or acquire a vehicle that is the lowest cost vehicle for its intended use. Such documentation shall be updated as needed when the intended use of the vehicle or any other facts concerning the vehicle are changed. All such documentation shall be approved by the State Fleet Officer prior to purchase, rental, lease or acquisition or change in use of any vehicle and shall be maintained and made available for review by the State Auditor, any other reviewing agency and the Legislature. The Bureau of Fleet Management shall immediately notify the department head of any agency that has a vehicle found to be in violation of the bureau's rules and regulations. At the same time, the bureau shall notify the Speaker of the House of Representatives and the Lieutenant Governor of its findings regarding any such vehicle. If the violation is not rectified within five (5) days of the notice, then the bureau may seize the vehicle and dispose of it as the bureau deems to be in the best interest of the State of Mississippi.

(5) On or before September 1 of each year, the Bureau of Fleet Management shall prepare and deliver to the Senate and House Appropriations Committees and the Joint Legislative Budget Committee a report containing any irregularities that it finds concerning purchases of state-owned vehicles.

(6) The Department of Public Safety and the Department of Wildlife, Fisheries and Parks may retain any vehicle seized pursuant to the forfeiture laws of this state, and the total number of vehicles assigned to each such agency shall not be reduced by the number of seized vehicles which the agency retains.

(7) The Bureau of Fleet Management, upon request, shall grant an exemption from the provisions of this section for only any vehicle assigned to a sworn officer of the Department of Public Safety and used in undercover operations when the bureau determines that compliance could jeopardize the life, health or safety of the sworn officer.

(8) The provisions of this section shall not apply to any state institution of higher learning.



§ 25-1-78 - Moratorium on acquisition of motor vehicles by state agencies; reduction in total number of motor vehicles by certain agencies; exemptions

(1) For purposes of this section, the term "state agency" means any agency that is subject to oversight by the Bureau of Fleet Management of the Department of Finance and Administration under Section 25-1-77.

(2) Except as otherwise provided in this section, beginning on July 1, 2014, through June 30, 2015, the Bureau of Fleet Management, Department of Finance and Administration, shall not approve the purchase, lease or acquisition of any motor vehicle by a state agency, regardless of the source of funds used. However, any agency that has a fleet of not more than fifty (50) vehicles may replace a vehicle that has been wrecked and deemed a total loss or any vehicle whose repair cost exceeds the cash value of the vehicle as determined by the Bureau of Fleet Management. Documentation of such loss or repair costs must be submitted to the Bureau of Fleet Management prior to replacement of the vehicle.

(3) Beginning July 1, 2012, any state agency with a fleet of more than fifty (50) motor vehicles shall reduce the total number of its motor vehicles by two percent (2%) each fiscal year until June 30, 2016. The Bureau of Fleet Management and the State Auditor shall work together to enforce the provisions of this subsection.

(4) The provisions of subsections (2) and (3) of this section, with regard to the purchase, lease or acquisition of vehicles and to the mandatory reduction of the agency's fleet of vehicles, shall not apply to:

(a) A state agency's law enforcement or emergency vehicles, upon demonstrating to the Bureau of Fleet Management a justifiable need to be excluded from the provisions of subsections (2) and (3) of this section.

(b) A state agency's vehicles that are acquired by the use of grant monies that are specified to be used for that purpose.



§ 25-1-79 - Use of state-owned automobiles

It shall be unlawful for any officer, employee or other person whatsoever to use or permit or authorize the use of any automobile or any other motor vehicle owned by the State of Mississippi or any department, agency or institution thereof for any purpose other than upon the official business of the State of Mississippi or any agency, department or institution thereof. Further, it shall be unlawful for any such officer or employee to be paid or to receive any sums whatsoever for travel expense until the expenses for which payment is made, and each item thereof, have been actually incurred by such officer or employee, and then only upon the presentation of an itemized expense account which shall be approved in writing by the head of the department, agency or institution on whose behalf such travel is performed. However, it is expressly provided that any such officer or employee traveling on business for and in behalf of the State of Mississippi may, strictly in the discretion of an agency, institution or department head, receive in advance from state funds for the purpose of such travel expense a sum to be specified by such aforementioned superior. Further, strict account of any sum so advanced must be kept in accord with Section 25-1-81.



§ 25-1-81 - Expense accounts and reports as to state-owned automobiles

The Department of Finance and Administration shall refuse to issue warrants upon requisitions drawn in violation of the provisions hereof, and where any expense account is allowed and paid in violation of the provisions of Sections 25-1-77 through 25-1-93, it shall be the duty of the Department of Finance and Administration to withhold the payment of any further expense accounts for the department, agency or institution involved until the amount of the account or accounts illegally paid shall be refunded and repaid to the State of Mississippi by the person receiving or approving same. It is further provided that the Department of Finance and Administration shall prescribe and deliver to each agency, department or institution a uniform system of expense accounts herein allowed, including a uniform system of depreciation allowance. All expense accounts for lodging shall be supported by receipted bills showing the payment thereof by such officer or employee. It is incumbent upon each agency, department or institution to abide by and utilize the method of uniform system of expense accounts so prescribed and delivered by the Department of Finance and Administration. Each agency, department or institution, in rendering its annual report to the Bureau of Fleet Management and the Legislature, shall show the number of state-owned automobiles purchased and operated during the year, the number purchased and operated out of funds appropriated by the Legislature, the number purchased and operated out of any other public funds, the miles traveled per automobile, the total miles traveled, the average cost per mile, and depreciation estimate on each automobile. The report shall also show the cost per mile and total number of miles traveled in privately-owned automobiles for which reimbursement is made out of state funds and any other information requested by the Bureau of Fleet Management.



§ 25-1-83 - Attending conventions, associations, or meetings

It is further provided that no funds appropriated by the Legislature or received by any agency, department, or institution from any source whatever shall be used in defraying the expenses of any state employee, other than an officer or department head, in attending a convention, association, or meeting, unless such employee be duly authorized by prior approval in writing of the departmental head or officer in charge of such department, agency, or institution in strict accord with Sections 25-1-79 and 25-1-81. Each department, agency, or institution in its annual report to the Legislature shall separately show each association, convention, or meeting attended by any of its employees, the purposes thereof, the names of the employees attending, and the total cost to the state of such convention, association, or meeting.



§ 25-1-87 - Marking publicly owned or leased vehicle; exceptions; effect of noncompliance

All motor vehicles owned or leased by the State of Mississippi or any agency, department or political subdivision thereof, which shall include counties and municipalities, when such agency or department or political subdivision, which shall include counties and municipalities, is supported wholly or in part by public taxes or by appropriations from public funds, shall have painted on both sides in letters at least three (3) inches in height, and on the rear in letters not less than one and one-half (1 1/2) inches in height, the name of the state agency or department, or political subdivision, which shall include counties and municipalities, in a color which is in contrast with the color of the vehicle; provided, however, that a permanent decal may be used in lieu of paint, and provided further, that any municipality may affix a permanent decal or design at least twelve (12) inches in height and twelve (12) inches in width on both sides of the vehicle with the name of the municipality within or across the permanent decal or design, and the permanent design or decal shall be in a color or colors which are in contrast with the color of the vehicle. No privilege license tag shall be issued for such vehicle until the name has been painted thereon or a permanent design or decal affixed thereto as required by this section. A permanent decal may be used in lieu of paint. The provisions of this paragraph shall not apply to vehicles used by the Chief Executive of the State of Mississippi, to vehicles owned or leased by the Department of Economic and Community Development, to vehicles owned or leased by the Office of the Attorney General, to not more than one (1) vehicle owned or leased by the Department of Finance and Administration for use by the Capitol Police, to vehicles owned or leased by the Mississippi State Board of Medical Licensure and used only by the Investigative Division of the board, to one (1) vehicle owned or leased by the Executive Director of the Department of Mental Health, to not more than one (1) vehicle owned or leased by the Mississippi Division of Medicaid, to one (1) vehicle owned or leased by the State Department of Rehabilitation Services, to one (1) vehicle owned or leased by the Mississippi Department of Transportation, to one (1) vehicle owned or leased by the Commissioner of the Mississippi Department of Corrections, to not more than three (3) vehicles owned or leased by the Department of Corrections and used only by Community Services Division officers, to not more than one (1) vehicle owned or leased by the Mississippi Department of Transportation and used only by an investigator employed by the Mississippi Department of Transportation, to not more than two (2) vehicles owned or leased by the Mississippi Department of Marine Resources, or to not more than one (1) vehicle owned or leased by the Mississippi State Tax Commission; and upon receipt of a written request from the State Adjutant General, the Commissioner of Public Safety, the Director of the Alcoholic Beverage Control Division of the Mississippi State Tax Commission, the Executive Director of the Mississippi Department of Wildlife, Fisheries and Parks, the Director of the Bureau of Narcotics, the Executive Officer of the Board of Pharmacy, the Executive Director of the Mississippi Gaming Commission, the State Auditor or a president or chancellor of a state institution of higher learning, the Governor may authorize the use of specified unmarked vehicles only in instances where such identifying marks will hinder official investigations, and the governing authorities of any municipality may authorize the use of specified, unmarked police vehicles when identifying marks would hinder official criminal investigations by the police. The written request or the order or resolution authorizing such shall contain the manufacturer's serial number, the state inventory number, where applicable, and shall set forth why the vehicle should be exempt from the provisions of this paragraph. In the event the request is granted, the Governor shall furnish the State Department of Audit with a copy of his written authority for the use of the unmarked vehicles, or the governing authority, as the case may be, shall enter its order or resolution on the minutes and shall furnish the State Department of Audit with a certified copy of its order or resolution for the use of the unmarked police vehicle. The state property auditors of the State Department of Audit shall personally examine vehicles owned or leased by the State of Mississippi or any agency, department or commission thereof and report violations of the provisions of this paragraph to the State Auditor and the Chairman of the Joint Legislative Committee on Performance Evaluation and Expenditure Review. Any vehicle found to be in violation of this paragraph shall be reported immediately to the department head charged with such vehicle, and five (5) days shall be given for compliance; and if not complied with, such vehicles shall be impounded by the State Auditor until properly marked or exempted.

Upon notification to the State Tax Commission by the State Auditor that any municipality or political subdivision is not in compliance with this section, the State Tax Commission shall withhold any sales tax due for distribution to any such municipality and any excise tax on gasoline, diesel fuel, kerosene and oil due any such county and for any months thereafter, and shall continue to withhold such funds until compliance with this section is certified to the State Tax Commission by the State Department of Audit.

County-owned motor vehicles operated by the sheriff's department shall not be subject to the provisions of this section, but shall be subject to the provisions of Section 19-25-15. County-owned motor vehicles operated by a family court established pursuant to Section 43-23-1 et seq., shall not be subject to the provisions of this section.

State-owned or leased motor vehicles operated by the Department of Mental Health or by facilities operated by the Department of Mental Health and used for transporting patients living in group homes or alternative living arrangements shall not be subject to the provisions of this section.

Up to four (4) passenger automobiles owned or leased by economic development districts or economic development authorities shall not be subject to the provisions of this section.

State-owned or leased motor vehicles operated by the Agricultural and Livestock Theft Bureau of the Department of Agriculture and Commerce and used to investigate livestock theft shall not be subject to the provisions of this section.

Up to three (3) motor vehicles owned or leased by the Pascagoula Municipal Separate School District for use by district security officers shall not be subject to the provisions of this section.

Up to three (3) motor vehicles owned or leased by the Department of Human Services for use only by the Program Integrity Division and the executive director shall not be subject to the provisions of this section.

Up to three (3) motor vehicles owned or leased by the Department of Insurance for use by the State Fire Marshal's Office shall not be subject to the provisions of this section.

The motor vehicles of a public airport shall not be subject to the provisions of this section upon a finding by the governing authority of such airport that marking a motor vehicle as required in this section will compromise security at such airport.



§ 25-1-89 - Donated automobiles

Any institution of higher learning may own and operate a passenger automobile donated to it for use in the work of such institution by an individual or individuals.



§ 25-1-91 - Penalties regarding state-owned automobiles

If any person shall knowingly and wilfully violate any of the provisions of Sections 25-1-77 through 25-1-93, such person shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than two hundred fifty dollars and, in addition, shall be removed from the office or position which he holds.



§ 25-1-93 - Provisions inapplicable to Governor

It is herein expressly provided that no section, portion, or part of Sections 25-1-77 through 25-1-91 shall in any way be construed to apply to the Governor or to the governor's office of the State of Mississippi.



§ 25-1-95 - Signature machines

The Governor, Secretary of State, State Auditor, and Treasurer, who, in performing their respective official duties, sign their official names as such officers to various and divers documents and instruments, are hereby authorized to use in signing said instruments and documents a standard signature machine that will reproduce a facsimile signature of each such officer which, under modern methods, gives more protection than using pen and ink. The signature machine to be used by the aforesaid officers under the provisions of this section shall be selected by the Governor, Attorney General and Secretary of State.

The instrument signed by the aforesaid officers of the State of Mississippi, who shall sign official instruments and documents with a signature machine under and by virtue of the provisions herein contained, shall be taken and accepted in all courts and otherwise with the same force, effect, and validity as though the said officer who signed same with said signature machine had signed such instrument or document with his own hand.

Each officer authorized by this section to use a signature machine shall safely keep his facsimile signature in such a way as to prevent the use thereof by persons not authorized so to do.

The Governor is hereby authorized to permit any other official of the state to use a signature machine of the kind selected by the Governor, Attorney General and Secretary of State, if the necessity therefor should arise. It shall be the duty of each of the officials authorized to use said signature machine to keep his facsimile signature secure, and such officer shall be liable personally and on his official bond for any loss caused by his negligence in failing to keep secure his said facsimile signature.

Any person unlawfully using any signature machine provided for in this section, without the consent or direction of the officer whose facsimile signature is being so used, shall be guilty of forgery and punishable upon conviction thereof as provided by law in such cases.



§ 25-1-97 - State office hours

The capitol commission of the state is hereby authorized and empowered to fix the hours for the opening and closing of public offices of the state commensurate with the seasons of the year. The business hours of all of the state public offices, departments, boards, commissions, and agencies shall be uniform, and said offices shall be open for business eight (8) hours per day Monday through Friday of each week except state holidays, with the capitol commission to set the opening and closing hours by its order from time to time. Nothing contained in this section shall be construed to prohibit any office, department, board, commission, or agency to conduct essential business outside of the regular business day hours where the executive head or governing body deems it necessary. For any state holiday fixed under Section 3-3-7, Mississippi Code of 1972, falling on a Saturday or Sunday, the following Monday may, in the discretion of the executive head or governing body of a state agency, be utilized in lieu of the legal holiday.



§ 25-1-98 - Opening and staffing of state offices; legal holidays, construction of "workday."

In addition to any other times required by statute, all state offices shall be open and staffed for the normal conduct of business from 8:00 a.m. until 5:00 p.m., Monday through Friday, except on legal holidays as set forth in Section 3-3-7. The Governor may designate certain state offices and institutions as providers of essential services and require that they be open and staffed on legal holidays. The Board of Directors of the Mississippi Industries for the Blind may, in its discretion, require that its offices and operations be open and staffed on legal holidays. Employees required to work on legal holidays shall earn compensatory leave under the provisions of Section 25-3-92. No employee shall receive additional vacation or sick leave benefits for working on a legal holiday, nor shall this section be construed to authorize any additional compensation as an alternative to the accrual of compensatory leave except as specifically provided for in a legislative appropriation. The provisions of this section shall not be construed to limit the hours of operation of any agency or to abrogate any action taken during hours other than those stated, nor shall these provisions apply to any offices that do not customarily stay open five (5) days a week. The provisions of this section shall not apply to the military department of the State of Mississippi or to the armories, field training sites, air bases or other installations of the Mississippi National Guard.

A workday for a state employee in a full-time employment position shall be eight (8) hours in duration at a minimum exclusive of time off for meals. The appointing authority shall develop work schedules which ensure that each full-time employee works a full workday and shall provide the State Auditor with a copy of the regular work schedule of the appointing authority.



§ 25-1-99 - County office hours

The clerks of the circuit and chancery courts, the county superintendents of education, the county tax assessors, and the sheriffs shall keep their offices at the courthouses of their respective counties if offices shall be there provided for them. If offices shall not be there provided for them, they shall keep their offices within one-half ( 1/2) mile of the courthouses of their respective counties; except that the office of the county superintendent of education may be placed in the county in any other place determined by the county board of education to be most feasible, regardless of the distance from the courthouse. The offices of all circuit and chancery clerks and sheriffs shall be open for business on all business days from 8:00 a.m. to 5:00 p.m., except that within the discretion of the board of supervisors of said county, the above county offices may be closed at 12:00 noon one (1) business day of each week, or may be closed all day Saturday of each week, or may be closed at 12:00 noon on Saturday and at 12:00 noon on one (1) additional business day of each week. Such courthouse hours decided upon within the discretion of the board of supervisors must be duly entered at large on the minutes of said board, and such action by the board shall be published in a newspaper having general circulation in the county once each week for four (4) consecutive weeks.

Provided, however, the courthouse shall be closed on all state holidays as set forth in Section 3-3-7, and when any state holiday set forth in Section 3-3-7 falls on a Saturday, the courthouse may be closed on the Friday immediately preceding such Saturday and when such holiday falls on a Sunday, the courthouse may be closed on the Monday immediately succeeding such Sunday. The board of supervisors, in its discretion, may close the county offices on those holidays created by executive order of the Governor.



§ 25-1-100 - Certain personnel records exempt from public access requirements; exceptions

(1) Personnel records and applications for employment in the possession of a public body, as defined by paragraph (a) of Section 25-61-3, except those which may be released to the person who made the application or with the prior written consent of the person who made the application, shall be exempt from the provisions of the Mississippi Public Records Act of 1983.

(2) Test questions and answers in the possession of a public body, as defined by paragraph (a) of Section 25-61-3, which are to be used in employment examinations, shall be exempt from the provisions of the Mississippi Public Records Act of 1983.

(3) Letters of recommendation in the possession of a public body, as defined by paragraph (a) of Section 25-61-3, respecting any application for employment, shall be exempt from the provisions of the Mississippi Public Records Act of 1983.

(4) Documents relating to contract authorization under Section 25-9-120 shall not be exempt from the provisions of Mississippi Public Records Act of 1983.



§ 25-1-101 - State-furnished books

Every justice of the peace, or other officer to whom the statute laws or other books may be furnished by the state, shall carefully preserve the same and, at the expiration of his term, deliver them to his successor, take his receipt therefor, and file the same in the office of the clerk of the circuit court. In default thereof, the said court, on motion of the clerk or of the successor in office, whose duty it shall be to make such motion, shall enter judgment in favor of the state against the justice or other officer in default for the sum of Ten Dollars ($ 10.00) for each volume missing and not satisfactorily accounted for, five (5) days' notice being given of such motion.



§ 25-1-102 - Certain attorneys' work product exempt from public access requirements

Records in the possession of a public body, as defined by paragraph (a) of Section 25-61-3, which represent and constitute the work product of any attorney, district attorney or county prosecuting attorney representing a public body and which are related to litigation made by or against such public body, or in anticipation of prospective litigation, including all communications between such attorney made in the course of an attorney-client relationship, shall be exempt from the provisions of the Mississippi Public Records Act of 1983.



§ 25-1-103 - Certain offices held by same person

The offices of the clerk of the circuit and chancery courts may be held by the same person, in the discretion of the board of supervisors, in a county of not exceeding fifteen thousand (15,000) inhabitants.



§ 25-1-105 - Application of prohibition against striking to public employees and employers

All provisions of Section 37-9-75 prohibiting strikes by teachers and teacher organizations and providing penalties therefor, and providing certain responsibilities for members of local school governing boards and school administrators shall likewise apply as far as is practicable to all public employees and public employers respectively.

For purposes of this section, "public employee" means any person holding a position by employment, contract or appointment with a public employer; and

"Public employer" means any governmental entity in this state whose employees are paid in whole or in part by funds appropriated or otherwise provided by the state.



§ 25-1-107 - Date of postmark as proof of date of payment or report

Except as otherwise specifically provided by law, whenever any check, money order or other form of payment or reports is required to be made to any state agency or any county, municipality or other political subdivision of the state by or before a certain date and the mailing is made by United States mail, then the date that the mail containing the payment or report is postmarked by the United States Post Office shall be considered as the date the payment or report is made. The date of the United States Post Office postmark is proof of the date of payment or report if the payment or report was mailed with postage paid and was correctly addressed.



§ 25-1-109 - Law enforcement officers prohibited from disclosing identity of person arrested, issued a citation, or being held for misdemeanor

No law enforcement agency shall disclose the name of any person arrested for any misdemeanor, issued a citation, or being held for any misdemeanor unless such person shall be formally charged and arrested for the offense, except to other law enforcement agencies or to the Mississippi Department of Human Services or child day care providers where such information is used to help determine suitability of persons to serve as child care providers or child service workers. No political subdivision nor any employee thereof shall be held liable for the disclosure of any information prohibited by this section.



§ 25-1-111 - Prevention of disclosure by state agencies of social security numbers

When any state agency mails, delivers, circulates, publishes, distributes, transmits, or otherwise disseminates, in any form or manner, information or material that contains the social security number of an individual, the agency shall take such steps as may be reasonably necessary to prevent the inadvertent disclosure of the individual's social security number to members of the general public or to persons other than those persons who, in the performance of their duties and responsibilities, have a lawful and legitimate need to know the individual's social security number. State agencies shall be in compliance with this section on or before July 1, 2003.



§ 25-1-113 - Public employment of persons convicted of embezzlement of public funds prohibited

(1) From and after July 1, 2013, the state and any county, municipality or any other political subdivision shall not employ a person who has been convicted or pled guilty in any court of this state, another state, or in federal court of any felony in which public funds were unlawfully taken, obtained or misappropriated in the abuse or misuse of the person's office or employment or money coming into the person's hands by virtue of the person's office or employment.

(2) From and after July 1, 2014, the state and any county, municipality or any other political subdivision shall not employ or continue to employ a person who has been convicted or pled guilty in any court of this state, another state, or in federal court of any felony in which public funds were unlawfully taken, obtained or misappropriated in the abuse or misuse of the person's office or employment or money coming into the person's hands by virtue of the person's office or employment.



§ 25-1-115 - Certain persons prohibited from serving on executive committees

(1) No person shall serve on any temporary municipal executive committee, municipal executive committee, temporary county executive committee, county executive committee or state executive committee if the person has been convicted of any criminal violation of the Mississippi Election Code, has been convicted of an election crime in this state or any other state, has been convicted of any felony in this state or any other state, has been convicted of an election crime under federal law, has been removed from public office pursuant to Section 25-5-1, or who has resigned from office as part of a plea agreement.

(2) Any person who violates this section shall be guilty of a misdemeanor and, upon conviction, shall be punished as provided in Section 99-19-31 and removed from the committee.



§ 25-1-117 - State agencies and public officials providing information about the agency or office to the public on a website are required to regularly review and update that information

Each state agency and each statewide elected official that provides information to the public about the agency or office on a website on the Internet shall review and update the information on the website on a regular basis, not less frequently than once a month, to ensure that the information appearing on the website is current and that outdated information has been removed or placed in a separate section of archived information.






Chapter 3 - SALARIES AND COMPENSATION

GENERAL PROVISIONS

§ 25-3-1 - Classifications of counties

For the purposes of this chapter the counties are divided into eight (8) classes, numbered from One to Eight, according to the 1930 total assessed valuation of the real, personal, and public service corporation property of each county, as follows:

Class Number One. Shall be composed of all counties in which the assessed valuation equals and exceeds Twenty-five Million Dollars ($ 25,000,000.00).

Class Number Two. Shall be composed of all counties in which the assessed valuation equals and exceeds Twenty Million Dollars ($ 20,000,000.00) and is less than Twenty-five Million Dollars ($ 25,000,000.00).

Class Number Three. Shall be composed of all counties in which the assessed valuation equals and exceeds Fifteen Million Dollars ($ 15,000,000.00) and is less than Twenty Million Dollars ($ 20,000,000.00).

Class Number Four. Shall be composed of all counties in which the assessed valuation equals and exceeds Ten Million Dollars ($ 10,000,000.00) and is less than Fifteen Million Dollars ($ 15,000,000.00).

Class Number Five. Shall be composed of all counties in which the assessed valuation equals and exceeds Eight Million Dollars ($ 8,000,000.00) and is less than Ten Million Dollars ($ 10,000.000.00).

Class Number Six. Shall be composed of all counties in which the assessed valuation equals and exceeds Six Million Dollars ($ 6,000,000.00) and is less than Eight Million Dollars ($ 8,000,000.00).

Class Number Seven. Shall be composed of all counties in which the assessed valuation equals and exceeds Three Million Dollars ($ 3,000,000.00) and is less than Six Million Dollars ($ 6,000,000.00).

Class Number Eight. Shall be composed of all counties in which the assessed valuation is less than Three Million Dollars ($ 3,000,000.00).

The assessed value of each county shall be determined by the amounts certified to the State Tax Commission by the clerk of the board of supervisors, the assessed value of all public service corporations as certified by the State Tax Commission, and, in counties where oil or gas is produced, the actual value of such oil at the point of production as certified to the counties by the State Tax Commission under the provisions of Sections 27-25-501 through 27-25-525, and the actual value of such gas at the point of production as certified by the State Tax Commission under the provisions of Sections 27-25-701 through 27-25-723; provided, however, that the actual value of oil or gas at the point of production in counties where oil or gas is produced shall not be included in the assessed value of such county in determining the classification of such county in the fixing of fees to tax collectors under Section 25-7-21.

In any year the assessed value of a county shows that its class has changed to a higher class, such county shall remain in its original class until the succeeding January first and then be classed according to such assessed value.

Nothing in this section shall be construed to lower the classification of any county from its classification under the assessment of 1930.



§ 25-3-2 - Elected county official's salary reductions due to valuation and population changes

No county elected official's annual salary established under this chapter shall be reduced during his term of office as a result of a reduction in total assessed valuation or a change in population.



§ 25-3-3 - Salaries of assessors also serving as tax collectors; additional compensation

(1) The term "total assessed valuation" as used in this section only refers to the ad valorem assessment for the county and, in addition, in counties where oil or gas is produced, the actual value of oil at the point of production, as certified to the counties by the State Tax Commission under the provisions of Sections 27-25-501 through 27-25-525, and the actual value of gas as certified by the State Tax Commission under the provisions of Sections 27-25-701 through 27-25-723.

(2) The salary of assessors and collectors of the various counties is fixed as full compensation for their services as county assessors or tax collectors, or both if the office of assessor has been combined with the office of tax collector. The annual salary of each assessor or tax collector, or both if the offices have been combined, shall be based upon the total assessed valuation of his respective county for the preceding taxable year in the following categories and for the following amounts:

(a) For counties having a total assessed valuation of Two Billion Dollars ($ 2,000,000,000.00) or more, a salary of Sixty-four Thousand Dollars ($ 64,000.00);

(b) For counties having a total assessed valuation of at least One Billion Dollars ($ 1,000,000,000.00) but less than Two Billion Dollars ($ 2,000,000,000.00), a salary of Sixty-one Thousand Five Hundred Dollars ($ 61,500.00);

(c) For counties having a total assessed valuation of at least Five Hundred Million Dollars ($ 500,000,000.00) but less than One Billion Dollars ($ 1,000,000,000.00), a salary of Fifty-eight Thousand Five Hundred Dollars ($ 58,500.00);

(d) For counties having a total assessed valuation of at least Two Hundred Fifty Million Dollars ($ 250,000,000.00) but less than Five Hundred Million Dollars ($ 500,000,000.00), a salary of Fifty-six Thousand Dollars ($ 56,000.00);

(e) For counties having a total assessed valuation of at least One Hundred Fifty Million Dollars ($ 150,000,000.00) but less than Two Hundred Fifty Million Dollars ($ 250,000,000.00), a salary of Fifty-four Thousand Dollars ($ 54,000.00);

(f) For counties having a total assessed valuation of at least Seventy-five Million Dollars ($ 75,000,000.00) but less than One Hundred Fifty Million Dollars ($ 150,000,000.00), a salary of Fifty-two Thousand Five Hundred Dollars ($ 52,500.00);

(g) For counties having a total assessed valuation of at least Thirty-five Million Dollars ($ 35,000,000.00) but less than Seventy-five Million Dollars ($ 75,000,000.00), a salary of Forty-eight Thousand Five Hundred Dollars ($ 48,500.00);

(h) For counties having a total assessed valuation of less than Thirty-five Million Dollars ($ 35,000,000.00), a salary of Forty-one Thousand Five Hundred Dollars ($ 41,500.00).

(3) In addition to all other compensation paid pursuant to this section, the board of supervisors shall pay to a person serving as both the tax assessor and tax collector in their county an additional Five Thousand Dollars ($ 5,000.00) per year.

(4) The annual salary established for assessors and tax collectors shall not be reduced as a result of a reduction in total assessed valuation. The salaries shall be increased as a result of an increase in total assessed valuation.

(5) In addition to all other compensation paid to assessors and tax collectors in counties having two (2) judicial districts, the board of supervisors shall pay such assessors and tax collectors an additional Three Thousand Five Hundred Dollars ($ 3,500.00) per year. In addition to all other compensation paid to assessors or tax collectors, in counties maintaining two (2) full-time offices, the board of supervisors shall pay the assessor or tax collector an additional Three Thousand Five Hundred Dollars ($ 3,500.00) per year.

(6) In addition to all other compensation paid to assessors and tax collectors, the board of supervisors of a county shall allow for such assessor or tax collector, or both, to be paid additional compensation when there is a contract between the county and one or more municipalities providing that the assessor or tax collector, or both, shall assess or collect taxes, or both, for the municipality or municipalities; and such assessor or tax collector, or both, shall be authorized to receive such additional compensation from the county and/or the municipality or municipalities in any amount allowed by the county and/or the municipality or municipalities for performing those services.

(7) When any tax assessor holds a valid certificate of educational recognition from the International Association of Assessing Officers or is a licensed appraiser under Section 73-34-1 et seq., he shall receive an additional One Thousand Five Hundred Dollars ($ 1,500.00) annually beginning the next fiscal year after completion. When any tax assessor is a licensed state certified Residential Appraiser (RA) or licensed state certified Timberland Appraiser (TA) under Section 73-34-1 et seq., or when any tax assessor holds a valid designation from the International Association of Assessing Officers as a Cadastral Mapping Specialist (CMS) or Personal Property Specialist (PPS) or Residential Evaluation Specialist (RES), he shall receive an additional Six Thousand Five Hundred Dollars ($ 6,500.00) annually beginning the next fiscal year after completion. When any tax assessor holds the valid designation of Certified Assessment Evaluator (CAE) from the International Association of Assessing Officers or is a state certified General Real Estate Appraiser (GA) under Section 73-34-1 et seq., he shall receive an additional Eight Thousand Five Hundred Dollars ($ 8,500.00) annually beginning the next fiscal year after completion.

(8) The salaries provided for in this section shall be the total funds paid to the county assessors and tax collectors and shall be full compensation for their services, with any fees being paid to the county general fund.

(9) The salaries provided for in this section shall be payable monthly on the first day of each calendar month by chancery clerk's warrant drawn on the general fund of the county; however, the board of supervisors, by resolution duly adopted and entered on its minutes, may provide that such salaries shall be paid semimonthly on the first and fifteenth day of each month. If a pay date falls on a weekend or legal holiday, salary payments shall be made on the workday immediately preceding the weekend or legal holiday.



§ 25-3-7 - State contribution to compensation of assessors

From the state treasury shall be paid up to one fourth (1/4) of the salary of each county assessor, but in no instance shall the payment exceed the figure paid for the fiscal year of 1970-1971 to the assessor, whether or not the offices of assessor and tax collector are combined.



§ 25-3-9 - Salaries of county prosecuting attorneys

(1) Except as provided in subsections (2), (3) and (4) of this section, the county prosecuting attorney may receive for his services an annual salary to be paid by the board of supervisors as follows:

(a) For counties with a total population of more than two hundred thousand (200,000), a salary not to exceed Twenty-eight Thousand Five Hundred Dollars ($ 28,500.00).

(b) For counties with a total population of more than one hundred thousand (100,000) and not more than two hundred thousand (200,000), a salary not to exceed Twenty-six Thousand Five Hundred Dollars ($ 26,500.00).

(c) For counties with a total population of more than fifty thousand (50,000) and not more than one hundred thousand (100,000), a salary not to exceed Twenty-one Thousand Seven Hundred Dollars ($ 21,700.00).

(d) For counties with a total population of more than thirty-five thousand (35,000) and not more than fifty thousand (50,000), a salary not to exceed Twenty Thousand Four Hundred Dollars ($ 20,400.00).

(e) For counties with a total population of more than twenty-five thousand (25,000) and not more than thirty-five thousand (35,000), a salary not to exceed Nineteen Thousand Three Hundred Dollars ($ 19,300.00).

(f) For counties with a total population of more than fifteen thousand (15,000) and not more than twenty-five thousand (25,000), a salary not to exceed Seventeen Thousand Seven Hundred Dollars ($ 17,700.00).

(g) For counties with a total population of more than ten thousand (10,000) and not more than fifteen thousand (15,000), a salary not to exceed Sixteen Thousand One Hundred Dollars ($ 16,100.00).

(h) For counties with a total population of more than six thousand (6,000) and not more than ten thousand (10,000), a salary not to exceed Fourteen Thousand Five Hundred Dollars ($ 14,500.00).

(i) For counties with a total population of six thousand (6,000) or less, the board of supervisors, in its discretion, may appoint a county prosecuting attorney, and it may pay such county prosecuting attorney an annual salary not to exceed Twelve Thousand Nine Hundred Dollars ($ 12,900.00).

In all cases of conviction there shall be taxed against the convicted defendant, as an item of cost, the sum of Three Dollars ($ 3.00), which shall be turned in to the county treasury as a part of the general county funds; however, the Three Dollars ($ 3.00) shall not be taxed in any case in which it is not the specific duty of the county attorney to appear and prosecute.

From and after October 1, 1993, in addition to the salaries provided for in this subsection, the board of supervisors of any county, in its discretion, may pay the county prosecuting attorney an additional amount not to exceed ten percent (10%) of the maximum allowable salary prescribed herein.

(2) In the following counties, the county prosecuting attorney shall receive for his services an annual salary to be paid by the board of supervisors, as follows:

(a) In any county bordering upon the Mississippi River and having a population of not less than thirty thousand (30,000) and not more than thirty-five thousand five hundred (35,500) according to the federal census of 1990, and in counties having a population of not more than thirty-seven thousand (37,000) according to the federal census of 1990 in which Interstate Highway 55 and U.S. Highway 98 intersect, the county prosecuting attorney shall receive a salary equal to the justice court judge of such county; and in any county wherein is located the state's oldest state-supported institution of higher learning and wherein Mississippi State Highways 7 and 6 intersect, the county prosecuting attorney shall receive an annual salary equal to that of a member of the board of supervisors of such county.

(b) In counties having a population in excess of fifty thousand (50,000) in the 1960 federal census, wherein is located a state-supported university and in which U.S. Highways 49 and 11 intersect, the salary of the county prosecuting attorney shall be not less than Seventeen Thousand Four Hundred Dollars ($ 17,400.00) per year. The Board of Supervisors of Forrest County, Mississippi, may, in its discretion, and by agreement with the county prosecuting attorney, employ the county prosecuting attorney as a full-time elected official during his/her term of office, designate additional duties and responsibilities of the office and pay additional compensation up to, but not in excess of, ninety percent (90%) of the annual compensation and salary of the county court judge and the youth court judge of Forrest County as authorized by law and provide a reasonable office and reasonable office expenses to the county prosecuting attorney. The salary authorized by this paragraph (b) for the county prosecuting attorney shall be the sole and complete salary for such prosecuting attorney in each county to which this paragraph applies, notwithstanding any other provision of law to the contrary.

(c) In any county wherein is housed the seat of state government, wherein U.S. Highways 80 and 49 intersect, and having two (2) judicial districts, the board of supervisors, in its discretion, may pay the county prosecuting attorney an annual salary equal to the annual salary of members of the board of supervisors in the county.

(d) In any county which has two (2) judicial districts and wherein Highway 8 and Highway 15 intersect, having a population of greater than seventeen thousand (17,000), according to the 1980 federal decennial census, the board of supervisors shall pay the county prosecuting attorney a salary equal to that of a member of the board of supervisors of such county; provided that if such county prosecuting attorney is paid a sum for the purpose of defraying office or secretarial expenses, then the salary prescribed herein shall be reduced by that amount.

(e) In any county bordering the State of Tennessee and in which Mississippi Highways No. 4 and 15 intersect, and having a population of less than twenty thousand (20,000) in the 1970 federal census, the salary of the county prosecuting attorney shall be no less than Six Thousand Dollars ($ 6,000.00).

(f) In any county having a population of more than twenty-five thousand (25,000) and in which U.S. Highways 72 and 45 intersect, the salary of the county attorney shall be not less than Eight Thousand Dollars ($ 8,000.00).

In addition, such county prosecuting attorney shall receive the sum of One Thousand Five Hundred Dollars ($ 1,500.00) per month for the purpose of defraying secretarial expense.

(g) In any county wherein I-20 and State Highway 15 intersect; and in any county wherein I-20 and State Highway 35 intersect, the salary of the county prosecuting attorney shall be not less than Eight Thousand Four Hundred Dollars ($ 8,400.00).

(h) In any Class 1 county bordering on the Mississippi River, lying in whole or in part within a levee district, wherein U.S. Highways 82 and 61 intersect, bounded by the Sunflower River and Stales Bayou, the board of supervisors, in its discretion, may pay an annual salary equal to the annual salary of members of the board of supervisors in the county. In addition, such county prosecuting attorney shall receive the sum of One Thousand Dollars ($ 1,000.00) per month for the purpose of defraying secretarial expenses.

(i) In any county bordering on the Gulf of Mexico having two (2) judicial districts, and wherein U.S. Highways 90 and 49 intersect, the salary of the county prosecuting attorney shall be not less than Nineteen Thousand Dollars ($ 19,000.00) per year. The Board of Supervisors of Harrison County, Mississippi, may, in its discretion, and by agreement with the county prosecuting attorney, employ the county prosecuting attorney and his/her assistant during his/her term of office, and designate additional duties and responsibilities of the office and pay additional compensation up to, but not in excess of, ninety percent (90%) of the annual compensation and salary of the county court judges of Harrison County as authorized by law and provide adequate office space and reasonable office expenses to the county prosecuting attorney and his/her assistant. The salary authorized by this paragraph (i) for the county prosecuting attorney and his/her assistant shall be the sole and complete salary paid by the county for such prosecuting attorney and his/her assistant in each county to which this paragraph applies, notwithstanding any other provision of law to the contrary.

(j) In any county bordering on the State of Alabama, having a population in excess of seventy-five thousand (75,000) according to the 1980 decennial census in which is located an institution of higher learning and a United States military installation and which is traversed by an interstate highway, the salary of the county prosecuting attorney shall not be less than Twelve Thousand Dollars ($ 12,000.00) nor more than the amount of the annual salary received by a member of the board of supervisors of that county.

(k) In any county with a land area wherein Mississippi Highways 8 and 9 intersect, the salary of the county prosecuting attorney shall be not less than Eight Thousand Five Hundred Dollars ($ 8,500.00) per year.

(l) In any Class 2 county wherein Mississippi Highways 6 and 3 intersect, the salary of the county prosecuting attorney shall be not less than Twelve Thousand Dollars ($ 12,000.00) per year nor more than the amount of the annual salary received by a member of the board of supervisors of that county.

(m) In any county wherein Interstate Highway 55 and State Highway 8 intersect, the salary of the county prosecuting attorney shall be not less than Twelve Thousand Dollars ($ 12,000.00) per year.

(n) In any county wherein U.S. Highway 51 intersects Mississippi Highway 6, and having two (2) judicial districts, the salary of the county prosecuting attorney shall be not less than Three Thousand Six Hundred Dollars ($ 3,600.00) per year.

(o) In any county bordering on the Alabama state line, having a population of greater than fifteen thousand (15,000) according to the 1970 federal decennial census, wherein U.S. Highway 45 and Mississippi Highway 18 intersect, the salary of the county prosecuting attorney shall be not less than Three Thousand Six Hundred Dollars ($ 3,600.00) nor greater than that of a member of the board of supervisors of such county. All prior acts, orders and resolutions of the board of supervisors of such county which authorized the payment of the salary in conformity with the provisions of this paragraph, whether or not heretofore specifically authorized by law are hereby ratified, approved and confirmed.

(p) In any county wherein is located a state-supported institution of higher learning and wherein U.S. Highway 82 and Mississippi Highway 389 intersect, the board of supervisors, in its discretion, may pay the county prosecuting attorney an annual salary equal to the annual salary of members of the board of supervisors in the county.

(q) In any county having two (2) judicial districts wherein Mississippi Highway 32 intersects U.S. Highway 49E, the salary of the county prosecuting attorney shall be not less than Twelve Thousand Seven Hundred Dollars ($ 12,700.00).

(r) In any county traversed by the Natchez Trace Parkway wherein U.S. Highway 45 and Mississippi Highway 4 intersect, the board of supervisors, in its discretion, may pay the county prosecuting attorney an annual salary equal to the annual salary of justice court judges in the county.

(s) In any county having a population of more than fourteen thousand (14,000) according to the 1970 census and which county is bordered on the north by the State of Tennessee and on the east by the State of Alabama and in which U.S. Highway No. 72 and Highway No. 25 intersect, the board of supervisors, in its discretion, may pay the county prosecuting attorney an annual salary equal to the annual salary of justice court judges in the county.

(t) (i) The Board of Supervisors of Madison County, in its discretion, may pay the county prosecuting attorney an annual salary in the amount of Twenty-eight Thousand Dollars ($ 28,000.00), if the county prosecuting attorney is not employed on a full-time basis.

(ii) From and after October 1, 1993, in addition to the salary provided for in subparagraph (i) of this paragraph, the board of supervisors, in its discretion, may pay the county prosecuting attorney an additional amount not to exceed ten percent (10%) of the maximum allowable salary prescribed herein.

(iii) The Board of Supervisors of Madison County, in its discretion, may employ the elected county prosecuting attorney on a full-time basis during his or her term of office and may pay compensation to the full-time prosecuting attorney in an amount of not more than ninety percent (90%) of the annual compensation and salary of the county court judges of the county as authorized by law, and may provide adequate office space and reasonable office expenses to the county prosecuting attorney. The salary authorized by this subparagraph (iii) for the county prosecuting attorney shall be the sole and complete salary paid by the county for the prosecuting attorney in Madison County, notwithstanding any other provisions of law to the contrary.

(u) In any county having a population in the 1970 census in excess of thirty-five thousand (35,000) and in which U.S. Highways 49W and 82 intersect, and in which is located a state penitentiary, the annual salary of a county prosecuting attorney shall be Thirty Thousand Four Hundred Twenty Dollars ($ 30,420.00).

(v) In any county wherein Mississippi Highway 50 intersects U.S. Highway 45-Alternate, and having a population greater than twenty thousand (20,000) according to the 1980 federal decennial census, a salary equal to that of a member of the board of supervisors of such county; provided that if such county prosecuting attorney is paid a sum for the purpose of defraying office or secretarial expenses, then the salary prescribed herein shall be reduced by that amount.

(w) In any county in which the 1975 assessed valuation was Forty Million Seven Hundred Thirty-nine Thousand Four Hundred Sixty-six Dollars ($ 40,739,466.00) and wherein U.S. Highway 45 and Mississippi Highway 8 intersect, the salary of the county prosecuting attorney shall be equal to that of a member of the board of supervisors of such county.

(x) In any county bordering on the Mississippi River having a population greater than fifty thousand (50,000) according to the 1980 federal decennial census and also having a national military park and national cemetery, an annual salary of Twenty-five Thousand Dollars ($ 25,000.00) or a salary equal to that of a member of the board of supervisors in such county, whichever is greater. In addition, such county prosecuting attorney shall receive the sum of One Thousand Dollars ($ 1,000.00) per month for the purpose of defraying secretarial expenses.

(y) In any county bordering on the Alabama state line, traversed by the Chickasawhay River, and wherein U.S. Highway 45 and U.S. Highway 84 intersect, a salary that shall be equal to the annual salary of a member of the board of supervisors of such county. All prior acts, orders and resolutions of the board of supervisors of such county which authorize the payment of the salary of the county prosecuting attorney in conformity with the provisions of this section as it existed immediately prior to April 12, 1985, are hereby ratified, approved, confirmed and validated.

(z) In any county having a population greater than sixty-five thousand five hundred eighty (65,580) but less than sixty-five thousand five hundred ninety (65,590) according to the 1990 federal decennial census, wherein U.S. Highway 45 intersects with Mississippi Highway 6, an annual salary equal to Thirty Thousand Dollars ($ 30,000.00).

(aa) In any county where an institution of higher learning is located and wherein U.S. Highway 82 and U.S. Highway 45 intersect, the salary of the county prosecuting attorney shall be not less than that of a member of the board of supervisors in such county, and the board of supervisors may, in its discretion, pay such county prosecuting attorney a salary in an amount not to exceed the amount of the salary of the District Attorney for the Sixteenth Judicial District of Mississippi.

(bb) In any county having a population greater than six thousand (6,000) according to the federal decennial census and wherein U.S. Highway 61 and Highway 24 intersect, the board of supervisors, in its discretion, may pay the county prosecuting attorney an annual salary equal to the annual salary of members of the board of supervisors in the county.

(cc) In any county having a population greater than thirty-one thousand (31,000) according to the 1990 federal decennial census and wherein U.S. Highway 61 and U.S. Highway 49 intersect, a salary of not less than the annual salary of justice court judges in the county.

(dd) (i) The Rankin County prosecuting attorney, if such person is not employed on a full-time basis, shall receive an annual salary of Twenty-nine Thousand Dollars ($ 29,000.00).

(ii) The Board of Supervisors of Rankin County, in its discretion, may employ the elected county prosecuting attorney and an assistant on a full-time basis during his or her term of office and may pay compensation to such full-time prosecuting attorney in an amount of not more than ninety percent (90%) of the annual compensation and salary of the county court judges of the county as authorized by law, and may provide adequate office space and reasonable office expenses to the county prosecuting attorney and his/her assistant. The Board of Supervisors of Rankin County, in its discretion, may also employ a full-time assistant county prosecuting attorney and may pay such person an annual salary in such amount as determined by the board of supervisors. The salary authorized by this paragraph (dd)(ii) for the elected county prosecuting attorney and an assistant shall be the sole and complete salary paid by the county for the elected prosecuting attorney and assistant in Rankin County, notwithstanding any other provisions of law to the contrary.

(ee) In any county having a population greater than eight thousand (8,000) but less than eight thousand two hundred (8,200) according to the 1990 federal census, and in which U.S. Highway 61 and Mississippi Highway 4 intersect, the board of supervisors may, in its discretion, pay the county prosecuting attorney an amount not to exceed Fourteen Thousand Dollars ($ 14,000.00), in addition to the maximum allowable salary for that attorney under subsection (1), beginning on April 1, 1997.

(ff) In any county having a population greater than thirty thousand three hundred (30,300) but less than thirty thousand four hundred (30,400) according to the 1990 federal census, and in which U.S. Highway 78 and Mississippi Highway 7 intersect, a salary of not less than the annual salary of a member of the board of supervisors in such county.

(gg) In any county having a population greater than thirteen thousand three hundred (13,300) but less than thirteen thousand four hundred (13,400) according to the 1990 federal census, and in which Mississippi Highway 24 and Mississippi Highway 48 intersect, the board of supervisors may, in its discretion, pay the county prosecuting attorney an additional amount not to exceed ten percent (10%) of the maximum allowable salary for that attorney under subsection (1).

(hh) In any county having a population greater than eight thousand three hundred (8,300) but less than eight thousand four hundred (8,400) according to the 1990 federal census, and in which U.S. Highway 84 and U.S. Highway 98 intersect, the board of supervisors may, in its discretion, pay the county prosecuting attorney an additional amount not to exceed ten percent (10%) of the maximum allowable salary for that attorney under subsection (1).

(ii) In any county having a population of more than thirty thousand four hundred (30,400) and which is traversed in whole or in part by I-59, U.S. Highways 98 and 11 and State Highway 13, the annual salary of the county prosecuting attorney shall be Twenty-five Thousand Dollars ($ 25,000.00).

(jj) In any county having a population greater than twenty thousand (20,000) according to the 1990 federal census and wherein U.S. Highway 78 and Mississippi Highway 25 intersect, the board of supervisors, in its discretion, may pay the county prosecuting attorney an annual salary equal to the annual salary of justice court judges in the county.

(kk) In any county having a population greater than twelve thousand four hundred (12,400) but less than twelve thousand five hundred (12,500) according to the 1990 federal census, and in which U.S. Highway 84 and Mississippi Highway 27 intersect, the board of supervisors may, in its discretion, pay the county prosecuting attorney an additional amount not to exceed ten percent (10%) of the maximum allowable salary for that attorney under subsection (1).

(ll) In any county having a population greater than thirty thousand two hundred (30,200) but less than thirty thousand three hundred (30,300) according to the 1990 federal census, and in which U.S. Interstate 55 and Mississippi Highway 84 intersect, the board of supervisors may, in its discretion, pay the county prosecuting attorney an additional amount not to exceed ten percent (10%) of the maximum allowable salary for that attorney under subsection (1).

(mm) In any county on the Mississippi River levee, having a population greater than forty-one thousand eight hundred (41,800) but less than forty-one thousand nine hundred (41,900) according to the 1990 federal census wherein U.S. Highway 61 and Mississippi Highway 8 intersect, the board of supervisors, in its discretion, may pay the county prosecuting attorney an annual salary equal to the annual salary of members of the board of supervisors in the county. In addition, the board of supervisors, in its discretion, may pay the county prosecuting attorney the sum of One Thousand Dollars ($ 1,000.00) per month for the purpose of defraying secretarial expenses.

(nn) In any county having a population greater than twenty-four thousand seven hundred (24,700) and less than twenty-four thousand nine hundred (24,900) according to the 1990 federal census, wherein Mississippi Highways 15 and 16 intersect, the board of supervisors, in its discretion, may pay the county prosecuting attorney an annual salary equal to the annual salary of members of the board of supervisors in the county.

(oo) In any county having a population greater than thirty-seven thousand (37,000) but less than thirty-eight thousand (38,000) according to the 1990 federal census, in which is located a state supported institution of higher learning, and in which U.S. Highway 82 and Mississippi Highway 7 intersect, the board of supervisors may, in its discretion, pay the county prosecuting attorney a salary in an amount not to exceed the amount of the salary of the District Attorney for the Fourth Judicial District of Mississippi.

(pp) In any county in which U.S. Highway 78 and Mississippi Highway 15 intersect and which is traversed by the Tallahatchie River, a salary equal to that of members of the board of supervisors of the county, which salary shall be in addition to any sums received for the purpose of defraying office or secretarial expenses and sums received as youth court prosecutor fees.

(qq) In any county bordering on the State of Tennessee and the State of Arkansas, wherein Interstate Highway 55 and Mississippi Highway 302 intersect, the board of supervisors, in its discretion, may pay the county prosecuting attorney an annual salary equal to the annual salary of justice court judges in the county.

(rr) In any county that is traversed by the Natchez Trace Parkway and in which Mississippi Highway 35 and Mississippi Highway 12 intersect, the board of supervisors, in its discretion, may pay the county prosecuting attorney an annual salary in the amount of the annual salary of justice court judges in the county.

(ss) In any county in which Mississippi Highway 14 and Mississippi Highway 25 intersect, the board of supervisors, in its discretion, may pay the county prosecuting attorney an annual salary in the amount of Twenty-two Thousand Dollars ($ 22,000.00).

(tt) In any county in which Interstate Highway 59 and U.S. Highway 84 intersect, the board of supervisors, in its discretion, may pay the county prosecuting attorney an annual salary equal to the annual salary of members of the board of supervisors in the county.

(uu) (i) In any county bordering on the Mississippi River having a population greater than fifty thousand (50,000) according to the 1980 federal decennial census and also having a national military park and national cemetery, the board of supervisors of the county shall pay an annual salary of Twenty-five Thousand Dollars ($ 25,000.00) or a salary equal to that of a member of the board of supervisors, whichever is greater, if not employed on a full-time basis. In addition, the county prosecuting attorney shall be paid the sum of One Thousand Dollars ($ 1,000.00) per month for the purpose of defraying secretarial expenses, if not employed on a full-time basis; or

(ii) The board of supervisors of the county described in subparagraph (i) of this paragraph, in its discretion, may employ the elected county prosecuting attorney on a full-time basis during his or her term of office and may pay compensation to the full-time prosecuting attorney in an amount of not more than ninety percent (90%) of the annual compensation and salary of the County Court Judge of Warren County as authorized by law, and may provide adequate office space and reasonable office expenses to the county prosecuting attorney. The salary authorized herein by this subparagraph (ii) for the county prosecuting attorney shall be the sole and complete salary paid by the county for the prosecuting attorney in Warren County, notwithstanding any other provisions of law to the contrary.

(3) In any case where a salary, expense allowance or other sum is authorized or paid by the board of supervisors pursuant to this section, that salary, expense allowance or other sum shall not be reduced or terminated during the term for which the county attorney was elected.

(4) Notwithstanding any provision of this section to the contrary, no county prosecuting attorney shall receive for his services an annual salary less than the salary paid to a justice court judge in his respective county.



§ 25-3-11 - Travel and expenses of county attorneys

In Class 1 counties having two judicial districts and having an area in excess of nine hundred (900) square miles according to the Mississippi Official and Statistical Register issued by the Secretary of State of the State of Mississippi for the year 1952, the board of supervisors is hereby empowered, in its discretion, to provide for and pay the county attorney a sum not to exceed One Hundred Dollars ($ 100.00) per month as a mileage and automobile expense account, said monies to be paid from the general county fund of such county.



§ 25-3-13 - Salaries of supervisors

(1) The salaries of the members of the boards of supervisors of the various counties are fixed as full compensation for their services.

The annual salary of each member of the board of supervisors shall be based upon the total assessed valuation of his respective county for the preceding taxable year in the following categories and for the following amounts:

(a) For counties having a total assessed valuation of less than Thirty Million Dollars ($ 30,000,000.00), a salary of Twenty-nine Thousand Dollars ($ 29,000.00);

(b) For counties having a total assessed valuation of at least Thirty Million Dollars ($ 30,000,000.00), but less than Fifty Million Dollars ($ 50,000,000.00), a salary of Thirty-two Thousand Three Hundred Dollars ($ 32,300.00);

(c) For counties having a total assessed valuation of at least Fifty Million Dollars ($ 50,000,000.00), but less than Seventy-five Million Dollars ($ 75,000,000.00), a salary of Thirty-three Thousand Seven Hundred Dollars ($ 33,700.00);

(d) For counties having a total assessed valuation of at least Seventy-five Million Dollars ($ 75,000,000.00), but less than One Hundred Twenty-five Million Dollars ($ 125,000,000.00), a salary of Thirty-four Thousand Seven Hundred Dollars ($ 34,700.00);

(e) For counties having a total assessed valuation of at least One Hundred Twenty-five Million Dollars ($ 125,000,000.00), but less than Three Hundred Million Dollars ($ 300,000,000.00), a salary of Forty Thousand Four Hundred Dollars ($ 40,400.00);

(f) For counties having a total assessed valuation of at least Three Hundred Million Dollars ($ 300,000,000.00), but less than One Billion Dollars ($ 1,000,000,000.00), a salary of Forty-four Thousand Seven Hundred Dollars ($ 44,700.00);

(g) For counties having a total assessed valuation of One Billion Dollars ($ 1,000,000,000.00), but less than Two Billion Dollars ($ 2,000,000,000.00), a salary of Forty-five Thousand Seven Hundred Dollars ($ 45,700.00);

(h) For counties having a total assessed valuation of Two Billion Dollars ($ 2,000,000,000.00) or more, a salary of Forty-six Thousand Seven Hundred Dollars ($ 46,700.00).

(2) The annual salary established for the members of the board of supervisors shall not be reduced as a result of a reduction in total assessed valuation.

(3) The salary of the members of the board of supervisors shall not be increased under this section until the board of supervisors shall have passed a resolution stating the amount of the increase and spread it on its minutes.



§ 25-3-15 - Additions to assessed valuation for fixing supervisors' salaries in certain counties

It is hereby further provided that, in any county of the state having producing oil or gas wells, the total valuation of such oil or gas produced, as reported by the State Tax Commission for the last preceding calendar year, may be combined with the total assessed valuation of said county in computing its category for the purpose of fixing the salary of the members of the board of supervisors of said county; provided that in any county wherein twenty-five percent (25%) or more of the real property of the county is owned by an agency of the federal government, and consequently exempt from ad valorem taxes, the salary of the members of the board of supervisors in each such county shall be that established by the next highest rate from that determined by the total assessed value of the property of the county.



§ 25-3-17 - Payment of supervisors' salaries

The salaries provided in Sections 25-3-13 and 25-3-15 shall be payable monthly on the first day of each calendar month during the calendar year following that in which the total assessed valuation is determined; however, the board of supervisors, by resolution duly adopted and entered on its minutes, may provide that such salaries shall be paid semimonthly on the first and fifteenth day of each month. If a pay date falls on a weekend or legal holiday, salary payments shall be made on the workday immediately preceding the weekend or legal holiday. The chancery clerk shall draw his warrant on the general fund of the county, the county road and bridge fund, or any fund of the county available for such purposes.



§ 25-3-19 - Salaries of county auditors

The chancery clerks, as county auditors, shall receive compensation for their services as such the annual amount of Five Thousand Three Hundred Dollars ($ 5,300.00), payable in equal monthly installments out of the county treasury; however, the board of supervisors, by resolution duly adopted and entered on its minutes, may provide that such salaries shall be paid semimonthly on the first and fifteenth day of each month. If a pay date falls on a weekend or legal holiday, salary payments shall be made on the workday immediately preceding the weekend or legal holiday.



§ 25-3-21 - Allowance for copying assessment rolls

The board of supervisors may allow to its clerks reasonable compensation, to be paid out of the county treasury, for making copies of assessment rolls required by law, not to exceed One and One-half Cents (1-1/2 cent(s) ) for each personal assessment or Three Cents (3 cent(s) ) for each separate assessment of lands per copy; but the board of supervisors may allow as much as One Hundred Fifty Dollars ($ 150.00) in any case for copying the personal roll, and each copy thereof shall be considered a roll.



§ 25-3-23 - Deputy chancery clerk in certain counties

The board of supervisors of any county having two (2) judicial districts and having an assessed valuation of less than Five Million Dollars ($ 5,000,000.00) for the year 1945, and having a population of less than twenty thousand (20,000) based on the federal census of 1940, may, in their discretion, pay a salary not to exceed Twelve Hundred Dollars ($ 1200.00) per annum to a regular appointed deputy chancery clerk, who shall reside in and serve in the judicial district of the county other than the judicial district of the county in which the chancery clerk resides, provided the chancery clerk's office in both districts be kept open for official business during the hours required by law.

In counties having two (2) judicial districts, a regular appointed deputy chancery clerk in each judicial district, a total assessed valuation in excess of Fifteen Million Dollars ($ 15,000,000.00) for the year 1973 and in which Mississippi Highways 8 and 15 intersect, the chancery clerk or deputy clerks designated by him, may be allowed, payable monthly out of the county treasury such sum as the board of supervisors may allow, payable out of the general county fund; provided, the chancery clerk's office in both judicial districts be kept open for official business during the hours required by law. Provided, further, such amounts as may be allowed by the board of supervisors shall be in addition to all other compensation provided by law.

In counties having two (2) judicial districts, a regular appointed deputy chancery court clerk, a total assessed valuation in excess of Ninety Million Dollars ($ 90,000,000.00), a total population of more than one hundred nineteen thousand (119,000) according to the federal census for the year 1960, and two (2) cities located within such county, each of which had a population of more than thirty thousand (30,000) according to the federal census for the year 1960, the chancery clerk may be allowed, payable monthly out of the county treasury, such sum as the board of supervisors may allow, but not less than Four Hundred Dollars ($ 400.00) monthly, payable out of the general county fund of such county; and such amounts shall be in addition to all other allowances now provided by law.

In counties having two (2) judicial districts, a regular appointed deputy chancery court clerk, a total population of more than forty-nine thousand (49,000) but less than fifty thousand (50,000) according to the federal census of 1970, the board of supervisors may, in its discretion, pay a salary not to exceed Two Thousand Four Hundred Dollars ($ 2,400.00) per annum to a regular appointed deputy chancery clerk who shall reside in and serve in the judicial district of the county other than the judicial district of the county in which the chancery clerk resides, provided the chancery clerk's office in both districts be kept open for official business during the hours required by law.

The board of supervisors of any Class 4 county, having two (2) judicial districts, traversed by U.S. Highway 51, wherein Mississippi Highways 7 and 32 intersect, may, in its discretion, pay a salary not to exceed Three Hundred Fifty Dollars ($ 350.00) monthly to a regular appointed deputy chancery clerk who shall reside and serve in the judicial district of the county other than the judicial district in which the chancery clerk resides, provided the chancery clerk's office in both districts be kept open for official business during the hours required by law.



§ 25-3-25 - Salaries of sheriffs

(1) Except as otherwise provided in subsections (2) through (9), the salaries of sheriffs of the various counties are fixed as full compensation for their services.

The annual salary for each sheriff shall be based upon the total population of his county according to the latest federal decennial census in the following categories and for the following amounts; however, no sheriff shall be paid less than the salary authorized under this section to be paid the sheriff based upon the population of the county according to the most recent federal decennial census:

(a) For counties with a total population of more than one hundred thousand (100,000), a salary of Ninety-nine Thousand Dollars ($ 99,000.00).

(b) For counties with a total population of more than forty-five thousand (45,000) and not more than one hundred thousand (100,000), a salary of Ninety Thousand Dollars ($ 90,000.00).

(c) For counties with a total population of more than thirty-four thousand (34,000) and not more than forty-five thousand (45,000), a salary of Eighty-five Thousand Dollars ($ 85,000.00).

(d) For counties with a total population of more than fifteen thousand (15,000) and not more than thirty-four thousand (34,000), a salary of Eighty Thousand Dollars ($ 80,000.00).

(e) For counties with a total population of not more than fifteen thousand (15,000), a salary of Seventy-five Thousand Dollars ($ 75,000.00).

(2) In addition to the salary provided for in subsection (1) of this section, the Board of Supervisors of Leflore County, in its discretion, may pay an annual supplement to the sheriff of the county in an amount not to exceed Ten Thousand Dollars ($ 10,000.00). The Legislature finds and declares that the annual supplement authorized by this subsection is justified in such county for the following reasons:

(a) The Mississippi Department of Corrections operates and maintains a restitution center within the county;

(b) The Mississippi Department of Corrections operates and maintains a community work center within the county;

(c) There is a resident circuit court judge in the county whose office is located at the Leflore County Courthouse;

(d) There is a resident chancery court judge in the county whose office is located at the Leflore County Courthouse;

(e) The Magistrate for the Fourth Circuit Court District is located in the county and maintains his office at the Leflore County Courthouse;

(f) The Region VI Mental Health-Mental Retardation Center, which serves a multicounty area, calls upon the sheriff to provide security for out-of-town mental patients, as well as patients from within the county;

(g) The increased activity of the Child Support Division of the Department of Human Services in enforcing in the courts parental obligations has imposed additional duties on the sheriff; and

(h) The dispatchers of the enhanced E-911 system in place in Leflore County have been placed under the direction and control of the sheriff.

(3) In addition to the salary provided for in subsection (1) of this section, the Board of Supervisors of Rankin County, in its discretion, may pay an annual supplement to the sheriff of the county in an amount not to exceed Ten Thousand Dollars ($ 10,000.00). The Legislature finds and declares that the annual supplement authorized by this subsection is justified in such county for the following reasons:

(a) The Mississippi Department of Corrections operates and maintains the Central Mississippi Correctional Facility within the county;

(b) The State Hospital is operated and maintained within the county at Whitfield;

(c) Hudspeth Regional Center, a facility maintained for the care and treatment of persons with an intellectual disability, is located within the county;

(d) The Mississippi Law Enforcement Officers Training Academy is operated and maintained within the county;

(e) The State Fire Academy is operated and maintained within the county;

(f) The Pearl River Valley Water Supply District, ordinarily known as the "Reservoir District," is located within the county;

(g) The Jackson International Airport is located within the county;

(h) The patrolling of the state properties located within the county has imposed additional duties on the sheriff; and

(i) The sheriff, in addition to providing security to the nearly one hundred thousand (100,000) residents of the county, has the duty to investigate, solve and assist in the prosecution of any misdemeanor or felony committed upon any state property located in Rankin County.

(4) In addition to the salary provided for in subsection (1) of this section, the Board of Supervisors of Neshoba County shall pay an annual supplement to the sheriff of the county an amount equal to Ten Thousand Dollars ($ 10,000.00).

(5) In addition to the salary provided for in subsection (1) of this section, the Board of Supervisors of Tunica County, in its discretion, may pay an annual supplement to the sheriff of the county an amount equal to Ten Thousand Dollars ($ 10,000.00), payable beginning April 1, 1997.

(6) In addition to the salary provided for in subsection (1) of this section, the Board of Supervisors of Hinds County shall pay an annual supplement to the sheriff of the county in an amount equal to Fifteen Thousand Dollars ($ 15,000.00). The Legislature finds and declares that the annual supplement authorized by this subsection is justified in such county for the following reasons:

(a) Hinds County has the greatest population of any county, two hundred fifty-four thousand four hundred forty-one (254,441) by the 1990 census, being almost one hundred thousand (100,000) more than the next most populous county;

(b) Hinds County is home to the State Capitol and the seat of all state government offices;

(c) Hinds County is the third largest county in geographic area, containing eight hundred seventy-five (875) square miles;

(d) Hinds County is comprised of two (2) judicial districts, each having a courthouse and county office buildings;

(e) There are four (4) resident circuit judges, four (4) resident chancery judges, and three (3) resident county judges in Hinds County, the most of any county, with the sheriff acting as chief executive officer and provider of bailiff services for all;

(f) The main offices for the clerk and most of the judges and magistrates for the United States District Court for the Southern District of Mississippi are located within the county;

(g) The state's only urban university, Jackson State University, is located within the county;

(h) The University of Mississippi Medical Center, combining the medical school, dental school, nursing school and hospital, is located within the county;

(i) Mississippi Veterans Memorial Stadium, the state's largest sports arena, is located within the county;

(j) The Mississippi State Fairgrounds, including the Coliseum and Trade Mart, are located within the county;

(k) Hinds County has the largest criminal population in the state, such that the Hinds County Sheriff's Department operates the largest county jail system in the state, housing almost one thousand (1,000) inmates in three (3) separate detention facilities;

(l) The Hinds County Sheriff's Department handles more mental and drug and alcohol commitment cases than any other sheriff's department in the state;

(m) The Mississippi Department of Corrections maintains a restitution center within the county;

(n) The Mississippi Department of Corrections regularly houses as many as one hundred (100) state convicts within the Hinds County jail system; and

(o) The Hinds County Sheriff's Department is regularly asked to provide security services not only at the Fairgrounds and Memorial Stadium, but also for events at the Mississippi Museum of Art and Jackson City Auditorium.

(7) In addition to the salary provided for in subsection (1) of this section, the Board of Supervisors of Wilkinson County, in its discretion, may pay an annual supplement to the sheriff of the county in an amount not to exceed Ten Thousand Dollars ($ 10,000.00). The Legislature finds and declares that the annual supplement authorized by this subsection is justified in such county because the Mississippi Department of Corrections contracts for the private incarceration of state inmates at a private correctional facility within the county.

(8) In addition to the salary provided for in subsection (1) of this section, the Board of Supervisors of Marshall County, in its discretion, may pay an annual supplement to the sheriff of the county in an amount not to exceed Ten Thousand Dollars ($ 10,000.00). The Legislature finds and declares that the annual supplement authorized by this subsection is justified in such county because the Mississippi Department of Corrections contracts for the private incarceration of state inmates at a private correctional facility within the county.

(9) In addition to the salary provided in subsection (1) of this section, the Board of Supervisors of Greene County, in its discretion, may pay an annual supplement to the sheriff of the county in an amount not to exceed Ten Thousand Dollars ($ 10,000.00). The Legislature finds and declares that the annual supplement authorized by this subsection is justified in such county for the following reasons:

(a) The Mississippi Department of Corrections operates and maintains the South Mississippi Correctional Facility within the county;

(b) In 1996, additional facilities to house another one thousand four hundred sixteen (1,416) male offenders were constructed at the South Mississippi Correctional Facility within the county; and

(c) The patrolling of the state properties located within the county has imposed additional duties on the sheriff justifying additional compensation.

(10) In addition to the salary provided in subsection (1) of this section, the board of supervisors of any county, in its discretion, may pay an annual supplement to the sheriff of the county in an amount not to exceed Ten Thousand Dollars ($ 10,000.00). The amount of the supplement shall be spread on the minutes of the board. The annual supplement authorized in this subsection shall not be in addition to the annual supplements authorized in subsections (2) through (9).

(11) (a) The salaries provided in this section shall be payable monthly on the first day of each calendar month by chancery clerk's warrant drawn on the general fund of the county; however, the board of supervisors, by resolution duly adopted and entered on its minutes, may provide that such salaries shall be paid semimonthly on the first and fifteenth day of each month. If a pay date falls on a weekend or legal holiday, salary payments shall be made on the workday immediately preceding the weekend or legal holiday.

(b) At least Ten Dollars ($ 10.00) from each fee collected and deposited into the county's general fund under the provisions of paragraphs (a), (c) and (g) of subsection (1) of Section 25-7-19 shall be used for the sheriffs' salaries authorized in Section 25-3-25; as such Ten Dollar ($ 10.00) amount was authorized during the 2007 Regular Session in Chapter 331, Laws of 2007 for the purpose of providing additional monies to the counties for sheriffs' salaries.

(12) (a) All sheriffs, each year, shall attend twenty (20) hours of continuing education courses in law enforcement. Such courses shall be approved by the Mississippi Board on Law Enforcement Officers Standards and Training. Such education courses may be provided by an accredited law enforcement academy or by the Mississippi Sheriffs' Association.

(b) The Mississippi Board on Law Enforcement Officer Standards and Training shall reimburse each county for the expenses incurred by sheriffs and deputy sheriffs for attendance at any approved training programs as required by this subsection.



§ 25-3-27 - Salaries of deputy sheriffs in counties having two judicial districts

The board of supervisors of any county having two judicial districts may, in the discretion of said board, pay a salary of not less than One Thousand Five Hundred Dollars ($ 1,500.00) nor more than Two Thousand Five Hundred Dollars ($ 2,500.00) to a regularly appointed deputy sheriff, who shall reside in and serve in the judicial district of the county other than the judicial district in which the sheriff of the county resides, provided the sheriff's office in both districts shall be kept open for official business during the hours required by law.

The board of supervisors of any county having two judicial districts with an assessed valuation of less than Four Million Dollars ($ 4,000,000.00) shall pay a salary of not less than One Thousand Dollars ($ 1,000.00) nor more than Fifteen Hundred Dollars ($ 1500.00) per annum to a regularly appointed deputy sheriff, who shall reside in and serve in the judicial district of the county other than the judicial district of the county in which the sheriff resides, provided the sheriff's office in both districts be kept open for official business during the hours required by law.

The board of supervisors of any county having two judicial districts, having a population of less than fifteen thousand (15,000) according to the last federal census, and situated partly inside and partly outside the Yazoo-Mississippi Valley Delta may pay a salary of not less than Two Thousand Four Hundred Dollars ($ 2,400.00) nor more than Five Thousand Four Hundred Dollars ($ 5,400.00) per annum to a regularly appointed deputy sheriff, who shall reside in and serve in the judicial district of the county other than the judicial district of the county in which the sheriff resides, provided the sheriff's office in both districts be kept open for official business during the hours required by law.

The board of supervisors of any county having an assessed valuation of not exceeding Six Million Two Hundred Fifty Thousand Dollars ($ 6,250,000.00) and having situated within its boundaries two federal flood control reservoirs, or parts of said reservoirs, shall pay a salary of Fifteen Hundred Dollars ($ 1500.00) per annum to a regularly appointed deputy sheriff, who shall reside in and serve in the judicial district of the county other than the judicial district of the county in which the sheriff resides, provided the sheriff's office in both districts be kept open for official business during the hours required by law.



§ 25-3-29 - Method of paying salaries

Except as otherwise therein provided, the salaries mentioned in the foregoing sections shall be paid monthly out of the general county fund, and the said salaries and allowances shall be included in the budget of each county; however, the board of supervisors, by resolution duly adopted and entered on its minutes, may provide that such salaries shall be paid semimonthly on the first and fifteenth day of each month. If a pay date falls on a weekend or legal holiday, salary payments shall be made on the workday immediately preceding the weekend or legal holiday.



§ 25-3-31 - Salaries of elective state and district officers

The annual salaries of the following elected state and district officers are fixed as follows:

Governor........................................................$ 122,160.00

Attorney General..................................................108,960.00

Secretary of State.................................................90,000.00

Commissioner of Insurance..........................................90,000.00

State Treasurer....................................................90,000.00

State Auditor of Public Accounts...................................90,000.00

Commissioner of Agriculture and Commerce...........................90,000.00

Transportation Commissioners.......................................78,000.00

Public Service Commissioners.......................................78,000.00

If the person serving as Governor on December 31, 2003, is reelected to the Office of Governor for the term beginning in the year 2004, he may choose not to receive the salary increase authorized by this section, but to receive, instead, an annual salary of One Hundred One Thousand Eight Hundred Dollars ($ 101,800.00) during his new term of office by filing a written request with the Department of Finance and Administration.



§ 25-3-34 - Education benchmarks for appointive state and district officials

(1) In addition to the salary provided in Section 25-3-33, any appointive state and district official and employee provided therein shall receive the award of an education benchmark as defined in State Personnel Board rules for the possession or attainment of any of the following:

(a) The Certified Public Manager designation;

(b) A job-related Ph.D (Doctor of Philosophy) degree which is not required as a minimum qualification of the position;

(c) A job related certification, licensure, or registration requiring the passage of an examination, which is not required as a minimum qualification of the position.

(2) No such official or employee may receive more than a total of three (3) eligible benchmarks, only one of which may be for a job related certification, licensure or registration.

(3) The State Personnel Board shall promulgate rules and regulations to carry out the provisions of this section.



§ 25-3-35 - Salaries of elected judiciary, district attorneys and legal assistants

(1) The annual salaries of the following judges are fixed as follows:

From and after January 1, 2013, through December 31, 2013:

Chief Justice of the Supreme Court..............................$ 126,292.50

Presiding Justices of the Supreme Court, each.....................123,600.75

Associate Justices of the Supreme Court, each.....................122,460.00

From and after January 1, 2014, through December 31, 2014:

Chief Justice of the Supreme Court............................ $ 137,195.00

Presiding Justices of the Supreme Court, each.....................134,011.50

Associate Justices of the Supreme Court, each.....................132,390.00

From and after January 1, 2015, through December 31, 2015:

Chief Justice of the Supreme Court............................ $ 148,097.50

Presiding Justices of the Supreme Court, each.....................144,422.25

Associate Justices of the Supreme Court, each.....................142,320.00

From and after January 1, 2016:

Chief Justice of the Supreme Court............................ $ 159,000.00

Presiding Justices of the Supreme Court, each.....................154,833.00

Associate Justices of the Supreme Court, each.....................152,250.00

There are imposed upon the Supreme Court justices the extra duties of

taking all necessary action to promote judicial education in schools, drug

courts, electronic filing and case management systems as developed by the

Administrative Office of Courts, or such other additional duties as may be

assigned by the Chief Justice of the Supreme Court. For such extra services

each justice, from and after January 1, 2013, shall receive a sum sufficient

to aggregate, per annum, the salaries set forth in this subsection (1).

The fixed salaries in this subsection (1) shall be paid from the State

General Fund and from the Judicial System Operation Fund created under Section

9-21-45. No less than: One Hundred Fifteen Thousand Three Hundred Ninety

Dollars ($ 115,390.00) of the Chief Justice's salary in this subsection (1),

One Hundred Thirteen Thousand One Hundred Ninety Dollars ($ 113,190.00) of the

salary of a Presiding Justice in this subsection (1), and One Hundred Twelve

Thousand Five Hundred Thirty Dollars ($112,530.00) of the salary of an

Associate Justice in this subsection (1) shall be paid from General Fund

monies; in addition, the Legislature shall appropriate annually from the

Judicial System Operation Fund a sum sufficient to increase the salary of the

Chief Justice, a Presiding Justice and an Associate Justice to the levels set

forth in this subsection (1).

The fixed salaries as specified in this subsection (1) shall be the

exclusive and total compensation which can be reported to the Public

Employees' Retirement System for retirement purposes; however, any judge in

office on December 31, 2003, may continue to report his expense allowance as

part of his compensation for retirement purposes.

(2) The annual salaries of the judges of the Court of Appeals of

Mississippi are fixed as follows:

From and after January 1, 2013, through December 31, 2013:

Chief Judge of the Court of Appeals........................... $ 117,992.00

Associate Judges of the Court of Appeals, each....................114,994.25

From and after January 1, 2014, through December 31, 2014:

Chief Judge of the Court of Appeals........................... $ 127,854.00

Associate Judges of the Court of Appeals, each....................124,938.50

From and after January 1, 2015, through December 31, 2015:

Chief Judge of the Court of Appeals........................... $ 137,716.00

Associate Judges of the Court of Appeals, each. 134,882.75

From and after January 1, 2016:

Chief Judge of the Court of Appeals........................... $ 147,578.00

Associate Judges of the Court of Appeals, each....................144,827.00

From and after January 1, 2013, each judge shall receive a sum sufficient

to aggregate, per annum, the salaries set forth in this subsection (2).

The fixed salaries in this subsection (2) shall be paid from the State

General Fund and from the Judicial System Operation Fund created under Section

9-21-45. No less than One Hundred Eight Thousand One Hundred Thirty Dollars ($

108,130.00) of the Chief Judge's salary in this subsection (2) shall be paid

from General Fund monies; in addition, the Legislature shall appropriate

annually from the Judicial System Operation Fund a sum sufficient to increase

the Chief Judge's salary to the level set forth in this subsection (2). No

less than One Hundred Five Thousand Fifty Dollars ($ 105,050.00) of the salary

of an Associate Judge in this subsection (2) shall be paid from General Fund

monies; in addition, the Legislature shall appropriate annually from the

Judicial System Operation Fund a sum sufficient to increase the salary of an

Associate Judge to the level set forth in this subsection (2).

The fixed salaries as specified in this subsection (2) shall be the

exclusive and total compensation which can be reported to the Public

Employees' Retirement System for retirement purposes; however, any judge in

office on December 31, 2003, may continue to report his expense allowance as

part of his compensation for retirement purposes.

(3) The annual salaries of the chancery and circuit court judges are fixed

as follows:

From and after January 1, 2013, through December 31, 2013:

Chancery Judges, each...........................................$ 112,127.50

Circuit Judges, each..............................................112,127.50

From and after January 1, 2014, through December 31, 2014:

Chancery Judges, each...........................................$ 120,085.00

Circuit Judges, each..............................................120,085.00

From and after January 1, 2015, through December 31, 2015:

Chancery Judges, each...........................................$ 128,042.50

Circuit Judges, each..............................................128,042.50

From and after January 1, 2016:

Chancery Judges, each...........................................$ 136,000.00

Circuit Judges, each..............................................136,000.00

In addition to their present official duties, the circuit and chancery

judges shall take necessary action to promote judicial education in schools,

drug courts, electronic filing and case management systems as developed by the

Administrative Office of Courts, or such other additional duties as may be

assigned by the Chief Justice of the Supreme Court. For such extra services

each judge, from and after January 1, 2013, shall receive a sum sufficient to

aggregate, per annum, the salaries set forth in this subsection (3).

The fixed salaries in this subsection (3) shall be paid from the State

General Fund and from the Judicial System Operation Fund created under Section

9-21-45. No less than One Hundred Four Thousand One Hundred Seventy Dollars ($

104,170.00) of the salary of a Chancery or Circuit Judge in this subsection

(3) shall be paid from General Fund monies; in addition, the Legislature shall

appropriate annually from the Judicial System Operation Fund a sum sufficient

to increase the salary of a Chancery or Circuit Judge to the levels set forth

in this subsection (3).

(4) From and after January 1, 2019, and every four (4) years thereafter,

the annual salaries of the judges in subsections (1), (2) and (3) shall be

fixed at the level of compensation recommended by the State Personnel Board

according to the board's most recent report on judicial salaries, as required

under Section 25-9-115, to the extent that sufficient funds are available. The

annual salaries fixed in accordance with this subsection (4) shall not become

effective until the commencement of the next immediately succeeding term of

office.

(5) The Supreme Court shall prepare a payroll for chancery judges and

circuit judges and submit such payroll to the Department of Finance and

Administration.

(6) The annual salary of the full-time district attorneys shall be:

From and after January 1, 2013, through December 31, 2013:

One Hundred Three Thousand Three Hundred Twenty-two Dollars ($ 103,322.00).

From and after January 1, 2014, through December 31, 2014:

One Hundred Ten Thousand Eight Hundred Forty-eight Dollars ($ 110,848.00).

From and after January 1, 2015, through December 31, 2015:

One Hundred Eighteen Thousand Three Hundred Seventy-four Dollars ($

118,374.00).

From and after January 1, 2016:

One Hundred Twenty-five Thousand Nine Hundred Dollars ($ 125,900.00).

(7) The annual salary of the full-time legal assistants shall be not less than Fifteen Thousand Dollars ($ 15,000.00) nor more than eighty percent (80%) of the salary of the district attorney for legal assistants who have been licensed to practice law for five (5) years or less; eighty-five percent (85%) of the salary of the district attorney for legal assistants who have been licensed to practice law for at least five (5) years but less than fifteen (15) years; and ninety percent (90%) of the salary of the district attorney for legal assistants who have been licensed to practice law for at least fifteen (15) years or more.



§ 25-3-36 - Compensation of justice court judges; disposition of fees, costs, fines and cash bonds; justice court clerk clearing account

(1) Until October 1, 2008, every justice court judge shall receive as full compensation for his or her services, and in lieu of any and all other fees, costs or compensation heretofore authorized for such justice court judge, an annual salary based upon the population of his or her county according to the latest federal decennial census; however, no justice court judge shall be paid less than the salary authorized under this section to be paid the justice court judge based upon the population of the county according to the 1980 federal decennial census. The amount of which salary shall be determined as follows:

(a) In counties with a population of more than two hundred thousand (200,000), a salary of Fifty-five Thousand Five Hundred Fifty-nine Dollars ($ 55,559.00).

(b) In counties with a population of more than one hundred fifty thousand (150,000) but not more than two hundred thousand (200,000), a salary of Fifty-one Thousand Five Dollars ($ 51,005.00).

(c) In counties with a population of more than seventy-five thousand (75,000) but not more than one hundred fifty thousand (150,000), a salary of Forty-six Thousand Four Hundred Fifty-one Dollars ($ 46,451.00).

(d) In counties with a population of more than forty-nine thousand (49,000) but not more than seventy-five thousand (75,000), a salary of Forty Thousand Seventy-five Dollars ($ 40,075.00).

(e) In counties with a population of more than thirty-four thousand (34,000) but not more than forty-nine thousand (49,000), a salary of Thirty-four Thousand Six Hundred Ten Dollars ($ 34,610.00).

(f) In counties with a population of more than twenty-four thousand five hundred (24,500) but not more than thirty-four thousand (34,000), a salary of Thirty-two Thousand Seven Hundred Eighty-nine Dollars ($ 32,789.00).

(g) In counties with a population of more than twenty-one thousand (21,000) but not more than twenty-four thousand five hundred (24,500), a salary of Twenty-nine Thousand One Hundred Forty-six Dollars ($ 29,146.00).

(h) In counties with a population of more than sixteen thousand five hundred (16,500) but not more than twenty-one thousand (21,000), a salary of Twenty-five Thousand Five Hundred Two Dollars ($ 25,502.00).

(i) In counties with a population of more than twelve thousand (12,000) but not more than sixteen thousand five hundred (16,500), a salary of Twenty-one Thousand Eight Hundred Fifty-nine Dollars ($ 21,859.00).

(j) In counties with a population of more than eight thousand (8,000) but not more than twelve thousand (12,000), a salary of Eighteen Thousand Dollars ($ 18,000.00).

(k) In counties with a population of eight thousand (8,000) or less, a salary of Fourteen Thousand Four Hundred Dollars ($ 14,400.00).

The board of supervisors of any county having two (2) judicial districts and two (2) justice court judges for the county shall pay each justice court judge an amount equal to that provided in this subsection for judges in the next higher population category per year, if the justice court judge maintains regular office hours and is personally present in the office they maintain for at least thirty (30) hours per week.

In any county having a population greater than eight thousand (8,000) but less than eight thousand five hundred (8,500) according to the 1990 federal decennial census and in which U.S. Highway 61 and Mississippi Highway 4 intersect, the board of supervisors, in its discretion, may pay such justice court judges an additional amount not to exceed the sum of Eleven Thousand Five Hundred Fifty Dollars ($ 11,550.00) per year, payable beginning April 1, 1997.

In any county having a population greater than ten thousand (10,000) but less than ten thousand five hundred (10,500) according to the 1990 federal decennial census and in which Mississippi Highway 3 and Mississippi Highway 6 intersect, the board of supervisors, in its discretion, may pay such justice court judges an additional amount not to exceed One Thousand Four Hundred Fifty Dollars ($ 1,450.00) per year, payable beginning April 1, 1997.

In any county having a population greater than twenty-four thousand seven hundred (24,700) and less than twenty-four thousand nine hundred (24,900), according to the 1990 federal census, wherein Mississippi Highways 15 and 16 intersect, the board of supervisors shall pay such justice court judge an additional amount equal to Two Thousand Five Hundred Dollars ($ 2,500.00) per year.

(2) From and after October 1, 2008, every justice court judge shall receive as full compensation for his or her services, and in lieu of any and all other fees, costs or compensation heretofore authorized for such justice court judge, an annual salary in an amount that is the greater of the following:

(a) The amount paid to a member of the board of supervisors in the same county in which the justice court judge presides; or

(b) One hundred three percent (103%) of the salary authorized under this section as of September 30, 2008, for a justice court judge in that county.

If supervisors of a county receive a salary increase, justice court judges whose salary is determined under this paragraph shall be paid an amount reflecting a commensurate increase.

(3) Notwithstanding the provisions of subsection (1) of this section, in the event that the number of justice court judges authorized pursuant to Section 9-11-2(1) is exceeded pursuant to the provisions of Section 9-11-2(4), the aggregate of the salaries paid to the justice court judges of such a county shall not exceed the amount sufficient to pay the number of justice court judges authorized pursuant to Section 9-11-2(1), and such amount shall be equally divided among those justice court judges continuing to hold office under the provisions of Section 9-11-2(4).

(4) From and after January 1, 1984, all fees, costs, fines and penalties charged and collected in the justice court shall be paid to the clerk of the justice court for deposit, along with monies from cash bonds and other monies which have been forfeited in criminal cases, into the general fund of the county as provided in Section 9-11-19; and the clerk of the board of supervisors shall be authorized and empowered, upon approval by the board of supervisors, to make disbursements and withdrawals from the general fund of the county in order to pay any reasonable and necessary expenses incurred in complying with this section, including payment of the salaries of justice court judges as provided by subsection (1) of this section. The provisions of this subsection shall not, except as to cash bonds and other monies which have been forfeited in criminal cases, apply to monies required to be deposited in the justice court clerk clearing account as provided in Section 9-11-18, Mississippi Code of 1972.

(5) The salaries provided for in this section shall be payable monthly by warrant drawn by the clerk of the board of supervisors on the general fund of the county; however, the board of supervisors, by resolution duly adopted and entered on its minutes, may provide that such salaries shall be paid semimonthly on the first and fifteenth day of each month. If a pay date falls on a weekend or legal holiday, salary payments shall be made on the workday immediately preceding the weekend or legal holiday.

(6) Provided, that the salary of any justice court judge shall not be reduced during his term of office as a result of a population change following a federal decennial census.

(7) Any justice court judge who is unable to attend and hold court by reason of being under suspension by the Commission on Judicial Performance or the Mississippi Supreme Court shall not receive a salary while under such suspension.



§ 25-3-37 - Salaries to be full compensation

(1) It is expressly provided that the salaries fixed in Sections 25-3-31 through 25-3-35 shall be the full and complete compensation for all public duties rendered by all public officers and public employees designated therein whatever the source of funds, whether appropriated from the State General Fund or allotted from federal funds received by the respective state agencies where such officers and employees are employed. All laws, parts of laws, regulations, or other authority which may have heretofore provided supplemental compensation or expenses of which no itemization therefor was made to the State Auditor of Public Accounts are hereby invalidated and held for naught.

(2) In the event the Commissioner of Public Safety and the highway patrol chief are entitled to longevity pay as provided by law, this section shall not be construed to prohibit the payment thereof.

(3) This section shall not be construed to affect employees of the Mississippi State Penitentiary, the Department of Mental Health and the Governor as pertains to housing, medical care, wholesale food purchases, and other financial benefits or emoluments as pertains to their state employment.



§ 25-3-38 - Payment of additional funds to appointive officials unlawful; penalty

The salary for appointive and/or employed officials established herein shall be the total and complete salary, and it shall be unlawful for any additional funds to be paid from any source, including federal or private funds, to supplement salaries to a level in excess of that established herein. If any public officer or employee shall knowingly and wilfully violate the provisions of this section, he shall be guilty of a misdemeanor, and upon conviction shall be punished by a fine of not more than Two Hundred Fifty Dollars ($ 250.00), and in addition, shall vacate the office or position which he holds.



§ 25-3-39 - Ceiling established for salaries; sources of funding for salaries; exemptions for Executive Director of Mississippi Development Authority, Governor's Chief of Staff and certain professional public employees

(1) (a) Except as otherwise provided in this section, no public officer, public employee, administrator, or executive head of any arm or agency of the state, in the executive branch of government, shall be paid a salary or compensation, directly or indirectly, greater than one hundred fifty percent (150%) of the salary fixed in Section 25-3-31 for the Governor, nor shall the salary of any public officer, public employee, administrator, or executive head of any arm or agency of the state, in the executive branch of government, be supplemented with any funds from any source, including federal or private funds. Such salaries shall be completely paid by the state. All academic officials, members of the teaching staffs and employees of the state institutions of higher learning, the Mississippi Community College Board, and community and junior colleges, and licensed physicians who are public employees, shall be exempt from this subsection. All professional employees who hold a bachelor's degree or more advanced degree from an accredited four-year college or university or a certificate or license issued by a state licensing board, commission or agency and who are employed by the Department of Mental Health shall be exempt from this subsection if the State Personnel Board approves the exemption.

(b) The Governor shall fix the annual salary of the Executive Director of the Mississippi Development Authority and the annual salary of the Chief of Staff of the Governor's Office. The salary of the Governor's Chief of Staff shall not be greater than one hundred fifty percent (150%) of the salary of the Governor and shall be completely paid by the state without supplementation from another source. The salary of the Executive Director of the Mississippi Development Authority may be greater than one hundred fifty percent (150%) of the salary of the Governor and may be supplemented with funds from any source, including federal or private funds; however, any state funds used to pay the salary of the Executive Director of the Mississippi Development Authority shall not exceed one hundred fifty percent (150%) of the salary of the Governor. If the executive director's salary is supplemented with private funds, the Mississippi Development Authority shall publish on its website the amount of the supplement and the name of the donor of the private funds.

(2) No public officer, employee or administrator shall be paid a salary or compensation, directly or indirectly, in excess of the salary authorized to be paid the executive head of the state agency or department in which he is employed. The State Personnel Board, based upon its findings of fact, may exempt physicians and actuaries from this subsection when the acquisition of such professional services is precluded based on the prevailing wage in the relevant labor market.

(3) The executive head of any state agency or department appointed by the Governor, in such executive head's discretion, may waive all or any portion of the salary or compensation lawfully established for the position.



§ 25-3-391 - Compensation of Deputy Commissioner of Insurance

The compensation of the Deputy Commissioner of Insurance shall be fixed by the Commissioner of Insurance, subject to approval by the State Personnel Board, and shall be exempt from the provisions of Section 25-3-39.



§ 25-3-40 - Annual salary increases; intent to implement minimum wage and maximize salary increases

On July 1, 1978, and each year thereafter, the Mississippi Compensation Plan shall be amended to provide salary increases in such amounts and percentages as might be recommended by the legislative budget office and as may be authorized by funds appropriated by the Legislature for the purpose of granting incentive salary increases as deemed possible dependent upon the availability of general and special funds.

It is hereby declared to be the intent of the Mississippi Legislature to implement the minimum wage as enacted by statutory law of the United States Congress subject to funds being available for that purpose. It is the intent and purpose of this section to maximize annual salary increases consistent with the availability of funds as might be determined by the Mississippi Legislature at its regular annual session and that all salary increases hereafter be made consistent with the provisions of this section.



§ 25-3-41 - Traveling expenses of state officers and employees; travel services by commercial travel agency

(1) When any officer or employee of the State of Mississippi, or any department, agency or institution thereof, after first being duly authorized, is required to travel in the performance of his official duties, the officer or employee shall receive as expenses for each mile actually and necessarily traveled, when the travel is done by a privately-owned automobile or other privately-owned motor vehicle, the mileage reimbursement rate allowable to federal employees for the use of a privately-owned vehicle while on official travel.

(2) When any officer or employee of any county or municipality, or of any agency, board or commission thereof, after first being duly authorized, is required to travel in the performance of his official duties, the officer or employee shall receive as expenses Twenty Cents (20 cent(s) ) for each mile actually and necessarily traveled, when the travel is done by a privately-owned motor vehicle; provided, however, that the governing authorities of a county or municipality may, in their discretion, authorize an increase in the mileage reimbursement of officers and employees of the county or municipality, or of any agency, board or commission thereof, in an amount not to exceed the mileage reimbursement rate authorized for officers and employees of the State of Mississippi in subsection (1) of this section.

(3) Where two (2) or more officers or employees travel in one (1) privately-owned motor vehicle, only one (1) travel expense allowance at the authorized rate per mile shall be allowed for any one (1) trip. When the travel is done by means of a public carrier or other means not involving a privately-owned motor vehicle, then the officer or employee shall receive as travel expense the actual fare or other expenses incurred in such travel.

(4) In addition to the foregoing, a public officer or employee shall be reimbursed for other actual expenses such as meals, lodging and other necessary expenses incurred in the course of the travel, subject to limitations placed on meals for intrastate and interstate official travel by the Department of Finance and Administration, provided, that the Legislative Budget Office shall place any limitations for expenditures made on matters under the jurisdiction of the Legislature. The Department of Finance and Administration shall set a maximum daily expenditure annually for such meals and shall notify officers and employees of changes to these allowances immediately upon approval of the changes. Travel by airline shall be at the tourist rate unless that space was unavailable. The officer or employee shall certify that tourist accommodations were not available if travel is performed in first-class airline accommodations. Itemized expense accounts shall be submitted by those officers or employees in such number as the department, agency or institution may require; but in any case one (1) copy shall be furnished by state departments, agencies or institutions to the Department of Finance and Administration for preaudit or postaudit. The Department of Finance and Administration shall promulgate and adopt reasonable rules and regulations which it deems necessary and requisite to effectuate economies for all expenses authorized and paid pursuant to this section. Requisitions shall be made on the State Fiscal Officer who shall issue his warrant on the State Treasurer. Provided, however, that the provisions of this section shall not include agencies financed entirely by federal funds and audited by federal auditors.

(5) Any officer or employee of a county or municipality, or any department, board or commission thereof, who is required to travel in the performance of his official duties, may receive funds before the travel, in the discretion of the administrative head of the county or municipal department, board or commission involved, for the purpose of paying necessary expenses incurred during the travel. Upon return from the travel, the officer or employee shall provide receipts of transportation, lodging, meals, fees and any other expenses incurred during the travel. Any portion of the funds advanced which is not expended during the travel shall be returned by the officer or employee. The Department of Audit shall adopt rules and regulations regarding advance payment of travel expenses and submission of receipts to ensure proper control and strict accountability for those payments and expenses.

(6) No state or federal funds received from any source by any arm or agency of the state shall be expended in traveling outside of the continental limits of the United States until the governing body or head of the agency makes a finding and determination that the travel would be extremely beneficial to the state agency and obtains a written concurrence thereof from the Governor, or his designee, and the Department of Finance and Administration. However, employees of state institutions of higher learning may expend funds for travel outside of the continental limits of the United States upon a written finding by the president or head of the institution that the travel would be extremely beneficial to the institution.

(7) Where any officer or employee of the State of Mississippi, or any department, agency or institution thereof, or of any county or municipality, or of any agency, board or commission thereof, is authorized to receive travel reimbursement under any other provision of law, the reimbursement may be paid under the provisions of this section or the other section, but not under both.

(8) When the Governor, Lieutenant Governor or Speaker of the House of Representatives appoints a person to a board, commission or other position that requires confirmation by the Senate, the person may receive reimbursement for mileage and other actual expenses incurred in the performance of official duties before the appointment is confirmed by the Senate, as reimbursement for those expenses is authorized under this section.

(9) (a) The Department of Finance and Administration may contract with one or more commercial travel agencies, after receiving competitive bids or proposals therefor, for that travel agency or agencies to provide necessary travel services for state officers and employees. Municipal and county officers and municipal and county employees may also participate in the state travel agency contract and utilize these travel services for official municipal or county travel. However, the administrative head of each state institution of higher learning may, in his discretion, contract with a commercial travel agency to provide necessary travel services for all academic officials and staff of the university in lieu of participation in the state travel agency contract. Any such decision by a university to contract with a separate travel agency shall be approved by the Board of Trustees of State Institutions of Higher Learning and the Executive Director of the Department of Finance and Administration.

(b) Before executing a contract with one or more travel agencies, the Department of Finance and Administration shall advertise for competitive bids or proposals once a week for two (2) consecutive weeks in a regular newspaper having a general circulation throughout the State of Mississippi. If the department determines that it should not contract with any of the bidders initially submitting proposals, the department may reject all those bids, advertise as provided in this paragraph and receive new proposals before executing the contract or contracts. The contract or contracts may be for a period not greater than three (3) years, with an option for the travel agency or agencies to renew the contract or contracts on a one-year basis on the same terms as the original contract or contracts, for a maximum of two (2) renewals. After the travel agency or agencies have renewed the contract twice or have declined to renew the contract for the maximum number of times, the Department of Finance and Administration shall advertise for bids in the manner required by this paragraph and execute a new contract or contracts.

(c) Whenever any state officer or employee travels in the performance of his official duties by airline or other public carrier, he may have his travel arrangements handled by that travel agency or agencies. The amount paid for airline transportation for any state officer or employee, whether the travel was arranged by that travel agency or agencies or was arranged otherwise, shall not exceed the amount specified in the state contract established by the Department of Finance and Administration, Office of Purchasing, Travel and Fleet Management, unless prior approval is obtained from the office.



§ 25-3-43 - Travel expenses of judiciary

(1) When any chancery judge, county judge or circuit judge shall be required to travel in the performance of his official duties, such judge shall receive as expenses of such travel the mileage allowance and a reimbursement for other actual and necessary expenses incurred in such travel as provided for public officers and employees in Section 25-3-41, Mississippi Code of 1972. This shall be the entire travel allowances or travel expenses received by such judges.

(2) Chancery judges and circuit judges shall direct requests for reimbursement for the travel expenses authorized pursuant to this section to the Supreme Court and the Supreme Court shall submit such requests to the Department of Finance and Administration.

(3) The Supreme Court shall have the power to adopt rules and regulations regarding the administration of travel expenses authorized pursuant to this section.

(4) In any county in which is located a State Penitentiary, the board of supervisors, in order to compensate the justice court judges who are required to travel to the State Penitentiary, is authorized to reimburse justice court judges' mileage in the amount authorized by Section 25-3-41, but not to exceed One Hundred Dollars ($ 100.00) per month, such monies to be paid from the general county fund of such county.

(5) In addition to the regular salary provided by Section 25-3-35 and the mileage reimbursement provided by Section 25-3-41, each Supreme Court Justice and each judge of the Court of Appeals shall receive an expense allowance as specified in this subsection. The expense allowance shall be equal to the maximum daily expense rate allowable to employees of the federal government for travel in the high rate geographical area of Jackson, Mississippi, as may be established by federal regulations, per day, for each day while actually attending to judicial duties in Jackson, Mississippi, not to exceed twenty (20) days per month.



§ 25-3-45 - Penalty for excessive travel expenses

It shall be unlawful for any person to claim, receive, approve, or allow any item of expense for official travel in excess of that authorized by Section 25-3-41.

If any person shall knowingly and wilfully violate any of the provisions of said section, such person shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than Two Hundred Fifty Dollars ($ 250.00) and, in addition, shall be removed from the office or position which he holds. Such person shall also be civilly liable for the full amount of the expense account illegally received, allowed, or approved by him, and the person receiving same shall be so liable whether the violation be wilful or not.



§ 25-3-47 - Department subordinates

Unless otherwise expressly fixed or provided by law, the heads of the departments hereinabove enumerated shall each select and appoint his or their respective subordinates, and may at any time remove a subordinate and appoint his successor; and the subordinate shall perform such duties as shall be prescribed by the said head or heads of his department. Unless as to a particular subordinate, some other form of oath is prescribed by law, every subordinate shall take and subscribe an oath well and faithfully to perform all the duties incumbent upon him, which oath shall be filed in the office of the secretary of state.



§ 25-3-49 - Salaries in special appointments

In case of the death, resignation, or removal from office of any of the officers mentioned in Section 25-3-47, the person elected or appointed, temporarily or permanently, to fill such vacancy shall, from the time he shall enter upon the discharge of his official duties, receive the compensation authorized by this chapter, and at the same rate for any period of time less than one (1) year, and for so long as the person shall serve as such officer.



§ 25-3-51 - Deduction for absence from the state

Any officer of this state who receives a salary may, when the duties of his office will best permit, be absent from the state not more than one (1) month in any one (1) year without any deduction from his salary; but the state treasurer, the secretary of state, and auditor of public accounts shall, while absent, leave their offices so attended as to produce no injury to persons having business in said offices. If any officer who receives a salary shall be absent from the state without the consent of the governor for a longer time than one (1) month in any one (1) year, he shall be subject to a pro rata deduction from his salary for the length of time he shall be absent more than one (1) month; and, on his return, before he shall be entitled to any warrant on the treasury for his salary or any part thereof thereafter accruing, he shall make oath to the number of days he shall have been absent beyond one month and file the same in the office of the auditor of public accounts; and it shall be the duty of the auditor to deduct twice the number of days so sworn to from the time for which the salary of such officer may be estimated.



§ 25-3-53 - Compensation of special judges of circuit, county, or chancery courts

When a special commission shall issue for the holding of a term of any circuit, county or chancery court by a special judge, or for the trial or hearing by such officer of any case in any such court because of the disqualification or disability of the judge or chancellor thereof (or where, because of the disqualification of the judge or chancellor, the attorneys involved have agreed upon a member of the bar to preside as special judge), the special judge shall receive compensation as provided in Section 9-1-105, for the time he shall serve as such, and the Fiscal Management Board shall issue its warrant therefor on the certificate of the clerk of the court in which the services were rendered for the time served.



§ 25-3-55 - Compensation of special judge of Supreme Court

When a special judge or special judges shall be commissioned to preside in any cause in the Supreme Court, or during any term thereof or during the disability or disqualification of any of the judges of said court, such special judge or judges shall each be entitled to the compensation provided for in Section 9-1-105. Each judge so serving shall make out an itemized account of the number of days he in good faith served, and make affidavit to same and file it with the Clerk of the Supreme Court. The said clerk shall issue a certificate showing the length of time such special judge or judges served, and the Fiscal Management Board shall issue its warrant therefor.



§ 25-3-57 - Deduction for absence from court

In case any judge of the Supreme Court or the Court of Appeals or of a circuit court or chancery court shall fail to attend at any term of court which either of them is required by law to hold, or in case the Attorney General or any district attorney shall fail to attend at any court which he is required to attend officially, it shall be the duty of the clerk of such court to certify the number of days such judge, chancellor, Attorney General, or district attorney was absent at each term of the court to the Auditor of Public Accounts, who shall deduct twice the number of days so certified from the time for which the salary of such officer may be estimated, unless such officer shall make oath, and file the same in the Auditor's office, that his absence was occasioned by sickness of himself or his family, or that his attendance was prevented by high water, the prevalence of an epidemic or contagious disease, or by accident not within his control.



§ 25-3-59 - Deduction for absence from meeting of public service commission

In case a public service commissioner shall fail to attend at any meeting or session of the public service commission appointed for the transaction of business, he shall be subject to a pro rata deduction from his salary; and the executive secretary of said commission or, in his absence, the commissioner or commissioners present shall certify to the auditor of public accounts the number of days such commissioner was absent at each meeting or session. The auditor shall deduct twice the number of days so certified from the time for which the salary of such commissioner may be estimated, unless such commissioner shall make and file an affidavit in the auditor's office that his absence was occasioned by sickness of himself or a member of his family, or by the prevalence of an epidemic or a contagious disease, or by means not within his control.



§ 25-3-61 - Governor may grant leave of absence

The Governor may grant leave of absence for a time not to exceed three (3) months in the year to any officer at a time when the duties of his office will admit of the absence without injury to the public service; but a judge, district attorney, and the attorney general shall not have a leave of absence which will interfere with his presence at any term of court at which he should be present. Nor shall a public service commissioner have a leave of absence which will interfere with his presence at any session or meeting of the public service commission.



§ 25-3-67 - Deductions from municipal employees' salaries for contributions for United Way, insurance, and United States Savings Bonds

The governing authorities of any municipality may, within their discretion, deduct from the salary of any individual municipal employee an amount to be deposited with the municipal credit union, contributions for the United Way, life, health-and-accident insurance and United States Savings Bonds, if a request for such deductions is made in writing by the employee.



§ 25-3-69 - Uniform per diem compensation for officers and employees of state boards, commissions and agencies

Unless otherwise provided by law, all officers and employees of state agencies, boards, commissions, departments and institutions authorized by law to receive per diem compensation for each day or fraction thereof occupied with the discharge of official duties shall be entitled to Forty Dollars ($ 40.00) per diem compensation. When the Governor, Lieutenant Governor or Speaker of the House of Representatives appoints a person to a board, commission or other position that requires confirmation by the Senate, the person may receive per diem compensation for the performance of official duties before such appointment is confirmed by the Senate, as such per diem compensation is authorized under this section.



§ 25-3-71 - Annual report of recommendations of salary increases and amounts

The State Personnel Board shall prepare a written legislative report to be submitted to the members of the Mississippi Legislature on December 1, 1988, and on December 1 of every year thereafter, making recommendations on any salary increases and the amounts deemed necessary for all state and county elected officials and state appointed officials whose salaries are established by statute.






VACATION TIME AND SICK LEAVE

§ 25-3-91 - Definitions

For purposes of Sections 25-3-91 through 25-3-99, the following words and terms shall have the meaning described herein, unless the context requires otherwise:

(a) "Appointing authority" shall mean such person, agency or authority authorized by law to employ individuals in state government, but shall not include the Board of Directors of the Mississippi Industries for the Blind.

(b) "Catastrophic injury or illness" means a life-threatening injury or illness of an employee or a member of an employee's immediate family which totally incapacitates the employee from work, as verified by a licensed physician, and forces the employee to exhaust all leave time earned by that employee, resulting in the loss of compensation from the state for the employee. Conditions that are short-term in nature, including, but not limited to, common illnesses such as influenza and the measles, and common injuries, are not catastrophic. Chronic illnesses or injuries, such as cancer or major surgery, which result in intermittent absences from work and which are long-term in nature and require long recuperation periods may be considered catastrophic.

(c) "Employee" means a person appointed to a position in the state service or nonstate service as defined in Section 25-9-107, for which he is compensated on a full-time permanent or provisional basis, a temporary basis, or a part-time basis. However, in order for an employee to be eligible to receive donated leave, the employee must meet the requirements provided in Section 25-3-95(8).

(d) "Workday" shall mean a day as defined in Section 25-1-98.

(e) "Temporary employment" means the employment of a person in a temporary or time-limited position not to exceed twelve (12) months.

(f) "Part-time employment" means the employment of a person in a part-time position.



§ 25-3-92 - Compensatory leave; administrative leave

(1) When, in the opinion of the appointing authority, it is essential that a state employee work after normal working hours, the employee may receive credit for compensatory leave. Except as otherwise provided in Section 37-13-89, when, in the opinion of the appointing authority, it is essential that a state employee work during an official state holiday, the employee shall receive credit for compensatory leave.

(2) State employees may be granted administrative leave with pay. For the purposes of this section, "administrative leave" means discretionary leave with pay, other than personal leave or major medical leave.

(a) The appointing authority may grant administrative leave to any employee serving as a witness or juror or party litigant, as verified by the clerk of the court, in addition to any fees paid for such services, and such services or necessary appearance in any court shall not be counted as personal leave.

(b) The Governor or the appointing authority may grant administrative leave with pay to state employees on a local or statewide basis in the event of extreme weather conditions or in the event of a manmade, technological or natural disaster or emergency.

(c) The appointing authority may grant administrative leave with pay to any employee who is a certified disaster service volunteer of the American Red Cross who participates in specialized disaster relief services for the American Red Cross in this state and in states contiguous to this state when the American Red Cross requests the employee's participation. Administrative leave granted under this paragraph shall not exceed twenty (20) days in any twelve-month period. An employee on leave under this paragraph shall not be deemed to be an employee of the state for purposes of workers' compensation or for purposes of claims against the state allowed under Chapter 46, Title 11, Mississippi Code of 1972. As used in this paragraph, the term "disaster" includes disasters designated at level II and above in American Red Cross national regulations and procedures.



§ 25-3-93 - Personal leave

(1) (a) Except as provided in subsection (1)(b), all employees and appointed officers of the State of Mississippi, who are employees as defined in Section 25-3-91, shall be allowed credit for personal leave computed as follows:

Continuous Accrual Rate Accrual Rate

Service (Monthly) (Annually)

1 month to 3 years 12 hours per month 18 days per year

37 months to 8 years 14 hours per month 21 days per year

97 months to 15 years 16 hours per month 24 days per year

Over 15 years 18 hours per month 27 days per year

However, employees who were hired prior to July 1, 1984, who have continuous service of more than five (5) years but not more than eight (8) years shall accrue fifteen (15) hours of personal leave each month.

(b) Temporary employees who work less than a full workweek and part-time employees shall be allowed credit for personal leave computed on a pro rata basis. Faculty members employed by the eight (8) public universities on a nine-month contract, and employees of the public universities who do not contribute to the Mississippi Public Employees' Retirement System or the State Institutions of Higher Learning Optional Retirement Program, shall not be eligible for personal leave.

(2) For the purpose of computing credit for personal leave, each appointed officer or employee shall be considered to work not more than five (5) days each week. Leaves of absence granted by the appointing authority for one (1) year or less shall be permitted without forfeiting previously accumulated continuous service. The provisions of this section shall not apply to military leaves of absence. The time for taking personal leave, except when such leave is taken due to an illness, shall be determined by the appointing authority of which such employees are employed.

(3) For the purpose of Sections 25-3-91 through 25-3-99, the earned personal leave of each employee shall be credited monthly after the completion of each calendar month of service, and the appointing authority shall not increase the amount of personal leave to an employee's credit. It shall be unlawful for an appointing authority to grant personal leave in an amount greater than was earned and accumulated by the officer or employee.

(4) Employees are encouraged to use earned personal leave. Personal leave may be used for vacations and personal business as scheduled by the appointing authority and shall be used for illnesses of the employee requiring absences of one (1) day or less. Accrued personal or compensatory leave shall be used for the first day of an employee's illness requiring his absence of more than one (1) day. Accrued personal or compensatory leave may also be used for an illness in the employee's immediate family as defined in Section 25-3-95. There shall be no limit to the accumulation of personal leave. Upon termination of employment each employee shall be paid for not more than thirty (30) days of accumulated personal leave. Unused personal leave in excess of thirty (30) days shall be counted as creditable service for the purposes of the retirement system as provided in Sections 25-11-103 and 25-13-5.

(5) Any state law enforcement officer who is injured by wound or accident in the line of duty shall not be required to use earned personal leave during the period of recovery from such injury. As used in this subsection, the term "state law enforcement officer" means a person employed by a state agency who, as a condition of his or her employment, is required by law to complete a course of study at the Law Enforcement Officers Training Academy.

(6) Any employee may donate a portion of his or her earned personal leave to another employee who is suffering from a catastrophic injury or illness, or to another employee who has a member of his or her immediate family who is suffering from a catastrophic injury or illness, in accordance with subsection (8) of Section 25-3-95.



§ 25-3-95 - Major medical leave

(1) All employees and appointed officers of the State of Mississippi, except employees of the public universities who do not contribute to the Mississippi Public Employees' Retirement System or the State Institutions of Higher Learning Optional Retirement Program, shall accrue credits for major medical leave as follows:

Continuous Accrual Rate Accrual Rate

Service (Monthly) (Annually)

1 month to 3 years 8 hours per month 12 days per year

37 months to 8 years 7 hours per month 10.5 days per

year

97 months to 15 years 6 hours per month 9 days per year

Over 15 years 5 hours per month 7.5 days per

year

Faculty members employed by the eight (8) public universities on a nine-month contract shall accrue credit for major medical leave as follows:

Continuous Accrual Rate Accrual Rate

Service (Per Month) (Per Academic Year)

1 month to 3 years 13-1/3 hours per month 15 days per

academic year

37 months to 8 years 14-1/5 hours per month 16 days per

academic year

97 months to 15 years 15-2/5 hours per month 17 days per

academic year

Over 15 years 16 hours per month 18 days per

academic year

Part-time employees shall accrue major medical leave on a pro rata basis. There shall be no maximum limit to major medical leave accumulation. All unused major medical leave shall be counted as creditable service for the purposes of the retirement system as provided in Sections 25-11-103 and 25-13-5.

(2) (a) Major medical leave may be used for the illness or injury of an employee or member of the employee's immediate family as defined in subsection (3) of this section, only after the employee has used one (1) day of accrued personal or compensatory leave for each absence due to illness, or leave without pay if the employee has no accrued personal or compensatory leave; provided that faculty members employed by the eight (8) public universities on a nine-month basis may use major medical leave for the first day of absence due to illness. However, major medical leave may be used, without prior use of personal leave, to cover regularly scheduled visits to a doctor's office or a hospital for the continuing treatment of a chronic disease, as certified in advance by a physician. For the purposes of this section, "physician" means a doctor of medicine, osteopathy, dental medicine, podiatry or chiropractic. For each absence due to illness of thirty-two (32) consecutive working hours (combined personal leave and major medical leave) major medical leave shall be authorized only when certified by their attending physician.

(b) When an employee's absence is due to a work-related injury for which the employee is receiving temporary disability benefits under Section 71-3-17(b) or 71-3-21, the injured employee shall not use accrued personal and/or medical leave and receive workers' compensation benefits simultaneously if the combined receipt of both benefits results in the employee being paid, while absent due to the work-related injury, a total amount that exceeds one hundred percent (100%) of his wages earned in state employment at the time of injury. In such cases, the injured employee may use only as much of his accrued personal and/or medical leave as necessary, which may be fewer than eight (8) hours of accrued personal and/or major medical leave in a day, to constitute the difference between the amount of temporary disability workers' compensation benefits received and one hundred percent (100%) of his wages earned at the time of injury in state employment. It is the intent of the Legislature that no state employee who is absent and disabled from work due to a work-related injury shall receive more than one hundred percent (100%) of his wages earned in state employment at the time of injury through the use of accrued personal and/or medical leave combined with temporary disability benefits under the Workers' Compensation Law. The procedure for implementing this paragraph (b) shall be as directed by the applicable appointing authority. The receipt or payment of benefits in compliance with this paragraph (b) shall be considered the employee's exclusive remedy against the employer in accordance with Section 71-3-9.

(3) An employee may use up to three (3) days of earned major medical leave for each occurrence of death in the immediate family requiring the employee's absence from work. No qualifying time or use of personal leave will be required prior to use of major medical leave for this purpose. For the purpose of this subsection (3), the immediate family is defined as spouse, parent, stepparent, sibling, child, stepchild, grandchild, grandparent, son- or daughter-in-law, mother- or father-in-law or brother- or sister-in-law. Child means a biological, adopted or foster child, or a child for whom the individual stands or stood in loco parentis.

(4) Employees and appointed officers of the State of Mississippi having unused, accumulated sick leave or annual leave earned prior to July 1, 1984, shall be credited with major medical leave and personal leave as follows: All unused annual leave shall be credited as personal leave.

Unused sick leave shall be divided between major medical leave and personal leave at rates determined by the employee's sick leave balance on June 30, 1984. The rates of conversion shall be as follows:

Sick Leave Percentage Percentage

Balance as of Converted to Converted to

June 30, 1984 Personal Leave Major Medical Leave

1 -- 200 hours 20% 80%

201 -- 400 hours 25% 75%

401 -- 600 hours 30% 70%

601 or more hours 35% 65%

(5) Upon retirement from active employment each faculty member of the state-supported public universities who is employed on a nine-month basis shall receive credit and be paid for not more than thirty (30) days of unused major medical leave for service as a state employee. Unused major medical leave in excess of thirty (30) days shall be counted as creditable service for the purposes of the retirement system as provided in Sections 25-11-103 and 25-13-5.

(6) Any state law enforcement officer who is injured by wound or accident in the line of duty shall not be required to use earned major medical leave during the period of recovery from such injury. As used in this subsection, the term "state law enforcement officer" means a person employed by a state agency who, as a condition of his or her employment, is required by law to complete a course of study at the Law Enforcement Officers Training Academy.

(7) For the purpose of Sections 25-3-91 through 25-3-99, the earned major medical leave of each employee shall be credited monthly after the completion of each calendar month, and the appointing authority shall not increase the amount of major medical leave to an employee's credit. It shall be unlawful for an appointing authority to grant major medical leave in an amount greater than was earned and accumulated by the officer or employee.

(8) Any employee may donate a portion of his or her earned personal leave or major medical leave to another employee who is suffering from a catastrophic injury or illness, as defined in Section 25-3-91, or to another employee who has a member of his or her immediate family who is suffering from a catastrophic injury or illness, in accordance with the following:

(a) The employee donating the leave (the "donor employee") shall designate the employee who is to receive the leave (the "recipient employee") and the amount of earned personal leave and major medical leave that is to be donated, and shall notify the donor employee's appointing authority or supervisor of his or her designation. The donor employee's appointing authority or supervisor then shall notify the recipient employee's appointing authority or supervisor of the amount of leave that has been donated by the donor employee to the recipient employee.

(b) The maximum amount of earned personal leave that an employee may donate to any other employee may not exceed a number of days that would leave the donor employee with fewer than seven (7) days of personal leave left, and the maximum amount of earned major medical leave that an employee may donate to any other employee may not exceed fifty percent (50%) of the earned major medical leave of the donor employee. All donated leave shall be in increments of not less than twenty-four (24) hours.

(c) An employee must have exhausted all of his or her earned personal leave and major medical leave before he or she will be eligible to receive any leave donated by another employee.

(d) Before an employee may receive donated leave, he or she must provide his or her appointing authority or supervisor with a physician's statement that states the beginning date of the catastrophic injury or illness, a description of the injury or illness, and a prognosis for recovery and the anticipated date that the recipient employee will be able to return to work.

(e) If an employee is aggrieved by the decision of his or her appointing authority that the employee is not eligible to receive donated leave because the injury or illness of the employee or member of the employee's immediate family is not, in the appointing authority's determination, a catastrophic injury or illness, the employee may appeal the decision to the employee appeals board.

(f) Beginning on March 25, 2003, the maximum period of time that an employee may use donated leave without resuming work at his or her place of employment is ninety (90) days, which commences on the first day that the recipient employee uses donated leave. Donated leave that is not used because a recipient employee has used the maximum amount of donated leave authorized under this paragraph shall be returned to the donor employees in the manner provided under paragraph (g) of this subsection.

(g) If the total amount of leave that is donated to any employee is not used by the recipient employee, the donated leave shall be returned to the donor employees on a pro rata basis, based on the ratio of the number of days of leave donated by each donor employee to the total number of days of leave donated by all donor employees.

(h) The failure of any appointing authority or supervisor of any employee to properly deduct an employee's donation of leave to another employee from the donor employee's earned personal leave or major medical leave shall constitute just cause for the dismissal of the appointing authority or supervisor.

(i) No person through the use of coercion, threats or intimidation shall require or attempt to require any employee to donate his or her leave to another employee. Any person who alleges a violation of this paragraph shall report the violation to the executive head of the agency by whom he or she is employed or, if the alleged violator is the executive head of the agency, then the employee shall report the violation to the State Personnel Board. Any person found to have violated this paragraph shall be subject to removal from office or termination of employment.

(j) No employee can donate leave after tendering notice of separation for any reason or after termination.

(k) Recipient employees of agencies with more than five hundred (500) employees as of March 25, 2003, may receive donated leave only from donor employees within the same agency. A recipient employee in an agency with five hundred (500) or fewer employees as of March 25, 2003, may receive donated leave from any donor employee.

(l) In order for an employee to be eligible to receive donated leave, the employee must:

(i) Have been employed for a total of at least twelve (12) months by the employer on the date on which the leave is donated; and

(ii) Have been employed for at least one thousand two hundred fifty (1,250) hours of service with such employer during the previous twelve-month period from the date on which the leave is donated.

(m) Donated leave shall not be used in lieu of disability retirement.

(n) For the purposes of this subsection, "immediate family" means spouse, parent, stepparent, sibling, child or stepchild.

(9) An employee may use up to six (6) weeks of earned major medical leave for the placement with the employee of a child for adoption or foster care and to care for the newly placed child within one (1) year of placement.



§ 25-3-97 - Records; final payments upon leaving state employment; affidavits as to absences; transfer of accrued leave; employee's death

(1) All organizations shall keep accurate records of the leave accumulated and used by the officers and employees thereof.

(2) The appointing authority in nonstate service agencies within the meaning of Section 25-9-107 will develop rules for proper maintenance of leave records. The rules shall include provisions which shall keep the employee informed on a monthly basis as to his accumulated leave balances. For accounting purposes an employee's anniversary date is the date of employment to full-time permanent or provisional service in state government.

(3) The appointing authority in nonstate service agencies, in conjunction with the State Fiscal Officer, will develop rules for the final payment of accrued leave at such time that an employee leaves state employment. At no time will an employee be paid for accrued leave while still employed in state service, except that major medical leave pay may be made as heretofore provided. No payment will be made for accrued major medical leave except that an employee who presents medical evidence that his physical condition is such that he can no longer work in a capacity of state government may be paid for not more than one hundred twenty (120) days of earned major medical leave.

(4) The State Fiscal Officer, before issuing a warrant to any of said employees for the payment of his salary, shall be furnished by each appointing authority any reports as required by the State Fiscal Officer as to absences in the department. The appointing authority shall make the required deduction from the salary as indicated on the affidavit in submitting their payroll requisitions to the Department of Finance and Administration, or if the State Fiscal Officer learns of such excessive absence from some other source, he is empowered to make such deduction, unless such absence shall have been for official business, personal leave, or by the permission of the Governor previously obtained. The State Fiscal Officer may promulgate rules on reporting absences in the agencies.

(5) All accrued leave, both major medical and personal leave, earned by employees shall be transferrable between or among any and all state agencies, junior colleges and senior colleges. Each appointing authority shall be furnished a statement of accrued leave at the time of transfer by an employee.

(6) Should an employee die having accumulated personal leave as provided in Section 25-3-93, the wages or salary which would have been paid to such employee during his leave shall be paid to the person designated by such employee for this purpose or, in the absence of such designation, to the beneficiary of such employee as recorded with the Public Employees' Retirement System. Accumulated leave shall be considered for the purpose of Sections 25-3-91 through 25-3-99 as wages or salary earned and not paid.



§ 25-3-99 - Prior payment of leave earned unaffected

Nothing in Sections 25-3-91 through 25-3-99 shall be construed to deny the payment of leave earned prior to July 1, 1976.



§ 25-3-101 - Promulgation of rules

The state personnel board shall promulgate rules for the administration of Sections 25-3-91 through 25-3-99, which shall be binding upon state service agencies within the meaning of Section 25-9-107.



§ 25-3-103 - Mississippi Organ Donor Leave Law; legislative intent; definitions; paid leave; number of days of leave allowed; approval required; adoption of rules governing organ donation leave

(1) This section may be cited as the "Mississippi Organ Donor Leave Act."

(2) This section is intended to provide time off with pay for state employees who donate an organ, bone marrow, blood or blood platelets.

(3) As used in this section:

(a) "Agency" means any branch, department, board, committee or commission of state government, but does not include units of local government or school districts.

(b) "Department" means the Mississippi Department of Finance and Administration.

(c) "Participating employee" means a permanent full-time or part-time employee who has been employed by an agency for a period of six (6) months or more and who donates an organ, bone marrow, blood or blood platelets.

(4) (a) On request, a participating employee subject to this section may be entitled to organ donation leave with pay.

(b) An employee may use (i) up to thirty (30) days of organ donation leave in any twelve-month period to serve as a bone marrow donor, (ii) up to thirty (30) days of organ donation leave in any twelve-month period to serve as an organ donor, (iii) up to one (1) hour to donate blood every fifty-six (56) days, and (iv) up to two (2) hours to donate blood platelets in accordance with appropriate medical standards established by the American Red Cross or other nationally recognized standards. Leave under subparagraph (iv) may not be granted more than twenty-four (24) times in a twelve-month period.

(c) An employee may use organ donation leave or other leave authorized in paragraph (b) of this section only after obtaining approval from the employee's agency.

(d) An employee shall not be required to use accumulated sick or vacation leave time before being eligible for organ donor leave.

(e) The department must adopt rules governing organ donation leave, including rules that (i) establish conditions and procedures for requesting and approving leave, and (ii) require medical documentation of the proposed organ or bone marrow donation before leave is approved by the employing agency.









Chapter 4 - ETHICS IN GOVERNMENT

Article 1 - MISSISSIPPI ETHICS COMMISSION

§ 25-4-1 - Legislative purpose

The Legislature hereby declares it essential to the proper operation of democratic government that public officials and employees be independent and impartial; that governmental decisions and policy be made in the proper channels of the governmental structure; that public office not be used for private gain other than the remuneration provided by law; that there be public confidence in the integrity of government; and that public officials be assisted in determinations of conflicts of interest.



§ 25-4-3 - Definitions

As used in this chapter, unless the context requires otherwise:

(a) "Advisory boards or commissions" means committees created solely to provide technical or professional knowledge or expertise to a parent organization, and whose members exercise no direct authority to expend public funds other than reimbursement for personal expenses incurred as a result of a member's service on the advisory board;

(b) "Business" means any corporation, partnership, sole proprietorship, firm, enterprise, franchise, association, organization, holding company, self-employed individual, joint-stock company, receivership, trust or other legal entity or undertaking organized for economic gain or a nonprofit corporation or other such entity, association or organization receiving public funds;

(c) "Candidate for public office" means an individual who has filed the necessary documents or papers to appear as a candidate for nomination for election or election to any elective office existing under the laws of the State of Mississippi, including primary, special or general elections. The term "candidate" does not include any person within the meaning of Section 301(b) of the Federal Election Campaign Act of 1971;

(d) "Commission" means the Mississippi Ethics Commission;

(e) "Compensation" means money or thing of value received, or to be received, from any person for services rendered or to be rendered;

(f) "Household member" means:

(i) The spouse of the public servant; or

(ii) Any person over the age of twenty-one (21) who resided in the public servant's household during the entire reporting period.

(g) "Income" means money or thing of value received, or to be received, from any source, including, but not limited to, any salary, wage, advance, payment, dividend, interest, rent, forgiveness of debt, fee, royalty or any combination thereof;

(h) "Person" means any individual, firm, business, corporation, association, partnership, union or other legal entity;

(i) "Public employee" means any individual who receives a salary, per diem or expenses paid in whole or in part out of funds authorized to be expended by the Mississippi State Legislature or by the governing body of any political subdivision thereof, or any other body politic within the State of Mississippi;

(j) "Public funds" means all monies, whether federal, state, district or local;

(k) "Public official" means:

(i) Any elected official of the State of Mississippi or any political subdivision thereof or any other body politic within the State of Mississippi; or

(ii) Any member, officer, director, commissioner, supervisor, chief, head, agent or employee of the State of Mississippi, or any agency thereof, of any political subdivision of the State of Mississippi, of any body politic within the State of Mississippi, or of any public entity created by or under the laws of the State of Mississippi or by executive order of the Governor of the state, any of which is funded by public funds or which expends, authorizes or recommends the use of public funds;

(l) "Public servant" means:

(i) Any elected or appointed official of the government;

(ii) Any officer, director, commissioner, supervisor, chief, head, agent or employee of the government or any agency thereof, or of any public entity created by or under the laws of the State of Mississippi or created by an agency or governmental entity thereof, any of which is funded by public funds or which expends, authorizes or recommends the use of public funds; or

(iii) Any individual who receives a salary, per diem or expenses paid in whole or in part out of funds authorized to be expended by the government.



§ 25-4-5 - Creation of commission; composition; appointment of members; terms of office; successors; appointment of member by Chief Justice of Supreme Court

(1) There is hereby created the Mississippi Ethics Commission which shall be composed of eight (8) members, each of whom shall be a qualified elector of the State of Mississippi, of good moral character and integrity.

(2) Two (2) members of the commission shall be appointed by each of the following officers in strict accordance with the above standards: the Governor, the Lieutenant Governor, the Speaker of the House of Representatives and the Chief Justice of the Mississippi Supreme Court. Not more than one (1) person appointed by each appointing authority shall be an elected official.

(3) The members of the initial commission shall be appointed for terms of office expiring one (1), two (2), three (3) and four (4) years, respectively, from the effective date of this chapter, the members appointed by the Governor having a one-year term and a four-year term, the members appointed by the Lieutenant Governor having a two-year term and a three-year term, the members appointed by the Speaker having a three-year term and a two-year term, and the members appointed by the Chief Justice having a four-year term and a one-year term.

(4) Successors to the members of the initial commission shall each be appointed for terms of four (4) years and until their successors are appointed and have been duly qualified.

(5) If any of the above-listed appointing authorities should fail to make his appointment to the initial commission within forty-five (45) days after the effective date of this chapter, fail to fill a vacancy within forty-five (45) days after such vacancy occurs, or fail to make his appointment for a full term to the commission, then the Chief Justice of the Mississippi Supreme Court shall make such appointment; provided, however, that the term of such appointee shall be for the period prescribed for the appointment by the authority who was to have made the appointment but who failed to do so. If at any time there should be a vacancy on the commission, a successor member to serve for the unexpired term applicable to such vacancy shall be appointed by the same appointing authority as the member whose unexpired term such successor is to fill.

(6) Any member of the commission who is indicted for any felony may be suspended by the commission from service on the commission. A commission member who is convicted of a misdemeanor involving moral turpitude or convicted of any felony shall be ineligible to serve and the member's position on the commission shall be vacant and subject to reappointment as for other vacancies.



§ 25-4-7 - Organizational meeting of commission

As soon as all of the initial members of the commission have been appointed, the Chief Justice of the Mississippi Supreme Court shall call and provide for the holding of an organizational meeting of the commission; provided, however, in no instance shall such meeting be set for less than forty-five (45) days nor more than sixty (60) days after November 15, 1979.



§ 25-4-9 - Chairman and vice-chairman of commission

The commission shall annually elect one (1) member to serve as chairman of the commission and one (1) member to serve as vice chairman. The vice chairman shall act as chairman in the absence or upon the disability of the chairman or in the event of a vacancy of the office of the chairman.



§ 25-4-11 - Quorum; vacancy in commission

(1) Five (5) members of the commission shall constitute a quorum. Five (5) members of the commission shall vote in the affirmative before any official action can be taken by the commission. Execution of such official action may be delegated to the chairman or executive director of the commission.

(2) A vacancy in the commission shall not impair the right of the remaining members to exercise all the powers of the commission subject to the requirements of subsection (1) of this section.



§ 25-4-13 - Compensation

Members of the Mississippi Ethics Commission shall, while serving on business of the commission, be entitled to receive as compensation a per diem, as is provided by law, not to exceed Three Thousand One Hundred Twenty-five Dollars ($ 3,125.00) annually, in addition to any actual and necessary expenses incurred in the performance of the official duties of the commission.



§ 25-4-15 - Executive director; employees

(1) The commission shall appoint an executive director to serve at the pleasure of the commission. The executive director shall possess a high degree of professional competence and integrity. The executive director shall be responsible for the administrative operations of the commission and shall perform other such duties within its powers as may be delegated or assigned from time to time by regulations or orders of the commission. The commission, by and through its executive director, may employ the personnel necessary to properly discharge the duties and responsibilities of the commission, subject to budgetary limitations. Such personnel shall possess a high degree of professional competence and integrity in the area in which employed.

(2) All employees of the commission shall be excluded from the provisions of Section 25-9-101 et seq., relating to the State Personnel System.



§ 25-4-17 - Duties of commission

The commission shall, in addition to any other duties prescribed by law:

(a) Prepare and publish a manual setting forth recommended uniform methods of accounting and reporting for use by persons required to file statements of economic interest pursuant to the provisions of this chapter;

(b) Prescribe forms for statements of economic interest required to be filed pursuant to this chapter and furnish such forms to persons required to file such statements of economic interest pursuant to this chapter;

(c) Accept and file any statements or information voluntarily supplied by persons required to file statements of economic interest under this chapter that exceeds the requirements of this chapter;

(d) Develop and maintain a filing, coding and cross-indexing system of statements of economic interest, complaints, responses and other actions undertaken by the commission pursuant to this chapter;

(e) Make statements of economic interest which are required to be filed by this chapter available by means of the commission's Internet Web site on or before January 1, 2010, as well as at the physical office location of the commission for public inspection and copying during regular business hours;

(f) Preserve such statements of economic interest for a period of seven (7) years from the date of their receipt;

(g) Establish rules and regulations in furtherance of the purposes of this chapter and to insure and maintain the confidentiality and integrity of the commission, its proceedings, investigations and findings, it being the intent of this chapter to promote high standards of competence and conduct by the commission and its staff, and to insure that all matters designated as confidential shall remain confidential; provided, however, that nothing in this chapter shall be construed to prohibit the commission, in its discretion, from releasing information to the public relating to its findings, proceedings, or investigations, or from holding open meetings on nonconfidential matters;

(h) Study the body of Mississippi criminal law pertaining to public officials and report its findings and recommendations in summary form to each regular session of the Legislature;

(i) (i) Have the authority, in its discretion, to issue advisory opinions with regard to any of such standards of conduct set forth in Article 3 of this chapter. When any public official requests in writing such an advisory opinion and has stated all the facts to govern such opinion, and the commission has prepared and delivered such opinion with references thereto, there shall be no civil or criminal liability accruing to or against any such public official who, in good faith, follows the direction of such opinion and acts in accordance therewith unless a court of competent jurisdiction, after a full hearing, shall judicially declare that such opinion is manifestly wrong and without any substantial support. No opinion shall be given or considered if said opinion would be given after judicial proceedings are commenced.

All advisory opinions issued pursuant to the provisions of this paragraph shall be made public and shall be issued within ninety (90) days of written request. The request for an advisory opinion shall be confidential as to the identity of the individual making the request. The commission shall, so far as practicable and before making public, an advisory opinion issued under the provisions of this paragraph, make such deletions and changes thereto as may be necessary to ensure the anonymity of the public official and any other person named in the opinion;

(ii) Have the authority, in its discretion, to authorize the executive director to issue written opinions in regard to any standards of conduct set forth in Article 3 of this chapter.

1. Any written opinion of the executive director shall be based upon prior opinions issued by the commission or reported court decisions of Mississippi courts, is not binding on the commission, shall not be published, and shall be ratified or rejected by the commission at the next subsequent meeting of the commission.

2. If the commission ratifies the opinion, the requestor shall not be liable for funds described in the request for opinion, and the requestor shall enjoy the immunity from liability set forth in subparagraph (i).

3. If the commission rejects the opinion, the requestor shall not be liable for funds described in the request for opinion that are paid before receipt of notice that the opinion had been rejected by the commission.

(j) Within ninety (90) days, issue advisory opinions, upon written request by any individual required to file a statement of economic interest under the provisions of Section 25-4-25, pertaining to the content of the statement of economic interest which such individual is required to file under the provisions of Section 25-4-27. When such an advisory opinion is issued pursuant to a complete and accurate request, then there shall be no liability, civil or criminal, accruing to or against the individual requesting such opinion who, in good faith, follows the direction of the opinion and makes disclosure in accordance therewith unless a court of competent jurisdiction, after a full hearing, shall judicially declare that such opinion is manifestly wrong and without substantial support. No opinion shall be given or considered if such opinion is given after suit is filed or prosecution begun. All requests for advisory opinions and all advisory opinions issued pursuant to the provisions of this paragraph shall be confidential and the commission shall not publicly disclose any advisory opinion issued or the fact that an advisory opinion has been requested or issued unless the individual requesting the opinion gives his permission, in writing, to the commission; and

(k) Maintain an Internet Web site capable of supporting the public information access and filing capabilities required under this chapter.



§ 25-4-18 - Opinions of Attorney General as to ethical situations concerning individual legislators

(1) The appropriate committee designated by the Senate or the House of Representatives of the State of Mississippi to deal with ethical matters of their respective body may request, in writing, an opinion from the Attorney General as to real or hypothetical situations concerning a member of their respective body, but only upon request of such member. The Attorney General shall issue his opinion, in writing, in response to such request.

(2) When a request pursuant to subsection (1) of this section shall have stated all the facts to govern such opinion and an opinion shall have been prepared and delivered with reference thereto, there shall be no liability, civil or criminal, accruing to or against the member requesting the opinion who, in good faith, follows the direction of the opinion and acts in accordance therewith unless a court of competent jurisdiction, after a full hearing, shall judicially declare that such opinion is manifestly wrong and without substantial support. No opinion shall be given or considered if such opinion is requested after suit is filed or prosecution begun.

(3) All requests for opinions and all opinions issued pursuant to the provisions of this section shall be confidential and neither the Attorney General nor the committee shall publicly disclose any opinion issued or the fact that an opinion has been requested or issued unless the member requesting the opinion gives his permission, in writing, to the appropriate committee of his respective house.

(4) The provisions of this section shall be supplemental and in addition to any other statute.



§ 25-4-19 - Powers of commission

The commission shall have the authority to do the following:

(a) (i) Make investigations, as provided in Section 25-4-21, with respect to statements of economic interest filed pursuant to this chapter and with respect to alleged failures to file any statement of economic interest as required pursuant to this chapter;

(ii) Administratively impose a civil penalty as provided in Sections 25-4-29 and 25-4-109;

(b) Request the assistance of the Attorney General, the Performance Evaluation and Expenditure Review Committee, the Department of Audit and any other governmental agency or political subdivision in the conduct of any investigation in which a particular resource of an agency may be needed;

(c) Administer oaths and issue and serve subpoenas upon any witness or for the production of documents before the commission, and such subpoenas may include a protective order requiring confidentiality of the subpoena, the subject matter, and any documents subpoenaed, and such subpoenas shall be enforced by the courts of this state;

(d) Report when necessary, as provided in Section 25-4-21(e), to the Attorney General and appropriate district attorney;

(e) Upon a complaint signed under oath by any person, including any member of the commission or its staff or referred to the commission by the Joint Legislative Committee on Performance Evaluation and Expenditure Review, investigate, as provided in Section 25-4-21, any alleged violation of law by public officials or public employees;

(f) Seek, in the name of and for the use and benefit of the State of Mississippi, or a political subdivision thereof, restitution or other equitable or legal remedies in civil law to recover public funds or property unlawfully taken, as well as any unjust enrichment, although not public funds, and to recover on bonds where the state or a political subdivision thereof is the beneficiary;

(g) Employ an attorney or attorneys to:

(i) Serve as a special prosecutor to assist the Attorney General or a district attorney; and

(ii) File actions to seek restitution or other remedies to recover funds as provided in paragraph (f) of this section;

(h) Publish notices for posting in governmental offices that outline the jurisdiction and authority of the commission and the procedure for filing complaints and requesting opinions.



§ 25-4-21 - Proceedings upon complaints

(1) Upon receipt of a complaint that complies with Section 25-4-19, the commission shall authorize a confidential investigation of the complaint. Upon completion of the investigation, the commission shall proceed as follows:

(a) If the complaint concerns a public official in the legislative branch, the commission shall refer the complaint, confidentially, to the public official and to the appropriate committee of the House of Representatives or the Senate having jurisdiction over the ethical conduct of its members and employees.

(b) If the complaint concerns a public official in the judicial branch, the commission shall refer the complaint, confidentially, to the public official and to the Commission on Judicial Performance or the Chief Justice of the Supreme Court.

(c) If the complaint concerns a public official in the executive branch or persons not covered in paragraph (a) or (b) of this subsection, then the commission shall refer the complaint, confidentially, to the public official and to the head of the department or agency, if the person is in the executive branch, or, for other public officials, to the person about whom the complaint is filed.

(d) The persons, committees or commission receiving complaints referred in paragraph (a), (b) or (c) shall have thirty (30) days within which to respond to the complaint.

(e) After receiving the response to the complaint or, if no response is received after thirty (30) days from the notice of referral, the commission may, in its discretion, terminate the matter or proceed with an investigation as follows:

(i) The commission may terminate any and all proceedings at any stage of its procedure upon a determination that an appropriate disposition of the matter has occurred.

(ii) If the investigation indicates probable cause for belief that a violation of law has occurred, the commission may set a hearing of the matter to be held in accordance with the Mississippi Rules of Civil Procedure and the Mississippi Rules of Evidence. After the hearing, the commission may order penalties as prescribed in this chapter. The commission may enroll its order as a civil judgment with the circuit clerk in the county of residence of the judgment debtor. The commission may enforce the judgment on behalf of the State General Fund in the same manner as prescribed for other civil judgments, after complying with subsection (2) of this section.

(iii) The commission may refer the complaint with any evidence gathered during the investigation to the Attorney General and to the district attorney having jurisdiction, with a recommendation that it be considered for presentation to the grand jury. The Attorney General and the district attorney shall report back to the commission within ninety (90) days as to what action was taken following receipt of the complaint and recommendations of the commission, including the intent of the Attorney General to seek further civil remedies and the intent of the district attorney to present such matter to the grand jury.

(2) Any person aggrieved by a decision of the commission made pursuant to its hearing procedures may appeal de novo to the Circuit Court for Hinds County and execution of the commission's decision shall be stayed upon the filing of a notice of appeal.

(3) Civil actions taken by the commission shall not bar prosecutions for violations of the criminal law.



§ 25-4-23 - Confidentiality of proceedings and records

All commission proceedings and records relating to any investigation shall be kept confidential, except this requirement shall not be construed to interfere with the commission's authority, pursuant to paragraph (g) of Section 25-4-17, paragraphs (d) and (f) of Section 25-4-19, and pursuant to Section 25-4-21, or when necessary for prosecutions of violations under Section 25-4-31.



§ 25-4-25 - Persons required to file statement of economic interest

Each of the following individuals shall file a statement of economic interest with the commission in accordance with the provisions of this chapter:

(a) Persons elected by popular vote, excluding United States Senators and United States Representatives, to any office, whether it be legislative, executive or judicial, and whether it be statewide, district, county, municipal or any other political subdivision, with the exception of members of boards of levee commissioners and election commissioners;

(b) Members of local school boards that administer public funds, regardless of whether such members are elected or appointed;

(c) Persons who are candidates for public office or who are appointed to fill a vacancy in an office who, if elected, would be required to file under paragraph (a) of this section;

(d) Executive directors or heads of state agencies, by whatever name they are designated, who are paid in part or in whole, directly or indirectly, from funds appropriated or authorized to be expended by the Legislature, and the presidents and trustees of all state-supported colleges, universities and junior colleges;

(e) Members of any state board, commission or agency, including the Mississippi Ethics Commission, charged with the administration or expenditure of public funds, with the exception of advisory boards or commissions; provided, however, in order to fulfill the legislative purposes of this chapter, the commission may require, upon a majority vote, the filing of a statement of economic interest by members of an advisory board or commission;

(f) Executive directors, heads, or members of any board, committee, commission or council of any of the following entities, by whatever name designated:

(i) An economic development district established pursuant to Title 19, Chapter 5, Mississippi Code of 1972;

(ii) Any entity created pursuant to the Regional Economic Development Act, Title 57, Chapter 64, Mississippi Code of 1972;

(iii) Any county development commission established pursuant to Title 59, Chapter 9, Mississippi Code of 1972;

(iv) Any industrial council established pursuant to Title 57, Chapter 32, Mississippi Code of 1972; or

(v) An airport authority established pursuant to statute or other legislative act.



§ 25-4-27 - Contents of statement of economic interest

Each person specified under Section 25-4-25 shall file a statement in accordance with the provisions of this chapter in the manner and format prescribed by the commission which shall be certified as to the accuracy and completeness of the information set forth to the best knowledge of the person submitting the statement. The commission shall develop a system of electronic filing for use by persons required to file a statement of economic interest. The commission shall implement the electronic filing system on or before January 1, 2010. Any person required to file with the commission shall file electronically on and after January 1, 2010. The statement shall include the following information for the preceding calendar year:

(a) The name and mailing address of the filer;

(b) The title, position and offices whereby the person is required to file;

(c) All other occupations of the filer and his household members;

(d) The names and addresses of all businesses in which the filer or a household member held a position, and the name of the position, if the person or a household member:

(i) Receives more than Two Thousand Five Hundred Dollars ($ 2,500.00) per year in income from the business;

(ii) Owns ten percent (10%) or more of the fair market value in the business;

(iii) Owns an ownership interest in the business, the fair market value of which exceeds Five Thousand Dollars ($ 5,000.00); or

(iv) Is an employee, director or officer of the business;

(e) Any representation or intervention for compensation by a person specified under Section 25-4-25(a) and (d) for any person or business before any authority of state or local government, excluding the courts; provided, however, that this provision shall not apply where the representation involves only uncontested or routine matters. The statement shall identify the person represented and the nature of the business involved; and

(f) The filing party shall list all public bodies from which he or a household member received compensation in excess of One Thousand Dollars ($ 1,000.00).



§ 25-4-28 - Disclosure of holdings of certain blind trusts not required under certain circumstances

(1) A public official or public employee who has an interest in a blind trust which meets the standards set forth in this section is not required to disclose the holdings of the blind trust, if those holdings are acquired by the trustee after the trust complies with subsection (2).

(2) A blind trust shall comply with the following conditions:

(a) The trustee of a blind trust shall be:

(i) A bank, trust or brokerage company authorized to exercise fiduciary powers, an individual who is an employee of any such bank, trust or brokerage company, a law firm or an attorney;

(ii) A disinterested party other than the public official or employee's spouse, child, parent, grandparent, grandchild, brother, sister, parent-in-law, brother-in-law, sister-in-law, aunt, uncle, first cousin, or the spouse of any such person;

(iii) Someone who is not a public official or public employee; and

(iv) Someone who has not been appointed to a public entity by the public official or public employee, or by a public official or public employee supervised by the filer.

(b) The trustee shall be given complete discretion to manage the trust, including, but not limited to, the power to dispose of and acquire trust holdings without consulting or notifying the filer.

(c) The trustee is prohibited from disclosing to the filer any information concerning the replacement holdings except for information required under this subsection or the minimum tax information which lists only the totals of taxable items from the trust and does not describe the source of individual items of income.

(d) A copy of the trust agreement shall be filed with the commission within five (5) business days after execution, including an identification of the holdings placed in trust, a statement detailing the date of its creation, and the name and address of the trustee.

(e) The trustee annually shall file with the commission a signed statement, under penalty of perjury, stating that he or she has not revealed any information to the filer other than as permitted under this section and that, to the best of the trustee's knowledge, the trust is in compliance with this section.

(f) The trustee and the public official or public employee shall not communicate about the blind trust, directly or indirectly, except in writing, and a copy of all such written communications shall be transmitted to the commission.

(g) The blind trust may be revocable or irrevocable. If the trust is revoked during the period of the public official's or public employee's tenure in office, then the public official or public employee, within ten (10) business days, shall file a statement in accordance with Section 25-4-25 disclosing all of the assets of the trust at the time of its revocation.

(h) A public official or public employee who had a blind trust prior to the effective date of this section shall amend the terms of such trust if any of its terms fail to comply with this section. A public official or public employee who had a preexisting blind trust shall also comply with the disclosure requirements of paragraph (d). Nothing in this section shall be construed to require the disclosure of assets held in a preexisting blind trust except for the assets placed into the trust at the time of its creation.



§ 25-4-29 - Filing dates for statements

(1) Required statements hereunder shall be filed as follows:

(a) Every incumbent public official required by paragraphs (a), (b), (d) and (e) of Section 25-4-25 to file a statement of economic interest shall file such statement with the commission on or before May 1 of each year that such official holds office, regardless of duration;

(b) Candidates for office required to file a statement hereunder shall file such statement within fifteen (15) days after the deadline for qualification for that public office;

(c) Persons who are required to file a statement because of appointment to fill a vacancy in an office or required to file under Section 25-4-25(d) and (e) shall file such statement within thirty (30) days of their appointment;

(d) No person by reason of successful candidacy or assuming additional offices shall be required to file more than one (1) statement of economic interest in any calendar year, except such official shall notify the commission as soon as practicable of additional offices not previously reported; and

(e) The commission may, on an individual case basis, provide for additional time to file a statement upon a showing that compliance with a filing date set out under paragraph (a), (b), (c) or (d) above would work an unreasonable hardship.

(2) Any person who fails to file a statement of economic interest within thirty (30) days of the date the statement is due shall be deemed delinquent by the commission. The commission shall give written notice of the delinquency to the person by United States mail or by personal service of process. If within fifteen (15) days of receiving written notice of delinquency the delinquent filer has not filed the statement of economic interest, a fine of Fifty Dollars ($ 50.00) per day, not to exceed a total fine of One Thousand Dollars ($ 1,000.00), shall be assessed against the delinquent filer for each day thereafter in which the statement of economic interest is not properly filed. The commission shall enroll such assessment as a civil judgment with the circuit clerk in the delinquent filer's county of residence. The commission may enforce the judgment for the benefit of the State General Fund for the support of the Mississippi Adequate Education Program in the same manner as is prescribed for other civil judgments.



§ 25-4-31 - Fines and penalties

(1) Any person who violates the confidentiality of a commission proceeding pursuant to this chapter is guilty of a misdemeanor and, upon conviction, shall be fined not more than One Thousand Dollars ($ 1,000.00) or imprisoned not more than one (1) year, or be both fined and imprisoned.

(2) Any person who willfully and knowingly files a false complaint with the commission or who willfully affirms, reports or swears falsely in regard to any material matter before a commission proceeding is guilty of a felony, and, upon conviction, shall be punished by a fine of not less than One Thousand Dollars ($ 1,000.00) nor more than Ten Thousand Dollars ($ 10,000.00), or committed to the custody of the Department of Corrections for not more than five (5) years, or by both such fine and imprisonment.

(3) Any person who, having been served with written notice of delinquency, shall fail to file a disclosure statement as required by this chapter within one (1) year of the date the statement is due, or who shall, although filing such statement, knowingly fail to disclose information required by this chapter, is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than Ten Thousand Dollars ($ 10,000.00).






Article 3 - CONFLICT OF INTEREST; IMPROPER USE OF OFFICE

§ 25-4-101 - Declaration of public policy

The Legislature declares that elective and public office and employment is a public trust and any effort to realize personal gain through official conduct, other than as provided by law, or as a natural consequence of the employment or position, is a violation of that trust. Therefore, public servants shall endeavor to pursue a course of conduct which will not raise suspicion among the public that they are likely to be engaged in acts that are in violation of this trust and which will not reflect unfavorably upon the state and local governments.



§ 25-4-103 - Definitions

The following definitions apply in this article unless the context otherwise requires:

(a) "Authority" means any component unit of a governmental entity.

(b) "Benefit" means any gain or advantage to the beneficiary, including any gain or advantage to a third person pursuant to the desire or consent of the beneficiary.

(c) "Business" means any corporation, partnership, sole proprietorship, firm, enterprise, franchise, association, organization, holding company, self-employed individual, joint-stock company, receivership, trust or other legal entity or undertaking organized for economic gain, a nonprofit corporation or other such entity, association or organization receiving public funds.

(d) "Business with which he is associated" means any business of which a public servant or his relative is an officer, director, owner, partner, employee or is a holder of more than ten percent (10%) of the fair market value or from which he or his relative derives more than Two Thousand Five Hundred Dollars ($ 2,500.00) in annual income or over which such public servant or his relative exercises control.

(e) "Compensation" means money or thing of value received, or to be received, from any person for services rendered.

(f) "Contract" means:

(i) Any agreement to which the government is a party; or

(ii) Any agreement on behalf of the government which involves the payment of public funds.

(g) "Government" means the state and all political entities thereof, both collectively and separately, including, but not limited to:

(i) Counties;

(ii) Municipalities;

(iii) All school districts;

(iv) All courts; and

(v) Any department, agency, board, commission, institution, instrumentality, or legislative or administrative body of the state, counties or municipalities created by statute, ordinance or executive order including all units that expend public funds.

(h) "Governmental entity" means the state, a county, a municipality or any other separate political subdivision authorized by law to exercise a part of the sovereign power of the state.

(i) "Income" means money or thing of value received, or to be received, from any source derived, including, but not limited to, any salary, wage, advance, payment, dividend, interest, rent, forgiveness of debt, fee, royalty, commission or any combination thereof.

(j) "Intellectual property" means any formula, pattern, compilation, program, device, method, technique or process created primarily as a result of the research effort of an employee or employees of an institution of higher learning of the State of Mississippi.

(k) "Material financial interest" means a personal and pecuniary interest, direct or indirect, accruing to a public servant or spouse, either individually or in combination with each other. Notwithstanding the foregoing, the following shall not be deemed to be a material financial interest with respect to a business with which a public servant may be associated:

(i) Ownership of any interest of less than ten percent (10%) in a business where the aggregate annual net income to the public servant therefrom is less than One Thousand Dollars ($ 1,000.00);

(ii) Ownership of any interest of less than two percent (2%) in a business where the aggregate annual net income to the public servant therefrom is less than Five Thousand Dollars ($ 5,000.00);

(iii) The income as an employee of a relative if neither the public servant or relative is an officer, director or partner in the business and any ownership interest would not be deemed material pursuant to subparagraph (i) or (ii) herein; or

(iv) The income of the spouse of a public servant when such spouse is a contractor, subcontractor or vendor with the governmental entity that employs the public servant and the public servant exercises no control, direct or indirect, over the contract between the spouse and such governmental entity.

(l) "Pecuniary benefit" means benefit in the form of money, property, commercial interests or anything else the primary significance of which is economic gain. Expenses associated with social occasions afforded public servants shall not be deemed a pecuniary benefit.

(m) "Person" means any individual, firm, business, corporation, association, partnership, union or other legal entity, and where appropriate a governmental entity.

(n) "Property" means all real or personal property.

(o) "Public funds" means money belonging to the government.

(p) "Public servant" means:

(i) Any elected or appointed official of the government;

(ii) Any officer, director, commissioner, supervisor, chief, head, agent or employee of the government or any agency thereof, or of any public entity created by or under the laws of the State of Mississippi or created by an agency or governmental entity thereof, any of which is funded by public funds or which expends, authorizes or recommends the use of public funds; or

(iii) Any individual who receives a salary, per diem or expenses paid in whole or in part out of funds authorized to be expended by the government.

(q) "Relative" means:

(i) The spouse of the public servant;

(ii) The child of the public servant;

(iii) The parent of the public servant;

(iv) The sibling of the public servant; and

(v) The spouse of any of the relatives of the public servant specified in subparagraphs (ii) through (iv).

(r) "Securities" means stocks, bonds, notes, convertible debentures, warrants, evidences of debts or property or other such documents.



§ 25-4-105 - Certain actions, activities and business relationships prohibited or authorized; contracts in violation of section voidable; penalties

(1) No public servant shall use his official position to obtain, or attempt to obtain, pecuniary benefit for himself other than that compensation provided for by law, or to obtain, or attempt to obtain, pecuniary benefit for any relative or any business with which he is associated.

(2) No public servant shall be interested, directly or indirectly, during the term for which he shall have been chosen, or within one (1) year after the expiration of such term, in any contract with the state, or any district, county, city or town thereof, authorized by any law passed or order made by any board of which he may be or may have been a member.

(3) No public servant shall:

(a) Be a contractor, subcontractor or vendor with the governmental entity of which he is a member, officer, employee or agent, other than in his contract of employment, or have a material financial interest in any business which is a contractor, subcontractor or vendor with the governmental entity of which he is a member, officer, employee or agent.

(b) Be a purchaser, direct or indirect, at any sale made by him in his official capacity or by the governmental entity of which he is an officer or employee, except in respect of the sale of goods or services when provided as public utilities or offered to the general public on a uniform price schedule.

(c) Be a purchaser, direct or indirect, of any claim, certificate, warrant or other security issued by or to be paid out of the treasury of the governmental entity of which he is an officer or employee.

(d) Perform any service for any compensation during his term of office or employment by which he attempts to influence a decision of the authority of the governmental entity of which he is a member.

(e) Perform any service for any compensation for any person or business after termination of his office or employment in relation to any case, decision, proceeding or application with respect to which he was directly concerned or in which he personally participated during the period of his service or employment.

(4) Notwithstanding the provisions of subsection (3) of this section, a public servant or his relative:

(a) May be an officer or stockholder of banks or savings and loan associations or other such financial institutions bidding for bonds, notes or other evidences of debt or for the privilege of keeping as depositories the public funds of a governmental entity thereof or the editor or employee of any newspaper in which legal notices are required to be published in respect to the publication of said legal notices.

(b) May be a contractor or vendor with any authority of the governmental entity other than the authority of the governmental entity of which he is a member, officer, employee or agent or have a material financial interest in a business which is a contractor or vendor with any authority of the governmental entity other than the authority of the governmental entity of which he is a member, officer, employee or agent where such contract is let to the lowest and best bidder after competitive bidding and three (3) or more legitimate bids are received or where the goods, services or property involved are reasonably available from two (2) or fewer commercial sources, provided such transactions comply with the public purchases laws.

(c) May be a subcontractor with any authority of the governmental entity other than the authority of the governmental entity of which he is a member, officer, employee or agent or have a material financial interest in a business which is a subcontractor with any authority of the governmental entity other than the authority of the governmental entity of which he is a member, officer, employee or agent where the primary contract is let to the lowest and best bidder after competitive bidding or where such goods or services involved are reasonably available from two (2) or fewer commercial sources, provided such transactions comply with the public purchases laws.

(d) May be a contractor, subcontractor or vendor with any authority of the governmental entity of which he is a member, officer, employee or agent or have a material financial interest in a business which is a contractor, subcontractor or vendor with any authority of the governmental entity of which he is a member, officer, employee or agent: (i) where such goods or services involved are reasonably available from two (2) or fewer commercial sources, provided such transactions comply with the public purchases laws; or (ii) where the contractual relationship involves the further research, development, testing, promotion or merchandising of an intellectual property created by the public servant.

(e) May purchase securities issued by the governmental entity of which he is an officer or employee if such securities are offered to the general public and are purchased at the same price as such securities are offered to the general public.

(f) May have an interest less than a material financial interest in a business which is a contractor, subcontractor or vendor with any governmental entity.

(g) May contract with the Mississippi Veteran's Home Purchase Board, Mississippi Housing Finance Corporation, or any other state loan program, for the purpose of securing a loan; however, public servants shall not receive favored treatment.

(h) May be employed by or receive compensation from an authority of the governmental entity other than the authority of the governmental entity of which the public servant is an officer or employee.

(i) If a member of the Legislature or other public servant employed on less than a full-time basis, may represent a person or organization for compensation before an authority of the governmental entity other than an authority of the governmental entity of which he is an officer or employee.

(j) If a constable, may be employed and receive compensation as a deputy sheriff or other employee of the county for which he serves as constable.

(5) No person may intentionally use or disclose information gained in the course of or by reason of his official position or employment as a public servant in any way that could result in pecuniary benefit for himself, any relative, or any other person, if the information has not been communicated to the public or is not public information.

(6) Any contract made in violation of this section may be declared void by the governing body of the contracting or selling authority of the governmental subdivision or a court of competent jurisdiction and the contractor or subcontractor shall retain or receive only the reasonable value, with no increment for profit or commission, of the property or the services furnished prior to the date of receiving notice that the contract has been voided.

(7) Any person violating the provisions of this section shall be punished as provided for in Sections 25-4-109 and 25-4-111.



§ 25-4-107 - Complaints; where brought; removal; initiated by; defendant's right to jury trial

(1) The commission may pursue enforcement of this chapter by means of hearings held before the commission or an independent hearing officer to determine whether a respondent violated the law and, if so, what penalty should be imposed. Hearings shall be conducted according to the Mississippi Rules of Civil Procedure and the Mississippi Rules of Evidence.

(2) Any person aggrieved by a decision of the commission made pursuant to its hearing procedures may appeal de novo to the Circuit Court for Hinds County, and execution of the commission's decision shall be stayed upon the filing of a notice of appeal.



§ 25-4-109 - Penalties; elected and nonelected public servants

(1) Upon a finding by clear and convincing evidence that any elected public servant or other person has violated any provision of this article, the commission may censure the elected public servant or impose a civil fine of not more than Ten Thousand Dollars ($ 10,000.00), or both. The commission may further recommend to the Circuit Court for Hinds County that the elected public servant be removed from office.

(2) Upon a finding by clear and convincing evidence that any nonelected public servant has violated any provision of this article, the commission may censure the nonelected public servant or impose a civil fine of not more than Ten Thousand Dollars ($ 10,000.00), or both. The commission may further recommend to the Circuit Court for Hinds County that the nonelected public servant be removed from office, suspended, or subjected to a demotion or reduction in pay.

(3) The commission may order restitution or other equitable or legal remedies to recover public funds or property unlawfully taken, as well as unjust enrichment, although not public funds. Any pecuniary benefit received by a public servant in violation of this article may be declared forfeited by the commission for the benefit of the governmental entity injured.

(4) In the event a public servant does not appeal the decision or recommendation of the commission, the commission may petition the Circuit Court for Hinds County for the removal, suspension, demotion or reduction of pay of the public servant as provided by law.



§ 25-4-111 - Authority head to take action against public servant who has violated article; conditions imposed upon former public servant

(1) An authority head and any other public servant having the authority to appoint a person to a position of public service, regardless of whether or not such appointment requires the approval of the senate or any other body, employee or person, shall take such action as may be ordered by a circuit court of competent jurisdiction with respect to any public employee within his authority or any such appointee upon a finding by such court that such employee or appointee has violated any provision of this article. Such action may include the imposition of the conditions described in subsection (2) of Section 25-4-109.

(2) Upon a finding by a circuit court of competent jurisdiction that a former public servant or other person has violated any provision of this article or any order promulgated hereunder, such court shall bar or impose reasonable conditions upon:

(a) The appearance before any authority of such former public servant or other person.

(b) The conduct of, or negotiation or competition for, business with any authority by such former public servant or other person for such period of time as may be necessary or appropriate to effectuate the purposes of this article.



§ 25-4-113 - Civil action for damages against violator of article; forfeiture of pecuniary benefit; costs and attorneys' fees

The Attorney General of the State of Mississippi, the commission, or any governmental entity directly injured by a violation of this article may bring a separate civil action against the public servant or other person or business violating the provisions of this article for recovery of damages suffered as a result of such violation. Further, any pecuniary benefit received by or given by a public servant in violation of this article shall be declared forfeited by a circuit court of competent jurisdiction for the benefit of the governmental entity injured. In the discretion of the court, any judgment for damages or forfeiture of pecuniary benefit may include costs of court and reasonable attorney's fees.



§ 25-4-115 - Civil liability not precluded

This article shall not bar, suspend or otherwise restrict any right or liability to damage, penalty, forfeiture, restitution or other remedy authorized by law to be recovered or enforced in a civil action, regardless of whether the conduct involved in the proceeding constituted an offense covered by this article.



§ 25-4-117 - Criminal liability not precluded

The provisions of this article shall be in addition to any criminal laws. Actions taken under the provisions of this article shall not bar prosecution for violations of the criminal law.



§ 25-4-119 - Officials not to derive pecuniary benefits as result of official duties; penalties

No elected or appointed official shall derive any pecuniary benefit, directly or indirectly, as a result of such elected or appointed official's duties under Sections 21-19-33, 27-109-1, 27-109-3, 27-109-7, 27-109-9, 67-1-71, 87-1-5, 95-3-25, 97-33-1, 97-33-7, 97-33-9, 97-33-17, 97-33-25, and 97-33-27. Any person convicted of a violation of this section shall be punished pursuant to the provisions of this article.



§ 25-4-121 - Officials or members of immediate family, partners or associates not to derive pecuniary benefits as result of official duties under Chapter 497, Laws of 2009; penalties

No elected or appointed official shall derive any pecuniary benefit, directly or indirectly, as a result of his duties under Chapter 497, Laws of 2009. Any elected or appointed official, any member of the immediate family or any partner or associate of the elected or appointed official, shall not derive any income from the issuance of any bonds or the disposition of any property under Chapter 497, Laws of 2009, contrary to the provisions of Section 109, Mississippi Constitution of 1890, or this article. The provisions of this section shall not apply to any person performing clerical or administrative functions, which are other than legal services provided by an attorney, that are associated with the issuance of any bonds under Chapter 497, Laws of 2009, such as the printing of bonds or other materials. Any person convicted of a violation of this subsection shall be punished by imprisonment for not less than one (1) year and not more than five (5) years and a fine of not less than Two Thousand Five Hundred Dollars ($ 2,500.00) and not more than Ten Thousand Dollars ($ 10,000.00).









Chapter 5 - REMOVALS FROM OFFICE

§ 25-5-1 - Removals from office

If any public officer, state, district, county or municipal, shall be convicted or enter a plea of guilty or nolo contendere in any court of this state or any other state or in any federal court of any felony other than manslaughter or any violation of the United States Internal Revenue Code, of corruption in office or peculation therein, or of gambling or dealing in futures with money coming to his hands by virtue of his office, any court of this state, in addition to such other punishment as may be prescribed, shall adjudge the defendant removed from office; and the office of the defendant shall thereby become vacant. If any such officer be found by inquest to be of unsound mind during the term for which he was elected or appointed, or shall be removed from office by the judgment of a court of competent jurisdiction or otherwise lawfully, his office shall thereby be vacated; and in any such case the vacancy shall be filled as provided by law.

When any such officer is found guilty of a crime which is a felony under the laws of this state or which is punishable by imprisonment for one (1) year or more, other than manslaughter or any violation of the United States Internal Revenue Code, in a federal court or a court of competent jurisdiction of any other state, the Attorney General of the State of Mississippi shall promptly enter a motion for removal from office in the Circuit Court of Hinds County in the case of a state officer, and in the circuit court of the county of residence in the case of a district, county or municipal officer. The court, or the judge in vacation, shall, upon notice and a proper hearing, issue an order removing such person from office and the vacancy shall be filled as provided by law.



§ 25-5-3 - Governor empowered to remove elective county officials

The Governor is hereby empowered, in accordance with the provisions of Section 139 of the Mississippi Constitution of 1890, through the procedure and under the regulations prescribed in Sections 25-5-3 through 25-5-37 and for the reasons and causes set forth, to remove any elective county officer in this state; and every elective officer of any county in this state may be removed from office by the Governor at any time when done in compliance with the regulations hereinafter set forth.



§ 25-5-5 - Causes for removal

The reasons or causes for removal from office shall be:

Knowingly or wilfully failing, neglecting, or refusing to perform any of the duties required of such officer by law.



§ 25-5-7 - Demand for removal

Before the Governor shall consider the removal from a county office of any elective county officer, there shall be first filed with him a petition signed by not less than thirty percent (30%) of the qualified electors of said county demanding the removal of said officer. Such petition shall contain a general statement, in not more than two hundred (200) words, of the ground or grounds on which such removal is demanded, which statement shall be for the information of the officer involved, for the information of the council hereinafter provided, and for the information of the qualified electors of the county.

All removal petitions with reference to only supervisors, justice court judges and constables must be signed by at least fifty-one percent (51%) of the qualified electors of the beat or district from which they were originally elected.

Upon the request of any qualified elector, it shall be the duty of the county and district prosecuting attorney to advise such person as to the provisions of Sections 25-5-3 through 25-5-37 and how to comply with the same.



§ 25-5-9 - Form of petition

The removal petition shall be in substantially the following form:

REMOVAL PETITION

(WARNING.--It is a misdemeanor, punishable by fine and imprisonment, for

any person to sign any removal petition with any name other than his own, or

knowingly to sign his name more than once to such petition, or knowingly to

sign such petition when he is not a qualified elector.)

Date:

TO THE GOVERNOR OF THE STATE OF MISSISSIPPI:

We, the undersigned qualified electors of County, State of

Mississippi, respectfully demand that , holding the office of in said

county, be removed from office by the governor for the following reasons, to

wit: (Setting out the reasons for removal in not more than two hundred words);

that a special election, after lawful notice, be called to permit the

qualified electors of said county to vote on the question of whether or not

the said officer shall be removed;

That we each for himself say that: I am a qualified elector of said county,

and my voting precinct is correctly written after my name, and that it was

stated to me prior to the signing of said petition that after signing the same

I would not be permitted to remove my name from said petition.

NAME VOTING PRECINCT

1.

2.

3.



§ 25-5-11 - Signing of petition

Such petitions may be circulated and signed in sections; that is, there may be more than one copy of the petition circulated, provided they contain identical language. All petitions, all copies thereof, and all sheets for signature shall be dated as of the day of the first signature to said petition or any section thereof, shall be printed on good quality bond paper on pages 8 1/2 inches in width by 13 inches in length with a margin of not less than two inches at the top for binding, and the signature sheets shall have numbered lines printed thereon for consecutive signatures. No signature affixed to such petition can thereafter be withdrawn, and there shall be printed at the bottom of each page of the petition and all copies thereof, including pages for signatures only, in twelve point type, the following warning: "No signature affixed to this petition may thereafter be withdrawn." The death of any signator before final certification of the petition shall cancel his signature. No petition may be considered unless filed with the clerk of the election commissioner, as the case may be, within sixty days of the date of the first signature thereon as hereinbefore defined.



§ 25-5-13 - Verification of petition

Each and every petition, or separately circulated section thereof, containing signatures shall be verified on the last page thereof in substantially the following form:

STATE OF MISSISSIPPI

County of

I, , a qualified elector of said county do now state under oath that

every person who signed the foregoing petition signed his or her name thereto

in my presence, and that before the signing of said petition the signator was

told that after signing the same his or her name could not be removed from

said petition; that I believe that each has stated his or her name and

precinct correctly, and that so far as I know each signer is a qualified

elector of this county, and I further certify that the date appearing on the

foregoing petition is the correct date on which the first signature was

affixed to said petition or any section thereof.

(Signature)

Sworn to and subscribed before me, this day of , 20 .



§ 25-5-15 - Certification of county registrar

Before the submission of the petitions to the governor to be filed by him, all sections of the same shall be consolidated and delivered to the county registrar of the county in which the petition has been circulated. No signatures shall be thereafter added. The county registrar shall compare the signatures of the persons appearing on said petition with the names of the qualified electors appearing on the poll books of said county, and shall attach to said petition, or to each section of the petition if the same has been circulated in sections, the following certificate:

STATE OF MISSISSIPPI

County of

I, , county registrar in and for the county and state aforesaid, do

hereby certify that I have compared the signatures on the preceding sheets of

the removal petition attached hereto, and to the best of my knowledge and

belief the said petition (or section of petition) contains the signatures of

qualified electors of said county (or beat, as case may be), and I have

drawn a line in red ink through the names of those signators who appear by the

records in my office not to be qualified electors, or who have died. I further

certify that as of the date of the petitions there were qualified

electors in this county (or beat, as the case may be).

Given under my hand and seal of office, this the day of , 20 .

County Registrar



§ 25-5-17 - Contested status of signator determined by Governor

Such certificate by the county registrar shall be prima facie evidence of the facts stated therein and of the qualification of the electors whose signatures are thus certified. The Governor shall consider and count only those signatures on such petition as shall be so certified by the registrar; provided, however, that any officer sought to be removed or any citizen of the county shall have the privilege of submitting evidence in writing, under oath, to the Governor as to the question of whether or not any signator to the petition was in fact a qualified elector at the time of the signing of the petition, or has since died. The decision of the governor as to whether or not any particular person was or was not a qualified elector at the time of the signing of the petition, or whether or not any particular person has since died, shall be final and shall not be subject to review. The status of the signator as to whether or not he or she was a qualified elector at the time of signing the petition shall be determined as of the date of the petition and not by any other date.



§ 25-5-19 - Examination of petition by election commissioners

The county registrar shall not retain in his possession any such petition or any section thereof for a longer period than two (2) days for the first two hundred (200) signatures thereon and one (1) additional day for each two hundred (200) additional signatures or fraction thereof, and the time consumed in the examination of such petitions shall not be counted in determining the time between the signing and the filing of the petitions. At the expiration of the examination, the registrar shall forthwith file the same with the governor, with his certificate attached, and shall obtain a written receipt for the same. The forms herein are not mandatory, but directory, and if substantially followed in any petition it shall be sufficient, disregarding clerical and technical errors. If the registrar be unable to examine the petition, he shall so certify the fact to the county election commissioners, who shall in the same manner and time perform all the functions herein required of the registrar. In the event the county registrar is the officer whose removal is sought by said petition, then said petition shall be delivered to one (1) of the county election commissioners of the county in which the petition has been circulated, and the county election commissioners of such county shall in the same manner and within the same time perform all functions herein required of the registrar. A fee of Five Cents (5 cent(s) ) per signature shall be allowed for the aforesaid examination of said petitions, to be paid out of the general funds of the county upon due proof of said examination. Any registrar or any board of county election commissioners or member thereof who wilfully fails or refuses to perform the duty or duties herein required of him or them shall be subject to a civil penalty of One Thousand Dollars ($ 1,000.00), to be recovered in the chancery court of the county by suit which may be filed by any qualified elector who signed said petition or any section thereof.



§ 25-5-21 - Notice of hearing

When said petitions shall have been filed with the Governor, within ten (10) days of the filing thereof the Governor shall cause true copies thereof (photostatic copies being sufficient) to be personally delivered by some officer of the county, designated in writing by the Governor, to the officer sought to be removed, and shall in like manner and form cause to be personally served on said officer a notice to appear, if he desires, at a time to be fixed by the Governor to show cause, if any he can, why the question of his removal should not be submitted to a vote of the qualified electors as hereinafter provided, which said notice shall be served upon said officer at least twenty (20) days prior to the date when his appearance is required. The place of hearing shall be the county courthouse of the county in which the officer resides.



§ 25-5-23 - Removal council

At the time and place designated in said notice, the Governor shall cause to be convened a removal council to be composed of three chancery judges appointed by the Governor, none of whom shall reside in the district in which the officer under question resides, to hear and determine whether there is substantial basis for a removal election consistently with the provisions of Sections 25-5-3 through 25-5-37. The senior chancellor shall serve as the presiding judge of the council. The hearing herein provided may continue from day to day and be recessed from time to time, as in the discretion of the council may be ordered. The qualified electors of the county shall likewise be given notice by proclamation of the Governor of the time and place of such hearing. Any interested citizen or citizens may likewise appear at said time and place and make such representations to the council as, in the discretion of the council, may be material to the issues involved. The council shall promulgate rules for such hearings, which shall be in writing, but all representations shall be made under oath, to be administered by some member of the council. It shall not be necessary that a stenographic record be kept of such representations, either for or against removal, but the testimony taken shall be heard as nearly as practicable in compliance with the usually applicable rules of evidence. All decisions of the council on any question, preliminary or final, including the question of whether just cause for an election has been shown, shall be final and not subject to review.

The elective officer concerned shall be entitled to be represented by counsel of his choice at said hearing.



§ 25-5-25 - Judgment of council

The council shall keep minutes of its final judgments, and the disposition of each petition shall be recorded therein. If it be the judgment of the council that sufficient cause has not been shown to justify the removal of the officer, then the petition shall be dismissed and no new petition shall be filed or entertained for a period of one (1) year from the date of the order dismissing the petition.

If, however, the council shall be of the opinion that sufficient cause has been shown to justify the removal of the officer, then notice to the qualified electors of the county involved shall be given, in accordance with the general election laws of the State of Mississippi in the matter of filling vacancies in county offices, that an election shall be held in said county to determine the question of whether or not said county official shall be removed from office.



§ 25-5-27 - Resignation of officer

The officer named in the removal petition shall continue to perform the duties of his office until the results of said special removal election shall be officially proclaimed. If, however, the officer named in the petition for removal shall offer his resignation before the issuance of the proclamation for the holding of special removal election, it shall be accepted, shall take effect on the date it is offered, and the vacancy shall be filled as provided by law for the filling of any vacancy in an elective county office. The officer who either resigns or is removed shall not be eligible to fill the vacancy caused by his removal or resignation, or serve as deputy in the office from which he resigns or is removed.



§ 25-5-29 - Conduct of election

The special removal election shall be conducted and the results thereof canvassed and certified in all respects as nearly as practicable in like manner as general elections, unless otherwise expressly provided in this chapter, but any such election falling within sixty (60) days next preceding a general election date shall be held on the day of the general election by the same managers designated to hold the general election, but on the special ballots provided in Section 25-5-31.



§ 25-5-31 - Form of the ballot

The ballot at said special removal election shall be in the form usually prescribed for special elections, and shall be headed "Official Ballot." Each ballot shall contain the following instructions to the voters: "Mark a cross (X) or check mark ([checkmark]) in the square at the right of "yes" or "no"." Immediately thereunder shall appear the question: "Shall (naming the officer) be removed from the office of ?" Immediately under such question shall be printed the words "yes" and "no", and immediately following each of said words shall be placed a square in which the voter may indicate his preference.



§ 25-5-33 - Results of election

The election commissioners of the county, or a quorum thereof, shall meet at the office of the county registrar at 9:00 A. M. of the day following the special removal election, and shall then proceed to canvass, tabulate, and certify the results of the election as now provided by the general election laws of the State of Mississippi. The certificate of said results, showing the total votes cast for the removal of the officer, the total votes cast against the removal of the officer, and the total number of qualified electors in the county or supervisors district in which said election was held, shall be forwarded to the Governor. If a majority of all qualified electors of said county or supervisors district in which said election shall have been held shall not have voted in said election, either for or against the removal, or if a majority of the qualified electors voting in the election shall oppose removal, the officer shall not be removed and shall not thereafter during his term of office be subject to another removal election. If a majority of all qualified electors of said county or supervisors district in which said election shall have been held have voted either for or against removal, and if a majority of the qualified electors voting in said election shall vote for the removal of the officer, then the Governor shall issue his proclamation declaring the office vacant, removing said officer, and appointing a suitable person to fill the vacancy until the same can be filled in a special election to be held not more than sixty (60) days after the aforesaid proclamation of the Governor. No officer shall be subject to a removal petition until he shall have served at least one (1) year of his term.



§ 25-5-35 - Appeals

A person desiring to contest the proclaimed results of a special removal election may, within twenty (20) days after said proclamation, file a petition in the office of the clerk of the chancery court of the county, setting forth the grounds upon which the election is contested. The chancellor shall forthwith be notified in writing of the filing of such petition and shall forthwith fix a day, not less than ten (10) nor more than twenty (20) days distant, for hearing the contest. If the contest shall be filed by a citizen who voted in the removal election, process according to law for hearings in vacation shall be served on the officer sought to be removed. If the petition be filed by the officer sought to be removed, process in like manner and form shall be had on any one of the citizens shown to have circulated the removal petition or any section thereof. On the day fixed, at the county courthouse, beginning at 9:00 A. M. central standard time, some chancellor of a district other than that of the county of the contest, to be designated in writing by the chief justice of the Supreme Court, shall proceed to hear and determine the contest under the laws applicable to general elections. No question shall be considered or adjudicated by the chancellor on such appeal except that of whether the election was lawfully held in compliance with the general election laws of the State of Mississippi, and mere irregularities not affecting the final result shall not serve to invalidate the election. In those cases where the chancellor adjudicates that the election was not lawfully held within the requirements of the general election laws of the state, then, subject to the right of appeal herein prescribed, he shall fix the date of another election on the same question and shall direct the county election commissioners to proceed accordingly. Appeals from the decree of the chancery court may be taken to the Supreme Court, but such appeal shall be perfected within fifteen (15) days from the date of the decree sought to be appealed. The Supreme Court shall treat the same as a preference case to be determined with all reasonable expedition. Upon order of the chief justice, such appeals may be heard and determined at a time when the court otherwise would be in recess. Pending final determination of the contest, no appeal to the chancery court or to the Supreme Court shall supersede the proclaimed results of a special removal election.



§ 25-5-37 - Penalties

(1) Any person who signs any removal petition with any name other than his own, or who knowingly signs his name more than once to such petition, or who knowingly signs such petition when he is not a qualified elector shall be guilty of a felony and, upon conviction, may be punished as such for a term in the penitentiary not to exceed five (5) years.

(2) Any person who knowingly executes any affidavit required by Sections 25-5-3 through 25-5-37 knowing the same to be false, or who issues any certificate required by the same knowing it to be false, or who makes any statement of any kind required by said sections to be under oath, either in writing or orally, knowing the same to be false shall be guilty of perjury and, upon conviction, may be punished by imprisonment in the state penitentiary for a term not to exceed ten (10) years.

(3) It shall be a felony for any officer sought to be removed under the provisions of the aforesaid sections to attempt by force, threats, bribery, or intimidation to hinder or interfere with the free circulation or signing of any removal petition and, upon conviction thereof, he shall be punished by imprisonment in the state penitentiary for not less than one (1) year nor more than five (5) years.

(4) Any person in the possession of a removal petition who either wilfully suppresses, neglects, or fails to cause same to be filed with the county registrar shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by imprisonment in the county jail not to exceed six (6) months or by fine not to exceed Five Hundred Dollars ($ 500.00), or by both such fine and imprisonment.






Chapter 7 - FEES

§ 25-7-1 - Lawful to demand specific fees only

It shall be lawful for the Clerk of the Supreme Court, the clerks of the circuit and chancery courts, the clerks of the justice court, masters and commissioners in chancery, sheriffs, constables, justice court judges, notaries public, and other officers and persons named in this chapter to demand, receive, and take the several fees hereinafter mentioned and allowed for any business by them respectively done by virtue of their several offices, and no more.



§ 25-7-3 - Clerk of the Supreme Court

The Clerk of the Supreme Court shall charge the following fees:

(a) General docket fee, for filing the record on appeal

in a civil or criminal case......................................$ 200.00

(b) Miscellaneous docket fee........................................50.00

(c) Confidential miscellaneous docket fee..........................200.00

(d) Admission of new attorneys......................................30.00

(e) Act of Congress certificate.....................................25.00

(f) Certificate of admission replacement............................25.00

(g) Certificate of good standing replacement........................10.00

(h) Attest stamp.....................................................5.00

(i) Order from Minute Book..........................................10.00

(j) Regular copying........................................ .50 per page

(k) Copying from bound volumes or records...................2.00 per page

(l) Copy of mandate...............................................10.00

(m) Minimum copy charge..............................................1.00

(n) Notary fee.......................................................2.50

(o) Decision list charge.............................................5.00

(p) Handling charge and retrieval and delivery charges on completed

Supreme Court records (to be retained out of deposit)

On-site retrieval...................................................10.00

Off-site retrieval..................................................15.00

(q) Forfeited deposits on completed Supreme Court records..........100.00

(r) Petition for rehearing..........................................50.00

Said general docket fee shall be collected from the appellant by the clerk of the lower court and forwarded to the Clerk of the Supreme Court. The Clerk of the Supreme Court shall charge the maximum amount allowable by law for services rendered where charges for such services are provided by statute; for any other services rendered, the amount charged shall be consistent with the cost of providing such services. All fees shall be paid in the form of cash, cashier's check, or money order or by a check on the account of an attorney payable to the Clerk of the Supreme Court. All fees authorized to be assessed and collected by the Clerk of the Supreme Court shall be deposited into the State General Fund, except that One Hundred Dollars ($ 100.00) of the general docket fee set under paragraph (a), Twenty-five Dollars ($ 25.00) of the miscellaneous docket fee set under paragraph (b), One Hundred Dollars ($ 100.00) of the confidential miscellaneous fee set under paragraph (c), Fifteen Dollars ($ 15.00) of the act of Congress certificate set under paragraph (e), Ten Dollars ($ 10.00) of the certificate of admission replacement set under paragraph (f), Two Dollars and Fifty Cents ($ 2.50) of the attest stamp set under paragraph (h), Five Dollars ($ 5.00) of the order from minute book set under paragraph (i), Seven Dollars ($ 7.00) of the copy of mandate set under paragraph (l), Fifty Dollars ($ 50.00) of the forfeited deposits on completed Supreme Court records set under paragraph (q), Twenty-five Dollars ($ 25.00) of the petition for rehearing fee under paragraph (r), and the total amount charged for any other services rendered shall be deposited to the credit of the Judicial System Operation Fund established in Section 9-21-45.



§ 25-7-5 - Payment of fee for recording opinions

The fees of the Clerk of the Supreme Court for recording opinions as required by law shall be payable semiannually out of the state treasury from the proper appropriation, on the certificate of either of the judges of the Supreme Court that the service has been well performed and that the account is true, correct, and just.



§ 25-7-7 - Fees due from state or county

The clerk of the Supreme Court shall make out a separate, detailed account of fees adjudged against the state, in cases where the state fails in the prosecution or suit or in case of felony where the defendant appeals on pauper oath and the costs cannot be made out of his estate, or against any county, and due him in civil or criminal cases, keeping the fees in each case separate, and shall present it to the attorney general, who shall examine the fee bill in each case and approve it if found to be correct. The fee bill thus approved shall be presented to the supreme court for allowance. If the court allow the same, it shall direct in criminal cases that it be paid out of the county treasury of the county where the prosecution was begun, on the order of the board of supervisors thereof; and in civil cases, that it be paid out of the state or county treasury, as the case may be. The board of supervisors shall allow said claim for fees against the county on presentation of a duly certified copy of the judgment of the supreme court ordering the same to be paid; and the auditor shall issue a warrant, on the order of the supreme court, for such costs against the state in civil cases to be paid by the state treasurer out of the proper appropriation.



§ 25-7-9 - Clerks of the chancery court

(1) The clerks of the chancery courts shall charge the following fees:

(a) For the act of certifying copies of filed documents, for each

complete document..................................................$ 1.00

(b) (i) Recording each deed, will, lease, amendment, subordination,

lien, release, cancellation, order, decree, oath, etc., per book and

page listed where applicable; for the first fifteen (15) pages....$ 10.00

Each additional page.......................................... $ 1.00

(ii) Sectional index entries per section or subdivision lot... $ 1.00

(c) Recording each deed of trust, for the first fifteen

(15) pages........................................................$ 15.00

Each additional page...............................................$ 1.00

Sectional index entries per section or subdivision lot........... $ 1.00

(d) (i) Recording oil and gas leases, cancellations, etc.,

including indexing in general indices; for the first fifteen

(15) pages...................................................... $ 18.00

Each additional page.......................................... $ 1.00

(ii) Sectional index entries per section or subdivision lot... $ 1.00

(iii) Recording each oil and gas assignment

per assignee...................................................$ 18.00

(e) (i) Furnishing copies of any papers of record or on file:

If performed by the clerk or his employee, per page................$.50

If performed by any other person, per page........................$.25

(ii) Entering marginal notations on documents of record.........$ 1.00

(f) For each day's attendance on the board of supervisors,

for himself and one (1) deputy, each..............................$ 20.00

(g) For other services as clerk of the board of supervisors

an allowance shall be made to him (payable semiannually at the July

and January meetings) out of the county treasury, an annual sum

not exceeding................................................ $ 3,000.00

(h) For each day's attendance on the chancery court, to be approved by

the chancellor:

For the first chancellor sitting only, clerk and two (2) deputies,

each............................................................ $ 50.00

For the second chancellor sitting, clerk only.....................$ 50.00

Provided that the fees herein prescribed shall be the total remuneration

for the clerk and his deputies for attending chancery court.

(i) On order of the court, clerks and not more than two (2) deputies may

be allowed five (5) extra days for each term of court for attendance upon the

court to get up records.

(j) For public service not otherwise specifically provided for,

the chancery court may by order allow the clerk to be paid by the

county on the order of the board of supervisors, an annual sum

not exceeding................................................ $ 5,000.00

(k) For each civil filing, to be deposited into the Civil

Legal Assistance Fund..............................................$ 5.00

The chancery clerk shall itemize on the original document a detailed fee bill of all charges due or paid for filing, recording and abstracting same. No person shall be required to pay such fees until same have been so itemized, but those fees may be demanded before the document is recorded.

(2) The following fees shall be a total fee for all services performed by the clerk with respect to a complaint which shall be payable upon filing and shall accrue to the chancery clerk at the time of filing. The clerk or his successor in office shall perform all duties set forth without additional compensation or fee to wit:

(a) Divorce to be contested.......................................$ 75.00

(b) Divorce uncontested......................................... $ 30.00

(c) Alteration of birth or marriage certificate...................$ 25.00

(d) Removal of minority........................................ $ 25.00

(e) Guardianship or conservatorship............................. $ 75.00

(f) Estate of deceased, intestate............................... $ 75.00

(g) Estate of deceased, testate................................. $ 75.00

(h) Adoption.................................................... $ 75.00

(i) Land dispute................................................ $ 75.00

(j) Injunction....................................................$ 75.00

(k) Settlement of small claim................................... $ 30.00

(l) Contempt in child support................................. $ 75.00

(m) Partition suit.............................................. $ 75.00

(n) Any cross-complaint......................................... $ 25.00

(o) Commitment.................................................. $ 75.00

(3) For every civil case filed:

(a) An additional fee to be deposited to the credit of the

Comprehensive Electronic Court Systems Fund established in

Section 9-21-14...................................................$ 10.00

(b) An additional fee to be deposited to the credit of the

Judicial System Operation Fund established in Section

9-21-45...........................................................$ 40.00

(4) Cost of process shall be borne by the issuing party. Additionally, should the attorney or person filing the pleadings desire the clerk to pay the cost to the sheriff for serving process on one (1) person or more, or to pay the cost of publication, the clerk shall demand the actual charges therefor, at the time of filing.



§ 25-7-10 - Additional allowance for chancery court clerks in certain counties

In counties having two (2) judicial districts and having a regularly appointed deputy chancery court clerk, the chancery court clerk may be allowed One Thousand Dollars ($ 1,000.00) per month. This amount may be allowed and paid monthly to the chancery court clerk by the board of supervisors of each county affected by this section out of the general fund of the county and may be in addition to all other allowances not provided by law.



§ 25-7-11 - Recording fees itemized

The chancery clerk shall itemize on the record, following the instrument recorded by him, a detailed fee bill of all charges due or paid for filing and recording same. A fee bill shall not be allowed him for a receipt given for the deed or other instrument unless the same shall be demanded, and such fee shall not be due until the clerk shall have complied with all the provisions of the law on the subject of the record of instruments.



§ 25-7-13 - Clerks of the circuit court

(1) The clerks of the circuit court shall charge the following fees:

(a) Docketing, filing, marking and registering each

complaint, petition and indictment......................................$ 85.00

The fee set forth in this paragraph shall be the total fee for all services performed by the clerk up to and including entry of judgment with respect to each complaint, petition or indictment, including all answers, claims, orders, continuances and other papers filed therein, issuing each writ, summons, subpoena or other such instruments, swearing witnesses, taking and recording bonds and pleas, and recording judgments, orders, fiats and certificates; the fee shall be payable upon filing and shall accrue to the clerk at the time of collection. The clerk or his successor in office shall perform all duties set forth above without additional compensation or fee.

(b) Docketing and filing each motion to renew judgment,

notice of renewal of judgment, suggestion for a writ of garnishment,

suggestion for a writ of execution and judgment debtor actions and

issuing all process, filing and recording orders or other papers and

swearing witnesses......................................................$ 35.00

(c) For every civil case filed, an additional fee to be deposited

to the credit of the Comprehensive Electronic Court Systems

Fund established in Section 9-21-14....................................$ 10.00

(d) For every civil case filed, an additional fee to be

deposited to the credit of the Judicial System Operation Fund

established in Section 9-21-45..........................................$ 40.00

(2) Except as provided in subsection (1) of this section, the clerks of the circuit court shall charge the following fees:

(a) Filing and marking each order or other paper and

recording and indexing same..............................................$ 2.00

(b) Issuing each writ, summons, subpoena, citation,

capias and other such instruments........................................$ 1.00

(c) Administering an oath and taking bond............................$ 2.00

(d) Certifying copies of filed documents, for each

complete document.......................................................$ 1.00

(e) Recording orders, fiats, licenses, certificates, oaths and bonds:

First page...........................................................$ 2.00

Each additional page.................................................$ 1.00

(f) Furnishing copies of any papers of record or on file and entering marginal notations on documents of record:

If performed by the clerk or his employee, per page..................$ 1.00

If performed by any other person, per page..............................$.25

(g) Judgment roll entry..............................................$ 5.00

(h) Taxing cost and certificate......................................$ 1.00

(i) For taking and recording application for marriage license,

for filing and recording consent of parents when required by law, for

filing and recording medical certificate, filing and recording proof of

age, recording and issuing license, recording and filing returns........$ 20.00

The clerk shall deposit Fourteen Dollars ($ 14.00) of each fee collected for a marriage license in the Victims of Domestic Violence Fund established in Section 93-21-117, on a monthly basis.

(j) For certified copy of marriage license and search of record, the same fee charged by the Bureau of Vital Statistics of the State Board of Health.

(k) For public service not particularly provided for, the

circuit court may allow the clerk, per annum, to be paid by the

county on presentation of the circuit court's order, the following

amount...............................................................$ 5,000.00

However, in the counties having two (2) judicial districts, such above allowance shall be made for each judicial district.

(l) For drawing jurors and issuing venire, to be paid by the

county..................................................................$ 5.00

(m) For each day's attendance upon the circuit court term,

for himself and necessary deputies allowed by the court, each to

be paid by the county...................................................$ 50.00

(n) Summons, each juror to be paid by the county upon the

allowance of the court...................................................$ 1.00

(o) For issuing each grand jury subpoena, to be paid by

the county on allowance by the court, not to exceed Twenty-five

Dollars ($ 25.00) in any one (1) term of court...........................$ 1.00

(p) For each civil filing, to be deposited into the Civil

Legal Assistance Fund....................................................$ 5.00

(3) On order of the court, clerks and deputies may be allowed five (5) extra days for attendance upon the court to get up records.

(4) The clerk's fees in state cases where the state fails in the prosecution, or in cases of felony where the defendant is convicted and the cost cannot be made out of his estate, in an amount not to exceed Four Hundred Dollars ($ 400.00) in one (1) year, shall be paid out of the county treasury on approval of the circuit court, and the allowance thereof by the board of supervisors of the county. In counties having two (2) judicial districts, such allowance shall be made in each judicial district; however, the maximum thereof shall not exceed Eight Hundred Dollars ($ 800.00). Clerks in the circuit court, in cases where appeals are taken in criminal cases and no appeal bond is filed, shall be allowed by the board of supervisors of the county after approval of their accounts by the circuit court, in addition to the above fees, for making such transcript the rate of Two Dollars ($ 2.00) per page.

(5) The clerk of the circuit court may retain as his commission on all money coming into his hands, by law or order of the court, a sum to be fixed by the court not exceeding one-half of one percent (1/2 of 1%) on all such sums.

(6) For making final records required by law, including, but not limited to, circuit and county court minutes, and furnishing transcripts of records, the circuit clerk shall charge Two Dollars ($ 2.00) per page. The same fees shall be allowed to all officers for making and certifying copies of records or papers which they are authorized to copy and certify.

(7) The circuit clerk shall prepare an itemized statement of fees for services performed, cost incurred, or for furnishing copies of any papers of record or on file, and shall submit the statement to the parties or, if represented, to their attorneys within sixty (60) days. A bill for same shall accompany the statement.



§ 25-7-14 - Prepayment of chancery or circuit court fees by state or political subdivision

Neither the state, nor any county, city, town, or village, nor any state board, nor any state, county, city, town, or village officer, in his official character, may be required to prepay the cost of filing a document or an instrument with, or obtaining a copy of any filed document or instrument obtained from, the office of the chancery or circuit clerk. If the cost for filing a document or an instrument or obtaining a copy of a document or instrument is not paid at the time of filing or obtaining a copy of the document or instrument, then the clerk shall furnish an itemized statement and payment shall be paid in the same manner as other claims are paid by the governing body or official having authority to pay claims against the governing body.



§ 25-7-15 - Allowances for deputy circuit court clerks

(1) In counties having two (2) judicial districts and having a regularly appointed deputy circuit court clerk who shall serve in the judicial district of the county other than the judicial district of the county in which the circuit court clerk resides, the circuit court clerk shall be allowed One Thousand Dollars ($ 1,000.00) per month. This amount shall be allowed and paid monthly to the circuit court clerk by the board of supervisors of each county affected by this section out of the general fund of the county and shall be in addition to all other allowances now provided by law.

(2) The boards of supervisors of every county shall pay to the circuit clerk the sum of Seven Hundred Dollars ($ 700.00) for each session of the grand jury for preparing the grand jury docket, subpoenas, calendar and related services.

(3) The circuit clerks of every county having an assessed valuation in excess of Sixty-five Million Dollars ($ 65,000,000.00) at the last federal census and having located therein two (2) municipalities with population in excess of thirty thousand (30,000) respectively at the last federal census and bordering on the Gulf of Mexico, of every county bordering on the Gulf of Mexico and the State of Alabama, and of counties having a population in excess of one hundred fifty thousand (150,000) according to the federal census of 1960, and any county with a population in excess of sixty-five thousand (65,000) at the last federal census of 1970 and having an assessed valuation in excess of One Hundred Twenty-five Million Dollars ($ 125,000,000.00) according to the 1975 assessment, shall receive a sum of not less than Twelve Thousand Dollars ($ 12,000.00) annually for employment of deputies whose duties are devoted substantially to registration of voters. The sum shall be payable monthly out of any available funds in the county treasury.



§ 25-7-17 - Fees of circuit clerks in certain municipal appeals

The clerk of the circuit court of any county in Mississippi in which is located a municipality with a population of seventy-five hundred (7,500) or more, according to the last federal census, may be allowed an amount not exceeding Five Hundred Dollars ($ 500.00) for any one year to be paid out of the municipal treasury of said municipality on the filing of an itemized account of fees in each special case appealed from any city, where said case is disposed of by nolle prosequi, passed to files, or verdict of not guilty. Said fee bills shall be approved by the city attorney for payment and shall be presented to the municipal council or board of aldermen of said municipality for allowance, in the discretion of said council or board. This section shall not apply to counties wherein is located a municipality of less than ten thousand (10,000) and more than seventy-five hundred (7,500) population, in which said county there has been created and maintained a county court under Chapter 9, Title 9, of the Mississippi Code of 1972.



§ 25-7-19 - Sheriffs

(1) The sheriffs of the various counties of the State of Mississippi shall charge the following fees:

(a) A uniform total fee in all criminal and civil cases for the

service of any process, summons, warrant, writ or other notice as

may be required by law or the court, each..............................$ 35.00

(b) In all cases where there is more than one (1) defendant

residing at the same household, service on each additional

defendant................................................................$ 5.00

(c) After final judgment has been enrolled, notice of further

proceedings involving levy of execution on judgments, and

attachment and garnishment proceedings, shall be deemed a new

suit and the sheriff shall be entitled to the following fee...........$ 35.00

(d) Taking bonds of every kind (for purposes of this fee

multiple bonds for criminal charges arising out of a single

incident or transaction shall be considered a single bond)..............$ 25.00

(e) Attendance in habeas corpus proceeding in vacation,

eminent domain court and commitment cases...............................$ 25.00

(f) On all money made by virtue of any decree, execution or attachment, or other process, the following commissions, to wit:

On the first One Hundred Dollars ($ 100.00), five percent (5%),

On the second One Hundred Dollars ($ 100.00), four percent (4%),

On all sums over Two Hundred Dollars ($ 200.00), three percent (3%).

(g) For all service of all process of every kind and nature

issued from without the county wherein it is to be served, a

fee of..................................................................$ 35.00

In civil cases, all process sent out of the county, where issued to another county for service, shall be accompanied by a fee of Thirty-five Dollars ($ 35.00) to pay the sheriff's fee for his execution of such process unless the clerk or justice shall endorse on the process that the party at whose instance it issued had filed an affidavit of inability to pay costs thereof. All fees sent and unearned, and the whole of it, shall be unearned if the writ be not legally and properly executed and returned, and shall be remitted by the sheriff with the writ at his own expense.

(2) (a) The sheriff shall keep a complete account of every fee of every nature, commission or charge collected by him, and shall file an itemized statement thereof monthly, under oath, with the clerk of the board of supervisors of his county who shall preserve same as a part of the records of his office, and he shall make a remittance to the clerk of the board of supervisors of his county on or before the fifteenth of each month for deposit into the general fund of the county of all said fees, commissions and charges collected during the preceding month.

(b) At least Ten Dollars ($ 10.00) from each fee collected and deposited into the county's general fund under the provisions of paragraphs (a), (c) and (g) of subsection (1) of this section shall be used for the sheriffs' salaries authorized in Section 25-3-25; as such Ten Dollar ($ 10.00) amount was authorized during the 2007 Regular Session in Chapter 331, Laws of 2007 for the purpose of providing additional monies to the counties for sheriffs' salaries.

(3) Any sheriff who shall knowingly fail to collect any fee established by law which was in fact collectible by him or having collected the fee shall fail to keep account of such fee or fail to deposit the fee with the clerk of the board of supervisors as provided by subsection (2), or such other person or office entitled thereto, shall be guilty of a misdemeanor in office and, upon conviction therefor, shall be fined in an amount not to exceed double the amount he failed to collect or pay over, or imprisoned for not to exceed six (6) months in the county jail, or be punished by both such fine and imprisonment.

This provision shall in no way lessen the sheriff's civil liability on his bond, but shall be an additional penalty for misfeasance or nonfeasance in office.



§ 25-7-21 - Tax collectors

(1) From and after October 1, 1985, there will be no fees for the services of the tax collector, with the exception of taxes collected for taxing authorities other than the board of supervisors. For collecting taxes for authorities other than the board of supervisors, the fee shall be five percent (5%) of the taxes collected or an amount authorized by contract between the county and the outside taxing authority. A tax collector shall keep a complete account of every such fee collected and shall file an itemized statement thereof monthly, under oath, with the clerk of the board of supervisors of the county who shall preserve same as a part of the records of the office. The tax collector shall make a remittance to the clerk of the board of supervisors of the county on or before the twentieth of each month for deposit into the general fund of the county of all said fees collected during the preceding month.

(2) For the purpose of the limitations set forth in Section 27-39-321, commissions for levies set by the board of supervisors shall be added to base collections of the general county fund for the 1984-1985 year only.

(3) Fees of publisher for publication -- To the publishers, payable by the delinquent taxpayer, and to be collected and paid over by the tax collectors; or if the land be sold to the state to be paid by the state:

For each separate publication advertising lands for sale for taxes, for each

separately described subdivision, as described and set out in the assessment

rolls for the county.....................................................$ 1.50

(4) Fees of chancery clerk for collection of delinquent taxes:

(a) For abstracting the list of lands sold for taxes, for each separately

described section or subdivision lot.....................................$ 1.00

(b) For filing and recording deed to land sold for taxes............$ 10.00

(c) For abstracting each deed in the sectional index, per section or

subdivision lot..........................................................$ 1.00

(d) For recording redemption of each................................$ 10.00

(e) For abstracting each redemption in the sectional index, per section or

subdivision lot..........................................................$ 1.00

(f) And, in addition, three percent (3%) on the amount necessary to redeem.

The several officers' fees shall be collected by the tax collector or chancery clerk and paid over to those entitled to same.



§ 25-7-25 - Justice courts

(1) Costs and fees in the justice court shall be charged as follows and shall be paid in advance to the clerk of the justice court in accordance with the provisions of Section 9-11-10:

(a) A uniform total fee in all civil cases, whether contested or

uncontested, which shall include all services in connection therewith, except

as hereinafter stated, each.............................................$ 25.00

(b) For more than one (1) defendant, for service of process on each

defendant..................................................................5.00

(c) After final judgment has been enrolled, further proceedings involving

levy of execution on judgments, and attachment and garnishment proceedings....

..........................................................................15.00

(d) For all services in connection with the issuance of a peace

bond.....................................................................25.00

(e) For celebrating a marriage, and certificate thereof...............10.00

(f) Commission to take depositions.....................................5.00

(g) Appeal with proceedings and bond...................................5.00

(h) A clerk's fee to be collected in all criminal cases in which the defendant is convicted, as follows:

(i) For all violations in Title 63 other than driving under the

influence of intoxicating liquor or reckless driving.......................5.00

(ii) All other criminal cases......................................25.00

(2) The justice court shall have the power to impose a fee not to exceed Fifty Dollars ($ 50.00) for an expungement or dismissal of any criminal affidavit, complaint or charge.

(3) In addition to the salary provided for in subsection (1) of Section 25-3-36, each justice court judge may receive a fee of not more than Twenty-five Dollars ($ 25.00) for each marriage ceremony he performs in the courtroom or offices of the justice court at any time the courtroom or offices are open to the public. This fee shall be paid by the parties to the marriage. Each justice court judge may receive money or gratuities for marriage ceremonies performed outside of and away from the courtroom and the offices of the justice court, that the parties to the marriage request to have performed at any time the courtroom or offices of the justice court are closed. These monies or gratuities, in an amount agreed upon by the parties to the marriage, are not considered fees for the justice court and are not subject to the requirements set forth in the provisions of Section 9-11-10.



§ 25-7-27 - Marshals and constables

(1) Marshals and constables shall charge the following fees:

(a) (i) A uniform total fee in all civil cases, whether contested or

uncontested, which shall include all services in connection therewith, except

as stated otherwise in this section, each...............................$ 35.00

(ii) A uniform total fee in all criminal cases, whether contested or

uncontested, which shall include all services in connection therewith, except

as stated otherwise in this section, each...............................$ 35.00

(iii) In all cases where there is more than one (1) defendant, for

service on each additional defendant.....................................$ 5.00

(iv) When a complaining party has provided erroneous information to the

clerk of the court relating to the service of process on the defendant or

defendants and process cannot be served after diligent search and inquiry, the

uniform fee shall be assessed upon subsequent successful service and an

additional fee shall be due in the following amount.....................$ 15.00

(v) When a complaining party has provided erroneous information to the

clerk of the court relating to the service of process on the defendant or

defendants and process cannot be served after diligent search and inquiry, and

a defendant is served in a county other than the county in which a suit was

filed, the constable in the county in which the suit was filed shall receive

an additional fee, upon successful service of the defendant, in the following

amount..................................................................$ 15.00

(b) After final judgment has been enrolled, further proceedings involving

levy of execution on judgments, and attachment and garnishment proceedings

shall be a new suit for which the marshal or constable shall be entitled to

the following fee.......................................................$ 35.00

(c) For conveying a person charged with a crime to jail, mileage reimbursement in an amount not to exceed the rate established under Section 25-3-41(2).

To be paid out of the county treasury on the allowance of the board of supervisors, when the state fails in the prosecution, or the person is convicted but is not able to pay the costs.

(d) For other service, the same fees allowed sheriffs for similar services.

(e) For service as a bailiff in any court in a civil case, to be paid by the county on allowance of the court on issuance of a warrant therefor, an amount equal to the per diem compensation provided under Section 25-3-69 for each day, or part thereof, for which he serves as bailiff when the court is in session.

(f) For serving all warrants and other process and attending all trials in

state cases in which the state fails in the prosecution, to be paid out of the

county treasury on the allowance of the board of supervisors without

itemization, subject, however, to the condition that the marshal or constable

must not have overcharged in the collection of fees for costs, contrary to the

provisions of this section, annually.................................$ 1,800.00

(2) Marshals and constables shall be paid all uncollected fees levied under subsection (1) of this section in full from the first proceeds received by the court from the guilty party or from any other source of payment in connection with the case.

(3) In addition to the fees authorized to be paid to a constable under subsection (1) of this section, a constable may receive payments for collecting delinquent criminal fines in justice court pursuant to the provisions of Section 19-3-41(3).



§ 25-7-29 - Notaries public

Notaries public may charge a fee in an amount of not less than Two Dollars ($ 2.00) nor more than Five Dollars ($ 5.00) for services rendered, including the performance of any of the following duties:

(a) Protesting bill or note for nonacceptance or nonpayment, and giving notice;

(b) Registering such protest and making record;

(c) Attesting letters of attorney and seal;

(d) Notarial affidavit to an account or other writing and seal;

(e) Each oath or affirmation and seal;

(f) Notarial procuration and seal;

(g) Certifying sales at auction and seal;

(h) Taking proof of debts to be sent abroad;

(i) Protest in insurance cases and seal;

(j) Copy of record and affidavit; or

(k) Absentee ballot applications and ballots.



§ 25-7-31 - Officers taking depositions

Officers taking depositions shall charge the following fees:

(a) For administering oath, and certificate of the same...............$ .50

(b) For writing or copying the deposition, if required to do

so, for each hundred words............................................... .10



§ 25-7-33 - Officers taking acknowledgments

For taking proof or acknowledgment of any writing concerning real

or personal estate, and certificate thereof for each party, the same

fee to all officers for the same service...............................$ .25



§ 25-7-35 - Commissioners, referees, auditors, and arbitrators

The court in which the cause is pending, or the chancellor or judge thereof in vacation, shall fix and allow reasonable compensation for commissioners, referees, auditors, and arbitrators; and such compensation shall be taxed and collected as costs in the suit.



§ 25-7-37 - County surveyors

County surveyors shall charge the following fees:

(a) For each day's attendance in making a survey......................15.00

(b) For each day spent in the preparation of a plat thereof and statement

of contents and certificate of survey......................................7.50

(c) For each day spent in the preparation of additional plats with notes of

reference and certificate of survey........................................5.00

(d) For each chain-carrier, for each day...............................5.00

(e) For recording each survey..........................................2.00



§ 25-7-39 - Payment of surveyor fees

The fees chargeable by the surveyor shall be paid by the parties engaging his services. When the services are rendered in obedience to an order of court in a suit therein pending, the surveyor shall state an account of the fees for services, written on the back of one of the plats by him returned to the court, and the same shall be allowed in the bill of costs and taxed as other costs.



§ 25-7-41 - Rangers

Rangers shall be entitled to the following fees:

(a) For taking the information of the taker up of animal, and issuing

summons for appraisers....................................................$ .50

(b) For registering the certificate................................... .50

(c) Advertising estray.................................................1.00

(d) For making sale................................................... .50

(e) And ten per centum commissions on the amount of sales.

(f) For taking proof of title, and order for delivery of estray to the

owner..................................................................... .50

(g) And there shall be allowed to the taker up the sum of five dollars and his necessary expenses for keeping the estray; but if two or more estrays of the same species are taken up by the same person at the same time, they shall be included in one information, registry, and advertisement, and fees shall be allowed to the ranger and taker up as for only one; and when an estray shall be valued at more than Twenty Dollars ($ 20.00), an allowance shall not be made to the taker up, except the sum of Five Dollars ($ 5.00) herein allowed for taking up the estray, until the same shall be approved by the board of supervisors, and in no case shall the taker up receive more than half of the proceeds of sale.

And allowance shall not be made to the taker up for keeping the estray when the use of the same is equal to the expense of keeping.

(h) For appraising estrays, to each appraiser......................... .50



§ 25-7-43 - Fees for approving bond of county officer

The president of the board of supervisors, or other officer approving the bond of any officer, shall be entitled to a fee of One Dollar ($ 1.00) for each bond; and where two (2) officers are engaged in approving such bond, they shall be entitled to share such fee equally. All bonds required by law to be made by assessors, chancery clerks, circuit clerks, sheriffs, tax collectors, county superintendents of education, and members of the board of supervisors shall be made in a surety company authorized to do business in this state, and the premiums thereon shall be paid out of the treasuries of the respective counties; but the fees for the approval of same shall be paid by the officer, as in other bonds.



§ 25-7-45 - All officers administering oaths

For administering and certifying an oath or affidavit..................$ .25



§ 25-7-47 - Witness fees

Witnesses in the county, circuit, chancery and justice courts shall receive the same pay per day as is set by the board of supervisors under Section 25-7-61 for service as a juror plus mileage as authorized under Section 25-3-41 for each mile going to and returning from the courthouse to their homes by the nearest route, and such tolls and ferriages as they may actually be obliged to pay; but a charge shall not be made for mileage except that traveled in this state. Witnesses in all other cases shall receive the same compensation as they receive before the circuit court. It shall not be necessary to issue subpoenas for police officers as witnesses in city cases of cities having a population of more than ten thousand (10,000) according to the federal census of 1930; and officers, when used as witnesses in cases, are not to be allowed witness fees. A law enforcement officer who has retired or otherwise ceased employment as a law enforcement officer but who is required to testify in any case based on matters that arose during the course of the officer's employment shall be entitled to the same compensation and expenses from the former employing law enforcement agency as an officer on active duty under the same circumstances.



§ 25-7-49 - Law enforcement officers to receive no witness fees in criminal cases

It shall be unlawful for any sheriff, deputy sheriff, constable, police officer, marshal, county patrolman, or any other state, county, or municipal peace or law enforcement officer to receive any fee as a witness in any criminal case in this state. The provisions of this section shall apply only when such officers are witnesses in the county or district in which such officer is serving.

Any person who shall violate the provisions of this law shall, upon conviction, be punished by a fine of not more than One Hundred Dollars ($ 100.00).



§ 25-7-51 - Certificates for witness fees in civil cases

The fees to which a witness may be entitled in a civil case shall be allowed on the affidavit of the witness, stating the number of days he has attended and the amount of mileage, toll, and ferriage to which he is entitled, to be taken and preserved by the clerk of the court, master, or other officer before whom the witness was called to testify; and a certificate of the allowance shall be given to the witness. A witness shall be entitled to demand, at the expiration of each day, his compensation for attending on that day; and if the same be not paid, the witness shall not be obliged to attend further until the compensation for his previous attendance shall be paid, unless the party liable make and file an affidavit of his inability to pay. The party paying a witness attending on his behalf may file the certificate of the witness among the papers in the cause and, if he recover costs therein, the amount shall be taxed in the bill of costs. Any witness may sue for and recover from the party on whose behalf he was summoned the amount specified in his certificate. Where a witness holds a certificate and the same has been duly entered on the witness docket, it may be taxed and collected as other costs.



§ 25-7-53 - Forfeiture of witness fees

A witness shall not be entitled to charge for his attendance in a civil case at any term of the court unless he shall, during the term or within five (5) days thereafter, prove his attendance and obtain a certificate in the manner directed; nor in any case, civil or criminal, shall a witness who does not appear in court when called, or who is so intoxicated as to be disqualified from testifying, be entitled to receive compensation.



§ 25-7-55 - Witness to have only one fee for same time

A witness shall not be allowed compensation for his attendance in more than one case or on more than one side of the same case at the same time, but he may elect in which of several cases and on which side of a case in which he is summoned for both sides, to claim his attendance. The party who pays a witness shall be entitled to recover of the parties in other cases who were liable to such witness a just proportion of the amount to which the witness was entitled for his attendance as the witness of such parties during the same time; and a person who is compelled to attend court on other business shall not be paid as a witness.



§ 25-7-57 - Witness in criminal cases

Witnesses in criminal cases shall be allowed the same compensation as in civil cases, but the prosecutor shall not be allowed compensation as a witness, nor shall any person be allowed for his attendance as a witness in more than one criminal case on the same day. The compensation of witnesses on behalf of the state shall be allowed in open court, the order therefor entered upon the minutes, and a certificate of same shall be delivered to the party entitled thereto. Said certificate shall be negotiable and shall be paid by the county treasurer of the county in which the offense was committed upon presentation by the payee or the holder in due course. The clerk shall keep an account of all such certificates and shall tax the amount thereof in the bill of costs if the defendant shall be sentenced to pay the costs and, when collected, the same shall be paid into the county treasury. A witness shall not receive compensation for attendance before the grand jury.



§ 25-7-59 - Report of witness certificates payable out of county treasury

The circuit clerk shall, within thirty (30) days after the adjournment of each term of the circuit court, make a report in writing to the county auditor of all witness certificates issued by him, payable out of the county treasury, which report shall state the name of each witness, the case, the date, and the amount of each certificate. Said report shall be certified by him under his official seal, and the county auditor shall enter the same upon the proper record in his office.



§ 25-7-61 - Jurors; Lengthy Trial Fund

[Effective until January 1, 2008, or such time as the Lengthy Trial Fund is fully funded by a specific appropriation of the Legislature, whichever is later, this section shall read as follows:]

(1) Fees of jurors shall be payable as follows:

(a) Grand jurors and petit jurors in the chancery, county, circuit and special eminent domain courts shall be paid an amount to be set by the board of supervisors, not to be less than Twenty-five Dollars ($ 25.00) per day and not to be greater than Forty Dollars ($ 40.00) per day, plus mileage authorized in Section 25-3-41. In the trial of all cases where jurors are in charge of bailiffs and are not permitted to separate, the sheriff with the approval of the trial judge may pay for room and board of jurors on panel for actual time of trial.

No grand juror shall receive any compensation except mileage unless he has been sworn as provided by Section 13-5-45; and no petit juror except those jurors called on special venires shall receive any compensation authorized under this subsection except mileage unless he has been sworn as provided by Section 13-5-71.

(b) Jurors making inquisitions of intellectual disability, mental illness or unsound mind and jurors on coroner's inquest shall be paid Five Dollars ($ 5.00) per day plus mileage authorized in Section 25-3-41 by the county treasurer on order of the board of supervisors on certificate of the clerk of the chancery court in which the inquisition is held.

(c) Jurors in the justice courts shall be paid an amount of not less than Ten Dollars ($ 10.00) per day and not more than Fifteen Dollars ($ 15.00) per day, to be established by the board of supervisors. In all criminal cases in the justice court in which the prosecution fails, the fees of jurors shall be paid by the county treasurer on order of the board of supervisors on certificate of the county attorney in all counties that have county attorneys, otherwise by the justice court judge.

(2) Any juror may return the fees provided as compensation for service as a juror to the county that paid for the person's service as a juror. The fees returned to the county may be earmarked for a particular purpose to be selected by the juror, including:

(a) The local public library;

(b) Local law enforcement;

(c) The Mississippi Burn Care Fund created in Section 7-9-70; or

(d) Any other governmental agency.

[From and after January 1, 2008, or such time as the Lengthy Trial Fund is fully funded by a specific appropriation of the Legislature, whichever is later, this section shall read as follows:]

(1) Fees of jurors shall be payable as follows:

(a) Grand jurors and petit jurors in the chancery, county, circuit and special eminent domain courts shall be paid an amount to be set by the board of supervisors, not to be less than Twenty-five Dollars ($ 25.00) per day and not to be greater than Forty Dollars ($ 40.00) per day, plus mileage authorized in Section 25-3-41. In the trial of all cases where jurors are in the charge of bailiffs and are not permitted to separate, the sheriff with the approval of the trial judge may pay for room and board of jurors on panel for actual time of trial.

No grand juror shall receive any compensation except mileage unless the juror has been sworn as provided by Section 13-5-45; and no petit juror except those jurors called on special venires shall receive any compensation authorized under this subsection except mileage unless the juror has been sworn as provided by Section 13-5-71.

(b) Jurors making inquisitions of intellectual disability, mental illness or unsound mind and jurors on coroner's inquest shall be paid Five Dollars ($ 5.00) per day plus mileage authorized in Section 25-3-41 by the county treasurer on order of the board of supervisors on certificate of the clerk of the chancery court in which the inquisition is held.

(c) Jurors in the justice courts shall be paid an amount of not less than Ten Dollars ($ 10.00) per day and not more than Fifteen Dollars ($ 15.00) per day, to be established by the board of supervisors. In all criminal cases in the justice court in which the prosecution fails, the fees of jurors shall be paid by the county treasurer on order of the board of supervisors on certificate of the county attorney in all counties that have county attorneys, otherwise by the justice court judge.

(2) Any juror may return the fees provided as compensation for service as a juror to the county that paid for the person's service as a juror. The fees returned to the county may be earmarked for a particular purpose to be selected by the juror, including:

(a) The local public library;

(b) Local law enforcement;

(c) The Mississippi Burn Care Fund created in Section 7-9-70; or

(d) Any other governmental agency.

(3) The Administrative Office of Courts shall promulgate rules to establish a Lengthy Trial Fund to be used to provide full or partial wage replacement or wage supplementation to jurors who serve as petit jurors in civil cases for more than ten (10) days.

(a) The Uniform Circuit and County Court Rules shall provide for the following:

(i) The selection and appointment of an administrator for the fund.

(ii) Procedures for the administration of the fund, including payments of salaries of the administrator and other necessary personnel.

(iii) Procedures for the accounting, auditing and investment of money in the Lengthy Trial Fund.

(iv) A report by the Administrative Office of Courts on the administration of the Lengthy Trial Fund in its annual report on the judicial branch, setting forth the money collected for and disbursed from the fund.

(v) The Lengthy Trial Fund Administrator and all other necessary personnel shall be employees of the Administrative Office of Courts.

(b) The administrator shall use any monies deposited in the Lengthy Trial Fund to pay full or partial wage replacement or supplementation to jurors whose employers pay less than full regular wages when the period of jury service lasts more than ten (10) days.

(c) To the extent funds are available in the Lengthy Trial Fund, and in accordance with any rules or regulations promulgated by the Administrative Office of Courts, the court may pay replacement or supplemental wages out of the Lengthy Trial Fund not to exceed Three Hundred Dollars ($ 300.00) per day per juror beginning on the eleventh day of jury service. In addition, for any jurors who qualify for payment by virtue of having served on a jury for more than ten (10) days, the court, upon finding that the service posed a significant financial hardship to a juror, even in light of payments made with respect to jury service after the tenth day, may award replacement or supplemental wages out of the Lengthy Trial Fund not to exceed One Hundred Dollars ($ 100.00) per day from the fourth to the tenth day of jury service.

(d) Any juror who is serving or has served on a jury that qualifies for payment from the Lengthy Trial Fund, provided the service began on or after January 1, 2008, may submit a request for payment from the Lengthy Trial Fund on a form that the administrator provides. Payment shall be limited to the difference between the jury fee specified in subsection (1) of this section and the actual amount of wages a juror earns, up to the maximum level payable, minus any amount the juror actually receives from the employer during the same time period.

(i) The form shall disclose the juror's regular wages, the amount the employer will pay during the term of jury service starting on the eleventh day and thereafter, the amount of replacement or supplemental wages requested, and any other information the administrator deems necessary for proper payment.

(ii) The juror also shall be required to submit verification from the employer as to the wage information provided to the administrator, for example, the employee's most recent earnings statement or similar document, before initiation of payment from the fund.

(iii) If an individual is self-employed or receives compensation other than wages, the individual may provide a sworn affidavit attesting to his or her approximate gross weekly income, together with such other information as the administrator may require, in order to verify weekly income.

(4) Nothing in this section shall be construed to impose an obligation on any county to place monies in the Lengthy Trial Fund or to pay replacement or supplemental wages to any juror from county funds.



§ 25-7-63 - Determination of compensation of jurors

The amount of compensation due to each grand juror, petit juror, and juror summoned on a special venire and regularly discharged by the court shall, after the discharge of such juror, be determined on the oath of the juror, allowed in open court, and entered on the minutes thereof. The clerk shall thereupon give a certificate of the same to the juror, and said certificate shall be negotiable and shall be paid by the county treasurer upon presentation by the payee or the holder in due course. In all other cases the court or officer before whom the juror serves shall determine the sum due and give certificate accordingly.



§ 25-7-65 - Printers and publishers

Printers and publishers shall be entitled to the following fees:

(a) For publishing in a newspaper any summons, order, citation, advertisement or notice required by law to be published in a newspaper, Twelve Cents (12 cent(s) ) for each word it contains for the first insertion, and Ten Cents (10 cent(s) ) for each of the words for each subsequent insertion required by law; however, as an alternative, such printers and publishers may charge such fees per line which are acceptable to the party placing the publication not to exceed the Twelve Cents (12 cent(s) ) and Ten Cents (10 cent(s) ) per word as set out in this subsection.

When four (4) or more numerals appear consecutively in any such legal publication, four (4) numerals shall be considered as one (1) word, and if there remains a fractional portion of such unit of four (4) numerals therein such fraction shall also be counted as one (1) word. In the case of numbers containing less than four (4) numerals which are isolated from other numerals by words in such publication, the same shall be counted as one (1) word. When tables or tabular matter are included, each line of the standard newspaper column shall be considered as containing at least six (6) words.

The fees authorized in this paragraph (a) shall not be chargeable for any erroneous publication of a summons, order, citation, advertisement or notice required by law to be published in a newspaper, if such error is not attributable to the person or entity requesting the publication.

(b) For making proof of publication, making a copy thereof, and for deposing to the same, Three Dollars ($ 3.00); but this section shall not apply to the publication of ordinances of municipalities, proceedings of the board of supervisors and school boards or audit reports.



§ 25-7-67 - Appraisers of the estates of decedents

The chancery court or the chancellor in vacation in each chancery court district of this state shall fix and allow reasonable compensation for appraisers in the estates of deceased persons, and said compensation shall be paid by the executor or administrator from the funds of said estate after same has been allowed by the chancery court or chancellor in vacation.



§ 25-7-69 - Officers and jurors in ad quod damnum proceedings

Each juror summoned and attending the execution of a writ ad quod damnum from the board of supervisors shall be entitled to Two Dollars ($ 2.00), the clerk shall be entitled to One Dollar ($ 1.00) for the writ, and the sheriff shall be entitled to three dollars for summoning the jury and to Three Dollars ($ 3.00) for his attendance upon the inquest, to be paid by the party petitioning for the writ, who may be required to give security for the payment of such fees before the writ is issued.



§ 25-7-71 - To persons bringing back prisoner on extradition

Any party, acting under a requisition of the Governor or acting without a requisition in cases where the person to be returned has waived extradition in writing, who brings back to this state and delivers to the sheriff of the county where the offense is alleged to have been committed a person charged with felony shall receive, to be paid out of the county treasury on the order of the circuit court and of the board of supervisors, Twenty Cents (20 cent(s) ) a mile for the distance necessarily traveled in coming from the place of arrest to the place of delivery; but the same shall not be paid to any party who has received or who claims a reward from the state, county, or person.



§ 25-7-73 - Expenses of returning felon

The circuit court or the judge thereof in vacation is hereby authorized and empowered to allow all necessary and proper expenses to any person or persons acting under a requisition of the Governor, or acting without a requisition in cases where the person to be returned has waived extradition in writing, who may travel out of this state for the purpose of identifying or assisting in any proper and necessary manner in the return to this state of a person charged with felony.

Such expenses may be allowed only upon a petition to said court or judge filed by the district attorney, setting out the necessity for the expenditure, an estimate of the probable amount to be spent, the name of the person charged with felony, the crime with which such person is charged, and the place to which the proposed trip will be made. If, upon the hearing of said petition, the circuit court or judge is satisfied of the necessity of the expenditure, an order authorizing the same may be entered to that effect; and thereafter, upon sworn itemized statement of such expenses, the court or judge shall, if such expenses are reasonable and proper, enter an order allowing the same, which order, upon presentation to the board of supervisors of the county in which such person is charged with felony, shall be allowed by said board.



§ 25-7-75 - Expenses of returning certain prisoners to other states

When it is desired to have returned to this state a person charged in this state with a crime, and such person is imprisoned or is held under criminal proceedings then pending against him in another state or territory or the District of Columbia, the Governor of this state may agree with the executive authority of such other state or territory for the extradition of such person before the conclusion of such proceedings or his term of sentence in such other state or territory or the District of Columbia, upon condition that such person be returned to such other state or territory at the expense of this state as soon as the prosecution in this state is terminated. The expenses of returning such prisoners to other states shall be paid out of an appropriation to be made for that purpose known as "the prisoner extradition fund."



§ 25-7-77 - Fees for attachment for rent

The officer issuing an attachment or distress for rent or supplies furnished by a landlord to a tenant, shall be entitled to One Dollar and Fifty Cents ($ 1.50) for the affidavit, bond, and writ, to be paid by the party obtaining them, which shall be collected with the rent or other demand and be refunded to such party. The officer serving the attachment shall be entitled to the same fees and commissions as are allowed to sheriffs for serving an attachment against an absconding debtor and making the money thereon.



§ 25-7-79 - Fees of officers and witness in unlawful entry and detainer court

The justices holding a court for the trial of an unlawful entry and detainer shall each be entitled to Two Dollars ($ 2.00) a day for attending the trial; and other fees of witnesses and officers for services rendered in relation to the proceeding and trial shall be the same as the fees for similar services in the circuit court, and shall be taxed in the costs.



§ 25-7-81 - Secretary of State

The Secretary of State shall charge the following fees:

(a) For every commission issued by him to persons appointed by the Governor

as a commissioner of this state in any other state, territory, or district of

the United States, or in any foreign country............................$ 10.00

(b) For recording charter of a corporation for literary, religious,

benevolent, fraternal, or scientific purposes, and not for pecuniary profits,

directly or indirectly....................................................20.00

(c) For commission of each notary public..............................25.00

(d) For commission of each commissioner of deeds......................10.00



§ 25-7-83 - Executive Director of the Department of Finance and Administration

The auditor of public accounts shall charge the following fees:

(a) The auditor shall be entitled to charge and receive of persons paying taxes to him five per centum thereon.

(b) For each transcript from land records, containing official certificate

and not more than five land descriptions.................................$ 1.50

(c) For each additional land description over five.....................1.00

(d) For each official certificate other than land record transcript... .15

And, in addition, on each hundred words over one hundred.............. .15

(e) For receiving, examining, and filing each insurance statement and

issuing authority..........................................................5.00

The auditor shall make all necessary transcripts of the records of his office relating to lands sold for taxes and certified into the land office, and give all necessary certificates concerning them from the records in his office. He shall collect the proper fees therefor and pay the same over to the land commissioner for payment into the state treasury.



§ 25-7-85 - Secretary of State; fee relating to land transactions

The Secretary of State shall charge, collect and pay into the State Treasury the following fees, viz:

a. For each application filed for the purchase of tax-forfeited property

.........................................................................$ 2.50

b. For copy of patent................................................2.00

c. For certificate from 1875 to date, certifying each and every sale and

disposition by the state...................................................5.00

d. For certificate of land records information.......................2.00

e. For copy of any land record, not certified........................1.00

f. Photostat copies of plats and field notes, as follows:

Size of Sheet Per Page

8 1/2" x 11" and under............................................$ 0.50

Over 8 1/2" x 11" and not more than 8 1/2" x 14".................. .60

Over 8 1/2" x 14" and not more than 18" x 24".......................1.20

All over 18" x 24"...................................................2.00



§ 25-7-87 - Fees of state officers to be paid into Treasury

It shall be the duty of all state officers who receive a salary to continue to collect the fees or perquisites required of them by any law. Each of said officers shall keep a detailed account of such collections among the official receipts of his office and pay them in full into the state treasury on the first Monday of each month. The payment shall be accompanied by the affidavit of the officer averring that he has collected all fees allowed by law for all work performed by him during the preceding month, and showing the amount thereof.



§ 25-7-89 - Fee for transcript of testimony and exhibits to testimony, or copy of such transcript and exhibits

Each court reporter shall receive Two Dollars and Forty Cents ($ 2.40) per page for each transcript of testimony, or copy of such transcript, which shall be taxed as costs to each party or individual who may obtain such transcript or copy thereof. The court reporter shall file with the clerk an original and one (1) copy of the transcript, for which copy no charge shall be made.






Chapter 9 - STATEWIDE PERSONNEL SYSTEM

IN GENERAL [REPEALED]



PERSONNEL ADMINISTRATION SYSTEM

§ 25-9-101 - Purpose of chapter

It is the purpose of this chapter to establish in the State of Mississippi a system of personnel administration based on sound methods of personnel administration governing the establishment of employment positions, classification of positions and the employment conduct, movement and separation of state employees; to build a career service in government which will attract, select and retain the best persons, with incentives in the form of equal opportunities for initial appointment and promotions in the state service; to establish a system of personnel management that will ensure the effective and efficient use of employees in the state service; and to perform such other duties as may be specified in this chapter or any other law.



§ 25-9-103 - Principles applicable to administration of state personnel system

The State Personnel Board herein established shall administer a state personnel system in accordance with the following principles:

(a) To recruit, select and advance employees on the basis of their relative ability, knowledge and skills, including open consideration of qualified applicants for initial appointment;

(b) To provide equitable and adequate compensation;

(c) To train employees, as needed, to assure high quality performance;

(d) To retain employees on the basis of the adequacy of their performance, to correct inadequate performance, and to separate employees whose inadequate performance cannot be corrected;

(e) To assure fair treatment of applicants and employees in all aspects of personnel administration without regard to political affiliation, race, national origin, sex, religious creed, age or disability;

(f) To assure that employees are free from coercion for partisan or political purposes and to prohibit employees from using their official authority for the purpose of interfering with or affecting the result of an election or a nomination for office;

(g) To provide authority for the establishment and abolishment of employment positions within the departments, agencies and institutions covered under the provisions of this chapter.



§ 25-9-105 - Consolidation of agencies and employees into state personnel system

It is the intent of this chapter to consolidate into one (1) state personnel system all agencies and employees now administered by the Mississippi Classification Commission, agencies and employees now administered by the Mississippi Coordinated Merit System Council, and such other agencies and employees except as excluded by this chapter. The State Personnel Board established herein shall assume the total functions of personnel administration services (a) for those agencies and positions now required and operating under merit system rules due to federal statutory and regulatory provisions or state law, and (b) for all state agencies, departments and institutions except as excluded by this chapter. However, state agencies which are not required by law to operate under merit system rules may request an exemption from the applicant selection process by specific job class or on an agency-wide basis when such exemption is justifiable.



§ 25-9-107 - Definitions

The following terms, when used in this chapter, unless a different meaning is plainly required by the context, shall have the following meanings:

(a) "Board" means the State Personnel Board created under the provisions of this chapter.

(b) "State service" means all employees of state departments, agencies and institutions as defined herein, except those officers and employees excluded by this chapter.

(c) "Nonstate service" means the following officers and employees excluded from the state service by this chapter. The following are excluded from the state service:

(i) Members of the State Legislature, their staff and other employees of the legislative branch;

(ii) The Governor and staff members of the immediate Office of the Governor;

(iii) Justices and judges of the judicial branch or members of appeals boards on a per diem basis;

(iv) The Lieutenant Governor, staff members of the immediate Office of the Lieutenant Governor and officers and employees directly appointed by the Lieutenant Governor;

(v) Officers and officials elected by popular vote and persons appointed to fill vacancies in elective offices;

(vi) Members of boards and commissioners appointed by the Governor, Lieutenant Governor or the State Legislature;

(vii) All academic officials, members of the teaching staffs and employees of the state institutions of higher learning, the Mississippi Community College Board, and community and junior colleges;

(viii) Officers and enlisted members of the National Guard of the state;

(ix) Prisoners, inmates, student or patient help working in or about institutions;

(x) Contract personnel; provided, that any agency which employs state service employees may enter into contracts for personal and professional services only if such contracts are approved in compliance with the rules and regulations promulgated by the State Personal Service Contract Review Board under Section 25-9-120(3). Before paying any warrant for such contractual services in excess of One Hundred Thousand Dollars ($ 100,000.00), the Auditor of Public Accounts, or the successor to those duties, shall determine whether the contract involved was for personal or professional services, and, if so, was approved by the State Personal Service Contract Review Board;

(xi) Part-time employees; provided, however, part-time employees shall only be hired into authorized employment positions classified by the board, shall meet minimum qualifications as set by the board, and shall be paid in accordance with the Variable Compensation Plan as certified by the board;

(xii) Persons appointed on an emergency basis for the duration of the emergency; the effective date of the emergency appointments shall not be earlier than the date approved by the State Personnel Director, and shall be limited to thirty (30) working days. Emergency appointments may be extended to sixty (60) working days by the State Personnel Board;

(xiii) Physicians, dentists, veterinarians, nurse practitioners and attorneys, while serving in their professional capacities in authorized employment positions who are required by statute to be licensed, registered or otherwise certified as such, provided that the State Personnel Director shall verify that the statutory qualifications are met prior to issuance of a payroll warrant by the Auditor;

(xiv) Personnel who are employed and paid from funds received from a federal grant program which has been approved by the Legislature or the Department of Finance and Administration whose length of employment has been determined to be time-limited in nature. This subparagraph shall apply to personnel employed under the provisions of the Comprehensive Employment and Training Act of 1973, as amended, and other special federal grant programs which are not a part of regular federally funded programs wherein appropriations and employment positions are appropriated by the Legislature. Such employees shall be paid in accordance with the Variable Compensation Plan and shall meet all qualifications required by federal statutes or by the Mississippi Classification Plan;

(xv) The administrative head who is in charge of any state department, agency, institution, board or commission, wherein the statute specifically authorizes the Governor, board, commission or other authority to appoint said administrative head; provided, however, that the salary of such administrative head shall be determined by the State Personnel Board in accordance with the Variable Compensation Plan unless otherwise fixed by statute;

(xvi) The State Personnel Board shall exclude top-level positions if the incumbents determine and publicly advocate substantive program policy and report directly to the agency head, or the incumbents are required to maintain a direct confidential working relationship with a key excluded official. Provided further, a written job classification shall be approved by the board for each such position, and positions so excluded shall be paid in conformity with the Variable Compensation Plan;

(xvii) Employees whose employment is solely in connection with an agency's contract to produce, store or transport goods, and whose compensation is derived therefrom;

(xviii) Repealed;

(xix) The associate director, deputy directors and bureau directors within the Department of Agriculture and Commerce;

(xx) Personnel employed by the Mississippi Industries for the Blind; provided, that any agency may enter into contracts for the personal services of MIB employees without the prior approval of the State Personnel Board or the State Personal Service Contract Review Board; however, any agency contracting for the personal services of an MIB employee shall provide the MIB employee with not less than the entry-level compensation and benefits that the agency would provide to a full-time employee of the agency who performs the same services;

(xxi) Personnel employed by the Mississippi Department of Wildlife, Fisheries and Parks and the Mississippi Department of Marine Resources as law enforcement trainees (cadets); such personnel shall be paid in accordance with the Colonel Guy Groff State Variable Compensation Plan.

(d) "Agency" means any state board, commission, committee, council, department or unit thereof created by the Constitution or statutes if such board, commission, committee, council, department, unit or the head thereof, is authorized to appoint subordinate staff by the Constitution or statute, except a legislative or judicial board, commission, committee, council, department or unit thereof.



§ 25-9-109 - State Personnel Board members, terms of office, qualifications, vacancies

There is hereby created a board of five (5) members to be known as the State Personnel Board to be appointed by the Governor as hereinafter provided, with the advice and consent of the Senate.

Gubernatorial appointees serving on the board on June 30, 1984, shall continue to serve on the board, and the terms of such members shall be extended as follows:

(a) The term of the member serving from the Third Supreme Court District shall expire on June 30, 1986.

(b) The term of the member serving from the state at large shall expire on June 30, 1987.

(c) The term of the member serving from the First Supreme Court District shall expire on June 30, 1988.

(d) The term of the member serving from the Second Supreme Court District shall expire on June 30, 1989.

For a term to begin on July 1, 1984, the Governor shall appoint one (1) member from the state at large for a term of one (1) year.

Upon the expiration of the foregoing terms, such appointments shall be made by the Governor from the appropriate geographical area for terms of five (5) years beginning July 1 of the year of appointment.

An appointment to fill a vacancy, other than by expiration of a term of office, shall be made by the Governor for the balance of the unexpired term.

All appointees shall have at least a bachelor's degree in public administration, personnel management or in a management-related field of study or, in the alternative, shall have a bachelor's degree in any field and ten (10) years of experience in a position the duties of which specifically required the appointee to carry out personnel management responsibilities in an organization and were the exclusive responsibilities of his position. An appointee with a graduate degree in public administration, personnel management or in a management-related field of study shall also be qualified to serve on the board. In the alternative, an appointee with a graduate degree in any field shall be qualified if he has five (5) years of experience in a position the duties of which specifically required him to carry out personnel management responsibilities in an organization and were the exclusive responsibilities of his position.



§ 25-9-111 - Officers of board, regulations as to meetings

(1) There shall be a chairman and vice chairman of the board, elected by and from the membership of the board. The board shall adopt rules and regulations governing times and places for meetings, and governing the manner of conducting its business. Any member who shall not attend three (3) consecutive regular meetings of the board shall be subject to removal by a majority vote of the board members.

(2) The Lieutenant Governor may designate two (2) senators and the Speaker of the House of Representatives may designate two (2) representatives to attend any meeting of the State Personnel Board. The appointing authorities may designate alternate members from their respective houses to serve when the regular designees are unable to attend such meetings of the board. Such legislative designees shall have no jurisdiction or vote on any matter within the jurisdiction of the board. For attending meetings of the board, such legislators shall receive per diem and expenses which shall be paid from the contingent expense funds of their respective houses in the same amounts as provided for committee meetings when the Legislature is not in session; however, no per diem and expenses for attending meetings of the board will be paid while the Legislature is in session. No per diem and expenses will be paid except for attending meetings of the board without prior approval of the proper committee in their respective houses.



§ 25-9-113 - Regular meetings; compensation and expenses of members

The State Personnel Board shall prescribe the general policies by which the state personnel system shall be administered. The board shall hold regular meetings at least once each month and may hold additional meetings as may be required for the proper discharge of its duties. Members of the board shall receive a per diem as is authorized by law for each day spent in actual discharge of their duties and shall be reimbursed for mileage and actual expenses incurred in the performance of their duties in accordance with requirements of Section 25-3-41, Mississippi Code of 1972. No board member may incur per diem, travel or other expenses unless previously authorized by vote at a meeting of the board, which action shall be recorded in the official minutes of said meetings. All expenses of the board incurred in the administration of this chapter shall be paid from such funds as may be appropriated by the Legislature for such purpose.



§ 25-9-115 - State Personnel Board to report to Legislature recommendations for judicial salaries; factors to be considered

From and after November 1, 2017, and every four (4) years thereafter, the State Personnel Board shall prepare a written report to the Legislature that examines, evaluates and recommends an adequate level of compensation for the justices of the Supreme Court, the judges of the Court of Appeals, the judges of the chancery and circuit courts, the judges of the county courts, judicial staff attorneys, and law clerks. In preparing the report, the board shall consider all appropriate factors including, but not limited to, comparative judicial, judicial staff attorney, and law clerk salaries in neighboring states and in the Southeast as a whole; comparative judicial, judicial staff attorney, and law clerk salaries in the federal judiciary; salaries of comparable professionals in government, academia, private law practice and the corporate sector; changes in public sector spending; rates of inflation; and the overall economic climate.



§ 25-9-116 - Suspension of hiring, promotion and other reclassifications

Upon recommendation of the State Fiscal Management Board, after a determination that the state revenue and expenditure requires such action the State Personnel Board may institute an immediate suspension of all hirings, promotions, reclassifications, reallocations and pay grade realignments until such time as the state fiscal management board shall recommend that such action is no longer required.



§ 25-9-117 - Mississippi Personnel Advisory Council; membership; duties; expenses

(1) There is hereby created and established the Mississippi Personnel Advisory Council, which shall consist of the personnel directors of five (5) major state agencies to be appointed by the Governor. Members of the council shall serve for a term concurrent with that of the Governor.

(2) It is made the duty of the Mississippi Personnel Advisory Council and it is hereby granted the authority to:

(a) Advise the State Personnel Board in the development of comprehensive policies and programs for the improvement of public employment in the state;

(b) Assist in the formulation of rules, regulations and standards relating to the state personnel system; and

(c) Assist in the promotion of public understanding of the purposes, policies and practices of the state personnel system.

(3) Members of the council shall receive no compensation, but shall be reimbursed for their actual and necessary expenses, including food, lodging and mileage as authorized by Section 25-3-41, Mississippi Code of 1972, required for attendance at council meetings.



§ 25-9-119 - State personnel director; selection; qualifications; duties

(1) There is created the position of the State Personnel Director who shall be selected by the State Personnel Board, with the advice and consent of the Senate. The director shall have at least a Juris Doctor degree from an accredited law school or a master's degree in business administration, personnel management or the equivalent and shall have not less than five (5) years' experience therein. His salary shall be in accordance with the Mississippi Compensation Plan. The State Personnel Director shall serve at the will and pleasure of the State Personnel Board.

(2) The duties and responsibilities of the director shall be:

(a) To serve as executive secretary to the board, to attend meetings as directed by the board and to provide such professional, technical and other supportive assistance as may be required by the board in the performance of its duties;

(b) Consistent with board policy, to administer the operations of the State Personnel System and to otherwise act in the capacity of chief executive officer to the State Personnel Board;

(c) To submit for board approval proposed rules and regulations which shall require a uniform system of personnel administration within all agencies included in this chapter. Such rules and regulations, when approved by the board, shall be binding upon the state departments, agencies and institutions covered by this chapter and shall include provisions for the establishment and maintenance of classification and compensation plans, the conduct of examinations, employee recruiting, employee selection, the certification of eligible persons, appointments, promotions, transfers, demotions, separations, reinstatement, appeals, reports of performance, payroll certification, employee training, vacation and sick leave, compensatory leave, administrative leave, standardized recordkeeping forms and procedures for leave earned, accrued and used, and all other phases of personnel administration. Such rules and regulations shall not be applicable to the emergency hiring of employees by the Public Employees' Retirement System pursuant to Section 25-11-15(7). Copies of the rules and regulations, or modifications thereto, as are approved by the State Personnel Board, shall be provided to the Chairmen of the Accountability, Efficiency and Transparency Committee of the Senate and the Fees and Salaries of Public Officers Committee of the House of Representatives, the Lieutenant Governor and the Governor at least sixty (60) days before their effective date. The respective parties may submit comments to the board regarding such rules and regulations before their effective date;

(i) Compensation plans and modifications thereto promulgated under rules and regulations shall become effective as adopted, upon appropriation therefor by the State Legislature;

(ii) The director and the board shall provide for:

(A) Cost-of-living adjustments;

(B) Salary increases for outstanding performance based upon documented employee productivity and exceptional performance in assigned duties; and

(C) Plans to compensate employees for suggestions which result in improved management in technical or administrative procedures and result in documented cost savings for the state. In certifying promotions, the director shall ensure that an employee's anniversary date remains the same regardless of the date of his promotion;

(d) To submit to the board any proposed legislation as may be necessary to bring existing statutes relating to the administration of public employees into uniformity;

(e) To administer the rules and regulations and all other operational aspects of the State Personnel System and to assure compliance therewith in all the departments, agencies and institutions covered by the State Personnel System;

(f) To appoint and prescribe the duties of the State Personnel System staff, all positions of which shall be included in the state service;

(g) To prepare an annual budget for the board covering all the costs of operating the State Personnel System, including the State Personnel Board, and the costs of administering such federal laws relating to personnel administration as the board may direct, including the Intergovernmental Personnel Act of 1970;

(h) To assist state agencies, departments and institutions in complying with all applicable state and federal statutes and regulations concerning discrimination in employment, personnel administration and related matters;

(i) To recommend procedures for the establishment and abolishment of employment positions within those departments, agencies and institutions not excluded from this chapter; and

(j) To cooperate with appointing authorities in the administration of this chapter in order to promote public service and establish conditions of service which will attract and retain employees of character and capacity and to increase efficiency and economy in governmental departments by the improvement of methods of personnel administration with full recognition of the requirements and needs of management.



§ 25-9-120 - Contract personnel not state service or nonstate service employees of state; creation of Personal Service Contract Review Board; powers and duties of board

(1) Contract personnel, whether classified as contract workers or independent contractors shall not be deemed state service or nonstate service employees of the State of Mississippi, and shall not be eligible to participate in the Public Employees' Retirement System, or the state employee health plan, nor be allowed credit for personal and sick leave and other leave benefits as employees of the State of Mississippi, notwithstanding Sections 25-3-91 through 25-3-101; 25-9-101 through 25-9-151; 25-11-1 through 25-11-126; 25-11-128 through 25-11-131; 25-15-1 through 25-15-23 and for the purpose set forth herein. Contract workers, i.e., contract personnel who do not meet the criteria of independent contractors, shall be subject to the provisions of Section 25-11-127.

(2) There is hereby created the Personal Service Contract Review Board, which shall be composed of the State Personnel Director, the Executive Director of the Department of Finance and Administration, or his designee, the Commissioner of Corrections, or his designee, the Executive Director of the Mississippi Department of Wildlife and Fisheries, or his designee, and the Executive Director of the Department of Environmental Quality, or his designee. The State Personnel Director shall be chairman and shall preside over the meetings of the board. The board shall annually elect a vice-chairman, who shall serve in the absence of the chairman. No business shall be transacted, including adoption of rules of procedure, without the presence of a quorum of the board. Three (3) members shall be a quorum. No action shall be valid unless approved by the chairman and two (2) other of those members present and voting, entered upon the minutes of the board and signed by the chairman. Necessary clerical and administrative support for the board shall be provided by the State Personnel Board. Minutes shall be kept of the proceedings of each meeting, copies of which shall be filed on a monthly basis with the Legislative Budget Office.

(3) The Personal Service Contract Review Board shall have the following powers and responsibilities:

(a) Promulgate rules and regulations governing the solicitation and selection of contractual services personnel including personal and professional services contracts for any form of consulting, policy analysis, public relations, marketing, public affairs, legislative advocacy services or any other contract that the board deems appropriate for oversight, with the exception of any personal service contracts entered into for computer or information technology-related services governed by the Mississippi Department of Information Technology Services, any personal service contracts entered into by the Mississippi Department of Transportation, and any contract for attorney, accountant, auditor, physician, dentist, architect, engineer, veterinarian and utility rate expert services. Any such rules and regulations shall provide for maintaining continuous internal audit covering the activities of such agency affecting its revenue and expenditures as required under Section 7-7-3(6)(d), Mississippi Code of 1972.

(b) Approve all personal and professional services contracts involving the expenditures of funds in excess of One Hundred Thousand Dollars ($ 100,000.00);

(c) Develop standards with respect to contractual services personnel which require invitations for public bid, requests for proposals, record keeping and financial responsibility of contractors. The Personal Service Contract Review Board may, in its discretion, require the agency involved to advertise such contract for public bid, and may reserve the right to reject any or all bids;

(d) Prescribe certain circumstances whereby agency heads may enter into contracts for personal and professional services without receiving prior approval from the Personal Service Contract Review Board. The Personal Service Contract Review Board may establish a pre-approved list of providers of various personal and professional services for set prices with which state agencies may contract without bidding or prior approval from the board.

(e) To provide standards for the issuance of requests for proposals, the evaluation of proposals received, consideration of costs and quality of services proposed, contract negotiations, the administrative monitoring of contract performance by the agency and successful steps in terminating a contract;

(f) To present recommendations for governmental privatization and to evaluate privatization proposals submitted by any state agency;

(g) To authorize personal and professional service contracts to be effective for more than one (1) year provided a funding condition is included in any such multiple year contract, except the State Board of Education, which shall have the authority to enter into contractual agreements for student assessment for a period up to ten (10) years. The State Board of Education shall procure these services in accordance with the Personal Service Contract Review Board procurement regulations;

(h) To request the State Auditor to conduct a performance audit on any personal or professional service contract;

(i) Prepare an annual report to the Legislature concerning the issuance of personal service contracts during the previous year, collecting any necessary information from state agencies in making such report.

(4) No member of the Personal Service Contract Review Board shall use his official authority or influence to coerce, by threat of discharge from employment, or otherwise, the purchase of commodities or the contracting for personal or professional services under this section.



§ 25-9-121 - State service; status of permanent or certified employees under prior systems

The state service, as defined by Section 25-9-107, shall consist of all positions now existing in the state departments, agencies and institutions or hereafter established, except those included in the nonstate service by this chapter. Such positions shall be covered by the state personnel system. Any officer or employee who has acquired a valid permanent status under the Mississippi Coordinated Merit System Council existing on February 1, 1981, shall continue in such status and shall not be required to take further or new examinations in order to retain such status. Any officer or employee who has been certified by the Mississippi Classification Commission and appointed by a state agency head as of February 1, 1981, shall continue in such status and shall not be required to take further or new examinations in order to retain such status.



§ 25-9-123 - Nonstate service; exclusion of positions covered by prior systems

The nonstate service, as defined by Section 25-9-107, shall consist of all positions in the departments, agencies and institutions of state government not included in the state service under this chapter and shall not be subject to the rules and regulations of the state personnel system. No position existing on February 1, 1981, which is covered by the Mississippi Coordinated Merit System Council shall be excluded from the state service, unless such position is specifically excluded by this chapter.



§ 25-9-125 - Temporary assignment of state service employees to nonstate service

A state service employee, with the consent of the head of the department, agency or institution and the concurrence of the state personnel director, may be placed on a leave of absence for purposes of accepting an assignment in the nonstate service for a period not to exceed one (1) year, subject to rules adopted by the board.



§ 25-9-126 - Furlough of federally funded employees

In the event that federal funds for the funding of programs of any state agency shall be restricted or limited, the administrative board of such agency or agency administrative head shall have the authority to furlough rather than dismiss employees in accordance with rules and regulations established by the State Personnel Board.



§ 25-9-127 - Prerequisites to dismissal or action adversely affecting compensation or employment status; exceptions; exemption of personnel actions of State Department of Education from State Personnel Board procedures for limited time period; operating state vehicle without license good cause grounds for dismissal; male state employees required to register with selective service

(1) No employee of any department, agency or institution who is included under this chapter or hereafter included under its authority, and who is subject to the rules and regulations prescribed by the state personnel system may be dismissed or otherwise adversely affected as to compensation or employment status except for inefficiency or other good cause, and after written notice and hearing within the department, agency or institution as shall be specified in the rules and regulations of the State Personnel Board complying with due process of law; and any employee who has by written notice of dismissal or action adversely affecting his compensation or employment status shall, on hearing and on any appeal of any decision made in such action, be required to furnish evidence that the reasons stated in the notice of dismissal or action adversely affecting his compensation or employment status are not true or are not sufficient grounds for the action taken; provided, however, that this provision shall not apply (a) to persons separated from any department, agency or institution due to curtailment of funds or reduction in staff when such separation is in accordance with rules and regulations of the state personnel system; (b) during the probationary period of state service of twelve (12) months; and (c) to an executive officer of any state agency who serves at the will and pleasure of the Governor, board, commission or other appointing authority.

(2) The operation of a state-owned motor vehicle without a valid Mississippi driver's license by an employee of any department, agency or institution that is included under this chapter and that is subject to the rules and regulations of the state personnel system shall constitute good cause for dismissal of such person from employment.

(3) Beginning July 1, 1999, every male between the ages of eighteen (18) and twenty-six (26) who is required to register under the federal Military Selective Service Act, 50 USCS App. 453, and who is an employee of the state shall not be promoted to any higher position of employment with the state until he submits to the person, commission, board or agency by which he is employed satisfactory documentation of his compliance with the draft registration requirements of the Military Selective Service Act. The documentation shall include a signed affirmation under penalty of perjury that the male employee has complied with the requirements of the Military Selective Service Act.

(4) For a period of two (2) years beginning July 1, 2014, the provisions of subsection (1) shall not apply to the personnel actions of the State Department of Education that are subject to the rules and regulations of the State Personnel Board, and all employees of the department shall be classified as nonstate service during that period. However, any employee hired after July 1, 2014, by the department shall meet the criteria of the State Personnel Board as it presently exists for employment. The State Superintendent of Public Education and the State Board of Education shall consult with the Office of the Attorney General before taking personnel actions authorized by this section to review those actions for compliance with applicable state and federal law.

It is not the intention or effect of this section to include any school attendance officer in any exemption from coverage under the State Personnel Board policy or regulations including, but not limited to, termination and conditions of employment.



§ 25-9-129 - Employee appeals board; membership; terms of office; compensation

The State Personnel Board shall appoint an employee appeals board, which shall consist of three (3) hearing officers, for the purpose of holding hearings, compiling evidence and rendering decisions on appeals of state agency action adversely affecting the employment status or compensation of any employee in the state service. Hearings before the employee appeals board may be conducted by an individual hearing officer or by the board en banc, as provided in State Personnel Board rules. The original appointments shall be effective February 1, 1981, as follows:

(a) One (1) hearing officer from the first Supreme Court district, for a term of two (2) years to expire February 1, 1983;

(b) One (1) hearing officer from the second Supreme Court district, for a term of three (3) years to expire February 1, 1984; and

(c) One (1) hearing officer from the third Supreme Court district for a term of four (4) years to expire February 1, 1985.

Upon expiration of the foregoing terms, members shall be appointed by the board for terms to expire February 1 each four (4) years thereafter, and may be reappointed. The members of the employee appeals board shall be paid an appropriate fee, to be established by the attorney general, and they shall be reimbursed for any actual and necessary expenses incurred while hearing an appeal as authorized by general law.



§ 25-9-131 - Proceedings before employee appeals board; judicial review; legislative intent

(1) Any employee in the state service may appeal his dismissal or other action adversely affecting his employment status to the employee appeals board created herein. The proceedings before the employee appeals board shall be de novo, and the employee shall be afforded all applicable safeguards of procedural due process. The employee appeals board shall have the authority to administer oaths and affirmations and to issue subpoenas to compel the attendance of witnesses and the production of books, papers, records or other documentary evidence upon a showing of relevancy or materiality of the witnesses or documents to an appeal pending before the board. Subpoenas so issued shall be delivered to the sheriff of the county where they are to be executed, and the sheriff shall cause them to be served. In case of the failure of any person to comply with any subpoena issued by the board, the board or its authorized representative may invoke the aid of any court of this state of general jurisdiction. The court may thereupon order such person to comply with the requirements of the subpoena. Failure to obey the order of the court may be punished by the court as a contempt thereof. The employee appeals board may modify the action of the department, agency or institution but may not increase the severity of such action on the employee. Such appointing authority shall promptly comply with the order issued as a result of the appeal to the employee appeals board.

(2) Any employee aggrieved by a final decision of the employee appeals board shall be entitled to judicial review thereof in the manner provided by law.

(3) It is the intent of Sections 25-9-127 through 25-9-131 to supercede and replace any existing statutory procedure conflicting in whole or in part which provides for the discharge of state employees in any state agency.



§ 25-9-132 - Judicial review of employee appeals board decisions

Any employee aggrieved by a final decision of the employee appeals board shall be entitled to judicial review thereof in the manner provided in this section.

(1) An appeal may be taken by such employee to the circuit court of the principal county of the employee's employment or the Circuit Court of the First Judicial District of Hinds County, by filing a petition with the clerk of such court and executing and filing bond payable to the State of Mississippi with sufficient sureties to be approved by the clerk of the court, in the penalty of Five Hundred Dollars ($ 500.00), conditioned upon the payment of all costs of appeal, including the cost of preparing the transcript of the hearing before the employee appeals board. The petition and bond shall be filed within thirty (30) days of the receipt of the final decision of the employee appeals board. Upon approval of the bond, the clerk of the court shall notify the employee appeals board, which shall prepare its record in the matter and transmit it to the circuit court.

(2) The scope of review of the circuit court in such cases shall be limited to a review of the record made before the employee appeals board or hearing officer to determine if the action of the employee appeals board is unlawful for the reason that it was:

(a) Not supported by any substantial evidence;

(b) Arbitrary or capricious; or

(c) In violation of some statutory or constitutional right of the employee.

(3) No relief shall be granted based upon the court's finding of harmless error by the board in complying with the procedural requirements of Sections 25-9-127 through 25-9-129; provided, however, in the event that there is a finding of prejudicial error in the proceedings, the cause may be remanded for a rehearing consistent with the findings of the court.

(4) Any party aggrieved by action of the circuit court may appeal to the Supreme Court in the manner provided by law.

(5) In each controversy in which the employee appeals board assumes jurisdiction, the State Personnel Board shall assess the respondent state agency a reasonable fee to defray the cost of recording the hearing. The State Personnel Board is hereby authorized to contract with certified court reporters to record hearings before the employee appeals board.



§ 25-9-133 - Recommendations and position audits by board

(1) The board shall recommend policies and procedures for the efficient and economical use of employment positions. The board shall report to the State Fiscal Management Board and the Legislative Budget Office recommendations for the number of employment positions and costs within each department, agency or institution. Such recommendation shall include the job title and salary of each position. The board shall conduct periodic position audits within each department, agency or institution to ensure the effective and efficient use of all personnel resources and to determine compliance with organization and staffing plans by agencies as presented by Section 25-9-115(n).

(2) No person shall be employed by any agency for any period for any purpose except in an employment position authorized by legislative appropriation or by the body authorized by law to escalate budgets and approve employment positions under the guidelines established by the Legislature. Each employment position so authorized shall be classified and assigned a pay range on the basis of actual job content, according to the State Classification Plan.



§ 25-9-134 - Establishment of program to encourage and recognize excellence in government

(1) The Legislature finds (a) that effective state and local governmental institutions are essential in the maintenance and development of public administration in an increasingly complex and interdependent society; (b) that since numerous governmental activities administered by district and local governments are related to a statewide purpose and are financed in part by state funds, a state interest exists in a high caliber of public service in state, district and local governments; and (c) that the quality of public service at all levels of government can be improved by the development of innovative systems of public administration.

(2) The State Personnel Board is hereby authorized and directed to establish a program to encourage and recognize excellence, innovation and diversity on the part of state, district and local governmental entities in the design, execution and management of their own administrative procedures. The State Personnel Board shall establish by rule and regulation procedures for evaluating said examples of improvement in public administration, and shall provide for an annual awards program to recognize excellence in government. The board may establish categories of governmental service in order to recognize these achievements.

(3) Nominations for awards under the program of excellence in government prescribed herein shall be made to the State Personnel Director by the governing authority or board of the governmental entity employing the particular individual or group of individuals to be recognized. Such nominations shall be made at such time or times and shall contain such information as the State Personnel Board may prescribe. All nominations shall be submitted by the State Personnel Director to the Governor for review, comments and recommendation at least sixty (60) days prior to final evaluation by the State Personnel Board. An explanation in writing shall be sent to the Governor in the event the State Personnel Board does not concur with recommendations of the Governor in approving or disapproving said nominations.

(4) Nominations for awards under the program of excellence in government shall set forth clear and practicable actions for the improvement of particular aspects of technical or administrative procedure, such as:

(a) Establishment of personnel systems of general or special functional coverage to meet the needs of urban, suburban or rural governmental jurisdictions that may not be able to provide career inducements to well qualified professional, administrative and technical personnel;

(b) Strengthening one or more major areas of public administration, such as personnel recruitment, personnel training, personnel development and payroll administration; or

(c) Increasing intergovernmental cooperation with respect to such matters as personnel interchange, personnel recruiting, manpower utilization and interchange and fringe benefits.

(5) As part of the program of excellence in government, the State Personnel Board shall authorize and establish guidelines for state agencies to accept and present cash awards and bonuses as part of any federally funded employee awards incentive. The guidelines shall authorize state employees to compete for federal incentives and authorize state agencies to accept federal funds earmarked for incentives. All federal awards and bonuses received by state agencies shall not be designated as part of the agency's yearly budget for the purpose of receiving state appropriations.

(6) The State Personnel Board may evaluate a nominee under the program of excellence in government and recommend a monetary award for those suggestions which improve management of technical or administrative procedures resulting in bona fide cost reduction for the state or local governmental entity. Upon approval of such an award by the board, the State Personnel Board may notify the State Auditor or the local governmental authority, as the case may be, who shall pay the award to the employee upon receipt of the proper requisition.



§ 25-9-135 - State personnel director to review payrolls and collect statistical information; retention of payroll warrants for agency violations

(1) The state personnel director shall review the payroll of each department, agency and institution for conformity with state personnel system rules and regulations and determine whether the payroll conforms to the said rules and regulations and is in compliance with legislatively authorized employment positions. The board shall implement a central personnel record system which shall be used as a basis for payment of salaries of state employees.

(2) In order to furnish the Governor, the State Legislature and the general public with statistical information which can be used in planning departmental programs and budgeting, each department, agency and institution whose employees are in the state and nonstate service shall submit such payroll and other essential personnel and organizational data as may be prescribed and approved by the board to the state personnel director, who shall compile and consolidate reports pertaining to the number of personnel, salaries, length of service, type of work, distribution of employees by departments, agencies and institutions, and other personnel information as may be deemed necessary by the board.

(3) If the personnel director shall determine that any agency as defined by this chapter shall have violated any provision of this chapter, he shall prepare a written report of findings to be certified by the State Personnel Board and furnish the report to the state auditor of public accounts. The state auditor of public accounts shall withhold issuance of any payroll warrant determined in violation of this chapter as certified by the board and shall take such action as required by law to initiate an immediate audit of any agency found in violation for the purpose of civil recovery of funds misspent.



§ 25-9-137 - Reorganization and consolidation of prior systems

The Mississippi Classification Commission shall be responsible for a plan to orderly reorganize and consolidate the existing classification commission staff and the Mississippi Coordinated Merit System Council staff. The reorganization and consolidation plan shall be completed by February 1, 1981. The state capitol commission shall provide such office space as required to accommodate the reorganization and consolidation.



§ 25-9-139 - Status of employees, equipment and supplies of prior systems; transfer of funds appropriated to prior systems

(1) Employees of the Mississippi Classification Commission and the Mississippi Coordinated Merit System Council holding positions on February 1, 1981, shall be employees of the State Personnel Board on February 1, 1981; and all offices, equipment, supplies, services, programs and other activities of the Mississippi Classification Commission and the Mississippi Coordinated Merit System Council are hereby made offices, equipment, supplies, services, programs and other activities of the State Personnel Board.

(2) The State Personnel Board may, with the approval of the commission of budget and accounting require the transfer of funds appropriated for the use of the Mississippi Classification Commission and the Mississippi Coordinated Merit System Council. Said funds shall be transferred by the state auditor to a separate account in the state treasury. The auditor shall issue his warrants upon requisitions signed by the proper person or officer designated by the board.



§ 25-9-141 - Funding for State Personnel Board; proration of costs

The State Personnel Board may, in the discretion of the Legislature, operate from special funds provided from department, agency and institution assessments. If the Legislature adopts the assessment procedure, the cost of those operations shall be prorated among all departments, agencies and institutions, based upon the number of employment positions authorized and/or serviced by the board, and the departments, agencies and institutions shall pay their share of the cost upon receipt of billing from the board. However, for the period beginning July 1, 2010, and ending June 30, 2011, the annual agency assessment authorized in this section shall not be less than One Hundred Twenty Dollars ($ 120.00) nor more than One Hundred Twenty-seven Dollars ($ 127.00) per State Personnel Board PIN number.



§ 25-9-143 - Status of employees in merit positions and exempt positions

Unless otherwise provided in this chapter, each personnel system officer or employee in a merit position affected by this chapter shall be entitled to all rights which he possessed under the Mississippi Classification Law and under the Mississippi Coordinated Merit System Council in a merit position before February 1, 1981. All previously exempt employment positions created by separate laws are hereby included in the provisions of this chapter, except as excluded in Section 25-9-107.



§ 25-9-145 - Official coercion prohibited; penalties

(1) No elected state official, elected state district official, appointed state official or member of the judiciary shall use his official authority or influence to coerce, by threat of discharge from employment or otherwise, the political action of a person or body.

(2) Any official who violates this section shall be subject to removal from his position by proceedings initiated in the circuit court by the Office of the Attorney General, on his own motion or on relation of another; and any official so found in violation of subsection (1) of this section shall be guilty of a misdemeanor in office and imprisoned for a term not less than one (1) year or more than five (5) years or fined not more than Five Thousand Dollars ($ 5,000.00), or both. Funds appropriated for the position from which any official is removed under the provisions of this chapter shall not thereafter be used to pay the salary of such individual.



§ 25-9-147 - Variable compensation plan; annual review and report; designation of plan as "Colonel Guy Groff State Variable Compensation Plan."

The State Personnel Board shall review on an annual basis the variable compensation plan adopted by the Legislature at the Regular Session of 1981 and subsequently implemented by the State Personnel Board. Each state department or agency subject to the variable compensation plan shall prepare an annual written report under the direction of the head of that department or agency outlining the impact which the plan has had on that department or agency during the preceding fiscal year. Such department or agency report shall be submitted to the State Personnel Board and shall become a part of the board's annual review of the variable compensation plan. After conducting its annual review of the plan and studying the report of each department or agency, the State Personnel Board shall prepare a written legislative report, to be submitted to the members of the Mississippi Legislature prior to January 1 of each year. This written report shall accurately reflect the effect of the variable compensation plan on the various departments or agencies subject to the plan. From and after July 1, 1985, the plan shall be named the "Colonel Guy Groff State Variable Compensation Plan".



§ 25-9-148 - Annual report regarding increases in compensation, other than salary increases authorized by Legislature

Before September 1, 1996, and before September 1 of every year thereafter, the State Personnel Board shall prepare a written report to be submitted to the Chairmen of the House of Representatives Appropriations and Fees and Salaries of Public Officers Committees, the Chairmen of the Senate Appropriations and Fees, Salaries and Administration Committees and the Legislative Budget Office specifically describing every increase in compensation, other than salary increases authorized by the Legislature, or additional compensation that was awarded to any state officer, administrator, executive head, employee or employees during the next preceding fiscal year. For each increase or additional compensation awarded, the report shall include no less than the following information: the annual salary of the officer, administrator, executive head or employee before the increase; the total amount of the increase or additional compensation; the justification for the increase or additional compensation; the effective date of the increase or additional compensation; and the source of the additional compensation, including federal or private funds.



§ 25-9-149 - Discriminatory practices prohibited

It is the intent of the Legislature that no person seeking employment in state service, as defined in Section 25-9-107, Mississippi Code of 1972, or employed in state service, as defined in Section 25-9-107, Mississippi Code of 1972, shall be discriminated against on the basis of race, color, religion, sex, national origin, age or handicap.



§ 25-9-151 - Longevity service award program

(1) There is hereby established a longevity service award program for full-time employees of the State of Mississippi.

(2) The State Personnel Board shall coordinate the design, purchase, distribution and presentation of service awards based on years of service with the State of Mississippi for full-time employees in all state agencies, boards and commissions.

(3) The longevity service awards shall be made upon attainment of ten (10), twenty (20) and thirty (30) years of full-time service in state government, and shall be the same for all personnel regardless of position or title.

(4) The State Personnel Board shall promulgate such reasonable rules and regulations as deemed necessary in carrying out the provisions of this longevity service awards program.

(5) Nothing in this section shall be construed as authorizing the giving of gifts or monetary bonuses to employees.



§ 25-9-153 - Operator of state-owned vehicle must have valid drivers license from Mississippi or contiguous state; penalty

(1) An employee of any state agency, department, board, commission, institution or other instrumentality of the state may not operate a state-owned motor vehicle unless such person has a valid Mississippi driver's license or a valid driver's license from a contiguous state.

(2) A violation of subsection (1) of this section constitutes good cause for dismissal from employment.



§ 25-9-155 - Nonstate service employees to be given preference for state service positions over general public

The State Personnel Board shall grant part-time employees, as defined in Section 25-9-107(c)(xi), who are fully qualified, and time-limited employees, as defined in Section 25-9-107(c)(xiv), and all other nonstate service employees, who are fully qualified, preference over general public applicants for state service positions in the same manner that preference is given to employees in the state service, as defined in Section 25-9-107(b), for appointment in the state service.






PROTECTION OF PUBLIC EMPLOYEE FROM REPRISAL FOR GIVING INFORMATION TO INVESTIGATIVE BODY OR AGENCY

§ 25-9-171 - Definitions

For purposes of Sections 25-9-171 through 25-9-177, the following terms shall have the meanings ascribed to them herein:

(a) "Abuse" means acting in an arbitrary and capricious manner that adversely affects the accomplishment of a function of any governmental entity.

(b) "Governmental entity" means a board, commission, department, office or other agency of the state or a political subdivision of the state.

(c) "Employee" means any individual employed or holding office in any department or agency of state or local government.

(d) "Improper governmental action" means any action by an employee which is undertaken in the performance of the employee's official duties, whether or not the action is within the scope of the employee's employment:

(i) Which is in violation of any federal or state law or regulation, is an abuse of authority, results in substantial abuse, misuse, destruction, waste, or loss of public funds or public resources; or

(ii) Which is of substantial and specific danger to the public health or safety; or

(iii) Which is discrimination based on race or gender.

"Improper governmental action" does not include personnel actions for which other remedies exist, including, but not limited to, employee grievances, complaints, appointments, promotions, transfers, assignments, reassignments, reinstatements, restorations, reemployments, performance evaluations, reductions in pay, dismissals, suspensions, demotions, violations of the state personnel system or local personnel policies, alleged labor agreement violations, reprimands, claims of discriminatory treatment, or any personnel action which may be taken under federal or state law.

(e) "Misuse" means an illegal or unauthorized use.

(f) "Personnel action" means an action that affects an employee's promotion, demotion, transfer, work assignment or performance evaluation.

(g) "State investigative body" shall mean the Attorney General of the State of Mississippi, the State Auditor, the Mississippi Ethics Commission, the Joint Legislative Committee on Performance Evaluation and Expenditure Review or any other standing committee of the Legislature, or any district attorney of the State of Mississippi.

(h) "Use of official authority or influence" includes taking, directing others to take, recommending, processing or approving any personnel action such as an appointment, promotion, transfer, assignment, reassignment, reinstatement, restoration, reemployment, performance evaluation or other disciplinary action.

(i) "Waste" means an unnecessary or unreasonable expenditure or use.

(j) "Whistleblower" means an employee who in good faith reports an alleged improper governmental action to a state investigative body, initiating an investigation. For purposes of the provisions of Sections 25-9-171 through 25-9-177, the term "whistleblower" also means an employee who in good faith provides information to a state investigative body, or an employee who is believed to have reported alleged improper governmental action to a state investigative body or to have provided information to a state investigative body but who, in fact, has not reported such action or provided such information.



§ 25-9-172 - Record of complaint; authority to investigate complaint; standard form for complaint; confidentiality

(1) Upon receipt of a signed written complaint of alleged improper governmental action, a state investigative body shall keep a record of the complaint and shall have the authority to investigate the complaint in accordance with its powers and duties provided by the laws of the State of Mississippi.

(2) Each state investigative body shall develop and maintain a standard form for use by the whistleblower when reporting alleged improper governmental action. Such form shall require as a minimum the name, address and telephone number of the whistleblower, and a description of the alleged improper governmental action.

(3) If any state investigative body receives a complaint that contains allegations outside its expertise, then the state investigative body may refer the complaint to another state investigative body unless contrary to the laws of the State of Mississippi.

(4) In any case to which this section applies, the identity of the whistleblower shall be kept confidential unless the state investigative body determines that the information has been provided other than in good faith, or unless the confidentiality requirement conflicts with Article 1, Chapter 4 of this title, Mississippi Code of 1972.



§ 25-9-173 - Prohibition against dismissing or adversely affecting compensation or employment status of public employee for providing information to investigative body; reprisals and retaliatory actions; conditions for recovery of damages and other remedies

(1) No agency shall dismiss or otherwise adversely affect the compensation or employment status of any public employee because the public employee testified or provided information to a state investigative body whether or not the testimony or information is provided under oath.

(2) Any person who is a whistleblower, as defined in Section 25-9-171, and who as a result of being a whistleblower has been subjected to workplace reprisal or retaliatory action, is entitled to the remedies provided under Section 25-9-175. For the purpose of this section, "reprisal or retaliatory action" means, but is not limited to:

(a) Unwarranted and unsubstantiated letters of reprimand or unsatisfactory performance evaluations;

(b) Demotion;

(c) Reduction in pay;

(d) Denial of promotion;

(e) Suspension;

(f) Dismissal; and

(g) Denial of employment.

(3) An employee who has filed a valid whistleblower complaint may not recover the damages and other remedies provided under Section 25-9-175 unless the dismissal or adverse action taken against him was the direct result of providing information to a state investigative body.

(4) Nothing in this section prohibits a governmental entity from making any decision exercising its authority to terminate, suspend or discipline an employee who engages in workplace reprisal or retaliatory action against a whistleblower.

(5) A governmental entity is not precluded from taking any action in accordance with established personnel policies against an employee who knowingly and intentionally provides false information to a state investigative body.



§ 25-9-175 - Liability of agency for violating provisions

Any agency which violates the provisions of Section 25-9-173 shall be liable to the public employee for back pay and reinstatement. In addition, an employee whose employment is suspended or terminated or who is subjected to adverse personnel action in violation of Section 25-9-173 is entitled to sue for injunctive relief, compensatory damages, court costs and reasonable attorney's fees; provided, however, that an employee may not recover an amount that exceeds the limitations provided in Section 11-46-15. Additionally, each member of any agency's governing board or authority may be found individually liable for a civil fine of up to Ten Thousand Dollars ($ 10,000.00) for each violation of Section 25-9-173. In any instance where the agency in violation of Section 25-9-173 has no governing board or authority, the agency's executive director may be found individually liable for a civil fine not to exceed Ten Thousand Dollars ($ 10,000.00). If the court determines that any action filed under this section by an employee is frivolous and unwarrantable, the court may award to the employer court costs and reasonable expenses, including attorney's fees, incurred in defense of actions brought by the employee under this section.



§ 25-9-177 - Actions to recover civil fines and other penalties

Actions to recover civil fines and other remedies provided for under Section 25-9-175 may be instituted in the Circuit Court for the First Judicial District of Hinds County or in the circuit court of the public employee's residence. In such actions, the public employee shall prove by a preponderance of the evidence that, but for his providing information or testimony to a state investigative body prior to occurrence of the dismissal or any adverse action, his dismissal or any adverse action taken against him would not have occurred. Remedies provided for herein shall be supplemental to any other remedies, judicial or administrative, provided for under law. Any administrative remedies provided for state-service employees under Sections 25-9-127 through 25-9-131, Mississippi Code of 1972, or any remedies under a grievance or appeal process of the employing governmental entity relating to suspension or termination of employment or adverse personnel action, shall not be exhausted or diminished as a result of any action taken by the employee under Sections 25-9-175 and this section, and the employee shall be required to exhaust such remedies prior to instituting an action authorized under Sections 25-9-175 and this section.






VETERAN'S PREFERENCE

§ 25-9-301 - Definitions

The following terms shall have the meaning ascribed herein unless the context shall require otherwise:

(a) "Veteran" means a person who served in the active Armed Forces of the United States for a period of ninety (90) days during a period of war or armed conflict and was granted an honorable discharge therefrom; or was discharged therefrom for a service-connected injury in less than ninety (90) days.

(b) "Disabled veteran" means a veteran who the Veterans Administration has certified to have a service-connected disability within the last ninety (90) days.



§ 25-9-303 - Preference for veterans in appointment, promotion and layoffs; additional preference for veterans with disabilities

(1) The State Personnel Board shall grant each veteran who is fully qualified preference over other applicants for an initial or promotional appointment. Disabled veterans shall be given additional preference.

(2) In establishing a layoff formula or procedure, the State Personnel Board shall grant preference to veterans and additional preference to disabled veterans.



§ 25-9-305 - Rules and regulations

The State Personnel Board is authorized to establish a formula or formulas by rule and regulation to implement the provisions of sections 25-9-301 et seq.






REGISTRATION UNDER MILITARY SELECTIVE SERVICE ACT

§ 25-9-351 - Documentation of selective service registration required prior to employment of males between ages 18 and 26

(1) Every male between the ages of eighteen (18) and twenty-six (26) who is required to register under the federal Military Selective Service Act, 50, USCS App. 453, and is seeking employment with the State of Mississippi shall submit to the person, commission, board or agency to which his application is submitted satisfactory documentation of his compliance with the draft registration requirements of the Military Selective Service Act. The documentation shall include a signed affirmation under penalty of perjury that the male applicant has complied with the requirements of the federal selective service act.

(2) Every male between the ages of eighteen (18) and twenty-six (26) who is offered employment with the State of Mississippi shall be prohibited from being employed by the state until he submits the documentation required in subsection (1) of this section.






STATE EMPLOYEE MANAGEMENT TRAINING






Chapter 11 - SOCIAL SECURITY AND PUBLIC EMPLOYEES' RETIREMENT AND DISABILITY BENEFITS

Article 1 - SOCIAL SECURITY BENEFITS

§ 25-11-1 - Citation

Articles 1 and 3 shall be known and cited as the Public Employees' Retirement Law of 1952.



§ 25-11-3 - Purpose and declaration of policy

In order to extend to employees of the state and its political subdivisions and of the instrumentalities of either, and to the dependents and survivors of such employees, the basic protection accorded to others by the old-age and survivors insurance system embodied in the Social Security Act, it is hereby declared to be the policy of this state, subject to the limitations of Articles 1 and 3, that such steps be taken, and they are hereby expressly authorized, as to provide such protection to employees of the state and its political subdivisions and of the instrumentalities of either on as broad a basis as is permitted under applicable federal law. It is also the policy of the Legislature that the protection afforded employees in positions covered by a retirement system on the date an agreement under this article is made applicable to service performed in such positions, or receiving periodic benefits under such retirement system at such time, will not be impaired as a result of making the agreement so applicable or as a result of legislative enactment in anticipation thereof.



§ 25-11-5 - Definitions

For the purposes of this article:

(a) The term "wages" means all remuneration for employment as defined herein, including the cash value of all remuneration paid in any medium other than cash, except that such term shall not include that part of such remuneration which, even if it were for "employment" within the meaning of the Federal Insurance Contributions Act, would not constitute "wages" within the meaning of that act. The amount by which an eligible employee's salary is reduced pursuant to a salary reduction agreement authorized under Section 25-17-5 shall be excluded from the term "wages", provided such exclusion does not conflict with federal law, including federal regulations and federal administrative interpretations thereunder, pertaining to the Federal Insurance Contributions Act or to Internal Revenue Code Section 125 cafeteria plans. If any salary reduction amounts excluded from "wages" under the prior sentence are determined to be "wages" by the Social Security Administration or the Internal Revenue Service and payroll tax deficiencies are assessed, the deficiencies shall be borne by the eligible employee and the adopting state agency or local governmental entity and not by the Public Employees' Retirement System of Mississippi as state administrator.

(b) The term "employment" means any service performed by an employee in the employ of the state, any political subdivision thereof, or any instrumentality of either for such employer, except (i) service which in the absence of an agreement entered into under this article would constitute "employment" as defined in the Social Security Act; or (ii) service which under applicable federal law may not be included in an agreement between the state and the Secretary of Health, Education and Welfare entered into under this article; or (iii) service in positions covered by a retirement system established by the state or by a political subdivision or an instrumentality of either on the date the agreement referred to in Section 25-11-7 or any modification of such agreement is made applicable to the coverage group (as defined in Section 218(b)(5) of the Social Security Act) to which the employee performing such services belongs. Service which under the Social Security Act may be included in an agreement only upon certification by the Governor in accordance with Section 218(d)(3) of that act shall be included in the term "employment" if and when the Governor issues, with respect to such service, a certificate to the Secretary of Health, Education and Welfare pursuant to Section 25-11-11(5) of this article.

Services, the compensation for which is on a fee basis, may, to the extent permitted by applicable federal law, be excluded in any plan or agreement approved under or authorized by this article.

(c) The term "employee," in addition to its usual meaning, includes an officer of a state, a political subdivision thereof, or an instrumentality of either, and all school employees.

(d) The term "board" means the Board of Trustees of the Public Employees' Retirement System of Mississippi as provided by Section 25-11-15 of this article.

(e) The term Secretary of Health, Education and Welfare includes any individual to whom the Secretary of Health, Education and Welfare has delegated any functions under the Social Security Act with respect to coverage under such act of employees of states and their political subdivisions and, with respect to any action taken prior to April 11, 1953, includes the federal security administrator or any individual to whom he had delegated any such function.

(f) The term "political subdivision" includes any county, municipality, or other political subdivision within the State of Mississippi to which has been delegated certain functions of local government, and employees thereof who are eligible to become a coverage group under the terms of the Social Security Act.

(g) The term "instrumentality," when referring to an instrumentality of the state or political subdivision, includes only a juristic entity which is legally separate and distinct from the state or such subdivision and whose employees are not by virtue of their relation to such entity employees of the state or such subdivision.

(h) The term "applicable federal law" refers to such provisions of federal law (including federal regulations and requirements issued pursuant thereto), as provide for extending the benefits of Title II of the Social Security Act to employees of states, political subdivisions, and their instrumentalities.

(i) The term "Social Security Act" means the Act of Congress approved August 14, 1935, Chapter 531, 49 Stat 620, officially cited as "The Social Security Act," as such act has been and may from time to time be amended.

(j) The term "Federal Insurance Contribution Act" means subchapter A of Chapter 9 of the Federal Internal Revenue Code of 1939 and subchapters A and B of Chapter 21 of the Federal Internal Revenue Code of 1954, as such Codes have been and may from time to time be amended; and the term "employee tax" means the tax imposed by Section 1400 of such Code of 1939 and Section 3101 of such Code of 1954.



§ 25-11-7 - Federal-state agreement

(1) The board, with the approval of the Governor, is hereby authorized to enter on behalf of the state into an agreement with the Secretary of Health, Education and Welfare, consistent with the terms and provisions of this article, for the purpose of extending the benefits of the federal old-age and survivors insurance system to employees of the state or any instrumentality of any one or more of the foregoing, with respect to services specified in such agreement which constitute "employment" as defined in Section 25-11-5 of this article. Such agreement may contain such provisions as the board and the Secretary of Health, Education and Welfare shall agree upon, but except as may be otherwise required by or under applicable federal law as to the services to be covered, such agreement shall provide in effect that:

(a) Benefits will be provided for employees whose services are covered by the agreement (and their dependents and survivors) on the same basis as though such services constituted employment within the meaning of Title II of the Social Security Act;

(b) The state will pay to the Secretary of the Treasury at such time or times as may be prescribed by the applicable federal law or by regulation promulgated thereunder, contributions with respect to wages (as defined in Section 25-11-5 of this article) equal to the sum of the taxes which would be imposed by the Federal Insurance Contributions Act if the services covered by the agreement constituted employment within the meaning of that act;

(c) Such modification shall be effective with respect to services in employment covered by the agreement performed after a date specified therein provided such date is not inconsistent with the applicable provision of the federal law;

(d) All services which constitute employment as defined in Section 25-11-5 and are performed in the employ of the state by employees of the state shall be covered by the agreement; and

(e) All services which (i) constitute employment as defined in Section 25-11-5, (ii) are performed in the employ of a political subdivision or in the employ of an instrumentality of either the state or a political subdivision, or both, and (iii) are covered by a plan which is in conformity with the terms of the agreement and which has been approved by the board under Section 25-11-11 shall be covered by the agreement.

(f) As modified, the agreement shall include all services described in either paragraph (d) or paragraph (e) of this subsection and performed by individuals to whom Section 218(C)(3)(C) of the Social Security Act is applicable, and shall provide that the service of any such individual shall continue to be covered by the agreement in case he thereafter becomes eligible to be a member of a retirement system; and

(g) As modified, the agreement shall include all services described in either paragraph (d) or paragraph (e) of this subsection and performed by individuals in positions covered by a retirement system with respect to which the Governor has issued a certificate to the Secretary of Health, Education and Welfare pursuant to Section 25-11-11(8) of this article.

(2) Any instrumentality jointly created by this state and any other state or states is hereby authorized, to the extent that this state may confer authority, upon the granting of like authority by such other state or states, (i) to enter into an agreement with the Secretary of Health, Education and Welfare whereby the benefits of the federal old-age and survivors insurance system shall be extended to employees of such instrumentality, (ii) to require its employees to pay (and for that purpose to deduct from their wages) contributions equal to the amounts which they would be required to pay under Section 25-11-9(1) if they were covered by an agreement made pursuant to subsection (1) of this section, and (iii) to make payments to the secretary of the treasury in accordance with such agreement, including payment from its own funds, and otherwise to comply with such agreement. Such agreement shall, to the extent practicable, be consistent with the terms and provisions of subsection (1) hereof and other provisions of this article.



§ 25-11-9 - Contributions by state employees

(1) Every employee of the state whose services are covered by an agreement entered into under Section 25-11-7 shall be required to pay for the period of such coverage, into the contribution fund established by Section 25-11-13, contributions, with respect to wages (as defined in Section 25-11-5 of this article), equal to the amount of tax which would be imposed by section 1400 of the Federal Insurance Contributions Act if such services constituted employment within the meaning of that act. Such liability shall arise in consideration of the employee's retention in the service, or his entry upon such service, after the enactment of Articles 1 and 3.

(2) The contribution imposed by this section shall be collected by the state by deducting the amount of the contributions from wages as and when paid, but failure to make such deduction shall not relieve the employee from liability for such contribution.

(3) If more or less than the correct amount of the contribution imposed by this section is paid or deducted with respect to any remuneration, proper adjustments, or refund if adjustment is impracticable, shall be made, without interest, in such manner and at such times as the board shall prescribe.



§ 25-11-11 - Coverage of employees of political subdivisions and instrumentalities

(1) Each political subdivision of the state and each instrumentality of the state or of a political subdivision, or of both, is hereby authorized to submit for approval by the board a plan for extending the benefits of this article, in conformity with applicable federal law, to employees of any such political subdivision or instrumentality. Each such plan or any amendment thereof shall be approved by the board if it finds that such plan, or such plan as amended, is in conformity with such requirements as are provided in regulations of the board, except that no such plan shall be approved unless:

(a) It is in conformity with the requirements of the applicable federal law and with the agreement entered into under Section 25-11-7;

(b) It provides that all services which constitute employment as defined in Section 25-11-5 and are performed in the employ of the political subdivision or instrumentality, by any employees thereof, shall be covered by the plan; except that it may exclude services performed by individuals to whom Section 218(C)(3)(c) of the Social Security Act is applicable;

(c) It specifies the source or sources from which the funds necessary to make the payments required by paragraph (a) of subsection (3) and by subsection (4) are expected to be derived and contains reasonable assurance that such sources will be adequate for such purpose;

(d) It provides for such methods of administration of the plan by the political subdivision or instrumentality as are found by the board to be necessary for the proper and efficient administration thereof;

(e) It provides that the political subdivision or instrumentality will make such reports, in such form and containing such information, as the board may from time to time require, and comply with such provisions as the board or the secretary of health and human services may from time to time find necessary to assure the correctness and verification of such reports; and

(f) It authorizes the board to terminate the plan in its entirety in the discretion of the board if it finds that there has been a failure to comply substantially with any provision contained in such plan, such determination to take effect at the expiration of such notice and on such conditions as may be provided by regulations of the board and as may be consistent with applicable federal law.

(2) The board shall not finally refuse to approve a plan submitted under subsection (1) and shall not terminate an approved plan, without reasonable notice and opportunity for hearing to each political subdivision or instrumentality affected thereby. The board's decision in any such case shall be final, conclusive, and binding unless an appeal be taken by the political subdivision or instrumentality aggrieved thereby to the Circuit Court of Hinds County, Mississippi, in accordance with the provisions of law with respect to review of civil cause by certiorari.

(3) (a) Each political subdivision or instrumentality as to which a plan has been approved under this section shall pay into the contribution fund, with respect to wages (as defined in Section 25-11-5 of this article,) at such time or times as the board may by regulation prescribe, contributions in the amounts and at the rates specified in the applicable agreement entered into by the board under Section 25-11-7.

(b) Every political subdivision or instrumentality required to make payments under paragraph (a) of this subsection is authorized, in consideration of the employees' retention in, or entry upon, employment after enactment of this article, to impose upon its employees, as to services which are covered by an approved plan, a contribution with respect to wages (as defined in Section 25-11-5 of this article), not exceeding the amount of tax which would be imposed by the Federal Insurance Contributions Act if such services constituted employment within the meaning of that act, and to deduct the amount of such contribution from the wages as and when paid. Contributions so collected shall be paid into the contribution fund in partial discharge of the liability of such political subdivision or instrumentality under paragraph (a) of this subsection. Failure to deduct such contribution shall not relieve the employee or employer of liability therefor.

(4) Any state agency, school, political subdivision, instrumentality or any employer that is required to submit contribution payments or wage reports under any section of this chapter shall be assessed interest on delinquent payments or wage reports as determined by the board of trustees and such assessed interest may be recovered by action in a court of competent jurisdiction against such reporting agency liable therefor or may, upon due certification of delinquency and at the request of the board, be deducted from any other moneys payable to such reporting agency by any department or agency of the state.

(5) Referenda and certification. The Governor is empowered to authorize a referendum, upon request of the governing body of a political subdivision or juristic entity of the state and to designate any agency or individual to supervise its conduct, in accordance with the requirements of Section 218(d)(3) of the Social Security Act, on the question of whether service in positions covered by a retirement system established by a political subdivision or juristic entity of the state should be excluded from or included under an agreement under this article. The notice of referendum required by Section 218(d)(3)(C) of the Social Security Act to be given to employees shall contain or shall be accompanied by a statement, in such form and such detail as the agency or individual designated to supervise the referendum shall deem necessary and sufficient, to inform the employees of the rights which will accrue to them and their dependents and survivors, and the liabilities to which they will be subject, if their services are included under an agreement under this article.

(6) Only those persons may be allowed to vote in the referendum who are actually employed in the employment which occasioned their membership in their retirement system at the time that the referendum is offered, and a majority of the members so qualified to vote must vote in favor of the referendum in order for it to become effective.

(7) In the event of a negative vote in the referendum, no additional referendum may be held within a period of less than one (1) year; and in the event of an affirmative vote of the referendum, their agreement must be executed with the public employees' retirement system of Mississippi to cover such employees within six (6) months after the affirmative vote has been determined in the referendum.

(8) Upon receiving evidence satisfactory to him that, with respect to any such referendum, the conditions specified in Section 218(d)(3) of the Social Security Act have been met, the governor shall so certify to the secretary of health and human services.



§ 25-11-13 - Contribution fund

(1) There is hereby established a special fund, separate and apart from all public moneys or funds of this state, to be known as a contribution fund, which shall be administered by the board exclusively for the purposes of this article. Such fund shall consist of and there shall be deposited in such fund: (a) All contributions, interest and penalties collected under Sections 25-11-9 and 25-11-11; (b) all moneys appropriated or otherwise contributed thereto; (c) any property or securities and earnings thereof acquired through the use of moneys belonging to the fund; (d) interest earned upon any moneys in the fund; and (e) all sums recovered upon the bond of any official or otherwise for losses sustained by the fund and all other moneys received for the fund from any other source. All moneys in the fund shall be mingled and undivided. Subject to the provisions of this article, the board is vested with full power, authority and jurisdiction over the fund, including all moneys and property or securities belonging thereto, and may perform any and all acts, whether or not specifically designated, which are necessary to the administration thereof consistent with the provisions of this article.

(2) Withdrawals from such fund shall be made for, and solely for (A) payment of amounts required to be paid to the Secretary of the Treasury pursuant to and in accordance with an agreement entered into under Section 25-11-7 of this article; (B) payment of refunds provided for in Section 25-11-9(3) of this article; and (C) refunds of overpayments, not otherwise adjustable, made by a political subdivision or instrumentality.

(3) The State Treasurer shall be the ex officio treasurer and custodian of the contribution fund, shall administer such fund in accordance with the provisions of this article and the directions of the board, and shall pay all warrants drawn upon it in accordance with the provisions of this section and with such regulations as the board may prescribe pursuant thereto or pursuant to the provisions of any other applicable law of this state with respect thereto. The State Treasurer shall be liable on his official bond for the faithful performance of his duties in connection with the contribution fund under this article.

(4) From the contribution fund the custodian of the fund shall pay to the Secretary of the Treasury of the United States such amounts and at such time or times as may be directed by the board in accordance with any agreement entered into under Section 25-11-7 and applicable federal law.

(5) The board shall submit to the Governor and the Legislative Budget Office at least ninety (90) days in advance of the beginning of each Regular Session of the State Legislature, or at such time as may be otherwise required by law, an estimate of the amounts deemed by it as necessary for appropriation to the contribution fund and for the administration of Articles 1 and 3 for each ensuing fiscal year.

(6) The board, in its discretion, may authorize or designate each agency of the state, each political subdivision of the state, and each instrumentality of the state or of a political subdivision to individually deposit for and on behalf of the state, in accordance with Section 25-11-7, social security contributions directly in the Federal Reserve Bank or any other social security contribution collection fund established by the Social Security Administration, Department of Health and Human Services, and all contributions or other payments as required under Sections 25-11-9 and 25-11-11.



§ 25-11-15 - Administration and operation of Public Employees' Retirement System, federal-state agreement, and Articles 1 and 3

(1) Board of trustees: The general administration and responsibility for the proper operation of the Public Employees' Retirement System and the federal-state agreement and for making effective the provisions of Articles 1 and 3 are vested in a board of trustees.

(2) The board shall consist of ten (10) trustees, as follows:

(a) The State Treasurer;

(b) One (1) member who shall be appointed by the Governor for a term of four (4) years, who shall be a member of the system;

(c) Two (2) members of the system having at least ten (10) years of creditable service who are state employees who are not employees of the state institutions of higher learning, who shall be elected by members of the system who are employees of state agencies and by members of the Mississippi Highway Safety Patrol Retirement System, but not by employees of the state institutions of higher learning;

(d) Two (2) members of the system having at least ten (10) years of creditable service who do not hold office in the legislative or judicial departments of municipal or county government, one (1) of whom shall be an employee of a municipality, instrumentality or juristic entity thereof, who shall be elected by members of the system who are employees of the municipalities, instrumentalities or juristic entities thereof and by members of the municipal systems and the firemen's and policemen's disability and relief funds administered by the board of trustees, and one (1) of whom shall be an employee of a county, instrumentality or juristic entity thereof, who shall be elected by members of the system who are employees of the counties, instrumentalities or juristic entities thereof;

(e) One (1) member of the system having at least ten (10) years of creditable service who is an employee of a state institution of higher learning, who shall be elected by members of the system who are employees of the state institutions of higher learning as included in Section 37-101-1. Any member of the board on July 1, 1984, who is an employee of an institution of higher learning shall serve as the member trustee representing the institutions of higher learning until the end of the term for which he or she was elected;

(f) Two (2) retired members who are receiving a retirement allowance from the system, who shall be elected by the retired members or beneficiaries receiving a retirement allowance from the system and by the retired members or beneficiaries of the municipal systems, the firemen's and policemen's disability and relief funds and the Mississippi Highway Safety Patrol Retirement System administered by the board of trustees, to serve for a term of six (6) years under rules and regulations adopted by the board to govern that election; however, any retired member of the board in office on April 19, 1993, shall serve as a retired trustee until the end of the term for which he or she was elected;

(g) One (1) member of the system having at least ten (10) years of creditable service who is an employee of any public school district or junior college or community college district that participates in the system, who shall be elected by the members of the system who are employees of any public school district or junior college or community college district; however, any member of the board on June 30, 1989, who is a certified classroom teacher shall serve as the member representing a classroom teacher until the end of the term for which the member was appointed;

(h) In the first election to be held for trustees one (1) member shall be elected for a term of two (2) years, and one (1) member for a term of four (4) years, and one (1) member for a term of six (6) years. Thereafter, their successors shall be elected for terms of six (6) years. All elections shall be held in accordance with rules and regulations adopted by the board to govern those elections and the board shall be the sole judge of all questions arising incident to or connected with the elections.

(i) Any person eligible to vote for the election of a member of the board of trustees and who meets the qualifications for the office may seek election to the office and serve if elected. For purposes of determining eligibility to seek office as a member of the board of trustees, the required creditable service in "the system" shall include each system administered by the board of trustees in which the person is a member.

The members described above and serving on the board on June 30, 1989, shall continue to serve on the board until the expiration of their terms.

(3) If a vacancy occurs in the office of a trustee, the vacancy shall be filled for the unexpired term in the same manner as the office was previously filled. However, if the unexpired term is six (6) months or less, an election shall be held to fill the office vacated for the next succeeding full term of office, and the person so elected to fill the next full term shall be appointed by the board to fill the remainder of the unexpired term. Whenever any member who is elected to a position to represent a class of members ceases to be a member of that class, that board member is no longer eligible for membership on the board. The position shall be declared vacant, and the unexpired term shall be filled in the same manner as the office was previously filled.

(4) Each trustee shall, within ten (10) days after his or her appointment or election, take an oath of office as provided by law and, in addition, shall take an oath that he or she will diligently and honestly administer the affairs of the board, and that he or she will not knowingly violate or willingly permit to be violated any of the provisions of law applicable to Articles 1 and 3. The oath shall be signed by the member making it, certified by the officer before whom it is taken, and immediately filed in the office of the Secretary of State.

(5) Each trustee shall be entitled to one (1) vote. Six (6) members shall constitute a quorum at any meeting of the board, and a majority of those present shall be necessary for a decision.

(6) Subject to the limitations of Articles 1 and 3, the board shall establish rules and regulations for the administration of the system created by those articles and for the transaction of its business, and to give force and effect to the provisions of those articles wherever necessary to carry out the intent and purposes of the Legislature. The cited articles are remedial law and shall be liberally construed to accomplish their purposes.

(7) Notwithstanding any other law to the contrary, in the event of a natural disaster or other occurrence that results in the failure of the retirement system's computer system or a significant disruption of the normal activities of the retirement system, the executive director of the board, or his or her deputy, shall be authorized to contract with another entity, governmental or private, during the period of the failure or disruption, for services, commodities, work space and supplies as necessary to carry out the administration of all systems and programs administered by the board. The board shall be authorized to pay the reasonable cost of those services, commodities, work space and supplies. At the meeting of the board next following the execution of a contract authorized under this subsection, documentation of the contract, including a description of the services, commodities, work space or supplies, the price thereof and the nature of the disaster or occurrence, shall be presented to the board and placed on the minutes of the board. Because of their emergency nature, purchases made under this subsection shall not be required to comply with the provisions of Section 31-7-13 or any other law governing public purchases.

(8) The computer equipment and software owned by the Public Employees' Retirement System are assets of the Trust Fund by virtue of the Constitution, Section 272-A and acquisition and operation thereof shall be under the jurisdiction of the Public Employees' Retirement System.

(9) The board shall elect a chairman and shall by a majority vote of all of its members appoint a secretary whose title shall be executive director, who shall serve at the will and pleasure of the board, who shall not be a member of the board of trustees, who shall be entitled to membership in the system, and who shall act as secretary of the board. The board of trustees shall employ such actuarial, clerical and other employees as are required to transact the business of the system, and shall fix the compensation of all employees, subject to the rules and regulations of the State Personnel Board.

(10) Each member of the board shall receive as compensation for his or her services Three Hundred Dollars ($ 300.00) per month. All members of the board shall be reimbursed for their necessary traveling expenses, which shall be paid in accordance with the requirements of Section 25-3-41 or other applicable statutes with respect to traveling expenses of state officials and employees on official business. All members of the board shall be entitled to be members of the system and shall be entitled to creditable service for all time served as a member of the board, except for the retired members, who shall not be entitled to be a member of the system and who shall be eligible to receive the retirement allowance and compensation for services from the system while serving as a member of the board. Members of the board who are employed in state service (as defined in Section 25-11-103) shall not be required to take annual leave from their state service employment while performing his or her official duties as a member of the board.

(11) All expenses of the board incurred in the administration of Articles 1 and 3 shall be paid from such funds as may be appropriated by the Legislature for that purpose or from administrative fees collected from political subdivisions or juristic entities of the state. Each political subdivision of the state and each instrumentality of the state or of a political subdivision or subdivisions that submit a plan for approval by the board as provided in Section 25-11-11 shall reimburse the board, for coverage into the administrative expense fund, its pro rata share of the total expense of administering Articles 1 and 3 as provided by regulations of the board.

(12) The Lieutenant Governor may designate two (2) Senators and the Speaker of the House of Representatives may designate two (2) Representatives to attend any meeting of the Board of Trustees of the Public Employees' Retirement System. The appointing authorities may designate alternate members from their respective houses to serve when the regular designees are unable to attend the meetings of the board. The legislative designees shall have no jurisdiction or vote on any matter within the jurisdiction of the board. For attending meetings of the board, the legislators shall receive per diem and expenses, which shall be paid from the contingent expense funds of their respective houses in the same amounts as provided for committee meetings when the Legislature is not in session; however, no per diem and expenses for attending meetings of the board will be paid while the Legislature is in session. No per diem and expenses will be paid except for attending meetings of the board without prior approval of the proper committee in their respective houses.



§ 25-11-17 - Rules and regulations

The board shall make, adopt, and promulgate such rules and regulations, not inconsistent with the provisions of Articles 1 and 3, as it finds necessary or appropriate to the efficient administration of the functions with which it is charged under said articles.



§ 25-11-19 - Studies and reports

The board shall make studies concerning the problem of old-age and survivors insurance protection for employees of the state and local governments and their instrumentalities and concerning the operation of agreements made and plans approved under Articles 1 and 3, shall submit a report to the Governor not later than the first day of February in each year covering the administration and operation of both articles during the preceding calendar year, and shall make such recommendations for amendments to said articles as it deems proper.



§ 25-11-21 - Former laws remain in force

Nothing contained in this article shall be construed as repealing any existing law of this state providing for retirement of public employees.






Article 3 - ADDITIONAL STATE RETIREMENT AND DISABILITY BENEFITS

§ 25-11-101 - Public employees' retirement system established

A retirement system is hereby established and placed under the management of the board of trustees for the purpose of providing retirement allowances and other benefits under the provisions of this article for officers and employees in the state service and their beneficiaries. The retirement system provided by this article shall go into operation as of the first day of the month following the effective date thereof, when contributions by members shall begin and benefits shall become payable.

This system shall be an agency of the State of Mississippi having all the powers and privileges of a public corporation and shall be known as the "Public Employees' Retirement System of Mississippi." By such name all of its business shall be transacted, all of its funds invested, and all of its cash and securities and other property held; but in ordinary correspondence the word "system" may be used instead of the full title. After appropriation for administrative expenses and after payment of investment management fees and costs, all funds of the system shall be held in trust in the custody of the board of trustees as funds of the beneficiaries of the trust. The Joint Legislative Committee on Performance Evaluation and Expenditure Review is hereby authorized and directed to have performed random actuarial evaluations, as necessary, of the funds and expenses of the Public Employees' Retirement System and to make annual reports to the Legislature on the financial soundness of the system.



§ 25-11-103 - Definitions

The following words and phrases as used in Articles 1 and 3, unless a different meaning is plainly required by the context, have the following meanings:

(a) "Accumulated contributions" means the sum of all the amounts deducted from the compensation of a member and credited to his or her individual account in the annuity savings account, together with regular interest as provided in Section 25-11-123.

(b) "Actuarial cost" means the amount of funds presently required to provide future benefits as determined by the board based on applicable tables and formulas provided by the actuary.

(c) "Actuarial equivalent" means a benefit of equal value to the accumulated contributions, annuity or benefit, as the case may be, when computed upon the basis of such mortality tables as adopted by the board of trustees, and regular interest.

(d) "Actuarial tables" means such tables of mortality and rates of interest as adopted by the board in accordance with the recommendation of the actuary.

(e) "Agency" means any governmental body employing persons in the state service.

(f) "Average compensation" means the average of the four (4) highest years of earned compensation reported for an employee in a fiscal or calendar year period, or combination thereof that do not overlap, or the last forty-eight (48) consecutive months of earned compensation reported for an employee. The four (4) years need not be successive or joined years of service. In computing the average compensation for retirement, disability or survivor benefits, any amount lawfully paid in a lump sum for personal leave or major medical leave shall be included in the calculation to the extent that the amount does not exceed an amount that is equal to thirty (30) days of earned compensation and to the extent that it does not cause the employee's earned compensation to exceed the maximum reportable amount specified in paragraph (k) of this section; however, this thirty-day limitation shall not prevent the inclusion in the calculation of leave earned under federal regulations before July 1, 1976, and frozen as of that date as referred to in Section 25-3-99. In computing the average compensation, no amounts shall be used that are in excess of the amount on which contributions were required and paid, and no nontaxable amounts paid by the employer for health or life insurance premiums for the employee shall be used. If any member who is or has been granted any increase in annual salary or compensation of more than eight percent (8%) retires within twenty-four (24) months from the date that the increase becomes effective, then the board shall exclude that part of the increase in salary or compensation that exceeds eight percent (8%) in calculating that member's average compensation for retirement purposes. The board may enforce this provision by rule or regulation. However, increases in compensation in excess of eight percent (8%) per year granted within twenty-four (24) months of the date of retirement may be included in the calculation of average compensation if satisfactory proof is presented to the board showing that the increase in compensation was the result of an actual change in the position held or services rendered, or that the compensation increase was authorized by the State Personnel Board or was increased as a result of statutory enactment, and the employer furnishes an affidavit stating that the increase granted within the last twenty-four (24) months was not contingent on a promise or agreement of the employee to retire. Nothing in Section 25-3-31 shall affect the calculation of the average compensation of any member for the purposes of this article. The average compensation of any member who retires before July 1, 1992, shall not exceed the annual salary of the Governor.

(g) "Beneficiary" means any person entitled to receive a retirement allowance, an annuity or other benefit as provided by Articles 1 and 3. The term "beneficiary" may also include an organization, estate, trust or entity; however, a beneficiary designated or entitled to receive monthly payments under an optional settlement based on life contingency or under a statutory monthly benefit may only be a natural person. In the event of the death before retirement of any member who became a member of the system before July 1, 2007, and whose spouse and/or children are not entitled to a retirement allowance on the basis that the member has less than four (4) years of service credit, or who became a member of the system on or after July 1, 2007, and whose spouse and/or children are not entitled to a retirement allowance on the basis that the member has less than eight (8) years of service credit, and/or has not been married for a minimum of one (1) year or the spouse has waived his or her entitlement to a retirement allowance under Section 25-11-114, the lawful spouse of a member at the time of the death of the member shall be the beneficiary of the member unless the member has designated another beneficiary after the date of marriage in writing, and filed that writing in the office of the executive director of the board of trustees. No designation or change of beneficiary shall be made in any other manner.

(h) "Board" means the board of trustees provided in Section 25-11-15 to administer the retirement system created under this article.

(i) "Creditable service" means "prior service," "retroactive service" and all lawfully credited unused leave not exceeding the accrual rates and limitations provided in Section 25-3-91 et seq., as of the date of withdrawal from service plus "membership service" and other service for which credit is allowable as provided in Section 25-11-109. Except to limit creditable service reported to the system for the purpose of computing an employee's retirement allowance or annuity or benefits provided in this article, nothing in this paragraph shall limit or otherwise restrict the power of the governing authority of a municipality or other political subdivision of the state to adopt such vacation and sick leave policies as it deems necessary.

(j) "Child" means either a natural child of the member, a child that has been made a child of the member by applicable court action before the death of the member, or a child under the permanent care of the member at the time of the latter's death, which permanent care status shall be determined by evidence satisfactory to the board.

(k) "Earned compensation" means the full amount earned during a fiscal year by an employee not to exceed the employee compensation limit set pursuant to Section 401(a)(17) of the Internal Revenue Code for the calendar year in which the fiscal year begins and proportionately for less than one (1) year of service. Except as otherwise provided in this paragraph, the value of maintenance furnished to an employee shall not be included in earned compensation. Earned compensation shall not include any amounts paid by the employer for health or life insurance premiums for an employee. Earned compensation shall be limited to the regular periodic compensation paid, exclusive of litigation fees, bond fees, performance-based incentive payments, and other similar extraordinary nonrecurring payments. In addition, any member in a covered position, as defined by Public Employees' Retirement System laws and regulations, who is also employed by another covered agency or political subdivision shall have the earnings of that additional employment reported to the Public Employees' Retirement System regardless of whether the additional employment is sufficient in itself to be a covered position. In addition, computation of earned compensation shall be governed by the following:

(i) In the case of constables, the net earnings from their office after deduction of expenses shall apply, except that in no case shall earned compensation be less than the total direct payments made by the state or governmental subdivisions to the official.

(ii) In the case of chancery or circuit clerks, the net earnings from their office after deduction of expenses shall apply as expressed in Section 25-11-123(f)(4).

(iii) In the case of members of the State Legislature, all remuneration or amounts paid, except mileage allowance, shall apply.

(iv) The amount by which an eligible employee's salary is reduced under a salary reduction agreement authorized under Section 25-17-5 shall be included as earned compensation under this paragraph, provided this inclusion does not conflict with federal law, including federal regulations and federal administrative interpretations under the federal law, pertaining to the Federal Insurance Contributions Act or to Internal Revenue Code Section 125 cafeteria plans.

(v) Compensation in addition to an employee's base salary that is paid to the employee under the vacation and sick leave policies of a municipality or other political subdivision of the state that employs him or her that exceeds the maximums authorized by Section 25-3-91 et seq. shall be excluded from the calculation of earned compensation under this article.

(vi) The maximum salary applicable for retirement purposes before July 1, 1992, shall be the salary of the Governor.

(vii) Nothing in Section 25-3-31 shall affect the determination of the earned compensation of any member for the purposes of this article.

(viii) The value of maintenance furnished to an employee before July 1, 2013, for which the proper amount of employer and employee contributions have been paid, shall be included in earned compensation. From and after July 1, 2013, the value of maintenance furnished to an employee shall be reported as earned compensation only if the proper amount of employer and employee contributions have been paid on the maintenance and the employee was receiving maintenance and having maintenance reported to the system as of June 30, 2013. The value of maintenance when not paid in money shall be fixed by the employing state agency, and, in case of doubt, by the board of trustees as defined in Section 25-11-15.

(ix) Except as otherwise provided in this paragraph, the value of any in-kind benefits provided by the employer shall not be included in earned compensation. As used in this subparagraph, "in-kind benefits" shall include, but not be limited to, group life insurance premiums, health or dental insurance premiums, nonpaid major medical and personal leave, employer contributions for social security and retirement, tuition reimbursement or educational funding, day care or transportation benefits.

(l) "Employee" means any person legally occupying a position in the state service, and shall include the employees of the retirement system created under this article.

(m) "Employer" means the State of Mississippi or any of its departments, agencies or subdivisions from which any employee receives his or her compensation.

(n) "Executive director" means the secretary to the board of trustees, as provided in Section 25-11-15(9), and the administrator of the Public Employees' Retirement System and all systems under the management of the board of trustees. Wherever the term "Executive Secretary of the Public Employees' Retirement System" or "executive secretary" appears in this article or in any other provision of law, it shall be construed to mean the Executive Director of the Public Employees' Retirement System.

(o) "Fiscal year" means the period beginning on July 1 of any year and ending on June 30 of the next succeeding year.

(p) "Medical board" means the board of physicians or any governmental or nongovernmental disability determination service designated by the board of trustees that is qualified to make disability determinations as provided for in Section 25-11-119.

(q) "Member" means any person included in the membership of the system as provided in Section 25-11-105. For purposes of Sections 25-11-103, 25-11-105, 25-11-109, 25-11-111, 25-11-113, 25-11-114, 25-11-115 and 25-11-117, if a member of the system withdrew from state service and received a refund of the amount of the accumulated contributions to the credit of the member in the annuity savings account before July 1, 2007, and the person reenters state service and becomes a member of the system again on or after July 1, 2007, and repays all or part of the amount received as a refund and interest in order to receive creditable service for service rendered before July 1, 2007, the member shall be considered to have become a member of the system on or after July 1, 2007, subject to the eight-year membership service requirement, as applicable in those sections. For purposes of Sections 25-11-103, 25-11-111, 25-11-114 and 25-11-115, if a member of the system withdrew from state service and received a refund of the amount of the accumulated contributions to the credit of the member in the annuity savings account before July 1, 2011, and the person reenters state service and becomes a member of the system again on or after July 1, 2011, and repays all or part of the amount received as a refund and interest in order to receive creditable service for service rendered before July 1, 2011, the member shall be considered to have become a member of the system on or after July 1, 2011.

(r) "Membership service" means service as an employee in a covered position rendered while a contributing member of the retirement system.

(s) "Position" means any office or any employment in the state service, or two (2) or more of them, the duties of which call for services to be rendered by one (1) person, including positions jointly employed by federal and state agencies administering federal and state funds. The employer shall determine upon initial employment and during the course of employment of an employee who does not meet the criteria for coverage in the Public Employees' Retirement System based on the position held, whether the employee is or becomes eligible for coverage in the Public Employees' Retirement System based upon any other employment in a covered agency or political subdivision. If or when the employee meets the eligibility criteria for coverage in the other position, then the employer must withhold contributions and report wages from the noncovered position in accordance with the provisions for reporting of earned compensation. Failure to deduct and report those contributions shall not relieve the employee or employer of liability thereof. The board shall adopt such rules and regulations as necessary to implement and enforce this provision.

(t) "Prior service" means:

(i) For persons who became members of the system before July 1, 2007, service rendered before February 1, 1953, for which credit is allowable under Sections 25-11-105 and 25-11-109, and which shall allow prior service for any person who is now or becomes a member of the Public Employees' Retirement System and who does contribute to the system for a minimum period of four (4) years.

(ii) For persons who became members of the system on or after July 1, 2007, service rendered before February 1, 1953, for which credit is allowable under Sections 25-11-105 and 25-11-109, and which shall allow prior service for any person who is now or becomes a member of the Public Employees' Retirement System and who does contribute to the system for a minimum period of eight (8) years.

(u) "Regular interest" means interest compounded annually at such a rate as determined by the board in accordance with Section 25-11-121.

(v) "Retirement allowance" means an annuity for life as provided in this article, payable each year in twelve (12) equal monthly installments beginning as of the date fixed by the board. The retirement allowance shall be calculated in accordance with Section 25-11-111. However, any spouse who received a spouse retirement benefit in accordance with Section 25-11-111(d) before March 31, 1971, and those benefits were terminated because of eligibility for a social security benefit, may again receive his or her spouse retirement benefit from and after making application with the board of trustees to reinstate the spouse retirement benefit.

(w) "Retroactive service" means service rendered after February 1, 1953, for which credit is allowable under Section 25-11-105(b) and Section 25-11-105(k).

(x) "System" means the Public Employees' Retirement System of Mississippi established and described in Section 25-11-101.

(y) "State" means the State of Mississippi or any political subdivision thereof or instrumentality of the state.

(z) "State service" means all offices and positions of trust or employment in the employ of the state, or any political subdivision or instrumentality of the state, that elect to participate as provided by Section 25-11-105(f), including the position of elected or fee officials of the counties and their deputies and employees performing public services or any department, independent agency, board or commission thereof, and also includes all offices and positions of trust or employment in the employ of joint state and federal agencies administering state and federal funds and service rendered by employees of the public schools. Effective July 1, 1973, all nonprofessional public school employees, such as bus drivers, janitors, maids, maintenance workers and cafeteria employees, shall have the option to become members in accordance with Section 25-11-105(b), and shall be eligible to receive credit for services before July 1, 1973, provided that the contributions and interest are paid by the employee in accordance with that section; in addition, the county or municipal separate school district may pay the employer contribution and pro rata share of interest of the retroactive service from available funds. From and after July 1, 1998, retroactive service credit shall be purchased at the actuarial cost in accordance with Section 25-11-105(b).

(aa) "Withdrawal from service" or "termination from service" means complete severance of employment in the state service of any member by resignation, dismissal or discharge.

(bb) The masculine pronoun, wherever used, includes the feminine pronoun.



§ 25-11-105 - Membership

I. THOSE WHO ARE ELIGIBLE FOR MEMBERSHIP

The membership of this retirement system shall be composed as follows:

(a) (i) All persons who become employees in the state service after January 31, 1953, and whose wages are subject to payroll taxes and are lawfully reported on IRS Form W-2, except those specifically excluded, or as to whom election is provided in Articles 1 and 3, shall become members of the retirement system as a condition of their employment.

(ii) From and after July 1, 2002, any individual who is employed by a governmental entity to perform professional services shall become a member of the system if the individual is paid regular periodic compensation for those services that is subject to payroll taxes, is provided all other employee benefits and meets the membership criteria established by the regulations adopted by the board of trustees that apply to all other members of the system; however, any active member employed in such a position on July 1, 2002, will continue to be an active member for as long as they are employed in any such position.

(b) All persons who become employees in the state service after January 31, 1953, except those specifically excluded or as to whom election is provided in Articles 1 and 3, unless they file with the board before the lapse of sixty (60) days of employment or sixty (60) days after the effective date of the cited articles, whichever is later, on a form prescribed by the board, a notice of election not to be covered by the membership of the retirement system and a duly executed waiver of all present and prospective benefits that would otherwise inure to them on account of their participation in the system, shall become members of the retirement system; however, no credit for prior service will be granted to members who became members of the system before July 1, 2007, until they have contributed to Article 3 of the retirement system for a minimum period of at least four (4) years, or to members who became members of the system on or after July 1, 2007, until they have contributed to Article 3 of the retirement system for a minimum period of at least eight (8) years. Those members shall receive credit for services performed before January 1, 1953, in employment now covered by Article 3, but no credit shall be granted for retroactive services between January 1, 1953, and the date of their entry into the retirement system, unless the employee pays into the retirement system both the employer's and the employee's contributions on wages paid him during the period from January 31, 1953, to the date of his becoming a contributing member, together with interest at the rate determined by the board of trustees. Members reentering after withdrawal from service shall qualify for prior service under the provisions of Section 25-11-117. From and after July 1, 1998, upon eligibility as noted above, the member may receive credit for such retroactive service provided:

(i) The member shall furnish proof satisfactory to the board of trustees of certification of that service from the covered employer where the services were performed; and

(ii) The member shall pay to the retirement system on the date he or she is eligible for that credit or at any time thereafter before the date of retirement the actuarial cost for each year of that creditable service. The provisions of this subparagraph (ii) shall be subject to the limitations of Section 415 of the Internal Revenue Code and regulations promulgated under Section 415.

Nothing contained in this paragraph (b) shall be construed to limit the authority of the board to allow the correction of reporting errors or omissions based on the payment of the employee and employer contributions plus applicable interest.

(c) All persons who become employees in the state service after January 31, 1953, and who are eligible for membership in any other retirement system shall become members of this retirement system as a condition of their employment, unless they elect at the time of their employment to become a member of that other system.

(d) All persons who are employees in the state service on January 31, 1953, and who are members of any nonfunded retirement system operated by the State of Mississippi, or any of its departments or agencies, shall become members of this system with prior service credit unless, before February 1, 1953, they file a written notice with the board of trustees that they do not elect to become members.

(e) All persons who are employees in the state service on January 31, 1953, and who under existing laws are members of any fund operated for the retirement of employees by the State of Mississippi, or any of its departments or agencies, shall not be entitled to membership in this retirement system unless, before February 1, 1953, any such person indicates by a notice filed with the board, on a form prescribed by the board, his individual election and choice to participate in this system, but no such person shall receive prior service credit unless he becomes a member on or before February 1, 1953.

(f) Each political subdivision of the state and each instrumentality of the state or a political subdivision, or both, is authorized to submit, for approval by the board of trustees, a plan for extending the benefits of this article to employees of any such political subdivision or instrumentality. Each such plan or any amendment to the plan for extending benefits thereof shall be approved by the board of trustees if it finds that the plan, or the plan as amended, is in conformity with such requirements as are provided in Articles 1 and 3; however, upon approval of the plan or any such plan previously approved by the board of trustees, the approved plan shall not be subject to cancellation or termination by the political subdivision or instrumentality, except that any community hospital serving a municipality that joined the Public Employees' Retirement System as of November 1, 1956, to offer social security coverage for its employees and later extended retirement annuity coverage to its employees as of December 1, 1965, may, upon documentation of extreme financial hardship, have future retirement annuity coverage cancelled or terminated at the discretion of the board of trustees. No such plan shall be approved unless:

(i) It provides that all services that constitute employment as defined in Section 25-11-5 and are performed in the employ of the political subdivision or instrumentality, by any employees thereof, shall be covered by the plan, with the exception of municipal employees who are already covered by existing retirement plans; however, those employees in this class may elect to come under the provisions of this article;

(ii) It specifies the source or sources from which the funds necessary to make the payments required by paragraph (d) of Section 25-11-123 and of paragraph (f)(v)2 and 3 of this section are expected to be derived and contains reasonable assurance that those sources will be adequate for that purpose;

(iii) It provides for such methods of administration of the plan by the political subdivision or instrumentality as are found by the board of trustees to be necessary for the proper and efficient administration thereof;

(iv) It provides that the political subdivision or instrumentality will make such reports, in such form and containing such information, as the board of trustees may from time to time require;

(v) It authorizes the board of trustees to terminate the plan in its entirety in the discretion of the board if it finds that there has been a failure to comply substantially with any provision contained in the plan, the termination to take effect at the expiration of such notice and on such conditions as may be provided by regulations of the board and as may be consistent with applicable federal law.

1. The board of trustees shall not finally refuse to approve a plan submitted under paragraph (f), and shall not terminate an approved plan without reasonable notice and opportunity for hearing to each political subdivision or instrumentality affected by the board's decision. The board's decision in any such case shall be final, conclusive and binding unless an appeal is taken by the political subdivision or instrumentality aggrieved by the decision to the Circuit Court of Hinds County, Mississippi, in accordance with the provisions of law with respect to civil causes by certiorari.

2. Each political subdivision or instrumentality as to which a plan has been approved under this section shall pay into the contribution fund, with respect to wages (as defined in Section 25-11-5), at such time or times as the board of trustees may by regulation prescribe, contributions in the amounts and at the rates specified in the applicable agreement entered into by the board.

3. Every political subdivision or instrumentality required to make payments under paragraph (f)(v)2 of this section is authorized, in consideration of the employees' retention in or entry upon employment after enactment of Articles 1 and 3, to impose upon its employees, as to services that are covered by an approved plan, a contribution with respect to wages (as defined in Section 25-11-5) not exceeding the amount provided in Section 25-11-123(d) if those services constituted employment within the meaning of Articles 1 and 3, and to deduct the amount of the contribution from the wages as and when paid. Contributions so collected shall be paid into the contribution fund as partial discharge of the liability of the political subdivisions or instrumentalities under paragraph (f)(v)2 of this section. Failure to deduct the contribution shall not relieve the employee or employer of liability for the contribution.

4. Any state agency, school, political subdivision, instrumentality or any employer that is required to submit contribution payments or wage reports under any section of this chapter shall be assessed interest on delinquent payments or wage reports as determined by the board of trustees in accordance with rules and regulations adopted by the board and delinquent payments, assessed interest and any other amount certified by the board as owed by an employer, may be recovered by action in a court of competent jurisdiction against the reporting agency liable therefor or may, upon due certification of delinquency and at the request of the board of trustees, be deducted from any other monies payable to the reporting agency by any department or agency of the state.

5. Each political subdivision of the state and each instrumentality of the state or a political subdivision or subdivisions that submit a plan for approval of the board, as provided in this section, shall reimburse the board for coverage into the expense account, its pro rata share of the total expense of administering Articles 1 and 3 as provided by regulations of the board.

(g) The board may, in its discretion, deny the right of membership in this system to any class of employees whose compensation is only partly paid by the state or who are occupying positions on a part-time or intermittent basis. The board may, in its discretion, make optional with employees in any such classes their individual entrance into this system.

(h) An employee whose membership in this system is contingent on his own election, and who elects not to become a member, may thereafter apply for and be admitted to membership; but no such employee shall receive prior service credit unless he becomes a member before July 1, 1953, except as provided in paragraph (b).

(i) If any member of this system changes his employment to any agency of the state having an actuarially funded retirement system, the board of trustees may authorize the transfer of the member's creditable service and of the present value of the member's employer's accumulation account and of the present value of the member's accumulated membership contributions to that other system, provided that the employee agrees to the transfer of his accumulated membership contributions and provided that the other system is authorized to receive and agrees to make the transfer.

If any member of any other actuarially funded system maintained by an agency of the state changes his employment to an agency covered by this system, the board of trustees may authorize the receipt of the transfer of the member's creditable service and of the present value of the member's employer's accumulation account and of the present value of the member's accumulated membership contributions from the other system, provided that the employee agrees to the transfer of his accumulated membership contributions to this system and provided that the other system is authorized and agrees to make the transfer.

(j) Wherever state employment is referred to in this section, it includes joint employment by state and federal agencies of all kinds.

(k) Employees of a political subdivision or instrumentality who were employed by the political subdivision or instrumentality before an agreement between the entity and the Public Employees' Retirement System to extend the benefits of this article to its employees, and which agreement provides for the establishment of retroactive service credit, and who became members of the retirement system before July 1, 2007, and have remained contributors to the retirement system for four (4) years, or who became members of the retirement system on or after July 1, 2007, and have remained contributors to the retirement system for eight (8) years, may receive credit for that retroactive service with the political subdivision or instrumentality, provided that the employee and/or employer, as provided under the terms of the modification of the joinder agreement in allowing that coverage, pay into the retirement system the employer's and employee's contributions on wages paid the member during the previous employment, together with interest or actuarial cost as determined by the board covering the period from the date the service was rendered until the payment for the credit for the service was made. Those wages shall be verified by the Social Security Administration or employer payroll records. Effective July 1, 1998, upon eligibility as noted above, a member may receive credit for that retroactive service with the political subdivision or instrumentality provided:

(i) The member shall furnish proof satisfactory to the board of trustees of certification of those services from the political subdivision or instrumentality where the services were rendered or verification by the Social Security Administration; and

(ii) The member shall pay to the retirement system on the date he or she is eligible for that credit or at any time thereafter before the date of retirement the actuarial cost for each year of that creditable service. The provisions of this subparagraph (ii) shall be subject to the limitations of Section 415 of the Internal Revenue Code and regulations promulgated under Section 415.

Nothing contained in this paragraph (k) shall be construed to limit the authority of the board to allow the correction of reporting errors or omissions based on the payment of employee and employer contributions plus applicable interest. Payment for that time shall be made in increments of not less than one-quarter (1/4) year of creditable service beginning with the most recent service. Upon the payment of all or part of the required contributions, plus interest or the actuarial cost as provided above, the member shall receive credit for the period of creditable service for which full payment has been made to the retirement system.

(l) Through June 30, 1998, any state service eligible for retroactive service credit, no part of which has ever been reported, and requiring the payment of employee and employer contributions plus interest, or, from and after July 1, 1998, any state service eligible for retroactive service credit, no part of which has ever been reported to the retirement system, and requiring the payment of the actuarial cost for that creditable service, may, at the member's option, be purchased in quarterly increments as provided above at the time that its purchase is otherwise allowed.

(m) All rights to purchase retroactive service credit or repay a refund as provided in Section 25-11-101 et seq. shall terminate upon retirement.

II. THOSE WHO ARE NOT ELIGIBLE FOR MEMBERSHIP

The following classes of employees and officers shall not become members of this retirement system, any other provisions of Articles 1 and 3 to the contrary notwithstanding:

(a) Patient or inmate help in state charitable, penal or correctional institutions;

(b) Students of any state educational institution employed by any agency of the state for temporary, part-time or intermittent work;

(c) Participants of Comprehensive Employment and Training Act of 1973 (CETA) being Public Law 93-203, who enroll on or after July l, 1979;

(d) From and after July 1, 2002, individuals who are employed by a governmental entity to perform professional service on less than a full-time basis who do not meet the criteria established in I(a)(ii) of this section.

III. TERMINATION OF MEMBERSHIP

Membership in this system shall cease by a member withdrawing his accumulated contributions, or by a member withdrawing from active service with a retirement allowance, or by a member's death.



§ 25-11-106 - Counties responsible for employer contributions on direct payments to constables covered under Public Employees' Retirement System; constables responsible for employee contributions; county required to withhold percentage of gross fee income as estimated retirement contributions where constable responsible for both employer and employee contributions on net fee income; constables must make delinquent payments or elect not to and forfeit service credit

(1) (a) Any constable in office as of July 1, 2005, whose position is covered in the Public Employees' Retirement System by virtue of a plan submitted and approved under Section 25-11-105(f) will remain a member of the Public Employees' Retirement System.

(b) (i) The county is responsible for employer contributions on all direct payments to the constable from the county.

(ii) Except as otherwise provided in subparagraph (iii) of this paragraph, the constable is responsible for the employee contributions on direct payments to the constable from the county and both the employer and employee share of contributions on his or her net fee income.

(iii) For contributions required for calendar year 2014 and any calendar year thereafter, the county may elect, by majority vote of the board of supervisors spread upon its minutes, to be responsible for the employer share of contributions on the net fee income of its constables. If the county elects to be responsible for employer contributions under this provision, the election shall be irrevocable until the board of supervisors takes office for the next succeeding term of office at which time the board may elect whether to continue the election. Notice shall be given to the executive director of any election made under this subparagraph (iii) within five (5) days after the election is made.

(c) From and after January 1, 2006, in cases in which the constable is responsible for both the employer and employee contributions on net fee income, the county shall withhold from fee income due to the constable a percentage amount, as set by the board, of the gross fee income paid to the constable as estimated retirement contributions and shall remit that amount to the system. Not later than the date on which the annual report of earnings is due to be filed as provided in Section 7-3-45, the constable shall submit to the system a copy of the earnings record and make complete payment of any required contributions on net earnings from his or her office, but not less than the contributions due on the governmental treasuries paid by the county in the prior calendar year. If the constable fails to make full payment of contributions at the time required, the system shall certify the delinquency to the county and the county shall withhold any and all payments and fees due to the constable until such time as his or her retirement contributions are fully reported and made.

(2) Any current or former constable for whom appropriate employer and employee contributions and interest on all fees and county income from covered service before January 1, 2006, have not been made shall do one (1) of the following:

(a) Make the required payments or enter into an irrevocable agreement by not later than December 31, 2005, to make the payments for all calendar years before January 1, 2006. Contributions and interest due and owing for covered services before January 1, 2006, must be received by the system not later than April 15, 2007, or such date as set forth in the payment schedule mutually adopted by the member and the system.

(b) Elect, before December 31, 2005, not to pay delinquent employee and employer contributions and applicable interest for service as a constable before January 1, 2006. By making this election, the current or former constable shall irrevocably forfeit that service credit so as to be relieved of the liability for additional employer and employee contributions and applicable interest.

(3) Where a current or former constable fails to make required contributions as provided in subsection (2)(a) of this section, or where a current or former constable irrevocably elects to forfeit service credit as provided in subsection (2)(b) of this section, all employer and employee contributions previously paid on that service shall be credited to the county as the reporting entity to be distributed as appropriate between the county and the constable or former constable. No further contributions shall be due on that past service and any credit on that past service shall be removed from the member's record and may not be reinstated at any time in the future.



§ 25-11-1061 - Counties responsible for employer contributions on direct payments to chancery or circuit clerks covered under Public Employees' Retirement System; chancery or circuit clerks responsible for employee contributions; chancery or circuit clerk delinquent contributions; irrevocable forfeiture of service credit for any period for which appropriate employee and employer contributions not made

(1) Any chancery or circuit clerk in office as of January 1, 2011, whose position is covered in the Public Employees' Retirement System by virtue of a plan submitted and approved under Section 25-11-105(f) will remain a member of the Public Employees' Retirement System.

(2) (a) (i) The county is responsible for employer contributions on net income attributable to direct treasury or county payroll income paid to the chancery or circuit clerk from the county.

(ii) Except as otherwise provided in this subsection (2), the chancery or circuit clerk is responsible for the employee contributions on net income attributable to direct treasury or county payroll income paid to the clerk and both the employee and employer share of contributions on the proportionate share of net income attributable to fees.

(iii) For contributions required for calendar year 2011 and any calendar year thereafter, the county may elect, by majority vote of the board of supervisors spread upon its minutes, to be responsible for the employer share of contributions on the proportionate share of net income of the chancery and circuit clerk attributable to fees. If the county elects to be responsible for employer contributions under this provision, the election shall be irrevocable until the board of supervisors takes office for the next succeeding term of office at which time the board may elect whether to continue the election. Notice shall be given to the executive director of any election made under this subparagraph (iii) within five (5) days after the election is made.

(b) Not later than the date on which the annual report of earnings is due to be filed with the Office of the State Auditor, the chancery or circuit clerk shall submit to the system a copy of the earnings record and make complete payment of required contributions on net income from his or her office; however, in no event shall the contributions be less than the contributions due on the governmental treasuries paid by the county in the prior calendar year.

(c) If the chancery or circuit clerk fails to make full payment of contributions as required for calendar year 2010 or any calendar year thereafter, the system shall certify the delinquency to the county and the county shall withhold any and all payments and fees, including accrued interest, due to the chancery or circuit clerk in a manner as prescribed by board regulations until such time as the total amount of his or her delinquent contributions are withheld and pay the amount so withheld to the system.

(3) Any current or former chancery or circuit clerk for whom appropriate employee and employer contributions and interest on all fees and county income from covered service before January 1, 2010, have not been made shall do one (1) of the following:

(a) Pay to the system the required contributions and interest by not later than December 31, 2011. Failure to pay the required contributions and interest by December 31, 2011, shall constitute an irrevocable election to forfeit service credit for any period for which contributions are delinquent. Upon such forfeiture, the chancery or circuit clerk shall be relieved of the liability for additional employee and employer contributions and applicable interest for covered service before January 1, 2010.

(b) Elect, before December 31, 2011, not to pay delinquent employee and employer contributions and applicable interest for service as a chancery or circuit clerk before January 1, 2010. By making this election, the current or former chancery or circuit clerk shall irrevocably forfeit service credit for any period for which contributions are delinquent and shall not be liable for employee and employer contributions and applicable interest for covered service before January 1, 2010.

(4) If a current or former chancery or circuit clerk fails to make required contributions as provided in subsection (3)(a) of this section or elects to forfeit service credit as provided in subsection (3)(b) of this section, all employee and employer contributions previously paid on that service shall be credited to the county as the reporting entity to be distributed as appropriate between the county and the chancery or circuit clerk or former chancery or circuit clerk. No further contributions shall be due on that past service and any credit on that past service shall be removed from the member's record and may not be reinstated at any time in the future.



§ 25-11-107 - Civilian employees of Mississippi National Guard as a coverage group

The board of trustees of the Public Employees' Retirement System is hereby authorized and empowered to include as a coverage group under this article those regular full-time civilian employees of the Mississippi National Guard whose entire salary is paid on certification out of allotted federal funds, provided funds are made available from the federal government or state appropriations to pay employers' contributions on the salaries of such employees. In event the employers' contributions on such salaries should fail to be paid in full to the public employees' retirement system, the board of trustees of the Public Employees' Retirement System shall be prevented from allowing service credit for any such period of delinquency and such retirants would be allowed only such service credits as had accrued up to the time of any such delinquency; but members who remain in the system with their service credits suspended during any such period of delinquency may obtain full service credit upon the payment of all employers' contributions due the retirement system for the entire coverage group.



§ 25-11-109 - Creditable service

(1) Under such rules and regulations as the board of trustees shall adopt, each person who becomes a member of this retirement system, as provided in Section 25-11-105, on or before July 1, 1953, or who became a member of the system before July 1, 2007, and contributes to the system for a minimum period of four (4) years, or who became a member of the system on or after July 1, 2007, and contributes to the system for a minimum period of eight (8) years, shall receive credit for all state service rendered before February 1, 1953. To receive that credit, the member shall file a detailed statement of all services as an employee rendered by him in the state service before February 1, 1953. For any member who joined the system after July 1, 1953, and before July 1, 2007, any creditable service for which the member is not required to make contributions shall not be credited to the member until the member has contributed to the system for a minimum period of at least four (4) years. For any member who joined the system on or after July 1, 2007, any creditable service for which the member is not required to make contributions shall not be credited to the member until the member has contributed to the system for a minimum period of at least eight (8) years.

(2) In the computation of creditable service under the provisions of this article, the total months of accumulative service during any fiscal year shall be calculated in accordance with the schedule as follows: ten (10) or more months of creditable service during any fiscal year shall constitute a year of creditable service; seven (7) months to nine (9) months inclusive, three-quarters ( 3/4) of a year of creditable service; four (4) months to six (6) months inclusive, one-half-year of creditable service; one (1) month to three (3) months inclusive, one-quarter (1/4) of a year of creditable service. In no case shall credit be allowed for any period of absence without compensation except for disability while in receipt of a disability retirement allowance, nor shall less than fifteen (15) days of service in any month, or service less than the equivalent of one-half (1/2) of the normal working load for the position and less than one-half (1/2) of the normal compensation for the position in any month, constitute a month of creditable service, nor shall more than one (1) year of service be creditable for all services rendered in any one (1) fiscal year; however, for a school employee, substantial completion of the legal school term when and where the service was rendered shall constitute a year of service credit. Any state or local elected official shall be deemed a full-time employee for the purpose of creditable service. However, an appointed or elected official compensated on a per diem basis only shall not be allowed creditable service for terms of office.

In the computation of any retirement allowance or any annuity or benefits provided in this article, any fractional period of service of less than one (1) year shall be taken into account and a proportionate amount of such retirement allowance, annuity or benefit shall be granted for any such fractional period of service.

In the computation of unused leave for creditable service authorized in Section 25-11-103, the following shall govern: twenty-one (21) days of unused leave shall constitute one (1) month of creditable service and in no case shall credit be allowed for any period of unused leave of less than fifteen (15) days. The number of months of unused leave shall determine the number of quarters or years of creditable service in accordance with the above schedule for membership and prior service. In order for the member to receive creditable service for the number of days of unused leave, the system must receive certification from the governing authority.

For the purposes of this subsection, members of the system who retire on or after July 1, 2010, shall receive credit for one-half-day of leave for each full year of membership service accrued after June 30, 2010. The amount of leave received by a member under this paragraph shall be added to the lawfully credited unused leave for which creditable service is provided under Section 25-11-103(i).

For the purpose of this subsection, for members of the system who are elected officers and who retire on or after July 1, 1987, the following shall govern:

(a) For service before July 1, 1984, the members shall receive credit for leave (combined personal and major medical) for service as an elected official before that date at the rate of thirty (30) days per year.

(b) For service on and after July 1, 1984, the member shall receive credit for personal and major medical leave beginning July 1, 1984, at the rates authorized in Sections 25-3-93 and 25-3-95, computed as a full-time employee.

(3) Subject to the above restrictions and to such other rules and regulations as the board may adopt, the board shall verify, as soon as practicable after the filing of such statements of service, the services therein claimed.

(4) Upon verification of the statement of prior service, the board shall issue a prior service certificate certifying to each member the length of prior service for which credit shall have been allowed on the basis of his statement of service. So long as membership continues, a prior service certificate shall be final and conclusive for retirement purposes as to such service, provided that any member may within five (5) years from the date of issuance or modification of such certificate request the board of trustees to modify or correct his prior service certificate. Any modification or correction authorized shall only apply prospectively.

When membership ceases, such prior service certificates shall become void. Should the employee again become a member, he shall enter the system as an employee not entitled to prior service credit except as provided in Sections 25-11-105(I), 25-11-113 and 25-11-117.

(5) Creditable service at retirement, on which the retirement allowance of a member shall be based, shall consist of the membership service rendered by him since he last became a member, and also, if he has a prior service certificate that is in full force and effect, the amount of the service certified on his prior service certificate.

(6) Any member who served on active duty in the Armed Forces of the United States, who served in the Commissioned Corps of the United States Public Health Service before 1972 or who served in maritime service during periods of hostility in World War II, shall be entitled to creditable service at no cost for his service on active duty in the Armed Forces, in the Commissioned Corps of the United States Public Health Service before 1972 or in such maritime service, provided he entered state service after his discharge from the Armed Forces or entered state service after he completed such maritime service. The maximum period for such creditable service for all military service as defined in this subsection (6) shall not exceed four (4) years unless positive proof can be furnished by such person that he was retained in the Armed Forces during World War II or in maritime service during World War II by causes beyond his control and without opportunity of discharge. The member shall furnish proof satisfactory to the board of trustees of certification of military service or maritime service records showing dates of entrance into active duty service and the date of discharge. From and after July 1, 1993, no creditable service shall be granted for any military service or maritime service to a member who qualifies for a retirement allowance in another public retirement system administered by the Board of Trustees of the Public Employees' Retirement System based in whole or in part on such military or maritime service. In no case shall the member receive creditable service if the member received a dishonorable discharge from the Armed Forces of the United States.

(7) (a) Any member of the Public Employees' Retirement System whose membership service is interrupted as a result of qualified military service within the meaning of Section 414(u)(5) of the Internal Revenue Code, and who has received the maximum service credit available under subsection (6) of this section, shall receive creditable service for the period of qualified military service that does not qualify as creditable service under subsection (6) of this section upon reentering membership service in an amount not to exceed five (5) years if:

(i) The member pays the contributions he would have made to the retirement system if he had remained in membership service for the period of qualified military service based upon his salary at the time his membership service was interrupted;

(ii) The member returns to membership service within ninety (90) days of the end of his qualified military service; and

(iii) The employer at the time the member's service was interrupted and to which employment the member returns pays the contributions it would have made into the retirement system for such period based on the member's salary at the time the service was interrupted.

(b) The payments required to be made in paragraph (a)(i) of this subsection may be made over a period beginning with the date of return to membership service and not exceeding three (3) times the member's qualified military service; however, in no event shall such period exceed five (5) years.

(c) The member shall furnish proof satisfactory to the board of trustees of certification of military service showing dates of entrance into qualified service and the date of discharge as well as proof that the member has returned to active employment within the time specified.

(8) Any member of the Public Employees' Retirement System who became a member of the system before July 1, 2007, and who has at least four (4) years of membership service credit, or who became a member of the system on or after July 1, 2007, and who has at least eight (8) years of membership service credit, shall be entitled to receive a maximum of five (5) years creditable service for service rendered in another state as a public employee of such other state, or a political subdivision, public education system or other governmental instrumentality thereof, or service rendered as a teacher in American overseas dependent schools conducted by the Armed Forces of the United States for children of citizens of the United States residing in areas outside the continental United States, provided that:

(a) The member shall furnish proof satisfactory to the board of trustees of certification of such services from the state, public education system, political subdivision or retirement system of the state where the services were performed or the governing entity of the American overseas dependent school where the services were performed; and

(b) The member is not receiving or will not be entitled to receive from the public retirement system of the other state or from any other retirement plan, including optional retirement plans, sponsored by the employer, a retirement allowance including such services; and

(c) The member shall pay to the retirement system on the date he or she is eligible for credit for such out-of-state service or at any time thereafter before the date of retirement the actuarial cost as determined by the actuary for each year of out-of-state creditable service. The provisions of this subsection are subject to the limitations of Section 415 of the Internal Revenue Code and regulations promulgated under that section.

(9) Any member of the Public Employees' Retirement System who became a member of the system before July 1, 2007, and has at least four (4) years of membership service credit, or who became a member of the system on or after July 1, 2007, and has at least eight (8) years of membership service credit, and who receives, or has received, professional leave without compensation for professional purposes directly related to the employment in state service shall receive creditable service for the period of professional leave without compensation provided:

(a) The professional leave is performed with a public institution or public agency of this state, or another state or federal agency;

(b) The employer approves the professional leave showing the reason for granting the leave and makes a determination that the professional leave will benefit the employee and employer;

(c) Such professional leave shall not exceed two (2) years during any ten-year period of state service;

(d) The employee shall serve the employer on a full-time basis for a period of time equivalent to the professional leave period granted immediately following the termination of the leave period;

(e) The contributing member shall pay to the retirement system the actuarial cost as determined by the actuary for each year of professional leave. The provisions of this subsection are subject to the regulations of the Internal Revenue Code limitations;

(f) Such other rules and regulations consistent herewith as the board may adopt and in case of question, the board shall have final power to decide the questions.

Any actively contributing member participating in the School Administrator Sabbatical Program established in Section 37-9-77 shall qualify for continued participation under this subsection (9).

(10) Any member of the Public Employees' Retirement System who became a member of the system before July 1, 2007, and has at least four (4) years of credited membership service, or who became a member of the system on or after July 1, 2007, and has at least eight (8) years of credited membership service, shall be entitled to receive a maximum of ten (10) years creditable service for:

(a) Any service rendered as an employee of any political subdivision of this state, or any instrumentality thereof, that does not participate in the Public Employees' Retirement System; or

(b) Any service rendered as an employee of any political subdivision of this state, or any instrumentality thereof, that participates in the Public Employees' Retirement System but did not elect retroactive coverage; or

(c) Any service rendered as an employee of any political subdivision of this state, or any instrumentality thereof, for which coverage of the employee's position was or is excluded; provided that the member pays into the retirement system the actuarial cost as determined by the actuary for each year, or portion thereof, of such service. Payment for such service may be made in increments of one-quarter-year of creditable service. After a member has made full payment to the retirement system for all or any part of such service, the member shall receive creditable service for the period of such service for which full payment has been made to the retirement system.



§ 25-11-111 - Superannuation retirement

(a) (1) Any member who became a member of the system before July 1, 2007, upon withdrawal from service upon or after attainment of the age of sixty (60) years who has completed at least four (4) years of membership service, or any member who became a member of the system before July 1, 2011, upon withdrawal from service regardless of age who has completed at least twenty-five (25) years of creditable service, shall be entitled to receive a retirement allowance, which shall begin on the first of the month following the date the member's application for the allowance is received by the board, but in no event before withdrawal from service.

(2) Any member who became a member of the system on or after July 1, 2007, upon withdrawal from service upon or after attainment of the age of sixty (60) years who has completed at least eight (8) years of membership service, or any member who became a member of the system on or after July 1, 2011, upon withdrawal from service regardless of age who has completed at least thirty (30) years of creditable service, shall be entitled to receive a retirement allowance, which shall begin on the first of the month following the date the member's application for the allowance is received by the board, but in no event before withdrawal from service.

(b) (1) Any member who became a member of the system before July 1, 2007, whose withdrawal from service occurs before attaining the age of sixty (60) years who has completed four (4) or more years of membership service and has not received a refund of his accumulated contributions, shall be entitled to receive a retirement allowance, beginning upon his attaining the age of sixty (60) years, of the amount earned and accrued at the date of withdrawal from service.

(2) Any member who became a member of the system on or after July 1, 2007, whose withdrawal from service occurs before attaining the age of sixty (60) years who has completed eight (8) or more years of membership service and has not received a refund of his accumulated contributions, shall be entitled to receive a retirement allowance, beginning upon his attaining the age of sixty (60) years, of the amount earned and accrued at the date of withdrawal from service.

(c) Any member in service who has qualified for retirement benefits may select any optional method of settlement of retirement benefits by notifying the Executive Director of the Board of Trustees of the Public Employees' Retirement System in writing, on a form prescribed by the board, of the option he has selected and by naming the beneficiary of the option and furnishing necessary proof of age. The option, once selected, may be changed at any time before actual retirement or death, but upon the death or retirement of the member, the optional settlement shall be placed in effect upon proper notification to the executive director.

(d) Any member who became a member of the system before July 1, 2011, shall be entitled to an annual retirement allowance which shall consist of:

(1) A member's annuity, which shall be the actuarial equivalent of the accumulated contributions of the member at the time of retirement computed according to the actuarial table in use by the system; and

(2) An employer's annuity, which, together with the member's annuity provided above, shall be equal to two percent (2%) of the average compensation for each year of service up to and including twenty-five (25) years of creditable service, and two and one-half percent (2-1/2%) of the average compensation for each year of service exceeding twenty-five (25) years of creditable service.

(3) Any retired member or beneficiary thereof who was eligible to receive a retirement allowance before July 1, 1991, and who is still receiving a retirement allowance on July 1, 1992, shall receive an increase in the annual retirement allowance of the retired member equal to one-eighth of one percent (1/8 of 1%) of the average compensation for each year of state service in excess of twenty-five (25) years of membership service up to and including thirty (30) years. The maximum increase shall be five-eighths of one percent (5/8 of 1%). In no case shall a member who has been retired before July 1, 1987, receive less than Ten Dollars ($ 10.00) per month for each year of creditable service and proportionately for each quarter year thereof. Persons retired on or after July 1, 1987, shall receive at least Ten Dollars ($ 10.00) per month for each year of service and proportionately for each quarter year thereof reduced for the option selected. However, such Ten Dollars ($ 10.00) minimum per month for each year of creditable service shall not apply to a retirement allowance computed under Section 25-11-114 based on a percentage of the member's average compensation.

(e) Any member who became a member of the system on or after July 1, 2011, shall be entitled to an annual retirement allowance which shall consist of:

(1) A member's annuity, which shall be the actuarial equivalent of the accumulated contributions of the member at the time of retirement computed according to the actuarial table in use by the system; and

(2) An employer's annuity, which, together with the member's annuity provided above, shall be equal to two percent (2%) of the average compensation for each year of service up to and including thirty (30) years of creditable service, and two and one-half percent (2-1/2%) of average compensation for each year of service exceeding thirty (30) years of creditable service.

(f) Any member who became a member of the system on or after July 1, 2011, upon withdrawal from service upon or after attaining the age of sixty (60) years who has completed at least eight (8) years of membership service, or any such member upon withdrawal from service regardless of age who has completed at least thirty (30) years of creditable service, shall be entitled to receive a retirement allowance computed in accordance with the formula set forth in subsection (e) of this section. In the case of the retirement of any member who has attained age sixty (60) but who has not completed at least thirty (30) years of creditable service, the retirement allowance shall be computed in accordance with the formula set forth in subsection (e) of this section except that the total annual retirement allowance shall be reduced by an actuarial equivalent factor for each year of creditable service below thirty (30) years or the number of years in age that the member is below age 65, whichever is less.

(g) No member, except members excluded by the Age Discrimination in Employment Act Amendments of 1986 (Public Law 99-592), under either Article 1 or Article 3 in state service shall be required to retire because of age.

(h) No payment on account of any benefit granted under the provisions of this section shall become effective or begin to accrue until January 1, 1953.

(i) (1) A retiree or beneficiary may, on a form prescribed by and filed with the retirement system, irrevocably waive all or a portion of any benefits from the retirement system to which the retiree or beneficiary is entitled. The waiver shall be binding on the heirs and assigns of any retiree or beneficiary and the same must agree to forever hold harmless the Public Employees' Retirement System of Mississippi from any claim to the waived retirement benefits.

(2) Any waiver under this subsection shall apply only to the person executing the waiver. A beneficiary shall be entitled to benefits according to the option selected by the member at the time of retirement. However, a beneficiary may, at the option of the beneficiary, execute a waiver of benefits under this subsection.

(3) The retirement system shall retain in the annuity reserve account amounts that are not used to pay benefits because of a waiver executed under this subsection.

(4) The board of trustees may provide rules and regulations for the administration of waivers under this subsection.



§ 25-11-1111 - Payment of retirement benefits by means of direct deposit

The Public Employees' Retirement System shall make payments of retirement benefits under this chapter to members who retire effective on or after January 1, 2003, and to the beneficiaries of those members, by means of direct deposit to an account with a financial institution that is a participant of the Automated Clearing House designated by the member or beneficiary, unless the member or beneficiary can demonstrate that payment by means of direct deposit will cause the member or beneficiary undue hardship.



§ 25-11-112 - Additional annual payment to retirees and beneficiaries

(1) Any member who is receiving a retirement allowance for service or disability retirement, or any beneficiary thereof, who has received a monthly benefit for at least one (1) full fiscal year, shall be eligible to receive an additional benefit, on December 1 or July 1 of the year as provided in subsection (3) of this section, equal to an amount calculated under paragraph (a) or (b) below:

(a) For any member who became a member of the system before July 1, 2011, the sum of:

(i) An amount equal to three percent (3%) of the annual retirement allowance multiplied by the number of full fiscal years in retirement before the end of the fiscal year in which the member reaches age fifty-five (55), plus

(ii) An additional amount equal to three percent (3%) compounded by the number of full fiscal years in retirement beginning with the fiscal year in which the member reaches age fifty-five (55), multiplied by the amount of the annual retirement allowance.

(b) For any member who became a member of the system on or after July 1, 2011, the sum of:

(i) An amount equal to three percent (3%) of the annual retirement allowance multiplied by the number of full fiscal years in retirement before the end of the fiscal year in which the member reaches age sixty (60), plus

(ii) An additional amount equal to three percent (3%) compounded by the number of full fiscal years in retirement beginning with the fiscal year in which the member reaches age sixty (60), multiplied by the amount of the annual retirement allowance.

(2) The calculation of the beneficiary's additional benefit under subsection (1)(a) or (b) of this section shall be based on the member's age and full fiscal years in retirement as if the member had lived.

(3) (a) The additional benefit provided for under this section shall be paid in one (1) payment in December of each year to those persons who are receiving a retirement allowance on December 1 of that year, unless an election is made under this subsection. However, if a retiree who is receiving a retirement allowance that will terminate upon the retiree's death is receiving the additional benefit in one (1) payment and dies on or after July 1 but before December 1, the beneficiary designated on the retirement application, if any, shall receive in a single payment a fractional part of the additional benefit based on the number of months in which a retirement allowance was received during the fiscal year. Likewise, if a retiree is receiving a retirement allowance that will terminate upon his or her death in two (2) to six (6) monthly installments, any remaining payments of the additional benefit will be paid in a lump sum to the beneficiary designated on the application, or if none, pursuant to Section 25-11-117.1(1). Any similar remaining payments of additional benefits payable under this section to a deceased beneficiary who was receiving a monthly benefit shall be payable in accordance with the provisions of Section 25-11-117.1(2). If the additional monthly benefit is being received in one (1) payment, the additional benefit shall also be prorated based on the number of months in which a retirement allowance was received during the fiscal year when (i) the monthly benefit payable to a beneficiary terminates due to the expiration of an option, remarriage or cessation of dependent status or due to the retiree's return to covered employment, and (ii) the monthly benefit terminates on or after July 1 and before December 1. The board may, in its discretion, allow a retired member or a beneficiary thereof who is receiving the additional annual payment in the manner provided for in this paragraph to change the manner in which the additional annual payment is received to that provided for in paragraph (b) of this subsection if the retired member or beneficiary submits satisfactory documentation that the continued receipt of the additional annual payment as provided for in this paragraph will cause a financial hardship to the retired member or beneficiary.

(b) Retired members or beneficiaries thereof who on July 1, 1999, or July 1 of any fiscal year thereafter, are receiving a retirement allowance, may elect by an irrevocable agreement in writing filed in the Office of the Public Employees' Retirement System no less than thirty (30) days before July 1 of the appropriate year, to begin receiving the additional benefit provided for under this section in twelve (12) equal monthly installments beginning July 1, 1999, or July 1 of any fiscal year thereafter. This irrevocable agreement shall be binding on the member and subsequent beneficiaries. Payment of those monthly installments shall not extend beyond the month in which a retirement allowance is due and payable. The board may, in its discretion, allow a retired member or a beneficiary thereof who is receiving the additional annual payment in the manner provided for in this paragraph to change the manner in which the additional annual payment is received to that provided for in paragraph (a) of this subsection if the retired member or beneficiary submits satisfactory documentation that the continued receipt of the additional annual payment as provided for in this paragraph will cause a financial hardship to the retired member or beneficiary.

(4) The additional payment or payments provided for under this section are for the fiscal year in which they are paid.

(5) (a) The amount provided for under subsection (1)(a)(ii) of this section is calculated using the following formula:

[(1.03)n - 1] x [annual retirement allowance],

where n is the number of full fiscal years in retirement beginning with the fiscal year in which the member reaches age fifty-five (55).

(b) The amount provided for under subsection (1)(b)(ii) of this section is calculated using the following formula:

[(1.03)n - 1] x [annual retirement allowance],

where n is the number of full fiscal years in retirement beginning with the fiscal year in which the member reaches age sixty (60).

(6) Any retired member or beneficiary thereof who has previously elected to receive the additional annual payment in monthly installments may elect, upon application on a form prescribed by the board of trustees, to have that payment made in one (1) additional payment each year. This written election must be filed in the Office of the Public Employees' Retirement System before June 1, 2000, and shall be effective for the fiscal year beginning July 1, 2000.

(7) In the event of death of a retired member or a beneficiary thereof who is receiving the additional annual payment in two (2) to six (6) monthly installments pursuant to an election made before July 1, 1999, and who would otherwise be eligible to receive the additional benefit provided for under this section in one (1) payment in December of the current fiscal year, any remaining amounts shall be paid in a lump sum to the designated beneficiary.

(8) When a member retires after July 1 and has previously received a retirement allowance for one or more full fiscal years, the retired member shall be eligible immediately for the additional benefit. The additional benefit shall be based on the current retirement allowance and the number of full fiscal years in retirement and shall be prorated and paid in monthly installments based on the number of months a retirement allowance is paid during the fiscal year.



§ 25-11-113 - Disability retirement

(1) (a) Upon the application of a member or his employer, any active member in state service who became a member of the system before July 1, 2007, and who has at least four (4) years of membership service credit, or any active member in state service who became a member of the system on or after July 1, 2007, who has at least eight (8) years of membership service credit, may be retired by the board of trustees on the first of the month following the date of filing the application on a disability retirement allowance, but in no event shall the disability retirement allowance begin before termination of state service, provided that the medical board, after an evaluation of medical evidence that may or may not include an actual physical examination by the medical board, certifies that the member is mentally or physically incapacitated for the further performance of duty, that the incapacity is likely to be permanent, and that the member should be retired; however, the board of trustees may accept a disability medical determination from the Social Security Administration in lieu of a certification from the medical board. For the purposes of disability determination, the medical board shall apply the following definition of disability: the inability to perform the usual duties of employment or the incapacity to perform such lesser duties, if any, as the employer, in its discretion, may assign without material reduction in compensation, or the incapacity to perform the duties of any employment covered by the Public Employees' Retirement System (Section 25-11-101 et seq.) that is actually offered and is within the same general territorial work area, without material reduction in compensation. The employer shall be required to furnish the job description and duties of the member. The employer shall further certify whether the employer has offered the member other duties and has complied with the applicable provisions of the Americans With Disabilities Act in affording reasonable accommodations that would allow the employee to continue employment.

(b) Any inactive member who became a member of the system before July 1, 2007, with four (4) or more years of membership service credit, or any inactive member who became a member of the system on or after July 1, 2007, with eight (8) or more years of membership service credit, who has withdrawn from active state service, is not eligible for a disability retirement allowance unless the disability occurs within six (6) months of the termination of active service and unless satisfactory proof is presented to the board of trustees that the disability was the direct cause of withdrawal from state service.

(c) Any member who is or becomes eligible for service retirement benefits under Section 25-11-111 while pursuing a disability retirement allowance under this section or Section 25-11-114 may elect to receive a service retirement allowance pending a final determination on eligibility for a disability retirement allowance or withdrawal of the application for the disability retirement allowance. In such a case, an application for a disability retirement allowance must be on file with the system before the beginning of a service retirement allowance. If the application is approved, the option selected and beneficiary designated on the retirement application shall be used to determine the disability retirement allowance. If the application is not approved or if the application is withdrawn, the service retirement allowance shall continue to be paid in accordance with the option selected. No person may apply for a disability retirement allowance after the person begins to receive a service retirement allowance.

(d) If the medical board certifies that the member is not mentally or physically incapacitated for the future performance of duty, the member may request, within sixty (60) days, a hearing before the hearing officer as provided in Section 25-11-120. All hearings shall be held in accordance with rules and regulations adopted by the board to govern those hearings. The hearing may be closed upon the request of the member.

(e) The medical board may request additional medical evidence and/or other physicians to conduct an evaluation of the member's condition. If the medical board requests additional medical evidence and the member refuses the request, the application shall be considered void.

(2) Allowance on disability retirement.

(a) Upon retirement for disability, an eligible member shall receive a retirement allowance if he has attained the age of sixty (60) years.

(b) Except as provided in paragraph (c) of this subsection (2), an eligible member who is retired for disability and who has not attained sixty (60) years of age shall receive a disability benefit as computed in Section 25-11-111(d), which shall consist of:

(i) A member's annuity, which shall be the actuarial equivalent of his accumulated contributions at the time of retirement; and

(ii) An employer's annuity equal to the amount that would have been payable as a retirement allowance for eligible creditable service if the member had continued in service to the age of sixty (60) years, which shall apply to the allowance for disability retirement paid to retirees receiving such allowance upon and after April 12, 1977. This employer's annuity shall be computed on the basis of the average "earned compensation" as defined in Section 25-11-103.

(c) For persons who become members after June 30, 1992, and for active members on June 30, 1992, who elect benefits under this paragraph (c) instead of those provided under paragraph (b) of this subsection (2), the disability allowance shall consist of two (2) parts: a temporary allowance and a deferred allowance.

The temporary allowance shall equal the greater of (i) forty percent (40%) of average compensation at the time of disability, plus ten percent (10%) of average compensation for each of the first two (2) dependent children, as defined in Sections 25-11-103 and 25-11-114, or (ii) the accrued benefit based on actual service. It shall be payable for a period of time based on the member's age at disability, as follows:

Age at Disability Duration

60 and earlier to age 65

61 to age 66

62 to age 66

63 to age 67

64 to age 67

65 to age 68

66 to age 68

67 to age 69

68 to age 70

69 and over one year

The deferred allowance shall begin when the temporary allowance ends and shall be payable for life. The deferred allowance shall equal the greater of (i) the allowance that would have been payable had the member continued in service to the termination age of the temporary allowance, but no more than forty percent (40%) of average compensation, or (ii) the accrued benefit based on actual service at the time of disability. The deferred allowance as determined at the time of disability shall be adjusted in accordance with Section 25-11-112 for the period during which the temporary annuity is payable. In no case shall a member receive less than Ten Dollars ($ 10.00) per month for each year of service and proportionately for each quarter year thereof reduced for the option selected.

(d) The member may elect to receive the actuarial equivalent of the disability retirement allowance in a reduced allowance payable throughout life under any of the provisions of the options provided under Section 25-11-115.

(e) If a disability retiree who has not selected an option under Section 25-11-115 dies before being repaid in disability benefits the sum of his total contributions, then his named beneficiary shall receive the difference in cash, which shall apply to all deceased disability retirees from and after January 1, 1953.

(3) Reexamination of retirees retired on account of disability. Except as otherwise provided in this section, once each year during the first five (5) years following retirement of a member on a disability retirement allowance, and once in every period of three (3) years thereafter, the board of trustees may, and upon his application shall, require any disability retiree who has not yet attained the age of sixty (60) years or the termination age of the temporary allowance under subsection (2)(c) of this section to undergo a medical examination, the examination to be made at the place of residence of the retiree or other place mutually agreed upon by a physician or physicians designated by the board. The board, however, in its discretion, may authorize the medical board to establish reexamination schedules appropriate to the medical condition of individual disability retirees. If any disability retiree who has not yet attained the age of sixty (60) years or the termination age of the temporary allowance under subsection (2)(c) of this section refuses to submit to any medical examination provided in this section, his allowance may be discontinued until his withdrawal of that refusal; and if his refusal continues for one (1) year, all his rights to a disability benefit shall be revoked by the board of trustees.

(4) If the medical board reports and certifies to the board of trustees, after a comparable job analysis or other similar study, that the disability retiree is engaged in, or is able to engage in, a gainful occupation paying more than the difference between his disability allowance, exclusive of cost-of-living adjustments, and the average compensation, and if the board of trustees concurs in the report, the disability benefit shall be reduced to an amount that, together with the amount earnable by him, equals the amount of his average compensation. If his earning capacity is later changed, the amount of the benefit may be further modified, provided that the revised benefit shall not exceed the amount originally granted. A retiree receiving a disability benefit who is restored to active service at a salary less than the average compensation shall not become a member of the retirement system.

(5) If a disability retiree under the age of sixty (60) years or the termination age of the temporary allowance under subsection (2)(c) of this section is restored to active service at a compensation not less than his average compensation, his disability benefit shall end, he shall again become a member of the retirement system, and contributions shall be withheld and reported. Any such prior service certificate, on the basis of which his service was computed at the time of retirement, shall be restored to full force and effect. In addition, upon his later retirement he shall be credited with all creditable service as a member, but the total retirement allowance paid to the retired member in his previous retirement shall be deducted from his retirement reserve and taken into consideration in recalculating the retirement allowance under a new option selected.

(6) If following reexamination in accordance with the provisions contained in this section, the medical board determines that a retiree retired on account of disability is physically and mentally able to return to the employment from which he is retired, the board of trustees, upon certification of those findings from the medical board, shall, after a reasonable period of time, terminate the disability allowance, whether or not the retiree is reemployed or seeks that reemployment. In addition, if the board of trustees determines that the retiree is no longer sustaining a loss of income as established by documented evidence of the retiree's earned income, the eligibility for a disability allowance shall terminate and the allowance terminated within a reasonable period of time. If the retirement allowance is terminated under the provisions of this section, the retiree may later qualify for a retirement allowance under Section 25-11-111 based on actual years of service credit plus credit for the period during which a disability allowance was paid.

(7) Any current member as of June 30, 1992, who retires on a disability retirement allowance after June 30, 1992, and who has not elected to receive benefits under subsection (2) (c) of this section, shall relinquish all rights under the Age Discrimination in Employment Act of 1967, as amended, with regard to the benefits payable under this section.



§ 25-11-114 - Retirement allowance for death before retirement or death or disability in line of duty

(1) The applicable benefits provided in subsections (2) and (3) of this section shall be paid to eligible beneficiaries of any member who became a member of the system before July 1, 2007, and has completed four (4) or more years of membership service, or who became a member of the system on or after July 1, 2007, and has completed eight (8) or more years of membership service, and who dies before retirement and who has not filed a Pre-Retirement Optional Retirement Form as provided in Section 25-11-111.

(2) (a) The surviving spouse of a member who dies before retirement shall receive a monthly benefit computed in accordance with paragraph (d) of this subsection (2) as if the member had nominated his spouse as beneficiary if:

(i) The member completed the requisite minimum number of years of membership service to qualify for a retirement allowance at age sixty (60);

(ii) The spouse has been married to the member for not less than one (1) year preceding the death of the member;

(iii) The member has not exercised any other option.

(b) If, at the time of the member's death, there are no dependent children, and the surviving spouse, who otherwise would receive the annuity under this subsection (2), has filed with the system a signed written waiver of his or her rights to the annuity and that waiver was in effect at the time of the member's death, a lump-sum distribution of the deceased member's accumulated contributions shall be refunded in accordance with Section 25-11-117.

(c) The spouse annuity shall begin on the first day of the month following the date of the member's death, but in case of late filing, retroactive payments will be made for a period of not more than one (1) year.

(d) The spouse of a member who is eligible to receive a monthly benefit under paragraph (a) of this subsection (2) shall receive a benefit for life equal to the higher of the following:

(i) The greater of twenty percent (20%) of the deceased member's average compensation as defined in Section 25-11-103 at the time of death or Fifty Dollars ($ 50.00) monthly; or

(ii) Benefits calculated under Option 2 of Section 25-11-115. The method of calculating the retirement benefits shall be on the same basis as provided in Section 25-11-111(d) or (e), as applicable. However, if the member dies before being qualified for a retirement allowance, then the benefits shall be reduced by an actuarially determined percentage or factor based on the lesser of either the number of years of service credit or the number of years in age required to qualify for a retirement allowance in Section 25-11-111(d) or (e), as applicable.

(e) The surviving spouse of a deceased member who previously received spouse retirement benefits under paragraph (d)(i) of this subsection from and after July 1, 1992, and whose benefits were terminated before July 1, 2004, because of remarriage, may again receive the retirement benefits authorized under paragraph (d)(i) of this subsection by making application with the board to reinstate those benefits. Any reinstatement of the benefits shall be prospective only and shall begin after the first of the month following the date of the application for reinstatement, but no earlier than July 1, 2004. From and after July 1, 2010, any spouse who chose Option 2 from and after July 1, 1992, but before July 1, 2004, where the benefit, although payable for life, was less than the benefit available under the calculation in paragraph (d)(i) of this subsection shall have his or her benefit increased to the amount which provides the greater benefit.

(3) (a) Subject to the maximum limitation provided in this paragraph, the member's dependent children each shall receive an annuity of the greater of ten percent (10%) of the member's average compensation as defined in Section 25-11-103 at the time of the death of the member or Fifty Dollars ($ 50.00) monthly; however, if there are more than three (3) dependent children, each dependent child shall receive an equal share of a total annuity equal to thirty percent (30%) of the member's average compensation, provided that the total annuity shall not be less than One Hundred Fifty Dollars ($ 150.00) per month for all children.

(b) A child shall be considered to be a dependent child until marriage, or the attainment of age nineteen (19), whichever comes first; however, this age limitation shall be extended beyond age nineteen (19), but in no event beyond the attainment of age twenty-three (23), as long as the child is a student regularly pursuing a full-time course of resident study or training in an accredited high school, trade school, technical or vocational institute, junior or community college, college, university or comparable recognized educational institution duly licensed by a state. A student child whose birthday falls during the school year (September 1 through June 30) is considered not to reach age twenty-three (23) until the July 1 following the actual twenty-third birthday. A full-time course of resident study or training means a day or evening noncorrespondence course that includes school attendance at the rate of at least thirty-six (36) weeks per academic year or other applicable period with a subject load sufficient, if successfully completed, to attain the educational or training objective within the period generally accepted as minimum for completion, by a full-time day student, of the academic or training program concerned. Any child who is physically or mentally incompetent, as adjudged by either a Mississippi court of competent jurisdiction or by the board, shall receive benefits for as long as the incompetency exists.

(c) If there are more than three (3) dependent children, upon a child's ceasing to be a dependent child, his annuity shall terminate and there shall be a redetermination of the amounts payable to any remaining dependent children.

(d) Annuities payable under this subsection (3) shall begin the first day of the month following the date of the member's death or in case of late filing, retroactive payments will be made for a period of not more than one (1) year. Those benefits may be paid to a surviving parent or the lawful custodian of a dependent child for the use and benefit of the child without the necessity of appointment as guardian.

(4) (a) Death benefits in the line of duty. Regardless of the number of years of the member's creditable service, the spouse and/or the dependent children of an active member who is killed in the line of performance of duty or dies as a direct result of an accident occurring in the line of performance of duty shall qualify, on approval of the board, for a retirement allowance on the first of the month following the date of death, but in the case of late filing, retroactive payments will be made for a period of not more than one (1) year. The spouse shall receive a retirement allowance for life equal to one-half (1/2) of the average compensation as defined in Section 25-11-103. In addition to the retirement allowance for the spouse, or if there is no surviving spouse, the member's dependent child shall receive a retirement allowance in the amount of one-fourth (1/4) of the member's average compensation as defined in Section 25-11-103; however, if there are two (2) or more dependent children, each dependent child shall receive an equal share of a total annuity equal to one-half (1/2) of the member's average compensation. If there are more than two (2) dependent children, upon a child's ceasing to be a dependent child, his annuity shall terminate and there shall be a redetermination of the amounts payable to any remaining dependent children. Those benefits shall cease to be paid for the support and maintenance of each child upon the child attaining the age of nineteen (19) years; however, the spouse shall continue to be eligible for the aforesaid retirement allowance. Those benefits may be paid to a surviving parent or lawful custodian of the children for the use and benefit of the children without the necessity of appointment as guardian. Any spouse who received spouse retirement benefits under this paragraph (a) from and after April 4, 1984, and whose benefits were terminated before July 1, 2004, because of remarriage, may again receive the retirement benefits authorized under this paragraph (a) by making application with the board to reinstate those benefits. Any reinstatement of the benefits shall be prospective only and shall begin after the first of the month following the date of the application for reinstatement, but not earlier than July 1, 2004.

(b) A child shall be considered to be a dependent child until marriage, or the attainment of age nineteen (19), whichever comes first; however, this age limitation shall be extended beyond age nineteen (19), but in no event beyond the attainment of age twenty-three (23), as long as the child is a student regularly pursuing a full-time course of resident study or training in an accredited high school, trade school, technical or vocational institute, junior or community college, college, university or comparable recognized educational institution duly licensed by a state. A student child whose birthday falls during the school year (September 1 through June 30) is considered not to reach age twenty-three (23) until the July 1 following the actual twenty-third birthday. A full-time course of resident study or training means a day or evening noncorrespondence course that includes school attendance at the rate of at least thirty-six (36) weeks per academic year or other applicable period with a subject load sufficient, if successfully completed, to attain the educational or training objective within the period generally accepted as minimum for completion, by a full-time day student, of the academic or training program concerned. Any child who is physically or mentally incompetent, as adjudged by either a Mississippi court of competent jurisdiction or by the board, shall receive benefits for as long as the incompetency exists.

(5) If all the annuities provided for in this section payable on account of the death of a member terminate before there has been paid an aggregate amount equal to the member's accumulated contributions standing to the member's credit in the annuity savings account at the time of the member's death, the difference between the accumulated contributions and the aggregate amount of annuity payments shall be paid to the person that the member has nominated by written designation duly executed and filed with the board. If there is no designated beneficiary surviving at termination of benefits, the difference shall be payable under Section 25-11-117.1(1).

(6) Regardless of the number of years of creditable service, upon the application of a member or employer, any active member who becomes disabled as a direct result of an accident or traumatic event resulting in a physical injury occurring in the line of performance of duty, provided that the medical board or other designated governmental agency after a medical examination certifies that the member is mentally or physically incapacitated for the further performance of duty and the incapacity is likely to be permanent, may be retired by the board of trustees on the first of the month following the date of filing the application but in no event shall the retirement allowance begin before the termination of state service. The retirement allowance shall equal the allowance on disability retirement as provided in Section 25-11-113 but shall not be less than fifty percent (50%) of average compensation. Line of duty disability benefits under this section shall be administered in accordance with the provisions of Section 25-11-113(1)(b), (c), (d) and (e), (3), (4), (5) and (6).

(7) For purposes of determining death or disability benefits under this section, the following shall apply:

(a) Permanent and total disability resulting from a cardiovascular, pulmonary or musculoskeletal condition that was not a direct result of a traumatic event occurring in the performance of duty shall be deemed an ordinary disability.

(b) A mental disability based exclusively on employment duties occurring on an ongoing basis shall be deemed an ordinary disability.

(8) If the deceased or disabled member has less than four (4) years of membership service, the average compensation as defined in Section 25-11-103 shall be the average of all annual earned compensation in state service for the purposes of benefits provided in this section.

(9) In case of death or total and permanent disability under subsection (4) or subsection (6) of this section and before the board shall consider any application for a retirement allowance, the employer must certify to the board that the member's death or disability was a direct result of an accident or a traumatic event occurring during and as a result of the performance of the regular and assigned duties of the employee and that the death or disability was not the result of the willful negligence of the employee.

(10) The application for the retirement allowance must be filed within one (1) year after death of an active member who is killed in the line of performance of duty or dies as a direct result of an accident occurring in the line of performance of duty or traumatic event; but the board of trustees may consider an application for disability filed after the one-year period if it can be factually demonstrated to the satisfaction of the board of trustees that the disability is due to the accident and that the filing was not accomplished within the one-year period due to a delayed manifestation of the disability or to circumstances beyond the control of the member. However, in case of late filing, retroactive payments will be made for a period of not more than one (1) year only.

(11) (a) Notwithstanding any other section of this article and in lieu of any payments to a designated beneficiary for a refund of contributions under Section 25-11-117, the spouse and/or children shall be eligible for the benefits payable under this section, and the spouse may elect, for both the spouse and/or children, to receive benefits in accordance with either subsections (2) and (3) or subsection (4) of this section; otherwise, the contributions to the credit of the deceased member shall be refunded in accordance with Section 25-11-117.

(b) Notwithstanding any other section of this article, a spouse who is entitled to receive a monthly benefit under either subsection (2) or (4) of this section and who is also the named beneficiary for a refund of accumulated contributions in the member's annuity savings account, may, after the death of the member, elect to receive a refund of accumulated contributions in lieu of a monthly allowance, provided that there are no dependent children entitled to benefits under subsection (3) of this section.

(12) If the member has previously received benefits from the system to which he was not entitled and has not repaid in full all amounts payable by him to the system, the annuity amounts otherwise provided by this section shall be withheld and used to effect repayment until the total of the withholdings repays in full all amounts payable by him to the system.



§ 25-11-115 - Options

(1) Upon application for superannuation or disability retirement, any member may elect to receive his or her benefit in a retirement allowance payable throughout life with no further payments to anyone at the member's death, except that if the member's total retirement payments under this article do not equal the member's total contributions under this article, the named beneficiary shall receive the difference in cash at the member's death. Or the member may elect upon retirement, or upon becoming eligible for retirement, to receive the actuarial equivalent subject to the provisions of subsection (3) of this section of his or her retirement allowance in a reduced retirement allowance payable throughout life with the provision that:

Option 1. If the retired member dies before he or she has received in annuity payment the value of the member's annuity savings account as it was at the time of the member's retirement, the balance shall be paid to the legal representative or to such person as the member has nominated by written designation duly acknowledged and filed with the board;

Option 2. Upon the retired member's death, his or her reduced retirement allowance shall be continued throughout the life of, and paid to, such person as the member has nominated by written designation duly acknowledged and filed with the board of trustees at the time of his or her retirement;

Option 3. Upon the retired member's death, one-half ( 1/2) of his or her reduced retirement allowance shall be continued throughout the life of, and paid to, such person as the member has nominated by written designation duly acknowledged and filed with the board of trustees at the time of his or her retirement, and the other one-half (1/2) of his or her reduced retirement allowance to some other designated beneficiary;

Option 4. Upon the retired member's death, three-fourths (3/4) of his or her reduced retirement allowance, or such other specified amount, shall be continued throughout the life of, and paid to, such person as the member has nominated by written designation duly acknowledged and filed with the board of trustees at the time of his or her retirement;

Option 4-A. Upon the retired member's death, one-half (1/2) of his or her reduced retirement allowance, or such other specified amount, shall be continued throughout the life of, and paid to, such person as the member has nominated by written designation duly acknowledged and filed with the board of trustees at the time of his or her retirement;

Option 4-B. A reduced retirement allowance shall be continued throughout the life of the retirant, but with the further guarantee of payments to the named beneficiary or beneficiaries for a specified number of years certain. If the retired member or the last designated beneficiary both die before receiving all guaranteed payments due, the actuarial equivalent of the remaining payments shall be paid under Section 25-11-117.1(1);

Option 6. Any member who became a member of the system before July 1, 2007, and who has at least twenty-eight (28) years of creditable service at the time of retirement or who is at least sixty-three (63) years of age and eligible to retire, may select the maximum retirement benefit or an optional benefit as provided in this subsection together with a partial lump-sum distribution. Any member who became a member of the system on or after July 1, 2007, but before July 1, 2011, and who has at least twenty-eight (28) years of creditable service at the time of retirement may select the maximum retirement benefit or any optional benefit as provided in this subsection together with a partial lump-sum distribution. Any member who became a member of the system on or after July 1, 2011, and who has at least thirty-three (33) years of creditable service at the time of retirement may select the maximum retirement benefit or any optional benefit as provided in this subsection together with a partial lump-sum distribution. The amount of the lump-sum distribution under this option shall be equal to the maximum monthly benefit multiplied by twelve (12), twenty-four (24) or thirty-six (36) as selected by the member. The maximum retirement benefit shall be actuarially reduced to reflect the amount of the lump-sum distribution selected and further reduced for any other optional benefit selected. The annuity and lump-sum distribution shall be computed to result in no actuarial loss to the system. The lump-sum distribution shall be made as a single payment payable at the time the first monthly annuity payment is paid to the retiree. The amount of the lump-sum distribution shall be deducted from the member's annuity savings account in computing what contributions remain at the death of the retiree and/or a beneficiary. The lump-sum distribution option may be elected only once by a member upon initial retirement, and may not be elected by a retiree, by members applying for a disability retirement annuity, or by survivors.

(2) No change in the option selected shall be permitted after the member's death or after the member has received his or her first retirement check except as provided in subsections (3) and (4) of this section and in Section 25-11-127. Members who are pursuing a disability retirement allowance and simultaneously or later elect to begin to receive a service retirement allowance while continuing to pursue a disability retirement allowance, shall not be eligible to select Option 6 and that option may not be selected at a later time if the application for a disability retirement allowance is voided or denied. However, any retired member who is receiving a retirement allowance under Option 2 or Option 4-A upon July 1, 1992, and whose designated beneficiary predeceased him or her or whose marriage to a spouse who is his or her designated beneficiary is terminated by divorce or other dissolution, upon written notification to the retirement system of the death of the designated beneficiary or of the termination of the retired member's marriage to the designated beneficiary, the retirement allowance payable to the member after receipt of that notification by the retirement system shall be equal to the retirement allowance that would have been payable if the member had not elected the option. In addition, any retired member who is receiving the maximum retirement allowance for life, a retirement allowance under Option 1 or who is receiving a retirement allowance under Option 2 or Option 4-A on July 1, 1992, may elect to provide survivor benefits under Option 2 or Option 4-A to a spouse who was not previously the member's beneficiary and whom the member married before July 1, 1992.

(3) Any retired member who is receiving a reduced retirement allowance under Option 2, Option 4 or Option 4-A whose designated beneficiary predeceases him or her, or whose marriage to a spouse who is his or her designated beneficiary is terminated by divorce or other dissolution, may elect to cancel the reduced retirement allowance and receive the maximum retirement allowance for life in an amount equal to the amount that would have been payable if the member had not elected Option 2, Option 4 or Option 4-A. That election must be made in writing to the office of the executive director of the system on a form prescribed by the board. Any such election shall be effective the first of the month following the date the election is received by the system; however, the election may be applied retroactively for not more than three (3) months but no earlier than the first of the month following the date of the death of the beneficiary.

(4) Any retired member who is receiving the maximum retirement allowance for life, or a retirement allowance under Option 1, and who marries after his or her retirement may elect to cancel the maximum retirement allowance and receive a reduced retirement allowance under Option 2, Option 4 or Option 4-A to provide continuing lifetime benefits to his or her spouse. That election must be made in writing to the office of the executive director of the system on a form prescribed by the board not earlier than the date of the marriage. Any such election shall be effective the first of the month following the date the election is received by the system.

(5) (a) Except as otherwise provided in this subsection, if the election of an optional benefit is made after the member has attained the age of sixty-five (65) years, the actuarial equivalent factor shall be used to compute the reduced retirement allowance as if the election had been made on his or her sixty-fifth birthday; however, from and after January 1, 2003, if there is an election of Option 6 after the member has attained the age of sixty-five (65) years, the actuarial equivalent factor based on the retiree's age at the time of retirement shall be used to compute the reduced maximum monthly retirement allowance. However, if a retiree marries or remarries after retirement and elects either Option 2 or Option 4-A as provided in subsection (2) or (4) of this section, the actuarial equivalent factor used to compute the reduced retirement allowance shall be the factor for the age of the retiree and his or her beneficiary at the time such election for recalculation of benefits is made.

(b) For members who retire on or after July 1, 2012, the actuarial equivalent factor used to compute the reduced retirement allowance at retirement or upon any subsequent recalculation of the benefit shall be the factor for the age of the retiree and his or her beneficiary at the time of retirement or at the time an election for recalculation of benefits is made.

(6) Notwithstanding any provision of Section 25-11-1 et seq., no payments may be made for a retirement allowance on a monthly basis for a period of time in excess of that allowed by federal law.

(7) If a retirant and his or her eligible beneficiary, if any, both die before they have received in annuity payments a total amount equal to the accumulated contributions standing to the retirant's credit in the annuity savings account at the time of his or her retirement, the difference between the accumulated contributions and the total amount of annuities received by them shall be paid to such persons as the retirant has nominated by written designation duly executed and filed in the office of the executive director. If no designated person survives the retirant and his or her beneficiary, the difference, if any, shall be paid under Section 25-11-117.1(1).

(8) Any retired member who retired on Option 2(5) or 4-A(5) before July 1, 1992, who is still receiving a retirement allowance on July 1, 1994, shall receive an increase in the annual retirement allowance effective July 1, 1994, equal to the amount they would have received under Option 2 or Option 4-A without a reduction for Option 5 based on the ages at retirement of the retiree and beneficiary and option factors in effect on July 1, 1992. That increase shall be prospective only.



§ 25-11-1151 - Designation of new spouse as beneficiary under Option 4-A; benefits payable to spouse

Any retired member who died in 1993, who retired under Option 4-A before January 1, 1980, with his spouse as his designated beneficiary, whose spouse predeceased him, and who remarried before July 1, 1992, shall be deemed to have designated his new spouse as his beneficiary under Option 4-A before his death. Monthly survivor benefits to the member's surviving spouse will be payable beginning on the first of the month after April 5, 1996. In addition, retroactive benefits will be payable to the surviving spouse back to the date of death of the retired member.



§ 25-11-1152 - Benefit payments not knowingly to be paid directly to legally incompetent persons; representative payees

(1) It is the intent of the Public Employees' Retirement System to provide benefit payments in an efficient manner consistent with the member's best interest. The system shall not knowingly allow payments to be made directly to persons who are determined legally incompetent or incapable of managing or directing the management of benefits. Any person applying for or receiving benefits who comes to be known as incapable of applying for, managing or directing the management of benefits by reason of mental or physical impairment, as certified by a medical doctor, shall be directed to obtain a conservator or legal guardian for purposes of applying for, receiving, managing and/or directing benefit payments. In the absence of a conservator or legal guardian or valid durable power of attorney, the Public Employees' Retirement System may designate a representative payee for such purposes. The benefit recipient may nominate a representative payee for consideration by the system in selecting a payee, and the system is responsible for selecting a payee, including an agency, organization, or institution, that will serve the interest of the benefit recipient. The system may also accept the Social Security Administration's designation of a representative payee to manage and direct funds paid by the system. The system shall have the authority to establish rules for the administration of this section.

(2) A representative payee shall be directed to apply benefits paid from the system only for the use and benefit of the benefit recipient. The system's obligations to a benefit recipient shall be discharged when it makes a correct payment to a representative payee on the benefit recipient's behalf. The system is without liability for the theft or misuse of benefits if the benefits were properly paid based upon the information available to the system at the time the payments were made.

(3) In the absence of a conservator, legal guardian or valid durable power of attorney, an unmarried benefit applicant who is deemed to be incapable of applying for, managing or directing his or her benefits, shall be entitled to receive annuity payments in an amount equal to a retirement allowance based on the maximum benefit payable to the member for life and with any remaining benefit at the death of the member payable pursuant to Section 25-11-117.1(1). Such payments shall be paid to the representative payee, designated by the system in accordance with the provisions of this section during the period of the benefit recipient's incapacity.

(4) In the absence of a conservator, legal guardian or valid durable power of attorney, any married benefit applicant who is deemed to be incapable of applying for, managing or directing his or her benefits, shall be paid a reduced retirement allowance under Option 2 as provided in Section 25-11-115, with the lawful spouse as the beneficiary. Such payments shall be paid to a representative payee as designated by the system in accordance with the provisions of this section during the period of the benefit recipient's incapacity.



§ 25-11-117 - Refund of contributions; distribution to retirement plan or account; repayment of refund

(1) A member may be paid a refund of the amount of accumulated contributions to the credit of the member in the annuity savings account, provided that the member has withdrawn from state service and has not returned to state service on the date the refund of the accumulated contributions would be paid. That refund of the contributions to the credit of the member in the annuity savings account shall be paid within ninety (90) days from receipt in the office of the retirement system of the properly completed form requesting the payment. In the event of death before retirement of any member whose spouse and/or children are not entitled to a retirement allowance, the accumulated contributions to the credit of the deceased member in the annuity savings account shall be paid to the designated beneficiary on file in writing in the office of the executive director of the board of trustees within ninety (90) days from receipt of a properly completed form requesting the payment. If there is no such designated beneficiary on file for the deceased member in the office of the system, upon the filing of a proper request with the board, the contributions to the credit of the deceased member in the annuity savings account shall be refunded under Section 25-11-117.1(1). The payment of the refund shall discharge all obligations of the retirement system to the member on account of any creditable service rendered by the member before the receipt of the refund. By the acceptance of the refund, the member shall waive and relinquish all accrued rights in the system.

(2) Under the Unemployment Compensation Amendments of 1992 (Public Law 102-318 (UCA)), a member or the spouse of a member who is an eligible beneficiary entitled to a refund under this section may elect, on a form prescribed by the board under rules and regulations established by the board, to have an eligible rollover distribution of accumulated contributions payable under this section paid directly to an eligible retirement plan, as defined under applicable federal law, or an individual retirement account. If the member or the spouse of a member who is an eligible beneficiary makes that election and specifies the eligible retirement plan or individual retirement account to which the distribution is to be paid, the distribution will be made in the form of a direct trustee-to-trustee transfer to the specified eligible retirement plan. A non-spouse beneficiary may elect to have an eligible rollover distribution paid in the form of a direct trustee-to-trustee transfer to an individual retirement account established to receive the distribution on behalf of the non-spouse beneficiary. Flexible rollovers under this subsection shall not be considered assignments under Section 25-11-129.

(3) (a) If any person who became a member of the system before July 1, 2007, has received a refund, reenters the state service and again becomes a member of the system, the member may repay all or part of the amounts previously received as a refund, together with regular interest covering the period from the date of refund to the date of repayment; however, the amounts that are repaid by the member and the creditable service related thereto shall not be used in any benefit calculation or determination until the member has remained a contributor to the system for a period of at least four (4) years after the member's reentry into state service. Repayment for that time shall be made in increments of not less than one-quarter ( 1/4) year of creditable service beginning with the most recent service for which refund has been made. Upon the repayment of all or part of that refund and interest, the member shall again receive credit for the period of creditable service for which full repayment has been made to the system.

(b) If any person who became a member of the system on or after July 1, 2007, has received a refund, reenters the state service and again becomes a member of the system, the member may repay all or part of the amounts previously received as a refund, together with regular interest covering the period from the date of refund to the date of repayment; however, the amounts that are repaid by the member and the creditable service related thereto shall not be used in any benefit calculation or determination until the member has remained a contributor to the system for a period of at least eight (8) years after the member's reentry into state service. Repayment for that time shall be made in increments of not less than one-quarter ( 1/4) year of creditable service beginning with the most recent service for which refund has been made. Upon the repayment of all or part of that refund and interest, the member shall again receive credit for the period of creditable service for which full repayment has been made to the system.

(4) (a) In order to provide a source of income to members who have applied for disability benefits under Section 25-11-113 or 25-11-114, the board may provide, at the employee's election, a temporary benefit to be paid from the member's accumulated contributions, if any, without forfeiting the right to pursue disability benefits, provided that the member has exhausted all personal and medical leave and has terminated his or her employment. The board may prescribe rules and regulations for carrying out the provisions of this subsection (4).

(b) If a member who has elected to receive temporary benefits under this subsection later applies for a refund of his or her accumulated contributions, all amounts paid under this subsection shall be deducted from the accumulated contributions and the balance will be paid to the member. If a member who has elected to receive temporary benefits under this subsection is later approved for a disability retirement allowance, and a service retirement allowance or survivor benefits are paid on the account, the board shall adjust the benefits in such a manner that no more than the actuarial equivalent of the benefits to which the member or beneficiary was or is entitled shall be paid.

(c) The board may study, develop and propose a disability benefit structure, including short- and long-term disability benefits, provided that it is the actuarial equivalent of the benefits currently provided in Section 25-11-113 or 25-11-114.



§ 25-11-1171 - Persons to whom benefits payable in event of death of designated beneficiary

(1) Except as otherwise provided in subsection (2) of this section, where benefits are payable to a designated beneficiary or beneficiaries under this article and the designated beneficiary or beneficiaries as provided by the member on the most recent form filed with the system is deceased or otherwise disqualified at the time such benefits become payable, the following persons, in descending order of precedence, shall be eligible to receive such benefits:

(a) The surviving spouse of the member or retiree;

(b) The children of the member or retiree or their descendants, per stirpes;

(c) The brothers and sisters of the member or retiree or their descendants, per stirpes;

(d) The parents of the member or retiree;

(e) The executor or administrator on behalf of the member or retiree's estate;

(f) The persons entitled by law to distribution of the member or retiree's estate.

(2) Any monthly benefits payable to a beneficiary who dies prior to cashing his or her final check(s) and/or any additional benefits payable pursuant to Section 25-11-112 still payable at the death of a beneficiary receiving monthly benefits shall be paid as follows:

(a) The surviving spouse of the beneficiary;

(b) The children of the beneficiary or their descendants, per stirpes;

(c) The brothers and sisters of the beneficiary or their descendants, per stirpes;

(d) The parents of the beneficiary;

(e) The executor or administrator on behalf of the beneficiary's estate;

(f) The persons entitled by law to distribution of the beneficiary's estate.

(3) In the event no claim is made by any individual listed in subsection (2) of this section, a distribution may be made pursuant to the provisions of subsection (1) of this section.

(4) Payment under the provisions of this section shall bar recovery by any other person of the benefits distributed. Payment of benefits made to one or more members of a class of individuals are made on behalf of all members of the class. Any members of the class coming forward after payment is made must look to those who received the payment.



§ 25-11-118 - Retirement system authorized to accept eligible roll over distributions to repay fund or for purchase of optional service credit

Effective July 1, 2000, and subject to the rules adopted by the board of trustees, the system shall accept an eligible rollover distribution or a direct transfer of funds from another eligible retirement plan, as defined under applicable federal law, or an individual retirement account, in payment of all or a portion of the cost to purchase optional service credit or to reinstate previously withdrawn service credit as permitted by the system. The system may only accept rollover payments in an amount equal to or less than the balance due for purchase or reinstatement of service credit. The rules adopted by the board of trustees shall condition the acceptance of a rollover or transfer from another eligible retirement plan or an individual retirement account on the receipt of information necessary to enable the system to determine the eligibility of any transferred funds for tax-free rollover treatment or other treatment under federal income tax law.



§ 25-11-119 - Administration of Article 3

(1) The board shall keep such data as shall be necessary for actuarial valuation of the assets and liabilities of the system and for checking its operating experience.

(2) The board shall keep minutes which shall be open to public inspection. It shall have the accounts of the system audited annually by the State Audit Department and shall publish as of the end of each fiscal year a report showing the fiscal transactions of the system for the preceding fiscal year, the amount of the accumulated cash and securities of the system, a statement of income and expenditures, a statement of investments acquired and disposed of, and a balance sheet showing the financial condition of the system by means of an actuarial valuation of its assets and liabilities. It shall also publish a synopsis of the report.

(3) The board shall establish a general office for the meeting of the board and for the administrative personnel; provide for the installation of an adequate system of books, accounts, and records which will give effect to all requirements of Articles 1 and 3; and credit all assets received by the funds according to the purposes for which they are held. All books, accounts and records shall be kept in the general office of the board and shall be public records except for individual member records. The system shall not disclose the name, address or contents of any individual member records without the prior written consent of the individual to whom the record pertains, except as authorized by regulations of the board.

(4) The board shall hold regular meetings at least quarterly in each year and such special meetings as may be deemed necessary. All meetings shall be open to the public.

(5) The board shall have power to make contracts, and to sue and be sued, under the name of the Board of Trustees of the Public Employees' Retirement System of Mississippi.

(6) Legal advisor. The Attorney General shall be the legal advisor of the board; and the board may employ counsel when needed.

(7) Medical board. The board may designate a medical board to be composed of three (3) physicians or may contract with another governmental agency or nongovernmental disability determination service that is qualified to make disability determinations. If required, other physicians may be engaged to report on special cases. The medical board or other governmental or nongovernmental disability determination service agency so designated shall arrange for, and pass upon, all medical examinations required under the provisions of this article; shall investigate all essential statements and certificates by or on behalf of a member in connection with an application for disability retirement; and shall report in writing to the board of trustees its conclusions and recommendations upon all the matters referred to it.

(8) Duties of actuary. The board of trustees shall designate an actuary who shall be the technical advisor of the board on matters regarding the operation of the system, and shall perform such other duties as are required in connection therewith.

(9) At least once in each two-year period, the actuary shall make an actuarial survey of the mortality, service, withdrawal and compensation experience of the members and beneficiaries of the retirement system, and shall make a valuation of the assets and liabilities of the system. Taking into account the result of such investigation and valuation, the board of trustees shall adopt for the retirement system such mortality, service, and other tables as shall be deemed necessary. On the basis of such tables as the board of trustees shall adopt, the actuary shall make valuations of the assets and liabilities of the funds of the system.



§ 25-11-120 - Hearings and appeals for persons aggrieved by administrative determination relating to eligibility, payment of benefits or calculation of creditable service

(1) Any individual aggrieved by an administrative determination, including a determination of the medical board, relating to the eligibility for or payment of benefits, or the calculation of creditable service or other similar matters relating to the Public Employees' Retirement System or any other retirement system or program administered by the board, may request a hearing before a hearing officer designated by the board. Such hearings shall be conducted in accordance with rules and regulations adopted by the board and formal rules of evidence shall not apply. The hearing officer is authorized to administer oaths, hear testimony of witnesses and receive documentary and other evidence. In case of disability appeals, the hearing officer shall have the authority to defer a decision in order to request a medical evaluation or test or additional existing medical records not previously furnished by the claimant. After the hearing and the receipt of any additional medical evidence requested by the hearing officer, the hearing officer shall certify the record to the board, which shall include the hearing officer's proposed statement of facts, conclusions of law and recommendation. The record may include a taped recording of the proceedings of the hearing in lieu of a transcribed copy of the proceedings. The board shall receive the record and make its determination based solely on matters contained therein.

(2) Any individual aggrieved by the determination of the board may appeal to the Circuit Court of the First Judicial District of Hinds County, Mississippi, in accordance with the Uniform Circuit Court Rules governing appeals to the circuit court in civil cases. Such appeal shall be made solely on the record before the board and this procedure shall be the exclusive method of appealing determinations of the board.

(3) The board is authorized to appoint a committee of the board to serve as hearing officer or to employ or contract with qualified personnel to perform the duties of hearing officer and court reporter as may be necessary for conducting, recording and transcribing such hearings. The board may assess and collect fees to offset costs related to such hearings. Those fees shall be deposited to the credit of the Public Employees' Retirement System.

(4) Interest shall not be paid on any benefits, including, but not limited to, benefits that are delayed as a result of an administrative determination or an appeal from an administrative determination.



§ 25-11-121 - Investments

(1) The board shall, from time to time, determine the current requirements for benefit payments and administrative expense which shall be maintained as a cash working balance, except that such cash working balance shall not exceed at any time an amount necessary to meet the current obligations of the system for a period of ninety (90) days. Any amounts in excess of such cash working balance shall be invested, as follows:

(a) Funds may be deposited in any institution insured by the Federal Deposit Insurance Corporation that maintains a facility that takes deposits in the State of Mississippi or a custodial bank;

(b) Corporate bonds and taxable municipal bonds; or corporate short-term obligations of corporations or of wholly owned subsidiaries of corporations, whose short-term obligations are rated A-2 or better by Standard and Poor's, rated P-2 or better by Moody's Investment Service, F-2 or better by Fitch Ratings, Ltd., or the equivalent of these ratings if assigned by another United States Securities and Exchange Commission designated Nationally Recognized Statistical Rating Organization;

(c) Agency and nonagency residential and commercial mortgage-backed securities and collateralized mortgage obligations;

(d) Asset-backed securities;

(e) Bank loans;

(f) Convertible bonds;

(g) Bonds of the Tennessee Valley Authority;

(h) Bonds, notes, certificates and other valid obligations of the United States, and other valid obligations of any federal instrumentality that issues securities under authority of an act of Congress and are exempt from registration with the Securities and Exchange Commission;

(i) Bonds, notes, debentures and other securities issued by any federal instrumentality and fully guaranteed by the United States;

(j) Interest-bearing revenue bonds or notes or bonds or notes which are general obligations of any state in the United States or of any city or county therein;

(k) Bonds of established non-United States companies and foreign government securities. The board may take requisite action to effectuate or hedge transactions or invest in currency through foreign or domestic banks, including the purchase and sale, transfer, exchange, or otherwise disposal of, and generally deal in foreign exchange through the use of foreign currency, interbank forward contracts, futures contracts, options contracts, swaps and other related derivative instruments, notwithstanding any other provisions of this article to the contrary;

(l) Shares of stocks, common and/or preferred, of corporations created by or existing under the laws of the United States or any state, district or territory thereof and shares of stocks, common and/or preferred, and convertible securities of non-United States companies; provided:

(i) The maximum investments in stocks shall not exceed eighty percent (80%) of the total book value of the total investment fund of the system;

(ii) The stock of such corporation shall:

1. Be listed on a national stock exchange; or

2. Be traded in the over-the-counter market;

(iii) The outstanding shares of such corporation shall have a total market value of not less than Fifty Million Dollars ($ 50,000,000.00);

(iv) The amount of investment in any one (1) corporation shall not exceed three percent (3%) of the book value of the assets of the system;

(v) The shares of any one (1) corporation owned by the system shall not exceed five percent (5%) of that corporation's outstanding stock.

The board may take requisite action utilizing foreign currency as an investment vehicle, or to effectuate or hedge transactions for shares of stocks and convertible securities of non-United States companies through foreign or domestic banks, including the purchase and sale, transfer, exchange, or otherwise disposal of, and generally deal in foreign exchange through the use of foreign currency, interbank forward contracts, futures contracts, options contracts, swaps and other related derivative instruments, notwithstanding any other provisions of this article to the contrary;

(m) Covered call and put options on securities or indices traded on one or more of the regulated exchanges;

(n) Pooled or commingled funds managed by a corporate trustee or by a Securities and Exchange Commission registered investment advisory firm retained as an investment manager by the board of trustees, and shares of investment companies and unit investment trusts registered under the Investment Company Act of 1940, where such pooled or commingled funds or shares are comprised of common or preferred stocks, bonds, money market instruments or other investments authorized under this section. Such investment in commingled funds or shares shall be held in trust; provided that the total book value of investments under this paragraph shall at no time exceed five percent (5%) of the total book value of all investments of the system. Any investment manager approved by the board of trustees shall invest such commingled funds or shares as a fiduciary;

(o) Pooled or commingled real estate funds or real estate securities managed by a corporate trustee or by a Securities and Exchange Commission registered investment advisory firm retained as an investment manager by the board of trustees. Such investment in commingled funds or shares shall be held in trust; provided that the total book value of investments under this paragraph shall at no time exceed ten percent (10%) of the total book value of all investments of the system. Any investment manager approved by the board of trustees shall invest such commingled funds or shares as a fiduciary. The ten percent (10%) limitation in this paragraph shall not be subject to the five percent (5%) limitation in paragraph (n) of this subsection;

(p) Types of investments not specifically authorized by this subsection if the investments are in the form of a separate account managed by a Securities and Exchange Commission registered investment advisory firm retained as an investment manager by the board; or a limited partnership or commingled fund approved by the board; provided that the total book value of investments under this paragraph shall at no time exceed ten percent (10%) of the total book value of all investments of the system. Any person or entity who exercises any discretionary authority or discretionary control respecting management of the separate account, limited partnership or commingled fund, or who exercises any authority or control respecting management or disposition of the assets of the separate account, limited partnership or commingled fund, shall exercise such authority or control as a fiduciary.

(2) All investments shall be acquired at prices not exceeding the prevailing market values for such investments.

(3) Any limitations herein set forth shall be applicable only at the time of purchase and shall not require the liquidation of any investment at any time. All investments shall be clearly marked to indicate ownership by the system and to the extent possible shall be registered in the name of the system.

(4) Subject to the above terms, conditions, limitations and restrictions, the board shall have power to sell, assign, transfer and dispose of any of the securities and investments of the system, provided that said sale, assignment or transfer has the majority approval of the entire board. The board may employ or contract with investment managers, evaluation services or other such services as determined by the board to be necessary for the effective and efficient operation of the system.

(5) Except as otherwise provided herein, no trustee and no employee of the board shall have any direct or indirect interest in the income, gains or profits of any investment made by the board, nor shall any such person receive any pay or emolument for his services in connection with any investment made by the board. No trustee or employee of the board shall become an endorser or surety, or in any manner an obligor for money loaned by or borrowed from the system.

(6) All interest derived from investments and any gains from the sale or exchange of investments shall be credited by the board to the account of the system.

(7) The board of trustees shall credit regular interest to the annuity savings account monthly. Regular interest shall mean such per centum rate to be compounded annually as set by the board of trustees through regulation.

(8) The board of trustees shall be the custodian of the funds of the system. All retirement allowance payrolls shall be certified by the executive director who shall furnish the board a surety bond in a company authorized to do business in Mississippi in such an amount as shall be required by the board, the premium to be paid by the board from the expense account.

(9) For the purpose of meeting disbursements for retirement allowances, annuities and other payments, cash may be kept available, not exceeding the requirements of the system for a period of ninety (90) days, on deposit in one or more banks or trust companies organized under the laws of the State of Mississippi or the laws of the United States, provided that the sum on deposit in any one (1) bank or trust company shall not exceed thirty-five percent (35%) of the paid-up capital and regular surplus of such bank or trust company.

(10) The board, the executive director and employees shall discharge their duties with respect to the investments of the system solely for the interest of the system with the care, skill, prudence and diligence under the circumstances then prevailing that a prudent investor acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims, including diversifying the investments of the system so as to minimize the risk of large losses, unless under the circumstances it is clearly prudent not to do so.

(11) Documentary material or data made or received by the system which consists of trade secrets or commercial or financial information that relates to the investments of the system shall be exempt from the Mississippi Public Records Act of 1983 if the disclosure of the material or data is likely to impair the system's ability to obtain such information in the future, or is likely to cause substantial harm to the competitive position of the person or entity from whom the information was obtained.



§ 25-11-123 - Crediting of assets; financing

All of the assets of the system shall be credited according to the purpose for which they are held to one (1) of four (4) reserves; namely, the annuity savings account, the annuity reserve, the employer's accumulation account, and the expense account.

(a) Annuity savings account. In the annuity savings account shall be accumulated the contributions made by members to provide for their annuities, including interest thereon which shall be posted monthly. Credits to and charges against the annuity savings account shall be made as follows:

(1) Beginning July 1, 2010, the employer shall cause to be deducted from the salary of each member on each and every payroll of the employer for each and every payroll period nine percent (9%) of earned compensation as defined in Section 25-11-103. Future contributions shall be fixed biennially by the board on the basis of the liabilities of the retirement system for the various allowances and benefits as shown by actuarial valuation; however, any member earning at a rate less than Sixteen Dollars and Sixty-seven Cents ($ 16.67) per month, or Two Hundred Dollars ($ 200.00) per year, shall contribute not less than One Dollar ($ 1.00) per month, or Twelve Dollars ($ 12.00) per year.

(2) The deductions provided in paragraph (1) of this subsection shall be made notwithstanding that the minimum compensation provided by law for any member is reduced by the deduction. Every member shall be deemed to consent and agree to the deductions made and provided for in paragraph (1) of this subsection and shall receipt for his full salary or compensation, and payment of salary or compensation less the deduction shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by the person during the period covered by the payment, except as to the benefits provided under Articles 1 and 3. The board shall provide by rules for the methods of collection of contributions from members and the employer. The board shall have full authority to require the production of evidence necessary to verify the correctness of amounts contributed.

(b) Annuity reserve. The annuity reserve shall be the account representing the actuarial value of all annuities in force, and to it shall be charged all annuities and all benefits in lieu of annuities, payable as provided in this article. If a beneficiary retired on account of disability is restored to active service with a compensation not less than his average final compensation at the time of his last retirement, the remainder of his contributions shall be transferred from the annuity reserve to the annuity savings account and credited to his individual account therein, and the balance of his annuity reserve shall be transferred to the employer's accumulation account.

(c) Employer's accumulation account. The employer's accumulation account shall represent the accumulation of all reserves for the payment of all retirement allowances and other benefits payable from contributions made by the employer, and against this account shall be charged all retirement allowances and other benefits on account of members. Credits to and charges against the employer's accumulation account shall be made as follows:

(1) On account of each member there shall be paid monthly into the employer's accumulation account by the employers for the preceding fiscal year an amount equal to a certain percentage of the total earned compensation, as defined in Section 25-11-103, of each member. The percentage rate of those contributions shall be fixed biennially by the board on the basis of the liabilities of the retirement system for the various allowances and benefits as shown by actuarial valuation. Beginning January 1, 1990, the rate shall be fixed at nine and three-fourths percent (9-3/4%). The board shall reduce the employer's contribution rate by one percent (1%) from and after July 1 of the year following the year in which the board determines and the board's actuary certifies that the employer's contribution rate can be reduced by that amount without causing the unfunded accrued actuarial liability amortization period for the retirement system to exceed twenty (20) years. Political subdivisions joining Article 3 of the Public Employees' Retirement System after July 1, 1968, may adjust the employer's contributions by agreement with the Board of Trustees of the Public Employees' Retirement System to provide service credits for any period before execution of the agreement based upon an actuarial determination of employer's contribution rates.

(2) On the basis of regular interest and of such mortality and other tables as are adopted by the board of trustees, the actuary engaged by the board to make each valuation required by this article during the period over which the accrued liability contribution is payable, immediately after making that valuation, shall determine the uniform and constant percentage of the earnable compensation of each member which, if contributed by the employer on the basis of compensation of the member throughout his entire period of membership service, would be sufficient to provide for the payment of any retirement allowance payable on his account for that service. The percentage rate so determined shall be known as the "normal contribution rate." After the accrued liability contribution has ceased to be payable, the normal contribution rate shall be the percentage rate of the salary of all members obtained by deducting from the total liabilities on account of membership service the amount in the employer's accumulation account, and dividing the remainder by one percent (1%) of the present value of the prospective future salaries of all members as computed on the basis of the mortality and service tables adopted by the board of trustees and regular interest. The normal rate of contributions shall be determined by the actuary after each valuation.

(3) The total amount payable in each year to the employer's accumulation account shall not be less than the sum of the percentage rate known as the "normal contribution rate" and the "accrued liability contribution rate" of the total compensation earnable by all members during the preceding year, provided that the payment by the employer shall be sufficient, when combined with the amounts in the account, to provide the allowances and other benefits chargeable to this account during the year then current.

(4) The accrued liability contribution shall be discontinued as soon as the accumulated balance in the employer's accumulation account shall equal the present value, computed on the basis of the normal contribution rate then in force, or the prospective normal contributions to be received on account of all persons who are at that time members.

(5) All allowances and benefits in lieu thereof, with the exception of those payable on account of members who receive no prior service credit, payable from contributions of the employer, shall be paid from the employer's accumulation account.

(6) Upon the retirement of a member, an amount equal to his retirement allowance shall be transferred from the employer's accumulation account to the annuity reserve.

(7) The employer's accumulation account shall be credited with any assets authorized by law to be credited to the account.

(d) Expense account. The expense account shall be the account to which the expenses of the administration of the system shall be charged, exclusive of amounts payable as retirement allowances and as other benefits provided herein. The Legislature shall make annual appropriations in amounts sufficient to administer the system, which shall be credited to this account. There shall be transferred to the State Treasury from this account, not less than once per month, an amount sufficient for payment of the estimated expenses of the system for the succeeding thirty (30) days. Any interest earned on the expense account shall accrue to the benefit of the system. However, notwithstanding the provisions of Sections 25-11-15(10) and 25-11-105(f)(v)5, all expenses of the administration of the system shall be paid from the interest earnings, provided the interest earnings are in excess of the actuarial interest assumption as determined by the board, and provided the present cost of the administrative expense fee of two percent (2%) of the contributions reported by the political subdivisions and instrumentalities shall be reduced to one percent (1%) from and after July 1, 1983, through June 30, 1984, and shall be eliminated thereafter.

(e) Collection of contributions. The employer shall cause to be deducted on each and every payroll of a member for each and every payroll period, beginning subsequent to January 31, 1953, the contributions payable by the member as provided in Articles 1 and 3.

The employer shall make deductions from salaries of employees as provided in Articles 1 and 3 and shall transmit monthly, or at such time as the board of trustees designates, the amount specified to be deducted to the Executive Director of the Public Employees' Retirement System. The executive director, after making a record of all those receipts, shall deposit such amounts as provided by law.

(f) (1) Upon the basis of each actuarial valuation provided herein, the board of trustees shall biennially determine the normal contribution rate and the accrued liability contribution rate as provided in this section. The sum of these two (2) rates shall be known as the "employer's contribution rate." Beginning on earned compensation effective January 1, 1990, the rate computed as provided in this section shall be nine and three-fourths percent (9-3/4%). The board shall reduce the employer's contribution rate by one percent (1%) from and after July 1 of the year following the year in which the board determines and the board's actuary certifies that the employer's contribution rate can be reduced by that amount without causing the unfunded accrued actuarial liability amortization period for the retirement system to exceed twenty (20) years. The percentage rate of those contributions shall be fixed biennially by the board on the basis of the liabilities of the retirement system for the various allowances and benefits as shown by actuarial valuation.

(2) The amount payable by the employer on account of normal and accrued liability contributions shall be determined by applying the employer's contribution rate to the amount of compensation earned by employees who are members of the system. Monthly, or at such time as the board of trustees designates, each department or agency shall compute the amount of the employer's contribution payable, with respect to the salaries of its employees who are members of the system, and shall cause that amount to be paid to the board of trustees from the personal service allotment of the amount appropriated for the operation of the department or agency, or from funds otherwise available to the agency, for the payment of salaries to its employees.

(3) Except as otherwise provided in Section 25-11-106:

(i) Constables shall pay employer and employee contributions on their net fee income as well as the employee contributions on all direct treasury or county payroll income.

(ii) The county shall be responsible for the employer contribution on all direct treasury or county payroll income of constables.

(4) Except as otherwise provided in Section 25-11-106.1, chancery and circuit clerks shall be responsible for both the employer and employee share of contributions on the proportionate share of net income attributable to fees, as well as the employee share of net income attributable to direct treasury or county payroll income, and the employing county shall be responsible for the employer contributions on the net income attributable to direct treasury or county payroll income.

(5) Once each year, under procedures established by the system, each employer shall submit to the Public Employees' Retirement System a copy of their report to Social Security of all employees' earnings.

(6) The board shall provide by rules for the methods of collection of contributions of employers and members. The amounts determined due by an agency to the various funds as specified in Articles 1 and 3 are made obligations of the agency to the board and shall be paid as provided herein. Failure to deduct those contributions shall not relieve the employee and employer from liability thereof. Delinquent employee contributions and any accrued interest shall be the obligation of the employee and delinquent employer contributions and any accrued interest shall be the obligation of the employer. The employer may, in its discretion, elect to pay any or all of the interest on delinquent employee contributions. From and after July 1, 1996, under rules and regulations established by the board, all employers are authorized and shall transfer all funds due to the Public Employees' Retirement System electronically and shall transmit any wage or other reports by computerized reporting systems.



§ 25-11-124 - Employer to pay required member contributions; tax treatment; funding; retirement treatment

Each employer shall pick up the member contributions required by Section 25-11-123, Mississippi Code of 1972, for all compensation earned after June 30, 1982, and the contributions so picked up shall be treated as employer contributions in determining tax treatment under the United States Internal Revenue Code and the Mississippi Income Tax Code; however, each employer shall continue to withhold federal and state income taxes based upon such contributions until the internal revenue service or the federal courts rule that, pursuant to Section 414(h) of the United States Internal Revenue Code, these contributions shall not be included as gross income of the member until such time as they are distributed or made available. The employer shall pay these member contributions from the same source of funds which is used in paying earnings to the member. The employer may pick up these contributions by a reduction in the cash salary of the member, or by an offset against a future salary increase, or by a combination of a reduction in salary and offset against a future salary increase. If member contributions are picked up they shall be treated for all purposes of the Public Employees' Retirement System in the same manner and to the same extent as member contributions made prior to the date picked up.



§ 25-11-125 - Employer contributions for certain fee paid public officers

(1) The board of supervisors may appropriate and include in its budget for public purposes a sufficient sum to pay the required employer contribution to the Public Employees' Retirement System for all fee paid elected officials in judicial capacities of the county and supervisors' districts, and those contributions shall be included by the clerk of the board in his regular reports and remittals to the Executive Director of the Public Employees' Retirement System for other county officers and regular county employees whose employer contributions are not included in and paid from the annual county budget.

(2) If the county elects to be responsible for contributions on the net fee income of the constable, the board of supervisors of the county shall appropriate and include in its budget a sufficient sum to pay to the Public Employees' Retirement System for each constable holding office in that county the required employer contributions on the net fee income and all direct payments to the constable from the county, and those contributions shall be handled by the clerk of the board in the manner required by subsection (1) of this section.



§ 25-11-127 - Benefits upon reemployment of retired persons

(1) (a) No person who is being paid a retirement allowance or a pension after retirement under this article shall be employed or paid for any service by the State of Mississippi, including services as an employee, contract worker, contractual employee or independent contractor, until the retired person has been retired for not less than ninety (90) consecutive days from his or her effective date of retirement. After the person has been retired for not less than ninety (90) consecutive days from his or her effective date of retirement or such later date as established by the board, he or she may be reemployed while being paid a retirement allowance under the terms and conditions provided in this section.

(b) No retiree of this retirement system who is reemployed or is reelected to office after retirement shall continue to draw retirement benefits while so reemployed, except as provided in this section.

(c) No person employed or elected under the exceptions provided for in this section shall become a member under Article 3 of the retirement system.

(2) Any person who has been retired under the provisions of Article 3 and who is later reemployed in service covered by this article shall cease to receive benefits under this article and shall again become a contributing member of the retirement system. When the person retires again, if the reemployment exceeds six (6) months, the person shall have his or her benefit recomputed, including service after again becoming a member, provided that the total retirement allowance paid to the retired member in his or her previous retirement shall be deducted from the member's retirement reserve and taken into consideration in recalculating the retirement allowance under a new option selected.

(3) The board shall have the right to prescribe rules and regulations for carrying out the provisions of this section.

(4) The provisions of this section shall not be construed to prohibit any retiree, regardless of age, from being employed and drawing a retirement allowance either:

(a) For a period of time not to exceed one-half (1/2) of the normal working days for the position in any fiscal year during which the retiree will receive no more than one-half (1/2) of the salary in effect for the position at the time of employment, or

(b) For a period of time in any fiscal year sufficient in length to permit a retiree to earn not in excess of twenty-five percent (25%) of retiree's average compensation.

To determine the normal working days for a position under paragraph (a) of this subsection, the employer shall determine the required number of working days for the position on a full-time basis and the equivalent number of hours representing the full-time position. The retiree then may work up to one-half (1/2) of the required number of working days or up to one-half (1/2) of the equivalent number of hours and receive up to one-half (1/2) of the salary for the position. In the case of employment with multiple employers, the limitation shall equal one-half (1/2) of the number of days or hours for a single full-time position.

Notice shall be given in writing to the executive director, setting forth the facts upon which the employment is being made, and the notice shall be given within five (5) days from the date of employment and also from the date of termination of the employment.

(5) Except as otherwise provided in subsection (6) of this section, the employer of any person who is receiving a retirement allowance and who is employed in service covered by subsection (4) of this section as an employee or a contractual employee shall pay to the board the full amount of the employer's contribution on the amount of compensation received by the retiree for his or her employment in accordance with regulations prescribed by the board. The retiree shall not receive any additional creditable service in the retirement system as a result of the payment of the employer's contribution. This subsection does not apply to persons who are receiving a retirement allowance and who contract with an employer to provide services as a true independent contractor, as defined by the board through regulation.

(6) (a) A member may retire and continue in municipal or county elective office provided that the member has reached the age and/or service requirement that will not result in a prohibited in-service distribution as defined by the Internal Revenue Service, or a retiree may be elected to a municipal or county office, provided that the person:

(i) Files annually, in writing, in the office of the employer and the office of the executive director of the system before the person takes office or as soon as possible after retirement, a waiver of all salary or compensation and elects to receive in lieu of that salary or compensation a retirement allowance as provided in this section, in which event no salary or compensation shall thereafter be due or payable for those services; however, any such officer or employee may receive, in addition to the retirement allowance, office expense allowance, mileage or travel expense authorized by any statute of the State of Mississippi; or

(ii) Elects to receive compensation for that elective office in an amount not to exceed twenty-five percent (25%) of the retiree's average compensation. In order to receive compensation as allowed in this subparagraph, the retiree shall file annually, in writing, in the office of the employer and the office of the executive director of the system, an election to receive, in addition to a retirement allowance, compensation as allowed in this subparagraph.

(b) The municipality or county in which the retired person holds elective office shall pay to the board the amount of the employer's contributions on the full amount of the regular compensation for the elective office that the retired person holds.

(c) As used in this subsection, the term "compensation" does not include office expense allowance, mileage or travel expense authorized by a statute of the State of Mississippi.



§ 25-11-129 - Exemptions from taxation, execution, and assignment; deductions from retirement allowances for payment of employer or system sponsored group life or health insurance

(1) The right of a person to an annuity, a retirement allowance or benefit, or to the return of contributions, or to any optional benefit or any other right accrued or accruing to any person under the provisions of Articles 1 and 3, the system and the monies in the system created by said articles, are hereby exempt from any state, county or municipal ad valorem taxes, income taxes, premium taxes, privilege taxes, property taxes, sales and use taxes or other taxes not so named, notwithstanding any other provision of law to the contrary, and exempt from levy and sale, garnishment, attachment or any other process whatsoever, and shall be unassignable except as specifically otherwise provided in this article and except as otherwise provided in subsection (2) of this section.

(2) Any retired member or beneficiary receiving a retirement allowance or benefit under this article may authorize the system to make deductions from the retirement allowance or benefit for the payment of employer or system sponsored group life or health insurance. The deductions authorized under this subsection shall be subject to rules and regulations adopted by the board.



§ 25-11-131 - Liability for unlawful receipt and retention of payment after death of member or beneficiary; falsification of records; penalty; correction of errors in payments

(1) Any person or corporation who shall receive and retain any payment, after the death of a member or after the death of the beneficiary of any member, which amount is not lawfully due, shall be liable for the repayment of such amount to the retirement system plus interest thereon at ten percent (10%) per annum plus all costs of collection. Any person who shall knowingly make any false statement or shall falsify or permit to be falsified any record or records of this retirement system in any attempt to defraud such system as a result of such act shall be guilty of a misdemeanor if the amount obtained or attempted to be obtained does not exceed the amount of Five Hundred Dollars ($ 500.00), and, on conviction thereof by any court of competent jurisdiction, shall be punished by a fine not exceeding Five Hundred Dollars ($ 500.00) or imprisonment in the county jail not exceeding six (6) months, or both; if such amount obtained or attempted to be obtained shall exceed the sum of Five Hundred Dollars ($ 500.00), such person or persons shall be guilty of a felony and, on conviction thereof by any court of competent jurisdiction, shall be punished by a fine not exceeding Ten Thousand Dollars ($ 10,000.00) or by imprisonment in the State Penitentiary not exceeding five (5) years, or both.

(2) Should any change or error in the records result in any member or beneficiary receiving from the retirement system more or less than he would have been entitled to receive had the records been correct, the board of trustees shall correct such error upon detection, regardless of the length of time between the reporting error or the time payment started and the time the board became aware of the error, and, as far as practicable, adjust the payment in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid. This responsibility is, and has been, the duty of the board since the creation of the retirement system.



§ 25-11-133 - Guaranty; vested right to benefits; maximum annual retirement allowance

(1) The maintenance of actuarial reserves for the various allowances and benefits under Articles 1 and 3, and the payment of all annuities, retirement allowances, refunds and other benefits granted hereunder are made obligations of the employer's accumulation accounts. All income, interest and dividends derived from deposits and investments authorized by those articles shall be used for the payment of the obligations of the system.

(2) In the event of the termination of the Public Employees' Retirement System established pursuant to the provisions of Section 25-11-101 et seq., all members of the system as of the date of termination of the system shall be deemed to have a vested right to benefits to the extent and in the same manner that rights would be vested under the statute existing as of the date of termination of the system, except that any member who, because of a termination of the system has not fulfilled the requirements for length of service, shall nonetheless be entitled to compensation as of the date that such member would otherwise be eligible, with such compensation to be computed on the basis of time actually a member of the service and compensation actually earned during the time a member, in the manner now provided by statute.

In the event of a deficit in the availability of funds for payment due under the provisions of the Public Employees' Retirement System, an appropriation shall be made sufficient for the payment thereof as an obligation of the state.

(3) (a) Notwithstanding any provisions of this section or this title to the contrary, the maximum annual retirement allowance attributable to the employer contributions payable by the system to a member shall be subject to the limitations set forth in Section 415 of the Internal Revenue Code and any regulations issued thereunder as applicable to governmental plans as the term is defined under Section 414(d) of the Internal Revenue Code.

(b) The board is authorized to provide by rule or regulation for the payment of benefits as provided under this chapter to members or beneficiaries of the retirement system at a time and under circumstances not otherwise provided for in this chapter to the extent that the payment is required to maintain the system as a qualified retirement plan for purposes of federal income tax laws.

(4) Notwithstanding any other provision of this plan, all distributions from this plan shall conform to the regulations issued under Section 401(a)(9) of the Internal Revenue Code, applicable to governmental plans, as defined in Section 414(d) of the Internal Revenue Code, including the incidental death benefit provisions of Section 401(a)(9)(G) of the Internal Revenue Code. Further, the regulations shall override any plan provision that is inconsistent with Section 401(a)(9) of the Internal Revenue Code.

(5) The actuarial assumptions used to convert a retirement allowance from the normal form of payment to an optional form of payment shall be an appendix to Article 3 and subject to approval by the board based upon certification by the actuary.

(6) Notwithstanding any other provision of this plan, the maximum compensation that can be considered for all plan purposes shall not be greater than that allowed under Section 401(a)(17) of the Internal Revenue Code.



§ 25-11-135 - Former laws remain in force

Nothing contained in this article shall be construed as repealing any existing law of this state providing for the retirement of teachers, firemen, policemen, or any other public employees.



§ 25-11-137 - Transfer of law enforcement officers' or firemen's funds

(1) (a) Any law enforcement officer or fireman who has been covered under this article or under Section 21-29-101 et seq., Section 21-29-201 et seq., or Section 25-13-1 et seq., and who changes his employment from one jurisdiction to another jurisdiction, or has previously made that change, may elect to transfer retirement service credit earned while covered under the retirement system of the former jurisdiction to that of the latter as provided in this section.

(b) Any law enforcement officer or fireman transferring as described in paragraph (a) of this subsection and having paid retirement funds under this article or under Section 21-29-101 et seq., Section 21-29-201 et seq., or Section 25-13-1 et seq., must pay into the retirement system to which he is transferring the full amount of employee contributions that he would have paid into that system if he had been a member of that system for each year of creditable service that is being transferred, together with regular interest that would have been earned by that system on those contributions, and he must also pay, or the system from which he is transferring must pay, into the system to which he is being transferred, an amount equal to that which the employer would have paid if he had been a member of that system for each year transferred, together with regular interest that would have been earned by that system on those contributions. The retirement system from which he is being transferred shall be required to pay into the system to which he is transferring any funds credited to his account. Any additional funds that may be required shall be paid by the person being transferred. Those payments may be made in quarterly increments. Failure to make these proper adjustment payments will void any transfer of service credits.

(2) The benefits that are being currently paid by the system in which the law enforcement officer or fireman has last been a member, and the requirements for retirement or disability benefits, shall be those applicable to the officer falling under the provisions of this section. Any law enforcement officer or fireman who elects to transfer retirement service credit may immediately transfer the funds and service as provided for in subsection (1) of this section; however, the amounts that are transferred by the law enforcement officer or fireman and his employer, if applicable, and the service credit related to the transfer of funds, shall not be used in any benefit calculation or determination of eligibility for benefits until the person has remained a contributing member of the retirement system to which he is transferring for the minimum period necessary to qualify for a monthly retirement allowance or benefit. Upon the complete transfer and payment of that credit, all time spent in the covered law enforcement or fire department service, as noted above, within and for the State of Mississippi or the political subdivisions thereof, shall apply to the time required by law necessary to effect the retirement or disability of the officer.



§ 25-11-139 - Payment, commencement of benefits

Any retirement allowance or other annuity or benefit provided by Articles 1 and 3 shall be paid in equal monthly installments for life and shall not be increased, decreased, revoked or repealed, except for error upon detection, regardless of the length of time between the reporting error or the time payment started and the time the board became aware of the error, or except where specifically otherwise provided by said articles. This responsibility is, and has been, the duty of the board since the creation of the retirement system.

Pursuant to Section 25-11-111, Mississippi Code of 1972, it is and has been the sole responsibility of the member or beneficiary thereof to apply for benefits and no benefits shall be paid for any period prior to the first of the month following the receipt of such application for such benefits, but in no event prior to termination of employment, except as authorized in Section 25-11-114.



§ 25-11-141 - Group life and health benefits for retired persons

[Through June 30 of the year in which Section 25-11-143 becomes effective as provided in subsection (1) of Section 25-11-143, this section shall read as follows:]

The board of trustees may enter into an agreement with insurance companies, hospital service associations, medical or health care corporations, health maintenance organizations, or government agencies authorized to do business in the state for issuance of a policy or contract of life, health, medical, hospital or surgical benefits, or any combination thereof, for those persons receiving a service, disability or survivor retirement allowance from any system administered by the board. Notwithstanding any other provision of this chapter, the policy or contract also may include coverage for the spouse and dependent children of such eligible person and for such sponsored dependents as the board considers appropriate. If all or any portion of the policy or contract premium is to be paid by any person receiving a service, disability or survivor retirement allowance, such person shall, by written authorization, instruct the board to deduct from the retirement allowance the premium cost and to make payments to such companies, associations, corporations or agencies.

The board may contract for such coverage on the basis that the cost of the premium for the coverage will be paid by the person receiving a retirement allowance.

The board is authorized to accept bids for such optional coverage and benefits and to make all necessary rules pursuant to the purpose and intent of this section.

[From and after July 1 of the year in which Section 25-11-143 becomes effective as provided in subsection (1) of Section 25-11-143, this section shall read as follows:]

The board of trustees may enter into an agreement with insurance companies or government agencies authorized to do business in the state for issuance of a policy or contract of life, dental, vision or other similar benefits, or any combination thereof, for those persons receiving a service, disability or survivor retirement allowance from any system administered by the board. Notwithstanding any other provision of this chapter, the policy or contract also may include coverage for the spouse and dependent children of the eligible person and for such sponsored dependents as the board considers appropriate. If all or any portion of the policy or contract premium is to be paid by any person receiving a service, disability or survivor retirement allowance, the person shall, by written authorization, instruct the board to deduct from the retirement allowance the premium cost and to make payments to those companies, associations, corporations or agencies.

The board may contract for this coverage on the basis that the cost of the premium for the coverage will be paid by the person receiving a retirement allowance.

The board is authorized to accept bids for the optional coverage and benefits and to make all necessary rules to carry out the purpose and intent of this section.



§ 25-11-143 - Health insurance plan for current and future retirees; definition of "retiree"; coverage; alternatives for those declining coverage; subsidy; employer contribution; late charges and interest penalties; powers and duties of the board

(1) The provisions of this section shall become effective from and after July 1 of the year following the year in which the board determines and the board's actuary certifies that the employer's contribution rate to the Public Employees' Retirement System can be reduced by one percent (1%) without causing the unfunded accrued actuarial liability amortization period for the retirement system to exceed twenty (20) years.

(2) As used in this section, the term "retiree" means any person receiving a service or disability retirement benefit from any system administered by the board; however, in the case of persons participating in the optional retirement plan established in Section 25-11-401 et seq., the term "retiree" includes only those persons who would be entitled to receive a retirement allowance under the provisions of Section 25-11-111 if they were not members of the optional retirement plan.

(3) The board shall design a plan of health insurance for all current and future retirees that will take effect from and after January 1 following the year in which this section becomes effective as provided in subsection (1) of this section. The plan may include coverage for the spouse, surviving beneficiary and dependent children of retirees and other such sponsored dependents as the board considers appropriate; however, the subsidy provided for in this section shall apply only to the cost of providing coverage to retirees. Initially, the plan shall have benefits equivalent to those in the State and School Employees Health Insurance Plan established in Section 25-15-9; however, the board may modify the plan as necessary to meet the needs of the members of the plan and to maintain the fiscal soundness of the plan. The board may offer an optional plan to retirees who are eligible for Medicare, and any additional cost of that plan shall be paid by the retiree electing that optional coverage.

(4) (a) Retirees may decline coverage in the plan established by this section, but they may be included in the plan later if they apply for coverage during any open enrollment periods that may be established by the board and can show, by evidence considered sufficient to the board, that they were covered by health insurance during the period of time that they were not covered by the plan established by this section. The board may adjust the amount of the subsidy for those persons and may limit the number of times retirees who decline coverage who may be later included in the plan.

(b) The board shall determine the manner in which persons who elect continuation coverage under the federal Consolidated Omnibus Budget Reconciliation Act of 1987 (COBRA) will be treated regarding their eligibility for coverage under the plan established under this section and the amount of the subsidy for those persons.

(5) From and after January 1 following the year in which this section becomes effective as provided in subsection (1) of this section, the board shall subsidize a portion of the cost of providing the plan of health insurance to retirees. The amount of the subsidy provided for each retiree shall be equal to a percentage of the annual cost of providing coverage under the plan to the retiree as determined by the board. Except as otherwise provided in this section, the percentage amount of the subsidy shall be two percent (2%) for each year of creditable service, less any fronted service for age-limited disability benefits of the retiree up to a maximum of sixty percent (60%). Once the percentage amount of the subsidy has been determined under this subsection, it may not be changed unless the retiree returns to membership service and earns additional years of creditable service or elects not to be enrolled in the plan for a period of time.

(6) The amount of the subsidy for each disability retiree shall be calculated in the same manner as other retirees. For purposes of determining the amount that a disability retiree must pay above the subsidy for coverage under the plan, the cost of coverage for disability retirees shall be deemed to be the average cost of providing coverage for other retirees as determined by the board.

(7) Each retiree participating in the plan, by written authorization, shall instruct the board to deduct from the retirement allowance the portion of the premium that is not subsidized. The amounts so deducted shall be handled by the board in the manner provided for in subsection (9) of this section.

(8) From and after July 1 of the year in which this section becomes effective as provided in subsection (1) of this section, each employer shall pay monthly to the board an amount equal to two and one-half percent (2.5%) of the total payroll of the employer on which retirement contributions are made under retirement plans administered by the Public Employees' Retirement System.

(9) The board may establish and enforce late charges and interest penalties or other penalties for the purpose of requiring the prompt payment of all contributions required under this section. After appropriation for administration expenses of the program, all funds received by the board under this section shall be held in a fund in the custody of the board. All those funds held by the board shall be utilized for the purpose of subsidizing the health insurance plan required to be established by this section, and shall be invested as provided in Section 25-11-145.

(10) The board:

(a) Shall administer the plan;

(b) Shall have the sole authority to promulgate rules and regulations governing the plan, and shall be vested with all legal authority necessary and proper to perform this function including, but not limited to, defining the benefits provided by the plan, requesting and accepting bids for services, establishing premium rates and receiving premium payments;

(c) May enter into contracts with accountants, actuaries and other persons whose skills are necessary to carry out the provisions of this section; and

(d) Is authorized to procure legal services if it deems these services necessary to carry out its responsibilities under this section.



§ 25-11-145 - Investment of funds received for program; board authorized to sell, assign, transfer and dispose of any investment upon majority approval; board to act as custodian and fiduciary of funds; duty of care; payment of investment management fees and costs

(1) The provisions of this section shall become effective from and after July 1 of the year in which Section 25-11-143 becomes effective as provided in subsection (1) of Section 25-11-143.

(2) In managing the funds received for the insurance program established in Section 25-11-143, the board from time to time shall determine the current requirements for payments and administrative expense that will be maintained as a cash working balance, except that the cash working balance shall not exceed at any time an amount necessary to meet the current obligations of the fund for a period of ninety (90) days. Any amounts in excess of the cash working balance shall be invested, as follows, at such periodic intervals as the board may determine:

(a) Funds may be deposited in federally insured institutions;

(b) Corporate and taxable municipal bonds of investment grade as rated by Standard and Poor's or by Moody's Investment Service, with bonds rated BAA/BBB not to exceed five percent (5%) of the book value of the total fixed income investments, or corporate short-term obligations of corporations or of wholly owned subsidiaries of corporations, whose short-term obligations are rated A-3 or better by Standard and Poor's or rated P-3 or better by Moody's Investment Service;

(c) Bonds of the Tennessee Valley Authority; bonds, notes, certificates and other valid obligations of the United States, and other valid obligations of any federal instrumentality that issues securities under authority of an act of Congress and are exempt from registration with the Securities and Exchange Commission; bonds, notes, debentures and other securities issued by any federal instrumentality and fully guaranteed by the United States;

(d) Interest-bearing bonds or notes that are general obligations of any other state in the United States or of any city or county in that state, provided that the state, city or county has not defaulted for a period longer than thirty (30) days in the payment of principal or interest on any of its general obligation indebtedness during a period of ten (10) calendar years immediately preceding the investment;

(e) Shares of stocks, common and/or preferred, of corporations created by, or existing under, the laws of the United States or any state, district or territory thereof, provided that:

(i) The maximum investments in stocks shall not exceed fifty percent (50%) of the book value of the total investment fund;

(ii) The stock of such corporation shall be listed on a national stock exchange, or be traded in the over-the-counter market;

(iii) The outstanding shares of the corporation shall have a total market value of not less than Fifty Million Dollars ($ 50,000,000.00);

(iv) The amount of investment in any one (1) corporation shall not exceed three percent (3%) of the book value of the total investment fund; and

(v) The shares of any one (1) corporation owned by the fund shall not exceed five percent (5%) of that corporation's outstanding stock;

(f) Bonds rated Single A or better, stocks and convertible securities of established non-United States companies, and in foreign government securities rated Single A or better by a recognized rating agency, provided that the total book value of investments under this paragraph at no time shall exceed thirty percent (30%) of the total book value of the total investment fund. The board may take requisite action to effectuate or hedge those transactions through foreign or domestic banks, including the purchase and sale, transfer, exchange, or otherwise disposal of, and generally deal in foreign exchange through the use of foreign currency, interbank forward contracts, futures contracts, options contracts, swaps and other related derivative instruments;

(g) Covered call and put options on securities traded on one or more of the regulated exchanges;

(h) Pooled or commingled funds managed by a corporate trustee or by a Securities and Exchange Commission registered investment advisory firm retained as an investment manager by the board of trustees, and shares of investment companies and unit investment trusts registered under the Investment Company Act of 1940, where the pooled or commingled funds or shares are comprised of common or preferred stocks, bonds, money market instruments or other investments authorized under this section. The investment in commingled funds or shares shall be held in trust. Any investment manager approved by the board of trustees shall invest the commingled funds or shares as a fiduciary;

(i) Pooled or commingled real estate funds or real estate securities managed by a corporate trustee or by a Securities and Exchange Commission registered investment advisory firm retained as an investment manager by the board of trustees, provided that the total book value of investments under this paragraph at no time shall exceed five percent (5%) of the total book value of all investments of the total investment fund. The investment in commingled funds or shares shall be held in trust. Any investment manager approved by the board of trustees shall invest the commingled funds or shares as a fiduciary.

(3) All investments shall be acquired at prices not exceeding the prevailing market values for the securities.

(4) Any limitations set forth in this section shall be applicable only at the time of purchase and shall not require the liquidation of any investment at any time. All investments shall be clearly marked to indicate ownership by the fund and to the extent possible shall be registered in the name of the fund.

(5) Subject to the preceding terms, conditions, limitations and restrictions, the board shall have power to sell, assign, transfer and dispose of any of the securities and investments of the fund, provided that the sale, assignment or transfer has the majority approval of the entire board. The board may employ or contract with investment managers, evaluation services or other such services as determined by the board to be necessary for the effective and efficient operation of the fund.

(6) Except as otherwise provided in this section, no trustee and no employee of the board shall have any direct or indirect interest in the income, gains or profits of any investment made by the board, nor shall any such person receive any pay or emolument for his services in connection with any investment made by the board. No trustee or employee of the board shall become an endorser or surety, or in any manner an obligor for money loaned by or borrowed from the fund.

(7) All interest derived from investments and any gains from the sale or exchange of investments shall be credited by the board to the account of the fund.

(8) The board of trustees shall be the custodian and fiduciary of the fund.

(9) For the purpose of meeting disbursements, cash may be kept available, not exceeding the requirements of the fund for a period of ninety (90) days, on deposit in one or more banks or trust companies organized under the laws of the State of Mississippi or the laws of the United States, provided that the sum on deposit in any one (1) bank or trust company shall not exceed thirty-five percent (35%) of the paid-up capital and regular surplus of the bank or trust company.

(10) The board of trustees shall determine the degree of collateralization necessary for both foreign and domestic demand deposit accounts in addition to that which is guaranteed by the Federal Deposit Insurance Corporation or such other federal insurance program as may be in effect.

(11) The board, the executive director and employees shall discharge their duties with respect to the investments of the system solely for the interest of the fund with the care, skill, prudence and diligence under the circumstances then prevailing that a prudent investor acting in a like capacity and familiar with those matters would use in the conduct of an enterprise of a like character and with like aims, including diversifying the investments of the system so as to minimize the risk of large losses, unless under the circumstances it is clearly prudent not to do so.

(12) Investment management fees and costs shall be paid from the fund.






Article 5 - TEACHERS' RETIREMENT SYSTEM

§ 25-11-201 - Continuance of certain vested rights

(1) As soon after July 1, 1952, as practicable, but not later than July 15, 1952, the board of trustees of the Teachers' Retirement System shall transfer all funds and securities held by the Teachers' Retirement System to the trustees of the Public Employees' Retirement System created by Sections 25-11-1 through 25-11-139, and the corporation known as the Teachers' Retirement System of Mississippi shall be dissolved as of the date thereof. The board of trustees of the Teachers' Retirement System shall at that time make a full and complete report and accounting as to all funds and securities in its possession and under its control, and shall transfer all books, records, papers, and equipment under its control to the board of trustees of the Public Employees' Retirement System. Under the provisions of said Sections 25-11-1 through 25-11-139, the board of trustees of the Public Employees' Retirement System shall from that date proceed with the liquidation of the Teachers' Retirement System as follows:

(a) Any former member of the Teachers' Retirement System who has been retired under any of the provisions of Chapter 161, Laws of 1944, or any former member who may be retired under said act prior to July 1, 1952, shall continue to receive the benefits provided by said Chapter 161, as amended, just as if said act had not been repealed, together with an additional retirement benefit in the amount of twenty percent (20%) thereof. Where necessary, an additional retirement benefit shall be made to any retired teacher under this section in order to provide a minimum retirement benefit of Forty Dollars ($ 40.00) per month. From and after July 1, 1968, each and every benefit payment outlined above shall be increased by twenty-five percent (25%), making the minimum payment Fifty Dollars ($ 50.00) per month and the maximum payment Seventy-five Dollars ($ 75.00) per month. From and after January 1, 1967, any former teacher who had retired from teaching services on account of age prior to the date of abolishment of the Teachers' Retirement System of Mississippi and who at that time had thirty (30) years or more of teaching service, the last twenty (20) years of which were in this state, and who has attained age sixty-five (65) years or over shall be entitled to receive the minimum monthly retirement payment, from and after making application for such payment to the board of trustees of the Public Employees' Retirement System and furnishing the proper proof of age and services. The payment of these benefits is hereby made an obligation of the State of Mississippi. The Legislature shall annually appropriate an amount sufficient to pay these benefits which shall be credited to a trust fund to be designated as "Fund B." Payment of benefits to members of the Teachers' Retirement System retired prior to July 1, 1952, shall be paid from said "Fund B" and from no other source, except that any public school district or public junior college, by action of the board of trustees thereof, with funds derived locally, may provide additional supplementary benefits for teachers retired on or before July 1, 1952, but not to exceed one percent of the instructional budget in any fiscal year shall be so used.

(b) If any person having made contributions under such Chapter 161 dies prior to its repeal but before retiring, his accumulated contributions shall be paid out as he shall have directed in writing. In the absence of such written directions his accumulated contributions shall be paid to his estate. This paragraph shall apply also to any person dying subsequent to repeal, but before receiving his contributions.

(c) Interest on members' accumulated contributions shall cease on August 1, 1952.

(d) The accumulated contributions of the several members shall be set aside in a trust fund designated as "Fund A" to be held for refund to the respective persons or beneficiaries entitled thereto; no interest shall be allowed. Until refunded or otherwise disposed of, such funds, interest therein, and rights thereto shall not be subject to legal, judicial, or other process.

(e) Within six (6) months after July 1, 1952, or as soon thereafter as practicable, the accumulated contributions of the members, less an amount sufficient to pay the employees' contributions as provided in Article 1 from the effective date of the federal-state agreement to July 1, 1952, shall be returned to the members respectively entitled thereto, or shall be used to purchase an additional annuity in accordance with Section 25-11-123(a)(3) if the member in writing shall affirmatively direct the custodian of such funds to transfer such member's contributions to the public employees' retirement system to be used for this purpose.

In any event, if no election has been made, such member's contributions shall be returned to him or, if deceased, be paid as he shall have directed. In the absence of such written direction, his accumulated contributions shall be paid to his estate.

(f) All other funds of whatsoever nature and kind transferred from the Teachers' Retirement System of Mississippi shall be set aside in the state treasury as a trust fund to be designated as "Fund C." From this fund there shall be paid the employer's contribution as provided in said Article 1 from the effective date of the federal-state agreement to January 1, 1953. Any balance remaining in this fund after such payment shall be transferred to "Fund B" to be applied toward the payment of an additional allowance of twenty percent (20%) as provided by subparagraph (a) of this section to persons retired for service or disability on or before July 1, 1952, under Chapter 161, Laws of 1944, as amended, or their beneficiaries.

(2) The effectiveness of that provision in subparagraph (1)(a) of this section, which adopts a minimum benefit of Fifty Dollars ($ 50.00) per month for all teachers retired under the former Teachers' Retirement System, shall be contingent upon the annual appropriation of sufficient funds to pay the same for the fiscal year commencing July 1, 1970, and each succeeding fiscal year.






Article 7 - SUPPLEMENTAL LEGISLATIVE RETIREMENT PLAN

§ 25-11-301 - Creation and management of supplemental legislative retirement plan

There is hereby established and placed under the management of the Board of Trustees of the Public Employees' Retirement System of Mississippi a supplemental legislative retirement plan for the purpose of providing supplemental retirement allowances and other benefits under the provisions of this article for elected members of the State Legislature and the President of the Senate and their beneficiaries. The retirement plan provided by this article shall go into operation on July 1, 1989, when contributions by members shall begin and benefits shall become payable. This retirement plan is designed to supplement and is in addition to the provisions of Section 25-11-1 et seq. Under the terms of this article, the members of the State Legislature and the President of the Senate shall retain all social security benefits under Article 1 and additional state retirement and disability benefits under Article 3 of the Public Employees' Retirement Law of 1952, as amended. This article is a supplement to those sections, and is designed to provide more benefits for members of the State Legislature and the President of the Senate by reason of their service to the state.



§ 25-11-303 - Applicable definitions

For the purposes of this article, the definitions in Section 25-11-5 and Section 25-11-103 shall apply unless a different meaning is plainly expressed by the context.



§ 25-11-305 - Membership

(1) The membership of the Supplemental Legislative Retirement Plan shall be composed as follows:

(a) All members of the State Legislature who are currently serving in the capacity of an elected official of the State Legislature and the person currently serving as President of the Senate shall become members of this system on July 1, 1989, unless they file with the board within thirty (30) days after July 1, 1989, on a form prescribed by the board, a notice of election not to be covered in the membership of the Supplemental Legislative Retirement Plan and a duly executed waiver of all present and prospective benefits which would otherwise inure to them on account of their participation in the plan.

(b) All members of the State Legislature and the President of the Senate who are elected after July 1, 1989.

(2) Any state legislators who would have otherwise qualified for membership in the plan under subsection (1) of this section but who were excluded from membership by other provisions of this section as it read before March 26, 1991, shall become members of the plan upon March 26, 1991, and shall receive creditable service in the plan for the period from July 1, 1989, to March 26, 1991, upon payment of the proper employee and employer contributions for that period.

(3) Membership in the plan shall cease by a member withdrawing his accumulated contributions, or by a member withdrawing from active service with a retirement allowance, or by death of the member.

(4) No benefits under the plan shall accrue or otherwise be payable to any person who does not qualify for membership in the plan under subsection (1) of this section.



§ 25-11-307 - Custodian of fund; financing; expense

(1) The Board of Trustees of the Public Employees' Retirement System of Mississippi shall act as custodian of the funds for members of the State Legislature and the President of the Senate, and shall receive to the credit of such fund all donations, bequests, appropriations, and all funds available as an employer's contribution thereto from any source whatsoever. The State Legislature shall each month deduct from the compensation of each member three percent (3%) thereof, and shall pay the amount so deducted to the board of trustees to be credited to the fund for the members. The compensation of each member shall include all remuneration or amounts paid, except mileage allowance. From the funds credited to this account, the board of trustees shall pay retirement allowances, disability benefits, survivors' benefits and expenses, and shall refund contributions as provided. The fund for the Supplemental Legislative Retirement Plan shall be maintained as a separate fund, separate from all other funds held by the board of trustees and shall be used only for the payment of benefits provided for by the plan, or amendments thereto.

(2) On account of each member there shall be paid monthly into the fund for members of the Supplemental Legislative Retirement Plan by the State Legislature from funds available an amount equal to a certain percentage of the compensation of each member to be known as the "normal contributions," and an additional amount equal to a percentage of his compensation to be known as the "accrued liability contribution." The percentage rate of such contributions shall be fixed by the board of trustees on the basis of the liabilities of the plan for the various allowances and benefits as shown by the actuarial valuation. Until changed by the board of trustees, the contribution rate shall be six and one-third percent (6-1/3%) of the annual compensation of all members, which shall include all remuneration or amounts paid, except mileage allowance.

(3) The board of trustees is hereby authorized to deduct two percent (2%) of all employer's contributions paid into the fund for members of the State Legislature and the President of the Senate to be transferred to the expense fund of the Public Employees' Retirement System of Mississippi to defray the cost of administering this fund.



§ 25-11-309 - Retirement allowance under plan; waiver of benefits

(1) The retirement allowance from the Supplemental Legislative Retirement Plan shall consist of fifty percent (50%) of an amount equal to the retirement allowance determined by creditable service as an elected Senator or Representative of the State Legislature or as President of the Senate payable by the Public Employees' Retirement System in accordance with Section 25-11-101 et seq.

(2) The percentage of the retirement allowance as provided in this section shall be transferred from the annuity savings account of the member and the employer accumulation account in the Supplemental Legislative Retirement Plan to the retirement account of the member in the Public Employees' Retirement System as provided.

(3) (a) Notwithstanding any provisions of this section or this title to the contrary, the maximum annual retirement allowance attributable to the employer contributions payable under the Supplemental Legislative Retirement Plan to a member shall be subject to the limitations set forth in Section 415 of the Internal Revenue Code and any regulations issued thereunder applicable to governmental plans as the term is defined under Section 414(d) of the Internal Revenue Code.

(b) The board is authorized to provide by rule or regulation for the payment of benefits as provided under this chapter to members or beneficiaries of the Supplemental Legislative Retirement System at a time and under circumstances not otherwise provided for in this chapter to the extent that the payment is required to maintain the Supplemental Legislative Retirement System as a qualified retirement plan for purposes of federal income tax laws.

(4) (a) A retiree or beneficiary may, on a form prescribed by and filed with the Executive Director of the Public Employees' Retirement System, irrevocably waive all or a portion of any benefits from the plan to which the retiree or beneficiary is entitled under this article. The waiver shall be binding on the heirs and assigns of any retiree or beneficiary and the same must agree to forever hold harmless the plan and the Public Employees' Retirement System from any claim to the waived retirement benefits.

(b) Any waiver under this subsection shall apply only to the person executing the waiver. A beneficiary shall be entitled to benefits according to the option selected by the member at the time of retirement; however, a beneficiary may execute a waiver of benefits under this subsection.

(c) The plan shall retain all amounts that are not used to pay benefits because of a waiver executed under this subsection.

(d) The board of trustees of the Public Employees' Retirement System may provide rules and regulations for the administration of waivers under the subsection.



§ 25-11-311 - Refund of contributions; death prior to retirement; reelection after receiving refund

(1) A member may be paid a refund of the amount of accumulated contributions to the credit of the member in the annuity savings account, provided the member has withdrawn from state service and further provided the member has not returned to state service on the date the refund of the accumulated contributions would be paid. The refund of the contributions to the credit of the member in the annuity savings account shall be paid within ninety (90) days from receipt in the office of the retirement system of the properly completed form requesting that payment. In the event of death before retirement of any member whose spouse and/or children are not entitled to a retirement allowance, the accumulated contributions to the credit of the deceased member in the annuity savings account shall be paid to the designated beneficiary on file in writing in the office of the executive director of the board of trustees within ninety (90) days from receipt of a properly completed form requesting that payment. If there is no such designated beneficiary on file for the deceased member in the office of the system, upon the filing of a proper request with the board, the contributions to the credit of the deceased member in the annuity savings account shall be refunded under Section 25-11-311.1(1). The payment of the refund shall discharge all obligations of the retirement system to the member on account of any creditable service rendered by the member before the receipt of the refund. By the acceptance of the refund, the member shall waive and relinquish all accrued rights in the plan.

(2) Pursuant to the Unemployment Compensation Amendments of 1992 (Public Law 102-318 (USCS)), a member or the spouse of a member who is an eligible beneficiary making application for a refund under this section may elect, on a form prescribed by the board under rules and regulations established by the board, to have an eligible rollover distribution of accumulated contributions payable under this section paid directly to an eligible retirement plan, as defined under applicable federal law, or an individual retirement account. If the member or the spouse of a member who is an eligible beneficiary makes that election and specifies the eligible retirement plan or individual retirement account to which the distribution is to be paid, the distribution will be made in the form of a direct trustee-to-trustee transfer to the specified eligible retirement plan. A non-spouse beneficiary may elect to have an eligible rollover distribution of accumulated contributions paid in the form of a direct trustee-to-trustee transfer to an individual retirement account established to receive the distribution on behalf of the non-spouse beneficiary. Flexible rollovers under this subsection shall not be considered assignments under Section 25-11-129.

(3) (a) If any person who became a member of the system before July 1, 2007, has received a refund, is reelected to the Legislature or as President of the Senate and again becomes a member of the plan, the member may repay all or part of the amounts previously received as a refund, together with regular interest covering the period from the date of refund to the date of repayment; however, the amounts that are repaid by the member and the creditable service related thereto shall not be used in any benefit calculation or determination until the member has remained a contributor to the system for a period of at least four (4) years after the member's reentry into state service. Repayment for that time shall be made in increments of not less than one-quarter (1/4) year of creditable service beginning with the most recent service for which refund has been made. Upon the repayment of all or part of that refund and interest, the member shall again receive credit for the period of creditable service for which full repayment has been made to the system.

(b) If any person who became a member of the system on or after July l, 2007, has received a refund, reenters the state service and again becomes a member of the system, the member may repay all or part of the amount previously received as a refund, together with regular interest covering the period from the date of refund to the date of repayment; however, the amounts that are repaid by the member and the creditable service related thereto shall not be used in any benefit calculation or determination until the member has remained a contributor to the system for a period of at least eight (8) years after the member's reentry into state service. Repayment for that time shall be made in increments of not less than one-quarter (1/4) year of creditable service beginning with the most recent service for which refund has been made. Upon the repayment of all or part of that refund and interest, the member shall again receive credit for the period of creditable service for which full repayment has been made to the system.



§ 25-11-3111 - Persons to whom benefits payable in event of death of designated beneficiary

(1) Except as provided in subsection (2) of this section, where benefits are payable to a designated beneficiary or beneficiaries and the designated beneficiary or beneficiaries as provided by the member on the most recent form filed with the system are deceased or otherwise disqualified at the time such benefits become payable, the following persons, in descending order of precedence, shall be eligible to receive such benefits:

(a) The surviving spouse of the member or retiree;

(b) The children of the member or retiree or their descendants, per stirpes;

(c) The brothers and sisters of the member or retiree or their descendants, per stirpes;

(d) The parents of the member or retiree;

(e) The executor or administrator on behalf of the member or retiree's estate;

(f) The persons entitled by law to distribution of the member or retiree's estate.

(2) Any monthly benefits payable to a beneficiary who dies prior to cashing his or her final check(s) and/or any additional benefits payable pursuant to Section 25-11-112 still payable at the death of a beneficiary receiving monthly benefits shall be paid as follows:

(a) The surviving spouse of the beneficiary;

(b) The children of the beneficiary or their descendants, per stirpes;

(c) The brothers and sisters of the beneficiary or their descendants, per stirpes;

(d) The parents of the beneficiary;

(e) The executor or administrator on behalf of the beneficiary's estate;

(f) The persons entitled by law to distribution of the beneficiary's estate.

(3) In the event no claim is made by any individual listed in subsection (2) of this section, a distribution may be made pursuant to the provisions of subsection (1) of this section.

(4) Payment under the provisions above shall bar recovery by any other person of the benefits distributed. Payment of benefits made to one or more members of a class of individuals are made on behalf of all members of the class. Any members of the class coming forward after payment is made must look to those who received the payment.



§ 25-11-312 - Acceptance of eligible rollover distribution or direct transfer of funds from qualified plan in payment of costs to reinstate previously withdrawn service credit

From and after July 1, 2000, subject to the rules adopted by the board, the supplemental legislative retirement plan shall accept an eligible rollover distribution or a direct transfer of funds from another eligible retirement plan, as defined under applicable federal law, or an individual retirement account, in payment of all or a portion of the cost to reinstate previously withdrawn service credit as permitted by the plan. The plan may only accept rollover payments in an amount equal to or less than the balance due for reinstatement of service credit. The rules adopted by the board of trustees shall condition the acceptance of a rollover or transfer from another eligible retirement plan or an individual retirement account on the receipt of information necessary to enable the plan to determine the eligibility of any transferred funds for tax-free rollover treatment or other treatment under federal income tax law.



§ 25-11-313 - Employer to pay required member contributions; tax treatment; funding; retirement treatment

The employer shall pick up the member contributions required by this article for all compensation earned on and after July 1, 1989, and the contributions so picked up shall be treated as employer contributions in determining tax treatment under the United States Internal Revenue Code and the Mississippi Income Tax Code. However, the employer shall continue to withhold federal and state income taxes based upon such contributions until the Internal Revenue Service or the federal courts rule that, pursuant to Section 414(h) of the United States Internal Revenue Code, these contributions shall not be included as gross income of the member until such time as they are distributed or made available. The employer shall pay these member contributions from the same source of funds which is used in paying earnings to the member. The employer may pick up these contributions by a reduction in the cash salary of the member, or by offset against future salary increase, or by a combination of a reduction in salary and offset against future salary increase. If member contributions are picked up they shall be treated for all purposes of the Supplemental Legislative Retirement Plan in the same manner and to the same extent as member contributions made prior to the date picked up.



§ 25-11-315 - Credit for prior service

(1) Any member of the State Legislature or the President of the Senate who becomes a member of the plan on July 1, 1989, shall be eligible for prior service as a member of the State Legislature or as President of the Senate. Each member shall submit to the board a verification of prior service as a member of the State Legislature or as President of the Senate. Upon receipt of that prior service statement, the board shall issue a prior service certificate certifying to each member the length of prior service for which credit has been allowed on the basis of the statement of service. Additional prior service regulations in force shall be those found in Section 25-11-101 et seq.

(2) (a) Any member of the State Legislature or the President of the Senate who becomes a member of this plan after July 1, 1989, but before July 1, 2007, shall not be allowed prior service unless the member serves as a member of the State Legislature or as President of the Senate for a minimum of four (4) years and contributes to the plan for a minimum period of four (4) years.

(b) Any member of the State Legislature or the President of the Senate who becomes a member of this plan on or after July 1, 2007, shall not be allowed prior service unless the member serves as a member of the State Legislature or as President of the Senate for a minimum of eight (8) years and contributes to the plan for a minimum period of eight (8) years.



§ 25-11-317 - Administration of supplemental legislative retirement plan

(1) The general administration and responsibility for the proper operation of the plan and for making effective the provisions hereof are vested in the Board of Trustees of the Public Employees' Retirement System of Mississippi.

(2) The board shall invest all funds in accordance with Section 25-11-121.

(3) The board shall designate an actuary who shall be the technical advisor of the board on matters regarding the operation of the plan and shall perform such other duties as are required in connection therewith.

(4) At least once in each two-year period following the date of establishment, the actuary shall make an actuarial investigation into the mortality, service and compensation experience of the members and beneficiaries of the plan and shall make a valuation of the contingent assets and liabilities of the plan.

(5) On the basis of regular interest and tables last adopted by the board, the actuary shall make biennial valuation of the contingent assets and liabilities of the plan.

(6) The board shall keep such data as shall be necessary for the actuarial valuation of the contingent assets and liabilities of the plan and for checking the experience of the plan.

(7) The board shall determine from time to time the rate of regular interest for use in all calculations, with the rate of five percent (5%) per annum applicable unless changed by the board.

(8) Subject to the limitations hereof, the board from time to time shall establish rules and regulations for the administration of the plan and for the transaction of business.

(9) The board shall keep a record of all its proceedings under this article which shall be open to public inspection, except for individual member records. The system shall not disclose the name, address or contents of any individual member records without the prior written consent of the individual to whom the record pertains.

(10) The Executive Secretary of the Public Employees' Retirement System of Mississippi shall serve as the executive secretary of the plan.



§ 25-11-319 - Exemptions from taxation, execution, and assignment; deductions from retirement allowances for payment of employer or system sponsored group life or health insurance

(1) The right of a person to an annuity, a retirement allowance or benefit, or to the return of contributions, or to any optional benefit or any other right accrued or accruing to any person under the provisions of the Supplemental Legislative Retirement Plan, and the monies in the plan created by this article, are exempt from any state or municipal tax, and exempt from levy and sale, garnishment, attachment or any other process whatsoever, and shall be unassignable except as specifically otherwise provided in this article.

(2) Any retired member or beneficiary receiving a retirement allowance or benefit under this article may authorize the system to make deductions from the retirement allowance or benefit for the payment of employer or system sponsored group life or health insurance. The deductions authorized under this subsection shall be subject to rules and regulations adopted by the board.






Article 9 - FEASIBILITY STUDY OF ESTABLISHING SEPARATE RETIREMENT PLAN FOR VOLUNTEER FIRE FIGHTERS

§ 25-11-351 - Feasibility study of establishing separate retirement plan for volunteer fire fighters; expenses of study

The Public Employees' Retirement System of Mississippi shall conduct a study of the feasibility of establishing a separate and distinct retirement plan for the actively participating volunteer fire fighters of this state serving with any fire department in the State of Mississippi. This study shall determine the approximate number of potential covered participants, a schedule of proposed benefits, proposed administrative processes, and a funding method with actuarial data in support thereof.

All expenses of the Public Employees' Retirement System of Mississippi in conducting the study shall be paid from its current budget. However, if the study demonstrates the viability of such a plan and such a plan is established, then the Public Employees' Retirement System of Mississippi may recover all expenses actually made in conducting the study from the retirement plan established as a result thereof.






Article 11 - OPTIONAL RETIREMENT PROGRAM FOR EMPLOYEES OF STATE INSTITUTIONS OF HIGHER LEARNING

§ 25-11-401 - Eligibility for optional program

There is established an optional retirement program for employees of the state institutions of higher learning included in Section 37-101-1, Mississippi Code of 1972, who are appointed or employed after July 1, 1990. To be eligible to participate in the optional retirement program, a newly appointed employee must:

(a) (i) Hold a teaching or administrative faculty position, or

(ii) Hold a position as an intern or resident in training at the University Medical Center or the College of Veterinary Medicine at Mississippi State University under a teaching program at such institutions; and

(b) Be eligible for membership in the Public Employees' Retirement System of Mississippi.



§ 25-11-403 - Contributions to annuity contracts and mutual funds

Retirement and death benefits shall be provided to participants in the optional retirement program by contribution to annuity contracts, fixed or variable in nature, mutual fund accounts or similar investment products, or a combination thereof, at the option of the participant. The state and the participants shall contribute, in accordance with this article, toward the purchase of benefits under those contracts or accounts, which contracts or accounts shall become the property of the participants.



§ 25-11-405 - Administration of program; delegation of responsibilities

The Board of Trustees of the Public Employees' Retirement System shall provide for the administration of the optional retirement program. The board of trustees may delegate to the state institutions of higher learning certain responsibilities for administering the optional retirement program with respect to each institution's own employees.



§ 25-11-407 - Designation of life insurance companies for purchase of annuity contracts and mutual funds

The Board of Trustees of the Public Employees' Retirement System shall designate not less than three (3) nor more than five (5) companies to provide annuity contracts, mutual fund accounts or similar investment products, and the types of investment contracts or funds that may be offered by those companies. In making those designations, the board of trustees shall consider and be guided by:

(a) The nature and extent of the rights and benefits to be provided by those contracts or accounts, or both, for participants and their beneficiaries;

(b) The relation of those rights and benefits to the amount of contributions to be made;

(c) The suitability of those rights and benefits to the needs of the participants;

(d) The efficacy of the contracts or accounts, or both, in the recruitment and retention of faculty and administrators;

(e) The ability and experience of the designated companies in providing those suitable rights and benefits under those contracts or accounts, or both; and

(f) The ability and experience of the designated companies to provide both suitable participant investment guidance and investment options.

The companies shall act in a fiduciary capacity in selecting investment products that are suitable for the optional retirement program. It shall be the duty of the companies to report to and seek approval from the board for the investment products made available under this paragraph and to report the participant use of those options annually. The board reserves the right to refuse or discontinue any product offered by those companies.



§ 25-11-409 - Election to participate in program; time of election

Eligible employees initially employed on or after July 1, 1990, shall elect to participate in the optional retirement program within thirty (30) days after (i) entry into state service, or (ii) the effective date of the optional retirement program, whichever is later. The election must be made in writing and filed with the board of trustees and will be effective as of the date of employment. If an eligible employee fails to timely make the election provided in this section, he shall become a member of the Public Employees' Retirement System of Mississippi in accordance with Article 3 of this chapter.



§ 25-11-411 - Contributions made by reduction in salary; contributions by employer; amount; accrued liability contribution fund

Each participant shall contribute monthly to the optional retirement program the same amount that he or she would be required to contribute to the Public Employees' Retirement System of Mississippi if he or she were a member of that retirement system. Participant contributions may be made by a reduction in salary in accordance with the provisions of Section 403(b) of the United States Internal Revenue Code or any amendment thereto, or in accordance with Section 25-11-124, as may be appropriate under the determination made in accordance with Section 25-11-421. The entirety of each participant's contribution shall be remitted to the appropriate company or companies for application to the participant's contracts or accounts, or both. Each employer of a participant in the optional retirement program shall contribute on behalf of each participant in the optional retirement program the same amount the employer would be required to contribute to the Public Employees' Retirement System of Mississippi if the participant were a member of the retirement system. The employer's contribution shall be remitted as follows:

(a) An amount equal to seven and one-fourth percent (7- 1/4%) of the participant's total earned compensation as defined in Section 25-11-103 shall be remitted to the appropriate company or companies for application to the participant's contracts or accounts, or both;

(b) An amount equal to two and one-half percent (2- 1/2%) of the participant's total earned compensation as defined in Section 25-11-103 shall be remitted to the Public Employees' Retirement System of Mississippi for application to the accrued liability contribution fund;

(c) The remainder, if any, shall be remitted to the appropriate company or companies for application to the participant's contracts or accounts, or both.

If the employer's contribution level is decreased below nine and three-fourths percent (9-3/4%) of the employee's total earned compensation, the remittance provided by paragraph (b) of this section shall be reduced accordingly. There shall be no reduction in the remittance provided by paragraph (a) of this section until such time, if any, that the employer's contribution level is less than seven and one-fourth percent (7-1/4%) of the participant's total earned compensation. If the accrued liability contribution is reduced or discontinued under Section 25-11-123, the amount of the reduction, or the entirety of the employer's contribution, in case of discontinuance, shall be remitted to the appropriate company or companies for application to the participant's contracts or accounts, or both. Any remittance required to be made by the employer to the Public Employees' Retirement System of Mississippi shall be made at the times the employer remits contributions for members of the retirement system.



§ 25-11-413 - Ineligibility for membership in Public Employees' Retirement System

Any person electing to participate in the optional retirement program shall be ineligible for membership in the Public Employees' Retirement System of Mississippi so long as he is employed in a position for which the optional retirement program is available. If an optional retirement program participant assumes a position in state service other than as an employee of a state institution of higher learning, he must at that time begin membership in the Public Employees' Retirement System of Mississippi in accordance with Article 3 of this chapter.



§ 25-11-415 - Deductions from employers' contribution to administer program; expense fund

The Public Employees' Retirement System of Mississippi may deduct not more than two percent (2%) of all employers' contributions and transfer such deductions to the expense fund of the Public Employees' Retirement System to defray the cost of administering the optional retirement program created by this article.



§ 25-11-417 - Benefits payable not obligations of state but of designated companies

Benefits payable to participants under the optional retirement program are not obligations of the State of Mississippi. Those benefits and other rights of optional retirement program participants or their beneficiaries are the liability and responsibility solely of the designated company or companies. The benefits of participants whose funds are invested with annuity providers shall be governed solely by the terms of the contracts issued by that company or companies. The benefits of participants whose funds are invested in mutual funds or other similar investment products shall be limited to the value of the account.



§ 25-11-419 - Exemption from state or municipal tax; exemption from levy, garnishment, attachment, or other process; application of State Life and Health Insurance Guaranty Association Act

Annuity contracts, mutual fund accounts or similar investment products authorized under the optional retirement program and all rights thereto of a participant in the optional retirement program shall be exempt from any state or municipal tax (except to the extent that state income tax is payable under Chapter 7, Title 27, Mississippi Code of 1972), shall be exempt from any levy and sale, garnishment, attachment, or any process whatsoever, and shall be unassignable except as specifically otherwise provided in the contract or account. Annuity contracts issued under the optional retirement program shall be treated under the State Life and Health Insurance Guaranty Association Act in the same manner as contracts qualified under Section 403(b) of the Internal Revenue Code.



§ 25-11-421 - Qualification under Section 401(a) or conformity with section 403(b) of Internal Revenue Code; determination letter from Internal Revenue Service

The Board of Trustees of the Public Employees' Retirement System shall determine whether the optional retirement program shall be operated in conformity with Section 403(b) of the Internal Revenue Code or be qualified under Section 401(a) of the Internal Revenue Code (or any successor section). If the optional retirement program is to be qualified, the board of trustees shall file for a determination letter from the Internal Revenue Service as soon as practicable, and not later than ninety (90) days, after this article has been approved by the Governor or has been approved by the Legislature subsequent to veto, and the continuance of the optional retirement program shall be subject to a favorable determination letter issued by the Internal Revenue Service.



§ 25-11-423 - Actuarial study; report of study

After a period of three (3) years has elapsed from March 24, 1990, and not later than December 1, 1993, the Board of Trustees of the Public Employees' Retirement System shall have an actuarial study conducted to determine what effect the optional retirement system created by this article has had on the Public Employees' Retirement System. The results of such study shall be reported to the next regular session of the Legislature convening after completion of the study.









Chapter 13 - HIGHWAY SAFETY PATROL RETIREMENT SYSTEM

§ 25-13-1 - Purpose of system

There is hereby established a retirement system for the Mississippi Highway Safety Patrol, as defined in this chapter, effective July 1, 1958, under which members of the Mississippi Highway Safety Patrol may retire for superannuation or may retire for reason of disability, and providing benefits to widows and orphans of such patrolmen. This retirement system is designed to supplement and is in addition to the provisions of Sections 25-11-1 through 25-11-21. Under the terms of this chapter, the highway safety patrolmen, as defined herein, retain all the benefits of old age and survivors insurance under the federal laws administered by the department of public health, education and welfare, or its successor, as provided in the federal and state agreement executed on July 2, 1952, but shall not be eligible for benefits under Sections 25-11-101 through 25-11-139, which is the state retirement annuity plan for state employees. This chapter is a substitute for and in lieu of said sections, and is designed to provide more liberal benefits for the highway safety patrolmen by reason of the dangerous nature of their employment.



§ 25-13-3 - Eligibility for service retirement benefits

As used in this chapter, unless the context clearly indicates otherwise, the term "Highway Patrol or Highway Safety Patrol" for the purpose of establishing membership in this system for persons presently employed by the Highway Safety Patrol shall mean and include all the officers of the Mississippi Highway Safety Patrol who have completed a course of instruction in an authorized highway patrol training school on general law enforcement, and who have served for a period of at least five (5) years prior to July 1, 1958, as a uniformed officer of the Highway Safety Patrol in the enforcement of the traffic laws of the State of Mississippi, or in the driver's license division, or who are now engaged in such service. New members shall include all the officers of the Mississippi Highway Safety Patrol who have completed a course of instruction in an authorized highway patrol training school on general law enforcement, and who serve as sworn officers of the Highway Patrol in the enforcement of the laws of the State of Mississippi.

Any former sworn officer of the Highway Safety Patrol who returns to service with the Highway Safety Patrol in any capacity, and who has had not less than two (2) years of prior service as a sworn officer of the Highway Safety Patrol, and who was disabled by wounds or accident in line of duty, may become a member of the Highway Safety Patrol Retirement System even though his present duties would not otherwise qualify him for membership, and he may continue membership so long as he remains in the employ of the Highway Safety Patrol.

Membership in the Highway Safety Patrol Retirement System shall be retroactive to the date of such patrolman's return to employment with the Highway Safety Patrol, and any funds contributed by him, previous to July 1, 1958, to the Public Employees' Retirement System shall be transferred to his credit in the Highway Safety Patrol Retirement System, and the employer's contributions made to the Public Employees' Retirement System for the patrolman shall also be transferred to the employer's credit in the Highway Safety Patrol Retirement System; and the difference between the contributions for both the employer and the employee made to the Public Employees' Retirement System, and those which should have been made to the Highway Safety Patrol Retirement System by both employer and employee for the patrolman since the date of his return to the Highway Safety Patrol shall be paid into the Highway Safety Patrol Retirement System.

In order to be eligible for service retirement benefits under this retirement system any member must have served at least five (5) years as a sworn officer of the Highway Patrol engaged in the enforcement of the laws of the State of Mississippi, or at least five (5) years as a sworn agent of the Mississippi Bureau of Narcotics, or a combination of at least five (5) years as a sworn agent of the Mississippi Bureau of Narcotics and as a sworn officer of the Highway Patrol. If the officer is transferred from duty making him eligible for membership in this retirement system to other duties for which credit is not allowed by this system, and he has not been credited with a minimum of five (5) years in this system as a sworn officer of the Highway Patrol engaged in the enforcement of the laws of this state, then an amount as determined by the Public Employees' Retirement System shall be transferred from this system to his account in the Public Employees' Retirement System of Mississippi to make him a member of that system with full credit for his years of service with the Mississippi Highway Safety Patrol, and he shall become a member of the Public Employees' Retirement System of Mississippi with prior service credits. The amount that is determined to be necessary to be transferred shall be paid first from the member's total contributions in the Highway Safety Patrol System, plus interest, so that all of those funds are transferred, and any remainder shall be paid from the employer's accumulation account.



§ 25-13-5 - Creditable service

Creditable service on which a member's service or disability retirement benefit is based shall consist of "prior service" and membership service. Prior service shall mean service performed for the Highway Safety Patrol as defined in Section 25-13-3 before July 1, 1958 and service performed as a sworn agent for the Mississippi Bureau of Narcotics prior to March 29, 1991. No prior service credits shall be granted any person who re-enters the employment of the Highway Safety Patrol after July 1, 1958, except that any former sworn officer of the Highway Safety Patrol who returns to the Highway Safety Patrol in any capacity, and who has had not less than two (2) years of prior service as a sworn officer of the Highway Safety Patrol, and who was disabled by wounds or accident in line of duty, may become a member of the Highway Safety Patrol Retirement System with full credit for any previous service as set forth in Section 25-13-3 with the Highway Safety Patrol. Membership service shall mean all services for which credit may be allowed under this chapter subsequent to July 1, 1958, and all lawfully credited unused leave as of the date of withdrawal from service, as certified by the appointing authority.



§ 25-13-7 - Custodian of fund; financing; payment of benefits; maintenance as separate fund

The Board of Trustees of the Public Employees' Retirement System, as created by Sections 25-11-1 through 25-11-139, shall act as custodian of this Disability and Relief Fund for members of the Mississippi Highway Safety Patrol; shall receive to the credit of such fund all appropriations and other funds available as an employer's contribution thereto from any source whatsoever; and the Highway Safety Patrol shall each month deduct from the salary of each member, as defined in Section 25-13-3, five percent (5%) thereof, and shall pay the amount so deducted to the Board of Trustees of the Public Employees' Retirement System to be credited to the Disability and Relief Fund for the members of the Mississippi Highway Safety Patrol. Provided, however, that the said board of trustees may, biennially, following March 18, 1977, vary the percentage of employee contribution on the basis of the liabilities of the retirement system for the various allowances and benefits as shown by actuarial valuation. From the funds credited to this account, the Board of Trustees of the Public Employees' Retirement System shall pay retirements, disability benefits, survivors benefits, expenses and shall refund contributions as provided in this chapter. The said "Disability and Relief Fund for the Mississippi Highway Safety Patrol" shall be maintained as a separate fund, separate from all other funds held by the Board of Trustees of the Public Employees' Retirement System of Mississippi and shall be used only for the payment of benefits provided for by this chapter, or amendments thereto.



§ 25-13-8 - Employer to pay member contributions required for fund; tax treatment; methods of payment

The employer shall pick up the member contributions required by Section 25-13-7, Mississippi Code of 1972, for all compensation earned after June 30, 1982, and the contributions so picked up shall be treated as employer contributions in determining tax treatment under the United States Internal Revenue Code and Mississippi Income Tax Code; however, the employer shall continue to withhold federal and state income taxes based upon these contributions until the internal revenue service or federal courts rule that pursuant to section 414(h) of the United States Internal Revenue Code, these contributions shall not be included as gross income of the member until such time as they are distributed or made available. The employer shall pay these member contributions from the same source of funds which is used in paying earnings to the member. The employer may pick up these contributions by a reduction in the cash salary of the member or by an offset against a future salary increase or by a combination of a reduction in salary and offset against a future salary increase. If member contributions are picked up they shall be treated for all purposes of the Mississippi Highway Safety Patrol Retirement System in the same manner and to the same extent as member contributions made prior to the date picked up.



§ 25-13-9 - Disability retirement

(1) Upon application of a member or his employer, but in no event before termination of state service, any member who has not attained the age of fifty-five (55) years may be retired by the administrative board created by this chapter, not less than thirty (30) and not more than ninety (90) days next following the date of filing the application, on a disability retirement allowance, provided that the Medical Board of the Public Employees' Retirement System of Mississippi, after an evaluation of medical evidence, which may include a physical examination by the medical board, certifies that he is mentally or physically incapacitated for the performance of duty, that the incapacity is likely to be permanent, and that the sickness or injury was caused or sustained as a direct result of duty in the Highway Safety Patrol after July 1, 1958.

Any former uniformed highway safety patrolman who has had not less than two (2) years of prior service with the Highway Safety Patrol and who was disabled by wounds or accident in line of duty, and who has returned to duty with the Highway Safety Patrol, and who becomes a member of the Highway Safety Patrol Retirement System with prior years' service credits as provided in this chapter, may, if his disability from his previous wounds or accident received in line of duty returns and he again becomes totally and permanently disabled, receive full benefits as a disability retirant for service-connected disability.

Upon the application of a member or his employer, any member who is not yet eligible for service retirement benefits and who has had at least five (5) years of creditable service may be retired by the administrative board, not less than thirty (30) and not more than ninety (90) days next following the date of filing the application, on disability retirement allowance, provided that the Medical Board of the Public Employees' Retirement System of Mississippi, after an evaluation of medical evidence, which may include a physical examination by the medical board, certifies that he is mentally or physically incapacitated for the further performance of duty, that the incapacity is likely to be permanent, and that he should be retired. This disability need not be service-connected.

(2) Upon retirement for disability, a member shall receive a disability benefit equal to fifty percent (50%) of his average salary for the two (2) years immediately preceding his retirement, but not less than any retirement benefits for which he may be eligible at the date he is granted disability.

(3) Once each year during the first five (5) years following retirement of a member on a disability retirement allowance, and once in every period of three (3) years thereafter, the administrative board may, and upon his application shall, require any disability beneficiary who has not yet attained the age of fifty-five (55) years to undergo a medical examination, the examination to be made at the place of residence of the beneficiary or other place mutually agreed upon, by the Medical Board of the Public Employees' Retirement System. If any disability beneficiary who has not yet attained the age of fifty-five (55) years refuses to submit to any medical examination provided for in this subsection, his allowance may be discontinued until his withdrawal of that refusal, and if his refusal continues for one (1) year, all his rights in that part of the disability benefit provided by employer contributions shall be revoked by the administrative board.

(4) If the medical board reports and certifies to the administrative board that the disability beneficiary is engaged in, or is able to engage in, a gainful occupation paying more than the difference between his disability benefit and the average compensation, and if the administrative board concurs in that report, the disability benefit shall be reduced to an amount that, together with the amount earnable by him, equals the amount of his average compensation. If his earning capacity is later changed, the amount of the benefit may be further modified; however, the revised benefit shall not exceed the amount originally granted or an amount that, when added to the amount earnable by the beneficiary, equals the amount of his average compensation.

(5) If a disability beneficiary under the age of fifty-five (55) years is restored to active service at a compensation not less than his average compensation, his disability benefit shall cease; he shall again become a member of the retirement system, and he shall contribute thereafter at the same rate he paid before disability. Any such prior service certificate on the basis of which his service was computed at the time of retirement shall be restored to full force and effect. In addition, upon his subsequent retirement he shall be credited with all creditable service as a member, including the period for which he was paid disability benefits.



§ 25-13-11 - Retirement allowance; superannuation retirement; annual increase; minimum retirement allowances; waiver of benefits

(1) Any member upon withdrawal from service, upon or after attainment of the age of fifty-five (55) years, who has completed at least five (5) years of creditable service, or any member upon withdrawal from service upon or after attainment of the age of forty-five (45) years, who has completed at least twenty (20) years of creditable service, or any member upon withdrawal from service, regardless of age, who has completed at least twenty-five (25) years of creditable service, shall be entitled to receive a retirement allowance, which shall be payable the first of the month following receipt of the member's application in the Office of the Executive Director of the Public Employees' Retirement System, but in no event before withdrawal from service.

Any member whose withdrawal from service occurs before attaining the age of fifty-five (55) years, who has completed more than five (5) years of creditable service and has not received a refund of the member's accumulated contributions, shall be entitled to receive a retirement allowance beginning upon his attaining the age of fifty-five (55) years of the amount earned and accrued at the date of withdrawal from service.

The annual amount of the retirement allowance shall consist of:

(a) A member's annuity, which shall be the actuarial equivalent of the accumulated contributions of the member at the time of retirement, computed according to the actuarial table in use by the system.

(b) An employer's annuity which, together with the member's annuity provided above, shall be equal to two and one-half percent (2-1/2%) of the average compensation, based on the four (4) highest consecutive years, for each year of membership service.

(c) A prior service annuity equal to two and one-half percent (2-1/2%) of the average compensation, based on the four (4) highest consecutive years, for each year of prior service for which the member is allowed credit.

(d) In the case of retirement of any member prior to attaining the age of fifty-five (55) years, the retirement allowance shall be computed in accordance with the formula hereinabove set forth in this section, except that the employer's annuity and prior service annuity above described shall be reduced three percent (3%) for each year of age below fifty-five (55) years, or three percent (3%) for each year of service below twenty-five (25) years of creditable service, whichever is lesser.

(e) Upon retiring from service, a member shall be eligible to obtain retirement benefits, as computed above, for life, except that the aggregate amount of the employer's annuity and prior service annuity above described shall not exceed more than one hundred percent (100%) of the average compensation regardless of the years of service.

(f) Any member in the service who has attained the age of sixty-three (63) years shall be retired immediately. However, any member who has attained age sixty-three (63) may ask the Commissioner of Public Safety to allow him to continue in service with the Mississippi Highway Safety Patrol beyond age sixty-three (63). If the commissioner determines that the member's continuance in service would be advantageous to the Highway Safety Patrol because of his expert knowledge, experience or qualifications, the member shall be allowed to continue in service beyond age sixty-three (63) for a period of one (1) year. After the initial one-year continuance, the commissioner may authorize the member to continue in service for another period of one (1) year until the member attains age sixty-five (65), at which time retirement shall be mandatory.

(g) Notwithstanding any provision of this chapter pertaining to the Mississippi Highway Safety Patrol Retirement System, no payments may be made for a retirement allowance on a monthly basis for a period of time in excess of that allowed by any applicable federal law.

(h) In no case shall any retired member who has completed at least fifteen (15) years of creditable service receive less than Five Hundred Dollars ($ 500.00) per month; in no case shall any retired member who has completed ten (10) or more years of creditable service, but less than fifteen (15) years of creditable service, receive less than Three Hundred Dollars ($ 300.00) per month; and in no case shall any retired member who has completed less than ten (10) years of creditable service receive less than Two Hundred Fifty Dollars ($ 250.00) per month. In no case shall a beneficiary who is receiving a retirement allowance receive less than Two Hundred Fifty Dollars ($ 250.00) per month or Three Thousand Dollars ($ 3,000.00) per year.

(i) Any retired member who is receiving a retirement allowance on July 1, 1999, shall receive an ad hoc increase in the annual retirement allowance equal to Three Dollars and Fifty Cents ($ 3.50) per month for each full fiscal year through June 30, 1999, that the member has actually drawn retirement payments from the date of retirement, or the date of last retirement if there is more than one (1) retirement date, plus an amount equal to One Dollar ($ 1.00) per month for each full year of creditable service and proportionately for each quarter year of creditable service, as documented by the system and on which benefits are being paid. If there are multiple beneficiaries receiving a retirement allowance from a deceased member's account, the ad hoc increase shall be divided proportionately.

(2) (a) A retiree or beneficiary may, on a form prescribed by and filed with the Executive Director of the Public Employees' Retirement System, irrevocably waive all or a portion of any benefits from the plan to which the retiree or beneficiary is entitled. The waiver shall be binding on the heirs and assigns of any retiree or beneficiary and the same must agree to forever hold harmless the Highway Safety Patrol Retirement System and the Public Employees' Retirement System from any claim to the waived retirement benefits.

(b) Any waiver under this subsection shall apply only to the person executing the waiver. A beneficiary shall be entitled to benefits according to the option selected by the member at the time of retirement; however, a beneficiary may execute a waiver of benefits under this subsection.

(c) The Highway Safety Patrol Retirement System shall retain all amounts that are not used to pay benefits because of a waiver executed under this subsection.

(d) The Board of Trustees of the Public Employees' Retirement System may provide rules and regulations for the administration of waivers under this subsection.



§ 25-13-111 - Payment of retirement benefits by means of direct deposit

The Public Employees' Retirement System shall make payments of retirement benefits under this chapter to members who retire effective on or after January 1, 2003, and to the beneficiaries of those members, by means of direct deposit to an account with a financial institution that is a participant of the Automated Clearing House designated by the member or beneficiary, unless the member or beneficiary can demonstrate that payment by means of direct deposit will cause the member or beneficiary undue hardship.



§ 25-13-12 - Additional benefit payments

(1) Any member who is receiving a retirement allowance for service or disability retirement, or any beneficiary thereof, who has received a monthly benefit for at least one (1) full fiscal year, shall be eligible to receive an additional benefit, on December 1 or July 1 of the year as provided in subsection (6) or (7) of this section, equal to the sum of:

(a) An amount equal to three percent (3%) of the annual retirement allowance multiplied by the number of full fiscal years in retirement before the end of the fiscal year in which the member reaches age sixty (60) or the age established in the latest phase that has been implemented under subsection (3) of this section, plus

(b) An additional amount equal to three percent (3%) compounded by the number of full fiscal years in retirement beginning with the fiscal year in which the member reaches age sixty (60) or the age established in the latest phase that has been implemented under subsection (3) of this section, multiplied by the amount of the annual retirement allowance.

(2) The calculation of the beneficiary's additional benefit provided in this section shall be based on the member's age and full fiscal years in retirement as if the member had lived.

(3) From and after July 1, 2003, the board shall begin implementing a reduction in the age at which compounding of the portion of the additional benefit provided in subsection (1) (b) of this section will begin, which changes shall be implemented in phases as set forth in the table in this subsection. The board shall implement the phases systematically upon July 1 after the board's actuary certifies that implementation of a phase will not cause the unfunded accrued actuarial liability amortization period for the retirement system to exceed twenty (20) years. The board shall have the exclusive authority to set the assumptions that are used in the actuarial valuation in accordance with Section 25-13-29.

IMPLEMENTATION TABLE FOR AGE OF COMPOUNDING THE ADDITIONAL BENEFIT

AGE AT WHICH

COMPOUNDING

THE ADDITIONAL

PHASE BENEFIT BEGINS

Phase 1 Age 59

Phase 2 Age 58

Phase 3 Age 57

Phase 4 Age 56

Phase 5 Age 55

(4) If a retiree who is receiving a retirement allowance that will terminate upon the retiree's death is receiving the additional benefit in one (1) payment and dies on or after July 1 but before December 1, the beneficiary designated on the retirement application, if any, shall receive in a single payment a fractional part of the additional benefit based on the number of months in which a retirement allowance was received during the fiscal year. If there is no surviving beneficiary, payment shall be made in accordance with Section 25-13-21.1(1). Likewise, if a retiree is receiving a retirement allowance that will terminate upon the retiree's death in two (2) to six (6) monthly installments, any remaining payments of the additional benefit will be paid in a lump sum to the beneficiary designated on the application, or if none, in accordance with Section 25-13-21.1(1). Any similar remaining payments of the additional benefit payable under this section to a deceased beneficiary who was receiving a monthly benefit shall be payable in accordance with the provisions of Section 25-13-21.1(2). If the additional benefit is being received in one (1) payment each year, the additional benefit shall be prorated based on the number of months in which a retirement allowance was received during the fiscal year when (i) the monthly benefit payable to a beneficiary terminates due to the expiration of an option, remarriage or cessation of dependent status or due to the retiree's return to covered employment, and (ii) the monthly benefit terminates on or after July 1 and before December 1.

(5) Each retired member or beneficiary thereof who receives an annual retirement allowance based on the average compensation for a period of five (5) successive or joined years and who receives a retirement allowance for the month of June 1986, shall receive an ad hoc increase of three percent (3%) in such retirement allowance effective July 1, 1986.

(6) The additional benefit provided in this section shall be paid in one (1) payment in December of each year to those persons who are receiving a retirement allowance on December 1 of that year, unless an election is made under subsection (7) of this section. The board, in its discretion, may allow a retired member or a beneficiary thereof who is receiving the additional benefit in one (1) payment each year to have the additional benefit paid in monthly installments if the retired member or beneficiary submits satisfactory documentation that the continued receipt of the additional benefit in one (1) payment each year will cause a financial hardship to the retired member or beneficiary.

(7) Retired members or beneficiaries thereof who are receiving a retirement allowance may elect by an irrevocable agreement in writing filed in the Office of the Public Employees' Retirement System no less than thirty (30) days before July 1 of any year, to begin receiving the additional benefit provided in this section in twelve (12) equal monthly installments beginning on July 1 of the year. This irrevocable agreement shall be binding on the member and subsequent beneficiaries. Payment of those monthly installments shall not extend beyond the month in which a retirement allowance is due and payable. Any retired member or beneficiary thereof who previously elected to receive the additional annual payment in monthly installments may elect, upon application on a form prescribed by the board, to have that payment made in one (1) payment in December of each year. This written election must be filed in the office of the Public Employees' Retirement System before June 1, 2003, and shall be effective for the fiscal year beginning July 1, 2003. The board, in its discretion, may allow a retired member or a beneficiary thereof who is receiving the additional benefit in monthly installments to have the additional benefit paid in one (1) payment in December of each year if the retired member or beneficiary submits satisfactory documentation that the continued receipt of the additional benefit in monthly installments will cause financial hardship to the retired member or beneficiary.

(8) The additional benefit or benefits provided in this section are for the fiscal year in which they are paid.

(9) The amount of the additional benefit provided in subsection (1) (b) of this section is calculated using the following formula:

[(1.03)n - 1] x [annual retirement allowance],

where n is the number of full fiscal years in retirement beginning with the fiscal year in which the member reaches age sixty (60) or the age established in the latest phase that has been implemented under subsection (3) of this section.

(10) In the event of death of a retired member or a beneficiary thereof who is receiving the additional annual payment in two (2) to six (6) monthly installments under an election made before July 1, 2002, and who would otherwise be eligible to receive the additional benefit provided in this section in one (1) payment in December of the current fiscal year, any remaining amounts shall be paid in a lump sum to the designated beneficiary.

(11) When a member retires after July 1 and has previously received a retirement allowance for one or more full fiscal years, the retired member shall be eligible immediately for the additional benefit. The additional benefit shall be based on the current retirement allowance and the number of full fiscal years in retirement and shall be prorated and paid in monthly installments based on the number of months a retirement allowance is paid during the fiscal year.



§ 25-13-13 - Death benefits

(1) Upon the death of any highway patrolman who has retired for service or disability and who has not elected any other option under Section 25-13-16, his or her spouse shall receive one-half ( 1/2) the benefit that he or she was receiving and each child not having attained his nineteenth birthday shall receive one-fourth (1/4) of the benefit, but not more than one-half ( 1/2) of the benefits shall be paid for the support and maintenance of two (2) or more children. Upon each child's attaining the age of nineteen (19) years, the child shall no longer be eligible for the benefit, and when all of the children have attained their nineteenth birthday, only the spouse shall be eligible for one-half ( 1/2) the amount of the benefit. The spouse shall continue to be eligible for the benefit in the amount of fifty percent (50%) of his or her retirement benefit so long as the spouse may live. Surviving spouses of deceased members who previously received spouse retirement benefits under this subsection from and after July 1, 1958, and whose benefits were terminated before July 1, 2004, because of remarriage, may again receive the retirement benefits authorized under this subsection by making application with the board to reinstate the benefits. Any reinstatement of the benefits shall be prospective only and shall begin after the first of the month following the date of the application for reinstatement, but no earlier than July 1, 2004.

(2) Upon the death of any highway patrolman who has served the minimum retirement period required for eligibility for this retirement program, his or her spouse and family shall receive all the benefits payable to the highway patrolman's beneficiaries as if he or she had retired at the time of his or her death. Those benefits continue to be paid to the spouse for life. The benefits are payable on a monthly basis. Surviving spouses of deceased members who previously received spouse retirement benefits under this subsection from and after July 1, 1958, and whose benefits were terminated before July 1, 2004, because of remarriage, may again receive the retirement benefits authorized under this subsection by making application with the board to reinstate the benefits. Any reinstatement of the benefits shall be prospective only and shall begin after the first of the month following the date of the application for reinstatement, but no earlier than July 1, 2004.

(3) The spouse and/or the dependent children of an active member who is killed in the line of performance of duty or dies as a direct result of an accident occurring in the line of performance of duty shall qualify, on approval of the board, for a retirement allowance on the first of the month following the date of death, but not before receipt of application by the board. The spouse shall receive a retirement allowance equal to one-half ( 1/2) of the average compensation of the deceased highway patrolman. In addition to the retirement allowance for the spouse, or if there is no surviving spouse, a retirement allowance shall be paid in the amount of one-fourth (1/4) of the average compensation for the support and maintenance of one (1) child or in the amount of one-half ( 1/2) of the average compensation for the support and maintenance of two (2) or more children. Those benefits shall cease to be paid for the support and maintenance of each child upon the child attaining the age of nineteen (19) years; however, the spouse shall continue to be eligible for the aforesaid retirement allowance. Benefits may be paid to a surviving parent or lawful custodian of the children for the use and benefit of the children without the necessity of appointment as guardian. The retirement allowance shall continue to be paid to the spouse for life. Surviving spouses of deceased members who previously received spouse retirement benefits under this subsection from and after July 1, 1958, and whose benefits were terminated before July 1, 2004, because of remarriage, may again receive the retirement benefits authorized under this subsection by making application with the board to reinstate the benefits. Any reinstatement of the benefits shall be prospective only and shall begin after the first of the month following the date of the application for reinstatement, but no earlier than July 1, 2004.

(4) All benefits accruing to any child under the provisions of this chapter shall be paid to the parent custodian of the children or the legal guardian.

(5) Children receiving the benefits provided in this section who are permanently or totally disabled shall continue to receive the benefits for as long as the medical board or other designated governmental agency certifies that the disability continues. The age limitation for benefits payable to a child under any provision of this section shall be extended beyond age nineteen (19), but in no event beyond the attainment of age twenty-three (23), as long as the child is a student regularly pursuing a full-time course of resident study or training in an accredited high school, trade school, technical or vocational institute, junior or community college, college, university or comparable recognized educational institution duly licensed by a state. A student child whose birthday falls during the school year (September 1 through June 30) is considered not to reach age twenty-three (23) until the July 1 following the actual twenty-third birthday. A full-time course of resident study or training means a day or evening noncorrespondence course that includes school attendance at the rate of at least thirty-six (36) weeks per academic year or other applicable period with a subject load sufficient, if successfully completed, to attain the educational or training objective within the period generally accepted as minimum for completion, by a full-time day student, of the academic or training program concerned.

(6) If all the annuities provided for in this section payable on the account of the death of a member terminate before there has been paid an aggregate amount equal to the member's accumulated contributions standing to the member's credit in the annuity savings account at the time of the member's death, the difference between the accumulated contributions and the aggregate amount of annuity payments shall be paid to the person as the member has nominated by written designation duly executed and filed with the board of trustees in the office of the Public Employees' Retirement System. If there is no designated beneficiary surviving at termination of benefits, the difference shall be payable pursuant to Section 25-13-21.1(1).

(7) All benefits paid to a spouse or child due to the death of a member before or after retirement shall be paid in accordance with the statutory provisions set forth as of the date of death.



§ 25-13-14 - One-time early retirement for members with twenty years of service

(1) There is hereby created a one-time early retirement for any member of the Mississippi Highway Safety Patrol Retirement System who has at least twenty (20) years' of service. A superannuation retirement taken under the provisions of this section shall not be subject to the three percent (3%) penalty for a member who is below the age of fifty-five (55) years as provided in Section 25-13-11(d), Mississippi Code of 1972. A retirement under the provisions of this section shall be based upon the current fiscal year's salary of the applicant.

No member of the Mississippi Highway Safety Patrol Retirement System may avail himself of the benefits provided in this section from and after June 30, 1986.

(2) This section shall stand repealed from and after June 30, 1986; however, future funding for those members who retire under the provisions of this section shall be provided from surplus funds of the Mississippi Highway Safety Patrol Retirement System as deposited therein pursuant to the provisions of Section 63-1-46, Mississippi Code of 1972.



§ 25-13-16 - Retirement benefit options; definitions

(1) Upon application for superannuation or disability retirement, any member who retires after July 1, 1990, may elect to receive his benefit pursuant to the provisions of Sections 25-13-11 and 25-13-13. Or he may elect upon retirement, or upon becoming eligible for retirement, to receive the actuarial equivalent, subject to the provisions of subsection (3) of this section, of his retirement allowance in a reduced retirement allowance payable throughout life with the provision that:

Option 1. If he dies before he has received in annuity payment the value of the member's annuity savings account as it was at the time of his retirement, the balance shall be paid to his legal representative or to such person as he shall nominate by written designation duly acknowledged and filed with the board; or

Option 2. Upon his death, his reduced retirement allowance shall be continued throughout the life of, and paid to, such person as he has nominated by written designation duly acknowledged and filed with the board of trustees at the time of his retirement;

Option 3. Upon his death, one-half (1/2) of his reduced retirement allowance shall be continued throughout the life of, and paid to, such person as he shall have nominated by written designation duly acknowledged and filed with the board of trustees at the time of his retirement, and the other one-half ( 1/2) of his reduced retirement allowance to some other designated beneficiary;

Option 4. Upon his death, three-fourths (3/4) of his reduced retirement allowance, or such other specified amount, shall be continued throughout the life of, and paid to, such person he shall have nominated by written designation duly acknowledged and filed with the board of trustees at the time of his retirement;

Option 4-A. Upon his death, one-half (1/2) of his reduced retirement allowance, or such other specified amount, shall be continued throughout the life of, and paid to, such person as he shall have nominated by written designation duly acknowledged and filed with the board of trustees at the time of his retirement; or

Option 4-B. A reduced retirement allowance shall be continued throughout the life of the retirant, but with the further guarantee of payments to the named beneficiary or beneficiaries for a specified number of years certain. If the retired member or the last designated beneficiary both die prior to receiving all guaranteed payments due, the actuarial equivalent of the remaining payments shall be paid pursuant to Section 25-13-21.1(1);

Option 4-C. Such retirement allowance otherwise payable may be converted into a retirement allowance of equivalent actuarial value in such an amount that, with the member's benefit under Title II of the federal Social Security Act, the member will receive, so far as possible, approximately the same amount annually before and after the earliest age at which the member becomes eligible to receive a social security benefit. This option shall not be available to retirees whose retirement is effective on or after July 1, 2004;

Option 6. Any member who is eligible to retire with an unreduced benefit may select the maximum retirement benefit or an optional benefit as provided in this subsection together with a partial lump-sum distribution. The amount of the lump-sum distribution under this option shall be equal to the maximum monthly benefit multiplied by twelve (12), twenty-four (24) or thirty-six (36) as selected by the member. The maximum retirement benefit shall be actuarially reduced to reflect the amount of the lump-sum distribution selected and further reduced for any other optional benefit selected. The annuity and lump-sum distribution shall be computed to result in no actuarial loss to the system. The lump-sum distribution shall be made as a single payment payable at the time the first monthly annuity payment is paid to the retiree. The amount of the lump-sum distribution shall be deducted from the member's annuity savings account in computing what contributions remain at the death of the retiree and/or a beneficiary. The lump-sum distribution option may be elected only once by a member upon initial retirement, and may not be elected by a retiree, by members applying for a disability retirement annuity, by survivors or by a member selecting Option 4-C.

(2) No change in the option selected shall be permitted after the member's death or after the member has received his first retirement check, except as provided in subsections (3) and (4) of this section. However, any retired member who is receiving a retirement allowance under Option 2 or Option 4-A upon July 1, 1999, and whose designated beneficiary predeceased him or whose marriage to a spouse who is his designated beneficiary is terminated by divorce or other dissolution, upon written notification to the retirement system of the death of the designated beneficiary or of the termination of his marriage to his designated beneficiary, the retirement allowance payable to the member after receipt of such notification by the retirement system shall be equal to the retirement allowance that would have been payable if the member had not elected the option. In addition, any retired member who is receiving the maximum retirement allowance for life, a retirement allowance under Option 1 or who is receiving a retirement allowance under Option 2 or Option 4-A on July 1, 1999, may elect to provide survivor benefits under Option 2 or Option 4-A to a spouse who was not previously the member's beneficiary and who the member married before July 1, 1999. Should a member retired on disability be returned to active service, the option previously selected shall be null and void. Upon subsequent retirement a new option may be selected.

(3) Any retired member who is receiving a reduced retirement allowance under Option 2, Option 4 or Option 4-A whose designated beneficiary predeceases him, or whose marriage to a spouse who is his designated beneficiary is terminated by divorce or other dissolution, may elect to cancel his reduced retirement allowance and receive the maximum retirement allowance for life in an amount equal to the amount that would have been payable if the member had not elected Option 2, Option 4 or Option 4-A. Such election must be made in writing to the office of the executive director of the system on a form prescribed by the board. Any such election shall be effective the first of the month following the date the election is received by the system; however, the election may be applied retroactively for not more than three (3) months but no earlier than the first of the month following the date of the death of the beneficiary.

(4) Any retired member who is receiving the maximum retirement allowance for life, or a retirement allowance under Option 1, and who marries after his retirement may elect to cancel his maximum retirement allowance and receive a reduced retirement allowance under Option 2, Option 4 or Option 4-A to provide continuing lifetime benefits to his spouse. Such election must be made in writing to the office of the executive director of the system on a form prescribed by the board not earlier than the date of the marriage. Any such election shall be effective the first of the month following the date the election is received by the system. However, if a retiree marries or remarries after retirement and elects either Option 2, Option 4 or Option 4-A as provided in subsection (2) or (4) of this section, the actuarial equivalent factor used to compute the reduced retirement allowance shall be the factor for the age of the retiree and his or her beneficiary at the time such election for recalculation of benefits is made.

(5) Any member in service who has qualified for retirement benefits may select any optional method of settlement of retirement benefits by notifying the Executive Director of the Board of Trustees of the Public Employees' Retirement System in writing, on a form prescribed by the board, of the option he has selected and by naming the beneficiary of such option and furnishing necessary proof of age. Such option, once selected, may be changed at any time prior to actual retirement or death, but upon the death or retirement of the member, the optional settlement shall be placed in effect upon proper notification to the executive director.

(6) Notwithstanding any provision of Section 25-13-1 et seq., no payments may be made for a retirement allowance on a monthly basis for a period of time in excess of that allowed by federal law.

(7) If a retirant and his eligible beneficiary, if any, both die before they have received in annuity payments a total amount equal to the accumulated contributions standing to the retirant's credit in the annuity savings account at the time of his retirement, the difference between the accumulated contributions and the total amount of annuities received by them shall be paid to such persons as the retirant has nominated by written designation duly executed and filed in the office of the executive director. If no designated person survives the retirant and his beneficiary, the difference, if any, shall be paid pursuant to Section 25-13-21.1(1).

(8) Any retired member who retired on Option 2(5) or 4-A(5) before July 1, 1999, who is still receiving a retirement allowance as of July 1, 1999, shall receive an increase in the annual retirement allowance effective July 1, 1999, equal to the amount they would have received under Option 2 or Option 4-A without a reduction for Option 5 based on the ages at retirement of the retiree and beneficiary and option factors in effect on July 1, 1999. Such increase shall be prospective only.

(9) For purposes of this section:

(a) "Beneficiary" means any person designated to receive a retirement allowance, an annuity or other benefit as provided by this chapter. Such designation shall be in writing filed in the Office of the Executive Director of the Board of Trustees of the Public Employees' Retirement System, and no designation or change of beneficiary shall be made in any other manner; however, notwithstanding any provision of this chapter to the contrary, the lawful spouse of a member at the time of the death of a member shall be the beneficiary of such member unless the member has designated another beneficiary subsequent to the date of marriage.

(b) "Actuarial equivalent" shall mean a benefit of equal value to the accumulated contributions, annuity or benefit, as the case may be, when computed upon the basis of such mortality tables as shall be adopted by the board of trustees, and regular interest.

(c) "Actuarial tables" shall mean such tables of mortality and rates of interest as shall be adopted by the board in accordance with the recommendation of the actuary.



§ 25-13-17 - Credit for prior time served in highway safety patrol, armed forces

(1) All persons who are covered under the terms of this chapter on July 1, 1958 and who become members of the retirement system shall cease to be members under the provisions of Sections 25-11-101 through 25-11-139 upon July 1, 1958, and shall become members of this retirement system with full credit for all prior service with the Highway Safety Patrol.

(2) In computing the period of service of a member of the Highway Safety Patrol, any member who served on active duty in the Armed Forces of the United States, or who served in maritime service during periods of hostility in World War II, shall be entitled to creditable service at no cost for his service on active duty in the Armed Forces or in such maritime service, provided he entered state service after his discharge from the Armed Forces or entered state service after he completed such maritime service. The maximum period for such creditable service for all military service as defined in this subsection (2) shall not exceed four (4) years unless positive proof can be furnished by such person that he was retained in the Armed Forces during World War II or in maritime service during World War II, by causes beyond his control and without opportunity of discharge. The member shall furnish proof satisfactory to the Board of Trustees of the Public Employees' Retirement System of certification of military service or maritime service records showing dates of entrance into active duty service and the date of discharge. No creditable service shall be granted for any military service or maritime service to a member who qualifies for a retirement allowance in another public retirement system administered by the Board of Trustees of the Public Employees' Retirement System based in whole or in part on such military or maritime service. In no case shall the member receive creditable service if the member received a dishonorable discharge from the Armed Forces of the United States.

The credit for military service granted in this subsection shall apply to all persons who have retired from the Highway Patrol and who qualify for credit as outlined above, whether they retired before or after July 1, 2000; but this provision shall not operate to require any back payments of retirement.

(3) (a) Any member of the Mississippi Highway Safety Patrol Retirement System whose membership service is interrupted as a result of qualified military service within the meaning of Section 414(u)(5) of the Internal Revenue Code, and who has received the maximum service credit available under subsection (2) of this section, shall receive creditable service for the period of qualified military service that does not qualify as creditable service under subsection (2) of this section upon reentering membership service in an amount not to exceed five (5) years if:

(i) The member pays the contributions he would have made to the retirement system if he had remained in membership service for the period of qualified military service based upon his salary at the time his membership service was interrupted;

(ii) The member returns to membership service within ninety (90) days of the end of his qualified military service; and

(iii) The employer at the time the member's service was interrupted and to which employment the member returns pays the contributions it would have made into the retirement system for such period based on the member's salary at the time the service was interrupted.

(b) The payments required to be made in paragraph (a)(i) of this subsection may be made over a period beginning with the date of return to membership service and not exceeding three (3) times the member's qualified military service; however, in no event shall such period exceed five (5) years.

(c) The member shall furnish proof satisfactory to the board of trustees of certification of military service showing dates of entrance into qualified service and the date of discharge as well as proof that the member has returned to active employment within the time specified.



§ 25-13-19 - Transfer of state retirement annuity fund contributions

In any case in which a highway patrolman has been a member of the state retirement annuity system under Sections 25-11-101 through 25-11-139 and has made contributions thereto, all employee's contributions, plus interest credited thereto, inuring to the credit of any such highway patrolman shall be transferred by the public employees' retirement system to the credit of the individual highway patrolman in the disability and relief fund established by this chapter, and shall be considered an asset to the credit of the highway patrolman in this retirement system.



§ 25-13-21 - Refund of contributions; rollover distribution to retirement plan or account; repayment of refund upon subsequent reentry into service

In the event a highway patrolman ceases to work for the Highway Safety Patrol for any reason other than occupational disease contracted or for any accident sustained by the patrolman by reason of his service or discharge of his duty in the Highway Patrol, and if the highway patrolman is not eligible for retirement either for service or disability, he shall be refunded the amount of his total contribution under the provisions of this chapter, including any credit transferred to his account in this system from any other system, at his request; and should he die before retirement, his total contribution is to be refunded to any beneficiary he may name. If there is no surviving designated beneficiary, the contributions to the credit of the deceased member shall be refunded pursuant to Section 25-13-21.1(1).

Pursuant to the Unemployment Compensation Amendments of 1992 (Public Law 102-318 (UCA)), a member or the spouse of a member who is an eligible beneficiary entitled to a refund under this section may elect, on a form prescribed by the board under rules and regulations established by the board, to have an eligible rollover distribution of accumulated contributions payable under this section paid directly to an eligible retirement plan, as defined under applicable federal law, or an individual retirement account. If the member or the spouse of a member who is an eligible beneficiary makes that election and specifies the eligible retirement plan or individual retirement account to which the distribution is to be paid, the distribution will be made in the form of a direct trustee-to-trustee transfer to the specified eligible retirement plan. A non-spouse beneficiary may elect to have an eligible rollover distribution paid in the form of a direct trustee-to-trustee transfer to an individual retirement account established to receive the distribution on behalf of the non-spouse beneficiary. Flexible rollovers under this subsection shall not be considered assignments under Section 25-13-31.

If any highway patrolman who receives a refund reenters the service of the Highway Safety Patrol and again becomes a member of the system, he may repay all amounts previously received by him as a refund, together with regular interest covering the period from the date of refund to the date of repayment; however, the amounts that are repaid by the member and the creditable service related thereto shall not be used in any benefit calculation or determination until the member has remained a contributor to the system for a period of at least five (5) years after the member's reentry into state service. Repayment for such time shall be made in increments of not less than one-quarter ( 1/4) year of creditable service beginning with the most recent service for which refund has been made. Upon the repayment of all or part of the refund and interest, the highway patrolman shall again receive credit for the period of creditable service for which full repayment has been made to the system.



§ 25-13-211 - Persons to whom benefits payable in event of death of designated beneficiary

(1) Except as otherwise provided in subsection (2) of this section, where benefits are payable to a designated beneficiary or beneficiaries under this article and the designated beneficiary or beneficiaries as provided by the member on the most recent form filed with the system are deceased or otherwise disqualified at the time such benefits become payable, the following persons, in descending order of precedence, shall be eligible to receive such benefits:

(a) The surviving spouse of the member or retiree;

(b) The children of the member or retiree or their descendants, per stirpes;

(c) The brothers and sisters of the member or retiree or their descendants, per stirpes;

(d) The parents of the member or retiree;

(e) The executor or administrator on behalf of the member or retiree's estate;

(f) The persons entitled by law to distribution of the member or retiree's estate.

(2) Any monthly benefits payable to a beneficiary who dies prior to cashing his or her final check(s) and/or any additional benefits payable pursuant to Section 25-13-12 still payable at the death of a beneficiary receiving monthly benefits shall be paid as follows:

(a) The surviving spouse of the beneficiary;

(b) The children of the beneficiary or their descendants, per stirpes;

(c) The brothers and sisters of the beneficiary or their descendants, per stirpes;

(d) The parents of the beneficiary;

(e) The executor or administrator on behalf of the beneficiary's estate;

(f) The persons entitled by law to distribution of the beneficiary's estate.

(3) In the event no claim is made by any individual listed in subsection (2) of this section, a distribution may be made pursuant to the provisions of subsection (1) of this section.

(4) Payment under the provisions of this section shall bar recovery by any other person of the benefits distributed. Payment of benefits made to one or more members of a class of individuals are made on behalf of all members of the class. Any members of the class coming forward after payment is made must look to those who received the payment.



§ 25-13-22 - Retirement system authorized to accept eligible rollover distributions to repay fund or for purchase of optional service credit

Effective July 1, 2000, and subject to the rules adopted by the board of trustees, the system shall accept an eligible rollover distribution or a direct transfer of funds from another eligible retirement plan, as defined under applicable federal law, or an individual retirement account, in payment of all or a portion of the cost to purchase optional service credit or to reinstate previously withdrawn service credit as permitted by the system. The system may only accept rollover payments in an amount equal to or less than the balance due for purchase or reinstatement of service credit. The rules adopted by the board shall condition the acceptance of a rollover or transfer from another eligible retirement plan or an individual retirement account on the receipt of information necessary to enable the system to determine the eligibility of any transferred funds for tax-free rollover treatment or other treatment under federal income tax law.



§ 25-13-23 - Non-covered employees

All other employees of the Mississippi highway safety patrol who are not covered by this chapter shall continue as members of the Public Employees' Retirement System of Mississippi as set forth in Sections 25-11-1 through 25-11-139, and shall continue to be subject to all provisions of said sections.



§ 25-13-25 - Administrative board

There is established an administrative board for the Mississippi Highway Safety Patrol Retirement System, which shall be composed of the Commissioner of Public Safety, four (4) active members of the retirement system elected by the active members of the system, and one (1) retired member of the retirement system elected by the retired members of the system. The administrative board, with approval of the Attorney General, may make any and all regulations necessary for the efficient, orderly and successful operation of this chapter, not inconsistent herewith. This is a remedial chapter and entitled to a broad and liberal interpretation to accomplish its purpose.



§ 25-13-27 - Cost of administering fund; maintenance and disclosure of records

The Public Employees' Retirement System of Mississippi is hereby authorized to deduct two percent (2%) of all employers' contributions paid into the "disability and relief fund for members of the Mississippi Highway Safety Patrol" to be transferred to the expense fund of the Public Employees' Retirement System of Mississippi to defray the cost of administering this fund. All books, accounts, and records shall be kept in the general office of the Public Employees' Retirement System of Mississippi and shall be public records except for individual member records. The system shall not disclose the name, address or contents of any individual member records without the prior written consent of the individual to whom the record pertains.



§ 25-13-28 - Interest on employee reserve account

Regular interest shall be credited annually to the mean amount of the employee reserve account for the preceding year. This credit shall be made annually from interest and other earnings on the invested assets of this system. Any additional amount required to meet the regular interest on the funds of this system shall be charged to the employer's accumulation account, and any excess of earnings over such regular interest required shall be credited to the employer's accumulation account. Regular interest shall mean the percentage rate of interest compounded annually as determined by the Board of Trustees of the Public Employees' Retirement System.

Once interest is credited it shall be added to the sum of all amounts deducted from the compensation of a member and shall be included in determining his total contributions.



§ 25-13-29 - Actuarial valuation

At least once in each biennium the administrative board shall cause an actuarial valuation to be made by an actuary who shall certify to the assets and liabilities of the system and the amount of employer's contributions required for membership service and prior service. The cost of the survey shall be paid from any funds available to the Highway Safety Patrol.

On account of each member there shall be paid quarterly into the "Disability and Relief Fund for Members of the Mississippi Highway Safety Patrol" by the Highway Safety Patrol from any funds available an amount equal to a certain percentage of the compensation of each member to be known as the "normal contributions," and an additional amount equal to a percentage of his compensation to be known as the "accrued liability contribution." The rate percent of such contributions shall be fixed by the administrative board on the basis of the liabilities of the retirement system for the various allowances and benefits as shown by the actuarial valuation.



§ 25-13-31 - Exemption of benefits from taxation, legal execution, and assignment; deductions from retirement allowances for payment of employer or system sponsored group life or health insurance

(1) The right of a person to an annuity, a retirement allowance or benefit, or to the return of contributions, or to any optional benefits or any other right accrued or accruing to any person under the provisions of the Highway Patrol Retirement Law, the system and the monies in the system created by said law, are hereby exempt from any state, county or municipal ad valorem taxes, income taxes, premium taxes, privilege taxes, property taxes, sales and use taxes or other taxes not so named, notwithstanding any other provision of law to the contrary, and exempt from levy and sale, garnishment, attachment, or any other process whatsoever, and shall be unassignable except as specifically otherwise provided in this article.

(2) Any retired member or beneficiary receiving a retirement allowance or benefit under this article may authorize the Public Employees' Retirement System to make deductions from the retirement allowance or benefit for the payment of employer or system sponsored group life or health insurance. The deductions authorized under this subsection shall be subject to rules and regulations adopted by the Board of Trustees of the Public Employees' Retirement System.



§ 25-13-33 - Guaranty; vested rights to benefits; maximum annual retirement allowance

(1) The maintenance of actuarial reserves for the various allowances and benefits under this chapter, and the payment of all annuities, retirement allowances, refunds and other benefits granted under this chapter are made obligations of the disability and relief fund. All income, interest and dividends derived from deposits and investments authorized by this chapter shall be used for the payment of the obligations of the system.

(2) In the event of the termination of the Mississippi Highway Safety Patrol Retirement System, established pursuant to the provisions of Section 25-13-1 et seq., all members of the system as of the date of termination of the system shall be deemed to have a vested right to benefits to the extent and in the same manner that rights would be vested under the statute existing as of the date of termination of the system; except that any member who, because of a termination of the system has not fulfilled the requirements for length of service, shall be entitled to compensation as of the date that such member would otherwise be eligible, with such compensation to be computed on the basis of time actually a member of the service and compensation actually earned during the time as a member, in the manner now provided by statute.

In the event of a deficit in the availability of funds for payment due under the provisions of the Mississippi Highway Safety Patrol Retirement System, an appropriation shall be made sufficient for the payment thereof as an obligation of the State of Mississippi.

(3) (a) Notwithstanding any provisions of this section or chapter to the contrary, the maximum annual retirement allowance attributable to the employer contributions payable by the system to a member shall be subject to the limitations set forth in Section 415 of the Internal Revenue Code and any regulations issued thereunder as applicable to governmental plans as the term is defined under Section 414(d) of the Internal Revenue Code.

(b) The Board of Trustees of the Public Employees' Retirement System is authorized to provide by rule or regulation for the payment of benefits as provided under this chapter to members or beneficiaries of the Highway Safety Patrol Retirement System at a time and under circumstances not otherwise provided for in this chapter to the extent that the payment is required to maintain the Highway Safety Patrol Retirement System as a qualified retirement plan for purposes of federal income tax laws.

(4) Notwithstanding any other provision of this plan, all distributions from this plan shall conform to the regulations issued under Section 401(a)(9) of the Internal Revenue Code, applicable to governmental plans, as defined in Section 414(d) of the Internal Revenue Code, including the incidental death benefit provisions of Section 401(a)(9)(G) of the Internal Revenue Code. Further, such regulations shall override any plan provision that is inconsistent with Section 401(a)(9) of the Internal Revenue Code.

(5) The actuarial assumptions used to convert a retirement allowance from the normal form of payment to an optional form of payment shall be an appendix to this chapter and subject to approval by the board of trustees based upon certification by the actuary.

(6) Notwithstanding any other provision of this plan, the maximum compensation that can be considered for all plan purposes shall not be greater than that allowed under Section 401(a)(17) of the Internal Revenue Code.






Chapter 14 - GOVERNMENT EMPLOYEES DEFERRED COMPENSATION PLAN LAW

§ 25-14-1 - Title

This chapter shall be known as the "Government Employees Deferred Compensation Plan Law," and may be so cited.



§ 25-14-3 - Definitions

For the purposes of this chapter, the term "employee" means any person, whether appointed, elected, or under contract, providing services for the State of Mississippi, state agencies, counties, municipalities, or other political subdivisions, for which compensation is paid.



§ 25-14-5 - Deferred compensation program authorized; investment; deferred compensation exempt from tax and execution

The State of Mississippi, or any state agency, county, municipality or other political subdivision may, by contract, agree with any employee to defer, in whole or in part, any portion of that employee's income, and a county, municipality or other political subdivision, except community and junior college districts, may make contributions to the plan on behalf of actively participating members on a uniform basis through an employer contribution agreement as provided for in the Mississippi Deferred Compensation Plan and Trust Plan Document if making the contribution does not conflict with any other state law. Those funds may subsequently be used to purchase a fixed or variable life insurance or annuity contract authorized for purchase by the Public Employees' Retirement System of Mississippi for the purpose of protecting its obligation to the deferred compensation program for the employee from any life underwriter duly licensed by this state who represents an insurance company licensed to contract fixed and variable annuities and fixed or variable life insurance business in this state and authorized by the Public Employees' Retirement System of Mississippi to offer their products in the plan, or to purchase any investments authorized for purchase by the Public Employees' Retirement System of Mississippi under Section 25-11-121, or to invest those monies in a fund or funds maintained by a corporate trustee, which fund or funds are used as an investment media for retirement, pension or profit sharing plans that are tax qualified for that purpose. However, in the administration of this plan, the Public Employees' Retirement System of Mississippi may adopt such regulations as are reasonable and necessary to assure the orderly functioning of the plan, but those regulations shall not unreasonably restrict all licensed life underwriters and insurance companies described in this section from concurrently participating in providing contracts authorized under this section. Anything in any other law to the contrary notwithstanding, the deferred portion of the employee's compensation, the plan and the monies in the plan created by this chapter are exempt from any state, county or municipal ad valorem taxes, income taxes, premium taxes, privilege taxes, property taxes, sales and use taxes and any other taxes not so named, until the deferred compensation is paid to the employee or beneficiary and exempt from levy, garnishment, attachment or any other process whatsoever.



§ 25-14-7 - Administration of deferred compensation program

The administration of the deferred compensation program shall be under the direction of the Public Employees' Retirement System of Mississippi or the appropriate officer designated by a county, municipality or other political subdivision. The deferred compensation program shall be operated in accordance with the guidelines established by the Internal Revenue Service as reflected in the plan document as may be modified from time to time by the board of trustees. Payroll reductions shall be made, in each instance, by the appropriate payroll officer. The administrator of a deferred compensation program may contract with a private corporation or institution for providing consolidated billing and other administrative services if deemed necessary by the administrator.

The board of trustees may levy such charges and fees on participants' contributions as may reasonably be necessary to provide for the administrative expenses of operating the deferred compensation program, including, but not limited to, the services of auditors, consultants, money managers and third-party administrators.



§ 25-14-9 - Investment of monies in life insurance and annuity contracts or in other funds authorized

Notwithstanding any other provision of law to the contrary, the Public Employees' Retirement System of Mississippi or the appropriate officer of a county, municipality, or other political subdivision designated to administer a deferred compensation program is hereby authorized to invest the monies held pursuant to a deferred compensation program in fixed and variable life insurance or annuity contracts; or to purchase any investments authorized for purchase by the Public Employees' Retirement System of Mississippi under Section 25-11-121, Mississippi Code of 1972; or to invest such monies in a fund or funds maintained by a corporate trustee, which fund or funds are used as an investment media for retirement, pension or profit sharing plans that are tax qualified for such purpose.



§ 25-14-11 - Deferred compensation program additional to other retirement, pension, and benefit systems

The deferred compensation program established by this chapter shall exist and serve in addition to other retirement, pension, or benefit systems established by the State of Mississippi, state agencies, counties, municipalities, or other political subdivisions. The deferred compensation program established by this chapter shall not supersede, make inoperative, or reduce any benefits provided by the Public Employees' Retirement System of Mississippi, by the Teachers' Retirement System of Mississippi, by programs established under the general municipal employees' retirement act, or by any other retirement, pension, or benefit program established by law.



§ 25-14-13 - Deferred compensation considered as compensation for purpose of retirement, pension, and benefit programs

Notwithstanding any other provision of law to the contrary, any compensation deferred under this chapter shall be considered part of an employee's compensation for purposes of any other employee retirement, pension, or benefit program. No deferral of income under the deferred compensation program shall effect a reduction of any retirement, pension, or other benefit program provided by law.



§ 25-14-15 - Deferred compensation not included for withholding taxes purposes

Notwithstanding any other provision of this chapter or any other provision of law to the contrary, any sum deferred under the deferred compensation program shall not be included for the purposes of computation of any taxes withheld on behalf of any employee.






Chapter 15 - GROUP INSURANCE FOR PUBLIC EMPLOYEES

Article 1 - STATE EMPLOYEES LIFE AND HEALTH INSURANCE PLAN

§ 25-15-3 - Definitions

[Through June 30 of the year in which Section 25-11-143 becomes effective as provided in subsection (1) of Section 25-11-143, this section shall read as follows:]

For the purposes of this article, the words and phrases used herein shall have the following meanings:

(a) "Employee" means a person who works full time for the State of Mississippi and receives his compensation in a direct payment from a department, agency or institution of the state government and any person who works full time for any school district, community/junior college, public library or university-based program authorized under Section 37-23-31 for deaf, aphasic and emotionally disturbed children or any regular nonstudent bus driver. This shall include legislators, employees of the legislative branch and the judicial branch of the state and "employees" shall include full-time salaried judges and full-time district attorneys and their staff and full-time compulsory school attendance officers. For the purposes of this article, any "employee" making contributions to the State of Mississippi retirement plan shall be considered a full-time employee.

(b) "Department" means the Department of Finance and Administration.

(c) "Plan" means the State and School Employees Life and Health Insurance Plan created under this article.

(d) "Fund" means the State and School Employees Insurance Fund set up under this article.

(e) "Retiree" means any employee retired under the Mississippi retirement plan.

(f) "Board" means the State and School Employees Health Insurance Management Board created under Section 25-15-303.

[From and after July 1 of the year in which Section 25-11-143 becomes effective as provided in subsection (1) of Section 25-11-143, this section shall read as follows:]

For the purposes of this article, the words and phrases used in this section shall have the following meanings:

(a) "Employee" means a person who works full time for the State of Mississippi and receives his compensation in a direct payment from a department, agency or institution of the state government, and any person who works full time for any school district, community/junior college, public library, university-based program authorized under Section 37-23-31 for deaf, aphasic and emotionally disturbed children, or any regular nonstudent bus driver. This term includes legislators, employees of the legislative branch and the judicial branch of the state, full-time salaried judges and full-time district attorneys and their staff, and full-time compulsory school attendance officers. For the purposes of this article, any "employee" making contributions to the Public Employees' Retirement System or the Highway Safety Patrol Retirement System shall be considered a full-time employee.

(b) "Department" means the Department of Finance and Administration.

(c) "Plan" means the State and School Employees Life and Health Insurance Plan created under this article.

(d) "Fund" means the State and School Employees Insurance Fund set up under this article.

(e) "Board" means the State and School Employees Health Insurance Management Board created under Section 25-15-303.



§ 25-15-5 - Powers and duties of department

(1) The board shall administer the plan and is authorized to adopt and promulgate rules and regulations for its administration, subject to the terms and limitations contained in this article.

(2) The board shall develop a five-year strategic plan for the insurance plan established by Section 25-15-3 et seq. The strategic plan shall address, but not be limited to:

(a) Changing trends in the health care industry, and how they effect delivery of services to members of the plan.

(b) Alternative service delivery systems.

(c) Any foreseeable problems with the present system of delivering and administering health care benefits in Mississippi.

(d) The development of options and recommendations for changes in the plan.

(3) To carry out the requirements of subsection (2) of this section, the board may conduct formal research, including questionnaires and attitudinal surveys of members' needs and preferences with respect to service delivery.

(4) After the board has complied with all provisions of Section 25-15-9 regarding the establishment of the plan, it shall be responsible for fully disclosing to plan members the provisions of the plan. Such disclosure shall consist of the dissemination of educational material on the plan and any proposed changes thereto. The board shall provide members with complete educational materials at least thirty (30) days before the date upon which the plan's members must select a plan option for health care services. The board shall further use the resources of the Mississippi Authority for Educational Television or other state agency, university or college to provide information on proposed changes. The board may also use other state-owned media, as well as public service announcements on private media to disseminate information regarding proposed changes in the plan.

(5) The board shall develop and make available for public review at its offices a comprehensive plan document which documents all benefits for which members of the plan created by Section 25-15-3 et seq. are eligible. This document shall be typed and maintained also at the offices of any administrator contracted with in accordance with Section 25-15-301.

(6) (a) The board may enter into contracts with accountants, actuaries and other persons from the private sector whose skills are necessary to carry out the purposes of Section 25-15-3 et seq.

(b) Before the board enters into any contract for services as provided in paragraph (a) of this subsection, the board shall first determine that the services are required, and that the staff of the board and personnel of other state agencies are not sufficiently experienced to provide the services.

(c) If the service is to be rendered for a period of in excess of six (6) months, the board shall seek and obtain bids for the service in a manner identical to that provided for in Section 25-15-301, subsection (1)(a) and (b) except for those provisions which specifically state criteria which are applicable only to third-party administrators contracted with in accordance with Section 25-15-3 et seq.

(d) The board is also authorized to procure legal services if it deems these services to be necessary to carry out its responsibilities under Section 25-15-3 et seq.



§ 25-15-7 - Exclusions

Such health insurance shall not include expense incurred by or on account of an individual prior to the effective date of the plan as to him; dental care and treatment, except dental surgery and appliances to the extent necessary for the correction of damage caused by accidental injury while covered by the plan, or as a direct result of disease covered by the plan; eyeglasses, hearing aids, and examinations for the prescription or fitting thereof; cosmetic surgery or treatment, except to the extent necessary for correction of damage by accidental injury while covered by the plan or as a direct result of disease covered by the plan; services received in a hospital owned or operated by the United States government for which no charge is made; services received for injury or sickness due to war or any act of war, whether declared or undeclared, which war or act of war shall have occurred after the effective date of this plan; expense for which the individual is not required to make payment; expenses to the extent of benefits provided under any employer group plan other than this plan, in which the state participates in the cost thereof; and such other expenses as may be excluded by regulations of the board.



§ 25-15-9 - Formulation of state employees health insurance plan; benefits

[Through June 30 of the year in which Section 25-11-143 becomes effective as provided in subsection (1) of Section 25-11-143, this section shall read as follows:]

(1) (a) The board shall design a plan of health insurance for state employees that provides benefits for semiprivate rooms in addition to other incidental coverages that the board deems necessary. The amount of the coverages shall be in such reasonable amount as may be determined by the board to be adequate, after due consideration of current health costs in Mississippi. The plan shall also include major medical benefits in such amounts as the board determines. The plan shall provide for coverage for telemedicine services as provided in Section 83-9-351. The board is also authorized to accept bids for such alternate coverage and optional benefits as the board deems proper. Any contract for alternative coverage and optional benefits shall be awarded by the board after it has carefully studied and evaluated the bids and selected the best and most cost-effective bid. The board may reject all of the bids; however, the board shall notify all bidders of the rejection and shall actively solicit new bids if all bids are rejected. The board may employ or contract for such consulting or actuarial services as may be necessary to formulate the plan, and to assist the board in the preparation of specifications and in the process of advertising for the bids for the plan. Those contracts shall be solicited and entered into in accordance with Section 25-15-5. The board shall keep a record of all persons, agents and corporations who contract with or assist the board in preparing and developing the plan. The board in a timely manner shall provide copies of this record to the members of the advisory council created in this section and those legislators, or their designees, who may attend meetings of the advisory council. The board shall provide copies of this record in the solicitation of bids for the administration or servicing of the self-insured program. Each person, agent or corporation that, during the previous fiscal year, has assisted in the development of the plan or employed or compensated any person who assisted in the development of the plan, and that bids on the administration or servicing of the plan, shall submit to the board a statement accompanying the bid explaining in detail its participation with the development of the plan. This statement shall include the amount of compensation paid by the bidder to any such employee during the previous fiscal year. The board shall make all such information available to the members of the advisory council and those legislators, or their designees, who may attend meetings of the advisory council before any action is taken by the board on the bids submitted. The failure of any bidder to fully and accurately comply with this paragraph shall result in the rejection of any bid submitted by that bidder or the cancellation of any contract executed when the failure is discovered after the acceptance of that bid. The board is authorized to promulgate rules and regulations to implement the provisions of this subsection.

The board shall develop plans for the insurance plan authorized by this section in accordance with the provisions of Section 25-15-5.

Any corporation, association, company or individual that contracts with the board for the third-party claims administration of the self-insured plan shall prepare and keep on file an explanation of benefits for each claim processed. The explanation of benefits shall contain such information relative to each processed claim that the board deems necessary, and, at a minimum, each explanation shall provide the claimant's name, claim number, provider number, provider name, service dates, type of services, amount of charges, amount allowed to the claimant and reason codes. The information contained in the explanation of benefits shall be available for inspection upon request by the board. The board shall have access to all claims information utilized in the issuance of payments to employees and providers.

(b) There is created an advisory council to advise the board in the formulation of the State and School Employees Health Insurance Plan. The council shall be composed of the State Insurance Commissioner, or his designee, an employee-representative of the institutions of higher learning appointed by the board of trustees thereof, an employee-representative of the Department of Transportation appointed by the director thereof, an employee-representative of the Department of Revenue appointed by the Commissioner of Revenue, an employee-representative of the Mississippi Department of Health appointed by the State Health Officer, an employee-representative of the Mississippi Department of Corrections appointed by the Commissioner of Corrections, and an employee-representative of the Department of Human Services appointed by the Executive Director of Human Services, two (2) certificated public school administrators appointed by the State Board of Education, two (2) certificated classroom teachers appointed by the State Board of Education, a noncertificated school employee appointed by the State Board of Education and a community/junior college employee appointed by the Mississippi Community College Board.

The Lieutenant Governor may designate the Secretary of the Senate, the Chairman of the Senate Appropriations Committee, the Chairman of the Senate Education Committee and the Chairman of the Senate Insurance Committee, and the Speaker of the House of Representatives may designate the Clerk of the House, the Chairman of the House Appropriations Committee, the Chairman of the House Education Committee and the Chairman of the House Insurance Committee, to attend any meeting of the State and School Employees Insurance Advisory Council. The appointing authorities may designate an alternate member from their respective houses to serve when the regular designee is unable to attend the meetings of the council. Those designees shall have no jurisdiction or vote on any matter within the jurisdiction of the council. For attending meetings of the council, the legislators shall receive per diem and expenses, which shall be paid from the contingent expense funds of their respective houses in the same amounts as provided for committee meetings when the Legislature is not in session; however, no per diem and expenses for attending meetings of the council will be paid while the Legislature is in session. No per diem and expenses will be paid except for attending meetings of the council without prior approval of the proper committee in their respective houses.

(c) No change in the terms of the State and School Employees Health Insurance Plan may be made effective unless the board, or its designee, has provided notice to the State and School Employees Health Insurance Advisory Council and has called a meeting of the council at least fifteen (15) days before the effective date of the change. If the State and School Employees Health Insurance Advisory Council does not meet to advise the board on the proposed changes, the changes to the plan shall become effective at such time as the board has informed the council that the changes shall become effective.

(d) Medical benefits for retired employees and dependents under age sixty-five (65) years and not eligible for Medicare benefits. For employees who retire before July 1, 2005, and for employees retiring due to work-related disability under the Public Employees' Retirement System, the same health insurance coverage as for all other active employees and their dependents shall be available to retired employees and all dependents under age sixty-five (65) years who are not eligible for Medicare benefits, the level of benefits to be the same level as for all other active participants. For employees who retire on or after July 1, 2005, and not retiring due to work-related disability under the Public Employees' Retirement System, the same health insurance coverage as for all other active employees and their dependents shall be available to those retiring employees and all dependents under age sixty-five (65) years who are not eligible for Medicare benefits only if the retiring employees were participants in the State and School Employees Health Insurance Plan for four (4) years or more before their retirement, the level of benefits to be the same level as for all other active participants. This section will apply to those employees who retire due to one hundred percent (100%) medical disability as well as those employees electing early retirement.

(e) Medical benefits for retired employees and dependents over age sixty-five (65) years or otherwise eligible for Medicare benefits. For employees who retire before July 1, 2005, and for employees retiring due to work-related disability under the Public Employees' Retirement System, the health insurance coverage available to retired employees over age sixty-five (65) years or otherwise eligible for Medicare benefits, and all dependents over age sixty-five (65) years or otherwise eligible for Medicare benefits, shall be the major medical coverage. For employees retiring on or after July 1, 2005, and not retiring due to work-related disability under the Public Employees' Retirement System, the health insurance coverage described in this paragraph (e) shall be available to those retiring employees only if they were participants in the State and School Employees Health Insurance Plan for four (4) years or more and are over age sixty-five (65) years or otherwise eligible for Medicare benefits, and to all dependents over age sixty-five (65) years or otherwise eligible for Medicare benefits. Benefits shall be reduced by Medicare benefits as though the Medicare benefits were the base plan.

All covered individuals shall be assumed to have full Medicare coverage, Parts A and B; and any Medicare payments under both Parts A and B shall be computed to reduce benefits payable under this plan.

(f) Lifetime maximum: The lifetime maximum amount of benefits payable under the health insurance plan for each participant is Two Million Dollars ($ 2,000,000.00).

(2) Nonduplication of benefits -- reduction of benefits by Title XIX benefits: When benefits would be payable under more than one (1) group plan, benefits under those plans will be coordinated to the extent that the total benefits under all plans will not exceed the total expenses incurred.

Benefits for hospital or surgical or medical benefits shall be reduced by any similar benefits payable in accordance with Title XIX of the Social Security Act or under any amendments thereto, or any implementing legislation.

Benefits for hospital or surgical or medical benefits shall be reduced by any similar benefits payable by workers' compensation.

No health care benefits under the state plan shall restrict coverage for medically appropriate treatment prescribed by a physician and agreed to by a fully informed insured, or if the insured lacks legal capacity to consent by a person who has legal authority to consent on his or her behalf, based on an insured's diagnosis with a terminal condition. As used in this paragraph, "terminal condition" means any aggressive malignancy, chronic end-stage cardiovascular or cerebral vascular disease, or any other disease, illness or condition which physician diagnoses as terminal.

(3) (a) Schedule of life insurance benefits -- group term: The amount of term life insurance for each active employee of a department, agency or institution of the state government shall not be in excess of One Hundred Thousand Dollars ($ 100,000.00), or twice the amount of the employee's annual wage to the next highest One Thousand Dollars ($ 1,000.00), whichever may be less, but in no case less than Thirty Thousand Dollars ($ 30,000.00), with a like amount for accidental death and dismemberment on a twenty-four-hour basis. The plan will further contain a premium waiver provision if a covered employee becomes totally and permanently disabled before age sixty-five (65) years. Employees retiring after June 30, 1999, shall be eligible to continue life insurance coverage in an amount of Five Thousand Dollars ($ 5,000.00), Ten Thousand Dollars ($ 10,000.00) or Twenty Thousand Dollars ($ 20,000.00) into retirement.

(b) Effective October 1, 1999, schedule of life insurance benefits -- group term: The amount of term life insurance for each active employee of any school district, community/junior college, public library or university-based program authorized under Section 37-23-31 for deaf, aphasic and emotionally disturbed children or any regular nonstudent bus driver shall not be in excess of One Hundred Thousand Dollars ($ 100,000.00), or twice the amount of the employee's annual wage to the next highest One Thousand Dollars ($ 1,000.00), whichever may be less, but in no case less than Thirty Thousand Dollars ($ 30,000.00), with a like amount for accidental death and dismemberment on a twenty-four-hour basis. The plan will further contain a premium waiver provision if a covered employee of any school district, community/junior college, public library or university-based program authorized under Section 37-23-31 for deaf, aphasic and emotionally disturbed children or any regular nonstudent bus driver becomes totally and permanently disabled before age sixty-five (65) years. Employees of any school district, community/junior college, public library or university-based program authorized under Section 37-23-31 for deaf, aphasic and emotionally disturbed children or any regular nonstudent bus driver retiring after September 30, 1999, shall be eligible to continue life insurance coverage in an amount of Five Thousand Dollars ($ 5,000.00), Ten Thousand Dollars ($ 10,000.00) or Twenty Thousand Dollars ($ 20,000.00) into retirement.

(4) Any eligible employee who on March 1, 1971, was participating in a group life insurance program that has provisions different from those included in this article and for which the State of Mississippi was paying a part of the premium may, at his discretion, continue to participate in that plan. The employee shall pay in full all additional costs, if any, above the minimum program established by this article. Under no circumstances shall any individual who begins employment with the state after March 1, 1971, be eligible for the provisions of this subsection.

(5) The board may offer medical savings accounts as defined in Section 71-9-3 as a plan option.

(6) Any premium differentials, differences in coverages, discounts determined by risk or by any other factors shall be uniformly applied to all active employees participating in the insurance plan. It is the intent of the Legislature that the state contribution to the plan be the same for each employee throughout the state.

(7) On October 1, 1999, any school district, community/junior college district or public library may elect to remain with an existing policy or policies of group life insurance with an insurance company approved by the State and School Employees Health Insurance Management Board, in lieu of participation in the State and School Life Insurance Plan. On or after July 1, 2004, until October 1, 2004, any school district, community/junior college district or public library may elect to choose a policy or policies of group life insurance existing on October 1, 1999, with an insurance company approved by the State and School Employees Health Insurance Management Board in lieu of participation in the State and School Life Insurance Plan. The state's contribution of up to fifty percent (50%) of the active employee's premium under the State and School Life Insurance Plan may be applied toward the cost of coverage for full-time employees participating in the approved life insurance company group plan. For purposes of this subsection (7), "life insurance company group plan" means a plan administered or sold by a private insurance company. After October 1, 1999, the board may assess charges in addition to the existing State and School Life Insurance Plan rates to such employees as a condition of enrollment in the State and School Life Insurance Plan. In order for any life insurance company group plan to be approved by the State and School Employees Health Insurance Management Board under this subsection (7), it shall meet the following criteria:

(a) The insurance company offering the group life insurance plan shall be rated "A-" or better by A.M. Best state insurance rating service and be licensed as an admitted carrier in the State of Mississippi by the Mississippi Department of Insurance.

(b) The insurance company group life insurance plan shall provide the same life insurance, accidental death and dismemberment insurance and waiver of premium benefits as provided in the State and School Life Insurance Plan.

(c) The insurance company group life insurance plan shall be fully insured, and no form of self-funding life insurance by the company shall be approved.

(d) The insurance company group life insurance plan shall have one (1) composite rate per One Thousand Dollars ($ 1,000.00) of coverage for active employees regardless of age and one (1) composite rate per One Thousand Dollars ($ 1,000.00) of coverage for all retirees regardless of age or type of retiree.

(e) The insurance company and its group life insurance plan shall comply with any administrative requirements of the State and School Employees Health Insurance Management Board. If any insurance company providing group life insurance benefits to employees under this subsection (7) fails to comply with any requirements specified in this subsection or any administrative requirements of the board, the state shall discontinue providing funding for the cost of that insurance.

[From and after July 1 of the year in which Section 25-11-143 becomes effective as provided in subsection (1) of Section 25-11-143, this section shall read as follows:]

(1) (a) The board shall design a plan of health insurance for state employees that provides benefits for semiprivate rooms in addition to other incidental coverages that the board deems necessary. The amount of the coverages shall be in such reasonable amount as may be determined by the board to be adequate, after due consideration of current health costs in Mississippi. The plan shall also include major medical benefits in such amounts as the board determines. The plan shall provide for coverage for telemedicine services as provided in Section 83-9-351. The board is also authorized to accept bids for such alternate coverage and optional benefits as the board deems proper. Any contract for alternative coverage and optional benefits shall be awarded by the board after it has carefully studied and evaluated the bids and selected the best and most cost-effective bid. The board may reject all of the bids; however, the board shall notify all bidders of the rejection and shall actively solicit new bids if all bids are rejected. The board may employ or contract for such consulting or actuarial services as may be necessary to formulate the plan, and to assist the board in the preparation of specifications and in the process of advertising for the bids for the plan. Those contracts shall be solicited and entered into in accordance with Section 25-15-5. The board shall keep a record of all persons, agents and corporations who contract with or assist the board in preparing and developing the plan. The board in a timely manner shall provide copies of this record to the members of the advisory council created in this section and those legislators, or their designees, who may attend meetings of the advisory council. The board shall provide copies of this record in the solicitation of bids for the administration or servicing of the self-insured program. Each person, agent or corporation that, during the previous fiscal year, has assisted in the development of the plan or employed or compensated any person who assisted in the development of the plan, and that bids on the administration or servicing of the plan, shall submit to the board a statement accompanying the bid explaining in detail its participation with the development of the plan. This statement shall include the amount of compensation paid by the bidder to any such employee during the previous fiscal year. The board shall make all such information available to the members of the advisory council and those legislators, or their designees, who may attend meetings of the advisory council before any action is taken by the board on the bids submitted. The failure of any bidder to fully and accurately comply with this paragraph shall result in the rejection of any bid submitted by that bidder or the cancellation of any contract executed when the failure is discovered after the acceptance of that bid. The board is authorized to promulgate rules and regulations to implement the provisions of this subsection.

The board shall develop plans for the insurance plan authorized by this section in accordance with the provisions of Section 25-15-5.

Any corporation, association, company or individual that contracts with the board for the third-party claims administration of the self-insured plan shall prepare and keep on file an explanation of benefits for each claim processed. The explanation of benefits shall contain such information relative to each processed claim that the board deems necessary, and, at a minimum, each explanation shall provide the claimant's name, claim number, provider number, provider name, service dates, type of services, amount of charges, amount allowed to the claimant and reason codes. The information contained in the explanation of benefits shall be available for inspection upon request by the board. The board shall have access to all claims information utilized in the issuance of payments to employees and providers.

(b) There is created an advisory council to advise the board in the formulation of the State and School Employees Health Insurance Plan. The council shall be composed of the State Insurance Commissioner, or his designee, an employee-representative of the state institutions of higher learning appointed by the board of trustees thereof, an employee-representative of the Mississippi Department of Transportation appointed by the director thereof, an employee-representative of the Department of Revenue appointed by the Commissioner of Revenue, an employee-representative of the State Department of Health appointed by the State Health Officer, an employee-representative of the Mississippi Department of Corrections appointed by the Commissioner of Corrections, and an employee-representative of the Mississippi Department of Human Services appointed by the Executive Director of Human Services, two (2) certificated public school administrators appointed by the State Board of Education, two (2) certificated classroom teachers appointed by the State Board of Education, a noncertificated school employee appointed by the State Board of Education and a community/junior college employee appointed by the Mississippi Community College Board.

The Lieutenant Governor may designate the Secretary of the Senate, the Chairman of the Senate Appropriations Committee, the Chairman of the Senate Education Committee and the Chairman of the Senate Insurance Committee, and the Speaker of the House of Representatives may designate the Clerk of the House, the Chairman of the House Appropriations Committee, the Chairman of the House Education Committee and the Chairman of the House Insurance Committee, to attend any meeting of the State and School Employees Insurance Advisory Council. The appointing authorities may designate an alternate member from their respective houses to serve when the regular designee is unable to attend the meetings of the council. Those designees shall have no jurisdiction or vote on any matter within the jurisdiction of the council. For attending meetings of the council, the legislators shall receive per diem and expenses, which shall be paid from the contingent expense funds of their respective houses in the same amounts as provided for committee meetings when the Legislature is not in session; however, no per diem and expenses for attending meetings of the council will be paid while the Legislature is in session. No per diem and expenses will be paid except for attending meetings of the council without prior approval of the proper committee in their respective houses.

(c) No change in the terms of the State and School Employees Health Insurance Plan may be made effective unless the board, or its designee, has provided notice to the State and School Employees Health Insurance Advisory Council and has called a meeting of the council at least fifteen (15) days before the effective date of the change. If the State and School Employees Health Insurance Advisory Council does not meet to advise the board on the proposed changes, the changes to the plan will become effective at such time as the board has informed the council that the changes will become effective.

(d) Lifetime maximum: The lifetime maximum amount of benefits payable under the health insurance plan for each participant is Two Million Dollars ($ 2,000,000.00).

(2) Nonduplication of benefits -- reduction of benefits by Title XIX benefits: When benefits would be payable under more than one (1) group plan, benefits under those plans will be coordinated to the extent that the total benefits under all plans will not exceed the total expenses incurred.

Benefits for hospital or surgical or medical benefits shall be reduced by any similar benefits payable in accordance with Title XIX of the Social Security Act or under any amendments thereto, or any implementing legislation.

Benefits for hospital or surgical or medical benefits shall be reduced by any similar benefits payable by workers' compensation.

No health care benefits under the state plan shall restrict coverage for medically appropriate treatment prescribed by a physician and agreed to by a fully informed insured, or if the insured lacks legal capacity to consent by a person who has legal authority to consent on his or her behalf, based on an insured's diagnosis with a terminal condition. As used in this paragraph, "terminal condition" means any aggressive malignancy, chronic end-stage cardiovascular or cerebral vascular disease, or any other disease, illness or condition which physician diagnoses as terminal.

(3) (a) Schedule of life insurance benefits -- group term: The amount of term life insurance for each active employee of a department, agency or institution of the state government shall not be in excess of One Hundred Thousand Dollars ($ 100,000.00), or twice the amount of the employee's annual wage to the next highest One Thousand Dollars ($ 1,000.00), whichever may be less, but in no case less than Thirty Thousand Dollars ($ 30,000.00), with a like amount for accidental death and dismemberment on a twenty-four-hour basis.

(b) Effective October 1, 1999, schedule of life insurance benefits -- group term: The amount of term life insurance for each active employee of any school district, community/junior college, public library, university-based program authorized under Section 37-23-31 for deaf, aphasic and emotionally disturbed children, or any regular nonstudent bus driver shall not be in excess of One Hundred Thousand Dollars ($ 100,000.00), or twice the amount of the employee's annual wage to the next highest One Thousand Dollars ($ 1,000.00), whichever may be less, but in no case less than Thirty Thousand Dollars ($ 30,000.00), with a like amount for accidental death and dismemberment on a twenty-four-hour basis. The plan will further contain a premium waiver provision if a covered employee of any school district, community/junior college, public library, university-based program authorized under Section 37-23-31 for deaf, aphasic and emotionally disturbed children, or any regular nonstudent bus driver becomes totally and permanently disabled before age sixty-five (65) years.

(4) Any eligible employee who on March 1, 1971, was participating in a group life insurance program that has provisions different from those included in this article and for which the State of Mississippi was paying a part of the premium may, at his discretion, continue to participate in that plan. The employee shall pay in full all additional costs, if any, above the minimum program established by this article. Under no circumstances shall any individual who begins employment with the state after March 1, 1971, be eligible for the provisions of this subsection.

(5) The board may offer medical savings accounts as defined in Section 71-9-3 as a plan option.

(6) Any premium differentials, differences in coverages, discounts determined by risk or by any other factors shall be uniformly applied to all active employees participating in the insurance plan. It is the intent of the Legislature that the state contribution to the plan be the same for each employee throughout the state.

(7) On October 1, 1999, any school district, community/junior college district or public library may elect to remain with an existing policy or policies of group life insurance with an insurance company approved by the State and School Employees Health Insurance Management Board, in lieu of participation in the State and School Life Insurance Plan. On or after July 1, 2004, until October 1, 2004, any school district, community/junior college district or public library may elect to choose a policy or policies of group life insurance existing on October 1, 1999, with an insurance company approved by the State and School Employees Health Insurance Management Board in lieu of participation in the State and School Life Insurance Plan. The state's contribution of up to fifty percent (50%) of the active employee's premium under the State and School Life Insurance Plan may be applied toward the cost of coverage for full-time employees participating in the approved life insurance company group plan. For purposes of this subsection (7), "life insurance company group plan" means a plan administered or sold by a private insurance company. After October 1, 1999, the board may assess charges in addition to the existing State and School Life Insurance Plan rates to those employees as a condition of enrollment in the State and School Life Insurance Plan. In order for any life insurance company group plan to be approved by the State and School Employees Health Insurance Management Board under this subsection (7), it shall meet the following criteria:

(a) The insurance company offering the group life insurance plan shall be rated "A-" or better by A.M. Best state insurance rating service and be licensed as an admitted carrier in the State of Mississippi by the Mississippi Department of Insurance.

(b) The insurance company group life insurance plan shall provide the same life insurance, accidental death and dismemberment insurance and waiver of premium benefits as provided in the State and School Life Insurance Plan.

(c) The insurance company group life insurance plan shall be fully insured, and no form of self-funding life insurance by the company shall be approved.

(d) The insurance company group life insurance plan shall have one (1) composite rate per One Thousand Dollars ($ 1,000.00) of coverage for active employees regardless of age.

(e) The insurance company and its group life insurance plan shall comply with any administrative requirements of the State and School Employees Health Insurance Management Board. If any insurance company providing group life insurance benefits to employees under this subsection (7) fails to comply with any requirements specified in this subsection or any administrative requirements of the board, the state shall discontinue providing funding for the cost of that insurance.



§ 25-15-11 - Contracts of insurance; self insurance; contracts for administration of plan; reports, reviews and audits

[Through June 30 of the year in which Section 25-11-143 becomes effective as provided in subsection (1) of Section 25-11-143, this section shall read as follows:]

(1) The board is authorized to execute a contract or contracts to provide the benefits under the plan. Such contract or contracts may be executed with one or more corporations or associations licensed to transact life and accident and health insurance business in this state; however, no such contract shall be executed with any corporation, association or company domiciled in any other state except that such corporation, association or company shall meet the conditions and terms for a like contract established by the state of the domicile of such corporation, association or company for a Mississippi corporation, association or company. No corporation, association or company with less than five (5) years' experience in the life and health field may bid. All of the benefits to be provided under the plan may be included in one or more similar contracts, or the benefits may be classified into different types with each type included under one or more similar contracts issued by the same or different companies.

The board shall supply the statistical information upon which a quotation is to be calculated, upon request, to all carriers licensed in the state. Bids may be accepted at the discretion of the board, and the board shall have the right to adjust rates on an annual basis if the board shall deem such adjustment necessary. The plan for active employees shall be on retention accounting basis, and a separate retention accounting basis shall be used for retired employees. Any additional written information the carrier wishes to submit, supporting the proposed benefits and premium rate, may accompany the proposal. After receiving the proposals, the board shall determine whether to contract with the carrier which has been determined to have submitted the lowest and best bid, or to reject all such bids and receive new proposals.

The board shall authorize any corporation licensed to transact accident and health insurance business in this state issuing any such contract to reinsure portions of such contract with any other such corporation which elected to be a reinsurer and is legally competent to enter into a reinsurance agreement. The board may designate one or more of such corporations as the administering corporation or corporations. Each employee who is covered under any such contract or contracts shall receive a certificate setting forth the benefits to which the employee is entitled thereunder, to whom such benefits shall be payable, to whom claims should be submitted, and summarizing the provisions of the contract principally affecting the employee. Such certificate shall be in lieu of the certificate which the corporation or corporations issuing such contract or contracts would otherwise issue.

The board may, as of the end of any contract year, discontinue any contract or contracts it has executed with any corporation or corporations and replace it or them with a contract or contracts in any other corporation or corporations meeting the requirements of this section.

The board may reject any and all bids and contracts under this section and may elect for the state to become a self-insurer; however, administration and service of any such self-insured program may be contracted to a third party by the board.

Any contract with a third party to administer the plan shall be bid and entered into in accordance with the procedures provided in Section 25-15-301.

(2) By September 30 of each year, the board shall report to the Joint Legislative Budget Committee, Senate Insurance Committee, House Insurance Committee, Senate Education Committee, House Education Committee and Joint Legislative Committee on Performance Evaluation and Expenditure Review the condition of the State and School Employees Life and Health Insurance Plan. Such report shall contain for the most recently completed fiscal year, but not be limited to, the following:

(a) The plan's financial condition at the close of the fiscal year.

(b) The history of yearly claims paid and premiums received for each premium class, including, but not limited to, active employees, dependents and retirees.

(c) The history of loss ratios for the active employees, dependents and retirees premium classes as well as historical trend of such ratios. For the purposes of this section, the term "loss ratios" means claims paid by the plan for each premium class divided by premiums received by the plan for insurance coverage of the members in that premium class.

(d) Budgetary information, including:

(i) A detailed breakdown of all expenditures of the plan, administrative and otherwise, for the most recently completed fiscal year and projected expenditures, administrative and otherwise, for the current and next fiscal year;

(ii) A schedule of all contracts, administrative and otherwise, executed for the benefit of the plan during the most recent completed fiscal year and those executed and anticipated for the current fiscal year; and

(iii) A description of the processes used by the board to procure all contracts, administrative and otherwise, as well as a description of the scope of services to be provided by each contractor.

Budgetary information shall be provided in a format designated by the Joint Legislative Budget Committee.

The Joint Legislative Budget Committee, Senate Insurance Committee, House Insurance Committee, Senate Education Committee, House Education Committee and Joint Legislative Committee on Performance Evaluation and Expenditure Review may request additional information or reports from the board on an as-needed basis.

(3) Annually, the board shall request, and the Department of Audit shall conduct, a comprehensive audit of the State and School Employees Life and Health Insurance Plan. For purposes of this section, the audit required herein shall be separate and distinct from any audit prepared in conjunction with the development of the Comprehensive Annual Financial Report (CAFR).

[From and after July 1 of the year in which Section 25-11-143 becomes effective as provided in subsection (1) of Section 25-11-143, this section shall read as follows:]

(1) The board is authorized to execute a contract or contracts to provide the benefits under the plan. That contract or contracts may be executed with one or more corporations or associations licensed to transact life and accident and health insurance business in this state; however, no such contract shall be executed with any corporation, association or company domiciled in any other state unless the corporation, association or company meets the conditions and terms for a like contract established by the state of the domicile of the corporation, association or company for a Mississippi corporation, association or company. No corporation, association or company with less than five (5) years' experience in the life and health field may bid. All of the benefits to be provided under the plan may be included in one or more similar contracts, or the benefits may be classified into different types with each type included under one or more similar contracts issued by the same or different companies.

The board shall supply the statistical information upon which a quotation is to be calculated, upon request, to all carriers licensed in the state. Bids may be accepted at the discretion of the board, and the board shall have the right to adjust rates on an annual basis if the board deems the adjustment necessary. The plan for active employees shall be on retention accounting basis. Any additional written information the carrier wishes to submit, supporting the proposed benefits and premium rate, may accompany the proposal. After receiving the proposals, the board shall determine whether to contract with the carrier that has been determined to have submitted the lowest and best bid, or to reject all the bids and receive new proposals.

The board shall authorize any corporation licensed to transact accident and health insurance business in this state issuing any such contract to reinsure portions of the contract with any other such corporation that elected to be a reinsurer and is legally competent to enter into a reinsurance agreement. The board may designate one or more of those corporations as the administering corporation or corporations. Each employee who is covered under any such contract or contracts shall receive a certificate setting forth the benefits to which the employee is entitled under the contracts, to whom the benefits will be payable, to whom claims should be submitted, and summarizing the provisions of the contract principally affecting the employee. The certificate shall be in lieu of the certificate that the corporation or corporations issuing the contract or contracts would otherwise issue.

The board may, as of the end of any contract year, discontinue any contract or contracts it has executed with any corporation or corporations and replace it or them with a contract or contracts in any other corporation or corporations meeting the requirements of this section.

The board may reject any and all bids and contracts under this section and may elect for the state to become a self-insurer; however, administration and service of any such self-insured program may be contracted to a third party by the board.

Any contract with a third party to administer the plan shall be bid and entered into in accordance with the procedures provided in Section 25-15-301.

(2) By September 30 of each year, the board shall report to the Joint Legislative Budget Committee, Senate Insurance Committee, House Insurance Committee, Senate Education Committee, House Education Committee and Joint Legislative Committee on Performance Evaluation and Expenditure Review the condition of the State and School Employees Life and Health Insurance Plan. The report shall contain for the most recently completed fiscal year, but not be limited to, the following:

(a) The plan's financial condition at the close of the fiscal year.

(b) The history of yearly claims paid and premiums received for each premium class, including, but not limited to, active employees and dependents.

(c) The history of loss ratios for the active employees and dependents premium classes as well as historical trend of the ratios. For the purposes of this section, the term "loss ratios" means claims paid by the plan for each premium class divided by premiums received by the plan for insurance coverage of the members in that premium class.

(d) Budgetary information, including:

(i) A detailed breakdown of all expenditures of the plan, administrative and otherwise, for the most recently completed fiscal year and projected expenditures, administrative and otherwise, for the current and next fiscal year;

(ii) A schedule of all contracts, administrative and otherwise, executed for the benefit of the plan during the most recent completed fiscal year and those executed and anticipated for the current fiscal year; and

(iii) A description of the processes used by the board to procure all contracts, administrative and otherwise, as well as a description of the scope of services to be provided by each contractor.

Budgetary information shall be provided in a format designated by the Joint Legislative Budget Committee.

The Joint Legislative Budget Committee, Senate Insurance Committee, House Insurance Committee, Senate Education Committee, House Education Committee and Joint Legislative Committee on Performance Evaluation and Expenditure Review may request additional information or reports from the board on an as-needed basis.

(3) Annually, the board shall request, and the Department of Audit shall conduct, a comprehensive audit of the State and School Employees Life and Health Insurance Plan. For purposes of this section, the audit required herein shall be separate and distinct from any audit prepared in conjunction with the development of the Comprehensive Annual Financial Report (CAFR).



§ 25-15-13 - Eligibility

Each eligible employee may participate in the plan by signing up for the plan at the time of employment. Each eligible employee who declines coverage under the plan must sign a waiver of coverage. After acceptance in the plan, the employee may cease his or her participation by filing a specific disclaimer with the board. Forms for this purpose shall be prescribed and issued by the board. All eligible employees will be eligible to participate in the plan on the effective date of the plan or on the date on which they are employed by the state, whichever is later, provided they make the necessary contributions as provided in this article. Spouses of employees, unmarried dependent children from birth to age nineteen (19) years, unmarried dependent children who are full-time students up to age twenty-five (25) years, and physically or mentally handicapped children, regardless of age, are eligible under the plan as of the date the employee becomes eligible. If both spouses are eligible employees who participate in the plan, the benefits shall apply individually to each spouse by virtue of his or her participation in the plan. If those spouses also have one or more eligible dependents participating in the plan, the cost of their dependents shall be calculated at a special family plan rate. The cost for participation by the dependents shall be paid by the spouse who elects to carry such dependents under his or her coverage.



§ 25-15-14 - Elected state or district officials; participation in plans after leaving office

[Through June 30 of the year in which Section 25-11-143 becomes effective as provided in subsection (1) of Section 25-11-143, this section shall read as follows:]

Any elected state or district official who does not run for reelection or who is defeated before being entitled to receive a retirement allowance shall be eligible to continue to participate in the State and School Employees Health Insurance Plan under the same conditions and coverages for retired employees.

[From and after July 1 of the year in which Section 25-11-143 becomes effective as provided in subsection (1) of Section 25-11-143, this section shall read as follows:]

Any elected state or district official who does not run for reelection or who is defeated before being entitled to receive a retirement allowance shall be eligible to continue to participate in the State and School Employees Health Insurance Plan and shall be required to pay the cost of the coverage.



§ 25-15-15 - Payment of premiums; active full-time employees assessed portion of active employee premium under certain circumstances; purchase of additional coverage; late charges and interest penalties; State Employees Insurance Fund; Insurance Reserve Fund [Repealed effective July 1, 2015]

[Through June 30 of the year in which Section 25-11-143 becomes effective as provided in subsection (1) of Section 25-11-143, this section shall read as follows:]

(1) The board is authorized to determine the manner in which premiums and contributions by the state agencies, local school districts, colleges, universities, community/junior colleges and public libraries shall be collected to provide the self-insured health insurance program for employees as provided under this article. The state shall provide fifty percent (50%) of the cost of the above life insurance plan for all active full-time employees. The state shall provide one hundred percent (100%) of the cost of the health insurance plan for active full-time employees initially employed before January 1, 2006, except as otherwise provided in this section. For active full-time employees initially employed on or after January 1, 2006, the state shall provide one hundred percent (100%) of the cost of a basic level of health insurance, except as otherwise provided in this section, and the employees may pay additional amounts to purchase additional benefits or levels of coverage offered under the plan. The board, if determined to be necessary, may assess active full-time employees a portion of the active employee premium in an amount not to exceed Twenty Dollars ($ 20.00) per month, notwithstanding any language in this section to the contrary. All active full-time employees shall be given the opportunity to purchase coverage for their eligible dependents with the premiums for such dependent coverage, as well as the employee's fifty percent (50%) share for his life insurance coverage, to be deductible from the employee's salary by the agency, department or institution head, which deductions, together with the fifty percent (50%) share of such life insurance premiums of such employing agency, department or institution head from funds appropriated to or authorized to be expended by the employing agency, department or institution head, shall be deposited directly into a depository bank or special fund in the State Treasury, as determined by the board. These funds and interest earned on these funds may be used for the disbursement of claims and shall be exempt from the appropriation process.

(2) The state shall provide annually, by line item in the Mississippi Library Commission appropriation bill, such funds to pay one hundred percent (100%) of the cost of health insurance under the State and School Employees Health Insurance Plan, or any lesser percentage of the cost that is not assessed to the employees by the board, for full-time library staff members in each public library in Mississippi initially employed before January 1, 2006. For full-time library staff members initially employed on or after January 1, 2006, the state shall provide one hundred percent (100%) of the cost of a basic level of health insurance under the State and School Employees Health Insurance Plan, or any lesser percentage of the cost that is not assessed to the employees by the board, and the employees may pay additional amounts to purchase additional benefits or levels of coverage offered under the plan. The commission shall allot to each public library a sufficient amount of those funds appropriated to pay the costs of insurance for eligible employees. Any funds so appropriated by line item which are not expended during the fiscal year for which such funds were appropriated shall be carried forward for the same purposes during the next succeeding fiscal year. If any premiums for the health insurance and/or late charges and interest penalties are not paid by a public library in a timely manner, as defined by the board, the Mississippi Library Commission, upon notice by the board, shall immediately withhold all subsequent disbursements of funds to that public library.

(3) The state shall annually provide one hundred percent (100%) of the cost of the health insurance plan, or any lesser percentage of the cost that is not assessed to the employees by the board, for public school district employees who work no less than twenty (20) hours during each week and regular nonstudent school bus drivers, if such employees and school bus drivers were initially employed before January 1, 2006. For such employees and school bus drivers initially employed on or after January 1, 2006, the state shall provide one hundred percent (100%) of the cost of a basic level of health insurance under the State and School Employees Health Insurance Plan, or any lesser percentage of the cost that is not assessed to the employees by the board, and the employees may pay additional amounts to purchase additional benefits or levels of coverage offered under the plan. Where federal funding is allowable to defray, in full or in part, the cost of participation in the program by district employees who work no less than twenty (20) hours during the week and regular nonstudent bus drivers, whose salaries are paid, in full or in part, by federal funds, the allowance under this section shall be reduced to the extent of such federal funding. Where the use of federal funds is allowable but not available, it is the intent of the Legislature that school districts contribute the cost of participation for such employees from local funds, except that parent fees for child nutrition programs shall not be increased to cover such cost.

(4) The state shall provide annually, by line item in the community/junior college appropriation bill, such funds to pay one hundred percent (100%) of the cost of the health insurance plan, or any lesser percentage of the cost that is not assessed to the employees by the board, for community/junior college district employees initially employed before January 1, 2006, who work no less than twenty (20) hours during each week. For such employees initially employed on or after January 1, 2006, the state shall provide one hundred percent (100%) of the cost of a basic level of health insurance under the State and School Employees Health Insurance Plan, or any lesser percentage of the cost that is not assessed to the employees by the board, and the employees may pay additional amounts to purchase additional benefits or levels of coverage offered under the plan.

(5) When the use of federal funding is allowable to defray, in full or in part, the cost of participation in the insurance plan by community/junior college district employees who work no less than twenty (20) hours during each week, whose salaries are paid, in full or in part, by federal funds, the allowance under this section shall be reduced to the extent of the federal funding. Where the use of federal funds is allowable but not available, it is the intent of the Legislature that community/junior college districts contribute the cost of participation for such employees from local funds.

(6) Any community/junior college district may contribute to the cost of coverage for any district employee from local community/junior college district funds, and any public school district may contribute to the cost of coverage for any district employee from nonminimum program funds. Any part of the cost of such coverage for participating employees of public school districts and public community/junior college districts that is not paid by the state shall be paid by the participating employees, which shall be deducted from the salaries of the employees in a manner determined by the board.

(7) Any funds appropriated for the cost of insurance by line item in the community/junior colleges appropriation bill which are not expended during the fiscal year for which such funds were appropriated shall be carried forward for the same purposes during the next succeeding fiscal year.

(8) The board may establish and enforce late charges and interest penalties or other penalties for the purpose of requiring the prompt payment of all premiums for life and health insurance permitted under this chapter. All funds in excess of the amount needed for disbursement of claims shall be deposited in a special fund in the State Treasury to be known as the State and School Employees Insurance Fund. The State Treasurer shall invest all funds in the State and School Employees Insurance Fund and all interest earned shall be credited to the State and School Employees Insurance Fund. Such funds shall be placed with one or more depositories of the state and invested on the first day such funds are available for investment in certificates of deposit, repurchase agreements or in United States Treasury bills or as otherwise authorized by law for the investment of Public Employees' Retirement System funds, as long as such investment is made from competitive offering and at the highest and best market rate obtainable consistent with any available investment alternatives; however, such investments shall not be made in shares of stock, common or preferred, or in any other investments which would mature more than one (1) year from the date of investment. The board shall have the authority to draw from this fund periodically such funds as are necessary to operate the self-insurance plan or to pay to the insurance carrier the cost of operation of this plan, it being the purpose to limit the amount of participation by the state to fifty percent (50%) of the cost of the life insurance program and not to limit the contracting for additional benefits where the cost will be paid in full by the employee. The state shall not share in the cost of coverage for retired employees.

(9) The board shall also provide for the creation of an Insurance Reserve Fund and funds therein shall be invested by the State Treasurer with all interest earned credited to the State and School Employees Insurance Fund.

(10) Any retired employee electing to purchase retired life and health insurance will have the full cost of such insurance deducted monthly from his State of Mississippi retirement plan check or direct billed for the cost of the premium if the retirement check is insufficient to pay for the premium. If the board determines actuarially that the premium paid by the participating retirees adversely affects the overall cost of the plan to the state, then the board may impose a premium surcharge, not to exceed fifteen percent (15%), upon such participating retired employees who are under the age for Medicare eligibility and who were initially employed before January 1, 2006. For participating retired employees who are under the age for Medicare eligibility and who were initially employed on or after January 1, 2006, the board may impose a premium surcharge in an amount the board determines actuarially to cover the full cost of insurance.

(11) This section shall stand repealed on July 1, 2015.

[From and after July 1 of the year in which Section 25-11-143 becomes effective as provided in subsection (1) of Section 25-11-143, this section shall read as follows:]

(1) The board may determine the manner in which premiums and contributions by the state agencies, local school districts, colleges, universities, community/junior colleges and public libraries will be collected to provide the self-insured health insurance program for employees as provided under this article. The state shall provide fifty percent (50%) of the cost of the above life insurance plan for all active full-time employees. The state shall provide one hundred percent (100%) of the cost of the health insurance plan for active full-time employees initially employed before January 1, 2006, except as otherwise provided in this section. For active full-time employees initially employed on or after January 1, 2006, the state shall provide one hundred percent (100%) of the cost of a basic level of health insurance, except as otherwise provided in this section, and the employees may pay additional amounts to purchase additional benefits or levels of coverage offered under the plan. The board, if determined to be necessary, may assess active full-time employees a portion of the active employee premium in an amount not to exceed Twenty Dollars ($ 20.00) per month, notwithstanding any language in this section to the contrary. All active full-time employees shall be given the opportunity to purchase coverage for their eligible dependents with the premiums for the dependent coverage, as well as the employee's fifty percent (50%) share for his life insurance coverage, to be deductible from the employee's salary by the agency, department or institution head. Those deductions, together with the fifty percent (50%) share of the life insurance premiums of the employing agency, department or institution head from funds appropriated to or authorized to be expended by the employing agency, department or institution head, shall be deposited directly into a depository bank or special fund in the State Treasury, as determined by the board. These funds and interest earned on these funds may be used for the disbursement of claims and shall be exempt from the appropriation process.

(2) The state shall provide annually, by line item in the Mississippi Library Commission appropriation bill, the funds to pay one hundred percent (100%) of the cost of health insurance under the State and School Employees Health Insurance Plan, or any lesser percentage of the cost that is not assessed to the employees by the board, for all full-time library staff members in each public library in Mississippi initially employed before January 1, 2006. For full-time library staff members initially employed on or after January 1, 2006, the state shall provide one hundred percent (100%) of the cost of a basic level of health insurance under the State and School Employees Health Insurance Plan, or any lesser percentage of the cost that is not assessed to the employees by the board, and the employees may pay additional amounts to purchase additional benefits or levels of coverage offered under the plan. The commission shall allot to each public library a sufficient amount of those funds appropriated to pay the costs of insurance for eligible employees. Any funds so appropriated by line item that are not expended during the fiscal year for which the funds were appropriated shall be carried forward for the same purposes during the next succeeding fiscal year. If any premiums for the health insurance and/or late charges and interest penalties are not paid by a public library in a timely manner, as defined by the board, the Mississippi Library Commission, upon notice by the board, shall immediately withhold all subsequent disbursements of funds to that public library.

(3) The state shall annually provide one hundred percent (100%) of the cost of the health insurance plan, or any lesser percentage of the cost that is not assessed to the employees by the board, for public school district employees who work no less than twenty (20) hours during each week and regular nonstudent school bus drivers, if such employees and school bus drivers were initially employed before January 1, 2006. For such employees and school bus drivers initially employed on or after January 1, 2006, the state shall provide one hundred percent (100%) of the cost of a basic level of health insurance under the State and School Employees Health Insurance Plan, or any lesser percentage of the cost that is not assessed to the employees by the board, and the employees may pay additional amounts to purchase additional benefits or levels of coverage offered under the plan. Where federal funding is allowable to defray, in full or in part, the cost of participation in the program by district employees who work no less than twenty (20) hours during the week and regular nonstudent bus drivers, whose salaries are paid, in full or in part, by federal funds, the allowance under this section shall be reduced to the extent of that federal funding. Where the use of federal funds is allowable but not available, it is the intent of the Legislature that school districts contribute the cost of participation for the employees from local funds, except that parent fees for child nutrition programs shall not be increased to cover that cost.

(4) The state shall provide annually, by line item in the community/junior college appropriation bill, the funds to pay one hundred percent (100%) of the cost of the health insurance plan, or any lesser percentage of the cost that is not assessed to the employees by the board, for community/junior college district employees initially employed before January 1, 2006, who work no less than twenty (20) hours during each week. For such employees initially employed on or after January 1, 2006, the state shall provide one hundred percent (100%) of the cost of a basic level of health insurance under the State and School Employees Health Insurance Plan, or any lesser percentage of the cost that is not assessed to the employees by the board, and the employees may pay additional amounts to purchase additional benefits or levels of coverage offered under the plan.

(5) When the use of federal funding is allowable to defray, in full or in part, the cost of participation in the insurance plan by community/junior college district employees who work no less than twenty (20) hours during each week, whose salaries are paid, in full or in part, by federal funds, the allowance under this section shall be reduced to the extent of the federal funding. Where the use of federal funds is allowable but not available, it is the intent of the Legislature that community/junior college districts contribute the cost of participation for the employees from local funds.

(6) Any community/junior college district may contribute to the cost of coverage for any district employee from local community/junior college district funds, and any public school district may contribute to the cost of coverage for any district employee from nonminimum program funds. Any part of the cost of the coverage for participating employees of public school districts and public community/junior college districts that is not paid by the state shall be paid by the participating employees, which shall be deducted from the salaries of the employees in a manner determined by the board.

(7) Any funds appropriated for the cost of insurance by line item in the community/junior colleges appropriation bill that are not expended during the fiscal year for which the funds were appropriated shall be carried forward for the same purposes during the next succeeding fiscal year.

(8) The board may establish and enforce late charges and interest penalties or other penalties for the purpose of requiring the prompt payment of all premiums for life and health insurance permitted under Chapter 15 of Title 25. All funds in excess of the amount needed for disbursement of claims shall be deposited in a special fund in the State Treasury to be known as the State and School Employees Insurance Fund. The State Treasurer shall invest all funds in the State and School Employees Insurance Fund and all interest earned shall be credited to the State and School Employees Insurance Fund. Those funds shall be placed with one or more depositories of the state and invested on the first day that the funds are available for investment in certificates of deposit, repurchase agreements or in United States Treasury bills or as otherwise authorized by law for the investment of Public Employees' Retirement System funds, as long as the investment is made from competitive offering and at the highest and best market rate obtainable consistent with any available investment alternatives. However, those investments shall not be made in shares of stock, common or preferred, or in any other investments that would mature more than one (1) year from the date of investment. The board shall have the authority to draw from this fund periodically such funds as are necessary to operate the self-insurance plan or to pay to the insurance carrier the cost of operation of this plan, it being the purpose to limit the amount of participation by the state to fifty percent (50%) of the cost of the life insurance program and not to limit the contracting for additional benefits where the cost will be paid in full by the employee.

(9) The board shall also provide for the creation of an Insurance Reserve Fund, and funds in the reserve fund shall be invested by the State Treasurer with all interest earned credited to the State and School Employees Insurance Fund.

(10) This section shall stand repealed on July 1, 2015.



§ 25-15-16 - Public school districts may use local funds to pay full cost of health insurance premiums for certain school bus drivers

The public school districts of the state, in their discretion, may pay with local funds one hundred percent (100%) of the cost of the health insurance premiums of the State and School Employees Health Insurance Plan for all retired members of the Public Employees' Retirement System who are employed as school bus drivers by the school districts. No state funds shall be used for payment of the health insurance premiums under the authority of this section. If a school district chooses to pay the health insurance premiums for school bus drivers under the authority of this section, the district shall be authorized to pay any amount that is one hundred percent (100%) or less of the cost of the health insurance premiums for the school bus drivers.



§ 25-15-17 - Payment of benefits

(1) Any benefits payable under the plan may be made either directly to the attending physicians, hospitals, medical groups, or others furnishing the services upon which a claim is based, or to the covered employee, upon presentation of valid bills for such services, subject to subsection (3) of this section and such provisions to facilitate payment as may be made by the board. All benefits payable under this plan shall be payable directly to the covered employee unless such covered employee shall make a valid assignment in accordance with subsection (3) of this section.

(2) The plan may not, by its terms, limit or restrict the covered employee's ability to assign the covered employee's benefits under the policy to a licensed health care provider that provides health care services to the covered employee. Any such plan provision in violation of this subsection shall be invalid.

(3) If the covered employee provides the board with written direction that all or a portion of any indemnities or benefits provided by the plan be paid to a licensed health care provider rendering hospital, nursing, medical or surgical services, then the plan shall pay directly the licensed health care provider rendering such services. That payment shall be considered payment in full to the provider, who may not bill or collect from the covered employee any amount above that payment, other than the deductible, coinsurance, copayment or other charges for equipment or services requested by the covered employee that are noncovered benefits after the signing of an explanatory document about the noncovered benefit by the covered employee.



§ 25-15-19 - Notification of commencement of payroll deductions

On or before July 1, 1972, the board shall notify all department, agency and institution heads that the employee deductions shall commence on said date.



§ 25-15-23 - Withdrawals from State Employees Life and Health Insurance Plan prohibited

No agency, board, school district, community/junior college, public library, university, institution or authority of the state shall withdraw, or authorize any agency or institution under its management and control to withdraw, from the State and School Employees Life and Health Insurance Plan established under this chapter.






Article 3 - GROUP INSURANCE FOR EMPLOYEES OF LOCAL GOVERNMENTS AND THEIR INSTITUTIONS AND AGENCIES

§ 25-15-101 - Administration of insurance program; self-insurance; liability for payment of benefits and loss or misappropriation of funds

The governing board of any county, municipality, municipal separate school district, other school district or junior college district, and the governing board or head of any institution, department or agency of any county or municipality may negotiate for and secure for all or specified groups of employees and their dependents of such county or municipality, or institution, department or agency of such county or municipality, or municipal separate school district, other school district or junior college district, a policy or policies of group insurance covering the life, (except as hereinafter provided), salary protection, health, accident and hospitalization, as well as a group contract or contracts covering hospital and/or medical and/or surgical services or benefits (including surgical costs, so-called "hospital extras," medical expenses, allied coverages, and major medical costs) of such of its employees and their dependents as may desire such insurance and other coverage under such service or benefit contracts, and who shall authorize in writing the deduction from the salary or wages of such employees of the proportionate part of the costs thereof attributable to such employees. However, beginning with the 1984-1985 school year, school districts shall provide the policies of group insurance to certificated personnel. Any employee who desires to reallocate or reduce any part of his or her salary or wages for a cafeteria fringe benefit plan in accordance with current requirements of Section 125 et seq. of the Internal Revenue Code for himself or herself and/or for his or her dependent(s) shall authorize, in writing, the deduction from the salary or wages of such employee the proportionate part of the costs thereof attributable to such employee. Any amount so deducted shall be transferred into the general fund or contingent fund of such county or municipality, or the operating fund of such institution, department or agency of the county or municipality, or the maintenance fund of such municipal separate school district, other school district or junior college district, as the case may be, and shall be supplemented by funds from the general fund, contingent fund, maintenance fund, or operating fund, as the case may be, in an amount to be determined by the governing board or head of such political subdivision, school district, junior college district, institution, department or agency, in their discretion, in order to pay the full costs. In no instances shall the amount of contributions by any governing board or head of a political subdivision, school district, junior college district, institution, department or agency hereinabove mentioned exceed an average of one hundred percent (100%) of the cost of all such group coverages for employees.

The governing board or head of such political subdivision, school district, junior college district, institution, department or agency is authorized to pay such full costs direct to the insurance company and to the hospital and/or medical and/or surgical service association from the general fund, contingent fund, or the maintenance fund of such county or municipality, or the operating fund of such institution, department, or agency of the county or municipality, or the maintenance fund of such municipal separate school district, other school district or junior college district, as the case may be, and to do all acts necessary and proper for the purpose of carrying out the provisions of Sections 25-15-101 and 25-15-103 and of effectuating the purposes hereof. The rates for any and all costs covered by the sections shall be in keeping with promulgated schedules, and the rates for such costs shall be approved by the Insurance Commissioner of the State of Mississippi. This section shall not be construed to prevent changes in rates based on experience, nor the granting of dividends or rate reductions or credits.

The governing board or head of any political subdivision or other entity set forth in this section may elect to become a self-insurer with respect to all or any portion of group life, salary protection, health, accident and hospitalization benefits on terms and conditions deemed advisable, in its discretion. The administration and service of any such self-insurance program shall be contracted to a third party approved by the Commissioner of Insurance and benefits provided in excess of the self-insurance plan shall be covered by a policy or policies of group insurance or a group contract or contracts issued by a company licensed to do business in this state.

The governing board of any political subdivision or other entity set forth in this section may join with any one or more other such political subdivision or entity to pool the risks authorized to be insured or self-insured under this section or to act as a self-insurer, or to contract for a policy or policies of insurance, or to contract with a third-party administrator for a self-insurance plan; however, in order to qualify as a self-insurer, a group, whether consisting of one or more employers, shall consist of not less than one hundred twenty-five (125) employees.

Any political subdivision or other entity that provides any plan of group insurance or other coverage under this section does not waive, but expressly reserves, its sovereign immunity under the laws of the State of Mississippi; and all plans and agreements executed by political subdivisions and other entities providing insurance or other coverage under this section shall contain a provision expressly limiting liability for the payment of all benefits for single or multiple claims to the extent of the insurance carried or to the extent of funds available under the self-insurance fund.

Nothing in Sections 25-15-101 and 25-15-103 shall be construed to apply to agencies financed entirely by federally granted administrative funds.

Any governing board or head of any political subdivision or other entity that provides any plan of group insurance or other coverage under this section, and any person with whom such governing board, head of a political subdivision or other entity contracts in the performance of any duty or authority prescribed under this section, shall be liable civilly for the loss or misappropriation of any public funds resulting from their failure to comply with any provision of this section, such funds to be recovered in the manner provided under Section 7-7-211.



§ 25-15-103 - Amount of coverage

[Through June 30 of the year in which Section 25-11-143 becomes effective as provided in subsection (1) of Section 25-11-143, this section shall read as follows:]

The maximum amount of group insurance or other coverage used in determining employer's limitation of one hundred percent (100%) of such costs shall be determined by regulations promulgated by the governing board or head of any political subdivision, school district, junior college district, institution, department or agency named in Sections 25-15-101 and 25-15-103, but the life insurance for each employee shall not exceed Fifty Thousand Dollars ($ 50,000.00), or the amount of deduction allowed by the United States Internal Revenue Service in filing a federal tax return, whichever is greater. A like amount may be for accidental death; accident, health and salary protection insurance, providing benefits not exceeding sixty percent (60%) of the employee's income, or the amount allowed by the United States Internal Revenue Service in filing a federal tax return, whichever is greater. Hospitalization benefits for room and board may not exceed the average semiprivate cost per day; and the other coverages authorized hereinabove. The limitations in this paragraph on the amount of group insurance and other coverage which employers may obtain for their employees shall not be applicable to municipalities.

Any employee who retires due to one hundred percent (100%) medical disability, or due to reaching the statutory age of retirement under the provisions of the Public Employees' Retirement Law of 1952, being Sections 25-11-101 through 25-11-139, may, if he elects, remain a member of the group plan for such life insurance and other benefits as may be agreed to by the governing board or institution, department, or agency head and the companies writing such insurance and other coverage, by paying the entire costs thereof.

When any of the political subdivisions, school districts, junior college districts, institutions, departments, or agencies named in Sections 25-15-101 and 25-15-103 have adopted the group coverage plan authorized by said sections, any of the employees thereof participating in the plan who desire to secure additional benefits for their dependents with the company or companies providing such group coverage may do so by authorizing in writing the deduction from his or her salary or wages of the necessary amounts for the full payment of such additional coverage, and the same may be deducted and paid for such purposes, but the entire cost of such additional coverage for dependents shall be paid by the employee.

Said municipality may provide group life insurance coverage for all or specified groups of its public employees and group hospitalization benefits for such public employees and their dependents, and the municipality may pay the total of the cost of all benefits under this section.

[From and after July 1 of the year in which Section 25-11-143 becomes effective as provided in subsection (1) of Section 25-11-143, this section shall read as follows:]

The maximum amount of group insurance or other coverage used in determining the employer's limitation of one hundred percent (100%) of the costs shall be determined by regulations promulgated by the governing board or head of any political subdivision, school district, junior college district, institution, department or agency named in Sections 25-15-101 and 25-15-103, but the life insurance for each employee shall not exceed Fifty Thousand Dollars ($ 50,000.00), or the amount of deduction allowed by the United States Internal Revenue Service in filing a federal tax return, whichever is greater. A like amount may be for accidental death, accident, health and salary protection insurance, providing benefits not exceeding sixty percent (60%) of the employee's income, or the amount allowed by the United States Internal Revenue Service in filing a federal tax return, whichever is greater. Hospitalization benefits for room and board may not exceed the average semiprivate cost per day; and the other coverages authorized hereinabove. The limitations in this paragraph on the amount of group insurance and other coverage that employers may obtain for their employees shall not be applicable to municipalities.

When any of the political subdivisions, school districts, junior college districts, institutions, departments or agencies named in Sections 25-15-101 and 25-15-103 have adopted the group coverage plan authorized by those sections, any of the employees thereof participating in the plan who desire to secure additional benefits for their dependents with the company or companies providing the group coverage may do so by authorizing in writing the deduction from his or her salary or wages of the necessary amounts for the full payment of the additional coverage, and the same may be deducted and paid for those purposes, but the entire cost of the additional coverage for dependents shall be paid by the employee.

A municipality may provide group life insurance coverage for all or specified groups of its public employees and group hospitalization benefits for the public employees and their dependents, and the municipality may pay the total of the cost of all benefits under this section.



§ 25-15-105 - Exception for school district employees in federally impacted areas

Notwithstanding the provisions of Sections 25-15-101 and 25-15-103, Mississippi Code of 1972, to the contrary, the board of trustees of municipal separate school districts serving students of regular armed forces parents and other federally employed parents in federally impacted communities, by virtue of contiguous or nearly contiguous regular armed forces bases, may secure any policy or policies of group insurance or other insurance authorized by said sections when at least seventy-five percent (75%) of the employees of the school district (excluding those employees eligible for medical and hospital care from hospitals operated by the United States government) shall agree in writing to participate in such group insurance coverage.






Article 5 - GROUP INSURANCE FOR NATIONAL GUARD

§ 25-15-201 - Death and dismemberment coverage for state military personnel

The military department is authorized and empowered to procure and pay for group death and dismemberment insurance coverage to protect members of the National Guard and their estates, or their named beneficiaries, to the extent of twenty-five thousand dollars ($ 25,000.00) per person, if death or dismemberment occurs while performing authorized state military duty. The premiums on such insurance shall be calculated on a man-day basis and coverage shall be in effect only during such duty.






Article 7 - GROUP HEALTH INSURANCE PLAN FOR EMPLOYEES OF SCHOOL DISTRICTS AND COMMUNITY/JUNIOR COLLEGE DISTRICTS [REPEALED]



Article 9 - ADMINISTRATION OF GROUP INSURANCE PLANS

§ 25-15-301 - Contracts for administration of certain insurance plans; requests for proposals; review and evaluation of proposals; awarding and duration of contract; audits; renewal and termination of contracts; transition between administrators

(1) The board may contract the administration and service of the self-insured program to a third party. Whenever the board chooses to contract with an administrator for the insurance plan established by Section 25-15-3 et seq., it shall comply with the procedures set forth in this section:

(a) If the board determines that it should contract out the administration of the plan to an administrator, it shall cause to be prepared a request for proposals. This request for proposals shall be prepared for distribution to any interested party. Notice of the board's intention to seek proposals shall be published in a newspaper of general circulation at least one (1) time per week for three (3) weeks before closing the period for interested parties to respond. Additional forms of notice may also be used. The newspaper notice shall inform the interested parties of the service to be contracted, existence of a request for proposals, how it can be obtained, when a proposal must be submitted, and to whom the proposal must be submitted. All requests for proposals shall describe clearly what service is to be contracted, and shall fully explain the criteria upon which an evaluation of proposals shall be based. The criteria to be used for evaluations s hall, at minimum, include:

(i) The administrator's proven ability to handle large group accident and health insurance plans;

(ii) The efficiency of the claims-paying procedures;

(iii) An estimate of the total charges for administering the plan.

(b) All proposals submitted by interested parties shall be evaluated by an internal review committee which shall apply the same criteria to all proposals when conducting an evaluation. The committee shall consist of at least three (3) members of the board. The results and recommendations of the evaluation shall be presented to the board for review. All evaluations presented to the board shall be retained by the board for at least three (3) years. The board may accept or reject any recommendation of the review committee, or it may conduct further inquiry into the proposals. Any further inquiry shall be clearly documented and all methods and recommendations shall be retained by the board and shall spread upon its minutes its choice of administrator and its reasons for making the choice.

(c) (i) The board shall be responsible for preparing a contract that shall be in accordance with all provisions of this section and all other provisions of law. The contract shall also include a requirement that the contractor shall consent to an evaluation of his performance. Such evaluation shall occur after the first six (6) months of the contract, and shall be reviewed at times the board determines to be necessary. The contract shall clearly describe the standards upon which the contractor shall be evaluated. Evaluations shall include, but not be limited to, efficiency in claims processing, including the processing pending claims.

(ii) The PEER Committee, at the request of the House or Senate Appropriations Committee or the House or Senate Insurance Committee and with funds specifically appropriated by the Legislature for such purpose, shall contract with an accounting firm or with other professionals to conduct a compliance audit of any administrator responsible for administering the insurance plan established by Section 25-15-3 et seq. Such audit shall review the administrator's compliance with the performance standards required for inclusion in the administrator's contract. Such audit shall be delivered to the Legislature no later than January 1.

(2) Contracts for the administration of the insurance plan established in Section 25-15-3 et seq. shall commence at the beginning of the calendar year and shall end on the last day of a calendar year. This shall not apply to contracts provided for in subsection (3) of this section.

(3) If the board determines that it is necessary to not renew the contract of an administrator, or finds it necessary to terminate a contract with or without cause as provided for in the contract of the administrator, the board is authorized to select an administrator without complying with the bid requirements in subsections (1) and (2) of this section. Such contracts shall be for the balance of the calendar year in which the nonrenewal or termination occurred, and may be for an additional calendar year if the board determines that the best interests of the plan members are served by such. Any contract negotiated on an interim basis shall include a detailed transition plan which shall ensure the orderly transfer of responsibilities between administrators and shall include, but not be limited to, provisions regarding the transfer of records, files and tapes.

(4) Except for contracts executed under the authority of subsection (3) of this section, the board shall select administrators at least six (6) months before the expiration of the current administrator's contract. The period between the selection of the new administrator and the effective date of the new contract shall be known as the transition period. Whenever the newly selected administrator is an entity different from the entity performing the administrator's function, it shall be the duty of the board to prepare a detailed transition plan which shall insure the orderly transfer of responsibilities between administrators. This plan shall be effective during the transition period, and shall include, but not be limited to, provisions regarding the transfer of records, files and tapes. Further, the plan shall detail the steps necessary to transfer records and responsibilities and set deadlines for when such steps should be completed. The board shall include in all requests for proposals, contracts with administrators, and all other contracts, provisions requiring the cooperation of administrators and contractors in any future transition of responsibilities, and their cooperation with the board and other contractors with respect to ongoing coordination and delivery of health plan services. The board shall furnish the Legislature, Governor and advisory council with copies of all transition plans and keep them informed of progress on such plans.

(5) No brokerage fees shall be paid for the securing or executing of any contracts pertaining to the insurance plan established by Section 25-15-3 et seq., whether fully insured or self-insured.

(6) Any corporation, association, company or individual that contracts with the board for the administration or service of the self-insured plan shall remit one hundred percent (100%) of all savings or discounts resulting from any contract to the board or participant, or both. Any corporation, association, company or individual that contracts with the board for the administration or service of the self-insured plan shall allow, upon notice by the board, the board or its designee to audit records of the corporation, association, company or individual relative to the corporation, association, company or individual's performance under any contract with the board. The information maintained by any corporation, association, company or individual, relating to such contracts, shall be available for inspection upon request by the board and such information shall be compiled in a manner that will provide a clear audit trail.



§ 25-15-303 - State and Public School Employees Health Insurance Management Board

(1) There is created the State and School Employees Health Insurance Management Board, which shall administer the State and School Employees Life and Health Insurance Plan provided for under Section 25-15-3 et seq. The State and School Employees Health Insurance Management Board, hereafter referred to as the "board," shall also be responsible for administering all procedures for selecting third-party administrators provided for in Section 25-15-301.

(2) The board shall consist of the following:

(a) The Chairman of the Workers' Compensation Commission;

(b) The State Personnel Director;

(c) The Commissioner of Insurance, or his designee;

(d) The Commissioner of Higher Education;

(e) The State Superintendent of Public Education;

(f) The Executive Director of the Department of Finance and Administration;

(g) The Executive Director of the Mississippi Community College Board;

(h) The Executive Director of the Public Employees' Retirement System;

(i) Two (2) appointees of the Governor whose terms shall be concurrent with that of the Governor, one (1) of whom shall have experience in providing actuarial advice to companies that provide health insurance to large groups and one (1) of whom shall have experience in the day-to-day management and administration of a large self-funded health insurance group;

(j) The Chairman of the Senate Insurance Committee, or his designee;

(k) The Chairman of the House of Representatives Insurance Committee, or his designee;

(l) The Chairman of the Senate Appropriations Committee, or his designee; and

(m) The Chairman of the House of Representatives Appropriations Committee, or his designee.

The legislators, or their designees, shall serve as ex officio, nonvoting members of the board.

The Executive Director of the Department of Finance and Administration shall be the chairman of the board.

(3) The board shall meet at least monthly and maintain minutes of the meetings. A quorum shall consist of a majority of the authorized voting membership of the board. The board shall have the sole authority to promulgate rules and regulations governing the operations of the insurance plans and shall be vested with all legal authority necessary and proper to perform this function including, but not limited to:

(a) Defining the scope and coverages provided by the insurance plan;

(b) Seeking proposals for services or insurance through competitive processes where required by law and selecting service providers or insurers under procedures provided for by law; and

(c) Developing and adopting strategic plans and budgets for the insurance plan.

The department shall employ a State Insurance Administrator, who shall be responsible for the day-to-day management and administration of the insurance plan. The Department of Finance and Administration shall provide to the board on a full-time basis personnel and technical support necessary and sufficient to effectively and efficiently carry out the requirements of this section.

(4) Members of the board shall not receive any compensation or per diem, but may receive travel reimbursement provided for under Section 25-3-41 except that the legislators shall receive per diem and expenses, which shall be paid from the contingent expense funds of their respective houses in the same amounts as provided for committee meetings when the Legislature is not in session; however, no per diem and expenses for attending meetings of the board shall be paid while the Legislature is in session.









Chapter 17 - CAFETERIA FRINGE BENEFIT PLANS

§ 25-17-1 - Definitions

For purposes of this chapter:

(a) "State agency" means every state institution, board, commission, council, department or unit thereof created by the Mississippi Constitution or statutes.

(b) "Local governmental entity" means any county, municipality, school district, public hospital or other political subdivision of the state.

(c) "Cafeteria plan" means a written plan providing benefits to eligible employees which meets the requirements of Section 125 et seq. of the Internal Revenue Code and regulations thereunder.

(d) "Salary reduction agreement" means a written agreement between an eligible employee and a state agency or local governmental entity whereby the employee agrees to reduce his or her salary by a stated amount or an amount equal to the cost of benefits selected under a cafeteria plan and the state agency or local governmental entity agrees to contribute such amount to cover the cost of the benefits selected by the eligible employee.

(e) "Eligible employee" means an officer or employee of a state agency or local governmental entity who elects to participate in a cafeteria plan described in paragraph (c) of this section. The term includes state agency officers and employees whether or not engaged in state service, as defined in Section 25-9-107, Mississippi Code of 1972. The term does not include individuals:

(i) Engaged as independent contractors; or

(ii) Whose periods of employment are on an intermittent or irregular basis, or who are employed on less than half-time basis unless the individual is employed in a position classified as a job-sharing position.



§ 25-17-3 - Authority of state agency or local government entity to adopt cafeteria fringe benefit plan

Notwithstanding any other benefit plan offered to any eligible employee of a state agency or local governmental entity, all state agencies shall, and any local governmental entity may contract for and adopt a benefit plan that meets the requirements of a cafeteria plan as defined in Section 125 et seq. of the Internal Revenue Code of 1986, and regulations thereunder, for the benefit of eligible employees and their dependents. However, the maximum benefit available under a health flexible spending account shall be Ten Thousand Dollars ($ 10,000.00) per participating employee per plan year, unless federal Internal Revenue Service regulations allow that the available benefit at any point in time may be limited by the premium paid as of that point in time. Any state agency or local governmental entity may contract for insurance to cover its potential for loss under a health flexible spending account.



§ 25-17-5 - Payment of cafeteria plan costs; salary reduction agreements

(1) Contributions to cover the cost of benefits provided under a cafeteria plan authorized by Section 25-17-3, Mississippi Code of 1972, shall be paid by the eligible employee pursuant to a salary reduction agreement. The state agency or local governmental entity shall be authorized to pay part or all of the administrative expenses therefor.

(2) The state agency or local governmental entity may agree with an eligible employee that the employee's salary shall be reduced monthly by an amount equal to the cost of benefits selected and to be paid for by the eligible employee. Such reduction shall be made pursuant to salary reduction agreements entered into between eligible employees and the state agency or local governmental entity.

(3) The state agency or local governmental entity is authorized, upon request of an eligible employee, to reduce each month the salary of the eligible employee by an amount of money, or the cost of selected benefits, designated by that employee in the salary reduction agreement entered into between the employee and the state agency or local governmental entity.



§ 25-17-7 - Treatment of amounts by which employees' salaries are reduced for purposes of retirement benefit and income tax computations

(1) The amount by which an eligible employee's salary is reduced pursuant to a salary reduction agreement authorized under Section 25-17-5, Mississippi Code of 1972, shall continue to be included as compensation for the purpose of computing state retirement benefits, provided this inclusion does not conflict with federal law, including federal regulations and federal administrative interpretations thereunder, pertaining to the Federal Insurance Contributions Act or to Internal Revenue Code Section 125 cafeteria plans.

(2) The amount by which an eligible employee's salary is reduced pursuant to a salary reduction agreement authorized under Section 25-17-5, Mississippi Code of 1972, shall not be considered as current taxable income for purposes of computing Mississippi income taxes to be withheld and paid on behalf of the employee.



§ 25-17-9 - Requirements with respect to providers of cafeteria plans

(1) For the purpose of this section, "provider" means any insurance company, corporation, person or other entity which provides benefits included in, or administrative services related to, cafeteria plans.

(2) The State Auditor shall compile a list of providers of cafeteria plans which shall contain those providers he deems acceptable to provide benefits or services related to a cafeteria plan of a state agency or local governmental entity. To be deemed acceptable, a provider shall:

(a) Be authorized to do business in this state or be a corporation organized or existing under the laws of this state;

(b) Maintain an office in this state with sufficient staff and equipment to render the contracted services for plans which are subject to this chapter as required by the State Auditor;

(c) Obtain and maintain a comprehensive dishonesty, destruction and disappearance bond in the amount designated by the State Auditor (a copy of which shall be maintained on file at all times in the office of the State Auditor, who shall be promptly notified by the surety on such bond of any change in or cancellation of such bond) unless the provider uses the type of administration which does not require the accumulation or escrow of employees' or employers' monies for reimbursement purposes; and

(d) Comply with the guidelines established by the State Auditor pertaining to state agencies' or local governmental entities' cafeteria plans.

The State Auditor shall revise the list annually unless an earlier revision is necessary to remove a provider who does not satisfy the requirements set forth in paragraphs (a) through (d) of this subsection.

(3) Only providers who appear on the most recent list compiled by the State Auditor shall, directly or indirectly, provide benefits included in or administrative services related to cafeteria plans of a state agency or local governmental entity; provided, however, that the State Tax Commission may, and is hereby authorized to, administer all or any part of the cafeteria plan which it has adopted, including providing benefits and performing administrative services relating thereto, without the use of a provider, and the State Tax Commission shall be exempt from paragraphs (a), (b) and (c) of subsection (2) of this section in administering the cafeteria plan. If the State Tax Commission administers only part of the cafeteria plan internally, that part of the plan administered outside of the State Tax Commission shall be administered by a provider who appears on the most recent list of providers compiled by the State Auditor, and such provider shall meet all of the requirements of subsection (2) of this section.

(4) A state agency or local governmental entity shall promptly notify the State Auditor of any complaint against a provider.

(5) All cafeteria plans authorized in Section 25-17-3, Mississippi Code of 1972, shall be in compliance with current Internal Revenue Service requirements promulgated in Sections 89 and 125 of the Internal Revenue Code. Documentation of such compliance shall be on file in the office of the State Auditor.

(6) The State Auditor may promulgate rules and regulations necessary to implement this section.



§ 25-17-11 - Requirements with respect to providers of qualification and discrimination testing services

(1) For the purpose of this section as it pertains to Section 89 of the Internal Revenue Code, "administrator" means any corporation, person or other entity which provides qualification and discrimination testing services in compliance with Section 89 of the Internal Revenue Code.

(2) The State Auditor shall compile a list of administrators he deems acceptable to provide to state agencies and local governmental entities the services described in subsection (1) of this section. To be deemed acceptable, an administrator shall:

(a) Be authorized to do business in this state or be a corporation organized or existing under the laws of this state;

(b) Maintain an office in this state with sufficient staff and equipment to render the services which are subject to this chapter as required by the State Auditor; and

(c) Comply with the guidelines established by the State Auditor pertaining to state agencies' or local governmental entities' compliance with Section 89 of the Internal Revenue Code.

The State Auditor shall revise the list annually unless an earlier revision is necessary to remove an administrator who does not satisfy the requirements set forth in paragraphs (a) through (c) of this subsection.

(3) Only administrators who appear on the most recent list compiled by the State Auditor shall, directly or indirectly, provide qualification and discrimination testing services to a state agency or local governmental entity.

(4) A state agency or local governmental entity shall promptly notify the State Auditor of any complaint against an administrator.

(5) The State Auditor may promulgate rules and regulations necessary to implement this section.






Chapter 19 - PUBLIC EMPLOYER-ASSISTED HOUSING PROGRAM

§ 25-19-1 - Definitions; authorization to create employer-assisted housing program; forms of assistance

(1) As used in this section:

(a) "Eligible employee" means an employee of a public employer that is not subject to the provisions of Section 25-3-37 and meets the eligibility criteria set forth in the rules and regulations of the public employer.

(b) "Public employer" means any agency, board, commission, municipality, governing authority or other instrumentality of state or local government including, but not limited to, an institution of higher learning or a community or junior college.

(2) Any public employer may establish an employer-assisted housing program to provide funds to eligible employees of the public employer to be used for the housing assistance. Funds under this program may be utilized by an eligible employee for rental security deposits, rental subsidies, down payments, closing costs or any other fees or costs associated with the rental or purchase of a home. The housing assistance may be in the form of a grant, forgivable loan or repayable loan. The public employer may contract with one or more public or private entities to provide assistance in implementing and administering the program and shall adopt rules and regulations for the administration of the program.

(3) If the assistance is structured as a forgivable loan, the participating employee must remain as an employee of the public employer for an agreed upon period of time, as determined by the rules and regulations adopted by the public employer in order to have the loan forgiven. The forgiveness structure, amount of assistance and repayment terms shall be determined by the public employer.






Chapter 31 - DISTRICT ATTORNEYS

§ 25-31-1 - Qualifications for office

The district attorney shall possess all the qualifications of county officers and, in addition thereto, shall be a regular licensed and practicing attorney and shall have been duly admitted to practice before the Supreme Court of the State of Mississippi for a period of two (2) years.



§ 25-31-5 - Legal assistants to district attorney; expenditure of certain federal funds for additional legal assistants and criminal investigators authorized

[Effective until November 1, 2014, the effective date of Chapter 2, Laws of 2014, 1st Extraordinary Session, which amended this section, this section will read:]

(1) The following number of full-time legal assistants are authorized in the following circuit court districts:

(a) First Circuit Court District.......................... eight (8)

legal assistants.

(b) Second Circuit Court District........................... nine (9)

legal assistants.

(c) Third Circuit Court District............................ five (5)

legal assistants.

(d) Fourth Circuit Court District........................... five (5)

legal assistants.

(e) Fifth Circuit Court District............................ five (5)

legal assistants.

(f) Sixth Circuit Court District...............................two (2)

legal assistants.

(g) Seventh Circuit Court District....................... eleven (11)

legal assistants.

(h) Eighth Circuit Court District.......................... three (3)

legal assistants.

(i) Ninth Circuit Court District............................. two (2)

legal assistants.

(j) Tenth Circuit Court District............................ four (4)

legal assistants.

(k) Eleventh Circuit Court District......................... five (5)

legal assistants.

(l) Twelfth Circuit Court District........................ four (4)

legal assistants.

(m) Thirteenth Circuit Court District...................... three (3)

legal assistants.

(n) Fourteenth Circuit Court District....................... four (4)

legal assistants.

(o) Fifteenth Circuit Court District........................ five (5)

legal assistants.

(p) Sixteenth Circuit Court District........................ four (4)

legal assistants.

(q) Seventeenth Circuit Court District....................... six (6)

legal assistants.

(r) Eighteenth Circuit Court District........................ two (2)

legal assistants.

(s) Nineteenth Circuit Court District....................... four (4)

legal assistants.

(t) Twentieth Circuit Court District........................ four (4)

legal assistants.

(u) Twenty-first Circuit Court District...................... two (2)

legal assistants.

(v) Twenty-second Circuit Court District.......................two (2)

legal assistants.

(2) In addition to any legal assistants authorized pursuant to subsection (1) of this section, the following number of full-time legal assistants are authorized (i) in the following circuit court districts if funds are appropriated by the Legislature to adequately fund the salaries, expenses and fringe benefits of such legal assistants, or (ii) in any of the following circuit court districts in which the board of supervisors of one or more of the counties in a circuit court district adopts a resolution to pay all of the salaries, supplemental pay, expenses and fringe benefits of legal assistants authorized in such district pursuant to this subsection:

(a) First Circuit Court District...............................two (2)

legal assistants.

(b) Second Circuit Court District..............................two (2)

legal assistants.

(c) Third Circuit Court District...............................two (2)

legal assistants.

(d) Fourth Circuit Court District..............................two (2)

legal assistants.

(e) Fifth Circuit Court District...............................two (2)

legal assistants.

(f) Sixth Circuit Court District...............................two (2)

legal assistants.

(g) Seventh Circuit Court District............................two (2)

legal assistants.

(h) Eighth Circuit Court District..............................two (2)

legal assistants.

(i) Ninth Circuit Court District...............................two (2)

legal assistants.

(j) Tenth Circuit Court District...............................two (2)

legal assistants.

(k) Eleventh Circuit Court District............................two (2)

legal assistants.

(l) Twelfth Circuit Court District...........................two (2)

legal assistants.

(m) Thirteenth Circuit Court District..........................two (2)

legal assistants.

(n) Fourteenth Circuit Court District..........................two (2)

legal assistants.

(o) Fifteenth Circuit Court District...........................two (2)

legal assistants.

(p) Sixteenth Circuit Court District...........................two (2)

legal assistants.

(q) Seventeenth Circuit Court District.........................two (2)

legal assistants.

(r) Eighteenth Circuit Court District..........................two (2)

legal assistants.

(s) Nineteenth Circuit Court District..........................two (2)

legal assistants.

(t) Twentieth Circuit Court District...........................two (2)

legal assistants.

(u) Twenty-first Circuit Court District........................two (2)

legal assistants.

(v) Twenty-second Circuit Court District.......................two (2)

legal assistants.

(3) The board of supervisors of any county may pay all or a part of the

salary, supplemental pay, expenses and fringe benefits of any district

attorney or legal assistant authorized in the circuit court district to which

such county belongs pursuant to this section.

(4) The district attorney of any circuit court district may employ

additional legal assistants or criminal investigators, or both, without regard

to any limitation on the number of legal assistants authorized in this section

or criminal investigators authorized by other provisions of law to the extent

that the district attorney's office receives funds from any source. Any source

shall include, but is not limited to, office generated funds, funds from a

county, a combination of counties, a municipality, a combination of

municipalities, federal funds, private grants or foundations, or by means of

an Interlocal Cooperative Agreement authorized by Section 17-13-1 which may be

expended for those positions in an amount sufficient to pay all of the salary,

supplemental pay, expenses and fringe benefits of the positions. Such funds

may either be paid out of district attorney accounts, transferred by the

district attorney to the Department of Finance and Administration or to one or

more of the separate counties comprising the circuit court district, and said

funds shall be disbursed to such employees in the same manner as state-funded

criminal investigators and full-time legal assistants. The district attorney

shall report to the board of supervisors of each county comprising the circuit

court district the amount and source of the supplemental salary, expenses and

fringe benefits, and the board in each county shall spread the same on its

minutes. The district attorney shall also report such information to the

Department of Finance and Administration which shall make such information

available to the Legislative Budget Office.

(5) The district attorney shall be authorized to assign the duties of a

legal assistant regardless of the source of funding for such legal assistants.

[Effective from and after November 1, 2014, the effective date of

Chapter 2, Laws of 2014, 1st Extraordinary Session, which amended this

section, this section will read:]

[Through June 30, 2015, this section shall read as follows:]

(1) The following number of full-time legal assistants are authorized in

the following circuit court districts:

(a) First Circuit Court District..............................nine (9)

legal assistants.

(b) Second Circuit Court District.............................ten (10)

legal assistants.

(c) Third Circuit Court District..............................five (5)

legal assistants.

(d) Fourth Circuit Court District..............................six (6)

legal assistants.

(e) Fifth Circuit Court District..............................five (5)

legal assistants.

(f) Sixth Circuit Court District..............................two (2)

legal assistants.

(g) Seventh Circuit Court District.........................eleven (11)

legal assistants.

(h) Eighth Circuit Court District............................three (3)

legal assistants.

(i) Ninth Circuit Court District.............................three (3)

legal assistants.

(j) Tenth Circuit Court District..............................four (4)

legal assistants.

(k) Eleventh Circuit Court District...........................five (5)

legal assistants.

(l) Twelfth Circuit Court District..........................five (5)

legal assistants.

(m) Thirteenth Circuit Court District.........................four (4)

legal assistants.

(n) Fourteenth Circuit Court District.........................five (5)

legal assistants.

(o) Fifteenth Circuit Court District...........................six (6)

legal assistants.

(p) Sixteenth Circuit Court District..........................five (5)

legal assistants.

(q) Seventeenth Circuit Court District.......................seven (7)

legal assistants.

(r) Eighteenth Circuit Court District..........................two (2)

legal assistants.

(s) Nineteenth Circuit Court District....................... five (5)

legal assistants.

(t) Twentieth Circuit Court District..........................five (5)

legal assistants.

(u) Twenty-first Circuit Court District......................three (3)

legal assistants.

(v) Twenty-second Circuit Court District.....................three (3)

legal assistants.

(2) In addition to any legal assistants authorized pursuant to

subsection (1) of this section, the following number of full-time legal

assistants are authorized (i) in the following circuit court districts if

funds are appropriated by the Legislature to adequately fund the salaries,

expenses and fringe benefits of such legal assistants, or (ii) in any of the

following circuit court districts in which the board of supervisors of one or

more of the counties in a circuit court district adopts a resolution to pay

all of the salaries, supplemental pay, expenses and fringe benefits of legal

assistants authorized in such district pursuant to this subsection:

(a) First Circuit Court District...............................two (2)

legal assistants.

(b) Second Circuit Court District..............................two (2)

legal assistants.

(c) Third Circuit Court District...............................two (2)

legal assistants.

(d) Fourth Circuit Court District..............................two (2)

legal assistants.

(e) Fifth Circuit Court District...............................two (2)

legal assistants.

(f) Sixth Circuit Court District...............................two (2)

legal assistants.

(g) Seventh Circuit Court District.............................two (2)

legal assistants.

(h) Eighth Circuit Court District..............................two (2)

legal assistants.

(i) Ninth Circuit Court District...............................two (2)

legal assistants.

(j) Tenth Circuit Court District...............................two (2)

legal assistants.

(k) Eleventh Circuit Court District............................two (2)

legal assistants.

(l) Twelfth Circuit Court District...........................two (2)

legal assistants.

(m) Thirteenth Circuit Court District..........................two (2)

legal assistants.

(n) Fourteenth Circuit Court District..........................two (2)

legal assistants.

(o) Fifteenth Circuit Court District...........................two (2)

legal assistants.

(p) Sixteenth Circuit Court District...........................two (2)

legal assistants.

(q) Seventeenth Circuit Court District.........................two (2)

legal assistants.

(r) Eighteenth Circuit Court District..........................two (2)

legal assistants.

(s) Nineteenth Circuit Court District..........................two (2)

legal assistants.

(t) Twentieth Circuit Court District...........................two (2)

legal assistants.

(u) Twenty-first Circuit Court District........................two (2)

legal assistants.

(v) Twenty-second Circuit Court District.......................two (2)

legal assistants.

(3) The board of supervisors of any county may pay all or a part of the

salary, supplemental pay, expenses and fringe benefits of any district

attorney or legal assistant authorized in the circuit court district to which

such county belongs pursuant to this section.

(4) The district attorney of any circuit court district may employ

additional legal assistants or criminal investigators, or both, without regard

to any limitation on the number of legal assistants authorized in this section

or criminal investigators authorized by other provisions of law to the extent

that the district attorney's office receives funds from any source. Any source

shall include, but is not limited to, office generated funds, funds from a

county, a combination of counties, a municipality, a combination of

municipalities, federal funds, private grants or foundations, or by means of

an Interlocal Cooperative Agreement authorized by Section 17-13-1 which may be

expended for those positions in an amount sufficient to pay all of the salary,

supplemental pay, expenses and fringe benefits of the positions. Such funds

may either be paid out of district attorney accounts, transferred by the

district attorney to the Department of Finance and Administration or to one or

more of the separate counties comprising the circuit court district, and said

funds shall be disbursed to such employees in the same manner as state-funded

criminal investigators and full-time legal assistants. The district attorney

shall report to the board of supervisors of each county comprising the circuit

court district the amount and source of the supplemental salary, expenses and

fringe benefits, and the board in each county shall spread the same on its

minutes. The district attorney shall also report such information to the

Department of Finance and Administration which shall make such information

available to the Legislative Budget Office.

(5) The district attorney shall be authorized to assign the duties of a

legal assistant regardless of the source of funding for such legal assistants.

[From and after July 1, 2015, this section shall read as follows:]

(1) The following number of full-time legal assistants are authorized in

the following circuit court districts:

(a) First Circuit Court District..............................nine (9)

legal assistants.

(b) Second Circuit Court District.............................ten (10)

legal assistants.

(c) Third Circuit Court District..............................five (5)

legal assistants.

(d) Fourth Circuit Court District..............................six (6)

legal assistants.

(e) Fifth Circuit Court District..............................five (5)

legal assistants.

(f) Sixth Circuit Court District...............................two (2)

legal assistants.

(g) Seventh Circuit Court District.........................eleven (11)

legal assistants.

(h) Eighth Circuit Court District............................three (3)

legal assistants.

(i) Ninth Circuit Court District.............................three (3)

legal assistants.

(j) Tenth Circuit Court District..............................four (4)

legal assistants.

(k) Eleventh Circuit Court District...........................five (5)

legal assistants.

(l) Twelfth Circuit Court District..........................five (5)

legal assistants.

(m) Thirteenth Circuit Court District.........................four (4)

legal assistants.

(n) Fourteenth Circuit Court District.........................five (5)

legal assistants.

(o) Fifteenth Circuit Court District...........................six (6)

legal assistants.

(p) Sixteenth Circuit Court District..........................five (5)

legal assistants.

(q) Seventeenth Circuit Court District.......................seven (7)

legal assistants.

(r) Eighteenth Circuit Court District..........................two (2)

legal assistants.

(s) Nineteenth Circuit Court District..........................six (6)

legal assistants.

(t) Twentieth Circuit Court District...........................six (6)

legal assistants.

(u) Twenty-first Circuit Court District......................three (3)

legal assistants.

(v) Twenty-second Circuit Court District.....................three (3)

legal assistants.

(2) In addition to any legal assistants authorized pursuant to

subsection (1) of this section, the following number of full-time legal

assistants are authorized (i) in the following circuit court districts if

funds are appropriated by the Legislature to adequately fund the salaries,

expenses and fringe benefits of such legal assistants, or (ii) in any of the

following circuit court districts in which the board of supervisors of one or

more of the counties in a circuit court district adopts a resolution to pay

all of the salaries, supplemental pay, expenses and fringe benefits of legal

assistants authorized in such district pursuant to this subsection:

(a) First Circuit Court District...............................two (2)

legal assistants.

(b) Second Circuit Court District..............................two (2)

legal assistants.

(c) Third Circuit Court District...............................two (2)

legal assistants.

(d) Fourth Circuit Court District..............................two (2)

legal assistants.

(e) Fifth Circuit Court District...............................two (2)

legal assistants.

(f) Sixth Circuit Court District...............................two (2)

legal assistants.

(g) Seventh Circuit Court District.............................two (2)

legal assistants.

(h) Eighth Circuit Court District..............................two (2)

legal assistants.

(i) Ninth Circuit Court District...............................two (2)

legal assistants.

(j) Tenth Circuit Court District...............................two (2)

legal assistants.

(k) Eleventh Circuit Court District............................two (2)

legal assistants.

(l) Twelfth Circuit Court District...........................two (2)

legal assistants.

(m) Thirteenth Circuit Court District..........................two (2)

legal assistants.

(n) Fourteenth Circuit Court District..........................two (2)

legal assistants.

(o) Fifteenth Circuit Court District...........................two (2)

legal assistants.

(p) Sixteenth Circuit Court District...........................two (2)

legal assistants.

(q) Seventeenth Circuit Court District.........................two (2)

legal assistants.

(r) Eighteenth Circuit Court District..........................two (2)

legal assistants.

(s) Nineteenth Circuit Court District..........................two (2)

legal assistants.

(t) Twentieth Circuit Court District...........................two (2)

legal assistants.

(u) Twenty-first Circuit Court District........................two (2)

legal assistants.

(v) Twenty-second Circuit Court District.......................two (2)

legal assistants.

(3) The board of supervisors of any county may pay all or a part of the

salary, supplemental pay, expenses and fringe benefits of any district

attorney or legal assistant authorized in the circuit court district to which

such county belongs pursuant to this section.

(4) The district attorney of any circuit court district may employ

additional legal assistants or criminal investigators, or both, without regard

to any limitation on the number of legal assistants authorized in this section

or criminal investigators authorized by other provisions of law to the extent

that the district attorney's office receives funds from any source. Any source

shall include, but is not limited to, office generated funds, funds from a

county, a combination of counties, a municipality, a combination of

municipalities, federal funds, private grants or foundations, or by means of

an Interlocal Cooperative Agreement authorized by Section 17-13-1 which may be

expended for those positions in an amount sufficient to pay all of the salary,

supplemental pay, expenses and fringe benefits of the positions. Such funds

may either be paid out of district attorney accounts, transferred by the

district attorney to the Department of Finance and Administration or to one or

more of the separate counties comprising the circuit court district, and said

funds shall be disbursed to such employees in the same manner as state-funded

criminal investigators and full-time legal assistants. The district attorney

shall report to the board of supervisors of each county comprising the circuit

court district the amount and source of the supplemental salary, expenses and

fringe benefits, and the board in each county shall spread the same on its

minutes. The district attorney shall also report such information to the

Department of Finance and Administration which shall make such information

available to the Legislative Budget Office.

(5) The district attorney shall be authorized to assign the duties of a

legal assistant regardless of the source of funding for such legal assistants.

1960, ch. 271, §§ 1-5; Laws, 1962, 2d Ex. Sess. ch. 18; Laws, 1966, ch. 368, §

1; Laws, 1972, ch. 497, § 1; Laws, 1973, ch. 494, § 1; Laws, 1974, ch. 544, §

1; Laws, 1975, ch. 506; Laws, 1976, ch. 468; Laws, 1977, ch. 453, §§ 2, 5;

Laws, 1978, ch. 509, § 5; Laws, 1982, ch. 492; Laws, 1984, 1st Ex Sess, ch. 7;

Laws, 1985, ch. 502, § 58; Laws, 1987, ch. 458; Laws, 1988, ch. 552; Laws,

1993, ch. 597, § 1; Laws, 1994, ch 564, § 100; Laws, 1996, ch. 512, § 1; Laws,

1997, ch. 577, § 5; Laws, 1999, ch. 501, § 1; Laws, 2005, ch. 506, § 3; Laws,

2006, ch. 561, § 1; Laws, 2007, ch. 558, § 1; Laws, 2009, ch. 455, § 1; Laws,

2010, ch. 529, § 1; Laws, 2014, 1st Ex Sess, ch. 2, § 1, eff from and after

November 1, 2014.



§ 25-31-6 - Legal assistants to district attorney; qualifications; powers and duties; removal

Legal assistants to district attorneys shall be regularly licensed and practicing attorneys having been duly admitted to practice before the Supreme Court of the State of Mississippi, and shall have the power and authority, under the direction and supervision of the district attorney, to perform all of the duties required of that office. Said legal assistants may be removed at the discretion of the duly elected and acting district attorney, or for cause by the senior circuit judge of the district.



§ 25-31-8 - Office operating allowance

From and after July 1, 2006, in all circuit court districts in this state existing now or hereafter created, the district attorney shall receive from sums appropriated for such purpose from the General Fund or any special fund of the State of Mississippi, an office operating allowance for the necessary expenses of operating the office of the district attorney, including stenographic help, and other items and expenditures necessary and incident to the investigation of criminal cases, the general expenses of the office of the investigation of criminal cases, the general expenses of the office of the district attorney for preparing and/or trying felony cases and all other cases requiring the services of the district attorney, the sum of Thirty-five Thousand Dollars ($ 35,000.00) for each district, and an additional Four Thousand Dollars ($ 4,000.00) for each assistant authorized by Section 25-31-5(1). All expenditures made from such office operating allowances shall be upon written requisition of the duly elected district attorney to the State Auditor, as otherwise provided by law. The district attorney may delegate to the board of supervisors of any county in his district the responsibility and authority to employ and set the salary of not more than one (1) employee for the office of such district attorney, such salary to be paid as other expenditures are paid from the funds provided by this section. Such employee shall be deemed to be appointed and employed by the board of supervisors and the salary shall not be deemed to be a pecuniary benefit provided by the district attorney's office. The district attorney shall be authorized to assign the duties of any employees regardless of the source of funding for such employees.



§ 25-31-10 - Criminal investigators

(1) Any district attorney may appoint a full-time criminal investigator.

(2) The district attorneys of the Third, Fifth, Ninth, Tenth, Eleventh, Twelfth, Thirteenth, Fourteenth, Fifteenth, Sixteenth, Seventeenth and Twentieth Circuit Court Districts may appoint one (1) additional full-time criminal investigator for a total of two (2) full-time criminal investigators.

(3) The district attorneys of the First, Second, Fourth, Seventh and Nineteenth Circuit Court Districts may appoint two (2) additional full-time criminal investigators for a total of three (3) full-time criminal investigators.

(4) No district attorney or assistant district attorney shall accept any private employment, civil or criminal, in any matter investigated by such criminal investigators.

(5) The full and complete compensation for all public duties rendered by said criminal investigators shall be not more than Fifty-nine Thousand Five Hundred Dollars ($ 59,500.00) per annum, to be determined at the discretion of the district attorney based upon the qualifications, education and experience of the criminal investigator, plus necessary travel and other expenses, to be paid in accordance with Section 25-31-8. However, the maximum salary under this subsection for a criminal investigator who has a law degree may be supplemented by the district attorney from other available funds, but not to exceed the maximum salary for a legal assistant to a district attorney.

(6) Any criminal investigator may be designated by the district attorney to attend the Law Enforcement Officers Training Program set forth in Section 45-6-1 et seq., Mississippi Code of 1972. The total expenses associated with attendance by criminal investigators at the Law Enforcement Officers Training Program shall be paid out of the funds of the appropriate district attorney.

(7) The district attorney shall be authorized to assign the duties of criminal investigators regardless of the source of funding for such criminal investigators.



§ 25-31-101 - Supplemental salary, expenses and fringe benefits for district attorneys, legal assistants and criminal investigators

In addition to the salaries, expenses and fringe benefits of district attorneys and legal assistants authorized by Section 25-3-35(5) and (6) and criminal investigators authorized by Section 25-31-10(5), the salary of a district attorney may be supplemented in an amount not to exceed Eight Thousand Three Hundred Dollars ($ 8,300.00) per year; the salary of a legal assistant may be supplemented in an amount not to exceed Six Thousand Dollars ($ 6,000.00) per year; and the salary of a criminal investigator may be supplemented in an amount not to exceed Five Thousand Dollars ($ 5,000.00) per year, payable monthly. The supplemental salary, expenses and fringe benefits authorized herein may be paid from office-generated funds, funds from a county, a combination of counties, a municipality, a combination of municipalities, a county and a municipality, a combination of counties and municipalities, federal funds, grants from private foundations, or by means of an Interlocal Cooperative Agreement authorized by Section 17-13-1. The district attorney shall report to the board of supervisors of each county comprising the circuit court district the amount and source of the supplemental salary, expenses and fringe benefits, and the board in each county shall spread the same on its minutes. The district attorney shall also report such information to the Department of Finance and Administration who shall make such information available to the Legislative Budget Office. The supplemental salary, expenses and fringe benefits may either be paid from district attorney accounts, transferred by the district attorney to the Department of Finance and Administration or to one or more of the separate counties comprising the circuit court district, and such funds shall be disbursed to the employees in the same manner as state-funded criminal investigators and full-time legal assistants.



§ 25-31-11 - Powers and duties

(1) It shall be the duty of the district attorney to represent the state in all matters coming before the grand juries of the counties within his district and to appear in the circuit courts and prosecute for the state in his district all criminal prosecutions and all civil cases in which the state or any county within his district may be interested; but if two (2) or more counties are adversely interested, the district attorney shall not represent either. Any district attorney may also institute and prosecute to final judgment or decree any case in the name of the state against any person or corporation for any violation of the Constitution or the laws of this state, in order to enforce any penalties, fines or forfeitures imposed by law in any court of his district having jurisdiction, with like effect as if the suit was instituted by the Attorney General.

(2) The district attorney may transfer any case handled by him to a county prosecuting attorney when charges in such case no longer constitute a felony.

(3) The validity of any judgment or sentence shall not be affected by the division of jurisdiction under this section, and no judgment or sentence may be reversed or modified upon the basis that the case was not processed according to this section.

(4) A county prosecuting attorney or municipal prosecuting attorney may be designated by the district attorney to appear on behalf of the district attorney pursuant to an agreement relating to appearances in certain courts or proceedings in the county of the county prosecuting attorney or in the municipality of the municipal prosecuting attorney. Such agreement shall be filed with the circuit court clerk of any county where such agreement shall be operative. Such agreement shall be binding upon the district attorney and county prosecuting attorney or municipal prosecuting attorney until dissolved by either of them in writing upon five (5) days' notice.

(5) Where any statute of this state confers a jurisdiction, responsibility, duty, privilege or power upon a county attorney or county prosecuting attorney, either solely, jointly or alternatively with a district attorney, such county prosecuting attorney shall be responsible for the prosecution, handling, appearance, disposition or other duty conferred by such statute. Any such provision shall not be construed to bestow such responsibility, jurisdiction or power upon the district attorney where there is no elected county prosecuting attorney, and any such matter shall be handled pursuant to Section 19-3-49, Mississippi Code of 1972.

(6) The district attorney or his designated assistant, or the county prosecuting attorney or his designated assistant, shall assist the Attorney General in appeals from his district to the Mississippi Supreme Court and in other post judgment proceedings, and shall appear for oral argument before the Supreme Court when directed by the Supreme Court.

(7) The several district attorneys shall submit reports of revenues and expenditures and shall submit budget requests as required for State General Fund agencies. For purposes of budget control, the several offices of district attorney shall be considered General Fund agencies and the budget and accounts of the several offices, including salaries, travel expenses, office expenses and any other expenditures or revenues, shall be consolidated for all districts as far as such consolidation is practical.

All revenue or funds allocated or expended by a district attorney, whether such funds are appropriated from state funds, or whether such funds are received from county funds, grants or otherwise, shall be reported to the Legislative Budget Office.

(8) A district attorney shall be authorized to assign the duties of employees regardless of the source of funding for such employees.



§ 25-31-13 - District attorney to attend deliberations of grand jury

The district attorney shall attend the deliberations of the grand jury whenever he may be required by the grand jury, and shall give the necessary information as to the law governing each case, in order that the same may be presented in the manner required by law.



§ 25-31-15 - District attorney to pass on public accounts

All accounts of a public nature, before they are allowed by the circuit court, shall be presented to the district attorney; and his opinion concerning the validity of the same, and whether the same should be allowed or disallowed, shall be obtained in writing and presented to the court.



§ 25-31-17 - District attorney to give opinions and prosecute public debtors

It shall be the duty of the district attorney, when requested by the county depository or the board of supervisors, or the clerk thereof, to give his opinion in writing upon all cases concerning the revenue or expenses of the county, and with the approval of the Attorney General to institute and prosecute to effect, before the proper court, all persons indebted to the state or any county within his district.



§ 25-31-19 - To represent state tax and public service commissions

The several district attorneys, with the Attorney General, are hereby authorized to institute or defend any suits arising out of any act or order of the tax commission or the public service commission affecting the laws and revenues of the state, and are also clothed with such other authority as is conferred upon them at common law.



§ 25-31-21 - Pro tempore appointment and compensation of appointees

If, at the time of impaneling the grand jury in any circuit court, the district attorney be absent or unable to perform his duties or, if after impaneling of the grand jury, the district attorney be absent or unable to perform his duties or be disqualified, the court shall forthwith appoint some attorney at law to act for the state in the place of the district attorney during his absence or inability or disqualification, and the person appointed shall have the power to discharge all the duties of the office during the absence or inability or disqualification of the district attorney, and shall receive a reasonable compensation for his services, to be allowed by the court and certified to the auditor, who shall issue his warrant therefor. Such allowance shall be deducted from the salary of the district attorney, and shall not exceed the amount of the salary of the district attorney for the number of days allotted by law for the term of the court at which such appointees shall act.



§ 25-31-23 - Duty as to fines

The district attorney, at each term of the circuit court, shall carefully examine the minutes of the preceding terms and the execution docket, to see that executions have been issued for all fines, penalties, and forfeitures adjudged at such terms, and that the same have been properly proceeded on and returned, and what fines, penalties, and forfeitures have been collected; and he shall, at the close of every term, make out a statement of all fines, forfeitures, and penalties adjudged and made final at such term; and also of all fines, penalties, and forfeitures collected or received by the sheriff or other officer, stating each case and the amount, and shall deliver the same to the clerk of the board of supervisors of the county. He shall proceed against the officers and their sureties for any neglect of duty of which they may be guilty.



§ 25-31-25 - District attorney to institute and prosecute suits to vacate fraudulent conveyances

When it may be necessary and proper for the enforcement or collection of any judgment or debt in favor of the state, or any officer thereof in his official capacity, or of any county, the district attorney with the approval of the attorney general shall institute and prosecute, in behalf of the creditor, a suit or suits to set aside and annul any conveyance or other device fraudulently made by the debtor, or any one for him, to hinder, delay, or defraud the creditor.



§ 25-31-27 - Antitrust suits to require consent of Attorney General

No district attorney of this state, without the consent in writing of the attorney general, shall institute or prosecute any civil suit for a violation of the antitrust statutes of this state; and no court shall take cognizance of any such suit without such written consent of the Attorney General.



§ 25-31-29 - Reports on persons sentenced to state penitentiary

The district attorneys of the several circuit court districts in the State of Mississippi shall furnish the superintendent of the Mississippi state penitentiary and the probation and parole board, within fifteen days after adjournment of each term of court, a written report on each person sentenced by the court for a term in the state penitentiary, showing therein a summary of facts of the case for which he is serving sentence, pertinent circumstances of his life, the antecedents of the violation of the law because of which he has been committed to the penitentiary, and his prior training and employment as available to the district attorney at the time of conviction, including prior convictions, results of mental examinations, and conditions under which arrest was made.



§ 25-31-31 - Office of criminal records

(1) In any circuit court district bordering on the Gulf Coast wherein U.S. Highway 90 and U.S. Highway 49 intersect, there is hereby created and established the Office of Criminal Records of such district or districts, the affairs of which office shall be managed and controlled by a custodian to be appointed by the senior circuit judge of the district or districts, said appointment to be approved by the district attorney of said district or districts. Said custodian shall be directly responsible to the district attorney and may be removed only by the unanimous consent of the senior circuit judge and the district attorney, and in case of a controversy between said senior circuit judge and district attorney as to the removal of said custodian, then the circuit clerk of said district or districts shall decide the issue.

(2) It shall be the duty of said custodian to perform the duties of maintaining all records of outstanding capiases issued on indictments returned in the circuit court of said district or districts, and to assist the district attorney in the collections of all fines and forfeitures due, in accordance with the duties imposed upon the district attorney's office in Section 25-31-23. The custodian shall be an adult resident citizen of said district or districts, and shall in addition to other duties imposed herein be required to assist in the preparation of the grand jury dockets, the record for extradition of criminals throughout the State of Mississippi, the coordination of law enforcement problems by and between the sheriffs' offices and the various municipalities, constables, military police, and other peace officers of said district or districts, and to assist all said peace officers, under the direction of the duly elected district attorney of said district or districts, and the county attorneys thereof in investigation of criminal cases and the coordination of the work of investigation between local, state, and federal officers.

(3) It shall be the duty of the person so appointed to assist in the orderly transfer under the direction of the district attorney's office of all criminal records whenever there shall be a change in administration in the sheriffs' offices so as to effect the continuity of the prosecution on the part of the State of Mississippi, and to continue the pursuit of those persons charged with crimes within the said district or districts who have not been apprehended and returned for prosecution and punishment.

(4) The annual salary of such custodian shall be fixed by a majority of the boards of supervisors of the counties composing such district or districts and shall not exceed the annual salary allowed to criminal investigators in the county, payable monthly from the general fund of each county composing such district or districts in proportion to the amount of criminal business and uniform reciprocal support cases originating in each county. The boards of supervisors may pay such other expenses to effectuate the purposes of this section as they may deem necessary to public justice. Said expenses shall be upon requisition of the district attorney, payable in the discretion of the boards.

(5) It is the purpose and intent of this section to enable the collection of fines and forfeitures, as well as to coordinate the orderly investigation, apprehension, prosecution, sentence, and punishment of those persons charged with crimes within such district or districts.

(6) The records compiled by the office created hereunder shall be the property of the district and shall be transferred by the district attorney to his successor in office.



§ 25-31-33 - Certain counties to contribute toward salaries of district attorneys and legal assistants

The board of supervisors of any county having a population in excess of two hundred thousand (200,000) according to the federal decennial census of 1970 shall contribute a sum equal to Four Thousand Five Hundred Dollars ($ 4,500.00) per year, payable monthly, to supplement the salary of the district attorney of that county, provided that he serves full time; and shall contribute a sum equal to Three Thousand Dollars ($ 3,000.00) per year, payable monthly, per full-time legal assistant to supplement the salary of each full-time legal assistant to the district attorney of that county.

The board of supervisors of any Class 1 county bordering on the Gulf of Mexico and having two (2) judicial districts shall contribute a sum equal to Four Thousand Five Hundred Dollars ($ 4,500.00) per year, payable monthly, to supplement the salary of the district attorney of that county provided that he serves full time; and shall contribute a sum equal to Five Thousand Dollars ($ 5,000.00) per year, payable monthly, to supplement the salary of each full-time legal assistant to the district attorney of that county.



§ 25-31-35 - District attorneys shall not engage in private practice; exception

(1) Except as otherwise provided in subsection (2) of this section, it shall be unlawful and shall constitute a high misdemeanor for any district attorney to hold himself out to the general public or otherwise as being engaged in the private practice of law, whether or not he anticipates receiving any form of remuneration from his clients or any person seeking his advice. Any district attorney who shall be found guilty of violation of this provision shall be removed from office by the circuit judge of the county where such violation occurred.

(2) Any person not serving as a legal assistant to the district attorney who is appointed by the Governor to serve as district attorney to fill a vacancy occurring in such office until such office shall be filled by a special or regular election as provided by Sections 23-15-193, 23-15-833 and 23-15-843 shall be allowed to engage in the private practice of law while holding the office of district attorney pursuant to such appointment.



§ 25-31-36 - Right of district attorney to conclude civil cases pending at time of taking office; practice by appointees pending filling of vacancy by election

(1) Except as otherwise provided herein, no district attorney shall engage in the private practice of law. However, district attorneys may continue to practice for a period of time, not to exceed six (6) months from the date of taking office, in any of the courts so far as to enable them to bring to a conclusion civil cases actually pending in which such district attorneys were employed when they were appointed or elected.

(2) Any person not serving as a legal assistant to the district attorney who is appointed by the Governor to serve as district attorney to fill a vacancy occurring in such office until such office shall be filled by a special or regular election as provided by Sections 23-15-193, 23-15-833 and 23-15-843 shall be allowed to engage in the private practice of law while holding the office of district attorney pursuant to such appointment.



§ 25-31-39 - Abolition of part-time district attorneys and part-time legal assistants; exception

There shall be no part-time district attorneys or part-time legal assistants to district attorneys; however, any person not serving as a legal assistant to the district attorney who is appointed by the Governor to serve as district attorney to fill a vacancy occurring in such office until such office shall be filled by a special or regular election as provided by Sections 23-15-193, 23-15-833 and 23-15-843 shall be allowed to engage in the private practice of law while holding the office of district attorney pursuant to such appointment.



§ 25-31-41 - District Attorneys Operation Fund created; source of money; use of funds

(1) There is created in the State Treasury a special fund designated as the District Attorneys Operation Fund. The funds shall be administered by the Attorney General. The fund shall consist of monies deposited therein as provided in Section 99-19-72 and monies from any other source designated for deposit into the fund. The Attorney General may also accept monies from any public or private source for deposit into the fund. Money remaining in the fund at the end of a fiscal year shall not lapse into the State General Fund, and any interest earned from the investment of monies in the fund shall be deposited to the credit of the fund.

(2) Monies in the fund shall be subject to appropriation by the Legislature and may only be used for the purpose of assisting district attorneys as determined necessary by the Attorney General. Monies in the fund used for the purposes described in this section shall be in addition to other funds available from any other source for such purposes.



§ 25-31-43 - Retention of one service-issued sidearm by district attorney, legal assistant to district attorney or criminal investigator employed by district attorney upon retirement

Any district attorney, legal assistant to a district attorney or criminal investigator employed by a district attorney who retires under the Public Employees' Retirement System for superannuation or for reason of disability shall be allowed to retain, as his personal property, one (1) sidearm which was issued under authority of Section 97-37-7. The replacement cost of the sidearm shall come from funds appropriated to the district attorney other than those funds appropriated from State General Funds.






Chapter 32 - PUBLIC DEFENDERS

IN GENERAL

§ 25-32-1 - Establishment of office by board of supervisors

Should the board of supervisors of any county or the boards of supervisors of two (2) or more counties in the same circuit court district determine by order spread upon their minutes that the county or counties have a sufficient number of indigent defendant cases to establish an office of public defender, the board of supervisors or boards of supervisors are authorized and empowered, in their discretion, to establish the office, provide office space, personnel and funding for the office, and to perform any and all functions necessary for the efficient operation of such an office to the end that adequate legal defense for indigent persons accused of crime shall be provided at every critical stage of their cases as an alternative to court appointed counsel. Said order shall specify whether the public defender shall be full-time or part-time.



§ 25-32-3 - Circuit judge shall appoint public defender for county; assistant public defender

(1) When the office of public defender is established, the circuit judge or the senior circuit judge, if there be more than one (1) circuit judge, shall appoint a practicing attorney to serve the county or counties as public defender until the end of the term of office of the district attorney and thereafter for a term of four (4) years and said term shall coincide with the term of the district attorney. Such appointee shall be selected from a list of two (2) or more attorneys recommended by the county or regional bar association. In the event a vacancy shall occur in the office of the public defender, the circuit judge or the senior circuit judge, if there be more than one (1) circuit judge, shall appoint another person to serve as public defender until the end of the regular term of office.

(2) Assistant public defenders may be authorized by the board of supervisors, or boards of supervisors if two (2) or more counties are acting jointly. The public defender shall appoint all assistant public defenders. Such assistant public defenders may be compensated in such an amount as may be authorized by the respective board of supervisors; provided, however, that in no case may such assistant public defenders receive compensation in an amount greater than that received by the public defender.



§ 25-32-5 - Compensation; private practice of law

Compensation for the public defender shall be fixed by the board of supervisors or boards of supervisors, if two (2) or more counties are acting jointly; provided, however, the compensation for a public defender, who shall be full-time, representing an entire circuit court district shall not be less than the compensation of the district attorney, the compensation for a public defender representing one (1) county shall not be less than the compensation of the county prosecuting attorney and the compensation for a public defender representing two (2) or more counties, but less than the entire circuit court district, shall not be less than the aggregate of the compensation for county prosecuting attorneys of the counties served, but in no event to exceed the compensation of the district attorney. No full-time public defender or full-time assistant public defenders shall engage nor be associated with any person in the private practice of law. Part-time public defenders or part-time assistant public defenders may engage in the private practice of the law as long as such practice does not relate to the prosecution of criminal matters.



§ 25-32-7 - Office and office expenses; payment of compensation and expenses

(1) The public defender shall be provided with office space, secretarial assistance, and all reasonable expenses of operating the office, at least equal to or more than the county prosecuting attorney, or the district attorney if the public defender represents the entire circuit court district. The compensation and expenses of the public defender's office shall be paid by the county or counties if two (2) or more counties are acting jointly. The funds shall be paid upon allowance by the board of supervisors by order spread upon the minutes of the board.

(2) The public defender is authorized to assign the duties of and exercise supervision over all employees of the office without regard to the source of funding for those employees.



§ 25-32-9 - Affidavit of indigency; statement of assets; representation of persons in need of mental treatment

(1) When any person shall be arrested and charged with a felony, a misdemeanor or an act of delinquency, then the arresting authority shall afford such person an opportunity to sign an affidavit stating that such person is an indigent and unable to employ counsel. Upon the signing of such affidavit by such person, the public defender shall represent said person unless the right to counsel be waived by such person. Provided further, a statement shall be executed by the alleged indigent, under oath, listing all assets available to the indigent for the payment of attorney's fees, including the ownership of any property, real or personal, and setting out therein the alleged indigent's employment status, number of dependents, income from any source, the ability of his parents or spouse to provide an attorney's fee, and any other information which might prove or disprove a finding of indigency. The affidavit and statement shall be a part of the record in the case and shall be subject to review by the appropriate court. Based on review of the affidavit, statement or other appropriate evidence, if the appropriate court finds that the defendant is not indigent, said court shall terminate the representation of the defendant by the public defender.

When any person shall be arrested and charged with a misdemeanor, the presiding judge or justice, upon determination that the person is indigent as provided in this section, and that representation of the indigent is required, shall appoint the public defender whose duty it shall be to provide such representation. No person determined to be an indigent as provided in this section shall be imprisoned as a result of a misdemeanor conviction unless he was represented by the public defender or waived the right to counsel.

(2) The accused shall have such representation available at every critical stage of the proceedings against him where a substantial right may be affected.

(3) The public defender shall also represent persons in need of mental treatment, as provided under Sections 41-21-61 et seq. The chancery court may tax costs as provided in Sections 41-21-79 and 41-21-85.



§ 25-32-11 - Duties; free access to accused

The duties of the public defender shall include the investigation of charges against the defendant and all facts surrounding the same, and shall include courtroom and appellate appearances on behalf of the defendant in all cases originating in state and county courts. The public defender shall have free access to the accused who shall have process to compel the attendance of witnesses in his favor.



§ 25-32-13 - Appointment of counsel by court in conflict of interest cases; appointment of additional counsel where necessary

(1) If the court finds that indigent defendants have such conflicts of interests that they all cannot be properly represented by the public defender, or when other good cause is shown in the trial court or on appeal, the court shall appoint separate counsel as provided in Section 99-15-15, Mississippi Code of 1972. In such cases, the fees allowed appointed counsel in Section 99-15-17, Mississippi Code of 1972, shall apply.

(2) If the court finds that an indigent is a defendant in a case of such a nature that he cannot be properly represented by the public defender alone, the court shall appoint additional counsel to assist the public defender as provided in Section 99-15-15, Mississippi Code of 1972. In such cases, the fees allowed appointed counsel in Section 99-15-17, Mississippi Code of 1972, shall apply.



§ 25-32-15 - Termination of office

The office of public defender may be terminated, in the discretion of the board of supervisors, by entering an order upon the minutes of the board of supervisors six (6) months prior to the expiration of the term of the public defender. Such termination shall be effective at the end of the term of the public defender.



§ 25-32-17 - Compensation, staff, office space, and secretarial assistance not to be reduced; authority to increase

The compensation, administrative staff, office space and secretarial assistance shall not be reduced or diminished but may be increased during the term of the public defender.



§ 25-32-19 - Obtaining financial, professional, investigatory, research, or other assistance

The public defender and the board of supervisors may cooperate with any individual or public agency, whether state or federal, or with any institution of higher learning of the State of Mississippi, to obtain by gift, grant or otherwise any financial, professional, investigatory or research or other assistance; provided, however, that any grants or any financial assistance whatever for the purpose herein set out shall be paid over to the board of supervisors and administered by it for the purposes herein set forth. The board shall have the authority to use any financial assistance or grants to extend and expand the facilities of the office.






STATEWIDE PUBLIC DEFENDER SYSTEM ACT



MISSISSIPPI PUBLIC DEFENDER TASK FORCE

§ 25-32-71 - Creation of Task Force; members; officers; adoption of rules; reimbursement of expenses; duties [Repealed effective July 1, 2014]

(1) There is created the Mississippi Public Defender Task Force which shall be composed of thirteen (13) members as follows:

(a) The President of the Mississippi Public Defender Association, or his designee;

(b) The President of the Mississippi Prosecutors Association, or his designee;

(c) A representative of the Administrative Office of Courts;

(d) A representative of the Mississippi Supreme Court;

(e) A representative of the Conference of Circuit Judges;

(f) A representative of the Mississippi Attorney General's Office;

(g) A representative of the Mississippi Association of Supervisors;

(h) A representative of The Mississippi Bar;

(i) A representative of the Magnolia Bar Association;

(j) The Chairman of the Senate Judiciary Committee, Division B, or his designee;

(k) The Chairman of the Senate Appropriations Committee, or his designee;

(l) The Chairman of the House Judiciary En Banc Committee, or his designee;

(m) The Chairman of the House Appropriations Committee, or his designee.

(2) At its first meeting, the task force shall elect a chairman and vice chairman from its membership and shall adopt rules for transacting its business and keeping records. Members of the task force shall receive a per diem in the amount provided in Section 25-3-69 for each day engaged in the business of the task force. Members of the task force other than the legislative members shall receive reimbursement for travel expenses incurred while engaged in official business of the task force in accordance with Section 25-3-41 and the legislative members of the task force shall receive the expense allowance provided for in Section 5-1-47.

(3) The duties of the task force shall be to:

(a) Make a comprehensive study of the needs by circuit court districts for state-supported indigent defense counsel to examine existing public defender programs, including indigent defense provided in the youth courts. Reports shall be provided to the Legislature each year at least one (1) month before the convening of the regular session.

(b) Examine and study approaches taken by other states in the implementation and costs of state-supported indigent criminal and delinquency cases.

(c) To study the relationship between presiding circuit and youth court judges and the appointment of criminal and delinquency indigent defense counsel.

(4) This section shall stand repealed on July 1, 2014.









Chapter 33 - NOTARIES PUBLIC

§ 25-33-1 - Appointment, bond and oath; issuance of new certificate; qualifications

The Governor may appoint notaries public who may serve in any or all counties of this state. A notary public shall hold office for a term of four (4) years. Notaries public who are appointed and commissioned after July 1, 1988, shall give bond, with sufficient sureties, licensed by the Department of Insurance, in the penalty sum of Five Thousand Dollars ($ 5,000.00). All such bonds shall be conditioned and approved by the Secretary of State. Notaries public shall not otherwise be considered as state officers. Each notary public shall take the oath of office prescribed by Section 268 of the Constitution. A notary public shall qualify by filing the oath and bond in the Office of the Secretary of State.

The bond requirements, unexpired appointments and commissions of notaries public issued prior to July 1, 1988, shall be sufficient, regardless of any jurisdictional limitations, to authorize notaries public appointed and commissioned prior to July 1, 1988, to serve any or all counties of this state. Any notary public commission containing language limiting the jurisdiction of a notary public may be returned to the Secretary of State. The Secretary of State shall then issue a new certificate indicating that such notary public may serve in any and all counties of this state.

The Secretary of State shall issue notary public commissions on behalf of the Governor to all qualified applicants. A notary public shall be at least eighteen (18) years of age, a citizen or legal resident of the United States, shall have resided in this state for a period of not less than thirty (30) days immediately preceding the date of the application, and shall meet such other requirements as the Secretary of State may establish by rule.



§ 25-33-3 - To procure seals; delivery of copy of seal provisions

Every notary public appointed and commissioned shall, at his own expense, procure a suitable notarial seal. Each seal shall have the name of the county of the notary's residence with that of the state and his own name on the margin thereof, and the words "notary public" across the center; and his official acts shall be attested by his seal of office.

The failure of such seal to conform to the provisions of this section shall not invalidate any official act or certificate of such notary public.

It shall be the duty of the Secretary of State to have printed a suitable number of copies of this section and to deliver to each notary public hereafter appointed a copy at the time of the issuance of his commission.



§ 25-33-5 - Register of official acts

Every notary public shall keep a fair register of all his official acts, and shall give a certified copy of his record, or any part thereof, to any person applying for it and paying the legal fees therefor.



§ 25-33-7 - Disposal of register and papers

In the case of the death, resignation, disqualification or expiration of the term of office of any notary public, his registers and other public papers shall, within thirty (30) days, be lodged in the office of the clerk of the circuit court of the county of his residence; and the clerk of that county may maintain an action for them.



§ 25-33-9 - Administering oaths and affirmations; affidavit of notary public

Every notary public shall have the power of administering oaths and affirmations in all matters incident to his notarial office, and he shall be further qualified and empowered to administer oaths and affirmations for the purpose of taking oral testimony under oath or affirmation within the state at large. If an attestation of a notary public is questioned as to its authenticity or correctness of language, the notary public may file an affidavit regarding the truth of the attestation in question along with any corrected language and may file such with the land records in the office of the Chancery Clerk where such land is located, properly indexed, if such authenticity or correctness of language affects real property. Such affidavit shall be a rebuttable presumption that the attestation is true and correct.



§ 25-33-11 - Powers and duties

Every notary public shall have power to receive the proof or acknowledgment of all instruments of writing relating to commerce or navigation, such as bills of sale, bottomries, mortgages, and hypothecations of ships, vessels or boats, charter parties of affreightment, letters of attorney, and such other writings as are commonly proved or acknowledged before notaries; and to perform all other duties required of notaries by commercial usage, and also to make declarations, including the filing of an affidavit as provided in Section 25-33-9, and certify the truth thereof, under his seal of office, concerning all matters done by him in virtue of his office.



§ 25-33-13 - Affixation of expiration date of commission

Every notary public, holding commission as such through appointment by the governor, shall be required to affix to any written or printed certificate of acknowledgment by him, in addition to his official seal and signature, a written or printed recital of the date at which his commission expires. The failure of such notary public to affix such recital of date at which his commission expires shall not invalidate the acknowledgment of such instrument or such certificate of acknowledgment, or otherwise affect the validity or recording of any instrument.

In case of the failure hereafter on the part of any notary public, so holding commission, to comply with the requirement of this section, his commission may be revoked by the governor.



§ 25-33-15 - Record of protest of bill or note

When any notary public, justice of the peace, or clerk shall protest any bill of exchange or promissory note, he shall make a full and true record in his register or book kept for that purpose of all his proceedings in relation thereto, and shall note thereon whether demand of the sum of money therein mentioned was made, of whom, when, and where; whether he presented such bill or note; whether notices were given, to whom, and in what manner; where the same was mailed, and when and to whom and where directed; and of every other fact touching the same.



§ 25-33-17 - Ex officio notaries public

All justice court judges and clerks, clerks of the circuit and chancery courts and assistant secretaries of state are notaries public by virtue of their office, and shall possess all the powers and discharge all the duties belonging to the office of notary public, and may authenticate all their acts, instruments and attestations by the common seal of office; and all acts done by them of a notarial character shall receive the same credit and legal effect as are attached to the acts of notaries public.



§ 25-33-19 - Common seal of such officers

The board of supervisors of every county shall provide a notarial seal, with the inscription "notary public" around the margin and the image of an eagle in the center, which seal shall be kept in the office of the clerk of the circuit court; and all ex-officio notaries public may at all times have access to and use such seal for the authentication of any notarial act necessary to be so authenticated.



§ 25-33-21 - Acknowledgment by notary public as stockholder

It shall be lawful for any notary public who is a stockholder, director, officer, or employee of a bank or other corporation to take the acknowledgment of any party to any written instrument to or by such corporation, or to administer an oath to any other stockholder, director, officer, employee, or agent of such corporation, or to protest for nonacceptance or nonpayment bills of exchange, drafts, checks, notes, and other negotiable instruments which may be owned or held for collection by such corporation; provided, it shall be unlawful for any notary public to take the acknowledgment of an instrument by or to a bank or other corporation of which he is a stockholder, director, officer, or employee, where such notary is a party to such instrument, either individually or as a representative of such corporation, or to protest any negotiable instrument owned or held for collection by such corporation, where such notary is individually a party to such instrument.



§ 25-33-23 - Notarial acts of commissioned officers of United States armed forces

In addition to the acknowledgment of instruments and the performance of other notarial acts in the manner and form and as otherwise authorized by law, instruments may be acknowledged, documents attested, oaths and affirmations administered, depositions and affidavits executed, and other notarial acts performed before or by any commissioned officer in active service of the armed forces of the United States with the rank of second lieutenant or higher in the army or marine corps, or with the rank of ensign or higher in the navy or coast guard, or with equivalent rank in any other component part of the armed forces of the United States, by any person who either (a) is a member of the armed forces of the United States or the husband or wife of a member of the armed forces of the United States; or (b) is serving as a merchant seaman outside the limits of the United States included within the 48 states and the District of Columbia; or (c) is outside said limits by permission, assignment, or direction of any department or official of the United States government, in connection with any activity pertaining to the prosecution of any war in which the United States is then engaged.

Such acknowledgments of instruments, attestation of documents, administration of oaths and affirmations, executions of depositions and affidavits, and performance of other notarial acts, heretofore or hereafter made or taken, are hereby declared legal, valid, and binding, and instruments and documents so acknowledged, authenticated, or sworn to shall be admissible in evidence and eligible to record in this state under the same circumstances and with the same force and effect as if such acknowledgment, attestation, oath, affirmation, deposition, affidavit, or other notarial act had been made or taken within this state before or by a duly qualified officer or official as otherwise provided by law.

In the taking of acknowledgments and the performing of other notarial acts requiring certification, a certificate endorsed upon or attached to the instrument or documents, which shows the date of the notarial act and which states, in substance, that the person appearing before the officer acknowledged the instrument as his act or made or signed the instrument or document under oath, shall be sufficient for all intents and purposes. The instrument or document shall not be rendered invalid by the failure to state the place of execution or acknowledgment.

If the signature, rank, and branch of service or subdivision thereof, of any such commissioned officer appear upon such instrument or document or certificate, no further proof of the authority of such officer so to act shall be required, and such action by such commissioned officer shall be prima facie evidence that the person making such oath or acknowledgment is within the purview of this section.



§ 25-33-25 - Notice that a notary public is not an attorney

A notary public who is not an attorney licensed to practice law in this state and, who advertises in any language the person's services as a notary public by radio, television, signs, pamphlets, newspapers, telephone directory or other written or oral communication, or in any other advertisement, shall include with such advertisement the notice set forth in this section in English and/or in any other languages used in the advertisement. The notice shall be of conspicuous size and shall state: "I AM NOT AN ATTORNEY LICENSED TO PRACTICE LAW IN THE STATE OF MISSISSIPPI, AND I MAY NOT GIVE LEGAL ADVICE OR ACCEPT FEES FOR LEGAL ADVICE."

An advertisement on radio or television must include substantially the same message.



§ 25-33-27 - Prohibited representations or advertising

A notary public who is not an attorney licensed to practice law is prohibited from representing or advertising that the notary public is an immigration consultant, immigration paralegal or expert on immigration matters unless the notary public is an accredited representative of an organization recognized by the board of immigration appeals pursuant to 8 CFR Section 292.2(a-e) or any subsequent federal law.



§ 25-33-29 - Exceptions

The provisions of Sections 25-33-25 through 25-33-31 shall not apply to:

(a) Notary services offered by a state or national bank, trust company, savings and loan association, savings bank or by any affiliate or subsidiary of such state or national bank, trust company, savings and loan association or savings bank or any agent or employee thereof; or

(b) Any offering of notary services or listing of fees for notary services as a part of the closing of any loan transaction, extension of credit, security instrument or transfer of title.



§ 25-33-31 - Compliance

(1) Failure to comply with the provisions of Sections 25-33-25 through 25-33-29 constitutes an unfair or deceptive act as provided in Section 75-24-5.

(2) Any person who knowingly and willfully violates any provision of Sections 25-33-25 through 25-33-29 shall be guilty of a misdemeanor, and upon conviction shall be fined in an amount not to exceed One Thousand Dollars ($ 1,000.00).

(3) Upon a second conviction of any person under Sections 25-33-25 through 25-33-29, the offenses being committed within a period of five (5) years, the person shall be guilty of a misdemeanor, and upon conviction shall be punished by imprisonment in the county jail for a period not to exceed one (1) year or a fine not to exceed One Thousand Dollars ($ 1,000.00), or both.

(4) Upon a third or subsequent conviction of any person for a violation of Sections 25-33-25 through 25-33-29, the offenses being committed within a period of five (5) years, the person shall be guilty of a felony, and upon conviction shall be punished by confinement in the custody of the Department of Corrections for a period not to exceed five (5) years, or fined in an amount not to exceed Five Thousand Dollars ($ 5,000.00), or both.

(5) Criminal convictions in other jurisdictions for violations of substantially similar provisions to those contained in Sections 25-33-25 through 25-33-29 shall be counted in computing whether a violation under Sections 25-33-25 through 25-33-29 is a first, second, third or subsequent offense.



§ 25-33-33 - Forms and fees not otherwise provided by law; regulations providing for suspension or revocation of notary commission for misfeasance or malfeasance in office

The Secretary of State may prescribe forms and establish fees for services not otherwise provided by law.

Pursuant to the Administrative Procedures Law, the Secretary of State shall issue rules to implement this chapter including regulations providing for the suspension or revocation of a notary commission for misfeasance or malfeasance in office.






Chapter 41 - OPEN MEETINGS

§ 25-41-1 - Legislative declaration

It being essential to the fundamental philosophy of the American constitutional form of representative government and to the maintenance of a democratic society that public business be performed in an open and public manner, and that citizens be advised of and be aware of the performance of public officials and the deliberations and decisions that go into the making of public policy, it is hereby declared to be the policy of the State of Mississippi that the formation and determination of public policy is public business and shall be conducted at open meetings except as otherwise provided herein.



§ 25-41-3 - Definitions

For purposes of this chapter, the following words shall have the meaning ascribed herein, to wit:

(a) "Public body" means any executive or administrative board, commission, authority, council, department, agency, bureau or any other policy-making entity, or committee thereof, of the State of Mississippi, or any political subdivision or municipal corporation of the state, whether such entity be created by statute or executive order, which is supported wholly or in part by public funds or expends public funds, and any standing, interim or special committee of the Mississippi Legislature. The term "public body" includes the governing board of a charter school authorized by the Mississippi Charter School Authorizer Board. There shall be exempted from the provisions of this chapter:

(i) The judiciary, including all jury deliberations;

(ii) Public and private hospital staffs, public and private hospital boards and committees thereof;

(iii) Law enforcement officials;

(iv) The military;

(v) The State Probation and Parole Board;

(vi) The Workers' Compensation Commission;

(vii) Legislative subcommittees and legislative conference committees;

(viii) The arbitration council established in Section 69-3-19;

(ix) License revocation, suspension and disciplinary proceedings held by the Mississippi State Board of Dental Examiners; and

(x) Hearings and meetings of the Board of Tax Appeals and of the hearing officers and the board of review of the Department of Revenue as provided in Section 27-77-15.

(b) "Meeting" means an assemblage of members of a public body at which official acts may be taken upon a matter over which the public body has supervision, control, jurisdiction or advisory power; "meeting" also means any such assemblage through the use of video or teleconference devices.



§ 25-41-5 - Official meetings of public bodies to be public and open; provisions for teleconference and video meetings

(1) All official meetings of any public body, unless otherwise provided in this chapter or in the Constitutions of the United States of America or the State of Mississippi, are declared to be public meetings and shall be open to the public at all times unless declared an executive session as provided in Section 25-41-7.

(2) (a) A public body may conduct any meeting through teleconference or video means. A quorum of a public body as prescribed by law may be at different locations for the purpose of conducting a meeting through teleconference or video means provided participation is available to the general public at one or more public locations specified in the public meeting notice.

(b) A municipal public body may establish a quorum with the members of such public body who are on active duty in any branch of the United States Armed Forces by using any teleconference or video device that allows such members of the municipal public body to clearly communicate with each other and clearly view each other for the purpose of conducting a meeting, voting on issues of the municipal public body and transacting business of the municipal public body provided that such participation is available to the general public at one or more public locations specified in the public meeting notice.

(3) (a) Notice of any meetings held pursuant to subsection (2) of this section shall be provided at least five (5) days in advance of the date scheduled for the meeting. The notice shall include the date, time, place and purpose for the meeting and shall identify all locations for the meeting available to the general public. All persons attending the meeting at any of the public meeting locations shall be afforded the same opportunity to address the public body as persons attending the primary or central location. Any interruption in the teleconference or video broadcast of the meeting shall result in the suspension of action at the meeting until repairs are made and public access restored.

(b) Five-day notice shall not be required for teleconference or video meetings continued to address an emergency as provided in subsection (5) of this section or to conclude the agenda of a teleconference or video meeting of the public body for which the proper notice has been given, when the date, time, place and purpose of the continued meeting are set during the meeting prior to adjournment.

(4) An agenda and materials that will be distributed to members of the public body and that have been made available to the staff of the public body in sufficient time for duplication and forwarding to all locations where public access will be provided shall be made available to the public at the time of the meeting. Minutes of all meetings held by teleconference or video means shall be recorded as required by Section 25-41-11. Votes taken during any meeting conducted through teleconference or video means shall be recorded by name in roll-call fashion and included in the minutes. In addition, the public body shall make an audio recording of the meeting, if a teleconference medium is used, or an audio/visual recording, if the meeting is held by video means. The recording shall be preserved by the public body for a period of three (3) years following the date of the meeting and shall be available to the public.

(5) A public body may meet by teleconference or video means as often as needed if an emergency exists and the public body is unable to meet in regular session. Public bodies conducting emergency meetings through teleconference or video means shall comply with the provisions of subsection (4) of this section requiring minutes, recordation and preservation of the audio or audio/visual recording of the meeting. The nature of the emergency shall be stated in the minutes.



§ 25-41-7 - Executive sessions

(1) Any public body may enter into executive session for the transaction of public business; provided, however, all meetings of any such public body shall commence as an open meeting, and an affirmative vote of three-fifths (3/5) of all members present shall be required to declare an executive session.

(2) The procedure to be followed by any public body in declaring an executive session shall be as follows: Any member shall have the right to request by motion a closed determination upon the issue of whether or not to declare an executive session. Such motion, by majority vote, shall require the meeting to be closed for a preliminary determination of the necessity for executive session. No other business shall be transacted until the discussion of the nature of the matter requiring executive session has been completed and a vote, as required in subsection (1) hereof, has been taken on the issue.

(3) An executive session shall be limited to matters allowed to be exempted from open meetings by subsection (4) of this section. The reason for holding such an executive session shall be stated in an open meeting, and the reason so stated shall be recorded in the minutes of the meeting. Nothing in this section shall be construed to require that any meeting be closed to the public, nor shall any executive session be used to circumvent or to defeat the purposes of this chapter.

(4) A public body may hold an executive session pursuant to this section for one or more of the following reasons:

(a) Transaction of business and discussion of personnel matters relating to the job performance, character, professional competence, or physical or mental health of a person holding a specific position.

(b) Strategy sessions or negotiations with respect to prospective litigation, litigation or issuance of an appealable order when an open meeting would have a detrimental effect on the litigating position of the public body.

(c) Transaction of business and discussion regarding the report, development or course of action regarding security personnel, plans or devices.

(d) Investigative proceedings by any public body regarding allegations of misconduct or violation of law.

(e) Any body of the Legislature which is meeting on matters within the jurisdiction of such body.

(f) Cases of extraordinary emergency which would pose immediate or irrevocable harm or damage to persons and/or property within the jurisdiction of such public body.

(g) Transaction of business and discussion regarding the prospective purchase, sale or leasing of lands.

(h) Discussions between a school board and individual students who attend a school within the jurisdiction of such school board or the parents or teachers of such students regarding problems of such students or their parents or teachers.

(i) Transaction of business and discussion concerning the preparation of tests for admission to practice in recognized professions.

(j) Transaction of business and discussions or negotiations regarding the location, relocation or expansion of a business or an industry.

(k) Transaction of business and discussions regarding employment or job performance of a person in a specific position or termination of an employee holding a specific position. The exemption provided by this paragraph includes the right to enter into executive session concerning a line item in a budget which might affect the termination of an employee or employees. All other budget items shall be considered in open meetings and final budgetary adoption shall not be taken in executive session.

(l) Discussions regarding material or data exempt from the Mississippi Public Records Act of 1983 pursuant to Section 25-11-121.

(5) The total vote on the question of entering into an executive session shall be recorded and spread upon the minutes of such public body.

(6) Any such vote whereby an executive session is declared shall be applicable only to that particular meeting on that particular day.



§ 25-41-9 - Regulatory authority for governing; conduct of persons attending meetings

Any public body may make and enforce reasonable rules and regulations for the conduct of persons attending its meetings.



§ 25-41-11 - Minutes

(1) Minutes shall be kept of all meetings of a public body, whether in open or executive session, showing the members present and absent; the date, time and place of the meeting; an accurate recording of any final actions taken at such meeting; and a record, by individual member, of any votes taken; and any other information that the public body requests be included or reflected in the minutes. The minutes shall be recorded within a reasonable time not to exceed thirty (30) days after recess or adjournment and shall be open to public inspection during regular business hours.

(2) Minutes of a meeting conducted by teleconference or video means shall comply with the requirements of Section 25-41-5.

(3) Minutes of legislative committee meetings shall consist of a written record of attendance and final actions taken at such meetings.



§ 25-41-13 - Notice of meetings

(1) Any public body which holds its meetings at such times and places and by such procedures as are specifically prescribed by statute shall continue to do so and no additional notice of such meetings shall be required except that a notice of the place, date, hour and subject matter of any recess meeting, adjourned meeting, interim meeting or any called special meeting shall be posted within one (1) hour after such meeting is called in a prominent place available to examination and inspection by the general public in the building in which the public body normally meets. A copy of the notice shall be made a part of the minutes or other permanent official records of the public body.

(2) Any public body, other than a legislative committee, which does not have statutory provisions prescribing the times and places and the procedures by which its meetings are to be held shall, at its first regular or special meeting after the effective date of this chapter spread upon its minutes the times and places and the procedures by which all of its meetings are to be held.

(3) Notice of any regular meeting held by a state agency, other than a legislative committee, shall be submitted to the Department of Finance and Administration at least twenty-four (24) hours before the meeting in order to be posted on the department's searchable website created by the Mississippi Accountability and Transparency Act, Section 27-104-152 et seq. For purposes of this subsection, the term "state agency" means an agency, department, institution, board, commission, council, office, bureau, division, committee or subcommittee of the state. However, the term "state agency" does not include institutions of higher learning, community and junior colleges, counties or municipalities.

(4) During a regular or special session of the Mississippi Legislature, notice of meetings of all committees, other than conference committees, shall be given by announcement on the loudspeaker during sessions of the House of Representatives or Senate or by posting on a bulletin board provided for that purpose by each body.

(5) When not in session, the meeting times and places of all committees shall be kept by the Clerk of the House of Representatives as to House committees and by the Secretary of the Senate as to Senate committees, and shall be available at all times during regular working hours to the public and news media.



§ 25-41-15 - Enforcement

The Mississippi Ethics Commission shall have the authority to enforce the provisions of this chapter upon a complaint filed by any person. Upon receiving a complaint, the commission shall forward a copy of the complaint to the head of the public body involved. The public body shall have fourteen (14) days from receipt of the complaint to file a response with the commission. After receiving the response to the complaint or, if no response is received after fourteen (14) days, the commission, in its discretion, may dismiss the complaint or proceed by setting a hearing in accordance with rules and regulations promulgated by the Ethics Commission.

After a hearing, the Ethics Commission may order the public body to take whatever reasonable measures necessary, if any, to comply with this chapter. If the Ethics Commission finds that a member or members of a public body has willfully and knowingly violated the provisions of this chapter, the Ethics Commission may impose a civil penalty upon the individual members of the public body found to be in violation of the provision of this chapter in a sum not to exceed Five Hundred Dollars ($ 500.00) for a first offense and One Thousand Dollars ($ 1,000.00) for a second or subsequent offense, plus all reasonable expenses incurred by the person or persons in bringing the complaint to enforce this chapter.

Nothing in this chapter shall be construed to prohibit the Ethics Commission from mediating or otherwise resolving disputes arising under this chapter or from entering orders agreed to by the parties. In carrying out its responsibilities under this section, the Ethics Commission shall have all the powers and authority granted to it in Title 25, Chapter 4, Mississippi Code of 1972.

Any party may petition the chancery court of the county in which the public body is located to enforce or appeal any order of the Ethics Commission issued pursuant to this chapter. In any such appeal the chancery court shall conduct a de novo review.



§ 25-41-17 - Chance meetings and social gatherings excluded

The provisions of this chapter shall not apply to chance meetings or social gatherings of members of a public body.






Chapter 43 - ADMINISTRATIVE PROCEDURES

Article 1 - GENERAL PROVISIONS

§ 25-43-1101 - Title; statement of purpose

(1) This chapter may be cited as the "Mississippi Administrative Procedures Law."

(2) This chapter is intended to provide a minimum procedural code for the operation of all state agencies when they take action affecting the rights and duties of the public. Nothing in this chapter shall be construed as invalidating any rule or regulation adopted before July 1, 2005, if such rule or regulation was properly adopted in accordance with the law as it existed at the time of adoption. Nothing in this chapter is meant to discourage agencies from adopting procedures providing greater protections to the public or conferring additional rights upon the public; and save for express provisions of this chapter to the contrary, nothing in this chapter is meant to abrogate in whole or in part any statute prescribing procedural duties for an agency which are greater than or in addition to those provided here. This chapter is meant to apply to all rule-making that is not specifically excluded from this chapter or some portion thereof by its express terms or by the express terms of another chapter.

The purposes of the Mississippi Administrative Procedures Law are: to provide legislative oversight of powers and duties delegated to administrative agencies; to increase public accountability of administrative agencies; to simplify government by assuring a uniform minimum procedure to which all agencies will be held in the conduct of their most important functions; to increase public access to governmental information; and to increase public participation in the formulation of administrative rules. In accomplishing its objectives, the intention of this chapter is to strike a fair balance between these purposes and the need for efficient, economical and effective government administration. This chapter is not meant to alter the substantive rights of any person or agency. Its impact is limited to procedural rights with the expectation that better substantive results will be achieved in the everyday conduct of state government by improving the process by which those results are attained.

(3) From and after July 1, 2005, any reference to the Mississippi Administrative Procedure Act, the Mississippi Administrative Procedures Act, the Mississippi Administrative Procedure Law, or the Mississippi Administrative Procedures Law, being Section 25-43-1 et seq., Mississippi Code of 1972, shall be deemed to mean and refer to this chapter.



§ 25-43-1102 - Definitions

As used in this chapter, the following terms shall have the meanings ascribed to them in this section unless the context otherwise requires:

(a) "Agency" means a board, commission, department, officer or other administrative unit of this state, including the agency head, and one or more members of the agency head or agency employees directly or indirectly purporting to act on behalf or under the authority of the agency head. The term does not include the Legislature or any of its component units, the judiciary or any of its component units or the Governor. The term does not include a political subdivision of the state or any of the administrative units of a political subdivision. To the extent it purports to exercise authority subject to any provision of this chapter, an administrative unit otherwise qualifying as an "agency" must be treated as a separate agency even if the unit is located within or subordinate to another agency.

(b) "Agency head" or "head of the agency" means an individual or body of individuals in whom the ultimate legal authority of the agency is vested by any provision of law.

(c) "Agency proceeding" or "proceeding" means the process by which an agency considers:

(i) A declaratory opinion pursuant to Section 25-43-2.103, or

(ii) A rule pursuant to Article III of this chapter.

(d) "Agency record" means the official rule-making record of an agency pursuant to Section 25-43-3.112.

(e) "Declaratory opinion" means an agency opinion rendered in accordance with the provisions of Section 25-43-2.103.

(f) "Order" means an agency action of particular applicability that determines the legal rights, duties, privileges, immunities or other legal interests of one or more specific persons. An order shall be in writing signed by a person with authority to render the order, or if more than one (1) person has such authority by at least that number of such persons as jointly have the authority to render the order, or by a person authorized to render the order on behalf of all such persons. The term does not include an executive order issued by the Governor pursuant to Section 25-43-1.104, an opinion issued by the Attorney General pursuant to Section 7-5-25, an opinion issued by the Ethics Commission pursuant to Section 25-4-17, or a declaratory opinion rendered in accordance with Section 25-43-2.103.

(g) "Person" means an individual, partnership, corporation, association, governmental subdivision or unit thereof, or public or private organization or entity of any character, and includes another agency.

(h) "Provision of law" or "law" means the whole or a part of the federal or state Constitution, or of any federal or state (i) statute, (ii) case law or common law, (iii) rule of court, (iv) executive order, or (v) rule or order of an administrative agency.

(i) "Rule" means the whole or a part of an agency regulation or other statement of general applicability that implements, interprets or prescribes:

(i) Law or policy, or

(ii) The organization, procedure or practice requirements of an agency. The term includes the amendment, repeal or suspension of an existing rule. "Rule" does not include:

1. A regulation or statement concerning only the internal management of an agency which does not directly and substantially affect the procedural or substantive rights or duties of any segment of the public;

2. A regulation or statement that establishes criteria or guidelines to be used by the staff of an agency in performing audits, investigations or inspections, settling commercial disputes, negotiating commercial arrangements or in the defense, prosecution or settlement of cases, if disclosure of the criteria or guidelines would:

a. Enable law violators to avoid detection;

b. Facilitate disregard of requirements imposed by law; or

c. Give a clearly improper advantage to persons who are in an adverse position to the state;

3. A regulation or statement that only establishes specific prices to be charged for particular goods or services sold by an agency;

4. A regulation or statement concerning only the physical servicing, maintenance or care of agency owned or operated facilities or property;

5. A regulation or statement relating only to the use of a particular facility or property owned, operated or maintained by the state or any of its subdivisions, if the substance of the regulation or statement is adequately indicated by means of signs or signals to persons who use the facility or property;

6. A regulation or statement directly related only to inmates of a correctional or detention facility, students enrolled in an educational institution or patients admitted to a hospital, if adopted by that facility, institution or hospital;

7. A form whose contents or substantive requirements are prescribed by rule or statute, and instructions for the execution or use of the form;

8. An agency budget;

9. A compact or agreement between an agency of this state and one or more agencies of another state or states; or

10. An opinion of the Attorney General pursuant to Section 7-5-25, an opinion of the Ethics Commission pursuant to Section 25-4-17, or an Executive Order of the Governor.

(j) "Rule-making" means the process for formulation and adoption of a rule.



§ 25-43-1103 - Applicability and relation to other law

(1) This chapter applies to all agencies and all proceedings not expressly exempted under this chapter.

(2) This chapter creates only procedural rights and imposes only procedural duties. They are in addition to those created and imposed by other statutes.

(3) Specific statutory provisions which govern agency proceedings and which are in conflict with any of the provisions of this chapter shall continue to be applied to all proceedings of any such agency to the extent of such conflict only.

(4) The provisions of this chapter shall not be construed to amend, repeal or supersede the provisions of any other law; and, to the extent that the provisions of any other law conflict or are inconsistent with the provisions of this chapter, the provisions of such other law shall govern and control.

(5) An agency may grant procedural rights to persons in addition to those conferred by this chapter so long as rights conferred upon other persons by any provision of law are not substantially prejudiced.



§ 25-43-1104 - Suspension of chapter's provisions when necessary to avoid loss of federal funds or services

(1) To the extent necessary to avoid a denial of funds or services from the United States which would otherwise be available to the state, the Governor, by executive order, may suspend, in whole or in part, one or more provisions of this chapter. The Governor, by executive order, shall declare the termination of a suspension as soon as it is no longer necessary to prevent the loss of funds or services from the United States.

(2) If any provision of this chapter is suspended pursuant to this section, the Governor shall promptly report the suspension to the Legislature. The report may include recommendations concerning desirable legislation that may be necessary to conform this chapter to federal law, including the exemption, if appropriate, of a particular program from the provisions of this chapter.



§ 25-43-1105 - Waiver of rights

Except to the extent precluded by another provision of law, a person may waive any right conferred upon that person by this chapter, or by any rule made pursuant to this chapter.



§ 25-43-1106 - Filings with agency; service; computation of time

(1) (a) Whenever, under this chapter, a party or any person is permitted or required to file with an agency any pleading, motion or other document, filing must be made by delivery of the document to the agency, by mailing it to the agency or by transmitting it to the agency by electronic means, including, but not limited to, facsimile transfer or e-mail. Filing by electronic means is complete when the electronic equipment being used by the agency acknowledges receipt of the material. If the equipment used by the agency does not automatically acknowledge transmission, service is not complete until the filing party obtains an acknowledgment from the agency. Filing by mail is complete upon receipt by the agency.

(b) The agency may implement this section by agency rule.

(2) (a) Whenever service is required by this chapter, and whether the service is made by a party, an agency or a presiding officer, service of orders, notices, pleadings, motions and other documents upon a party shall be made by delivering a copy to the party, by transmitting it to the party by electronic means, including, but not limited to, facsimile transfer or e-mail, or by mailing it to the party at the party's last known address. Delivery of a copy means handing it to a party, leaving it at the office of a party with a person in charge thereof, or leaving it at the dwelling house or usual place of abode of the party with some person of suitable age and discretion then residing therein. Service by electronic means is complete when the electronic equipment being used by the party being served acknowledges receipt of the material. If the equipment used by the party being served does not automatically acknowledge the transmission, service is not complete until the sending party obtains an acknowledgment from the recipient. Service by mail is complete upon mailing.

(b) Whenever service is required or permitted to be made upon a party who is represented by an attorney of record in the proceedings, the service shall be made upon such attorney.

(c) Whenever an agency issues an order or serves a notice or other document, the order or notice or other document shall be dated and shall be deemed to have been issued on the day it is served on the parties to the matter. If the order or notice or other document is to be served by mail, it shall be dated and shall be deemed to have been issued on the day it is mailed.

(3) (a) In computing any period of time prescribed or allowed by this Article 1, by order of an agency, or by any applicable statute or agency rule, the day of the act, event or default from which the designated period of time begins to run shall not be included. The last day of the period so computed shall be included, unless it is a Saturday, a Sunday or a legal holiday, as defined by statute, or any other day when the agency's office is in fact closed, whether with or without legal authority, in which event the period runs until the end of the next day which is not a Saturday, a Sunday, a legal holiday or any other day when the agency's office is closed. When the period of time prescribed or allowed is less than seven (7) days, intermediate Saturdays, Sundays and legal holidays shall be excluded in the computation. In the event any legal holiday falls on a Sunday, the next following day shall be a legal holiday.

(b) Whenever a party has the right or is required to do some act or take some proceedings within a prescribed period after the service of a notice, order, pleading, motion or other paper upon him and the notice or paper is served upon him by mail, three (3) days shall be added to the prescribed period.



§ 25-43-1107 - Report of conflicts between chapter and other laws; conforming legislation; compliance

Every agency as defined in this chapter shall, no later than October 1, 2003, file with the Secretary of the Senate and the Clerk of the House a report which outlines any conflicts between this chapter and any other laws affecting the agency. This report shall include proposed legislation to bring the other laws into conformity with the requirements of this chapter. The Secretary of State shall, no later than December 1, 2003, file with the Secretary of the Senate and the Clerk of the House a list of sections which the Secretary of State believes conflict with this chapter. The Secretary of the Senate and the Clerk of the House shall maintain a list of agencies which have complied with this section.






Article 2 - PUBLIC ACCESS TO AGENCY LAW AND POLICY

§ 25-43-2101 - Publication, compilation, indexing and public inspection of rules

(1) Subject to the provisions of this chapter, the Secretary of State shall prescribe a uniform numbering system, form, style and transmitting format for all proposed and adopted rules caused to be published by him and, with prior approval of each respective agency involved, may edit rules for publication and codification without changing the meaning or effect of any rule.

(2) The Secretary of State shall cause an administrative bulletin to be published in a format and at such regular intervals as the Secretary of State shall prescribe by rule. Upon proper filing of proposed rules, the Secretary of State shall publish them in the administrative bulletin as expeditiously as possible. The administrative bulletin must contain:

(a) Notices of proposed rule adoption prepared so that the text of the proposed rule shows the text of any existing rule proposed to be changed and the change proposed;

(b) Any other notices and materials designated by law for publication therein; and

(c) An index to its contents by subject.

(3) The Secretary of State shall cause an administrative bulletin to be published in a format and at such regular intervals as the Secretary of State shall prescribe by rule. Upon proper filing of newly adopted rules, the Secretary of State shall publish them as expeditiously as possible. The administrative bulletin must contain:

(a) Newly filed adopted rules prepared so that the text shows the text of any existing rule being changed and the change being made;

(b) Any other notices and materials designated by law for publication therein; and

(c) An index to its contents by subject.

(4) The Secretary of State retains the authority to reject proposed and newly adopted rules not properly filed in accordance with the Secretary of State's rules prescribing the numbering system, form, style or transmitting format for such filings. The Secretary of State shall not be empowered to reject filings for reasons of the substance or content or any proposed or newly adopted rule. The Secretary of State shall notify the agency of its rejection of a proposed or newly adopted rule as expeditiously as possible and accompany such notification with a stated reason for the rejection. A rejected filing of a proposed or newly adopted rule does not constitute filing pursuant to Section 25-43-3.101 et seq. of this chapter.

(5) (a) The Secretary of State shall cause an administrative code to be compiled, indexed by subject and published in a format prescribed by the Secretary of State by rule. All of the effective rules of each agency must be published and indexed in that publication. The Secretary of State shall also cause supplements to the administrative code to be published in a format and at such regular intervals as the Secretary of State shall prescribe by rule.

(b) The Joint Legislative Committee on Compilation, Revision and Publication of Legislation is hereby authorized to contract with a reputable and competent publishing company on such terms and conditions and at such prices as may be deemed proper to digest, compile, annotate, index and publish the state agency rules and regulations.

(6) (a) Copyrights of the Mississippi Administrative Code, including, but not limited to, cross references, tables of cases, notes of decisions, tables of contents, indices, source notes, authority notes, numerical lists and codification guides, other than the actual text of rules or regulations, shall be taken by and in the name of the publishers of said compilation. Such publishers shall thereafter promptly assign the same to the State of Mississippi and said copyright shall be owned by the state.

(b) Any information appearing on the same leaf with the text of any rule or regulation may be incidentally reproduced in connection with the reproduction of such rule or regulation, if such reproduction is for private use and not for resale.

(7) The Secretary of State may omit from the administrative bulletin or code any proposed or filed adopted rule, the publication in hard copy of which would be unduly cumbersome, expensive or otherwise inexpedient, if:

(a) Knowledge of the rule is likely to be important to only a small class of persons;

(b) On application to the issuing agency, the proposed or adopted rule in printed or processed form is made available at no more than its cost of reproduction; and

(c) The administrative bulletin or code contains a notice stating in detail the specific subject matter of the omitted proposed or adopted rule and how a copy of the omitted material may be obtained.

(8) The administrative bulletin and administrative code with supplements must be furnished to designated officials without charge and to all subscribers at a reasonable cost to be determined by the Secretary of State. Each agency shall also make available for public inspection and copying those portions of the administrative bulletin and administrative code containing all rules adopted or used by the agency in the discharge of its functions, and the index to those rules.



§ 25-43-2102 - Public inspection and indexing of agency orders

(1) In addition to other requirements imposed by any provision of law, and subject to any confidentiality provisions established by law, each agency shall make all written final orders available for public inspection and copying and index them by name and subject.

(2) A written final order available for public inspection pursuant to subsection (1) may not be relied on as precedent by an agency to the detriment of any person until it has been made available for public inspection and indexed in the manner described in subsection (1) of this section. This provision is inapplicable to any person who has actual, timely knowledge of the order. The burden of proving that knowledge is on the agency.



§ 25-43-2103 - Declaratory opinions

(1) Any person with a substantial interest in the subject matter may make a written request of an agency for a declaratory opinion as to the applicability to specified circumstances of a statute, rule or order within the primary jurisdiction of the agency. Such written request must clearly set forth the specific facts upon which an opinion is asked for and shall be limited to a single transaction or occurrence. An agency, through the agency head or its designee(s) by rule, shall issue a declaratory opinion in response to a written request for that opinion unless the agency determines that issuance of the opinion under the circumstances would be contrary to a rule adopted in accordance with subsection (2) of this section.

(2) Each agency shall issue rules that provide for: (a) the form, contents and filing of written requests for declaratory opinions; (b) the procedural rights of persons in relation to the written requests; and (c) the disposition of the written requests. Those rules must describe the classes of circumstances in which the agency will not issue a declaratory opinion.

(3) Within forty-five (45) days after receipt of a written request for a declaratory opinion, an agency, in writing, shall:

(a) Issue an opinion declaring the applicability of the statute, rule or order in question to the specified circumstances;

(b) Agree to issue a declaratory opinion by a specified time but no later than ninety (90) days after receipt of the written request; or

(c) Decline to issue a declaratory opinion, stating the reasons for its action.

(4) A copy of all opinions issued in response to a written request for a declaratory opinion must be mailed promptly to the requesting person.

(5) (a) When any person receives a declaratory opinion from an agency and shall have stated all the facts to govern such opinion, the agency shall take no civil or criminal action against such person who, in good faith, follows the direction of such opinion and acts in accordance therewith unless a court of competent jurisdiction, after a full hearing, shall judicially declare that such opinion is manifestly wrong and without any substantial support. No declaratory opinion shall be given or considered if the opinion is requested after suit is filed or prosecution begun. Any declaratory opinion rendered pursuant to this chapter shall not be binding or effective for any third party or person other than the agency issuing the declaratory opinion and the person to whom the opinion is issued and shall not be used as precedent for any other transaction or occurrence beyond that set forth by the requesting person.

(b) The authority of persons to request and receive agency declaratory opinions in no way affects the ability of any person authorized by Section 7-5-25 to request a legal opinion from the Attorney General.

(c) Subject to any confidentiality provisions established by law, each agency shall make all declaratory opinions available for public inspection and copying and shall index them by name and subject, unless information contained within such opinions is confidential by statute or exempt from public disclosure pursuant to another provision of law.

(6) Without in any way limiting a person's right to request and receive a declaratory opinion under this section, or an agency's duty to issue a declaratory opinion under this section, nothing contained in this section shall prohibit an agency from providing informal responses or advice, orally or in writing, to any inquiries or requests for information submitted to the agency. Informal responses shall not be considered a declaratory opinion under this section.



§ 25-43-2104 - Required rule-making

In addition to other rule-making requirements imposed by law, each agency shall:

(a) Adopt as a rule a description of the organization of the agency which states the general course and method of its operations and where and how the public may obtain information or make submissions or requests;

(b) Adopt rules of practice setting forth the nature and requirements of all formal and informal proceedings available to the public.



§ 25-43-2105 - Model rules of procedure

In accordance with the rule-making requirements of this chapter, the Secretary of State shall adopt model rules of procedure appropriate for use by as many agencies as possible. The model rules must deal with all general functions and duties performed in common by several agencies. Each agency may adopt as much of the model rules as is practicable under its circumstances. To the extent an agency adopts the model rules, it shall do so in accordance with the rule-making requirements of this chapter.






Article 3 - RULE-MAKING ADOPTION AND EFFECTIVENESS OF RULES

§ 25-43-3101 - Advice on possible rules before notice of proposed rule adoption

(1) In addition to seeking information by other methods, an agency, before filing of a notice of proposed rule adoption under Section 25-43-3.103, may solicit comments from the public on a subject matter of possible rule-making under active consideration within the agency by causing notice to be filed with the Secretary of State for publication in the administrative bulletin of the subject matter and indicating where, when and how persons may comment.

(2) Each agency may also appoint committees of nonagency personnel or other members of the public to comment, before filing of a notice of proposed rule adoption under Section 25-43-3.103, on the subject matter of a possible rule-making under active consideration within the agency. The membership of those committees must be filed with the Secretary of State for publication in the administrative bulletin.



§ 25-43-3102 - Public rule-making docket

(1) Each agency shall maintain a current, public rule-making docket.

(2) The rule-making docket may, but need not, contain a listing of the subject matter of possible rules currently under active consideration within the agency for proposal under Section 25-43-3.103 and the name and address of agency personnel with whom persons may communicate with respect to the matter.

(3) The rule-making docket must list each pending rule-making proceeding. A rule-making proceeding is pending from the time it is commenced, by proper filing with the Secretary of State of a notice of proposed rule adoption, to the time it is terminated by the filing with the Secretary of State of a notice of termination or the rule becoming effective. For each pending rule-making proceeding, the docket must indicate:

(a) The subject matter of the proposed rule;

(b) A citation to all published notices relating to the proceeding;

(c) Where written submissions or written requests for an opportunity to make oral presentations on the proposed rule may be inspected;

(d) The time during which written submissions may be made;

(e) If applicable, where and when oral presentations may be made;

(f) Where any economic impact statement and written requests for the issuance of and other information concerning an economic impact statement of the proposed rule may be inspected;

(g) The current status of the proposed rule;

(h) The date of the rule's adoption; and

(i) When the rule will become effective.



§ 25-43-3103 - Notice of proposed rule adoption

(1) At least twenty-five (25) days before the adoption of a rule an agency shall cause notice of its contemplated action to be properly filed with the Secretary of State for publication in the administrative bulletin. The notice of proposed rule adoption must include:

(a) A short explanation of the purpose of the proposed rule and the agency's reasons for proposing the rule;

(b) The specific legal authority authorizing the promulgation of rules;

(c) A reference to all rules repealed, amended or suspended by the proposed rule;

(d) Subject to Section 25-43-2.101(5), the text of the proposed rule;

(e) Where, when and how persons may present their views on the proposed rule; and

(f) Where, when and how persons may demand an oral proceeding on the proposed rule if the notice does not already provide for one.

(2) Within three (3) days after its proper filing with the Secretary of State for publication in the administrative bulletin, the agency shall cause a copy of the notice of proposed rule adoption to be provided to each person who has made a timely request to the agency to be placed on the mailing list maintained by the agency of persons who have requested notices of proposed rule adoptions. An agency may mail the copy to the person and may charge the person a reasonable fee for such service, which fee may be in excess of the actual cost of providing the person with a mailed copy. Alternatively, the agency may provide the copy via the Internet or by transmitting it to the person by electronic means, including, but not limited to, facsimile transfer or e-mail at no charge to the person, if the person consents to this form of delivery.



§ 25-43-3104 - Public participation

(1) For at least twenty-five (25) days after proper filing with the Secretary of State of the notice of proposed rule adoption, an agency shall afford persons the opportunity to submit, in writing, argument, data and views on the proposed rule.

(2) (a) An agency, in its discretion, may schedule an oral proceeding on any proposed rule. However, an agency shall schedule an oral proceeding on a proposed rule if, within twenty (20) days after the proper filing of the notice of proposed rule adoption, a written request for an oral proceeding is submitted by a political subdivision, an agency or ten (10) persons. At that proceeding, persons may present oral or written argument, data and views on the proposed rule.

(b) An oral proceeding on a proposed rule, if required, may not be held earlier than twenty (20) days after notice of its location and time is properly filed with the Secretary of State for publication in the administrative bulletin. Within three (3) days after its proper filing with the Secretary of State for publication in the administrative bulletin, the agency shall cause a copy of the notice of the location and time of the oral proceeding to be mailed to each person who has made a timely request to the agency to be placed on the mailing list maintained by the agency of persons who have requested notices of proposed rule adoptions.

(c) The agency, a member of the agency, or another presiding officer designated by the agency shall preside at a required oral proceeding on a proposed rule. Oral proceedings must be open to the public and may be recorded by stenographic or other means.

(d) An agency may issue rules for the conduct of oral rule-making proceedings or prepare reasonable guidelines or procedures for the conduct of any such proceedings. Those rules may include, but not be limited to, provisions calculated to prevent undue repetition in the oral proceedings.



§ 25-43-3105 - Economic impact statement, requirement and conditions

[Through June 30, 2016, this section shall read as follows:]

(1) Prior to giving the notice required in Section 25-43-3.103, each agency proposing the adoption of a rule or amendment of an existing rule imposing a duty, responsibility or requirement on any person shall consider the economic impact the rule will have on the citizens of our state and the benefits the rule will cause to accrue to those citizens.

(2) Each agency shall prepare a written report providing an economic impact statement for the adoption of a rule or amendment to an existing rule imposing a duty, responsibility or requirement on any person. The economic impact statement shall include the following:

(a) The specific legal authority authorizing the promulgation of the rule.

(b) A description of:

(i) The need for the proposed action;

(ii) The benefits which will likely accrue as the result of the proposed action; and

(iii) The effect the proposed action will have on the public health, safety and welfare.

(c) An estimate of the cost to the agency, and to any other state or local government entities, of implementing and enforcing the proposed action, including the estimated amount of paperwork, and any anticipated effect on state or local revenues;

(d) An estimate of the cost or economic benefit to all persons directly affected by the proposed action;

(e) An analysis of the impact of the proposed rule on small business;

(f) A comparison of the costs and benefits of the proposed rule to the probable costs and benefits of not adopting the proposed rule or significantly amending an existing rule;

(g) A determination of whether less costly methods or less intrusive methods exist for achieving the purpose of the proposed rule where reasonable alternative methods exist which are not precluded by law;

(h) A description of reasonable alternative methods, where applicable, for achieving the purpose of the proposed action which were considered by the agency and a statement of reasons for rejecting those alternatives in favor of the proposed rule; and

(i) A detailed statement of the data and methodology used in making estimates required by this subsection.

(3) No rule or regulation shall be declared invalid based on a challenge to the economic impact statement for the rule unless the issue is raised in the agency proceeding. No person shall have standing to challenge a rule, based upon the economic impact statement or lack thereof, unless that person provided the agency with information sufficient to make the agency aware of specific concerns regarding the statement in an oral proceeding or in written comments regarding the rule. The grounds for invalidation of an agency action, based upon the economic impact statement, are limited to the agency's failure to adhere to the procedure for preparation of the economic impact statement as provided in this section, or the agency's failure to consider information submitted to the agency regarding specific concerns about the statement, if that failure substantially impairs the fairness of the rule-making proceeding.

(4) A concise summary and the full text of the economic impact statement must be properly filed with the Secretary of State for publication in the administrative bulletin and the period during which persons may make written submissions on the proposed rule shall not expire until at least twenty (20) days after the date of such proper filing.

(5) The properly filed summary of the economic impact statement must also indicate where, when and how persons may present their views on the proposed rule and demand an oral proceeding on the proposed rule if one is not already provided.

[From and after July 1, 2016, this section shall read as follows:]

(1) Prior to giving the notice required in Section 25-43-3.103, each agency proposing the adoption of a rule or significant amendment of an existing rule imposing a duty, responsibility or requirement on any person shall consider the economic impact the rule will have on the citizens of our state and the benefits the rule will cause to accrue to those citizens. For purposes of this section, a "significant amendment" means any amendment to a rule for which the total aggregate cost to all persons required to comply with that rule exceeds One Hundred Thousand Dollars ($ 100,000.00).

(2) Each agency shall prepare a written report providing an economic impact statement for the adoption of a rule or significant amendment to an existing rule imposing a duty, responsibility or requirement on any person, except as provided in subsection (7) of this section. The economic impact statement shall include the following:

(a) A description of the need for and the benefits which will likely accrue as the result of the proposed action;

(b) An estimate of the cost to the agency, and to any other state or local government entities, of implementing and enforcing the proposed action, including the estimated amount of paperwork, and any anticipated effect on state or local revenues;

(c) An estimate of the cost or economic benefit to all persons directly affected by the proposed action;

(d) An analysis of the impact of the proposed rule on small business;

(e) A comparison of the costs and benefits of the proposed rule to the probable costs and benefits of not adopting the proposed rule or significantly amending an existing rule;

(f) A determination of whether less costly methods or less intrusive methods exist for achieving the purpose of the proposed rule where reasonable alternative methods exist which are not precluded by law;

(g) A description of reasonable alternative methods, where applicable, for achieving the purpose of the proposed action which were considered by the agency and a statement of reasons for rejecting those alternatives in favor of the proposed rule; and

(h) A detailed statement of the data and methodology used in making estimates required by this subsection.

(3) No rule or regulation shall be declared invalid based on a challenge to the economic impact statement for the rule unless the issue is raised in the agency proceeding. No person shall have standing to challenge a rule, based upon the economic impact statement or lack thereof, unless that person provided the agency with information sufficient to make the agency aware of specific concerns regarding the statement in an oral proceeding or in written comments regarding the rule. The grounds for invalidation of an agency action, based upon the economic impact statement, are limited to the agency's failure to adhere to the procedure for preparation of the economic impact statement as provided in this section, or the agency's failure to consider information submitted to the agency regarding specific concerns about the statement, if that failure substantially impairs the fairness of the rule-making proceeding.

(4) A concise summary of the economic impact statement must be properly filed with the Secretary of State for publication in the administrative bulletin and the period during which persons may make written submissions on the proposed rule shall not expire until at least twenty (20) days after the date of such proper filing.

(5) The properly filed summary of the economic impact statement must also indicate where persons may obtain copies of the full text of the economic impact statement and where, when and how persons may present their views on the proposed rule and demand an oral proceeding on the proposed rule if one is not already provided.

(6) If the agency has made a good-faith effort to comply with the requirements of subsections (1) and (2) of this section, the rule may not be invalidated on the ground that the contents of the economic impact statement are insufficient or inaccurate.

(7) This section does not apply to the adoption of:

(a) Any rule which is required by the federal government pursuant to a state/federal program delegation agreement or contract;

(b) Any rule which is expressly required by state law; and

(c) A temporary rule adopted pursuant to Section 25-43-3.108.



§ 25-43-3106 - Time and manner of rule adoption

(1) An agency may not adopt a rule until the period for making written submissions and oral presentations has expired.

(2) Following the proper filing with the Secretary of State of the notice of proposed rule adoption, an agency shall adopt a rule pursuant to the rule-making proceeding or terminate the proceeding by proper filing with the Secretary of State of a notice to that effect for publication in the administrative bulletin.

(3) Before the adoption of a rule, an agency shall consider the written submissions, oral submissions or any memorandum summarizing oral submissions, and any economic impact statement, provided for by this Article III.

(4) Within the scope of its delegated authority, an agency may use its own experience, technical competence, specialized knowledge and judgment in the adoption of a rule.



§ 25-43-3107 - Variance between adopted rule and published notice of proposed rule adoption

(1) An agency shall not adopt a rule that differs from the rule proposed in the notice of proposed rule adoption on which the rule is based unless all of the following apply:

(a) The differences are within the scope of the matter announced in the notice of proposed rule adoption and are in character with the issues raised in that notice;

(b) The differences are a logical outgrowth of the contents of that notice of proposed rule adoption and the comments submitted in response thereto; and

(c) The notice of proposed rule adoption provided fair warning that the outcome of that rule-making proceeding could be the rule in question.

(2) In determining whether the notice of proposed rule adoption provided fair warning that the outcome of that rule-making proceeding could be the rule in question, an agency shall consider all of the following factors:

(a) The extent to which persons who will be affected by the rule should have understood that the rule-making proceeding on which it is based could affect their interests;

(b) The extent to which the subject matter of the rule or issues determined by the rule are different from the subject matter or issues contained in the notice of proposed rule adoption; and

(c) The extent to which the effects of the rule differ from the effects of the proposed rule contained in the notice of proposed rule adoption.



§ 25-43-3108 - Exemption from public rule-making procedures for temporary rules

If an agency finds that an imminent peril to the public health, safety or welfare requires adoption of a rule upon fewer than twenty-five (25) days' notice and states in writing its reasons for that finding, it may proceed without prior notice of hearing or upon any abbreviated notice and hearing that it finds practicable to adopt an emergency rule. The rule may be effective for a period of not longer than one hundred twenty (120) days, renewable once for a period not exceeding ninety (90) days, but the adoption of an identical rule under subsection (1) of this section is not precluded.



§ 25-43-3109 - Contents, style and form of rule

(1) Each rule adopted by an agency must contain the text of the rule and:

(a) The date the agency adopted the rule;

(b) An indication of any change between the text of the proposed rule contained in the published notice of proposed rule adoption and the text of the rule as finally adopted, with the reasons for any substantive change;

(c) Any changes to the information contained in the notice of proposed rule adoption as required by subsection (1)(a), (b) or (c) of Section 25-43-3.103;

(d) Any findings required by any provision of law as a prerequisite to adoption or effectiveness of the rule; and

(e) The effective date of the rule if other than that specified in Section 25-43-3.113(1).

(2) To the extent feasible, each rule should be written in clear and concise language understandable to persons who may be affected by it.

(3) An agency may incorporate, by reference in its rules and without publishing the incorporated matter in full, all or any part of a code, standard, rule or regulation that has been adopted by an agency of the United States or of this state, another state or by a nationally recognized organization or association, if incorporation of its text in agency rules would be unduly cumbersome, expensive or otherwise inexpedient. The reference in the agency rules must fully identify the incorporated matter with an appropriate citation. An agency may incorporate by reference such matter in its rules only if the agency, organization or association originally issuing that matter makes copies of it readily available to the public. The rules must state if copies of the incorporated matter are available from the agency issuing the rule or where copies of the incorporated matter are available from the agency of the United States, this state, another state or the organization or association originally issuing that matter.

(4) In preparing its rules pursuant to this Article III, each agency shall follow the uniform numbering system, form and style prescribed by the Secretary of State.



§ 25-43-3110 - Agency rule-making record

(1) An agency shall maintain an official rule-making record for each rule it (a) proposes or (b) adopts. The agency has the exclusive authority to prepare and exclusive authority to certify the record or any part thereof, including, but not limited to, any transcript of the proceedings, and the agency's certificate shall be accepted by the court and by any other agency. The record must be available for public inspection.

(2) The agency rule-making record must contain:

(a) Copies of all notices of proposed rule-making or oral proceedings or other publications in the administrative bulletin with respect to the rule or the proceeding upon which the rule is based;

(b) Copies of any portions of the agency's public rule-making docket containing entries relating to the rule or the proceeding upon which the rule is based;

(c) All written requests, submissions and comments received by the agency and all other written materials considered by the agency in connection with the formulation, proposal or adoption of the rule or the proceeding upon which the rule is based;

(d) Any official transcript of oral presentations made in the proceeding upon which the rule is based or, if not transcribed, any tape recording or stenographic record of those presentations, and any memorandum prepared by a presiding official summarizing the contents of those presentations. The word "transcript" includes a written transcript, a printed transcript, an audible audiotape or videotape that is indexed and annotated so that it is readily accessible and any other means that the agency may have by rule provided for the reliable and accessible preservation of the proceeding;

(e) A copy of any economic impact statement prepared for the proceeding upon which the rule is based; and

(f) A copy of the rule and related information set out in Section 25-43-3.109 as filed in the Office of the Secretary of State.

(3) The agency shall have authority to engage such persons and acquire such equipment as may be reasonably necessary to record and preserve in any technically and practicably feasible manner all matters and all proceedings had at any rule-making proceeding.

(4) Upon judicial review, the record required by this section constitutes the official agency rule-making record with respect to a rule. Except as otherwise required by a provision of law, the agency rule-making record need not constitute the exclusive basis for agency action on that rule or for judicial review thereof.



§ 25-43-3111 - Invalidity of rules not adopted according to article; time limitation

(1) A rule adopted after July 1, 2005, is invalid unless adopted in substantial compliance with the provisions of Sections 25-43-3.102 through 25-43-3.110. Inadvertent failure to mail a notice of proposed rule adoption to any person as required by Section 25-43-3.103(2) does not invalidate a rule.

(2) An action to contest the validity of a rule on the grounds of its noncompliance with any provision of Sections 25-43-3.102 through 25-43-3.110 must be commenced within one (1) year after the effective date of the rule.



§ 25-43-3112 - Filing of rules

An agency shall file in the Office of the Secretary of State each rule it adopts and all rules existing on July 1, 2005, that have not previously been filed. The filing must be done as soon after adoption of the rule as is practicable. At the time of filing, each rule adopted after July 1, 2005, must have included in or attached to it the material set out in Section 25-43-3.109. The Secretary of State shall affix to each rule and statement a certification of the date of filing and keep a permanent register open to public inspection of all filed rules and attached material. In filing a rule, each agency shall use a standard format prescribed by the Secretary of State.



§ 25-43-3113 - Effective date of rules

(1) Except to the extent subsection (2) or (3) of this section provides otherwise, each rule adopted after July 1, 2005, becomes effective thirty (30) days after its proper filing in the Office of the Secretary of State.

(2) (a) A rule becomes effective on a date later than that established by subsection (1) of this section if a later date is required by another statute or specified in the rule.

(b) A rule may become effective immediately upon its filing or on any subsequent date earlier than that established by subsection (1) of this section if the agency establishes such an effective date and finds that:

(i) It is required by Constitution, statute or court order;

(ii) The rule only confers a benefit or removes a restriction on the public or some segment thereof;

(iii) The rule only delays the effective date of another rule that is not yet effective; or

(iv) The earlier effective date is necessary because of imminent peril to the public health, safety or welfare.

(c) The finding and a brief statement of the reasons therefor required by paragraph (b) of this subsection must be made a part of the rule. In any action contesting the effective date of a rule made effective under paragraph (b) of this subsection, the burden is on the agency to justify its finding.

(d) A temporary rule may become effective immediately upon its filing or on any subsequent date earlier than that established by subsection (1) of this section.

(e) Each agency shall make a reasonable effort to make known to persons who may be affected by it a rule made effective before any date established by subsection (1) of this section.

(3) This section does not relieve an agency from compliance with any provision of law requiring that some or all of its rules be approved by other designated officials or bodies before they become effective.



§ 25-43-3114 - Review by agency

At least every five (5) years, each agency shall review all of its rules to determine whether any rule should be repealed, amended or a new rule adopted.






Article 4 - MISSISSIPPI SMALL BUSINESS REGULATORY FLEXIBILITY ACT

§ 25-43-4101 - Short title [Repealed effective July 1, 2016]

This article may be cited as the "Mississippi Small Business Regulatory Flexibility Act."



§ 25-43-4102 - Definitions [Repealed effective July 1, 2016]

As used in this article:

(a) "Agency" is defined in Section 25-43-1.102.

(b) "Department" means the Mississippi Development Authority.

(c) "Committee" means the Small Business Regulatory Review Committee.

(d) "Rule" is defined in Section 25-43-1.102, except that the term "rule" shall not include emergency or preemptive rules.

(e) "Small business" means a for-profit business entity employing fewer than one hundred (100) full-time employees or having gross annual sales or revenues of less than Ten Million Dollars ($ 10,000,000.00).



§ 25-43-4103 - Small Business Regulatory Review Committee; duties, relation to Mississippi Development Authority, composition, terms, meetings, quorum [Repealed effective July 1, 2016]

(1) There is established a Small Business Regulatory Review Committee.

(2) The duties of the committee shall be to:

(a) Provide agencies with input regarding proposed permanent rules which may have an economic impact upon small business and for which a notice of intended action is published by the Secretary of State on or after July 1, 2012;

(b) Review any rule promulgated by a state agency for which notice has been given by the agency to the committee that the proposed rule has or may have an economic effect upon small business and make recommendations to the agency and or the Legislature regarding the need for a rule or legislation;

(c) Petition an agency to amend, revise, or revoke an existing regulation based on an economic impact on small business; and

(d) Advise and assist agencies in complying with the provisions of and perform any and all acts and duties set forth and authorized in the Mississippi Small Business Regulatory Flexibility Act.

(3) The committee is assigned to the Mississippi Development Authority for administrative purposes only. The department shall act as a coordinator for the committee, and shall not be required to provide legal counsel for the committee.

(4) The committee shall consist of twelve (12) members, appointed as follows:

(a) Four (4) members to be appointed by the Governor;

(b) Four (4) members to be appointed by the Lieutenant Governor; and

(c) Four (4) members to be appointed by the Speaker of the House of Representatives.

(5) The appointing authorities shall appoint members of the committee from:

(a) Lists of nominees submitted by the following business organizations:

(i) National Federation of Independent Business;

(ii) Mississippi Manufacturers Association;

(iii) Mississippi Retail Association;

(iv) Mississippi Petroleum Marketers and Convenience Stores Association;

(v) Mississippi Minority Contractors Association;

(vi) Mississippi Economic Council;

(vii) Mississippi Farm Bureau Federation; and

(viii) Any local chamber of commerce; and/or

(b) Small business owners or operators not affiliated with the business organizations listed in paragraph (a) of this subsection.

(6) Appointments to the committee shall be representative of a variety of small businesses in this state. All appointed members shall be either current or former owners or officers of a small business.

(7) The initial appointments to the committee shall be made within sixty (60) days from July 1, 2012. The Mississippi Development Authority shall provide the name and address of each appointee to the Governor, Lieutenant Governor, the President Pro Tempore of the Senate, the Speaker of the House of Representatives and the Secretary of State.

(8) (a) Members initially appointed to the committee shall serve for terms ending December 31, 2014. Thereafter, appointed members shall serve two-year terms that expire on December 31 of the second year.

(b) The Governor shall appoint the initial chair of the committee from the appointed members for a term ending December 31, 2014. Subsequent chairs of the committee shall be elected by the committee from the appointed members for two-year terms that expire on December 31 of the second year.

(9) Members of the committee shall not receive any compensation.

(10) The committee shall meet as determined by the chair of the committee.

(11) A majority of the voting members of the committee shall constitute a quorum to do business. The concurrence of a majority of the members of the committee present and voting shall be necessary to make any action of the committee valid.

(12) No appointed committee member shall serve more than three (3) consecutive terms.



§ 25-43-4104 - Economic impact upon small business statement requirement and conditions; review and comment by committee; periodic review of final rule [Repealed effective July 1, 2016]

(1) Prior to submitting proposed permanent rules for adoption, amendment, revision or revocation pursuant to the Mississippi Administrative Procedures Law, the agency shall comply with Section 25-43-3.105(2)(e) in order to determine whether the proposed rules affect small business by preparing an economic impact statement that includes the following:

(a) An identification and estimate of the number of small businesses subject to the proposed regulation;

(b) The projected reporting, recordkeeping and other administrative costs required for compliance with the proposed regulation, including the type of professional skills necessary for preparation of the report or record;

(c) A statement of the probable effect on impacted small businesses;

(d) A description of any less intrusive or less costly alternative methods of achieving the purpose of the proposed regulation, including the following regulatory flexibility analysis:

(i) The establishment of less stringent compliance or reporting requirements for small businesses;

(ii) The establishment of less stringent schedules or deadlines for compliance or reporting requirements for small businesses;

(iii) The consolidation or simplification of compliance or reporting requirements for small businesses;

(iv) The establishment of performance standards for small businesses to replace design or operational standards required in the proposed regulation; and

(v) The exemption of some or all small businesses from all or any part of the requirements contained in the proposed regulations.

(2) If the economic impact statement reflects that a proposed rule may have an economic effect upon small business, the agency shall submit a copy of the proposed rules and the economic impact statement to the committee for its review and comment pursuant to the review and comment provisions of the Mississippi Administrative Procedures Law. During the committee review process, the director or the director's designee of the promulgating agency shall be available at the request of the committee for comment on the proposed regulation.

(3) Within the review and comment period, if the committee determines that the proposed rules may have an economic effect upon small business, the committee may submit to the agency its comments concerning the proposed regulation including its specific recommendations.

(4) A small business that is affected or aggrieved by final agency action to enforce a rule or regulation is entitled to review of agency compliance with the requirements of this act.

(5) To ensure that any final rule continues to minimize economic impact on small businesses in a manner consistent with the stated objectives of applicable statutes, each agency shall, during any periodic review required by this chapter, consider the following factors:

(a) The continued need for the rule;

(b) The nature of complaints or comments received concerning the rule from the public;

(c) The complexity of the rule;

(d) The extent to which the rule overlaps, duplicates, or conflicts with other federal, state and local governmental law or rules; and

(e) The length of time since the rule has been evaluated or the degree to which technology, economic conditions, or other factors have changed in the area affected by the rule.



§ 25-43-4105 - Committee opposition to promulgated regulations; agency response [Repealed effective July 1, 2016]

(1) For promulgated regulations, the committee may file a written petition with the agency that has promulgated the regulations opposing all or part of a regulation that has an impact on small business. In addition to distinctly setting forth how the regulation has had an impact on small business, the committee's petition shall address the following factors:

(a) The continued need for the rule;

(b) The nature of complaints or comments received concerning the rule from the public;

(c) The complexity of the rule;

(d) The extent to which the rule overlaps, duplicates or conflicts with other federal, state and local governmental laws or rules; and

(e) The length of time since the rule has been evaluated or the degree to which technology, economic conditions or other factors have changed in the area affected by the rule.

The petition may also renew any earlier comments made by the committee when the regulation was first promulgated, as provided by Section 25-43-4.104(3). Furthermore, the committee's petition shall make a specific recommendation concerning the regulation, including, but not limited to, whether the regulation should be amended, revised or revoked.

(2) The agency shall submit a written response of its determination to the committee within sixty (60) days after receipt of the petition. If the agency determines that the petition merits the amendment, revision, or revocation of a regulation, the agency may initiate proceedings in accordance with the applicable requirements of the Mississippi Administrative Procedures Law. If the agency determines that the petition is without merit, the committee may submit within thirty (30) days additional data in support of its petition.



§ 25-43-4106 - Annual report [Repealed effective July 1, 2016]

The committee shall make an annual report by January 15 of each year to the Governor, the Lieutenant Governor and the Speaker of the House of Representatives and provide detailed information on the committee's activities during the previous calendar year.



§ 25-43-4107 - Waiver of or reduction in administrative penalty or fine under certain circumstances [Repealed effective July 1, 2016]

(1) Notwithstanding any other law of this state, any agency authorized to assess administrative penalties or administrative fines upon a business may waive or reduce any administrative penalty or administrative fine for a violation of any statute, ordinance, or rules by a small business under the following conditions:

(a) The small business corrects the violation within thirty (30) days or less after receipt of a notice of violation or citation;

(b) The violation was the result of an excusable misunderstanding of an agency's interpretation of a rule; or

(c) The agency determines that the small business is making a good-faith effort to comply with the statute, ordinance or rule.

(2) Subsection (1) of this section shall not apply when:

(a) A small business fails to exercise good faith in complying with the statute, ordinance or rule;

(b) A violation involves criminal conduct;

(c) A violation results in serious health, safety or environmental impact; or

(d) The penalty or fine is assessed pursuant to a federal law or regulation and for which no waiver or reduction is authorized by the federal law or regulation.



§ 25-43-4108 - Applicability and relation to other laws [Repealed effective July 1, 2016]

The Mississippi Small Business Regulatory Flexibility Act shall not apply to proposed permanent rules by an agency to implement a statute or ordinance that does not require an agency to interpret or describe the requirements of the statute or ordinance, such as state legislative or federally mandated provisions which afford the agency no discretion to consider less restrictive alternatives.



§ 25-43-4109 - Repeal of Sections 25-43-4.101 through 25-43-4.109 [Repealed effective July 1, 2016]

Sections 25-43-4.101 through 25-43-4.109 shall be repealed from and after July 1, 2016.









Chapter 45 - PERMIT AND LICENSING PROCEDURES

§ 25-45-1 - Statement of policy

It is the policy of the State of Mississippi that each agency of the state shall cooperate to the greatest extent possible with other agencies of the state and agencies of the federal government which have separate but similar, related or interrelated jurisdiction or authority over certain activities performed by or benefits granted to persons or entities within the state, so that (a) the processing and issuing of permits, licenses and other such instruments will be streamlined to reduce costly delays, (b) duplication of effort and unnecessary governmental "red tape" will be reduced, and (c) state policy will be carried out in an effective, efficient, predictable and consistent manner.



§ 25-45-3 - State agencies to develop plans for one-stop permitting; elements of plan

In order to accomplish the policy set out in Section 25-45-1, each agency of the state shall develop a plan for "one-stop permitting" to coordinate the processing and issuing of permits, licenses and other such instruments by the agency with other state or federal agencies which also require an applicant to obtain a permit, license or other instrument from it or to supply information to it before the applicant may perform certain activities or receive certain benefits. "One-stop permitting" shall enable an applicant for a permit, license or other instrument from an agency of the state to complete all necessary applications at one (1) time and location or to supply enough information to the agency at one (1) time and location so that such agency can process the application or information through any other state or federal agencies necessary for the applicant to obtain authorization to perform the particular activities that he wants to perform or receive the benefits for which he has applied. To the greatest extent possible, each plan for "one-stop permitting" shall provide for the following:

(a) Where practicable, a single application form for all required permits, licenses and other instruments from agencies which have separate but similar, related or interrelated jurisdiction or authority over certain activities performed by or benefits granted to persons or entities within the state; such application form shall contain sufficient information so that the necessary reviews of all affected agencies can be expeditiously carried out;

(b) Consolidated public hearings so that a single public hearing may serve to meet the requirements of the several public hearings as may now be provided by law for issuing permits, licenses and other such instruments by agencies which have separate but similar, related or interrelated jurisdiction or authority over certain activities performed by or benefits granted to persons or entities within the state;

(c) The shortest practicable review period for applications, proper allowances being made for all interested parties to become informed and to make their opinions heard by the appropriate agencies; and

(d) Joint permitting procedures for state and federal agencies.



§ 25-45-5 - Agencies authorized to enter agreements with state or federal agencies

Each agency of the state is authorized to enter into agreements with other state agencies and federal agencies in order to implement the "one-stop permitting" required by this chapter.



§ 25-45-7 - Agencies to consult with Mississippi Department of Information Technology Services

Each agency of the state may consult with the Central Data Processing Authority created under the provisions of Section 25-53-1 et seq. in all instances where the Central Data Processing Authority may be of assistance in developing and/or implementing a plan or program for "one-stop permitting."



§ 25-45-9 - Powers, duties and responsibilities of agencies not to be altered

It is the intent of the Legislature that "one-stop permitting" shall expedite the decision-making of all agencies having separate but similar, related or interrelated jurisdiction or authority over certain activities performed by or benefits granted to persons within the state without impinging on the jurisdiction or authority of these agencies. The "one-stop permitting" required by this chapter shall not alter the powers, duties and responsibilities of any agency, its expressed purpose being to improve the procedural operations of these agencies.



§ 25-45-13 - Legislative intent; coordination and implementation of "one-stop permitting" terms and provisions

(1) It is the intent of the Legislature by Sections 25-45-13 through 25-45-17 to make permitting more effective in order to improve economic development within the State of Mississippi. In accordance with this intent, the Mississippi Department of Economic Development shall coordinate and implement the terms and provisions of Sections 25-45-1 through 25-45-9, which provide for "one-stop permitting," and serve as liaison between all agencies of the state affected by those sections in order to implement same, through the functions outlined as follows:

(a) Participating in the initial permit contact with industry;

(b) Providing general permit information;

(c) Arranging meetings with pertinent regulatory agencies;

(d) Acting as industry's advocate in obtaining environmental permits; and

(e) Considering various data bases and other relevant planning information to assist the industrial prospect in the location and permitting process.

(2) A Department of Economic Development representative shall:

(a) Attend all meetings of the permit board created by Section 49-17-28 and all permit considerations by agencies of the State of Mississippi; and

(b) Prepare reports as needed, including incidences of unusual delays in permit issuance, and make recommendations from time to time for improvement of the permit issuance process.

(3) The Department of Economic Development shall prepare and publish:

(a) A directory or inventory of business and industry permits;

(b) A guide to required environmental permits in Mississippi; and

(c) A master permit information form.



§ 25-45-17 - Cooperation of other state agencies

Each agency within the state shall cooperate to the greatest extent possible with other state agencies and the Department of Economic Development in carrying out the terms, provisions and intent of Sections 25-45-13 through 25-45-17.






Chapter 51 - STATE DEPOSITORY FOR PUBLIC DOCUMENTS

§ 25-51-1 - Designation of Mississippi Library Commission as state depository for public records; electronic form of publications as public record

The Mississippi Library Commission, hereinafter referred to as the "commission," shall be the state depository for the public records issued by any government agency for public distribution, including the annual report required under Section 27-101-1. Each agency publication shall be made available in an electronic form, and the electronic form shall constitute the public record. The record shall be placed on the official website of the commission. The libraries of state agencies, public junior colleges, colleges, public universities and public libraries located in the state may also become depositories of state agency publications that are available on the commission's official website, when designated as such by the director of the commission upon the written request of the applicable government agency.



§ 25-51-3 - Agencies to furnish documents in electronic form for publication on commission website

Each agency of state government shall furnish to the director of the commission the necessary information to provide its publications and public records in an electronic form for placement on the official website of the commission. The director of the commission shall transmit this information to each depository. These records shall be made accessible by the depository receiving them to any person desiring to examine the same.



§ 25-51-5 - Annual lists of public documents

Each agency of state government shall furnish annually to the director of the commission a list of all its publications made available for public distribution.



§ 25-51-7 - Recorder of public documents

A recorder of documents shall be appointed by the director of the commission in his office, whose functions shall be to administer the provisions of Sections 25-51-1 through 25-51-5, under the supervision of the director of the commission.






Chapter 53 - MISSISSIPPI DEPARTMENT OF INFORMATION TECHNOLOGY SERVICES (MDITS)

GENERAL PROVISIONS

§ 25-53-1 - Establishment of department; declaration of purposes

The Legislature hereby recognizes that in order for the State of Mississippi to receive the maximum use and benefit from information technology and services now in operation or which will in the future be placed in operation, there should be full cooperation and cohesive planning and effort by and between the several state agencies and that it is the responsibility of the said Legislature to provide statutory authority therefor. The Legislature, therefore, declares and determines that for these and other related purposes there is hereby established an agency of state government to be known as the Mississippi Department of Information Technology Services (MDITS). The Legislature further declares that the Mississippi Department of Information Technology Services (MDITS) shall provide statewide services that facilitate cost-effective information processing and telecommunication solutions. State agencies shall work in full cooperation with the board of MDITS to identify opportunities to minimize duplication, reduce costs and improve the efficiency of providing common technology services across agency boundaries.



§ 25-53-3 - Definitions

(1) Whenever the term "Central Data Processing Authority" or the term "authority," when referring to the Central Data Processing Authority, is used in any law, rule, regulation, document or elsewhere, it shall be construed to mean the Mississippi Department of Information Technology Services.

(2) For the purposes of this chapter the following terms shall have the meanings ascribed in this section unless the context otherwise requires:

(a) "Central Data Processing Authority" and "CDPA" mean "Mississippi Department of Information Technology Services (MDITS)" and the term "authority" means "board of the MDITS."

(b) "Bureau of Systems Policy and Planning," "Bureau of Telecommunications," "Bureau of Central Data Processing" and "bureau" mean "Mississippi Department of Information Technology Services."

(c) "Computer equipment or services" means any information technology, computer or computer related telecommunications equipment, electronic word processing and office systems, or services utilized in connection therewith, including, but not limited to, all phases of computer software and consulting services, and insurance on all state-owned computer equipment.

(d) "Acquisition" of computer or telecommunications equipment or services means the purchase, lease, rental, or acquisition in any other manner of any such computer or telecommunications equipment or services.

(e) "Agency" means and includes all the various state agencies, officers, departments, boards, commissions, offices and institutions of the state.

(f) "Governing authority" means boards of supervisors, governing boards of all school districts, all boards of directors of public water supply districts, boards of directors of master public water supply districts, municipal public utility commissions, governing authorities of all municipalities, port authorities, commissioners and boards of trustees of any public hospitals and any political subdivision of the state supported wholly or in part by public funds of the state or political subdivisions thereof.

(g) "Bid" means any of the valid source selection techniques and competitive procurement methods appropriate to information technology procurement in the public sector, including, but not limited to, competitive sealed bidding, competitive sealed proposals, simplified small purchase procedures, sole source procurements, and emergency procurements.

(h) "Telecommunications transmission facility" means any transmission medium, switch, instrument, inside wiring system or other facility which is used, in whole or part, to provide any transmission.

(i) "Equipment support contract" means a contract which covers a single, specific class or classes of telecommunications equipment or service and all features associated with that class, through which state agencies may purchase or lease the item of equipment or service specified by issuing a purchase order under the terms of the contract without the necessity of further competitive bidding.

(j) "Inside wiring system" means any wiring which:

(i) Directly or indirectly, interconnects any terminal equipment with any other terminal equipment or with any regulated facility or common carrier services; and

(ii) Is located at the premises of the customer and is not inside any terminal equipment.

(k) "Procurement" means the selling, buying, purchasing, renting, leasing or otherwise obtaining telecommunications equipment, system or related services, as well as activities engaged in, resulting in or expected to result in selling, buying, purchasing, renting, leasing or otherwise obtaining telecommunications equipment.

(l) "Telecommunications equipment, systems, related services" are limited to the equipment and means to provide:

(i) Telecommunications transmission facilities.

(ii) Telephone systems, including voice processing systems.

(iii) Facsimile systems.

(iv) Radio paging services.

(v) Mobile telephone services, including cellular mobile telephone service.

(vi) Intercom and paging systems.

(vii) Video teleconferencing systems.

(viii) Personal communications networks and services.

(ix) Any and all systems based on emerging and future telecommunications technologies relative to (i) through (viii) above.

(m) "Telecommunications system lease contract" means a contract between a supplier of telecommunications systems, including equipment and related services, and the Mississippi Department of Information Technology Services through which telecommunications systems, including equipment and related services, may be leased for a term which shall not exceed sixty (60) months for a system lease valued less than One Million Dollars ($ 1,000,000.00) and shall not exceed one hundred twenty (120) months for a system lease valued One Million Dollars ($ 1,000,000.00) or more.

(n) "Tariffed or regulated service" means telecommunications service offered by common carriers and subject to control by the Mississippi Public Service Commission or the Federal Communications Commission.

(o) "State Data Center" means one or more facilities operated by the Mississippi Department of Information Technology Services to provide information technology resources requiring enterprise computing resources or any other centrally managed information resources.



§ 25-53-5 - Powers, duties and responsibilities

The authority shall have the following powers, duties, and responsibilities:

(a) The authority shall provide for the development of plans for the efficient acquisition and utilization of computer equipment and services by all agencies of state government, and provide for their implementation. In so doing, the authority may use the MDITS' staff, at the discretion of the executive director of the authority, or the authority may contract for the services of qualified consulting firms in the field of information technology and utilize the service of such consultants as may be necessary for such purposes.

(b) The authority shall immediately institute procedures for carrying out the purposes of this chapter and supervise the efficient execution of the powers and duties of the office of executive director of the authority. In the execution of its functions under this chapter, the authority shall maintain as a paramount consideration the successful internal organization and operation of the several agencies so that efficiency existing therein shall not be adversely affected or impaired. In executing its functions in relation to the institutions of higher learning and junior colleges in the state, the authority shall take into consideration the special needs of such institutions in relation to the fields of teaching and scientific research.

(c) Title of whatever nature of all computer equipment now vested in any agency of the State of Mississippi is hereby vested in the authority, and no such equipment shall be disposed of in any manner except in accordance with the direction of the authority or under the provisions of such rules and regulations as may hereafter be adopted by the authority in relation thereto.

(d) The authority shall adopt rules, regulations, and procedures governing the acquisition of computer and telecommunications equipment and services which shall, to the fullest extent practicable, insure the maximum of competition between all manufacturers of supplies or equipment or services. In the writing of specifications, in the making of contracts relating to the acquisition of such equipment and services, and in the performance of its other duties the authority shall provide for the maximum compatibility of all information systems hereafter installed or utilized by all state agencies and may require the use of common computer languages where necessary to accomplish the purposes of this chapter. The authority may establish by regulation and charge reasonable fees on a nondiscriminatory basis for the furnishing to bidders of copies of bid specifications and other documents issued by the authority.

(e) The authority shall adopt rules and regulations governing the sharing with, or the sale or lease of information technology services to any nonstate agency or person. Such regulations shall provide that any such sharing, sale or lease shall be restricted in that same shall be accomplished only where such services are not readily available otherwise within the state, and then only at a charge to the user not less than the prevailing rate of charge for similar services by private enterprise within this state.

(f) The authority may, in its discretion, establish a special technical advisory committee or committees to study and make recommendations on technology matters within the competence of the authority as the authority may see fit. Persons serving on the Information Resource Council, its task forces, or any such technical advisory committees shall be entitled to receive their actual and necessary expenses actually incurred in the performance of such duties, together with mileage as provided by law for state employees, provided the same has been authorized by a resolution duly adopted by the authority and entered on its minutes prior to the performance of such duties.

(g) The authority may provide for the development and require the adoption of standardized computer programs and may provide for the dissemination of information to and the establishment of training programs for the personnel of the various information technology centers of state agencies and personnel of the agencies utilizing the services thereof.

(h) The authority shall adopt reasonable rules and regulations requiring the reporting to the authority through the office of executive director of such information as may be required for carrying out the purposes of this chapter and may also establish such reasonable procedures to be followed in the presentation of bills for payment under the terms of all contracts for the acquisition of computer equipment and services now or hereafter in force as may be required by the authority or by the executive director in the execution of their powers and duties.

(i) The authority shall require such adequate documentation of information technology procedures utilized by the various state agencies and may require the establishment of such organizational structures within state agencies relating to information technology operations as may be necessary to effectuate the purposes of this chapter.

(j) The authority may adopt such further reasonable rules and regulations as may be necessary to fully implement the purposes of this chapter. All rules and regulations adopted by the authority shall be published and disseminated in readily accessible form to all affected state agencies, and to all current suppliers of computer equipment and services to the state, and to all prospective suppliers requesting the same. Such rules and regulations shall be kept current, be periodically revised, and copies thereof shall be available at all times for inspection by the public at reasonable hours in the offices of the authority. Whenever possible no rule, regulation or any proposed amendment to such rules and regulations shall be finally adopted or enforced until copies of said proposed rules and regulations have been furnished to all interested parties for their comment and suggestions.

(k) The authority shall establish rules and regulations which shall provide for the submission of all contracts proposed to be executed by the executive director for computer equipment or services to the authority for approval before final execution, and the authority may provide that such contracts involving the expenditure of less than such specified amount as may be established by the authority may be finally executed by the executive director without first obtaining such approval by the authority.

(l) The authority is authorized to purchase, lease, or rent computer equipment or services and to operate said equipment and utilize said services in providing services to one or more state agencies when in its opinion such operation will provide maximum efficiency and economy in the functions of any such agency or agencies.

(m) Upon the request of the governing body of a political subdivision or instrumentality, the authority shall assist the political subdivision or instrumentality in its development of plans for the efficient acquisition and utilization of computer equipment and services. An appropriate fee shall be charged the political subdivision by the authority for such assistance.

(n) The authority shall adopt rules and regulations governing the protest procedures to be followed by any actual or prospective bidder, offerer or contractor who is aggrieved in connection with the solicitation or award of a contract for the acquisition of computer equipment or services. Such rules and regulations shall prescribe the manner, time and procedure for making protests and may provide that a protest not timely filed shall be summarily denied. The authority may require the protesting party, at the time of filing the protest, to post a bond, payable to the state, in an amount that the authority determines sufficient to cover any expense or loss incurred by the state, the authority or any state agency as a result of the protest if the protest subsequently is determined by a court of competent jurisdiction to have been filed without any substantial basis or reasonable expectation to believe that the protest was meritorious; however, in no event may the amount of the bond required exceed a reasonable estimate of the total project cost. The authority, in its discretion, also may prohibit any prospective bidder, offerer or contractor who is a party to any litigation involving any such contract with the state, the authority or any agency of the state to participate in any other such bid, offer or contract, or to be awarded any such contract, during the pendency of the litigation.

(o) The authority shall make a report in writing to the Legislature each year in the month of January. Such report shall contain a full and detailed account of the work of the authority for the preceding year as specified in Section 25-53-29(3).

All acquisitions of computer equipment and services involving the expenditure of funds in excess of the dollar amount established in Section 31-7-13(c), or rentals or leases in excess of the dollar amount established in Section 31-7-13(c) for the term of the contract, shall be based upon competitive and open specifications, and contracts therefor shall be entered into only after advertisements for bids are published in one or more daily newspapers having a general circulation in the state not less than fourteen (14) days prior to receiving sealed bids therefor. The authority may reserve the right to reject any or all bids, and if all bids are rejected, the authority may negotiate a contract within the limitations of the specifications so long as the terms of any such negotiated contract are equal to or better than the comparable terms submitted by the lowest and best bidder, and so long as the total cost to the State of Mississippi does not exceed the lowest bid. If the authority accepts one (1) of such bids, it shall be that which is the lowest and best.

(p) When applicable, the authority may procure equipment, systems and related services in accordance with the law or regulations, or both, which govern the Bureau of Purchasing of the Office of General Services or which govern the Mississippi Department of Information Technology Services procurement of telecommunications equipment, software and services.

(q) The authority is authorized to purchase, lease, or rent information technology and services for the purpose of establishing pilot projects to investigate emerging technologies. These acquisitions shall be limited to new technologies and shall be limited to an amount set by annual appropriation of the Legislature. These acquisitions shall be exempt from the advertising and bidding requirement.

(r) All fees collected by the Mississippi Department of Information Technology Services shall be deposited into the Mississippi Department of Information Technology Services Revolving Fund unless otherwise specified by the Legislature.

(s) The authority shall work closely with the council to bring about effective coordination of policies, standards and procedures relating to procurement of remote sensing and geographic information systems (GIS) resources. In addition, the authority is responsible for development, operation and maintenance of a delivery system infrastructure for geographic information systems data. The authority shall provide a warehouse for Mississippi's geographic information systems data.

(t) The authority shall manage one or more State Data Centers, to provide information technology services on a cost-sharing basis. In determining the appropriate services to be provided through the State Data Center, the authority should consider those services that:

(i) Result in savings to the state as a whole;

(ii) Improve and enhance the security and reliability of the state's information and business systems; and

(iii) Optimize the efficient use of the state's information technology assets, including, but not limited to, promoting partnerships with the state institutions of higher learning and community colleges to capitalize on advanced information technology resources.

(u) The authority shall increase federal participation in the cost of the State Data Center to the extent provided by law and its shared technology infrastructure through providing such shared services to agencies that receive federal funds. With regard to state institutions of higher learning and community colleges, the authority may provide shared services when mutually agreeable, following a determination by both the authority and the Board of Trustees of State Institutions of Higher Learning or the Mississippi Community College Board, as the case may be, that the sharing of services is mutually beneficial.

(v) The authority, in its discretion, may require new or replacement agency business applications to be hosted at the State Data Center. With regard to state institutions of higher learning and community colleges, the authority and the Board of Trustees of State Institutions of Higher Learning or the Mississippi Community College Board, as the case may be, may agree that institutions of higher learning or community colleges may utilize business applications that are hosted at the State Data Center, following a determination by both the authority and the applicable board that the hosting of those applications is mutually beneficial. In addition, the authority may establish partnerships to capitalize on the advanced technology resources of the Board of Trustees of State Institutions of Higher Learning or the Mississippi Community College Board, following a determination by both the authority and the applicable board that such a partnership is mutually beneficial.

(w) The authority shall provide a periodic update regarding reform-based information technology initiatives to the Chairmen of the House and Senate Accountability, Efficiency and Transparency Committees.



§ 25-53-7 - Members of authority; terms; vacancies; surety bond; restriction on beneficial interest in business or body engaged in information business; legislative designees authorized to attend meetings

(1) The membership of the authority shall be composed of five (5) members to be appointed by the Governor with the advice and consent of the Senate. The initial terms of the members shall be for one (1), two (2), three (3), four (4) and five (5) years, respectively, and thereafter all terms shall be for five (5) years. Each member may continue to serve for a period not to exceed twelve (12) months after the expiration of his term if his successor is not duly appointed. The initial appointments to the reconstituted authority shall be made no later than June 30, 1984, for terms to begin on July 1, 1984. Vacancies shall be filled in the same manner as original appointments for the unexpired portion of the term vacated. Each member of the authority shall have a minimum of four (4) years' experience in an information technology-related executive position or prior service as a member of the authority.

(2) Each member of the authority shall be required to furnish a surety bond in the minimum amount of Fifty Thousand Dollars ($ 50,000.00) to be approved by the Secretary of State, conditioned according to law and payable to the State of Mississippi, before entering upon his duties. The premiums on such bonds shall be paid from any funds available to the authority for such purpose.

(3) No member of the authority, nor its executive director, shall, during his term as such member or director, have any substantial beneficial interest in any corporation or other organization engaged in the information technology business either as manufacturer, supplier, lessor, or otherwise. All members and the executive director shall fully disclose in writing any such beneficial interest, and such disclosure shall be entered on the minutes of the authority.

(4) The Lieutenant Governor may designate one (1) Senator and the Speaker of the House of Representatives may designate one (1) Representative to attend any meeting of the authority. The appointing authorities may designate an alternate member from their respective houses to serve when the regular designee is unable to attend such meetings of the authority. Such legislative designees shall have no jurisdiction or vote on any matter within the jurisdiction of the authority. For attending meetings of the authority, such legislators shall receive per diem and expenses which shall be paid from the contingent expense funds of their respective houses in the same amounts as provided for committee meetings when the Legislature is not in session; however, no per diem and expenses for attending meetings of the authority will be paid while the Legislature is in session. No per diem and expenses will be paid except for attending meetings of the authority without prior approval of the proper committee in their respective houses.



§ 25-53-9 - Compensation and expense allowances

The members of the authority shall be compensated by a per diem as is authorized by Section 25-3-69 for each day spent in actual discharge of their duties, and shall be reimbursed for mileage and actual expenses incurred in the performance of their duties as provided in Section 25-3-41. No authority member may incur per diem, travel, or other expenses unless previously authorized by vote at a meeting of the authority, which action shall be recorded in the official minutes of said meeting.



§ 25-53-11 - Meetings and organization

The authority shall meet regularly at a place designated by it once each calendar month and shall meet at such other times as may be set upon call of the chairman or a majority of the members of the authority. At its first meeting, the authority shall organize and elect a chairman and vice-chairman and, as soon as practicable thereafter, the authority shall adopt such rules and regulations, not contrary to the provisions of this chapter and the other laws of the State of Mississippi, as shall be necessary and proper to govern its proceedings. The authority may either elect a secretary from among its membership or delegate the executive director or another employee of the authority as its secretary.



§ 25-53-13 - Quorum

In order to have a quorum for a meeting of the authority, at least three (3) members of the authority must be present.



§ 25-53-15 - Votes

Any member of the authority may have his vote on any question before the authority recorded on the minutes thereof at the time of the vote, and a member of the authority who votes against an illegal or unauthorized expenditure of funds may not be held liable therefor.



§ 25-53-17 - Minutes and records

The authority shall keep full, complete, and permanent minutes and records of all its proceedings, including the rules and regulations adopted by it, and said minutes shall be signed by the chairman, or vice-chairman, and attested by the secretary.



§ 25-53-19 - Executive director; employees

The authority shall select an executive director, with the advice and consent of the Senate, who shall be the administrative officer of the authority and shall perform such duties as are required of him by law and such other duties as may be assigned him by the authority, and who shall receive such compensation as may be fixed by the authority, subject to the approval of the state personnel board. In addition, he shall be entitled to remuneration for his necessary traveling expenses consistent with general law.

The executive director shall be a graduate of an accredited university with a degree in engineering, business administration, electronic communications, information technology or a related field, with at least ten (10) years' experience in information technology, electronic communications, or a related field, of which at least five (5) years shall be in a responsible high level management position with a demonstrated record of management expertise demonstrated through knowledge in the application of information technology and electronic communications. The qualifications for the executive director prescribed herein shall not apply to the executive director serving on June 30, 1984.

The executive director shall have no vote in the decisions of said authority, but shall offer such professional or technical advice and assistance to the authority as may be required of him. Said executive director, in order to qualify for his position, shall be required to make a good and sufficient bond in some surety company qualified and doing business in the State of Mississippi, in the minimum penal sum of Fifty Thousand Dollars ($ 50,000.00) conditioned upon the faithful performance of his duties as required by law and the directives of the authority. The premium on said bond shall be paid from any funds available to the authority for such purpose. Said executive director may be removed at any time upon a majority vote of the membership of said authority.

The executive director, with the approval of the authority, shall employ such technical, professional, and clerical help as may be authorized by the authority; and the authority, upon the recommendation of the executive director, shall define the duties and fix the compensation of such employees.



§ 25-53-21 - Executive director; duties, responsibilities and authority

The executive director shall have the following duties, responsibilities and authority:

(a) He shall conduct continuing studies of all information technology activities carried out by all agencies of the state and shall develop a long-range plan for the efficient and economical performance of such activities in state government. Such plan shall be submitted to the authority for its approval and, having been approved by the authority, shall be implemented by the executive director and all state agencies. Such plan shall be continuously reviewed and modifications thereof shall be proposed to the authority by the executive director as developments in information technology techniques and changes in the structure, activities, and functions of state government may require.

(b) He shall review the purchasing practices of all state agencies in the area of the purchasing of supplies for information technology and make recommendations to the authority and to the Public Procurement Review Board for the institution of purchasing procedures which will insure the most economical procurement of such supplies commensurate with the efficient operation of all departments and agencies of state government.

(c) He shall see that all reports required of all agencies are promptly and accurately made in accordance with the rules and regulations adopted by the authority. Either in person or through his authorized agents, he shall make such inspections of information technology operations being conducted by any of the agencies of the state as may be necessary for the performance of his duties.

(d) He shall suggest and cause to be brought about cooperation between the several state agencies in order to provide efficiency in information technology operation. He shall, together with the heads of the agencies involved, reduce to writing and execute cooperative plans for the acquisition and operation of information technology equipment, and any such plan so adopted shall be carried out in accordance with the provisions of such plan unless the same shall be amended by the joint action of the executive director and the heads of agencies involved. The executive director shall report to the authority the details of any plan so adopted and all amendments or modifications thereof, and shall otherwise report to the authority and to the Public Procurement Review Board any failure on the part of any agency to carry out the provisions of such plan. In the event the head of any agency involved or the executive director shall propose amendments to a plan so adopted and such amendment is disapproved by the head of another agency involved or the executive director, an appeal may be taken to the authority which may, after full consideration thereof, order the adoption of the proposed amendment or any modification thereof. The executive director shall make decisions on all questions of the division of the cost of information technology operations among the several agencies, but his findings shall be subject to the approval or modification by the authority on appeal to it.

(e) He shall review all contracts for acquisition of computer equipment or services now or hereafter in force and may require the renegotiation, termination, amendment or execution of any such contracts in proper form and in accordance with the policies and rules and regulations and subject to the direction of the authority. In the negotiation and execution of such contracts, the executive director may negotiate a limitation on the liability to the state of prospective contractors provided such limitation affords the state reasonable protection.

(f) He shall act as the purchasing and contracting agent for the State of Mississippi in the negotiation and execution of all contracts for the acquisition of computer equipment or services. He shall receive, review, and promptly approve or disapprove all requests of agencies of the state for the acquisition of computer equipment or services, which are submitted in accordance with rules and regulations of the authority. In the event that any such request is disapproved, he shall immediately notify the requesting agency and the members of the authority in writing of such disapproval, stating his reasons therefor. The disapproval of any request by the executive director of the authority may be appealed to the authority or to the Public Procurement Review Board, respectively, in such manner as may be authorized by such reasonable rules and regulations hereby authorized to be adopted by the authority and by the Public Procurement Review Board to govern the same. The executive director shall report the approval of all such requests to the authority in such manner as may be directed by the authority, and shall execute any such contracts only after complying with rules and regulations which may be adopted by the authority in relation thereto. Any contracts for personal or professional services entered into by the executive director shall be exempted from the requirements of Section 25-9-120(3) relating to submission of such contract to the State Personal Service Contract Review Board.

(g) He shall suggest and cause to be brought about cooperation between the several state agencies, departments and institutions in order that work may be done by one agency for another agency, and equipment in one agency may be made available to another agency, and suggest and cause to be brought about such improvements as may be necessary in joint or cooperative information technology operations.

(h) He shall be designated as the "Chief Information Confidentiality Officer" after being duly sworn to the oath of this office by the chairman of the authority and shall be responsible for administering the oath to other qualified officers he may designate.

(i) He shall appoint employees of the Mississippi Department of Information Technology Services, or at his discretion, employees of other state agencies and institutions that are responsible for handling or processing data for any agency or institution other than that for which they are employed, to a position of information custodial care that shall be known as "Information Confidentiality Officer." The selection and swearing of all officers shall be reported to the authority at the next regular meeting and names, affirmation dates and employment dates shall be recorded in the permanent minutes of the authority.



§ 25-53-23 - Appeals to authority from decisions of executive director

The authority shall act upon all appeals of decisions made by the executive director thereof and shall, upon such appeals, approve or disapprove such administrative actions as may be taken by him. The form of an appeal to the full authority from an action or recommendation of the executive director thereof shall be a written communication from the executive head of the agency or agencies involved to the chairman of the authority, stating the objection and a request to appear before the full authority to present the case in point, on which appeal the authority shall take such action as is indicated by the facts presented to or made available to the authority.



§ 25-53-25 - Exemptions; delegation of bidding and contracting responsibilities to purchasing agency; relation to Public Purchases Law

(1) Nothing in this chapter shall be construed to imply exemption from the public purchases law, being Section 31-7-1 et seq.

(2) The authority may establish policies and procedures for the purpose of delegating the bidding and contracting responsibilities related to the procurement of computer equipment or services to the purchasing agency. Such policies and procedures must address the following issues:

(a) Establish categories of equipment or services affected;

(b) Establish maximum unit and/or ceiling prices of such procurements;

(c) Establish reporting, monitoring and control of such procurements; and

(d) Establish other such rules and regulations as necessary to fully implement the purposes of this section. Nothing in this subsection shall be construed to imply exemption from the public purchases law, being Section 31-7-1 et seq.

(3) Acquisitions of computer equipment and services by institutions of higher learning or junior colleges wholly with federal funds and not with state general funds shall be exempt from the provisions of this chapter; however, nothing in this subsection shall be construed to imply an exemption of such acquisitions from the public purchases law, being Section 31-7-1 et seq.

(4) [Repealed]



§ 25-53-29 - Powers and responsibilities of authority

(1) For the purposes of this section the term "bureau" shall mean the "Mississippi Department of Information Technology Services." The authority shall have the following powers and responsibilities to carry out the establishment of policy and provide for long-range planning and consulting:

(a) Provide a high level of technical expertise for agencies, institutions, political subdivisions and other governmental entities as follows: planning; consulting; project management; systems and performance review; system definition; design; application programming; training; development and documentation; implementation; maintenance; and other tasks as may be required, within the resources available to the bureau.

(b) Publish written planning guides, policies and procedures for use by agencies and institutions in planning future electronic information service systems. The bureau may require agencies and institutions to submit data, including periodic electronic equipment inventory listings, information on agency staffing, systems under study, planned applications for the future, and other information needed for the purposes of preparing the state master plan. The bureau may require agencies and institutions to submit any additional data required for purposes of preparing the state master plan.

(c) Inspect agency facilities and equipment, interview agency employees and review records at any time deemed necessary by the bureau for the purpose of identifying cost-effective applications of electronic information technology. Upon conclusion of any inspection, the bureau shall issue a management letter containing cost estimates and recommendations to the agency head and governing board concerning applications identified that would result in staff reductions, other monetary savings and improved delivery of public services.

(d) Conduct classroom and on-site training for end users for applications and systems developed by the bureau.

(e) Provide consulting services to agencies and institutions or Mississippi governmental subdivisions requesting technical assistance in electronic information services technology applications and systems. The bureau may submit proposals and enter into contracts to provide services to agencies and institutions or governmental subdivisions for such purposes.

(2) The bureau shall annually issue a three-year master plan in writing to the Governor, available on request to any member of the Legislature, including recommended statewide strategies and goals for the effective and efficient use of information technology and services in state government. The report shall also include recommended information policy actions and other recommendations for consideration by the Governor and members of the Legislature.

(3) The bureau shall make an annual report in writing to the Governor, available on request to any member of the Legislature, to include a full and detailed account of the work of the authority for the preceding year. The report shall contain recommendations to agencies and institutions resulting from inspections or consulting contracts. The report shall also contain a summary of the master plan, progress made, and legislative and policy recommendations for consideration by the Governor and members of the Legislature.

(4) The bureau may charge fees to agencies and institutions for services rendered to them. The bureau may charge fees to vendors to recover the cost of providing procurement services and the delivery of procurement awards to public bodies. The amounts of such fees shall be set by the authority upon recommendation of the Executive Director of the MDITS, and all such fees collected shall be paid into the fund established for carrying out the purposes of this section.

(5) It is the intention of the Legislature that the employees of the bureau performing services defined by this section be staffed by highly qualified persons possessing technical, consulting and programming expertise. Such employees shall be considered nonstate service employees as defined in Section 25-9-107(c)(x) and may be compensated at a rate comparable to the prevailing rate of individuals in qualified professional consulting firms in the private sector. Such compensation rates shall be determined by the State Personnel Director. The number of such positions shall be set by annual appropriation of the Legislature. Qualifications and compensation of the bureau employees shall be set by the State Personnel Board upon recommendation of the Executive Director of the MDITS. The total number of positions and classification of positions may be increased or decreased during a fiscal year depending upon work load and availability of funds.

(6) The bureau may, from time to time, at the discretion of the Executive Director of the MDITS, contract with firms or qualified individuals to be used to augment the bureau's professional staff in order to assure timely completion and implementation of assigned tasks, provided that funds are available in the fund established for carrying out the purposes of this section. Such individuals may be employees of any agency, bureau or institution provided that these individuals or firms meet the requirements of other individuals or firms doing business with the state through the Mississippi Department of Information Technology Services. Individuals who are employees of an agency or institution may contract with the Mississippi Department of Information Technology Services only with the concurrence of the agency or institution for whom they are employed.






INFORMATION CONFIDENTIALITY OFFICERS

§ 25-53-51 - Qualifications for position

To qualify for the position of information confidentiality officer a person must:

(a) Be an employee of a state agency or institution in a position such that his duties require him to handle or process or supervise the handling or processing of data in conjunction with the use of automated information technology equipment for an agency or institution other than that for whom he is regularly employed.

(b) Have been continuously employed for a period of at least one hundred eighty (180) days by such agency or institution or have successfully been cleared for employment through an investigation that shall consist of a determination as to good moral character and that the prospective employee has not been convicted of a felony. In order to determine the applicant's suitability for employment at the Mississippi Department of Information Technology Services, the applicant shall be fingerprinted. If no disqualifying record is identified at the state level, the fingerprints shall be forwarded by the Mississippi Department of Public Safety to the Federal Bureau of Investigation for a national criminal history record check. A prospective employee may be provisionally employed based on a reference check by the employing agency pending final receipt of the results of a national criminal history record check for a period not to exceed one hundred eighty (180) days.

(c) Successfully complete a suitable instructional course on the subjects of information security, privacy and confidentiality and protection, to be developed and taught under the supervision of the executive director. An employee may work in a provisional capacity under the direct supervision of an information confidentiality officer as part of an on-the-job training program while completing instructional requirements, for a period not to exceed ninety (90) days.

(d) Be duly sworn to the following oath: "I, , do solemnly swear to protect and uphold the confidentiality of all information that may come to my knowledge that is designated as 'confidential information' by another state agency or institution for which I may handle or process in the normal course of my duties. I swear to exercise reasonable care in the handling and processing of all such designated data and further that I will not reveal or otherwise divulge information from such data obtained. I understand that proven violation of this oath will subject me to forfeiture of my bond and dismissal from employment."

(e) Enter into bond in the minimum amount of Five Thousand Dollars ($ 5,000.00) with a surety company authorized to do business in the state, and conditioned to pay the full amount thereof as liquidated damages to any person about whom confidential information is disclosed in violation of his oath.

(f) Be identified by a wallet-sized identification card with a picture of the person to be carried at all times while on duty.



§ 25-53-53 - Handling and processing of information and data

Information and data shall be considered public record information and data and receive normal handling and processing unless designated as "confidential information" by the agency and institution originating the data. Information and data designated as "confidential information" will receive special handling based on procedures agreed to by the executive director and the agency or institution head and shall be handled in accordance with the oath subscribed to by the confidentiality officer.



§ 25-53-55 - Investigation of and hearing on complaints of allegedly improper disclosure of confidential information

Upon written complaint of any person claiming to be adversely affected by disclosure of confidential information by any information confidentiality officer, the director shall give notice to the information confidentiality officer of the fact that such complaint has been filed and shall give such notice to the Chairman of the Mississippi Department of Information Technology Services, who shall call a meeting of the members of the authority for the purpose of hearing such complaint. The authority shall then conduct an investigation into the matter and shall afford to the complaining party and the information confidentiality officer a hearing, of which reasonable notice shall be given. For purposes of such hearing, the authority, under signature of the secretary of the authority attested by the chairman, shall have the power to subpoena witnesses and documentary or other evidence. After such hearing, if the authority, based upon substantial evidence, shall find that the information confidentiality officer has disclosed confidential information in violation of his oath, the authority shall enter such finding of fact on its minutes and the information confidentiality officer shall be immediately discharged from employment. If the authority shall find that such oath has not been violated, it shall, likewise, enter such finding on its minutes and the complaint shall be dismissed. The finding of the authority shall be prima facie evidence of the truth thereof in any judicial procedure seeking forfeiture of the bond of such information confidentiality officer.



§ 25-53-57 - Officer as legal agent and employee of agency or institution for which he is processing data

An information confidentiality officer shall be considered a legal agent of the agency or institution and for the purposes of Sections 25-53-51 through 25-53-59 shall be considered to be an employee of the agency or institution for which he may be processing data at that particular time.



§ 25-53-59 - Penalty for improper release or divulgence of confidential information

Any information confidentiality officer who shall intentionally and wilfully violate his oath by releasing or divulging confidential information without proper authority shall be guilty of a misdemeanor and sentenced to not exceeding one (1) year in jail or a fine of not exceeding One Thousand Dollars ($ 1,000.00), or both.






ACQUISITION, OPERATION AND MAINTENANCE OF TELECOMMUNICATION SYSTEMS

§ 25-53-101 - Legislative findings and declarations

The Legislature hereby declares it essential to the creation and maintenance of an efficient, modern, economically feasible, telecommunications system that there should be full cooperation and cohesive planning and effort by and between the several state agencies and that it is the responsibility of the said Legislature to provide statutory authority therefor. The Legislature, therefore, declares and determines that the responsibility for these and other related purposes shall be vested in the Mississippi Department of Information Technology Services.



§ 25-53-105 - Administration and purposes of Sections 25-53-109 through 25-53-125

The Mississippi Department of Information Technology Services shall administer the provisions of Sections 25-53-109 through 25-53-125. The purposes and aims of the Mississippi Department of Information Technology Services in carrying out said provisions shall be to coordinate and promote efficiency in the acquisition, operation and maintenance of all telecommunications systems and networks being used by agencies of the state and further to coordinate the compatibility of systems and networks to the state with those of governing authorities so as to promote a uniform, compatible telecommunications system for agencies and governing authorities.



§ 25-53-107 - Promulgation of rules and regulations; employment of personnel

(1) The Mississippi Department of Information Technology Services shall promulgate rules and regulations governing the manner in which the authority and duties prescribed by Sections 25-53-101 through 25-53-125 shall be carried out. It shall employ competent personnel necessary to carry out its purposes, under rules promulgated by the State Personnel Board.

(2) The bureau, during a fiscal year, may utilize time-limited escalated positions in order to implement telecommunications enterprise decisions that yield cost avoidance, cost reductions or revenue increases and so long as the Mississippi Department of Information Technology Services can provide the necessary funds without such action causing a telephone service rate increase to agency customers. Such employees of the bureau shall be considered nonstate service employees, shall be highly qualified telecommunications professionals and may be compensated at a rate comparable to the prevailing rate of telecommunications personnel in the private sector. Such compensation rates shall be determined by the State Personnel Director. The number of such positions shall be set by annual appropriation legislation. The compensation and classification of such positions and qualifications of employees shall be set by the State Personnel Board upon recommendation by the Executive Director of the Mississippi Department of Information Technology Services. Nonstate service positions can be recommended for conversion to permanent state service on a case by case basis if the supported function appears long-term in duration, if accomplished in accordance with State Personnel Board procedures, and if properly identified in the state budgetary process.



§ 25-53-109 - General duties and powers of bureau

The bureau is hereby authorized and empowered to exercise such duties and powers necessary to effectuate the purposes of Sections 25-53-101 through 25-53-125 including the following:

(a) Form an advisory council made up of persons with expertise, and experience in the field of telecommunications for the purpose of setting goals, establishing long-range plans and policies and to oversee and assist in the procurement activities regarding telecommunications equipment and services;

(b) Provide more effective management of state telecommunications resources and implement long-range plans and procurement;

(c) Manage, plan and coordinate all telecommunications systems under the jurisdiction of the state. This centralized management function would be provided throughout the following activities:

(i) Administration of existing systems including coordination of activities, vendors, service orders and billing/record-keeping functions;

(ii) Planning of new systems or services;

(iii) Design of replacement systems;

(iv) Project management during specification writing, bid letting, proposal evaluation and contract negotiations;

(v) Implementation supervision of new systems and ongoing support;

(vi) Implementation of long-term state plans; and

(vii) Management of intra-LATA and inter-LATA networks.



§ 25-53-111 - Additional duties of bureau; justification of requests for increases in expenditures for new telecommunication equipment systems or services; long-range plans for use of telecommunications equipment, systems and services

The bureau shall have the following additional duties:

(a) To establish and coordinate through either state ownership or commercial leasing, all telecommunications systems and services affecting the management and operations of the state.

(b) To act as the sole centralized customer for the acquisition, billing and record keeping of all telecommunications systems or services provided to state agencies whether obtained through lease or purchase.

(c) To charge respective user agencies for their proportionate cost of the installation, maintenance and operation of the telecommunications systems and services, including the operation of the bureau.

(d) To offer or provide transmission, switch and network services on a reimbursable basis to agencies financed entirely by federal funds, to governing authorities and to other governmental agencies.

(e) To approve or provide state telephone services on a reimbursable basis to full-time students at state institutions of higher learning and junior colleges, including where such services are provided by the state or the institution.

(f) To develop coordinated telecommunications systems or services within and among all state agencies and require, where appropriate, cooperative utilization of telecommunications equipment and services by aggregating users. Where such cooperative utilization of telecommunications system or service would affect an agency authorized to receive information from the National Crime Information Center of the Federal Bureau of Investigation, such plans for cooperative utilization shall first be approved by the National Crime Information Center before implementation of such telecommunications systems or service can proceed.

(g) To review, coordinate, approve or disapprove all requests by state agencies for the procurement, through purchase or contract for lease of telecommunications systems or services including telecommunication proposals, studies and consultation contracts and intra-LATA and inter-LATA transmission channels.

(h) To establish and define telecommunications systems and services specifications and designs so as to assure compatibility of telecommunications systems and services within state government and governing authorities.

(i) To provide a continuous, comprehensive analysis and inventory of telecommunications costs, facilities and systems within state government.

(j) To promote, coordinate or assist in the design and engineering of emergency telecommunications systems, including but not limited to "911" service, emergency medical services and other emergency telecommunications services.

(k) To advise and provide consultation to agencies and governing authorities with respect to telecommunications management planning and related matters and to provide training to users within state government in telecommunications technology and system use.

(l) To develop policies, procedures and long-range plans, consistent with the protection of citizens' rights to privacy and access to information, for the acquisition and use of telecommunications systems, and to base such policies on current information about state telecommunications activities in relation to the full range of emerging technologies.

Any state agency requesting an increase in expenditure of funds for new telecommunications equipment systems or services shall submit to the Legislative Budget Office with its budget request preceding the fiscal year for which funding is requested detailed justification for such request. The justification shall be provided on forms developed by the bureau in accordance with the Administrative Procedure Act. In addition, all state agencies shall submit to the bureau, when requested, a long-range plan for use of telecommunications equipment, systems and services.



§ 25-53-113 - Cooperation with bureau by state agencies

Each and every agency of the state shall give full cooperation to the bureau in furnishing all information of any kind as it pertains to telecommunications.



§ 25-53-115 - Approval by bureau of rentals, leases and purchases of telecommunications systems

No agency shall rent, lease, lease/purchase, purchase or in any way own or pay for the operation of any telecommunications system out of any funds available for the use by that agency without the written approval of the bureau.



§ 25-53-117 - Creation of state obligations for telecommunications systems; conduct of transactions dealing with telecommunications systems

No agency shall be permitted to obligate the state to any vendor source for a telecommunications system of any kind. All transactions dealing with a telecommunications system shall be conducted through the bureau, and any vendor found in violation of this policy may be prohibited from bidding on such systems for a period of time commensurate with the severity of the violation. Provided, however, that this period shall not exceed twenty-four (24) months.



§ 25-53-119 - Applicability of Sections 25-53-101 through 25-53-125

The bureau shall, subject to the provisions of Sections 25-53-101 through 25-53-125, have sole authority and responsibility for defining the specific telecommunications equipment, systems and related services to which the provisions of Sections 25-53-101 through 25-53-125 shall be applicable. However, the provisions of Sections 25-53-101 through 25-53-125 shall not be applicable with respect to computer and telecommunications equipment, systems and related services that are only available from a sole source.



§ 25-53-121 - Equipment support contracts

(1) The types of contracts permitted in the procurement of telecommunications equipment, systems and related services are defined herein, and the provisions in Sections 25-53-101 through 25-53-125 supplement the provisions of Chapter 7, Title 31, Mississippi Code of 1972.

(2) The Mississippi Department of Information Technology Services may, on behalf of any state agency, enter into an equipment support contract with a vendor of telecommunications equipment or services for the purchase or lease of such equipment or services in accordance with the following provisions:

(a) Specifications for equipment support contracts shall be developed in advance and shall conform to the following requirements:

(i) Specifications for equipment support contracts shall cover a specific class or classes of equipment and service and may include all features associated with that class or classes.

(ii) Specifications in the request for proposals for equipment support contracts shall be developed by the Mississippi Department of Information Technology Services.

(iii) Specifications shall be based on the projected needs of user agencies.

(iv) Specifications for equipment support contracts for purchase or lease of telecommunications equipment may include specifications for the maintenance of the equipment desired.

(b) The initial procurement of an equipment support contract, and procurement of equipment and services to be utilized by agencies under an equipment support contract, shall be as follows:

(i) Equipment support contracts shall be awarded by competitive sealed bidding.

(ii) A using agency may procure required telecommunications equipment and service available under an equipment support contract through release of a purchase order for the required equipment and service to the vendor holding an equipment support contract. However, such procurement by purchase order shall be accomplished in accordance with the procedures and regulations prescribed by the Mississippi Department of Information Technology Services, and shall be subject to all other statutory requirements including approval by the bureau.

(c) The final authority for entering into equipment support contracts shall rest with the bureau, and such contracts shall be executed by the Mississippi Department of Information Technology Services in accordance with the procedures and regulations defined by said authority.

(d) Equipment support contracts shall include the following terms and conditions:

(i) Equipment support contracts shall be valid for not more than one (1) fiscal year with the Mississippi Department of Information Technology Services having an option to renew for two (2) additional fiscal years. The vendor may vary lease or purchase prices for the optional renewal period(s) by an amount equal to the lesser of the lease or purchase price permitted by that vendor's contract with the General Services Administration of the United States Government for such equipment and services, or any variance in that vendor's published list prices for such equipment and services during that fiscal year, provided that any increase may not exceed five percent (5%) and the variance must have been authorized by the initial equipment and service order contract.

(ii) The prices stated in such contract shall not change for the period of the contract.

(iii) Individual items of telecommunications equipment and service which may be included under an equipment support contract may not have a purchase price greater than Fifty Thousand Dollars ($ 50,000.00) or a monthly lease price greater than Three Thousand Dollars ($ 3,000.00). Such price shall not include costs of maintenance, taxes or transportation.

(iv) Equipment support contracts shall include the following annual appropriation dependency clause:

"The continuation of this contract is contingent upon the appropriation of funds to fulfill the requirements of the contract by the Legislature. If the Legislature fails to appropriate sufficient monies to provide for the continuance of the contract, the contract shall terminate on the date of the beginning of the first fiscal year for which funds are not appropriated."

(3) The Mississippi Department of Information Technology Services may on behalf of any state agency enter into contracts for the lease or purchase of telecommunications equipment systems or services in accordance with the following provisions:

(a) The bureau may directly contract for or approve contracts for regulated or tariffed telecommunications services upon determination by the bureau that the application of such service is in the best interests of the State of Mississippi.

(b) All other contracts of this type shall be entered into through request for proposals as defined in Sections 25-53-101 through 25-53-125.

(c) The justification of such contracts must be presented to the bureau prior to issuance of a request for proposals. Such justification shall identify and consider all cost factors relevant to that contract.

(d) The term of a lease contract shall not exceed sixty (60) months for a system lease valued less than One Million Dollars ($ 1,000,000.00) and shall not exceed one hundred twenty (120) months for a system lease valued One Million Dollars ($ 1,000,000.00) or more.

(e) All lease contracts must contain the following annual appropriation dependency clause:

"The continuation of this contract is contingent upon the appropriation of funds to fulfill the requirements of the contract by the Legislature. If the Legislature fails to appropriate sufficient monies to provide for the continuation of a contract, the contract shall terminate on the date of the beginning of the first fiscal year for which funds are not appropriated."

(f) The Mississippi Department of Information Technology Services shall maintain a list of all such contracts. This list shall show as a minimum the name of the vendor, the annual cost of each contract and the term of the contract or the purchase cost.

(g) Upon the advance written approval of the bureau, state agencies may extend contracts for the lease of telecommunications equipment, systems and related services on a month-to-month basis for a period not to extend more than one (1) calendar year for the stated lease prices.



§ 25-53-123 - Method of procurement of nonregulated telecommunications systems

(1) The only method of procurement permitted for the acquisition of nonregulated telecommunications systems, including equipment and related services, shall be in conformity with the following requirements: All acquisitions of telecommunications equipment, systems and related services involving the expenditures of funds in excess of the dollar amount established in Section 31-7-13(c), or rentals or leases in excess of the dollar amount established in Section 31-7-13(c), for the term of the contract, shall be based upon competitive and open specifications, and contracts therefor shall be entered into only after advertisements for bids are published in one or more daily newspapers having a general circulation in the state not less than fourteen (14) days prior to receiving sealed bids therefor. The authority may reserve the right to reject any or all bids, and if all bids are rejected, the authority may negotiate a contract within the limitations of the specifications so long as the terms of any such negotiated contract are equal to or better than the comparable terms submitted by the lowest and best bidder, and so long as the total cost to the State of Mississippi does not exceed the lowest bid. If the authority accepts one (1) of such bids, it shall be that which is the lowest and best.

(2) When applicable, the bureau may procure equipment, systems and related services in accordance with the law or regulations, or both, which govern the Bureau of Purchasing of the Governor's Office of General Services or which govern the Mississippi Department of Information Technology Services procurement of computer equipment, software and services.



§ 25-53-125 - General provisions applicable to all procurements under Sections 25-53-101 through 25-53-125

The following general provisions shall apply to all procurements under Sections 25-53-101 through 25-53-125:

(a) No contracts entered into hereunder shall have an initial effective date earlier than the date on which such contract receives approval as required herein.

(b) All changes, modifications and amendments to any contract hereunder shall be approved in advance by the bureau, in addition to any other approvals required by law.

(c) The bureau shall promulgate rules and regulations in accordance with the Administrative Procedure Act, Section 25-43-1, et seq., Mississippi Code of 1972, for the establishment of contract format.

(d) Where written proposals or bids are submitted by vendors, the proposal or bid of the successful vendor shall be incorporated into the final contract consummated with that vendor.

(e) The provisions of Sections 25-53-101 through 25-53-125 shall, with respect to the procurement of telecommunications equipment, systems or related services, supersede specifications of any contradictory or conflicting provisions of Chapter 7, Title 31, Mississippi Code of 1972, and other laws with respect to awarding public contracts.






ELECTRONIC GOVERNMENT SERVICES

§ 25-53-151 - Electronic Government Services Fund established; Electronic Government Oversight Committee established to oversee implementation of E-Government and related technology initiatives; duties of committee; composition of committee; committee meetings; committee reports and recommendations

(1) There is established in the State Treasury the "Electronic Government Services Fund," into which shall be deposited specific funds appropriated by the Legislature for developing and providing electronic government services within the State of Mississippi. Any funds in the Electronic Government Services Fund at the end of a fiscal year shall not lapse into the State General Fund, but shall be available for expenditure in the subsequent fiscal year. The funds in the Electronic Government Fund shall be available for expenditure pursuant to specific appropriation by the Legislature beginning in fiscal year 2002, to the Mississippi Department of Information Technology Services.

(2) There is hereby established an Electronic Government Oversight Committee to oversee the implementation of E-Government and related technology initiatives. Duties of this committee would include: (a) prioritize and make recommendations for all electronic government services, in order to cut across state and local governmental organizational structures; (b) address policy issues such as privacy, security, transaction fees and accessibility; (c) review ongoing fiscal and operational management and support of portal; (d) provide a mechanism for gathering input from citizens, businesses and government entities; (e) encourage self-service models for citizens through state websites and other electronic services; and (f) promote economic development and efficient delivery of government services by encouraging governmental and private sector entities to conduct their business and transactions using electronic media. The Electronic Government Oversight Committee shall be composed of the following: (a) the Executive Director of the Mississippi Department of Information Technology Services, or his designee; the State Auditor, or his designee; (c) the State Treasurer, or his designee; (d) the Secretary of State, or his designee; (e) the Executive Director of the Department of Finance and Administration, or his designee; (f) the Commissioner of Public Safety, or his designee; (g) the Commissioner of Revenue, or his designee. The committee shall annually elect one (1) member to serve as chairman and one (1) member to serve as vice chairman, who shall act as chairman in the absence of the chairman. The committee shall meet monthly or upon the call of the chairman, and shall make necessary reports and recommendations to the Legislature and the appropriate agencies of state government. All agencies of state government shall cooperate with the committee in providing requested information, shall work closely with and provide information to the committee and shall report to the committee at its request. The Mississippi Department of Information Technology Services shall provide administrative support for the committee. Nonlegislative members of the committee shall serve without compensation.

(3) The Electronic Government Oversight Committee shall advise and provide direction to the Department of Finance and Administration to develop a procurement portal that will enable potential vendors of goods and services to access relevant and necessary information related to the sale of the following types of goods and services to the State of Mississippi and its agencies:

(a) Commodities, as defined by Section 31-7-1;

(b) Contract personnel, as defined by Sections 25-9-107 and 25-9-120; and

(c) Computer equipment and services, as defined by Section 25-53-3.

(4) The procurement portal provided for in subsection (3) must provide potential vendors with the following:

(a) A searchable database of business procurement opportunities with the state which includes a breakdown by product or service and by the organization seeking the product or service;

(b) Listings of the published date and closing date for each business procurement opportunity;

(c) A "Frequently Asked Questions" section regarding doing business with the respective agencies;

(d) A breakdown of "Frequently Asked Questions" regarding the selection process with the respective agencies;

(e) An open-air forum for questions and answers relating to the procurement process, in general, as well as specifically relating to a single contract; and

(f) Links to individual agency websites and contacts to enable potential vendors to obtain more specific information, if necessary.

(5) The procurement portal must be linked to the Transparency Mississippi website established in accordance with Sections 27-104-151 through 27-104-163. The Mississippi Department of Information Technology Services shall develop and maintain a link to the procurement portal from the state website.






WIRELESS COMMUNICATION COMMISSION

§ 25-53-171 - Commission created; responsibilities; membership; meetings; powers and duties; staffing and technical support; Integrated Public Safety Communications Fund; compensation; Wireless Communication Advisory Board; public properties and facilities to be made available to commission; section does not authorize regulation of commercial mobile radio services; section does not supercede authority of MDITS

(1) There is hereby created the Wireless Communication Commission, which shall be responsible for promoting the efficient use of public resources to ensure that law enforcement personnel and essential public health and safety personnel have effective communications services available in emergency situations, and to ensure the rapid restoration of such communications services in the event of disruption caused by natural disaster, terrorist attack or other public emergency.

(2) The Wireless Communication Commission, hereafter referred to as the "commission," shall consist of the following:

(a) The Executive Director of the Department of Transportation or his designee;

(b) The Commissioner of Public Safety or his designee;

(c) The Executive Director of the Department of Public Health or his designee;

(d) The Executive Director of the Department of Information Technology Services or his designee;

(e) The Executive Director of the Mississippi Emergency Management Agency or his designee;

(f) The Executive Director of the Mississippi Office of Homeland Security or his designee;

(g) The President of the Mississippi Sheriff's Association or his designee;

(h) The President of the Mississippi Association of Supervisors or his designee;

(i) The President of the Mississippi Municipal Association or his designee;

(j) The President of the Mississippi Association of Fire Chiefs or his designee;

(k) The President of the Mississippi Association of Police Chiefs or his designee;

(l) The Chief of the Mississippi Highway Safety Patrol or his designee;

(m) The Commissioner of the Department of Corrections or his designee;

(n) The Adjutant General of the Mississippi National Guard or his designee;

(o) The Executive Director of the Mississippi Department of Environmental Quality or his designee; and

(p) The Executive Director of Wildlife, Fisheries and Parks or his designee.

All members of the commission shall serve a term of not less than four (4) years.

(3) Within forty-five (45) days from April 21, 2005, the Executive Director of the Department of Information Technology Services shall call a meeting of the commission in the City of Jackson, Mississippi, and organize by electing a chairman and other officers from its membership. The commission shall adopt rules which govern the time and place for meetings and governing the manner of conducting its business. The commission shall meet at least monthly and maintain minutes of such meetings. A quorum shall consist of a majority of the membership of the commission.

(4) The commission, in conjunction with the Department of Information Technology Services, shall have the sole authority to promulgate rules and regulations governing the operations of the wireless communications system described in paragraph (a) and shall be vested with all legal authority necessary and proper to perform this function including, but not limited to:

(a) Purchasing, leasing, acquiring and otherwise implementing a statewide wireless communications system to serve wireless users in state and local governments and those private entities that enter into a partnership with the commission. All purchases shall be made in accordance with public purchasing laws and, if required, shall be approved by the Department of Information Technology Services. This system shall enable interoperability between various wireless communications technologies.

(b) Ensuring that federal/state communications requirements are followed with respect to such wireless communications systems.

(c) Providing system planning with all public safety communications systems.

(d) Assisting with establishment of state and local wireless communications.

(e) In consultation with the Department of Information Technology Services, having the authority to permit state and local agencies use of the communications system under the terms and conditions established by the commission.

(f) Providing technical support to users and bearing the overall responsibility for the design, engineering, acquisition and implementation of the statewide communications system and for ensuring the proper operation and maintenance of all equipment common to the system.

(g) Seeking proposals for services through competitive processes where required by law and selecting service providers under procedures provided for by law.

(h) Establishing, in conjunction with the Department of Information Technology Services, policies, procedures and standards which shall be incorporated into a comprehensive management plan for the operation of the statewide communications system.

(i) Having sign-off approval on all wireless communications systems within the state which are owned or operated by any state or local governmental entity, agency or department.

(j) Creating a standard user agreement.

(5) The commission, in conjunction with the Department of Information Technology Services, shall exercise its powers and duties pursuant to this section to plan, manage and administer the wireless communications system. The commission may:

(a) In consultation with the advisory board and the Department of Information Technology Services, establish policies, procedures and standards to incorporate into a comprehensive management plan for use and operation of the communications system.

(b) Enter into mutual aid agreements among federal, state and local agencies for the use of the communications system.

(c) Establish the cost of maintenance and operation of the system and charge subscribers for access and use of the system.

(d) Assess charges for use of the system.

(e) Obtain space through rent or lease of space on any tower under state control. The commission may also rent, lease or sublease ground space as necessary to locate equipment to support antennae on the towers. The costs for use of such space shall be established by the owner/agent for each site when it is determined to be practicable and feasible to make space available.

(f) Provide space through rent or lease of space on any tower under the commission's control. The commission may also rent, lease or sublease ground space as necessary to locate equipment to support antennae on the towers. The costs for use of such space shall be established by the commission when it is determined to be practicable and feasible to make space available.

(g) Refuse to lease space on any tower at any site. All monies collected by the commission for such rents, leases or subleases shall be deposited directly into a special fund hereby created and known as the "Integrated Public Safety Communications Fund." This fund shall be administered by the Department of Information Technology Services and may be used by the commission to construct, maintain and operate the system.

(h) Rent, lease or sublease ground space on lands acquired by the commission for the construction of privately owned or publicly owned towers. The commission, as part of such rental, lease or sublease agreement, may require space on such towers for antennae as may be necessary for the construction and operation of the wireless communications system.

(i) Enter into and perform use and occupancy agreements concerning the system.

(j) Exercise any power necessary to carry out the intent of this law.

(6) The Department of Transportation, the Department of Public Safety and other commission members may provide to the commission, on a full-time or part-time basis, personnel and technical support necessary and sufficient to effectively and efficiently carry out the requirements of this section.

(7) (a) Expenditures from the Integrated Public Safety Communications Fund shall be administered by the Department of Information Technology Services with expenditures approved jointly by the commission and the Department of Information Technology Services.

(b) The Integrated Public Safety Communications Fund may consist of the following:

(i) Appropriations from the Legislature;

(ii) Gifts;

(iii) Federal grants;

(iv) Fees and contributions from user agencies that the commission considers necessary to maintain and operate the system; and

(v) Monies from any other source permitted by law.

(c) Any monies remaining in the Integrated Public Safety Communications Fund at the end of the fiscal year shall not revert to the State General Fund, but shall remain in the Integrated Public Safety Communications Fund.

(8) Members of the commission shall not receive any compensation or per diem, but may receive travel reimbursement provided for under Section 25-3-41.

(9) There is hereby created the Wireless Communication Advisory Board for the purpose of advising the Mississippi Wireless Communication Commission in performance of its duties. The advisory board shall be composed of the following:

(a) The Chairman and Vice Chairman of the Senate Public Utilities Committee or their designees;

(b) The Chairman and Vice Chairman of the House of Representatives Public Utilities Committee or their designees;

(c) The Chairman of the Senate Appropriations Committee or his designee;

(d) The Chairman of the House of Representatives Appropriations Committee or his designee;

(e) The Chairman of the Senate Finance Committee or his designee; and

(f) The Chairman of the House of Representatives Ways and Means Committee or his designee.

Members of the advisory board shall receive per diem and expenses which shall be paid from the contingent expense funds of their respective houses in the same amounts as provided for committee meetings when the Legislature is not in session; however, no per diem and expenses for attending meetings of the advisory board shall be paid to legislative members while the Legislature is in session.

(10) It is the intent of the Legislature that all state and local government entities make available for purposes of this section all publicly owned wireless communications infrastructure, including, but not limited to, communications towers, transmission equipment, transmission frequencies and other related properties and facilities.

(11) Nothing in this section shall be construed or interpreted to provide for the regulation or oversight of commercial mobile radio services.

(12) Nothing in this section shall be construed to supercede the authority of the Department of Information Technology Services provided in Section 25-53-1 et seq.






WIRELESS COMMUNICATION DEVICES ASSIGNED OR ISSUED TO STATE EMPLOYEES

§ 25-53-191 - Statement of need for issuance of wireless communication device to agency officer or employee; prohibition against personal use of device owned by state agencies; prohibition against reimbursement for use of personal wireless communication device; wireless communication device vendors to be selected from state-approved list; model policy regulating personal use of state-owned wireless communication devices to be established; state agencies to adopt model policy or other equally stringent policy

(1) For the purposes of this section, the following terms shall have the meanings ascribed to them in this section unless the context otherwise clearly requires:

(a) "Department" means the Mississippi Department of Information Technology.

(b) "State agency" means any agency, department, commission, board, bureau, institution or other instrumentality of the state.

(c) "Wireless communication device" means a cellular telephone, pager or a personal digital assistant device having wireless communication capability.

(2) Before a wireless communication device may be assigned, issued or made available to an agency officer or employee, the agency head, or his designee, shall sign a statement certifying the need or reason for issuing the device. No officer or employee of any state agency, except for an officer or employee of the Mississippi Emergency Management Agency, shall be assigned or issued more than one (1) such wireless communication device. No officer or employee of any state agency to whom has been assigned, issued or made available the use of a wireless communication device, the cost of which is paid through the use of public funds, shall use such device for personal use.

(3) A state agency shall not reimburse any officer or employee for use of his or her personal wireless communication device.

(4) Every state agency that, at the expense of the state agency, assigns, issues or makes available to any of its officers or employees a wireless communication device shall obtain and maintain detailed billing for every wireless communication device account. A list of approved vendors for the procurement of wireless communication devices and the delivery of wireless communication device services shall be developed for all state agencies by the Mississippi Department of Information Technology Services in conjunction with the Wireless Communication Commission created in Section 25-53-171. The department, in conjunction with the Wireless Communication Commission, shall exercise the option of selecting one (1) vendor from which to procure wireless communication devices and to provide wireless communication device services, or if it deems such to be most advantageous to the state agencies, it may select multiple vendors. The department, in conjunction with the Wireless Communication Commission, shall select a vendor or vendors on the basis of lowest and best bid proposals. A state agency may not procure a wireless communication device from any vendor or contract for wireless communication device services with any vendor unless the vendor appears on the list approved by the department, in conjunction with the Wireless Communication Commission. A contract entered into in violation of this section shall be void and unenforceable.

(5) The department shall promulgate a model acceptable use policy defining the appropriate use of all wireless communication devices. The acceptable use policy should specify that these resources, including both devices and services, are provided at the state agency's expense as tools for accomplishing the business missions of the state agency; that all those resources are for business use; and that more than incidental personal use of those resources is prohibited. The acceptable use policy should require that each official and employee issued one (1) of the above devices or authorized to access one (1) of the above services sign the policy and that the signed copy be placed in the personnel file of the official or employee. The acceptable use policy should also require that the use of these resources be tracked, verified and signed by the official or employee and the supervisor of the official or employee at each billing cycle or other appropriate interval. All state agencies shall adopt the model policy or adopt a policy that is, at minimum, as stringent as the model policy and shall provide a copy of the policy to the department.

(6) All state agencies shall purchase or acquire only the lowest cost cellular telephone, pager or personal digital assistance device which will carry out its intended use.

(7) The University of Mississippi Medical Center and its employees, the Mississippi State University Extension Service and its agents and faculty members, the Mississippi State University Agricultural and Forestry Experiment Station and its faculty members, the Mississippi State University Forestry and Wildlife Research Center and its faculty members, and the Mississippi State University College of Veterinary Medicine and its faculty members shall be exempt from the application of this section.

(8) The State Auditor shall conduct necessary audits to ensure compliance with the provisions of this section.









Chapter 55 - LOST RECORDS

§ 25-55-1 - Applicability of the chapter

The provisions of this chapter shall apply as well to records heretofore as hereafter lost, stolen, or destroyed.



§ 25-55-3 - Remedy for lost record of deed

Whenever the record of deeds of any county, or any book or part of a book thereof shall be destroyed, stolen, or lost, the same may be remedied--

(a) By the re-record of the original of whatever may have been therein recorded; or

(b) By the recording of decrees adjudicating the execution of lost or destroyed or stolen instruments of all kinds, and perpetuating testimony, and of decrees confirming titles to land or cancelling titles thereto; or

(c) By the recording of certified copies of whatever may have been recorded in the lost, destroyed, or stolen record, which may have been taken from the said record, or which may be taken from the records of any other county in which the original may have been recorded, or from the files of any court of record in this state or any other state, or of the United States, or of any public office of this state or of the United States, in which the original or authenticated copies may be found.



§ 25-55-5 - Duty of chancellor and supervisors as to abstracts

In any county in which the record of deeds, or any material part thereof, may be destroyed, the chancellor may examine into the matter; and if he find any abstracts, copies, minutes, or extracts from said records existing after such destruction, he shall appoint two (2) persons learned in such matters to act with him, and the three (3) shall investigate the same. If they find that the abstracts, copies, minutes, or extracts were fairly made before such destruction of the records, and that they contain material and substantial parts of the destroyed records, they shall so certify to the board of supervisors; and thereupon the board of supervisors shall have power to purchase such abstracts, minutes, copies, or extracts, or any part thereof, or to procure copies thereof and to pay therefor, out of the county treasury, a reasonable compensation.



§ 25-55-7 - Effect of such abstracts

Such abstracts, copies, minutes, or extracts, or the copy thereof if so procured, shall be filed in the office of the clerk of the chancery court and copies recorded and arranged in such form as the board of supervisors may direct. In case the originals have been lost or destroyed, or are not in the power of the party asking to use the same on any trial or other proceedings, copies of such abstracts, copies, minutes, or extracts, or any part thereof, duly certified by the chancery clerk, shall be admissible in evidence, and shall establish prima facie that all deeds or other instruments appearing thereby to have been executed by any person, were executed and acknowledged at the date given, according to law.



§ 25-55-9 - Record in books

Where any part of the court record was recorded or enrolled in a book, and the record thereof is stolen, lost or destroyed -- as the record of wills, register of claims, minute-book, judgment-roll, or the like -- the court shall direct its record or enrollment anew, as of the date of its original record or enrollment.



§ 25-55-11 - In pending suits

If the record lost, destroyed, or stolen be that of a pending suit, or a part thereof, process on the petition for its substitution may be returnable on any day of a term of court, and it may be served on the attorney of the party defendant to the petition; but in such case the plaintiff or complainant, if he so elect, may bring another suit on the same cause of action.



§ 25-55-13 - Loss first discovered during trial

If the loss or absence of the record, or any part thereof, be first discovered during the progress of a trial, the cause may be proceeded with notwithstanding the loss; but if a substitute therefor be essential, the trial may be suspended temporarily, and the record or instrument substituted at once, without any other notice than the direction of the court to the parties to proceed to substitute the lost and absent document.



§ 25-55-15 - Assessment rolls

When the assessment rolls of a county, or either of them, shall be stolen, lost, or destroyed, it shall be the duty of the board of supervisors to obtain certified copies thereof from the office of the state tax commission or the proper custodian thereof, and to pay for the same out of the county treasury. If the assessment have been so recently made that copies thereof are not on file in the auditor's office, then the assessment roll or rolls of the county used the preceding year shall be in force and, if necessary, copies thereof shall in like manner be obtained, and the taxes of the current year collected thereon; but in such case new assessments shall be made for the following year.



§ 25-55-17 - Records of board of supervisors

The board of supervisors shall have power to re-establish any of its records that may be lost, destroyed, or stolen, in the same manner as other courts. It may, of its own motion and without petition or process, re-establish any levy for taxes or other public or legislative matter and make the same of record; and in all proceedings thereafter in respect thereto the same shall be conclusively presumed to have been correctly re-established, except in respect to rights which may have accrued before the order of re-establishment and, as to such rights, the same shall be prima facie correct.



§ 25-55-19 - State, county, town, or levee board bonds or warrants

Whenever any outstanding bond or warrant of this state or any county, city, town, village, or levee board shall become so far mutilated as to be unfit for circulation, or shall be lost or destroyed, a duplicate thereof may be issued by the officer authorized by law to issue such bonds or warrants, under the regulations and restrictions prescribed in the next section.



§ 25-55-21 - Content of duplicate bond or warrant

Such duplicate shall correspond in number, date, amount, and unpaid coupons, if any, with the original bond or warrant, and shall in all respects be a copy thereof, and shall have indorsed on its face the word "duplicate," together with the date of its issuance.



§ 25-55-23 - Duplicate for mutilated original

A duplicate shall not be issued for a mutilated bond or warrant until the original shall be delivered to such officer, and not until an examination has been made by such officer and the treasurer on whom it may be drawn, or who is to pay the same, to see if it be genuine and have not been already paid. If genuine and not previously paid, the duplicate may issue upon the cancellation of the original and the entry of a statement of facts on the proper record or registry of its issuance, with the words "pay duplicate only."



§ 25-55-25 - Duplicate for lost or destroyed original

(1) A duplicate for a lost or destroyed bond shall not issue until there shall have been filed with the officer an affidavit and a bond. The affidavit must be that of some credible person knowing the facts, and it must set forth the ownership of such bond, the number of unpaid coupons, if any, thereto attached, and the description thereof, embracing, if can be, its number, to whom and for what issued, its date, and when mature. The bond must be that of a person to whom the duplicate is to be issued, with at least two (2) sufficient sureties, in a sum equal to double the amount of the lost, destroyed or stolen bond, payable to the state, conditioned to pay all damages which the state, county, city, town, or levee board, as the case may be, may sustain if compelled to pay such bond or coupons, together with all costs and expenses and lawyers' fees, if any, incurred in enforcing the bond.

(2) A duplicate for a lost or destroyed warrant shall not issue until there shall have been filed with the officer an affidavit. The affidavit must be that of some credible person knowing the facts, and it must set forth the ownership of such warrant and the description thereof, embracing, if can be, its number, to whom and for what issued, and its date.



§ 25-55-27 - Officer issuing duplicates of bonds and warrants to keep records and preserve indemnity bonds and affidavits

(1) Any officer issuing duplicates of bonds shall keep a record showing:

(a) The numbers, dates and amounts of such mutilated, lost or destroyed bonds and of the coupons thereto attached;

(b) The date of the issuance of the duplicate;

(c) The name of the person to whom the duplicate was issued; and

(d) The name of the sureties and penalty of the indemnity bond, if a bond is required.

The officer issuing duplicates of bonds shall preserve the bond and affidavit taken in each case.

(2) Any officer issuing duplicates of warrants shall keep a record showing:

(a) The numbers, dates and amounts of such mutilated, lost, or destroyed warrants;

(b) The date of issuance of the duplicate; and

(c) The name of the person to whom issued.

The officer issuing duplicates of warrants shall preserve the affidavit taken in each case.



§ 25-55-28 - Presentation of photocopy of state warrant where original has been lost or destroyed

When a state warrant has been lost or destroyed before having been paid by the State Treasurer, and a photocopy of such warrant is presented for payment to the State Treasurer by a qualified state depository bank or a Federal Reserve bank, a duplicate warrant need not be issued in order for payment to be made. The State Treasurer may treat the photocopy as the warrant or certificate of the State Auditor or State Fiscal Management Board issued pursuant to law and may pay the same, provided the photocopy is presented in accordance with applicable Federal Reserve Board rules and such regulations as the State Treasurer may prescribe.



§ 25-55-29 - Registration and poll-books

The mutilation, loss, or destruction of the registration or poll-books in any county shall be remedied as provided in the chapter on "Registration and Elections."



§ 25-55-31 - Proceedings to perfect record

A lost, stolen, or destroyed record shall not constitute constructive notice longer than three (3) years from the loss, theft, or destruction thereof, unless within that time the instrument shall be again placed on the record, or proceedings be begun to perfect the record. In all cases where the record of any instrument affecting the title, lien, or interest in real estate is lost or destroyed by tornado, fire, or otherwise, any person claiming to be the owner of or having a legal interest in or title to any real estate described in or affected by said lost or destroyed record may file his petition to the chancery court of the county in which the record has been lost or destroyed, setting forth a description of the land involved, with a statement of petitioner's claim and the nature thereof, the names, places of residence, and post-office addresses of all persons known to the petitioner to have or claim any interest in land by virtue of such lost or destroyed record or having a recordable instrument affecting the title to such land described in or affected by the lost or destroyed instrument or instruments, and giving in clear and succinct language petitioner's claim to or ownership of the land involved, with a prayer that summons be issued and served on all persons named as defendants, whether resident or nonresident. Upon the filing of such petition, the clerk of the chancery court shall issue summons for the defendants as in other cases in equity, returnable at a day not less than four (4) weeks nor more than eight (8) weeks from such filing, and requiring all defendants to appear and plead, answer, or demur to the petition. When the summons has been personally served upon the resident defendants not less than five (5) days before the return-day and proof of publication has been made for any nonresident defendants, as now required by law, and no one of the named defendants appears and contests the petition, then the chancery court or presiding chancellor, either in term time or vacation, may forthwith hear said petition, adjudicate the sufficiency of process, render any and all necessary decrees pro confesso and enter a final decree or decrees disposing of said petition. If any defendant appears and contests the petition, the chancery clerk shall promptly notify the chancellor of the district in writing of the pendency of said petition and the contest thereon, and the chancellor shall then notify the chancery clerk to set the matter for hearing at some future date not less than ten (10) days thereafter. The clerk shall give the parties or their solicitors of record not less than five (5) days' notice by letter addressed to the parties or their solicitors, advising that the matter will be heard on the day named, and on the day set for the hearing the chancellor shall hear and determine the controversy as other suits in chancery and enter a decree in accordance with his finding. The chancellor may by his final decree adjudicate the execution of any lost or destroyed or stolen instruments involved in the proceeding, and may order the final decree recorded as provided by law in other cases affecting land titles.






Chapter 57 - DESTRUCTION OF RECORDS [REPEALED]



Chapter 58 - GEOGRAPHIC INFORMATION SYSTEM

IN GENERAL

§ 25-58-1 - Definitions; boards of supervisors authorized to create geographic information system and prepare multipurpose cadastre

(1) For the purposes of this section, the following words shall have the meanings ascribed herein unless the context clearly requires otherwise:

(a) "Geographic information system" means a computerized, spatial coordinate mapping and relational data base technology which (i) captures, assembles, stores, converts, manages, analyzes, amalgamates and records, in the digital mode, all kinds and types of information and data; (ii) transforms such information and data into intelligence; and subsequently (iii) retrieves, presents and distributes that intelligence to a user for use in making the intelligent decisions necessary for sound management of private or political affairs.

(b) "Data base" means a collection of available information and data assembled into electronic files for efficient and timely management of county and municipal affairs and functions and the exercise of the powers, duties and responsibilities placed upon the governing authorities of a county or municipality by Mississippi law and the Mississippi Constitution.

(c) "Multipurpose cadastre" means a uniformly accepted base map registered to the Mississippi State Plane Coordinate System and depicting boundaries of all public properties.

(d) "Mississippi State Plane Coordinate System" means the system of plane rectangular coordinates established by the National Geodetic Survey which system is further identified as North American Datum (NAD) 1983.

(2) The board of supervisors of any county and the governing authorities of any municipality are hereby authorized and empowered, in their discretion, to do all things necessary and desirable to create a geographic information system for the county or municipality, as appropriate. Data bases for such a system shall be created under the direct supervision of persons who are experienced in and possess a demonstrated knowledge of the preparation of geographic information systems and of the data bases and the other requirements and activities related thereto.

(3) The board of supervisors of any county and the governing authorities of any municipality are further authorized and empowered, in their discretion, to prepare, or have prepared, a multipurpose cadastre registered to the accuracy standards promulgated by the Federal Geodetic Control Committee established under the provisions of the United States Office of Management and Budget Memoranda A-16.



§ 25-58-3 - Borrowing money to create geographic information system and to prepare multipurpose cadastre

(1) The board of supervisors of any county and the governing authorities of any municipality (both referred to in this section as "governing authority") are hereby authorized and empowered, in their discretion, to borrow money, pursuant to the provisions of this section to create the geographic information system and prepare the multipurpose cadastre authorized in Section 25-58-1.

(2) Before any money is borrowed under the provisions of this section, the governing authority shall adopt a resolution declaring the necessity for such borrowing and specifying the purpose for which the money borrowed is to be expended, the amount to be borrowed, the date or dates of the maturity thereof, and how such indebtedness is to be evidenced. The resolution shall be certified over the signature of the head of the governing authority.

(3) The borrowing shall be evidenced by negotiable notes or certificates of indebtedness of the governing authority which shall be signed by the principal officer and clerk of such governing authority. All such notes or certificates of indebtedness shall be offered at public sale by the governing authority after not less than ten (10) days' advertising in a newspaper having general circulation within the governing authority. Each sale shall be made to the bidder offering the lowest rate of interest or whose bid represents the lowest net cost to the governing authority; however, the rate of interest shall not exceed that now or hereafter authorized in Section 75-17-101, Mississippi Code of 1972. No such notes or certificates of indebtedness shall be issued and sold for less than par and accrued interest. All notes or certificates of indebtedness shall mature in approximately equal installments of principal and interest over a period not to exceed ten (10) years from the dates of the issuance thereof. Principal shall be payable annually, and interest shall be payable annually or semiannually; provided, however, that the first payment of principal or interest may be for any period not exceeding one (1) year. Provided, however, if negotiable notes are outstanding from not more than one (1) previous issue authorized under the provisions of this section, then the schedule of payments for a new or supplementary issue may be so adjusted that the schedule of maturities of all notes or series of notes hereunder shall, when combined, mature in approximately equal installments of principal and interest over a period of ten (10) years from the date of the new or supplementary issue, or if a lower interest rate will thereby be secured on notes previously issued and outstanding, a portion of the proceeds of any issue authorized hereunder may be used to refund the balance of the indebtedness previously issued under the authority of this article. Such notes or certificates of indebtedness shall be issued in such form and in such denominations as may be determined by the governing authority and may be made payable at the office of any bank or trust company selected by the governing authority. In such case, funds for the payment of principal and interest due thereon shall be provided in the same manner provided by law for the payment of the principal and interest due on bonds issued by the governing authority.

(4) For the prompt payment of notes or certificates of indebtedness at maturity, both principal and interest, the full faith, credit and resources of the issuing entity are pledged. Furthermore, the governing authority may annually levy a special tax in an amount not to exceed three (3) mills upon all of its taxable property, the avails of which shall be paid into a sinking fund and used exclusively for the payment of principal of and interest on the notes or certificates of indebtedness. Until needed for expenditure, monies in the sinking fund may be invested in the same manner as the governing authority is elsewhere authorized by law to invest surplus funds.

(5) The proceeds of any notes or certificates of indebtedness issued under the provisions of this section shall be placed in a special fund and shall be expended only for the purpose or purposes for which they were issued as shown by the resolution authorizing the issuance thereof. If a balance shall remain of the proceeds of such notes or certificates of indebtedness after the purpose or purposes for which they were issued shall have been accomplished, such balance shall be used to pay such obligations at or before maturity and may be transferred to any sinking fund previously established for the payment thereof.

(6) Proceeds from the sale of notes or certificates of indebtedness not immediately necessary for expenditure shall be invested in the same manner as surplus funds of the governing authority may be invested.

(7) Regardless of the method of paying for the creation of a geographic information system or for the preparation of a multipurpose cadastre, and notwithstanding anything in the Mississippi Public Records Act Section 25-61-1 et seq., to the contrary, a county or municipality which has created or acquired a geographic information system or prepared a multipurpose cadastre may assess a fee or charge in accordance with the provisions of Section 25-61-7(2). However, all fees shall be subject to a standard scale adopted by the governing authority. If the governing authority has issued notes or certificates of indebtedness, any fees shall be deposited into the sinking fund and used exclusively for payment of principal and interest on the notes or certificates of indebtedness until paid in full. Thereafter, the fees shall be deposited into the county's or municipality's general fund.






REMOTE SENSING AND GEOGRAPHIC INFORMATION SYSTEMS

§ 25-58-21 - Mississippi Coordinating Council for Remote Sensing and Geographic Information Systems established; duties and responsibilities; composition of membership; terms; compensation; funding; staff

(1) There is established the Mississippi Coordinating Council for Remote Sensing and Geographic Information Systems, hereinafter referred to as the "council." The council shall set and assure enforcement of policies and standards to make it easier for remote sensing and geographic information system users around the state to share information and to facilitate cost-sharing arrangements to reduce the costs of acquiring remote sensing and geographic information system data. The council shall not oversee or regulate the activities of higher education entities where it relates to the fields of teaching or research; however, the council shall be informed of these activities for the purpose of coordinating these higher education activities with other public remote sensing and GIS initiatives to achieve the maximum benefit for the State of Mississippi and its taxpayers. The council's responsibilities include, but are not limited to:

(a) Coordination of remote sensing and geographic information system activities within Mississippi;

(b) Establishing policies and standards to guide Mississippi Department of Information Technology Services (MDITS) in the review and approval of state and local government procurement of both hardware and software development relating to remote sensing and geographic information systems;

(c) Oversight of MDITS' implementation of these responsibilities;

(d) Preparing a plan, with proposed state funding priorities, for Mississippi's remote sensing and geographic information system activities, including development, operation and maintenance of the Mississippi Digital Earth Model;

(e) Oversight of the Mississippi Department of Environmental Quality's development and maintenance of the Mississippi Digital Earth Model, including establishing policies and standards for the procurement of remote sensing and geographic information system data by state and local governmental entities and establishing the order in which the seven (7) core data layers shall be developed;

(f) Designating Mississippi's official representative to the National States Geographic Information Council and to any other national or regional remote sensing or geographical information system organizations on which Mississippi has an official seat;

(g) Establishing and designating the members of an advisory committee made up of policy level officials from major state, local, regional and federal agencies, including, but not limited to, the National Association of Space Administration, the Mississippi Institute for Forestry Inventory, the Mississippi Department of Wildlife, Fisheries and Parks, the Mississippi Public Utilities Staff, the Department of Marine Resources, the county E911 coordinator, the State Health Officer, the Commissioner of Agriculture and Commerce, the State Tax Commission, the Council of Consulting Engineers and the Mississippi Band of Choctaw Indians, as well as members of the private sector;

(h) Creating a staff level technical users committee, in which any public or private sector entity in Mississippi interested in remote sensing and geographic information may be allowed to participate;

(i) Coordinating with the State Tax Commission to assure that state and local governmental entities do not have to comply with two (2) sets of requirements imposed by different organizations.

(2) The Mississippi Coordinating Council for Remote Sensing and Geographic Information Systems will be composed of the following members:

(a) The Executive Director of the Mississippi Department of Environmental Quality;

(b) The Executive Director of the Mississippi Department of Information Technology Services;

(c) The Executive Director of the Mississippi Department of Transportation;

(d) The Executive Director of the Mississippi Emergency Management Agency;

(e) The Executive Director of the Mississippi Development Authority;

(f) The Secretary of State;

(g) The Executive Director of the Mississippi Forestry Commission;

(h) The Director of the Mississippi State Board of Registered Professional Geologists;

(i) A representative from the Institutions of Higher Learning, appointed by the Commissioner of the Institutions of Higher Learning;

(j) One (1) mayor, serving a municipality, appointed by the Executive Director of the Mississippi Municipal League;

(k) The Executive Director of the Mississippi Municipal League or his designee who will serve as the member;

(l) One (1) county supervisor appointed by the Executive Director of the Mississippi Association of Supervisors;

(m) The Executive Director of the Mississippi Association of Supervisors or his designee who will serve as the member;

(n) A member of the Tax Assessors/Collectors Association or the executive director of the association, to be appointed by the president of that association;

(o) A representative of the Planning and Development Districts, appointed by the Governor;

(p) A Senator, as a nonvoting member, appointed by the Lieutenant Governor;

(q) A Representative, as a nonvoting member, appointed by the Speaker of the House;

(r) A county surveyor who is a member of the Mississippi Association of Professional Surveyors, appointed by the president of the association; and

The members listed in paragraphs (a) through (g) may appoint a designee, but the designee must be the head of an office, bureau, division or branch within the member's agency.

The members of the council shall serve for a term concurrent with their service as an elected or appointed official or concurrent with the term of the appointing official.

The Executive Director of the Department of Environmental Quality shall serve as council chair and the Executive Director of Information Technology Services as vice chair for the first two (2) years. After the first two (2) years, the council shall elect from its members a chair and vice chair, for terms to be specified by the council.

With regard to the designee chosen by the Executive Director of the Mississippi Municipal League or the Executive Director of the Mississippi Association of Supervisors, the designee shall become a permanent member of the council for a term concurrent with the term of the appointing executive director.

(3) At the direction of the chairman of the council and contingent upon the availability of sufficient funds, each member may receive reimbursement for reasonable expenses, including travel expenses in accordance with rates established pursuant to Section 25-3-41, incurred in attending meetings of the council. Any member of the council who is also a state employee may not receive per diem compensation for attending meetings of the study committee, but may be reimbursed in accordance with Section 25-3-41 for mileage and actual expenses incurred in the performance of the duties, if authorized by vote, at a meeting of the council, which action must be recorded in the official minutes of the meeting. Legislative members of the council will be paid from the contingent expense funds of their respective houses in the same amounts as provided for committee meetings when the Legislature is not in session.

(4) The council may accept money from any source, public or private, to be expended in implementing the duties under this section.

(5) The council may utilize staff employed by the agencies affected by this section and any other assistance made available to it.









Chapter 59 - ARCHIVES AND RECORDS MANAGEMENT

§ 25-59-1 - Short title

This chapter shall be known and may be cited as the "Mississippi Archives and Records Management Law of 1981."



§ 25-59-3 - Definitions

For the purposes of this chapter:

(a) "Department" shall mean the Mississippi Department of Archives and History.

(b) "Public records" shall mean all documents, papers, letters, maps, books, tapes, photographs, films, sound recordings or other materials regardless of physical form or characteristics made or received pursuant to law or ordinance or in connection with the transaction of official business by any agency or by any appointed or elected official. Books, periodicals and other published material normally found in a library are excluded from this definition.

(c) "State record" shall mean a record which normally is maintained within the custody or control of a state agency or by any appointed or elected state official or any other record which is designated or treated as a state record according to general law.

(d) "Vital record" shall mean any record vital to the resumption of the legal and financial status of government in the state or to the protection and fulfillment of obligations to the citizens of the state of Mississippi.

(e) "Agency" shall mean any state office, department, division, board, bureau, commission, institution of higher learning or other separate unit or institution of state government created or established by law.

(f) "Mississippi State Archives" shall mean an establishment maintained by the department for the preservation of those public records and other documentary materials that have been determined by the department to have sufficient historical or other enduring value to warrant their continued preservation by the state and that have been accepted by the department for deposit in its custody.

(g) "Records center" shall mean an establishment maintained by the department primarily for the processing, servicing and security of public records that must be retained for varying periods of time but need not be retained in an agency's office, equipment or space.

(h) "Records control schedule" shall mean a set of instructions prescribing how long, where or in what form records shall be kept.

(i) "Records management" shall mean the application of management techniques to the creation, utilization, maintenance, retention, preservation and disposal of records undertaken to reduce costs and improve efficiency of record-keeping. Records management includes management of filing and microfilm equipment and supplies, filing and information retrieval systems, historical documentation, micrographics, records system scheduling and vital records protection.

(j) "Director" shall mean the director of the Mississippi Department of Archives and History.

(k) "State records committee" shall mean a committee established by this chapter whose duties are to review, approve, disapprove, amend or modify records control schedules submitted by agency heads.



§ 25-59-5 - Department of archives and history to be archival and records management agency

The archival and records management agency of the state of Mississippi shall be the Mississippi Department of Archives and History.



§ 25-59-7 - State records committee; duties as to records control schedules

There is hereby created the state records committee to be composed of the governor, state registrar of vital records, state auditor of public accounts, secretary of state and the director of the department of archives and history, or their designated representatives. It shall be the duty of the committee to review, approve, disapprove, amend or modify records control schedules submitted by agency heads or appointed and elected state officials through the department for the disposition of records based on administrative, legal, fiscal or historical value. Such records control schedules, once approved, shall be authoritative and directive, and shall have the force and effect of law. A records schedule may be determined by three (3) members of the committee. Records control schedules may be amended by the committee on change of program mission, legislative change or other actions affecting the basic mission of the agency and in turn affecting the records. The director of the department shall serve as chairman of the committee and shall schedule meetings of the committee as required. Each agency has the right of appeal to the committee for actions taken.



§ 25-59-9 - Powers and duties of department of archives and history

The Mississippi Department of Archives and History, with respect to the Mississippi Archives and Records Management Law, shall have the following powers and duties:

(a) The department may make and enter into contracts and agreements with other agencies, organizations, associations, corporations and individuals or federal agencies as it may determine are necessary, expedient or incidental to the performance of its duties or the execution of its powers under this chapter.

(b) The department shall adopt such rules and regulations deemed necessary to carry out its duties and responsibilities under this chapter, which rules shall be binding on all agencies and the persons affected thereby. The department shall publish said rules and regulations in accordance with the provisions of the Administrative Procedures Act, Sections 25-43-1 et seq., Mississippi Code of 1972.

(c) Conduct a records management program including a records center and subject to the availability of staff and funds, conduct a centralized microfilming program for the benefit of all state agencies; and provide advice, assistance and training to all state agencies in matters pertaining to the economical and efficient management of public records.

(d) Cooperate with and assist, insofar as possible, state institutions, departments, agencies, counties, municipalities and individuals engaged in the field of state archives, manuscripts and history.

(e) Establish safeguards against unauthorized or unlawful removal or loss of records.

(f) Initiate appropriate action to recover records removed unlawfully or without authorization.

(g) Establish and maintain a program in cooperation with each agency for the selection and preservation of vital records considered essential to the operation of government and to the protection of the rights and privileges of citizens; make or have made preservation duplicates, or designate existing copies as preservation duplicates to be preserved in a place of safekeeping as prescribed by the department.

(h) Promulgate rules and regulations permitting the storage, use and dissemination of records which are transferred by any local governmental body in this state to a local historical or archival group which has been incorporated and operates as a private, nonprofit corporation. Such rules and regulations shall be in accordance with the provisions of Section 25-59-25.



§ 25-59-11 - Transfer of responsibility and title from central records storage facility to state records center

The central records storage facility shall become the state records center. The commission of budget and accounting is hereby authorized to transfer the responsibility for the operation of the facility to the department of archives and history. The commission shall also transfer title to the building, equipment and property associated with the facility to the department.



§ 25-59-13 - Procedures for transfer of records to the department of archives and history

The transfer of records to the Mississippi Department of Archives and History shall be in accordance with the following:

(a) Agencies and appointed or elected officials are hereby authorized and empowered to turn over to the department any records no longer in current official use and the department is authorized, after conducting appropriate archival appraisal, to accept such records and to provide for their administration and preservation.

(b) All records of state agencies transferred to the department may be held in the records center or placed directly in the Mississippi State Archives as deemed appropriate.

(c) Title to any record placed in the records center shall remain in the agency transferring such records to the department.

(d) Title to any record transferred to the Mississippi State Archives shall be vested in the department.

(e) The department may make certified copies under seal of any records transferred to it upon the application of any person and said certificates signed by the director shall have the same force and effect as if made by the agency from which the records were received.

(f) The department may prescribe and charge reasonable fees for said services, which shall not be less than the actual cost thereof.



§ 25-59-15 - Records management duties of state agencies and officials

It shall be the duty of each state agency and each appointed or elected state official to:

(a) Cooperate with the department in complying with the provisions of this chapter.

(b) Establish and maintain an active and continuing program for the economical and efficient management of records.

(c) Cause to be made and preserved records containing adequate and proper documentation of the organization, functions, policies, decisions, procedures and essential transactions of the agency or office and designed to furnish the information necessary to protect the legal and financial rights of the government and of the persons directly affected by the agency's activities.

(d) Submit to the department for review by the state records committee and in accordance with the rules and regulations of the department, a recommended retention schedule for records in its custody, except schedules for certain types of records common to all agencies or offices which may be established by the department and the state records committee. No records will be scheduled for retention any longer than is absolutely necessary in the performance of the required functions of the agency or office. Records not actively required for the performance of the agency's or official's duties will be transferred to the records center or the Mississippi State Archives in accordance with rules and regulations established by the department. Records which have been identified as archival, or which must be retained permanently, may be transferred directly to the Mississippi State Archives, consistent with the provisions of this chapter.

(e) As of the effective date of this chapter, state agencies and appointed or elected state officials shall not lease additional space for records storage or renew existing leases for that purpose without approval of the state records committee. Further, with the development of records control schedules, such records now in storage in leased offsite facilities will be removed from them in accordance with the rules and regulations of the department.

(f) Nothing in this chapter shall be construed to divest state agency heads or appointed or elected state officials of the authority to determine the nature and form of records acquired in the administration of their several responsibilities.



§ 25-59-17 - Record control schedules for courts; destruction of court records

The Mississippi Supreme Court may, by rule of the court, provide for the development of records control schedules for the various and several courts in the Mississippi judiciary system, provided that the director of the department of archives and history shall be consulted prior to the destruction of any court records.

The Mississippi Supreme Court may rule that the courts will cooperate with the department in the establishment of records control schedules for the records of the courts.

In the alternative, the courts in the individual counties may cooperate with the board of supervisors in that county in the development of an overall records management program and records control schedules. The director of the department of archives and history shall be consulted prior to the destruction of any county court records. The director shall respond to such requests within sixty (60) days.

The destruction of court records by authorized retention schedules shall not be construed as affecting the status of that court as a court of record.



§ 25-59-19 - Records to be public property

All records created or received in the performance of public duty and paid for by public funds are deemed to be public property and shall constitute a record of public acts.



§ 25-59-21 - Consent of director required for disposal of public records; rules and regulations

No person may destroy, sell, loan or otherwise dispose of any public record without the consent of the director. The department shall adopt reasonable rules and regulations, not inconsistent with this chapter, which shall be binding on all state agencies and appointed and elected state officials, relating to the destruction and disposal of records. Such rules and regulations shall include, but not be limited to: procedures for complying and submitting to the department lists and schedules of records proposed for disposal; procedures for the physical destruction or other disposal of records; and standards for the reproduction of records for security and with a view to the disposal of the original record.



§ 25-59-23 - Penalties for offenses involving records

The theft, or deliberate alienation, alteration or destruction of records by any person or persons in a manner not authorized by an applicable records control schedule, or the unlawful divulging of restricted information under this chapter shall constitute a misdemeanor, punishable by a fine of not less than five hundred dollars ($ 500.00) and not greater than one thousand dollars ($ 1,000.00).



§ 25-59-25 - Limitation on personal liability; closed or restricted records; compliance with requirements as to location for keeping records

(1) No person acting in compliance with the provisions of this chapter shall be held personally liable. If it becomes necessary for archivists or records analysts on the staff of the department to inspect closed or restricted records in order to appraise them for archival significance those archivists or records analysts shall not be held liable under law for such inspection. It shall be unlawful for such archivists or records analysts to divulge any information contained in the closed or restricted records.

(2) Whenever laws and regulations prescribe where a record series must be kept, the custodian of such records shall be considered in compliance with those laws, rules and regulations if he transfers the records to a local holding area, a records center or the Mississippi State Archives when he does so in accordance with an approved records control schedule. All local governmental bodies in this state are hereby authorized and empowered, in their discretion, to transfer records, after the expiration of time when such bodies no longer have to retain the records, to a public library or to a local historical or archival group which has been incorporated and operates as a private, nonprofit corporation. Any local governmental body which desires to transfer records to a local historical or archival group or public library shall have certification from the department prior to the records being transferred indicating that such entity has satisfied all the rules and regulations of the department and that the department has officially approved such entity as a records depository. The title to all records transferred to any local historical or archival group or public library shall remain in the local governmental body which transfers the records to such entity, and the ultimate authority over the records shall continue to reside with the person charged with the responsibility for making and keeping the records. Any local governmental body may also request certification from the department of the body's own record storage area for records which the body determines to retain in its custody.



§ 25-59-27 - Records to be open for public use; exceptions; disposal of closed and restricted records

All records for which title has been transferred to the Mississippi Department of Archives and History shall be open for public use at a reasonable time and place under rules and regulations adopted by the Board of Trustees of the Mississippi Department of Archives and History with the exception of those records specifically prohibited from being opened to inspection by state law, federal law, court order, by contractual agreement with a private third party or by agency request consistent with law. Records such as income tax returns, medical records, scholastic records, adoption records and other records which by law are required to be closed to the public shall not be deemed to be made open to the public under the provisions of this chapter, nor shall the definition of public records include those records which it is shown that the public interest is best served by not disclosing to the public. For purposes of records management closed and restricted records may be disposed of in accordance with the provisions of this chapter for the disposal of public records.



§ 25-59-29 - Reproduction of records and storage of copies; destruction of originals

Any custodian of public records as defined by this chapter is authorized to reproduce any part of the records kept by the office concerned unless otherwise prohibited by law or withheld from reproduction in the public interest. Such copies shall be produced by equipment and systems which shall accurately reproduce and preserve the original record in all material details and in a durable form. Each agency shall preserve such reproductions in conveniently accessible files and provide for preserving, examining and using them. If the records are of enduring value to the agency concerned or are determined to be of archival value by the Mississippi Department of Archives and History, the reproduction and storage methods and procedures used must meet standards approved by the department. One (1) master copy of each record of enduring or archival value reproduced shall be deposited with the department. Custodians of public records may destroy the original records from which the reproductions have been made, or any part of them, provided that (a) the records are of no value to the agency concerned, (b) the Mississippi Department of Archives and History certifies that the records may be destroyed through the provisions of retention schedules approved by the state records committee, and (c) the records microfilmed or reproduced and approved for destruction are reported to the Mississippi Department of Archives and History in such manner as it may direct. Any such reproduction or copy of any original record or other document shall be deemed to be the original record for all purposes and shall be admissible as evidence in all courts or administrative agencies. A facsimile, exemplified or certified copy thereof shall for all purposes be deemed to be a transcript or certified copy of the original record.



§ 25-59-31 - Transition from existing program of reproduction and destruction of records

In order to provide for an orderly implementation of this chapter, the department shall not disrupt the current microfilming and destruction of public records pursuant to law. Provided, however, that such agencies shall make no further disposition of public records without the approval of the director of the Mississippi Department of Archives and History pursuant to rules and regulations promulgated to implement this chapter.






Chapter 60 - LOCAL GOVERNMENT RECORDS

§ 25-60-1 - Local Government Records Committee

There is hereby created the Local Government Records Committee. The committee shall be composed of the following members: the Attorney General, or his designee; the Secretary of State, or his designee; the State Auditor of Public Accounts, or his designee; the Chairman of the State Tax Commission, or his designee; the Director of the State Department of Archives and History, or his designee; a representative from each of the following organizations, to be designated by the head of each organization for a term of two (2) years with a limit of not more than two (2) terms: the Family Research Association of Mississippi, Inc., the Mississippi Association of Supervisors, The Mississippi Bar, the Mississippi Chancery Clerks' Association, the Mississippi Circuit Clerks' Association, the Mississippi City Clerks' Association, the Mississippi Historical Society, the Mississippi Municipal Association, the Mississippi Sheriffs' Association, the Mississippi Superintendents of Education Association, the Mississippi Tax Assessors' Association and the Mississippi Tax Collectors' Association; and one (1) resident of this state appointed by the Governor for a term of two (2) years with a limit of not more than two (2) terms. The Director of the Department of Archives and History shall be chairman of the committee. Members of the committee shall receive per diem as provided in Section 25-3-69, and shall be reimbursed for necessary expenses and travel as provided in Section 25-3-41.

It is the duty of the committee to review, approve, disapprove, amend or modify records control schedules submitted by the Local Government Records Office, municipalities, municipal courts and counties for the disposition of records based on administrative, legal, fiscal or historical value. When the Mississippi Supreme Court designates the Department of Archives and History as the records management agency for courts, it is the duty of the committee to review, approve, disapprove, amend or modify records control schedules submitted by justice, county, circuit and chancery courts. Such records control schedules, once approved, shall be authoritative and directive, and shall have the force and effect of law.

It is the duty of municipalities and counties to cooperate with the committee in complying with the provisions of this section.

The committee is authorized to promulgate any rules and regulations necessary to implement the authority granted to it in this section.



§ 25-60-3 - Establishment of regional records centers; certification and administration

Counties and municipalities are hereby authorized to establish regional records centers for the storage, preservation and use of permanently valuable county and municipal records and of inactive county and municipal records which are required to be retained for a prescribed period of time but which are not needed to be kept in the creating office. Such regional records centers may be jointly established and maintained pursuant to agreements executed under the Interlocal Cooperation Act of 1974. Any center established under this section must either be certified by the Department of Archives and History as provided for historical or archival groups or public libraries in Section 25-59-25(2), or be administered by the Department of Archives and History pursuant to a contract between the department and the local government which established the center.



§ 25-60-5 - Document filing fee

(1) Except as provided in subsection (2) of this section, any county or municipal official or employee who accepts documents for filing as public records shall, in addition to any other fee provided elsewhere by law, collect a fee of One Dollar ($ 1.00) for each document so filed. In municipalities and counties that collect Three Hundred Dollars ($ 300.00) or more per month from the filing fee, the official or employee collecting the fee shall, on or before the last day of each month, deposit the avails of Fifty Cents (50 cent(s) ) of the fee into the general fund of the county or municipality, as appropriate, and remit the remainder to the State Treasurer who shall deposit it to the credit of a statewide local government records management fund which is hereby created in the State Treasury. In municipalities and counties that collect less than Three Hundred Dollars ($ 300.00) per month from the filing fee, the avails of Fifty Cents (50 cent(s) ) of the fee shall be remitted to the State Treasurer on a quarterly basis for deposit as provided in the previous sentence. Any monies remaining in the fund at the end of a fiscal year shall not lapse into the General Fund of the State Treasury. Counties and municipalities shall expend monies derived from the fee hereinabove imposed solely to support proper management of their official records in accordance with records management standards established by the Department of Archives and History. Monies in the Local Government Records Management Fund shall be expended by the Department of Archives and History, pursuant to legislative appropriation, to support the Local Government Records Office of the department and to support a local records management grant program as funds permit.

(2) The fee provided in subsection (1) of this section shall not be collected in any county until the board of supervisors, by resolution spread upon its minutes, determines that it will collect the fee.

(3) Each municipality and participating county may collect the filing fee provided for in this section on filings in any court subject to their respective jurisdiction.






Chapter 61 - PUBLIC ACCESS TO PUBLIC RECORDS

§ 25-61-1 - Short title; legislative policy regarding right of access to records

This chapter shall be known and may be cited as the "Mississippi Public Records Act of 1983." It is the policy of the Legislature that public records must be available for inspection by any person unless otherwise provided by this act [Laws, 1996, ch. 453]. Furthermore, providing access to public records is a duty of each public body and automation of public records must not erode the right of access to those records. As each agency increases its use of and dependence on electronic record keeping, each agency must ensure reasonable access to records electronically maintained, subject to the rules of records retention.



§ 25-61-2 - State policy regarding access to public records

It is the policy of this state that public records shall be available for inspection by any person unless otherwise provided by this chapter; furthermore, providing access to public records is a duty of each public body and automation of public records must not erode the right of access to those records. As each public body increases its use of, and dependence on, electronic record keeping, each public body must ensure reasonable access to records electronically maintained, subject to records retention.



§ 25-61-3 - Definitions

The following words shall have the meanings ascribed herein unless the context clearly requires otherwise:

(a) "Public body" shall mean any department, bureau, division, council, commission, committee, subcommittee, board, agency and any other entity of the state or a political subdivision thereof, and any municipal corporation and any other entity created by the Constitution or by law, executive order, ordinance or resolution. The term "public body" includes the governing board of a charter school authorized by the Mississippi Charter School Authorizer Board. Within the meaning of this chapter, the term "entity" shall not be construed to include individuals employed by a public body or any appointed or elected public official.

(b) "Public records" shall mean all books, records, papers, accounts, letters, maps, photographs, films, cards, tapes, recordings or reproductions thereof, and any other documentary materials, regardless of physical form or characteristics, having been used, being in use, or prepared, possessed or retained for use in the conduct, transaction or performance of any business, transaction, work, duty or function of any public body, or required to be maintained by any public body.

(c) "Data processing software" means the programs and routines used to employ and control the capabilities of data processing hardware, including, but not limited to, operating systems, compilers, assemblers, utilities, library routines, maintenance routines, applications and computer networking programs.

(d) "Proprietary software" means data processing software that is obtained under a licensing agreement and is protected by copyright or trade secret laws.

(e) "Incident report" means a narrative description, if such narrative description exists and if such narrative description does not contain investigative information, of an alleged offense, and at a minimum shall include the name and identification of each person charged with and arrested for the alleged offense, the time, date and location of the alleged offense, and the property involved, to the extent this information is known.

(f) "Investigative report" means records of a law enforcement agency containing information beyond the scope of the matters contained in an incident report, and generally will include, but not be limited to, the following matters if beyond the scope of the matters contained in an incident report:

(i) Records that are compiled in the process of detecting and investigating any unlawful activity or alleged unlawful activity, the disclosure of which would harm the investigation which may include crime scene reports and demonstrative evidence;

(ii) Records that would reveal the identity of informants and/or witnesses;

(iii) Records that would prematurely release information that would impede the public body's enforcement, investigative or detection efforts;

(iv) Records that would disclose investigatory techniques and/or results of investigative techniques;

(v) Records that would deprive a person of a right to a fair trial or an impartial adjudication;

(vi) Records that would endanger the life or safety of a public official or law enforcement personnel, or confidential informants or witnesses;

(vii) Records pertaining to quality control or PEER review activities; or

(viii) Records that would impede or jeopardize a prosecutor's ability to prosecute the alleged offense.

(g) "Law enforcement agency" means a public body that performs as one (1) of its principal functions activities pertaining to the enforcement of criminal laws, the apprehension and investigation of criminal offenders, or the investigation of criminal activities.



§ 25-61-5 - Public access to records; written explanation required when records cannot be produced within specified time; form and retention of denials

(1) (a) Except as otherwise provided by Sections 25-61-9 and 25-61-11, all public records are hereby declared to be public property, and any person shall have the right to inspect, copy or mechanically reproduce or obtain a reproduction of any public record of a public body in accordance with reasonable written procedures adopted by the public body concerning the cost, time, place and method of access, and public notice of the procedures shall be given by the public body, or, if a public body has not adopted written procedures, the right to inspect, copy or mechanically reproduce or obtain a reproduction of a public record of the public body shall be provided within one (1) working day after a written request for a public record is made. No public body shall adopt procedures which will authorize the public body to produce or deny production of a public record later than seven (7) working days from the date of the receipt of the request for the production of the record.

(b) If a public body is unable to produce a public record by the seventh working day after the request is made, the public body must provide a written explanation to the person making the request stating that the record requested will be produced and specifying with particularity why the records cannot be produced within the seven-day period. Unless there is mutual agreement of the parties, in no event shall the date for the public body's production of the requested records be any later than fourteen (14) working days from the receipt by the public body of the original request.

(2) If any public record contains material which is not exempted under this chapter, the public agency shall redact the exempted and make the nonexempted material available for examination. Such public agency shall be entitled to charge a reasonable fee for the redaction of any exempted material, not to exceed the agency's actual cost.

(3) Denial by a public body of a request for access to or copies of public records under this chapter shall be in writing and shall contain a statement of the specific exemption relied upon by the public body for the denial. Each public body shall maintain a file of all denials of requests for public records. Public bodies shall be required to preserve such denials on file for not less than three (3) years from the date such denials are made. This file shall be made available for inspection or copying or both during regular office hours to any person upon written request.



§ 25-61-7 - Fees for costs incident to providing records

(1) Except as provided in subsection (2) of this section, each public body may establish and collect fees reasonably calculated to reimburse it for, and in no case to exceed, the actual cost of searching, reviewing and/or duplicating and, if applicable, mailing copies of public records. Any staff time or contractual services included in actual cost shall be at the pay scale of the lowest level employee or contractor competent to respond to the request. Such fees shall be collected by the public body in advance of complying with the request.

(2) A public body may establish a standard fee scale to reimburse it for the costs of creating, acquiring and maintaining a geographic information system or multipurpose cadastre as authorized and defined under Section 25-61-1 et seq., or any other electronically accessible data. Such fees must be reasonably related to the costs of creating, acquiring and maintaining the geographic information system, multipurpose cadastre or other electronically accessible data, for the data or information contained therein or taken therefrom and for any records, papers, accounts, maps, photographs, films, cards, tapes, recordings or other materials, data or information relating thereto, whether in printed, digital or other format. In determining the fees or charges under this subsection, the public body may consider the type of information requested, the purpose or purposes for which the information has been requested and the commercial value of the information.



§ 25-61-9 - Trade secrets and confidential commercial or financial information

(1) Records furnished to public bodies by third parties which contain trade secrets or confidential commercial or financial information shall not be subject to inspection, examination, copying or reproduction under this chapter until notice to said third parties has been given, but such records shall be released within a reasonable period of time unless the said third parties shall have obtained a court order protecting such records as confidential.

(2) If any public record which is held to be exempt from disclosure pursuant to this chapter contains material which is not exempt pursuant to this chapter, the public body shall separate the exempt material and make the nonexempt material available for examination and/or copying as provided for in this chapter.

(3) Trade secrets and confidential commercial and financial information of a proprietary nature developed by a college or university under contract with a firm, business, partnership, association, corporation, individual or other like entity shall not be subject to inspection, examination, copying or reproduction under this chapter.

(4) Misappropriation of a trade secret shall be governed by the provisions of the Mississippi Uniform Trade Secrets Act, Sections 75-26-1 through 75-26-19.

(5) A waste minimization plan and any updates developed by generators and facility operators under the Mississippi Comprehensive Multimedia Waste Minimization Act of 1990 shall be retained at the facility and shall not be subject to inspection, examination, copying or reproduction under this chapter.

(6) Data processing software obtained by an agency under a licensing agreement that prohibits its disclosure and which software is a trade secret, as defined in Section 75-26-3, and data processing software produced by a public body which is sensitive must not be subject to inspection, copying or reproduction under this chapter.

As used in this subsection, "sensitive" means only those portions of data processing software, including the specifications and documentation, used to:

(a) Collect, process, store, and retrieve information which is exempt under this chapter.

(b) Control and direct access authorizations and security measures for automated systems.

(c) Collect, process, store, and retrieve information, disclosure of which would require a significant intrusion into the business of the public body.



§ 25-61-10 - Access to records stored, manipulated or retrieved by sensitive software; acquisition, modification, etc., of systems, etc., used for creation or maintenance of public records data bases

(1) Any public body that uses sensitive software, as defined in Section 25-61-9, or proprietary software must not thereby diminish the right of the public to inspect and copy a public record. A public body that uses sensitive software, as defined in Section 25-61-9, or proprietary software to store, manipulate, or retrieve a public record will not be deemed to have diminished the right of the public if it either: (a) if legally obtainable, makes a copy of the software available to the public for application to the public records stored, manipulated, or retrieved by the software; or (b) ensures that the software has the capacity to create an electronic copy of each public record stored, manipulated, or retrieved by the software in some common format such as, but not limited to, the American Standard Code for Information Interchange.

(2) A public body shall provide a copy of the record in the format requested if the public body maintains the record in that format, and the public body may charge a fee which must be in accordance with Section 25-61-7.

(3) Before a public body acquires or makes a major modification to any information technology system, equipment, or software used to store, retrieve, or manipulate a public record, the public body shall adequately plan for the provision of public access and redaction of exempt or confidential information by the proposed system, equipment or software.

(4) A public body may not enter into a contract for the creation or maintenance of a public records data base if that contract impairs the ability of the public to inspect or copy the public records of that agency, including public records that are on-line or stored in an information technology system used by the public body.



§ 25-61-11 - Records exempted or privileged by law

The provisions of this chapter shall not be construed to conflict with, amend, repeal or supersede any constitutional or statutory law or decision of a court of this state or the United States which at the time of this chapter is effective or thereafter specifically declares a public record to be confidential or privileged, or provides that a public record shall be exempt from the provisions of this chapter.



§ 25-61-111 - Exemption for private information of persons possessing a weapon permit

The name, home address, any telephone number or other private information of any person who possesses a weapon permit issued under Section 45-9-101 or Section 97-37-7 shall be exempt from the Mississippi Public Records Act of 1983.



§ 25-61-12 - Exemption for private information of law enforcement, judicial and prosecutorial personnel; exceptions

(1) The home address, any telephone number of a privately paid account or other private information of any law enforcement officer, criminal investigator, judge or district attorney or the spouse or child of such law enforcement officer, criminal investigator, judge or district attorney shall be exempt from the Mississippi Public Records Act of 1983. This exemption does not apply to any court transcript or recording if given under oath and not otherwise excluded by law.

(2) (a) When in the possession of a law enforcement agency, investigative reports shall be exempt from the provisions of this chapter; however, a law enforcement agency, in its discretion, may choose to make public all or any part of any investigative report.

(b) Nothing in this chapter shall be construed to prevent any and all public bodies from having among themselves a free flow of information for the purpose of achieving a coordinated and effective detection and investigation of unlawful activity. Where the confidentiality of records covered by this section is being determined in a private hearing before a judge under Section 25-61-13, the public body may redact or separate from such records the identity of confidential informants or the identity of the person or persons under investigation or other information other than the nature of the incident, time, date and location.

(c) Nothing in this chapter shall be construed to exempt from public disclosure a law enforcement incident report. An incident report shall be a public record. A law enforcement agency may release information in addition to the information contained in the incident report.

(d) Nothing in this chapter shall be construed to require the disclosure of information that would reveal the identity of the victim.

(3) Personal information of victims, including victim impact statements and letters of support on behalf of victims that are contained in records on file with the Mississippi Department of Corrections and State Parole Board shall be exempt from the provisions of this chapter.



§ 25-61-13 - Mississippi Ethics Commission to enforce chapter; procedure upon complaint by any person denied right to inspect public records; petition to chancery court to enforce or appeal order

The Mississippi Ethics Commission shall have the authority to enforce the provisions of this chapter upon a complaint filed by any person denied the right granted under Section 25-61-5 to inspect or copy public records. Upon receiving a complaint, the commission shall forward a copy of the complaint to the head of the public body involved. The public body shall have fourteen (14) days from receipt of the complaint to file a response with the commission. After receiving the response to the complaint or, if no response is received after fourteen (14) days, the commission, in its discretion, may dismiss the complaint or proceed by setting a hearing in accordance with rules and regulations promulgated by the Ethics Commission. The Ethics Commission may order the public body and any individual employees or officials of the public body to produce records or take other reasonable measures necessary, if any, to comply with this chapter. The Ethics Commission may also impose penalties as authorized in this chapter. The Ethics Commission may order a public body to produce records for private review by the commission, its staff or designee. The Ethics Commission shall complete its private review of the records within thirty (30) days after receipt of the records from the public body. Records produced to the commission for private review shall remain exempt from disclosure under this chapter while in the custody of the commission.

Nothing in this chapter shall be construed to prohibit the Ethics Commission from mediating or otherwise resolving disputes arising under this chapter, from issuing an order based on a complaint and response where no facts are in dispute, or from entering orders agreed to by the parties. In carrying out its responsibilities under this section, the Ethics Commission shall have all the powers and authority granted to it in Title 25, Chapter 4, Mississippi Code of 1972, including the authority to promulgate rules and regulations in furtherance of this chapter.

Any party may petition the chancery court of the county in which the public body is located to enforce or appeal any order of the Ethics Commission issued pursuant to this chapter. In any such appeal the chancery court shall conduct a de novo review. Nothing in this chapter shall be construed to prohibit any party from filing a complaint in any chancery court having jurisdiction, nor shall a party be obligated to exhaust administrative remedies before filing a complaint. However, any party filing such a complaint in chancery court shall serve written notice upon the Ethics Commission at the time of filing the complaint. The written notice is for information only and does not make the Ethics Commission a party to the case.



§ 25-61-15 - Penalty for wrongful denial of access to record

Any person who shall deny to any person access to any public record which is not exempt from the provisions of this chapter or who charges an unreasonable fee for providing a public record may be liable civilly in his personal capacity in a sum not to exceed One Hundred Dollars ($ 100.00) per violation, plus all reasonable expenses incurred by such person bringing the proceeding.



§ 25-61-17 - Chapter not to affect legislature's regulation of own proceedings and records access

Nothing in this chapter shall be construed as denying the Legislature the right to determine the rules of its own proceedings and to regulate public access to its records. However, notwithstanding the provisions of this section, the Legislature shall be subject to the provisions of Sections 27-104-151 through 27-104-159.



§ 25-61-19 - State agencies and departments required to post to websites legislative updates on legislation revising agency or department powers and duties

Within sixty (60) days after the end of each regular session of the Legislature, each agency or department of the State of Mississippi shall include on the Internet website of the agency or department a separate section that provides a legislative update on any legislation enacted at the legislative session that revises the powers and duties of the agency or department. The agency or department shall include a link to the legislative update section on the home page of the website. The legislative update section shall contain a summary of the revisions made to the powers and duties of the agency or department by the legislation, and a contact section or link so that members of the public may comment on or ask questions about the revisions or the effect of the revisions in the legislation. The legislative update section shall remain on the website of the agency or department until January 1st of the following year.






Chapter 63 - DIGITAL SIGNATURE ACT



Chapter 65 - AGENCY, UNIVERSITY AND COMMUNITY/JUNIOR COLLEGE INTERNAL AUDITING PROGRAM

§ 25-65-1 - Short title

This chapter shall be known and may be cited as the "Mississippi Internal Audit Act."



§ 25-65-3 - Purpose and application

The purpose of this chapter is to establish a full-time program of internal auditing to assist in improving university, community/junior college and agency operations, to verify the existence of assets and to identify opportunities for cost savings and revenue enhancement. The university, community/junior college or agency internal audit director shall furnish independent analyses, appraisals and recommendations concerning the adequacy of each university, community/junior college and state agency's systems of internal control, and the efficiency and effectiveness of university, community/junior college and agency management in carrying out assigned responsibilities in accordance with applicable laws, rules and regulations. The internal auditing program shall evaluate and advise the organization in the establishment of controls necessary to accomplish university, community/junior college and agency goals and objectives at reasonable costs. The university, community/junior college or agency internal audit director shall be alert to the possibility of abuse or illegal acts, errors and omissions, and conflict of interest.



§ 25-65-5 - Definitions

The following words and phrases shall have the meanings ascribed herein, unless the context clearly indicates otherwise:

(a) "University" means and includes Alcorn State University, Delta State University, Jackson State University, Mississippi State University, Mississippi State University Agriculture and Forestry Experiment Station, Mississippi University Cooperative Extension Service, Mississippi State University Forest and Wildlife Research Center, Mississippi State University State Chemical Laboratory, Mississippi University for Women, Mississippi Valley State University, The University of Mississippi, University of Mississippi Medical Center and the University of Southern Mississippi.

(b) "Community/Junior college" means and includes Coahoma Community College, Copiah-Lincoln Community College, East Central Community College, East Mississippi Community College, Hinds Community College, Holmes Community College, Itawamba Community College, Jones County Junior College, Meridian Community College, Mississippi Delta Community College, Mississippi Gulf Coast Community College, Northeast Mississippi Community College, Northwest Mississippi Community College, Pearl River Community College and Southwest Mississippi Community College.

(c) "State agency" means and includes the Department of Finance and Administration, the State Tax Commission, the Department of Education, the State Department of Health, the Department of Mental Health, the Department of Agriculture and Commerce, the Mississippi Development Authority, the Department of Environmental Quality, the Department of Wildlife, Fisheries and Parks, the Department of Corrections, the Division of Medicaid, the Department of Rehabilitation Services, the Department of Public Safety, the Mississippi Employment Security Commission, the Mississippi Department of Information Technology Services, the Public Employees Retirement System, the Mississippi Department of Transportation, the Mississippi Gaming Commission and the Mississippi Department of Human Services.

(d) "Agency head" means an elected official who heads an agency, an executive director or a governing board or commission responsible for heading an agency or a president or chancellor of a university or a president of a community/junior college.

(e) "Agency internal audit director" means the person appointed by the agency head to direct the internal audit function for the state agency. Where consistent with responsibilities described in this chapter, the term agency internal audit director may also be referred to as inspector general, audit director, chief auditor or similar internal audit administrator descriptions.

(f) "Audit committee" means a standing committee external to organization management that collectively has the expertise to provide effective guidance regarding the acquisition and provision of internal audit services and to provide guidance in the provision of those services.



§ 25-65-7 - Specific universities, colleges and agencies included

The provisions of this chapter shall only apply (a) to the following universities: (i) Alcorn State University, (ii) Delta State University, (iii) Jackson State University, (iv) Mississippi State University, (v) Mississippi State University Agriculture and Forestry Experiment Station, (vi) Mississippi State University Cooperative Extension Service, (vii) Mississippi State University Forest and Wildlife Research Center, (viii) Mississippi State University State Chemical Laboratory, (ix) Mississippi University for Women, (x) Mississippi Valley State University, (xi) The University of Mississippi, (xii) University of Mississippi Medical Center and the (xiii) University of Southern Mississippi; (b) to the following community/junior colleges: (i) Coahoma Community College, (ii) Copiah-Lincoln Community College, (iii) East Central Community College, (iv) East Mississippi Community College, (v) Hinds Community College, (vi) Holmes Community College, (vii) Itawamba Community College, (viii) Jones County Junior College, (ix) Meridian Community College, (x) Mississippi Delta Community College, (xi) Mississippi Gulf Coast Community College, (xii) Northeast Mississippi Community College, (xiii) Northwest Mississippi Community College, (xiv) Pearl River Community College and (xv) Southwest Mississippi Community College; and (c) to the following agencies: (i) the Department of Finance and Administration, (ii) the State Tax Commission, (iii) the Department of Education, (iv) the State Department of Health, (v) the Department of Mental Health, (vi) the Department of Agriculture and Commerce, (vii) the Mississippi Development Authority, (viii) the Department of Environmental Quality, (ix) the Department of Wildlife, Fisheries and Parks, (x) the Department of Corrections, (xi) the Division of Medicaid, (xii) the Department of Rehabilitation Services, (xiii) the Department of Public Safety, (xiv) the Mississippi Employment Security Commission, (xv) the Mississippi Department of Information Technology Services, (xvi) the Public Employees Retirement System, (xvii) the Mississippi Department of Transportation, (xviii) the Mississippi Gaming Commission and (xix) the Mississippi Department of Human Services.



§ 25-65-9 - Internal audit of directors and staff

(1) Except as otherwise provided by subsection (2) of this section, each university, community/junior college and state agency shall, subject to specific appropriation of available funding, employ an agency internal audit director who shall be appointed by the university president or chancellor, the community/junior college president, elected official or executive director or his counterpart of a state agency without a governing board or commission. The university president or chancellor, the community/junior college president of the agency head shall ensure that the university, community/junior college or agency shall employ, subject to specific funding being appropriated, a sufficient number of professional and support staff to implement an effective program of internal auditing. Compensation, training, job tenure and advancement of internal auditing staff shall be based upon the rules of the State Personnel Board for other business employees in the system. The internal audit organization shall have organizational status outside the agency's staff or line management functions or units subject to audit, and shall be free of operational and management responsibilities that would impair the ability to make independent audits of any aspects of the agency's operations. An agency, university or community/junior college internal audit director may be terminated by the appointing authority in accordance with State Personnel Board rules and regulations for any state employee after a seven (7) day notification period to the State Auditor.

(2) The university president or chancellor, the community/junior college president or agency head of a university, community/junior college or state agency, respectively, may outsource the internal audit function if he determines that it is more cost efficient than establishing the audit personnel and procedures provided in subsection (1) of this section. Internal audit services may not be outsourced to the same firm or individual who performs independent audit or other consulting services to the university, community/junior college or agency.



§ 25-65-11 - Qualifications of internal audit directors

The university, community/junior college or agency internal audit director shall possess the following qualifications:

(a) A bachelor's degree from an accredited college or university and five (5) years of progressively responsible professional auditing experience as an internal auditor or independent postauditor, electronic data processing auditor or any combination thereof. The auditing experience shall at a minimum consist of audits of units of government or private business enterprises, operating for profit or not for profit; or

(b) A master's degree from an accredited college or university and three (3) years of progressively responsible professional auditing experience as an internal auditor or independent postauditor, electronic data processing auditor or any combination therefor; or

(c) A certificate as a certified internal auditor issued by The Institute of Internal Auditors and three (3) years of progressively responsible professional auditing experience as an internal auditor or independent postauditor, electronic data processing auditor or any combination thereof; or

(d) A certificate as a Certified Public Accountant with at least three (3) years experience.



§ 25-65-13 - Duties of internal audit directors

The university, community/junior college or agency internal audit director shall:

(a) Report directly to the university president or chancellor, community/junior college president or agency head or deputy university official, community/junior college official or agency head.

(b) Conduct financial, compliance, electronic data processing and operational and efficiency audits of university, community/junior college or agency programs, activities and functions and prepare audit reports of findings.

(c) Review and evaluate internal controls over university, community/junior college or agency programs, accounting systems, administrative systems, electronic data processing systems and all other major systems necessary to ensure accountability of the university, community/junior college or state agency.

(d) Develop long-term and annual audit plans to be based on the findings of periodic documented risk assessments. The plan shall show the individual audits to be conducted during each year and the related resources to be devoted to each of the respective audits. The audit plan shall ensure that internal controls are reviewed on a periodic basis. The plan shall be submitted to the university, community/junior college or agency head for approval and the audit committee for comment. A copy of the approved plan shall be available upon request to the State Auditor or other appropriate external auditor to assist in planning and coordination of any external financial, compliance, electronic data processing or performance audit.

(e) The scope and assignment of the audits shall be determined by the university, community/junior college or internal audit director; however, the university president or chancellor, community/junior college president or head of the agency may at any time direct the internal audit director to perform an audit of a special program, activity, function or organizational unit.



§ 25-65-15 - Auditing standards

Audits shall be conducted in accordance with the Standards for the Professional Practice of Internal Auditing published by The Institute of Internal Auditors, Inc., and, when required by law, regulation, agreement, contract or policy, in accordance with Government Auditing Standards issued by the Comptroller General of the United States. All audit reports issued by internal audit staff shall include a statement that the audit was conducted pursuant to the appropriate standards.



§ 25-65-17 - Audit reports confidential; production of reports; access to records

(1) Audit reports shall be confidential but shall be provided on a quarterly basis to the governing board or commission of the university, the community/junior college or the state agency. State agencies without a governing board or commission shall have the quarterly report provided to the Governor and the State Auditor.

(2) When the university, community/junior college or agency internal audit director or a member of his or her staff receives from an individual a complaint or information protected by whistleblower or other legislation, the name or identity of the individual shall not be disclosed without the written consent of the individual, or unless required by law or judicial processes.

(3) The director and the internal audit staff shall have access to all personnel and any records, data and other information of the university, community/junior college or state agency deemed necessary to carry out assigned duties. The university, community/junior college or agency internal audit director shall maintain the confidentiality of any public records that are made confidential by law, and shall be subject to the same penalties as the custodian of those public records for violating confidentiality statutes.



§ 25-65-19 - Submission of report; follow-up and final report

(1) At the conclusion of each audit, the internal audit director shall submit preliminary findings and recommendations to the person responsible for supervision of the program, activity, function or organizational unit being audited who shall respond in writing to any findings of the internal audit director within forty-five (45) working days or less at the discretion of the university president or chancellor, the community/junior college president or state agency director after receipt of the findings. Such response and, if necessary, the agency internal audit director's response may be included in the final audit report.

(2) University, community/junior college or the agency internal audit director shall submit the final report, which shall be available to the State Auditor upon request, to the head of the university, community/junior college or agency and the State Auditor.



§ 25-65-21 - Corrective actions taken on findings

(1) No later than six (6) months or less at the discretion of the university president or chancellor, the community/junior college president or state agency director after a financial, compliance, electronic data processing or performance audit is issued, the agency internal audit director shall inform the university president or chancellor, the community/junior college president or the agency head and audit committee of the status of corrective actions taken by the university, community/junior college or agency manager responsible for supervision of the program activity, function or organizational unit audited.

(2) If a follow-up report is issued, the university, community/junior college or agency internal audit director shall submit the report to the head of the university, community/junior college or agency and the audit committee. The follow-up report shall be provided upon request to any member of the Legislature, the State Auditor, the Attorney General, the Governor or other external auditor.



§ 25-65-23 - Roles of state or external auditors and legislative committees

(1) The state or other external auditor, in connection with planning independent postaudits of the same agency, shall give appropriate consideration to internal audit reports and the resolution of findings therein.

(2) Appropriate legislative committees may inquire into the reasons or justifications for failure of the university, community/junior college or agency to correct the deficiencies reported in internal audits.



§ 25-65-25 - Professional development of internal audit staff; cooperation regarding technical assistance

(1) The university, community/junior college or agency head shall make available to the internal audit director adequate resources specifically appropriated to ensure the professional development and continuing professional education of the internal audit staff.

(2) The internal audit director shall cooperate with the State Auditor or other external auditor in the exchange of technical assistance and access to current information concerning audit techniques, policies and procedures.



§ 25-65-27 - Review and approval of audits

The university president or chancellor, the community/junior college president or the agency director shall:

(a) Review and approve the annual internal audit plan and budget, internal and external audit reports, follow-up reports and quality assurance reviews;

(b) Periodically meet with the agency internal audit director to discuss pertinent matters, including whether there are any restrictions on the scope of audits; and



§ 25-65-29 - State Interagency Internal Audit Forum

A State Interagency Internal Audit Forum may be established and composed of agency internal audit directors. The annual report may include a comparison of the annual audit plan for the year with the actual audit report issued and an explanation for any differences. The purpose of the forum will be to promote the exchange of communication, to identify professional development needs and/or conduct or coordinate training programs, to share audit techniques and approaches, and to address ways to improve agency operations and systems of internal control. The forum will elect officers from its membership and may meet periodically throughout the year.



§ 25-65-31 - Annual report of internal audit directors

Within one hundred twenty (120) days after the end of each fiscal year, the university, community/junior college or agency internal audit director shall issue an annual report which separately lists audit reports issued, and other activities completed or in progress as of the end of the fiscal year. The annual report shall describe accomplishments of the internal audit activities. Copies of the report shall be provided to the governing board or commission and the university president or chancellor, the community/junior college president or the agency head and the audit committee. The annual report shall be provided upon request to the State Auditor or other external auditor.



§ 25-65-33 - Investigation of criminal activity

If, during the course of an audit, an auditor determines that criminal activity may be involved, then investigative records shall be confidential until the audit is complete and shall be provided to the university president or chancellor, the community/junior college president or agency director and shall be forwarded to the Attorney General to determine if a criminal prosecution shall proceed.









Title 27 - TAXATION AND FINANCE

Chapter 1 - ASSESSORS AND COUNTY TAX COLLECTORS

GENERAL PROVISIONS

§ 27-1-1 - Bond; oath

The assessor of each county, except in those counties wherein the office of assessor and the office of tax collector are combined as provided in Section 27-1-7, shall take and file the oath of office required by the Constitution and give bond, with sufficient surety, to be payable, conditioned and approved as provided by law, in a penalty equal to Fifty Thousand Dollars ($ 50,000.00).



§ 27-1-3 - Assessor may appoint deputies; oath of office; bond; appointment process

The assessor may, with the approval of the board of supervisors of the county, appoint deputies, who shall take the oath of office, and shall be required by the assessor to give bond to him in an amount not less than Ten Thousand Dollars ($ 10,000.00) for the faithful discharge of their duties. The appointment shall be in writing, filed with the clerk of the board of supervisors, whose approval shall be entered on the minutes of such board.



§ 27-1-5 - Duties and compensation

The assessor shall perform all of the duties required of him by this chapter, and such other duties as may be required by law, and he shall be compensated as provided in Chapter 3 of Title 25 of the Mississippi Code of 1972.



§ 27-1-7 - Assessor to be tax collector; bond; duties; effect of failure to qualify as tax collector

The assessor of each county, except as otherwise provided in this chapter, shall be the tax collector therein; and he shall give one (1) bond for the combined office of assessor and tax collector, with sufficient surety, to be payable, conditioned and approved as provided by law, in a penalty equal to five percent (5%) of the sum of all the state and county taxes shown by the assessment rolls and the levies to have been collectible in the county for the year immediately preceding the commencement of the term of office for such collector; however, such bond shall not exceed the amount of One Hundred Thousand Dollars ($ 100,000.00). He shall also take and file the oath of office as tax collector. Such assessors and tax collectors shall collect all taxes heretofore collected by the sheriffs in said counties, including, but not limited to, ad valorem and privilege taxes, charges and fees of every kind and nature heretofore comprising a portion of the tax collecting duties of the sheriffs of said counties and shall, by the twentieth day of the month following collection, pay same to the collecting political subdivision without retaining any portion thereof for his services. Provided, however, regardless of the political subdivision or fund for which the tax was collected, the assessor and tax collector shall pay at least the percentage of such tax heretofore retained by the sheriff as his fee directly into the general fund of the concerned county, and said payment shall be made by the twentieth day of the month following collection. In case of the failure of the assessor to qualify as tax collector within the same time allowed for taking the oath of office and giving bond as assessor, he shall thereby vacate the office of assessor and the vacancy, as assessor and tax collector, shall be filled according to law. Such assessors and tax collectors shall perform all of the tax collecting duties heretofore performed by the sheriffs thereof with the full and complete authority and liabilities heretofore possessed by or imposed upon said sheriffs. However, an assessor and tax collector shall not be liable for ad valorem taxes, privilege taxes, charges and fees collected by him, payment for which was made by a check, draft or other order for the payment of money which has been returned to the assessor and tax collector because of insufficient funds in the account on which such check, draft or order was drawn, if the assessor and tax collector has exhausted all reasonable means of collecting such instrument, including the filing of a civil suit or presentation to the district attorney for collection under Section 97-19-73 et seq.



§ 27-1-9 - Office of assessor and tax collector; budget; finances

The following shall be applicable to all counties and shall pertain to the operation of the assessor and tax collector's office:

(a) Each assessor and tax collector shall appoint a sufficient number of deputies to assist him in carrying out the duties of his office and fix their compensation, subject to the budget for the assessor and tax collector's office approved by the county board of supervisors. No deputy shall receive a salary which exceeds the salary of the assessor and tax collector. Each deputy assessor shall give bond for the faithful discharge of his duties as provided in Section 27-1-3. Each deputy tax collector shall give bond to be payable, conditioned and approved as provided by law in an amount not less than Fifty Thousand Dollars ($ 50,000.00) for the faithful discharge of his duties.

(b) The assessor and tax collector shall, at the July meeting of the board of supervisors, submit a budget of estimated expenses of his office for the ensuing fiscal year beginning October 1 in such form as shall be prescribed by the Director of the State Department of Audit. The board shall examine this proposed budget and determine the amount to be expended by the assessor and tax collector in the performance of his duties for the fiscal year and may increase or reduce said amount as it deems necessary and proper.

The budget shall include amounts for compensating deputies and other employees of the assessor and tax collector's office, for travel and transportation expenses of the assessor and tax collector and deputies, for theft insurance premiums, for equipment and supplies of his office, and for such other expenses as may be incurred in the performance of the duties of his office. In addition, the budget shall include amounts for the payment of premiums on bonds and other insurance for the assessor and tax collector and his deputies which, in the opinion of the board of supervisors, are deemed necessary to protect the interests of the county, or the assessor and tax collector and his deputies. Such amounts may include official bonds and any bonds required of his deputies by the assessor and tax collector; fire and other hazards insurance; and hospitalization insurance as provided for in Sections 25-15-101 and 25-15-103, Mississippi Code of 1972.

(c) The board of supervisors shall, at its first meeting of each quarter beginning on October 1, January 1, April 1, and July 1, appropriate a lump sum for the assessor and tax collector for the expenses of his office during the current quarter. The quarterly appropriation shall be one-fourth ( 1/4) of the amount approved in the annual budget unless the assessor and tax collector requests a different amount. Except in case of emergency, as provided in the county budget law, the appropriation for the quarter beginning in October of the last year of the assessor and tax collector's term shall not exceed one-fourth ( 1/4) of the annual budget.

(d) The assessor and tax collector shall file a report of all expenditures of his office during the preceding month with the board of supervisors for approval at its regular monthly meeting in a form to be prescribed by the Director of the State Department of Audit and upon filing thereof and approval by the board, the clerk of the board shall issue warrants in payment thereof but not to exceed the budget appropriation for that quarter. Any appropriated funds which are unexpended at the end of the fiscal year shall remain in the county general fund.

(e) The budget for the assessor and tax collector's office may be revised at any regular meeting by the board of supervisors; and upon recommendation of the assessor and tax collector, the board may at any regular meeting make supplemental appropriations to his office.

(f) The budget for the assessor and tax collector's office may include amounts to cover necessary expenses to provide equipment and personnel to file, store, retain or reproduce all records, filings or documents using microfilm, microfiche, data processing, computers, magnetic tape, optical discs or any other electronic process which correctly and legibly stores and reproduces or which forms a medium for storing, copying or reproducing documents, files and records.



§ 27-1-11 - Tax collector as separate officer in certain counties; reconsolidation of offices

In counties with a total assessed valuation of Sixty-Five Million Dollars ($ 65,000,000.00) or above, the board of supervisors, in its discretion, may separate the office of tax collector from the office of assessor by resolution spread upon the minutes of the board, provided that such resolution shall come into effect with the succeeding term of office and shall not affect any duly elected official during the performance of his term.

Any such resolution to separate the offices shall be adopted on or before February 1, 1971, or on or before February 1 of any succeeding year in which general county and statewide elections are held.

After the offices have been separated, they shall remain separate until consolidated by like resolution of the board of supervisors for the succeeding term; provided, however, such resolution to consolidate the offices, having been once separated, shall become effective only after the affirmative vote of a majority of the qualified voters of the county participating in an election to be held in conformity, in all respects, with the applicable statutes governing special elections.



§ 27-1-13 - Tax collector as separate officer; election; bond; powers and duties

In any such county that has properly adopted a resolution to separate such offices, there shall be a separate tax collector therein who shall possess the same qualifications and be elected at the same time and in the same manner as provided by law for the assessor. He shall give bond, with sufficient surety, to be payable, conditioned and approved as provided by law, in a penalty equal to five percent (5%) of the sum of all the state and county taxes shown by the assessment rolls and the levies to have been collectible in the county for the year immediately preceding the commencement of the term of office for said collector, and he shall also take and file the oath of office as tax collector; however, such bond shall not exceed the amount of One Hundred Thousand Dollars ($ 100,000.00). Such tax collector shall collect all taxes heretofore collected by sheriffs or assessors, as the case may be, in said counties, including but not limited to ad valorem and privilege taxes, charges and fees of every kind and nature heretofore comprising a portion of the tax collecting duties of the sheriffs or assessors of said counties and shall pay same monthly to the collecting political subdivision without retaining any portion thereof for his services. Provided, however, regardless of the political subdivision or fund for which the tax was collected, the tax collector shall pay at least the percentage of such tax heretofore retained by the sheriff as his fee directly into the general fund of the concerned county, and said payment shall be made by the twentieth day of the month following collection. Such tax collectors shall perform all of the tax collecting duties in such counties heretofore performed by the sheriffs or assessors thereof, as the case may be, with the full and complete authority and liabilities heretofore possessed by or imposed upon said sheriffs or assessors. However, a tax collector shall not be liable for ad valorem taxes, privilege taxes, charges and fees collected by him, payment for which was made by a check, draft or other order for the payment of money which has been returned to the tax collector because of insufficient funds in the account on which such check, draft or order was drawn, if the tax collector has exhausted all reasonable means of collecting such instrument, including the filing of a civil suit or presentation to the district attorney for collection under Section 97-19-73 et seq.



§ 27-1-15 - Method of operation where offices of assessor and tax collector are separated

In the event the offices of assessor and tax collector shall have been separated in any such county, then each of the said officers shall operate his office according to the provisions of Section 27-1-9 of this chapter which prescribes the method of operation of the combined office of assessor and tax collector.



§ 27-1-17 - May demand list of employees

The county tax assessor may require any person, firm or corporation having any person or persons in their employ, to deliver to him in his official capacity a list of all such persons or employees, showing the names, ages, sex, and residence, if such information is available in the records of the reporting person, firm or corporation.



§ 27-1-19 - To gather and record data; electronic filing and storage

The county assessor shall from time to time by personal inspection and examination, by himself or deputies, gather and record, in writing, any and all available data and information bearing upon the location, number, amount, kind and value of any and all property and persons which he is required by law to assess; and he shall keep a list of all persons subject to assessment in his county and shall note thereon all removals from the county or from one precinct to another within the county, and shall add thereto the names of all persons subject to assessment moving into his county. The information required to be collected and preserved shall be filed and systematically indexed and remain a permanent part of the record of the assessor's office in such manner that the same may be available for the use of the board of supervisors and other officials of the county and state performing duties with reference to the assessment of property and the collection of taxes.

Such records may be generated, filed, stored, retained, copied or reproduced by microfilm, microfiche, data processing, computers, magnetic tape, optical discs or any other electronic process which correctly and legibly stores and reproduces or which forms a medium for storing, copying or reproducing documents, files and records in addition to, or in lieu of the paper documents, files and records.



§ 27-1-21 - Shall examine records

The assessor shall have the right and power and it shall be his duty to inquire into the purchase price paid for any property, real or personal, and to ascertain and acquaint himself with any sales or transfers of property of like description or value made or effected in the vicinity, within the year or years next preceding the listing for assessment then being made; and the price paid for property at such sales or transfers shall be considered by the assessor in determining the value of property to be listed for assessment.



§ 27-1-23 - Authority to inspect property and demand data

(1) The county and municipal tax assessor in person, or by deputy, shall have the right, power and authority and it shall be his duty to require of any property owner an inspection of his books and accounts, papers, memoranda and records, and he shall have the right to examine in full the same, and may from his books and accounts make an estimate of the value of all property to be assessed. Such assessors shall also, if in their opinion it be necessary, put upon oath the owner, agent or employees of the owner, and propound to him or them, such questions as will elicit from him, or them, the actual cash value of any property subject to assessment. Such assessors shall have the right and power to inquire into and ascertain the insured value of any and all property, or into the value at which the same has been insured previously and to ascertain the amount of fire insurance carried on any and all property which shall include fire insurance carried on stocks of merchandise, or goods kept for use or sale, machinery, fixtures or other property, and in fixing the value of property for assessment the amount of fire insurance carried and the value of the property as shown by the books and accounts of the owner shall be taken into consideration. If such assessors are advised or have reason to believe that the list of taxable property furnished by any person is incomplete or incorrect, or if any property has been undervalued, they shall assess the same and add it to the assessment roll at its true value.

(2) In the performance of the duties and in the exercise of the powers herein vested in and imposed upon the tax assessor, such assessors and their deputies shall have the authority to enter, during reasonable hours, the premises or places of business of any person other than a house, used as a place of residence.

(3) In the performance of a contract entered into pursuant to Section 27-35-165(2)(a), the employees of private firms who actually appraise property shall have the authority to enter, during reasonable hours, the premises or places of business of any person other than a house, used as a place of residence.

(4) Private consultants hired pursuant to Section 27-35-165(2)(b) who actually appraise property shall have the authority to enter, during reasonable hours, the premises or places of business of any person other than a house, used as a place of residence.



§ 27-1-25 - To devote full time to office

The county assessor shall devote his entire time to the duties of his office. The office of the assessor shall be open for business at all such times as other county offices within the county are required, pursuant to Section 25-1-99, Mississippi Code of 1972, to be open for business and, except when necessarily absent on official business, the assessor, or his deputy, shall remain in the assessor's office during the time the office is open for business.



§ 27-1-27 - Supervisors to provide office

The board of supervisors of each county shall provide for the use of the county assessor a suitable office which shall be located at a place where the county assessor is required to maintain his office pursuant to Section 25-1-99, Mississippi Code of 1972.



§ 27-1-29 - Delivery of books and other documents to successors in office

At the expiration of his term of office, each assessor and tax collector or assessor shall deliver to his successor all books, papers, receipts, assessment rolls, and other documents pertaining to the office of assessor in like manner as the tax collector under the provisions of Section 27-29-31, Mississippi Code of 1972. Each sheriff and tax collector whose term of office shall expire in 1972 shall deliver documents of his office to the succeeding tax collector whether the holder of a separate office or the assessor and tax collector.



§ 27-1-32 - Additional funds for offices of sheriff, tax assessor, and tax collector in certain counties

Should the board of supervisors of any county in the state with a total assessed valuation of less than One Hundred Fifty Million Dollars ($ 150,000,000.00) determine that the fees to be collected by the offices of sheriff, assessor, tax collector, or assessor and tax collector shall be insufficient to pay the operating budget of any one or more of said offices, said board may set aside, appropriate and expend moneys from the general fund for the purpose of supplementing the budget of any one or more of said offices.

Provided, further, the board of supervisors of any Class 1 county bordering on the Pearl River, having two (2) judicial districts, wherein is housed the seat of State Government, and wherein U.S. Highways 80 and 49 intersect is hereby authorized to set aside, appropriate and expend moneys from the general fund for the purpose of supplementing the budget of the offices of sheriff, tax collector and tax assessor.

Provided, further, the board of supervisors of any Class 1 county bordering on the State of Alabama traversed by U.S. Highway 90 and having an assessed valuation according to the 1972 assessment rolls of One Hundred Thirty-two Million Seven Hundred Seventy-two Thousand Sixty-seven Dollars ($ 132,772,067.00) may, in its discretion, set aside, appropriate and expend moneys from the general fund for the purpose of supplementing the budget of the tax collector, tax assessor and sheriff.



§ 27-1-33 - Tax collection authority of sheriff limited

The sheriffs shall retain all authority and liabilities heretofore possessed by or imposed upon said sheriffs but it shall not be their responsibility to collect taxes except under levy of execution.






MISSISSIPPI TAX COLLECTORS EDUCATION AND CERTIFICATION PROGRAM

§ 27-1-51 - Mississippi Tax Collectors Education and Certification Program; levels of certification; reimbursement of certain expenses for attending certified collection school; salary supplement for attaining certain levels of certification

(1) (a) The Office of the State Auditor shall establish and implement a Mississippi Tax Collectors Education and Certification Program under which county tax collectors and assessor-tax collectors and their deputies may attain certification as a tax collector or assessor-tax collector of state, county or municipal revenue. The Education and Certification Board, created under Section 27-1-53, in cooperation with the Center for Governmental Training and Technology within the Mississippi State University Extension Service, shall administer and conduct the education and training programs and examinations as may be appropriate for those persons to attain the certification, as directed by the Office of the State Auditor through its rules and regulations for the efficient administration of the programs and examinations authorized under Sections 27-1-51 through 27-1-69. There shall be three (3) levels of certification: Collector of Revenue I (CR 1), Collector of Revenue II (CR 2), and the Mississippi Collector of Revenue (MCR).

(b) Counties having not more than fifteen thousand (15,000) parcels of real property shall have a minimum of two (2) Collectors of Revenue I (CR 1), and counties having more than fifteen thousand (15,000) parcels of real property shall have a minimum of three (3) Collectors of Revenue I (CR 1).

(2) (a) In any year in which a county tax collector or assessor-tax collector takes office for the first time, the Office of the State Auditor shall require training sessions to be conducted in accordance with rules and regulations adopted by the office for these new officials. These sessions shall be held at sufficiently convenient locations throughout the state and at times that are sufficient to provide each county tax collector and assessor-tax collector with an opportunity to attend the training.

(b) To ensure that all newly elected or appointed tax collectors and assessor-tax collectors have an opportunity to attend the training sessions required by this section, the Office of the State Auditor shall require the training sessions to be conducted in each congressional district within the state.

(3) When any tax collector, assessor-tax collector, or the deputy thereof, travels outside of his county to attend a certified collection school approved by the Office of the State Auditor, that person shall receive a reimbursement of expenses for the travel at the same rate for mileage, food and lodging as allowed under Section 25-3-41. However, mileage shall not be authorized when the travel occurs by use of a motor vehicle owned by the county. All expenses reimbursed for attending a certified collection school shall be charged against the approved budget of the county tax collector or assessor-tax collector.

(4) The Office of the State Auditor shall have plenary authority to prescribe forms and to promulgate rules and regulations necessary to implement the provisions of Sections 27-1-51 through 27-1-69.

(5) The county tax collector or assessor-tax collector shall select a candidate from among his deputies to attend the certification program described in Sections 27-1-51 through 27-1-69.

(6) (a) When any tax collector or deputy tax collector holds a valid certificate of educational recognition from the Education and Certification Board as established by Section 27-1-67 by attaining certification as a Collector of Revenue I (CR 1), he shall receive an additional Two Thousand Dollars ($ 2,000.00) annually beginning the next fiscal year after completion.

(b) When any tax collector or deputy tax collector holds a valid certificate of educational recognition from the Education and Certification Board as established by Section 27-1-67 by attaining certification as a Collector of Revenue II (CR 2), he shall receive an additional Two Thousand Dollars ($ 2,000.00) annually beginning the next fiscal year after completion.

(c) When any tax collector or deputy tax collector holds a valid certificate of educational recognition from the Education and Certification Board as established by Section 27-1-67 by attaining certification as a Mississippi Collector of Revenue (MCR), he shall receive an additional Two Thousand Five Hundred Dollars ($ 2,500.00) annually beginning the next fiscal year after completion.



§ 27-1-53 - Education and Certification Board created; board to administer and conduct education and training programs and examinations and set minimum requirements for obtaining certification; composition of board

A seven-member Education and Certification Board is created to administer and conduct the education and training programs and examinations under the Mississippi Tax Collectors Education and Certification Program. The Education and Certification Board shall set the minimum requirements for obtaining certification of each level of certification. The board shall consist of the following members:

(a) The President of the Mississippi Assessors and Collectors Association, who shall serve on the board during his term as president;

(b) The State Auditor, or his designee;

(c) One (1) member to be appointed by the State Auditor;

(d) One (1) member appointed by the President of the Mississippi Assessors and Collectors Association;

(e) One (1) member representing the Center for Governmental Training and Technology; and

(f) Two (2) members appointed by the Commissioner of Revenue.



§ 27-1-55 - Frequency and location of certification courses

(1) As required in the rules and regulations adopted by the Office of the State Auditor, the Education and Certification Board, in cooperation with the Center for Governmental Training and Technology within the Mississippi State University Extension Service, shall conduct the continuing education sessions for tax collectors, assessor-tax collectors and their deputies on an annual basis. These sessions shall be held at sufficiently convenient locations throughout the state.

(2) Sessions shall be offered a number of times that are sufficient to provide each Collector of Revenue I assessor and Collector of Revenue II assessor with an opportunity to attend continuing education sessions every two (2) years to maintain certification for each level.



§ 27-1-57 - Board to conduct examination and certification program for collector of Revenue I and II certifications and administer program for Mississippi Collector of Revenue certification

(1) The Education and Certification Board shall conduct a tax collector and assessor-tax collector examination and certification program for Collector of Revenue I and Collector of Revenue II certifications, and administer a program for Mississippi Collector of Revenue tax collector and assessor-tax collector certification.

(2) At the direction of the Office of the State Auditor, the board shall design and implement the programs in a manner that maximizes the number of certified county tax collectors and assessor-tax collectors involved in the tax collection process.



§ 27-1-59 - Collector of Revenue I and Collector of Revenue II examinations; subjects covered in examinations

The Education and Certification Board, in cooperation with the Center for Governmental Training and Technology within the Mississippi State University Extension Service, shall design two (2) tax collector and assessor-tax collector examinations, to be called "Collector of Revenue I" and "Collector of Revenue II." All citizens of Mississippi are eligible to apply for and to be examined under "Collector of Revenue I" and "Collector of Revenue II" examinations, subject only to the resources and limitations of the board in conducting the examinations. Both examinations shall cover the subjects of real estate appraising, accounting, property tax law and collection procedures. Successful performance on the Collector of Revenue I examination requires the minimum knowledge needed for effective performance as a county tax collector or assessor-tax collector. Success on the Collector of Revenue II examination requires substantial knowledge of the subjects covered in the examination.



§ 27-1-61 - Frequency, location and design of examinations

(1) Examinations shall be held each year at the times prescribed by the Education and Certification Board in Jackson, Mississippi, and at not less than four (4) other convenient locations chosen by the board.

(2) The Education and Certification Board may not limit the number of individuals who take the examination and shall provide an opportunity for all enrollees at each session to take the examination at that session.

(3) The Education and Certification Board shall:

(a) Give both the Collector of Revenue I examination and the Collector of Revenue II examination in a format prescribed by the board; and

(b) Design both examinations to approximate the work that a county tax collector or assessor-tax collector is required to perform, including the use of appropriate computer applications.



§ 27-1-63 - Board to design curriculum for tax collector and assessor-tax collector certification candidates

The Education and Certification Board shall design a curriculum for Mississippi Collector of Revenue county tax collector and assessor-tax collector certification candidates that:

(a) Consists of tested courses offered by nationally recognized assessing organizations; and

(b) Requires superior knowledge of assessment administration and property valuation concepts.



§ 27-1-65 - Eligibility to apply for and take examinations

Any county tax collector, assessor-tax collector, or the deputy thereof, may apply for and take the Collector of Revenue I examination. Any person who is successful on the Collector of Revenue I examination may apply for and take the Collector of Revenue II examination. Any person who is successful on the Collector of Revenue II examination may apply for Mississippi Collector of Revenue certification.



§ 27-1-67 - Certification as Collector of Revenue I, Collector of Revenue II or Mississippi Collector of Revenue; revocation of certificate; notice and hearing

(1) The Education and Certification Board shall certify all persons who successfully complete a certification program under Sections 27-1-51 through 27-1-69 and shall furnish each successful certification applicant with a certificate that prominently displays the person's name and the fact that the person is a certified Mississippi county tax collector or assessor-tax collector with the designation as a Collector of Revenue I, Collector of Revenue II or Mississippi Collector of Revenue.

(2) The Education and Certification Board shall revoke the certification of an individual if the board reasonably determines that the individual committed fraud or misrepresentation with respect to:

(a) The preparation, administration or taking of the examination for Collector of Revenue I or Collector of Revenue II certification; or

(b) Completion of the curriculum for Mississippi Collector of Revenue certification.

(3) The Education and Certification Board shall give notice and hold a hearing to consider all of the evidence about the fraud or misrepresentation before deciding whether to revoke an individual's certification.



§ 27-1-69 - Collection by Center for Governmental Training and Technology of fees for examinations and certifications; use of funds

The Education and Certification Board shall establish a fair and reasonable fee for the examinations and certifications of county tax collectors, assessor-tax collectors and their deputies authorized under Sections 27-1-51 through 27-1-69. Such fee shall be collected by the Center for Governmental Training and Technology within the Mississippi State University Extension Service and used for:

(a) Testing and training of county tax collectors, assessor-tax collectors and their deputies; and

(b) Administration of the Mississippi Collector of Revenue Certification Program and the design of its curriculum under Sections 27-1-57 and 27-1-63.









Chapter 3 - DEPARTMENT OF REVENUE

§ 27-3-1 - Department of Revenue created; Commissioner of Revenue; term; qualifications; bond; removal from office

(1) There is hereby created a Department of Revenue, the head of which shall be the Commissioner of Revenue, who shall be appointed by the Governor, with the advice and consent of the Senate. Each term of office of the Commissioner of Revenue shall be for six (6) years, or until his successor shall be appointed and qualified. The Governor shall include in his appointment, the expiration date of the appointment. Vacancies shall be filled by the Governor for the unexpired portion of the term in which the vacancy occurs.

(2) The Commissioner of Revenue shall be a qualified elector, shall have at least a bachelor's degree from an accredited college or university, and shall possess a special knowledge of taxation and revenue as pertaining to the State of Mississippi. The Commissioner of Revenue shall be full time and shall not be actively engaged in any other business or occupation.

(3) The Commissioner of Revenue shall, before entering upon the discharge of the duties of his office, take and subscribe to the oath of office prescribed by the Constitution, shall file the oath in the Office of the Secretary of State, and shall execute a bond in some surety company authorized to do business in the state, to be approved by the Governor, and filed in the Office of the Secretary of State in the penal sum of Two Hundred Fifty Thousand Dollars ($ 250,000.00), conditioned for the faithful and impartial discharge of the duties of his office. The premium on the bond shall be paid as provided by law out of funds appropriated to the Department of Revenue.

(4) The Commissioner of Revenue is not subject to removal from office other than by impeachment or by removal from office as provided for under Section 25-5-1, except that in addition to impeachment and removal, the Commissioner of Revenue may also be removed from office for a criminal conviction for violating the Internal Revenue Code.



§ 27-3-2 - Name of proposed commissioner to be submitted to senate for advice and consent; chairman of State Tax Commission to serve as Commissioner of Revenue until person appointed by governor has been appointed and qualified

(1) No person appointed by the Governor as Commissioner of Revenue under the terms of Section 27-3-1 shall be eligible to take office unless his name shall have been submitted to the Mississippi Senate for its advice and consent at least thirty (30) days prior to the scheduled adjournment of the regular session of the Legislature being held in the calendar year in which the term of the office of the incumbent shall expire.

(2) As to the appointment of the Commissioner of Revenue under Section 27-3-1 for the term that begins on July 1, 2010, and expires on June 30, 2016, for purposes of subsection (1) of this section, the Chairman of the State Tax Commission whose term expires on June 30, 2010, shall be deemed to be the incumbent of this position and shall serve as the Commissioner of Revenue until the person appointed by the Governor to fill this term has been appointed and qualified.

(3) If for any reason an appointment by the Governor under Section 27-3-1 is not given the advice and consent of the Mississippi Senate prior to the adjournment of such regular session, the Governor may submit another appointment at any time to the Mississippi Senate for its advice and consent at a regular or extraordinary session of the Legislature.

(4) The prohibition contained in subsection (1) of this section shall not apply when a vacancy shall occur by death or resignation of the incumbent.



§ 27-3-3 - Commissioner of Revenue of Department of Revenue to be executive officer

The Commissioner of Revenue of the Department of Revenue shall be the executive officer of the Department of Revenue. He shall have the power and authority to perform all duties and powers prescribed by the laws of this state to be performed by the Chairman of the State Tax Commission, the Commissioner of Revenue, the State Tax Commission or the Department of Revenue. The commissioner shall have the power and authority to enforce all rules and regulations promulgated by him, the Chairman of the State Tax Commission or the State Tax Commission.



§ 27-3-4 - Transfer of powers, duties and functions of State Tax Commission and Chairman of the State Tax Commission to Commissioner of Revenue acting through the Department of Revenue

(1) Except for the duties and powers devolved upon the Board of Tax Appeals by Section 27-4-3, the Commissioner of Revenue acting through the Department of Revenue shall on and after July 1, 2010, exercise those powers, duties and functions heretofore vested in the Mississippi State Tax Commission, the State Tax Commission, the Tax Commission, the Commissioner of Revenue, the Chairman of the Mississippi State Tax Commission, the Chairman of the State Tax Commission and/or the Chairman of the Tax Commission.

(2) Except for those minutes, orders and records of the three-member State Tax Commission which are in the possession of the Secretary of the State Tax Commission and any other property which is transferred from the State Tax Commission to the Board of Tax Appeals, all files, documents, records, property, tangible and intangible, data and funds belonging to and/or in the possession of the State Tax Commission immediately prior to July 1, 2010 shall pass to the Department of Revenue on July 1, 2010, without the need of the execution of any documents. In regard to such files, documents, records, property, data and funds, the creation of the Department of Revenue on July 1, 2010, shall be treated as only a change in the name of the entity owning or possessing such files, documents, records, property, data and funds from that of the State Tax Commission to the Commissioner of Revenue of the Department of Revenue with ownership, possession and custody remaining in the same entity.

(3) In regard to any action taken by the Chairman of the State Tax Commission and/or by the State Tax Commission prior to July 1, 2010, the creation of the Department of Revenue and the transfer of powers, duties and functions to the Commissioner of Revenue of the Department of Revenue from the Chairman of the State Tax Commission and from the State Tax Commission as set out in subsection (1) of this section shall be treated as only a change in the name of the entity taking such action from the Chairman of the State Tax Commission to the Commissioner of Revenue of the Department of Revenue or from the State Tax Commission to the Department of Revenue, and the Commissioner of Revenue acting through the Department of Revenue shall succeed to any right, duty or obligation as the result of such action and shall be treated as the same entity that took such action without the execution and/or filing of any document. Any action taken by the Commissioner of Revenue, including those taken by and through the Department of Revenue, after July 1, 2010, in regard to any interest, right, duty or obligation arising from the actions of the Chairman of the State Tax Commission and/or the State Tax Commission prior to July 1, 2010, shall be taken in the name of the Commissioner of Revenue of the Department of Revenue or in the name of the Department of Revenue and be treated as an action by the official or entity which originally took the action that gave rise to such interest, right, duty or obligation, including, but not limited to, any interest, right or obligation arising from the execution or performance of a contract or agreement, the issuance of a tax assessment, the issuance of a tax lien, the issuance and execution of a distress warrant and the issuance of a notice to extend the time period for issuing a tax assessment.

(4) In regard to the promulgation and adoption of any rule or regulation by the State Tax Commission and/or the Chairman of the State Tax Commission prior to July 1, 2010, the creation of the Department of Revenue and the transfer of powers, duties and functions to the Commissioner of Revenue of the Department of Revenue from the State Tax Commission and Chairman of the State Tax Commission as set out in subsection (1) of this section shall be treated as only a change in the name of the official or agency that adopted and promulgated such rules and regulations from the Chairman of the State Tax Commission or the State Tax Commission to the Commissioner of Revenue of the Department of Revenue, and after July 1, 2010, the Commissioner of Revenue of the Department of Revenue is authorized and empowered to enforce such rules or regulations as the official or agency that originally adopted and promulgated such rules and regulations without having to readopt or re-promulgate such rules and regulations. In such rules and regulations, after July 1, 2010, any reference to Mississippi State Tax Commission, the State Tax Commission, the Tax Commission and/or commission shall mean Department of Revenue and any reference to the Commissioner of Revenue, the Chairman of the Mississippi State Tax Commission, the Chairman of the State Tax Commission, the Chairman of the Tax Commission and/or chairman shall mean Commissioner of Revenue of the Department of Revenue.

(5) The terms "Mississippi State Tax Commission," "State Tax Commission," "Tax Commission" and "commission" appearing in the laws of this state in connection with the performance of the duties and functions by the Mississippi State Tax Commission, the State Tax Commission or Tax Commission shall mean the Department of Revenue, and, more particularly, such words or terms shall mean the Department of Revenue whenever they appear in Sections 7-5-25, 7-7-49, 9-21-51, 11-51-77, 13-3-157, 13-3-169, 17-17-53, 17-17-219, 17-17-327, 17-17-415, 17-17-423, 19-2-11, 19-5-357, 19-9-151, 21-29-229, 21-29-233, 21-33-3, 21-33-5, 21-33-9, 21-33-13, 21-33-43, 21-33-45, 21-33-47, 21-33-205, 21-33-207, 21-33-209, 21-45-21, 25-1-73, 25-1-87, 25-3-1, 25-3-3, 25-3-15, 25-15-9, 25-17-9, 25-53-151, 25-55-15, 25-58-21, 25-60-1, 25-65-5, 25-65-7, 27-5-101, 27-5-103, 27-5-155, 27-5-159, 27-7-901, 27-7-903, 27-8-19, 27-17-423, 27-19-11, 27-19-27, 27-19-31, 27-19-39, 27-19-40, 27-19-41, 27-21-7, 27-21-19, 27-31-1, 27-31-31, 27-31-37, 27-31-38, 27-31-87, 27-31-101, 27-31-107, 27-31-109, 27-31-113, 27-35-15, 27-35-17, 27-35-19, 27-35-23, 27-35-25, 27-35-35, 27-35-50, 27-35-55, 27-35-75, 27-35-77, 27-35-81, 27-35-97, 27-35-111, 27-35-119, 27-35-123, 27-35-127, 27-35-131, 27-35-133, 27-35-135, 27-35-141, 27-35-143, 27-35-145, 27-35-147, 27-35-165, 27-35-167, 27-35-301, 27-35-303, 27-35-305, 27-35-307, 27-35-310, 27-35-313, 27-35-321, 27-35-327, 27-35-337, 27-35-509, 27-35-511, 27-35-513, 27-35-515, 27-35-519, 27-35-525, 27-35-527, 27-35-531, 27-37-19, 27-37-21, 27-37-23, 27-37-27, 27-37-29, 27-37-31, 27-37-301, 27-37-303, 27-38-5, 27-38-7, 27-39-317, 27-39-319, 27-39-325, 27-39-329, 27-41-21, 27-41-37, 27-41-101, 27-45-21, 27-51-13, 27-51-15, 27-51-17, 27-51-21, 27-71-501, 27-71-503, 27-71-507, 27-73-9, 27-75-16, 27-103-209, 27-103-211, 27-104-13, 27-104-17, 27-107-75, 27-107-95, 27-107-115, 27-107-135, 27-107-157, 27-107-205, 27-107-321, 29-1-125, 29-1-127, 29-1-129, 29-5-77, 31-1-1, 31-3-21, 31-17-3, 31-19-29, 31-25-27, 31-25-28, 31-31-11, 37-7-301, 37-107-3, 41-3-16, 41-29-177, 41-29-181, 43-1-23, 43-13-121, 43-13-145, 43-13-303, 43-19-46, 45-3-21, 45-11-5, 49-7-251, 49-7-255, 49-15-36, 49-15-64, 49-15-201, 49-15-205, 49-17-65, 49-17-67, 49-17-69, 49-17-70, 49-17-83, 49-17-87, 49-17-407, 49-31-5, 51-15-129, 57-1-257, 57-1-363, 57-4-13, 57-10-409, 57-10-411, 57-10-413, 57-13-23, 57-26-3, 57-28-3, 57-30-3, 57-39-205, 57-43-11, 57-61-15, 57-62-3, 57-62-9, 57-62-11, 57-62-13, 57-62-15, 57-67-17, 57-73-21, 57-73-23, 57-73-25, 57-73-27, 57-75-17, 57-80-9, 57-89-7, 57-91-9, 57-99-3, 57-99-7, 57-99-9, 57-101-1, 57-101-3, 57-105-1, 61-15-1, 61-15-7, 61-15-9, 61-15-13, 63-2-5, 63-5-34, 63-5-39, 63-7-61, 63-7-87, 63-7-311, 63-11-51, 63-11-53, 63-17-76, 63-23-7, 63-25-9, 65-1-46, 65-26-23, 65-26-17, 65-26-19, 65-39-35, 67-9-1, 69-9-13, 69-10-13, 69-29-1, 69-44-11, 69-48-13, 71-5-359, 71-5-389, 71-11-3, 75-24-209, 75-57-119, 75-79-7, 75-85-9, 77-3-87, 77-7-47, 77-9-483, 77-9-493, 77-11-201, 79-4-14.22, 79-4-15.32, 79-11-351, 79-15-125, 79-16-23, 83-1-13, 83-1-27, 83-1-29, 83-1-31, 83-1-37, 83-1-39, 83-5-215, 83-31-45, 83-34-39, 83-47-9, 83-49-45, 91-7-283, 93-11-153, 97-3-111, 97-17-4, 97-32-5, 97-33-73, 97-43-11, 99-27-39 and 99-27-41.

(6) The terms "Chairman of the Mississippi State Tax Commission," "Chairman of the State Tax Commission," "Chairman of the Tax Commission" and "chairman" appearing in the laws of this state in connection with the performance of the duties and functions by the Chairman of the Mississippi State Tax Commission, the Chairman of the State Tax Commission or the Chairman of the Tax Commission shall mean the Commissioner of Revenue of the Department of Revenue, and, more particularly, such words or terms shall mean the Commissioner of Revenue of the Department of Revenue whenever they appear in Sections 7-5-25, 13-3-157, 13-3-169, 21-33-205, 21-33-207, 21-33-209, 25-53-151, 25-60-1, 27-31-31, 27-41-69, 27-75-16, 31-17-3, 31-19-29, 57-62-9, 57-73-21, 65-1-46 and 75-57-2.



§ 27-3-9 - Compensation of Commissioner of Revenue

The Commissioner of Revenue shall receive an annual salary fixed by the State Personnel Board. The actual traveling expenses of the commissioners and of the employees of the Department of Revenue incurred in the performance of their official duties shall be allowed, and such salaries and expenses shall be payable out of funds appropriated for the expenses of the Department of Revenue.



§ 27-3-13 - Employees

The Commissioner of Revenue is empowered to employ such accountants, appraisers, information systems programmers, information systems technicians, information systems managers, clerical help, stenographers, and such other assistants and/or attorneys as he may deem necessary to the proper discharge of the duties of the Department of Revenue, to prescribe their duties and to fix the compensation of each employee within the rules, regulations and guidelines of the State Personnel Board. Such employees may be used interchangeably in the administration of the various duties imposed by law upon the commissioner in the several offices of the Department of Revenue. Further, the Commissioner of Revenue may designate any ten (10) employees of the commission to be law enforcement officers, as defined in Section 45-6-3, with police powers to enforce any laws administered by the Department of Revenue. Temporary employees may be employed as hereinabove, when in the opinion of the commissioner a seasonal press of business requires, except that such temporary employees shall be retained no longer than is necessary to the discharge of the duties imposed by law upon the department.



§ 27-3-15 - Bonds of employees

The Commissioner of Revenue may require such of his employees as authorized by this chapter to execute bonds in some surety company authorized to do business in the State of Mississippi in such sum as it may order not to exceed for any one (1) employee the sum of Twenty-five Thousand Dollars ($ 25,000.00), and the premium on the bond shall be paid out of any money appropriated for the general expenses of the Department of Revenue.



§ 27-3-17 - Quarters and equipment for Department of Revenue

It is the duty of the Department of Finance and Administration to provide suitable and adequate quarters and equipment for the Department of Revenue, for its office force and for filing its records, books, papers and assessment rolls.



§ 27-3-19 - Official seal

(1) The Department of Revenue shall have a seal which shall be in the form of a circle with the image of an eagle in the center and around the margin the words: "Commissioner, Mississippi Department of Revenue," and under the image of the eagle the word: "Official." The seal, in the discretion of the Commissioner of Revenue, may be of a raised or engraved design or printed.

(2) The Commissioner of Revenue or any employee of the Department of Revenue in the performance of duties assigned to the Commissioner of Revenue or to the Department of Revenue shall affix the seal prescribed in this section to every document where required by law, and to every certificate and other official paper executed by the Commissioner of Revenue or in his name under his authority where necessary or proper; and all documents authenticated with the seal and signed by the commissioner or issued under his name shall be received as evidence in all courts, investigations, and proceedings authorized by law, and may be recorded in the same manner and with like effect as a deed; and all copies of papers in the office of the Department of Revenue, certified by the Commissioner of Revenue and authenticated by the seal, shall be accepted in all matters equally and in like manner as the original.



§ 27-3-23 - Audit of department

The Commissioner of Revenue may forthwith have prepared a complete audit and survey of the books, records, accounts, operations and affairs of the Department of Revenue to the end of obtaining a comprehensive outline of the conditions thereof, and of securing a more economical administration of the business, duties and operations of the department. The expense incident to such audit and survey shall be paid out of the contingent fund of the department.



§ 27-3-31 - Specific duties and powers

(1) It shall specifically be the duty of the Commissioner of Revenue, and he shall have power and authority:

(a) To adopt, amend or repeal those rules or regulations necessary and proper to effectively administer the Department of Revenue and implement the duties assigned to the commissioner in this section and in any other statute as well as any duties assigned to the Department of Revenue.

(b) To develop, implement and decide questions of policy as it relates to the operation of the Department of Revenue and/or any law which the commissioner or the Department of Revenue is required to administer.

(c) To supervise and direct all administrative and technical activities of the Department of Revenue.

(d) To organize the offices, bureaus and divisions of the Department of Revenue.

(e) To coordinate the activities of the various offices, bureaus and divisions of the Department of Revenue.

(f) To delegate such administrative functions, duties or powers as he deems necessary to carry out the efficient operation of the Department of Revenue.

(g) To make, execute and effectuate any and all agreements or contracts, including contracts for the purchase of goods and services, as are necessary.

(h) To enter into long-term or multiyear leases of real property with other state agencies.

(i) To appeal any decision of the Board of Tax Appeals that he determines should be appealed.

(j) To defend, pursue and/or appeal any suit or appeal brought by or against the Department of Revenue and/or by or against the Commissioner of Revenue in his official capacity.

(k) To confer with and advise assessing officers, boards of supervisors and other county officers as to their duties relative to ad valorem taxation under the law; and to advise them in the collection, filing and preservation of data relative to matters of assessment.

(l) To become familiar with property values and general conditions in the counties of the state and to direct the collection and preservation of data and information pertaining to the quantity and value of property in each county in the state, subject to assessment, necessary to enable the commissioner to determine the assessed value of classes of property and whether assessments comply with acceptable performance standards as required by Section 27-35-113.

(m) To direct the collection, preparation and preservation of data and information pertaining to the quantity, value and location of property belonging to railroads, persons, corporations and associations which is required to be assessed by the commissioner.

(n) To supervise and direct the preparation of forms for the assessment of property of railroads and public service corporations assessed by the commissioner, and the filing of their rolls or schedules of assessment.

(o) To determine the location of all property subject to assessment by the commissioner in the various counties of the state, the municipalities and taxing districts therein, and to ascertain and report as far as practicable the value and ownership of all such property.

(p) To keep informed of the work of the assessors and supervisors of the various counties of the state as required by Section 27-3-51, and to have charge of the details necessary to the equalization by the commissioner of assessments among the various counties pursuant to Section 27-35-113.

(q) To prepare all forms for tax lists, assessment rolls and perform other duties relating thereto.

(r) To prepare data and statistics relating to property assessments which are deemed advisable for publication or which may be required by the Legislature.

(s) To confer with assessors, supervisors and other local taxing officials who may have business with the Department of Revenue.

(t) To consider and approve or disapprove all orders of boards of supervisors granting homestead exemptions.

(u) To administer and enforce the "Local Option Alcoholic Beverage Control Law," being Section 67-1-1 et seq.

(v) To adopt and enforce rules and regulations prescribing the manner and method by which tax returns and documents may be filed with the Department of Revenue as provided under Section 27-3-83.

(2) The Commissioner of Revenue and any agent duly authorized by the commissioner are empowered to administer and certify oaths.



§ 27-3-33 - Prosecutions, actions, proceedings, and suits; levy on compensation owing to delinquent taxpayer

(1) The Commissioner of Revenue shall have the power, authority and duty to direct that proceedings, actions and prosecutions be instituted to enforce the laws relating to the penalties, liabilities, and punishment of all persons, officers or agents or corporations, or others required by law to make returns of taxable property, for failure or neglect to comply with such provisions of the tax law; and to cause complaints to be made against assessors, boards of supervisors, and other officers, whose duties concern assessments, in any court of competent jurisdiction for their removal for official misconduct or neglect of such duty, as provided by law in such cases.

(2) The Commissioner of Revenue shall have the power, authority and duty to proceed by suit in the chancery court of the residence of the taxpayer or, in the case of a nonresident, in the Chancery Court of the First Judicial District of Hinds County, against all persons, corporations, companies and associations of persons for all past due and unpaid taxes, together with any penalties, damages and interest due thereon, of any kind whatever, either of the state or any county, municipality, drainage, levee, or other taxing district, or any subdivision thereof, and for all past due obligations and indebtedness of any character due and owing to them or any of them; but not, however, including penalties for the violation of the antitrust laws; and, provided that the duty and obligation of the Commissioner of Revenue hereunder accrues only at such time as the tax collector of the county, municipality, drainage, levee, or other taxing district, or any subdivision thereof, primarily responsible for the collection of taxes for the district has exhausted all legal remedies provided by the laws of this state.

(3) All suits by the Commissioner of Revenue under the provisions of this section, or under the provisions of Section 27-3-37 or Section 27-3-39, shall be in his official capacity for the use of the state, county, municipality, levee board or other taxing district interested; and he shall not be liable for costs, and may appeal without bond. Such suits may be tried at the return term and shall take precedence over other suits.

(4) All warrants issued by the Commissioner of Revenue for the collection of any taxes imposed by statute and collected by the Department of Revenue shall be used to levy on salaries, compensation or other monies due the delinquent taxpayer. The warrants shall be served by mail or by delivery by an agent of the Department of Revenue on the person or entity responsible or liable for the payment of the monies to the delinquent taxpayer. Once served, the employer or other person owing compensation due the delinquent taxpayer shall pay the monies over to the Department of Revenue in complete or partial satisfaction of the tax liability. An answer shall be made within thirty (30) days after service of the warrant in the form and manner determined satisfactory by the commissioner. Failure to pay the money over to the Department of Revenue as required by this section shall result in the served party being personally liable for the full amount of the monies owed and the levy and collection process may be issued against the party in the same manner as other taxes. Except as otherwise provided by this section, the answer, the amount payable under the warrant and the obligation of the payor to continue payment shall be governed by the garnishment laws of this state but shall be payable to the Department of Revenue.



§ 27-3-35 - Subpoena of witnesses

In all cases of valuation or ownership of property which has escaped taxation, the Commissioner of Revenue may have subpoenaed witnesses to testify before any board of supervisors, board of mayor and aldermen, or other municipal governing authority, or before the commissioner himself, his designee or any other lawful taxing authority.



§ 27-3-37 - Negligent or defaulting official to be made party to suit

In all suits against delinquent taxpayers under the provisions of Section 27-3-33 or Section 27-3-39, the officer charged with the duty of collecting the tax shall be made a party; and if it shall appear that the failure of the taxpayer to properly pay his taxes was caused by any willful default or negligence of the officer charged with the duty of collecting the tax, judgment shall be rendered against such officer for the amount of twenty percent (20%) of the amount of tax involved in addition to the amount of the recovery against the delinquent taxpayer, which additional twenty percent (20%) shall be paid into the general fund of the state treasury.



§ 27-3-39 - Investigations of property escaping taxation; additional assessments

The Commissioner of Revenue shall investigate and ascertain what property, if any, is escaping taxation or assessment. After the first day of February should the Commissioner of Revenue discover that any person, corporation, property, business, occupation or calling has escaped taxation for the previous calendar year or years by reason of not being assessed by either a county or municipality, it shall be his duty to give notice to the county or municipal tax assessor in writing, and the assessor shall, within ten (10) days thereafter, make the proper assessment by way of an additional assessment and file the assessment with the clerk of the board of supervisors or the clerk of the municipality, as the case may be, who shall enter the assessment on the last approved roll or rolls in his hands, and the clerk shall give ten (10) days' notice in writing to the person or corporation whose property is thus assessed, and all objections to the assessment shall be heard at the next meeting of the board of supervisors of the county or the governing authorities of the municipality. The board of supervisors or governing authorities of the municipality shall also be notified in writing by the assessor of the assessment, and the Commissioner of Revenue or his designee may appear at the meeting, and an appeal to the circuit court may be taken from the order of the board approving or disapproving the assessment by either party. If the assessment is approved and no appeal is taken, the clerk shall certify this to the Commissioner of Revenue and if the taxes are not paid within thirty (30) days thereafter, the property, if it is real estate, shall be ordered sold as provided for by law, and if it is personal the Commissioner of Revenue shall proceed to collect by distress or otherwise. If the tax assessor fails or refuses to make an assessment and report the assessment as required by this section, he shall be liable on his bond for the amount of taxes properly collectible and ten percent (10%) damages thereon.



§ 27-3-41 - Limitation

The power of the Commissioner of Revenue to institute proceedings for the assessment of property which has escaped taxation by reason of not being assessed shall expire at the end of seven (7) years from the date when his right so to do first accrued, and it shall bring all suits he is authorized to bring within six (6) years after the cause of action accrues and not thereafter.



§ 27-3-43 - Certain land purchased by commissioner as successful bidder may be sold or retained in best interest of state

When land is purchased by the Commissioner of Revenue as the successful bidder in accordance with Section 27-7-63, 27-13-37 or 27-65-65, the Commissioner of Revenue may then sell the state's interest in the land at a public or private sale to the best interest of the state. If after such purchase, the Commissioner of Revenue determines that it is not in the best interest of the state for him to sell the state's interest in the land, he shall, after the expiration of any applicable redemption period, render a full description of the land to the land commissioner, and after such rendering, the land shall be registered at the land office and sold as other state lands.



§ 27-3-45 - Settlements with State Treasurer's reports to State Auditor of public accounts

The Department of Revenue shall settle with the State Treasurer, and pay over daily to the State Treasurer all monies collected by it each day; and it shall make a report to the State Auditor at the end of the fiscal year, giving a full account of all collections by it under the provisions of Sections 27-3-33, 27-3-37, 27-3-39, 27-3-43, 27-3-47 and 27-3-71 during the preceding fiscal year and of whom and on whose account collected. For a failure to render such account and settle and pay over all collections made by it, as required by law, the Commissioner of Revenue shall be suspended from office by the Governor in the same manner as in the case of a defaulting State Treasurer.



§ 27-3-47 - Political subdivisions of state not chargeable with fees; fees not to be deducted from certain funds

No county, municipality, drainage district, levee board, or other administrative body, shall be chargeable with any fees or expenses on account of any investigation, demand or suit made or instituted by the Commissioner of Revenue; nor shall any fees or commissions be deducted or retained from any funds collected for or belonging to the state, any county, municipality, drainage district, levee district or other political subdivision, from any state or any other subdivision or department thereof. Nothing in this section shall be construed, however, to prohibit the Commissioner of Revenue from expending funds appropriated for the support of the Department of Revenue in administering the provisions hereof, and in making investigations and demands and bringing and maintaining suits and other actions hereunder.



§ 27-3-49 - Commissioner of Revenue to investigate taxation and make recommendations to legislature

The Commissioner of Revenue shall investigate all matters of taxation and recommend to the Legislature, at each regular session, such changes and alterations in the tax laws of the state as in his judgment he may deem best to bring about a more perfect, equitable, adequate, just and thorough system of taxation and valuation of property for state and county taxation.



§ 27-3-51 - Annual visits to each county of the state; information concerning realty transfers; requests for and verification of realty sales data

(1) In order that the Commissioner of Revenue may be familiar with the character and values of the several classes of property within each of the several counties of the state and of the economic conditions therein, and throughout the state, the Commissioner of Revenue, or his designees, shall annually visit each of the several counties of the state. In the course of his visitation within each county, the Commissioner of Revenue, or his designees, shall perform the duties enumerated in Sections 27-3-39 and 27-3-53, and he shall investigate the work and methods adopted by the board of supervisors and county tax assessors and confer with such officers and other well-informed persons, ascertain wherein existing laws are defective or improperly or negligently administered and shall be authorized to exercise the authority granted under Sections 27-1-21 and 27-1-23. However, any language in Section 27-1-21 and Section 27-1-23 relative to the actual assessing or appraising of property by the county or municipal tax assessor is not granted to the Commissioner of Revenue. He shall report the results of his investigation and the facts ascertained to the Governor, from time to time, when required by him, and to each session of the Legislature.

(2) The chancery clerk shall require that the current mailing address and current business or employment telephone number, if any, and current residential telephone number, if any, of each grantor and grantee be included on all deeds as a prerequisite for the deed to be filed for record after July 1, 1987. If the residential telephone number is unlisted, the grantor or grantee shall include on the deed a telephone number where he or she can be reached during business hours. If the grantee may receive mail at the address of the property transferred, then the address of the transferred property shall be the mailing address of the grantee for the purposes of this section. The information provided by the grantor and grantee shall be true and correct and complete to the best of his or her knowledge and belief under penalty of perjury under Section 97-9-61. The chancery clerk may refuse to accept delivery of any deed for filing that does not contain on the deed the information required in this section. The fact that the information provided by the grantor or grantee may be incorrect, incomplete or false, however, shall not invalidate the deed or the filing thereof for record. The Commissioner of Revenue shall annually audit the deeds filed with the chancery clerk of each county and assess a penalty of One Hundred Dollars ($ 100.00) against the county for each deed filed in violation of this section, and the aggregate of such sum shall be withheld by the Commissioner of Revenue from the next installment of homestead exemption reimbursement due under Section 27-33-41.

(3) The Commissioner of Revenue or his designees are hereby authorized to verify sales data regarding the transfer of real property by obtaining such information from the grantor or grantee. The information provided by the grantor or grantee to the Commissioner of Revenue or his designee shall be true, correct and complete to the best of his or her knowledge and belief under penalty of perjury under Section 97-9-61. Any information obtained in this manner shall be shared with the county tax assessors and used only for the purpose of valuing property.

(4) The Commissioner of Revenue may request sales data of Class I and Class II property from the county tax assessors in order to develop sales ratios. If a county tax assessor fails to supply accurate information requested by the Commissioner of Revenue, the commissioner shall reject the county's tax roll. The avails of the one (1) mill levy as provided for in Section 27-39-329(2)(b) shall not be expended until the county complies with such request.



§ 27-3-52 - Counties to have certified appraisal personnel; continuing education; increases in compensation

(1) The Department of Revenue shall promulgate rules and regulations setting forth the minimum requirements for which tax assessors and/or their deputy assessors or assistants, appropriate state employees, employees of planning and development districts or other persons may attain certification as an appraiser. The Department of Revenue shall establish and conduct such educational and training programs as may be appropriate to assist such persons in attaining such certification.

(2) Counties having not more than five thousand (5,000) applicants for homestead exemption shall have at least one (1) certified appraiser, and counties having more than five thousand (5,000) applicants for homestead exemption shall have at least two (2) certified appraisers; however, any county may employ any certified appraiser on a part-time basis.

(3) When any tax assessor and/or his deputies or assistants travel outside of their county to attend an appraisal school, seminar or workshop approved by the Department of Revenue, such persons shall receive as reimbursement of expenses of such travel the same mileage and actual and necessary expenses for food, lodging and travel by public carrier or private motor vehicles as is allowed under Section 25-3-41. However, mileage shall not be authorized when such travel is done by a motor vehicle owned by the county.

(4) The county board of supervisors shall reimburse the assessors, tax collectors and deputies for reasonable and necessary expenses sustained in attending annual conferences, regional conferences, schools and seminars. The Department of Revenue shall have the authority to prescribe forms and to promulgate rules and regulations necessary to implement the provisions of this section. No expenses authorized herein shall be reimbursed unless the expenses have been authorized or approved by an order of the board duly made and spread upon the minutes of such board.

(5) When any tax assessor and/or his deputies or assistants attend and successfully complete all qualifications pursuant to the Mississippi Education and Certification Program and receive the certification level of Track II, Evaluator I, they shall receive an additional One Thousand Dollars ($ 1,000.00) annually beginning the next fiscal year after completion.

(6) When any tax assessor and/or his deputies or assistants attend and successfully complete all qualifications pursuant to the Mississippi Education and Certification Program and receive the certification level of Track II, Evaluator II, they shall receive an additional One Thousand Dollars ($ 1,000.00) annually beginning the next fiscal year after completion.

(7) When any tax assessor and/or his deputies or assistants attend and successfully complete all qualifications pursuant to the Mississippi Education and Certification Program and receive the certification level of Mississippi Assessment Evaluator (MAE), they shall receive an additional One Thousand Five Hundred Dollars ($ 1,500.00) annually beginning the next fiscal year after completion.

(8) When any deputy tax assessor successfully completes all qualifications to become a licensed certified residential real estate appraiser under Sections 73-34-1 through 73-34-63, on the recommendation of the tax assessor, the county board of supervisors may pay, in its discretion, an additional amount not to exceed Three Thousand Dollars ($ 3,000.00) annually to the deputy beginning the next fiscal year after the completion of such qualifications.

(9) When any deputy tax assessor successfully completes all qualifications to become a licensed certified general real estate appraiser under Sections 73-34-1 through 73-34-63, on the recommendation of the tax assessor, the county board of supervisors may pay, in its discretion, an additional amount not to exceed Five Thousand Dollars ($ 5,000.00) annually to the deputy beginning the next fiscal year after the completion of such qualifications.

(10) The accumulative total of all educational increases authorized under subsections (5), (6), (7), (8) and (9) of this section shall not exceed Eight Thousand Five Hundred Dollars ($ 8,500.00) and shall be paid out of the common county fund from proceeds of the one (1) mill ad valorem tax as provided in Section 27-39-329.

(11) In order to receive the additional annual payment or payments provided for in subsections (5), (6), (7), (8) and (9) of this section, the tax assessor or deputies or assistants who completed the Mississippi Education and Certification Program and were certified as provided herein shall be personally involved in the conduct, administration and/or supervision of the appraisal of the property of the county and in the maintenance of such appraisal.



§ 27-3-53 - Informational forms

The Department of Revenue shall prepare and furnish forms for obtaining the information hereinafter provided for, whenever they may deem it necessary

(a) Amount of fire insurance carried on all buildings and on personal property of every description.

(b) All individuals, firms, partnerships and corporations engaged wholly or in part in mercantile, manufacturing or any other business, (except banks and insurance companies) occupation or calling, shall, on demand by the Department of Revenue in writing, furnish a sworn statement of their taxable property, as of January first of each year; and of their assets and liabilities on that date. Any person or concern failing or refusing to furnish the information required within thirty (30) days after written notice so to do from the Department of Revenue shall be guilty of a misdemeanor, and on conviction shall be punished as for a misdemeanor. The information herein provided for shall be confidential, and shall not be given anyone by the Department of Revenue, except to county and municipal tax assessors. And for the illegal disclosure of any information provided for under this section, the injured party shall have a right of action against the Commissioner of Revenue or the assessor, on their or his official bond, for any actual damages sustained.



§ 27-3-57 - Deposit of funds; apportionment of collections; bonding

All funds collected by the Commissioner of Revenue and by the Department of Revenue under the provisions of any law are designated as public funds of the State of Mississippi. All such funds shall be deposited in the State Treasury on the same day in which the funds are collected, in accordance with Section 7-9-21. The State Treasurer shall transfer such monies to municipalities, counties and other special accounts, as provided by law.

The Commissioner of Revenue shall determine amounts due all municipalities, counties and such special funds as provided by law and shall certify to the State Treasurer at the end of each month the amount due each municipality, county or special fund. All tax collections to be apportioned by the Department of Revenue pursuant to Sections 27-65-75, 27-19-159, 27-5-101 and 27-5-103 shall be distributed to the proper sources as provided by law by the State Treasurer upon the certification of apportionment by the Department of Revenue. The State Treasurer shall requisition monies from the Treasury in such amounts as determined and certified by the Department of Revenue. The Department of Finance and Administration shall deliver the warrant to the State Treasurer who shall transfer such funds to each municipality, county or other such special fund by warrant or by electronic funds transfer on the due date.

Officers charged with the responsibility of handling such funds shall be required to provide fidelity bonds in the amount provided by law.



§ 27-3-58 - Department of Revenue authorized to retain portion of proceeds collected from tax levied under authority of local and private law

For any tax levied and collected under the authority of a local and private law of the State of Mississippi, and collected and paid to the Department of Revenue in the same or similar manner that state sales taxes are collected and paid, the Department of Revenue may retain three percent (3%) of the proceeds of such tax for the purpose of defraying the costs incurred by the Department of Revenue in the collection of the tax.



§ 27-3-59 - Assessors' and collectors' conferences

It shall be the duty of the Department of Revenue to call an annual conference of the county tax assessors and collectors. The meeting shall be held within the State of Mississippi for the purpose of giving systematic instruction in finding, listing and for the fair and just valuation and assessment of every kind of property subject to taxation under the laws of this state, and as to their practical duty in every step in connection therewith and for instruction in the administration of the Homestead Exemption Law. The conference shall continue not more than five (5) days. It shall be the duty of every county tax assessor and collector to attend and participate in the meeting and if by reason of illness or other unavoidable cause, any tax assessor or collector is unable to attend, he shall require one (1) of his deputies to attend and participate in his place. The Department of Revenue shall prepare, in advance, subjects for discussion by the conference, which shall include the revenue laws of the state, questions relating to matters of assessment of property for taxation and the duties of the tax assessors and collectors, and the Commissioner of Revenue or his designee shall preside as chairman of the conference and the secretary of the conference shall be appointed by the presiding chairman of the conference. The Department of Revenue may call regional conferences during the year for the aforesaid purposes and it shall be the duty of the tax assessors and collectors, or deputies, to attend and participate in these regional conferences and each tax assessor and collector, or his deputy, who attends and participates in these regional conferences shall be reimbursed for his expenses in the same manner as those attending the annual conference.

Each tax assessor and collector attending and participating in the annual or regional conferences in person, or by deputy, shall be entitled to receive as expenses for attending the conferences, travel, meals, lodging and other necessary expenses at the rate provided for in Section 25-3-41, which expenses shall be paid from the county general fund or proceeds from the levy imposed for the maintenance of the reappraisal program in such county.

The Department of Revenue shall have the authority to prescribe forms and to promulgate rules and regulations necessary to implement the provisions of this section.

Forms to be used for payment and reimbursement of expenses and forms of certificate of attendance to be furnished the tax assessors and collectors by the Department of Revenue, requisition and expense vouchers to be made on the State Auditor, the entire expense to be paid from the county general fund. The requisition and voucher shall be supported by a certificate of attendance to the conferences from the Department of Revenue before any payment shall be made. A newly elected county tax assessor or collector who has not qualified and taken office shall be entitled to receive the same payment and reimbursement for expenses in attending the conferences as the retiring county tax assessor or collector is entitled to receive.



§ 27-3-61 - Filing, preservation and disposition of records; digital or electronic preservation; destruction of paper record after digital or electronic preservation

(1) The Department of Revenue and the Commissioner of Revenue shall file and preserve for the time specified by this section, and as required by any other laws of this state, complete and full records of their official acts with respect to the laws which the Department of Revenue and/or the Commissioner of Revenue are required to enforce and administer, including, but not limited to, copies or reproductions of such copies of the land and personal assessment rolls, and the assessment rolls of railroads and other persons, corporations and associations required to be assessed by the Commissioner of Revenue as the state assessor of railroad. The Department of Revenue and the Commissioner of Revenue shall preserve, in their office, copies or reproductions of such copies of the land assessment rolls of the counties in this state for ten (10) years, and copies or reproductions of such copies of the personal assessment rolls of the counties in this state for three (3) years, the time to begin on the first day of January of the year in which such assessment rolls were made, the assessment rolls of railroads, persons, corporations or associations assessed by the commissioner for ten (10) years, and all other records, documents and papers for three (3) years. The records and documents required by this subsection to be filed and preserved by the Department of Revenue and the Commissioner of Revenue may be preserved digitally and/or electronically.

(2) When the records, documents, rolls, or reproductions of such rolls, papers and correspondence have been preserved by the Department of Revenue and the Commissioner of Revenue for the period of time required by subsection (1) of this section, all of the records, or such parts thereof as may be considered useless, may be disposed of in accordance with approved records control schedules. No records, however, may be destroyed without the approval of the Director of the Department of Archives and History. Nothing in this subsection shall prevent the Department of Revenue and/or the Commissioner of Revenue from destroying the paper copy of any record or document after it has been preserved digitally or electronically.



§ 27-3-63 - Audit of books outside of state to determine tax liability

When, in the judgment of the Department of Revenue, an audit, examination or inspection of the books, records, invoices, papers, memoranda or other data appears to be required or necessary to determine the assessment of a tax, or to establish a tax liability, or to verify a payment of a tax, under the income, any privilege, sales, and excise tax laws of any kind of this state, of a taxpayer doing business both within and without the state and maintaining his principal place of business outside the state; such audit, or examination, or inspection may be made at the principal place of business outside the state to the same extent and same effect as audits, examinations, or inspections are made of books, records, invoices, papers, memoranda or other data located in this state.

The Department of Revenue, when directly charged with the duty of assessing and collecting any tax under any law which requires a taxpayer to keep adequate books, records, papers, invoices, memoranda or other data, at a place in this state, reflecting his liability for any tax due the state, and which taxpayer conducts his business both within and without Mississippi, and maintains his principal place of business outside this state at which his books, records, etc., are located, may elect to audit, examine or inspect all books, records, papers, invoices, memoranda or other data reflecting upon the Mississippi tax assessment and tax liability at the principal place of business of the taxpayer, rather than require the taxpayer to transport all of his books, records, papers, invoices, memoranda and other data to some place in this state.



§ 27-3-65 - Audit of books outside state to determine tax liability; designation of agents to make audit

When the Department of Revenue in the course of directly administering any of the tax laws enumerated in Section 27-3-63 shall elect to audit, examine or inspect the books, records, papers, invoices, memoranda or other data of a taxpayer at his principal place of business outside this state, it shall designate, in writing, the agent or agents, employee or employees, to make the audit, examination or inspection at the principal place of business of the taxpayer, and shall state the kind of tax for which the audit, examination or inspection is thereby made, but for an inspection in regard to those taxes administered by the Department of Revenue there shall be no charge of any kind made against the taxpayer for the expenses of such inspection.



§ 27-3-67 - State taxing agency to have access to confidential information of other state taxing agencies

(1) Any agency, instrumentality or department of the State of Mississippi, which is charged by law with the collection of any taxes or fees whatsoever, shall be entitled, under the conditions hereinafter set forth, to have access to and obtain information from the books and records of any other agency, instrumentality or department of the state which is also charged by law with the collection of any taxes or fees whatsoever, if the purpose for which the information is sought or desired relates to and is connected with the statutory or constitutional duties of the agency, instrumentality or department desiring or seeking same.

(2) In order to be entitled to have access to and obtain information from the books and records of such other agency, instrumentality or department, the head of the agency, instrumentality or department desiring and seeking same shall make request therefor, in writing, to the Governor of the State of Mississippi, which request shall specify in detail the information sought and desired, and shall contain a full statement of the purpose for which such information is sought. If the Governor be of the opinion that the request relates to and is connected with the statutory or constitutional duties of the agency, instrumentality or department seeking same, and that such request is proper and reasonable and should be granted, then he shall transmit such request to the head of the agency, instrumentality or department from which the information is desired, together with his direction, in writing, that the information requested be furnished or that access to the books and records be given.

(3) The Governor shall have full and complete discretion to determine whether any request submitted to him shall be approved or disapproved, and his decision thereon shall be final; and he shall have the authority to approve same in part and disapprove same in part, and the authority to prescribe the manner in which the requested information shall be furnished and the terms and conditions under which access to the books and records shall be had.

(4) The terms and provisions of this section shall apply only to such books and records as are by statute or by their nature confidential and privileged, and shall not apply to such books and records as are declared by law to be, or are by their nature, public records, or records which are not confidential and privileged, and such records which are public records or not declared by law to be, or are not by their nature, confidential and privileged, may be inspected and information obtained therefrom as a matter of course without following the procedure herein prescribed.



§ 27-3-69 - Recovery of interest and penalties; apportionment

All penalties or interest and all penalties and interest imposed or authorized to be imposed by any state law or municipal ordinance, accrued or which may accrue hereafter, shall be recoverable by the officer authorized to sue for or collect the tax in respect to which said penalties or interest are imposed or authorized to be collected as a part of the tax with respect to which they are imposed or authorized to be collected, and all such penalties and interest shall be apportioned as provided for the apportionment of the tax on which such penalties or interest are collected.



§ 27-3-71 - Transfer of other powers and duties

(1) Any other duties and powers heretofore vested in the office of the State Tax Collector not specifically transferred to the State Tax Commission or specifically repealed by Chapter 588, Laws of 1962, are transferred to and vested in the State Tax Commission, and any and all fees, commissions or other remuneration heretofore authorized to be retained by the state tax collector out of any moneys collected by said office shall be paid into the State Treasury or to the proper officer of the political subdivision entitled thereto, as the case may be.

(2) The powers formerly vested in the office of the State Tax Collector which have been transferred to and vested in the State Tax Commission shall be deemed to be cumulative and supplemental to all other powers conferred by law upon said State Tax Commission and the members thereof and shall not be construed so as to supersede, repeal or annul any other power or authority conferred upon the State Tax Commission or any member thereof by virtue of any other statute.



§ 27-3-73 - Secrecy of tax returns; release of certain information about individuals who are delinquent in payment of child support or under investigation for fraud or abuse of state or federal program

(1) Except in accordance with proper judicial order or as otherwise provided in this section or as authorized in Section 27-4-3, it shall be unlawful for the Commissioner of Revenue, or any deputy, agent, clerk or other officer or employee of the Department of Revenue, to divulge or make known in any manner the amount of income or any particulars set forth or disclosed in any report or return required on any taxes collected by reports received by the Department of Revenue. This provision relates to all taxes collected by the Department of Revenue and not referred to in Sections 27-7-83, 27-13-57 and 27-65-81, requiring confidentiality of income tax, franchise tax and sales tax returns. All system edits, thresholds, and any other automated system calculations used by the Department of Revenue in the processing of returns or statistics or used to determine the correct tax due for all taxes administered by the department shall be considered confidential information and may not be divulged or made known. Nothing in this section shall be construed to prohibit the publication of statistics, so classified as to prevent the identification of particular reports or returns and the items thereof, or the inspection by the Attorney General, or any other attorney representing the state, of the report or return of any taxpayer who shall bring action to set aside the tax thereon, or against whom an action or proceeding has been instituted to recover any tax or penalty imposed. Additionally, nothing in this section shall prohibit the Commissioner of Revenue from making available information necessary to recover taxes owing the state pursuant to the authority granted in Section 27-75-16.

The term "proper judicial order" as used in this section shall not include subpoenas or subpoenas duces tecum but shall include only those orders entered by a court of record in this state after furnishing notice and a hearing to the taxpayer and the Department of Revenue. The court shall not authorize the furnishing of such information unless it is satisfied that the information is needed to pursue pending litigation wherein the return itself is in issue, or the judge is satisfied that the need for furnishing the information outweighs the rights of the taxpayer to have such information secreted.

However, information relating to possible tax liability to other states or the federal government may be furnished to the revenue departments of those states or the federal government when the states or federal government grant a like comity to Mississippi.

(2) The State Auditor and the employees of his office shall have the right to examine only such tax returns as are necessary for auditing the Department of Revenue, and the same prohibitions against disclosure which apply to the Department of Revenue shall apply to the State Auditor and his office.

(3) Officers and employees of the Mississippi Development Authority who execute a confidentiality agreement with the Department of Revenue shall be authorized to discuss and examine information to which this section applies at the offices of the Mississippi Department of Revenue. This disclosure is limited to information necessary to properly administer the programs under the jurisdiction of the Mississippi Development Authority. The Department of Revenue is authorized to disclose to officers and employees of the Mississippi Development Authority who execute a confidentiality agreement the information necessary under the circumstances. The same prohibitions against disclosure which apply to the Department of Revenue shall apply to the officers or employees of the Mississippi Development Authority.

(4) Information required by the University Research Center to prepare the analyses required by Sections 57-13-101 through 57-13-109 shall be furnished to the University Research Center upon request. It shall be unlawful for any officer or employee of the University Research Center to divulge or make known in any manner the amount of income or any particulars set forth or disclosed in any information received by the center from the Department of Revenue other than as may be required by Sections 57-13-101 through 57-13-109 in an analysis prepared pursuant to Sections 57-13-101 through 57-13-109.

(5) Information required by the Mississippi Development Authority to prepare the reports required by Section 57-1-12.2 shall be furnished to the Mississippi Development Authority upon request. It shall be unlawful for any officer or employee of the Mississippi Development Authority to divulge or make known in any manner the amount of income or any particulars set forth or disclosed in any information received by the Mississippi Development Authority from the Department of Revenue other than as may be required by Section 57-1-12.2 in a report prepared pursuant to Section 57-1-12.2.

(6) Any person who violates the provisions of this section shall be guilty of a misdemeanor and, on conviction thereof, shall be fined not more than One Thousand Dollars ($ 1,000.00) or imprisoned not more than six (6) months in the county jail, or both.

(7) The Commissioner of Revenue and the Department of Revenue are authorized to disclose to the Child Support Unit and to the Fraud Investigation Unit of the Department of Human Services without the need for a subpoena or proper judicial order the name, address, social security number, amount of income, amount of sales tax, source of income, assets and other relevant information, records and tax forms for individuals who are delinquent in the payment of any child support as defined in Section 93-11-101 or who are under investigation for fraud or abuse of any state or federal program or statute as provided in Section 43-1-23.



§ 27-3-77 - Certain individual tax records exempt from public access requirement

Records in the possession of a public body, as defined by paragraph (a) of Section 25-61-3 which would disclose information about a person's individual tax payment or status, shall be exempt from the provisions of the Mississippi Public Records Act of 1983.



§ 27-3-79 - Penalties for tax evasion; statute of limitations for tax evasion

(1) The State Tax Commission shall develop and implement a tax amnesty program in accordance with the provisions of this section. The program shall begin on September 1, 2004, and end on December 31, 2004. The program shall apply to all taxes that are required to be collected by the State Tax Commission or commissioner and that were first due and payable for the year 1999 and after. Tax amnesty shall be available to any individuals or corporations who are liable for those taxes and who have failed to pay all or any portion of their taxes, failed to file returns or filed inaccurate returns; however, tax amnesty shall not be available to individuals or corporations subject to tax-related criminal investigations or prosecution, or where the taxes have been previously assessed by the commission, or to estimated tax payments required to be made under Section 27-7-319. All civil and criminal penalties for nonpayment of taxes, including the penalties set forth in subsection (2) of this section, shall be waived for any eligible individual or corporation who, during the tax amnesty period, makes total payment of the taxes due. The State Tax Commission is authorized to do all things necessary to carry out the tax amnesty programs that are not inconsistent with this section.

(2) Any person eligible for the tax amnesty program and who fails to make total payment of the taxes due during the tax amnesty period, or any person who willfully attempts in any manner to evade or defeat any tax imposed by the State Tax Commission or the Department of Revenue, or assists in the evading of that tax or the payment thereof, including violations determined under Section 27-3-80, shall, in addition to other penalties provided by law, be guilty of a felony and, upon conviction thereof, shall be fined not more than One Hundred Thousand Dollars ($ 100,000.00) and, in the case of a corporation, not more than Five Hundred Thousand Dollars ($ 500,000.00), or imprisoned not more than five (5) years, or both.

(3) Any prosecutions for tax evasion as described in this section shall be begun within six (6) years next after the statutory due date for the taxes in issue.



§ 27-3-80 - Creation of task force to facilitate investigation and prosecution of drug trafficking kingpins regarding tax evasion and other crimes; reporting and determination of possible violations of law; employment of criminal investigator; confidentiality of information; definitions

(1) The Attorney General, the Department of Revenue, the Department of Public Safety and the Bureau of Narcotics shall create a task force to facilitate the transfer of information from law enforcement agencies to the Attorney General indicating that an individual is a drug trafficking kingpin, is laundering money received from drug trafficking and is likely evading the income reporting requirements of state law. The Attorney General shall examine all relevant information to determine the probability that such violations of law exist. The Attorney General may enlist the aid of any other law enforcement agency in the state in an investigation under this section. If the Attorney General determines that tax evasion is probably occurring, he shall forward the information to the Department of Revenue with a request that the Department of Revenue perform a criminal tax evasion investigation. The Department of Revenue shall report its preliminary findings to the Attorney General within one hundred twenty (120) days after receiving the information.

(2) If the report of the Department of Revenue to the Attorney General indicates that the individual who is the subject of the investigation has failed to report income as required by law and such failure constitutes a criminal violation, the Attorney General is authorized to prosecute the individual for criminal tax violations. The Attorney General is authorized to file an ex parte petition for release of tax information to the Bureau of Narcotics for presentation to appropriate state or federal prosecutors for the prosecution of federal tax offenses or other applicable offenses.

(3) Subject to available funding, the Department of Revenue is authorized to employ a criminal investigator to carry out the investigative and reporting requirements of this section.

(4) Any information received by the Attorney General, the Department of Revenue, the Bureau of Narcotics or other law enforcement agency shall be confidential except to the extent that disclosure is necessary to pursue tax evasion or other criminal tax charges or unless a proper judicial order is obtained. Information received under this section is exempt from the Mississippi Public Records Act of 1983.

(5) As used in this section:

(a) "Drug trafficking kingpin" means an individual who directs or participates in directing the illegal activities of a kingpin organization.

(b) "Kingpin organization" means a group of individuals, operating as a group either formally or informally, who sell, transport, manufacture and/or deliver controlled substances in felony violation of the Uniform Controlled Substances Law. To qualify as a kingpin organization, the group would either have to distribute major quantities of controlled substances, or their trafficking activities would have to occur in or affect more than one (1) circuit court district.



§ 27-3-81 - Required payment of taxes, when liability exceeds certain sum, by wire transfer or other means making funds immediately available; penalty and interest

The Department of Revenue may require, consistent with the cash management policies of the State Treasurer, that any person owing Twenty Thousand Dollars ($ 20,000.00) or more in connection with any return, report or other document to be filed with the Department of Revenue shall pay any such tax liability to the state no later than the date such payment is required by law to be made in funds which are immediately available to the state on the date of payment. Payment in immediately available funds may be made by wire transfers of funds through the Federal Reserve System or by any other means established by the Department of Revenue, with the approval of the State Treasurer, which ensures availability of such funds to the state on the date of payment. Evidence of such payment shall be furnished to the Department of Revenue on or before the due date of the tax as established by law. Failure to timely make such payment in immediately available funds or failure to provide such evidence of payment in a timely manner shall subject the taxpayer to penalty and interest as provided by law for delinquent or deficient tax payments. If payment is timely made in other than immediately available funds, penalty and interest shall be added to the amount of tax due from the due date of the tax payment to the date that the funds for the tax payment become available to the state.



§ 27-3-83 - Regulation of manner and method of filing of tax returns and other tax documents and information submitted to Department of Revenue; electronic filing mandate for certain taxpayers; exception; alternative forms of signature; effect of electronic or paper reproduction of form or document; penalties for violations of regulations; signing document filed with department is swearing under oath that all information provided is true and correct; release of information to authorized individuals

(1) The Commissioner of Revenue may specify by rule or regulation the manner and method, either manually or electronically, by which tax returns, supporting schedules, information returns, applications for permits, licenses or titles, powers of attorney, review board appeal petitions, and other documents and information may be filed with the Department of Revenue. The commissioner may require certain taxpayers to submit any or all tax returns, schedules or other documents and information electronically; however, the commissioner shall not require the submission of returns, schedules or other documents and information electronically by taxpayers that do not have the capability to make the submissions electronically.

(2) The Commissioner of Revenue may specify by rule or regulation alternative forms of electronic signature that may be allowed or required on tax returns and other documents. Such an electronic signature shall have the same legal effect as that of a manual signature.

(3) An electronic or paper reproduction of a form or document, or the reproduction of the information placed on computer storage devices by electronic means, shall be deemed to be an original of the form or document for all purposes and is admissible in evidence without further foundation in all courts and administrative hearings if the following certification by the Commissioner of Revenue, along with his official seal, is affixed to the reproduction:

The Commissioner of Revenue, official custodian of all records of the Department of Revenue, hereby certifies this document is a true reproduction of the information contained in the official records of this agency.

(4) If a person fails to comply with the rules and regulations promulgated by the commissioner under the provisions of subsection (1) or (2) of this section; fails to comply with any electronic filing mandate; fails to complete any return, supporting schedule, information return or other document or fails to remit any required schedule or additional information, the commissioner may impose a penalty of Twenty-five Dollars ($ 25.00) for the first instance of noncompliance and Five Hundred Dollars ($ 500.00) for each additional instance of noncompliance. Any penalty imposed under this section shall be collected in the same manner as that set forth for the collection of penalties under the Mississippi Sales Tax Law, being Section 27-65-1 et seq.

(5) By manually signing or affixing an electronic signature to a document that may be filed with the department, the person signing the document or affixing the electronic signature to the document is swearing under oath that all information contained in the document is true and correct and that he or she has the same authority to sign the document or affix the electronic signature to the document as the person filing the document or as the duly authorized representative of the person or entity for whom the document is being filed. Should the person signing or affixing an electronic signature to a document filed with the Department of Revenue knowingly submit information in the document that is false or sign or affix an electronic signature to the document on the behalf of another person or entity without the authority to do so, he or she shall be guilty of perjury and, upon conviction, shall be punished by imprisonment in the State Penitentiary for a term not exceeding ten (10) years.

(6) Notwithstanding the confidentiality of the information and documents in its possession, the Department of Revenue may release any information or a copy of any document in its possession and custody to any person designated to receive the information or document in a power of attorney or other document authorizing the release of the information or document which has been properly executed by the person or the duly authorized representative of the entity to whom the information or document pertains and where the authorization has not expired, been revoked, cancelled or otherwise rendered ineffective by death or other circumstances. The Department of Revenue may require the prepayment of the cost of the production of such information or records. The Department of Revenue retains the right to deny the release of information and documents for good cause, including, but not limited to, interference with its operation or with an ongoing tax, criminal, permit or regulatory investigation or prosecution, and the possible violation of any federal law, state law or exchange agreement with the Internal Revenue Service, other federal agency, another state agency or the revenue department of another state.






Chapter 4 - BOARD OF TAX APPEALS

§ 27-4-1 - Board of Tax Appeals; appointment, qualifications, terms of office, oath, bond, removal from office, and compensation of members

(1) The Board of Tax Appeals is established as an independent agency which shall not in any way be subject to the supervision or control of the Department of Revenue.

(2) The Board of Tax Appeals shall consist of three (3) members: a chairman and two (2) associate members. Except as provided in subsection (5) of this section, the chairman and associate members shall be appointed by the Governor with the advice and consent of the Senate. Each member of the board shall be a qualified elector, shall have at least a bachelor's degree from an accredited college or university, and shall possess a special knowledge of taxation and revenue in the State of Mississippi. The members of the Board of Tax Appeals, while holding office, shall not engage in any other occupation or business interfering with or inconsistent with their official duties on the board.

(3) The initial term of the Chairman of the Board of Tax Appeals shall begin on July 1, 2010, and expire on June 30, 2016. The initial term of one (1) associate member of the board shall expire June 30, 2012. The initial term of the other associate member shall expire June 30, 2014. Upon the expiration of the initial terms, the term of office of each member shall be for six (6) years, or until his successor is appointed and qualified. The Governor shall include in his appointment of the chairman and associate members the expiration date of each appointment. Vacancies shall be filled by the Governor for the unexpired portion of the term in which the vacancy occurs.

(4) No person appointed by the Governor to the Board of Tax Appeals shall be eligible to take office unless his name shall have been submitted to the Mississippi Senate for its advice and consent at least thirty (30) days prior to the scheduled adjournment of the regular session of the Legislature being held in the calendar year in which the term of the office of the incumbent shall expire; however, if for any reason an appointment is not given the advice and consent of the Mississippi Senate prior to the adjournment of such regular session, the Governor may submit another appointment at any time to the Mississippi Senate for its advice and consent at a regular or extraordinary session of the Legislature. The foregoing prohibition shall not apply when a vacancy shall occur by death or resignation of the incumbent.

(5) On July 1, 2010, the Associate Commissioner of the State Tax Commission whose appointment as associate commissioner has an expiration date of June 30, 2012, shall fill the position of the associate member of the Board of Tax Appeals whose term expires on June 30, 2012. On July 1, 2010, the Associate Commissioner of the State Tax Commission whose appointment as associate commissioner has an expiration date of June 30, 2014, shall fill the position of the associate member of the Board of Tax Appeals whose term expires on June 30, 2014. This change of positions from an Associate Commissioner of the State Tax Commission to an associate member of the Board of Tax Appeals shall be treated as a continuation of the same appointment without the need for an additional appointment by the Governor or the advice and consent of the Senate.

(6) Each member of the Board of Tax Appeals shall, before entering upon the discharge of the duties of his office, take and subscribe to the oath of office prescribed by the Constitution and shall file the oath in the Office of the Secretary of State, and each member, including the chairman, shall execute a bond in some surety company authorized to do business in the state, to be approved by the Governor, and filed in the Office of the Secretary of State in the penal sum of Fifty Thousand Dollars ($ 50,000.00), conditioned for the faithful and impartial discharge of the duties of his office. The premium on the bonds shall be paid as provided by law out of funds appropriated to the Board of Tax Appeals.

(7) The members of the Board of Tax Appeals are not subject to removal from office other than by impeachment or by removal from office as provided for under Section 25-5-1, except that in addition to such impeachment and removal, a member of the Board of Tax Appeals may also be removed from office for a criminal conviction for violating the Internal Revenue Code.

(8) It is the duty of the Department of Finance and Administration to provide suitable and adequate quarters and equipment for the Board of Tax Appeals, for the executive director and employees of the board and for filing their records, books and papers.

(9) The members of the Board of Tax Appeals shall receive an annual salary fixed by the State Personnel Board. The actual traveling expenses of the board members, the executive director of the board and the employees of the board incurred in the performance of their official duties shall be allowed, and such salaries and expenses shall be payable out of funds appropriated for the expenses of the Board of Tax Appeals.



§ 27-4-3 - Powers, duties and jurisdiction of the Board of Tax Appeals.

(1) The Board of Tax Appeals shall have the following powers and duties:

(a) To adopt, amend or repeal those rules or regulations necessary to implement the duties assigned to the board.

(b) To have jurisdiction over all administrative appeals to the board from decisions of the review board and administrative hearing officers of the Department of Revenue under Sections 27-77-5, 27-77-9, 27-77-11 and 27-77-12, to arrange the time and place of the hearing on any such appeal, and where required, to arrange for any evidence presented to the board at such hearing to be transcribed or otherwise preserved for purposes of making a record of the hearing.

(c) To have jurisdiction over all administrative appeals regarding certain decisions and actions by the Department of Revenue under the Local Option Alcoholic Beverage Control Law, Section 67-1-1 et seq., and under the Mississippi Native Wine Law of 1976, Section 67-5-1 et seq., as provided for under Section 67-1-72, to arrange the time and place of the hearing on any such appeal and to arrange for any evidence presented to the board at such hearing to be transcribed or otherwise preserved for purposes of making a record of the hearing.

(d) To have jurisdiction over all administrative appeals under Sections 27-33-37 and 27-33-41 to the board from decisions of the Department of Revenue to deny an objection of a board of supervisors to the rejection by the Department of Revenue of an application for homestead exemption and to arrange the time and place of the hearing on any such appeal.

(e) To have jurisdiction over all administrative appeals under Section 27-35-113 to the board from the decision of the Department of Revenue regarding its examination of the recapitulations of the assessment rolls of a county and to arrange the time and place of the hearing on any such appeal.

(f) To have jurisdiction to hear any objection to an assessment by the Department of Revenue pursuant to Section 27-35-311, 27-35-517 or 27-35-703 and to arrange the time and place of the hearing on any such objection.

(g) To perform all other duties which are now or may hereafter be imposed upon the board by law.

(h) To obtain, review, receive into evidence and/or otherwise examine and consider applications, returns, reports and any particulars set forth or disclosed in any application report or return required on any taxes collected by reports received by the Department of Revenue and any other documents and information received, generated and/or maintained by the Department of Revenue. The authority of the board under this paragraph is not barred or otherwise restricted by the confidentiality of such documents and information under Sections 27-3-73, 27-7-83, 27-13-57 and/or 27-65-81, and the disclosure of such documents and information to the board shall be an exception to the prohibition on disclosure of such documents and information contained in Sections 27-3-73, 27-7-83, 27-13-57 and/or 27-65-81.

(2) Each member of the board is empowered to administer and certify oaths.

(3) Each member of the board is empowered to perform all other duties which are now or may hereafter be imposed on him by law.



§ 27-4-5 - Executive director of the Board of Tax Appeals; qualifications, powers, duties and responsibilities; removal from office

(1) Except as provided in subsection (7) of this section, the Chairman of the Board of Tax Appeals shall appoint an executive director of the board who will serve at the will and pleasure of the chairman, but the executive director is subject to removal from office as provided for under Section 25-5-1; however, the executive director may also be removed from office for a criminal conviction for violating the Internal Revenue Code.

(2) The executive director shall be admitted to practice law in this state and have a familiarity with the tax appeals process sufficient to fulfill the duties of the office of executive director. The salary of the executive director shall be set by the State Personnel Board. The executive director shall devote full time to the duties assigned to him by the board and/or its chairman.

(3) The Executive Director of the Board of Tax Appeals shall keep the minutes of the board and make a record of all official orders, findings and acts of the board. The executive director shall file and preserve as a record, all papers, exhibits and documents, filed with the board in any proceeding before it, and shall perform such other duties as the chairman of the board may direct. He shall certify copies of such records as are in his custody, and such copies, when so certified, shall be accepted in all matters equally and in like manner as the original.

(4) The Executive Director of the Board of Tax Appeals shall direct and supervise the preparation of any record of a hearing before the Board of Tax Appeals to be filed in any court of the state.

(5) The Executive Director of the Board of Tax Appeals is hereby empowered to employ clerical personnel, stenographers and such other assistants and/or attorneys as he may deem necessary for the proper discharge of his duties and the duties of the Board of Tax Appeals.

(6) The Executive Director of the Board of Tax Appeals shall also have the following powers:

(a) To supervise and direct all administrative and technical activities of the Board of Tax Appeals;

(b) To make, execute and effectuate any and all agreements or contracts, including contracts for the purchase of goods and services, as are necessary;

(c) To enter into long-term or multiyear leases of real property with other state agencies;

(d) To perform such other acts he deems necessary to carry out the duties assigned to him by the Chairman of the Board of Tax Appeals or imposed on him by law.

(7) On July 1, 2010, the person who immediately prior to that date held the position of Secretary of the State Tax Commission shall fill the position of the Executive Director of the Board of Tax Appeals. This change of positions from the Secretary of the State Tax Commission to the Executive Director of the Board of Tax Appeals shall be treated as a continuation of the same position with the position being transferred from the State Tax Commission to the Board of Tax Appeals with the effective date of such transfer being July 1, 2010. Upon assuming the position of the Executive Director of the Board of Tax Appeals on July 1, 2010, this person, who had previously been Secretary of the State Tax Commission, shall serve in the position of Executive Director of the Board of Tax Appeals at the will and pleasure of the Chairman of the Board of Tax Appeals and will be subject to removal from that position as set out in subsection (1) of this section.

(8) Since the Board of Tax Appeals is the successor to the three-member State Tax Commission in regard to administrative appeals, the Secretary of the State Tax Commission shall take with him, when he assumes the position of the Executive Director of the Board of Tax Appeals, all minutes and orders of the three-member State Tax Commission and all papers, exhibits and documents filed with the three-member State Tax Commission that had been previously preserved as a record of that body by the Secretary of the State Tax Commission and shall continue to preserve these minutes, orders and records of the three-member State Tax Commission in accordance with any record retention schedule established for such records. He shall continue to perform any other duties and responsibilities of the Secretary of the State Tax Commission in regard to these minutes, orders and records, including, but not limited to, certifying copies of such records, and such copies, when so certified, shall be accepted in all matters equally and in like manner as the original.



§ 27-4-7 - Board of Tax Appeals seal

The Board of Tax Appeals shall have a seal which shall be in the form of a circle with the image of an eagle in the center and around the margin the words: "Mississippi Board of Tax Appeals," and under the image of the eagle the word: "Official." The seal, in the discretion of the executive director of the board, may be of a raised or engraved design or printed. The Executive Director of the Board of Tax Appeals shall affix the seal prescribed herein to every document where it is required by law, and to every certificate and other official paper executed by him or the board where necessary or proper. All documents authenticated with the seal and signed by the executive director shall be received as evidence in all courts, investigations and proceedings authorized by law, and may be recorded in the same manner and with like effect as a deed. All copies of papers in the office of the board, certified by him and authenticated by the seal, shall be accepted in all matters equally and in like manner as the original.



§ 27-4-9 - Meetings; quorum

The Board of Tax Appeals shall meet at least one (1) day in each month, or more frequently if called by the chairman of the board, at such place as may be designated by the chairman, for the purpose of hearing and considering matters necessary to facilitate the performance of its duties. Any two (2) members of the board shall constitute a quorum, and if two (2) members be unavoidably absent, such fact shall be noted on the minutes and all matters for consideration shall be continued to the next meeting.






Chapter 5 - MOTOR VEHICLE COMPTROLLER

GENERAL PROVISIONS [REPEALED]



INSPECTION STATIONS

§ 27-5-71 - Definition of inspection station

The term "inspection station" as used in Sections 27-5-71 through 27-5-77, Mississippi Code of 1972, shall be deemed to mean and include establishments, either permanent or of a temporary nature, set up adjacent to or near any highway, road, street or other way or place of vehicular travel within the State of Mississippi, for the purpose of aiding in the enforcement and administration of the laws of this state with reference to the levying and collection of taxes on gasoline, oil and other petroleum products; the laws relating to the grades, standards and specifications of gasoline, oil and other petroleum products; the laws relating to the levying and collection of motor vehicle privilege license taxes or other motor vehicle taxes; the laws relating to the size and weight of vehicles operating or to be operated on the roads, streets or highways of this state or with reference to other physical qualifications of any vehicle to be operated on such roads, streets or highways; laws with reference to the nature and extent of any cargo being or to be transported over the roads, streets or highways of this state; the laws with reference to the fitness of a driver or operator of any vehicle which is being or is to be operated over the roads, streets or highways of this state; and laws with reference to the inspection of any vehicle, driver or operator, or cargo when the roads, streets or highways of this state are being or are to be traversed.



§ 27-5-73 - Construction of inspection stations

The Mississippi Department of Transportation is hereby authorized and directed to establish and maintain inspection stations adjacent to or near such highways as it may deem necessary and desirable, and at such locations as it may deem necessary. At least forty (40) of the inspection stations, when established, shall be kept open twenty-four (24) hours per day, seven (7) days per week, unless the transportation department determines that adequate enforcement can be maintained by reducing the number of hours that a particular inspection station should remain open. Such inspection stations may be established upon existing rights-of-way or upon additional rights-of-way if it be deemed necessary by the transportation department to acquire such rights-of-way. Necessary driveways shall be constructed across such rights-of-way to the inspection stations and, if necessary, drive-out spaces on the opposite side of the highway from the inspection stations. All inspection stations shall be so located and all drive-outs established and maintained in such a manner that it shall not be necessary for any vehicle to stop with any portion of the vehicle on or within five (5) feet of the paved or traveled portion of the highway. When any inspection station is required to be constructed or reconstructed, the transportation department shall construct the inspection station area with its own forces or by contract.



§ 27-5-75 - Duties of employees; uniforms; bearing of arms; mandatory retirement

All employees upon duty at any such inspection station shall have the authority, and it shall be their duty, to enforce the provisions of all laws mentioned in Section 27-5-71, and in the performance of their duties such employees shall have the right to bear arms, and shall have the authority to make arrests and hold and impound any vehicle which is being operated in violation of any of the truck weight and/or privilege tax laws administered by the State Tax Commission specified in Section 27-5-71.

The field inspectors shall also have the right to bear arms while in the performance of their official duties.

All inspection station employees and all field inspectors employed by the State Tax Commission shall wear uniforms furnished by the State Tax Commission while in performance of their official duties.

From and after July 1, 1985, all inspection station employees and all field inspectors who attain the age of sixty-two (62) years on or before June 30, 1986, and those who attain the age of sixty (60) years thereafter shall be retired forthwith.



§ 27-5-77 - Penalties

If any owner, operator or driver of any carrier of property having a gross vehicle weight in excess of ten thousand (10,000) pounds shall willfully fail or refuse to stop at any inspection station and submit to an inspection or if any owner, operator or driver of any other vehicle which is required by any law or by any rule or regulation of the Mississippi Department of Transportation or State Tax Commission to stop at any inspection station and submit to an inspection shall willfully fail or refuse so to do, then such person shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than One Thousand Dollars ($ 1,000.00), or by confinement in the county jail for not more than thirty (30) days, or by both such fine and jail sentence, in addition to any other penalty or assessment as provided by law.






APPORTIONMENT OF TAXES

§ 27-5-101 - Apportionment of tax by the State Tax Commission

[With regard to any county which is exempt from the provisions of Section 19-2-3, this section shall read as follows:]

Unless otherwise provided in this section, on or before the fifteenth day of each month, all gasoline, diesel fuel or kerosene taxes which are levied under the laws of this state and collected during the previous month shall be paid and apportioned by the State Tax Commission as follows:

(a) (i) Except as otherwise provided in Section 31-17-127, from the gross amount of gasoline, diesel fuel or kerosene taxes produced by the state, there shall be deducted an amount equal to one-sixth (1/6) of principal and interest certified by the State Treasurer to the State Tax Commission to be due on the next semiannual bond and interest payment date, as required under the provisions of Chapter 130, Laws of 1938, and subsequent acts authorizing the issuance of bonds payable from gasoline, diesel fuel or kerosene tax revenue on a parity with the bonds issued under authority of said Chapter 130. The State Treasurer shall certify to the State Tax Commission on or before the fifteenth day of each month the amount to be paid to the "Highway Bonds Sinking Fund" as provided by said Chapter 130, Laws of 1938, and subsequent acts authorizing the issuance of bonds payable from gasoline, diesel fuel or kerosene tax revenue, on a parity with the bonds issued under authority of said Chapter 130; and the State Tax Commission shall, on or before the twenty-fifth day of each month, pay into the State Treasury for credit to the "Highway Bonds Sinking Fund" the amount so certified to him by the State Treasurer due to be paid into such fund each month. The payments to the "Highway Bonds Sinking Fund" shall be made out of gross gasoline, diesel fuel or kerosene tax collections before deductions of any nature are considered; however, such payments shall be deducted from the allocation to the Mississippi Department of Transportation under paragraph (c) of this section.

(ii) From collections derived from the portion of the gasoline excise tax that exceeds Seven Cents (7 cent(s) ) per gallon, from the portion of the tax on aviation gas under Section 27-55-11 that exceeds Six and Four-tenths Cents (6.4 cent(s) ) per gallon, from the portion of the special fuel tax levied under Sections 27-55-519 and 27-55-521, at Eighteen Cents (18 cent(s) ) per gallon that exceeds Ten Cents (10 cent(s) ) per gallon, from the portion of the taxes levied under Section 27-55-519, at Five and Three-fourths Cents (5.75 cent(s) ) per gallon that exceeds One Cent (1 cent(s) ) per gallon on special fuel and Five and One-fourth Cents (5.25 cent(s) ) per gallon on special fuel used as aircraft fuel, from the portion of the excise tax on compressed gas used as a motor fuel that exceeds the rate of tax in effect on June 30, 1987, and from the portion of the gasoline excise tax in excess of Seven Cents (7 cent(s) ) per gallon and the diesel excise tax in excess of Ten Cents (10 cent(s) ) per gallon under Section 27-61-5 there shall be deducted:

1. An amount as provided in Section 27-65-75(4) to the credit of a special fund designated as the "Office of State Aid Road Construction."

2. An amount equal to the tax collections derived from Two Cents (2 cent(s) ) per gallon of the gasoline excise tax for distribution to the State Highway Fund to be used exclusively for the construction, reconstruction and maintenance of highways of the State of Mississippi or the payment of interest and principal on bonds when specifically authorized by the Legislature for that purpose.

3. The balance shall be deposited in the State Treasury to the credit of the State Highway Fund.

(b) Subject to the provisions that said basis of distribution shall in no wise affect adversely the amount specifically pledged in paragraph (a) of this section to be paid into the "Highway Bonds Sinking Fund," the following shall be deducted from the amount produced by the state tax on gasoline, diesel fuel or kerosene tax collections, excluding collections derived from the portion of the gasoline excise tax that exceeds Seven Cents (7 cent(s) ) per gallon, from the portion of the tax on aviation gas under Section 27-55-11 that exceeds Six and Four-tenths Cents (6.4 cent(s) ) per gallon, from the portion of the special fuel tax levied under Sections 27-55-519 and 27-55-521, at Eighteen Cents (18 cent(s) ) per gallon that exceeds Ten Cents (10 cent(s) ) per gallon, from the portion of the taxes levied under Section 27-55-519, at Five and Three-fourths Cents (5.75 cent(s) ) per gallon that exceeds One Cent (1 cent(s) ) per gallon on special fuel and Five and One-fourth Cents (5.25 cent(s) ) per gallon on special fuel used as aircraft fuel, from the portion of the excise tax on compressed gas used as a motor fuel that exceeds the rate of tax in effect on June 30, 1987, and from the portion of the gasoline excise tax in excess of Seven Cents (7 cent(s) ) per gallon and the diesel excise tax in excess of Ten Cents (10 cent(s) ) per gallon under Section 27-61-5:

(i) Twenty percent (20%) of such amount which shall be earmarked and set aside for the construction, reconstruction and maintenance of the highways and roads of the state, provided that if such twenty percent (20%) should reduce any county to a lesser amount than that received in the fiscal year ending June 30, 1966, then such twenty percent (20%) shall be reduced to a percentage to provide that no county shall receive less than its portion for the fiscal year ending June 30, 1966;

(ii) The amount allowed as refund on gasoline or as tax credit on diesel fuel or kerosene used for agricultural, maritime, industrial, domestic, and non highway purposes;

(iii) Five percent (5%) of such amount shall be paid to the State Highway Fund;

(iv) The amount or portion thereof authorized by legislative appropriation to the Fisheries and Wildlife Fund created under Section 59-21-25;

(v) The amount for deposit into the special aviation fund under paragraph (d) of this section; and

(vi) The remainder shall be divided on a basis of nine-fourteenths (9/14) and five-fourteenths (5/14) (being the same basis as Four and One-half Cents (4- 1/2 cent(s) ) and Two and One-half Cents (2-1/2 cent(s) ) is to Seven Cents (7 cent(s) ) on gasoline, and six and forty-three one-hundredths (6.43) and three and fifty-seven one-hundredths (3.57) is to Ten Cents (10 cent(s) ) on diesel fuel or kerosene). The amount produced by the nine-fourteenths (9/14) division shall be allocated to the Transportation Department and paid into the State Treasury as provided in this section and in Section 27-5-103 and the five-fourteenths (5/14) division shall be returned to the counties of the state on the following basis:

1. In each fiscal year, each county shall be paid each month the same percentage of the monthly total to be distributed as was paid to that county during the same month in the fiscal year which ended April 9, 1960, until the county receives One Hundred Ninety Thousand Dollars ($ 190,000.00) in such fiscal year, at which time funds shall be distributed under the provisions of paragraph (b)(vi)4 of this section.

2. If after payments in 1 above, any county has not received a total of One Hundred Ninety Thousand Dollars ($ 190,000.00) at the end of the fiscal year ending June 30, 1961, and each fiscal year thereafter, then any available funds not distributed under 1 above shall be used to bring such county or counties up to One Hundred Ninety Thousand Dollars ($ 190,000.00) or such funds shall be divided equally among such counties not reaching One Hundred Ninety Thousand Dollars ($ 190,000.00) if there is not sufficient money to bring all the counties to said One Hundred Ninety Thousand Dollars ($ 190,000.00).

3. When a county has been paid an amount equal to the total which was paid to the same county during the fiscal year ended April 9, 1960, such county shall receive no further payments during the then current fiscal year until the last month of such current fiscal year, at which time distribution will be made under 2 above, except as set out in 4 below.

4. During the last month of the current fiscal year, should it be determined that there are funds available in excess of the amount distributed for the year under 1 and 2 above, then such excess funds shall be distributed among the various counties as follows:

One-third (1/3) of such excess to be divided equally among the counties;

One-third (1/3) of such excess to be paid to the counties in the proportion which the population of each county bears to the total population of the state according to the last federal census;

One-third (1/3) of such excess to be paid to the counties in the proportion which the number of square miles of each county bears to the total square miles in the state.

5. It is the declared purpose and intent of the Legislature that no county shall be paid less than was paid during the year ended April 9, 1960, unless the amount to be distributed to all counties in any year is less than the amount distributed to all counties during the year ended April 9, 1960.

The Municipal Aid Fund as established by Section 27-5-103 shall not participate in any portion of any funds allocated to any county hereunder over and above One Hundred Ninety Thousand Dollars ($ 190,000.00).

In any county having countywide road or bridge bonds, or supervisors district or district road or bridge bonds outstanding, which exceed, in the aggregate, twelve percent (12%) of the assessed valuation of the taxable property of the county or district, it shall be the duty of the board of supervisors to set aside not less than sixty percent (60%) of such county's share or district's share of the gasoline, diesel fuel or kerosene taxes to be used in paying the principal and interest on such road or bridge bonds as they mature.

In any county having such countywide road or bridge bonds or district road or bridge bonds outstanding which exceed, in the aggregate, eight percent (8%) of the assessed valuation of the taxable property of the county, but which do not exceed, in the aggregate, twelve percent (12%) of the assessed valuation of the taxable property of the county, it shall be the duty of the board of supervisors to set aside not less than thirty-five percent (35%) of such county's share of the gasoline, diesel fuel or kerosene taxes to be used in paying the principal and interest of such road or bridge bonds as they mature.

In any county having such countywide road or bridge bonds or district road or bridge bonds outstanding which exceed, in the aggregate, five percent (5%) of the assessed valuation of the taxable property of the county, but which do not exceed, in the aggregate, eight percent (8%) of the assessed valuation of the taxable property of the county, it shall be the duty of the board of supervisors to set aside not less than twenty percent (20%) of such county's share of the gasoline, diesel fuel or kerosene taxes to be used in paying the principal and interest of such road and bridge bonds as they mature.

In any county having such countywide road or bridge bonds or district road or bridge bonds outstanding which do not exceed, in the aggregate, five percent (5%) of the assessed valuation of the taxable property of the county, it shall be the duty of the board of supervisors to set aside not less than ten percent (10%) of such county's share of the gasoline, diesel fuel or kerosene taxes to be used in paying the principal and interest on such road or bridge bonds as they mature.

The portion of any such county's share of the gasoline, diesel fuel or kerosene taxes thus set aside for the payment of the principal and interest of road or bridge bonds, as provided for in this section, shall be used first in paying the currently maturing installments of the principal and interest of such countywide road or bridge bonds, if there be any such countywide road or bridge bonds outstanding, and secondly, in paying the currently maturing installments of principal and interest of district road or bridge bonds outstanding. It shall be the duty of the board of supervisors to pay bonds and interest maturing in each supervisors district out of the supervisors district's share of the gasoline, diesel fuel or kerosene taxes of such district.

The remaining portion of such county's share of the gasoline, diesel fuel or kerosene taxes, after setting aside the portion above provided for the payment of the principal and interest of bonds, shall be used in the construction and maintenance of any public highways, bridges, or culverts of the county, including the roads in special or separate road districts, in the discretion of the board of supervisors, or in paying the interest and principal of county road and bridge bonds or district road and bridge bonds, in the discretion of the board of supervisors.

In any county having no countywide road or bridge bonds or district road or bridge bonds outstanding, all such county's share of the gasoline, diesel fuel or kerosene taxes shall be used in the construction, reconstruction, and maintenance of the public highways, bridges, or culverts of the county as the board of supervisors may determine.

In every county in which there are county road bonds or seawall or road protection bonds outstanding which were issued for the purpose of building bridges or constructing public roads or seawalls, such funds shall be used in the manner provided by law.

(c) From the amount produced by the nine-fourteenths (9/14) division allocated to the Transportation Department, there shall be deducted:

(i) The amount paid to the State Treasurer for the "Highway Bonds Sinking Fund" under paragraph (a) of this section;

(ii) Any amounts due counties in accordance with Section 65-33-45 which have outstanding bonds issued for seawall or road protection purposes, issued under provisions of Chapter 319, Laws of 1924, and amendments thereto;

(iii) Except as otherwise provided in Section 31-17-127, the remainder shall be paid by the State Tax Commission to the State Treasurer on the fifteenth day of each month next succeeding the month in which the gasoline, diesel fuel or kerosene taxes were collected to the credit of the State Highway Fund.

The funds allocated for the construction, reconstruction, and improvement of state highways, bridges, and culverts, or so much thereof as may be necessary, shall first be used in conjunction with funds supplied by the federal government for such purposes and allocated to the State Transportation Department to be expended on the state highway system. It is specifically provided hereby that the necessary portion of such funds hereinabove allocated to the State Transportation Department may be used for the prompt payment of principal and interest on highway bonds heretofore issued, including such bonds issued or to be issued under the provisions of Chapter 312, Laws of 1956, and amendments thereto.

Nothing contained in this section shall be construed to reduce the amount of such gasoline, diesel fuel or kerosene excise taxes levied by the state, allotted under the provisions of Title 65, Chapter 33, Mississippi Code of 1972, to counties in which there are outstanding bonds issued for seawall or road protection purposes issued under the provisions of Chapter 319, Laws of 1924, and amendments thereto; the amount of said gasoline, diesel fuel or kerosene excise taxes designated in this section for the payment of bonds and interest authorized and issued or to be issued under the provisions of Chapter 130, Laws of 1938, and subsequent acts authorizing the issuance of bonds payable from gasoline, diesel fuel or kerosene tax revenue, shall, in such counties, be considered as being paid "into the State Treasury to the credit of the State Highway Fund" within the meaning of Section 65-33-45 in computing the amount to be paid to such counties under the provisions of said section, and this section shall be administered in connection with Title 65, Chapter 33, Mississippi Code of 1972, and Sections 65-33-45, 65-33-47 and 65-33-49 dealing with seawalls, as if made a part of this section.

(d) The proceeds of the Five and One-fourth Cents (5.25 cent(s) ) of the tax per gallon on oils used as a propellant for jet aircraft engines, and Six and Four-tenths Cents (6.4 cent(s) ) of the tax per gallon on aviation gasoline and the tax of One Cent (1 cent(s) ) per gallon for each gallon of gasoline for which a refund has been made pursuant to Section 27-55-23 because such gasoline was used for aviation purposes, shall be paid to the State Treasury into a special fund to be used exclusively, pursuant to legislative appropriation, for the support and development of aeronautics as defined in Section 61-1-3.

(e) State highway funds in an amount equal to the difference between Forty-two Million Dollars ($ 42,000,000.00) and the annual debt service payable on the state's highway revenue refunding bonds, Series 1985, shall be expended for the construction or reconstruction of highways designated under the highway program created under Section 65-3-97.

(f) "Gasoline, diesel fuel or kerosene taxes" as used in this section shall be deemed to mean and include state gasoline, diesel fuel or kerosene taxes levied and imposed on distributors of gasoline, diesel fuel or kerosene, and all state excise taxes derived from any fuel used to propel vehicles upon the highways of this state, when levied by any statute.

[With regard to any county which is required to operate on a countywide system of road administration as described in Section 19-2-3, this section shall read as follows:]

Unless otherwise provided in this section, on or before the fifteenth day of each month, all gasoline, diesel fuel or kerosene taxes which are levied under the laws of this state and collected during the previous month shall be paid and apportioned by the State Tax Commission as follows:

(a) (i) Except as otherwise provided in Section 31-17-127, from the gross amount of gasoline, diesel fuel or kerosene taxes produced by the state, there shall be deducted an amount equal to one-sixth (1/6) of principal and interest certified by the State treasurer to the State Tax Commission to be due on the next semiannual bond and interest payment date, as required under the provisions of Chapter 130, Laws of 1938, and subsequent acts authorizing the issuance of bonds payable from gasoline, diesel fuel or kerosene tax revenue on a parity with the bonds issued under authority of said Chapter 130. The State Treasurer shall certify to the State Tax Commission on or before the fifteenth day of each month the amount to be paid to the "Highway Bonds sinking Fund" as provided by said Chapter 130, Laws of 1938, and subsequent acts authorizing the issuance of bonds payable from gasoline, diesel fuel or kerosene tax revenue, on a parity with the bonds issued under authority of said Chapter 130; and the State Tax Commission shall, on or before the twenty-fifth day of each month, pay into the State Treasury for credit to the "Highway Bonds Sinking Fund" the amount so certified to him by the State Treasurer due to be paid into such fund each month. The payments to the "Highway Bonds Sinking Fund" shall be made out of gross gasoline, diesel fuel or kerosene tax collections before deductions of any nature are considered; however, such payments shall be deducted from the allocation to the transportation Department under paragraph (c) of this section.

(ii) From collections derived from the portion of the gasoline excise tax that exceeds Seven Cents (7 cent(s) ) per gallon, from the portion of the tax on aviation gas under Section 27-55-11 that exceeds six and Four-tenths Cents (6.4 cent(s) ) per gallon, from the portion of the special fuel tax levied under Sections 27-55-519 and 27-55-521, at Eighteen Cents (18 cent(s) ) per gallon that exceeds Ten cents (10 cent(s) ) per gallon, from the portion of the taxes levied under Section 27-55-519, at Five and Three-fourths Cents (5.75 cent(s) ) per gallon that exceeds One Cent (1 cent(s) ) per gallon on special fuel and Five and One-fourth Cents (5.25 cent(s) ) per gallon on special fuel used as aircraft fuel, from the portion of the excise tax on compressed gas used as a motor fuel that exceeds the rate of tax in effect on June 30, 1987, and from the portion of the gasoline excise tax in excess of Seven Cents (7 cent(s) ) per gallon and the diesel excise tax in excess of Ten Cents (10 cent(s) ) per gallon under Section 27-61-5 there shall be deducted:

1. An amount as provided in Section 27-65-75(4) to the credit of a special fund designated as the "Office of State Aid Road construction."

2. An amount equal to the tax collections derived from Two Cents (2 cent(s) ) per gallon of the gasoline excise tax for distribution to the State Highway Fund to be used exclusively for the construction, reconstruction and maintenance of highways of the State of Mississippi or the payment of interest and principal on bonds when specifically authorized by the Legislature for that purpose.

3. The balance shall be deposited in the State Treasury to the credit of the State Highway Fund.

(b) Subject to the provisions that said basis of distribution shall in no wise affect adversely the amount specifically pledged in paragraph (a) of this section to be paid into the "Highway Bonds Sinking Fund," the following shall be deducted from the amount produced by the state tax on gasoline, diesel fuel or kerosene tax collections, excluding collections derived from the portion of the gasoline excise tax that exceeds Seven Cents (7 cent(s) ) per gallon, from the portion of the tax on aviation gas under Section 27-55-11 that exceeds Six and Four-tenths Cents (6.4 cent(s) ) per gallon, from the portion of the special fuel tax levied under Sections 27-55-519 and 27-55-521, at Eighteen Cents (18 cent(s) ) per gallon, that exceeds Ten Cents (10 cent(s) ) per gallon, from the portion of the taxes levied under Section 27-55-519, at Five and Three-fourths Cents (5.75 cent(s) ) that exceeds One Cent (1 cent(s) ) per gallon on special fuel and Five and One-fourth Cents (5.25 cent(s) ) per gallon on special fuel used as aircraft fuel, from the portion of the excise tax on compressed gas used as a motor fuel that exceeds the rate of tax in effect on June 30, 1987, and from the portion of the gasoline excise tax in excess of Seven Cents (7 cent(s) ) per gallon and the diesel excise tax in excess of Ten Cents (10 cent(s) ) per gallon under Section 27-61-5:

(i) Twenty percent (20%) of such amount which shall be earmarked and set aside for the construction, reconstruction and maintenance of the highways and roads of the state, provided that if such twenty percent (20%) should reduce any county to a lesser amount than that received in the fiscal year ending June 30, 1966, then such twenty percent (20%) shall be reduced to a percentage to provide that no county shall receive less than its portion for the fiscal year ending June 30, 1966;

(ii) The amount allowed as refund on gasoline or as tax credit on diesel fuel or kerosene used for agricultural, maritime, industrial, domestic and nonhighway purposes;

(iii) Five percent (5%) of such amount shall be paid to the State Highway Fund;

(iv) The amount or portion thereof authorized by legislative appropriation to the Fisheries and Wildlife Fund created under Section 59-21-25;

(v) The amount for deposit into the special aviation fund underparagraph (d) of this section; and

(vi) The remainder shall be divided on a basis of nine-fourteenths (9/14) and five-fourteenths (5/14) (being the same basis as Four and One-half Cents (4-1/2 cent(s) ) and Two and One-half Cents (2-1/2 cent(s) ) is to Seven Cents (7 cent(s) ) on gasoline, and six and forty-three one-hundredths (6.43) and three and fifty-seven one-hundredths (3.57) is to Ten Cents (10 cent(s) ) on diesel fuel or kerosene). The amount produced by the nine-fourteenths (9/14) division shall be allocated to the Transportation Department and paid into the State Treasury as provided in this section and in Section 27-5-103 and the five-fourteenths (5/14) division shall be returned to the counties of the state on the following basis:

1. In each fiscal year, each county shall be paid each month the same percentage of the monthly total to be distributed as was paid to that county during the same month in the fiscal year which ended April 9, 1960, until the county receives One Hundred Ninety Thousand Dollars ($ 190,000.00) in such fiscal year, at which time funds shall be distributed under the provisions of paragraph (b)(vi) 4 of this section.

2. If after payments in 1 above, any county has not received a total of One Hundred Ninety Thousand Dollars ($ 190,000.00) at the end of the fiscal year ending June 30, 1961, and each fiscal year thereafter, then any available funds not distributed under 1 above shall be used to bring such county or counties up to One Hundred Ninety Thousand Dollars ($ 190,000.00) or such funds shall be divided equally among such counties not reaching One Hundred Ninety Thousand Dollars ($ 190,000.00) if there is not sufficient money to bring all the counties to said One Hundred Ninety Thousand Dollars ($ 190,000.00).

3. When a county has been paid an amount equal to the total which was paid to the same county during the fiscal year ended April 9, 1960, such county shall receive no further payments during the then current fiscal year until the last month of such current fiscal year, at which time distribution will be made under 2 above, except as set out in 4 below.

4. During the last month of the current fiscal year, should it be determined that there are funds available in excess of the amount distributed for the year under 1 and 2 above, then such excess funds shall be distributed among the various counties as follows:

One-third (1/3) of such excess to be divided equally among the counties;

One-third (1/3) of such excess to be paid to the counties in the proportion which the population of each county bears to the total population of the state according to the last federal census;

One-third (1/3) of such excess to be paid to the counties in the proportion which the number of square miles of each county bears to the total square miles in the state.

5. It is the declared purpose and intent of the Legislature that no county shall be paid less than was paid during the year ended April 9, 1960, unless the amount to be distributed to all counties in any year is less than the amount distributed to all counties during the year ended April 9, 1960.

The Municipal Aid Fund as established by Section 27-5-103 shall not participate in any portion of any funds allocated to any county hereunder over and above One Hundred Ninety Thousand Dollars ($ 190,000.00).

In any county having road or bridge bonds outstanding which exceed, in the aggregate, twelve percent (12%) of the assessed valuation of the taxable property of the county, it shall be the duty of the board of supervisors to set aside not less than sixty percent (60%) of such county's share of the gasoline, diesel fuel or kerosene taxes to be used in paying the principal and interest on such road or bridge bonds as they mature.

In any county having such road or bridge bonds outstanding which exceed, in the aggregate, eight percent (8%) of the assessed valuation of the taxable property of the county, but which do not exceed, in the aggregate, twelve percent (12%) of the assessed valuation of the taxable property of the county, it shall be the duty of the board of supervisors to set aside not less than thirty-five percent (35%) of such county's share of the gasoline, diesel fuel or kerosene taxes to be used in paying the principal and interest of such road or bridge bonds as they mature.

In any county having such road or bridge bonds outstanding which exceed, in the aggregate, five percent (5%) of the assessed valuation of the taxable property of the county, but which do not exceed, in the aggregate, eight percent (8%) of the assessed valuation of the taxable property of the county, it shall be the duty of the board of supervisors to set aside not less than twenty percent (20%) of such county's share of the gasoline, diesel fuel or kerosene taxes to be used in paying the principal and interest of such road and bridge bonds as they mature.

In any county having such road or bridge bonds outstanding which do not exceed, in the aggregate, five percent (5%) of the assessed valuation of the taxable property of the county, it shall be the duty of the board of supervisors to set aside not less than ten percent (10%) of such county's share of the gasoline, diesel fuel or kerosene taxes to be used in paying the principal and interest on such road or bridge bonds as they mature.

The portion of any such county's share of the gasoline, diesel fuel or kerosene taxes thus set aside for the payment of the principal and interest of road or bridge bonds, as provided for in this section, shall be used in paying the currently maturing installments of the principal and interest of such road or bridge bonds, if there be any such road or bridge bonds outstanding.

The remaining portion of such county's share of the gasoline, diesel fuel or kerosene taxes, after setting aside the portion above provided for the payment of the principal and interest of bonds, shall be used in the construction and maintenance of any public highways, bridges or culverts of the county, in the discretion of the board of supervisors.

In any county having no road or bridge bonds outstanding, all such county's share of the gasoline, diesel fuel or kerosene taxes shall be used in the construction, reconstruction and maintenance of the public highways, bridges or culverts of the county, as the board of supervisors may determine.

In every county in which there are county road bonds or seawall or road protection bonds outstanding which were issued for the purpose of building bridges or constructing public roads or seawalls, such funds shall be used in the manner provided by law.

(c) From the amount produced by the nine-fourteenths (9/14) division allocated to the Transportation Department, there shall be deducted:

(i) The amount paid to the State Treasurer for the "Highway Bonds Sinking Fund" under paragraph (a) of this section;

(ii) Any amounts due counties in accordance with Section 65-33-45 which have outstanding bonds issued for seawall or road protection purposes, issued under provisions of Chapter 319, Laws of 1924, and amendments thereto; and

(iii) Except as otherwise provided in Section 31-17-127, the remainder shall be paid by the State Tax Commission to the State Treasurer on the fifteenth day of each month next succeeding the month in which the gasoline, diesel fuel or kerosene taxes were collected to the credit of the State Highway Fund.

The funds allocated for the construction, reconstruction and improvement of state highways, bridges and culverts, or so much thereof as may be necessary, shall first be used in conjunction with funds supplied by the federal government for such purposes and allocated to the Transportation Department to be expended on the state highway system. It is specifically provided hereby that the necessary portion of such funds herein above allocated to the Transportation Department may be used for the prompt payment of principal and interest on highway bonds heretofore issued, including such bonds issued or to be issued under the provisions of Chapter 312, Laws of 1956, and amendments thereto.

Nothing contained in this section shall be construed to reduce the amount of such gasoline, diesel fuel or kerosene excise taxes levied by the state, allotted under the provisions of Title 65, Chapter 33, Mississippi Code of 1972, to counties in which there are outstanding bonds issued for seawall or road protection purposes issued under the provisions of Chapter 319, Laws of 1924, and amendments thereto; the amount of said gasoline, diesel fuel or kerosene excise taxes designated in this section for the payment of bonds and interest authorized and issued or to be issued under the provisions of Chapter 130, Laws of 1938, and subsequent acts authorizing the issuance of bonds payable from gasoline, diesel fuel or kerosene tax revenue, shall, in such counties, be considered as being paid "into the State Treasury to the credit of the State Highway Fund" within the meaning of Section 65-33-45 in computing the amount to be paid to such counties under the provisions of said section, and this section shall be administered in connection with Title 65, Chapter 33, Mississippi Code of 1972, and Sections 65-33-45, 65-33-47 and 65-33-49 dealing with seawalls, as if made a part of this section.

(d) The proceeds of the Five and One-fourth Cents (5.25 cent(s) ) of the tax per gallon on oils used as a propellant for jet aircraft engines, and Six and Four-tenths Cents (6.4 cent(s) ) of the tax per gallon on aviation gasoline and the tax of One Cent (1 cent(s) ) per gallon for each gallon of gasoline for which a refund has been made pursuant to Section 27-55-23 because such gasoline was used for aviation purposes, shall be paid to the State Treasury into a special fund to be used exclusively, pursuant to legislative appropriation, for the support and development of aeronautics as defined in Section 61-1-3.

(e) State highway funds in an amount equal to the difference between Forty-two Million Dollars ($ 42,000,000.00) and the annual debt service payable on the state's highway revenue refunding bonds, Series 1985, shall be expended for the construction or reconstruction of highways designated under the highway program created under Section 65-3-97.

(f) "Gasoline, diesel fuel or kerosene taxes" as used in this section shall be deemed to mean and include state gasoline, diesel fuel or kerosene taxes levied and imposed on distributors of gasoline, diesel fuel or kerosene, and all state excise taxes derived from any fuel used to propel vehicles upon the highways of this state, when levied by any statute.



§ 27-5-103 - Municipal Aid Fund

(1) There is hereby created a fund designated as the municipal aid fund.

(2) After the State Tax Commission has determined the amount of taxes due and distributable to the counties of the state under the provisions of Section 27-5-101, and before making payments to each county, he shall first deduct from each county's share of the allocation of said taxes each month a sum equal to one-twelfth (1/12) of the product of the total population of all incorporated municipalities in such county multiplied by Seventy-five Cents (75 cent(s) ). In no event, however, shall the amount of the deductions made and payable to any municipality from such county's funds exceed Forty Thousand Dollars ($ 40,000.00) during any one (1) calendar year. The amount so deducted shall be paid into the State Treasury each month by the State Tax Commission, at the same time other gasoline, diesel fuel or kerosene tax funds are now distributed, to the credit of the municipal aid fund created by this section.

(3) From the gross amount of gasoline, diesel fuel or kerosene taxes determined to be due and distributable to the Mississippi Department of Transportation under the provisions of Section 27-5-101, the State Tax Commission shall, before distribution is made to the Mississippi Department of Transportation, deduct each month Eighty-Three Thousand, Three Hundred Thirty-Three Dollars and Thirty-three Cents ($ 83,333.33). The amount so deducted shall be paid into the State Treasury each month by the State Tax Commission, at the same time as other gasoline, diesel fuel or kerosene tax funds are now distributed, to the credit of the municipal aid fund created herein.

(4) The amount paid into the municipal aid fund under the provisions of paragraph (2) hereof shall be apportioned and paid to each incorporated municipality of the county in the proportion which the population of each incorporated municipality bears to the total population of all incorporated municipalities in such county, but in no event shall the amount paid to any one (1) municipality out of such county's funds exceed Forty Thousand Dollars ($ 40,000.00) in any one (1) calendar year. When any one (1) municipality shall have been paid Forty Thousand Dollars ($ 40,000.00) during any part of a calendar year, then such municipality shall not be entitled to additional funds from such county's funds during such calendar year. In determining the amount to be paid to each municipality, the population of each municipality which has been paid Forty Thousand Dollars ($ 40,000.00) in any part of a calendar year shall be excluded from the computation of the total population of the incorporated municipalities of such county.

(5) The amount paid into the municipal aid fund, under the provisions of subsection (3) hereof, shall be paid to the incorporated municipalities of this state in the following manner:

(a) Each municipality shall be paid the sum of Two Dollars and Fifty Cents ($ 2.50) annually per capita up to and including three thousand (3,000) population, with payments to be made monthly in proportionate amounts until the total payment provided herein shall have been made in full.

(b) The remainder of said amount paid into the municipal aid fund under the provisions of subsection (3) hereof and remaining after the payment authorized in paragraph (a) of this subsection, has been made shall be apportioned and paid to the incorporated municipalities of this state having more than three thousand (3,000) population in the proportion which the population of each such participating municipality in excess of three thousand (3,000) bears to the total population over and above the number three thousand (3,000) in each of the various municipalities of the state; provided, however, that the amount distributed under this subsection shall not exceed an amount which, when added to the amount distributed under subsection (4) of this section equals Sixty-five Thousand Dollars ($ 65,000.00). In determining the amount to be paid to each incorporated municipality, the population of each incorporated municipality which has been paid Sixty-five Thousand Dollars ($ 65,000.00) under the provisions of subsection (4) of this section or under the provisions of both subsection (4) and this subsection, in any part of a calendar year shall be excluded from the computation of the total population of the incorporated municipalities.

(6) Population figures referred to herein shall mean population as shown by the last available federal census, except municipalities which have been incorporated since the last federal census, or will be incorporated prior to the next federal census, in which case the population shall be in the official count used in procuring the charter of incorporation.

(7) In any county having a county seat which is not an incorporated municipality, the computation shall be made as though the county seat was an incorporated municipality; however, the funds computed to be due such county seat shall be paid to the county treasury wherein such county seat is located and such funds shall be used for road, bridge and street construction or maintenance.

(8) The distribution of funds under this section shall be made by the State Tax Commission by warrants drawn on the State Treasury payable from the municipal aid fund herein created.

(9) All funds paid into the municipal aid fund on and after January 1 of each year and up to and including June 30 of the same year shall be distributed, as provided herein, on or before July 20 of the year in which such funds were paid in. All funds paid into the municipal aid fund on and after July 1 of each year and up to and including December 31 of the same year shall be distributed, as provided herein, on or before January 20 of the next succeeding year.

(10) All funds received by any municipality under the provisions of this section shall be used solely for construction, maintenance or repair of streets, curbs, gutters, storm sewers, bridges, culverts or like street improvements and appurtenances or for payment of bonds and interest issued for such purposes.

Any municipality may contract with its board of supervisors, or any member thereof, whereby said construction, maintenance or repair may be performed by said board or member in which event funds received under this section by such municipality shall first be applied to the payment of said bonds and interest, if any, and the remainder shall be paid over to the county treasury. In the event of such agreement, the contract shall be spread at large upon the minutes of the governing authorities of both such municipality and the board of supervisors of the county.

(11) The manner of apportionment of taxes under Section 27-5-101 shall not be disturbed by the provisions of this section. It is the intent of this section that from its apportionment of taxes under Section 27-5-101, each county shall share with the municipalities in said counties as provided by this section, and the payments made to the county or to municipalities within such county shall be considered as payments to the county in construing the aforementioned Section 27-5-101.






TRANSFER OF FUNCTIONS TO STATE TAX COMMISSION

§ 27-5-151 - Purpose

The Legislature hereby declares its intent and purpose to achieve a greater degree of economy and efficiency in the government of this state. Achievement of this end is essential to counter the accelerating rate of the cost and complexity of government, as well as to meet the continuing demand for services. By abolishing a multi-faceted governmental department, and thereupon transferring by function all of the duties and responsibilities of that department to existing agencies which can ably assume those duties and responsibilities, the intent and purpose of the legislature will be implemented.



§ 27-5-153 - Abolition of Office of Motor Vehicle Comptroller; transfer of functions to State Tax Commission

(1) The Office of Motor Vehicle Comptroller is hereby abolished. All of the functions of the office are hereby transferred to the State Tax Commission as provided in Sections 27-5-151 through 27-5-159, Mississippi Code of 1972, including but not limited to those functions enumerated in subsection (2) of this section. Whenever the term "Motor Vehicle Comptroller" or the word "comptroller," meaning Motor Vehicle Comptroller, appears in the laws of the State of Mississippi, it shall mean "State Tax Commission."

(2) (a) The duties and responsibilities of the Office of Motor Vehicle Comptroller relative to the administration of all laws pertaining to the levying and collecting of excise taxes upon gasoline, oil, liquefied compressed gas used for motor vehicle fuel supply purposes and other petroleum products are hereby transferred to the State Tax Commission unless otherwise specified in Sections 27-5-151 through 27-5-159, Mississippi Code of 1972.

(b) The duties and responsibilities of the Office of Motor Vehicle Comptroller relative to the administration of all laws pertaining to the gauging and calibration of tank trucks are hereby transferred to the State Tax Commission unless otherwise specified in Sections 27-5-151 through 27-5-159, Mississippi Code of 1972.

(c) The duties and responsibilities of the Office of Motor Vehicle Comptroller relative to the administration of all laws pertaining to the titling and licensing of motor vehicles, all laws pertaining to motor vehicle fueling centers, and all laws pertaining to the weighing and inspection stations along the highways of this state, are hereby transferred to the State Tax Commission unless otherwise specified in Sections 27-5-151 through 27-5-159, Mississippi Code of 1972. However, from and after July 1, 1992, any duty and responsibility relative to the administration of laws pertaining to the weighing and inspection stations along the highways of this state are transferred to the Mississippi Department of Transportation.

(d) The duties and responsibilities of the Office of Motor Vehicle Comptroller relative to the inspection of all motor vehicles operating upon all roads and highways within this state and his authority to require them to submit to a weighing by means of portable scales are hereby transferred to the State Tax Commission; however, from and after July 1, 1992, such duties and responsibilities are transferred to the Mississippi Department of Transportation.

(e) The duties and responsibilities of the Office of Motor Vehicle Comptroller relative to the administration of all laws pertaining to storage, manufacture, refinement or distillation of liquefied compressed gases are hereby transferred to the State Tax Commission unless otherwise specified in Sections 27-5-151 through 27-5-159, Mississippi Code of 1972.

(f) The duties of the Motor Vehicle Comptroller relative to shop inspection of containers, pressure vessels and/or tanks which are manufactured or fabricated in this state are hereby transferred to the State Tax Commission.

(g) The duties and responsibilities of the Office of Motor Vehicle Comptroller relative to the levying and collecting of the annual motor vehicle privilege taxes are hereby transferred to the State Tax Commission.

(h) Any duties and responsibilities of the Office of Motor Vehicle Comptroller relative to the operation of the Petroleum Products Laboratory at Mississippi State University are hereby transferred to the State Tax Commission.

(i) The duties and responsibilities of the Office of Motor Vehicle Comptroller relative to the administration of all laws specifically pertaining to the regulation of the sale of antifreeze are hereby transferred to the State Tax Commission.



§ 27-5-155 - Assumption of contracts and liabilities; transfer of funds, assets, records, equipment and the like

(1) The State Tax Commission shall assume and honor all contracts, indebtedness, liabilities and other obligations which have been incurred prior to July 1, 1980, by the office of motor vehicle comptroller as to those powers, responsibilities, duties, functions, privileges, or rights that are transferred by Sections 27-5-151 through 27-5-159, but only to the extent that the contracts, indebtedness, liabilities or other obligations were lawfully incurred by the office of motor vehicle comptroller.

(2) The State Tax Commission is hereby entitled to the receipt of all funds, assets, monies or accounts to which the office of motor vehicle comptroller has been, is or will be entitled, pursuant to the transfer of duties as provided in Sections 27-5-151 through 27-5-159.

(3) The State Tax Commission is hereby entitled to the receipt of all funds, assets, monies or accounts related to the transfer of duties pursuant to Sections 27-5-151 through 27-5-159 to which the motor vehicle comptroller has been, is or will be entitled, pursuant to the transfer of duties as provided in Sections 27-5-151 through 27-5-159.

(4) The State Tax Commission is hereby entitled to the receipt of all relevant and material records, reports, statistics, files or other documents and any equipment, automobiles, furniture or other property related thereto of the office of motor vehicle comptroller pursuant to the transfer of duties as provided in Sections 27-5-151 through 27-5-159.



§ 27-5-157 - Preferential status of employees terminated due to consolidation

Any individual whose employment is terminated because of a duplication of effort or position resulting from the agency consolidation provided for in Sections 27-5-151 through 27-5-159 may be given preferential status if he makes application for further state employment, all other qualifications being satisfied.



§ 27-5-159 - Maintenance of books, records and accounts by persons liable for taxes; inspection by commission

(1) All persons who are liable for any taxes under any law transferred to the state tax commission by the provisions of Sections 27-5-151 through 27-5-159 shall keep full, complete, adequate and intelligible records, books and accounts in the English language, which books, records and accounts shall truly and correctly show and disclose the amount and extent of the liability of such person for such taxes and all other pertinent and material matters and facts with reference to such person's liability for such taxes. Such records shall be kept and preserved by such person for a period of three (3) years. The state tax commission shall have the power and authority to require all persons liable for any taxes under any of the laws which the commission is required to administer and enforce pursuant to Sections 27-5-151 through 27-5-159 to produce within this state, at such reasonable time and place as the commission may designate, any and all books, accounts, papers and records within or without this state pertaining to their liability for taxes under any of the laws which the commission is required to enforce pursuant to Sections 27-5-151 through 27-5-159, or for any other purpose relating to the enforcement and administration of such laws. The commission shall also have the power and authority to examine and inspect during the usual business hours of the day all records, books, papers and accounts of any person pertaining to the tax liability of such person under any of the laws which the commission is required to enforce pursuant to Sections 27-5-151 through 27-5-159 and for any other purpose in connection with such laws.

(2) The term "person" as used in this section shall mean any individual, partnership, corporation, firm or other legal entity.









Chapter 7 - INCOME TAX AND WITHHOLDING

Article 1 - INCOME TAX

§ 27-7-1 - Citation of article

This article may be cited as the Income Tax Law of 1952.



§ 27-7-3 - Definitions

When used in this article:

(a) "Taxpayer" includes any individual, partnership, corporation, association, trust or estate, subject to a tax imposed hereunder, or whose income is, in whole or in part, subject to a tax imposed hereunder.

(b) "Domestic," when applied to any corporation or association, including partnerships, means created or organized in the State of Mississippi.

(c) "Foreign," when applied to any corporation or association, including partnerships, means created or organized outside the State of Mississippi.

(d) "Fiduciary" means a guardian, trustee, executor, administrator, receiver, conservator, or any person, whether individual or corporate, acting in any fiduciary capacity, for any person, trust, or estate.

(e) "Resident" means a natural person and includes, for the purpose of determining liability for the tax imposed by this article upon or with reference to the income of any taxable year, any person domiciled in the State of Mississippi and any other person who maintains a legal or actual residence within the state.

(f) "Nonresident," when used in connection with this article, shall apply to any natural person whose domicile and place of abode is without the State of Mississippi.

(g) "Foreign country" or "foreign government" means any jurisdiction other than the one embraced within the United States. The words "United States" includes the states, the District of Columbia, and the territorial possessions of the United States.

(h) "State Tax Commission" or "Tax Commission" means the Department of Revenue. "Commission" or "department" also means the Department of Revenue except where such words are specifically given other meanings.

(i) "Commissioner," "Chairman of the Mississippi State Tax Commission," "Chairman of the State Tax Commission," "chairman of the commission" or "chairman" means the Commissioner of Revenue of the Department of Revenue.

(j) "Taxable year" means the calendar year, or fiscal year ending during such calendar year, upon the basis of which the net income is computed hereunder. "Fiscal year" means an accounting period of twelve (12) months, ending on the last day of any month other than December.

(k) "Paid or accrued" means paid or accrued, or paid or incurred, and these terms, "paid or incurred" or "paid or accrued," shall be construed according to the method of accounting or the basis on which the net income is computed. The term "received for the purpose of computation of net income" means received or accrued, and the term "received or accrued" shall be construed according to the method of accounting or the basis on which the net income is computed.

(l) "Dividend" means any distribution made by a corporation, association, trust or estate, to its shareholders or members, whether in cash, other property, or its own stock.



§ 27-7-5 - Imposition of the tax

(1) There is hereby assessed and levied, to be collected and paid as hereinafter provided, for the calendar year 1983 and fiscal years ending during the calendar year 1983 and all taxable years thereafter, upon the entire net income of every resident individual, corporation, association, trust or estate, in excess of the credits provided, a tax at the following rates:

On the first Five Thousand Dollars ($ 5,000.00) of taxable income, or any part thereof, at the rate of three percent (3%);

On the next Five Thousand Dollars ($ 5,000.00) of taxable income, or any part thereof, at the rate of four percent (4%); and

On all taxable income in excess of Ten Thousand Dollars ($ 10,000.00), at the rate of five percent (5%).

(2) An S corporation, as defined in Section 27-8-3(1)(g), shall not be subject to the income tax imposed under this section.

(3) A like tax is hereby imposed to be assessed, collected and paid annually, except as hereinafter provided, at the rate specified in this section and as hereinafter provided, upon and with respect to the entire net income, from all property owned or sold, and from every business, trade or occupation carried on in this state by individuals, corporations, partnerships, trusts or estates, not residents of the State of Mississippi.

(4) In the case of taxpayers having a fiscal year beginning in the calendar year 1982 and ending after the first day of January 1983, the tax due for that taxable year shall be determined by:

(a) Computing for the full fiscal year the amount of tax that would be due under the rates in effect for the calendar year 1982; and

(b) Computing for the full fiscal year the amount of tax that would be due under the rates in effect for the calendar year 1983; and

(c) Applying to the tax computed under paragraph (a) the ratio which the number of months falling within the earlier calendar year bears to the total number of months in the fiscal year; and

(d) Applying to the tax computed under paragraph (b) the ratio which the number of months falling within the later calendar year bears to the total number of months within the fiscal year; and

(e) Adding to the tax determined under paragraph (c) the tax determined under paragraph (d) the sum of which shall be the amount of tax due for the fiscal year.



§ 27-7-7 - Tax a debt

The tax imposed by this article, and all increases, interest and penalties provided for in connection with such tax, shall be in addition to all other taxes imposed by law. The tax imposed pursuant to this article, and the increases, interest and penalties provided in connection with such tax shall, in addition to being a tax against the property, business, trade, profession or occupation, be and become from the time same is due and payable a personal debt of the taxpayer liable to pay the same to the state and said increases, interest and penalties which shall accrue shall be recoverable as a part of the tax with respect to which they are imposed.



§ 27-7-9 - Gain or loss on disposition of property

(a) Except as provided in Sections 27-7-95 through 27-7-103, determination of amount of gain or loss.

(1) Computation of gain or loss. The gain from the sale or other disposition of property shall be the excess of the amount realized therefrom over the adjusted basis provided in subsection (c) for determining gain, and the loss shall be the excess of the adjusted basis provided in subsection (c) for determining loss over the amount realized.

(2) Amount realized. The amount realized from the sale or other disposition of property shall be the sum of any money received plus the fair market value of the property (other than money) received.

(3) Installment sales. Nothing in this section shall be construed to prevent (in the case of property sold under contract providing for payment in installments) the taxation of that portion of any installment payment representing gain or profit in the year in which such payment is received.

(b) Recognition of gain or loss. Except as otherwise provided in this section, on the sale or exchange of property the entire amount of the gain or loss, determined under subsection (a), shall be recognized.

(c) Adjusted basis for determining gain or loss.

(1) In general. The adjusted basis for determining the gain or loss from the sale or other disposition of property, whenever acquired, shall be the basis determined under subsection (d) adjusted as provided in subsection (e).

(2) Bargain sale to a charitable organization. If a deduction is allowed under Section 27-7-17 (relating to charitable contributions) by reason of a sale, then the adjusted basis for determining the gain from such sale shall be that portion of the adjusted basis which bears the same ratio to the adjusted basis as the amount realized bears to the fair market value of the property.

(d) Basis of property.

(1) Property acquired after March 16, 1912. The basis for ascertaining the gain derived or the loss sustained from the sale or other disposition of property, real, personal or mixed, shall be, in the case of property acquired after March 16, 1912, the cost of such property, except as otherwise provided in this subsection.

(2) Inventory property. If the property should have been included in the last inventory, the basis shall be the last inventory value thereof.

(3) Property acquired by gift. In the case of property acquired by gift after January 1, 1936, the basis shall be the same as that which it would have in the hands of the donor or the last preceding owner by whom it was not acquired by gift. If the facts necessary to determine such basis are unknown to the donee, the commissioner shall, if possible, obtain such facts from such donor, or last preceding owner, or any other person cognizant thereof. If the commissioner finds it impossible to obtain such facts, the commissioner shall establish a basis for the property from the best information available. In the case of property acquired by gift on or before January 1, 1936, the basis for ascertaining gain or loss from the sale or other disposition thereof shall be the fair market price or value of such property at the time of acquisition.

(4) Property acquired by bequests, devises and inheritance. If personal property was acquired by specific bequest, or if real property was acquired by general or specific devise or by intestacy, the basis shall be the fair market value of the property at the time of the death of the decedent. If the property was acquired by the decedent's estate from the decedent, the basis in the hands of the estate shall be the fair market value of the property at the time of the death of the decedent. In all other cases, if the property was acquired either by will or by intestacy, the basis shall be the fair market value of the property at the time of the distribution to the taxpayer. In the case of property transferred in trust to pay the income for life to or upon the order or direction of the grantor, with the right reserved to the grantor at all times prior to his death to revoke the trust, the basis of such property in the hands of the persons entitled under the terms of the trust instrument to the property after the grantor's death shall, after such death, be the same as if the trust instrument had been a will executed on the day of the grantor's death.

(5) Property acquired by a transfer in trust. If the property was acquired by a transfer in trust (other than by a transfer in trust by a bequest or devise), the basis shall be the same as it would be in the hands of the grantor, increased in the amount of gain, or decreased in the amount of loss, recognized to the grantor upon such transfer under this section.

(6) Property acquired in tax-free exchanges. If the property was acquired upon an exchange described in subsection (f), the basis shall be the same as in the case of the property exchanged, decreased in the amount of any money received by the taxpayer and increased in the amount of gain or decreased in the amount of loss to the taxpayer that was recognized upon such exchange by the terms of this act. If the property so acquired consisted in part of the type of property permitted by subsection (f) to be received without recognition of gain or loss, and in part of other property, the basis provided in this subsection shall be allocated between the properties (other than money) received, and for the purpose of the allocation there shall be assigned to such other property an amount equivalent to its fair market value at the date of the exchange.

(7) Property acquired in tax-free distribution. If the property consists of stock or securities distributed to a taxpayer in connection with a transaction described in subsection (f), the basis in the case of the stock in respect of which the distribution was made shall be apportioned, under rules and regulations prescribed by the commissioner, between such stock and the stock or securities distributed.

(8) Property acquired in involuntary conversions. If the property was acquired as the result of a compulsory or involuntary conversion described in subsection (f), the basis shall be the same as in the case of property so converted, decreased in the amount of any money received by the taxpayer which was not expended in accordance with the provisions of said subsection determining the taxable status of the gain or loss upon such conversion, and increased in the amount of gain or decreased in the amount of loss to the taxpayer recognized upon such conversion.

(9) Property acquired in wash sales. If substantially identical property was acquired in place of stock or securities which were sold or disposed of and in respect of which loss was not allowed as a deduction under Section 27-7-17(d), the basis in the case of property so acquired shall be the basis in the case of the stock or securities so sold or disposed of, except that, if the repurchase price was in excess of the sales price, such basis shall be increased in the amount of the difference, or if the repurchase price was less than the sales price, such basis shall be decreased in the amount of the difference.

(10) Property acquired before March 16, 1912. The basis for determining the gain or loss from the sale or other disposition of property acquired before March 16, 1912, shall be:

(A) The cost of such property (or in the case of such property as is described in subsection (d)(2) or (4) of this section the basis as therein provided, or in the case of property acquired by gift or transfer in trust, the fair market value of such property at the time of such acquisition); or

(B) The fair market value of such property as of March 16, 1912, whichever is greater.

In determining the fair market value of stock in a corporation as of March 16, 1912, due regard shall be given to the fair market value of the assets of the corporation as of that date.

(e) Adjustments to basis.

(1) In general. In computing the amount of gain or loss from the sale or other disposition of property, proper adjustment shall be made for any expenditure, receipt, loss or other item, properly chargeable to capital account since the basis date. The cost or other basis of the property shall also be diminished by the amount of the deductions for exhaustion, wear and tear, obsolescence, amortization and depletion, which have since the acquisition of the property been allowable in respect of such property whether or not such deductions were claimed by the taxpayer or formerly allowed. In the case of stock, the basis shall be diminished by the amount of distributions previously made in respect to such stock, to the extent provided under this section.

(2) Substituted basis. Whenever it appears that the basis of the property in the hands of a taxpayer is a substituted basis, then the adjustments provided in subsection (e)(1) shall be made after first making in respect of such substituted basis proper adjustments of a similar nature in respect of the period during which the property was held by the transferor, donor or grantor, or during which the other property was held by the person for whom the basis is to be determined. The term "substituted basis" as used in this subsection means a basis determined under any provision of this section or under any corresponding provision of a prior Income Tax Law, providing that the basis shall be determined by reference to the basis in the hands of a transferor, donor or grantor, or, by reference to other property held at any time by the person for whom the basis is to be determined.

(f) Recognition of gain or loss -- exceptions.

(1) Exchange solely in kind.

(A) Property held for productive use or investment. No gain or loss shall be recognized if property held for productive use in trade or business or for investment (not including stock in trade or other property held primarily for sale, nor stocks, bonds, notes, choses in action, certificates of trust or beneficial interest, or other securities or evidence of indebtedness or interest) is exchanged solely for property of a like kind to be held either for productive use in trade or business or for investment. In addition, no gain or loss shall be recognized on any exchange of property if no gain or loss is recognized with regard to such exchange under Section 1031 of the Internal Revenue Code.

(B) Stock for stock in same corporation. No gain or loss shall be recognized if common stock in a corporation is exchanged solely for common stock in the same corporation, or if preferred stock in a corporation is exchanged solely for preferred stock in the same corporation.

(C) Transfers to corporation controlled by transferor. No gain or loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock or securities in such corporation, and if immediately after the exchange such person or persons are in control of the corporation; but in the case of an exchange by two (2) or more persons, this subsection shall apply only if the amount of the stock and securities received by each is substantially in proportion to his interest in the property prior to the exchange.

(D) Stock for stock on reorganization. No gain or loss shall be recognized if stock or securities in a corporation, a party to a reorganization, are, in pursuance of the plan of reorganization, exchanged solely for stock or securities in such corporation or in another corporation, a party to a reorganization.

(2) Gain from exchanges not solely in kind. If an exchange would be within the provisions of subsection (f)(1) of this section, if it were not for the fact that the property received in exchange consists not only of property permitted by subsection (f)(1) to be received without the recognition of gain, but also of other property or money, then the gain, if any, to the recipient shall be recognized, but in an amount not in excess of the sum of such money and the fair market value of such other property so received.

(3) Loss from exchanges not solely in kind. If an exchange would be within the provisions of subsection (f)(1) of this section, if it were not for the fact that the property received in exchange consists not only of property permitted by subsection (f)(1) to be received without the recognition of gain or loss but also of other property or money, then no loss from the exchange shall be recognized.

(4) Distribution of stock on reorganization. If in pursuance of a plan of reorganization, there is distributed to a shareholder in a corporation, a party to the reorganization, stock or securities in such corporation or in another corporation, a party to the reorganization, without the surrender by such shareholder of stock or securities in such corporation, no gain to the distributee from the receipt of such stock or securities shall be recognized.

(5) Distribution with effect of taxable dividend. If a distribution made in pursuance of a plan of reorganization is within the provisions of subsection (f)(4) of this section, but has the effect of the distribution of a taxable dividend, then there shall be taxed as a dividend to each distributee such an amount of the gain recognized under subsection (f)(2) as is not in excess of his ratable share of the undistributed earnings and profits of the corporation. The remainder, if any, of the gain recognized under subsection (f)(2) shall be taxed as a gain from the exchange of property.

(6) Involuntary conversions. If property, as a result of its destruction in whole or in part, theft, seizure or requisition or condemnation, or threat or imminence thereof, is compulsorily or involuntarily converted:

(A) Into property similar or related in service or use to the property so converted, no gain shall be recognized, but loss shall be recognized;

(B) Into money, no gain shall be recognized if such money is expended, within a period ending two (2) years after the close of the first taxable year in which any part of the gain upon the conversion is realized, in the acquisition of other property similar or related in service or use to the property so converted, or in the acquisition of control of a corporation owning such other property, or in the establishment of a replacement fund, but loss shall be recognized. Such two-year period shall be extended to five (5) years with respect to property in the Hurricane Katrina disaster area, as defined in the Katrina Emergency Tax Relief Act of 2005, which is compulsorily or involuntarily converted on or after August 29, 2005, by reason of Hurricane Katrina, but only if substantially all of the use of the replacement property is in such area. If any part of the money is not so expended, the gain shall be recognized to the extent of the money which is not so expended, regardless of whether such money is received in one or more taxable years and regardless of whether or not the money which is not so expended constitutes gain. Provided, gain realized on property which is compulsorily or involuntarily converted for public use under Title 11, Chapter 27, Mississippi Code of 1972, or any federal law relating to the involuntary conversion of property for public use shall not be recognized. Provided further, that gain realized on property which is voluntarily converted for public use shall not be recognized after it becomes evident that eminent domain proceedings are probable.

Except as otherwise provided, the provisions of this subsection relating to the nonrecognition of gain, including the exception provided in subparagraph (B), shall apply only to an owner of the converted property who has held title to such property for a period at least three (3) years prior to the date of the disposition of the converted property, provided that an owner who acquired such property by bequest, devise, gift or inheritance shall be excluded from this limitation, if the preceding owner acquired title to such property at least three (3) years prior to the date of disposition. However, no gain shall be recognized on property that is compulsorily or involuntarily converted if no gain is recognized with regard to such property under Section 1033 of the Internal Revenue Code.

(7) Property exchanged treated as equivalent of cash. When property other than property specified in subsection (f)(1)(A) of this section is exchanged for other property, the property received in exchange shall, for the purpose of determining gain or loss, be treated as the equivalent of cash to the amount of its fair market value.

(8) Distribution of assets of corporation. The distribution to the taxpayer of the assets of a corporation shall be treated as a sale of the stock or securities of the corporation owned by him, and the gain or loss shall be computed accordingly.

(9) Organization of a corporation. In the case of the organization of a corporation, the stock and securities received shall be considered to take the place of property transferred therefor, and no gain or loss shall be deemed to arise therefrom.

(10) Sales of certain interests in financial institutions domiciled in Mississippi, domestic corporations, domestic limited partnerships or domestic limited liability companies. No gain shall be recognized from the sale of authorized shares in financial institutions domiciled in Mississippi and domestic corporations, or partnership interests in domestic limited partnerships and domestic limited liability companies, that have been held for more than one (1) year; however, any gain that would otherwise be excluded by this provision shall first be applied against, and reduced by, any losses determined from sales or transactions described by this provision if the losses were incurred in the year of the gain or within the two (2) years preceding or subsequent to the gain.

(g) Reorganization defined. The term "reorganization" means:

(1) A statutory merger or consolidation;

(2) The acquisition by one (1) corporation, in exchange solely for all or a part of its voting stock (or in exchange solely for all or a part of the voting stock of a corporation which is in control of the acquiring corporation), of stock of another corporation if, immediately after the acquisition, the acquiring corporation has control of such other corporation, or of substantially all the properties of another corporation;

(3) A transfer by a corporation of all or a part of its assets to another corporation if immediately after the transfer the transferor, or one or more of its shareholders (including persons who were shareholders immediately before the transfer), or any combination thereof, is in control of the corporation to which the assets are transferred;

(4) A recapitalization; or

(5) A mere change in identity, form or place of organization, however effected.

(h) Party to a reorganization defined. The term "a party to a reorganization" includes a corporation resulting from a reorganization and includes both corporations in the case of an acquisition by one (1) corporation of at least a majority of the voting stock and at least a majority of the total number of shares of all other classes of stock of another corporation.

(i) Control defined. As used in this section, the term "control" means the ownership of at least eighty percent (80%) of the voting stock and at least eighty percent (80%) of the total number of shares of all other classes of stock of the corporation.

(j) Special rules.

(1) Liquidation of subsidiaries. A transfer to a parent corporation from its subsidiary of property distributed in complete liquidation of the subsidiary shall result in no recognized gain or loss if the basis of the property in the hands of the parent corporation is the same as it was in the hands of the subsidiary.

(2) Gain or loss on sales or exchanges in connection with certain liquidations. Corporations adopting a plan of complete liquidation under the provisions of the Internal Revenue Code shall recognize the gain or loss from the sale or exchange of property by the corporation under said plan. The total gain or loss from the liquidating distributions shall be recognized by the shareholders; however, a credit for the tax paid by the liquidating corporation on the gain from the sale or exchange of property under the plan of liquidation will be allowed to the extent of any tax liability to the shareholders. The corporation shall provide to the Department of Revenue a list of all shareholders with their percentage of ownership, distribution, tax credit allowed and any other information requested.

(3) Distribution of stock and securities of a controlled corporation. No gain shall be recognized on a distribution to a stockholder of a corporation if such gain would not be recognized to such stockholder for federal income tax purposes under the provisions of Section 355 of the Internal Revenue Code. With respect to the distributing corporation, no gain shall be recognized from such distribution provided the distribution is a part of a transaction that qualifies for tax-free treatment under the provisions of Section 355 or 368(a)(1)(D) of the Internal Revenue Code. Additionally, with respect to a distributing corporation, no gain shall be recognized from such distribution provided the distribution is pursuant to an overall plan to facilitate an ultimate distribution that qualifies for tax-free treatment under the provisions of Section 355 or 368(a)(1)(D) of the Internal Revenue Code.

(4) Notwithstanding the other provisions of this section, a corporation or other entity that is involved in restructuring, reorganizing, distributing assets or profits, or changing ownership that results in an adjustment to its asset basis is required to report a gain in the year such transaction occurs on any such transaction when the transaction involves assets owned or used in this state, or otherwise represents assets owned or used in this state. If a transfer of income or a change in asset valuation occurs on the tax records of the taxpayer, such transaction shall result in taxation to this state to the extent of the transfer of income or change in asset valuation.

(5) If a corporation or other entity makes an Internal Revenue Code Section 338 election, or other similar election under which the aggregate basis in assets are increased on the tax records of the taxpayer, then a similar election must also be made for Mississippi purposes, but the gain must be recognized by the corporation in which the increase in basis of the assets occurs. The corporation or other entity is allowed to increase its basis by the amount of gain recognized. An aggregate write-down of assets is not allowed. The parent corporation shall recognize the gain on the disposition of its stock.

(6) For state tax purposes, a corporation or other legal entity is considered separate from its shareholders, affiliated corporations or other entities. If a corporation or other legal entity enters into any transaction that is for the benefit of its shareholders or for the benefit of an affiliated corporation without an equal mutual business benefit of the corporation, then, the transaction will be adjusted or eliminated to arrive at taxable income to this state. All transactions entered into by a corporation must be at "arms-length." If requested by the commissioner, the taxpayer must be able to substantiate that the transaction occurred at "arms-length." If not, the transaction may be adjusted to the satisfaction of the commissioner. In determining whether the transaction occurred at arms-length, the commissioner shall consider the following:

(A) Whether the transaction is in compliance with the federal regulations promulgated under Internal Revenue Code Section 482;

(B) Whether the transaction was done for a valid business purpose;

(C) Whether the income being shifted by the transaction is subject to a tax in another state;

(D) Whether the transaction is consistent with the results that would have been realized if uncontrolled taxpayers had engaged in the same transaction under the same circumstances; and

(E) Other factors which support the conclusion that income is being shifted to avoid the tax imposed by this chapter.

(k) Sale or exchange of residence.

(1) Loss on sale or exchange of residence. Loss from the sale or exchange of property used by the taxpayer as his principal residence is not recognized and cannot be deducted.

(2) Nonrecognition of gain. Gain shall be computed in accordance with the provisions of the Internal Revenue Code, rules, regulations and revenue procedures relating to the sale or exchange of a personal residence not in direct conflict with the provisions of the Mississippi Income Tax Law.

(3) Gain on the sale or exchange of residence. A recognizable gain on the sale or exchange of a personal residence shall be included in gross income and treated as ordinary income.

(l) Distributions by corporations.

(1) Distributions of the property of a corporation, including partial and complete liquidations, shall be recognized by the distributing corporation and the gain or loss shall be computed on the difference of the fair market value of the assets distributed and their basis. The total gain or loss from the distributions to the shareholders shall be recognized by the shareholders subject to subsections (f)(8) and (j)(1); however, a credit for the tax paid by the distributing corporation on the gain from the sale or exchange of property under the plan of distribution will be allowed to the extent of any liability to the shareholders. The corporation shall provide to the Department of Revenue a list of all shareholders with their percentage of ownership, distribution, tax credit allowed and any other information requested.

(2) Source of distributions. For the purposes of this act, every distribution is made out of earnings or profits to the extent thereof, and from the most recently accumulated earnings and profits. Any earnings or profit accumulated, or increase in value of property acquired, before March 16, 1912, may be distributed exempt from tax (after the earnings and profits accumulated after March 16, 1912, have been distributed), but any such tax-free distribution shall be applied against and reduce the basis of the stock provided in subsection (d).

(3) Distributions in liquidation. Amounts distributed in complete liquidation of a corporation shall be treated as in full payment in exchange for the stock, and amounts distributed in partial liquidation of a corporation shall be treated as in part or full payment in exchange for the stock. The gain or loss to the distributee resulting from such exchange shall be determined under subsection (a), but shall be recognized only to the extent provided in subsection (f). In the case of amounts distributed in partial liquidation, the part of such distribution which is property chargeable to capital account shall not be considered a distribution of earnings or profits within the meaning of paragraph (2) of this subsection for the purpose of determining the taxability of subsequent distributions by the corporations.

(4) Other distributions. If any distribution (not in partial or complete liquidation) made by a corporation to its shareholders, is not out of increase in value of property accrued before March 16, 1912, and is not out of earnings or profits, then the amount of such distribution shall be applied against and reduce the basis of the stock provided in subsection (d), and if in excess of such basis, such excess shall be taxable in the same manner as a gain from the sale or exchange of property.

(5) Stock dividends. A stock dividend shall not be subject to tax.

(6) Cancellation or redemption of stock. If a corporation cancels or redeems its stock (whether or not such stock was issued as a stock dividend) at such time and in such manner as to make the distribution and cancellation or redemption in whole or in part essentially equivalent to the distribution of a taxable dividend, the amount so distributed in redemption or cancellation of the stock, to the extent that it represents a distribution of earnings or profits accumulated after March 16, 1912, shall be treated as a taxable dividend.

(7) "Amounts distributed in partial liquidation" defined. As used in this subsection, the term "amounts distributed in partial liquidation" means distribution by a corporation in complete cancellation or redemption of a part of its stock, or one of a series of distributions in complete cancellation or redemption of all or a portion of its stock.

(8) Distributions of stock pursuant to order enforcing the Antitrust Laws. Any distribution of stock which is made pursuant to the order of any court enforcing the Antitrust Laws of the United States, or of any state, shall be a distribution which is not out of earnings and profits of the distributing corporation, but the value of the stock so distributed shall be applied against and reduce the basis of the stock of the distributing corporation provided in subsection (d), and if in excess of such basis, such excess shall be taxable in the same manner as a gain from the sale or exchange of property.



§ 27-7-11 - Inventories

Whenever, in the opinion of the commissioner, the use of inventories is necessary in order to clearly determine the income of any taxpayer, inventories shall be taken by such taxpayer upon such basis as the commissioner may prescribe, with the approval of the governor, in order to conform as nearly as may be to the best accounting practice in the trade or business, and in order to clearly reflect the income.



§ 27-7-13 - Net income defined

(1) The term "net income" means the gross income as defined hereunder, less allowable business expenses and expenses incurred in the taxpayer's regular trade or profession.

(2) The net income which may be subjected to tax shall be determined upon the basis of the taxpayer's annual accounting period, either fiscal or calendar year, and in keeping with the method or manner of accounting regularly employed by the taxpayer in maintaining his or its books of account. Any departure from such books of account shall be made only because of the necessity of omitting certain income excluded from gross income under the provisions of this article, or excluding such deductions which are not provided for herein; provided, however, that in the case of taxpayers subject to regulation by any federal governmental regulatory agency or by a regulatory agency of the State of Mississippi, adjustments will be made from the books of account, if necessary, so as to reflect the taxpayer's true net income. Estimated deductions shall be subject to the approval of the commissioner.

(3) But, if no such method and manner of accounting has been employed, or if the method or manner employed does not clearly reflect the income, the computation shall be made upon such basis and in such manner as, in the opinion of the commissioner, clearly reflects the income.

(4) If the taxpayer's annual accounting period is other than a fiscal year as defined in this article, or if he has no annual accounting period, or does not keep books, the net income shall be computed upon the basis of the calendar year.

(5) The taxpayer may elect to file his first return on the basis of receipts and disbursements or the accrual basis, but having exercised this election, he must secure the permission of the commissioner to change such basis.



§ 27-7-15 - Gross income defined

(1) For the purposes of this article, except as otherwise provided, the term "gross income" means and includes the income of a taxpayer derived from salaries, wages, fees or compensation for service, of whatever kind and in whatever form paid, including income from governmental agencies and subdivisions thereof; or from professions, vocations, trades, businesses, commerce or sales, or renting or dealing in property, or reacquired property; also from annuities, interest, rents, dividends, securities, insurance premiums, reinsurance premiums, considerations for supplemental insurance contracts, or the transaction of any business carried on for gain or profit, or gains, or profits, and income derived from any source whatever and in whatever form paid. The amount of all such items of income shall be included in the gross income for the taxable year in which received by the taxpayer. The amount by which an eligible employee's salary is reduced pursuant to a salary reduction agreement authorized under Section 25-17-5 shall be excluded from the term "gross income" within the meaning of this article.

(2) In determining gross income for the purpose of this section, the following, under regulations prescribed by the commissioner, shall be applicable:

(a) Dealers in property. Federal rules, regulations and revenue procedures shall be followed with respect to installment sales unless a transaction results in the shifting of income from inside the state to outside the state.

(b) Casual sales of property.

(i) Prior to January 1, 2001, federal rules, regulations and revenue procedures shall be followed with respect to installment sales except they shall be applied and administered as if H.R. 3594, the Installment Tax Correction Act of 2000 of the 106th Congress, had not been enacted. This provision will generally affect taxpayers, reporting on the accrual method of accounting, entering into installment note agreements on or after December 17, 1999. Any gain or profit resulting from the casual sale of property will be recognized in the year of sale.

(ii) From and after January 1, 2001, federal rules, regulations and revenue procedures shall be followed with respect to installment sales except as provided in this subparagraph (ii). Gain or profit from the casual sale of property shall be recognized in the year of sale. When a taxpayer recognizes gain on the casual sale of property in which the gain is deferred for federal income tax purposes, a taxpayer may elect to defer the payment of tax resulting from the gain as allowed and to the extent provided under regulations prescribed by the commissioner. If the payment of the tax is made on a deferred basis, the tax shall be computed based on the applicable rate for the income reported in the year the payment is made. Except as otherwise provided in subparagraph (iii) of this paragraph (b), deferring the payment of the tax shall not affect the liability for the tax. If at any time the installment note is sold, contributed, transferred or disposed of in any manner and for any purpose by the original note holder, or the original note holder is merged, liquidated, dissolved or withdrawn from this state, then all deferred tax payments under this section shall immediately become due and payable.

(iii) If the selling price of the property is reduced by any alteration in the terms of an installment note, including default by the purchaser, the gain to be recognized is recomputed based on the adjusted selling price in the same manner as for federal income tax purposes. The tax on this amount, less the previously paid tax on the recognized gain, is payable over the period of the remaining installments. If the tax on the previously recognized gain has been paid in full to this state, the return on which the payment was made may be amended for this purpose only. The statute of limitations in Section 27-7-49 shall not bar an amended return for this purpose.

(c) Reserves of insurance companies. In the case of insurance companies, any amounts in excess of the legally required reserves shall be included as gross income.

(d) Affiliated companies or persons. As regards sales, exchanges or payments for services from one to another of affiliated companies or persons or under other circumstances where the relation between the buyer and seller is such that gross proceeds from the sale or the value of the exchange or the payment for services are not indicative of the true value of the subject matter of the sale, exchange or payment for services, the commissioner shall prescribe uniform and equitable rules for determining the true value of the gross income, gross sales, exchanges or payment for services, or require consolidated returns of affiliates.

(e) Alimony and separate maintenance payments. The federal rules, regulations and revenue procedures in determining the deductibility and taxability of alimony payments shall be followed in this state.

(f) Reimbursement for expenses of moving. There shall be included in gross income (as compensation for services) any amount received or accrued, directly or indirectly, by an individual as a payment for or reimbursement of expenses of moving from one (1) residence to another residence which is attributable to employment or self-employment.

(3) In the case of taxpayers other than residents, gross income includes gross income from sources within this state.

(4) The words "gross income" do not include the following items of income which shall be exempt from taxation under this article:

(a) The proceeds of life insurance policies and contracts paid upon the death of the insured. However, the income from the proceeds of such policies or contracts shall be included in the gross income.

(b) The amount received by the insured as a return of premium or premiums paid by him under life insurance policies, endowment, or annuity contracts, either during the term or at maturity or upon surrender of the contract.

(c) The value of property acquired by gift, bequest, devise or descent, but the income from such property shall be included in the gross income.

(d) Interest upon the obligations of the United States or its possessions, or securities issued under the provisions of the Federal Farm Loan Act of July 17, 1916, or bonds issued by the War Finance Corporation, or obligations of the State of Mississippi or political subdivisions thereof.

(e) The amounts received through accident or health insurance as compensation for personal injuries or sickness, plus the amount of any damages received for such injuries or such sickness or injuries, or through the War Risk Insurance Act, or any law for the benefit or relief of injured or disabled members of the military or naval forces of the United States.

(f) Income received by any religious denomination or by any institution or trust for moral or mental improvements, religious, Bible, tract, charitable, benevolent, fraternal, missionary, hospital, infirmary, educational, scientific, literary, library, patriotic, historical or cemetery purposes or for two (2) or more of such purposes, if such income be used exclusively for carrying out one or more of such purposes.

(g) Income received by a domestic corporation which is "taxable in another state" as this term is defined in this article, derived from business activity conducted outside this state. Domestic corporations taxable both within and without the state shall determine Mississippi income on the same basis as provided for foreign corporations under the provisions of this article.

(h) In case of insurance companies, there shall be excluded from gross income such portion of actual premiums received from an individual policyholder as is paid back or credited to or treated as an abatement of premiums of such policyholder within the taxable year.

(i) Income from dividends that has already borne a tax as dividend income under the provisions of this article, when such dividends may be specifically identified in the possession of the recipient.

(j) Amounts paid by the United States to a person as added compensation for hazardous duty pay as a member of the Armed Forces of the United States in a combat zone designated by Executive Order of the President of the United States.

(k) Amounts received as retirement allowances, pensions, annuities or optional retirement allowances paid under the federal Social Security Act, the Railroad Retirement Act, the Federal Civil Service Retirement Act, or any other retirement system of the United States government, retirement allowances paid under the Mississippi Public Employees' Retirement System, Mississippi Highway Safety Patrol Retirement System or any other retirement system of the State of Mississippi or any political subdivision thereof. The exemption allowed under this paragraph (k) shall be available to the spouse or other beneficiary at the death of the primary retiree.

(l) Amounts received as retirement allowances, pensions, annuities or optional retirement allowances paid by any public or governmental retirement system not designated in paragraph (k) or any private retirement system or plan of which the recipient was a member at any time during the period of his employment. Amounts received as a distribution under a Roth Individual Retirement Account shall be treated in the same manner as provided under the Internal Revenue Code of 1986, as amended. The exemption allowed under this paragraph (l) shall be available to the spouse or other beneficiary at the death of the primary retiree.

(m) National Guard or Reserve Forces of the United States compensation not to exceed the aggregate sum of Five Thousand Dollars ($ 5,000.00) for any taxable year through the 2005 taxable year, and not to exceed the aggregate sum of Fifteen Thousand Dollars ($ 15,000.00) for any taxable year thereafter.

(n) Compensation received for active service as a member below the grade of commissioned officer and so much of the compensation as does not exceed the maximum enlisted amount received for active service as a commissioned officer in the Armed Forces of the United States for any month during any part of which such members of the Armed Forces (i) served in a combat zone as designated by Executive Order of the President of the United States or a qualified hazardous duty area as defined by federal law, or both; or (ii) was hospitalized as a result of wounds, disease or injury incurred while serving in such combat zone. For the purposes of this paragraph (n), the term "maximum enlisted amount" means and has the same definition as that term has in 26 USCS 112.

(o) The proceeds received from federal and state forestry incentives programs.

(p) The amount representing the difference between the increase of gross income derived from sales for export outside the United States as compared to the preceding tax year wherein gross income from export sales was highest, and the net increase in expenses attributable to such increased exports. In the absence of direct accounting the ratio of net profits to total sales may be applied to the increase in export sales. This paragraph (p) shall only apply to businesses located in this state engaging in the international export of Mississippi goods and services. Such goods or services shall have at least fifty percent (50%) of value added at a location in Mississippi.

(q) Amounts paid by the federal government for the construction of soil conservation systems as required by a conservation plan adopted pursuant to 16 USCS 3801 et seq.

(r) The amount deposited in a medical savings account, and any interest accrued thereon, that is a part of a medical savings account program as specified in the Medical Savings Account Act under Sections 71-9-1 through 71-9-9; provided, however, that any amount withdrawn from such account for purposes other than paying eligible medical expense or to procure health coverage shall be included in gross income.

(s) Amounts paid by the Mississippi Soil and Water Conservation Commission from the Mississippi Soil and Water Cost-Share Program for the installation of water quality best management practices.

(t) Dividends received by a holding corporation, as defined in Section 27-13-1, from a subsidiary corporation, as defined in Section 27-13-1.

(u) Interest, dividends, gains or income of any kind on any account in the Mississippi Affordable College Savings Trust Fund, as established in Sections 37-155-101 through 37-155-125, to the extent that such amounts remain on deposit in the MACS Trust Fund or are withdrawn pursuant to a qualified withdrawal, as defined in Section 37-155-105.

(v) Interest, dividends or gains accruing on the payments made pursuant to a prepaid tuition contract, as provided for in Section 37-155-17.

(w) Income resulting from transactions with a related member where the related member subject to tax under this chapter was required to, and did in fact, add back the expense of such transactions as required by Section 27-7-17(2). Under no circumstances may the exclusion from income exceed the deduction add-back of the related member, nor shall the exclusion apply to any income otherwise excluded under this chapter.

(x) Amounts that are subject to the tax levied pursuant to Section 27-7-901, and are paid to patrons by gaming establishments licensed under the Mississippi Gaming Control Act.

(y) Amounts that are subject to the tax levied pursuant to Section 27-7-903, and are paid to patrons by gaming establishments not licensed under the Mississippi Gaming Control Act.

(z) Interest, dividends, gains or income of any kind on any account in a qualified tuition program and amounts received as distributions under a qualified tuition program shall be treated in the same manner as provided under the United States Internal Revenue Code, as amended. For the purposes of this paragraph (z), the term "qualified tuition program" means and has the same definition as that term has in 26 USCS 529.

(aa) The amount deposited in a health savings account, and any interest accrued thereon, that is a part of a health savings account program as specified in the Health Savings Accounts Act created in Sections 83-62-1 through 83-62-9; however, any amount withdrawn from such account for purposes other than paying qualified medical expenses or to procure health coverage shall be included in gross income, except as otherwise provided by Sections 83-62-7 and 83-62-9.

(bb) Amounts received as qualified disaster relief payments shall be treated in the same manner as provided under the United States Internal Revenue Code, as amended.

(cc) Amounts received as a "qualified Hurricane Katrina distribution" as defined in the United States Internal Revenue Code, as amended.

(dd) Amounts received by an individual which may be excluded from income as foreign earned income for federal income tax purposes.

(ee) Amounts received by a qualified individual, directly or indirectly, from an employer or nonprofit housing organization that are qualified housing expenses associated with an employer-assisted housing program. For purposes of this paragraph (ee):

(i) "Qualified individual" means any individual whose household income does not exceed one hundred twenty percent (120%) of the area median gross income (as defined by the United States Department of Housing and Urban Development), adjusted for household size, for the area in which the housing is located.

(ii) "Nonprofit housing organization" means an organization that is organized as a not-for-profit organization under the laws of this state or another state and has as one (1) of its purposes:

1. Home ownership education or counseling;

2. The development of affordable housing; or

3. The development or administration of employer-assisted housing programs.

(iii) "Employer-assisted housing program" means a separate written plan of any employer (including, without limitation, tax-exempt organizations and public employers) for the exclusive benefit of the employer's employees to pay qualified housing expenses to assist the employer's employees in securing affordable housing.

(iv) "Qualified housing expenses" means:

1. With respect to rental assistance, an amount not to exceed Two Thousand Dollars ($ 2,000.00) paid for the purpose of assisting employees with security deposits and rental subsidies; and

2. With respect to home ownership assistance, an amount not to exceed the lesser of Ten Thousand Dollars ($ 10,000.00) or six percent (6%) of the purchase price of the employee's principal residence that is paid for the purpose of assisting employees with down payments, payment of closing costs, reduced interest mortgages, mortgage guarantee programs, mortgage forgiveness programs, equity contribution programs, or contributions to home buyer education and/or home ownership counseling of eligible employees.

(ff) For the 2010 taxable year and any taxable year thereafter, amounts converted in accordance with the United States Internal Revenue Code, as amended, from a traditional Individual Retirement Account to a Roth Individual Retirement Account. The exemption allowed under this paragraph (ff) shall be available to the spouse or other beneficiary at the death of the primary retiree.

(5) Prisoners of war, missing in action-taxable status.

(a) Members of the Armed Forces. Gross income does not include compensation received for active service as a member of the Armed Forces of the United States for any month during any part of which such member is in a missing status, as defined in paragraph (d) of this subsection, during the Vietnam Conflict as a result of such conflict.

(b) Civilian employees. Gross income does not include compensation received for active service as an employee for any month during any part of which such employee is in a missing status during the Vietnam Conflict as a result of such conflict.

(c) Period of conflict. For the purpose of this subsection, the Vietnam Conflict began February 28, 1961, and ends on the date designated by the President by Executive Order as the date of the termination of combatant activities in Vietnam. For the purpose of this subsection, an individual is in a missing status as a result of the Vietnam Conflict if immediately before such status began he was performing service in Vietnam or was performing service in Southeast Asia in direct support of military operations in Vietnam. "Southeast Asia," as used in this paragraph, is defined to include Cambodia, Laos, Thailand and waters adjacent thereto.

(d) "Missing status" means the status of an employee or member of the Armed Forces who is in active service and is officially carried or determined to be absent in a status of (i) missing; (ii) missing in action; (iii) interned in a foreign country; (iv) captured, beleaguered or besieged by a hostile force; or (v) detained in a foreign country against his will; but does not include the status of an employee or member of the Armed Forces for a period during which he is officially determined to be absent from his post of duty without authority.

(e) "Active service" means active federal service by an employee or member of the Armed Forces of the United States in an active duty status.

(f) "Employee" means one who is a citizen or national of the United States or an alien admitted to the United States for permanent residence and is a resident of the State of Mississippi and is employed in or under a federal executive agency or department of the Armed Forces.

(g) "Compensation" means (i) basic pay; (ii) special pay; (iii) incentive pay; (iv) basic allowance for quarters; (v) basic allowance for subsistence; and (vi) station per diem allowances for not more than ninety (90) days.

(h) If refund or credit of any overpayment of tax for any taxable year resulting from the application of subsection (5) of this section is prevented by the operation of any law or rule of law, such refund or credit of such overpayment of tax may, nevertheless, be made or allowed if claim therefor is filed with the State Tax Commission within three (3) years after the date of the enactment of this subsection.

(i) The provisions of this subsection shall be effective for taxable years ending on or after February 28, 1961.

(6) A shareholder of an S corporation, as defined in Section 27-8-3(1) (g), shall take into account the income, loss, deduction or credit of the S corporation only to the extent provided in Section 27-8-7(2).



§ 27-7-16 - Gross income; treatment of employees' pension trusts, tax-sheltered annuities, deferred compensation plans, self-employed retirement plans, and individual retirement accounts or retirement bonds

Amounts contributed in the taxable year by employees and/or self-employed individuals, including partners, to an employees' pension trust, tax-sheltered annuity plan, authorized deferred compensation plan, self-employed retirement plan, individual retirement account or retirement bond which meets the requirements of a qualified plan under the provisions of the Internal Revenue Code of 1986, as amended, shall be deductible from gross income, subject to the conditions and limitations of the Internal Revenue Code of 1986, as amended. Amounts contributed in the taxable year to a Roth individual retirement account shall be treated in the same manner as provided under the Internal Revenue Code of 1986, as amended.



§ 27-7-17 - Deductions allowed

In computing taxable income, there shall be allowed as deductions:

(1) Business deductions.

(a) Business expenses. All the ordinary and necessary expenses paid or incurred during the taxable year in carrying on any trade or business, including a reasonable allowance for salaries or other compensation for personal services actually rendered; nonreimbursable traveling expenses incident to current employment, including a reasonable amount expended for meals and lodging while away from home in the pursuit of a trade or business; and rentals or other payments required to be made as a condition of the continued use or possession, for purposes of the trade or business of property to which the taxpayer has not taken or is not taking title or in which he had no equity. Expense incurred in connection with earning and distributing nontaxable income is not an allowable deduction. Limitations on entertainment expenses shall conform to the provisions of the Internal Revenue Code of 1986.

(b) Interest. All interest paid or accrued during the taxable year on business indebtedness, except interest upon the indebtedness for the purchase of tax-free bonds, or any stocks, the dividends from which are nontaxable under the provisions of this article; provided, however, in the case of securities dealers, interest payments or accruals on loans, the proceeds of which are used to purchase tax-exempt securities, shall be deductible if income from otherwise tax-free securities is reported as income. Investment interest expense shall be limited to investment income. Interest expense incurred for the purchase of treasury stock, to pay dividends, or incurred as a result of an undercapitalized affiliated corporation may not be deducted unless an ordinary and necessary business purpose can be established to the satisfaction of the commissioner. For the purposes of this paragraph, the phrase "interest upon the indebtedness for the purchase of tax-free bonds" applies only to the indebtedness incurred for the purpose of directly purchasing tax-free bonds and does not apply to any other indebtedness incurred in the regular course of the taxpayer's business. Any corporation, association, organization or other entity taxable under Section 27-7-23(c) shall allocate interest expense as provided in Section 27-7-23(c)(3)(I).

(c) Taxes. Taxes paid or accrued within the taxable year, except state and federal income taxes, excise taxes based on or measured by net income, estate and inheritance taxes, gift taxes, cigar and cigarette taxes, gasoline taxes, and sales and use taxes unless incurred as an item of expense in a trade or business or in the production of taxable income. In the case of an individual, taxes permitted as an itemized deduction under the provisions of subsection(3)(a) of this section are to be claimed thereunder.

(d) Business losses.

(i) Losses sustained during the taxable year not compensated for by insurance or otherwise, if incurred in trade or business, or nonbusiness transactions entered into for profit.

(ii) Limitations on losses from passive activities and rental real estate shall conform to the provisions of the Internal Revenue Code of 1986.

(e) Bad debts. Losses from debts ascertained to be worthless and charged off during the taxable year, if sustained in the conduct of the regular trade or business of the taxpayer; provided, that such losses shall be allowed only when the taxpayer has reported as income, on the accrual basis, the amount of such debt or account.

(f) Depreciation. A reasonable allowance for exhaustion, wear and tear of property used in the trade or business, or rental property, and depreciation upon buildings based upon their reasonable value as of March 16, 1912, if acquired prior thereto, and upon cost if acquired subsequent to that date.

(g) Depletion. In the case of mines, oil and gas wells, other natural deposits and timber, a reasonable allowance for depletion and for depreciation of improvements, based upon cost, including cost of development, not otherwise deducted, or fair market value as of March 16, 1912, if acquired prior to that date, such allowance to be made upon regulations prescribed by the commissioner, with the approval of the Governor.

(h) Contributions or gifts. Except as otherwise provided in paragraph (p) of this subsection or subsection (3)(a) of this section for individuals, contributions or gifts made by corporations within the taxable year to corporations, organizations, associations or institutions, including Community Chest funds, foundations and trusts created solely and exclusively for religious, charitable, scientific or educational purposes, or for the prevention of cruelty to children or animals, no part of the net earnings of which inure to the benefit of any private stockholder or individual. This deduction shall be allowed in an amount not to exceed twenty percent (20%) of the net income. Such contributions or gifts shall be allowable as deductions only if verified under rules and regulations prescribed by the commissioner, with the approval of the Governor. Contributions made in any form other than cash shall be allowed as a deduction, subject to the limitations herein provided, in an amount equal to the actual market value of the contributions at the time the contribution is actually made and consummated.

(i) Reserve funds -- insurance companies. In the case of insurance companies the net additions required by law to be made within the taxable year to reserve funds when such reserve funds are maintained for the purpose of liquidating policies at maturity.

(j) Annuity income. The sums, other than dividends, paid within the taxpayer year on policy or annuity contracts when such income has been included in gross income.

(k) Contributions to employee pension plans. Contributions made by an employer to a plan or a trust forming part of a pension plan, stock bonus plan, disability or death-benefit plan, or profit-sharing plan of such employer for the exclusive benefit of some or all of his, their, or its employees, or their beneficiaries, shall be deductible from his, their, or its income only to the extent that, and for the taxable year in which, the contribution is deductible for federal income tax purposes under the Internal Revenue Code of 1986 and any other provisions of similar purport in the Internal Revenue Laws of the United States, and the rules, regulations, rulings and determinations promulgated thereunder, provided that:

(i) The plan or trust be irrevocable.

(ii) The plan or trust constitute a part of a pension plan, stock bonus plan, disability or death-benefit plan, or profit-sharing plan for the exclusive benefit of some or all of the employer's employees and/or officers, or their beneficiaries, for the purpose of distributing the corpus and income of the plan or trust to such employees and/or officers, or their beneficiaries.

(iii) No part of the corpus or income of the plan or trust can be used for purposes other than for the exclusive benefit of employees and/or officers, or their beneficiaries.

Contributions to all plans or to all trusts of real or personal property (or real and personal property combined) or to insured plans created under a retirement plan for which provision has been made under the laws of the United States of America, making such contributions deductible from income for federal income tax purposes, shall be deductible only to the same extent under the Income Tax Laws of the State of Mississippi.

(l) Net operating loss carrybacks and carryovers. A net operating loss for any taxable year ending after December 31, 1993, and taxable years thereafter, shall be a net operating loss carryback to each of the three (3) taxable years preceding the taxable year of the loss. If the net operating loss for any taxable year is not exhausted by carrybacks to the three (3) taxable years preceding the taxable year of the loss, then there shall be a net operating loss carryover to each of the fifteen (15) taxable years following the taxable year of the loss beginning with any taxable year after December 31, 1991.

For any taxable year ending after December 31, 1997, the period for net operating loss carrybacks and net operating loss carryovers shall be the same as those established by the Internal Revenue Code and the rules, regulations, rulings and determinations promulgated thereunder as in effect at the taxable year end or on December 31, 2000, whichever is earlier.

A net operating loss for any taxable year ending after December 31, 2001, and taxable years thereafter, shall be a net operating loss carryback to each of the two (2) taxable years preceding the taxable year of the loss. If the net operating loss for any taxable year is not exhausted by carrybacks to the two (2) taxable years preceding the taxable year of the loss, then there shall be a net operating loss carryover to each of the twenty (20) taxable years following the taxable year of the loss beginning with any taxable year after the taxable year of the loss.

The term "net operating loss," for the purposes of this paragraph, shall be the excess of the deductions allowed over the gross income; provided, however, the following deductions shall not be allowed in computing same:

(i) No net operating loss deduction shall be allowed.

(ii) No personal exemption deduction shall be allowed.

(iii) Allowable deductions which are not attributable to taxpayer's trade or business shall be allowed only to the extent of the amount of gross income not derived from such trade or business.

Any taxpayer entitled to a carryback period as provided by this paragraph may elect to relinquish the entire carryback period with respect to a net operating loss for any taxable year ending after December 31, 1991. The election shall be made in the manner prescribed by the Department of Revenue and shall be made by the due date, including extensions of time, for filing the taxpayer's return for the taxable year of the net operating loss for which the election is to be in effect. The election, once made for any taxable year, shall be irrevocable for that taxable year.

(m) Amortization of pollution or environmental control facilities. Allowance of deduction. Every taxpayer, at his election, shall be entitled to a deduction for pollution or environmental control facilities to the same extent as that allowed under the Internal Revenue Code and the rules, regulations, rulings and determinations promulgated thereunder.

(n) Dividend distributions -- real estate investment trusts. "Real estate investment trust" (hereinafter referred to as REIT) shall have the meaning ascribed to such term in Section 856 of the federal Internal Revenue Code of 1986, as amended. A REIT is allowed a dividend distributed deduction if the dividend distributions meet the requirements of Section 857 or are otherwise deductible under Section 858 or 860, federal Internal Revenue Code of 1986, as amended. In addition:

(i) A dividend distributed deduction shall only be allowed for dividends paid by a publicly traded REIT. A qualified REIT subsidiary shall be allowed a dividend distributed deduction if its owner is a publicly traded REIT.

(ii) Income generated from real estate contributed or sold to a REIT by a shareholder or related party shall not give rise to a dividend distributed deduction, unless the shareholder or related party would have received the dividend distributed deduction under this chapter.

(iii) A holding corporation receiving a dividend from a REIT shall not be allowed the deduction in Section 27-7-15(4)(t).

(iv) Any REIT not allowed the dividend distributed deduction in the federal Internal Revenue Code of 1986, as amended, shall not be allowed a dividend distributed deduction under this chapter.

The commissioner is authorized to promulgate rules and regulations consistent with the provisions in Section 269 of the federal Internal Revenue Code of 1986, as amended, so as to prevent the evasion or avoidance of state income tax.

(o) Contributions to college savings trust fund accounts. Contributions or payments to a Mississippi Affordable College Savings Program account are deductible as provided under Section 37-155-113. Payments made under a prepaid tuition contract entered into under the Mississippi Prepaid Affordable College Tuition Program are deductible as provided under Section 37-155-17.

(p) Contributions of human pharmaceutical products. To the extent that a "major supplier" as defined in Section 27-13-13(2)(d) contributes human pharmaceutical products in excess of Two Hundred Fifty Million Dollars ($ 250,000,000.00) as determined under Section 170 of the Internal Revenue Code, the charitable contribution limitation associated with those donations shall follow the federal limitation but cannot result in the Mississippi net income being reduced below zero.

(2) Restrictions on the deductibility of certain intangible expenses and interest expenses with a related member.

(a) As used in this subsection (2):

(i) "Intangible expenses and costs" include:

1. Expenses, losses and costs for, related to, or in connection directly or indirectly with the direct or indirect acquisition, use, maintenance or management, ownership, sale, exchange or any other disposition of intangible property to the extent such amounts are allowed as deductions or costs in determining taxable income under this chapter;

2. Expenses or losses related to or incurred in connection directly or indirectly with factoring transactions or discounting transactions;

3. Royalty, patent, technical and copyright fees;

4. Licensing fees; and

5. Other similar expenses and costs.

(ii) "Intangible property" means patents, patent applications, trade names, trademarks, service marks, copyrights and similar types of intangible assets.

(iii) "Interest expenses and cost" means amounts directly or indirectly allowed as deductions for purposes of determining taxable income under this chapter to the extent such interest expenses and costs are directly or indirectly for, related to, or in connection with the direct or indirect acquisition, maintenance, management, ownership, sale, exchange or disposition of intangible property.

(iv) "Related member" means an entity or person that, with respect to the taxpayer during all or any portion of the taxable year, is a related entity, a component member as defined in the Internal Revenue Code, or is an entity or a person to or from whom there is attribution of stock ownership in accordance with Section 1563(e) of the Internal Revenue Code.

(v) "Related entity" means:

1. A stockholder who is an individual or a member of the stockholder's family, as defined in regulations prescribed by the commissioner, if the stockholder and the members of the stockholder's family own, directly, indirectly, beneficially or constructively, in the aggregate, at least fifty percent (50%) of the value of the taxpayer's outstanding stock;

2. A stockholder, or a stockholder's partnership, limited liability company, estate, trust or corporation, if the stockholder and the stockholder's partnerships, limited liability companies, estates, trusts and corporations own, directly, indirectly, beneficially or constructively, in the aggregate, at least fifty percent (50%) of the value of the taxpayer's outstanding stock;

3. A corporation, or a party related to the corporation in a manner that would require an attribution of stock from the corporation to the party or from the party to the corporation, if the taxpayer owns, directly, indirectly, beneficially or constructively, at least fifty percent (50%) of the value of the corporation's outstanding stock under regulation prescribed by the commissioner;

4. Any entity or person which would be a related member under this section if the taxpayer were considered a corporation for purposes of this section.

(b) In computing net income, a taxpayer shall add back otherwise deductible interest expenses and costs and intangible expenses and costs directly or indirectly paid, accrued to or incurred, in connection directly or indirectly with one or more direct or indirect transactions with one or more related members.

(c) The adjustments required by this subsection shall not apply to such portion of interest expenses and costs and intangible expenses and costs that the taxpayer can establish meets one (1) of the following:

(i) The related member directly or indirectly paid, accrued or incurred such portion to a person during the same income year who is not a related member; or

(ii) The transaction giving rise to the interest expenses and costs or intangible expenses and costs between the taxpayer and related member was done primarily for a valid business purpose other than the avoidance of taxes, and the related member is not primarily engaged in the acquisition, use, maintenance or management, ownership, sale, exchange or any other disposition of intangible property.

(d) Nothing in this subsection shall require a taxpayer to add to its net income more than once any amount of interest expenses and costs or intangible expenses and costs that the taxpayer pays, accrues or incurs to a related member.

(e) The commissioner may prescribe such regulations as necessary or appropriate to carry out the purposes of this subsection, including, but not limited to, clarifying definitions of terms, rules of stock attribution, factoring and discount transactions.

(3) Individual nonbusiness deductions.

(a) The amount allowable for individual nonbusiness itemized deductions for federal income tax purposes where the individual is eligible to elect, for the taxable year, to itemize deductions on his federal return except the following:

(i) The deduction for state income taxes paid or other taxes allowed for federal purposes in lieu of state income taxes paid;

(ii) The deduction for gaming losses from gaming establishments;

(iii) The deduction for taxes collected by licensed gaming establishments pursuant to Section 27-7-901;

(iv) The deduction for taxes collected by gaming establishments pursuant to Section 27-7-903.

(b) In lieu of the individual nonbusiness itemized deductions authorized in paragraph (a), for all purposes other than ordinary and necessary expenses paid or incurred during the taxable year in carrying on any trade or business, an optional standard deduction of:

(i) Three Thousand Four Hundred Dollars ($ 3,400.00) through calendar year 1997, Four Thousand Two Hundred Dollars ($ 4,200.00) for the calendar year 1998 and Four Thousand Six Hundred Dollars ($ 4,600.00) for each calendar year thereafter in the case of married individuals filing a joint or combined return;

(ii) One Thousand Seven Hundred Dollars ($ 1,700.00) through calendar year 1997, Two Thousand One Hundred Dollars ($ 2,100.00) for the calendar year 1998 and Two Thousand Three Hundred Dollars ($ 2,300.00) for each calendar year thereafter in the case of married individuals filing separate returns;

(iii) Three Thousand Four Hundred Dollars ($ 3,400.00) in the case of a head of family; or

(iv) Two Thousand Three Hundred Dollars ($ 2,300.00) in the case of an individual who is not married.

In the case of a husband and wife living together, having separate incomes, and filing combined returns, the standard deduction authorized may be divided in any manner they choose. In the case of separate returns by a husband and wife, the standard deduction shall not be allowed to either if the taxable income of one of the spouses is determined without regard to the standard deduction.

(c) A nonresident individual shall be allowed the same individual nonbusiness deductions as are authorized for resident individuals in paragraph (a) or (b) of this subsection; however, the nonresident individual is entitled only to that proportion of the individual nonbusiness deductions as his net income from sources within the State of Mississippi bears to his total or entire net income from all sources.

(4) Nothing in this section shall permit the same item to be deducted more than once, either in fact or in effect.



§ 27-7-18 - Adjustments to gross income; alimony payments; unreimbursed moving expenses; payments for medical insurance by self-employed individuals; contributions to MACS program account; unreimbursed expenses related to donation of organ by living donor

(1) Alimony payments. In the case of a person described in Section 27-7-15(2)(e), there shall be allowed as a deduction from gross income amounts paid as periodic payments to the extent of such amounts as are includible in the gross income of the spouse as provided in Section 27-7-15(2)(e), payment of which is made within the person's taxable year.

(2) Unreimbursed moving expenses incurred after December 31, 1994, are deductible as an adjustment to gross income in accordance with provisions of the United States Internal Revenue Code, and rules, regulations and revenue procedures thereunder relating to moving expenses, not in direct conflict with the provisions of the Mississippi Income Tax Law.

(3) Amounts paid after December 31, 1998, by a self-employed individual for insurance which constitute medical care for the taxpayer, his spouse and dependents, are deductible as an adjustment to gross income in accordance with provisions of the United States Internal Revenue Code, and rules, regulations and revenue procedures thereunder relating to such payments, not in direct conflict with the provisions of the Mississippi Income Tax Law.

(4) Contributions or payments to a Mississippi Affordable College Savings (MACS) Program account are deductible from gross income as provided in Section 37-155-113. Payments made under a prepaid tuition contract entered into under the Mississippi Prepaid Affordable College Tuition Program are deductible as provided in Section 37-155-17.

(5) (a) Unreimbursed travel expenses, lodging expenses and lost wages an individual incurred as a result of, and related to, the donation, while living, of one or more of his or her organs for human organ transplantation, are deductible from gross income. The deduction from gross income authorized by this subsection may be claimed for only once and may not exceed Ten Thousand Dollars ($ 10,000.00).

(b) As used in this subsection, "organ" means all or part of a liver, pancreas, kidney, intestine, lung or bone marrow.



§ 27-7-19 - Items not deductible

In computing net income, no deductions shall, in any case, be allowed in respect of:

(a) Personal, living or family expenses.

(b) Any amount paid out for new buildings or permanent improvements or betterments made to increase the value of any property or estate, except in computing the net income from sale of such property.

(c) Any amount expended in restoring property or making good the exhaustion thereof for which an allowance is, or has been, made.

(d) Premiums paid on any life insurance policy of an officer or employee or to any persons financially interested in any trade or business carried on by the taxpayer when the taxpayer is directly or indirectly a beneficiary under such policy.

(e) The shrinkage value of property by whatever name called.

(f) Sums representing interest, rents, salaries or other sums paid under contracts or agreements between husband and wife.

(g) Losses sustained or realized from transactions between husband and wife; parent and child; relations by blood or marriage (within the third degree computed according to the rules of the civil law); or individuals who have one common parent; or corporation and individual where the individual owns five percent (5%) or more of the stock of the corporation.



§ 27-7-20 - Casualty losses of individuals

Casualty losses of individuals shall be computed and allowed in accordance with the provisions of the Internal Revenue Code, rules, regulations and revenue procedures relating to casualty and theft losses and disaster losses not in direct conflict with the provisions of the Mississippi Income Tax Law.

The State Tax Commission shall apply a special rule with respect to any loss attributable to a disaster occurring in an area subsequently determined by the President of the United States to warrant assistance by the federal government under the Disaster Relief Act of 1974. In lieu of the net operating loss carryover provision, a "net casualty loss" deduction may result when itemized deductions, including the original casualty loss, exceed gross income. The "net casualty loss" shall be computed with the following modifications:

(a) No other net casualty loss deduction shall be allowed.

(b) No net operating loss deduction shall be allowed.

(c) No deduction for personal and additional exemptions shall be allowed.

(d) Allowable deductions which are not attributable to a taxpayer's trade or business shall be allowed only to the extent of the amount of the gross income not derived from such trade or business.

The "net casualty loss" is allowed as a deduction from gross income and may be carried back to each of the three (3) years preceding the tax year in which the original casualty loss is claimed or as otherwise provided under the Internal Revenue Code. If the net casualty loss deduction is not exhausted within the three (3) preceding years or as otherwise provided under the Internal Revenue Code, any net casualty loss remaining shall be carried over to each of the seven (7) years following the tax year in which the original casualty loss is claimed. In determining the amount of any net casualty loss carryback or carryover to any tax year, the necessary computations involving any other tax year shall be made under the law applicable to such other tax year.



§ 27-7-21 - Exemptions allowed

(a) Allowance of deductions. In the case of a resident individual, the exemptions provided by this section, as applicable to individuals, shall be allowed as deductions in computing taxable income.

(b) Single individuals. In the case of a single individual, a personal exemption of Five Thousand Two Hundred Fifty Dollars ($ 5,250.00) for the 1979 and 1980 calendar years and Six Thousand Dollars ($ 6,000.00) for each calendar year thereafter.

(c) Married individuals. In the case of married individuals living together, a joint personal exemption of Eight Thousand Dollars ($ 8,000.00) for the 1979 and 1980 calendar years and Nine Thousand Five Hundred Dollars ($ 9,500.00) for the 1981 through 1997 calendar years, Ten Thousand Dollars ($ 10,000.00) for the calendar year 1998, Eleven Thousand Dollars ($ 11,000.00) for the calendar year 1999, and Twelve Thousand Dollars ($ 12,000.00) for each calendar year thereafter. A husband and wife living together shall receive but one (1) personal exemption in the amounts provided for in this subsection for each calendar year against their aggregate income.

(d) Head of family individuals. In the case of a head of family individual, a personal exemption of Eight Thousand Dollars ($ 8,000.00) for the 1979 and 1980 calendar years and Nine Thousand Five Hundred Dollars ($ 9,500.00) for each calendar year thereafter. The term "head of family" means an individual who is single, or married but not living with his spouse for the entire taxable year, who maintains a household which constitutes the principal place of abode of himself and one or more individuals who are dependents under the provisions of Section 152(a) of the Internal Revenue Code of 1954, as amended. The head of family individual shall be entitled to the additional dependent exemption as provided in subsection (e) of this section only to the extent of dependents in excess of the one (1) dependent needed to qualify as head of family.

(e) Additional exemption for dependents. In the case of any individual having a dependent, other than husband or wife, an additional personal exemption of One Thousand Five Hundred Dollars ($ 1,500.00) for each such dependent, except as otherwise provided in subsection (d) of this section. The term "dependent" as used in this subsection shall mean any person or individual who qualifies as a dependent under the provisions of Section 152, Internal Revenue Code of 1954, as amended.

(f) Additional exemption for taxpayer or spouse aged sixty-five (65) or more. In the case of any taxpayer or the spouse of the taxpayer who has attained the age of sixty-five (65) before the close of his taxable year, an additional exemption of One Thousand Five Hundred Dollars ($ 1,500.00).

(g) Additional exemption for blindness of taxpayer or spouse. In the case of any taxpayer or the spouse of the taxpayer who is blind at the close of the taxable year, an additional exemption of One Thousand Five Hundred Dollars ($ 1,500.00). For the purpose of this subsection, an individual is blind only if his central visual acuity does not exceed 20/200 in the better eye with correcting lenses, or if his visual acuity is greater than 20/200 but is accompanied by a limitation in the fields of vision such that the widest diameter of the visual field subtends an angle no greater than twenty (20) degrees.

(h) Husband and wife -- claiming exemptions. In the case of husband and wife living together and filing combined returns, the personal and additional exemptions authorized and allowed by this section may be taken by either, or divided between them in any manner they may choose. If the husband and wife fail to choose, the commissioner shall divide the exemptions between husband and wife in an equitable manner. In the case of a husband and wife filing separate returns, the personal and additional exemptions authorized and allowed by this section shall be divided equally between the spouses.

(i) Nonresidents. A nonresident individual shall be allowed the same personal and additional exemptions as are authorized for resident individuals in subsection (a) of this section; however, the nonresident individual is entitled only to that proportion of the personal and additional exemptions as his net income from sources within the State of Mississippi bears to his total or entire net income from all sources.

A nonresident individual who is married and whose spouse has income from independent sources must declare the joint income of himself and his spouse from sources within and without Mississippi and claim as a personal exemption that proportion of the authorized personal and additional exemptions which the total net income from Mississippi sources bears to the total net income of both spouses from all sources. If both spouses have income from sources within Mississippi and wish to file separate returns, their combined personal and additional exemptions shall be that proration of the exemption which their combined net income from Mississippi sources is of their total combined net income from all sources. The amount of the personal and additional exemptions so computed may be divided between them in any manner they choose.

In the case of married individuals where one (1) spouse is a resident and the other is a nonresident, the personal exemption of the resident individual shall be prorated on the same basis as if both were nonresidents having net income from within and without the State of Mississippi.

For the purpose of this subsection, the term "net income" means gross income less business expenses incurred in the taxpayer's regular trade or business and computed in accordance with the provisions of the Mississippi Income Tax Law.

(j) Part-year residents. An individual who is a resident of Mississippi for only a part of his taxable year by reason of either moving into the state or moving from the state shall be allowed the same personal and additional exemptions as authorized for resident individuals in subsection (a) of this section; the part-year resident shall prorate his exemption on the same basis as nonresidents having net income from within and without the state.

(k) Estates. In the case of an estate, a specific exemption of Six Hundred Dollars ($ 600.00).

(l) Trusts. In the case of a trust which, under its governing instrument, is required to distribute all of its income currently, a specific exemption of Three Hundred Dollars ($ 300.00). In the case of all other trusts, a specific exemption of One Hundred Dollars ($ 100.00).

(m) Corporations, foundations, joint ventures, associations. In the case of a corporation, foundation, joint venture or association taxable herein, there shall be allowed no specific exemption, except as provided under the Growth and Prosperity Act, and Sections 57-113-1 through 57-113-7.

(n) Status. The status on the last day of the taxable year, except in the case of the head of family as provided in subsection (d) of this section, shall determine the right to the exemptions provided in this section; provided, that a taxpayer shall be entitled to such exemptions, otherwise allowable, if the husband or wife or dependent has died during the taxable year.

(o) Fiscal-year taxpayers. Individual taxpayers reporting on a fiscal year basis shall prorate their exemptions in a manner established by regulations promulgated by the commissioner.



§ 27-7-22 - Tax credits for qualified businesses

(1) For any qualified business, as defined in Section 57-51-5, which is located in a county, or portion thereof, designated as an enterprise zone pursuant to Title 57, Chapter 51, Mississippi Code of 1972, there shall be allowed as a credit against the tax imposed by this chapter, an amount equal to One Thousand Dollars ($ 1,000.00) per net full-time employee as determined by the average annual employment of the business reported to the Employment Security Commission. Such credit shall be allowed annually to each qualified business for a period not to exceed ten (10) years. If the amount allowable as a credit exceeds the tax imposed by this chapter, the amount of such excess shall not be refundable or carried forward to any other taxable year.

For the purpose of determining the credit allowed to a qualified business which is an existing trade or business having expanded its buildings and facilities, the number of net full-time employees shall be the difference between the average annual employment of such business before and after such expansion.

If the Mississippi Enterprise Zone Act is repealed, any qualified business which had been granted a tax credit under this subsection prior to the date of such repeal shall be entitled to such tax credit until the period for which it was granted expires.

(2) For any qualified business, as defined in Section 57-54-5 [see Editor's Note below], there shall be allowed as a credit against the tax imposed by this chapter, an amount equal to One Thousand Dollars ($ 1,000.00) per net full-time employee as determined by the average annual employment of the business reported to the Employment Security Commission. Such credit shall be allowed annually to each qualified business for a period not to exceed ten (10) years. If the amount allowable as a credit exceeds the tax imposed by this chapter, the amount of such excess shall not be refundable or carried forward to any other taxable year.

For the purpose of determining the credit allowed to a qualified business which is an existing trade or business having expanded its buildings and facilities, the number of net full-time employees shall be the difference between the average annual employment of such business before and after such expansion.

If the Mississippi Advanced Technology Initiative Act is repealed, any qualified business which had been granted a tax credit under this subsection prior to the date of such repeal shall be entitled to such tax credit until the period for which it was granted expires.

(3) For any qualified company, certified as such by the Mississippi Board of Economic Development under Section 57-53-1 [see Editor's Note below], there shall be allowed as a credit against the tax imposed by this chapter, an amount equal to One Thousand Dollars ($ 1,000.00) per net full-time employee in this state, provided there is a minimum of seventy-five (75) net full-time employees, as determined by the average annual employment of the company in this state reported to the Employment Security Commission. Such credit shall be allowed annually to each qualified company for a period not to exceed ten (10) years. If the amount allowable as a credit exceeds the tax imposed by this chapter, the amount of such excess shall not be refundable or carried forward to any other taxable year.

For the purpose of determining the credit allowed to a qualified company which has expanded its existing buildings and facilities, the number of net full-time employees shall be the difference between the average annual employment of such company before and after such expansion.



§ 27-7-223 - Credit for employees who pay job assessment fee; credit against state income taxes for authorized companies [Repealed effective October 1, 2015]

[In cases involving an economic development project for which the Mississippi Business Finance Corporation has issued bonds for the purpose of financing the approved costs of such project prior to July 1, 1994, this section shall read as follows:]

(1) For taxpayers who are required to pay a job assessment fee as provided in Section 57-10-413, there shall be allowed as a credit against the taxes imposed by this chapter, an amount equal to the amount of the job assessment fee imposed upon such taxpayer pursuant to Section 57-10-413. If the amount allowable as a credit exceeds the tax imposed by this article and Section 27-7-22.3, the amount of such excess shall not be refundable or carried forward to any other taxable year.

(2) For any approved company as defined in Section 57-10-401, there shall be allowed against the taxes imposed by this chapter on the income of the approved company generated by or arising out of the economic development project (as defined in Section 57-10-401), a credit in an amount not to exceed the total debt service paid under a financing agreement entered into under Section 57-10-409. The tax credit allowed in this subsection shall not exceed the amount of taxes due the State of Mississippi.

[In cases involving an economic development project for which the Mississippi Business Finance Corporation has not issued bonds for the purpose of financing the approved costs of such project prior to July 1, 1994, but has issued bonds for such project prior to July 1, 1997, or in cases involving an economic development project which has been induced by a resolution of the Board of Directors of the Mississippi Business Finance Corporation that has been filed with the State Tax Commission prior to July 1, 1997, this section shall read as follows:]

(1) For taxpayers who are required to pay a job assessment fee as provided in Section 57-10-413, there shall be allowed as a credit against the taxes imposed by this chapter, an amount equal to the amount of the job assessment fee imposed upon such taxpayer pursuant to Section 57-10-413. If the amount allowable as a credit exceeds the tax imposed by this article and Section 27-7-22.3, the amount of such excess shall not be refundable or carried forward to any other taxable year.

(2) For any approved company as defined in Section 57-10-401, there shall be allowed against the taxes imposed by this chapter on the income of the approved company generated by or arising out of the economic development project (as defined in Section 57-10-401), a credit in an amount not to exceed the total debt service paid under a financing agreement entered into under Section 57-10-409. The tax credit allowed in this subsection shall not exceed the amount of taxes due the State of Mississippi. The amount of income of the approved company generated by or arising out of the economic development project shall be determined by a formula adopted by the Mississippi Business Finance Corporation.

[In cases involving an economic development project for which the Mississippi Business Finance Corporation has not issued bonds for the purpose of financing the approved costs of such project prior to July 1, 1997, or in cases involving an economic development project which has not been induced by a resolution of the Board of Directors of the Mississippi Business Finance Corporation that has been filed with the State Tax Commission prior to July 1, 1997, this section shall read as follows:]

For any approved company as defined in Section 57-10-401, there shall be allowed against the taxes imposed by this chapter on the income of the approved company generated by or arising out of the economic development project (as defined in Section 57-10-401), a credit in an amount not to exceed the total debt service paid under a financing agreement entered into under Section 57-10-409; provided, however, that the tax credit allowed in this subsection shall not exceed eighty percent (80%) of the amount of taxes due the State of Mississippi prior to the application of the credit. To the extent that financing agreement annual payments exceed the amount of the credit authorized pursuant to this section in any taxable year, such excess payment may be recouped from excess credits in succeeding years not to exceed three (3) years following the date upon which the credit was earned. The amount of income of the approved company generated by or arising out of the economic development project shall be determined by a formula adopted by the Mississippi Business Finance Corporation.



§ 27-7-225 - Income tax credit for manufacturers, distributors and wholesale or retail merchants for ad valorem taxes paid on commodities, raw materials, works-in-process, goods, wares and merchandise held for resale; income tax credit for individual, firm or corporation for ad valorem taxes on rental equipment

(1) (a) For any manufacturer, distributor, wholesale or retail merchant who pays to a county, municipality, school district, levee district or any other taxing authority of the state or a political subdivision thereof, ad valorem taxes imposed on commodities, raw materials, works-in-process, products, goods, wares and merchandise held for resale, a credit against the income taxes imposed under this chapter shall be allowed for the portion of the ad valorem taxes so paid in the amounts prescribed in subsection (2).

(b) (i) For any person, firm or corporation who pays to a county, municipality, school district, levee district or any other taxing authority of the state or a political subdivision thereof, ad valorem taxes imposed on rental equipment, a credit against the income taxes imposed under this chapter shall be allowed for the portion of the ad valorem taxes so paid in the amounts prescribed in subsection (2).

(ii) As used in this paragraph, "rental equipment" means any rental equipment or other rental items which are held for short-term rental to the public:

1. Under rental agreements with no specific term;

2. Under at-will or open-ended agreements; or

3. Under rental agreements with terms ordinarily of less than three hundred sixty-five (365) days; and

4. Is not subject to privilege taxes imposed in Chapter 19, Title 27, Mississippi Code of 1972.

(2) The tax credit allowed by this section shall not exceed the amounts set forth in paragraphs (a) through (g) of this subsection; and may be claimed for each location where such commodities, raw material, works-in-process, products, goods, wares, merchandise and/or rental equipment are found and upon which the ad valorem taxes have been paid. Any tax credit claimed under this section but not used in any taxable year may be carried forward for five (5) consecutive years from the close of the tax year in which the credit was earned.

(a) For the 1994 taxable year, the tax credit for each location of the taxpayer shall not exceed the lesser of Two Thousand Dollars ($ 2,000.00) or the amount of income taxes due the State of Mississippi that are attributable to such location.

(b) For the 1995 taxable year, the tax credit for each location of the taxpayer shall not exceed the lesser of Three Thousand Dollars ($ 3,000.00) or the amount of income taxes due the State of Mississippi that are attributable to such location.

(c) For the 1996 taxable year, the tax credit for each location of the taxpayer shall not exceed the lesser of Four Thousand Dollars ($ 4,000.00) or the amount of income taxes due the State of Mississippi that are attributable to such location.

(d) For the 1997 taxable year and each taxable year thereafter through taxable year 2013, the tax credit for each location of the taxpayer shall not exceed the lesser of Five Thousand Dollars ($ 5,000.00) or the amount of income taxes due the State of Mississippi that are attributable to such location.

(e) For the 2014 taxable year, the tax credit for each location of the taxpayer shall not exceed the lesser of Ten Thousand Dollars ($ 10,000.00) or the amount of income taxes due the State of Mississippi that are attributable to such location.

(f) For the 2015 taxable year, the tax credit for each location of the taxpayer shall not exceed the lesser of Fifteen Thousand Dollars ($ 15,000.00) or the amount of income taxes due the State of Mississippi that are attributable to such location.

(g) For the 2016 taxable year and each taxable year thereafter, the tax credit of the taxpayer shall be the lesser of the amount of the ad valorem taxes described in subsection (1) paid or the amount of income taxes due the State of Mississippi that are attributable to such location.

(3) Any amount of ad valorem taxes paid by a taxpayer that is applied toward the tax credit allowed in this section may not be used as a deduction by the taxpayer for state income tax purposes. In the case of a taxpayer that is a partnership, limited liability company or S corporation, the credit may be applied only to the tax attributable to partnership, limited liability company or S corporation income derived from the taxpayer.



§ 27-7-227 - Income tax credit for charges for using certain public port facilities. [Repealed effective December 31, 2016]

(1) As used in this section, the term "port" means a state, county or municipal port or harbor established pursuant to Sections 59-5-1 through 59-5-69, Sections 59-7-1 through 59-7-519, 59-9-1 through 59-9-85 or Sections 59-11-1 through 59-11-7.

(2) For any income taxpayer utilizing the port facilities at any port for the export of cargo that is loaded on a carrier calling at any such port, a credit against the taxes imposed pursuant to this chapter shall be allowed in the amounts provided in this section.

(3) Except as otherwise provided by subsection (5) of this section, the amount of the credit allowed pursuant to this section shall be the total of the following charges on export cargo paid by the corporation:

(a) Receiving into the port;

(b) Handling to a vessel; and

(c) Wharfage.

(4) The credit provided for in this section shall not exceed fifty percent (50%) of the amount of tax imposed upon the taxpayer for the taxable year reduced by the sum of all other credits allowable to such taxpayer under this chapter, except credit for tax payments made by or on behalf of the taxpayer. Any unused portion of the credit may be carried forward for the succeeding five (5) years. The maximum cumulative credit that may be claimed by a taxpayer pursuant to this section and for the period of time beginning on January 1, 1994, and ending on December 31, 2005, is limited to One Million Two Hundred Thousand Dollars ($ 1,200,000.00).

(5) To obtain the credit provided for in this section, a taxpayer must provide to the State Tax Commission a statement from the governing authority of the port certifying the amount of charges paid by the taxpayer for which a credit is claimed and any other information required by the State Tax Commission.

(6) The purpose of the tax credit provided for in this section is to promote the increased use of ports and related facilities in this state, particularly by those taxpayers which would not otherwise use such ports and related facilities without the benefit of such tax credit, and increase the number of port related jobs and other economic development benefits associated with the increased use of such ports and related facilities. It is the intent of the Legislature that in determining whether or not such tax credit will be continued in future years, the attainment of the purposes set forth in this subsection must be demonstrated by the material contained in the reports prepared by the Mississippi Development Authority under Section 27-7-22.9.



§ 27-7-229 - Income tax credit for charges for using certain public port facilities; annual report regarding impact of § 27-7-22.7 [Repealed effective December 31, 2016]

The Mississippi Development Authority shall report annually to the Legislature regarding the impact of the credit granted in Section 27-7-22.7 on shipping and economic growth. Each report shall show the overall annual increase on shipping at each port for the most recent year for which data is available and for each of the previous five (5) years. Each report shall estimate the number of jobs created or retained at each port and in businesses related to port activity at each port since January 1, 1994, as compared to the number of similar jobs created during the ten (10) years preceding January 1, 1994. Each report shall state the net economic impact on the state as a result of the tax credit provided for in Section 27-7-22.7. The Mississippi Development Authority shall file a copy of the report with the Governor, the Secretary of the Senate, the Clerk of the House of Representatives and the Chairmen of the House Ways and Means Committee and the Senate Finance Committee of the Legislature on May 1 of each year. The State Tax Commission and all state, county and municipal ports shall cooperate with the Mississippi Development Authority in providing the information required in the annual reports.



§ 27-7-2211 - Tax credit under Venture Capital Act of 1994

(1) Subject to subsection (2) of this section, the amount of the credit that a taxpayer may receive under the Venture Capital Act of 1994 for a particular taxable year is equal to the lesser of:

(a) The taxpayer's state tax liability for the taxable year; or

(b) The amount determined in Step Three of the following steps:

Step One: Add the consideration paid for all qualified investments of the taxpayer during the taxable year of the taxpayer.

Step Two: Multiply the amount determined in Step One by three-tenths (3/10).

Step Three: Add the product determined in Step Two to the credit carry-over, if any, to which the taxpayer is entitled for the taxable year under subsection (2) of this section.

(2) If the amount of the credit determined under subsection (1)(b) of this section exceeds the credit allowed under subsection (1)(a) of this section for that taxable year, then the taxpayer may carry the excess over to the immediately succeeding taxable years; however, the credit carry-over may not be used for any taxable year that begins on or after ten (10) years from the date of the qualified investment. The amount of the credit carry-over from a taxable year must be reduced to the extent that the carry-over is used by the taxpayer to obtain a credit under the Venture Capital Act of 1994 for any subsequent taxable year.

(3) If a qualified investment which is the basis for a credit under the Venture Capital Act of 1994 is either redeemed by the Magnolia Venture Capital Fund Limited Partnership or Magnolia Venture Capital Corporation or transferred by the holder thereof (other than a redemption or transfer caused by the death of such holder) within five (5) years after the date it is purchased, such credit for the qualified investment shall be disallowed; and any credit previously claimed on the taxpayer's return and allowed as a credit against state tax liability with respect to the qualified investment so redeemed or transferred shall be recaptured in full as additional tax liability on the appropriate state tax return of the taxpayer covering the period in which the redemption or transfer occurs. Neither a distribution by the fund nor dividends or other distributions by Magnolia Venture Capital Corporation are considered to be redemption of a qualified investment unless the proportionate interest of the taxpayer receiving the distribution or dividend in either the assets or income and loss of Magnolia Venture Capital Fund Limited Partnership decreases as the result of the distribution or dividend.

(4) For purposes of this section the terms "state tax liability," "taxpayer" and "qualified investment" shall have the meaning ascribed to them in Section 57-77-3.



§ 27-7-2213 - Financial institution; credit; net gain

(1) For the purposes of this section, the term "financial institution" shall have the meaning set forth in Section 27-7-24.1(h)(i), (ii), (iii), (iv), or (viii).

(2) There shall be allowed to a Mississippi employer which is a financial institution a credit against the income taxes imposed under this chapter based upon the net gain, if any, in the number of employees of the financial institution in connection with one of the following transactions:

(a) The merger or consolidation of a Mississippi financial institution with an out-of-state financial institution;

(b) The purchase by a Mississippi domiciled financial institution of all or substantially all of the assets (including all or substantially all of the branches) of an out-of-state financial institution;

(c) The purchase by an out-of-state financial institution of all or substantially all of the assets (including all or substantially all of the branches) of a Mississippi domiciled financial institution;

(d) The purchase by a Mississippi domiciled financial institution of all or substantially all of the assets (including all or substantially all of the branches) of an out-of-state financial institution in a state other than the State of Mississippi even though:

(i) Two (2) or more financial institutions are not merged or consolidated; or

(ii) All or substantially all of the assets of the financial institution are not purchased; or

(e) The purchase by an out-of-state financial institution of all or substantially all of the assets (including all or substantially all of the branches) in the State of Mississippi of a financial institution even though:

(i) Two (2) or more financial institutions are not merged or consolidated; or

(ii) All or substantially all of the assets of the financial institution are not purchased.

(3) The net gain, if any, in the number of employees shall be determined by a comparison of:

(a) The number of employees listed on the Employer's Quarterly Contribution Report filed with the Mississippi Employment Security Commission by the financial institution for the month the transaction was completed; and

(b) The number of employees listed on the Employer's Quarterly Contribution Report filed with the Mississippi Employment Security Commission by the financial institution for the same month one (1) year following completion of the transaction, exclusive of the number of employees gained in connection with intervening transactions.

(4) The base amount of the credit provided in this section shall be equal to the net gain in the number of employees multiplied by One Thousand Five Hundred Dollars ($ 1,500.00). The financial institution may claim as a credit against income tax an amount equal to one hundred percent (100%) of the base amount in the tax year the determination is made, eighty percent (80%) in the next year, sixty percent (60%) in the third year, forty percent (40%) in the fourth year and twenty percent (20%) in the fifth year. The credit allowed by this section shall not exceed the amount of the taxes due to the State of Mississippi by the financial institution. Any amount allowable as a credit pursuant to this section that exceeds the financial institution's tax liability shall not be refunded or carried forward to any other taxable year.

(5) The credit authorized by this section shall apply only to transactions described in this section which are completed after March 29, 1996.

(6) The commission may promulgate regulations to implement this section.



§ 27-7-2215 - Income tax credit for approved reforestation practices

(1) As used in this section, the following words and phrases shall have the meanings ascribed to herein unless the context clearly indicates otherwise:

(a) "Approved reforestation practices" means the following practices for establishing a crop of trees suitable for manufacturing into forest products:

(i) "Pine and hardwood tree planting practices" including the cost of seedlings, planting by hand or machine, and site preparation.

(ii) "Mixed-stand regeneration practices" to establish a mixed-crop of pine and hardwood trees by planting or direct seeding, or both, including the cost of seedlings, seed/acorns, planting, seeding and site preparation.

(iii) "Direct seeding practices" to establish a crop of pine or oak trees by directly applying seed/acorns to the site including the cost of seed/acorns, seeding and site preparation.

(iv) "Post-planting site preparation practices" to reduce or control undesirable competition within the first growing season of an established crop of trees.

Approved reforestation practices shall not include the establishment of orchards, Christmas trees or ornamental trees.

(b) "Eligible tree species" means pine and hardwood commercial tree species suitable for manufacturing into forest products.

(c) "Cost-share assistance" means partial financial payment for approved reforestation practices from the state government as authorized under Sections 49-19-201 through 49-19-227, or the federal government.

(d) "Eligible owner" means a private individual, group or association, but the term shall not mean private corporations which manufacture products or provide public utility services of any type or any subsidiary of such corporations.

(e) "Eligible lands" means nonindustrial private lands owned by a private individual, group or association, but shall not mean lands owned by private corporations which manufacture products or provide public utility services of any type or any subsidiary of such corporations.

(f) "Reforestation prescription or plan" means a written description of the approved reforestation practices that the eligible owner plans to use and includes a legal description and map of the area to be reforested, a list of the tree seedling or seed species to be used in the reforestation and the site preparation practices that will be utilized.

(2) Subject to the limitations provided in subsection (3) of this section, upon submission to the State Tax Commission of the written verification provided for in subsection (5) of this section and such other documentation as the State Tax Commission may require, any eligible owner who incurs costs for approved reforestation practices for eligible tree species on eligible lands shall be allowed a credit, in an amount equal to the lesser of fifty percent (50%) of the actual costs of the approved reforestation practices or fifty percent (50%) of the average cost of approved practices as established by the Mississippi Forestry Commission under Section 49-19-219, against the taxes imposed pursuant to this chapter for the tax year in which the costs are incurred.

(3) The maximum amount of the credit provided for in subsection (2) of this section that may be utilized in any one (1) taxable year shall not exceed the lesser of Ten Thousand Dollars ($ 10,000.00) or the amount of income tax imposed upon the eligible owner for the taxable year reduced by the sum of all other credits allowable to the eligible owner under this chapter, except credit for tax payments made by or on behalf of the eligible owner. Any unused portion of the credit may be carried forward for succeeding tax years. The maximum dollar amount of the credit provided for in subsection (2) of this section that an eligible owner may utilize during his lifetime shall be Seventy-five Thousand Dollars ($ 75,000.00) in the aggregate.

(4) If an eligible owner receives any state or federal cost share assistance funds to defray the cost of an approved reforestation practice, the cost of that practice on the same acre or acres within the same tax year is not eligible for the credit provided in this section unless the eligible owner's adjusted gross income is less than the federal earned income credit level.

(5) To be eligible for the tax credit, an eligible owner must have a reforestation prescription or plan prepared for the eligible lands by a graduate forester of a college, school or university accredited by the Society of American Foresters or by a registered forester under the Foresters Registration Law of 1977. The forester must verify in writing that the reforestation practices were completed and that the reforestation prescription or plan was followed.



§ 27-7-2216 - Income tax credit for remediation costs incurred at brownfield agreement site

(1) (a) Except as otherwise provided under this subsection, the words and phrases used in this section shall have the meanings ascribed to them in Section 49-35-5, Mississippi Code of 1972.

(b) "Remediation costs" means reasonable costs paid for the assessment, investigation, remediation, monitoring and related activities at a brownfield agreement site which are consistent with the remedy selected for the site, and costs paid to the Department of Environmental Quality for the processing of the brownfield agreement application and administration of a brownfield agreement. Remediation costs shall not include (i) costs incurred before June 24, 1999; (ii) costs incurred after the issuance of a No Further Action letter under Section 49-35-15, Mississippi Code of 1972; (iii) costs incurred before the acceptance of a brownfield agreement site into the Mississippi Brownfields Voluntary Cleanup and Redevelopment program; (iv) costs incurred for any legal services or litigation costs; and (v) any funds provided by any federal, state or local governmental agency or political subdivision.

(2) Subject to the limitations provided in subsection (4) of this section, upon submission to the State Tax Commission of information provided for in subsection (5) of this section and any other documentation as the State Tax Commission may require, any brownfield party who (a) has conducted remediation at a brownfield agreement site in accordance with Sections 49-35-1 through 49-35-25 and (b) has incurred remediation costs for activities under Sections 49-35-1 through 49-35-25, as approved by the Commission on Environmental Quality, shall be allowed a credit in an amount equal to twenty-five percent (25%) of the remediation costs at the brownfield agreement site as approved by the commission, against the taxes imposed under this chapter for the tax year in which the costs are incurred.

(3) (a) Before applying for the tax credit authorized in this section, a brownfield party shall submit an application to the Department of Environmental Quality for certification that the brownfield party has conducted remediation at a brownfield agreement site in accordance with Sections 49-35-1 through 49-35-25 during the tax year(s) for which the credit is sought. The application shall be on forms prescribed by the Commission on Environmental Quality and provided by the Department. The application shall include the following:

(i) A section identifying the brownfield party, the brownfield agreement site, the date the brownfield agreement was executed and the tax year for which the credit is sought;

(ii) A certification that the costs to be submitted to the State Tax Commission are remediation costs incurred by the brownfield party during the tax year(s) for which the credit is sought. The certification shall include a listing of all remediation conducted and the associated costs; and

(iii) Any other information which the Commission on Environmental Quality or the State Tax Commission deems appropriate.

(b) Within sixty (60) days after receipt by the Department of a completed application, the department shall approve or disapprove the application. The Department shall notify the brownfield party in writing of its decision. If the department approves the application, the department shall provide the brownfield party with certification that the brownfield party has conducted remediation at a brownfield agreement site in accordance with Sections 49-35-1 through 49-35-25 during the tax year(s) for which the credit is sought. If the Department disapproves the application, the Department shall notify the brownfield party in writing and state the reasons for the disapproval.

(c) Within thirty (30) days after receipt of the Department's decision, the brownfield party may request a hearing before the Commission regarding the Department's decision to disapprove the application. An appeal of the Commission's decision may be taken as provided under Section 49-17-41.

(d) The Department's review of the application under this section shall be considered a part of the administration of the brownfield agreement.

(e) The department's review of the application for review of remediation costs under this section shall be considered a part of the administration of the brownfield agreement.

(4) (a) The annual credit provided for in this section shall not exceed the lesser of Forty Thousand Dollars ($ 40,000.00) or the amount of the income tax imposed upon the brownfield party at the brownfield agreement site for the taxable year as reduced by the sum of all other credits allowable to the brownfield party under this chapter, except for credit for tax payments made by or on behalf of the brownfield party. Any unused portion of the credit may be carried forward for succeeding tax years.

(b) The maximum total credit under this section for a brownfield agreement site is One Hundred Fifty Thousand Dollars ($ 150,000.00).

(5) To be eligible for the tax credit, the brownfield party must submit a copy of the letter from the commission stating the amount of remediation costs approved by the commission for the given tax year.



§ 27-7-2217 - Job tax credit for permanent business enterprises operating certain projects that create at least 3,000 new full-time jobs

(1) Permanent business enterprises engaged in operating a project and companies that are members of an affiliated group that includes such permanent business enterprises are allowed a job tax credit for taxes imposed by Section 27-7-5 equal to Five Thousand Dollars ($ 5,000.00) annually for each net new full-time employee job for a period of twenty (20) years from the date the credit commences; however, if the permanent business enterprise is located in an area that has been declared by the Governor to be a disaster area and as a direct result of the disaster the business enterprise is unable to maintain the required number of employees, the commissioner may extend this time period for not more than two (2) years. The credit shall commence on the date selected by the permanent business enterprise; however, the commencement date shall not be more than five (5) years from the date the business enterprise commences commercial production. For the year in which the commencement date occurs, the number of new full-time jobs shall be determined by using the monthly average number of full-time employees subject to the Mississippi income tax withholding. Thereafter, the number of new full-time jobs shall be determined by comparing the monthly average number of full-time employees subject to the Mississippi income tax withholding for the taxable year with the corresponding period of the prior taxable year. Once a permanent business enterprise creates or increases employment three thousand (3,000) or more, such enterprise and the members of the affiliated group that include such enterprise, shall be eligible for the credit. The credit is not allowed for any year of the twenty-year period in which the overall monthly average number of full-time employees subject to the Mississippi income tax withholding falls below three thousand (3,000); however, if the permanent business enterprise is located in an area that has been declared by the Governor to be a disaster area and as a direct result of the disaster the business enterprise is unable to maintain the required number of employees, the commissioner may waive the employment requirement for a period of time not to exceed two (2) years. The State Tax Commission shall adjust the credit allowed each year for the net new employment fluctuations above three thousand (3,000).

(2) Any tax credit claimed under this section but not used in any taxable year may be carried forward for five (5) consecutive years from the close of the tax year in which the credits were earned; however, if the permanent business enterprise is located in an area that has been declared by the Governor to be a disaster area and as a direct result of the disaster the business enterprise is unable to use the existing carryforward, the commissioner may extend the period that the credit may be carried forward for a period of time not to exceed two (2) years. The credit that may be utilized each year shall be limited to an amount not greater than the total state income tax liability of the permanent business enterprise and the state income tax liability of any member of the affiliated group that includes such enterprise that is generated by, or arises out of, the project.

(3) The tax credits provided for in this section shall be in lieu of the tax credits provided for in Section 57-73-21 and any permanent business enterprise or any member of the affiliated group that includes such enterprise utilizing the tax credit authorized in this section shall not utilize the tax credit authorized in Section 57-73-21.

(4) As used in this section:

(a) "Project" means a project as defined in Section 57-75-5(f) (iv).

(b) "Affiliated group" means one or more corporations connected through stock ownership with a common parent corporation where at least eighty percent (80%) of the voting power of all classes of stock and at least eighty percent (80%) of each class of the nonvoting stock of each of the member corporations, except the common parent corporation, is directly owned by one or more of the other member corporations; and the common parent corporation directly owns stock possessing at least eighty percent (80%) of the voting power of all classes of stock and at least eighty percent (80%) of each class of the nonvoting stock of at least one (1) of the other member corporations. As used in this subsection, the term "stock" does not include nonvoting stock that is limited and preferred as to dividends.



§ 27-7-2218 - Job tax credit for business enterprises owning or operating certain projects that create at least 450 new full-time jobs

(1) Any enterprise owning or operating a project as defined in Section 57-75-5(f) (xviii) is allowed a job tax credit for taxes imposed by Section 27-7-5 equal to Five Thousand Dollars ($ 5,000.00) annually for each net new full-time employee job for a period of ten (10) years from the date the credit commences. The credit shall commence on the date selected by the enterprise; provided, however, that the commencement date shall not be more than two (2) years from the date the project becomes fully operational. For the year in which the commencement date occurs, the enterprise must select a date on which it has at least four hundred fifty (450) full-time employees subject to the Mississippi income tax withholding. From that date to the end of the year, the credit will be determined based on the remaining monthly average of full-time employees subject to the Mississippi income tax withholding. For each year thereafter, the number of new full-time jobs created shall be determined by calculating the monthly average number of full-time employees subject to the Mississippi income tax withholding for the year. For every year subsequent to the year the commencement date occurs, the credit is not allowed for any year in which the overall monthly average number of full-time employees subject to the Mississippi income tax withholding falls below the minimum jobs requirement provided in Section 57-75-5(f) (xviii). The State Tax Commission shall adjust the credit allowed each year for the net new employment fluctuations.

(2) For the first five (5) years in which a tax credit is claimed under this section, any tax credit claimed but not used in any taxable year may be carried forward for five (5) consecutive years from the close of the tax year in which the credits were earned. For the remainder of the ten-year period, any tax credit claimed under this section but not used in any taxable year may be carried forward for three (3) consecutive years from the close of the tax year in which the credits were earned. The credit that may be utilized each year shall be limited to an amount not greater than the total state income tax liability of the enterprise that is generated by, or arises out of, the project.

(3) The tax credits provided for in this section shall be in lieu of the tax credits provided for in Section 57-73-21 and any enterprise utilizing the tax credit authorized in this section shall not utilize the tax credit authorized in Section 57-73-21.



§ 27-7-2219 - Job tax credit for integrated suppliers located on the site of certain projects

(1) Integrated suppliers are allowed a job tax credit for taxes imposed by Section 27-7-5 equal to One Thousand Dollars ($ 1,000.00) annually for each net new full-time employee for five (5) years from the date the credit commences; however, if the integrated supplier is located in an area that has been declared by the Governor to be a disaster area and as a direct result of the disaster the integrated supplier is unable to maintain the required number of employees, the commissioner may extend this time period for not more than two (2) years. The credit shall commence on the date selected by the integrated supplier; provided, however, that the commencement date shall not be more than five (5) years from the date the integrated supplier commences commercial production. For the year in which the commencement date occurs, the number of new full-time jobs shall be determined by using the monthly average number of full-time employees subject to Mississippi income tax withholding. Thereafter, the number of new full-time jobs shall be determined by comparing the monthly average number of full-time employees subject to Mississippi income tax withholding for the taxable year with the corresponding period of the prior taxable year. Only those integrated suppliers that increase employment by twenty (20) or more are eligible for the credit. The credit is not allowed during any of the five (5) years if the net employment increase falls below twenty (20); however, if the integrated supplier is located in an area that has been declared by the Governor to be a disaster area and as a direct result of the disaster the integrated supplier is unable to maintain the required number of employees, the commissioner may waive the employment requirement for a period of time not to exceed two (2) years. The State Tax Commission shall adjust the credit allowed each year for the net new employment fluctuations above the minimum level of twenty (20).

(2) Any tax credit claimed under this section but not used in any taxable year may be carried forward for five (5) consecutive years from the close of the tax year in which the credits were earned; however, if the integrated supplier is located in an area that has been declared by the Governor to be a disaster area and as a direct result of the disaster the integrated supplier is unable to use the existing carryforward, the commissioner may extend the period that the credit may be carried forward for a period of time not to exceed two (2) years. The credit that may be utilized each year shall be limited to an amount not greater than fifty percent (50%) of the taxpayer's state income tax liability which is attributable to income derived from operation in the state for that year.

(3) The tax credits provided for in this section shall be in lieu of the tax credits provided for in Section 57-73-21, and any integrated supplier utilizing the tax credit authorized in this section shall not utilize the tax credit authorized in Section 57-73-21.

(4) As used in this section the term "integrated supplier" means a supplier located on the project site which provides goods or services on the project site solely for a project as defined in Section 57-75-5(f)(iv)1.



§ 27-7-2220 - Investment tax credit for business enterprises owning or operating certain projects with an initial capital investment of at least $600,000,000

(1) An enterprise owning or operating a project as defined in Section 57-75-5(f) (xviii) is allowed an annual investment tax credit for taxes imposed by Section 27-7-5 equal to seven and one-half percent (7- 1/2%) of the eligible investments made by the enterprise. The credit shall commence on the date selected by the enterprise; provided, however, that the commencement date shall not be more than two (2) years from the date the project becomes fully operational. For the purposes of this section, the term "eligible investment" means the amount of investment in a project as defined in Section 57-75-5(f) (xviii) that is greater than Four Hundred Million Dollars ($ 400,000,000.00) and used in the initial establishment of the project.

(2) Any tax credit claimed under this section but not used in any taxable year may be carried forward for ten (10) consecutive years from the close of the tax year in which the credits were earned. The credit that may be utilized in any one tax year shall be limited to an amount not greater than the total state income tax liability of the enterprise for that year that is generated by, or arises out of, the project.

(3) The credit received under this section is subject to recapture if the property for which the tax credit was received is disposed of, or converted to, other than business use. The amount of the credit subject to recapture is one hundred percent (100%) of the credit in the first year and fifty percent (50%) of the credit in the second year. This subsection shall not apply in cases in which an entire facility is sold.



§ 27-7-2221 - Income tax credit for donations of land or interest in land considered priority site for conservation under Mississippi Natural Heritage Program or adjacent to and along a stream fully nominated to Mississippi Scenic Streams Stewardship Program

(1) As used in this section, the following words and phrases shall have the following meanings, unless the context clearly indicates otherwise:

(a) "Eligible land" means nonindustrial private lands in the state that are adjacent to and along a stream which is fully nominated to the Mississippi Scenic Streams Stewardship Program, or nonindustrial private lands in the state which are considered to be priority sites for conservation under the Mississippi Natural Heritage Program.

(b) "Eligible owner" means a private individual, group or association other than a private corporation, or any subsidiary thereof, which manufactures products or provides public utility services of any type.

(c) "Interest in land" means any right in real property, including access thereto or improvements thereon, or water, including, but not limited to, a fee simple easement, a conservation easement, provided such interest complies with the requirements of the United States Internal Revenue Code Section 170(h), partial interest, mineral right, remainder or future interest, or other interest or right in real property.

(d) "Land" or "lands" means real property, with or without improvements thereon, rights-of-way, water and riparian rights, easements, privileges and all other rights or interests of any land or description in, relating to, or connected with real property.

(e) "Allowable transaction costs" mean the costs of the appraisal of the lands or interests in lands, including conservation easements, that are being donated, of the baseline survey of the natural features, animals and plants present on the site, of engineering and surveying fees, of maintenance fees, of monitoring fees and of legal fees, including the costs of document preparation, title review and title insurance.

(f) "Specified conservation purposes" mean the preservation of stream bank habitats and the stability of stream banks, or the protection of land necessary because of high biodiversity significance or high protection urgency due to the presence of exemplary natural communities or species of special concern, including threatened or endangered species.

(2) For the taxable years beginning on or after January 1, 2003, for any income taxpayer who is an eligible owner, a credit against the taxes imposed by this chapter shall be allowed in the amounts provided in this section upon the donation of land or an interest in land for specified conservation purposes.

(3) The credit provided for in this section shall be fifty percent (50%) of the allowable transaction costs involved in the donation for the tax year in which the allowable transaction costs occur. The aggregate amount of the credit provided in this section for allowable transaction costs shall not exceed the lesser of Ten Thousand Dollars ($ 10,000.00) or the amount of tax imposed upon the taxpayer for the taxable year reduced by the sum of all other credits allowable to such taxpayer under this chapter, except credit for tax payments made by or on behalf of the taxpayer. Any unused portion of the credit may be carried forward for ten (10) succeeding tax years. The maximum dollar amount of the credit provided for in this section that an eligible owner may utilize during his lifetime shall be Ten Thousand Dollars ($ 10,000.00) in the aggregate.

(4) To be eligible for the credit provided for in this section, an eligible owner must demonstrate that the donation qualifies as a conservation contribution under Section 170(h) of the United States Internal Revenue Code of 1986, by means of being a donation in perpetuity, for conservation purposes and made to a qualified holder or donee. A letter from the donee indicating acceptance and a completed copy of the appropriate United States Internal Revenue Service form shall constitute proof of acceptance. The eligible owner also must submit any other documentation that the State Tax Commission may require.



§ 27-7-2222 - Income tax credit for use of taxpayer's land as natural area preserve, wildlife refuge, etc. or for public outdoor recreational opportunities

(1) A credit is allowed against the taxes imposed by this chapter to a taxpayer for allowing land owned by the taxpayer to be used as a natural area preserve, a wildlife refuge or habitat area, a wildlife management area, or for the purpose of providing public outdoor recreational opportunities, as authorized under Section 49-1-29, 49-1-71 or 49-5-155, subject to the following conditions and limitations:

(a) The land may not be under lease to the Mississippi Commission on Wildlife, Fisheries and Parks, and the commission must approve the land as being suitable for the uses described in this section.

(b) The amount of the tax credit allowed by this section shall be Five Dollars and Fifty Cents ($ 5.50) per acre of land in each taxable year.

(c) In no event shall the amount of the tax credits allowed by this section for a taxable year exceed the taxpayer's liability for those taxes. Any unused credit amount shall be allowed to be carried forward for five (5) years from the close of the taxable year in which the land was approved for such a use. No such credit shall be allowed the taxpayer against prior years' tax liability.

(2) To claim a credit allowed by this section, the taxpayer shall provide any information required by the Mississippi Commission on Wildlife, Fisheries and Parks or the Mississippi Commissioner of Revenue. Every taxpayer claiming a credit under this section shall maintain and make available for inspection by the Mississippi Commission on Wildlife, Fisheries and Parks or the Mississippi Commissioner of Revenue any records that either entity considers necessary to determine and verify the amount of the credit to which the taxpayer is entitled. The burden of proving eligibility for a credit and the amount of the credit rests upon the taxpayer, and no credit may be allowed to a taxpayer that fails to maintain adequate records or to make them available for inspection.

(3) Upon approval of the Commission on Wildlife, Fisheries and Parks under subsection (1)(a), a taxpayer seeking to claim any tax credit provided for under this section must submit an application to the Mississippi Commissioner of Revenue for approval of the tax credit. The Mississippi Commissioner of Revenue shall promulgate the rules and forms on which the application is to be submitted. The Mississippi Commissioner of Revenue shall review the application and may approve such application upon determining that it meets the requirements of this section within sixty (60) days after receiving the application.



§ 27-7-2223 - Income tax credit for utilization of port facilities at state, county and municipal ports for import of cargo

(1) As used in this section, the term "port" means a state, county or municipal port or harbor established pursuant to Sections 59-5-1 through 59-5-69, Sections 59-7-1 through 59-7-519, Sections 59-9-1 through 59-9-85 or Sections 59-11-1 through 59-11-7.

(2) Subject to the provisions of this section, for any income taxpayer utilizing the port facilities at any port for the import of cargo that is unloaded from a carrier calling at any such port, a credit against the taxes imposed pursuant to this chapter shall be allowed in the amounts provided in this section. In order to be eligible for the credit authorized under this section, a taxpayer must locate its United States headquarters in Mississippi on or after July 1, 2004, employ at least five (5) permanent full-time employees who actually work at such headquarters and have a minimum capital investment of Two Million Dollars ($ 2,000,000.00) in Mississippi. For the purposes of this section, "full-time employee" shall mean an employee who works at least thirty-five (35) hours per week.

(3) (a) Except as otherwise provided by subsection (4) of this section, the amount of the credit allowed pursuant to this section shall be the total of the following charges on import of cargo paid by the corporation:

(i) Receiving into the port;

(ii) Handling from a vessel; and

(iii) Wharfage.

(b) The credit allowed pursuant to this section shall not include charges paid by a corporation on the import of forest products.

(4) The credit provided for in this section shall not exceed fifty percent (50%) of the amount of tax imposed upon the taxpayer for the taxable year reduced by the sum of all other credits allowable to such taxpayer under this chapter, except credit for tax payments made by or on behalf of the taxpayer. Any unused portion of the credit may be carried forward for the succeeding five (5) years. The maximum cumulative credit that may be claimed by a taxpayer under this section is limited to One Million Dollars ($ 1,000,000.00) if the taxpayer employs at least five (5), but not more than twenty-five (25) permanent full-time employees at its headquarters in Mississippi; Two Million Dollars ($ 2,000,000.00) if the taxpayer employs more than twenty-five (25), but not more than one hundred (100) permanent full-time employees at its headquarters in Mississippi; Three Million Dollars ($ 3,000,000.00) if the taxpayer employs more than one hundred (100), but not more than two hundred (200) permanent full-time employees at its headquarters in Mississippi; and Four Million Dollars ($ 4,000,000.00) if the taxpayer employs more than two hundred (200) permanent full-time employees at its headquarters in Mississippi.

(5) To obtain the credit provided for in this section, a taxpayer must provide to the Department of Revenue a statement from the governing authority of the port certifying the amount of charges paid by the taxpayer for which a credit is claimed and any other information required by the Department of Revenue.



§ 27-7-2224 - Mississippi Development Authority to report annually on the impact of the income tax credit granted in § 27-7-22.23

The Mississippi Development Authority shall report annually to the Legislature regarding the impact of the credit granted in Section 27-7-22.23 on shipping and economic growth. Each report shall show the overall annual increase in shipping at each port for the most recent year for which data is available and for each of the previous five (5) years. Each report shall estimate the number of jobs created or retained at each port and in businesses related to port activity at each port since January 1, 2005, as compared to the number of similar jobs created during the ten (10) years preceding January 1, 2005. Each report shall state the net economic impact on the state as a result of the tax credit provided for in Section 27-7-22.23. The Mississippi Development Authority shall file a copy of the report with the Governor, the Secretary of the Senate, the Clerk of the House of Representatives and the Chairmen of the House Ways and Means Committee and the Senate Finance Committee of the Legislature on May 1 of each year. The Department of Revenue and all state, county and municipal ports shall cooperate with the Mississippi Development Authority in providing the information required in the annual reports.



§ 27-7-2225 - Income tax credit for utilization of airport facilities at public airports for export or import of cargo [Repealed effective July 1, 2016]

(1) As used in this section, the term "airport" means an airport established pursuant to Chapters 3 and 5, Title 61, Mississippi Code of 1972.

(2) Subject to the provisions of this section, for any income taxpayer utilizing the facilities at any airport for the export or import of cargo that is unloaded from a carrier at any such airport, a credit against the taxes imposed pursuant to this chapter shall be allowed in the amounts provided in this section. In order to be eligible for the credit authorized under this section, a taxpayer must locate its United States headquarters in Mississippi on or after July 1, 2005, employ at least five (5) new permanent full-time employees who actually work at such headquarters and, after July 1, 2005, invest a minimum of Two Million Dollars ($ 2,000,000.00), in the aggregate, in real property and/or personal property in Mississippi. For the purposes of this section, "full-time employee" shall mean an employee who works at least thirty-five (35) hours per week.

(3) Except as otherwise provided by subsection (4) of this section, the amount of the credit allowed pursuant to this section shall be the total of the following charges on import or export of cargo paid by the corporation:

(a) Receiving into the airport;

(b) Aircraft marshalling or handling fees; and

(c) Aircraft landing fees.

(4) The credit provided for in this section shall not exceed fifty percent (50%) of the amount of tax imposed upon the taxpayer for the taxable year reduced by the sum of all other credits allowable to such taxpayer under this chapter, except credit for tax payments made by or on behalf of the taxpayer. Any unused portion of the credit may be carried forward for the succeeding five (5) years. The maximum cumulative credit that may be claimed by a taxpayer under this section is limited to One Million Dollars ($ 1,000,000.00) if the taxpayer employs at least five (5), but not more than twenty-five (25) permanent full-time employees at its headquarters in Mississippi; Two Million Dollars ($ 2,000,000.00) if the taxpayer employs more than twenty-five (25), but not more than one hundred (100) permanent full-time employees at its headquarters in Mississippi; Three Million Dollars ($ 3,000,000.00) if the taxpayer employs more than one hundred (100), but not more than two hundred (200) permanent full-time employees at its headquarters in Mississippi; and Four Million Dollars ($ 4,000,000.00) if the taxpayer employs more than two hundred (200) permanent full-time employees at its headquarters in Mississippi.

(5) To obtain the credit provided for in this section, a taxpayer must provide to the Department of Revenue a statement from the governing authority of the airport certifying the amount of charges paid by the taxpayer for which a credit is claimed and any other information required by the Department of Revenue.

(6) Any taxpayer who is eligible, before July 1, 2016, for the credit provided for in this section, shall remain eligible for such credit after July 1, 2016, notwithstanding the repeal of this section.



§ 27-7-2226 - Mississippi Development Authority to report annually on the impact of the income tax credit granted in § 27-7-22.25 [Repealed effective July 1, 2016]

The Mississippi Development Authority shall report annually to the Legislature regarding the impact of the credit granted in Section 27-7-22.25 on shipping and economic growth. Each report shall show the overall annual increase in shipping at each airport for the most recent year for which data is available and for each of the previous five (5) years. Each report shall estimate the number of jobs created or retained at each airport and in businesses related to airport activity at each airport since January 1, 2006, as compared to the number of similar jobs created during the ten (10) years preceding January 1, 2006. Each report shall state the net economic impact on the state as a result of the tax credit provided for in Section 27-7-22.25. The Mississippi Development Authority shall file a copy of the report with the Governor, the Secretary of the Senate, the Clerk of the House of Representatives and the Chairmen of the House Ways and Means Committee and the Senate Finance Committee of the Legislature on May 1 of each year. The State Tax Commission and all state, regional, county and municipal airports shall cooperate with the Mississippi Development Authority in providing the information required in the annual reports.



§ 27-7-2227 - Income tax job credit for certain business enterprises in areas within municipalities certified as economically distressed communities; definitions; designation as economically distressed community; certification of status; amount of tax credit; eligibility

(1) As used in this section:

(a) "Business enterprises" means entities primarily engaged in:

(i) Manufacturing, processing, warehousing, distribution, wholesaling and research and development, or

(ii) Permanent business enterprises designated by rule and regulation of the Mississippi Development Authority as air transportation and maintenance facilities, final destination or resort hotels having a minimum of one hundred fifty (150) guest rooms, recreational facilities that impact tourism, movie industry studios, telecommunications enterprises, data or information processing enterprises or computer software development enterprises or any technology intensive facility or enterprise.

(b) "Economically distressed community" means an area within a municipality that contains groupings of census tracts that include and are contiguous to the central business district, where within such census tract groupings at least thirty percent (30%) of the residents have incomes that are less than the national poverty level as published by the United States Bureau of the Census in the most recent decennial census for which data is available; in which the unemployment rate is at least one and one-half (1- 1/2) times greater than the national average, as determined by the most recent data from the United States Bureau of Labor Statistics, including estimates of unemployment developed using the calculation method of the United States Bureau of Labor Statistics Census Share; and

(i) The municipal population of which is at least four thousand (4,000) if any portion of the municipality is located within a metropolitan area with a population of fifty thousand (50,000), or more; or

(ii) The municipal population of which is at least one thousand (1,000) if no portion of the municipality is located within a metropolitan area with a population of fifty thousand (50,000), or more.

(c) "Telecommunications enterprises" means entities engaged in the creation, display, management, storage, processing, transmission or distribution for compensation of images, text, voice, video or data by wire or by wireless means, or entities engaged in the construction, design, development, manufacture, maintenance or distribution for compensation of devices, products, software or structures used in the above activities. Companies organized to do business as commercial broadcast radio stations, television stations or news organizations primarily serving in-state markets shall not be included within the definition of the term "telecommunications enterprises."

(2) The governing authorities of a municipality may designate an area within such municipality as an economically distressed community.

(3) Upon designation of an area within a municipality as an economically distressed community, the governing authorities of a municipality shall apply to the State Tax Commission for certification of the area as an economically distressed community. Such application shall provide the information necessary to establish certification as an economically distressed community. The State Tax Commission shall certify an area within a municipality as an economically distressed community if it finds that the designation meets the criteria provided for in subsection (1)(b) of this section.

(4) Permanent business enterprises in areas within municipalities certified by the State Tax Commission as economically distressed communities are allowed a job tax credit for taxes imposed by Section 27-7-5 equal to ten percent (10%) of the payroll of the enterprise for net new full-time employee jobs for five (5) years beginning with years two (2) through six (6) after the creation of the minimum number of jobs required by this subsection. The number of new full-time jobs must be determined by comparing the monthly average number of full-time employees subject to the Mississippi income tax withholding for the taxable year with the corresponding period of the prior taxable year. Only those permanent business enterprises that increase employment by ten (10) or more in an economically distressed community are eligible for the credit. Credit is not allowed during any of the five (5) years if the net employment increase falls below ten (10). The State Tax Commission shall adjust the credit allowed each year for the net new employment fluctuations above the minimum level of ten (10).

(5) Tax credits for five (5) years for the taxes imposed by Section 27-7-5 shall be awarded for additional net new full-time jobs created by business enterprises qualified under this section. The State Tax Commission shall adjust the credit allowed in the event of payroll fluctuations during the additional five (5) years of credit.

(6) The sale, merger, acquisition, reorganization, bankruptcy or relocation from one (1) county to another county within the state of any business enterprise may not create new eligibility in any succeeding business entity, but any unused job tax credit may be transferred and continued by any transferee of the business enterprise. The State Tax Commission shall determine whether or not qualifying net increases or decreases have occurred or proper transfers of credit have been made and may require reports, promulgate regulations, and hold hearings as needed for substantiation and qualification.

(7) Any tax credit claimed under this section but not used in any taxable year may be carried forward for five (5) years from the close of the tax year in which the qualified jobs were established but the credit established by this section taken in any one (1) tax year must be limited to an amount not greater than fifty percent (50%) of the taxpayer's state income tax liability which is attributable to income derived from operations in the state for that year.

(8) No business enterprise for the transportation, handling, storage, processing or disposal of hazardous waste is eligible to receive the tax credits provided in this section.

(9) The credits allowed under this section shall not be used by any business enterprise or corporation other than the business enterprise actually qualifying for the credits.

(10) A business enterprise that receives a tax credit under this section shall not be eligible for the tax credit authorized in Section 57-73-21(2), (3) and (4).



§ 27-7-2228 - Job tax credit for certain producers of alternative energy definitions

As used in Sections 27-7-22.28 and 27-7-22.29, the following terms and phrases shall have the meanings ascribed in this section unless the context clearly indicates otherwise:

(a) "Alternative energy project" means a business enterprise engaged in manufacturing or producing alternative energy in this state with not less than fifty percent (50%) of the finished product being derived from resources or products from this state.

(b) "Authority" means the Mississippi Development Authority.

(c) "Producer" means a manufacturer or producer of alternative energy through an alternative fuels project.

(d) "State" means the State of Mississippi.



§ 27-7-2229 - Job tax credit for certain producers of alternative energy -- general provisions

(1) Producers are allowed a job tax credit for taxes imposed by Section 27-7-5 equal to One Thousand Dollars ($ 1,000.00) annually for each net new full-time employee job for a period of twenty (20) years from the date the credit begins; however, if the producer is located in an area that has been declared by the Governor to be a disaster area and as a direct result of the disaster the producer is unable to maintain the required number of employees, the commissioner may extend this time period for not more two (2) years. The credit shall begin on the date selected by the producer; however, the beginning date shall not be more than five (5) years from the date the producer begins manufacturing or producing alternative energy. For the year in which the beginning date occurs, the number of new full-time jobs shall be determined by using the monthly average number of full-time employees subject to the Mississippi income tax withholding. Thereafter, the number of new full-time jobs shall be determined by comparing the monthly average number of full-time employees subject to the Mississippi income tax withholding for the taxable year with the corresponding period of the prior taxable year. Once a producer creates twenty-five (25) or more new full-time employee jobs, the producer shall be eligible for the credit; however, if the producer is located in an area that has been declared by the Governor to be a disaster area and as a direct result of the disaster the producer is unable to maintain the required number of employees, the commissioner may waive the employment requirement for a period of time not to exceed two (2) years. The credit is not allowed for any year of the twenty-year period in which the overall monthly average number of full-time employees subject to the Mississippi income tax withholding falls below twenty-five (25). The State Tax Commission shall adjust the credit allowed each year for the net new employment fluctuations above twenty-five (25).

(2) Any tax credit claimed under this section but not used in any taxable year may be carried forward for five (5) consecutive years from the close of the tax year in which the credits were earned; however, if the producer is located in an area that has been declared by the Governor to be a disaster area and as a direct result of the disaster the producer is unable to use the existing carryforward, the commissioner may extend the period that the credit may be carried forward for a period of time not to exceed two (2) years. The credit that may be utilized each year shall be limited to an amount not greater than the total state income tax liability of the producer that is generated by, or arises out of, the alternative energy project.

(3) The tax credits provided for in this section shall be in lieu of the tax credits provided for in Section 57-73-21 and any producer utilizing the tax credit authorized in this section shall not utilize the tax credit authorized in Section 57-73-21.



§ 27-7-2230 - Manufacturing investment tax credit for manufacturing enterprises that have operated in Mississippi for not less than two years

(1) As used in this section:

(a) "Manufacturing enterprise" means an enterprise that:

(i) Falls within the definition of the term "manufacturer" in Section 27-65-11; and

(ii) Has operated in this state for not less than two (2) years prior to application for the credit authorized by this section; and

(b) "Eligible investment" means an investment of at least One Million Dollars ($ 1,000,000.00) in buildings and/or equipment for the manufacturing enterprise.

(2) A manufacturing enterprise is allowed a manufacturing investment tax credit for taxes imposed by Section 27-7-5 equal to five percent (5%) of the eligible investments made by the manufacturing enterprise.

(3) Any tax credit claimed under this section but not used in any taxable year may be carried forward for five (5) years from the close of the tax year in which the eligible investment was made, but the credit established by this section taken in any one tax year shall not exceed fifty percent (50%) of the taxpayer's state income tax liability which is attributable to income derived from operations in the state for that year reduced by the sum of all other income tax credits allowable to the taxpayer, except credit for tax payments made by or on behalf of the taxpayer.

(4) The maximum credit that may be claimed by a taxpayer on any project shall be limited to One Million Dollars ($ 1,000,000.00).

(5) The credit received under this section is subject to recapture if the property for which the tax credit was received is disposed of, or converted to, other than business use. The amount of the credit subject to recapture is one hundred percent (100%) of the credit in the first year and fifty percent (50%) of the credit in the second year. This subsection shall not apply in cases in which an entire facility is sold.

(6) The sale, merger, acquisition, reorganization, bankruptcy or relocation from one (1) county to another county within the state of any manufacturing enterprise may not create new eligibility in any succeeding business entity, but any unused manufacturing investment tax credit may be transferred and continued by any transferee of the enterprise. The State Tax Commission shall determine whether or not qualifying net increases or decreases have occurred or proper transfers of credit have been made and may require reports, promulgate regulations, and hold hearings as needed for substantiation and qualification.

(7) No manufacturing enterprise for the transportation, handling, storage, processing or disposal of hazardous waste is eligible to receive the tax credits provided in this section.

(8) The credits allowed under this section shall not be used by any business enterprise or corporation other than the manufacturing enterprise actually qualifying for the credits.



§ 27-7-2231 - Income tax credit for certain costs and expenses in rehabilitating eligible property certified as a historic structure or structure in a certified historic district; recapture of credit; applicability of section

(1) As used in this section:

(a) "Certified historic structure" means a property located in Mississippi that has been:

(i) Listed individually on the National Register of Historic Places; or

(ii) Determined eligible for the National Register of Historic Places by the Secretary of the United States Department of the Interior and will be listed within thirty (30) months of claiming the credit authorized by this section; or

(iii) Property designated a Mississippi Landmark by the Department of Archives and History pursuant to Section 39-7-3 et seq.

(b) "Eligible property" means property located in Mississippi and offered or used for residential or business purposes.

(c) "Structure in a certified historic district" means a structure (and its structural components) located in Mississippi which:

(i) Is listed in the National Register of Historic Places; or

(ii) Has been determined eligible for the National Register of Historic Places by the Secretary of the United States Department of the Interior and will be listed within thirty (30) months of claiming the credit authorized by this section; or

(iii) Is located in a registered historic district listed on the National Register of Historic Places or located in a potential district that has been determined eligible for the National Register of Historic Places by the Secretary of the United States Department of the Interior and will be listed within thirty (30) months of claiming the credit authorized by this section, and is certified by the Secretary of the United States Department of the Interior as being of historic significance to the district; or

(iv) Is certified by the Mississippi Department of Archives and History as contributing to the historic significance of:

1. A certified historic district listed on the National Register of Historic Places; or

2. A potential district that has been determined eligible for the National Register of Historic Places by the Secretary of the United States Department of the Interior and will be listed within thirty (30) months of claiming the credit authorized by this section; or

3. A local district that has been certified by the United States Department of the Interior.

(d) "Department" means the Department of Archives and History.

(2) Any taxpayer incurring costs and expenses for the rehabilitation of eligible property, which is a certified historic structure or a structure in a certified historic district, shall be entitled to a credit against the taxes imposed pursuant to this chapter in an amount equal to twenty-five percent (25%) of the total costs and expenses of rehabilitation incurred after January 1, 2006, which shall include, but not be limited to, qualified rehabilitation expenditures as defined under Section 47(c)(2)(A) of the Internal Revenue Code of 1986, as amended, and the related regulations thereunder:

(a) If the costs and expenses associated with rehabilitation exceed:

(i) Five Thousand Dollars ($ 5,000.00) in the case of an owner-occupied dwelling; or

(ii) Fifty percent (50%) of the total basis in the property in the case of all other properties; and

(b) The rehabilitation is consistent with the standards of the Secretary of the United States Department of the Interior as determined by the department.

(3) Any taxpayer eligible for the credit authorized by this section may claim the credit in phases if:

(a) There is a written set of architectural plans and specifications for all phases of the rehabilitation (written plans outlining and describing all phases of the rehabilitation shall be accepted as written plans and specifications);

(b) The written set of architectural plans and specifications are completed before the physical work on the rehabilitation begins; and

(c) It can reasonably be expected that all phases of the rehabilitation will be completed.

(4) (a) (i) If the amount of the tax credit established by this section exceeds the total state income tax liability for the year in which the rehabilitated property is placed in service, the amount that exceeds the total state income tax liability may be carried forward for the ten (10) succeeding tax years.

(ii) If the amount of the tax credit established by this section exceeds Two Hundred Fifty Thousand Dollars ($ 250,000.00), the taxpayer may elect to claim a refund in the amount of seventy-five percent (75%) of the excess credit in lieu of the ten-year carryforward. The election must be made in the year in which the rehabilitated property is placed in service. Refunds will be paid in equal installments over a two-year period and shall be made from current collections.

(iii) Refund requests shall be submitted to the Department of Revenue on forms prescribed by the department. Refunds shall be made from current tax collections.

(b) Not-for-profit entities, including, but not limited to, nonprofit corporations organized under Section 79-11-101 et seq. shall be ineligible for the credit authorized by this section. Credits granted to a partnership, a limited liability company taxed as a partnership or multiple owners of property shall be passed through to the partners, members or owners on a pro rata basis or pursuant to an executed agreement among the partners, members or owners documenting an alternative distribution method. Partners, members or other owners of a pass-through entity are not eligible to elect a refund of excess credit in lieu of a carryforward of the credit. However, a partnership or limited liability company taxed as a partnership may elect to claim a refund of excess credit at the entity level on a form prescribed by the Department of Revenue. Additionally, excess tax credits that are attributable to rehabilitated property that was placed in service by a pass-through entity prior to January 1, 2011, and that have previously been allocated to and are held by another pass-through entity prior to January 1, 2011, may be refunded to such other pass-through entity.

(5) (a) To claim the credit authorized pursuant to this section, the taxpayer shall apply to the department which shall determine the amount of eligible rehabilitation costs and expenses and whether the rehabilitation is consistent with the standards of the Secretary of the United States Department of the Interior. The department shall issue a certificate evidencing the eligible credit if the taxpayer is found to be eligible for the tax credit. The taxpayer shall attach the certificate to all income tax returns on which the credit is claimed.

(b) The aggregate amount of tax credits that may be awarded under this section shall not exceed Sixty Million Dollars ($ 60,000,000.00).

(6) (a) The credit received by a taxpayer pursuant to this section is subject to recapture if:

(i) The property is one that has been determined eligible for the National Register of Historic Places but is not listed on the National Register of Historic Places within thirty (30) months of claiming the credit authorized by this section;

(ii) The potential district in which the property is located is not listed on the National Register of Historic Places within thirty (30) months of claiming the credit authorized by this section; or

(iii) The rehabilitation of the property for which the credit was granted is abandoned.

(b) The taxpayer shall notify the department and the Department of Revenue if any of the situations that subject the credit to recapture occur.

(7) (a) The board of trustees of the department shall establish fees to be charged for the services performed by the department under this section and shall publish the fee schedule. The fees contained in the schedule shall be in amounts reasonably calculated to recover the costs incurred by the department for the administration of this section. Any taxpayer desiring to participate in the tax credits authorized by this section shall pay the appropriate fee as contained in the fee schedule to the department, which shall be used by the department, without appropriation, to offset the administrative costs of the department associated with its duties under this section.

(b) There is hereby created within the State Treasury a special fund into which shall be deposited all the fees collected by the department pursuant to this section. Money deposited into the fund shall not lapse at the end of any fiscal year and investment earnings on the proceeds in such special fund shall be deposited into such fund. Money from the fund shall be disbursed upon warrants issued by the State Fiscal Officer upon requisitions signed by the executive director of the department to assist the department in carrying out its duties under this section.

(8) This section shall only apply to taxpayers:

(a) Who have been issued a certificate evidencing the eligible credit before December 31, 2017; or

(b) Who, before December 31, 2017, have received a determination in writing from the Mississippi Department of Archives and History, in accordance with the department's Historic Preservation Certificate Application, Part 2, that the rehabilitation is consistent with the historic character of the property and that the property meets the United States Secretary of the Interior's Standards for Rehabilitation, or will meet the standards if certain specified conditions are met, and, who are issued a certificate evidencing the eligible credit on or after December 31, 2017.



§ 27-7-2232 - Income tax credit for certain qualified adoption expenses

There shall be allowed as a credit against the tax imposed by this chapter the amount of the qualified adoption expenses paid or incurred, not to exceed Two Thousand Five Hundred Dollars ($ 2,500.00), for each dependent child legally adopted by a taxpayer under the laws of this state during calendar year 2006 or during any calendar year thereafter. The tax credit under this section may be claimed for the taxable year in which the adoption becomes final under the laws of this state. Any tax credit claimed under this section but not used in any taxable year may be carried forward for the three (3) succeeding tax years. A tax credit is allowed under this section for any child for which an exemption is claimed during the same taxable year under Section 27-7-21(e). For the purposes of this section, the term "qualified adoption expenses" means and has the same definition as that term has in 26 USCS 23.



§ 27-7-2233 - Income tax credit for certain long-term care insurance policy premiums; limitations.

(1) A taxpayer shall be allowed a credit against the income taxes imposed under this chapter in an amount equal to twenty-five percent (25%) of the premium costs paid during the taxable year for a qualified long-term care insurance policy as defined in Section 7702B of the Internal Revenue Code that offers coverage to either the individual, the individual's spouse, the individual's parent or parent-in-law, or the individual's dependent as defined in Section 152 of the Internal Revenue Code.

(2) No taxpayer shall be entitled to the credit with respect to the same expended amounts for qualified long-term care insurance which are claimed by another taxpayer.

(3) The credit allowed by this section shall not exceed Five Hundred Dollars ($ 500.00) or the taxpayer's income tax liability, whichever is less, for each qualified long-term care insurance policy. Any unused tax credit shall not be allowed to be carried forward to apply to the taxpayer's succeeding year's tax liability.

(4) No credit shall be allowed under this section with respect to any premium for qualified long-term care insurance either deducted or subtracted by the taxpayer in arriving at his net taxable income under this section or with respect to any premiums for qualified long-term care insurance which were excluded from his net taxable income.



§ 27-7-2234 - Qualified business or industry allowed job tax credit for certain new full-time employee jobs; duration of credits; requirements; carrying forward credit

(1) As used in this section, "qualified business or industry" means any company that has been certified by the Mississippi Major Economic Impact Authority as a project as defined in Section 57-75-5(f)(xxii).

(2) A qualified business or industry shall be allowed a job tax credit for taxes imposed by Section 27-7-5 equal to Five Thousand Dollars ($ 5,000.00) annually for each net new full-time employee job for a period of twenty (20) years from the date the credit commences; however, if the qualified business or industry is located in an area that has been declared by the Governor to be a disaster area and as a direct result of the disaster the business or industry is unable to maintain the required number of employees, the commissioner may extend this time period for not more than two (2) years. The credit shall commence on the date selected by the business or industry; however, the commencement date shall not be more than six (6) years from the date the business or industry commences commercial production. For the year in which the commencement date occurs, the number of new full-time jobs shall be determined by using the monthly average number of full-time employees subject to the Mississippi income tax withholding. Thereafter, the number of new full-time jobs shall be determined by comparing the monthly average number of full-time employees subject to the Mississippi income tax withholding for the taxable year with the corresponding period of the prior taxable year. Once a qualified business or industry creates or increases employment by five hundred (500) or more, such business or industry shall be eligible for the credit. The credit is not allowed for any year of the twenty-year period in which the overall monthly average number of full-time employees subject to the Mississippi income tax withholding falls below five hundred (500); however, if the qualified business or industry is located in an area that has been declared by the Governor to be a disaster area and as a direct result of the disaster the business or industry is unable to maintain the required number of employees, the commissioner may waive the employment requirement for a period of time not to exceed two (2) years. The State Tax Commission shall adjust the credit allowed each year for the net new employment fluctuations above five hundred (500).

(3) Any tax credit claimed under this section but not used in any taxable year may be carried forward for five (5) consecutive years from the close of the tax year in which the credits were earned; however, if the qualified business or industry is located in an area that has been declared by the Governor to be a disaster area and as a direct result of the disaster the business or industry is unable to use the existing carryforward, the commissioner may extend the period that the credit may be carried forward for a period of time not to exceed two (2) years. The credit that may be utilized each year shall be limited to an amount not greater than the total state income tax liability of the qualified business or industry that is generated by, or arises out of, the project.

(4) The tax credits provided for in this section shall be in lieu of the tax credits provided for in Section 57-73-21 and any qualified business or industry utilizing the tax credit authorized in this section shall not utilize the tax credit authorized in Section 57-73-21.



§ 27-7-2235 - Investment tax credit for enterprises owning or operating certain electric and thermal energy producing facilities

(1) As used in this section:

(a) "Eligible facility" means and includes a new facility that creates at least twenty (20) full-time jobs with a minimum capital investment from private sources of Fifty Million Dollars ($ 50,000,000.00), that:

(i) Consists of all components necessary for the production of electric energy from the direct firing or co-firing of biomass or waste heat recovery, and if applicable, other energy sources;

(ii) Produces both electric energy and useful thermal energy, such as heat or steam, through the sequential use of energy (cogeneration); and

(iii) Consists of all components necessary for the production of synfuel.

An eligible facility includes all burners and boilers, any handling and delivery equipment that supplies fuel directly to and is integrated with such burners and boilers, steam headers, turbines, generators, property used for the collection, processing or storage of biomass or synfuel, transformers, pipelines and all other property used in the transmission of electricity or synfuel and related depreciable property.

(b) "Biomass" means and includes any of the following:

(i) Forest-related mill residues, pulping by-product and other by-products of wood processing, thinnings, slash, limbs, bark, brush and other cellulosic plant material or nonmerchantable forest-related products;

(ii) Solid wood waste materials, including dunnage, manufacturing and construction wood wastes, demolition and storm debris and landscape or right-of-way trimmings;

(iii) Agriculture wastes, including orchard tree crops, vineyard, grain, legumes, sugar and other crop by-products or residues and livestock waste nutrients;

(iv) All plant and grass material that is grown exclusively as a fuel for the production of electricity;

(v) Refuse derived fuels consisting of organic components and fibers of waste water treatment solids; or

(vi) Whole trees.

(c) "Synfuel" means any liquid or gaseous fuel obtained from biomass.

(d) "Waste heat recovery" means systems that produce electricity from currently unused waste heat resulting from combustion or other processes and which do not use an additional combustion process. The term does not include any system whose primary purpose is the generation of electricity.

(2) An enterprise owning or operating an eligible facility is allowed an annual investment tax credit for taxes imposed by Section 27-7-5 equal to five percent (5%) of investments made by the enterprise in the initial establishment of an eligible facility. The credit shall commence on the date selected by the enterprise; provided, however, that the commencement date shall not be more than two (2) years from the date the eligible facility becomes fully operational.

(3) Any tax credit claimed under this section but not used in any taxable year may be carried forward for five (5) consecutive years from the close of the tax year in which the credits were earned. The credit that may be utilized in any one (1) tax year shall be limited to an amount not greater than fifty percent (50%) of the total state income tax liability of the enterprise for that year that is generated by, or arises out of, the eligible facility.



§ 27-7-2236 - Job tax credit for enterprises owning or operating an upholstered household furniture manufacturing facility for each full-time employee employed in new cut and sew job [Repealed effective January 1, 2016]

(1) As used in this section:

(a) "Full-time employee" means an employee that works at least thirty-five (35) hours per week.

(b) "New cut and sew job" means a job in which the employee cuts and sews upholstery for upholstered household furniture and which job did not exist in this state before January 1, 2010.

(2) Any enterprise owning or operating an upholstered household furniture manufacturing facility is allowed a job tax credit for taxes imposed by this chapter equal to Two Thousand Dollars ($ 2,000.00) annually for each full-time employee employed in a new cut and sew job for a period of five (5) years from the date the credit commences. The credit shall commence on the date selected by the enterprise. For the year in which the commencement date occurs, the credit will be determined based on the monthly average number of full-time employees employed in new cut and sew jobs subject to the Mississippi income tax withholding that are employed by the enterprise. For each year thereafter, the number of new cut and sew jobs shall be determined by comparing the monthly average number of full-time employees employed in new cut and sew jobs subject to the Mississippi income tax withholding for the taxable year with the corresponding period of the prior taxable year. The Department of Revenue shall verify that the jobs claimed by enterprises to obtain the credit meet the definition of the term "new cut and sew job." The Department of Revenue shall adjust the credit allowed each year for employment fluctuations.

(3) The credit that may be used each year shall be limited to an amount not greater than the total state income tax liability of the enterprise. Any tax credit claimed under this section but not used in any taxable year may be carried forward for five (5) consecutive years from the close of the tax year in which the credits were earned.

(4) The tax credits provided for in this section shall be in lieu of the tax credits provided for in Section 57-73-21 and any enterprise using the tax credit authorized in this section shall not use the tax credit authorized in Section 57-73-21.

(5) Any taxpayer who is eligible for the credit authorized in this section prior to January 1, 2013, shall be eligible for the credit authorized in this section, notwithstanding the repeal of this section, and shall be allowed to carry forward the credit after January 1, 2013, as provided for in subsection (3) of this section.

(6) This section shall be repealed from and after January 1, 2016.



§ 27-7-2237 - Income tax credit for qualified prekindergarten program support contributions

(1) There shall be allowed as a credit against the tax imposed by Section 27-7-5 the amount of the qualified prekindergarten program support contributions paid to approved providers, lead partners or collaboratives, not to exceed One Million Dollars ($ 1,000,000.00), by any individual, corporation or other entity having taxable income under the laws of this state during calendar year 2013 or during any calendar year thereafter. In order to qualify for a tax credit, such contributions may support the local match requirement of approved providers, lead partners or collaboratives as is necessary to match state-appropriated funds, and any such providers, lead partners or collaboratives shall be approved by the State Department of Education.

(2) Any unused portion of the credit may be carried forward for three (3) tax years.

(3) Any prekindergarten program support contribution shall be verified by submission to the Mississippi Department of Revenue of a copy of the receipt provided to the donor taxpayer by the prekindergarten program recipient or such other written verification as may be required by the Department of Revenue.

(4) The maximum amount of donations accepted by the Department of Revenue in calendar year 2014 shall not exceed Eight Million Dollars ($ 8,000,000.00), in calendar year 2015 shall not exceed Fifteen Million Dollars ($ 15,000,000.00), and in calendar year 2016 and calendar years thereafter shall not exceed Thirty-two Million Dollars ($ 32,000,000.00), or what is appropriated by the Legislature to fund Chapter 493, Laws of 2013, each year.

(5) The Mississippi Department of Revenue shall promulgate rules necessary to effectuate the purposes of Chapter 493, Laws of 2013. Such rules shall include a means of informing the public of the existence of the prekindergarten support program and the application process for provider, lead partner and collaborative candidates.



§ 27-7-23 - Net income of nonresident and foreign taxpayers

[Effective until January 1, 2015, this section will read:]

(a) Definitions.

(1) "Doing business" means the operation of any business enterprise or activity in Mississippi for financial profit or economic gain, including, but not limited to, the following:

(A) The regular maintenance of an office or other place of business in Mississippi; or

(B) The regular maintenance in Mississippi of an inventory of merchandise or material for sale, distribution or manufacture, regardless of whether kept on the premises of the taxpayer or otherwise; or

(C) The selling or distributing of merchandise to customers in Mississippi directly from a company-owned or operated vehicle when title to the merchandise is transferred from the seller or distributor to the customer at the time of the sale or distribution (transient selling); or

(D) The regular rendering of service to clients or customers in Mississippi in person or by agents or employees; or

(E) The owning, renting or operating of business or income-producing property, real or personal, in Mississippi; or

(F) The performing of contracts, prime or sublet work, for the construction, repair or renovation of real or personal property.

(2) "Business income" means income of any type or class, and from any activity that meets the relationship described in the transactional test or the functional test described in this paragraph (2). The classification of income by occasionally used labels, including, but not limited to, manufacturing income, compensation for services, sales income interest, dividends, rents, royalties, gains, operating income, and nonoperating income shall not be considered when determining whether income is business or nonbusiness income. All income of the taxpayer is business income unless clearly classifiable as nonbusiness income. A taxpayer seeking to overcome a classification of income as business income must establish by a preponderance of the evidence that the income has been incorrectly classified.

(A) Transactional test. Business income includes income arising from transactions and activity in the regular course of the taxpayer's trade or business.

(i) If the transaction or activity is in the regular course of the taxpayer's trade or business, part of which trade or business is conducted within Mississippi, the resulting income of the transaction or activity is business income for Mississippi. Income may be business income even though the actual transaction or activity that gives rise to the income does not occur in Mississippi.

(ii) For a transaction or activity to be in the regular course of the taxpayer's trade or business, the transactions or activity need not be one that frequently occurs in the trade or business, although most frequently occurring transactions or activities shall be considered to be in the regular course of a trade or business. It is sufficient to classify a transaction or activity as being in the regular course of a trade or business if it is reasonable to conclude transactions of that type are customary in the kind of trade or business being conducted or are within the scope of what the trade or business does.

(B) Functional test. Business income includes income from tangible and intangible property if the acquisition, management and/or disposition of the property constitute integral parts of the taxpayer's regular trade or business operation.

(i) Under the functional test, business income need not be derived from transactions or activities that are in the regular course of the taxpayer's own particular trade or business. It shall be sufficient if the property from which the income is derived is or was an integral, functional, necessary or operative component of the taxpayer's trade or business operations, part of which trade or business is or was conducted within this state.

(ii) Income that is derived from isolated sales, leases, assignments, licenses and other infrequently occurring dispositions, transfers or transactions involving property, including transactions made in liquidation or the winding up of business is business income if the property is or was used in the taxpayer's trade or business operation. Income from the licensing of intangible assets, such as patents, copyrights, trademarks, service marks, goodwill, know-how, trade secrets and similar assets, that were developed or acquired for use by the taxpayer in his trade or business operations, constitute business income whether the licensing itself constituted the operation of a trade or business and whether the taxpayer remains in the same trade or business from or for which the intangible asset was developed or acquired.

(iii) Under the functional test, income from intangible property is business income when the intangible property serves an operating function, as opposed to solely an investment function. The relevant inquiry shall focus on whether the property is or was held in furtherance of the taxpayer's trade or business, that is, on the objective characteristics of the intangible property's use or acquisition and its relation to the taxpayer and the taxpayer's activities. The functional test is not satisfied where the holding of the property is limited solely to an investment function as in the case where the holding of the property is limited to mere financial betterment of the taxpayer in general.

(iv) If the property is or was held in furtherance of the taxpayer's trade or business beyond mere financial betterment, then income from the property may be business income even though the actual transaction or activity involving the property that gives rise to the income does not occur in Mississippi.

(v) If, with respect to an item of property, a taxpayer takes a deduction from business income that is apportioned to Mississippi, or includes that item of property in the property factor, it is presumed that the item of property is or was integral to the taxpayer's trade or business operations. No presumption arises from the absence of any of this action.

(vi) Application of the functional test is generally unaffected by the form of the property. Income arising from intangible property is business income when the intangible property itself or the underlying value of the intangible property is or was an integral, functional, necessary or operative component to the taxpayer's trade or business operation. Therefore, while treatment of income derived from transactions involving intangible property as business income may be supported by a finding that the issuer of the intangible property and the taxpayer are engaged in the same trade or business, establishment of such a relationship is not the exclusive basis for concluding that the income constitutes business income. It is sufficient to support a finding of business income if the holding of the intangible property served an operational rather than an investment function.

(3) "Nonbusiness income" means all income that does not meet the definition of business income.

(4) "Commercial domicile" means the principal place from which the trade or business of the taxpayer is directed or managed.

(5) "State" means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, any territory or possession of the United States, and any foreign country or political subdivision thereof.

(b) Nonresident individuals, partnerships, trusts and estates.

(1) The tax imposed by this article shall apply to the entire net income of a taxable nonresident derived from employment, trade, business, professional, personal service or other activity for financial gain or profit, performed or carried on within Mississippi, including the rental of real or personal property located within this state or for use herein and including the sale or exchange or other disposition of tangible or intangible property having a situs in Mississippi.

(2) Income derived from trade, business or other commercial activity shall be taxed to the extent that it is derived from such activity within this state. Mississippi net income shall be determined in the manner prescribed by the commissioner for the allocation and/or apportionment of income of foreign corporations having income from sources both within and without the state.

(3) A taxable nonresident shall be allowed to deduct expenses, interest, taxes, losses, bad debts, depreciation and similar business expenses only to the extent that they are allowable under this article and are attributable to the production of income allocable to and taxable by the State of Mississippi. As to allowable deductions essentially personal in nature, such as contributions to charitable organizations, medical expenses, taxes, interest and the optional standard deduction, such taxable nonresident shall be allowed deductions therefor in the ratio that the net income from sources within Mississippi bears to the total net income from all sources of such taxable nonresident, computed as if such taxable nonresident was a resident of Mississippi.

(c) Foreign corporations, associations, organizations and other entities.

(1) Corporations and organizations required to file. All foreign corporations and other organizations which have obtained a certificate of authority from the Secretary of State to do business in Mississippi, or corporations or organizations which are in fact doing business in Mississippi, are subject to the income tax levy and are required to file annual income tax returns unless the corporation or organization is specifically exempt from tax by this article.

(2) Allocation and apportionment of income. Except as provided in Sections 27-7-24, 27-7-24.1, 27-7-24.3, 27-7-24.5, 27-7-24.7 and 27-7-24.8, Mississippi Code of 1972, any corporation or organization having business income from business activity which is taxable both within and without this state shall allocate and apportion its net business income as prescribed by the commissioner. If the business income of the corporation is derived solely from property owned or business done in this state and the corporation is not taxable in another state, the entire business income shall be allocated to this state. A corporation is taxable in another state if, in that state the corporation is subject to a net income tax, or a franchise tax measured by net income, or if that state has jurisdiction to subject the corporation to a net income tax regardless of whether the state does or does not subject the corporation to a net income tax.

(3) Nonbusiness income. Rents and royalties from real or tangible personal property, capital gains, interest, dividends, or patent or copyright royalties, to the extent that they constitute nonbusiness income, shall be allocated as follows:

(A) Net rents and royalties from real property are allocable to the state in which the property is located.

(B) Net rents and royalties from tangible personal property are allocable to the state in which the property is used, or to this state in their entirety if the corporation's commercial domicile is in this state and the corporation is not organized under the laws of or taxable in the state in which the property is utilized.

(C) Capital gains and losses from sales of real property are allocable to the state in which the property is located.

(D) Capital gains and losses from sales of tangible personal property are allocable to the state in which the property is located, or to this state if the corporation's commercial domicile is in this state and the corporation is not taxable in the state in which the property had a situs.

(E) Capital gains and losses from sales of intangible personal property are allocable to the state of the corporation's commercial domicile.

(F) Interest and dividends are allocable to the state of the corporation's commercial domicile.

(G) Patent and copyright royalties are allocable to the state in which the patent or copyright is utilized by the payer, or to this state if and to the extent that the patent or copyright is utilized by the payer in a state in which the corporation is not taxable and the corporation's commercial domicile is in this state.

(H) Any other nonbusiness income shall be allocated as prescribed by the commissioner.

(I) All expenses connected with earning nonbusiness income, such as interest, taxes, general and administrative expenses and such other expenses relating to the production of nonbusiness income, shall be deducted from gross nonbusiness income. Nonbusiness interest expense shall be computed by using the ratio of nonbusiness assets to total assets applied to total interest expense.

(d) Foreign lenders.

(1) In the case of any foreign lender, (corporation, association, organization, individual, partnership, trusts or estates), other than: (A) a foreign insurance company subject to certification by the Commissioner of Insurance, as provided by Section 83-21-1 et seq.; or (B) a foreign lender qualified under the general laws of this state to do business herein; or (C) a foreign lender which maintains an office or place of business within this state; or (D) lenders that sold properties in this state and financed such sale and reported on the installment method, interest income received or accrued on or after January 1, 1977, from loans secured by real estate or from lending on the security of real estate located within this state shall be excluded from Mississippi gross income and exempt from the Mississippi income tax levy and the reporting requirements.

(2) In the case of any foreign lender exempted in paragraph (1) of this subsection, interest income received on any loan finalized or consummated after January 1, 1977, shall be excluded from Mississippi gross income and the net profits derived therefrom shall be exempt from the Mississippi income tax levy for the life of such loan.

(e) Insurance companies. Insurance companies, other than life insurance companies, deriving premium income from within and without the state, may determine their Mississippi net income from underwriting by apportioning to this state a part of their total net underwriting income by such processes or formulas of general apportionment as are prescribed by the commissioner; provided that a company adopting this method of reporting for any year must adhere to said method of reporting for subsequent years, unless permission is granted by the commissioner to change to a different method of reporting; and provided that all affiliated companies of the same group shall use the same method of reporting.

(f) Bond requirements. Any individual or corporation subject to the tax imposed by this article, engaged in the business of performing contracts which may require the payment of net income taxes, may be required by the commissioner, before entering into the performance of any contract or contracts the consideration of which is more than Ten Thousand Dollars ($ 10,000.00), to execute and file a good and valid bond with a surety company authorized to do business in this state, or with sufficient sureties to be approved by the commissioner, conditioned that all taxes which may accrue to the State of Mississippi will be paid when due. Provided, however, that such bond shall not exceed five percent (5%) of the total contracts entered into during the taxable period, and, provided further, that any taxpayer, in lieu of furnishing such bond, may pay the maximum sum required herein as advance payment of taxes due on the net income realized from any contract or contracts performed or completed in this state.

[Effective from and after January 1, 2015, this section will read:]

(a) Definitions.

(1) "Doing business" means the operation of any business enterprise or activity in Mississippi for financial profit or economic gain, including, but not limited to, the following:

(A) The regular maintenance of an office or other place of business in Mississippi; or

(B) The regular maintenance in Mississippi of an inventory of merchandise or material for sale, distribution or manufacture, regardless of whether kept on the premises of the taxpayer or otherwise; or

(C) The selling or distributing of merchandise to customers in Mississippi directly from a company-owned or operated vehicle when title to the merchandise is transferred from the seller or distributor to the customer at the time of the sale or distribution (transient selling); or

(D) The regular rendering of service to clients or customers in Mississippi in person or by agents or employees; or

(E) The owning, renting or operating of business or income-producing property, real or personal, in Mississippi; or

(F) The performing of contracts, prime or sublet work, for the construction, repair or renovation of real or personal property.

(2) "Business income" means income of any type or class, and from any activity that meets the relationship described in the transactional test or the functional test described in this paragraph (2). The classification of income by occasionally used labels, including, but not limited to, manufacturing income, compensation for services, sales income interest, dividends, rents, royalties, gains, operating income, and nonoperating income shall not be considered when determining whether income is business or nonbusiness income. All income of the taxpayer is business income unless clearly classifiable as nonbusiness income. A taxpayer seeking to overcome a classification of income as business income must establish by a preponderance of the evidence that the income has been incorrectly classified.

(A) Transactional test. Business income includes income arising from transactions and activity in the regular course of the taxpayer's trade or business.

(i) If the transaction or activity is in the regular course of the taxpayer's trade or business, part of which trade or business is conducted within Mississippi, the resulting income of the transaction or activity is business income for Mississippi. Income may be business income even though the actual transaction or activity that gives rise to the income does not occur in Mississippi.

(ii) For a transaction or activity to be in the regular course of the taxpayer's trade or business, the transactions or activity need not be one that frequently occurs in the trade or business, although most frequently occurring transactions or activities shall be considered to be in the regular course of a trade or business. It is sufficient to classify a transaction or activity as being in the regular course of a trade or business if it is reasonable to conclude transactions of that type are customary in the kind of trade or business being conducted or are within the scope of what the trade or business does.

(B) Functional test. Business income includes income from tangible and intangible property if the acquisition, management and/or disposition of the property constitute integral parts of the taxpayer's regular trade or business operation.

(i) Under the functional test, business income need not be derived from transactions or activities that are in the regular course of the taxpayer's own particular trade or business. It shall be sufficient if the property from which the income is derived is or was an integral, functional, necessary or operative component of the taxpayer's trade or business operations, part of which trade or business is or was conducted within this state.

(ii) Income that is derived from isolated sales, leases, assignments, licenses and other infrequently occurring dispositions, transfers or transactions involving property, including transactions made in liquidation or the winding up of business is business income if the property is or was used in the taxpayer's trade or business operation. Income from the licensing of intangible assets, such as patents, copyrights, trademarks, service marks, goodwill, know-how, trade secrets and similar assets, that were developed or acquired for use by the taxpayer in his trade or business operations, constitute business income whether the licensing itself constituted the operation of a trade or business and whether the taxpayer remains in the same trade or business from or for which the intangible asset was developed or acquired.

(iii) Under the functional test, income from intangible property is business income when the intangible property serves an operating function, as opposed to solely an investment function. The relevant inquiry shall focus on whether the property is or was held in furtherance of the taxpayer's trade or business, that is, on the objective characteristics of the intangible property's use or acquisition and its relation to the taxpayer and the taxpayer's activities. The functional test is not satisfied where the holding of the property is limited solely to an investment function as in the case where the holding of the property is limited to mere financial betterment of the taxpayer in general.

(iv) If the property is or was held in furtherance of the taxpayer's trade or business beyond mere financial betterment, then income from the property may be business income even though the actual transaction or activity involving the property that gives rise to the income does not occur in Mississippi.

(v) If, with respect to an item of property, a taxpayer takes a deduction from business income that is apportioned to Mississippi, or includes that item of property in the property factor, it is presumed that the item of property is or was integral to the taxpayer's trade or business operations. No presumption arises from the absence of any of this action.

(vi) Application of the functional test is generally unaffected by the form of the property. Income arising from intangible property is business income when the intangible property itself or the underlying value of the intangible property is or was an integral, functional, necessary or operative component to the taxpayer's trade or business operation. Therefore, while treatment of income derived from transactions involving intangible property as business income may be supported by a finding that the issuer of the intangible property and the taxpayer are engaged in the same trade or business, establishment of such a relationship is not the exclusive basis for concluding that the income constitutes business income. It is sufficient to support a finding of business income if the holding of the intangible property served an operational rather than an investment function.

(3) "Nonbusiness income" means all income that does not meet the definition of business income.

(4) "Commercial domicile" means the principal place from which the trade or business of the taxpayer is directed or managed.

(5) "State" means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, any territory or possession of the United States, and any foreign country or political subdivision thereof.

(b) Nonresident individuals, partnerships, trusts and estates.

(1) The tax imposed by this article shall apply to the entire net income of a taxable nonresident derived from employment, trade, business, professional, personal service or other activity for financial gain or profit, performed or carried on within Mississippi, including the rental of real or personal property located within this state or for use herein and including the sale or exchange or other disposition of tangible or intangible property having a situs in Mississippi.

(2) Income derived from trade, business or other commercial activity shall be taxed to the extent that it is derived from such activity within this state. Mississippi net income shall be determined in the manner prescribed by the commissioner for the allocation and/or apportionment of income of foreign corporations having income from sources both within and without the state.

(3) A taxable nonresident shall be allowed to deduct expenses, interest, taxes, losses, bad debts, depreciation and similar business expenses only to the extent that they are allowable under this article and are attributable to the production of income allocable to and taxable by the State of Mississippi. As to allowable deductions essentially personal in nature, such as contributions to charitable organizations, medical expenses, taxes, interest and the optional standard deduction, such taxable nonresident shall be allowed deductions therefor in the ratio that the net income from sources within Mississippi bears to the total net income from all sources of such taxable nonresident, computed as if such taxable nonresident was a resident of Mississippi.

(c) Foreign corporations, associations, organizations and other entities.

(1) Corporations and organizations required to file. All foreign corporations and other organizations which have obtained a certificate of authority from the Secretary of State to do business in Mississippi, or corporations or organizations which are in fact doing business in Mississippi, are subject to the income tax levy and are required to file annual income tax returns unless the corporation or organization is specifically exempt from tax by this article.

(2) Allocation and apportionment of income.

(A) Except as provided in Sections 27-7-24, 27-7-24.1, 27-7-24.3, 27-7-24.5, 27-7-24.7 and 27-7-24.8, Mississippi Code of 1972, any corporation or organization having business income from business activity which is taxable both within and without this state shall allocate and apportion its net business income as prescribed by regulations enacted by the commissioner. If the business income of the corporation is derived solely from property owned or business done in this state and the corporation is not taxable in another state, the entire business income shall be allocated to this state. A corporation is taxable in another state if, in that state the corporation is subject to a net income tax, or a franchise tax measured by net income, or if that state has jurisdiction to subject the corporation to a net income tax regardless of whether the state does or does not subject the corporation to a net income tax.

(B) If the allocation and apportionment provisions of this section or regulations enacted by the commissioner do not fairly represent the extent of the taxpayer's business activity in this state, the taxpayer may petition for, or the commissioner may require, in respect to all or any part of the taxpayer's business activity, if reasonable:

(i) Separate accounting;

(ii) The exclusion of any one or more of the factors;

(iii) The inclusion of one or more additional factors which will fairly represent the taxpayer's business activity in this state; or

(iv) The employment of any other method to effectuate an equitable allocation and apportionment of the taxpayer's income.

(C) In any instance in which a taxpayer requests or the commissioner requires the use of any of the alternative apportionment methods in subparagraph (B) of this paragraph, the party requesting or requiring the method shall bear the burden of proving by preponderance of the evidence in any administrative or judicial proceeding that the methods set forth in this section or the commissioner's regulations do not fairly represent the extent of the taxpayer's business activity in this state and that the proposed method more fairly represents that activity than any other reasonable method available. The alternative apportionment authority specified in this subparagraph (D) is intended to be invoked only in limited and unique, nonrecurring circumstances where the standard apportionment provisions contained in the statutes and regulations produce unanticipated results that do not fairly represent the extent of the taxpayer's business activity in this state.

(D) The commissioner shall be prohibited from assessing any penalties related to a deficiency arising from requiring the use of an alternative apportionment method under subparagraph (B) of this paragraph unless the commissioner shall establish by preponderance of the evidence that the taxpayer's method was without reasonable basis or was not in accordance with existing statutes or regulations.

(3) Nonbusiness income. Rents and royalties from real or tangible personal property, capital gains, interest, dividends, or patent or copyright royalties, to the extent that they constitute nonbusiness income, shall be allocated as follows:

(A) Net rents and royalties from real property are allocable to the state in which the property is located.

(B) Net rents and royalties from tangible personal property are allocable to the state in which the property is used, or to this state in their entirety if the corporation's commercial domicile is in this state and the corporation is not organized under the laws of or taxable in the state in which the property is utilized.

(C) Capital gains and losses from sales of real property are allocable to the state in which the property is located.

(D) Capital gains and losses from sales of tangible personal property are allocable to the state in which the property is located, or to this state if the corporation's commercial domicile is in this state and the corporation is not taxable in the state in which the property had a situs.

(E) Capital gains and losses from sales of intangible personal property are allocable to the state of the corporation's commercial domicile.

(F) Interest and dividends are allocable to the state of the corporation's commercial domicile.

(G) Patent and copyright royalties are allocable to the state in which the patent or copyright is utilized by the payer, or to this state if and to the extent that the patent or copyright is utilized by the payer in a state in which the corporation is not taxable and the corporation's commercial domicile is in this state.

(H) Any other nonbusiness income shall be allocated as prescribed by the commissioner.

(I) All expenses connected with earning nonbusiness income, such as interest, taxes, general and administrative expenses and such other expenses relating to the production of nonbusiness income, shall be deducted from gross nonbusiness income. Nonbusiness interest expense shall be computed by using the ratio of nonbusiness assets to total assets applied to total interest expense.

(d) Foreign lenders.

(1) In the case of any foreign lender, (corporation, association, organization, individual, partnership, trusts or estates), other than: (A) a foreign insurance company subject to certification by the Commissioner of Insurance, as provided by Section 83-21-1 et seq.; or (B) a foreign lender qualified under the general laws of this state to do business herein; or (C) a foreign lender which maintains an office or place of business within this state; or (D) lenders that sold properties in this state and financed such sale and reported on the installment method, interest income received or accrued on or after January 1, 1977, from loans secured by real estate or from lending on the security of real estate located within this state shall be excluded from Mississippi gross income and exempt from the Mississippi income tax levy and the reporting requirements.

(2) In the case of any foreign lender exempted in paragraph (1) of this subsection, interest income received on any loan finalized or consummated after January 1, 1977, shall be excluded from Mississippi gross income and the net profits derived therefrom shall be exempt from the Mississippi income tax levy for the life of such loan.

(e) Insurance companies. Insurance companies, other than life insurance companies, deriving premium income from within and without the state, may determine their Mississippi net income from underwriting by apportioning to this state a part of their total net underwriting income by such processes or formulas of general apportionment as are prescribed by the commissioner; provided that a company adopting this method of reporting for any year must adhere to said method of reporting for subsequent years, unless permission is granted by the commissioner to change to a different method of reporting; and provided that all affiliated companies of the same group shall use the same method of reporting.

(f) Bond requirements. Any individual or corporation subject to the tax imposed by this article, engaged in the business of performing contracts which may require the payment of net income taxes, may be required by the commissioner, before entering into the performance of any contract or contracts the consideration of which is more than Ten Thousand Dollars ($ 10,000.00), to execute and file a good and valid bond with a surety company authorized to do business in this state, or with sufficient sureties to be approved by the commissioner, conditioned that all taxes which may accrue to the State of Mississippi will be paid when due. Provided, however, that such bond shall not exceed five percent (5%) of the total contracts entered into during the taxable period, and, provided further, that any taxpayer, in lieu of furnishing such bond, may pay the maximum sum required herein as advance payment of taxes due on the net income realized from any contract or contracts performed or completed in this state.



§ 27-7-24 - Allocation and apportionment of income of financial institution with taxable activities within and without state

[Effective until January 1, 2015, this section will read:]

(1) Except as otherwise specifically provided, a financial institution whose business activity is taxable both within and without this state shall allocate and apportion its net income as provided in Sections 27-7-24, 27-7-24.1, 27-7-24.3, 27-7-24.5 and 27-7-24.7, Mississippi Code of 1972. All items of nonbusiness income (income which is not includable in the apportionable income tax base) shall be allocated pursuant to the provisions of Section 27-7-23, Mississippi Code of 1972. A financial institution organized under the laws of a foreign country, the Commonwealth of Puerto Rico, or a territory or possession of the United States whose effectively connected income, as defined under the federal Internal Revenue Code, as in effect January 1, 1996, is taxable both within this state and within another state, other than the state in which it is organized, shall allocate and apportion its net income as provided in Sections 27-7-24, 27-7-24.1, 27-7-24.3, 27-7-24.5 and 27-7-24.7, Mississippi Code of 1972.

(2) All business income (income which is includable in the apportionable income tax base) shall be apportioned to this state by multiplying such income by the apportionment percentage. The apportionment percentage is determined by adding the taxpayer's receipts factor (as described in Section 27-7-24.3), property factor (as described in Section 27-7-24.5), and payroll factor (as described in 27-7-24.7) together and dividing the sum by three (3). If one (1) of the factors is missing, the two (2) remaining factors are added and the sum is divided by two (2). If two (2) of the factors are missing, the remaining factor is the apportionment percentage. A factor is missing if both its numerator and denominator are zero (0), but is not missing merely because its numerator is zero (0).

(3) Each factor shall be computed according to the method of accounting (cash or accrual basis) used by the taxpayer for the taxable year.

(4) If the allocation and apportionment provisions of Sections 27-7-24, 27-7-24.1, 27-7-24.3, 27-7-24.5 and 27-7-24.7 do not fairly represent the extent of the taxpayer's business activity in this state, the taxpayer may petition for or the commissioner may require, in respect to all or any part of the taxpayer's business activity, if reasonable:

(a) Separate accounting;

(b) The exclusion of any one or more of the factors,

(c) The inclusion of one or more additional factors which will fairly represent the taxpayer's business activity in this state; or

(d) The employment of any other method to effectuate an equitable allocation and apportionment of the taxpayer's income.

[Effective from and after January 1, 2015, this section will read:]

(1) Except as otherwise specifically provided, a financial institution whose business activity is taxable both within and without this state shall allocate and apportion its net income as provided in Sections 27-7-24, 27-7-24.1, 27-7-24.3, 27-7-24.5 and 27-7-24.7, Mississippi Code of 1972. All items of nonbusiness income (income which is not includable in the apportionable income tax base) shall be allocated pursuant to the provisions of Section 27-7-23, Mississippi Code of 1972. A financial institution organized under the laws of a foreign country, the Commonwealth of Puerto Rico, or a territory or possession of the United States whose effectively connected income, as defined under the federal Internal Revenue Code, as in effect January 1, 1996, is taxable both within this state and within another state, other than the state in which it is organized, shall allocate and apportion its net income as provided in Sections 27-7-24, 27-7-24.1, 27-7-24.3, 27-7-24.5 and 27-7-24.7, Mississippi Code of 1972.

(2) All business income (income which is includable in the apportionable income tax base) shall be apportioned to this state by multiplying such income by the apportionment percentage. The apportionment percentage is determined by adding the taxpayer's receipts factor (as described in Section 27-7-24.3), property factor (as described in Section 27-7-24.5), and payroll factor (as described in Section 27-7-24.7) together and dividing the sum by three (3). If one (1) of the factors is missing, the two (2) remaining factors are added and the sum is divided by two (2). If two (2) of the factors are missing, the remaining factor is the apportionment percentage. A factor is missing if both its numerator and denominator are zero (0), but is not missing merely because its numerator is zero (0).

(3) Each factor shall be computed according to the method of accounting (cash or accrual basis) used by the taxpayer for the taxable year.

(4) If the allocation and apportionment provisions of Sections 27-7-24, 27-7-24.1, 27-7-24.3, 27-7-24.5 and 27-7-24.7 do not fairly represent the extent of the taxpayer's business activity in this state, the taxpayer may petition for or the commissioner may require, in respect to all or any part of the taxpayer's business activity, if reasonable:

(a) Separate accounting;

(b) The exclusion of any one or more of the factors;

(c) The inclusion of one or more additional factors which will fairly represent the taxpayer's business activity in this state; or

(d) The employment of any other method to effectuate an equitable allocation and apportionment of the taxpayer's income.

In any instance in which a taxpayer requests or the commissioner requires the use of any of the alternative apportionment methods in this subsection, the party requesting or requiring the method shall bear the burden of proving by preponderance of the evidence in any administrative or judicial proceeding that the methods set forth in Sections 27-7-24, 27-7-24.1, 27-7-24.3, 27-7-24.5 and 27-7-24.7 do not fairly represent the extent of the taxpayer's business activity in this state and that the proposed method more fairly represents that activity than any other reasonable method available. The alternative apportionment authority specified in this subsection is intended to be invoked only in limited and unique, nonrecurring circumstances where the standard apportionment provisions contained in the statutes and regulations produce unanticipated results that do not fairly represent the extent of the taxpayer's business activity in this state.

(5) The commissioner shall be prohibited from assessing any penalties related to a deficiency arising from requiring the use of an alternative apportionment method under subsection (4) of this section unless the commissioner shall establish by preponderance of the evidence that the taxpayer's method was without reasonable basis or was not in accordance with existing statutes or regulations.



§ 27-7-241 - Allocation and apportionment of income of financial institution with taxable activities within and without state; definitions

As used in Sections 27-7-24, 27-7-24.1, 27-7-24.3, 27-7-24.5 and 27-7-24.7, unless the context otherwise requires:

(a) "Billing address" means the location indicated in the books and records of the taxpayer on the first day of the taxable year (or on such later date in the taxable year when the customer relationship began) as the address where any notice, statement and/or bill relating to a customer's account is mailed.

(b) "Borrower or credit card holder located in this state" means:

(i) A borrower, other than a credit card holder, that is engaged in a trade or business which maintains its commercial domicile in this state, or

(ii) A borrower that is not engaged in a trade or business or a credit card holder whose billing address is in this state.

(c) "Commercial domicile" means:

(i) The headquarters of the trade or business, that is, the place from which the trade or business is principally managed and directed; or

(ii) If a taxpayer is organized under the laws of a foreign country, or of the Commonwealth of Puerto Rico, or any territory or possession of the United States, such taxpayer's commercial domicile shall be deemed for the purposes of Sections 27-7-24, 27-7-24.1, 27-7-24.3, 27-7-24.5 and 27-7-24.7 to be the state of the United States or the District of Columbia from which such taxpayer's trade or business in the United States is principally managed and directed. It shall be presumed, subject to rebuttal, that the location from which the taxpayer's trade or business is principally managed and directed is the state of the United States or the District of Columbia to which the greatest number of employees are regularly connected or out of which they are working, irrespective of where the services of such employees are performed, as of the last day of the taxable year.

(d) "Compensation" means wages, salaries, commissions and any other form of remuneration paid to employees for personal services that are included in such employee's gross income under the federal Internal Revenue Code, as in effect January 1, 1996. In the case of employees not subject to the federal Internal Revenue Code, as in effect January 1, 1996, e.g., those employed in foreign countries, the determination of whether such payments would constitute gross income to such employees under the federal Internal Revenue Code, as in effect January 1, 1996, shall be made as though such employees were subject to the federal Internal Revenue Code, as in effect January 1, 1996.

(e) "Credit card" means credit, travel or entertainment card.

(f) "Credit card issuer's reimbursement fee" means the fee a taxpayer receives from a merchant's bank because one of the persons to whom the taxpayer has issued a credit card has charged merchandise or services to the credit card.

(g) "Employee" means, with respect to a particular taxpayer, any individual who, under the usual common-law rules applicable in determining the employer-employee relationship, has the status of an employee of that taxpayer.

(h) "Financial institution" means:

(i) Any corporation or other business entity registered under state law as a bank holding company or registered under the Federal Bank Holding Company Act of 1956, as amended and in effect January 1, 1996, or registered as a savings and loan holding company under the Federal National Housing Act, as amended and in effect January 1, 1996;

(ii) A national bank organized and existing as a national bank association pursuant to the provisions of the National Bank Act, 12 U.S.C.S. Sections 21 et seq., as in effect January 1, 1996;

(iii) A savings association or federal savings bank as defined in the Federal Deposit Insurance Act, 12 U.S.C.S. Sections 1813(b)(1), as in effect January 1, 1996;

(iv) Any bank or thrift institution incorporated or organized under the laws of any state;

(v) Any corporation organized under the provisions of 12 U.S.C.S. Sections 611 to 631, as in effect January 1, 1996;

(vi) Any agency or branch of a foreign depository as defined in 12 U.S.C. Sections 3101, as in effect January 1, 1996;

(vii) A production credit association organized under the Federal Farm Credit Act of 1933, as in effect January 1, 1996, all of whose stock held by the Federal Production Credit Corporation has been retired;

(viii) Any corporation whose voting stock is more than fifty percent (50%) owned, directly or indirectly, by any person or business entity described in subparagraphs (i) through (vii) above other than an insurance company taxable under Section 27-15-81 et seq.

(ix) A corporation or other business entity that derives more than fifty percent (50%) of its total gross income for financial accounting purposes from finance leases. For purposes of this subparagraph (ix), a "finance lease" shall mean any lease transaction which is the functional equivalent of an extension of credit and that transfers substantially all of the benefits and risks incident to the ownership of property. The phrase shall include any "direct financing lease" or "leverage lease" that meets the criteria of Financial Accounting Standards Board Statement No. 13, "Accounting for Leases", as in effect January 1, 1996, or any other lease that is accounted for as a financing by a lessor under generally accepted accounting principles.

For the classification provided in this subparagraph (ix) to apply,

A. The average of the gross income in the current tax year and immediately preceding two tax years must satisfy the more than fifty percent (50%) requirement; and

B. Gross income from incidental or occasional transactions shall be disregarded; or,

(x) Any other person or business entity which derives more than fifty percent (50%) of its gross income from activities that a person described in subparagraphs (ii) through (vii) and (ix) above is authorized to transact. For the purpose of this subparagraph (x), the computation of gross income shall not include income from nonrecurring, extraordinary items.

(xi) The commissioner is authorized to exclude any person from the application of subparagraph (x) upon such person proving, by clear and convincing evidence, that the income-producing activity of such person is not in substantial competition with those persons described in subparagraphs (ii) through (vii) and (ix) above.

(i) "Gross rents" means the actual sum of money or other consideration payable for the use or possession of property. "Gross rents" shall include, but not be limited to:

(i) Any amount payable for the use or possession of real property or tangible property whether designated as a fixed sum of money or as a percentage of receipts, profits or otherwise,

(ii) Any amount payable as additional rent or in lieu of rent, such as interest, taxes, insurance, repairs or any other amount required to be paid by the terms of a lease or other arrangement, and

(iii) A proportionate part of the cost of any improvement to real property made by or on behalf of the taxpayer which reverts to the owner or lessor upon termination of a lease or other arrangement. The amount to be included in gross rents is the amount of amortization or depreciation allowed in computing the taxable income base for the taxable year. However, where a building is erected on leased land by or on behalf of the taxpayer, the value of the land is determined by multiplying the gross rent by eight (8) and the value of the building is determined in the same manner as if owned by the taxpayer.

(iv) The following are not included in the term "gross rents":

A. Reasonable amounts payable as separate charges for water and electric service furnished by the lessor;

B. Reasonable amounts payable as service charges for janitorial services furnished by the lessor;

C. Reasonable amounts payable for storage, provided such amounts are payable for space not designated and not under the control of the taxpayer; and

D. That portion of any rental payment which is applicable to the space subleased from the taxpayer and not used by it.

(j) "Loan" means any extension of credit resulting from direct negotiations between the taxpayer and its customer, and/or the purchase, in whole or in part, of such extension of credit from another. Loans include participations, syndications, and leases treated as loans for federal income tax purposes, under the federal Internal Revenue Code, as in effect January 1, 1996. Loans shall not include: properties treated as loans under Section 595 of the federal Internal Revenue Code, as in effect January 1, 1996; futures or forward contracts; options; notional principal contracts such as swaps; credit card receivables, including purchased credit card relationships; non-interest bearing balances due from depository institutions; cash items in the process of collection; federal funds sold; securities purchased under agreements to resell; assets held in a trading account; securities; interests in a REMIC, as defined by the federal Internal Revenue Code, as in effect January 1, 1996, or other mortgage-backed or asset-backed security; and other similar items.

(k) "Loan secured by real property" means that fifty percent (50%) or more of the aggregate value of the collateral used to secure a loan or other obligation, when valued at fair market value as of the time the original loan or obligation was incurred, was real property.

(l) "Merchant discount" means the fee (or negotiated discount) charged to a merchant by the taxpayer for the privilege of participating in a program whereby a credit card is accepted in payment for merchandise or services sold to the card holder.

(m) "Participation" means an extension of credit in which an undivided ownership interest is held on a pro rata basis in a single loan or pool of loans and related collateral. In a loan participation, the credit originator initially makes the loan and then subsequently resells all or a portion of it to other lenders. The participation may or may not be known to the borrower.

(n) "Person" means an individual, estate, trust, partnership, limited liability company, corporation and any other business entity.

(o) "Principal base of operations" with respect to transportation property means the place of more or less permanent nature from which said property is regularly directed or controlled. With respect to an employee, the principal base of operations means the place of more or less permanent nature from which the employee regularly (i) starts his or her work and to which he or she customarily returns in order to receive instructions from his or her employer, or (ii) communicates with his or her customers or other persons, or (iii) performs any other functions necessary to the exercise of his or her trade or profession at some other point or points.

(p) "Real property owned" and "tangible personal property owned" mean real and tangible personal property, respectively, (i) on which the taxpayer may claim depreciation for federal income tax purposes, pursuant to the Internal Revenue Code, as in effect January 1, 1996, or (ii) property to which the taxpayer holds legal title and on which no other person may claim depreciation for federal income tax purposes, pursuant to the Internal Revenue Code, as in effect January 1, 1996, (or could claim depreciation if subject to federal income tax, pursuant to the Internal Revenue Code, as in effect January 1, 1996). Real and tangible personal property do not include coin, currency, or property acquired in lieu of or pursuant to a foreclosure.

(q) "Regular place of business" means an office at which the taxpayer carries on its business in a regular and systematic manner and which is continuously maintained, occupied and used by employees of the taxpayer.

(r) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, any territory or possession of the United States or any foreign country.

(s) "Syndication" means an extension of credit in which two (2) or more persons fund and each person is at risk only up to a specified percentage of the total extension of credit or up to a specified dollar amount.

(t) "Taxable" means either:

(i) That a taxpayer is subject in another state to a net income tax, a franchise tax measured by net income, a franchise tax for the privilege of doing business, a corporate stock tax (including a bank shares tax), a single business tax, or an earned surplus tax, or any tax which is imposed upon or measured by net income; or

(ii) That another state has jurisdiction to subject the taxpayer to any of such taxes regardless of whether, in fact, the state does or does not.

(u) "Transportation property" means vehicles and vessels capable of moving under their own power, such as aircraft, trains, water vessels and motor vehicles, as well as any equipment or containers attached to such property, such as rolling stock, barges, trailers or the like.



§ 27-7-243 - Allocation and apportionment of income of financial institution with taxable activities within and without state; receipts factor

(1) The receipts factor is a fraction, the numerator of which is the receipts of the taxpayer in this state during the taxable year and the denominator of which is the receipts of the taxpayer within and without this state during the taxable year. The method of calculating receipts for purposes of the denominator is the same as the method used in determining receipts for purposes of the numerator. The receipts factor shall include only those receipts described herein which constitute business income and are included in the computation of the apportionable income base for the taxable year.

(2) The numerator of the receipts factor includes receipts from the lease or rental of real property owned by the taxpayer if the property is located within this state on receipts from the sublease of real property if the property is located within this state.

(3) (a) Except as described in paragraph (b) of this subsection, the numerator of the receipts factor includes receipts from the lease or rental of tangible personal property owned by the taxpayer if the property is located within this state when it is first placed in service by the lessee.

(b) Receipts from the lease or rental of transportation property owned by the taxpayer are included in the numerator of the receipts factor to the extent that the property is used in this state. The extent an aircraft will be deemed to be used in this state and the amount of the receipts that is to be included in the numerator of this state's receipts factor is determined by multiplying all the receipts from the lease or rental of the aircraft by a fraction, the numerator of which is the number of landings of the aircraft in this state and the denominator of which is the total number of landings of the aircraft. If the extent of the use of any transportation property within the state cannot be determined, then the property will be deemed to be used wholly in the state in which the property has its principal base of operations. A motor vehicle will be deemed to be used wholly in the state in which it is registered.

(4) (a) The numerator of the receipts factor includes interest and fees or penalties in the nature of interest from loans secured by real property if the property is located within this state. If the property is located both within this state and one or more other states, the receipts described in this subsection are included in the numerator of the receipts factor if more than fifty percent (50%) of the fair market value of the real property is located within this state. If more than fifty percent (50%) of the fair market value of the real property is not located within any one state, then the receipts described in this subsection shall be included in the numerator of the receipts factor if the borrower is located in this state.

(b) The determination of whether the real property securing a loan is located within this state shall be made as of the time the original agreement was made and any and all subsequent substitutions of collateral shall be disregarded.

(5) The numerator of the receipts factor includes interest and fees or penalties in the nature of interest from loans not secured by real property if the borrower is located in this state.

(6) The numerator of the receipts factor includes net gains from the sale of loans. Net gains from the sale of loans includes income recorded under coupon stripping rules of Section 1286 of the Internal Revenue Code, as in effect January 1, 1996.

(a) The amount of net gains (but not less than zero) from the sale of loans secured by real property included in the numerator is determined by multiplying such net gains by a fraction the numerator of which is the amount included in the numerator of the receipts factor pursuant to subsection (4) of this section and the denominator of which is the total amount of interest and fees or penalties in the nature of interest from loans secured by real property.

(b) The amount of net gains (but not less than zero) from the sale of loans not secured by real property included in the numerator is determined by multiplying such net gains by a fraction the numerator of which is the amount included in the numerator of the receipts factor pursuant to subsection (5) of this section and the denominator of which is the total amount of interest and fees or penalties in the nature of interest from loans not secured by real property.

(7) The numerator of the receipts factor includes interest and fees or penalties in the nature of interest from credit card receivables and receipts from fees charged to card holders, such as annual fees, if the billing address of the card holder is in this state.

(8) The numerator of the receipts factor includes net gains (but not less than zero) from the sale of credit card receivables multiplied by a fraction, the numerator of which is the amount included in the numerator of the receipts factor pursuant to subsection (7) of this section and the denominator of which is the taxpayer's total amount of interest and fees or penalties in the nature of interest from credit card receivables and fees charged to card holders.

(9) The numerator of the receipts factor includes all credit card issuer's reimbursement fees multiplied by a fraction, the numerator of which is the amount included in the numerator of the receipts factor pursuant to subsection (7) of this section and the denominator of which is the taxpayer's total amount of interest and fees or penalties in the nature of interest from credit card receivables and fees charged to card holders.

(10) The numerator of the receipts factor includes receipts from merchant discount if the commercial domicile of the merchant is in this state. Such receipts shall be computed net of any cardholder charge backs, but shall not be reduced by any interchange transaction fees or by any issuer's reimbursement fees paid to another for charges made by its card holders.

(11) (a) (i) The numerator of the receipts factor includes loan servicing fees derived from loans secured by real property multiplied by a fraction the numerator of which is the amount included in the numerator of the receipts factor pursuant to subsection (4) of this section and the denominator of which is the total amount of interest and fees or penalties in the nature of interest from loans secured by real property.

(ii) The numerator of the receipts factor includes loan servicing fees derived from loans not secured by real property multiplied by a fraction the numerator of which is the amount included in the numerator of the receipts factor pursuant to subsection (5) of this section and the denominator of which is the total amount of interest and fees or penalties in the nature of interest and fees or penalties in the nature of interest from loans not secured by real property.

(b) In circumstances in which the taxpayer receives loan servicing fees for servicing either the secured or the unsecured loans of another, the numerator of the receipts factor shall include such fees if the borrower is located in this state.

(12) The numerator of the receipts factor includes receipts from services not otherwise apportioned under this section if the service is performed in this state. If the service is performed both within and without this state, the numerator of the receipts factor includes receipts from services not otherwise apportioned under this section, if a greater proportion of the income producing activity is performed in this state based on cost of performance.

(13) (a) Interest, dividends, net gains (but not less than zero) and other income from investment assets and activities and from trading assets and activities shall be included in the receipts factor. Investment assets and activities and trading assets and activities include but are not limited to: investment securities; trading account assets; federal funds; securities purchased and sold under agreements to resell or repurchase; options; future contracts; forward contracts; notional principal contracts such as swaps; equities; and foreign currency transactions. With respect to the investment and trading assets and activities described in subparagraphs (i) and (ii) of this paragraph (a), the receipts factor shall include the amounts described in such subparagraphs.

(i) The receipts factor shall include the amount by which interest from federal funds sold and securities purchased under resale agreements exceeds interest expenses on federal funds purchased and securities sold under repurchase agreements.

(ii) The receipts factor shall include the amount by which interest, dividends, gains and other income from trading assets and activities, including but not limited to assets and activities in the matched book, in the arbitrage book, and foreign currency transactions, exceed amounts paid in lieu of interest, amounts paid in lieu of dividends, and losses from such assets and activities.

(b) The numerator of the receipts factor includes interest, dividends, net gains (but not less than zero) and other income from investment assets and activities and from trading assets and activities described in paragraph (a) of this subsection that are attributable to this state.

(i) The amount of interest, dividends, net gains (but not less than zero) and other income from investment assets and activities in the investment account to be attributed to this state and included in the numerator is determined by multiplying all such income from such assets and activities by a fraction, the numerator of which is average value of such assets which are properly assigned to a regular place of business of the taxpayer within this state and the denominator of which is the average value of all such assets.

(ii) The amount of interest from federal funds sold and purchased and from securities purchased under resale agreements and securities sold under repurchase agreements attributable to this state and included in the numerator is determined by multiplying the amount described in subparagraph (i) of paragraph (a) of this subsection (13) from such funds and such securities by a fraction, the numerator of which is the average value of federal funds sold and securities purchased under agreements to resell which are properly assigned to a regular place of business of the taxpayer within this state and the denominator of which is the average value of all such funds and such securities.

(iii) The amount of interest, dividends, gains and other income from trading assets and activities, including but not limited to assets and activities in the matched book, in the arbitrage book and foreign currency transactions, (but excluding amounts described in subparagraph (i) or (ii) of this paragraph), attributable to this state and included in the numerator is determined by multiplying the amount described in subparagraph (ii) of paragraph (a) of this subsection (13) by a fraction, the numerator of which is the average value of such trading assets which are properly assigned to a regular place of business of the taxpayer within this state and the denominator of which is the average value of all such assets.

(iv) For purposes of this paragraph, average value shall be determined using the rules for determining the average value of tangible personal property set forth in subsections (3) and (4) of Section 27-7-24.5.

(c) In lieu of using the method set forth in paragraph (b) of this subsection (13), the taxpayer may elect, or the commissioner may require in order to fairly represent the business activity of the taxpayer in this state, the use of the method set forth in this paragraph (c).

(i) The amount of interest, dividends, net gains (but not less than zero) and other income from investment assets and activities in the investment account to be attributed to this state and included in the numerator is determined by multiplying all such income from such assets and activities by a fraction, the numerator of which is the gross income from such assets and activities which are properly assigned to a regular place of business of the taxpayer within the state and the denominator of which is the gross income from all such assets and activities.

(ii) The amount of interest from federal funds sold and purchased and from securities purchased under resale agreements and securities sold under repurchase agreements attributable to this state and included in the numerator is determined by multiplying the amount described in subparagraph (i) of paragraph (a) of this subsection (13) from such funds and such securities by a fraction, the numerator of which is the gross income from such funds and such securities which are properly assigned to a regular place of business and the taxpayer within this state and the denominator of which is the gross income from all such funds and such securities.

(iii) The amount of interest, dividends, gains and other income from trading assets and activities, including but not limited to assets and activities in the matched book, in the arbitrage book and foreign currency transactions, but not excluding amounts described in subparagraphs (i) or (ii) of this paragraph (c), attributable to this state and included in the numerator is determined by multiplying the amount described in subparagraph (ii) of paragraph (a) of this subsection (13) by a fraction, the numerator of which is the gross income from such trading assets and activities which are properly assigned to a regular place of business of the taxpayer within this state and the denominator of which is the gross income from all such assets and activities.

(d) If the taxpayer elects or is required by the commissioner to use the method set forth in paragraph (c) of this subsection (13), it shall use this method on all subsequent returns unless the taxpayer receives prior permission from the commissioner to use, or the commissioner requires a different method.

(e) The taxpayer shall have the burden of proving that an investment asset or activity or trading asset or activity was properly assigned to a regular place of business outside of this state by demonstrating that the day-to-day decisions regarding the assets or activity occurred at a regular place of business outside this state. Where the day-to-day decisions regarding an investment asset or activity or trading asset or activity occur at more than one (1) regular place of business and one (1) such regular place of business is in this state and one (1) such regular place of business outside this state, such asset or activity shall be considered to be located at the regular place of business of the taxpayer where the investment or trading policies or guidelines with respect to the asset or activity are established. Unless the taxpayer demonstrates to the contrary, such policies and guidelines shall be presumed to be established at the commercial domicile of the taxpayer.

(14) The numerator of the receipts factor includes all other receipts pursuant to the rules adopted by the commission.

(15) All receipts which would be assigned under this section to a state in which the taxpayer is not taxable shall be included in the numerator of the receipts factor, if the taxpayer's commercial domicile is in this state.



§ 27-7-245 - Allocation and apportionment of income of financial institution with taxable activities within and without state; property factor

(1) The property factor is a fraction, the numerator of which is the average value of real property and tangible personal property rented to the taxpayer that is located or used within this state during the taxable year, the average value of the taxpayer's real and tangible personal property owned that is located or used within this state during the taxable year, and the average value of the taxpayer's loans and credit card receivables that are located within this state during the taxable year, and the denominator of which is the average value of all such property located or used within and without this state during the taxable year.

(2) The property factor shall include only property the income or expenses of which are included (or would have been included if not fully depreciated or expensed, or depreciated or expensed to a nominal amount) in the computation of the apportionable income base for the taxable year.

(3) (a) The value of real property and tangible personal property owned by the taxpayer is the original cost or other basis of such property for federal income tax purposes without regard to depletion, depreciation or amortization.

(b) Loans are valued at their outstanding principal balance without regard to any reserve for bad debts. If a loan is charged-off in whole or in part for federal income tax purposes, the portion of the loan charged off is not outstanding. A specifically allocated reserve established pursuant to regulatory or financial accounting guidelines which is treated as charged-off for federal income tax purposes shall be treated as charged-off for purposes of this section.

(c) Credit card receivables are valued at their outstanding principal balance, without regard to any reserve for bad debts. If a credit card receivable is charge-off in whole or in part for federal income tax purposes, the portion of the receivable charged-off is not outstanding.

(4) The average value of property owned by the taxpayer is computed on an annual basis by adding the value of the property on the first day of the taxable year and the value on the last day of the taxable year and dividing the sum by two (2). If averaging on this basis does not properly reflect average value, the commissioner may require averaging on a more frequent basis. The taxpayer may elect to average on a more frequent basis. When averaging on a more frequent basis is required by the commissioner or is elected by the taxpayer, the same method of valuation must be used consistently by the taxpayer with respect to property within and without this state and on all subsequent returns unless the taxpayer receives prior permission from the commissioner or the commissioner requires a different method of determining average value.

(5) (a) The average value of real property and tangible personal property that the taxpayer has rented from another and which is not treated as property owned by the taxpayer for federal income tax purposes, shall be determined annually by multiplying the gross rents payable during the taxable year by eight (8).

(b) Where the use of the general method described in this subsection (5) results in inaccurate valuations of rented property, any other method which properly reflects the value may be adopted by the commissioner or by the taxpayer when approved in writing by the commissioner. Once approved, such other method of valuation must be used on all subsequent returns unless the taxpayer receives prior approval from the commissioner or the commissioner requires a different method of valuation.

(6) (a) Except as described in paragraph (b) of this subsection (6), real property and tangible personal property owned by or rented to the taxpayer is considered to be located within this state if it is physically located, situated or used within this state.

(b) Transportation property is included in the numerator of the property factor to the extent that the property is used in this state. The extent an aircraft will be deemed to be used in this state and the amount of value that is to be included in the numerator of this state's property factor is determined by multiplying the average value of the aircraft by a fraction, the numerator of which is the number of landings of the aircraft in this state and the denominator of which is the total number of landings of the aircraft everywhere. If the extent of the use of any transportation property within this state cannot be determined then the property will be deemed to be used wholly in the state in which the property has its principal base of operations. A motor vehicle will be deemed to be used wholly in the state in which it is registered.

(7) (a) (i) A loan is considered to be located within this state if it is properly assigned to a regular place of business of the taxpayer within this state.

(ii) A loan is properly assigned to the regular place of business with which it has preponderance of substantive contacts. A loan assigned by the taxpayer to a regular place of business without the state shall be presumed to have been properly assigned if:

A. The taxpayer has assigned, in the regular course of its business, such loan on its records to a regular place of business consistent with federal or state regulatory requirements;

B. Such assignment on its records is based upon substantive contacts of the loan to such regular place of business; and

C. The taxpayer uses said records reflecting assignment of loans for the filing of all state and local tax returns for which an assignment of loans to a regular place of business is required.

(iii) The presumption of proper assignment of a loan provided in subparagraph (ii) of paragraph (a) of this subsection (7) may be rebutted upon a showing by the commissioner, supported by a preponderance of the evidence, that the preponderance of substantive contacts regarding such loan did not occur at the regular place of business to which it was assigned on the taxpayer's records. When such presumption has been rebutted, the loan shall then be located within this state if the taxpayer had a regular place of business within this state at the time the loan was made and the taxpayer fails to show, by a preponderance of the evidence, that the preponderance of substantive contacts regarding such loan did not occur within this state.

(b) In case of a loan which is assigned by the taxpayer to a place without this state which is not a regular place of business, it shall be presumed, subject to rebuttal by the taxpayer on a showing supported by the preponderance of evidence, that the preponderance of substantive contacts regarding the loan occurred within this state if, at the time the loan was made the taxpayer's commercial domicile, as defined by subsection (c) of Section 27-7-24.1, was within this state.

(c) To determine the state in which the preponderance of substantive contacts relating to a loan have occurred, the facts and circumstances regarding the loan at issue shall be reviewed on a case-by-case basis and consideration shall be given to such activities as the solicitation, investigation, negotiation, approval and administration of the loan. The terms "solicitation", "investigation", "negotiation", "approval" and "administration" are defined as follows:

(i) "Solicitation" is either active or passive. Active solicitation occurs when an employee of the taxpayer initiates the contact with the customer. Such activity is located at the regular place of business which the taxpayer's employee is regularly connected with or working out of, regardless of where the services of such employee were actually performed. Passive solicitation occurs when the customer initiates the contact with the taxpayer. If the customer's initial contact was not at a regular place of business of the taxpayer, the regular place of business, if any, where the passive solicitation occurred is determined by the facts in each case.

(ii) "Investigation" is the procedure whereby employees of the taxpayer determine the credit-worthiness of the customer as well as the degree of risk involved in making a particular agreement. Such activity is located at the regular place of business which the taxpayer's employees are regularly connected with or working out of, regardless of where the services of such employees were actually performed.

(iii) "Negotiation" is the procedure whereby employees of the taxpayer and its customer determine the terms of the agreement, such as the amount, duration, interest rate, frequency of repayment, currency denomination and security required. Such activity is located at a regular place of business which the taxpayer's employees are regularly connected with or working out of, regardless of where the services of such employees were actually performed.

(iv) "Approval" is the procedure whereby employees or the board of directors of the taxpayer make the final determination whether to enter into the agreement. Such activity is located at the regular place of business which the taxpayer's employees are regularly connected with or working out of, regardless of where the services of such employees were actually performed. If the board of directors makes the final determination, such activity is located at the commercial domicile of the taxpayer.

(v) "Administration" is the process of managing the account. This process includes bookkeeping, collecting the payments, corresponding with the customer, reporting to management regarding the status of the agreement and proceeding against the borrower or the security interest if the borrower is in default. Such activity is located at the regular place of business which oversees this activity.

(8) For purposes of determining the location of credit card receivables, credit card receivables shall be treated as loans and shall be subject to the provisions of subsection (7) of this section.

(9) A loan that has been properly assigned to a state shall, absent any change of material fact, remain assigned to said state for the length of the original term of the loan. Thereafter, said loan may be properly assigned to another state if said loan has a preponderance of substantive contact to regular place of business there.



§ 27-7-247 - Allocation and apportionment of income of financial institution with taxable activities within and without state; payroll factor; compensation; employee services

(1) The payroll factor is a fraction, the numerator of which is the total amount paid in this state during the taxable year by the taxpayer for compensation and the denominator of which is the total compensation paid both within and without this state during the taxable year. The payroll factor shall include only that compensation which is included in the computation of the apportionable income tax base for the taxable year.

(2) The compensation of any employee for services or activities which are connected with the production of nonbusiness income (income which is not includable in apportionable income base) and payments made to any independent contractor or any other person not properly classifiable as an employee shall be excluded from both the numerator and denominator of the factor.

(3) Compensation is paid in this state if any one of the following tests, applied consecutively, is met:

(a) The employee's services are performed entirely within this state.

(b) The employee's services are performed both within and without the state, but the service performed without the state is incidental to the employee's service within the state. As used in this paragraph, the term "incidental" refers to any service which is temporary or transitory in nature, or which is rendered in connection with any isolated transaction.

(c) If the employee's services are performed both within and without this state, the employee's compensation will be attributed to this state:

(i) If the employee's principal base of operations is within this state; or

(ii) If there is no principal base of operations in any state in which some part of the services are performed, but the place from which the services are directed or controlled is in this state; or

(iii) If the principal base of operations and the place from which the services are directed or controlled are not in any state in which some part of the service is performed but the employee's resident is in this state.



§ 27-7-248 - Allocation and apportionment of income of major medical or pharmaceutical supplier of Mississippi distribution facility with taxable activities within and without state

(1) For purposes of the income tax imposed by this chapter, a major medical or pharmaceutical supplier of a Mississippi distribution facility whose business activity is taxable both within and without this state shall apportion its business income (income which is includable in the apportionable tax base) to this state by multiplying such income by an apportionment percentage determined in accordance with this section.

(2) The apportionment percentage of a major medical or pharmaceutical supplier of a Mississippi distribution facility shall be determined by:

(a) Adding together:

(i) A payroll factor, which shall be counted twice,

(ii) A property factor, which shall be counted twice, and

(iii) A sales factor, which shall be counted once; and

(b) Then dividing the sum of such factors by five (5).

(3) The payroll factor, property factor, and sales factor of a major medical or pharmaceutical supplier of a Mississippi distribution facility shall be calculated as follows:

(a) The payroll factor is a fraction, the numerator of which is the total amount paid to employees for services performed in this state for the taxable year and the denominator of which is the total amount paid both within and without this state during the taxable year;

(b) The property factor is a fraction, the numerator of which is the value of real property and tangible personal property rented to the taxpayer that is located or used within this state during the taxable year (valued at eight (8) times the annual rental rate) and the average value of the taxpayer's real and tangible personal property owned that is located or used within this state during the taxable year and the denominator of which is the value of real property and tangible personal property rented to the taxpayer (valued at eight (8) times the annual rental rate) and the average value of the taxpayer's real and tangible personal property owned that is located or used within and without this state during the taxable year; and

(c) The sales factor is a fraction, the numerator of which is the receipts of the taxpayer in this state during the taxable year and the denominator of which is the receipts of the taxpayer within and without this state during the taxable year.

(4) For purposes of this section:

(a) "Major medical" or "pharmaceutical supplier" means a company or group of affiliated companies (as defined in Section 27-7-37) who ship medical or pharmaceutical products to a Mississippi distribution facility.

(b) "Mississippi distribution facility" means and has the same definition as such term has in Section 27-13-13(2)(d).



§ 27-7-25 - Partnerships

Individuals carrying on businesses in partnerships shall be liable for income tax only in their individual capacity, unless for federal purposes the partnership is taxable as a corporation. If so, then the partnership is also taxable as a corporation for state purposes and is subject to all of the corporate tax laws and regulations. The gross income of an individual partner shall be the gross income the partnership distributed on the same basis as net income or earnings may be distributed. If the preceding exception applies, then the partner will be treated as a shareholder in a corporation.

There shall be included in computing the net income of each partner his distributive share, whether distributed or not, of the net income of the partnership for the taxable year.

The net income of the partnership shall be computed in the same manner and on the same basis as provided for individuals, provided no personal exemption shall be granted and, provided further, that husband and wife partnerships shall not be recognized for the purpose of this article, unless it can be proven that husband and wife have each contributed capital out of their separate estates, and not by gift, from one to the other.

In the case of partnerships, each partner that would otherwise be required to include more than twelve (12) months of income in a single taxable year may elect to include such excess in income in one (1) year or ratably over a period of four (4) taxable years.

In the event the individual partners fail to report and pay the taxes imposed according to this section, then the partnership and the general partners shall be jointly and severally liable for said tax liability and shall be assessed accordingly. However, the partnership and/or general partner shall not be liable if the partnership withholds five percent (5%) of the net gain or profit of the partnership for the tax year and remits the same to the commissioner. Such amounts paid to the commissioner shall be deemed to be payments of estimated tax of the partners and shall be allocated pro rata to the partners' taxpayer accounts. The commissioner may allow, or require, block or composite filing by a partnership, or withholding on a nonresident partner.

Magnetic media reporting may be required in a manner to be determined by the commissioner.

Partnership returns shall be filed in such manner and at such time as prescribed by law.



§ 27-7-27 - Estates and trusts

(1) The tax imposed under the income tax laws of the State of Mississippi shall apply to the income of estates of any kind or property held in trust except:

(a) That a trust forming part of a pension plan, stock bonus plan, disability or death benefit plan or profit-sharing plan of an employer for the exclusive benefit of some or all of his or its employees, or their beneficiaries, to which contributions are made by such employer, or employees, or both, for the purpose of distributing to such employees, or their beneficiaries, the earnings and principal of the fund accumulated by the trust in accordance with such plan, shall not be taxable under the income tax laws of the State of Mississippi provided that the trust is irrevocable and no part of the trust corpus or income can be used for purposes other than for the exclusive benefit of employees, or their beneficiaries; but any amount actually distributed or made available to any distributee shall be taxable to him in the year in which so distributed or made available to the extent that it exceeds amounts paid in by him.

(b) That all trusts of real or personal property, or real and personal property combined, created under a retirement plan for which provision has been made under the laws of the United States of America exempting such trust from federal income tax, shall be exempt from income taxation by the State of Mississippi.

(2) Notwithstanding the provisions of subsection (1) of this section, a taxpayer shall include any Mississippi unrelated business taxable income in computing its taxable income under this chapter. As used in this subsection "Mississippi unrelated business taxable income" includes:

(a) "Unrelated business taxable income" as defined under the provisions of the Internal Revenue Code, as amended, and not otherwise inconsistent with other provisions of this chapter, and

(b) Any income attributable to an ownership interest in an S corporation.

(3) A trust required to include the activity of a disregarded entity for federal income tax purposes shall do likewise for the purpose of computing income for this state.

(4) Except as otherwise provided in this section, the gross and net income shall be determined in the same manner as is provided by law for any other taxpayer.



§ 27-7-29 - Organizations exempt from taxation; taxation of business income unrelated to tax exempt purposes of certain organizations

(a) Except as otherwise provided in subsection (b) of this section, all income received by the following organizations shall be exempt from taxation under this article:

(1) Fraternal beneficiary societies, orders or associations.

(2) Mutual savings banks, domestic or foreign when organized and operated on a nonprofit basis and for public purposes; and farm loan associations when organized and operated on a nonprofit basis and for public purposes.

(3) Cemetery corporations; religious, charitable, educational or scientific associations or institutions, including any community chest, funds or foundations, organized and operated exclusively for religious, charitable, scientific or educational purposes, or for the prevention of cruelty to children or animals, no part of the net earnings of which inures to the benefit of any private stockholder or individual.

(4) Business leagues, labor organizations, agricultural or horticultural associations, chambers of commerce, or boards of trade not organized for profit, and no part of the net earnings of which inures to the benefit of any private stockholder or individual.

(5) Civic leagues and social clubs or organizations not organized for profit, but operated exclusively for the promotion of social welfare.

(6) Clubs organized and operated exclusively for pleasure, recreation and other nonprofitable purposes, no part of the net earnings of which inures to the benefit of any private stockholder or member.

(7) Farmers and fruit growers cooperatives or other like organizations organized and operated as sales agents for the purpose of marketing the products of members and turning back to them the proceeds of sales, less the necessary selling expenses and on the basis of the quantity of produce furnished by them, and other nonprofit agricultural associations organized and operated under the provisions of the cooperative marketing laws of this state. Corporations that are treated as cooperatives for federal income tax purposes will be exempt from income taxation under this chapter to the same extent as provided for federal income tax purposes.

(8) Nonprofit cooperative electric power associations or corporations, or like associations, when organized and operated for public purposes and when no part of the income inures to the benefit of any private stockholder or individual.

(9) Any nonprofit corporation that is required to be organized and formed for the purpose of operating and managing the state's prison industries.

(b) Any Mississippi unrelated business taxable income shall be included in taxable income for any organization described in this section. As used in this subsection "Mississippi unrelated business taxable income" includes:

(1) "Unrelated business taxable income" as defined under the provisions of the Internal Revenue Code, as amended, and not otherwise inconsistent with other provisions of this chapter, and

(2) Any income attributable to an ownership interest in an S corporation.



§ 27-7-30 - Qualified business or industry exempt from taxation on income arising from certain projects developed under Mississippi Major Impact Act; requirements; reduction of amount of exemption.

(1) (a) As used in this subsection, "qualified business or industry" means any company and its affiliates, that has been certified by the Major Economic Impact Authority as a project as defined in Section 57-75-5(f)(xxi).

(b) A qualified business or industry shall be exempt from the tax imposed by this chapter on income arising from a project as defined in Section 57-75-5(f)(xxi) only, and all other income shall be subject to the tax imposed by this chapter. The exemption does not apply to activities subject to Mississippi income tax prior to certification of the project.

(c) The income tax exemption authorized by this subsection shall not exceed twenty (20) years. A qualified business or industry must create at least one thousand five hundred (1,500) jobs prior to receiving the exemption authorized by this subsection and may elect the date upon which the twenty-year period will begin; however, the date may not be later than sixty (60) months after the date the qualified business or industry begins commercial production.

(d) In the event that the monthly average number of full-time jobs maintained by the qualified business or industry falls below one thousand five hundred (1,500) jobs, the tax exemption authorized by this subsection shall be reduced as follows:

(i) If the monthly average number of full-time jobs for a taxable year is more than one thousand four hundred (1,400) but less than one thousand five hundred (1,500), the amount of the exemption shall be reduced by one percent (1%) for the taxable year.

(ii) If the monthly average number of full-time jobs for a taxable year is more than one thousand one hundred (1,100) but less than one thousand four hundred one (1,401), then the amount of the exemption shall be reduced by twenty percent (20%) for the taxable year.

(iii) If the monthly average number of full-time jobs for the taxable year is more than eight hundred (800) but less than one thousand one hundred one (1,101), then the amount of the exemption shall be reduced by forty percent (40%) for the taxable year.

(iv) If the monthly average number of full-time jobs for the taxable year is more than five hundred (500) but less than eight hundred one (801), then the amount of the exemption shall be reduced by sixty percent (60%) for the taxable year.

(v) If the monthly average number of full-time jobs for the taxable year is more than two hundred (200) but less than five hundred one (501), then the amount of the exemption shall be reduced by eighty percent (80%) for the taxable year.

(vi) If the monthly average number of full-time jobs for the taxable year is two hundred (200) or less, the qualified business or industry shall not be eligible for the exemption for the taxable year.

(2) (a) As used in this subsection, "qualified business or industry" means any company and its affiliates that has been certified by the Major Economic Impact Authority as a project as defined in Section 57-75-5(f)(xxviii).

(b) A qualified business or industry shall be exempt from the tax imposed by this chapter on income arising from a project as defined in Section 57-75-5(f)(xxviii) only, and all other income shall be subject to the tax imposed by this chapter. The exemption does not apply to activities subject to Mississippi income tax prior to certification of the project.

(c) The income tax exemption authorized by this subsection shall not exceed twenty (20) years unless the qualified business or industry creates and maintains for a period of three (3) years not less than one thousand (1,000) jobs, in which case the exemption period shall be extended by five (5) years.

(d) In the event that the annual average number of full-time jobs maintained by the qualified business or industry falls below the qualified business or industry's job commitment for two (2) consecutive years, the tax exemption authorized by this subsection shall be suspended until the first tax year during which the annual average number of full-time jobs maintained by the qualified business or industry reaches the qualified business or industry's job commitment.

(3) A qualified business or industry that utilizes the exemption authorized by this section shall not be eligible for the credits authorized in Sections 57-73-21 through 57-73-29.

(4) The Mississippi Development Authority may promulgate rules and regulations necessary to administer the provisions of this section.



§ 27-7-31 - Returns of income tax; individual returns

(1) Every resident individual (whether single or married) and every nonresident individual (whether single or married) owning or selling property, earning income, or doing business in the State of Mississippi, having a gross income for the taxable year in excess of the exemptions allowed hereunder, plus the standard deduction, shall make a return, which shall contain an oath or be verified by a written declaration that it is made under the penalties of perjury, stating specifically the items of gross income and the deductions and exemptions allowed by this article. The commissioner may prescribe methods by which the taxpayer may make such oath or declaration other than by writing.

(2) Married individuals may elect to file either separate or joint returns. In any case where a husband and wife file a joint return, and one spouse is granted relief from liability under 26 USCS 6015, such spouse shall be granted comparable relief from liability for the tax imposed under this chapter.

(3) If the taxpayer is unable to make his own return, the return shall be made by a duly authorized agent or by the guardian or other person charged with the care of the person or estate of such taxpayer.



§ 27-7-33 - Partnership returns; taxable year

(1) Every partnership shall make a return for each taxable year, stating specifically the items of its gross income and the deductions allowed by this article, and shall include in the return the names and addresses of the individuals who would be entitled to share in the net income, if distributed, and the amount of the distributive share of each individual. The return shall contain an oath or be verified by a written declaration that it is made under the penalties of perjury.

(2) A partnership required to include the activity of a disregarded entity for federal income tax purposes shall do likewise for the purpose of computing income for this state.

(3) A partnership taxable year is required to be the same for Mississippi income tax purposes as determined for federal income tax purposes.



§ 27-7-35 - Fiduciary returns; taxable year; excess income carryover

(1) Every fiduciary, except a receiver appointed by authority of law in possession of part only of the property of an individual, shall make a return under oath for any individual, trust or estate for whom he acts, and for every trust or estate when the beneficiary is a nonresident, and shall state therein that he has sufficient knowledge of the affairs of the individual, trust or estate for which returns are made to enable him to make the return, and that, to the best of his knowledge and belief, the return is correct.

(2) Any fiduciary required to make returns shall be subject to all the provisions of this article which apply to individuals but shall not be required to file quarterly estimates of income tax.

(3) A fiduciary taxable year is required to be the same for Mississippi income tax purposes as determined for Federal income tax purposes.

(4) In the case of a fiduciary, each beneficiary that would otherwise be required to include more than twelve (12) months of income in a single taxable year may elect to include such excess of income in one (1) year or ratably over a period of four (4) taxable years.



§ 27-7-37 - Corporate returns

[Effective until January 1, 2015, this section will read:]

(1) Every corporation subject to taxation shall make a separate return, stating specifically the items of its gross income and the deductions and credits allowed by this article. The return shall be signed by either the president, vice president, secretary or treasurer.

(2) (a) Two (2) or more members of an affiliated group of corporations, each taxable in Mississippi, may elect to file a combined income tax return. Corporations electing to file combined returns under this section shall determine the Mississippi net business income (or loss) on an individual corporate member basis as required in Section 27-7-23 and, if applicable, Sections 27-7-24, 27-7-24.1, 27-7-24.3, 27-7-24.5 and 27-7-24.7. The Mississippi net business income (or loss) so computed for each individual member shall be combined to determine the Mississippi net business income (or loss) of the combined group of affiliated corporations. To the amount so determined shall be added nonbusiness income of the combined members directly allocable to Mississippi to determine Mississippi taxable income.

The commissioner may require a corporation taxable under this article that is affiliated with one or more corporations that are not taxable under this article to file a combined return with the affiliated corporation or corporations if he believes that the intercompany transactions of such taxable corporation have resulted in the shifting of taxable income from itself to another member or members of its affiliated group not subject to tax under this article. Also, the commissioner may require a group of affiliated corporations taxable under this article to file a combined return if he believes that the intercompany transactions of such corporations have resulted in the shifting of taxable income between members of the included affiliated group. In the event that such a combined return is required, the net income or loss of each member of the group required to be combined, shall be combined pursuant to regulations prescribed by the commissioner to determine the total combined taxable income and the Mississippi taxable income of the group. The tax imposed by this article shall be computed and assessed upon the Mississippi taxable income of the combined group which shall be treated as the taxpayer.

(b) The privilege to file combined returns shall be limited to members of an affiliated group of corporations which are subject to taxation under the provisions of this article. The privilege of making a combined return may be exercised only if all corporations subject to taxation under this article which were members of the affiliated group at any time during the taxable year consent to a combined return prior to the last day prescribed by law for the filing of such return. The making of a combined return shall be considered as such consent. In the case of a taxable corporation which is a member of the affiliated group for a fractional part of the year, the combined return shall include the income of such corporation for such part of the year as it is a member of the affiliated group.

(c) The commissioner shall prescribe such regulations as he may deem necessary in order that the tax liability of any affiliated group of corporations making a combined return and of each corporation in the group, both during and after the period of affiliation, may be returned, determined, computed, assessed, collected and adjusted, in such manner as clearly to reflect the income tax liability and the various factors necessary for the determination of such liability, and in order to prevent avoidance of such tax liability.

(d) As used in this article, the term "affiliated group" means one or more corporations connected through stock ownership with a common parent corporation where at least eighty percent (80%) of the voting power of all classes of stock and at least eighty percent (80%) of each class of the nonvoting stock of each of the member corporations, except the common parent corporation, is owned directly by one or more of the other member corporations; and the common parent corporation owns directly stock possessing at least eighty percent (80%) of the voting power of all classes of stock and at least eighty percent (80%) of each class of the nonvoting stock of at least one (1) of the other member corporations. As used in this subsection, the term "stock" does not include nonvoting stock which is limited and preferred as to dividends.

(e) If a corporation elects or is required to file returns on a combined basis, all subsequent returns shall be made upon the same basis unless permission to change the basis is granted by the commissioner, or unless the commissioner requires a change in the basis.

(3) If any foreign corporation has no office or place of business in this state but has an agent in this state, the returns shall be made by the agent.

(4) In the case of a receiver, trustee in bankruptcy, or assignees operating the property or business of a corporation, such receiver, trustee or assignee shall make returns for such corporation in the same manner and form as corporations are required to make returns; and any tax due on the basis of such returns shall be collected in the same manner as if collected from the corporation of whose business or property they have custody or control.

(5) A corporation required to include the activity of a disregarded entity for federal income tax purposes shall do likewise for the purpose of computing income for this state.

[Effective from and after January 1, 2015, this section will read:]

(1) Every corporation subject to taxation shall make a separate return, stating specifically the items of its gross income and the deductions and credits allowed by this article. The return shall be signed by either the president, vice president, secretary or treasurer.

(2) (a) (i) Two (2) or more members of an affiliated group of corporations, each taxable in Mississippi, may elect to file a combined income tax return. Corporations electing to file combined returns under this section shall determine the Mississippi net business income (or loss) on an individual corporate member basis as required in Section 27-7-23 and, if applicable, Sections 27-7-24, 27-7-24.1, 27-7-24.3, 27-7-24.5 and 27-7-24.7. The Mississippi net business income (or loss) so computed for each individual member shall be combined to determine the Mississippi net business income (or loss) of the combined group of affiliated corporations. To the amount so determined shall be added nonbusiness income of the combined members directly allocable to Mississippi to determine Mississippi taxable income.

(ii) The commissioner may require a corporation taxable under this article that is affiliated with one or more corporations that are not taxable under this article to file a combined return with the affiliated corporation or corporations if he establishes by preponderance of the evidence that the intercompany transactions of such taxable corporation have resulted in the shifting of taxable income from itself to another member or members of its affiliated group not subject to tax under this article. Also, the commissioner may require a group of affiliated corporations taxable under this article to file a combined return if he establishes by preponderance of the evidence that the intercompany transactions of such corporations have resulted in the shifting of taxable income between members of the included affiliated group. In the event that such a combined return is required, the net income or loss of each member of the group required to be combined, shall be combined pursuant to regulations prescribed by the commissioner to determine the total combined taxable income and the Mississippi taxable income of the group. The tax imposed by this article shall be computed and assessed upon the Mississippi taxable income of the combined group which shall be treated as the taxpayer.

(iii) The commissioner shall not require the filing of a combined return pursuant to the authority granted under subparagraph (ii) of this paragraph until regulations shall have been enacted specifying the criteria and circumstances that form the basis for meeting the preponderance of the evidence standard required to support a conclusion that intercompany transactions of such taxable corporation have resulted in the improper shifting of taxable income from a taxpayer to another member or members of its affiliated group not subject to tax under this article, or that the intercompany transactions of such corporations have resulted in the improper shifting of taxable income between members of the included affiliated group.

(iv) The commissioner shall be prohibited from assessing any penalties related to a deficiency arising from the exercise of the authority granted under subparagraph (ii) of this paragraph unless the commissioner shall establish by preponderance of the evidence that the taxpayer's filing method was without reasonable basis or the intercompany transactions at issue lacked any material nontax business purpose.

(b) The privilege to file combined returns shall be limited to members of an affiliated group of corporations which are subject to taxation under the provisions of this article. The privilege of making a combined return may be exercised only if all corporations subject to taxation under this article which were members of the affiliated group at any time during the taxable year consent to a combined return prior to the last day prescribed by law for the filing of such return. The making of a combined return shall be considered as such consent. In the case of a taxable corporation which is a member of the affiliated group for a fractional part of the year, the combined return shall include the income of such corporation for such part of the year as it is a member of the affiliated group.

(c) The commissioner shall prescribe such regulations as he may deem necessary in order that the tax liability of any affiliated group of corporations making a combined return and of each corporation in the group, both during and after the period of affiliation, may be returned, determined, computed, assessed, collected and adjusted, in such manner as clearly to reflect the income tax liability and the various factors necessary for the determination of such liability, and in order to prevent avoidance of such tax liability.

(d) As used in this article, the term "affiliated group" means one or more corporations connected through stock ownership with a common parent corporation where at least eighty percent (80%) of the voting power of all classes of stock and at least eighty percent (80%) of each class of the nonvoting stock of each of the member corporations, except the common parent corporation, is owned directly by one or more of the other member corporations; and the common parent corporation owns directly stock possessing at least eighty percent (80%) of the voting power of all classes of stock and at least eighty percent (80%) of each class of the nonvoting stock of at least one (1) of the other member corporations. As used in this subsection, the term "stock" does not include nonvoting stock which is limited and preferred as to dividends.

(e) If a corporation elects or is required to file returns on a combined basis, all subsequent returns shall be made upon the same basis unless permission to change the basis is granted by the commissioner, or unless the commissioner requires a change in the basis.

(3) If any foreign corporation has no office or place of business in this state but has an agent in this state, the returns shall be made by the agent.

(4) In the case of a receiver, trustee in bankruptcy, or assignees operating the property or business of a corporation, such receiver, trustee or assignee shall make returns for such corporation in the same manner and form as corporations are required to make returns; and any tax due on the basis of such returns shall be collected in the same manner as if collected from the corporation of whose business or property they have custody or control.

(5) A corporation required to include the activity of a disregarded entity for federal income tax purposes shall do likewise for the purpose of computing income for this state.



§ 27-7-39 - Information at source

(1) Every individual, partnership, corporation, joint-stock company or association or insurance company, being a resident or having a place of business in this state, members of partnerships or employees in whatever capacity acting, including lessees and mortgagors of real and personal property, fiduciaries, employers and all officers and employees of the state, or any political subdivision of the state, having the control, receipt, custody, disposal or payment of salaries, wages or commissions in excess of the exemption of the recipient, and of interest, rent, premiums, annuities, compensations, remunerations, emoluments or other fixed or determinable annual or periodical gains, profits and income, paid or payable during any year to any taxpayer, shall make complete returns thereof under oath to the commissioner, under such regulations and conditions, in such form and manner and to such extent as may be prescribed by the commissioner, with the approval of the Governor; and, unless such payments are so reported, the commissioner may disallow such payments as deductions for credits in computing the tax of the payer. An exempt organization not subject to tax under the provisions of this article which fails to file the returns required by this section shall be notified of its delinquency and if such returns are not filed and the delinquency persists, the exemption from taxation enjoyed by the organization shall be forfeited.

(2) The commissioner may require material advisors and taxpayers required to notify the Internal Revenue Service of reportable transactions to notify the State Tax Commission of such transactions. The commissioner may require material advisors required to keep lists of reportable transactions for Internal Revenue Service purposes to do likewise for State Tax Commission purposes. The commissioner may specify the manner and method by which such transactions and lists must be reported as well as the scope of the information maintained and reported.



§ 27-7-41 - Time and place for filing returns

Returns of individuals, estates, trusts and partnerships shall be filed on or before the 15th day of the fourth month following the close of the fiscal year; or if the return is filed on the basis of a calendar year, it shall be filed on or before April 15 of each year. Returns of corporations shall be filed on or before the 15th day of the third month following the close of the fiscal year; or if the return is filed on the basis of a calendar year, it shall be filed on or before March 15 of each year.

If the date for filing any report, claim, tax return, statement, remittance, or other document falls upon a Saturday, Sunday or legal holiday, the filing shall be considered timely if performed on the next business day.

All returns shall be made to the commissioner.



§ 27-7-43 - Returns for period less than twelve months

If any taxpayer, with the approval of the commissioner, changes his accounting period from a fiscal year to a calendar year, or from a calendar year to a fiscal year, a return shall be made for the intervening period, and the tax due upon that return shall be determined on an annual basis.



§ 27-7-45 - Time for payment of tax or child support; effect of state officer's or employee's failure to pay; payment by check; manner of payment by corporation subject to LIFO recapture

(1) The tax levied by this article shall be paid when the return is due except as hereinafter provided.

(2) If any officer or employee of the State of Mississippi, or any political subdivision thereof, does not pay his state income tax on or before August 15 after such income tax becomes due and payable, or is in arrears in child support payments for thirty (30) days after such payments become due and payable, his wages, salary or other compensation shall be withheld and paid to the Department of Revenue or the Department of Human Services, as the case may be, in satisfaction of such income tax, interest, and penalty, if any, and any child support arrearage until paid in full. This provision shall apply to any installments of income tax or child support due, after the first installment, to require payment of the entire balance of child support tax due, plus interest and penalty, if any, before an officer or employee of the State of Mississippi, or any political subdivision thereof, is eligible to draw any salary or other emoluments of office. The Commissioner of Revenue is required to furnish the State Fiscal Officer, chancery clerk, city clerk or other appropriate fiscal officer of a political subdivision, as the case may be, with notice that income taxes have not been paid. The Department of Human Services is required to furnish the officer's or the employee's employer, or other appropriate officer of the State of Mississippi or its political subdivision, as the case may be, with notice that child support payments have not been made. This notice shall serve as a lien or attachment upon any salary or compensation due any employee or officer, disregard of this notice creating personal liability against such officer for the full amount of the income tax due, plus interest and penalty. The Department of Revenue may, in its discretion, waive the provisions of this subsection on behalf of any public officer or employee in the event of an extended personal illness, an extended illness in his immediate family or other emergency. Regardless of the amount designated in the Department of Human Service's notice for withholding and regardless of other fees imposed or amounts withheld pursuant to this section, the payor shall not deduct from the income of the officer or employee in excess of the amounts allowed under Section 303(b) of the Consumer Credit Protection Act, being 15 USCS 1673, as amended.

(3) The tax or child support payment may be paid with uncertified check during such time and under such regulations as the commissioner or the Department of Human Services shall prescribe, but if the check so received is not paid by the bank on which it is drawn, the officer or employee for whom such check is tendered shall remain liable for the payment of the tax, child support payment and for all penalties, the same as if such check had not been tendered.

(4) If a corporation is subject to LIFO recapture pursuant to Section 1363(d) of the Code, then:

(a) Any increase in the tax imposed by Section 27-7-5 by reason of the inclusion of the LIFO recapture amount in its income shall be payable in four (4) equal installments;

(b) The first installment shall be paid on or before the due date (determined without regard to extensions) for filing the return for the first taxable year for which the corporation was subject to the LIFO recapture;

(c) The three (3) succeeding installments shall be paid on or before the due date (determined without regard to extensions) for filing the corporation's return for the three (3) succeeding taxable years; and

(d) For purposes of computing interest on underpayments, the last three (3) installments shall not be considered underpayments until after the payment due date specified above.

(5) For purposes of this section, a political subdivision includes, but is not limited to, a county or separate school district, institution of higher learning, state college or university, or state community college.

(6) The tax levied by this article and paid by a business enterprise located in a redevelopment project area under Sections 57-91-1 through 57-91-11 shall be deposited into the Redevelopment Project Incentive Fund created in Section 57-91-9.



§ 27-7-47 - Free online income tax preparation and filing services for certain taxpayers

The Commissioner of Revenue may establish a program to offer free online income tax preparation and filing services to Mississippi taxpayers similar to the free filing program offered by the United States Internal Revenue Service. To implement this program, the Commissioner of Revenue may enter into an agreement with providers of electronic tax preparation and filing services to offer the services at no cost to the State of Mississippi and free of charge to Mississippi taxpayers who are eligible to utilize the free filing program offered by the Internal Revenue Service. The Department of Revenue may place links to the free file services on its website.



§ 27-7-49 - Examination of returns

(1) Returns shall be examined by the commissioner or his duly authorized agents within three (3) years from the due date or the date the return was filed, whichever is later, and no determination of a tax overpayment or deficiency shall be made by the commissioner after the expiration of the three-year period, except as provided in this section and as provided in Section 27-7-307.

(2) When an examination of a return made under this article has been commenced, and the taxpayer notified of the examination, either by certified mail or personal delivery by an agent of the commissioner, within the three-year examination period provided in subsection (1) of this section, the determination of the correct tax liability may be made by the commissioner after the expiration of the three-year examination period, provided that the determination shall be made within one (1) year after the expiration of the three-year examination period; however, this limitation and the limitation contained in subsection (1) of this section shall not apply:

(a) To any tax period for which the taxpayer failed to file a return, in which case the tax, including any applicable penalties and interest, may be assessed by the commissioner at any time and the tax, penalties and/or interest so assessed may be collected by the commissioner as otherwise provided by law.

(b) In the case of a false or fraudulent return with the intent to evade tax. In such a case the commissioner is authorized to compute, determine and assess at any time the estimated amount of tax due on the return, including any applicable penalties and interest, from any information in his or her possession, and after the tax, penalties and/or interest are assessed, to collect them as otherwise provided by law.

(c) In the case of an agreement in writing entered into by the commissioner and the taxpayer, made prior to the expiration of the applicable time periods provided for in subsections (1) and (2) of this section, consenting to the examination of a return. In such a case the determination of a tax overpayment or deficiency and/or the issuance of an assessment may be made within the agreed upon period. The period agreed upon may be extended by subsequent agreements in writing made before the expiration of the previously agreed upon period.

(d) In a case in which a taxpayer requests an extension of time for filing any return required by this article, and the request is granted. In such a case the limitation of time for examining the return and determining any tax overpayment or assessing any tax deficiency from the return shall be extended for a like period.

(3) Taxpayers shall keep and maintain an accurate and complete set of records and other information sufficient to allow the department to determine the correct amount of tax due. The records and other information shall be open and available for inspection by the department upon request at a reasonable time and location. Refusal or delay by the taxpayer to provide documentation for examination upon the department's request shall result in an assessment being made from any information available, which shall be prima facie correct.

(4) Where the reported taxable income of a taxpayer has been increased or decreased by the Internal Revenue Service, the three-year examination period provided in subsection (1) of this section shall not be applicable, insofar as the Mississippi income tax liability is affected by the specific changes made by said Internal Revenue Service. However, no additional assessment or no refund shall be made under the provisions of this article after three (3) years from the date the Internal Revenue Service disposes of the tax liability in question.

(5) Where the reportable taxable income of a taxpayer has been decreased by the carryback of a net casualty loss deduction under Section 27-7-20 or the carryback of a net operating loss deduction under Section 27-7-17, the three-year examination period provided under subsection (1) of this section shall not be applicable insofar as the Mississippi income tax liability is affected by the carryback of the net casualty loss deduction or the carryback of the net operating loss deduction.



§ 27-7-50 - Extension of time to file return

The commissioner may grant a reasonable extension of time beyond the statutory due date within which to file any return required by this chapter when it is shown to the satisfaction of the commissioner that good cause for such extension exists. The commissioner may, in his discretion, automatically recognize extensions of time authorized and granted by the Internal Revenue Service for the filing of tax returns.



§ 27-7-51 - Additional taxes or refunds

[Effective until January 1, 2015, this section will read:]

(1) If, upon examination of a return made under the provisions of this article, it appears that the correct amount of tax is greater or less than that shown in the return, the tax shall be recomputed. Any overpayment of tax so determined shall be credited or refunded to the taxpayer. If the correct amount of tax is greater than that shown in the return of the taxpayer, the commissioner shall make his assessment of additional tax due by mail or by personal delivery of the assessment to the taxpayer, which assessment shall constitute notice and demand for payment. The taxpayer shall be given a period of sixty (60) days from the date of the notice in which to pay the additional tax due, including penalty and interest as hereinafter provided, and if the sum is not paid within the period of sixty (60) days, the commissioner shall proceed to collect it under the provisions of Sections 27-7-55 through 27-7-67, provided that within the period of sixty (60) days the taxpayer may appeal to the board of review as provided by law.

(2) In the case of an overpayment of tax, interest shall be computed under the provisions of Section 27-7-315. In the case of an underpayment of tax, interest at the rate of one percent (1%) per month from the due date of the return may be added or assessed in addition to the additional tax due as hereinabove provided in subsection (1) of this section.

(3) In case of failure to pay any additional taxes as assessed under this section, there may be added to the additional amount assessed a penalty of one-half of one percent ( 1/2 of 1%) of the amount of the additional tax if the failure is for not more than one (1) month, with an additional one-half of one percent ( 1/2 of 1%) for each additional month or fraction thereof during which the failure continues, not to exceed twenty-five percent (25%) in the aggregate.

(4) Where the reported net income of a taxpayer is increased by the Internal Revenue Service, a taxpayer who, without action by the commissioner, amends a return filed under this article on the basis of a change in taxable income made by the Internal Revenue Service, and pays the additional tax due within thirty (30) days after agreeing to the federal change (and has received statement of the federal changes to which agreement has been made or payment thereof), shall add interest to the additional tax at the rate of one percent (1%) per month from due date of the original return. If the additional tax, based on changes in taxable income by the Internal Revenue Service, is assessed by the commissioner under subsection (1) of this section, in addition to the interest there may be added a penalty of one-half of one percent ( 1/2 of 1%) of the additional tax due if the failure is for not more than one (1) month, with an additional one-half of one percent ( 1/2 of 1%) for each additional month or fraction thereof during which the failure to pay continues, not to exceed twenty-five percent (25%) in the aggregate, unless it is shown that the failure is due to reasonable cause and not due to willful neglect.

(5) In the case of a taxpayer who files a bond when appealing the decision of the Board of Tax Appeals instead of paying the amount of the additional tax found to be due by the Board of Tax Appeals, and the tax assessment or a part of the assessment is upheld by the chancery court and/or the Supreme Court, the assessment shall bear interest at the rate of one percent (1%) per month from the due date until paid.

(6) (a) Nothing in this section shall be construed as authorizing a refund of taxes for claims pursuant to the United States Supreme Court decision of Davis v. Michigan Department of Treasury, 109 S.Ct. 1500 (1989). These taxes were not incorrectly and/or erroneously collected as contemplated by this chapter.

(b) In the event a court of final jurisdiction determines the above provision to be void for any reason, it is hereby declared the intent of the Legislature that affected taxpayers shall be allowed a credit against future income tax liability as opposed to a tax refund.

[Effective from and after January 1, 2015, this section will read:]

(1) If, upon examination of a return made under the provisions of this article, it appears that the correct amount of tax is greater or less than that shown in the return, the tax shall be recomputed. Any overpayment of tax so determined shall be credited or refunded to the taxpayer. If the correct amount of tax is greater than that shown in the return of the taxpayer, the commissioner shall make his assessment of additional tax due by mail or by personal delivery of the assessment to the taxpayer, which assessment shall constitute notice and demand for payment. The taxpayer shall be given a period of sixty (60) days from the date the commissioner mailed or hand delivered the notice in which to pay the additional tax due, including penalty and interest as hereinafter provided, and if the sum is not paid within the period of sixty (60) days, the commissioner shall proceed to collect it under the provisions of Sections 27-7-55 through 27-7-67, provided that within the period of sixty (60) days the taxpayer may appeal to the Board of Review as provided by law.

(2) In the case of an overpayment of tax, interest shall be computed under the provisions of Section 27-7-315. In the case of an underpayment of tax, interest at the rate of one percent (1%) per month, except as otherwise provided in subsection (6) of this section, from the due date of the return may be added or assessed in addition to the additional tax due as hereinabove provided in subsection (1) of this section.

(3) In case of failure to pay any additional taxes as assessed under this section, there may be added to the additional amount assessed a penalty of one-half of one percent (1/2 of 1%) of the amount of the additional tax if the failure is for not more than one (1) month, with an additional one-half of one percent (1/2 of 1%) for each additional month or fraction thereof during which the failure continues, not to exceed twenty-five percent (25%) in the aggregate.

(4) Where the reported net income of a taxpayer is increased by the Internal Revenue Service, and the taxpayer, without action by the commissioner, amends a return filed under this article on the basis of a change in taxable income made by the Internal Revenue Service, and pays the additional tax due within thirty (30) days after agreeing to the federal change (and has received statement of the federal changes to which agreement has been made or payment thereof), the commissioner may add interest to the additional tax at the rate of one percent (1%) per month, except as otherwise provided in subsection (6) of this section, from due date of the original return. If the additional tax, based on changes in taxable income by the Internal Revenue Service, is assessed by the commissioner under subsection (1) of this section, in addition to the interest there may be added a penalty of one-half of one percent ( 1/2 of 1%) of the additional tax due if the failure is for not more than one (1) month, with an additional one-half of one percent ( 1/2 of 1%) for each additional month or fraction thereof during which the failure to pay continues, not to exceed twenty-five percent (25%) in the aggregate, unless it is shown that the failure is due to reasonable cause and not due to willful neglect.

(5) In the case of a taxpayer who appeals the decision of the Board of Tax Appeals and the tax assessment or a part of the assessment is upheld by the chancery court and/or the Supreme Court, the assessment may bear interest at the rate of one percent (1%) per month, except as otherwise provided in subsection (6) of this section, from the due date until paid.

(6) For taxes assessed by the commissioner on or after January 1, 2015, the rate of any interest assessed under this section shall be:

(a) Nine-tenths of one percent (9/10 of 1%) per month for such taxes assessed on or after January 1, 2015, and before January 1, 2016;

(b) Eight-tenths of one percent (8/10 of 1%) per month for such taxes assessed on or after January 1, 2016, and before January 1, 2017;

(c) Seven-tenths of one percent (7/10 of 1%) per month for such taxes assessed on or after January 1, 2017, and before January 1, 2018;

(d) Six-tenths of one percent (6/10 of 1%) per month for such taxes assessed on or after January 1, 2018, and before January 1, 2019; and

(e) One-half of one percent (1/2 of 1%) per month for such taxes assessed on or after January 1, 2019.

(7) (a) Nothing in this section shall be construed as authorizing a refund of taxes for claims pursuant to the United States Supreme Court decision of Davis v. Michigan Department of Treasury, 109 S.Ct. 1500 (1989). These taxes were not incorrectly and/or erroneously collected as contemplated by this chapter.

(b) In the event a court of final jurisdiction determines the above provision to be void for any reason, it is hereby declared the intent of the Legislature that affected taxpayers shall be allowed a credit against future income tax liability as opposed to a tax refund.



§ 27-7-53 - Delinquent taxes; failure to file return

[Effective until January 1, 2015, this section will read:]

(1) (a) Except as otherwise provided in this section, if a return is timely filed by the taxpayer but the tax due is not paid, the commissioner shall make his assessment of tax due by mail or by personal delivery of the assessment to the taxpayer, which assessment shall constitute notice and demand for payment. The taxpayer shall be given a period of sixty (60) days from the date of the notice in which to pay the tax due, including penalty and interest as hereinafter provided, and if the sum is not paid within the period of sixty (60) days, the commissioner shall proceed to collect it under the provisions of Sections 27-7-55 through 27-7-67 of this article; provided that within the period of sixty (60) days the taxpayer may appeal to the board of review as provided by law.

(b) (i) If an individual return is timely filed by the taxpayer and the amount of tax liability (determined without regard to interest, penalties, additions to the tax and additional amounts) of the taxpayer exceeds Seventy-five Dollars ($ 75.00) but does not exceed Three Thousand Dollars ($ 3,000.00), the taxpayer may request to pay the tax liability through an installment agreement.

(ii) If an individual return is timely filed by the taxpayer and the amount of tax liability (determined without regard to interest, penalties, additions to the tax and additional amounts) of the taxpayer exceeds Three Thousand Dollars ($ 3,000.00) and the taxpayer has entered into an installment agreement with the Internal Revenue Service to pay federal income taxes on income earned during the same taxable year during which the state income tax liability was incurred, the taxpayer may request to pay the tax liability through an installment agreement.

(iii) The taxpayer must file such a request with the return and must provide all information required by the commissioner.

(iv) If the commissioner determines a taxpayer is financially unable to pay the tax liability, the commissioner may enter into an agreement to accept payment of the tax liability in installments if:

1. The taxpayer (and the taxpayer's spouse if the tax liability relates to a joint return), during any of the preceding five (5) years, has not:

a. Failed to file any return required by this chapter,

b. Failed to pay any tax required by this chapter, or

c. Entered into an installment agreement under this paragraph (b);

2. The agreement requires full payment of the tax liability in equal installments within twelve (12) months from the date the return was filed if the tax liability falls within the provisions of subparagraph (i) of this paragraph, or within sixty (60) months from the date the return was filed if the tax liability falls within the provisions of subparagraph (ii) of this paragraph; and

3. The taxpayer agrees to comply with the terms of the agreement.

(v) Payments made through an installment agreement shall be subject to the interest provisions of subsection (3) of this section.

(vi) The commissioner may terminate an installment agreement entered into under this paragraph (b) if he determines the taxpayer provided inaccurate or incomplete information before the agreement was entered into or he believes the collection of the tax to which the agreement relates is in jeopardy.

(vii) The commissioner may modify or terminate an installment agreement entered into under this paragraph (b) if the taxpayer fails to:

1. Pay any installment due under the agreement;

2. Pay any other tax liability due under this chapter when the liability is due; or

3. Provide a statement of financial condition required by the commissioner.

(2) If no return is made by a taxpayer required by this chapter to make a return, the commissioner shall determine the taxpayer's liability from the best information available, which determination shall be prima facie correct for the purpose of this article, and the commissioner shall forthwith make an assessment of the tax so determined to be due by mail or by personal delivery of the assessment to the taxpayer, which assessment shall constitute notice and demand for payment. The taxpayer shall be given a period of sixty (60) days from the date of the notice in which to pay the tax due, including penalty and interest as hereinafter provided, and if the sum is not paid within the period of sixty (60) days, the commissioner shall proceed to collect it under the provisions of Sections 27-7-55 through 27-7-67 of this article; provided that within the period of sixty (60) days the taxpayer may appeal to the board of review as provided by law.

(3) Interest at the rate of one percent (1%) per month from the due date of the return may be added or assessed in addition to the tax due as provided in subsections (1) and (2) of this section.

(4) In case of failure to file a return as required by this chapter, there may be added to the amount required to be shown as tax on the return a penalty of five percent (5%) of the amount of the tax if the failure is for not more than one (1) month, with an additional five percent (5%) for each additional month or fraction thereof during which the failure continues, not to exceed twenty-five percent (25%) in the aggregate. The failure to file a return penalty shall not be less than One Hundred Dollars ($ 100.00).

(5) In case of failure to pay the amount shown as tax on any return specified in subsections (1) and (2) of this section on or before the date prescribed for payment of the tax, determined with regard to any extension of time for payment or installment agreement, or both, there may be added to the amount shown as tax on the return one-half of one percent (1/2 of 1%) of the amount of the tax if the failure is for not more than one (1) month, with an additional one-half of one percent (1/2 of 1%) for each additional month or fraction thereof during which the failure continues, not to exceed twenty-five percent (25%) in the aggregate.

[Effective from and after January 1, 2015, this section will read:]

(1) (a) Except as otherwise provided in this section, if a return is timely filed by the taxpayer but the tax due is not paid, the commissioner shall make his assessment of tax due by mail or by personal delivery of the assessment to the taxpayer, which assessment shall constitute notice and demand for payment. The taxpayer shall be given a period of sixty (60) days from the date the commissioner mailed or hand delivered the notice in which to pay the tax due, including penalty and interest as hereinafter provided, and if the sum is not paid within the period of sixty (60) days, the commissioner shall proceed to collect it under the provisions of Sections 27-7-55 through 27-7-67 of this article; provided that within the period of sixty (60) days the taxpayer may appeal to the Board of Review as provided by law.

(b) (i) If an individual return is timely filed by the taxpayer and the amount of tax liability (determined without regard to interest, penalties, additions to the tax and additional amounts) of the taxpayer exceeds Seventy-five Dollars ($ 75.00) but does not exceed Three Thousand Dollars ($ 3,000.00), the taxpayer may request to pay the tax liability through an installment agreement.

(ii) If an individual return is timely filed by the taxpayer and the amount of tax liability (determined without regard to interest, penalties, additions to the tax and additional amounts) of the taxpayer exceeds Three Thousand Dollars ($ 3,000.00) and the taxpayer has entered into an installment agreement with the Internal Revenue Service to pay federal income taxes on income earned during the same taxable year during which the state income tax liability was incurred, the taxpayer may request to pay the tax liability through an installment agreement.

(iii) The taxpayer must file such a request with the return and must provide all information required by the commissioner.

(iv) If the commissioner determines a taxpayer is financially unable to pay the tax liability, the commissioner may enter into an agreement to accept payment of the tax liability in installments if:

1. The taxpayer (and the taxpayer's spouse if the tax liability relates to a joint return), during any of the preceding five (5) years, has not:

a. Failed to file any return required by this chapter,

b. Failed to pay any tax required by this chapter, or

c. Entered into an installment agreement under this paragraph (b);

2. The agreement requires full payment of the tax liability in equal installments within twelve (12) months from the date the return was filed if the tax liability falls within the provisions of subparagraph (i) of this paragraph, or within sixty (60) months from the date the return was filed if the tax liability falls within the provisions of subparagraph (ii) of this paragraph; and

3. The taxpayer agrees to comply with the terms of the agreement.

(v) Payments made through an installment agreement shall be subject to the interest provisions of subsection (3) of this section.

(vi) The commissioner may terminate an installment agreement entered into under this paragraph (b) if he determines the taxpayer provided inaccurate or incomplete information before the agreement was entered into or he believes the collection of the tax to which the agreement relates is in jeopardy.

(vii) The commissioner may modify or terminate an installment agreement entered into under this paragraph (b) if the taxpayer fails to:

1. Pay any installment due under the agreement;

2. Pay any other tax liability due under this chapter when the liability is due; or

3. Provide a statement of financial condition required by the commissioner.

(2) If no return is made by a taxpayer required by this chapter to make a return, the commissioner shall determine the taxpayer's liability from the best information available, which determination shall be prima facie correct for the purpose of this article, and the commissioner shall forthwith make an assessment of the tax so determined to be due by mail or by personal delivery of the assessment to the taxpayer, which assessment shall constitute notice and demand for payment. The taxpayer shall be given a period of sixty (60) days from the date the commissioner mailed or hand delivered the notice in which to pay the tax due, including penalty and interest as hereinafter provided, and if the sum is not paid within the period of sixty (60) days, the commissioner shall proceed to collect it under the provisions of Sections 27-7-55 through 27-7-67 of this article; provided that within the period of sixty (60) days the taxpayer may appeal to the Board of Review as provided by law.

(3) (a) Interest at the rate of one percent (1%) per month, except as otherwise provided in this subsection, from the due date of the return may be added or assessed in addition to the tax due as provided in subsections (1) and (2) of this section.

(b) For taxes assessed by the commissioner on or after January 1, 2015, the rate of any interest assessed under this section shall be:

(i) Nine-tenths of one percent (9/10 of 1%) per month for such taxes assessed on or after January 1, 2015, and before January 1, 2016;

(ii) Eight-tenths of one percent (8/10 of 1%) per month for such taxes assessed on or after January 1, 2016, and before January 1, 2017;

(iii) Seven-tenths of one percent (7/10 of 1%) per month for such taxes assessed on or after January 1, 2017, and before January 1, 2018;

(iv) Six-tenths of one percent (6/10 of 1%) per month for such taxes assessed on or after January 1, 2018, and before January 1, 2019; and

(v) One-half of one percent (1/2 of 1%) per month for such taxes assessed on or after January 1, 2019.

(4) In case of failure to file a return as required by this chapter, there may be added to the amount required to be shown as tax on the return a penalty of five percent (5%) of the total amount of the deficiency or delinquency of the tax if the failure is for not more than one (1) month, with an additional five percent (5%) for each additional month or fraction thereof during which the failure continues, not to exceed twenty-five percent (25%) in the aggregate. The failure to file a return penalty shall not be less than One Hundred Dollars ($ 100.00).

(5) In case of failure to pay the amount shown as tax on any return specified in subsections (1) and (2) of this section on or before the date prescribed for payment of the tax, determined with regard to any extension of time for payment or installment agreement, or both, there may be added to the amount shown as tax on the return one-half of one percent (1/2 of 1%) of the total amount of the deficiency or delinquency of the tax if the failure is for not more than one (1) month, with an additional one-half of one percent (1/2 of 1%) for each additional month or fraction thereof during which the failure continues, not to exceed twenty-five percent (25%) in the aggregate.



§ 27-7-55 - Collection of tax; enrolling judgment

[Effective until January 1, 2015, this section will read:]

If any taxpayer, liable for the payment of income taxes, penalties or interest, fails or refuses to pay them after receiving the notice and demands as provided in Sections 27-7-49, 27-7-51 and 27-7-53, and if the taxpayer has not filed a timely appeal to the board of review as provided by law, the commissioner shall file a notice of tax lien for the income taxes, penalties and interest with the circuit clerk of the county in which the taxpayer resides or owns property, which shall be enrolled on the judgment roll. Immediately upon receipt of the notice of tax lien for income taxes, penalties and interest, the circuit clerk shall enter upon the judgment roll, in the appropriate columns, the name of the taxpayer as judgment debtor, the name of the commissioner or State Tax Commission as judgment creditor, the amount of the taxes, penalties and interest, and the date and time of enrollment. The judgment shall be valid as against mortgagees, pledgees, entrusters, purchasers, judgment creditors, and other persons from the time of filing with the clerk. The amount of the judgment shall be a debt due the State of Mississippi and remain a lien upon all property and rights to property belonging to the taxpayer, both real and personal, including choses in action, with the same force and like effect as any enrolled judgment of a court of record, and shall continue until satisfied; however, the judgment shall not be a lien upon the property of the taxpayer for a longer period than seven (7) years from the date of the filing of the notice of tax lien for income taxes, penalties and interest unless an action is brought on the lien before the expiration of such time or unless the commissioner refiles the notice of tax lien before the expiration of such time. The judgment shall be a lien upon the property of the taxpayer for a period of seven (7) years from the date of refiling such notice of tax lien unless an action is brought on the lien before the expiration of such time or unless the commissioner refiles such notice of tax lien before the expiration of such time. There shall be no limit upon the number of times that the commissioner may refile notices of tax liens. The judgment shall serve as authority for the issuance of writs of execution, writs of attachment, writs of garnishment or other remedial writs. The commissioner may issue warrants for collection of income taxes from such judgments in lieu of the issuance of any remedial writ by the circuit clerk.

Upon failure to pay the taxes imposed under this article by any taxpayer who has executed any bond, the commissioner shall give notice of the failure to the sureties of the bond and demand payment of the tax, penalties and interest within ten (10) days. If the sureties of the taxpayer's bond shall fail or refuse to pay the penal sum demanded within the ten (10) days allowed, the commissioner shall file a notice of tax lien with the circuit clerk of the county in which the sureties reside or own property, which shall be enrolled upon the judgment roll, and the commissioner may proceed to collect from the sureties as in this section provided in this section for collecting from any judgment debtor.

The commissioner is hereby authorized to pay the clerk's fee for enrolling certificates of indebtedness and any court costs that may be adjudged against the commission or commissioner out of funds appropriated by the Legislature to defray expenses of the State Tax Commission.

[Effective from and after January 1, 2015, this section will read:]

If any taxpayer, liable for the payment of income taxes, penalties or interest, fails or refuses to pay them after receiving the notice and demands as provided in Sections 27-7-49, 27-7-51 and 27-7-53, and if the taxpayer has not filed a timely appeal to the board of review as provided by law, the commissioner may file a notice of tax lien for the income taxes, penalties and interest with the circuit clerk of the county in which the taxpayer resides or owns property, which shall be enrolled on the judgment roll. Immediately upon receipt of the notice of tax lien for income taxes, penalties and interest, the circuit clerk shall enter upon the judgment roll, in the appropriate columns, the name of the taxpayer as judgment debtor, the name of the commissioner or Department of Revenue as judgment creditor, the amount of the taxes, penalties and interest, and the date and time of enrollment. The judgment shall be valid as against mortgagees, pledgees, entrusters, purchasers, judgment creditors, and other persons from the time of filing with the clerk. The amount of the judgment shall be a debt due the State of Mississippi and remain a lien upon all property and rights to property belonging to the taxpayer, both real and personal, including choses in action, with the same force and like effect as any enrolled judgment of a court of record, and shall continue until satisfied; however, the judgment shall not be a lien upon the property of the taxpayer for a longer period than seven (7) years from the date of the filing of the notice of tax lien for income taxes, penalties and interest unless an action is brought on the lien before the expiration of such time or unless the commissioner refiles the notice of tax lien before the expiration of such time. The judgment shall be a lien upon the property of the taxpayer for a period of seven (7) years from the date of refiling such notice of tax lien unless an action is brought on the lien before the expiration of such time or unless the commissioner refiles such notice of tax lien before the expiration of such time. There shall be no limit upon the number of times that the commissioner may refile notices of tax liens. The judgment shall serve as authority for the issuance of writs of execution, writs of attachment, writs of garnishment or other remedial writs. The commissioner may issue warrants for collection of income taxes from such judgments in lieu of the issuance of any remedial writ by the circuit clerk.

Upon failure to pay the taxes imposed under this article by any taxpayer who has executed any bond, the commissioner shall give notice of the failure to the sureties of the bond and demand payment of the tax, penalties and interest within ten (10) days. If the sureties of the taxpayer's bond shall fail or refuse to pay the penal sum demanded within the ten (10) days allowed, the commissioner may file a notice of tax lien with the circuit clerk of the county in which the sureties reside or own property, which shall be enrolled upon the judgment roll, and the commissioner may proceed to collect from the sureties as provided in this section for collecting from any judgment debtor.

The commissioner is hereby authorized to pay the clerk's fee for enrolling certificates of indebtedness and any court costs that may be adjudged against the department or commissioner out of funds appropriated by the Legislature to defray expenses of the Department of Revenue.



§ 27-7-57 - Warrant for collection of tax

The commissioner may issue a warrant under official seal directed to the sheriff of any county of the state, or to a special agent of the commission, commanding him to immediately seize and sell the real and personal property of the person owning the same found within the county in which the judgment is enrolled for the payment of the amount of tax, penalties, and interest, if any, as set forth in the warrant, and the cost of executing the warrant.



§ 27-7-59 - Jeopardy assessment and warrant

If the commissioner has cause to believe and believes that the collection of taxes, due by any taxpayer will be jeopardized by delay, he may assess such taxes, immediately, together with damages and interest, and may immediately file with the circuit clerk a notice of tax lien for income taxes, penalties, and interest and issue a jeopardy warrant under official seal directed to the sheriff of any county of this state or to a special agent of the tax commission.

The circuit clerk shall proceed as provided in Section 27-7-55, upon receiving a copy of the notice of tax lien from the commissioner. Any tax determined to be due under a jeopardy assessment, shall be a debt due the state and, when thus enrolled upon the judgment roll of the county, shall be the equivalent of any enrolled judgment of a court of record and shall constitute a lien on all the property and rights to property of the judgment debtor.

The sheriff, or the special agent, as the case may be, upon receipt of the jeopardy warrant, shall immediately proceed in accordance with Section 27-7-61. However, where property has been seized under authority of a jeopardy warrant, the taxpayer, may file a petition for a hearing and revision of the assessment with the commissioner at any time prior to the date of the sale by the enforcement officer, provided such taxpayer executes a supersedeas surety bond with a surety company, authorized to do and doing business in this state, for double the amount of the assessment. Such bond shall be conditioned that any taxes, penalties, interest, and costs adjudged to be due after the hearing will be paid promptly upon order of the tax commission.



§ 27-7-61 - Execution by sheriff or special agent; fees; disposition of property

The sheriff, or special agent of the Tax Commission, upon receipt of a warrant or a jeopardy warrant, shall immediately seize any property of the taxpayer named in the warrant, in all respect, with like effect, and in the manner prescribed by law with respect to executions of judgments, and he shall execute such warrant and return it to the commissioner, and pay to him the money collected by virtue thereof by the date specified therein, but not to exceed sixty (60) days.

The sheriff or special agent shall be entitled to the fees for his services in the same amount, and to be collected in like manner, as provided by Sections 25-7-19 and 25-7-21, Mississippi Code of 1972, for like services under a writ of execution. Provided, however, that the minimum total of all such fees shall be Ten Dollars ($ 10.00). All such fees collected by a special agent of the Tax Commission shall be paid to the Tax Commission and deposited in a fund to be expended by the chairman to help defray the costs of carrying out the provisions of Sections 27-7-55 through 27-7-67. Provided, further, that when a warrant issued to a sheriff shall be withdrawn by the commissioner prior to its expiration date, the commissioner is authorized to pay to the sheriff the fees allowed by law for services actually performed and costs actually incurred, out of money collected as fees from the taxpayer, or from funds appropriated for the operation of the Tax Commission.

Real property shall be disposed of according to Section 13-3-163, Mississippi Code of 1972, and, except as otherwise provided in this paragraph, personal property shall be disposed of according to Section 13-3-165, Mississippi Code of 1972. However, perishable personal property may be disposed of as provided by Section 13-3-167, Mississippi Code of 1972. In addition to the advertising requirements provided in Section 13-3-165 for the sale of personal property, the Tax Commission may, when the commissioner determines the need to do so, advertise sales of personal property in any additional manner determined appropriate by the commissioner. The costs of any such additional advertising shall be considered a cost of the sale and shall be collected from the proceeds of the sale. The failure to advertise the sale of personal property in any form other than that required by Section 13-3-165 shall not invalidate a sale. For any sale of property by the Tax Commission, the commissioner may determine acceptable methods of payments to be received from the highest bidder for any sale.



§ 27-7-63 - Commissioner may bid at sales

When any property is offered for sale under authority of a warrant or writ of execution for the collection of income taxes, penalties, or interest, and no bid is submitted equal to the reasonable value of the property, the commissioner or his agent may bid therefor, on behalf of the State of Mississippi, an amount not to exceed the amount of the warrant and costs, and, if declared the successful bidder for the particular piece of property, such title as may be conveyed shall pass to the state, and the state's interest in the property may then be sold at public or private sale to the best interest of the state; provided, however, that the taxpayer shall have a period of sixty (60) days from the date of such sale within which to redeem such property, except perishables, by payment of the entire tax due together with all penalties, interest, and lawful costs. In the event of such redemption, the commissioner shall issue, or cause to be issued, his certificate of redemption upon request of the taxpayer, which certificate of redemption may be filed as a deed in the appropriate public office.



§ 27-7-65 - Alias executions

Whenever any property, personal or real, which is seized and sold by virtue of Sections 27-7-55 through 27-7-63, is not sufficient to satisfy the claim of the State of Mississippi for which distraint or seizure is made, the commissioner may, thereafter, and as often as the same may be necessary, issue alias warrants or have issued alias writs of execution authorizing the sheriff or special agent of the tax commission to proceed to seize and sell in like manner any other property liable to seizure of the person against whom such claim exists, until the amount due from him, together with all expenses, is fully paid.



§ 27-7-67 - Sheriff and special agent not personally liable

Every warrant issued to a sheriff of any county of this state or to a special agent of the state tax commission shall provide that the state tax commission will indemnify and save harmless the said sheriff or special agent against all damages which he may sustain in consequence of the seizure or sale of the property, and the commissioner is hereby authorized to pay all obligations, which may accrue by reason of the issuance and execution of any warrant authorized by Sections 27-7-55 through 27-7-65, out of funds appropriated by the legislature to defray the expenses of the state tax commission. Any claimant accepting any payment authorized to be made by the commissioner under the provisions of this section shall be barred of any action against the sheriff or special agent of the tax commission for damages sustained by the same as a consequence of the levying of process authorized by Sections 27-7-55 through 27-7-65.



§ 27-7-69 - Tax upon settlement of fiduciary's account

No final account of a fiduciary shall be allowed by any court unless such account shows, and the judge of said court finds, that all income taxes imposed upon said fiduciary, which have become payable, have been paid, and that all taxes which may become due are secured by bond, deposit, or otherwise. The certificate of the commissioner of income tax and the receipt for the amount of the tax therein certified shall be conclusive as to the payment of the tax to the extent of said certificate.



§ 27-7-75 - Receipts for taxes

When requested, the commissioner shall give any person making any payment a full written or printed receipt, stating the amount paid and the particular account for which such payment was made, and showing for which instalment same is paid, and shall pay all moneys into the state treasury on auditor's warrant as other moneys are paid into the state treasury.



§ 27-7-77 - Credit for income taxes paid

(1) Individual resident taxpayers of Mississippi whose gross income is derived from sources both within and without the State of Mississippi shall be allowed a tax credit for income tax paid to another state, territory of the United States, or the District of Columbia against the amount of tax found to be due to the State of Mississippi.

(2) This tax credit shall be limited in amount, however, as provided below:

(a) The tax credit may not exceed the amount of income tax due the State of Mississippi.

(b) The tax credit may not exceed the amount of income tax actually paid to the other state.

(c) The tax credit may not exceed an amount computed by applying the highest Mississippi rates to the net taxable income reported to the other state. The net taxable income reported to the other state shall be computed on the basis of the provisions contained in the income tax laws and regulations of said other state. Highest rates are meant to mean the highest rates at which the net taxable income reported to the other state is taxable by the State of Mississippi.

(3) Before an individual resident taxpayer of Mississippi may claim the credit allowed under this section, he shall file with his tax return a certificate showing amounts of gross income, net income, and net taxable income derived from sources without this state, together with the amount of tax paid or to be paid on such income.



§ 27-7-79 - Administration of article

(1) The commissioner shall have exclusive jurisdiction and be charged with the administration and enforcement of the provisions of this article, except as otherwise provided.

(2) The commissioner, for the purpose of ascertaining the correctness of any return, or for the purpose of making a return where none has been made, is hereby authorized, by any agent designated by the commissioner for that purpose, to examine any books, papers, records or memoranda, bearing upon the matter required to be included in the return, and may require the attendance of persons rendering a return or of any officer or employee of such person, or of any person having knowledge in the premises, and may take his testimony with reference to the matter required by law to be included in the return, with power to administer oaths to such person or persons.

(3) If any person summoned to appear under this article to testify, or produce books, papers or other data, shall refuse to do so, the chancery court for the district in which the person resides shall have jurisdiction by appropriate process to compel such attendance, testimony or production of books, papers or other data.

(4) The commissioner, with the approval of the Governor, may appoint and remove such officers, agents, deputies, clerks and employees as he may deem necessary, such persons to have such duties and powers as the commissioner may, from time to time, prescribe. The salaries of all officers, agents and employees employed by the commissioner shall be such as he may prescribe, with the approval of the Governor, not to exceed such amounts as may be appropriated by the Legislature, and the members of the commission and such officers, agents and employees shall be allowed such reasonable and necessary traveling and other expenses as may be incurred in the performance of their duties, not to exceed the amount appropriated therefor by the Legislature.

(5) The commissioner shall designate certain special agents appointed under this section and evidenced by a written certificate of appointment under the seal of the commission, of which judicial notice shall be taken by all courts of this state. Such agents, when in possession of a warrant issued under authority of this article, shall have all the powers and duties of the sheriff in enforcing the provisions of the article relating to the warrant thus issued, and in making arrests of persons obstructing or seeking to obstruct the execution of the warrant, or in serving any writ, notice or order connected with the enrolled judgment for which the warrant is issued by whatever officer or authority of court issued.

(6) The commissioner may require such of the officers, agents, and employees, as he may designate, to give bond for the faithful performance of their duties, in such form and with such securities as he may determine, and all premiums on such bonds shall be paid by the commissioner out of the monies appropriated for the purposes of this article.

(7) All officers empowered by law to administer oaths and the members of the commission, and such officers as it may designate, shall have power to administer an oath to any person or to take the acknowledgment of any person in respect to any return or report required by this article or the rules and regulations of the commissioner.

(8) All agents of the commissioner shall have, for identification purposes, proper credentials signed by the chairman of the commission.

(9) The commissioner shall prepare and publish annually statistics reasonably available with respect to the operation of this law, including classification of taxpayers and of the income, the amounts allowed as deductions, exemptions and credits, and also a statement of the cost of administering this article and any other facts deemed pertinent and valuable.



§ 27-7-81 - Regulatory authority

The commissioner, with the approval of the Governor, may from time to time make such rules and regulations, not inconsistent with this article, as he may deem necessary to enforce its provisions.



§ 27-7-83 - Confidentiality of reports and returns; release of certain information under certain circumstances

(1) Returns and return information filed or furnished under the provisions of this chapter shall be confidential, and except in accordance with proper judicial order, as otherwise authorized by this section or as authorized in Section 27-4-3, it shall be unlawful for the Commissioner of Revenue or any deputy, agent, clerk or other officer or employee of the Department of Revenue or the Mississippi Department of Information Technology Services, or any former employee thereof, to divulge or make known in any manner the amount of income or any particulars set forth or disclosed in any report or return required. The provisions of this section shall apply fully to any federal return, a copy of any portion of a federal return, or any information reflected on a federal return which is attached to or made a part of the state tax return. Likewise, the provisions of this section shall apply to any federal return or portion thereof, or to any federal return information data which is acquired from the Internal Revenue Service for state tax administration purposes pursuant to the Federal-State Exchange Program cited at Section 6103, Federal Internal Revenue Code. The term "proper judicial order" as used in this section shall not include subpoenas or subpoenas duces tecum, but shall include only those orders entered by a court of record in this state after furnishing notice and a hearing to the taxpayer and the Department of Revenue. The court shall not authorize the furnishing of such information unless it is satisfied that the information is needed to pursue pending litigation wherein the return itself is in issue, or the judge is satisfied that the need for furnishing the information outweighs the rights of the taxpayer to have such information secreted.

(2) Returns and return information with respect to taxes imposed by this chapter shall be open to inspection by or disclosure to the Commissioner of the Internal Revenue Service of the United States, or the proper officer of any state imposing an income tax similar to that imposed by this chapter, or the authorized representatives of such agencies. Such inspection shall be permitted, or such disclosure made, only upon written request by the head of such agencies, or the district director in the case of the Internal Revenue Service, and only to the representatives of such agencies designated in a written statement to the Commissioner of Revenue as the individuals who are to inspect or to receive the return or return information on behalf of such agency. The Commissioner of Revenue is authorized to enter into agreements with the Internal Revenue Service and with other states for the exchange of returns and return information data, or the disclosure of returns or return information data to such agencies, only to the extent that the statutes of the United States or of such other state, as the case may be, grant substantially similar privileges to the proper officer of this state charged with the administration of the tax laws of this state.

(3) (a) The return of a person shall, upon written request, be open to inspection by or disclosure to:

(i) In the case of the return of an individual, that individual;

(ii) In the case of an income tax return filed jointly, either of the individuals with respect to whom the return is filed;

(iii) In the case of the return of a partnership, any person who was a member of such partnership during any part of the period covered by the return;

(iv) In the case of the return of a corporation or a subsidiary thereof, any person designated by resolution of its board of directors or other similar governing body, or any officer or employee of such corporation upon written request signed by any principal officer and attested to by the secretary or other officer;

(v) In the case of the return of an estate, the administrator, executor or trustee of such estate, and any heir at law, next of kin or beneficiary under the will, of the decedent, but only to the extent that such latter persons have a material interest which will be affected by information contained therein;

(vi) In the case of the return of a trust, the trustee or trustees, jointly or separately, and any beneficiary of such trust, but only to the extent that such beneficiary has a material interest which will be affected by information contained therein;

(vii) In the case of the return of an individual or a return filed jointly, any claimant agency seeking to collect a debt through the set-off procedure established in Sections 27-7-701 through 27-7-713 and Sections 27-7-501 through 27-7-519, from an individual with respect to whom the return is filed.

(b) If an individual described in paragraph (a) is legally incompetent, the applicable return shall, upon written request, be open to inspection by or disclosure to the committee, trustee or guardian of his estate.

(c) If substantially all of the property of the person with respect to whom the return is filed is in the hands of a trustee in bankruptcy or receiver, such return or returns for prior years of such person shall, upon written request, be open to inspection by or disclosure to such trustee or receiver, but only if the Commissioner of Revenue finds that such receiver or trustee, in his fiduciary capacity, has a material interest which will be affected by information contained therein.

(d) Any return to which this section applies shall, upon written request, also be open to inspection by or disclosure to the attorney-in-fact duly authorized in writing by any of the persons described in paragraph (a) of this subsection to inspect the return or receive the information on his behalf, subject to the conditions provided in paragraph (a).

(e) Return information with respect to any taxpayer may be open to inspection by or disclosure to any person authorized by this subsection to inspect any return of such taxpayer if the Commissioner of Revenue determines that such disclosure would not seriously impair state tax administration.

(4) The State Auditor and the employees of his office shall have the right to examine only such tax returns as are necessary for auditing the Department of Revenue, and the same prohibitions against disclosure which apply to the Department of Revenue shall apply to the State Auditor and his employees or former employees.

(5) Officers and employees of the Mississippi Development Authority who execute a confidentiality agreement with the Department of Revenue shall be authorized to discuss and examine information to which this section applies at the offices of the Mississippi Department of Revenue. This disclosure is limited to information necessary to properly administer the programs under the jurisdiction of the Mississippi Development Authority. The Department of Revenue is authorized to disclose to officers and employees of the Mississippi Development Authority who execute a confidentiality agreement the information necessary under the circumstances. The same prohibitions against disclosure which apply to the Department of Revenue shall apply to the officers or employees of the Mississippi Development Authority.

(6) Information required by the University Research Center to prepare the analyses required by Sections 57-13-101 through 57-13-109 shall be furnished to the University Research Center upon request. It shall be unlawful for any officer or employee of the University Research Center to divulge or make known in any manner the amount of income or any particulars set forth or disclosed in any information received by the center from the Department of Revenue other than as may be required by Sections 57-13-101 through 57-13-109 in an analysis prepared pursuant to Sections 57-13-101 through 57-13-109.

(7) Information required by the Mississippi Development Authority to prepare the reports required by Section 57-1-12.2 shall be furnished to the Mississippi Development Authority upon request. It shall be unlawful for any officer or employee of the Mississippi Development Authority to divulge or make known in any manner the amount of income or any particulars set forth or disclosed in any information received by the Mississippi Development Authority from the Department of Revenue other than as may be required by Section 57-1-12.2 in a report prepared pursuant to Section 57-1-12.2.

(8) Nothing in this section shall be construed to prohibit the publication of statistics, so classified as to prevent the identification of particular reports or returns and the items thereof, or the inspection by the Attorney General, or any other attorney representing the state, of the report or return of any taxpayer who shall bring action to set aside the tax thereon, or against whom any action or proceeding has been instituted to recover any tax or penalty imposed.

(9) Nothing in this section shall prohibit the commissioner from making available information necessary to recover taxes owing the state pursuant to the authority granted in Section 27-75-16.

(10) Reports and returns required under the provisions of this chapter shall be preserved in accordance with approved records control schedules. No records, however, may be destroyed without the approval of the Director of the Department of Archives and History.

(11) The Department of Revenue is authorized to disclose to the Child Support Unit and to the Fraud Investigation Unit of the Department of Human Services without the need for a subpoena or proper judicial order the name, address, social security number, amount of income, source of income, assets and other relevant information, records and tax forms for individuals who are delinquent in the payment of any child support as defined in Section 93-11-101 or who are under investigation for fraud or abuse of any state or federal program or statute as provided in Section 43-1-23.

(12) Nothing in this section shall prohibit the Department of Revenue from exchanging information with the federal government that is necessary to offset income tax refund payment on debts owed to this state or the United States.

(13) Nothing in this section shall prohibit the department from making available information that is necessary to be disclosed for the administration and enforcement of Section 27-7-87.



§ 27-7-85 - Community property not recognized

For the purpose of this article, community property shall not be recognized in Mississippi.



§ 27-7-87 - Penalties

(1) Any person making the returns and reports required by this article, who shall knowingly declare or swear falsely, shall be guilty of perjury and, upon conviction, shall be punished by imprisonment in the State Penitentiary for a term not exceeding ten (10) years.

(2) If any individual, corporation, partnership or fiduciary, or any officer, employee, or representative thereof, or member of a partnership, required to pay any tax, make any return, or supply any information or exhibit any books, or records, when requested to do so by the commissioner, or any agent designated by the commissioner, whether with reference to their own returns or not, willfully refuses to do so, the same shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than One Hundred Dollars ($ 100.00), nor more than Five Hundred Dollars ($ 500.00), or be imprisoned not more than six (6) months, or both. Failure by any of the previously mentioned entities to supply information pursuant to a written request within a reasonable amount of time may subject the entity to a civil penalty of Five Hundred Dollars ($ 500.00) per each written request.

(3) Any person violating the provisions of Section 27-7-83 shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not exceeding One Thousand Dollars ($ 1,000.00), or by imprisonment not exceeding one (1) year, or both, at the discretion of the court, and if the offender be an officer or employee of the state, he shall be dismissed from office and be incapable of holding any public office in this state for a period of five (5) years thereafter.

(4) (a) Any preparer who is grossly negligent in the preparation of a tax return shall be liable for a penalty of Five Hundred Dollars ($ 500.00) for each return so prepared. Every paid preparer must legibly sign each return prepared and must also furnish his federal employer identification number or preparer tax identification number issued by the Internal Revenue Service.

(b) For purposes of this subsection, the term "grossly negligent" shall include, but not be limited to:

(i) Submission of returns reflecting a tax liability that is understated by twenty-five percent (25%) or greater.

(ii) Submission of returns containing errors affecting the calculation of tax after being notified of these types of errors by the department.

(iii) Submission of returns claiming a position that is not reasonably sustainable by the department, Board of Tax Appeals or an appropriate appellate court.

(iv) Submission of returns reporting deductions, exemptions or other reductions to income that cannot be documented to support the return.

(c) The penalty provided for in this subsection may be imposed for each return that a preparer has so prepared.

(d) If a paid preparer is assessed a penalty under this subsection and he fails to legibly sign each return and include his federal employer identification number or preparer tax identification number issued by the Internal Revenue Service, the paid preparer shall be liable for a penalty of Five Hundred Dollars ($ 500.00) in addition to any other penalty authorized by this subsection.

(e) If any person is found to be engaging in the activity of preparing tax returns for others after being penalized as provided for in this subsection, it shall be the duty of the commissioner to proceed to seek an injunction to prevent the person from continuing the preparation of returns.

(5) Any individual, corporation or other entity who fails to file a return, or fails to file a complete return, within the prescribed time including extensions and after a written request therefor from the Department of Revenue may be subject to a penalty. The penalty is Twenty-five Dollars ($ 25.00) per incomplete or omitted attachment or schedule. The maximum penalty per return is Five Hundred Dollars ($ 500.00). The required schedules or attachments are to be specified by the commissioner in the Income Tax Regulations or the instructions with the tax forms.

(6) The commissioner shall make assessments against and effect collection from persons who are subjected to a penalty under this section in the same manner that is provided for the assessment and collection of taxes levied by this chapter.



§ 27-7-88 - Contribution to Mississippi Burn Care Fund from state income tax refund; additional contribution at time of filing tax return authorized

(1) Each resident individual taxpayer who files a Mississippi income tax return and who will receive a tax refund from the State Tax Commission may designate that a contribution be made to the Mississippi Burn Care Fund created in Section 7-9-70, by marking the appropriate box printed on the return under this subsection. In the case of a joint return, each spouse may designate that a portion of the refund shall be paid to the fund.

The State Tax Commission shall print on the Mississippi income tax form for residents a space for designating the contribution in substantially the following form:

"MISSISSIPPI BURN CARE FUND

I wish to contribute ( )$ 1 ( )$ 5 ( )$ 10 ( )Other $ of my TAX REFUND TO THE MISSISSIPPI BURN CARE FUND."

(2) Each resident individual taxpayer who files a Mississippi income tax return, whether or not the individual will receive a tax refund from the State Tax Commission, may choose to make a contribution to the Mississippi Burn Care Fund created in Section 7-9-70 at the time of filing his or her tax return, by marking the appropriate box printed on the return under this subsection and paying the amount of the contribution to the State Tax Commission when filing the tax return. The contribution authorized to be made under this subsection shall be in addition to any income tax liability that the individual pays when filing the tax return or in addition to the amount of the individual's tax refund that is designated as a contribution to the fund under subsection (1) of this section. In the case of a joint return, each spouse may make a contribution to the fund under this subsection.

The State Tax Commission shall print on the Mississippi income tax form for residents a space for indicating the amount of the contribution in substantially the following form:

"MISSISSIPPI BURN CARE FUND

I wish to contribute ( )$ 1 ( )$ 5 ( )$ 10 ( )Other $ to the

MISSISSIPPI BURN CARE FUND," in addition to the payment of my income tax

liability or in addition to the amount of my tax refund that I designated as a

contribution to the fund."

(3) The State Tax Commission shall explain in the instructions accompanying the individual income tax form the purposes for which the contributions authorized in subsections (1) and (2) of this section shall be used.

(4) Subsection (1) of this section shall apply to taxable years beginning on or after January 1, 2001, and subsection (2) of this section shall apply to taxable years beginning on or after January 1, 2007.

(5) The Chairman of the State Tax Commission shall determine annually the total amount designated to be paid to the fund under subsection (1) of this section, along with all interest earned thereon, and the total amount contributed to the fund under subsection (2) of this section, and shall report the total amounts to the State Treasurer, who shall pay those amounts into the Mississippi Burn Care Fund.



§ 27-7-89 - Contribution to Mississippi Educational Trust Fund from state income tax refund

(1) Each resident individual taxpayer who files a Mississippi income tax return and who will receive a tax refund from the State Tax Commission may designate that a contribution be made to the "Mississippi Educational Trust Fund" authorized in House Concurrent Resolution No. 35, 1985 Regular Session, by marking the appropriate box printed on the return pursuant to this subsection. In the case of a joint return, each spouse may designate that a portion of the refund shall be paid to such fund.

The State Tax Commission shall print on the Mississippi income tax form for residents a space for designating the contribution in substantially the following form:

"MISSISSIPPI EDUCATIONAL TRUST FUND.

I wish to contribute ( )$ 1 ( )$ 5 ( )$ 10 ( ) other $ of my TAX REFUND TO THE MISSISSIPPI EDUCATIONAL TRUST FUND."

(2) The State Tax Commission shall explain in the instructions accompanying the individual income tax form the purposes for which the contributions authorized herein shall be used.

(3) This section shall apply to taxable years beginning on or after January 1, 1986.

(4) The Chairman of the State Tax Commission shall determine annually the total amount designated by individuals to be paid to the fund, along with all interest earned thereon, and shall report such amount to the State Treasurer who shall pay such amount into the "Mississippi Educational Trust Fund" established in House Concurrent Resolution No. 35, 1985 Regular Session (Chapter 546, Laws of 1985).

(5) This section shall take effect and be in force from and after the date House Concurrent Resolution No. 35, 1985 Regular Session (Chapter 546, Laws of 1985) is ratified by the electorate.



§ 27-7-90 - Contribution to Mississippi Commission for Volunteer Service Fund from state income tax refund

(1) Each resident individual taxpayer who files a Mississippi income tax return and who will receive a tax refund from the State Tax Commission may designate that a contribution be made to the "Mississippi Commission for Volunteer Service Fund" established in Section 43-55-29, by marking the appropriate box printed on the return pursuant to this subsection. In the case of a joint return, each spouse may designate that a portion of the refund shall be paid to such fund.

The State Tax Commission shall print on the Mississippi income tax form for residents a space for designating the contribution in substantially the following form:

"MISSISSIPPI COMMISSION FOR VOLUNTEER SERVICE FUND

I wish to contribute ( )$ 1 ( )$ 5 ( )$ 10 ( ) other $ of my TAX REFUND

TO THE MISSISSIPPI COMMISSION FOR VOLUNTEER SERVICE FUND."

(2) The State Tax Commission shall explain in the instructions accompanying

the individual income tax form the purposes for which the contributions

authorized herein shall be used.

(3) This section shall apply to taxable years beginning on or after January

1, 1998.

(4) The Chairman of the State Tax Commission shall determine annually the

total amount designated by individuals to be paid to the fund, along with all

interest earned thereon, and shall report such amount to the State Treasurer

who shall pay such amount into the "Mississippi Commission for Volunteer

Service Fund" established in Section 43-55-29.



§ 27-7-91 - Designation of contributions to Mississippi Wildlife Heritage Fund on income tax returns

(1) Each resident individual taxpayer who files a Mississippi income tax return and who will receive a tax refund from the State Tax Commission may designate that a contribution be made to the "Wildlife Heritage Fund" by marking the appropriate box printed on the return pursuant to this subsection. In the case of a joint return, each spouse may designate that a portion of the refund shall be paid to such fund.

The State Tax Commission shall print on the Mississippi income tax form for residents a space for designating the contribution in substantially the following form:

"MISSISSIPPI WILDLIFE HERITAGE FUND.

I wish to contribute ( )$ 1 ( )$ 5 ( )$ 10 ( ) other $ of my TAX REFUND TO THE MISSISSIPPI WILDLIFE HERITAGE FUND."

(2) The State Tax Commission shall explain in the instructions accompanying the individual income tax form the purposes for which the contributions authorized herein shall be used.

(3) This section shall apply to taxable years beginning on or after January 1, 1985.



§ 27-7-93 - Transfer to Wildlife Heritage Fund of contributions designated on tax returns; expenditures

(1) The Chairman of the State Tax Commission shall determine annually the total amount designated by individuals to be paid to the fund, along with all interest earned thereon, and shall report such amount to the State Treasurer who shall pay such amount into the "Wildlife Heritage Fund," established in Section 49-5-77.

(2) The Mississippi Commission on Wildlife, Fisheries and Parks may expend such monies deposited into the fund pursuant to subsection (1) of this section only to implement the "Mississippi Natural Heritage Law of 1978," Sections 49-5-141 through 49-5-157, Mississippi Code of 1972, by providing for the protection and management of nongame species, threatened or endangered wildlife or plants, and unique geological formations such as waterfalls, caves and canyons, and by purchasing, leasing, registering, dedicating and maintaining natural areas.



§ 27-7-931 - Contribution to Mississippi Wildlife, Fisheries and Parks Foundation from state income tax refund

(1) Each resident individual taxpayer who files a Mississippi income tax return and who will receive a tax refund from the State Tax Commission may designate that a contribution be made to the "Mississippi Wildlife, Fisheries and Parks Foundation" by marking the appropriate box printed on the return pursuant to this subsection. In the case of a joint return, each spouse may designate that a portion of the refund shall be paid to such foundation.

The State Tax Commission shall print on the Mississippi income tax form for residents a space for designating the contribution in substantially the following form:

"MISSISSIPPI WILDLIFE, FISHERIES AND PARKS FOUNDATION

I wish to contribute ( ) $ 1 ( ) $ 5 ( ) $ 10 ( ) Other $ of my TAX REFUND TO THE MISSISSIPPI WILDLIFE, FISHERIES AND PARKS FOUNDATION."

(2) The State Tax Commission shall explain in the instructions accompanying the individual income tax form the purposes for which the contributions authorized herein shall be used.

(3) This section shall apply to taxable years beginning on or after January 1, 2006.

(4) The Chairman of the State Tax Commission shall determine annually the total amount designated by individuals to be paid to the foundation, along with all interest earned thereon, and shall report such amount to the State Treasurer who shall pay such amount to the Mississippi Wildlife, Fisheries and Parks Foundation.



§ 27-7-94 - Contribution to Mississippi Military Family Relief Fund from state income tax refund

(1) Each resident individual taxpayer who files a Mississippi income tax return and who will receive a tax refund from the State Tax Commission may designate that a contribution be made to the Mississippi Military Family Relief Fund created in Section 33-4-1, to authorize resident individual income taxpayers to designate any portion of their tax refund for deposit into the Mississippi Military Family Relief Fund by marking the appropriate box printed on the return pursuant to this subsection. In the case of a joint return, each spouse may designate that a portion of the refund shall be paid to such fund.

The State Tax Commission shall print on the Mississippi income tax form for residents a space for designating the contribution in substantially the following form:

"Mississippi Military Family Relief Fund

I wish to contribute ( ) $ 1 ( ) $ 5 ( ) $ 10 ( ) Other $ of my tax refund to the Mississippi Military Family Relief Fund."

(2) The State Tax Commission shall explain in the instructions accompanying the individual income tax form the purposes for which the contributions authorized herein shall be used.

(3) This section shall apply to taxable years beginning on or after January 1, 2005.

(4) The Chairman of the State Tax Commission shall determine annually the total amount designated by individuals to be paid to the fund, along with all interest earned thereon, and shall report such amount to the State Treasurer who shall pay such amount into the Mississippi Military Family Relief Fund.



§ 27-7-95 - Limitations on allowances of losses from sales or exchanges of capital assets

(1) In the case of a corporation, losses from sales or exchanges of capital assets shall be allowed only to the extent of gains from such sales or exchanges.

(2) In the case of a taxpayer other than a corporation, losses from sales or exchanges of capital assets shall be allowed only to the extent of the gains from such sales or exchanges, plus, if such losses exceed such gains, the lower of:

(a) Three Thousand Dollars ($ 3,000.00) and One Thousand Five Hundred Dollars ($ 1,500.00) in the case of a married individual filing a separate return, or

(b) The excess of such losses over such gains.



§ 27-7-97 - Capital loss carrybacks and carryovers

(1) If a corporation has a net capital loss for any taxable year (hereinafter referred to as the "loss year"), the amount shall be:

(a) A capital loss carryback to each of the three (3) taxable years preceding the loss year;

(b) A capital loss carryover to each of the five (5) taxable years succeeding the loss year.

(2) If a corporation has a loss year, the amount shall be treated as a short-term capital loss in each such taxable year. The entire amount of the net capital loss for any taxable year shall be carried to the earliest of the taxable years to which the loss may be carried, and the portion of the loss which shall be carried to each of the other taxable years to which the loss may be carried shall be the excess, if any, of the loss over the total of the capital gain net income for each of the prior taxable years to which the loss may be carried. For purposes of the preceding sentence, the capital gain net income for any such prior taxable year shall be computed without regard to the net capital loss for the loss year or for any taxable year thereafter.

(3) (a) If a taxpayer other than a corporation has a net capital loss for any taxable year:

(i) The excess of the net short-term capital loss over the net long-term capital gain for such year shall be a short-term capital loss in the succeeding taxable year, and

(ii) The excess of the net long-term capital loss over the net short-term capital gain for such year shall be a long-term capital loss in the succeeding taxable year.

(b) For purposes of determining the excess referred to in subsection (3)(a)(i) and (ii) of this section, there shall be treated as a short-term capital gain in the taxable year an amount equal to the lesser of:

(i) The amount allowed for the taxable year under Section 27-7-95, subsection (2)(a) or (b), or

(ii) The adjusted taxable income for such taxable year.

(c) For purposes of subsection (3)(b) of this section, the term "adjusted taxable income" means taxable income increased by the sum of:

(i) The amount allowed for the taxable year under Section 27-7-95, subsection (2)(a) or (b), and

(ii) The deduction allowed for such year.

For the purposes of the preceding sentence, any excess of the deductions allowed for the taxable year over the gross income for such year shall be taken into account as negative taxable income.



§ 27-7-99 - "Capital asset" defined

For purposes of Sections 27-7-95 through 27-7-103, the term "capital asset" means property held by the taxpayer, whether or not connected with his trade or business, but does not include the following:

(a) Stock in trade of the taxpayer or other property of a kind which would properly be included in the inventory of the taxpayer if on hand at the close of the taxable year or property held by the taxpayer primarily for sale to customers in the ordinary course of his trade or business;

(b) Property, used in his trade or business, of a character which is subject to the allowance for depreciation provided in Section 27-7-17 or real property used in his trade or business;

(c) A copyright, a literary, a musical or artistic composition, a letter or memorandum or similar property held by:

(i) A taxpayer whose personal efforts created such property,

(ii) In the case of a letter, memorandum or similar property, a taxpayer for whom such property was prepared or produced, or

(iii) A taxpayer in whose hands the basis of such property is determined, for purposes of determining gain from a sale or exchange, in whole or part by reference to the basis of such property in the hands of a taxpayer described in paragraph (c)(i) and (ii) of this section;

(d) Accounts or notes receivable acquired in the ordinary course of trade or business for services rendered or from the sale of property described in paragraph (a) of this section.



§ 27-7-101 - Other definitions relating to capital gains and losses

The definition of the terms "short-term capital gain," "short-term capital loss," "long-term capital gain," "long-term capital loss," "net short-term capital gain," "net short-term capital loss," "net long-term capital gain," "net long-term capital loss," "capital gain net income," "net capital loss," and "net capital gain" shall be the same as those terms are defined under the provisions of the Internal Revenue Code and the rules, regulations, rulings and determinations promulgated thereunder, unless such definitions are in conflict with other provisions of this chapter, in which case the provisions of this chapter shall control.



§ 27-7-103 - Applicability of provisions of Internal Revenue Code relating to capital losses

All provisions of the Internal Revenue Code of 1986, as amended, in regard to limitations on capital losses, capital loss carrybacks and carryovers and holding periods of property shall be applicable to the provisions of Sections 27-7-95 through 27-7-101.



§ 27-7-105 - Penalty on underpayment of taxes attributable to fraud

(1) If any part of any underpayment of tax required to be shown on a return required by this chapter or if any underpayment is finally assessed due to failure to file a return required by this chapter is due to fraud, there shall be added to the tax an amount equal to seventy-five percent (75%) of the portion of the underpayment which is attributable to fraud.

(2) If the State Tax Commission establishes that any portion of an underpayment is attributable to fraud, the entire underpayment shall be treated as attributable to fraud, except with respect to any portion of the underpayment which the taxpayer establishes by a preponderance of the evidence is not attributable to fraud.

(3) In the case of a joint return, this section shall not apply with respect to a spouse unless some part of the underpayment is due to the fraud of the spouse.



§ 27-7-107 - Contribution to Mississippi Bicentennial Celebration Fund from state income tax refund [Repealed effective January 1, 2019]

(1) Each resident individual taxpayer who files a Mississippi income tax return and who will receive a tax refund from the State Tax Commission may designate that a contribution be made to the "Mississippi Bicentennial Celebration Fund" authorized in Section 39-31-1 by marking the appropriate box printed on the return pursuant to this subsection. In the case of a joint return, each spouse may designate that a portion of the refund shall be paid to such fund. The State Tax Commission shall print on the Mississippi income tax form for residents a space for designating the contribution in substantially the following form:

"MISSISSIPPI BICENTENNIAL CELEBRATION FUND"

I wish to contribute ( )$ 1 ( )5$ ( )$ 10 other $ of my TAX REFUND TO THE MISSISSIPPI BICENTENNIAL CELEBRATION FUND."

(2) The State Tax Commission shall explain in the instructions accompanying the individual income tax form the purposes for which the contributions authorized herein shall be used.

(3) This section shall apply to taxable years beginning on or after January 1, 2009.

(4) The Chairman of the State Tax Commission shall determine annually the total amount designated by individuals to be paid to the fund, along with all interest earned thereon, and shall report such amount to the State Treasurer who shall pay such amount into the Mississippi Bicentennial Celebration Fund established in Section 39-31-1.






Article 3 - WITHHOLDING OF TAX

§ 27-7-301 - Citation of article

This article may be cited as the "Mississippi Income Tax Withholding Law of 1968."



§ 27-7-303 - Definitions

As used in this article:

(a) "Commissioner" means the Commissioner of Revenue of the Department of Revenue.

(b) "Commission," "State Tax Commission," "Tax Commission" or "department" means the Department of Revenue of the State of Mississippi.

(c) "Employee" means any individual subject to the provisions of Article 1 of this chapter, who performs or performed services for an employer as defined herein and receives wages therefor.

(d) "Employer" means a person doing business in, or deriving income from sources within, the state, who has control of the payment of wages to an individual for services performed, or a person who is the officer or agent of the person having control of the payment of wages.

(e) "Estimated tax" means the amount by which the tax liability of the taxpayer under Article 1 of this chapter can reasonably be expected to exceed the amount withheld from wages of the taxpayer pursuant to this article during the income year.

(f) "Income year" means the calendar or fiscal year upon the basis of which the net income of the taxpayer is computed under the provisions of Article 1 of this chapter; if no fiscal year has been established, it means the calendar year.

(g) "Payroll period" means a period for which a payment of wages is made to the employee by the employer.

(h) "Person" means and includes individuals, fiduciaries, corporations, partnerships, associations, the state and its political subdivisions, and the federal government, its agencies and instrumentalities.

(i) "Taxpayer" means and includes any individual, fiduciary, corporation or other legal entity subject to the tax imposed by the provisions of Article 1 of this chapter.

(j) "Wages" means remuneration in cash or any other form for services performed by an employee for an employer, except that it shall not include remuneration paid:

(i) For domestic service in a private home, local college club, or local chapter of a college fraternity or sorority; or

(ii) For services performed by an employee in connection with farming activities; or

(iii) For services not in the course of the employer's trade or business performed by an employee in any calendar quarter; or

(iv) For services performed by a duly ordained, commissioned or licensed minister of a church in the exercise of his ministry, or by a member of a religious order performing duties required by the order.

(k) "Transient employer" means an employer who is not a resident of this state and who temporarily engages in any activity within the state for the production of income. Without intending to exclude others who may come within the foregoing definition, any nonresident employer engaging in any such activity within the state which, as of any date, cannot be reasonably expected to continue for a period of eighteen (18) consecutive months, shall be deemed to be temporarily engaged in such activity.

(l) "Calendar quarter" means the period of three (3) consecutive months ending on March 31, June 30, September 30 or December 31.



§ 27-7-305 - Withholding of tax; leased employees

Every employer making payments of wages to employees shall deduct and withhold from such wages an amount determined from withholding tables promulgated by the commissioner and furnished to the employer. The full amount deducted and withheld from any employee's wages during the income year shall be credited against the tax liability of the employee under the provisions of Article 1 of this chapter for that year. Any such tables promulgated by the commissioner shall not be designed to collect more than the amount of tax that the taxpayer can reasonably be expected to owe for the income year. Businesses that lease employees by a contract of employment with a leasing firm may be considered the employer for Mississippi withholding tax purposes. In such cases payments to the leasing company may be attached for such withholding taxes upon default by the leasing firm.

Firms that lease employees to businesses are required to maintain separate ledgers of account for these employees. These lease firms shall furnish the Tax Commission annually a summary of wages paid, number of employees and amounts withheld by location. In addition, the commissioner shall require firms that lease employees to businesses to give a cash bond or an approved surety bond in an amount sufficient to cover twice the estimated tax liability for a period of three (3) months. This bond shall be filed with the commissioner prior to beginning business in this state. Failure to comply with this provision shall subject such person to the penalties provided by this chapter.



§ 27-7-307 - Employer and certain persons owning stock of corporations or interest in limited liability companies with thirty-five or less owners liable for amounts required to be withheld; liability is derivative of the corporation or limited liability company

(1) Every employer shall be liable for amounts required to be deducted and withheld by this article regardless of whether or not the amounts were in fact deducted and withheld, except that if the employer fails to deduct and withhold the required amounts and if the tax against which the required amounts would have been credited is paid, the employer shall not be liable for those amounts not deducted and withheld if such failure was due to reasonable cause.

(2) Persons owning stock of ten percent (10%) or more of the total of corporations or ten percent (10%) interest in limited liability companies with thirty-five (35) or less owners and exercising responsibilities for fiscal management of such corporation or limited liability company also shall be liable for amounts withheld or required to be withheld under this article, including interest and penalties thereon, when such amounts become due and unpaid to the extent that such amounts accrued while such person was exercising responsibilities for fiscal management. The liability under this subsection is derivative of the corporation or limited liability company, and the three-year assessment period provided in Section 27-7-49 will begin to run after the liability of the corporation or limited liability company becomes final. A person being assessed under this subsection may appeal his liability under Section 27-77-5 solely regarding the issue of the ownership interest and management requirements of this subsection. The commissioner shall make assessments against and effect collection from said persons pursuant to the provisions of this article for the making of withholding tax determinations against employers.



§ 27-7-308 - Withholding by buyer on gross proceeds realized by nonresident seller of real property; refund of excess withholding; filing of federal information returns with Department of Revenue

(1) In a sale of real property and associated tangible personal property which is not considered an exchange or trade of such property and which results in gross proceeds greater than One Hundred Thousand Dollars ($ 100,000.00) paid by the buyer to the seller or sellers and owned by a nonresident, the buyer shall withhold and pay over to the State Tax Commission an amount equal to five percent (5%) of the amount realized by the seller on the sale. However, if the amount required to be withheld pursuant to this subsection exceeds the net proceeds payable to the seller, the buyer shall withhold and pay over to the commission only the net proceeds otherwise payable to the seller. For purposes of this section a corporation registered to do business in the State of Mississippi shall be considered a resident of the state.

(2) The failure of the buyer to withhold or pay to the State Tax Commission the amount to be withheld as provided in subsection (1) of this section shall not impair or affect the title to such property, but the buyer shall be personally liable to the State Tax Commission for any amounts to be withheld according to subsection (1) of this section and not paid over to the State Tax Commission by the buyer.

(3) If the seller determines that the amount required to be withheld pursuant to subsection (1) of this section will result in excess withholding on any gain required to be recognized from the sale, the seller may provide the buyer an affidavit signed under penalties of perjury stating the amount of the gain required to be recognized from the sale, and the buyer shall withhold the applicable percentage of the amount of the gain required to be recognized, if any, stated in the affidavit rather than as provided in subsection (1) of this section. However, if the amount required to be withheld pursuant to this subsection exceeds the net proceeds payable to the seller, the buyer shall withhold and pay over to the commission only the net proceeds otherwise payable to the seller.

(4) If a withholding payment made pursuant to subsection (1) of this section results in excess withholding on any gain required to be recognized from the sale, the seller may file a claim for refund of excess withholding with the commission that includes an affidavit as provided in subsection (3) of this section and the commission shall refund the difference between the amount withheld pursuant to subsection (1) of this section and the amount to be withheld as provided in subsection (3) of this section.

(5) The buyer shall be required to send to the State Tax Commission the information returns for real estate transactions as required by the Internal Revenue Code of 1986, as amended.



§ 27-7-309 - Employer's return and payment of taxes withheld

(1) (a) Except as otherwise provided in this subsection, every employer required to deduct and withhold from wages under this article shall, for each calendar quarter, on or before the fifteenth day of the month following the close of such calendar quarter, file a withholding return as prescribed by the commissioner and pay over to the commissioner the full amount required to be deducted and withheld from wages by such employer for the calendar quarter. Provided that the commissioner may, by regulation, provide that every such employer shall, on or before the fifteenth day of each month, pay over to the commissioner or a depository designated by the commissioner, the amount required to be deducted and withheld by such employer for the preceding month, if such amount is One Hundred Dollars ($ 100.00) or more. Returns and payments placed in the mail must be postmarked by the due date in order to be timely filed, except when the due date falls on a weekend or holiday, returns and payments placed in the mail must be postmarked by the first working day following the due date in order to be considered timely filed.

(b) An employer having an average monthly withholding tax liability of at least Fifty Thousand Dollars ($ 50,000.00) for the preceding calendar year shall pay to the Department of Revenue on or before June 25, 2014, and on or before the twenty-fifth day of June of each succeeding year thereafter, an amount equal to at least seventy-five percent (75%) of such employer's estimated withholding tax liability for the month of June of the current taxable year, or an amount equal to at least seventy-five percent (75%) of the employer's withholding tax liability for the month of June of the preceding taxable year. Payments required to be made under this paragraph must be received by the Department of Revenue no later than June 25 in order to be considered timely made. An employer that fails to comply with the requirements of this paragraph may be assessed a penalty in an amount equal to ten percent (10%) of the difference between any amount the taxpayer pays pursuant to this paragraph and the employer's actual withholding tax liability for the month of June for which the estimated payment was required to be made. This paragraph shall not apply to any agency, department or instrumentality of the United States, any agency, department, institution, instrumentality or political subdivision of the State of Mississippi, or any agency, department, institution or instrumentality of any political subdivision of the State of Mississippi. Payments made pursuant to this paragraph for the month of June, less One Hundred Thousand Dollars ($ 100,000.00) thereof to be retained by the Department of Revenue each year to defray the costs of collection, shall be deposited by the Department of Revenue into the State General Fund.

(c) The commissioner may promulgate rules and regulations to require or permit filing periods of any duration, in lieu of monthly or quarterly filing periods, for any taxpayer or group thereof.

(2) Notwithstanding any of the other provisions of this section, all transient employers and all employers engaged in any business which is seasonal shall make return and pay over to the commissioner on a monthly basis, the full amounts required to be deducted and withheld from the wages by such employer for the calendar month. Such returns and payments to the commissioner by such employers shall be made on or before the fifteenth day of the month following the month for which such amounts were deducted and withheld from the wages of his employees. The commissioner shall have the authority to issue reasonable rules and regulations designating or classifying those transient and seasonal employers.

(3) If the commissioner, in any case, has justifiable reason to believe that the collection of funds required to be withheld by any employer as provided herein is in jeopardy, he may require the employer to file a return and pay such amount required to be withheld at any time.

(4) Every employer who fails to withhold or pay to the commissioner any sums required by this article to be withheld and paid, shall be personally and individually liable therefor, except as provided in Section 27-7-307; and any sum or sums withheld in accordance with the provisions of this article shall be deemed to be held in trust for the State of Mississippi and shall be recorded by the employer in a ledger account so as to clearly indicate the amount of tax withheld and that the amount is the property of the State of Mississippi.

(5) Once an employer has become liable to a quarterly return of withholding, he must continue to file a quarterly report, even though no tax has been withheld, until such time as he notifies the commissioner, in writing, that he no longer has employees or that he is no longer liable for such quarterly returns.

(6) Once an employer has become liable to a monthly return of withholding, he must continue to file a monthly report, even though no tax has been withheld until such time as he notifies the commissioner, in writing, that he no longer has employees or that he is no longer liable for such monthly returns.

(7) Magnetic media reporting may be required in a manner to be determined by the commissioner.



§ 27-7-311 - Annual withholding statement

Every employer shall file an annual statement of withholding for each employee. The annual statement shall be in the form prescribed by the commissioner and shall be filed with the commissioner and two copies thereof furnished the employee on or before the thirty-first day of January following the close of the calendar year. Provided, if the employment of the employee is terminated during the calendar year, the employer shall furnish such statement to the employee at the time of the termination of employment. Such statement shall show:

(1) The name and withholding account number of the employer;

(2) The name of the employee and his social security account number;

(3) The total compensation paid to the employee; and

(4) The total amount withheld by the employer pursuant to this article for the year or part of a calendar year where the employee worked for less than a full calendar year, and such other information as the commissioner shall require by rule or regulation.



§ 27-7-312 - Certain withholding tax revenue to be deposited in Mississippi Advantage Jobs Incentive Payment Fund

(1) Of the revenue collected under the provisions of this article from the new direct jobs of a qualified business or industry as defined in Section 57-62-5 of the Mississippi Advantage Jobs Act, an amount equal to the estimated amount of the quarterly incentive payment for which such qualified business or industry is eligible shall be deposited into the Mississippi Advantage Jobs Incentive Payment Fund created pursuant to Section 57-62-1 et seq., on or before the twentieth day of the month following the close of each calendar quarter.

(2) Of the revenue collected under the provisions of this article from the qualified jobs of a qualified business or industry as defined in Section 57-99-1, an amount equal to the estimated amount of the quarterly incentive payment for which such qualified business or industry is eligible shall be deposited into the MMEIA Withholding Rebate Fund created pursuant to Section 57-99-5, on or before the twentieth day of the month following the close of each calendar quarter.

(3) Of the revenue collected under the provisions of this article from the qualified jobs of a qualified business or industry as defined in Section 57-100-1, an amount equal to the estimated amount of the quarterly incentive payment for which such qualified business or industry is eligible shall be deposited into the Existing Industry Withholding Rebate Fund created pursuant to Section 57-100-5, on or before the twentieth day of the month following the close of each calendar quarter.

(4) Of the revenue collected under the provisions of this article from the qualified jobs of a qualified business or industry as defined in Section 57-99-21, an amount equal to the estimated amount of the quarterly incentive payment for which such qualified business or industry is eligible shall be deposited into the MMEIA Rebate Fund created pursuant to Section 57-99-25, on or before the twentieth day of the month following the close of each calendar quarter.



§ 27-7-313 - Refund to taxpayer

In the case of any overpayment of any tax, interest or penalty levied or provided for in Article 1 of this chapter, or in this article, whether by reason of excessive withholding, error on the part of the taxpayer, erroneous assessment of tax, or otherwise, the excess shall be refunded to the taxpayer.

When, upon examination of any return made under this article, or under the provisions of Article 1 of this chapter, it appears that an amount of income tax has been paid in excess of the amount properly due, then the amount of the excess shall be credited against any income tax then due from the taxpayer under any other return required by this article, or Article 1 of this chapter. Refunds or credits may be withheld or applied against any other tax determined finally to be due if the taxpayer has failed to pay any tax finally due as required by the provisions of the laws administered by the department. Any excess after such application shall be certified to the State Auditor of Public Accounts by the commissioner. The Auditor is hereby authorized to make any investigation and audit of the claim as he finds necessary. If he finds that the commissioner is correct in his determination, the Auditor may issue his warrant to the State Treasurer in favor of the taxpayer for the amount of tax erroneously paid into the State Treasury. No refund shall be granted under this article or under the provisions of Article 1 of this chapter unless a claim for the refund is made within three (3) years from the date the return is due, or within three (3) years from the final day of an extension period previously granted by the commissioner pursuant to the provisions of Section 27-7-50; however, the restrictions imposed by this section do not apply to those refund requests or claims made in compliance with Section 27-7-49.

The State Treasurer shall withhold from all income taxes collected each month an amount necessary to make refunds expected to be approved by the State Auditor during the following month. This amount shall be placed in a special fund, separate and apart from the General Fund of the state, and used for the purpose of making refunds under the income tax laws of the state. All refunds made under this article shall be made as quickly as possible upon receipt of the proper proof, as required by the State Auditor.

In order to obtain a refund, an employee shall attach to his return a copy of the withholding statement required to be furnished him by his employer as provided in Section 27-7-311. The making of any refund shall not be conclusive of the tax due by any individual, but shall be made subject to the future audit of his return and the determination of his liability. Bond requirements of Section 7-7-57 shall not apply to warrants for refund of income tax.



§ 27-7-315 - Procedure where refund not made within six months; interest

[Effective until January 1, 2015, this section will read:]

(1) If any overpayment of any tax, interest or penalty levied or provided for by Article 1 of this chapter, or in this article, is not refunded to the taxpayer as provided in Section 27-7-313 within six (6) months after the final date for filing returns as prescribed by law, the taxpayer may treat the failure to refund as a denial of a refund claim and appeal in the manner provided for in Section 27-77-5.

(2) If any overpayment of tax as reflected on a return or amended return filed, and verified by the commissioner or determined to be due by the commissioner or commission when no overpayment is shown on a return or amended return, is not refunded within ninety (90) days after the prescribed due date of the return, the date the return is filed, or the date the commissioner or commission determines a refund as being due when no overpayment is shown on a return or amended return, whichever is later, interest at the rate of one percent (1%) per month shall be allowed on the overpayment computed for the period after expiration of the ninety-day period provided in this subsection to the date of payment.

[Effective from and after January 1, 2015, this section will read:]

(1) If any overpayment of any tax, interest or penalty levied or provided for by Article 1 of this chapter, or in this article, is not refunded to the taxpayer as provided in Section 27-7-313 within six (6) months after the final date for filing returns as prescribed by law, the taxpayer may treat the failure to refund as a denial of a refund claim and appeal in the manner provided for in Section 27-77-5. A taxpayer's failure to file an appeal based on this deemed denial shall not prejudice or otherwise jeopardize the taxpayer's right to file an appeal upon a subsequent formal denial in the manner provided for in Section 27-77-5.

(2) If any overpayment of tax as reflected on a return, amended return or any other form of claim for refund or determined to be due by the commissioner or department when no overpayment is shown on a return, amended return or other form of claim for refund, is not refunded within ninety (90) days after (a) the prescribed due date of the return, (b) the date the return is filed, (c) the date a claim for refund is filed, or (d) the date the commissioner, the Board of Tax Appeals or court determines a refund as being due when no overpayment is shown on a return, amended return or other form of claim for refund, whichever is later, interest at the rate of one percent (1%) per month, except as otherwise provided in this section, shall be allowed on the overpayment computed for the period after expiration of the ninety-day period provided in this subsection to the date of payment. For any overpayment reflected on a return or amended return filed on or after January 1, 2015, or any overpayment based on a determination of refund by the commissioner, the Board of Tax Appeals or court on or after January 1, 2015, where no overpayment is shown on a return or amended return, the rate of interest allowed on the overpayment shall be:

(a) Nine-tenths of one percent (9/10 of 1%) per month for any overpayment reflected on a return or amended return filed on or after January 1, 2015, and before January 1, 2016, or any overpayment based on a determination of refund by the commissioner, the Board of Tax Appeals or court on or after January 1, 2015, and before January 1, 2016, where no overpayment is shown on a return or amended return;

(b) Eight-tenths of one percent (8/10 of 1%) per month for any overpayment reflected on a return or amended return filed on or after January 1, 2016, and before January 1, 2017, or any overpayment based on a determination of refund by the commissioner, the Board of Tax Appeals or court on or after January 1, 2016, and before January 1, 2017, where no overpayment is shown on a return or amended return;

(c) Seven-tenths of one percent (7/10 of 1%) per month for any overpayment reflected on a return or amended return filed on or after January 1, 2017, and before January 1, 2018, or any overpayment based on a determination of refund by the commissioner, the Board of Tax Appeals or court on or after January 1, 2017, and before January 1, 2018, where no overpayment is shown on a return or amended return;

(d) Six-tenths of one percent (6/10 of 1%) per month for any overpayment reflected on a return or amended return filed on or after January 1, 2018, and before January 1, 2019, or any overpayment based on a determination of refund by the commissioner, the Board of Tax Appeals or court on or after January 1, 2018, and before January 1, 2019, where no overpayment is shown on a return or amended return;

(e) One-half of one percent (1/2 of 1%) per month for any overpayment reflected on a return or amended return filed on or after January 1, 2019, or any overpayment based on a determination of refund by the commissioner, the Board of Tax Appeals or court on or after January 1, 2019, where no overpayment is shown on a return or amended return.



§ 27-7-317 - Refunds to employer for overpayment

(1) Any employer who makes an overpayment of the tax required to be remitted to the commissioner by Section 27-7-309 may file application with the commissioner, on a form prescribed by the commissioner, to have the amount of the overpayment refunded to him or to have the amount credited against the payment which he is required to make for a subsequent quarterly period, but the refund or credit shall be allowed only to the extent that the amount of the overpayment was not withheld under Section 27-7-305 by the employer.

(2) If the commissioner shall determine that the employer is not entitled to the refund or credit as applied for, he shall so notify the employer of the denial of the refund claim.

(3) Unless written application for refund or credit is received by the commissioner from the employer within three (3) years from the date the overpayment was made, no refund or credit shall be allowed.



§ 27-7-319 - Declaration of estimated tax

Every individual taxpayer subject to the tax levied by the provisions of Article 1 of this chapter shall make and file with the commissioner estimated tax returns and payments for the income year, if such taxpayer does not have at least eighty percent (80%) of his tax liability withheld through wages subject to withholding and such liability exceeds Two Hundred Dollars ($ 200.00).

Except as otherwise provided in Section 57-10-409, every corporate taxpayer subject to the tax levied by the provisions of Article 1 of this chapter shall make and file with the commissioner estimated tax returns and payments for any income year ending after December 31, 1983, in an amount not less than ninety percent (90%) of the tax liability if such liability exceeds Two Hundred Dollars ($ 200.00).



§ 27-7-323 - Amendment of declaration

A taxpayer may file amendments to a declaration at such time, under such rules and regulations and in such form as the commissioner shall prescribe.



§ 27-7-325 - Joint declaration; husband and wife

A single declaration may be filed jointly by a husband and wife having the same income year. If a joint declaration is filed by a husband and wife and they do not file a joint return for the income year, the estimated tax paid under the joint declaration may be treated as the estimated tax of either the husband or wife or may be divided between them at the election of the taxpayers. If the taxpayers fail to agree upon a division or application of the estimated tax paid, then the commissioner shall divide the estimated tax paid between the husband and wife or apply the estimated tax paid to the tax due by either the husband or wife.



§ 27-7-327 - Underestimate of tax

[Effective until January 1, 2015, this section will read:]

Taxpayers subject to the requirements of estimated tax payments for an income year ending after December 31, 1983, shall estimate an amount not less than eighty percent (80%) of the tax actually due in the case of an individual or, except as otherwise provided in Section 27-7-329(f), an amount not less than ninety percent (90%) of the tax actually due in the case of a corporation. Any corporate taxpayer which either fails to file the required estimated tax returns and pay the tax within the time prescribed, or, except as otherwise provided in Section 27-7-329(f), which underestimates the required amount of the estimated tax shall be liable for a penalty in the amount of ten percent (10%) of the amount unpaid plus interest at the rate of one percent (1%) per month on such amount. Any individual taxpayer who either fails to file the required estimated tax returns and pay the tax within the time prescribed, or who underestimates the required amount of the estimated tax shall be liable for interest at the rate of one percent (1%) per month on such amount.

[Effective from and after January 1, 2015, this section will read:]

Taxpayers subject to the requirements of estimated tax payments for an income year ending after December 31, 1983, shall estimate an amount not less than eighty percent (80%) of the tax actually due in the case of an individual or, except as otherwise provided in Section 27-7-329(f), an amount not less than ninety percent (90%) of the tax actually due in the case of a corporation. Any corporate taxpayer which either fails to file the required estimated tax returns and pay the tax within the time prescribed, or, except as otherwise provided in Section 27-7-329(f), which underestimates the required amount of the estimated tax shall be liable for a penalty in the amount of ten percent (10%) of the amount unpaid plus interest at the rate of one percent (1%) per month on such amount, except as otherwise provided in this section. Any individual taxpayer who either fails to file the required estimated tax returns and pay the tax within the time prescribed, or who underestimates the required amount of the estimated tax shall be liable for interest at the rate of one percent (1%) per month on such amount, except as otherwise provided in this section. For taxes assessed by the commissioner on or after January 1, 2015, the rate of any interest assessed under this section shall be:

(a) Nine-tenths of one percent (9/10 of 1%) per month for such taxes assessed on or after January 1, 2015, and before January 1, 2016;

(b) Eight-tenths of one percent (8/10 of 1%) per month for such taxes assessed on or after January 1, 2016, and before January 1, 2017;

(c) Seven-tenths of one percent (7/10 of 1%) per month for such taxes assessed on or after January 1, 2017, and before January 1, 2018;

(d) Six-tenths of one percent (6/10 of 1%) per month for such taxes assessed on or after January 1, 2018, and before January 1, 2019; and

(e) One-half of one percent (1/2 of 1%) per month for such taxes assessed on or after January 1, 2019.



§ 27-7-329 - Payment of estimated tax

The estimated tax payment shall be made on such forms as the commissioner may prescribe and shall be paid as follows:

(a) The total estimated tax may be paid on or before the fifteenth day of the fourth month of the income year of the taxpayer; provided, individuals whose gross income from farming or fishing for the income year can reasonably be expected to amount to at least two-thirds (2/3) of the total gross income from all sources for the income year, may file and pay the estimated tax on or before the fifteenth day of the first month after the close of the income year; however, if such taxpayer files a completed income tax return on or before the first day of the third month following the close of the income year and pays the tax shown to be due thereon, it shall not be necessary to file or pay any estimated income tax.

(b) At the election of the taxpayer, individuals may pay the tax in equal installments of one-fourth ( 1/4) on or before the fifteenth day of the fourth month of the income year, one-fourth ( 1/4) or before the fifteenth day of the sixth month of the income year, one-fourth ( 1/4) on or before the fifteenth day of the ninth month of the income year, and one-fourth ( 1/4) on or before the fifteenth day of the first month after the close of the income year. Corporations may elect to pay the tax in installments of one-fourth ( 1/4) on or before the fifteenth day of the fourth month of the income year, one-fourth ( 1/4) on or before the fifteenth day of the sixth month of the income year, one-fourth ( 1/4) on or before the fifteenth day of the ninth month of the income year, and one-fourth ( 1/4) on or before the fifteenth day of the twelfth month of the income year.

(c) In the case of a taxpayer who makes an amendment to the tax estimate, the tax payments due after such amendment shall be adjusted either up or down to conform to the amended estimate of tax.

(d) In the case of a taxpayer who first meets the requirements subsequent to the fifteenth day of the fourth month of the income year, and not later than the fifteenth day of the ninth month of the income year the estimated tax may be paid in equal installments with the first installment being due at the time the taxpayer first meets the requirements and an installment being due on each subsequent regular tax payment date for the income year as prescribed in paragraph (b) of this section. If the taxpayer meets the requirements subsequent to the fifteenth day of the ninth month of the income year, the estimated tax shall be paid in full at that time.

(e) Any tax payment due under the provisions of this article may be paid by the taxpayer in advance of the date prescribed herein for the payment thereof.

(f) In the case of a corporate taxpayer, acting in good faith, that is paying its estimated tax in accordance with paragraph (b) of this section and that is unable to calculate with certainty the amount of estimated tax payable as the installment due on the fifteenth day of the twelfth month of the income year, the commission may allow the taxpayer to pay as its total estimated taxes an amount less than ninety percent (90%) of the tax liability; however, this provision shall not affect the amount of the tax liability that will be due on income for that year or the penalties which may be imposed for failure to file estimated tax returns and for underestimates that occur regarding installments due at any time other than the fifteenth day of the twelfth month of the income year.



§ 27-7-331 - Withholding tables; rules, regulations and forms

The commissioner shall prepare and furnish to employers state income tax withholding tables based on the current income tax laws of the state, taking into consideration the various deductions and personal exemptions allowed therein. Such tables shall be designed to provide for a yearly aggregate withholding that will approximate the state income tax liability of the average taxpayer, with the standard deductions and personal exemptions. The commissioner shall also make and prescribe such other rules, regulations and forms as he shall deem necessary or desirable for carrying out the purposes of this article. Any such tables promulgated by the commissioner shall not be designed to collect more than the amount of tax that the taxpayer can reasonably be expected to owe for the income year.



§ 27-7-333 - Employer's withholding account number

Every employer, as defined herein, shall, on or before January 1, 1969, make application to the commissioner for and be assigned an employer's withholding account number. The account number assigned to an employee shall be used by such employer on all returns, reports and inquiries addressed to the commissioner.



§ 27-7-335 - Employee required to furnish exemption certificate to employer

Every employee whose wages are subject to the withholding provisions of this article shall, on or before January 1, 1969, furnish his or her employer with a certificate showing the exemption claimed by such employee for purposes of withholding. If any employee shall fail or refuse to furnish his or her employer such certificate, the employer shall withhold from the wages of such employee as if such employee claimed no exemption either for himself or herself. The furnishing of such information shall be in the form required by the commissioner.



§ 27-7-337 - Method of payment

All taxes due under the provisions of this article shall be paid, on or before the date fixed by law for filing returns. Any such taxes may be paid with uncertified check during such time and under such regulations the commissioner shall prescribe, but, if a check received in payment of such taxes is not paid by the bank on which it is drawn, the taxpayer by whom such check is tendered shall remain liable for the payment of the tax and for all legal penalties, the same as if such check had not been tendered.



§ 27-7-339 - Withholding state income taxes of federal employees by federal agencies

The commissioner is hereby authorized and directed to enter into an agreement with the secretary of the treasury of the United States, with respect to withholding of income tax as provided by this article, pursuant to an Act of Congress, 80 Stat. 478; Pub. Law 89-554; 5 U.S.C.S. Revised, Section 5517, September 6, 1966, and Executive Order No. 10407, 17 F. R. 10132, November 7, 1952.



§ 27-7-341 - Administration

(1) The commissioner shall have exclusive jurisdiction and be charged with the administration and enforcement of the provisions of this article, except as otherwise provided.

(2) The commissioner, for the purpose of ascertaining the correctness of any return, or for the purpose of making a return where none has been made, is hereby authorized, by any agent designated by the commissioner for that purpose, to examine any books, papers, records, or memoranda, bearing upon the matter required to be included in the return, and may require the attendance of persons rendering a return or of any officer or employee of such person, or of any person having knowledge in the premises, and may take his testimony with reference to the matter required by law to be included in such return, with power to administer oaths to such person or persons.

(3) If any person summoned to appear under this article to testify, or produce books, papers or other data, shall refuse to do so, the chancery court for the district in which such person resides shall have jurisdiction by appropriate process to compel such attendance, testimony, or production of books, papers, or other data.



§ 27-7-343 - Regulatory authority

(1) The commissioner, with the approval of the governor, may, from time to time, make such rules and regulations, not inconsistent with this article, as he may deem necessary to enforce its provisions.

(2) The commissioner is herewith authorized to promulgate such rules and regulations, prescribe such forms, purchase such equipment and supplies, employ personnel, and to do such other acts as he shall deem necessary in order that the withholding system herein established may be effectively initiated on January 1, 1969.



§ 27-7-345 - Civil penalties for failure to file return or deficiency in payment of tax

[Effective until January 1, 2015, this section will read:]

Any taxpayer who either fails to file a required return within the time prescribed, or who fails to remit the tax or remits less than the amount due under the return, shall be liable for the following penalties:

(a) If the failure to file a return within the time prescribed, or the failure to pay the tax or any part thereof, was not the result of any fraudulent intent, the taxpayer shall be liable for a penalty in the amount of ten percent (10%) of the total amount of deficiency or delinquency in the tax, plus interest on the amount of tax due at the rate of one percent (1%) per month on the amount not paid, from the date such tax was due until paid, and such amount shall be added to the liability of the taxpayer unless such failure was due to reasonable cause.

(b) If the failure to file the return or to remit the tax or any part thereof was the result of a fraudulent intent to evade the payment to the commissioner, the taxpayer, in addition to the criminal penalty provided in Section 27-7-347, shall be liable for a penalty of fifty percent (50%) of the tax due, plus interest on the amount of tax due at the rate of one percent (1%) per month on the amount not paid.

(c) If the failure to file an information return or to furnish a required statement within the time prescribed was not the result of any fraudulent intent, the taxpayer shall be liable for a penalty of Five Dollars ($ 5.00) per statement, with a minimum of Two Hundred Fifty Dollars ($ 250.00) up to a maximum of Ten Thousand Dollars ($ 10,000.00) per reporting account.

(d) If the failure to file an information return or to furnish a required statement was the result of intentional disregard of filing requirements, the taxpayer shall be liable for a penalty of Twenty-five Dollars ($ 25.00) per statement, with a minimum of Two Hundred Fifty Dollars ($ 250.00) up to a maximum of Fifty Thousand Dollars ($ 50,000.00) per reporting account.

[Effective from and after January 1, 2015, this section will read:]

Any taxpayer who either fails to file a required return within the time prescribed, or who fails to remit the tax or remits less than the amount due under the return, shall be liable for the following penalties:

(a) (i) If the failure to file a return within the time prescribed, or the failure to pay the tax or any part thereof, was not the result of any fraudulent intent, the taxpayer shall be liable for a penalty in the amount of ten percent (10%) of the total amount of deficiency or delinquency in the tax, plus interest on the amount of tax due at the rate of one percent (1%) per month, except as otherwise provided in this paragraph (a), on the amount not paid, from the date such tax was due until paid, and such amount shall be added to the liability of the taxpayer unless such failure was due to reasonable cause.

(ii) For taxes assessed by the commissioner on or after January 1, 2015, the rate of any interest assessed under this section shall be:

1. Nine-tenths of one percent (9/10 of 1%) per month for such taxes assessed on or after January 1, 2015, and before January 1, 2016;

2. Eight-tenths of one percent (8/10 of 1%) per month for such taxes assessed on or after January 1, 2016, and before January 1, 2017;

3. Seven-tenths of one percent (7/10 of 1%) per month for such taxes assessed on or after January 1, 2017, and before January 1, 2018;

4. Six-tenths of one percent (6/10 of 1%) per month for such taxes assessed on or after January 1, 2018, and before January 1, 2019; and

5. One-half of one percent (1/2 of 1%) per month for such taxes assessed on or after January 1, 2019.

(b) If the failure to file the return or to remit the tax or any part thereof was the result of a fraudulent intent to evade the payment to the commissioner, the taxpayer, in addition to the criminal penalty provided in Section 27-7-347, shall be liable for a penalty of fifty percent (50%) of the tax due, plus interest on the amount of tax due at the rate of one percent (1%) per month on the amount not paid.

(c) If the failure to file an information return or to furnish a required statement within the time prescribed was not the result of any fraudulent intent, the taxpayer shall be liable for a penalty of Five Dollars ($ 5.00) per statement, with a minimum of Two Hundred Fifty Dollars ($ 250.00) up to a maximum of Ten Thousand Dollars ($ 10,000.00) per reporting account.

(d) If the failure to file an information return or to furnish a required statement was the result of intentional disregard of filing requirements, the taxpayer shall be liable for a penalty of Twenty-five Dollars ($ 25.00) per statement, with a minimum of Two Hundred Fifty Dollars ($ 250.00) up to a maximum of Fifty Thousand Dollars ($ 50,000.00) per reporting account.



§ 27-7-347 - Criminal penalties

(1) Willful failure to withhold tax or to remit tax to commissioner. Any employer required by Section 27-7-305 to deduct and withhold from wages of employees for the payment of state income taxes who shall willfully fail to deduct and withhold the required amounts from the wages of any employee for any payroll period, or who shall willfully fail to remit the same to the commissioner within the time prescribed by Section 27-7-309, shall, in addition to being liable for such amount, be guilty of a misdemeanor, and, upon conviction therefor, shall be fined not less than One Hundred Dollars ($ 100.00), nor more than Five Hundred Dollars ($ 500.00), or imprisoned for not more than six (6) months, or both so fined and imprisoned.

(2) Any person required by this article to file a declaration of estimated tax who shall willfully fail to file the same within the time required by this article, or who shall willfully give any false information in such declaration shall be guilty of a misdemeanor, and, upon conviction, shall be fined not less than Twenty-five Dollars ($ 25.00), nor more than One Hundred Dollars ($ 100.00).

(3) Any employer who shall willfully fail to furnish an annual withholding statement to the commissioner or to any employee as required in Section 27-7-311 shall be guilty of a misdemeanor and, upon conviction therefor, shall be fined not less than Twenty-five Dollars ($ 25.00), nor more than Two Hundred Fifty Dollars ($ 250.00), or imprisoned not less than ten (10) days, nor more than ninety (90) days, or both so fined and imprisoned.



§ 27-7-349 - Article 3 supplemental to Article 1

The provisions of this article are supplemental to the provisions of Article 1 of this chapter, and shall not be construed to repeal any part thereof not in direct conflict with this article.






Article 5 - SETOFF AGAINST INCOME TAX REFUND FOR DEBT OWED FOR CHILD SUPPORT OR MAINTENANCE

§ 27-7-501 - Declaration of purpose

The purpose of this article is to establish a policy and provide a system whereby claimant agencies of the State of Mississippi in conjunction with the State Tax Commission shall cooperate in identifying certain debtors who qualify for refunds from the State Tax Commission. It is the intent of the Legislature that this article be liberally construed so as to effectuate its purpose.



§ 27-7-503 - Definitions

As used in this article, unless the context requires otherwise:

(a) "Claimant agency" means the State Department of Public Welfare with respect to the collection of debts due and owing for the care, support or maintenance of a child.

(b) "Commission, " "State Tax Commission," "Tax Commission" or "department" means the Department of Revenue of the State of Mississippi.

(c) "Debtor" means any individual owing overdue support for a child as defined by federal regulations.

(d) "Debt" means any overdue support for a child as defined by federal regulations.

(e) "Refund" means the Mississippi income tax refund which the commission determines to be due any individual taxpayer.



§ 27-7-505 - Remedy to be in addition to others available

The collection remedy authorized by this article is in addition to and not in substitution for any other remedy available by law.



§ 27-7-507 - Submission of debts by claimant agencies

(1) The claimant agency may submit any debts in excess of Twenty-five Dollars ($ 25.00) to the commission for collection through setoff under the procedure established by this article, except in cases where the validity of the debt is legitimately in dispute and alternate means of collection would result in a loss of federal funds or federal assistance.

(2) Upon request of the claimant agency, the commission shall set off any refund against the sum certified by the claimant agency as provided in this article.



§ 27-7-509 - Procedural requirements; fee

(1) Within the time frame specified by the commission, a claimant agency seeking to collect a debt through setoff shall supply the information necessary to identify each debtor whose refund is sought to be set off and certify the amount of the debt or debts owed by each such debtor.

(2) If a debtor identified by a claimant agency is determined by the commission to be entitled to a refund of at least Twenty-five Dollars ($ 25.00), the commission shall transfer an amount equal to the refund owed, not to exceed the amount of the claimed debt certified, to the agency. When the refund owed exceeds the claimed debt, the commission shall send the excess amount to the debtor within a reasonable time after such excess is determined.

(3) At the time of the transfer of funds to a claimant agency pursuant to subsection (2), the commission shall notify the taxpayer or taxpayers whose refund is sought to be set off that the transfer has been made. Such notice shall clearly set forth the name of the debtor, the manner in which the debt arose, the amount of the claimed debt, the transfer of funds to the claimant agency pursuant to subsection (2), the intention to set off the refund against the debt, the amount of the refund in excess of the claimed debt, the taxpayer's opportunity to give written notice to contest the setoff within thirty (30) days of the date of mailing of the notice, the name and mailing address of the claimant agency to which the application for a hearing must be sent, and the fact that failure to apply in writing for such a hearing within the thirty-day period will be deemed a waiver of the opportunity to contest the setoff. In the case of a joint return, the notice shall also state the name of the taxpayer named in the return, if any, against whom no debt is claimed, the fact that a debt is not claimed against such taxpayer, the fact that such taxpayer is entitled to receive a refund if it is due him regardless of the debt asserted against his spouse, and that in order to obtain a refund due him, such taxpayer must apply in writing for a hearing with the claimant agency named in the notice within thirty (30) days of the date of the mailing of the notice. If a taxpayer fails to apply in writing for such a hearing within thirty (30) days of the mailing date of such notice, he will have waived his opportunity to contest the setoff.

(4) Upon receipt of funds transferred from the commission pursuant to subsection (2), the claimant agency shall deposit and hold such funds in an escrow account until a final determination of the validity of the debt.

(5) The claimant agency shall pay the commission a fee, not to exceed Seventeen Dollars ($ 17.00) in each case in which a tax refund is identified as being available for offset. Such fees shall be deposited by the Tax Commission into a special fund hereby created in the State Treasury, out of which the Legislature shall appropriate monies to defray expenses of the commission in employing personnel to administer the provisions of this article.



§ 27-7-511 - Hearing upon written application

If the claimant agency receives a written application contesting the setoff or the claim upon which the setoff is based, it shall grant a hearing to the taxpayer to determine whether the setoff is proper or the claim is valid. If the sum asserted as due and owing is not correct, an adjustment to the claimed sum may be made. No issues shall be reconsidered at the hearing which have been previously litigated.



§ 27-7-513 - Finalization of setoff; notice; refund

(1) Upon determination of the amount of the debt due and owing by means of the hearing provided for by Section 27-7-511 or by the taxpayer's default through failure to comply with Section 27-7-509(3) which mandates a timely request for review, the claimant agency shall remove the amount of the debt due and owing from the escrow account established pursuant to of Section 27-7-509(4) and shall credit such amount to the debtor's obligation.

(2) Upon transfer of the debt due and owing from the escrow account to the credit of the debtor's obligation, the claimant agency shall notify the debtor in writing of the finalization of the setoff. Such notice shall include a final accounting of the refund which was set off, including the amount of the refund to which the debtor was entitled prior to setoff, the amount of the debt due and owing, the amount of the refund in excess of the debt which has been returned to the debtor by the commission pursuant to subsection (2) of Section 27-7-509, and the amount of the funds transferred to the claimant agency pursuant to subsection (2) of Section 27-7-509 in excess of the debt determined to be due and owing at a hearing held pursuant to Section 27-7-511, if such a hearing was held. At such time, the claimant agency shall refund to the debtor the amount of the claimed debt originally certified and transferred to it by the commission in excess of the amount of the debt finally found to be due and owing.



§ 27-7-515 - Forms; rules and regulations; agreements with other states

(1) The commission is authorized to prescribe forms and adopt rules and regulations which it deems necessary to effectuate the intent and provisions of this article. All such rules and regulations shall be adopted in accordance with the Mississippi Administrative Procedures Law (Section 25-43-1 et seq.).

(2) The commission may enter into reciprocal agreements with the departments of revenue of other states that have enacted legislation that is substantially equivalent to the setoff procedure in this article. The agreement shall authorize the commission to provide by rule for the setoff of state income tax refunds or rebates of defaulters from states with which Mississippi has a reciprocal agreement and to provide for sending lists of names of Mississippi defaulters to the states with which Mississippi has a reciprocal agreement for setoff of that state's income tax refunds.



§ 27-7-517 - Furnishing information to claimant agency; confidentiality

(1) Pursuant to the provisions of Section 27-7-83, Mississippi Code of 1972, the commission may provide to a claimant agency all information necessary to accomplish and effectuate the intent of this article.

(2) The information obtained by a claimant agency from the commission in accordance with the provisions of this article shall retain its confidentiality and shall only be used by a claimant agency in the pursuit of its debt collection duties and practices; and any employee or former employee of any claimant agency who unlawfully discloses any such information for any other purpose, except as otherwise specifically authorized by law, shall be subject to the same penalties specified by law for unauthorized disclosure of confidential information by an agency or employee of the commission.



§ 27-7-519 - Refund deemed granted upon exercise of setoff; return of monies improperly received by claimant agency

When the setoff authorized by this article is exercised, the refund which is set off shall be deemed granted. Personnel of a claimant agency shall be released from liability for improper receipt of monies under setoff procedures upon return of any monies so received.






Article 6 - SETOFF AGAINST FEDERAL AND STATE INCOME TAX REFUNDS

§ 27-7-601 - Definitions

As used in this article:

(a) "Debt" means a past due, legally enforceable state or federal income tax obligation, unless otherwise indicated.

(b) "Debtor" means a person who owes a state or federal income tax obligation.

(c) "Past due, legally enforceable obligation" means a debt resulting from:

(i) A judgment rendered by a court of competent jurisdiction which has determined an amount of income tax to be due;

(ii) A determination after an administrative hearing which has determined an amount of income tax to be due and which is no longer subject to judicial review; or

(iii) An income tax assessment, including self-assessments, which has become final in accordance with law, but which has not been collected.

(d) "State" means the State of Mississippi acting through the Department of Revenue.

(e) "State Tax Commission" or "department" means the Department of Revenue.

(f) "Federal government" means the United States Department of the Treasury or any agency under its administration.

(g) "Tax refund offset" means withholding or reducing a tax refund overpayment by an amount necessary to satisfy a debt owed by the payee.

(h) "Tax refund payment" means any overpayment of taxes to be refunded to the person making the overpayment.



§ 27-7-603 - Taxpayers past due taxes; State income tax refunds to be offset to federal government; Federal income tax refunds to be offset to Mississippi State Tax Commission; procedure

(1) The federal government may submit information on any past due, legally enforceable obligation to the State Tax Commission for collection through a tax refund offset. The state may submit information on any past due, legally enforceable obligation to the federal government for collection through a tax refund offset.

(2) Upon receiving notice from the federal government that a named person owes a past due, legally enforceable obligation, the State Tax Commission shall:

(a) Reduce the amount of any tax refund payment payable to the named person by the amount of the past due, legally enforceable obligation owed the federal government and, if the tax refund exceeds the obligation, remit the excess to the person;

(b) Pay the amount by which the refund payment is reduced under paragraph (a) of this subsection to the federal government and notify the federal government of the person's name, taxpayer identification number, address and the amount collected; and

(c) Notify the named person that the tax refund payment has been reduced by an amount necessary to satisfy a past due, legally enforceable obligation.

(3) Upon receiving from the federal government the amount collected from a person who owes the state a past due, legally enforceable obligation, the State Tax Commission shall apply the amount to the person's state debt and reduce the person's obligation by the amount collected.






Article 7 - SETOFF AGAINST TAX REFUND FOR DEBT OWED ON DEFAULT ON EDUCATIONAL LOANS

§ 27-7-701 - Definitions

For the purposes of this article, the following terms shall have the respective meanings ascribed by this section:

(a) "Claimant agency" means the Board of Trustees of State Institutions of Higher Learning or any institution under the jurisdiction thereof, the Mississippi Guarantee Student Loan Agency, the Mississippi Post-Secondary Education Assistance Board, or any state agency which has loaned money to an individual for educational purposes.

(b) "Debtor" means any individual owing money or having a delinquent account with any claimant agency, which obligation has not been adjudicated satisfied by court order, set aside by court order, or discharged in bankruptcy.

(c) "Debt" means any liquidated sum due and owing any claimant agency which has accrued through contract, subrogation, tort or operation of law, regardless of whether there is an outstanding judgment for that sum.

(d) "Commission, " "State Tax Commission" or "department" means the Department of Revenue of the State of Mississippi.

(e) "Refund" means the Mississippi income tax refund which the commission determines to be due any individual taxpayer.



§ 27-7-703 - Provision of additional remedy

The collection remedy authorized by this article is in addition to and not in substitution for any other remedy available by law.



§ 27-7-705 - Submission by claimant agency

(1) A claimant agency may submit debts in excess of Twenty-five Dollars ($ 25.00) owed to it to the commission for collection through setoff, under the procedure established by this article, except in cases where the validity of the debt is legitimately in dispute, an alternate means of collection is pending and believed to be adequate, or such collection would result in a loss of federal funds or federal assistance.

(2) Upon the request of a claimant agency, the commission shall setoff any refund, as defined herein, against the sum certified by the claimant agency as provided in this article.



§ 27-7-707 - Transfer of funds to claimant agency; notice to debtor

(1) Within the time frame specified by the commission, a claimant agency seeking to collect a debt through setoff shall supply the information necessary to identify each debtor whose refund is sought to be setoff and certify the amount of debt or debts owed by each such debtor.

(2) If a debtor identified by a claimant agency is determined by the commission to be entitled to a refund of at least Twenty-five Dollars ($ 25.00), the commission shall transfer an amount equal to the refund owed, not to exceed the amount of the claimed debt certified, to the claimant agency. The State Tax Commission shall retain fifteen percent (15%) of the claimed debt as a collection fee. When the income tax refund owed exceeds the claimed debt, the commission shall send the excess amount to the debtor within a reasonable time after such excess is determined.

(3) At the time of the transfer of funds to a claimant agency pursuant to subsection (2) above, the commission shall notify the taxpayer or taxpayers whose refund is sought to be setoff that the transfer has been made. Such notice shall clearly set forth the name of the debtor, the manner in which the debt arose, the amount of the claimed debt, the transfer of funds to the claimant agency pursuant to subsection (2) above and the intention to setoff the refund against the debt, the amount of the refund in excess of the claimed debt, the taxpayer's opportunity to give written notice to contest the setoff within thirty (30) days of the date of mailing of the notice, the name and mailing address of the claimant agency to which the application for such a hearing must be sent, and the fact that the failure to apply for such a hearing, in writing, within the thirty-day period will be deemed a waiver of the opportunity to contest the setoff. In the case of a joint return or a joint refund, the notice shall also state the name of the taxpayer named in the return, if any, against whom no debt is claimed, the fact that a debt is not claimed against such taxpayer, the fact that such taxpayer is entitled to receive a refund if it is due him regardless of the debt asserted against his spouse, and that in order to obtain a refund due him, such taxpayer must apply in writing for a hearing with the claimant agency named in the notice within thirty (30) days of the date of the mailing of the notice. If a taxpayer fails to apply in writing for such a hearing within thirty (30) days of the mailing of such notice, he will have waived his opportunity to contest the setoff.

(4) Upon receipt of funds transferred from the commission pursuant to subsection (2) above, the claimant agency shall deposit and hold such funds in an escrow account until a final determination of the validity of the debt.



§ 27-7-709 - Hearings and appeals

(1) When the claimant agency receives a protest or application in writing from a taxpayer within thirty (30) days of the notice issued by the commission, the claimant agency shall set a date to hear the protest and give notice to the taxpayer by registered or certified mail of the date so set. The time and place of such hearing shall be designated in such notice and the date set shall not be less than fifteen (15) days from the date of such notice. If, at hearing, the sum asserted as due and owing is found not to be correct, an adjustment to the claim may be made. The claimant agency shall give notice to the debtor of its final determination as provided in subsection (3) of this section.

(2) No issues shall be reconsidered at the hearing which have been previously litigated.

(3) If any debtor is dissatisfied with the final determination made at the hearing by the claimant agency, he may appeal the final determination to the circuit court of the county in which the main office of the claimant agency is located by filing notice of appeal with the administrative head of the claimant agency and with the clerk of the circuit court of the county to which the appeal shall be taken within thirty (30) days from the date notice of final determination was given by the claimant agency.



§ 27-7-711 - Finalization of setoff; notice

(1) Upon final determination of the amount of the debt due and owing by means of a hearing or by the taxpayer's default through failure to comply with timely request for review, the claimant agency shall remove the amount of the debt due and owing from the escrow account and credit such amount to the debtor's obligation.

(2) Upon transfer of the debt due and owing from the escrow account to the credit of the debtor's account, the claimant agency shall notify the debtor in writing of the finalization of the setoff. Such notice shall include a final accounting of the refund which was setoff, including the amount of the refund to which the debtor was entitled prior to the setoff, the amount of the debt due and owing, the amount of the commission's collection fee, the amount of the refund in excess of the debt which was returned to the debtor by the commission, and the amount of the funds transferred to the claimant agency in excess of the debt determined to be due and owing at a hearing, if such a hearing was held. At such time, the claimant agency shall refund to the debtor the amount of the claimed debt originally certified and transferred to it by the commission in excess of the amount of debt finally found to be due and owing.



§ 27-7-713 - Disclosure of information; confidentiality

(1) Notwithstanding the provisions that prohibit disclosure by the commission of the contents of taxpayer records or information and notwithstanding any other confidentiality statute, the State Tax Commission may provide to a claimant agency all information necessary to accomplish and effectuate the intent of this article.

(2) The information obtained by a claimant agency from the commission in accordance with the provisions of this article shall retain its confidentiality and shall only be used by a claimant agency in the pursuit of its debt collection duties and practices; and any employee or prior employee of any claimant agency who unlawfully discloses any such information for any other purpose, except as specifically authorized by law, shall be subject to the same penalties specified by law for unauthorized disclosure of confidential information by an agent or employee of the State Tax Commission.






Article 9 - TAXES ON CERTAIN WINNINGS PAID TO PATRONS OF GAMING ESTABLISHMENTS

§ 27-7-901 - Tax levied

(1) There is hereby levied, assessed and shall be collected a tax of three percent (3%) upon amounts that are paid or credited by gaming establishments licensed under the provisions of the Mississippi Gaming Control Act to their patrons. The tax shall be collected by licensed gaming establishments and remitted to the State Tax Commission in the manner provided for by regulations promulgated by the Chairman of the State Tax Commission.

(2) As used in this section, "amounts that are paid or credited" means amounts or credits that are subject to the withholding or reporting requirements of the Internal Revenue Code.

(3) No credit shall be allowed under the Income Tax Law of 1952 for the tax collected by licensed gaming establishments pursuant to this section.



§ 27-7-903 - Tax levied on certain amounts paid to patrons by gaming establishments not licensed under Mississippi Gaming Control Act

(1) There is hereby levied and assessed upon patrons of gaming establishments located in this state that are not licensed under the provisions of the Mississippi Gaming Control Act, a tax of three percent (3%) of the amounts that are paid or credited to such patrons by the gaming establishment, which tax is the same in kind and rate as has heretofore been imposed pursuant to Section 27-7-901 upon the patrons of gaming establishments which are licensed under the Mississippi Gaming Control Act. The legal incidence and duty to pay such taxes shall fall upon the patron. The assessment of such tax is subject to any exemptions as may exist under federal or state law. The State Tax Commission may enter into tax collection agreements regarding this tax.

(2) As used in this section, "amounts that are paid or credited" means amounts or credits that are subject to the withholding or reporting requirements of the Internal Revenue Code.

(3) No credit shall be allowed under the Income Tax Law of 1952 for the tax collected by gaming establishments pursuant to this section.









Chapter 8 - MISSISSIPPI S CORPORATION INCOME TAX ACT

§ 27-8-1 - Title of chapter

The title of this chapter shall be the "Mississippi S Corporation Income Tax Act."



§ 27-8-3 - Definitions

(1) For purposes of this chapter, the following terms shall have meanings ascribed below:

(a) "C corporation" means a corporation which is not an S corporation.

(b) "Code" means the Internal Revenue Code of 1986, as amended and as applicable to the taxable period; references to sections of the code shall be deemed to refer to corresponding provisions of prior and subsequent federal tax laws.

(c) "Income attributable to the state" means items of income, loss, deduction or credit of the S corporation apportioned to this state under Section 27-7-23(c)(2) or allocated to this state under Section 27-7-23(c)(3).

(d) "Income not attributable to the state" means all items of income, loss, deduction or credit of the S corporation other than income attributable to the state.

(e) "Post-termination transition period" means that period defined in Section 1377(b)(1) of the code.

(f) "Pro rata share" means the portion of any item attributable to an S corporation shareholder for a taxable period determined in the manner provided in, and subject to any election made under, Section 1377(a) or 1362(e), as the case may be, of the code.

(g) "S corporation" means a corporation for which a valid election under Section 1362(a) of the code is in effect.

(h) "Taxable period" means any taxable year or portion of a taxable year during which a corporation is an S corporation.

(2) Except as otherwise expressly provided or clearly appearing from the context, any term used in this chapter shall have the same meaning as when used in a comparable context in the code, or in any statute relating to federal income taxes, in effect for the taxable period. Due consideration shall be given in the interpretation of this chapter to applicable sections of the code in effect from time to time and to federal rulings and regulations interpreting such sections, provided such code, rulings and regulations do not conflict with the provisions of this chapter.



§ 27-8-5 - Uniformity with other states' statutes

This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject matter of this chapter among states enacting it.



§ 27-8-7 - Exemption from Chapter 7 income tax; calculation of shareholders' gross income

(1) An S corporation shall not be subject to the tax imposed by Section 27-7-5.

(2) For purposes of Section 27-7-15, each shareholder's pro rata share of the S corporation's income attributable to the state, and each resident shareholder's pro rata share of the S corporation's income not attributable to the state, shall be taken into account by the shareholder in the manner provided in Section 1366 of the Code.

(3) For purposes of determining the amounts taken into account by the shareholders of an S corporation under subsection (2) of this section, the amount of any tax imposed on the S corporation under the Code shall not reduce the S corporation's income attributable to the state and income not attributable to the state.



§ 27-8-9 - Character of items received by corporation but accounted for by shareholder

The character of any S corporation item taken into account by a shareholder of an S corporation under Section 27-8-7(2) shall be determined as if such item were received or incurred by the S corporation and not its shareholder.



§ 27-8-11 - Stock basis; adjustments; differences for resident or nonresident shareholders; gifts of stock

(1) The initial basis in the hands of a resident shareholder of an S corporation in the stock of the S corporation and any indebtedness of the S corporation to the shareholder shall be determined in the manner provided under the Code and shall be determined as of the date that is the latest to occur of (a) the date on which the shareholder last became a resident of this state, (b) the date on which the shareholder acquired the stock or the indebtedness of the corporation or (c) the effective date of the corporation's most recent S election under the Code. This date may be before January 1, 1994.

(2) The initial basis of a resident shareholder in the stock and indebtedness of an S corporation shall be adjusted after the date specified in subsection (1) of this section in the manner and to the extent required by Section 1011 of the Code except that, with respect to any taxable period during which the shareholder is a resident of this state,

(a) Any differences between state and federal taxable income shall be taken into account; and

(b) Any adjustments made pursuant to Section 1367 of the Code for a taxable period during which this state did not measure the income of a shareholder of an S corporation by reference to the S corporation's income shall not be taken into account.

(3) The initial basis in the hands of a nonresident shareholder of an S corporation in the stock of the S corporation and any indebtedness of the S corporation to the shareholder shall be zero as of the date that is the latest to occur of (a) the date on which the shareholder last became a nonresident of this state, (b) the date on which the shareholder acquired the stock or the indebtedness of the corporation or (c) the effective date of the corporation's most recent S election under the Code. This date may be before January 1, 1994.

(4) The initial basis of a nonresident shareholder in the stock and indebtedness of an S corporation shall be adjusted after the date specified in subsection (3) of this section as provided in Section 1367 of the Code, except that such adjustments shall be limited to that portion of the income attributable to the state that is taken into account by the shareholder pursuant to Section 27-8-7(2). In computing income attributable to the state for purposes of the preceding sentence, any modification made for income exempt from federal or this state's taxation shall not be taken into account.

(5) The basis in the hands of a resident shareholder of an S corporation in the stock of the S corporation shall be reduced by the amount allowed as a loss or deduction pursuant to Section 27-8-13(4).

(6) The basis in the hands of a resident shareholder of an S corporation in the stock of the S corporation shall be reduced by the amount of any cash distribution which is not taxable to the shareholder as a result of the application of Section 27-8-17(2).

(7) For purposes of this section, any person acquiring stock or indebtedness of an S corporation by gift from a person who is a resident of this state at the time of the gift shall be considered to have acquired the stock or indebtedness at the time the donor acquired the stock or indebtedness.



§ 27-8-13 - Carryforwards and carrybacks; accounting for losses and deductions

(1) Carryforwards and carrybacks to and from taxable periods of an S corporation shall be restricted in the manner provided in Section 1371(b) of the Code.

(2) The aggregate amount of losses or deductions of an S corporation taken into account by a shareholder of the S corporation for a taxable period pursuant to Section 27-8-7(2) shall not exceed the shareholder's combined adjusted basis, determined in accordance with Section 27-8-11, in the stock of the S corporation and any indebtedness of the S corporation to the shareholder.

(3) Any loss or deduction of an S corporation which is disallowed for a taxable period pursuant to subsection (2) of this section shall be treated as incurred by the corporation in the succeeding taxable period with respect to that shareholder.

(4) (a) Any loss or deduction of an S corporation, which is disallowed pursuant to subsection (2) of this section for the corporation's last taxable period as an S corporation, shall be treated as incurred by a shareholder on the last day of any post-termination transition period.

(b) The aggregate amount of losses and deductions taken into account by a shareholder under subsection (4)(a) of this section shall not exceed the shareholder's adjusted basis in the stock of the corporation (determined in accordance with Section 27-8-11 at the close of the last day of any post-termination transition period and without regard to this subsection (4)).



§ 27-8-15 - Apportionment of income to shareholder for periods of state residency and nonresidency within same year

For purposes of this chapter, if a shareholder of an S corporation is both a resident and nonresident of this state during any taxable period, the shareholder's pro rata share of the S corporation's income attributable to the state and income not attributable to the state for the taxable period shall be further prorated between the shareholder's periods of residence and nonresidence during the taxable period, in accordance with the number of days in each period.



§ 27-8-17 - Treatment of stock or money distributions to resident shareholders

(1) Subject to subsection (3) of this section, a distribution made by an S corporation with respect to its stock to a resident shareholder shall be taken into account by the shareholder for purposes of Section 27-7-15 to the extent that the distribution is treated as a dividend or as gain from the sale or exchange of property pursuant to Section 1368 of the Code.

(2) Subject to subsection (3) of this section, a distribution of money made by a corporation with respect to its stock to a resident shareholder during a post-termination transition period shall not be taken into account by the shareholder for purposes of Section 27-7-15 to the extent the distribution is applied against and reduces the adjusted basis of the stock of the shareholder in accordance with Section 1371(e) of the Code.

(3) In applying Sections 1368 and 1371(e) of the Code to any distribution referred to in subsection (1) or (2) of this section,

(a) The term "adjusted basis of the stock" means the shareholder's adjusted basis in the stock of the S corporation, as determined under Section 27-8-11; and

(b) The term "accumulated adjustments account" means an amount that is equal to, and adjusted in the same manner as, the S corporation's accumulated adjustments account defined in Section 1368(e)(1)(A) of the Code, except that any differences between state and federal taxable income shall be taken into account.



§ 27-8-19 - Filing of corporate income tax return; when required; information required; composite returns; agreement or payment as to nonresident shareholders

(1) An S corporation which engages in activities in this state that would subject a C corporation to the requirement to file a return under Section 27-7-37 shall file with the State Tax Commission an annual return, in the form prescribed by the commission, on or before the due date prescribed for the filing of C corporation returns under Section 27-7-41. The return shall set forth the name, address and social security or federal identification number of each shareholder; the income attributable to the state and income not attributable to the state with respect to each shareholder as determined under this chapter; and such other information as the commission may prescribe by regulation. The S corporation shall furnish, on or before the day on which such return is filed, to each person who was a shareholder during the year a copy of such information shown on the return as the commission may prescribe by regulation. The S corporation also shall maintain the accumulated adjustments account described in Section 27-8-17(3)(b).

(2) The State Tax Commission shall permit S corporations to file composite returns and to make composite payments of tax on behalf of some or all of its nonresident shareholders. The commission may permit composite returns and payments to be made on behalf of resident shareholders.

(3) With respect to each of its nonresident shareholders and for each taxable period, an S corporation shall (a) timely file with the commission an agreement as provided in subsection (4) of this section or (b) make a payment to this state as provided in subsection (5) of this section. An S corporation that timely files an agreement as provided in subsection (4) of this section with respect to a nonresident shareholder for a taxable period shall be considered to have timely filed such an agreement for each subsequent taxable period. An S corporation that does not timely file such an agreement for a taxable period shall not be precluded from timely filing such an agreement for subsequent taxable periods.

(4) The agreement referred to in subsection (3)(a) of this section is an agreement of a nonresident shareholder of the S corporation:

(a) To file a return and to make timely payment of all taxes imposed on the shareholder by this state with respect to the income of the S corporation; and

(b) To be subject to personal jurisdiction in this state for purposes of the collection of income taxes, together with related interest and penalties, imposed on the shareholder by this state with respect to the income of the S corporation.

The agreement will be considered to be timely filed for a taxable period and for all subsequent taxable periods if it is filed at or before the time the annual return for such taxable period is required to be filed.

In the event the S corporation fails to obtain an agreement of a nonresident shareholder as provided in subsection (3)(a) of this section or in the event a nonresident shareholder of an S corporation fails to file a return and to make timely payments of all taxes imposed on the shareholder by this state as provided in subsection (4)(a) of this section, the S corporation shall make a payment to the state as provided in subsection (5) of this section.

(5) The payment referred to in subsection (3)(b) and (4) of this section shall be in an amount equal to the highest marginal tax rate in effect under Section 27-7-5 multiplied by the shareholder's pro rata share of the income attributable to the state reflected on the corporation's return for the taxable period. An S corporation shall be entitled to recover a payment made pursuant to the preceding sentence from the shareholder on whose behalf the payment was made. Any such payment for a taxable period must be made at or before the time the annual return for such taxable period is required to be filed.

(6) Any amount paid by the corporation to this state under subsection (2) or (5) of this section shall be considered to be a payment by the shareholder on account of the income tax imposed on the shareholder for the taxable period under Section 27-7-5.



§ 27-8-21 - Credit for income tax paid by shareholder to another state

For purposes of Section 27-7-77, each resident shareholder shall be considered to have paid a tax imposed on the shareholder in an amount equal to the shareholder's pro rata share of any net income tax paid by the S corporation to a state which does not measure the income of shareholders of an S corporation by reference to the income of the S corporation. For purposes of the preceding sentence, the term "net income tax" means any tax imposed on or measured by a corporation's net income.






Chapter 9 - ESTATE TAX

§ 27-9-1 - Citation of chapter

This chapter may be cited as the estate tax law.



§ 27-9-3 - Definitions

When used in reference to the estate tax in this chapter:

(a) "Commission," "State Tax Commission" or "department" means the Department of Revenue of the State of Mississippi.

(b) "Commissioner," "Chairman of the State Tax Commission" or "chairman of the commission" means the Commissioner of Revenue of the Department of Revenue, or any agent appointed by law under him.

(c) "Executor" means the executor or administrator of the decedent, or, if there is no executor or administrator, any person who takes possession of any property of the decedent.

(d) "Person" means persons, corporations, associations, joint stock companies and business trusts.

(e) "Transfer" shall be taken to include the passing of property or any interest therein, in possession or enjoyment, present or future, by inheritance, descent, devise, succession, bequest, grant, deed, bargain, sale, gift, or appointment in the manner herein described.

(f) "Decedent" shall include the testator, intestate, grantor, bargainor, vendor or donor.

(g) "Resident" means natural persons and includes for the purpose of determining liability for the tax imposed, any person domiciled in the State of Mississippi and any other person who maintains a permanent place of abode within the state and spends in the aggregate, more than six (6) months of the taxable year within the state.

(h) "Nonresident" shall apply to any natural person whose domicile is without the State of Mississippi or who maintains a place of abode without the state, and spends in the aggregate, more than six (6) months of the taxable year without the state.



§ 27-9-5 - Tax levy

[For decedents dying after March 22, 1956, and before October 1, 1988, this section shall read as follows:]

A tax equal to the sum of the following percentages of the value of the net estate is hereby imposed upon the transfer of the net estate of every decedent dying after March 22, 1956, and before October 1, 1988, whether a resident or a nonresident of the State of Mississippi:

MISSISSIPPI ESTATE TAX SCHEDULE

Over But not over Of excess over

$ -0- $ 60,000 1%

60,000 100,000 $ 600 plus 1.6% 60,000

100,000 200,000 1,240 plus 2.4% 100,000

200,000 400,000 3,640 plus 3.2% 200,000

400,000 600,000 10,040 plus 4.0% 400,000

600,000 800,000 18,040 plus 4.8% 600,000

800,000 1,000,000 27,640 plus 5.6% 800,000

1,000,000 1,500,000 38,840 plus 6.4% 1,000,000

1,500,000 2,000,000 70,840 plus 7.2% 1,500,000

2,000,000 2,500,000 106,840 plus 8.0% 2,000,000

2,500,000 3,000,000 146,840 plus 8.8% 2,500,000

3,000,000 3,500,000 190,840 plus 9.6% 3,000,000

3,500,000 4,000,000 238,840 plus 10.4% 3,500,000

4,000,000 5,000,000 290,840 plus 11.2% 4,000,000

5,000,000 6,000,000 402,840 plus 12.0% 5,000,000

6,000,000 7,000,000 522,840 plus 12.8% 6,000,000

7,000,000 8,000,000 650,840 plus 13.6% 7,000,000

8,000,000 9,000,000 786,840 plus 14.4% 8,000,000

9,000,000 10,000,000 930,840 plus 15.2% 9,000,000

10,000,000 and over 1,082,840 plus 16.0% 10,000,000

Provided, however, that the tax due under this section shall not be less than the state death tax credit allowable under Title 26, Section 2011, USCS.

[For decedents dying on or after October 1, 1988, and before October 1, 1989, this section shall read as follows:]

A tax equal to the sum of the following percentages of the value of the net estate is hereby imposed upon the transfer of the net estate of every decedent dying on or after October 1, 1988, and before October 1, 1989, whether a resident or a nonresident of the State of Mississippi:

MISSISSIPPI ESTATE TAX SCHEDULE

Over But not over Of excess over

$ -0- $ 100,000 1.7%

100,000 200,000 1,700 plus 3.4% 100,000

200,000 400,000 5,100 plus 5.2% 200,000

400,000 600,000 15,500 plus 6.6% 400,000

600,000 800,000 28,700 plus 8.0% 600,000

800,000 1,000,000 44,700 plus 9.7% 800,000

1,000,000 1,500,000 64,100 plus 11.4% 1,000,000

1,500,000 2,000,000 121,100 plus 12.7% 1,500,000

2,000,000 2,500,000 184,600 plus 14.0% 2,000,000

2,500,000 3,000,000 254,600 plus 15.3% 2,500,000

3,000,000 3,500,000 331,100 plus 16.7% 3,000,000

3,500,000 and over 414,600 plus 18.4% 3,500,000

Provided, however, that the tax due under this section shall not be less than the state death tax credit allowable under Title 26, Section 2011, USCS.

[For decedents dying on or after October 1, 1989, and before October 1, 1990, this section shall read as follows:]

A tax equal to the sum of the following percentages of the value of the net estate is hereby imposed upon the transfer of the net estate of every decedent dying on or after October 1, 1989, and before October 1, 1990, whether a resident or a nonresident of the State of Mississippi:

MISSISSIPPI ESTATE TAX SCHEDULE

Over But not over Of excess over

$ -0- $ 100,000 1.4%

100,000 200,000 1,400 plus 2.8% 100,000

200,000 400,000 4,200 plus 4.4% 200,000

400,000 600,000 13,000 plus 5.75% 400,000

600,000 800,000 24,500 plus 6.9% 600,000

800,000 1,000,000 38,300 plus 8.3% 800,000

1,000,000 1,500,000 54,900 plus 9.7% 1,000,000

1,500,000 2,000,000 103,400 plus 10.85% 1,500,000

2,000,000 2,500,000 157,650 plus 12.0% 2,000,000

2,500,000 3,000,000 217,650 plus 13.15% 2,500,000

3,000,000 3,500,000 283,400 plus 14.3% 3,000,000

3,500,000 4,000,000 354,900 plus 15.7% 3,500,000

4,000,000 5,000,000 433,400 plus 16.1% 4,000,000

5,000,000 6,000,000 594,400 plus 16.5% 5,000,000

6,000,000 7,000,000 759,400 plus 16.9% 6,000,000

7,000,000 8,000,000 928,400 plus 17.3% 7,000,000

8,000,000 9,000,000 1,101,400 plus 17.7% 8,000,000

9,000,000 10,000,000 1,278,400 plus 18.1% 9,000,000

10,000,000 and over 1,459,400 plus 18.5% 10,000,000

Provided, however, that the tax due under this section shall not be less than the state death tax credit allowable under Title 26, Section 2011, USCS.

[For decedents dying on or after October 1, 1990, and before January 1, 2000, this section shall read as follows:]

A tax equal to the sum of the following percentages of the value of the net estate is hereby imposed upon the transfer of the net estate of every decedent dying on or after October 1, 1990, whether a resident or a nonresident of the State of Mississippi:

MISSISSIPPI ESTATE TAX SCHEDULE

Over But not over Of excess over

$ -0- $ 60,000 1%

60,000 100,000 $ 600 plus 1.6% 60,000

100,000 200,000 1,240 plus 2.4% 100,000

200,000 400,000 3,640 plus 3.2% 200,000

400,000 600,000 10,040 plus 4.0% 400,000

600,000 800,000 18,040 plus 4.8% 600,000

800,000 1,000,000 27,640 plus 5.6% 800,000

1,000,000 1,500,000 38,840 plus 6.4% 1,000,000

1,500,000 2,000,000 70,840 plus 7.2% 1,500,000

2,000,000 2,500,000 106,840 plus 8.0% 2,000,000

2,500,000 3,000,000 146,840 plus 8.8% 2,500,000

3,000,000 3,500,000 190,840 plus 9.6% 3,000,000

3,500,000 4,000,000 238,840 plus 10.4% 3,500,000

4,000,000 5,000,000 290,840 plus 11.2% 4,000,000

5,000,000 6,000,000 402,840 plus 12.0% 5,000,000

6,000,000 7,000,000 522,840 plus 12.8% 6,000,000

7,000,000 8,000,000 650,840 plus 13.6% 7,000,000

8,000,000 9,000,000 786,840 plus 14.4% 8,000,000

9,000,000 10,000,000 930,840 plus 15.2% 9,000,000

10,000,000 and over 1,082,840 plus 16.0% 10,000,000

Provided, however, that the tax due under this said section shall not be less than the state death tax credit allowable under Title 26, Section 2011, USCS.

[For decedents dying on or after January 1, 2000, this section shall read as follows:]

A tax is hereby imposed upon the transfer of the net estate of every decedent dying on or after January 1, 2000, in an amount equal to the maximum amount of state death tax credit permissible as a credit or deduction in computing any federal estate tax payable by the estate according to the act of Congress in effect, on the date of the death of the decedent, taxing such estate with respect to the items subject to taxation in Mississippi. The tax imposed by this section shall not exceed the aggregate amounts which may by any law of the United States be allowed to be credited against or deducted for federal estate tax. The tax imposed by this section shall be due in the proportion that the estate located in Mississippi bears to the entire estate wherever located. The estate tax hereby imposed by this section shall only be exercised or enforced to the extent of absorbing the amount of any deduction or credit which may be permitted by the laws of the United States now existing or hereafter enacted to be claimed as a deduction or credit against such similar tax of the United States applicable to Mississippi estates.



§ 27-9-7 - The gross estate; alternate method of valuation

[For decedents dying before October 1, 1988, this section shall read as follows:]

The value of the gross estate of the decedent shall be determined by including the value at the time of the decedent's death; or the value of the gross estate may be determined, if the executor so elects, by valuing all the property included in the gross estate as follows:

(1) In the case of property distributed, sold, exchanged, or otherwise disposed of, within six (6) months after the decedent's death such property shall be valued as of the date of distribution, sale, exchange, or other disposition.

(2) In the case of property not distributed, sold, exchanged, or otherwise disposed of, within six (6) months after the decedent's death such property shall be valued as of the date six (6) months after the decedent's death.

(3) Any interest or estate which is affected by mere lapse of time shall be included as its value as of the time of death (instead of the later date) with adjustment for any difference in its value as of the later date not due to mere lapse of time.

Executors and others filing returns under this chapter shall use whichever of the above methods of valuation more nearly complies with the one used on the federal estate tax return.

The value of the gross estate of the decedent shall be determined by including the value at the time of decedent's death or by use of the above alternative method of valuation of all property, real or personal, tangible or intangible:

(a) To the extent of the interest of deceased in all property in which deceased has an interest, except for the following: (i) in the case of a resident, real property and tangible personal property located outside Mississippi; (ii) the amount of all proceeds of an annuity or other payment receivable by any beneficiary under a military family protection plan, survivor benefit plan or other comparable plan, pursuant to Chapter 73, Title 10, United States Code; (iii) the pay and allowances determined by the United States to be due a member of its armed forces for service in the Vietnam Conflict after August 5, 1964, for the period between the date declared by the United States as the beginning of his missing in action status to the date determined by the United States to be the date of his death; provided, that, in cases where a tax has been paid on such pay and allowances pursuant to this chapter, an application for refund of such tax shall be made by January 1, 1982; and (iv) in the case of a nonresident, intangible personal property even when located in Mississippi;

(b) To the extent of any interest therein held jointly or as tenants by the entirety, by the decedent and any other person, or deposited in banks or other institutions in their joint names and payable to either or the survivor, except such part thereof as may be shown to have originally belonged to such other person and never to have belonged to the decedent, and the burden shall be upon the one seeking to exclude such property from the estate tax to show such part as originally belonged to him; provided, however, if the decedent and the decedent's spouse were the only owners of property or any interests held jointly or as tenants by the entirety, it shall be assumed that each spouse contributed equally to the acquisition of the property unless the surviving spouse shall prove that his or her contribution was greater than one-half ( 1/2) of the cost of such property;

(c) To the extent of any property passing under a general power of appointment exercised by the decedent by will, or by deed executed in contemplation of, or intended to take effect in possession or enjoyment at or after, his death, except in case of a bona fide sale for a fair consideration in money or money's worth;

(d) To the extent of any interest therein of which the decedent has at any time made a transfer, or with respect to which he has at any time created a trust in contemplation of or intended to take effect in possession or enjoyment at or after his death, whether such transfer or trust is made or created before or after March 22, 1956, except in case of a bona fide sale for a fair consideration in money or money's worth; any transfer of a material part of his property in the nature of a final disposition or distribution thereof, made by a decedent within three (3) years of his death without consideration shall be deemed prima facie to have been made in contemplation of death, within the meaning of this statute, and the burden of proof shall be on the person administering the estate or the beneficiaries of the estate to establish that said transfer was not so made by such decedent;

(e) To the extent of the amount receivable by the executor as insurance under policies on the life of the decedent; to the extent of excess of twenty thousand dollars ($ 20,000.00) receivable by all other beneficiaries as insurance under policies on the life of the decedent with respect to which the decedent possessed at his death any of the incidents of ownership exercisable either alone or in conjunction with any other person.

(f) With respect to any annuity plan of a decedent, other than an annuity described in item (a) of this subsection, to the extent only of the decedent's contribution to such plan or plans.

[For decedents dying on or after October 1, 1988, this section shall read as follows:]

The value of the gross estate of the decedent shall be determined by including the value at the time of the decedent's death; or the value of the gross estate may be determined, if the executor so elects, by valuing all the property included in the gross estate as follows:

(1) In the case of property distributed, sold, exchanged or otherwise disposed of, within six (6) months after the decedent's death such property shall be valued as of the date of distribution, sale, exchange or other disposition.

(2) In the case of property not distributed, sold, exchanged or otherwise disposed of, within six (6) months after the decedent's death such property shall be valued as of the date six (6) months after the decedent's death.

(3) Any interest or estate which is affected by mere lapse of time shall be included as its value as of the time of death (instead of the later date) with adjustment for any difference in its value as of the later date not due to mere lapse of time.

Executors and others filing returns under this chapter shall use whichever of the above methods of valuation more nearly complies with the one used on the federal estate tax return.

The value of the gross estate of the decedent shall be determined by including the value at the time of decedent's death or by use of the above alternative method of valuation of all property, real or personal, tangible or intangible:

(a) To the extent of the interest of deceased in all property in which deceased has an interest, except for the following: (i) in the case of a resident, real property and tangible personal property located outside Mississippi; (ii) the amount of all proceeds of an annuity or other payment receivable by any beneficiary under a military family protection plan, survivor benefit plan or other comparable plan, pursuant to Chapter 73, Title 10, United States Code; (iii) the pay and allowances determined by the United States to be due a member of its armed forces for service in the Vietnam Conflict after August 5, 1964, for the period between the date declared by the United States as the beginning of his missing in action status to the date determined by the United States to be the date of his death; provided, that, in cases where a tax has been paid on such pay and allowances pursuant to this chapter, an application for refund of such tax shall be made by January 1, 1982; and (iv) in the case of a nonresident, intangible personal property even when located in Mississippi;

(b) To the extent of any interest therein held jointly or as tenants by the entirety, by the decedent and any other person, or deposited in banks or other institutions in their joint names and payable to either or the survivor, except such part thereof as may be shown to have originally belonged to such other person and never to have belonged to the decedent, and the burden shall be upon the one seeking to exclude such property from the estate tax to show such part as originally belonged to him; provided, however, if the decedent and the decedent's spouse were the only owners of property or any interests held jointly or as tenants by the entirety, it shall be assumed that each spouse contributed equally to the acquisition of the property unless the surviving spouse shall prove that his or her contribution was greater than one-half ( 1/2) of the cost of such property;

(c) To the extent of any property with respect to which the decedent has at the time of his death a general power of appointment described in this item (c) and to the extent of any property subject to a general power of appointment described in this item (c) that the decedent has at any time before his death exercised or released by deed or other document executed in contemplation of, or intended to take effect in possession or enjoyment at or after, his death, except in case of a bona fide sale for a fair consideration in money or money's worth; a general power of appointment is described in this item (c) if, and to the extent that, (i) a deduction was allowed under Section 27-9-10 or subsection (2) of Section 27-9-15 to the estate of the spouse of the decedent for the property subject to the power and (ii) no such deduction would have been allowed for that property if the decedent did not have the power;

(d) To the extent of any property passing under a general power of appointment exercised by the decedent by will, or by deed or other document executed in contemplation of, or intended to take effect in possession or enjoyment at or after, his death, except in case of a bona fide sale for a fair consideration in money or money's worth;

(e) To the extent of any property for which a deduction was allowed under subsection (1) of Section 27-9-10 or subsection (2) of Section 27-9-15 to the estate of the decedent's spouse because the property was qualified terminable interest property within the meaning of subsection (1)(a)(i) of Section 27-9-10; if the decedent before his death disposed of any part of his qualifying income interest for life, as defined at subsection (1)(a)(ii) of Section 27-9-10, in such property, the value for such property that shall be included shall be equal to the product of the value of such property multiplied by the fractional part of the qualifying income interest for life that is held by the decedent at his death; if, however, the decedent before his death disposed of any part of his qualifying income interest for life in contemplation of, or intended to take effect in possession or enjoyment at or after, his death, except in case of a bona fide sale for a fair consideration in money or money's worth, the value for such property that shall be included shall instead be equal to the product of the value of such property multiplied by the sum of (i) the fractional part of the qualifying income interest for life that is held by the decedent at his death and (ii) the fractional part of such interest that was so disposed before his death;

(f) To the extent of any interest therein of which the decedent has at any time made a transfer, or with respect to which he has at any time created a trust in contemplation of or intended to take effect in possession or enjoyment at or after his death, whether such transfer or trust is made or created before or after March 22, 1956, except in case of a bona fide sale for a fair consideration in money or money's worth; any transfer of a material part of his property in the nature of a final disposition or distribution thereof, made by a decedent within three (3) years of his death without consideration shall be deemed prima facie to have been made in contemplation of death, within the meaning of this statute, and the burden of proof shall be on the person administering the estate or the beneficiaries of the estate to establish that said transfer was not so made by such decedent;

(g) To the extent of the amount receivable by the executor as insurance under policies on the life of the decedent; to the extent of the amount receivable by all other beneficiaries as insurance under policies on the life of the decedent with respect to which the decedent possessed at his death any of the incidents of ownership exercisable either alone or in conjunction with any other person;

(h) With respect to any annuity plan of a decedent, other than an annuity described in item (a) of this subsection, to the extent only of the decedent's contribution to such plan or plans.



§ 27-9-8 - Valuation of farm and closely held business property

(1) (a) If the decedent was, at the time of his death, a resident of the State of Mississippi, and the executor elects the application of this section and files the agreement referred to in subsection (4)(b), then, for the purposes of this chapter, the value of qualified real property shall be its value for the use under which it qualifies, under subsection (2), as qualified real property.

(b) The aggregate decrease in the value of qualified real property taken into account for purposes of this chapter which results from the application of subsection (1)(a) with respect to any decedent shall not exceed Five Hundred Thousand Dollars ($ 500,000.00).

(2) (a) For purposes of this section, the term "qualified real property" means real property located in the State of Mississippi which, on the date of the decedent's death, was being used for a qualified use, but only if:

(i) Fifty percent (50%) or more of the adjusted value of the gross estate consists of the adjusted value of real or personal property which:

1. On the date of the decedent's death, was being used for a qualified use, and

2. Was acquired from or passed from the decedent to a qualified heir of the decedent.

(ii) Twenty-five percent (25%) or more of the adjusted value of the gross estate consists of the adjusted value of real property which meets the requirements of subsections (2)(a)(i)2 and (2)(a)(iii).

(iii) During the period of eight (8) years ending on the date of the decedent's death there have been periods aggregating five (5) years or more during which:

1. Such real property was owned by the decedent or a member of the decedent's family and used for a qualified use; and

2. There was material participation by the decedent or a member of the decedent's family in the operation of the farm or other business; and

(iv) Such real property is designated in the agreement referred to in subsection (4)(b).

(b) For purposes of this section, the term "qualified use" means the devotion of the property to any of the following:

(i) Use as a farm for farming purposes; or

(ii) Use in a trade or business other than the trade or business of farming.

(c) For purposes of subsection (2)(a), the term "adjusted value" means:

(i) In the case of the gross estate, the value of the gross estate for purposes of this chapter (determined without regard to this section), reduced by any amounts allowable as a deduction under 26 U.S.C.S. 2053(a)(4); or

(ii) In the case of any real or personal property, the value of such property for purposes of this chapter (determined without regard to this section), reduced by any amounts allowable as a deduction in respect of such property under 26 U.S.C.S. 2053(a)(4).

(3) (a) There is hereby imposed an additional estate tax if, within fifteen (15) years after the decedent's death and before the death of the qualified heir:

(i) The qualified heir disposes of any interest in qualified real property (other than by a disposition to a member of his family); or

(ii) The qualified heir ceases to use for the qualified use the qualified real property which was acquired (or passed) from the decedent.

(b) (i) The amount of the additional tax imposed by subsection (3)(a) with respect to any interest shall be the amount equal to the lesser of:

1. The adjusted tax difference attributable to such interest; or

2. The excess of the amount realized with respect to the interest (or, in any case other than a sale or exchange at arm's length, the fair market value of the interest) over the value of the interest determined under subsection (1).

(ii) For purposes of subsection (3)(b)(i), the adjusted tax difference attributable to an interest is the amount which bears the same ratio to the adjusted tax difference with respect to the estate, determined under subsection (3)(b)(iii) as:

1. The excess of the value of such interest for purposes of this chapter, determined without regard to subsection (1), over the value of such interest determined under subsection (1), bears to:

2. A similar excess determined for all qualified real property.

(iii) For purposes of subsection (3)(b)(ii), the term "adjusted tax difference with respect to the estate" means the excess of what would have been the estate tax liability but for subsection (1) over the estate tax liability. For purposes of this subsection, the term "estate tax liability" means the tax imposed by Section 27-9-5 reduced by the exemptions and deductions allowable against such tax.

(iv) For purposes of this subsection, where the qualified heir disposes of a portion of the interest acquired by, or passed to, such heir, or a predecessor qualified heir, or there is a cessation of use of such a portion:

1. The value determined under subsection (1) taken into account under (3)(b)(i)2 with respect to such portion shall be its pro rata share of such value of such interest; and

2. The adjusted tax difference attributable to the interest taken into account with respect to the transaction involving the second or any succeeding portion shall be reduced by the amount of the tax imposed by this subsection with respect to all prior transactions involving portions of such interest.

(c) If the date of the disposition or cessation referred to in subsection (3)(a) occurs more than one hundred twenty (120) months and less than one hundred eighty (180) months after the date of the death of the decedent, the amount of the tax imposed by this subsection shall be reduced (but not below zero) by an amount determined by multiplying the amount of such tax (determined without regard to this paragraph) by a fraction:

(i) The numerator of which is the number of full months after such death in excess of one hundred twenty (120); and

(ii) The denominator of which is sixty (60).

(d) In the case of an interest acquired from (or passing from) any decedent, if subsection (3)(a)(i) or (3)(a)(ii) applies to any portion of an interest, subsection (3)(a)(i) or (3)(a)(ii), as the case may be, shall not apply with respect to the same portion of such interest.

(e) The additional tax imposed by this subsection shall become due and payable on the day which is six (6) months after the date of the disposition or cessation referred to in subsection (3)(a).

(f) The qualified heir shall be personally liable for the additional tax imposed by this subsection with respect to his interest.

(g) For purposes of subsection (3)(a)(ii), real property shall cease to be used for the qualified use if:

(i) Such property ceases to be used for the qualified use set forth in subsection (2)(b)(i) or (2)(b)(ii) under which the property qualified under subsection (2); or

(ii) During any period of eight (8) years ending after the date of the decedent's death and before the date of the death of the qualified heir, there had been periods aggregating three (3) years or more during which:

1. In the case of periods during which the property was held by the decedent, there was no material participation by the decedent or any member of his family in the operation of the farm or other business; and

2. In the case of periods during which the property was held by any qualified heir, there was no material participation by such qualified heir or any member of his family in the operation of the farm or other business.

(4) (a) The election under this section shall be made not later than the time prescribed for filing the return of tax imposed by Section 27-9-5 (including extensions thereof), and shall be made in such manner as the commissioner shall by regulation prescribe.

(b) The agreement referred to in this paragraph is a written agreement signed by each person in being who has an interest (whether or not in possession) in any property designated in such agreement consenting to the application of subsection (3) with respect to such property.

(5) For purposes of this section:

(a) The term "qualified heir" means, with respect to any property, a member of the decedent's family who acquired such property (or to whom such property passed) from the decedent. If a qualified heir disposes of any interest in qualified real property to any member of his family, such member shall thereafter be treated as the qualified heir with respect to such interest.

(b) The term "member of the family" means, with respect to any individual, only such individual's ancestor or lineal descendant, a lineal descendant of a grandparent of such individual, the spouse of such individual, or the spouse of any such descendant. For purposes of the preceding sentence, a legally adopted child of an individual shall be treated as a child of such individual by blood.

(c) In the case of real property which meets the requirements of subsection (2)(a)(iii), residential buildings and related improvements on such real property occupied on a regular basis by the owner or lessee of such real property or by persons employed by such owner or lessee for the purpose of operating or maintaining such real property, and roads, buildings and other structures and improvements functionally related to the qualified use shall be treated as real property devoted to the qualified use.

(d) The term "farm" includes stock, dairy, poultry, fruit, fur-bearing animal, and truck farms, plantations, ranches, nurseries, ranges, greenhouses or other similar structures used primarily for the raising of agricultural or horticultural commodities, and orchards and woodlands.

(e) The term "farming purposes" means:

(i) Cultivating the soil or raising or harvesting any agricultural or horticultural commodity (including the raising, shearing, feeding, caring for, training and management of animals) on a farm;

(ii) Handling, drying, packing, grading or storing on a farm any agricultural or horticultural commodity in its unmanufactured state, but only if the owner, tenant or operator of the farm regularly produces more than one-half ( 1/2) of the commodity so treated; and

(iii) 1. The planting, cultivating, caring for or cutting of trees, or

2. The preparation (other than milling) of trees for market.

(f) (i) Except as provided in subsection (5)(f)(ii), the value of a farm for farming purposes shall be determined by dividing:

1. The excess of the average annual gross cash rental for comparable land used for farming purposes and located in the locality of such farm over the average annual state and local real estate taxes for such comparable land, by

2. The average annual effective interest rate for all new federal land bank loans. For purposes of the preceding sentence, each average annual computation shall be made on the basis of the five (5) most recent calendar years ending before the date of the decedent's death.

(ii) The formula provided by subsection (5)(f)(i) shall not be used:

1. Where it is established that there is no comparable land from which the average annual gross cash rental may be determined, or

2. Where the executor elects to have the value of the farm for farming purposes determined under subsection (5)(g).

(g) In any case to which subsection (5)(f)(i) does not apply, the following factors shall apply in determining the value of any qualified real property:

(i) The capitalization of income which the property can be expected to yield for farming or closely held business purposes over a reasonable period of time under prudent management using traditional cropping patterns for the area, taking into account soil capacity, terrain configuration and similar factors;

(ii) The capitalization of the fair rental value of the land for farmland or closely held business purposes;

(iii) Assessed land values if a differential or use value assessment law exists for farmland or closely held business;

(iv) Comparable sales of other farm or closely held business land in the same geographical area far enough removed from a metropolitan or resort area so that nonagricultural use is not a significant factor in the sale price; and

(v) Any other factor which fairly values the farm or closely held business value of the property.

(6) If qualified real property is disposed of or ceases to be used for a qualified use, then:

(a) The statutory period for the assessment of any additional tax under subsection (3) attributable to such disposition or cessation shall not expire before the expiration of three (3) years from the date the commissioner is notified (in such manner as the commissioner may by regulation prescribe) of such disposition or cessation; and

(b) Such additional tax may be assessed before the expiration of such period of three (3) years notwithstanding the provisions of any other law or rule of law which would otherwise prevent such assessment.

(7) The commissioner shall prescribe regulations setting forth the application of this section in the case of an interest in a partnership, corporation or trust which, with respect to the decedent, is an interest in a closely held business.



§ 27-9-9 - Determination of net estate of resident decedent

[For decedents dying before October 1, 1988, this section shall read as follows:]

For the purpose of the tax in the case of a resident, the value of the net estate shall be determined by deducting from the value of the gross estate:

(1) Such amounts for funeral expenses, administration expenses, claims against the estate, unpaid mortgages, losses incurred during the settlement of the estate arising from fires, storms, shipwreck or other casualties, or from theft, when such losses are not compensated by insurance or otherwise, and such amounts reasonably required and actually expended for the support during the settlement of the estate, of those dependent upon the decedent, as are allowed by the laws of Mississippi, but not including any income taxes upon the income received after the death of the decedent, or any estate taxes;

(2) An amount equal to the value at the time of the decedent's death of any property, real, personal, or mixed, which can be identified as having been received by the decedent as a share in the estate of any person who died within two years prior to the death of the decedent, or which can be identified as having been acquired by the decedent in exchange for property so received, if an estate tax under this chapter or any previous estate or inheritance tax act of this state was collected from such estate and if such property is included in the decedent's gross estate;

(3) The amount of all bequests, legacies, devises or gifts to or for the use of the State of Mississippi, or for any political subdivision thereof, for exclusive public purposes; or to or for the use of any corporation or association organized and operated exclusively for religious, charitable, scientific, literary, or educational purposes, no part of the net earnings of which inures to the benefit of any private stockholder or individual, or to the trustee or trustees exclusively for such religious, charitable, scientific, literary, or educational purposes. This deduction shall be made in all cases where such bequests are not prohibited by the Mississippi statute mortmain, provided that all charitable deductions shall be limited to charities located within the United States or its possessions.

[For decedents dying on or after October 1, 1988, this section shall read as follows:]

For the purpose of the tax in the case of a resident, the value of the net estate shall be determined by deducting from the value of the gross estate:

(1) Such amounts for funeral expenses, administration expenses, claims against the estate, unpaid mortgages (except that any mortgage on real property shall be deducted from the value of such property wherever located), losses incurred during the settlement of the estate arising from fires, storms, shipwreck or other casualties, or from theft, when such losses are not compensated by insurance or otherwise, and such amounts reasonably required and actually expended for the support during the settlement of the estate, of those dependent upon the decedent, as are allowed by the laws of Mississippi, but not including any income taxes upon the income received after the death of the decedent, or any estate taxes;

(2) An amount equal to the value at the time of the decedent's death of any property, real, personal or mixed, which can be identified as having been received by the decedent as a share in the estate of any person who died within two (2) years prior to the death of the decedent, or which can be identified as having been acquired by the decedent in exchange for property so received, if an estate tax under this chapter or any previous estate or inheritance tax act of this state was collected from such estate and if such property is included in the decedent's gross estate;

(3) The amount of all bequests, legacies, devises or gifts to or for the use of the State of Mississippi, or for any political subdivision thereof, for exclusive public purposes; or to or for the use of any corporation or association organized and operated exclusively for religious, charitable, scientific, literary or educational purposes, no part of the net earnings of which inures to the benefit of any private stockholder or individual, or to the trustee or trustees exclusively for such religious, charitable, scientific, literary or educational purposes. This deduction shall be made in all cases where such bequests are not prohibited by the Mississippi statute mortmain, provided that all charitable deductions shall be limited to charities located within the United States or its possessions.



§ 27-9-10 - Deduction of value of qualified terminable interest property from gross estate in determining net estate; limitation to resident

(1) In the case of a resident, the value of qualified terminable interest property shall be deducted from the value of the gross estate in determining the net estate.

(a) For purposes of this subsection (1):

(i) The term "qualified terminable interest property" means property: 1. which passes from the decedent; 2. in which the surviving spouse has a qualifying income interest for life; and 3. to which an election under this subsection applies.

(ii) The surviving spouse has a qualifying income interest for life if: 1. the surviving spouse is entitled to all the income from the property, payable annually or at more frequent intervals; and 2. no person has a power to appoint any part of the property to any person other than the surviving spouse.

Subparagraph (ii) 2. shall not apply to a power exercisable only at or after the death of the surviving spouse.

(iii) The term "property" includes an interest in property.

(iv) A specific portion of property shall be treated as separate property.

(v) An election under this subsection with respect to any property shall be made by the executor on the return of tax imposed by Section 27-9-5. Such an election, once made, shall be irrevocable. Such an election may be made or not made regardless whether an election was not made or made with respect to the property under Section 2056(b)(7)(B)(v) of the Internal Revenue Code of 1986, as now or hereafter amended.

(vi) In the case of an annuity where only the surviving spouse has the right to receive payments before the death of such surviving spouse:

1. The interest of such surviving spouse shall be treated as a qualifying income interest for life; and

2. The executor shall be treated as having made an election under this subsection with respect to such annuity unless the executor otherwise elects on the return of tax imposed by Section 27-9-5. Such an otherwise election, once made, shall be irrevocable. Such an otherwise election may be made or not made regardless whether an election was not made or made with respect to such annuity under Section 2056(b)(7)(C)(ii) of the Internal Revenue Code of 1986, as now or hereafter amended.

(2) In the case of a resident, there shall be deducted from the value of the gross estate in determining the value of the net estate the value of all interests in property of any kind or nature whatsoever, other than those at subsection (1), that would be deductible under Section 2056 of the Internal Revenue Code of 1986, as now or hereafter amended, if such interests in property were included in the gross estate of the decedent under the provisions of the Internal Revenue Code of 1986, as now or hereafter amended.

(3) A deduction shall be allowed under this section for an interest in property only to the extent that such interest is included in determining the value of the gross estate of the decedent.

(4) The principles of Section 2056(b)(4) of the Internal Revenue Code of 1986, as now or hereafter amended, shall be applied in determining the value of any interest in property to be deducted under this section.

(5) Nothing in this section or any other provision of this chapter shall allow the value of any interest in property to be deducted under this chapter more than once with respect to the same decedent.

(6) This section shall only apply to decedents dying on or after October 1, 1988.



§ 27-9-11 - Specific exemption as to estate of resident decedent

For the purposes of the tax imposed by this chapter the value of the taxable estate shall be determined in the case of a resident by deducting from the gross estate, after the deductions provided for in Section 27-9-9 have been made, the sum of One Hundred Twenty Thousand Six Hundred Sixty-six Dollars ($ 120,666.00) in the case of a decedent dying in 1978; the sum of One Hundred Thirty-four Thousand Dollars ($ 134,000.00) in the case of a decedent dying in 1979; the sum of One Hundred Forty-seven Thousand Three Hundred Thirty-three Dollars ($ 147,333.00) in the case of a decedent dying in 1980; the sum of One Hundred Sixty-one Thousand Five Hundred Sixty-three Dollars ($ 161,563.00) in the case of a decedent dying in 1981; and the sum of One Hundred Seventy-five Thousand Six Hundred Twenty-five Dollars ($ 175,625.00) in the case of a decedent dying in 1982 or any date thereafter prior to October 1, 1988; the sum of Four Hundred Thousand Dollars ($ 400,000.00) in the case of a decedent dying on or after October 1, 1988, but prior to October 1, 1989; the sum of Five Hundred Thousand Dollars ($ 500,000.00) in the case of a decedent dying on or after October 1, 1989, but prior to October 1, 1990; the sum of Six Hundred Thousand Dollars ($ 600,000.00) in the case of a decedent dying on or after October 1, 1990, but prior to January 1, 1998; the sum of Six Hundred Twenty-five Thousand Dollars ($ 625,000.00) in the case of a decedent dying in 1998; the sum of Six Hundred Fifty Thousand Dollars ($ 650,000.00) in the case of a decedent dying in 1999; the sum of Six Hundred Seventy-five Thousand Dollars ($ 675,000.00) in the case of a decedent dying in 2000 or 2001; the amount of the applicable exclusion established under 26 USC 2010, in the case of a decedent dying on or after January 1, 2002.



§ 27-9-13 - When intangibles of nonresident are exempt

The tax imposed under the estate tax law of this state in respect of personal property (except tangible personal property having an actual situs in this state) shall not be payable (a) if the transferor at the time of his death was a resident of a state or territory of the United States, or the District of Columbia, which at the time of his death did not impose a death tax of any character in respect of personal property of residents of this state (except tangible personal property having an actual situs in such state, territory or district), or (b) if the laws of the state, territory or district of the residence of the transferor at the time of his death contained a reciprocal exemption provision under which nonresidents were exempted from said death taxes of every character in respect of personal property (except tangible personal property having an actual situs therein), provided that the state, territory or district of the residence of such nonresident decedents allowed a similar exemption to residents of the state, territory or district of residence of such decedent.



§ 27-9-15 - Determination of net estate of nonresident decedent

[For decedents dying before October 1, 1988, this section shall read as follows:]

(1) For the purposes of the tax in the case of a nonresident, the value of the net estate shall be determined by deducting from the value of that part of the gross estate which, at the time of death, is situated in the State of Mississippi that proportion of the deductions specified in subparagraphs 1 and 2 of Section 27-9-9 that the value of such part of the gross estate situated in the State of Mississippi bears to the value of the entire gross estate.

(2) An amount equal to the value of any property forming a part of the gross estate situated in the State of Mississippi of any person who died within two (2) years prior to the death of the decedent, where such property can be identified as having been received by the decedent from such prior decedent by gift, bequest, devise, or inheritance, or which can be identified as having been acquired in exchange for property so received; provided, that this deduction shall be allowed only where an estate tax under this chapter or other laws was paid by or on behalf of the estate of such prior decedent and only in the amount of the value placed by the commissioner on such property in determining the value of the gross estate of such prior decedent, and only to the extent that the value of such property is included in that part of the decedent's gross estate which at the time of his death is situated in the state, and not deducted under the provisions of this chapter.

(3) The amount of all bequests, legacies, devises, or transfers, except bona fide sales for a fair consideration in money or money's worth, in contemplation of or intended to take effect in possession or enjoyment at or after the decedent's death, to or for the use of the State of Mississippi or any political subdivision thereof, for exclusive public purposes or to or for the use of any domestic corporation or association organized and operating exclusively for religious, charitable, scientific, literary or educational purposes, no part of the net earnings of which inures to the benefit of any private stockholder or individual, or to a trustee or trustees exclusively for such religious, charitable, scientific, literary, or educational purposes within the State of Mississippi, provided such bequests are not void under the provisions of the Mississippi statutes of mortmain, it being the intention of this chapter to allow charitable deductions to nonresidents only when such deductions are to be used in this state, or are contributed to charitable or educational institutions operating, at least, partly within this state.

[For decedents dying on or after October 1, 1988, this section will read as follows:]

(1) For the purposes of the tax in the case of a nonresident, the value of the net estate shall be determined by deducting from the value of that part of the gross estate which, at the time of death, is situated in the State of Mississippi that proportion of the deductions specified in subsection (1) of Section 27-9-9 that the value of such part of the gross estate situated in the State of Mississippi bears to the value of the entire gross estate.

(2) For the purposes of the tax in the case of a nonresident, the value of the net estate shall be determined by deducting from the value of that part of the gross estate which, at the time of death is situated in the State of Mississippi, the value of property that is included in such part of the gross estate and for which a deduction would be allowed under Section 27-9-10 in the case of a resident.

(3) An amount equal to the value of any property forming a part of the gross estate situated in the State of Mississippi of any person who died within two (2) years prior to the death of the decedent, where such property can be identified as having been received by the decedent from such prior decedent by gift, bequest, devise or inheritance, or which can be identified as having been acquired in exchange for property so received; provided, that this deduction shall be allowed only where an estate tax under this chapter or other laws was paid by or on behalf of the estate of such prior decedent and only in the amount of the value placed by the commissioner on such property in determining the value of the gross estate of such prior decedent, and only to the extent that the value of such property is included in that part of the decedent's gross estate which at the time of his death is situated in the state, and not deducted under the provisions of this chapter.

(4) The amount of all bequests, legacies, devises or transfers, except bona fide sales for a fair consideration in money or money's worth, in contemplation of or intended to take effect in possession or enjoyment at or after the decedent's death, to or for the use of the State of Mississippi or any political subdivision thereof, for exclusive public purposes or to or for the use of any domestic corporation or association organized and operating exclusively for religious, charitable, scientific, literary or educational purposes, no part of the net earnings of which inures to the benefit of any private stockholder or individual, or to a trustee or trustees exclusively for such religious, charitable, scientific, literary or educational purposes within the State of Mississippi, provided such bequests are not void under the provisions of the Mississippi statutes of mortmain, it being the intention of this chapter to allow charitable deductions to nonresidents only when such deductions are to be used in this state, or are contributed to charitable or educational institutions operating, at least, partly within this state.



§ 27-9-17 - Deductions and exemptions as to estate of nonresident decedent

The executor of the estate of a nonresident shall have the option of paying an estate tax due under this chapter by paying on the proportion of the estate located in Mississippi, which said proportion bears to the entire estate wheresoever located, and taking the allowable deductions and exemptions in the same proportions, or by paying upon the gross estate located within this state without taking any deductions whatsoever, provided that it shall not be necessary for a nonresident to pay upon any estate unless the gross estate, wheresoever situated, shall be above the amount of the specific exemption provided in Section 27-9-11.



§ 27-9-19 - Situs of property

For the purpose of this tax, all tangible property, real, personal or mixed, located within the State of Mississippi at the date of decedent's death shall be deemed property within this state and shall be reported unless otherwise exempt.



§ 27-9-21 - Notice

The executor of an estate of gross value exceeding the amount of the specific exemption provided in Section 27-9-11 shall, within sixty (60) days after the decedent's death or within a like period after qualifying as such, give written notice thereof to the commissioner. Such notice shall show the name of the decedent, the date of death, the name of the attorney and the probable value of the gross estate, also what transfers, if any, the decedent made within two (2) years before his death.



§ 27-9-23 - Executor to make return

Within nine (9) months, or any extensions thereof, after the death of the decedent, the executor shall make a return in all cases where the gross estate at the time of death of the decedent exceeds the amount of the specific exemption provided in Section 27-9-11 and in the estate of every nonresident when any part of his gross estate is situated within the State of Mississippi. If the executor is unable to make a complete return as to any part of the gross estate of the decedent, he shall include in his return a description of such property, and the name of every person holding a legal or beneficial interest therein, and upon notice from the commissioner such persons shall in like manner make a return as to such part of the gross estate. Provided, however, the tax due upon farms and closely held businesses shall be due and payable at the time the federal estate tax return is due and payable.



§ 27-9-25 - No administration; false return; duty of commissioner

If no administration is granted upon the estate of the decedent, or if no return is filed or if the return contains a false or incorrect statement of material facts, the commissioner or his deputy or agent appointed by him under law, shall make a return and the commissioner shall assess the tax thereon as hereinafter provided by law.



§ 27-9-27 - When tax due

The tax shall constitute a debt due the state and shall be due and payable nine (9) months after the decedent's death but in any case where the commissioner finds that payment of the tax within such period would impose undue hardship on the estate he may grant an extension or extensions of time for payment not to exceed six (6) months in any one (1) extension from the due date of the return or the expiration of a previous extension, if any, and all unpaid balances shall bear interest at the rate of one-half of one percent ( 1/2 of 1%) per month, or major fraction thereof, from the due date until paid.



§ 27-9-29 - Receipts; executor's return, discharge

The commissioner shall grant the person paying the tax a temporary receipt upon the payment of the amount of tax shown to be due on the return or any part thereof, but all returns shall remain subject to investigation and audit by the commissioner, who shall furnish to the person paying the tax or to the executor of the estate a full, final and complete receipt after said investigation has been completed and any additional tax found due has been paid. The commissioner shall have a period of four (4) years after the filing of said return within which time to make such investigation but in the event that the executor shall furnish to the commissioner a statement from the federal government that all federal estate taxes have been paid and giving the value of the property reported to and accepted by the federal government, the commissioner may at that time furnish the executor a final receipt if all estate taxes have been paid to the State of Mississippi upon the same basis of valuation as paid to the federal government. All valuations accepted by the federal government shall be prima facie correct for the purpose of the administration of this chapter, and the duty is placed upon the executor of the estate to furnish to the commissioner a copy of all valuations changed or accepted by the federal government for the purpose of administering the federal estate tax statute.

In the event that no estate tax return is filed, the commissioner shall have a period of ten (10) years from the due date of the return to investigate said estate and to assess estate tax.



§ 27-9-33 - Party paying reimbursed

If the tax or any part thereof is paid or collected out of that part of the estate passing to or in possession of, any person other than the executor in his capacity as such, such person shall be entitled to a reimbursement out of any part of the estate still undistributed or by a just and equitable contribution by the person whose interest in the estate of the decedent would have been reduced if the tax had been paid before the distribution of the estate or whose interest in the estate is subject to an equal or prior liability for the payment of tax, debts, or other charges against the estate, it being the purpose and intent of this section that so far as is practicable and unless otherwise directed by the will of the decedent, the tax shall be paid out of the estate before its distribution; but the commissioner shall not be charged with enforcing contribution from any person or persons.



§ 27-9-35 - Lien

Unless the tax is sooner paid in full, it shall be a lien for four (4) years from the date of filing the return upon the gross estate of the decedent when an estate tax return has been filed with the commissioner, but in cases where no estate tax return is filed the lien shall remain in full force and effect for ten (10) years from the due date of the return unless the tax is sooner paid in full; except that such part of the gross estate as is used for payment of charges against the estate and expenses of its administration allowed by any court having jurisdiction thereof shall be divested of such lien. If the commissioner is satisfied that the tax liability of an estate has been fully discharged or provided for, he may issue his certificate or waiver releasing any or all property of such estate from the lien herein imposed.



§ 27-9-37 - Personal liability of the executor

Every executor, administrator, or assignee, or other person, who pays any debts, except as hereinbefore provided for, due by the person or estate from whom or for which he acts, before he satisfies and pays the tax due the State of Mississippi under this law, from such person or estate, shall become answerable in his own person and estate for the tax so due the state, or so much thereof as may remain due and unpaid, to the full extent of the full value of any property belonging to such person or estate which may come into his hands, custody, or control, and the executor shall in all instances be liable on his bond for the payment of the estate tax, whether the estate has been closed by the chancery court administering same or not.



§ 27-9-39 - Action for recovery of taxes; applicable laws

Action may be brought at any time by the commissioner or the Attorney General of the state in the name of the commissioner to recover the amount of any tax, penalties and interest due under this chapter. Such action shall be brought in the county and district where the taxpayer resides.

All administrative provisions of the Mississippi Sales Tax Law shall apply with like force and effect to all persons liable for taxes under the provisions of this chapter, and the commissioner and the State Tax Commission shall exercise all power and authority and perform all the duties with respect to taxpayers under this chapter as are provided in said Mississippi Sales Tax Law. In case of conflict between the provisions of this chapter and any provision in the Mississippi Sales Tax Law, then the provisions of this chapter shall control.



§ 27-9-41 - Tax upon settlement of executor's account

(1) No final account of an executor shall be allowed by any court unless such account shows, and the judge of said court finds, that all taxes imposed by the provisions of this chapter upon said executor which have become payable, have been paid. The certificate of the commissioner and the receipt for the amount of the tax therein certified, which must become a part of the court record, shall be conclusive as to the payment of the tax to the extent of said certificate.

(2) For the purpose of facilitating the settlement and distribution of estates held by executors, the commissioner, with the approval of the attorney general may, on behalf of the state, agree upon the amount of taxes at any time due or to become due from such executor under the provisions of this chapter, and payment in accordance with such agreement shall be full satisfaction of the taxes to which the agreement relates.



§ 27-9-43 - Examination of returns

(1) As soon as practicable after the return is filed, the commissioner shall examine it, if it then appears that the correct amount of tax is greater or less than that shown in the return, the tax shall be recomputed. If the amount already paid exceeds that which should have been paid on the basis of the return so recomputed, the excess so paid shall be credited or refunded to the taxpayer in accordance with the provisions of this chapter.

(2) If the amount already paid is less than the amount which should have been paid, the difference, together with interest thereon at the rate of one-half of one percent ( 1/2 of 1%) per month from the time the tax was due, shall be paid within sixty (60) days upon written notice and demand by the commissioner. The department, for good reason shown, may waive all or any part of the interest imposed pursuant to this subsection.

(3) If any part of the deficiency is due to negligence or intentional disregard to authorized rules and regulations with knowledge thereof but without intent to defraud, there shall be added as damages ten percent (10%) of the total amount of the deficiency in the tax, and interest in such a case shall be collected at the rate of one percent (1%) per month on the amount of such deficiency in the tax from the time it was due, which interest and damages shall become due and payable upon notice and demand by the commissioner and such executor shall be liable to the estate personally and on his official bond, if any, for any damages accruing under the above provisions through his negligence or willful neglect.



§ 27-9-45 - Additional taxes; assessments following determination of taxpayer's contest with federal government

If no return is made by an executor required to make returns, as provided herein, the commissioner shall give written notice by mail to such executor to make such returns within thirty (30) days from the date of such notice and if such executor shall fail or refuse to make such returns as he may be required to make in such notice, then such return shall be made by the commissioner from the best information available and such return shall be prima facie correct for the purposes of this chapter, and the amount of tax shown due thereby shall be a lien against all the property of the decedent until discharged by payment and if any payment be not made within sixty (60) days after the demand therefor by the commissioner, there shall be added fifty percent (50%) as damages, together with interest at the rate of one percent (1%) per month on the tax from the time such tax was due. If such tax be paid within sixty (60) days after notice by the commissioner, then there shall be added ten percent (10%) as damages and interest at the rate of one percent (1%) from the time such tax was due until paid; however, in the event the executor in answer to the notice from the commissioner shall state that he is not required under the law to make such returns, the commissioner shall investigate that question fully before proceeding further under this section.

The commissioner's authority to make collection of estate tax shall be determined at the end of four (4) years from the date of filing of estate tax return, but in the event that no return is filed, the commissioner's authority to make a return from any information available at that time shall be terminated at the end of ten (10) years from the due date of the return.

In the event the federal estate tax or any part thereof is being contested with the federal government, the commissioner's right to make an additional assessment based on final determination of the federal estate tax assessment shall be in force for a period of two (2) years after the determination.



§ 27-9-49 - Refunds; appeal of initial denial

If, upon examination of any return made under this chapter, it appears that an amount of estate tax, interest or penalties has been paid in excess of that properly due, then the amount in excess shall be immediately refunded to the executor at such time as the commissioner has completed his investigation and has determined the correct estate tax liability of the estate.

If the liability of an estate for estate taxes is contested with the federal government and, as a result of that contest, the commissioner determines that the Mississippi estate tax, interest or penalties have been overpaid, then the overpayment shall be promptly refunded to the executor upon receipt of the federal closing letter or the decision of the tax court in lieu of the federal closing letter.

A refund of estate tax, interest or penalties made pursuant to this chapter shall bear interest at the rate of one-half of one percent ( 1/2 of 1%) per month, or major fraction thereof, for the period which is the later of the due date of the estate tax return inclusive of all approved extensions, or the final payment of the estate tax, interest or penalty and continuing until the date the commission has completed its investigation and has determined that a refund is due.

If any claim for overpayment of estate tax, interest or penalty is denied, the executor may appeal such decision to the board of review as provided by law.



§ 27-9-51 - Administration

(1) The commissioner shall have jurisdiction and be charged with the administration and enforcement of the provisions of the estate tax statutes under this chapter.

(2) The commissioner, for the purpose of ascertaining the correctness of any return, or for the purpose of making a return where none has been made, is hereby authorized, by any agent designated by the commissioner with the approval of the governor for that purpose, to examine any books, papers, records, or memoranda, bearing upon the matter required to be included in the return, and may require the attendance of persons rendering return or of any officer or employee of such persons, or of any person having knowledge in the premises at the office of the commissioner, Woolfolk State Office Building, Jackson, Mississippi, and may take his testimony with reference to the matters required by law to be included in such return, with power to administer oaths to such person or persons.

(3) If any person summoned to appear to testify, or produce books, papers, or other data, shall refuse to do so, the chancery court for the district in which such person resides shall have jurisdiction by appropriate process to compel such attendance, testimony, or production of books, papers, or other data.

(4) The commissioner, with the approval of the governor, may appoint and remove such officers, agents, deputies, clerks, and employees, as he may deem necessary, such persons to have such duties and powers as the commissioner may from time to time prescribe. The salaries of all officers, agents, and employees employed by the commissioner shall be such as he may prescribe, not to exceed such amounts as may be appropriated by the legislature, and the members of the commission and such officers, agents, and employees shall be allowed such reasonable and necessary traveling and other expenses as may be incurred in performance of their duties, not to exceed the amount appropriated therefor by the legislature.

(5) The commissioner may require such of the officers, agents, and employees as he may designate to give bond for the faithful performance of their duties in such form and with such sureties as he may determine, and all premiums on such bonds shall be paid by the commissioner out of the moneys appropriated for that purpose.

(6) All officers empowered by law to administer oaths and the members of the commission and such officers as it may designate shall have power to administer an oath to any person or to take the acknowledgment of any person in respect of any return or report required, or the rules and regulations of the commissioner.

(7) All agents of the commissioner shall have for identification purposes proper credentials signed by the chairman of the commission and countersigned by the governor.

(8) The commissioner, with the approval of the governor, shall prepare and publish annually, statistics reasonably available with respect to the operation of this law, including classification of taxpayers and of the value of estates, the amounts allowed as deductions, exemptions, and credits, and any other facts deemed pertinent and valuable.



§ 27-9-53 - Regulations

The commissioner may from time to time make such rules and regulations not inconsistent with this chapter as he may deem necessary to enforce its provisions and may prescribe forms to be used in the administration of this chapter.



§ 27-9-55 - Secrecy required

(1) Except in accordance with proper judicial order, or as otherwise provided by law, it shall be unlawful for the members of the commission, any deputy, agent, clerk, or other officer, or employee, to divulge or make known in any manner the value of any estate or any particulars set forth or disclosed in any report or return required. Nothing herein shall be construed to prohibit the publication of statistics, so classified so as to prevent the identification of particular reports or returns and the items thereof, or the inspection by the attorney general or other legal representatives of the state, of the report or return of any taxpayer who shall bring action to set aside or review the tax based thereon or against whom an action or proceeding has been instituted to recover any tax or penalty imposed by this chapter. Reports and returns shall be preserved in accordance with approved records control schedules. No records, however, may be destroyed without the approval of the director of the department of archives and history.

(2) Notwithstanding the provisions of this section, the commissioner may permit the commissioner of internal revenue of the United States or the proper officer of any state imposing an estate tax similar to that imposed by this chapter, or the authorized representative of either such officer, to inspect the estate tax returns of any individual, or may furnish to such officer or his authorized representatives an abstract of the return for estate tax of any executor or supply him with information concerning any item contained in any return, or disclosed by the report of any investigation of the return of any executor, but such permission shall be granted, or such information furnished to such officer or his representative only if the statutes of the United States or of such other state, as the case may be, grant substantially similar privileges to the proper officer of this state charged with the administration of this chapter.



§ 27-9-57 - Penalties

(1) Any person making the affidavit required by this chapter who shall knowingly swear falsely shall be guilty of perjury and, upon conviction, shall be punished by imprisonment in the state penitentiary for a term not exceeding ten years.

(2) If any executor, corporation, or fiduciary, or any officer or employee of such, required under this chapter to pay any tax, shall wilfully refuse to make any return, or supply any information or exhibit any books or records, when requested to do so by the commissioner or any agent designated by the commissioner, whether with reference to their own returns or not, shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than five hundred dollars nor more than one thousand dollars, or by imprisonment for not more than one year, or both.

(3) Any person violating the provisions of Section 27-9-55 shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not exceeding one thousand dollars or by imprisonment not exceeding one year, or both, at the discretion of the court, and if the offender be an officer or employee of the state he shall be dismissed from office and be incapable of holding any public office in this state for a period of five (5) years thereafter.



§ 27-9-59 - Chapter in force until federal estate tax repealed

The estate tax law of this state shall remain in force and effect so long as the government of the United States retains in full force and effect as a part of the revenue laws of the United States a federal estate tax, and this statute shall be repealed as and when the government of the United States ceases to impose an estate tax. Wherever possible the terms of this statute shall be construed in conformity with similar provisions of the estate tax law of the United States.



§ 27-9-61 - Prior claims not affected by chapter

The adoption of the estate tax laws in this chapter shall in nowise affect any right belonging to the state or suit, prosecution or proceeding pending at the time of its adoption, or any right which the state may have under the estate tax statutes of the state prior to or at the time of the taking effect of this chapter, whether suit or other proceedings have been actually begun or may hereafter be instituted. But as to the rights of the state and all parties interested as to estates of persons dying, or disposing of property, prior to the time of taking effect of this chapter, such right or liability shall survive and be enforced the same as if this chapter had not become effective.






Chapter 10 - UNIFORM ESTATE TAX APPORTIONMENT ACT

§ 27-10-1 - Short title

This chapter may be cited as the Uniform Estate Tax Apportionment Act.



§ 27-10-3 - Uniformity of interpretation

This chapter shall be construed to effectuate its general purpose to make uniform the law of those states which enact it.



§ 27-10-5 - Definitions

In this chapter:

(a) "Estate" means the gross estate of a decedent as determined for the purpose of federal estate tax and the estate tax payable to this state;

(b) "Fiduciary" means executor, administrator of any description, and trustee;

(c) "Person" means any individual, partnership, association, joint stock company, corporation, government, political subdivision, governmental agency, or local governmental agency;

(d) "Person interested in the estate" means any person including an executor, administrator, guardian, conservator or trustee, entitled to receive, or who has received, from a decedent while alive or by reason of the death of a decedent any property or interest therein included in the decedent's taxable estate;

(e) "State" means any state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico; and

(f) "Tax" means the federal estate tax and the additional estate tax imposed by the State of Mississippi and interest and penalties imposed in addition to the tax.



§ 27-10-7 - Apportionment

Except as provided in Section 27-10-17 and, unless the will otherwise provides, the tax shall be apportioned among all persons interested in the estate. The apportionment shall be made in the proportion that the value of the interest of each person interested in the estate bears to the total value of the interests of all persons interested in the estate. The values used in determining the tax shall be used for that purpose. If the decedent's will directs a method of apportionment of tax different from the method described in this chapter, the method described in the will controls.



§ 27-10-9 - Procedures for determining apportionment

(1) The chancery court in which venue lies for the administration of the estate of a decedent, on petition for the purpose may determine the apportionment of the tax.

(2) If the chancery court finds that it is inequitable to apportion interest and penalties in the manner provided in this chapter because of special circumstances, it may direct apportionment thereon in the manner it finds equitable.

(3) The expenses reasonably incurred by any fiduciary and by other person interested in the estate in connection with the determination of the amount and apportionment of the tax shall be apportioned as provided in Section 27-10-3 and charged and collected as a part of the tax apportioned. If the chancery court finds it is inequitable to apportion the expenses as provided in Section 27-10-3, it may direct apportionment thereof equitably.

(4) If the chancery court finds that the assessment of penalties and interest assessed in relation to the tax is due to delay caused by the negligence of the fiduciary, the court may charge him with the amount of the assessed penalties and interest.

(5) In any suit or judicial proceeding to recover from any person interested in the estate the amount of the tax apportioned to the person in accordance with this chapter, the determination of the chancery court in respect thereto is prima facie correct.



§ 27-10-11 - Method of proration

(1) The fiduciary or other person required to pay the tax may withhold from any property of the decedent in his possession, distributable to any person interested in the estate, the amount of tax attributable to his interest. If the property in possession of the fiduciary or other person required to pay the tax and distributable to any person interested in the estate is insufficient to satisfy the proportionate amount of the tax determined to be due from the person, the fiduciary or other person required to pay the tax may recover the deficiency from the person interested in the estate. If the property is not in the possession of the fiduciary or the other person required to pay the tax, the fiduciary or the other person required to pay the tax may recover from any person interested in the estate the amount of the tax apportioned to the person in accordance with this chapter.

(2) If property held by the fiduciary or other person is distributed prior to final apportionment of the tax, the fiduciary or other person may require the distributee to provide a bond or other security for the apportionment liability in the form and amount prescribed by the fiduciary, with the approval of the chancery court having jurisdiction of the administration of the estate.



§ 27-10-13 - Allowance for exemptions, deductions and credits

(1) In making an apportionment, allowances shall be made for any exemptions granted, any classification made of persons interested in the estate and for any deductions and credits allowed by the law imposing the tax.

(2) Any exemption or deduction allowed by reason of the relationship of any person to the decedent or by reason of the purposes of the gift inures to the benefit of the person bearing that relationship or receiving the gift. When an interest is subject to a prior present interest which is not allowable as a deduction the tax apportionable against the present interest shall be paid from principal.

(3) Any deduction for property previously taxed and any credit for gift taxes or death taxes of a foreign country paid by the decedent or his estate inures to the proportionate benefit of all persons liable to apportionment.

(4) Any credit for inheritance, succession or estate taxes or taxes in the nature thereof in respect to property or interests includable in the estate inures to the benefit of the persons or interests chargeable with the payment thereof to the extent that, or in proportion as the credit reduces the tax.

(5) To the extent that property passing to or in trust for a surviving spouse or any charitable, public, or similar gift or bequest does not constitute an allowable deduction for purposes of the tax solely by reason of an inheritance tax or other death tax imposed upon and deductible from the property, the property shall not be included in the computation provided for in this chapter and to that extent no apportionment shall be made against the property. This does not apply in any instance where the result will be to deprive the estate of a deduction otherwise allowable under Section 2053(d) of the Internal Revenue Code of 1986, as amended, of the United States, relating to deduction for state death taxes on transfers for public, charitable, or religious uses.



§ 27-10-15 - No apportionment between temporary and remainder interests

No interest in income and no estate for years or for life or other temporary interest in any property or fund is subject to apportionment as between the temporary interest and the remainder. The tax on the temporary interest and the tax, if any, on the remainder is chargeable against the corpus of the property or funds subject to the temporary interest and remainder.



§ 27-10-17 - Exoneration of fiduciary

Neither the fiduciary nor other person required to pay the tax is under any duty to institute any suit or proceeding to recover from any person interested in the estate the amount of the tax apportioned to that person until the expiration of the three (3) months next following final determination of the tax. A fiduciary or other person required to pay the tax who institutes the suit or proceeding within a reasonable time after the three-months period is not subject to any liability or surcharge because any portion of the tax apportioned to any person interested in the estate was collectible at a time following the death of the decedent but thereafter became uncollectible. If the fiduciary or other person required to pay the tax cannot collect from any person interested in the estate the amount of the tax apportioned to the person, the amount not recoverable shall be paid from the residuary estate. To the extent that the residuary estate is not adequate, the balance shall be equitably apportioned among the other persons interested in the estate who are subject to apportionment.



§ 27-10-19 - Action by nonresident, reciprocity

Subject to this section a fiduciary acting in another state or a person required to pay the tax who is domiciled in another state may institute an action in the courts of this state and may recover a proportionate amount of the federal estate tax or an estate tax payable to another state or of a death duty due by a decedent's estate to another state, from a person interested in the estate who is either domiciled in this state or who owns property in this state subject to attachment or execution. For the purposes of the action the determination of apportionment by the court having jurisdiction of the administration of the decedent's estate in the other state is prima facie correct. The provisions of this section apply only if the state in which the determination of apportionment was made affords a substantially similar remedy.



§ 27-10-21 - Coordination with federal law

If the liabilities of persons interested in the estate as prescribed by this chapter differ from those which result under the Federal Estate Tax Law, the liabilities imposed by the federal law will control and the balance of this chapter shall apply as if the resulting liabilities had been prescribed herein.



§ 27-10-23 - Severability

If any provision of this chapter or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.



§ 27-10-25 - Time of application of act

This chapter does not apply to taxes due on account of the death of decedents dying prior to January 1, 1995.






Chapter 11 - AMUSEMENT TAX



Chapter 13 - CORPORATION FRANCHISE TAX

§ 27-13-1 - Definitions

The words, terms and phrases when used in this chapter shall have the following meanings ascribed to them:

(a) "Commission," "State Tax Commission," "Tax Commission" or "department" means the Department of Revenue of the State of Mississippi.

(b) "Commissioner," "Chairman of the State Tax Commission," "chairman of the commission" or "chairman" means the Commissioner of Revenue of the Department of Revenue.

(c) "Taxpayer" means any corporation, association or joint-stock company liable for or having paid any tax to the State of Mississippi under the provisions of this chapter or any corporation, association or joint-stock company subject to the provisions of this chapter.

(d) "Domestic," when applied to a corporation or association, means created or organized under the laws of the State of Mississippi.

(e) "Foreign," when applied to a corporation or association, means created or organized under some authority other than the laws of the State of Mississippi.

(f) "Accounting period" or "accounting year" means a period of twelve (12) months ending on the last day of the month of December, known as a calendar year, or a period of twelve (12) months ending on the last day of any month other than December, known as a fiscal year.

(g) "Corporation," "association" or "joint-stock company" means and includes each and every form of organization for pecuniary gain, having authorized capital stock, whether with or without par value, having privileges not possessed by individuals or partnerships; and whether organized with or without statutory authority; and may be referred to as "organizations." When any form of organization is treated as a corporation for federal income tax purposes it shall be treated as a corporation for purposes of this chapter.

(h) "Doing business" means and includes each and every act, power or privilege, including any income-producing activities, exercised or enjoyed in this state as an incident to, or by virtue of, the powers and privileges acquired by the nature of such organization, whether the form of existence be corporate, associate, joint-stock company or common law trust. An entity that is required to file and report for federal income tax purposes the activity conducted in Mississippi of a qualified subchapter S subsidiary shall be considered to be doing business in this state for purposes of this chapter. An entity that is required to file and report for federal income tax purposes on the activity conducted in Mississippi of a single member limited liability company which is not classified as a corporation, and thus disregarded, shall be considered to be doing business in this state for purposes of this chapter.

(i) "Holding corporation" means a corporation, association or joint-stock company: (i) owning capital stock of one or more other corporations, associations or joint-stock companies, which stock ownership represents at least eighty percent (80%) of the value and at least eighty percent (80%) of the combined voting power of all classes of issued and outstanding capital stock of such other corporation, association or joint-stock company; except that for purposes of this definition the term "stock" does not include nonvoting stock which is limited and preferred as to dividends; and (ii) deriving at least ninety-five percent (95%) of its gross receipts from dividends, interest, royalties, rents, services provided to members of an affiliated group (as defined in Section 27-7-37(2)(d)) to the extent of the cost of providing such services, and from such additional sources as the commissioner may specify by regulation. The definition of the various sources of gross receipts referred to herein shall be governed by applicable provisions of Chapter 7, Title 27, Mississippi Code of 1972, and regulations thereunder and shall include only passive categories of receipts in the computation of gross receipts.

(j) "Subsidiary corporation" means a corporation, association or joint-stock company of which at least eighty percent (80%) of the value and at least eighty percent (80%) of the combined voting power of all classes of its issued and outstanding capital stock is owned by a holding corporation, except that for purposes of this definition the term "stock" does not include nonvoting stock which is limited and preferred as to dividends.

(k) "Stock or securities" means any share of stock, certificate of stock, or interest in a corporation, note, bond, debenture, or evidence of indebtedness, or any evidence of an interest in or right to subscribe to or purchase any of the foregoing.



§ 27-13-3 - Counties and municipalities precluded from levying certain taxes

Counties and municipalities shall not levy a form or franchise tax on the organization taxed under this chapter.



§ 27-13-5 - Tax on domestic corporations

(1) Franchise tax levy. Except as otherwise provided in subsections (3), (4), (5) and (7) of this section, there is hereby imposed, to be paid and collected as hereinafter provided, a franchise or excise tax upon every corporation, association or joint-stock company or partnership treated as a corporation under the income tax laws or regulations, organized or created for pecuniary gain, having privileges not possessed by individuals, and having authorized capital stock now existing in this state, or hereafter organized, created or established, under and by virtue of the laws of the State of Mississippi, equal to Two Dollars and Fifty Cents ($ 2.50) for each One Thousand Dollars ($ 1,000.00), or fraction thereof, of the value of the capital used, invested or employed in the exercise of any power, privilege or right enjoyed by such organization within this state, except as hereinafter provided. In no case shall the franchise tax due for the accounting period be less than Twenty-five Dollars ($ 25.00). It is the purpose of this section to require the payment to the State of Mississippi of this tax for the right granted by the laws of this state to exist as such organization, and to enjoy, under the protection of the laws of this state, the powers, rights, privileges and immunities derived from the state by the form of such existence.

(2) Annual report of domestic corporations. Each domestic corporation shall file an annual report as required by the provisions of Section 79-4-16.22.

(3) A corporation that has negotiated a fee-in-lieu as defined in Section 57-75-5 shall not be subject to the tax levied by this section on such project; provided, however, that the fee-in-lieu payment shall be otherwise treated in the same manner as the payment of franchise taxes.

(4) An approved business enterprise as defined in the Growth and Prosperity Act shall not be subject to the tax levied by this section on the value of capital used, invested or employed by the approved business enterprise in a growth and prosperity county or supervisors district as provided in the Growth and Prosperity Act.

(5) A business enterprise operating a project as defined in Section 57-64-33, in a county that is a member of a regional economic development alliance created under the Regional Economic Development Act shall not be subject to the tax levied by this section on the value of capital used, invested or employed by the business enterprise in such a county as provided in Section 57-64-33.

(6) The tax levied by this chapter and paid by a business enterprise located in a redevelopment project area under Sections 57-91-1 through 57-91-11 shall be deposited into the Redevelopment Project Incentive Fund created in Section 57-91-9.

(7) A business enterprise as defined in Section 57-113-1 that is exempt from certain state taxes under Section 57-113-5 shall not be subject to the tax levied by this section on the value of capital used, invested or employed by the business enterprise.



§ 27-13-7 - Tax on foreign corporations

(1) Franchise tax levy. Except as otherwise provided in subsections (3), (4), (5) and (7) of this section, there is hereby imposed, levied and assessed upon every corporation, association or joint-stock company, or partnership treated as a corporation under the Income Tax Laws or regulations as hereinbefore defined, organized and existing under and by virtue of the laws of some other state, territory or country, or organized and existing without any specific statutory authority, now or hereafter doing business or exercising any power, privilege or right within this state, as hereinbefore defined, a franchise or excise tax equal to Two Dollars and Fifty Cents ($ 2.50) of each One Thousand Dollars ($ 1,000.00), or fraction thereof, of the value of capital used, invested or employed within this state, except as hereinafter provided. In no case shall the franchise tax due for the accounting period be less than Twenty-five Dollars ($ 25.00). It is the purpose of this section to require the payment of a tax by all organizations not organized under the laws of this state, measured by the amount of capital or its equivalent, for which such organization receives the benefit and protection of the government and laws of the state.

(2) Annual report of foreign corporations. Each foreign corporation authorized to transact business in this state shall file an annual report as required by the provisions of Section 79-4-16.22.

(3) A corporation that has negotiated a fee-in-lieu as defined in Section 57-75-5 shall not be subject to the tax levied by this section on such project; provided, however, that the fee-in-lieu payment shall be otherwise treated in the same manner as the payment of franchise taxes.

(4) An approved business enterprise as defined in the Growth and Prosperity Act shall not be subject to the tax levied by this section on the value of capital used, invested or employed by the approved business enterprise in a growth and prosperity county or supervisors district as provided in the Growth and Prosperity Act.

(5) A business enterprise operating a project as defined in Section 57-64-33, in a county that is a member of a regional economic development alliance created under the Regional Economic Development Act shall not be subject to the tax levied by this section on the value of capital used, invested or employed by the business enterprise in such a county as provided in Section 57-64-33.

(6) The tax levied by this chapter and paid by a business enterprise located in a redevelopment project area under Sections 57-91-1 through 57-91-11 shall be deposited into the Redevelopment Project Incentive Fund created in Section 57-91-9.

(7) A business enterprise as defined in Section 57-113-1 that is exempt from certain state taxes under Section 57-113-5 shall not be subject to the tax levied by this section on the value of capital used, invested or employed by the business enterprise.



§ 27-13-8 - Tax on qualified subchapter S subsidiaries; tax on single member limited liability companies

(1) An entity that is required to file and report for federal income tax purposes the activity conducted in Mississippi of a qualified subchapter S subsidiary, shall be required to file a Mississippi combination return of S Corporation income and franchise tax.

(2) An entity that is required to file and report for federal income tax purposes on the activity conducted in Mississippi of a single member limited liability company which is not classified as a corporation, and thus disregarded, shall be required to file a Mississippi combination return of corporation income and franchise tax even if such entity is included in a consolidated corporation income tax return filed for federal purposes.



§ 27-13-9 - Basis of valuation

(1) The tax imposed, levied and assessed, under the provisions of this chapter, shall be calculated on the basis of the value of the capital employed in this state for the year preceding the date of filing the return, whether a calendar year, or fiscal year, except where otherwise provided in this chapter, measured by the combined issued and outstanding capital stock, paid-in capital, surplus and retained earnings; provided, that in computing capital, paid-in capital, surplus and retained earnings, there shall be included deferred taxes, contingent liabilities and all true reserves, including all reserves other than for definite known fixed liabilities which do not enhance the value of assets; and amounts designated for the payment of dividends shall not be excluded from such calculations until such amounts are definitely and irrevocably placed to the credit of stockholders, subject to withdrawal on demand; provided, however, there shall not be included in the value of the capital stock any sums representing debts, notes, bonds and mortgages due and payable, except where notes or debts due are provided by an affiliated company as a substitute for stock or paid-in capital; nor depreciation reserves, bad debt reserves, nor reserves representing valuation accounts, nor redeemable preference shares issued by a railroad pursuant to Section 506 of the Railroad Revitalization and Regulatory Reform Act of 1976, and capital shall be reduced by the cost of treasury stock of the corporation. In the case of an association or other organization, except those exempted under Section 27-13-63, that does not have a capital structure like a corporation, the tax is based on that organization's accounts that are equivalent to the aforementioned corporate accounts, or any other capital employed in Mississippi. There shall not be any exclusion of capital by a corporation relating to the stock of another corporation except as otherwise provided in subsection (2). In no case shall the franchise tax so computed be less than Twenty-five Dollars ($ 25.00) for the period covering which the return is filed. In no case shall the determined capital in Mississippi be less than the assessed value of the real estate and tangible personal property in Mississippi for the year preceding the year in which the return is due.

(2) In the case of a holding corporation, the value of the capital used, invested or employed in this state shall exclude that portion of the book value of the holding corporation's investment in stock or securities of its subsidiary corporation determined under the following formula: (a) the ratio between (i) the holding corporation's investment in stock or securities of its subsidiary corporation, computed pursuant to regulations promulgated by the commissioner, and (ii) the holding corporation's total assets shall be computed; (b) such ratio then shall be applied to the total capital stock, surplus, undivided profits and true reserves of the holding corporation in order to arrive at the amount of the exclusion.



§ 27-13-11 - Book value

For the purpose of determining the amount of capital, as defined in Section 27-13-9, Mississippi Code of 1972, as amended, the book value of the accounts as regularly employed in conducting the affairs of the corporation shall be accepted as prima facie correct, except where the commissioner determines that the book value does not properly reflect capital employed in this state and in that situation the commissioner's determination of capital shall be prima facie correct.

If any organization has cause to believe that the calculations required on the return prescribed are not sufficiently informative or do not properly reveal the true franchise or excise tax to be due as measured by the value of the capital of that organization, or shall feel aggrieved at the requirements upon it for information or tax, then such organization shall have the right to file with the commissioner a petition and affidavit signed as returns are by this chapter required to be signed, setting forth the facts showing the true value of its capital.



§ 27-13-13 - Multistate corporations

(1) In the case of organizations doing business both within and without Mississippi, the value of the capital employed in this state shall be determined by first computing the ratio between (1) the real and tangible personal property owned in Mississippi and gross receipts from business carried on in Mississippi, and (2) the total real and tangible personal property owned and gross receipts wherever located and from wherever received. Said ratio then shall be applied to the total capital stock, surplus, undivided profits and true reserves and the result of that application shall be the capital employed in this state. Provided, however, that the amount of the determined capital in Mississippi shall in no case be less than the assessed value of the Mississippi property of the organization for the year preceding the year in which the return is due.

(2) (a) For the purpose of this section, for tax returns for tax years ending before January 1, 1999, an organization which uses a formula method of apportionment in making income tax returns to this state shall determine its gross receipts from business carried on in Mississippi by applying to total unitary receipts the ratio achieved, or which would be achieved, by such formula and adding to the result of such application any nonunitary Mississippi receipts.

(b) For the purpose of this section, for tax returns for tax years ending on or after January 1, 1999, the gross receipts of an organization that is required to use a formula method of apportionment in making income tax returns to this state shall be the same (both as to gross receipts from business carried on in Mississippi and gross receipts wherever located) as the gross receipts (or sales) used for the receipts or sales factor in the applicable income tax formula. However, gross receipts from business carried on in Mississippi, for the purposes of this section, shall also include any receipts from the taxpayer's business operations which are not apportioned but rather are directly allocated or assigned to this state. If the taxpayer is required to use a formula method of apportionment in making income tax returns which does not have a receipts or sales factor, then the receipts factor for the franchise tax formula shall be determined by regulation of the commission.

(c) For purposes of this section, for tax returns for tax years ending on or after December 31, 2001, the ratio described in subsection (1) of this section shall include all gross receipts as specified in paragraph (b) of this subsection and where a taxpayer owns a direct or indirect interest in a flow-through entity, the taxpayer shall include in the ratio its portion of the flow-through entity's (i) real and tangible personal property owned in Mississippi and gross receipts from business carried on in Mississippi, and (ii) total real and tangible property owned and gross receipts wherever located and from wherever received. The taxpayer shall include its portion of the flow-through entity's assessed value of Mississippi property when determining its assessed value of Mississippi property. A flow-through entity's real property, tangible personal property, gross receipts and assessed value of property shall include its portion of these same items of any flow-through entity in which it owns a direct or indirect interest. For purposes of this section, flow-through entity is every form of organization other than a corporation, association or joint-stock company or other organization which would qualify for exemption under Section 27-13-63 if the organization were a corporation, association or joint-stock company.

(d) For purposes of this section, receipts for sales to a Mississippi distribution facility of pharmaceutical products by a major supplier are not included in the Mississippi receipts in computing the apportionment ratio. As used in this paragraph:

(i) "Major supplier" means a company or group of affiliated companies (as defined in Section 27-7-37) who ship at least One Hundred Million Dollars ($ 100,000,000.00) annually of pharmaceutical products to a Mississippi distribution facility.

(ii) "Mississippi distribution facility" means a distribution facility that received funding from the "Mississippi Industry Incentive Financing Revolving Fund" to open a facility in Mississippi and construction on the facility was begun between July 1, 2010, and December 31, 2010.



§ 27-13-17 - Accrual, payment and reporting of tax

(1) In general. The tax levied by this chapter is assessed for the annual accounting period regularly used by the taxpayer in keeping its books, with no proration for a portion of the year in the case of dissolution of domestic corporations or withdrawal from the state by foreign corporations or where a corporation otherwise ceases to become taxable under this chapter. The tax accrues on the first day of each accounting period, to be known as the accrual date, and annually thereafter, and is computed on the basis of the previous accounting period closing immediately prior to the accrual date, to be known as the measuring date.

For all corporations having an accrual date on or after June 1, 1975, the tax is due and payable in full to the commissioner on or before the fifteenth day of the third month following the close of the annual accounting period. With its payment, the taxpayer shall deliver to the commissioner a full, accurate and complete report and statement signed by a duly authorized officer of the corporation, containing such information as the commissioner may require.

(2) Accounting periods. If permission is granted to change the corporate accounting period, as provided in subsection (4) of this section, the corporation shall file a return and make payment of the tax for the period from the end of the twelve-month period for which the tax had already accrued to the first closing of the new accounting period. The tax to be paid in this case shall be based on the preceding accounting period closing and shall be computed by multiplying the ratio that the number of months from the closing date under the prior accounting period to the closing of the new accounting period bears to twelve (12) times the tax as computed on the yearly basis. Subsequent returns will be filed on the basis of the new accounting period in accordance with the provisions of this chapter.

(3) Newly taxable corporations. When a corporation is incorporated, domesticated, commences business or qualifies to do business in this state, it shall, on or before the sixtieth day following the date of its charter of incorporation (as to domestic corporation), domestication, qualification or commencement of business in this state, make and deliver to the commissioner, in such form as he may prescribe, a full, accurate and complete statement signed by either its president, vice president or treasurer containing such facts and information as may be required by the commissioner in the administration of the tax levied by this chapter. After the first closing of the corporate books, the tax is payable as provided in subsection (1) of this section. No corporation, foreign or domestic, shall be permitted to do business in this state without paying the franchise tax levied by this chapter.

(4) Accounting period not to be changed. No accounting period, other than calendar year, will be recognized, unless before its close it was definitely established as an accounting period by the taxpayer and the books of such taxpayer were kept in accordance therewith. No accounting period shall be changed without the approval of the commissioner.

(5) Combined returns. A combined return of franchise tax, being Section 27-13-1 et seq.; income tax, being Section 27-7-1 et seq.; and the annual report of domestic and foreign corporations, being Section 79-4-16.22, is herein authorized, to be filed in accordance with rules or regulations promulgated by the commissioner. In the case of authorized extensions of time for filing returns, including the annual report of domestic or foreign corporations, the provisions of the Mississippi Income Tax Law of 1952, being Section 27-1-1 et seq., as amended, shall control with respect to extensions of time for the filing of a combined return.

(6) Final return. An organization which begins the accounting year for which the tax is due shall be liable for payment of the full tax, notwithstanding its dissolution or withdrawal prior to the end of said year or prior to the due date of the return.



§ 27-13-19 - Verification of return; surety of foreign corporation; return made by receiver, trustee in bankruptcy or assignee

(1) Returns filed under the provisions of this chapter must be certified to by a written declaration that it is made under the penalties of perjury and must be signed by either the president, vice president or treasurer of the corporation.

(2) If any foreign corporation taxable under this chapter has no office or place of business in this state, such corporation shall file with the state tax commission a surety in an amount to be determined by the commission, not to exceed One Thousand Dollars ($ 1,000.00), payable to the State of Mississippi, to insure that a timely return shall be prepared, filed and tax paid by such corporation.

(3) In the case of a receiver, trustee in bankruptcy or assignees operating the property or business of a corporation, such receiver, trustee or assignee shall make returns for such corporation in the same manner and form as corporations are required to make returns; and any tax due on the basis of such returns shall be collected in the same manner as if collected from the corporation of whose business or property they have custody or control.



§ 27-13-21 - Extension of time to file return and pay tax

The commissioner may grant a reasonable extension of time beyond the statutory due date within which to file the return when it is shown to the satisfaction of the commissioner that good cause for such extension exists. In all cases, a copy of the authorized extension of time to file shall be attached to the Mississippi return as authority for the extension for filing returns. For all such extensions granted, authorized or recognized, interest and penalty as provided by this chapter shall apply.



§ 27-13-23 - Delinquent taxes; failure to file return

[Effective until January 1, 2015, this section will read:]

(1) If a return is timely filed by the taxpayer but the tax is not paid, the commissioner shall make his assessment of tax due by mail or by personal delivery of the assessment to the taxpayer, which assessment shall constitute notice and demand for payment. The taxpayer shall be given a period of sixty (60) days from the date of the notice in which to pay the tax due, including penalty and interest as provided in this section, and if the sum is not paid within the sixty-day period, the commissioner shall proceed to collect it under the provisions of Sections 27-13-29 through 27-13-41 of this chapter; provided that within the sixty-day period the taxpayer may appeal to the board of review as provided by law.

(2) If no return is made by a taxpayer required by this chapter to make a return, the commissioner shall determine the taxpayer's liability from the best information available, which determination shall be prima facie correct for the purpose of this chapter, and the commissioner shall forthwith make an assessment of the tax so determined to be due by mail or by personal delivery of the assessment to the taxpayer, which assessment shall constitute notice and demand for payment. The taxpayer shall be given a period of sixty (60) days from the date of the notice in which to pay the tax due, including penalty and interest as provided in this section, and if the sum is not paid within the sixty-day period, the commissioner shall proceed to collect it under the provisions of Sections 27-13-29 through 27-13-41 of this chapter; provided that within the sixty-day period the taxpayer may appeal to the board of review as provided by law.

(3) Interest at the rate of one percent (1%) per month from the due date of the return shall be added or assessed in addition to the tax due as provided in subsections (1) and (2) of this section.

(4) In case of failure to file a return as required by this chapter, unless it can be shown that the failure is due to reasonable cause and not due to willful neglect, there shall be added to the amount required to be shown as tax on the return a penalty of five percent (5%) of the amount of the tax if the failure is for not more than one (1) month, with an additional five percent (5%) for each additional month or fraction thereof during which the failure continues, not to exceed twenty-five percent (25%) in the aggregate.

(5) In case of failure to pay the amount shown as tax on any return specified in subsections (1) and (2) of this section on or before the date prescribed for payment of the tax, determined with regard to any extension of time for payment, unless it is shown that the failure is due to reasonable cause and not due to willful neglect, there shall be added to the amount shown as tax on the return one-half of one percent ( 1/2 of 1%) of the amount of the tax if the failure is for not more than one (1) month, with an additional one-half of one percent ( 1/2 of 1%) for each additional month or fraction thereof during which the failure continues, not to exceed twenty-five percent (25%) in the aggregate.

[Effective from and after January 1, 2015, this section will read:]

(1) If a return is timely filed by the taxpayer but the tax is not paid, the commissioner shall make his assessment of tax due by mail or by personal delivery of the assessment to the taxpayer, which assessment shall constitute notice and demand for payment. The taxpayer shall be given a period of sixty (60) days from the date the commissioner mailed or hand delivered the notice in which to pay the tax due, including penalty and interest as provided in this section, and if the sum is not paid within the sixty-day period, the commissioner shall proceed to collect it under the provisions of Sections 27-13-29 through 27-13-41 of this chapter; provided that within the sixty-day period the taxpayer may appeal to the Board of Review as provided by law.

(2) If no return is made by a taxpayer required by this chapter to make a return, the commissioner shall determine the taxpayer's liability from the best information available, which determination shall be prima facie correct for the purpose of this chapter, and the commissioner shall forthwith make an assessment of the tax so determined to be due by mail or by personal delivery of the assessment to the taxpayer, which assessment shall constitute notice and demand for payment. The taxpayer shall be given a period of sixty (60) days from the date the commissioner mailed or hand delivered the notice in which to pay the tax due, including penalty and interest as provided in this section, and if the sum is not paid within the sixty-day period, the commissioner shall proceed to collect it under the provisions of Sections 27-13-29 through 27-13-41 of this chapter; provided that within the sixty-day period the taxpayer may appeal to the Board of Review as provided by law.

(3) (a) Except as otherwise provided in this subsection, interest at the rate of one percent (1%) per month on the total amount of the deficiency or delinquency of the tax from the due date of the return may be added or assessed in addition to the tax due as provided in subsections (1) and (2) of this section.

(b) For taxes assessed by the commissioner on or after January 1, 2015, the rate of any interest assessed under this section shall be:

(i) Nine-tenths of one percent (9/10 of 1%) per month for such taxes assessed on or after January 1, 2015, and before January 1, 2016;

(ii) Eight-tenths of one percent (8/10 of 1%) per month for such taxes assessed on or after January 1, 2016, and before January 1, 2017;

(iii) Seven-tenths of one percent (7/10 of 1%) per month for such taxes assessed on or after January 1, 2017, and before January 1, 2018;

(iv) Six-tenths of one percent (6/10 of 1%) per month for such taxes assessed on or after January 1, 2018, and before January 1, 2019; and

(v) One-half of one percent (1/2 of 1%) per month for such taxes assessed on or after January 1, 2019.

(4) In case of failure to file a return as required by this chapter, unless it can be shown that the failure is due to reasonable cause and not due to willful neglect, there may be added to the amount required to be shown as tax on the return a penalty of five percent (5%) of the total amount of the deficiency or delinquency of the tax if the failure is for not more than one (1) month, with an additional five percent (5%) for each additional month or fraction thereof during which the failure continues, not to exceed twenty-five percent (25%) in the aggregate.

(5) In case of failure to pay the amount shown as tax on any return specified in subsections (1) and (2) of this section on or before the date prescribed for payment of the tax, determined with regard to any extension of time for payment, unless it is shown that the failure is due to reasonable cause and not due to willful neglect, there may be added to the amount shown as tax on the return one-half of one percent (1/2 of 1%) of the total amount of the deficiency or delinquency of the tax if the failure is for not more than one (1) month, with an additional one-half of one percent (1/2 of 1%) for each additional month or fraction thereof during which the failure continues, not to exceed twenty-five percent (25%) in the aggregate.



§ 27-13-25 - Additional taxes or refunds

[Effective until January 1, 2015, this section will read:]

(1) If, upon examination of a return made under the provisions of this chapter, it appears that the correct amount of tax is greater or less than that shown in the return, the tax shall be recomputed. Any overpayment of tax so determined shall be credited or refunded to the taxpayer. If the correct amount of tax is greater than that shown in the return of the taxpayer, the commissioner shall make his assessment of additional tax due by mail or by personal delivery of the assessment to the taxpayer, which assessment shall constitute notice and demand for payment. The taxpayer shall be given a period of sixty (60) days from the date of the notice in which to pay the additional tax due, including penalty and interest as provided in this section, and if the sum is not paid within the sixty-day period, the commissioner shall proceed to collect it under the provisions of Sections 27-13-29 through 27-13-41, provided that within the sixty-day period the taxpayer may appeal to the board of review as provided by law.

(2) In the case of an overpayment of tax, interest shall be computed under the provisions of Section 27-7-315. In the case of an underpayment of tax, interest at the rate of one percent (1%) per month from the due date of the return shall be added or assessed in addition to the additional tax due as provided in subsection (1) of this section.

(3) In case of failure to pay any additional taxes as assessed under this section, unless it is shown that the failure is due to reasonable cause and not due to willful neglect, there shall be added to the additional amount assessed a penalty of one-half of one percent ( 1/2 of 1%) of the amount of the additional tax if the failure is for not more than one (1) month, with an additional one-half of one percent ( 1/2 of 1%) for each additional month or fraction thereof during which the failure continues, not to exceed twenty-five percent (25%) in the aggregate.

[Effective from and after January 1, 2015, this section will read:]

(1) If, upon examination of a return made under the provisions of this chapter, it appears that the correct amount of tax is greater or less than that shown in the return, the tax shall be recomputed. Any overpayment of tax so determined shall be credited or refunded to the taxpayer. If the correct amount of tax is greater than that shown in the return of the taxpayer, the commissioner shall make his assessment of additional tax due by mail or by personal delivery of the assessment to the taxpayer, which assessment shall constitute notice and demand for payment. The taxpayer shall be given a period of sixty (60) days from the date the commissioner mailed or hand delivered the notice in which to pay the additional tax due, including penalty and interest as provided in this section, and if the sum is not paid within the sixty-day period, the commissioner shall proceed to collect it under the provisions of Sections 27-13-29 through 27-13-41, provided that within the sixty-day period the taxpayer may appeal to the Board of Review as provided by law.

(2) In the case of an overpayment of tax, interest shall be computed under the provisions of Section 27-7-315. In the case of an underpayment of tax, interest at the rate of one percent (1%) per month, except as otherwise provided in this subsection, from the due date of the return may be added or assessed in addition to the additional tax due as provided in subsection (1) of this section. For taxes assessed by the commissioner on or after January 1, 2015, the rate of any interest assessed under this section shall be:

(a) Nine-tenths of one percent (9/10 of 1%) per month for such taxes assessed on or after January 1, 2015, and before January 1, 2016;

(b) Eight-tenths of one percent (8/10 of 1%) per month for such taxes assessed on or after January 1, 2016, and before January 1, 2017;

(c) Seven-tenths of one percent (7/10 of 1%) per month for such taxes assessed on or after January 1, 2017, and before January 1, 2018;

(d) Six-tenths of one percent (6/10 of 1%) per month for such taxes assessed on or after January 1, 2018, and before January 1, 2019; and

(e) One-half of one percent (1/2 of 1%) per month for such taxes assessed on or after January 1, 2019.

(3) In case of failure to pay any additional taxes as assessed under this section, unless it is shown that the failure is due to reasonable cause and not due to willful neglect, there may be added to the additional amount assessed a penalty of one-half of one percent ( 1/2 of 1%) of the amount of the additional tax if the failure is for not more than one (1) month, with an additional one-half of one percent ( 1/2 of 1%) for each additional month or fraction thereof during which the failure continues, not to exceed twenty-five percent (25%) in the aggregate.



§ 27-13-27 - Request for administrative dissolution of corporation or organization or for revocation of certificate of authority; setting aside of administrative dissolution or revocation of certificate of authority

(1) If any corporation or organization taxable under this chapter after receiving due process under the provisions of this chapter, shall fail or refuse to pay the tax demanded and determined by the commissioner, together with all penalties and interest shown to be due, or if such corporation or organization shall fail to file a protest against such assessment, or appeal therefrom, then the commissioner, in addition to the other authority conferred upon him in this chapter, may request the administrative dissolution of such corporation or organization pursuant to Sections 79-4-14.20 through 79-4-14.23, or the revocation of the certificate of authority of such corporation or organization pursuant to Section 79-4-15.30 through 79-4-15.33, as the case may be. Whereupon, the commissioner shall notify the Secretary of State of such request for administrative dissolution or revocation of certificate of authority.

(2) Any officer, agent, or employee of any organization subject to the provisions of this chapter, who shall exercise, attempt to exercise or cause to be exercised, any of the rights, privileges, powers or franchises of any such organization after such administrative dissolution or revocation of certificate of authority shall be deemed to have acted in violation of the provisions of this chapter, and as a penalty therefor, shall be fined a sum not less than One Hundred Dollars ($ 100.00) and not more than One Thousand Dollars ($ 1,000.00) to be collected by the Attorney General of the State of Mississippi upon recommendation of the commissioner, by appropriate action in any court of competent jurisdiction and each such act shall be deemed a separate violation of the provisions of this chapter, and the amount of the penalty shall be stated in the action brought by the Attorney General of the State of Mississippi. The penalty herein provided shall be against the person violating the provisions of this chapter and be proceeded against in personam and shall be in addition to the tax, interest, penalty and increase assessed against the organization, nor shall its collection or settlement in any way relieve the organization as such from its liabilities. Provided, however, that the commissioner, for good cause shown in writing, and satisfactory explanation of the delinquency or violation, may recommend the compromise or cessation of the action against the offending officer, agent or employee and the Attorney General of the State of Mississippi shall be governed by the recommendation of the commissioner.

(3) If any organization thus administratively dissolved or for which a certificate of authority has been revoked shall appear, either by its principal officer or officers, or its attorney, within twelve (12) months from the date of such administrative dissolution or revocation of certificate of authority, and make satisfactory explanation of the cause of the default; and pay all taxes due, together with all interest, penalties and increases finally determined by the commissioner to be due, then it shall be the duty of the commissioner to immediately notify the Secretary of State.

(4) Upon the setting aside of such administrative dissolution or revocation of certificate of authority, said organization shall be restored to all rights of which it was deprived by such administrative dissolution or revocation of certificate of authority, and authorized to resume all activities as though said administrative dissolution or revocation of certificate of authority had not been imposed.

(5) If, however, the administrative dissolution or revocation of certificate of authority has not been set aside within a period of twelve (12) months from the date of the original imposition thereof, all rights to have such administrative dissolution or revocation of certificate of authority set aside shall cease; and after the expiration of said twelve-month period, said organization, insofar as being a going concern, with rights to exercise powers originally granted are concerned, shall be considered as nonexistent; and the disposition of assets, and winding up of the affairs of the organization may be accomplished in such manner as may be provided by law.



§ 27-13-29 - Enrolling a judgment

[Effective until January 1, 2015, this section will read:]

If any taxpayer, liable for the payment of franchise taxes, penalties or interest, fails or refuses to pay them after receiving the notice and demands as provided in Section 27-13-23 or 27-13-25, and if such taxpayer has not filed a timely appeal to the board of review as provided by law, the commissioner shall file a notice of tax lien for the franchise taxes, penalties, and interest with the circuit clerk of the county in which the taxpayer resides or owns property, which, shall be enrolled on the judgment roll. Immediately upon receipt of the notice of tax lien for franchise taxes, penalties and interest, the circuit clerk shall enter upon the judgment roll, in the appropriate columns, the name of the taxpayer as judgment debtor, the name of the commissioner or State Tax Commission as judgment creditor, the amount of the taxes, penalties and interest, and the date and time of enrollment. The judgment shall be valid as against mortgagees, pledgees, entrusters, purchasers, judgment creditors, and other persons from the time of filing with the clerk. The amount of the judgment shall be a debt due the State of Mississippi and remain a lien upon all property and rights to property belonging to the taxpayer, both real and personal, including choses in action, with the same force and like effect as any enrolled judgment of a court of record, and shall continue until satisfied. Such judgment shall serve as authority for the issuance of writs of execution, writs of attachments, writs of garnishment or other remedial writs. The commissioner may issue warrants for collection of franchise taxes from such judgments in lieu of the issuance of any remedial writ by the circuit clerk.

Upon failure to pay the taxes imposed under this chapter by any taxpayer who has executed any bond, the commissioner shall give notice of the failure to the sureties of such bond and demand payment of the tax, penalties and interest within ten (10) days. If the sureties of the taxpayer's bond shall fail or refuse to pay the penal sum demanded within the ten (10) days allowed, the commissioner shall file a notice of tax lien with the circuit clerk of the county in which the sureties reside or own property, which shall be enrolled upon the judgment roll, and the commissioner may proceed to collect from the sureties as provided in this section for collecting from any judgment debtor.

The commissioner is hereby authorized to pay the clerk's fee for enrolling certificates of indebtedness and any court costs that may be adjudged against the commission or commissioner out of funds appropriated by the Legislature to defray expenses of the State Tax Commission.

[Effective from and after January 1, 2015, this section will read:]

If any taxpayer, liable for the payment of franchise taxes, penalties or interest, fails or refuses to pay them after receiving the notice and demands as provided in Section 27-13-23 or 27-13-25, and if such taxpayer has not filed a timely appeal to the board of review as provided by law, the commissioner may file a notice of tax lien for the franchise taxes, penalties, and interest with the circuit clerk of the county in which the taxpayer resides or owns property, which, shall be enrolled on the judgment roll. Immediately upon receipt of the notice of tax lien for franchise taxes, penalties and interest, the circuit clerk shall enter upon the judgment roll, in the appropriate columns, the name of the taxpayer as judgment debtor, the name of the commissioner or Department of Revenue as judgment creditor, the amount of the taxes, penalties and interest, and the date and time of enrollment. The judgment shall be valid as against mortgagees, pledgees, entrusters, purchasers, judgment creditors, and other persons from the time of filing with the clerk. The amount of the judgment shall be a debt due the State of Mississippi and remain a lien upon all property and rights to property belonging to the taxpayer, both real and personal, including choses in action, with the same force and like effect as any enrolled judgment of a court of record, and shall continue until satisfied. Such judgment shall serve as authority for the issuance of writs of execution, writs of attachments, writs of garnishment or other remedial writs. The commissioner may issue warrants for collection of franchise taxes from such judgments in lieu of the issuance of any remedial writ by the circuit clerk.

Upon failure to pay the taxes imposed under this chapter by any taxpayer who has executed any bond, the commissioner shall give notice of the failure to the sureties of such bond and demand payment of the tax, penalties and interest within ten (10) days. If the sureties of the taxpayer's bond shall fail or refuse to pay the penal sum demanded within the ten (10) days allowed, the commissioner may file a notice of tax lien with the circuit clerk of the county in which the sureties reside or own property, which shall be enrolled upon the judgment roll, and the commissioner may proceed to collect from the sureties as provided in this section for collecting from any judgment debtor.

The commissioner is hereby authorized to pay the clerk's fee for enrolling certificates of indebtedness and any court costs that may be adjudged against the department or commissioner out of funds appropriated by the Legislature to defray expenses of the Department of Revenue.



§ 27-13-31 - Warrant for collection of tax

The commissioner may issue a warrant under official seal directed to the sheriff of any county of the state, or to a special agent of the commission, commanding him to immediately seize and sell the real and personal property of the person owning the same found within the county in which the judgment is enrolled for the payment of the amount of tax, penalties, and interest, if any, as set forth in the warrant, and the cost of executing the warrant.



§ 27-13-33 - Jeopardy assessment and warrant

If the commissioner has cause to believe and believes that the collection of taxes due by any taxpayer will be jeopardized by delay, he may assess such taxes immediately together with damages and interest, and may immediately file with the circuit clerk a notice of tax lien for franchise taxes, penalties, and interest and issue a jeopardy warrant under official seal directed to the sheriff of any county of this state or to a special agent of the tax commission.

The circuit clerk shall proceed as provided in Section 27-13-29, upon receiving a copy of the notice of tax lien from the commissioner. Any tax determined to be due under a jeopardy assessment, shall be a debt due the state and, when thus enrolled upon the judgment roll of the county, shall be the equivalent of any enrolled judgment of the court of record and shall constitute a lien on all the property and rights to property of the judgment debtor.

The sheriff, or the special agent, as the case may be, upon receipt of the jeopardy warrant, shall immediately proceed in accordance with Section 27-13-35. However, where property has been seized under authority of a jeopardy warrant, the taxpayer may file a petition for a hearing and revision of the assessment with the commissioner at any time prior to the date of the sale by the enforcement officer, provided such taxpayer executes a supersedeas surety bond with a surety company, authorized to do and doing business in this state, for double the amount of the assessment. Such bond shall be conditioned that any taxes, penalties, interest, and costs adjudged to be due after the hearing will be paid promptly upon order of the tax commission.



§ 27-13-35 - Execution by sheriff or special agent; fees; disposition of property

The sheriff, or special agent of the Tax Commission, upon receipt of a warrant or a jeopardy warrant shall immediately seize any property of the taxpayer named in the warrant, in all respects, with like effect, and in the manner prescribed by law with respect to executions of judgments, and he shall execute such warrant and return it to the commissioner, and pay to him the money collected by virtue thereof by the date specified therein, but not to exceed sixty (60) days.

The sheriff or special agent shall be entitled to the fees for his services in the same amount, and to be collected in like manner, as provided by Sections 25-7-19 and 25-7-21, Mississippi Code of 1972, for like services under a writ of execution. Provided, however, that the minimum total of all such fees shall be ten dollars ($ 10.00). All such fees collected by a special agent of the tax commission shall be paid to the tax commission and deposited in a fund to be expended by the chairman to help defray the cost of carrying out the provisions of the chapter. Provided, further, that when a warrant issued to the sheriff shall be withdrawn by the commissioner prior to its expiration date, the commissioner is authorized to pay to the sheriff the fees allowed by law for services actually performed and costs actually incurred, out of money collected as fees from the taxpayer, or from funds appropriated for the operation of the tax commission.

Real property shall be disposed of according to Section 13-3-163, Mississippi Code of 1972, and personal property shall be disposed of according to Section 13-3-165, Mississippi Code of 1972. However, perishable personal property may be disposed of as provided by Section 13-3-167, Mississippi Code of 1972.



§ 27-13-37 - Commissioner may bid at sales

When any property is offered for sale under authority of a warrant or writ of execution for the collection of franchise taxes, penalties, or interest, and no bid is submitted equal to the reasonable value of the property, the commissioner or his agent may bid therefor on behalf of the State of Mississippi an amount not to exceed the amount of the warrant and costs, and, if declared the successful bidder for the particular piece of property, such title as may be conveyed shall pass to the state, and the state's interest in the property may then be sold at public or private sale to the best interest of the state; provided, however, that the taxpayer shall have a period of sixty days from the date of such sale within which to redeem such property, except perishables, by payment of the entire tax due together with all penalties, interest, and lawful costs. In the event of such redemption, the commissioner shall issue, or cause to be issued, his certificate of redemption upon request of the taxpayer, which certificate of redemption may be filed as a deed in the appropriate public office.



§ 27-13-39 - Alias executions

Whenever any property, personal or real, which is seized and sold by virtue of the foregoing provisions, is not sufficient to satisfy the claim of the State of Mississippi for which distraint or seizure is made, the commissioner may, thereafter, and as often as the same may be necessary, issue alias warrants or have issued alias writs of execution authorizing the sheriff or special agent of the tax commission to proceed to seize and sell in like manner any other property liable to seizure of the person against whom such claim exists, until the amount due from him, together with all expenses, is fully paid.



§ 27-13-41 - Sheriff and special agent not personally liable

Every warrant issued to a sheriff of any county of this state or to a special agent of the state tax commission shall provide that the state tax commission will indemnify and save harmless the said sheriff or special agent against all damages which he may sustain in consequence of the seizure or sale of the property, and the commissioner is hereby authorized to pay all obligations which may accrue by reason of the issuance and execution of any warrant authorized by this chapter, out of funds appropriated by the legislature to defray expenses of the state tax commission. Any claimant accepting any payment authorized to be made by the commissioner under the provisions of this section shall be barred of any action against the sheriff or special agent of the tax commission for damages sustained by the same as a consequence of the levying of process authorized by this chapter.



§ 27-13-47 - Refunds

If the amount already paid under the requirements of this chapter is in excess of the amount determined to be properly due, then the amount of such overpayment shall be credited to the organization, and having been so credited shall be refunded to the extent of its excess over any debts outstanding against the said organization for taxes imposed by this chapter. Such refund shall be effected in the manner provided in Section 27-73-1, Mississippi Code of 1972.

An organization may appeal to the commissioner for a refund of any tax overpayment at any time within three (3) years from the time of said payment and a final determination shall be made in the same manner as is provided in this chapter for appeals from assessments.



§ 27-13-49 - Limitations of actions

(1) Returns shall be examined by the commissioner or his duly authorized agents within three (3) years from the due date or the date the return was filed, whichever is later, and no determination of a tax overpayment or deficiency shall be made by the commissioner after the expiration of the three-year period except as provided in this section.

(2) When an examination of a return made under this chapter has been commenced, and the taxpayer notified of the examination by certified mail, or personal delivery by an agent of the commissioner within the three-year examination period provided in subsection (1) of this section, the determination of the correct tax liability may be made by the commissioner after the expiration of the three-year examination period, provided that the determination shall be made within one (1) year after the expiration of the three-year examination period provided for in subsection (1) of this section; however, this limitation and the limitation provided for in subsection (1) of this section shall not apply:

(a) To any tax period for which the taxpayer failed to file a return, in which case the tax, including any applicable penalties and interest, may be assessed by the commissioner at any time and the tax, penalties and/or interest so assessed may be collected by the commissioner as otherwise provided by law.

(b) In the case of a false or fraudulent return with the intent to evade tax. In such a case the commissioner is authorized to compute, determine, and assess at any time the estimated amount of tax due on the return, including any applicable penalties and interest, from any information in his or her possession, and after the tax, penalties and/or interest are assessed, to collect them as otherwise provided by law.

(c) In the case of an agreement in writing entered into by the commissioner and the taxpayer, made prior to the expiration of the applicable time periods provided for in subsections (1) and (2) of this section, consenting to the examination of a return. In such a case the determination of a tax overpayment or deficiency and/or the issuance of an assessment may be made within the agreed upon period. The period agreed upon may be extended by subsequent agreements in writing made before the expiration of the previously agreed upon period.

(d) In a case in which a taxpayer requests an extension of time for filing any return required by this chapter, and the request is granted. In such a case the limitation of time for examining the return and determining any tax overpayment or assessing any tax deficiency from the return shall be extended for a like period.

(3) Taxpayers shall keep and maintain an accurate and complete set of records and other information sufficient to allow the department to determine the correct amount of tax due. The records and other information shall be open and available for inspection by the department upon request at a reasonable time and location. Refusal or delay by the taxpayer to provide documentation for examination upon the department's request shall result in an assessment being made from any information available, which shall be prima facie correct.

(4) Where the federal income tax return of a taxpayer has been changed by the Internal Revenue Service, the three-year examination period provided in subsection (1) of this section shall not be applicable, insofar as the Mississippi franchise tax liability is affected by the specific changes made by said Internal Revenue Service. However, no additional assessment or no refund shall be made under the provisions of this chapter after three (3) years from the date the Internal Revenue Service disposes of the tax liability in question.

(5) A taxpayer may apply to the commissioner for revision of any return filed under this chapter at any time within three (3) years from the due date, or the date the return was filed, whichever is later.



§ 27-13-51 - Tax as a personal debt; joint and several liability for subchapter S subsidiaries, certain limited liability companies and entities required to file for federal income tax purposes on the activity of those subsidiaries and companies

(1) The tax provided by this chapter, together with all interest, increases and penalties, is in addition to all other taxes, and shall become, from the time it is due and payable, a personal debt, from the organization liable to pay the same, to the State of Mississippi.

(2) An entity that is required to file and report for federal income tax purposes on the activity conducted in Mississippi of a qualified subchapter S subsidiary which is subject to income taxation in the manner prescribed in Section 27-8-7, and the qualified subchapter S subsidiary, shall each be jointly and severally liable for franchise taxes levied by this chapter together with damages and interest when such taxes are due and unpaid.

(3) An entity that is required to file and report for federal income tax purposes on the activity conducted in Mississippi of a single member limited liability company which is not classified as a corporation (and thus disregarded) which is subject to tax in the manner prescribed in Section 79-29-112, and the single member limited liability company, shall each be jointly and severally liable for franchise taxes levied by this chapter together with damages and interest when such taxes are due and unpaid.



§ 27-13-53 - Departments of state government authorized to furnish information to chairman of State Tax Commission

Departments of Mississippi state government are hereby specifically authorized to furnish to the commissioner, upon request of his authorized agents and employees, any information from the public records in their custody.



§ 27-13-55 - Disposition of funds

All moneys collected under the provisions of this chapter shall be paid into the state treasury, as by statute provided, but the commissioner shall not be required in any application to the state auditor of public accounts for receive warrants, to supply any information to the state auditor of public accounts other than the nature of the tax, interest, damages or increases collected and the amounts thereof.



§ 27-13-57 - Information kept secret; release of certain information under certain circumstances

(1) Except in accordance with the proper judicial order, or as otherwise provided in this section or as authorized in Section 27-4-3, it shall be unlawful for the Commissioner of Revenue or any deputy, agent, clerk or other officer or employee of the Department of Revenue to divulge or make known in any manner any particulars set forth or disclosed in any report or return required under this chapter. When a combined report or return is filed as authorized by Section 27-13-17(5), each report or return which composes the combined return shall be considered separate for the purpose of any examinations authorized in this section and only particulars relating to the specific return or report set forth in the judicial order or as otherwise provided shall be considered lawfully divulged. The term "proper judicial order" as used in this section shall not include subpoenas or subpoenas duces tecum, but shall include only those orders entered by a court of record in this state after furnishing notice and a hearing to the taxpayer and the Department of Revenue. The court shall not authorize the furnishing of such information unless it is satisfied that the information is needed to pursue pending litigation wherein the return itself is in issue, or the judge is satisfied that the need for furnishing the information outweighs the rights of the taxpayer to have such information secreted. Nothing in this section shall be construed to prohibit the publication of statistics, so classified as to prevent the identification of particular reports or returns and the items thereof, or the inspection by the Attorney General or any other attorney representing the state of the report or return of any taxpayer who shall bring action to set aside or review the tax based thereon, or against whom an action or proceeding has been instituted to recover any tax or penalty imposed by this chapter. Reports and returns shall be preserved in accordance with approved records control schedules. No records, however, may be destroyed without the approval of the Director of the Department of Archives and History.

However, information relating to possible tax liability of other states or the federal government may be furnished to the revenue department of those states or the federal government when those states or the federal government grant a like comity to Mississippi.

(2) The State Auditor and the employees of his office shall have the right to examine only such tax returns as are necessary for auditing the Department of Revenue, and the same prohibitions against disclosure which apply to the Department of Revenue shall apply to the State Auditor and his office.

(3) Officers and employees of the Mississippi Development Authority who execute a confidentiality agreement with the Department of Revenue shall be authorized to discuss and examine information to which this section applies at the offices of the Mississippi Department of Revenue. This disclosure is limited to information necessary to properly administer the programs under the jurisdiction of the Mississippi Development Authority. The Department of Revenue is authorized to disclose to officers and employees of the Mississippi Development Authority who execute a confidentiality agreement the information necessary under the circumstances. The same prohibitions against disclosure which apply to the Department of Revenue shall apply to the officers or employees of the Mississippi Development Authority.

(4) Information required by the University Research Center to prepare the analyses required by Sections 57-13-101 through 57-13-109 shall be furnished to the University Research Center upon request. It shall be unlawful for any officer or employee of the University Research Center to divulge or make known in any manner any particulars set forth or disclosed in any information received by the center from the Department of Revenue other than as may be required by Sections 57-13-101 through 57-13-109 in an analysis prepared pursuant to Sections 57-13-101 through 57-13-109.

(5) Information required by the Mississippi Development Authority to prepare the reports required by Section 57-1-12.2 shall be furnished to the Mississippi Development Authority upon request. It shall be unlawful for any officer or employee of the Mississippi Development Authority to divulge or make known in any manner the amount of income or any particulars set forth or disclosed in any information received by the Mississippi Development Authority from the Department of Revenue other than as may be required by Section 57-1-12.2 in a report prepared pursuant to Section 57-1-12.2.

(6) Nothing in this section shall prohibit the Commissioner of Revenue from making available information necessary to recover taxes owing the state pursuant to the authority granted in Section 27-75-16, Mississippi Code of 1972.

(7) Any person violating the provisions of this section shall be guilty of a misdemeanor and, on conviction, shall be punished by a fine of not exceeding Five Hundred Dollars ($ 500.00), or by imprisonment not exceeding one (1) year, or both, at the discretion of the court, and if the offender be an officer or employee of the state he shall be dismissed from office and be incapable of holding any public office in this state for a period of five (5) years thereafter.



§ 27-13-59 - Commissioner to give receipt

It shall be the duty of the commissioner to give to each organization making payment of the tax imposed by this chapter in cash a full written, or printed receipt, stating the amount paid and the particular account for which such payment was made; and when so requested such receipt shall be given when payment is made by other than legal tender.



§ 27-13-61 - Fraudulent reports

Any person who knowingly makes or presents or aids, or assists in the preparation or presentation of a false or fraudulent report, return, affidavit or document authorized or required by this chapter to be filed with the commissioner or who knowingly procures, counsels, or advises the preparation or presentation of such false or fraudulent report, return or affidavit, or document, or who knowingly changes, alters, or amends, or knowingly procures, counsels or advises such change, alteration or amendment of the books of any organization liable under this chapter to file a return, affidavit or pay a tax, with intent to defraud the State of Mississippi, shall be guilty of a felony and upon conviction thereof shall be fined not more than One Thousand Dollars ($ 1,000.00), or imprisoned in the penitentiary for not more than five (5) years, or both.



§ 27-13-63 - Corporations and organizations exempt from tax

The following organizations shall be exempt from taxation under this chapter:

(a) Fraternal beneficiary societies, orders or associations.

(b) Mutual savings banks, domestic or foreign; savings and loan associations organized under the laws of the State of Mississippi or the United States which have no outstanding capital stock; and farm loan associations, when organized and operated on a nonprofit basis and for public purposes.

(c) Nonprofit cemetery corporations; religious, charitable, educational or scientific associations or institutions, including any community chest, funds or foundations organized and operated exclusively for religious, charitable, scientific or educational purposes or for the prevention of cruelty to children or animals, no part of the net earnings of which inures to the benefit of any private stockholder or individual.

(d) Business leagues, labor organizations, agricultural or horticultural associations, chambers of commerce, or boards of trade not organized for profit, and no part of the net earnings of which inures to the benefit of any private stockholder or individual.

(e) Civic leagues and social clubs or organizations not organized for profit, but operated exclusively for the promotion of social welfare.

(f) Clubs organized and operated exclusively for pleasure, recreation and other nonprofitable purposes, no part of the net earnings of which inures to the benefit of any private stockholder or member.

(g) Farmers, fishermen and fruit growers cooperatives or other like organizations, organized and operated as sales agents for the purpose of marketing the products of members and turning back to them the proceeds of sales, less the necessary selling expenses and on the basis of the quantity of produce furnished by them, and other nonprofit agricultural associations organized and operated under the provisions of the cooperative marketing laws of this state.

(h) Nonprofit cooperative electric power associations or corporations, or like associations, when organized and operated for public purposes and when no part of the income inures to the benefit of any private stockholder or individual.

(i) Insurance companies which are qualified with and regulated by the Commissioner of Insurance.

(j) State, county or community fair associations, including any fair association whose fair is held for the benefit of the public where no dividends are declared to the stockholders thereof, and where the proceeds thereof are used exclusively for the operation, maintenance and improvement of such fair.

(k) Any corporation whose sole function is to own and operate a grammar school, junior high school, high school or military school within this state, no part of the net earnings of which inures to the benefit of any private stockholder, group or individual.

(l) Any organization or corporation whose charter specifically states that it is not organized for profit and where no part of the net earnings of which inures to the benefit of any private stockholder, group or individual.



§ 27-13-65 - Administration of chapter

(1) Jurisdiction. The commissioner shall have exclusive jurisdiction and be charged with the administration and enforcement of the provisions of this chapter, except as otherwise provided.

(2) Examine books. The commissioner, for the purpose of ascertaining the correctness of any return, or for the purpose of making a return where none has been made, is hereby authorized, by any agent designated by the commissioner, for that purpose, to examine any books, papers, records or memoranda, bearing upon the matter required to be included in the return, and may require the attendance of persons rendering a return or of any officer or employee of such person, or of any person having knowledge in the premises, and may take his testimony with reference to the matter required by law to be included in such return, with power to administer oaths to such person or persons.

(3) Summons. If any person summoned to appear under this chapter to testify, or produce books, papers or other data, shall refuse to do so, the chancery court for the district in which such person resides shall have jurisdiction by appropriate process to compel attendance, testimony or production of books, papers or other data.

(4) Employees. The commissioner, with the approval of the Governor, may appoint and remove such officers, agents, deputies, clerks and employees as he may deem necessary, such persons to have such duties and powers as the commissioner may, from time to time, prescribe. The salaries of all officers, agents and employees employed by the commissioner shall be such as he may prescribe, with the approval of the Governor, not to exceed such amounts as may be appropriated by the Legislature, and the members of the commission and such officers, agents and employees shall be allowed such reasonable and necessary traveling and other expenses as may be incurred in the performance of their duties not to exceed the amount appropriated therefor by the Legislature.

(5) Special agents. The commissioner shall designate certain special agents appointed under this section and evidenced by a written certificate of appointment under the seal of the commission, of which judicial notice shall be taken by all courts of this state. Such agents, when in possession of a warrant issued under authority of this chapter, shall have all the powers and duties of the sheriff in enforcing the provisions of the chapter relating to the warrant thus issued, and in making arrests of persons obstructing or seeking to obstruct the execution of such warrant, or in serving any writ, notice or order connected with the enrolled judgment for which the warrant is issued by whatever officer or authority of court issued.

(6) Employees bond. The commissioner may require such of the officers, agents and employees, as he may designate, to give bond for the faithful performance of their duties, in such form and with such securities as he may determine, and all premiums on such bonds shall be paid by the commissioner out of the monies appropriated for the purposes of this chapter.

(7) Administer oath. All officers empowered by law to administer oaths and the members of the commission, and such officers as it may designate, shall have power to administer an oath to any person or to take the acknowledgment of any person in respect to any return or report required by this chapter or the rules and regulations of the commissioner.

(8) Credentials. All agents of the commissioner shall have, for identification purposes, proper credentials signed by the chairman of the commission.

(9) Statistics. The commissioner shall prepare and publish annually statistics reasonably available with respect to the operation of this law, as he may deem pertinent and valuable.

(10) Repealed by Laws, 2005, ch. 499, § 22, eff from and after July 1, 2005.



§ 27-13-67 - Regulations

The commissioner may from time to time make such rules and regulations, not inconsistent with this chapter as he may deem necessary to enforce its provisions.






Chapter 15 - STATEWIDE PRIVILEGE TAXES

GENERAL PROVISIONS

§ 27-15-1 - Citation of chapter

This chapter may be cited as the state-wide privilege tax law.



§ 27-15-3 - Definitions

As used in this chapter:

(a) "Population" means the population as shown by the last census made by the United States; provided, that when any municipality makes and certifies an enumeration, as provided by law, it shall mean the population shown by such enumeration.

(b) "Person" or "company," herein used interchangeably, shall be taken to include any individual, firm, partnership, joint adventure, association, corporation, estate, trust, or any other group or combination acting as a unit, and includes the plural as well as the singular number, unless the intention to give a more limited meaning is disclosed by the context.

(c) "Year" and "annually" means either the calendar year, or a period of twelve (12) calendar months.

(d) "Capacity, " when used with reference to manufacturing establishments, means and shall be determined from the rated capacity of the machinery installed by the manufacturer thereof.

(e) "Business" shall include all activities or acts personal, professional, or corporate, engaged in or caused to be engaged in with the object of gain, profit, benefit, or advantage, either direct or indirect, or following or engaging in any trade, calling or profession, and all things which occupy the time, attention and labor of men for the purpose of a livelihood or profit.

(f) "Place of business" means a store, shop, counting room, office, factory, or other location or locations whether in a building, enclosed space, or in any undefined place or places where any business as herein defined is done, conducted, or carried on.

(g) "State-wide license" means a license issued by the Commissioner of Revenue, Commissioner of Insurance, or other officer required to collect the tax usable, good and valid, in each and every county in the state, unless otherwise limited and it shall be the authority of the licensee to engage in the business designated for the period of time under the conditions specified therein, and at the place or places stated, if the business carried on be at a definite place.

(h) "State-wide tax" means the tax paid or imposed for a state-wide license.

(i) "Officer" or "collector" when used with reference to officers whose duty it is to collect privilege taxes, means and includes every officer of the State of Mississippi, subdivisions or departments thereof whose duty it is to collect privilege taxes as by law provided.

(j) "Commission," "State Tax Commission" or "Tax Commission" means the Department of Revenue.

(k) "Tax commissioner, " "State Tax Commissioner," "Chairman of the State Tax Commission," "chairman" or "commissioner" means the Commissioner of Revenue of the Department of Revenue.

(l) "Taxpayer" means any person liable for any tax hereunder in addition to the usual meaning of such word.



§ 27-15-5 - Applicability and effect of chapter

All privilege taxes levied and imposed by this chapter shall be paid in addition to any and all other taxes, and, except to the extent otherwise provided by Section 27-15-7, the provisions of this chapter shall not affect the operation of any other sections of the Mississippi Code of 1972 or other laws providing for the imposition, levy and collection of privilege taxes, including but not limited to privilege taxes on burial associations, chain stores, and the privilege taxes imposed by the Mississippi Levee District and the Yazoo-Mississippi Delta Levee District, nor shall the provisions of this chapter affect the operation of the sales tax law, nor shall the provisions of this chapter in any wise affect any law imposing a tax or fee or penalty, including filing fees, the fire marshal's fee, penalties or fees or charges imposed and collected by the commissioner of insurance as now provided, or may be hereafter provided, by the laws of Mississippi.



§ 27-15-7 - Levy of taxes by counties, municipalities and levee districts on privileges restricted

The privileges taxed by this chapter shall not be taxed by the board of supervisors of any county; nor by any municipalities except as may be herein provided.

The Mississippi Levee District and the Yazoo-Mississippi Delta Levee District, and any other levee district authorized by law to levy privilege taxes, shall not levy any tax upon any privilege upon which a state-wide tax is levied under this chapter or any other law, except privileges upon public utilities and common carriers, and insurance companies.



§ 27-15-9 - Classification of municipalities

For the purpose of this chapter the municipalities of the state are hereby divided into seven classes, numbered from one (1) to seven (7), which classes shall be according to the population thereof, as follows:

Class No. 1 shall include all municipalities having a population of twenty-five thousand (25,000) inhabitants or more.

Class No. 2 shall include all municipalities having a population of fifteen thousand (15,000) inhabitants, and less than twenty-five thousand (25,000) inhabitants.

Class No. 3 shall include all municipalities having a population of ten thousand (10,000) inhabitants, and less than fifteen thousand (15,000) inhabitants.

Class No. 4 shall include all municipalities having a population of five thousand (5,000) inhabitants, and less than ten thousand (10,000) inhabitants.

Class No. 5 shall include all municipalities having a population of three thousand (3,000) inhabitants, and less than five thousand (5,000) inhabitants.

Class No. 6 shall include all municipalities having a population of one thousand (1,000) inhabitants, and less than three thousand (3,000) inhabitants.

Class No. 7 shall include all municipalities having a population of five hundred (500) inhabitants, and less than one thousand (1,000) inhabitants.

The term "elsewhere in the state" as used in this chapter shall include all municipalities having a population of less than five hundred (500) inhabitants, and all other places outside of any municipality.



§ 27-15-11 - Privilege taxes imposed

Every person desiring to engage in any business, or exercise any privilege hereafter specified shall first, before commencing same, apply for, pay for, and procure from the state tax commissioner or commissioner of insurance, a privilege license authorizing him to engage in the business or exercise the privilege specified therein, and the amount of tax shown in the following sections is hereby imposed for the privilege of engaging or continuing in the business set out therein.






INSURANCE TAXES

§ 27-15-81 - Tax imposed

Every person, firm or corporation (other than burial associations, hospital service associations, nonprofit hospital, medical and surgical service corporations, nonprofit community service blood supply plans and nonprofit medical liability insurance corporations taxed as otherwise provided by law), which contracts on his, their or its accounts, to issue any policies for, or agreements for life, fire, marine, surety, guaranty, fidelity, employees' liability, liability, credit, health, accident, livestock, plate glass, tornado, automobile, automatic sprinkler, burglary, steam boiler and all other forms of insurance, shall, before any such company shall be permitted to engage or continue in such business, or exercise powers and rights under the laws of the State of Mississippi, pay to the commissioner of insurance as provided in this chapter, the following license and privilege taxes, which shall be in lieu of all licenses and privilege taxes, state, county or municipal, as follows:



§ 27-15-82 - Effective date of privilege licenses issued under Title 83, Mississippi Code of 1972

Any privilege license issued under Title 83, Mississippi Code of 1972, shall be effective on the date the license is issued.



§ 27-15-83 - Privilege tax for foreign and domestic insurance companies; fee for amending privilege license

(1) Upon each foreign insurance company licensed as a single line company defined under Section 83-19-1, the privilege tax is as follows:

(a) Fire and Allied Lines and/or Industrial Fire................$ 200.00

(b) Casualty/Liability..........................................$ 200.00

(c) Fidelity and/or Surety......................................$ 200.00

(d) Workers' Compensation........................................$ 200.00

(e) Boiler and Machinery.........................................$ 200.00

(f) Plate Glass..................................................$ 200.00

(g) Aircraft.....................................................$ 200.00

(h) Inland Marine and/or Ocean Marine...........................$ 200.00

(i) Automobile Physical Damage/Automobile Liability.............$ 200.00

(j) Homeowners/Farmowners.......................................$ 200.00

(k) Guaranty/Mortgage Guaranty..................................$ 200.00

(l) Trip Accident and Baggage..................................$ 200.00

(m) Legal........................................................$ 200.00

(n) Life and/or Accident and Health; Credit Life, Accident

and Health; Industrial Life, Accident and Health; and

Variable Contracts.................................................$ 200.00

(o) Title........................................................$ 200.00

(p) Fraternal.....................................................$ 50.00

(2) For any combination of classifications of a foreign insurance company, the privilege tax for a multiple line company shall be Three Hundred Fifty Dollars ($ 350.00).

(3) Any stock, mutual, reciprocal or reinsurance company shall pay the appropriate privilege tax for each line of insurance the company is licensed to underwrite.

(4) For each domestic insurance which has its home office located in Mississippi, the privilege tax shall be one-half ( 1/2) of the fees listed in this section.

(5) Each insurance company or association which amends its privilege license shall pay a fee of Twenty-five Dollars ($ 25.00).



§ 27-15-85 - Business entity acting as insurance producer, limited lines producer or limited lines credit insurance producer

(1) Upon each business entity, as defined in Section 83-17-53, acting as an

insurance producer, limited lines producer or limited lines credit insurance

producer..............................................................$ 200.00.

Every individual acting as an insurance producer, limited lines producer, limited lines credit insurance producer, supervising general agent or managing general agent for a business entity shall meet all requirements set forth in Title 83 and no individual shall be exempt from the privilege tax placed on him by this chapter.

(2) Upon each business entity, as defined in Section 83-17-53, acting as an

insurance producer, limited lines producer or limited lines credit insurance

producer that amends its privilege license by adding or deleting a line of

authority or for the issuance of a duplicate license...................$ 50.00.



§ 27-15-87 - Individual acting as insurance producer, limited lines producer or limited lines credit insurance producer

(1) Upon each individual acting as an insurance producer, limited lines

producer, limited lines credit insurance producer.....................$ 100.00.

(2) Upon each individual acting as an insurance producer, limited lines

producer or limited lines credit insurance producer that amends its privilege

license by adding or removing a line of authority or for the issuance of a

duplicate license......................................................$ 25.00.



§ 27-15-89 - Supervising general agents and managing general agents

(1) Upon each supervising general agent as defined in Section

83-17-1...............................................................$ 100.00.

(2) Upon each managing general agent as defined in Section

83-18-103.............................................................$ 100.00.

The privilege licenses issued under this section to "supervising general agents" shall not constitute authority to solicit business within the State of Mississippi, and shall be renewed annually at the time and in the manner prescribed by Section 83-17-25 on application forms which shall be furnished by the Commissioner of Insurance and shall show the name of the insurance company or companies such "supervising general agent" represents, and other additional information as may be required by the Commissioner of Insurance.



§ 27-15-91 - Contents of license issued pursuant to §§ 27-15-85, 27-15-87 and 27-15-89

When any person, firm, corporation or solicitor pays a tax required under Sections 27-15-85, 27-15-87 and 27-15-89, the license so issued shall state the type, types or kinds of insurance such licensee is permitted and qualified to engage in. Whenever there is no specific privilege license tax levied against insurance agents not otherwise classified in this statute, same shall be issued under Sections 27-15-85, 27-15-87, 27-15-89, and this section, and shall state the type, types or kinds of insurance the licensee is licensed and qualified to engage in.



§ 27-15-97 - Insurance adjusters

Upon each incorporated company, firm, or association engaged in the

business of adjusting any insured losses..............................$ 200.00.

Upon each person engaged in the business of adjusting any insured

losses.................................................................$ 50.00.

This section shall not apply to officers or salaried employees of insurers nor to special or other agents of licensed insurers who adjust for the insurers they represent.



§ 27-15-101 - Collection of certain insurance taxes

All taxes, fees or licenses charged and imposed by Sections 27-15-81 through 27-15-97 shall be collected by the Commissioner of Insurance as provided in this chapter, and if not paid as provided by law, penalty shall be imposed as in other cases of failure to pay privilege licenses; no license required by such sections shall be prorated. The form of license and the form of application to be made therefor shall be prescribed by the Commissioner of Insurance.



§ 27-15-103 - Premium taxes; foreign insurance companies and associations

(1) Except as otherwise provided in Section 83-61-11, in addition to the license tax now or hereafter provided by law, which tax shall be paid when the company enters or is admitted to do business in this state, there is hereby levied and imposed upon all foreign insurance companies and associations, including life insurance companies and associations, health, accident and industrial insurance companies and associations, fire and casualty insurance companies and associations, and all other foreign insurance companies and associations of every kind and description, an additional annual license or privilege tax of three percent (3%) of the gross amount of premium receipts received from, and on insurance policies and contracts written in, or covering risks located in this state, except for premiums received on policies issued to fund a deferred compensation plan qualified under Section 457 of the Federal Tax Code for federal tax exemption. In determining said amount of premiums, there shall be deducted therefrom premiums received for reinsurance from companies authorized to do business in this state, cash dividends paid under policy contracts in this state, and premiums returned to policyholders and cancellations on accounts of policies not taken, and, in the case of mutual insurance companies (including interinsurance and reciprocal exchanges, but not including mutual life, accident, health or industrial insurance companies) any refund made or credited to the policyholder other than for losses. The term "premium" as used herein shall also include policy fees, membership fees, and all other fees collected by the companies. No credit or deduction from gross premium receipts shall be allowed for any commission, fee or compensation paid to any agent, solicitor or representative. Provided, however, that any foreign insurance carrier selected to furnish service to the State of Mississippi under the State Employees Life and Health Insurance Plan shall not be required to pay the annual license or privilege tax on the premiums collected for coverage under the said plan.

(2) In the event that the Mississippi Supreme Court or another court finally adjudicates that any tax levied prior to July 1, 1985, under the provisions of this section was collected unconstitutionally and that a liability for a credit or refund for such collection has accrued, then the rate of tax set forth above shall be increased to four percent (4%) for a period of six (6) years beginning July 1 following such adjudication.

(3) The taxes herein levied and imposed for the calendar year 1982 and all calendar years thereafter shall be reduced by the net amount of income tax paid to this state for the preceding calendar year, provided, in no event may the credit be taken more than once. The credit herein authorized shall, in no event, be greater than the premium tax due under this section; it being the purpose and intent of this paragraph that whichever of the annual insurance premium tax or the income tax is greater in amount shall be paid.



§ 27-15-105 - Premium taxes; domestic companies

Every insurance company which, having been admitted to do business in this state, has withdrawn or shall hereafter withdraw from the state, shall continue to be liable for the tax hereby imposed and shall be required to make and file the annual statement thereof as is herein required and pay the required tax so long as it shall continue to collect premiums from its policyholders in the state.



§ 27-15-107 - Premium taxes; four periodic estimated tax returns and payments; reconciliation return and final payment; reporting periods, amount of tax to be paid each reporting period, due dates; penalties; Department of Revenue to enforce

(1) Every insurance company liable for the tax under the provisions hereof shall make and file with the Department of Revenue, estimated tax returns and payments for the insurance premium tax levied under Sections 27-15-103 and 27-15-109 for the first four (4) periods of each calendar year and a reconciliation return and payment for the final reporting period for each calendar year based on the actual liability of the insurance company for insurance premium taxes for that calendar year. The insurance company shall estimate the amount of insurance premium taxes to be due for each calendar year and pay insurance premium taxes based on a percentage of that estimate as provided for in subsection (2) of this section for the first four (4) reporting periods of each calendar year. In addition to reflecting the amount of estimated tax payment being paid, the estimated return shall also contain an estimate of the gross amount of premium receipts of the insurance company subject to the insurance premium tax under Sections 27-15-103 and 27-15-109 during the reporting period. For the final reporting period for each calendar year, every insurance company shall file a reconciliation tax return reporting the balance of insurance premium taxes due for the calendar year based on insurance premiums actually received during the calendar year after the application of the estimated tax payments for the first four (4) reporting periods and any applicable credits, and pay the balance of insurance premium taxes due for the calendar year. The insurance company shall also pay with the reconciliation tax return any penalties and/or interest due for the calendar year, including any penalty and/or interest for underestimating the amount of estimated tax to be paid for the first four (4) reporting periods.

(2) The reporting periods, the amount of insurance premium tax to be paid for the reporting periods, and the due date for the tax return and payment for the reporting periods are as follows:

(a) For the first reporting period of January 1 through March 31, the percentage to be paid is one-fourth ( 1/4) of the estimated tax amount. The due date for the estimated return and payment is April 20.

(b) For the second reporting period of April 1 through May 31, the percentage to be paid is one-sixth (1/6) of the estimated tax amount. The due date for the estimated return and payment is June 20.

(c) For the third reporting period of June 1 through June 30, the percentage to be paid is one-twelfth (1/12) of the estimated tax amount. The due date for the estimated return and payment is July 20.

(d) For the fourth reporting period of July 1 through September 30, the percentage to be paid is one-fourth ( 1/4) of the estimated tax amount. The due date for the estimated return and payment is October 20.

(e) For the final reporting period of October 1 through December 31, the balance of insurance premium tax due for the calendar year shall be paid after application of estimated payments for the first four (4) reporting periods and any applicable credits are reported on a reconciliation tax return. The due date for the return and payment, including payment of any penalty and/or interest, is March 1.

(3) Any insurance company liable for the insurance premium tax levied under Sections 27-15-103 and 27-15-109 that fails to file an estimated tax return or a reconciliation tax return and fails to pay the required estimated tax payments with the estimated tax return or the balance of insurance premium tax with the reconciliation tax return by the due date for such return and payment, shall be liable for a penalty in the amount of ten percent (10%) of the payment due and interest at the rate of one percent (1%) per month from the due date of the payment until paid.

(4) Any insurance company that underestimates the estimated amount of insurance premium tax to be paid for any of the first four (4) reporting periods by more than ten percent (10%) shall be liable for penalty in the amount of ten percent (10%) of the amount by which the insurance company underestimated the amount of insurance premium tax due. The amount of this underestimate shall be determined by subtracting the amount paid for that reporting period from an amount determined by multiplying the actual annual insurance premium taxes due for the calendar year times the percentage of estimated tax to be paid for the reporting period. The insurance company shall also be liable for interest on the underestimated amount at the rate of one percent (1%) per month from the due date for the reporting period until the insurance company pays the actual annual insurance premium taxes due for the calendar year in which the reporting period is included.

(5) The Department of Revenue shall have the authority to promulgate rules and regulations, not inconsistent with this article, as it may deem necessary to enforce its provisions.



§ 27-15-109 - Premium taxes; domestic companies

(1) Except as otherwise provided in Section 83-61-11, there is hereby levied and imposed upon each domestic company doing business in this state an annual tax of three percent (3%) of the gross amount of premiums collected by such domestic company on insurance policies and contracts written in, or covering risks located in this state, except for premiums received on policies issued to fund a retirement, thrift or deferred compensation plan qualified under Section 401, Section 403 or Section 457 of the Federal Tax Code for federal tax exemption. Provided, however, that a domestic insurance company against which is levied additional premium tax under retaliatory laws of other states in which it does business, as a result of the tax increase provided by Sections 27-15-103 through 27-15-117, may deduct the total of such additional retaliatory tax from the state income tax due by it to the State of Mississippi. The insurance carriers selected to furnish service to the State of Mississippi, under the State Employees Life and Health Insurance Plan, shall not be required to pay the premium tax levied against insurance companies under this section on the premiums collected for coverage under the state employees plan.

(2) Except as expressly provided by subsection (1) of this section, all of the provisions of Sections 27-15-103 through 27-15-117 shall be applicable to such domestic insurance companies. However, the statement filed with the State Tax Commission by domestic insurance companies as provided in Section 27-15-107 shall include therein a sworn statement of all additional retaliatory premium taxes paid by them to other states as a result of the increase in premium taxes imposed by Sections 27-15-103 through 27-15-117, itemized by states to which paid.

(3) In the event that the Mississippi Supreme Court or another court finally adjudicates that any tax levied prior to July 1, 1985, under the provisions of this section was collected unconstitutionally and that a liability for a credit or refund for such collection has accrued, then the rate of tax set forth above shall be increased to four percent (4%) for a period of six (6) years beginning July 1 following such adjudication.



§ 27-15-113 - Premium taxes; collection by state tax commission; administrative provisions of Sales Tax Law to apply

All taxes for which any company is liable under the provisions of this chapter or any other title or chapter which imposes a tax on insurance premiums shall be collected and recovered by the State Tax Commission in the same manner provided by law for the collection of sales taxes; and all administrative provisions of the Mississippi Sales Tax Law, including those which fix damages, penalties and interest for nonpayment of taxes, failure to file returns, and for other noncompliance with the provisions of said chapter, and all other requirements and duties imposed upon taxpayers, shall apply to all persons liable for taxes under the provisions of this chapter or any other title or chapter which imposes a tax on insurance premiums and the commission shall exercise all the power and authority and perform all the duties with respect to taxpayers under this chapter or any other title or chapter which imposes a tax on insurance premiums as are provided in said sales tax law, except that in cases of conflict, then the provisions of this chapter or any other title or chapter which imposes a tax on insurance premiums shall control.



§ 27-15-115 - Additional taxes imposed

In addition to all other taxes authorized by law, insurance companies shall pay the license and privilege taxes imposed by Sections 27-15-81 and 27-15-83, the taxes imposed by Sections 27-15-103 through 27-15-117, ad valorem taxes on real estate and tangible personal property, state income tax, sales tax levied on a vendor with a requirement of adding it to the sales price and use tax levied on the cost of tangible personal property purchased outside this state for use within this state.



§ 27-15-117 - Premium taxes; applicability to mutual and reciprocal insurance companies and associations

All of the provisions of Sections 27-15-103 through 27-15-117 shall be applicable to mutual and reciprocal insurance companies and associations.



§ 27-15-119 - Premium taxes; annuity policies and contracts

(1) Notwithstanding any other provisions of the laws of this state, the rate of the annual license or privilege tax on the gross amount of premium receipts received from and on annuity policies and contracts written in or covering risks located in this state shall be one percent (1%) upon all insurance companies and associations from July 1, 1994, through June 30, 1995, and thereafter there shall be no annual license or privilege tax on the gross amount of premium receipts received from and on annuity policies and contracts written in or covering risks located in this state upon all insurance companies and associations. Provided, however, an annual license or privilege tax on the gross amount of premium receipts received from and on policies and contracts issued to fund a retirement, thrift or deferred compensation plan qualified under Section 401, Section 403, an individual retirement annuity qualified under Section 408 or Section 457 of the Federal Tax Code for federal tax exemption shall not be imposed on any foreign or domestic company, unless such foreign company has its principal place of business in a state which imposes a license or privilege tax on such policies issued by companies having their principal place of business in Mississippi, in which case said foreign company shall be taxed at the same rate its state of principal business imposes a license or privilege tax on Mississippi companies with respect to such policies. Provided further, in the event an insurance company has heretofore included in its premium charge the tax required hereby, said premium charges on all such annuity policies and contracts shall be reduced by the amount of said tax within one hundred twenty (120) days from March 30, 1974. This latter provision shall apply to all such annuity policies and contracts qualified under Section 401, Section 403, Section 408 or Section 457 of the Federal Tax Code for federal tax exemption presently in force as well as to those hereafter issued.

(2) In the event that the Mississippi Supreme Court or another court finally adjudicates that any tax levied prior to July 1, 1985, under the provisions of this section was collected unconstitutionally and that a liability for a credit or refund for such collection has accrued, then the rate of tax set forth above shall be increased to four percent (4%) for a period of six (6) years beginning July 1 following such adjudication.



§ 27-15-121 - Premium retaliatory tax; citation

Sections 27-15-121 through 27-15-127 shall be known as the "Mississippi Insurance Premium Tax Retaliatory Law."



§ 27-15-123 - Premium retaliatory tax; imposition

When by or pursuant to the laws of any other state or foreign country any taxes, licenses and other fees, in the aggregate, and any fines, penalties, deposit requirements or other material obligations, prohibitions or restrictions are or would be imposed upon Mississippi insurers, or upon the agents or representatives of such insurers, which are in excess of such taxes, licenses and other fees, in the aggregate, or which are in excess of the fines, penalties, deposit requirements or other obligations, prohibitions, or restrictions directly imposed upon similar insurers, or upon the agents or representatives of such insurers, of such other state or country under the statutes of this state, so long as such laws of such other state or country continue in force or are so applied, the same taxes, licenses and other fees, in the aggregate, or fines, penalties or deposit requirements or other material obligations, prohibitions or restrictions of whatever kind shall be imposed by the state tax commission or the commissioner of insurance upon the insurers, or upon the agents or representatives of such insurers, of such other state or country doing business or seeking to do business in Mississippi. Any tax, license or other fee or other obligation imposed by any city, county or other political subdivision or agency of such other state or country on Mississippi insurers or their agents or representatives shall be deemed to be imposed by such state or country within the meaning of this section.



§ 27-15-125 - Premium retaliatory tax; excluded taxes and charges

Sections 27-15-121 through 27-15-127 shall not apply as to personal income taxes, nor as to ad valorem taxes on real or personal property nor as to special purpose obligations or assessments imposed by another state in connection with particular kinds of insurance, other than property insurance, except that deductions, from premium taxes or other taxes otherwise payable, allowed on account of real estate or personal property taxes paid shall be taken into consideration by the state tax commission in determining the propriety and extent of retaliatory action under this section.



§ 27-15-127 - Premium retaliatory tax; determination of domicile of foreign insurer

For the purposes of Sections 27-15-121 through 27-15-127 the domicile of a foreign insurer other than insurers formed under the laws of Canada, shall be that state designated by the insurer in writing filed with the commissioner at time of admission to this state or within six months after June 11, 1964, whichever date is the later, and may be any one of the following states:

(a) That in which the insurer was first authorized to transact insurance;

(b) That in which is located the insurer's principal place of business in the United States; or

(c) That in which is held the larger deposit of trusteed assets of the insurer for the protection of its policyholders and creditors in the United States.

If the insurer makes no such designation its domicile shall be deemed to be that state in which is located its principal place of business in the United States.

In the case of an insurer formed under the laws of Canada or a province thereof, its domicile shall be deemed to be that province in which its head office is situated.



§ 27-15-129 - Reduction in premium tax for qualifying Mississippi investments

(1) The amount of premium tax payable pursuant to Sections 27-15-103, 27-15-109, 27-15-119 and 83-31-45, Mississippi Code of 1972, shall be reduced from the amount otherwise fixed in such sections if the payer files a sworn statement with the required annual report showing as of the beginning of the reporting period that at least the following amounts of the total admitted assets of the payer were invested and maintained in qualifying Mississippi investments as hereinafter defined in subsection (2) of this section over the period covered by such report:

Percentage of Total Admitted Percentage of Premium

Assets in Qualifying Tax Tax Payable

Payable

Mississippi Investments

1% 99%

2% 98%

3% 97%

4% 96%

5% 95%

6% 94%

7% 93%

8% 92%

9% 91%

10% 80%

15% 70%

20% 60%

25% 50%

(2) For the purpose of this section, "a qualifying Mississippi investment" is hereby defined as follows:

(a) Certificates of deposit issued by any bank or savings and loan association domiciled in this state;

(b) Bonds of this state or bonds of municipal, school, road or levee districts, or other political subdivisions of this state;

(c) Loans evidenced by notes and secured by deeds of trust on property located in this state;

(d) Real property located in this state;

(e) Policy loans to residents of Mississippi, or other loans to residents of this state, or to corporations domiciled in this state;

(f) Common or preferred stock, bonds and other evidences of indebtedness of corporations domiciled in this state; and

(g) Cash on deposit in any bank or savings and loan association domiciled in this state.

"A qualifying Mississippi investment" shall not include any investment for which a credit is allocated under Section 57-105-1 and/or Section 57-115-1 et seq.

(3) If the credits, or any part thereof, authorized by the preceding provisions of this section shall be held by a court of final jurisdiction to be unconstitutional and void for any reason or to make the annual premium taxes levied by Sections 27-15-103, 27-15-109, 27-15-119 and 83-31-45, Mississippi Code of 1972, unlawfully discriminatory or otherwise invalid under the Fourteenth Amendment or the Commerce Clause of the Constitution of the United States or under any state or other federal constitutional provisions, it is hereby expressly declared that such fact shall in no way affect the validity of the annual premium taxes levied thereby, and that such provisions would have been enacted even though the Legislature had known this credit section would be held invalid.

(4) This section shall apply to taxes accruing and investments existing from and after July 1, 1985.



§ 27-15-131 - Credit for overpayment of taxes

In the event a company has overpaid taxes levied pursuant to Section 27-15-103, 27-15-109, 27-15-119 or 83-31-45, the commissioner may give credit for such overpayment and allow the company to take credit on subsequent returns or, if necessary, in the discretion of the commissioner, refund such overpayment as otherwise provided by Section 27-15-113.



§ 27-15-133 - Credit against premium tax for domestic or foreign insurance company that writes policies within coast area of the state

There shall be allowed as a credit against the tax imposed under Sections 27-15-103 through 27-15-129, in an amount equal to ten percent (10%) of the gross premium receipts on new policies written for essential property insurance (as defined in Section 83-34-1) within the coast area of this state on or after January 1, 2007, for any domestic or foreign insurance company which writes policies within the coast area; provided, however, the credit allowed hereunder shall not exceed One Hundred Thousand Dollars ($ 100,000.00) during any calendar year. The State Tax Commission and the Department of Insurance shall determine what constitutes new policies written, or covering risk, within the coast area of this state. Any tax credit claimed under this section but not used in any taxable year may be carried forward for the three (3) succeeding tax years. For purposes of this section, "coast area" shall have the meaning as provided in Section 83-34-1.






PUBLIC UTILITIES

§ 27-15-151 - Tax imposed

There is hereby imposed and levied and shall be collected annual privilege taxes, in addition to any and all other taxes imposed by law upon the persons, firms, co-partnerships, associations, or corporations, for the privilege of carrying on and continuing the businesses, activities, and exercising powers and rights under the laws of the State of Mississippi, which said tax shall be levied and collected as herein provided.



§ 27-15-153 - Telephone companies

Upon each person engaged or continuing in this state in the business of operating a telephone company, there is hereby levied a tax of Four Cents (4 cent(s) ) on each telephone in service at the end of the last calendar year, or Twenty-five Dollars ($ 25.00), whichever is greater.



§ 27-15-155 - Electric light and power companies

Upon each person engaging or continuing in this state in the business of

operating an electric light or electric power plant, or maintaining a line or

lines for the transmission of electricity, or electric current for electric

lights or electric power, for each mile of pole line, as herein defined,

operated or maintained in this state....................................$ 22.50

The term "pole line" as used in this section shall include any line of poles carrying one or more wires, upon or through which is transmitted electricity or electric current with a voltage of 10,000 volts (10KV), or more, to or between distribution sub-stations where it is transformed for distribution to as many as twenty-five (25) customers, and shall include such lines as comprise the transmission system that connects up and serves such sub-stations, but shall exclude distribution or service lines from such sub-stations, and rural lines serving individual customers.



§ 27-15-157 - Railroad companies

(1) Upon each person engaging or continuing in the business of operating a railroad, tax is assessed as follows:

For each railroad whose average earnings per mile are greater than Thirty-six Thousand Dollars ($ 36,000.00), the tax shall be Ninety Dollars ($ 90.00) per mile.

For each railroad whose average earnings per mile are greater than Thirty-two Thousand Dollars ($ 32,000.00), but not more than Thirty-six Thousand Dollars ($ 36,000.00), the tax shall be Eighty Dollars ($ 80.00) per mile.

For each railroad whose average earnings per mile are greater than Twenty-eight Thousand Dollars ($ 28,000.00), but not more than Thirty-two Thousand Dollars ($ 32,000.00), the tax shall be Seventy Dollars ($ 70.00) per mile.

For each railroad whose average earnings per mile are greater than Twenty-four Thousand Dollars ($ 24,000.00), but not more than Twenty-eight Thousand Dollars ($ 28,000.00), the tax shall be Sixty Dollars ($ 60.00) per mile.

For each railroad whose average earnings per mile are greater than Twenty Thousand Dollars ($ 20,000.00), but not more than Twenty-four Thousand Dollars ($ 24,000.00), the tax shall be Fifty Dollars ($ 50.00) per mile.

For each railroad whose average earnings per mile are greater than Sixteen Thousand Dollars ($ 16,000.00), but not more than Twenty Thousand Dollars ($ 20,000.00), the tax shall be Forty Dollars ($ 40.00) per mile.

For each railroad whose average earnings per mile are greater than Twelve Thousand Dollars ($ 12,000.00), but not more than Sixteen Thousand Dollars ($ 16,000.00), the tax shall be Thirty Dollars ($ 30.00) per mile.

For each railroad whose average earnings per mile are greater than Eight Thousand Dollars ($ 8,000.00), but not more than Twelve Thousand Dollars ($ 12,000.00), the tax shall be Twenty Dollars ($ 20.00) per mile.

For each railroad whose average earnings per mile are greater than Four Thousand Dollars ($ 4,000.00) per mile, but not more than Eight Thousand Dollars ($ 8,000.00), the tax shall be Ten Dollars ($ 10.00) per mile.

For each railroad whose average earnings per mile are less than Four Thousand Dollars ($ 4,000.00) per mile, the tax shall be Five Dollars ($ 5.00) per mile.

(2) For the purposes of subsection (1) of this section, the average earnings per mile for a railroad shall be calculated for each line or branch operated in this state based on the proportion that the gross receipts from business for the line or branch bears to the number of miles operated at the close of the preceding business year. If the railroad line or branch is new or had no earnings during the preceding business year, the tax shall be Five Dollars ($ 5.00) per mile.



§ 27-15-165 - Pipeline companies

Upon each person operating a pipeline in or through this state or engaged in transporting in or through this state crude oil, liquid petroleum products, and natural or artificial gas through pipes or conduits, for the privilege of exercising or enjoying such right and power in this state, and for the privilege of enjoying and receiving the benefit and protection of the government and laws of this state, there is levied a tax, in addition to all other taxes, as follows:

On each mile of pipe having a diameter of less than twelve (12) inches.....

........................................................................$ 15.00

On each mile of pipe having a diameter of twelve (12) inches and less than

fifteen (15) inches.....................................................$ 37.50

On each mile of pipe having a diameter of fifteen (15) inches and less than

twenty (20) inches......................................................$ 52.50

On each mile of pipe having a diameter of twenty (20) to twenty-six (26)

inches, inclusive.......................................................$ 75.00

On each mile of pipe having a diameter of over twenty-six (26) inches......

.......................................................................$ 125.00

The term "pipeline" as used in this section shall apply to both interstate and intrastate trunk lines, but shall not apply to those pipelines, known as service lines, used solely for distributing gas or other petroleum products in or near cities, towns, and villages to the ultimate consumer. And this section shall not apply to those persons, firms or corporations mining or producing gas or oil on which a privilege tax measured by gross production is imposed and paid in this state.



§ 27-15-167 - Application for privilege license; payment of tax

Each person required by Sections 27-15-151 through 27-15-165 to pay a privilege tax for doing business in this state, shall annually, on or before the first day of December each year, make and file with the State Tax Commission an application for a privilege license, and shall pay the tax as provided in those sections. The application forms shall be furnished by the State Tax Commission to the applicant. The applicant must provide all information required.



§ 27-15-171 - Application for and issuance of additional privilege license; payment of additional tax

If at any time any person liable for a tax under Sections 27-15-151 through 27-15-165 increases his classifications so as to require the payment of an additional tax, or shall begin business or construct or operate additional taxable units, application shall be made to the Tax Commission for additional privilege license, and upon the determination by the Tax Commission of the amount of tax due, shall pay the same. The Tax Commission shall issue such privilege license to expire on December 1 following, and shall collect the pro rata annual tax according to the number of months between the date of liability and December 1 following.



§ 27-15-173 - Time for payment of taxes; issuance of statewide license; levy of tax by local governments; applicability of provisions of Sales Tax Law

The taxpayer shall complete the application and shall pay the tax imposed by Sections 27-15-151 through 27-15-165 on or before the first day of December in each year (except as provided in the next preceding section), but failure to receive an application for a license does not exempt any taxpayer from the payment of damages as imposed by this chapter. Upon the payment of the tax, the Tax Commission shall issue a statewide license as herein provided.

The privilege tax herein imposed by the foregoing sections on telephone, railroad, electric light and power companies, and pipeline companies shall be for a statewide purpose and no board of supervisors nor municipality shall levy any privilege tax upon any of the companies.

All administrative provisions of the Mississippi Sales Tax Law, including those which provide for collection and administrative appeals procedures, fix damages, penalties and interest for failure to comply with the provisions of the sales tax law, and all other requirements and duties imposed upon any license or taxpayer, apply to all persons liable for taxes, fees and other monies imposed by Sections 27-15-151 through 27-15-165. In carrying out his duties under the provisions of Sections 27-15-151 through 27-15-165, the Chairman of the State Tax Commission may exercise all of the power and authority granted to the chairman under the Mississippi Sales Tax Law with respect to licensees or taxpayers. However, if any of the provisions of this chapter relating to the administration, imposition or collection of the taxes, fees and penalties under Sections 27-15-151 through 27-15-165 conflict with the provisions of the Mississippi Sales Tax Law, then the provisions of this chapter shall govern.






GENERAL ADMINISTRATIVE PROVISIONS APPLICABLE TO CHAPTER

§ 27-15-201 - License; where obtained

All licenses required by this chapter shall be obtained from the tax commissioner or the commissioner of insurance, except in cases where the law provides that some other officer shall issue the license.



§ 27-15-203 - License; application by taxpayer

Every person required to obtain a license for the privilege of engaging in any business for which a privilege tax is required shall make application therefor in writing to the officer who is required to collect the tax. The application for license shall be filed on blanks to be furnished by the State Auditor for that purpose, and shall be subscribed and sworn to by the person owning the business, or having an ownership interest therein; or the officer who is required to collect the tax, or his duly authorized agent, may certify to the application. If the applicant is a corporation, a duly authorized agent shall execute the application.

The application shall, in addition to such other information as the officer who is required to collect the tax may require, show the name of such person or corporation, and in case of a partnership, the name of each partner thereof; the person's, firm's or corporation's business office address, the location of the place of business to which the license shall apply, and the nature of the business in which engaged, and any other information the officer who is required to collect the tax may require.

The application shall contain all the information necessary for the officer collecting the tax to properly classify the applicant and ascertain the amount of tax due.

The application shall be accompanied by the amount of the privilege tax required by law.

Any person who shall willfully make any false statement in an application for a privilege license shall be guilty of a misdemeanor, and upon conviction thereof, shall be required to pay as damages double the amount of the difference between the tax paid and that which should have been paid, in addition to the fine and imprisonment imposed.

It is specifically provided that the officer taking the application for a privilege license shall carefully preserve the same for a period of three (3) years for the use of the grand jury, the courts of the state, or any duly authorized officer of the State of Mississippi, and any officer who shall refuse or fail to take or require the application, or affidavit as herein required, shall be guilty of a misdemeanor and subject to the penalties therefor.

Each application or filing made under this section shall include the Social Security number(s) of the applicant in accordance with Section 93-11-64, Mississippi Code of 1972.



§ 27-15-205 - License; issuance, duration, suspension and reinstatement

Upon the receipt of the application herein required, and payment of the amount shown thereby to be due for the privilege to be exercised, the officer to whom the application is made shall determine if the application is in proper form, and if the correct amount be tendered, and may require the applicant to furnish such other and further information as in his opinion is necessary to ascertain the correct amount of tax due. When the correct amount of the tax has been so ascertained, the officer shall issue to the applicant taxpayer a privilege license according to such application, and shall date the same as of the first day of the month of its issuance. The officer issuing the license shall countersign the same when issued by him, and he shall enter the same in the register prescribed by law therefor. The license issued by collectors as herein provided shall be executed in duplicate, the original shall be delivered to the licensee by the officer, and the duplicate shall be attached to the application therefor, and preserved by the officer as a public record.

If, however, such officer, shall, before issuing the license, or at any time thereafter, have reason to believe that the statements of the business contained in the application are incorrect or false in any material particular, the officer shall duly notify the applicant wherein the supposed discrepancy lies, and he is hereby empowered to require the applicant to render such other information as will enable him to determine the proper tax due. After making such determination of the proper tax due, if the license has not been issued, the officer shall forthwith proceed to collect the amount of tax due; and if the license shall have been issued under the original application, he shall collect the difference between the sum shown to be properly due, and the sum paid with the original application, and shall issue an additional license therefor which shall expire at the same time as the original. If the additional tax is paid within sixty (60) days after the determination by the office of the proper amount due, no penalty shall be applied. If the taxpayer shall willfully fail or refuse to furnish the information requested by such officer, he shall be liable for damages as in other cases of payment of an insufficient privilege tax, and may be proceeded against civilly or criminally as otherwise provided herein, and shall suffer the penalties provided herein therefor.

The license issued pursuant to this section shall be good, usable, and valid for one (1) year after the date thereof, or for such other period as is fixed by law for the privilege, which period shall be so designated in the license. All statewide licenses shall be issued for a period no longer than one (1) year.

The officer issuing the license shall be authorized to suspend any license issued to any person pursuant to this section for being out of compliance with an order for support, as defined in 93-11-153. The procedure for suspension of a license for being out of compliance with an order for support, and the procedure for the reissuance or reinstatement of a license suspended for that purpose, and the payment of any fees for the reissuance or reinstatement of a license suspended for that purpose, shall be governed by Section 93-11-157 or Section 93-11-163, as the case may be. If there is any conflict between any provision of Section 93-11-157 or Section 93-11-163 and any provision of this chapter, the provisions of Section 93-11-157 or Section 93-11-163, as the case may be, shall control.



§ 27-15-207 - Taxes required where taxpayer engages in several businesses

Any person pursuing or engaging in more than one (1) of the businesses for which a privilege tax is imposed, shall pay separately the privilege tax imposed upon each separate business so conducted, engaged in, or pursued except as otherwise specifically provided by this chapter, and if the business made taxable, or the privilege to be exercised, is carried on at two (2) or more separate places, a separate license for each place or location of such business shall be obtained.



§ 27-15-209 - License to be taken out on increased business

In all cases where a privilege tax is required for carrying on any business in this state, and a privilege license has been obtained for the same, and afterwards during the period covered by said license, the licensee shall desire to increase his business to a classification for which a higher privilege tax is required, he shall before increasing same, procure an additional license, but shall only be required to pay for such additional privilege license on such higher classification; the same to be prorated on the annual rate according to the number of months unexpired remaining in the period for which the original license was issued, and the additional license shall expire at the same time as the original license. The officer issuing the license shall certify on the face thereof that it is an additional license, and the period for which it is issued.



§ 27-15-211 - License may be taken for part of year, when

In the event a person engaged in business is liable for two (2) or more annual privilege taxes, or has two (2) or more annual privilege licenses, which licenses expire in different months desires to have all his privilege tax licenses expire on a common date, he may apply to the officer whose duty it is to collect the privilege tax at the time any annual privilege tax license expires and have issued a privilege tax license which will expire on the desired common date; and he shall pay for such privilege tax license at the pro rata annual rate according to the number of months in the period between the date the license is issued and its date of expiration. The officer issuing such license for less than a year shall certify on the face thereof that it is issued to provide a common expiration date, the period for which it is issued, and the amount paid therefor. A person engaged in business, who thereafter becomes liable for a privilege tax for any new kind of business, may in like manner obtain a license for a less period than one (1) year. But this section shall not apply to any person who by reason of failure to procure a license, becomes liable for the penalty provided by this chapter, nor to any person beginning business, but any license issued to a person beginning business shall be issued for one (1) year, unless elsewhere specifically provided.



§ 27-15-213 - Officer to notify all persons liable for a privilege tax

On or before the first day of each month, the collector shall mail to each privilege taxpayer holding an annual license, and whose license will expire during the following month, as shown by his record, a notice, that the license will expire, and that a new privilege license must be procured during the said following month, and shall enclose therewith an application blank for a new license; but the failure to send or receive such notice shall not exempt such privilege taxpayer from any penalties prescribed by law. Immediately upon a receipt of an assessment by the tax commissioner, of privilege taxes due, the collector shall mail to the person liable for the privilege license, or licenses, and damages shown in the assessment, a notice thereof and the person liable for the privilege license and damages named in the assessment shall have ten (10) days, after the notice has been given, within which to pay the tax.



§ 27-15-215 - Penalty for failure to procure license; collection of unpaid taxes

All persons liable for privilege taxes imposed by this chapter, who shall fail to procure the license therefor before beginning the business for which a privilege tax is required, or who shall fail to renew, during the month in which it is due, the license on a business for which he has theretofore procured a privilege license, shall in each or either instance, be liable for the amount of the tax required for such business and fifty percent (50%) thereof, and it is hereby made the duty of the commissioner, whose duty it is to collect the tax on such business, to collect the said tax and penalty; and the commissioner, or his duly authorized representative, may make immediate demand upon such dealer for the payment of all such taxes and penalties.

If any taxes and penalties found to be due are not paid on demand, the commissioner, whose duty it is to collect the tax on such business, may forthwith issue a warrant under official seal, directed to the sheriff of any county of the state, commanding him to levy upon and sell the real and personal property of the person owing the tax, found within his county, for the payment of the amount thereof, with added damages, penalties, and cost of entering and executing the warrant, and to return such warrant to the commissioner and pay to him money collected by virtue thereof, by a time to be therein specified, not more than sixty days from the date of the warrant. The sheriff shall, within five days after the receipt of the warrant, file with the circuit clerk of his county a copy thereof, and thereupon the circuit clerk shall enter in the judgment roll, in the column for judgment debtors, the name of the taxpayer mentioned in the warrant, and in appropriate columns, the amount of the tax, or portion thereof, and damages, for which the warrant is issued, and the date when such copy is filed; and thereupon the amount of such warrant or warrants so docketed shall become a lien upon the title to and interest in the real and personal property, including choses in action, of the person against whom it is issued, in the same manner as a judgment duly enrolled in the office of such clerk. The sheriff thereupon shall proceed upon the same in all respects with like effect, and in the same manner prescribed by law in respect to executions issued against property upon judgment or attachment proceedings of a court of record; and shall be entitled to the same fee for his service in executing the warrant as now allowed by law for like service, to be collected in the same manner as provided by law for like service.

The commissioner shall endorse across the face of the license issued the words: "Collected as damages," showing the amount; and he shall account for all such penalties as he is required to account for privilege taxes collected under this chapter. In addition to the hereinabove described penalties, the delinquent taxpayer shall be guilty of a misdemeanor, and subject to the penalties therefor.



§ 27-15-217 - Post license in conspicuous place, or exhibit same

Each privilege license issued shall be kept posted in a conspicuous part of the place of business of the person to whom such license has been issued where the business carried on has a permanent location, and if the business is such that the license cannot be so posted, then the licensee shall have such license in his actual possession at the time of carrying on such business or doing the act named. In all cases where the question arises as to whether a privilege license has been procured, the license or record thereof, if in existence, shall be the only evidence of payment.

When a proper holder of a privilege license to engage in any business at any definite location in a county desires to remove same to another location in the same county, the tax collector shall upon proper application in writing by the licensee, grant to such person the right to make such move, and shall endorse upon the said license his approval of the change in location.



§ 27-15-219 - License to be a personal privilege

The privilege license herein provided shall be and constitute a personal privilege to the person named therein to conduct the business specified in the license, and shall not be transferable to any other person, and shall be construed to limit to the county and location specified therein the person named in the license in conducting the business and exercising the privilege named, unless otherwise provided by this chapter, and such license shall not exempt from taxation any property used in the business except as specifically provided by law.

No change in the name of the firm, nor the taking in of a new partner, nor the withdrawal of one or more members of the firm shall be considered as commencing business; but if any one or more of the partners remain in the firm, the business shall be regarded as continuing.



§ 27-15-221 - Unlawful business not legalized

The issuance of a privilege license, or the payment of a tax required therefor, shall not make lawful any business, employment transaction, article or device, or the operation thereof, contrary to any statute of this state, or any ordinance of any municipality thereof.



§ 27-15-223 - Printing of privilege tax license blanks

It shall be the duty of the officer collecting the taxes to prepare and have printed the proper privilege tax license blanks necessary to carry into effect the laws relating to privilege taxes and there shall be printed on each license at the bottom thereof, the words: "This license shall not make lawful any act or thing declared to be unlawful by the State of Mississippi." All such privilege tax license blanks shall be printed in the form prescribed by the officer collecting the tax and shall be imprinted with the fiscal year for which the blanks are to be issued, and shall be numbered consecutively beginning with number one (1) of each fiscal year; and shall be made in duplicate, the original and duplicate to bear the same serial number and be alike in all respects, except that they be marked "original," "duplicate," and be of different colors.



§ 27-15-225 - Privilege tax exemptions; clubs, etc

Clubs for the promotion or development of the art of canning, preserving or bottling; the art of cooking; art of sewing or handwork; the art of drawing or painting; or otherwise, the art of home or domestic science may sell their products without paying any of the taxes levied by this chapter; provided, this shall not be construed to authorize any person, persons, club or clubs to promote such business as a commercial enterprise or to sell things not produced by themselves.



§ 27-15-227 - Privilege tax exemptions; elderly or persons with disabilities and hotel enterprises

(1) Any person sixty-five (65) years old or older, or any person blind, deaf or dumb, or maimed by loss of hand or foot, or loss of the use of the hand or foot, or any citizen of the United States who is disabled or suffering from an infirmity to the extent that he is unable to perform physical labor of not more than fifty percent (50%) of normal ability, and whose annual gross income is not more than Nine Hundred Dollars ($ 900.00), may exercise any of the privileges named below in this section, without the payment of a privilege tax under the provisions of this chapter, which exemption shall be restricted and limited to the following businesses:

Broom factories, checking rooms, drays, fur dealers, ice cream carts, mattress renovators, sign painters, shoe repair shops, insurance agents.

(2) The privilege tax shall not apply to bakeries, checking rooms, and cold storage plants when such enterprises are operated in connection with a hotel solely for the use and convenience of its patrons, and the product or service of such enterprises is not sold to others than patrons of the hotel.

(3) Any person claiming an exemption under this section shall apply for and obtain a certificate of exemption as provided in sections 27-15-235 and 27-15-237.



§ 27-15-229 - Privilege tax exemptions; national and state banks

None of the provisions of this chapter shall be construed as imposing a privilege tax on any national bank now or hereafter located in the State of Mississippi, or on any bank incorporated or chartered under the laws of the State of Mississippi.



§ 27-15-231 - Privilege tax exemptions; municipalities

No tax levied under the provisions of this chapter shall be levied, assessed or collected from or against, any municipality in this state which operates any business which is taxed hereunder, it being the intention of the legislature that all municipalities are specifically exempted from the provisions of this chapter and it shall never be construed as being the intention of the legislature to levy any privilege tax against any municipality in the state.



§ 27-15-233 - Privilege tax exemptions; activities in fair enclosures

No privilege tax license shall be required of hotels, restaurants, fruit stands and vendors of soft drinks, circuses, exhibitions, street fairs, or other amusements when the same are held within the enclosure of and in cooperation with the annual holding of any state, county or community fair or any fair held for the benefit of the public where no dividends are declared to the stockholders thereof, and the proceeds thereof are used exclusively for the operation, maintenance and improvement of such fair.



§ 27-15-235 - Privilege tax exemptions; certificate

Any person desiring to avail himself of any of the exemptions provided in Sections 27-15-225 through 27-15-231, shall, before engaging in such business, file with the officer whose duty it is to collect the privilege tax, an application for the exemption certificate accompanied by an affidavit stating fully the grounds upon which such exemption is claimed. If the exemption be claimed on grounds other than a manifest visible disability, the above required affidavit must be accompanied by a certified statement from a county health officer, or the United States Veterans Bureau in the case of veterans of the World War, showing that the applicant is disabled to the extent of fifty percent (50%) as defined in Section 27-15-227. If fully satisfied of the facts and of the justices of such claim, the officer shall issue to such applicant a certificate of exemption which shall authorize such person to engage in the business therein designated for a period of one year. The procedure above set forth shall be required in every instance for the continuance of such business during each and every year subsequent to that for which the exemption certificate was originally granted. Provided, that the tax collector before issuing any additional certificate shall require the applicant to show to his satisfaction that the gross income of the applicant for the preceding year was not more than Nine Hundred Dollars ($ 900.00).



§ 27-15-237 - Privilege tax exemptions; personal privilege; nontransferability and display of certificate; penalties

The certificate of exemption provided for above is hereby declared to be a personal privilege, peculiar to the grantee and is not transferable, and no business may be conducted thereunder by any person other than the grantee.

The holder of any such certificate of exemption is hereby required to keep and display the same as in the case of the holder of a privilege license. Any person who shall engage in any business as an exempt person, without first complying with the requirements above set forth, shall be liable to prosecution and punishment as is provided for persons doing business without a license, and in addition thereto, shall be liable for any and all privilege taxes and damages provided for in the case of non-exempt persons failing to obtain privilege licenses; and any person who shall make a false representation, or affidavit, in order to secure such exemption shall be punishable as in the case of perjury.



§ 27-15-239 - Disposition of monies collected; privilege tax record to be kept

Each officer authorized to issue privilege licenses shall keep a privilege tax register in such form as the state auditor of public accounts shall prescribe in which shall be entered the names of all privilege taxpayers, the amount paid, the serial number of the license issued, the period covered by such license, and the business location. This register shall constitute a permanent record of the officer authorized to collect privilege taxes and shall always be open for inspection by the public. At the end of the year, each such officer shall return to the state auditor of public accounts all unused privilege tax license blanks and three (3) years after the return of such unused privilege tax license blanks, the state auditor of public accounts shall destroy the same. All monies received by the officer authorized by law to issue privilege tax licenses shall be deposited in the state treasury on the same day in which such funds are collected. At the end of each month, the state auditor of public accounts shall carefully check the books and records of the state tax commission and of the commissioner of insurance and of the seafood commission, and shall verify the amounts paid or to be paid into the state treasury insofar as it relates to the collection of privilege taxes; and any duty herein required to the state auditor of public accounts may be performed by his designee for that purpose.



§ 27-15-241 - Monthly report

The privilege taxes paid to the officer collecting same shall be paid into the state treasury by him on the same day in which said funds are collected by said officer, and shall be reported by him monthly, except as otherwise provided by law. Each such officer shall, within twenty (20) days after the end of each month, make to the state auditor of public accounts a detailed report of the licenses issued by him during the preceding month, showing the number and date of each license, and name the licensee, the business for which it was issued, and the amount collected for it, upon such forms as shall be provided by the state auditor of public accounts. At the same time each such officer shall furnish to the state tax commission a copy of the report herein required. The officer failing to make this report shall be reported by the state auditor of public accounts to the Governor as a defaulter, and a failure by the state auditor of public accounts to so report him to the Governor shall render the state auditor of public accounts liable on his bond on the sureties of the officers for all amounts they may be required to pay because of such default. The account of the state auditor of public accounts against the officer for licenses shall be so kept as to show by months what licenses charged to him are in his hands at any time. Upon the final settlement of the officer, either annual or at the expiration of his term of office, he shall be credited with all license blanks not issued which have been returned to the state auditor of public accounts, or delivered to his successor in office; and the officer shall be liable on his bond in the sum of One Hundred Dollars ($ 100.00) for each license blank not so returned or delivered to his successor in office.






PENALTIES

§ 27-15-251 - Penalties

(1) Any person violating any of the provisions of this chapter shall be guilty of a misdemeanor and on conviction thereof shall be fined not more than Five Hundred Dollars ($ 500.00), or imprisoned in the county jail not exceeding six (6) months, or by both such fine and imprisonment in the discretion of the court within the limitations aforesaid; and such fine and imprisonment shall be in addition to any other penalty imposed by any particular section of this chapter. The courts of the county in which the offender resides, or if a company, in which it carries on business, shall have jurisdiction to enforce this subsection. And persons failing to pay the privilege taxes imposed by this chapter, and to obtain a license as hereby required, but pursuing the business for which a privilege tax is imposed without procuring such license, may be proceeded against by suit, in addition to being dealt with criminally; and the officer required to collect the tax may seize and sell any property of such person liable for such tax and penalty, in the same manner as he may distrain and sell property of other taxpayers delinquent for the payment of ad valorem taxes due on personal property.

(2) It shall be unlawful for any person to engage in buying cotton, cotton seed, corn, grain or field seed of any kind, pecans, peanuts, or other nuts between the hours of 6:00 P.M. and 7:00 A.M. and any person convicted under this section shall be fined not less than One Hundred Dollars ($ 100.00) or imprisoned in the county jail for not less than ninety (90) days or both.









Chapter 17 - LOCAL PRIVILEGE TAXES

GENERAL PROVISIONS

§ 27-17-1 - Citation of chapter

This chapter may be cited as the "Local Privilege Tax Law."



§ 27-17-3 - Definitions

As used in this chapter:

The terms "year" and "annually" mean either the calendar year or a period of twelve (12) calendar months.

The term "business" includes all activities or acts, personal, professional or corporate, engaged in or caused to be engaged in with the object of gain, profit, benefit or advantage, either direct or indirect, or following or engaging in any trade, calling or profession, and all things which occupy the time, attention and labor of individuals for the purpose of a livelihood or profit.

The term "place of business" means a store, shop, counting room, office, factory, or other location or locations, whether in a building, enclosed space or in any undefined place or places where any business as herein defined is done, conducted or carried on.

The term "manufacturer" means a business at which there are conducted activities of an industrial or commercial nature wherein labor or skill is applied, by hand or machinery, to materials belonging to the manufacturer so that a new, different or more useful article of tangible personal property or substance of trade or commerce is produced for sale or rental, and includes the production or fabrication of special-made or custom-made articles for sale or rental.

The term "taxpayer" means any person liable for any tax hereunder, in addition to the usual meaning of such word.

The term "officer collecting the tax" means the tax collector of the county, or in the case of municipalities the person who collects the taxes for the municipality, regardless by whatever title he may be known.

The term "employee" means full-time employees and, with respect to a professional firm or clinic, also includes all partners, however, such term excludes seasonal employees. The term "full-time" means at least thirty (30) hours per seven-day week.



§ 27-17-5 - Applicability and effect of chapter

(1) All privilege taxes levied and imposed by this chapter shall be paid in addition to any and all other taxes, and the provisions of this chapter shall not affect the operation of any other sections of the Mississippi Code of 1972 or other laws providing for the imposition, levy and collection of privilege taxes, nor shall the provisions of this chapter affect the operation of the sales tax law, nor shall the provisions of this chapter in anywise affect any law imposing a tax or fee or penalty, including filing fees, the fire marshal's fee, penalties or fees or charges imposed and collected by the Commissioner of Insurance as now provided, or may be hereafter provided, by the laws of Mississippi.

(2) The board of supervisors of each county and the governing body of each municipality shall levy, assess and collect all taxes upon the privilege of doing business as specified in this chapter.

(3) The duty of the board of supervisors of each county and of the governing board of each municipality to levy, assess and collect taxes as required by subsection (2) of this section shall be mandatory. The privilege taxes collected on businesses outside of municipalities shall be for the benefit of counties, and the privilege taxes collected on businesses within a municipality shall be for the benefit of the municipality.



§ 27-17-9 - Privilege taxes imposed; amount of such taxes

(1) Every person desiring to engage in any business, or exercise any privilege hereinafter specified, if such business is located outside a municipality, shall first, before commencing the same, apply for, pay for and procure from the tax collector of the county in which such business is located, or if such business is located within a municipality, shall apply for, pay for and procure from the tax collector of the municipality, a privilege license authorizing him to engage in the business or exercise the privileges specified therein, and the amount of tax shown in subsection (2) of this section, except as otherwise specifically established in this chapter, is hereby imposed for the privilege of engaging or continuing in the business set out therein.

(2) (a) The amount of a privilege license shall be Twenty Dollars ($ 20.00) annually for a business having three (3) or fewer employees.

(b) The amount of a privilege license shall be Thirty Dollars ($ 30.00) annually for a business having more than three (3) but fewer than eleven (11) employees.

(c) The amount of a privilege license shall be Thirty Dollars ($ 30.00) annually plus an additional assessment of Three Dollars ($ 3.00) for each employee over ten (10) employees, not to exceed a maximum payment of One Hundred Fifty Dollars ($ 150.00), for a business (other than a manufacturer) having eleven (11) or more employees.

(d) The amount of a privilege license shall be Eighty Dollars ($ 80.00) annually for a manufacturer having eleven (11) or more employees; manufacturers having ten (10) or fewer employees shall pay an annual privilege license pursuant to paragraph (a) or (b) of this subsection (2), whichever is applicable.



§ 27-17-35 - Automobiles for hire or rent

Upon each person operating a taxicab, U-drive-it, or other forms of renting motor vehicles (for the transportation of persons for hire), whether driven by the person renting same, or by driver furnished by the person operating the station, for each automobile so operated, as follows:

In municipalities of class 1.........................................$ 15.00

In municipalities of class 2.........................................$ 10.00

In municipalities of classes 3, 4, 5, 6, 7, and elsewhere in the county....

.........................................................................$ 5.00



§ 27-17-162 - Flea market vendors

(1) In any county having a total assessed valuation in 1985 of more than Forty-seven Million Four Hundred Thirty-nine Thousand Dollars ($ 47,439,000.00) but less than Forty-seven Million Four Hundred Forty Thousand Dollars ($ 47,440,000.00) and a population according to the 1980 federal census of more than eighteen thousand seven hundred (18,700) but less than eighteen thousand seven hundred fifty (18,750), upon each person who is engaging in the business of selling goods at a flea market and who is required to file a state sales tax return on such business, there is hereby levied a tax of Twenty-five Dollars ($ 25.00) for an annual license. In lieu of paying the annual tax and obtaining an annual license, the vendor may, or before the date of the flea market at which he tenders his goods for sale, pay a tax at the pro rata annual rate based on the proportion that a single flea market bears to the total number of regularly scheduled flea markets to be held during the calendar year in the county or municipality. The tax collector shall issue a temporary license to the vendor upon receipt of the tax at the pro rata annual rate. The temporary license shall be valid for a single flea market held on one (1) day or consecutive days.

(2) The tax collector of each county and municipality having regularly scheduled flea markets in a calendar year shall prescribe the procedure for the issuance of temporary licenses under this section.



§ 27-17-230 - Liability of owners of coin-operated laundries for tax imposed under local privilege tax law

Each person operating a self-service laundry in which the owner or operator furnishes the use of the washing machine or appliance for a specified charge or fee, and commonly called a launderette, washerette or other similar trade name, shall be subject to the tax imposed by Section 27-17-9 of this chapter and shall not be taxable under Section 27-27-301.



§ 27-17-299 - Pawn brokers

Upon each pawn broker...............................................$ 250.00

Upon each pawn broker who receives in pawn any dirk, knife, sword-cane,

brass or metal knucks or pistol, (additional tax)......................$ 250.00



§ 27-17-365 - Stores

(1) From October 1, 1984, through September 30, 1985, there shall be levied a tax upon each person operating a wholesale or retail store for the sale of goods, wares and merchandise, in an amount equal to the local privilege tax levied upon such person for the preceding year; however, any person acquiring a license under this section for the first time, prior to October 1, 1985, shall pay the tax at such time in accordance with subsection (2) of this section. Any person who, between October 1, 1984, and April 3, 1985, paid a tax levied under this section in excess of the tax prescribed in this subsection shall be entitled to a refund of all such excess taxes paid. Refunds shall be made by the tax collector at the request of the taxpayer upon a showing of proof of overpayment of taxes.

(2) Beginning October 1, 1985, and thereafter, there shall be levied a tax upon each person operating a wholesale or retail store for the sale of goods, wares and merchandise, as follows:

Where the value of stock never exceeds $ 7,000.00....................$ 20.00

Where the value of stock sometimes exceeds $ 7,000.00, but never exceeds $

10,000.00...............................................................$ 25.00

Where the value of stock sometimes exceeds $ 10,000.00, but never exceeds $

12,000.00...............................................................$ 32.50

Where the value of stock sometimes exceeds $ 12,000.00, but never exceeds $

15,000.00..............................................................$ 40.00

Where the value of stock sometimes exceeds $ 15,000.00, but never exceeds $

20,000.00...............................................................$ 50.00

Where the value of stock sometimes exceeds $ 20,000.00, but never exceeds $

25,000.00...............................................................$ 62.50

Where the value of stock sometimes exceeds $ 25,000.00, but never exceeds $

30,000.00...............................................................$ 75.00

Where the value of stock sometimes exceeds $ 30,000.00, but never exceeds $

40,000.00...............................................................$ 92.50

Where the value of stock sometimes exceeds $ 40,000.00, but never exceeds $

50,000.00..............................................................$ 150.00

Where the value of stock sometimes exceeds $ 50,000.00, but never exceeds $

60,000.00..............................................................$ 200.00

Where the value of stock sometimes exceeds $ 60,000.00, but never exceeds $

70,000.00..............................................................$ 250.00

Where the value of stock sometimes exceeds $ 70,000.00, but never exceeds $

80,000.00..............................................................$ 300.00

Where the value of stock sometimes exceeds $ 80,000.00, but never exceeds $

90,000.00..............................................................$ 340.00

Where the value of stock sometimes exceeds $ 90,000.00, but never exceeds $

100,000.00.............................................................$ 380.00

Where the value of stock sometimes exceeds $ 100,000.00, but never exceeds

$ 125,000.00...........................................................$ 440.00

Where the value of stock sometimes exceeds $ 125,000.00, but never exceeds

$ 150,000.00...........................................................$ 560.00

Where the value of stock sometimes exceeds $ 150,000.00, but never exceeds

$ 175,000.00...........................................................$ 680.00

Where the value of stock sometimes exceeds $ 175,000.00, but never exceeds

$ 200,000.00...........................................................$ 800.00

Where the value of stock sometimes exceeds $ 200,000.00, but never exceeds

$ 225,000.00...........................................................$ 920.00

Where the value of stock sometimes exceeds $ 225,000.00, but never exceeds

$ 250,000.00.........................................................$ 1,040.00

Where the value of stock sometimes exceeds $ 250,000.00, but never exceeds

$ 300,000.00.........................................................$ 1,200.00

Where the value of stock sometimes exceeds $ 300,000.00, but never exceeds

$ 350,000.00.........................................................$ 1,360.00

Where the value of stock sometimes exceeds $ 350,000.00, but never exceeds

$ 400,000.00.........................................................$ 1,520.00

Where the value of stock sometimes exceeds $ 400,000.00, but never exceeds

$ 450,000.00.........................................................$ 1,680.00

Where the value of stock sometimes exceeds $ 450,000.00.............$ 1,840.00

In computing this tax the value of the stock shall be taken at its assessed value as determined for ad valorem taxation, and shall include goods held on consignment.

(3) A store shall be a place of business operated by a person dealing in goods, wares and merchandise and located in a permanent building, and if such person does not own the building he shall have a lease, or contract, under the terms of which he is given the right of occupancy for a period of not less than ninety (90) days.

(4) This section shall apply to cooperative associations selling merchandise for a profit.

(5) The issuance of a license herein provided shall be restricted to a person who maintains a store as defined in this section, open at reasonable hours, for sale to the public of such goods, wares or merchandise as may be handled. The application for the license required by this chapter shall state that the conditions imposed by this section will be complied with.

(6) A license issued under the provisions of this section shall be revoked by the officer issuing it, if an investigation by him or at his instance, or on the complaint of any citizen of this state, that the conditions imposed by this section have not been, or, are not being complied with.



§ 27-17-415 - Weapons, dealers in deadly

Upon each person selling pistols, dirk knives, sword canes, brass or

metallic knuckles, or other deadly weapons (excepting hunting knives, shot

guns and rifles).......................................................$ 100.00



§ 27-17-423 - Local privilege tax on drilling rigs

(1) Wherever the words "drilling rig" are used in this section the same shall be construed to mean the machinery, equipment, tools and appliances usual and necessary in the drilling of wells in exploring for, attempting to obtain and obtaining production of oil, gas, sulphur, salt or any other minerals, but limited to the following:

(a) Derricks or masts and subbases.

(b) Draw works, rotary table, crown and traveling blocks, swivel hooks, Kelly joints, drive bushing, elevators and blow out equipment.

(c) Drill stem and accessories and drill bits.

(d) Engines, gas, butane, steam, diesel and their subbases.

(e) Electric generators and motors and equipment.

(f) Drives and controls and indicators.

(g) Boilers and boiler feed equipment.

(h) Tanks.

(i) Pumps and mud equipment.

(j) Rig houses.

(k) Coring and swabbing equipment.

(l) Tools and lumber actively in use with the rig.

(m) Similar machinery, equipment and tools used in lieu of any listed above or forming an integral part thereof.

Each of the enumerated items making up the "drilling rig" shall be identified by disclosing the manufacturer's name, model and serial number when available.

(2) Every owner or operator of a drilling rig or drilling rigs used, or which may be used, for the purpose of exploring for, attempting to obtain or obtaining production of oil, gas, sulphur, salt or any other minerals in this state shall first apply for and procure from the tax collector of the county in which such rig is to be operated a privilege license authorizing him to operate such drilling rig in the State of Mississippi, and the amount of tax hereinafter set forth is hereby imposed for the privilege of operating such drilling rig. A license shall be obtained by such operator for each well drilled prior to the drilling thereof; the amount of the license fee for each well shall be based upon the schedule hereinafter set forth applied to the total depth for which a permit is obtained from the State Oil and Gas Board.

(3) Upon each person, firm or corporation owning or operating a drilling rig for the purpose of exploring for, attempting to obtain or obtaining production of oil, gas, sulphur, salt or any other minerals, there is hereby levied a privilege tax for the use of each drilling rig and for each well drilled by said rig as follows:

(a) Upon a well drilled to a total depth not exceeding seven thousand (7,000) feet -- One and One One-hundredths Cents (1.01 cent(s) ) per foot for each foot to be drilled.

(b) Upon every well drilled to a total depth exceeding seven thousand (7,000) feet -- Four and Twenty-one One-hundredths Cents (4.21 cent(s) ) per foot for each foot to be drilled.

Payment shall be made upon the total depth of the well drilled, regardless of whether production is obtained from the well or not and regardless of whether production is obtained from a higher stratum or not.

If any person, firm or corporation shall pay the privilege tax hereon on as many as eight (8) wells drilled to a depth of not exceeding seven thousand (7,000) feet in any one (1) calendar year, then no additional privilege taxes shall be assessed or collected against such drilling rig for the calendar year for which such tax is paid regardless of how many additional wells should be drilled.

In the event any person, firm or corporation shall pay the privilege tax hereon on as many as four (4) wells drilled to a depth exceeding seven thousand (7,000) feet in any one (1) calendar year, then no additional privilege taxes shall be assessed or collected against such drilling rig for the calendar year for which such tax is paid, regardless of how many additional wells should be drilled during such calendar year.

In order for any person, firm or corporation to secure the exemption from additional taxes as provided in this subsection, such person, firm or corporation shall obtain statements in writing from the State Oil and Gas Board that such person, firm or corporation has drilled as many as eight (8) wells of not exceeding seven thousand (7,000) feet within the calendar year or has drilled as many as four (4) wells to a depth exceeding seven thousand (7,000) feet within the calendar year, and that the drilling rig is therefore entitled to the exemption from further additional tax as provided in this subsection.

(4) The privilege license shall identify the drilling rig upon which it is issued, and there shall be attached to such license an inventory of the rig. The license shall identify the location of the well for the drilling on which the license was issued. The person utilizing such rig shall keep such license with the rig for the purpose of exhibiting it at any time.

(5) The license issued shall not authorize the person to whom issued to operate any drilling rig other than the rig upon which it is issued and which is described therein. Such license shall be good, valid and usable for the drilling rig to which it is applicable as the same may be maintained and repaired or portions thereof replaced or renewed during the period for which it is issued, regardless of any changes of ownership thereof. The date of any parties to any changes of ownership thereof shall be noted upon the back of the original license issued to the taxpayer and signed by the original taxpayer or the purchaser, and such notation shall operate as a transfer of the privilege license as to the use of such drilling rig.

(6) The tax hereby imposed is levied upon drilling, owning or operating a drilling rig in the State of Mississippi, and there is hereby affixed a lien upon the drilling rig for the payment of the privilege tax; and upon the failure to pay such tax, the tax collector of the county may proceed to enforce the lien for the payment of the tax. If the tax is not paid within a period of twenty (20) days after the completion of the well there is hereby imposed a penalty of fifty percent (50%) of the tax due, which amount shall be collected in the same manner as the tax is collected. The sheriff is hereby authorized to levy upon and seize any property of the person, firm, corporation or association from whom such tax is due, including choses in action or any other form of indebtedness to which the remedies might apply. The sheriff shall be entitled to the same fees for his services in executing such seizure as are now allowed by law for service of warrants, to be collected in the same manner as now provided by law for like service.

(7) The State Tax Commission and the State Oil and Gas Board shall furnish to the tax collector all information available to them to assist in the enforcement and collection of the tax levied in this section.

(8) The taxes collected hereunder shall be paid into the general fund of the county unless the board of supervisors of the county shall, in its discretion, provide that the funds shall be distributed into the different tax funds of the county or of any taxing district or districts therein which, in the board's discretion, would have received taxes from the drilling rig involved had the same been taxed ad valorem.



§ 27-17-425 - Annual privilege tax imposed on optometrist certified to use diagnostic pharmaceutical agents

Upon each person licensed as an optometrist by the State Board of Optometry

under the provisions of Sections 73-19-1 through 73-19-31, who also is

certified to use diagnostic pharmaceutical agents under the provisions of

Sections 73-19-103 through 73-19-109, there shall be levied an annual

privilege tax, which shall be in addition to all other taxes imposed on optom-

etrists................................................................$ 25.00.



§ 27-17-450 - Repealed

[En, Laws, 1974, ch. 483]






GENERAL ADMINISTRATIVE PROVISIONS APPLICABLE TO CHAPTER

§ 27-17-451 - License; where obtained

All licenses under the provisions of this chapter shall be obtained from the tax collector of the county in which the business is located if such business be located outside of a municipality, or, if the business be located within a municipality then such licenses shall be obtained from the tax collector of such municipality.



§ 27-17-453 - License; taxpayer to make application

Every person required to obtain a license for the privilege of engaging in any business for which a privilege tax is required shall make application therefor in writing to the officer who is required to collect the tax. The application for license shall be filed on blanks to be furnished by the tax collector for that purpose, and shall be subscribed and sworn to by the person owning the business, or having an ownership interest therein; or the officer who is required to collect the tax, or his duly authorized agent, may certify to the application. If the applicant is a corporation, a duly authorized agent shall execute the application.

The application shall show the name of such person or corporation and, in case of a partnership, the name of each partner thereof; the person's, firm's or corporation's business office address; the location of the place of business to which the license shall apply; the nature of the business in which engaged; the total number of employees of the business for the previous twelve (12) months as shown by affidavit signed by the applicant; and any other information the officer who is required to collect the tax may require. The applications shall contain all the information necessary for the officer collecting the tax to properly classify the applicant and ascertain the amount of tax due. Applications for renewal of such license shall not require a certificate of notary public seal or signature, and the applicant shall not be required to obtain such signature or seal upon making the application for renewal.

The application shall be accompanied by the amount of the privilege tax as required by law.

Any person who shall willfully make any false statement in an application for a privilege license shall be guilty of a misdemeanor and, upon conviction thereof, shall be required to pay as damages double the amount of the difference between the tax paid and that which should have been paid, in addition to the fine and imprisonment imposed.

It is specifically provided that the officer taking the application for a privilege license shall carefully preserve the same for a period of three (3) years for the use of the grand jury, the courts of the state, or any duly authorized officer of the State of Mississippi; and any officer who shall refuse or fail to take or require the application or affidavit, as herein required, shall be guilty of a misdemeanor and subject to the penalties therefor.



§ 27-17-455 - License; issuance and duration

Upon the receipt of the application herein required, and payment of the amount shown thereby to be due for the privilege to be exercised, the officer to whom said application is made shall determine if the application is in proper form, and if the correct amount be tendered, and may require the applicant to furnish such other and further information as in his opinion is necessary to ascertain the correct amount of tax due. When the correct amount of the tax has been so ascertained, the said officer shall issue to the applicant taxpayer a privilege license according to such application, and shall date the same as of the first day of the month of its issuance. The officer issuing the license shall countersign the same when issued by him, and he shall enter the same in the register prescribed by law therefor. The license issued by collectors as herein provided shall be executed in duplicate, the original shall be delivered to the licensee by the officer, and the duplicate shall be attached to the application therefor, and preserved by the officer as a public record.

If, however, such officer, shall, before issuing the said license, or at any time thereafter, have reason to believe that the statements of the business contained in the application are incorrect or false in any material particular, the said officer shall duly notify the applicant wherein the supposed discrepancy lies, and he is hereby empowered to require the applicant to render such other information as will enable him to determine the proper tax due. After making such determination of the proper tax due, if the license has not been issued, such officer shall forthwith proceed to collect the amount of tax due; and if the license shall have been issued under the original application, he shall collect the difference between the sum shown to be properly due, and the sum paid with the original application, and shall issue an additional license therefor which shall expire at the same time as the original. If the additional tax is paid within thirty (30) days after the determination by the officer of the proper amount due, no penalty shall be applied. If the taxpayer shall wilfully fail or refuse to furnish the information requested by such officer, he shall be liable for damages as in other cases of payment of an insufficient privilege tax, and may be proceeded against civilly or criminally as otherwise provided herein, and shall suffer the penalties provided herein therefor.

All licenses issued pursuant to this section shall be good, usable and valid for one (1) year after the date thereof, or for such other period as is fixed by law for the privilege, which period shall be so designated in the license. However, no such license shall be issued for a period longer than one (1) year.



§ 27-17-457 - License; issuance without examination to contractors holding local licenses; authorization to do business without separate license; no additional privilege license bond required; applicability

(1) Any contractor, including, but not limited to, any electrical, plumbing, heating and air conditioning, water and sewer, roofing or mechanical contractor, who is licensed by any one (1) municipality or county of the State of Mississippi, which municipality or county has an examining board where there is regularly given a written examination, and who does not hold a current certificate of responsibility issued by the State Board of Public Contractors, shall be allowed to do business in any other municipality or county in the state without being required to obtain a license in such other municipality or county or to undergo any further examination provided:

(a) That he furnishes evidence that he has such license;

(b) That he furnishes evidence that he actually took and passed the written examination which qualified him for such license; however, in lieu thereof evidence that if said contractor was issued a license prior to May 1, 1972, and prior to the existence of such written examination by a county or municipality which has an examining board that does presently require written examination to qualify for a license; and

(c) That he is not operating a separate place of business located in such other municipality or county.

(2) Any contractor, including, but not limited to, any electrical, plumbing, heating and air conditioning, water and sewer, roofing or mechanical contractor, who is licensed by any one (1) municipality or county of the State of Mississippi, which municipality or county has an examining board where there is regularly given a written examination, and who holds a current certificate of responsibility issued by the State Board of Public Contractors shall be allowed to do business in any other municipality or county in the state without being required to obtain a separate license in such other municipality or county or to undergo any further examination provided said contractor meets the requirements of paragraphs (a) and (b) of subsection (1) of this section.

(3) No additional privilege license bond shall be required in order for such a contractor to do business in another municipality or county in the state as long as the contractor has obtained the bond in the municipality or county where he is licensed.

(4) Nothing in this section supercedes or otherwise affects the provisions of Title 31, Chapter 3, or the provisions of Title 73, Chapter 59. In the event any provision in this section conflicts with any provision of Title 31, Chapter 3, or of Title 73, Chapter 59, the latter titles and chapters are hereby deemed and shall be controlling over the provisions of this section.

(5) This section is intended to apply only to the Local Privilege Tax Law, and is not intended to apply to or restrict the powers and authority granted to municipalities and counties in Sections 21-19-25 and 19-5-9, or any powers or authority derived from said sections related to permits and permit bonds, and the issuance, denial or requirements thereof.

(6) No taxpayer receiving a privilege license under this section shall be authorized to advertise to the public that they are "licensed" unless said taxpayer is currently in compliance with paragraph (b) of subsection (1) of this section, or holds a current license or certificate of responsibility from the State Board of Contractors. Any officer collecting the tax may suspend the issuance or renewal of a privilege license granted under this section until such time as said officer finds that such taxpayer is in compliance with the provisions of this subsection. If any taxpayer receiving a privilege license under this section presents themselves to the public as "licensed" then said taxpayer must state to the public that they are "licensed by the city of" and/or "county of" followed by the name or names of the appropriate city and/or county from which such taxpayer is currently in compliance with paragraph (b) of subsection (1) of this section; or, if otherwise appropriate, "licensed by the State Board of Contractors."



§ 27-17-459 - Taxes required where taxpayer engages in several businesses

Any person pursuing or engaging in more than one (1) of the businesses for which a privilege tax is imposed, shall pay separately the privilege tax imposed upon each separate business so conducted, engaged in, or pursued except as otherwise specifically provided by this chapter, and if the business made taxable, or the privilege to be exercised, is carried on at two (2) or more separate places, a separate license for each place or location of such business shall be obtained.



§ 27-17-463 - License may be taken for part of year, when

Except as otherwise provided in this section, all privilege licenses issued pursuant to this chapter from and after July 1, 1988, shall expire on September 30 of each year; the privilege tax for a license which is issued for a period of less than one (1) year shall be prorated according to the length of time intervening between the date of its issuance and the following September 30.

A municipality or county may, by ordinance, determine to issue privilege licenses which shall expire one (1) year from the date of issuance.



§ 27-17-465 - Tax collector to notify holder of expiration of license

The tax collector shall mail to each privilege taxpayer holding a license, on or before the first day of the month prior to the month in which his privilege license will expire, a notice that the license will expire and that a new privilege license must be procured during the following month, and shall enclose therewith an application blank for a new license; but the failure to send or receive such notice shall not exempt such privilege taxpayer from any penalties prescribed by law.



§ 27-17-467 - Penalty for failure to procure license; collection of taxes

If any person liable for a tax under the provisions of this chapter shall fail, refuse or neglect to obtain the necessary license and pay such tax prior to commencing in business, or if any person liable for such tax shall fail, refuse or neglect to obtain a new or renewal license and pay the required tax as provided under the terms of this chapter, then such person shall be liable for the amount of such tax plus an initial penalty of ten percent (10%), and thereafter a penalty of one percent (1%) per month for each month or part thereof during which the tax remains delinquent. It is hereby made the duty of the tax collectors of the various counties and of the tax collectors of all municipalities to collect all privilege taxes levied and imposed under the provisions hereof. In all cases where any privilege taxes remain delinquent and unpaid for a period of thirty (30) days or more, the tax collector shall have the authority and the power to proceed to collect such tax from any person liable therefor and, for the purpose of making such collection, shall have full and complete power and authority to make any and all assessments that might be required or necessary under the provisions hereof, to bring any suits or actions in any court of competent jurisdiction, and to do any and all other things which might be necessary for such purpose.



§ 27-17-468 - Collection of privilege taxes due in former years; limitation

When the tax collector of any county or municipality shall discover anyone who has failed to pay privilege taxes due in any former year or years he shall make the proper collection for such year or years. The power to collect these past due taxes shall expire at the end of seven (7) years from the date when the right so to do first accrued.



§ 27-17-469 - Post license in conspicuous place, or exhibit same

Each privilege license issued shall be kept posted in a conspicuous part of the place of business of the person to whom such license has been issued where the business carried on has a permanent location, and if the business is such that the license cannot be so posted, then the licensee shall have such license in his actual possession at the time of carrying on such business or doing the act named. In the case of slot or vending machines, the license shall be attached conspicuously and securely to the machine, or device. Any officer of the law shall have the right to demand that any transient person exhibit the license to him, and failure of the person to so exhibit his license, or the absence of a license from a slot or vending machine, shall be prima facie evidence that the privilege license required has not been procured. In all cases where the question arises as to whether a privilege license has been procured, the license or record thereof, if in existence, shall be the only evidence of payment. Where a proper holder of a privilege license to engage in any business at any definite location in a county or municipality desires to remove same to another location in the same county or municipality, the tax collector shall upon proper application in writing by the licensee, grant to such person the right to make such move, and shall endorse upon the said license his approval of the change in location.



§ 27-17-471 - License to be a personal privilege

The privilege license herein provided shall be and constitute a personal privilege to the person named therein to conduct the business specified in the license, and shall not be transferable to any other person, and shall be construed to limit to the county or municipality and location specified therein, the person named in the license in conducting the business and exercising the privilege named, unless otherwise provided by this chapter, and such license shall not exempt from taxation any property used in the business except as specifically provided by law.

No change in the name of the firm, nor the taking in of a new partner, nor the withdrawal of one or more members of the firm shall be considered as commencing business, but if any one or more of the partners remain in the firm, the business shall be regarded as continuing.



§ 27-17-473 - Unlawful business not legalized

The issuance of a privilege license, or the payment of a tax required therefor, shall not make lawful any business, employment, transaction, article or device, or the operation thereof, contrary to any statute of this state, or any ordinance of any municipality thereof.



§ 27-17-475 - County auditor to have licenses printed

It shall be the duty of the county auditor or of the governing body of a municipality to prepare and have printed and distributed to the officer collecting the tax the proper privilege tax license blanks necessary to carry into effect any law relating to privilege taxes, and there shall be printed on each license at the bottom thereof the words "this license shall not make lawful any act or thing declared to be unlawful by the State of Mississippi." All such privilege license blanks shall be printed in the form prescribed by the county auditor or in the case of a municipality by the governing body of a municipality and shall be imprinted with the fiscal year for which the blanks are to be issued and shall be numbered consecutively beginning with number one (1) of each fiscal year and shall be made in duplicate, the original and duplicate to bear the same serial number and be alike in all respects except that they be marked "original" and "duplicate" and shall be of different colors.



§ 27-17-477 - Requisitions for licenses

Each officer required to collect privilege taxes shall make requisitions upon the county auditor or in the case of municipalities upon the governing body of the municipality for such license blanks for privilege taxes as will be needed by him from time to time and the county auditor or the proper officer of the municipality shall make a record by serial number of the license blanks issued to such officer, which shall be accounted for as herein provided.



§ 27-17-479 - Privilege tax exemptions; elderly or persons with disabilities and hotel enterprises

(1) Any person sixty-five (65) years old or older, or any person blind, deaf or dumb, or maimed by loss of hand or foot, or loss of the use of the hand or foot, or any citizen of the United States who is disabled or suffering from an infirmity to the extent that he is unable to perform physical labor of not more than fifty percent (50%) of normal ability, and whose annual gross income is not more than Nine Hundred Dollars ($ 900.00), may exercise any of the privileges named below in this subsection, without the payment of a privilege tax under the provisions of this chapter, which exemption shall be restricted and limited to the following business:

Broom factories, checking rooms, drays, fur dealers, ice cream carts, mattress renovators, sign painters, shoe repair shops, insurance agents.

(2) Any person claiming an exemption under this section shall apply for and obtain a certificate of exemption as provided in Sections 27-17-489 and 27-17-491.



§ 27-17-483 - Privilege tax exemptions; municipalities

No tax levied under the provisions of this chapter shall be levied, assessed or collected from or against any municipality in this state which operates any business which is taxed hereunder, it being the intention of the legislature that all municipalities are specifically exempted from taxation under this chapter and it shall never be construed as being the intention of the legislature to levy any privilege tax against any municipality in the state.



§ 27-17-485 - Privilege tax exemptions; clubs for promotion of home arts, etc., and persons pursuing certain trades and callings

Clubs for the promotion or development of the art of canning, preserving or bottling; the art of cooking; art of sewing or handiwork; the art of drawing or painting; or otherwise, the art of home or domestic science may sell their products without paying any of the taxes levied by this chapter, but this shall not be construed to authorize any person, persons, club or clubs to promote such business as a commercial enterprise or to sell things not produced by themselves.

Any natural person who, as an individual, pursues any trade or calling involving only physical labor or skill, including but not limited to farming and pulpwood cutting, and who only receives compensation for his personal physical efforts or manual labor, and does not sell or supply materials for which a specific charge is made, may do so without being required to pay a privilege tax imposed in any of the respective sections of this chapter.



§ 27-17-487 - Privilege tax exemptions; activities in fair enclosures

No privilege tax license shall be required of hotels, restaurants, fruit stands and vendors of soft drinks, circuses, exhibitions, street fairs, or other amusements when the same are held within the enclosure of and in cooperation with the annual holding of any state, county or community fair or any fair held for the benefit of the public where no dividends are declared to the stockholders thereof, and the proceeds thereof are used exclusively for the operation, maintenance and improvement of such fair.



§ 27-17-489 - Privilege tax exemptions; certificate

Any person desiring to avail himself of any of the exemptions provided in Sections 27-17-479 through 27-17-485, shall, before engaging in such business, file with the officer whose duty it is to collect the privilege tax, an application for the exemption certificate accompanied by an affidavit stating fully the grounds upon which such exemption is claimed. If the exemption be claimed on grounds other than a manifest visible disability, the above required affidavit must be accompanied by a certified statement from a county health officer, or the United States Veterans Bureau in the case of veterans of the World War, showing that the applicant is disabled to the extent of fifty percent (50%) as defined in Section 27-17-479. If fully satisfied of the facts and of the justice of such claim, the officer shall issue to such applicant a certificate of exemption which shall authorize such person to engage in the business therein designated for a period of one (1) year. The procedure above set forth shall be required in every instance for the continuance of such business during each and every year subsequent to that for which the exemption certificate was originally granted. Provided, that the tax collector before issuing any additional certificate shall require the applicant to show to his satisfaction that the gross income of the applicant for the preceding year was not more than nine hundred dollars.



§ 27-17-491 - Privilege tax exemptions; personal privilege; nontransferability and display of certificate; penalties

The certificate of exemption provided for above is hereby declared to be a personal privilege, peculiar to the grantee and is not transferable, and no business may be conducted thereunder by any person other than the grantee.

The holder of any such certificate of exemption is hereby required to keep and display the same as in the case of the holder of a privilege license. Any person who shall engage in any business as an exempt person, without first complying with the requirements above set forth, shall be liable to prosecution and punishment as is provided for persons doing business without a license, and in addition thereto, shall be liable for any and all privilege taxes and damages, provided for in the case of non-exempt persons failing to obtain privilege licenses; and any person who shall make a false representation, or affidavit, in order to secure such exemption shall be punishable as in the case of perjury.



§ 27-17-493 - Disposition of monies collected; privilege tax record to be kept

Each officer authorized to issue privilege licenses shall keep a privilege tax register in such form as he shall determine, in which the names of all privilege taxpayers shall be recorded, showing the amount paid, the serial number of the license issued and the period covered by such license, the business licensed and the location thereof. This register shall be submitted to the county auditor, or in the case of a municipality to the governing body of the municipality by such officer at the end of each fiscal year or within twenty (20) days thereafter, when his final settlement shall be made. If the same be found correct and the amounts shown thereon to have been paid into the proper treasury, the county auditor or the proper officer of the municipality shall endorse the register "examined and found correct." This register shall constitute a permanent record of the officer authorized to collect privilege taxes and shall always be open for inspection by the public and the same shall be submitted to the grand jury by the keeper thereof whenever called for. At the same time when final settlement is made, as provided in this section, every officer shall return to the county auditor or to the governing body of the municipality in the case of municipalities all unused privilege tax license blanks and shall make a final settlement of his privilege tax accounts. The unused privilege tax license blanks shall be kept by the proper officer for three (3) years, at the expiration of which they may be destroyed. On or before the 20th day of January of the year in which the officer's term expires, each officer shall in like manner submit to the county auditor or in the case of municipalities to the governing body of the municipality his privilege tax register, together with itemized receipt signed by his successor in office properly certified by the county auditor or by the proper officer of the governing body of the municipality, setting forth by serial number all unused privilege tax license blanks on hand at the expiration of his term of office, and if the county auditor or the proper officer of the municipality shall find the same correct, he shall endorse the same, as hereinbefore provided, and shall charge such officer's successor in office with all unused privilege tax license blanks, which shall be accounted for by said successor in office in like manner. Any other officer shall make a like settlement upon the expiration of his term of office. All monies received by the officer authorized by law to issue privilege tax licenses shall be deposited in the proper depository and shall be accounted for as provided by law.



§ 27-17-495 - County auditor to check books and records of county tax collector

At the end of each month the county auditor shall carefully check the books and records of the tax collector and his accounts with any bank or banks, and shall verify the amounts collected as privilege taxes under the provisions of this chapter.



§ 27-17-497 - Compensation allowed tax collector for tax collecting damages

On all privilege taxes not paid during the month when due and on which a penalty is collected, the tax collector making such collection shall be entitled to retain one-fourth (1/4) of said damages, to be deposited in the county general fund, in addition to the regular commission now allowed by law on regular collections. But if a collection is made of any delinquent tax and damages assessed and levied by this chapter at the instance of any constable of this state, and of any police officer of any municipality, the said tax collector shall retain for the county general fund only ten percent (10%) of said damages in addition to the regular commissions allowed by law on regular collections, and the peace officer shall receive as compensation for this service fifteen percent (15%) of said damages, and the officer collecting the tax is hereby directed to pay to the constable or police officer the commission allowed by this section for the collection of the delinquent tax and damages at the time of the collection of said tax and damages.

It is hereby made the duty of every constable and of every police officer of any municipality in this state to assist any officer whose duty it is to collect the taxes assessed and levied by this chapter.



§ 27-17-499 - Officer liable for taxes which he might, but fails to collect

It shall be the duty of the officer required to collect privilege taxes to require all persons liable for a privilege tax to pay the same, and he shall cause all persons doing business without a privilege license as required under this chapter, to be prosecuted. He is further required to make demands in writing for payment of the tax due, plus an initial penalty of ten percent (10%), and thereafter a penalty of one percent (1%) per month for each month or part thereof during which the tax remains delinquent. If payment is not made upon demand, he shall forthwith bring suit in his official character against all such persons legally liable for privilege taxes; and such suits shall be prosecuted to final judgment and execution thereon if the judgment be in favor of the officer. No officer required to collect this tax shall be liable for any costs in such suits.

The officer required to collect privilege taxes shall be liable for the amount of the tax, together with a penalty calculated in the same manner as the penalty for delinquent privilege taxes, that he fails to collect; and the liability of such officer shall extend to all cases where he might collect such taxes but negligently fails to do so.

It is further provided that for willful failure to carry out any of the provisions of this chapter, the officer whose duty it is to collect privilege taxes shall be liable to the state on his official bond for a penalty of One Hundred Dollars ($ 100.00) for each such failure, and it shall be the duty of the Attorney General to bring suit for such penalty.



§ 27-17-501 - Monthly report

The privilege taxes paid to the officer collecting same shall be reported by him monthly and paid into the proper depository, to the credit of the general fund, as are other taxes, except as otherwise provided by law, and each officer shall within twenty (20) days after the end of each month make to the county auditor, or in the case of a municipality, to the governing body of the municipality, a report of the licenses issued by him during the preceding month, upon such form as shall be prescribed by the county auditor or by the governing body of the municipality.






PENALTIES

§ 27-17-521 - Penalties

Any person violating any of the provisions of this chapter shall be guilty of a misdemeanor and on conviction thereof shall be fined not more than Five Hundred Dollars ($ 500.00), or imprisoned in the county jail not exceeding six (6) months, or by both such fine and imprisonment in the discretion of the court within the limitation aforesaid; and such fine and imprisonment shall be in addition to any other penalty imposed by any particular section of this chapter. The courts of the county in which the offender resides, or if a company, in which it carries on business, shall have jurisdiction to enforce this section. Any persons failing to pay the privilege taxes imposed by this chapter, and to obtain a license as hereby required, but pursuing the business for which a privilege tax is imposed without procuring such license, may be proceeded against by suit, in addition to being dealt with criminally; and the officer required to collect the tax may seize and sell any property of such person liable for such tax and penalty, in the same manner as he may distrain and sell property of other taxpayers delinquent for the payment of ad valorem taxes due on personal property.









Chapter 19 - MOTOR VEHICLE PRIVILEGE AND EXCISE TAXES

Article 1 - MOTOR VEHICLE PRIVILEGE TAXES

§ 27-19-1 - Administration of article

The Department of Revenue, hereinafter called the "commission" or the "State Tax Commission," is hereby vested with the sole power and authority, and is charged with the duty of administering and enforcing the terms and provisions of this article. As used in this article, the term "commissioner," "Chairman of the State Tax Commission" or "chairman" means the Commissioner of Revenue of the Department of Revenue.



§ 27-19-3 - Definitions

(a) The following words and phrases when used in this article for the purpose of this article have the meanings respectively ascribed to them in this section, except in those instances where the context clearly describes and indicates a different meaning:

(1) "Vehicle" means every device in, upon or by which any person or property is or may be transported or drawn upon a public highway, except devices moved by muscular power or used exclusively upon stationary rails or tracks.

(2) "Commercial vehicle" means every vehicle used or operated upon the public roads, highways or bridges in connection with any business function.

(3) "Motor vehicle" means every vehicle as defined in this section which is self-propelled, including trackless street or trolley cars. The term "motor vehicle" shall not include electric personal assistive mobility devices as defined in Section 63-3-103.

(4) "Tractor" means every vehicle designed, constructed or used for drawing other vehicles.

(5) "Motorcycle" means every vehicle designed to travel on not more than three (3) wheels in contact with the ground, except vehicles included within the term "tractor" as herein classified and defined.

(6) "Truck tractor" means every motor vehicle designed and used for drawing other vehicles and so constructed as to carry a load other than a part of the weight of the vehicle and load so drawn and has a gross vehicle weight (GVW) in excess of ten thousand (10,000) pounds.

(7) "Trailer" means every vehicle without motive power, designed to carry property or passengers wholly on its structure and which is drawn by a motor vehicle.

(8) "Semitrailer" means every vehicle (of the trailer type) so designed and used in conjunction with a truck tractor.

(9) "Foreign vehicle" means every motor vehicle, trailer or semitrailer, which shall be brought into the state otherwise than by or through a manufacturer or dealer for resale and which has not been registered in this state.

(10) "Pneumatic tires" means all tires inflated with compressed air.

(11) "Solid rubber tires" means every tire made of rubber other than pneumatic tires.

(12) "Solid tires" means all tires, the surface of which in contact with the highway is wholly or partly of metal or other hard, nonresilient material.

(13) "Person" means every natural person, firm, copartnership, corporation, joint-stock or other association or organization.

(14) "Owner" means a person who holds the legal title of a vehicle or in the event a vehicle is the subject of an agreement for the conditional sale, lease or transfer of the possession, the person with the right of purchase upon performance of conditions stated in the agreement, and with an immediate right of possession vested in the conditional vendee, lessee, possessor or in the event such or similar transaction is had by means of a mortgage, and the mortgagor of a vehicle is entitled to possession, then such conditional vendee, lessee, possessor or mortgagor shall be deemed the owner for the purposes of this article.

(15) "School bus" means every motor vehicle engaged solely in transporting school children or school children and teachers to and from schools; however, such vehicles may transport passengers on weekends and legal holidays and during summer months between the terms of school for compensation when the transportation of passengers is over a route of which not more than fifty percent (50%) traverses the route of a common carrier of passengers by motor vehicle and when no passengers are picked up on the route of any such carrier.

(16) "Dealer" means every person engaged regularly in the business of buying, selling or exchanging motor vehicles, trailers, semitrailers, trucks, tractors or other character of commercial or industrial motor vehicles in this state, and having an established place of business in this state.

(17) "Highway" means and includes every way or place of whatever nature, including public roads, streets and alleys of this state generally open to the use of the public or to be opened or reopened to the use of the public for the purpose of vehicular travel, and notwithstanding that the same may be temporarily closed for the purpose of construction, reconstruction, maintenance or repair.

(18) "State Tax Commission," "commission" or "department" means the Commissioner of Revenue of the Department of Revenue of this state, acting directly or through his duly authorized officers, agents, representatives and employees.

(19) "Common carrier by motor vehicle" means any person who or which undertakes, whether directly or by a lease or any other arrangement, to transport passengers or property or any class or classes of property for the general public in interstate or intrastate commerce on the public highways of this state by motor vehicles for compensation, whether over regular or irregular routes. The term "common carrier by motor vehicle" shall not include passenger buses operating within the corporate limits of a municipality in this state or not exceeding five (5) miles beyond the corporate limits of the municipality, and hearses, ambulances, school buses as such. In addition, this definition shall not include taxicabs.

(20) "Contract carrier by motor vehicle" means any person who or which under the special and individual contract or agreements, and whether directly or by a lease or any other arrangement, transports passengers or property in interstate or intrastate commerce on the public highways of this state by motor vehicle for compensation. The term "contract carrier by motor vehicle" shall not include passenger buses operating wholly within the corporate limits of a municipality in this state or not exceeding five (5) miles beyond the corporate limits of the municipality, and hearses, ambulances, school buses as such. In addition, this definition shall not include taxicabs.

(21) "Private commercial and noncommercial carrier of property by motor vehicle" means any person not included in the terms "common carrier by motor vehicle" or "contract carrier by motor vehicle," who or which transports in interstate or intrastate commerce on the public highways of this state by motor vehicle, property of which such person is the owner, lessee, or bailee, other than for hire. The term "private commercial and noncommercial carrier of private property by motor vehicle" shall not include passenger buses operated wholly within the corporate limits of a municipality of this state, or not exceeding five (5) miles beyond the corporate limits of the municipality, and hearses, ambulances, school buses as such. In addition, this definition shall not include taxicabs.

Haulers of fertilizer shall be classified as private commercial carriers of property by motor vehicle.

(22) "Private carrier of passengers" means all other passenger motor vehicle carriers not included in the above definitions. The term "private carrier of passengers" shall not include passenger buses operating wholly within the corporate limits of a municipality in this state, or not exceeding five (5) miles beyond the corporate limits of the municipality, and hearses, ambulances, and school buses as such. In addition, this definition shall not include taxicabs.

(23) "Operator" means any person, partnership, joint-stock company or corporation operating on the public highways of the state one or more motor vehicles as the beneficial owner or lessee.

(24) "Driver" means the person actually driving or operating such motor vehicle at any given time.

(25) "Private carrier of property" means any person transporting property on the highways of this state as defined below:

(a) Any person, or any employee of such person, transporting farm products, farm supplies, materials and/or equipment used in the growing or production of his own agricultural products in his own truck.

(b) Any person transporting his own fish, including shellfish, in his own truck.

(c) Any person, or any employee of such person, transporting unprocessed forest products, or timber harvesting equipment wherein ownership remains the same, in his own truck.

(26) "Taxicab" means any passenger motor vehicle for hire with a seating capacity not greater than ten (10) passengers. For purposes of this paragraph (26), seating capacity shall be determined according to the manufacturer's suggested seating capacity for a vehicle. If there is no manufacturer's suggested seating capacity for a vehicle, the seating capacity for the vehicle shall be determined according to regulations established by the Department of Revenue.

(27) "Passenger coach" means any passenger motor vehicle with a seating capacity greater than ten (10) passengers, operating wholly within the corporate limits of a municipality of this state or within five (5) miles of the corporate limits of the municipality, or motor vehicles substituted for abandoned electric railway systems in or between municipalities. For purposes of this paragraph (27), seating capacity shall be determined according to the manufacturer's suggested seating capacity for a vehicle. If there is no manufacturer's suggested seating capacity for a vehicle, the seating capacity for the vehicle shall be determined according to regulations established by the Department of Revenue.

(28) "Empty weight" means the actual weight of a vehicle including fixtures and equipment necessary for the transportation of load hauled or to be hauled.

(29) "Gross weight" means the empty weight of the vehicle, as defined herein, plus any load being transported or to be transported.

(30) "Ambulance and hearse" shall have the meaning generally ascribed to them. A hearse or funeral coach shall be classified as a light carrier of property, as defined in Section 27-51-101.

(31) "Regular seats" means each seat ordinarily and customarily used by one (1) passenger, including all temporary, emergency, and collapsible seats. Where any seats are not distinguished or separated by separate cushions and backs, a seat shall be counted for each eighteen (18) inches of space on such seats or major fraction thereof. In the case of a regular passenger-type automobile which is used as a common or contract carrier of passengers, three (3) seats shall be counted for the rear seat of such automobile and one (1) seat shall be counted for the front seat of such automobile.

(32) "Ton" means two thousand (2,000) pounds avoirdupois.

(33) "Bus" means any passenger vehicle with a seating capacity of more than ten (10) but shall not include "private carrier of passengers" and "school bus" as defined in paragraphs (15) and (22) of this section. For purposes of this paragraph (33), seating capacity shall be determined according to the manufacturer's suggested seating capacity for a vehicle. If there is no manufacturer's suggested seating capacity for a vehicle, the seating capacity for the vehicle shall be determined according to regulations established by the Department of Revenue.

(34) "Corporate fleet" means a group of two hundred (200) or more marked private carriers of passengers or light carriers of property, as defined in Section 27-51-101, trailers, semitrailers, or motor vehicles in excess of ten thousand (10,000) pounds gross vehicle weight, except for those vehicles registered for interstate travel, owned or leased on a long-term basis by a corporation or other legal entity. In order to be considered marked, the motor vehicle must have a name, trademark or logo located either on the sides or the rear of the vehicle in sharp contrast to the background, and of a size, shape and color that is legible during daylight hours from a distance of fifty (50) feet.

(35) "Individual fleet" means a group of five (5) or more private carriers of passengers or light carriers of property, as defined in Section 27-51-101, owned or leased by the same person and principally garaged in the same county.

(36) "Trailer fleet" means a group of fifty (50) or more utility trailers each with a gross vehicle weight of six thousand (6,000) pounds or less.

(b) (1) No lease shall be recognized under the provisions of this article unless it shall be in writing and shall fully define a bona fide relationship of lessor and lessee, signed by both parties, dated and be in the possession of the driver of the leased vehicle at all times.

(2) Leased vehicles shall be considered as domiciled at the place in the State of Mississippi from which they operate in interstate or intrastate commerce, and for the purposes of this article shall be considered as owned by the lessee, who shall furnish all insurance on the vehicles and the driver of the vehicles shall be considered as an agent of the lessee for all purposes of this article.



§ 27-19-5 - Tax on private carriers of passengers, etc

There is hereby levied the following annual highway privilege tax on operators of private carriers of passengers as reasonable compensation for the use of the highways of this state:

(a) On the owner or operator of each private carrier

of passengers...........................................................$ 15.00

(b) On each motorcycle, per annum......................................8.00



§ 27-19-9 - Tax on hearses, church and school buses, and taxicabs

On each operator there is hereby levied an annual highway privilege tax for each of the following motor vehicles as follows:

(a) On each hearse and on each ambulance, per annum.................$ 25.00

(b) On each church-owned bus, per annum...............................10.00

(c) On each school bus used exclusively as such, excluding school buses

owned by a school district in the state, per annum........................10.00

Provided, however, that any motor vehicle used otherwise, and on which there has been paid the privilege tax at a higher rate as provided in this article, may also be used as a school bus without the further payment of a road and bridge tax, and provided further, that in the event a person pays a flat privilege tax of Ten Dollars ($ 10.00), as levied in this subparagraph (c), and later desires to use his school bus for other purposes, and purchases a privilege tag for same as provided in this article, he shall be given credit on his new privilege tag purchased for the unearned part of the privilege tax paid.

(d) On each taxicab, per annum........................................35.00



§ 27-19-11 - Tax on carriers of property and on buses

On each carrier of property, for each motor vehicle, truck-tractor or road tractor, and on each bus, there is hereby levied an annual highway privilege tax in accordance with the following schedule, except that the gross vehicle weight of buses shall be the gross weight of the vehicle plus one hundred fifty (150) pounds per each regular seat.

RATE OF TAX

RATE OF TAX

GROSS WEIGHT COMMON AND PRIVATE PRIVATE

OF VEHICLE CONTRACT COMMERCIAL CARRIERS

NOT TO EXCEED CARRIERS OF AND OF

IN POUNDS PROPERTY NONCOMMERCIAL PROPERTY

CARRIERS OF

PROPERTY

0000-6000 $ 7.20 $ 7.20 $ 7.20

6001-10000 33.60 25.20 16.80

10001-16000 78.40 70.70 39.20

16001-20000 156.00 129.00 78.00

20001-26000 228.00 192.00 114.00

26001-30000 300.00 247.00 150.00

30001-36000 384.00 318.00 192.00

36001-40000 456.00 378.00 228.00

40001-42000 504.00 420.00 264.00

42001-44000 528.00 444.00 276.00

44001-46000 552.00 456.00 282.00

46001-48000 588.00 492.00 300.00

48001-50000 612.00 507.00 312.00

50001-52000 660.00 540.00 336.00

52001-54000 684.00 564.00 348.00

54001-56000 708.00 588.00 360.00

56001-58000 756.00 624.00 384.00

58001-60000 780.00 642.00 396.00

60001-62000 828.00 828.00 420.00

62001-64000 852.00 852.00 432.00

64001-66000 900.00 900.00 482.00

66001-68000 936.00 936.00 504.00

68001-70000 972.00 972.00 516.00

70001-72000 996.00 996.00 528.00

72001-74000 1,128.00 1,128.00 576.00

74001-76000 1,248.00 1,248.00 612.00

76001-78000 1,380.00 1,380.00 720.00

78001-80000 1,512.00 1,512.00 864.00

In addition to the above levied annual highway privilege tax on vehicles with a gross weight exceeding ten thousand (10,000) pounds, there is levied and shall be collected an additional privilege tax in the amount of One Thousand Three Hundred Fifty Dollars ($ 1,350.00) for each current or later year model vehicle based upon a licensed weight of eighty thousand (80,000) pounds. This additional privilege tax shall be reduced by the amount of One Hundred Seventy-five Dollars ($ 175.00) for each year of age to a minimum of Fifty Dollars ($ 50.00) and further reduced by the ratio of licensed weight to the maximum weight of eighty thousand (80,000) pounds. During the first year only, the privilege tax monies collected under the provisions of this paragraph shall be distributed to the various counties of the state on the basis of the ratio of the last year of annual ad valorem taxes collected by such counties on such vehicles to the total ad valorem taxes collected by all counties on such vehicles in the same year. In all subsequent years, the distribution to the counties shall be made on the basis of the ratio of the number of motor vehicles registered in excess of ten thousand (10,000) pounds, in each taxing district in each county, to the total number of such vehicles registered statewide. The counties shall then distribute these proceeds as they would if these collections were ad valorem taxes.

From the privilege tax monies collected under this section, Three Million Seven Hundred Thirty-two Thousand Four Hundred Three Dollars and Eleven Cents ($ 3,732,403.11) shall be earmarked and set aside to be apportioned and paid to the counties of the state in the manner provided by Section 27-19-159, Mississippi Code of 1972. Any excess privilege tax monies collected under this section shall be deposited into the State Highway Fund for the construction, maintenance and reconstruction of highways and roads of the State of Mississippi or the payment of interest and principal on bonds authorized by the 1972 Regular Session of the Legislature for construction and reconstruction of highways.

No privilege license shall be issued for any period of time for less than One Dollar ($ 1.00).

The annual highway privilege tax imposed on operators engaged exclusively in the transportation of household goods shall be the same as the tax imposed upon private commercial carriers by this section. In determining the amount of privilege taxes due under the provisions of this section, there shall be allowed a maximum tolerance of five hundred (500) pounds on all classes of carriers except carriers of liquefied compressed gases and in the case of carriers of liquefied compressed gases there shall be allowed a maximum tolerance of two thousand (2,000) pounds.

Any owner or operator who operates a motor vehicle on the public highways, with a license tag attached to it which was issued for another or different vehicle, shall be liable for the privilege tax on said vehicle for twelve (12) months plus a penalty thereon of twenty-five percent (25%).

Carriers of property duly registered and licensed in another state and being used to transport farm harvesting machinery or equipment to and from a particular county in this state may, upon adoption of a resolution by the board of supervisors of the county where such machinery or equipment is being exclusively used in harvesting farm crops within the county, be exempt from the taxes herein levied when the resolution is filed with the State Tax Commission. However, the exemption shall not exceed a period of forty (40) days for any annual period without a second resolution of approval by the board of supervisors who shall have the authority to extend the exemption not to exceed an additional period of twenty (20) days during any annual period.

A private commercial carrier of property hauling interstate may purchase a common and contract carrier of property license plate at the prescribed fee to allow the carrier to lease on a one-way basis per trip without qualifying with the Public Service Commission.



§ 27-19-15 - Special tax on excess weight motor vehicles carrying property

(1) In addition to the privilege license tax otherwise levied for the operation of motor vehicles, there is hereby levied on each carrier of property for each motor vehicle, truck tractor or road tractor operated pursuant to the provisions of Section 63-5-47, Mississippi Code of 1972, an annual highway privilege tax of Eight Dollars and Fifty Cents ($ 8.50) per one thousand (1,000) pounds, or fractional part thereof, in excess of the maximum gross weight on which an annual highway privilege tax has been otherwise paid for said vehicle, said tax to be paid to the Mississippi Department of Transportation.

(2) Each and every vehicle subject to the tax levied hereby shall be issued a special permit by the Mississippi Department of Transportation, which permit, or a certified copy thereof, shall be carried by the operator of any such vehicle at all times.



§ 27-19-17 - Trailers

(1) In all cases where a trailer or semitrailer is used for the transportation of property, either as a common carrier, contract carrier, private commercial carrier, private carrier, or otherwise, and is operated in conjunction with, and is drawn by a tractor, or other motor vehicle, the tax upon such motor vehicle, truck tractor or road tractor shall be calculated and levied on the maximum gross weight of such vehicle, and the tax to be levied upon the operator thereof upon each motor vehicle, truck tractor or road tractor drawing a semitrailer or trailer shall be computed in accordance with the foregoing schedules in the proper classification. In such cases, however, the gross weight of the trailer or semitrailer shall be combined with the gross weight of the truck tractor, road tractor or other motor vehicle, and the total gross weight of both vehicles counted as one (1) unit shall be used in determining the tax to be paid under this article. Provided, however, that no tax shall be levied upon any trailer or any farm tractor using the highways solely in hauling or transporting farm products of the soil from the farm to the gin or market, or transporting fertilizer or feed to the farm, where the gross weight does not exceed eight thousand (8,000) pounds, and where the title to such products is still in the producer thereof.

(2) On each trailer, semitrailer, house trailer, house semitrailer, travel trailer, rental trailer or rental semitrailer used with or drawn by any motor vehicle upon the highways of this state there is hereby levied an annual highway privilege tax of Ten Dollars ($ 10.00). The highway privilege tax levied in this subsection shall not apply to trailers or semitrailers subject to the tax levied in Section 27-19-18.

(3) Before issuing a license for any trailer or semitrailer, the owner thereof shall furnish the commission a serial number for such trailer or semitrailer, and if the same does not bear a serial number, then the commission shall assign to the owner a serial number, to be placed on such trailer or semitrailer. Said serial number shall be stamped or printed on such trailer or semitrailer at some convenient and accessible location and shall be used in making application for and issuing the privilege license for such trailer or semitrailer.

(4) No tax shall be imposed on the wagons or trailers, or the tractors drawing same, of circuses, carnivals, fairs and other shows using municipal streets or public highways, when such wagons or trailers are shipped into the State of Mississippi by railroad, and use such streets and highways only in transporting such trailers, or wagons from the railroad to be placed where such circus, carnival, fair or other show is to be held or staged, and in returning such trailers and wagons from such place to the railroad for reloading.



§ 27-19-18 - Trailers; highway privilege tax upon operation of trailers and semitrailers traveling in interstate commerce

(1) There is hereby levied, in lieu of any other taxes and fees levied under this chapter, a highway privilege tax in the amount of Sixty-five Dollars ($ 65.00) upon the operation of each trailer and semitrailer that travels in interstate commerce.

(2) Applications for license tags issued to trailers and semitrailers upon which the tax is levied in subsection (1) of this section shall be made upon a form prescribed by the commission.

(3) Upon payment of the tax levied in subsection (1) of this section and receipt of the application provided for in subsection (2) of this section, the commission may issue to the owner a license tag for such trailer or semitrailer. The tag shall be valid for the duration of the owner's interest in the trailer or semitrailer and shall not be required to be renewed. Such tag shall bear the inscription "Trailer" and shall bear no date.

(4) The owners of all such trailers shall attach such tags in a conspicuous position on the rear of each trailer under the rear light so that it will be visible at night at a distance of sixty (60) feet.

(5) In the event of a transfer of the title of such a trailer or semitrailer, the license tag shall be surrendered to the commission and no credit shall be allowed upon surrender. The tag may not be transferred between trailers or semitrailers.



§ 27-19-19 - Trailers; collection of tax and issuance of license tags and decals by county tax collectors

The privilege tax on trailers or semitrailers, to be used with and drawn by private carriers of passengers, on house trailers and on rental trailers shall be collected, and the license tags and decals issued therefor, by the tax collectors of the various counties of the state; provided, however, that decals shall not be required to be issued by the tax collectors for rental trailers.



§ 27-19-25 - Imposition of tax by municipalities and other political subdivisions

No municipality, levee district, county, drainage district or other political subdivision shall impose a privilege tax or registration fee upon any motor vehicle, as defined in this article. Nothing in this section shall be construed to prohibit municipal law enforcement officers from enforcing provisions relating to the operation of a motor vehicle in violation of this article.



§ 27-19-27 - Applicability of tax to motor vehicles owned by United States, the state and political subdivisions

No privilege tax shall be imposed upon any motor vehicle owned by the United States government or any agency or instrumentality thereof, or owned by the State of Mississippi or any county or municipality of the state or any agency or instrumentality thereof, or upon any motor vehicle owned by any school district in the state, any motor vehicle owned by any fire protection district incorporated in accordance with Sections 19-5-151 through 19-5-207 or any motor vehicle owned by any levee district or drainage district. The exception herein granted to vehicles owned by the United States government or any agency or instrumentality thereof, or owned by the State of Mississippi or any county or municipality of the state or any agency or instrumentality thereof, or to any motor vehicle owned by any school district in the state, any motor vehicle owned by any fire protection district incorporated in accordance with Sections 19-5-151 through 19-5-207, or any motor vehicle owned by any levee district or drainage district shall not apply to vehicles owned by any officer or employee thereof, but shall be applicable only to those motor vehicles actually owned by the United States government or one of its instrumentalities or agencies, or owned by the State of Mississippi or any county or municipality of the state or one of its instrumentalities or agencies, or to any motor vehicle owned by any school district in the state, any motor vehicle owned by any fire protection district incorporated pursuant to Sections 19-5-151 through 19-5-207 or any motor vehicle owned by any levee district or drainage district.

Each vehicle owned by the State of Mississippi, any county or any municipality or any agency or instrumentality thereof, and each motor vehicle owned by any school district in the state, each motor vehicle owned by any fire protection district incorporated pursuant to the provisions of Sections 19-5-151 through 19-5-207, and each motor vehicle owned by any levee district or drainage district shall be registered with the State Tax Commission, which shall issue a license tag for the vehicle. The license tag issued will be valid for as long as the vehicle is in service and in the inventory of the state agency, county or municipality or any agency or instrumentality thereof, school district, fire protection district, levee district or drainage district which registered the vehicle. Each motor vehicle owned by the State of Mississippi, any county or any municipality or any agency or instrumentality thereof, school district, fire protection district, levee district or drainage district shall comply with the marking requirements as set forth in Sections 25-1-87 and 27-19-59.

Exemption of motor vehicles owned by a county or municipality or any agency or instrumentality thereof, from motor vehicle privilege taxes does not waive payment of the registration fee imposed in Section 27-19-43.

The exemption granted in this section shall be evidenced by special license plates of a design to be selected by the Chairman of the State Tax Commission, which design shall include as one of the features in large, easily legible letters the words "TAX-EXEMPT". Each motor vehicle subject to the provisions of this section which is owned or leased by the United States government or any agency or instrumentality thereof, or owned by the State of Mississippi, or any county or municipality of the state or any agency or instrumentality thereof, or any school district, fire protection district, or any levee district or drainage district shall display such special license tag, except for (a) vehicles used for undercover law enforcement work where such identifying tags would hinder official investigations, and (b) up to four (4) passenger automobiles owned or leased by economic development districts or economic development authorities. Such undercover and economic development district/authority vehicles shall be issued regular license tags.



§ 27-19-29 - Vehicles used in road building and vehicles used for transporting water well drilling outfits

No tax shall be levied under the provisions of this article upon any tractor, road roller or road machinery used solely and exclusively in road building or other highway construction or maintenance work or upon vehicles permanently equipped with and used exclusively for transporting water well drilling outfits, all of which vehicles are not used upon the highways of this state for the transportation of persons or property.



§ 27-19-30 - No license tag required for certain vehicles used in preparing and loading chemicals for aerial application to crops

No privilege tax or registration fee shall be imposed upon, and no license tag shall be required or issued for, any vehicle that is (a) designed or adapted to be used exclusively in the preparation and loading of chemicals or other material for aerial agricultural application to crops; and (b) only incidentally used on public roadways in this state.



§ 27-19-31 - License tags or plates and renewal license decals; issuance and duration; contents; fastening to vehicles; county designation on license tags; defaced tags and decals

(1) The Department of Revenue is authorized and directed to establish and maintain a vehicle registration renewal system whereby the license tag attached upon a motor vehicle or trailer may be issued for five (5) years with the approval of the License Tag Commission, except for motor vehicles registered in excess of ten thousand (10,000) pounds gross vehicle weight, and motor vehicles in a fleet registered under Section 27-19-66 and trailers in a fleet registered under Section 27-19-66.1, apportioned vehicles, rental and commercial trailers and buses, which shall be issued for a period of time determined by the Department of Revenue. During each intervening year of the period for which license tags are issued, the Department of Revenue shall issue up to two (2) license decals, in lieu of the license tags, the month and year in which the license tag expires shall be specified on one (1) of the decals so issued. Motor vehicles in a corporate fleet registered under Section 27-19-66 and trailers in a fleet registered under Section 27-19-66.1, shall not be issued decals specifying the month and year of expiration.

Any series of tags may be cancelled by the commissioner with the approval of the License Tag Commission and a new series of tags issued.

(2) The license decals issued in lieu of the license tags shall indicate the month and the last two (2) figures of the year for which such license shall expire. The license decals shall be attached to the license tag of the motor vehicle or trailer, and when so attached shall be deemed to be the license tag for the ensuing registration year. The month and year decal shall be attached in an upright position in the lower right corner of the license tag. Decals specifying the month and year of expiration shall not be required to be attached to license tags on motor vehicles in a corporate fleet registered under Section 27-19-66 or trailers in a fleet registered under Section 27-19-66.1.

Except as otherwise provided in this paragraph, the registration year shall be a period of one (1) year commencing on the first day of the month following the month in which the vehicle was acquired. Beginning October 1, 1982, original registrations of motor vehicles, except motor vehicles registered in excess of ten thousand (10,000) pounds gross vehicle weight, apportioned vehicles and buses, may be made and shall be prorated for a period of from six (6) to eleven (11) months according to regulations established by the Department of Revenue to reduce a disproportionate number of registrations for a particular month. Beginning July 1, 1995, original registrations and renewal registrations of motor vehicles in corporate fleets registered under Section 27-19-66, shall be prorated according to regulations established by the Department of Revenue so as to cause the registration of such fleet motor vehicles to coincide with the anniversary month for corporate fleets established by the Department of Revenue. Beginning July 1, 2011, original registrations and renewal registrations of trailers in trailer fleets registered under Section 27-19-66.1 shall be prorated according to regulations established by the Department of Revenue so as to cause the registration of such trailers to coincide with the anniversary month for trailer fleets established by the Department of Revenue. Where a vehicle is registered for a period less than twelve (12) months, the anniversary month shall be the month of the expiration of the original license tag.

Beginning July 1, 1996, original registrations and renewal registrations of motor vehicles in individual fleets registered under Section 27-19-66 shall be prorated according to regulations established by the Department of Revenue so as to cause the registration of such fleet motor vehicles to coincide with the anniversary month for individual fleets established by the county tax collector. Where a vehicle is registered for a period less than twelve (12) months, the anniversary month shall be the month of the expiration of the original license tag.

The Department of Revenue, with the approval of the License Tag Commission, shall so specify the area or areas on the license tag where the license decals shall be attached. The number of the license tag shall be written across its face, and the number of the tag shall represent the registration number; and upon all the tags for private passenger vehicles the word "MISSISSIPPI" shall be written across the top of the tag in capital letters sufficiently large to be easily read, but upon all other tags such word may be abbreviated. The number of the license tag shall not exceed seven (7) letters, numbers or a combination of such letters and numbers. Also, on all tags sold and issued, an appropriate place will be provided thereon to place license decals indicating the expiration date of the tag. For the purposes of this section and Section 27-19-32, Mississippi Code of 1972, the term "decal," "decals" or "license decal" shall mean a tab, sticker or other similar device attached to a license tag which validates same for a stated period of time. One (1) license tag and up to two (2) license decals shall be furnished for all vehicles and shall be fastened immovably twelve (12) inches or more above the ground, at the rear of the vehicle under or over the rear light, with the number in upright position so that it will be plainly visible and legible at all times, and at night at a distance of sixty (60) feet. In the case of tractors or other motor vehicles drawing or pulling trailers, semitrailers or farm implements, the tag shall be fastened upon such vehicle twelve (12) inches or more above the ground, upon the front or back of such vehicle, with the number in an upright position. Such license plate, all characters and any legally affixed decals shall not be defaced, covered or obstructed from view by any object, decal, sticker, paint, marking or license plate bracket or holder. Any person who defaces, covers or obstructs any portion of a license tag with any sticker, decoration, paint, marking, license plate bracket or holder or any other thing or device, in such a manner that the characters and any legally affixed decals on the tag cannot be read, shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than Twenty-five Dollars ($ 25.00). However, it shall not be unlawful for the county name to be partially or completely obstructed from view by any object, decal, sticker or license plate bracket or holder. Unless the license tag with current decals is fastened to the vehicle as herein provided, the said vehicle shall be regarded as operating without a license tag, and the owner or operator shall be liable for the penalties herein provided.

In addition to the above requirements, license tags for private passenger vehicles shall have a county designation thereon referencing the name of the county in which such vehicle is registered.

Law enforcement officers of this state shall remove from a motor vehicle or trailer any license tag and/or decals which are so defaced that proper identification cannot be reasonably made. The officer shall issue to the driver of such vehicle a tag permit which shall be valid for a period of five (5) days. Each person receiving such tag permit shall purchase, within five (5) days from the date of the issuance of the permit, a new tag and/or decals for the fee set forth in Section 27-19-37, Mississippi Code of 1972, for a substitute tag.

Any person who has a license tag or decals on a vehicle which may be so defaced that proper identification cannot be reasonably made may remove such and purchase another license tag and/or decals for the same fee required for a substitute tag. If any license tag shall deteriorate due to age so that identification cannot be reasonably made, the owner may surrender such tag to the issuing authority and be issued a new tag and like decals at no cost.

(3) The Department of Revenue is authorized to promulgate appropriate rules and regulations to govern the use and display of license decals and to publish a summary thereof which shall be available to state officials and the public upon request.



§ 27-19-32 - License tags or plates and renewal license decals; mailing costs

No governmental subdivision shall bear the cost of mailing or delivering a license plate or decals to the purchaser of such license plate or decals. No charge, if any, to the purchaser for such mailing shall be in excess of the actual cost of said mailing.



§ 27-19-33 - License tags or plates and renewal license decals; trailers and semitrailers

A license tag and up to two (2) decals of the same size and similar design as prescribed in Section 27-19-31 shall be issued for all trailers and semitrailers except rental trailers registered under the provisions of this article except that the license tag shall bear the word "TRAILER" in addition to the other information. The owners of all such trailers shall attach such tags and decals in a conspicuous position on the rear of each trailer under the rear light so that it will be visible at night at a distance of sixty (60) feet. This section shall not apply to trailers and semitrailers subject to the tax levied in Section 27-19-18.



§ 27-19-35 - License tags or plates and renewal license decals; motorcycles

(1) The tag for motorcycles shall be in every respect similar to the ordinary vehicle tag, subject to regulations of the commission, with the exception that it shall be only six (6) inches wide, and three (3) inches high. It shall have the number and abbreviation "MISS." and an appropriate area provided for year and month decals, as aforesaid, and shall be fastened immovably, in an upright position, at the rear of the cycle, so that it will be plainly visible and legible at all times from the rear of the cycle.

(2) Notwithstanding the provisions of this section, personalized license tags and special license tags may be issued for motorcycles as provided in Sections 27-19-48, 27-19-56 and 27-19-56.14.



§ 27-19-37 - License tags or plates; substitute license tags and decals

The commission shall prescribe license tags and decals as, in its discretion, are necessary to carry out the provisions of this article. Provided, however, that there shall be a substitute tag and decals for each classification and each group of tags and decals prescribed. In the case of the loss or theft of any license tag or license tag and decals, the owner shall report such loss or theft to the appropriate law enforcement officials and file a copy of such report with the commission or tax collector of the county of his residence. Upon receipt of such report, the commission or tax collector shall issue the proper substitute license tag or license tag and decals therefor. The fee for each substitute decal shall be Two Dollars and Fifty Cents ($ 2.50) and license tag and decal shall be Ten Dollars ($ 10.00), and the tax collector receiving such application and report shall be entitled to retain and deposit in the county general fund five percent (5%) of the cost of such substitute license tag; provided, however, that the commission may issue direct to the owner of any motor vehicle, the license for which was issued by the commission, the substitute license tag upon receipt of proper application, report and fee of Two Dollars and Fifty Cents ($ 2.50) or Ten Dollars ($ 10.00), as the case may be. Provided further, that all funds received from substitute license tags and decals shall be distributed in the same manner as funds from the sale of regular license tag plates. If such substitute license tag or license tag and decals shall be used upon a vehicle other than the one for which it was issued, or if the original license tag or license tag and decals, if thereafter found, shall be used upon any vehicle, then such owner or operator shall be liable for and pay an amount equal to the annual privilege tax on such vehicle plus a penalty thereof of one hundred percent (100%).



§ 27-19-39 - License tags or plates; pickup trucks

In addition to the provisions of Section 27-19-31 setting forth what a license tag shall contain, the State Tax Commission shall require that the name of the county of registration shall be placed on all pickup truck tags.



§ 27-19-40 - Issuance of special in-transit tags or plates to dealers and automobile auctions; issuance of special temporary tags or plates to dealers and automobile auctions for vehicles sold to nonresidents of Mississippi; issuance of special temporary tags or plates to dealers and automobile auctions for vehicles sold to residents temporarily exiting the state; issuance of temporary tags or plates to motor vehicle rental companies upon purchase of vehicles from dealers; design of tags or plates; fees; penalties

(1) A motor vehicle dealer or automobile auction may apply to the State Tax Commission for special in-transit tags or plates, which when properly displayed shall authorize the motor vehicle dealer or automobile auction to operate a motor vehicle upon the highways of this state without paying the annual highway privilege tax upon such vehicle and without attaching any other license tag or plate to such vehicle, if:

(a) The movement of the motor vehicle is for the purpose of sale of such vehicle to another motor vehicle dealer or automobile auction;

(b) The motor vehicle is being moved from the place of business of one motor vehicle dealer or automobile auction to the place of business of another motor vehicle dealer or automobile auction; and

(c) The special in-transit tag or plate is displayed in plain view on the motor vehicle in the manner prescribed by the State Tax Commission.

(2) A motor vehicle dealer or automobile auction may apply for a temporary tag or plate to be used when a motor vehicle in this state is sold by the motor vehicle dealer or automobile auction to a nonresident of the State of Mississippi or when a motor vehicle is sold by a motor vehicle dealer or automobile auction to a Mississippi resident who may temporarily exit this state before obtaining a Mississippi tag or plate. Such tag or plate when properly displayed shall authorize the purchaser of such a motor vehicle to operate the motor vehicle upon the highways of this state. The temporary tag or plate shall be valid for a period of seven (7) full working days, exclusive of the date of purchase, after the date the motor vehicle is purchased; however, if the temporary tag or plate is issued to a nonresident of the State of Mississippi, the temporary tag or plate shall be valid for the number of days within which the nonresident is required to obtain a permanent motor vehicle license tag or plate by the laws of the nonresident's state of residence.

(3) The State Tax Commission shall issue such tags or plates to each motor vehicle dealer or automobile auction who applies for them upon payment of a fee in an amount equal to Two Dollars ($ 2.00) for each in-transit tag or plate and Five Dollars ($ 5.00) for each temporary tag or plate.

(4) Whenever a rental company acquires a vehicle from a dealer by sale or otherwise, the rental company may apply for a temporary tag or plate to be issued by the dealer. Such tag or plate, when properly displayed, authorizes the rental company to operate the motor vehicle upon the highways of this state. The temporary tag or plate is valid for a period of thirty (30) full working days, exclusive of the date of delivery. Any dealer issuing a temporary tag under this subsection may collect from the purchaser requesting the issuance of the temporary tag a fee of Five Dollars ($ 5.00). The penalties established under Section 27-19-63, are not applicable until after the expiration of the thirty-day period under this subsection. For the purposes of this subsection, the term "rental company" means any person or entity in the business of providing primarily motor vehicles to the public under a rental agreement for a rental period not to exceed thirty (30) days.

(5) The tags or plates authorized pursuant to this section shall be designed by the State Tax Commission. The State Tax Commission shall adopt rules and regulations necessary to implement this section, including, but not limited to, rules and regulations establishing procedures for issuing such tags or plates and for the use and display of such tags or plates. Each motor vehicle dealer or automobile auction who is issued tags or plates pursuant to this section shall keep such records as may be required by the State Tax Commission.

(6) Any motor vehicle dealer or automobile auction who uses a tag or plate issued pursuant to this section for a purpose that is not authorized by this section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of One Thousand Dollars ($ 1,000.00) and the use of all tags or plates issued to such motor vehicle dealer or automobile auction pursuant to this section shall be suspended for a period of one (1) year.

(7) As used in this section, the terms "motor vehicle dealer" and "automobile auction" shall have the meanings ascribed to such terms in Section 27-19-303, Mississippi Code of 1972.



§ 27-19-41 - License tags or plates and renewal license decals; reflectorization; specifications for decals

The face of all motor vehicle license plates or tags, whether for passenger automobiles, trucks of any kind or size, whether special, distinctive or for antique vehicles or for whatever type and kind of motor vehicle including motorcycles and motorbikes issued by any authority in the state, shall be fully coated, painted or digitally printed with a reflectorizing material for the purpose of additional safety commencing with the 2002 issue.

The type of reflective material shall be determined by the License Tag Commission who shall not prescribe such specifications for said reflective material so as to eliminate competitive bidding or to favor any particular company or supplier, but shall be guided by the legislative intent to provide the most efficient reflectorized safety license plate within the money appropriated.

The Department of Revenue shall furnish the various counties of the state with license plates without the expiration dates imprinted thereon. The plates will have designated areas for decals to reflect the expiration date.

The Department of Revenue shall design decals which will be self-adhesive to metal. One (1) decal will provide for the month and year of expiration, and will be numbered in the manner specified by the Department of Revenue.



§ 27-19-43 - License tags or plates and renewal license decals; issuance; registration fees

(1) License tags, substitute tags and decals for individual fleets and for private carriers of passengers, school buses (excluding school buses owned by a school district in the state), church buses, taxicabs, ambulances, hearses, motorcycles and private carriers of property, and private commercial carriers of property of a gross weight of ten thousand (10,000) pounds and less, shall be sold and issued by the tax collectors of the several counties.

(2) Applications for license tags for motor vehicles in a corporate fleet registered under Section 27-19-66 and trailers in a fleet registered under Section 27-19-66.1, and applications for all other license tags, substitute tags and decals shall be filed with the department or the local tax collector of the respective counties and forwarded to the department for issuance to the applicant. All tags and decals for vehicles owned by the state or any agency or instrumentality thereof, and vehicles owned by a fire protection district, school district or a county or municipality, and all vehicles owned by a road, drainage or levee district shall be issued by the department.

(3) In addition to the privilege taxes levied herein, there shall be collected the following registration or tag fee:

(a) For the issuance of both a license tag and two (2) decals, a fee of Five Dollars ($ 5.00).

(b) For the issuance of up to two (2) decals only, a fee of Three Dollars and Seventy-five Cents ($ 3.75).

(c) Additionally, the tax collector or the department, as the case may be, shall assess and collect a fee of Four Dollars ($ 4.00) upon each set of license tags and two (2) decals issued, or upon each set of two (2) decals issued, and that sum shall be deposited in the Mississippi Trauma Care Systems Fund established in Section 41-59-75, to be used for the purposes set out in that section.

No tag or decal shall be issued either by a tax collector or by the department without the collection of such registration fee except substitute tags and decals and license tags for vehicles owned by the State of Mississippi.

Beginning July 1, 1987, and until the date specified in Section 65-39-35, there shall be levied a registration fee of Five Dollars ($ 5.00) in addition to the regular registration fee imposed in paragraphs (a) and (b) of this subsection. Such additional registration fee shall be levied in the same manner as the regular registration fee.



§ 27-19-44 - Special license tags or plates

(1) For any distinctive license tag or plate authorized by the Legislature from and after July 1, 2000, through June 30, 2002, or authorized by Sections 27-19-56.37 and 27-19-56.55, the requirements of this subsection must be met before the Department of Revenue may prepare or issue any such license tag or plate. The organization or other entity for which the Legislature authorized the distinctive license tag or plate must submit proof satisfactory to the Department of Revenue that at least one hundred (100) of such license tags or plates will be purchased and must deposit with the department an amount necessary to purchase one hundred (100) of such license tags or plates. The organization or other entity for which the Legislature authorized the distinctive license tag or plate must satisfy the requirements of this subsection (1) within two (2) years after the effective date of the law authorizing the license tag or plate in order to permit the license tag or plate to be prepared and issued.

(2) Except as otherwise provided in subsection (1) of this section, for any distinctive license tag or plate authorized by the Legislature from and after July 1, 2002, through June 30, 2007, the requirements of this subsection must be met before the Department of Revenue may prepare or issue any such license tag or plate. The organization or other entity for which the Legislature authorized the distinctive license tag or plate must submit proof satisfactory to the Department of Revenue that at least two hundred (200) of such license tags or plates will be purchased and must deposit with the department an amount necessary to purchase two hundred (200) of such license tags or plates. The organization or other entity for which the Legislature authorized the distinctive license tag or plate must satisfy the requirements of this subsection (2) within three (3) years after the effective date of the law authorizing the license tag or plate in order to permit the license tag or plate to be prepared and issued.

(3) Except as otherwise provided in this section, Section 27-19-56.56, Section 27-19-56.59, Section 27-19-56.94, Section 27-19-56.7 or Section 27-19-56.85, for any distinctive license tag or plate authorized or reauthorized by the Legislature from and after July 1, 2007, the following requirements must be met before the Department of Revenue may prepare or issue any such license tag or plate:

(a) The organization or other entity for which the Legislature authorized the distinctive license tag or plate must submit proof satisfactory to the Department of Revenue that at least three hundred (300) of such license tags or plates will be purchased and must deposit with the department an amount necessary to purchase three hundred (300) of such license tags or plates.

(b) The organization or other entity for which the Legislature authorized the distinctive license tag or plate must satisfy the requirements of paragraph (a) of this subsection (3) within three (3) years after the effective date of the law authorizing the license tag or plate in order to permit the license tag or plate to be prepared and issued. This paragraph (b) shall not apply to distinctive tags or plates issued under Section 27-19-56.154.

(4) Any distinctive license tag authorized under Sections 27-19-56.186, 27-19-56.203 and 27-19-56.315 must meet the requirements of this subsection before the Department of Revenue may prepare or issue any such license tag or plate. The organization or other entity for which the Legislature authorized the distinctive license tag or plate must submit proof satisfactory to the Department of Revenue that at least one hundred (100) of such license tags or plates will be purchased and must deposit with the department an amount necessary to purchase one hundred (100) of such license tags or plates. The organization or other entity for which the Legislature authorized the distinctive license tag or plate must satisfy the requirements of this subsection (4) within three (3) years after the effective date of the law authorizing the license tag or plate in order to permit the license tag or plate to be prepared and issued.

(5) The distinctive license tags authorized under Section 27-19-56.108 must meet the requirements of this subsection before the Department of Revenue may prepare or issue any such license tag or plate. The organization or other entity for which the Legislature authorized the distinctive license tag or plate must submit proof satisfactory to the Department of Revenue that at least two hundred (200) of such license tags or plates will be purchased and must deposit with the department an amount necessary to purchase two hundred (200) of such license tags or plates.

(6) If the organization or other entity for which the Legislature authorized the distinctive license tag or plate meets the requirements of subsection (1), (2), (3), (4) or (5) of this section, the Department of Revenue shall prepare and issue the distinctive license tag or plate.

(7) The Department of Revenue shall review the number of distinctive or special license tags or plates issued pursuant to this chapter during the period for the license tag or plate series. If the number of any distinctive or special license tag or plate issued pursuant to this chapter falls below one hundred (100) in the last year of the license tag or plate series, the distinctive or special license tag or plate shall be discontinued at the end of the period for the license tag or plate series.

(8) If a distinctive or special license tag or plate is discontinued under subsection (7) of this section, the organization or other entity for which the license tag or plate was discontinued may prepare a distinctive or special license tag or plate decal. The distinctive or special license tag or plate decal shall be of such size, color and design as may be agreed upon by the organization or other entity and the Department of Revenue. However, the Department of Revenue shall have final approval of the size, color and design of the decal. The distinctive or special license tag or plate decals shall be prepared and sold by the organization or other entity, and the proceeds derived from the sale of such decals shall be retained by the organization or other entity for any use deemed appropriate by the organization or other entity.

(9) The provisions of this section shall not apply to distinctive or special license tags or plates:

(a) Which are issued under Section 27-19-45, 27-19-46, 27-19-47.1, 27-19-47.2, 27-19-48, 27-19-49, 27-19-53, 27-19-55, 27-19-56, 27-19-56.1, 27-19-56.2, 27-19-56.3, 27-19-56.5, 27-19-56.6, 27-19-56.9, 27-19-56.11, 27-19-56.12, 27-19-56.13, 27-19-56.62, 27-19-56.69, 27-19-56.79, 27-19-56.90, 27-19-56.125, 27-19-56.127, 27-19-56.137, 27-19-56.162, 27-19-56.187, 27-19-56.199, Section 27-19-56.239, Sections 27-19-56.292 and 27-19-56.318 or Section 27-19-56.379; or

(b) For which no additional fee is required to be paid.



§ 27-19-441 - Special license tags or plates; amount from additional fee to be deposited in special fund; exceptions

(1) Notwithstanding any other provision of law to the contrary, One Dollar ($ 1.00) of the additional fee for any distinctive or special tag that would otherwise be distributed to a nongovernmental organization or entity, shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(2) Subsection (1) of this section shall not apply to funds required to be deposited to the credit of the Mississippi Burn Care Fund created in Section 7-9-70.

(3) Subsection (1) of this section shall not apply if a portion of the fee for any distinctive or special tag is required to be deposited to the credit of the fund created in Section 27-19-44.2 by the law authorizing the issuance of the distinctive or special tag.



§ 27-19-442 - Special license tags or plates; special fund created for deposit of portion of additional fees from special license tags

(1) There is hereby created in the State Treasury a special fund which shall consist of the portion of the additional fees paid for distinctive or special motor vehicle license tags that are required to be deposited into such fund. Money in the fund shall be utilized by the State Tax Commission to defray the costs incurred by the commission in administering this chapter.

(2) The State Tax Commission may escalate its budget and expend such monies in accordance with rules and regulations of the Department of Finance and Administration in a manner consistent with the escalation of federal funds. Unexpended amounts remaining in the fund at the end of a fiscal year shall not lapse into the General Fund and investment earnings on amounts in the fund shall be deposited to the credit of the fund.



§ 27-19-443 - Annual report of Mississippi Burn Care Fund

The Mississippi Department of Health, or the University of Mississippi Medical Center after the Mississippi Burn Center is operational, shall file an annual report with the Secretary of the Senate and the Clerk of the House of Representatives not later than January 10 of each year, describing the expenditure of funds appropriated to it from the Mississippi Burn Care Fund received from fees collected from the issuance of distinctive or special license tags under this chapter.



§ 27-19-444 - Additional fees collected from issuance of distinctive or special license tags designated for special fund for renovation of New Capitol, Old Capitol, Governor's Mansion and War Memorial Building; exceptions

(1) Notwithstanding any other provision of law to the contrary, beginning with any registration year commencing on or after January 1, 2004, an additional fee of One Dollar ($ 1.00) is imposed for any distinctive or special license tag or plate authorized under this chapter regardless of whether such a distinctive or special license tag or plate was authorized before or after July 1, 2003. The proceeds collected from the additional fee imposed under this section shall be deposited into the special fund created under Section 27-19-56.69(8).

(2) The fee imposed under this section shall be in addition to any other fee imposed under this chapter for a distinctive or special license tag or plate.

(3) The provisions of this section shall not apply to distinctive or special license tags or plates:

(a) Which are issued under Section 27-19-46, 27-19-51, 27-19-53, 27-19-54, 27-19-56.5, 27-19-56.12, 27-19-56.13, 27-19-56.33, 27-19-56.36, 27-19-56.38, 27-19-56.42, 27-19-56.48, 27-19-56.49, 27-19-56.50, 27-19-56.51, 27-19-56.62, 27-19-56.79, 27-19-56.85 or 27-19-169; or

(b) For which no additional fee is required to be paid.



§ 27-19-45 - Special license tags or plates; amateur radio operators, governor and lieutenant governor

(1) Owners of motor vehicles who are residents of the State of Mississippi and who hold an unrevoked and unexpired official amateur radio station license issued by the Federal Communications Commission, upon application to the tax collector in the owner's county of legal residence accompanied by proof of ownership of such amateur radio station license, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for passenger cars, pickup trucks or other noncommercial motor vehicles, and upon payment of an additional registration or tag fee of Fifteen Dollars ($ 15.00) shall be issued a special license plate upon which, in lieu of the numbers prescribed by law, shall be inscribed the official amateur call letters of such applicant as assigned by the Federal Communications Commission. This special license plate may be used in place of the regular license tag for passenger cars, pickup trucks or other noncommercial motor vehicles. The application and the additional fee, less five percent (5%) thereof to be retained by the county tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund. The portion of the fee remitted to the Tax Commission shall be deposited into the State Treasury on the day it is received and shall be deposited by the State Treasurer into the State General Fund.

The Governor under like terms and provisions shall be and he is hereby authorized to exhibit on any passenger cars, pickup trucks or other noncommercial motor vehicles used by him license tag Number 1, with the county of his residence inscribed thereon. The Lieutenant Governor is likewise authorized to use license plate Number 2, with the county of his residence appearing thereon. All former governors, under like terms and provisions, are authorized to use license plate X-1, with the county of his residence appearing thereon, and all former lieutenant governors, under like terms and provisions, are authorized to use license plate X-2, with the county of his residence appearing thereon.

When a passenger car, pickup truck or other noncommercial motor vehicle for which a special license tag has been issued is sold or traded by the owner, the special tag may be transferred to the new or other passenger car, pickup truck or other noncommercial motor vehicle which is replacing the passenger car, pickup truck or other noncommercial motor vehicle for which the license tag was originally issued, without additional charge, upon application to the county tax collector, with proof that all taxes and registration fees as prescribed by law have been paid for such replacement passenger car, pickup truck or other noncommercial motor vehicle.

(2) The State Tax Commission shall make such rules and regulations as necessary to ascertain compliance with all state license laws relating to use and operation of private passenger cars, pickup trucks or other noncommercial motor vehicles before authorizing the issuance of these tags.

(3) This section is supplemental to the motor vehicle licensing laws of the State of Mississippi, and nothing herein shall be construed as abridging or amending such laws.



§ 27-19-46 - Special license tags or plates; congressional officials; enforcement and investigative personnel; commanders of veterans' groups

(1) The State Tax Commission is hereby authorized to issue special distinctive license plates under the provisions hereinafter set forth. Such tags shall be issued to persons who qualify under subsection (2) of this section, and such tags shall be of such form and appearance as the commission shall provide subject to the approval of the License Tag Commission and in accordance with the provisions of Section 27-19-41.

(2) (a) The following persons shall be eligible to display special distinctive license plates under the provisions of this section:

(i) United States Senators;

(ii) Members of the United States House of Representatives;

(iii) Enforcement and investigative personnel of the State Tax Commission;

(iv) Enforcement and investigative personnel of the Public Service Commission;

(v) State Commanders of the American Legion, Veterans of Foreign Wars, and The Forty and Eight;

(vi) Former United States Congressmen and Senators;

(vii) Enforcement and investigative personnel of the Mississippi Department of Public Safety;

(viii) Enforcement and investigative personnel of the Mississippi Department of Transportation; and

(ix) Enforcement and investigative personnel of the Mississippi Bureau of Narcotics.

(b) The State Tax Commission shall promulgate reasonable regulations regarding certification of eligibility to receive such tags.

(3) (a) When a passenger car for which a special license tag has been issued is sold or traded by the owner, the special tag may be transferred to the new or other car which is replacing the car for which the license tag was originally issued, without additional charge, upon application to the commission with proof that the regular license tag has been purchased for such replacement car.

(b) The State Tax Commission shall make such rules and regulations as necessary to ascertain compliance with all state license laws relating to use and operation of a private passenger car before issuing these tags in lieu of the regular Mississippi license plate, and all applications for such tags shall be made to the commission.

(c) The State Tax Commission shall not issue such special tag or tags authorized by law until the commission is first furnished a copy of the ad valorem tax receipt paid by the owner of such vehicle from the county and city in which he resides, and the commission shall keep a current list of such tags issued as a public record.

(4) Enforcement and investigative personnel of any federal, state or local government agency are eligible to display regular license plates on vehicles used in the performance of their duties upon application to the State Tax Commission. The commission shall make such rules and regulations needed regarding the issuance of such license plates.

(5) The provisions of this section are supplemental to the motor vehicle licensing laws of the State of Mississippi, and nothing herein shall be construed as abridging or amending such laws.



§ 27-19-47 - Special license tags or plates; antique automobiles

(1) Any citizen of the State of Mississippi who owns a registered antique automobile may apply to the tax collector in the county of his legal residence, on forms prescribed by the Department of Revenue, for a special antique automobile plate to be displayed on such antique automobile.

Upon receipt of an application for a special antique automobile plate, on a form prescribed by the department, and upon payment of the fee as prescribed in subsection (2) of this section, the tax collector shall issue to such applicant a special antique automobile plate on a permanent basis, and it shall bear no date, but shall bear the inscription "Antique Car-Mississippi" and shall be valid without renewal as long as the automobile is in existence. This special plate shall be issued for the applicant's use only for such automobile and in the event of a transfer of title, the owner shall surrender the special plate to the tax collector.

Such special antique automobile plate shall be issued in lieu of, and shall have the same legal significance as, ordinary registration plates.

(2) In lieu of the annual license tax and registration fees levied under Mississippi law, a special license tax fee shall be levied on the operation of antique automobiles. The fee for a license shall be Twenty-five Dollars ($ 25.00) and it shall be issued on a permanent basis without renewal. The fee, less five percent (5%) thereof to be retained by the county tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund. The portion of the fee remitted to the Department of Revenue shall be deposited into the State Treasury on the day it is received and shall be deposited by the State Treasurer into the State General Fund.

(3) For the purposes of this section, motor vehicles manufactured more than twenty-five (25) years ago shall hereafter be classified as antique automobiles and shall be exempt from all ad valorem taxes levied by both state, municipal, county and other taxing districts.

(4) A person issued a special antique automobile plate under this section and who has completed an active duty career with the Armed Forces of the United States or is a retired member of the Army National Guard, Air National Guard or the United States Reserves, and is entitled to receive a distinctive license plate or tag under Section 27-19-51, may, upon application, receive an emblem or decal developed by the Department of Revenue identifying the person with such organization. The emblem or decal shall be affixed to the special antique automobile plate.



§ 27-19-471 - Special license tags or plates; antique motorcycles

(1) Any citizen of the State of Mississippi who owns a registered antique motorcycle may apply to the tax collector in the county of his legal residence, on forms prescribed by the State Tax Commission, for a special antique motorcycle plate to be displayed on such antique motorcycle.

Upon receipt of an application for a special antique motorcycle plate, on a form prescribed by the commission, and upon payment of the fee as prescribed in subsection (2) of this section, the tax collector shall issue to such applicant a special antique motorcycle plate on a permanent basis, and it shall bear no date, but shall bear the inscription "Antique Motorcycle-Mississippi" and shall be valid without renewal as long as the motorcycle is in existence. This special plate shall be issued for the applicant's use only for such motorcycle and in the event of a transfer of title, the owner shall surrender the special plate to the tax collector.

Such special antique motorcycle plate shall be issued in lieu of, and shall have the same legal significance as, ordinary registration plates.

(2) In lieu of the annual license tax and registration fees levied under Mississippi law, a special license tax fee shall be levied on the operation of antique motorcycles. The fee for a license shall be Twenty-five Dollars ($ 25.00) and it shall be issued on a permanent basis without renewal. The fee, less five percent (5%) thereof to be retained by the county tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund. The portion of the fee remitted to the tax commission shall be deposited into the State Treasury on the day it is received and shall be deposited by the State Treasurer into the State General Fund.

(3) For the purposes of this section, motorcycles manufactured more than twenty-five (25) years ago shall hereafter be classified as antique motorcycles and shall be exempt from all ad valorem taxes levied by both state, municipal, county and other taxing districts.



§ 27-19-472 - Special license tags or plates; antique pickup trucks

(1) Any citizen of the State of Mississippi who owns a registered antique pickup truck may apply to the tax collector in the county of his legal residence, on forms prescribed by the Department of Revenue, for a special antique pickup truck plate to be displayed on such antique pickup truck.

Upon receipt of an application for a special antique pickup truck plate, on a form prescribed by the department, and upon payment of the fee as prescribed in subsection (2) of this section, the tax collector shall issue to such applicant a special antique pickup truck plate on a permanent basis, and it shall bear no date, but shall bear the inscription "Antique Pickup Truck-Mississippi" and shall be valid without renewal as long as the pickup truck is in existence. This special plate shall be issued for the applicant's use only for such pickup truck and in the event of a transfer of title, the owner shall surrender the special plate to the tax collector.

Such special antique pickup truck plate shall be issued in lieu of, and shall have the same legal significance as, ordinary registration plates.

(2) In lieu of the annual license tax and registration fees levied under Mississippi law, a special license tax fee shall be levied on the operation of antique pickup trucks. The fee for a license shall be Twenty-five Dollars ($ 25.00) and it shall be issued on a permanent basis without renewal. The fee, less five percent (5%) thereof to be retained by the county tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund. The portion of the fee remitted to the Department of Revenue shall be deposited into the State Treasury on the day it is received and shall be deposited by the State Treasurer into the State General Fund.

(3) For the purposes of this section, pickup trucks manufactured more than twenty-five (25) years ago shall hereafter be classified as antique pickup trucks and shall be exempt from all ad valorem taxes levied by both state, municipal, county and other taxing districts.

(4) A person issued a special antique pickup truck plate under this section and who has completed an active duty career with the Armed Forces of the United States or is a retired member of the Army National Guard, Air National Guard or the United States Reserves, and is entitled to receive a distinctive license plate or tag under Section 27-19-51, may, upon application, receive an emblem or decal developed by the Department of Revenue identifying the person with such organization. The emblem or decal shall be affixed to the special antique pickup truck plate.



§ 27-19-48 - Personalized license tag; additional fee

(1) Owners of motor vehicles and noncommercial trailers who are residents of this state, upon complying with the laws relating to registration and licensing of motor vehicles and trailers, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks, other noncommercial motor vehicles and trailers, and upon payment of an additional fee in the amount provided in subsection (4)(a) of this section, shall be issued a personalized license tag of the same color as regular license tags to consist of the name of the county and not more than seven (7) letters of the alphabet or seven (7) numbers in lieu of the license tag numbering system prescribed by law. The purchaser of the personalized license tag may choose the combination of such letters or numbers, but no two (2) motor vehicles or trailers shall have the same combination of letters or numbers. In the event that the same combination of letters has been chosen by two (2) or more purchasers, the Department of Revenue shall assign a different number to each such purchaser which shall appear on the license tag following the combination of letters; however, this combination shall not exceed seven (7) letters and/or numbers. The combination of letters and/or numbers written across the license tag shall be sufficiently large to be easily read but shall not be less than three (3) inches in height. No combination of letters or numbers which comprise words or expressions that are considered obscene, slandering, insulting or vulgar in ordinary usage shall be permitted, with the Commissioner of Revenue having the responsibility of making this determination. If, however, such license plate is issued in error or otherwise and is determined by the commissioner to be obscene, slanderous, insulting, vulgar or offensive, the commissioner shall notify the owner that the license plate must be surrendered and that another personalized license plate may be selected by him and issued at no cost. Should the vehicle or trailer owner not desire another personalized license plate, the fee for such plate shall be refunded. In the event the owner fails to surrender the license plate after receiving proper notification, the commissioner shall issue an order directing that the license plate be seized by agents of the Department of Revenue or any other duly authorized law enforcement personnel.

(2) For the purposes of this section the terms "motor vehicle" and "vehicle" include motorcycles.

(3) Application for the personalized license tags shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application form shall contain space for the applicant to make five (5) different choices for the combination of the letters and numbers in the order in which the combination is desired by the applicant. The application and the additional fee, less five percent (5%) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue within seven (7) days of the date the application is made. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(4) (a) Beginning with any registration year commencing on or after November 1, 1986, any person applying for a personalized license tag shall pay an additional fee which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's or trailer's established license tag year. The additional fee of Thirty Dollars ($ 30.00) is due and payable at the time the original application is made for a personalized tag and thereafter annually at the time of renewal registration as long as the owner retains the personalized tag. If the owner does not wish to retain the personalized tag, he must surrender it to the local county tax collector. The additional fee due at the time of renewal registration shall be collected by the county tax collector and remitted to the Department of Revenue on a monthly basis as prescribed by the department.

(b) The Department of Revenue shall deposit all taxes and fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify the total fees collected under this section to the State Treasurer who shall distribute to the credit of the State General Fund Sixteen Dollars and Twenty-five Cents ($ 16.25) of each additional fee and the remainder of each such additional fee shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(5) A regular license tag must be properly displayed as required by law until replaced by a personalized license tag; and the regular license tag must be surrendered to the tax collector upon issuance of the personalized license tag. The tax collector shall issue up to two (2) license decals for the personalized license tag, which will expire the same month and year as the original license tag.

(6) The applicant shall receive a refund of the fee paid for a personalized license tag if the personalized license tag is not issued to him because the combination of letters and numbers requested to be placed thereon is not available for any reason.

(7) In the case of loss or theft of a personalized license tag, the owner may make application and affidavit for a replacement license tag as provided by Section 27-19-37. The fee for a replacement personalized license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular license tags.

(8) The owner of a personalized license tag may make application for a duplicate of such tag. The fee for such duplicate personalized license tag shall be Ten Dollars ($ 10.00). The tax collector receiving the application shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such duplicate personalized license tag and the remainder shall be distributed in the same manner as funds from the sale of regular license tags. A duplicate personalized license tag may not be fastened to the rear of a vehicle or trailer and may not be utilized as a replacement for any personalized license tag issued pursuant to this section. Month decals and year decals shall not be issued for duplicate personalized license tags and month decals and year decals shall not be attached to duplicate personalized license tags.



§ 27-19-49 - Special license tags or plates; Shrine motorcycle corps

(1) Owners of motorcycles who are members of a Shrine motorcycle club, corps or unit of Mississippi may, in their discretion, purchase and use, in lieu of the motorcycle tag described in Section 27-19-35, an especially prepared tag of the same dimensions as the regular motorcycle tag. This distinctive tag shall be of a yellow background; the Shrine emblem in green coloring in the middle left of the tag; "Miss." (abbreviated) in red letters in the lower left of the tag; the year of issuance in abbreviated form (the last two numbers) in red letters in the lower right of the tag; and the designated number of the particular tag in red numbers in the middle right of the tag. These tags shall be numbered commencing with the numeral "1."

(2) These distinctive Shrine tags shall be ordered through the State Tax Commission by an official of each such Shrine club, corps or unit desiring same. Only one such distinctive tag shall be allowed to each individual member of any Shrine club, corps or unit and only for a heavy weight or heavy duty motorcycle.

(3) The individual Shrine members or Shrine club, corps or unit so ordering such tag or tags shall pay the regular motorcycle tag fees and taxes as designated by the tax collector's office of the county in which the motorcycle is registered and such Shrine members, clubs, corps or units shall pay any additional charge necessary for the purchase of such distinctive tag. Each such distinctive Shrine tag will be duly recorded and registered at the office of the sheriff of the county in which the individual Shrine member resides.



§ 27-19-51 - Special license tags or plates; army and air national guards and reserves

(1) In recognition of their many and varied patriotic services rendered the state, the United States and the citizens thereof, Mississippians who have completed an active duty career with the Armed Forces of the United States and active duty and retired members of the Army National Guard, Air National Guard, and the United States Reserves, including both enlisted and officer personnel, upon application and subject to the provisions of this section may be issued distinctive motor vehicle license plates or tags identifying these persons with such organizations. For the purposes of this section the term "Armed Forces" includes the United States Merchant Marines and members thereof in maritime service during the period from December 7, 1941 to August 15, 1945. The distinctive plates or tags so issued shall comply with the provisions of Section 27-19-41 and shall be of such color and design as may be agreed upon by the Adjutant General and the Department of Revenue for the Army National Guard or Air National Guard, by the Mississippi chapters of the Retired Officers Association and the Retired Non-Commissioned Officers Association and the Department of Revenue for retired active duty members of the Armed Forces of the United States, and by the Department of Revenue for retired members of the United States Merchant Marines. Each distinctive license plate shall bear the words "National Guard" or the name of the appropriate armed service and need not bear prefixed numbers identifying the county of issuance.

(2) The surviving spouse of any person who was issued a distinctive license plate or tag under subsection (1) of this section because of completion of an active duty career with the Armed Forces of the United States or because of retirement from the Army National Guard, Air National Guard or United States Reserves, or any prisoner of war issued a distinctive license plate or tag under Section 27-19-54, shall be eligible to receive the same type of distinctive license plate or tag which the deceased spouse was issued.

(3) The distinctive license plates here provided for shall be prepared by the Department of Revenue and shall be issued through the tax collectors of the several counties of the state in like manner as are other motor vehicle license plates or tags and such officers shall be entitled to their regular fees for such service. Applicants for such distinctive plates shall present to the issuing official proof of their membership in the Army National Guard, Air National Guard, or United States Reserves by means of certificate signed by the commanding officer of such applicant on forms prescribed by the Adjutant General of Mississippi. Retired members of the Armed Forces of the United States applying for such plates shall present to the issuing officials a copy of their active duty retirement orders or other proof of retirement from active service with one of the Armed Forces of the United States. The distinctive license plates or tags so issued shall be used only upon and for personally or jointly owned private passenger vehicles (to include station wagons, recreational motor vehicles and pickup trucks) registered in the name, or jointly in the name, of the member making application therefor, and when so issued to such applicant shall be used upon the vehicle for which issued in lieu of the standard license plate or license tag normally issued for such vehicle.

(4) In addition to use of such distinctive license plates or tags on such personally or jointly owned vehicles, such distinctive plate or tag may be used on state-owned vehicles operated by the State Military Department provided the prefix "MNG" is placed ahead of the number thereon. Motor vehicles for which such distinctive license plates or tags are issued shall be registered by the proper official as are other motor vehicles.

(5) The distinctive license plates issued hereunder shall not be transferable between motor vehicle owners; and in the event the owner of a vehicle bearing such distinctive plate shall sell, trade, exchange or otherwise dispose of the vehicle, such plate shall be retained by the owner to whom issued and returned by the owner to the tax collector of the county or the Department of Revenue, as the case may be.

(6) The Adjutant General is authorized to recognize not more than one hundred (100) senior staff officers, commanders, command sergeants major and senior enlisted advisors by designating the issue of National Guard distinctive license plates or tags numbered "1" through "100." These license plates or tags shall be retained by the individual so designated and may be transferred between vehicles or individuals under procedures established by the Department of Revenue. The Adjutant General is responsible for furnishing the Department of Revenue necessary information to effect issue or transfer of these specially numbered license plates or tags.

(7) National Guard plates or tags shall be prepared and furnished for the licensing year commencing November 1, 1962, and annually thereafter. The Adjutant General shall furnish the Department of Revenue with an estimate of the number of such distinctive plates or tags required in each of the several counties of the state.

(8) The provisions of this section are supplementary to the laws of this state pertaining to the licensing of motor vehicles and nothing herein shall be construed as abridging or repealing any of such laws.



§ 27-19-52 - Special license tags or plates; members of federal and state judiciary and state and federal prosecutors authorized to apply for specialty tags that cannot be traced except by law enforcement agencies for certain purposes

Any federal judge or magistrate, any justice of the Mississippi Supreme Court, any judge of the Mississippi Court of Appeals, any chancellor or circuit court judge, any county court judge, the United States Attorney or any attorney assigned to his office, or any state district attorney or assistant district attorney, upon the payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, may, upon request, be issued a motor vehicle license tag by the State Tax Commission whose number cannot be traced except by a law enforcement agency upon a request directed to the State Tax Commission that is related to a legitimate law enforcement purpose. The motor vehicle license tag letters or numbers, or both, shall be assigned by the State Tax Commission and the tag shall be indistinguishable from a regular motor vehicle license tag. The tag shall be applied for at the county tax collector's office and the application shall be directed to the State Tax Commission for issuance of the tag by whatever method the commission considers appropriate. For all purposes, other than the issuance of the tag and its inability to be traced, the tag shall be treated in the same manner as a regular motor vehicle license tag.



§ 27-19-53 - Special license tags or plates; disabled American veterans

(1) Any legal resident of the State of Mississippi who is a veteran of service in the Armed Forces of the United States, and who is rated as having one hundred percent (100%) permanent service-connected disability by the Veterans' Administration is privileged to purchase annually under this subsection one (1) motor vehicle license plate or tag in his or her county of legal residence, for the sum of One Dollar ($ 1.00) in total cost, regardless of make or model of motor vehicle. The registration year of such motor vehicle shall commence the first day of the month in which application for registration is made, as provided in Section 27-19-31.

(a) Not more than one (1) such motor vehicle license plate or tag shall be issued under this subsection to each such qualified veteran.

(b) This section pertains only to taxes or plates for private passenger motor vehicles or pickup trucks.

(c) Proof of ownership of a particular motor vehicle for which a license plate or tag is requested must be shown at time of application for such plate or tag.

(d) Vehicles owned by such veterans are exempt under this subsection from all ad valorem and privilege taxes; however, the surviving spouse of a deceased person who was issued a license plate or tag under this subsection shall be entitled to apply for or retain a license tag issued under this subsection and may continue annually to renew registration for one (1) motor vehicle license plate or tag under this subsection for as long as the spouse remains unmarried. At the time of application or renewal registration, a surviving spouse who desires to retain the distinctive plate or tag issued under this subsection shall file with the county tax collector a sworn statement that the spouse is unmarried. Any such vehicle when so registered shall be exempt from all ad valorem and privilege taxes.

(2) Any person who is entitled to obtain a license tag under subsection (1) of this section may be issued one (1) additional such license tag for any other vehicle registered in his or her name upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as otherwise prescribed by law for the particular vehicle.

(3) The State Tax Commission is directed to furnish each veteran obtaining a license tag under this section an emblem, which the veteran shall attach securely to the tag, showing that the tag was issued to a disabled American veteran.

(4) A license issued under this section shall not be transferable to any other person.

(5) Any person evading or violating any of the provisions of this section, or attempting to secure benefits under this section to which he is not entitled, shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than One Thousand Dollars ($ 1,000.00) or imprisoned in the county jail for not less than ninety (90) days, or both.



§ 27-19-54 - Special license tags or plates; congressional medal of honor recipients; former prisoners of war

(1) Any legal resident of the State of Mississippi who was a prisoner of war or who is a recipient of the Congressional Medal of Honor is privileged to obtain one (1) motor vehicle license plate or tag on an annual basis in his county of legal residence. The registration year of such motor vehicle shall commence the first day of the month in which application for registration is made, as provided in Section 27-19-31, Mississippi Code of 1972.

(2) This section pertains only to tags or plates for private passenger motor vehicles or pickup trucks.

(3) Proof of ownership of each particular motor vehicle for which a license plate or tag is requested and proof that the owner thereof is a former prisoner of war or a recipient of the Congressional Medal of Honor must be shown at time of application for such plate or tag. A certificate from the State Veterans Affairs Board stating that said individual is a former prisoner of war or a recipient of the Congressional Medal of Honor shall be sufficient proof.

(4) Vehicles owned by such former prisoners of war, a recipient of the Congressional Medal of Honor or the unmarried surviving spouse of any such person are hereby exempt from all motor vehicle registration fees and privilege taxes.

(5) The State Tax Commission is directed to furnish to the tax collector of each county a sufficient number of distinctive motor vehicle license plates or tags which shall be of such color and design as the State Tax Commission shall prescribe subject to the approval of the Mississippi License Tag Commission and in accordance with the provisions of Section 27-19-41. However, such distinctive plates or tags shall bear and include the words "Ex-POW."

(6) A license issued under this section shall not be transferable to any other person; however, the surviving spouse of a deceased person who was issued a license plate or tag under this section shall be entitled to apply for or retain a license issued under this section and may continue annually to renew registration for one (1) motor vehicle license plate or tag under this section for as long as the spouse remains unmarried. At the time of application or renewal registration, a surviving spouse who desires to retain the distinctive plate or tag issued under this section shall file with the county tax collector a sworn statement that the spouse is unmarried.

(7) Any person evading or violating any of the provisions of this section, or attempting to secure benefits under this section to which he is not entitled, shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than One Thousand Dollars ($ 1,000.00) or by imprisonment in the county jail for not less than six (6) months, or both.

(8) As used in this section, the term "prisoner of war" means any regularly appointed, enrolled, enlisted or inducted member of the military or naval forces of the United States who was held as a prisoner of war for any period of time by any government of any nation with which the United States has been at war; and it also means any regularly appointed, enrolled, enlisted or inducted member of the Armed Forces of the United States who was held as a prisoner of war for any period of time subsequent to June 25, 1950, by any hostile force with which the Armed Forces of the United States were actually engaged in armed conflict subsequent to such date and prior to August 21, 1954, or any person (military or civilian) assigned to duty on the U.S.S. Pueblo who was captured by the military forces of North Korea on January 23, 1968, and thereafter held prisoner by the government of North Korea for any period of time ending on or before December 23, 1968, except any person who, at any time, voluntarily, knowingly and without duress, gave aid to or collaborated with or in any manner served any such hostile force; and it also means any regularly appointed, enrolled, enlisted or inducted member of the Armed Forces of the United States who was held as a prisoner of war for any period of time during the Vietnam Conflict by any force hostile to the United States, except any such member who, at any time, voluntarily, knowingly and without duress, gave aid to or collaborated with, or in any manner served, such hostile force. The term "Vietnam Conflict" relates to the period beginning February 28, 1961, and ending on such date as shall thereafter be determined by presidential proclamation or concurrent resolution of the Congress.



§ 27-19-55 - Special license tags or plates; sheriffs and deputies

(1) The sheriff of each county in the State of Mississippi and the officially appointed deputy sheriffs of each county, upon application by the sheriff to the State Tax Commission shall be entitled to purchase a special license plate through such office. Only one (1) such tag shall be allowed to each individual sheriff and deputy sheriff in each tag period, and such tag shall be placed upon the vehicle used in the carrying out of official sheriff's department duties.

(2) The State Tax Commission is authorized to implement the provisions of this section by its own administrative process, according to the provisions herein. The State Tax Commission shall furnish the special license tags and decals to the sheriff's office as provided herein, and the cost of such tags and decals shall be the same as established by law for the vehicle licensed.

When a car for which a tag has been issued is sold or traded by the sheriff's department during the period for which the tag is issued, said tag shall be transferred, in addition to the decals on the tag, to the new or other car replacing the car for which the tag was originally issued.

(3) The tag and decals issued for the sheriffs of the various counties and the deputy sheriffs, shall conform to the provisions of Section 27-19-31, except as follows: The registration number shall be the two (2) digit county code, the initials "S.O.," and in the space immediately to the right of "S.O." there shall appear the number "1," to and including the exact number of deputy sheriffs employed in that particular county. However, the first distinctive license reading "S.O. 1" shall be designated for the sheriff of each county.



§ 27-19-56 - Special license tags or plates; persons with disabilities; decals and windshield placards; renewal; enforcement of parking restrictions

(1) Upon application by any legal resident of the State of Mississippi with a disability which limits or impairs the ability to walk, or by the owner of a motor vehicle who has a child, parent or spouse with a disability which limits or impairs the ability to walk and the child, parent or spouse is living with the applicant, the State Tax Commission shall prepare and issue through the county tax collectors a special license plate bearing the International Symbol of Access adopted by Rehabilitation International in 1969 at its Eleventh World Congress on Rehabilitation of the Disabled for not more than two (2) vehicles that are registered in the applicant's name. The initial application shall be accompanied by the certification of a licensed physician that (a) the applicant or the applicant's child, parent or spouse meets the definition of persons with disabilities which limit or impair the ability to walk; and (b) that the physician has determined that the applicant or the applicant's child, parent or spouse will have the disability for at least five (5) years. The State Tax Commission shall prepare and issue to the tax collectors of the various counties, decals for placement on the special license plates. The decals shall bear thereon the month in which the license plate was issued and the year in which the special license plate will expire. The special license plate issued under this section is valid for the period of time that the license tag attached upon a motor vehicle is issued pursuant to Section 27-19-31(1). A person to whom the special license plate is issued may retain the special license plate and may renew it by submitting to the county tax collector, on or before its expiration, the certification of a licensed physician that the physician has determined (a) that the applicant or the applicant's child, parent or spouse meets the definition of a person with a disability which limits or impairs the ability to walk; and (b) that the applicant or the applicant's child, parent or spouse will have the disability for at least five (5) years. If an applicant fails to renew the special license plate before its date of expiration, then he shall surrender the special license plate to the county tax collector and the tax collector shall issue to such person a regular license plate to replace the special license plate.

The terms "vehicle" and "motor vehicle," as used in this section, include motorcycles.

The term "persons with disabilities which limit or impair the ability to walk" when used in this section means those persons who, as determined by a licensed physician:

(a) Cannot walk two hundred (200) feet without stopping to rest; or

(b) Cannot walk without the use of, or assistance from, a brace, cane, crutch, another person, prosthetic device, wheelchair, or other assistive device; or

(c) Are restricted by lung disease to such an extent that the person's forced (respiratory) expiratory volume for one (1) second, when measured by spirometry, is less than one (1) liter, or the arterial oxygen tension is less than sixty (60) mm/hg on room air at rest; or

(d) Use portable oxygen; or

(e) Have a cardiac condition to the extent that the person's functional limitations are classified in severity as Class III or Class IV according to standards set by the American Heart Association; or

(f) Are severely limited in their ability to walk due to an arthritic, neurological or orthopedic condition.

An applicant for a special license plate bearing the International Symbol of Access shall not be required to pay any fee or charge for the issuance of such license plate separate from or in addition to the road and bridge privilege taxes, ad valorem taxes and registration fees otherwise required by law to be paid for the issuance of a regular license plate for such vehicle.

(2) The State Tax Commission shall prepare removable windshield placards and such placards shall be issued and periodically renewed upon the applications of persons with disabilities which limit or impair the ability to walk, or upon the applications of owners of motor vehicles who have a child, parent or spouse with a disability which limits or impairs the ability to walk and the child, parent or spouse is living with the owner of the motor vehicle. The placards shall be issued, free of charge, to applicants through the offices of the tax collectors of the counties. The initial application shall be accompanied by the certification of a licensed physician that the applicant or the applicant's child, parent or spouse meets the definition of persons with disabilities which limit or impair the ability to walk. These placards shall be valid for the period of time that the license tag attached upon a motor vehicle is issued pursuant to Section 27-19-31(1) and may be renewed in the same manner as provided for the renewal of the special license plates under subsection (1) of this section. The removable windshield placard must be displayed on the left side of the vehicle dashboard or by hanging it on the rearview mirror of the vehicle. The State Tax Commission shall prescribe the placement for motorcycles.

(3) The State Tax Commission shall provide for the issuance of a temporary removable windshield placard, upon the application of a person with a disability which limits or impairs the ability to walk, or upon the application of the owner of a motor vehicle who has a child, parent or spouse with a disability which limits or impairs the ability to walk and the child, parent or spouse is living with the owner of the motor vehicle. Temporary removable windshield placards authorized by this subsection shall be prepared by the State Tax Commission and shall be issued, free of charge, to applicants through the offices of the tax collectors of the counties. Application for a temporary removable windshield placard must be accompanied by the certification of a licensed physician that the applicant or the applicant's child, parent or spouse meets the definition of persons with disabilities which limit or impair the ability to walk. The certification shall also include the period of time that the physician determines the applicant or the applicant's child, parent or spouse will have the disability, not to exceed six (6) months. The temporary removable windshield placard must be displayed on the left side of the vehicle dashboard or by hanging it on the rearview mirror of the vehicle. The temporary removable windshield placard shall be valid for a period of time for which the physician has determined that the applicant will have the disability, not to exceed six (6) months from the date of issuance. The State Tax Commission shall prescribe the placement for motorcycles.

(4) The removable windshield placard and the temporary removable windshield placard shall be two-sided and shall include:

(a) The International Symbol of Access, which is at least three (3) inches in height, centered on the placard (the color of the removable windshield placard shall be white on a blue shield; and the temporary removable windshield placard shall be white on a red shield);

(b) An identification number and, on the reverse side, the name of the individual to whom the placard is issued;

(c) A date of expiration; and

(d) The seal of the State of Mississippi.

(5) (a) It shall be unlawful to park a motor vehicle in an area set aside for persons who are disabled if the motor vehicle does not (i) have displayed the removable windshield placard authorized in this section with the date of expiration visible, (ii) have the special license plate issued under this section properly displayed upon the motor vehicle, or (iii) have the disabled American veteran tag or plate issued under Section 27-19-53 properly displayed upon the motor vehicle. Any person who unlawfully parks a motor vehicle in such areas, or who blocks such spaces or access thereto, shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not more than Two Hundred Dollars ($ 200.00) for each such violation. For the third and subsequent offenses under this section, the offender's driver's license shall be suspended for ninety (90) days by the Commissioner of Public Safety in accordance with Section 63-1-53 in addition to any fine imposed. The court shall not suspend or reduce any fine required to be imposed under this subsection.

(b) A person who is charged with a violation of this section by parking a motor vehicle in an area set aside for persons who are disabled and failing properly to display (i) a removable windshield placard on the dash of the vehicle or by hanging it on the rearview mirror of the vehicle, (ii) a special license plate issued under this section upon the vehicle or (iii) a disabled American veteran tag or plate issued under Section 27-19-53 upon the vehicle shall not be convicted and shall have the charge dismissed upon presentation to the court of proof by means of sworn oral testimony or sworn affidavit that at the time of the charged violation he or a passenger in the vehicle possessed a valid removable windshield placard issued under this section.

(6) Any person who, for the purpose of obtaining a special license plate or windshield placard under this section, files with the county tax collector a physician's certification, knowing the certification to be false or to have been fraudulently obtained, shall be guilty of a misdemeanor and, upon conviction, shall be fined not more than Two Hundred Dollars ($ 200.00).

(7) All law enforcement officers are authorized to enforce this section on public and private property. Provision of spaces restricted to handicapped parking and proper marking of such spaces shall be considered as intent and permission to enforce such designated parking on private property. Any owner of private property may tow away a vehicle that is parked on the owner's private property in violation of the disabled parking restrictions set forth in this section at the vehicle owner's expense. In addition, the vehicle owner may be subject to any fines or other penalties provided in this section. Only areas marked in accordance with the Americans with Disabilities Act Accessibility Guidelines or equivalent standards shall be enforced. Spaces shall bear the International Symbol of Access.

(8) Motor vehicles displaying a special license plate, license plate decal, placard or parking certificate or permit bearing the International Symbol of Access issued to a person with a disability by any other state or district subject to the laws of the United States shall be allowed the special parking privileges under this section provided the license plate, decal, placard, permit or certificate bears the International Symbol of Access and is displayed in a prominent place on the vehicle.

(9) Parking in any area set aside for persons who are disabled is limited to vehicles which, immediately before or after the utilization of such an area, are used to transport a person with a disability which limits or impairs the ability to walk. The identification required to park in such an area, except as provided in subsection (8) of this section, is as follows:

(a) For a vehicle used to transport a person with a permanent disability, that person's permanent windshield placard must be displayed or the vehicle must have a special license tag issued under this section or Section 27-19-53 properly displayed.

(b) For a vehicle being used by a person who has a temporary disability which limits or impairs the ability to walk, or which is being used to transport such a person, a temporary windshield placard must be displayed.

Any person who parks in an area set aside for persons who are disabled in violation of this subsection shall be punished as provided for in subsection (5) of this section.

(10) Upon application by a nursing home, retirement home or other institution that transports disabled persons, the State Tax Commission may issue the special license plate authorized pursuant to this section for not more than one (1) vehicle that is registered in the applicant's name that is used to transport disabled residents of the institution. Such institution shall comply with all other laws regarding the registration of such vehicle.



§ 27-19-561 - Special license tags or plates; fire fighters

(1) Any owner of a motor vehicle who is a firefighter, including a career firefighter, a volunteer firefighter or an industrial firefighter, employed by or in the service of any municipality, county, fire district, state agency or industry in the state who is a resident of this state, or who is a retired firefighter who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a firefighter or retired firefighter. The distinctive license tags so issued shall be of such color and design as may be agreed upon by the Executive Committee of the Mississippi Fire Fighters Association and the Department of Revenue, shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag and may, in the discretion of the Department of Revenue, display the county name.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. Applicants for such distinctive license tags (a) shall present to the issuing official proof of their employment or service as a firefighter by presentation of the applicant's official firefighter identification card or a signed and notarized affidavit from the governing authority or chief executive officer of the municipality, county, fire district, agency or industry by or for whom the applicant is employed or serves as a firefighter; or (b) shall present proof that they are a retired firefighter by presentation of a signed and notarized affidavit from the governing authority or chief executive officer of the municipality, county, fire district, agency or industry from whom the firefighter retired. The application and the additional fee imposed under subsection (3) of this section, less three percent (3%) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 1992, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Fifty Dollars ($ 50.00) for each distinctive license tag applied for under this section which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, or if the owner resigns from or otherwise vacates his employment or service as a firefighter, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of distinctive license tags. The State Treasurer shall distribute an amount equal to Seven Dollars ($ 7.00) of the additional fees collected for each such distinctive license tag issued under this section to the State General Fund, and the remainder of such additional fees collected shall be distributed by the State Treasurer to the Mississippi Fire Fighters Association.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37, Mississippi Code of 1972. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.

(7) In lieu of the distinctive license tag authorized under subsections (1) through (6) of this section, any person who presents proof of his employment or service as a firefighter in the manner provided in subsection (2) of this section, may be issued a distinctive license tag decal for each motor vehicle registered in his name identifying such person as a firefighter. The distinctive license tag decal shall be of such size, color and design as may be agreed upon by the Executive Committee of the Mississippi Fire Fighters Association and the Department of Revenue; however, the Department of Revenue shall have final approval of the size, color and design. The distinctive license tag decals shall be prepared and sold at Two Dollars ($ 2.00) each through the Mississippi Fire Fighters Training Academy.



§ 27-19-562 - Special license tags or plates; law enforcement officers

(1) Any owner of a motor vehicle who is a duly sworn law enforcement officer employed by or in the service of the state, a county, a municipality or other political subdivision of the state, or who is a retired law enforcement officer who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a law enforcement officer or retired law enforcement officer. The distinctive license tags so issued shall be of such color and design as may be agreed upon by the Executive Committee of the Mississippi Law Enforcement Officer's Association, the Legislative Committee of the Mississippi Sheriff's Association, the Executive Board of the Police Chiefs Association and the State Tax Commission. The State Tax Commission shall have final approval of the color and design. Each such distinctive license tag shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag and may, in the discretion of the State Tax Commission, display the county name.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. Applicants for such distinctive license tags (a) shall present to the issuing official proof of their employment or service as a law enforcement officer by presentation of the applicant's official law enforcement officer's identification card or a signed and notarized affidavit from the governing authority or chief executive officer of the agency, county, municipality or political subdivision by or for whom the applicant is employed or serves as a law enforcement officer, or (b) shall present proof that they are a retired law enforcement officer by presentation of a signed and notarized affidavit from the governing authority or chief executive officer of the agency, county, municipality or political subdivision from whom the law enforcement officer retired. The application and the additional fee imposed under subsection (3) of this section, less three percent (3%) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 1992, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Fifty Dollars ($ 50.00) for each distinctive license tag applied for under this section which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, or if the owner retires or resigns from or otherwise vacates his employment or service as a law enforcement officer, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of distinctive license tags. The State Treasurer shall distribute an amount equal to Seven Dollars ($ 7.00) of the additional fees collected for each such distinctive license tag issued under this section to the State General Fund, and the remainder of such additional fees collected shall be distributed by the State Treasurer to the credit of the special fund created in Section 7-9-70.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37, Mississippi Code of 1972. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-563 - Special license tags or plates; state representatives

(1) (a) Any owner of a motor vehicle who is an elected member of the Mississippi House of Representatives or Mississippi Senate, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name. Each distinctive license tag issued under this section shall have displayed thereon the Great Seal of the State of Mississippi and the word "HOUSE" or "SENATE," as appropriate, and, in addition thereto, such numbers or letters, or both, as may be necessary to distinguish each license tag. The State Tax Commission shall determine the color and design of each distinctive license tag issued under this section and whether or not a county name shall be required to be displayed on the tag.

(b) Any owner of a motor vehicle who served at least two (2) complete four (4) year terms as an elected member of the Mississippi House of Representatives or Mississippi Senate, and who is receiving retirement compensation under the Public Employees Retirement System created under Section 25-11-101, and/or the Supplemental Legislative Retirement Plan created under Section 25-11-301, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name. Each distinctive license tag issued under this section shall have displayed thereon the Great Seal of the State of Mississippi and the word "RETIRED HOUSE" or "RETIRED SENATE," as appropriate, and, in addition thereto, such numbers or letters, or both, as may be necessary to distinguish each license tag. The State Tax Commission shall determine the color and design of each distinctive license tag issued under this section and whether or not a county name shall be required to be displayed on the tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less three percent (3%) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Fifty Dollars ($ 50.00) for each distinctive license tag applied for under this section which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, or if the owner retires or resigns from or otherwise vacates his membership in the Legislature, he must surrender the tag to the local county tax collector.

(4) The State Tax Commission shall deposit all fees collected under this section into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of distinctive license tags. The State Treasurer shall distribute an amount equal to Seven Dollars ($ 7.00) of the additional fees collected for each such distinctive license tag issued under this section to the State General Fund, and the remainder of such additional fees collected shall be distributed by the State Treasurer to the credit of the special fund created in Section 7-9-70.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-564 - Special license tags or plates; display of public university emblem

(1) Owners of motor vehicles upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount of Fifty Dollars ($ 50.00), shall be issued a special license tag which displays the emblem of the public university of his choice located in this state.

(2) Each university shall design the emblem which shall be displayed on the special license tag. The emblem shall be affixed during the production of the license tag.

(3) Application for the special license tags shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee, less five percent (5%) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(4) The special license tag shall be issued for a one-year period. The additional annual fee shall be due and payable at the time of renewal registration.

(5) The State Tax Commission shall deposit all fees into the State Treasury on the day received. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Thirty-two Dollars and Fifty Cents ($ 32.50) of each additional fee collected on special license tags shall be deposited in a special fund hereby created in the State Treasury to the credit of the public university named on the special license tag. The funds shall be available for expenditure at the discretion of the public university.

(b) One Dollar ($ 1.00) of each additional fee collected on special license tags shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) The remainder of each such additional fee shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.



§ 27-19-565 - Special license tags or plates; Pearl Harbor survivors and Purple Heart recipients

(1) In recognition of the patriotic service rendered by Mississippians who survived the attack on Pearl Harbor and by Mississippians who are recipients of the Purple Heart Medal, any such person is privileged to obtain two (2) distinctive motor vehicle license plates or tags identifying him as a Pearl Harbor survivor or not more than two (2) distinctive motor vehicle license plates or tags and one (1) distinctive motorcycle license plate or tag identifying him as a Purple Heart Medal recipient. The distinctive plates or tags shall be of a color and design designated by the Department of Revenue.

(2) The distinctive license plates shall be prepared by the Department of Revenue and shall be issued through the tax collectors of the counties in the same manner as are other motor vehicle license plates or tags. A tag fee of Fifteen Dollars ($ 15.00), in addition to all other taxes and fees, shall be collected by the tax collector for the Pearl Harbor distinctive tag. The first distinctive tag issued to Purple Heart Medal recipients under the provisions of this section shall be exempt from ad valorem taxes, privilege taxes and all other taxes and fees. There shall be no exemption from ad valorem taxes, privilege taxes or other taxes and fees for the issuance of an additional distinctive tag to Purple Heart Medal recipients. However, the surviving spouse of a deceased person who was issued a Purple Heart Medal distinctive license plate or tag under this section shall be entitled to apply for or retain one (1) such license tag and may continue annually to renew registration for such distinctive license plate or tag for as long as the spouse remains unmarried. At the time of application or renewal registration, a surviving spouse who desires to retain such distinctive plate or tag shall file with the county tax collector a sworn statement that the spouse is unmarried, and any such vehicle when so registered shall be exempt from ad valorem taxes, privilege taxes and all other taxes and fees. The tax collector shall monthly forward the additional fee of Fifteen Dollars ($ 15.00) charged for issuance of a Pearl Harbor distinctive tag to the Department of Revenue which shall deposit such fee to the credit of the State General Fund. An applicant for a distinctive tag under this section shall present to the issuing official either (a) written proof that the applicant is an honorably discharged former member of one (1) of the Armed Forces of the United States and, while serving in the Armed Forces of the United States, was present during the attack on the island of Oahu, Territory of Hawaii, on December 7, 1941, between the hours of 7:55 a.m. and 9:45 a.m., Hawaii time, or (b) written proof that the applicant is a Purple Heart Medal recipient. The distinctive license plates or tags so issued shall be used only upon a personally or jointly owned private passenger vehicle (to include station wagons, recreational motor vehicles and pickup trucks) or motorcycle registered in the name, or jointly in the name, of the person making application therefor, and when issued to such person shall be used upon the vehicle for which issued in lieu of the standard license plate or license tag normally issued for such vehicle.

(3) The distinctive license plates shall not be transferable between motor vehicle owners; and in the event the owner of a vehicle bearing a distinctive plate shall sell, trade, exchange or otherwise dispose of the vehicle, such plate shall be retained by such owner and returned to the tax collector.

(4) A vehicle that displays a distinctive license plate issued under this section may park free of charge in any state parking space or state parking facility when the person to whom the license plate was issued is operating or occupying the vehicle.

(5) Any person evading or violating any of the provisions of this section, or attempting to secure benefits under this section to which he is not entitled, shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than One Thousand Dollars ($ 1,000.00) or imprisoned in the county jail for not less than six (6) months, or both.



§ 27-19-566 - Special license tags or plates; street rods

(1) The owner of any street rod may apply to the tax collector in the county of his legal residence on an application prescribed therefor by the State Tax Commission, for a special street rod license plate to be displayed on his street rod.

Upon receipt of an application for a street rod license plate, and upon payment of the fee as prescribed in this section, the tax collector shall issue to the applicant such special plate on a permanent basis, and it shall bear no date but shall bear the inscription "Street Rod-Mississippi" and shall be valid without renewal as long as the automobile is in existence. This special plate shall be issued for the applicant's use only, and in the event of a transfer of title, the owner shall surrender the special plate to the tax collector.

Such special plates shall be issued in lieu of, and shall have the same legal significance as, ordinary registration plates.

In lieu of the annual license tax and registration fees, a special license tax fee shall be levied on the operation of street rods. The fee for a license shall be Fifty Dollars ($ 50.00), and it shall be issued on a permanent basis without renewal. The fee, less five percent (5%) thereof to be retained by the county tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund. The portion of the fee remitted to the Tax Commission shall be deposited into the State Treasury on the day it is received and shall be deposited by the State Treasurer into the State General Fund.

(2) For the purpose of this section, "street rod" shall mean any modified antique automobile or truck produced by an American manufacturer in 1948 or earlier which has undergone some type of modernizing, including modernization of the engine, transmission, drivetrain, interior refinements and any other modifications the builder desires, which vehicle is to be driven under its own power and is to be used as a safe, nonracing vehicle for family enjoyment.



§ 27-19-567 - Special license tags or plates; display of public junior college or community college emblem

(1) Beginning with any registration year commencing on or after July 1, 2008, owners of motor vehicles upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount of Fifty Dollars ($ 50.00), shall be issued a special license tag which displays the emblem of the public junior college or community college of his choice located in this state.

(2) Each junior college and community college shall design the emblem which shall be displayed on the special license tag. The emblem shall be affixed during the production of the license tag.

(3) Application for the special license tags shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee, less five percent (5%) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(4) The special license tag shall be issued for a one-year period. The additional annual fee shall be due and payable at the time of renewal registration.

(5) The Department of Revenue shall deposit all fees into the State Treasury on the day received. At the end of each month, the Department of Revenue shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Thirty-two Dollars and Fifty Cents ($ 32.50) of each additional fee collected on special license tags shall be deposited in a special fund hereby created in the State Treasury to the credit of the public junior college or community college named on the special license tag. The funds shall be available for expenditure at the discretion of the public junior college or community college.

(b) One Dollar ($ 1.00) of each additional fee collected on special license tags shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) The remainder of each such additional fee shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(6) In order for a license tag for a community or junior college to be prepared and issued by the Department of Revenue, the provisions of Section 27-19-44(2) shall be satisfied prior to July 1, 2017.



§ 27-19-568 - Special license tags or plates; display of private college or university emblems

(1) Owners of motor vehicles upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount of Fifty Dollars ($ 50.00), shall be issued a special license tag which displays the emblem of the private college or university of his choice located in this state.

(2) Each private college or university shall design the emblem which shall be displayed on the special license tag. The emblem shall be affixed during the production of the license tag.

(3) Application for the special license tags shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee, less five percent (5%) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(4) The special license tag shall be issued for a one-year period. The additional annual fee shall be due and payable at the time of renewal registration.

(5) The State Tax Commission shall deposit all fees into the State Treasury on the day received. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Thirty-two Dollars and Fifty Cents ($ 32.50) of each additional fee collected on special license tags shall be deposited in a special fund hereby created in the State Treasury to the credit of the private college or university named on the special license tag. The funds shall be available for expenditure at the discretion of the private college or university.

(b) One Dollar ($ 1.00) of each additional fee collected on special license tags issued under this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created under Section 7-9-70.

(c) The remainder of each such additional fee shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.



§ 27-19-569 - Special license tags or plates; deaf persons

Upon application by any legal resident of the State of Mississippi who is deaf, the State Tax Commission shall prepare and issue through the county tax collectors a special license plate for not more than one (1) vehicle that is registered in the applicant's name. The initial application shall be accompanied by the certification of a licensed physician that the applicant meets the definition of deaf persons set forth in this section. An applicant for a special license plate shall not be required to pay any fee or charge for the issuance of such license plate separate from or in addition to the road and bridge privilege taxes, ad valorem taxes and registration fees otherwise required by law to be paid for the issuance of a regular license plate for such vehicle. The design of the special license plate shall be executed in a manner which will alert others that the vehicle is registered in the name of a person who is deaf.

For the purpose of this section, the term "vehicle" includes motorcycles, and the term "deaf" means any person whose hearing is totally impaired or whose hearing is so seriously impaired as to prohibit the person from understanding oral communication when spoken to in a normal conversational tone.



§ 27-19-5610 - Special license tags or plates; display of Department of Wildlife, Fisheries and Parks emblem

(1) Owners of motor vehicles upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount of Thirty Dollars ($ 30.00), shall be issued a special license tag which displays an emblem designed by the Department of Wildlife, Fisheries and Parks.

(2) The Department of Wildlife, Fisheries and Parks shall design emblems which shall be displayed on the special license tag. The emblem shall be affixed during the production of the license tag.

(3) Application for the special license tags shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee, less five percent (5%) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(4) The special license tag shall be issued for a one-year period. The additional annual fee shall be due and payable at the time of renewal registration.

(5) The State Tax Commission shall deposit all fees into the State Treasury on the day received. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty Dollars ($ 20.00) of each additional fee collected on special license tags issued pursuant to this section shall be deposited into the Wildlife Heritage Fund created pursuant to Section 49-5-77. However, such additional fees collected from the issuance of distinctive license tags from and after July 1, 2003, displaying an emblem depicting any saltwater species shall be deposited into the Coastal Preserve Account in the Seafood Fund created pursuant to Section 49-15-17.

(b) One Dollar ($ 1.00) of each additional fee collected on special license tags shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) The remainder of each such additional fee shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.



§ 27-19-5611 - Special license tags or plates; historical license plate for antique automobile or street rod

(1) Any resident of the State of Mississippi who is the owner of an antique automobile, as defined in Section 27-19-47, or a street rod, as defined in Section 27-19-56.6, upon payment of the fee provided for in subsection (2) of this section, may apply through the office of the tax collector in the county of his legal residence, on forms prescribed by the State Tax Commission, for permission to display on the vehicle an authentic historical license plate of the same year of issuance as the model year of the antique automobile or street rod. The license plate shall be furnished by the applicant and presented for authentication to the State Tax Commission by the county tax collector. A regular license plate or a distinctive license plate authorized by law must be displayed on the vehicle until replaced by the historical license plate.

(2) In lieu of the annual payment of road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law, each person who applies for permission to display an historical license plate under this section, shall pay a one-time, nonrefundable special license tax fee of Twenty-five Dollars ($ 25.00) to the county tax collector. The fee, less five percent (5%) thereof to be retained by the county tax collector and deposited in the county general fund, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission and deposited in the State General Fund.

(3) Upon receipt of an application and an historical license plate under this section, the State Tax Commission shall examine the historical license plate to determine its authenticity, its condition and its original year of issue. If the commission determines that the license plate is an authentic historical license plate of the same year of issuance as the model year of the antique automobile or street rod for which permission to display the license plate is applied and that the license plate is in satisfactory original condition or has been refurbished to a satisfactory condition, then it shall return the license plate to the tax collector with its approval. If the commission determines that the license plate is not in satisfactory original condition or has not been refurbished to a satisfactory condition, then it shall return the license plate to the tax collector with its disapproval. The county tax collector shall notify the applicant whether or not permission to display the license plate has been given by the State Tax Commission and, in either case, shall return the license plate to the applicant.

(4) An historical license plate that has been approved for display on an antique automobile or street rod under the provisions of this section, is not transferable between motor vehicle owners and may not be displayed on other motor vehicles owned by the same person. If a person to whom permission has been granted to display an historical license plate no longer wishes to display the license plate on the vehicle for which permission was granted, or if such person sells, trades, exchanges or otherwise disposes of the vehicle, he must remove the license plate from such vehicle.



§ 27-19-5612 - Special license tags or plates; armed forces veterans

In recognition of the patriotic service rendered by Mississippians who are honorably discharged veterans who served in the United States Armed Forces, any such person is privileged to obtain distinctive motor vehicle license plates or tags for each motor vehicle registered in his name identifying his status as a veteran. The State Tax Commission, with concurrence by the State Veterans Affairs Board, shall develop decals to be affixed to the license tag indicating branch and period of military service. The distinctive plates or tags shall be of a color and design designated by the Tax Commission with concurrence by the State Veterans Affairs Board.

The distinctive license plates shall be prepared by the Tax Commission and shall be issued through the tax collectors of the counties in the same manner as are other motor vehicle license plates or tags. An additional annual tag fee of Thirty Dollars ($ 30.00) shall be collected by the tax collector for such license plates or tags and shall be remitted to the Tax Commission on a monthly basis as prescribed by the commission. The additional fee is due and payable at the time the original application is made for a distinctive tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. The State Tax Commission shall deposit such fee to the credit of a fund to be administered by the board overseeing the veterans nursing homes in this state for the benefit of indigent veterans who are residents of such nursing homes.

An applicant for such distinctive plates shall present to the issuing official written evidence of the veteran's service. Such evidence shall include a copy of the applicant's DD-214 form, a Report of Separation from Military Service, a military discharge document, or a written certification of military service from the State Veterans Affairs Board. The distinctive license plates or tags so issued shall be used only upon a personally or jointly owned private passenger vehicle (to include station wagons, recreational motor vehicles and pickup trucks) registered in the name, or jointly in the name, of the person making application therefor, and when issued to such person shall be used upon the vehicle for which issued in lieu of the standard license plate or license tag normally issued for such vehicle.

The distinctive license plates shall not be transferable between motor vehicle owners; and in the event the owner of a vehicle bearing a distinctive plate shall sell, trade, exchange or otherwise dispose of the vehicle, such plate shall be retained by such owner and returned to the tax collector.



§ 27-19-5613 - Special license tags or plates; Distinguished Flying Cross and Air Medal recipients

In recognition of the patriotic service rendered by Mississippians who are recipients of the Distinguished Flying Cross and the Air Medal, any such person is privileged to obtain one (1) distinctive motor vehicle license plate or tag identifying him as recipient of the Distinguished Flying Cross or the Air Medal. The distinctive plates or tags shall be of a color and design designated by the Tax Commission.

The distinctive license plates shall be prepared by the Tax Commission and shall be issued through the tax collectors of the counties in the same manner as are other motor vehicle license plates or tags. An additional tag fee of Thirty Dollars ($ 30.00) shall be collected by the tax collector for such license plates or tags and shall be forwarded to the State Tax Commission which shall deposit such fee to the credit of the State General Fund. An applicant for such distinctive plates shall present to the issuing official written proof that the applicant is a recipient of the Distinguished Flying Cross or the Air Medal. The distinctive license plates or tags so issued shall be used only upon a personally or jointly owned private passenger vehicle (to include station wagons, recreational motor vehicles and pickup trucks) registered in the name, or jointly in the name, of the person making application therefor, and when issued to such person shall be used upon the vehicle for which issued in lieu of the standard license plate or license tag normally issued for such vehicle.

The distinctive license plates shall not be transferable between motor vehicle owners; and in the event the owner of a vehicle bearing a distinctive plate shall sell, trade, exchange or otherwise dispose of the vehicle, such plate shall be retained by such owner and returned to the tax collector.



§ 27-19-5614 - Special license tags or plates; Grand Lodge of Mississippi members, their widows and children of deceased members

(1) Any owner of a motor vehicle or motorcycle, or both, who is (a) a member of the Grand Lodge of Mississippi, Free and Accepted Masons, his wife, daughter, mother, sister or widow, or (b) a person approved by a Master Mason in good standing with the Grand Lodge of Mississippi, Free and Accepted Masons, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount of Thirty Dollars ($ 30.00), shall be entitled to a special motor vehicle license tag or motorcycle license tag, as applicable, which displays the Freemason emblem and displays the words "Grand Lodge of Mississippi."

(2) The tags shall be of such color and design as the Department of Revenue shall prescribe subject to the approval of the Mississippi License Tag Commission.

(3) Application for the special license tags shall be made to the county tax collector on forms prescribed by the Department of Revenue. Applicants for such distinctive license tags shall present to the issuing official documentation from the Grand Lodge of Mississippi as prescribed by the Department of Revenue. The application and the additional fee, less five percent (5%) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(4) The special license tag shall be issued for a one-year period. The additional annual fee shall be due and payable at the time of renewal registration.

(5) The Department of Revenue shall deposit all fees into the State Treasury on the day received. At the end of each month, the Department of Revenue shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-five Dollars ($ 25.00) of each additional fee collected on special license tags shall be deposited in a special fund hereby created in the State Treasury to the credit of the Grand Lodge of Mississippi. The funds shall be available for expenditure at the discretion of the Grand Lodge of Mississippi.

(b) The remainder of each such additional fee shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.



§ 27-19-5615 - Special license tags or plates; display of emblem of public universities located in other states

(1) (a) Beginning with any registration year commencing on or after July 1, 2012, any owner of a motor vehicle who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount of Fifty Dollars ($ 50.00), shall be issued a distinctive license tag that displays the emblem of any public or private university of his choice located in another state.

(b) The design of the emblems for the distinctive license tags authorized under this subsection shall be determined by agreement between the Department of Revenue and the governing authorities of public or private universities in the states where the universities are located. Such other design characteristics and information to be contained on such distinctive license tags shall be determined by the Department of Revenue.

(c) Application for the distinctive license tag authorized under this subsection shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(d) (i) The Department of Revenue shall deposit all fees that it receives under this subsection into the State Treasury on the day received. At the end of each month, the Department of Revenue shall certify the total fees collected under this section to the State Treasurer who, except as otherwise provided in this paragraph (d), shall distribute such collections as follows:

1. Forty-four Dollars ($ 44.00) of the additional fees collected from each distinctive license tag issued under this subsection shall be deposited into the State General Fund.

2. One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

3. Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

4. One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(ii) The Treasurer shall distribute fees collected under this section from the issuance of distinctive license tags displaying the emblem of Auburn University as follows:

1. Except as otherwise provided in this item 1, Forty-four Dollars ($ 44.00) of each additional fee collected on such distinctive license tags pursuant to this section shall be distributed to the Adult Education Department of the Rankin County School District for the purpose of providing funds for the Rankin County School District GED Scholarship Endowment. However, from and after January 1, 2013, Forty-four Dollars ($ 44.00) of each additional fee collected on such distinctive license tags pursuant to this section shall be distributed to Habitat for Humanity/Metro Jackson, Inc.

2. One Dollar ($ 1.00) of each additional fee collected on such distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

3. Two Dollars ($ 2.00) of each additional fee collected on such distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

4. One Dollar ($ 1.00) of each additional fee collected on such distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(iii) The State Treasurer shall distribute fees collected under this section from the issuance of distinctive license tags displaying the emblem of the University of Alabama as follows:

1. Forty-four Dollars ($ 44.00) of each additional fee collected on such distinctive license tags pursuant to this section shall be distributed to the Friends of Children's Hospital.

2. One Dollar ($ 1.00) of each additional fee collected on such distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

3. Two Dollars ($ 2.00) of each additional fee collected on such distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

4. One Dollar ($ 1.00) of each additional fee collected on such distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(iv) The State Treasurer shall distribute fees collected under this section from the issuance of distinctive license tags displaying the emblem of the University of South Alabama as follows:

1. Forty-four Dollars ($ 44.00) of each additional fee collected on such distinctive license tags pursuant to this section shall be deposited into the Mississippi Trauma Care Systems Fund established in Section 41-59-75.

2. One Dollar ($ 1.00) of each additional fee collected on such distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

3. Two Dollars ($ 2.00) of each additional fee collected on such distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

4. One Dollar ($ 1.00) of each additional fee collected on such distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(v) The State Treasurer shall distribute fees collected under this section from the issuance of distinctive license tags displaying the emblem of the University of Oklahoma as follows:

1. Forty-four Dollars ($ 44.00) of each additional fee collected on such distinctive license tags pursuant to this section shall be distributed to Mississippi Gulf Coast Y.M.C.A., Inc.

2. One Dollar ($ 1.00) of each additional fee collected on such distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

3. Two Dollars ($ 2.00) of each additional fee collected on such distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

4. One Dollar ($ 1.00) of each additional fee collected on such distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(vi) The State Treasurer shall distribute fees collected under this section from the issuance of distinctive license tags displaying the emblem of the Louisiana State University as follows:

1. Forty-four Dollars ($ 44.00) of each additional fee collected on such distinctive license tags pursuant to this section shall be distributed to the Bayou Bengal Booster Club of Mississippi to be utilized by the club to make contributions to charitable organizations that are approved by the Chancellor of Louisiana State University.

2. One Dollar ($ 1.00) of each additional fee collected on such distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

3. Two Dollars ($ 2.00) of each additional fee collected on such distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

4. One Dollar ($ 1.00) of each additional fee collected on such distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(vii) The State Treasurer shall distribute fees collected under this section from the issuance of distinctive license tags displaying the emblem of the University of Memphis as follows:

1. Twenty-two Dollars ($ 22.00) of each additional fee collected on such distinctive license tags pursuant to this section shall be distributed to Baptist Memorial Hospital DeSoto.

2. Twenty-two Dollars ($ 22.00) of each additional fee collected on such distinctive license tags pursuant to this section shall be distributed to the Methodist Healthcare Foundation for the Methodist Olive Branch Hospital.

3. One Dollar ($ 1.00) of each additional fee collected on such distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

4. Two Dollars ($ 2.00) of each additional fee collected on such distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

5. One Dollar ($ 1.00) of each additional fee collected on such distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(2) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(3) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.

(4) In order for a distinctive license tag for a university to be issued pursuant to this section, the provisions of Section 27-19-44(3) must be satisfied for such university license tag prior to July 1, 2017.



§ 27-19-5616 - Special license tags or plates; Mississippi Commission for Volunteer Service supporters

(1) From and after July 1, 2004, any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of the Mississippi Commission for Volunteer Service. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Mississippi Commission on Volunteer Service, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2004, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-five Dollars ($ 25.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Commission for Volunteer Service Fund created under Section 43-55-29.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.

(7) In order for the license tag authorized under this section to be prepared and issued by the State Tax Commission, the provisions of Section 27-19-44(2) shall be satisfied prior to July 1, 2007.



§ 27-19-5617 - Special license tags or plates; emergency medical technicians

(1) Any owner of a motor vehicle who is an emergency medical technician certified under Chapter 59 of Title 41, Mississippi Code of 1972, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as an emergency medical technician. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Mississippi Department of Health, Division of Emergency Medical Services, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. Applicants for the distinctive license tag shall present proof of their certification as an emergency medical technician to the county tax collector. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2000, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-five Dollars ($ 25.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Trauma Care Systems Fund created under Section 41-59-75.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5618 - Special license tags or plates; "I Care for Animals."

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (4) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name, which license tag may depict the silhouettes of a dog and a cat within a heart, and shall be produced in such color and design as the State Tax Commission may prescribe. The words "I Care for Animals" shall be centered at the bottom of the license tag, with a silhouette on each side. The State Tax Commission shall prescribe such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (4) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2000, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-five Dollars ($ 25.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the special fund created in Section 69-15-19.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) month and year license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5619 - Special license tags or plates; display of emblem of Mississippi Soil and Water Conservation Commission

(1) Owners of motor vehicles upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount of Thirty Dollars ($ 30.00), shall be issued a special license tag which displays an emblem designed by the Mississippi Soil and Water Conservation Commission.

(2) The distinctive license tag shall be of such color and design as the State Tax Commission, with the advice of the Mississippi Soil and Water Conservation Commission, may prescribe and shall consist of such letters or numbers or both as may be necessary to distinguish each license tag.

(3) Application for the special license tags shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(4) The special license tag shall be issued for a one-year period. The additional annual fee shall be due and payable at the time of renewal registration.

(5) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-five Dollars ($ 25.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the special fund created in Section 69-27-401.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(6) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) month and year license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(7) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5620 - Special license tags or plates; Civitan International members

(1) Beginning with any registration year commencing on or after July 1, 2010, any owner of a motor vehicle who is a resident of this state and who is a member of Civitan International, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a member of Civitan International. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of Civitan International, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund. The portion of the additional fee remitted to the Department of Revenue shall be deposited into the State Treasury on the day it is received and shall be deposited by the State Treasurer into the State General Fund.

(3) Any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-five Dollars ($ 25.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Chapter of Civitan International. If there is no Mississippi Chapter of Civitan International, then such additional fees shall be deposited into the State General Fund.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.

(7) In order for a distinctive license tag to be issued under this section, the provisions of Section 27-19-44(3) must be satisfied for the distinctive license tag before July 1, 2012.



§ 27-19-5621 - Special license tags or plates; display of emblem of Wildlife Rehabilitation and Nature Preservation Society, Inc.

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name, which license tag shall display a wild animal native to the State of Mississippi and the words "Wildlife Rehabilitation." The native Mississippi wild animal emblem shall be chosen by the Wildlife Rehabilitation and Nature Preservation Society, Inc. (WRANPS). The distinctive license tag shall be of such color and design as the State Tax Commission, with the advice of the Wildlife Rehabilitation and Nature Preservation Society, Inc. (WRANPS), may prescribe and shall consist of such letters or numbers or both as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2000, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-five Dollars ($ 25.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into a special fund that is created in the State Treasury to the credit of all Mississippi wildlife rehabilitation organizations collectively that hold current state and federal licenses. The funds shall be made available at the beginning of each calendar year to each wildlife rehabilitation organization on a pro rata basis in accordance with the numbers of native wild animals each organization has rehabilitated for the past year. These numbers shall be based on annual reports currently submitted to the Mississippi Department of Wildlife, Fisheries and Parks, and the United States Fish and Wildlife Service. It shall be the responsibility of the WRANPS to submit a final tally of numbers for each licensed wildlife organization to the State Tax Commission before the commission's final disbursement of funds. WRANPS shall further be responsible for sending a copy of this tally to each licensed wildlife rehabilitation organization.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5622 - Special license tags or plates; members of Alpha Kappa Alpha sorority and Alpha Phi Alpha fraternity

(1) Any owner of a motor vehicle who is a resident of this state and who is a member of Alpha Kappa Alpha sorority or Alpha Phi Alpha fraternity, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount of Thirty Dollars ($ 30.00), shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a member or supporter of such organization. The distinctive license tags so issued shall display the Greek letters of the organization and shall be of such color and design as the Department of Revenue may prescribe; however, from and after July 1, 2014, there shall be two (2) special tag designs which may be issued under this section to a person who is a member of Alpha Phi Alpha fraternity. One (1) shall be the design issued prior to July 1, 2014, and the other shall be a new design which shall be of such color and design as the Department of Revenue, with the advice of Alpha Phi Alpha fraternity, may prescribe. Tags issued pursuant to this section shall also consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. Applicants for an Alpha Phi Alpha distinctive license tag must present either a current or past Alpha Phi Alpha membership card or documentation signed by the president of the local chapter of Alpha Phi Alpha in which the county is located verifying that the applicant is a member of Alpha Phi Alpha Fraternity. Upon applying for an Alpha Phi Alpha distinctive license tag, the applicant shall select which of the two (2) tag designs he desires to be issued. The application and the additional fee imposed under subsection (1) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) The distinctive license tag shall be issued for a one-year period. The additional annual fee shall be due and payable at the time of renewal registration.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) (i) Twenty-five Dollars ($ 25.00) of each additional fee collected on the distinctive license tags issued to members of Alpha Kappa Alpha Sorority pursuant to this section shall be distributed to the Coleman, Alexander, Possner Foundation. However, upon the request of a local chapter of Alpha Kappa Alpha Sorority, the Coleman, Alexander, Possner Foundation shall distribute to the local chapter an amount equal to the fees generated by the purchase, on or after the first day of the next month beginning after the date of such request, of the distinctive license tags by members of the local chapter of Alpha Kappa Alpha Sorority and by those members who purchased distinctive license tags by documentation signed by the president of the local chapter of Alpha Kappa Alpha Sorority in which the county is located. The Department of Revenue shall furnish to the Coleman, Alexander, Possner Foundation such information as is necessary for the foundation to distribute the fees in such manner. The Coleman, Alexander, Possner Foundation may deduct an administrative fee in the amount of Two Dollars ($ 2.00) from the additional fee generated from the purchase of each distinctive license tag which is distributed to a local chapter of Alpha Kappa Alpha Sorority.

(ii) Twenty-five Dollars ($ 25.00) of each additional fee collected on the distinctive license tags issued to members of Alpha Phi Alpha Fraternity pursuant to this section shall be distributed to Alpha Foundation, Inc., of Jackson, Mississippi. However, upon the request of a local chapter of Alpha Phi Alpha Fraternity, Alpha Foundation, Inc., of Jackson, Mississippi, shall distribute to the local chapter an amount equal to the fees generated by the purchase of the distinctive license tags by members of the local chapter of Alpha Phi Alpha Fraternity and by those members who purchased distinctive license tags by documentation signed by the president of the local chapter of Alpha Phi Alpha Fraternity in which the county is located.

(iii) It is the intent of the Legislature that fees paid to the Coleman, Alexander, Possner Foundation, which fees were collected on distinctive license tags issued to members of Alpha Phi Alpha Fraternity before July 1, 2003, shall be paid by the Coleman, Alexander, Possner Foundation to Alpha Foundation, Inc., of Jackson, MS.

(b) One Dollar ($ 1.00) of each additional fee collected on the distinctive license tags shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) month and year license decals for each distinctive license tag issued under this section, which will expire the same month and year as the license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.

(7) In order for a distinctive license tag displaying the new design authorized under this section to be issued under this section, the provisions of Section 27-19-44(3) must be satisfied for the distinctive license tag displaying such emblem before July 1, 2017.



§ 27-19-5623 - Special license tags or plates; Mississippi Sierra Club supporters

(1) Beginning with any registration year commencing on or after July 1, 2005, any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of the Mississippi Sierra Club. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Mississippi Sierra Club, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-five Dollars ($ 25.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Sierra Club.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.

(7) In order for a distinctive license tag to be issued under this section, the provisions of Section 27-19-44(2) must be satisfied prior to July 1, 2008.



§ 27-19-5624 - Special license tags or plates; Ducks Unlimited, Inc. supporters

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of Ducks Unlimited, Inc. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of Ducks Unlimited, Inc., may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2000, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-five Dollars ($ 25.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Chapter of Ducks Unlimited, Inc. If there is no Mississippi Chapter of Ducks Unlimited, Inc., then such additional fees shall be deposited into the State General Fund.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5625 - Special license tags or plates; Eagle Scouts and Girl Scout Gold Award recipients

(1) The owner of a motor vehicle who has achieved the rank of Eagle Scout in the Boy Scouts of America or who has received the Gold Award which is the highest ranking in Girl Scouting as recognized by the Girl Scouts of America, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount of Fifteen Dollars ($ 15.00), shall be privileged to obtain one (1) distinctive motor vehicle license plate or tag identifying him as an Eagle Scout or a recipient of the Gold Award.

(2) The distinctive Eagle Scout plates or tags shall be of a color and design designated by the State Tax Commission; provided, however, that the Eagle Scout emblem shall be displayed on the tag or plate. The emblem shall be affixed during the production of the license plate or tag. The distinctive Gold Award plates or tags shall be of a color or design as designated by the State Tax Commission.

(3) Application for the special license tags or plates shall be made to the county tax collector on forms prescribed by the State Tax Commission. An applicant for such distinctive plates or tags shall present to the county such written evidence of the applicant's rank of Eagle Scout or such applicant's receipt of the Girl Scout's Gold Award as may be considered satisfactory by the State Tax Commission. The application and the additional fee, less five percent (5%) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission and shall be deposited to the credit of the State General Fund. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(4) The special license tag shall be issued for a one-year period. The additional annual fee shall be due and payable at the time of renewal registration.

(5) The State Tax Commission shall deposit all fees into the State Treasury on the day received. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer.



§ 27-19-5626 - Special license tags or plates; public school teachers

(1) Public school teachers who own motor vehicles, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount of Fifty Dollars ($ 50.00), shall be issued a special license tag which identifies such person as a public school teacher.

(2) The distinctive tags shall be of such color and design as agreed upon by the State Board of Education and the State Tax Commission. The State Tax Commission shall have final approval of the color and design of the tags.

(3) Application for the special license tags shall be made to the county tax collector on forms prescribed by the State Tax Commission. Applicants for such distinctive license tags shall present to the issuing official proof of their employment as a public school teacher. The application and the additional fee, less five percent (5%) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(4) The special license tag shall be issued for a one-year period. The additional annual fee shall be due and payable at the time of renewal registration.

(5) The State Tax Commission shall deposit all fees into the State Treasury on the day received. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall deposit such collections in a special fund hereby created in the State Treasury. The fund shall be administered by the State Department of Education. The State Department of Education shall use the money in the fund to provide educational financial assistance to persons who are pursuing educational requirements necessary to become a public school teacher. Such assistance shall be awarded based upon such criteria as the State Board of Education may establish.



§ 27-19-5627 - Special license tags or plates; Mississippi seafood industry supporter

(1) Beginning with any registration year commencing on or after July 1, 2011, any owner of a motor vehicle, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount of Thirty Dollars ($ 30.00), shall be issued a special license tag for any motor vehicle registered in his name identifying such person as a supporter of the Mississippi seafood industry and displaying one (1) of two (2) emblems designed by the Department of Marine Resources, subject to the guidelines of the Department of Revenue.

(2) The distinctive license tag shall be of such color and design as the Department of Revenue, with the advice of the Department of Marine Resources, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(3) Application for the special license tags shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee, less five percent (5%) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the Department of Revenue. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(4) The special license tag shall be issued for a one-year period. The additional annual fee shall be due and payable at the time of renewal registration.

(5) The Department of Revenue shall deposit all fees into the State Treasury on the day received. At the end of each month, the Department of Revenue shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on special license tags issued pursuant to this section shall be deposited into the Mississippi Seafood Marketing Program Account in the Seafood Fund created pursuant to Section 49-15-17.

(b) One Dollar ($ 1.00) of each additional fee collected on special license tags shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) The remainder of each such additional fee shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.

(7) In order for a distinctive license tag displaying either of the emblems described in subsection (1) of this section to be issued under this section, the provisions of Section 27-19-44(3) must be satisfied for the distinctive license tag displaying such emblem before July 1, 2017.



§ 27-19-5628 - Special license tags or plates; display of emblem of Department of Agriculture and Commerce

(1) Owners of motor vehicles upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount of Thirty Dollars ($ 30.00), shall be issued a special license tag which displays an emblem designed by the Department of Agriculture and Commerce. Such emblems shall represent specific agricultural commodities.

(2) The distinctive license tag shall be of such color and design as the State Tax Commission, with the advice of the Department of Agriculture and Commerce, may prescribe and shall consist of such letters or numbers or both as may be necessary to distinguish each license tag.

(3) Application for the special license tags shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee, less five percent (5%) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(4) The special license tag shall be issued for a one-year period. The additional annual fee shall be due and payable at the time of renewal registration.

(5) The State Tax Commission shall deposit all fees into the State Treasury on the day received. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty Dollars ($ 20.00) of each additional fee collected on special license tags issued pursuant to this section shall be deposited into a special fund hereby created in the State Treasury to the credit of the Department of Agriculture and Commerce. The funds shall be available for expenditure at the discretion of the Department of Agriculture and Commerce.

(b) One Dollar ($ 1.00) of each additional fee collected on special license tags shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) The remainder of each such additional fee shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.



§ 27-19-5629 - Special license tags or plates; Sunflower Consolidated School Preservation Commission, Inc. supporters

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag, with a choice of two (2) designs, for each motor vehicle registered in his name identifying such person as a supporter of the Sunflower Consolidated School Preservation Commission, Inc. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of Sunflower Consolidated School Preservation Commission, Inc., may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-five Dollars ($ 25.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Sunflower Consolidated School Preservation Commission, Inc.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.



§ 27-19-5630 - Special license tags or plates; display of emblem of Mississippi Cattlemen's Foundation

(1) Owners of motor vehicles upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount of Thirty Dollars ($ 30.00), shall be issued a special license tag which displays an emblem designed by the Mississippi Cattlemen's Foundation.

(2) The distinctive license tag shall be of such color and design as the State Tax Commission, with the advice of the Mississippi Cattlemen's Foundation, may prescribe and shall consist of such letters or numbers or both as may be necessary to distinguish each license tag.

(3) Application for the special license tags shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee, less five percent (5%) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(4) The special license tag shall be issued for a one-year period. The additional annual fee shall be due and payable at the time of renewal registration.

(5) The State Tax Commission shall deposit all fees into the State Treasury on the day received. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty Dollars ($ 20.00) of each additional fee collected on special license tags issued pursuant to this section shall be to the Mississippi Cattlemen's Foundation.

(b) One Dollar ($ 1.00) of each additional fee collected on special license tags shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) The remainder of each such additional fee shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.



§ 27-19-5631 - Special license tags or plates; display of emblem of National Audubon Society

(1) Owners of motor vehicles upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount of Thirty Dollars ($ 30.00), shall be issued a special license tag which displays the emblem of the National Audubon Society.

(2) The design of the distinctive tag so issued shall be of such color and design as shall be agreed upon by the Mississippi Legislative Office and/or the Mississippi State Office of the National Audubon Society and the State Tax Commission. The emblem shall be affixed during the production of the license tag.

(3) Application for the special license tags shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee, less five percent (5%) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(4) The special license tag shall be issued for a one-year period. The additional annual fee shall be due and payable at the time of renewal registration.

(5) The State Tax Commission shall deposit all fees into the State Treasury on the day received. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty Dollars ($ 20.00) of each additional fee collected on special license tags issued pursuant to this section shall be deposited into a special fund hereby created in the State Treasury for use by the Mississippi Museum of Natural Science to fund ornithological activities conducted by the museum.

(b) One Dollar ($ 1.00) of each additional fee collected on special license tags shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) The remainder of each such additional fee shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.



§ 27-19-5632 - Special license tags or plates; Lions of Mississippi

(1) Any owner of a motor vehicle who is a member of Lions of Mississippi, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a member of Lions of Mississippi. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of Lions of Mississippi, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2002, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Lions Sight Foundation of Mississippi, Inc.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit in the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5633 - Special license tags or plates; Mississippi Veterans Monument

(1) Any owner of a motor vehicle who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag in recognition of his support for the Mississippi Veterans Monument. The distinctive license tags so issued shall be of such color and design as may be determined finally by the State Tax Commission based upon three (3) recommendations presented to the State Tax Commission by the Mississippi Veterans Monument Commission, and ranked in order of preference by the Mississippi Veterans Monument Commission.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector as a processing fee, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund. Distinctive license tags issued under this section shall be issued within forty-five (45) days after application is made.

(3) Beginning with any registration year commencing on or after July 1, 2002, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, or if the owner sells or transfers the vehicle, he may surrender the license tag to the local county tax collector and receive a certificate of credit toward the purchase of a tag on another vehicle as otherwise provided by law. Distinctive license tags issued under this section may be transferred by the owner to any other vehicle owned by him upon payment of the regular taxes and fees for a license tag for that vehicle.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of distinctive license tags under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the special fund created in subsection (7) of this section.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit in the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.

(7) There is established in the State Treasury a special fund which shall consist of monies required to be deposited therein under subsection (4) of this section. Monies in the special fund, upon Legislative appropriation, may be expended by the Mississippi Veterans Monument Commission for the purpose of performing any of the duties of the commission under Chapter 15 of Title 55, Mississippi Code of 1972. Unexpended amounts remaining in the special fund at the end of the fiscal year shall not lapse into the State General Fund, and any interest earned or investment earnings on amounts in the special fund shall be deposited to the credit of the special fund.



§ 27-19-5634 - Special license tags or plates; Mississippi Public Education

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of Mississippi public education. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the State Board of Education, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2002, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Public Education Support Fund created under Section 37-61-37.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5635 - Special license tags or plates; September 11, 2001, Mississippi Remembers and Cares

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag of such color and design as the State Tax Commission may prescribe commemorating September 11, 2001, and containing the phrase "Mississippi Remembers and Cares." The tag shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2002, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Association of Conservation Districts, Inc.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5636 - Special license tags or plates; United States Armed Forces

(1) In recognition of the patriotic services rendered the United States, Mississippi and the citizens thereof, any resident of the state who is on active duty with the Armed Forces of the United States, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive motor vehicle license plate or tag identifying him as an active duty member of the United States Armed Forces. The distinctive license tags so issued shall be of such color and design as the State Tax Commission may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. Applicants for the distinctive license tag shall present proof of their active duty membership in the United States Armed Forces to the county tax collector. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2002, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into a special fund that is created in the State Treasury. Monies in the fund may be expended by the Mississippi State Veterans Affairs Board for the maintenance, operation and administration of state veterans homes.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5637 - Special license tags or plates; Constable

(1) Any owner of a motor vehicle who is a duly elected constable, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying the person as a constable. The distinctive license tags so issued shall be of such color and design as the State Tax Commission may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2002, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued under this section shall be deposited into the State General Fund.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued under this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created under Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued under this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag issued under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit in the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5638 - Special license tags or plates; Mississippi State Guard

(1) In recognition of their patriotic services rendered the state and the citizens thereof, any owner of a motor vehicle who is a member of the Mississippi State Guard established under Section 33-5-51, upon application and payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying the person as a member of the Mississippi State Guard. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Mississippi State Guard, may prescribe, shall bear the words "Mississippi State Guard," and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) The distinctive license tags authorized in this section shall be prepared by the State Tax Commission and shall be issued through the tax collectors of the several counties of the state in the same manner as are other motor vehicle license tags, and the tax collectors shall be entitled to their regular fees for their services. Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. Applicants for the distinctive license tags shall present to the tax collector proof of their membership in the Mississippi State Guard by means of a certificate signed by the commanding officer of the applicant on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2002, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of a fund to be administered by the board overseeing the veterans nursing homes in this state for the benefit of indigent veterans who are residents of such nursing homes.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) The distinctive license tags shall be used only upon and for personally or jointly owned private passenger vehicles (including station wagons, recreational motor vehicles and pickup trucks) registered in the name, or jointly in the name, of the member making application therefor, and when so issued to the applicant, shall be used upon the vehicle for which issued in lieu of the standard license tag normally issued for the vehicle.

(6) The distinctive license tags issued under this section shall not be transferable between motor vehicle owners. If the owner of a vehicle bearing a distinctive license tag sells, trades, exchanges or otherwise disposes of the vehicle, the tag shall be retained by the owner to whom issued and returned by the owner to the tax collector of the county.

(7) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag issued under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(8) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit in the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5639 - Special license tags or plates; Institute of Community Services, Incorporated

(1) Any owner of a motor vehicle who is a supporter of community social services programs sponsored by the Institute of Community Services, Incorporated, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Institute of Community Services, Incorporated. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Institute of Community Services, Incorporated, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2002, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Institute of Community Services, Incorporated.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag issued under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit in the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5640 - Special license tags or plates; Knights of Columbus supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Knights of Columbus. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of Knights of Columbus, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2002, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Knights of Columbus of Mississippi.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag issued under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit in the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5641 - Special license tags or plates; academic, professional, honorary, Masonic, or Greek letter societies or similar organizations

(1) Beginning with any registration year commencing on or after July 1, 2006, any owner of a motor vehicle who is a member of any society such as academic, professional, honorary, Masonic, or so-called Greek letter fraternities or sororities, or similar organization whether of a local or connectional character that is established under Section 37-111-1 et seq., upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a member of such a society or organization. The distinctive license tags so issued shall be of such color and design as the State Tax Commission may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the state chapter of the organization for which a distinctive license tag was issued to a member of such organization.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag issued under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit in the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.

(7) In order for a distinctive license tag for a society to be issued pursuant to this section, the provisions of Section 27-19-44(2) must be satisfied for the society license tag prior to July 1, 2009.



§ 27-19-5642 - Special license tags or plates; United States Naval Academy

(1) Any owner of a motor vehicle who is a graduate of the United States Naval Academy, a student enrolled at the United States Naval Academy, a parent of a graduate of the United States Naval academy or a parent of a student enrolled at the United States Naval Academy, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag which displays the emblem of the United States Naval Academy. The distinctive license tags so issued shall be of such color and design as the State Tax Commission may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2002, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Fifty Dollars ($ 50.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Thirty-one Dollars and Fifty Cents ($ 31.50) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the State General Fund.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Fourteen Dollars and Fifty Cents ($ 14.50) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag issued under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit in the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5643 - Special license tags or plates; 4-H Club

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of the 4-H Club. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Mississippi 4-H Club Foundation, Inc., may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2002, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi 4-H Club Foundation, Inc.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5644 - Special license tags or plates; Mississippi Future Farmers of America Association

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of the Mississippi Future Farmers of America Association. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Mississippi Future Farmers of America Association, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2002, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Future Farmers of America Association.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5645 - Special license tags or plates; North Delta Museum

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of the North Delta Museum. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the North Delta Archeological Association, Inc., may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2002, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the North Delta Archeological Association, Inc.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5646 - Special license tags or plates; People Against Litter

(1) Owners of motor vehicles who are residents of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag in recognition of their support for People Against Litter, the statewide litter prevention program and subsidiary of Keep Mississippi Beautiful, Inc. The distinctive license tags so issued shall be of such color and design as may be determined finally by the State Tax Commission based upon three (3) recommendations presented to the State Tax Commission by People Against Litter, the statewide litter prevention program and subsidiary of Keep Mississippi Beautiful, Inc., and ranked in order of preference by People Against Litter, the statewide litter prevention program and subsidiary of Keep Mississippi Beautiful, Inc.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, plus Two Dollars ($ 2.00) thereof to be retained by the tax collector as a processing fee, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund. Distinctive license tags issued under this section shall be issued within forty-five (45) days after application is made.

(3) Beginning with any registration year commencing on or after July 1, 2002, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Twenty Dollars ($ 20.00) for each distinctive license tag applied for under this section which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, or if the owner sells or transfers the vehicle, he may surrender the license tag to the local county tax collector and receive a certificate of credit toward the purchase of a tag on another vehicle as otherwise provided by law. Distinctive license tags issued under this section may be transferred by the owner to any other vehicle owned by the person upon payment of the regular taxes and fees for a license tag for that vehicle.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of distinctive license tags. The State Treasurer shall distribute an amount equal to Seventeen Dollars ($ 17.00) of the additional fees collected for each such distinctive license tag issued under this section to the Statewide Litter Prevention Fund created under Section 65-1-167. Monies in the special fund, upon legislative appropriation, may be expended as provided in Section 65-1-167. One Dollar ($ 1.00) of each additional fee collected for each such distinctive license tag issued under this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit in the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5647 - Special license tags or plates; aircraft pilot

(1) Beginning with any registration year commencing on or after July 1, 2012, any owner of a motor vehicle who is an aircraft pilot licensed by the Federal Aviation Administration, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a private aircraft pilot or a commercial aircraft pilot. The distinctive license tags so issued shall be of such color and design as the Department of Revenue may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Air Safety Institute of the Aircraft Owners and Pilots Association.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit in the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.

(7) In order for a distinctive license tag to be issued under this section, the provisions of Section 27-19-44(3) must be satisfied for the distinctive license tag before July 1, 2015.



§ 27-19-5648 - Special license tags or plates; United States Military Academy

(1) Any owner of a motor vehicle who is a graduate of the United States Military Academy, a student enrolled at the United States Military Academy, a parent of a graduate of the United States Military Academy or a parent of a student enrolled at the United States Military Academy, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag which displays the emblem of the United States Military Academy. The distinctive license tags so issued shall be of such color and design as the State Tax Commission may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2002, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Fifty Dollars ($ 50.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Thirty-one Dollars and Fifty Cents ($ 31.50) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the State General Fund.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Fourteen Dollars and Fifty Cents ($ 14.50) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag issued under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit in the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5649 - Special license tags or plates; United States Coast Guard Academy

(1) Any owner of a motor vehicle who is a graduate of the United States Coast Guard Academy, a student enrolled at the United States Coast Guard Academy, a parent of a graduate of the United States Coast Guard Academy or a parent of a student enrolled at the United States Coast Guard Academy, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag which displays the emblem of the United States Coast Guard Academy. The distinctive license tags so issued shall be of such color and design as the State Tax Commission may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2002, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Fifty Dollars ($ 50.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Thirty-one Dollars and Fifty Cents ($ 31.50) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the State General Fund.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Fourteen Dollars and Fifty Cents ($ 14.50) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag issued under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit in the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5650 - Special license tags or plates; United States Merchant Marine Academy

(1) Any owner of a motor vehicle who is a graduate of the United States Merchant Marine Academy, a student enrolled at the United States Merchant Marine Academy, a parent of a graduate of the United States Merchant Marine Academy or a parent of a student enrolled at the United States Merchant marine Academy, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag which displays the emblem of the United States Merchant Marine Academy. The distinctive license tags so issued shall be of such color and design as the State Tax Commission may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2002, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Fifty Dollars ($ 50.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Thirty-one Dollars and Fifty Cents ($ 31.50) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the State General Fund.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Fourteen Dollars and Fifty Cents ($ 14.50) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag issued under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit in the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5651 - Special license tags or plates; United States Air Force Academy

(1) Any owner of a motor vehicle who is a graduate of the United States Air Force Academy, a student enrolled at the United States Air Force Academy, a parent of a graduate of the United States Air Force Academy or a parent of a student enrolled at the United States Air Force Academy, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag which displays the emblem of the United States Air Force Academy. The distinctive license tags so issued shall be of such color and design as the State Tax Commission may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2002, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Fifty Dollars ($ 50.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Thirty-one Dollars and Fifty Cents ($ 31.50) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the State General Fund.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Fourteen Dollars and Fifty Cents ($ 14.50) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag issued under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit in the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5652 - Special license tags or plates; Mississippi Institute of Arts and Letters

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of the Mississippi Institute of Arts and Letters. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Mississippi Institute of Arts and Letters, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2002, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Institute for Arts and Letters.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5653 - Special license tags or plates; Mississippi Walking Horse Association

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of the Mississippi Walking Horse Association. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Mississippi Walking Horse Association, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2002, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Walking Horse Association.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5654 - Special license tags or plates; Trauma Care

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive trauma care license tag for each motor vehicle registered in his name. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Emergency Medical Services Advisory Council created under Section 41-59-7, may prescribe. The words "Preventing Injuries" shall be centered at the bottom of the license tag. The State Tax Commission shall prescribe such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2002, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Trauma Care Systems Fund established in Section 41-59-75.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5655 - Special license tags or plates; retired members of the Mississippi Highway Safety Patrol

(1) Any owner of a motor vehicle who is a retired member of the Mississippi Highway Safety Patrol and who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a retired member of the Mississippi Highway Safety Patrol. The distinctive license tags so issued shall be of such color and design as the State Tax Commission may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag and may, in the discretion of the State Tax Commission, display the county name.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. Applicants for such distinctive license tags shall present proof that they are a retired member of the Mississippi Highway Safety Patrol by presentation of a signed and notarized affidavit from the Commissioner of Public Safety. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2002, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Highway Safety Patrol Retired Troopers Association.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5656 - Special license tags or plates; Prince Hall Grand Lodge of Mississippi

(1) Beginning with any registration year commencing on or after July 1, 2007, any owner of a motor vehicle who is a member of the Prince Hall Grand Lodge of Mississippi, Free and Accepted Ancient Yorkrite Masons, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be entitled to a special license tag which displays the Prince Hall Grand Lodge Mason emblem and displays the letters "F&AAYM." The tags shall be of such color and design as the State Tax Commission shall prescribe subject to the approval of the Mississippi License Tag Commission.

(2) Application for the special license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. Applicants for such distinctive license tags shall present to the issuing official documentation from the Free and Accepted Ancient Yorkrite Masons, Prince Hall Grand Lodge of Mississippi as prescribed by the State Tax Commission showing their membership in the Free and Accepted Ancient Yorkrite Masons, Prince Hall Grand Lodge of Mississippi. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day received. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on special license tags shall be deposited in a special fund hereby created in the State Treasury to the credit of the Free and Accepted Ancient Yorkrite Masons, Prince Hall Grand Lodge of Mississippi. The funds shall be available for expenditure at the discretion of the Prince Hall Grand Lodge of Mississippi.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(c) The remainder of each such additional fee shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.

(7) In order for a distinctive license tag to be issued under this section, the provisions of Section 27-19-44(2) must be satisfied for the distinctive license tag before July 1, 2010.



§ 27-19-5657 - Special license tags or plates; Clergy

(1) Any owner of a motor vehicle who is a resident of this state and who is a member of the clergy, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a member of the clergy. The distinctive license tags so issued shall be of such color and design as the State Tax Commission may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2002, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi state office of the Boys and Girls Clubs of America to be distributed evenly among the Boys and Girls Clubs of America located in the State of Mississippi.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5658 - Special license tags or plates; Delta Sigma Theta Sorority

(1) Except as otherwise provided in this subsection (1), any owner of a motor vehicle who is a resident of this state and who is a member or supporter of Delta Sigma Theta Sorority, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a member or supporter of such organization. From and after July 1, 2004, only persons who are members of Delta Sigma Theta Sorority may apply for and receive a distinctive license tag authorized under this section. The distinctive license tags so issued shall display the Greek letters of the organization, shall be of such color and design as the State Tax Commission may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2002, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Oxford Alumnae Chapter of Delta Sigma Theta Sorority.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5659 - Special license tags or plates; Boy Scouts of America

(1) Beginning with any registration year commencing on or after July 1, 2007, any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Boy Scouts of America. Subject to the approval of the State Tax Commission, the distinctive license tags so issued shall be of such color and design as the Andrew Jackson Council, Boy Scouts of America, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Andrew Jackson Council, Boy Scouts of America, or its successor by merger or otherwise. The Andrew Jackson Council shall distribute the fees so received to the councils of the Boy Scouts of America with council boundaries covering any part of the State of Mississippi, including the Andrew Jackson Council, with the fees to be distributed to each of those councils on the basis of the fees generated by the purchase of the distinctive license tags within the counties covered by the particular council boundary. The State Tax Commission shall furnish to the Andrew Jackson Council such information as is necessary for the Andrew Jackson Council to distribute the fees in the manner herein provided. The Andrew Jackson Council is authorized to deduct an administrative fee from the fees distributed to the councils in such amount as is approved by the individual councils receiving the fees to be distributed.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.

(7) In order for a distinctive license tag to be issued under this section, the provisions of Section 27-19-44(2) must be satisfied for the distinctive license tag before July 1, 2010.



§ 27-19-5660 - Special license tags or plates; Mississippi Agriculture

(1) Any owner of a motor vehicle who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be privileged to obtain one distinctive motor vehicle license plate or tag for each motor vehicle registered in his name identifying him as a supporter of Mississippi agriculture. The tags shall depict an agricultural scene, shall be of such color and design as the State Tax Commission, with the advice of the Commissioner of Agriculture, may prescribe, and shall consist of such letters or numbers or both as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2002, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day received. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued under this section shall be deposited into a special fund that is created in the State Treasury to be known as the "Agriculture Distinctive License Tag Fund." Monies in the fund may be expended, upon legislative appropriation, by the Mississippi Department of Agriculture to help defray the cost of the marketing activities of the department that promote agricultural commodities and resources produced in Mississippi.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5661 - Special license tags or plates; Autism Awareness

(1) Any owner of a motor vehicle who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be entitled to a special license tag that demonstrates the applicant's support for autism awareness. The tags shall be of such color and design as the State Tax Commission shall prescribe subject to the approval of the Mississippi License Tag Commission; however each tag shall display the design of an interlocking puzzle strip with the name "Autism Awareness," and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2002, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the statewide nonprofit organization, "Together Enhancing Autism Awareness in Mississippi" (TEAAM).

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5662 - Special license tags or plates; Bronze Star recipient

(1) In recognition of the patriotic services rendered by Mississippians who are recipients of the Bronze Star, any such person, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be privileged to obtain one (1) distinctive motor vehicle license plate or tag for each motor vehicle registered in his name identifying him as a recipient of the Bronze Star. The tags shall be of such color and design as the Department of Revenue shall prescribe, subject to the approval of the Mississippi License Tag Commission, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags shall be made to the county tax collector on forms prescribed by the Department of Revenue. Applicants for such distinctive license tags shall present to the issuing official written proof that the applicant is a recipient of the Bronze Star. The application and the additional fee, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2002, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day received. At the end of each month, the Department of Revenue shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued under this section shall be deposited in the State Treasury to the credit of a special fund to be administered by the board overseeing the veterans nursing homes in this state for the benefit of indigent veterans who are residents of such nursing homes.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5663 - Special license tags or plates; Diabetics

(1) Upon application by any legal resident of the State of Mississippi who is diabetic or who is an immediate family member or caregiver of a person who is diabetic, the Department of Revenue shall prepare and issue through the county tax collectors a special license plate for each motor vehicle that is registered in the applicant's name. The initial application shall be accompanied by the certification of a licensed physician that the applicant (a) meets the definition of a diabetic as set forth in subsection (2) of this section, or (b) is an immediate family member or caregiver of a person who meets the definition of a diabetic as set forth in subsection (2) of this section. For the purposes of this section, the term "immediate family member" means the applicant's spouse, father or mother, or a brother, sister or child of the applicant. Except as otherwise provided, an applicant for the special license plate shall not be required to pay any fee or charge for the issuance of such license plate separate from or in addition to the road and bridge privilege taxes, ad valorem taxes and registration fees otherwise required by law to be paid for the issuance of a regular license plate for the vehicle. The special license plate shall be of such color and design as the Department of Revenue may prescribe and shall consist of such letters, numbers or both as may be necessary to distinguish each license plate.

(2) For the purpose of this section, the term "diabetic" means a person who is affected with diabetes, including Type I, Type II, gestational or any secondary form of diabetes regardless of mode of treatment, age of onset or duration of the disease.

(3) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (4) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(4) Beginning with any registration year commencing on or after July 1, 2003, any person other than a person who is diabetic applying for a distinctive tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for distinctive license tags under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag.

(5) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on special license tags issued pursuant to this section shall be distributed to the Diabetes Foundation of Mississippi, Inc.

(b) One Dollar ($ 1.00) of each additional fee collected on special license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on special tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended only for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(6) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the license tag.

(7) In case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided in Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5664 - Special license tags or plates; Petal School District

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Petal, Mississippi, School District. The distinctive license tags so issued shall display the words "Petal School District" and shall be of such color and design as the State Tax Commission, with the advice of the Petal Education Foundation, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2002, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Petal Education Foundation.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5665 - Special license tags or plates; DeSoto County School District

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the DeSoto County, Mississippi, School District. The distinctive license tags so issued shall display the words "DeSoto County School District" and shall be of such color and design as the State Tax Commission, with the advice of the DeSoto County, Mississippi, School District, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2002, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Public Education Support Fund created under Section 37-61-37.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5666 - Special license tags or plates; Simpson County School District

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Simpson County, Mississippi, School District. The distinctive license tags so issued shall display the words "Simpson County School District" and shall be of such color and design as the State Tax Commission, with the advice of the Simpson County, Mississippi, School District, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2002, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Public Education Support Fund created under Section 37-61-37.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5667 - Special license tags or plates; Omega Psi Phi Fraternity

(1) Except as otherwise provided in this subsection (1), any owner of a motor vehicle who is a resident of this state and who is a member or supporter of Omega Psi Phi Fraternity, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a member or supporter of such organization. From and after July 1, 2004, only persons who are members of Omega Psi Phi Fraternity may apply for and receive a distinctive license tag authorized under this section. The distinctive license tags so issued shall display the Greek letters of the organization, shall be of such color and design as the State Tax Commission may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2002, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the State Chapter of Omega Psi Phi Fraternity.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5668 - Special license tags or plates; Girl Scouts of the United States of America

(1) Beginning with any registration year commencing on or after July 1, 2011, any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Girl Scouts of the United States of America. Subject to the approval of the Department of Revenue, the distinctive license tags so issued shall be of such color and design as the Girl Scout Council of Middle Mississippi, Girl Scouts of the United States of America, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Girl Scout Council of Middle Mississippi, Girl Scouts of the United States of America, or its successor by merger or otherwise. The Girl Scout Council of Middle Mississippi shall distribute the fees so received to the councils of the Girl Scouts of the United States of America with council boundaries covering any part of the State of Mississippi, including the Girl Scout Council of Middle Mississippi, with the fees to be distributed to each of those councils on the basis of the fees generated by the purchase of the distinctive license tags within the counties covered by the particular council boundary. The Department of Revenue shall furnish to the Girl Scout Council of Middle Mississippi such information as is necessary for the Girl Scout Council of Middle Mississippi to distribute the fees in the manner herein provided. The Girl Scout Council of Middle Mississippi is authorized to deduct an administrative fee from the fees distributed to the councils in such amount as is approved by the individual councils receiving the fees to be distributed.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.

(7) In order for a distinctive license tag to be issued under this section, the provisions of Section 27-19-44(3) must be satisfied for the distinctive license tag before July 1, 2014.



§ 27-19-5669 - Special license tags or plates; NASCAR; special fund created for renovation of New Capitol, Old Capitol, Governor's Mansion and War Memorial Building

(1) The State Tax Commission may enter into agreements for the purchase of distinctive National Association for Stock Car Auto Racing ("NASCAR") theme license tags. The State Tax Commission may enter into any agreement with the supplier of such distinctive license tags, or other entity, necessary to carry out the purposes of this section. The distinctive license tags shall be of such design as the supplier of the tags, with the advice of the State Tax Commission, may prescribe.

(2) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (4) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name a distinctive license tag displaying NASCAR themes.

(3) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (5) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(4) Except as otherwise provided in this subsection (4), beginning with any registration year commencing on or after July 1, 2002, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty-five Dollars ($ 35.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. However, for the first one hundred (100) license tags issued displaying a particular NASCAR theme, the State Tax Commission may establish an auction or similar procedure for the purpose of determining the order in which such distinctive license tags are sold and the amount of the additional fee for the distinctive license tags which shall be due at the time the original application is made for such a distinctive license tag, and Thirty-five Dollars ($ 35.00) thereafter annually at the time of renewal registration. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(5) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) A portion of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the supplier of the license tags according to the terms of any agreement between the State Tax Commission and the supplier of the distinctive license tags.

(b) One Dollar ($ 1.00) of the additional fees collected on distinctive license tags issued pursuant to this section shall be deposited into the special fund created in Section 27-19-44.2.

(c) The remainder of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the special fund created in subsection (8) of this section.

(6) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(7) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.

(8) There is established in the State Treasury a special fund which shall consist of monies required by law to be deposited therein. Monies in the special fund, upon legislative appropriation, may be expended by the Mississippi Department of Archives and History for the purpose of paying the costs of repair and renovation of the New Capitol, Old Capitol, Governor's Mansion and War Memorial Building. Unexpended amounts remaining in the special fund at the end of the fiscal year shall not lapse into the State General Fund, and any interest earned or investment earnings on amounts in the special fund shall be deposited to the credit of the special fund.



§ 27-19-5670 - Special license tags or plates; Choose Life

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (4) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name, which shall be produced in such color and design as the State Tax Commission, with the advice of the Choose Life Advisory Committee, may prescribe. The words "Choose Life" shall be centered at the bottom of the license tag. The State Tax Commission shall prescribe such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (4) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2002, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the Choose Life Advisory Committee to be used as provided for in subsection (5) of this section.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) Funds disbursed to the Choose Life Advisory Committee under this section may be used for any purpose other than for administrative expenses, legal expenses, capital expenditures, attempting to influence any legislation or any political campaign on behalf or in opposition to any candidate for public office.

(6) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) month and year license decals for each distinctive license tag issued under this section, which will expire the same month and year as the license tag.

(7) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5671 - Special license tags or plates; Mothers Against Drunk Driving (MADD)

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of Mothers Against Drunk Driving (MADD). The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Mississippi State Chapter of Mothers Against Drunk Driving, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2002, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the Mississippi State Office of Mothers Against Drunk Driving.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5672 - Special license tags or plates; Mississippi Association of Realtors

(1) Any owner of a motor vehicle, who is a member of the Mississippi Association of Realtors, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3), shall be issued a special license tag which displays the blue and gold REALTOR trademark logo on the left side of the license tag. The distinctive license tags so issued shall be of a color and design as the Department of Revenue, with the advice of the Mississippi Association of Realtors, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the special license tag shall be made to the county tax collector on forms prescribed by the Department of Revenue. Proof of membership in the Mississippi Association of Realtors shall be presented to the county tax collector at the time of the application. An applicant's personal business card on which the REALTOR trademark logo is also printed shall be accepted as proof of membership in the Mississippi Association of Realtors. The application and the additional fee, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2003, any person applying for a distinctive tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for distinctive license tags under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag or is no longer affiliated with the Mississippi Association of Realtors, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on special license tags issued pursuant to this section shall be distributed to Mississippi Association of Habitat for Humanity Affiliates, Inc., for use in funding affordable housing projects in Mississippi.

(b) One Dollar ($ 1.00) of each additional fee collected on special license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on special tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended only for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the license tag.

(6) In case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided in Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5673 - Special license tags or plates; Mississippi Forestry Association supporters

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3), shall be issued a special license tag for each motor vehicle registered in his name identifying such person as a supporter of the Mississippi Forestry Association. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Mississippi Forestry Association, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2003, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the Mississippi Forestry Association to be used for public relations and educational programs informing citizens about conservation practices.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5674 - Special license tags or plates; Stop Child Abuse

(1) Beginning with any registration year commencing on or after July 1, 2012, owners of motor vehicles upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be entitled to a distinctive license tag that demonstrates their support for the prevention of child abuse. The tags shall be of such color and design as the Department of Revenue prescribes subject to the approval of the Mississippi License Tag Commission; however, each tag shall display the words "Stop Child Abuse" and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Children's Trust Fund created in Section 93-21-305.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.

(7) In order for a distinctive license tag to be issued under this section, the provisions of Section 27-19-44(3) must be satisfied for the distinctive license tag before July 1, 2015.



§ 27-19-5675 - Special license tags or plates; State Board of Funeral Service licensee

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3), shall be issued a special license tag for each motor vehicle registered in his name identifying such person as licensed by the State Board of Funeral Service. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the State Board of Funeral Service, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The applicant's license by the State Board of Funeral Service shall be presented at that time as proof of licensure by the board. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2003, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the State General Fund.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5676 - Special license tags or plates; Mississippi Nurses Foundation supporter

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special license tag for each motor vehicle registered in his name identifying such person as a supporter of the Mississippi Nurses Foundation. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Mississippi Nurses Association, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2003, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the Mississippi Nurses Foundation.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5677 - Special license tags or plates; Mississippi Junior Golf Foundation supporter

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3), shall be issued a special license tag for each motor vehicle registered in his name identifying such person as a supporter of the Mississippi Junior Golf Foundation. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Mississippi Golf Association, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2003, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the Mississippi Junior Golf Foundation.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5678 - Special license tags or plates; Mississippi Association of Community Action Agencies supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of the Mississippi Association of Community Action Agencies. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Mississippi Association of Community Action Agencies, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2003, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Association of Community Action Agencies.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5679 - Special license tags or plates; United States Army Special Forces

(1) In recognition of the patriotic services rendered the United States, Mississippi and the citizens thereof, any resident of the state who is on active duty with the United States Army Special Forces, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive motor vehicle license plate or tag identifying him as an active duty member of the United States Army Special Forces. The distinctive license tags so issued shall be of such color and design as the State Tax Commission may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. Applicants for the distinctive license tag shall present proof of their active duty membership in the United States Army Special Forces to the county tax collector. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2003, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into a special fund that is created in the State Treasury. Monies in the fund may be expended by the Mississippi State Veterans Affairs Board for the maintenance, operation and administration of state veterans homes.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5680 - Special license tags or plates; POW/MIA supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of members of the United States Armed Forces who are classified as missing in action or persons who were prisoners of war while serving in the United States Armed Forces. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the American Ex-POW's, Department of Mississippi, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2003, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twelve Dollars ($ 12.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of a fund to be administered by the board overseeing the veterans nursing homes in this state for the benefit of indigent veterans who are residents of such nursing homes.

(b) Twelve Dollars ($ 12.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Veterans Monument Trust Fund created in Section 55-15-59.

(c) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(d) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(e) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5681 - Special license tags or plates; Mississippi Loggers Association, Inc. supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of the Mississippi Loggers Association, Inc. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Mississippi Loggers Association, Inc., may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2003, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Loggers Association, Inc.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5682 - Special license tags or plates; Sons of Confederate Veterans supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of the Sons of Confederate Veterans. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Mississippi Division, Sons of Confederate Veterans, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2003, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Division, Sons of Confederate Veterans.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5683 - Special license tags or plates; Mississippi Scuba Diving Association, Inc. supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Mississippi Scuba Diving Association, Inc. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Mississippi Scuba Diving Association, Inc., may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2003, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer, who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Scuba Diving Association, Inc.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit in the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5684 - Special license tags or plates; Mississippi Blood Services, Inc. supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of Mississippi Blood Services, Inc. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of Mississippi Blood Services, Inc., may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2003, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Mississippi Blood Services, Inc.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5685 - Special license tags or plates; Vietnam Veteran

In recognition of the patriotic service rendered by Mississippians who are honorably discharged veterans who served in the United States Armed Forces during the Vietnam Conflict and were awarded a Vietnam Service Ribbon, any such person is privileged to obtain distinctive motor vehicle license plates or tags for each motor vehicle registered in his name identifying his status as a Vietnam veteran. The State Tax Commission, with concurrence by the State Veterans Affairs Board, shall develop decals to be affixed to the license tag indicating branch and period of military service. The distinctive plates or tags shall be of a color and design designated by the Tax Commission with concurrence by the State Veterans Affairs Board.

The distinctive license plates shall be prepared by the Tax Commission and shall be issued through the tax collectors of the counties in the same manner as are other motor vehicle license plates or tags. An additional annual tag fee of Thirty Dollars ($ 30.00) shall be collected by the tax collector for such license plates or tags and shall be remitted to the Tax Commission on a monthly basis as prescribed by the commission. The additional fee is due and payable at the time the original application is made for a distinctive tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. The State Tax Commission shall deposit such fee to the credit of a fund to be administered by the board overseeing the veterans nursing homes in this state for the benefit of indigent veterans who are residents of such nursing homes.

An applicant for such distinctive plates shall present to the issuing official written evidence of the veteran's service. Such evidence shall include a copy of the applicant's DD-214 form, a Report of Separation from Military Service, a military discharge document, or a written certification of military service from the State Veterans Affairs Board. The distinctive license plates or tags so issued shall be used only upon a personally or jointly owned private passenger vehicle (to include station wagons, recreational motor vehicles and pickup trucks) registered in the name, or jointly in the name, of the person making application therefor, and when issued to such person shall be used upon the vehicle for which issued in lieu of the standard license plate or license tag normally issued for such vehicle.

The distinctive license plates shall not be transferable between motor vehicle owners; and in the event the owner of a vehicle bearing a distinctive plate shall sell, trade, exchange or otherwise dispose of the vehicle, such plate shall be retained by such owner and returned to the tax collector.

In order for a distinctive license tag to be issued under this section, the provisions of Section 27-19-44(2) must be complied with before July 1, 2011.



§ 27-19-5686 - Special license tags or plates; Campus Life supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of Campus Life. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of Campus Life, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2003, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Youth for Christ, Inc.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5687 - Special license tags or plates; St. Jude Children's Research Hospital supporter

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special license tag for each motor vehicle registered in his name identifying such person as a supporter of St. Jude Children's Research Hospital. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the ALSAC/St. Jude Children's Research Hospital, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2003, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to ALSAC/St. Jude Children's Research Hospital.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5688 - Special license tags or plates; Friends of the MED, Coahoma County

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special license tag for each motor vehicle registered in his name identifying such person as a supporter of Friends of the MED, Coahoma County. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of Friends of the MED, Coahoma County, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2003, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to Friends of the MED, Coahoma County, to be used on behalf of citizens of North Mississippi and all of Mississippi to support the Level I Trauma Center of the Regional Medical Center (The MED) in Memphis, Tennessee.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5689 - Special license tags or plates; Mississippi Arts Commission supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Mississippi Arts Commission. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Mississippi Arts Commission, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2003, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the special fund created in subsection (7) of this section.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.

(7) There is established in the State Treasury a special fund which shall consist of monies required to be deposited therein under subsection (4) of this section. Monies in the special fund, upon legislative appropriation, may be expended by the Mississippi Arts Commission for miscellaneous grants and programs administered by the Mississippi Arts Commission. Unexpended amounts remaining in the special fund at the end of the fiscal year shall not lapse into the State General Fund, and any interest earned or investment earnings on amounts in the special fund shall be deposited to the credit of the special fund.



§ 27-19-5690 - Special license tags or plates; National Rifle Association of America supporter

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special license tag for each motor vehicle registered in his name identifying such person as a supporter of the National Rifle Association of America. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the National Rifle Association of America, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2004, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the NRA Foundation State Fund Account for Mississippi to be used for projects that qualify under Section 501(c)(3) of the Internal Revenue Service Code, including, but not restricted to, hunter education, firearms safety courses, marksmanship training and wildlife conservation.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5691 - Special license tags or plates; Blair E. Batson Hospital for Children supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of the Blair E. Batson Hospital for Children. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Friends of Children's Hospital, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2004, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Friends of Children's Hospital.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5692 - Special license tags or plates; Down Syndrome awareness

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special down syndrome awareness license tag for each motor vehicle registered in his name. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Central Mississippi Down Syndrome Society, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2004, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the Central Mississippi Down Syndrome Society.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5693 - Special license tags or plates; breast cancer awareness

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special breast cancer awareness license tag for each motor vehicle registered in his name. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Central Mississippi Steel Magnolia Affiliate and the North Mississippi Affiliate of the Susan G. Komen Breast Cancer Foundation, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2004, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) (i) Twelve Dollars ($ 12.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the Central Mississippi Steel Magnolia Affiliate of the Susan G. Komen Breast Cancer Foundation.

(ii) Twelve Dollars ($ 12.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the North Mississippi Affiliate of the Susan G. Komen Breast Cancer Foundation.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5694 - Special license tags or plates; "Mississippi Blues Trail."

(1) Beginning with any registration year commencing on or after July 1, 2007, owners of motor vehicles upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be entitled to a distinctive license tag that demonstrates their appreciation of blues music. The tags shall be of such color and design as the Department of Revenue prescribes subject to the approval of the Mississippi License Tag Commission; however, each tag shall display the words "Mississippi Blues Trail" and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Blues Foundation.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.

(7) There is established in the State Treasury a special fund to be known as the Blues Heritage Fund. Monies in the special fund shall be transferred to the Mississippi Blues Foundation, and this subsection (7) shall stand repealed from and after the date that all monies in the special fund have been transferred to the Mississippi Blues Foundation.

(8) In order for a distinctive license tag to be issued under this section, the provisions of Section 27-19-44(2) must be satisfied for the distinctive license tag before July 1, 2010.



§ 27-19-5695 - Special license tags or plates; Delta Waterfowl Foundation supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of the Delta Waterfowl Foundation. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Delta Waterfowl Foundation, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2004, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Delta Waterfowl Foundation.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5696 - Special license tags or plates; Professional Hair Designers Incorporated member

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special license tag for each motor vehicle registered in his name identifying such person as a member of Professional Hair Designers Incorporated. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of Professional Hair Designers Incorporated, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2004, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to Professional Hair Designers Incorporated.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5697 - Special license tags or plates; American Cancer Society Supporter

(1) Beginning with any registration year commencing on or after July 1, 2010, any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special license tag for each motor vehicle registered in his name identifying such person as a supporter of the American Cancer Society. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the American Cancer Society, Mid-South Division, Incorporated, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the American Cancer Society, Mid-South Division, Incorporated.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.

(7) In order for a distinctive license tag to be issued under this section, the provisions of Section 27-19-44(3) must be satisfied for the distinctive license tag before July 1, 2013.



§ 27-19-5698 - Special license tags or plates; DECA supporter

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special license tag for each motor vehicle registered in his name identifying such person as a supporter of DECA, an association of marketing students. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of DECA, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2004, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the Mississippi DECA Foundation.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-5699 - Special license tags or plates; Civil Legal Assistance Fund supporter.

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special license tag for each motor vehicle registered in his name identifying such person as a supporter of the Civil Legal Assistance Fund. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Administrative Office of Courts, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2004, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the Civil Legal Assistance Fund created under Section 9-21-43.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56100 - Special license tags or plates; Gulf States Golf Foundation supporter

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special license tag for each motor vehicle registered in his name identifying such person as a supporter of the Gulf States Golf Foundation. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Gulf States Section, Professional Golfers' Association of America, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2004, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the Gulf States Section, Professional Golfers' Association of America.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56101 - Special license tags or plates; Mississippi Department of Archives and History supporter

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special license tag for each motor vehicle registered in his name identifying such person as a supporter of the Mississippi Department of Archives and History. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Mississippi Department of Archives and History, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2004, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Historic Properties Trust Fund created under Section 39-5-23.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56102 - Special license tags or plates; National Wild Turkey Federation supporter

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special license tag for each motor vehicle registered in his name identifying such person as a supporter of the National Wild Turkey Federation. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the President of the Mississippi Chapter of the National Wild Turkey Federation, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2004, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the Mississippi Chapter of the National Wild Turkey Federation.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56103 - Special license tags or plates; Kappa Alpha Order supporter

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special license tag for each motor vehicle registered in his name identifying such person as a supporter of the Kappa Alpha Order. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Mississippi Pine Belt Alumni Chapter of Kappa Alpha Order, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2004, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the Province Commander of Irwin Province of Kappa Alpha Order.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56104 - Special license tags or plates; honoring the Civilian Conservation Corps

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special license tag for each motor vehicle registered in his name in honor and recognition of the Civilian Conservation Corps, its participants and its many outstanding projects and accomplishments. The distinctive license tags so issued shall be of such color and design as the Department of Revenue may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2004, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the State General Fund.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56105 - Special license tags or plates; law enforcement officers and firefighters wounded in the line of duty

(1) Any owner of a motor vehicle who is a duly sworn law enforcement officer employed by or in the service of the state, a county, a municipality or other political subdivision of the state, or who is a retired law enforcement officer who is a resident of this state, and who was wounded in the line of duty, or any owner of a motor vehicle who is a fire fighter, including a career fire fighter, a volunteer fire fighter or an industrial fire fighter, employed by or in the service of the state, a county, a municipality or other political subdivision of the state, or who is a retired fire fighter who is a resident of this state, and who was wounded in the line of duty, is privileged to obtain not more than two (2) distinctive motor vehicle license tags identifying him as a law enforcement officer or fire fighter, or as a retired law enforcement officer or fire fighter, who was wounded in the line of duty. The distinctive tag for law enforcement officers shall be of a color and design as may be agreed upon by the Executive Committee of the Mississippi Law Enforcement Officer's Association, the Legislative Committee of the Mississippi Sheriff's Association, the Executive Board of the Police Chiefs Association and the State Tax Commission. The distinctive tag for fire fighters shall be of a color and design as may be agreed upon by the Executive Committee of the Mississippi Fire Fighters Association and the State Tax Commission. Both of such distinctive tags shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag and, in the discretion of the State Tax Commission, may display the county name.

(2) The distinctive license tags shall be prepared by the State Tax Commission and shall be issued through the tax collectors of the counties in the same manner as are other motor vehicle license tags. The surviving spouse of a deceased person who was issued a distinctive license tag under this section shall be entitled to apply for or retain one (1) such license tag and may continue annually to renew registration for such distinctive motor vehicle license tag for as long as the spouse remains unmarried. At the time of application or renewal registration, a surviving spouse who desires to retain such distinctive tag shall file with the county tax collector a sworn statement that the spouse is unmarried. An applicant for a distinctive license tag under this section shall present to the issuing official written proof that the applicant is a law enforcement officer or fire fighter, or is a retired law enforcement officer or fire fighter, who was wounded in the line of duty.

(3) The distinctive license tags issued under this section shall be used only upon a personally or jointly owned private passenger vehicle (to include station wagons, recreational motor vehicles and pickup trucks) registered in the name, or jointly in the name, of the person applying, and when issued to such person shall be used upon the vehicle for which issued in lieu of the standard license tag normally issued for such vehicle.

(4) The distinctive license tags shall not be transferable between motor vehicle owners. If the owner of a vehicle bearing a distinctive license tag sells, trades, exchanges or otherwise disposes of the vehicle, the tag shall be retained by the owner and returned to the tax collector.



§ 27-19-56106 - Special license tags or plates; Homebuilders Association of Mississippi supporter

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special license tag for each motor vehicle registered in his name identifying such person as a supporter of the Homebuilders Association of Mississippi. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Chief Executive Officer of the Homebuilders Association of Mississippi, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2005, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the Mississippi Housing Institute.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56107 - Special license tags or plates; Mississippi Families for Kids supporter

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special license tag for each motor vehicle registered in his name identifying such person as a supporter of Mississippi Families for Kids. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of Mississippi Families for Kids, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2005, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to Mississippi Families for Kids.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56108 - Special license tags or plates; Rotary International supporter

(1) Beginning with any registration year commencing on or after July 1, 2011, any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special license tag for each motor vehicle registered in his name identifying him as a supporter of Rotary International. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Past Governor, District 6820, Rotary International, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the department shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed equally to District 6800, District 6820 and District 6840, Rotary International.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.

(7) In order for a distinctive license tag to be issued under this section, the provisions of Section 27-19-44(5) must be satisfied for the distinctive license tag before July 1, 2017.



§ 27-19-56109 - Special license tags or plates; "Support Teachers."

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special license tag for each motor vehicle registered in his name identifying such person as a supporter of teachers. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Mississippi Department of Education, may prescribe, shall have imprinted thereon the words "SUPPORT TEACHERS" and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2005, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the Mississippi Department of Education and shall be equitably distributed by the department among all of the school districts in the state for expenditure on teachers' classroom supplies.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56110 - Special license tags or plates; Mississippi Poultry Association, Inc. supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of the Mississippi Poultry Association, Inc. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Mississippi Poultry Association, Inc., may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2005, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Poultry Association, Inc.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56111 - Special license tags or plates; Mississippi Emergency Medical Services supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of the Mississippi Emergency Medical Services. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Mississippi Department of Health, Division of Emergency Medical Services, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2005, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Trauma Care Systems Fund.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56112 - Special license tags or plates; Mississippi Youth Soccer Association supporter

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special license tag for each motor vehicle registered in his name identifying him as a supporter of the Mississippi Youth Soccer Association. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Mississippi Youth Soccer Association, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2005, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the Mississippi Youth Soccer Association.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56113 - Special license tags or plates; Profession of Pharmacy supporter

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special license tag for each motor vehicle registered in his name identifying him as a supporter of The Profession of Pharmacy. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the University of Mississippi School of Pharmacy student body, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2005, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the University of Mississippi for deposit into the Amie Ewing School of Pharmacy Memorial Endowment Award Fund at the University of Mississippi.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56114 - Special license tags or plates; SafeCity Initiative supporter

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special license tag for each motor vehicle registered in his name identifying him as a supporter of SafeCity Initiative. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of SafeCity Initiative, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2005, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to SafeCity Initiative.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56115 - Special license tags or plates; Mississippi Manufacturers Association supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of the Mississippi Manufacturers Association. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Mississippi Manufacturers Association, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2005, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Manufacturers Association for use in its workforce training efforts.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56116 - Special license tags or plates; M.W. Stringer Grand Lodge, Free and Accepted Masons, Prince Hall Affiliated member

(1) Any owner of a motor vehicle who is a member of the M.W. Stringer Grand Lodge, Free and Accepted Masons, Prince Hall Affiliated, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be entitled to a special license tag which displays the M.W. Stringer Grand Lodge emblem and displays the letters "F&AM." The tags shall be of such color and design as the State Tax Commission shall prescribe subject to the approval of the Mississippi License Tag Commission.

(2) Application for the special license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. Applicants for such distinctive license tags shall present to the issuing official documentation from the M.W. Stringer Grand Lodge, Free and Accepted Masons, Prince Hall Affiliated as prescribed by the State Tax Commission showing their membership in the M.W. Stringer Grand Lodge, Free and Accepted Masons, Prince Hall Affiliated. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2005, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day received. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on special license tags shall be deposited in a special fund hereby created in the State Treasury to the credit of the M.W. Stringer Grand Lodge, Free and Accepted Masons, Prince Hall Affiliated. The funds shall be available for expenditure at the discretion of the M.W. Stringer Grand Lodge.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(c) The remainder of each such additional fee shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56117 - Special license tags or plates; Police Athletic League of Gulfport, Inc. supporter

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special license tag for each motor vehicle registered in his name identifying such person as a supporter of the Police Athletic League of Gulfport, Inc. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Police Athletic League of Gulfport, Inc., may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2005, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the Police Athletic League of Gulfport, Inc.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56118 - Special license tags or plates; Mississippi Prehospital Professionals Association supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of the Mississippi Prehospital Professionals Association. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Mississippi Prehospital Professionals Association, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2005, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Prehospital Professionals Association.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Fire Fighters Memorial Burn Center Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56119 - Special license tags or plates; Support Our Troops, Inc. supporter

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special license tag for each motor vehicle registered in his name identifying such person as a supporter of Support Our Troops, Inc. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Support Our Troops, Inc., may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2006, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the Support Our Troops, Inc.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56120 - Special license tags or plates; Organ recovery supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of organ recovery. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Mississippi Organ Recovery Agency, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2006, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Organ Recovery Agency.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56121 - Special license tags or plates; Mississippi Children's Museum supporter

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special license tag for each motor vehicle registered in his name identifying such person as a supporter of the Mississippi Children's Museum. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Mississippi Children's Museum, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2006, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Fifty Dollars ($ 50.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Forty-four Dollars ($ 44.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the Mississippi Children's Museum, a Mississippi nonprofit corporation.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56122 - Special license tags or plates; honoring the Historic City of Magnolia

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be entitled to a distinctive license tag honoring the historic City of Magnolia, Mississippi, for each motor vehicle registered in his name. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the City of Magnolia, Mississippi, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2006, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the City of Magnolia, Mississippi, for deposit into the city's beautification account.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56123 - Special license tags or plates; Mississippi martial arts supporter

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special license tag for each motor vehicle registered in his name identifying such person as a supporter of Mississippi martial arts. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Mississippi Karate Association, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2006, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the Mississippi Karate Association.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56124 - Special license tags or plates; Gastroparesis awareness supporter

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special gastroparesis awareness license tag for each motor vehicle registered in his name. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Gastroparesis and Dysmotilities Association, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2006, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the Gastroparesis and Dysmotilities Association.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56125 - Special license tags or plates; to Mississippians who are veterans of the United States Armed Forces

In recognition of the patriotic service rendered by Mississippians who are veterans of the United States Armed Forces, beginning with any registration year commencing on or after July 1, 2011, any such person is privileged to obtain distinctive motorcycle license plates or tags for each motorcycle registered in his name identifying his status as a veteran. The Department of Revenue, with concurrence by the State Veterans Affairs Board, shall develop decals to be affixed to the license tag indicating branch and period of military service. The distinctive plates or tags shall be of a color and design designated by the Department of Revenue with concurrence by the State Veterans Affairs Board.

The distinctive license plates shall be prepared by the Department of Revenue and shall be issued through the tax collectors of the counties in the same manner as are other motor vehicle license plates or tags. An additional annual tag fee of Thirty Dollars ($ 30.00) shall be collected by the tax collector for such license plates or tags and shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The additional fee is due and payable at the time the original application is made for a distinctive tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. The Department of Revenue shall deposit such fee to the credit of a fund to be administered by the board overseeing the veterans nursing homes in this state for the benefit of indigent veterans who are residents of such nursing homes.

An applicant for the distinctive plates shall present to the issuing official written evidence of the veteran's service. The evidence shall include a copy of the applicant's DD-214 form, a Report of Separation from Military Service, a military discharge document, a written certification of military service from the State Veterans Affairs Board or a valid military identification card; however, a distinctive license plate or tag shall not be issued under this section to any person who was dishonorably discharged from the United States Armed Forces. The distinctive license plates or tags so issued shall be used only upon a personally or jointly owned private motorcycle registered in the name, or jointly in the name, of the person making the application, and when issued to the person shall be used upon the motorcycle for which issued in lieu of the standard license plate or license tag normally issued for the motorcycle.

The distinctive license plates shall not be transferable between motorcycle owners; and in the event the owner of a motorcycle bearing a distinctive plate shall sell, trade, exchange or otherwise dispose of the motorcycle, the plate shall be retained by the owner and returned to the tax collector.



§ 27-19-56126 - Special license tags or plates; Mississippi Braves supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of the Mississippi Braves baseball team. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Mississippi Braves baseball team, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2006, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Pearl, Mississippi, to meet obligations incurred by the city in inducing the Mississippi Braves to locate in the city, and to improve infrastructure in the West Pearl Restaurant Tax District created in Chapter 951, Local and Private Laws of 2005.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56127 - Special license tags or plates; Mississippi Wing of the Civil Air Patrol supporter

(1) Beginning with any registration year commencing on or after July 1, 2011, any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special license tag for each motor vehicle registered in his name identifying such person as a supporter of the Mississippi Wing of the Civil Air Patrol. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Commander of the Mississippi Wing of the Civil Air Patrol, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the Mississippi Wing of the Civil Air Patrol.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56128 - Special license tags or plates; Crohn's and Colitis Foundation of America supporter

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special license tag for each motor vehicle registered in his name identifying such person as a supporter of the Crohn's and Colitis Foundation of America. The distinctive license tags so issued shall be of such color and design as the Department of Revenue may prescribe, shall have imprinted thereon the words "Conquer Crohn's Colitis," and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2006, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the Mississippi Chapter of the Crohn's and Colitis Foundation of America.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56129 - Special license tags or plates; Mississippi Hurricane Recovery Fund supporter

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special license tag for each motor vehicle registered in his name identifying such person as a supporter of the Mississippi Hurricane Recovery Fund established by the Governor and the Mississippi Emergency Management Agency. The color and design of the distinctive license tags so issued shall be determined by the Department of Revenue based upon the advice and recommendations of three (3) persons, one (1) of whom shall be appointed by the Governor and who shall be a resident of Harrison County, one (1) of whom shall be appointed by the Lieutenant Governor and who shall be a resident of Jackson County, and one (1) of whom shall be appointed by the Speaker of the House and who shall be a resident of Hancock County. The distinctive license tags shall consist of such letters or numbers, or both, as may be necessary to distinguish each tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2006, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the Mississippi Hurricane Recovery Fund.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56130 - Special license tags or plates; Mississippi Afterschool Alliance supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Mississippi Afterschool Alliance. The distinctive license tags so issued shall display the words "Afterschool is Key" and shall be of such color and design as the State Tax Commission, with the advice of Mississippi Afterschool Alliance, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2006, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Mississippi Afterschool Alliance.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56131 - Special license tags or plates; Mississippi Agricultural Aviation Association supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Mississippi Agricultural Aviation Association. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Mississippi Agricultural Aviation Association, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2006, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Agricultural Aviation Association.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56132 - Special license tags or plates; ANTI-THEFT assistance.

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special license tag for each motor vehicle registered in his name designed to discourage the theft of motor vehicles and to assist law enforcement officers in identifying and recovering stolen motor vehicles. Each distinctive license tag shall display in bold letters across the face of the tag the word "ANTI-THEFT," shall be of such color and design as the Department of Revenue may prescribe, shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag and shall include the county of registration. Purchasers of the distinctive tag shall also be issued a special decal designed by the department for placement upon the left rear bumper of the vehicle. Each decal shall contain letters, symbols or abbreviations created by the commission to identify the owner of the vehicle. Failure of an owner to place the decal on the bumper of the vehicle shall not be unlawful or constitute a violation of law.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2006, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed equally between the Mississippi Sheriffs Association and the Mississippi Association of Chiefs of Police.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56133 - Special license tags or plates; Boys and Girls Clubs supporter

(1) Beginning with any registration year commencing on or after July 1, 2011, any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Boys and Girls Clubs. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Executive Director of the Boys and Girls Clubs, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Alliance of Boys and Girls Clubs.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.

(7) In order for a distinctive license tag to be issued under this section, the provisions of Section 27-19-44(3) must be satisfied for the distinctive license tag before July 1, 2017.



§ 27-19-56134 - Special license tags or plates; supporter of children with medical handicaps

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of children with medical handicaps. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Executive Director of the Children's Defense Fund, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2006, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Children's Defense Fund.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56135 - Special license tags or plates; attorney

(1) Beginning with any registration year commencing on or after July 1, 2011, any owner of a motor vehicle who is a member of The Mississippi Bar, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3), shall be issued a special license tag for each motor vehicle registered in his name identifying such person as an attorney. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of The Mississippi Bar and the Magnolia Bar Association, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The applicant's bar identification card shall be presented at that time as proof of membership in The Mississippi Bar. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the Mississippi Civil Legal Assistance Fund.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.

(7) In order for a distinctive license tag to be issued under this section, the provisions of Section 27-19-44(3) must be satisfied for the distinctive license tag before July 1, 2014.



§ 27-19-56136 - Special license tags or plates; retired law enforcement officer

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, and who is a person who has retired as a career law enforcement officer from the service of any law enforcement agency of the United States or of any state or territory, shall be issued a special license tag for each motor vehicle registered in his name identifying such person as a retired law enforcement officer. The color and design of the distinctive license tags so issued shall be determined by the State Tax Commission based upon the advice and recommendations of the Mississippi Law Enforcement Officers Association. The distinctive license tags shall consist of such letters or numbers, or both, as may be necessary to distinguish each tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. An applicant for such a distinctive tag shall present official documentation from the agency from which he retired indicating that the applicant retired in good standing as a law enforcement officer. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2006, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the Mississippi Law Enforcement Officers Association.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56137 - Special license tags or plates; Rebuild the Coast.org supporter

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special license tag for each motor vehicle registered in his name identifying such person as a supporter of Rebuild the Coast.org. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of Rebuild the Coast.org, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2006, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to Rebuild the Coast.org; however, when Rebuild the Coast.org is dissolved, then Twenty-four Dollars ($ 24.00) of such additional fees shall be deposited into the State General Fund.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56138 - Special license tags or plates; Kappa Alpha Psi Fraternity, Inc. supporter

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special license tag for each motor vehicle registered in his name identifying such person as a supporter of Kappa Alpha Psi Fraternity, Inc. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Mississippi State Caucus of Kappa Alpha Psi Fraternity, Inc., may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2006, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the Mississippi State Caucus of Kappa Alpha Psi Fraternity, Inc.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56139 - Special license tags or plates; Bicycle Advocacy Group of Mississippi supporter

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special license tag for each motor vehicle registered in his name identifying such person as a supporter of the Bicycle Advocacy Group of Mississippi. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Bicycle Advocacy Group of Mississippi, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2006, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the Bicycle Advocacy Group of Mississippi.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56140 - Special license tags or plates; Veterans of the United States Armed Forces supporter

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special license tag for each motor vehicle registered in his name identifying such person as a supporter of Veterans of the United States Armed Forces. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the concurrence of the State Veterans Affairs Board, may prescribe.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2006, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of a fund administered by the board overseeing the veterans nursing homes in this state for the benefit of indigent veterans who are residents of such nursing homes and for the benefit of any future state veterans cemetery.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56141 - Special license tags or plates; Mississippi SIDS Alliance supporter.

(1) Beginning with any registration year commencing on or after July 1, 2010, any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special license tag for each motor vehicle registered in his name identifying such person as a supporter of the Mississippi SIDS Alliance. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Mississippi SIDS Alliance, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the Mississippi SIDS Alliance.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.

(7) In order for a distinctive license tag to be issued under this section, the provisions of Section 27-19-44(3) must be satisfied for the distinctive license tag before July 1, 2013.



§ 27-19-56142 - Special license tags or plates; Mississippi State Equine Association supporter.

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of the Mississippi State Equine Association. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Mississippi State Equine Association, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2007, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi State Equine Association.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56143 - Special license tags or plates; "In God We Trust."

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be entitled to a distinctive license tag displaying the phrase "In God We Trust," for each motor vehicle registered in his name. The distinctive license tags so issued shall be of such color and design as the Department of Revenue may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2007, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed in equal amounts to the Mississippi chapter, organization or division of Boy Scouts of America, Girl Scouts of the USA and the Salvation Army.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56144 - Special license tags or plates; Police Benevolent Foundation supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Police Benevolent Foundation. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Board of Trustees of the Police Benevolent Foundation, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2007, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Police Benevolent Foundation.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56145 - Special license tags or plates; GFWC Mississippi Federation of Women's Club, Incorporated supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the GFWC Mississippi Federation of Women's Club, Incorporated. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Executive Board of the GFWC Mississippi Federation of Women's Club, Incorporated, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2007, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the GFWC Mississippi Federation of Women's Club, Incorporated.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56146 - Special license tags or plates; Lamar Christian School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Lamar Christian School. The distinctive license tags so issued shall display the words "Lamar Christian School" and shall be of such color and design as the State Tax Commission, with the advice of the principal of Lamar Christian School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2007, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Lamar Christian School.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56147 - Special license tags or plates; Baptist Homes, Inc. supporter.

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special license tag for each motor vehicle registered in his name identifying such person as a supporter of Baptist Homes, Inc. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of Baptist Homes, Inc., may prescribe, shall have "SON Valley" inscribed upon it and shall consist of the such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2007, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to Baptist Homes, Inc.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56148 - Special license tags or plates; Knights of Peter Claver Ladies Auxiliary supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Knights of Peter Claver Ladies Auxiliary. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Knights of Peter Claver Ladies Auxiliary, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2007, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Knights of Peter Claver Ladies Auxiliary.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56149 - Special license tags or plates; Oak Grove High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Oak Grove High School. The distinctive license tags so issued shall display the words "Oak Grove High School" and shall be of such color and design as the State Tax Commission, with the advice of the principal of Oak Grove High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2007, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Oak Grove High School parent teacher association.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56150 - Special license tags or plates; Electric Power Associations of Mississippi Foundation supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of the Electric Power Associations of Mississippi Foundation. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Board of Directors of the Electric Power Associations of Mississippi Foundation, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2007, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Electric Power Associations of Mississippi Foundation.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56151 - Special license tags or plates; Ridgeland High School athletic programs supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Ridgeland High School athletic programs. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Ridgeland High School Titan Pride Athletic Booster Club, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2007, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Ridgeland High School Titan Pride Athletic Booster Club.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56152 - Special license tags or plates; Mississippi Tennis Association supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Mississippi Tennis Association. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Mississippi Tennis Association, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2007, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Tennis Association.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56153 - Special license tags or plates; Leake County public schools supporter.

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Leake County public schools. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Leake County School District, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2007, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Leake County School District.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56154 - Special license tags or plates; supporter of the Mississippi public school district of vehicle owner's choice or certain nonprofit foundations, organizations or associations

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the public school district of his choice located in this state or as a supporter of a nonprofit foundation, organization or association selected by the license tag applicant that is exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code and which has as its primary purpose providing financial assistance and support for the educational needs of a public school district in this state for which the foundation, organization or association was organized. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the school district, foundation, organization or association selected by the applicant, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2007, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the school district, foundation, organization or association selected by the license tag applicant.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.

(7) Before the Department of Revenue may issue a license tag or plate for supporters of a school district under this section, the provisions of Section 27-19-44(3) must be met by the school district, nonprofit foundation, organization or association that is to receive a portion of the additional fee levied for the license tag or plate.



§ 27-19-56155 - Special license tags or plates; Lumberton Line School District supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Lumberton Line School District. The distinctive license tags so issued shall display the words "Lumberton Line School District" and shall be of such color and design as the State Tax Commission, with the advice of the Lumberton Line School District, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2007, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Lumberton Line School District.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56156 - Special license tags or plates; "Thank a Teacher Today."

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be entitled to a distinctive license tag displaying the phrase "Thank a Teacher Today," for each motor vehicle registered in his name. The distinctive license tags so issued shall be of such color and design as the Department of Revenue may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2007, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the William F. Winter Teacher Scholar Loan Program.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56157 - Special license tags or plates; Hancock County, Mississippi, School District supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Hancock County, Mississippi, School District. The distinctive license tags so issued shall display the words "Hancock County School District" and shall be of such color and design as the State Tax Commission, with the advice of the Hancock County School District, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2007, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Hancock County School District.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56158 - Special license tags or plates; supporter of the art and craft of quiltmaking

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the art and craft of quiltmaking. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Mississippi Quilt Association, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2007, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Quilt Association.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56159 - Special license tags or plates; International Hair supporter.

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of International Hair. The distinctive license tags so issued shall display the letters "IH" and shall be of such color and design as the State Tax Commission, with the advice of the president or chief executive officer of J & J Hair Design College, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2007, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to J & J Hair Design College.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56160 - Special license tags or plates; Democratic Party of the State of Mississippi supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Democratic Party of the State of Mississippi. The distinctive license tags so issued shall contain the name and logo of the Democratic Party of the State of Mississippi and shall be of such color and design as the State Tax Commission, with the advice of the Executive Committee of the Democratic Party of the State of Mississippi, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2007, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Democratic Party of the State of Mississippi.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56161 - Special license tags or plates; Clinton Community Nature Center supporter

(1) Beginning with any registration year commencing on or after July 1, 2010, any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Clinton Community Nature Center. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Board of Trustees of Clinton Community Nature Center, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Clinton Community Nature Center.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.

(7) In order for a distinctive license tag to be issued under this section, the provisions of Section 27-19-44(3) must be satisfied for the distinctive license tag before July 1, 2013.



§ 27-19-56162 - Special license tags or plates; "Gold Star Family" license plate honoring service members killed in action or dying in combat zone while serving in U.S. Armed Forces

(1) There shall be issued beginning July 1, 2008, special motor vehicle license tags honoring the family members of service members who have been killed in action or died in a combat zone while serving in the Armed Forces of the United States. The license tag shall be officially designated as the Gold Star license plate.

(2) Except as otherwise provided in this section, any owner of a motor vehicle who is a resident of this state and a family member of a service member who has been killed in action or died in a combat zone while serving in the Armed Forces of the United States, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (5) of this section, shall be issued a Gold Star license tag for any motor vehicle registered in his name. The distinctive license tag shall be of such color and design as the State Tax Commission, with the advice of supporters of this license tag, may prescribe; however, the license tag shall bear in a conspicuous place a gold star with blue fringe on a white background with a red border that is the symbol for a fallen service member and shall have the words "Gold Star Family" and the branch of the United States Armed Forces in which the family member served displayed on it.

(3) One (1) Gold Star license tag issued to the mother of the service member who was killed in action or died in a combat zone after September 11, 2001, and one (1) Gold Star license tag issued to the unremarried spouse of the service member who was killed in action or died in a combat zone after September 11, 2001, shall be exempt from ad valorem taxes, privilege taxes and all other taxes and fees.

(4) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (5) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(5) Except as otherwise provided in this section, beginning with any registration year commencing on or after July 1, 2008, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(6) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of a fund to be administered by the board overseeing the veterans nursing homes in this state for the benefit of indigent veterans who are residents of such nursing homes.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(7) A Gold Star license tag issued pursuant to this section may be personalized in the manner provided for in Section 27-19-48 upon payment of the additional fee prescribed in that section.

(8) (a) In order to qualify as a family member, the person must be directly related to the fallen service member as their unremarried spouse, child, stepchild, legal mother or father, sibling related by blood or legal adoption, step-sibling, grandparent, grandchild, aunt, uncle or stepparent who is currently married to the mother or father of the fallen service member.

(b) As used in this section, "combat zone" means any area the President of the United States designates by executive order as an area in which the United States Armed Forces are engaging or have engaged in combat.

(9) Whether a service member is deemed to have been killed in action or died in a combat zone shall be determined by the classification of death as listed by the United States Department of Defense and may be verified from documentation directly from the Department of Defense or from its subordinate agencies such as the Coast Guard, Reserve or National Guard. A classification of killed in action or died in a combat zone by the Department of Defense shall be prima facie evidence that the service member was killed in action. Documentation of the fact that the service member was killed in action or died in a combat zone and proof of relationship to the service member shall be required by the county tax collector before issuing a Gold Star license plate. The county tax collector may waive the documentation if he or she has actual knowledge of the family relationship and that the service member was killed in action or died in a combat zone.

(10) The Gold Star license plate shall be issued only to family members of service members that resided in Mississippi at the time of the death of the service member.

(11) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(12) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56163 - Special license tags or plates; E.E. Rogers Adventist Academy supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of E.E. Rogers Adventist Academy. The distinctive license tags so issued shall display the words "E.E. Rogers Adventist Academy" and shall be of such color and design as the State Tax Commission, with the advice of the principal of E.E. Rogers Adventist Academy, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2008, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to E.E. Rogers Adventist Academy.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56164 - Special license tags or plates; Ocean Springs Athletic Foundation supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Ocean Springs Athletic Foundation. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Ocean Springs Athletic Foundation, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2008, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Ocean Springs Athletic Foundation.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56165 - Special license tags or plates; Philadelphia Public School District supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Philadelphia Public School District. The distinctive license tags so issued shall display the words "Philadelphia Public School District" and shall be of such color and design as the State Tax Commission, with the advice of the Philadelphia Public School District, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2008, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Philadelphia Public School District.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56166 - Special license tags or plates; D'Iberville High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of D'Iberville High School. The distinctive license tags so issued shall display the words "D'Iberville High School" and shall be of such color and design as the State Tax Commission, with the advice of the principal of D'Iberville High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2008, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the D'Iberville High School parent teacher association.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56167 - Special license tags or plates; Mississippi United Methodist Church supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Mississippi United Methodist Church. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Mississippi Conference of the United Methodist Church, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2008, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Conference of the United Methodist Church.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56168 - Special license tags or plates; Mississippi Early Childhood Association supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Mississippi Early Childhood Association. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Mississippi Early Childhood Association, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2008, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Early Childhood Association.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56169 - Special license tags or plates; Rankin County Public School District supporter.

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of the Rankin County Public School District. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Rankin County Public School Tag Foundation, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2008, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Rankin County Public School Tag Foundation.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56170 - Special license tags or plates; Forrest County Agricultural High School supporter.

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Forrest County Agricultural High School. The distinctive license tags so issued shall display the words "Forrest County Agricultural High School" and shall be of such color and design as the State Tax Commission, with the advice of the principal of Forrest County Agricultural High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2008, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Forest County Agricultural High School alumni association.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56171 - Special license tags or plates; National Association of Social Workers, Mississippi Chapter supporter.

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of the National Association of Social Workers, Mississippi Chapter. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the National Association of Social Workers, Mississippi Chapter, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2008, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the National Association of Social Workers, Mississippi Chapter.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56172 - Special license tags or plates; Mississippi Academy of Family Physicians Foundation supporter.

(1) Beginning with any registration year commencing on or after July 1, 2012, any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of the Mississippi Academy of Family Physicians Foundation. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Mississippi Academy of Family Physicians Foundation, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Academy of Family Physicians Foundation.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.

(7) In order for a distinctive license tag to be issued under this section, the provisions of Section 27-19-44(3) must be satisfied for the distinctive license tag before July 1, 2015.



§ 27-19-56173 - Special license tags or plates; Mississippi HeARTS Against AIDS supporter.

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of Mississippi HeARTS Against AIDS. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of Mississippi HeARTS Against AIDS, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2008, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Mississippi HeARTS Against AIDS.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56174 - Special license tags or plates; Coastal Conservation Association of Mississippi supporter.

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of the Coastal Conservation Association of Mississippi. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Coastal Conservation Association of Mississippi, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2008, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Coastal Conservation Association of Mississippi.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56175 - Special license tags or plates; Institute for Marine Mammal Studies supporter.

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of the Institute for Marine Mammal Studies. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Institute for Marine Mammal Studies, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2008, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Institute for Marine Mammal Studies.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56176 - Special license tags or plates; Mississippi Dental Hygienists Association supporter.

(1) Beginning with any registration year beginning on or after July 1, 2012, any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of the Mississippi Dental Hygienists Association. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Mississippi Dental Hygienists Association, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Dental Hygienists Association.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.

(7) In order for a distinctive license tag to be issued under this section, the provisions of Section 27-19-44(3) must be satisfied for the distinctive tag before July 1, 2015.



§ 27-19-56177 - Special license tags or plates; Arthritis Foundation, Mississippi Chapter supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of the Arthritis Foundation, Mississippi Chapter. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Arthritis Foundation, Mississippi Chapter, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2008, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Arthritis Foundation, Mississippi Chapter.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56178 - Special license tags or plates; Fondren Renaissance Foundation supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of Fondren Renaissance Foundation. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of Fondren Renaissance Foundation, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2008, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Fondren Renaissance Foundation.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56179 - Special license tags or plates; Mississippi High School Rodeo Association supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of the Mississippi High School Rodeo Association. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Mississippi High School Rodeo Association, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2008, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi High School Rodeo Association.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56180 - Special license tags or plates; Mississippi Society for Respiratory Care supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Mississippi Society for Respiratory Care. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Mississippi Society for Respiratory Care, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2008, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Society for Respiratory Care.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56181 - Special license tags or plates; Saint Stanislaus College in Bay Saint Louis, Mississippi supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of Saint Stanislaus College in Bay Saint Louis, Mississippi. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of Saint Stanislaus College, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2008, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Saint Stanislaus College in Bay Saint Louis, Mississippi.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56182 - Special license tags or plates; Our Lady Academy in Bay Saint Louis, Mississippi supporter.

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of Our Lady Academy in Bay Saint Louis, Mississippi. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of Our Lady Academy, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2008, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Our Lady Academy in Bay Saint Louis, Mississippi.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56183 - Special license tags or plates; Benevolent and Protective Order of Elks member

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a member of the Benevolent and Protective Order of Elks. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Benevolent and Protective Order of Elks, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2008, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Benevolent and Protective Order of Elks Lodge No. 599.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56184 - Special license tags or plates; Mississippi Municipal League supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of the Mississippi Municipal League. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Mississippi Municipal League, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2008, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Municipal League Foundation.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56185 - Special license tags or plates; Tupelo Elvis Presley Fan Club supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of the Tupelo Elvis Presley Fan Club. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Tupelo Elvis Presley Fan Club, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2008, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to CREATE Foundation, Inc., for the benefit of the Tupelo Elvis Presley Fan Club.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56186 - Special license tags or plates; to Mississippians who received certain medals for service in or in support of operations in Iraq

(1) In recognition of the patriotic services rendered by Mississippians who are recipients of the Southwest Asia Service Medal, the Iraq Campaign Medal, the Global War on Terrorism Expeditionary Medal or the Armed Forces Expeditionary Medal for service in, or in support of operations in, Iraq, any such person, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be privileged to obtain one (1) distinctive motor vehicle license plate or tag for each motor vehicle registered in his or her name identifying him or her as an Iraq veteran. The tags shall be of such color and design as the State Tax Commission, with the advice of the State Veterans Affairs Board, may prescribe and shall consist of such letters or numbers or both as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags shall be made to the county tax collector on forms prescribed by the State Tax Commission. Applicants for such distinctive license tags shall present to the issuing official written proof that the applicant is a recipient of the Southwest Asia Service Medal, the Iraq Campaign Medal, the Global War on Terrorism Expeditionary Medal or the Armed Forces Expeditionary Medal for service in, or in support of operations in, Iraq. The application and the additional fee, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2009, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he or she must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day received. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued under this section shall be deposited in the State Treasury to the credit of a special fund to be administered by the State Veterans Affairs Board this state for the benefit of the State Veterans Memorial Cemetery and veterans nursing homes in this state.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56187 - Special license tags or plates; to Mississippians who received certain medals for service in or in support of operations in Afghanistan

(1) In recognition of the patriotic services rendered by Mississippians who are recipients of the Southwest Asia Service Medal, the Afghanistan Campaign Medal, the Global War on Terrorism Expeditionary Medal or the Armed Forces Expeditionary Medal for service in, or in support of operations in, Afghanistan, any such person, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be privileged to obtain one (1) distinctive motor vehicle license plate or tag for each motor vehicle registered in his or her name identifying him or her as an Afghanistan veteran. The tags shall be of such color and design as the State Tax Commission, with the advice of the State Veterans Affairs Board, may prescribe and shall consist of such letters or numbers or both as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags shall be made to the county tax collector on forms prescribed by the State Tax Commission. Applicants for such distinctive license tags shall present to the issuing official written proof that the applicant is a recipient of the Southwest Asia Service Medal, the Afghanistan Campaign Medal, the Global War on Terrorism Expeditionary Medal or the Armed Forces Expeditionary Medal for service in, or in support of operations in, Afghanistan. The application and the additional fee, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2009, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he or she must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day received. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued under this section shall be deposited in the State Treasury to the credit of a special fund to be administered by the State Veterans Affairs Board this state for the benefit of State Veterans Memorial Cemetery and veterans nursing homes in this state.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56188 - Special license tags or plates; Hatley School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Hatley School. The distinctive license tags so issued shall display the words "Hatley School" and shall be of such color and design as the State Tax Commission, with the advice of the Board of Trustees of the Hatley School in Monroe County, Mississippi, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2009, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Hatley School in Monroe County, Mississippi.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56189 - Special license tags or plates; supporter of mixed martial arts in the State of Mississippi

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of mixed martial arts in the State of Mississippi. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Mississippi Athletic Commission, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2009, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to a special fund hereby created in the State Treasury for use by the Mississippi Athletic Commission.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56190 - Special license tags or plates; supporter of boxing in the State of Mississippi

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of boxing in the State of Mississippi. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Mississippi Athletic Commission, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2009, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) (i) Twelve Dollars ($ 12.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Athletic Commission to pay travel expenses for amateur boxing athletes attending boxing events.

(ii) Twelve Dollars ($ 12.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Athletic Commission for its official use.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56191 - Special license tags or plates; Mississippi Headstart Association, Inc. supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of the Mississippi Headstart Association, Inc. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Mississippi Headstart Association, Inc., may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2009, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Headstart Association, Inc.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56192 - Special license tags or plates; Madison Central Jaguars supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of the Madison Central Jaguars. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of Madison Central administration, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2009, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Madison Central Jaguars Booster Club.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56193 - Special license tags or plates; Gulfport High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Gulfport High School. The distinctive license tags so issued shall display the words "Gulfport High School" and shall be of such color and design as the State Tax Commission, with the advice of the principal of Gulfport High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2009, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Gulfport High School Parent Teacher Association.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56194 - Special license tags or plates; Mississippi Prehospital Professions Association supporter.

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Mississippi Prehospital Professions Association. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Mississippi Prehospital Professions Association, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2009, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Prehospital Professions Association.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56195 - Special license tags or plates; Professional Firefighters Association of Mississippi supporter

(1) Beginning with any registration year commencing on or after July 1, 2012, any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a member of the Professional Firefighters Association of Mississippi. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Professional Firefighters Association of Mississippi, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. Applicants for such distinctive license tags shall present documentation as prescribed by the Department of Revenue showing their membership in the Professional Firefighters Association of Mississippi. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2009, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Professional Firefighters Association of Mississippi.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.

(7) In order for a distinctive license tag to be issued under this section, the provisions of Section 27-19-44(3) must be satisfied for the distinctive license tag before July 1, 2015.



§ 27-19-56196 - Special license tags or plates; Mississippi Wildlife Federation supporter

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special license tag for each motor vehicle registered in his name identifying such person as a supporter of the Mississippi Wildlife Federation. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Mississippi Wildlife Federation, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2009, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the Mississippi Wildlife Federation.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56197 - Special license tags or plates; Delta Bear Habitat Program supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of the Delta Bear Habitat Program. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the Commission on Wildlife, Fisheries and Parks, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2009, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of a special fund to be administered by the Department of Wildlife, Fisheries and Parks for the benefit of the Delta Bear Habitat Program.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56198 - Special license tags or plates; Leake Academy supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Leake Academy. The distinctive license tags so issued shall display the words "Leake Academy" and shall be of such color and design as the State Tax Commission, with the advice of the principal of Leake Academy, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2009, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Leake Academy Parent Teacher Association.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56199 - Special license tags or plates; recipient of the Navy and Marine Corps Medal

(1) In recognition of the patriotic services rendered by Mississippians who are recipients of the Navy and Marine Corps Medal, any such person, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be privileged to obtain one (1) distinctive motor vehicle license plate or tag for each motor vehicle registered in his name identifying him as a recipient of the Navy and Marine Corps Medal. The tags shall be of such color and design as the State Tax Commission shall prescribe, subject to the approval of the Mississippi License Tag Commission, and shall consist of such letters or numbers or both as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags shall be made to the county tax collector on forms prescribed by the State Tax Commission. Applicants for such distinctive license tags shall present to the issuing official written proof that the applicant is a recipient of the Navy and Marine Corps Medal. The application and the additional fee, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2009, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day received. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued under this section shall be deposited in the State Treasury to the credit of a special fund to be administered by the board overseeing the veterans nursing homes in this state for the benefit of indigent veterans who are residents of such nursing homes.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56200 - Special license tags or plates; Tishomingo County High School supporter

(1) Beginning with any registration year commencing on or after July 1, 2013, any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Tishomingo County High School. The distinctive license tags so issued shall display the words "Tishomingo County High School" and shall be of such color and design as the Department of Revenue, with the advice of the Principal of Tishomingo County High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Tishomingo County High School activity fund.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.

(7) In order for a distinctive license tag to be issued under this section, the provisions of Section 27-19-44(3) must be satisfied for the distinctive license tag before July 1, 2016.



§ 27-19-56201 - Special license tags or plates; Belmont High School supporter

(1) Beginning with any registration year commencing on or after July 1, 2013, any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Belmont High School. The distinctive license tags so issued shall display the words "Belmont High School" and shall be of such color and design as the Department of Revenue, with the advice of the Principal of Belmont High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Belmont High School activity fund.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.

(7) In order for a distinctive license tag to be issued under this section, the provisions of Section 27-19-44(3) must be satisfied for the distinctive license tag before July 1, 2013.



§ 27-19-56202 - Special license tags or plates; Olive Branch High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Olive Branch High School. The distinctive license tags so issued shall display the words "Olive Branch High School" and shall be of such color and design as the State Tax Commission, with the advice of the principal of Olive Branch High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2009, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Olive Branch High School Football Booster Club.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56203 - Special license tags or plates; State Board of Contractors supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of the State Board of Contractors. The distinctive license tags so issued shall be of such color and design as the State Tax Commission, with the advice of the State Board of Contractors, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2009, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the special fund created in subsection (7) of this section.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.

(7) There is created a special fund into which shall be deposited fees paid pursuant to subsection (4)(a) of this section. Money in the fund shall be utilized by the State Board of Contractors upon appropriation by the Legislature, for workforce training.



§ 27-19-56204 - Special license tags or plates; Moss Point High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Moss Point High School. The distinctive license tags so issued shall display the words "Moss Point High School" and shall be of such color and design as the State Tax Commission, with the advice of the principal of Moss Point High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2009, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Moss Point High School.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56205 - Special license tags or plates; Members of the John L. Webb Grand High Court, Heroines of Jericho, 1952 Prince Hall Affiliated, operating under the M.W. Stringer Grand 1953 Lodge, Free and Accepted Masons

(1) Any owner of a motor vehicle who is a member of the John L. Webb Grand High Court, Heroines of Jericho, Prince Hall Affiliated, operating under the M.W. Stringer Grand Lodge, Free and Accepted Masons, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be entitled to a special license tag which displays the Heroines of Jericho emblem. The distinctive license tag so issued shall display the words "John L. Webb Grand High Court" and shall be of such color and design as the State Tax Commission, with the advice of the Officers of the John L. Webb Grand High Court, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. Applicants for such distinctive license tags shall present to the issuing official documentation from the John L. Webb Grand High Court, Heroines of Jericho, Prince Hall Affiliated as prescribed by the State Tax Commission showing their membership in the John L. Webb Grand High Court, Heroines of Jericho, Prince Hall Affiliated. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2009, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited in a special fund hereby created in the State Treasury to the credit of the John L. Webb Grand High Court, Heroines of Jericho, Prince Hall Affiliated. The funds shall be available for expenditure at the discretion of the John L. Webb Grand High Court.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56206 - Special license tags or plates; Catholic Schools supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Catholic Schools. The distinctive license tags so issued shall display the words "Catholic Schools" and shall be of such color and design as the State Tax Commission, with the advice of the Bishops of the Roman Catholic Dioceses of Jackson and Biloxi, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the State Tax Commission. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the State Tax Commission on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2009, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The State Tax Commission shall deposit all fees into the State Treasury on the day collected. At the end of each month, the State Tax Commission shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Roman Catholic Diocese of the county in which the tags are issued.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56207 - Special license tags or plates; Mississippi Dental Association supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Mississippi Dental Association. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Mississippi Dental Association, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2010, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Dental Association.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56208 - Special license tags or plates; Camp Bratton-Green supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Camp Bratton-Green. The distinctive license tags so issued shall display the words "Camp Bratton-Green (CBG)" and shall be of such color and design as the Department of Revenue, with the advice of the Episcopal Diocese of Mississippi, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2010, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Camp Bratton-Green.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56209 - Special license tags or plates; St. Martin High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of St. Martin High School. The distinctive license tags so issued shall display the words "St. Martin High School" and shall be of such color and design as the Department of Revenue, with the advice of the Principal of St. Martin High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2010, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the St. Martin High School Buzz Club to pay for facility improvements and other projects at St. Martin High School.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56210 - Special license tags or plates; The Little Light House of Central Mississippi supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of The Little Light House of Central Mississippi. The distinctive license tags so issued shall display the words "The Little Light House of Central Mississippi" and shall be of such color and design as the Department of Revenue, with the advice of the Executive Director of The Little Light House of Central Mississippi, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2010, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to The Little Light House of Central Mississippi.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56211 - Special license tags or plates; Sumrall Public Schools supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of public schools located in the Town of Sumrall, Mississippi. The distinctive license tags so issued shall display the words "Sumrall Public Schools" and shall be of such color and design as the Department of Revenue, with the advice of the principals of the public schools located in the Town of Sumrall, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2010, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be divided and distributed in equal parts to parent-teacher organizations of the public schools located in the Town of Sumrall.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56212 - Special license tags or plates; University of Mississippi Medical Center supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the University of Mississippi Medical Center. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the University of Mississippi Medical Center, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2010, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be to a special fund hereby created in the State Treasury to the credit of the University of Mississippi Medical Center. The fund shall be available for expenditure at the discretion of the University of Mississippi Medical Center.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56213 - Special license tags or plates; West Jones High School Supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of West Jones High School. The distinctive license tags so issued shall display the words "West Jones Mustangs" and shall be of such color and design as the Department of Revenue, with the advice of the Principal of West Jones High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2010, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twelve Dollars ($ 12.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to West Jones High School for the support of the high school band program.

(b) Twelve Dollars ($ 12.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to West Jones High School for the support of the high school basketball teams.

(c) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(d) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(e) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56214 - Special license tags or plates; South Jones High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of South Jones High School. The distinctive license tags so issued shall display the words "South Jones High School" and shall be of such color and design as the Department of Revenue, with the advice of the Principal of South Jones High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2010, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the South Jones High School to purchase classroom supplies for teachers.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56215 - Special license tags or plates; Northeast Jones High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Northeast Jones High School. The distinctive license tags so issued shall display the words "Northeast Jones High School" and shall be of such color and design as the Department of Revenue, with the advice of the Principal of Northeast Jones High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2010, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Northeast Jones High School to purchase classroom supplies for teachers.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56216 - Special license tags or plates; Laurel High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Laurel High School. The distinctive license tags so issued shall display the words "Laurel Tornadoes" and shall be of such color and design as the Department of Revenue, with the advice of the Superintendent of the Laurel School District, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2010, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Laurel School District.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56217 - Special license tags or plates; Velma Jackson High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Velma Jackson High School. The distinctive license tags so issued shall display the words "Velma Jackson High School" and shall be of such color and design as the Department of Revenue, with the advice of the Principal of Velma Jackson High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2010, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Velma Jackson High Parent-Teacher Association.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56218 - Special license tags or plates; Wayne County Athletic Foundation supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Wayne County Athletic Foundation. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Wayne County Athletic Foundation, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the commission. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2010, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrent with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Wayne County Athletic Foundation.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56219 - Special license tags or plates; Amory High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Amory High School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Principal of Amory High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2010, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Quality Education Foundation, Inc.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56220 - Special license tags or plates; Lake Cormorant High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Lake Cormorant High School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Principal of Lake Cormorant High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2010, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Lake Cormorant High School for deposit into its general fund.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56221 - Special license tags or plates; African-American Heritage Rodeo Association supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the African-American Heritage Rodeo Association. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the African-American Heritage Rodeo Association, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2010, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the African-American Heritage Rodeo Association.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56222 - Special license tags or plates; Mississippi College School of Law supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Mississippi College School of Law. The distinctive license tags so issued shall display the words "Mississippi College School of Law" and shall be of such color and design as the Department of Revenue, with the advice of the Dean of Mississippi College School of Law, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2010, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Fifty Dollars ($ 50.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Thirty-Two Dollars and Fifty Cents ($ 32.50) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Mississippi College School of Law.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(d) The remainder of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56223 - Special license tags or plates; Aberdeen Main Street Association supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Aberdeen Main Street Association. The distinctive license tags so issued shall display the words "Experience Aberdeen" and shall be of such color and design as the Department of Revenue, with the advice of the Aberdeen Main Street Association, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2010, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Aberdeen Main Street Association.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56224 - Special license tags or plates; Lewisburg High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Lewisburg High School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Principal of Lewisburg High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2010, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Lewisburg High School for deposit into its general fund.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56225 - Special license tags or plates; Center Hill High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Center Hill High School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Principal of Center Hill High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2010, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Center Hill High School for deposit into its general fund.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56226 - Special license tags or plates; Southaven High School supporter

(1) Beginning with any registration year commencing on or after July 1, 2013, any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Southaven High School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Principal of Southaven High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2013, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Southaven High School for deposit into its general fund.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.

(7) In order for a distinctive license tag to be issued under this section, the provisions of Section 27-19-44(3) must be satisfied for the distinctive license tag before July 1, 2016.



§ 27-19-56227 - Special license tags or plates; DeSoto Central High School Band Boosters supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the DeSoto Central High School Band Boosters. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Principal of DeSoto Central High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2010, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the DeSoto Central High School Band Boosters.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56228 - Special license tags or plate; Horn Lake High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Horn Lake High School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Principal of Horn Lake High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2010, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Horn Lake High School for deposit into its general fund.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56229 - Special license tags or plates; Hernando High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Hernando High School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Principal of Hernando High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2010, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Hernando High School for deposit into its general fund.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56230 - Special license tags or plates; Gulfport School District supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Gulfport School District. The distinctive license tags so issued shall display the words 'Gulfport School District" and shall be of such color and design as the Department of Revenue, with the advice of the Gulfport School District, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2010, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Gulfport School District.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56231 - Special license tags or plates; supporter of running in the State of Mississippi

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of running in the State of Mississippi. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Mississippi Athletic Commission, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2010, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) (i) Twelve Dollars ($ 12.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the special fund in the State Treasury created under subsection (7) for use by the Mississippi Athletic Commission.

(ii) Twelve Dollars ($ 12.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Athletic Commission to pay travel expenses for amateur boxers attending boxing events.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.

(7) There is created in the State Treasury a special fund that shall consist of monies required to be deposited in the fund under subsection (4) of this section. Monies in the special fund may be expended by the Mississippi Athletic Commission for the purpose of performing any of the duties of the commission. Unexpended amounts remaining in the special fund at the end of the fiscal year shall not lapse into the State General Fund, and any interest earned or investment earnings on amounts in the special fund shall be deposited to the credit of the special fund.



§ 27-19-56232 - Special license tags or plates; Biloxi Public School District supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Biloxi Public School District. The distinctive license tags so issued shall display the words "Biloxi Indians" and shall be of such color and design as the Department of Revenue, with the advice of the Biloxi Public School District, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2010, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Biloxi Big Red Athletic Foundation.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56233 - Special license tags or plates; D'Iberville Elementary School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of D'Iberville Elementary School. The distinctive license tags so issued shall display the words "D'Iberville Warriors" and shall be of such color and design as the Department of Revenue, with the advice of the Principal of D'Iberville Elementary School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2010, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the D'Iberville Elementary School Parent-Teacher Organization.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56234 - Special license tags or plates; Mount Olive Attendance Center supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Mount Olive Attendance Center. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Principal of Mount Olive Attendance Center, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2010, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Mount Olive Attendance Center for deposit into its general fund.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56235 - Special license tags or plates; Little League Baseball and Softball supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Little League Baseball and Softball. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Board of Directors of Little League Baseball, Incorporated, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2010, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Little League Baseball, Incorporated.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56236 - Special license tags or plates; Saint Richard Catholic School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Saint Richard Catholic School in Jackson, Mississippi. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Principal of Saint Richard Catholic School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2010, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Saint Richard Catholic School in Jackson, Mississippi.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56237 - Special license tags or plates; Boys Baseball Association supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Boys Baseball Association. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Boys Baseball Association, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2010, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Boys Baseball Association.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56238 - Special license tags or plates; Trail of Honor supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Trail of Honor. The distinctive license tags so issued shall display the words "Trail of Honor" and shall be of such color and design as the Department of Revenue, with the advice of the President of the Trail of Honor, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2010, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Trail of Honor.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56239 - Special license tags or plates; to recipients of the Meritorious Service Medal

(1) In recognition of the patriotic services rendered by Mississippians who are recipients of the Meritorious Service Medal, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be privileged to obtain one (1) distinctive motor vehicle license plate or tag for each motor vehicle registered in his or her name identifying him or her as recipient of the Meritorious Service Medal. The tags shall be of such color and design as the Department of Revenue, with the advice of the State Veterans Affairs Board, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags shall be made to the county tax collector on forms prescribed by the Department of Revenue. Applicants for such distinctive license tags shall present to the issuing official written proof that the applicant is a recipient of the Meritorious Service Medal. The application and the additional fee, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2010, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he or she must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day received. At the end of each month, the Department of Revenue shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued under this section shall be deposited in the State Treasury to the credit of a special fund to be administered by the State Veterans Affairs Board of this state for the benefit of the State Veterans Memorial Cemetery and veterans nursing homes in this state.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56240 - Special license tags or plates; commemorating New Orleans Saints 2009 season World Football Champions

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name commemorating the New Orleans Saints World Football Champions for the 2009 season. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the National Football League, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after March 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Fifty Dollars ($ 50.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Forty-four Dollars ($ 44.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to INFINITY Science Center, Inc.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56241 - Special license tags or plates; Special Olympics supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Special Olympics Mississippi. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of Special Olympics Mississippi, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Special Olympics Mississippi.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56242 - Special license tags or plates; Mississippi Music Educators Association supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Mississippi Music Educators Association. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Mississippi Music Educators Association, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Music Educators Association.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56243 - Special license tags or plates; Mississippi Corvette Club, Inc. supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Mississippi Corvette Club, Inc. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Mississippi Corvette Club, Inc., may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the National Corvette Museum Foundation, Inc.; however, if the National Corvette Museum Foundation, Inc., ceases to be a not-for-profit corporation qualified under 26 USCS 501(c)(3), then Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section after such occurrence shall be distributed to the Mississippi Corvette Club, Inc.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56244 - Special license tags or plates; Charleston Tigers Athletic Foundation supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Charleston Tigers Athletic Foundation. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Charleston Tigers Athletic Foundation, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Charleston Tigers Athletic Foundation.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56245 - Special license tags or plates; Baptist Medical and Dental Mission International (BMDMI) of Hattiesburg, Mississippi supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Baptist Medical and Dental Mission International (BMDMI) of Hattiesburg, Mississippi. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of Baptist Medical and Dental Mission International (BMDMI), may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Baptist Medical and Dental Mission International (BMDMI) of Hattiesburg, Mississippi.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56246 - Special license tags or plates; Pascagoula High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Pascagoula High School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the principal of Pascagoula High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Pascagoula Athletic Foundation.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56247 - Special license tags or plates; Simpson Academy supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Simpson Academy. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of Simpson Academy, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Simpson Academy.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56248 - Special license tags or plates; supporter of The Leukemia & Lymphoma Society

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of The Leukemia & Lymphoma Society. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of The Leukemia & Lymphoma Society, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to The Mississippi Office of the Mississippi/Louisiana Chapter of The Leukemia & Lymphoma Society.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56249 - Special license tags or plates; supporter of filmmakers in the State of Mississippi

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of filmmakers in the State of Mississippi. The distinctive license tags shall be of such color and design as the Department of Revenue, with the advice of the Mississippi Film and Video Alliance, may prescribe; however, each tag shall display "Film Mississippi" or alternatively, "Film MS," as determined by the Department of Revenue with the advice of the Mississippi Film and Video Alliance, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Film and Video Alliance.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56250 - Special license tags or plates; Presbyterian Christian School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Presbyterian Christian School in Hattiesburg, Mississippi. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the headmaster of Presbyterian Christian School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Presbyterian Christian School in Hattiesburg, Mississippi.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56251 - Special license tags or plates; Farm Families of Mississippi supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Farm Families of Mississippi. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Mississippi Farm Bureau Federation, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Mississippi Farm Bureau Foundation and Relief Fund, Inc.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56252 - Special license tags or plates; Taylorsville High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Taylorsville High School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the principal of Taylorsville High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Taylorsville High School.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56253 - Special license tags or plates; Raleigh High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Raleigh High School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the principal of Raleigh High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Raleigh High School.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56254 - Special license tags or plates; Mize Attendance Center supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Mize Attendance Center. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the principal of Mize Attendance Center, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Mize Attendance Center.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56255 - Special license tags or plates; supporter of crappie fishing in the State of Mississippi

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name identifying such person as a supporter of crappie fishing in the State of Mississippi. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Mississippi Department of Wildlife, Fisheries and Parks, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Department of Wildlife, Fisheries and Parks.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56256 - Special license tags or plates; Tylertown High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Tylertown High School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the principal of Tylertown High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Tylertown High School Athletic Club.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56257 - Special license tags or plates; Mississippians for Better Mental Health supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Mississippians for Better Mental Health. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of The Mississippi Department of Mental Health, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Department of Mental Health Fund - 3371.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56258 - Special license tags or plates; Alzheimer's Association, Mississippi Chapter supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Alzheimer's Association, Mississippi Chapter. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Alzheimer's Association, Mississippi Chapter, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Alzheimer's Association, Mississippi Chapter.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56259 - Special license tags or plates; Nichols Tigers of Biloxi, Mississippi supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the historical Nichols Tigers of Biloxi, Mississippi. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of AMG EDU Corporation, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the public charity AMG EDU Corporation for the upkeep of the M.F. Nichols home located at 270 Main Street in Biloxi, Mississippi.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56260 - Special license tags or plates; horse trailer license tag; Mississippi State Equine Association supporter

(1) Any owner of a trailer that is designed primarily for the transport of horses and who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for such trailer, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for such trailer registered in his name identifying such person as a supporter of the Mississippi State Equine Association. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Mississippi State Equine Association, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi State Equine Association.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56261 - Special license tags or plates; St. Joseph Catholic School, Madison, Mississippi, supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of St. Joseph Catholic School in Madison, Mississippi. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the principal of St. Joseph Catholic School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to St. Joseph Catholic School.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56262 - Special license tags or plates; Magnolia High School Alumni Association, Inc. supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Magnolia High School Alumni Association, Inc. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of Magnolia High School Alumni Association, Inc., may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Magnolia High School Alumni Association, Inc.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56263 - Special license tags or plates; Tunica Academy supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Tunica Academy. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the principal of Tunica Academy, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Tunica Academy.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56264 - Special license tags or plates; McNair School Reunion, Inc. supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of McNair School Reunion, Inc. The distinctive license tags so issued shall display the words "McNair School Reunion" and shall be of such color and design as the Department of Revenue, with the advice of McNair School reunion, Inc., may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to McNair School Reunion, Inc.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56265 - Special license tags or plates; Vicksburg High School supporter.

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Vicksburg High School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the principal of Vicksburg High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Vicksburg High School.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56266 - Special license tags or plates; Corinth High School Alumni Association supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Corinth High School Alumni Association. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Corinth High School Alumni Association, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Corinth High School Alumni Association.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56267 - Special license tags or plates; Mississippi Veterinary Association supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Mississippi Veterinary Association. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Mississippi Veterinary Association, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Veterinary Association.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56268 - Special license tags or plates; dyslexia awareness

(1) Any owner of a motor vehicle who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special dyslexia awareness license tag for each motor vehicle registered in his name. The tags shall be of such color and design as the Department of Revenue, with the advice of Dynamic Dyslexia Design, the 3-D School, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Dynamic Dyslexia Design, the 3-D School, to be utilized by the school to provide scholarship assistance for students of the school.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56269 - Special license tags or plates; "DON'T TREAD ON ME."

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special license tag for each motor vehicle registered in his name with the words "DON'T TREAD ON ME" imprinted thereon. The distinctive license tags so issued shall be of such color and design as the Department of Revenue may prescribe, shall have imprinted thereon the words "DON'T TREAD ON ME" and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the Catch-A-Dream Foundation.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56270 - Special license tags or plates; supporter of Jackson Academy, Jackson, Mississippi

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Jackson Academy, in Jackson, Mississippi. The distinctive license tags so issued shall display the words "Jackson Academy" and shall be of such color and design as the Department of Revenue, with the advice of the Jackson Academy Athletic Booster Club, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Jackson Academy Athletic Booster Club.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56271 - Special license tags or plates; Le Bonheur Children's Hospital supporter

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special license tag for each motor vehicle registered in his name identifying such person as a supporter of Le Bonheur Children's Hospital. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of Le Bonheur Children's Hospital, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the Le Bonheur Foundation.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56272 - Special license tags or plates; Abbie Rogers Civitan Camp supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Abbie Rogers Civitan Camp. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Hattiesburg Civitans, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Abbie Rogers Civitan Camp.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56273 - Special license tags or plates; Animal Rescue League of Laurel supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Animal Rescue League of Laurel. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Animal Rescue League of Laurel, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Animal Rescue League of Laurel.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56274 - Special license tags or plates; Brookhaven Academy supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Brookhaven Academy. The distinctive license tags so issued shall display the word "Brookhaven Academy" and shall be of such color and design as the Department of Revenue, with the advice of the Principal of Brookhaven Academy, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Brookhaven Academy Educational Foundation.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56275 - Special license tags or plates; in honor of Ronald Reagan, fortieth President of the United States

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special license tag for each motor vehicle registered in his name in honor of Ronald Reagan, the fortieth President of the United States, and his many outstanding accomplishments. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Mississippi Federation of Republican Women, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the Mississippi Federation of Republican Women.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56276 - Special license tags or plates; Jackson Preparatory School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Jackson Preparatory School. The distinctive license tags so issued shall display the words "Jackson Preparatory School" and shall be of such color and design as the Department of Revenue, with the advice of the Head of Jackson Preparatory School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Jackson Prep Booster Club.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56277 - Special license tags or plates; "We Love Life."

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for each motor vehicle registered in his name, which shall be of such color and design as the Department of Revenue, with the advice of the Choose Life Advisory Committee, may prescribe. The words "We Love Life" shall be centered at the bottom of the license tag. The Department of Revenue shall prescribe such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Forty-four Dollars ($ 44.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the Choose Life Advisory Committee to be used as provided for in subsection (5) of this section.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) Funds disbursed to the Choose Life Advisory Committee under this section may be used for any purpose other than for administrative expenses, legal expenses, capital expenditures, attempting to influence any legislation or any political campaign on behalf or in opposition to any candidate for public office.

(6) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the license tag.

(7) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56278 - Special license tags or plates; Connected Hearts Domestic Violence Organization, Inc. supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Connected Hearts Domestic Violence Organization, Inc. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of Connected Hearts Domestic Violence Organization, Inc., may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Connected Hearts Domestic Violence Organization, Inc.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56279 - Special license tags or plates; Mississippi Tea Party, Inc. supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Mississippi Tea Party, Inc. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of Mississippi Tea Party, Inc., may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Mississippi Tea Party, Inc.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56280 - Special license tags or plates; Louisiana-Mississippi Hospice and Palliative Care Organization (LMHPCO) supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes, and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Louisiana-Mississippi Hospice and Palliative Care Organization (LMHPCO), a private organization with over three hundred (300) member facilities in Mississippi and Louisiana. The Legislature of the State of Louisiana will be seeking approval of a similar tag in that state. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of LMHPCO, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Louisiana-Mississippi Hospice and Palliative Care Organization (LMHPCO).

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56281 - Special license tags or plates; supporter of Lanier High School, Jackson, Mississippi

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Lanier High School in Jackson, Mississippi. The distinctive license tags so issued shall display the words "Lanier High School Bulldogs" and shall be of such color and design as the Department of Revenue, with the advice of the principal of Lanier High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Lanier High School National Alumni Association.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56282 - Special license tags or plates; Pi Kappa Phi Fraternity supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Pi Kappa Phi Fraternity. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Pi Kappa Phi Chief Executive Officer, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Pi Kappa Phi Foundation.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56283 - Special license tags or plates; Hattiesburg Zoological Society supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Hattiesburg Zoological Society. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Board of Directors of the Hattiesburg Zoological Society, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Hattiesburg Zoological Society.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56284 - Special license tags or plates; recipient of the Silver Star

(1) Beginning with any registration year commencing on or after July 1, 2011, any legal resident of the State of Mississippi who is a recipient of the Silver Star is privileged to obtain one (1) motor vehicle license plate or tag on an annual basis in his county of legal residence. The registration year of such motor vehicle shall commence the first day of the month in which application for registration is made, as provided in Section 27-19-31.

(2) This section pertains only to tags or plates for private passenger motor vehicles or pickup trucks.

(3) Proof of ownership of the particular motor vehicle for which a license plate or tag is requested and proof that the owner thereof is a recipient of the Silver Star must be shown at the time of application for such plate or tag. A certificate from the State Veterans Affairs Board stating that the individual is a recipient of the Silver Star shall be sufficient proof.

(4) Vehicles owned by a recipient of the Silver Star, or the unremarried surviving spouse of any such person, for which a distinctive license tag or plate is issued under this section are exempt from all motor vehicle registration fees and privilege taxes.

(5) The Department of Revenue is directed to furnish to the tax collector of each county a sufficient number of distinctive motor vehicle license plates or tags which shall be of such color and design as the Department of Revenue shall prescribe subject to the approval of the Mississippi License Tag Commission and in accordance with the provisions of Section 27-19-41. However, such distinctive plates or tags shall bear and include the words "Silver Star."

(6) A license plate or tag issued under this section shall not be transferable to any other person; however, the surviving spouse of a deceased person who was issued a license plate or tag under this section shall be entitled to apply for or retain a license plate or tag issued under this section and may continue annually to renew registration for one (1) motor vehicle license plate or tag under this section for as long as the spouse remains unremarried. At the time of application or renewal registration, a surviving spouse who desires to retain the distinctive plate or tag issued under this section shall file with the county tax collector a sworn statement that the spouse is unremarried.

(7) Any person evading or violating any of the provisions of this section, or attempting to secure benefits under this section to which he is not entitled, shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than One Thousand Dollars ($ 1,000.00) or by imprisonment in the county jail for not less than six (6) months, or both.



§ 27-19-56285 - Special license tags or plates; congenital heart defect awareness

(1) Any owner of a motor vehicle who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special congenital heart defect awareness license tag for each motor vehicle registered in his name. The tags shall be of such color and design as the Department of Revenue, with the advice of Mississippi Chapter of Mended Little Hearts, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2011, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Chapter of Mended Little Hearts.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56286 - Special license tags or plates; Mississippi Law Enforcement Officers' Training Academy supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Mississippi Law Enforcement Officers' Training Academy. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Commissioner of Public Safety, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2012, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Law Enforcement Officers' Training Academy Alumni Association.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56287 - Special license tags or plates; East Central High School, Jackson County, Mississippi, supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of East Central High School in Jackson County, Mississippi. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the principal of East Central High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2012, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to East Central High School.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56288 - Special license tags or plates; Resurrection Catholic School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Resurrection Catholic School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the principal of Resurrection Catholic School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2012, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Resurrection Alumni Development Foundation.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56289 - Special license tags or plates; Mississippi School for Mathematics and Science supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Mississippi School for Mathematics and Science. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Executive Director of the Mississippi School for Mathematics and Science, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2012, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi School for Mathematics and Science.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56290 - Special license tags or plates; Saint Andrews Episcopal School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Saint Andrews Episcopal School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the head of school of Saint Andrews Episcopal School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2012, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Saint Andrews Episcopal School.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56291 - Special license tags or plates; Mississippi Trucking Association Foundation, Inc. supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Mississippi Trucking Association Foundation, Inc. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Mississippi Trucking Association Foundation, Inc., may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2012, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Trucking Association Foundation, Inc.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56292 - Special license tags or plates; Mississippi Law Enforcement Officers' Association supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Mississippi Law Enforcement Officers' Association. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Mississippi Law Enforcement Officers' Association, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2012, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Law Enforcement Officers' Association.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56293 - Special license tags or plates; Catch-A-Dream Foundation supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Catch-A-Dream Foundation. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the Catch-A-Dream Foundation, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2012, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Catch-A-Dream Foundation.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56294 - Special license tags or plates; New Albany High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of New Albany High School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the principal of New Albany High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2012, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to New Albany High School to support the school's athletic program.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56295 - Special license tags or plates; Oxford High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Oxford High School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the principal of Oxford High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2012, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Oxford Endowment for Public Education.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56296 - Special license tags or plates; Lafayette High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Lafayette High School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the principal of Lafayette High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2012, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Lafayette Endowment for Education.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56297 - Special license tags or plates; Germantown High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Germantown High School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the principal of Germantown High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2012, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Germantown High School.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56298 - Special license tags or plates; Columbus Air Force Base supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Columbus Air Force Base. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Commander of Columbus Air Force Base, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2012, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Wounded Warrior Project.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56299 - Special license tags or plates; Jimmie Rodgers Memorial Museum supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Jimmie Rodgers Memorial Museum. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Jimmie Rodgers Foundation, Inc., may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2012, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Jimmie Rodgers Foundation, Inc.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56300 - Special license tags or plates; Mississippi Emergency Services Association supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Mississippi Emergency Services Association. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of Mississippi Emergency Services Association, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2012, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Mississippi Emergency Services Association.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56301 - Special license tags or plates; Mississippi Damage Prevention Council supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Mississippi Damage Prevention Council. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Mississippi Damage Prevention Council, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2012, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Damage Prevention Council.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56302 - Special license tags or plates; Mississippi Swimming Association supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Mississippi Swimming Association. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Mississippi Swimming Association, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2012, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Swimming Association.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56303 - Special license tags or plates; supporter of Northwest Rankin High School athletics

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Northwest Rankin High School athletics. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of Northwest Rankin High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2012, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Northwest Rankin Cougar Club.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56304 - Special license tags or plates; Southern Pines Animal Shelter supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Southern Pines Animal Shelter. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Board of Directors of the Southern Pines Animal Shelter, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2012, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Southern Pines Animal Shelter.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56305 - Special license tags or plates; Big Brothers Big Sisters of Mississippi, Inc. supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Big Brothers Big Sisters of Mississippi, Inc. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of Big Brothers Big Sisters of Mississippi, Inc., may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2012, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty-two Dollars ($ 32.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-six Dollars ($ 26.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Big Brothers Big Sisters of Mississippi, Inc.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56306 - Special license tags or plates; Kossuth High School supporter.

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Kossuth High School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Principal of Kossuth High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2012, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Kossuth High School.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56307 - Special license tags or plates; Phi Kappa Tau Fraternity supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Phi Kappa Tau Fraternity. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Phi Kappa Tau National Council, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2012, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Fifty Dollars ($ 50.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Forty-four Dollars ($ 44.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Phi Kappa Tau Foundation.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.

(7) In order for a distinctive license tag to be issued under this section, the provisions of Section 27-19-44(3) must be satisfied for the distinctive license tag before July 1, 2017.



§ 27-19-56308 - Special license tags or plates; Corinth High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Corinth High School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Principal of Corinth High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2012, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Corinth High School.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56309 - Special license tags or plates; Mississippi Golf Association supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Mississippi Golf Association. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Mississippi Golf Association, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2012, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Golf Association.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56310 - Special license tags or plates; Alcorn Central High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Alcorn Central High School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Principal of Alcorn Central High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2012, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Alcorn Central High School.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56311 - Special license tags or plates; Biggersville High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Biggersville High School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Principal of Biggersville High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2012, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Biggersville High School.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56312 - Special license tags or plates; Sisters With A Throttle Motorcycle Club supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Sisters With A Throttle Motorcycle Club. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Sisters With A Throttle Motorcycle Club, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2012, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Sisters With A Throttle Motorcycle Club.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56313 - Special license tags or plates; Pearl River Valley Water Supply District supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Pearl River Valley Water Supply District, also known as "The Rez." The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Executive Committee acting for the Board of Directors of the Pearl River Valley Water Supply District, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2012, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Pearl River Valley Water Supply District for deposit into the district's operation and maintenance fund.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56314 - Special license tags or plates; MIND Center at the University of Mississippi Medical Center supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the MIND Center at the University of Mississippi Medical Center. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the MIND Center at the University of Mississippi Medical Center, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2012, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to a special fund hereby created in the State Treasury to the credit of the MIND Center at the University of Mississippi Medical Center. The fund shall be available for expenditure at the discretion of the University of Mississippi Medical Center for the benefit of the MIND Center.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56315 - Special license tags or plates; Juvenile Diabetes Research Foundation supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Juvenile Diabetes Research Foundation. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Mississippi Chapter of the Juvenile Diabetes Research Foundation, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2012, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Chapter of the Juvenile Diabetes Research Foundation.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56316 - Special license tags or plates; Homes of Hope for Children, Inc. supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Homes of Hope for Children, Inc. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of Homes of Hope for Children, Inc., may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2012, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Homes of Hope for Children, Inc.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56317 - Special license tags or plates; Mississippi Bow Hunters Association, Inc. supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Mississippi Bow Hunters Association, Inc. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Mississippi Bow Hunters Association, Inc., may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2012, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Bow Hunters Association, Inc.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56318 - Special license tags or plates; United States Marine Corps

(1) In recognition of the patriotic services rendered the United States, Mississippi and the citizens thereof, any resident of the state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive motor vehicle license plate or tag for any motor vehicle registered in his name identifying him as a supporter of the United States Marine Corps. The distinctive license tags so issued shall be of such color and design as the Department of Revenue may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. Applicants for the distinctive license tag shall present proof of their active duty membership in the United States Marine Corps to the county tax collector. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2012, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify the total fees collected under this section to the State Treasurer who shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Navy-Marine Corps Relief Society.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56319 - Special license tags or plates; Shriners International

(1) Any owner of a motor vehicle who is a resident of this state and is a member of the Wahabi Shrine Temple in Mississippi, Joppa Shrine Temple in Mississippi or Hamasa Shrine Temple in Mississippi, his wife, widow, mother, daughter or sister, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be entitled to a special license tag which displays the Shriners International emblem. The distinctive license tag so issued shall be of such color and design as the Department of Revenue, with the advice of the Wahabi Shrine Temple in Mississippi, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. Applicants for such distinctive license tags shall present to the issuing official documentation as prescribed by the Department of Revenue evidencing eligibility for the distinctive license tag authorized by this section. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2012, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Wahabi Shrine Temple in Mississippi. The Wahabi Shrine Temple in Mississippi shall distribute the fees so received to the Joppa Shrine Temple in Mississippi, Hamasa Shrine Temple in Mississippi and Wahabi Shrine Temple in Mississippi, with the fees to be distributed to each of those temples on the basis of the fees generated by the purchase of the distinctive license tags within the counties covered by the particular temple boundary. The Department of Revenue shall furnish to the Wahabi Shrine Temple in Mississippi such information as is necessary for the temple to distribute the fees in the manner herein provided. The Wahabi Shrine Temple in Mississippi is authorized to deduct an administrative fee from the fees distributed to the temples in such amount as is approved by the individual temples receiving the fees to be distributed.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56320 - Special license tags or plates; in honor of the Tuskegee Airmen

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name honoring the Tuskegee Airmen. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Trail of Honor, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2012, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Trail of Honor, a nonprofit organization that is exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56321 - Special license tags or plates; cystic fibrosis awareness

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special cystic fibrosis awareness license tag for each motor vehicle registered in his name. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Cystic Fibrosis Foundation-Mississippi Chapter, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2012, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the Cystic Fibrosis Foundation-Mississippi Chapter.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56322 - Special license tags or plates; oil and gas industry supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the oil and gas industry. The distinctive license tags so issued shall be of such color and design as the Department of Revenue may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2013, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the American Red Cross Mississippi Region.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56323 - Special license tags or plates; Vancleave Home Run Club supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Vancleave Home Run Club. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Vancleave Home Run Club, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2013, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Vancleave Home Run Club.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56324 - Special license tags or plates; Friends of the Park supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Friends of the Park. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the President of Friends of the Park, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2013, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Friends of the Park.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56325 - Special license tags or plates; Jackson Zoological Society, Inc. supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Jackson Zoological Society, Inc. The distinctive license tags so issued shall display the words "Jackson Zoo" and shall be of such color and design as the Department of Revenue, with the advice of Jackson Zoological Society, Inc., may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2013, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Jackson Zoological Society, Inc.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56326 - Special license tags or plates; Booneville School District supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Booneville School District. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Superintendent of the Booneville School District, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2013, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Booneville School District for deposit into its general fund.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56327 - Special license tags or plates; New Site High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of New Site High School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Principal of New Site High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2013, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to New Site High School.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56328 - Special license tags or plates; Thrasher High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Thrasher High School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Principal of Thrasher High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2013, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Thrasher High School.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56329 - Special license tags or plates; Jumpertown High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Jumpertown High School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Principal of Jumpertown High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2013, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Jumpertown High School.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56330 - Special license tags or plates; Wheeler High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Wheeler High School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Principal of Wheeler High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2013, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Wheeler High School for support of the school's agricultural education program.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56331 - Special license tags or plates; Palmer Home for Children supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Palmer Home for Children. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Palmer Home for Children, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2013, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Palmer Home for Children.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56332 - Special license tags or plates; Newton County School System supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Newton County School System. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Superintendent of the Newton County School System, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2013, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Newton County School System.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56333 - Special license tags or plates; Bogue Chitto High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Bogue Chitto High School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Principal of Bogue Chitto High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2013, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Bogue Chitto High School.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56334 - Special license tags or plates; Franklin County High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Franklin County High School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Principal of Franklin County High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2013, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Franklin County High School.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56335 - Special license tags or plates; Enterprise Attendance Center supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Enterprise Attendance Center. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Principal of the Enterprise Attendance Center, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2013, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Enterprise Attendance Center.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56336 - Special license tags or plates; Brookhaven High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Brookhaven High School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Principal of Brookhaven High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2013, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Brookhaven High School.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56337 - Special license tags or plates; West Lincoln Attendance Center supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the West Lincoln Attendance Center. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Principal of the West Lincoln Attendance Center, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2013, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the West Lincoln Attendance Center.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56338 - Special license tags or plates; South Pontotoc High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of South Pontotoc High School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Principal of South Pontotoc High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2013, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to South Pontotoc High School.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56339 - Special license tags or plates; North Pontotoc High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of North Pontotoc High School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Principal of North Pontotoc High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2013, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to North Pontotoc High School.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56340 - Special license tags or plates; Prentiss High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Prentiss High School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Principal of Prentiss High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2013, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Prentiss High School.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56341 - Special license tags or plates; Bassfield High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Bassfield High School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Principal of Bassfield High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2013, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Bassfield High School.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56342 - Special license tags or plates; Callaway High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Callaway High School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Principal of Callaway High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2013, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Callaway High School for support of the school's athletics program.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56343 - Special license tags or plates; Baldwyn Bearcats supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Baldwyn Bearcats. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Baldwyn Bearcats Booster Club, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2013, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Baldwyn Bearcats Booster Club.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56344 - Special license tags or plates; commemorating Mississippi's Bicentennial

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name commemorating the bicentennial of the establishment of the State of Mississippi. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Mississippi Bicentennial Celebration Commission, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2013, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Bicentennial Celebration Commission.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56345 - Special license tags or plates; Motorcycle Awareness Campaign supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Motorcycle Awareness Campaign. The distinctive license tags so issued shall bear the logo of a motorcycle, the letters "MAC" and the words "Motorcycle Awareness Campaign," and shall be of such color and design as the Department of Revenue may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2013, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Motorcycle Awareness Campaign and be used to promote public awareness and safe operation of motorcycles on highways.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56346 - Special license tags or plates; Nathan's Legacy Foundation, Inc. supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Nathan's Legacy Foundation, Inc. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of Nathan's Legacy Foundation, Inc., may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2013, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Nathan's Legacy Foundation, Inc.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56347 - Special license tags or plates; Pearl River County School District supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Pearl River County School District. The distinctive license tags so issued shall display the words "Pearl River County School District" and shall be of such color and design as the Department of Revenue, with the advice of the Pearl River County School District, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2013, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Pearl River County School District.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56348 - Special license tags or plates; Brookhaven School District supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Brookhaven School District. The distinctive license tags so issued shall display the words "Brookhaven School District" and shall be of such color and design as the Department of Revenue, with the advice of the Brookhaven School District, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2013, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Brookhaven School District.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56349 - Special license tags or plates; Lone Survivor Foundation supporter.

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Lone Survivor Foundation. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the Lone Survivor Foundation, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2013, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Lone Survivor Foundation.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56350 - Special license tags or plates; Greenville Public School District supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Greenville Public School District. The distinctive license tags so issued shall display the words "Greenville Public School District" and shall be of such color and design as the Department of Revenue, with the advice of the Greenville Public School District, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2013, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Greenville Public School District.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56351 - Special license tags or plates; Warren Central High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Warren Central High School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Principal of Warren Central High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2013, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Warren Central High School.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56352 - Special license tags or plates; Coastal Conservation Association supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Coastal Conservation Association. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Executive Director of the Coastal Conservation Association Mississippi, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2013, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Coastal Conservation Association Mississippi.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56353 - Special license tags or plates; Marietta Raiders supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Marietta Raiders. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Principal of Marietta Middle School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2013, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Marietta Middle School.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56354 - Special license tags or plates; Hills Chapel Patriots supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Hills Chapel Patriots. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Principal of Hills Chapel Middle School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2013, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Hills Chapel Middle School.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56355 - Special license tags or plates; Rienzi Eagles supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Rienzi Eagles. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Principal of Rienzi Middle School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2013, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Rienzi Middle School.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56356 - Special license tags or plates; Greene County School District supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Greene County School District. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Greene County School District, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2013, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Greene County School District.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56357 - Special license tags or plates; Perry County School District supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Perry County School District. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Perry County School District, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2013, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Perry County School District.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56358 - Special license tags or plates; North Pike High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of North Pike High School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Principal of North Pike High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2013, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to North Pike High School.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56359 - Special license tags or plates; Loyd Star School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Loyd Star School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Principal of Loyd Star School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2013, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Loyd Star School.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56360 - Special license tags or plates; True Value Experience supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the True Value Experience. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the True Value Experience, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2013, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the True Value Experience.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56361 - Special license tags or plates; Stringer Attendance Center supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Stringer Attendance Center. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the principal of Stringer Attendance Center, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2014, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Stringer Attendance Center.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56362 - Special license tags or plates; Beauvoir supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Beauvoir, the last home of Jefferson Davis and Presidential Library. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Board of Trustees of Beauvoir, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2014, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Board of Trustees of Beauvoir.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56363 - Special license tags or plates; Hispaniola Mountain Ministries supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Hispaniola Mountain Ministries. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of Hispaniola Mountain Ministries, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2014, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Hispaniola Mountain Ministries.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56364 - Special license tags or plates; Hancock High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Hancock High School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Principal of Hancock High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2014, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Hancock High School.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56365 - Special license tags or plates; Jim Hill High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Jim Hill High School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Principal of Jim Hill High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2014, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Jim Hill High School.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56366 - Special license tags or plates; Friends of Jackson County Animal Shelter Pets supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Friends of Jackson County Animal Shelter Pets. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Friends of Jackson County Animal Shelter Pets, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2014, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Friends of Jackson County Animal Shelter Pets.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56367 - Special license tags or plates; National Law Enforcement Officers Memorial Fund supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the National Law Enforcement Officers Memorial Fund. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the National Law Enforcement Officers Memorial Fund, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2014, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Eight Dollars ($ 8.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the National Law Enforcement Officers Memorial Fund.

(b) Eight Dollars ($ 8.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Law Enforcement Officers and Fire Fighters Death Benefits Trust Fund created in Section 45-2-1.

(c) Eight Dollars ($ 8.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Police Benevolent Foundation, Inc.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(e) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(f) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56368 - Special license tags or plates; Lawrence County School District supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Lawrence County School District. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Lawrence County School District, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2014, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Lawrence County School District.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56369 - Special license tags or plates; Pass Christian School District supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Pass Christian School District. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Pass Christian School District, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2014, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Pass Christian School District for use to support school-authorized or education-related extracurricular activities including, but not limited to, athletics, academic teams, art, band, choir, honor societies, music and theatre.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56370 - Special license tags or plates; Mississippi Vision Foundation supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Mississippi Vision Foundation. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Mississippi Optometric Association, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2014, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Vision Foundation.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56371 - Special license tags or plates; Mississippi Band of Choctaw Indians supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Mississippi Band of Choctaw Indians. The distinctive license tags so issued shall display the word "Chahta" and shall be of such color and design as the Department of Revenue, with the advice of the Tribal Council of the Mississippi Band of Choctaw Indians, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2014, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Tribal Council of the Mississippi Band of Choctaw Indians.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56372 - Special license tags or plates; State Board of Cosmetology supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the State Board of Cosmetology. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the State Board of Cosmetology, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2014, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the State Board of Cosmetology.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56373 - Special license tags or plates; Meridian High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Meridian High School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Principal of Meridian High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2014, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Meridian High School.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56374 - Special license tags or plates; Pontotoc City School District supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Pontotoc City School District. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Pontotoc City School District, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2014, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Pontotoc City School District.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56375 - Special license tags or plates; Moss Point High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Moss Point High School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Principal of Moss Point High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2014, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Moss Point School District for deposit into a special fund created by the district and used for the purpose of supporting academic programs and activities in the district.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56376 - Special license tags or plates; Forest High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Forest High School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Principal of Forest High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2014, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Forest High School for use by the school in establishing and operating a scholarship program.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56377 - Special license tags or plates; Mississippi MoToSteps Motorcycle Safety Training supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Mississippi MoToSteps Motorcycle Safety Training. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of Mississippi MoToSteps Motorcycle Safety Training, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2014, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to MoToSteps Motorcycle Safety Training.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56378 - Special license tags or plates; Choctaw County Chargers supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Choctaw County Chargers. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Choctaw County School District, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2014, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Choctaw County School District for deposit into its general fund.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56379 - Special license tags or plates; Law Enforcement Officers and Fire Fighters Death Benefits Trust Fund supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued, for any motor vehicle registered in his name, a distinctive license tag honoring fallen law enforcement officers in the State of Mississippi and designating the motor vehicle owner as a supporter of the Law Enforcement Officers and Fire Fighters Death Benefits Trust Fund created under Section 45-2-1. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Department of Public Safety, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2014, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Law Enforcement Officers and Fire Fighters Death Benefits Trust Fund created under Section 45-2-1.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56380 - Special license tags or plates; Mississippi Wildlife Enforcement Officers' Association, Inc. supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Mississippi Wildlife Enforcement Officers' Association, Inc. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Mississippi Wildlife Enforcement Officers' Association, Inc., may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2014, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-two Dollars ($ 22.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi Wildlife Enforcement Officers' Association, Inc.

(b) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Blair E. Batson Hospital for Children.

(c) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(d) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(e) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56381 - Special license tags or plates; West Lauderdale High School supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of West Lauderdale High School. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Principal of West Lauderdale High School, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2014, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the West Lauderdale Touchdown Club.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56382 - Special license tags or plates; Mississippi FCA supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of Mississippi FCA. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of Mississippi FCA, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2014, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Mississippi FCA.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56383 - Special license tags or plates; catfish industry supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the catfish industry. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of Catfish Farmers of Mississippi, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2014, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Catfish Farmers of Mississippi.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56384 - Special license tags or plates; Kemp's ridley sea turtle preservation supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the preservation of the Kemp's ridley sea turtle. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Institute for Marine Mammal Studies, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2014, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Institute for Marine Mammal Studies.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56385 - Special license tags or plates; Mississippi's Toughest Kids Foundation supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Mississippi's Toughest Kids Foundation. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Mississippi's Toughest Kids Foundation, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2014, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Mississippi's Toughest Kids Foundation.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56386 - Special license tags or plates; Dallas Cowboys supporter

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name identifying such person as a supporter of the Dallas Cowboys professional football team. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the National Football League, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2014, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Fifty Dollars ($ 50.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Forty-four Dollars ($ 44.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to Friends of Children's Hospital.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56387 - Special license tags or plates; member of the Grand Chapter of the Mississippi Order of the Eastern Star

(1) Any owner of a motor vehicle who is a resident of this state and a member of the Grand Chapter of the Mississippi Order of the Eastern Star or the spouse and children of a deceased member, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be entitled to be issued a distinctive license tag for any motor vehicle registered in their name. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Grand Chapter of the Mississippi Order of the Eastern Star, may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2014, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he or she must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Grand Chapter of the Mississippi Order of the Eastern Star.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56388 - Special license tags or plates; commemorating the City of Marks, Mississippi, as the home of "The Mule Train."

(1) Any owner of a motor vehicle who is a resident of this state, upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional fee in the amount provided in subsection (3) of this section, shall be issued a distinctive license tag for any motor vehicle registered in his name commemorating the City of Marks, Mississippi, as the home of "The Mule Train." In 1968, Marks was the starting point of Dr. Martin Luther King Jr.'s "Poor People's Campaign" which was the second phase of the Civil Rights Movement. One (1) of nine (9) "caravans" traveling to Washington, D.C., the Marks caravan was named "The Mule Train." The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Quitman County Development Organization, Inc., may prescribe and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2014, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be distributed to the Quitman County Development Organization, Inc.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-56389 - Special license tags or plates; epilepsy awareness

(1) Any owner of a motor vehicle, who is a resident of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and upon payment of the road and bridge privilege taxes, ad valorem taxes and registration fees as prescribed by law for private carriers of passengers, pickup trucks and other noncommercial motor vehicles, and upon payment of an additional annual fee in the amount provided in subsection (3) of this section, shall be issued a special epilepsy awareness license tag for each motor vehicle registered in his name. The distinctive license tags so issued shall be of such color and design as the Department of Revenue, with the advice of the Epilepsy Foundation of Mississippi, may prescribe, and shall consist of such letters or numbers, or both, as may be necessary to distinguish each license tag.

(2) Application for the distinctive license tags authorized by this section shall be made to the county tax collector on forms prescribed by the Department of Revenue. The application and the additional fee imposed under subsection (3) of this section, less Two Dollars ($ 2.00) thereof to be retained by the tax collector, shall be remitted to the Department of Revenue on a monthly basis as prescribed by the department. The portion of the additional fee retained by the tax collector shall be deposited into the county general fund.

(3) Beginning with any registration year commencing on or after July 1, 2014, any person applying for a distinctive license tag under this section shall pay an additional fee in the amount of Thirty Dollars ($ 30.00) for each distinctive license tag applied for under this section, which shall be in addition to all other taxes and fees. The additional fee paid shall be for a period of time to run concurrently with the vehicle's established license tag year. The additional fee is due and payable at the time the original application is made for a distinctive license tag under this section and thereafter annually at the time of renewal registration as long as the owner retains the distinctive license tag. If the owner does not wish to retain the distinctive license tag, he must surrender it to the local county tax collector.

(4) The Department of Revenue shall deposit all fees into the State Treasury on the day collected. At the end of each month, the Department of Revenue shall certify to the State Treasurer the total fees collected under this section from the issuance of the distinctive license tags issued under this section. The State Treasurer shall distribute such collections as follows:

(a) Twenty-four Dollars ($ 24.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be disbursed to the Epilepsy Foundation of Mississippi.

(b) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited into the Mississippi Burn Care Fund created pursuant to Section 7-9-70.

(c) Two Dollars ($ 2.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the State Highway Fund to be expended solely for the repair, maintenance, construction or reconstruction of highways.

(d) One Dollar ($ 1.00) of each additional fee collected on distinctive license tags issued pursuant to this section shall be deposited to the credit of the special fund created in Section 27-19-44.2.

(5) A regular license tag must be properly displayed as required by law until replaced by a distinctive license tag under this section. The regular license tag must be surrendered to the tax collector upon issuance of the distinctive license tag under this section. The tax collector shall issue up to two (2) license decals for each distinctive license tag issued under this section, which will expire the same month and year as the regular license tag.

(6) In the case of loss or theft of a distinctive license tag issued under this section, the owner may make application and affidavit for a replacement distinctive license tag as provided by Section 27-19-37. The fee for a replacement distinctive license tag shall be Ten Dollars ($ 10.00). The tax collector receiving such application and affidavit shall be entitled to retain and deposit into the county general fund five percent (5%) of the fee for such replacement license tag and the remainder shall be distributed proportionately in the same manner as funds from the sale of regular distinctive license tags issued under this section.



§ 27-19-57 - County or municipality where vehicle to be registered

(1) All persons required to pay the privilege license prescribed by this article shall register their private or commercial vehicle and pay such tax in the county in which such vehicles are domiciled or the county from which such vehicles most frequently leave and return. The tax collector of a county shall not issue a tag or decals to any vehicle domiciled or garaged in another county.

(2) Any person owning a vehicle registered in accordance with Section 27-19-43 which changes county of domicile during a registration year shall, upon registration anniversary date, surrender to the tax collector in the new county of domicile the old tag and decals and shall be issued a new tag displaying the proper county of domicile and decals. This provision shall not apply to vehicles with a gross vehicle weight in excess of ten thousand (10,000) pounds. Any person owning a vehicle with a gross vehicle weight in excess of ten thousand (10,000) pounds which changes county of domicile during a registration year shall, upon registration anniversary date, register the vehicle in the new county of domicile but shall not be required to surrender the old tag and decals.

(3) Each person required to pay the privilege license prescribed by this article and claiming homestead exemption on a home located within a municipality shall register all private passenger vehicles to which he holds title in such municipality.

(4) If any vehicle, the license for which is issued by the county tax collector or the State Tax Commission, shall be registered in any county other than the county in which the vehicle is domiciled or garaged, or shall be registered in a municipality contrary to the requirements imposed in subsection (3) of this section, then the vehicle shall be regarded as having no privilege license; and the owner or operator thereof shall be liable for the full annual tax in the county in which such vehicle is domiciled or garaged, or in the municipality in which such vehicle is required to be registered as hereinabove provided, plus a penalty thereon of twenty-five percent (25%).



§ 27-19-59 - Applications for licenses generally; marking of state vehicles; issuance of licenses; maintenance of records; financial responsibility requirements

Any person required under the provisions of this article to register and pay a privilege license tax on any vehicle shall make application therefor, on forms to be prescribed by the commission, and such forms shall require information as the commission may deem necessary.

All motor vehicles owned by the State of Mississippi or any agency, department or political subdivision thereof, when such agency or department is supported wholly or in part by appropriations from public funds, when used in the transportation of passengers, shall have painted on both sides, and, if practical, on the rear of each such vehicle the name of the state agency or department, in letters at least three (3) inches in height in a color which is in contrast with the color of the vehicle, and no privilege license tag and decals shall be issued for such vehicle until the name has been painted thereon as required by this section. Provided, however, the provisions of this paragraph shall not apply to vehicles used by the chief executive of the State of Mississippi.

The tax collector, or the commission, as the case may be, shall attach to or write upon such application the number of the license tag and decals issued to such owner, and such other information as may be deemed necessary. The tax collector and his deputies, and all representatives and employees of the commission, who are authorized to issue privilege licenses, and all other persons authorized by law to issue privilege licenses, shall have the power to administer oaths and take acknowledgements of signatures, without cost to the applicant. All applications for licenses, or a microfilm copy or a computer-generated microfilm copy of every such application, shall be preserved as a public record for a period of not less than three (3) years from the date thereof.

Each person who shall make application to the commission for the registration of and a privilege license for a common or contract carrier of passengers which is not required by law to qualify with and obtain a certificate or permit from the Mississippi Public Service Commission shall, before being issued a license, present with his application therefor satisfactory proof that such person has in force covering such vehicle a policy or policies of insurance conditioned to pay any final judgment against said carrier for personal injuries and property damage arising or resulting from the use, maintenance or operation of the vehicles of such carrier, said policy or policies of insurance to be in an amount of not less than five thousand dollars ($ 5,000.00) for the death or injury to any one (1) person, ten thousand dollars ($ 10,000.00) total public liability for any one (1) accident, and five thousand dollars ($ 5,000.00) property damage liability for any one (1) accident. Unless such proof that such insurance policy or policies are in force is presented, no license tag shall be issued to such carrier. If any person shall operate a motor vehicle, required by the provisions of this paragraph to furnish proof that the insurance mentioned is in force without having in force such insurance and without having obtained the proper license tag and decals from the commission, such person shall, notwithstanding the provisions of this paragraph, be liable for the full privilege license tax and the penalty thereon as is otherwise provided by this article and the commission shall collect such tax and penalty from such person. The commission shall not, however, issue a license tag and decals for such vehicle unless the owner or operator thereof shall thereafter furnish proof that such insurance is in force, at which time the proper license tag and decals shall be issued. If, after a license tag and decals shall have been issued for any vehicle required to present proof that the insurance required by this paragraph is in force, the commission shall receive notice or otherwise acquire knowledge that such policy or policies of insurance have been cancelled, have lapsed, or are no longer in force for any reason, then the commission shall have the authority to require and compel the surrender of such license tag and decals and to retain same until presented with proof that the policy or policies of insurance required by this section are again in force, at which time such license tag and decals shall be returned to such taxpayer. None of the provisions of this paragraph shall apply, however, to private carriers of passengers.



§ 27-19-60 - Denial, revocation or suspension of registration and licensing of commercial motor vehicles under certain circumstances; information to be provided at time of registration or renewal [Repealed effective July 1, 2014]

(1) The commission may deny registration and licensing for commercial motor vehicles operated by any person who has been prohibited from operating by a federal or state agency responsible for motor carrier safety.

(2) Persons registering commercial motor vehicles shall provide the following information at the time of registration or renewal:

(a) Evidence indicating who is responsible for the safety fitness of the fleet or motor vehicle being registered;

(b) An updated Motor Carrier Identification Report, Form MCS-150, or updated safety certification as required;

(c) The U.S. Department of Transportation Number (USDOT#) of the motor carrier and of the fleet or vehicle owner, if different from the motor carrier; and

(d) The Taxpayer Identification Number (TIN) of the motor carrier and of the owner of the fleet or vehicle being registered.

(3) The commission may deny registration and licensing for commercial motor vehicles operated by any person who fails to provide the information required by this section or by the provisions of the International Registration Plan (IRP).

(4) The commission may revoke or suspend the registration of any commercial motor vehicle operated by any person who has been prohibited from operating by a federal or state agency responsible for motor carrier safety.

(5) The commission, the Department of Public Safety or the Department of Transportation may remove the license plates from any commercial motor vehicle operated by any person who has been prohibited from operating by a federal or state agency responsible for motor carrier safety. Nothing in Chapter 509, Laws of 2009, shall pertain to any commercial vehicle that operates under a harvest permit.

(6) This section shall be repealed from and after July 1, 2014.



§ 27-19-61 - Ad valorem tax receipts to be presented with applications for licenses

When any person shall make application to a tax collector for an annual privilege license upon any vehicle which was subject to, and liable for, state and county ad valorem taxes within this state for the preceding taxable year as defined by Section 27-51-9, such person shall present with his application the original or a duplicate of the tax receipt evidencing the payment of such tax, or other sufficient proof of the payment of such state and county ad valorem taxes on such vehicle for the preceding taxable year, and if such vehicle was subject to municipal ad valorem taxes for the preceding taxable year within this state such person shall also present with his application the original or a duplicate of the tax receipt evidencing the payment of such tax or other sufficient proof of the payment of such municipal ad valorem taxes on such vehicle for the preceding taxable year, and no privilege license shall be issued for any vehicle which is liable for state and county ad valorem taxes or for municipal ad valorem taxes in this state for the preceding year upon which such taxes have not been paid. Provided, however, that the provisions of this section shall not apply to any person, firm or corporation whose property is subject to assessment by the state tax commission. The provisions of this section shall not apply to applications made by dealers for dealer's tags or licenses for demonstration purposes.



§ 27-19-62 - Proof of payment of federal heavy vehicle use tax

Any person who shall apply to the commissioner or any county tax collector for the registration and licensing of a vehicle which is liable for payment of the federal heavy vehicle use tax must present proof of payment, or suspension of such use tax, prior to registration. No registration receipt or license tag may be issued without such proof of payment as provided in the Surface Transportation Act of 1982.



§ 27-19-63 - Payment of tax; penalties, etc

(1) Except as otherwise provided in this section, the privilege license tax levied by the provisions of this article shall be paid annually during the anniversary month of the acquisition of the vehicle. The privilege license tax levied shall be based on a period of twelve (12) months, even though the actual time from the acquisition of the vehicle to the end of the anniversary month of the next succeeding year may be more than twelve (12) months. Any person subject to the provisions of this article shall have an additional fifteen (15) days from the end of the anniversary month in which to purchase the tag and/or decals and to pay the privilege license tax without being in violation of this section. Any person owning a vehicle subject to taxation under the provisions of this article who fails or refuses to pay such tax and obtain the privilege license required within the prescribed period of time shall be guilty of violating the provisions of this article, and shall be liable for the amount of such tax plus a penalty as provided for in this section. If the person owning a vehicle subject to taxation under the provisions of this article does not operate such vehicle on the highways of this state from the date of acquisition or, if previously registered, from the end of the anniversary month of his tag and decals to the date on which he makes application for the privilege license, he shall pay such license tax for a period of twelve (12) months beginning with the first day of the month in which he applies for such privilege license. The owner shall submit an affidavit with his application attesting to the fact that his vehicle was not operated on the highways of this state from the date of acquisition or, if previously registered, from the end of the anniversary month of his tag and decals to the date on which he makes application for the privilege license.

(2) Except as may be otherwise provided in subsection (3) of this section, the privilege license tax levied by the provision of this article on operators of motor vehicles in excess of ten thousand (10,000) pounds, gross vehicle weight, apportioned vehicles, rental and commercial trailers and buses shall be due annually during the anniversary month which shall be established by the Commissioner of Revenue; however, there shall be an additional fifteen (15) days from the end of the anniversary month in which to file an application with the department and pay the privilege license tax. The annual license tag and/or decals issued by the department for the license tax year shall be valid for a period of time to be determined by the chairman but not to exceed fifteen (15) months following the anniversary month; provided, however, this does not extend the time for filing the application with the department and the payment of the license tax. Any person who fails or refuses to pay such tax and obtain the privilege license required when due shall be guilty of violating the provision of this article and shall be liable for the entire amount of such tax from the date the liability was incurred, plus penalty as provided for in this section.

(3) The privilege license tax levied by the provisions of this article on operators of a motor vehicle that is in a corporate fleet or an individual fleet registered under Section 27-19-66 or a trailer in a fleet registered under Section 27-19-66.1 shall be due annually during the anniversary month which shall be established by the Commissioner of Revenue for corporate fleets and trailer fleets, and by the county tax collectors for individual fleets; however, there shall be an additional fifteen (15) days from the end of the anniversary month in which to file an application with the department or the county tax collector, as the case may be, and to purchase the tag or renew the registration of such motor vehicle and pay the privilege license tax. The department or the county tax collector, as the case may be, shall issue a tag or renew the annual registration of such motor vehicle for the license tax year only after all ad valorem taxes and privilege taxes due on such motor vehicle have been paid. Any person who fails or refuses to pay the privilege tax and obtain the privilege license required when due shall be guilty of violating the provisions of this article and shall be liable for the entire amount of such tax from the date the liability was incurred, plus penalty as provided for in this section.

(4) Penalties shall be assessed on the privilege license tax at the rate of five percent (5%) for the first fifteen (15) days of delinquency, or part thereof, and five percent (5%) for each additional thirty-day period of delinquency, or part thereof, not to exceed a maximum penalty of twenty-five percent (25%); however, a penalty of Two Hundred Fifty Dollars ($ 250.00), in addition to the maximum penalty for delinquency, shall be assessed against any person who is liable for the motor vehicle privilege license tax but who (a) displays an out-of-state license tag on the motor vehicle; or (b) displays a license tag or privilege license decal on the motor vehicle which was issued for another vehicle. The department, for good reason shown, may waive all or any part of the penalties imposed. No private passenger vehicle registered under this chapter shall have displayed on the front of such vehicle, or elsewhere, the official license tag of another state, whether or not such license tag has expired. Law enforcement officers of this state may remove from private passenger vehicles any out-of-state license tags so displayed.

(5) The requirement that the privilege tax be paid during the anniversary month of each year shall not apply in the following cases:

(a) When a motor vehicle is acquired, the owner or operator of the vehicle purchased shall have seven (7) full working days, exclusive of the date of delivery, after the vehicle has been delivered to him, within which to make the application for the required privilege license, otherwise such person shall be liable for penalty as provided for in this section. Provided, however, that when any person shall acquire a vehicle as herein provided, and it shall be necessary that such vehicle be remodeled, changed or altered by such person before same is suitable for the purposes for which it was acquired, then such person shall have seven (7) full working days, exclusive of the day of the completion of such remodeling, change or alteration, after the completion thereof within which to make application for the required privilege license; provided, that if such person fails to make application within such period, such person shall be liable for penalty as provided for in this section.

"Delivery" as used herein shall be construed to mean receipt of such vehicle by the purchaser thereof at his residence or place of business, and, in the event the vehicle is purchased at any place other than in the county of residence or place of business of such person, he shall be entitled to forty-eight (48) hours within which to transport such vehicle to the county of his residence or place of business. At all times during such transportation, the owner or operator of such vehicle shall have in his possession a true bill of sale, giving the description of the vehicle, the name and address of the dealer from whom purchased, the name and address of the owner or operator, and the date on which the vehicle was acquired. For failure to have such bill of sale in his possession during the entire time during which the vehicle is being transported, the owner or operator shall be liable for the annual privilege tax plus penalty as provided for in this section.

(b) Where a person has paid the current privilege license tax required by the laws of another state and applies for a privilege license in this state within thirty (30) days, no penalty shall be assessed; however, any person who fails to comply herewith shall be liable for the full annual tax, plus penalty as provided for in this section.

(6) Any nonresident of the State of Mississippi who has paid the current privilege license required by the laws of another state upon a private carrier of passengers, and thereafter becomes a resident of the State of Mississippi, or brings such vehicle into the State of Mississippi for use in connection with his business in this state, or who is gainfully employed in this state shall be entitled to operate such vehicle without obtaining a privilege license in this state for a period of not more than thirty (30) days.

"Resident" for the purpose of registration and operation of motor vehicles shall include, but not be limited to, the following:

(a) Any person, except a tourist or out-of-town student, who owns, leases or rents a place within the state and occupies same as a place of residence.

(b) Any person who engages in a trade, profession or occupation in this state or who accepts employment in other than seasonal agricultural work.



§ 27-19-64 - Collection and payment of tax for periods of less than one year on carriers of property

(1) The commissioner shall promulgate rules and procedures to provide for the levy and collection of highway privilege taxes on carriers of property for periods of less than one (1) year, in accordance with the provisions of this section.

(2) Highway privilege taxes may be paid for periods of three (3) months, six (6) months and twelve (12) months. The rate of tax for a three-month period shall be thirty-five percent (35%) of the annual rate as set forth in the tax rate schedule of Section 27-19-11. The rate of tax for a six-month period shall be sixty percent (60%) of the annual rate as set forth in the tax rate schedule of Section 27-19-11.

(3) The three- and six-month periods provided for above need not necessarily coincide with quarterly or semiannual periods of the calendar year, tax year or fiscal year, but shall begin on the first day of any month of the year and shall run through the last day of the following third or sixth month, as appropriate. If application is made and the appropriate taxes and fees paid on or before the fifteenth day of a month, the license period shall begin on the first day of that particular month. When application is made and the appropriate taxes and fees paid after the fifteenth day of a month, the license period shall begin on the first day of the following month.

(4) The commissioner shall provide for and require a distinctive license tag or other device which will facilitate the identification of vehicles which are taxed on a three- or six-month basis. Said tag or device shall be easily readable and clearly denote the month of expiration of the licensed period.



§ 27-19-65 - Penalties for false statements in applications

All applications for privilege licenses required under the provisions of this article shall be made in writing, and any person who shall willfully and knowingly make any false statement or representation in such application shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than the sum of One Hundred Dollars ($ 100.00) or by imprisonment in the county jail, or by both such fine and imprisonment, in the discretion of the court.



§ 27-19-66 - Registration of corporate fleet on annual basis

(1) A corporation or other legal entity may register its corporate fleet on an annual basis so that the registration of all motor vehicles in the fleet expires in the anniversary month established by the Chairman of the State Tax Commission for corporate fleets as provided for in Section 27-19-63. A corporation or other legal entity desiring to register a corporate fleet shall apply for such registration with the State Tax Commission. The application shall contain information necessary for the State Tax Commission to determine whether the group of motor vehicles for which registration is sought meets the definition of the term "corporate fleet" and shall provide a list of all motor vehicles to be included in the fleet. Upon making an application to the State Tax Commission under this section, the applicant shall pay to the State Tax Commission a filing fee of One Hundred Dollars ($ 100.00).

(2) An individual may register his individual fleet on an annual basis so that the registration of all motor vehicles in the fleet expires in the anniversary month established by the tax collector for individual fleets as provided for in Section 27-19-63. An individual desiring to register an individual fleet shall apply for such registration with the county tax collector. The application shall contain information necessary for the tax collector to determine whether the group of motor vehicles for which registration is sought meets the definition of the term "individual fleet" and shall provide a list of all motor vehicles to be included in the fleet. Upon making an application to the tax collector under this section, the applicant shall pay to the tax collector a filing fee of Twenty-five Dollars ($ 25.00).

(3) Upon approval of the application for corporate fleet registration and payment of all privilege and ad valorem taxes and fees on all motor vehicles in the fleet, the State Tax Commission or the tax collector shall issue a corporate fleet registration card and license tag for each motor vehicle in the fleet. A corporate fleet registration card must be carried in all fleet motor vehicles at all times and made available to any law enforcement officer on demand.

(4) A motor vehicle added to a fleet during the registration year for fleets must be registered under the provisions of this section. To remove a motor vehicle from a fleet, the fleet registration card and the fleet license plate must be surrendered to the State Tax Commission or the tax collector, as the case may be. If the registration card or license tag is lost or stolen, the person registering the fleet shall submit a sworn statement giving the circumstances for the inability to surrender the card or license tag.



§ 27-19-661 - Registration of trailer fleet; application; fee; addition or removal of trailer

(1) A corporation or other legal entity that owns a trailer fleet may register such trailers for a period of five (5) years or any number of years designated by the commissioner. The registration of all trailers so registered shall expire in the anniversary month established by the commissioner for trailer fleets as provided for in Section 27-19-63.

(2) A corporation or other legal entity desiring to register a trailer fleet shall apply for such registration with the department. The application shall contain information necessary for the department to determine whether the group of trailers for which registration is sought is eligible for registration as such and shall provide a list of all trailers to be included in the trailer fleet. Upon making an application to the department under this section, the applicant shall pay to the department a filing fee of One Hundred Dollars ($ 100.00).

(3) Every applicant for registration of a trailer fleet under this section shall submit proof of payment of ad valorem taxes and such other information as the commissioner may require. Upon approval of the application for trailer fleet registration and payment of all privilege and ad valorem taxes and fees on all trailers in the fleet, the department shall issue a trailer fleet license tag for each trailer in the fleet.

(4) A trailer added to a trailer fleet must be registered under the provisions of this section. To remove a trailer from a trailer fleet, the trailer fleet license plate must be surrendered to the department. If the license tag is lost or stolen, the person registering the trailer fleet shall submit a sworn statement giving the circumstances for the inability to surrender the license tag.

(5) The department shall issue a registration certificate for each trailer registered under this section to the owners of the trailers. The registration certificate shall be kept in a place prescribed by the department.

(6) The Department of Revenue, with the approval of the License Tag Commission, shall specify the size and design of the tags issued under this section.



§ 27-19-67 - Determination of tax; privilege granted

In the case of carriers of property in all classifications, the maximum gross weight of the vehicle, or combination of vehicles, and the provisions of Section 27-19-11 shall determine the amount of tax actually due. In the case of all carriers of property and all buses, the privilege license shall be construed to grant to the owner or operator the privilege of operating on the highways of this state, the designated vehicle, or combination of vehicles, with the total or combined gross weight specified by such license. No vehicle shall be operated on the highways of this state with a greater gross weight or in a higher tax classification than that for which such vehicle is licensed, except as may be otherwise provided in this article, but any vehicle may be operated in a lower tax classification than that in which such vehicle is registered, unless otherwise provided by this article, without payment of additional tax; provided that this shall not authorize any such vehicle to operate with a greater gross weight than that for which it is licensed regardless of the tax classification in which such vehicle is being operated. In the case of vehicles which are designed, constructed and used to carry no load other than the fixtures and equipment thereto attached and other tools, appliances and equipment used by the owner or operator thereof, the tax shall be based on the gross weight of the vehicle which is being or is to be operated on the highways.

In the case of vehicles which are rented or leased to others by the owner thereof, and vehicles commonly known as "U-Drive-It" vehicles, the tax shall be based on the type of the vehicle and the tax classification and gross weight bracket in which such vehicle is being or is to be operated.



§ 27-19-69 - Issuance of replacement license upon destruction of vehicle

If a carrier of property with a gross vehicle weight of sixteen thousand (16,000) pounds or greater on which the privilege tax prescribed by this article has been paid shall be totally destroyed by fire, tornado, flood, collision, accident or acts of Providence, then the person or operator who has paid the privilege tax or the owner of the vehicle, in the event of a sale thereof after the payment of such taxes, shall be entitled to the issuance of a new privilege license for the remainder of the registration year for any vehicle acquired by such owner or operator as a replacement for the vehicle so destroyed, which privilege license shall be of the same tax value as the unexpired portion of the privilege tax on the vehicle destroyed. In no event shall such person claiming credit under this provision be entitled to a cash refund, but he shall only be entitled to the issuance of a license tag and decals in the same classification and of the same unexpired value as the license tag issued for the vehicle so destroyed.

In order to obtain the issuance of the replacement license, such person claiming same must present the damaged license tag and decals to the tax collector of the county of his residence or the commission or must present proof that such tag and decals have been destroyed, and must prove to the satisfaction of the tax collector or commission that the vehicle for which the tag was issued has been totally destroyed, as above set forth. If the owner does not elect to receive such credit at the time the tag is surrendered or proof is offered, the issuing authority shall issue a certificate of credit to the owner as set forth in Section 27-19-141.

When a replacement license is issued under the provisions of this article, the certificate of registration and payment of privilege taxes on the destroyed vehicle shall be cancelled by the commission. The only charges which shall be made for the issuance of such a replacement license is the registration or tag fee, unless the replacement vehicle shall require a greater amount of privilege tax than the vehicle for which the tag was originally issued, in which event the person obtaining such license shall be required to pay the increased amount of tax, prorated from the first day of the month during which the replacement tag and decals are obtained until the expiration date thereon.



§ 27-19-71 - Issuance of license upon replacement of vehicle

If any vehicle on which the privilege tax has been paid, either as a common or contract carrier of property, a private commercial carrier of property, a private carrier of property, a dray, a common and contract carrier of passengers, or a passenger coach, shall be removed from the State of Mississippi by the operator thereof, or the use thereof in Mississippi shall be discontinued entirely by such operator or owner for any reason, and such vehicle shall be replaced by another and different vehicle, then the person or operator who has paid such taxes, or the owner of such vehicle in the event of the sale thereof after the payment of such tax, shall be entitled to the issuance of new privilege license for the replacement vehicle for the remainder of the registration year in the same tax classification and of the same privilege tax value. In no event shall such person be entitled to a cash refund under this provision, but he shall only be entitled to the issuance of a license tag and decals for replacement vehicle in the same tax classification and of the same privilege tax value as the license tag and decals issued for the vehicle, the use of which has been discontinued.

In order to obtain the issuance of such replacement license the owner or operator claiming same must present an affidavit to the commission or tax collector of the county of his residence, setting forth that the use of the vehicle upon which the original tax was paid has been entirely discontinued in Mississippi by such owner or operator and giving the reasons for such discontinuance, and full details with reference thereto, and no replacement license shall be issued unless the tax collector or commission is absolutely satisfied that the said vehicle is no longer to be used in Mississippi by such owner or operator. When any such replacement license is applied for, such owner or operator must surrender the license tag and decals originally issued, to the tax collector of the county of his residence, or the commission, and the commission shall cancel the certificate of registration and payment of the privilege tax on the original vehicle. The only charge which shall be made for the issuance of such a replacement license is the registration or tag fee, unless the replacement vehicle requires a greater amount of privilege tax than the vehicle upon which the license was originally paid, in which case the owner or operator thereof shall pay the increased amount of tax upon such vehicle prorated from the first day of the month in which the replacement license is issued until the expiration date thereon.



§ 27-19-73 - Refunds

The tax collector or the commission, as the case may be, is authorized and empowered to refund to any individual, firm or corporation any motor vehicle privilege license tax, permit or tag fee which has been paid or collected through error or otherwise when the person, individual, firm or corporation was not liable for such tax or fee or when the individual, firm or corporation has paid any such privilege tax or fee in excess of the sum properly due, whether such payments were made under protest or compulsion or not. Taxes erroneously paid within the meaning of this section shall include, but shall not be limited to, overpayments, double payments upon the same vehicle, payments upon vehicles not located within the State of Mississippi, and all other erroneous or illegal payments.

All claims for refunds under this section shall be made within twelve (12) months from the date of the erroneous payment of taxes or fees and the refunds, approved by the tax collector or commission, shall be made out of any monies collected by the tax collector or commission from the same source of revenue. If such source of revenue no longer exists, the refund shall come from the general fund collections. If such refund is approved by the tax collector, he shall issue a warrant to the claimant and deduct the proper amounts from his next settlement. If a claim for refund is disapproved, the claimant shall be notified of the disapproval and the reasons therefor.



§ 27-19-75 - Change of classification of vehicle, etc

When any person has properly paid the privilege license in one (1) tax classification or gross weight bracket, or has become the owner of any vehicle after the payment of such privilege tax, and thereafter, because of an actual bona fide change of the use to which such vehicle is to be put, desires to increase the gross weight of such vehicle or to operate same in a different tax classification, the owner or operator thereof may increase the gross weight of such vehicle or change the tax classification thereof by making application therefor and surrendering the original privilege license issued upon such vehicle to the tax collector or commission and by paying the pro rata amount of the privilege tax in the new classification or gross weight bracket. Such owner or operator shall, however, be entitled to credit on such tax for the unexpired portion of the original license tax paid on such vehicle.

If any person shall operate his vehicle on the public highways in an improper classification or shall exceed the licensed gross weight of such vehicle, then such person shall be liable for the unexpired part of the annual tax in the tax classification and/or gross weight bracket in which he improperly or illegally operates, prorated from the first day of the month in which such illegal operation occurs until the expiration date of the license, plus a penalty thereon of twenty-five percent (25%). Provided, however, that such person shall be entitled to credit for the unexpired part of the annual tax paid by him on such vehicle, but the twenty-five percent (25%) penalty shall be computed before the allowance of such credit. No license shall be issued hereunder for less than the sum of Ten Dollars ($ 10.00) plus a penalty thereon of twenty-five percent (25%). No cash refund shall be given under this section and the credit herein provided for shall be applied only upon the replacement license issued.



§ 27-19-77 - Temporary and seasonal permits

(1) Any person, owner or operator who has paid the annual privilege license within one (1) license tax classification or specific gross weight bracket and shall desire to operate such vehicle within another license tax classification or an increased gross weight bracket for the bona fide and actual seasonal or temporary transportation or hauling of horticultural, agricultural, dairy products or livestock, and products of the forest, but not including the manufactured products thereof, may do so by obtaining a temporary permit therefor and paying an additional amount, which shall be computed and ascertained by the ratio which the time said vehicle is to be operated in the new classification or gross weight bracket bears to the total annual privilege tax within the new classification or gross weight bracket, plus an additional ten percent (10%) thereof, after having given credit thereon for the proportionate amount of the annual license tax already paid; provided, however, that when such person obtains a temporary permit in a lower classification, but of a greater gross weight than the licensed gross weight of such vehicle, then such person shall be entitled to credit only for an amount equal to the proportionate amount of the tax which would have been paid on such vehicle for its licensed gross weight in the tax classification in which such vehicle is to be operated under the temporary permit. No permit shall be issued hereunder for a period of time less than one (1) month, and no permit shall be issued hereunder for less than the sum of ten dollars ($ 10.00).

(2) Such seasonal or temporary permits shall be issued by the commission or its agents. The permit shall be issued on forms to be prescribed by the commission, and such permit shall authorize such person, owner or operator to operate said motor vehicle in the classification allowed for the period of time therein prescribed; provided, such person, owner or operator shall comply with all other requirements of law respecting said operation.

(3) At any time when the United States is engaged in a war, the Governor, the Attorney General and the Commissioner of Revenue shall have the power to provide and promulgate rules and regulations under such terms and conditions, as they may deem proper, for the issuance of temporary permits for not less than a period of thirty (30) days to persons engaged in the transportation of military supplies and equipment, members of the armed forces of the United States, or civilian workers at any military establishment of the United States when such transportation is done under an agreement or contract with the United States, or one (1) of its agencies, instrumentalities or subdivisions. The method of computing the amount to be paid for such temporary permits in such cases shall be the same as that provided in subsection (1) above.



§ 27-19-79 - Trip permits; hunter's permits

(1) Any nonresident owner or operator of any vehicle operated in this state with a gross weight in excess of twenty-six thousand (26,000) pounds is hereby granted the option of registering his vehicle and paying the annual privilege taxes herein provided. Before any owner or operator of a vehicle operated, who has not elected to register his vehicle and pay the annual privilege tax, shall operate such vehicle upon the highways of the State of Mississippi, except as otherwise provided herein, he shall secure a temporary permit for the privilege of so doing, which permit shall be issued on forms prepared, approved and supplied by the Department of Transportation. Such permit shall be issued by the department and shall be valid for a period of seventy-two (72) hours from the time of issue. In no instance shall the permit be valid for more than seventy-two (72) hours. Such permits shall be obtained or secured by application made by mail, or otherwise, to the department before operating such vehicle upon the public highways of this state, and upon payment of the requisite amount of fee as hereinafter provided. If any person should enter the State of Mississippi, or operate a vehicle upon the public highways thereof, without having first secured such permit from the department, then such person shall be allowed to obtain such permit from a representative of the department at one (1) of the inspection stations provided for in Section 27-5-73, if such person is entering into the state upon a highway where an inspection station is located and a representative of the department is available for such permit to be obtained. The privilege license fee for the permit provided for herein shall be Twenty-five Dollars ($ 25.00) for all vehicles.

(2) In the same manner as specified above, any owner or operator who has registered his vehicle in Mississippi, and desires to operate with a greater gross weight than the licensed gross weight of such vehicle or who has registered his vehicle in Mississippi and desires to operate such vehicle in a different tax classification, if such proposed change in classification does not constitute an operation for hire which comes under the supervision of the Public Service Commission, shall purchase a permit in the same manner as specified in subsection (1) of this section.

(3) In lieu of obtaining the permit as specified in subsections (1) and (2), the owner or operator of a vehicle may proceed to the first tax collector next in his line of travel and make application for the proper annual privilege license by depositing with the tax collector the proper amount of privilege tax and registration fee required. The tax collector shall retain and pay into the county general fund One Dollar ($ 1.00) from each application for license tag received by him and actually forwarded within fifteen (15) days from the date of the application to the Commissioner of Revenue for issuance of the license tag.

(4) Any owner or operator of an unregistered vehicle may, in the same manner as provided in subsection (1) above, obtain a hunter's permit for the purpose of transporting an unladen truck or truck-trailer combination upon the highways of this state on a single or round trip. Such trip must be for the purpose of obtaining a contract or lease for placing the vehicle in use as a carrier of property. Any vehicle operating under authority of this permit must be unladen.

(5) The permit fee collected under this section shall be deposited into the State Highway Fund for the construction, maintenance and reconstruction of highways and roads of the State of Mississippi or for the payment of interest and principal on bonds authorized by the Legislature for the construction and reconstruction of highways.

(6) Any owner or operator who has met the requirements set by the Executive Director of the Department of Transportation may defer payments of fines and/or penalties assessed by the department until the end of the current month. If full payment is not received by the twentieth of the following month, there may be added as damages to the total amount of the delinquency or deficiency the following percentages: ten percent (10%) for the first offense; fifteen percent (15%) for the second offense and twenty-five percent (25%) for the third and any subsequent offense. Upon the third offense, the executive director may suspend the privilege to defer payment. The balance due shall become payable upon notice and demand by the executive director.

(7) The department may waive the permits, taxes and fees set forth in this section whenever a motor vehicle is operated upon the public highways in this state in response to an emergency, a major disaster or the threat of a major disaster.



§ 27-19-81 - Registration of vehicle in excess of weight limits; excess weight permits; excess size permits [Subsection (4) repealed effective July 1, 2016]

(1) No vehicle shall be registered by the Department of Revenue or by a tax collector, and no license tag whatsoever shall be issued therefor, where the gross weight of such vehicle exceeds the limits provided by law. In the event of an emergency requiring the hauling of a greater gross weight than permitted by law, the owner or operator of such vehicle shall obtain an excess weight authorization from the Mississippi Department of Transportation or local authority having jurisdiction of the particular road, street or highway before operating such vehicle on the highways of this state to haul such a gross weight over a route to be designated by the aforesaid department. It shall then be necessary for the owner or operator of the vehicle to obtain a permit from the Transportation Department, which shall be issued by the department under the same provisions as are provided for the issuance of trip permits under Section 27-19-79, but which permit shall likewise be obtained prior to the operation of such vehicle on the highways. No persons or agencies other than the Mississippi Department of Transportation shall have authority to issue the permits provided for in this section. The fee to be charged for such permits shall be computed in the same manner provided in Section 27-19-79 for each one thousand (1,000) pounds, or fractional part thereof, of gross weight above the licensed capacity of the vehicle, up to the maximum legal weights provided by this article on the roads to be traveled.

This subsection shall apply, but not be limited to, any tractor, road roller or road machinery used solely and specifically in road building or other highway construction or maintenance work.

For each one thousand (1,000) pounds, or fractional part thereof, in excess of the weight authorized by Sections 63-5-29 and 63-5-33 for any such vehicle or in excess of the limits set by the Transportation Department for specified roads and bridges, the fee shall be Five Cents (5 cent(s) ) per one thousand (1,000) pounds, or fractional part thereof, for each mile traveled upon the highways of the state, except that the fee for manufactured housing modular units, residential or commercial, shall be Two Cents (2 cent(s) ) per one thousand (1,000) pounds, or fractional part thereof, for each mile traveled upon the highways of the state. Provided, however, no permit shall be issued for a fee of less than Ten Dollars ($ 10.00).

The Transportation Department may provide for an annual permit which will allow preapproved vehicles and loads to travel predesignated routes with self-issued permits. Under such self-issuance authority, the owner of the vehicle shall complete the permit in a format designated by the department, electronically transmit a copy to the department prior to the move, and ensure that a copy is in the possession of the operator. Vehicles having a gross weight exceeding the limits provided by law that have a nondivisible gross vehicle weight of ninety-five thousand (95,000) pounds or less, which are otherwise legal, shall not be restricted as to the hours of the day such vehicles may be operated on predesignated routes. The department shall bill the vehicle owner according to the provisions of the preceding paragraph. The department is authorized to modify predesignated routes at any time for cause, such as highway construction or hazardous highway conditions. The annual fee for the self-issuance permit authority obtained pursuant to this paragraph shall be Five Hundred Dollars ($ 500.00) per owner, regardless of the number of vehicles which he will operate pursuant to such permit, in addition to any other fees required by this section. Any vehicle and load being operated pursuant to this paragraph for which the operator does not have the permit or a copy thereof in his possession, or for which a copy of the permit was not electronically transmitted to the department, shall be deemed not to have a permit and shall be penalized accordingly.

It shall not be necessary for the owner or operator of a vehicle to obtain a permit pursuant to this subsection if such owner or operator has obtained for his vehicle an annual special permit for vehicles transporting heavy equipment pursuant to Section 63-5-52.

(2) Before operating a vehicle where the size of the load being hauled is in excess of that permitted by law, the owner or operator of such vehicle shall obtain excess size authorization from the Transportation Department or proper local authority and an excess size permit from the Transportation Department. Such excess size permit shall be issued by the Mississippi Department of Transportation under the same provisions as are provided for the issuance of trip permits under Section 27-19-79, and it shall be obtained prior to the operation of such vehicle on the highways. The fee to be charged for such excess size permit shall be Ten Dollars ($ 10.00) per trip. Such permits may be issued for an extended period of time and must coincide with the expiration date and other provisions of the carrier's permit or authorization issued by the Transportation Department or local authority. The fee for such extended permits shall be based upon an annual fee of One Hundred Dollars ($ 100.00) per carrier. No permit shall be issued under this subsection if the issuance of the permit would violate federal law or would cause the State of Mississippi to lose federal aid funds. This subsection shall not apply to any tractor, road roller or road machinery used solely and specifically in road building or other highway construction or maintenance work or to any machinery or equipment operated on the highways or transported thereon in the course of normal farming activities, including cotton module transporters.

(3) The Executive Director of the Mississippi Department of Transportation may authorize certain carriers of property to issue overweight and/or oversize permits for vehicles owned or operated by such carriers, provided such carriers have blanket authorization from the Transportation Commission and also meet other requirements established by the Transportation Commission.

(4) The owner or operator of a vehicle hauling sand, gravel, wood chips, wood shavings, sawdust, fill dirt, agricultural products or unprocessed forestry products may apply to the Mississippi Department of Transportation for a harvest permit for the purpose of authorizing any such vehicles to operate on the highways in this state (other than the federal interstate system or those highways designated by the Mississippi Department of Transportation as not capable of carrying more than fifty-seven thousand six hundred fifty (57,650) pounds at the maximum gross weight specified in Section 63-5-33). Harvest permits may be issued and are valid to permit any such vehicle to be operated on a highway in this state that has been designated by the Mississippi Department of Transportation as not capable of carrying more than fifty-seven thousand six hundred fifty (57,650) pounds only if such vehicle operates in compliance with the provisions of Section 63-5-29(3) (b). A fee of Twenty-five Dollars ($ 25.00) shall be charged for each permit issued. The permit shall be in the form of a decal which shall be affixed to each permitted vehicle on the upper left corner of the windshield on the driver's side. Each permit shall expire one (1) year from its date of issue. The fees collected under this subsection shall be deposited into a special fund that is created in the State Treasury. Monies in the fund shall be allocated and distributed quarterly, beginning September 30, 1994, to each of the counties of the state on an equal basis. Monies distributed to the counties under this subsection shall be deposited in each county's road and bridge fund and may be expended, upon approval of the board of supervisors, for any purpose for which county road and bridge fund monies lawfully may be expended. This subsection (4) shall stand repealed from and after July 1, 2016.

(5) Any owner or operator who has met the requirements set by the Mississippi Transportation Commission may defer payment of permits issued by the department until the end of the current month. If full payment is not received by the twentieth of the following month, there may be added as damages to the total amount of the delinquency or deficiency the following percentages: ten percent (10%) for the first offense; fifteen percent (15%) for the second offense; and twenty-five percent (25%) for the third and any subsequent offense. Upon the third offense, the department may suspend the privilege to defer payment. The balance due shall become payable upon notice and demand by the department.

(6) The permit fee monies collected under this section, except as provided for in subsection (4) of this section, shall be deposited into the State Highway Fund for the construction, maintenance and reconstruction of highways and roads of the State of Mississippi or the payment of interest and principal on bonds authorized by the Legislature for construction and reconstruction of highways.

(7) The department may waive the permits, taxes and fees set forth in this section whenever a motor vehicle is operated upon the public highways in this state in response to an emergency, a major disaster or the threat of a major disaster.



§ 27-19-87 - Permit to be carried in vehicle

Any person operating a motor vehicle on the public highways of this state under the authority of any trip, temporary, or excess weight permit provided for in this article, shall at all times carry such permit in the vehicle for which it is issued, and any representative or employee of the Mississippi Department of Transportation, or any other officer authorized by law, shall have the right to demand the production of such permit and make an examination and inspection of the same, together with an examination and inspection of such vehicle and the contents thereof, to determine whether or not the permit issued is sufficient to cover the operations being carried on and the gross weight traversing the highways. For failure to have such permit in his possession at all times while operating such vehicle upon the public highways of this state, the owner or operator thereof shall be liable for the same penalties as are provided for failure to obtain such permit.



§ 27-19-89 - Penalty for failure to obtain permit

(a) If any nonresident owner or operator or other nonresident person eligible for a temporary permit as provided in Section 27-19-79, who has not elected to register and pay the annual privilege taxes prescribed, shall enter or go upon the public highways of the state and shall fail or refuse to obtain the permit required by Section 27-19-79, such person shall be liable, for the first such offense, for the full amount of the permit fee required, plus a penalty thereon of five hundred percent (500%). For the second and all subsequent offenses, such person who fails or refuses to obtain such permits shall be liable for the pro rata part of the annual tax for the balance of the tag year for the maximum legal gross weight of the vehicle plus a penalty thereon of twenty-five percent (25%). Any weight in excess of the maximum legal gross weight of the vehicle, or in excess of the maximum highway weight limit, shall be penalized according to subsection (c) of this section. In either case the excess weight shall be removed by the operator before the vehicle can be allowed to proceed. In order to constitute a "second or subsequent offense" under the provisions hereof, it shall not be necessary that the same or identical vehicle be involved, it being the declared purpose hereof to provide that such penalties shall run against the owner or operator rather than against the specified vehicle. It is further provided that, in order for such owner or operator to become liable for the penalties herein provided, it shall not be necessary to show that such owner or operator was guilty of willfulness, gross negligence or wantonness, but the offense shall be complete upon the failure or refusal to obtain the required permit.

(b) If any person who has registered his vehicle in Mississippi shall operate such vehicle upon the public highways, having a gross weight greater than the licensed gross weight of such vehicle, and shall fail or refuse to obtain a permit therefor as required by Section 27-19-79, or if any person shall operate any such registered vehicle upon the public highways in a higher classification than that for which it is registered, and shall fail or refuse to obtain a permit therefor as required by Section 27-19-79, then such person shall be liable for the pro rata part of the annual tax for the balance of the tag year for the legal gross weight of such vehicle and in the classification in which same is being operated, plus a penalty thereon of twenty-five percent (25%), after having been given credit for the unexpired part of the privilege tax paid, as provided in Section 27-19-75. In order that such owner or operator shall become liable for the penalties herein provided, it shall not be necessary to show that such owner or operator was guilty of willfulness, gross negligence or wantonness, but the offense shall be complete upon the failure or refusal to obtain the required permit.

(c) If any person shall operate upon a highway of this state a vehicle which has a greater vehicle gross weight than the maximum gross weight limit established by law for that highway and shall have failed to obtain an overload permit as required by Section 27-19-81, or if any person shall operate a vehicle with a greater load on any axle or axle grouping than allowed by law, then such person, owner or operator shall be assessed a penalty on such axle load weight or vehicle gross weight as exceeds the legal limit in accordance with the following schedule:

AMOUNT IN EXCESS OF LEGAL

HIGHWAY WEIGHT LIMITS

IN POUNDS PENALTY

1 to 999 $ 10.00 minimum penalty

1,000 to 1,999 1 cent(s) per pound in excess of legal

limit

2,000 to 2,999 2 cent(s) per pound in excess of legal

limit

3,000 to 3,999 3 cent(s) per pound in excess of legal

limit

4,000 to 4,999 4 cent(s) per pound in excess of legal

limit

5,000 to 5,999 5 cent(s) per pound in excess of legal

limit

6,000 to 6,999 6 cent(s) per pound in excess of legal

limit

7,000 to 7,999 7 cent(s) per pound in excess of legal

limit

8,000 to 8,999 8 cent(s) per pound in excess of legal

limit

9,000 to 9,999 9 cent(s) per pound in excess of legal

limit

10,000 to 10,999 10 cent(s) per pound in excess of legal

limit

11,000 or more 11 cent(s) per pound in excess of legal

limit

Any vehicle in violation of the tolerance allowed pursuant to Section 63-5-33(3) shall be fined pursuant to this subsection (c) for all weight in excess of the legal highway gross weight limit authorized for such vehicle or for all weight in excess of the legal tandem axle load weight limit of forty thousand (40,000) pounds and the legal single axle load limit of twenty thousand (20,000) pounds, whichever the case may be.

The penalty to be assessed for operations of a vehicle with a greater load on any axle or axle grouping than the legal axle load weight limits shall be one-half ( 1/2) the penalty for operation in excess of the legal gross weight limit.

In instances where both the legal highway gross weight limit and the legal axle load weight limit(s) are exceeded, the fine that shall be levied shall be either the penalty amount for the excess vehicle gross weight or the total of the penalty amounts of all overloaded axles, whichever is the larger amount.

Notwithstanding any other provisions of this section to the contrary, the fine assessed against the holder of a harvest permit for exceeding a gross vehicle weight of eighty-four thousand (84,000) pounds shall be Five Cents (5 cent(s) ) per pound and Fifteen Cents (15 cent(s) ) per pound for exceeding a gross vehicle weight of one hundred thousand (100,000) pounds.

Notwithstanding any other provision of this subsection (c) to the contrary, upon an appeal to the Appeals Board of the Mississippi Transportation Commission by an owner or operator of a vehicle hauling without a harvest permit any of the products or materials described in subsection (3) of Section 63-5-33 and upon whom a penalty has been assessed under this subsection (c) for exceeding the legal weight limit(s) on a highway having a legal weight limit of eighty thousand (80,000) pounds or less, the appeals board shall reduce the penalty assessed against such owner/operator to an amount not to exceed ten percent (10%) of the amount which would otherwise be due without the reduction authorized under this paragraph. A reduction shall not be authorized under this paragraph if the gross weight of the vehicle for which an owner/operator has been charged with a violation of this section exceeds eighty-four thousand (84,000) pounds; and, in any event, no reduction shall be authorized under this paragraph unless a penalty assessed under this section is appealed to the appeals board and unless the board determines, based upon its records, that such owner/operator has not been granted a penalty reduction under this paragraph within a period of twelve (12) months immediately preceding the date of filing an appeal with the board for a penalty reduction under this paragraph.

(d) If any nonresident owner or operator who has not registered his vehicle and paid the annual privilege taxes prescribed shall operate his vehicle upon the highways of this state when such vehicle has a greater gross weight than permitted by law for the highway traveled upon, and for which such excess gross weight a permit was not or could not be procured from the transportation department as required by Section 27-19-81, such person shall be liable upon his second and all subsequent offenses for the pro rata part of the annual tax for the balance of the tag year for the legal gross weight of the vehicle, and in addition thereto the penalty fee on the excess weight as specified in subsection (c) of this section. In order that such owner or operator shall become liable for the penalties herein provided, it shall not be necessary that the same or identical vehicle be involved, it being the declared purpose hereof to provide that such penalties shall run against the owner or operator rather than against the specific vehicle.

(e) All fines and penalties imposed and collected by the Mississippi Department of Transportation for violations of the maximum legal vehicle weight limits authorized on the highways of this state shall be deposited into a special fund that is created in the State Treasury. Monies in the fund shall be allocated and distributed quarterly, beginning September 30, 1994, to each county of the state based on the amount of such fines and penalties imposed and collected in the county during the immediately preceding three (3) months. Monies distributed to the counties under this subsection shall be deposited in each county's road and bridge fund and may be expended, upon approval of the board of supervisors, for any purpose for which county road and bridge fund monies lawfully may be expended.



§ 27-19-90 - Penalties for willful and knowing alteration, forgery or counterfeiting of any license plate, decal, permit, etc. required for commercial motor vehicle [Repealed effective July 1, 2014]

(1) Any person who willfully and knowingly alters, forges or counterfeits any license plate, decal, permit or other document required for a commercial motor vehicle under the provisions of this chapter shall be guilty of a misdemeanor and upon conviction shall be subject to a fine of One Thousand Five Hundred Dollars ($ 1,500.00) or by imprisonment in the county jail for a period of six (6) months, or both, and for any subsequent offense be subject to a fine of Two Thousand Five Hundred Dollars ($ 2,500.00) or imprisonment in the county jail for a period of more than six (6) months but not exceeding one (1) year, or both.

(2) This section shall be repealed from and after July 1, 2014.



§ 27-19-91 - Common and contract carriers of property to carry manifests

(1) The owners and operators of all common and contract carriers of property which are operating and traveling on or over the public highways of this state, whether interstate or intrastate commerce, shall carry, or cause to be carried, in such vehicle, or in the possession of the driver thereof, at all times when traveling on or over the public highways of this state, true and correct manifests or bills of lading, which shall correctly show and state the total weight of the load being transported or carried on such vehicle at the time such vehicle entered or went upon the public highways of this state. Such manifests, or bills of lading, shall at all times be open to the inspection of the state tax commission or its agents or representatives, or any other officer authorized by law, and shall be exhibited for the inspection of same at any time when demand is made therefor. Any person who shall operate, or cause or permit to be operated, any vehicle on the highways of this state without having such manifests or bills of lading in his possession, or without furnishing the driver or operator thereof with such manifests or bills of lading, shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than the sum of Fifty Dollars ($ 50.00). Any person who shall fail or refuse to exhibit such manifests or bills of lading, upon demand therefor by the tax commission or its agent or representative or any other officer authorized by law, shall likewise be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than Fifty Dollars ($ 50.00). Any person who shall knowingly carry, or cause or permit to be carried, in any vehicle operated on the highways of this state, any manifests or bills of lading which are false or incorrect in any material feature, shall also be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than One Hundred Dollars ($ 100.00). Provided, however, that the provisions of this section shall not apply to chartered "express companies" which are engaged in transporting for compensation parcels or other movable property having a prior or subsequent rail haul, and which utilize the agencies and facilities of both railroads and motor vehicles in the transportation thereof and receive compensation for both transportation by rail and by motor vehicle.

(2) Notwithstanding the provisions of Section 27-19-103, unless an owner or operator of common and contract carriers of property: (a) does not have in his possession the manifest required by subsection (1) of this section, (b) does not furnish a driver with such manifest, (c) fails or refuses to produce such manifest or (d) produces a false or incorrect manifest, the tax commission or any agent or representative thereof shall not have authority to enter the premises of such owner or operator to inspect his shipping and/or receiving documents.

(3) The provisions of this section that certain vehicles operating on the highways of this state shall carry manifests shall not apply to any motor vehicle transporting raw products or timber.



§ 27-19-93 - Certain vehicles to stop at inspection stations

(a) All contract, common, private commercial, and private carriers of property, and all common and contract carriers of passengers, who shall enter or come into the State of Mississippi upon any highway upon which there has been established an inspection station, as provided for in Sections 27-5-71 and 27-5-73, shall stop at such station and submit to inspection in order that the agents or representatives of the Mississippi Department of Transportation on duty at such station may determine whether or not such vehicle is liable for the Mississippi motor vehicle privilege license tax or permit fees, and whether or not such vehicle is properly licensed in this state. Upon demand therefor, the driver or operator of such vehicle shall exhibit, for the inspection of such representatives or agents, the manifest or bill of lading required to be carried by Section 27-19-91 of this article, if the vehicle be one that is required to carry such a manifest or bill of lading. The Mississippi Transportation Commission, however, shall have authority to exempt from the requirement to stop at inspection stations carriers who have been pre-approved based upon criteria established by the state or the appropriate state agency or agencies.

(b) If the vehicle is not licensed in Mississippi and is subject to motor vehicle privilege license taxation or permit fees, or if such vehicle be licensed in an improper license classification or for an insufficient gross weight, then the operator or driver of such vehicle shall obtain and pay the proper fee for the proper trip permit from such representative, as provided in Section 27-19-79, or shall make application for a license tag and pay the proper annual tax therefor; provided, however, that no permit shall be issued for any vehicle or combination of vehicles having a gross weight exceeding the limits prescribed by law; nor shall any application for an annual privilege license be accepted or received upon such vehicles.

(c) The agent or representative of the Mississippi Department of Transportation on duty at any such station shall have the power and authority to weigh such vehicle and the load thereon by means of portable or stationary scales furnished to him by the Mississippi Department of Transportation, in order to determine whether or not the gross weight of such vehicles exceeds the limits provided by law and in order to determine whether or not the gross weight exceeds the licensed gross weight of such vehicle, and for any other purposes connected with and related to the enforcement and administration of this article.



§ 27-19-95 - Certification of common and contract carriers of property or passengers by public service commission

All certificates of public convenience and necessity and permits granted by the Mississippi Public Service Commission authorizing the operation of common and contract carriers of property or passengers shall be exempt from taxation. No vehicle shall be registered as a common or contract carrier of passengers or property, nor a license issued for such vehicle, unless the owner or operator thereof shall have qualified with the Mississippi Public Service Commission and obtained a certificate of public convenience and necessity or permit, and shall have paid all fees to the Mississippi Public Service Commission, required by law, if the carrier be one required to qualify with the Mississippi Public Service Commission. When any vehicle is qualified with the Mississippi Public Service Commission as a common or contract carrier of property or passengers, and the owner or operator thereof has procured a certificate of public convenience and necessity, or a permit, from the Mississippi Public Service Commission, such vehicle shall not be registered and licensed in any classification other than the classification of a common or contract carrier, either of property or of passengers. The Mississippi Public Service Commission shall promptly transmit, or cause to be transmitted, to the State Tax Commission, a copy of all certificates of public necessity and convenience, and permits hereafter issued to common and contract carriers of property or passengers, together with a list giving full and complete description of all vehicles qualified by such carrier with the public service commission.

If any person shall operate a motor vehicle which is required by law to qualify with and obtain a certificate or permit from the Mississippi Public Service Commission without having so qualified with and obtained a certificate or permit from the Mississippi Public Service Commission, and without having obtained the proper license tag from the State Tax Commission, such person shall, notwithstanding the provisions of this section, be liable for the full privilege license tax and the penalty thereon as is otherwise provided by this article and the State Tax Commission shall collect such tax and penalty from such person. The State Tax Commission shall not, however, issue a license tag for such vehicle unless the owner or operator thereof shall thereafter qualify with the Mississippi Public Service Commission, at which time the proper license tag shall be issued.



§ 27-19-99 - Tax collection procedures; routing of proceeds

(1) The Department of Revenue shall furnish the tax collector of each county a sufficient supply of license tags or plates and a sufficient supply of license receipts with which to make the collection of the taxes imposed by the provisions of this article, which such tax collectors are required to collect. The license tag receipts shall be on forms prescribed by the department. Upon the payment of the taxes and fees required by this article, the tax collector shall issue the license receipt in the form prescribed by the department. The department shall keep account against the tax collector for the license taxes and fees collected. The tax collector shall keep a similar account.

(2) The tax collector shall, at the end of each month or within twenty (20) days thereafter, pay into the county road fund all privilege taxes collected by him during the preceding month upon motor vehicle privilege licenses which he is entitled to issue, less the county's commission.

(3) The tax collector shall keep a record of the information furnished by the owners of each motor vehicle registered. The record shall be made in numerical order by tag number or decal number, whichever is appropriate. At the end of each month, or within twenty (20) days thereafter, the tax collector shall submit to the department a copy of such record, together with the copy of each registration receipt, and shall, at the same time, remit to the department the registration fee for each license tag or decal sold by him during the preceding month. When the tax collector shall have complied with the provisions of this section and shall have forwarded to the department, within the time specified, all reports required of him hereunder, he shall then be entitled to retain five percent (5%) of the registration fees imposed in Section 27-19-43(3)(a) and (b), to be paid into the county general fund; otherwise the county's commission shall be forfeited. The five percent (5%) shall not apply to any additional registration fee imposed above the amounts imposed in Section 27-19-43(3)(a) and (b). The department shall keep a record from the duplicates filed by the tax collectors of all registered vehicles.

(4) Counties that use their existing computer system to communicate all data regarding vehicle title and registration transactions to the state's central computer system shall be allotted Fifty Cents (50 cent(s) ) for each registration fee collected by the county and remitted to the Department of Revenue. Such communication must successfully pass any edit features and successfully create or update title/registration records on the network system. This amount paid to the county shall be deposited into the county general fund to be expended only for costs incurred for the purchase of equipment, software, maintenance, or other costs directly related to the title/registration network system, and for education and training.

(5) All monies remitted to the department by tax collectors as registration or tag fees from the portion of the rate imposed in Section 27-19-43(3)(a) and (b), and all monies received by the department directly as registration or tag fees from the portion of the rate imposed in Section 27-19-43(3)(a) and (b), except as otherwise provided in subsection (6) of this section, shall be paid by the department into the General Fund of the State Treasury on the first day of the month succeeding the month in which such fees are received by the department.

(6) On April 1, 2010, and on the first day of each month succeeding the month in which registration or tag fees are received by the Department of Revenue, the portion of the receipts equal to the cost of the license tags, decals and associated freight costs shall be deposited into the special fund created in Section 27-19-179.

(7) Except as otherwise provided in Section 31-17-127, all monies remitted to the department by tax collectors as registration or tag fees from the additional rate of Five Dollars ($ 5.00) and all monies received by the department directly as registration or tag fees from the additional rate of Five Dollars ($ 5.00) shall be paid into the State Treasury to the credit of the State Highway Fund for the construction or reconstruction of highways designated under the highway program created under Section 65-3-97.



§ 27-19-101 - Comptroller to furnish copies of registration receipts

Whenever request for duplicate registration receipt is made to the State Tax Commission or for certificate of registration when such registration receipt is not on file, the commission shall immediately prepare such copy, or certificate, as the case may be, add its certificate of accuracy and affix its official seal thereto. The fee for each such certified copy or certificate shall be One Dollar ($ 1.00). All fees collected under the provisions of this section shall be disposed of in the same manner as regular privilege taxes and permit fees.



§ 27-19-103 - Recordkeeping requirements for common and contract carriers of property or passengers

Every common and contract carrier of property or passengers, liable for any tax under any of the provisions of this article, shall maintain and keep, and preserve for a period of three (3) years, full, complete, accurate and intelligible records, in the English language, showing and reflecting the extent and status of such carrier's liability for any and all taxes under the provisions of this article, including, in the case of carriers of passengers liable for the gross revenue tax under Section 27-19-7, the total gross revenue attributable to Mississippi as provided in Section 27-19-7, and, in the case of carriers of property, manifests, bills of lading and other records, showing the weight of all loads carried by each vehicle upon the highways of this state, and the dates thereof, together with such other pertinent information as the State Tax Commission may require. The State Tax Commission, or any of its agents and employees, shall have the power to require such carrier to produce such records within this state at such time and place as the commission may designate, and the commission, or any of its employees, shall also have the authority and power to examine all such records, wherever located, during the usual hours of business of the day, to verify the truth and accuracy of any application, statement, report or return, and to ascertain whether or not any tax imposed by this article has been fully paid.



§ 27-19-119 - Weighing of vehicles to ascertain accuracy of registration

The State Tax Commission, tax collectors, the highway patrol, or any other authorized enforcement officer, shall have a right to weigh or have weighed any vehicle to ascertain the accuracy of registration.



§ 27-19-121 - Rules and regulations

The State Tax Commission is hereby given power and authority to make all rules and regulations, not inconsistent with the provisions of this article, as will, in the judgment of the commission, contribute to a more efficient administration of this article. Such rules and regulations, when made, shall have the same binding force and effect as if incorporated in this article.



§ 27-19-123 - Exchange of information with certain agencies or departments of the United States government, State of Mississippi or other states

(1) The department may, upon request duly received from officials entrusted with the enforcement of similar laws of any other state, forward to such officials any information requested by them with reference to such laws.

(2) The department is authorized to exchange any information it may have on commercial vehicles with any agency or department of the United States government, the State of Mississippi or any other state that is responsible for enforcement of laws, rules and regulations relating to the safety of commercial vehicles. In order to facilitate such exchange, information may be placed in a national database or clearinghouse.



§ 27-19-125 - Prohibition as to gifts to employees of motor vehicle comptroller; report

Any truck owner, truck operator, truck driver or any other person who is, or may be, interested in or involved in any business matters with the Mississippi Department of Transportation who shall, directly or indirectly, give any employee of the department any gift or gratuity of any kind or nature, of any value whatsoever, shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than One Hundred Dollars ($ 100.00) and not more than Five Hundred Dollars ($ 500.00).

If any person should offer to give or give any cash, or gratuity of any kind or nature, of any value whatsoever, to any employee of the Mississippi Department of Transportation, or should leave any such thing at any inspection station, the employee on duty shall report this to the department immediately, and the department shall keep a record of all such cases so reported.



§ 27-19-127 - Enforcement of article

All duties, powers and authority relating to the enforcement of the motor tax laws for Mississippi shall be vested solely in the State Tax Commission, except that the administration and enforcement of such laws as are applicable to the collection of license taxes due on private commercial carriers of property and private carriers of property of a gross weight of ten thousand (10,000) pounds and less, and on private passenger vehicles, school buses, taxicabs, ambulances and hearses, shall be jointly administered by the Tax Commission and the tax collectors of the several counties. If any sheriff, constable or municipal law enforcement officer shall enforce the collection of any delinquent motor vehicle privilege license tax, together with the penalty thereon provided by law, then such sheriff, constable or municipal law enforcement officer shall be entitled to one-half ( 1/2) of said delinquency and penalty, but he shall not be entitled to such one-half ( 1/2) of such delinquency and penalty unless he actually and directly enforced the collection thereof. Provided, however, the one-half ( 1/2) of the delinquency and penalty due the sheriff or municipal law enforcement officer shall be paid into a special fund of the county or municipality, as the case may be, and may be appropriated and expended by the governing authorities of the county or municipality for any lawful purpose. No persons other than those named in this article shall ever be entitled to receive any portion of a delinquency or penalty on motor vehicle privilege license taxes for the collection of same. All delinquent privilege taxes and penalties imposed and collected under the provisions of this article shall be handled and disposed of in the same manner as the regular taxes.



§ 27-19-129 - Jurisdiction of Public Service Commission

The Mississippi Public Service Commission shall continue to exercise all jurisdiction as now provided by law for granting certificates and permits to, and supervising the operations of, motor carriers, and such other and further jurisdiction as may be provided by the legislature.



§ 27-19-131 - Operation of vehicle without payment of tax

(1) Except as otherwise provided in subsection (2) of this section, any owner, operator, dealer, agent, or any other person who shall operate or cause to be operated upon the highways of this state, without having paid the privilege license tax or fee required by the provisions of this article, or without having the license tag or required license tag and decals affixed upon such vehicle as required by law, or who shall alter or change any license tag or decals issued in any way, or who except for a violation of subsection (2) of this section, shall violate any other provision of this article, shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than Ten Dollars ($ 10.00) and not more than One Hundred Dollars ($ 100.00), or by imprisonment in the county jail for not more than thirty (30) days, or by both such fine and imprisonment.

(2) Any owner, operator, dealer, agent or any other person who shall operate or cause to be operated upon the highways of this state, without having paid the privilege license tax or fee required by the provisions of this article and who knowingly and intentionally (a) displays an out-of-state license tag on the motor vehicle; or (b) displays a license tag or decal on the motor vehicle which was issued for another vehicle, shall upon conviction be fined not more than One Thousand Dollars ($ 1,000.00), or be imprisoned in the county jail for not more than one (1) year, or both. For the purposes of this subsection (2) a prima facie case of a knowing and intentional violation of this subsection shall be established upon evidence that such person is more than ninety (90) days delinquent in paying the privilege license tax and fees for such vehicle as required under this article.

(3) Any vehicle hereinabove described may be cited whether the violation is observed when the vehicle is actually in operation on the highway or not.



§ 27-19-133 - Officers authorized to make arrest without warrant; operator's rights when arrested; transcripts of proceedings

Any sheriff, deputy sheriff or municipal law enforcement officer is hereby authorized to arrest, without warrant, any person operating, or causing to be operated, any motor vehicle contrary to the provisions of this article, within the limits of their respective jurisdiction. In case the owner, or person or persons operating, or causing to be operated, a motor vehicle shall be taken into custody because of a violation of any provision hereof, he or they may be forthwith taken before an accessible justice court judge, police justice, municipal judge or mayor, having jurisdiction of such offense, and be entitled to an immediate hearing. If such hearing cannot then be had, he shall be released from custody upon giving a good and sufficient bond to appear and answer for such violation, at such time and place as shall then be designated, in the manner provided by law, or secured by a sum equal to the maximum fine for the offense with which he is charged, or, in lieu thereof, by leaving the motor vehicle being operated by such person with such officer as may have the accused in charge. Provided, however, that should the person or persons in custody so request, the justice court judge, police justice, municipal judge or mayor before whom the complaint is made, or before whom the person or persons in custody shall be taken, shall adjourn the hearing of said case for ten (10) days upon the execution of a good and sufficient bond, in the manner as above provided, and, if the defendant or defendants fail to appear to defend said case, the sum or sums so deposited, or bond so given, shall be forfeited to the state and disposed of as bond given and money deposited for bail in other cases, or the motor vehicle which may have been left by said person or persons may be sold at public auction by order of the justice court judge, police justice, municipal judge or mayor, after giving notice of said proposed sale for three (3) consecutive weeks, in a newspaper of general circulation in the county where the arrest is made, if there by such newspaper in said county, describing accurately the motor vehicle therein and giving the date of the proposed sale. From the amount realized from such sale a sum equal to the maximum fine for the offense charged shall be disposed of in like manner; and the surplus, if any, after deducting all expenses incurred in keeping or sale of such vehicle, shall be returned to such owner on demand, but no such forfeiture and disposition of such security shall in anywise impair the jurisdiction of the justice court judge, police justice, municipal judge or mayor, to hear and determine any such charge made against the owner of such motor vehicle, or the person or persons operating, or causing to be operated, the said vehicle, or to inflict, upon conviction, any punishment prescribed by this article. If there be no such newspaper published in said county, then such sale shall be advertised by posting written notice in two (2) or more public places in said county for three (3) consecutive weeks next preceding such sale.

Any sheriff, deputy sheriff, municipal law enforcement officer or other peace officer, who shall arrest or prefer charges against any person alleged to have operated a motor vehicle in violation of the provisions of this article shall, within five (5) days after the termination of such proceedings, forward to the commission a transcript of the court proceedings on such charges, which transcript shall show the name of the defendant, the date of the offense, the nature of the offense, the court in which the proceedings were had, the disposition of the matter and the sentence, if any, imposed by the court. Any sheriff, deputy sheriff, municipal law enforcement officer or other peace officer, who shall fail or refuse to forward such transcript as required hereby, shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than Ten Dollars ($ 10.00) nor more than One Hundred Dollars ($ 100.00), or by imprisonment in the county jail for not more than thirty (30) days, or by both such fine and imprisonment. In addition thereto, any sheriff, deputy sheriff, municipal law enforcement officer or other peace officer who shall fail or refuse to forward such transcript to the commission shall be liable on his official bond for a civil penalty of Two Hundred Fifty Dollars ($ 250.00), which may be recovered upon appropriate proceedings brought by the commission in chancery court of the proper county.



§ 27-19-134 - Exemption from licensing requirements when repossessing vehicle

(1) Subject to the provisions of this section, it shall not be unlawful and shall not constitute a violation of this article for any person having a lien on a vehicle, or any person employed by or acting as an agent for such lienholder, to operate a vehicle on the public roads, streets or highways of this state without having a valid license tag or decals affixed thereto or without having paid the privilege license tax or fee for such vehicle. The exemption granted by this section shall apply only to lienholders, their employees and agents when in the actual course of operating a vehicle for the purpose of repossessing and delivering such vehicle to the custody or keeping of the lienholder.

(2) In order to be entitled to the exemption granted by this section, the person operating such vehicle shall have in his possession while operating the vehicle and shall present, upon the demand of any law enforcement officer:

(a) A copy of the title to the vehicle or other document identifying the lienholder and identifying the vehicle by make, model and vehicle identification number; and

(b) If the person operating the vehicle is an employee or agent of the lienholder, written documentation, signed and dated by the lienholder, authorizing and directing such agent or employee to take possession of the vehicle, identifying the agent or employee by name and driver's license number, describing all likely locations of the vehicle at the time the authorization for repossession is given by the lienholder and describing the place where such vehicle is to be delivered when repossession is completed. Any exemption granted by this section shall not extend beyond thirty (30) days from the date of the authorizing document signed by the lienholder.



§ 27-19-135 - State to have lien on motor vehicle

All taxes, costs and penalties imposed by this article shall constitute a first lien on all motor vehicles operated in violation of the provisions hereof, which lien shall be paramount to any and all private liens, and any such motor vehicle shall be subject to being seized and impounded to enforce collection thereof. Any sheriff, deputy sheriff, or representative or employee of the Mississippi State Tax Commission or Mississippi Department of Transportation shall be authorized to arrest, without warrant, any person operating or driving any motor vehicle contrary to the provisions of this article, within the limits of their respective jurisdictions, and/or to seize and impound any motor vehicle being operated in violation of the provisions hereof. In case of such arrest or seizure, such arresting or impounding officer shall immediately go into some court of competent jurisdiction to enforce the lien thereon.



§ 27-19-136 - Assessment of taxes and penalties; execution of bond in lieu of seizure and impoundment of vehicle; tax liens and warrants to effect collection of assessed taxes; application of Mississippi Sales Tax Law to persons liable for taxes under this article

(1) In addition to any other remedy provided in this article, the Commissioner of Revenue or his designated officers or agents, or the Executive Director of the Department of Transportation or his designated officers or agents are authorized to assess taxes and/or fines and penalties as provided by this article, notice of which assessment shall be delivered to the owner or operator or his agent at the time of assessment, by mail or personal delivery, to be collected as hereinafter provided in this section.

(2) In lieu of seizure and impoundment of vehicles as provided by Section 27-19-135, the Commissioner of Revenue or Executive Director of the Department of Transportation may, in their discretion, authorize any owner or operator of a motor vehicle found to be operated in violation of the provisions of this article to execute and file with the Department of Revenue or Executive Director of the Department of Transportation a good and valid bond written by a surety company authorized to do business in this state in an amount equal to the taxes and/or fines and penalties assessed because of such violation conditioned upon the prompt payment when due of all such taxes and/or fines and penalties. If the Commissioner of Revenue or Executive Director of the Department of Transportation is satisfied that such owner or operator has property located in this state of value in excess of the amount of said taxes and/or fines and penalties, it may waive the bond requirement.

(3) If the Commissioner of Revenue or Executive Director of the Department of Transportation shall elect to assess taxes and/or fines and penalties imposed by this article under provisions of this section, it may authorize such terms for payment as shall be deemed appropriate over a period of time not to exceed six (6) months. Notice of such terms shall be given to the owner or operator by mail or personal delivery.

(4) If the person thus assessed or liable for the payment of taxes and/or fines and penalties imposed by this article shall fail or refuse to make payment when due, the Commissioner of Revenue or Executive Director of the Department of Transportation may file notice of tax liens and issue warrants in the same manner and with the same effect as liens and warrants are issued and executed upon under the provisions of Sections 27-65-57 through 27-65-69.

(5) The authority granted to special agents in Section 27-65-91 shall also apply with the same force and effect in the execution of warrants and orders issued under the provisions of this article and in making arrests of persons obstructing or seeking to obstruct the execution of such warrants or in serving any writ, notice or order connected with the enrolled judgment for which the warrant is issued under the provisions of this article.

(6) The Executive Director of the Department of Transportation shall designate certain officers or agents by written certificate of appointment under seal of the Department of Transportation, of which judicial notice shall be taken by all courts of this state. Such officers or agents, when in possession of a warrant issued under authority of this article, shall have all the powers and duties of the sheriff in the enforcement and execution of warrants and orders issued under the provisions of this article and in making arrests of persons obstructing or seeking to obstruct the execution of such warrants, or in serving any writ, notice or order connected with the enrolled judgment for which the warrant is issued under the provisions of this article.

(7) All administrative provisions of the Mississippi Sales Tax Law, including those which fix damages, penalties and interest for nonpayment of taxes, and for other noncompliance with the provisions of said chapter, and all other requirements and duties imposed upon taxpayers, shall apply to all persons liable for taxes under the provisions of this article, and the department shall exercise all power and authority and perform all the duties with respect to taxpayers under this article as are provided in said Sales Tax Law, except that in cases of conflict, then the provisions of this article shall control.



§ 27-19-137 - Inspection of vehicles and records, etc

The agents of the Mississippi Department of Transportation and the State Tax Commission shall have the right to inspect at all reasonable times all motor vehicles operating upon the highways of this state and shall likewise have the authority to inspect and examine all records kept by any person relating or pertaining to the liability of any person for any tax imposed by the provisions of this article. They shall likewise have the power to require the production of any such records within this state, at any time and place designated by them, upon giving reasonable notice to the person having control and custody of such records. The Mississippi Department of Transportation and its representatives shall also have the authority and power to cause any vehicle engaged in the transportation of property upon the public highways of this state to submit to a weighing of such vehicle and the load thereon, either by means of portable or stationary scales, and may require that such vehicle be driven to the nearest scales for weighing. If a vehicle has been issued a registration card, such registration card shall be carried in such vehicle at all times.



§ 27-19-138 - Assessment of fines and penalties; alternatives to seizure and impoundment; terms for payment of fines and penalties; refunds of fines and penalties

(1) In addition to any other remedy provided in this article, the Transportation Commission or its designated officers or agents, may assess fines and/or penalties authorized to be imposed by this article, notice of which assessment shall be delivered to the owner or operator or his agent at the time of assessment, by certified mail or personal delivery, to be collected as provided in this section.

(2) In lieu of seizure and impoundment of vehicles as provided by Section 27-19-135, the commission, in its discretion, may authorize any owner or operator of a motor vehicle found to be operated in violation of the provisions of this article to execute and file with the commission a good and valid bond written by a surety company authorized to do business in this state in an amount equal to the fines and/or penalties assessed because of such violation conditioned upon the prompt payment when due of all such fines and/or penalties. If the commission is satisfied that such owner or operator has property located in this state of value in excess of the amount of the fines and/or penalties, it may waive the bond requirement.

(3) If the commission elects to assess fines and/or penalties authorized to be imposed by this article, it may authorize such terms for payment as shall be deemed appropriate over a period of time not to exceed six (6) months. Notice of such terms shall be given to the owner or operator.

(4) The Mississippi Transportation Commission may refund to any individual, firm or corporation any permit fee or fine or penalty which has been paid or collected through error or otherwise when such person, individual, firm or corporation has paid any such permit fee or fine or penalty in excess of the sum properly due, whether or not such payments were made under protest or compulsion.

(5) All claims for refunds under this section shall be made within twelve (12) months from the date of the erroneous payment of such fees or fines or penalties, and such refunds, when approved by the Transportation Commission shall be made out of any monies collected by the commission from the same source of revenue. If a claim for refund is disapproved, the claimant shall be notified of such disapproval and the reasons therefor. Any claimant aggrieved by the commission's disapproval, within thirty (30) days from the date thereof, may appeal in writing to the Appeals Board of the Mississippi Transportation Commission. The Transportation Commission also may refund any amount of a fine and/or penalty that has been assessed by the commission and reduced by order of the appeals board.



§ 27-19-141 - Sale or transfer of vehicle by other than dealer; reports; registration

In case any person, other than a dealer or agent, shall sell, assign or transfer any vehicle to another person, the person acquiring such vehicle shall register the vehicle with the county tax collector of his residence or the State Tax Commission within seven (7) working days after such sale, assignment or transfer and pay the annual privilege license taxes. The seller or transferor shall remove the license plate from the vehicle and retain same. Such license plate must be surrendered to the issuing authority with the corresponding tax receipt if required, and credit shall be allowed for the taxes paid for the remaining tax year on like privilege or ad valorem taxes due on another vehicle owned by the seller or transferor, or by the seller's or transferor's spouse or dependent child. Privilege taxes on vehicles registered in excess of ten thousand (10,000) pounds gross vehicle weight, apportioned vehicles, rental and commercial trailers and buses, shall be considered like taxes only for vehicles registered in excess of ten thousand (10,000) pounds gross vehicle weight, apportioned vehicles, rental and commercial trailers and buses. Privilege or ad valorem taxes on vehicles with a gross vehicle weight of ten thousand (10,000) pounds or less shall be considered like taxes only for vehicles with a gross vehicle weight of ten thousand (10,000) pounds or less. If the seller or transferor does not elect to receive such credit at the time the license plate is surrendered, the issuing authority shall issue a certificate of credit to the seller or transferor, or to the seller's or transferor's spouse or dependent child, or to any other person, business or corporation, at the direction of the seller or transferor, for the remaining unexpired taxes prorated from the first day of the month following the month in which the license plate is surrendered. Any credit allowed for taxes due or any certificate of credit issued may be applied to like taxes owed in any county by the person to whom the credit is allowed or by the person possessing the certificate of credit. No credit, however, shall be allowed on the charge made for registration fees and any tag fees. Such license plates surrendered to the tax collector shall be retained by him, and in no event shall such license plate be attached to any motor vehicle after being surrendered to the tax collector, nor shall any license plate be transferred from one (1) motor vehicle to any other motor vehicle. Certificates of credit shall be designed and furnished by the commissioner.

The credit authorized by this section shall not apply to trailers or semitrailers subject to the tax levied in Section 27-19-18.



§ 27-19-143 - Reciprocity agreements

The Chairman of the State Tax Commission or any individual or agency who, or which, shall accede to his duties, the Attorney General and the Governor are hereby authorized and empowered to negotiate, enter into and promulgate reciprocity agreements and compacts with other states and the Dominion of Canada or its provinces, through their respective enforcement divisions, concerning the operation of all motor vehicles, properly registered in such other state upon and over the public highways of the State of Mississippi, in foreign or interstate commerce, without the payment of the privilege license tax provided for in this article, provided that the state with which such agreement is entered into extends like privileges to vehicles properly registered in the State of Mississippi; and provided further, that such agreements or compacts shall not suspend any laws, rules or regulations of this state other than the requirements of the payment of the privilege license tax provided for in this article by residents of such other states.

It is further provided that the Chairman of the State Tax Commission or any individual or agency who, or which, shall accede to his duties, the Attorney General and the Governor may likewise enter into agreements with the duly authorized representatives of other jurisdictions relating to the proportional registration of commercial vehicles in interstate or combined interstate and intrastate commerce. The apportionment may be made on a basis commensurate with and determined on the miles traveled on and use made of the highways of this state as compared with the miles traveled on and use made of other jurisdictional highways or any other equivalent basis of apportionment. It is also provided that the Chairman of the State Tax Commission or any individual or agency who, or which, shall accede to his duties, may collect proportional registration fees due other member jurisdictions and deposit such fees in a special holding fund until the fees may be properly distributed by the Chairman of the State Tax Commission or any individual or agency who, or which, shall accede to his duties, to the jurisdiction, including Mississippi, for which such fees have been collected. The Chairman of the State Tax Commission or any individual or agency who, or which, shall accede to his duties, the Attorney General and the Governor may adopt and promulgate such rules and regulations as shall be necessary to effectuate and administer the provisions herein contained.

It is further provided that the terms of all reciprocity agreements or compacts entered into under the provisions of this section shall, insofar as they relate to common or contract carriers of property, private commercial carriers of property, or common or contract carriers of passengers, be based upon the terms and provisions of Sections 27-61-1 through 27-61-29, and no person shall be entitled to the benefit of the terms and provisions of such agreements and compacts unless and until he fully complies with the requirements, terms and provisions of said Sections 27-61-1 through 27-61-29. The Chairman of the State Tax Commission or any individual or agency who, or which, shall accede to his duties, Attorney General and Governor shall have the power to cancel and abrogate any agreements or compacts entered into under the terms of this section or under any other law heretofore effective, by giving thirty (30) days' notice, in writing, to the enforcement authority of the state with which such agreement was entered into.



§ 27-19-147 - Use tax; imposition

If the application of any person for a privilege license for any vehicle reveals that the tax for the privilege of using or consuming tangible personal property imposed by the Use Tax Law, Article 1 of Chapter 67 of this title, was not paid at the time the vehicle was acquired, then the person, operator or owner of the vehicle being registered shall be required to pay the tax as provided by the Use Tax Law.



§ 27-19-149 - Use tax; exceptions

The tax imposed by Section 27-19-147 shall not apply on the use of motor vehicles which are exempted by Section 27-67-7, Mississippi Code of 1972.



§ 27-19-151 - Use tax; penalties for nonpayment

Any person, owner or operator of any vehicle, who fails or refuses to pay the tax imposed by Section 27-19-147, shall be liable for said tax, plus damages and interest, and shall be subject to all the administrative provisions of Section 27-67-31 of the Use Tax Law, which incorporates the administrative provisions of the sales tax law.



§ 27-19-153 - Effect of sale or transfer of vehicle upon tax liability; removal of license tags from vehicles of state or local governments upon sale or transfer

Whenever any vehicle in excess of ten thousand (10,000) pounds, gross vehicle weight, apportioned vehicles, rental and commercial trailers and buses, which have been registered and the annual tax paid thereon shall be sold or transferred, the purchaser or transferee thereof shall not be liable for any further or additional tax for the period of time covered by the original privilege license unless the original license is surrendered and a replacement license issued therefor under the provisions of Section 27-19-71 of this article, or unless there be some change in the classification or gross weight of such vehicle. The provisions of this paragraph shall not apply to trailers and semitrailers subject to the tax levied in Section 27-19-18.

Provided, however, when any vehicle which has been registered by the State of Mississippi or any county or city, levee district, school or drainage district, or any other political subdivision thereof, shall be sold or transferred, the person selling the vehicle for the state or political subdivision thereof shall remove the license tag which was issued to the state or political subdivision thereof for the vehicle being sold, and the purchaser or transferee thereof shall have five (5) full working days, exclusive of the date of delivery, within which to register the vehicle in the proper classification and gross weight bracket and shall pay the privilege license tax required for the vehicle. Any purchaser or transferee failing or refusing to register a vehicle acquired from the state or political subdivision thereof shall be liable for the full annual privilege license tax, plus a penalty thereon as provided in Section 27-19-63.



§ 27-19-155 - Purchase of license tags or plates by commission; disposition of proceeds of sale generally

The license or number tag herein provided for shall be purchased by the License Tag Commission, composed of the Governor, Commissioner of Revenue, Attorney General, and the State Treasurer, upon competitive bids, after having given three (3) weeks' notice of the time and place of purchase, by publishing said notice in at least three (3) newspapers, at least one (1) of which shall be published in the State of Mississippi, for a period of three (3) weeks prior to the date of purchase. The successful bidder shall enter into a bond with some surety company, authorized to do business in the state, as surety thereon, payable to the State of Mississippi, in a sum equal to the amount of his contract, conditioned for the faithful and prompt carrying out of said bid, and, in the event of the failure to comply with the terms of said contract, the amount of said bond shall be forfeited as liquidated damages and may be recovered by the Attorney General in any appropriate action. The License Tag Commission is hereby authorized and empowered to renegotiate any contract entered into for the purchase of license tags in order to obtain any other or additional tags necessitated by the passage of this article.

All monies received by the State Tax Commission as registration or tag fees, either from the tax collectors, or from licenses issued by the State Tax Commission, shall be paid into the State Treasury on the same day in which such funds are collected by the State Tax Commission. On April 1, 2010, and on the first day of each month succeeding the month in which registration or tag fees are received by the Department of Revenue, the portion of the receipts equal to the cost of the license tags, decals and associated freight costs shall be deposited into the special fund created in Section 27-19-179.



§ 27-19-156 - Contracts for purchase of license tags may permit vendors to reduce cost of license tag contract or generate additional revenue by offering advertising services in connection with the sale and distribution of license tags

In contracts entered into by the License Tag Commission and a vendor for the purchase of motor vehicle license tags, or in separate contracts entered into with other vendors, the commission may agree to include within the terms of any such contract provisions to permit the vendor to offer advertising services in connection with the sale and distribution of such license tags if such advertising services would reduce the cost of the license tag contract or would generate additional revenue for the state.



§ 27-19-157 - Purchase of license tags or plates; purchase from penitentiary

If legislation be passed requiring license tags and numbered plates to be made by the prisoners at the state penitentiary, then, in that event such tags and plates shall be procured or purchased from the penitentiary upon such terms as may be prescribed by law.



§ 27-19-159 - Distribution of collections

[With regard to any county which is exempt from the provisions of Section 19-2-3, this section shall read as follows:]

Monies collected by the State Tax Commission or remitted to said commission by tax collectors or other officers, as proceeds from the tax imposed by this article, and subject to tax collector's commissions and fees, shall be apportioned by the commissioner who shall determine such amounts as due each county and shall certify to the State Treasurer the amount due each county at the end of each month.

The State Treasurer shall requisition monies from such accounts in such amounts as determined and certified by the Chairman of the State Tax Commission. The State Fiscal Management Board shall deliver the warrant to the State Treasurer who shall transfer such funds to each county by warrant or by electronic funds transfer on or before the fifteenth of the month following collection by the commission to the depositories of the counties of the state, upon signed receipt from the chancery clerk of each county, as follows:

One-third (1/3) of said amount shall be paid to the counties in the proportion which the monthly computed number of registered motor vehicles situated therein bears to the whole monthly computed number of such vehicles registered in the state; one-third (1/3) of said amount shall be paid to the counties in the proportion which the number of square miles of each county bears to the total square miles in the state; and one-third (1/3) of said amount shall be paid to the counties in the proportion which the population of each county bears to the total population of the state, as shown by the last preceding federal census. Said sums shall constitute a road fund of such county receiving its proportionate share and shall thereafter be used as follows:

In any county having countywide road or bridge bonds, or supervisors district, or district road or bridge bonds outstanding, which exceed in the aggregate twelve percent (12%) of the assessed valuation of the taxable property of the county or district, it shall be the duty of the board of supervisors to set aside not less than sixty percent (60%) of such county's or district's share of the tax paid to such county under the provisions of this article, to be used in paying the principal and interest of such road or bridge bonds as they mature.

In any county having countywide road or bridge bonds, or district road or bridge bonds outstanding, which exceed in the aggregate five percent (5%) of the assessed valuation of the taxable property of the county, but which do not exceed in the aggregate twelve percent (12%) of the assessed valuation of the taxable property of the county, it shall be the duty of the board of supervisors to set aside not less than thirty-five percent (35%) of such county's share to be used in paying the principal and interest of such road or bridge bonds as they mature. And, in any county having countywide road or bridge bonds or district road or bridge bonds outstanding which do not exceed in the aggregate five percent (5%) of the assessed valuation of the taxable property of the county, it shall be the duty of the board of supervisors to set aside not less than ten percent (10%) of such county's share of the proceeds of the tax paid to such county under the provisions of this article to be used in paying the principal and interest on such road or bridge bonds as they mature.

The portion of such county's share of the privilege taxes imposed by this article thus set aside for the payment of the principal and interest of road or bridge bonds, as provided for in this section, shall be used, first, in paying the currently maturing installments of principal and interest of countywide road and bridge bonds, if there be any such countywide road or bridge bonds outstanding, and secondly, in paying the currently maturing installments of principal and interest of district road or bridge bonds outstanding. It shall be the duty of the board of supervisors to pay bonds and interest maturing in each supervisors district out of such district's share of the privilege taxes imposed by this article.

The remaining portion of such county's share of the privilege taxes, after setting aside the portion above provided for the payment of principal and interest of bonds, shall be used in the construction and maintenance of any public highways, bridges or culverts of the county, including the roads in special or separate road districts, in the discretion of the board of supervisors; or in paying the interest and principal of county road and bridge bonds or district road and bridge bonds, in the discretion of the board of supervisors.

In any county having no countywide road or bridge bonds or district road or bridge bonds outstanding, all of such county's share of the privilege taxes paid to such county under the provisions of this article shall be used in the construction, reconstruction and maintenance of the public highways, bridges or culverts of the county, as the board of supervisors may determine.

[With regard to any county which is required to operate on a countywide system of road administration as described in Section 19-2-3, this section shall read as follows:]

Monies collected by the State Tax Commission or remitted to said commission by tax collectors or other officers, as proceeds from the tax imposed by this article and subject to tax collector's commissions and fees, shall be apportioned by the commissioner who shall determine such amounts as due each county and shall certify to the State Treasurer the amount due each county at the end of each month.

The State Treasurer shall requisition monies from such accounts in such amounts as determined and certified by the Chairman of the State Tax Commission. The State Fiscal Management Board shall deliver the warrant to the State Treasurer who shall transfer such funds to each county by warrant or by electronic funds transfer on or before the fifteenth of the month following collection by the commission to the depositories of the counties of the state, upon signed receipt from the chancery clerk of each county, as follows:

One-third (1/3) of said amount shall be paid to the counties in the proportion which the monthly computed number of registered motor vehicles situated therein bears to the whole monthly computed number of such vehicles registered in the state; one-third (1/3) of said amount shall be paid to the counties in the proportion which the number of square miles of each county bears to the total square miles in the state; and one-third (1/3) of said amount shall be paid to the counties in the proportion which the population of each county bears to the total population of the state, as shown by the last preceding federal census. Said sums shall constitute a road fund of such county receiving its proportionate share and shall thereafter be used as follows:

In any county having road or bridge bonds outstanding which exceed in the aggregate twelve percent (12%) of the assessed valuation of the taxable property of the county, it shall be the duty of the board of supervisors to set aside not less than sixty percent (60%) of such county's share of the tax paid to such county under the provisions of this article, to be used in paying the principal and interest of such road or bridge bonds as they mature.

In any county having road or bridge bonds outstanding which exceed in the aggregate five percent (5%) of the assessed valuation of the taxable property of the county, but which do not exceed in the aggregate twelve percent (12%) of the assessed valuation of the taxable property of the county, it shall be the duty of the board of supervisors to set aside not less than thirty-five percent (35%) of such county's share to be used in paying the principal and interest of such road or bridge bonds as they mature. And, in any county having road or bridge bonds outstanding which do not exceed in the aggregate five percent (5%) of the assessed valuation of the taxable property of the county, it shall be the duty of the board of supervisors to set aside not less than ten percent (10%) of such county's share of the proceeds of the tax paid to such county under the provisions of this article to be used in paying the principal and interest on such road or bridge bonds as they mature.

The portion of such county's share of the privilege taxes imposed by this article thus set aside for the payment of the principal and interest of road or bridge bonds, as provided for in this section, shall be used in paying the currently maturing installments of principal and interest of road and bridge bonds, if there be any such road or bridge bonds outstanding.

The remaining portion of such county's share of the privilege taxes, after setting aside the portion above provided for the payment of principal and interest of bonds, shall be used in the construction and maintenance of any public highways, bridges or culverts of the county, in the discretion of the board of supervisors; or in paying the interest and principal of county road and bridge bonds, in the discretion of the board of supervisors.

In any county having no road or bridge bonds outstanding, all of such county's share of the privilege taxes paid to such county under the provisions of this article shall be used in the construction, reconstruction and maintenance of the public highways, bridges or culverts of the county, as the board of supervisors may determine.



§ 27-19-167 - Declaration of policy

All taxes, fees and other charges imposed by this article are hereby declared to be levied against persons operating motor vehicles upon the highways of this state, as reasonable compensation to the State of Mississippi for the use of such highways.



§ 27-19-169 - Privileges of surviving spouses of members of military killed on active duty; motor vehicle license plates; privilege tax exemption; penalty for violation

Any legal resident of the State of Mississippi who is the unremarried surviving spouse of a member of the Armed Forces of the United States, a reserve component of the Armed Forces or of the National Guard, who, while on active duty, is killed or dies in time of war or national emergency declared by the President of the United States, or in an area determined by the Secretary of Defense to be of immediate military hazard, is privileged to purchase annually one (1) motor vehicle license plate or tag in his county of legal residence, for the sum of One Dollar ($ 1.00) in total cost, regardless of make or model of motor vehicle. The registration year of such motor vehicle shall commence the first day of the month in which application for registration is made, as provided in Section 27-19-31.

Not more than one (1) such motor vehicle license plate or tag shall be issued to each such qualified spouse. This section pertains only to license plates for private passenger motor vehicles or pickup trucks. Proof of ownership of each particular motor vehicle for which a license plate or tag is requested must be shown at time of application for such plate or tag.

Vehicles owned by qualified spouses are hereby exempt from all privilege taxes. At the time of application or renewal registration, a surviving spouse who desires to retain the distinctive plate or tag issued under this section shall file with the county tax collector a sworn statement that the spouse is unmarried. Any such vehicle when so registered shall be exempt from all privilege taxes.

The State Tax Commission is directed to prescribe the color and design for license plates or tags issued under this section.

A license issued under this section shall not be transferable to any other person.

Any person evading or violating any of the provisions of this section, or attempting to secure benefits hereunder to which he is not entitled, shall be guilty of a misdemeanor and upon conviction shall be fined not less than One Hundred Dollars ($ 100.00) nor more than One Thousand Dollars ($ 1,000.00).



§ 27-19-171 - Certificate of tax loss from implementation of Section 27-19-169; reimbursement

(1) As used in this section:

(a) "Tax loss" means the exemption from ad valorem taxes allowed pursuant to Section 27-51-41(2)(j), (k) and (l).

(b) "Reimbursement of tax loss" means the amount of tax loss reimbursed to each local taxing unit as determined pursuant to this section.

(c) "Local taxing unit" means any county, municipality, school district or other local entity that levies an ad valorem tax, or for which an ad valorem tax is levied, to fund all or a portion of its budget.

(2) The tax collector of each county shall prepare a certificate of tax loss resulting from the approved applications for motor vehicle license plates or tags made pursuant to Section 27-19-169, Section 27-19-53 and Section 27-19-54, which certificate shall be made on forms prescribed by the State Tax Commission. Such certificate shall show truly and correctly the total number of approved applications and the total tax loss resulting from the approved applications. The certificates shall be made in duplicate and be certified by the tax collector as being true and correct. Not later than June 1 of each year he shall forward the original certificates to the State Tax Commission and retain the duplicate certificates in his file as a public record.

(3) On July 1 of each year the State Tax Commission shall certify to the Department of Finance and Administration the amount of the reimbursement of tax loss due each local taxing unit. The Department of Finance and Administration shall, upon receipt of the certified amount of tax loss due each local taxing unit from the State Tax Commission, issue his warrants on the State Treasurer to pay to the local taxing units the amount as certified by the State Tax Commission. The warrant shall be made payable to the official depository for the funds of the local taxing unit. The Department of Finance and Administration shall issue no warrant for such purpose except upon the certification of the State Tax Commission. The State Treasurer shall pay the warrants of the Department of Finance and Administration out of any monies in the State Treasury appropriated for the purposes of this section.



§ 27-19-177 - Restriction on political use of funds derived from fees collected from issuance of distinctive or special license tags

Notwithstanding any other provision of law to the contrary, any entity receiving funds that are derived from fees collected from the issuance of distinctive or special license tags under this chapter shall not use such funds to attempt to influence any legislation or any political campaign on behalf of or in opposition to any candidate for public office.



§ 27-19-179 - State Tax Commission License Tag Acquisition Fund; purpose

(1) There is created in the State Treasury a special fund to be designated as the "State Tax Commission License Tag Acquisition Fund." The special fund shall consist of monies deposited therein under Sections 27-19-99 and 27-19-155 and monies from any other source designated for deposit into the fund. Unexpended amounts remaining in the special fund at the end of a fiscal year shall not lapse into the State General Fund, and any interest earned or investment earnings on amounts in the fund shall be deposited to the credit of the fund.

(2) From and after July 1, 2010, monies in the special fund may be used by the State Tax Commission for the purpose of paying the costs incurred for purchasing license tags and decals and associated freight costs under Section 27-19-1 et seq. The commission may escalate its budget and expend monies from the special fund in accordance with rules and regulations of the Department of Finance and Administration in a manner consistent with the escalation of federal funds.






Article 3 - MOTOR VEHICLE DEALER TAG PERMIT LAW

§ 27-19-301 - Short title

This article shall be known as "The Motor Vehicle Dealer Tag Permit Law."



§ 27-19-303 - Definitions

The following words and phrases, when used in this article, shall for purposes thereof have the meaning respectively ascribed thereto as follows:

(a) "Motor vehicle" shall mean every vehicle intended primarily for use and operation on the public highways, which is self-propelled and every vehicle intended primarily for operation on the public highways, which is not driven or propelled by its own power, but which is designed either to be attached to and become a part of or to be drawn by a self-propelled vehicle, but not including farm tractors and other machines and tools used in production, harvesting and care of farm products.

(b) "Person" shall mean every natural person, firm, copartnership, association or corporation.

(c) "Motor vehicle dealer" shall mean any business engaged in the selling or exchanging of new or new and used motor vehicles or used vehicles; and, which has an established place of business open for inspection at any time by any peace officer or the Commissioner of Revenue of the Department of Revenue or one (1) of his authorized representatives during reasonable hours; and, which buys and sells or exchanges at least twenty-four (24) motor vehicles per year that are the same motor vehicle type for which distinguishing number tags are being sought under this article. For purposes of this paragraph each of the following categories shall be considered a different motor vehicle type:

(i) Motor vehicles (as defined under Section 27-19-3) with a gross vehicle weight (as defined under Section 27-19-3) of less than sixteen thousand (16,000) pounds, not including motorcycles;

(ii) Motorcycles;

(iii) Trailers, semitrailers and house trailers; and

(iv) Motor vehicles not included in subparagraphs (i), (ii) and (iii) of this paragraph.

(d) "Dealer" shall mean such of the principal officers of a corporation registered as a motor vehicle dealer, and such of the partners of a copartnership registered as a motor vehicle dealer as are actively and principally engaged in the motor vehicle business. The term "dealer" shall not include:

(i) Directors, stockholders or inactive partners; or

(ii) Receivers, trustees, administrators, executors, guardians, or other persons appointed by or acting under any judgment or order of any court, whether state or federal; or

(iii) Public officers while performing their official duties; or

(iv) Persons disposing of motor vehicles acquired for their own use and actually so used when the same shall have been used, so acquired in good faith, and not for the purpose of avoiding the provisions of this article; or

(v) Persons who shall sell motor vehicles as an incident to their principal business but who are not engaged primarily in selling motor vehicles. The foregoing shall include only finance companies or banks which sell repossessed motor vehicles, and insurance companies which sell motor vehicles which they have taken into their possession as an incident of payment made under policies of insurance, and which do not maintain a used car lot or building with one (1) or more employed motor vehicle salesmen.

(e) "New motor vehicle dealer" shall mean a business dealing in new motor vehicles, tractors, trailers or semitrailers, or new and used motor vehicles, tractors, trailers or semitrailers.

(f) "Used motor vehicle dealer" shall mean a business dealing in used motor vehicles, tractors, trailers or semitrailers. "Automobile dismantlers" shall also be classified as used motor vehicle dealers.

(g) "Established place of business" shall mean any place owned or leased and regularly occupied by any person for the primary and principal purpose of engaging in selling, buying, bartering, exchanging or dealing in motor vehicles, tractors, trailers or semitrailers, whether same may be displayed or offered for sale and where the books and records required of the conduct of such business are maintained and kept. Established places of business shall be open for inspection at any time by any peace officer or employee of the Department of Revenue during reasonable hours. To constitute a place of business, it shall be apparent that there is a holding out to the general public that an establishment is offering motor vehicles, tractors, trailers and semitrailers for sale. There shall be an office separate from and not in conjunction with or related to any other business for the purpose of transacting the business of offering motor vehicles, tractors, trailers or semitrailers for sale, or in lieu of such office there shall be an adequate display of identification as a motor vehicle dealer as specified by the Commissioner of Revenue of the Department of Revenue.

(h) "Automobile dismantler" shall mean any person who maintains an established place of business and who is engaged in the business of buying, selling or exchanging used motor vehicles, mobile homes or house trailers for the purpose of remodeling, taking apart or rebuilding same or buying and selling of parts of used motor vehicles and shall be classified as a used motor vehicle dealer.

(i) "Automobile auction" shall mean any person, firm, association, corporation or trust, resident or nonresident, acting as an agent for the purchaser or seller of motor vehicles.

(j) "Department" or "commission" shall mean the Commissioner of Revenue of the Department of Revenue.

(k) "Limited motor vehicle dealer" or "limited dealer" shall mean any business engaged in the selling or exchanging of new or used motor vehicles, or both, which buys and sells or exchanges fewer than the number of motor vehicles required to be sold or exchanged in order to fall within the definition of the term "motor vehicle dealer" and is granted a limited license at the discretion of the Commissioner of Revenue of the Department of Revenue. Such limited dealer shall be awarded all privileges of a "motor vehicle dealer," except for the purchase and use of distinguishing number tags. A limited dealer shall abide by all provisions and requirements of this article associated with a "motor vehicle dealer."

(l) "Wholesale motor vehicle dealer" or "wholesale dealer" shall mean any business engaged in the selling or exchanging of new or used motor vehicles, or both, strictly on a wholesale basis with no inventory being maintained which is granted a wholesale license at the discretion of the Commissioner of Revenue of the Department of Revenue. Such wholesale dealer shall be awarded all privileges of a "motor vehicle dealer," except for the purchase and use of distinguishing number tags. A wholesale dealer shall abide by all provisions and requirements of this article associated with a "motor vehicle dealer," except for the requirement of the "established place of business" and the requirement to buy, sell or exchange a certain number of motor vehicles per year.



§ 27-19-305 - Motor vehicle dealer tag permit; denial of application; revocation of permit

(1) A dealer shall make application to the commission on forms prescribed and furnished him to obtain a distinguishing number for such motor vehicles as are owned by such dealer. The commission shall issue to the applicant a motor vehicle dealer tag permit containing the name and address of the dealership and such further information as the commission may determine to be necessary. The place of business or agency herein referred to shall mean a place in any city, town, or locality where motor vehicles owned or assigned to such dealer are regularly kept or exposed for sale in the custody or control of the dealer, salesman, employee, or agent of such dealer.

(2) The commission may deny the application for a permit or revoke the permit of any person who has failed or is failing to comply with the provisions of this article. The commission may deny the application for a permit or revoke the permit of any person who has failed to satisfy all of the finally determined tax liabilities owed by that person. For purposes of this subsection, "finally determined tax liabilities" means any state tax, fee, penalty and/or interest owed by a person to the State of Mississippi where the assessment of the liability has been made against that person as provided by law and the assessment is not subject to any further timely filed administrative or judicial review.



§ 27-19-307 - Tag expiration date

Motor vehicle dealer tag permits and tags shall expire on October 31 next following the date of issuance.



§ 27-19-309 - Fees; distinguishing number tags

(1) An application for a motor vehicle dealer tag permit, new or used, must be accompanied by a fee of One Hundred Dollars ($ 100.00). The State Tax Commission shall furnish distinguishing number tags at a fee of Thirty-five Dollars ($ 35.00) each and a tag fee of Three Dollars and Seventy-five Cents ($ 3.75). A dealer shall be limited to twelve (12) tags at Thirty-five Dollars ($ 35.00) each and any additional tags shall be Seventy-five Dollars ($ 75.00) each, plus a tag fee of Three Dollars and Seventy-five Cents ($ 3.75) for each tag. Provided, that the application required herein shall have a space on same for the inclusion of the sales tax number of the applicant.

(2) If a motor vehicle dealer is engaged only in buying, selling or exchanging motorcycles, the application for a motor vehicle dealer tag permit must be accompanied by a fee of Fifty Dollars ($ 50.00). The State Tax Commission shall furnish motorcycle dealer tags at a fee of Six Dollars ($ 6.00) each, and Three Dollars and Seventy-five Cents ($ 3.75) for each tag fee. Such dealer shall be issued only motorcycle dealer distinguishing number tags, and the tags shall be displayed only upon a motorcycle.

(3) A motor vehicle dealer engaged only in buying, selling, or exchanging of trailers, semitrailers or house trailers shall pay a fee of Seventy-five Dollars ($ 75.00) for his permit. The State Tax Commission shall furnish distinguishing number tags for such at a fee of Ten Dollars ($ 10.00) each, plus Three Dollars and Seventy-five Cents ($ 3.75) for each tag fee. Such dealer shall be issued only trailer dealer distinguishing number tags, and the tags shall be displayed only upon a trailer, semitrailer or house trailer.

(4) A manufacturer or manufacturer's branch, who is engaged only in delivering to and from the factory and located within the State of Mississippi, shall pay a fee of Fifty Dollars ($ 50.00) for his permit and may purchase a distinguishing number tag upon making application to the State Tax Commission for a fee of Ten Dollars ($ 10.00), plus Three Dollars and Seventy-five Cents ($ 3.75) for a tag fee. Such manufacturer shall be issued only manufacturer tags, and the tags shall be displayed only upon those manufactured vehicles.

(5) A heavy truck dealer shall pay a fee of One Hundred Dollars ($ 100.00) for his permit and may purchase, for use in accordance with Section 27-19-319, distinguishing number tags for a fee of One Hundred Twenty-five Dollars ($ 125.00) each, plus a tag fee of Three Dollars and Seventy-five Cents ($ 3.75) each. Such dealer shall be issued only heavy truck tags and the tags shall be displayed only upon a heavy truck.

(6) A manufacturer whose distribution or import companies operate a regional vehicle parts warehouse, distribution or preparation facilities located in a county wherein U.S. Highway 51 and State Highway 4 intersect within the State of Mississippi, shall pay an annual fee of One Hundred Dollars ($ 100.00) for a permit and may purchase a distinguishing number tag upon making application to the State Tax Commission for a fee of Fifty Dollars ($ 50.00), plus Three Dollars and Seventy-five Cents ($ 3.75) for a tag fee. Such manufacturer shall be issued tags to be utilized by vehicles owned by the manufacturer and which are used by the manufacturer for testing, distribution, evaluation, incentives and promotion. The number of tags issued to a manufacturer by the State Tax Commission shall not exceed fifty (50).

(7) Beginning July 1, 1987, and until the date specified in Section 65-39-35, there shall be levied a tag fee of Five Dollars ($ 5.00) in addition to the tag fee of Three Dollars and Seventy-five Cents ($ 3.75) levied in this section. Such additional fee shall be levied in the same manner as the tag fee of Three Dollars and Seventy-five Cents ($ 3.75).

(8) A motor vehicle manufacturer operating a project as defined in Section 57-75-5(f)(iv)1 or Section 57-75-5(f)(xxi) shall pay an annual fee of One Hundred Dollars ($ 100.00) for a permit and may purchase a distinguishing number tag upon making application to the State Tax Commission for a fee of Fifty Dollars ($ 50.00), plus Three Dollars and Seventy-five Cents ($ 3.75) for a tag fee. Such manufacturer shall be issued tags to be utilized by vehicles owned by the manufacturer and which are used by the manufacturer primarily for maintenance at the project site and for testing, demonstration, evaluation, incentives and promotion. The number of tags issued to such manufacturer by the State Tax Commission shall not exceed three hundred (300).

(9) The number of distinguishing number tags issued to each dealer shall be determined by the State Tax Commission. In addition, only those dealer distinguishing number tags authorized and purchased by the State Tax Commission will be considered as a valid dealer distinguishing number tag and any tag manufactured by any other means and held out to the public as being a dealer distinguishing number tag shall be a violation of this section and a penalty of Five Hundred Dollars ($ 500.00) shall be assessed by the State Tax Commission, which shall be in addition to any penalty authorized by law. Display of the tag in question on a vehicle shall be considered prima facia evidence of the violation.



§ 27-19-313 - Records

Motorcycle dealers, automobile dismantlers, automobile auctions, and motor vehicle dealers, shall have posted in plain sight in their places of business, their motor vehicle dealer tag permits, state sales tax permits, and county or city privilege licenses, for the carrying on of their particular businesses. Such persons shall maintain a record, in their established place of business, containing the following information, which shall be open for inspection at any time by any peace officer or employee of the commission during reasonable hours:

(a) Every motor vehicle bought, sold, exchanged, received or accepted for sale or exchange.

(b) Every motor vehicle which is bought or otherwise acquired, or dismantled.

(c) The name and address of the person from whom such motor vehicle was purchased or acquired, the date thereof, name and address of the person to whom such motor vehicle was sold or otherwise disposed of, and the date thereof, along with a sufficient description of every motor vehicle, as well as the name and identifying number thereof.



§ 27-19-316 - Reports

Motor vehicle dealers and motorcycle dealers who are not designated agents pursuant to Section 63-21-13, Mississippi Code of 1972, shall make quarterly reports to the commission on forms prescribed by the commission by the twentieth day of each month following the months of March, June, September and December on all motor vehicles that have been wholesaled to other dealers in Mississippi and also on all out-of-state sales.



§ 27-19-319 - Dealer's use of distinguishing number tags

A motor vehicle bearing a motor vehicle dealer distinguishing number tag assigned to a motor vehicle dealer may be operated by a dealer, his authorized representative or customer as provided in this section for the following purposes and uses:

(a) For the purpose of testing and adjusting such vehicle in the vicinity of the dealer's place of business.

(b) For purposes connected with the business of purchasing, selling or exchanging motor vehicles including such use by a dealer or his salesman or other bona fide employee as may be reasonable in showing, exhibiting, displaying or demonstrating vehicles for sale.

(c) For demonstration purposes by prospective purchasers, dealers or full-time employees of the dealership.

(d) For purposes of delivering a heavy truck to and from the dealership or demonstration of a heavy truck, either empty or under load, by prospective bona fide purchasers. However, any such use shall be limited to a period of not more than four (4) days. Any person operating a heavy truck under the provisions of this paragraph shall carry with him at all times while operating such truck written authority so to do signed by the dealer furnishing such heavy truck. A copy of the authorization shall be retained by the dealer.

(e) For business or demonstration use of the dealer or any full-time employee of the dealership.

(f) For use of a customer whose vehicle is being repaired by the dealer, but such use shall not extend for a period of longer than ten (10) days and only when authorized by the dealer in writing.

(g) For nonbusiness use, when operated by dealers or full-time dealership personnel, on a vehicle in inventory and available for sale.



§ 27-19-320 - Use of dealer's license tag by relative of dealership owner

It shall be unlawful for a dealer's license tag to be used by a relative of the dealership owner unless such relative is a full-time employee of such dealer.



§ 27-19-321 - Other use of dealer's distinguishing number tags

(1) Manufacturers and factory branches shall transport motor vehicles owned from the place of manufacture or factory branch to purchasers or motor vehicle dealers, or from the motor vehicle dealer to the manufacturer or factory branch.

(2) Trailer dealers shall use distinguishing number tags only on trailers moving from the motor vehicle dealer's place of business to the purchaser or, when purchased by the motor vehicle dealer, to its place of business.



§ 27-19-323 - Display of dealer distinguishing number tags

No vehicle bearing a distinguishing number tag shall be operated upon the highways of this state unless such tag is conspicuously displayed on the vehicle being operated in such manner that it may be easily read. Such tags shall be kept reasonably clean and shall not be defaced in any manner.



§ 27-19-325 - Distribution of tax proceeds

All monies collected by the State Tax Commission as proceeds from the tax imposed by this article shall be distributed to the various counties of the state according to the provisions of Section 27-19-159, Mississippi Code of 1972; however, except as otherwise provided in Section 31-17-127, the additional tag fee of Five Dollars ($ 5.00) levied under subsection (7) of Section 27-19-309 shall be paid into the State Treasury to the credit of the State Highway Fund for the construction or reconstruction of highways designated under the Four-Lane Highway Program created in Section 65-3-97.



§ 27-19-327 - Penalties

(1) It shall be a misdemeanor for any person to willfully violate any provision of this article. Any such violation shall be punishable as follows:

(a) For the first offense, a fine of One Hundred Dollars ($ 100.00).

(b) For a second offense, a fine of Two Hundred Fifty Dollars ($ 250.00).

(c) For a third and any subsequent offense, a fine of Five Hundred Dollars ($ 500.00) and forfeiture for a period of one (1) year of all dealer license plates issued under the provisions of this article.

(2) If any person, firm or corporation owns or operates a motor vehicle displaying a dealer's tag for any purpose other than that authorized by this article, then such person or dealer shall be deemed to be operating the motor vehicle unlawfully and in violation of the provisions of this article and shall be required to immediately obtain proper license and shall pay for such tag the full annual privilege license tax applicable plus a penalty of one hundred percent (100%). In addition, the dealer's tag being displayed shall be immediately surrendered to the State Tax Commission or one of his authorized representatives.

(3) The Chairman of the State Tax Commission or one of his authorized representatives may suspend or revoke a dealer for consistent violation of any provision of this article or of Section 63-21-1 et seq. The suspension or revocation of the permit shall be for a period of time determined by the State Tax Commission.



§ 27-19-333 - Dealer license plates; manner of distinguishing types of dealers

Motor vehicle dealer license plates shall distinguish between the various types of motor vehicle dealers. The commission shall provide for the issuance of appropriately lettered, numbered or colored, or combinations thereof, motor vehicle dealer's license plates so as to distinguish between the various categories and types of motor vehicle dealers.



§ 27-19-335 - Enforcement; duties of state tax commission and other enforcement officers; disposition of penalties

The commission is hereby given full and complete responsibility for the administration of the provisions of the Motor Vehicle Dealer Tag Permit Law.

The state tax commission, the commissioner of public safety, all sheriffs, county patrolmen and authorized municipal officers are hereby authorized and directed to enforce the provisions of this article. Any penalties assessed at the instance of any municipal officials shall be divided fifty percent (50%) to the municipality which initiated the penalty and fifty percent (50%) to the county in which such municipality is located. Sheriffs shall be entitled to their share of penalties as is elsewhere provided by law, which share shall be paid into the general fund of the county. Any penalties imposed at the instance of the officers of the commissioner of public safety or the commission shall be paid into the general fund of the county where the citation is written.






Article 5 - MERCHANDISE VENDORS' MILEAGE TAX [REPEALED]






Chapter 21 - FINANCE COMPANY PRIVILEGE TAX

§ 27-21-1 - Administration

The administration of this chapter is vested in and shall be exercised by the Commissioner of Revenue of the Department of Revenue, hereinafter referred to as commissioner, and who may do any act required in the administration of the law by and through his duly appointed and constituted deputies or agents, who shall serve under him, and shall perform such duties as may be required by the commissioner, including the signing of notices, warrants and such other documents as may be specifically designated by the commissioner, not inconsistent with this chapter. The Commissioner of Revenue of the Department of Revenue, as commissioner, may require the assistance of and act through the Attorney General, prosecuting attorney of any county, or any district attorney, or any attorney for the department. The commissioner may, with the assent of the Governor, employ special counsel in any county to aid the prosecuting attorney of such county or the Attorney General or district attorney, and the compensation of such special counsel shall be fixed by and paid only upon the approval of the Governor; but the Attorney General, district attorney or prosecuting attorney of any county shall receive no fees or compensation for services rendered in enforcing this chapter in addition to the salary paid such officer.



§ 27-21-3 - Privilege tax levied

There is hereby levied a statewide privilege tax upon every person, firm, corporation, or association, other than banks, state or national, doing business of lending money secured by mortgages, trust receipts, retained-title or purchase contracts, on motor vehicles, furniture, refrigerators containing mechanical freezing units operated by gas or electricity, or radios or any other tangible personal property, located in the State of Mississippi, or doing a business of purchasing, discounting, or otherwise acquiring notes, trust receipts, or other forms of indebtedness secured by liens, in the form of mortgages, retained-title or purchase contracts, or other liens, upon motor vehicles, furniture, refrigerators containing mechanical units operated by gas or electricity or other fuels, or radios or any other tangible personal property, located in this state (not including, however, cotton, cotton seed or agricultural products); the amount of said tax to bear a direct relationship to the value of the securities held, owned, or acquired by such person, firm, corporation or association, and exacted in return for the protection afforded by the government and laws of this state in the enjoyment of such ownership and rights acquired thereby; the tax to be computed by application of the rate hereinafter set out to the total value of such securities, other than those securities representing loans for the payment of the wholesale sales price and those securities representing transactions known as "floor plan," upon which no tax is to be imposed. Provided, however, that the tax imposed in this chapter shall not apply to (a) persons, firms or corporations engaged in the general mercantile business, who make advancements of money, merchandise and supplies to their customers and who take mortgages, deeds of trust or other liens upon personal property to secure the payment of the indebtedness thus incurred; or (b) a member of an affiliated group as defined by Section 1504 of the Internal Revenue Code of 1986, as amended, on July 1, 1995, with respect to loans made by one member of the affiliated group to another and who is not otherwise engaged in the business of loaning money secured by tangible personal property.



§ 27-21-5 - Schedule of tax

The rate by which the amount of the tax hereby levied shall be one-fourth of one per centum (1/4 of 1%) of the total amount of indebtedness secured by tangible property located in the State of Mississippi.



§ 27-21-7 - Filing of report with Department of Revenue; payment of tax; due dates

(1) Every person, firm, corporation or association liable for the tax under the provisions of this chapter, shall make and file with the State Tax Commission a full and correct report of the total amount of the indebtedness it has secured by tangible personal property located in Mississippi and pay to the State Tax Commission the tax computed as provided in Section 27-21-5.

Such report and payment are due as follows:

For the period January 1 through March 31, the report and payment are due April 20;

For the period April 1 through June 30, the report and payment are due July 20;

For the period July 1 through September 30, the report and payment are due October 20;

For the period October 1 through December 31, the report and payment are due January 20.

(2) An amended report for March through May 1994, along with indebtedness acquired for June 1994, shall be due July 20, 1994.



§ 27-21-9 - Tax in lieu of other privilege taxes

The tax hereby levied is in lieu of all other privilege taxes upon such business, and shall be paid to the commissioner, as provided by law, previous to enjoyment of the privilege for the period covered by the payment; and the amounts paid by the taxpayer in any given calendar year shall be credited upon such income tax as may be due by the taxpayer for such calendar year, or for the next fiscal year ending after the close of such calendar year on the income derived exclusively from the business which measures the annual statewide privilege tax levied by Section 27-21-3, Mississippi Code of 1972. The credit so allowed shall, in no event, be in a greater amount than the total amount of income tax due by the taxpayer for such calendar or fiscal year; it being the purpose and effect of this section that whichever of the above taxes is greater in amount shall be paid by the taxpayer.



§ 27-21-11 - "Doing business" defined

The terms "doing business", or "doing a business", as used in this chapter, shall mean and include any and every act, power or privilege exercised or enjoyed in this state as an incident to, or in connection with, the lending of money, acquiring or owning notes or other forms of indebtedness secured as aforesaid by liens on tangible personal property located in the state of Mississippi, which liens may be enforced or indebtedness collected under the laws and government of this state; and the enjoyment of any and every right or privilege as owner of such securities on account of which said act, right, power or privilege so exercised or enjoyed, the state of Mississippi can lawfully levy and collect a privilege tax. Provided, the terms "doing business", or "doing a business", as used in this chapter shall not include the owning of notes or other forms of indebtedness when said notes or other forms of indebtedness are owned by the dealer selling the tangible personal property securing said notes or other forms of indebtedness.



§ 27-21-13 - Doing business without paying tax; denial of access to courts to collect debts; penalty for passing tax on to consumer or dealer

If any person, firm, corporation or association shall do business in this state as hereinbefore defined, without having paid the tax hereby imposed, then, in addition to all other fines and penalties, such person, firm, corporation or association, shall be denied access to the courts of this state for the purpose of collecting any indebtedness evidenced by securities held, enforcing securities so held or acquired, or for the purpose of obtaining possession of the property upon which a lien exists under such note or other form of indebtedness, or for the purpose of obtaining judgment on any such notes or contracts or other evidences of indebtedness, or for any other purpose in connection with the enforcement of any right acquired by the acquisition or ownership of such notes, evidences of indebtedness or other contracts. If any holder of such paper shall directly or indirectly pass the tax imposed by this chapter on to the consumer or dealer, or shall attempt to do so, such holder shall be liable to a penalty of Two Hundred Dollars ($ 200.00) for each separate transaction involved, which penalty or penalties may be recovered by suit by any such dealer or consumer aggrieved. This section shall be construed liberally in favor of the dealer or consumer aggrieved.



§ 27-21-15 - Records to be kept

It shall be the duty of every person engaging or continuing in this state, in any business as defined in this chapter, and for which the privilege tax is imposed by this chapter, to keep and preserve adequate records of all transactions by which securities of any character are required, evidencing liens upon tangible property located in this state, as hereinbefore defined. The records provided for in this section shall be kept in the taxpayer's principal place of business within this state, and if no such principal place of business is maintained in this state, then such records shall be kept at some convenient place in the custody of some reliable officer or person to be designated by the commissioner. Said records shall be open to inspection by the commissioner or his duly authorized agents at all reasonable times, for the purpose of ascertaining the amount of taxes due under this chapter.



§ 27-21-19 - Enforcement

All administrative provisions of the Mississippi Sales Tax Law shall apply with like force and effect to all persons liable for taxes under the provisions of this chapter, and the commissioner and the state tax commission shall exercise all power and authority and perform all the duties with respect to taxpayers under this chapter as are provided in said Mississippi Sales Tax Law. In case of conflict between the provisions of this chapter and any provision in the Mississippi Sales Tax Law, then the provisions of this chapter shall control.






Chapter 23 - CHAIN STORE PRIVILEGE TAX [REPEALED]



Chapter 25 - SEVERANCE TAXES

Article 1 - TIMBER AND TIMBER PRODUCTS

§ 27-25-1 - Tax levied

(1) There is hereby assessed and levied a privilege tax upon each person engaged within this state in the business of growing, felling, cutting, severing and producing logs or any timber products from the soil or water, for sale, profit or commercial use; or purchasing, logging, or selling logs or timber products for commercial purposes. The tax shall be as follows:

(a) For timber, all species used in the manufacture of lumber, veneer, chips or other products:

(i) One Dollar ($ 1.00) per thousand board feet, or Twelve Cents ($.12) per ton, for pine and other soft woods;

(ii) Seventy-five Cents ($.75) per thousand board feet, or Eight Cents ($.08) per ton, for hardwoods;

(b) For lumber, all species and kinds, including crossties: Seventy-five Cents ($.75) per thousand board feet actual board measure;

(c) For poles, piling, posts, stanchions and like timber products not manufactured into lumber: Three Dollars and Sixty Cents ($ 3.60) per one hundred (100) cubic feet;

(d) For timber products purchased by cubic feet other than those listed in paragraph (c):

(i) Fifty-five Cents ($.55) per one hundred (100) cubic feet for pine and other soft woods;

(ii) Forty-one Cents ($.41) per one hundred (100) cubic feet for hardwoods;

(e) For pulpwood, all species and kinds except pine: Twenty-two and One-half Cents ($.22- 1/2) per cord of one hundred twenty-eight (128) cubic feet;

(f) For pine pulpwood: Thirty Cents ($.30) per cord of one hundred twenty-eight (128) cubic feet;

(g) For stumpwood, lightwood or other distillate wood: Twenty-five Cents ($.25) per ton of two thousand (2,000) pounds;

(h) For turpentine crude gum: Thirty Cents ($.30) per barrel of four hundred (400) pounds;

(i) For all other timber products not hereinabove specified: Seventy-five Cents ($.75) per thousand board feet or Thirty-seven and One-half Cents ($.37- 1/2) per cord of one hundred twenty-eight (128) cubic feet.

(2) If the tax has been paid by the producer, grower or vendor, then the purchaser shall report the purchases to the commissioner. This report shall be filed monthly by purchasers and shall give the following information: name and address of producer, grower or vendor, timber severance tax permit number, quantity purchased and quantity from each county in which timber products were severed. If tax has not been paid by producer, grower, or vendor, the tax shall be the liability of the purchaser and shall be paid by him.

(3) The tax hereby levied is primarily assessed against the grower of timber products or against the owner of the land from which the products were severed.

(4) The owner or owners of timber products produced or severed from the soil or water are hereby made proportionately responsible and liable for payment of any tax herein levied, and if the tax due is unpaid, then the taxes shall be paid to the commissioner by owner or owners. The tax shall operate as a first lien and privilege upon the timber products. The lien and privilege shall follow the timber products into the hands of the ultimate manufacturer or person or dealer.



§ 27-25-3 - Definitions

The following words, terms and phrases, when used in this article, shall have the meanings as defined in this section, except where the context clearly indicates otherwise:

(a) "Commissioner, " "State Tax Commissioner" or "Tax Commissioner" means the Commissioner of Revenue of the Department of Revenue.

(b) "Grower" means any person owning or leasing lands on which timber or timber products are grown or produced.

(c) "Logs" means stems or trunks of trees cut into convenient lengths for the manufacture of lumber or other timber products.

(d) "Lumber" means products sawed or hewed from logs, and shall be measured by actual board measure in units of board feet, but does not mean other products manufactured from logs such as veneer sheets, tight or slack cooperage, hardwood shuttle blocks, hickory, furniture or handle dimension blanks.

(e) "Person" means any individual, firm, copartnership, association, corporation, receiver, trustee or any other group or combination acting as a unit, and the plural as well as the singular.

(f) "Producer" means any person engaging in or continuing to engage in this state in the business of severing or purchasing timber or timber products form the soil or water.

(g) "Pulpwood" means any timber or timber products severed, produced or used by the manufacturers in the production of pulp and pulp products and shall be measured in units of cords four (4) feet high, four (4) feet wide, and eight (8) feet long, containing one hundred twenty-eight (128) cubic feet, and shall be measured green with bark, as at the date of severance.

(h) "Sever" means to cut, fell, or otherwise separate or produce from the soil or water any timber or timber products.

(i) "Timber" means timber after severance or production.

(j) "Timber products" means timber of all kinds, species, or sizes, after severance, including logs, lumber, poles, piling, posts, blocks, bolts, cordwood, and pulpwood, pine stumpwood, pine knots or other distillate wood, crossties, turpentine (crude gum), and all other products derived from timber which have a sale or commercial value.



§ 27-25-5 - Measure of tax

The measure of this tax is the quantity of timber or timber products at the date of severance or production. If the timber is manufactured into lumber and the tax cannot be computed from weight or measured volume, because no record is used or available or the producer or purchaser does not maintain adequate records to show the measure of the tax by weight or measured volume, the tax shall be paid upon the number of board feet of lumber manufactured from the timber. The commissioner may prescribe rules and regulations for ascertaining the quantity of timber or timber products for the purposes of this article.



§ 27-25-7 - Measure of tax; shipment out of state without sale

If any person liable for any tax under this article shall ship or transport his timber or timber products, or any part thereof, out of the state, without making a sale, then the quantity or value thereof, as the case may be, in the condition or form in which they existed immediately before transportation out of the state, shall be the basis for the assessment of the tax imposed by this section.



§ 27-25-9 - Persons exempt

The tax herein levied shall not apply to, nor shall such tax be required of, those individual owners of timber who occasionally sever or cut the same from their own premises, to be utilized by them in the construction or repair of their own structures, buildings or improvements, or for home consumption or used in the processing of any farm products, or to a purchaser or consumer of timber, or its products, on which the tax herein levied has been paid.



§ 27-25-11 - Collection and disposition of tax; apportionment among counties

All taxes herein levied shall be collected by the state tax commissioner and shall be deposited in the state treasury in accordance with Section 7-9-21. For the 1984 fiscal year and each fiscal year thereafter, eighty percent (80%) of such collections shall be credited to the forest resources development fund and twenty percent (20%) of such collections shall be returned to the counties from which the timber or its products was severed. The state treasurer upon receipt of said funds shall transfer those funds to be credited to the forest resources development fund and shall remit the counties' share of said funds on or before the fifteenth day of the month next succeeding the month in which such collections are made.

The commissioner shall determine amounts due the counties from which the timber or its products was severed and shall certify to the state treasurer the amount due each county or special fund. The state treasurer shall requisition moneys from such accounts in such amounts as determined and certified by the commissioner. The state auditor shall deliver the warrant to the state treasurer, who shall transfer such funds to each county or special fund by warrant or by electronic funds transfer on the due date.

The commissioner shall deliver on or before the fifteenth day of the month next succeeding the month in which such collections are made, a report to the county receiving said funds, showing from whom said tax was collected. Upon receipt of said funds the county shall place same to the credit of its general fund, to be expended as follows: The moneys placed in the general fund of the counties by this article, not required by law to be otherwise expended, may, in the discretion of the boards of supervisors, be expended in maintaining county roads and bridges or for retiring general county bonds and they are hereby authorized to apportion these funds to the various taxing districts of the county in a just and equitable manner for the payment of bonds and interest, or school and road maintenance purposes, in proportion to the amount of timber or its products severed therefrom. Provided further, that any additional funds which accrue to any county as a result of the increase in tax provided in this article shall not be chargeable to the county in determining the state funds needed annually to support the minimum educational program under Section 37-19-37.



§ 27-25-13 - Timber severed from government lands

Liability for the tax imposed by this article shall apply to any person who shall sever any timber or timber products from government-owned land or lands, either state or federal, in event the timber or timber products severed enter commercial channels of trade or competitive markets.



§ 27-25-15 - Title in dispute

When the title to any timber or timber products being produced or severed from the soil or water, is in dispute, or whenever the purchaser of such timber or timber products, or any person engaged in the producing or severing of timber or timber products from the soil or water, shall be withholding payments on account of litigation, or for any other reason, such purchaser of timber or timber products, or person actually engaged in producing or severing such timber or timber products, is hereby authorized, empowered and required to deduct from the gross amount thus held the amount of the tax herein levied, and to make remittance thereof to the commissioner, as provided by this article.



§ 27-25-17 - Returns; records; penalty

Every person producing or severing timber or timber products from the soil or water in this state, shall, when making the reports required by this article, file with the commissioner a statement, under oath, on forms prescribed by him of the business conducted by such person during the period for which the report is made, showing the kind of timber or timber products and the gross quantity and value thereof so severed or produced, and such other reasonable and necessary information pertaining thereto as the commissioner may require for the proper enforcement of the provisions of this article.

All persons engaged in the business of purchasing or manufacturing, in whole or in part, any timber or timber products in this state, shall make and keep for a period of three years, a complete and accurate record showing the gross quantity of timber or timber products purchased, the value thereof, the names of the persons from whom purchased, the time of purchase, the county in which severed and any other information which the commissioner may require. Any person failing to make the report required by this section shall be guilty of a misdemeanor and be punished by a fine of not less than Fifty Dollars ($ 50.00), nor more than Five Hundred Dollars ($ 500.00), for each such offense.



§ 27-25-19 - Carriers; records; removal from state without permit or payment of tax penalized

When requested by the commissioner, all transporters (railroads, motor vehicles, or other interstate commerce carriers) of timber or timber products which are subject to the tax herein imposed, out of, within, or across the State of Mississippi, shall be required to furnish the commissioner such information relative to the transportation of such timber or timber products as may be necessary to carry out the provisions of this article.

(a) The commissioner shall have authority to inspect bills of lading, waybills, or other similar documents, and such books and records as may relate to the transportation of timber or timber products in the hands of such transporter out of, within, or across the state; and the commissioner shall further be empowered to demand the production of such bills of lading, waybills, or other similar documents and books and records relating to the transportation of timber or timber products at any point in the State of Mississippi which he may designate.

(b) The removal by the owner or owners, transporters, purchasers, or producers of timber or timber products, except interstate commerce carriers, from the state without first paying all severance tax that might be due, or obtaining from the commissioner or his duly authorized agent, in advance, written approval or permit to remove from the state any of the timber resources taxed by this article, shall be guilty of a misdemeanor and, upon conviction, be fined not less than Fifty Dollars ($ 50.00), nor more than Five Hundred Dollars ($ 500.00), for each such offense.

(c) The commissioner, or his duly authorized agent, shall have the right and authority to assess and collect any severance tax found to be due and unpaid, at the point of removal from the state, upon all timber or timber products found being removed from the state and shall assess, in addition to the tax found due, interest at the rate of six per centum (6%) per annum, together with penalties and damages in an amount not to exceed Fifty Dollars ($ 50.00), and not to be less than Five Dollars ($ 5.00), upon any severer, producer, owner, purchaser, or transporter (except interstate commerce carriers), found to be removing timber or timber products from the state.

Provided, however, that in cases of interstate commerce carriers, duly qualified as such and having a permit to conduct such operations, using bills of lading or waybills prescribed or approved by the interstate commerce commission, such common carriers shall only be required to keep the usual records at an office or offices in this state where such records are usually kept.



§ 27-25-21 - Additional information

The commissioner shall have the power to require any person engaged in producing or severing timber or timber products, from the soil or water, to furnish any additional information deemed by him to be necessary for the purpose of computing the amount of said tax. The commissioner shall have the power to examine the books, records, letters, papers, documents, and all files of such persons for the purpose of assessing the tax; and, to that end, shall have the power to examine witnesses, and if any such witness shall fail or refuse to appear at the request of the commissioner, or refuse access to books, records, letters, papers, documents and files, said commissioner shall have the power and authority to proceed as provided by the Mississippi Sales Tax Law.



§ 27-25-23 - When tax due and payable; returns; penalty; administration

The taxes levied hereunder shall be due and payable in monthly installments, on or before the fifteenth day of the month next succeeding the month in which the tax accrues. The person liable for the tax shall, on or before the fifteenth day of the month, make out a return on the form prescribed, showing the amount of the tax for which he is liable for the preceding month, and shall mail or send the same, together with a remittance for the amount of the tax, to the office of the commissioner. Provided, however, that when the total tax for which any person is liable under this article does not exceed the sum of Three Thousand Six Hundred Dollars ($ 3,600.00) a year, a quarterly return and remittance, in lieu of the monthly return, may be made on or before the fifteenth day of the month next succeeding the end of the quarter for which the tax is due. Such return shall be signed by the taxpayer or a duly authorized agent of the taxpayer.

All administrative provisions and definitions of the Mississippi Sales Tax Law, including those imposing penalties, interest and damages for failure to pay taxes imposed, and all other requirements and duties imposed upon taxpayers under said chapter, shall apply with like force and effect to all persons liable for taxes under the provisions of this article, and the commissioner shall exercise all power and authority and perform all the duties with respect to taxpayers under this article as are provided in said Mississippi Sales Tax Law. In case of conflict between the provisions of this article and any provisions of said sales tax law, then the provisions of this article shall control.

Provided, that in the case of persistent or willful failure to make any return and pay the tax shown to be due, damages of not less than ten percent (10%), nor more than twenty-five percent (25%), shall be assessed and collected by the commissioner, in addition to all other penalties. All damages collected on timber or timber products hereunder shall be disbursed to the state and counties on the basis of one half to the county in which severed, and one half to the state.



§ 27-25-25 - Procedure where owner pays tax direct to tax commissioner; withholding tax in case of purchases by supervisors

If any person engaged in the business of felling, logging, manufacturing, processing or otherwise handling of timber or timber products severed from the soil or water, or in purchasing timber or timber products shall fail to remit to the commissioner, as required, the tax imposed by this article for the reason that the owner of such timber or timber products is paying the tax direct to the tax commissioner, then such person shall report to the commissioner, on forms prescribed by him, the kinds and quantities of timber or timber products upon which the tax was not paid. Such reports shall be made at the end of each calendar month.

When any board of supervisors, or any members thereof, of any county in the state shall purchase any timber or timber products upon which the tax has not been paid, then the said board of supervisors shall file the reports and remit the tax due to the commissioner in the same manner as is required of other taxpayers.



§ 27-25-27 - Exemption from ad valorem taxes

On and after December 31, 1955, all growing, standing timber, trees and shrubs in the State of Mississippi, or any county, municipality, levee district, or other taxing district therein, shall be exempt from all ad valorem taxes. And such timber, trees and shrubs after severance shall be exempt from ad valorem taxes so long as such timber, trees, or shrubs shall remain in the log state, or unmanufactured condition and so long as the title thereto shall remain in any person other than the manufacturer or processor thereof.






Article 3 - SALT SEVERANCE TAX

§ 27-25-301 - Short title

This article may be cited as the "Mississippi Salt Severance Tax Law."



§ 27-25-303 - Definitions

The words, terms and phrases used in this article shall have the meanings ascribed to them herein.

(a) "Tax commission, " "State Tax Commission" or "department" means the Department of Revenue of the State of Mississippi.

(b) "Commissioner" or "Chairman of the State Tax Commission" means the Commissioner of Revenue of the Department of Revenue.

(c) "Person" means and includes any individual, firm, copartnership, joint venture, association, corporation, estate, trust or other group or combination acting as a unit, and includes the plural as well as the singular in number.

(d) "Taxpayer" means any person liable for or having paid any tax to the State of Mississippi under the provisions of this article.

(e) "Producer" means any person who produces or severs or who is responsible for the production of salt from the earth or water for sale, profit or commercial use.

(f) "Production" means the total amount or quantity of marketable salt produced by whatever measurement used.

(g) "Value" means and includes the purchase price or royalty, cost, and any other expense as determined by generally accepted accounting principles of underground mining and handling of production to the point where processing begins.

(h) "Processing" means an activity of an industrial or commercial nature wherein labor or skill is applied, by hand or machinery, to raw materials so that a more useful product or substance of trade or commerce is produced for sale.

(i) "Engaging in business" means any act or acts engaged in by producers, or parties at interest which results in the production of salt from the soil or water, for storage, transport or further processing.

(j) "Salt" means a substance which is chemically classified as sodium chloride.



§ 27-25-305 - Tax levied

There is hereby levied and assessed, and shall be collected by the commissioner, privilege taxes upon every person engaging or continuing within this state in the business of mining, severing or otherwise producing salt or causing it to be produced, for sale, profit or commercial use. The amount of such tax shall be three percent (3%) of the value of the entire production in this state.

The tax is hereby levied upon the entire production in this state regardless of the place of sale or the fact that delivery may be made to points outside the state, and the tax shall accrue at the time such salt is severed from the soil or water, and in its natural, unrefined or unprocessed state.

The tax levied hereunder shall be a lien upon all products produced within this state and such lien shall be entitled to preference over all judgments, executions, encumbrances or liens whensoever created.



§ 27-25-307 - Ad valorem exemptions

All salt under the ground or salt produced or processed on producing properties and owned by the producer and all leases in production, including mineral rights in producing properties, shall be exempt from all ad valorem taxes now levied or hereafter levied by the State of Mississippi, or any county, or any other taxing district within this state.



§ 27-25-309 - Records

Every person engaged in the business of producing salt in this state, or who is in charge of production operations, and who is required to pay the tax imposed by this article, shall make and keep, for a period of three (3) years, a complete and accurate record to substantiate all taxes accrued hereunder, showing the gross quantity of salt produced and the value of same, the names of the person or persons from whom purchased and the county in which located. All records shall be subject to examination by the commissioner.

The commissioner may promulgate such rules and regulations not inconsistent with this article and the Mississippi Sales Tax Law for keeping records, making returns and for the ascertainment, assessment and collection of the tax imposed hereunder as he may deem necessary to enforce its provisions.



§ 27-25-311 - Distribution of tax

All taxes, damages or interest collected hereunder shall be paid into the state treasury by the state tax commission on the same day collected by it. The chairman of the state tax commission shall apportion such funds with one-half ( 1/2) going to the county in which the salt was produced and he shall certify such apportionment at the end of each month. The state treasurer shall remit to the county its share of said taxes, damages and interest on or before the twentieth day of the month next succeeding the month in which such collections were made.

The amount returned to the county may be divided among the supervisors districts by the board in consideration of the needs of the various districts and used for any authorized purpose.



§ 27-25-313 - Returns

The taxes levied by this article shall be due and payable on or before the twentieth day of the month next succeeding the month in which the tax accrues. The taxpayer shall make a return on a form provided by the commissioner showing the period covered, the amount and value of the production for the period, the county in which produced and such other information as the commissioner may require. The taxpayer shall compute the tax due for the period and file the return, together with remittance to cover.



§ 27-25-315 - Administration

All administrative provisions of the Mississippi Sales Tax Law, including those which fix damages, penalties and interest for nonpayment of taxes and for noncompliance with the provisions of said chapter, and all other requirements and duties imposed upon taxpayers, shall apply to all persons liable for taxes under the provisions of this article, and the commissioner shall exercise all the power and authority and perform all the duties with respect to taxpayers under this article as are provided in said Mississippi Sales Tax Law, except where there is conflict, then the provisions of this article shall control. Any adjustment of taxes, damages or interest with any county necessary to correct any error, may be made on a subsequent disbursement to that county.






Article 5 - OIL SEVERED OR PRODUCED IN STATE

§ 27-25-501 - Definitions

Whenever used in this article, the following words and terms shall have the definition and meaning ascribed to them in this section, unless the intention to give a more limited meaning is disclosed by the context:

(a) "Tax commission" or "department" means the Department of Revenue of the State of Mississippi.

(b) "Commissioner" means the Commissioner of Revenue of the Department of Revenue.

(c) "Annual" means the calendar year or the taxpayer's fiscal year when permission is obtained from the commissioner to use a fiscal year as a tax period in lieu of a calendar year.

(d) "Value" means the sale price, or market value, at the mouth of the well. If the oil is exchanged for something other than cash, or if there is no sale at the time of severance, or if the relation between the buyer and the seller is such that the consideration paid, if any, is not indicative of the true value or market price, then the commissioner shall determine the value of the oil subject to tax, considering the sale price for cash of oil of like quality. With respect to salvaged crude oil as hereinafter defined, the term "value" shall mean the sale price or market value of such salvaged crude oil at the time of its sale after such salvaged crude oil has been processed or treated so as to render it marketable.

(e) "Taxpayer" means any person liable for the tax imposed by this article. With respect to the tax imposed upon salvaged crude oil as hereafter defined, the term "taxpayer" shall mean the person having title to the salvaged crude oil at the time it is being processed or treated so as to render it marketable.

(f) "Oil" means petroleum, other crude oil, natural gasoline, distillate, condensate, casinghead gasoline, asphalt or other mineral oil which is mined, or produced, or withdrawn from below the surface of the soil or water, in this state. Any type of salvaged crude oil which, after any treatment, becomes marketable shall be defined as crude oil which has been severed from the soil or water.

(g) "Severed" means the extraction or withdrawing from below the surface of the soil or water of any oil, whether such extraction or withdrawal shall be by natural flow, mechanically enforced flow, pumping or any other means employed to get the oil from below the surface of the soil or water, and shall include the withdrawing by any means whatsoever of oil upon which the tax has not been paid, from any surface reservoir, natural or artificial, or from a water surface. Provided, however, that in the case of salvaged crude oil, "severed" means the process of treating such oil so that it will become marketable and the time of severance shall occur upon completion of the treatment.

(h) "Person" means any natural person, firm, copartnership, joint venture, association, corporation, estate, trust or any other group, or combination acting as a unit, and the plural as well as the singular number.

(i) "Producer" means any person owning, controlling, managing or leasing any oil property, or oil well, and any person who produces in any manner any oil by taking it from the earth or water in this state, and shall include any person owning any royalty or other interest in any oil or its value, whether produced by him, or by some other person on his behalf, either by lease contract or otherwise.

(j) "Engaging in business" means any act or acts engaged in (personal or corporate) by producers, or parties at interest, the result of which, oil is severed from the soil or water, for storage, transport or manufacture, or by which there is an exchange of money, or goods, or thing of value, for oil which has been or is in process of being severed, from the soil or water.

(k) "Barrel" for oil measurement, means a barrel of forty-two (42) United States gallons of two hundred thirty-one (231) cubic inches per gallon, computed at a temperature of sixty (60) degrees Fahrenheit.

(l) "Production" means the total gross amount of oil produced, including all royalty or other interest; that is, the amount for the purpose of the tax imposed by this article shall be measured or determined by tank tables compiled to show one hundred percent (100%) of the full capacity of tanks without deduction for overage or losses in handling. Allowance for any reasonable and bona fide deduction for basic sediment and water, and for correction of temperature to sixty (60) degrees Fahrenheit will be allowed. If the amount of oil produced has been measured or determined by tank tables compiled to show less than one hundred percent (100%) of the full capacity of tanks, then such amount shall be raised to a basis by one hundred percent (100%) for the purpose of the tax imposed by this article.

(m) "Gathering system" means the pipelines, pumps and other property used in gathering oil from the property on which it is produced, the tanks used for storage at a central place, loading racks and equipment for loading oil into tank cars or other transporting media, and all other equipment and appurtenances necessary to a gathering system for transferring oil into trunk pipelines.

(n) "Discovery well" means any well producing oil from a single pool in which a well has not been previously produced in paying quantities after testing.

(o) "Development wells" means all oil producing wells other than discovery wells and replacement wells.

(p) "Replacement well" means a well drilled on a drilling and/or production unit to replace another well which is drilled in the same unit and completed in the same pool.

(q) "Three-dimensional seismic" means data which is regularly organized in three (3) orthogonal directions and thus suitable for interpretation with a three-dimensional software package on an interactive work station.

(r) "Two-year inactive well" means any oil or gas well certified by the State Oil and Gas Board as having not produced oil or gas in more than a total of thirty (30) days during a twelve-consecutive-month period in the two (2) years before the date of certification.

(s) "Horizontally drilled well" means a well in which the deviation of the borehole is at least eighty degrees (80˚) from vertical so that the borehole penetrates a productive formation in a manner parallel to the formation and in which there is at least one thousand (1,000) feet of lateral penetration through productive reservoirs.

(t) "Horizontally drilled recompletion well" means an existing well in which the deviation of the borehole is at least eighty degrees (80˚) from vertical so that the borehole penetrates a productive formation in a manner parallel to the formation and in which there is at least one thousand (1,000) feet of lateral penetration through productive reservoirs.



§ 27-25-503 - Privilege tax levied; exemptions [Paragraph (1)(c) repealed effective July 1, 2018]

(1) (a) Except as otherwise provided in this section, there is levied, to be collected as provided in this article, annual privilege taxes upon every person engaging or continuing within this state in the business of producing, or severing oil from the soil or water for sale, transport, storage, profit or for commercial use. The amount of the tax shall be measured by the value of the oil produced, and shall be levied and assessed at the rate of six percent (6%) of the value of the oil at the point of production.

(b) The tax shall be levied and assessed at the rate of three percent (3%) of the value of the oil at the point of production on oil produced by an enhanced oil recovery method in which carbon dioxide is used; provided, that such carbon dioxide is transported by pipeline to the oil well site and on oil produced by any other enhanced oil recovery method approved and permitted by the State Oil and Gas Board on or after April 1, 1994, pursuant to Section 53-3-101 et seq.

(c) (i) The tax shall be levied and assessed at the rate of one and three-tenths percent (1.3%) of the value of the oil at the point of production on oil produced from a horizontally drilled well or from any horizontally drilled recompletion well from which production commences from and after July 1, 2013, for a period of thirty (30) months beginning on the date of first sale of production or until payout of the well cost is achieved, whichever first occurs. Thereafter, the tax shall be levied and assessed as provided for in paragraph (a) of this subsection.

(ii) Payout of a horizontally drilled well or horizontally drilled recompletion well shall be deemed to have occurred the first day of the next month after gross revenues, less royalties and severance taxes, equal to the cost to drill and complete the well.

(iii) Each operator must apply by letter to the State Oil and Gas Board for the reduced rate provided in this paragraph (c), and shall provide the board with the status of payout on a semiannual basis of any horizontally drilled well or horizontally drilled recompletion well by signed affidavit executed by a company representative.

(iv) This paragraph (c) shall be repealed from and after July 1, 2018; however, any horizontally drilled well or horizontally drilled recompletion well from which production commences before July 1, 2018, shall be taxed as provided for in this paragraph (c) notwithstanding that the repeal of this paragraph (c) has become effective.

(2) The tax is levied upon the entire production in this state regardless of the place of sale or to whom sold, or by whom used, or the fact that the delivery may be made to points outside the state, and the tax shall accrue at the time the oil is severed from the soil, or water, and in its natural, unrefined or unmanufactured state.

(3) (a) Oil produced from a discovery well for which drilling or re-entry commenced on or after April 1, 1994, but before July 1, 1999, shall be exempt from the taxes levied under this section for a period of five (5) years beginning on the date of first sale of production from such well, provided that the average monthly sales price of such oil does not exceed Twenty-five Dollars ($ 25.00) per barrel. The exemption for oil produced from a discovery well as described in this paragraph (a) shall be repealed from and after July 1, 2003, provided that any such production for which a permit was granted by the board before July 1, 2003, shall be exempt for an entire period of five (5) years, notwithstanding that the repeal of this provision has become effective. Oil produced from development wells or replacement wells drilled in connection with discovery wells for which drilling commenced on or after January 1, 1994, but before July 1, 1999, shall be assessed at the rate of three percent (3%) of the value of the oil at the point of production for a period of three (3) years. The reduced rate of assessment of oil produced from development wells or replacement wells as described in this paragraph (a) shall be repealed from and after January 1, 2003, provided that any such production for which drilling commenced before January 1, 2003, shall be assessed at the reduced rate for an entire period of three (3) years, notwithstanding that the repeal of this provision has become effective.

(b) Oil produced from a discovery well for which drilling or re-entry commenced on or after July 1, 1999, shall be assessed at the rate of three percent (3%) of the value of the oil at the point of production for a period of five (5) years beginning on the date of first sale of production from such well, provided that the average monthly sales price of such oil does not exceed Twenty Dollars ($ 20.00) per barrel. The reduced rate of assessment of oil produced from a discovery well as described in this paragraph (b) shall be repealed from and after July 1, 2003, provided that any such production for which a permit was granted by the board before July 1, 2003, shall be assessed at the reduced rate for an entire period of five (5) years, notwithstanding that the repeal of this provision has become effective. Oil produced from development wells or replacement wells drilled in connection with discovery wells for which drilling commenced on or after July 1, 1999, shall be assessed at the rate of three percent (3%) of the value of the oil at the point of production for a period of three (3) years. The reduced rate of assessment of oil produced from development wells or replacement wells as described in this paragraph (b) shall be repealed from and after January 1, 2003, provided that any such production for which drilling commenced before July 1, 2003, shall be assessed at the reduced rate for an entire period of three (3) years, notwithstanding that the repeal of this provision has become effective.

(4) (a) Oil produced from a development well for which drilling commenced on or after April 1, 1994, but before July 1, 1999, and for which three-dimensional seismic was utilized in connection with the drilling of such well shall be assessed at the rate of three percent (3%) of the value of the oil at the point of production for a period of five (5) years, provided that the average monthly sales price of such oil does not exceed Twenty-five Dollars ($ 25.00) per barrel. The reduced rate of assessment of oil produced from a development well as described in this paragraph (a) and for which three-dimensional seismic was utilized shall be repealed from and after July 1, 2003, provided that any such production for which a permit was granted by the board before July 1, 2003, shall be assessed at the reduced rate for an entire period of five (5) years, notwithstanding that the repeal of this provision has become effective.

(b) Oil produced from a development well for which drilling commenced on or after July 1, 1999, and for which three-dimensional seismic was utilized in connection with the drilling of such well shall be assessed at the rate of three percent (3%) of the value of the oil at the point of production for a period of five (5) years, provided that the average monthly sales price of such oil does not exceed Twenty Dollars ($ 20.00) per barrel. The reduced rate of assessment of oil produced from a development well as described in this paragraph (b) and for which three-dimensional seismic was utilized shall be repealed from and after July 1, 2003, provided that any such production for which a permit was granted by the board before July 1, 2003, shall be assessed at the reduced rate for an entire period of five (5) years, notwithstanding that the repeal of this provision has become effective.

(5) (a) Oil produced before July 1, 1999, from a two-year inactive well as defined in Section 27-25-501 shall be exempt from the taxes levied under this section for a period of three (3) years beginning on the date of first sale of production from such well, provided that the average monthly sales price of such oil does not exceed Twenty-five Dollars ($ 25.00) per barrel. The exemption for oil produced from an inactive well shall be repealed from and after July 1, 2003, provided that any such production which began before July 1, 2003, shall be exempt for an entire period of three (3) years, notwithstanding that the repeal of this provision has become effective.

(b) Oil produced on or after July 1, 1999, from a two-year inactive well as defined in Section 27-25-501 shall be exempt from the taxes levied under this section for a period of three (3) years beginning on the date of first sale of production from such well, provided that the average monthly sales price of such oil does not exceed Twenty Dollars ($ 20.00) per barrel. The exemption for oil produced from an inactive well shall be repealed from and after July 1, 2003, provided that any such production which began before July 1, 2003, shall be exempt for an entire period of three (3) years, notwithstanding that the repeal of this provision has become effective.

(6) [Repealed]

(7) The State Oil and Gas Board shall have the exclusive authority to determine the qualification of wells defined in paragraphs (n) through (t) of Section 27-25-501.



§ 27-25-505 - Distribution of tax

[With regard to any county which is exempt from the provisions of Section 19-2-3, this section shall read as follows:]

(1) All taxes levied in this article and collected by the Department of Revenue shall be paid into the State Treasury on the same day collected.

(2) Except as otherwise provided in this section, the commissioner shall apportion all the tax collections made pursuant to this article to the state and to the county in which the oil was produced, in accordance with the following schedule and so certify such apportionment to the State Treasurer at the end of each month:

On the first Six Hundred Thousand Dollars ($ 600,000.00) or any part thereof, sixty-six and two-thirds percent (66-2/3%) to the state and thirty-three and one-third percent (33-1/3%) to the county.

Above and exceeding Six Hundred Thousand Dollars ($ 600,000.00), or any part thereof, ninety percent (90%) to the state and ten percent (10%) to the county through June 30, 1989; eighty-five percent (85%) to the state and fifteen percent (15%) to the county from July 1, 1989, through June 30, 1990; eighty percent (80%) to the state and twenty percent (20%) to the county from July 1, 1990, through June 30, 2015; seventy-nine percent (79%) to the state and twenty-one percent (21%) to the county from July 1, 2015, through June 30, 2016; seventy-eight percent (78%) to the state and twenty-two percent (22%) to the county from July 1, 2016, through June 30, 2017; seventy-seven percent (77%) to the state and twenty-three percent (23%) to the county from July 1, 2017, through June 30, 2018; seventy-six percent (76%) to the state and twenty-four percent (24%) to the county from July 1, 2018, through June 30, 2019; and seventy-four percent (74%) to the state and twenty-six percent (26%) to the county for each fiscal year thereafter.

(3) The state's share of all oil severance taxes collected pursuant to this article shall be deposited as provided for in Section 27-25-506.

(4) The commissioner shall apportion all the tax collections made pursuant to Section 27-25-503(1)(c) to the county in which the oil was produced.

(5) The State Treasurer shall remit the county's share of taxes collected pursuant to this article on or before the twentieth day of the month next succeeding the month in which the collections were made, for division among the municipalities and taxing districts of the county. He shall accompany his remittance with a report to the county receiving the funds prepared by the commissioner showing from whom the tax was collected. Upon receipt of the funds, the board of supervisors of the county shall allocate the funds to the municipalities and to the various maintenance and bond and interest funds of the county, school districts, supervisors districts and road districts, as provided in this subsection.

(6) Except as provided in subsection (8) of this section, when there are any oil producing properties within the corporate limits of any municipality, then the municipality shall participate in the division of the tax returned to the county in which the municipality is located, in the proportion which the tax on production of oil from any properties located within the municipal corporate limits bears to the tax on the total production of oil in the county. In no event, however, shall the amount allocated to municipalities exceed one-third (1/3) of the tax produced in the municipality and returned to the county. Any amount received by any municipality as a result of the allocation provided for in this subsection shall be used only for such purposes as are authorized by law.

(7) Except as provided in subsection (8) of this section, the balance remaining of any amount of tax returned to the county after the allocation to municipalities shall be divided among the various maintenance and bond interest funds of the county, school districts, supervisors districts and road districts, in the discretion of the board of supervisors, and the board shall make the division in consideration of the needs of the various taxing districts. The funds so allocated shall be used only for purposes as are authorized by law.

(8) Any amount above and exceeding Six Hundred Thousand Dollars ($ 600,000.00) that is remitted to the county that is more than twenty percent (20%) of the taxes above and exceeding Six Hundred Thousand Dollars ($ 600,000.00) collected on oil produced in the county, shall be utilized by the county for infrastructure repairs.

[With regard to any county which is required to operate on a countywide system of road administration as described in Section 19-2-3, this section shall read as follows:]

(1) All taxes levied in this article and collected by the Department of Revenue shall be paid into the State Treasury on the same day collected.

(2) Except as otherwise provided in this section, the commissioner shall apportion all the tax collections made pursuant to this article to the state and to the county in which the oil was produced, in accordance with the following schedule and so certify such apportionment to the State Treasurer at the end of each month:

On the first Six Hundred Thousand Dollars ($ 600,000.00) or any part thereof, sixty-six and two-thirds percent (66-2/3%) to the state and thirty-three and one-third percent (33-1/3%) to the county.

Above and exceeding Six Hundred Thousand Dollars ($ 600,000.00), or any part thereof, ninety percent (90%) to the state and ten percent (10%) to the county through June 30, 1989; eighty-five percent (85%) to the state and fifteen percent (15%) to the county from July 1, 1989, through June 30, 1990; eighty percent (80%) to the state and twenty percent (20%) to the county from July 1, 1990, through June 30, 2015; seventy-nine percent (79%) to the state and twenty-one percent (21%) to the county from July 1, 2015, through June 30, 2016; seventy-eight percent (78%) to the state and twenty-two percent (22%) to the county from July 1, 2016, through June 30, 2017; seventy-seven percent (77%) to the state and twenty-three percent (23%) to the county from July 1, 2017, through June 30, 2018; seventy-six percent (76%) to the state and twenty-four percent (24%) to the county from July 1, 2018, through June 30, 2019; and seventy-four percent (74%) to the state and twenty-six percent (26%) to the county for each fiscal year thereafter.

(3) The state's share of all oil severance taxes collected pursuant to this article shall be deposited as provided for in Section 27-25-506.

(4) The commissioner shall apportion all the tax collections made pursuant to the tax levied in Section 27-25-503(1)(c) to the county in which the oil was produced.

(5) The State Treasurer shall remit the county's share of the taxes collected pursuant to this article on or before the twentieth day of the month next succeeding the month in which the collections were made, for division among the municipalities and taxing districts of the county. He shall accompany his remittance with a report to the county receiving the funds prepared by the commissioner showing from whom the tax was collected. Upon receipt of the funds, the board of supervisors of the county shall allocate the funds to the municipalities and to the various maintenance and bond and interest funds of the county and school districts, as provided in this subsection.

(6) Except as provided in subsection (8) of this section, when there are any oil producing properties within the corporate limits of any municipality, then the municipality shall participate in the division of the tax returned to the county in which the municipality is located, in the proportion which the tax on production of oil from any properties located within the municipal corporate limits bears to the tax on the total production of oil in the county. In no event, however, shall the amount allocated to municipalities exceed one-third (1/3) of the tax produced in the municipality and returned to the county. Any amount received by any municipality as a result of the allocation provided in this subsection shall be used only for such purposes as are authorized by law.

(7) Except as provided in subsection (8) of this section, the balance remaining of any amount of tax returned to the county after the allocation to municipalities shall be divided among the various maintenance and bond interest funds of the county and school districts, in the discretion of the board of supervisors, and the board shall make the division in consideration of the needs of the various taxing districts. The funds so allocated shall be used only for purposes as are authorized by law.

(8) Any amount above and exceeding Six Hundred Thousand Dollars ($ 600,000.00) that is remitted to the county that is more than twenty percent (20%) of the taxes above and exceeding Six Hundred Thousand Dollars ($ 600,000.00) collected on oil produced in the county, shall be utilized by the county for infrastructure repairs.



§ 27-25-506 - Special fund for deposit of state's share of oil and gas severance taxes collected; deposits into Budget Contingency Fund

There is created a special fund in the State Treasury into which the state's share of proceeds collected under Sections 27-25-505 and 27-25-705 shall be deposited.

The state's share of all oil and gas severance taxes derived from oil and gas resources under state-owned lands or from severed state-owned minerals shall be deposited into the State Treasury to the credit of the trust fund created in Section 206A, Mississippi Constitution of 1890. The following amounts of the remainder of tax collections apportioned to the state shall be deposited to the credit of the trust fund created in Section 206A, Mississippi Constitution of 1890:

(a) For fiscal year 1994, all amounts collected in excess of Thirty-five Million Dollars ($ 35,000,000.00);

(b) For fiscal year 1995, all amounts collected in excess of Thirty-two Million Five Hundred Thousand Dollars ($ 32,500,000.00);

(c) For fiscal year 1996, all amounts collected in excess of Thirty Million Dollars ($ 30,000,000.00);

(d) For fiscal year 1997, all amounts collected in excess of Twenty-seven Million Five Hundred Thousand Dollars ($ 27,500,000.00);

(e) For fiscal year 1998, all amounts collected in excess of Twenty-five Million Dollars ($ 25,000,000.00);

(f) For fiscal year 1999, all amounts collected in excess of Twenty Million Dollars ($ 20,000,000.00);

(g) For fiscal year 2000, all amounts collected in excess of Fifteen Million Dollars ($ 15,000,000.00);

(h) For fiscal year 2001 through December 31, 2000, all amounts collected and transferred in excess of Ten Million Dollars ($ 10,000,000.00); and

(i) For fiscal year 2005, all amounts collected in excess of Ten Million Dollars ($ 10,000,000.00).

(j) Repealed by Laws, 2005, 2nd Ex Sess, ch. 2, § 6, effective from and after passage (approved May 27, 2005).

(k) Repealed by Laws, 2005, 2nd Ex Sess, ch. 2, § 6, effective from and after passage (approved May 27, 2005).

The monies collected under paragraphs (a) through (i) of this section that are not deposited into the trust fund shall be deposited into the State General Fund. For fiscal year 2005, the monies not deposited into the State General Fund shall be deposited into the Budget Contingency Fund created in Section 27-103-301. For fiscal year 2006 and each fiscal year thereafter, all amounts collected from the remainder of tax collections apportioned to the state shall be deposited into the State General Fund.



§ 27-25-507 - Escaped oil; additional collection pending claims of ownership

When any regular monthly report required from taxpayers by this article, does not disclose the actual source of any oil taxable under this article, but does show such oil to have escaped from a well or wells and to have been recovered from streams, lakes, ravines, or other natural depressions, it shall be the duty of the commissioner to collect, in addition to the privilege tax herein imposed, an additional amount equal to fourteen percent (14%) of the gross value of such escaped oil. The commissioner shall hold such additional collection in a special escrow account for a period of twelve (12) months from the date of the collection, during which time any person or persons who claim to be the rightful owner or owners of any royalty interest in the escaped oil, shall present proper and satisfactory proof of such ownership to the commissioner. If the commissioner shall be satisfied as to the ownership of such escaped oil, then he shall pay to such claimant or claimants a proportionate part of such additional collection held in escrow, according to their proper interest or interests. No payment to any claimant shall be made, however, before it is approved by the attorney general, or before it is ordered by any court having proper jurisdiction. After the lapse of twelve (12) months from the date of any additional collection, if no claim or claims have been made to it, or to the balance remaining of it after the payment by the commissioner of any claim or claims, the commissioner shall distribute the additional collection or any balance of it in the same manner as is herein provided for the distribution of the tax imposed by this article.



§ 27-25-509 - Payment of tax; persons liable; lien

(1) The tax hereby imposed is levied upon the producers of such oil in the proportion of their ownership at the time of severance, but, except as otherwise herein provided, shall be paid by the person in charge of the production operations, who is hereby authorized, empowered and required to deduct from any amount due to producers of such production at the time of severance the proportionate amount of the tax herein levied before making payments to such producer. Said tax shall become due and payable as provided by this article, and such tax shall constitute a first lien upon any of the oil so produced, when in the hands of the original producer, or any purchaser of such oil in its unmanufactured state or condition. In the event the person in charge of production operations fails to pay the tax, then the commissioner shall proceed against the producer to collect the tax in accordance with the provisions made for the collection of delinquent taxes by the Mississippi Sales Tax Law.

(2) When any person in charge of the production operations shall sell the oil produced by him to any person under contracts requiring such purchaser to pay all owners of such oil direct, then the person in charge of the production operations may not be required to deduct the tax herein levied, but in which event such deduction shall be made by the purchaser before making payments to each owner of such oil, and the purchaser in that case shall account for the tax; provided that nothing herein shall be construed as releasing the person in charge of production operations from liability for the payment of said tax.

(3) When any person in charge of production operations shall sell oil produced by him on the open market, he shall withhold the tax imposed by this article, and if he is required to pay other interest holders, is hereby authorized, empowered and required to deduct from any amount due them, the amount of tax levied and due under the provisions of this article before making payment to them.

(4) Every person in charge of production operations by which oil is severed from the soil or water in this state, who fails to deduct and withhold, as required herein, the amount of tax from sale or purchase price, when such oil is sold or purchased under contract, or agreement, or on the open market, or otherwise, shall be liable to the state for the full amount of taxes, interest, and penalties which should have been deducted, withheld and remitted to the state, and the commissioner shall proceed to collect the tax from the person in charge of production operations, under the provisions of this article, as if he were the producer of the oil.



§ 27-25-511 - Title in dispute

When the title to any oil being severed from the soil, or water, is in dispute, or whenever the producer of such oil from the soil, or water, or purchaser thereof, shall be withholding payments on account of litigation, or for any other reason, such producer or purchaser is hereby authorized, empowered, and required to deduct from the gross amount thus held the amount of the tax herein levied and imposed, and to make remittance thereof to the commissioner as provided by this article.



§ 27-25-513 - Returns; oath

Every producer or person in charge of production operations by which oil is severed from the soil, or water, in this state, when making the reports required by this article, shall file with the commissioner a statement, under oath, on forms prescribed by him, of the business conducted by such producer or person in charge of production operations, during the period for which the report is made, showing gross quantity of oil and the value thereof, so severed or produced, and such other reasonable and necessary information pertaining thereto as the commissioner may require for the proper enforcement of the provisions of this article.



§ 27-25-515 - Carriers; records

When requested by the commissioner, all transporters (railroads, motor vehicles, pipe lines, or other carriers) of oil out of, within, or across the State of Mississippi shall be required to furnish the commissioner such information relative to the transportation of such oil, as he may require.

The commissioner shall have authority to inspect bills of lading, waybills, or other similar documents, and such books and records as may relate to the transportation of oil in the hands of each transporter herein referred to; and the commissioner shall further be empowered to demand the production of such bills of lading, waybills or other similar documents and books and records relating to the transportation of oil, at any point in the State of Mississippi which he may designate.

Provided, however, that in case of common carriers using bills of lading or waybills prescribed or approved by the interstate commerce commission, such common carriers shall only be required to keep the usual records at office or offices in this state where such records are usually kept.



§ 27-25-517 - Additional information

The commissioner shall have the power to require any producer, or person in charge of production operations, or person purchasing any oil from the soil, or water, to furnish any additional information by him deemed to be necessary for the purpose of computing the amount of said tax; and for said purpose to examine the books, records, and all files of such person; and, to that end, the commissioner shall have the power to examine witnesses, and if any such witness shall fail or refuse to appear at the request of the commissioner, or refuse access to books, records and files, said commissioner shall have the power and authority to proceed as provided by the Mississippi Sales Tax Law.



§ 27-25-519 - Returns; administration

The taxes levied hereunder shall be due and payable in monthly installments, on or before the twenty-fifth day of the month next succeeding the month in which the tax accrues. The taxpayer shall, on or before the twenty-fifth day of the month, make out a return showing the amount of the tax for which he is liable for the preceding month, and shall mail or send the same, together with a remittance for the amount of the tax due, to the office of the commissioner. Such monthly return shall be signed by the taxpayer or a duly authorized agent of the taxpayer, and shall be verified by oath.

All administrative provisions of the Mississippi Sales Tax Law, including those which fix damages, penalties, and interest for nonpayment of taxes and for noncompliance with the provisions of said chapter, and all other requirements and duties imposed upon taxpayers, shall apply to all persons liable for taxes under the provisions of this article, and the commissioner shall exercise all the power and authority and perform all the duties with respect to taxpayers under this article as are provided in said sales tax law, except where there is conflict, then the provisions of this article shall control. Any damages, penalties, or interest collected by the commissioner for nonpayment of taxes, or for noncompliance with the provisions of this article, shall be paid into the General Fund of the State Treasury by the commissioner.

The tax commission may release production information to the State Oil and Gas Board on all oil produced in this state. Such information may include the name of the producer or operator and the total number of barrels produced for specific wells and time periods, but shall not include the value reported or the tax paid on such production. The State Oil and Gas Board shall provide the tax commission with production information for each well, which information shall include field identification, county or counties where the well is located, well name and American Petroleum Institute number, operator name and well status. The information authorized in this section to be transferred between the tax commission and State Oil and Gas Board shall be provided in formats as agreed upon by those agencies.



§ 27-25-521 - Records; penalty

Every person engaged in the business of producing or purchasing any oil in this state, or who is in charge of production operations, and who is required to pay the tax imposed by this article, shall make and keep, for a period of three (3) years, a complete and accurate record, in the form required by the commissioner, showing the gross quantity of oil produced and value of same, the names of the persons from whom purchased, and the time of purchase. It is hereby made the duty of such person to file quarterly with the commissioner a statement, under oath, showing the names and addresses of all persons from whom has been purchased any oil, produced or severed from the soil, or water, in Mississippi during the preceding quarter (three (3) months), and the county from which the oil was severed, together with a total gross quantity and value of oil so purchased, and any other information which the commissioner may require. Said report shall begin with the first calendar quarter after this article becomes effective and shall thereafter be filed within thirty (30) days after the expiration of each quarter and shall be made on such forms as may be prescribed by the commissioner. Any person failing to make the report required by this section shall be guilty of a misdemeanor and be punished by a fine of not less than fifty dollars or more than five hundred dollars for each such offense.



§ 27-25-523 - Ad valorem exemptions

All oil produced or under the ground on producing properties within the State of Mississippi and all producing oil equipment, including wells, connections, pumps, derricks and other appurtenances actually owned by and belonging to the producer, and all leases in production, including mineral rights in producing properties, shall be exempt from all ad valorem taxes now levied or hereafter levied by the State of Mississippi, or any county, municipality, levee district, road, school or any other taxing district within this state. This exemption shall not apply to drilling equipment, including derricks, machinery, and other materials necessary to drilling, nor to oil gathering systems, nor to the surface of lands leased for oil production or upon which oil producing properties are situated, but all such drilling equipment, gathering systems, and lands shall be assessed as are other properties and shall be subject to ad valorem tax. However, no additional assessment shall be added to the surface value of such lands by reason of the presence of oil thereunder or its production therefrom. The exemption herein granted shall apply to all ad valorem taxes levied in the year 1944 and each year thereafter.



§ 27-25-525 - Constitutionality

If any clause, sentence, paragraph or part of this article shall, for any reason, be adjudged by any court of competent jurisdiction to be invalid, which changes or materially affects the scheme and method of taxation herein provided for, or which in anywise prevents or modifies the exemptions provided for under Section 27-25-523 hereof, then the whole of the article shall be invalid, and every law which this article amends, modifies or repeals shall become operative and in full force and effect.






Article 7 - NATURAL GAS SEVERED OR PRODUCED IN STATE

§ 27-25-701 - Definitions

Whenever used in this article, the following words and terms shall have the definition and meaning ascribed to them in this section, unless the intention to give a more limited meaning is disclosed by the context:

(a) "Tax commission" or "department" means the Department of Revenue of the State of Mississippi.

(b) "Commissioner" means the Commissioner of Revenue of the Department of Revenue.

(c) "Annual" means the calendar year or the taxpayer's fiscal year when permission is obtained from the commissioner to use a fiscal year as a tax period in lieu of a calendar year.

(d) "Value" means the sale price, or market value, at the mouth of the well. If the gas is exchanged for something other than cash, or if there is no sale at the time of severance, or if the relation between the buyer and the seller is such that the consideration paid, if any, is not indicative of the true value or market price, then the commissioner shall determine the value of the gas subject to tax, considering the sale price for cash of gas of like quality in the same or nearest gas-producing field.

(e) "Taxpayer" means any person liable for the tax imposed by this article.

(f) "Gas" means natural and casinghead gas and any gas or vapor taken from below the surface of the soil or water in this state, regardless of whether produced from a gas well or from a well also productive of oil or any other product; provided, however, the term "gas" shall not include carbon dioxide.

(g) "Casinghead gas" means any gas or vapor indigenous to an oil stratum and produced from such stratum with oil.

(h) "Severed" means the extraction or withdrawing by any means whatsoever, from below the surface of the soil or water, of any gas.

(i) "Person" means any natural person, firm, copartnership, joint venture, association, corporation, estate, trust, or any other group, or combination acting as a unit, and the plural as well as the singular number.

(j) "Producer" means any person owning, controlling, managing or leasing any oil or gas property, or oil or gas well, and any person who produces in any manner any gas by taking it from the earth or water in this state, and shall include any person owning any royalty or other interest in any gas or its value, whether produced by him, or by some other person on his behalf, either by lease contract or otherwise.

(k) "Engaging in business" means any act or acts engaged in (personal or corporate) by producers, or parties at interest, the result of which gas is severed from the soil or water, for storage, transport or manufacture, or by which there is an exchange of money, or goods, or thing of value, for gas which has been or is in process of being severed from the soil or water.

(l) "Production" means the total gross amount of gas produced, including all royalty or other interest; that is, the amount for the purpose of the tax imposed by this article shall be measured or determined by meter readings showing one hundred percent (100%) of the full volume expressed in cubic feet at a standard base and flowing temperature of sixty (60) degrees Fahrenheit and at the absolute pressure at which the gas is sold and purchased; correction to be made for pressure according to Boyle's law, and for specific gravity according to the gravity at which the gas is sold and purchased or if not so specified, according to test made by the balance method.

(m) "Gathering system" means the pipelines, compressors, pumps, regulators, separators, dehydrators, meters, metering installations and all other property used in gathering gas from the well from which it is produced if such properties are owned by other than the operator, and all such properties, if owned by the operator, beyond the first metering installation that is nearest the well.

(n) "Discovery well" means any well producing gas from a single pool in which a well has not been previously produced in paying quantities after testing.

(o) "Development wells" means all gas-producing wells other than discovery wells and replacement wells.

(p) "Replacement well" means a well drilled on a drilling and/or production unit to replace another well which is drilled in the same unit and completed in the same pool.

(q) "Three-dimensional seismic" means data which is regularly organized in three (3) orthogonal directions and thus suitable for interpretation with a three-dimensional software package on an interactive work station.

(r) "Two-year inactive well" means any oil or gas well certified by the State Oil and Gas Board as having not produced oil or gas in more than a total of thirty (30) days during a twelve-consecutive-month period in the two (2) years before the date of certification.

(s) "Horizontally drilled well" means a well in which the deviation of the borehole is at least eighty degrees (80˚) from vertical so that the borehole penetrates a productive formation in a manner parallel to the formation and in which there is at least one thousand (1,000) feet of lateral penetration through productive reservoirs.

(t) "Horizontally drilled recompletion well" means an existing well in which the deviation of the borehole is at least eighty degrees (80˚) from vertical so that the borehole penetrates a productive formation in a manner parallel to the formation and in which there is at least one thousand (1,000) feet of lateral penetration through productive reservoirs.



§ 27-25-703 - Privilege tax levied; exemptions [Paragraph (1)(b) repealed effective July 1, 2018]

(1) (a) Except as otherwise provided in this section, there is hereby levied, to be collected as provided in this article, annual privilege taxes upon every person engaging or continuing within this state in the business of producing, or severing gas from below the soil or water for sale, transport, storage, profit or for commercial use. The amount of the tax shall be measured by the value of the gas produced and shall be levied and assessed at a rate of six percent (6%) of the value of the gas at the point of production, except as otherwise provided in subsection (4) of this section.

(b) (i) The tax shall be levied and assessed at the rate of one and three-tenths percent (1.3%) of the value of the gas at the point of production on gas produced from a horizontally drilled well or from any horizontally drilled recompletion well from which production commences from and after July 1, 2013, for a period of thirty (30) months beginning on the date of first sale of production or until payout of the well cost is achieved, whichever first occurs. Thereafter, the tax shall be levied and assessed as provided for in paragraph (a) of this subsection.

(ii) Payout of a horizontally drilled well or horizontally drilled recompletion well shall be deemed to have occurred the first day of the next month after gross revenues, less royalties and severance taxes, equal to the cost to drill and complete the well.

(iii) Each operator must apply by letter to the State Oil and Gas Board for the reduced rate provided in this paragraph (b), and shall provide the board with the status of payout on a semiannual basis of any horizontally drilled well or horizontally drilled recompletion well by signed affidavit executed by a company representative.

(iv) This paragraph (b) shall be repealed from and after July 1, 2018; however, any horizontally drilled well or horizontally drilled recompletion well from which production commences before July 1, 2018, shall be taxed as provided for in this paragraph (b) notwithstanding that the repeal of this paragraph (b) has become effective.

(2) The tax is levied upon the entire production in this state, regardless of the place of sale or to whom sold or by whom used, or the fact that the delivery may be made to points outside the state, but not levied upon that gas, lawfully injected into the earth for cycling, repressuring, lifting or enhancing the recovery of oil, nor upon gas lawfully vented or flared in connection with the production of oil, nor upon gas condensed into liquids on which the oil severance tax of six percent (6%) is paid; however, if any gas so injected into the earth is sold for such purposes, then the gas so sold shall not be excluded in computing the tax. The tax shall accrue at the time the gas is produced or severed from the soil or water, and in its natural, unrefined or unmanufactured state.

(3) Natural gas and condensate produced from any wells for which drilling is commenced after March 15, 1987, and before July 1, 1990, shall be exempt from the tax levied under this section for a period of two (2) years beginning on the date of first sale of production from such wells.

(4) (a) Any well which begins commercial production of occluded natural gas from coal seams on or after March 20, 1990, and before July 1, 1993, shall be taxed at the rate of three and one-half percent (3-1/2%) of the gross value of the occluded natural gas from coal seams at the point of production for a period of five (5) years after such well begins production.

(b) Any well which begins commercial production of occluded natural gas from coal seams on or after July 1, 2004, and before July 1, 2007, shall be taxed at the rate of three percent (3%) of the gross value of the occluded natural gas from coal seams at the point of production for a period of five (5) years beginning on the date of the first sale of production from such well.

(5) (a) Natural gas produced from discovery wells for which drilling or re-entry commenced on or after April 1, 1994, but before July 1, 1999, shall be exempt from the tax levied under this section for a period of five (5) years beginning on the earlier of one (1) year from completion of the well or the date of first sale from such well, provided that the average monthly sales price of such gas does not exceed Three Dollars and Fifty Cents ($ 3.50) per one thousand (1,000) cubic feet. The exemption for natural gas produced from discovery wells as described in this paragraph (a) shall be repealed from and after July 1, 2003, provided that any such production for which a permit was granted by the board before July 1, 2003, shall be exempt for an entire period of five (5) years, notwithstanding that the repeal of this provision has become effective. Natural gas produced from development wells or replacement wells drilled in connection with discovery wells for which drilling commenced on or after January 1, 1994, shall be assessed at a rate of three percent (3%) of the value thereof at the point of production for a period of three (3) years. The reduced rate of assessment of natural gas produced from development wells or replacement wells as described in this paragraph (a) shall be repealed from and after January 1, 2003, provided that any such production for which drilling commenced before January 1, 2003, shall be assessed at the reduced rate for an entire period of three (3) years, notwithstanding that the repeal of this provision has become effective.

(b) Natural gas produced from discovery wells for which drilling or re-entry commenced on or after July 1, 1999, shall be assessed at a rate of three percent (3%) of the value thereof at the point of production for a period of five (5) years beginning on the earlier of one (1) year from completion of the well or the date of first sale from such well, provided that the average monthly sales price of such gas does not exceed Two Dollars and Fifty Cents ($ 2.50) per one thousand (1,000) cubic feet. The reduced rate of assessment of natural gas produced from discovery wells as described in this paragraph (b) shall be repealed from and after July 1, 2003, provided that any such production for which a permit was granted by the board before July 1, 2003, shall be assessed at the reduced rate for an entire period of five (5) years, notwithstanding that the repeal of this provision has become effective. Natural gas produced from development wells or replacement wells drilled in connection with discovery wells for which drilling commenced on or after July 1, 1999, shall be assessed at a rate of three percent (3%) of the value thereof at the point of production for a period of three (3) years. The reduced rate of assessment of natural gas produced from development wells or replacement wells as described in this paragraph (b) shall be repealed from and after January 1, 2003, provided that any such production for which drilling commenced before January 1, 2003, shall be assessed at the reduced rate for an entire period of three (3) years, notwithstanding that the repeal of this provision has become effective.

(6) (a) Gas produced from a development well for which drilling commenced on or after April 1, 1994, but before July 1, 1999, and for which three-dimensional seismic was utilized in connection with the drilling of such well, shall be assessed at a rate of three percent (3%) of the value of the gas at the point of production for a period of five (5) years, provided that the average monthly sales price of such gas does not exceed Three Dollars and Fifty Cents ($ 3.50) per one thousand (1,000) cubic feet. The reduced rate of assessment of gas produced from a development well as described in this subsection and for which three-dimensional seismic was utilized shall be repealed from and after July 1, 2003, provided that any such production for which a permit was granted by the board before July 1, 2003, shall be assessed at the reduced rate for an entire period of five (5) years, notwithstanding that the repeal of this provision has become effective.

(b) Gas produced from a development well for which drilling commenced on or after July 1, 1999, and for which three-dimensional seismic was utilized in connection with the drilling of such well, shall be assessed at a rate of three percent (3%) of the value of the gas at the point of production for a period of five (5) years, provided that the average monthly sales price of such gas does not exceed Two Dollars and Fifty Cents ($ 2.50) per one thousand (1,000) cubic feet. The reduced rate of assessment of gas produced from a development well as described in this paragraph (b) and for which three-dimensional seismic was utilized shall be repealed from and after July 1, 2003, provided that any such production for which a permit was granted by the board before July 1, 2003, shall be assessed at the reduced rate for an entire period of five (5) years, notwithstanding that the repeal of this provision has become effective.

(7) (a) Natural gas produced before July 1, 1999, from a two-year inactive well as defined in Section 27-25-701 shall be exempt from the taxes levied under this section for a period of three (3) years beginning on the date of first sale of production from such well, provided that the average monthly sales price of such gas does not exceed Three Dollars and Fifty Cents ($ 3.50) per one thousand (1,000) cubic feet. The exemption for natural gas produced from an inactive well as described in this subsection shall be repealed from and after July 1, 2003, provided that any such production which began before July 1, 2003, shall be exempt for an entire period of three (3) years, notwithstanding that the repeal of this provision has become effective.

(b) Natural gas produced on or after July 1, 1999, from a two-year inactive well as defined in Section 27-25-701 shall be exempt from the taxes levied under this section for a period of three (3) years beginning on the date of first sale of production from such well, provided that the average monthly sales price of such gas does not exceed Two Dollars and Fifty Cents ($ 2.50) per one thousand (1,000) cubic feet. The exemption for natural gas produced from an inactive well as described in this paragraph (b) shall be repealed from and after July 1, 2003, provided that any such production which began before July 1, 2003, shall be exempt for an entire period of three (3) years, notwithstanding that the repeal of this provision has become effective.

(8) The State Oil and Gas Board shall have the exclusive authority to determine the qualification of wells defined in paragraphs (n) through (t) of Section 27-25-701.



§ 27-25-705 - Distribution of tax

[With regard to any county which is exempt from the provisions of Section 19-2-3, this section shall read as follows:]

(1) All taxes levied in this article and collected by the department shall be paid into the State Treasury on the same day in which the taxes are collected.

(2) Except as otherwise provided in this section, the commissioner shall apportion all the tax collections made pursuant to this article to the state and to the county in which the gas was produced, in the proportion of sixty-six and two-thirds percent (66-2/3%) to the state and thirty-three and one-third percent (33-1/3%) to the county.

(3) The commissioner shall apportion all the tax collections made pursuant to Section 27-25-703(1)(b) to the county in which the gas is produced.

(4) When the producer of gas subject to the tax levied in this article increases the price of the gas sold and such increase is subject to approval by a federal regulatory board or commission, and when the producer of the gas so requests, the State Treasurer is hereby authorized to hold the severance tax collected on the price increase in escrow until such time as the price increase or a portion thereof is finally granted or approved. The severance tax thus held in escrow shall be deposited by the State Treasurer to an account in a state depository to be invested in an interest-bearing account in the manner provided by law. When the price increase in question or a portion thereof is granted or approved, the commissioner shall compute the correct severance tax due on the increase and certify the amount of tax thus computed. This amount and interest earned from the depository shall be distributed to the General Fund and to the county or counties proportionately as provided in this subsection. The balance, if any, of the tax and interest held in escrow on the price increase shall be returned to the taxpayer.

(5) The state's share of all gas severance taxes collected pursuant to this section shall be deposited as provided for in Section 27-25-506.

(6) The commissioner shall certify at the end of each month the apportionment to each county to the State Treasurer, who shall remit the county's share of the funds on or before the twentieth day of the month next succeeding the month in which the collections were made for division among the municipalities and taxing districts of the county. The commissioner shall submit a report to the State Treasurer for distribution to each county receiving the funds showing from whom the tax and interest, if any, were collected. Upon receipt of the funds, the board of supervisors of the county shall allocate the funds to the municipalities and to the various maintenance and bond and interest funds of the county, school districts, supervisors districts and road districts, as provided in this subsection.

When there are any gas producing properties within the corporate limits of any municipality, then the municipality shall participate in the division of the tax and interest, if any, returned to the county in which the municipality is located in the proportion which the tax on production of gas from properties located within the municipal corporate limits bears to the tax on total production of gas in the county. In no event, however, shall the amount allocated to the municipalities exceed one-third ( 1/3) of the tax and interest produced in the municipality and returned to the county. Any amount received by any municipality as a result of the allocation provided for in this subsection shall be used for such purposes as are authorized by law.

The balance remaining of any funds returned to the county after the allocation to municipalities shall be divided among the various maintenance and bond and interest funds of the county, school districts, supervisors districts and road districts, in the discretion of the board of supervisors, and the board shall make the division in consideration of the needs of the various taxing districts. The funds so allocated shall be used only for such purposes as are authorized by law.

[With regard to any county which is required to operate on a countywide system of road administration as described in Section 19-2-3, this section shall read as follows:]

(1) All taxes herein levied in this article and collected by the department shall be paid into the State Treasury on the same day in which the taxes are collected.

(2) Except as otherwise provided in this section, the commissioner shall apportion all the tax collections made pursuant to this article to the state and to the county in which the gas was produced, in the proportion of sixty-six and two-thirds percent (66-2/3%) to the state and thirty-three and one-third percent (33-1/3%) to the county.

(3) The commissioner shall apportion all the tax collections made pursuant to Section 27-25-703(1)(b) to the county in which the gas is produced.

(4) When the producer of gas subject to the tax levied in this article increases the price of the gas sold and the increase is subject to approval by a federal regulatory board or commission, and when the producer of the gas so requests, the State Treasurer is hereby authorized to hold the severance tax collected on the price increase in escrow until such time as the price increase or a portion thereof is finally granted or approved. The severance tax thus held in escrow shall be deposited by the State Treasurer to an account in a state depository to be invested in an interest-bearing account in the manner provided by law. When the price increase in question or a portion thereof is granted or approved, the commissioner shall compute the correct severance tax due on the increase and certify the amount of tax thus computed. This amount and interest earned from the depository shall be distributed to the General Fund and to the county or counties proportionately as provided in this subsection. The balance, if any, of the tax and interest held in escrow on the price increase shall be returned to the taxpayer.

(5) The state's share of all gas severance taxes collected pursuant to this section shall be deposited as provided for in Section 27-25-506.

(6) The commissioner shall certify at the end of each month the apportionment to each county to the State Treasurer, who shall remit the county's share of the funds on or before the twentieth day of the month next succeeding the month in which the collections were made for division among the municipalities and taxing districts of the county. The commissioner shall submit a report to the State Treasurer for distribution to each county receiving the funds showing from whom the tax and interest, if any, were collected. Upon receipt of the funds, the board of supervisors of the county shall allocate the funds to the municipalities and to the various maintenance and bond and interest funds of the county and school districts, as provided in this subsection.

When there are any gas producing properties within the corporate limits of any municipality, then the municipality shall participate in the division of the tax and interest, if any, returned to the county in which the municipality is located in the proportion which the tax on production of gas from properties located within the municipal corporate limits bears to the tax on total production of gas in the county. In no event, however, shall the amount allocated to the municipalities exceed one-third (1/3) of the tax and interest produced in the municipality and returned to the county. Any amount received by any municipality as a result of the allocation provided for in this subsection shall be used for such purposes as are authorized by law.

The balance remaining of any funds returned to the county after the allocation to municipalities shall be divided among the various maintenance and bond and interest funds of the county and school districts, in the discretion of the board of supervisors, and the board shall make the division in consideration of the needs of the various taxing districts. The funds so allocated shall be used only for such purposes as are authorized by law.



§ 27-25-706 - Distribution of tax; pledge of county's share; issuance of bonds; effect of section

The board of supervisors of any county in the State of Mississippi bordering on the Pearl River and having a population according to the 1970 census of not less than forty thousand (40,000) and not more than fifty thousand (50,000), and through which Interstate Highway 20 runs, and wherein there is being constructed or has been constructed a plant for the extracting of sulphur from natural gas, and the board of supervisors of any county in the State of Mississippi bordering on the Pearl River and having a population according to the 1970 census of not less than nineteen thousand (19,000) and not more than twenty-one thousand (21,000) and wherein U.S. Highway 49 and Mississippi Highway 28 intersect and wherein there is being constructed or has been constructed a plant for the extracting of sulphur from natural gas, are hereby authorized and empowered, in their discretion, to pledge all or any part of the county's share of the severance tax on gas extracted, handled or processed through such extraction plant, as additional security for the payment of bonds issued for the purpose of constructing, reconstructing, overlaying and/or repairing, an access road or roads or publicly owned railroads to and from such sulphur extraction plant. The amount so pledged for the payment of the principal of and the interest on such bonds shall be deducted and set aside by such board of supervisors prior to the distribution of such severance taxes in the manner provided by law, and only the amount of such severance taxes remaining after such deduction shall be subject to such distribution. The board of supervisors in such counties may pledge only up to fifty percent (50%) of such severance taxes as their respective county may receive to retire the bonds and interest pursuant to the authority of this section. The required local contribution of said counties to the cost of the minimum foundation education program shall not be reduced nor shall the obligation of the state under said minimum foundation program to said counties be increased because of the passage of this section.

Such bonds shall be issued under the provisions of Section 19-9-1 through Section 19-9-19.



§ 27-25-707 - Payment of tax; persons liable; lien

(1) The tax hereby imposed is levied upon the producers of such gas in the proportion of their ownership at the time of severance, but except as otherwise herein provided, shall be paid by the person in charge of the production operations, who is hereby authorized, empowered and required to deduct from any amount due to producers of such production at the time of severance the proportionate amount of the tax herein levied before making payments to such producer. Said tax shall become due and payable as provided by this article, and such tax shall constitute a first lien upon the property from which the gas was produced. In the event the person in charge of production operations fails to pay the tax, then the commissioner shall proceed against the producer to collect the tax in accordance with the provisions made for the collection of delinquent taxes by the Mississippi Sales Tax Law.

(2) When any person in charge of the production operations shall sell the gas produced by him to any person under contracts requiring such purchaser to pay all owners of such gas direct, then the person in charge of the production operations may not be required to deduct the tax herein levied, but in which event such deduction shall be made by the purchaser before making payments to each owner of such gas, and the purchaser in that case shall account for the tax; provided that nothing herein shall be construed as releasing the person in charge of production operations from liability for the payment of said tax.

(3) When any person in charge of production operations shall sell gas produced by him on the open market, he shall withhold the tax imposed by this article, and if he is required to pay other interest holders, is hereby authorized, empowered and required to deduct from any amount due them, the amount of tax levied and due under the provisions of this article before making payment to them.

(4) Every person in charge of production operations by which gas is severed from the soil or water in this state, who fails to deduct and withhold, as required herein, the amount of tax from sale or purchase price, when such gas is sold or purchased under contract or agreement, or on the open market, or otherwise, shall be liable to the state for the full amount of taxes, interest, and penalties which should have been deducted, withheld and remitted to the state, and the commissioner shall proceed to collect the tax from the person in charge of production operations, under the provisions of this article, as if he were the producer of the gas.



§ 27-25-709 - Title in dispute

When the title to any gas being severed from the soil, or water, is in dispute, or whenever the producer of such gas from the soil, or water, or purchaser thereof, shall be withholding payments on account of litigation, or for any other reason, such producer or purchaser is hereby authorized, empowered, and required to deduct from the gross amount thus held the amount of the tax herein levied and imposed, and to make remittance thereof to the commissioner as provided by this article.



§ 27-25-711 - Returns; oath

Every producer or person in charge of production operations by which gas is severed from the soil, or water, in this state, when making the reports required by this article, shall file with the commissioner a statement, under oath, on forms prescribed by him, of the business conducted by such producer or person in charge of production operations, during the period for which the report is made, showing gross quantity of gas and the value thereof, so severed or produced, and such other reasonable and necessary information pertaining thereto as the commissioner may require for the proper enforcement of the provisions of this article.



§ 27-25-713 - Transporters; records

When requested by the commissioner, all transporters of gas out of, within, or across the State of Mississippi shall be required to furnish the commissioner such information relative to the transportation of such gas, as he may require.

The commissioner shall have authority to inspect all meter and other charts, documents, books and records as may relate to the transportation of gas in the hands of each transporter herein referred to. The commissioner shall further be empowered to demand the production of such charts, documents, and books and records relating to the transportation of gas at any point in the State of Mississippi which he may designate.



§ 27-25-715 - Additional information

The commissioner shall have the power to require any producer or person in charge of production operations, or person purchasing any gas from the soil, or water, to furnish any additional information by him deemed to be necessary for the purpose of computing the amount of said tax; and for said purpose to examine the meter and other charts, books, records, and all files of such person; and, to that end, the commissioner shall have the power to examine witnesses, and if any such witness shall fail or refuse to appear at the request of the commissioner, or refuse access to books, records and files, said commissioner shall have the power and authority to proceed as provided by the Mississippi Sales Tax Law.



§ 27-25-717 - Returns; administration

The taxes levied hereunder shall be due and payable in monthly installments on or before the twenty-fifth day of the month next succeeding the month in which the tax accrues. The taxpayer shall, on or before the twenty-fifth day of the month, make out a return showing the amount of the tax for which he is liable for the preceding month and shall mail or send the same, together with a remittance for the amount of the tax due, to the office of the commissioner. Such monthly return shall be signed by the taxpayer or a duly authorized agent of the taxpayer and shall be verified by oath.

All administrative provisions of the Mississippi Sales Tax Law, including those which fix damages, penalties, and interest for nonpayment of taxes and for noncompliance with the provisions of said chapter, and all other requirements and duties imposed upon taxpayers shall apply to all persons liable for taxes under the provisions of this article, and the commissioner shall exercise all the power and authority and perform all the duties with respect to taxpayers under this article as are provided in said Mississippi Sales Tax Law, except where there is conflict, then the provisions of this article shall control. Provided, however, the statute of limitations for examining returns or to recover taxes and interest on funds held in escrow on price increases shall be three (3) years from the time the tax and interest is withdrawn from the State Depository for distribution to the State Treasury and to the county or counties in which the gas was produced.

Any damages, penalties, or interest collected by the commissioner for nonpayment of taxes or for noncompliance with the provisions of this article shall be paid into the General Fund of the State Treasury by the commissioner.

The tax commission may release production information to the State Oil and Gas Board on all gas produced in this state. Such information may include the name of the producer or operator and the total number of million cubic feet produced for specific wells and time periods, but shall not include the value reported or the tax paid on such production. The State Oil and Gas Board shall provide the tax commission with production information for each well, which information shall include field identification, county or counties where the well is located, well name and American Petroleum Institute number, operator name and well status. The information authorized in this section to be transferred between the tax commission and State Oil and Gas Board shall be provided in formats as agreed upon by those agencies.



§ 27-25-719 - Records

Every person engaged in the business of producing or purchasing any gas in this state, or who is in charge of production operations, and who is required to pay the tax imposed by this article, shall make and keep, for a period of three (3) years, a complete and accurate record, in the form required by the commissioner showing the gross quantity of gas produced and value of same, the names of the persons from whom purchased, and the time of purchase.



§ 27-25-721 - Ad valorem exemptions

All gas and carbon dioxide produced or under the ground on producing properties within the State of Mississippi and all producing gas or carbon dioxide equipment, including wells, connections, pumps, derricks and other appurtenances actually owned by and belonging to the producer, and all leases in production, including mineral rights in producing properties, shall be exempt from all ad valorem taxes now levied or hereafter levied by the State of Mississippi, or any other taxing district within this state. This exemption shall not apply to drilling equipment, including derricks, machinery, and other materials necessary to drilling, nor to gas or carbon dioxide gathering systems, nor to the surface of lands leased for gas or carbon dioxide production or upon which gas or carbon dioxide producing properties are situated, but all such drilling equipment, gathering systems, and lands shall be assessed as are other properties and shall be subject to ad valorem tax. However, no additional assessment shall be added to the surface value of such lands by reason of the presence of gas or carbon dioxide thereunder or its production therefrom. The exemption herein granted shall apply to all ad valorem taxes levied in the year 1948 and each year thereafter.



§ 27-25-723 - Constitutionality

If any clause, sentence, paragraph or part of this article shall, for any reason, be adjudged by any court of competent jurisdiction to be invalid, which changes or materially affects the scheme and method of taxation herein provided for, or which in anywise prevents or modifies the exemptions provided for under Section 27-25-721 hereof, then the whole of the article shall be invalid, and every law which this article amends, modifies or repeals shall become operative and in full force and effect.









Chapter 27 - VENDING AND AMUSEMENT MACHINE TAXES

Article 1 - AMUSEMENT DEVICES

§ 27-27-1 - Short title

This article may be cited as "Slot Amusement Machine Tax Law."



§ 27-27-3 - Definitions

The words, terms, and phrases, when used in this article, shall have the meaning ascribed to them herein.

(a) "Slot amusement machine" or "machine" means any mechanical device or contrivance which is operated, played, worked, manipulated, or used by inserting or depositing any coin, slug, token, or thing of value, in which may be seen any picture or heard any music, or wherein any game may be played, or any form of diversion had.

(b) "Officer collecting the tax" means the tax collector of the county, or, in the case of a municipality, the person who collects the taxes for the municipality by whatever title he may be known.

(c) "Person" means and includes any individual, firm, partnership, joint venture, association, corporation, estate, trust, or other group or combination acting as a unit and includes the plural as well as the singular in number.



§ 27-27-5 - Tax levied

(1) The board of supervisors of each county and the governing authorities of each municipality may levy, assess and collect annual license taxes according to the following schedules:

(a) For each machine wherein may be seen any picture or heard any music, a license tax for each such machine the sum of Twenty-seven Dollars ($ 27.00).

(b) For each machine (not elsewhere specifically taxed in this section) wherein or whereby any game may be played or any form of diversion had, a license tax for each such machine the sum of Forty-five Dollars ($ 45.00).

(c) For each machine (not elsewhere specifically taxed in this section) wherein or by means of which children may obtain a ride upon a "hobby horse" or the figure of any animal, or upon the figure of a boat, airplane, rocket, or other such machine, a license tax of Eighteen Dollars ($ 18.00) for each machine.

(2) Any incorporated municipality may levy the tax authorized in subsection (1) of this section where such machines are located within the corporate limits of said municipalities, and where appropriate ordinance levying and imposing the tax has been adopted.

(3) Any county may levy the tax authorized in subsection (1) of this section where such machines are located outside of an incorporated municipality and where the appropriate ordinance levying and imposing the tax has been adopted.



§ 27-27-7 - License and stickers

Every person engaged in the business of owning or placing on location for the purpose of operation any slot amusement machine shall file an application for a license with the officer collecting the tax on forms furnished by him for that purpose. The application shall contain such information as may be required and shall be accompanied by remittance for the amount of tax and any penalty required.

The tax levied shall be due and payable annually and all licenses issued under the provisions of this article shall expire twelve (12) months from the date of purchase. A license may be renewed and stickers affixed to the machine without penalty during the anniversary month twelve (12) months from the date of purchase. The amount of the license tax to be paid for a period of less than twelve (12) months shall be that proportionate amount of the annual license tax that the number of months, or fractional part thereof, remaining until the anniversary month next bears to twelve (12) months.

The officer collecting the tax shall issue a license or sticker on a form to be prescribed by him. Such license or stickers shall be securely affixed or attached to the machine to which it applies in such manner as to be readily visible and shall be affixed before the machine is operated or played. The absence of a proper license or sticker affixed to a machine shall be prima facie evidence of failure to pay the tax levied for operation of the machine.

The license shall entitle the owner or the person placing the machine on location for the purpose of operation to operate a machine of the type specified for twelve (12) months.

When ownership of a machine upon which a valid license or sticker is attached is transferred to another person, no additional tax shall be required. If the machine is moved to a location in a county or municipality other than the county or municipality in which the machine has been properly licensed, then no additional license or tax shall be required or due until the expiration of the current license. In no case may a license be transferred from one machine to another machine.

No refund shall be allowed for failure or inability to exercise the privilege granted after the license has been issued.



§ 27-27-9 - Penalties

Any person engaged in the business of owning or placing on location for the purpose of operation, any slot amusement machine without the payment of the tax imposed herein, shall be liable for the amount of tax and fifty percent (50%) of the amount of the tax as penalty.

Any person who has paid the tax for the operation of a machine, but who has failed to affix the license or sticker to the machine shall also be liable for fifty percent (50%) of the amount of the tax as penalty.

It shall be unlawful for any person to place on location any machine in any county or municipality that has imposed the tax without paying the tax herein levied.



§ 27-27-11 - Exemptions

This article shall not apply to any machine operated for legal gaming purposes at a gaming establishment licensed by the Mississippi Gaming Commission, to bingo or pull-tab machines which are located on the premises of charitable bingo licensees, to any machine kept at a regular place of business of distributors or manufacturers for sale or lease without being operated, to any pool table operated in a place of business commonly known as a pool hall or billiard parlor when the gross income from the operation of such pool table is taxable under the Mississippi Sales Tax Law, or to any antique coin machine as defined in Section 27-27-12.



§ 27-27-12 - Antique coin machines

(1) The purpose of this section is to protect and foster the collection and restoration of antique coin machines not used for gambling purposes, due to their aesthetic value and significance in Mississippi history.

(2) An "antique coin machine" is defined as any mechanical device or contrivance that is twenty-five (25) or more years old and that is operated, played, worked, manipulated or used by inserting or depositing any coin, slug, token, or thing of value, in which any game may be played or in which may be seen any picture or heard any music or any form of diversion had, including, but not limited to, an antique slot machine, antique gambling device or antique gaming machine.

(3) An antique coin machine may be owned and possessed in this state and shall not be subject to confiscation or destruction without a judgment of court as provided for in this section, but may be seized as evidence when operated for unlawful gambling purposes.

(4) An antique coin machine seized as evidence in connection with unlawful gambling shall not be destroyed, altered or sold until the owner has been afforded a reasonable opportunity to present testimony and other evidence in court that the machine was not operated for unlawful gambling. If the court determines by a final and definitive judgment that such machine was operated for unlawful gambling, the court shall order the destruction of such machine, but if the judgment is in favor of the owner, such machine shall be returned to its owner.

(5) An antique coin machine may be displayed only in private dwellings or while being offered for sale by a licensed retail dealer other than one licensed to sell alcoholic beverages. Such machine must be clearly marked by placard or otherwise that indicates that it is an antique and is not to be used for gambling purposes. If an antique coin machine is displayed in any other manner, it shall not be subject to the provisions of subsections (3) and (4) of this section.



§ 27-27-13 - License tax in addition to other taxes

The license tax levied by this article shall be in addition to all other taxes levied by law.



§ 27-27-15 - Seizure; penalty for interference with officer; custody

The officer collecting the tax or any agent appointed by him shall have full and complete authority, without an order from any court, to take possession of any slot amusement machine, and keep, seal or otherwise prevent the operation of such machine for failure to pay the license tax and any penalty, or for operation of such machine without a proper license or sticker affixed thereto.

When such machine shall have been seized or possession taken to prevent further unlawful use thereof, the same shall remain under the exclusive jurisdiction of such officer or agent seizing same until released by said officer or agent upon payment of the proper tax, penalty and costs, or until same is disposed of under a writ of venditioni exponas issued by the proper court for the collection of the taxes due, together with penalties and costs.

Any operation of any machine after seizure of same, or any disturbance of possession or notice of seizure posted by an agent or officer, shall be unlawful, and any person violating this provision shall be guilty of a misdemeanor and upon conviction thereof, may be fined not more than Five Hundred Dollars ($ 500.00) or imprisoned in the county jail for not more than six (6) months, or may be fined and imprisoned in the discretion of the court within the limitations aforesaid.



§ 27-27-17 - Records

It shall be the duty of every person taxable under this article to keep and preserve for a period of three (3) years adequate records showing the location on which each machine is placed for the purpose of operation, type of machine and the size coin required to operate the machine one (1) time.



§ 27-27-19 - Administration

The administration of this article is vested in and shall be exercised by the officer collecting the tax who may act through his duly appointed and qualified deputies or agents, who shall serve under him and perform such duties as may be required.

The officer collecting the tax may promulgate such regulations, not inconsistent with this article, as he may deem necessary to enforce its provisions. The officer collecting the tax shall keep full and accurate records of all moneys received by him and shall preserve all applications for slot amusement machine licenses and copies of licenses issued therefrom for a period of three (3) years. Said applications and copies of the licenses shall be open to inspection by the public.



§ 27-27-21 - Payment of taxes and penalties into general fund of county or municipality

All taxes levied and penalties imposed by this article and required to be paid shall be payable in cash or by personal check, cashier's check, money order, or bank exchange which shall be deposited in the general fund of the county or municipality, as appropriate, on the same day in which they are collected. No remittances other than cash shall be final discharge of liability for the tax and any penalty imposed.

The taxes and penalties collected shall be paid into the general fund of the county or municipality, as appropriate, in the same manner as other taxes collected by the officer collecting the tax.






Article 3 - VENDING AND WEIGHING MACHINES

§ 27-27-301 - Privilege tax on weighing machines, machines selling postage stamps, merchandise, etc., levied

There is hereby levied and imposed in lieu of all licenses and privilege taxes heretofore levied, except the taxes levied by the Mississippi Sales Tax Law, a tax upon each person, firm, association or corporation owning or operating any automatic weighing machine, any automatic vending machine or device for dispensing or selling postage stamps, any automatic vending machine or device for dispensing or selling cigarettes, and automatic machines selling and vending merchandise for the sale of which any tax has been paid by the owner, which service, stamps, or merchandise is obtained by depositing therein any token, coin, or coins, a tax according to the following schedules:

(a) Upon each person operating, owning or permitting to be operated in

his place of business any automatic or slot weighing machine, or any automatic

slot vending machine, or other devices dispensing or selling postage stamps,

for each such machine....................................................$ 2.00

(b) Upon each person operating, owning, or permitting to be operated in

his place of business any automatic vending machine wherein is kept within the

machine cigarettes on which the specific privilege tax of selling such

articles of merchandise at retail has been paid by the owner of the machine,

or the owner of the place of business where such machine is operated, to be

obtained by depositing therein any token, coin, or coins, for each such machine

.........................................................................$ 2.50

(c) Upon each person operating, owning, or permitting to be operated in

his place of business any automatic vending machine where any service is

rendered and not elsewhere taxed or where is kept within the machine any

article of merchandise to be obtained by depositing therein any token, coin,

or coins, as follows:

For each machine requiring the deposit of a token, coin, or coins, of

less than Five Cents (5 cent(s) )........................................$ 2.50

For each machine requiring the deposit of a token, coin, or coins, of

Five Cents (5 cent(s) ) and less than Ten Cents (10 cent(s) )............$ 5.00

For each machine requiring the deposit of a token, coin, or coins of Ten

Cents (10 cent(s) ) and not more than Twenty Cents (20 cent(s) ).........$ 7.50

For each machine requiring the deposit of a token, coin, or coins, of

more than Twenty Cents (20 cent(s) )....................................$ 10.00

Provided, however, that such machines requiring deposits of Ten Cents (10 cent(s) ) or less and vending food products only shall be exempt from the provisions of this article, and no such privilege tax shall be required to be paid when such machines are sponsored by local nonprofit civic service clubs or any other organization either incorporated or unincorporated and existing and operating under the laws of the State of Mississippi when such clubs or organizations expend the proceeds from such machines for charitable purposes only.



§ 27-27-303 - Administration and enforcement

All of the general provisions of the Local Privilege Tax Law shall apply to and are hereby adopted as the means by which the provisions of this article may be enforced, and the taxes and penalties imposed may be collected.



§ 27-27-305 - Exemptions

No tax shall be imposed under the terms of this article upon any machine or machines taxed under subsection (c) of Section 27-27-301 of this article, when owned and operated by the owner of a store when such machines are stationed in said store and when the owner of said store has paid the proper privilege tax required of him under the section of the regular privilege tax law imposing privilege taxes on stores; nor shall the tax imposed by this article apply to persons operating such machines for the sale of articles to their own employees exclusively, without profit, where no privilege tax has been paid for operating a store; provided further, that nothing contained herein shall be construed to permit the licensing of any gambling machine or device.









Chapter 29 - AD VALOREM TAXES--GENERAL PROVISIONS

§ 27-29-1 - Collectors to have certain credits

The auditor, in his settlements with the tax collector, shall credit him with the amount of state taxes on all lands sold for taxes and struck off to the state, with the legal fees of the publisher of the newspaper for advertising such land for sale; and the collector shall also be credited in his settlement of county or any other state taxes with the amount of taxes on all lands sold to the state. Land purchased by the state for taxes shall not again be sold for taxes until redeemed; but if a tax collector should erroneously sell any state lands, the auditor, in his settlement with such tax collector, shall credit him with the correct amount of state taxes on only such state lands as are certified by the land commissioner to belong to the state, and with the legal fees of the newspaper for publishing such lands for sale; and the collector shall also be credited in his settlement of county or other taxes with the amount of taxes on such lands certified by the land commissioner.



§ 27-29-3 - Allowance of credits not made until certain list produced

An allowance shall not be made by any auditing officer to any tax collector for the taxes on any land for which he claims credit until he shall present a list thereof, with his affidavit annexed that it is a correct list, and that he has not received any taxes thereon from any person.



§ 27-29-5 - Filing of lists of amendments to assessments

Before the fifteenth day of September every year and before the fifteenth day of January of every year, within which the tax collector's term of office shall expire, the clerk of the board of supervisors shall file, with the auditor of public accounts, on blanks to be furnished by such auditor, the following lists of the amendments in assessments made by the board of supervisors, to wit:

Additional and raised assessments of personal property.

Additional and raised assessments of real property.

Reductions in assessments of real property.

Reductions in assessments of personal property.

Erroneous assessments of real property.

Erroneous assessments of personal property.



§ 27-29-7 - Certification of correctness of lists

The clerk of the board of supervisors shall certify to the truth and correctness of such lists of amendments to assessments referred to in Section 27-29-5 and shall further certify that he has compared the items listed for credit with the stub tax receipts and that no taxes have been collected on any such items.



§ 27-29-9 - Penalties for failure to make lists

Any such clerk of the board of supervisors, who shall fail to make such list or lists, referred to in Section 27-29-5, by the time specified, shall be guilty of a misdemeanor, and, upon conviction, shall be punished by a fine of not exceeding one hundred dollars for each offense.



§ 27-29-11 - Tax collector's monthly report; taxes paid over

The tax collector shall make reports in writing, verified by his affidavit, on the first day of each month or within twenty (20) days thereafter, except as hereinafter provided, to the Auditor of Public Accounts and to the clerk of the board of supervisors, of all taxes collected by him during the preceding month for the state, levee and county respectively; and if he has collected none, the report shall be made out and state that fact. He shall, at or within the same time, pay over all taxes collected to the State Treasurer; however, all taxes collected by him for the county shall be paid into the county depository on the day such taxes are collected or on the next business day thereafter.



§ 27-29-13 - Final report at end of fiscal year

The tax collector's final report and settlement with the auditor of public accounts and with the clerk of the board of supervisors for the taxes of any fiscal year shall be made on or within fifteen (15) days after the first day of November next thereafter. If the tax collector fails to make any report, or to pay over any taxes as above required, he shall pay damages of thirty per centum (30%) thereon, and interest on said amount of principal and damages at the rate of six per centum (6%) per annum for the time the same shall be due until paid. The auditor and clerk shall not omit in any case to charge the damages to the collector when incurred, but the same shall be remitted on the certificate of the governor and attorney general that they are satisfied that the delay has not been wilful or was not due to inexcusable neglect by the collector.



§ 27-29-15 - Tax collectors to make reports monthly of all levee taxes collected

The tax collector of each county within the Yazoo-Mississippi Delta Levee District shall make reports in writing, verified by affidavit, on the first day of each month, or within twenty (20) days thereafter, to the auditor of public accounts and to the treasurer of the board of levee commissioners for the Yazoo-Mississippi Delta of all taxes collected by him during the preceding month for taxes due said board of levee commissioners for the Yazoo-Mississippi Delta, for levee taxes, and if he has collected none, the report shall be made out and state that fact. He shall, at or within the same time, pay over all taxes so collected by him to the treasurer of the said board of levee commissioners. His final report and settlement with the auditor of public accounts and with the treasurer of said board of levee commissioners for the Yazoo-Mississippi Delta for the taxes of any fiscal year so collected by him for said board of levee commissioners shall be made on or within twenty (20) days after the first day of September of the same year. If any such tax collector shall fail to make any report as hereinbefore provided for, or to pay over any taxes as above mentioned and required, he and the sureties on his bond as levee tax collector shall be liable for and shall pay damages at the rate of thirty per centum (30%) per annum thereon and interest on the aggregate amount of principal and damages so due as aforesaid at the rate of six per centum (6%) per annum from the date when such taxes should have been reported and paid over as above herein provided. The said auditor and the said treasurer shall not omit in any case to charge the damage above provided for the collector, when incurred, but the same may be remitted on the certificate of the governor and attorney general, that they are satisfied that the delay has not been wilful, or unavoidable by the collector.



§ 27-29-17 - Notification to district attorney of default; commencement of suit

If any collector fails to pay into the state treasury the amount of taxes due the state within the time prescribed, the auditor shall immediately notify the district attorney, and shall furnish him a statement under his hand and seal of office of the amount due by the collector. The district attorney shall forthwith commence suit on the bond of the collector for the amount due, of which the statement, certified by the auditor, shall be competent evidence. If the auditor be not informed of the amount, he shall so state, and the district attorney shall investigate the matter and bring suit for the amount due.



§ 27-29-19 - Suits against tax collectors to have precedence

Suits against tax collectors as provided in Section 27-29-17 shall be tried at the return term and shall have precedence over all other civil causes. Judgment shall be given for the amount due by the collector with thirty per centum (30%) per annum damages, after deducting all legal allowances to which he may be entitled.



§ 27-29-21 - Proceedings in behalf of county

Like proceedings to those provided in Section 27-29-17 shall be instituted by the district attorney, or any attorney employed by the board of supervisors, for nonpayment of county taxes, on notification by the clerk of the board of supervisors of the county, whose duty it shall be to give such notification.



§ 27-29-25 - Failure of collector to report; suspension

Every tax collector shall make report to the auditor of public accounts and clerk of the board of supervisors, respectively, as hereinbefore provided; and if any tax collector shall not report to the auditor or clerk, and pay over to the state and county treasurers, within twenty (20) days after the last day of each month during the time of collecting taxes, he shall not only be punishable under the criminal laws of this state, but the auditor and clerk of the board of supervisors, after notice to a tax collector in default and continued failure by him to report and pay over, as above provided, shall report the failure to the governor, who may suspend the tax collector and prohibit him from the performance of his functions, and may appoint some suitable person, being a qualified elector of the county, to collect the taxes, who shall give bond, with sureties, as required of tax collectors, to be approved in the same way. Such substituted tax collector shall proceed to collect the taxes remaining uncollected and to make such reports and payments of state and county taxes as the tax collector is required to make; and, for any failure of duty in this respect, he shall be subject to like penalties and proceedings as provided for in case of default by a tax collector.



§ 27-29-27 - Clerk to examine the report

Whenever the tax collector shall make a report as provided, it shall be the duty of the clerk of the board of supervisors to examine the same and to carefully compare it with the duplicate tax receipts, the cash book, and all other books and records in the collector's office pertaining to the collection of taxes, and to certify whether the report be true and correct or not. If the report be found to be untrue, and it be not immediately corrected by the collector and the proper amount paid over, the same proceedings shall be taken as though no report or payment had been made.



§ 27-29-29 - Liability of assessor and collector

The assessor and collector, with their sureties, shall be severally held liable on their bonds and bound to pay the county or state the full amount of all sums lost to the state or county, respectively, from the failure or neglect of the assessor to assess, return, or otherwise faithfully to complete his assessment, or from any neglect of the collector to collect the taxes assessed. Any taxpayer may cause suit to be instituted for the above, against the assessor and sureties, or the collector and sureties, on his official bond, the person causing suit to be instituted becoming responsible for the costs in the suit. But the failure of the assessor to assess the taxes, or of the tax collector to collect the same, shall not affect the liability of the person or property, who or which ought to have paid the taxes or been assessed.



§ 27-29-31 - Tax collector about to go out of office; duties

Every tax collector, at the expiration of his term of office, shall file with the clerk of the board of supervisors of the county, on the first Monday of January, a list of all the uncollected taxes for the current fiscal year, which shall show the name of every person owing taxes, the amount of personalty assessed thereto and the description, section, township, range, and assessed valuation of realty assessed thereto. Said list shall be copied from the real and personal assessment rolls in the order that the assessments occur thereon. The board of supervisors and the county auditor shall carefully examine said list, comparing it with all records pertaining thereto, and allow the retiring tax collector credit for all taxes on so much of said list as they find to be truly and correctly uncollected, and the board shall charge the succeeding tax collector with all taxes so found to be uncollected. Such succeeding tax collector shall proceed to collect them as required by law; and the change in the office shall not in any manner affect the collection of any taxes or the advertisement or sale of any property for taxes; but all books, papers, receipts, assessment rolls, and other documents pertaining to the office of tax collector, and all personal property seized for taxes, shall be delivered by the retiring tax collector to his successor without delay. Sales of real and personal property shall be made by the tax collector in office at the time of the sale.



§ 27-29-33 - Tax collector about to go out of office; statement of uncollected taxes; collection of taxes

The clerk of the board of supervisors shall transmit to the auditor of public accounts a certified copy of the list of uncollected taxes, furnished by the tax collector whose term of office has expired, on or before the first day of February, after it has been filed, together with certified transcripts of orders of the board relating thereto, and shall certify to the truth and correctness of said list. The retiring tax collector shall, within ten (10) days after the expiration of his term of office, pay into state, county, and levee treasuries all taxes collected by him and payable therein, and shall, within said time, make his final settlement with the auditor of the county and with the auditor of public accounts.



§ 27-29-35 - Counties and municipalities required to reduce ad valorem taxes in a certain amount if they receive severance tax revenue from offshore drilling on the Mississippi Gulf Coast.

From and after July 1, 2004, the board of supervisors of a county shall reduce the ad valorem taxes levied by the county in an amount equal to one-half ( 1/2) of the county's share of the revenue derived from the oil and gas severance tax under Sections 27-25-505 and 27-25-705 as a result of offshore drilling on the Mississippi Gulf Coast. From and after July 1, 2004, the governing authorities of a municipality shall reduce the ad valorem taxes levied by the municipality in an amount equal to one-half ( 1/2) of the municipality's share of the revenue derived from the oil and gas severance tax under Sections 27-25-505 and 27-25-705 as a result of offshore drilling on the Mississippi Gulf Coast.






Chapter 31 - AD VALOREM TAXES--GENERAL EXEMPTIONS

IN GENERAL

§ 27-31-1 - Exempt property

The following shall be exempt from taxation:

(a) All cemeteries used exclusively for burial purposes.

(b) All property, real or personal, belonging to the State of Mississippi or any of its political subdivisions, except property of a municipality not being used for a proper municipal purpose and located outside the county or counties in which such municipality is located. A proper municipal purpose within the meaning of this section shall be any authorized governmental or corporate function of a municipality.

(c) All property, real or personal, owned by units of the Mississippi National Guard, or title to which is vested in trustees for the benefit of any unit of the Mississippi National Guard; provided such property is used exclusively for such unit, or for public purposes, and not for profit.

(d) All property, real or personal, belonging to any religious society, or ecclesiastical body, or any congregation thereof, or to any charitable society, or to any historical or patriotic association or society, or to any garden or pilgrimage club or association and used exclusively for such society or association and not for profit; not exceeding, however, the amount of land which such association or society may own as provided in Section 79-11-33. All property, real or personal, belonging to any rural waterworks system or rural sewage disposal system incorporated under the provisions of Section 79-11-1. All property, real or personal, belonging to any college or institution for the education of youths, used directly and exclusively for such purposes, provided that no such college or institution for the education of youths shall have exempt from taxation more than six hundred forty (640) acres of land; provided, however, this exemption shall not apply to commercial schools and colleges or trade institutions or schools where the profits of same inure to individuals, associations or corporations. All property, real or personal, belonging to an individual, institution or corporation and used for the operation of a grammar school, junior high school, high school or military school. All property, real or personal, owned and occupied by a fraternal and benevolent organization, when used by such organization, and from which no rentals or other profits accrue to the organization, but any part rented or from which revenue is received shall be taxed.

(e) All property, real or personal, held and occupied by trustees of public schools, and school lands of the respective townships for the use of public schools, and all property kept in storage for the convenience and benefit of the State of Mississippi in warehouses owned or leased by the State of Mississippi, wherein said property is to be sold by the Alcoholic Beverage Control Division of the Department of Revenue of the State of Mississippi.

(f) All property, real or personal, whether belonging to religious or charitable or benevolent organizations, which is used for hospital purposes, and nurses' homes where a part thereof, and which maintain one or more charity wards that are for charity patients, and where all the income from said hospitals and nurses' homes is used entirely for the purposes thereof and no part of the same for profit.

(g) The wearing apparel of every person; and also jewelry and watches kept by the owner for personal use to the extent of One Hundred Dollars ($ 100.00) in value for each owner.

(h) Provisions on hand for family consumption.

(i) All farm products grown in this state for a period of two (2) years after they are harvested, when in the possession of or the title to which is in the producer, except the tax of one-fifth of one percent (1/5 of 1%) per pound on lint cotton now levied by the Board of Commissioners of the Mississippi Levee District; and lint cotton for five (5) years, and cottonseed, soybeans, oats, rice and wheat for one (1) year regardless of ownership.

(j) All guns and pistols kept by the owner for private use.

(k) All poultry in the hands of the producer.

(l) Household furniture, including all articles kept in the home by the owner for his own personal or family use; but this shall not apply to hotels, rooming houses or rented or leased apartments.

(m) All cattle and oxen.

(n) All sheep, goats and hogs.

(o) All horses, mules and asses.

(p) Farming tools, implements and machinery, when used exclusively in the cultivation or harvesting of crops or timber.

(q) All property of agricultural and mechanical associations and fairs used for promoting their objects, and where no part of the proceeds is used for profit.

(r) The libraries of all persons.

(s) All pictures and works of art, not kept for or offered for sale as merchandise.

(t) The tools of any mechanic necessary for carrying on his trade.

(u) All state, county, municipal, levee, drainage and all school bonds or other governmental obligations, and all bonds and/or evidences of debts issued by any church or church organization in this state, and all notes and evidences of indebtedness which bear a rate of interest not greater than the maximum rate per annum applicable under the law; and all money loaned at a rate of interest not exceeding the maximum rate per annum applicable under the law; and all stock in or bonds of foreign corporations or associations shall be exempt from all ad valorem taxes.

(v) All lands and other property situated or located between the Mississippi River and the levee shall be exempt from the payment of any and all road taxes levied or assessed under any road laws of this state.

(w) Any and all money on deposit in either national banks, state banks or trust companies, on open account, savings account or time deposit.

(x) All wagons, carts, drays, carriages and other horse-drawn vehicles, kept for the use of the owner.

(y) (i) Boats, seines and fishing equipment used in fishing and shrimping operations and in the taking or catching of oysters.

(ii) All towboats, tugboats and barges documented under the laws of the United States, except watercraft of every kind and character used in connection with gaming operations.

(z) All materials used in the construction and/or conversion of vessels in this state; vessels while under construction and/or conversion; vessels while in the possession of the manufacturer, builder or converter, for a period of twelve (12) months after completion of construction and/or conversion, and as used herein the term "vessel" shall include ships, offshore drilling equipment, dry docks, boats and barges, except watercraft of every kind and character used in connection with gaming operations.

(aa) Sixty-six and two-thirds percent (66-2/3%) of nuclear fuel and reprocessed, recycled or residual nuclear fuel by-products, fissionable or otherwise, used or to be used in generation of electricity by persons defined as public utilities in Section 77-3-3.

(bb) All growing nursery stock.

(cc) A semitrailer used in interstate commerce.

(dd) All property, real or personal, used exclusively for the housing of and provision of services to elderly persons, disabled persons, mentally impaired persons or as a nursing home, which is owned, operated and managed by a not-for-profit corporation, qualified under Section 501(c)(3) of the Internal Revenue Code, whose membership or governing body is appointed or confirmed by a religious society or ecclesiastical body or any congregation thereof.

(ee) All vessels while in the hands of bona fide dealers as merchandise and which are not being operated upon the waters of this state shall be exempt from ad valorem taxes. As used in this paragraph, the terms "vessel" and "waters of this state" shall have the meaning ascribed to such terms in Section 59-21-3.

(ff) All property, real or personal, owned by a nonprofit organization that: (i) is qualified as tax exempt under Section 501(c)(4) of the Internal Revenue Code of 1986, as amended; (ii) assists in the implementation of the national contingency plan or area contingency plan, and which is created in response to the requirements of Title IV, Subtitle B of the Oil Pollution Act of 1990, Public Law 101-380; (iii) engages primarily in programs to contain, clean up and otherwise mitigate spills of oil or other substances occurring in the United States coastal or tidal waters; and (iv) is used for the purposes of the organization.

(gg) If a municipality changes its boundaries so as to include within the boundaries of such municipality the project site of any project as defined in Section 57-75-5(f)(iv)1, Section 57-75-5(f)(xxi) or 57-75-5(f)(xxviii), all real and personal property located on the project site within the boundaries of such municipality that is owned by a business enterprise operating such project, shall be exempt from ad valorem taxation for a period of time not to exceed thirty (30) years upon receiving approval for such exemption by the Mississippi Major Economic Impact Authority. The provisions of this paragraph shall not be construed to authorize a breach of any agreement entered into pursuant to Section 21-1-59.

(hh) All leases, lease contracts or lease agreements (including, but not limited to, subleases, sublease contracts and sublease agreements), and leaseholds or leasehold interests (including, but not limited to, subleaseholds and subleasehold interests), of or with respect to any and all property (real, personal or mixed) constituting all or any part of a facility for the manufacture, production, generation, transmission and/or distribution of electricity, and any real property related thereto, shall be exempt from ad valorem taxation during the period as the United States is both the title owner of the property and a sublessee of or with respect to the property; however, the exemption authorized by this paragraph (hh) shall not apply to any entity to whom the United States sub-subleases its interest in the property nor to any entity to whom the United States assigns its sublease interest in the property. As used in this paragraph, the term "United States" includes an agency or instrumentality of the United States of America. This paragraph (hh) shall apply to all assessments for ad valorem taxation for the 2003 calendar year and each calendar year thereafter.

(ii) All property, real, personal or mixed, including fixtures and leaseholds, used by Mississippi nonprofit entities qualified, on or before January 1, 2005, under Section 501(c)(3) of the Internal Revenue Code to provide support and operate technology incubators for research and development start-up companies, telecommunication start-up companies and/or other technology start-up companies, utilizing technology spun-off from research and development activities of the public colleges and universities of this state, State of Mississippi governmental research or development activities resulting therefrom located within the State of Mississippi.

(jj) All property, real, personal or mixed, including fixtures and leaseholds, of start-up companies (as described in paragraph (ii) of this section) for the period of time, not to exceed five (5) years, that the start-up company remains a tenant of a technology incubator (as described in paragraph (ii) of this section).

(kk) All leases, lease contracts or lease agreements (including, but not limited to, subleases, sublease contracts and sublease agreements), and leaseholds or leasehold interests, of or with respect to any and all property (real, personal or mixed) constituting all or any part of an auxiliary facility, and any real property related thereto, constructed or renovated pursuant to Section 37-101-41, Mississippi Code of 1972.



§ 27-31-2 - Property owned by not-for-profit foundation providing charitable contributions and funding for legal services to the poor and projects to improve administration of justice

All real and personal property, except motor vehicles, owned by a not-for-profit foundation providing charitable contributions and funding for legal services to the poor, for projects to improve the administration of justice, for assistance to the trial and appellate courts and similar activities and purposes, shall be exempt from all ad valorem taxation. Such property shall be exempt from ad valorem taxation regardless of whether the foundation shares the property with any other organization or entity.



§ 27-31-3 - Turpentine, etc.; agricultural products

Crude turpentine gum (oleoresin), the product of a living tree, or trees, of the pine species, and gum-spirits-of-turpentine and gum-rosin as processed therefrom, are hereby classified and declared to be agricultural commodities, agricultural products and farm products.



§ 27-31-5 - Little theatre property

All real and personal property, excepting motor vehicles, owned by incorporated or unincorporated little theatres which promote the dramatic arts and are created as or for a literary institution, a civic improvement society, or for fraternal and benevolent purposes, shall be and the same is hereby exempt from ad valorem taxation, both state, county and municipal; provided, however, that this section shall not apply to such little theatre organizations which are operated as profit-making institutions or organizations.



§ 27-31-7 - Certain manufactured products held for sale or shipment to other than final consumer

(1) The board of supervisors of any county or the governing authority of any municipality is hereby authorized and empowered, in its discretion, to exempt from ad valorem taxation, excepting ad valorem taxes for school district purposes, all or any portion of the value of the products, including finished goods, owned by or remaining in the hands of any manufacturer, or its subsidiary, or any distributor or wholesale merchant, located within such county or municipality. The time of such exemption shall be for a period not to exceed a total of ten (10) years, which shall commence from the date such exemption is granted. Any request for an exemption must be made in writing to the board of supervisors or the municipal governing authority.

(2) The exemption granted herein shall be in addition to all other exemptions heretofore granted by the laws of the State of Mississippi.

(3) It is the sense of the Legislature that time limits imposed in Section 182, Mississippi Constitution of 1890, on the terms of certain ad valorem tax exemptions which may be granted to manufacturers and other new enterprises of public utility apply only to the physical plant of such manufacturers and enterprises and to any personal property necessary for the operation thereof; and any exemption for the finished products of such manufacturers and enterprises granted by the governing authorities of any county or municipality under this section after December 31, 1960, but prior to July 1, 1982, shall not be affected by the time limits established in subsequent amendments to this section after July 1, 1982, but shall remain in full force and effect subject to the original terms granted by such governing authorities.



§ 27-31-9 - Parking garages not operated for profit; exemption by counties

The board of supervisors of any county having a population of more than forty-two thousand (42,000) according to the most recent federal census and in which there is now or may hereafter be situated a national military park and cemetery, may, in their discretion, exempt from all county ad valorem taxation, for a period of not more than ten (10) years, any parking garage providing motor vehicle parking service to the general public, provided the parking garage is operated solely for the purpose of promoting business and commerce for the benefit of the general public and provided further, that said parking garage shall be operated so that no part of the income therefrom inures to or to the benefit of any person, partnership, firm, association or corporation organized for profit.



§ 27-31-11 - Parking garages not operated for profit; exemption by municipalities

The governing authorities of any municipality located within any county as described in Section 27-31-9, may, in their discretion, exempt from all municipal ad valorem taxation, for a period of not more than ten (10) years, any parking garage providing motor vehicle parking service to the general public, provided the parking garage is operated solely for the purpose of promoting business and commerce for the benefit of the general public and provided further, that said parking garage shall be operated so that no part of the income therefrom inures to or to the benefit of any person, partnership, firm, association or corporation organized for profit.



§ 27-31-13 - Commodities in transit

All commodities, including everything movable that is of value usually bought and sold, which is in transit and assembled or in storage on wharfs, railway cars, or in warehouses, at ports of entry, designated by the U. S. government as such, in the State of Mississippi, intended for export or import into, through or from the State of Mississippi, shall be and all such commodities are exempt from all state, county and municipal taxation, including taxes levied and assessed by Section 27-65-19, Mississippi Code of 1972, on the transportation of freight thereof moving on intrastate rates therefrom; Provided, however, that the provisions of this section shall neither apply to, affect nor repeal any part of Chapter 116 of the Mississippi Code of 1930, the amendments thereof, or laws supplemental thereto, nor shall it authorize or permit the receipt into Mississippi, or storage within the state, or within the jurisdictional limits thereof, of any gasoline, kerosene, distillate, motor vehicle or internal combustion engine fuel, by whatever name called, except under the provisions of said Chapter 116, Code of Mississippi, 1930, or amendments or laws supplemental thereto, as therein set out.

It is the intent and purpose of this section to exempt from all state, county and municipal taxation, all commodities in transit, assembled and/or in storage, and/or in railway cars at any harbor or port designated by the U. S. government as a port of entry in the State of Mississippi, and thereby encourage interstate or intrastate and foreign commerce passing through the ports and harbors of the state, except as provided in the first paragraph hereof. All freight shipments of commercial fertilizers moving on intrastate rates within the state are hereby exempted from all taxes levied and assessed by Section 27-65-19, Mississippi Code of 1972.



§ 27-31-15 - Nonprofit cooperative electric power associations

(1) The property of all nonprofit cooperative electric power associations organized heretofore or which may be hereafter organized under any of the laws of this state for the purpose of selling, transmitting, distributing or generating electricity, electric current or power, and which shall engage in any such business or businesses shall be exempt from ad valorem taxes, and such association shall be exempt from franchise, privilege, net income or other excise taxes imposed by the state or any of its political subdivisions. Provided, however, that this exemption shall not extend to or include exemptions from payment of gas taxes, motor vehicle privilege and motor vehicle ad valorem taxes, and sales and use taxes.

(2) This exemption shall apply to all property which may be used or useful in the transaction of any such business or businesses including, but not limited to, office buildings, warehouses, office equipment and supplies, maintenance, operating and construction equipment, supplies and materials, and all electrical distribution and transmission lines and component parts thereof. Provided, however, that nothing contained in this section shall be construed so as to grant exemption from municipal ad valorem taxes or taxes levied for the benefit of the particular municipal school district on any real estate owned by such associations and located within the corporate limits of the municipality, nor construed so as to grant exemption from municipal ad valorem taxes on electrical transmission and distribution lines and component parts thereof owned by such associations which do not purchase the electricity which they sell in the municipality from any agency or instrumentality of the United States.

(3) In the event any such association shall engage in the sale of commodities, goods, wares or merchandise as a business, the foregoing exemption shall not apply to that part of the business so done.

(4) In the event any part of any office building owned by such an association shall be rented or subrented by any such association, such building shall not be exempt from ad valorem taxes, but may be assessed by the county tax assessor and board of supervisors of the county in which it is situated and by the taxing authorities of any municipality in which it may be situated.



§ 27-31-17 - Bonds, etc., of agricultural agencies

All stocks in, bonds of or other evidences of debt issued by any agricultural credit corporation or association, and all money loaned by any such organization for agricultural purposes are hereby exempted from all ad valorem taxes; provided, however, that the exemption from taxation on money loaned, as provided herein, shall not apply to money loaned at a rate of interest in excess of eight per cent per annum.



§ 27-31-19 - Oil, gas and other petroleum products refined in state

There shall be exempt from all ad valorem taxes now levied or hereafter levied by the State of Mississippi, or any county, municipality, levee district, school, or any other taxing district within the state, all oil, gas, and petroleum products, whether produced within or without the state, which oil, gas or petroleum products are owned by a person, firm, or corporation operating a refinery for the refining of oil, gas or petroleum products in the state, and either (1) are in transit to or situated at such a refinery for refining thereat; (2) are in the process of being refined at such a refinery; or (3) have been refined at such refinery and are still owned by or in the hands of the refiner. Such exemption shall also extend to such oil, gas and petroleum products owned by any corporation controlled by, under common control with, or controlling such a refiner; provided, however, that the exemption afforded by this section shall not extend to those finished petroleum products incident to regular, normal, and customary marketing operations held in marketing bulk plants or retail service stations.



§ 27-31-20 - Certain electric generating facilities and integrated gasification process facilities

(1) As used in this section, "project" means an electric generating facility constructed after April 6, 2009, that is used or will be used by a public utility, as defined in Section 77-3-3, and a gasification process facility that is integrated with such electric generating facility that converts Mississippi feedstock, including, but not limited to lignite, to a synthesis gas which serves as a primary fuel source of the electric generating facility.

(2) In any project with a capital investment from private sources of not less than One Billion Dollars ($ 1,000,000,000.00), all property, real, personal, or mixed, including fixtures and leaseholds utilized in a gasification process facility, including, but not limited to, operational and environmental property, utilized in the project shall be exempt from ad valorem taxation up to an amount which shall not exceed fifty percent (50%) of the total assessed value in the project.



§ 27-31-21 - Public school libraries and buildings

All public libraries and buildings in which the free public schools are taught, and the lots on which same are situated, not exceeding four (4) acres in dimensions, without cost to the state or any county or municipality thereof for rent or lease, and also the real and personal property of library associations, used for library purposes where no dividends are declared, and to which the children attending the public schools have free access, shall be exempt from all state, county, and municipal taxes.



§ 27-31-23 - Confederate soldiers' home

Any and all property maintained and operated for the benevolent purpose of a confederate soldiers' home is hereby exempted from all municipal, county and state taxation; provided no individual or corporation derive any revenue or income from such property.



§ 27-31-25 - Toll bridges

If a toll bridge shall have been constructed outside of a municipality and completed and exempted by the county, and a municipality shall extend its limits so as to take in territory including said toll bridge, the said bridge and the operating company shall be exempt from municipal taxes for a period for which it shall be exempt from county taxes.



§ 27-31-27 - Registered or licensed aircraft

All aircraft registered or licensed pursuant to Sections 61-15-1 through 61-15-13 shall be exempt from ad valorem taxation.



§ 27-31-29 - Newly constructed single-family dwellings

Any single-family dwelling, including a condominium unit which was built, or caused to be built, to completion on or after January 1, 1983, and is and always has been owned by the person, or his or her donee, who built or caused such dwelling to be built, shall, upon presentation of an affidavit to the tax assessor certifying that such dwelling or any part thereof has never been leased, rented, sold or occupied, be exempt from ad valorem taxation until the time that such dwelling is first leased, rented, sold or occupied. Said affidavit shall be filed not later than April 1 of each year for which an exemption is claimed. In such cases ad valorem taxes shall be assessed and levied on the value of the unimproved property where such dwelling is situated.



§ 27-31-30 - Certain military housing units and ancillary supporting facilities

Military housing units and ancillary supporting facilities that are acquired or constructed pursuant to the Military Housing Privatization Initiative (10 USC 2871 et seq.) to support and house active duty military personnel and their families and Department of Defense civilian personnel shall be exempt from ad valorem taxation.



§ 27-31-31 - Structures within central business district of municipality

(1) The governing authorities of any municipality are authorized, in their discretion, to grant exemptions from ad valorem taxation, except ad valorem taxation for school district purposes, for new structures or improvements to or renovations of existing structures located in the designated central business district of the municipality, for a period of not more than ten (10) years from the date of the completion of the new structure or the improvement to or renovation of the existing structure for which the exemption is granted.

(2) Any person, firm or corporation desiring to obtain the exemption authorized in this section shall first file a written application therefor with the governing authorities of the municipality, providing full information about the property for which the exemption is requested, including the true value of all such property, and the date from which the exemption is to begin. Any application for an exemption under this section must be made within twelve (12) months from the date of the completion of the new structure or the improvement to or renovation of the existing structure for which the exemption is requested. The governing authorities of the municipality may, by order spread on their minutes, approve such application for all or any part of the property for which the exemption is requested and for all or any part of the authorized period of exemption. The order shall specify the property to be exempted and the dates when such exemption begins and expires. The municipal clerk shall record the application and the order approving the same in a book kept in his office for that purpose, and shall file one (1) copy of the application and the order with the Chairman of the State Tax Commission.

(3) Any exemption granted under this section shall be in lieu of ad valorem tax exemptions authorized under any other provision of law.



§ 27-31-32 - Exemption from certain ad valorem taxes for residential structures improved, renovated or converted in areas designated as blighted; procedure

(1) The governing authorities of any municipality are authorized, in their discretion, to grant exemptions from ad valorem taxation, except ad valorem taxation for school district purposes, for improvements to or renovations of existing residential structures or existing structures converted for residential use that are located in the areas that are designated as blighted by the municipality, for a period of not more than ten (10) years from the date of the completion of the improvement to or renovation of the existing structure for which the exemption is granted.

(2) Any person, firm or corporation desiring to obtain the exemption authorized in this section shall first file a written application for the exemption with the governing authorities of the municipality, providing full information about the property for which the exemption is requested, including the true value of the property, and the date from which the exemption is to begin. Any application for an exemption under this section must be made within twelve (12) months from the date of the completion of the improvement to or renovation of the existing structure for which the exemption is requested. The governing authorities of the municipality may, by order spread on their minutes, approve an application for all or any part of the property for which the exemption is requested and for all or any part of the authorized period of exemption. The order shall specify the property to be exempted and the dates when the exemption begins and expires. The municipal clerk shall record the application and the order approving the exemption in a book kept in his office for that purpose, and shall file one (1) copy of the application and the order with the Department of Revenue.

(3) Any exemption granted under this section shall be in lieu of ad valorem tax exemptions authorized under any other provision of law.



§ 27-31-33 - Certain leasehold interests belonging to the state or a political subdivision

(1) All leasehold interests in any property, real or personal, belonging to the State of Mississippi, counties, districts, municipalities or any other political subdivision, which were created prior to July 1, 1984, pursuant to a lease agreement or contract and which had been allowed an ad valorem tax exemption, or treated as exempt from ad valorem taxation, prior to July 1, 1984, shall be exempt from ad valorem taxation unless such leasehold interest is made subject to ad valorem taxation by statute or by the terms of the lease agreement or contract creating such leasehold interest.

(2) The exemption granted in this section shall not apply to a leasehold interest in property belonging to the Pearl River Valley Water Supply District.

(3) This section shall apply to assessments of real property for ad valorem taxation for the 1984 taxable year and each taxable year thereafter.



§ 27-31-34 - Possessory and leasehold interests of lessees under certain lease contracts, leases or leaseholds

(1) For purposes of this section, "state" means the State of Mississippi or any county, district, municipality or other political subdivision thereof.

All lease contracts, leases or leaseholds in existence on or before April 16, 1993, (a) to which the state is a party, (b) which provide that the leased premises and all facilities and replacements thereof are and shall be the property of the state, and (c) which provide a term or period of time for exemption from ad valorem taxation, shall, along with the possessory and leasehold interests as described under and originally created by such lease contract, lease or leasehold, be exempt from all ad valorem taxation for the term or period of time as stated in such lease contracts, leases, or leaseholds meeting the requirements of subparts (a) and (b) above, which were entered into prior to July 1, 1984, and which do not contain an express term or period for exemption from ad valorem taxation, shall be exempt from all ad valorem taxation for the term of such lease contracts, leases, or leaseholds, including any option periods which may be exercised by the lessee. Any newly created lease contracts, leases or leaseholds created on or after January 18, 1984, shall not be exempt under this section from ad valorem taxes for school district purposes.

(2) It is the sense of the Legislature that the provisions of Section 112, Mississippi Constitution of 1890, allowing the Legislature to exempt, by general laws, particular species of property from taxation, in whole or in part, authorize the enactment of this section. Further, the provisions of this section shall not be construed as the surrender or abridgement by the state of the power to tax the property which is the subject of the contracts, leases or leaseholds referred to in subsection (1) of this section. This section affirms the power of the state to grant such an exemption when it is in the best interests of the state to do so.

(3) The provisions of this section shall not apply to:

(a) A leasehold interest in property belonging to the Pearl River Water Supply District; or

(b) Any civil action filed before April 16, 1993.



§ 27-31-35 - Property related to project defined in Mississippi Superconducting Super Collider Act

All real and personal property belonging to the United States constituting a part of the project or a facility related to the project as defined in the Mississippi Superconducting Super Collider Act shall be exempt from ad valorem taxation.



§ 27-31-37 - Railroad property acquired by owner not affiliated with previous owner

(1) Except as otherwise provided in Section 27-31-38, whenever during any calendar year existing railroad property subject to assessment by the State Tax Commission pursuant to Section 27-35-301, Mississippi Code of 1972, is acquired by a new owner that is not an affiliate of the previous owner, such newly acquired railroad property shall be assessed for ad valorem taxation by the state or by any county, municipality, school district or other taxing district for a period of ten (10) tax years following the calendar year of such acquisition by the new owner, as follows:

(a) During the first tax year of new ownership, that portion of the assessed value of such newly acquired railroad property, as determined by the State Tax Commission pursuant to Section 27-35-301, Mississippi Code of 1972, that exceeds the assessed value of such newly acquired railroad property to the former owner for the last tax year that the former owner owned such property (hereinafter referred to as the "base year"), shall be totally exempt from ad valorem taxation.

(b) During the second tax year of new ownership, that portion of the assessed value of such newly acquired railroad property, as determined by the State Tax Commission pursuant to Section 27-35-301, Mississippi Code of 1972, that exceeds one hundred ten percent (110%) of the assessed value of such newly acquired railroad property to the former owner for the base year shall be totally exempt from ad valorem taxation.

(c) During the third tax year of new ownership, that portion of the assessed value of such newly acquired railroad property, as determined by the State Tax Commission pursuant to Section 27-35-301, Mississippi Code of 1972, that exceeds one hundred twenty percent (120%) of the assessed value of such newly acquired railroad property to the former owner for the base year shall be totally exempt from ad valorem taxation.

(d) During the fourth tax year of new ownership, that portion of the assessed value of such newly acquired railroad property, as determined by the State Tax Commission pursuant to Section 27-35-301, Mississippi Code of 1972, that exceeds one hundred thirty percent (130%) of the assessed value of such newly acquired railroad property to the former owner for the base year shall be totally exempt from ad valorem taxation.

(e) During the fifth tax year of new ownership, that portion of the assessed value of such newly acquired railroad property, as determined by the State Tax Commission pursuant to Section 27-35-301, Mississippi Code of 1972, that exceeds one hundred forty percent (140%) of the assessed value of such newly acquired railroad property to the former owner for the base year shall be totally exempt from ad valorem taxation.

(f) During the sixth tax year of new ownership, that portion of the assessed value of such newly acquired railroad property, as determined by the State Tax Commission pursuant to Section 27-35-301, Mississippi Code of 1972, that exceeds one hundred fifty percent (150%) of the assessed value of such newly acquired railroad property to the former owner for the base year shall be totally exempt from ad valorem taxation.

(g) During the seventh tax year of new ownership, that portion of the assessed value of such newly acquired railroad property, as determined by the State Tax Commission pursuant to Section 27-35-301, Mississippi Code of 1972, that exceeds one hundred sixty percent (160%) of the assessed value of such newly acquired railroad property to the former owner for the base year shall be totally exempt from ad valorem taxation.

(h) During the eighth tax year of new ownership, that portion of the assessed value of such newly acquired railroad property, as determined by the State Tax Commission pursuant to Section 27-35-301, Mississippi Code of 1972, that exceeds one hundred seventy percent (170%) of the assessed value of such newly acquired railroad property to the former owner for the base year shall be totally exempt from ad valorem taxation.

(i) During the ninth tax year of new ownership, that portion of the assessed value of such newly acquired railroad property, as determined by the State Tax Commission pursuant to Section 27-35-301, Mississippi Code of 1972, that exceeds one hundred eighty percent (180%) of the assessed value of such newly acquired railroad property to the former owner for the base year shall be totally exempt from ad valorem taxation.

(j) During the tenth tax year of new ownership, that portion of the assessed value of such newly acquired railroad property, as determined by the State Tax Commission pursuant to Section 27-35-301, Mississippi Code of 1972, that exceeds one hundred ninety percent (190%) of the assessed value of such newly acquired railroad property to the former owner for the base year shall be totally exempt from ad valorem taxation.

(2) The owner of any newly acquired railroad property shall claim the exemption provided by this section by notifying the State Tax Commission in writing within ninety (90) days after April 26, 1988, or within twelve (12) months from the date of acquisition of such newly acquired railroad property, whichever is later.

(3) For the purposes of this section, the phrase "first tax year of new ownership" shall be deemed to mean the 1988 tax year if the actual first tax year of new ownership occurred prior to the 1988 tax year, and in such cases the partial exemption from ad valorem taxes provided for in subsection (1) of this section shall commence with the 1988 tax year. No new owner shall be entitled to the exemption for any tax year with respect to which an assessment has been made final without protest.

(4) For each tax year with respect to which a new owner is entitled to a partial exemption from the assessed value of newly acquired railroad property, the State Tax Commission shall exclude the exempt portion of such assessment in making the assessment rolls and in the apportionment of assessed value pursuant to Section 27-35-309, Mississippi Code of 1972.

(5) The partial exemption from the assessed value of newly acquired railroad property authorized by this section shall not apply to railroad property sold on or after January 1, 2001.



§ 27-31-38 - Railroad property acquired by owner not affiliated with previous owner and which is a public entity, regional or county railroad authority or not-for-profit corporation

Whenever during any calendar year existing railroad property subject to assessment by the State Tax Commission pursuant to Section 27-35-301 is sold to a new owner that is not an affiliate of the previous owner and which is a public entity, regional or county railroad authority, or a not-for-profit corporation exempt from payment of ad valorem taxes, and which was created by an Interstate Compact authorized by Section 77-9-531 and by an act of the Legislature of the State of Alabama, the State Tax Commission, upon the written request of the new owner, shall prorate the amount of ad valorem taxes levied and assessed against the railroad property sold by each county, municipality and other taxing district for the calendar year of sale between the selling railroad and the new owner as of the date of sale. The commission shall certify the amounts allocated to the new owner to the selling railroad, the new owner and to the taxing authorities of each county, municipality and other taxing district. Upon the certification, the selling railroad shall be entitled to take credit for and to deduct from its ad valorem taxes accruing on the property sold in each taxing district for the calendar year the pro rata parts or shares of the taxes that are allocated and certified by the State Tax Commission as being part or share of the taxes accruing to the new owner.



§ 27-31-39 - Public trust tidelands

All Public Trust Tidelands belonging to the State of Mississippi or any of its political subdivisions shall be exempt from ad valorem taxation.



§ 27-31-41 - Certain drilling rigs

There is hereby exempted from all ad valorem taxes becoming a lien on or after January 1, 1989, each drilling rig for which there has been procured a privilege license (as required in Section 27-17-423) in exploring for, attempting to obtain, or obtaining production of oil, gas, sulphur, salt or any other minerals whether such operation is continued from year to year or not. This exemption shall not apply to material or equipment in supply depots or yards or to additional equipment not utilized as a necessary part of the drilling rig which has been operated in Mississippi under a local privilege license properly procured.



§ 27-31-43 - Property constituting part of project or facility authorized by Mississippi Wayport Authority Act

All real and personal property belonging to the United States constituting a part of the project or a facility related to the project as defined in the Mississippi Wayport Authority Act shall be exempt from ad valorem taxation; however, the Authority may negotiate and grant a fee in lieu of ad valorem taxes. The minimum sum allowable as a fee in lieu shall not be less than one-third (1/3) of the ad valorem levy, including ad valorem taxes for school district purposes, and the sum allowed shall be apportioned between the county or municipality, as appropriate, and the school districts in such amounts as may be determined by the county board of supervisors or municipal governing authority, as the case may be, however, from the sum allowed the apportionment to school districts shall not be less than the school districts' pro rata share based upon the proportion that the millage imposed for the school districts by the appropriate levying authority bears to the millage imposed by such levying authority for all other county or municipal purposes.



§ 27-31-45 - Computer software

Computer software shall be exempt from ad valorem taxation. For purposes of this section, computer software shall include any program or routine used to cause a computer to perform a specific task or set of tasks, including without limitation, system and application programs and all documentation related thereto.



§ 27-31-47 - Furniture marketing businesses

(1) The board of supervisors of any county or the governing authority of any municipality is authorized, in its discretion, to exempt, partially or totally from ad valorem taxation, except ad valorem taxes for school district purposes, the following types of enterprises: any enterprise, located in the county or municipality, that (a) operates in a structure or facility which has a total measurement of at least three hundred twenty-five thousand (325,000) square feet in floor space; and (b) is engaged in the furniture industry, with a primary interest in marketing or exhibiting furniture.

(2) The exemption granted under this section may be a full or total ad valorem exemption from taxation; or it may be a limited or partial exemption that exempts the enterprise from any ad valorem taxation over the level of taxation that such an enterprise is subject to on July 1, 1993. The time of the exemption granted under this section shall be for a period of ten (10) years, which shall begin on the date the exemption is granted. Any request for an exemption must be made in writing to the board of supervisors or the municipal governing authority.

(3) Any exemption granted under this section shall be in addition to all other exemptions heretofore granted by the laws of the State of Mississippi.



§ 27-31-48 - Vendor tooling

(1) (a) Except as otherwise provided in paragraph (b) of this subsection, as used in this subsection, the term "vendor tooling" means any special tools such as dies, molds, jigs and similar items treated as special tooling for federal income tax purposes, owned by a business enterprise operating a motor vehicle production and assembly plant that are held for use in motor vehicle and motor vehicle parts production and assembly and are located off the site of the motor vehicle production and assembly plant of such business enterprise. For purposes of this paragraph "business enterprise operating a motor vehicle production and assembly plant" means a business enterprise that produces not less than fifty thousand (50,000) motor vehicles annually.

(b) For a project that has been certified by the Mississippi Major Economic Impact Authority as a project as defined in Section 57-75-5(f)(xxi), the term "vendor tooling" means any special tools such as dies, molds, jigs and similar items treated as special tooling for federal income tax purposes, owned by a business enterprise operating a motor vehicle production and assembly plant that are held for use in motor vehicle and motor vehicle parts production and assembly and are located on or off the site of the motor vehicle production and assembly plant of such business enterprise.

(c) Vendor tooling as defined in this subsection shall be exempt from ad valorem taxation.

(2) (a) For purposes of this subsection:

(i) "Vendor tooling" means any special tools such as dies, molds, jigs and similar items treated as special tooling for federal income tax purposes, used to manufacture parts for a business enterprise operating a motor vehicle production and assembly plant that are held for use in motor vehicle and motor vehicle parts production. The special tools must be located at the site of the tier one supplier and must be directly owned by the tier one supplier.

(ii) "Tier one supplier" means a tier one supplier as defined in Section 57-75-5(l) which has a minimum capital investment from private sources of not less than Fifty Million Dollars ($ 50,000,000.00).

(b) County boards of supervisors and municipal authorities are authorized and empowered, in their discretion, to exempt up to thirty percent (30%) of the true value of vendor tooling owned by a tier one supplier from ad valorem taxation.



§ 27-31-49 - Itinerant vessels

The board of supervisors of any county bordering on the Gulf of Mexico with a population in excess of one hundred sixty thousand (160,000) according to the 1990 federal decennial census, or the governing authority of any municipality located in any such county, is hereby authorized and empowered to exempt all itinerant vessels within such a county or municipality from ad valorem taxation. As used in this section, "itinerant vessel" means vessels engaged in interstate commerce which are temporarily docked at a state port organized pursuant to Section 59-5-1, et seq., Mississippi Code of 1972, but shall not include any cruise vessel or vessel upon which legal gaming is conducted pursuant to the Mississippi Gaming Control Act.



§ 27-31-50 - Real property with structures or improvements that have been rehabilitated for residential use

(1) The governing authority of any incorporated municipality may adopt an ordinance providing for the partial exemption from municipal ad valorem taxation of real property on which any structure or other improvement that is not less than twenty-five (25) years of age has undergone substantial rehabilitation, renovation or replacement for residential use, subject to such conditions and other restrictions authorized in this section. The ordinance may restrict such exemption to real property located within certain areas as may be determined by the governing authority and prescribed by the ordinance. The governing authority of a municipality shall establish criteria for determining whether real property qualifies for the partial exemption provided for in this section, shall require the structures or improvements to be older than twenty-five (25) years of age and may place such other restrictions and conditions on such property as may be prescribed by ordinance. The ordinance may also provide for the partial exemption from municipal ad valorem taxation of multifamily residential units which have been substantially rehabilitated by replacement for multifamily use. Any replacement structure shall not exceed the total square footage of the replaced structures by more than thirty percent (30%).

(2) The partial exemption provided by an ordinance adopted pursuant to this section may be (a) in an amount equal to the increase in the assessed value of the property resulting from the rehabilitation, renovation or replacement of the structure as determined by the tax assessor, or (b) an amount of not more than fifty percent (50%) of the cost of the rehabilitation, renovation or replacement. The exemption may commence upon completion of the rehabilitation, renovation or replacement or on January 1 of the year following completion of the rehabilitation, renovation or replacement and shall last for a period of time not to exceed ten (10) years. The ordinance may prescribe a shorter time period for the length of the exemption, or reduce the amount of the exemption in annual steps over the length of the exemption or a portion thereof.

(3) The governing authority of a municipality may assess a fee not to exceed Fifty Dollars ($ 50.00) for processing an application requesting the exemption provided for in this section. No property shall be eligible for the exemption unless the appropriate building permits have been acquired and the tax assessor has verified that the rehabilitation, renovation or replacement indicated on the application has been completed.

(4) If the governing authority of a municipality desires to grant a partial exemption after July 1, 2000, the governing authority must adopt an ordinance declaring its intention to grant the exemption and finding that such exemption will promote the economic, cultural or educational advancement of the municipality. The governing authority of the municipality shall publish notice of its intention to grant the exemption at least ten (10) days before the actual granting of the exemption.






FREE PORT WAREHOUSES

§ 27-31-51 - Licensing; definitions

(1) As used in Sections 27-31-51 through 27-31-61:

(a) "Warehouse" or "storage facility" shall not apply to caves or cavities in the earth, whether natural or artificial;

(b) "Governing authorities" means the board of supervisors of the county wherein the warehouse or storage facility is located or the governing authorities of the municipality wherein the warehouse or storage facility is located, as the case may be;

(c) "Tax assessor" means the tax assessor of each taxing jurisdiction in which the warehouse or storage facility may be located.

(2) All warehouses, public or private, or other storage facilities in the State of Mississippi regularly engaged in the handling and storage of personal property in structures or in places adopted for such handling and storage which is consigned or transferred to such warehouse or storage facility for storage and handling shall be eligible for licensing under the provisions of Sections 27-31-51 through 27-31-61 as a "free port warehouse." A manufacturer of personal property that maintains separate facilities, structures, places or areas for the temporary storage and handling of such personal property pending transit to a final destination outside the State of Mississippi shall be eligible for licensing under Sections 27-31-51 through 27-31-61 as a "free port warehouse," and any license issued to such a manufacturer before January 1, 2012, is hereby ratified, approved and confirmed.

(3) Such licenses shall be issued by the governing authorities to such warehouse or storage facility as will qualify under the definition of "free port warehouse" as herein defined, upon application by the warehouse or storage facility operator.



§ 27-31-53 - Exemption from taxation of personal property in transit through state

All personal property in transit through this state which is (a) moving in interstate commerce through or over the territory of the State of Mississippi, (b) which was consigned or transferred to a licensed "free port warehouse," public or private, within the State of Mississippi for storage in transit to a final destination outside the State of Mississippi, whether specified when transportation begins or afterward, or (c) manufactured in the State of Mississippi and stored in separate facilities, structures, places or areas maintained by a manufacturer, licensed as a free port warehouse, for temporary storage or handling pending transit to a final destination outside the State of Mississippi, may, in the discretion of the board of supervisors of the county wherein the warehouse or storage facility is located, and in the discretion of the governing authorities of the municipality wherein the warehouse or storage facility is located, as the case may be, be exempt from all ad valorem taxes imposed by the respective county or municipality and the property exempted therefrom shall not be deemed to have acquired a situs in the State of Mississippi for the purposes of such taxation. Any exemption granted to a licensed "free port warehouse" pursuant to this section shall be effective as of the first calendar day of the taxable year in which the warehouse applied for the exemption by virtue of submitting the application for licensure, and shall remain in effect for such period of time as the respective governing authority may prescribe. Such property shall not be deprived of exemption because while in a warehouse the property is bound, divided, broken in bulk, labeled, relabeled or repackaged. Any exemption from ad valorem taxes granted before January 1, 2012, is hereby ratified, approved and confirmed.



§ 27-31-55 - Filing of inventories by warehouses; records generally; determination of taxes

Each licensed "free port warehouse" shall file with the tax assessor of each taxing jurisdiction in which such warehouse or storage facility may be located an inventory of all personal property consigned or transferred to such warehouse or storage facility and located therein on January 1 of each year. Such inventory shall be submitted on such forms and in such manner as the tax assessor may prescribe and shall contain a separate statement of all property eligible for exemption under Sections 27-31-51 through 27-31-61 and a separate statement of all property consigned or transferred to such warehouse or storage facility. Such inventory shall be submitted by not later than March 31 of each year. Exemption shall be allowed for all eligible property, but accurate records shall be kept of all personal property shipped from any such warehouse or storage facility, together with the point of final destination of the same, and reports thereof shall be filed with such taxing authorities of this state and in such form and manner as the tax assessor may prescribe. At the conclusion of each calendar year each licensee under Sections 27-31-51 through 27-31-61 shall calculate the actual percentage of all personal property consigned or transferred to the warehouse or storage facility which was shipped to a final destination outside the state in relation to the total of all such personal property shipped to any destination during such year. Such percentage shall then be applied to the total value of all property contained in the inventory of such warehouse or storage facility as of January 1 of such year which was consigned or transferred to such warehouse or storage facility. If the result thus obtained shall be less than the value of property for which exemption was allowed, then the amount of such difference shall be deducted from the amount of the exemption previously allowed and taxes shall be levied and collected thereon by the tax collecting officers concerned.



§ 27-31-57 - Power and authority of tax assessor; inspection of records; renewal or revocation of license

The tax assessor shall have full power and authority to require the keeping of all records and the making of all reports necessary to the accomplishment of the purpose of Sections 27-31-51 through 27-31-61, and all books and records of any licensee shall be subject to the inspection of duly authorized agents of the ad valorem taxing authorities of the jurisdiction or jurisdictions wherein such licensee is located. The violation by the licensee of any of the terms and provisions of Sections 27-31-51 through 27-31-61 shall authorize the revocation of the license of any licensee by the tax assessor. In the event any license shall be revoked, then the exemption provided for therein shall thereby be annulled for the year in which such license may be revoked.



§ 27-31-59 - License fee

Each licensee shall pay to the governing authorities for each license which may be issued or renewed a fee in the amount of Ten Dollars ($ 10.00) for each issuance or renewal thereof.



§ 27-31-61 - Exemption granted to be in addition to other exemptions

The exemption granted in Sections 27-31-51 through 27-31-61 shall be in addition to all other exemptions heretofore granted by the laws of the State of Mississippi.






NON-PRODUCING GAS, OIL, AND MINERAL INTERESTS

§ 27-31-71 - Definitions

Whenever the term "oil, gas and other minerals" is used in Sections 27-31-71 through 27-31-87, the same shall include oil, gas petroleum, hydro-carbons, distillate, condensate, casinghead gas, other petroleum derivatives, sulphur and all other similar minerals of commercial value which are usually produced or mined by the drilling, boring or sinking of wells.

The terms "mineral acre" and "royalty acre" are each defined as the number of acres obtained by multiplying the aggregate acreage described in the instrument involved by the fractional interest leased or conveyed thereby.

The term "primary term" when used herein in connection with any instrument affected by Sections 27-31-71 through 27-31-87 shall mean the period of time that the estate created by such instrument shall endure under the terms thereof in the absence of production of oil, gas or other minerals in paying quantities, the carrying on of drilling or reworking operations for the production of such oil, gas or other minerals, force majeure or laws, rules or regulations (federal or state) preventing such drilling operations.



§ 27-31-73 - Interests exempted

To encourage the purchase of leases upon and interests in oil, gas and other minerals in the State of Mississippi, to encourage drilling for and production of such minerals, and to relieve the taxing officials of the counties of the state of the onerous duties of assessment for, collection of and sale for ad valorem taxes for such interests (which the Legislature finds are generally assessed at nominal values resulting in taxes not commensurate with the services required of such officers), all nonproducing leasehold interests upon all oil, gas and other minerals in, on or under lands lying within the State of Mississippi, created or assigned after the effective date of Sections 27-31-71 through 27-31-87, and also all nonproducing interests in such oil, gas and other minerals (including royalty interests therein) hereafter conveyed to a grantee or purchaser or excepted or reserved to a grantor separately and apart from the surface, shall be exempt from all ad valorem taxes levied on or after January 1, 1947, by the State of Mississippi, or any county, municipality, levee district, road district, school district, drainage district or other taxing district within the state or becoming a lien on or after said date. Any sale for taxes of the surface or of the remainder of the fee shall not in any manner whatsoever affect the interest or interests hereby exempted.

For the same purpose and with like effect there is hereby likewise exempted from such ad valorem taxation all such interests created prior to the passage of Sections 27-31-71 through 27-31-87 which are owned separately and apart from the surface, provided that as a condition precedent to obtaining such exemption upon existing interests the then owner thereof shall make application for exemption of the interest then owned by him as hereinafter provided and pay, in the manner provided under this chapter, a sum equivalent to the tax herein levied by Section 27-31-77 on instruments hereafter executed creating, transferring or reserving corresponding or similar interests. If any such sum is paid after January 1, 1947, then such exemption shall apply only to taxes becoming a lien after such sum is thus paid.



§ 27-31-75 - Application for exemption of existing interests

Application for such exemption upon existing interests shall be made to the chancery clerk of the county wherein the land lies in which such interest is owned, by filing application in duplicate with the said clerk, which shall contain the following information:

(a) Name of applicant;

(b) Address of applicant;

(c) Description of land affected (including aggregate acreage);

(d) Fractional interest for which exemption is applied and nature of such interest;

(e) Recording data concerning the instrument creating the interest including grantor or lessor, grantee or lessee, date of instrument, book and page of record and date of filing;

(f) Length of primary term;

(g) Recording data on instruments divesting original party of any interest in a portion of original interest therein conveyed;

(h) Number of net mineral, royalty or lease acres on which exemption sought;

(i) Amount tendered therewith.

Upon receipt of such application, accompanied by the sum shown therein, the chancery clerk shall give it a serial number, mark it filed, showing the date received and shall note the payment of the mineral documentary tax on the original application. The clerk shall make a notation on the face of the record of the instrument described in the application showing the date of payment, the amount of the payment as stated in the application and the serial number of the application. After such notation is made, the original application, with the required notations, shall be returned to the applicant by mailing to the address shown on the application (or delivered otherwise to the applicant) and the duplicate application shall be retained by the clerk as his permanent record.

If it later be ascertained that an insufficient amount was paid with the application for the exemption provided herein, such exemption shall not be thereby rendered void but the additional amount which should have been paid, together with a penalty of twenty-five percent (25%) and one percent (1%) interest per month thereon from the date of the application until paid, shall be a lien on the interest exempted and a personal debt of the applicant collectible by suit for appropriate personal judgment and to enforce the lien, which may be maintained by the county to which such sum should have been paid.



§ 27-31-77 - Mineral documentary tax; levy

There is hereby levied and shall be paid and collected, as herein set forth, a documentary or transfer tax, to be known as the mineral documentary tax, upon the filing and recording of every lease and other writing hereafter executed whereby there is created a leasehold interest in and to any nonproducing oil, gas or other minerals in, on or under or that may be produced from any lands situated within the State of Mississippi, or whereby any such interest is assigned or is extended beyond the primary term fixed by the original instrument, and upon every deed, instrument, transfer, evidence of sale or other writing whereby there is hereafter conveyed to a grantee or purchaser, or excepted or reserved to a grantor separately and apart from the surface, any interest in, or right to receive royalty from, any nonproducing oil, gas or other minerals in, on or under or that may be produced from any lands within the State of Mississippi. Provided, the tax shall not apply to any mortgage or instrument creating a lien upon such interest, nor to the sale under foreclosure thereof, or the passing of such interest by descent or will.



§ 27-31-79 - Mineral documentary tax; amount; lien

The mineral documentary tax shall be a lien upon the interest leased, assigned, conveyed, reserved, excepted or transferred and the amount to be paid shall be determined as follows (provided that the minimum tax shall be one dollar), to-wit:

(a) Upon the filing and recording of each instrument creating, assigning or transferring a leasehold (or interest therein or any portion thereof) or conveying, transferring, excepting or reserving a mineral or royalty interest as above described, the primary term of which shall expire ten (10) years or less from the date of the execution of the instrument, the tax shall be a sum equal to Three Cents (3 cent(s) ) per mineral or royalty acre conveyed, leased, assigned, excepted, reserved or transferred therein.

(b) Such tax shall be Six Cents (6 cent(s) ) per mineral or royalty acre if the primary term of such interest shall expire more than ten (10) years and not exceeding twenty (20) years from the date of the execution of such instrument.

(c) Such tax shall be Eight Cents (8 cent(s) ) per mineral or royalty acre if the primary term of such interest shall extend more than twenty (20) years from the date of the execution of such instrument.



§ 27-31-81 - Persons liable for tax; time for payment; penalty for insufficient payment

The mineral documentary tax shall be payable by the grantee or grantees named in and the beneficiary or real party in interest under such lease, deed, conveyance, transfer, assignment or other writing, except that as to any exception or reservation creating any such interest the tax shall be payable by the grantor or grantors in such instrument. The tax shall be due and payable upon the filing of the instrument for record, and the chancery clerk shall note the fact of the payment as provided in Section 27-31-83. Any chancery clerk, who accepts or records an instrument upon which the tax is not paid to him as required under this section, shall be liable to the county for double the amount of tax shown to have been due upon the instrument; however, the chancery clerk shall not be liable for any sum where the amount of the tax tendered is accepted by him in good faith as the proper amount due. If an insufficient amount is paid for the tax, the filing and recording of the instrument shall nevertheless be good and valid for all purposes as now provided by statute, but the additional amount which should have been paid, together with a penalty of twenty-five percent (25%) thereof and one percent (1%) interest per month thereon from the due date until paid, shall be a lien on the interest conveyed, reserved or excepted therein, and a personal debt of the said taxpayer, collectible by suit by the county for personal judgment or to enforce the lien or both.



§ 27-31-83 - Documentary tax stamps; proof of payment

The mineral documentary tax shall be paid to the chancery clerk of the county in which the land affected by the sale, lease or reservation or other instrument of the oil, gas or other minerals is situated. Upon payment of the tax, the chancery clerk shall note on the face or margin of the instrument, the following: (a) the fact of the payment; (b) the total amount of the tax paid in conjunction with the recording of the instrument; and (c) the name of the county in which the instrument is filed. This notation shall constitute sufficient proof of payment of the tax.



§ 27-31-85 - Disposition of funds collected

From the taxes levied and collected under and by virtue of Sections 27-31-77 through 27-31-83 inclusive, the chancery clerk shall retain five percent (5%) as a fee for the collection thereof, and shall pay the remainder thereof into the proper depository to the credit of the county, one-half (1/2) to the common county fund and one-half (1/2) to the county school fund. Such deposit shall be made on or before the 15th day of the month next succeeding that in which such collection may be made. The same percent of collections shall be retained by him from all funds collected by virtue of Section 27-31-75 hereof, and the remainder shall be likewise deposited.






NEW FACTORIES AND ENTERPRISES

§ 27-31-101 - Enumeration of new enterprises which may be exempted

[Through June 30, 2022, this section shall read as follows:]

(1) County boards of supervisors and municipal authorities are hereby authorized and empowered, in their discretion, to grant exemptions from ad valorem taxation, except state ad valorem taxation; however, such governing authorities shall not exempt ad valorem taxes for school district purposes on tangible property used in, or necessary to, the operation of the manufacturers and other new enterprises enumerated by classes in this section, except to the extent authorized in Sections 27-31-104 and 27-31-105(2), nor shall they exempt from ad valorem taxes the products of the manufacturers or other new enterprises or automobiles and trucks belonging to the manufacturers or other new enterprises operating on and over the highways of the State of Mississippi. The time of such exemption shall be for a period not to exceed a total of ten (10) years which shall begin on the date of completion of the new enterprise for which the exemption is granted; however, boards of supervisors and municipal authorities, in lieu of granting the exemption for one (1) period of ten (10) years, may grant the exemption in a period of less than ten (10) years. When the initial exemption period granted is less than ten (10) years, the boards of supervisors and municipal authorities may grant a subsequent consecutive period or periods to follow the initial period of exemption, provided that the total of all periods of exemption shall not exceed ten (10) years. The date of completion of the new enterprise, from which the initial period of exemption shall begin, shall be the date on which operations of the new enterprise begin. The initial request for an exemption must be made in writing by June 1 of the year immediately following the year in which the date of completion of a new enterprise occurs. If the initial request for the exemption is not timely made, the board of supervisors or municipal authorities may grant a subsequent request for the exemption and, in such case, the exemption shall begin on the anniversary date of completion of the enterprise in the year in which the request is made and may be for a period of time extending not more than ten (10) years from the date of completion of the new enterprise. Any subsequent request for the exemption must be made in writing by June 1 of the year in which it is granted.

(2) Any board of supervisors or municipal authority which has granted an exemption for a period of less than ten (10) years may grant subsequent periods of exemption to run consecutively with the initial exemption period, or a subsequently granted exemption period, but in no case shall the total of the exemption periods granted for a new enterprise exceed ten (10) years. Any consecutive period of exemption shall be granted by entry of an order by the board or the authority granting the consecutive exemption on its minutes, reflecting the granting of the consecutive exemption period and the dates upon which such consecutive exemption period begins and expires. The entry of this order granting the consecutive period of exemption shall be made before the expiration of the exemption period immediately preceding the consecutive exemption period being granted.

(3) The new enterprises which may be exempt are enumerated as and limited to the following, as determined by the Department of Revenue:

(a) Warehouse and/or distribution centers;

(b) Manufacturing, processors and refineries;

(c) Research facilities;

(d) Corporate regional and national headquarters meeting minimum criteria established by the Mississippi Development Authority;

(e) Movie industry studios meeting minimum criteria established by the Mississippi Development Authority;

(f) Air transportation and maintenance facilities meeting minimum criteria established by the Mississippi Development Authority;

(g) Recreational facilities that impact tourism meeting minimum criteria established by the Mississippi Development Authority;

(h) Data/information processing enterprises meeting minimum criteria established by the Mississippi Development Authority;

(i) Technology intensive enterprises or facilities meeting criteria established by the Mississippi Development Authority;

(j) Health care industry facilities as defined in Section 57-117-3; and

(k) Telecommunications enterprises meeting minimum criteria established by the Mississippi Development Authority. The term "telecommunications enterprises" means entities engaged in the creation, display, management, storage, processing, transmission or distribution for compensation of images, text, voice, video or data by wire or by wireless means, or entities engaged in the construction, design, development, manufacture, maintenance or distribution for compensation of devices, products, software or structures used in the above activities. Companies organized to do business as commercial broadcast radio stations, television stations or news organizations primarily serving in-state markets shall not be included within the definition of the term "telecommunications enterprises."

[From and after July 1, 2022, this section shall read as follows:]

(1) County boards of supervisors and municipal authorities are hereby authorized and empowered, in their discretion, to grant exemptions from ad valorem taxation, except state ad valorem taxation; however, such governing authorities shall not exempt ad valorem taxes for school district purposes on tangible property used in, or necessary to, the operation of the manufacturers and other new enterprises enumerated by classes in this section, except to the extent authorized in Sections 27-31-104 and 27-31-105(2), nor shall they exempt from ad valorem taxes the products of the manufacturers or other new enterprises or automobiles and trucks belonging to the manufacturers or other new enterprises operating on and over the highways of the State of Mississippi. The time of such exemption shall be for a period not to exceed a total of ten (10) years which shall begin on the date of completion of the new enterprise for which the exemption is granted; however, boards of supervisors and municipal authorities, in lieu of granting the exemption for one (1) period of ten (10) years, may grant the exemption in a period of less than ten (10) years. When the initial exemption period granted is less than ten (10) years, the boards of supervisors and municipal authorities may grant a subsequent consecutive period or periods to follow the initial period of exemption, provided that the total of all periods of exemption shall not exceed ten (10) years. The date of completion of the new enterprise, from which the initial period of exemption shall begin, shall be the date on which operations of the new enterprise begin. The initial request for an exemption must be made in writing by June 1 of the year immediately following the year in which the date of completion of a new enterprise occurs. If the initial request for the exemption is not timely made, the board of supervisors or municipal authorities may grant a subsequent request for the exemption and, in such case, the exemption shall begin on the anniversary date of completion of the enterprise in the year in which the request is made and may be for a period of time extending not more than ten (10) years from the date of completion of the new enterprise. Any subsequent request for the exemption must be made in writing by June 1 of the year in which it is granted.

(2) Any board of supervisors or municipal authority which has granted an exemption for a period of less than ten (10) years may grant subsequent periods of exemption to run consecutively with the initial exemption period, or a subsequently granted exemption period, but in no case shall the total of the exemption periods granted for a new enterprise exceed ten (10) years. Any consecutive period of exemption shall be granted by entry of an order by the board or the authority granting the consecutive exemption on its minutes, reflecting the granting of the consecutive exemption period and the dates upon which such consecutive exemption period begins and expires. The entry of this order granting the consecutive period of exemption shall be made before the expiration of the exemption period immediately preceding the consecutive exemption period being granted.

(3) The new enterprises which may be exempt are enumerated as and limited to the following, as determined by the Department of Revenue:

(a) Warehouse and/or distribution centers;

(b) Manufacturing, processors and refineries;

(c) Research facilities;

(d) Corporate regional and national headquarters meeting minimum criteria established by the Mississippi Development Authority;

(e) Movie industry studios meeting minimum criteria established by the Mississippi Development Authority;

(f) Air transportation and maintenance facilities meeting minimum criteria established by the Mississippi Development Authority;

(g) Recreational facilities that impact tourism meeting minimum criteria established by the Mississippi Development Authority;

(h) Data/information processing enterprises meeting minimum criteria established by the Mississippi Development Authority;

(i) Technology intensive enterprises or facilities meeting criteria established by the Mississippi Development Authority; and

(j) Telecommunications enterprises meeting minimum criteria established by the Mississippi Development Authority. The term "telecommunications enterprises" means entities engaged in the creation, display, management, storage, processing, transmission or distribution for compensation of images, text, voice, video or data by wire or by wireless means, or entities engaged in the construction, design, development, manufacture, maintenance or distribution for compensation of devices, products, software or structures used in the above activities. Companies organized to do business as commercial broadcast radio stations, television stations or news organizations primarily serving in-state markets shall not be included within the definition of the term "telecommunications enterprises."



§ 27-31-102 - Exemption of equipment used in connection with enhanced oil recovery projects

Pipelines, dehydrators, compressors and other appurtenant equipment which are used to facilitate the transportation of carbon dioxide (CO2) in connection with an enhanced oil recovery project in the State of Mississippi shall be exempt from all ad valorem taxation, excepting taxes for school district purposes, for a period not to exceed ten (10) years from the date such pipelines and equipment are first placed into service.



§ 27-31-103 - Exemption of property used in operation of new hotels or motels in certain counties

County boards of supervisors and municipal authorities in counties bordering on the Gulf of Mexico are hereby authorized and empowered, in their discretion, to grant exemption from ad valorem taxation in addition to those enumerated in Section 27-31-101, except state ad valorem taxation, on all tangible property, excepting motor vehicles, used in or necessary to the operation of new enterprises completed after May 6, 1958, which enterprises are commonly or are usually designated as hotels, motels, or both.

In the case of the county board of supervisors, the exemption shall not exceed five (5) years and in the case of the municipal authorities, the exemption shall not exceed ten (10) years. Said exemption may be granted in the case of domestic corporations, without regard to the date of its charter, and in the case of foreign corporations, without regard to the date on which it qualified to do business, and is authorized to do business, and in the case of an individual enterprise, said exemption shall be granted from the date said work is commenced.

No new exemption from ad valorem taxes levied for school district purposes shall be granted pursuant to this section from and after July 1, 1990.



§ 27-31-104 - Grant of fee in lieu of taxes for certain projects

[Through June 30, 2022, this section shall read as follows:]

(1) County boards of supervisors and municipal authorities are hereby authorized and empowered to grant a fee-in-lieu of taxes, including taxes levied for school purposes, for projects totaling over One Hundred Million Dollars ($ 100,000,000.00). In addition to those new enterprises enumerated in Section 27-31-101, Mississippi Code of 1972, the term "projects," as used in this section, shall include:

(a) A private company (as such term is defined in Section 57-61-5, Mississippi Code of 1972) having a minimum capital investment of One Hundred Million Dollars ($ 100,000,000.00).

(b) A qualified business (as such term is defined in Section 57-117-3) meeting minimum criteria established by the Mississippi Development Authority.

(2) The fee-in-lieu shall be negotiated by and given final approval by the Mississippi Development Authority.

(3) The minimum sum allowable as a fee-in-lieu shall not be less than one-third (1/3) of the ad valorem levy, including ad valorem taxes for school district purposes, and except as otherwise provided, the sum allowed shall be apportioned between the county or municipality, as appropriate, and the school districts in such amounts as may be determined by the county board of supervisors or municipal governing authority, as the case may be, however, except as otherwise provided in this section, from the sum allowed the apportionment to school districts shall not be less than the school districts' pro rata share based upon the proportion that the millage imposed for the school districts by the appropriate levying authority bears to the millage imposed by such levying authority for all other county or municipal purposes. Except as otherwise provided in Section 57-75-33, the agreement shall be for a term of not more than ten (10) years.

(4) The fee-in-lieu may be a stated fraction or percentage of the ad valorem taxes otherwise payable or a stated dollar amount. If the fee is a fraction or percentage of the ad valorem tax levy, it shall be annually computed on all ad valorem taxes otherwise payable, including school taxes, as the same may vary from year to year based upon changes in the millage rate or assessed value and shall not be less than one-third (1/3) of that amount. If the fee is a stated dollar amount, said amount shall be the higher of the sum provided for fixed payment or one-third (1/3) of the total of all ad valorem taxes otherwise payable as annually determined during each year of the fee-in-lieu.

(5) For a project as defined in Section 57-75-5(f)(xxi) and located in a county that is a member of a regional economic development alliance created under Section 57-64-1 et seq., the members of the regional economic development alliance may divide the sum allowed as a fee-in-lieu in a manner as determined by the alliance agreement, and the boards of supervisors of the member counties may then apportion the sum allowed between school district purposes and all other county purposes.

(6) For a project as defined in Section 57-75-5(f)(xxvi), the board of supervisors of the county in which the project is located may negotiate with the school district in which the project is located and apportion to the school district an amount of the fee-in-lieu that is agreed upon in the negotiations different than the amount provided for in subsection (3) of this section.

(7) For a project as defined in Section 57-75-5(f)(xxviii), the annual amount of the fee-in-lieu apportioned to the county shall not be less than the amount necessary to pay the debt service on bonds issued by the county pursuant to Section 57-75-37(3)(c).

[From and after July 1, 2022, this section shall read as follows:]

(1) County boards of supervisors and municipal authorities are hereby authorized and empowered to grant a fee-in-lieu of taxes, including taxes levied for school purposes, for projects totaling over One Hundred Million Dollars ($ 100,000,000.00). In addition to those new enterprises enumerated in Section 27-31-101, Mississippi Code of 1972, the term "projects," as used in this section, shall include a private company (as such term is defined in Section 57-61-5, Mississippi Code of 1972) having a minimum capital investment of One Hundred Million Dollars ($ 100,000,000.00).

(2) The fee-in-lieu shall be negotiated by and given final approval by the Mississippi Development Authority.

(3) The minimum sum allowable as a fee-in-lieu shall not be less than one-third (1/3) of the ad valorem levy, including ad valorem taxes for school district purposes, and except as otherwise provided, the sum allowed shall be apportioned between the county or municipality, as appropriate, and the school districts in such amounts as may be determined by the county board of supervisors or municipal governing authority, as the case may be, however, except as otherwise provided in this section, from the sum allowed the apportionment to school districts shall not be less than the school districts' pro rata share based upon the proportion that the millage imposed for the school districts by the appropriate levying authority bears to the millage imposed by such levying authority for all other county or municipal purposes. Except as otherwise provided in Section 57-75-33, the agreement shall be for a term of not more than ten (10) years.

(4) The fee-in-lieu may be a stated fraction or percentage of the ad valorem taxes otherwise payable or a stated dollar amount. If the fee is a fraction or percentage of the ad valorem tax levy, it shall be annually computed on all ad valorem taxes otherwise payable, including school taxes, as the same may vary from year to year based upon changes in the millage rate or assessed value and shall not be less than one-third (1/3) of that amount. If the fee is a stated dollar amount, said amount shall be the higher of the sum provided for fixed payment or one-third (1/3) of the total of all ad valorem taxes otherwise payable as annually determined during each year of the fee-in-lieu.

(5) For a project as defined in Section 57-75-5(f)(xxi) and located in a county that is a member of a regional economic development alliance created under Section 57-64-1 et seq., the members of the regional economic development alliance may divide the sum allowed as a fee-in-lieu in a manner as determined by the alliance agreement, and the boards of supervisors of the member counties may then apportion the sum allowed between school district purposes and all other county purposes.

(6) For a project as defined in Section 57-75-5(f)(xxvi), the board of supervisors of the county in which the project is located may negotiate with the school district in which the project is located and apportion to the school district an amount of the fee-in-lieu that is agreed upon in the negotiations different than the amount provided for in subsection (3) of this section.

(7) For a project as defined in Section 57-75-5(f)(xxviii), the annual amount of the fee-in-lieu apportioned to the county shall not be less than the amount necessary to pay the annual debt service on bonds issued by the county pursuant to Section 57-75-37(3)(c).



§ 27-31-105 - Additions to or expansions of facilities or properties or replacement of equipment used in connection with certain enterprises

(1) Any person, firm or corporation who owns or operates a manufacturing or other enterprise of public utility as enumerated in Section 27-31-101 and who makes additions to or expansions of the facilities or properties or replaces equipment used in connection with or necessary to the operation of such enterprise may be granted an exemption from ad valorem taxation, except state ad valorem taxation, upon each addition to or expansion of the facility or property or replacement of equipment, within the discretion of the county board of supervisors and municipal authorities; however, such governing authorities shall not exempt ad valorem taxes for school district purposes on such additions or expansions of the facility or property, or replacement of equipment. In order to obtain the exemptions authorized by this section, a person, firm or corporation shall follow the same procedure prescribed for obtaining an exemption on a new enterprise, except as otherwise provided in this section. For any additions, expansions or replacements with reference to any particular new enterprise, which have been completed during any calendar year, only one (1) request must be made for the exemptions sought for the additions, expansions or replacements. The time of the exemption shall commence from the date of completion of the additions, expansions or replacements, and shall extend for a period not to exceed ten (10) years thereafter; however, boards of supervisors and municipal authorities, in lieu of granting the exemption for one (1) period of ten (10) years, may grant the exemption in consecutive periods of five (5) years each, but the total of such consecutive periods shall not exceed ten (10) years. The initial request for an exemption must be made in writing by June 1 of the year immediately following the year in which the additions, expansions or replacements are completed. If the initial request for the exemption is not timely made, the board of supervisors or municipal authorities may grant a subsequent request for the exemption and, in such case, the exemption shall begin on the anniversary date of completion of the additions, expansions or replacements in the year in which the request is made and may be for a period of time extending not more than ten (10) years from the date of completion of the additions, expansions or replacements. Any subsequent request for the exemption must be made in writing by June 1 of the year in which it is granted.

(2) For expansions of facilities or properties or replacement of equipment, county boards of supervisors and municipal authorities may grant a fee in lieu of taxes in the same manner, to the same extent, and with the same qualifying threshold as provided for projects under Section 27-31-104, Mississippi Code of 1972.



§ 27-31-107 - Applications for exemptions

Any person, firm or corporation claiming exemptions from municipal or county ad valorem taxation as provided in Sections 27-31-101 through 27-31-117 shall first file an application with the governing authorities of the municipality or the county board of supervisors, as the case may be, on or before June 1 of the year following the year of completion of the new enterprise or completion of the expansion or addition. Each copy shall be subscribed and sworn to by the individual making the application or, if a firm or corporation, by an officer or person duly authorized to do so. In the application, full information shall be given as to the property proposed to be exempted, the kind of articles to be manufactured, and the date from which exemption is claimed. Each application shall also show an itemized listing of the true value of all such property sought to be exempted. The governing authorities of the municipality or county board of supervisors may, by resolution spread on its minutes, approve such application for all or any part of the property sought to be exempted and for all or any part of the authorized period of exemption. The resolution of approval shall also have an itemized listing of the true value of all property to be exempted. The application, together with the resolution of approval, shall be forwarded to the State Tax Commission within thirty (30) days from the date of the resolution. The commission shall proceed to investigate the matter and determine whether the property is eligible for the exemption. After investigation of the eligibility of the property, the commission shall certify its determination to the governing authorities of the municipality or the county board of supervisors. If such property sought to be exempted is not eligible for such exemption, as above set forth, the Tax Commission shall so certify. If the Tax Commission certifies that the applicant is eligible for an exemption, it shall be discretionary with the board of supervisors or municipal authorities as to whether they grant the exemption, but in no event shall an exemption be granted if the Tax Commission certifies that the applicant is not eligible for an exemption. The original copy of the application for exemption shall be returned to the governing authorities of the municipality or the county board of supervisors, as the case may be.



§ 27-31-109 - Granting of exemptions

At its next meeting after receipt of certification from the State Tax Commission, the governing authorities of the municipality or the county board of supervisors, as the case may be, may enter an order on its minutes declaring that such property is exempted, and the date when such exemption begins and expires, and the chancery clerk or city clerk shall record such application, together with the order approving same, in a book kept in his office for that purpose, and shall file one (1) copy with the State Tax Commission.



§ 27-31-111 - Cessation of exempted operations

If at any time during an authorized period of ad valorem tax exemption for a given plant there is a cessation of manufacturing operations as herein defined for a continuous period of twelve (12) months or more, all unexpired tax exemptions covered by Sections 27-31-101 through 27-31-117 for that particular plant shall become void, and if manufacturing operations are begun at a later date, a new application may be filed subject to the same approval and the same certification for the unexpired balance of the period covered by the original exemption.



§ 27-31-113 - Cancellation of exemption obtained by fraud, etc

If, at any time after exemption from ad valorem taxation hereunder has been obtained, it comes to the attention of the governing authorities of the municipality, the county board of supervisors, the Mississippi Agricultural and Industrial Board, the state tax commission, or the attorney general, that such exemption was obtained by fraud, misstatement or misrepresentation, or that the industry does not meet the definitions of a manufacturing industry as set forth in Section 27-31-101, it shall be the duty of the governing authorities of the municipality or the county board of supervisors to cancel such exemption.



§ 27-31-115 - Grant of exemptions by municipalities

All municipalities may grant like exemptions from municipal ad valorem taxation for a period not exceeding ten (10) years to all manufacturers and other new enterprises mentioned in Section 27-31-101 hereof, and gasworks, waterworks, cooperative electrification associations, excepting railroads and additions or expansions or replacements mentioned in Section 27-31-105 hereof; however, municipal authorities, in lieu of granting the exemption for one (1) period of ten (10) years, may grant the exemption in consecutive periods of less than ten (10) years, but the total of such consecutive periods shall not exceed ten (10) years.

No new exemption from ad valorem taxes levied for school district purposes shall be granted pursuant to this section from and after July 1, 1990.



§ 27-31-117 - State taxes

Nothing in Sections 27-31-101 through 27-31-117 shall be construed to exempt any of the property mentioned in said sections from state ad valorem taxes.









Chapter 33 - AD VALOREM TAXES--HOMESTEAD EXEMPTIONS

Article 1 - GENERAL PROVISIONS

§ 27-33-1 - Short title

This article may be cited as "The Homestead Exemption Law of 1946."



§ 27-33-3 - Homestead exemption generally

(1) In order to recognize and give effect to the principle of tax-free homes as a public policy in Mississippi, to encourage home building and ownership, and to give additional security to family groups, it is hereby declared that homes legally assessed on the land roll, owned and actually occupied as a home by bona fide residents of this state, who are heads of families, shall be exempt from the ad valorem taxes herein enumerated, on not in excess of Seven Thousand Five Hundred Dollars ($ 7,500.00) of the assessed value including an area of land not in excess of that specified hereinafter in this article. The exemption from taxes shall be limited to the following:

(a) All homeowners who are heads of families and who qualify under the provisions of this article shall be exempt from taxes levied in 1983 and payable in 1984 and from taxes levied in 1984 and payable in 1985 as follows:

(i) The ad valorem taxes levied by counties pursuant to Section 27-39-329. Amounts so exempted shall not be reimbursed by the state.

(ii) Ad valorem taxes levied for maintenance and current expenses by or for a county as authorized by Section 27-39-303, but the levy for such purpose in any year for which reimbursement is to be made shall not exceed the millage levied for such purpose for the 1984 fiscal year; or a levy for county roads or a road district as authorized by Section 27-39-305; or a levy for constructing and maintaining all bridges and culverts as authorized by Section 65-15-7, but the levy for either or both of such purposes for which reimbursement is to be made shall not in any event exceed seven (7) mills in any year; the countywide levy for the support of the minimum education program to produce the minimum local ad valorem tax effort required of a county as authorized by Section 37-57-1, and the supplementary school district tax levy for the support and maintenance of county schools as authorized by Section 37-57-105; provided, however, that the total of the levies made under said Sections 37-57-1 and 37-57-105, which shall be exempt under this article, shall be limited to twenty (20) mills for any affected property area, and in the event the total of such levies should exceed twenty (20) mills for any affected property area, the excess shall not be exempt under this article, and in such case, the levy for the support of the minimum education program of the county shall have priority as an exempt levy;

(iii) Ad valorem taxes levied for the support and maintenance of agricultural high schools within the limits and as authorized by Section 37-27-3, and ad valorem taxes levied for the support of junior colleges within the limits and as authorized by subsection (2) of Section 37-29-141; provided, however, that the exemption from taxation and reimbursement for tax loss for agricultural high schools and junior colleges, or any combination of same, shall not exceed three (3) mills in any one (1) year for any one (1) county;

(iv) Ad valorem taxes levied for the support of the minimum education program of a municipal separate school district to produce the minimum local ad valorem tax effort required of such municipal separate school district as authorized by Section 37-57-3, and the supplementary tax levy for the support and maintenance of the schools of a municipal separate school district as authorized by Section 37-57-105; provided, however, the total of the levies made under said Sections 37-57-3 and 37-57-105 which shall be exempt under this article shall be limited to fifteen (15) mills for any affected property area, except in those special municipal separate school districts as provided by Sections 37-7-701 through 37-7-743, the total of the levies made under Sections 37-7-739 and 37-57-105 for such special municipal separate school district which shall be exempt under this article shall not exceed twenty (20) mills, and in the event the total of such levies should exceed fifteen (15) mills for any affected property area, or twenty (20) mills in the case of a special municipal separate school district, the excess shall not be exempt under this article, and, in such case, the levy for the support of the minimum education program of the municipal separate school district shall have priority as an exempt levy;

(v) In the event any law referred to in this section is amended so as to authorize an increase in the tax levy for any purposes, such increase in the levy shall be applied to and taxes collected from the property owners on the entire assessed value of exempted homes; and the tax loss resulting from such increase shall not be reimbursed under the provisions of the Homestead Exemption Law, unless such law clearly specifies that the exempted assessed value of homes is exempt from such increase;

(vi) Ad valorem taxes levied under Sections 65-15-7 and 65-15-21 shall be used solely for purposes levied.

(b) Those homeowners who qualify for the exemptions provided for in subsection (a) of this section and who have reached the age of sixty-five (65) years on or before January 1 of the year for which the exemption is claimed; and service-connected, totally disabled American veterans who were honorably discharged from military service, upon presentation of proper proof of eligibility shall be exempt from any and all ad valorem taxes, including the forest acreage tax authorized by Section 49-19-115, on homesteads not in excess of Seven Thousand Five Hundred Dollars ($ 7,500.00) of assessed value thereof; provided, however, that property owned jointly by husband and wife and property owned in fee simple by either spouse shall be eligible for this exemption in full if either spouse fulfills the age or disability requirement. On all other jointly owned property the amount of the allowable exemption shall be determined on the basis of each individual joint owner's qualifications and pro rata share of the property.

(c) Those homeowners who qualify for the exemptions provided for in subsection (a) of this section and who would be classified as disabled under the Federal Social Security Act (42 U.S.C.C. Section 416(i)), upon presentation of proper proof of eligibility shall be exempt from any and all ad valorem taxes, including the forest acreage tax authorized by Section 49-19-115, on homesteads not in excess of Seven Thousand Five Hundred Dollars ($ 7,500.00) of assessed value thereof; provided, however, that property owned jointly by husband and wife and property owned in fee simple by either spouse shall be eligible for this exemption in full if either spouse fulfills the disability requirement. On all other jointly owned property, the amount of the allowable exemption shall be determined on the basis of each individual joint owner's qualifications and pro rata share of the property.

(d) Homeowners who qualify for exemption under subsection (c) of this section will not be included in the limitations of Section 27-33-59(e).

Reimbursement by the state of Mississippi to the various taxing units for the tax losses incurred because of the additional exemptions provided for under these subsections shall be made in accordance with the procedures outlined in Section 27-33-41.

This section shall not apply to claims for homestead exemptions filed in any calendar year subsequent to the 1984 calendar year.



§ 27-33-7 - Application of exemption; determination of right to exemption

The exemption granted shall apply to assessments made for the year 1974 and subsequent years. The right to the exemption shall be determined according to the facts existing on January 1, 1974, and on January 1 of each year thereafter, but shall not be effective in any year unless an application has been made therefor, and the exemption has been granted, or allowed, as hereinafter provided.



§ 27-33-9 - Construction of terms

When used in this article the meaning of words, terms, and phrases, shall be limited to that stated in the specific definitions contained in the article. Any other word, term, sentence, phrase, or paragraph shall be construed according to its usual meaning and according to its context. In case of doubt, construction shall be in favor of the state.



§ 27-33-11 - General definitions

The subject words and terms of this section, for the purpose of this article, shall have meaning as follows:

(a) "Tax loss" means the exemption from ad valorem taxes allowed homeowners in this article. "Reimbursement of tax loss" means the amount of tax losses to be reimbursed to each taxing unit as determined by Sections 27-33-77 and 27-33-79.

(b) "Taxing unit" means (i) any county, (ii) any special municipal separate school district with or without added territory, (iii) any municipal separate school district with or without added territory, and (iv) any municipality.

(c) "Added territory" means territory or land lying outside of a municipality, added or annexed to and being a part of a municipal separate school district and subject to the tax permitted to be imposed by the district for school purposes as provided by Chapter 57, Title 37, Mississippi Code of 1972.

(d) "Municipality" means a city, town or village which is legally incorporated and which has not been automatically abolished according to the provisions of Sections 21-1-49 and 21-1-51 or by other lawful process, and in which taxes are assessed, levied and collected.

(e) "Depository" means the bank or institution and place officially designated as the depository for funds of a county.

(f) "Apartment" means rooms in an eligible dwelling with space and facilities for sleeping and with space and facilities, or equipment, for preparing and serving meals, which equipment is supplied by the owner or tenant, or both: (1) in a building constructed as a dwelling for two (2) or more families, or (2) in an ordinary dwelling, consisting of three (3) or more rooms, exclusive of a bathroom; in either case rented or leased or available for rent or lease, or occupied by a family group other than the owner. One (1) or two (2) rooms rented and used for housekeeping shall be counted as rented rooms.

(g) "Commission, " "Tax Commission" or "department" means the Department of Revenue of the State of Mississippi.

(h) "Auditor" means the Auditor of Public Accounts of the State of Mississippi.

(i) "Treasurer" means the Treasurer of the State of Mississippi.

(j) "Officer or officers" includes the county tax assessor, the members of the county board of supervisors, the clerk of the board of supervisors, the chancery clerk, the county tax collector, and the legally authorized deputies of each.

(k) "Eligible" when used in this article, (1) with reference to persons means those persons who are eligible under the terms of this article for homestead exemption, or (2) with reference to property means the real property eligible for exemption as a homestead under the terms of this article as to title, quantity, occupancy, use to which put, and other conditions required by this article, or (3) with reference to title or ownership means title to or ownership of real property as defined in Section 27-33-17.

(l) "He" and other pronouns in the masculine gender embrace a female as well as a male, unless a contrary intention is disclosed by the context.

(m) "Adjoining land, or land actually joined" means two (2) separately described tracts of land having at one or more points a common boundary, or where the corners of the two (2) tracts actually touch, but two (2) tracts connected by an easement or by a narrow strip of land as a right-of-way for ingress and egress shall not be treated as adjoining, or actually joined.

(n) "Supplemental roll" means a list containing the amount of the assessment of all lands and buildings which are all, or a part, of exempt homesteads, and a list of the homeowners to whom a homestead exemption has been allowed by the board for the current year, and showing in strict alphabetical order the names of all applicants to whom the exemption was granted, and in vertical columns the amount of the assessment, the assessed value of the exempted land and buildings, the assessed value of the land and buildings not exempted, the page and line number of the regular land roll where entered, the number of acres exempted, the dollar amount of exemption allowed and such other information as the Department of Revenue may require. The department shall prescribe the form of the supplemental roll and may require such rolls to be prepared and maintained on electronic media. The supplemental roll, as herein defined, is hereby made a legal supplement to and a part of the complete land assessment roll of the county or municipality and shall be subject to all laws relating to assessment rolls and particularly Sections 27-35-117, 27-35-123 and 27-35-125 as far as applicable and not inconsistent with the provisions of this article.

The supplemental roll, when certified by the clerk of the board of supervisors and delivered to the tax collector, shall be his warrant to allow the amount of the tax exemption to each person as a credit on or deduction from the gross amount of the taxes charged to that person on the assessment roll.

(o) "Ad valorem tax" means any tax where the amount levied is based upon or determined by the value of the property subject to the tax.



§ 27-33-13 - Head of family defined

The words "head of a family" when used in this article shall mean a natural person, and be limited to the following:

(a) A married person living with husband or wife.

(b) A person who is unmarried but who permanently maintains a home occupied by himself or herself.

(c) A husband living apart from his wife, but not divorced, having legal custody of one or more of their children and occupying and maintaining a home for them; but if the husband does not have legal custody of one or more children he shall be considered the head of a family if he occupies the home eligible for exemption at the time of separation.

(d) A wife living apart from her husband, but not divorced, having legal custody of one or more of their children and occupying and maintaining a home for them; but if the wife does not have legal custody of one or more children she shall be considered the head of a family if she occupies the home eligible for exemption at the time of separation.

(e) A person who is unmarried, a resident of the state, and permanently maintains a bona fide home for the benefit of one or more persons who are legally, morally, through blood relation or by assumed responsibility, dependent upon him for support even though the said unmarried person, from necessity, does not regularly reside in the home so maintained; but only one (1) home may be so exempted to one (1) person or for the same group.

(f) Any one (1) of a group of two (2) or more persons related within the third degree, computed according to the rule of the civil law, when the members of the group hold collectively eligible title, and the group occupies and maintains a home as defined in this article.

(g) A minor child who holds eligible title to and occupies a home when residing with parent(s) or other legal guardian.

(h) The child of a testator who is responsible for the payment of taxes on a dwelling and the eligible land on which it is located in which he holds a remainder interest in the dwelling and eligible land (as defined in Section 27-33-17(h)).

(i) A husband living apart from his wife, but not divorced, occupying and maintaining a home, provided the husband submits satisfactory evidence that he has not filed a combined return with his wife during any year for which homestead exemption is sought by him.

(j) A wife living apart from her husband, but not divorced, occupying and maintaining a home, provided the wife submits satisfactory evidence that she has not filed a combined return with her husband during any year for which homestead exemption is sought by her.



§ 27-33-15 - Family group defined

The persons named in each of the paragraphs (a), (b), (c), (d), (e), (f), (g), (h), (i) and (j) in Section 27-33-13 shall constitute a "family group" within the meaning of this article.



§ 27-33-17 - Ownership defined

The meaning of the words "own," "owned," "ownership" and similar words, for the purpose of this article, shall be limited to real estate, and to title, as follows:

(a) "Fee title," meaning inheritable title (whether by inheritance, gift or purchase), limited to only ownerships known as (i) "absolute" (freehold), or (ii) "tenancy for life" (life estate), or (iii) "tenancy in common," "joint tenancy," "joint ownership" and "common title"; the conditions of none of which may be restricted during the life of the owner as to possession, occupancy and use; and the words "joint owner," "joint tenant" or "joint tenancy" when used in this article shall include "tenant in common," "tenancy in common" and "estate in common," unless a different meaning is clearly indicated by the context.

(b) "An express trust of record," meaning a trust created in express terms in a recorded deed, will or other writing, with reference to the land to which it applies, the beneficiary of which trust is the head of a family, who under the terms of the trust, is entitled to and does occupy and use the property as a home, which property is assessed for taxation to the beneficiary and on which property the beneficiary pays the taxes, unless otherwise provided in the trust.

(c) "School lands legally leased," meaning a legal lease of school land which is perpetually renewable, or school land legally leased for a term of ten (10) years or more under the provisions of Section 211 of the Mississippi Constitution, the owner of which lease is the head of a family who is entitled to and does occupy and use the property as a home, and who renders the property for assessment and pays the taxes thereon, as required by law.

(d) "Pearl River Valley Water Supply District lands legally leased," meaning a legal lease of lands owned in fee by the Pearl River Valley Water Supply District, an agency of the State of Mississippi, for a period of twenty (20) years or more, with the option of renewal for successive periods of ten (10) years, to a person, individually or in joint tenancy, who is the head of a family and is entitled to and does occupy and use the property as a home, and who renders the property for assessment and pays the taxes thereon, as required by law.

(e) "Mississippi-Yazoo Delta Levee Board lands legally leased," meaning a legal lease of lands owned in fee title by the Mississippi-Yazoo Delta Levee Board, an agency of the State of Mississippi, for a period of five (5) years or more, with the option of renewal for successive periods of five (5) years, to a person, individually or in joint tenancy, who is the head of a family and is entitled to and does occupy and use the property as a home, and who renders the property for assessment and pays the taxes thereon, as required by law. This exemption shall include all leases in existence that were entered into prior to July 1, 1992.

(f) If title is held by deed or other grant, such instrument shall be dated and acknowledged on or before January 1 of the year for which homestead exemption is applied and shall be filed for record with the chancery clerk on or before January 7 of the year for which homestead exemption is applied and the book and page, or properly assigned unique identification number, of such recordation shall be noted on the application. If title is held by will, inheritance, adverse possession or any means other than grant, same may be proved by affidavit, citation of any court record, or such other evidence as may be required by the commission. However, nothing shall prevent homestead exemptions where it shall be shown that title was derived through inheritance and the recording evidence otherwise necessary was later recorded.

(g) "Fraternal or benevolent organization land legally leased," meaning a legal lease of land from any fraternal or benevolent organization owning land exempt from ad valorem taxation under the provisions of Section 27-31-1, leased for ten (10) years or more or for life, the owner of which lease is a head of a family who is entitled to and does occupy and uses the property as a home, and who renders the property for assessment and pays the tax thereon, as required by law. This paragraph shall not apply to any leased land if the dwelling located thereon is owned by the fraternal or benevolent organization.

(h) "A remainder interest in the dwelling and eligible land," meaning an interest held by the children of a testator in a dwelling and the eligible land on which it is located, created by the express terms of the will of the testator, in which the children of the testator are granted the use of property only upon the death or remarriage of the spouse of the testator or the occurrence of certain other contingencies and such dwelling and the eligible land on which it is located is assessed for taxation to the children of the testator and on which dwelling and eligible land the children of the testator pay the taxes thereon, as required by law.

(i) "Old School for the Blind land legally subleased," meaning a legal sublease of lands pursuant to Section 1 of Chapter 558, Laws of 2010, subleased for a period of twenty (20) years or more, the owner of which lease is a head of a family who is entitled to and does occupy and use the property as a home, and who renders the property for assessment and pays the taxes thereon, as required by law.



§ 27-33-19 - Home and homestead defined

The word "home" or "homestead" whenever used in this article shall mean the dwelling, the essential outbuildings and improvements, and the eligible land assessed on the land roll actually occupied as the primary home of a family group, eligible title to which is owned by the head of the family, a bona fide resident of this state, and when the dwelling is separately assessed on the land roll for the year in which the application is made, subject to the limitations and conditions contained in this article. And the meaning of the word is hereby extended to specifically include:

(a) One or more separate, bona fide dwellings and the land on which they are located, each occupied under eligible ownership rights by the widow or the widower, or the children of a deceased parent, each separate home being property or a portion of property owned by a deceased person whose estate has not been distributed or divided or vested in a person or persons for life. But in each case the property for which exemption is sought may not be more than the applicant's inherited portion, and must be accurately described on the application and the conditions explained in writing. But the heirs may elect to accept one (1) homestead for the estate. The home occupied by the surviving spouse as provided by the laws of this state shall be preferred over the homes claimed by the children, and the exemption to any other heir shall not exceed the remaining amount obtained by deducting the assessed value of the surviving spouse's portion from the assessed value of the whole, divided by the number of heirs other than the surviving spouse. Each heir claiming exemption shall meet the requirements as to occupancy, residence and head of a family, and no part of the undivided inherited lands shall be combined with other lands and included in a homestead exemption under this article except in the case of the surviving spouse.

(b) One or more separated dwellings and eligible land, not apartments, occupied each by a family group as a bona fide home, eligible title to which entire property is held jointly by purchase or otherwise by the heads of the families, and each joint owner shall be allowed exemption on the proportion of the total assessed value of all the property, equal to his fractional interest (except as otherwise provided in paragraph (r) of this section), provided no part of the jointly owned property shall be exempted to a joint owner who has been allowed an exemption on another home in the state.

(c) A dwelling and eligible lands owned jointly or severally by a husband and wife, if they are actually and legally living together. But if husband and wife are living apart, not divorced, as provided by paragraphs (c) and (d) of Section 27-33-13, jointly owned land shall not be included except that the dwelling occupied as a home at the time of separation shall be eligible if owned jointly or severally.

(d) The dwelling and eligible land on which it is located, owned and actually occupied as a home by a minister of the gospel or by a licensed school teacher actively engaged whose duties as such require them to be away from the home for the major part of each year, including January 1, provided it was eligible before such absence, and no income is derived therefrom, and no part of the dwelling claimed as a home is rented, leased or occupied by another family group, and when the home is eligible except for the temporary absence of the owner.

(e) The dwelling and the eligible land on which it is located, consisting of not more than four (4) apartments; provided (i) if one (1) apartment is actually occupied as a home by the owner the exemption shall be limited to one-fourth (1/4) the exemption granted pursuant to this article, or (ii) if the dwelling and land is owned by four (4) persons and the four (4) owners each occupy one (1) apartment as a home, the exemption shall be granted equally to each owner; provided revenue is not derived from any part of the property except as permitted by paragraphs (g) and (h) of this section. If the dwelling and the eligible land on which it is located consists of not more than three (3) apartments, and one (1) apartment is actually occupied as a home by the owner, the exemption shall be limited to one-third (1/3) the exemption granted pursuant to this article, or if the dwelling and land is owned by three (3) persons and the three (3) owners each occupy one (1) apartment as a home, the exemption shall be granted equally to each owner; provided revenue is not derived from any part of the property except as permitted by paragraphs (g) and (h) of this section. If the dwelling and the eligible land on which it is located consists of not more than two (2) apartments and one (1) apartment is actually occupied as a home by the owner, the exemption shall be limited to one-half (1/2) the exemption granted pursuant to this article, or if the dwelling and land is owned by two (2) persons and the two (2) owners each occupy one (1) apartment as a home, the exemption shall be granted equally to each owner; provided revenue is not derived from any part of the property except as permitted by paragraphs (g) and (h) of this section.

(f) The dwelling and eligible land on which it is located, actually occupied as the bona fide home of a family group owned by the head of the family whereof five (5) and not more than six (6) rooms are rented to tenants or boarders, and where there are rented rooms and an apartment, the apartment shall be counted as three (3) rooms; provided the exemption shall be limited to one-half (1/2) the exemption granted pursuant to this article.

(g) The dwelling and eligible land being the bona fide home of a family group owned by the head of the family used partly as a boarding house, or for the entertainment of paying guests, if the number of boarders or paying guests does not exceed eight (8).

(h) The dwelling and eligible land being the bona fide home of a family group owned by the head of the family wherein activity of a business nature is carried on, but where the assessed value of the property associated with the business activity is less than one-fifth (1/5) of the total assessed value of the bona fide home; provided, however, that when the owner's full-time business is located in the bona fide home of the head of the family, such owner shall be limited to one-half (1/2) of the exemption granted pursuant to this article.

(i) The dwelling and the eligible land on which it is located and other eligible land even though ownership of and title to the dwelling and the land on which it is located has been conveyed to a housing authority for the purpose of obtaining the benefits of the Housing Authorities Law as authorized by Sections 43-33-1 through 43-33-53 or related laws.

(j) A dwelling and the eligible land on which it is located owned by a person who is physically or mentally unable to care for himself and confined in an institution for treatment shall be eligible notwithstanding the absence of the owner unless the home is excluded under other provisions of this article. The exemption is available for a period of ten (10) years from the day of confinement.

(k) The dwelling and the eligible land on which it is located owned by two (2) or more persons of a group, as defined in paragraph (f) of Section 27-33-13, when two (2) or more of the group have eligible title, or if the group holds a life estate, a joint estate or an estate in common; provided the title of the several owners shall be of the same class.

(l) A dwelling and the eligible land on which it is located under a lease of sixty (60) years by the Pearl River Valley Water Supply District at the reservoir known as the "Ross Barnett Reservoir" actually occupied as the home or homestead of a family or person as defined heretofore in this article. However, no such family group or any other person heretofore qualified and defined in this article shall be allowed to establish more than one (1) home or homestead for the purpose and intent of this article.

(m) Units of a condominium constructed in accordance with Section 89-9-1 et seq., Mississippi Code of 1972, known as the "Mississippi Condominium Law," and actually occupied as the home or homestead of a family or person as defined heretofore in this article. However, no such family group or any other person heretofore qualified and defined in this article shall be allowed to establish more than one (1) home or homestead for the purpose and intent of this article.

(n) A dwelling and the eligible land on which it is located held under a lease of ten (10) years or more or for life, from a fraternal or benevolent organization and actually occupied as the home or homestead of a family or person as defined heretofore in this article. No such family group or any other person heretofore qualified and defined in this article shall be allowed to establish more than one (1) home or homestead for the purpose and intent of this article.

(o) A dwelling being the bona fide home of a family group owned by the head of the family and located on land owned by a corporation incorporated more than fifty (50) years ago and in which the homeowner is a shareholder, and which corporation owns no land outside Monroe and Itawamba Counties. No family group or any other person heretofore qualified and defined in this article shall be allowed to establish more than one (1) home or homestead for the purpose and intent of this article.

(p) A dwelling and the eligible land on which it is located under a lease of five (5) years or more by the Mississippi-Yazoo Delta Levee Board actually occupied as the home or homestead of a family or person as defined pursuant to this article. However, no such family group or any other person qualified and defined pursuant to this article shall be allowed to establish more than one (1) home or homestead for the purpose and intent of this article. The definition shall include all leases in existence that were entered into prior to July 1, 1992.

(q) A dwelling and the eligible land on which the spouse of a testator is granted the use of such dwelling for life or until the occurrence of certain contingencies and the children of such testator are granted a remainder interest in the dwelling and eligible land. Such dwelling and eligible land will only qualify as a home or homestead if (i) the spouse of the testator would otherwise qualify as head of a family if the interest were a tenancy for life (life estate), and (ii) the dwelling and eligible land is actually occupied as the home of the spouse of the testator. The children of the testator shall be allowed to establish an additional homestead for purposes of this article.

(r) A dwelling and the eligible land actually occupied as the bona fide home of a family group. If a person has been granted use and possession of a home in a divorce decree, that individual is eligible for full exemption, regardless of whether the property is jointly owned.

(s) A dwelling being the bona fide home of a family group located on land owned by a corporation incorporated more than forty (40) years ago and in which the head of the family group is a shareholder, and which corporation owns no land outside Lee County, Mississippi. No family group or any other person qualified and defined in this article shall be allowed to establish more than one (1) home or homestead for the purpose and intent of this article.

(t) The floor or floors of a building used solely for the residence of a family group when the building is owned by the head of the family and another floor or floors of the building are used for business activity.

(u) A dwelling being the bona fide home of a family group located on land owned by an incorporated club and in which the head of the family group is a shareholder, and which incorporated club owns no land outside Union County, Mississippi; provided, the incorporated club pays all ad valorem taxes levied on the land upon which the dwelling is located. No family group or any other person qualified and defined in this article shall be allowed to establish more than one (1) home or homestead for the purpose and intent of this article.

(v) A dwelling and the eligible land on which it is located under a sublease for a period of twenty (20) years or more on land leased pursuant to Section 1 of Chapter 558, Laws of 2010, actually occupied as the home or homestead of a family or person as defined pursuant to this article. However, no such family group or any other person qualified and defined pursuant to this article shall be allowed to establish more than one (1) home or homestead for the purpose and intent of this article.

(w) The portion of a building that is listed on the National Register of Historic Places that is used solely for the residence of a family group when the building is owned by the head of the family and rooms in the building are rented to transient guests; however, not more than ten (10) rooms in the building may be rented to transient guests.

(x) A dwelling and the eligible land on which it is located under a lease or sublease of twenty-five (25) years or more actually occupied as the home or homestead of a family or person as defined in this article. However, no such family group or any other person heretofore qualified and defined in this article shall be allowed to establish more than one (1) home or homestead for the purpose and intent of this article. This paragraph shall not apply to a lease between a person who is physically or mentally unable to care for himself and the institution in which the person is confined.



§ 27-33-21 - Exclusions from definition of home and from homestead exemption

There is excluded from the definition of a home and from homestead exemption the property enumerated in this section.

(a) Any building and land on which it is located, any part of which is used or intended to be used, by the owner or by anyone else, for business purposes; or from which revenue is derived or intended to be derived, except as permitted in paragraphs (f), (g), (h) and (t) of Section 27-33-19 of this article; or which is rented or is available for rent, for business purposes; or any building and the land on which it is located used as a hotel, tourist court, apartment building except as provided in paragraph (e) of Section 27-33-19 of this article; or a dwelling whereof more than six (6) rooms are rented; and where there is one (1) apartment and rented rooms the apartment shall be counted as three (3) rooms; less than three (3) rooms rented and used for housekeeping shall be counted as rented rooms. A proportionate share of agricultural products, produced on the land, received for the use of the land and a tenant house, where the use of the tenant house is merely incidental to the use of the land (where no money is paid and no consideration is paid other than a proportionate share of agricultural products produced on the land), shall not be considered as rent or income from the property so as to exclude it from the definition of a home.

(b) Any buildings or structures and the land on which located used as gins, sawmills, stores, gasoline stations, repair shops, and the like; and any buildings and the land on which located used for the conduct of any business or private manufacture or processing, all whether used in connection with farming operations or not.

(c) Any dwelling house and the land on which it is located, or other land, which is owned by any person or family group to whom an exemption has been allowed on another home in this state except in cases defined in paragraphs (c) and (d) of Section 27-33-13; or any dwelling and the land on which it is located in which any person or family group owns a joint estate, an estate in common, a life estate or other estate defined in paragraph (a) of Section 27-33-17 of this article to whom an exemption has been allowed on another home in this state to the extent of such person's interest; provided, this exclusion shall not apply in the case of husband, or wife, allowed an exemption on the home owned and occupied by them, and when either is a part owner, either as a joint tenant or tenant in common, of another home which is occupied by father, mother, brother, or sister as a bona fide home, eligible for exemption under paragraph (a) of Section 27-33-19 of this article.

(d) Any dwelling house and the land on which it is located, or other land, which is not held under eligible title of ownership, but is being occupied under an agreement to buy, or under a conveyance or contract of conditional sale, or purchase or any similar contract, except as permitted by paragraph (i) of Section 27-33-19 of this article.

(e) Any jointly owned land or jointly owned dwelling combined with individually owned land on which exemption has been claimed and allowed, except as provided in paragraphs (a) and (c) of Section 27-33-19 of this article; and no homestead shall consist of individually owned lands combined with lands held for life.

(f) Any dwelling and the land on which it is located acquired, other than by a bona fide gift or by inheritance, since July 1, 1938, for which one-fourth ( 1/4) of the full purchase price has not been actually paid by the purchaser, unless the deed or instrument by which title is acquired provides, bona fide, for annual payment of interest at the normal rate, and for substantial and regular payments on the principal debt at intervals of one (1) year or less.

(g) Any building of any kind and the land on which it is located, whether inside or outside a municipality, if any part thereof is rented out or held available to be rented out, except as provided in Section 27-33-19, paragraphs (e) and (f), and except rental of farm property for a proportionate share of the crop.

(h) Any land, whether inside or outside a municipality unless it is situated and described as provided in Sections 27-33-23 and 27-33-25 of this article.



§ 27-33-23 - Homes outside a municipality

In case of a dwelling located on land outside of a municipality, it shall be subject to limitations and restrictions, as follows:

(a) The dwelling and the land on which it is located shall comply with all the requirements of Section 27-33-19, subject to the exclusions of Section 27-33-21, or other parts of this article, and the land included shall be situated as required by Section 27-33-27 of this article.

In the case of a dwelling located outside a municipality, additional lands inside the municipality shall not be added unless actually joined, and unless the owner does not own sufficient eligible lands outside the municipality.

(b) The land to be included with a dwelling for homestead exemption shall not exceed one hundred sixty (160) eligible acres, together with barns, tenant houses, and other necessary out-houses.

(c) If the tract of land upon which the dwelling stands be less than one hundred sixty (160) eligible acres, and if the head of the family owns other eligible land, the homestead exemption may include such additional land nearest the home tract; provided, the additional lands so selected shall be, if possible, in the county of the owner's residence, and all adjoining land in the same section as the dwelling, and in all cases regular legal subdivisions of a section, of forty (40) acres or more shall be taken before lesser divisions and irregular tracts are taken, the number of acres in no event to exceed the grand total of one hundred sixty (160) acres.

(d) The additional tract or tracts of land selected shall be, if possible, in the county in which the dwelling is located; but if an eligible person owns less than one hundred sixty (160) acres of eligible land in the county of residence and owns additional eligible land in an adjoining county, he shall be allowed such additional land not to exceed a grand total in both counties of one hundred sixty (160) acres.

(e) If no event, whether in the county of residence or not, shall the distance between the nearest boundary of each additional tract of land and the land on which the dwelling house stands, be more than five (5) miles, and in no event shall more than three (3) additional disjoined tracts be added to the tract upon which the dwelling stands.

(f) In the case of land in an adjoining county, application for homestead exemption must be filed in each county, and the application filed in the county in which the additional land lies must be accompanied by two copies of the application in the county of residence. Each of the two (2) copies must be certified by the chancery clerk of the county of residence, as true copies. One (1) copy shall be attached to the original application made to the county in which the additional land lies and the other copy shall be attached to the duplicate of the application made to the county in which the additional land lies.



§ 27-33-25 - Homes in municipalities

In case of a dwelling located on land in a municipality, it shall be subject to limitations and restrictions as follows:

(a) On land regularly platted in blocks and lots, the land to be included for homestead exemption shall be limited to adjoining lots; provided, any street, alley or road which is not open to public use may be disregarded in determining the limitation herein fixed.

(b) On platted land, actually joined to unplatted land, all lying inside a municipality, the amount of land that may be included in the homestead for exemption shall be the same as provided for land lying outside a municipality, except that all the land must be actually joined.

(c) On platted or unplatted land in a municipality, actually joined to other land lying outside of the municipality, the owner's dwelling being in the municipality, the provisions of the article for land lying outside a municipality shall apply to the whole, except that all the land must be actually joined.

(d) On unplatted land, all lying inside a municipality, the homestead shall be determined as in the case of homes located outside of a municipality, except that all the land must be actually joined; provided, a street or road through or across the tract shall be disregarded in determining the limitation herein fixed, and the land divided by such street or road shall be held as actually joined.



§ 27-33-27 - Unplatted land shall be described and acreage stated

Land included in an exempt homestead outside a municipality and unplatted land included in an exempt homestead in a municipality shall consist, if possible, of regular legal subdivisions of a section or sections, and tracts of less than forty (40) acres shall not be included unless necessary, and the homestead shall include all adjoining land in the same section as the dwelling before land is included in another section; and in the case of land not surveyed according to the plan of the government surveys, the land shall, as nearly as possible, be defined in straight lines, and the area be, as nearly as practicable, in the form of a square or rectangle, or shall observe such boundaries as streams, bodies of water, railroads or public roads. In all cases, the land shall be described in the application sufficiently to clearly locate and identify the same; also the number of acres in each tract shall be stated, whether shown on the assessment roll or not.



§ 27-33-29 - Effect of destruction, etc., of dwelling

In the event a dwelling house, eligible for exemption under this article, is destroyed by fire, flood, storm, or other unavoidable cause, or is demolished or being repaired, so that the family group is compelled to temporarily reside in another place, it shall continue as a home for a period of one (1) year after such occurrence.



§ 27-33-31 - Duties of applicant for homestead exemption; procedure for application

(1) It shall be the duty of every person, who is eligible for and desires the homestead exemption provided for in this article, to comply with the following provisions:

(a) He shall make written application to the county tax assessor on the prescribed form, on or before the first day of April. Applications not on file on or before April 1 of the current year may not be filed, may not be dated back, may not be accepted by the assessor, may not be allowed by the board of supervisors, and may not be considered by the commission, excepting as provided in paragraph (b) of this section.

Any person who has on file with the tax assessor a valid allowed claim for homestead exemption filed on or after January 1, 1991, shall not be required to annually thereafter reapply for such claim for exemption but shall be credited with such exemption each year so long as such person is entitled to homestead exemption on the same property and there has been no change in the property description, ownership, use or occupancy since January 1 of the preceding year. In the event changes have occurred in the status of the homestead in the property description, ownership, use or occupancy since January 1 of the preceding year, and in the event such person is still eligible for homestead exemption, he shall file a new application and provide all the information required under this section as for the initial application. However, the requirement to file a new application shall not apply to a surviving spouse who is still eligible for homestead exemption. If the deceased spouse qualified for the exemption provided in Section 27-33-67(2), but the surviving spouse does not qualify for such exemption, the surviving spouse must file a new application for homestead exemption.

(b) In cases where the Governor declares by written proclamation that the courthouse or other place that the tax assessor's office may be located is damaged to such an extent that it is not possible to accept applications for homestead exemption, then the Governor may extend the period for filing by a period not to exceed thirty (30) days.

(c) He shall make the application in quadruplicate.

(d) He shall make separate applications, as provided above, to the respective assessors if the property claimed for exemption lies in two (2) counties, first with the assessor of the county of residence, and then with the assessor of the other county, submitting at the same time two (2) copies of the first application, certified by the chancery clerk as specified by Section 27-33-23(f).

(e) He shall deliver to the assessor the application marked "original," the copy marked "duplicate," and the copy marked "triplicate."

(f) He shall retain the copy marked "quadruplicate" as evidence that the application was made and filed, which quadruplicate may be filed with the board if the original and duplicate are lost; and certified copies of the quadruplicate may be used when so ordered by the board, not later than the meeting of the board held in March of the year following the year in which the application was executed, under such rules and regulations as the commission shall prescribe.

(g) He shall state on the application the name of the owner of the property, and the number and status of all occupants of the home, other than the owner's family.

(h) He shall state the full name of the applicant, whether the same as the name of the owner or not.

(i) He shall give a parcel number, which shall clearly locate and identify it, and state the acreage contained, as prescribed in Section 27-33-27.

(j) He shall state the kind of title, or ownership right held, from whom and how obtained, and the names of all present owners.

(k) He shall state the number of book and page where the deed, or other conveyance or evidence of ownership, is of public record, or attach to both the original and duplicate application a certified copy of the conveyance by which title is claimed, or copies supported by affidavit of the holder, or by one who has seen and verified the original; or such other evidence of title as may be required by the commission; and the instrument by which title is claimed shall be placed of record, if it may be admitted to record.

(l) He shall state the price for which the property was sold and conveyed to the owner, the amount of the unpaid principal, if any, and the terms of payment thereof, if it was acquired by the owner after July 1, 1938, as evidenced by the date of the acknowledgment of the conveyance. The purchase price and the amount of unpaid principal shall not be required more than one (1) time.

(m) He shall state if any part of the dwelling or land is rented or leased, and the kind of business conducted in the home or on the land.

(n) He shall furnish all the information required by the application, which must be true and correct, and he must supply it in the event he does not prepare the application with his own hand. Except as otherwise provided in Section 27-33-33(2), the information given on the application must not be made or inserted by the assessor or by anyone, except as furnished by the applicant.

(o) He shall make the original application in person or in such manner as may be provided under the rules and regulations of the commission; or it may be made by his agent or attorney, duly constituted in writing, and a copy of such written authority, duly sworn to and acknowledged or attested by two (2) competent witnesses shall be attached to each the original, the duplicate, and the triplicate application for homestead exemption; but the husband or wife may sign for the other if living in the same dwelling.

(p) He shall make affidavit to the application and to the truth of all statements made and answers to questions contained therein, and the oath may be administered by the tax assessor, a member of the board of supervisors, or any other officer authorized by law to take acknowledgments.

(q) He shall give such other pertinent information as may be required by the commission; and he shall promptly give any information requested, and answer any question propounded by the assessor or member of the board of supervisors.

(r) When an applicant has filed a timely application, but has failed to make known his eligibility for an additional exemption as provided for in Section 27-33-67(2), then an application for additional homestead exemption may be filed under such rules and regulations as the commission shall prescribe.

(2) The board of supervisors may authorize a charge of Fifty Cents (50 cent(s) ) per subsequent annual renewal application, which is returned by the applicant by mail, to be used toward defraying the expense of the mailing process of the subsequent annual renewal application. The charge provided for herein shall not be assessed against any person returning the subsequent annual renewal application in person.

(3) In addition to any other fine, imprisonment or sentence which may be imposed for violation of the Mississippi Homestead Exemption Law of 1946, any person who violates such law through fraudulent application or by willful failure to notify the tax assessor of changes in the status of the homestead, when required to do so under subsection (1)(a) of this section, shall be guilty of a felony and upon conviction may be punished by a fine of not more than Five Thousand Dollars ($ 5,000.00) or by imprisonment for not more than two (2) years, or both.



§ 27-33-33 - Duties of tax assessor; assessor authorized to amend homestead exemption applications under certain circumstances

(1) The county tax assessor shall perform such duties as are generally required by him by this article and with respect to exempt homesteads, and the application therefor, and his duties are specifically defined as follows:

(a) He shall, in each year the land roll is made, require that all lands and buildings which have been or are claimed for homestead exemption be separately assessed on the land roll; and he shall, in the case of homestead lands not already separately assessed on the land roll, prepare proper notice to the board of supervisors requesting that the land assessment roll be changed so that all homestead property shall be separately assessed; and in the case of newly constructed dwellings, he shall carefully inspect the same and recommend to the board the value at which such dwellings should be assessed; and when rural lands are divided and a part included in the homestead exemption, he shall assess the respective tracts at the value used for cultivable lands and for uncultivable lands, and fairly assess homesteads and nonhomesteads at the same proportion to true value.

(b) He shall keep available a supply of the prescribed blank homestead exemption applications, and he shall require each applicant to properly execute the application in entire conformity with the requirements of Section 27-33-31.

(c) He shall aid the applicant in executing the application.

(d) He shall notify the applicant if an application for homestead exemption is incorrect or incomplete in any substantial particular, and require that it be properly and completely executed before accepting it for delivery to the clerk.

(e) He shall, when an application is accepted by him, retain the original, the duplicate and the triplicate. He shall endorse "filed" on the quadruplicate with the date and his official signature and return it to the applicant as evidence of the application and that it was filed.

(f) He shall promptly give to the board of supervisors any knowledge or information he may have, or any fact he may have knowledge of, bearing on the eligibility of the applying person or property and not revealed in the application; and note on the application any condition requiring special consideration.

(g) He shall, on the first day of each month, deliver to the clerk of the board of supervisors all originals and duplicates of applications for homestead exemption received and accepted by him during the preceding month.

(h) He shall attend all meetings of the board when any matter with respect to homestead exemptions is being considered by it and shall render such assistance and perform such services as the board may direct from time to time.

(i) He shall, at least ten (10) days but not more than thirty (30) days prior to April 1 of each year, publish notice in a newspaper having general circulation in the county in which he serves as tax assessor informing persons who are receiving homestead exemption that the tax assessor must be notified if changes have occurred in the status of the homestead in the property description, ownership, use or occupancy since January 1 of the preceding year and that, in the event such persons are still eligible for homestead exemption, a new application for homestead exemption must be filed.

(2) (a) If the tax assessor discovers a change in ownership in a portion of the homestead property that may result in the homestead exemption being applied to ineligible property and the owner of the homestead property fails to file a new application during the preceding year as required by Section 27-33-31, the tax assessor may amend the application to reflect such change on or before June 1 of that roll year.

(b) If parcel number changes occur due to reappraisal, mapping maintenance or updates, the tax assessor may amend the homestead application to reflect such changes on behalf of the owner of the homestead on or before June 1 of that roll year.

(c) If a change in ownership occurs because of the death of an owner and the surviving spouse of the owner is still eligible for homestead exemption and not required to file a new application, the tax assessor may amend the application by removing the name of the deceased spouse and adding the surviving spouse's birth date for the purpose of correcting the land roll and the supplemental roll.

(d) Should eligible property on an initial or renewed application fail to be listed due to a clerical error, such application may be amended by the tax assessor on behalf of the applicant to list such eligible property prior to the last Monday in August.

(e) Amendments made to applications under this subsection may be allowed by the board of supervisors and certified to the commission.



§ 27-33-35 - Duties of clerk of board of supervisors

The clerk of the board of supervisors shall keep all records and documents relating to homestead exemption matters coming before the board and perform such services as are generally required of him by Section 19-3-27, and in addition to such general duties:

(a) He shall receive applications for homestead exemption as they are delivered to him by the tax assessor, as required in Section 27-33-33(g); and before June 1 and in the manner prescribed by the rules and regulations of the Tax Commission, he shall forward the originals of all applications to the commission in Jackson, Mississippi, and (1) on the first day of each regular monthly meeting of the board of supervisors he shall present to it all applications for homestead exemption in his hands at that time for the board's consideration, as directed hereafter in this article, (2) when not in use, said applications shall be kept on file in alphabetical order, and (3) at the end of each current year he shall deliver duplicate homestead exemption applications that are no longer valid to the chancery clerk of the county to be held by him as a public record for at least three (3) years. This shall also include all applications disallowed by the board.

(b) He shall make the supplemental roll of homestead exemptions granted from the applications therefor (not from the land roll), the year the land roll is made, as soon as reasonably possible after the roll has been approved by the commission and has been finally approved of minute record by the board of supervisors, and only after the board has approved or disapproved all applications.

(c) He shall make the supplemental roll as prescribed by the commission.

(d) He shall make the proper entry in all columns on the supplemental roll, as defined in Section 27-33-11(n), and shall add truly and correctly each column of values of said roll and carry the results thereof to the grand total; and shall certify a copy of the supplemental roll to the tax collector in the same manner as the regular assessment roll is certified.

(e) He shall make in triplicate the supplemental roll and the original shall be forwarded immediately to the commission, one (1) copy shall be attached to the original land assessment roll, and the other copy shall be delivered to the tax collector as a legal part of the regular land assessment roll, as provided by Section 27-33-11(n). In counties having two (2) judicial districts, he shall make four (4) copies, one (1) for each judicial district, or separate rolls for each district, as may be directed by order of the board of supervisors. The original supplemental roll shall be forwarded to the commission no later than December 31 of each year.

(f) He shall also prepare two (2) certificates of tax loss from the approved applications for homestead exemption and from current legally completed land assessment roll, including the supplemental roll as defined in Section 27-33-11(n), which certificates shall be made on forms to be prescribed and furnished by the commission. One (1) certificate shall reflect the tax loss incurred because of the exemptions provided to applicants under the age of sixty-five (65) and not disabled as defined in this article, and the other shall reflect the tax loss incurred because of the exemptions provided to applicants aged sixty-five (65) or over and disabled as defined in this article.

The certificates shall show truly and correctly the total number of applications allowed for homestead exemption and the total tax loss resulting from applications allowed for homestead exemption; and such additional information as the commission may require.

The certificates shall be made in triplicate and be certified by him as being true and correct; and not later than December 31 of each year he shall forward the original certificates to the commission, deliver the duplicate certificates to the tax collector, and retain the triplicate certificates in his file as a public record. Certificates received later than June 1 of the year following the year in which the supplemental roll is made shall not be considered for reimbursement by the commission.



§ 27-33-37 - Duties and powers of the board of supervisors

The board of supervisors shall perform the duties imposed by this article on the members, the president, and the board as a unit, with the powers and authority granted and as necessary for the proper administration of the article, and specifically as set out in this section.

(a) At each regular monthly meeting the president of the board shall require of and receive from the clerk of the board all applications for homestead exemption having come into his hands as provided in Section 27-33-35 of this article.

(b) As soon as practicable after convening, at each regular monthly meeting, the board, in the light of public records, personal knowledge, information given by the assessor, and any other reliable source of information that may be available, shall examine each application which has been delivered to the clerk by the tax assessor, and pass upon its correctness and the eligibility of the property and of the person, under the law, as fully as may be done before final approval, after the land roll has been finally approved of minute record; and the board shall carefully consider and construe the relationship between buyers and sellers of property on which homestead exemption is sought, and the terms, conditions, rate of interest, payments made and to be made, of all conveyances doubtful in such respect. One (1) member of the board shall check each application prior to the time for final approval, and shall indicate if it should be approved, disapproved, or if it requires further investigation.

(c) If any application be found incorrect or incomplete in any particular required by law, or deficient in any respect, the board shall give notice immediately to the applicant, in writing, by mail, advising the applicant of the defect and the nature thereof, so that the applicant may correct it, if it can be corrected, before the time for final action by the board.

(d) The year in which the land roll is made, at the meeting of the board of supervisors at which the certificate of the department finally approving the land assessment roll is received and entered in its minutes, and at the September meeting the board of supervisors shall complete the consideration of each and every application for homestead exemption; and all applications, or claims, not clearly within the provisions and requirements of this article shall be disallowed by the board. Where it appears to the board, in a case or cases involving transactions completed after July 1, 1938, that conveyances have been made without bona fide consideration, and liens taken with questionable consideration or values, or where the payments on the principal have not been made as required, or there is evidence of any kind that the transactions were not bona fide in every particular, and were entered into for the purpose of obtaining a homestead exemption contrary to the letter and spirit of law, the application shall be disallowed.

(e) Each application shall be plainly endorsed "allowed" or "disallowed" as the case may be, over the date, and the signature of the president of the board, who may use a facsimile stamp for the purposes; and, in the space provided on the application for that purpose, there shall be entered for each assessment, (1) the page and line number of the assessment on the land roll, (2) the total number of acres, (3) the total assessed value of the land, (4) the assessed value of the buildings, (5) the total assessed value of the exempted land and buildings, (6) the assessed value of the land and buildings not exempted, (7) the name of the road district, if any, in which the property lies, and (8) the name of the school district in which the property lies.

(f) All applicants, whose applications are finally disallowed by the board, shall be given notice immediately by the board, in writing, by mail. Petitions and objections by applicants for correction or amendment shall be heard by the board at the next regular meeting of the board after notice that the application was finally disallowed.

(g) It shall not be necessary that an order be entered on the minutes of the board which allows or disallows an application as provided by paragraph (f) of this section, unless there be a division among the board members, then an order shall be entered on the minutes recording the aye and nay vote.

(h) The board of supervisors shall have, and is hereby given, the power and authority to summon and examine witnesses under oath, to examine records, and to do any and all other things necessary and proper to ascertain the facts with respect to any application, or claim, for homestead exemption presented to it. The board shall disallow any application for homestead exemption when it is found that the person or the property was ineligible, after the supplemental roll is approved and within one (1) year after that in which the application was executed; and it shall correct, likewise, any and all errors found in the supplemental roll. When an application is disallowed by the board after the supplemental roll has been approved, it shall give notice and proceed as in the case of a rejection by the department. A certified copy of the order finally disallowing an application, and making a correction in the supplemental roll must be adopted before the last Monday of August and shall be received by the department no later than September 15 of the year following the year in which the supplemental roll was made.

(i) At the first regular or special meeting of the board of supervisors held after the supplemental roll, required by Section 27-33-35 of this article, has been made, it shall examine the roll, and if found correct shall enter in the minutes an order approving the roll; and the applications disallowed shall be listed in the minutes by name and amount, with the reason for disallowance. A copy of the order shall be attached to the supplemental roll and sent to the department.

(j) All applicants whose applications are rejected for reimbursement of tax loss by the department, after having been allowed by the board, shall be given notice immediately by the board, in writing, by mail, with the reasons for the rejection by the department, and the applicants shall have thirty (30) days in which to file objections thereto, which objections shall be heard by the board at the same or the next regular meeting after objections are filed by the applicant. If the board finds that in its opinion the application should be allowed, it shall continue the matter in its record, and present its objection to the rejection, with evidence in support of it, to the department. All applications finally rejected by the department or by the Board of Tax Appeals shall be disallowed by the board, and entered of minute record.

(k) When the board shall receive notice from the department that an application for homestead exemption has been rejected by the department for reimbursement of tax loss, the board shall proceed in the manner prescribed in paragraph (j) of this section. Upon the hearing of objections of the applicant, if the board finds that the application should be disallowed, it shall so order and notify the department that its rejection has been "accepted." If the board is of the opinion that the application should be allowed, it shall notify the department that it objects to the rejection of the application, and shall submit, in writing, its reasons for the "objection." All such matters between the board and the department may be concluded by correspondence, or by personal appearance of the board, or one or more of its members, the clerk, or the assessor, or by a representative of the department present at any meeting of the board. If upon consideration of the objection, the department determines that the application for homestead exemption should be allowed; it will reverse the adjustment resulting from the department's rejection of the application and advise the board of this reversal. If upon consideration of the objection, the department determines that it had properly rejected the application for homestead exemption; it shall advise the board that its objection has been denied by the department. Within thirty (30) days from the date of the notice from the department advising the board that its objection had been denied, the board can appeal this denial of the objection by the department to the Board of Tax Appeals. The decision of the Board of Tax Appeals on the appeal by the board from the denial by the department of the board's objection to the department's rejection of an application for reimbursement of the tax loss shall be final, and the board and the department will either allow or disallow the application based on the decision of the Board of Tax Appeals.

(l) It shall be the duty of the board, and it is hereby given the power to order the tax collector, by an order entered on its minutes, to reassess, and list as subject to all taxes, the property described in an application for homestead exemption and as entered on the regular land assessment roll, under the following circumstances:

(i) When an application for homestead exemption is finally rejected by the department for reimbursement of tax loss which has been regularly approved by the board and entered on the supplemental roll; or

(ii) Where an application has been wrongfully allowed by the board.

When any property has been reassessed as herein provided, all additional taxes due as a result of such reassessment shall become due and be payable on or before the first day of February of the year following that in which notice to make the reassessment is issued; and if not paid, the tax collector shall proceed to sell the property for the additional taxes in the same manner and at the same time other property is sold for the current year's taxes, or he may collect the taxes by all methods by which other taxes on real estate may be collected. Provided, no penalty or interest shall be applied for any period prior to February 1 of the year following that in which the reassessment is made, and provided further, that such reassessment shall not take effect or become a lien on the property of bona fide purchasers or encumbrancers for value without notice thereof, unless there shall have been filed prior to their attaining such status a notice of rejection in the chancery clerk's office in the county in which the property is located, which notice shall be recorded and indexed as are deeds; but the applicant shall in all cases remain personally liable for such reassessment.

(m) The board of supervisors may employ the clerk of the board to collect and assemble data and information and to perform the services required of the board by paragraph (e) of this section and to make investigations required in connection with the duties of the board in determining the eligibility of homestead exemptions and to perform all other ministerial duties required of the board in connection with administering the Homestead Exemption Law and as directed by the board. If the board employs the clerk, he shall be paid out of the general county fund as follows: for the first two thousand (2,000) applications he may, in the discretion of the board, be paid not exceeding One Dollar ($ 1.00) each, for the next two thousand (2,000) applications he may be paid not exceeding Seventy-five Cents (75 cent(s) ) each, for the next two thousand (2,000) applications he may be paid not exceeding Fifty Cents (50 cent(s) ) each, for the next two thousand (2,000) applications he may be paid not exceeding Thirty-five Cents (35 cent(s) ) each, all over the above number he shall be paid not exceeding Twenty-five Cents (25 cent(s) ) each. The board shall require the assessor to correctly describe all lands included in any applications for homestead exemption, and to assess all such lands on the land assessment roll, separately from other lands, as required by this article; and to present to the board all proper and necessary notices for the correction of land descriptions on the roll, changes in ownership, and for increases and decreases in the assessments of exempt homes.



§ 27-33-39 - Duties of the chancery clerk

The chancery clerk of the county shall,

(a) Assist the board of supervisors in dealing with applications for homestead exemption, and present, on the call of the board, all records from his office necessary for the allowance or disallowance of any application for homestead exemption coming before the board; and

(b) Receive from the clerk of the board of supervisors the applications filed for homestead exemption, as provided in Section 27-33-35, paragraph (a), and preserve them accessible as public records for at least three (3) years.



§ 27-33-41 - Duties and powers of Department of Revenue; administration; reimbursement

The administration of this article is hereby vested in the Department of Revenue, and it shall have the power and the authority necessary to secure compliance with its provisions uniformly throughout the state. The department shall, in addition to its general duties of administration of the article, do the specific things set out in this section:

(a) It shall adopt and issue to tax assessors, clerks, boards of supervisors, and all other officers or offices to which this article applies, rules and regulations, not inconsistent with the provisions of the article, affecting the applications and all proceedings, records, hearings and other pertinent subjects, relating to property for which a homestead exemption is claimed; and such rules and regulations shall be observed by such officers, boards and offices, in all respects, and in the performance of any and all duties imposed and powers granted by this article.

(b) It shall prescribe the form of and furnish suitable application forms, or blanks, for the purpose of carrying out the provisions of this article, and shall deliver to each assessor a sufficient number of such blanks for the use of homeowners.

(c) It shall have authority and it shall be its duty to examine all applications for homestead exemption allowed under this article, to determine if the provisions of the article have been complied with by the applicant, the tax assessor, the board of supervisors, the clerk, and all others, and if the exemptions have been lawfully allowed; and it shall reject for reimbursement of tax loss any exemption allowed by the board which does not conform to the requirements of law in every substantial particular or for which no application has been sent to the department as required in Section 27-33-35(a), and shall correct or have corrected any errors; and the tax loss to be reimbursed shall be adjusted to accord with the findings of the department.

When an application is rejected, notice thereof shall be given as provided by this section, and the acceptance or objection by the board shall be determined as provided by Section 27-33-37(k).

(d) It shall have authority to examine the assessment rolls, any account register, file, document, record or paper relating to receipts and disbursements of the taxing unit or any and all matters relating to homestead exemptions allowed and tax losses to be reimbursed. It shall also have the authority to examine any report or return received by the department to verify any claims made on homestead exemption applications.

(e) It shall have the authority to summon and examine under oath any officer or other person with respect to any matter bearing upon the exemption of a home or homes, and to do any and all other things necessary and proper to ascertain the facts with respect to any application or claim for homestead exemption; and it may require the board to furnish any information or document necessary to the performance of its duties or the correct determination of any question before it to which the board is a party.

(f) The reimbursement for the annual tax loss to the taxing units shall be due and payable in two (2) installments; the first on March 1 and the second on September 1 of each year. The clerk's certificate of tax loss when in accord with the supplemental roll and the applications as filed with the department shall constitute a request by the board for reimbursement of the tax loss. The department shall not pay any reimbursement for annual tax loss to any taxing unit to which Section 27-39-203(7) applies until after the taxing unit has complied with the notice requirement of Section 27-39-203(7).

(g) It shall, on or before the first day of March each year, certify to the Department of Finance and Administration the amount of the first installment to be paid to each taxing unit in the state, which shall be one-half ( 1/2) of the amount due, with adjustments, which is the amount of the first installment less any charges against the account and plus any credits by reason of previous charges which have been cancelled. However, if the copy of the county land roll, the supplemental roll and the clerk's certificate of tax loss have not been filed with and approved by the department by February 1, the department shall be allowed thirty (30) days after the filing of the rolls and the said certificate in which to perform the duties hereby imposed.

(h) It shall, on or before the first day of September each year, certify to the Department of Finance and Administration the amount of the second installment to be paid to each taxing unit in the state, which shall be the remainder of the amount due with adjustments, which is an amount equal to the first installment less any charges against the account and plus any credits by reason of previous charges which have been cancelled. Adjustments, either charges or credits, against the amount of tax loss to any taxing unit may be made at any time as provided in paragraph (j) of this section.

(i) In the event an adjustment in the amount of the tax loss has been determined by the department, it shall give notice, in writing, to the board of supervisors, which notice shall be considered by the board at its next meeting, regular, adjourned or special. If the board accepts the adjustment, it shall promptly so advise the department, using such form as may be prescribed and furnished by the department. If the board objects to the adjustment, it shall promptly so advise the department, using such forms as may be prescribed and furnished by the department, stating in detail the grounds for its objection and providing any supporting documentation for its objection. Upon receipt of the board's objection, the department will consider same and determine whether or not the objection is valid. All such matters between the board and the department on this objection may be concluded by correspondence, or by personal appearance of the board, or one or more of its members, the clerk, or the assessor, or by a representative of the department present at any meeting of the board. If upon consideration of the objection, the department determines that the application for homestead exemption should be allowed; it will reverse the adjustment resulting from the department's rejection of the application and advise the board of this reversal. If upon consideration of the objection, the department determines that it had properly rejected the application for homestead exemption; it shall advise the board that its objection has been denied by the department. Within thirty (30) days from the date of the notice from the department advising the board that its objection had been denied, the board can appeal this denial of the objection by the department to the Board of Tax Appeals. At any hearing on the appeal by the board to the Board of Tax Appeals on the department's denial of the board's objection to the department's rejection of an application for homestead exemption, the decision of the department to reject the homestead exemption application shall be prima facie correct.

(j) It shall be the duty of the department and it shall have authority to charge the account of any taxing unit with amounts of homestead exemption tax loss claimed by the taxing unit in the certificate of tax loss and the supplemental roll and to deduct the amount from subsequent installments, either first or second. Such charges shall be made when homestead exemption applications are rejected, in whole or in part, for reimbursement of tax loss or when errors are discovered in the supplemental roll or clerk's certificate of tax loss.

(k) The authority of the department to reject an application for reimbursement of tax loss shall not be exercised later than one (1) year after the first day of January of the year next following that in which the application was filed by the applicant; but this limitation shall not apply in cases of fraud, nor where the same person was granted exemption on two (2) separate homes.

Notice of adjustments in tax loss payments and notice of applications rejected shall be given by mail, addressed to the clerk of the board, and the notice directed to the president of the board of supervisors of the county. The date of mailing shall be the date of the notice.

(l) The department shall file and preserve full, complete and accurate records of all tax loss payments and adjustments in tax loss payments made under the provisions of this article, including the certificates of tax loss for a period of three (3) years from the date thereof. The department shall file and preserve for a period of three (3) years all applications for homestead exemption filed with it and copies of all supplemental rolls, counting from the first day of January of the year in which they are required to be executed or made. All records enumerated may be destroyed by the department, when kept for the time required. All other documents, records, papers and correspondence may be destroyed in accordance with approved record retention schedules.

(m) The department shall, on or before June 1 of any year, pay the second installment, or a part thereof, to any school taxing unit upon submission to the department of proof, in the form of a certificate of necessity, executed by the county superintendent of education for the county general school fund, or for a county school district fund, and by the city superintendent of schools for a municipal separate school district, that there is not sufficient money in the maintenance fund of the taxing unit to pay the salaries of teachers and school bus drivers for the current school term. Such payment shall be made as provided in paragraph (h) of this section.

(n) The county tax collectors shall enter, or cause to be entered, all transactions regarding the titling or registration of vehicles into the statewide telecommunications system in compliance with the provisions of Section 63-21-18. Failure of any tax collector to comply with the provisions of this paragraph shall subject the county to the withholding of reimbursements of homestead exemption tax loss as provided under Section 63-21-18.



§ 27-33-45 - Duties of the state auditor

The auditor shall, upon receipt of the requisitions of the commission provided for in paragraphs (g) and (h) of Section 27-33-41, issue his warrants on the state treasurer to pay to the taxing units the amount set out in the requisitions. The warrant shall be made payable to the official depository for the funds of the taxing unit. He shall issue no warrant for such purpose except upon the requisition of the commission.



§ 27-33-47 - Duties of the state treasurer

The treasurer shall pay the warrants of the state auditor provided for in Section 27-33-45 of this article, out of any monies in the state treasury appropriated for the purposes provided by this article.



§ 27-33-49 - Duties of the attorney general

Except as otherwise authorized in Section 7-5-39, the Attorney General of the state shall be the attorney for the commission and shall represent it in any proceedings before any court. In any hearing before the commission, where the services of an attorney are desired or needed, the Attorney General shall attend on behalf of the commission. The Attorney General shall construe any doubtful or conflicting provisions of this article, and his opinion shall be controlling on all officers.



§ 27-33-51 - Duties of tax collectors

The tax collectors of the several counties of the state shall perform such duties as are generally imposed upon them by the laws of this state with respect to the collection of taxes and the payment of same into the proper accounts; and in addition to such general duties:

(a) He shall, upon receipt of a duly certified copy of the order of the board of supervisors, adopted under the provisions of Section 27-33-37(l), correct the supplemental roll as required by said order and list as subject to all taxes the assessed value of homes in all cases to the extent directed by the order of the board; and he shall change the supplemental roll for the year, or years, in accord with the order of the board, so as to show the additional taxes due and he shall prepare a tax receipt therefor, with proper references thereon to the board, the year or years for which the additional taxes are levied, and to the page and line of the supplemental roll where the assessment is listed.

(b) He shall collect all additional taxes on or before the first day of February of the year following that in which the notice is issued to make the correction and reassessment, and the collection of taxes shall be made in the same manner and at the same time taxes are collected on other property, if any, of the same owner; and he shall give to the taxpayer a separate receipt for such additional taxes.

(c) He shall give to all taxpayers having an exempted home under the terms of this article a tax receipt made in the manner and form directed by Sections 27-41-33 and 27-41-35; and this requirement shall apply to receipts given for additional taxes as provided by paragraphs (a) and (b) of this section.

(d) He shall collect all taxes due to the extent required by this article; and it shall be his duty to collect said taxes, including additional taxes as provided by paragraphs (a) and (b) of this section, by sale of the property in the manner provided by law in the case of other real property, and by any other method or means provided by law for the collection of taxes levied against real property.



§ 27-33-55 - Appeals

Any adverse determination in connection with the administration of this article may be appealed from by the one aggrieved, in the manner provided by the general laws of the state.



§ 27-33-57 - False oaths

Any person who shall make oath to a false or fraudulent application for homestead exemption shall be guilty of perjury.



§ 27-33-59 - Penalties

(a) Any person who shall knowingly make any false or fraudulent claim for exemption under the provisions of this article or make any false statement or representation, or concealment of a material fact in support of such claim; or any person who shall assist another in the preparation of any false or fraudulent claim; or enters into any collusion with another by the execution of a fictitious deed, deed of trust, or mortgage, or shall otherwise aid, assist or abet any person in the preparation or presentation of any false or fraudulent claim for exemption shall be guilty of a misdemeanor. Upon conviction such person shall be punished by a fine not exceeding Five Hundred Dollars ($ 500.00) or six (6) months imprisonment.

(b) Any person who obtains a homestead exemption by any means referred to in this section or in any manner other than as provided by this article shall be liable for double the amount of the taxes lost by reason of the illegal exemption, and the property shall be liable for the said amount, which may be collected by suit or by sale of the property.

(c) If a revision of tax loss be occasioned by disallowance by the commission of a fraudulent exemption, or if the revision is caused by knowing noncompliance with provisions of this article on the part of officers in the allowance of exemptions, then any reduction in the total amount of tax loss may be made by the commission, in its discretion, in double the amount of the reduction of the total tax loss. Such reduction shall be made from the second installment or any subsequent payment due the taxing unit. But in no instance shall the reduction in tax loss be less than the amount of taxes due on such fraudulent or illegal exemption.



§ 27-33-61 - Public attorneys to sue

Any county attorney, district attorney, or the attorney general shall bring suit and prosecute it to a conclusion, in the name of the state, or county, or district, when requested to do so by a member of the board of supervisors, or the state tax commission, if upon investigation the suit appears to be meritorious.



§ 27-33-63 - Additional restrictions, limitations and changes

(1) The provisions of the "Homestead Exemption Law of 1946" are hereby modified and clarified as stated in the subsequent subsections of this section, and all restrictions, limitations and changes made by this section are supplemental to and cumulative of the provisions now contained in said law of 1946.

(2) A home, as defined in this article, shall be the legal domicile of the owner and his family group, excepting in those cases where the law permits exemption to an owner who maintains a home for dependents of the claimant or where the law permits an exemption to an owner who holds a remainder interest in the dwelling and eligible land as defined in Section 27-33-17(h). All eligible claimants for homestead exemption in all instances shall have their legal domicile in the State of Mississippi, shall be subject to the jurisdiction of this state, shall be subject to and comply with the income tax laws, shall be subject to and comply with the road and bridge privilege tax laws thereof, and shall not be an elector in any other state.

No claimant for homestead exemption shall be eligible for exemption if the claimant or the claimant's spouse has failed to comply with the income tax laws of this state or if the claimant or the claimant's spouse claims that he or she is a resident of some other state when assessed with income taxes in this state.

No claimant for homestead exemption shall be eligible for exemption if the claimant or the claimant's spouse in the homestead has failed to comply with the road and bridge privilege tax laws or asserts that any motor vehicle owned by and/or in the possession of any one or more of such persons, in whole or in part, has its legal situs in some other state. Displaying a license plate of some other state on such motor vehicle shall be prima facie proof that such assertion has been made.

Homestead exemption applications disapproved or disallowed exclusively because of the failure of the claimant or the claimant's spouse to comply with the income tax laws and/or road and bridge privilege tax laws of this state may be subsequently approved or allowed, as the case may be, when sufficient proof is submitted that such tax laws have been fully complied with by such persons.

(3) The provisions of this section shall apply to and govern the taxes levied for the fiscal year ending in 1948 and to each fiscal year thereafter.



§ 27-33-65 - Time for reassessment and collection of taxes upon disallowance of exemption

(1) Boards of supervisors are hereby authorized at any time within one (1) year from the time the state tax commission has disallowed an application for homestead exemption to re-assess the same as subject to all taxes and to order the tax collector to collect any and all additional taxes due as a result of such re-assessment, and to require that all such taxes shall be collected on or before the 1st day of February following the date of such re-assessment. Provided, that this authority shall apply to all homestead exemption applications disallowed for any year prior to 1946 and shall be exercised in the manner and form as specified in Section 27-33-37, Mississippi Code of 1972.

(2) All assessments or re-assessments of homestead exemptions for more than one (1) year made as provided by Section 27-33-37 shall be void and the same are hereby abated; and additional taxes may be collected upon such re-assessment for not more than one (1) year.



§ 27-33-67 - Exemptions for persons over 65 years of age and disabled

[Effective until January 1, 2015, this section will read:]

(1) Each qualified homeowner under sixty-five (65) years of age on January 1 of the year for which the exemption is claimed, and who is not totally disabled as herein defined shall be exempt from ad valorem taxes in the amount prescribed in Section 27-33-69, 27-33-71, 27-33-73 or 27-33-75, whichever is applicable to the year for which the exemption is claimed.

(2) Each qualified homeowner who has reached sixty-five (65) years of age on or before January 1 of the year for which the exemption is claimed or who is totally disabled as herein defined shall be exempt from ad valorem taxes in the manner prescribed in Section 27-33-69, 27-33-71, 27-33-73 or 27-33-75, whichever is applicable to the year for which the exemption is claimed.

To qualify for the exemptions provided for in this article because of disability, the homeowner must present proper proof of any of the following:

(a) Service-connected, total disability as an American veteran who has been honorably discharged from military service.

(b) Classification as totally disabled under the Federal Social Security Act (42 USCS Section 416(i)), the Railroad Retirement Act or any other federal act approved by the State Tax Commission.

(i) If a person is eligible for classification as totally disabled under the federal acts referred to in this subsection (2)(b), but does not qualify to receive benefits thereunder because his annual income exceeds an amount set as the maximum allowed in qualifying to receive the benefits, then he is eligible for the disability exemptions specified in this article. Proper proof of such eligibility shall be determined by the State Tax Commission.

(ii) If a person is eligible for classification as totally disabled under the Federal Social Security Act (42 USCS Section 416(i)), but does not qualify to receive benefits thereunder only because he has not made the necessary social security contributions, then he is eligible for the disability exemptions specified in this article. Proper proof of such eligibility shall be determined by the State Tax Commission. The provisions of this subparagraph (ii) shall apply to any homeowner filing for the disability exemption on or after January 1, 1992.

(c) Classification as totally disabled under the provisions of a retirement plan that is considered to be qualified under the United States Internal Revenue Code. The determination of whether or not a retirement plan is so qualified shall be made by the State Tax Commission.

(d) Classification as totally disabled as determined by the State Tax Commission pursuant to rules and regulations adopted by the State Tax Commission.

Proper proof of classification as totally disabled under the federal acts referred to in subsection (2)(b) or (2)(c), including proof of the total disability and of eligibility to qualify to receive benefits under the relevant federal act or qualified retirement plan, shall be determined by the State Tax Commission.

The property owned jointly by husband and wife and property owned in fee simple by either spouse, if either spouse shall fulfill the age or disability requirement, shall be eligible for the exemption allowed in this article in full. On all other jointly owned property, the amount of the allowable exemption shall be determined on the basis of each individual joint owner's qualifications and pro rata share of the property.

(3) Those homeowners described in subsection (2) of this section and who qualify for the exemptions under this article shall also be exempt from the forest acreage tax authorized by Section 49-19-115 applicable to property included in the homestead.

[Effective from and after January 1, 2015, this section will read: ]

(1) Each qualified homeowner under sixty-five (65) years of age on January 1 of the year for which the exemption is claimed, and who is not totally disabled as herein defined shall be exempt from ad valorem taxes in the amount prescribed in Section 27-33-69, 27-33-71, 27-33-73 or 27-33-75, whichever is applicable to the year for which the exemption is claimed.

(2) Each qualified homeowner who has reached sixty-five (65) years of age on or before January 1 of the year for which the exemption is claimed, who is totally disabled as herein defined, or who is the unremarried surviving spouse of a homeowner referred to in paragraph (a) of this subsection (2), shall be exempt from ad valorem taxes in the manner prescribed in Section 27-33-69, 27-33-71, 27-33-73 or 27-33-75, whichever is applicable to the year for which the exemption is claimed.

To qualify for the exemptions provided for in this article because of disability, the homeowner must present proper proof of any of the following:

(a) Service-connected, total disability as an American veteran who has been honorably discharged from military service.

(b) Classification as totally disabled under the federal Social Security Act (42 USCS Section 416(i)), the Railroad Retirement Act or any other federal act approved by the Department of Revenue.

(i) If a person is eligible for classification as totally disabled under the federal acts referred to in this subsection (2)(b), but does not qualify to receive benefits thereunder because his annual income exceeds an amount set as the maximum allowed in qualifying to receive the benefits, then he is eligible for the disability exemptions specified in this article. Proper proof of such eligibility shall be determined by the Department of Revenue.

(ii) If a person is eligible for classification as totally disabled under the federal Social Security Act (42 USCA Section 416(i)), but does not qualify to receive benefits thereunder only because he has not made the necessary social security contributions, then he is eligible for the disability exemptions specified in this article. Proper proof of such eligibility shall be determined by the Department of Revenue. The provisions of this subparagraph (ii) shall apply to any homeowner filing for the disability exemption on or after January 1, 1992.

(c) Classification as totally disabled under the provisions of a retirement plan that is considered to be qualified under the United States Internal Revenue Code. The determination of whether or not a retirement plan is so qualified shall be made by the Department of Revenue.

(d) Classification as totally disabled as determined by the Department of Revenue pursuant to rules and regulations adopted by the Department of Revenue.

Proper proof of classification as totally disabled under the federal acts referred to in subsection (2)(b) or (2)(c), including proof of the total disability and of eligibility to qualify to receive benefits under the relevant federal act or qualified retirement plan, shall be determined by the Department of Revenue.

The property owned jointly by husband and wife and property owned in fee simple by either spouse, if either spouse shall fulfill the age or disability requirement, shall be eligible for the exemption allowed in this article in full. On all other jointly owned property, the amount of the allowable exemption shall be determined on the basis of each individual joint owner's qualifications and pro rata share of the property.

(3) Those homeowners and unremarried surviving spouses described in subsection (2) of this section and who qualify for the exemptions under this article shall also be exempt from the forest acreage tax authorized by Section 49-19-115 applicable to property included in the homestead.



§ 27-33-69 - Tax table for exemptions claimed in 1985 calendar year for which reimbursement is made in 1986 calendar year

(1) Qualified homeowners described in subsection (1) of Section 27-33-67 shall be allowed an exemption from ad valorem taxes according to the following table:

TRUE VALUE ASSESSED VALUE HOMESTEAD

OF HOMESTEAD OF HOMESTEAD EXEMPTION

$ 1 -- $ 1,000 $ 1 -- $ 150 $ 6.00

1,001 -- 2,000 151 -- 300 12.00

2,001 -- 3,000 301 -- 450 18.00

3,001 -- 4,000 451 -- 600 24.00

4,001 -- 5,000 601 -- 750 30.00

5,001 -- 6,000 751 -- 900 36.00

6,001 -- 7,000 901 -- 1,050 42.00

7,001 -- 8,000 1,051 -- 1,200 48.00

8,001 -- 9,000 1,201 -- 1,350 54.00

9,001 -- 10,000 1,351 -- 1,500 60.00

10,001 -- 11,000 1,501 -- 1,650 66.00

11,001 -- 12,000 1,651 -- 1,800 72.00

12,001 -- 13,000 1,801 -- 1,950 78.00

13,001 -- 14,000 1,951 -- 2,100 84.00

14,001 -- 15,000 2,101 -- 2,250 90.00

15,001 -- 16,000 2,251 -- 2,400 96.00

16,001 -- 17,000 2,401 -- 2,550 102.00

17,001 -- 18,000 2,551 -- 2,700 108.00

18,001 -- 19,000 2,701 -- 2,850 114.00

19,001 -- 20,000 2,851 -- 3,000 120.00

20,001 -- 21,000 3,001 -- 3,150 126.00

21,001 -- 22,000 3,151 -- 3,300 132.00

22,001 -- 23,000 3,301 -- 3,450 138.00

23,001 -- 24,000 3,451 -- 3,600 144.00

24,001 -- 25,000 3,601 -- 3,750 150.00

25,001 -- 26,000 3,751 -- 3,900 156.00

26,001 -- 27,000 3,901 -- 4,050 162.00

27,001 -- 28,000 4,051 -- 4,200 168.00

28,001 -- 29,000 4,201 -- 4,350 174.00

29,001 -- 30,000 4,351 -- 4,500 180.00

30,001 -- 31,000 4,501 -- 4,650 186.00

31,001 -- 32,000 4,651 -- 4,800 192.00

32,001 -- 33,000 4,801 -- 4,950 198.00

33,001 -- 34,000 4,951 -- 5,100 204.00

34,001 -- 35,000 5,101 -- 5,250 210.00

35,001 -- 36,000 5,251 -- 5,400 216.00

36,001 -- 37,000 5,401 -- 5,550 222.00

37,001 -- 38,000 5,551 -- 5,700 228.00

38,001 -- 39,000 5,701 -- 5,850 234.00

39,001 -- 40,000 5,581 -- 6,000 240.00

40,001 -- 41,000 6,001 -- 6,150 246.00

41,001 -- 42,000 6,151 -- 6,300 252.00

42,001 -- 43,000 6,301 -- 6,450 258.00

43,001 -- 44,000 6,451 -- 6,600 264.00

44,001 -- 45,000 6,601 -- 6,750 270.00

45,001 -- 46,000 6,751 -- 6,900 276.00

46,001 -- 47,000 6,901 -- 7,050 282.00

47,001 -- 48,000 7,051 -- 7,200 288.00

48,001 -- 49,000 7,201 -- 7,350 294.00

49,001 and above 7,351 and above 300.00

Assessed values shall be rounded to the next whole dollar (Fifty Cents (50 cent(s) ) rounded to the next highest dollar) for the purposes of the above table.

One-half ( 1/2) of the exemption allowed in the above table shall be from taxes levied for school district purposes and one-half ( 1/2) shall be from taxes levied for county general purposes, roads and bridges, junior colleges and agricultural high schools in the proportion that the number of mills levied for each such purpose bears to the total mills levied for all such purposes herein enumerated, except for school district purposes.

(2) Qualified homeowners described in subsection (2) of Section 27-33-67 shall be allowed an exemption from all ad valorem taxes on not in excess of Seven Thousand Five Hundred Dollars ($ 7,500.00) of the assessed value of the homestead property.

(3) This section shall only apply to exemptions claimed in the 1985 calendar year for which reimbursement is made in the 1986 calendar year.



§ 27-33-71 - Tax table for exemptions claimed in 1986 calendar year for which reimbursement is made in 1987 calendar year

(1) Qualified homeowners described in subsection (1) of Section 27-33-67 shall be allowed an exemption from ad valorem taxes according to the following table:

ASSESSED VALUE HOMESTEAD

OF HOMESTEAD EXEMPTION

$ 1 -- $ 150 $ 6.00

151 -- 300 12.00

301 -- 450 18.00

451 -- 600 24.00

601 -- 750 30.00

751 -- 900 36.00

901 -- 1,050 42.00

1,051 -- 1,200 48.00

1,201 -- 1,350 54.00

1,351 -- 1,500 60.00

1,501 -- 1,650 66.00

1,651 -- 1,800 72.00

1,801 -- 1,950 78.00

1,951 -- 2,100 84.00

2,101 -- 2,250 90.00

2,251 -- 2,400 96.00

2,401 -- 2,550 102.00

2,551 -- 2,700 108.00

2,701 -- 2,850 114.00

2,851 -- 3,000 120.00

3,001 -- 3,150 126.00

3,151 -- 3,300 132.00

3,301 -- 3,450 138.00

3,451 -- 3,600 144.00

3,601 -- 3,750 150.00

3,751 -- 3,900 156.00

3,901 -- 4,050 162.00

4,051 -- 4,200 168.00

4,201 -- 4,350 174.00

4,351 -- 4,500 180.00

4,501 -- 4,650 186.00

4,651 -- 4,800 192.00

4,801 -- 4,950 198.00

4,951 -- 5,100 204.00

5,101 -- 5,250 210.00

5,251 -- 5,400 216.00

5,401 -- 5,550 222.00

5,551 -- 5,700 228.00

5,701 -- 5,850 234.00

5,851 -- 6,000 240.00

6,001 -- 6,150 246.00

6,151 -- 6,300 252.00

6,301 -- 6,450 258.00

6,451 -- 6,600 264.00

6,601 -- 6,750 270.00

6,751 -- 6,900 276.00

6,901 and above 282.00

Assessed values shall be rounded to the next whole dollar (Fifty Cents (50 cent(s) ) rounded to the next highest dollar) for the purposes of the above table.

One-half ( 1/2) of the exemption allowed in the above table shall be from taxes levied for school district purposes and one-half ( 1/2) shall be from taxes levied for county general fund purposes.

(2) Qualified homeowners described in subsection (2) of Section 27-33-67 shall be allowed an exemption from all ad valorem taxes on not in excess of Seven Thousand Dollars ($ 7,000.00) of the assessed value of the homestead property.

(3) This section shall only apply to exemptions claimed in the 1986 calendar year for which reimbursement is made in the 1987 calendar year.



§ 27-33-73 - Tax table for exemptions claimed in 1987 calendar year for which reimbursement is made in 1988 calendar year

(1) Qualified homeowners described in subsection (1) of Section 27-33-67 shall be allowed an exemption from ad valorem taxes according to the following table:

ASSESSED VALUE HOMESTEAD

OF HOMESTEAD EXEMPTION

$ 1 -- $ 150 $ 6.00

151 -- 300 12.00

301 -- 450 18.00

451 -- 600 24.00

601 -- 750 30.00

751 -- 900 36.00

901 -- 1,050 42.00

1,051 -- 1,200 48.00

1,201 -- 1,350 54.00

1,351 -- 1,500 60.00

1,501 -- 1,650 66.00

1,651 -- 1,800 72.00

1,801 -- 1,950 78.00

1,951 -- 2,100 84.00

2,101 -- 2,250 90.00

2,251 -- 2,400 96.00

2,401 -- 2,550 102.00

2,551 -- 2,700 108.00

2,701 -- 2,850 114.00

2,851 -- 3,000 120.00

3,001 -- 3,150 126.00

3,151 -- 3,300 132.00

3,301 -- 3,450 138.00

3,451 -- 3,600 144.00

3,601 -- 3,750 150.00

3,751 -- 3,900 156.00

3,901 -- 4,050 162.00

4,051 -- 4,200 168.00

4,201 -- 4,350 174.00

4,351 -- 4,500 180.00

4,501 -- 4,650 186.00

4,651 -- 4,800 192.00

4,801 -- 4,950 198.00

4,951 -- 5,100 204.00

5,101 -- 5,250 210.00

5,251 -- 5,400 216.00

5,401 -- 5,550 222.00

5,551 -- 5,700 228.00

5,701 -- 5,850 234.00

5,851 -- 6,000 240.00

6,001 -- 6,150 246.00

6,151 -- 6,300 252.00

6,301 and above 258.00

Assessed values shall be rounded to the next whole dollar (Fifty Cents (50 cent(s) ) rounded to the next highest dollar) for the purposes of the above table.

One-half ( 1/2) of the exemption allowed in the above table shall be from taxes levied for school district purposes and one-half ( 1/2) shall be from taxes levied for county general fund purposes.

(2) Qualified homeowners described in subsection (2) of Section 27-33-67 shall be allowed an exemption from all ad valorem taxes on not in excess of Six Thousand Five Hundred Dollars ($ 6,500.00) of the assessed value of the homestead property.

(3) This section shall only apply to exemptions claimed in the 1987 calendar year for which reimbursement is made in the 1988 calendar year.



§ 27-33-75 - Tax table for exemptions claimed in 1988 calendar year for which reimbursement is made in 1989 calendar year, and to exemptions claimed for reimbursement in subsequent years

[Effective until January 1, 2015, this section will read:]

[With regard to any county that has not completed an update in the valuation of Class I property, as designated by Section 112, Mississippi Constitution of 1890, in the county according to procedures prescribed by the State Tax Commission and in effect on January 1, 2001, and has not implemented such valuations for the purposes of ad valorem taxation, this section shall read as follows:]

(1) Qualified homeowners described in subsection (1) of Section 27-33-67 shall be allowed an exemption from ad valorem taxes according to the following table:

ASSESSED VALUE HOMESTEAD

OF HOMESTEAD EXEMPTION

$ 1 -- $ 150 $ 6.00

151 -- 300 12.00

301 -- 450 18.00

451 -- 600 24.00

601 -- 750 30.00

751 -- 900 36.00

901 -- 1,050 42.00

1,051 -- 1,200 48.00

1,201 -- 1,350 54.00

1,351 -- 1,500 60.00

1,501 -- 1,650 66.00

1,651 -- 1,800 72.00

1,801 -- 1,950 78.00

1,951 -- 2,100 84.00

2,101 -- 2,250 90.00

2,251 -- 2,400 96.00

2,401 -- 2,550 102.00

2,551 -- 2,700 108.00

2,701 -- 2,850 114.00

2,851 -- 3,000 120.00

3,001 -- 3,150 126.00

3,151 -- 3,300 132.00

3,301 -- 3,450 138.00

3,451 -- 3,600 144.00

3,601 -- 3,750 150.00

3,751 -- 3,900 156.00

3,901 -- 4,050 162.00

4,051 -- 4,200 168.00

4,201 -- 4,350 174.00

4,351 -- 4,500 180.00

4,501 -- 4,650 186.00

4,651 -- 4,800 192.00

4,801 -- 4,950 198.00

4,951 -- 5,100 204.00

5,101 -- 5,250 210.00

5,251 -- 5,400 216.00

5,401 -- 5,550 222.00

5,551 -- 5,700 228.00

5,701 -- 5,850 234.00

5,851 and above 240.00

Assessed values shall be rounded to the next whole dollar (Fifty Cents (50 cent(s) ) rounded to the next highest dollar) for the purposes of the above table.

One-half (1/2) of the exemption allowed in the above table shall be from taxes levied for school district purposes and one-half ( 1/2) shall be from taxes levied for county general fund purposes.

(2) Qualified homeowners described in subsection (2) of Section 27-33-67 shall be allowed an exemption from all ad valorem taxes on not in excess of Six Thousand Dollars ($ 6,000.00) of the assessed value of the homestead property.

(3) This section shall apply to exemptions claimed in the 1988 calendar year for which reimbursement is made in the 1989 calendar year and to exemptions claimed for which reimbursement is made in subsequent years.

[With regard to any county that has completed an update in the valuation of Class I property, as designated by Section 112, Mississippi Constitution of 1890, in the county according to procedures prescribed by the State Tax Commission and in effect on January 1, 2001, and for which the State Tax Commission has certified that such new valuations have been implemented for the purposes of ad valorem taxation, this section shall read as follows:]

(1) Qualified homeowners described in subsection (1) of Section 27-33-67 shall be allowed an exemption from ad valorem taxes according to the following table:

ASSESSED VALUE HOMESTEAD

OF HOMESTEAD EXEMPTION

$ 1 -- $ 150 $ 6.00

151 -- 300 12.00

301 -- 450 18.00

451 -- 600 24.00

601 -- 750 30.00

751 -- 900 36.00

901 -- 1,050 42.00

1,051 -- 1,200 48.00

1,201 -- 1,350 54.00

1,351 -- 1,500 60.00

1,501 -- 1,650 66.00

1,651 -- 1,800 72.00

1,801 -- 1,950 78.00

1,951 -- 2,100 84.00

2,101 -- 2,250 90.00

2,251 -- 2,400 96.00

2,401 -- 2,550 102.00

2,551 -- 2,700 108.00

2,701 -- 2,850 114.00

2,851 -- 3,000 120.00

3,001 -- 3,150 126.00

3,151 -- 3,300 132.00

3,301 -- 3,450 138.00

3,451 -- 3,600 144.00

3,601 -- 3,750 150.00

3,751 -- 3,900 156.00

3,901 -- 4,050 162.00

4,051 -- 4,200 168.00

4,201 -- 4,350 174.00

4,351 -- 4,500 180.00

4,501 -- 4,650 186.00

4,651 -- 4,800 192.00

4,801 -- 4,950 198.00

4,951 -- 5,100 204.00

5,101 -- 5,250 210.00

5,251 -- 5,400 216.00

5,401 -- 5,550 222.00

5,551 -- 5,700 228.00

5,701 -- 5,850 234.00

5,851 -- 6,000 240.00

6,001 -- 6,150 246.00

6,151 -- 6,300 252.00

6,301 -- 6,450 258.00

6,451 -- 6,600 264.00

6,601 -- 6,750 270.00

6,751 -- 6,900 276.00

6,901 -- 7,050 282.00

7,051 -- 7,200 288.00

7,201 -- 7,350 294.00

7,351 and above 300.00

Assessed values shall be rounded to the next whole dollar (Fifty Cents (50 cent(s) ) rounded to the next highest dollar) for the purposes of the above table.

One-half (1/2) of the exemption allowed in the above table shall be from taxes levied for school district purposes and one-half ( 1/2) shall be from taxes levied for county general fund purposes.

(2) Qualified homeowners described in subsection (2) of Section 27-33-67 shall be allowed an exemption from all ad valorem taxes on not in excess of Seven Thousand Five Hundred Dollars ($ 7,500.00) of the assessed value of the homestead property.

(3) This section shall apply to exemptions claimed in the 2001 calendar year for which reimbursement is made in the 2002 calendar year and to exemptions claimed for which reimbursement is made in subsequent years.

[Effective from and after January 1, 2015, this section will read:]

[With regard to any county that has not completed an update in the valuation of Class I property, as designated by Section 112, Mississippi Constitution of 1890, in the county according to procedures prescribed by the State Tax Commission and in effect on January 1, 2001, and has not implemented such valuations for the purposes of ad valorem taxation, this section shall read as follows:]

(1) Qualified homeowners described in subsection (1) of Section 27-33-67 shall be allowed an exemption from ad valorem taxes according to the following table:

ASSESSED VALUE HOMESTEAD

OF HOMESTEAD EXEMPTION

$ 1 -- $ 150 $ 6.00

151 -- 300 12.00

301 -- 450 18.00

451 -- 600 24.00

601 -- 750 30.00

751 -- 900 36.00

901 -- 1,050 42.00

1,051 -- 1,200 48.00

1,201 -- 1,350 54.00

1,351 -- 1,500 60.00

1,501 -- 1,650 66.00

1,651 -- 1,800 72.00

1,801 -- 1,950 78.00

1,951 -- 2,100 84.00

2,101 -- 2,250 90.00

2,251 -- 2,400 96.00

2,401 -- 2,550 102.00

2,551 -- 2,700 108.00

2,701 -- 2,850 114.00

2,851 -- 3,000 120.00

3,001 -- 3,150 126.00

3,151 -- 3,300 132.00

3,301 -- 3,450 138.00

3,451 -- 3,600 144.00

3,601 -- 3,750 150.00

3,751 -- 3,900 156.00

3,901 -- 4,050 162.00

4,051 -- 4,200 168.00

4,201 -- 4,350 174.00

4,351 -- 4,500 180.00

4,501 -- 4,650 186.00

4,651 -- 4,800 192.00

4,801 -- 4,950 198.00

4,951 -- 5,100 204.00

5,101 -- 5,250 210.00

5,251 -- 5,400 216.00

5,401 -- 5,550 222.00

5,551 -- 5,700 228.00

5,701 -- 5,850 234.00

5,851 and above 240.00

Assessed values shall be rounded to the next whole dollar (Fifty Cents (50 cent(s) ) rounded to the next highest dollar) for the purposes of the above table.

One-half (1/2) of the exemption allowed in the above table shall be from taxes levied for school district purposes and one-half ( 1/2) shall be from taxes levied for county general fund purposes.

(2) Qualified homeowners described in subsection (2) of Section 27-33-67 shall be allowed an exemption from all ad valorem taxes on not in excess of Six Thousand Dollars ($ 6,000.00) of the assessed value of the homestead property.

(3) This section shall apply to exemptions claimed in the 1988 calendar year for which reimbursement is made in the 1989 calendar year and to exemptions claimed for which reimbursement is made in subsequent years.

[With regard to any county that has completed an update in the valuation of Class I property, as designated by Section 112, Mississippi Constitution of 1890, in the county according to procedures prescribed by the State Tax Commission and in effect on January 1, 2001, and for which the State Tax Commission has certified that such new valuations have been implemented for the purposes of ad valorem taxation, this section shall read as follows:]

(1) Qualified homeowners described in subsection (1) of Section 27-33-67 shall be allowed an exemption from ad valorem taxes according to the following table:

ASSESSED VALUE HOMESTEAD

OF HOMESTEAD EXEMPTION

$ 1 -- $ 150 $ 6.00

151 -- 300 12.00

301 -- 450 18.00

451 -- 600 24.00

601 -- 750 30.00

751 -- 900 36.00

901 -- 1,050 42.00

1,051 -- 1,200 48.00

1,201 -- 1,350 54.00

1,351 -- 1,500 60.00

1,501 -- 1,650 66.00

1,651 -- 1,800 72.00

1,801 -- 1,950 78.00

1,951 -- 2,100 84.00

2,101 -- 2,250 90.00

2,251 -- 2,400 96.00

2,401 -- 2,550 102.00

2,551 -- 2,700 108.00

2,701 -- 2,850 114.00

2,851 -- 3,000 120.00

3,001 -- 3,150 126.00

3,151 -- 3,300 132.00

3,301 -- 3,450 138.00

3,451 -- 3,600 144.00

3,601 -- 3,750 150.00

3,751 -- 3,900 156.00

3,901 -- 4,050 162.00

4,051 -- 4,200 168.00

4,201 -- 4,350 174.00

4,351 -- 4,500 180.00

4,501 -- 4,650 186.00

4,651 -- 4,800 192.00

4,801 -- 4,950 198.00

4,951 -- 5,100 204.00

5,101 -- 5,250 210.00

5,251 -- 5,400 216.00

5,401 -- 5,550 222.00

5,551 -- 5,700 228.00

5,701 -- 5,850 234.00

5,851 -- 6,000 240.00

6,001 -- 6,150 246.00

6,151 -- 6,300 252.00

6,301 -- 6,450 258.00

6,451 -- 6,600 264.00

6,601 -- 6,750 270.00

6,751 -- 6,900 276.00

6,901 -- 7,050 282.00

7,051 -- 7,200 288.00

7,201 -- 7,350 294.00

7,351 and above 300.00

Assessed values shall be rounded to the next whole dollar (Fifty Cents (50 cent(s) ) rounded to the next highest dollar) for the purposes of the above table.

One-half (1/2) of the exemption allowed in the above table shall be from taxes levied for school district purposes and one-half ( 1/2) shall be from taxes levied for county general fund purposes.

(2) (a) Except as otherwise provided in this subsection, qualified homeowners described in subsection (2) of Section 27-33-67 shall be allowed an exemption from all ad valorem taxes on not in excess of Seven Thousand Five Hundred Dollars ($ 7,500.00) of the assessed value of the homestead property.

(b) From and after January 1, 2015, qualified homeowners described in subsection (2)(a) of Section 27-33-67 and unremarried surviving spouses of such homeowners shall be allowed an exemption from all ad valorem taxes on the assessed value of the homestead property.

(3) Except as otherwise provided in this subsection, this section shall apply to exemptions claimed in the 2001 calendar year for which reimbursement is made in the 2002 calendar year and to exemptions claimed for which reimbursement is made in subsequent years. The exemption provided for in subsection (2)(b) of this section shall apply to exemptions claimed in the 2015 calendar year for which reimbursement is made in the 2016 calendar year and to exemptions claimed for which reimbursement is made in subsequent years.



§ 27-33-77 - Reimbursement of tax losses; limitations

Beginning with the 1985 supplemental roll, and for each succeeding year's roll thereafter, the amount of tax loss to be reimbursed because of exemptions provided for in this article shall be Fifty Dollars ($ 50.00) each for county taxes exempted and school taxes exempted for a total of One Hundred Dollars ($ 100.00) per applicant qualifying for homestead exemption under this article.

The reimbursement received by the county shall be distributed by the county treasurer to the general fund.

Provided further, that tax losses sustained by municipalities because of exemptions granted to homeowners described in subsection (2) of Section 27-33-67 shall be reimbursed up to the amount of the actual exemption allowed, not to exceed Two Hundred Dollars ($ 200.00) per qualified applicant.

The reimbursement received by a county, municipality or school district may be pledged as security for a loan if the reimbursement to the county or school district is otherwise authorized or required by law to be pledged as security for such a loan.



§ 27-33-79 - Reimbursement of tax losses as affected by reduction of approved homestead applicants

Notwithstanding the limitation imposed on reimbursement of tax losses in Section 27-33-77, no taxing unit shall be reimbursed more than one hundred six percent (106%) or less than the amount of the reimbursement made to the same taxing unit, for the next preceding year, unless such reimbursement is reduced as a result of a reduction in approved homestead applicants; however, for the 1986 calendar year, no taxing unit shall be reimbursed less than the amount of the reimbursement made to the same taxing unit for the 1985 calendar year.






Article 3 - HOMESTEAD EXEMPTIONS TO CERTAIN PERSONS INDUCTED INTO ARMED FORCES [REPEALED]



Article 5 - MUNICIPAL HOMESTEAD EXEMPTIONS [REPEALED]






Chapter 35 - AD VALOREM TAXES--ASSESSMENT

Article 1 - GENERAL PROVISIONS

§ 27-35-1 - Tax lien; attachment; preferences

(1) Taxes (state, county and municipal) assessed upon lands or personal property, excepting motor vehicles as defined by the Motor Vehicle Ad Valorem Tax Law of 1958, Sections 27-51-1 through 27-51-49, shall bind the same and, except for environmental covenants created pursuant to the Mississippi Uniform Environmental Covenants Act, shall be entitled to preference over all judgments, executions, encumbrances or liens whensoever created; and all such taxes assessed shall be a lien upon and bind the property assessed. Except as provided in subsection (3) of this section, the aforesaid tax lien shall attach to all land situated within this state on January 1 of each year, and upon any personal property so situated or brought into this state at any time prior to March 1 of each year except as hereinafter provided. A tax lien shall attach to that personal property listed in an ordinance duly adopted by a county or municipality and to all heavy duty equipment at any time of the year such property is brought into or situated in this state. Such personal property shall not be subject to tax in more than one (1) county; and such county in which said property was located at the earliest taxable date shall have priority in the collection of such taxes. All taxes assessed on stock of goods or merchandise shall be based on the value of the inventory on January 1 of the tax year or the average monthly inventory during the preceding twelve (12) months from January 1 of each year and are specifically made a lien thereon regardless of changes in the items of which it may be composed; and no such property shall be exempt from distress or sale for taxes. It shall not be necessary to the validity of any assessment or of a sale of land for taxes that it shall be assessed to its true owner, but the taxes shall be a charge upon the land or personal property taxed and the sale shall be a proceeding against the thing sold and shall vest title in the purchaser without regard to who may own the land or other property when assessed, or when sold, or whether wrongfully assessed either to a person or to the state or any county, city, town or village, or subdivision of either. Provided, however, that the lien for municipal taxes shall be secondary and subordinate to the lien for state and county taxes.

(2) Heavy duty equipment shall mean any motor vehicle used primarily off the road for construction purposes whose gross weight exceeds sixteen thousand (16,000) pounds but shall not include inventory on hand for sale by duly licensed heavy equipment dealers.

(3) With respect to lands owned by the state, which lands are leased to private agricultural enterprises and taxable under Section 47-5-66, the tax lien provided for in this section shall attach and be enforceable in the same manner as are other tax liens at the time the crop is harvested.



§ 27-35-3 - Date establishing liability to taxation

All taxable real property situated in the state acquired or held by any person before January 1 of each year, and all other taxable property so situated or brought into this state at any time prior to March 1 of each year, shall be assessed and taxes thereon paid for the ensuing year with the exception of heavy duty equipment as defined in Section 27-35-1(2). Heavy duty equipment shall be assessed and taxes thereon paid at any time such equipment is acquired or brought into this state for use as construction equipment, and such assessment shall be prorated with respect to the number of months remaining in the year. Such other property shall not be assessed by more than one (1) county, and such county in which said property was located at the earliest taxable date in any year shall have priority in the assessment of such taxes.

Provided, however, that when a municipality is created or the corporate limits thereof extended after January 1 of any year it shall have, prior to July 1 of said year, the full right and power to assess said property and collect taxes for the current year to the same extent as if it had been created or limits extended prior to January 1 of that year.

Nothing in this section shall be construed to limit the power of the state to define and declare the situs of particular species of property having no fixed situs at some place in this state.



§ 27-35-4 - Rates of assessment

(1) All Class I property, as defined in Section 112, Mississippi Constitution of 1890, shall be assessed at the rate of ten percent (10%) of true value.

(2) All Class II property and Class III property, as defined in Section 112, Mississippi Constitution of 1890, shall be assessed at the rate of fifteen percent (15%) of true value.

(3) All Class IV property and Class V property, as defined in Section 112, Mississippi Constitution of 1890, shall be assessed at the rate of thirty percent (30%) of true value.



§ 27-35-5 - Taxes, increases, penalties and interest recoverable by action

Every lawful tax including all increases, penalties and interest which may be or become owing or assessed, levied or imposed by the state or by a county, municipality or levee board, whether ad valorem (including all school district taxes), privilege, excise, income or inheritance, is a debt due by the person or corporation owning the property or carrying on the business or profession upon which the tax is levied or imposed, whether properly assessed or not, or by the person liable for the income, inheritance or excise tax, and may be recovered by action by any officer authorized to sue for or collect same. Said increases, interest and penalties shall be recoverable as a part of the tax with respect to which they are imposed. The recovery of a personal judgment for taxes on land or personal property against the owner shall not extinguish the tax lien. In all actions for the recovery of ad valorem taxes the assessment roll shall be only prima facie correct.



§ 27-35-7 - Where persons and property assessed

Real property shall be assessed in the county, municipality and district where situated; and all tangible personal property shall be assessed in the county, municipality or district in which the same may be on the day the said tax lien takes effect, and the list thereof may be rendered by an agent of the owner. Provided, that where tangible personal property is temporarily removed from the taxing jurisdiction before the day on which the tax lien takes effect, said tax lien shall take effect in such jurisdiction as though said property were not removed.

All property subject to taxation not above-mentioned shall be assessed in the county, municipality and district where the owner resides.

Provided, however, that all persons, firms and corporations doing contracting work for drainage districts, for road districts, levee districts, bridge building or any other kind of contracting work, shall have all their personal property used in carrying out such contracts assessed in the county and district where such property is being used on the first day of January of each year.



§ 27-35-9 - Where banks and other companies assessed

All banks and other companies and corporations shall be assessed in the county in which the principal office or place of transacting business is situated; and if there shall be no such principal office or place of business, then in the county or counties in which the business of the bank, company or corporation shall be carried on.



§ 27-35-11 - Banks; how lands of bank taxed

The real estate of a bank or banking association shall be assessed and pay taxes-state, county, district and municipal-according to its value, as other real estate.



§ 27-35-12 - Banks; personal property of banks taxed

The personal property of a bank or banking association shall be assessed and shall be liable for county, district and municipal ad valorem taxes, and every bank shall pay such ad valorem taxes at the time and in the manner provided by law.



§ 27-35-13 - Assessment in election districts and towns

The assessment of personal property in each election district of the county or of each city, town and village, shall be entered separately on the roll, so as to show the property of each election district, not embracing a city, town, or village, and in each city, town and village distinctly, apart from all others.



§ 27-35-15 - Personal property; how assessed

(1) The tax assessors shall annually appraise all personal property subject to taxation in their respective counties at true value and assess it in proportion thereto. They shall set down in the assessment roll the names in full of all persons liable to taxation in the county in alphabetical order under each municipality, but firms or persons owning the same class of property may be listed on the roll together regardless of the alphabetical order. Where there are on the roll more than one (1) person of the same name, the place of residence of each shall be shown, or they shall be otherwise so designated as to identify each and distinguish them. The assessor shall set down each item of personal property liable to taxation and the amount of each individual's taxable property shall be totaled and set down in the column provided, opposite his name. The assessor shall so fill out the blanks on the rolls as to disclose clearly and fully all information indicated by the roll.

The tax assessor shall place in the columns provided on the roll the true value of the property owned by each taxpayer in every road district, school district, levee district or other special taxing district imposing an ad valorem tax; and he shall truly and correctly add every column on the roll and show in the proper column the total amount of property assessed to every taxpayer and the amount assessed to every taxpayer in each and every road district, school district or other special taxing district; and the totals of each column from every page shall be carried to the recapitulation on a page or pages in the back of the roll. The tax assessor shall add the recapitulation and show the total amount of all property assessed in his county and the total for each municipality, school district, road district, levee district or other special taxing district imposing an ad valorem tax. The assessor shall also show in his recapitulation the correct total of each and every column in the roll.

(2) The tax assessors shall include on the personal property roll the list of aircraft received from the State Tax Commission which are liable for registration but which have not been so registered as required by Title 61, Chapter 15, Mississippi Code of 1972.



§ 27-35-17 - Tax list; form; tax commission to provide

The state tax commission is empowered and directed to prescribe the form of tax lists to be used by the county tax assessors in the assessment of real and personal property for state and county purposes; and said commission shall furnish a copy of each form prescribed to the tax assessor, the chancery clerk and the president of the board of supervisors of each county on or before November 1st in each year, which form shall be used for the assessment to be made in the year following.



§ 27-35-19 - Tax lists; supervisors to furnish to assessors

The board of supervisors of each county shall furnish the assessor with a sufficient number of the prescribed tax lists for the assessment of real and personal property in accordance with the form of tax lists prepared and prescribed by the state tax commission, and the necessary number of binders for same.



§ 27-35-21 - Tax list made on printed list

The tax list of every person shall be made out on one of the printed lists; and the blanks in the list shall be filled in ink, and the oath appended shall be taken by the person rendering the list, and be subscribed before and certified by the assessor or other officer authorized to administer oaths. The lists shall be delivered to the assessor on or before the first day of April of the year in which the assessment is made; and he shall preserve them and deliver them, arranged alphabetically and securely bound together, to the board of supervisors. Thereafter these lists shall be preserved by the assessor for a period of three (3) years.



§ 27-35-23 - Taxpayer to furnish list; nonresidents to be assessed

(1) Except as may be otherwise provided for in subsection (2) of this section, the tax assessor shall call upon each person liable to taxation in his county for a list of his taxable personal property, either in person, or by leaving a copy of the prescribed tax list at his business or his usual place of residence, and it shall be the duty of each person to make out and deliver to the tax assessor, upon demand, and if not demanded, not later than the first day of April in each year, a true list of his taxable property with the true value of each article, specifying all such property of which he was possessed on the next preceding tax lien date in his own right or in the right of his wife or minor child, or as executor, administrator, guardian, trustee, agent, or otherwise, rendering separate lists of the property of each. The taxpayer shall fill in all blanks on the tax lists and show in the proper place all taxable personal property owned by him or by any person for whom he is required to give in taxable property.

(2) If the tax assessor has previously received from the taxpayer true list of the taxpayer's taxable personal property, the tax assessor may, in his discretion, require that the taxpayer furnish him, upon demand, and if not demanded, not later than the first day of April in each year after receipt of such previous list, only with a list of additions and deletions to the tax list the taxpayer has previously provided as may properly update such list and the taxpayer shall not be required to furnish a complete list of his taxable personal property as provided in subsection (1) of this section. In any subsequent year the tax assessor may require the taxpayer to furnish a complete list of his taxable personal property if he considers it necessary.

(3) The list prescribed in subsection (1) or (2) of this section shall show where the property was situated on the next preceding tax lien date and the taxpayer shall render separate lists for personal property where located in a school district, or a road district, and the list, or lists, required to be rendered by every person shall show clearly the taxing district or municipality in which the property was subject to taxation on the tax lien date next preceding.

(4) Each list shall be verified by oath which the assessor, or his deputy, is authorized and required to administer, to each person, as follows:

"You do solemnly swear (or affirm) that the list of property you have made for purposes of taxation is a just and true account of all property you are required to render subject to taxation in your own right, or that of any other person for whom you ought to give in taxable property, and that each statement of fact is true and correct as stated, and that no property subject to taxation has been omitted and all property has been listed at its true value so help you God."

(5) If any person fails to furnish the assessor with a list of property as required by this section, or if the assessor finds or obtains information of property owned by a nonresident or someone unknown to the assessor, such property shall be appraised by the assessor at the true value at which similar property is appraised. Where the owner is unknown to the tax assessor, the property shall be assessed to the person having the same in charge.

(6) Upon request by the tax assessor, the taxpayer shall provide to the tax assessor whatever reasonable documentation the tax assessor considers necessary to verify the list required pursuant to this section. The documentation shall be limited to information needed by the tax assessor to arrive at the true value of the property.

(7) The tax assessors shall include on the personal property roll the list of aircraft received from the State Tax Commission which are liable for registration but which have not been so registered as required by Title 61, Chapter 15, Mississippi Code of 1972.

(8) Upon the written request of the taxpayer, the tax assessor shall provide a list of the taxable personal property, appraised value and assessed value for each item listed if the taxpayer has rendered the information needed by him to make up such a list.



§ 27-35-25 - Assessment rolls; state tax commission to prescribe form and have such rolls maintained on electronic media.

The State Tax Commission is authorized, empowered and directed to prescribe the form of the assessment rolls for assessing the real and personal property in each county, and to have such rolls prepared and maintained on electronic media prescribed by the commission. The assessment rolls so prescribed shall be the official and legal rolls for the assessment of real and personal property in this state.



§ 27-35-27 - Assessor to have one of the rolls

One (1) of the personal assessment rolls and also one (1) of the real assessment rolls shall be delivered to the assessor, and the others shall be kept by the clerk of the board of supervisors, to be used in making the copies hereinafter provided.



§ 27-35-29 - How value estimated; proceedings in case of undervaluation

It shall be the duty of each person fixing the value of his property to estimate the same at its true value at the time of valuation, and not what it might sell for at a forced sale, but what he would be willing and would expect to accept for it if he were disposed to sell it. It shall be the duty of the assessor to report, on oath, to the board of supervisors, at the first meeting of the board after completing his roll, or so soon thereafter as possible, a list of all valuations made by owners of property which are in his opinion below the true value of the property, with the names of the parties making the valuations. It shall be the duty of the board to examine the list, and, upon discovery of undervaluation of any property, the board at the meeting for the equalization of the rolls or at any subsequent meeting before final approval of the rolls, shall increase the valuation as it may deem just and proper. In case it shall deem that the undervaluation was made wilfully, to escape the taxation to which the property undervalued is justly liable, to report the facts of each case, with the name of the person or persons by whom made, to the grand jury of the next circuit court of the county.



§ 27-35-31 - Corporations and joint stock companies; how taxed

The property of each corporation or joint stock company (whether organized under the laws of this state or any other state or country) shall be assessed and taxed as that of a person; and the laws, providing for the assessment and collection of taxes on the property of persons, shall apply to the assessment and collection of taxes on the property of corporations and joint stock companies. All shares or certificates of stock issued by any such corporation or joint stock company shall be exempt from taxation and shall not be returned for assessment. The president, secretary or other officer of the same shall render, under oath, the tax list, in its name, of its property, real or personal or both, subject to taxation, to the assessor at the same time that persons are required to render their assessments of their property. Its land and tangible personal property shall be appraised at true value and assessed and taxed where situated on the first day of January of the year; and the accounts, notes, bonds, shares or certificates of stock, bank deposits, rights, money or other intangible property subject to taxation owned by a corporation or joint stock company organized under the laws of this state shall be assessed and taxed at its domicile; but any such intangible personal property, which would be exempt from taxation according to law, if owned by a person shall be exempt from taxation when owned by a corporation or joint stock company and shall not be returned for assessment. Such intangible personal property owned by a corporation or joint stock company organized under the laws of any state or country other than Mississippi shall be exempt from taxation and shall not be returned for assessment. This section shall not apply to persons, firms or corporations assessed by the state railroad assessors or domestic insurance companies; but the shares or certificates of stock issued by a railroad, sleeping car, express, telephone or telegraph company or a freight car line or a railroad equipment company or a domestic insurance company shall be exempt from taxation in the hands of the stockholder and shall not be returned for taxation by such stockholder.



§ 27-35-33 - Assessment of money loaned

Every person, resident or nonresident, whether corporate or otherwise, and the agent of such nonresident, having capital employed in any kind of trade or business or owning securities or other intangible property subject to taxation under the laws of the state, shall be taxable for the same in the county in which such person may reside, or have a place of business, or be temporarily located at the time of the assessment. If any such person fail or refuse to give in such property on oath, or if the assessor have cause to believe that such person has not rendered a true account of all such property, he shall assess to the person such amount as he shall have reason to believe correct, according to the best information he can procure; and he shall forward to the party or his agent, in writing, a notification of the assessment having been made. The assessor is authorized to address written interrogatories to any agent or any nonresident, or to any other person, for the purpose of obtaining such information, and to require written answers thereof on oath, which oath the assessor is authorized to administer. If any person, being so interrogated, shall refuse to answer the interrogatories, on oath, within a reasonable time, he shall be liable to pay the sum of Five Hundred Dollars ($ 500.00), to be recovered by action in the name of the county for the use of the county; and it shall be the duty of the assessor to cause such suit to be brought.



§ 27-35-35 - Banks; how taxed

The president, cashier or other officer of each bank or banking association in this state, whether organized under the laws of this state or the United States, shall make out and deliver to the county tax assessor, under oath, on or before April 1 of each year, a statement, on the form prescribed and furnished by the state tax commission, of its assets and liabilities, and of the number and par value of all the shares of its capital stock paid in (preferred or common) and the amount of debentures, if any, and of all surplus, undivided profits, reserves or accumulations of any sort; and then the amount of all due and unpaid taxes, declared and unpaid dividends, interest, actual depreciation of personal property not entered on the books, or other similar items, constituting a debt against the reserves of the bank, which when deducted from the sum of the capital and reserves, as above enumerated, shall show correctly the actual net worth of the bank. From the net worth of the bank thus determined, there shall be deducted the amount of capital invested in real estate owned by the bank, as shown by its books, the par value of preferred stock and debentures owned by the reconstruction finance corporation or other similar government agencies, and "earned surplus" to the extent authorized by Section 81-3-11, Mississippi Code of 1972, and the remainder shall be the basis of the assessment of the intangibles of the bank or of the capital to the owner thereof in case the bank be not a corporation or joint stock company. The taxes levied on any bank or banking association shall be a first lien on its assets. A bank not a corporation or stock company shall make a similar return of its capital and be assessed and pay taxes to the same extent as a bank or banking association.

The tax provided for in Sections 27-35-35 through 27-35-39 shall be in addition to the tax on real property of banks as provided in Section 27-35-11 and the ad valorem tax on the personal property of banks as provided in Section 27-35-12. All ad valorem taxes on personal property paid by a bank to any county, district or municipality pursuant to Section 27-35-12, shall be credited against and reduce the tax provided for in Sections 27-35-35 through 27-35-39. Any tax assessed and paid by a bank to any county, district or municipality on the assessed value of its intangibles pursuant to Sections 27-35-35 through 27-35-39 shall be a credit against the corporation franchise tax of that bank due pursuant to Chapter 13, Title 27, Mississippi Code of 1972, in lieu of a deduction thereof from the income of such bank for purposes of Chapter 7, Title 27, Mississippi Code of 1972.



§ 27-35-37 - Branch banks, how assessed

At the time fixed by law for the assessment of banks, the person in charge of a branch bank shall furnish the assessor, under oath, a statement showing the amount of the capital of the parent bank employed by it, less that invested in real estate of the said branch bank, and the assessor shall assess it accordingly. The said real estate shall be assessed where situated as other real estate. The branch bank shall pay taxes, state, county and municipal, upon such assessment in the county where located, at the time and in the manner that banks are required by law to pay taxes. This shall not apply to agents who do not sell exchange, but simply make collections. The amount of capital so assessed against the branch bank shall be credited on the assessment of capital of the parent bank.



§ 27-35-39 - Banks; tax payment date; consequences of nonpayment

Every bank or banking association shall, on or before the first day of December in each year, pay to the collector of taxes in the county in which such bank or association is located, the amount of state and county taxes due by the assessment, which shall be the per centum levied for the state and county severally on the value of property, real and personal; and for any failure to pay such taxes, its assets shall be liable to be proceeded against and dealt with as provided by law in other cases for failure to pay taxes.



§ 27-35-41 - Certain persons reported by assessor

If the assessor thinks that any person has not given in a correct statement of his credits or choses in action, or any other property, he shall report the same to the board of supervisors, with the grounds of his belief. The board may require such person to produce before it his books or other evidence, and, after full investigation, the board may cause a proper assessment to be made of the choses in action or credits or other property of such person.



§ 27-35-43 - Duty of assessor and district attorney in case taxpayer refuse to give his assessment

The assessor shall furnish to the district attorney the names of all persons who wilfully neglect or refuse to give in taxable property, as required by law, and the district attorney shall present the matter to the grand jury. The assessor shall assess said property at such value as he shall think just, according to the best information he can obtain.



§ 27-35-45 - Penalty for failure to list personal property for taxation

If any person shall fail to list for assessment, as required by law, any personal property which is taxable under the laws of the State of Mississippi, and which said person should list for assessment under the laws of the state, or shall intentionally fail to provide the tax assessor with any documentation that the tax assessor considers necessary to verify the list, the current year assessment shall be increased by ten percent (10%).



§ 27-35-47 - Land; when to be assessed

Land shall be assessed for ad valorem taxation for the year 1950 and annually thereafter.



§ 27-35-49 - Assessment of lands; appraisal according to true value

It shall be the duty of the tax assessor to assess all the lands in his county and he shall require the owner, agent, or person having possession, or charge, of any lands, to render a list of all lands owned, or in charge, or in possession, of such owner, agent or person, and land shall be appraised according to its true value and assessed in proportion thereto, taking into consideration the improvements thereon.

Every person owning or being in possession, or in charge, of any land shall deliver to the tax assessor on demand, and in any event, not later than April first in each year, a list of all lands owned by, or in possession, or in charge, made out on the tax lists prescribed; and showing the total number of acres (except the land be platted by blocks and lots), the total number of acres of cultivatable lands and the value thereof, and the number of acres of uncultivatable land and the value thereof and the number of acres devoted to agricultural purposes as of January 1 of each year; and buildings or improvements subject to taxation on any lands returned for assessment. If the lands be surveyed and platted, it shall be returned so as to clearly identify it by the recorded plat thereof, and the list rendered shall disclose the value of each lot and the value of any buildings, structures, or improvements thereon. Any person required by this section to render a list of any lands shall show in what road district, school district, levee district, municipality, or other taxing district, the same is located. If any person shall deliver or disclose to an assessor, or deputy assessor, a list, statement or return in regard to his land which, in the opinion of the assessor, or deputy assessor, is false or fraudulent, or contains any understatement or undervaluation, or fails to show the proper classification of lands, or fails to show buildings and improvements, or other elements of value, the assessor shall make an assessment of the land with the proper classification thereof including the omitted things, at a valuation equal to the value at which like lands similarly situated are assessed. Lands not given in by any person shall be assessed in the same manner by the assessor at a valuation equal to the assessment of other like lands similarly situated and all buildings and improvements, or other elements of value shall in all cases be separately valued and assessed.



§ 27-35-50 - Determination of true value for purposes of assessment

(1) True value shall mean and include, but shall not be limited to, market value, cash value, actual cash value, proper value and value for the purposes of appraisal for ad valorem taxation.

(2) With respect to each and every parcel of property subject to assessment, the tax assessor shall, in ascertaining true value, consider whenever possible the income capitalization approach to value, the cost approach to value and the market data approach to value, as such approaches are determined by the State Tax Commission. For differing types of categories of property, differing approaches may be appropriate. The choice of the particular valuation approach or approaches to be used should be made by the assessor upon a consideration of the category or nature of the property, the approaches to value for which the highest quality data is available, and the current use of the property.

(3) Except as otherwise provided in subsection (4) of this section, in determining the true value of land and improvements thereon, factors to be taken into consideration are the proximity to navigation; to a highway; to a railroad; to a city, town, village or road; and any other circumstances that tend to affect its value, and not what it might bring at a forced sale but what the owner would be willing to accept and would expect to receive for it if he were disposed to sell it to another able and willing to buy.

(4) (a) In arriving at the true value of all Class I and Class II property and improvements, the appraisal shall be made according to current use, regardless of location.

(b) In arriving at the true value of any land used for agricultural purposes, the appraisal shall be made according to its use on January 1 of each year, regardless of its location; in making the appraisal, the assessor shall use soil types, productivity and other criteria set forth in the land appraisal manuals of the State Tax Commission, which criteria shall include, but not be limited to, an income capitalization approach with a capitalization rate of not less than ten percent (10%) and a moving average of not more than ten (10) years. However, for the year 1990, the moving average shall not be more than five (5) years; for the year 1991, not more than six (6) years; for the year 1992, not more than seven (7) years; for the year 1993, not more than eight (8) years; and for the year 1994, not more than nine (9) years; and for the year 1990, the variation up or down from the previous year shall not exceed twenty percent (20%) and thereafter, the variation, up or down, from a previous year shall not exceed ten percent (10%). The land shall be deemed to be used for agricultural purposes when it is devoted to the commercial production of crops and other commercial products of the soil, including, but not limited to, the production of fruits and timber or the raising of livestock and poultry; however, enrollment in the federal Conservation Reserve Program or in any other United States Department of Agriculture conservation program shall not preclude land being deemed to be used for agricultural purposes solely on the ground that the land is not being devoted to the production of commercial products of the soil, and income derived from participation in the federal program may be used in combination with other relevant criteria to determine the true value of such land. The true value of aquaculture shall be determined in the same manner as that used to determine the true value of row crops.

(c) In determining the true value based upon current use, no consideration shall be taken of the prospective value such property might have if it were put to some other possible use.

(d) In arriving at the true value of affordable rental housing, the assessor shall use the appraisal procedure set forth in land appraisal manuals of the State Tax Commission. Such procedure shall prescribe that the appraisal shall be made according to actual net operating income attributable to the property, capitalized at a market value capitalization rate prescribed by the State Tax Commission that reflects the prevailing cost of capital for commercial real estate in the geographical market in which the affordable rental housing is located adjusted for the enhanced risk that any recorded land use regulation places on the net operating income from the property. The owner of affordable rental housing shall provide to the county tax assessor on or before April 1 of each year, an accurate statement of the actual net operating income attributable to the property for the immediately preceding year prepared in accordance with generally acceptable accounting principles. As used in this paragraph:

(i) "Affordable rental housing" means residential housing consisting of one or more rental units, the construction and/or rental of which is subject to Section 42 of the Internal Revenue Code (26 USC 42), the Home Investment Partnership Program under the Cranston-Gonzalez National Affordable Housing Act (42 USC 12741 et seq.), the Federal Home Loan Banks Affordable Housing Program established pursuant to the Financial Institutions Reform, Recovery and Enforcement Act (FIRREA) of 1989 (Public Law 101-73), or any other federal, state or similar program intended to provide affordable housing to persons of low or moderate income and the occupancy and maximum rental rates of such housing are restricted based on the income of the persons occupying such housing.

(ii) "Land use regulation" means a restriction imposed by an extended low-income housing agreement or other covenant recorded in the applicable land records or by applicable law or regulation restricting the maximum income or residents and/or the maximum rental rate in the affordable rental housing.

(5) The true value of each class of property shall be determined annually.

(6) The State Tax Commission shall have the power to adopt, amend or repeal such rules or regulations in a manner consistent with the Constitution of the State of Mississippi to implement the duties assigned to the commission in this section.



§ 27-35-51 - Buildings, minerals, etc., separately owned; agreements in connection with financing, design, construction, acquisition, maintenance and/or operation of toll road or toll bridge project

(1) Except as otherwise provided in subsection (2) of this section, whenever any buildings, improvements or structures, mineral, gas, oil, timber or similar interests in real estate, including building permits or reservations, are owned separately and apart from and independently of the rights and interests owned in the surface of such real estate, or when any person reserves any right or interest, or has any leasehold in the elements above enumerated, all of such interests shall be assessed and taxed separately from such surface rights and interests in said real estate, and shall be sold for taxes in the same manner and with the same effect as other interests in real estate are sold for taxes. All interests in real estate herein enumerated shall be returned to the tax assessor within the same time and in the same manner as the owners of land are now required by law to list lands for assessment and taxation and under like penalties. The tax assessor shall enter the assessment of the interests herein enumerated upon the assessment roll by entering the same upon the next succeeding line or lines of the roll following the assessment of the surface owner, the name of the owner and the name of the interest, and by placing the value in the appropriate column or columns on the roll; or the assessor may enter the assessment of any or all of such interests upon a page or pages in the land roll following the assessment of the lands of the county, and the value of all such interests shall be included in the recapitulation of the roll. And the value of said interest or interests shall be determined and fixed in the same manner and by the same officials now required by law to value and assess property for taxation.

(2) Pursuant to Section 65-43-3(2)(i), any contract entered into under Section 65-43-3 by a governmental entity, as defined in Section 65-43-1, with a company as defined in Section 65-43-3(1), involving a franchise, license agreement, concession agreement, operating agreement, construction agreement, design agreement and/or any other similar contractual arrangement in connection with the financing, design, construction, acquisition, maintenance and/or operation of a toll road or toll bridge project pursuant to Section 65-43-3, shall not constitute any right, title or interest in land or other real property or real estate or in personal property separate and apart and independent of the rights and interests of the governmental entity for purposes of subsection (1) of this section, in the toll road or toll bridge project, including tollbooths and related toll facilities, including, but not limited to, land, pavement, drainage-related structures, and other infrastructure and property related thereto in which a governmental entity is the title owner of such property and/or holder of easements, rights-of-way and/or other interests for such toll road or toll bridge project.



§ 27-35-53 - How lands not rendered assessed; all lands to be accounted for

It shall be the duty of the tax assessor in each county to assess the lands in the county. Lands not rendered, or returned shall be assessed by him as provided in Section 27-35-51. It shall be the duty of the board of supervisors to furnish the tax assessor with all necessary maps, or plats, of the county, and of every portion thereof, including municipalities, and every survey, subdivision or addition thereto, and of every school district, road district or other separate taxing districts. Such maps or plats shall be uniform in size, drawn to scale, and shall show clearly the location of all tracts of lands in the county and every portion thereof, and shall show the boundaries of every supervisor's district, road district, school district, or other taxing district, and of every municipality, and of every survey, subdivision, or addition, and of all separate, adjacent, annexed territory, added to any separate school district. The tax assessor shall compare his rolls with such maps and see that the whole of his county is assessed.



§ 27-35-55 - How land roll made up

In preparing the land roll the assessor shall first list all property lying outside incorporated towns and cities, and then list all property lying within incorporated towns and cities. The assessor shall list all rural and suburban property in strict numerical sequence beginning with the lowest parcel identification number as established under State Tax Commission rules and regulations and continue in consecutive numerical order until all rural and suburban property outside incorporated towns and cities has been listed. The assessor shall then commence with the incorporated town or city falling first in alphabetical order, and list all property within said town or city in strict numerical order by parcel identification number until all property within said town or city has been listed. The assessor shall continue with each incorporated town or city in alphabetical order, listing each town or city in the prescribed numerical order until all incorporated towns and cities have been listed.

Beginning with the land roll compiled during a county's first update year, as set by the State Tax Commission under Section 27-35-50, the assessor shall include in parenthesis, immediately following said parcel identification number, the land use code of each and every parcel as determined by the State Tax Commission rules and regulations.

The assessor shall also provide a complete listing in strict alphabetical order of all property owners within the rural and suburban areas of his county as well as a separate listing in strict alphabetical order of all property owners in each incorporated town or city. This alphabetical listing shall show the name or names of ownership and the parcel number or numbers of each parcel owned within each jurisdiction and the page number upon which entry appears in the regular land roll. If more than one (1) person shall claim to be the owner of the same tract or parcel of land, the assessor shall so state in his assessment roll, and the tax collector shall only collect the taxes on one (1) assessment. Land of the state or of the United States, and other land exempted from taxation, shall be listed as other lands but without the value except as otherwise provided. If the owner of any lands be unknown, it shall be assessed to "unknown."

Lands assessed by the State Tax Commission shall be listed, but without value, on the rolls by the assessor for the purpose of completing the descriptions of all lands in the county, but for no other purpose.

The assessor shall show in separate columns on his roll in what road district, school district, or other separate taxing districts each parcel of land is located and subject to taxation, and where a parcel of land owned by one (1) person lies partly within and partly without any taxing district the assessment shall be divided and separately assessed so as to show the number of acres and the classification of the land in each separate district with the value thereof. Where a taxpayer renders a list of his lands and fails to show in what taxing districts or municipality the same is located and subject to taxation, the tax assessor shall enter the assessment in separate columns so as to show the assessment for the respective districts or municipality. He shall show the total of each and every column on his roll and carry the result thereof to the "Page of Pages" recapitulation; and he shall extend into the column for "Total" the amount of each separate assessment; and shall show in his recapitulation the total assessment of every taxing district, or municipality in his county.



§ 27-35-57 - Requirements directory

A failure to observe the requirements of Section 27-35-55 shall not vitiate

any assessment, if the land be so described as to be identified. It shall be

sufficient identification of land to describe it as the land of (the

person owning or claiming it), occupied by ; or that part of (section or

other known division designating it) owned or claimed by ; or the lot on

which resides; or the lot occupied by ; or by the name by which it

may be known; or by any description which will furnish a sure guide for the

ascertainment by parol evidence of the particular land intended.



§ 27-35-59 - What carried forward to last page

The several columns on each page containing the number of acres, quantities, and values shall be carefully footed up at the bottom of each page, separately, and the sums from each page shall be carried forward to the last page, and the aggregate sums accurately added up and ascertained.



§ 27-35-61 - Description of land

In assessing land, a description of it as a part of a designated tract or division, shall be held to embrace such part as is the subject of separate ownership, as one tract or division, whether owned by one or several jointly. When part of a designated tract or division shall be sold for taxes, the sale shall pass the title of such part as was the subject of such separate ownership when it was assessed. The sale of a specified number of acres of a tract containing more, or a specified portion of a tract, shall pass an undivided interest in the whole tract equal to the proportion which the number of acres or portion sold bears to the whole tract. When part of a known tract or division of land is assessed by a description which identifies it, any other part of it which is assessed but not so identified, shall be held to embrace all of such tract or division not included in the part identified. Parol testimony shall always be admissible to apply a description of land on the assessment roll, or in a conveyance for taxes, where such testimony will show what land was assessed and sold, and there is enough in the description on the roll or conveyance to be applied to a particular tract of land by the aid of such testimony.



§ 27-35-63 - Land sold to state assessed

Lands which have been sold to the state for taxes shall be assessed in proportion to their true value, if the time for redemption has not expired, and if any of that, subject to redemption, be redeemed from the state, all taxes for which it was sold and damages and costs, and all subsequently accruing state, county, or other taxes due on it up to and including the year of redemption, if the county taxes have been levied at the date of redemption, shall be paid by the person redeeming it.



§ 27-35-65 - Land commissioner to transmit list

The land commissioner shall, on the first Monday of January in every year, or as soon thereafter as practicable, make out and transmit to the assessor of each county through the chancery clerk, a list of all lands for which he has issued patents during the preceding twelve (12) months.



§ 27-35-67 - Land redeemed or purchased from state assessed

All lands redeemed under the provisions of this chapter, or purchased from the state in any manner, shall thereafter be assessed and dealt with as the property of individuals, and the tax collector shall thereafter, in his settlement of state, county, or other taxes, be required to account for all taxes on such lands which may be lawfully due, and which he should collect.



§ 27-35-69 - Examination of records by assessor

The assessor shall carefully examine the records in his county to ascertain what lands have been redeemed or purchased from the state, or have been stricken by the land commissioner from the list of lands held by the state, and, in assessing land, he shall assess all such land as the property of individuals; and the board of supervisors, in examining the assessment roll, shall pay particular attention to this requirement.



§ 27-35-71 - School lands taxable when leased

All school lands known as the sixteenth sections, reserved for the use of schools, or lands reserved or granted in lieu of or as a substitute for the sixteenth sections, shall be liable, after the same shall have been leased, to be taxed as other lands are taxed during the continuance of the lease; but in case of sale thereof for taxes, only the title of the lessee or his assignee shall pass by the sale.



§ 27-35-73 - Assessor not to be paid unless whole county on roll

Compensation shall not be allowed to the assessor unless he show on the assessment roll an assessment of all the land in his county; and it shall be the duty of the board of supervisors to carefully compare the assessment roll with the township maps of the county, with a view to the enforcement of this provision.



§ 27-35-75 - Clerk of supervisors to furnish assessor and tax commission certain data

Whenever any road district or other taxing district or municipality is created, or when its metes and bounds are changed, the clerk of the board of supervisors shall deliver, within ten (10) days after such creation or alteration has been made final, to the tax assessor of the county and to the state tax commission a certified copy of the metes and bounds of the district or municipality, and, in addition to these copies, such official shall also furnish the tax commission with as many additional certified copies of such order as there are public service corporations operating in or through the district.



§ 27-35-77 - County superintendent to furnish certain data

Whenever any change is made by the county board of education in the boundary line of any school district in the county, it shall be the duty of the county superintendent of education to furnish to the tax assessor of the county, tax collector of the county, the clerk of the board of supervisors and the state tax commission, within fifteen (15) days after the order of the county board of education making such change has become final, a certified copy of the metes and bounds of such school district, and, in addition to these copies, the said county official shall also furnish the state tax commission as many additional certified copies of such order as there are public service corporations operating in or through such district.



§ 27-35-79 - Penalty for failure to comply with requirements of §§ 27-35-75 and 27-35-77

The clerk of the board of supervisors, or the county superintendent of education, shall be liable on his bond for any taxes that any district or municipality shall fail to receive, if he fail to comply with the requirements of Sections 27-35-75 and 27-35-77.



§ 27-35-81 - When assessment rolls filed; board may extend time

(1) If the assessment is conducted by or under the direction of the assessor, the assessor shall complete the assessment of both real and personal property and file the roll or rolls with the clerk of the board of supervisors on or before the first Monday in July of each year. He shall make an affidavit and append it to each roll, showing that he has faithfully endeavored to ascertain and assess all the persons and property in his county, that he has not omitted any person or thing, or placed upon, or accepted an under valuation of any property, through fear, favor or partiality, and that he has required every taxpayer to make the oath required to be taken by the person rendering a list of his taxable property wherever possible. The assessor shall file with the roll or rolls, under oath, a list showing the name of every taxpayer who has failed or refused to make oath to his tax lists.

(2) If the roll or rolls are not filed as required by this section on or before the first Monday in July of each year, the board of supervisors at its July meeting shall adopt an order showing the failure of the roll or rolls to be filed and shall certify to the Department of Revenue a statement showing such failure and the time necessary to complete the roll or rolls.

(3) Upon receipt of such certificate from the board of supervisors of any county, the Department of Revenue shall provide when such roll shall be completed and filed, and the date when the board of supervisors shall meet to equalize the roll or rolls, and the time when objections to the assessments contained in such roll or rolls, shall be heard by the board of supervisors, provided that not less than ten (10) days' notice shall be given prior to the hearing of such objections. When such roll or rolls shall be filed, they shall be dealt with in all respects as now provided by law except as to the time.



§ 27-35-83 - Supervisors to equalize rolls; notice to taxpayers

The board of supervisors shall immediately at the July meeting proceed to equalize such rolls and shall complete such equalization at least ten (10) days before the August meeting, and shall immediately by newspaper publication notify the public that such rolls so equalized are ready for inspection and examination. In counties having two (2) judicial districts, the board shall by order designate on what days during August it will begin in each of the two (2) districts upon its hearing of objections, and these days shall be named in the said notice, and the board shall be authorized to hold its sessions in the two (2) districts respectively as designated in the order aforesaid. The foregoing provision with reference to counties with two (2) judicial districts shall apply to any subsequent meetings whereof notice to taxpayers is necessary to be given.



§ 27-35-85 - Assessor to attend meetings of board of supervisors

The assessor shall attend the July meeting and all subsequent sessions of the board of supervisors when and while the board is considering assessments and until the final approval of the assessment rolls and render all assistance which his knowledge or information may enable him to give.



§ 27-35-87 - What to be done at meetings

At the meeting for the equalization of assessments, the board of supervisors shall carefully examine the roll or rolls, and shall then and there cause to be assessed any person or thing that may be found to be omitted, and anything found to be undervalued may be correctly valued. In the year in which the land assessment is made, the board shall carefully examine the land roll and see that it embraces all the land in the county, and correctly represents it as being the property of individuals or the state or United States, according to the fact, and taxable or not taxable according to law, and that all is correctly described so as to be identified with certainty, and that there are no double assessments. All land improperly omitted from the roll shall be added thereto by the board or under its direction, and land incorrectly or insufficiently described shall be properly described, and land which is not classed correctly or undervalued shall be properly classified and valued. The board shall cause all corrections to be made in the rolls, which, being done, the board shall enter an order approving the assessments, with or without corrections, as the case may be, subject to the right of parties in interest to be heard on objections as hereafter provided.



§ 27-35-89 - Objections to assessments generally

(1) The board of supervisors of each county shall hold a meeting at the courthouse, or at the chancery clerk's office in counties where the chancery clerk's office is in a building separate from the courthouse, on the first Monday of August, to hear objections to the assessment. The board shall examine the assessment rolls, and hear and determine all exceptions thereto, and shall sit from day to day until the same shall have been disposed of, and all proper corrections made, or may take objections under advisement as provided in subsection (2) of this section. The board shall equalize the assessment and may increase or diminish the valuation of any property, so that property of the same value shall be assessed for an equal sum. Where an individual assessment has been increased immediate notice in writing shall be sent by mail to the person whose assessment is increased by the clerk of the board of supervisors. At the said meeting the board shall have the power to change erroneous assessments or to add omitted property but any person affected by such action shall have notice as next above provided. If the board adjourn before considering the objections filed, such objections shall be heard at the next regular meeting of the board.

(2) The board of supervisors may take an objection under advisement to allow the taxpayer or his designee, the tax assessor or the board to compile information relating to the objection; however, the board shall enter an order on the objection on or before the first Monday of September.



§ 27-35-91 - Filing of assessment rolls for Harrison County; hearing on objections

It shall be the duty of the assessor of Harrison county to file with the chancery clerk of said county two (2) copies each of the land and personal rolls of said county, filing one (1) of each with the said clerk at his office at Gulfport and one (1) of each at his office at Biloxi, and the board of supervisors, in passing on said assessment rolls, shall at the proper meeting held by them at Biloxi, approve such of said rolls as shall relate to and embrace property included and being in the second district, and at the proper meeting held in Gulfport shall approve such of said rolls as shall relate to and embrace property included in the first district, and in all instances acting upon said rolls, insofar as the territory embraced in each of the respective districts is concerned, in the same manner as though the action or approval of the assessment rolls related to the approval thereof of different counties. The assessor and clerk shall provide suitable copies of said entire rolls, as finally approved, in all instances where required by law, as though said rolls related to different counties; provided, that only one (1) copy of each shall be required to be filed with any state office, in which said roll shall be required to be filed under the law now or hereafter existing, insofar as the same shall relate to each of said districts.

At the time of hearing objections to the assessment rolls each year, the board shall adjourn, for the purpose of hearing objections to the assessment roll, from the district in which it may be regularly in session to the other district, and remain in session not longer than the time provided by law for a separate county and so as to give a hearing on any objections to the taxpayers of the respective districts in the particular district of the taxpayer insofar as may be practical under the circumstances.



§ 27-35-93 - Objections must be filed or assessment to stand

A person who is dissatisfied with the assessment may, at the August meeting, present objections thereto in writing which shall be filed by the clerk and docketed and preserved with the roll. All persons who fail to file objections shall be concluded by the assessment and precluded from questioning its validity after its final approval by the board of supervisors or by operation of law, except minors and persons non compos mentis.



§ 27-35-95 - Meeting not held; objections to assessments; notice given of proper time

If from any cause the meeting of the board of supervisors at which objections to assessments should be heard, be not held, then all such objections shall be continued and may be heard at the next meeting of the board, either regular, adjourned, or special. If the board fails to give the proper notice to the taxpayers of the meeting at which objections are to be heard, the board shall immediately proceed to give such notice and shall fix the time when it will hear and determine all objections to the assessments therein contained, and the board shall proceed and deal with the roll, or rolls, with all the powers and duties as are now provided by law, except as to the time. If the board fails to hold any meeting, or give any notice, or to perform any other duty in reference to the assessment roll, or rolls, at the time required by law, such duty shall be performed at a later date upon the giving of proper notice to persons affected.



§ 27-35-97 - Supervisors may require books and papers to be produced

The board of supervisors may require any person, firm, corporation, or bank to bring their books before them while sitting as an equalization board or when hearing objections or complaints, or when sitting to carry out the orders of the tax commission, and such other papers as will fully inform them as to the true value of the property to be assessed. Any person or concern failing or refusing to comply with such demand shall be precluded from objecting to any such assessment.



§ 27-35-99 - Assessments; timber estimators may be employed by supervisors

The board of supervisors of any county in the State of Mississippi are hereby authorized, in their discretion, to employ a timber estimator or timber estimators, as such board of supervisors may deem necessary, to estimate any timber, or to ascertain the quantity and quality of any timber, which may be subject to assessment for taxes under the laws of the State of Mississippi at any time it may become necessary for any board of supervisors to have correct information as to estimates of timber, or correct information as to the quantity and quality of any timber taxable under the laws of the state, in order that such board of supervisors may correctly equalize assessments, and correctly perform the duties required of them with reference to the assessment of property; or at any time it may become necessary for any such board of supervisors to have correct timber estimates or correct information as to the quantity and quality of any taxable timber, for use as evidence in defending any litigation in any court, in which the assessment of any such timber may be contested or attacked, or the collection of taxes thereon may be delayed or prevented.



§ 27-35-101 - Surveys and appraisals authorized

The board of supervisors of any county in this state is hereby authorized in its discretion, to have the cultivatable, uncultivatable, or timbered lands of any owner, or of the entire county or any part thereof, surveyed and the acreage thereof determined and the value of the lands and of any timber, buildings or improvements thereon appraised by a competent person or persons, to be selected by the board of supervisors, the cost thereof to be paid from the general county fund. The board of supervisors of any county is hereby authorized to have the lots and blocks or other tracts in the municipalities of the county surveyed and the area determined, and the valuation thereof and of any buildings, structures, or other improvements thereon, appraised for the purpose of taxation in the same manner and at the same time that lands outside of municipalities are surveyed and appraised. In case a survey and appraisal is ordered, at least thirty (30) days' notice by publication shall be given and competitive bids received for the work. When such survey and appraisal is made, a permanent record thereof shall be made and preserved by the clerk of the board of supervisors, to which the tax assessor of the county shall at all times have access.

The board of supervisors of any county in this state having within its boundaries a municipality with a population in excess of one hundred fifty thousand (150,000) according to the latest federal census, is authorized to secure from such municipality surveys, appraisals and related materials made or caused to be made by it for the valuation for assessment purposes of property located in such municipality, and to pay to such municipality therefor out of the general county fund such sum or sums as may be agreed upon between such board of supervisors and the governing authorities of such municipality, all of which may be done without the necessity of publication of notice for or the reception of bids.



§ 27-35-103 - Pay of persons employed as estimators, surveyors and appraisers

Any person or persons employed by the board of supervisors of any county in this state, under Sections 27-35-99 and 27-35-101, shall be paid for their services out of the general fund of the county in which such person or persons are so employed. No person related to any member of the board of supervisors by affinity or consanguinity, shall be appointed estimator or inspector or surveyor by the board of supervisors. The compensation for estimators or inspectors shall be fixed at a sum not to exceed Five Cents (5 cent(s) ) per acre for estimating timber on upland, and not exceeding Ten Cents (10 cent(s) ) per acre for estimating timber on lowlands. No payment shall be made by the board of supervisors until a sworn itemized statement of the number and location of acres actually estimated by such estimator, or inspector, has been filed by him with the clerk of the board of supervisors.



§ 27-35-105 - Approval of assessments

Assessments must be approved by an order of the board of supervisors entered on the minutes; but the failure to make and enter such order shall not vitiate the assessment if it shall appear that the assessment was made according to law.



§ 27-35-107 - Effect of certain omissions of assessors upon validity of assessment

The failure of the assessor to certify and swear to his assessment roll, or to return it on the day named for its return, shall not affect the validity of the assessment if approved by the board of supervisors.



§ 27-35-109 - Changes in rolls duty of chancery clerk

All changes made in the assessment rolls by the supervisors shall be entered on the assessment roll by its clerk, and all certificates required to be furnished by the board of supervisors relating in any way to the assessment of property shall be made by the chancery clerk.



§ 27-35-111 - Supervisors to file recapitulation with tax commission

Within ten (10) days after the adjournment of the term at which objections of taxpayers to the roll are heard generally in each year, the board of supervisors shall transmit directly to the state tax commission two (2) copies of the recapitulation of their assessment, as equalized on forms to be prescribed by the state tax commission. Should the board of supervisors fail to send in the recapitulation herein provided for, they shall be liable on their bond for such failure and a suit may be brought by the state tax commission.



§ 27-35-113 - Department of Revenue to examine recapitulations of assessment rolls; performance standards and parameters for assessment accuracy; assessment ratio studies; proceedings as to counties not in compliance with standards; appeal of order to Board of Tax Appeals; intent of chapter

(1) It shall be the duty of the Department of Revenue to carefully examine the recapitulations of the assessment rolls of the counties, when received, to compare the assessed valuation of the various classes of property in the respective counties, to investigate and determine if the assessed valuation of any classes of property in any one or more counties of the state is not equal and uniform with the assessed values fixed upon the same classes of property in other counties of the state, and to ascertain if any class of property in any one or more counties is assessed contrary to law.

(2) The department shall, by regulation, establish performance standards and acceptable parameters for evaluation of the accuracy of assessments. These standards shall include, but not be limited to, the following:

(a) Assessment level: The ratio of assessments to current true value or market value;

(b) Assessment uniformity: The test of uniformity or fairness of individual assessments; and

(c) Assessment equity: The test of price-related bias.

(3) To perform its examination of the recapitulations of the assessment rolls of the counties, the department shall annually conduct assessment/ratio studies of each county or utilize other means, as determined appropriate by the department, to determine if each county's assessment records comply with acceptable performance standards. The department shall send notice of the results of this examination to the assessor and the board of supervisors of each county no later than thirty (30) days after receipt of the board of supervisors' recapitulation. Any county not in compliance with the acceptable performance standards shall, within ninety (90) days from the date of the notice concerning the department's examination of the county's assessments records, adopt and submit to the department for approval a plan for achieving compliance and begin the implementation of the plan so that compliance can be achieved by the second succeeding year's assessment roll after the tax year for which the department's notice of noncompliance with performance standards was issued. Failure to adopt and submit an approved plan for achieving compliance or failure to properly implement and follow an approved plan shall cause the department to withhold the county's homestead exemption reimbursement monies until such time as the county has complied with this provision. In the event the county has not complied with this provision by the end of the state's fiscal year, then the department shall place the funds so held in a special escrow account. All interest shall accrue to the benefit of the county on this account.

(4) The department shall approve the recapitulation of the assessment rolls and the property tax rolls of any county operating under a supervised plan to achieve compliance within the first two (2) roll years as provided for in the paragraph above, notwithstanding that the county may be failing a test or tests of the accuracy or equity of assessment.

(5) Any county failing to achieve such compliance for the second succeeding year's assessment roll as outlined above shall be subject to the following restrictions until such time as said tax rolls come into compliance:

(a) The department shall place into escrow all homestead exemption reimbursements;

(b) The county shall levy and pay over to the department, for purposes of being placed in the escrow account, the proceeds of the one (1) mill levy provided for in Section 27-39-329(1)(b). All interest shall accrue to the benefit of the county on any funds placed in an escrow account; and

(c) The department shall identify the class or classes of property whose assessment level is not in conformity with the regulation of the department governing same, and shall have the authority to adjust and equalize that class or classes of property by, either requiring a fixed percent (1) to be added to the assessed valuation of any class of property in any county found too low; or (2) to be deducted from the assessed valuation of any class of property found too high; in order that the class or classes of property are being assessed in conformity with the department 's regulation.

(6) Once the county achieves compliance with the standard of performance as to assessment level, uniformity and equity as established by the rules and regulations of the Department of Revenue, the department shall release to the county all funds held in escrow on its behalf during the period of noncompliance.

(7) The board of supervisors of any county aggrieved by the decision of the department regarding the department's examination of the recapitulations of its assessment rolls may appeal such decision to the Board of Tax Appeals within thirty (30) days from the date of the notice from the department advising the county of the results of the department's examination of the recapitulation of the assessment rolls of the county. The Board of Tax Appeals shall hear the objections by the board of supervisors and grant whatever relief it deems appropriate; however, the Board of Tax Appeals shall not have the authority to grant relief which is inconsistent with this section. The decision of the Board of Tax Appeals shall be final.

(8) It is the intent of this section and that of this chapter to vest the Department of Revenue with authority to investigate and determine the assessed valuation of classes of property, and to further establish and/or clarify that tax assessors and the boards of supervisors are vested with the absolute authority to investigate and determine the assessed valuations of individual parcels of property located in their particular county in a manner consistent with the laws of this state.



§ 27-35-115 - Department of Revenue to notify board of supervisors; action on rolls

When the Department of Revenue has completed its examination of the recapitulations, and within thirty (30) days after the receipt of recapitulations from each of the counties of the state, it shall direct what action the county must take in order to comply with the provisions of Section 27-35-113. On the other hand, if the department finds that the assessment of any county or counties is reasonably equal and uniform with the assessment of other counties, and in proportion to the true value of the property and does not require an increase or decrease in the assessment of any class of property, in order to secure such equality and uniformity, the department, shall approve the assessment roll or rolls, or reproductions thereof, and direct the board of supervisors thereof, to have copies of the rolls made as required by law. Like determinations shall be made by the department with respect to the recapitulations of all the remaining counties as they are received by the department. The department shall send notice of the results of its examination of the recapitulation of the assessment rolls and the action taken in regard the recapitulation by United States mail to the president of the board of supervisors of the county whose recapitulation was examined.



§ 27-35-117 - Duty of board of supervisors to make changes as directed by Department of Revenue; appeal of decision to Board of Tax Appeals

When the president of the board of supervisors shall receive notice from the Department of Revenue concerning the results of the examination and action taken by the department in regard to the recapitulation of the assessment rolls of his county, he shall immediately call a meeting of the board of supervisors of his county and shall give notice thereof by publication, five (5) days before the date of the meeting and shall set forth in the notice the purpose of the meeting and notifying all taxpayers that at the meeting the board of supervisors will carry out the instructions of the department and that any taxpayer aggrieved by the action of the board may present objections to that action. When the board of supervisors convenes pursuant to the call and notice of the president, it shall proceed to consider the instructions of the Department of Revenue, and if the board be dissatisfied with the decision of the Department of Revenue, the board may, by order, appeal the decision of the department as provided in Section 27-35-113. The members of the board, its attorney, tax assessor and chancery clerk may appear before the Board of Tax Appeals and give evidence with reference to the decision of the department. In its aforesaid order, the board may fix a day for its meeting for the further performance of its duties required under this section. The witnesses shall appear before the Board of Tax Appeals at the location set by the Board of Tax Appeals for the hearing on the board's appeal at the time established by the Board of Tax Appeals, or they shall lose their right to be heard. The compensation and expenses, if any, shall be paid by the board of supervisors of the county affected. The Board of Tax Appeals shall hear the complaints and objections of any board of supervisors and witnesses and may adopt an order modifying or rescinding the decision of the department as the evidence so requires but not inconsistent with the provisions of Section 27-35-113. Unless appealed, the decision of the department when made shall be final and it shall be the duty of the board of supervisors to immediately take the appropriate action in accordance with the instructions of the department. If the department's decision is appealed, the decision of the Board of Tax Appeals shall be final and it shall be the duty of the board of supervisors to immediately take the appropriate action in accordance with the decision of the Board of Tax Appeals.



§ 27-35-119 - Clerk of board of supervisors to mail notice to objecting taxpayer of adjournment of meeting at which final approval of roll entered; appeal from decision of board of supervisors by taxpayer

(1) The clerk of the board of supervisors shall mail notice of the adjournment of the meeting at which final approval of the roll by the State Tax Commission is entered to any taxpayer who objects to an assessment. Such notice shall be accompanied by an affidavit from the clerk stating the date upon which such notice was mailed.

(2) Any taxpayer who feels aggrieved at the action of the board of supervisors in equalizing his assessments shall have the right of appeal to the circuit court in the manner provided by law, within twenty (20) days after the date the notice is mailed as provided for in subsection (1) of this section.



§ 27-35-121 - Effect of appeal

In case of an appeal from the judgment of the board of supervisors in the matter of an assessment, the appeal shall not delay the collection of taxes due by the assessment as approved. If such taxes be collected before a final disposition of the appeal, and the judgment be in favor of the person appealing, in whole or in part, as to the matter in dispute, any money improperly collected from him for taxes, as shown by the judgment, shall be refunded to him by the state and county respectively, if they have received the money; and, if it shall not have been paid over, the tax collector receiving it shall refund it to him. His claim, if against the state, shall be audited by the auditor, and a warrant issued for the amount after the auditor shall have submitted the matter to the attorney general, and obtained his opinion that it is a legal demand against the state; and the board of supervisors shall, after such allowance by the auditor, audit and allow the claim of the party against the county. If the case be decided in favor of the party appealing while the collector is proceeding with the collection of taxes, he shall conform his action to the judgment.



§ 27-35-123 - Completion of rolls; clerk to prepare and file copies; penalty for failure

When the roll is finally completed by the board of supervisors, as provided by law and in accordance with the instructions of the state tax commission, the clerk shall make two (2) fair and correct copies, or reproductions of such copies, of each roll, but in counties having two (2) judicial districts, two (2) for each district, as examined and corrected, if it be corrected. He shall transmit one (1) copy of each roll to the state tax commission within thirty (30) days after the final approval of the rolls by the board under the orders of the state tax commission and he shall be liable on his bond for failure to transmit same by that date. He shall deliver the other copy of each roll to the tax collector upon receipt of approval of the roll by the state tax commission. He shall retain and carefully preserve the original rolls as a public record in his office. The clerk shall make the proper extensions of the total amount of property assessed to every taxpayer, and shall add truly and correctly every page of said copies and carry the results thereof to the recapitulation. He shall add said recapitulation and shall certify to the truth and correctness of all calculations in said copies.



§ 27-35-125 - Failure of clerk to make copies; other person appointed

If the clerk fail to make out, certify, and transmit the copies of the assessment rolls as required, he shall forfeit the sum of Five Hundred Dollars ($ 500.00), to be recovered by action or motion against him and the sureties on his official bond, to be prosecuted by the state; and the board of supervisors shall appoint some other person to make and certify the copies, who shall receive the compensation provided for the clerk. The auditor and president of the board of supervisors shall certify the failure to the district attorney.



§ 27-35-127 - Rolls to be examined by commission; corrections and approval

On receipt of the assessment rolls, or reproductions of such rolls, real or personal, the State Tax Commission shall examine them, and if it find a roll incorrect in any particular it may return it to the board of supervisors for correction; and the board shall cause the same to be corrected in accordance with the recommendations of the commission. However, the order of the commission shall not be inconsistent with Section 27-35-113. The assessor shall receive no salary after the August meeting of the board of supervisors until his roll or rolls have been approved by the commission unless the commission certify that the assessor is not in default with reference to making and filing the assessment rolls; nor shall the members of the board of supervisors receive compensation for their official services, after the August meeting in each year, until the assessment rolls for the year have been approved by the commission, or until the commission shall certify that the board is not in default concerning the assessment rolls. In all cases the certificate of the commission shall be entered on the minutes of the board.



§ 27-35-129 - Board to examine roll and determine if new assessment necessary

The board of supervisors, at its July meeting, shall carefully examine the assessment roll, or rolls, returned by the tax assessor and shall then decide if a new assessment be necessary. If it be found that the assessor is incapable, or that his assessment is so imperfect that it ought not to be approved, even if objections be not filed, the board may appoint some suitable person to proceed immediately to make the assessment. The board of supervisors shall in such case adopt an order setting forth the true facts and conditions and the time necessary for making of a new assessment roll, or rolls, and shall certify the order to the Department of Revenue. The Department of Revenue shall, upon receipt of the certificate from the board of supervisors, determine and notify the board of supervisors when the roll, or rolls, shall be filed, the time for equalization by the board of supervisors, the giving of notice to taxpayers and the time when objections to the roll, or rolls, shall be heard and determined by the board of supervisors. The person appointed to make the assessment shall proceed immediately to make the assessment in the same manner and with the same powers of the tax assessor when assessments are made at the time provided by law, and shall prepare and file the assessment roll, or rolls, within the time prescribed by the order of the department. The person so appointed and discharging the duty shall be allowed the compensation allowed by law to the assessor for like services, and shall have the same deputies allowed by law to the tax assessor. The board of supervisors shall require of the persons appointed the same bond as is required of the tax assessor. The roll, or rolls, made under the provisions of this section shall be the legal assessment roll and the old one shall be thereby annulled.



§ 27-35-131 - Board of supervisors to equalize assessments

An assessment roll, or rolls, made by a person appointed by the board of supervisors for that purpose, as provided in Section 27-35-129 shall be made and returned at the time prescribed by the order of the state tax commission, and at the time designated by the order of the state tax commission, the board shall immediately assemble, receive and examine the same, and shall do all things which the law directs to be done if the roll had been received and equalized at the July meeting, except as to the time. The board of supervisors shall have power to increase or decrease the assessment of any property or person and shall cause to be added to the roll by the tax assessor, or the person appointed, any person or property omitted therefrom. Such equalization shall be completed within ten (10) days of the time designated by the state tax commission for the hearing of objections, and shall immediately, by newspaper publication, give notice that such roll, or rolls, so equalized are ready and open for inspection and examination by any taxpayer. The notice required to be given shall designate the time and place where objections to the assessments will be heard and determined. All objections to the assessment of property, as shown by such roll, or rolls, must be made in writing and filed by the taxpayers during the first three (3) days of the meeting and the board shall hear and determine all objections, and shall sit from day to day until the same shall have been disposed of and all corrections made. At the meeting when such objections are heard, the board shall have the power to increase or decrease the assessment of any taxpayer and to add to the assessment roll any person or property found to be omitted therefrom; provided, that when any person or property is added to the roll, or where any assessment is increased, the board shall require the clerk to give notice by mail to such person designating a future date when objections to such assessment or increase will be heard and determined. Such time shall be not less than ten (10) days nor more than fifteen (15) days. When all objections to such roll have been heard and determined, the board of supervisors shall forward to the state tax commission, as provided by law, a recapitulation of said roll, or rolls; and the roll, or rolls, shall be dealt with in all respects as now provided by law for rolls made and filed on the first Monday of July, except as to the time.



§ 27-35-133 - Validation of land roll; correction and revision

The board of supervisors of any county is hereby authorized to declare and proclaim the current land assessment roll to be in force and effect for one (1) additional year, when in the opinion of the board, the roll is in satisfactory condition, and may be corrected by the board so that the assessment therein will be uniform and equal with the assessment of other property in the county, and will not cause financial loss to the county, nor injustice to any individual taxpayer. The board shall enter an order on its minutes at its January meeting in the year following the year in which the land assessment roll was made, declaring that a new land assessment will not be made for the current year, and that the latest land roll will be corrected and revised, and approved as the land assessment for that year. The board shall require its clerk to make and send promptly by mail a certified copy of the order to the county tax assessor and to the state tax commission, and a copy of the order shall be published in the form of a notice to the taxpayers of the county. It shall be the duty of the tax commission to furnish the assessor, the clerk, and the board with all needed sheets and other forms for correcting and approving the roll as so corrected; but new binders will not be used.



§ 27-35-135 - Consideration of land roll; procedure as to changes

When the land roll is ordered by the board to be declared in force for the year following the year in which it was made, the assessor shall assemble, for presentation to the board, all necessary information which is obtainable with respect to the taxable real property in the county, and shall present to the board at its July meeting his recommendation of the changes which include the addition of buildings not on the roll, changes in ownership, subdivisions of tracts of land, and destruction of buildings, and other information which is pertinent to the circumstances enumerated in Sections 27-35-143 and 27-35-147, or as may be requested by the board, to enable it to make such changes as will cause the taxes to be charged to the person or property liable therefor, and to fix the assessments of property according to the value thereof, to the end that all property shall be assessed and taxed uniformly and equally. The board shall proceed to consider the land assessment roll along with the personal property assessment roll as is required by Sections 27-35-83 and 27-35-87, Mississippi Code of 1972, in the same manner as is done in the year in which the land roll is made. The board shall make a record of its changes, and if expedient the board may prepare, or have prepared, new pages to replace any page or pages in the roll where changes are so numerous as to cause confusion and uncertainty in the description of any property and of any individual assessment. The pages which are replaced shall be marked void by the clerk, who shall place the new pages in the roll at the place in the roll immediately following the pages marked void, and shall certify copies of the new pages, one (1) to the tax collector, and one (1) to the tax commission. The tax collector and the tax commission shall place the pages received in their respective copies of the roll.

The board shall publish a notice to the taxpayers as required by Section 27-35-83 that the roll is open for inspection and shall meet and hear objections as provided by Sections 27-35-89 and 27-35-93. When all objections have been heard, the board shall approve finally, by order, the roll as so corrected and revised, and the clerk of the board shall prepare a new recapitulation and a new certificate for the corrected roll and deliver one (1) copy to the tax collector and one (1) copy to the state tax commission. The roll so approved shall be the legal roll, and the values thus fixed shall be the legal value of the property described for the payment of taxes, and it shall be the duty of each and every taxpayer to pay his taxes thereon according to such value.



§ 27-35-137 - Compensation for reassessment

Upon the return and approval by the board of such land roll, the board may allow the assessor, or person appointed by the board to make such reassessment, such compensation as allowed for a regular assessment. The clerk shall receive the same fee for making copies of said roll as is allowed for making copies of a regular assessment.



§ 27-35-139 - Correction of assessments between county lines

Boards of supervisors of adjoining counties may employ a person or persons to assess and correct assessments between county lines. For such services they may pay a compensation not exceeding Five Dollars ($ 5.00) per day. The assessor may do this work, and, if deemed necessary, they may employ a surveyor to aid in its performance.



§ 27-35-141 - Board may have new assessment roll made when same destroyed

In case of the destruction or mutilation of an assessment roll, or reproduction thereof, the board of supervisors may have duplicate copies made from copies on file in the office of the state tax commission, or in the office of the chancery clerk; and when certified to be correct by the clerk, the copy shall be treated and recognized as the legal roll. All orders of the board of supervisors adopted before the destruction or mutilation of such roll, either increasing or decreasing the assessment of any property, shall apply to the copy of such roll made as herein provided. In case an assessment roll, or rolls, be lost, destroyed, or stolen before the copies have been made and filed as provided by law, the board of supervisors shall order a new assessment made and a new roll, or rolls, prepared in the manner required by law when made at the regular time, and the board of supervisors and all other officers, either county or state, shall perform all duties in reference to said roll, or rolls, as if made at the regular time. The tax assessor, board of supervisors, and chancery clerk, shall receive compensation for making a new roll as herein provided in the same amount as required to be paid if made at the regular time. The state tax commission shall furnish blank rolls when requested by a board of supervisors.



§ 27-35-143 - Change of assessment in certain cases

The board of supervisors of each county shall have power, upon application of the party interested, or by the assessor on behalf of such party, or otherwise as prescribed in Sections 27-35-145 through 27-35-149, to change, cancel or decrease an assessment in the manner herein provided at any time after the assessment roll containing such assessment has been finally approved by the State Tax Commission, and prior to the last Monday in August next, under the following circumstances and no other:

1. When the same property has been assessed more than once to one or more persons.

2. When a clerical error has been made in transcribing the assessment from the tax list to the assessment roll, or from the assessment roll to the copies, or in amending the original assessment roll, in making the equalization of assessments, or in carrying out the instructions of the State Tax Commission.

3. When an error in addition or multiplication has been made in the compilation of the tax list, roll or copy of the roll.

4. When there is an assessment of property which never existed, or was not owned by or in the possession of the party to whom assessed, on the next preceding tax lien date.

5. When the assessment is in the name of another than the owner of the property on the next preceding tax lien date.

6. When the assessment is so indefinite as to give a vague or imperfect description of the property assessed.

7. When the property assessed is nontaxable, or was not subject to taxation on the next preceding tax lien date.

8. When the property is not liable to a special district tax levy for which it has been assessed.

9. When the property, after the next preceding tax lien date, but before the payment of taxes due thereon, has ceased to exist, on account of death or destruction by fire, explosion, storm, flood, earthquake, lightning, or other inevitable accident or act of Providence; or has depreciated in value on account of any such accident or occurrence as the foregoing.

Provided, however, that where property has been insured the amount collected as insurance by reason of such loss shall be taken into account by the board in reducing the assessment, or refunding any tax payment thereon.

10. When the assessment does not show the correct number of acres, actually in the property described, or the correct quantity of any property.

11. When lands have been assessed and incorrectly classified; or when buildings and improvements have been assessed which were not on the land, at the preceding tax lien date; or where the buildings and improvements, at the preceding tax lien date, were exempt from assessment and taxation.

12. When the property has been assessed for more than its actual value; but in such cases the board shall require proof, under oath, of such excessive assessment by two (2) or more competent witnesses who know of their own personal knowledge that the property is assessed for a higher sum than its true value.

13. When the property has been assessed as subject to state taxes and is exempt; or when the property has been assessed as subject to county and district taxes and is exempt from such taxes.

14. When buildings and improvements have been assessed with the land, but are owned by someone other than the owner of the land.



§ 27-35-145 - Application for change of assessment; hearing; order

Any person desiring a change in assessment as provided in Section 27-35-143 shall make, in writing, an application in duplicate to the board of supervisors of the county where such assessment is made (or the tax assessor of the county may make such applications for him) on the forms prescribed, setting forth the grounds for the reduction, change, or cancellation claimed. At any meeting, either regular, special, or adjourned, the board of supervisors may hear and determine the matter and shall require such evidence as, in its opinion, is necessary to substantiate the application. If the board approves the application it shall adopt an order setting forth its conclusions, which order shall be dealt with as hereinafter provided. The state tax commission shall prescribe and furnish the forms necessary for complying with the provisions of this section.



§ 27-35-147 - Changes of assessments on motion of board or other officer

The board of supervisors, upon its own motion, or upon notice from the tax assessor, the state tax commission, or other officer authorized to assess, or have assessed property escaping taxation, shall have power, at any time in the current year that an assessment roll is in force, to increase an assessment subject to approval as hereinafter provided, or to assess property or persons omitted from such roll or rolls under the following circumstances:

1. When lands have been assessed and buildings and improvements thereon have been omitted from the roll.

2. When the value of lands, assessed according to the number of acres or as an entire tract, has increased because actually subdivided into lots or smaller tracts, on or before the preceding tax lien date.

3. When the value of the lands has been increased by reason of changes or improvements made in or on adjacent lands before the preceding tax lien date, and the lands have been assessed without taking into consideration the changed conditions.

4. When lands or improvements thereon have been listed as exempt from taxation, but were subject to assessment and taxation on the preceding tax lien date.

5. When the property is liable for a special district levy tax but has not been assessed for the benefit of such district.

When the board of supervisors shall change any assessment as provided in this section, it shall require its clerk to give ten (10) days' notice in writing, and the notice may be given by mail to the last known address of the party, or by newspaper publication, and all objections to such change shall be heard at the next meeting of the board of supervisors. The party affected by the order may appeal from the decision of the board in the manner provided for appeal from other assessments.



§ 27-35-149 - Further procedure under §§ 27-35-143 through 27-35-147

It shall be the duty of the board of supervisors in carrying out the provisions of Sections 27-35-143 through 27-35-147 to make such changes in assessments as will cause the taxes to be charged to the person or property liable therefor, and to fix the assessments of property according to the true value thereof, to the end that all property shall be assessed and taxed equally and uniformly. In all cases, the board shall adopt an order and enter the same on its minutes, and shall show in its order the page and line of the assessment roll where such change or correction is made.

Upon receipt of the order (and application, if one be required), the clerk of the board of supervisors shall transmit a certified copy of the order to the tax collector of his county and shall file the application as a record in his office. No assessment shall be increased or decreased and no credit to or charge against the tax collector of any county on account of such increase or decrease shall be entered by the Auditor of Public Accounts or by the county auditor except as shown by an order adopted by the board of supervisors as provided herein. All changes in assessment made under the provisions hereof shall be entered on the proper line and page of the assessment roll in force, and the clerk and tax collector shall keep the proper record of all such changes, increases or decreases. Nothing in this and Sections 27-35-143 through 27-35-147 shall be construed to affect or modify any law with reference to the assessing of property which has escaped taxation in former years.



§ 27-35-151 - Meetings of board of supervisors

If the board of supervisors fail to meet at the times appointed, it shall be convened by the president thereof as speedily as practicable, for the discharge of the duties prescribed by this chapter. If any member of the board fail to discharge the duties required of him by this chapter, or to attend the meetings of the board for that purpose without sufficient excuse, he shall be fined by the board in the sum of One Hundred Dollars ($ 100.00), on which a scire facias shall issue, returnable to the next term of the circuit court, to be therein proceeded upon according to law.



§ 27-35-153 - Addition to rolls by assessor

The assessor, after returning his roll, may add any person or thing to it at any time before the adjournment of the first equalization term of the board of supervisors.



§ 27-35-155 - Assessment of persons and property having escaped taxation

When the assessor shall discover any persons or property that have escaped taxation in any former year or years, or shall discover that any person or property is escaping taxation for the current year, after the final approval of the assessment roll, as provided by Section 27-35-127, Mississippi Code of 1972, by reason of not being assessed, he shall make the proper assessment by way of an additional assessment for such year or years, distinctly specifying the property, its location, its value, the name of the owner, if known, and the year or years it has escaped assessment and taxation, separately assessing the person or property for the current year. When such assessments are completed, he shall file the same, under his affidavit, with the clerk of the board of supervisors; and shall at the same time notify the board of supervisors, in writing, of the assessment. The power of the assessor to assess property that has escaped taxation by way of additional assessments for a former year or years shall expire at the end of the seven (7) years from the date when his right so to do first accrued.

No leasehold interest in any property, real or personal, belonging to the state of Mississippi, counties, districts, municipalities or any political subdivisions, shall be subjected to ad valorem taxation for any past year on the basis of it having been omitted from the ad valorem tax rolls.



§ 27-35-157 - Notice to persons assessed for former years

When the assessor shall assess the persons or property, as provided in Section 27-35-155 and shall file the same with the clerk as therein provided, the clerk shall enter the same on the last approved roll or rolls in his hands, separately for former years, and for the current year. The clerk shall immediately give ten (10) days' notice in writing, to the person or corporation whose property is thus assessed, that all objections to such assessment must be made in writing to the board of supervisors, and will be heard and determined at the next regular meeting of the board. The board at its regular meeting may continue the matter to any other regular, special or adjourned meeting of said board. When the assessment is finally fixed and approved by the board, an appeal to the circuit court may be taken from the order of the board approving or disapproving such assessment, by the owner of the property, or by the attorney general or other officer authorized by law, in the manner, and within the time, provided by law. If the assessment be approved and no appeal be taken, when the same has been finally determined, the clerk shall certify the said assessment to the tax collector, setting forth in his certificate the year or years for which such assessment is made, and separately the current assessment, the name of the municipality, road district, school district, or other taxing district in which the same is located. Taxes for the current year shall be collected as provided by law for other non-delinquent taxes. The tax collector shall proceed forthwith to collect all taxes due on said assessment for the former year or years at the rates fixed by law and, in addition thereto, shall collect as a penalty ten percent (10%) of the amount of the taxes due for each year, together with interest at six percent (6%) per annum computed from the first day of February on which the taxes should have been paid. If the taxes, penalties and interest shall not be paid within thirty (30) days after the final assessment is certified to him, the property, if it be real estate, shall be sold as provided by law, and if it be personal property, the tax collector shall proceed to collect by distress, or otherwise, as provided by law.



§ 27-35-159 - Tax delinquent lands; change in assessment

In all cases where lands have been or which may hereafter be struck off to the state for delinquent taxes and the time for redemption has expired, and said lands have been stricken from the list of state lands for any cause provided by law, the board of supervisors of the county in which said lands are situated may, upon petition of the owner or the assessor or any person interested in the land, change, correct, revise and re-value the assessments of said land for each of the years for which the taxes have not been paid, and the board of supervisors may enter an order directing that such assessments as changed, corrected, revised and/or re-valued shall be entered upon the assessment roll in force for the year in which the order is entered, whereupon the tax assessor, or tax collector in the event the roll is in the hands of the tax collector at the time, shall enter such assessments on the roll in the manner as additional assessments are now made, and the tax collector shall collect the taxes on such assessments as other taxes are collected.

The payment of the taxes as herein provided shall cancel all liens and satisfy all claims of the state, county, levee districts and other taxing districts, against said lands for the taxes for the respective years for which the said taxes are paid.



§ 27-35-161 - Taxes collected from persons removing

When the assessor shall learn that any person assessed with personal property, or subject to assessment, is about to leave the county or remove the property, he shall notify the tax collector; and when the tax collector receives such notice, or has information, no matter from whom or how derived, that a person liable for personal property taxes, or owning taxable personal property, is about to remove from the county or remove the property, whether the time for collecting taxes by distress and sale of the property has come or not, or whether the property be assessed or not, if the tax collector shall determine that the removal of the person or property will probably result in a failure to collect the personal property taxes, the said tax collector shall demand bond of the said person, as owner, agent or otherwise, in an amount sufficient to cover all taxes estimated to be due or to become due up to the end of the current year by said person, as the owner, agent or otherwise of the personal property. In default of such bond, the said tax collector shall seize sufficient of the property of said person to pay said taxes, and shall hold the same until such time as same may be sold under distress and sale by the tax collector in due course of such procedure. In lieu of such bond, the tax collector may accept cash in an amount which is ten percent (10%) in excess of the estimated unpaid taxes; and the tax collector shall be officially responsible for such cash deposit. When bond is given as required in this section, the same shall be in the name of the state, and suit may be brought thereon by the tax collector in any court of competent jurisdiction.



§ 27-35-163 - Appeals from orders of Board of Tax Appeals by person, firm or corporation; appeals from orders of Board of Tax Appeals by Department of Revenue; appeals by state of assessments by Department of Revenue or orders of Board of Tax Appeals

(1) Except as otherwise provided in subsection (2) of this section, any person, firm or corporation aggrieved by an order of the Board of Tax Appeals affirming, in whole or in part, the assessment of property by the Department of Revenue for the purpose of ad valorem taxation may, within thirty (30) days from the date of this order, appeal with supersedeas as to the amount of taxes in controversy to the Circuit Court of the First Judicial District of Hinds County, or to the circuit court of any county in which the property, or any part thereof, is located, or to the circuit court of any county in which such person, firm or corporation whose property is assessed resides, upon giving bond with sufficient sureties, to be approved by the clerk of such court, in a sum equal to the amount of taxes due on the contested value of such property as affirmed by the Board of Tax Appeals, but never less than One Hundred Dollars ($ 100.00), payable to the state and conditioned to perform the judgment of the circuit court. The ad valorem taxes due on the uncontested portion of the value as determined by the Board of Tax Appeals shall be due and payable at the same time as all other ad valorem taxes are for real and personal property. The person, firm or corporation who appeals shall file with the clerk of the circuit court a petition for appeal and review, together with the bond herein provided for, and the clerk shall thereupon give notice to the Department of Revenue, who will be the appellee in the appeal, and to the Board of Tax Appeals. The Department of Revenue shall file with the clerk of the circuit court where the petition is pending a certified copy of the assessment in issue and the Board of Tax Appeals shall file a certified copy of its order or orders in regard to this assessment. The assessment by the Department of Revenue and the order or orders of the Board of Tax Appeals are to be filed with the circuit clerk within thirty (30) days from the date that each respective agency and board received the notice from the clerk of the circuit court concerning the filing of the appeal. The matter of assessing such property shall be heard de novo by the circuit court at the first term of the court thereafter, or by the judge of the circuit court in vacation, by agreement of the parties, without a jury, and such proceeding shall be given preference over other pending matters in the court. After hearing the evidence, the circuit court, or the judge thereof in vacation, shall make an order setting aside, modifying or affirming the order of the Board of Tax Appeals. A copy of such order shall be certified by the clerk of the court to the Department of Revenue, which shall conform thereto.

If the order of the Board of Tax Appeals is affirmed, then the person, firm or corporation who appealed, and the sureties on the appeal bond, shall be liable to the state for damages at the rate of ten percent (10%) on the amount of taxes in controversy, and all cost of such appeal.

If the Department of Revenue shall be aggrieved by an order of the Board of Tax Appeals regarding an assessment by the department for ad valorem tax purposes, the department may, within thirty (30) days from the date of the order of the Board of Tax Appeals regarding this assessment, appeal to the circuit court of any county in which the property being assessed, or any part thereof, is located or of any county in which the taxpayer resides, in like manner as in the case of any person, firm or corporation aggrieved as provided in this subsection, except no bonds shall be required of the Department of Revenue. Upon the filing of a petition for appeal or review as provided in this subsection, the clerk of the court in which the petition is filed shall thereupon issue process to the person, firm or corporation whose property is assessed, and such person, firm or corporation shall plead to the petition within thirty (30) days after the receipt of the notice.

If the state shall be aggrieved by an assessment for ad valorem tax purposes by the Department of Revenue or by an order of the Board of Tax Appeals regarding an assessment by the Department of Revenue for ad valorem taxes purposes, the Attorney General or the district attorney, if all the property sought to be taxed is located within the judicial district for which such district attorney is elected, may, within thirty (30) days from the date of the notice from the Department of Revenue to the tax assessor or tax assessors in the county or counties where the property being assessed is located of the amount of the final assessment, appeal to the circuit court of any county in which the property, or any part thereof, is located or of any county in which the taxpayer resides, in like manner as in the case of any person, firm or corporation aggrieved as hereinbefore provided, except no bonds shall be required of the Attorney General or district attorney who may appeal. Upon the filing of a petition for appeal or review as herein provided, the clerk of the court in which the petition is filed shall thereupon issue process to the person, firm or corporation whose property is assessed, and such person, firm or corporation shall plead to the petition within twenty (20) days after the receipt of the notice.

In the event more than one (1) person appeals an assessment by the Department of Revenue for ad valorem tax purposes or an order of the Board of Tax Appeals regarding an assessment by the Department of Revenue for ad valorem tax purposes under this section, the matter shall be heard by the circuit court of the county in which the petition for appeal was first filed, unless otherwise agreed by the parties.

Any taxpayer aggrieved by an order of the circuit court may appeal, with supersedeas, to the Supreme Court by giving bond in the amount and conditioned as provided in the preceding paragraphs of this section.

The officer who appealed the matter from the ad valorem assessment of the Department of Revenue or from the order of the Board of Tax Appeals concerning an ad valorem assessment by the Department of Revenue may have an appeal to the Supreme Court without bond.

If the Department of Revenue appeals the matter from the order of the Board of Tax Appeals concerning an assessment by the Department of Revenue for ad valorem tax purposes, it may have an appeal to the Supreme Court without bond.

In the event the appeal by the taxpayer delays the collection of the tax due by him, then the taxpayer shall be liable for and shall pay, at the time the taxes are paid to the tax collector whose duty it is to collect the taxes, interest at the rate of twelve percent (12%) per annum from the date the taxes were due until paid.

(2) Any telephone company operating in more than six (6) counties, which is aggrieved by an assessment by the Department of Revenue for ad valorem tax purposes, may, within thirty (30) days from the date of the order of the Board of Tax Appeals regarding this assessment, appeal without bond as to the amount of taxes in controversy to the Circuit Court of the First Judicial District of Hinds County, or to the circuit court of any county in which the property, or any part thereof, is located, or to the circuit court of any county in which such telephone company resides. Notwithstanding such appeal, all of the ad valorem taxes due on the value as set by the Department of Revenue as adjusted by the Board of Tax Appeals shall be due and payable at the same time as all other ad valorem taxes are for real and personal property; provided, however, that the ad valorem taxes due on the contested portion of such value shall be paid under protest. Such telephone company shall file with the clerk of the circuit court a petition for appeal and review and the clerk shall thereupon give notice to the Department of Revenue, who will be the appellee in the appeal, and to the Board of Tax Appeals. The Department of Revenue shall file with the clerk of the circuit court where the petition is pending a certified copy of the assessment in issue and the Board of Tax Appeals shall file a certified copy of its order or orders in regard to this assessment. The assessment by the Department of Revenue and the order or orders of the Board of Tax Appeals are to be filed with the circuit clerk within thirty (30) days from the date that each respective agency and board received the notice from the clerk of the circuit court concerning the filing of the appeal. The matter of assessing such property shall be heard de novo by the circuit court at the first term of the court thereafter, or by the judge of the circuit court in vacation, by agreement of the parties, without a jury, and such proceeding shall be given preference over other pending matters in the court. After hearing the evidence, the circuit court, or the judge thereof in vacation, shall make an order setting aside, modifying or affirming the order of the Board of Tax Appeals. A copy of such order shall be certified by the clerk of the court to the Department of Revenue, which shall conform thereto.

If the Department of Revenue shall be aggrieved by an order of the Board of Tax Appeals regarding an assessment by the department for ad valorem tax purposes, the department may, within thirty (30) days from the date of the order of the Board of Tax Appeals regarding this assessment, appeal to the circuit court of any county in which the property being assessed, or any part thereof, is located or of any county in which the taxpayer resides, in like manner as in the case of any person, firm or corporation aggrieved as provided in this subsection, except no bonds shall be required of the Department of Revenue. Upon the filing of a petition for appeal or review as provided in this subsection, the clerk of the court in which the petition is filed shall thereupon issue process to the person, firm or corporation whose property is assessed, and such person, firm or corporation shall plead to the petition within thirty (30) days after the receipt of the notice.

If the state shall be aggrieved by an assessment for ad valorem purposes by the Department of Revenue or by an order of the Board of Tax Appeals regarding an assessment by the Department of Revenue for ad valorem tax purposes, the Attorney General or the district attorney, if all the property sought to be taxed is located within the judicial district for which such district attorney is elected, may, within thirty (30) days from the date of the notice from the Department of Revenue to the tax assessor or tax assessors in the county or counties where the property being assessed is located of the amount of the final assessment, appeal without bond to the circuit court of any county in which the property, or any part thereof, is located or of any county in which such telephone company resides. Upon the filing of a petition for appeal or review as herein provided, the clerk of the court in which the petition is filed shall thereupon issue process to such telephone company, and such telephone company shall plead to the petition within thirty (30) days after the receipt of the notice.

In the event more than one (1) person appeals an assessment of a telephone company by the Department of Revenue for ad valorem tax purposes or an order of the Board of Tax Appeals regarding an assessment of a telephone company by the Department of Revenue for ad valorem tax purpose, the matter shall be heard by the circuit court of the county in which the petition for appeal was first filed, unless otherwise agreed by the parties.

Any such telephone company aggrieved by an order of the circuit court may appeal without bond to the Supreme Court.

The officer who appealed the matter from ad valorem assessment of the Department of Revenue of a telephone company or from the order of the Board of Tax Appeals concerning an ad valorem tax assessment by the Department of Revenue of a telephone company may have an appeal to the Supreme Court without bond.

If the Department of Revenue appeals the matter from the order of the Board of Tax Appeals concerning an assessment of a telephone company by the Department of Revenue for ad valorem tax purposes, it may have an appeal to the Supreme Court without bond.

If the value as set by the final assessment of the Department of Revenue of the telephone company, including any adjustment ordered by the Board of Tax Appeals, is reduced by the courts as a result of appeals filed by such telephone company, the ad valorem taxes attributable to such reduction shall be disposed of by each affected local taxing district in the following manner:

(a) (i) Such local telephone company shall be entitled to a refund equal to the amount of ad valorem taxes paid by such company to the taxing district which are attributable to such reduction in value, less the portion of any refunds previously received by such telephone company pursuant to Section 27-38-5, which are attributable to such reduction in value.

(ii) If the taxing district has not paid the full amount of the refund required by this subsection by the time that ad valorem taxes become due and payable by such telephone company to such taxing district for any subsequent year or years, such telephone company shall be entitled to take a credit against the ad valorem tax liability for such subsequent year or years up to the total amount of the refund owed to such telephone company pursuant to this paragraph (a).

(b) (i) The remaining portion of the ad valorem taxes attributable to such reduction shall be paid by the taxing district to the state, and such amount shall be credited to the Telecommunications Ad Valorem Tax Reduction Fund.

(ii) To the extent that the taxing district has not fully paid to the state the amount required by this subsection, any monies due by the state to such local taxing jurisdiction shall be offset until such amount is fully paid.



§ 27-35-165 - Approval of reappraisal plans; contractor's performance bond; qualifications for private persons or entities performing reappraisals or appraisal updates for counties; periodic reports

(1) No county shall expend funds for the reappraisal of property or for property appraisal updates unless the plans for reappraisal or the contract for reappraisal is in conformity with the then existing rules and regulations of the State Tax Commission and has been approved by the State Tax Commission.

(2) Reappraisal s or appraisal updates by a county may be accomplished by:

(a) Contracting with private firms for performance of the work;

(b) Hiring private consultants to perform certain functions of the work; or

(c) Employing, schooling and training county employees to perform all of the work under the supervision of the tax assessor.

(3) (a) All contracts made pursuant to subsection (2)(a) of this section shall require that the contractor furnish a payment and performance bond in an amount not less than one hundred percent (100%) of the contract price, which bond shall be conditioned, in part, to guarantee successful completion of the contract and may be conditioned upon payment of the cost of defense of any suits which may be brought against the county, the board of supervisors or the assessor arising out of such reappraisal for a period of one (1) year after completion thereof.

(b) (i) When work is performed under a contract with a private firm pursuant to subsection (2)(a) of this section and the work is performed under the direction of the county tax assessor, all personnel employed or otherwise engaged by such private firm to appraise property shall be certified under the provisions of Section 27-3-52 with expertise in mass appraisals as prescribed by the State Tax Commission.

(ii) When work is performed under a contract with a private firm pursuant to subsection (2)(a) of this section and the work is not performed under the direction of the county tax assessor, all personnel employed or otherwise engaged by such private firm to appraise property shall work under the direction of a state certified real estate appraiser as defined in Section 73-34-3 with expertise in mass appraisals as prescribed by the State Tax Commission. When a board of supervisors, pursuant to Section 27-35-129, determines to contract with a private firm not working under the direction of the county tax assessor, it may do so upon the issuance of an order by the State Tax Commission stating that the county is not in compliance with State Tax Commission rules and regulations.

(iii) When a private consultant is hired pursuant to subsection (2)(b) of this section to appraise property and the work is performed under the direction of the county tax assessor, the private consultant and all personnel employed or otherwise engaged by such private consultant to appraise property shall be certified under the provisions of Section 27-3-52.

(iv) When a private consultant is hired pursuant to subsection (2)(b) of this section to appraise property and the work is not performed under the direction of the county tax assessor, the private consultant shall be a state certified real estate appraiser as defined in Section 73-34-3 with expertise in mass appraisals as prescribed by the State Tax Commission. When a board of supervisors, pursuant to Section 27-35-129, determines to contract with a private consultant not working under the direction of the county tax assessor, it may do so upon the issuance of an order by the State Tax Commission stating that the county is not in compliance with State Tax Commission rules and regulations.

(c) A contract entered into with a private firm or a private consultant pursuant to subsection (2) of this section shall be executed by the county tax assessor and the board of supervisors if the work performed under such contract is to be performed under the direction of the county tax assessor.

(4) Each county engaged in reappraisal of property shall submit such periodic reports to the State Tax Commission as the commission may require. If, at any time, the State Tax Commission determines that the reappraisal or property appraisal update is not in conformity to the approved plan or contract, the commission shall notify the affected board of supervisors of the deficiencies and the board shall take action acceptable to the commission to correct the deficiencies within thirty (30) days or make no further expenditures on the project until the necessary corrective actions are approved by the commission.

(5) Upon payment for any work done on any contract regarding reappraisal or property appraisal update, the work product for which payment is made shall become the property of the county.



§ 27-35-167 - Receipt of new assessment rolls by taxing districts and adoption of true values

After completion of a countywide reappraisal approved by the state tax commission, the board of supervisors of each county shall provide, at cost of reproduction, to each taxing district within the boundaries of the county a true copy of that part of the new assessment roll approved by the state tax commission containing the property located within that taxing district; and such taxing district shall adopt such assessment roll for its assessment purposes as soon as practical. Provided, however, the state tax commission may allow, in its discretion, a taxing district to use any other assessment roll the commission deems more appropriate.






Article 3 - ASSESSMENT OF RAILROADS AND OTHER PUBLIC SERVICE CORPORATIONS

§ 27-35-301 - State Tax Commission assessors of public service corporations

The members of the State Tax Commission are constituted state assessors of railroads and other public service corporations, and they shall, upon the receipt or making of the schedules hereinafter provided for, assess the property of railroads, telegraph, telephone, sleeping car, express, electric power and light companies and other public service corporations liable to taxation in the state, affixing its true value so that such property shall bear its just proportion of taxation, taking into consideration the value of the franchise and the capital engaged in the business in this state. The state assessors of railroads and other public service corporations may adopt other and further rules necessary and proper to ascertain the value of property to be assessed by them, including the value of the franchise and amount of capital engaged in the business in this state. Provided, however, the members of the State Tax Commission shall be assessors of railroad and Class IV public service property, but shall not be the assessors of the types and kinds of properties owned by the public service corporations and appraised and assessed by county tax assessors pursuant to Sections 27-35-331 through 27-35-341.



§ 27-35-303 - Schedules required to be filed

(1) Each person, firm, company or corporation owning and/or operating a railroad, oil or gas pipeline company, electric company or any other company listed in Section 27-35-301, owning property not situated wholly in one (1) county; and any telephone company owning property in more than six (6) counties shall, on or before the first Monday in April in each year, file with the State Tax Commission a complete schedule, under oath, on forms prescribed and furnished by the State Tax Commission, of all its property, real or personal, taxable and nontaxable, owned by it on the first day of the preceding January, setting forth therein the value of the whole, the total amount of capital stock, its par value and its actual value, and the value of its franchise, the gross amount of receipts in the year preceding; all real, personal or mixed property belonging to the company within the state, not enumerated, with its value; a list of all lands in this state owned, describing the same and giving the value thereof, the gross amount of receipts the year preceding earned within and from this state; and if any of said property is claimed to be exempt from taxation, it shall be separately stated and valued, and the law cited under which the claim is made. It shall not be necessary that a rendition on any motor vehicles be made as defined by the "Motor Vehicle Ad Valorem Tax Law of 1958." In addition to these required schedules, the State Tax Commission may require each person, firm, company or corporation to file with the State Tax Commission a copy of any annual report or form required to be filed by him with any federal regulatory agency. The State Tax Commission may grant an extension of up to thirty (30) days for the filing of the schedules required by this section.

(2) The State Tax Commission shall have the power to adopt, amend or repeal such rules and regulations as necessary to implement tax duties assigned to it in this section.



§ 27-35-305 - Penalty for failure to file schedule

If any company, corporation, firm or person, who is required by law to render schedules of its, their or his property to the State Tax Commission, as provided by Section 27-35-303, Mississippi Code of 1972, for the purposes of assessment for taxation, shall fail, refuse or neglect to render the schedules, as required, such company, corporation, firm or person shall pay a penalty up to ten percent (10%) of the assessment as computed by the tax commission, and in case of such failure, refusal or neglect, the commission shall make out such schedules from the best information obtainable.



§ 27-35-307 - Assessment and taxation of railroads; false or fraudulent schedules

If in any case the state railroad assessors have reason to believe that any person, firm, company or corporation which under this chapter is to be assessed by the State Tax Commission has rendered a false or fraudulent schedule, so that an assessment predicated thereon would relieve such person, firm, company or corporation of a just share of taxation, the commission shall not, in making the assessment be bound thereby, but shall make out a proper schedule as if none had been rendered, first giving such person, company, firm or corporation five (5) days' notice to come forward at a time and place to be named, and show cause why such a course should not be pursued. Such notice shall be served and returned as a summons from a court, but the failure to receive such notice shall not render the assessment void.



§ 27-35-309 - Method for assessing companies listed in § 27-35-303; taxation of nuclear generating plants generally; distribution of revenues

(1) The Department of Revenue shall, if practicable, on or before the first Monday of June of each year, make out for each person, firm, company or corporation listed in Section 27-35-303, Mississippi Code of 1972, an assessment of the company's property, both real and personal, tangible and intangible. The Department of Revenue shall apportion the assessment of value of each company's property according to the provisions of this article, except as provided in subsection (3) of this section, as follows:

(a) When the property of such public service company is located in more than one (1) county in this state, the Department of Revenue shall direct the company to apportion the assessed value between the counties and municipalities and all other taxing districts therein, in the proportion which the property located therein bears to the entire value of the property of such company as valued by the department, so that to each county, municipality and taxing district therein, there shall be apportioned such part of the entire valuation as will fairly equalize the relative value of the property therein located to the whole value thereof.

(b) When the property of such public utility required to be assessed by the provisions of this article is located in more than one (1) state, the assessed value thereof shall be apportioned by the Department of Revenue in such manner as will fairly and equitably determine the principal sum for the value thereof in this state, and after ascertaining such value it shall be apportioned by them as herein provided.

The assessment roll shall contain all the property of any such public service company, railroad, person, firm or corporation and the value thereof, and so made that each county, municipality, and taxing district shall receive its just share of taxes proportionately to the amount of property therein situated.

(2) (a) The assessment when made shall remain open for thirty (30) days in the office of the Department of Revenue, and be for such time subject to the objections thereto which may be filed with the Executive Director of the Board of Tax Appeals; but real estate belonging to railroads and which forms no part of the road, and is wholly disconnected from its railroad business, shall not be assessed by the Department of Revenue, but shall be assessed as other real estate is assessed by the tax assessor of the county where situated.

(b) The apportionment of the assessed value as required by this section shall be filed with the Department of Revenue by such public service company on or before the first day of August in each year. If such company shall fail, refuse or neglect to render the apportionment of assessed value as required by this section, such company shall be subject to the penalties provided for in Section 27-35-305. The filing of an objection by such public service company shall not preclude such company from filing the property apportionment as required by this section.

(3) Any nuclear generating plant which is located in the state, which is owned or operated by a public utility rendering electric service within the state and not exempt from ad valorem taxation under any other statute and which is not owned or operated by an instrumentality of the federal government shall be exempt from county, municipal and district ad valorem taxes. In lieu of the payment of county, municipal and district ad valorem taxes, such public utility shall pay to the Department of Revenue a sum based on the assessed value of such nuclear generating plant in an amount to be determined and distributed as follows:

(a) The Department of Revenue shall annually assign an assessed value to any nuclear generating plant described in this subsection in the same manner as for ad valorem tax purposes by using accepted industry methods for appraising and assessing public utility property. The assessed value assigned shall be used for the purpose of determining the in-lieu tax due under this section and shall not be included on the ad valorem tax rolls of the situs taxing authority nor be subject to ad valorem taxation by the situs taxing authority nor shall the assessed value assigned be used in determining the debt limit of the situs taxing authority. However, the assessed value so assigned may be used by the situs taxing authority for the purpose of determining salaries of its public officials.

(b) On or before February 1, 1987, for the 1986 taxable year and on or before February 1 of each year through the 1989 taxable year, such utility shall pay to the Department of Revenue a sum equal to two percent (2%) of the assessed value as ascertained by the Department of Revenue, but such payment shall not be less than Sixteen Million Dollars ($ 16,000,000.00) for any of the four (4) taxable years; all such payments in excess of Sixteen Million Dollars ($ 16,000,000.00) for these four (4) taxable years shall be paid into the General Fund of the state. On or before February 1, 1991, for the 1990 taxable year and on or before February 1 of each year thereafter, such utility shall pay to the Department of Revenue a sum equal to two percent (2%) of the assessed value as ascertained by the Department of Revenue, but such payment shall not be less than Twenty Million Dollars ($ 20,000,000.00) for any taxable year for as long as such nuclear power plant is licensed to operate and is not being permanently decommissioned; all such payments in excess of Sixteen Million Dollars ($ 16,000,000.00) for taxable years 1990 and thereafter shall be paid as follows:

(i) An amount of Three Million Forty Thousand Dollars ($ 3,040,000.00) annually, beginning with fiscal year 1991, shall be transferred by the Department of Revenue to Claiborne County. Such payments may be expended by the Board of Supervisors of Claiborne County for any purpose for which a county is authorized by law to levy an ad valorem tax and shall not be included or considered as proceeds of ad valorem taxes for the purposes of the growth limitation on ad valorem taxes under Sections 27-39-305 and 27-39-321. However, should the Board of Supervisors of Claiborne County withdraw its support of the Grand Gulf Nuclear Station off-site emergency plan or otherwise fail to satisfy its off-site emergency plan commitments as determined by the Mississippi Emergency Management Agency and the Federal Emergency Management Agency, Five Hundred Thousand Dollars ($ 500,000.00) annually of the funds designated for Claiborne County as described by this subsection (i) shall be deposited in the Grand Gulf Disaster Assistance Fund as provided in Section 33-15-51.

(ii) An amount of One Hundred Sixty Thousand Dollars ($ 160,000.00) annually, beginning with fiscal year 1991, shall be transferred by the Department of Revenue to the City of Port Gibson, Mississippi. Such payments may be expended by the Board of Aldermen of the City of Port Gibson for any purpose for which a municipality is authorized by law to levy an ad valorem tax and shall not be included or considered as proceeds of ad valorem taxes for the purposes of the growth limitation on ad valorem taxes under Sections 27-39-305 and 27-39-321. However, should the Board of Aldermen of the City of Port Gibson withdraw its support of the Grand Gulf Nuclear Station off-site emergency plan or otherwise fail to satisfy its off-site emergency plan commitment, as determined by the Mississippi Emergency Management Agency and the Federal Emergency Management Agency, Fifty Thousand Dollars ($ 50,000.00) annually of the funds designated for the City of Port Gibson as described by this subsection (ii) shall be deposited in the Grand Gulf Disaster Assistance Fund as provided in Section 33-15-51.

(iii) The remaining balance of the payments in excess of Sixteen Million Dollars ($ 16,000,000.00) annually, less amounts transferred under (i) and (ii) of this subsection, beginning with fiscal year 1991, shall be allocated in accordance with subsection (3)(f) of this section.

(c) Pursuant to certification by the Attorney General to the State Treasurer and the State Tax Commission that the suit against the State of Mississippi pending on the effective date of House Bill 8, First Extraordinary Session of 1990, [Laws, 1990 Ex Session, Ch. 12, eff June 26, 1990], in the Chancery Court for the First Judicial District of Hinds County, Mississippi, styled Albert Butler et al v. the Mississippi State Tax Commission et al, has been voluntarily dismissed with prejudice as to all plaintiffs at the request of the complainants and that no attorney's fees or court costs have been assessed against the state and each of the parties, including Claiborne County and each municipality and school district located in the county, have signed and delivered to the Attorney General a full and complete release in favor of the State of Mississippi and its elected officials of all claims that have been asserted or may be asserted in the suit pending on the effective date of House Bill 8, First Extraordinary Session of 1990, [Laws, 1990 Ex Session, Ch. 12, eff June 26, 1990], in the Chancery Court for the First Judicial District of Hinds County, Mississippi, styled Albert Butler et al v. the Mississippi State Tax Commission et al, and the deposit into the State General Fund of in-lieu payments and interest thereon due the state under subsection (3)(b) of this section but placed in escrow because of the lawsuit described above, the state shall promptly transfer to the Board of Supervisors of Claiborne County out of the State General Fund an amount of Two Million Dollars ($ 2,000,000.00) which shall be a one-time distribution to Claiborne County from the state. Such payment may be expended by the Board of Supervisors of Claiborne County for any purposes for which a county is authorized by law to levy an ad valorem tax and shall not be included or considered as proceeds of ad valorem taxes for the purposes of the growth limitation on ad valorem taxes for the 1991 fiscal year under Sections 27-39-321 and 27-39-305.

(d) After distribution of the one-time payment to Claiborne County as set forth in subsection (3) (c) of this section, the Department of Revenue upon certification that the pending lawsuit as described in subsection (3)(c) of this section has been voluntarily dismissed shall promptly deposit an amount of Five Hundred Thousand Dollars ($ 500,000.00) into the Grand Gulf Disaster Assistance Trust Fund as provided for in Section 33-15-51, which shall be a one-time payment, to be utilized in accordance with the provisions of such section.

(e) After distribution of the one-time payment to Claiborne County as set forth in subsection (3)(c) of this section and the payment to the Grand Gulf Disaster Assistance Trust Fund as set forth in subsection (3)(d) of this section, the Department of Revenue upon certification that the pending lawsuit as described in subsection (3)(c) of this section has been voluntarily dismissed shall promptly distribute ten percent (10%) of the remainder of the prior payments remaining in escrow to the General Fund of the state and the balance of the prior payments remaining in escrow shall be distributed to the counties and municipalities in this state wherein such public utility has rendered electric service in the proportion that the amount of electric energy consumed by the retail customers of such public utility in each county, excluding municipalities therein, and in each municipality, for the next preceding fiscal year bears to the total amount of electric energy consumed by all retail customers of such public utility in the State of Mississippi for the next preceding fiscal year. The payments distributed to the counties and municipalities under this paragraph (e) may be expended by such counties and municipalities for any lawful purpose and shall not be included or considered as proceeds of ad valorem taxes for the purposes of the growth limitation on ad valorem taxes under Sections 27-39-321 and 27-39-305.

(f) After distribution of the payments for fiscal year 1991 as set forth in Section 19-9-151 and distribution of the payments as provided for in subsection (3)(b) of this section, the Department of Revenue shall distribute ten percent (10%) of the remainder of the payments to the General Fund of the state and the balance to the counties and municipalities in this state wherein such public utility renders electric service in the proportion that the amount of electric energy consumed by the retail customers of such public utility in each county, excluding municipalities therein, and in each municipality for the next preceding fiscal year bears to the total amount of electric energy consumed by all retail customers of such public utility in the State of Mississippi for the next preceding fiscal year.

(g) No county, including municipalities therein, shall receive in excess of twenty percent (20%) of the funds distributed under paragraph (f) of this subsection.

(h) The revenues received by counties and municipalities under paragraph (f) of this subsection shall not be included or considered as proceeds of ad valorem taxes for the purposes of the growth limitation on ad valorem taxes under Sections 27-39-305 and 27-39-321.



§ 27-35-310 - Abandoned nuclear power plant property exempt from ad valorem taxation

All nuclear power plant property that has been abandoned and written off the books of the public utility owning such property and is no longer considered operating property of such utility by the State Tax Commission or is being permanently decommissioned shall be exempted from all ad valorem taxes now levied or hereafter levied by the State of Mississippi, or any county, municipality, levee district, school or any other taxing district within the state.



§ 27-35-311 - Board of Tax Appeals to hear objections made by Department of Revenue; procedure

(1) It shall be the duty of the Board of Tax Appeals to hear and determine objections to assessments made by the Department of Revenue for ad valorem tax purposes. They may, if they think objections just, sustain the same and amend assessments, if necessary accordingly.

(2) Any objection shall be in writing and filed with the Executive Director of the Board of Tax Appeals within the thirty-day period set out in Section 27-35-309(2)(a). At the time of filing the objection with the Executive Director of the Board of Tax Appeals, the taxpayer shall also file a copy of his written objection with the Department of Revenue.



§ 27-35-313 - Rolls to be sent to counties

So soon as the assessment rolls have remained subject to objection for thirty (30) days, and when all objections, if any, are disposed of, the assessment rolls shall be approved by the Department of Revenue, and a certified copy of the assessment rolls shall be sent immediately to the clerks of the board of supervisors of the respective counties, who shall file and preserve it as a record.



§ 27-35-315 - Duty of clerk of board of supervisors

The clerk of the board of supervisors shall make one copy of the said assessment rolls, and shall certify and deliver the same to the tax collector which when done shall have the same force and effect as other certified copies of tax rolls placed in the hands of the tax collector.



§ 27-35-319 - Assessing and taxing property of telephone companies located in not more than six counties

Notwithstanding the provisions of Sections 27-35-31, 27-35-309, 27-35-317 and 27-35-323, when all the property of a telephone company is located in not more than six (6) counties, it shall be assessed and taxed as that of a person; and the laws, providing for the assessment and collection of taxes on the property of persons, shall apply to the assessment and collection of taxes on the property of such companies. All shares or certificates of stock issued by any such corporation or company shall be exempt from taxation and shall not be returned for assessment. Its land and tangible personal property shall be assessed and taxed where situated on the first day of January of the year.



§ 27-35-321 - Corporation owning certain kind of toll bridge declared a public service corporation for tax purposes; assessment by the state tax commission

Any corporation owning, possessing, holding or operating a toll bridge structure located partly but not wholly within one county of this state and any substantial part of which so situated in this state is used or operated, howsoever, by or in connection with any common carrier railroad, as an instrumentality or facility for the conduct by such common carrier railroad of interstate commerce or its interstate transportation business, shall be considered and the same is hereby declared and defined to be a public service corporation as to all of its property situated in this state and which is liable to taxation in this state; and such property shall be wholly and exclusively subject to valuation and assessment for the purposes of taxation by the state tax commission of Mississippi, which commission is by law constituted state assessor of railroads and other public service corporations. Such property of said corporation shall be assessed to the extent and in like manner as the property of other public service corporations and public utilities now subject to the authority and jurisdiction of said commission; and said toll bridge corporations shall make and file schedules in time and manner as provided by Sections 27-35-309, 27-35-317, 27-35-323 and under penalties as therein provided.

Such property of all persons, partnerships or associations of persons, so owned, held, possessed, operated, situated and utilized, however, shall, likewise, be valued and assessed for the purposes of taxation by the said state tax commission of Mississippi.



§ 27-35-325 - Department of Revenue empowered to assess certain property escaping taxation

The Department of Revenue is hereby authorized and empowered and it shall be its duty to assess any property required to be assessed by the Department of Revenue as the state assessor of railroads, which it discovers escaping taxation in former years by reason of not being assessed; and to assess or cause to be assessed and taxed, any such property which it discovers escaping taxation by reason of not being assessed in or for the benefit of any road district, school district, or other taxing district or municipality, although the property may have been assessed and taxed for state and general county taxes; however, the right to so assess property shall expire at the end of seven (7) years from the date when the right so to do first accrued. When any property is discovered escaping assessment and taxation which, under the law, is required to be assessed by the Department of Revenue as state assessor of railroads, the Department of Revenue shall assess the same for such purpose and for the years it has escaped taxation, and shall give notice by United States mail, or otherwise, by the Commissioner of Revenue of the Department of Revenue to the owner of the property, or agent, of such owner, showing what property has escaped assessment and for what years, and all other proper information, and the owner shall have thirty (30) days in which to file objections. The Department of Revenue shall deal with the assessment in all respects with the same powers as if made at the time regular assessment of such property is made, and shall have power to require such information as it may desire for the correct determination of all questions before it. When any objection is heard and determined, the Board of Tax Appeals shall by order approve or disapprove, or may modify the assessment, and make it final. If no objection is made in regard to the assessment or if the assessment is approved or modified by the Board of Tax Appeals, the Department of Revenue shall certify it to the clerk of the board of supervisors of the county or counties where the property is located, and such assessment shall be dealt with by the clerk and tax collector as is required in cases of assessments when made at the regular time. In all cases where suit is necessary, it shall be the duty of the Attorney General to represent the Department of Revenue whenever requested to do so.



§ 27-35-327 - Records to be kept and preserved

Complete and full records shall be kept and preserved by the state tax commission of all things done under the authority vested in it as the state assessor of railroads, and public utilities.



§ 27-35-331 - Public service corporations liable for ad valorem taxes on certain buildings and land

The public service corporations to which Sections 27-35-331 through 27-35-343 apply are persons, individuals, partnerships, corporations, associations or entities that own, control, manage or operate a business engaged in:

(a) The generation, manufacture, transmission or distribution of electricity to or for the public for compensation.

(b) The distribution or sale of natural or artificial gas to the public for compensation; provided, however, Sections 27-35-331 through 27-35-343 shall not apply to entities engaged in the interstate transmission of gas by pipeline.

(c) The transmission, conveyance or reception of any message over wire or by radio, or otherwise, of writing, signs, signals, pictures and sounds of all kinds by or for the public for compensation; provided, however, Sections 27-35-331 through 27-35-343 shall not apply to telephone companies whose properties are located in not more than six (6) counties as provided in Section 27-35-319, Mississippi Code of 1972.



§ 27-35-333 - Properties of public service corporations subject to ad valorem taxes

The properties of public service corporations which are subject to Sections 27-35-331 through 27-35-343 are limited to:

(a) Vacant and unimproved real estate owned in fee simple.

(b) Buildings and the land on which they are situated utilized solely for the purpose of housing the managerial offices of such corporations, and the office furniture and facilities located therein.

(c) Buildings and the land on which they are situated utilized for the warehousing or storage of materials and supplies; provided, however, Sections 27-35-331 through 27-35-343 do not apply to the materials, supplies, equipment and facilities warehoused or stored therein.

(d) Buildings and the land on which they are situated utilized for the purpose of conducting the merchandising and sale of appliances utilizing the utility service furnished by such entity, together with inventories of such goods and appliances.



§ 27-35-335 - Properties of public service corporations not subject to ad valorem taxes

Sections 27-35-331 through 27-35-343 do not apply to properties owned by such public service corporations utilized in the furnishing of the utility service in which such public service corporations are engaged. This exclusion includes, but is not restricted to, the following: electric generating plants and related facilities; electric transmission and distribution facilities; electric substations; telephone exchanges; communication facilities by means of which communication service is effected; communication relay facilities; gas mains, pumping stations; metering facilities; compression stations; all facilities and equipment by means of which gas is received from the supplier and delivered to the consumer. It is the intent of Sections 27-35-331 through 27-35-343 to vest in county tax assessors the jurisdiction to assess only those types and kinds of properties enumerated in Section 27-35-333, and no other.



§ 27-35-337 - Duty of public service corporations to report certain data to county tax assessors

It shall be the duty of public service corporations subject to Sections 27-35-331 through 27-35-343 to report to the county tax assessor of the counties in which any property subject to Sections 27-35-331 through 27-35-343 is located the same information and data, at the same time as such data and information has heretofore been reported to the State Tax Commission. Reports to the State Tax Commission may, after the effective date of Sections 27-35-331 through 27-35-343, eliminate the data and information which will be reported to county tax assessors pursuant to this section.



§ 27-35-339 - Appraisal and assessment of certain property of public service corporations

All property, as described in Section 27-35-333, of public service corporations subject to Sections 27-35-331 through 27-35-343 shall be appraised by county tax assessors and assessed in proportion to its true value in the same manner as is provided by law for other properties subject to the jurisdiction of the county tax assessors and at the same assessment ratio as established for other public service corporation property.



§ 27-35-341 - No other assessment to be made for purposes of ad valorem taxes imposed by municipalities or other taxing districts

With respect to properties appraised and assessed by county tax assessors pursuant to Sections 27-35-331 through 27-35-343, the assessments so made shall constitute the assessment thereof for purposes of ad valorem taxes imposed by municipalities or other taxing districts on properties located therein. Assessing jurisdiction over such properties is specifically not conferred upon municipal authorities or authorities of other taxing districts.



§ 27-35-343 - Years to which Sections 27-35-331 through 27-35-343 shall apply

Sections 27-35-331 through 27-35-343 shall apply to the assessment of public service corporation properties for the calendar year 1987 and thereafter.






Article 5 - ASSESSMENT OF TRANSPORTATION COMPANIES OPERATING OR FURNISHING RAILROAD CARS

§ 27-35-501 - Assessment by Commissioner of Revenue

It shall be the duty of the Commissioner of Revenue, constituting the state assessor of railroads and other public service corporations, to annually assess for taxation the property of the persons, firms, partnerships, companies, associations, or corporations, as hereinafter defined, engaged in the business of operating, furnishing or leasing cars for the transportation of freight, or to be used in the operation of any railway line or lines wholly or partially within this state.



§ 27-35-503 - Company defined

The word "company" as used in the following sections shall be deemed and construed to mean any person, firm, partnership, company, association, or corporation engaged in operating, furnishing, or leasing cars, as defined and described in Sections 27-35-505 and 27-35-507, whether formed or organized under the laws of this state, or any other state or territory, or foreign country.



§ 27-35-505 - Freight line company defined

Every company engaged in the business of operating cars, not otherwise listed for taxation or taxed in Mississippi, for the transportation of freight, whether such freight be owned by such company, or any other person or company, over any railway line or lines, in whole or in part within this state, such line or lines not being owned, leased, or operated by such company, whether such cars be termed box, flat, coal, ore, tank, stock, gondola, furniture or refrigerator cars, or by some other name, shall be deemed to be a freight line company.



§ 27-35-507 - Equipment company defined

Every company engaged in the business of furnishing or leasing cars of whatsoever kind or description, to be used in the operation of any railway line or lines, wholly or partially within this state, such line or lines not being owned, leased or operated by such company, and such cars not being otherwise listed for taxation in Mississippi shall be deemed to be an equipment company.



§ 27-35-509 - Companies to make report to state tax commission; information to be given

Every company as above defined doing business or owning cars which are operated in this state, shall, annually, on or before the first day of April, in each year, make out and deliver to the state tax commission a statement, verified by oath of an officer or agent of such company, making such statement, showing as of the first day of January, of the year in which the statement is rendered, the following:

(1) The name of the company.

(2) The nature of the company, whether a person, firm, partnership, company, association or corporation, and under the laws of what state organized.

(3) The location of its principal office, or place of business.

(4) The name and post-office address of its president, secretary, treasurer, auditor, other principal officers.

(5) The name and post office address of the principal officer or managing agent of the company in Mississippi, if any.

(6) The aggregate number of miles traveled within the State of Mississippi by its cars during the preceding calendar year and the aggregate number of miles over each railroad in the state; and the total number of miles traveled by its cars during the preceding calendar year wherever operated.

(7) The average number of miles traveled by the cars of each class of its cars during the preceding year. The number of cars necessary for the mileage traveled within the State of Mississippi, under the circumstances that ordinarily attend the use of such cars, and where different classes of cars are used by said company, as to the matters embraced in this and the preceding paragraph, it shall furnish the required information as to each class of said cars on the forms prescribed and furnished by the State Tax Commission.

(8) The actual cash value on the first day of January next preceding, of the said number of cars necessary to provide for the mileage to be reported as required by paragraph (6) of this section.

(9) The real estate, personal property, structures, machinery, fixtures, and appliances, owned by said company, within the state, and the location and the actual value thereof, and in what county, municipality, road district, school district or other taxing district where the same was located on the first day of January next preceding.

The State Tax Commission may grant an extension of up to thirty (30) days for the filing of the statements required by this section.



§ 27-35-511 - Tax commission may call for additional information

Upon the filing of such statements the state tax commission shall examine each of them and if it shall deem the same insufficient, or if they fail to fully set out the matters required to be reported, or if the state tax commission desires any other or further information, it shall require such officer, or agent, to make such other and further statements as to such matters as it may deem proper.



§ 27-35-513 - Failure to report; penalty

If any company shall fail, or refuse, to make and file any statements required by law or any other statement demanded by the State Tax Commission on or before the time required by Section 27-35-509, Mississippi Code of 1972, such company shall pay a penalty of up to ten percent (10%) on the tax as computed by the State Tax Commission, and in case of such failure, neglect or refusal, the commission shall make out an assessment against the company or companies, from the best information available.



§ 27-35-515 - Exemptions; payments in lieu of taxes

Any railcar company required to be assessed under Section 27-35-501, Mississippi Code of 1972, shall be exempt from county, municipal and district ad valorem taxes. In lieu of the payment of ad valorem taxes, such company shall pay to the State Tax Commission a sum based upon the assessed value of the company in an amount to be determined and distributed as follows:

(a) The State Tax Commission shall annually assign an assessed value to any railcar company described in Section 27-35-501, Mississippi Code of 1972. In determining this assessed value, the commission shall consider the value of the company's cars apportioned to Mississippi and, among other things, the proportion of the total number of car miles within the state during the preceding year to the total number of such car miles during the same period, both within and without the state.

(b) On or before the first day of December for the year applicable, such company shall pay to the State Tax Commission a sum equal to the assessed value of that company's railcars apportioned to Mississippi multiplied by a rate as determined by the tax commission comprised of applicable statewide averages of county and municipal millages.

(c) The State Tax Commission shall have the power to adopt, amend or repeal rules and regulations necessary to implement the duties assigned to the commission in this section.

(d) Funds collected under this section shall be distributed to the respective counties of the state in proportion to the number of miles of railroad in the respective county to the total number of miles of railroad in the entire state. The State Tax Commission shall retain three percent (3%) of the funds collected under this section to defray the cost of collection and distribution of such funds.



§ 27-35-517 - Objections to assessments

(1) The assessment when made and completed shall remain open for thirty (30) days for inspection in the offices of the Department of Revenue and be subject to objections by the railcar companies for the same time period. The Board of Tax Appeals shall hear all objections, and it may increase or decrease any assessment if such action appears to be necessary and proper.

(2) Any objection shall be in writing and filed with the Executive Director of the Board of Tax Appeals within the thirty-day period set out in subsection (1) of this section for objections. At the time of filing the objection with the Executive Director of the Board of Tax Appeals, the taxpayer shall also file a copy of his written objection with the Department of Revenue.



§ 27-35-519 - Clerks of board of supervisors to apportion payments between municipalities and taxing districts

Payments as determined by the State Tax Commission shall be sent to the clerk of the board of supervisors of the counties of the state to which payments have been allocated, and the respective clerks shall apportion the county payment to the municipalities and other taxing districts in proportion to the number of miles of railroad in the municipality or other taxing districts to the number of miles of railroad in the entire county.



§ 27-35-525 - Railroads to file reports

It shall be the duty of all railroads operating in the State of Mississippi to furnish to the Mississippi state tax commission, on blanks to be furnished by the said commission to the railroad companies operating in the State of Mississippi, a true and accurate record of the car mileage made by the cars of the said companies, as defined above, over their rails within the State of Mississippi during the preceding calendar year. Said reports shall be duly attested by the proper officers of said railroad companies and shall be filed in the office of the Mississippi Tax Commission on or before the first day of May of each calendar year, or as soon thereafter as they can practically be compiled. Said reports shall become delinquent on and after the first day of June of the year in which they are due, and the officers of any railroad company failing to make the reports hereinbefore provided shall be deemed guilty of a misdemeanor, and on conviction thereof shall be fined not exceeding one hundred dollars, or in default of payment thereof imprisoned not exceeding thirty days.



§ 27-35-527 - Failure to report; penalty

Any company, failing to make a report to the Mississippi Tax Commission as herein required, or which shall fail to comply with any of the above provisions, shall be prohibited from doing business in the State of Mississippi, or operating its rolling stock over any railroad in the State of Mississippi; and it shall be the duty of the chancery court of Hinds County, upon application of the state tax commission, to issue an injunction prohibiting all such companies who have failed or refused to comply with the provisions of this article from further operating their rolling stock over any railroad in the State of Mississippi. Provided that all such companies shall have the right to have the injunction issued as above mentioned, dissolved on showing to the court that they have complied with the provisions of this article.



§ 27-35-531 - Collection of taxes owed on railroad cars

All taxes for which any company is liable under the provisions of this article shall be collected and recovered by the State Tax Commission in the same manner provided by law for the collection of sales taxes; and all administrative provisions of the Mississippi Sales Tax Law, including those which fix damages, penalties and interest for nonpayment of taxes, failure to file returns, and for other noncompliance with the provisions of such chapter, and all other requirements and duties imposed upon taxpayers, shall apply to all persons liable for taxes under the provisions of this article and the commission shall exercise all the power and authority and perform all the duties with respect to taxpayers under this article as are provided in the sales tax law, except that in cases of conflict, then the provisions of this article or any other title or chapter which imposes a tax on rail cars shall control.






Article 7 - TAXATION OF AIRLINE COMPANY AIRCRAFT

§ 27-35-701 - Definitions

As used in this article, the words shall have the following meanings:

(a) "Aircraft" means any contrivance, fully equipped for flight, used or designed for navigation or flight through the air.

(b) "Airline company" means any person who undertakes, directly or indirectly, to engage in the scheduled transportation by aircraft of persons or property for hire in interstate, intrastate or international transportation.

(c) "Operated" or "operation" means regularly scheduled landings or takeoffs of aircraft.

(d) "Commission" or "department" means the Department of Revenue.

(e) "Person" means any individual, corporation, firm, partnership, company or association, and includes a guardian, trustee, executor, administrator, receiver, conservator or any person acting in a fiduciary capacity therefor.



§ 27-35-703 - Assessment of aircraft; airline companies to annually file schedule of aircraft operated within the state; objections to assessments to be heard by Board of Tax Appeals

(1) The department shall annually assess, adjust, equalize and apportion the valuation of all aircraft of each airline company of a type or model operated in this state by such airline company by such type or model. Such aircraft shall be valued by the department in the same manner as other personal property in the state is valued.

(2) Each airline company shall file with the department, on or before the first Monday in April of each year, a complete schedule of all aircraft of a type or model operated in this state by such company. Such schedule shall be made under oath on forms prescribed and furnished by the department. If any airline company shall fail, refuse or neglect to file the required schedules, such company may be penalized in the manner provided for in Section 27-35-305.

(3) The assessment when made and completed shall remain open for thirty (30) days for inspection in the offices of the Department of Revenue and be subject to objections by the airline companies for the same time period. The Board of Tax Appeals shall hear all objections, and it may increase or decrease any assessment if such action appears to be necessary and proper.

(4) Any objection shall be in writing and filed with the Executive Director of the Board of Tax Appeals within the thirty-day period set out in subsection (3) of this section for objections. At the time of filing the objection with the Executive Director of the Board of Tax Appeals, the taxpayer shall also file a copy of his written objection with the Department of Revenue.



§ 27-35-705 - Apportionment of valuation of aircraft to Mississippi

The valuation of such aircraft apportioned to this state shall be determined by the commission to be the proportion of the total valuation of such aircraft determined on the basis of the arithmetical average of the following two ratios:

(a) The ratio which the total time scheduled on the ground within this state of such aircraft during the preceding calendar year bears to the total time scheduled on the ground within and without this state of such aircraft during the preceding calendar year.

(b) The ratio which the total mileage scheduled within this state of such aircraft operated in this state during the preceding calendar year bears to the total mileage scheduled within and without this state of such aircraft during the preceding calendar year.



§ 27-35-707 - Further apportionment of valuation of aircraft to local taxing entity

The aggregate value of the aircraft of an airline company determined under the provisions of Section 27-35-705 is further apportioned to the local taxing entity or entities in which such aircraft operated during the preceding calendar year. This apportionment shall be made on the ratio which the number of operations of such aircraft in the local taxing entity bears to the total number of operations of such aircraft within this state during the preceding calendar year.



§ 27-35-709 - Local levy and collection of tax on apportioned valuation

The local taxing entity or entities to which the value of aircraft is apportioned under the provisions of Section 27-35-707 shall levy and collect a tax upon such apportioned valuation as it would upon any other taxable property subject to taxation by that entity or entities.



§ 27-35-711 - Tax to be in lieu of all other ad valorem taxes

The ad valorem taxation authorized by this article shall be in lieu of all other ad valorem taxes upon the aircraft of airline companies.









Chapter 37 - AD VALOREM TAXES--PAYMENTS IN LIEU OF TAXES

Article 1 - FEDERAL LANDS

§ 27-37-1 - Definitions

The following definitions shall be applied to the terms used in this article:

(a) "Agreement" shall mean contract, and shall include any renewal or renewals and alterations of a contract.

(b) "Political subdivisions" shall mean any county, municipality, levee district, drainage district, road district, consolidated school district, special consolidated school district, municipal separate school district, rural separate school district, common school district, or other agency or unit of this state which now is, or hereafter shall be, authorized to levy taxes or empowered to cause taxes to be levied.

(c) "Services" shall mean such public and municipal functions as are performed for property in, and for persons residing within, a political subdivision.

(d) "Project" shall mean any resettlement project or rural rehabilitation project for resettlement purposes of the United States located within this state and a political subdivision, and shall include persons inhabiting such project.

(e) "Governing body" shall mean the board, body or persons in which is vested the power to levy taxes of a political subdivision as a body corporate, or otherwise.

(f) The words "head of family" shall have the same meaning as under the Homestead Exemption Law.



§ 27-37-3 - Payments in lieu of taxes; agreements with United States

The governing body of any county in this state is hereby authorized and empowered, (a) to make requests of the United States for and on behalf of the county and other political subdivisions whose jurisdictional limits are within or coextensive with the limits of the county, for the payment of such sums in lieu of taxes as the United States may agree to pay, and (b) to enter into agreements with the United States, in the name of the county, for the performance of services by the county and such other political subdivisions for the benefit of a project, and for the payment by the United States to the county, in one or more installments, of sums in lieu of taxes. Except in the case of a municipal separate school district, the governing body of the municipality is authorized and empowered to make agreements for payments in lieu of school taxes.



§ 27-37-5 - Agreement; notice to subdivisions

Each agreement entered into pursuant to Section 27-37-3 shall contain the names of the political subdivisions with respect to which it is consummated and a statement of the proportionate share of the payment by the United States to which each political subdivision shall be entitled. The governing body shall immediately notify each political subdivision of the county with respect to which an agreement is entered into, of the consummation thereof.



§ 27-37-7 - Statement by county auditor; receipt

On or before the date on which payment of sums in lieu of taxes is due, the county auditor shall present a statement to the United States, in the name of the county, in the amount of such payment. Whenever such payment is received, the county auditor shall issue a receipt therefor in the name of the county, for the political subdivisions included in the agreement.



§ 27-37-9 - Apportionment of funds

Immediately after receiving a payment in lieu of taxes, the county auditor shall apportion and pay it to the several political subdivisions in accordance with the agreement under which the payment was received, notwithstanding any other law controlling the expenditure of county funds.



§ 27-37-11 - Requests for payments by subdivisions

If the United States declines to deal with a county with respect to any political subdivision whose jurisdictional limits are within or coextensive with the limits of the county, or in the event the jurisdictional limits of a political subdivision lie within more than one county, that political subdivision is authorized to make requests of the United States for such payments in lieu of taxes as the United States may agree to pay. Provided, in the case of a consolidated or a rural separate school district located in more than one county, the governing body of the county shall make agreements for payments in lieu of taxes in their respective counties. Such political subdivisions as are referred to in this section (other than school districts located in more than one county) are hereby empowered to enter into agreements with the United States for the performance by the political subdivision of services for the benefit of a project, and for the payment by the United States to the political subdivision, in one or more installments, of sums in lieu of taxes.



§ 27-37-13 - Deposit of funds

All money received by a political subdivision pursuant to Section 27-37-9 or 27-37-11 shall be deposited in such fund or funds as may be designated in the agreement; provided, however, that if the agreement does not make such designation, the money shall be deposited in such fund or funds as the governing body of such political subdivision shall direct by appropriate resolution.



§ 27-37-15 - Basis of payments

The amount of any payment of sums in lieu of taxes may be based on the estimated cost to each political subdivision, for and on whose behalf an agreement is entered into, of performing services for the benefit of a project during the period of the agreement, after taking into consideration the benefits to be derived by the political subdivision from such project, but shall not be in excess of the taxes which would result to the political subdivision for said period if the real property of the project within the political subdivision were taxable.



§ 27-37-17 - Duties of subdivisions regarding provision of services

No provision of this article shall be construed to relieve any political subdivision of the state, in the absence of an agreement for payment of sums in lieu of taxes by the United States, as provided in this article, of the duty of furnishing for the benefit of a project all services which the political subdivision usually furnishes to property in, and to persons residing within, a political subdivision without a payment of sums in lieu of taxes; provided if sums in lieu of taxes are not paid within one (1) year after due, such services may be discontinued.



§ 27-37-19 - Tax commission to prepare roll of federal lands

It shall be the duty of the state tax commission to obtain annually, or as often as may be necessary or expedient, from the farm security administration or from any agency vested with power to act, a correct legal description of all lands acquired or owned by the United States for any project and, when verified and corrected, to enter the same upon a suitable roll or schedule, listing the said lands in the order in which lands are entered upon the regular land assessment rolls. A separate roll or schedule shall be prepared annually for each county, and it shall be made up in such manner as to show the lands in each political subdivision.



§ 27-37-21 - Duty of assessor; valuation of lands

It shall be the duty of each county assessor and of each chancery clerk to furnish the state tax commission with all information with respect to such lands for a project, showing the legal description, and the estimated value of the land and all elements thereof. The tax commission may, through its own employees and agents, verify all lists of lands furnished by the farm security administration, or other United States agency, county assessors and chancery clerks.

The tax commission is authorized to determine by agreement with the farm security administration, or other authorized United States agency, the value of the said lands (real estate) reasonably equal and uniform with the value of other like lands in the respective counties; and such value shall be considered in determining the sum to be paid by the United States in lieu of taxes to the state, and political subdivisions. If the farm security administration fails to agree to a value, the tax commission shall determine the value.



§ 27-37-23 - Roll; copies to counties; revision

When the necessary information has been received and the same has been verified, the tax commission shall make up, annually, for each county, a roll or schedule as required by Section 27-37-21 and shall make two (2) true and correct copies thereof. The original shall be preserved by the tax commission, as a record, and one (1) of the said copies shall be certified to the chancery clerk of the county in which the lands listed therein are located, and the other to the tax assessor of said county, prior to the first Monday in July. The chancery clerk and assessor shall file the said rolls as a public record in their respective offices. The tax commission may, at any time, prepare and file supplemental or revised rolls, to correct errors, or to include additional lands acquired by the United States.



§ 27-37-25 - Roll; comparison and entry on county roll

Upon receipt by the assessor of the roll or schedule of land, he shall compare the same with the assessment roll of the county, and in land assessment years, shall enter upon the assessment roll of the county all lands listed upon said roll or schedule, in the appropriate place; that is, said lands shall be listed in the proper section, township and range, but without value, and he shall enter the number of acres in each tract in the column on said land roll provided for United States government lands, and show the owner as the United States. The copy filed with the chancery clerk shall be presented to the board of supervisors, and it shall be the duty of the said board to examine the assessment roll of the county and to verify the descriptions and entries on the said roll by the assessor and make any necessary correction thereon.

It shall be the duty of the chancery clerk to carefully verify all of said entries and descriptions and to make all extensions and correctly add the number of acres.



§ 27-37-27 - Roll; years when land not assessed

When the assessor and chancery clerk shall receive the roll or schedule of land from the state tax commission, as provided by Section 27-37-21 of this article, in the years in which land is not assessed, or after the completion of the roll in land assessment years, they shall present the same to the board of supervisors, and the board shall carefully compare it with the land assessment roll of the county. It shall be the duty of the board of supervisors of each county in which any of such lands are located, to require the assessor to prepare proper petitions for the cancellation or change of assessments as provided by Section 27-35-143, Mississippi Code of 1972, and the board shall proceed to adopt proper orders as required by Section 27-35-149, Mississippi Code of 1972, so as to cancel all assessments against land owned by the United States for the purposes set forth in this article, and to assess to the proper owners any lands which are taxable to individual owners. All such petitions prepared by the assessor shall be acted upon by the board, proper orders adopted, as herein provided, and the same submitted to the tax commission for its approval or disapproval, to the end that all lands which are exempt from assessment shall be so shown on the roll, and all parties properly assessed with the lands owned, and the tax collector credited with any assessments with which he may be charged, and which are cancelled or reduced.



§ 27-37-29 - Tax commission to request payment; other powers

The state tax commission is hereby directed and authorized to request for and on behalf of the State of Mississippi the payment by the United States of any sums in lieu of taxes as authorized and contemplated by Section 2, Public Law 845, 74th Congress, approved June 29, 1936, (Paragraph 432, Title 40, U. S. C. S). The state tax commission is further authorized and empowered to enter into negotiations and consummate an agreement, or any renewal or alteration thereof, for and on behalf of the State of Mississippi for payment by the United States of any sums in lieu of taxes, authorized by said law. The authority hereby vested in the state tax commission is continuous and may be exercised annually, or at such times as may be deemed necessary or expedient.



§ 27-37-31 - Agreements to be filed with treasurer; credit of funds

The state tax commission, shall, upon the consummation of the agreement, or agreements authorized by this article, or any renewal or alteration thereof, file with the state treasurer an itemized statement of the amounts due to the state.

Upon receipt of the said sum by the treasurer, the part determined by the state tax commission to be due the State of Mississippi shall be credited to the general fund as a part of the general revenues of the state.






Article 3 - TENNESSEE VALLEY AUTHORITY

§ 27-37-301 - Payments by Authority in lieu of taxes; apportionment

(1) Except as otherwise provided in subsection (4) of this section, the payments received and to be received by the State of Mississippi and counties therein from the Tennessee Valley Authority in lieu of taxes under Section 13 of the Tennessee Valley Authority Act of 1933, as amended, for the fiscal year ended June 30, 1957, and each fiscal year thereafter shall be shared and apportioned among the State of Mississippi and the counties and municipalities of Mississippi in which the Tennessee Valley Authority owns or operates power property on the following basis:

(a) From payments made for each such fiscal year by the Authority directly to the State of Mississippi, the state shall retain for the benefit of its General Fund an amount equal either to twelve and two-tenths percent (12-2/10%) of the total combined payments for such fiscal year by the Authority to the state and to counties therein, or to the former annual ad valorem property taxes levied by the state on power property (including reservoir land allocated to power purposes) purchased and operated by the Tennessee Valley Authority based upon the average of two (2) years of such taxes next prior to purchase as determined by the Tennessee Valley Authority under the provisions of Section 13 of the Tennessee Valley Authority Act, as amended, whichever is greater.

(b) After transfer to the State General Fund of the amount specified in subsection (a) hereof, the remainder of the payments made for each such fiscal year by the Authority directly to the State of Mississippi shall be distributed among counties and municipalities in which the Authority had power property (including reservoir land allocated to power purposes) at the end of the preceding fiscal year in such manner that the sum of such remainder plus the total of payments for the same fiscal year by the Authority directly to counties of the state shall be apportioned among said counties and municipalities by the same ratio that the book value of the Authority's power property in each county and in each municipality, respectively, bore as of the end of such preceding fiscal year to the total of the book value of the Authority's power properties in all counties within the state (including properties in municipalities within such counties) plus the book value of the Authority's power properties located in all municipalities within the state. The apportionment above provided for, however, shall be subject to the following qualifications, and the payment distribution thereunder shall be subject to such adjustment as may be necessary to meet the conditions set out in the paragraphs below:

(i) Notwithstanding any other provisions of this article all payments in lieu of taxes by the Tennessee Valley Authority directly to any county for any fiscal year shall be retained by such county. Such direct payments shall be deducted from the amount finally apportioned to such county under this subsection (b) before distribution of the balance, if any, of such county's payment share for the particular fiscal year from the state government.

(ii) With respect to any particular fiscal year, no municipality of the state shall receive less than the former annual ad valorem property taxes levied by such municipality on power property purchased and operated by the Tennessee Valley Authority, based upon the average of two (2) years of such taxes next prior to purchase as determined by the Tennessee Valley Authority under the provisions of Section 13 of the Tennessee Valley Authority Act, as amended.

(iii) If the initially apportioned payment share of any county or municipality is less than the minimum tax replacement amount to which such county or municipality may be entitled under paragraphs (i) and (ii) above, then the amount due to such county or municipality shall be increased to conform with such requirements, and the previously apportioned shares of all other counties and municipalities shall be reduced pro rata so that the total of such reductions shall equal the total of increases necessary to meet the minimum payment requirements of this paragraph.

(2) From and after May 25, 1976, the funds from the Authority authorized for deposit in the General Fund, as provided by subsection (1)(a) of this section, shall be deposited directly into the Tennessee-Tombigbee Waterway Bridge Bond Retirement Fund created by Section 65-26-9. Except as otherwise provided in subsection (4) of this section, when an amount equal to twenty-five percent (25%) of the total costs as to the principal of and the interest on the bonds issued under the authority of subsection (1) of Section 65-26-15 shall have been paid, such funds shall again be deposited into the State General Fund and the provisions of subsection (3)(a) of Section 65-26-19 which pledged such funds from the Authority for payment of the bonds shall stand repealed.

(3) From and after May 25, 1976, any increase in funds from the Authority, authorized for distribution to the Counties of Alcorn, Chickasaw, Clay, Itawamba, Kemper, Lee, Lowndes, Monroe, Noxubee, Pontotoc, Prentiss and Tishomingo by Chapter 26 of Title 65 over the amount received in 1975, shall be deposited directly into the Tennessee-Tombigbee Waterway Bridge Bond Retirement Fund created by Section 65-26-9 until terminated by the provisions of Chapter 26 of Title 65.

(4) (a) When the principal of, redemption premium, if any, and interest on the general obligation bonds issued under Section 65-26-15 have been paid in full, the payments to be received thereafter by the State of Mississippi and counties therein from the Tennessee Valley Authority in lieu of taxes under Section 13 of the Tennessee Valley Authority Act of 1933, as amended, for each fiscal year shall be apportioned and paid as follows:

(i) Ten percent (10%) of such payments shall be paid into the State General Fund.

(ii) Twelve and one-half percent (12- 1/2%) of such payments shall be paid to Tishomingo County.

(iii) Seventy-seven and one-half percent (77- 1/2%) of such payments shall be paid to the counties and municipalities in the state within the service area of the Tennessee Valley Authority in the proportion that the amount of sales of power service to retail consumers by the Tennessee Valley Authority, or any facility distributing such power, for the next preceding fiscal year in each county, excluding municipalities therein, and in each municipality, bears to the total sales of such power service for said fiscal year to retail consumers statewide.

(iv) Notwithstanding any provision of this subsection (4) to the contrary, from the amount determined to be distributed to each county, including municipalities therein, under this subsection, the State Tax Commission shall withhold twenty-five percent (25%) of such allocation and distribute same to all school districts within the county in the proportion that the number of teacher units allotted to each school district within the county bears to the total teacher units allotted to all school districts within the county.

(v) Notwithstanding any provision of this subsection (4) to the contrary, the amount which would otherwise be allocated to the Town of Burnsville by the distribution in fiscal year 1987 and each fiscal year thereafter shall be increased to the amount it actually received from the distribution in fiscal year 1985 by payment out of the amount which would otherwise be distributed to the County of Tishomingo.

(b) (i) For the first fiscal year only in which distribution of Tennessee Valley Authority in lieu tax payments is made pursuant to this subsection (4), One Million Dollars ($ 1,000,000.00) shall be paid into the appropriate fund for expenditure by the Yellow Creek State Inland Port Authority, subject to the approval of the Mississippi Board of Economic Development, for capital improvements and economic development.

(ii) An additional distribution of Tennessee Valley Authority in lieu tax payments pursuant to this subsection (4) shall be made to Union County and Benton County for the following fiscal years in the manner hereinafter provided:

A. For fiscal year 1987, a payment equal to eighty percent (80%) of the difference between the amount paid to the county and municipalities therein on or about October 17, 1986, and the amount which the county and municipalities therein would otherwise be entitled to receive based on a pro rata calculation of sales of power service to retail consumers within the county, including municipalities therein.

From the amount determined to be allocated to each municipality under subsection (4)(a)(iii) within the two (2) respective counties, sixty percent (60%) thereof shall be paid to the county.

B. For fiscal year 1988, a payment equal to sixty percent (60%) of the difference between the amount paid to the county and municipalities therein on or about October 17, 1986, and the amount which the county and municipalities therein would otherwise be entitled to receive based on a pro rata calculation of sales of power service to retail consumers within the county, including municipalities therein.

From the amount determined to be allocated to each municipality under subsection (4)(a)(iii) within the two (2) respective counties, forty percent (40%) thereof shall be paid to the county.

C. For fiscal year 1989, a payment equal to forty percent (40%) of the difference between the amount paid to the county and municipalities therein on or about October 17, 1986, and the amount which the county and municipalities therein would otherwise be entitled to receive based on a pro rata calculation of sales of power service to retail consumers within the county, including municipalities therein.

From the amount determined to be allocated to each municipality under subsection (4)(a)(iii) within the two (2) respective counties, twenty percent (20%) thereof shall be paid to the county.

(iii) Monies remaining after the allocations in items (i) and (ii) of this paragraph (b) have been made shall then be distributed as provided in subsection (4)(a)(i), (ii) and (iii) above, without affecting the initial calculation of the apportionment to Union County and Benton County, including any municipalities therein.

(5) Distributions required by this section shall be made as soon as practicable following receipt by the state of Tennessee Valley Authority payments in lieu of taxes; however, distributions need not be made more frequently than monthly. The amounts held by the State Fiscal Management Board on April 20, 1987, shall be distributed as soon as practicable following April 20, 1987.



§ 27-37-303 - Distribution of state receipts

At the end of each fiscal year, the State Tax Commission shall ascertain from the Tennessee Valley Authority to the extent it has the necessary data available, and from other sources, including electric power associations and other power distributors, to the extent it does not, the amount of power sales or kilowatt-hour sales to consumers in each county and municipality in this state by the Tennessee Valley Authority or any facility distributing such power and the book value of Tennessee Valley Authority power property in each Mississippi county and municipality in which the Tennessee Valley Authority holds such property, and the minimum amounts paid or payable by the Tennessee Valley Authority in replacement of former county and municipal ad valorem taxes on power properties purchased and operated by the Tennessee Valley Authority in Mississippi, if such information is necessary to determine the apportionment of funds under Section 27-37-301. Thereafter, as funds are received from the Tennessee Valley Authority, but not more frequently than monthly, the State Tax Commission shall apportion the amount received by the State Treasurer of Mississippi in accordance with Section 27-37-301 hereof, and shall issue his warrant therefor to the various counties and municipalities entitled thereto, and the same shall be paid by the State Treasurer from the funds received from the Tennessee Valley Authority. Said funds so received by the State Treasurer shall be deposited to a special fund until disbursements are made as herein authorized and directed, and that portion found to be due the State of Mississippi shall be transferred to the General Fund of the state as a part of the general revenues of the State of Mississippi.



§ 27-37-305 - Receipt of funds for counties

In those counties in which the power operations of the Tennessee Valley Authority are carried on and in which the Tennessee Valley Authority had acquired properties previously subject to state and local taxation, the board of supervisors of such counties are hereby authorized to receive for and on behalf of the county and county taxing units or districts any payments made by Tennessee Valley Authority in lieu of taxation under the provisions of Section 13 of the Tennessee Valley Authority Act of 1933 and amendments thereto, if any; and the said board of supervisors of the respective counties affected hereby are hereby authorized to receive for and on behalf of the county, sums apportioned under provisions of Sections 27-37-301 and 27-37-303 hereof.



§ 27-37-307 - Distribution of receipts of counties and municipalities; characterization of receipts for purposes of growth limitations on ad valorem taxes

The payments received by the board of supervisors direct from Tennessee Valley Authority shall be deposited to a special fund and the said board of supervisors shall ascertain at the end of each fiscal year what portion of said payments received by it during the preceding twelve (12) months is due or should be credited to the various taxing funds, districts or units of the county; and, when so ascertained, the said board of supervisors shall cause transfer of such sums from the special funds to the general funds of such taxing districts or units of the county, to be expended or applied as the governing authority of each such taxing unit might determine by proper order, for current operating expenses or to the payment of bonds and interest.

The said payments received by the board of supervisors and the municipal governing authorities from the state, under the provisions of subsection (1) or (4) of Section 27-37-301 and Section 27-37-303 hereof, shall be paid by the said board of supervisors and governing authorities into their respective general funds.

The board of supervisors of any county and the governing authorities of any municipality are hereby authorized and empowered to distribute out of their general funds to school districts of the county or municipality, as the case may be, all or any portion of amounts received by them as Tennessee Valley Authority payments in lieu of taxes.

Payments received pursuant to this article by the counties, school districts and municipalities shall not be included or considered as proceeds of ad valorem taxes for the purpose of the statutory growth limitations on ad valorem taxes.









Chapter 38 - AD VALOREM TAXES--TELECOMMUNICATIONS TAX REFORM

§ 27-38-1 - Short title

This chapter may be cited as the "Mississippi Telecommunications Tax Reform Act."



§ 27-38-3 - Legislative findings; purpose

(1) The Legislature finds that one measure of the state's economic competitiveness is the presence of an efficient and affordable telecommunications infrastructure using the latest technological advancements.

(2) The Legislature further finds that the telecommunications industry is undergoing a dramatic change that is altering the identity of its participants, the nature of services that the industry provides, and the methods used to deliver those services.

(3) The Legislature finds that the telecommunications industry is becoming increasingly competitive and that full and fair competition within the telecommunications industry is beneficial to all Mississippians.

(4) The Legislature further finds that existing Mississippi ad valorem property tax laws place certain telephone companies at a competitive disadvantage because their property is classified for ad valorem tax purposes as "public utility property" and is assessed at the rate of thirty percent (30%) of such property's true value while many of their competitors' property is not classified as "public utility property" and is therefore assessed at the rate of fifteen percent (15%) of such property's true value.

(5) The Legislature finds that the competitive inequities engendered by such existing Mississippi property tax laws hinder the investment in the state's telecommunications infrastructure.

(6) The Legislature finds that the best method to mitigate the effects of such competitive disadvantage is to create a partial exemption for that particular species of property owned by telephone companies that is assessed at the higher rate. This partial exemption is most effectively implemented as an ad valorem tax refund from the State of Mississippi in an amount equal to the portion of the ad valorem taxes paid by such telephone companies that is attributable to the higher assessment rate.

(7) The Legislature further finds, however, that it is in the best interests of the State of Mississippi and its political subdivisions that the tax revenues available to the state should not be diminished by the tax refunds granted to such telephone companies; and that an expansion of the sales tax base to include interstate telecommunications services is expected to provide tax revenues to the state that are approximately equal to the amount of the tax refunds granted to such telephone companies.

(8) Furthermore, the Legislature finds that it is in the best interests of Mississippi consumers of telecommunications services that any tax savings experienced by such telephone companies be passed on to consumers in the form of reductions in the prices charged for the services provided by such telephone companies.

(9) Accordingly, the Legislature finds that there is a compelling public need to effect these changes in the tax system of the state in order to:

(a) Avoid placing certain telecommunications services providers at a competitive disadvantage;

(b) Provide purchasers of telecommunications services with greater choices and lower prices; and

(c) Preserve the revenue base of the existing property tax system for political subdivisions of the state.



§ 27-38-5 - Certain providers of telecommunication services entitled to refund of ad valorem tax; when refund payments due; refund payments to be made from Telecommunications Ad Valorem Tax Reduction Fund; proportionate reduction of refunds in the event of insufficient monies in Fund; unpaid refunds to carry forward to succeeding taxable years; excess amounts in Fund to be transferred to Motor Vehicle Ad Valorem Tax Reduction Fund

(1) With respect to ad valorem taxes becoming due after January 1, 2001, every person providing telecommunications services subject to sales tax under Section 27-65-19(1)(d), Mississippi Code of 1972, and which operates in more than six (6) counties, shall be entitled to a refund from the State of Mississippi in an amount equal to fifty percent (50%) of the aggregate amount of the ad valorem tax paid by such person on Class IV property, as defined in Section 112, Mississippi Constitution of 1890, to local taxing districts.

(2) On or before March 15, 2001, and on or before March 15 of each year thereafter, the Department of Revenue shall pay all refunds to which telecommunications service providers are entitled under the provisions of subsection (1) of this section for ad valorem taxes that became due on or before the first day of February immediately preceding March 15.

(3) The payments made pursuant to subsection (2) of this section shall be paid by the Department of Revenue exclusively out of the Telecommunications Ad Valorem Tax Reduction Fund created pursuant to Section 27-38-7. To the extent that the amount contained in such fund does not equal or exceed the payments prescribed by this section, such payments shall be proportionately reduced by the amount of the shortfall; provided, however, that any reduction shall be carried forward and paid to the respective telecommunications service provider in any succeeding taxable year or years in which monies remain in the fund after payment of all refunds pursuant to subsection (2) of this section for such year. The Department of Revenue shall determine the amount of any reductions pursuant to this subsection.

(4) On or before April 15, 2001, and on or before April 15 of each year thereafter, amounts in the Telecommunications Ad Valorem Tax Reduction Fund, which are in excess of the amounts necessary to pay all refunds pursuant to subsection (2) of this section and all amounts carried forward pursuant to subsection (3) of this section shall be transferred into the Motor Vehicle Ad Valorem Tax Reduction Fund established in Section 27-51-105.



§ 27-38-7 - Telecommunications Ad Valorem Tax Reduction Fund established; Fund administered by State Tax Commission

(1) There is created in the State Treasury a special fund to be known as the Telecommunications Ad Valorem Tax Reduction Fund, into which shall be deposited the money specified in Section 27-65-75(15) and such other money as the Legislature may provide by appropriation. The money in the fund shall be used to make the payments provided for in Section 27-38-5.

(2) The Telecommunications Ad Valorem Tax Reduction Fund shall be administered by the State Tax Commission, and money in the fund shall be expended upon appropriation by the Legislature. Unexpended amounts remaining in the fund at the end of the state fiscal year shall not lapse into the State General Fund, and any interest earned on amounts in the fund shall be deposited to the credit of the fund. The State Tax Commission shall make the calculations necessary to make the distributions required pursuant to Section 27-38-5, and shall make the transfer of unexpended amounts required to be made pursuant to Section 27-38-5.



§ 27-38-9 - Rate reduction required of providers that experience tax savings

To the extent that a person providing telecommunications services that are regulated by the Mississippi Public Service Commission experiences a tax savings as a result of the provisions of this chapter, such savings shall inure to the benefit of the customers of such person in a manner to be determined by the Mississippi Public Service Commission. The Mississippi Public Service Commission shall issue a rate reduction order implementing the provisions of this section on or before December 31, 2000.






Chapter 39 - AD VALOREM TAXES--STATE AND LOCAL LEVIES

Article 1 - STATE LEVY

§ 27-39-17 - Transfer by board of supervisors of withheld taxes and matching levy from unauthorized to authorized purpose; approval

The board of supervisors of any county is hereby authorized and empowered, in its discretion, to transfer funds deposited from the withholding of state ad valorem taxes and the matching levy, including interest earned thereon, which were withheld for a purpose held by the supreme court of the State of Mississippi to be unauthorized, to a fund for a purpose authorized by law, subject to the approval of the state fiscal management board.






Article 2 - ADVERTISEMENT OF PROPOSED AD VALOREM TAX INCREASES

§ 27-39-201 - Short title

This article shall be entitled the "Advertisement of Proposed Ad Valorem Tax Increases Act."



§ 27-39-203 - Public hearings to consider budget and tax levies; form and content of advertisement of hearings

(1) The governing body of all taxing entities shall hold a public hearing at which time the budget and tax levies for the upcoming fiscal year will be considered.

(2) The public hearing shall be advertised in accordance with the following procedures. The advertisement shall be no less than one-fourth (1/4) page in size and the type used shall be no smaller than eighteen (18) point and surrounded by a one-fourth-inch solid black border. The advertisement may not be placed in that portion of the newspaper where legal notices and classified advertisements appear. It is the intent of the Legislature that the advertisement appears in a newspaper that is published at least five (5) days a week, unless the only newspaper in the county is published less than five (5) days a week. It is further the intent of the Legislature that the newspaper selected be one of general interest and readership in the community, and not one of limited subject matter. The advertisement shall be run once each week for the two (2) weeks preceding the adoption of the final budget. The advertisement shall state that the taxing entity will meet on a certain day, time and place fixed in the advertisement, which shall be not less than seven (7) days after the day the first advertisement is published, for the purpose of hearing comments regarding the proposed budget and proposed tax levies. Any increase in the projected budget revenues or any increase in the millage rate over the current fiscal year shall be explained by the governing body giving the reasons for the proposed increase. A taxing entity collecting taxes in more than one (1) county shall make the required advertisement by publication in each county where the taxing entity collects taxes.

(3) All hearings shall be open to the public. The governing body of the taxing entity shall permit all interested parties desiring to be heard an opportunity to present oral testimony within reasonable time limits.

(4) Each taxing entity shall notify the county or municipal governing body of the date, time and place of its public hearing. No taxing entity may schedule its hearing at the same time as another overlapping taxing entity in the same county, but all taxing entities in which the power to set tax levies is vested in the same governing authority may consolidate the required hearings into one (1) hearing. The county or municipal governing body shall resolve any conflicts in hearing dates and times after consultation with each affected taxing entity.

(5) If the proposed tax levies are not in excess of the current fiscal year's certified tax rate, the advertisement shall be in the following form:

"NOTICE OF A PUBLIC HEARING ON THE PROPOSED BUDGET AND PROPOSED TAX LEVIES FOR THE UPCOMING FISCAL YEAR FOR -- (Name of the taxing entity)

The (name of the taxing entity) will hold a public hearing on its proposed budget and proposed tax levies for fiscal year (insert the year) on (date and time) at (meeting place).

The (name of the taxing entity) is now operating with projected total budget revenue of $ . ( percent) or $ of such revenue is obtained through ad valorem taxes. For the next fiscal year, the proposed budget has total projected revenue of $ . Of that amount, ( percent) or $ , is proposed to be financed through a total ad valorem tax levy.

The decision to not increase the ad valorem tax millage rate for fiscal year (insert the year) above the current fiscal year's ad valorem tax millage rate means you will not pay more in ad valorem taxes on your home, automobile tag, utilities, business fixtures and equipment and rental real property, unless the assessed value of your property has increased for fiscal year (insert the year).

Any citizen of (name of the taxing entity) is invited to attend this public hearing on the proposed budget and tax levies for fiscal year (insert the year) and will be allowed to speak for a reasonable amount of time and offer tangible evidence before any vote is taken."

(6) (a) If the proposed tax levies for the upcoming fiscal year shall exceed the current fiscal year's certified tax rate, the advertisement shall be in the following form:

"NOTICE OF A TAX INCREASE AND A PUBLIC HEARING ON THE PROPOSED BUDGET AND PROPOSED TAX LEVIES FOR -- (Name of the taxing entity)

The (name of the taxing entity) will hold a public hearing on a proposed ad valorem tax revenue increase for fiscal year (insert the year) and on its proposed budget and proposed tax levies for fiscal year (insert the year) on (date and time) at (meeting place).

The (name of the taxing entity) is now operating with projected total budget revenue of $ . ( percent) or $ of such revenue is obtained through ad valorem taxes. For next fiscal year, the proposed budget has total projected revenue of $ . Of that amount, ( percent) or $ is proposed to be financed through a total ad valorem tax levy.

For next fiscal year, the (name of the taxing entity) plans to increase your ad valorem tax millage rate by mills from mills to mills. This increase means that you will pay more in ad valorem taxes on your home, automobile tag, utilities, business fixtures and equipment and rental real property.

Any citizen of (name of the taxing entity) is invited to attend this public hearing on the proposed ad valorem tax increase, and will be allowed to speak for a reasonable amount of time and offer tangible evidence before any vote is taken."

(b) If an increase in the tax levy is necessary only because of an increased funding request made by a county district or any other cost which by law the county must fund and may not decrease in amount, then the notice required by this subsection shall be used and the county shall explain, in clear language in the notice, that the increase in the tax levy is necessary only because of the increased funding request of the county district or other cost incurred.

(7) During the fiscal year in which a county has completed a countywide reappraisal of the valuation of the property in the county that has been approved by the Department of Revenue and results in an increase in the assessed valuation of the property, the governing board of each taxing unit in the county, as defined in Section 27-33-11, shall include in the notice required to be published under this section the lower millage rate that would produce the same amount of revenue from ad valorem taxation on property of the taxing unit that was produced in the fiscal year before the property of the taxing unit was reappraised.

(8) After the hearing has been held in accordance with the above procedures, the governing body of the taxing entity may adopt a resolution levying a tax rate on classes of property designated by Section 112, Mississippi Constitution of 1890, as specified in its advertisement. If the resolution adopting the tax rate is not adopted on the day of the public hearing, the scheduled date, time and place for consideration and adoption of the resolution shall be announced at the public hearing and the governing body shall advertise the date, time and place of the proposed adoption of the resolution in the same manner as provided under subsection (2).

(9) Any governing body of a tax entity shall be prohibited from expending any funds for the applicable fiscal year until it has strictly complied with the advertisement and public hearing requirements set forth in this section.



§ 27-39-207 - Advertisement of intention to increase ad valorem tax by school district; form and content of public notice; hearings

(1) Unless the increased revenue in a budget is derived solely from the expansion of a school district's ad valorem tax base, a school district shall not budget an increase in an ad valorem tax effort in dollars for support of the school district unless it first advertises its intention to do so at the same time that it advertises its intention to fix its budget for the next fiscal year.

(2) A request for an increase in ad valorem tax effort in dollars for the support of the school district pursuant to Sections 37-57-105 and 37-57-107 shall not be levied until an order has been approved by the school board of the school district in accordance with the following procedure:

(a) The school board of the school district shall advertise its intent to increase its ad valorem tax effort in dollars in a newspaper of general circulation in the county. The advertisement shall be no less than one-fourth (1/4) page in size and the type used shall be no smaller than eighteen (18) point and surrounded by a one-fourth-inch solid black border. The advertisement shall not be placed in any portion of the newspaper where legal notices and classified advertisements appear. The advertisement shall appear in a newspaper that is published at least five (5) days a week, unless the only newspaper in the county is published less than five (5) days a week. The newspaper selected shall be one of general interest, readership and circulation in all areas of the community. The advertisement shall be published once each week for the two-week period preceding the adoption of the final budget. The advertisement shall provide that the school board of the school district will meet on a certain day, date, time and place fixed in the advertisement, which shall be no less than seven (7) days after the day the first advertisement is published. The meeting on the proposed increase may coincide with the hearing on the proposed budget of the school board of the school district.

(b) Except as provided for in subsection (1) of this section, if a school district is requesting an increase in ad valorem tax effort in dollars pursuant to Sections 37-57-105 and 37-57-107, it shall be in the following form:

"NOTICE OF PROPOSED AD VALOREM TAX EFFORT

(Name of the school district)

The (name of the school district) will hold a public hearing on its proposed school district budget for fiscal year (insert the year) on (date and time) at (meeting place). At this meeting, a proposed ad valorem tax effort will be considered.

The (name of the school district) is now operating with a projected total budget revenue of $ . Of that amount, percent or

$ of such revenue is obtained through ad valorem taxes. For next fiscal year, the proposed budget has total projected revenue of $ . Of that amount, ( percent) or $ is proposed to be financed through a total ad valorem tax levy.

For the next fiscal year, the proposed increase in ad valorem tax effort by (name of the school district) may result in an increase in the ad valorem tax millage rate. Ad valorem taxes are paid on homes, automobile tags, business fixtures and equipment, and rental real property.

Any citizen of (name of the school district) is invited to attend this public hearing on the proposed ad valorem tax effort, and will be allowed to speak for a reasonable amount of time and offer tangible evidence before any vote is taken."

(3) The school board of the school district, after the hearing has been held in accordance with the above procedures, may adopt an order requesting the levying of an ad valorem tax effort in dollars in excess of the certified tax rate. If such order is not adopted on the day of the public hearing, the scheduled date, time and place for consideration and adoption of the order shall be announced at the public hearing.

(4) All hearings shall be open to the public. The school board of the school district shall permit all interested parties desiring to be heard an opportunity to present oral testimony within reasonable time limits and offer tangible evidence.

(5) Each school board of a school district shall notify the taxing entity of the date, time and place of its public hearing. No school board of a school district may schedule its hearing at the same time as another overlapping school district in the same county.






Article 3 - LOCAL LEVIES

§ 27-39-301 - Levy of tax

No governing authority, having the power to impose or levy ad valorem taxes, shall, after the expiration of the fiscal year ending September 30, 1932, make any ad valorem tax levy or levies contrary to the provisions of this article.



§ 27-39-303 - General county ad valorem tax levy; distribution of Tennessee Valley Authority in lieu payments

The board of supervisors of any county is hereby empowered to levy ad valorem taxes on taxable property in the respective counties in any one (1) year, as shown by the assessment roll containing assessments of property made as of January 1 of the year, and the assessment of motor vehicles as made according to the provisions of the Motor Vehicle Ad Valorem Tax Law of 1958 (Section 27-51-1 et seq.) for all general county purposes, exclusive only of levies for schools at the rate necessary to fund such purposes.

The board of supervisors of any county is further empowered to expend the proceeds of this levy for any purpose authorized for any other levy which the board of supervisors is authorized to make. The board of supervisors may authorize general fund expenditures for road and bridge construction; provided that the expenditures do not exceed thirty percent (30%) of the general fund in any one (1) fiscal year; provided that any general fund expenditures shall be subject to the requirements of Section 65-15-21, Mississippi Code of 1972; and the board may authorize general fund expenditures for school purposes when necessary to meet the minimum local ad valorem tax effort required by Section 37-57-1, Mississippi Code of 1972.

The board of supervisors of any county is further empowered to distribute from the county general fund a portion of the county's share of payments made by the Tennessee Valley Authority to the state in lieu of taxes (a) to the school districts of said county and (b) for construction on the roads and bridges of said county in an amount which bears the same proportion to the total amount of the county's share as the millage for the school fund and road and bridge fund bears to the total millage levied by the county. In the event said in lieu payments are expended for capital improvements, said payments shall not be subject to the increase limitations specified in Section 27-39-321 or 37-57-107, Mississippi Code of 1972.



§ 27-39-305 - Countywide levy for construction and maintenance of roads and bridges; limitation upon receipts from levy; disposition of excess funds; special ad valorem tax to cover shortfalls

(1) In addition to the levy authorized by Section 27-39-303, the board of supervisors may annually impose a countywide ad valorem tax levy or levies for the maintenance and/or construction of roads and bridges.

(2) For each fiscal year, the aggregate receipts from taxes levied for the maintenance and/or construction of roads and bridges pursuant to this section shall not exceed the aggregate receipts from this source during any one (1) of the immediately preceding three (3) fiscal years, as determined by the board of supervisors, plus an increase not to exceed ten percent (10%). The additional revenue from the ad valorem tax on any newly constructed properties or any existing properties added to the tax rolls or any properties previously exempt, which were not assessed in the next preceding year may be excluded from the ten percent (10%) increase limitation set forth herein.

(3) The ten percent (10%) increase limitation prescribed in this section may be increased an additional amount only as provided in subsection (4) of this section or when the county board of supervisors has determined the need for additional revenues and has held an election on the question of raising the limitation prescribed in this section. The limitation may be increased under this subsection only if the proposed increase is approved by a majority of those voting in an election held for such purpose. The resolution, notice and manner of holding the election shall be as prescribed by law for the holding of elections for the issuance of bonds by the county board of supervisors. Revenues collected for the fiscal year in excess of the ten percent (10%) increase limitation pursuant to an election shall be included in the tax base for the purpose of determining aggregate receipts for which the ten percent (10%) increase limitation applies for subsequent fiscal years.

(4) As an alternative to the procedure provided in subsection (3) of this section, the ten percent (10%) increase limitation prescribed in this section may be increased by an additional amount without an election thereon if the aggregate receipts from the levy authorized in this section and from all other county levies to which Sections 27-39-320 and 27-39-321 apply do not exceed one hundred ten percent (110%) of the aggregate receipts from all such levies during any one (1) of the immediately preceding three (3) fiscal years, as determined by the board of supervisors.

(5) Except as otherwise provided for excess revenues generated pursuant to an election under subsection (3) of this section and for excess revenues generated in accordance with subsection (4) of this section, if revenues collected as the result of the taxes levied for the fiscal year pursuant to this section exceed the increase limitation, then it shall be the mandatory duty of the board of supervisors to deposit such excess receipts over and above the increase limitation into a special account and credit it to the county road and bridge fund. It will be the further duty of such board to hold said funds and invest the same as authorized by law. Such excess funds shall be calculated in the road and bridge budget for the succeeding fiscal year. Taxes imposed for the succeeding year shall be reduced by the amount of excess funds available. Under no circumstances shall such excess funds be expended during the fiscal year in which such excess funds are collected.

(6) In any county where there is located a nuclear generating power plant on which a tax is assessed under Section 27-35-309(3), the term "the aggregate receipts from taxes" as used in this section shall be the portion of the "base revenue" as defined in Section 27-39-320 which is used for the maintenance and/or construction of roads and bridges.

(7) If a shortfall occurs in revenues from sources other than ad valorem taxes and oil and gas severance taxes budgeted for the county road and bridge fund during the 1987 fiscal year, then the county may levy a special ad valorem tax for the 1988 fiscal year in an amount the avails of which shall not exceed such shortfall; provided, however, that the aggregate receipts from all ad valorem levies for the maintenance and/or construction of roads and bridges for the 1988 fiscal year shall not exceed the aggregate receipts from this source for the immediately preceding fiscal year plus an increase not to exceed twenty percent (20%).

(8) If a shortfall occurs in revenues from oil and gas severance taxes budgeted for the county road and bridge fund during the 1987 fiscal year, then the county may levy a special ad valorem tax for the 1988 fiscal year in an amount the avails of which shall not exceed such shortfall. The avails of such special ad valorem tax shall not be included within the ten percent (10%) increase limitation. The ad valorem taxes levied to offset the shortfall shall be deemed to be ad valorem tax receipts produced in the 1988 fiscal year for the purpose of determining the limitation on receipts for the succeeding fiscal years.



§ 27-39-307 - Municipal general ad valorem tax levy

Municipalities may levy ad valorem taxes upon all taxable property within such municipality for general revenue purposes and for general improvements. Further, the governing authorities of any municipality may make additional levies for special purposes as authorized by law. Any such levy which is an increase from the previous fiscal year must be advertised in accordance with Sections 27-39-203 and 27-39-205. In addition to funding municipal general purposes, the municipal general ad valorem tax levy may be used to supplement any municipal ad valorem tax levy for a special purpose authorized by law, excluding levies for schools, without regard to any statutory millage limitation on such special purpose tax levy; however, nothing herein contained shall be construed to exempt such tax levies from the limitation on total receipts under Section 27-39-321.



§ 27-39-309 - Debts; special improvements

The limitations fixed by the foregoing sections shall not apply to any levy made for the payment of indebtedness with interest thereon, nor to special taxes for drainage, levees, sidewalks or street improvements, when such taxes are assessed against particular property.

Nothing herein contained shall be held to repeal any of the provisions of Chapter 96 of the Acts of the Extraordinary Session of 1931, but said Chapter 96 shall remain in full force and effect.



§ 27-39-311 - Punishment of officer voting to impose tax in excess of limits

[With regard to any county which is exempt from the provisions of Section 19-2-3, this section shall read as follows:]

Any member of a board of supervisors or aldermen or city commissioners who shall vote to impose a tax levy in excess of the limits as fixed by this article shall be deemed guilty of a misdemeanor and upon conviction shall be punished in the manner provided by law. It is not the intent or purpose of this article to repeal or abrogate the present law with reference to division of road maintenance funds as now in effect between road districts and municipalities located therein.

[With regard to any county which is required to operate on a countywide system of road administration as described in Section 19-2-3, this section shall read as follows:]

Any member of a board of supervisors or aldermen or city commissioners who shall vote to impose a tax levy in excess of the limits as fixed by this article shall be deemed guilty of a misdemeanor and upon conviction shall be punished in the manner provided by law.



§ 27-39-315 - School levy for maintenance may be separated from bond levy

Boards of supervisors and municipal governing authorities are hereby authorized and empowered in their discretion to divide into two funds the levies which these respective bodies are now authorized and empowered by law to levy for school purposes for other than interest on bonds and bond maturities. One of these funds shall include funds necessary for the current expenses and maintenance of schools, the other fund shall include those items excluded from the term "maintenance tax" as set forth in the homestead exemption law. The levy producing the second fund will not be entitled to reimbursement from homestead exemption appropriations.



§ 27-39-317 - County ad valorem taxes; time and manner of levy

The board of supervisors of each county shall, at its regular meeting in September of each year, levy the county ad valorem taxes for the fiscal year, and shall, by order, fix the tax rate, or levy, for the county, for the road districts, if any, and for the school districts, if any, and for any other taxing districts; and the rates, or levies, for the county and for any district shall be expressed in mills or a decimal fraction of a mill. Said tax rates, or levies, shall determine the ad valorem taxes to be collected upon each dollar of valuation, upon the assessment rolls of the county, including the assessment of motor vehicles as provided by the Motor Vehicle Ad Valorem Tax Law of 1958, Section 27-51-1 et seq., for county taxes; and upon each dollar of valuation for the respective districts, as shown upon the assessment rolls of the county, including the assessment of motor vehicles as provided by the Motor Vehicle Ad Valorem Tax Law of 1958, Section 27-51-1 et seq.; except as to such values as shall be exempt, in whole or in part, from certain tax rates or levies. If the rate or levy for the county is an increase from the previous fiscal year, then the proposed rate or levy shall be advertised in accordance with Section 27-39-203. If the board of supervisors of any county shall not levy the county taxes and the district taxes at its regular September meeting, the board shall levy the same on or before September 15 at an adjourned or special meeting, or thereafter, provided, however, that if such levy be not made on or before the fifteenth day of September then the tax collector or Department of Revenue may issue road and bridge privilege tax license plates for motor vehicles as defined in the Motor Vehicle Ad Valorem Tax Law of 1958, Section 27-51-1 et seq., without collecting or requiring proof of payment of county ad valorem taxes, and may continue to so issue such plates until such levy is duly certified to him, and for twenty-four (24) hours thereafter.

Notwithstanding the requirements of this section, in the event the Department of Revenue orders the county to make an adjustment to the tax roll pursuant to Section 27-35-113, the county shall have a period of thirty (30) days from the date of the commission's final determination to adjust the millage in order to collect the same dollar amount of taxes as originally levied by the board.

In making the levy of taxes, the board of supervisors shall specify, in its order, the levy for each purpose, as follows:

(a) For general county purposes (current expense and maintenance taxes), as authorized by Section 27-39-303.

(b) For roads and bridges, as authorized by Section 27-39-305.

(c) For schools, including the countywide minimum education program levy and the levy for each school district including special municipal separate school districts, but not including other municipal separate school districts, and for an agricultural high school, county high school or junior college (current expense and maintenance taxes), as authorized by Chapter 57, Title 37, Mississippi Code of 1972, and any other applicable statute. The levy for schools shall apply to the assessed value of property in the respective school districts, including special municipal separate school districts, but not including other municipal separate school districts, and a distinct and separate levy shall be made for each school district, and the purpose for each levy shall be stated.

(d) For road bonds and the interest thereon, separately for countywide bonds and for the bonds of each road district.

(e) For school bonds and the interest thereon, separately for countywide bonds and for the bonds of each school district.

(f) For countywide bonds, and the interest thereon, other than for road bonds and school bonds.

(g) For loans, notes or any other obligation, and the interest thereon, if permitted by the law.

(h) For any other purpose for which a levy is lawfully made.

The order shall state all of the purposes for which the general county levy is made, using the administrative items suggested by the State Department of Audit of Mississippi under the county budget law in its uniform system of accounts for counties, but the rate or levy for any item or purpose need not be shown; and if a countywide levy is made for any general or special purpose under the provisions of any law other than Section 27-39-303, each such levy shall be separately stated.

During the month of February of each year, if the order or resolution of the board of trustees of any school district of said county or partly in said county, is filed with it requesting the levying of ad valorem taxes for the support and maintenance of such school district for the following fiscal year, then the board of supervisors of every such county in the state shall notify, in writing, within thirty (30) days, the county superintendent of education of such county, the levy or levies it intends to make for the support and maintenance of such school districts of such county at its regular meeting in September following, and the county superintendent of education and the trustees of all such school districts shall be authorized to use such expressed intention of the board of supervisors in computing the support and maintenance budget or budgets of such school district or districts for the ensuing fiscal school year.



§ 27-39-319 - Clerk to certify levy of county taxes

When the board of supervisors shall have made the levy of county taxes by resolution, the clerk of the board shall thereupon immediately certify the same to the State Auditor and tax collector of the county.

When a resolution levying ad valorem taxes has been adopted by the board of supervisors, the clerk of the board of supervisors shall certify immediately a copy of such resolution to the State Tax Commission. The clerk shall have the resolution of the board of supervisors printed within two (2) weeks after it is entered on the minutes of the board of supervisors, and he shall furnish any taxpayer upon request with a copy thereof. If a newspaper is published within such county, then such resolution shall be published in its entirety, at least one (1) time, within ten (10) days after its adoption. If no newspaper is published within such county, then a copy of such resolution, in its entirety, shall be posted by such clerk in at least three (3) public places in such county, within ten (10) days after its adoption.

The clerk shall be liable on his bond for any damages sustained by his failure to comply with the requirements of this section.



§ 27-39-320 - Amount of levy; limitations as to increases

(1) The Legislature finds and determines that legislation requiring a specific levy or requiring consent of some other governing body to reduce the levy was intended to raise a certain amount of revenue for specific purposes. Upon this determination and notwithstanding the provisions of any statute which requires a definite levy to be made or which requires that a levy may not be reduced except by the consent of some other governing authority, the amount of such levy shall be deemed to be an amount necessary to produce the revenues received in the next preceding year plus, at the option of the taxing authority, an increase not to exceed ten percent (10%) of such revenues.

(2) In any county where there is located a nuclear generating power plant on which a tax is assessed under Section 27-35-309(3), such required levy and revenue produced thereby may be reduced by the levying authority in an amount in proportion to a reduction in the base revenue of any such county from the previous year. Such reduction shall be allowed only if the reduction in base revenue equals or exceeds five percent (5%). "Base revenue" shall mean the revenue received by the county from the ad valorem tax levy plus the revenue received by the county from the tax assessed under Section 27-35-309(3) and authorized to be used for any purposes for which a county is authorized by law to levy an ad valorem tax. For purposes of determining if the reduction equals or exceeds five percent (5%), a levy of millage equal to the prior year's millage shall be hypothetically applied to the current year's ad valorem tax base to determine the amount of revenue to be generated from the ad valorem tax levy. For the purposes of this section, the portion of base revenue used to fund the purpose for which a specific levy is required shall be deemed to be the total receipts from ad valorem taxes for such purpose. This paragraph shall apply to taxes levied for the 1987 fiscal year and for each fiscal year thereafter. If the Mississippi Supreme Court or another court finally adjudicates that the tax levied under Section 27-35-309(3) is unconstitutional, then this paragraph shall stand repealed.

(3) With respect to ad valorem taxes levied on or after October 1, 1980, no county or municipality shall levy those mills heretofore required by law to be levied to an extent that such levy shall produce more than the total receipts produced from such levy in the next preceding year, plus, at the option of the taxing authority, an increase not to exceed ten percent (10%) of such receipts. Such total receipts shall be deemed to include the total avails of such levy either collected from the property owner or by reimbursement by the state. The revenues produced from any newly constructed properties or any existing properties added to the tax rolls or any properties previously exempt which were not assessed in the next preceding year may be excluded from the limitation set forth herein.

(4) The ten percent (10%) increase limitation prescribed in this section may be increased by an additional amount by the board of supervisors of any county if the aggregate receipts from all county levies to which this section and Sections 27-39-305 and 27-39-321 apply do not exceed one hundred ten percent (110%) of the aggregate receipts from all such levies during any one (1) of the immediately preceding three (3) fiscal years, as determined by the board of supervisors.

(5) The limitations set forth in this section shall apply to the mandatory tax levied by Section 27-39-329.



§ 27-39-321 - Limitation on increases of property taxes; special ad valorem tax to cover shortfalls

(1) With respect to ad valorem taxes levied for each fiscal year, no political subdivision may levy ad valorem taxes in any fiscal year which would render in total receipts from all levies an amount more than the receipts from that source during any one (1) of the immediately preceding three (3) fiscal years, as determined by the levying governing authority, plus, at the option of the taxing authority, an increase not to exceed ten percent (10%) of such receipts. The additional revenue from the ad valorem tax on any newly constructed properties or any existing properties added to the tax rolls or any properties previously exempt, which were not assessed in the next preceding year and cost incurred and paid in the next preceding year in connection with reappraisal may be excluded from the ten percent (10%) increase limitation set forth herein. Taxes levied for school district purposes under any statute and taxes levied for the maintenance and/or construction of roads and bridges under Section 27-39-305 shall be excluded from the ten percent (10%) increase limitation set forth herein. Taxes levied for payment of principal of and interest on general obligation bonds issued heretofore or hereafter shall be excluded from the ten percent (10%) increase limitation set forth herein. Any additional millage levied to fund any new program mandated by the Legislature shall be excluded from the limitation for the first year of the levy and included within such limitation in any year thereafter. The limitation imposed under this paragraph shall not apply to those mandatory levies enumerated in Sections 27-39-320 and 27-39-329.

(2) The limitation of this section may be increased only as provided in subsection (3) or (4) of this section or when the governing body of a political subdivision has determined the need for additional revenues, adopts a resolution declaring its intention so to do and has held an election on the question of raising the limitation prescribed in this section. The notice calling for an election shall state the purposes for which the additional revenues shall be used, the amount of the tax levy to be imposed for such purposes and period of time for which such tax levy shall be made; however, such tax levy shall not be made for more than five (5) successive years. The limitation may be increased under this subsection only if the proposed increase is approved by a majority of those voting. Subject to specific provisions of this paragraph to the contrary, the publication of notice and manner of holding the election shall be as prescribed by law for the holding of elections for the issuance of bonds by the political subdivision. Revenues derived from any taxes levied pursuant to such election shall be excluded from the tax base for the purpose of determining aggregate receipts for which the ten percent (10%) increase limitation applies.

(3) As an alternative to the procedure provided in subsection (2) of this section, the ten percent (10%) increase limitation prescribed in this section may be increased by an additional amount by the board of supervisors of any county without an election thereon if the aggregate receipts from all county levies to which this section and Sections 27-39-305 and 27-39-320 apply do not exceed one hundred ten percent (110%) of the aggregate receipts from all such levies during any one (1) of the immediately preceding three (3) fiscal years, as determined by the board of supervisors.

(4) As an alternative to the procedure provided in subsections (2) and (3) of this section, the board of supervisors of any county or the governing authorities of any municipality may, without an election thereon, increase the ad valorem tax levy to which this section applies by the greater of:

(a) An ad valorem tax levy that does not result in an aggregate levy to which this section applies in excess of twenty (20) mills; or

(b) An ad valorem tax levy that is not in excess of any aggregate levy to which this section applies in any one (1) of the immediately preceding ten (10) fiscal years.

(5) In any county where there is located a nuclear generating power plant on which a tax is assessed under Section 27-35-309(3), the term "total receipts" as used in this section shall be the portion of the "base revenue" as defined in Section 27-39-320 which is used for General Fund purposes.

(6) If a shortfall occurs in revenues from sources other than ad valorem taxes and oil and gas severance taxes budgeted for the county or municipal general fund during the 1987 fiscal year, then the county or municipality, as the case may be, may levy a special ad valorem tax for the 1988 fiscal year in an amount the avails of which shall not exceed such shortfall; provided, however, that the aggregate receipts from all ad valorem levies for the county or municipal general fund for the 1988 fiscal year shall not exceed the aggregate receipts from this source for the immediately preceding fiscal year plus an increase not to exceed twenty percent (20%).

(7) If a shortfall occurs in revenues from oil and gas severance taxes budgeted for the county or municipal general fund during the 1987 fiscal year, then the county or municipality, as the case may be, may levy a special ad valorem tax for the 1988 fiscal year in an amount the avails of which shall not exceed such shortfall. The avails of such special ad valorem tax shall not be included within the ten percent (10%) increase limitation. The ad valorem taxes levied to offset the shortfall shall be deemed to be ad valorem tax receipts produced in the 1988 fiscal year for the purposes of determining the limitation on receipts for the succeeding fiscal years.



§ 27-39-323 - Excess receipts; duty of chancery clerk

Except as otherwise provided for excess revenues generated by a county in accordance with subsection (3) of Section 27-39-321 or subsection (2) of Section 27-39-320, if revenue collected as the result of any individual levy referred to in Section 27-39-321 or the aggregate revenue collected from all levies referred to in Section 27-39-320 which are limited to an increase of not more than ten percent (10%) over the receipts from the same for any one (1) of the immediately preceding three (3) fiscal years, as determined by the levying governing authority, exceeds such limit, then it shall be the mandatory duty of the chancery clerk of each county and the clerk of each municipality to deposit such excess receipts over and above the ten percent (10%) increase limitation into a special account and credit it to the fund for which such levy was made. It will be the further duty of the chancery clerk and the city clerk to hold said funds and invest the same as authorized by law and to report the total to the board of supervisors or the municipal governing authorities, as the case may be, at its regular August meeting of each year. Such excess funds shall be calculated in the budgets for the county and for the municipality, respectively, for the purpose for which such levies were made, for the succeeding fiscal year. Taxes imposed for the succeeding year shall be reduced by the amount of excess funds available.

Under no circumstances shall such excess funds be expended during the fiscal year in which such excess funds are collected.



§ 27-39-325 - Authority of counties to levy on taxable property within county to defray cost of reappraisal

The board of supervisors of any county having a plan or contract for reappraisal which has been approved by the State Tax Commission may annually levy an ad valorem tax on all the taxable property within the county, in an amount necessary to defray the cost of reappraisal. The funds derived from the levy shall be placed in a special account and shall be used only for the expenses involved in reappraisal or for repaying any amounts of indebtedness incurred for that purpose. The board may borrow money or issue its notes at the rate of interest to maturity allowed in Section 75-17-105 for the purposes of reappraisal and may pledge the avails of the levy authorized herein for the payment of the principal of and the interest on the indebtedness. The indebtedness incurred for the purpose of defraying the cost of reappraisal shall not be included in computing the debt limit of the county under any present or future law.

No board of supervisors shall make the levy authorized herein for a period of years longer than necessary to pay for reappraisal of property within the county or to repay any indebtedness authorized herein. Provided, however, an ad valorem tax on all the taxable property within the county may be levied in an amount sufficient to defray the cost of maintaining and updating appraisals and an ownership mapping system including, but not limited to, costs for the purchase and maintenance of computer equipment and motor vehicles and costs for computer services and remuneration of certified appraisers and other necessary personnel. The tax levies authorized herein shall not be included in the ten percent (10%) limitation on increases under Section 27-39-321.

This section shall also apply to the board of supervisors of any county which has reappraised in compliance with the State Tax Commission regulations and has an outstanding indebtedness incurred to fund such reappraisal of property.

The tax levies authorized in this section shall not be reimbursable under the provisions of the Homestead Exemption Law of this state.



§ 27-39-329 - County ad valorem tax levy for payment of bonds or notes and for other authorized purposes

(1) Each county shall, in addition to all other taxes authorized by any statute and notwithstanding any limitation provided in this article, levy ad valorem taxes pursuant to subsection (2) of this section.

(2) (a) Any county which has, prior to October 1, 1982, under the provisions of Section 27-39-3, or any other statute authorizing the retention of any state millage or the levying of any county millage, retained a net amount of revenue produced by the state ad valorem tax collected in such county or levied any tax, the proceeds of which have been committed for any purpose authorized by Section 27-39-7 or any other statute authorizing the retention of any state millage or the levying of any county millage, or for the support of a water management district, development district or other district or authority created by law for the improvement and development or operation of a port or harbor or for the payment of any bonds, notes or other indebtedness, or for any other purpose authorized by any statute authorizing the retention of any state millage or the levying of any county millage, shall, for the Fiscal Year 1983 and annually thereafter, levy a tax sufficient to produce the amount of revenue necessary to fulfill such commitment or pay all such bonds, notes or other indebtedness together with the interest thereon as the same shall become due and payable, to continue at the same level the support and operation of such authority or district created by law, as long as the county remains a member, and to fulfill any other purpose authorized by any statute authorizing the retention of any state millage or the levying of any county millage. Any county which has, pursuant to a contract between the Mississippi Board of Economic Development or its predecessor and a city located therein, retained a net amount of revenue, produced by two (2) mills of the state ad valorem tax collected in such county, the proceeds of which have been committed for the improvement, development, operation and expansion of a state port or for the payment of any indebtedness incurred for such purposes, shall, for the Fiscal Year 1983 and annually thereafter until the completion of property reappraisal as certified by the State Tax Commission, levy a tax of two (2) mills to fulfill such commitment consistent with the terms of said contract; however, for the fiscal year after property reappraisal as certified by the State Tax Commission and annually thereafter, such county shall levy an ad valorem tax sufficient to generate revenue equal to the avails of the two-mill levy imposed for the fiscal year next preceding the initial use of such reappraised property values, to fulfill such commitment consistent with the terms of said contract.

Any county which is a member of the Tombigbee River Valley Water Management District may at such time as the district, by determination of the U.S. Army Corps of Engineers, has completely fulfilled all its obligations as local sponsor for the Tennessee-Tombigbee Waterway Project pursuant to P.L. 79-525, 60 Stat. 634 (1946), and has completely fulfilled its obligations for any other lawful project where the district serves as local sponsor, elect to withdraw from or terminate its membership in said district. Upon completion as determined by the U.S. Corps of Engineers, and in order to withdraw from or terminate its membership in the district, the board of supervisors of any county so desiring shall declare its intention by adopting a resolution so stipulating and spreading such executed resolution upon its minutes and publish such resolution once each week for three (3) consecutive weeks in some newspaper published in the county or in a newspaper having a general circulation therein. If, within the time of giving notice, twenty percent (20%) or fifteen hundred (1500), whichever is less, of the qualified electors of the county shall protest or file a petition against the county's withdrawal from or termination of its membership in the district, then such withdrawal or termination of membership shall not occur unless authorized by a majority of the qualified electors of such county voting at an election to be called and held for that purpose. If the county's withdrawal from or termination of its membership in the district is authorized in the manner set forth herein, the board of supervisors shall mail by regular U.S. Mail a certified copy of its executed resolution to the general office of the Tombigbee River Valley Water Management District. Upon full compliance as heretofore and hereafter directed, the Tombigbee River Valley Water Management District shall enter its order on its minutes terminating or withdrawing the membership of the county as of September 30 following, thereby approving the termination or withdrawal of the county and suspending the levy or levies of ad valorem taxes used to support the district. Provided, however, that the board of supervisors shall not suspend the levy or levies of any millage pledged to support the issuance of any bonds or notes in the name of the district during the period of time that such county was a member of the district and which levies were outstanding at the time of the withdrawal and/or termination; and it is further provided, said county shall be liable and responsible for its pro rata share of any present and/or subsequent judgments or liens filed against the district until the statute of limitations shall have run against the district. "Pro rata share" shall be determined by dividing the total ad valorem tax contribution of such withdrawing county by the total of all ad valorem tax contributions of all member counties in the district multiplied by the total of the outstanding bonded indebtedness and other indebtedness funded by such ad valorem levy or levies, as of the date such indebtedness was incurred.

After the commitment has been fulfilled and is certified by the State Tax Commission as having been fulfilled, the board of supervisors may continue to levy a millage for each fiscal year necessary to produce that same dollar amount as the previous fiscal year for the same purpose or for any other purpose for which any portion of the former state ad valorem tax levy could heretofore have been retained, or for general county purposes. After such commitment has been fulfilled, any county which chooses to continue a levy for the same purpose for which such levy was being made may do so in its discretion. Any county which wishes to continue a levy for any other purpose for which the state ad valorem tax could have been retained or for general county purposes may do so only after an election has been held as follows: such tax shall not be levied until the board shall have published notice of its intention to levy same; said notice to be published once each week for three (3) weeks in some newspaper having a general circulation in the county, but not less than twenty-one (21) days, nor more than sixty (60) days, intervening between the time of the first notice and the meeting at which said board proposes to levy such tax. If, within the time of giving notice, twenty percent (20%) or three thousand (3,000) of the qualified electors of the county, whichever is less, shall protest or file a petition against the levy of such tax, then such tax shall not be levied unless authorized by a three-fifths (3/5) majority of the qualified electors of such county, voting at an election to be called and held for that purpose.

In all cases where a county which is a member of the Pat Harrison Waterway District levied an ad valorem tax for the 1996 calendar year for any purpose authorized in this paragraph (a), such levy is hereby ratified, confirmed and validated.

(b) Beginning with taxes levied for the Fiscal Year 1983, each county shall levy each year an ad valorem tax of one (1) mill upon all taxable property of the county which may be used for any purpose for which counties are authorized by law to levy an ad valorem tax, but the avails of such tax levy shall not be expended unless and until the State Tax Commission has certified that the county has a method of maintaining assessment records in accordance with commission rules and regulations, has an ownership mapping system as provided in Section 27-35-53 in conformity with commission specifications, maintains certified appraisers as provided in Section 27-3-52, and complies with requests by the commission for sales data under Section 27-3-51.

In the event the commission enters its order directing that the avails of this levy be paid to the commission pursuant to Section 27-35-113, then the county shall comply with the commission's directions and the monies paid shall remain in escrow until the county is in compliance with acceptable performance standards for the appraisal of property in accordance with Section 27-35-113.

The commission, prior to October 1 of each year, shall notify each county whether or not it is certified as being in compliance with the requirements of subsection (2)(b). A copy of the notice shall be forwarded to the State Auditor. Any county not certified as being in compliance with any requirements of this subsection (2)(b), except where the commission has entered its order requiring the escrowing of these funds pursuant to Section 27-35-113, shall deposit the avails of the levy described herein in an interest-bearing special account and such avails, including interest earned thereon, shall not be expended until such county has been certified by the commission, for each fiscal year, to be in compliance with this subsection (2)(b).

(c) The tax levies required in this section shall not be exempt under the provisions of Section 27-31-101.



§ 27-39-331 - Funds for support of Mississippi Burn Care Fund

The board of supervisors of any county is authorized and empowered, in its discretion, to set aside, appropriate and expend monies from the general fund to the Mississippi Department of Health, or the University of Mississippi Medical Center after the Mississippi Burn Center is operational, for deposit to the Mississippi Burn Care Fund.



§ 27-39-332 - Power and authority of county to levy tax to support Mississippi Burn Care Fund; power and authority of county to levy tax to support the construction and/or operation of Burn Center Lodge

[Until July 1, 2016, this section shall read as follows:]

(1) The board of supervisors of any county is authorized and empowered, in its discretion, to levy a tax not to exceed one (1) mill per annum upon all taxable property of the county, which shall be provided directly to the Mississippi Department of Health to support the Mississippi Burn Care Fund.

(2) (a) The board of supervisors of any county is authorized and empowered, in its discretion, to levy a tax not to exceed one (1) mill per annum upon all taxable property of the county, which shall be provided directly to the Mississippi Burn Foundation to support the construction and/or operation of the Burn Center Lodge for families of victims being treated at the Joseph M. Still Burn and Reconstructive Center, Inc., at Crossgates River Oaks Hospital.

(b) (i) The Mississippi Burn Foundation shall hire an independent auditor, who uses generally accepted accounting principles and auditing standards, to perform an annual audit on the financial condition of the association and to create a report containing the results of the audit. The auditor's report shall be submitted to the Mississippi Commissioner of Insurance within one hundred eighty (180) days of the end of the association's fiscal year, and shall be published in accordance with the Mississippi Public Records Act of 1983.

(ii) No county board of supervisors shall donate any funds to the Mississippi Burn Foundation in any year in which the association fails to submit the annual audit report, required by this paragraph (b), to the Commissioner of Insurance. The Mississippi Burn Foundation shall be prohibited from receiving any funds until the annual audit report, required by this paragraph (b), is submitted to the Commissioner of Insurance.

[From and after July 1, 2016, this section shall read as follows:]

The board of supervisors of any county is authorized and empowered, in its discretion, to levy a tax not to exceed one (1) mill per annum upon all taxable property of the county, which shall be provided directly to the Mississippi Department of Health, or the University of Mississippi Medical Center after the Mississippi Burn Center is operational, to support the Mississippi Burn Care Fund.



§ 27-39-333 - Issuance of promissory notes in event of ad valorem tax shortfall

(1) For purposes of this section, the following terms shall have the meanings ascribed herein:

(a) "Political subdivision" means any political subdivision which receives ad valorem tax revenue.

(b) "Levying authority" means any political subdivision having legal authority to levy ad valorem taxes for its operation or for the operation of another political subdivision.

(2) Any political subdivision which, during a fiscal year, estimates that the amount of the ad valorem taxes or other anticipated revenue from local sources to be collected therein is less than the amount estimated at the time of formulation of its budget for the fiscal year due to circumstances which were unanticipated at the time of formulation of the budget and which will prevent the political subdivision from meeting its financial obligations may, with the approval of the levying authority for such political subdivision, issue promissory notes in an amount equal to the estimated shortfall of ad valorem taxes and/or revenue from local sources but in no event to exceed twenty-five percent (25%) of its budget anticipated to be funded from the sources of the shortfall for the fiscal year.

(3) The proceeds of such notes shall be used in the budget or budgets in which the shortfall occurred and shall be used solely to offset the shortfall in such budgets for the fiscal year. The rate of interest paid thereon shall not exceed that amount set forth in Section 75-17-105, Mississippi Code of 1972. The indebtedness shall be repaid in full, including interest thereon, in equal installments, during the three (3) fiscal years next succeeding the fiscal year in which the notes were issued. For the payment of such indebtedness, the levying authority for the political subdivision shall, at its next regular meeting at which ad valorem taxes are lawfully levied, levy an ad valorem tax sufficient to repay the indebtedness in full, including interest. The proceeds of the notes shall be included as proceeds of ad valorem taxes for the purposes of the limitation on increases in revenue for the next succeeding fiscal year under Section 27-39-305, 27-39-320, 27-39-321 or 37-57-107, Mississippi Code of 1972, whichever is applicable depending upon the purpose for which such proceeds are used.

(4) Any notes issued under this section prior to April 20, 1987, shall be repaid as provided in this section.

(5) For the purposes of Sections 27-39-305, 27-39-320, 27-39-321 and 37-57-107, the terms "revenue" and "receipts" when used in connection with the amount of funds generated in a preceding fiscal year shall include excess receipts collected in the next preceding fiscal year and deposited into a special account under Section 27-39-323.









Chapter 41 - AD VALOREM TAXES--COLLECTION

GENERAL PROVISIONS

§ 27-41-1 - Taxes; when due, payable and collectible

Except as may otherwise be provided in Section 27-41-2, all state, county, school, road, levee and other taxing districts and municipal ad valorem taxes, except ad valorem taxes levied for county or district or municipal bonds and other evidences of indebtedness for money borrowed, and interest thereon, heretofore or hereafter assessed or levied shall be due, payable and collectible by the tax collector and shall be paid on or before the first day of February next succeeding the date of the assessment and levying of such taxes. All taxes levied for county and district and municipal bonds and interest thereon, or betterment or improvement assessments, shall be paid by each person assessed therewith on or before the first day of February next succeeding the date of the assessment and levying of the same, at the time of payment of the state and county ad valorem taxes, except as otherwise hereinafter provided in this chapter. The tax collector shall begin to accept payment for such ad valorem taxes or assessments not later than December 26 of the year prior to the year in which such taxes are required to be paid.

Any county may, by an order spread upon the minutes of the board of supervisors, allow the acceptance of partial payments for ad valorem taxes. Any municipality wherein municipal taxes are not collected by the county may, by an order spread upon the minutes of the governing authority of said municipality, allow the acceptance of partial payments for ad valorem taxes. If said partial payments are allowed by the county or municipality, said partial payments shall be made as follows:

(a) One-half ( 1/2) of all ad valorem taxes due shall be paid on or before February 1.

(b) One-fourth ( 1/4) of all ad valorem taxes, interest and penalty due shall be paid on or before May 1.

(c) One-fourth ( 1/4) of all ad valorem taxes, interest and penalty due shall be paid on or before July 1.

If any unpaid balance exists on August 1, then the lands shall be sold at the land sale on the last Monday in August for said unpaid balance.

All ad valorem taxes, however, assessed against motor vehicles as prescribed by the Motor Vehicle Ad Valorem Tax Law of 1958, for any and all purposes and in any and all jurisdictions, shall be paid in full on the date such taxes are due and payable.



§ 27-41-2 - Interlocal agreement for collection by county of ad valorem taxes due to municipality

If the governing authorities of a municipality and a county have entered into an interlocal agreement pursuant to Section 17-13-1 et seq., and the agreement is for the county to collect for the municipality those ad valorem taxes on real and personal property, motor vehicles and mobile homes or unpaid special assessments as provided in Section 21-19-11 that are due and payable to the municipality, the following shall apply:

(a) The collection of such ad valorem taxes or unpaid special assessments as provided in Section 21-19-11 due by a taxpayer to the municipality shall be evidenced by a receipt showing that the taxes or assessments due have been paid. This receipt also may show that any ad valorem taxes or unpaid special assessments due by the taxpayer to the county have been paid.

(b) Property as described in this section that is sold for unpaid ad valorem taxes or unpaid special assessments due by a taxpayer to the municipality may be sold in a tax sale which may be conducted for unpaid ad valorem taxes or unpaid special assessments due by the taxpayer to the county. This unified tax sale for unpaid taxes or unpaid special assessments due the municipality and the county shall be advertised in substantially the same manner as provided by law for sales of like property for unpaid county ad valorem taxes or unpaid special assessments as provided in Section 21-19-11. The amount of taxes or special assessments for which the property is offered at the unified sale shall be the sum of the taxes or special assessments due by the taxpayer to the municipality and those due to the county. All costs incident to the unified sale shall be included in the total amount for which the property is offered.

(c) Upon offering the property of any delinquent taxpayer at a unified sale as described in paragraph (b) and upon the failure of any person to bid the whole amount of taxes or special assessments and all costs incident to the sale for such property, the county tax collector shall strike the property off to the state.

(d) Except as otherwise specified in this section, the collection of unpaid ad valorem taxes or unpaid special assessments as provided in Section 21-19-11 due to a municipality, the sale of property for unpaid ad valorem taxes or unpaid special assessments due a municipality, and the striking off to a municipality of property for unpaid ad valorem taxes or unpaid special assessments, shall be conducted in accordance with the laws governing the imposition of ad valorem taxes or special assessments as provided in Section 21-19-11 by a municipality.



§ 27-41-3 - Taxes levied for bonds, etc.; how installment payment of may be authorized

The board of supervisors or municipal or other taxing districts, governing authorities or governing boards shall require all taxes levied for bonds and other evidence of indebtedness for money borrowed and interest or betterment or improvement assessments to be paid on or before the first day of February of each year.



§ 27-41-5 - Provisions of chapter applicable to municipalities

The provisions of this chapter shall apply to all municipalities in the State of Mississippi, including those operating under special charters, provided, however, that municipalities operating under special charters, wherein ad valorem taxes become delinquent on any date other than February 1, may continue to collect such taxes as heretofore, and provided, further, that such municipalities operating under special charter may by ordinance provide for the payment of municipal ad valorem taxes in installments as is provided in this chapter except that such municipality shall have the power to fix the dates of the payment of the installments other than those fixed by this chapter.



§ 27-41-6 - Deferral by municipalities of ad valorem tax on real property or inventory levied upon new capital investments in land, buildings or depreciable fixed assets and improvements made by certain small enterprises meeting investment and employment criteria

(1) Notwithstanding any other provisions of law to the contrary, the governing authorities of any municipality, in their discretion, may defer for a period of up to three (3) years ad valorem tax on real property and/or inventory, including ad valorem taxes imposed on commodities, products, goods, wares and merchandise held for resale, with the exception of school ad valorem taxes, levied upon any new capital investments in land, buildings, or depreciable fixed assets and improvements within the municipality made by any business or entity having less than fifty (50) employees whenever the new investment of such business or entity is at least One Hundred Thousand Dollars ($ 100,000.00), in the aggregate, and such new investment provides for the employment of at least five (5) new employees.

(2) The deferral of taxes provided for under subsection (1) of this section may be authorized by resolution duly adopted and entered upon the minutes of the governing authorities of the municipality following receipt of an application filed with the governing authorities by the business or entity describing in detail:

(a) The total dollar amount of new capital investments proposed to be made;

(b) The property for which ad valorem taxation deferral is requested;

(c) A timetable for completion of the new capital investment project;

(d) A demonstration that the business or entity is financially sound and is likely to fulfill its commitments; and

(e) Any other information that the governing authorities of the municipality may require.



§ 27-41-7 - Postponement of taxes in violation of prior contracts not authorized

Nothing in Sections 27-41-3 and 27-41-5 shall be construed to authorize any board of supervisors or the authorities of any municipality to postpone the payment of taxes in violation of any contract entered into prior to the passage of this chapter.



§ 27-41-9 - Interest on taxes due; extension of due date by proclamation

(1) If any person fails to pay the tax levied and assessed against him when due, he shall be required to pay, in addition to the amount of taxes unpaid after February 1, interest thereon at the rate of one percent (1%) per month, or fractional part thereof, from February 1 to the date of payment of such taxes. When the due date for any payment shall fall on a Saturday, Sunday or legal holiday then the payment shall be received by the tax collector on the first working day after such day or days without any interest being owed by the taxpayer.

The interest charge of one percent (1%) shall be collected and apportioned and paid into the state, county, levee board or drainage district or municipal treasury. That portion paid into the county or municipal treasury shall be paid into the general fund of such county or municipality.

If any taxpayer neglects or refuses to pay his taxes on the due date thereof, the said taxes shall bear interest at the rate of one percent (1%) per month or fractional part thereof from the delinquent date to the date payment of such taxes is made; provided that because of unusual conditions in any county where neither the taxpayer nor the tax collector is negligent or responsible for the delay incident to such tax payments, the Governor of the state may by proclamation before, on or after the due date of such tax payments extend the time for the imposition of this penalty for a period not to exceed sixty (60) days, and if necessary, for two (2) additional periods not to exceed sixty (60) days each.

(2) Such proclamation shall be filed with the clerk of the board of supervisors of the county affected thereby and shall not become effective until so filed. The proclamation shall be spread at large upon the minutes of the next regular meeting of the board of supervisors held after the date of the filing thereof.



§ 27-41-11 - Enforcement of payment of taxes; liability of person assessed for fees, penalties, costs, and interest on taxes due

It shall be the duty of every person assessed with state, county, school, road, levee and other taxing district and municipal ad valorem taxes to pay all such taxes to the tax collector on or before the due dates fixed and prescribed in Section 27-41-1 hereof, and if not paid, it shall be the duty of the tax collector to enforce payment thereof as hereinafter provided. If any person fails or neglects to pay the taxes levied and assessed against him as provided in this chapter on or before the due date fixed in Section 27-41-1 of this chapter, he shall be required to pay, in addition to the amount of taxes then due, all other fees, penalties and costs prescribed by law for failure to pay taxes when due, and in addition to the interest prescribed in Section 27-41-9 of this chapter.



§ 27-41-13 - Failure to pay one installment matures all installments

The failure to pay the taxes due and collectible as provided in this chapter, promptly on the due dates herein fixed, shall mature all taxes levied and assessed during any year then remaining unpaid.



§ 27-41-15 - Taxes collected by sale of personalty

Upon default of the payment of any taxes upon the due date prescribed in this chapter, the tax collector shall proceed immediately to collect all taxes then remaining in default and unpaid, by distress and sale of any personal property liable therefor; provided, however, that if the default relates to the payment of ad valorem taxes on personal property, the tax collector may proceed to collect all such installments in the manner provided for in Sections 27-41-101 through 27-41-109. Such sale shall take place at the courthouse door, unless the property distrained be too cumbersome to be removed; and five (5) days' notice of the time and place of sale shall be given by advertisements put up in three (3) public places in the county, one (1) of which shall be at the courthouse door; provided, however, that sales for delinquent municipal taxes shall be advertised in the manner and made at the place designated by ordinances adopted by such municipalities. The collector shall be allowed to collect and retain in addition to the taxes, interest, fees and costs, all necessary expenses of removing and keeping the property distrained. If sufficient personal property liable for taxes cannot be found by the tax collector, the tax collector may make a list of indebtedness due the taxpayer by other persons and sell the same as hereinafter provided. It shall be the duty of the tax collector to enforce the provisions herein contained, and to collect all the taxes due by distraint and sale of personal property; and the tax collector shall seize sufficient of the property of said person to pay said taxes by distress, action at law or in equity, which remedies shall be in addition to all other existing remedies. For any taxes levied against any lands due and remaining unpaid, after the fifteenth day of February and the fifteenth day of August the land shall be sold as provided by law for the sale thereof.

As an alternative to the authority granted under this section to county tax collectors to collect delinquent ad valorem taxes by distress and sale of personal property, the board of supervisors of any county, in its discretion, may contract with a private attorney or private collection agent or agents for the collection of delinquent ad valorem taxes on personal property in the manner provided in Section 19-3-41.



§ 27-41-17 - How installments reinstated

Any taxpayer in default may at any time prior to the sale of his property, real or personal, for such taxes pay the delinquent installment or installments of such taxes plus all fees, interest and costs accrued, and all necessary expenses and reinstate his installment payments; and the balance of his installments of such taxes shall be due and payable as if such taxpayer had not been in default.



§ 27-41-19 - Collector to assess and collect certain taxes

Where the offices of tax collector and assessor are separate, the collector shall assess and collect taxes on land liable to taxation left unassessed by the assessor, and on land that has become liable to taxation since the last assessment. He shall also assess such other persons and personal property as he may find unassessed by the assessor. He shall report to the board of supervisors on making each monthly settlement, under oath, additional assessments made by him, a copy of which the clerk shall transmit to the auditor within ten (10) days, and he shall charge the amount of the state tax thereon to the collector; provided, however, that the collector's right to assess and collect taxes on lands liable to taxation, left unassessed by the assessor, shall not be for a longer period than seven (7) years from the date when his right so to do first accrued.



§ 27-41-21 - Collection of taxes on railroads

The tax collectors shall collect the taxes from railroads and all other taxes on property assessed by the state tax commission from the assessment rolls in all respects as he collects other taxes; but in case of a sale for delinquent railroad taxes, the collector shall first seize and sell personal property or lands other than the road bed; and, second, rolling stock; and, lastly, the road bed of the railroad in his county and in like manner, so far as practicable, in respect to other property assessed by the state tax commission, selling first that property which will least interfere with the business of such person or corporation.



§ 27-41-23 - Currency and warrants receivable for taxes generally

All coins made current by the laws of the United States, United States treasury notes, and national bank currency, or any lawful money or currency of the United States, shall be received by tax collectors in payment of taxes due the state. In addition thereto, all warrants drawn by the auditor on the state treasurer according to law shall be received in payment of taxes due to the state by the persons to whom such warrants were originally issued, provided, such warrants do not exceed an amount of the state taxes due by the taxpayers to whom such warrants were originally issued. All warrants drawn on the county treasurer according to law shall be received in payment of county taxes, unless otherwise provided by law.



§ 27-41-25 - Certain county warrants receivable

It shall be the duty of the county superintendent of education, upon the request of any person entitled to receive pay certificates issued by the county superintendent of education, to make out and deliver to said person a pay certificate in an amount equal to the state, county, and county district taxes of said person, upon presentation by said person of the county tax collector's statement showing the amount of taxes due by said person, provided, however, that in no instance may the county superintendent of education issue a pay certificate in a sum greater than the amount legally due such person.

When the county superintendent's pay certificates are issued as provided in the first paragraph of this section, it shall be the duty of the chancery clerk to issue the school warrants of the county or district to such person or persons in the amounts shown on the face of such county superintendent's certificates.

It shall be the duty of county tax collectors of the counties in which the warrants are issued to accept and receive such warrants for state, county and district taxes due by persons to whom the warrants were issued. The county tax collector shall receive credit for said warrants so received in his monthly settlements with the county auditor and state auditor, and said amounts shall be charged to the proper fund.



§ 27-41-27 - Collector not to speculate in warrants

A warrant against the state shall not be received from any tax collector in settlement or otherwise without affidavit being made by the tax collector, which the state auditor or the state treasurer is authorized to take and preserve, that he received such warrant from the original payee therein named in payment of state taxes due by such original payee and for no other purpose or purposes.

A warrant against the county shall not be received from any tax collector in settlement or otherwise without affidavit being made by the tax collector, which the county auditor or the county treasurer is authorized to take and preserve, that he has paid the full amount expressed on the face of the warrant and has not directly or indirectly speculated therein.



§ 27-41-29 - Furnishing tax receipts to collectors; receipt books; alternative electronic filing procedure

(1) Except as otherwise provided in subsection (2) of this section, the board of supervisors of each county shall furnish the tax collector of the county with a sufficient number of tax receipts, in books, printed in triplicate, in blank form, numbered serially by the bookmaker. The chancery clerk shall first make a record of all such receipts by numbers and shall take the tax collector's receipt therefor and shall thereafter credit the tax collector with all unused receipts. Such tax receipts shall be prepared and printed so as to conform to the provisions of this chapter with reference to the payment of taxes and with reference to the payment of taxes levied for bonds and interest on or before the first day of February of each year. Duplicate receipts shall be preserved in the book and be submitted to the board of supervisors or the county auditor by the tax collector whenever required, and receipt books, with duplicates when filled in, shall be filed in the office of the chancery clerk for reference, and shall be receipted for by the clerk and carefully preserved as records. The expense of printing and binding said receipt books shall be paid out of the county treasury.

(2) As an alternative to the procedure prescribed in subsection (1) of this section, the State Auditor may prescribe methods whereby the tax collector of the county may furnish the tax receipts, preserve duplicate receipts and file duplicate receipts in the office of the chancery clerk in a manner that is compatible with available electronic technology.



§ 27-41-31 - Tax receipts given taxpayer; contents of receipt; duplicates of receipts; treatment of real property as to which previous taxes are delinquent; advance payment of taxes

(1) Each collector shall give to everyone paying taxes a signed receipt, dated, numbered and filled in, so as to show by whom, and on what, taxes were paid, the amount of realty and personalty assessed; and the rate of levy for bonds and the interest thereon, and the rate of levy for the state, and the rate for all other purposes, and separately the amount of the state tax, the amount of the county tax, and other taxes, shall be written at the head of the receipt, which shall be prepared for such purpose and in preparation of which due regard shall be had for the requirements of this chapter. Said receipt shall show the amount of tax payable on the first day of February, and shall show the amount of taxes due for bonds and interest on the first day of February of each year, and the amount of taxes due for county and district purposes separately from the amount due for state purposes and said receipt shall likewise show the total amount of taxes to be paid for the fiscal year. In the case of real property, the receipt shall specify the real property on which the taxes are paid, as it is described on the assessment roll and taken from the tax receipt book of receipts; and the duplicate of the receipt, numbered, dated, and filled in so as to be an exact copy of the original receipt, shall be left in its proper place in the book of receipts.

(2) As to any real property on which taxes for any previous year were not paid, the tax collector shall give notice of the delinquent taxes by stamping on the current tax receipt the fact that previous taxes are delinquent. The tax collector shall not accept payment of current year taxes for real property which has sold for delinquent taxes until the taxpayer provides the tax collector with proof that the tax sales for such real property for the previous two (2) years have been redeemed in the chancery clerk's office. Failure of the tax collector to stamp tax receipts shall not void any tax sale. The tax collector shall have no liability for errors made in complying with the provisions of this subsection if such tax collector makes a good faith effort to comply with such provisions.

(3) Any person desiring to do so may pay all his taxes for the fiscal year at any time on or before the first day of February next succeeding the date of the assessment and levying of such taxes. It shall be the duty of the tax collector to issue a receipt in full for all taxes due by such taxpayer so desiring to pay and paying all of his taxes in advance of the due date herein prescribed.



§ 27-41-33 - Form and contents of tax receipts

The board of supervisors of each county shall furnish its tax collector a sufficient number of the prescribed tax receipts, in the manner required by law. Such tax receipts shall be prepared and printed with spaces to show the total assessment of the property on which the taxes are collected, together with a description of the property, the parcel identification number on the assessment roll where the assessment is listed, and if the property be an exempt home or not. They shall show the rate of levy, separately for each purpose, as required by law, the total tax levy, and the total amount of all taxes collected. If the property described in the receipt be an exempt home, as provided by the Homestead Exemption Law, there shall be shown separately the amount of taxes which would have been collected had the home not been exempt. The said tax receipts may contain such other and additional statements as may be prescribed.



§ 27-41-35 - Furnishing of tax receipt to taxpayer

The tax collector shall give to everyone paying taxes a signed receipt filled in as set forth in Section 27-41-33 and as otherwise required by law. In the event any home which is exempt from taxes as provided by the Homestead Exemption Law is not subject to any ad valorem taxes, then the tax collector shall give to the owner a receipt in the usual form but in the spaces provided on said receipt for the entry of the amount of taxes there shall be written the word "none."



§ 27-41-37 - Authority and duties of tax commission as to tax receipts

The state tax commission is hereby authorized and directed to prescribe the form for tax receipts to be used by the county tax collector, which shall be prepared so as to enable the tax collector to conveniently comply with the requirements of the preceding sections.

A sample of the form of tax receipts shall be sent by mail to the tax collector, to the chancery clerk, and to the president of the board of supervisors of each county prior to the 1st day of September of each year.

The forms prescribed as herein required shall be so made that the respective counties may add such further details as convenient and as permitted by law, but the general and basic arrangement of such forms shall not be changed.



§ 27-41-39 - Collector's cash book; entry of each payment by collector; payment by one other than owner

Each tax collector shall enter in a well-bound cash book kept for the purpose, the date and number of each tax receipt issued by him, the name of the person paying taxes, and the amount paid for each tax account, which entry shall be made at the time of issuing the receipt, and the total of the receipts entered on each page shall be shown and carried forward to the next succeeding page, so that the total amount collected, and the total amount for each tax account, will be readily disclosed by an inspection of the cash book. Each collector shall also enter in the cash book, in immediate connection with the entries of amounts received by him, the amount of his payment of taxes to the state and county treasurers, respectively, giving the date of each payment, so that it can be seen by reference to the cash book whether the payment made to the state and county treasurers embrace all that he has collected, less his commissions. The cash book shall at all times be subject to the inspection of any state or county officer or agent, or any citizen of the state. Provided, however, if said taxes on land be paid not by the owner of said land but by another who is not a mere volunteer but which taxes should have been paid by such owner, or be paid by some person other than the owner which payor finds it necessary for his protection to pay such taxes, or be paid by some person other than the owner where such payor has such an interest in said land as makes it necessary for him to pay such taxes to get such outstanding claim for his protection, or be paid by some person other than the owner of said land at the request of the owner, and under such circumstances as would create a right of equitable subrogation, then and in either event the payor shall immediately notify, in writing, by registered mail with return receipt requested, any and all persons holding liens or deeds of trust, or mortgages shown by the records of deeds of trusts of the county where such land is situated of the payment of such taxes by such party other than the owner, addressed to such lienor or lienors at his or their last known post-office address. If such payor of taxes other than the owner shall fail to give such notice or notices as above provided for, then such payor shall not be entitled to subrogation or otherwise to obtain or be granted any prior equity upon the land on which taxes are so paid over such lienor or lienors.



§ 27-41-41 - Disposition of cash book

It shall be the duty of the tax collector to present the cash book, required by Section 27-41-39 to be kept by him, to the board of supervisors or county auditor when required. Upon final settlement with the auditor of public accounts, the cash book shall be produced before him, and he shall endorse on it the fact and the date of presentation, and that he has examined the entries it contains of payments made to him of state taxes, and that the entries are correct. The cash book shall remain in the office of the tax collector as a permanent record of the office, and when he goes out of office, his successor shall preserve the same.



§ 27-41-43 - Disposition of book of duplicate receipts

The book of duplicate receipts for taxes provided for, whether filled or not, shall, at the time of making final report to the board of supervisors and county auditor each year, be delivered by the tax collector to the clerk of the chancery court, and be received, receipted for, and carefully preserved.



§ 27-41-45 - Certification of assessment to other counties

When the collector shall not find property in his county out of which to collect the taxes due by any person, and such person shall have property, real or personal, in another county, or shall have removed to another county, the collector shall certify the assessment to the collector of the county in which such person shall have property or to which he shall have removed; and such collector shall collect the taxes, with five per centum (5%) thereon, as in other cases, and pay the same, less the five per centum (5%), over to the collector from whom he received the assessment. If such assessment shall not be received in time to sell on the regular sale date, the collector may sell at any other convenient time, on giving the notice required in other cases.



§ 27-41-47 - Authority for collection of taxes in certain cases by sale of debts

If the taxes assessed shall not be paid when due, and sufficient real and personal estate cannot be found on which to levy the same, the collector shall ascertain who are indebted to the person liable for the taxes, and shall make a list thereof, and advertise the indebtedness for sale at the courthouse door, giving five days' notice in the manner prescribed for the sale of personal property distrained. He shall sell the indebtedness, of whatever kind, or so much as may be necessary to pay the taxes and costs, to the highest bidder, for cash, and make to the purchaser an assignment thereof. It shall be sufficient to describe the same, in general terms, as the indebtedness of the debtor to the party assessed for taxes, stating as near the amount as can be. Such sale and assignment shall vest the indebtedness in the purchaser, who shall be entitled to sue for and collect the same. If sufficient indebtedness cannot be found in his county to make the whole tax, the collector shall certify the whole or balance, as the case may be, to the collector of any other county where indebtedness may exist; and the collector receiving the certificate shall advertise and sell such indebtedness, and collect the taxes, with five percentum thereon, and pay over the tax, to the collector from whom the assessment was received. After the indebtedness shall have been advertised, it shall not be lawful for the owner thereof to sell, assign, collect, or compromise the same without paying the taxes. The tax collector may levy on the shares or interest of the delinquent taxpayer in any corporation, company, or partnership, and dispose of the same as if levied on under execution.



§ 27-41-49 - Collection by sale; notice to debtor

It shall be the duty of the collector to give notice, in writing, to the debtor of such taxpayer, which notice shall bind the debt in his hands and to the delinquent taxpayer, if he be a resident of the county, five (5) days before sale. If the delinquent taxpayer be not a resident of the county, and the collector know his address, the notice shall be sent to him by mail immediately on advertising the indebtedness for sale.



§ 27-41-51 - Collection by sale; debts due taxpayer from state, county, city, town, village, or board

The indebtedness of the state or any county, city, town, village, or board to any delinquent taxpayer shall be subject to sale as provided in Sections 27-41-47 and 27-41-49. Notice in such case shall be given to the person whose duty it is to issue warrants for payment of the indebtedness, and the sale shall entitle the purchaser to receive payment of the indebtedness.



§ 27-41-53 - Collection by sale; redemption

The owner of the debts or property sold under Sections 27-41-47, 27-41-49 and 27-41-51 shall have six (6) months from the day of sale in which to redeem his property, by complying with the conditions prescribed for the redemption of land sold for taxes; and the assignment of the debt or conveyance of the property by the collector shall be dealt with as provided for the conveyance of lands sold for taxes. The time for redemption shall not prevent the purchaser from exercising the rights of an owner, except the right to compromise or sell; but, in case of redemption, he shall be responsible for the real value of what he may have realized from the debt or property.



§ 27-41-55 - Sales of land for taxes; advertisement

Except as otherwise provided in Section 27-41-2, after the fifth day of August in each year hereafter, the tax collector shall advertise all lands in his county on which all the taxes due and in arrears have not been paid, as provided by law, as well as all land which is liable to sale for the other taxes which have matured, as required by law, for sale at the door of the courthouse of his county or any place within the courthouse that the tax collector deems suitable to hold such sale, provided that the place of such sale shall be designated by the tax collector in the advertisement of the notice of tax sale on the last Monday of August. Such advertisement shall be inserted for two (2) weeks in some newspaper published in the county, if there be one, but in counties having two (2) court districts the lands shall be advertised and sold in the district in which such lands are situated and put up at the courthouse door thereof, and shall contain a list of the lands to be sold in alphabetical order by owner or in numerical order as they are contained in the assessment roll, in substance as follows:

Name of Division of Town- State County Total

Owner Section Section ship Range Tax Tax Tax

or by such other description as it may be assessed. Land in cities and towns shall be described in the advertisement as it is described on the assessment roll. Errors in alphabetical or numerical order in the published or posted list of lands to be sold shall not invalidate any sale made pursuant to such notice.

In addition to the foregoing provisions, and at the option of the tax collector, advertisement for the sale of such county lands may be made after the fifteenth day of February in each year with the sale of such lands to be held on the first Monday of April in each year, and all of the provisions which relate to the tax sale held in August of each year shall apply thereto.



§ 27-41-57 - Sales of land for taxes; advertisement if no newspaper in county

If there be no newspaper in the county, or if there be none the proprietor of which will undertake and make the publication for the compensation allowed by law, the tax collector shall post such advertisement and a list of said lands at some public place in each supervisor's district for said time, in addition to the list posted at the courthouse. If there be no newspaper published in the judicial district of the county where the land is located, or there be none the proprietor of which will undertake and make publication for the compensation allowed by law, advertisement may be made in some newspaper published in the county and having a circulation in said judicial district, in addition to the posting required.



§ 27-41-59 - Sales of land for taxes; conduct of sale; offering property for sale for second time under certain circumstances; conduct of second sale [Subsection (2) repealed effective September 1, 2013]

(1) Except as otherwise provided in Section 27-41-2, on the first Monday of April, if the tax collector has exercised his option to hold a tax sale on that day, and on the last Monday of August, as the case may be, if the taxes remain unpaid, the tax collector shall proceed to sell, for the payment of taxes then remaining due and unpaid, together with all fees, penalties and damages provided by law, the land or so much and such parts of the land of each delinquent taxpayer to the highest and best bidder for cash as will pay the amount of taxes due by him and all costs and charges. He shall first offer one hundred sixty (160) acres or a smaller separately described subdivision, if the land is less than one hundred sixty (160) acres. If the first parcel so offered does not produce the amount due, then he shall offer as an entirety all the land constituting one (1) tract. Each separate assessment as it appears and is described on the assessment roll shall constitute one (1) tract for the purpose of sale for taxes, notwithstanding the fact that the person who is the owner thereof, or to whom it is assessed, is the owner of or is assessed with other lands, the whole of which constitutes one (1) entire tract but appears on the assessment roll in separate subdivisions. Upon offering the land of any delinquent taxpayer constituting one (1) tract, if no person will bid for it, the whole amount of taxes and all costs incident to the sale, the tax collector shall strike it off to the state. The sale shall be continued from day to day within the hours from 8:30 o'clock in the forenoon and 4:30 o'clock in the afternoon until completed; but neither a failure to advertise, nor error in the advertisement, nor error in conducting the sale, shall invalidate a sale at the proper time and place for taxes of any land on which the taxes were due and not paid, but a sale made at the wrong time or at the wrong place shall be void. Any person sustaining damages by reason of any failure or error by the tax collector may recover damages therefor on his official bond.

(2) [Repealed]



§ 27-41-61 - Sales of land for taxes; sale of city or town lots

Land in cities, towns, or villages shall be sold by lots or other subdivisions or descriptions by which it is assessed; and it shall not be necessary to offer less than a lot, but it shall not be an objection that less than a lot was sold if it bring enough to pay the taxes for which it is sold.



§ 27-41-63 - Sales of land for taxes; penalty for sale of land after taxes received

If a tax collector sells any land after he shall have received the taxes due thereon, he shall refund to the purchaser the money paid and such sale shall be void.



§ 27-41-65 - Sales of land for taxes; sale of land not sold at regular time

If from any cause a sale of any land for taxes which is liable to such sale shall not be made at the time appointed by law for such sale, it may be sold thereafter, in the same or a subsequent year, at any time designated therefor by order of the board of supervisors. Notice of a sale so ordered shall be given by advertising it in the manner prescribed by law for the sale of land for taxes; and the same shall be made at the same place and subject to all the provisions of law applicable to such sales at the time appointed by law. Lists of lands sold to the state and to individuals shall be filed in the office of the clerk of the chancery court within the same relative period of time after the sale as is allowed for filing such lists after sales at the regular time, and the clerk shall at once record them; and such lists shall be as valid and have the same effect and be subject to all the provisions of law applicable to such lists made of lands sold at the regular sale for taxes.



§ 27-41-67 - Sales of land for taxes; sale of land not sold at regular time; supplementary method

If from inadvertence or oversight a sale of any land for taxes which is liable to such sale shall not be made at the regular time appointed by law for such sale, it may be sold thereafter at any time designated therefor by an order of the board of supervisors, which order need not describe the land to be sold nor give the names of the owners of the land to be sold. Notice of a sale so ordered shall be given by advertising it in the manner prescribed by law for the sale of land for taxes; and the same shall be made at the same place and subject to all the provisions of law applicable to such sales at the time appointed by law. Lists of lands sold to the state and to individuals shall be filed in the office of the clerk of the chancery court within the same relative period of time after the sale as is allowed for filing such lists after sales at the regular time, and the clerk shall at once record them; and such lists shall be as valid and have the same effect and be subject to all the provisions of law applicable to such lists made of lands sold at the regular sale for taxes. This section shall not be construed as giving the tax collector any discretion to postpone the sale of lands from the time appointed by law for such sales.



§ 27-41-69 - Sales of land for taxes; postponement of sales because of emergency

In case of grave public emergency, to be determined by the Commissioner of Revenue of the Department of Revenue, with the approval of the Governor and Attorney General, the Commissioner of Revenue, may postpone in any county the date fixed by law for the sale of lands for delinquent taxes. In the event any such sale is postponed, the Commissioner of Revenue of the Department of Revenue, with the approval of the Governor and Attorney General, shall designate a date for such sale. Notice of a sale shall be given by advertising it in the manner prescribed by law for the sale of land for taxes; and the same shall be made at the same place and subject to all the provisions of law applicable to such sales at the time appointed by law, and lists of lands sold to the state and to individuals shall be filed in the office of the clerk of the chancery court within the same relative period of time after the sale as is allowed for filing such lists after sales at the regular time, and the clerk shall at once record them; and such lists shall be as valid and have the same effect and be subject to all the provisions of law applicable to such lists made of lands sold at the regular sale for taxes. The Commissioner of Revenue of the Department of Revenue shall provide notice to the clerk of the board of supervisors of the postponement of any sale for taxes in such county and the clerk of the board of supervisors shall enter such notice on the minutes of the board, but the failure of the Commissioner of Revenue to so notify the clerk of the board of supervisors to so record the same shall not invalidate any sale made hereunder.



§ 27-41-71 - Sales of land for taxes; suits for prior sales

No civil suit or action shall hereafter be brought by or on behalf of the state or any of its districts, municipalities or political subdivisions on account of the failure, prior to the passage of this chapter, of any tax collector, whether county, district, municipal or levee district, to have held any tax sale of lands for delinquent taxes on the date fixed therefor by law.



§ 27-41-73 - Sales of land for taxes; failure of purchaser to pay bid

If the purchaser of land at tax sale shall not immediately pay the amount of his bid, the collector shall offer the land again; and if some person will not then bid the amount of taxes and costs, it shall be struck off to the state, as in other cases; but the first purchaser shall be liable for the amount of his bid, to be collected by suit by tax collector in the name of the state. On the same being collected, the tax collector shall notify the chancery clerk of the county, and the clerk shall strike the said lands from the records of land sold to the state, and shall enter said land on the list of lands sold to individuals to be subsequently dealt with as other lands sold to individuals.



§ 27-41-75 - Sales of land for taxes; receipt to purchaser

The tax collector shall, upon payment of the purchase price, deliver to the purchaser of lands sold for taxes a receipt showing the amount paid, a description of the land sold, the amount of taxes due thereon, and the date of the sale; and such receipt signed by the tax collector shall be evidence of the purchase of said land by said purchaser. The state auditor shall prescribe the form to be used for said receipt.



§ 27-41-77 - Sales of land for taxes; disposition of excess in amount bid

If any land be sold for more than the amount of taxes due and all costs, the tax collector shall report the amount of excess to the chancery clerk, and on his receipt warrant therefor, shall pay the same into the county treasury. The board of supervisors is directed to transfer all such funds so received to the general funds of the county. If the land be redeemed, or the title of the purchaser be defeated or set aside in any way or for any reason, such excess shall be retained by the county. If only a part of the land be redeemed, the excess shall be apportioned ratably to the amount of taxes due at the time of the sale on the respective parts. The owner of the land may demand of the tax collector a memorandum or receipt showing the amount of excess if any, and, upon the expiration of the period of redemption, without the property being redeemed, such excess shall, upon the request of the owner, be paid to said owner. If the owner of the property does not request payment of the excess within two (2) years from the expiration of the period of redemption, the excess shall be retained by the county. Whenever any person shall present a claim against the excess fund, within the time period provided, certified to by the chancery clerk, the board of supervisors shall order a warrant to issue therefor on the general county fund.



§ 27-41-79 - Sales of land for taxes; certified lists of lands sold

The tax collector shall on or before the second Monday of May and on or before the second Monday of October of each year, transmit to the clerk of the chancery court of the county separate certified lists of the lands struck off by him to the state and that sold to individuals, specifying to whom assessed, the date of sale, the amount of taxes for which sale was made, and each item of cost incident thereto, and where sold to individuals, the name of the purchaser, such sale to be separately recorded by the clerk in a book kept by him for that purpose. Except as otherwise provided in Section 27-41-49, all such lists shall vest in the state or in the individual purchaser thereof a perfect title to the land sold for taxes, but without the right of possession for the period of and subject to the right of redemption; but a failure to transmit or record a list or a defective list shall not affect or render the title void. If the tax collector or clerk shall fail to perform the duties herein prescribed, he shall be liable to the party injured by such default in the penal sum of Twenty-five Dollars ($ 25.00), and also on his official bond for the actual damage sustained. The lists hereinabove provided shall, when filed with the clerk, be notice to all persons in the same manner as are deeds when filed for record. The lists of lands hereinabove referred to shall be filed by the tax collector in May for sales made in April and in October for sales made in September, respectively.



§ 27-41-81 - Sales of land for taxes; certified lists of lands sold

The tax collector shall on or before the first Monday of June transmit to the clerk of the chancery court of the county separate certified lists of the lands struck off by him to the state and that sold to individuals, specifying to whom assessed, the day of the sale, the amount of taxes for which the sale was made and each item of cost incidental thereto, and, where sold to individuals, the name of the purchaser, to be separately recorded by the clerk in books kept by him for that purpose. Except as otherwise provided in Section 27-41-59, the lists shall vest in the state or the individual purchaser thereof a perfect title to the land sold for taxes, but without the right of possession and subject to the right of redemption; but a failure to transmit or record a list, or a defective list, shall not affect or render the title void. If the tax collector or clerk shall fail to perform the duties herein prescribed, he shall be liable to the party injured by such default in the penal sum of Twenty-five Dollars ($ 25.00), and also on his bond for the actual damages sustained.

The list hereinabove provided shall, when filed with the clerk, be notice to all persons in the same manner as are deeds when filed for record.



§ 27-41-83 - Liability and actions for trespass or waste on lands forfeited to state

The owner of lands sold or struck off to this state as provided in Section 27-41-81 shall not have the right to cut merchantable timber, cordwood or brush from any such land until such land be redeemed from the tax sale and title again be perfected in the individual owner thereof, and such former owner of said property during the period of redemption shall not have the right to prospect for or to extract and/or attempt to extract from any such lands so forfeited to the state for nonpayment of taxes any minerals, stone or gravel that may be found on or under said land, and provided further that the former owner of any land so forfeited to the state for nonpayment of taxes shall commit no waste on the lands or premises so forfeited to the state during the period of redemption.

If the former owner or any other person in violation of the provisions of this section cuts, fells, removes or otherwise injures any tree on property forfeited to the state for taxes either during the period of redemption or after the title matures in the state, or extracts, or attempts to extract, minerals therefrom including rock, stone and gravel, commits or permits to be committed waste or any other trespass on such land, such person shall be liable for a penalty in the sum of Five Dollars ($ 5.00) per acre for each acre upon which any trespass or violation of this section is committed, and, in addition to said penalty, such person shall be liable for actual damages for the property taken or injured. All such penalties and damages may be recovered in one and the same action and suits to recover the same shall be instituted and prosecuted in the name of the state by the attorney general and any penalties and damages recovered in such actions shall be apportioned fifty percent (50%) to the state and fifty percent (50%) to the county in which the land lies. Provided that during the period of redemption the owner may cut and use wood from contiguous woodlands for fuel, fences and like farm purposes, but not for sale.

Any person violating any of the provisions of this section shall be guilty of a misdemeanor and, upon conviction therefor, shall be fined not less than Ten Dollars ($ 10.00) nor more than Fifty Dollars ($ 50.00), in the discretion of the court, and upon the second offense, may be sentenced to serve not more than sixty (60) days in the county jail, in the discretion of the trial court.



§ 27-41-85 - Liability and actions for trespass or waste on lands forfeited to state; special counsel

The attorney general, by and with the consent of the Governor, may employ special counsel to assist him in the investigation and prosecution of such claims or demands and suits under Section 27-41-83; and he may contract to pay such attorneys so employed such reasonable compensation as may be agreed upon, not to exceed twenty percent (20%) of the amount recovered and collected.



§ 27-41-87 - Liability and actions for trespass or waste on lands forfeited to state; distribution of recoveries

The board of supervisors of any county affected is hereby authorized to pay such reasonable expenses, except attorneys' fees, as may be incurred in obtaining information deemed necessary to maintain an action under Section 27-41-83.

In any case where funds are received by the Attorney General in consequence of any action or demand under Section 27-41-83, involving lands in more than one county, and where the court in which said suit was filed does not allot the funds between said counties, or where said counties cannot agree among themselves as to the proper distribution of such funds, then the Attorney General may apply to the chancery court in the county where the land or some part thereof is located in vacation or in term time for an allotment and distribution of the funds between the counties. It shall be the duty of the Attorney General in such case to notify the interested counties that he has filed such application, and he shall notify them when and where said application will be heard. The judgment of the chancellor in such matters will be final, and the Attorney General shall distribute said funds in accordance with the chancellor's order, and a copy of said order shall be filed with the chancery clerk in each of the interested counties. The counties shall have the right to agree among themselves as to the proper distribution of any such fund; and where such agreement is had, it shall be entered on the minutes of the board of supervisors in each county, and the Attorney General shall then distribute the funds in accordance therewith. However, it shall be the duty of the court hereafter, in which suit is filed or tried, to make proper distribution of such funds between said counties.



§ 27-41-89 - Sections 27-41-81 through 27-41-87 as cumulative

Sections 27-41-81 through 27-41-87 are to be construed to be cumulative and in addition to other remedies given the state for the protection of lands forfeited to the state for taxes.






AD VALOREM TAXES UPON PERSONAL PROPERTY

§ 27-41-101 - Collection of taxes on personal property; notice to taxpayer demanding payment; filing of notice of tax lien; entry of judgment for taxes, interests, fees and costs; effect of judgment; execution of judgment generally; duration of lien

(1) In the event the tax collector elects to use the provisions of Sections 27-41-101 through 27-41-109 to collect delinquent tax payments on personal property and, upon default of the payment of ad valorem taxes upon personal property upon the due dates prescribed in this chapter or, in the case of mobile or manufactured homes classified as personal property, the due date prescribed in Section 27-53-11, the tax collector shall give written notice to the taxpayer and to any secured lender demanding the payment of the ad valorem taxes on personal property then remaining in default within twenty (20) days from the date of the delivery of the notice. The notice shall be sent by certified or registered mail to the taxpayer at the address given by the taxpayer to the tax assessor or collector upon registration, or delivered by an employee of the tax collector either to the taxpayer or someone of suitable age and discretion at the taxpayer's place of business or residence. The notice shall be sent by certified or registered mail to the secured lender at the address listed on the State Tax Commission's statewide network at the time the taxes become delinquent if a certificate of title has been issued or the address given on the instruments filed with the chancery clerk granting the lender a security interest in the manufactured home.

(2) If the taxpayer, any person liable for the payment of ad valorem taxes on personal property or the secured lender, if any, fails or refuses to pay the taxes after receiving the notice and demand as provided in subsection (1) of this section, the tax collector may file a notice of a tax lien for such ad valorem taxes with the circuit clerk of the county in which the taxpayer resides or owns property which shall be enrolled as a judgment on the judgment roll.

(3) Immediately upon receipt of the notice of the tax lien for ad valorem taxes on personal property, the circuit clerk shall enter the notice of a tax lien as a judgment upon the judgment roll and show in the appropriate columns the name of the taxpayer as judgment debtor, the name of the tax collector as judgment creditor, the amount of the taxes, interest, fees and costs and the date and time of enrollment. The judgment shall be valid as against mortgagees, pledgees, entrusters, purchasers, judgment creditors, and other persons from the time of filing with the clerk; provided, however, that the preference of a judgment in regard to any personal property upon which the taxes are assessed, excepting motor vehicles as defined by the Motor Vehicle Ad Valorem Tax Law of 1958, and manufactured housing and mobile homes having certificates of title as defined by the Mississippi Motor Vehicle and Manufactured Housing Title Law shall be entitled to preference over all judgments, executions, encumbrances or liens whensoever created upon such personal property. The judgment shall be valid and a preference in the case of manufactured housing and mobile homes having certificates of title if the judgment is for the taxes reflected on the county tax rolls and related fees and charges on that manufactured home or mobile home and the required notice was furnished to the taxpayer and the lien creditor reflected on the certificate of title or chancery clerk's records, as applicable. The amount of the judgment shall be a debt due the county and remain a lien upon all property and rights to property belonging to the taxpayer, both real and personal, including choses in action, with the same force and like effect as any enrolled judgment of a court of record, and shall continue until satisfied. The judgment shall be the equivalent of any enrolled judgment of a court of record and shall serve as authority for the issuance of writs of execution, writs of attachment, writs of garnishment or other remedial writs. The tax collector may issue warrants for collection of ad valorem taxes from such judgments, in lieu of the issuance of any remedial writ by the circuit clerk, as provided in Sections 27-41-103 and 27-41-105; provided, however, that the judgment shall not be a lien upon the property of the taxpayer for a longer period than seven (7) years from the date of the filing of the notice of tax lien for ad valorem taxes, damages and interest unless action be brought thereon before the expiration of such time or unless the tax collector refiles such notice of tax lien before the expiration of such time. The judgment shall be a lien upon the property of the taxpayer for a period of seven (7) years from the date of refiling such notice of tax lien unless action be brought thereon before the expiration of such time or unless the tax collector refiles such notice of tax lien before the expiration of such time. There shall be no limit upon the number of times that the tax collector may refile notices of tax liens.



§ 27-41-103 - Collection of taxes on personal property; issuance of warrant to sheriff for seizure and sale of property generally; employment of certain off-duty deputy sheriffs to seize and sell personal property

The tax collector may issue a warrant under his official seal directed to the sheriff of any county of the state commanding him to immediately seize and sell the real and personal property of the person owning the property found within the county in which the judgment is enrolled for the payment of the amount of ad valorem tax on personal property as set forth in the warrant, and the cost of executing the warrant. Any such property sold shall be sold by sheriff's bill of sale.

As an alternative to the sheriff seizing and selling the personal property of the person, the tax collector or a deputy tax collector may employ an off-duty deputy sheriff, certified by the Board on Law Enforcement Officer Standards and Training, to exercise the same authority as the sheriff under Sections 27-41-101 through 27-41-109 and Sections 13-3-161 through 13-3-173 with regard to personal property, if (a) the sheriff of the county has agreed in writing that the tax collector may employ such deputy, and (b) the board of supervisors has approved the agreement between the tax collector and the sheriff.



§ 27-41-105 - Collection of taxes on personal property; issuance of jeopardy warrant to sheriff or off-duty deputy sheriff; proceedings by circuit court clerk upon receipt of notice of tax lien; proceedings upon jeopardy warrant

If the tax collector has cause to believe and believes that the collection of ad valorem taxes on personal property due by any taxpayer will be jeopardized by delay, he may immediately file with the circuit clerk a notice of tax lien for ad valorem taxes on personal property and issue a jeopardy warrant under official seal directed to the sheriff or off-duty deputy sheriff employed by the county tax collector of any county of this state.

The circuit clerk shall proceed as provided in Section 27-41-101 upon receiving a copy of the notice of tax lien from the tax collector. Any tax determined to be due under a jeopardy assessment shall be a debt due to the county, and, when thus enrolled upon the judgment roll of the county, shall be the equivalent of any enrolled judgment of a court of record, and shall constitute a lien on all property and rights to property of the judgment debtor. The sheriff, upon receipt of the jeopardy warrant, shall immediately proceed in accordance with Section 27-41-107.



§ 27-41-107 - Collection of taxes on personal property; execution of warrant by sheriff or off-duty deputy sheriff; compensation of sheriff and off-duty deputy sheriff; manner of disposition of property

The sheriff or off-duty deputy sheriff employed by the county tax collector, upon receipt of a warrant or a jeopardy warrant, shall immediately seize any property of the taxpayer named in the warrant, in all respects, with like effect, and in the manner prescribed by law with respect to executions of judgments, and he shall execute such warrant and return it to the tax collector, and pay to him the money collected by virtue thereof by the date specified therein, but not to exceed sixty (60) days.

The sheriff shall be entitled to the fees for his services in the same amount, and to be collected in like manner, as provided by Section 25-7-19, Mississippi Code of 1972, for like services under a writ of execution. Provided, however, that the minimum total of all such fees shall be Ten Dollars ($ 10.00). The off-duty deputy sheriff employed by the county tax collector shall be compensated in the manner agreed to by the county tax collector when the officer was hired.

Real property shall be disposed of according to Section 13-3-163, Mississippi Code of 1972, and personal property shall be disposed of according to Section 13-3-165, Mississippi Code of 1972. However, perishable personal property may be disposed of as provided by Section 13-3-167, Mississippi Code of 1972.



§ 27-41-109 - Collection of taxes on personal property; procedure where proceeds of sale of property not sufficient to satisfy claim for taxes

Whenever any property, personal or real, which is seized and sold by virtue of Sections 27-41-101 through 27-41-109, is not sufficient to satisfy the claim of the county for which distraint or seizure is made, the tax collector may, thereafter, and as often as the same may be necessary, issue alias warrants or have issued alias writs of execution authorizing the sheriff or an off-duty deputy sheriff employed by the county tax collector to proceed to seize and sell in like manner any other property liable to seizure of the person against whom such claim exists, until the amount due from him, together with all expenses, is fully paid.









Chapter 43 - AD VALOREM TAXES--NOTICE OF TAX SALE TO OWNERS AND LIENORS

§ 27-43-1 - Notice to owners

The clerk of the chancery court shall, within one hundred eighty (180) days and not less than sixty (60) days prior to the expiration of the time of redemption with respect to land sold, either to individuals or to the state, be required to issue notice to the record owner of the land sold as of one hundred eighty (180) days prior to the expiration of the time of redemption, in effect following, to wit:

"State of Mississippi, To ,

County of

You will take notice that (here describe lands) lands assessed to

you or supposed to be owned by you, was, on the day of sold to

for the taxes of year , and that the title to said land will become

absolute in unless redemption from said tax sale be made on or before

day of .

This day of 2

Clerk."



§ 27-43-3 - Notice to owners; service of notice; fees

The clerk shall issue the notice to the sheriff of the county of the reputed owner's residence, if he is a resident of the State of Mississippi, and the sheriff shall be required to serve notice as follows:

(a) Upon the reputed owner personally, if he can be found in the county after diligent search and inquiry, by handing him a true copy of the notice;

(b) If the reputed owner cannot be found in the county after diligent search and inquiry, then by leaving a true copy of the notice at his usual place of abode with the spouse of the reputed owner or some other person who lives at his usual place of abode above the age of sixteen (16) years, and willing to receive the copy of the notice; or

(c) If the reputed owner cannot be found after diligent search and inquiry, and if no person above the age of sixteen (16) years who lives at his usual place of abode can be found at his usual place of abode who is willing to receive the copy of the notice, then by posting a true copy of the notice on a door of the reputed owner's usual place of abode.

The sheriff shall make his return to the chancery clerk issuing the notice. The clerk shall also mail a copy of the notice to the reputed owner at his usual street address, if it can be ascertained after diligent search and inquiry, or to his post-office address if only that can be ascertained, and he shall note such action on the tax sales record. The clerk shall also be required to publish the name and address of the reputed owner of the property and the legal description of the property in a public newspaper of the county in which the land is located, or if no newspaper is published as such, then in a newspaper having a general circulation in the county. The publication shall be made at least forty-five (45) days prior to the expiration of the redemption period.

If the reputed owner is a nonresident of the State of Mississippi, then the clerk shall mail a copy of the notice to the reputed owner in the same manner as set out in this section for notice to a resident of the State of Mississippi, except that notice served by the sheriff shall not be required.

Notice by mail shall be by registered or certified mail. In the event the notice by mail is returned undelivered and the notice as required in this section to be served by the sheriff is returned not found, then the clerk shall make further search and inquiry to ascertain the reputed owner's street and post-office address. If the reputed owner's street or post-office address is ascertained after the additional search and inquiry, the clerk shall again issue notice as set out in this section. If notice is again issued and it is again returned not found and if notice by mail is again returned undelivered, then the clerk shall file an affidavit to that effect and shall specify in the affidavit the acts of search and inquiry made by him in an effort to ascertain the reputed owner's street and post-office address and the affidavit shall be retained as a permanent record in the office of the clerk and that action shall be noted on the tax sales record. If the clerk is still unable to ascertain the reputed owner's street or post-office address after making search and inquiry for the second time, then it shall not be necessary to issue any additional notice but the clerk shall file an affidavit specifying the acts of search and inquiry made by him in an effort to ascertain the reputed owner's street and post-office address and the affidavit shall be retained as a permanent record in the office of the clerk and that action shall be noted on the tax sale record.

For examining the records to ascertain the record owner of the property, the clerk shall be allowed a fee of Fifty Dollars ($ 50.00); for issuing the notice the clerk shall be allowed a fee of Two Dollars ($ 2.00) and, for mailing the notice and noting that action on the tax sales record, a fee of One Dollar ($ 1.00); and for serving the notice, the sheriff shall be allowed a fee of Thirty-five Dollars ($ 35.00). For issuing a second notice, the clerk shall be allowed a fee of Five Dollars ($ 5.00) and, for mailing the notice and noting that action on the tax sales record, a fee of Two Dollars and Fifty Cents ($ 2.50), and for serving the second notice, the sheriff shall be allowed a fee of Thirty-five Dollars ($ 35.00). The clerk shall also be allowed the actual cost of publication. The fees and cost shall be taxed against the owner of the land if the land is redeemed, and if not redeemed, then the fees are to be taxed as part of the cost against the purchaser. The failure of the landowner to actually receive the notice herein required shall not render the title void, provided the clerk and sheriff have complied with the duties prescribed for them in this section.

Should the clerk inadvertently fail to send notice as prescribed in this section, then the sale shall be void and the clerk shall not be liable to the purchaser or owner upon refund of all purchase money paid.



§ 27-43-4 - Notice, affidavits or certificates, and fees where lands sold for nonpayment of municipal taxes

With respect to lands sold for the nonpayment of municipal taxes, both for ad valorem and for special improvements, the municipal clerk shall issue the same type notices and perform all other requirements as set forth in Sections 27-43-1 through 27-43-11, inclusive, and for so doing, the municipality shall be allowed the same fees as set forth in said sections. However, all certificates or affidavits of the municipal clerk shall be filed with the chancery clerk of the county in which the municipality is located for which the chancery clerk shall be allowed a filing fee of One Dollar ($ 1.00) per affidavit or certificate.



§ 27-43-5 - Notice to lienors

It shall be the duty of the clerk of the chancery court to examine the record of deeds, mortgages and deeds of trust in his office to ascertain the names and addresses of all mortgagees, beneficiaries and holders of vendors liens of all lands sold for taxes; and he shall, within the time fixed by law for notifying owners, send by certified mail with return receipt requested to all such lienors so shown of record the following notice, to-wit:

"State of Mississippi, To ,

County of

"You will take notice that (here describe lands) assessed to, or

supposed to be owned by was on the day of , 2 , sold to

for the taxes of (giving year) upon which you have a lien by virtue of

the instrument recorded in this office in Book , page , dated

, and that the title to said land will become absolute in said purchaser

unless redemption from said sale be made on or before the day of May of

2 .

"This day of , 2 .

"

"Chancery Clerk of County, Miss."



§ 27-43-7 - Notice to lienors; service

The notice shall be mailed to said lienors, if any, to the post-office address of the lienors, if such address is set forth in the instrument creating the lien, otherwise to the post-office address of said lienors, if actually known to the clerk, and if unknown to the clerk then addressed to the county site of the said county.



§ 27-43-9 - Liens; entry and certification

Upon completing the examination for said liens, the clerk shall enter upon the tax sale book upon the page showing the sale a notation to the effect that such examination had been made, giving the names and addresses, if known, of said lienors, the book and page where the liens are created, and the date of mailing by registered mail the notice to the lienors. If the clerk finds no liens of record, he shall so certify on said tax sale book. In each instance the clerk shall date the certificate and sign his name thereto.



§ 27-43-11 - Liens; fees of clerk; failure to give notice

For examining the records to ascertain the names and addresses of lienors, the chancery clerk shall be allowed a fee of Seven Dollars ($ 7.00) in each instance for each lien where a lien is found of record, and said fees shall be taxed against the owner of said land, if same is redeemed, and if not redeemed, then said fees are to be taxed as part of the cost against the purchaser. A failure to give the required notice to such lienors shall render the tax title void as to such lienors, and as to them only, and such purchaser shall be entitled to a refund of all such taxes paid the state, county or other taxing district after filing his claim therefor as provided by law.






Chapter 45 - AD VALOREM TAXES--REDEMPTION OF LAND SOLD FOR TAXES

§ 27-45-1 - Duties of chancery clerk

Redemption of land sold for taxes shall be made through the chancery clerks of the respective counties. Where the land was sold to the state, the clerk, out of the amount necessary to redeem, shall first pay to the officers entitled thereto the costs, fees and damages which are allowed those officers by law in cases of lands sold to individuals; second, he shall pay the state the amount of state taxes with the interest and additional charges thereon allowed by law to the state; and, third, he shall pay to the county the sums computed in like manner which belong to the county and the various taxing districts thereof. Where the land was sold to an individual, the clerk shall pay:

(a) First, to the state the amount of state taxes with the interest and additional charges thereon allowed by law, unless same has been paid previously by the tax purchaser or some other person;

(b) Second, to the county the sums computed in like manner which belong to the county and the various taxing districts thereof, unless same has been paid previously by the tax purchaser or some other person;

(c) Third, to the county the five percent (5%) damages on the amount of the taxes for which the land was sold; and

(d) Fourth, the balance to the purchaser.

The clerk shall make his redemption settlements within twenty (20) days after the end of each month and shall make a complete report thereof to the board of supervisors. For a failure so to report or to pay over the sums to the parties entitled thereto as herein required, he shall be liable on his official bond to a penalty of one percent (1%) per month on the amount withheld. The chancery clerk shall also note each redemption on the public record of delinquent tax lands, on the day payment of taxes is made, with the date, name and the amount of redemption money paid.



§ 27-45-3 - Persons who may redeem land

The owner, or any persons for him with his consent, or any person interested in the land sold for taxes, may redeem the same, or any part of it, where it is separable by legal subdivisions of not less than forty (40) acres, or any undivided interest in it, at any time within two (2) years after the day of sale, by paying to the chancery clerk, regardless of the amount of the purchaser's bid at the tax sale, the amount of all taxes for which the land was sold, with all costs incident to the sale, and five percent (5%) damages on the amount of taxes for which the land was sold, and interest on all such taxes and costs at the rate of one and one-half percent (1- 1/2%) per month, or any fractional part thereof, from the date of such sale, and all costs that have accrued on the land since the sale, with interest thereon from the date such costs shall have accrued, at the rate of one and one-half percent (1- 1/2%) per month, or any fractional part thereof; saving only to infants who have or may hereafter inherit or acquire land by will and persons of unsound mind whose land may be sold for taxes, the right to redeem the same within two (2) years after attaining full age or being restored to sanity, from the state or any purchaser thereof, on the terms herein prescribed, and on their paying the value of any permanent improvements on the land made after the expiration of two (2) years from the date of the sale of the lands for taxes. Upon such payment to the chancery clerk as hereinabove provided, he shall execute to the person redeeming the land a release of all claim or title of the state or purchaser to such land, which said release shall be attested by the seal of the chancery clerk and shall be entitled to be recorded without acknowledgment, as deeds are recorded. Said release when so executed and attested shall operate as a quitclaim on the part of the state or purchaser of any right or title under said tax sale.



§ 27-45-5 - Deposit of redemption funds; disposition

It shall be the duty of the chancery clerk of each county in the state to immediately deposit in the county depository of his county all sums of money paid to him by any person for the redemption of land sold for taxes in his county; all such funds are hereby declared to be public funds, and shall be secured by the county depository, as other public funds are required to be secured by law. The board of supervisors of each county shall provide the clerk with printed checks in the form of vouchers, with proper blanks, bound in book form with a sufficient blank margin to be used in drawing redemption funds out of the county depository; all such checks shall be numbered in numerical order, and it shall be the duty of the clerk to draw on such funds upon such checks as herein provided in payment of all amounts due the officers and purchasers out of said funds. He shall first pay the officers entitled to their costs, fees, and damages which are allowed to said officers by law; and he shall then pay to the purchasers at any such tax sale, the full amount due him as provided by law. It shall be the duty of the state auditor of public accounts to audit such account of each clerk, as other public funds are audited; and he shall include in said audit a special report to the board of supervisors of his county setting out in detail the amounts collected, and the disposition of such funds, and the balance on hand, and attest to the correctness thereof.

If such clerk shall neglect, refuse or fail to deposit such funds received by him as herein provided, he shall be guilty of misfeasance in office, and in addition thereto shall be liable on his official bond to any person injured by his failure to deposit such funds in the county depository as herein provided.



§ 27-45-7 - Mortgagee may redeem in part

If there exist upon a portion of a tract of land sold for taxes a lien, either of a deed of trust or mortgage of any kind, the mortgagee or holder of the notes secured by such deed of trust, or any person interested in such real estate may redeem that portion of the land so sold in solido upon which portion such mortgagee or owner of notes secured by deed of trust holds such lien in the following manner, to-wit:

Such mortgagee or owner of notes secured by a deed of trust or any person interested in such real estate may apply, in writing, to the chancery clerk of the county in which the land was sold, within the time provided by law, for redemption from the sale for taxes of such portion of the entire tract so sold in solido. Upon the application being filed with him, it shall be the duty of the chancery clerk to give ten (10) days' notice, in writing, of such application, by registered mail, to the last known post-office address with return receipt requested, to the owner and to the purchaser at the tax sale, and to all persons holding mortgages or other liens of record on the land so sold in solido or any part thereof, which notice shall designate a time not less than ten (10) days from the mailing thereof when such clerk shall hear and perform the duties hereinafter provided for. The clerk shall enter on the record of such tax sale notations giving the date when such notices were mailed and the names and post-office addresses of persons to whom mailed. On the date named for such hearing, the chancery clerk shall make such investigation as he may deem necessary to ascertain the relative value which that portion of the land on which the lien of such mortgage or deed of trust is held by the applicant, or by any other person, bears to the value of the entire land sold in solido for taxes, and the chancery clerk shall apportion the taxes due upon such portion at the ratio which said portion, upon which the lien exists, bears to the entire value of the property sold in solido for taxes. Upon such apportionment, the mortgagee or holder of the deed of trust, or any person interested in such real estate, shall be entitled to redeem that part of the land by payment of the sum apportioned thereon to the chancery clerk, regardless of the amount of the purchaser's bid at the tax sale, with its proportionate part, calculated as above provided, of all costs, damages and interest consequent upon the sale, and also all state and county taxes that have accrued upon that portion of said land since the sale, apportioned by the chancery clerk in the manner hereinabove provided, together with interest thereon, at the rate of one per centum per month, or any fractional part thereof, from the date such taxes shall have accrued.



§ 27-45-9 - Effect of redemption of part

The redemption mentioned in Section 27-45-7 shall operate to fully and effectually redeem that portion of the land from the operation of the tax sale from which such redemption is made and shall leave in full force and effect the tax sale as to the remainder of the land so sold for taxes, which remainder, or any part thereof, may thereafter, in the time provided by law, be redeemed by the owner or any person interested in such real estate by the payment of the balance due, or such part thereof calculated as above provided. In the event that there shall exist several trust deeds or mortgages upon the property so sold in solido, and redemption under one or more of such trust deeds shall operate so as to effect redemption of a portion of the lands in any one of the others, because of overlapping descriptions and leave unredeemed the remainder of the land covered by such other deeds of trust or mortgages, the chancery clerk shall likewise have power to apportion in the same manner as aforesaid the amount required to redeem the remainder of the land included in such trust deed, omitting the portion of the land in such trust deed which had been previously redeemed, in the manner as above provided. Upon redemption by one other than the owner of the land redeemed, it shall be the duty of the redeemer to immediately notify, in writing, by registered mail with return receipt requested, any and all persons holding prior lien or liens of deed of trust or mortgage shown by the records of deeds of trust of the county where the land is situated, of the redemption of such part or all of said land, addressed to the lienor or lienors at his or their last known post-office address, and to file a copy of such notice or notices with the chancery clerk of said county who shall make entry of the receipt of the copy of such notice or notices on the record of tax sales of his office where such record of the redemption is entered. If the redeemer shall fail to give the notice or notices as above provided for, then such redeemer shall not be entitled by subrogation, or otherwise, to obtain or be granted any prior equity upon the land so redeemed over any prior lienor or lienors on the land so redeemed, whether such equity by subrogation or otherwise existed or not. Upon redemption of land or any part thereof as above provided, the chancery clerk shall execute a release thereof from the tax sale with the same effect, and shall note the redemption on his tax sales record, as is provided for redemptions in the usual manner.



§ 27-45-11 - Redemptions from municipal tax sales

All rights and privileges and duties granted or imposed, in the preceding sections, upon lienors or any person interested in such land with reference to redemption from tax sales made for nonpayment of state and county taxes shall likewise apply and be applicable to like redemptions from municipal tax sales or municipal separate school district tax sales, and also to levee and drainage district tax sales. With reference to such redemptions, the written application for redemption shall be addressed to the municipal clerk, or to the like officer of the levee or drainage district, as the case may be, who shall be the official to perform the appropriate duties and to make the necessary investigation and apportionment of the sum necessary to redeem as to any interested lienor or any person interested in such land who shall have the right to make application to redeem, as herein set forth.



§ 27-45-13 - Redemption of lands sold by mistake

When anyone, designing and endeavoring to pay the taxes due on his own land, shall by mistake pay the taxes due on other land than his own, in consequence whereof his own land shall have been sold for taxes, such person may, within the two (2) years allowed for redemption, make affidavit of the facts, and if the taxes for which his land was sold, and the costs of such sale exceed the amount he had so paid, he shall pay the tax collector of the county the difference, and also all taxes subsequently accrued on such land and not before paid, and shall protect the state and county against any loss by reason of the mistake. He shall obtain the receipt in duplicate of such collector for what he shall pay him, which receipt it shall be the duty of the collector to give him, specifying particularly on what account such payment was made. Said receipts need not be from the book of receipts required to be kept. He shall deposit one (1) of said receipts with the chancery clerk, together with said affidavit setting forth the facts of such mistake; and thereupon it shall be the duty of the chancery clerk to release to such person the title of the state or individual purchaser to such land, and, where the land was sold to the state, to notify the auditor to make proper entry on the assessment roll in his office. The auditor and the chancery clerk shall charge the tax collector with the amount due on the transaction to the state and county, respectively, and the collector shall also make proper entry on the assessment roll in his office.



§ 27-45-15 - Sale of land paid on by mistake

Land on which said person had paid on by mistake, shall be sold for the taxes and costs, the payment of which, except for mistake, it had escaped, as follows: The chancery clerk shall notify the tax collector of his release of the land first sold and the collector shall immediately give notice in writing to the person in possession of the land paid on by mistake, if any, or to the owner or person claiming it, that at a meeting of the board of supervisors of the county, to be designated in such notice, he will apply for an order to sell said land because of the foregoing facts. At such meeting, the collector shall report the facts in writing to the board of supervisors, and that he has given notice as above required, and said board shall hear any objection to the proposed sale of such land, and unless there be some valid objection shall order it to be sold. Thereupon the collector shall advertise it as sales of land for taxes are required to be advertised, and shall sell it on some day when it is lawful to sell land under execution in his county, and shall proceed in all respects as required in making sales of land for taxes on the first Monday of April. He shall report the lists of lands so sold to the clerk of the chancery court in the same manner and within the same relative time as provided for sales of land for taxes at the usual time. He shall pay over to the proper officers the taxes collected from sales to individuals as in other cases.



§ 27-45-17 - Release by clerk of title to certain lands

If the owner, or any person interested in any land sold for taxes, shall at any time within two (2) years after the sale for taxes produce a receipt of the tax collector showing payment of the taxes, for which the land was sold, before the sale, and shall pay to the chancery clerk all subsequently accrued taxes, the said clerk shall release to the owner or person interested the title of the state or individual purchaser to such land. The land so released shall thereafter be dealt with as lands redeemed are required to be, and the tax collector, whose receipt was so produced, shall be charged with the taxes collected by him as in the case of other taxes.



§ 27-45-19 - Record of state tax lands

The tax collector shall keep a record of lands struck off to the state for taxes for his convenience in collecting taxes and making settlements with the state and county. The chancery clerk, when he releases such lands upon redemption, shall immediately notify the auditor and tax collector, giving name of person redeeming, date of redemption, and description of the land, and the auditor and collector, when they receive such notice, shall at once make entry thereof upon their records.



§ 27-45-21 - Certification by clerk of lands not redeemed

It shall be the duty of the chancery clerk, within thirty (30) days after the period of redemption has expired, to certify to the state land commissioner a list, on forms provided by the state land commissioner, of all lands struck off to the state for taxes, which have not been redeemed. Such list shall show a description of the land, all costs, officer's and printer's fees, the tax for which it sold, segregated as to state, county, levee and drainage districts, and of all taxes due on such lands for the year in which it was struck off to the state, segregated as to state, county, levee and drainage districts, a total of two (2) years' taxes listed separately (the taxes for which it sold and accrued taxes for one (1) year). If any chancery clerk shall fail or neglect to transmit such lists within the time specified, he shall be liable to the state on his official bond in the penalty of Fifty Dollars ($ 50.00) for each day that he is in default, said penalty to be collected by the state tax commission, or by the attorney general, in a suit instituted for that purpose upon request of the state land commissioner; provided that the state land commissioner, if so requested by any chancery clerk before the expiration of ten (10) days and for good cause shown, may grant a reasonable extension of the time within which such clerk shall transmit his list.



§ 27-45-23 - Conveyances to purchasers at tax sales

When the period of redemption has expired, the chancery clerk shall, on demand, execute deeds of conveyance to individuals purchasing lands at tax sales. Which conveyances shall be essentially in the following form to wit:

"State of Mississippi, County of

Be it known, that , tax collector of said county of , did, on the

day of , A.D. , according to law, sell the following land,

situated in said county and assessed to to wit: (here describe the

land) for the taxes assessed thereon (or when sold for other taxes it

should be so stated) for the year A.D. , when became the best bidder

therefor, at and for the sum of dollars and cents; and the same not

having been redeemed, I therefore sell and convey said land to the said

Given under my hand, the day of , A. D.

Chancery Clerk."

Such conveyance shall be attested by the seal of the office of the chancery clerk and shall be recordable when acknowledged as land deeds are recorded, and such conveyance shall vest in the purchaser a perfect title with the immediate right of possession to the land sold for taxes. No such conveyance shall be invalidated in any court except by proof that the land was not liable to sale for the taxes, or that the taxes for which the land was sold had been paid before sale, or that the sale had been made at the wrong time or place. If any part of the taxes for which the land was sold was illegal or not chargeable on it, but part was chargeable, that shall not affect the sale nor invalidate the conveyance, unless it appears that before sale the amount legally chargeable on the land was paid or tendered to the tax collector.



§ 27-45-25 - Duplicate of conveyance or release lost or destroyed

When any release upon redemption or conveyance of tax land made by the chancery clerk shall be lost or destroyed, upon application of the person injured, the chancery clerk may make a duplicate release or conveyance of the same land to the person to whom the first was made, which shall be in lieu of the former; and it shall be marked "duplicate," and shall have the same effect.



§ 27-45-27 - Rights of purchaser at tax sale; effect of lien; liability of county or municipal officers to purchasers

(1) The amount paid by the purchaser of land at any tax sale thereof for taxes, either state and county, levee or municipal, and interest on the amount paid by the purchaser at the rate of one and one-half percent (1- 1/2%) per month, or any fractional part thereof, and all expenses of the sale and registration, thereof shall be a lien on the land in favor of the purchaser and the holder of the legal title under him, by descent or purchase, if the taxes for which the land was sold were due, although the sale was illegal on some other ground. The purchaser and the holder of the legal title under him by descent or purchase, may enforce the lien by bill in chancery, and may obtain a decree for the sale of the land in default of payment of the amount within some short time to be fixed by the decree. In all suits for the possession of land, the defendant holding by descent or purchase, mediately or immediately, from the purchaser at tax sale of the land in controversy, may set off against the complainant the above-described claim, which shall have the same effect and be dealt with in all respects as provided for improvements in a suit for the possession of land. But the term "suits for the possession of land," as herein used, does not include an action of unlawful entry and detainer.

(2) No county or municipal officer shall be liable to any purchaser at a tax sale or any recipient of a tax deed for any error or inadvertent omission by such official during any tax sale.



§ 27-45-29 - Lands sold by municipalities

In cases of land and other property sold by municipal tax authorities for delinquent taxes, the same schedule of damages as provided herein shall apply.






Chapter 47 - AD VALOREM TAXES--ASSIGNMENT OF TAX LIENS



Chapter 49 - AD VALOREM TAXES--INSOLVENCIES

§ 27-49-1 - Report by tax collector of insolvent and delinquent taxpayers; lists of delinquent taxpayers

The tax collector shall present to the board of supervisors, at its meeting on the first Monday of October in each year, a report of all insolvent and delinquent taxpayers in his county, with the amount due from each. Such report shall be verified by the affidavit of the collector, that he has made, in person or by deputy, a legal demand for taxes of all delinquent taxpayers found in his county by going to their place of abode or business and searching for something to seize and sell for taxes; that the taxpayers mentioned in the report have failed to pay their taxes; that such taxpayers have no effects known to him which can be seized and sold for such taxes; that he has made diligent inquiry after such of said delinquents as have not been found and cannot find them in his county; and that they have no effects known to him which can be seized and sold to pay their taxes. The tax collector shall also include in his report any checks, drafts or orders for the payment of money which he has received in payment of ad valorem taxes and which have been returned to him because of insufficient funds in the account on which such checks, drafts or orders were drawn. Such checks, drafts or orders shall be accompanied by the affidavit of the collector that he has exhausted all legal means of collecting such instruments, including the filing of a civil suit.

Separate lists of delinquents shall be made for each election district and for each city, town and village.



§ 27-49-3 - Preparation of insolvent list by board of supervisors

If the board of supervisors fails to meet on the first Monday in October, its duties with regard to the insolvent list shall be performed at its next meeting thereafter.



§ 27-49-5 - Allowance of credits

The board shall proceed to examine the report and shall allow the collector a credit for such of the taxes so reported insolvent or delinquent, as it may be satisfied remain uncollected without the default of the collector, and no more. A list of the allowances shall be made out and certified by the clerk and transmitted to the auditor of public accounts, on or before the first day of September following, and shall be credited to the collector in his settlement with the auditor and chancery clerk.



§ 27-49-7 - Examination of report by board of supervisors

The board of supervisors shall not allow to the collector a credit for the insolvent list he reports, merely because he presents it duly sworn to, but the board shall examine carefully each election district and city, town, or village list as reported, and shall scrutinize each name and amount reported insolvent, and shall use any knowledge had by any member of the board, and avail of any information by witnesses to test the accuracy of the report. The board shall not allow the collector credit for the taxes of any delinquent who may be ascertained to have anything in possession or in action by a sale of which the collector would be able to make the taxes; and all of the list for which the board shall not allow a credit shall be charged against the collector.



§ 27-49-9 - Collection of taxes

Notwithstanding the allowance of insolvencies, the tax collector shall, if possible, collect the taxes of all insolvent and delinquent taxpayers. He shall retain a copy of the list reported by him, and whenever he can find any property, real or personal, belonging to the defendant, he shall distrain and sell the same, on five (5) days' notice, to the highest bidder, for cash, and shall pay over the same as other taxes collected. The auditor, on settlement with a tax collector, shall require of him to report, on oath, whether he has collected taxes from any, and which, of the delinquent taxpayers.






Chapter 51 - AD VALOREM TAXES--MOTOR VEHICLES

IN GENERAL

§ 27-51-1 - Short title

This chapter may be known as "The Motor Vehicle Ad Valorem Tax Law of 1958," and may be cited as such.



§ 27-51-3 - Purpose of chapter

The purpose of this chapter is, with reference to assessing ad valorem taxes on motor vehicles which are operated upon the public highways of this state, to, (a) fix the taxable year, (b) fix the tax lien date, (c) determine the method of assessing, (d) fix the date for assessing such taxes, (e) prescribe the method of collecting such taxes, and (f) fix the date of collecting such taxes.



§ 27-51-5 - Definitions

The subject words and terms of this section, for the purpose of this chapter, shall have meanings as follows:

(a) "Motor vehicle" means any device and attachments supported by one or more wheels which is propelled or drawn by any power other than muscular power over the highways, streets or alleys of this state. The term "motor vehicle" shall not include electric personal assistive mobility devices as defined in Section 63-3-103. However, mobile homes which are detached from any self-propelled vehicles and parked on land in the state are hereby expressly exempt from the motor vehicle ad valorem taxes, but house trailers which are actually in transit and which are not parked for more than an overnight stop are not exempted.

(b) "Public highway" means and include s every way or place of whatever nature, including public roads, streets and alleys of this state generally open to the use of the public or to be opened or reopened to the use of the public for the purpose of vehicular travel, notwithstanding that the same may be temporarily closed for the purpose of construction, reconstruction, maintenance, or repair.

(c) "Administrator of the road and bridge privilege tax law" means the official authorized by law to administer the road and bridge privilege tax law of this state.



§ 27-51-7 - Persons liable for tax; time of payment; due date

Any person required by law to pay a road and bridge privilege license tax on any motor vehicle shall also be liable for the ad valorem taxes due on such motor vehicle, unless otherwise specifically exempt herein. Such ad valorem taxes due shall be paid at the same time the road and bridge privilege license tax is paid, and the payment of the said ad valorem taxes due shall be a prerequisite to the issuance of the said road and bridge privilege license.

The ad valorem tax lien date for the purpose of this chapter shall also constitute the ad valorem tax due date which shall also be the same date that the subject motor vehicle is purchased from a bona fide dealer, if it is intended that such motor vehicle is to be operated upon the highways of this state.

In all cases, however, where the time for complying with the road and bridge privilege tax law has been extended by law as to time of payment, then the same extension of time shall apply to the date on which the ad valorem taxes on such motor vehicle must be paid. Ad valorem taxes on all motor vehicles, defined in this chapter, shall be calculated as of the first day of the month in which such taxes were due, regardless of any extension of time for payment of such taxes as provided hereinabove.



§ 27-51-9 - Taxable and fiscal years; taxes to be collected by county and municipal tax collectors; when to be paid; computation of tax

For the purposes of this chapter, the fiscal year shall commence on August 1 and shall end on July 31 of each year. The taxable year shall run concurrently with the taxable year in effect in the law pertaining to the payment of the road and bridge privilege license tax on motor vehicles. Except as otherwise provided in Section 27-41-2, ad valorem taxes on motor vehicles shall be collected by the county tax collector for the county and state and by the municipal tax collector for the municipalities. Ad valorem taxes for any ensuing year may be paid during the month as provided in Section 27-19-31, however, and said ad valorem taxes on any motor vehicle must be paid at the same time or prior to the time that the road and bridge privilege license is issued for the subject motor vehicle, unless herein otherwise specifically exempt from such ad valorem taxes. The ad valorem tax on motor vehicles shall be computed on the millage rates in effect at the time such privilege license tax is to be paid.



§ 27-51-11 - Ad valorem tax receipts to be presented before road and bridge privilege license issued; reports; penalties; auditing of tax collectors

In cases where the road and bridge privilege tax license is issued by the administrator of the road and bridge privilege tax law, before he shall issue such license he shall require that a tax receipt, made out on the prescribed form and properly issued, be presented to him showing that all ad valorem taxes due on such motor vehicle have been paid according to the situs of the subject motor vehicle as shown by the written application for such privilege license. If the application for such privilege license reveals that the situs of the subject motor vehicle is in a municipality, then the administrator of the road and bridge privilege tax law, before issuing the privilege license, shall require that a tax receipt made out on the prescribed form and properly issued be presented to him showing that such ad valorem taxes due have also been paid. The administrator of the road and bridge privilege tax law shall secure a rubber stamp to be used in stamping each such ad valorem tax receipt so presented to him. This stamp shall show the date of issuance and the receipt number of the privilege license issued for each corresponding ad valorem tax receipt, date and license receipt number to be filled in with ink, or with indelible pencil, by and in the name of the administrator of the road and bridge privilege tax law and countersigned by the issuing deputy or clerk. The number of the corresponding ad valorem tax receipt presented shall be written by him on the privilege license receipt. In cases where a separate municipal ad valorem tax receipt for motor vehicles is necessary, the same procedure as outlined herein shall be followed with reference to the municipal tax receipt.

The administrator of the road and bridge privilege tax law, his deputies or clerks violating the provisions of this section shall be liable on their official bonds in double the amount of the ad valorem taxes due on each such motor vehicle.

Twice each fiscal year the administrator of the road and bridge privilege tax law shall prepare and retain a report showing the privilege license receipt number, the corresponding ad valorem tax receipt number or numbers, and the name under which such license receipt was issued, for each such license receipt issued by him. A separate report shall be made for each county involved, and a duplicate copy of such report shall be furnished the respective tax collector of each county involved, and the tax collector of each municipality in the county. One (1) of these reports shall be made on or before May 15 covering all such license receipts issued by him for the then current fiscal year, including those issued through the month of April. Another such report shall be made on or before November 15 covering all such license receipts issued by him for the remaining portion of the immediately prior fiscal year.

The aforesaid reports shall be made available to the State Auditor upon request, and, in auditing the tax collector for the corresponding fiscal year, such tax receipts indicated on these reports shall be reconciled with the corresponding ad valorem tax receipt number in the office of the tax collector.



§ 27-51-13 - Copy of tax levy to be furnished to county tax collector; postponement of collections where adoption of tax levy is delayed; notice to be given; owners not to be penalized

On or before September 10, the clerk of the board of supervisors shall furnish the county tax collector a certified copy of the county tax levy for the ensuing year. This tax levy shall not only show the tax levy for each purpose for which it was levied, but it shall also show the total tax levy for each separate taxing area in the county, including the state ad valorem tax levy.

If for any reason the said county tax levy is not adopted and/or delivered to the county tax collector on or before the 15th day of September, then the said tax collector is hereby authorized to postpone for one (1) month the beginning of the collection of ad valorem taxes and road and bridge privilege taxes on all motor vehicles legally situated in his county and liable for said taxes, and the tax collector shall notify the taxpayers of his county by newspaper publication that the beginning of the collection of said taxes is postponed for one (1) month due to the fact that he has not been furnished with a certified copy of the said tax levy as provided by law. Copies of this said newspaper notice shall be furnished the State Tax Commission and the Mississippi Highway Safety Patrol, and the provisions of said notice shall be controlling in all respects on such agencies and on any other peace officer, and no damages, penalties or interest shall accrue against any owner of such motor vehicles during such postponement period.

If such tax levy is not furnished the tax collector within the said one (1) month, then the same procedure as to postponement shall be followed and the same immunities shall apply from month to month until such tax levy has been furnished the tax collector.



§ 27-51-15 - Determination of assessed value

Motor vehicles shall be assessed uniformly according to value and such assessed value shall be determined by an assessment schedule which shall be prepared and made of minute record by the state tax commission and shall be certified to the president of the board of supervisors of the various counties of the state, and to the mayor or the presiding officer of the municipal boards of the various municipalities, and municipal separate school districts of the state, in care of the clerk of said respective boards, as the official motor vehicle assessment schedule which shall be used by the proper officials of both respective jurisdictions in assessing motor vehicle ad valorem taxes for the ensuing fiscal year.



§ 27-51-17 - County tax collector to be supplied with tax receipts; form of receipts; use of receipts

The tax collector of each county shall be supplied with a sufficient number of tax receipts to be used by him in the collection of both the privilege tax and the ad valorem tax on all taxable motor vehicles in his county. The tax receipt for these purposes shall be a combination receipt and shall carry a number which shall be the same number as that of the road and bridge privilege tax receipt and tag number for each such motor vehicle. Under no circumstances shall one tax receipt be used for receipting the ad valorem taxes on more than one motor vehicle.

There shall also be ample provisions made on these tax receipt forms for receipting ad valorem taxes collected for any municipality or municipal separate school district in the county, in case the county tax collector is legally directed as hereinafter provided to collect such taxes at the same time such tax collections are made for the county. This combination tax receipt form shall be prescribed by the tax commission in cooperation with the administrator of the road and bridge privilege tax law, and the administrator of the road and bridge privilege tax law shall supply them.

The county tax collector of each county shall also secure an ample supply of ad valorem tax receipts to be used by him in collecting the ad valorem taxes on all motor vehicles in his county for which the road and bridge privilege tax license will be issued by the administrator of the road and bridge privilege tax law. Ample provisions shall also be made on these forms for receipting any municipal and municipal separate school district ad valorem taxes collected, in case the county tax collector is legally directed to collect such taxes. All such ad valorem tax receipt forms for each county, for the collection of ad valorem taxes only, shall be numbered in consecutive order beginning with the number "one"; they shall be made up in triplicate, the exact form of which shall be prescribed by the state tax commission, and they shall be supplied by the county board of supervisors. A separate receipt shall be issued for each motor vehicle on which ad valorem taxes are paid.



§ 27-51-19 - Assessment schedule to be prepared by Department of Revenue; basis of schedule; corrections

The Department of Revenue shall, on or before the fifteenth day of June of each year, prepare and adopt an assessment schedule of motor vehicles, as defined in this chapter, which such assessment schedule, and no other, excepting as may be hereinafter provided, shall be used by the tax collector of each county and each municipality in the state, in assessing, calculating and collecting ad valorem taxes in each respective jurisdiction on all motor vehicles liable for such tax as authorized by this chapter.

In preparing the assessment schedule, the Department of Revenue may make use of, as a base, the values of the various makes, models, year of manufacture, and types of motor vehicles as adopted by some reputable nationwide agency or association which regularly compiles and furnishes such information as to actual value of the different motor vehicles as to make, model, type and year of manufacture, or by any other method or methods or combination of methods which in its judgment will tend to equalize the assessed value of property of this class with property of other classes in general. These various motor vehicles, together with any special equipment, may be grouped into as many categories as, in the judgment of the Department of Revenue, will be most practical in effecting equalization.

In preparing the assessment schedule, the Department of Revenue shall apply such a percentage to the base value of such motor vehicles which, in its best judgment, will produce an assessed value which will equalize the assessed value of motor vehicles with the assessed value of other property in general, throughout the state, so far as is practical.

The Department of Revenue shall also make necessary corrections and amendments to this schedule from time to time throughout the fiscal year, and in so doing the general procedure set out above shall be followed.



§ 27-51-21 - Copy of assessment schedule to be forwarded to board of supervisors and municipal board; notice of inspection of schedule; hearings of petitions for reductions

On or before the first day of July each year, the tax commission shall forward to the president of the board of supervisors of each county and to the mayor or other presiding officer of the governing board of each municipality, in care of the clerk of the respective boards, a certified copy of the assessment schedule which is designed to become effective for the then ensuing fiscal year in assessing and collecting ad valorem taxes on motor vehicles as defined in this chapter.

At the July meeting of the board of supervisors of the county and the governing board of the municipality, the boards shall examine and consider the motor vehicle assessment schedule and shall adopt an order on their respective minutes that such motor vehicle assessment schedule is ready and open for inspection and examination by any interested taxpayer and that within a period of fifteen (15) days the respective boards shall reconvene in regular or adjourned meeting to hear and take action on any complaint, filed in writing, objecting to and petitioning for a specified reduction on any portion or portions of the assessment schedule affecting the complainant directly. The respective boards shall continue in session from day to day until all such objections and petitions have been heard and action has been taken thereon. The order provided for herein shall refer by name to this chapter, and it shall not be necessary to incorporate in the order the provisions of this chapter.



§ 27-51-23 - Filing and disposition of objections to assessment schedule and claims for adjustment; suits for taxes paid by dissatisfied taxpayers

Any person objecting to any portion or portions of the motor vehicle assessment schedule affecting him or her directly shall file a written objection and claim for adjustment, in triplicate, with either the board of supervisors of the county or the municipal board of the municipality or with both such boards, on a form to be designed and supplied by the tax commission. The motor vehicle owner shall set forth therein in detail the grounds for his objection and claim for adjustment, with a full and complete identifiable description of the subject motor vehicle.

If the board of supervisors or the municipal board, as the case may be, is of the opinion that the objection and claim for adjustment of the motor vehicle owner has sufficient merit, then the original and duplicate copies of the said objection and claim together with any recommendation made by either of the said governing boards shall be forwarded to the tax commission for approval or disapproval.

If the tax commission is of the opinion that the said objection contains sufficient merit, then the tax commission shall make whatever adjustment on such claim as in its judgment is fair and equitable; if, on the contrary, the tax commission is of the opinion that the said objection to the proposed assessment does not have sufficient merit then the tax commission shall disapprove the claim. In either case, the tax commission shall return the original copy of the objection and petition to the clerk of the board of supervisors or to the clerk of the municipal board, as the case may be, with its action duly stated thereon. The decision of the tax commission in disapproving such a claim shall be final as between the board of supervisors and/or the municipal board and the tax commission, and the clerk of the respective boards shall then notify the claimant that his adjustment claim has been disapproved by the tax commission.

A petition for adjustment originating in either the county or a municipality of the county, if approved by the tax commission, shall become effective, as approved, in both jurisdictions, and in cases where the county tax collector does not collect said taxes for the municipality, then it shall be the duty of the clerk of the jurisdiction in which the claim for adjustment originated to officially notify the tax collector of the other jurisdiction, by citing the minute record of such action and properly identifying the subject motor vehicle.

If the tax commission approves a claim for the reduction of a proposed assessed value of any specific motor vehicle, then upon receipt of such notice by the clerk of the board of supervisors of the county or by the clerk of the municipal board, as the case may be, a minute record shall be made and a certified copy of such action shall be furnished the tax collector, and in making his report, the tax collector shall cite on the ad valorem tax receipt and in his report the minute book and page as legal reason for such reduction in assessed value on any such motor vehicle. Under no circumstances shall a tax collector vary from the said adopted assessment schedule in calculating and collecting motor vehicle ad valorem taxes unless such petition for reduction has been approved by the tax commission, and the tax collector has filed in his custody written official authority therefor from the clerk of the respective board, and evidence of such action is cited as hereinabove provided. An adjustment of the proposed assessed value of one or more motor vehicles of a certain group or class, under this procedure, shall not affect the proposed assessed value of other motor vehicles of the same group or class.

Any taxpayer dissatisfied with any portion of the assessment schedule directly affecting him may pay the resulting tax under protest and sue for recovery of all or any portion of the tax paid, provided that he requests the tax collector to indicate on the tax receipt at the time the tax is paid that the said tax is being paid under protest. This recourse is available, however, only to the taxpayer who filed objection and adjustment claim to the proposed assessment during the time set for filing such objection, as provided hereinabove, excepting in cases where the cause for such protest originated subsequent to the time for filing such protest.



§ 27-51-25 - County tax collector's reports and records of tax collections; remittance of tax collections to municipalities

Within twenty (20) days after the end of the month, the county tax collector shall file a report showing the amount of motor vehicle ad valorem taxes collected by him for the previous month. This report shall be made in part in conjunction with and as a part of the monthly report made on the collection of road and bridge privilege taxes for the same period. The form for this portion of said report shall be prescribed by the administrator of the road and bridge privilege tax law in cooperation with the state tax commission.

This said report shall show, in addition to the information prescribed by the administrator of the road and bridge privilege tax law, the following information for each motor vehicle on which ad valorem taxes were paid: the code number of the vehicle as fixed by the assessment schedule, the assessed value of the vehicle, the situs of the vehicle as to school district, road district, levee district, municipality, the total tax rate applicable, ad valorem taxes, damages, if any, and the total ad valorem taxes and damages. These sheets shall be numbered in consecutive order, and shall be made in quadruplicate. The original copy of this report shall be placed in a suitable binder and retained by the county tax collector as a permanent record, the first and second copies shall be forwarded to the administrator of the road and bridge privilege tax law and commission of public safety respectively, as now provided by law, and the third copy shall be delivered to the chancery clerk.

When the above mentioned portion of the report has been completed, a recapitulation of it shall be made on a separate sheet, showing by classes the total number of road and bridge privilege licenses issued, the amount of money collected for the license plates, the total road and bridge privilege taxes collected by classes, and the total amount of ad valorem taxes collected designating the amount collected for each separate taxing area. This report shall also be made in quadruplicate. The tax collector shall retain the original as a permanent record, the first copy shall be forwarded to the administrator of the road and bridge privilege tax law, the second copy shall be forwarded to the tax commission, and the third copy shall be delivered to the chancery clerk.

Motor vehicle ad valorem tax collections shall be entered in the tax collector's cash book as reflected by the said recapitulation, showing by taxing area, the total assessed value and total such taxes collected each month for each separate taxing area, and it shall not be necessary that either the tax receipt number or the taxpayer's name be entered, as required by Section 27-41-39, Mississippi Code of 1972, for other ad valorem tax collections.

In all cases where the county tax collector is ordered to collect motor vehicle ad valorem taxes for a municipality, the tax collector shall furnish to each such municipality a certified statement as to the total assessed value of the motor vehicles on which taxes were collected for such municipality, together with an additional statement showing the net amount of taxes collected for such municipality less his indicated collection fees. This report shall be made to the municipality at the same time a remittance is made to the municipality for all such net ad valorem taxes collected for the said municipality for the previous month. This remittance and report shall be made to the municipality on or before the twentieth day of the month following that in which the collections were made.



§ 27-51-27 - Owner may receive credit for taxes paid when motor vehicle is destroyed; application and proof; perjury

If any motor vehicle on which the ad valorem taxes prescribed in this chapter have been paid shall be totally destroyed by fire, tornado, flood, collision, accident or acts of Providence, then the owner of such motor vehicle, upon filing a petition and submission of sufficient proof, may be credited with the amount of the ad valorem taxes on the proportional part of the taxable year remaining, less ad valorem taxes accruing on the salvage price, if any, in calculating the amount of ad valorem taxes due on any replacement for such a motor vehicle, if replaced during the then current taxable year. In no event, however, shall such person claiming credit under this provision be entitled to a cash refund.

In order to obtain benefit of this credit, such person must submit proof supported by affidavit of three (3) reputable citizens that such motor vehicle has been totally destroyed and a statement must be made as to the estimated amount of salvage value remaining. The application for this credit and the three (3) supporting affidavits must be notarized by an officer who has legal authority to notarize such instruments.

Any person who makes or swears to a false statement or makes or swears to a statement of facts without personal knowledge of such facts, in any connection with an adjustment claim as referred to above, shall be guilty of perjury and upon conviction shall be punished as now provided by law. The same procedure as outlined above shall apply to municipalities and municipal separate school districts in proper cases, if the subject motor vehicle has been totally destroyed as outlined above.



§ 27-51-29 - Procedure where municipality desires county tax collector to collect motor vehicle ad valorem taxes; fees; inspection of tax collector's records; penalties; liability of tax collector on official bond

Any municipality in the state desiring to have its motor vehicle ad valorem taxes collected by the county tax collector at the same time and in the same manner provided for by this chapter for collecting county and state ad valorem taxes on motor vehicles may do so by proceeding as follows:

On or before the 1st day of May, the municipal board shall enter an order upon its minutes signifying its desire to have the county tax collector collect its motor vehicle ad valorem taxes at the same time and in the same manner that he collects the county and state ad valorem taxes on such motor vehicles for the ensuing fiscal year. A certified copy of this order shall be furnished the tax collector of the county, the state tax commission, and the administrator of the road and bridge privilege tax laws. In such case, it shall be mandatory that such municipal ad valorem taxes be collected by the county tax collector.

The authorization of the tax collector to collect municipal taxes on this class of property shall also include the collection of such taxes on such property located in the municipal separate school district, if any, although such property is located outside of the corporate limits of such municipality.

On or before September fifteenth, the municipal clerk shall certify to the county tax collector a copy of its official tax levy for the then ensuing fiscal year. On this tax levy, the clerk shall not only certify as to the tax levy for each purpose for which it was levied, but he shall also certify as to the total amount of the levy for all municipal purposes, and he shall show separately the total amount of the levy for the municipal separate school district, if the said municipality is a part of a municipal separate school district.

After collecting such municipal and municipal separate school district ad valorem taxes, the county tax collector shall retain the fee, as allowed in Section 25-7-21, Mississippi Code of 1972, except in no instance shall his fee be less than two percent of such collection for the services furnished by a county office in collecting municipal separate school district taxes. Such fees shall be paid into the county general fund. The tax collector shall, on or before the twentieth day of the following month, remit to the municipality the remaining portion of such taxes so collected for and during the preceding month. A report of the total assessed value of the subject motor vehicle on which such municipal ad valorem taxes were collected for the preceding month shall be forwarded to the municipality along with the said remittance.

The records of the county tax collector shall be available at any time during regular office hours for inspection by the municipal authorities or their authorized agents to determine as to whether or not any such taxpayer has been properly assessed, both as to value and as to situs of the subject motor vehicle, and as to whether or not the proper tax has been collected and remitted for the benefit of the municipality and municipal separate school district, in proper cases, if such municipality has officially authorized said tax collector to collect its motor vehicle ad valorem taxes as provided hereinabove.

For similar violations of this chapter, the same penalties shall apply in favor of any municipality, in proper cases, which apply in favor of the counties. The tax collector shall be liable on his official bond to the municipality for any failure on his part to assess, collect and remit the correct amount of taxes due any municipality under the provisions of this chapter on any motor vehicle for which he collects county and state ad valorem taxes.



§ 27-51-31 - Owner liable for motor vehicle ad valorem taxes to make application for privilege license; contents; penalty for misstatements; liability of tax collector on official bond

Each motor vehicle owner liable for this said ad valorem tax shall each year file with the tax collector a written application for the motor vehicle road and bridge privilege license. In addition to the information required by Section 27-19-59, this application shall also furnish information showing as to what school district, what road district, if any, what levee district, if any, and any information as to other special taxing districts which represent the situs of the subject motor vehicle. The proper road and bridge privilege tax receipt number shall be written on the said applications and they shall be filed in consecutive order in a suitable filing cabinet. This application form shall be prescribed by the tax commission in cooperation with the administrator of the road and bridge privilege tax law, and shall be supplied by the board of supervisors.

These applications shall be preserved by the tax collectors until the board of supervisors shall, by written order, authorize that they may be destroyed. Such authority shall not be issued by the said board of supervisors until a complete audit of the tax collector has been made and all records are found to be in order and all taxes are found to have been properly calculated, collected, and all funds arising therefrom have been properly accounted for and paid into the proper funds as certified to by the auditor of public accounts.

Any material misstatement of facts contained in this privilege license application shall constitute a misdemeanor and upon conviction the offending person shall be punished according to law.

The tax collector shall be liable on his official bond for the amount of any taxes lost by reason of his failure to comply with any of the provisions of this chapter, and it shall be the duty of the state auditor of public accounts to so charge the account of any such tax collector and to enforce payment to the proper authorities of any such funds due and unpaid.



§ 27-51-33 - Tax assessors not required to assess motor vehicles; value of vehicles part of assessed value of personal property in county and municipality; effectiveness of order directing county tax collector to collect municipal taxes

Upon enactment of this law, the tax assessors of the various counties and municipalities of the state shall not be required to assess motor vehicles, as defined in this chapter, in preparing their regular assessment rolls from year to year.

The total assessed value of all motor vehicles as reflected by the annual report of the county tax collector shall be considered as a legal part of the assessed value of personal property in the county and the total assessed value of motor vehicles on which taxes were paid during the next preceding fiscal year shall be used in determining the total assessed value of a county for classification purposes, and the total assessed value of all such motor vehicles of the municipality for the same period, as reflected by the annual report of the county tax collector, shall be considered as a legal part of the assessed value of personal property in the municipality in determining the total assessed value of such municipality.

Any order legally adopted and made of minute record by the municipal authorities directing the county tax collector to collect its ad valorem taxes on motor vehicles as provided by this chapter shall remain in force from year to year until rescinded by official order duly recorded and certified to the county tax collector and the municipal assessor. Further, any such order shall comply with the provisions of Section 27-41-2.

For any year, any municipality may adopt an order rescinding its former order authorizing the county tax collector to collect its ad valorem taxes on motor vehicles, provided that such rescinding order is duly adopted, made of minute record, and certified to the county tax collector at least sixty (60) days prior to the beginning of the ensuing fiscal year, and such order shall be published one (1) time in a newspaper having general circulation in the subject municipality.



§ 27-51-35 - Preparation of assessment schedule where municipality elects not to adopt schedule prepared by state tax commission

Any municipality in the state electing not to adopt the motor vehicle assessment schedule for the assessment and collection of its ad valorem taxes on motor vehicles, provided for by Section 27-51-19, shall order its tax assessor to prepare and file with the municipal board of such municipality an assessment schedule for such purposes, excepting motor vehicles owned by public utilities and railroads, which, under the authority of Section 27-35-301, Mississippi Code of 1972, are assessed by the state tax commission. The said order shall be made of minute record and a certified copy shall be furnished the municipal tax assessor.

In preparing the assessment schedule, the municipal tax assessor shall comply in general with the provisions of Section 27-51-19, excepting that he shall equalize the assessed value of motor vehicle with the assessed value of other property located within his jurisdiction rather than with the assessed value of property throughout the state.



§ 27-51-37 - Duties of municipal tax assessor; proceedings by municipal board

On or before the first day of July each year, the municipal tax assessor shall file with the municipal clerk a copy of the assessment schedule. The tax assessor shall attach his certificate to the assessment schedule, prior to its delivery to the clerk. This assessor's certificate shall cite the authority under which the assessment schedule was prepared, and it must also contain a statement that in his best judgment the assessed value of motor vehicles shown therein are equalized with the assessed value of other real and personal property in general throughout the subject jurisdiction.

When the said municipal assessment schedule has been filed with the municipal board, then such board shall follow the same procedure for the subject municipality as that provided for by Section 27-51-21 of this chapter with reference to the county board of supervisors.



§ 27-51-39 - Objections to municipal assessment schedule and claims for adjustment; determination by board; suit for taxes paid by dissatisfied taxpayer

Any person objecting to any portion or portions of the said motor vehicle assessment schedule affecting him or her directly shall file a written objection and claim for adjustment, in duplicate, with the municipal board. The motor vehicle owner shall set forth therein in detail the grounds for his objection and claim for adjustment, with a full and complete identifiable description of the subject motor vehicle.

If the municipal board is of the opinion that the objection and claim for adjustment of the motor vehicle owner has sufficient merit then it shall make whatever adjustment on such claim as in its judgment is fair and equitable; if, on the contrary, the municipal board is of the opinion that the said objection to the proposed assessment does not have sufficient merit then the said board shall disapprove the claim, and the claimant shall be so notified.

If the municipal board approves a claim for the reduction of a proposed assessed value of any specific motor vehicle, then a minute record of such action shall be made by the clerk of said board and a certified copy of such action shall be furnished the tax collector, and in making his report the tax collector shall cite on the ad valorem tax receipt and in his report the minute book and page as legal reason for such reduction of assessed value on any such motor vehicle. Excepting, as hereinabove provided, the tax collector is without legal authority to vary from the adopted assessment schedule in collecting such taxes on any specific motor vehicle.

Any taxpayer dissatisfied with any portion of the assessment schedule directly affecting him may pay the resulting tax under protest, at time of payment, and sue for recovery of all or any portion of the tax paid. This recourse is available, however, only to the taxpayer who filed objection and adjustment claim to the proposed assessment during the time set for filing such objection, as provided hereinabove, excepting in cases where the cause for such protest originated subsequent to the date for filing such objection.



§ 27-51-41 - Exemptions and credits; sale or other disposition of vehicle; penalties

(1) The exemptions from the provisions of this chapter shall be confined to those persons or property exempted by this chapter or by the provisions of the Constitution of the United States or the State of Mississippi. No exemption as now provided by any other statute shall be valid as against the tax levied by this chapter. Any subsequent exemption from the tax levied hereunder shall be provided by amendment to this section which shall be inserted in the bill at length.

(2) The following shall be exempt from ad valorem taxation:

(a) All motor vehicles, as defined in this chapter, and including motor-propelled farm implements and vehicles, while in the hands of bona fide dealers as merchandise and which are not being operated upon the highways of this state.

(b) All motor vehicles belonging to the federal government or the State of Mississippi or any agencies or instrumentalities thereof.

(c) All motor vehicles owned by any school district in the state.

(d) All motor vehicles owned by any fire protection district incorporated in accordance with Sections 19-5-151 through 19-5-207 or by any fire protection grading district incorporated in accordance with Sections 19-5-215 through 19-5-241.

(e) All motor vehicles owned by units of the Mississippi National Guard.

(f) All motor vehicles which are exempted from highway privilege taxes under Section 27-19-1 et seq.

(g) All motor vehicles operated in this state as common and contract carriers of property, private commercial carriers of property, private carriers of property and buses, all of which have a gross weight in excess of ten thousand (10,000) pounds.

(h) Antique automobiles as defined in Section 27-19-47, and antique pickup trucks as provided for under Section 27-19-47.2, Mississippi Code of 1972.

(i) Street rods as defined in Section 27-19-56.6.

(j) One (1) motor vehicle owned by a disabled American veteran, or by the spouse of a deceased disabled American veteran, who is entitled to purchase a distinctive license plate or tag in accordance with Section 27-19-53, regardless of the license plate or tag issued to the disabled American veteran or the veteran's spouse if the disabled American veteran is deceased.

(k) One (1) motor vehicle owned by the unremarried surviving spouse of a member of the Armed Forces of the United States who, while on active duty, is killed or dies and one (1) motor vehicle owned by the unremarried surviving spouse of a member of a reserve component of the Armed Forces of the United States or of the National Guard who, while on active duty for training, is killed or dies.

(l) Motor vehicles owned by recipients of the Congressional Medal of Honor or by former prisoners of war, or by spouses of such deceased persons, in accordance with Section 27-19-54.

(m) (i) One (1) private carrier of passengers, as defined in Section 27-19-3, owned by any religious society, ecclesiastical body or any congregation thereof which is used exclusively for such society and not for profit.

(ii) All motor vehicles owned by any such religious society or any educational institution having a seating capacity greater than seven (7) passengers and used exclusively for transporting passengers for religious or educational purposes and not for profit.

(n) All motor vehicles primarily used as rentals under rental agreements with a term of not more than thirty (30) continuous days each and under the control of persons who are engaged in the business of renting such motor vehicles and who are subject to the tax under Section 27-65-231.

(o) Antique motorcycles as defined in Section 27-19-47.1.

(p) One (1) motor vehicle owned by a recipient of the Purple Heart, and one (1) motor vehicle owned by the unremarried surviving spouse of a recipient of the Purple Heart, as provided in Section 27-19-56.5.

(q) Motor vehicles that are eligible to display an authentic historical license plate as provided for in Section 27-19-56.11.

(r) Motor vehicles that are (i) designed or adapted to be used exclusively in the preparation and loading of chemicals or other material for aerial agricultural application to crops; and (ii) only incidentally used on public roadways in this state.

(s) One (1) motor vehicle owned by the mother of a service member who was killed in action or died in a combat zone after September 11, 2001, while serving in the Armed Forces of the United States as provided for in Section 27-19-56.162.

(t) One (1) motor vehicle owned by the unremarried spouse of a service member who was killed in action or died in a combat zone after September 11, 2001, while serving in the Armed Forces of the United States as provided for in Section 27-19-56.162.

(u) Buses and other motor vehicles that are (a) owned and operated by an entity that has entered into a contract with a school board under Section 37-41-31 for the purpose of transporting students to and from schools and (b) used by the entity for such transportation purposes. This paragraph (u) shall apply to contracts entered into or renewed on or after July 1, 2010.

(v) One (1) motor vehicle owned by a recipient of the Silver Star, and one (1) motor vehicle owned by the unremarried surviving spouse of a recipient of the Silver Star, as provided in Section 27-19-56.284.

(w) One (1) motor vehicle owned by a person who is a law enforcement officer and who (i) was wounded or otherwise received intentional or accidental bodily injury, regardless of whether occurring before or after July 1, 2014, while engaged in the performance of his official duties, provided the wound or injury was not self-inflicted, (ii) was required to receive medical treatment for the wound or injury due to the nature and extent of the wound or injury, and (iii) is eligible to receive a special license plate or tag under Section 27-19-56 as a result of such wound or injury, regardless of whether the person obtains such a plate or tag. Application for the exemption provided in this paragraph (w) may be made at the time of initial registration of a vehicle and renewal of registration. In addition, an applicant for the exemption must provide official written documentation that (i) the applicant is a law enforcement officer who was wounded or otherwise received intentional or accidental bodily injury while engaged in the performance of his official duties and that the wound or injury was not self-inflicted along with official written documentation verifying receipt of medical treatment for the wound or injury and the nature and extent of the wound or injury, and (ii) the applicant is eligible to receive a special license plate or tag under Section 27-19-56 as a result of such wound or injury, regardless of whether the person obtains such a plate or tag.

(3) Any claim for tax exemption by authority of the above-mentioned code sections or by any other legal authority shall be set out in the application for the road and bridge privilege license, and the specific legal authority for such tax exemption claim shall be cited in said application, and such authority cited shall be shown by the tax collector on the tax receipt as his authority for not collecting such ad valorem taxes, and the tax collector shall carry forward such information in his tax collection reports.

(4) Any motor vehicle driven over the highways of this state to the extent that the owner of such motor vehicle is required to purchase a road and bridge privilege license in this state, yet the legal situs of such motor vehicle is located in another state, shall be exempt from ad valorem taxes authorized by this chapter.

(5) If a taxpayer shall sell, trade or otherwise dispose of a vehicle on which the ad valorem and road and bridge privilege taxes have been paid in any county in the state, he shall remove the license plate from the vehicle. Such license plate must be surrendered to the issuing authority with the corresponding tax receipt, if required, and credit shall be allowed for the taxes paid for the remaining tax year on like privilege or ad valorem taxes due on another vehicle owned by the seller or transferor or by the seller's or transferor's spouse or dependent child. If the seller or transferor does not elect to receive such credit at the time the license plate is surrendered, the issuing authority shall issue a certificate of credit to the seller or transferor, or to the seller's or transferor's spouse or dependent child, or to any other person, business or corporation, at the direction of the seller or transferor, for the remaining unexpired taxes prorated from the first day of the month following the month in which the license plate is surrendered. The total of such credit may be used by the person or entity to whom the certificate of credit is issued, regardless of the relative amounts attributed to privilege taxes or to county, school or municipal ad valorem taxes. Any credit allowed for taxes due or any certificate of credit issued may be applied to like taxes owed in any county by the person to whom the credit is allowed or by the person possessing the certificate of credit. No credit, however, shall be allowed on the charge made for the license plate. Such license plates surrendered to the tax collector shall be retained by him, and in no event shall such license plate be attached to any vehicle after being surrendered to the tax collector, nor shall any license plate be transferred from one (1) vehicle to any other vehicle.

(6) If the person owning a vehicle subject to taxation under the provisions of this chapter does not operate such vehicle on the highways of this state from the date of acquisition or, if previously registered, from the end of the anniversary month of the tag and decals to the date on which he makes application for a current license tag or decals, he shall pay such ad valorem tax for a period of twelve (12) months beginning with the first day of the month in which he applies for a current license tag or decals under Chapter 19, Title 27, Mississippi Code of 1972. The owner shall submit an affidavit with an application attesting to the fact that the vehicle was not operated on the highways of this state from the date of acquisition or, if previously registered, from the end of the anniversary month of the tag and decals to the date on which he makes application for the current license tag or decals.

(7) Any person found violating any of the provisions of this section shall be arrested and tried, and if found guilty shall be fined in an amount double the total amount of taxes involved.



§ 27-51-411 - Exemption of percentage of true value of motorcycles, motor homes and trailers

(1) As used in this section:

(a) "Motorcycle" shall have the meaning ascribed to such term in Section 27-19-3.

(b) "Motor home" means an individually owned private carrier of passengers as defined in Section 27-19-3 whose primary purpose is to provide transportation and human living facilities, including, at a minimum, sleeping facilities, bath and toilet facilities and food storage and preparation facilities.

(c) "Trailer" shall have the meaning ascribed to such term in Section 27-19-3. The term "trailer" shall not include semitrailers as defined in Section 27-19-3, other than those that are used for recreational purposes.

(2) (a) From and after July 1, 2006, through September 30, 2007, sixty percent (60%) of the true value of all motorcycles, motor homes and trailers upon which the owner is required to pay the annual highway privilege tax levied in Chapter 19, Title 27, Mississippi Code of 1972, shall be exempt from ad valorem taxation.

(b) From and after October 1, 2007, through September 30, 2008, fifty-five percent (55%) of the true value of all motorcycles, motor homes and trailers upon which the owner is required to pay the annual highway privilege tax levied in Chapter 19, Title 27, Mississippi Code of 1972, shall be exempt from ad valorem taxation.

(c) From and after October 1, 2008, fifty percent (50%) of the true value of all motorcycles, motor homes and trailers upon which the owner is required to pay the annual highway privilege tax levied in Chapter 19, Title 27, Mississippi Code of 1972, shall be exempt from ad valorem taxation.



§ 27-51-422 - Exemption for active service volunteer fire fighters

The board of supervisors of any county is authorized to grant an exemption from motor vehicle ad valorem taxes in the amount of One Hundred Dollars ($ 100.00) or the amount of ad valorem taxes due, whichever is the lesser amount, on one (1) motor vehicle owned by each resident of the county who is in active service as a volunteer fire fighter for any municipality, county or fire district in the state. To receive the tax exemption, such person must make application, under oath, with the county fire coordinator on a form prepared by the State Tax Commission, and present evidence that he or she is actively serving as a volunteer fire fighter and has continuously served in such capacity for at least three (3) consecutive years before making application for the tax credit under this section. The county fire coordinator shall review all such applications and shall certify to the county tax collector each person whom he determines to qualify for the tax credit. The State Fire Marshal shall promulgate rules and regulations to assist county fire coordinators in defining and prescribing those persons who may qualify for the tax credit under this section as active service volunteer fire fighters.



§ 27-51-423 - Exemption for certain active duty members of Mississippi National Guard, armed forces or any armed forces reserve component [Repealed effective September 30, 2015]

(1) The board of supervisors of any county and the governing authorities of any municipality, in the discretion of the board or governing authorities, by order duly adopted and entered upon their respective official minutes, may grant an exemption from motor vehicle ad valorem taxes levied by the county or levied by the municipality, as the case may be, as specified in subsection (2) of this section on one (1) motor vehicle owned by a resident of this state who, as a member of the Mississippi National Guard, as a member of the Armed Forces of the United States or as a member of any reserve component of the Armed Forces of the United States is serving on active duty and receiving special pay for duty subject to hostile fire or imminent danger under 37 USC 310.

(2) (a) A board of supervisors may grant an exemption from all county ad valorem taxes, except ad valorem taxes for school district purposes, in the amount of the lesser of One Hundred Dollars ($ 100.00) or the amount of ad valorem taxes due on one (1) vehicle for eligible Mississippi active duty service members as set forth in subsection (1) of this section for the license tag registration year or portion of year during which the military service described under subsection (1) of this section is being performed.

(b) The governing authorities of a municipality may grant an exemption from all municipal ad valorem taxes, except ad valorem taxes for school district purposes, in the amount of the lesser of Fifty Dollars ($ 50.00) or the amount of ad valorem taxes due on one (1) vehicle for eligible Mississippi active duty service members as set forth in subsection (1) of this section for the license tag registration year or portion of year during which the military service described under subsection (1) of this section is being performed.

(3) Upon application to the tax collector for issuance of a motor vehicle license tag and/or decals, any person wishing to be granted the exemption under the provisions of this section shall present to the tax collector a copy of his military orders and a form prescribed by the Department of Revenue establishing his right to such exemption, and the applicant shall be entitled to an exemption from county and/or municipal motor vehicle ad valorem taxes in the amount provided for under subsection (2) of this section if the board of supervisors of the county or the governing authorities of the municipality have authorized such exemption.

(4) The Department of Revenue shall adopt and promulgate such rules and regulations as may be necessary to administer and implement the provisions of this section.

(5) This section shall stand repealed from and after September 30, 2015.



§ 27-51-43 - Highway safety patrol and other peace officers to check for violations of law; arrest and fines; penalty for unauthorized delay in payment of taxes

It shall be the duty of members of the Mississippi Highway Safety Patrol, municipal law enforcement officers or any other peace officer, when investigating any traffic violation, wreck or routine check involving any motor vehicle, to obtain all information necessary in determining whether or not the provisions of this chapter have been complied with in all substantial respect with reference to such motor vehicles so involved. It shall also be the duty of all peace officers, including municipal law enforcement officers and members of the said highway safety patrol, to investigate any alleged violation of this chapter reported to them and to proceed according to law.

On and after May 2, 1958, any person operating a motor vehicle upon the public highways of this state who has not complied with the provisions of this chapter shall be arrested by any officer authorized to make arrests, and tried, and, if convicted, shall be guilty of a misdemeanor for each separate offense and shall be fined as now provided by law, and each such illegal operation of a motor vehicle upon the public highways of this state shall constitute a separate offense.

Penalties shall be assessed on the ad valorem taxes due at the rate of five percent (5%) for the first fifteen (15) days of delinquency, or part thereof, and five percent (5%) for each additional thirty-day period of delinquency, or part thereof, not to exceed a maximum penalty of twenty-five percent (25%). Provided, however, the commission, for good reason shown, may waive all or any part of the penalties imposed. The penalty shall be collected by the tax collector and deposited in the county general fund upon receipt.



§ 27-51-45 - Commissioner of Revenue may postpone time for preparing assessment schedule

For any year, the Commissioner of Revenue is hereby authorized, in his discretion, to postpone for not more than thirty (30) days the time for preparation of the assessment schedule herein referred to, the time for forwarding the schedule to the presidents of the various boards of supervisors and mayors or other presiding officers of the various municipalities, the time for the consideration of the schedule and the subsequent time for adoption and publication by these respective boards, and the time for filing objection to the schedule by any affected motor vehicle owner. In cases where any municipality elects to prepare its own independent schedule, such postponement shall also apply to its acts and duties.

Notice of such postponement shall be made by the Commissioner of Revenue of the Department of Revenue and a certified copy shall be furnished the presiding officers of the various counties and municipalities and such postponement shall be binding on all counties and municipalities.



§ 27-51-47 - Rules and regulations

The state tax commission shall adopt and issue rules and regulations, not inconsistent with this chapter, as to the duties of all officials, boards and officers in the administration of this law, and such other rules and regulations not inconsistent with this chapter, as the tax commission shall deem necessary. Such rules and regulations shall be observed by such officials, boards and officers in all respects and in the performance of any and all duties imposed and powers granted by this chapter.



§ 27-51-49 - Motor vehicle ad valorem taxes not provided for in chapter

No ad valorem taxes on motor vehicles, as defined in this chapter, excepting that provided for by this chapter, shall be assessed, levied or collected.






MOTOR VEHICLE AD VALOREM TAX CREDIT

§ 27-51-101 - Definitions

(1) As used in Sections 27-51-101 through 27-51-107, unless the context requires otherwise:

(a) "Private carrier of passengers" shall have the meaning ascribed to such term in Section 27-19-3, but shall not be construed to include motorcycles.

(b) "Light carrier of property" means any motor vehicle with a gross weight, as defined in Section 27-19-3, of ten thousand (10,000) pounds or less that is designed and constructed for the primary purpose of transporting property on the roads and highways.

(c) "Local taxing district" means any county, municipality, school district or other local entity that levies an ad valorem tax or for which an ad valorem tax is levied, to fund all or a portion of its budget.

(d) "State fiscal year" means the period beginning on July 1 and ending on June 30 of the following year.

(e) "Commission, " "State Tax Commission" or "department" means the Department of Revenue.



§ 27-51-103 - Tax credit; amount allowed against ad valorem taxes

(1) From and after January 1, 1995, through June 30, 1995, a taxpayer shall be allowed as a credit towards the tax liability imposed by Chapter 51, Title 27, Mississippi Code of 1972, on the amount of ad valorem taxes due during the taxable year on any private carrier of passengers and light carrier of property owned by him, an amount equal to five percent (5%) of the assessed value of the motor vehicle.

(2) From and after July 1, 1995, a taxpayer shall be allowed as a credit against motor vehicle ad valorem taxes due under Chapter 51, Title 27, Mississippi Code of 1972, on any private carrier of passengers and light carrier of property owned by him, an amount as provided for in subsection (3) of this section.

(3) (a) Except as otherwise provided in paragraph (b) of this subsection, from and after July 1, 1995, the amount of the credit that a taxpayer shall be allowed against motor vehicle ad valorem taxes due under Chapter 51, Title 27, Mississippi Code of 1972, shall be determined by the State Tax Commission for each fiscal year. The amount of the credit shall be promulgated by the commission on or before May 1 prior to each state fiscal year beginning with the state fiscal year beginning on July 1, 1995. In developing the credit, the commission shall establish credit amounts that provide for an equal percentage of dollar credit amounts for private carriers of passengers and light carriers of property in proportion to their assessed value, based on the projected amount of funds in the Motor Vehicle Ad Valorem Tax Reduction Fund that will be available for distribution in such state fiscal year. The commission may calculate the credit in such a manner so as to have surplus funds available in the Motor Vehicle Ad Valorem Tax Reduction Fund for cash flow needs and monthly shortfalls that might be incurred as a result of unexpected revenue fluctuations; however, in the calculation of the credit in order to make such surplus funds available, the commission shall attempt to create a balance in the Motor Vehicle Ad Valorem Tax Reduction Fund that does not exceed at the end of any state fiscal year five percent (5%) of the projected amount of funds that will be available in the Motor Vehicle Ad Valorem Tax Reduction Fund for distribution during such state fiscal year.

(b) From and after July 1, 2009, through June 30, 2010, a taxpayer shall be allowed as a credit towards the tax liability imposed by Chapter 51, Title 27, Mississippi Code of 1972, on the amount of ad valorem taxes due during the taxable year on any private carrier of passengers and light carrier of property owned by him, an amount equal to four and twenty-five one-hundredths percent (4.25%) of the assessed value of the motor vehicle.

(4) Tax credits provided for by this section may be used against motor vehicle ad valorem taxes due under Chapter 51, Title 27, Mississippi Code of 1972, at the time that a taxpayer pays motor vehicle ad valorem taxes to the county tax collector.

(5) Each receipt for motor vehicle ad valorem taxes shall clearly indicate that the credit provided for by this section is granted as a result of legislative action.

(6) A taxpayer who is delinquent in the payment of motor vehicle ad valorem taxes to the extent that the penalty assessed pursuant to Section 27-51-43, Mississippi Code of 1972, has reached twenty-five percent (25%) of the ad valorem taxes due shall not be eligible to receive the tax credit authorized pursuant to this section.



§ 27-51-105 - Creation of Motor Vehicle Ad Valorem Tax Reduction Fund; composition and administration of fund

(1) There is created in the State Treasury a special fund to be known as the Motor Vehicle Ad Valorem Tax Reduction Fund, into which shall be deposited the monies specified in Section 27-65-75(10), (11) and (12), such monies as may be required to be transferred into such fund pursuant to Section 27-38-5, and such other monies as the Legislature may provide by appropriation. The monies in the fund shall be used for the purpose of making payments to counties for the reduction in motor vehicle ad valorem tax revenues incurred by local taxing districts in the county as a result of the ad valorem tax credit for private carriers of passengers and light carriers of property that is provided for by Section 27-51-103.

(2) The Motor Vehicle Ad Valorem Tax Reduction Fund shall be administered by the State Tax Commission, and monies in the fund shall be expended upon appropriation by the Legislature. Unexpended amounts remaining in the fund at the end of the state fiscal year shall not lapse into the State General Fund, and any interest earned on amounts in the fund shall be deposited to the credit of the fund.



§ 27-51-107 - Purpose of fund; distributions from fund; use of funds distributed

(1) On or before February 10, 1995, and the tenth day of each succeeding month thereafter, the State Tax Commission shall make payments from the Motor Vehicle Ad Valorem Tax Reduction Fund established in Section 27-51-105 to the county tax collectors for distribution to the local taxing districts as reimbursement for motor vehicle ad valorem taxes that are lost during the preceding month as a result of the ad valorem tax credit for private carriers of passengers and light carriers of property that is provided for by Section 27-51-103. The amount that each local taxing district will receive for each month under this subsection shall be determined by the State Tax Commission based on documentation provided by the tax collectors under guidelines established by the commission.

(2) On or before the twentieth day of the month that the payments from the commission under subsection (1) of this section are received, the county tax collectors shall remit the appropriate amount of such payments to the local taxing districts for which the county tax collector collects motor vehicle ad valorem taxes. When an ad valorem tax credit that is allowed to a taxpayer is not paid by the commission in the payment for the month in which such credit is allowed, the tax collector shall remit the payment for such credit to the local taxing authority on or before the twentieth day of the month that payment for such credit is received from the commission.

(3) Funds received by local taxing districts from the payments under subsection (1) of this section shall be considered to be, and shall be used in the same manner as, the proceeds of motor vehicle ad valorem taxes.









Chapter 53 - AD VALOREM TAXES--MOBILE HOMES

§ 27-53-1 - Definitions

For the purposes of this chapter:

(a) "Manufactured home or manufactured housing" means any structure transportable in one or more sections, which, in the traveling mode, is eight (8) body feet or more in width or forty (40) body feet or more in length or, when erected on site, is three hundred twenty (320) or more square feet and which is built on a permanent chassis and designed and constructed so as to be suitable for use for domestic, commercial or industrial purposes with or without a permanent foundation that complies with the standards established under the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 USCS, Section 5401, when such trailer is detached from a motor vehicle and parked on real estate as opposed to being towed by a self-propelled vehicle on the highways of this state. This definition includes all such structures which are parked even for a period of only a few months and excludes only those actually in transit on the highways or parked for no more than an overnight stop.

(b) "Mobile home" means any structure, transportable in one or more sections, which in the traveling mode, is eight (8) body feet or more in width or forty (40) body feet or more in length or, when erected on site, is three hundred twenty (320) or more square feet and which is built on a permanent chassis and designed and constructed so as to be suitable for use for domestic, commercial or industrial purposes, with or without a permanent foundation and manufactured prior to June 15, 1976, when such structure is detached from a motor vehicle and parked on real estate as opposed to being towed by a self-propelled vehicle on the highways of this state. This definition includes all such structures which are parked even for a period of only a few months and excludes only those actually in transit on the highways or parked for no more than an overnight stop.

(c) "In transit home" means any such manufactured home or mobile home or similar structure or vehicle which is not parked but which is being moved from place to place over the highways and streets of the state by being supported by two (2) or more wheels by motive power not its own and which vehicle is taxed under the provisions of the motor vehicle ad valorem tax law. This definition is limited to those vehicles which are actually in transit and excludes any vehicles which are parked for more than an overnight stop.

(d) "Person" means any natural person, agency, firm, corporation, copartnership, joint stock, or other association or organization.

(e) "Manufactured home roll" means the special separate assessment roll in which all manufactured and mobile home assessments shall be kept unless and until such manufactured and mobile home shall become an improvement on real estate and placed on the land rolls.



§ 27-53-3 - State Tax Commission to supply forms at highway scales; dealers to furnish names and addresses of owners of mobile homes delivered or sold in state; monthly reports to county tax collectors

The State Tax Commission shall furnish to each official scale located on highways at the entrance to the state printed forms to be completed by the driver of all vehicles towing manufactured homes, mobile homes or in transit homes. The forms shall contain the following information about the manufactured homes, mobile homes or in transit homes being towed: (a) the name of its owner; and (b) the post office or street address to which it is to be delivered. In addition, each manufactured home, mobile home or in transit home dealer doing business in the State of Mississippi shall furnish to the State Tax Commission, at regular intervals, detailed reports which shall include the above information. From this information and other information that may come into its possession, the State Tax Commission, at monthly intervals, shall compile and furnish to each county tax collector an accurate list of all manufactured homes and mobile homes delivered to or located in that county during the preceding month. The list shall be compiled by the county and contain the following information: (a) the name of the owner; and (b) the post office or street address to which the manufactured home or mobile home was delivered.



§ 27-53-5 - Registration of mobile homes with county assessor; re-registration upon relocation within county; registration required for utility service; proof of payment of use tax required to register

(1) It shall be the duty of the owner of a manufactured home or mobile home, not later than seven (7) days, Saturdays, Sundays and legal holidays excluded, after the date of purchase or entry into the county where the manufactured home or mobile home is located, to register such manufactured home or mobile home with the tax collector of the county where the manufactured home or mobile home is located. If a certificate of title has been issued or applied for concerning the manufactured home or mobile home, the original certificate of title or a copy of the application shall be presented to the tax collector at the time of the registration. The registration application for such manufactured home or mobile home shall contain the following information: name and address of owner, length and width of the manufactured home or mobile home, serial number of manufactured home or mobile home, make of manufactured home or mobile home, date of purchase, present market value, and address where manufactured home or mobile home is located if other than the address of the owner. At the time that an owner registers his manufactured home or mobile home, and before a registration certificate may be issued by the tax collector, the owner of the manufactured home or mobile home shall pay a registration fee of One Dollar ($ 1.00) to the county tax collector and provide proof of payment of the previous year's taxes unless the manufactured home or mobile home was purchased from a licensed dealer. It is also the duty of the owner of the manufactured home or mobile home to reregister his manufactured home or mobile home with the tax collector within seven (7) days after the relocation of such manufactured home or mobile home from one (1) location in the county to another location in the county in order that there will always be on file with the tax collector the current address of such manufactured home or mobile home.

(2) It shall be the duty of every manufactured home or mobile home owner to provide proof of registration in the county in which the manufactured home or mobile home is located and at the address at which utility service is to be provided, as required by subsection (1), to each utility company whose service is procured by the owner before the utility company shall connect its services. For purposes of this section, "utility" shall mean and include water, gas, electric and telephone services, including such utilities as are owned and operated by municipalities.

(3) No utility company shall connect, provide or transfer service without receiving and recording the number of the current registration certificate issue for the manufactured home or mobile home at the address where service will be connected, provided or transferred.

(4) It shall be the duty of every manufactured home or mobile home owner subject to the use tax levy in Section 27-67-5 to provide proof of payment of such tax prior to the time of registration. If the manufactured home or mobile home has been registered in another county in this state, then the owner shall only need to show proof of such registration.

(5) Every utility company, in its discretion, may furnish to the county tax collector, upon request, the names and addresses of all manufactured home or mobile home customers to whom the utility company provides a service.



§ 27-53-7 - Assessment of value and entry on mobile home rollbook

At the time of registration, the value of the manufactured home or mobile home shall be assessed and entered by the tax collector on the manufactured home roll book.



§ 27-53-9 - Manner of assessment

Manufactured homes and mobile homes shall be assessed in the same manner as property of like value is assessed on the land rolls or manufactured home rolls on which they appear.



§ 27-53-11 - Computation and due date of tax; proration during first year; transfers between counties

The ad valorem tax on manufactured homes and mobile homes shall be computed from the date of registration but not be due and payable until ninety (90) days thereafter. All ad valorem taxes for this first year's registration shall be prorated from the date of registration to the end of the calendar year. Thereafter, all ad valorem taxes on manufactured homes and mobile homes shall be due and payable annually; provided, however, that all ad valorem taxes on manufactured homes and mobile homes that have been classified as real property shall be due and payable in the same manner as prescribed for other real property. No additional ad valorem taxes are due on a manufactured home or mobile home that is brought into a county from another county in this state if the owner shows proof of payment of ad valorem taxes in the other county.



§ 27-53-13 - Entry of mobile home on rolls as personal property

The manufactured home or mobile home owner who does not own the land on which his manufactured home or mobile home is located must declare his manufactured home or mobile home to be personal property at the time of registration and the county tax collector shall enter it on the manufactured home rolls as personal property.



§ 27-53-15 - Option for classification of mobile homes as real property or personal property; conditions for classification as real property; security interests; certificates of classification and reclassification; fees

The manufactured homeowner or mobile homeowner who owns the land on which the manufactured home or mobile home is located shall have the option at the time of registration of declaring whether the manufactured home or mobile home shall be classified as personal or real property. If the manufactured home or mobile home is to be classified as real property, then the wheels and axles must be removed and it must be anchored and blocked in accordance with the rules and procedures promulgated by the Commissioner of Insurance of the State of Mississippi. After the wheels and axles have been removed and the manufactured home or mobile home has been anchored and blocked in accordance with such rules and procedures, the manufactured home or mobile home shall be considered to have been affixed to a permanent foundation. The county tax assessor shall then enter the manufactured home or mobile home on the land rolls and tax it as real property on the land on which it is located from the date of registration. At such time, the county tax assessor shall issue a certificate certifying that the manufactured home or mobile home has been classified as real property. Such certificate shall contain the name of the owner of the manufactured home or mobile home, the name of the manufacturer, the model, the serial number and the legal description of the real property on which the manufactured home or mobile home is located. The county tax assessor shall cause such certificate to be filed in the land records of the county in which the property is situated. After filing, the chancery clerk shall forward the certificate to the owner. For issuance of the certificate, a fee of Twelve Dollars ($ 12.00) shall be collected by the county tax assessor, Ten Dollars ($ 10.00) of which shall be retained by the assessor and Two Dollars ($ 2.00) of which shall be forwarded to the chancery clerk for filing the certificate. Upon the filing of the certificate in the land records, the manufactured home or mobile home shall then be considered real property for purposes of ad valorem taxation. The filing of such a certificate shall not affect the validity or priority of any existing perfected lien. If a manufactured home or mobile home is classified as real property and no certificate of title was required to be issued or issued for such property pursuant to Chapter 21, Title 63, Mississippi Code of 1972, a security interest may be obtained therein through the use of a mortgage or deed of trust describing both the manufactured home or mobile home and the land on which the manufactured home or mobile home is located. For a manufactured home or mobile home classified as personal property for which no certificate of title was required to be issued or issued pursuant to the provisions of Chapter 21, Title 63, Mississippi Code of 1972, the perfection of a security interest therein shall be governed by the provisions of Chapter 9, Title 75, Mississippi Code of 1972. Regardless of whether a manufactured home or mobile home for which a certificate of title was required to be issued or issued pursuant to the provisions of Chapter 21, Title 63, Mississippi Code of 1972, is classified as real property or is classified as personal property, the perfection of a security interest therein shall be governed by the provisions of Chapter 21, Title 63, Mississippi Code of 1972. A manufactured home or mobile home that has been classified as personal property may be reclassified as real property at the option of its owner if the owner obtains a certification from the tax assessor as provided in this section. Conversely, a manufactured home or mobile home that has been classified as real property may be reclassified for purposes of ad valorem taxation as personal property at the option of its owner if there is no lien against it and if the owner notifies the county tax assessor to reassess it and have the county tax collector enter it upon the manufactured home rolls. Upon a request for reclassification, if no certificate of title was required to be issued or issued for the manufactured home or mobile home, there must be no lien against it and the property owner shall present proof satisfactory to the tax assessor that there are no liens outstanding on the property. If there is a lien against the manufactured home or mobile home, the county tax assessor shall refuse to allow the county tax collector to reclassify it as personal property until the lien has been released. If a certificate of title as provided in Chapter 21, Title 63, Mississippi Code of 1972, has been issued, the manufactured home or mobile home may be reclassified for ad valorem taxation purposes regardless of whether a lien exists on the certificate o f title. Upon such request, the tax assessor may issue a certificate cancelling the classification of the manufactured home or mobile home as real property and cause such certification to be filed in the land records of the county in which the property is situated. For issuance of the certificate, a fee of Twelve Dollars ($ 12.00) shall be collected by the county tax assessor, Ten Dollars ($ 10.00) of which shall be retained by the assessor and Two Dollars ($ 2.00) of which shall be forwarded to the chancery clerk for filing the certificate.



§ 27-53-17 - Collection of delinquent taxes

(1) (a) Except as otherwise provided in Section 27-41-2, it shall be the duty of the tax collector of the county in which the manufactured home or mobile home is registered and assessed to collect the ad valorem taxes thereon. In cases where the manufactured home or mobile home is assessed on the land rolls, the penalty for nonpayment or delinquency of taxes shall be the same as is prescribed by law in regard to real estate. Except as otherwise provided in this section, in the case of all other manufactured homes or mobile homes, if the ad valorem tax is not paid within ninety (90) days after it becomes due and payable as provided by Section 27-53-11, the tax collector shall have the authority to file a civil suit in order to collect these taxes. Suits to collect delinquent manufactured home or mobile home taxes may be combined and included in one or more civil suits, the costs of which (including publication fees and like necessary ex penses) shall be assessed pro rata among the delinquent taxpayers party to a suit as part of the judgment.

(b) After taking all possible legal action, the tax collector shall submit a report of uncollected manufactured home or mobile home taxes to the board of supervisors. Such report shall be verified by the affidavit of the collector, that he has made, in person or by deputy, a legal demand for taxes due and that the taxpayers mentioned in the report have failed to pay their taxes. Separate lists of the delinquents shall be made for each election district and for each city, town and village.

(c) The board shall allow the collector a credit for those taxes which it is satisfied may remain uncollected without the default of the collector, and no more. A list of the allowances shall be made out and certified by the clerk and transmitted to the Auditor of Public Accounts, and shall be credited to the collector in his settlement with the auditor and chancery clerk.

(2) As an alternative to the authority granted under this section to county tax collectors to file suit for the collection of delinquent manufactured home or mobile home taxes, the board of supervisors of any county, in its discretion, may contract in the manner provided in Section 19-3-41 with a private attorney or private collection agent or agents for the collection of delinquent ad valorem taxes on manufactured homes or mobile homes that are entered as personal property on the manufactured home rolls.

(3) As an alternative to the method of collecting delinquent taxes provided for in this section, the method provided for in Sections 27-41-101 through 27-41-109 may, in the discretion of the tax collector, be used to collect delinquent ad valorem taxes on manufactured homes or mobile homes classified as personal property.



§ 27-53-19 - Removal after nonpayment of taxes and notice of sale; attachment

Removal of a manufactured home or mobile home after the same has been assessed and such ad valorem tax has not been paid and notice of sale has been served shall be prima facie evidence of an intent on the part of the manufactured or mobile homeowner to avoid payment of taxes, and the county tax collector shall attach the property immediately.



§ 27-53-21 - Collection of municipal taxes when assessed as personalty; collection of taxes when assessed as realty

The county tax collector is authorized to collect the municipal as well as county tax on manufactured homes or mobile homes not included in the land rolls and return the municipal tax to the municipality, retaining the same commission as is allowed for collection of municipal tax on motor vehicles. The tax on manufactured homes or mobile homes included in the land rolls shall be collected by the county and city tax collectors as on all other realty.



§ 27-53-23 - State tax commission to prepare assessment schedule for mobile homes assessed as personalty; uniformity of assessment required; objections to assessments

Manufactured homes and mobile homes considered as personal property shall be assessed uniformly according to value and such assessed value shall be determined by an assessment schedule which shall be prepared and made of record by the State Tax Commission and shall be certified to each county tax assessor and tax collector as the official manufactured and mobile home assessment schedule which shall be used by the proper officials in assessing manufactured home or mobile home ad valorem taxes for the year.

In no instance may any taxing agency, under authority of this chapter, either reduce or increase for the purpose of ad valorem taxation the existing value of any manufactured home or mobile home from that shown by the aforesaid assessment schedule.

Any person objecting to the assessment schedule as it affects the assessed value of his manufactured home or mobile home as personal property may proceed as is provided for under Section 27-51-23, Mississippi Code of 1972. Any person objecting to the real property assessment as it affects the assessed value of his manufactured home or mobile home may proceed as in such cases made and provided by law as pertains to real property.



§ 27-53-25 - Tax commission to adopt rules and regulations

The state tax commission shall adopt and issue rules and regulations, not inconsistent with this chapter, as to the duties of all officials, boards and officers in the administration of this law, and such other rules and regulations not inconsistent with this chapter, as the state tax commission shall deem necessary. Such rules and regulations shall be observed by such officials, boards and officers in all respects and in the performance of any and all duties imposed and powers granted by this chapter. The tax commission shall also prescribe and furnish labels, tax receipt books and other forms necessary for the proper administration of this chapter. The tax commission shall also prescribe the method of attaching the label to the towing end of the mobile home.



§ 27-53-27 - Property exempt from chapter

The following are exempt from the taxes authorized by this chapter:

(a) In transit homes subject to the motor vehicle ad valorem tax law.

(b) Any manufactured home or mobile home located on land which is owned by the same person owning and occupying said manufactured home or mobile home which was assessed on the land rolls at the effective date of this chapter.

(c) Manufactured homes or mobile homes owned by and/or in the possession of a dealer as merchandise.

(d) Any nonresident member of the armed forces of the United States of America owning and living in a manufactured home or mobile home within the state in compliance with military orders.



§ 27-53-29 - Penalty

Any such wilful violation of this chapter shall be punishable by a fine of not more than Twenty-Five Dollars ($ 25.00).



§ 27-53-31 - Credit for taxes paid on mobile home which has been totally destroyed; application and proof; perjury

If any manufactured home or mobile home on which the ad valorem taxes prescribed in this chapter have been paid shall be totally destroyed by fire, tornado, flood or acts of providence, then the owner of such manufactured home or mobile home, upon filing a petition and submission of sufficient proof to the tax collector, may be credited with the amount of the ad valorem taxes on the proportional part of the taxable year remaining, less ad valorem taxes accruing on the salvage price, if any, in calculating the amount of ad valorem taxes due on any replacement for such a manufactured home or mobile home. In no event, however, shall such person claiming credit under this provision be entitled to a cash refund.

In order to obtain benefit of this credit, such person must submit proof supported by affidavit of three (3) reputable citizens that such manufactured home or mobile home has been totally destroyed and a statement must be made as to the estimated amount of salvage value remaining. The application for this credit and the three (3) supporting affidavits must be notarized by an officer who has legal authority to notarize such instruments.

Any person who makes or swears to a false statement or makes or swears to a statement of facts without personal knowledge of such facts, in any connection with an adjustment claim as referred to above, shall be guilty of perjury and upon conviction shall be punished as now provided by law.



§ 27-53-33 - Credit for taxes paid on mobile home which has been totally destroyed; effective date of loss which credit applies

Credit allowed against ad valorem taxes under Section 27-53-31 shall apply only to claims arising on or after July 1, 1989.






Chapter 55 - GASOLINE AND MOTOR FUEL TAXES

Article 1 - GASOLINE TAX

§ 27-55-1 - Administration of article

The Department of Revenue, hereinafter called the commission or the department, is hereby vested with the sole power and authority, and is charged with the duty of administering and enforcing the terms and provisions of this article.



§ 27-55-3 - Purpose of article

It is declared to be the purpose and intention of the legislature to impose an excise tax to provide highways, streets, and roads, on all persons engaged in the business as a distributor of gasoline in this state, computed at the rate stated herein, subject to the exemptions and refunds herein set forth; to inquire into all violations; and to impose and inflict the penalties herein provided; and especially are the chancery courts of this state authorized and empowered to require any and all persons to disclose and discover full information with reference to their dealing in and handling of gasoline as herein provided. Any and all persons making the disclosures and discoveries prayed for by any bill filed in the chancery courts of the State of Mississippi shall be, and are hereby given full and complete immunity from all fines and jail sentences imposed by this article.



§ 27-55-5 - Definitions

The words, terms and phrases as used in this article shall have the following meanings unless the context requires otherwise:

(a) "Gasoline" means:

(i) All products commonly or commercially known or sold as gasoline (excluding casinghead and absorption or natural gasoline) regardless of their classification or uses; and

(ii) Any liquid prepared, advertised, offered for sale or sold for use as or commonly and commercially used as a fuel in internal combustion engines, which when subjected to distillation in accordance with the standard method of test for distillation of gasoline, naphtha, kerosene and similar petroleum products (American Society for Testing Materials Designation D-86) shows not less than ten percent (10%) distilled (recovered) below two hundred sixty (260) degrees Fahrenheit and not less than ninety-five percent (95%) distilled (recovered) below four hundred sixty-four (464) degrees Fahrenheit.

The term "gasoline" shall include "aviation gasoline."

The term "gasoline" shall not include:

(i) Liquefied gases which would not exist as liquid at a temperature of sixty (60) degrees Fahrenheit and at a pressure of fourteen and seven-tenths (14.7) pounds per square inch absolute;

(ii) Commercial solvents or naphthas or raw petroleum products or petrochemicals intermediates when used as or sold for use in production or manufacture of plastics, detergents, synthetic rubber, herbicides or other chemicals or products which are not prepared, advertised, offered for sale or sold for use or suitable for use as fuel for generating power in internal combustion engines;

(iii) Racing gasoline.

(b) "Aviation gasoline" means gasoline refined or manufactured, according to the specifications for aviation gasoline set forth in ASTM D-910, for exclusive use in reciprocating aviation engines.

(c) "Person" means any individual, firm, copartnership, joint venture, association, corporation, estate, trust or any other group or combination acting as a unit, and the plural as well as the singular number unless the intention to give a more limited meaning is disclosed by the context.

(d) "Distributor of gasoline" means:

(i) Any person importing gasoline into this state;

(ii) Any person receiving, purchasing, acquiring, using, storing or selling any gasoline in this state on which the gasoline excise tax imposed by this article has not been paid;

(iii) Refiners, blenders, marine terminal operators or pipeline terminal operators; and

(iv) Any person licensed to sell gasoline in another state or jurisdiction who is authorized by that state or jurisdiction to collect the gasoline excise tax imposed by this article.

(e) "Highway" means every way or place, of whatever nature including public roads, toll roads, streets and alleys of this state generally open to the use of the public or to be opened or reopened to the use of the public for the purpose of vehicular travel, and notwithstanding that the same may be temporarily closed for the purpose of construction, reconstruction, maintenance or repair. The confines of a highway shall include the entire width and length of the right-of-way.

(f) "Refiner" means every person who manufactures finished petroleum products from crude oil, unfinished oils, natural gas liquids, other hydrocarbons, or alcohol.

(g) "Bonded distributor of gasoline" means any person holding a valid gasoline distributor's permit issued by the department.

(h) "For agricultural or maritime purposes" means gasoline used:

(i) In operating farm tractors or other farm equipment used exclusively in plowing, planting or harvesting farm products, or in operating boats, and no part of which is used in any motor vehicle or equipment driven or operated upon the public roads, streets or highways of this state; and

(ii) As a fuel in a farm tractor using the highways solely in hauling or transporting farm products of the soil from the farm to a gin or market where the title to such products is still in the producer, or in transporting fertilizer or feed to the farm, where the title to such products is still in the user.

(i) "For industrial purposes" means gasoline used in engines or motors of stationary or portable type for the purpose of operating machinery used for manufacturing or used for industrial purposes, and no part of which machinery is driven or operated upon the public roads, streets or highways of this state.

(j) "For domestic purposes" means gasoline used for any other purpose than agricultural, maritime, industrial or manufacturing, and no part of which is used for operating motor vehicles or motor-propelled machines of any description along the public roads, streets, alleys or highways (as defined in this article) of this state.

(k) "For nonhighway purposes" means gasoline used for any other purpose than agricultural, maritime, industrial, manufacturing or domestic purposes, and no part of which is used for operating motor vehicles or motor-propelled machines of any description along the public roads, streets, alleys or highways (as defined in this article) of this state.

(l) "For aviation purposes" means gasoline used for the operation of aircraft.

(m) "Refund gasoline" means gasoline used or to be used for agricultural, maritime, industrial, manufacturing, domestic or nonhighway purposes only, as these terms are defined in this article.

(n) "Commission" or "department" means the Department of Revenue, acting either directly or through its duly authorized officers, agents or employees.

(o) "United States government" means and includes all purchasing officers of the Armed Forces of the United States and the United States Property and Fiscal Officer for the State of Mississippi or any other state appointed pursuant to Section 708, Title 32, United States Code, when purchasing gasoline with federal funds for the account of and use by a component of the Armed Forces as herein defined.

(p) "Armed Forces" means and includes all components of the Armed Forces of the United States including the Army National Guard, the Army National Guard of the United States, the Air National Guard and the Air National Guard of the United States, as those terms are defined in Section 101, Title 10, United States Code, and any other reserve component of the Armed Forces of the United States enumerated in Section 261, Title 10, United States Code.

(q) "Blend stock" means ethanol, methanol or any other products blended with gasoline to produce motor fuel.

(r) "Blender" means any person other than a refiner who blends blend stock with gasoline or who sells or distributes blend stock for the purpose of being blended with gasoline.

(s) "Racing gasoline" means gasoline manufactured exclusively for use in racing and gasoline containing lead, or having an octane rating of 105 or higher that is not suitable for use on the highways.



§ 27-55-7 - Application for permit; bond

Before any person shall engage in business as a distributor of gasoline in this state, he shall first make application to the commission, upon forms prescribed by the commission, for a permit to engage in said business.

If said application is approved by the commission, the applicant shall enter into a good and sufficient surety bond, written by a company qualified to write such bonds in this state. The bond shall be made payable to the State of Mississippi in a sum of not less than One Thousand Dollars ($ 1,000.00) nor more than Two Hundred Fifty Thousand Dollars ($ 250,000.00), the amount to be determined by the commission; or, in lieu thereof, the applicant may deposit with the commission a cash bond in the amount so determined. A personal bond in the amount so determined shall also be acceptable in lieu of a surety bond if the same is adequately secured by the pledge or assignment of a pledgeable or assignable bond or bonds of the State of Mississippi or the United States Government. Such bond or bonds shall be in an amount not to exceed Two Hundred Fifty Thousand Dollars ($ 250,000.00), and not to exceed the gasoline tax estimated to become due by the said distributor of gasoline for any ninety-day period. The bond herein required shall be increased within the limits hereinabove set forth from time to time if deemed insufficient by the commission, giving to the distributor of gasoline fifteen (15) days' notice, in writing, to increase said bond, said notice to state the amount of increase demanded.

The condition of said bond shall be that the distributor of gasoline shall fully comply with all laws pertaining to distributors of gasoline and pertaining to the transportation of gasoline as regulated by this article, and that he shall pay the gasoline tax and the penalties provided. Provided, however, any person who, prior to January 1, 1970, has furnished bond to meet the requirements of any petroleum tax law administered by the commission, shall not be required to furnish an additional bond provided his existing bond is adequate, but such person shall be subject to all the other provisions of this article regulating and governing distributors of gasoline.

Provided further, that any person who purchases all of his gasoline on a tax-paid basis and from a qualified bonded distributor of gasoline for sale or distribution to retailers for resale to consumers shall not be required to make bond for said gasoline purchased, but shall be subject to all the other provisions of this article regulating and governing distributors of gasoline.



§ 27-55-9 - Permit; revocation; injunction

If the commission approves the application and bond it shall issue a permit authorizing said applicant to engage in business as a bonded distributor of gasoline and said permit shall not be assignable or otherwise transferable. Said permit may be revoked for any single business location or all such locations by the commission at any time upon ten (10) days' written notice, if said distributor of gasoline shall fail to pay the gasoline tax and penalties due within the time provided by law, or shall fail in any way to comply with all of the provisions of this article, but such cancellation shall not relieve said distributor of gasoline or his sureties from liability on his distributor's bond. No permit shall be issued to any applicant who is in arrears or default to this state, or any subdivision thereof, for any taxes. All gasoline distributors' permits, letters or certificates which have been heretofore issued under the provisions of the laws administered by the commission and which are valid and outstanding on January 1, 1970, shall remain in full force and effect until they are either replaced with a gasoline distributor's permit, or until they are revoked or cancelled by the commission.

Any person who shall engage in the business of a distributor of gasoline without a permit, letter or certificate having first been obtained as provided herein, or after any permit, letter or certificate granted a distributor of gasoline has been revoked, shall forfeit all right to do business as a distributor of gasoline in this state for a period of not less than one (1) year nor more than five (5) years. It shall be the duty of the commission, when it shall have knowledge that a person is engaging in business as a distributor of gasoline without a valid permit, letter or certificate, to proceed to prevent by injunction or otherwise the continuance of said business, and any judge or chancellor, now authorized to grant injunctions, shall have the power to grant an injunction enjoining the continuance of said business for not less than one (1) year nor more than five (5) years.



§ 27-55-11 - Excise tax on gasoline and blend stock

Any person in business as a distributor of gasoline or who acts as a distributor of gasoline, as defined in this article, shall pay for the privilege of engaging in such business or acting as such distributor an excise tax equal to Eighteen Cents (18 cent(s) ) per gallon until the date specified in Section 65-39-35, and Fourteen and Four-tenths Cents (14.4 cent(s) ) per gallon thereafter, on all gasoline and blend stock stored, sold, distributed, manufactured, refined, distilled, blended or compounded in this state or received in this state for sale, use on the highways, storage, distribution, or for any purpose.

Any person in business as a distributor of aviation gasoline, or who acts as a distributor of aviation gasoline, shall pay for the privilege of engaging in such business or acting as such distributor an excise tax equal to Six and Four-tenths Cents (6.4 cent(s) ) per gallon on all aviation gasoline stored, sold, distributed, manufactured, refined, distilled, blended or compounded in this state or received in this state for sale, storage, distribution or for any purpose.

The excise taxes collected under this section shall be paid and distributed in accordance with Section 27-5-101.

The tax herein imposed and assessed shall be collected and paid to the State of Mississippi but once in respect to any gasoline. The basis for determining the tax liability shall be the correct invoiced gallons, adjusted to sixty (60) degrees Fahrenheit at the refinery or point of origin of shipment when such shipment is made by tank car or by motor carrier. The point of origin of shipment of gasoline transported into this state by pipelines shall be deemed to be that point in this state where such gasoline is withdrawn from the pipeline for storage or distribution, and adjustment to sixty (60) degrees Fahrenheit shall there be made. The basis for determining the tax liability on gasoline shipped into this state in barge cargoes and by pipeline shall be the actual number of gallons adjusted to sixty (60) degrees Fahrenheit unloaded into storage tanks or other containers in this state, such gallonage to be determined by measurement and/or gauge of storage tank or tanks or by any other method authorized by the commission. The tank or tanks into which barge cargoes of gasoline are discharged, or into which gasoline transported by pipeline is discharged, shall have correct gauge tables listing capacity, such gauge tables to be prepared by some recognized calibrating agency and to be approved by the commission.

The tax levied herein shall accrue at the time gasoline is withdrawn from a refinery in this state except when withdrawal is by pipeline, barge, ship or vessel. The refiner shall pay to the commission the tax levied herein when gasoline is sold or delivered to persons who do not hold gasoline distributor permits. The refiner shall report to the commission all sales and deliveries of gasoline to bonded distributors of gasoline. The bonded distributor of gasoline who purchases, receives or acquires gasoline from a refinery in this state shall report such gasoline and pay the tax levied herein.

Gasoline imported by common carrier shall be deemed to be received by the distributor of gasoline, and the tax levied herein shall accrue, when the car or tank truck containing such gasoline is unloaded by the carrier.

With respect to distributors or other persons who bring, ship, have transported, or have brought into this state gasoline by means other than through a common carrier, the tax accrues and the tax liability attaches on the distributor or other person for each gallon of gasoline brought into the state at the time when and at the point where such gasoline is brought into the state.

The tax levied herein shall accrue on blend stock at the time it is blended with gasoline. The blender shall pay to the commission the tax levied herein when blend stock is sold or delivered to persons who do not hold gasoline distributor permits. The blender shall report to the commission all sales and deliveries of blend stock to bonded distributors of gasoline. The bonded distributor of gasoline who purchases, receives or acquires blend stock from a blender in this state shall report blend stock and pay the tax levied herein.



§ 27-55-12 - Exemption from excise taxes on gasoline, diesel fuel and compressed gas

(1) The United States government, the State of Mississippi, counties, municipalities, school districts and all other political subdivisions of the state, and volunteer fire departments chartered under the laws of the State of Mississippi as nonprofit corporations shall be exempt from excise taxes on gasoline, special fuel and compressed gas as follows:

(a) From the excise tax rate in excess of Nine Cents (9 cent(s) ) per gallon of gasoline and from the excise tax rate in excess of One Cent (1 cent(s) ) per gallon of aviation gasoline levied under Section 27-55-11, Mississippi Code of 1972, Five and Four-tenths Cents (5.4 cent(s) ) thereof shall be exempt as provided in Section 27-55-19, Mississippi Code of 1972.

(b) From the excise tax rate in excess of Ten Cents (10 cent(s) ) per gallon of special fuel levied at Eighteen Cents (18 cent(s) ) per gallon under Sections 27-55-519 and 27-55-521, Four and Three-fourths Cents (4.75 cent(s) ) thereof shall be exempt.

(c) From the excise tax rate in excess of One Cent (1 cent(s) ) per gallon of special fuel taxed at Five and Three-fourths Cents (5.75 cent(s) ) per gallon and from the excise tax rate in excess of One-half Cent ( 1/2 cent(s) ) per gallon of special fuel used in aircraft levied under Section 27-55-519, Four and Three-fourths Cents (4.75 cent(s) ) thereof shall be exempt.

(d) From the portion of the excise tax rate on compressed gas used as a motor fuel that exceeds the rate of tax in effect on June 30, 1987, Three Cents (3 cent(s) ) thereof shall be exempt.

(2) The exemption provided in subsection (1) of this section for sales of gasoline, special fuel and compressed gas to volunteer fire departments shall apply only to sales of gasoline, special fuel and compressed gas for use in a vehicle owned by a volunteer fire department and used for department purposes.

(3) The exemption provided in subsection (1) of this section for sales of gasoline, special fuel and compressed gas also shall apply to sales of gasoline, special fuel and compressed gas to an entity described in Section 27-51-41(2)(u) for use in buses and other motor vehicles that are exempt from ad valorem taxation under Section 27-51-41(2)(u).

(4) Any person other than a bonded distributor of gasoline, bonded distributor of special fuel or bonded distributor of compressed gas who sells or delivers any gasoline, special fuel or compressed gas, subject to the exemption set forth in this section, is required to obtain credit for such exemption from a bonded distributor of gasoline, special fuel or compressed gas.



§ 27-55-13 - Monthly report and remittances

For the purpose of determining the amount of his liability for the tax imposed by this article, each bonded distributor of gasoline shall, not later than the twentieth day of the month next following the month in which this article becomes effective, and not later than the twentieth day of each month thereafter, file with the commission a monthly report which shall include a statement of the number of gallons of gasoline or blend stock received by such distributor within this state during the preceding calendar month, and such other information as may be reasonably necessary for the proper administration of this article.

At the time of filing each monthly report with the commission, a distributor may take a credit for the number of gallons of gasoline that he purchased during the preceding calendar month from a distributor who pays the excise tax imposed by this article on such gasoline.

At the time of filing each monthly report with the commission, each distributor of gasoline shall pay to the commission the full amount of the gasoline tax due from such distributor for the preceding calendar month, less two percent (2%) to cover evaporation, shrinkage and other normal losses.

Reports and payments sent to the commission by mail must be postmarked by the due date in order to be considered timely filed, except when the due date falls on a weekend or holiday, in which case such reports and payments must be postmarked by the first working day following the due date in order to be considered timely filed.

The monthly report of the distributor of gasoline shall be prepared and filed with the commission on forms prescribed by the commission, or the distributor of gasoline may, with the approval of the commission, furnish the required information on machine-prepared schedules. Such monthly reports or schedules shall be signed by the distributor or his duly authorized agent and shall contain a declaration that the statements contained therein are true and correct and are made under the penalty of perjury.



§ 27-55-15 - Report from person not bonded as distributor of gasoline

Every person, other than a bonded distributor of gasoline, who shall purchase, or otherwise acquire gasoline within this state on which the tax has not been paid or covered by a bond of a distributor of gasoline, or otherwise exempt, shall be subject, with respect to such gasoline, to all the provisions that apply to a bonded distributor of gasoline and shall be further subject to the additional penalties hereinafter provided.



§ 27-55-19 - Gasoline taxes; exemptions

There shall not be included in the measure of the tax levied hereunder any gasoline:

(a) Sold or delivered by a bonded distributor of gasoline to a second bonded distributor of gasoline within this state, but nothing in this exclusion shall exempt the second bonded distributor of gasoline from paying the tax, unless the second bonded distributor of gasoline sells or delivers said gasoline to a third bonded distributor of gasoline in which event the third bonded distributor of gasoline shall be liable for the tax.

(b) Sold to the United States government for use of the Armed Forces only, and delivered in quantities of not less than four thousand (4,000) gallons. Any exemption provided in this paragraph (b) may be deducted without the prior approval of the department, provided that satisfactory proof of such exemption shall be furnished to the department. However, such exemption may be disallowed by the department if the distributor fails to furnish satisfactory proof of such exemption to the department.

(c) Exported to a destination beyond the borders of this state by a bonded distributor of gasoline when the tax on such gasoline has been paid or on which the tax liability imposed by this article has accrued against such bonded distributor. Any exemption provided in this paragraph (c) may be deducted without the prior approval of the department, provided that satisfactory proof of such exemption shall be furnished to the department; however, such exemption may be disallowed by the department if the distributor fails to furnish satisfactory proof of such exemption to the department within ninety (90) days from the sale or delivery of the gasoline.

(d) Exported by any person to a destination beyond the borders of this state in quantities of not less than three thousand (3,000) gallons by ship, vessel, barge, railroad tank car, or pipeline, or by tank truck if such tank truck is operated by a common or contract carrier.

(e) Imported by, or sold to, any refiner or processor in this state for the purpose of being refined or further processed.

(f) Sold to any manufacturer for blending or compounding to the end that it becomes a component part of any manufactured product, or where used as a processing agent in the treatment of raw material in manufacturing a product which does not fall within the meaning of the term "gasoline" as defined in this article.

(g) Sold or delivered to be used for test purposes at any regularly established testing laboratory in this state.

Except as provided in paragraphs (b) and (c) above, evidence of exempt transactions provided in this section and subsections thereof, satisfactory to the department, shall be submitted by the distributor desiring an allowance of said exemptions to the department with the payment of the excise tax on the gasoline on which the exemption is claimed. If the department decides that the distributor is entitled to the exemption and allowance claimed, it shall notify said distributor in writing of such allowance. The distributor shall then be allowed to deduct from the payments made in his next monthly report, after said allowance, the amount of tax which he paid on this exempted gasoline which amount shall be arrived at by taking the amount of exempted gasoline minus two percent (2%) allowed for evaporation, shrinkage and other losses on gasoline, and multiplying the remainder by the amount of excise tax per gallon. In cases where the amount of such tax cannot be absorbed on the estimated tax liability of the person making such payments during the next six (6) months, the amount shall be refunded to the taxpayer. Such amount shall be certified to the State Auditor of Public Accounts by the department. The said Auditor is hereby authorized to make such investigation and audit of the claim as he finds necessary. If he finds that the department is correct in its determination, the Auditor may issue his warrant to the State Treasurer in favor of the taxpayer for the amount of tax erroneously paid, such refunds to be made from current gasoline, or special fuel tax collections.

Except as otherwise provided in this section, in order to claim exemptions provided for under this article, the distributor of gasoline must file claims therefor within three (3) years from the date of sale or delivery; otherwise, claims for such exemptions shall be disallowed.

In case gasoline and special fuel on which the tax has been previously paid are accidentally mixed, the distributor of gasoline or other person owning such mixture may ship the mixture out of the State of Mississippi, or to a Mississippi refinery, and may claim credit for the gasoline and/or special fuel tax on the gasoline and special fuel so mixed. The distributor of gasoline or other person may also ship the mixture to a barge or pipeline storage terminal within the State of Mississippi to be brought up to gasoline specifications, or lowered to special fuel specifications, as the case might be, under the supervision of a representative of the department. It shall be the duty of the distributor of gasoline or other person to whom the mixed product belongs to notify the department immediately after knowledge that the mixture has occurred.

In case the distributor of gasoline or other person elects to ship the mixture to a barge or pipeline terminal for storage within this state, the department shall supervise the unloading of the mixture.

In order to perfect a claim for credit for the tax on the gasoline and special fuel constituting any such mixture, the distributor of gasoline or other person making the claim shall do so in writing and shall furnish proof satisfactory to the department that the mixture was either shipped out of this state or to a refinery or other approved place of storage within this state. The department shall notify the claimant, in writing, whether or not his claim is approved, and, if approved, the claimant may deduct the amount of the claim from his next tax report. No such claim shall be allowed unless filed within three (3) years after the date of such accidental mixture. Bonded distributors of gasoline having no gasoline tax liability with the department may assign such tax credit to a bonded distributor of gasoline having such tax liability.

No tax liability shall accrue against the operator of a refinery when shipments of gasoline are made from such refinery, either by common carrier or by tank trucks owned and operated by the operator of said refinery, to a tax-exempt account within this state or to another refinery within this state.

Provided, however, that when gasoline is withdrawn from the storage tank of a refiner or processor on which the tax is paid on such gasoline and it or any part thereof cannot be delivered to a purchaser, said refiner or processor may deduct the tax on all or that portion of such gasoline not delivered to a purchaser from its next gasoline distributor's tax report; provided that such refiner or processor submits with such tax report: (1) a written report setting forth the reasons why such delivery could not be made, and (2) proof or evidence satisfactory to the department that the tax in question had theretofore been paid to the department, and (3) proof or evidence satisfactory to the department that the nondelivered gasoline was actually returned to the refinery or processor from which it was taken for the purpose of delivering it to a purchaser; and provided further, that immediately upon ascertainment by the refiner or processor that said gasoline cannot be delivered, he or it shall immediately notify the department of this fact and before moving his or its truck or other means of transporting said gasoline from the intended point of delivery; and should the department desire to inspect said truck, or other means of conveyance, such refiner or processor shall arrange for such inspection at the point or at such other point that may be designated by the department.

The United States government, the State of Mississippi, counties, municipalities, school districts and all other political subdivisions of the state, and entities described in Section 27-55-12(3) shall be exempt from Five and Four-tenths Cents (5.4 cent(s) ) of the portion of the gasoline excise tax rate which exceeds Nine Cents (9 cent(s) ) per gallon. Any exemption provided in this paragraph may be deducted without the prior approval of the department.



§ 27-55-21 - Refund gasoline dealer

Any person desiring to sell refund gasoline shall file an application with the commission for a refund gasoline dealer's permit.

A refund gasoline dealer shall not deliver refund gasoline to any tank which is not properly marked as required by this article. Any distributor of gasoline, dealer, or other seller of gasoline, shall not have in his possession, or under his control, a refund certificate book, other than his own, whether the same be blank, or filled in and signed, or signed in blank. No refund gasoline shall be placed in the fuel tank of a motor vehicle subject to use on the public roads and highways of this state.

No person shall be allowed any refund on gasoline purchased from any person not having a permit as required by this section.



§ 27-55-23 - Gasoline tax refunds; non-highway use

Any person who shall purchase and use gasoline other than aviation gasoline for agricultural, maritime, industrial, or domestic purposes, as defined in this article, which is not used in operating motor vehicles upon the highways of this state, shall be entitled to a refund of all but Six and Four-tenths Cents (6.4 cent(s) ) per gallon of the tax actually paid on gasoline which is used for agricultural, maritime, industrial, domestic, or nonhighway purposes, as herein defined, provided that no such refund shall be payable unless the provisions of this article are complied with. Provided, however, no refund shall be allowed to any person who may purchase, sell or use gasoline, either on or off the highway, in performing contracts for construction, reconstruction, maintenance or repair, where such contracts are entered into with the State of Mississippi or with any department, agency or institution of the State of Mississippi, or with any political subdivision of the State of Mississippi, or with any department, agency, or institution of such political subdivision. Also, provided that no refund of tax paid on gasoline used on the highways of this state in motor vehicles owned or operated by the federal government, State of Mississippi, or any department or political subdivision of either will be allowed.

Any person who shall purchase and use gasoline other than aviation gasoline for aviation purposes, as defined in this article, shall be entitled to a refund of all but Six and Four-tenths Cents (6.4 cent(s) ) per gallon of the tax actually paid on gasoline thus used.

The granting of a refund privilege to any claimant under the provisions of this article is declared to be a matter of grace rather than a matter of right, and in all cases arising under this section the burden shall be on the claimant to make proof sufficient to convince the department of the claimant's compliance with the provisions of this article; otherwise, the refund claim shall be denied or the claimant's permit cancelled by the department, as the case may be.

Before any person shall be entitled to claim refund of any tax paid on gasoline under the provisions of this section, he shall file an information blank for a refund permit with the department. Such information blank shall be made on forms furnished by the department and shall give a detailed description of the equipment and such other information as the department may require with respect to the equipment or machinery in which refund gasoline is to be used. If such gasoline is not to be used in equipment or machinery, the purpose for which such gasoline is to be used shall be stated. The information blank and supplements thereto shall be signed by the person desiring to use refund gasoline or his authorized agent and filed under the penalty of perjury.

If additional or replacement equipment or machinery is acquired, or if the status of the claimant otherwise changes after the original information blank is filed, supplemental information reflecting these changes shall be filed at the time of filing the next refund claim. The supplemental information blank shall contain the same information with respect to the changes as is required on the original information blank.

Upon approval of the information blank, the department shall assign a file number to be used by the refund user. Provided, also, that such refund user will be issued a refund certificate book to be used when purchasing refund gasoline. Each refund certificate shall carry the file number of the refund user and, upon each purchase of refund gasoline, a certificate shall be filled in and signed on the calendar day of delivery, by either the dealer or the refund user or their authorized agents, but in no case may one (1) individual sign such certificate as both the dealer and the user. Each certificate, however, must be signed by both the claimant and dealer, or their authorized agents, before a refund of tax can be allowed on the certificate. Such refund certificate book shall not be transferable or assignable and shall be kept in the possession of the refund user or in his control at all times. Upon receipt of the information blank properly completed, the department shall forward to such refund user the file number and certificate book. Should the department refuse to issue a file number and refund certificate book, or refuse to pay any refund alleged to be due, the applicant or user may, within sixty (60) days from the date of the notice of the refusal by the department, appeal to the board of review of the Department of Revenue as hereinafter provided.

It shall be the duty of the consumer of gasoline for which refund application is to be made, including any distributor of gasoline using his own gasoline for a refund purpose, to have storage facilities available for delivery of refund gasoline. Such storage facilities shall be plainly marked "refund gasoline" in lettering of contrasting color and not less than four (4) inches in height. Where refund gasoline is delivered directly into the fuel tank of equipment belonging to or used by the refund user, such equipment shall be plainly marked "refund gasoline" in lettering of contrasting color as near to the fuel tank as possible. Such lettering shall not be less than four (4) inches in height. It shall also be the duty of the distributor of gasoline delivering gasoline into the tanks to dye the refund gasoline a distinctive mahogany color at the time of delivery. However, in no case shall dye be added to gasoline to be used in aircraft.

The department is authorized to waive the requirement that refund gasoline be dyed in any case where damage to equipment or machinery would result from the addition of such dye, or where addition of dye would otherwise render gasoline unfit for its intended use. It shall be the obligation of the user to obtain the aforementioned waiver from the department.

Any person desiring a refund on any gasoline purchased shall make claim to the department, on forms provided by the department, within three (3) years from the date the gasoline was purchased. No refund shall be allowed on any gasoline which shall not have been already used or consumed by the purchaser thereof before the filing of the claim; provided, however, when a claim is filed and there is an unused part of any purchase to be carried forward to the next claim, the dating of this carry-over shall take the same date of the first purchase entered on the next claim. No person shall file more than one (1) claim during any one (1) month. The claim shall be personally signed by the purchaser or his duly authorized agent. The claimant shall in the claim, state that the refund claim has not and will not be assigned. The original and duplicate of the certificate shall be retained by the claimant, at the time of purchase. The original certificate with vendor's invoices shall be attached to the refund claim, and the duplicate shall remain in the certificate book of the claimant and shall be subject to inspection by the department at all reasonable hours. The claimant shall preserve the duplicate certificates for three (3) years from date of purchase. The claim shall be in the name of the purchaser and shall show the purchaser's refund file number. Supporting invoices shall state that dye has been added to refund gasoline or that the requirement that dye be added has been waived by the department. The claim shall be certified under the penalty of perjury.

Any person who shall file a claim for refund under the provisions of this article shall show on each refund claim filed: the names and addresses of the person or persons from whom the claimant customarily purchases motor fuel for use in propelling motor vehicles owned or operated by the claimant on the highways of this state. Until the provisions of this paragraph are complied with, the refund claim shall not be allowed.

Upon receipt of the claim, the department shall determine the amount of refund due to the claimant and the amount shall be refunded to the claimant as provided in Section 27-55-19. If for any reason the department should determine that an erroneous claim has been paid, it may deduct such erroneous payment from any legal claim subsequently filed by the claimant to whom erroneous payment was made.

If the department determines that any refund claim shall not be paid, it shall notify the claimant, in writing, at the earliest date possible after such determination stating the reason or reasons why such claim is disallowed.

A refund claimant may, within sixty (60) days after receipt of notice of the disallowance of his claim, appeal to the board of review of the Department of Revenue as hereinafter provided.



§ 27-55-27 - Gasoline tax refunds; losses

When gasoline is lost or destroyed in quantities of seven hundred fifty (750) gallons or more through explosion, fire, collision, storage tank wreckage, wreckage of loading or unloading facilities, such as pumps and lines, or acts of Providence while in storage in this state or while being transported in this state, the owner of such gasoline shall be entitled to tax credit or refund of the tax paid thereon.

The department shall be notified by the owner of gasoline lost or destroyed within five (5) days after the loss or destruction is discovered. The department shall make such investigation of the facts and circumstances surrounding such loss or destruction as may be reasonably necessary for the effective administration of this article.

The claim shall be made in the name of the owner of gasoline lost or destroyed and shall be signed by the owner or his authorized agent and filed within three (3) years after the date of loss. All such claims must be accompanied by proof satisfactory to the department that the gasoline for which credit is claimed was destroyed by or through one of the means set forth in the first paragraph of this section, and in all cases where gasoline alleged to have been destroyed was covered by insurance, the department shall not approve such claims unless and until the insurer has acknowledged and actually paid the loss.

Upon receipt of the claim, the department shall determine the amount of refund or tax credit due the claimant and in the case of refund, the amount shall be refunded to the claimant as provided in Section 27-55-19.

If the department determines that any refund claim shall not be paid, it shall notify the claimant, stating the reason why such claim is disallowed. A claimant may, within sixty (60) days from the date of the written notice of the disallowance of his claims, appeal to the board of review as hereinafter provided in this article.



§ 27-55-29 - Administration, enforcement and penalties

All administrative provisions of the Mississippi Sales Tax Law, including those which fix damages, penalties and interest for nonpayment of taxes, failure to file returns, and for other noncompliance with the provisions of said chapter, and all other requirements and duties imposed upon taxpayers, shall apply to all persons liable for taxes under the provisions of this article, and the commission shall exercise all the power and authority and perform all the duties with respect to taxpayers under this article as are provided in said Sales Tax Law, except that in cases of conflict, then the provisions of this article shall control.



§ 27-55-33 - Transportation reports; seals on vessels, etc; unlawful for ship, boat, towboat, vessel or barge to offload any taxable petroleum product except at terminal registered with Internal Revenue Service

Every common or contract carrier transporting gasoline by whatever means, from a point outside this state to any point in this state, shall report, in writing, all deliveries of gasoline to points within this state to the commission on forms prescribed by the commission or, with the approval of the commission, furnish the required information on machine-prepared schedules, and such other information as may be necessary for the proper administration of this article.

The reports required in this section shall be for information purposes only and the commission may, in its discretion, waive the filing of any of these reports not necessary for proper administration of this article. The reports required in this section shall be signed and contain a declaration that the statements contained therein are true and are made under penalty of perjury. Such reports required in this section shall be filed with the commission on or before the 20th day of each month following the month in which the transaction occurred.

Any such person failing or refusing to file said report on or before the date required by law, or who shall omit any shipment of gasoline from said report, shall be subject to a penalty which shall be a percentage of the tax imposed by law on the total amount of the taxable products involved as follows:

(a) Not more than ten percent (10%) for the first failure, refusal or omission; and

(b) Not more than twenty percent (20%) for the second and any subsequent failure, refusal or omission.

The commission may waive the penalty imposed in the preceding paragraph upon good cause shown.

All ships, boats, towboats, vessels or barges delivering taxable petroleum products into this state shall have all inlets and outlets sealed with different numbered seals, the number of which shall be recorded on the invoices, manifests, bills of lading, or other records accompanying the shipment. Any captain of a ship, boat, barge, towboat or vessel found in violation of this provision shall be guilty of a misdemeanor and fined not less than One Hundred Dollars ($ 100.00) nor more than Two Hundred Fifty Dollars ($ 250.00) for the first offense, and not less than Two Hundred Fifty Dollars ($ 250.00) nor more than Five Hundred Dollars ($ 500.00) for each offense thereafter.

It shall be unlawful for any ship, boat, towboat, vessel or barge delivering taxable petroleum products into this state to unload such taxable petroleum products in this state unless the delivery is to a terminal approved by and registered with the Internal Revenue Service. Any captain of a ship, boat, barge, towboat or vessel who violates this provision shall be fined One Thousand Dollars ($ 1,000.00) per offense and the entire amount of the state excise tax upon such taxable petroleum product shall be deemed due and payable, plus a penalty of twenty-five percent (25%) of the amount of such tax, and any authorized representative of the commission or the enforcement officers of the Mississippi Department of Transportation shall have the right to seize or impound such ship, boat, towboat, vessel or barge until such excise tax and penalty have been paid.



§ 27-55-35 - Metering requirements

A gallonage measuring meter shall be installed on each pipeline used for the withdrawal of gasoline subject to excise taxes provided in this article from the storage tank of any refinery, pipeline terminal, water terminal, or any terminal that does not have stationary bulk storage tanks at such terminal within the State of Mississippi, and no gasoline shall be withdrawn except through said gallonage measuring meters. No bypass installation shall be constructed around the meters. Said meters shall be installed and maintained as required by the comptroller, and shall be sealed by him or his agents. In case of a breakdown or mechanical impairment of any such meters, the owner or operator of the terminal or refinery shall give notice to the comptroller of such breakdown or mechanical impairment within twenty-four (24) hours after such breakdown or impairment becomes known to the owner or operator, and such meters shall be repaired and reinstalled or replaced within thirty (30) days from the time such breakdown or mechanical impairment becomes so known. The comptroller, or his agent, shall maintain a close watch over the receipt and withdrawal of gasoline products during such period of breakdown or mechanical impairment. Provided, however, this section shall not apply to withdrawal lines used exclusively for withdrawal of liquefied petroleum gases.

The owner or operator of each refinery or terminal in the State of Mississippi shall have installed and maintained, according to the requirements of the comptroller, at said refinery or terminal a prover tank for the purpose of proving the accuracy of measurement of the said meters. The comptroller, or his agent, shall have the use of the prover tank at any reasonable time of the day for the purpose of checking the accuracy of measurement of said meters. He is further given the authority to verify the accuracy of any prover tank or tanks.

The comptroller shall have the authority to use services of any recognized calibrating agency for the purpose of determining whether or not the prover tank or tank system provided for herein is properly constructed and installed.

It shall be unlawful for any person to break any seal placed upon any meter installed under the provisions of this section, except in the presence of an agent of the comptroller or in the presence of some person whom the comptroller has specifically authorized to be present and act for him. It shall also be unlawful for any person to withdraw any taxable gasoline from storage tanks as covered by this article except through the meters prescribed herein. The violation of any of the provisions of this section shall constitute a misdemeanor and, upon conviction, such person shall be subject to fine of not less than Five Hundred Dollars ($ 500.00) nor more than One Thousand Dollars ($ 1,000.00) or to imprisonment for not more than sixty (60) days in jail, or to both such fine and imprisonment. Notwithstanding anything to the contrary contained in this section, the comptroller may, in his discretion, waive the penalty for breaking in an emergency any seal placed upon any meter installed under the provisions of this article, provided the person breaking the same notifies the comptroller, in writing, that he has done so within twenty-four (24) hours after the time such seal is broken.



§ 27-55-37 - Retention of records by distributors of gasoline and other persons; statute of limitations for actions by state for recovery of additional amounts

Each distributor of gasoline shall maintain and keep for a period of three (3) years a record of all gasoline purchased, received, procured, manufactured, refined, compounded, used, sold, stored or delivered within this state by the distributor, together with invoices, bills of lading and other pertinent records and papers as may be reasonably required by the commission.

It shall be the duty of every person purchasing gasoline from a distributor of gasoline or other person for the purpose of sale or distribution to maintain and keep for a period of three (3) years, a record of all gasoline received, together with delivery tickets, invoices, bills of lading and such other records as the commission may require.

All sales made by a distributor of gasoline, other than retail sales from a service station, shall be evidenced in writing, signed by the seller, or his agents, shall bear the date of purchases, name and address of the purchaser and the seller, and shall show the kind and quantity of the product purchased. Sales tickets and invoices made to cash shall not be considered as complying with the terms of this article.

If, in the normal conduct of the business of a distributor of gasoline, the records of such distributor are maintained and kept at an office outside this state, it shall be a sufficient compliance with this section if the records shall be made available for audit and examination by the commission at such office located outside Mississippi. If a distributor of gasoline fails or refuses to permit the commission or any of its employees to check and audit his records during the usual business hours of the day, the commission shall have authority to subpoena said records and have them brought to the office of the commission within ten (10) days after the subpoena is served on the distributor of gasoline.

All actions by the state for the recovery of additional amounts claimed as tax due under this article must be commenced within a period of three (3) years from the date of the filing of the required report with the commission, provided, that in the case of a fraudulent or false report with intent to evade tax or of a failure to file a report, action may be commenced at any time. However, when an examination of a taxpayer's records to verify returns made under this chapter has been initiated and the taxpayer notified thereof either by certified mail or personal delivery of a notice by an agent of the commissioner, within the thirty-six-month examination period provided herein, the determination of the correct tax liability may be made by the commission after the expiration of said thirty-six-month examination period, provided that said determination shall be made with reasonable promptness and diligence.



§ 27-55-39 - Right to inspection

The commissioner and his agents and employees shall have full access, ingress, and egress at all reasonable hours to and from any place or building where gasoline may be received, stored, transported, sold, offered or exposed for sale, manufactured, refined, distilled, compounded, or blended. The commissioner and his agents and employees shall have the right to open and inspect any case, package, or other container, any tank, pump, tank car or storage tank in which gasoline is kept and enter upon any barge, vessel, or other vehicle transporting gasoline and, with instruments conforming to the weights and measures adopted by the United States Bureau of Standards, check any measuring device or volume of weight of the contents of any such container.



§ 27-55-43 - Commission to institute proceedings; sequestration

The commission is hereby authorized and empowered to institute legal proceedings for any and all violations of this article, to recover taxes, damages or penalties due under this article. All taxes and damages recovered in any proceedings by the commission shall be paid over and disposed of as any and all other gasoline taxes are required to be. Any chancellor or judge authorized to grant remedial writs shall grant writs of sequestration for the impounding of gasoline on which the excise tax or penalties is owed. Before any writ of sequestration shall be issued under this section, the complainant shall make an affidavit showing that he had good cause to believe, and does believe, that there is an excise tax or penalty owed the State of Mississippi on gasoline sought to be sequestered and that unless said gasoline is sequestered and impounded, said gasoline will be removed, concealed or disposed of. Upon such affidavit being presented to any chancellor or judge authorized to grant remedial writs, said chancellor or judge shall order said writ to be issued upon the filing of a bill of complaint for the collection of the excise tax on said gasoline. The writ of sequestration shall then be issued and the property dealt with in the manner now provided by law for other writs of sequestration. Where the State of Mississippi is the complainant, no bond shall be required of said state for the issuance of said writ of sequestration.

The State of Mississippi shall have a lien upon all of the property of every distributor or person acting as a distributor of gasoline without a permit, used in the operation of his business as such distributor for the excise taxes levied by this article and due or to become due the State of Mississippi. Such liens or encumbrances of whatever character shall be paramount to private liens and to the rights of any holder of the legal title in or to any pumps, tanks, inventories of gasoline and other petroleum products, motor vehicles, or other personal property used in the operation of said business.

The commission shall have the right, when taxes due the State of Mississippi are delinquent under this article, or where any person acting as a distributor of gasoline without a permit receives gasoline in this state without paying the tax thereon, to cause a writ of summons and seizure to issue, returnable to the court having jurisdiction thereof, in like manner as such writs are authorized to be issued by Chapter 7 of Title 85, Mississippi Code of 1972. Said writ shall be directed to the proper officer or to the commission commanding the officer or commission, as the case may be, to seize the property upon which a lien exists as hereinabove provided. After the issuance of said writ, such actions and proceedings shall be had on said writ as presently provided for the enforcement of purchase money security interests by the statutes of this state. The commission shall have the right to stop and hold any moving or movable equipment subject to seizure pursuant to the provisions of this paragraph pending the issuance of process.

It is expressly provided that the remedies set out in the foregoing paragraphs shall be cumulative and that no action taken by the commission shall be construed to be an election on the part of this state or any of its officers to pursue any remedy hereunder to the exclusion of any other remedy for which provision is made in this article.



§ 27-55-45 - Refund of taxes erroneously or illegally collected

In the event that any taxes or penalties imposed by this article have been erroneously or illegally collected from a distributor of gasoline or other person, the commission may, upon approval by the commission, permit such distributor or other person to take credit against a subsequent tax report for the amount of the erroneous overpayment or the amount thereof may be refunded to the distributor or other person in the same manner as provided in Section 27-55-19. Provided, however, in cases where the approved claim exceeds Twenty-five Thousand Dollars ($ 25,000.00), the claimant may not take credit on his monthly reports for more than Twenty-five Thousand Dollars ($ 25,000.00) per month until such approved amount is depleted.

No refunds shall be made under the provisions of this section unless a written claim is filed setting forth the circumstances by reason of which such refund should be allowed. Said claim shall be in such form as the commission shall prescribe, and, except as otherwise provided in this section, shall be filed with the commission within three (3) years from the date of payment of the taxes erroneously or illegally collected. Nothing in this article shall be construed to prohibit a refund or credit for tax paid on gasoline not subject to tax or which is exempt from tax, provided there has not been a willful disregard of the provisions of this article and further provided that the claim therefor is filed within three (3) years.



§ 27-55-47 - Funds placed in depositories

All funds collected by the State Tax Commission under the provisions of this article, or under the provisions of any other law, which may now or in the future be collected by the commission, are hereby designated as public funds of the State of Mississippi and shall be by it deposited in accordance with Section 27-3-57.

The amount received on gasoline as defined in this article shall be paid and apportioned as provided in Section 27-5-101.



§ 27-55-49 - Exchange of information with other states

The commission may provide any department or agency of any state or the United States responsible for the enforcement of gasoline taxes any information it may have relative to the manufacture, receipt, sale, use, transportation and/or shipment of gasoline by any person. The commission may provide any department or agency of any state or the United States that is responsible for the enforcement of gasoline taxes any demographic information it may have relative to distributors of gasoline. The commission may place such information in a national database or clearinghouse in order to facilitate the exchange of such information.



§ 27-55-53 - Evidence of product transported; unlawful for carriers or transporters to divert gasoline to a destination other than the destination on the manifest or bill of lading; inspections; notice of intent to import gasoline; penalties

Every person hauling, transporting or conveying more than fifty (50) gallons of gasoline over the highways, streets, alleys or waters of this state, or into this state over any highway, street, alley or water route, shall, during the entire time he is so engaged, have in his possession a bill of sale, bills of lading, invoices or other written evidence, each of which shall be serially numbered, showing the kind and amount of gasoline being transported, the name and address of the person from whom said gasoline was received, and the name and address of the person to whom delivery is to be made. The vehicle or boat conveying said gasoline shall have clearly printed on it the name and address of the person transporting such gasoline on both sides of the vehicle, or boat, in well-balanced letters of not less than two (2) inches in height on a contrasting background.

Any person transporting gasoline without a shipping document containing the information set forth in this section or who diverts a shipment of gasoline to a destination other than the destination listed on such shipping document or who alters a shipping document without notice to the commission shall be liable for a fine of One Thousand Dollars ($ 1,000.00) per offense and the entire amount of the state excise tax upon such gasoline shall be deemed due and payable, plus a penalty of twenty-five percent (25%) of the amount of such tax. Any authorized representative of the commission or the enforcement officers of the Mississippi Department of Transportation shall have the right to seize or impound such vehicle or boat until the excise tax and penalty have been paid. Notice to the commission shall consist of contacting the National Diversion Registry, reporting the diversion and obtaining a registration number.

The commission, its employees or agents, including the enforcement officers of the Mississippi Department of Transportation, or any sheriff, deputy sheriff, constable or police officer of this state is hereby authorized to inspect any vehicle or boat transporting gasoline over the highways, streets, alleys or waters of this state, to examine the contents of any such vehicle or boat, to take a sample of each grade of gasoline contained in said vehicle or boat provided no sample shall exceed one (1) gallon, and to inspect the bills of lading, invoices or other records pertaining to the gasoline being transported in such vehicle or boat.

Any person other than a common or contract carrier bringing gasoline into this state in quantities of more than fifty (50) gallons shall give notice to the commission of his intent to import such gasoline. The commission is authorized to promulgate rules setting forth the manner in which such notice is to be given. However, if information on gasoline imported into this state can be accurately secured from other sources by the commission, it may waive the requirements of such notice.

If any person, other than a common or contract carrier, shall transport gasoline over the highways of this state by motor vehicle without having given the notice required by this section, or if a copy of such notice is not carried in such motor vehicle as required by this section, the entire amount of the state excise tax upon such gasoline being transported shall be deemed due and payable, plus a penalty of twenty-five percent (25%) of the amount of such tax, and any authorized representative of the commission or the enforcement officers of the Mississippi Department of Transportation shall have the right to seize or impound the motor vehicle in which such gasoline is being transported until such excise tax together with the penalty thereon has been paid. Provided, however, that said penalty shall not apply when the driver of the truck stops at the first weighing station in the line of travel and secures the signature of the officer on duty on the import notice.



§ 27-55-57 - Stop at inspection station

Every person who shall haul, transport, or convey more than fifty (50) gallons of gasoline into this state over any highway, street, or public road thereof upon which the comptroller has established an inspection station as provided in Section 27-5-73, Mississippi Code of 1972, shall stop at such station and shall submit the vehicle transporting such gasoline and the contents thereof to the inspection of the representative of the comptroller on duty at such station and shall also make available for inspection by the representative a copy of the bill of sale, invoice or other written record required by this article. If the tax on such gasoline has not been paid, and such gasoline is not for delivery to a bonded Mississippi distributor, or is not being transported in interstate commerce, then the operator of such vehicle shall forthwith pay the tax on such gasoline to the comptroller's representative at such station. This provision shall not apply to a common or contract carrier.



§ 27-55-59 - Wartime provisions

The comptroller is hereby authorized and empowered, with the approval of the governor and the attorney general, to alter or modify the requirements of all existing state regulations and laws governing gasoline inspection and gasoline grading should it become impossible for gasoline distributors and dealers to comply therewith by reason of regulations or directives of the United States government or any of its departments or agencies, promulgated or issued as necessary to the war effort, and in order to insure the best grades of gasoline possible to civilian users and to facilitate motor vehicle traffic during any war in which the United States is now or may hereafter be engaged.

Any modifications or alterations of such requirements shall be issued in writing by the comptroller, with the written approval of the governor and the attorney general of the State of Mississippi, only upon receipt of official government directives, in conflict with existing statutes, and such official government directives shall be preserved and recorded in the office of the comptroller. Provided, however, that no adjustment shall be made which cannot be justified by proper government directives.

The enforcement of the provisions of all laws or parts of laws which are now or may become impossible to comply with by reason of such federal regulations or directives shall be suspended for such time as the impossibility of compliance therewith continues.

The power hereby conferred shall lapse and terminate at the end of six (6) months following cessation of hostilities.



§ 27-55-63 - Authority to make rules and regulations

The comptroller is hereby given power and authority to make all rules and regulations, not inconsistent with the provisions of this article, with reference to all petroleum excise tax provisions and exemptions governing the making of reports and contents of same and doing any and all other duties pertaining to the making of reports and payment of taxes, and such other matters as will, in the judgment of the comptroller, contribute to a more efficient administration of all the petroleum excise tax provisions of this article. Such rules and regulations, when made, shall have the same binding force and effect as if incorporated in this article.



§ 27-55-65 - Effect of prior law

This article shall not release or relinquish any liability or penalty incurred or right accrued under the laws of this state as they existed before the January 1, 1970, and such laws shall be considered as remaining in force for the purpose of instituting or sustaining any proper action or prosecution for the enforcement of any such liability, penalty or right. Such laws shall govern the reporting and payment of taxes on gasoline received, sold, distributed or used by bonded distributors of gasoline or other persons before January 1, 1970. Any and all matters, orders, hearings, and proceedings pending before the comptroller or before any court under provisions of such prior laws shall continue with the same effect as though such prior laws were not amended or repealed.






Article 3 - OTHER MOTOR FUELS[REPEALED]



Article 5 - FUELS HELD IN STORAGE [REPEALED]



Article 7 - SPECIAL FUEL TAX

§ 27-55-501 - Administration of article

(1) This article may be cited as the "Mississippi Special Fuel Tax Law."

(2) The Department of Revenue is hereby vested with the sole power and authority, and is charged with the duty of administering and enforcing the terms and provisions of this article.



§ 27-55-503 - Purpose of article

It is declared to be the purpose and intention of the Legislature to impose an excise tax to provide highways, streets and roads on all persons engaged in business as distributors of special fuel in this state, computed at the rates stated in this article, subject to the exemptions and refunds herein enumerated; to inquire into all violations; and to impose and inflict the penalties herein provided; and especially are the chancery courts of this state authorized and empowered to require any and all persons to disclose and discover full information with reference to their dealing in and handling of special fuel as herein provided. Any and all persons making the disclosures and discoveries prayed for by any bill filed in the chancery courts of the State of Mississippi shall be, and are, hereby given full and complete immunity from all fines and jail sentences imposed by this article.



§ 27-55-505 - Definitions

The words, terms and phrases as used in this article shall have the following meanings unless the context requires otherwise:

(a) "Special fuel" means kerosene, diesel fuel, fuel oils, and any petroleum fuel or any other product other than gasoline or compressed gas which is usable as fuel in an internal combustion engine, and any combustible liquid other than gasoline or compressed gas used or capable of being used as a fuel in aircraft. The term "special fuel" shall not include racing gasoline as defined in Section 27-55-5.

(b) "Bunker oil" means a residual product obtained in the refining of crude petroleum intended for use for the generation of heat in a firebox or furnace when its flash point, as determined by use of the Pensky-Martens tester, shall not be less than one hundred fifty (150) degrees Fahrenheit and when its viscosity at one hundred (100) degrees Fahrenheit shall not be less than one hundred fifty (150) seconds when determined by use of the Saybolt Universal Tubes.

(c) "Person" means any individual, firm, copartnership, joint venture, association, corporation, estate, trust, or any group or combination acting as a unit, and the plural as well as the singular number unless the intention to give a more limited meaning is disclosed by the context.

(d) "Distributor of special fuel" means:

(i) Any person importing special fuel into this state;

(ii) Any person who shall receive, purchase, acquire, use, store or sell any special fuel in this state on which the excise tax hereinafter imposed by this article has not been paid;

(iii) Any person exporting special fuel;

(iv) Any person engaged in the distribution of special fuel by tank car or tank truck or both; however, no person may qualify as a distributor of special fuel for the sole purpose of using special fuel, as defined in this article, as a fuel to propel a vehicle or vehicles owned or operated by him on the highways of this state; and

(v) All persons meeting the definition of "refiners," "processors," "terminal operator," "blenders" and any person licensed to sell motor fuel in another state or jurisdiction who is authorized by that state or jurisdiction to collect the special fuel excise tax imposed by this article.

(e) "Bonded distributor of special fuel" means any person holding a valid distributor of special fuel permit issued by the Department of Revenue.

(f) "Refiner" or "processor" means every person who shall receive, produce, manufacture, refine, distill, blend or compound special fuel in this state, when such person shall engage in any business incident to or necessary for refining or processing petroleum products in this state; provided further, that such refiner or processor must have at least two (2) ten-thousand-gallon or larger tanks for product storage, and the blending or mixing process produces a finished product that has entirely different physical and chemical properties from the original products.

(g) "For nonhighway purposes" means special fuel which is not used for operating motor vehicles or motor-propelled machines of any description along the public roads, streets, alleys or highways of this state as defined in this article.

(h) "Highway" means every way or place of whatever nature, including public roads, toll roads, streets and alleys of this state generally open to the use of the public or to be opened or reopened to the use of the public for the purpose of vehicular travel, and notwithstanding that the same may be temporarily closed for the purpose of construction, reconstruction, maintenance or repair. The confines of a highway shall include the entire width and length of the right-of-way.

(i) "Commission" or "department" means the Department of Revenue of the State of Mississippi, acting either directly or through its duly authorized officers, agents or employees.

(j) "Terminal" means a tank farm within the State of Mississippi with storage capacity for the receipt of a full barge delivery or common carrier pipeline delivery of taxable petroleum products when such products are to be distributed within the state.

(k) "Marine dealer" means any person selling special fuel from marine or dockside storage facilities when such special fuel is for use in boats, vessels, barges or ships.

(l) "United States government" means and includes all purchasing officers of the Armed Forces of the United States and the United States Property and Fiscal Officer for the State of Mississippi or any other state appointed pursuant to Section 708, Title 32, United States Code, when purchasing special fuel with federal funds for the account of and use by a component of the Armed Forces as herein defined.

(m) "Armed Forces" means and includes all components of the Armed Forces of the United States including the Army National Guard, the Army National Guard of the United States, the Air National Guard and the Air National Guard of the United States, as those terms are defined in Section 101, Title 10, United States Code, and any other reserve component of the Armed Forces of the United States enumerated in Section 261, Title 10, United States Code.

(n) "Motor vehicle" means every vehicle designed, constructed for or used on the highways of this state which is self-propelled, except a farm tractor using the highways solely in hauling or transporting farm products of the soil from the farm to a gin or market when the title to such products is still in the producer, or a farm tractor used in transporting fertilizer or food to a farm when the title to such products is still in the user.

(o) "Consumer" means, in addition to its ordinary meaning, a person who purchases undyed diesel fuel to be used for nonhighway purposes and who does not resell such undyed diesel fuel.

(p) "Retail dealer" means any person who operates a retail station.

(q) "Dyed diesel fuel" means diesel fuel that is dyed in accordance with United States Environmental Protection Agency or Internal Revenue Service requirements.

(r) "Dyed kerosene" means kerosene that is dyed in accordance with United States Environmental Protection Agency or Internal Revenue Service requirements.

(s) "Undyed diesel fuel" means diesel fuel that does not meet the dyeing requirements prescribed by United States Environmental Protection Agency or Internal Revenue Service Regulations.

(t) "Fuel oil" means a general classification for one of the petroleum fractions produced in conventional distillation operations. For the purposes of this article, "fuel oil" is No. 1, No. 2 and No. 4 fuel oils and No. 1, No. 2 and No. 4 diesel fuels.

(u) "Blender" shall mean any person who blends or compounds any product to produce special fuel.

(v) "Terminal operator" means any person who owns, operates or otherwise controls a terminal.



§ 27-55-507 - Distributor permit; application; bond

Before any person shall engage in business as a distributor of special fuel in this state, he shall first make application to the commission, upon forms prescribed by the commission, for a permit to engage in said business.

If the application is approved by the commission, the applicant shall enter into a good and sufficient surety bond, written by a company qualified to write such bonds in this state. The bond shall be made payable to the State of Mississippi in a sum not less than One Thousand Dollars ($ 1,000.00) nor more than Two Hundred Fifty Thousand Dollars ($ 250,000.00), the amount to be determined by the commission; or, in lieu thereof, the applicant may deposit with the commission a cash bond in the amount so determined. A personal bond in the amount so determined shall also be acceptable in lieu of a surety bond if the same is adequately secured by the pledge or assignment of a pledgeable or assignable bond, or bonds, of the State of Mississippi or the United States government. Such bond or bonds shall be in an amount not to exceed Two Hundred Fifty Thousand Dollars ($ 250,000.00), and not to exceed the special fuel taxes estimated to become due by the distributor of special fuel for any ninety-day period. The bond required by this section shall be increased within the limits hereinabove set forth from time to time if deemed insufficient by the commission, giving to the distributor of special fuel fifteen (15) days' notice, in writing, to increase such bond, such notice to state the amount of increase demanded.

The condition of such bond shall be that the distributor of special fuel shall fully comply with all laws pertaining to distributors of special fuel and pertaining to the transportation of special fuel as regulated by this article, and that he shall pay the special fuel taxes, and the penalties provided.



§ 27-55-509 - Distributor permit; penalties for operating without

Any person engaging in business as a distributor of special fuel in this state without having the permit required by Section 27-55-507, shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of One Thousand Dollars ($ 1,000.00) or imprisonment in the county jail for six (6) months or both.



§ 27-55-511 - Distributor permit; revocation

If the commission approves the application and bond, it shall issue a permit authorizing said applicant to engage in business as a bonded distributor of special fuel, and the permit shall not be assignable or otherwise transferable. Permits may be revoked for any single business location or all such locations by the commission at any time upon ten (10) days' written notice, if the distributor shall fail to pay the special fuel taxes and penalties due within the time provided by law, or shall fail in any way to comply with all of the provisions of this article, but the cancellation shall not relieve said distributor of special fuel or his sureties from liability on his distributor of special fuel bond. No permit shall be issued to any applicant who is in arrears or default to this state, or any subdivision thereof, for any taxes.

All bonds issued under the provisions of the other motor fuel tax law and the oil tax law in effect prior to July 1, 1999 shall remain in full force and effect and all references in such bonds to oil and/or other motor fuel shall mean special fuel.

All permits issued under the provisions of the other motor fuel tax law and the oil tax law in effect prior to July 1, 1999 shall remain in full force and effect and all references on said permits to oil and/or other motor fuel shall mean special fuel.



§ 27-55-513 - Adoption of rules and regulations for issuance of permits

(1) The commission may adopt rules and regulations to provide for the issuance of permits to persons performing contracts for construction, reconstruction, maintenance or repairs, where such contracts are entered into with the State of Mississippi, any political subdivision of the State of Mississippi, any department, agency or institution of the State of Mississippi or any political subdivision thereof, allowing or requiring such persons to purchase special fuel for use in performing such contracts without the payment to the distributor of the tax levied in this article, and to provide that such persons report and pay such tax directly to the commission in instances where the commission determines that such payment will facilitate and expedite the collection of the tax which may be due on special fuel used by the permittee.

(2) The distributor of special fuel is relieved of collecting and remitting the taxes levied in this article, when furnished with a copy of a permit issued pursuant to this section and the person holding the permit shall become liable for such taxes instead of the distributor. The full enforcement provisions of this article shall apply in the collection of the tax from the permittee.

(3) The commission may require the permittee to execute and file with the commission a good and valid bond written by a surety company authorized to do business in this state. The bond shall be conditioned that all taxes which may accrue to the State of Mississippi under the provisions of this article will be paid when due. Provided, further, the commission may accept a bond filed under the provisions of Section 27-65-21, Mississippi Code of 1972, when such bond is conditioned upon the payment of the taxes imposed by this article.



§ 27-55-515 - Marine diesel fuel or kerosene permit

Before any person shall purchase and store diesel fuel or kerosene in marine storage, dockside storage or in barges for sale or delivery to boats, such person shall make application to the commission for a marine diesel fuel or kerosene permit. If the commission approves the application, it shall issue a permit authorizing the applicant to engage in business as a marine diesel fuel or kerosene dealer, and said permit shall not be assignable or otherwise transferable.



§ 27-55-517 - Regulation of the sale of dyed diesel fuel

The commission may adopt rules and regulations allowing retail dealers to sell dyed diesel fuel. Such retail dealers shall comply with all rules and regulations pertaining to retail dealers selling dyed diesel fuel. The commission may require such retailers to execute and file with the commission a good and valid bond, written by a surety company authorized to do business in the state, conditioned that all taxes which may accrue to the State of Mississippi under the provisions of this article will be paid when due.



§ 27-55-519 - Excise tax on special fuel

(1) Any person engaged in business as a distributor of special fuel or who acts as a distributor of special fuel, as defined in this article, shall pay for the privilege of engaging in such business or acting as such distributor an excise tax on all special fuel stored, used, sold, distributed, manufactured, refined, distilled, blended or compounded in this state or received in this state for sale, storage, distribution or for any purpose, adjusted to sixty (60) degrees Fahrenheit.

The excise tax shall become due and payable when:

(a) Special fuel is withdrawn from storage at a refinery, marine or pipeline terminal, except when withdrawal is by barge or pipeline.

(b) Special fuel imported by a common carrier is unloaded by that carrier unless the special fuel is unloaded directly into the storage tanks of a refinery, marine or pipeline terminal.

(c) Special fuel imported by any person other than a common carrier enters the State of Mississippi unless the special fuel is unloaded directly into the storage tanks of a refinery, marine or pipeline terminal.

(d) Special fuel is blended in this state unless such blending occurs in a refinery, marine or pipeline terminal.

(e) Special fuel is acquired tax free.

(2) The special fuel excise tax shall be as follows:

(a) Eighteen Cents (18 cent(s) ) per gallon on undyed diesel fuel until the date specified in Section 65-39-35 and Fourteen and Three-fourths Cents (14.75 cent(s) ) per gallon thereafter;

(b) Five and Three-fourths Cents (5.75 cent(s) ) per gallon on all special fuel except undyed diesel fuel and special fuel used as fuels in aircraft; and

(c) Five and One-fourth Cents (5.25 cent(s) ) per gallon on special fuel used as fuel in aircraft.



§ 27-55-521 - Levy of excise tax on special fuel not otherwise taxed under Section 27-55-519

(1) An excise tax at the rate of Eighteen Cents (18 cent(s) ) per gallon until the date specified in Section 65-39-35, Mississippi Code of 1972, and Fourteen and Three-fourths Cents (14.75 cent(s) ) per gallon thereafter is levied on any person engaged in business as a distributor of special fuel or who acts as such who sells:

(a) Special fuel for use in performing contracts for construction, reconstruction, maintenance or repairs, where such contracts are entered into with the State of Mississippi, any political subdivision of the State of Mississippi, or any department, agency, institution of the State of Mississippi or any political subdivision thereof.

(b) Dyed diesel fuel or kerosene to a state or local governmental entity for use on the highways in a motor vehicle.

(c) Special fuel for use on the highway.

(2) An excise tax at the rate of Eighteen Cents (18 cent(s) ) per gallon until the date specified in Section 65-39-35, Mississippi Code of 1972, and Fourteen and Three-fourths Cents (14.75 cent(s) ) per gallon thereafter is levied on any person who:

(a) Uses dyed diesel fuel or kerosene in a motor vehicle on the highways of this state in violation of Section 27-55-539.

(b) Purchases or acquires undyed diesel fuel or kerosene for non-highway use and subsequently uses such diesel fuel or kerosene in a motor vehicle on the highways of this state.

(c) Purchases or acquires special fuel for use in performing contracts as specified in this section.



§ 27-55-523 - Monthly report and remittance

For the purpose of determining the amount of his liability for the tax imposed by this article, each bonded distributor of special fuel shall, not later than the twentieth day of the month next following the month in which this article becomes effective, and not later than the twentieth day of each month thereafter, file with the commission a monthly report which shall include a statement of the number of gallons of special fuel received and sold by such distributor of special fuel within this state during the preceding calendar month, and such other information as may be reasonably necessary for the proper administration of this article.

At the time of filing each monthly report with the commission, a distributor may take a credit for the number of gallons of special fuel that he purchased during the preceding calendar month from a distributor who pays the excise tax imposed by this article on such special fuel.

At the time of filing each monthly report with the commission, each distributor of special fuel shall pay to the commission the full amount of the special fuel tax due from such distributor for the preceding calendar month.

Reports and payments sent to the commission by mail must be postmarked by the due date in order to be considered timely filed, except when the due date falls on a weekend or holiday, in which case such reports and payments must be postmarked by the first working day following the due date in order to be considered timely filed.

The monthly report of the distributor of special fuel shall be prepared and filed with the commission on forms prescribed by the commission, or the distributor of special fuel may, with the approval of the commission, furnish the required information on machine-prepared schedules. Such monthly reports or schedules shall be signed by the distributor or his duly authorized agent and shall contain a declaration that the statements contained in such report are true and correct and are made under the penalty of perjury.

When special fuel, which would otherwise be taxable under the provisions of this article, is imported, sold, delivered, or exported, under conditions which will exclude such special fuel from the tax levied under this article by reasons of one or more of the exemptions provided in this article, deduction for such exempt special fuel may be taken without prior approval of the commission on the monthly report of the bonded distributor of special fuel importing, selling, delivering, or exporting such special fuel. Provided, however, that the commission may require proof to be furnished of such deduction for exempt special fuel.

When the Five and Three-fourths Cents (5.75 cent(s) ) per gallon tax has accrued or has been paid on special fuel that is taxed at Eighteen Cents (18 cent(s) ) per gallon, a deduction of Five and Three-fourths Cents (5.75 cent(s) ) per gallon may be made.



§ 27-55-525 - Person not bounded as distributor of special fuel subject to provisions that apply to bonded distributors

Every person, other than a bonded distributor of special fuel, who shall purchase, or otherwise acquire special fuel within this state on which the tax has not been paid or covered by a bond of a distributor of special fuel, or otherwise exempt, shall be subject with respect to such special fuel, to all the provisions that apply to a bonded distributor of special fuel and shall be further subject to the additional penalties hereinafter provided.



§ 27-55-527 - Special fuel taxes; exemptions and allowances

(1) There shall not be included in the measure of the tax levied in this article any special fuel:

(a) Sold or delivered by a bonded distributor of special fuel to a second bonded distributor of special fuel within this state, but nothing in this exclusion shall exempt the second bonded distributor of special fuel from paying the tax unless the second bonded distributor of special fuel sells or delivers said special fuel to a third bonded distributor of special fuel, in which event the third bonded distributor of special fuel shall be liable for the tax.

(b) Sold to the United States government for use of the Armed Forces only, and delivered in quantities of not less than four thousand (4,000) gallons.

(c) Delivered to a bonded warehouse for storage within this state for the United States Department of Interior.

(d) Exported to a destination beyond the borders of this state by a bonded distributor of special fuel when the tax on such special fuel has been paid or on which the tax liability imposed by this article has accrued against such bonded distributor.

(e) Imported by, or sold to, any refiner or processor in this state for the purpose of being refined or further processed.

(f) Sold or delivered to any person within this state to be used as a herbicide or as a solvent for insecticides, wood preservatives and like products, or when so used in a commercial process that they become a component part of any manufactured product or where used as a processing agent in the treatment of raw material in manufacturing any product.

(g) Sold or delivered to be used for test purposes at any regularly established testing laboratory in this state.

(h) Sold to be consumed as fuel by any boat, vessel, ship, towboat or dredgeboat, or sold to the holder of a Marine Dealers Permit for resale or distribution as fuel for a boat, vessel, ship, towboat or dredgeboat.

(i) Sold as bunker oil or sold to be used for the generation of heat in a firebox or furnace.

(j) Sold or delivered to be used for the purpose of generating electricity.

(k) Sold for use as fuel in a railroad locomotive when subject to the tax levied by Section 27-59-301 et seq.

(l) Sold or delivered in bond, or sold or delivered, to any person within a foreign-trade zone within this state and sold, used, consumed, distributed, stored or withdrawn from storage and used to propel aircraft on an international flight including any interim stops within the United States so long as the origin or ultimate destination of the aircraft is outside the United States and District of Columbia. As used in this paragraph, "foreign-trade zone" means a foreign-trade zone operated and maintained by a public or private corporation under the provisions of Sections 59-3-31 through 59-3-37.

(m) Sold to be consumed as fuel by planes used by a commercial airline for new interstate air service offered by a new carrier in the market, for interstate service to a new city by an existing airline or for additional interstate service to a city already served by a commercial airline, for a period of twelve (12) months after the date the service is established.

(2) The exemptions set forth in paragraphs (f), (h), (i) and (j) of subsection (1) of this section shall not apply to special fuel used in performing contracts for construction, reconstruction, maintenance or repairs, where such contracts are entered into with the State of Mississippi, any political subdivision of the State of Mississippi, or any department, agency or institution of the State of Mississippi or any political subdivision thereof.

(3) Evidence of exempt transactions provided in this section and the subsections thereof shall consist of copies of invoices, documents or any other evidence that may be required by the commission.

(4) Any person other than a bonded distributor of special fuel who has delivered or sold special fuel on which the tax has been paid by him to the vendor may, if the special fuel is subject to exemption under this article, assign his claim for exemption to any bonded distributor of special fuel in this state. Such distributor may deduct the amount of the tax exemption from his next special fuel report, provided the distributor furnishes evidence satisfactory to the commission that the claim for exemption is valid.

(5) When special fuel is withdrawn from the storage tank of a refiner, processor, marine or pipeline terminal operator and the tax is paid on such special fuel and it or any part thereof cannot be delivered to a purchaser, said refiner, processor, marine or pipeline terminal operator may deduct the tax on all or that portion of such special fuel not delivered to a purchaser from its next special fuel distributor's tax report, provided that such refiner, processor, marine or pipeline terminal operator submits with such tax report: (a) a written report setting forth the reasons why such delivery could not be made, and (b) proof or evidence satisfactory to the commission that the tax in question had theretofore been paid to the commission, and (c) proof or evidence satisfactory to the commission that the nondelivered special fuel was actually returned to the refinery, processor, marine or pipeline terminal from which it was taken for the purpose of delivering it to a purchaser; and provided further, that immediately upon ascertainment by the refiner, processor, marine or pipeline terminal operator that said special fuel cannot be delivered, he or it shall immediately notify the commission of this fact and before moving his or its truck or other means of transporting such special fuel from the intended point of delivery; and should the commission desire to inspect such truck or other means of conveyance, such refiner, processor, marine or pipeline terminal operator shall arrange for such inspection at that point or at such other point that may be designated by the commission.

(6) In order to claim exemptions provided for under this article, the distributor of special fuel must file claims therefor within three (3) years from the date of sale or delivery; otherwise, claims for such exemptions shall be disallowed.



§ 27-55-529 - Repealed

Laws, 1999, ch. 461, § 15, eff from and after July 1, 1999.



§ 27-55-531 - Regulation of dyed diesel fuel and kerosene to be used for nonhighway purposes

The commission, in its discretion, may promulgate rules setting forth requirements for marking or identifying diesel fuel or kerosene to be used for nonhighway purposes.

Storage facilities for nonhighway use diesel fuel or for nonhighway use kerosene shall be plainly marked "NONHIGHWAY DIESEL FUEL" or "NONHIGHWAY KEROSENE" in lettering of not less than four (4) inches in height on a contrasting background. Where such storage facilities are underground, then all pumps or dispensing equipment shall be plainly marked as required in this section. Where such diesel fuel or kerosene is delivered directly into the fuel tank or equipment for nonhighway use, either the fuel tank or some part of such equipment as near to the fuel tank as possible shall be plainly marked "NONHIGHWAY DIESEL FUEL" or "NONHIGHWAY KEROSENE" in lettering of not less than four (4) inches in height on a contrasting background. Separate storage facilities are required for highway use diesel fuel and kerosene and shall be marked "FOR HIGHWAY USE" in lettering of not less than four (4) inches in height on a contrasting background.

Any person who purchases, receives, acquires or uses any nonhighway diesel fuel or kerosene shall be liable for the tax levied by Sections 27-55-519 and 27-55-521, if said diesel fuel or kerosene is used on the highways of this state or for any purpose taxable under such sections.

All sales of diesel fuel for nonhighway use shall be evidenced in writing and such invoice shall bear the name of the purchaser and seller, the date of delivery of such diesel fuel, the kind and quantity of the product delivered and the use for which such nonhighway diesel fuel was purchased. Such invoices shall be retained by the purchaser of nonhighway diesel fuel for a period of not less than three (3) years. Invoices made to cash shall not be considered as complying with the terms of this article.



§ 27-55-533 - Credit for accidental mixture of gasoline and special fuel and accidental mixture of dyed and undyed special fuel

(1) When gasoline and special fuel on which the tax has been paid are accidentally mixed, the distributor of special fuel or other person owning such mixture may claim credit for the gasoline tax and/or special fuel tax on the gasoline and special fuel constituting such mixture.

(2) When dyed special fuel and undyed special fuel are accidentally mixed and the mixture is converted to nonhighway use special fuel, the distributor of special fuel or other person owning such mixture may claim credit for any taxes exceeding Five and Three-fourths Cents (5.75 cent(s) ) per gallon which have been paid on such mixture.

(3) Proof satisfactory to the commission must be submitted with any claim for credit made pursuant to this section or the claim will be disallowed.

(4) The special fuels distributor or other person owning a mixture described in this section shall notify the commission immediately after gaining knowledge of such mixture.

(5) Upon receipt of the claim for credit, the commission shall determine the amount of refund or tax credit due the claimant and, in the case of a refund, the amount shall be refunded as provided in Section 27-55-19, Mississippi Code of 1972.



§ 27-55-535 - Special fuel tax refunds; losses

When special fuel is lost or destroyed in quantities of seven hundred fifty (750) gallons or more through explosion, fire, collision, storage tank wreckage, wreckage of loading or unloading facilities, such as pumps and lines, or acts of Providence while in storage in this state or while being transported in this state, the owner of the special fuel shall be entitled to tax credit or refund of the tax paid thereon.

The department shall be notified by the owner of the lost or destroyed special fuel within five (5) days after the loss or destruction is discovered. The department shall make an investigation of the facts and circumstances surrounding the loss or destruction as may be reasonably necessary for the effective administration of this article.

The claim shall be made in the name of the owner of the lost or destroyed special fuel and shall be signed by the owner or his authorized agent and filed within three (3) years after the date of loss. All claims must be accompanied by proof satisfactory to the department that the special fuel for which credit is claimed was destroyed by or through one (1) of the means set forth in the first paragraph of this section, and in all cases where the special fuel alleged to have been destroyed was covered by insurance, the department shall not approve such claims unless and until the insurer has acknowledged and actually paid the loss.

Upon receipt of the claim, the department shall determine the amount of refund or tax credit due the claimant and in the case of refund the amount shall be refunded to the claimant as provided in Section 27-55-19.

If the department determines that any refund claim shall not be paid, it shall notify the claimant stating the reason or reasons why the claim is disallowed.

A claimant may, within sixty (60) days from the date of the written notice of the disallowance of his claim, appeal to the board of review as provided by law.



§ 27-55-537 - Administration, enforcement and penalties

All administrative provisions of the Mississippi Sales Tax Law, including those which fix damages, penalties and interest for nonpayment of taxes, failure to file returns, and for other noncompliance with the provisions of such chapter, and all other requirements and duties imposed upon taxpayers, shall apply to all persons liable for taxes under the provisions of this article, and the commission shall exercise all the power and authority and perform all the duties with respect to taxpayers under this article as are provided in the sales tax law, except that in cases of conflict, then the provisions of this article shall control.



§ 27-55-539 - Use of dyed diesel fuel in motor vehicle

It shall be unlawful to use dyed diesel fuel or kerosene in a motor vehicle on a highway unless that use is permitted under Section 4082 of the Internal Revenue Code. A person who operates on a highway a motor vehicle whose supply tank contains dyed diesel fuel or kerosene whose use is unlawful under this section shall be liable for a penalty of One Thousand Dollars ($ 1,000.00) which shall be in addition to any taxes that may be due.



§ 27-55-541 - Transportation reports

Every common or contract carrier transporting special fuel, by whatever means, from a point outside this state to any point in this state, shall report, in writing, all deliveries of special fuel to points within this state to the commission on forms prescribed by the commission or, with the approval of the commission, furnish the required information on machine-prepared schedules, and such other information as may be necessary for the proper administration of this article.

The reports required in this section shall be for information purposes only and the commission may, in its discretion, waive the filing of any of these reports not necessary for proper administration of this article. The reports required in this section shall be signed and contain a declaration that the statements contained therein are true and are made under penalty of perjury. Such reports required in this section shall be filed with the commission on or before the 20th day of each month following the month in which the transaction occurred.

Any such person failing or refusing to file such report on or before the date required by law, or who shall omit any shipment of diesel fuel, kerosene or special fuel from such report, shall be subject to a penalty which shall be a percentage of the tax imposed by law on the total amount of the taxable products involved as follows:

(a) Not more than ten percent (10%) for the first failure, refusal or omission; and

(b) Not more than twenty percent (20%) for the second and any subsequent failure, refusal or omission.

The commission may waive such penalty upon good cause shown.



§ 27-55-543 - Metering requirements

A gallonage measuring meter shall be installed on each pipeline used for the withdrawal of special fuel, subject to excise taxes provided in this article, from the storage tank of any refinery, pipeline terminal, water terminal or any terminal that does not have stationary bulk storage tanks at such terminal within the State of Mississippi, and no such special fuel shall be withdrawn except through gallonage measuring meters. No bypass installation shall be constructed around the meters. The meters shall be installed and maintained as required by the commission.

The commission is authorized to verify the accuracy of meters used for the input or withdrawal of special fuel at a refinery or terminal. All meters shall be sealed by either the terminal operator or the commission.

It shall also be unlawful for any person to withdraw any taxable special fuel, from storage tanks as covered by this article except through the meters prescribed herein. The violation of any of the provisions of this section shall constitute a misdemeanor and, upon conviction, such person shall be subject to a fine of not less than Five Hundred Dollars ($ 500.00) nor more than One Thousand Dollars ($ 1,000.00), or to imprisonment for not more than sixty (60) days in jail, or to both such fine and imprisonment.



§ 27-55-545 - Retention of records by distributors of special fuel and other persons; statute of limitations for actions by state for recovery of additional amounts

Each distributor of special fuel shall maintain and keep for a period of three (3) years a record of all special fuel purchased, received, procured, manufactured, refined, compounded, used, sold, stored or delivered within this state by such distributor, together with invoices, bills of lading, and other pertinent records and papers as may be reasonably required by the commission.

It shall be the duty of every person purchasing special fuel from a distributor of special fuel or other person for the purpose of sale or distribution to maintain and keep for a period of three (3) years a record of all special fuel received, together with delivery tickets, invoices, bills of lading and such other records as the commission may require.

All sales made by a distributor of special fuel, other than retail sales from a service station, shall be evidenced in writing, signed by the seller, or his agent, shall bear the date of purchase, name and address of the purchaser and the seller, and shall show the kind and quantity of the product purchased. Sales tickets and invoices made to cash shall not be considered as complying with the terms of this article.

If, in the normal conduct of business of a distributor of special fuel or purchaser, the records of such distributor or purchaser are maintained and kept at an office outside this state, it shall be a sufficient compliance with this section if the records shall be made available for audit and examination by the commission at such office located outside Mississippi. If a distributor or purchaser fails or refuses to permit the commission or any of its employees to check and audit its records during the usual business hours of the day, the commission shall have authority to subpoena said records and have them brought to the office of the commission within ten (10) days after the subpoena is served on the distributor of special fuel or purchaser.

If a distributor of special fuel or purchaser fails to maintain adequate records, or if an audit of the records of said distributor or purchaser, or any report filed by him or any other information discloses that taxes are due and unpaid, the commission shall make assessments of taxes, damages and interest from any information available, which shall be prima facie correct.

All actions by this state for the recovery of additional amounts claimed as tax due under this article must be commenced within a period of three (3) years from the date of the filing of the required report with the commission, provided that in the case of a fraudulent or false report with intent to evade tax or of a failure to file a report, action may be commenced at any time. However, when an examination of a taxpayer's records to verify returns made under this article has been initiated and the taxpayer notified thereof either by certified mail or personal delivery of a notice by an agent of the commissioner, within the thirty-six-month examination period provided herein, the determination of the correct tax liability may be made by the commission after the expiration of said thirty-six-month examination period, provided that said determination shall be made with reasonable promptness and diligence.



§ 27-55-547 - Right to inspection

The commissioner and his agents and employees shall have full access, ingress, and egress at all reasonable hours to and from any place or building where special fuel may be received, stored, transported, sold, offered or exposed for sale, manufactured, refined, distilled, compounded or blended. The commissioner and his agents and employees shall have the right to open and inspect any case, package, or other container, any tank, pump, tank car or storage tank in which special fuel is kept and enter upon any barge, vessel, or other vehicle transporting special fuel and, with instruments conforming to the weights and measures adopted by the United States Bureau of Standards, check any measuring device or volume of weight of the contents of any such container.

The commission, its employees or agents and enforcement officers of the Mississippi Department of Transportation are hereby authorized to inspect any vehicle transporting special fuel over the highways of this state, or any boat, barge or vessel transporting special fuel over the waters of this state, to examine the contents of such vehicle, boat, barge or vessel, to take a sample, not to exceed one (1) gallon, of the special fuel contained in such vehicle, boat, barge or vessel, and to inspect the bills of lading, manifest, invoices or other records pertaining to the special fuel being transported.

The commission, its employees or agents and enforcement officers of the Mississippi Department of Transportation are hereby authorized to stop any motor vehicle traveling the highways of this state; to inspect the contents of the motor vehicle's fuel supply tank; to take a sample, not to exceed one (1) gallon, of the contents of the fuel supply tank of such motor vehicle and to examine any invoices, receipts or other documents pertaining to the contents of the motor vehicle's fuel supply tank.

Any person who refuses to allow an inspection as authorized in this section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than One Thousand Dollars ($ 1,000.00), or imprisonment in the county jail for not more than six (6) months, or both such fine and imprisonment.



§ 27-55-551 - Commission to institute proceedings; sequestration; lien; seizure

The commission is hereby authorized and empowered to institute legal proceedings for any and all violations of this article, to recover taxes, damages or penalties due under this article. All taxes and damages recovered in any proceedings by the commission shall be paid over and disposed of as any and all other special fuel taxes are required to be. Any chancellor or judge authorized to grant remedial writs shall grant writs of sequestration for the impounding of special fuel on which the excise tax or penalty is owed. Before any writ of sequestration shall be issued under this section, the complainant shall make an affidavit showing that it had good cause to believe, and does believe, that there is an excise tax or penalty owed the State of Mississippi on the special fuel sought to be sequestered and that unless said special fuel is sequestered and impounded, said special fuel will be removed, concealed, or disposed of. Upon such affidavit being presented to any chancellor or judge authorized to grant remedial writs, said chancellor or judge shall order said writ to be issued upon the filing of a bill of complaint for the collection of the excise tax on said special fuel. The writ of sequestration shall then be issued and the property dealt with in the manner now provided by law for other writs of sequestration. Where the State of Mississippi is the complainant, no bond shall be required of said state for the issuance of said writ of sequestration.

The State of Mississippi shall have a lien upon all of the property of every distributor or person acting as a distributor of special fuel without a permit, used in the operation of his business as such distributor, for the excise taxes levied by this article and due or to become due the State of Mississippi. Such liens or encumbrances of whatever character shall be paramount to private liens and to the rights of any holder of the legal title in or to any pumps, tanks, inventories of special fuel and other petroleum products, motor vehicles, or other personal property used in the operation of said business.

The commission shall have the right, when taxes due the State of Mississippi are delinquent under this article, or where any person acting as a distributor of special fuel without a permit receives special fuel in this state without paying the tax thereon, to cause a writ of summons and seizure to issue, returnable to the court having jurisdiction thereof, in like manner as such writs are authorized to be issued by Chapter 7 of Title 85, Mississippi Code of 1972. Such writ shall be directed to the proper officer or to the commission commanding the officer or the commission, as the case may be, to seize the property upon which a lien exists as hereinabove provided. After the issuance of such writ, such actions and proceedings shall be had on such writ as presently provided for the enforcement of purchase money security interests by the statutes of this state. The commission shall have the right to stop and hold any moving or movable equipment subject to seizure pursuant to the provisions of this paragraph pending the issuance of process.

It is expressly provided that the remedies set out in the foregoing paragraph shall be cumulative and that no action taken by the commission shall be construed to be an election on the part of this state or any of its officers to pursue any remedy hereunder to the exclusion of any other remedy for which provision is made in this article.



§ 27-55-553 - Refund of taxes erroneously or illegally collected

In the event that any taxes or penalties imposed by this article have been erroneously or illegally collected from a distributor or other person, the commission may permit such distributor of special fuel or other person to take credit against a subsequent tax report for the amount of the erroneous overpayment, or the amount thereof may be refunded to the distributor or other person in the same manner as provided in Section 27-55-19.

No refunds shall be made under the provisions of this section unless a written claim is filed setting forth the circumstances by reason of which such refund should be allowed. Such claim shall be in the form as the commission shall prescribe and shall be filed with the commission within three (3) years from the date of payment of the taxes erroneously or illegally collected. Nothing in this article shall be construed to prohibit a refund or credit for tax paid on special fuel not subject to tax or which is exempt from tax, provided there has not been a willful disregard of the provisions of this article and further provided that the claim therefor is filed within three (3) years.



§ 27-55-555 - Funds placed in depositories

All funds collected by the commission under provisions of this article, or under the provisions of any other law, which may now or in the future be collected by said commission, are hereby designated as public funds of the State of Mississippi and shall be by it deposited in accordance with Section 7-9-21. Allocations of gasoline, diesel fuel or kerosene tax to the counties shall be made by the commission as provided by law and reported to the State Treasurer at the end of each month. The State Treasurer shall issue his requisition in payment thereof on the State Fiscal Officer, who shall issue his warrant on the State Treasurer, as is provided for the disbursement of other state funds.



§ 27-55-557 - Exchange of information with other states

The commission may provide any department or agency of any state or the United States responsible for the enforcement of special fuel taxes any information it may have relative to the manufacture, receipt, sale, use, transportation and/or shipment of special fuel by any person. The commission may provide any department or agency of any state or the United States that is responsible for the enforcement of special fuel taxes any demographic information it may have relative to distributors of special fuel. The commission may place such information in a national database or clearinghouse in order to facilitate the exchange of such information.



§ 27-55-559 - Evidence of product transported; unlawful for carriers or transporters to divert special fuel shipments to a destination other than the destination on the manifest or bill of lading; notice of intent to import special fuel; penalties

Every person hauling, transporting or conveying more than five hundred (500) gallons of special fuel over the highways, streets, alleys or waters of this state, or into this state over any highway, street, alley or water route, shall, during the entire time he is so engaged, have in his possession a bill of sale, bills of lading, invoices or other written evidence, each of which shall be serially numbered, showing the kind and amount of special fuel being transported, the name and address of the person from whom such special fuel was received, and the name and address of the person to whom delivery is to be made. The vehicle or boat conveying such special fuel shall have clearly printed on it the name and address of the person transporting the special fuel on both sides of the vehicle or boat in well-balanced letters of not less than two (2) inches in height on a contrasting background.

Any person transporting special fuel without a shipping document containing the required information or who diverts a shipment of special fuel to a destination other than the destination listed on such shipping document or who alters a shipping document without notice to the commission shall be liable for a fine of One Thousand Dollars ($ 1,000.00) per offense and the entire amount of the state excise tax upon such special fuel shall be deemed due and payable, plus a penalty of twenty-five percent (25%) of the amount of such tax. Any authorized representative of the commission or the enforcement officers of the Mississippi Department of Transportation shall have the right to seize or impound such vehicle or boat until the excise tax and penalty have been paid. Notice to the commission shall consist of contacting the National Diversion Registry, reporting the diversion and obtaining a registration number.

Any person other than a common or contract carrier bringing special fuel into this state in quantities of more than five hundred (500) gallons shall give notice to the commission of his intent to import such special fuel. The commission is authorized to promulgate rules setting forth the manner in which such notice is to be given. However, if information on special fuel imported into this state can be accurately secured from other sources by the commission, it may waive the requirements of such notice.

If any person, other than a common or contract carrier, shall transport special fuel over the highways of this state by motor vehicle without having given the notice required by this section, or if a copy of such notice is not carried in such motor vehicle as required by this section, the entire amount of the state excise tax upon such special fuel being transported shall be deemed due and payable, plus a penalty of twenty-five percent (25%) of the amount of such tax, and any authorized representative of the commission or enforcement officers of the Mississippi Department of Transportation shall have the right to seize or impound the motor vehicle in which such special fuel is being transported until such excise tax together with the penalty thereon has been paid. Provided, however, that the penalty shall not apply when the driver of the truck stops at the first weighing station in the line of travel and secures the signature of the officer on duty on the import notice.



§ 27-55-561 - Apportionment of tax

The amount received on special fuel as defined in this article shall be paid and apportioned in accordance with Section 27-5-101.



§ 27-55-563 - Authority to make rules and regulations

The commission is hereby given power and authority to make all rules and regulations, not inconsistent with the provisions of this article, with reference to all petroleum excise tax provisions and exemptions governing the making of reports and contents of same and doing any and all other duties pertaining to the making of reports and payment of taxes, and such other matters as will, in the judgment of the commission, contribute to a more efficient administration of all the petroleum excise tax provisions of this article. Such rules and regulations, when made, shall have the same binding force and effect as if incorporated in this article.



§ 27-55-565 - Effect of prior law

This article shall not release or relinquish any liability or penalty incurred or right accrued under the laws of this state as they existed before July 1, 1999 and such laws shall be considered as remaining in force for the purpose of instituting or sustaining any proper action or prosecution for the enforcement of any such liability, penalty, or right. Such laws shall govern the reporting and payment of taxes on oil and other motor fuel received, sold, distributed or used by bonded distributors or other persons before July 1, 1999. Any and all matters, orders, hearings, and proceedings pending before the commission or before any court under provisions of such prior laws shall continue with the same effect as though such prior laws were not amended or repealed.



§ 27-55-567 - Tax on undyed diesel fuel held in storage

(1) A tax at a rate of Twelve and One-fourth Cents (12.25 cent(s) ) per gallon shall apply to all undyed diesel fuel, on which the other motor fuel tax has not been paid, held in storage at a bulk plant or retail location on July 1, 1999, by any distributor of special fuel.

(2) The commission shall determine the time and manner of reporting the quantities of undyed diesel fuel in storage on July 1, 1999, and the payment of any taxes due.



§ 27-55-569 - Unlawful purchase of untaxed fuel for use in highway construction equipment; penalties

In addition to any other penalty authorized by law, any contractor or other person or entity who knowingly and willfully purchases untaxed fuel for use in equipment being utilized on a road or highway construction site in Mississippi without paying any tax on that fuel that is due to the State of Mississippi, is guilty of a misdemeanor and, upon conviction, shall be fined not less than One Thousand Dollars ($ 1,000.00) or more than One Hundred Thousand Dollars ($ 100,000.00), or imprisoned in the county jail for not more than one (1) year, or both.









Chapter 57 - TAX ON OILS

Article 1 - LUBRICATING OIL

§ 27-57-1 - Administration of article

The Department of Revenue, hereinafter called the "commission" or the "department," is hereby vested with the sole power and authority, and is charged with the duty of administering and enforcing the terms and provisions of this article.



§ 27-57-3 - Purpose of article

It is declared to be the purpose and intention of the legislature to impose an excise on all persons engaged in the business of selling or distributing lubricating oil in the State of Mississippi, directly or indirectly, computed at the rates named in this article, subject to the exemptions and refunds herein enumerated, and the chancery court is hereby given jurisdiction to inquire into all violations and to impose and inflict the penalties herein provided; and especially is the chancery court hereby authorized and empowered to require any and all persons to disclose and discover full information with reference to their dealing in and handling of petroleum products as hereinbefore provided. Any and all persons making the disclosures and discoveries prayed for by any bill filed in the chancery courts of the State of Mississippi shall be and they are hereby given full and complete immunity from all fines and prison sentences imposed by this article.



§ 27-57-5 - Definitions

The words, terms and phrases as used in this article shall have the following meanings unless the context requires otherwise:

(a) "Lubricating oil" means all petroleum-based oils or synthetic lubricants intended for use in the crankcase of an internal combustion engine, either spark ignition or diesel type. The purpose of "lubricating oil" is to reduce friction between two (2) solid surfaces moving relative to one another. Lubricating oil shall not mean spindle oils, cutting oils, steam cylinder oils, transmission fluids or oils, gear oils, industrial oils, electrical insulating oils, manufactured, recommended, advertised and intended for such; lubricating oil specifically designed for use in large stationary engines of five hundred (500) horsepower or more; oils specifically designed for use in aircraft or outboard motors, or lubricating oil additives and compounds, manufactured, recommended, advertised and intended for use as an additive or compound and packaged in quantities of one (1) gallon or less; oils which would cause damage to an internal combustion engine if used as a lubricant, or special purpose oils where the finished cost would make its use as a lubricating oil in an internal combustion engine economically prohibitive, or oils used as raw materials in manufacturing processes and any grease which is classified as a lubricant and which is manufactured, recommended, advertised and intended for use as such.

(b) "Person" means any individual, firm, copartnership, joint venture, association, corporation, estate, trust, or any other group or combination acting as a unit, and the plural as well as the singular number unless the intention to give a more limited meaning is disclosed by the context.

(c) "Class A distributor" means any person who acquires lubricating oil on which the tax levied by this article has not been paid and sells or delivers lubricating oil to wholesalers, retailers or directly to consumers.

(d) "Commission" or "department" means the Department of Revenue.

(e) "Refiner" or "processor" shall mean every person who shall receive, produce, manufacture, refine, distill, blend or compound lubricating oil in this state, when such person shall engage in refining or processing petroleum products in this state, and the blending or mixing process produces a finished product with different physical and chemical properties from the original products.

(f) "Waters" shall mean public waters.

(g) "Retailer" means every person who sells lubricating oil at retail.



§ 27-57-7 - Distributor; application for permit; bond

Before any person shall engage in business as a Class A distributor of lubricating oil, as defined in this article, in this state he shall first make application to the commission, upon forms prescribed by the commission, for a permit to engage in said business.

If said application is approved, the commission may require said applicant to enter into a good and sufficient surety bond, written by a company qualified to write such bonds in the State of Mississippi, which bond shall be made payable to the State of Mississippi in a sum not less than One Thousand Dollars ($ 1,000.00) nor more than Two Hundred Fifty Thousand Dollars ($ 250,000.00); or in lieu thereof, deposit with the commission a cash bond in the aforesaid amount. A personal bond in the aforesaid amount shall also be acceptable if the same is secured by bonds of the State of Mississippi or the United States Government. Such bond or bonds shall be in an amount not to exceed Two Hundred Fifty Thousand Dollars ($ 250,000.00), and not to exceed the lubricating oil tax estimated to become due by the said distributor for any ninety-day period. The bond herein required shall be increased within the limits hereinbefore set forth from time to time if deemed insufficient by the commission giving to the licensee fifteen (15) days' notice, in writing, to increase said bond, said notice to state the amount of increase demanded.

The bond required by this section shall be conditioned that the distributor will fully comply with all laws pertaining to distributors of lubricating oil and pay all excise taxes and penalties provided. Provided that bonds given by distributors under the laws heretofore in force shall remain in full force and effect. Provided, however, any person who has already furnished bond under a prior petroleum tax law or shall furnish a bond to meet the requirements of any petroleum tax law administered by the commission shall not be required to furnish an additional bond, but said person shall be subject to all other conditions, requirements and liabilities imposed herein upon a distributor of lubricating oil.



§ 27-57-9 - Distributor; revocation of permit; injunction

If the commission approves the application and bond, it shall issue a permit authorizing said applicant to engage in business as either a Class A or Class B distributor and said permit shall not be assignable or otherwise transferable. Said permits may be revoked for a single business location or all such locations by the commission at any time upon ten (10) days' written notice, if said distributor shall fail to pay all excise taxes and penalties due within the time provided by law where so required, or shall fail in any way to comply with all the provisions of this article, but such cancellation shall not relieve the distributor or his sureties from liability on the distributor's bond. No permit shall be issued any applicant who is in arrears or default to the state or any subdivision thereof for any taxes on any petroleum products. Copies of all permits shall be filed and recorded alphabetically by the comptroller.

Any person engaging in the business of a distributor without a permit having first been obtained as provided herein, or after any permit granted a distributor has been revoked, shall forfeit all right to do business as a distributor of lubricating oil in the State of Mississippi for a period of not less than one (1) year, nor more than five (5) years. It shall be the duty of the commission, when it shall have knowledge that any person is engaging in business as a distributor without a valid permit to proceed by injunction or otherwise, to prevent the continuance of said business as a distributor of lubricating oil, and any judge or chancellor now authorized to grant injunctions, shall grant an injunction enjoining the continuance of said business for not less than one (1) year nor more than five (5) years.



§ 27-57-11 - Excise tax on lubricating oil

Any person who is engaged in business as a Class A distributor or who acts as a Class A distributor as defined in this article, shall pay for the privilege of engaging in such business or acting as such Class A distributor, an excise tax of Two cents (2 cent(s) ) per quart (Eight cents (8 cent(s) ) per gallon) upon lubricating oil (1) sold to Class B distributors; (2) sold to retailers; (3) sold directly to a consumer; (4) used in any motor vehicle owned or operated by such person in this state. Provided that the tax herein imposed and assessed shall be collected and paid to the State of Mississippi but once in respect to any lubricating oil.

Provided that any person or concern who holds a permit as a distributor of lubricating oil, issued under prior law, who applies for and receives a permit as a Class B distributor, as defined in this article, shall upon the issuance of such Class B distributor's permit take an actual physical inventory of all lubricating oil on hand. A tax, at the rate provided above, shall immediately accrue upon the amount of lubricating oil on hand and shall be payable to the comptroller on or before the twentieth of the month following the month in which such inventory is made. All such inventories shall be made under the supervision of a representative of the comptroller. After the issuance of Class B permits, holders thereof shall be required to pay the tax, provided for in this section, to Class A distributors on all lubricating oil purchased or otherwise acquired.



§ 27-57-13 - Monthly report and remittance

(1) For the purpose of determining the amount of his liability for the tax imposed herein, each Class A distributor shall, not later than the twentieth day of the month next following the month in which this article becomes effective and not later than the twentieth day of each month thereafter, file with the commission a monthly report which shall include a statement of the number of gallons of lubricating oil sold by such Class A distributor within this state during the preceding calendar month and such other information as may be necessary for the proper administration of this article.

(2) At the time of filing each monthly report with the commission, each Class A distributor shall pay to the commission the full amount of the lubricating oil tax due from such Class A distributor for the preceding calendar month.

Reports and payments sent to the commission by mail must be postmarked by the due date in order to be considered timely filed, except when the due date falls on a weekend or holiday, in which case such reports and payments must be postmarked by the first working day following the due date in order to be considered timely filed.

The monthly report of the Class A distributor shall be prepared and filed with the commission on forms prescribed by the commission, or such Class A distributor may, with the approval of the commission, furnish the required information on machine-prepared schedules setting out such information as is prescribed on the forms furnished by the commission. Such monthly reports shall be signed by the Class A distributor in person or by his duly authorized agent and shall contain a declaration that the statements contained therein are true and are made under penalty of perjury.



§ 27-57-15 - Report from person not bonded as distributor

Any person, other than a bonded distributor, who shall purchase, bring into this state, or otherwise acquire lubricating oil within this state on which the tax has not been paid, or covered by a distributor's bond nor otherwise exempted shall be subject with respect to such lubricating oil to all the provisions that apply to bonded distributors and be subject to additional penalties as provided in this article.



§ 27-57-17 - Lubricating oil tax; exemptions

(1) There shall not be included in the measure of the tax levied hereunder any lubricating oils:

(a) Sold or delivered by a Class A distributor to another Class A distributor within this state.

(b) Sold by a Class A distributor to the United States government for use of the armed forces only and delivered in quantities of not less than fifty (50) gallons.

(c) Exported to a destination beyond the borders of this state by any person, by ship, vessel, barge, railroad tank car, pipeline, or tank truck, if such tank truck is operated by a common or contract carrier.

(d) Exported to destination beyond the borders of this state by a Class A distributor.

(e) Sold in quantities of fifty (50) gallons, or more, to be used by any railroad locomotive, boat, vessel, ship, towboat, or dredgeboat.

(f) Brought into this state in the reservoir provided by the manufacturer of a vehicle as the container of oils used exclusively for lubricating said vehicle.

(2) Evidence of exempt transactions provided in this section and the subsections thereof shall consist of copies of invoices, documents or any other evidence that may be required by the commission. In order to claim exemptions provided under this article, the distributor of lubricating oil must file claims therefor within three (3) years from the date of sale or delivery; otherwise, claims for such exemptions shall be disallowed.



§ 27-57-19 - Lubricating oil tax; refunds

When lubricating oil is lost or destroyed in quantities of two hundred fifty (250) gallons or more through explosion, fire, collision, storage tank wreckage, wreckage of loading or unloading facilities or other acts of Providence, only while in storage in this state or while being transported in this state, the owner of the lubricating oil shall be entitled to a refund of the tax paid thereon.

The department shall be notified by the owner of lubricating oil lost or destroyed within five (5) days after the loss or destruction is discovered. The department shall make an investigation of the facts and circumstances surrounding the loss or destruction as may be reasonably necessary for the effective administration of this section.

The claim shall be made in the name of the owner of the lubricating oil lost or destroyed, and shall be signed by the owner or his authorized agent and filed within three (3) years after the date of the loss. All claims must be accompanied by proof satisfactory to the department that the lubricating oil for which credit is claimed was destroyed as herein provided. In all cases where lubricating oil alleged to have been destroyed was covered by insurance, the department shall not approve such claim unless and until the insurer has acknowledged and actually paid the loss.

Upon the receipt of the claim, the department shall determine the amount of refund or tax credit due to the claimant and in the case of refund the amount shall be refunded to the claimant as provided in Section 27-55-19. The refund shall be paid from current lubricating oil tax collections.

If the department determines that any refund claim shall not be paid or any tax credit allowed, it shall notify the claimant at the earliest possible date after it determines the claim cannot be allowed stating the reason or reasons why the claim is rejected.

A claimant may, within sixty (60) days from the date of the rejection of his claim, appeal to the board of review as provided by law.



§ 27-57-21 - Administration and enforcement

All administrative provisions of the Mississippi Sales Tax Law, including those which fix damages, penalties and interest for nonpayment of taxes, failure to file returns, and for other noncompliance with the provisions of said chapter, and all other requirements and duties imposed upon taxpayers, shall apply to all persons liable for taxes under the provisions of this article, and the commission shall exercise all the power and authority and perform all the duties with respect to taxpayers under this article as are provided in said sales tax law, except that in cases of conflict, then the provisions of this article shall control.



§ 27-57-25 - Retention of records by distributors and other persons; statute of limitations for actions by state for recovery of additional amounts

Each distributor shall maintain and keep for a period of three (3) years a record of all lubricating oil purchased, received, procured, manufactured, refined, compounded, used, sold, stored or delivered within this state by such distributor, together with invoices, bills of lading, and other pertinent records and papers as may be reasonably required by the commission. All sales made by a distributor shall be evidenced in writing, signed by the seller, or their agents, shall bear the date of purchase, name and address of the purchaser, and the seller, and shall show the kind and quantity of the product purchased. Sales tickets and invoices made to cash shall not be considered as complying with the terms of this article.

It shall be the duty of every person purchasing lubricating oil from a distributor or other person for the purpose of sale or distribution to maintain and keep for a period of three (3) years a record of lubricating oil received together with delivery tickets, invoices, bills of lading and such other records as the commission shall require.

If, in the normal conduct of a distributor's business, the records of such distributor are maintained and kept at an office outside the State of Mississippi, it shall be a sufficient compliance with this section if the records shall be made available for audit and examination by the commission at such office located outside Mississippi. If a distributor fails or refuses to permit the commission or any of its employees to check and audit his record during the usual business hours of the day, the commission shall have authority to subpoena the records and have them brought to the office of the commission within ten (10) days after the subpoena is served on the distributor.

The commission may, after an audit and examination of the records of a distributor, authorize the disposal of such records, such authorization to be in writing by the commission after a request by the distributor.

All actions by the state for the recovery of additional amounts claimed as tax due under this article must be commenced within a period of three (3) years from the date of the filing of the required report with the commission, provided, that in the case of a fraudulent or false report with intent to evade tax or of a failure to file a report, action may be commenced at any time. However, when an examination of a taxpayer's records to verify returns made under this chapter has been initiated and the taxpayer notified thereof either by certified mail or personal delivery of a notice by an agent of the commissioner, within the thirty-six-month examination period provided herein, the determination of the correct tax liability may be made by the commission after the expiration of said thirty-six-month examination period, provided that said determination shall be made with reasonable promptness and diligence.



§ 27-57-27 - Right to inspection

The commissioner and his agents and employees shall have full access, ingress, and egress at all reasonable hours to any place or building where lubricating oil may be received, stored, transported, sold, offered or exposed for sale, manufactured, refined, distilled, compounded, or blended. The commissioner and his agents and employees shall have the right to open and inspect any case, package, or other container, and any tank, pump, tank car or storage tank in which lubricating oil is kept and enter upon any barge, vessel, or other vehicle transporting lubricating oil and, with instruments conforming to the weights and measures adopted by the United States Bureau of Standards, check any measuring device or volume of weight of the contents of any such container.



§ 27-57-31 - Commission to institute proceedings; sequestration; lien; seizure

The commission is hereby authorized and empowered to institute legal proceedings for any and all violations of this article to recover taxes, damages or penalties due under this article. All taxes and damages recovered in any proceedings by the commission shall be paid over and disposed of as any and all other lubricating oil taxes are required to be. Any chancellor or judge authorized to grant remedial writs shall grant writs of sequestration for the impounding of lubricating oil on which the excise tax or penalties is owed. Before any writ of sequestration shall be issued under this section, the complainant shall make an affidavit showing that he had good cause to believe, and does believe, that there is an excise tax or penalty owed the State of Mississippi on the lubricating oil sought to be sequestered; and that unless said lubricating oil is sequestered and impounded, said lubricating oil will be removed, concealed or disposed of. Upon such affidavit being presented to any chancellor or judge authorized to grant remedial writs, said chancellor or judge shall order said writ to be issued upon the filing of a bill of complaint for the collection of the excise tax on said lubricating oil. The writ of sequestration shall then be issued and the property dealt with in the manner now provided by law for other writs of sequestration. Where the State of Mississippi is the complainant, no bond shall be required of said state for the issuance of said writ of sequestration.

The State of Mississippi shall have a lien upon all of the property of every distributor or person acting as a distributor without a permit, used in the operation of his business as such distributor, for the excise taxes levied in this article and due or to become due the State of Mississippi. Such liens or encumbrances of whatever character shall be paramount to all private liens and to the rights of any holder of the legal title in or to any pumps, tanks, inventories of lubricating oil and other petroleum products, motor vehicles, or other personal property used in the operation of said business.

The commission shall have the right, when taxes due the State of Mississippi are delinquent under this article, or where any person acting as a distributor without a permit receives lubricating oil in this state without paying the tax thereon, to issue a writ of summons and seizure, returnable to the court having jurisdiction thereof, in like manner as such writs are authorized to be issued by Chapter 7 of Title 85, Mississippi Code of 1972. Said writ shall be directed to the proper officer or to any fieldman or representative of the commission commanding the officer or representative of the commission to seize the property upon which a lien exists as hereinabove provided. After the issuance of said writ, such actions and proceedings shall be had on said writ, as is presently provided for the enforcement of purchase money security interests by the statutes of this state. Provided, however, that the commission or its representative shall have the right to stop and hold any moving or movable equipment as set out in this paragraph, pending the issuance of process.

It is expressly provided that the remedies set out in the foregoing paragraphs shall be cumulative and that no action taken by the commission shall be construed to be an election on the part of the state or any of its officers to pursue any remedy hereunder to the exclusion of any other remedy for which provision is made in this article.



§ 27-57-33 - Refund of taxes erroneously or illegally collected

In the event that any taxes or penalties imposed by this article have been erroneously or illegally collected from a distributor or other person, the commission may, upon approval of the tax commission, permit such distributor or other person to take credit against a subsequent tax report for the amount of the erroneous overpayment, or shall certify the amount thereof may be refunded to the distributor or other person in the same manner as provided in Section 27-55-19. Provided, however, in cases where the approved claim exceeds Five Thousand Dollars ($ 5,000.00), the claimant may not take credit on his monthly reports for more than Five Thousand Dollars ($ 5,000.00) per month until such approved amount is depleted.

Such refund shall be paid to the distributor or other person forthwith.

No refunds shall be made under the provisions of this section unless a written claim is filed setting forth the circumstances by reason of which such refund should be allowed. Such claim shall be in such form as the commission shall prescribe and shall be filed with the commission within three (3) years from the date of payment of the taxes erroneously or illegally collected.

Nothing in this article shall be construed to prohibit a refund or credit for tax paid on lubricating oil not subject to tax or which is exempt from tax, provided there has not been a wilful disregard of the provisions of this article and provided, further, that the claim therefor is filed within three (3) years.



§ 27-57-35 - Funds placed in depositories

All funds collected by the commission under provisions of this article, or under the provisions of any other law, which may now or in the future be collected by said commission, are hereby designated as public funds of the State of Mississippi and shall be by it deposited in accordance with Section 27-3-57.



§ 27-57-37 - Deposit of tax receipts

Except as otherwise provided in Section 31-17-127, the amount received from lubricating oil excise tax, as defined in this article, shall be deposited by the commission, in the State Treasury to the credit of the State Highway Fund, and until the date specified in Section 65-39-35, such amount shall be used for the construction or reconstruction of highways designated under the highway program created under Section 65-3-97.



§ 27-57-39 - Exchange of information with other states

The commission may, provide any department or agency of any state or the United States that is responsible for the enforcement of lubricating oil taxes any information it may have relative to the manufacture, receipt, sale, use, transportation and/or shipment of lubricating oil by any person. The commission may provide any department or agency of any state or the United States that is responsible for the enforcement of lubricating oil taxes any demographic information it may have relative to distributors of lubricating oil. The commission may place such information in a national database or clearinghouse in order to facilitate the exchange of such information.



§ 27-57-41 - Evidence of product transported; inspections

Every person hauling, transporting, or conveying more than six (6) gallons of lubricating oil, upon which tax has not been paid, over the highways, streets, alleys or waters of this state, or into this state over any highway, street, alley or water route, shall, during the entire time he is so engaged, have in his possession a bill of sale, bill of lading, invoice, or other written evidence showing the kind and amount of lubricating oil being transported, the name and address of the person from whom said lubricating oil was received, and the name and address of the person to whom delivery is to be made. Likewise, the vehicle or boat conveying such lubricating oil shall have on it the name and address of the person or company transporting such lubricating oil clearly printed on both sides of the vehicle or boat in well-balanced letters of not less than two (2) inches in height on a contrasting background.

Any bonded, qualified distributor transporting lubricating oil from his place of business in this state for delivery to his agent or customer shall not be required to have in his possession while so transporting such lubricating oil the bill of sale, invoice, or other written evidence required by this section, but must conform in all other particulars with this section.

The comptroller, in person, or by any of his employees, any sheriff, deputy sheriff, constable, or police officer of this state, is hereby authorized to inspect any vehicle or boat transporting lubricating oil over the highways, streets, alleys or waters of this state, to examine the contents thereof, to take samples of any lubricating oil contained in said vehicle or boat, said sample not to exceed one quart, and to demand for inspection the production of the invoice, or other records pertaining to the lubricating oil being transported in such vehicle or boat.



§ 27-57-43 - Authority to make rules and regulations

The comptroller is hereby given power and authority to make all rules and regulations, not inconsistent with the provisions of this article, with reference to all petroleum excise tax provisions and exemptions governing the making of reports and contents of same and doing any and all other duties pertaining to the making of reports and payment of taxes, and such other matters as will, in the judgment of the comptroller, contribute to a more efficient administration of all the petroleum excise tax provisions of this article. Such rules and regulations, when made, shall have the same binding force and effect as if incorporated in this article.



§ 27-57-45 - Effect of prior law

This article shall not release or relinquish any liability or penalty incurred or right accrued under the provisions of Chapter 588, Laws of 1966, as they existed before January 1, 1970, and such provisions shall be considered as remaining in force for the purpose of instituting or sustaining any proper action or prosecution for the enforcement of any such liability, penalty or right. Such provisions shall govern the reporting and payment of taxes on lubricating oil received, sold, distributed or used by bonded distributors or other persons before January 1, 1970. Any and all matters, orders, hearings, and proceedings pending before the comptroller or before any court under provisions of such prior law shall continue with the same effect as though such prior provisions were not amended or repealed.






Article 3 - OTHER OILS [REPEALED]






Chapter 59 - LIQUEFIED COMPRESSED GAS TAX

Article 1 - GENERAL PROVISIONS

§ 27-59-1 - Administration of chapter

The Department of Revenue, hereinafter called the "commission" or the "department," is hereby vested with the sole power and authority, and is charged with the duty of administering and enforcing the terms and provisions of this chapter.



§ 27-59-3 - Definitions

[Effective until July 1, 2015, this section will read:]

The words, terms and phrases as used in this chapter shall have the following meanings unless the context requires otherwise:

(a) "Person" means any individual, firm, copartnership, joint venture, association, corporation, estate, trust, or any other group or combination acting as a unit, and the plural as well as the singular number unless the intention to give a more limited meaning is disclosed by the context.

(b) "Highway" means and includes every way or place, of whatever nature, including public roads, toll roads, streets, and alleys of the state generally open to the use of the public or to be opened or reopened to the use of the public for the purpose of vehicular travel, and notwithstanding that the same may be temporarily closed for the purpose of construction, reconstruction, maintenance or repair. Provided further, that the confines of a highway shall include the entire width and length of the right-of-way.

(c) "Motor vehicle" means every vehicle licensed for highway use by which any person or property is transported or drawn upon the highways of this state and which is self-propelled.

(d) "Liquefied compressed gas" means gases derived from petroleum or natural gas which are in the gaseous state at normal atmospheric temperature and pressure, but which may be maintained in the liquid state at normal atmospheric temperature by suitable pressure. As used herein, the term shall be deemed to mean and include methane, ethane, propane, ethylene, propylene, butylene, butane, isobutane, and any and all liquid flammable materials derived from petroleum or natural gas having a vapor pressure exceeding forty (40) pounds per square inch, absolute, at one hundred (100) degrees F. Normal storage of these gases is a liquid under pressure.

(e) "Compressed natural gas" and "liquefied natural gas" mean natural gas after it has been compressed or liquefied for use as a fuel in a motor vehicle and shall not include natural gas prior to such final compression or liquefication.

(f) "Compressed gas" means "liquefied compressed gas," "liquefied natural gas," "compressed natural gas" and any other liquefied or compressed gas that is used or is usable as fuel in a motor vehicle.

(g) "Use" means, in addition to its original meaning, the receipt of compressed gas by any person into the fuel supply tank of a motor vehicle or into a receptacle from which compressed gas is supplied by any person to his own or other motor vehicles.

(h) "Terminal" means a tank farm within this state with the minimum storage capacity for the receipt of a full barge delivery or common carrier pipeline delivery of compressed gas.

(i) "Refiner" or "processor" means every person who shall produce, manufacture, refine, distill, compress or liquefy compressed gas in this state.

(j) "Public utility" means a person engaged in the distribution of natural gas whose rates are subject to regulation by the Public Service Commission of the State of Mississippi.

(k) "Distributor" means any person who sells or delivers compressed gas for use in the operation of a motor vehicle or motor vehicles on the highways of this state and any person who shall import, receive, purchase, acquire, manufacture, refine, use, store or sell any compressed gas in this state, on which the excise taxes hereinafter levied by this chapter have not been paid or the payment of which is not covered by the bond of a qualified Mississippi distributor of compressed gas. All "refiners" and "processors" shall qualify as distributors of compressed gas. All persons operating marine or pipeline terminals and all persons operating underground storage facilities exclusive of those storing natural gas shall qualify as distributors of compressed gas. No person may qualify as a distributor for the sole purpose of using compressed gas as a fuel to propel a motor vehicle or motor vehicles owned by him on the highways of this state.

(l) "User" means any person who uses compressed gas to propel a motor vehicle over the highways of this state.

(m) "Commission" or "department" means the Department of Revenue of the State of Mississippi, either acting directly or through its duly authorized officers, agents and employees.

(n) "United States government" means and includes all purchasing officers of the Armed Forces of the United States and the United States Property and Fiscal Officer for the State of Mississippi or any other state, appointed pursuant to Section 708, Title 32, United States Code, when purchasing compressed gas with federal funds for the account of and use by a component of the Armed Forces as defined herein.

(o) "Armed Forces" means and includes all components of the Armed Forces of the United States, including the Army National Guard, the Army National Guard of the United States, the Air National Guard and the Air National Guard of the United States, as those terms are defined in Section 101, Title 10, United States Code, and any other reserve component of the Armed Forces of the United States enumerated in Section 261, Title 10, United States Code.

[Effective from and after July 1, 2015, this section will read:]

The words, terms and phrases as used in this chapter shall have the following meanings unless the context requires otherwise:

(a) "Person" means any individual, firm, copartnership, joint venture, association, corporation, estate, trust, or any other group or combination acting as a unit, and the plural as well as the singular number unless the intention to give a more limited meaning is disclosed by the context.

(b) "Highway" means and includes every way or place, of whatever nature, including public roads, toll roads, streets, and alleys of the state generally open to the use of the public or to be opened or reopened to the use of the public for the purpose of vehicular travel, and notwithstanding that they may be temporarily closed for the purpose of construction, reconstruction, maintenance or repair. Provided further, that the confines of a highway shall include the entire width and length of the right-of-way.

(c) "Motor vehicle" means every vehicle licensed for highway use by which any person or property is transported or drawn upon the highways of this state and which is self-propelled.

(d) "Liquefied compressed gas" means gases derived from petroleum or natural gas which are in the gaseous state at normal atmospheric temperature and pressure, but which may be maintained in the liquid state at normal atmospheric temperature by suitable pressure. The term shall be deemed to mean and include methane, ethane, propane, ethylene, propylene, butylene, butane, isobutane, and any and all liquid flammable materials derived from petroleum or natural gas having a vapor pressure exceeding forty (40) pounds per square inch, absolute, at one hundred (100) degrees F. Normal storage of these gases is a liquid under pressure.

(e) "Compressed natural gas" and "liquefied natural gas" mean natural gas after it has been compressed or liquefied for use as a fuel in a motor vehicle and shall not include natural gas prior to such final compression or liquefication.

(f) "Compressed gas" means "liquefied compressed gas," "liquefied natural gas," "compressed natural gas" and any other liquefied or compressed gas that is used or is usable as fuel in a motor vehicle.

(g) "Use" means, in addition to its original meaning, the receipt of compressed gas by any person into the fuel supply tank of a motor vehicle or into a receptacle from which compressed gas is supplied by any person to his own or other motor vehicles.

(h) "Terminal" means a tank farm within this state with the minimum storage capacity for the receipt of a full barge delivery or common carrier pipeline delivery of compressed gas.

(i) "Refiner" or "processor" means every person who shall produce, manufacture, refine, distill, compress or liquefy compressed gas in this state.

(j) "Public utility" means a person engaged in the distribution of natural gas whose rates are subject to regulation by the Public Service Commission of the State of Mississippi.

(k) "Distributor" means any person who sells or delivers compressed gas for use in the operation of a motor vehicle or motor vehicles on the highways of this state and any person who shall import, receive, purchase, acquire, manufacture, refine, use, store or sell any compressed gas in this state, on which the excise taxes hereinafter levied by this chapter have not been paid or the payment of which is not covered by the bond of a qualified Mississippi distributor of compressed gas. All "refiners" and "processors" shall qualify as distributors of compressed gas. All persons operating marine or pipeline terminals and all persons operating underground storage facilities exclusive of those storing natural gas shall qualify as distributors of compressed gas. No person may qualify as a distributor for the sole purpose of using compressed gas as a fuel to propel a motor vehicle or motor vehicles owned by him on the highways of this state.

(l) "User" means any person who uses compressed gas to propel a motor vehicle over the highways of this state.

(m) "Commission" or "department" means the Department of Revenue of the State of Mississippi, either acting directly or through its duly authorized officers, agents and employees.

(n) "United States government" means and includes all purchasing officers of the Armed Forces of the United States and the United States Property and Fiscal Officer for the State of Mississippi or any other state, appointed pursuant to Section 708, Title 32, United States Code, when purchasing compressed gas with federal funds for the account of and use by a component of the Armed Forces as defined herein.

(o) "Armed Forces" means and includes all components of the Armed Forces of the United States, including the Army National Guard, the Army National Guard of the United States, the Air National Guard and the Air National Guard of the United States, as those terms are defined in Section 101, Title 10, United States Code, and any other reserve component of the Armed Forces of the United States enumerated in Section 261, Title 10, United States Code.

(p) "Diesel gallon equivalent" means six and six one-hundredths (6.06) pounds of liquefied natural gas. Provided, however, that should the National Conference on Weights and Measures subsequent to this act becoming law adopt a diesel gallon equivalent definition different than six and six one-hundredths (6.06) pounds of liquefied natural gas, the term "diesel gallon equivalent" shall mean and have the same definition as the National Conference on Weights and Measures definition.



§ 27-59-7 - Distributor permit; application; bond

Before any person shall engage in business as a distributor of compressed gas, he shall first make application to the commission, upon forms prescribed by the commission, for a permit to engage in said business.

If said application is approved, the commission may require said applicant to enter into a good and sufficient surety bond, written by a company qualified to write such bonds in the State of Mississippi, which bond shall be made payable to the State of Mississippi, in a sum not less than One Thousand Dollars ($ 1,000.00) nor more than Twenty-five Thousand Dollars ($ 25,000.00); or in lieu thereof, deposit with the commission a cash bond in the aforesaid amount. A personal bond in the aforesaid amounts shall also be acceptable if the same is secured by the bonds of the State of Mississippi or the United States government. Such bond or bonds shall be in an amount not to exceed Twenty-five Thousand Dollars ($ 25,000.00), and not to exceed the compressed gas taxes estimated to become due by the said distributor for any ninety-day period. The bond herein required shall be increased within the limits hereinbefore set forth from time to time if deemed insufficient by the commission, giving to the distributor fifteen (15) days' notice, in writing, to increase said bond, said notice to state the amount of increase demanded.

Said bond shall be conditioned that the distributor will fully comply with all laws pertaining to distributors of compressed gas as regulated by this chapter and to pay the compressed gas taxes and penalties provided. Provided, however, that any person who has already furnished bond under a prior petroleum tax law or shall furnish a bond to meet the requirements of any petroleum tax law administered by the commission shall not be required to furnish an additional bond, but said person shall be subject to all other conditions, requirements and liabilities imposed herein upon a distributor of compressed gas.

Before any public utility sells or delivers natural gas for use as a fuel in a motor vehicle to a user, as defined herein, the public utility shall notify, in writing, the commission of its intention to engage in such activity.

A public utility who sells or delivers natural gas to a user, as defined herein, shall be subject to the same requirements and penalties as distributors of compressed gas except that the public utility shall not be required to comply with Section 75-57-49.



§ 27-59-9 - Distributor permit; revocation; injunction

If the commission approves the application and bond, it shall issue a permit authorizing said applicant to engage in business as a distributor and said permit shall not be assignable or otherwise transferable, provided, however, that no such permit shall be issued unless the applicant has complied with the provisions of Section 75-57-49, Mississippi Code of 1972. Said permit may be revoked for a single business location or any such locations by the commission at any time upon ten (10) days' written notice, if said distributor shall fail to pay the compressed gas taxes and penalties due within the time provided by law, or shall fail in any way to comply with all the provisions of this chapter, but such cancellation shall not relieve the distributor or his sureties from liability on the distributor's bond. No permit shall be issued any applicant who is in arrears, or default to the state or any subdivision thereof for any taxes.

Any person engaging in the business of a distributor without a permit having first been obtained as provided herein, or after any permit granted a distributor has been revoked, shall forfeit all right to do business as a distributor in the State of Mississippi for a period of not less than one (1) year, nor more than five (5) years. It shall be the duty of the commission, when it shall have knowledge, that any person is engaging in business as a distributor without a valid permit, to proceed by injunction or otherwise to prevent the continuance of said business of distributor of compressed gas, and any judge or chancellor, now authorized to grant injunctions, shall grant an injunction enjoining the continuance of said business for not less than one (1) year nor more than five (5) years.



§ 27-59-11 - Levy of tax

[Effective until July 1, 2015, this section will read:]

(1) A tax at the rate of One-fourth Cent ( 1/4 cent(s) ) per gallon is hereby levied upon any person engaged in business as a distributor of compressed gas, excepting natural gas, for the privilege of engaging in such business or acting as such distributor. The tax shall be based on all compressed gas, excepting natural gas, stored, used, distributed, manufactured, refined, distilled, blended or compounded in this state or received in this state for sale, storage, distribution or for any other purpose.

The tax levied herein shall become due and payable when:

(a) Compressed gas is withdrawn from storage at a refinery, marine or pipeline terminal, or underground caverns or cavities except when withdrawal is by pipeline or barge;

(b) Compressed gas imported by a common carrier is unloaded by that carrier unless the compressed gas is unloaded directly into an underground cavern or cavity for storage or directly into the storage tanks of a refinery, marine or pipeline terminal; or

(c) Compressed gas imported by any person, other than a common carrier, enters the State of Mississippi, unless the compressed gas is unloaded directly into an underground cavern or cavity for storage or directly into the storage tanks of a refinery, marine or pipeline terminal.

(2) A tax at the rate of Seventeen Cents (17 cent(s) ) per gallon until the date specified in Section 65-39-35, and Thirteen and Four-tenths Cents (13.4 cent(s) ) per gallon thereafter, is levied upon any distributor of compressed gas for the privilege of engaging in the business of selling or delivering compressed gas, excepting compressed natural gas and liquefied natural gas, for use in a motor vehicle or motor vehicles on the highways of this state. A tax at the rate of Eighteen Cents (18 cent(s) ) per one hundred (100) cubic feet until the date specified in Section 65-39-35, and Fourteen and Four-tenths Cents (14.4 cent(s) ) per one hundred (100) cubic feet thereafter, is levied upon any distributor of compressed gas for the privilege of engaging in the business of selling or delivering compressed natural gas and liquefied natural gas for use in a motor vehicle or motor vehicles on the highways of this state. A tax at the rate of Eighteen Cents (18 cent(s) ) per one hundred (100) cubic feet until the date specified in Section 65-39-35, and Fourteen and Four-tenths Cents (14.4 cent(s) ) per one hundred (100) cubic feet thereafter, is levied upon any public utility for the privilege of engaging in the business of selling or delivering natural gas to a user for the purpose of being used as a fuel in a motor vehicle or motor vehicles on the highways of this state, and the taxes shall be collected from the user whenever practical. The taxes levied in this subsection shall not apply when sales or deliveries are made to persons who are holders of permitted compressed gas user's decals.

(3) Upon every person operating on the highways of this state a motor vehicle or motor vehicles using or capable of using compressed gas as a motor fuel and having a gross license tag weight classification of ten thousand (10,000) pounds or less, there is hereby levied an annual privilege tax of One Hundred Ninety-five Dollars ($ 195.00) until the date specified in Section 65-39-35, and One Hundred Sixty-five Dollars ($ 165.00) thereafter.

(4) Upon every person operating on the highways of this state a motor vehicle or motor vehicles using or capable of using compressed gas and having a gross license tag weight classification greater than ten thousand (10,000) pounds, there is hereby levied a privilege tax of Seventeen Cents (17 cent(s) ) per gallon until the date specified in Section 65-39-35, and Thirteen and Four-tenths Cents (13.4 cent(s) ) per gallon thereafter, on all compressed gas, excepting compressed natural gas and liquefied natural gas, used on the highways of this state. There is hereby levied a privilege tax of Eighteen Cents (18 cent(s) ) per one hundred (100) cubic feet until the date specified in Section 65-39-35, and Fourteen and Four-tenths Cents (14.4 cent(s) ) per one hundred (100) cubic feet thereafter, on all compressed natural gas and liquefied natural gas used on the highways of this state. The taxes levied in this paragraph shall not apply to owners or operators classified by the commission as nonpermitted users.

(5) All owners and operators of motor vehicles that have a gross license tag weight classification greater than ten thousand (10,000) pounds, but not exceeding twenty thousand (20,000) pounds shall prepay Two Hundred Twenty-five Dollars ($ 225.00) of such tax annually, and all owners and operators of motor vehicles that have a gross license tag weight classification greater than twenty thousand (20,000) pounds shall prepay Three Hundred Dollars ($ 300.00) of such tax annually. On motor vehicles that have a gross license tag weight exceeding ten thousand (10,000) pounds, that are exclusively used by a farmer for transporting farm products produced on his own farm and also farm supplies, materials and equipment used in the growing or production of his agricultural products and have a "farm" or "F" motor vehicle license tag, the prepaid portion of said privilege tax shall be One Hundred Fifty Dollars ($ 150.00).

(6) The commission, in its discretion, may authorize or require the owner or operator of five (5) or more motor vehicles that use or are capable of using compressed gas on the highway to pay the excise tax on all compressed gas purchased for any purpose and the excise tax shall be collected by the distributor of compressed gas at the time of sale or delivery. The owners or operators authorized or required to do so shall be classified as nonpermitted users.

[Effective from and after July 1, 2015, this section will read:]

(1) A tax at the rate of One-fourth Cent (1/4 cent(s) ) per gallon is hereby levied upon any person engaged in business as a distributor of compressed gas, excepting natural gas, for the privilege of engaging in such business or acting as such distributor. The tax shall be based on all compressed gas, excepting natural gas, stored, used, distributed, manufactured, refined, distilled, blended or compounded in this state or received in this state for sale, storage, distribution or for any other purpose.

The tax levied herein shall become due and payable when:

(a) Compressed gas is withdrawn from storage at a refinery, marine or pipeline terminal, or underground caverns or cavities except when withdrawal is by pipeline or barge;

(b) Compressed gas imported by a common carrier is unloaded by that carrier unless the compressed gas is unloaded directly into an underground cavern or cavity for storage or directly into the storage tanks of a refinery, marine or pipeline terminal; or

(c) Compressed gas imported by any person, other than a common carrier, enters the State of Mississippi, unless the compressed gas is unloaded directly into an underground cavern or cavity for storage or directly into the storage tanks of a refinery, marine or pipeline terminal.

(2) (a) A tax at the rate of Seventeen Cents (17 cent(s) ) per gallon until the date specified in Section 65-39-35, and Thirteen and Four-tenths Cents (13.4 cent(s) ) per gallon thereafter, is levied upon any distributor of compressed gas for the privilege of engaging in the business of selling or delivering compressed gas, excepting compressed natural gas and liquefied natural gas, for use in a motor vehicle or motor vehicles on the highways of this state.

(b) A tax at the rate of Eighteen Cents (18 cent(s) ) per one hundred (100) cubic feet until the date specified in Section 65-39-35, and Fourteen and Four-tenths Cents (14.4 cent(s) ) per one hundred (100) cubic feet thereafter, is levied upon any distributor of compressed gas for the privilege of engaging in the business of selling or delivering compressed natural gas for use in a motor vehicle or motor vehicles on the highways of this state.

(c) A tax at the rate of Eighteen Cents (18 cent(s) ) per diesel gallon equivalent until the date specified in Section 65-39-35, and Fourteen and Four-tenths Cents (14.4 cent(s) ) per diesel gallon equivalent thereafter, is levied upon any distributor of liquefied natural gas for the privilege of engaging in the business of selling or delivering liquefied natural gas for use in a motor vehicle or motor vehicles on the highways of this state.

(d) A tax at the rate of Eighteen Cents (18 cent(s) ) per one hundred (100) cubic feet until the date specified in Section 65-39-35, and Fourteen and Four-tenths Cents (14.4 cent(s) ) per one hundred (100) cubic feet thereafter, is levied upon any public utility for the privilege of engaging in the business of selling or delivering natural gas to a user for the purpose of being used as a fuel in a motor vehicle or motor vehicles on the highways of this state, and the taxes shall be collected from the user whenever practical.

(e) The taxes levied in this subsection shall not apply when sales or deliveries are made to persons who are holders of permitted compressed gas user's decals.

(3) Upon every person operating on the highways of this state a motor vehicle or motor vehicles using or capable of using any compressed gas, except liquefied natural gas, as a motor fuel and having a gross license tag weight classification of ten thousand (10,000) pounds or less, there is hereby levied an annual privilege tax of One Hundred Ninety-five Dollars ($ 195.00) until the date specified in Section 65-39-35, and One Hundred Sixty-five Dollars ($ 165.00) thereafter.

(4) (a) Upon every person operating on the highways of this state a motor vehicle or motor vehicles using or capable of using compressed gas and having a gross license tag weight classification greater than ten thousand (10,000) pounds, there is hereby levied:

(i) A privilege tax of Seventeen Cents (17 cent(s) ) per gallon until the date specified in Section 65-39-35, and Thirteen and Four-tenths Cents (13.4 cent(s) ) per gallon thereafter, on all compressed gas, excepting compressed natural gas and liquefied natural gas, used on the highways of this state;

(ii) A privilege tax of Eighteen Cents (18 cent(s) ) per one hundred (100) cubic feet until the date specified in Section 65-39-35, and Fourteen and Four-tenths Cents (14.4 cent(s) ) per one hundred (100) cubic feet thereafter, on all compressed natural gas used on the highways of this state; and

(iii) A privilege tax of Eighteen Cents (18 cent(s) ) per diesel gallon equivalent until the date specified in Section 65-39-35, and Fourteen and Four-tenths Cents (14.4 cent(s) ) per diesel gallon equivalent thereafter, on all liquefied natural gas used on the highways of this state.

(b) The taxes levied in this subsection shall not apply to owners or operators classified by the department as nonpermitted users.

(5) All owners and operators of motor vehicles that have a gross license tag weight classification greater than ten thousand (10,000) pounds, but not exceeding twenty thousand (20,000) pounds shall prepay Two Hundred Twenty-five Dollars ($ 225.00) of the tax annually, and all owners and operators of motor vehicles that have a gross license tag weight classification greater than twenty thousand (20,000) pounds shall prepay Three Hundred Dollars ($ 300.00) of the tax annually. On motor vehicles that have a gross license tag weight exceeding ten thousand (10,000) pounds, that are exclusively used by a farmer for transporting farm products produced on his own farm and also farm supplies, materials and equipment used in the growing or production of his agricultural products and have a "farm" or "F" motor vehicle license tag, the prepaid portion of the privilege tax shall be One Hundred Fifty Dollars ($ 150.00).

(6) The department, in its discretion, may authorize or require the owner or operator of five (5) or more motor vehicles that use or are capable of using compressed gas on the highway to pay the excise tax on all compressed gas purchased for any purpose and the excise tax shall be collected by the distributor of compressed gas at the time of sale or delivery. The owners or operators authorized or required to do so shall be classified as nonpermitted users.



§ 27-59-12 - Exemptions

There shall not be included in the measure of the tax levied in this chapter any compressed gas:

(a) Sold or delivered by a permitted distributor of compressed gas to a second permitted distributor of compressed gas, who shall become liable for the tax unless said compressed gas is sold by the second permitted distributor to a third permitted distributor. The third permitted distributor of compressed gas shall be liable for the tax.

(b) Which as an unfinished product, is used by a refinery in the manufacturing or refining of petroleum products.

(c) Sold to the United States government for use of the armed forces only, and delivered in quantities of not less than four thousand (4,000) gallons.

(d) Delivered to a bonded warehouse for storage within this state for the United States Department of Interior.

(e) Exported to a destination beyond the boundaries of this state by a permitted distributor of compressed gas, when the tax on such compressed gas has been paid or on which the tax liability imposed by this chapter has accrued against said permitted distributor.

(f) Exported by any person to a destination beyond the borders of this state in quantities of not less than three thousand (3,000) gallons by ship, vessel, barge, railroad tank car, or pipeline, or by tank truck if such tank truck is operated by a common or contract carrier.

(g) Sold or delivered to any person within this state to be used in a commercial process where it becomes a component part of any manufactured product or where used as a processing agent in the treatment of raw material in any manufacturing process.

(h) Sold or delivered to be used for test purposes at any regularly established testing laboratory in this state.

(i) Sold or delivered to be used for the purpose of generating electricity.

When compressed gas is excluded from the tax levied in this chapter by one or more of the exemptions provided, the deduction for the exemption may be taken, without the prior approval of the commission, on the monthly tax report of the distributor of compressed gas importing, selling, delivering or exporting such compressed gas. The commission may require such proof as is reasonably necessary for the administration of this chapter.

Any person who has delivered or sold compressed gas on which the tax has been paid by him to the vendor may, if the compressed gas is subject to exemption under this chapter, assign his claim for exemption to any permitted distributor of compressed gas in this state. Such distributor may deduct the amount of the tax exemption from his next compressed gas tax report, provided the distributor furnishes evidence satisfactory to the commission that the claim for exemption is valid.

In order to claim exemptions provided for under this chapter, the distributor of compressed gas must file claims therefor within three (3) years from the date of sale or delivery; otherwise, claims for such exemptions shall be disallowed.



§ 27-59-13 - Monthly report and remittance

The excise taxes levied in this chapter shall become due and payable on or before the twentieth day of the month succeeding the month in which the tax accrues. Each distributor shall file with the commission a monthly report setting forth the quantity of compressed gas received within this state, less any authorized exemptions; the quantity of compressed gas sold for use on the highways of this state; and any other information as may be reasonably necessary for the administration of this chapter. The distributor shall remit to the commission, with the monthly report, the full amount of the excise tax shown thereon to be due.

Reports and payments sent to the commission by mail must be postmarked by the due date in order to be considered timely filed, except when the due date falls on a weekend or holiday, in which case such reports and payments must be postmarked by the first working day following the due date in order to be considered timely filed.

An amount equal to One-fourth Cent ( 1/4 cent(s) ) per gallon on all compressed gas shown to be taxable for highway use may be deducted; provided, that the One-fourth Cent ( 1/4 cent(s) ) per gallon tax on such compressed gas has been paid or is covered by the bond of a distributor of compressed gas.

The monthly report of the distributor shall be prepared and filed with the commission on forms prescribed by the commission or the distributor may, with the approval of the commission, furnish the required information on machine-prepared schedules. Such monthly reports shall be signed by the distributor or his duly authorized agent and contain a declaration that the statements contained therein are true and are made under the penalty of perjury.

All persons storing compressed gases, excepting natural gas, in underground caverns or cavities in this state shall make monthly reports of withdrawals of such compressed gases from storage, on forms prescribed by the commission at the same time, in the same manner, and subject to the same terms, conditions and penalties as is otherwise provided for distributors of compressed gas. Sales and deliveries of compressed gases to nonpermitted distributors shall be listed and reported on such reports separately from sales and deliveries to permitted distributors.



§ 27-59-17 - Power of motor vehicle comptroller to cancel permits

If a permittee shall at any time file a false report of any date or information required by this chapter, or shall fail, refuse or neglect to file any report as required by this chapter, or to pay the full amount of any tax required by this chapter, or fail to maintain accurately any required records, the comptroller may cancel his permit; provided, however, that, before canceling any such permit, the comptroller shall notify the permittee to show cause within ten (10) days of the date of the notice why such permit should not be canceled; and provided also that at any time prior to and pending such hearing the comptroller may, in the exercise of reasonable discretion, suspend such permit.



§ 27-59-23 - Noncompliance punishable by injunction against doing business

When any distributor or other person shall fail to submit his or its monthly report as hereinabove provided, or when any distributor or other person shall fail to keep such records as required hereinabove, or fail to allow inspection of such required records as provided in this chapter, such distributor or other person shall forfeit his right to do business as a distributor in this state for a period of not less than three (3) months, and an injunction shall be issued by any judge or chancellor, authorized to issue injunctions, enjoining said distributor or other persons from continuing said business of distributor for not less than three (3) months.



§ 27-59-25 - Retention of records by distributors and other persons; statute of limitations for actions by state to recover additional amounts

Each distributor of compressed gas shall maintain and keep for a period of three (3) years a record of all compressed gas received, acquired, manufactured, refined, purchased, sold or delivered within this state, together with invoices, bills of lading and other pertinent records and papers as the commission may deem reasonably necessary for the administration of this chapter.

Any person owning or operating a motor vehicle or motor vehicles, with a gross license tag weight classification exceeding ten thousand (10,000) pounds, that use or are capable of using compressed gas as a motor fuel shall maintain and keep for a period of three (3) years records from which an accurate determination of the number of miles traveled in this state and the quantity of compressed gas purchased and consumed in this state can be made.

If a distributor of compressed gas or the owner or operator fails to maintain adequate records, or if an audit of the records of the distributor or owner or operator, or any report filed by him, or any other information discloses that taxes are due and unpaid, the commission shall make assessments of taxes, damages and interest from any information available, which assessments shall be prima facie correct.

If, in the normal conduct of a distributor's or owner's or operator's business, the records of the distributor, owner or operator are maintained and kept at an office outside the State of Mississippi, it shall be a sufficient compliance with this section if the records shall be made available for audit and examination by the commission at such office location outside Mississippi. If a distributor, owner or operator fails or refuses to permit the commission or any of its employees to check and audit his records during the usual business hours of the day, the commission shall have authority to subpoena the records and have them brought to the office of the commission within ten (10) days after the subpoena is served on the distributor, owner or operator.

All actions by the state for the recovery of additional amounts claimed as tax due under this chapter must be commenced within a period of three (3) years from the date of the filing of the required report with the commission, provided that in the case of fraudulent or false report with intent to evade tax or of a failure to file a report, action may be commenced at any time. However, when an examination of a taxpayer's records to verify returns made under this chapter has been initiated and the taxpayer notified thereof either by certified mail or personal delivery of a notice by an agent of the commissioner, within the thirty-six-month examination period provided herein, the determination of the correct tax liability may be made by the commission after the expiration of said thirty-six-month examination period, provided that the determination shall be made with reasonable promptness and diligence.



§ 27-59-29 - Compressed gas user's decal for motor vehicles; fee; classifications

[Effective until July 1, 2015, this section will read:]

Any person operating a motor vehicle or motor vehicles of any type on the highways of the State of Mississippi that use or are capable of using compressed gas as a motor fuel shall, before operating such motor vehicle or motor vehicles, obtain from the commission a compressed gas user's decal.

The owner or operator of such motor vehicle or motor vehicles shall no later than fifteen (15) days after the installation of the compressed gas carburetion equipment or the acquisition of such motor vehicle or motor vehicles, file with the commission an application for a compressed gas user's decal for each vehicle. Such application shall be made on forms prescribed by the commission and shall contain such information as the commission may deem reasonably necessary for administration of this chapter.

No motor vehicle privilege license tag and decal shall be issued by the county tax collector to the operator of a motor vehicle that uses or is capable of using compressed gas on the highways of this state unless an application for a compressed gas user's decal has been filed or the motor vehicle bears a current compressed gas user's decal. The county tax collector shall require an application and the annual privilege tax required by this chapter from each applicant for a motor vehicle privilege license tag and decals, whether the tag and decals are to be issued by the tax collector or by the commission. If said applicant has obtained the approval of the commission to operate as a "nonpermitted user," then the prepayment of taxes is not required; however, an application for a decal must be made. The county tax collector shall forward the application and fee to the commission within fifteen (15) days from the date received by him, and the county tax collector shall be entitled to retain One Dollar ($ 1.00) for each application and fee received by him and forwarded to the commission. Said fee shall be forfeited by the county tax collector if he fails to forward any application and remittance within fifteen (15) days of receipt by him. Every person engaged in business as a dealer of compressed gas carburetion equipment or in the business of installing such equipment shall, at the time of installation, collect the compressed gas user's annual privilege tax. If the operator of said motor vehicle has obtained the approval of the commission to operate as a nonpermitted user, then the prepayment of taxes is not required; however, an application for a decal must be made. The dealer or installer shall forward any application and remittance to the commission within fifteen (15) days of receipt by him. The dealer and installer shall be subject to the same requirements and penalties as a distributor of compressed gas.

No automobile or truck dealer shall operate any motor vehicle, for demonstration purposes bearing a Mississippi motor vehicle dealer tag, that uses or is capable of using compressed gas on the highways of this state, unless said dealer has paid the annual privilege tax applicable to each vehicle and secured from the commission a certificate of authority to operate the motor vehicle or motor vehicles on the highways of this state for demonstration purposes only. No dealer may receive or use a certificate of authority for the operation of any motor vehicle that does not bear a Mississippi dealer tag.

Motor vehicles using or capable of using compressed gas as a motor fuel and:

(a) Having a gross license tag weight classification of ten thousand (10,000) pounds or less shall be designated "Class I" motor vehicles;

(b) Having a gross license tag weight classification of ten thousand (10,000) pounds but not exceeding twenty thousand (20,000) pounds shall be designated "Class II" motor vehicles;

(c) Having a gross license tag weight classification greater than twenty thousand (20,000) pounds shall be designated "Class III" motor vehicles; and

(d) Owned or operated by nonpermitted users shall be designated "Class IV" motor vehicles.

The commission shall provide for the issuance of decals for each of the aforesaid user's classifications and such decals shall be in such form and size as the commission may prescribe. Such decals shall be displayed on the motor vehicle at all times and in a manner prescribed by the commission.

The decals shall expire at the same time as the motor vehicle privilege license tag expires and shall be valid for one (1) year; provided, however, that when a motor vehicle is converted to compressed gas in a month other than when the license tag is purchased or renewed, then the pro rata portion of the annual privilege tax shall be due on the number of months until the motor vehicle privilege license tag expires. Provided further, that when a motor vehicle equipped with a compressed gas carburetion system is acquired or a motor vehicle is converted to compressed gas, the compressed gas decal year shall begin with the month following the month in which the motor vehicle is acquired or converted.

[Effective from and after July 1, 2015, this section will read:]

(1) Any person operating a motor vehicle or motor vehicles of any type on the highways of the State of Mississippi that use or are capable of using any compressed gas, except liquefied natural gas, as a motor fuel shall, before operating such motor vehicle or motor vehicles, obtain from the department a compressed gas user's decal.

(2) The owner or operator of a motor vehicle or motor vehicles described in subsection (1) of this section shall file with the department an application for a compressed gas user's decal for each vehicle not later than fifteen (15) days after the installation of the compressed gas carburetion equipment or the acquisition of the motor vehicle or motor vehicles. The application shall be made on forms prescribed by the department and shall contain such information as the department may deem reasonably necessary for administration of this chapter.

(3) No motor vehicle privilege license tag and decal shall be issued by the county tax collector to the operator of a motor vehicle that uses or is capable of using compressed gas on the highways of this state unless an application for a compressed gas user's decal has been filed or the motor vehicle bears a current compressed gas user's decal. The county tax collector shall require an application and the annual privilege tax required by this chapter from each applicant for a motor vehicle privilege license tag and decals, whether the tag and decals are to be issued by the tax collector or by the department. If the applicant has obtained the approval of the department to operate as a "nonpermitted user," then the prepayment of taxes is not required; however, an application for a decal must be made. The county tax collector shall forward the application and fee to the department within fifteen (15) days from the date it is received by him, and the county tax collector shall be entitled to retain One Dollar ($ 1.00) for each application and fee received by him and forwarded to the department. The fee shall be forfeited by the county tax collector if he fails to forward any application and remittance within fifteen (15) days of receipt by him. Every person engaged in business as a dealer of compressed gas carburetion equipment or in the business of installing compressed gas carburetion equipment shall, at the time of installation, collect the compressed gas user's annual privilege tax. If the operator of the motor vehicle has obtained the approval of the department to operate as a nonpermitted user, then the prepayment of taxes is not required; however, an application for a decal must be made. The dealer or installer shall forward any application and remittance to the department within fifteen (15) days of receipt by him. The dealer and installer shall be subject to the same requirements and penalties as a distributor of compressed gas. This subsection shall not apply to a motor vehicle that uses liquefied natural gas and no other compressed gas.

(4) No automobile or truck dealer shall operate any motor vehicle, for demonstration purposes bearing a Mississippi motor vehicle dealer tag, that uses or is capable of using compressed gas on the highways of this state, unless said dealer has paid the annual privilege tax applicable to each vehicle and secured from the department a certificate of authority to operate the motor vehicle or motor vehicles on the highways of this state for demonstration purposes only. No dealer may receive or use a certificate of authority for the operation of any motor vehicle that does not bear a Mississippi dealer tag.

(5) Motor vehicles using or capable of using compressed gas as a motor fuel and:

(a) Having a gross license tag weight classification of ten thousand (10,000) pounds or less shall be designated "Class I" motor vehicles;

(b) Having a gross license tag weight classification of ten thousand (10,000) pounds but not exceeding twenty thousand (20,000) pounds shall be designated "Class II" motor vehicles;

(c) Having a gross license tag weight classification greater than twenty thousand (20,000) pounds shall be designated "Class III" motor vehicles; and

(d) Owned or operated by nonpermitted users shall be designated "Class IV" motor vehicles.

(6) The department shall provide for the issuance of the decals required to be issued by this section for each of the user's classifications described in subsection (5) of this section and the decals shall be in a form and size as the department may prescribe. The decals shall be displayed on the motor vehicle at all times and in a manner prescribed by the department.

(7) The decals issued under this section shall expire at the same time as the motor vehicle privilege license tag expires and shall be valid for one (1) year; however, when a motor vehicle is converted to a compressed gas other than liquefied natural gas in a month other than when the license tag is purchased or renewed, then the pro rata portion of the annual privilege tax shall be due on the number of months until the motor vehicle privilege license tag expires. Provided further, that when a motor vehicle equipped with a compressed gas carburetion system is acquired or a motor vehicle is converted to a compressed gas other than liquefied natural gas, the compressed gas decal year shall begin with the month following the month in which the motor vehicle is acquired or converted.



§ 27-59-31 - Penalty for operating without compressed gas user's decal

No person shall operate or cause to be operated, upon the highways of this state, a motor vehicle or motor vehicles that use or are capable of using compressed gas as a motor fuel, when such person has not paid the taxes levied in this chapter and the motor vehicle does not display a compressed gas user's decal.

Any person who does not file an application to obtain a compressed gas user's decal within fifteen (15) days from the date of the installation of the compressed gas carburetion equipment or the acquisition of a motor vehicle or motor vehicles with such equipment attached or who fails to file a renewal application within fifteen (15) days after the expiration of the compressed gas user's decal shall be liable for the full amount of the annual privilege tax or prepaid portion thereof and a penalty of twenty-five percent (25%) of the taxes levied herein may be added as damages.

If any county tax collector shall enforce the collection of any delinquent annual privilege tax or annual permit fee, together with the penalty thereon required by law, then such county tax collector shall be entitled to one-half ( 1/2) of the penalty. The fee shall be forfeited by the county tax collector if he shall fail to forward any application and remittance within fifteen (15) days of receipt by him.



§ 27-59-33 - Annual reports of Class II and Class III users

Each person to whom a Class II or Class III compressed gas user's decal is issued shall file an annual report with the commission. Such report shall be filed at a time designated by the commission, shall be on forms prescribed by the commission and shall contain such information as the commission deems reasonably necessary for the administration of this chapter.

The commission is authorized and empowered to promulgate rules and regulations setting forth the method for determining the quantity of compressed gas used on the highways of this state.

The portion of the privilege taxes prepaid at the time the application for the permit was made shall be deducted from the amount of tax shown to be due on the quantity of compressed gas used on the highways. Any balance due shall be paid to the commission at the same time the annual report is filed. If the amount prepaid exceeds the amount of tax shown to be due, a claim for refund or credit may be made. All such claims shall be supported by sufficient proof as to the extent of the claimant's tax liability on each motor vehicle. Refunds shall be made as provided in Section 27-55-19.

The operator of any motor vehicle or motor vehicles which are equipped so that more than one (1) type of fuel can be used shall be liable for the tax upon the total quantity of compressed gas consumed within the state, with no credit allowed for the purchase of any fuel other than compressed gas.



§ 27-59-35 - Refunds

If a motor vehicle on which the annual privilege tax or portion thereof has been paid is damaged to the extent it cannot be used or the compressed gas carburetion equipment has been removed from such motor vehicle, the owner or operator may obtain a refund of the unexpired portion of the tax. Such refund shall be prorated from the first day of the month succeeding the month in which the motor vehicle was damaged to the extent it cannot be used or the compressed gas equipment was removed. In order to obtain such refund the claimant shall prove to the satisfaction of the commission that the motor vehicle was damaged to the extent it cannot be used or the compressed gas carburetion equipment was removed.

When a motor vehicle that uses or is capable of using compressed gas is sold or traded, the decal may be transferred to the new owner or the former owner may remove it, return it to the commission and file a claim for a refund on the unexpired portion.

If a claim for refund is approved, the amount thereof shall be refunded as provided in Section 27-55-19.



§ 27-59-37 - Administration and enforcement

All administrative provisions of the Mississippi Sales Tax Law, including those which fix damages, penalties and interest for nonpayment of taxes, failure to file returns, and for other noncompliance with the provisions of said chapter, and all other requirements and duties imposed upon taxpayers, shall apply to all persons liable for taxes under the provisions of this chapter, and the commission shall exercise all the power and authority and perform all the duties with respect to taxpayers under this chapter as are provided in said sales tax law, except that in cases of conflict, then the provisions of this chapter shall control.



§ 27-59-39 - Exemptions

Nothing in this chapter shall be construed to apply to nonresident private carriers of passengers temporarily located in or operated on the highways of this state for a period of not more than thirty (30) days; nor shall this chapter apply to motor vehicles owned and operated by persons who have furnished bonds and obtained interstate fuel use permits under the provisions of interstate carriers as now or hereafter amended. Provided, however, nothing in this section shall be construed to exempt any such vehicles from liability for privilege taxes upon the fuel used in such vehicles.



§ 27-59-41 - Right to inspection

The commission shall have full access, ingress, and egress at all reasonable hours to and from any place or building where compressed gas may be received, stored, transported, sold, offered or exposed for sale, manufactured, refined, distilled, compounded or blended. The commission shall have the right to open and inspect any case, package, or other container, and any tank, pump, tank car or storage tank in which compressed gas is kept and enter upon any barge, vessel, or other vehicle transporting compressed gas and, with instruments conforming to the weights and measures adopted by the United States Bureau of Standards, check any measuring device or volume of weight of the contents of any such container.

The commission shall have the right, at any time, to stop any motor vehicle traveling on the highways of this state, and make any examination necessary to ascertain that the provisions of this chapter are complied with fully. The commission is also authorized to impound any motor vehicle operating in violation of this chapter and hold it until such time as all taxes and fines have been paid and until the owner or operator has obtained necessary permit decal or permit decals.



§ 27-59-45 - Commission to institute proceedings; sequestration; lien; seizure

The commission is hereby authorized and empowered to institute legal proceedings for any and all violations of this chapter, to recover taxes, damages or penalties due under this chapter. All taxes and damages recovered in any proceedings by the commission shall be paid over and disposed of as any and all other compressed gas taxes are required to be. Any chancellor or judge, authorized to grant remedial writs, shall grant writs of sequestration for the impounding of compressed gas on which the excise tax or penalties is owed. Before any writ of sequestration shall be issued under this section, the complainant shall make an affidavit showing that he had good cause to believe, and does believe, that there is an excise tax or penalty owed the State of Mississippi on compressed gas sought to be sequestered and that unless said compressed gas is sequestered and impounded, said compressed gas will be removed, concealed, or disposed of. Upon such affidavit being presented to any chancellor or judge authorized to grant remedial writs, said chancellor or judge shall order said writ to be issued upon the filing of a bill of complaint for the collection of the excise tax on said compressed gas. The writ of sequestration shall then be issued and the property dealt with in the manner now provided by law for other writs of sequestration. Where the State of Mississippi is the complainant, no bond shall be required of said state for the issuance of said writ of sequestration.

The State of Mississippi shall have a lien upon all of the property of every distributor or person acting as a distributor without a permit, used in the operation of his business as such distributor for the excise taxes levied in this chapter and due or to become due the State of Mississippi. Such liens or encumbrances of whatever character shall be paramount to private liens and to the rights of any holder of the legal title in or to any pumps, tanks, inventories of compressed gas and other petroleum products, motor vehicles, or other personal property used in the operation of said business.

The commission shall have the right, when taxes due the State of Mississippi are delinquent under this chapter, or where any person acting as a distributor without a permit imports, receives, purchases, manufactures, refines or otherwise obtains any compressed gas or who sells or delivers compressed gas for use in a motor vehicle in this state without paying the tax thereon, to issue a writ of summons and seizure, returnable to the court having jurisdiction thereof, in like manner as such writs are authorized to be issued by Chapter 7 of Title 85, Mississippi Code of 1972. Said writ shall be directed to the proper officer or representative of the commission commanding the officer or representative of the commission to seize the property upon which a lien exists as hereinabove provided. After the issuance of said writ, such actions and proceedings shall be had on said writ as presently provided for the enforcement of purchase money security interests by the statutes of this state. Provided, however, that the commission or its representative shall have the right to stop and hold any moving or movable equipment, as set out in this paragraph, pending the issuance of process.

It is expressly provided that the remedies set out in the foregoing paragraphs shall be cumulative and that no action taken by the commission shall be construed to be an election on the part of the state or any of its officers, to pursue any remedy hereunder to the exclusion of any other remedy for which provision is made in this chapter.



§ 27-59-47 - Refund of taxes erroneously or illegally collected

In the event that any taxes, permit fees or penalties imposed by this chapter have been erroneously or illegally collected from a distributor or other person, the commission may, upon approval by the commission, permit such distributor or other person to take credit against a subsequent tax report for the amount of the erroneous overpayment, or may issue payment for that amount. The amount thereof may be refunded to the distributor or other person in the same manner as provided in Section 27-55-19.

No refunds shall be made under the provisions of this section unless a written claim is filed setting forth the circumstances by reason of which such refund should be allowed. Said claim shall be in such form as the commission shall prescribe, and shall be filed with the commission within three (3) years from the date of payment of the taxes or permit fees erroneously or illegally collected.

Nothing in this chapter shall be construed to prohibit a refund or credit for tax paid on liquefied compressed gas not subject to tax or which is exempt from tax, provided there has not been a willful disregard of the provisions of this chapter, and provided this claim is filed within three (3) years.



§ 27-59-49 - Apportionment of proceeds of tax

(1) Except as provided in subsection (2) of this section, all proceeds of the tax collected under the provisions of this chapter shall be paid and apportioned by the commission in the same manner as payments on gasoline are made in accordance with Section 27-5-101, Mississippi Code of 1972.

(2) The proceeds of the One-fourth Cent ( 1/4 cent(s) ) per gallon tax imposed in subsection (1) of Section 27-59-11, Mississippi Code of 1972, shall be deposited by the commission into a special fund hereby established in the State Treasury and shall be expended, pursuant to appropriation by the Legislature, to defray the expenses of the State Fire Marshal in the administration of the Liquefied Compressed Gas Equipment Inspection Law.



§ 27-59-51 - Funds placed in depositories

All funds collected by the commission under the provisions of this chapter, or under the provisions of any other law, which may now or in the future be collected by said commission, are hereby designated as public funds of the State of Mississippi and shall be by it deposited in accordance with Section 7-9-21. Allocations of gasoline, diesel fuel or kerosene tax to the counties shall be made by the commission as provided by law and reported to the state treasurer at the end of each month. The state treasurer shall issue his requisition in payment thereof on the state auditor, who shall issue his warrant on the state Treasurer, as is provided for the disbursement of other state funds.



§ 27-59-53 - Exchange of information with other states

The commission may provide any department or agency of any state or the United States responsible for the enforcement of compressed gas taxes any information it may have relative to the manufacture, receipt, sale, use, transportation and/or shipment of compressed gas by any person. The commission may provide any department or agency of any state or the United States that is responsible for the enforcement of compressed gas taxes any demographic information it may have relative to distributors of compressed gas. The commission may place such information in a national database or clearinghouse in order to facilitate the exchange of such information.



§ 27-59-57 - Authority to make rules and regulations

The comptroller is hereby given power and authority to make all rules and regulations, not inconsistent with the provisions of this chapter, with reference to all petroleum excise tax provisions and exemptions governing the making of reports and contents of same and doing any and all other duties pertaining to the making of reports and payment of taxes, and such other matters as will, in the judgment of the comptroller, contribute to a more efficient administration of all the petroleum excise tax provisions of this chapter. Such rules and regulations, when made, shall have the same binding force and effect as if incorporated in this chapter.



§ 27-59-59 - Effect of prior law

This chapter shall not release or relinquish any liability or penalty incurred or right accrued under the provisions of Chapter 264, Laws of 1946, as amended, or Chapter 267, Laws of 1946, as amended, as they existed before November 1, 1969, and such provisions shall be considered as remaining in force for the purpose of instituting or sustaining any proper action or prosecution for the enforcement of any such liability, penalty or right. Such provisions shall govern the reporting and payment of taxes on liquefied compressed gas sold, delivered or used by bonded distributors or other persons for highway use before November 1, 1969. Any and all matters, orders, hearings, and proceedings pending before the comptroller or before any court under provisions of such prior law shall continue with the same effect as though such prior provisions were not amended or repealed.






Article 3 - USER TAX

§ 27-59-301 - Administration of article

The Department of Revenue, hereinafter called the commission or the department, is hereby vested with the sole power and authority, and is charged with the duty of administering and enforcing the terms and provisions of this article.



§ 27-59-303 - Definitions

The words, terms and phrases as used in this article shall have the following meanings unless the context requires otherwise.

(a) "Natural gas" means a mixture of hydrocarbons and small quantities of nonhydrocarbons existing in the gaseous phase.

(b) "Locomotive fuel" means diesel fuel and any other fuel except gasoline used as fuel in a railroad locomotive.

(c) "Person" means any individual, firm, copartnership, joint venture, association, corporation, estate, trust or any other combination acting as a unit, and the plural as well as the singular number unless the intention to give a more limited meaning is disclosed by the context.

(d) "Commission" or "department" means the Department of Revenue, acting either directly or through its duly authorized officers, agents or employees.

(e) "Permittee" means any person holding a user's permit issued under the provisions of this article.

(f) "Industrial purposes" means the operation of machinery used for manufacturing.

(g) "Engine" or "motor" means internal combustion engine.

(h) "Manufacturer" means a person conducting an activity of an industrial or commercial nature wherein labor or skill is applied by hand or by machinery, to materials belonging to the manufacturer so that a new, different or more useful article of tangible personal property or article of trade or commerce is produced for sale or rental.

(i) "Custom processor" means a person who performs the services of a manufacturer upon the property of a customer.

(j) "Compressed gas" means gases derived from petroleum or natural gas which are in the gaseous state at normal atmospheric temperature and pressure, but which may be maintained in the liquid state at normal atmospheric temperature by suitable pressure. As used herein, the term shall be deemed to mean and include methane, ethane, propane, ethylene, propylene, butylene, butane, isobutane, and any and all liquid flammable materials derived from petroleum or natural gas having a vapor pressure exceeding forty (40) pounds per square inch, absolute, at one hundred (100) degrees Fahrenheit. Normal storage of these gases is a liquid under pressure.



§ 27-59-305 - Issuance and revocation of permits

Any person subject to the tax imposed by this article shall apply to the commission for a "user's permit" on forms prescribed by the commission.

Said permit may be revoked by the commission at any time upon ten (10) days written notice, if said permittee shall fail to comply with the provisions of this article.



§ 27-59-307 - Tax on natural gas, locomotive fuel, and compressed gas used for certain purposes

There is hereby levied and imposed a tax at a rate of:

(1) Twelve Cents (12 cent(s) ) per one thousand (1,000) cubic feet (MCF) upon any person using natural gas as a fuel in oil field or gas field production pumps in this state.

(2) Three Cents (3 cent(s) ) per one thousand (1,000) cubic feet (MCF) upon any person using natural gas as a fuel in pipeline compressors or pumping stations or in engines or motors used for industrial purposes by a manufacturer or custom processor in this state.

(3) Three-fourths Cent (0.75 cent(s) ) per gallon upon any person using locomotive fuel in a railroad locomotive in this state. The quantity of locomotive fuel deemed to be used in this state shall be the number of gallons of locomotive fuel onloaded into railroad locomotives in this state.

(4) Two Cents (2 cent(s) ) per gallon upon any person using compressed gas as a fuel in oil field or gas field production pumps in this state.

(5) One-half Cent (0.5 cent(s) ) per gallon upon any person using compressed gas as a fuel in pipeline compressors or pumping stations or in engines or motors used for industrial purposes by a manufacturer or custom processor in this state.



§ 27-59-309 - Exemptions

The United States government, the State of Mississippi and all agencies, departments and political subdivisions thereof are exempt from the tax levied in this article.



§ 27-59-311 - Payment of tax; filing of reports

The tax levied in this article shall become due and payable on or before the twentieth day of the month succeeding the month in which the tax accrues. Each person liable for the tax levied in this article shall file with the commission a monthly report setting forth the quantity of natural gas and/or locomotive fuel used in this state and any other information as may be deemed reasonably necessary for the administration of this article and shall remit the full amount of the taxes shown to be due.

Reports and payments sent to the commission by mail must be postmarked by the due date in order to be considered timely filed, except when the due date falls on a weekend or holiday, in which case such reports and payments must be postmarked by the first working day following the due date in order to be considered timely filed.

The monthly report shall be prepared and filed with the commission on forms prescribed by the commission or with the approval of the commission, on machine-prepared schedules. Such monthly reports shall be signed by the permittee or his duly authorized agent and contain a declaration that the statements contained therein are true and are made under the penalty of perjury.



§ 27-59-313 - Administrative provisions of sales tax law incorporated into article

All administrative provisions of the Mississippi Sales Tax Law, including those which fix damages, penalties and interest for nonpayment of taxes, failure to file returns and for other noncompliance with the provisions of said chapter and all other requirements and duties imposed upon taxpayers, shall apply to all persons liable for taxes under the provisions of this article, and the commission shall exercise all the power and authority and perform all the duties with respect to taxpayers under this article as are provided in said sales tax law, except in cases of conflict, then the provisions of this article shall control.



§ 27-59-315 - Retention of records; statute of limitations for actions by state for recovery of additional amounts

Each person liable for the tax under this article shall maintain and keep for a period of not less than three (3) years records of the quantities of natural gas used, of the quantities of locomotive fuel used, the total miles traveled by railroad locomotives, the miles traveled by railroad locomotives in this state and other information as may be deemed reasonably necessary for the administration of this article.

If, in the normal conduct of business the records of the permittee are maintained and kept at an office outside this state, it shall be sufficient compliance with this section if the records shall be made available for audit and examination by the commission at such office located outside Mississippi. If a permittee fails or refuses to permit the commission or any of its employees to verify and audit its records during the usual business hours of the day, the commission shall have the authority to subpoena the records and have them brought to the office of the commission within ten (10) days after the subpoena is served on the permittee.

All actions by the state for the recovery of additional amounts claimed as tax due under this article must be commenced within a period of three (3) years from the date of the filing of the required report with the commission; provided, that in the case of a fraudulent or false report with intent to evade tax or of a failure to file a report, action may be commenced at any time. However, when an examination of a taxpayer's records to verify returns made under this chapter has been initiated and the taxpayer notified thereof either by certified mail, or personal delivery of a notice by an agent of the commissioner, within the thirty-six (36) months' examination period provided herein, the determination of the correct tax liability may be made by the commission after the expiration of the thirty-six-month examination period, provided that said determination shall be made with reasonable promptness and diligence.



§ 27-59-319 - Refund of taxes erroneously or illegally collected

In the event that any taxes or penalties imposed by this article have been erroneously or illegally collected from a permittee or any other person, the commission may allow such permittee or other person to take credit against a subsequent tax report for the amount of the erroneous overpayment or the amount thereof may be refunded in the same manner as provided in Section 27-55-19, Mississippi Code of 1972.

No refunds shall be made under the provisions of this section unless a written claim is filed setting forth the circumstances by reason of which such refund should be allowed. Such claim shall be in such form as the commission shall prescribe, and shall be filed with the commission within three (3) years from the date of payment of the taxes erroneously or illegally collected. Nothing in this article shall be construed to prohibit a refund or credit for taxes paid, provided there has not been a willful disregard of the provisions of this article, and further provided that the claim therefor is filed within three (3) years.



§ 27-59-321 - Deposit and distribution of funds

(1) Except as otherwise provided in subsection (2) of this section, the proceeds of the tax levied in this article shall be deposited by the commission into the State Treasury to the credit of the General Fund, and such proceeds are hereby designated as public funds of the State of Mississippi and shall be by it deposited in accordance with Section 27-3-57, Mississippi Code of 1972.

(2) The proceeds of the tax on locomotive fuel shall be deposited by the commission into the Railroad Revitalization Fund established in Section 57-43-1, Mississippi Code of 1972.



§ 27-59-323 - Exchange of information with other states

The commission shall, upon request received from officials entrusted with the enforcement of similar laws of any other state, forward to such officials any information it may have relative to the receipt, sale, use, transportation or shipment of natural gas or locomotive fuel.



§ 27-59-325 - Rules and regulations

The commission is hereby authorized and empowered to adopt and promulgate rules and regulations with reference to the collection of the tax imposed herein and such other reasonable rules and regulations not inconsistent with the provisions hereof which, in its judgment, will contribute to a more efficient administration hereof, and such rules and regulations shall have the force and effect of law.









Chapter 61 - INTERSTATE COMMERCIAL CARRIERS MOTOR FUEL TAX

§ 27-61-1 - Purpose and administration of chapter

The purpose of this chapter is to insure that all carriers specified herein, using the highways of this state, shall pay a reasonable tax for the privilege of, and as compensation for, such use.

The Department of Revenue, hereinafter called the "commission" or the "department," is hereby vested with the sole power and authority, and is charged with the duty of administering and enforcing the terms and provisions of this chapter.



§ 27-61-3 - Definitions

When used in this chapter, the following words and phrases shall have the meaning ascribed to them hereby, except where the context clearly describes and indicates a different meaning:

(a) Person: Any individual, firm, copartnership, joint venture, association, corporation, estate, trust, or any other group or combination acting as a unit and the plural as well as the singular number unless the intention to give a more limited meaning is disclosed by the context.

(b) Motor vehicle: A motor vehicle used, designed or maintained for transportation of persons or property and (i) having two (2) axles and a gross vehicle weight exceeding twenty-six thousand (26,000) pounds; (ii) having three (3) or more axles, regardless of weight; or being used in combination when the gross vehicle weight of such combination exceeds twenty-six thousand (26,000) pounds. The term "motor vehicle" does not include recreational vehicles.

(c) Fuel: Any product which is used, or is capable of being used, for the generation of power for the operation of a motor vehicle.

(d) Commission or department: The Department of Revenue, either acting directly or through its duly authorized officers, agents and employees.

(e) Owner: A person who holds the legal title of a motor vehicle, or in the event a motor vehicle is the subject of an agreement for the conditional sale, lease or transfer of the possession, howsoever, thereof, with the right of purchase upon performance of conditions stated in the agreement, and with an immediate right of possession vested in the conditional vendee, lessee, possessor, or in the event such or similar transaction is had by means of a mortgage and the mortgagor of a motor vehicle is entitled to possession, then such conditional vendee, lessee, possessor or mortgagor shall be deemed the owner for the purposes of this chapter.

(f) Highway: The entire width between boundary lines of every way in the state that is publicly maintained or any part of which is publicly maintained and is open or is to be opened to use by the public for the purpose of vehicular travel, including all streets and alleys in cities and towns.

(g) Operator: Any person, partnership, joint stock company or corporation operating on the public highways of this state one or more motor vehicles as the beneficial owner or lessee.

(h) Driver: Any person actually in control of, driving or operating a motor vehicle at any given time.

(i) The terms "gross weight," "common carrier by motor vehicle," "contract carrier by motor vehicle," "private commercial carrier of property by motor vehicle," "private commercial carrier of passengers by motor vehicle" and "private carrier of property" shall, respectively, have the meaning ascribed to them in Sections 27-19-1 through 27-19-167, Mississippi Code of 1972.

(j) Retail dealer: Any person not licensed as a distributor who sells gasoline, special fuel, diesel fuel or compressed gas.

(k) Motor carrier: Any person operating a motor vehicle, as defined in this section, on the highways of this state.

(l) "Recreational vehicle" means vehicles such as motor homes, pickup trucks with attached campers, and buses when used exclusively for personal pleasure by an individual. In order to qualify as a recreational vehicle, the vehicle shall not be used in connection with any business endeavor.



§ 27-61-5 - Levy of tax

There is hereby levied and imposed, a privilege tax as reasonable compensation for the use of the highways of this state, in addition to all other taxes which may be levied for such purpose, as follows: upon each owner or operator of a common carrier by motor vehicle, contract carrier by motor vehicle, private commercial carrier of property by motor vehicle, common carriers of passengers, contract carriers of passengers, private carrier of passengers by motor vehicle, and private carrier of property, when any of such carriers operate a motor vehicle or motor vehicles that cross the boundary line of the State of Mississippi, a privilege tax equal to and computed at the prevailing excise tax rates for gasoline, special fuel, diesel fuel and compressed gas for highway use on all such fuel used in operating any motor vehicle in this state. The operator of any motor vehicle or motor vehicles which are so equipped that more than one (1) kind of motor fuel can be used shall be liable for the tax at the highest prevailing tax rate of the kinds of motor fuel so used within this state, with no credit allowed for the purchase of fuel with the lesser tax rate.



§ 27-61-7 - Tax accrual and liability; manner of payment

The liability for the tax levied and imposed by this chapter shall arise and accrue at the time and place where any motor vehicle owned or operated by any carrier specified in this chapter shall go or enter upon any highway of this state. The amount of tax for which any owner or operator is liable shall be paid and the tax liability of such owner or operator shall be discharged by one (1) of the following methods:

(a) By the purchase of a sufficient amount or quantity of fuel from a wholesale or retail dealer or distributor to operate such motor vehicle in this state; provided, however, that at the time of the purchase of such fuel, the owner or operator of such motor vehicle shall obtain, from the dealer or distributor from whom purchased, an invoice or sales ticket on forms approved by the commission, which shall contain such information as the commission shall deem reasonably necessary for the administration of this chapter. Said invoices shall remain in the motor vehicle for the remainder of the trip over the highways of this state, and thereafter shall be preserved and retained by the owner or operator for a period of not less than three (3) years, and shall be produced for the inspection and examination of the commission at any reasonable time and place, either within or without this state, upon proper demand therefor.

(b) By having a valid credential issued by any member jurisdiction of the International Fuel Tax Agreement and by complying fully with the International Fuel Tax Agreement.

For the purposes of paragraph (a) of this section, the quantity of fuel needed to operate a motor vehicle in this state shall be determined by dividing the average miles per gallon allowed for each type of classification of motor vehicle into the number of miles such vehicle is deemed to have traveled in the state.

There shall be no credit allowed or adjustment made for any fuel consumed in auxiliary equipment when the fuel consumed by such equipment is supplied by the same fuel tank or tanks that supply fuel for the operation of the motor vehicle. Provided further that no credit shall be allowed or adjustments made for fuel used in power-take-off operations, loading or offloading or for idle time.



§ 27-61-8 - Waiver of taxes and fees when vehicle operated in response to emergency

The commission is hereby authorized and empowered, in its discretion, to waive the taxes and fees set forth in Sections 27-61-5 and 27-61-7 when motor vehicles are operated on the highways of this state in response to an emergency, a major disaster, or the threat of a major disaster.



§ 27-61-9 - Issuance of interstate fuel use permit; revocation; expiration; issuance and revocation of licenses under International Fuel Tax Agreement; persons ineligible to receive licenses or decals

(1) If the commission approves the application and bond, it shall issue to the applicant an interstate fuel use permit which shall remain valid for the calendar year in which it was issued, to expire on December 31 of that year. All such permits shall be revocable by the commission upon thirty (30) days' written notice to the permittee, if the permittee fails or refuses to comply with any of the terms or provisions of this chapter.

(2) A renewal permit for the following calendar year will be issued upon application if: the permit has not been revoked or cancelled; all reports have been filed; and all taxes, penalties and interest due have been paid. Any interstate fuel use permit issued under the provisions of this section before March 12, 1993, shall expire on December 31, 1993.

(3) If the commission approves an application filed under the provisions of the International Fuel Tax Agreement, it shall issue to the applicant a license and decals for each motor vehicle. The license and decals shall expire on December 31 of each year. The International Fuel Tax Agreement may provide for a grace period for the display of the license and decals. Such license and decals may be revoked by the commission upon thirty (30) days' written notice to the licensee, if the licensee fails to file reports, fails to pay taxes due or fails to otherwise comply with the provisions of this chapter or the International Fuel Tax Agreement.

(4) No license or decals shall be issued to any applicant that has been licensed under the International Fuel Tax Agreement and such license is under revocation by any member jurisdiction. No license or decals shall be issued to any applicant who is in arrears or default to this state, or any political subdivision thereof, for any taxes or fees.



§ 27-61-11 - Reports and remittance; timely filing of reports and payments

The permittee shall file a quarterly fuel use report for the preceding calendar quarter on or before the last day of the month following each calendar quarter on forms to be prescribed by the commission, or the carriers may, with the approval of the commission, furnish the required information on machine-prepared schedules. Said report shall show any information required by the commission for the administration of this chapter. Such report must be filed even though it may reflect no Mississippi miles for the quarter or accounting period. At the time of filing of each quarterly report, each permittee shall pay to the commission the full amount of the tax due on all fuel used by him in this state at the rate provided for in paragraph (a) of Section 27-61-5. The permittee in determining the fuel used by him in this state for said period may, as to each type of fuel used, determine his average number of miles of motor vehicle travel for a gallon of fuel by the use of the following formula: There shall first be determined the total miles traveled by all motor vehicles operated by permittee using a particular type of fuel; there shall then be determined the total number of gallons of such fuel consumed; the total number of gallons of such fuel consumed shall then be divided into the total number of miles traveled to determine the average number of miles of motor vehicle travel per gallon of fuel used. Proper records supporting these computations shall be maintained for a period of not less than three (3) years and shall be available to the inspection and audit of the commission. Permittee may, however, use any standards established by the commission in determining the motor vehicle travel per gallon of fuel consumed as to any particular type fuel. The permittee, in computing the amount of tax due, may take credit for all payments of the taxes levied in Sections 27-55-11 and 27-59-11, Mississippi Code of 1972, and Sections 27-55-519 and 27-55-521.

Reports and payments sent to the commission by mail must be postmarked by the due date in order to be considered timely filed, except when the due date falls on a weekend or holiday, in which case such reports and payments must be postmarked by the first working day following the due date in order to be considered timely filed.



§ 27-61-12 - Record keeping requirements with respect to gasoline, other motor fuel, diesel fuel and compressed gas purchased in bulk

The payment of taxes levied in Sections 27-55-11 and 27-59-11, Mississippi Code of 1972, and Sections 27-55-519 and 27-55-521, on gasoline, special fuel, diesel fuel and compressed gas purchased in bulk quantities from a distributor shall be evidenced by invoices showing the quantity of fuel purchased, the type of fuel, the tax rate, the date of the purchase, the purchaser's name and address, and any other information the commission deems necessary for the administration of this chapter. The person withdrawing fuel from bulk storage facilities shall maintain the following records for each withdrawal.

(a) The date the fuel is withdrawn.

(b) The number of gallons.

(c) The fuel type.

(d) The company unit number, or the motor vehicle license plate number and state.

The payment of the aforesaid taxes on gasoline, special fuel, diesel fuel and compressed gas purchased from a distributor or retail dealer and placed in the fuel tank of a motor vehicle shall be evidenced by invoices showing:

(a) The date of sale.

(b) The name and station address of the vendor (printed or with credit card imprint).

(c) The name and address of the purchaser or permittee.

(d) The number of gallons sold.

(e) The signature of the purchaser.

(f) The company unit number, or the motor vehicle license plate number and state.

The invoice must be in triplicate except in cases of credit card purchases. Invoices omitting any of the aforesaid items are not acceptable as proof of purchasing fuel in this state.

When the sale of fuel is through an automated method whereby the purchase is automatically applied to the purchaser's account and a single invoice is issued for multiple purchases, such invoice is acceptable as proof of purchasing fuel in this state.

In cases of a lessee/lessor agreement, invoices will be accepted in either name, provided a legal connection can be made to the reporting party. When the lessor is the reporting party and the lessee is fueling the motor vehicle from his own tax-paid bulk storage facility, the lessee must furnish the following documentation for each instance tax-paid fuel is placed in the motor vehicle:

(a) The date the fuel was withdrawn from the bulk storage facility.

(b) The number of gallons.

(c) The fuel type.

(d) The company unit number, or the motor vehicle license plate number and state.

The commission is hereby authorized and empowered to change, by regulation, the requirements, contents and specifications of the aforesaid invoices when such change is deemed necessary for the administration of this chapter or to achieve uniformity among the states with respect to fuel purchase invoices.



§ 27-61-13 - Credit; refund; use of credits on reports filed under the International Fuel Tax Agreement

If the quarterly report filed by any permittee as provided herein shall establish that such permittee has paid a greater amount of tax for such quarter than permittee was liable for under the provisions of this chapter, then the amount of such overpayment may be carried forward and credit therefor taken against subsequent tax liability incurred under the provisions of this chapter, provided such credit is taken on a report filed within three (3) years from the quarter in which such excess tax was paid.

If the quarterly report filed by any permittee as provided herein shall establish that such permittee has paid a greater amount of tax for such quarter than permittee was liable for under the provisions of this chapter, then under the following conditions such permittee may obtain a refund for such excess tax paid: Permittee must file with the commission a claim for refund on tax paid to this state on fuel consumed outside the State of Mississippi on forms provided by the commission. Such excess tax refund may be allowed if it is shown that such permittee has paid to another state under lawful requirements of such state a tax, similar in effect to the tax herein provided, on the use or consumption in such state of fuel purchased in Mississippi to the extent of the fuel consumed in said other state at the rate per gallon of the applicable Mississippi tax on fuel as established by this chapter. All such claims must be submitted to the commission within three (3) years from the quarter in which the excess tax was paid, otherwise such claim shall be disallowed. Upon approval of such claim, the commission shall issue a refund to the permittee for the amount of the excess tax paid.

Refunds may be withheld when the permittee is in arrears or default to this state for any taxes or has failed to file returns as required by the provisions of the laws administered by the commission.

When a report filed by a licensee under the provisions of the International Fuel Tax Agreement indicates a credit for Mississippi due to an overpurchase of fuel in this state, the credit shall first be used to offset the licensee's tax liability in other jurisdictions. After such offset any remaining credit may be carried forward to a future report or may be refunded to the licensee.



§ 27-61-15 - Records

Each permittee, owner or operator liable for tax under this chapter or person licensed under the provisions of the International Fuel Tax Agreement shall maintain and keep for a period of not less than four (4) years such records of all fuel purchases and all fuel used within this state together with invoices, bills of lading, records of distances traveled and other pertinent records as may be required by the commission for the reasonable administration of this chapter or the International Fuel Tax Agreement. The commission shall have the right to examine and inspect, during the usual business hours of the day, all records, books, papers and other documents relating to the tax liability of any such person. In the event such records, books, papers and other documents are not located in this state and available to the commission, then the commission shall have the authority and power t o require such owners or operators, or persons licensed under the provisions of the International Fuel Tax Agreement to produce within this state, at such time and place as the commission may designate, all such records, books, papers and other documents or, at the option of the owner or operator, or persons licensed under the provisions of the International Fuel Tax Agreement duly verified copies thereof. Whenever any permittee shall fail or refuse to file any report required by this chapter, or keep and maintain the records required by this chapter, or shall file an incorrect or fraudulent report, or if an audit of the records of such permittee or any other information discloses that taxes are due and unpaid, the commission shall make assessments of taxes, damages and interest which shall be prima facie correct.

All actions by this state for the recovery of additional amounts claimed as tax due under this chapter must be commenced within three (3) years from the date of the filing of the report with the commission, provided that in the case of a fraudulent or false report with intent to evade tax or a failure to file a report, action may be commenced at any time. However, when the commission has initiated an examination of a taxpayer's records in order to verify reports under this chapter and the taxpayer has been notified thereof by certified mail within the three-year examination period provided herein, the determination of the correct tax liability may be made after the expiration of the three-year examination period, provided that such determination shall be made with reasonable promptness and diligence.



§ 27-61-19 - Rules and regulations; forms

The commission is authorized to prescribe any form, receipt or report that may be deemed necessary for the administration of this chapter. The commission is hereby authorized and empowered to adopt and promulgate rules and regulations looking toward the collection of the tax imposed herein and such other reasonable rules and regulations not inconsistent with the provisions hereof which, in its judgment, will contribute to a more efficient administration hereof, and such rules and regulations shall have the force and effect of law.



§ 27-61-20 - Motor fuel tax agreements with other states

The commission, in its discretion, may enter into the International Fuel Tax Agreement in order to permit base state or base jurisdiction licensing of motor carriers subject to the taxes levied in this chapter.

An agreement may provide for determining the base state for motor carriers, motor carrier's records requirements, audit procedures, exchange of information, persons eligible for tax licensing; issuing and revoking licenses; defining qualified motor vehicles; determining of and under what conditions bonding is required; specifying reporting requirements and periods, determining methods for collecting and forwarding of motor fuel taxes, interest and penalties to another jurisdiction; and such other provisions as will facilitate the administration of the agreement.

An agreement entered into under the provisions of this section shall not restrict the State of Mississippi with regard to determining whether to impose taxes; fixing tax rates; defining tax exemptions or deductions; determining what constitutes taxable events triggering the imposition of taxes or determining any other related matters.

As required by the terms of the agreement, the commission may forward to officials of another state any information in the commission's possession regarding the receipt, sale, use, transportation or shipment of motor fuels, distances traveled and routes traveled by any person. The commission may disclose to officers of another state the location of offices, motor vehicles, and other real and personal property of persons subject to the provisions of a compact or agreement.

The commission may participate in the International Fuel Tax Agreement Clearinghouse and may place into the clearinghouse any information the commission is required to provide to other member jurisdictions under the International Fuel Tax Agreement. The commission may provide information regarding a licensee's status to the officials or law enforcement officers of the State of Mississippi or any other member jurisdiction who are responsible for the enforcement of motor carrier fuel tax laws. The commission also may place such information into the State On-Line Enforcement Network or any other database used for the enforcement of motor carrier fuel tax laws.

An agreement may provide for each state to audit the records of persons based in the state to determine if the motor fuel taxes due each state are properly reported and paid. Each state shall forward the findings of the audits performed on persons based in the state to each state in which the person has taxable use of motor fuels. For persons not based in this state and who have taxable use of motor fuels in this state, the commission, in its discretion, may serve the audit findings received from another state in the form of a proposed assessment of the person as though an audit was conducted by the commission.

Any agreement entered into under this section shall not preclude the commission from auditing the records of any person covered by the provisions of this chapter.

The commission may adopt rules and regulations for the administration and enforcement of any agreement.

The commission is authorized to collect motor fuel taxes, interest and fees due the members of any cooperative compact or agreement entered into under the provisions of this section and to deposit such taxes, interest and fees into a special holding fund until such taxes, interest and fees are properly distributed to the members of the compact or agreement.



§ 27-61-21 - Penalties; agreements; rules and regulations

(1) When any person, owner, operator or driver liable for any tax hereunder shall operate a motor vehicle without complying with the provisions of Section 27-61-7 before leaving this state, then such person shall pay a fee in the amount of Twenty Dollars ($ 20.00). Any person, owner, operator or driver operating a vehicle subject to the provisions of this chapter with a revoked or illegally obtained International Fuel Tax Agreement credential shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than Two Hundred Fifty Dollars ($ 250.00) nor more than One Thousand Dollars ($ 1,000.00) for the first such offense and not less than Five Hundred Dollars ($ 500.00) nor more than One Thousand Dollars ($ 1,000.00) or confinement in the county jail for thirty (30) days or both for such subsequent offense.

(2) The commission is hereby authorized and empowered to enter into reciprocal agreements with neighboring states, whereby private carriers of property operating motor vehicles that cross the state line may be excluded from the provisions of Section 27-61-7, and is further authorized and empowered to issue such administrative rules pertaining to the collection of the tax imposed hereby on private carriers of property as may be reasonable and proper.

(3) If any person shall issue or sign any invoice, bill of sale, or receipt specified in Section 27-61-7, which is false, untrue or incorrect in any material particular, or if any person shall fraudulently alter, change or forge any such invoice, then such person shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than Two Hundred Fifty Dollars ($ 250.00) nor more than One Thousand Dollars ($ 1,000.00), or by imprisonment in the county jail for not more than six (6) months, or by both such fine and imprisonment for each offense.

(4) If any person shall violate any provision of this chapter, then such person shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than Two Hundred Fifty Dollars ($ 250.00) nor more than One Thousand Dollars ($ 1,000.00) for each offense.



§ 27-61-23 - Basis for determination of tax

In order to carry out the purpose of this chapter, the commission is hereby authorized and empowered to promulgate and enforce reasonable rules and regulations, and establish standards for the determination of the number of miles which a gallon of gasoline, diesel fuel, or kerosene would propel the different types and weights of vehicles. In order to carry out the purposes of this chapter, the commission is further authorized and empowered to determine and establish, from the best information obtainable, the average number of miles which each type or kind of fuel will propel each type or class of vehicle.



§ 27-61-25 - Distribution of proceeds of tax and permit fees

All proceeds of the tax and permit fees, collected under the provisions of this chapter, shall be distributed in accordance with Section 27-61-5, Section 27-61-29 or Section 27-5-101, as the case may be.



§ 27-61-27 - Reciprocal agreements

All reciprocal agreements entered into by the commission under the provisions of Section 27-19-143, Mississippi Code of 1972, shall be based upon the terms and provisions of this chapter insofar as such reciprocal agreements relate to common carriers of property, contract carriers of property, private commercial carriers of property, and common or contract carriers of passengers not liable for the gross receipts tax under Section 27-19-7, Mississippi Code of 1972, and full compliance with the provisions of this chapter shall be a condition precedent for the obtaining of the benefits of any such reciprocal agreement by any individual carrier of the classes herein specified. The commission shall from time to time, as it deems necessary, investigate such carriers of the classes herein specified which are known to make regular or frequent trips upon the highways of this state for the purpose of determining whether or not each of such carriers is complying with the provisions hereof, and, for the purpose of such investigation, the commission shall have the power and authority to examine the books and records of any such carrier as provided in Section 27-61-15 of this chapter. As the extension of reciprocity to any carrier is a matter of grace rather than a matter of right, the burden shall, in all cases, be upon the carrier in any such investigation to make proof sufficient to convince the commission of its full compliance with the provisions of this chapter, and unless the commission is so convinced, it shall cancel such reciprocal agreement, insofar as the specific carrier is concerned, for a period of at least sixty (60) days, and until such carrier presents proof sufficient to convince the commission that it is fully complying with this chapter, and, during such period, such carrier shall be denied the benefits of such agreement. If any carrier shall fail or refuse to produce any receipt, invoice, record, book, paper or other document relating to its tax liability under the provisions of this chapter when demanded by the commission, or shall fail or refuse to permit an inspection of its books and records as provided in Section 27-61-15 hereof, the commission shall forthwith cancel such reciprocal agreement, insofar as same applied to such carrier, for a period of at least one hundred twenty (120) days and until the book, record, or paper is produced or an inspection thereof permitted; and during such period such carrier shall be denied the benefits of such agreement. In all cases of the cancellation of any such reciprocal agreement as to any individual carrier, the commission shall immediately notify the carrier affected by such cancellation, in writing by registered mail, and it shall advise the carrier of the reason or reasons for such cancellation and the period thereof.

The commission is hereby vested and empowered with full, complete and final discretion to determine whether or not any reciprocal agreement shall be cancelled insofar as any carrier is concerned, and there shall be no appeal from its decision, it being hereby declared that no carrier has any vested rights in such reciprocal agreements.



§ 27-61-29 - Temporary permits

Whenever, for any reason, the commission shall cancel the reciprocity of any carrier under any reciprocal agreement, then such carrier may obtain a temporary motor vehicle permit from the commission for each vehicle owned and operated which would otherwise be operated under the benefits of such reciprocal agreement. Such permits shall be obtained by making application therefor to the commission, and they shall be issued for the period of time for which the carrier's reciprocity has been cancelled. If, at the end of such period, the carrier is not then entitled to the benefits of the reciprocal agreements, no additional or renewal permit shall be issued to him. The carrier shall pay a fee for each of such permits equal to the proportionate part of the annual privilege license tax provided in Sections 27-19-1 through 27-19-167, Mississippi Code of 1972, plus an additional ten percent (10%) of the proportionate part of such tax. All fees so paid shall be for the privilege of using the highways of this state for the length of time during which the carrier's reciprocity is cancelled in lieu of the annual privilege license required under the provisions of Sections 27-19-1 through 27-19-167, and all such fees shall be paid into the same fund and distributed in the same manner provided in Sections 27-19-1 through 27-19-167. The carrier may, instead of obtaining the permits specified in this section, operate his vehicles by obtaining trip permits as specified in Sections 27-19-1 through 27-19-167.



§ 27-61-31 - Administration and enforcement; interest on late payments; penalties

[Effective until October 1, 2014, this section will read:]

All administrative provisions of the Mississippi Sales Tax Law, including those which fix damages, penalties and interest for nonpayment of taxes, failure to file returns, and for other noncompliance with the provisions of said law, and all other requirements and duties imposed upon taxpayers, shall apply to all persons liable for taxes under the provisions of this chapter, and the commission shall exercise all the power and authority and perform all the duties with respect to taxpayers under this chapter as are provided in said Sales Tax Law, except that in cases of conflict, then the provisions of this chapter shall control.

Interest at the rate of one percent (1%) per month, or fraction thereof, may be assessed for the late payment or nonpayment of taxes under this chapter. A penalty of Fifty Dollars ($ 50.00) or ten percent (10%) of the tax due, whichever is greater, may be assessed for the failure to file a report, the late payment of taxes or the failure to pay taxes.

[Effective from and after October 1, 2014, this section will read:]

(1) All administrative provisions of the Mississippi Sales Tax Law, including those which fix damages, penalties and interest for nonpayment of taxes, failure to file returns and for other noncompliance with the provisions of the sales tax law, and all other requirements and duties imposed upon taxpayers, shall apply to all persons liable for taxes under the provisions of this chapter, and the department shall exercise all the power and authority and perform all the duties with respect to taxpayers under this chapter as are provided in the sales tax law, except that in cases of conflict, then the provisions of this chapter shall control.

(2) Interest at the rate provided for in the International Fuel Tax Agreement may be assessed for the late payment or nonpayment of taxes under this chapter. A penalty of Fifty Dollars ($ 50.00) or ten percent (10%) of the tax due, whichever is greater, may be assessed for the failure to file a report, the late payment of taxes or the failure to pay taxes.



§ 27-61-33 - Credit or refund for erroneously or illegally collected taxes or penalties

In the event that any taxes or penalties imposed by this chapter have been erroneously or illegally collected from any person, the commission may permit such person to take credit against a subsequent tax report for the amount of the erroneous payment, or the amount may be refunded to the person in the same manner as provided in Section 27-55-19. No refunds shall be made under the provisions of this section unless a written claim is filed setting forth the circumstances by reason of which such refund should be allowed. Such claim shall be in such form as the commission shall prescribe and shall be filed with the commission within three (3) years from the date of payment of the taxes erroneously or illegally collected. Nothing in this chapter shall be construed to prohibit a refund or credit for tax paid on fuel tax reports not subject to tax or which is exempt from tax, provided there has not been a willful disregard of the provisions of this chapter and further provided that the claim is filed within three (3) years.



§ 27-61-35 - Repealed

Laws, 2001, ch. 311, § 8, eff from and after passage (approved Mar. 5, 2001.)






Chapter 63 - MOTOR VEHICLE FUELING CENTERS [REPEALED]



Chapter 65 - SALES TAX

IN GENERAL

§ 27-65-1 - Title of chapter

This chapter may be cited as the Mississippi Sales Tax Law.



§ 27-65-3 - Definitions

The words, terms and phrases, when used in this chapter, shall have the meanings ascribed to them herein.

(a) "Tax Commission" or "department" means the Department of Revenue of the State of Mississippi.

(b) "Commissioner" means the Commissioner of Revenue of the Department of Revenue.

(c) "Person" means and includes any individual, firm, copartnership, joint venture, association, corporation, promoter of a temporary event, estate, trust or other group or combination acting as a unit, and includes the plural as well as the singular in number. "Person" shall include husband or wife, or both, where joint benefits are derived from the operation of a business taxed hereunder. "Person" shall also include any state, county, municipal or other agency or association engaging in a business taxable under this chapter.

(d) "Tax year" or "taxable year" means either the calendar year or the taxpayer's fiscal year.

(e) "Taxpayer" means any person liable for or having paid any tax to the State of Mississippi under the provisions of this chapter. A taxpayer is required to obtain a sales tax permit under Section 27-65-27 before engaging in business in this state. If a taxpayer fails to obtain a sales tax permit before engaging in business in this state, the taxpayer shall pay the retail rate on all purchases of tangible personal property and/or services in this state, even if purchased for resale. Upon obtaining a sales tax permit, a previously unregistered taxpayer shall file sales tax returns for all tax periods during which he engaged in business in this state without a sales tax permit, and report and pay the sales tax accruing from his operation during this period and any applicable penalties and interest. On such return, the taxpayer may take a credit for any sales taxes paid during the period he operated without a sales tax permit on a purchase that would have constituted a wholesale sale if the taxpayer had a sales tax permit at the time of the purchase and if proper documentation exists to substantiate a wholesale sale. This credit may also be allowed in any audit of the taxpayer. Any penalties and interest owed by the taxpayer on the return or in an audit for a period during which he operated without a sales tax permit may be determined based on the sales tax accruing from the taxpayer's operation for that period after the taking of this credit.

(f) "Sale" or "sales" includes the barter or exchange of property as well as the sale thereof for money or other consideration, and every closed transaction by which the title to taxable property passes shall constitute a taxable event.

"Sale" shall also include the passing of title to property for a consideration of coupons, trading stamps or by any other means when redemption is subsequent to the original sale by which the coupon, stamp or other obligation was created.

The situs of a sale for the purpose of distributing taxes to municipalities shall be the same as the location of the business from which the sale is made except that:

(i) Retail sales along a route from a vehicle or otherwise by a transient vendor shall take the situs of delivery to the customer.

(ii) The situs of wholesale sales of tangible personal property taxed at wholesale rates, the amount of which is allowed as a credit against the sales tax liability of the retailer, shall be the same as the location of the business of the retailer receiving the credit.

(iii) The situs of wholesale sales of tangible personal property taxed at wholesale rates, the amount of which is not allowed as a credit against the sales tax liability of the retailer, shall have a rural situs.

(iv) Income received from the renting or leasing of property used for transportation purposes between cities or counties shall have a rural situs.

(g) "Delivery charges" shall mean and include any expenses incurred by a seller in acquiring merchandise for sale in the regular course of business commonly known as "freight-in" or "transportation costs-in." "Delivery charges" also include any charges made by the seller for delivery of property sold to the purchaser.

(h) "Gross proceeds of sales" means the value proceeding or accruing from the full sale price of tangible personal property, including installation charges, without any deduction for delivery charges, cost of property sold, other expenses or losses, or taxes of any kind except those expressly exempt by this chapter.

"Gross proceeds of sales" includes consideration received by the seller from third parties if:

(i) The seller actually received consideration from a party other than the purchaser and the consideration is directly related to a price reduction or discount on the sale;

(ii) The seller has an obligation to pass the price reduction or discount through to the purchaser;

(iii) The amount of the consideration attributable to the sale is fixed and determinable by the seller at the time of the sale of the item to the purchaser; and

(iv) One (1) of the following criteria is met:

1. The purchaser presents a coupon, certificate or other documentation to the seller to claim a price reduction or discount where the coupon, certificate or documentation is authorized, distributed or granted by a third party with the understanding that the third party will reimburse any seller to whom the coupon, certificate or documentation is presented;

2. The purchaser identified himself or herself to the seller as a member of a group or organization entitled to a price reduction or discount (a "preferred customer" card that is available to any patron does not constitute membership in such a group); or

3. The price reduction or discount is identified as a third-party price reduction or discount on the invoice received by the purchaser or on a coupon, certificate or other documentation presented by the purchaser.

Where a trade-in is taken as part payment on tangible personal property sold, "gross proceeds of sales" shall include only the difference received between the selling price of the tangible personal property and the amount allowed for a trade-in of property of the same kind. When the trade-in is subsequently sold, the selling price thereof shall be included in "gross proceeds of sales."

"Gross proceeds of sales" shall include the value of any goods, wares, merchandise or property purchased at wholesale or manufactured, and any mineral or natural resources produced, which are withdrawn or used from an established business or from the stock in trade for consumption or any other use in the business or by the owner. However, "gross proceeds of sales" does not include meals prepared by a restaurant and provided at no charge to employees of the restaurant or donated to a charitable organization that regularly provides food to the needy and the indigent and which has been granted exemption from the federal income tax as an organization described in Section 501(c) (3) of the Internal Revenue Code of 1986.

"Gross proceeds of sales" shall not include bad check or draft service charges as provided for in Section 97-19-57.

"Gross proceeds of sales" does not include finance charges, carrying charges or any other addition to the selling price as a result of deferred payments by the purchaser.

(i) "Gross income" means the total charges for service or the total receipts (actual or accrued) derived from trades, business or commerce by reason of the investment of capital in the business engaged in, including the sale or rental of tangible personal property, compensation for labor and services performed, and including the receipts from the sales of property retained as toll, without any deduction for rebates, cost of property sold, cost of materials used, labor costs, interest paid, losses or any expense whatever.

"Gross income" shall also include the cost of property given as compensation when the property is consumed by a person performing a taxable service for the donor.

However, "gross income" or "gross proceeds of sales" shall not be construed to include the value of goods returned by customers when the total sale price is refunded either in cash or by credit, or cash discounts allowed and taken on sales. Cash discounts shall not include the value of trading stamps given with a sale of property.

(j) "Tangible personal property" means personal property perceptible to the human senses or by chemical analysis as opposed to real property or intangibles and shall include property sold on an installed basis which may become a part of real or personal property.

(k) "Installation charges" shall mean and include the charge for the application of tangible personal property to real or personal property without regard to whether or not it becomes a part of the real property or retains its personal property classification. It shall include, but not be limited to, sales in place of roofing, tile, glass, carpets, drapes, fences, awnings, window air-conditioning units, gasoline pumps, window guards, floor coverings, carports, store fixtures, aluminum and plastic siding, tombstones and similar personal property.

(l) "Newspaper" means a periodical which:

(i) Is not published primarily for advertising purposes and has not contained more than seventy-five percent (75%) advertising in more than one-half (1/2) of its issues during any consecutive twelve-month period excluding separate advertising supplements inserted into but separately identifiable from any regular issue or issues;

(ii) Has been established and published continuously for at least twelve (12) months;

(iii) Is regularly issued at stated intervals no less frequently than once a week, bears a date of issue, and is numbered consecutively; provided, however, that publication on legal holidays of this state or of the United States and on Saturdays and Sundays shall not be required, and failure to publish not more than two (2) regular issues in any calendar year shall not exclude a periodical from this definition;

(iv) Is issued from a known office of publication, which shall be the principal public business office of the newspaper and need not be the place at which the periodical is printed and a newspaper shall be deemed to be "published" at the place where its known office of publication is located;

(v) Is formed of printed sheets; provided, however, that a periodical that is reproduced by the stencil, mimeograph or hectograph process shall not be considered to be a "newspaper"; and

(vi) Is originated and published for the dissemination of current news and intelligence of varied, broad and general public interest, announcements and notices, opinions as editorials on a regular or irregular basis, and advertising and miscellaneous reading matter.

The term "newspaper" shall include periodicals which are designed primarily for free circulation or for circulation at nominal rates as well as those which are designed for circulation at more than a nominal rate.

The term "newspaper" shall not include a publication or periodical which is published, sponsored by, is directly supported financially by, or is published to further the interests of, or is directed to, or has a circulation restricted, in whole or in part, to any particular sect, denomination, labor or fraternal organization or other special group or class or citizens.

For purposes of this paragraph, a periodical designed primarily for free circulation or circulation at nominal rates shall not be considered to be a newspaper unless such periodical has made an application for such status to the department in the manner prescribed by the department and has provided to the department documentation satisfactory to the department showing that such periodical meets the requirements of the definition of the term "newspaper." However, if such periodical has been determined to be a newspaper under action taken by the department on or before April 11, 1996, such periodical shall be considered to be a newspaper without the necessity of applying for such status. A determination by the Department of Revenue that a publication is a newspaper shall be limited to the application of this chapter and shall not establish that the publication is a newspaper for any other purpose.

(m) "MPC" or "Material Purchase Certificate" means a certificate for which a person that is liable for the tax levy under Section 27-65-21 can apply and obtain from the commissioner, and when issued, entitles the holder to purchase materials and services that are to become a component part of a structure to be erected or repaired with no tax due. Any person taxable under Section 27-65-21 who obtains an MPC for a project and purchases materials and services in this state that are to become a component part of a structure being erected or repaired in the project and at any time pays sales tax on these purchases may, after obtaining the MPC for the project, take a credit against his sales taxes for the sales tax paid on these purchases if proper documentation exists to substantiate the payment of the sales tax on the purchase of component materials and services. This credit may also be allowed in any audit of the taxpayer. Any penalties and interest owed by the taxpayer on the return or in the audit where this credit is taken may be determined based on the sales tax due after the taking of this credit.



§ 27-65-5 - Definitions; "Wholesaler, jobber or distributor"; "Wholesale sales."

"Wholesaler," "jobber" or "distributor" means a person doing a regularly organized wholesale or jobbing business, known to the trade as such, and selling to licensed retail dealers or other wholesalers for resale in the regular course of business. This classification has no bearing on rates of tax due under this chapter, each sale or part of sales being taxable or exempt depending upon the class in which it falls.

"Wholesale sales" shall apply to:

(1) A sale of tangible personal property taxable under Sections 27-65-17 and 27-65-25 for resale in the regular line of business, when made in good faith to a retailer regularly selling or renting that property and when the dealer is licensed under Section 27-65-27 of this chapter if located in this state.

A sale of a service taxable under Section 27-65-23 for resale in the regular line of business, when made to a regular dealer in that service and when the dealer is licensed under Section 27-65-27 of this chapter if located in this state, or a charge for custom processing rendered upon merchandise for resale or rental by a dealer licensed under Section 27-65-27.

A sale of telecommunications services taxable under Section 27-65-19 for resale in the regular course of business, when made to a regular telecommunications provider of the service and the provider is the holder of a permit issued under Section 27-65-27 and is located in this state or is providing telecommunications services in this state.

A sale of specified digital product taxable under Section 27-65-26 for resale in the regular course of business, when made to a regular dealer of specified digital products and the dealer is the holder of a permit issued under Section 27-65-27 and is located in this state.

"Wholesale sale" shall not include a transaction whereby property is delivered to, and collection for the transaction is made from, a person that will consume the property rather than resell it even though the billing is to a retailer.

However, when a taxpayer sells merchandise and has paid a rate equal to the retail rate of tax on the purchase price to a wholesaler, the taxpayer may take credit for the tax paid to the wholesaler from the tax due on the sale of the merchandise specifically included in his return to the commissioner.

(2) A sale of tangible personal property (except sand or gravel when sold by the producer thereof) or service which is to become a component part of a structure or improvement erected, constructed, repaired, or made only when the sale is made to a contractor taxable under Section 27-65-21 of this chapter on the contract in which the component materials are to be used; and only when the contractor holds a material purchase certificate as required by Section 27-65-21 of this chapter.

(3) A sale of boxes, crates, cartons, cans, bottles and other packaging materials to a retailer or retail custom processor for use as a container to accompany goods or services sold by the retailer or custom processor where possession thereof will pass to the customer at the time of sale of the goods or services contained therein.

(4) The value of soft drinks and syrup withdrawn from the business by a manufacturer for sale at retail and food or drink withdrawn by a manufacturer or wholesaler to be sold through full service vending machines for human consumption.

The quantity of property or services sold or the price at which sold is immaterial in determining whether or not a sale is at wholesale. Sales may be classed as wholesale, or exempt, only if evidenced by proper and adequate records and invoices to substantiate the wholesale rate or exemption from the tax on each individual sale.

The substantiation of the wholesale sales must be by an invoice clearly indicating the date, the name and address of the vendor and vendee, the items sold and the price thereof. Such proof of wholesale sales shall be filed in chronological order and thus preserved for a period of three (3) years from the date of sale. These records shall be subject to inspection by the commissioner and his agents, at their discretion, for the verification of returns filed by either the wholesaler or his customers.

The substantiation of an exempt sale must be by an invoice containing the same information as required for the wholesale sales. This requirement shall apply equally to a retailer making wholesale or exempt sales.

Any failure to comply with all the above requirements shall subject the violator to the retail rate of tax on all such violations.



§ 27-65-7 - Definitions; "Retailer"; "Retail sales."

"Retailer" shall apply to a person making retail sales through vending machines, by maintaining a store, or operating as a transient vendor, or renting or leasing tangible personal property.

"Retail sales" shall mean and include all sales of tangible personal property except those defined herein as wholesale and those made to a wholesaler, jobber, manufacturer or custom processor for resale or for further processing.

"Retail sale" shall include the value of any tangible personal property manufactured or purchased at wholesale which is withdrawn from the business or stock in trade and is used or consumed within this state in the business or by the owner or by any other person, whether or not in the regular course of business or trade.

"Retail sale" shall also include a sale invoiced to a retailer but delivered to another person who pays for the merchandise upon taking possession.



§ 27-65-9 - Definitions; "Business"; "Doing business."

(1) "Business" shall mean and include all activities or acts engaged in (personal or corporate), for benefit or advantage, either direct or indirect, and not exempting subactivities in connection therewith. Each of such subactivities shall be considered business engaged in, taxable in the class in which it falls.

(2) "Business" shall include activities engaged in by exempt organizations or political entities in competition with privately owned business subject to the provisions of this chapter; however, the term "business" shall not include the following activities:

(a) Sales of prepaid student meal plans by public or private universities, colleges and community or junior colleges;

(b) Sales of prepared meals by any public or private school to students in kindergarten through Grade 12; and

(c) Retail sales of prepared meals when:

(i) Sold on the campus of a public or private university, college or community or junior college in this state to a student enrolled at such university, college or community or junior college; and

(ii) Payment for the sale is made through the use of a prepaid declining balance account or similar instrument or account issued to such student by the university, college or community or junior college that may be used only to purchase prepared meals.

(3) "Business" shall include the activity or activities of a person in this state performing a service under contract or agreement with another person when the service performed is taxable under the provisions of this chapter.

(4) "Doing business" shall include any person owning personal property located in this state under lease or rental agreement or any person installing personal property within this state.

(5) "Doing business" shall include any person represented in this state by salesmen taking or soliciting orders to be filled from points outside this state for subsequent delivery of the merchandise in equipment owned or leased by the seller to customers located in this state.



§ 27-65-11 - Definitions; "Manufacturer"; "Manufacturing"; "Remanufacturing"; "Custom"; "Repairs"; "Producer."

(a) "Manufacturer" means one who is exclusively or predominately engaged in the business of manufacturing as defined under the terms "to manufacture" or "manufacturing." A person who is engaged in manufacturing and nonmanufacturing activities may be classified as a manufacturer as to his manufacturing activities which are operated as a separate business or division.

(b) "To manufacture" or "manufacturing" embraces activities of an industrial or commercial nature wherein labor or skill is applied, by hand or machinery, to materials belonging to the manufacturer so that a new, different, or more useful article of tangible personal property or substance of trade or commerce or electric power is produced for sale or rental and includes the production or fabrication of special-made or custom-made articles for sale or rental. Activities of scrap metal recyclers that primarily convert material into a more useful product such as a specification-grade commodity, by processing the metal into separate types, removing waste material, and/or cutting, chipping, sorting, sizing or shaping the material into a usable product for sale such as a specification-grade commodity, shall be included in the terms "to manufacture" and "manufacturing."

"To manufacture" or "manufacturing" does not include activities such as cooking or preparing food or food products by a retailer in the regular course of retail trade; repairing and reconditioning property; the filling of prescriptions by a pharmacist; the washing or screening of mineral products; the cutting, hauling and decking of logs; or similar preparatory functions even when performed by a manufacturer. Activities of scrap metal recyclers that involve the gathering of recycled material and flattening, sorting, bundling or performing some other similar function solely to allow ease of transportation or storage and not to produce specification-grade commodities and/or the removal of parts for resale, shall not be included in the terms "to manufacture" and "manufacturing."

(c) "Remanufacturing" embraces activities of an industrial or commercial nature wherein labor or skill is applied by hand or machinery to materials, a portion of which may belong to the customer, so that rebuilt articles of tangible personal property, comparable in quality to new articles of the same property, are created, a majority of the value of which is produced by the remanufacturing activity.

(d) "Custom processor" means one who is exclusively or predominately engaged in the business of custom processing or remanufacturing as defined under the terms "custom processing" and "remanufacturing."

(e) "Custom processing" means the performance of a manufacturing service done or made to order upon the property of the customer and shall include laundering, cleaning and pressing, but shall not include "repairs" or "maintenance" as these terms are defined herein; nor self-service commercial laundering, drying, cleaning and pressing equipment.

(f) "Manufacturing machinery" shall mean and include that machinery owned or leased by a manufacturer or custom processor for use by said manufacturer or custom processor in his plant directly and exclusively in manufacturing tangible personal property for subsequent sale, rental or in custom processing for a fee. Motorized units, conveyors, track and track structures, conduits, and similar items for use in transporting the unfinished product from storage or from one phase of the manufacturing process to another may be classed as "manufacturing machinery."

"Manufacturing machinery" shall also include laboratory machinery which shall include X-ray machines and film, scales, chemical equipment, pressure and tensile analysis machines and similar equipment to determine the quality of the product in process of manufacture, and equipment used in the processing of waste materials to avoid air and water pollution, but only when located at the manufacturer's plant site.

Machinery used by a manufacturer to move, repair, clean, alter, improve, or otherwise recondition, rail rolling stock for sale or rental shall likewise constitute "manufacturing machinery."

"Manufacturing machinery" shall also include machinery and equipment used in the production of motion pictures such as editing equipment, audio equipment, lighting equipment, projection equipment, camera equipment, sound equipment, cables, computer equipment used in the editing process, computer equipment used in the creation of special effects, and computer equipment used in the graphic and animation process. For the purposes of this paragraph the term "motion picture" means a nationally distributed feature-length film, video, television series or commercial made in Mississippi, in whole or in part, for theatrical or television viewing or as a television pilot. The term "motion picture" shall not include the production of television coverage of news and athletic events, or a film, video, television series or commercial that contains any material or performance defined in Section 97-29-103. Manufacturing machinery used in the production of motion pictures shall not be limited to a plant site.

"Manufacturing machinery" shall not include machinery for use in the hatching of baby chicks, the severance of timber, sand, gravel, oil, gas or other natural resources produced or severed from the soil or water, maintenance or repair machinery, research laboratory machinery, storage warehouse machinery, equipment for protection of the plant or comfort of the personnel, or other equipment and supplies of like character. "Manufacturing machinery" does not include machine foundations or materials for their construction.

(g) "Machine parts" are component parts of manufacturing machinery and do not include parts for service equipment, nonmanufacturing machinery, fuels, lubricants, paints, or tools for maintenance.

(h) "Manufacturing plant" means the real and personal property owned or leased by a manufacturer which is assembled and used at a fixed location to perform activities defined as "manufacturing."

(i) "Repair," "repairs," or "maintenance" means the restoring of property in some measure to its original condition, which may involve the use of either personal property or labor or both, but, for the purposes of this chapter, the total charge for the service shall constitute gross income taxable in the class in which it falls.

(j) "Producer" means any person producing natural resource products or agricultural or horticultural products from the soil or water for sale.



§ 27-65-13 - Tax levied

There is hereby levied and assessed, and shall be collected, privilege taxes for the privilege of engaging or continuing in business or doing business within this state to be determined by the application of rates against gross proceeds of sales or gross income or values, as the case may be, as provided in the following sections.



§ 27-65-17 - Selling tangible personal property wholesale and retail

(1) (a) Except as otherwise provided in this section, upon every person engaging or continuing within this state in the business of selling any tangible personal property whatsoever there is hereby levied, assessed and shall be collected a tax equal to seven percent (7%) of the gross proceeds of the retail sales of the business.

(b) Retail sales of farm tractors and parts and labor used to maintain and/or repair such tractors shall be taxed at the rate of one and one-half percent (1-1/2%) when made to farmers for agricultural purposes.

(c) (i) Retail sales of farm implements sold to farmers and used directly in the production of poultry, ratite, domesticated fish as defined in Section 69-7-501, livestock, livestock products, agricultural crops or ornamental plant crops or used for other agricultural purposes, and parts and labor used to maintain and/or repair such implements, shall be taxed at the rate of one and one-half percent (1-1/2%) when used on the farm.

(ii) The one and one-half percent (1-1/2%) rate shall also apply to all equipment used in logging, pulpwood operations or tree farming, and parts and labor used to maintain and/or repair such equipment, which is either:

1. Self-propelled, or

2. Mounted so that it is permanently attached to other equipment which is self-propelled or permanently attached to other equipment drawn by a vehicle which is self-propelled.

In order to be eligible for the rate of tax provided for in this subparagraph (ii), such sales must be made to a professional logger. For the purposes of this subparagraph (ii), a "professional logger" is a person, corporation, limited liability company or other entity, or an agent thereof, who possesses a professional logger's permit issued by the Department of Revenue and who presents the permit to the seller at the time of purchase. The department shall establish an application process for a professional logger's permit to be issued, which shall include a requirement that the applicant submit a copy of documentation verifying that the applicant is certified according to Sustainable Forestry Initiative guidelines. Upon a determination that an applicant is a professional logger, the department shall issue the applicant a numbered professional logger's permit.

(d) Except as otherwise provided in subsection (3) of this section, retail sales of aircraft, automobiles, trucks, truck-tractors, semitrailers and manufactured or mobile homes shall be taxed at the rate of three percent (3%).

(e) Sales of manufacturing machinery or manufacturing machine parts when made to a manufacturer or custom processor for plant use only when the machinery and machine parts will be used exclusively and directly within this state in manufacturing a commodity for sale, rental or in processing for a fee shall be taxed at the rate of one and one-half percent (1-1/2%).

(f) Sales of machinery and machine parts when made to a technology intensive enterprise for plant use only when the machinery and machine parts will be used exclusively and directly within this state for industrial purposes, including, but not limited to, manufacturing or research and development activities, shall be taxed at the rate of one and one-half percent (1-1/2%). In order to be considered a technology intensive enterprise for purposes of this paragraph:

(i) The enterprise shall meet minimum criteria established by the Mississippi Development Authority;

(ii) The enterprise shall employ at least ten (10) persons in full-time jobs;

(iii) At least ten percent (10%) of the workforce in the facility operated by the enterprise shall be scientists, engineers or computer specialists;

(iv) The enterprise shall manufacture plastics, chemicals, automobiles, aircraft, computers or electronics; or shall be a research and development facility, a computer design or related facility, or a software publishing facility or other technology intensive facility or enterprise as determined by the Mississippi Development Authority;

(v) The average wage of all workers employed by the enterprise at the facility shall be at least one hundred fifty percent (150%) of the state average annual wage; and

(vi) The enterprise must provide a basic health care plan to all employees at the facility.

(g) Sales of materials for use in track and track structures to a railroad whose rates are fixed by the Interstate Commerce Commission or the Mississippi Public Service Commission shall be taxed at the rate of three percent (3%).

(h) Sales of tangible personal property to electric power associations for use in the ordinary and necessary operation of their generating or distribution systems shall be taxed at the rate of one percent (1%).

(i) Wholesale sales of beer shall be taxed at the rate of seven percent (7%), and the retailer shall file a return and compute the retail tax on retail sales but may take credit for the amount of the tax paid to the wholesaler on said return covering the subsequent sales of same property, provided adequate invoices and records are maintained to substantiate the credit.

(j) Wholesale sales of food and drink for human consumption to full-service vending machine operators to be sold through vending machines located apart from and not connected with other taxable businesses shall be taxed at the rate of eight percent (8%).

(k) Sales of equipment used or designed for the purpose of assisting disabled persons, such as wheelchair equipment and lifts, that is mounted or attached to or installed on a private carrier of passengers or light carrier of property, as defined in Section 27-51-101, at the time when the private carrier of passengers or light carrier of property is sold shall be taxed at the same rate as the sale of such vehicles under this section.

(l) Sales of the factory-built components of modular homes, panelized homes and precut homes, and panel constructed homes consisting of structural insulated panels, shall be taxed at the rate of three percent (3%).

(m) Sales of materials used in the repair, renovation, addition to, expansion and/or improvement of buildings and related facilities used by a dairy producer shall be taxed at the rate of three and one-half percent (3- 1/2%). For the purposes of this paragraph (m), "dairy producer" means any person engaged in the production of milk for commercial use.

(2) From and after January 1, 1995, retail sales of private carriers of passengers and light carriers of property, as defined in Section 27-51-101, shall be taxed an additional two percent (2%).

(3) A manufacturer selling at retail in this state shall be required to make returns of the gross proceeds of such sales and pay the tax imposed in this section.



§ 27-65-171 - Sellers of modular, panelized, and precut homes required to disclose to buyers amount of sales or use tax paid on factory built components of the homes

Sellers of modular homes, panelized homes and precut homes, and panel constructed homes consisting of structural insulated panels, shall disclose to the buyers of such homes the amount of sales tax or use tax paid on the factory built components of such homes. The State Tax Commission shall prescribe by regulation the manner in which such disclosure shall be made.



§ 27-65-18 - Selling tangible personal property or performing construction upon certain floating structures and cruise vessels

(1) There is levied, assessed and shall be collected a tax of three and one-half percent (3- 1/2%) upon the gross proceeds of sales or gross receipts of sales of every person engaging or continuing within this state in the business of selling any tangible personal property or performing any construction activity upon (a) any floating structure that is normally moored and not normally engaged in the business of transporting people or property, and that is located in the waters within the State of Mississippi, and (b) any cruise vessel. Such structures include, but are not limited to, casinos, floating restaurants, floating hotels and similar property, regardless of whether the property is self-propelled. The tax imposed under this subsection (1) shall not apply to tangible personal property that is not a component part of the structure.

(2) If the owner of a structure described in subsection (1) of this section holds a direct pay permit issued by the State Tax Commission under Section 27-65-93, the owner shall furnish the permit to the seller or person performing the construction activity unless the holder of the direct pay permit is given written instructions or written authority to do otherwise by the commissioner. After being furnished the direct pay permit, the seller or person performing the construction activity shall be relieved of the duty to collect the tax imposed under subsection (1) of this section. The commissioner may assign a distinctive number to a structure and issue the distinctive number to the owner. The owner of the structure may furnish the distinctive number to persons performing construction activity in order to allow such persons to purchase component materials and parts for use in the construction activity without the requirement of paying sales tax on the purchases.



§ 27-65-19 - Public utilities

(1) (a) (i) Except as otherwise provided in this subsection, upon every person selling to consumers, electricity, current, power, potable water, steam, coal, natural gas, liquefied petroleum gas or other fuel, there is hereby levied, assessed and shall be collected a tax equal to seven percent (7%) of the gross income of the business. Provided, gross income from sales to consumers of electricity, current, power, natural gas, liquefied petroleum gas or other fuel for residential heating, lighting or other residential noncommercial or nonagricultural use, and sales of potable water for residential, noncommercial or nonagricultural use shall be excluded from taxable gross income of the business. Provided further, upon every such seller using electricity, current, power, potable water, steam, coal, natural gas, liquefied petroleum gas or other fuel for nonindustrial purposes, there is hereby levied, assessed and shall be collected a tax equal to seven percent (7%) of the cost or value of the product or service used.

(ii) Gross income from sales to a church that is exempt from federal income taxation under 26 USCS Section 501(c)(3) of electricity, current, power, natural gas, liquefied petroleum gas or other fuel for heating, lighting or other use, and sales of potable water to such a church shall be excluded from taxable gross income of the business if the electricity, current, power, natural gas, liquefied petroleum gas or potable water is utilized on property that is primarily used for religious or educational purposes.

(b) (i) There is hereby levied, assessed and shall be collected a tax equal to one and one-half percent (1- 1/2%) of the gross income of the business from the sale of naturally occurring carbon dioxide and anthropogenic carbon dioxide lawfully injected into the earth for:

1. Use in an enhanced oil recovery project, including, but not limited to, use for cycling, repressuring or lifting of oil; or

2. Permanent sequestration in a geological formation.

(ii) The one and one-half percent (1- 1/2%) rate provided for in this subsection shall apply to electricity, current, power, steam, coal, natural gas, liquefied petroleum gas or other fuel that is sold to a producer of oil and gas for use directly in enhanced oil recovery using carbon dioxide and/or the permanent sequestration of carbon dioxide in a geological formation.

(c) The one and one-half percent (1- 1/2%) rate provided for in this subsection shall not apply to sales of fuel for automobiles, trucks, truck-tractors, buses, farm tractors or airplanes.

(d) (i) Upon every person providing services in this state, there is hereby levied, assessed and shall be collected:

1. A tax equal to seven percent (7%) of the gross income received from all charges for intrastate telecommunications services.

2. A tax equal to seven percent (7%) of the gross income received from all charges for interstate telecommunications services.

3. A tax equal to seven percent (7%) of the gross income received from all charges for international telecommunications services.

4. A tax equal to seven percent (7%) of the gross income received from all charges for ancillary services.

5. A tax equal to seven percent (7%) of the gross income received from all charges for products delivered electronically, including, but not limited to, software, music, games, reading materials or ring tones.

(ii) A person, upon proof that he has paid a tax in another state on an event described in subparagraph (i) of this paragraph (d), shall be allowed a credit against the tax imposed in this paragraph (d) on interstate telecommunications service charges to the extent that the amount of such tax is properly due and actually paid in such other state and to the extent that the rate of sales tax imposed by and paid in such other state does not exceed the rate of sales tax imposed by this paragraph (d).

(iii) Charges by one (1) telecommunications provider to another telecommunications provider holding a permit issued under Section 27-65-27 for services that are resold by such other telecommunications provider, including, but not limited to, access charges, shall not be subject to the tax levied pursuant to this paragraph (d).

(iv) For purposes of this paragraph (d):

1. "Telecommunications service" means the electronic transmission, conveyance or routing of voice, data, audio, video or any other information or signals to a point, or between points. The term "telecommunications service" includes such transmission, conveyance or routing in which computer processing applications are used to act on the form, code or protocol of the content for purposes of transmission, conveyance or routing without regard to whether such service is referred to as voice over Internet protocol services or is classified by the Federal Communications Commission as enhanced or value added. The term "telecommunications service" shall not include:

a. Data processing and information services that allow data to be generated, acquired, stored, processed or retrieved and delivered by an electronic transmission to a purchaser where such purchaser's primary purpose for the underlying transaction is the processed data or information;

b. Installation or maintenance of wiring or equipment on a customer's premises;

c. Tangible personal property;

d. Advertising, including, but not limited to, directory advertising;

e. Billing and collection services provided to third parties;

f. Internet access service;

g. Radio and television audio and video programming services regardless of the medium, including the furnishing of transmission, conveyance and routing of such services by the programming service provider. Radio and television audio and video programming services shall include, but not be limited to, cable service as defined in 47 USCS 522(6) and audio and video programming services delivered by commercial mobile radio service providers, as defined in 47 CFR 20.3;

h. Ancillary services; or

i. Digital products delivered electronically, including, but not limited to, software, music, video, reading materials or ring tones.

2. "Ancillary services" means services that are associated with or incidental to the provision of telecommunications services, including, but not limited to, detailed telecommunications billing, directory assistance, vertical service and voice mail service.

a. "Conference bridging" means an ancillary service that links two (2) or more participants of an audio or video conference call and may include the provision of a telephone number. Conference bridging does not include the telecommunications services used to reach the conference bridge.

b. "Detailed telecommunications billing service" means an ancillary service of separately stating information pertaining to individual calls on a customer's billing statement.

c. "Directory assistance" means an ancillary service of providing telephone number information and/or address information.

d. "Vertical service" means an ancillary service that is offered in connection with one or more telecommunications services, which offers advanced calling features that allow customers to identify callers and to manage multiple calls and call connections, including conference bridging services.

e. "Voice mail service" means an ancillary service that enables the customer to store, send or receive recorded messages. Voice mail service does not include any vertical services that the customer may be required to have in order to utilize the voice mail service.

3. "Intrastate" means telecommunications service that originates in one (1) United States state or United States territory or possession, and terminates in the same United States state or United States territory or possession.

4. "Interstate" means a telecommunications service that originates in one (1) United States state or United States territory or possession, and terminates in a different United States state or United States territory or possession.

5. "International" means a telecommunications service that originates or terminates in the United States and terminates or originates outside the United States, respectively.

(v) For purposes of paragraph (d), the following sourcing rules shall apply:

1. Except for the defined telecommunications services in item 3 of this subparagraph, the sales of telecommunications services sold on a call-by-call basis shall be sourced to:

a. Each level of taxing jurisdiction where the call originates and terminates in that jurisdiction, or

b. Each level of taxing jurisdiction where the call either originates or terminates and in which the service address is also located.

2. Except for the defined telecommunications services in item 3 of this subparagraph, a sale of telecommunications services sold on a basis other than a call-by-call basis, is sourced to the customer's place of primary use.

3. The sale of the following telecommunications services shall be sourced to each level of taxing jurisdiction as follows:

a. A sale of mobile telecommunications services other than air-to-ground radiotelephone service and prepaid calling service is sourced to the customer's place of primary use as required by the Mobile Telecommunication Sourcing Act.

A. A home service provider shall be responsible for obtaining and maintaining the customer's place of primary use. The home service provider shall be entitled to rely on the applicable residential or business street address supplied by such customer, if the home service provider's reliance is in good faith; and the home service provider shall be held harmless from liability for any additional taxes based on a different determination of the place of primary use for taxes that are customarily passed on to the customer as a separate itemized charge. A home service provider shall be allowed to treat the address used for purposes of the tax levied by this chapter for any customer under a service contract in effect on August 1, 2002, as that customer's place of primary use for the remaining term of such service contract or agreement, excluding any extension or renewal of such service contract or agreement. Month-to-month services provided after the expiration of a contract shall be treated as an extension or renewal of such contract or agreement.

B. If the commissioner determines that the address used by a home service provider as a customer's place of primary use does not meet the definition of the term "place of primary use" as defined in subitem a.A. of this item 3, the commissioner shall give binding notice to the home service provider to change the place of primary use on a prospective basis from the date of notice of determination; however, the customer shall have the opportunity, prior to such notice of determination, to demonstrate that such address satisfies the definition.

C. The department has the right to collect any taxes due directly from the home service provider's customer that has failed to provide an address that meets the definition of the term "place of primary use" which resulted in a failure of tax otherwise due being remitted.

b. A sale of postpaid calling service is sourced to the origination point of the telecommunications signal as first identified by either:

A. The seller's telecommunications system; or

B. Information received by the seller from its service provider, where the system used to transport such signals is not that of the seller.

c. A sale of a prepaid calling service or prepaid wireless calling service shall be subject to the tax imposed by this paragraph if the sale takes place in this state. If the customer physically purchases a prepaid calling service or prepaid wireless calling service at the vendor's place of business, the sale is deemed to take place at the vendor's place of business. If the customer does not physically purchase the service at the vendor's place of business, the sale of a prepaid calling card or prepaid wireless calling card is deemed to take place at the first of the following locations that applies to the sale:

A. The customer's shipping address, if the sale involves a shipment;

B. The customer's billing address;

C. Any other address of the customer that is known by the vendor; or

D. The address of the vendor, or alternatively, in the case of a prepaid wireless calling service, the location associated with the mobile telephone number.

4. A sale of a private communication service is sourced as follows:

a. Service for a separate charge related to a customer channel termination point is sourced to each level of jurisdiction in which such customer channel termination point is located.

b. Service where all customer termination points are located entirely within one (1) jurisdiction or levels of jurisdiction is sourced in such jurisdiction in which the customer channel termination points are located.

c. Service for segments of a channel between two (2) customer channel termination points located in different jurisdictions and which segments of a channel are separately charged is sourced fifty percent (50%) in each level of jurisdiction in which the customer channel termination points are located.

d. Service for segments of a channel located in more than one (1) jurisdiction or levels of jurisdiction and which segments are not separately billed is sourced in each jurisdiction based on the percentage determined by dividing the number of customer channel termination points in such jurisdiction by the total number of customer channel termination points.

5. A sale of ancillary services is sourced to the customer's place of primary use.

(vi) For purposes of subparagraph (v) of this paragraph (d):

1. "Air-to-ground radiotelephone service" means a radio service, as that term is defined in 47 CFR 22.99, in which common carriers are authorized to offer and provide radio telecommunications service for hire to subscribers in aircraft.

2. "Call-by-call basis" means any method of charging for telecommunications services where the price is measured by individual calls.

3. "Communications channel" means a physical or virtual path of communications over which signals are transmitted between or among customer channel termination points.

4. "Customer" means the person or entity that contracts with the seller of telecommunications services. If the end user of telecommunications services is not the contracting party, the end user of the telecommunications service is the customer of the telecommunications service. Customer does not include a reseller of telecommunications service or for mobile telecommunications service of a serving carrier under an agreement to serve the customer outside the home service provider's licensed service area.

5. "Customer channel termination point" means the location where the customer either inputs or receives the communications.

6. "End user" means the person who utilizes the telecommunications service. In the case of an entity, "end user" means the individual who utilizes the service on behalf of the entity.

7. "Home service provider" has the meaning ascribed to such term in Section 124(5) of Public Law 106-252 (Mobile Telecommunications Sourcing Act).

8. "Mobile telecommunications service" has the meaning ascribed to such term in Section 124(7) of Public Law 106-252 (Mobile Telecommunications Sourcing Act).

9. "Place of primary use" means the street address representative of where the customer's use of the telecommunications service primarily occurs, which must be the residential street address or the primary business street address of the customer. In the case of mobile telecommunications services, the place of primary use must be within the licensed service area of the home service provider.

10. "Post-paid calling service" means the telecommunications service obtained by making a payment on a call-by-call basis either through the use of a credit card or payment mechanism such as a bank card, travel card, credit card or debit card, or by charge made to a telephone number which is not associated with the origination or termination of the telecommunications service. A post-paid calling service includes a telecommunications service, except a prepaid wireless calling service that would be a prepaid calling service except it is not exclusively a telecommunications service.

11. "Prepaid calling service" means the right to access exclusively telecommunications services, which must be paid for in advance and which enables the origination of calls using an access number or authorization code, whether manually or electronically dialed, and that is sold in predetermined units or dollars of which the number declines with use in a known amount.

12. "Prepaid wireless calling service" means a telecommunications service that provides the right to utilize mobile wireless service as well as other nontelecommunications services, including the download of digital products delivered electronically, content and ancillary service, which must be paid for in advance that is sold in predetermined units or dollars of which the number declines with use in a known amount.

13. "Private communication service" means a telecommunications service that entitles the customer to exclusive or priority use of a communications channel or group of channels between or among termination points, regardless of the manner in which such channel or channels are connected, and includes switching capacity, extension lines, stations and any other associated services that are provided in connection with the use of such channel or channels.

14. "Service address" means:

a. The location of the telecommunications equipment to which a customer's call is charged and from which the call originates or terminates, regardless of where the call is billed or paid.

b. If the location in subitem a of this item 14 is not known, the origination point of the signal of the telecommunications services first identified by either the seller's telecommunications system or in information received by the seller from its service provider, where the system used to transport such signals is not that of the seller.

c. If the location in subitems a and b of this item 14 are not known, the location of the customer's place of primary use.

(vii) 1. For purposes of this subparagraph (vii), "bundled transaction" means a transaction that consists of distinct and identifiable properties or services which are sold for a single nonitemized price but which are treated differently for tax purposes.

2. In the case of a bundled transaction that includes telecommunications services, ancillary services, Internet access, or audio or video programming services taxed under this chapter in which the price of the bundled transaction is attributable to properties or services that are taxable and nontaxable, the portion of the price that is attributable to any nontaxable property or service shall be subject to the tax unless the provider can reasonably identify that portion from its books and records kept in the regular course of business.

3. In the case of a bundled transaction that includes telecommunications services, ancillary services, Internet access, audio or video programming services subject to tax under this chapter in which the price is attributable to properties or services that are subject to the tax but the tax revenue from the different properties or services are dedicated to different funds or purposes, the provider shall allocate the price among the properties or services:

a. By reasonably identifying the portion of the price attributable to each of the properties and services from its books and records kept in the regular course of business; or

b. Based on a reasonable allocation methodology approved by the department.

4. This subparagraph (vii) shall not create a right of action for a customer to require that the provider or the department, for purposes of determining the amount of tax applicable to a bundled transaction, allocate the price to the different portions of the transaction in order to minimize the amount of tax charged to the customer. A customer shall not be entitled to rely on the fact that a portion of the price is attributable to properties or services not subject to tax unless the provider elects, after receiving a written request from the customer in the form required by the provider, to provide verifiable data based upon the provider's books and records that are kept in the regular course of business that reasonably identifies the portion of the price attributable to the properties or services not subject to the tax.

(2) Persons making sales to consumers of electricity, current, power, natural gas, liquefied petroleum gas or other fuel for residential heating, lighting or other residential noncommercial or nonagricultural use or sales of potable water for residential, noncommercial or nonagricultural use shall indicate on each statement rendered to customers that such charges are exempt from sales taxes.

(3) There is hereby levied, assessed and shall be paid on transportation charges on shipments moving between points within this state when paid directly by the consumer, a tax equal to the rate applicable to the sale of the property being transported. Such tax shall be reported and paid directly to the Department of Revenue by the consumer.



§ 27-65-20 - Selling machinery, etc. used in operation of structures, facilities and land acquired and operated pursuant to Chapter 9, Title 59

Upon every person engaging or continuing within this state in the business of selling machinery, machine parts and/or equipment to an operator or lessee of any structures, facilities and lands acquired and operated or leased pursuant to any of the provisions of Chapter 9, Title 59, Mississippi Code of 1972, which machinery, machine parts and/or equipment is to be located on and used exclusively and directly in the operation of such structures, facilities and lands, there is hereby levied, assessed and shall be collected a tax equal to one and one-half percent (1 1/2%) of the gross proceeds of such retail sales of the business.



§ 27-65-21 - Contracting, etc.

(1) (a) (i) Upon every person engaging or continuing in this state in the business of contracting or performing a contract or engaging in any of the activities, or similar activities, listed below for a price, commission, fee or wage, there is hereby levied, assessed and shall be collected a tax equal to three and one-half percent (3-1/2%) of the total contract price or compensation received, including all charges related to the contract such as finance charges and late charges, from constructing, building, erecting, repairing, grading, excavating, drilling, exploring, testing or adding to any building, highway, street, sidewalk, bridge, culvert, sewer, irrigation or water system, drainage or dredging system, levee or levee system or any part thereof, railway, reservoir, dam, power plant, electrical system, air-conditioning system, heating system, transmission line, pipeline, tower, dock, storage tank, wharf, excavation, grading, water well, any other improvement or structure or any part thereof when the compensation received exceeds Ten Thousand Dollars ($ 10,000.00). Such activities shall not include constructing, repairing or adding to property which retains its identity as personal property. The tax imposed in this section is levied upon the prime contractor and shall be paid by him.

(ii) Amounts included in the contract price or compensation received representing the sale of manufacturing or processing machinery for a manufacturer or custom processor shall be taxed at the rate of one and one-half percent (1-1/2%) in lieu of the three and one-half percent (3-1/2%).

(b) The following shall be excluded from the tax levied by this section:

(i) The contract price or compensation received for constructing, building, erecting, repairing or adding to any building, electrical system, air-conditioning system, heating system or any other improvement or structure which is used for or primarily in connection with a residence or dwelling place for human beings. Such residences shall include homes, mobile homes, summer cottages, fishing and hunting camp buildings and similar buildings, but shall not include apartment buildings, condominiums, hotels, motels, hospitals, nursing or retirement homes, tourist cottages or other commercial establishments.

(ii) The portion of the total contract price attributable to design or engineering services if:

1. The total contract price for the project exceeds the sum of One Hundred Million Dollars ($ 100,000,000.00); or

2. The engineering services are performed by a professional engineer as defined in Section 73-13-3, who is the general or prime contractor.

(iii) The contract price or compensation received to restore, repair or replace a utility distribution or transmission system that has been damaged due to ice storm, hurricane, flood, tornado, wind, earthquake or other natural disaster if such restoration, repair or replacement is performed by the entity providing the service at its cost.

(iv) The contract price or compensation received for constructing, building, erecting, repairing or adding to any building, facility or structure located at any refinery as defined in Section 27-65-24.

(c) Sales of materials and services for use in the activities hereby excluded from taxes imposed by this section, except services used in activities excluded pursuant to paragraph (b)(iii) of this subsection, shall be subject to taxes imposed by other sections in this chapter.

(2) Upon every person engaging or continuing in this state in the business of contracting or performing a contract of redrilling, or working over, or of drilling an oil well or a gas well, regardless of whether such well is productive or nonproductive, for any valuable consideration, there is hereby levied, assessed and shall be collected a tax equal to three and one-half percent (3- 1/2%) of the total contract price or compensation received when such compensation exceeds Ten Thousand Dollars ($ 10,000.00).

The words, terms and phrases as used in this subsection shall have the meaning ascribed to them as follows:

"Operator" -- One who holds all or a fraction of the working or operating rights in an oil or gas lease, and is obligated for the costs of production either as a fee owner or under a lease or any other form of contract creating working or operating rights.

"Bottom-hole contribution" -- Money or property given to an operator for his use in the drilling of a well on property in which the payor has no interest. The contribution is payable whether the well is productive or nonproductive.

"Dry-hole contribution" -- Money or property given to an operator for his use in the drilling of a well on property in which the payor has no interest. Such contribution is payable only in the event the well is found to be nonproductive.

"Turnkey drilling contract" -- A contract for the drilling of a well which requires the driller to drill a well and, if commercial production is obtained, to equip the well to such stage that the lessee or operator may turn a valve and the oil will flow into a tank.

"Total contract price or compensation received" -- As related to oil and gas well contractors, shall include amounts received as compensation for all costs of performing a turnkey drilling contract; amounts received or to be received under assignment as dry-hole money or bottom-hole money; and shall mean and include anything of value received by the contractor as remuneration for services taxable hereunder. When the kind and amount of compensation received by the contractor is contingent upon production, the taxable amount shall be the total compensation receivable in the event the well is a dry hole. The taxable amount in the event of production when the contractor receives a production interest of an undetermined value in lieu of a fixed compensation shall be an amount equal to the compensation to the contractor if the well had been a dry hole.

(3) When the work to be performed under any contract is sublet by the prime contractor to different persons, or in separate contracts to the same persons, each such subcontractor performing any part of said work shall be liable for the amount of the tax which accrues on account of the work performed by such person when the tax heretofore imposed has not been paid upon the whole contract by the prime contractor.

When a person engaged in any business on which a tax is levied in Section 27-65-23, also qualifies as a contractor, and contracts with the owner of any project to perform any services in excess of Ten Thousand Dollars ($ 10,000.00) herein taxed, such person shall pay the tax imposed by this section in lieu of the tax imposed by Section 27-65-23.

Any person entering into any contract over Seventy-five Thousand Dollars ($ 75,000.00) as defined in this section shall, before beginning the performance of such contract or contracts, either pay the contractors' tax in advance, together with any use taxes due under Section 27-67-5, or execute and file with the commissioner a good and valid bond in a surety company authorized to do business in this state, or with sufficient sureties to be approved by the commissioner conditioned that all taxes which may accrue to the State of Mississippi under this chapter, or under Section 27-67-5 and Section 27-7-5, will be paid when due. Such bonds shall be either (a) "job bonds" which guarantee payment when due of the aforesaid taxes resulting from performance of a specified job or activity regardless of date of completion; or (b) "blanket bonds" which guarantee payment when due of the aforesaid taxes resulting from performance of all jobs or activities taxable under this section begun during the period specified therein, regardless of date of completion. The payments of the taxes due or the execution and filing of a surety bond shall be a condition precedent to the commencing work on any contract taxed hereunder. Provided, that when any bond is filed in lieu of the prepayment of the tax under this section, that the tax shall be payable monthly on the amount received during the previous month, and any use taxes due shall be payable on or before the twentieth day of the month following the month in which the property is brought into Mississippi.

Any person failing either to execute any bond herein provided, or to pay the taxes in advance, before beginning the performance of any contract shall be denied the right to perform such contract until he complies with such requirements, and the commissioner is hereby authorized to proceed either under Section 27-65-59, under Section 27-65-61 or by injunction to prevent any activity in the performance of such contract until either a satisfactory bond is executed and filed, or all taxes are paid in advance, and a temporary injunction enjoining the execution of such contract shall be granted without notice by any judge or chancellor now authorized by law to grant injunctions.

Any person liable for a tax under this section may apply for and obtain a material purchase certificate from the commissioner which may entitle the holder to purchase materials and services that are to become a component part of the structure to be erected or repaired with no tax due. Provided, that the contractor applying for the contractor's material purchase certificate shall furnish the Department of Revenue a list of all work sublet to others, indicating the amount of work to be performed, and the names and addresses of each subcontractor.



§ 27-65-22 - Amusements

(1) Upon every person engaging or continuing in any amusement business or activity, which shall include all manner and forms of entertainment and amusement, all forms of diversion, sport, recreation or pastime, shows, exhibitions, contests, displays, games or any other and all methods of obtaining admission charges, donations, contributions or monetary charges of any character, from the general public or a limited or selected number thereof, directly or indirectly in return for other than tangible property or specific personal or professional services, whether such amusement is held or conducted in a public or private building, hotel, tent, pavilion, lot or resort, enclosed or in the open, there is hereby levied, assessed and shall be collected a tax equal to seven percent (7%) of the gross income received as admission, except as otherwise provided herein. In lieu of the rate set forth above, there is hereby imposed, levied and assessed, to be collected as hereinafter provided, a tax of three percent (3%) of gross revenue derived from sales of admission to publicly owned enclosed coliseums and auditoriums (except admissions to athletic contests between colleges and universities). There is hereby imposed, levied and assessed a tax of seven percent (7%) of gross revenue derived from sales of admission to events conducted on property managed by the Mississippi Veterans Memorial Stadium, which tax shall be administered in the manner prescribed in this chapter, subject, however, to the provisions of Sections 55-23-3 through 55-23-11.

(2) The operator of any place of amusement in this state shall collect the tax imposed by this section, in addition to the price charged for admission to any place of amusement, and under all circumstances the person conducting the amusement shall be liable for, and pay the tax imposed based upon the actual charge for such admission. Where permits are obtained for conducting temporary amusements by persons who are not the owners, lessees or custodians of the buildings, lots or places where the amusements are to be conducted, or where such temporary amusement is permitted by the owner, lessee or custodian of any place to be conducted without the procurement of a permit as required by this chapter, the tax imposed by this chapter shall be paid by the owner, lessee or custodian of such place where such temporary amusement is held or conducted, unless paid by the person conducting the amusement, and the applicant for such temporary permit shall furnish with the application therefor, the name and address of the owner, lessee or custodian of the premises upon which such amusement is to be conducted, and such owner, lessee or custodian shall be notified by the commission of the issuance of such permit, and of the joint liability for such tax.

(3) The tax imposed by this section shall not be levied or collected upon:

(a) Any admissions charged at any place of amusement operated by a religious, charitable or educational organization, or by a nonprofit civic club or fraternal organization (i) when the net proceeds of such admissions do not inure to any one or more individuals within such organization and are to be used solely for religious, charitable, educational or civic purposes; or (ii) when the entire net proceeds are used to defray the normal operating expenses of such organization, such as loan payments, maintenance costs, repairs and other operating expenses;

(b) Any admissions charged to hear gospel singing when promoted by a duly constituted local, bona fide nonprofit charitable or religious organization, irrespective of the fact that the performers and promoters are paid out of the proceeds of admissions collected, provided the program is composed entirely of gospel singing and not generally mixed with hillbilly or popular singing;

(c) Any admissions charged at any athletic games or contests between high schools or between grammar schools;

(d) Any admissions or tickets to or for baseball games between teams operated under a professional league franchise;

(e) Any admissions to county, state or community fairs, or any admissions to entertainments presented in community homes or houses which are publicly owned and controlled, and the proceeds of which do not inure to any individual or individuals;

(f) Any admissions or tickets to organized garden pilgrimages and to antebellum and historic houses when sponsored by an organized civic or garden club;

(g) Any admissions to any golf tournament held under the auspices of the Professional Golf Association or United States Golf Association wherein touring professionals compete, if such tournament is sponsored by a nonprofit association incorporated under the laws of the State of Mississippi where no dividends are declared and the proceeds do not inure to any individual or group;

(h) Any admissions to university or community college conference, state, regional or national playoffs or championships;

(i) Any admissions or fees charged by any county or municipally owned and operated swimming pools, golf courses and tennis courts other than sales or rental of tangible personal property;

(j) Any admissions charged for the performance of symphony orchestras, operas, vocal or instrumental artists in which professional or amateur performers are compensated out of the proceeds of such admissions, when sponsored by local music or charity associations, or amateur dramatic performances or professional dramatic productions when sponsored by a children's dramatic association, where no dividends are declared, profits received, nor any salary or compensation paid to any of the members of such associations, or to any person for procuring or producing such performance;

(k) Any admissions or tickets to or for hockey games between teams operated under a professional league franchise;

(l) Any admissions or tickets to or for events sanctioned by the Mississippi Athletic Commission that are held within publicly owned enclosed coliseums and auditoriums;

(m) Guided tours on any navigable waters of this state, which include providing accommodations, guide services and/or related equipment operated by or under the direction of the person providing the tour, for the purposes of outdoor tourism; and

(n) Any admissions to events held solely for religious or charitable purposes at livestock facilities, agriculture facilities or other facilities constructed, renovated or expanded with funds from the grant program authorized under Section 18 of Chapter 530, Laws of 1995.



§ 27-65-23 - Miscellaneous businesses

Upon every person engaging or continuing in any of the following businesses or activities there is hereby levied, assessed and shall be collected a tax equal to seven percent (7%) of the gross income of the business, except as otherwise provided:

Air conditioning installation or repairs;

Automobile, motorcycle, boat or any other vehicle repairing or servicing;

Billiards, pool or domino parlors;

Bowling or tenpin alleys;

Burglar and fire alarm systems or services;

Car washing -- automatic, self-service, or manual;

Computer software sales and services;

Cotton compresses or cotton warehouses;

Custom creosoting or treating, custom planing, custom sawing;

Custom meat processing;

Electricians, electrical work, wiring, all repairs or installation of electrical equipment;

Elevator or escalator installing, repairing or servicing;

Film developing or photo finishing;

Foundries, machine or general repairing;

Furniture repairing or upholstering;

Grading, excavating, ditching, dredging or landscaping;

Hotels (as defined in Section 41-49-3), motels, tourist courts or camps, trailer parks;

Insulating services or repairs;

Jewelry or watch repairing;

Laundering, cleaning, pressing or dyeing;

Marina services;

Mattress renovating;

Office and business machine repairing;

Parking garages and lots;

Plumbing or pipe fitting;

Public storage warehouses (There shall be no tax levied on gross income of a public storage warehouse derived from the temporary storage of tangible personal property in this state pending shipping or mailing of the property to another state.);

Refrigerating equipment repairs;

Radio or television installing, repairing, or servicing;

Renting or leasing personal property used within this state;

Services performed in connection with geophysical surveying, exploring, developing, drilling, producing, distributing, or testing of oil, gas, water and other mineral resources;

Shoe repairing;

Storage lockers;

Telephone answering or paging services;

Termite or pest control services;

Tin and sheet metal shops;

TV cable systems, subscription TV services, and other similar activities;

Vulcanizing, repairing or recapping of tires or tubes;

Welding; and

Woodworking or wood turning shops.

Income from services taxed herein performed for electric power associations in the ordinary and necessary operation of their generating or distribution systems shall be taxed at the rate of one percent (1%).

Income from services taxed herein performed on materials for use in track or track structures to a railroad whose rates are fixed by the Interstate Commerce Commission or the Mississippi Public Service Commission shall be taxed at the rate of three percent (3%).

Income from renting or leasing tangible personal property used within this state shall be taxed at the same rates as sales of the same property.

Persons doing business in this state who rent transportation equipment with a situs within or without the state to common, contract or private commercial carriers are taxed on that part of the income derived from use within this state. If specific accounting is impracticable, a formula may be used with approval of the commissioner.

A lessor may deduct from the tax computed on the rental income from tangible personal property a credit for sales or use tax paid to this state at the time of purchase of the specific personal property being leased or rented until such credit has been exhausted.

Charges for custom processing and repairing services may be excluded from gross taxable income when the property on which the service was performed is delivered to the customer in another state either by common carrier or in the seller's equipment.

When a taxpayer performs unitary services covered by this section, which are performed both in intrastate and interstate commerce, the commissioner is hereby invested with authority to formulate in each particular case and to fix for such taxpayer in each instance formulae of apportionment which will apportion to this state, for taxation, that portion of the services which are performed within the State of Mississippi.



§ 27-65-231 - Definition of hotel or motel for purposes of certain taxes levied under authority of local and private laws

(1) Subject to the provisions of this section, for any tax levied and collected under the authority of a local and private law of the State of Mississippi ("local and private law"), that is levied or imposed on the gross proceeds or gross income from room rentals of hotels or motels and is collected and paid to the State Tax Commission in the same or similar manner that state sales taxes are collected and paid, the term "hotel" or "motel" also shall include (regardless of how such term is defined in the local and private law) any entity or individual engaged in the business of furnishing or providing one or more rooms intended or designed for dwelling, lodging or sleeping purposes that at any one time will accommodate transient guests and that are known to the trade as such and includes every building or other structure kept, used, maintained or advertised as, or held out to the public to be, a place where sleeping accommodations are supplied for pay or other consideration to transient guests regardless of the number of rooms, units, suites or cabins available, excluding nursing homes or institutions for the aged or infirm as defined in Section 43-11-1 and personal care homes.

(2) If the definition of hotel or motel provided in the local and private law authorizing the tax does not include the entities described in subsection (1) of this section, then the provisions of subsection (1) of this section shall not apply unless the county board of supervisors or municipal governing authorities, as appropriate, authorized to levy the tax under the local and private law, adopts a resolution declaring their intention to include such entities for the purposes of the tax. If the county board of supervisors or municipal governing authorities, as appropriate, adopts such a resolution, then at least thirty (30) days before the effective date of the levy of the tax upon the entities described in subsection (1) of this section, the county board of supervisors or municipal governing authorities, as appropriate, shall furnish to the State Tax Commission a certified copy of such resolution.



§ 27-65-24 - Sales of manufacturing or processing machinery to be installed and/or used at refinery; performance of construction activities at or in regard to refinery

(1) There is levied, assessed and shall be collected a tax on the sale of manufacturing or processing machinery to be installed and/or used at a refinery in this state and on the performance of construction activities at or in regard to a refinery in this state. The tax is in the amount of:

(a) One and one-half percent (1-1/2%) on the gross proceeds of sales for manufacturing or processing machinery without any regard as to whether or not the machinery retains its identity as tangible personal property after installation; and

(b) Three and one-half percent (3-1/2%) of one hundred three and one-half percent (103- 1/2%) of the total contract price or compensation paid for the performance of a construction activity.

(2) If the owner of the refinery holds a direct pay permit issued by the Department of Revenue under Section 27-65-93, the owner shall furnish the permit to the seller or person performing the construction activity unless the holder of the direct pay permit is given written instructions or written authority to do otherwise by the commissioner. After being furnished the direct pay permit, the seller or person performing the construction activity shall be relieved of the duty to collect the tax imposed under subsection (1) of this section and the owner of the refinery shall pay the tax in the manner required by rule and regulation promulgated by the commissioner. The commissioner may assign a distinctive number to the refinery and issue the distinctive number to the owner. The owner of the refinery may furnish the distinctive number to persons performing construction activities in order to allow such persons to purchase component materials and parts for use in the construction activity without the requirement of paying sales tax on the purchases.

(3) Any owner of a refinery who makes application for a distinctive number as provided for in subsection (2), shall be required to execute and file with the commissioner a good and valid bond in a surety company authorized to do business in this state, or with sufficient sureties to be approved by the commissioner, conditioned that all taxes which may accrue to the State of Mississippi under this chapter will be paid when due.

(4) As used in this section:

(a) "Refinery" means any facility that manufactures finished petroleum products from crude oil, unfinished oils, natural gas liquids, other hydrocarbons, or alcohol. The term "refinery" does not include terminals, bulk plants or other locations where finished products are blended.

(b) "Construction activity" means the performance of any activity involving and/or incidental to constructing, building, erecting, repairing, grading, excavating, drilling, exploring, testing or adding to any building, highway, street, sidewalk, bridge, culvert, sewer, irrigation or water system, drainage or dredging system, levee or levee system or any part thereof, railway, reservoir, dam, power plant, electrical system, air-conditioning system, heating system, transmission line, pipeline, tower, dock, storage tank, wharf, excavation, grading, water well, and other improvement or structure or any part thereof.

(c) "Total contract price or compensation received" means all compensation received for the performance of construction activities, including monies received for all charges related to the contract or construction activities, including, but not limited to, finance charges and late charges; however, where the total contract price of a project exceeds the sum of One Hundred Million Dollars ($ 100,000,000.00) that portion of the compensation received in regard to the project that is attributable to design or engineering shall not be considered part of the total contract price or compensation received for construction activities from the project.



§ 27-65-25 - Sales of alcoholic beverages

Upon every person engaging or continuing within this state in the business of selling alcoholic beverages, the sales of which are legal under the provisions of Chapter 1 of Title 67, Mississippi Code of 1972, there is hereby levied, assessed and shall be collected a tax equal to seven percent (7%) of the gross proceeds of the retail sales of the business. All sales at wholesale to retailers shall be taxed at the same rate as provided in this section for retail sales. A retailer in computing the tax on sales may take credit for the amount of the tax paid to the wholesaler at the rates provided herein and remit the difference to the commissioner, provided adequate records and all invoices are maintained to substantiate the credit claimed.



§ 27-65-26 - Selling, renting or leasing specified digital products

(1) Upon every person engaging or continuing within this state in the business of selling, renting or leasing specified digital products, there shall be levied, assessed and shall be collected a tax equal to seven percent (7%) of the gross income of the business. The sale of a digital code that allows the purchaser to obtain a specified digital product shall be taxed in the same manner as the sale of a specified digital product. The tax is imposed when:

(a) The sale is to an end user;

(b) The seller grants the right of permanent or less than permanent use of the products transferred electronically; or

(c) The sale is conditioned or not conditioned upon continued payment.

(2) Charges by one (1) specified digital products provider to another specified digital products provider holding a permit issued under Section 27-65-27 for services that are resold by such other specified digital products provider shall not be subject to the tax levied pursuant to this section.

(3) For purposes of this section:

(a) "Specified digital products" means electronically transferred digital audio-visual works, digital audio works and digital books.

(b) "Digital audio-visual works" means a series of related images which, when shown in succession, impart an impression of motion, together with accompanying sounds, if any.

(c) "Digital audio works" means works that result from the fixation of a series of musical, spoken or other sounds, including ringtones. "Ringtones" means digitized sound files that are downloaded onto a device and that may be used to alert the customer with respect to a communication.

(d) "Digital books" means works that are generally recognized in the ordinary and usual sense as "books."

(e) "Electronically transferred" means obtained by the purchaser by means other than tangible storage media.

(f) "End user" means any person other than a person who receives by contract a product transferred electronically for further commercial broadcast, rebroadcast, transmission, retransmission, licensing, relicensing, distribution, redistribution or exhibition of the product, in whole or in part, to another person or persons.

(g) "Permanent use" means for purposes of this section for perpetual or for an indefinite or unspecified length of time.

(h) "Digital code" means a code that permits a purchaser to obtain a specified digital product at a later date.



§ 27-65-27 - Permit to engage in business

(1) Any person who engages, or who intends to engage, in any business or activity which will subject such person to a privilege tax imposed by this chapter, shall apply to the commissioner for a permit to engage in and to conduct any business or activity upon the condition that he shall pay the tax accruing to the State of Mississippi under the provisions of this chapter, and shall keep adequate records of such business or activity as required by this chapter. By making an application for a permit issued pursuant to this section, a person agrees, regardless of his presence in this state, to:

(a) Be subject to the jurisdiction of this state for purposes of taxation;

(b) Collect and remit all taxes levied under this chapter on the type of business or activity to be conducted by the applicant;

(c) Be subject to all the provisions of this chapter.

(2) Upon receipt of the permit, the applicant shall be duly licensed under this chapter to engage in and conduct the business or activity. The permit shall continue in force so long as the person to whom it is issued shall continue in the same business at the same location, unless revoked by the commissioner for cause.

(3) The commissioner shall require of every person desiring to engage in business within this state who maintains no permanent place of business within this state, of every person desiring to engage in the business of making sales of mobile homes, a cash bond or an approved surety bond in an amount sufficient to cover twice the estimated tax liability for a period of three (3) months. However, the bond shall in no case be less than One Hundred Dollars ($ 100.00) and the tax may be prepaid in lieu of filing bond if the amount is approved by the commissioner. This bond shall be filed with the commissioner prior to the issuance of a permit to do business and before any such person may engage in business within this state. Failure to comply with the provision will subject such person to the penalties provided by this chapter.

(4) The commissioner is authorized to deny the application for a permit or revoke the permit of any person who has failed or is failing to comply with any of the provisions of this chapter. The commissioner may also deny the application for a permit or revoke the permit of any person who has failed to satisfy all of the finally determined tax liabilities owed by that person. As used in this subsection, "finally determined tax liabilities" means any state tax, fee, penalty and/or interest owed by a person to the Mississippi State Tax Commission where the assessment of the liability has been made against that person as provided by law and such assessment is not subject to any further timely filed administrative or judicial review. Revocation of such permit, or engaging or continuing in business after such permit is revoked or engaging in business without a permit, shall subject the person to all the penalties imposed by this chapter.

(5) Any person liable for the tax who fails to obtain a permit from the commissioner, or who continues in business after such permit has been revoked, or who fails to make his returns for taxation as provided, or who fails to keep adequate records and invoices provided by this chapter, or who fails or refuses to permit inspection of such records, or who fails to pay any taxes due hereunder, shall forfeit his rights to do business in this state until he complies with all the provisions of this chapter and until he enters into a bond, with sureties, to be approved by the commissioner, in an amount not to exceed twice the amount of all taxes estimated to become due under this chapter by the person for any period of three (3) months, conditioned to comply with the provisions of this chapter, and pay all taxes legally due by him.

(6) If any person is engaged in or continuing in this state in any business or activity without obtaining a permit, or after the permit has been revoked, or without filing a required bond, or without keeping and allowing inspection of all records required by this chapter, or without making a return, or returns, and without paying all taxes due by him hereunder, it shall be the duty of the commissioner to proceed by injunction to prevent the continuance of the business. Any temporary injunction enjoining the continuance of the business shall be granted without notice by a judge or chancellor now authorized to grant injunctions.



§ 27-65-31 - Seller to collect tax

[Effective until January 1, 2015, this section will read:]

Any person liable for a privilege tax levied and assessed by this chapter except the taxes levied by Sections 27-65-15, 27-65-17(3) and 27-65-21, Mississippi Code of 1972, shall add the amount of such tax due by him to the sales price or gross income and, in addition thereto, shall collect, insofar as practicable, the amount of the tax due by him from the purchaser at the time the sales price or gross income is collected.

The commissioner is authorized, in his discretion, to prescribe by rule or regulation, brackets or schedules by which the applicable tax shall be collected from the purchaser.

The commissioner shall have the authority to make changes as necessary by rule or regulation to implement an agreement for the collection of sales tax by direct marketers with limited contact in Mississippi if, in his discretion, it is beneficial to the state for him to do so.

It shall be unlawful for any person, who is liable for a privilege tax levied by this chapter except the taxes levied by Sections 27-65-15, 27-65-17(3) and 27-65-21, Mississippi Code of 1972, to fail or refuse to add to the sales price and collect, insofar as practicable, the amount of tax due by him on each sale, except where the tax was included in the cost of furnishing service when said cost was a factor in the fixing of rates and charges.

The tax due under the provisions of this chapter shall be computed and paid on gross income or gross proceeds of sales of the business, regardless of the fact that small unit sales may be within the bracket of one (1) of the schedules which does not provide for the collection of the tax from the customer.

Nothing in this section with reference to the collection of the tax from the customer shall be construed to impair, abridge, alter or affect the obligation of any contract in existence at the time it becomes effective.

When the tax collected for any filing period is in excess of the amount due, the total tax collected, including that in excess of the computed liability, shall be paid to the commissioner. This provision shall be construed with other provisions of the law and given effect so as to result in the payment to the commissioner of the total tax collected if in excess of the amount due when computed at the applicable rates.

The funds collected by the taxpayer (seller) from the purchaser pursuant to the provisions of this chapter shall be considered "trust fund monies" and the taxpayer shall hold these funds in trust for the State of Mississippi; said funds to be separately accounted for as provided by regulation of the commissioner. If the taxpayer fails to remit these trust fund monies as required by law, then the taxpayer may be assessed with a penalty in three (3) times the amount of taxes due. This penalty is to be assessed and collected in the same manner as taxes imposed by this chapter and shall be in addition to all other penalties and/or interest otherwise imposed. For purposes of this section there shall be a presumption that the taxpayer collected the tax from the customer or purchaser.

Any person violating the provisions of this section shall be guilty of a misdemeanor and, upon conviction, shall be fined in a sum not less than Fifty Dollars ($ 50.00) nor more than One Hundred Dollars ($ 100.00).

[Effective from and after January 1, 2015, this section will read:]

Any person liable for a privilege tax levied and assessed by this chapter except the taxes levied by Sections 27-65-15, 27-65-17(3) and 27-65-21, Mississippi Code of 1972, shall add the amount of such tax due by him to the sales price or gross income and, in addition thereto, shall collect, insofar as practicable, the amount of the tax due by him from the purchaser at the time the sales price or gross income is collected. For purposes of this section, there shall be a presumption that the taxpayer collected the tax from the customer or purchaser.

The commissioner is authorized, in his discretion, to prescribe by rule or regulation, brackets or schedules by which the applicable tax shall be collected from the purchaser.

The commissioner shall have the authority to make changes as necessary by rule or regulation to implement an agreement for the collection of sales tax by direct marketers with limited contact in Mississippi if, in his discretion, it is beneficial to the state for him to do so.

It shall be unlawful for any person, who is liable for a privilege tax levied by this chapter except the taxes levied by Sections 27-65-15, 27-65-17(3) and 27-65-21, Mississippi Code of 1972, to fail or refuse to add to the sales price and collect, insofar as practicable, the amount of tax due by him on each sale, except where the tax was included in the cost of furnishing service when said cost was a factor in the fixing of rates and charges.

The tax due under the provisions of this chapter shall be computed and paid on gross income or gross proceeds of sales of the business, regardless of the fact that small unit sales may be within the bracket of one (1) of the schedules which does not provide for the collection of the tax from the customer.

Nothing in this section with reference to the collection of the tax from the customer shall be construed to impair, abridge, alter or affect the obligation of any contract in existence at the time it becomes effective.

When the tax collected for any filing period is in excess of the amount due, the total tax collected, including that in excess of the computed liability, shall be paid to the commissioner. This provision shall be construed with other provisions of the law and given effect so as to result in the payment to the commissioner of the total tax collected if in excess of the amount due when computed at the applicable rates.

The funds collected by the taxpayer (seller) from the purchaser pursuant to the provisions of this chapter shall be considered "trust fund monies" and the taxpayer shall hold these funds in trust for the State of Mississippi. The funds shall be separately accounted for as provided by regulation of the commissioner. If the taxpayer fails to remit these trust fund monies as required by law, then the taxpayer may be assessed with a penalty in three (3) times the amount of taxes due. This penalty is to be assessed and collected in the same manner as taxes imposed by this chapter and shall be in addition to all other penalties and/or interest otherwise imposed. Notwithstanding any other provision of this section, the penalty imposed in this paragraph shall not be imposed based on any presumption that the taxpayer collected sales tax from the purchaser. The penalty provided in this paragraph shall not be levied unless the commissioner shall prove by preponderance of the evidence that the taxpayer actually collected these trust fund monies from the purchaser and knowingly and intentionally failed to remit them.

Any person violating the provisions of this section shall be guilty of a misdemeanor and, upon conviction, shall be fined in a sum not less than Fifty Dollars ($ 50.00) nor more than One Hundred Dollars ($ 100.00).



§ 27-65-33 - Returns

(1) (a) Except as otherwise provided in this section, the taxes levied by this chapter shall be due and payable on or before the twentieth day of the month next succeeding the month in which the tax accrues, except as otherwise provided. Returns and payments placed in the mail must be postmarked by the due date in order to be considered timely filed, except when the due date falls on a weekend or holiday, returns and payments placed in the mail must be postmarked by the first working day following the due date in order to be considered timely filed. The taxpayer shall make a return showing the gross proceeds of sales or the gross income of the business, and any and all allowable deductions, or exempt sales, and compute the tax due for the period covered.

(b) As compensation for collecting sales and use taxes, complying fully with the applicable statutes, filing returns and supplements thereto and paying all taxes by the twentieth of the month following the period covered, the taxpayer may discount and retain two percent (2%) of the liability on each return subject to the following limitations:

(i) The compensation or discount shall not apply to taxes levied under the provisions of Sections 27-65-19 and 27-65-21, or on charges for ginning cotton under Section 27-65-23.

(ii) The compensation or discount shall not apply to taxes collected by a county official or state agency.

(iii) The compensation or discount shall not exceed Fifty Dollars ($ 50.00) per month, or Six Hundred Dollars ($ 600.00) per calendar year, per business location on each state sales tax return, or on each use tax return.

(iv) The compensation or discount shall not apply to any wholesale tax, the rate of which is equal to or greater than the tax rate applicable to retail sales of the same property or service. The retailer of such items shall be entitled to the compensation based on the tax computed on retail sales before application of the credit for any tax paid to the wholesaler, jobber or other person.

(v) The compensation or discount allowed and taken for any filing period may be reassessed and collected when an audit of a taxpayer's records reveals a tax deficiency for that period.

(c) As compensation for collecting any tax imposed under the authority of a local and private law of the State of Mississippi which is collected and paid to the Department of Revenue in the same or similar manner that state sales taxes are collected and paid, complying fully with such applicable law, filing returns and supplements thereto and paying all taxes by the twentieth of the month following the period covered, the taxpayer may discount and retain two percent (2%) of the liability on each return subject to the following limitations:

(i) The compensation or discount shall not apply to taxes collected by a county official or state agency.

(ii) The compensation or discount shall not exceed Fifty Dollars ($ 50.00) per month, or Six Hundred Dollars ($ 600.00) per calendar year, per business location on each tax return.

(iii) The compensation or discount allowed and taken for any filing period may be reassessed and collected when an audit of a taxpayer's records reveals a tax deficiency for that period.

(2) A taxpayer required to collect sales taxes under this chapter and having an average monthly sales tax liability of at least Fifty Thousand Dollars ($ 50,000.00) for the preceding calendar year shall pay to the Department of Revenue on or before June 25, 2014, and on or before the twenty-fifth day of June of each succeeding year thereafter, an amount equal to at least seventy-five percent (75%) of such taxpayer's estimated sales tax liability for the month of June of the current calendar year, or an amount equal to at least seventy-five percent (75%) of the taxpayer's sales tax liability for the month of June of the preceding calendar year. For the purposes of calculating a taxpayer's estimated sales tax liability for the month of June of the current calendar year, the taxpayer does not have to include taxes due on credit sales for which the taxpayer has not received payment before June 20. Payments required to be made under this subsection must be received by the Department of Revenue no later than June 25 in order to be considered timely made. A taxpayer that fails to comply with the requirements of this subsection may be assessed a penalty in an amount equal to ten percent (10%) of the difference between any amount the taxpayer pays pursuant to this subsection and the taxpayer's actual sales tax liability for the month of June for which the estimated payment was required to be made. Payments made by a taxpayer under this subsection shall not be considered to be collected for the purposes of any sales tax diversions required by law until the taxpayer files a return for the actual sales taxes collected during the month of June. This subsection shall not apply to any agency, department or instrumentality of the United States, any agency, department, institution, instrumentality or political subdivision of the State of Mississippi, or any agency, department, institution or instrumentality of any political subdivision of the State of Mississippi.

(3) All returns shall be sworn to by the taxpayer, if made by an individual, or by the president, vice president, secretary or treasurer of a corporation, or authorized agent, if made on behalf of a corporation. If made on behalf of a partnership, joint venture, association, trust, estate, or in any other group or combination acting as a unit, any individual delegated by such firm shall swear to the return on behalf of the taxpayer. The commissioner may prescribe methods by which the taxpayer may swear to his return.

(4) The commissioner may promulgate rules and regulations to require or permit filing periods of any duration, in lieu of monthly filing periods, for any taxpayer or group thereof.

(5) The commissioner may require the execution and filing by the taxpayer with the commissioner of a good and solvent bond with some surety company authorized to do business in Mississippi as surety thereon in an amount double the aggregate tax liability by such taxpayer for any previous three-month period within the last calendar year or estimated three (3) months' tax liability. The bond is to be conditioned for the prompt payment of such taxes as may be due for each such return.

(6) The commissioner, for good cause, may grant such reasonable additional time within which to make any return required under the provisions of this chapter as he may deem proper, but the time for filing any return shall not be extended beyond the twentieth of the month next succeeding the regular due date of the return without the imposition of interest at the rate of one percent (1%) per month or fractional part of a month from the time the return was due until the tax is paid.

(7) For persistent, willful or recurring failure to make any return and pay the tax shown thereby to be due by the time specified, there shall be added to the amount of tax shown to be due ten percent (10%) damages, or interest at the rate of one percent (1%) per month, or both.

(8) Any taxpayer may, upon making application therefor, obtain from the commissioner an extension of time for the payment of taxes due on credit sales until collections thereon have been made. When such extension is granted, the taxpayer shall thereafter include in each monthly or quarterly report all collections made during the preceding month or quarter, and shall pay the taxes due thereon at the time of filing such report. Such permission may be revoked or denied at the discretion of the commissioner when, in his opinion, a total sales basis will best reflect the taxable income or expedite examination of the taxpayer's records.

(9) Any taxpayer reporting credit sales before collection thereof has been made may take credit on subsequent returns or reports for bad debts actually charged off, if such amounts charged off have previously been included in taxable gross income or taxable gross proceeds of sales, as the case may be, and the tax paid thereon. However, any amounts subsequently collected on accounts that have been charged off as bad debts shall be included in subsequent reports and the tax shall be paid thereon.

(10) In cases where an extension of time has been granted by the commissioner for payment of taxes due on credit sales and the taxpayer thereafter discontinues the business, such taxpayer shall be required to file with the commissioner within ten (10) days, or such further time as the commissioner may direct, from the date of the discontinuance of such business, a special report showing the amounts of any credit sales which have not been included in determining the measure of the tax previously paid and any other information with reference to credit sales as the commissioner may require. The commissioner shall thereupon investigate the facts with reference to credit sales and the condition of the accounts, and shall determine, from the best evidence available, the value of all open accounts, notes or other evidence of debt arising from credit sales. The value of all notes, open accounts and other evidence of debt, as thus determined by the commissioner, shall be used in determining the amount of the tax for which such taxpayer shall be liable. When the amount of the tax shall have been ascertained, the taxpayer shall be required to pay the same within ten (10) days or such further time as the commissioner may allow, notwithstanding the fact that such note or accounts may still remain uncollected.



§ 27-65-35 - Failure to file return; notice

[Effective until January 1, 2015, this section will read:]

If no return is made on or before the due date by any taxpayer required to make a return, the commissioner, as soon as practicable after the due date, shall make an assessment of taxes and damages from any information available, which shall be prima facie correct. The commissioner shall give written notice to the taxpayer of the tax and damages thus assessed and demand payment within sixty (60) days from the date of the notice. The notice shall be sent by mail to the taxpayer, or delivered by an agent of the commissioner either to the taxpayer or someone of suitable age and discretion at the taxpayer's place of business or residence. However, if the taxpayer shall file a return and pay the tax shown to be due within sixty (60) days from the date of the assessment, the return and payment shall be accepted in lieu of the assessment.

[Effective from and after January 1, 2015, this section will read:]

If no return is made on or before the due date by any taxpayer required to make a return, the commissioner, as soon as practicable after the due date, shall make an assessment of taxes and damages from any information available, which shall be prima facie correct. The commissioner shall give written notice by mail or by personal delivery to the taxpayer of the tax and damages thus assessed and demand payment within sixty (60) days from the date the commissioner mailed or hand delivered the notice. In the case of an individual, the notice shall be sent by mail to the taxpayer or delivered by an agent of the commissioner to the taxpayer, to a manager or general agent at the taxpayer's place of business or to someone above the age of sixteen (16) years at the taxpayer's residence. In the case of a partnership, the notice shall be sent by mail to the partnership or delivered by an agent of the commissioner to any partner, to a manager or general agent at the taxpayer's place of business or to someone above the age of sixteen (16) years at the residence of any partner. In the case of a corporation, limited liability company, joint venture, association, estate, trust or other group or combination acting as a unit, including any government entity, the notice shall be sent by mail to the taxpayer or delivered by an agent of the commissioner to an officer of the entity, to someone above the age of sixteen (16) years at the residence of an officer of the entity or to a manager or general agent at the taxpayer's place of business. However, if the taxpayer shall file a return and pay the tax shown to be due within sixty (60) days from the date the commissioner mailed or hand delivered the assessment, the return and payment shall be accepted in lieu of the assessment.



§ 27-65-37 - Assessment of tax by commissioner

[Effective until January 1, 2015, this section will read:]

(1) If adequate records of the gross income or gross proceeds of sales are not maintained or invoices preserved as provided herein, or if an audit of the records of a taxpayer, or any return filed by him, or any other information discloses that taxes are due and unpaid, the commissioner shall make assessments of taxes, damages, and interest from any information available, which shall be prima facie correct. However, if in an audit of the records of a taxpayer it is determined that during the period being audited the taxpayer reported and paid tax in accordance with a method used during a prior period which had been audited by the commissioner and not found to result in any additional tax due, the commissioner shall be estopped from collecting any additional tax as a result of the use of this previously audited method for any period prior to notification by the commissioner or his agent during the current audit that use of the previously audited method would result in additional tax being due if it is determined, through all information available regarding this taxpayer, that:

(a) The method in issue was previously audited by the commissioner with no additional tax determined to be due under such method;

(b) The method under consideration in the current audit is the same method that was used in the prior audit;

(c) There has not been a statutory or regulatory change that would have resulted in additional tax being due under this method after the statutory or regulatory change; and

(d) The taxpayer detrimentally relied on the fact that this method had been previously audited and not found to result in additional tax.

(2) The commissioner shall give notice to the taxpayer of the assessments and demand payment of the tax, damages and interest within sixty (60) days from the date of the notice. The notice shall be sent by regular mail or delivered by an agent of the commissioner either to the taxpayer or someone of suitable age and discretion at the taxpayer's residence or place of business.

(3) If the taxpayer shall fail or refuse to comply with the notice of assessment or shall fail to petition for a hearing, the commissioner shall proceed as provided in Section 27-65-39.

[Effective from and after January 1, 2015, this section will read:]

(1) If adequate records of the gross income or gross proceeds of sales are not maintained or invoices preserved as provided herein, or if an audit of the records of a taxpayer, or any return filed by him, or any other information discloses that taxes are due and unpaid, the commissioner shall make assessments of taxes, damages, and interest from any information available, which shall be prima facie correct. However, if in an audit of the records of a taxpayer it is determined that during the period being audited the taxpayer reported and paid tax in accordance with a method used during a prior period which had been audited by the commissioner and not found to result in any additional tax due, the commissioner shall be estopped from collecting any additional tax as a result of the use of this previously audited method for any period prior to notification by the commissioner or his agent during the current audit that use of the previously audited method would result in additional tax being due if it is determined, through all information available regarding this taxpayer, that:

(a) The method in issue was previously audited by the commissioner with no additional tax determined to be due under such method;

(b) The method under consideration in the current audit is the same method that was used in the prior audit;

(c) There has not been a statutory or regulatory change that would have resulted in additional tax being due under this method after the statutory or regulatory change; and

(d) The taxpayer detrimentally relied on the fact that this method had been previously audited and not found to result in additional tax.

(2) The commissioner shall give notice to the taxpayer of the assessments and demand payment of the tax, damages and interest within sixty (60) days from the date the commissioner mailed or hand delivered the notice. The notice shall be sent by regular first class mail or delivered by an agent of the commissioner. In the case of an individual, the notice shall be sent by mail to the taxpayer or delivered by an agent of the commissioner to the taxpayer, to a manager or general agent at the taxpayer's place of business or to someone above the age of sixteen (16) years at the taxpayer's residence. In the case of a partnership, the notice shall be sent by mail to the partnership or delivered by an agent of the commissioner to any partner, to a manager or general agent at the taxpayer's place of business or to someone above the age of sixteen (16) years at the residence of any partner. In the case of a corporation, limited liability company, joint venture, association, estate, trust or other group or combination acting as a unit, including any government entity, the notice shall be sent by mail to the taxpayer or delivered by an agent of the commissioner to an officer of the entity, to someone above the age of sixteen (16) years at the residence of an officer of the entity or to a manager or general agent at the taxpayer's place of business.

(3) If the taxpayer shall fail or refuse to comply with the notice of assessment or shall fail to petition for a hearing, the commissioner shall proceed as provided in Section 27-65-39.



§ 27-65-39 - Penalties for deficient or delinquent return

[Effective until January 1, 2015, this section will read:]

If any part of the deficient or delinquent tax is due to negligence or failure to comply with the provisions of this chapter or authorized rules and regulations promulgated under the provisions of this chapter without intent to defraud, there may be added as damages ten percent (10%) of the total amount of deficiency or delinquency in the tax, or interest at the rate of one percent (1%) per month, or both, from the date such tax was due until paid, and the tax, damages and interest shall become payable upon notice and demand by the commissioner.

If any part of the deficient or delinquent tax is due to intentional disregard of the provisions of this chapter or authorized rules and regulations promulgated under the provisions of this chapter, or to fraud with intent to evade the law, then there shall be added as damages fifty percent (50%) of the total amount of the deficiency or delinquency of the tax, and in such case the whole amount of tax unpaid, including the charges so added, shall become due and payable upon notice and demand by the commissioner, and interest of one percent (1%) per month of the tax shall be added from the date such tax was due until paid.

[Effective from and after January 1, 2015, this section will read:]

If any part of the deficient or delinquent tax is due to negligence or failure to comply with the provisions of this chapter or authorized rules and regulations promulgated under the provisions of this chapter without intent to defraud, there may be added as damages ten percent (10%) of the total amount of deficiency or delinquency in the tax, or interest at the rate of one percent (1%) per month, except as otherwise provided in this section, or both, from the date such tax was due until paid, and the tax, damages and interest shall become payable upon notice and demand by the commissioner.

If any part of the deficient or delinquent tax is due to intentional disregard of the provisions of this chapter or authorized rules and regulations promulgated under the provisions of this chapter, or is due to fraud with intent to evade the law, then there may be added as damages fifty percent (50%) of the total amount of the deficiency or delinquency of the tax, and in such case the whole amount of tax unpaid, including the charges so added, shall become due and payable upon notice and demand by the commissioner, and interest of one percent (1%) per month, except as otherwise provided in this section, of the total amount of the deficiency or delinquency of the tax may be added from the date such tax was due until paid. Provided, however, no such damages shall be added if the taxpayer establishes reasonable cause for his negligence or failure to comply. A taxpayer's purported disregard of instructions given through an audit shall not be a basis for the imposition of the penalty provided in this paragraph.

For taxes assessed by the commissioner on or after January 1, 2015, the rate of any interest assessed under this section shall be:

(a) Nine-tenths of one percent (9/10 of 1%) per month for such taxes assessed on or after January 1, 2015, and before January 1, 2016;

(b) Eight-tenths of one percent (8/10 of 1%) per month for such taxes assessed on or after January 1, 2016, and before January 1, 2017;

(c) Seven-tenths of one percent (7/10 of 1%) per month for such taxes assessed on or after January 1, 2017, and before January 1, 2018;

(d) Six-tenths of one percent (6/10 of 1%) per month for such taxes assessed on or after January 1, 2018, and before January 1, 2019; and

(e) One-half of one percent (1/2 of 1%) per month for such taxes assessed on or after January 1, 2019.



§ 27-65-40 - Effect of state officer's or employee's failure to pay state sales tax

If any officer or employee of the State of Mississippi, or any political subdivision thereof, does not pay the state sales tax for which he is responsible to pay within two (2) months after such sales tax becomes due and payable, he shall not be eligible to receive any salary or other emoluments of office from this state, or from any political subdivision thereof, until said sales tax, interest and penalty, if any, shall be paid in full. This provision shall apply to any installments of sales tax due, after the first installment, to require payment of the entire balance of tax due, plus interest and penalty, if any, before an officer or employee of the State of Mississippi, or any political subdivision thereof, is eligible to draw any salary or other emoluments of office. The Tax Commissioner is required to furnish the State Fiscal Officer or appropriate fiscal officer of the political subdivision, as the case may be, with notice that sales taxes have not been paid. This notice shall serve as a stop order upon any salary due any employee or officer. Disregard of this notice creating personal liability against such fiscal officer for the full amount of the sales tax due, plus interest and penalty. For purposes of this section, a political subdivision includes, but is not limited to, a county or separate school district, institution of higher learning, state college or university, or state community college. The sales tax may be paid with uncertified check during such time and under such regulations as the Commissioner shall prescribe, but if the check so received is not paid by the bank on which it is drawn, the taxpayer for whom such check is tendered shall remain liable for the payment of the tax and all penalties, the same as if such check had not been tendered.



§ 27-65-41 - Tax constitutes a debt

The tax imposed by this chapter or damages assessed or interest applied by authority of this chapter shall constitute a debt due the State of Mississippi from the time the tax is due until it is paid and shall be a lien upon the property or rights to property of any person subject to the provisions of this chapter including the statute of limitations set forth in Section 27-65-42.



§ 27-65-42 - Statute of limitations

(1) The amount of taxes due on any return which has been filed as required by this chapter shall be determined and assessed within thirty-six (36) months from the date the return was filed except as otherwise provided in this section and Section 27-65-55.

(2) When an examination of a taxpayer's records to verify returns made under this chapter has been initiated and the taxpayer notified of the examination, either by certified mail or personal delivery by an agent of the commissioner, within the thirty-six-month examination period provided for in subsection (1) of this section, the determination of the correct tax liability shall be made by the commissioner within one (1) year after the expiration of the thirty-six-month examination period; however, this limitation shall not apply:

(a) To any tax period for which the taxpayer failed to file a return, in which case the tax, including any applicable penalties and interest, may be assessed by the commissioner at any time and the tax, penalties and/or interest so assessed may be collected by the commissioner as otherwise provided by law.

(b) In the case of a false or fraudulent return with the intent to evade tax. In such a case the commissioner is authorized to compute, determine, and assess at any time the estimated amount of tax due on the return, including any applicable penalties and interest, from any information in his or her possession, and after the tax, penalties and/or interest are assessed, to collect them as otherwise provided by law.

(c) In the case of an agreement in writing entered into by the commissioner and the taxpayer, made prior to the expiration of the applicable time periods provided for in subsections (1) and (2) of this section, consenting to the examination of a return. In such a case the determination of a tax overpayment or deficiency and/or the issuance of an assessment may be made within the agreed upon period. The period agreed upon may be extended by subsequent agreements in writing made before the expiration of the previously agreed upon period.

(d) In a case in which a taxpayer requests an extension of time for filing any return required by this chapter, and the request is granted. In such a case the limitation of time for examining the return and determining any tax overpayment or assessing any tax deficiency from the return shall be extended for a like period.

(3) Taxpayers shall keep and maintain an accurate and complete set of records and other information sufficient to allow the department to determine the correct amount of tax due. The records and other information shall be open and available for inspection by the department upon request at a reasonable time and location. Refusal or delay by the taxpayer to provide documentation for examination upon the department's request shall result in an assessment being made from any information available, which shall be prima facie correct.



§ 27-65-43 - Taxpayer must keep records

It shall be the duty of every person taxable under this chapter to keep and preserve for a period of three (3) years adequate records of the gross income, gross receipts or gross proceeds of sales of the business, including all invoices of merchandise purchased, all bank statements and cancelled checks, and all other books or accounts as may be necessary to determine the amount of tax for which he is liable. Said records shall be adequate in substance to conform with the provisions of this chapter and the regulations promulgated by the commissioner, and all of such records shall be written in the English language. All records shall be open for examination, at any time, by the commissioner or his duly authorized agent.

The commissioner may require any information or records from computer information systems on media common to those systems. Taxpayers' records may be sampled for audit purposes at the discretion of the commissioner and any assessment rendered as a result of same shall be considered prima facie correct.

The records provided for in this section shall be kept at the taxpayer's principal place of business within this state, and failure to keep and allow examination of such records shall subject the taxpayer to all the penalties of Section 27-65-85 of this chapter.



§ 27-65-51 - Disbursement from treasury to taxpayer

In the event a final judgment is rendered in favor of the taxpayer in a suit to recover illegal taxes, and provided the taxpayer is not otherwise indebted to the state, it shall be the duty of the state auditor, upon receipt of a certified copy of the final judgment, to issue a warrant directed to the state treasurer, in favor of the taxpayer, to pay the part of the illegal tax as was paid into the state treasury, and to certify to the treasurer of any municipality, county or other taxing authority as to the amount of the illegal taxes paid to such municipality, county, or other taxing authority having received any part of the illegal tax, who is required hereby to refund the amount of such taxes certified by the auditor, included in the amount for which the judgment was rendered in favor of the taxpayer.

If any municipality, county or other taxing authority, having received any part of taxes for the recovery of which such judgment is rendered, is unable, unwilling or otherwise fails or refuses to make refund of the amount certified by the state auditor to be due such taxpayer, then the commissioner is hereby authorized to withhold from such municipality, county, or other taxing authority, sufficient funds from any subsequent amount which may be due to such municipality, county, or other taxing authority, to cover the amount not refunded to the taxpayer. Any such amount so withheld shall be paid into the state treasury and a warrant issued by the state auditor against such fund in payment of the balance due under the judgment rendered in favor of the taxpayer for such taxes.



§ 27-65-53 - Refunds

If the commissioner finds that the taxpayer has overpaid his tax for any reason and the taxpayer has discontinued business and there is no subsequent liability upon which the excess may be credited, or if the amount of the excess so paid shall exceed the estimated liability for the next twelve (12) months, the excess shall be refunded to the taxpayer. Such amount shall be certified to the State Auditor of Public Accounts by the commission. The said auditor is hereby authorized to make such investigation and audit of the claim as he finds necessary. If he finds that the commissioner is correct in his determination, the auditor may issue his warrant to the State Treasurer in favor of the taxpayer for the amount of tax erroneously paid into the State Treasury, such refunds to be made from current sales tax collections. If part of the overpayment has been disbursed to any municipality or state institution of higher learning, under authority of Section 27-65-75, the municipality or state institution of higher learning, having erroneously received the money, shall adjust the amount with the commissioner, or the overpayment may be withheld by the state from any funds due by the state to the municipality or state institution of higher learning.

Provided, that where the taxpayer has overpaid his tax, the commissioner may give credit for same and allow the taxpayer to take credit on a subsequent return or, if necessary, in his discretion, have the taxpayer file for a refund as provided herein.

If any overpayment of tax as reflected in an application or amended return, or both, filed by the taxpayer, and verified by the commissioner or otherwise determined to be due by the commissioner or commission, is not refunded or credited to a taxpayer's account within ninety (90) days after the application or amended return is filed or the date the commission or commissioner determines a refund is due, whichever is later, interest at the rate of one percent (1%) per month shall be allowed on such overpayment computed for the period after expiration of the ninety-day period provided herein to the date of payment.



§ 27-65-55 - Liability of seller and purchaser of business, certain stockholders of small business corporations and agents for out-of-state dealers

(1) The tax imposed by this chapter shall be a lien upon the property of any person subject to the provisions thereof who shall sell out his business or stock of goods, or shall quit business, and such person shall be required to make out the return provided for under Section 27-65-33 within ten (10) days after the date he sold out his business or stock of goods, or quit business, and pay the tax imposed by this chapter. The purchaser or transferee in business shall be required to withhold sufficient of the purchase money to cover the amount of any taxes, damages and interest due until such time as the former owner shall produce a receipt from the commissioner showing that such liability has been paid, or a certificate that no taxes are due. In the event the former owner shall fail to pay any taxes, damages and interest due the state within the time allowed, the successor in business shall pay such taxes, damages and interest to the commissioner upon demand. If the purchaser or transferee of a business or stock of goods shall fail to withhold purchase money as provided and the taxes, damages and interest shall be due and unpaid after the period of ten (10) days allowed, he shall be personally liable for the payment of taxes, damages and interest of the former owner, and the property sold or transferred may be proceeded against by the commissioner in the hands of the purchaser or transferee as though no sale or transfer had been made.

(2) Persons owning stock of ten percent (10%) or more of the total of corporations or ten percent (10%) interest in limited liability companies with thirty-five (35) or fewer owners and exercising responsibility for fiscal management, also shall be liable for sales taxes levied by this chapter upon such corporations when such taxes become due and unpaid to the extent that such taxes accrued while such person was exercising responsibility for fiscal management. The liability under this subsection is derivative of the corporation or limited liability company, and the thirty-six-month assessment period in Section 27-65-42 will begin to run after the liability of the corporation or limited liability company becomes final. A person being assessed under this subsection may appeal his liability under Section 27-77-5 solely regarding the issue of the ownership interest and management requirements of this subsection. The commissioner shall make assessments against said persons of such taxes, damages and interest, and effect collection by the same procedures herein provided for assessment and collection of all taxes levied by this chapter.

(3) Any person, acting as agent for a dealer who has no permanent place of business in this state, who sells tangible personal property in this state, either at auction or as a transient vendor, shall be liable for collection of sales tax, where applicable, and payment of the same of this state unless the vendor principal is authorized to collect the tax and is registered under Section 27-65-27. Such persons shall maintain for a period of three (3) years adequate records which shall be available for inspection by the commissioner or his agent and which shall reveal the true sales tax liability of all parties to each transaction. Failure to maintain and permit examination of such records shall render the agent liable for sales tax accruing from all sales as determined by the commissioner from any information available. The commissioner shall effect collection by the same procedures herein provided for assessment and collection of all taxes levied by this chapter.



§ 27-65-57 - Enrolling a judgment

If any person liable for the payment of sales taxes, damages or interest fails or refuses to pay them after receiving the notice and demand as provided in Sections 27-65-35 and 27-65-37, and if such person has not filed a timely appeal to the board of review as provided by law, the commissioner may file a notice of a tax lien for the sales taxes, damages and interest with the circuit clerk of the county in which the taxpayer resides or owns property which shall be enrolled as a judgment on the judgment roll.

Immediately upon receipt of the notice of the tax lien for sales taxes, damages and interest, the circuit clerk shall enter the notice of a tax lien as a judgment upon the judgment roll and show in the appropriate columns the name of the taxpayer as judgment debtor, the name of the commissioner or State Tax Commission as judgment creditor, the amount of the taxes, damages and interest, and the date and time of enrollment. The judgment shall be valid as against mortgagees, pledgees, entrusters, purchasers, judgment creditors, and other persons from the time of filing with the clerk. The amount of the judgment shall be a debt due the State of Mississippi and remain a lien upon all property and rights to property belonging to the taxpayer, both real and personal, including choses in action, with the same force and like effect as any enrolled judgment of a court of record, and shall continue until satisfied. The judgment shall be the equivalent of any enrolled judgment of a court of record and shall serve as authority for the issuance of writs of execution, writs of attachment, writs of garnishment or other remedial writs. The commissioner may issue warrants for collection of sales taxes from such judgments, in lieu of the issuance of any remedial writ by the circuit clerk, as provided in Sections 27-65-59 and 27-65-61 hereof; however, such judgment shall not be a lien upon the property of the taxpayer for a longer period than seven (7) years from the date of the filing of the notice of tax lien for sales taxes, damages and interest unless action be brought thereon before the expiration of such time or unless the commissioner refiles the notice of tax lien before the expiration of such time. The judgment shall be a lien upon the property of the taxpayer for a period of seven (7) years from the date of refiling the notice of tax lien unless action be brought thereon before the expiration of such time or unless the commissioner refiles the notice of tax lien before the expiration of such time. There shall be no limit upon the number of times that the commissioner may refile notices of tax liens.

Upon failure to pay the taxes imposed under this chapter by any taxpayer who has executed any bond under provisions of this chapter, the commissioner shall give notice of the failure to the sureties of the bond and demand payment of the tax, damages and interest within ten (10) days. If the sureties on the taxpayer's bond shall fail or refuse to pay the penal sum demanded within the ten (10) days allowed, the commissioner shall file a notice of tax lien with the circuit clerk of the county in which the sureties reside or own property which shall be enrolled upon the judgment roll, and the commissioner may proceed to collect from the sureties as hereinafter provided for collecting from any judgment debtor.

The commissioner is hereby authorized to pay the clerk's fee for enrolling the notice of tax lien out of funds appropriated by the Legislature to defray expenses of the State Tax Commission.



§ 27-65-59 - Warrant for collection of tax

The commissioner may issue a warrant under official seal directed to the sheriff of any county of the state, or to a special agent of the commission, commanding him to immediately seize and sell the real and personal property of the person owning the same found within the county in which the judgment is enrolled for the payment of the amount of tax, damages and interest, if any, as set forth in the warrant, and the cost of executing the warrant.



§ 27-65-61 - Jeopardy assessment and warrant

If the commissioner has cause to believe and believes that the collection of taxes due by any taxpayer will be jeopardized by delay, he may assess such taxes immediately, together with damages and interest, and may immediately file with the circuit clerk a notice of tax lien for sales taxes, damages, and interest and issue a jeopardy warrant under official seal directed to the sheriff of any county of this state or to a special agent of the tax commission.

The circuit clerk shall proceed as provided in Section 27-65-57 upon receiving a copy of the notice of tax lien from the commissioner. Any tax determined to be due under a jeopardy assessment shall be a debt due to the state, and, when thus enrolled upon the judgment roll of the county, shall be the equivalent of any enrolled judgment of a court of record, and shall constitute a lien on all property and rights to property of the judgment debtor. The sheriff, or the special agent, as the case may be, upon receipt of the jeopardy warrant, shall immediately proceed in accordance with Section 27-65-63. However, where property has been seized under authority of a jeopardy warrant, the taxpayer may file a petition for a hearing and revision of the assessment with the commissioner at any time prior to the date of the sale, provided such taxpayer executes a supersedeas surety bond in a surety company authorized to do business and doing business in this state for double the amount of the assessment. Such bond shall be conditioned that any taxes, damages, interest and costs adjudged to be due after the hearing will be paid promptly upon order of the state tax commission.



§ 27-65-63 - Execution of warrant by sheriff or special agent; fees.

The sheriff or special agent of the Tax Commission, upon receipt of a warrant or a jeopardy warrant, shall immediately seize any property of the taxpayer named in the warrant, in all respects, with like effect, and in the manner prescribed by law with respect to executions of judgments, and he shall execute such warrant and return it to the commissioner, and pay to him the money collected by virtue thereof by the date specified therein, but not to exceed sixty (60) days.

The sheriff or special agent shall be entitled to the fees for his services in the same amount, and to be collected in like manner, as provided by Section 25-7-19, Mississippi Code of 1972, for like services under a writ of execution. Provided, however, that the minimum total of all such fees shall be Ten Dollars ($ 10.00). All such fees collected by a special agent of the Tax Commission shall be paid to the Tax Commission and deposited in a fund to be expended by the chairman to help defray the costs of carrying out the provisions of this chapter. Provided, further, that when a warrant issued to a sheriff shall be withdrawn by the commissioner prior to its expiration date, the commissioner is authorized to pay to the sheriff the fees allowed by law for services actually performed and costs actually incurred, out of money collected as fees from the taxpayer, or from funds appropriated for the operation of the Tax Commission.

Real property shall be disposed of according to Section 13-3-163, Mississippi Code of 1972, and, except as otherwise provided in this paragraph, personal property shall be disposed of according to Section 13-3-165, Mississippi Code of 1972. However, perishable personal property may be disposed of as provided by Section 13-3-167, Mississippi Code of 1972. In addition to the advertising requirements provided in Section 13-3-165 for the sale of personal property, the Tax Commission may, when the commissioner determines the need to do so, advertise sales of personal property in any additional manner determined appropriate by the commissioner. The costs of any such additional advertising shall be considered a cost of the sale and shall be collected from the proceeds of the sale. The failure to advertise the sale of personal property in any form other than that required by Section 13-3-165 shall not invalidate a sale. For any sale of property by the Tax Commission, the commissioner may determine acceptable methods of payments to be received from the highest bidder for any sale.



§ 27-65-65 - Commissioner may bid at sales

When any property is offered for sale under the authority of a warrant or writ of execution for the collection of sales taxes, damages or interest, and no bid is submitted equal to the reasonable value of the property, the commissioner or his agent may bid therefor on behalf of the State of Mississippi an amount not to exceed the amount of the warrant and costs, and if declared the successful bidder for that particular piece of property, such title as may be conveyed shall pass to the state, and the state's interest in the property may then be sold at public or private sale to the best interest of the state.



§ 27-65-67 - Alias executions

Whenever any property, personal or real, which is seized and sold by virtue of the foregoing provisions, is not sufficient to satisfy the claim of the State of Mississippi for which distraint or seizure is made, the commissioner may, thereafter, and as often as the same may be necessary, issue alias warrants or have issued alias writs of execution authorizing the sheriff or special agent of the tax commission to proceed to seize and sell in like manner any other property liable to seizure of the person against whom such claim exists, until the amount due from him, together with all expenses, is fully paid.



§ 27-65-69 - Sheriff and special agent not personally liable

Every warrant issued to a sheriff of any county of this state, or to a special agent of the State Tax Commission, shall provide that the State Tax Commission will indemnify and save harmless the said sheriff or special agent against all damages which he may sustain in consequence of the seizure and sale of the property, and the commissioner is hereby authorized to pay all obligations which may accrue by reason of the issuance and execution of any warrant authorized by this chapter, out of funds appropriated by the Legislature to defray the expenses of the State Tax Commission. Any claimant shall be barred of any action against the sheriff or special agent of the tax commission for damages sustained by the same as a consequence of the levying of process authorized by this chapter.



§ 27-65-71 - Enforcement not to be enjoined

No injunction shall be awarded by any court or judge to restrain the collection of the taxes imposed by this chapter, or to restrain the enforcement of this chapter. The provisions of Section 11-13-11, Mississippi Code of 1972, shall not apply to taxes imposed by this chapter.



§ 27-65-73 - Sales tax as additional tax; remittances; how made

The tax imposed by this chapter shall be in addition to all other licenses and taxes levied by law as a condition precedent to engaging in any business taxable hereunder, except as in this chapter otherwise specifically provided. But no municipality or levee district shall be authorized to levy any tax by virtue of the provisions of this chapter.

All remittances of taxes imposed by this chapter shall be made to the commissioner by bank draft, check, cashier's check, money order or money. The commissioner shall issue his receipts therefor to the taxpayer, when requested, and shall deposit all moneys received in the state treasury on the same day collected. Provided, however, no remittance other than cash shall be final discharge of liability for the tax herein assessed and levied unless and until it has been paid in cash to the commissioner.

The apportionment of tax collections as provided by Section 27-65-75 shall be certified by the state tax commission to the state treasurer to be distributed as provided by law upon warrant of the state auditor or by electronic funds transfer.



§ 27-65-75 - Distribution of sales taxes, contractor taxes, motor fuels taxes, and other revenue collected under this chapter

On or before the fifteenth day of each month, the revenue collected under the provisions of this chapter during the preceding month shall be paid and distributed as follows:

(1) (a) On or before August 15, 1992, and each succeeding month thereafter through July 15, 1993, eighteen percent (18%) of the total sales tax revenue collected during the preceding month under the provisions of this chapter, except that collected under the provisions of Sections 27-65-15, 27-65-19(3) and 27-65-21, on business activities within a municipal corporation shall be allocated for distribution to the municipality and paid to the municipal corporation. On or before August 15, 1993, and each succeeding month thereafter, eighteen and one-half percent (18-1/2%) of the total sales tax revenue collected during the preceding month under the provisions of this chapter, except that collected under the provisions of Sections 27-65-15, 27-65-19(3), 27-65-21 and 27-65-24, on business activities within a municipal corporation shall be allocated for distribution to the municipality and paid to the municipal corporation.

A municipal corporation, for the purpose of distributing the tax under this subsection, shall mean and include all incorporated cities, towns and villages.

Monies allocated for distribution and credited to a municipal corporation under this paragraph may be pledged as security for a loan if the distribution received by the municipal corporation is otherwise authorized or required by law to be pledged as security for such a loan.

In any county having a county seat that is not an incorporated municipality, the distribution provided under this subsection shall be made as though the county seat was an incorporated municipality; however, the distribution to the municipality shall be paid to the county treasury in which the municipality is located, and those funds shall be used for road, bridge and street construction or maintenance in the county.

(b) On or before August 15, 2006, and each succeeding month thereafter, eighteen and one-half percent (18-1/2%) of the total sales tax revenue collected during the preceding month under the provisions of this chapter, except that collected under the provisions of Sections 27-65-15, 27-65-19(3) and 27-65-21, on business activities on the campus of a state institution of higher learning or community or junior college whose campus is not located within the corporate limits of a municipality, shall be allocated for distribution to the state institution of higher learning or community or junior college and paid to the state institution of higher learning or community or junior college.

(2) On or before September 15, 1987, and each succeeding month thereafter, from the revenue collected under this chapter during the preceding month, One Million One Hundred Twenty-five Thousand Dollars ($ 1,125,000.00) shall be allocated for distribution to municipal corporations as defined under subsection (1) of this section in the proportion that the number of gallons of gasoline and diesel fuel sold by distributors to consumers and retailers in each such municipality during the preceding fiscal year bears to the total gallons of gasoline and diesel fuel sold by distributors to consumers and retailers in municipalities statewide during the preceding fiscal year. The Department of Revenue shall require all distributors of gasoline and diesel fuel to report to the department monthly the total number of gallons of gasoline and diesel fuel sold by them to consumers and retailers in each municipality during the preceding month. The Department of Revenue shall have the authority to promulgate such rules and regulations as is necessary to determine the number of gallons of gasoline and diesel fuel sold by distributors to consumers and retailers in each municipality. In determining the percentage allocation of funds under this subsection for the fiscal year beginning July 1, 1987, and ending June 30, 1988, the Department of Revenue may consider gallons of gasoline and diesel fuel sold for a period of less than one (1) fiscal year. For the purposes of this subsection, the term "fiscal year" means the fiscal year beginning July 1 of a year.

(3) On or before September 15, 1987, and on or before the fifteenth day of each succeeding month, until the date specified in Section 65-39-35, the proceeds derived from contractors' taxes levied under Section 27-65-21 on contracts for the construction or reconstruction of highways designated under the highway program created under Section 65-3-97 shall, except as otherwise provided in Section 31-17-127, be deposited into the State Treasury to the credit of the State Highway Fund to be used to fund that highway program. The Mississippi Department of Transportation shall provide to the Department of Revenue such information as is necessary to determine the amount of proceeds to be distributed under this subsection.

(4) On or before August 15, 1994, and on or before the fifteenth day of each succeeding month through July 15, 1999, from the proceeds of gasoline, diesel fuel or kerosene taxes as provided in Section 27-5-101(a)(ii)1, Four Million Dollars ($ 4,000,000.00) shall be deposited in the State Treasury to the credit of a special fund designated as the "State Aid Road Fund," created by Section 65-9-17. On or before August 15, 1999, and on or before the fifteenth day of each succeeding month, from the total amount of the proceeds of gasoline, diesel fuel or kerosene taxes apportioned by Section 27-5-101(a)(ii)1, Four Million Dollars ($ 4,000,000.00) or an amount equal to twenty-three and one-fourth percent (23-1/4%) of those funds, whichever is the greater amount, shall be deposited in the State Treasury to the credit of the "State Aid Road Fund," created by Section 65-9-17. Those funds shall be pledged to pay the principal of and interest on state aid road bonds heretofore issued under Sections 19-9-51 through 19-9-77, in lieu of and in substitution for the funds previously allocated to counties under this section. Those funds may not be pledged for the payment of any state aid road bonds issued after April 1, 1981; however, this prohibition against the pledging of any such funds for the payment of bonds shall not apply to any bonds for which intent to issue those bonds has been published for the first time, as provided by law before March 29, 1981. From the amount of taxes paid into the special fund under this subsection and subsection (9) of this section, there shall be first deducted and paid the amount necessary to pay the expenses of the Office of State Aid Road Construction, as authorized by the Legislature for all other general and special fund agencies. The remainder of the fund shall be allocated monthly to the several counties in accordance with the following formula:

(a) One-third (1/3) shall be allocated to all counties in equal shares;

(b) One-third (1/3) shall be allocated to counties based on the proportion that the total number of rural road miles in a county bears to the total number of rural road miles in all counties of the state; and

(c) One-third (1/3) shall be allocated to counties based on the proportion that the rural population of the county bears to the total rural population in all counties of the state, according to the latest federal decennial census.

For the purposes of this subsection, the term "gasoline, diesel fuel or kerosene taxes" means such taxes as defined in paragraph (f) of Section 27-5-101.

The amount of funds allocated to any county under this subsection for any fiscal year after fiscal year 1994 shall not be less than the amount allocated to the county for fiscal year 1994.

Any reference in the general laws of this state or the Mississippi Code of 1972 to Section 27-5-105 shall mean and be construed to refer and apply to subsection (4) of Section 27-65-75.

(5) One Million Six Hundred Sixty-six Thousand Six Hundred Sixty-six Dollars ($ 1,666,666.00) each month shall be paid into the special fund known as the "State Public School Building Fund" created and existing under the provisions of Sections 37-47-1 through 37-47-67. Those payments into that fund are to be made on the last day of each succeeding month hereafter.

(6) An amount each month beginning August 15, 1983, through November 15, 1986, as specified in Section 6 of Chapter 542, Laws of 1983, shall be paid into the special fund known as the Correctional Facilities Construction Fund created in Section 6 of Chapter 542, Laws of 1983.

(7) On or before August 15, 1992, and each succeeding month thereafter through July 15, 2000, two and two hundred sixty-six one-thousandths percent (2.266%) of the total sales tax revenue collected during the preceding month under the provisions of this chapter, except that collected under the provisions of Section 27-65-17(2), shall be deposited by the department into the School Ad Valorem Tax Reduction Fund created under Section 37-61-35. On or before August 15, 2000, and each succeeding month thereafter, two and two hundred sixty-six one-thousandths percent (2.266%) of the total sales tax revenue collected during the preceding month under the provisions of this chapter, except that collected under the provisions of Section 27-65-17(2), shall be deposited into the School Ad Valorem Tax Reduction Fund created under Section 37-61-35 until such time that the total amount deposited into the fund during a fiscal year equals Forty-two Million Dollars ($ 42,000,000.00). Thereafter, the amounts diverted under this subsection (7) during the fiscal year in excess of Forty-two Million Dollars ($ 42,000,000.00) shall be deposited into the Education Enhancement Fund created under Section 37-61-33 for appropriation by the Legislature as other education needs and shall not be subject to the percentage appropriation requirements set forth in Section 37-61-33.

(8) On or before August 15, 1992, and each succeeding month thereafter, nine and seventy-three one-thousandths percent (9.073%) of the total sales tax revenue collected during the preceding month under the provisions of this chapter, except that collected under the provisions of Section 27-65-17(2), shall be deposited into the Education Enhancement Fund created under Section 37-61-33.

(9) On or before August 15, 1994, and each succeeding month thereafter, from the revenue collected under this chapter during the preceding month, Two Hundred Fifty Thousand Dollars ($ 250,000.00) shall be paid into the State Aid Road Fund.

(10) On or before August 15, 1994, and each succeeding month thereafter through August 15, 1995, from the revenue collected under this chapter during the preceding month, Two Million Dollars ($ 2,000,000.00) shall be deposited into the Motor Vehicle Ad Valorem Tax Reduction Fund established in Section 27-51-105.

(11) Notwithstanding any other provision of this section to the contrary, on or before February 15, 1995, and each succeeding month thereafter, the sales tax revenue collected during the preceding month under the provisions of Section 27-65-17(2) and the corresponding levy in Section 27-65-23 on the rental or lease of private carriers of passengers and light carriers of property as defined in Section 27-51-101 shall be deposited, without diversion, into the Motor Vehicle Ad Valorem Tax Reduction Fund established in Section 27-51-105.

(12) Notwithstanding any other provision of this section to the contrary, on or before August 15, 1995, and each succeeding month thereafter, the sales tax revenue collected during the preceding month under the provisions of Section 27-65-17(1) on retail sales of private carriers of passengers and light carriers of property, as defined in Section 27-51-101 and the corresponding levy in Section 27-65-23 on the rental or lease of these vehicles, shall be deposited, after diversion, into the Motor Vehicle Ad Valorem Tax Reduction Fund established in Section 27-51-105.

(13) On or before July 15, 1994, and on or before the fifteenth day of each succeeding month thereafter, that portion of the avails of the tax imposed in Section 27-65-22 that is derived from activities held on the Mississippi State Fairgrounds Complex shall be paid into a special fund that is created in the State Treasury and shall be expended upon legislative appropriation solely to defray the costs of repairs and renovation at the Trade Mart and Coliseum.

(14) On or before August 15, 1998, and each succeeding month thereafter through July 15, 2005, that portion of the avails of the tax imposed in Section 27-65-23 that is derived from sales by cotton compresses or cotton warehouses and that would otherwise be paid into the General Fund shall be deposited in an amount not to exceed Two Million Dollars ($ 2,000,000.00) into the special fund created under Section 69-37-39. On or before August 15, 2007, and each succeeding month thereafter through July 15, 2010, that portion of the avails of the tax imposed in Section 27-65-23 that is derived from sales by cotton compresses or cotton warehouses and that would otherwise be paid into the General Fund shall be deposited in an amount not to exceed Two Million Dollars ($ 2,000,000.00) into the special fund created under Section 69-37-39 until all debts or other obligations incurred by the Certified Cotton Growers Organization under the Mississippi Boll Weevil Management Act before January 1, 2007, are satisfied in full. On or before August 15, 2010, and each succeeding month thereafter through July 15, 2011, fifty percent (50%) of that portion of the avails of the tax imposed in Section 27-65-23 that is derived from sales by cotton compresses or cotton warehouses and that would otherwise be paid into the General Fund shall be deposited into the special fund created under Section 69-37-39 until such time that the total amount deposited into the fund during a fiscal year equals One Million Dollars ($ 1,000,000.00). On or before August 15, 2011, and each succeeding month thereafter, that portion of the avails of the tax imposed in Section 27-65-23 that is derived from sales by cotton compresses or cotton warehouses and that would otherwise be paid into the General Fund shall be deposited into the special fund created under Section 69-37-39 until such time that the total amount deposited into the fund during a fiscal year equals One Million Dollars ($ 1,000,000.00).

(15) Notwithstanding any other provision of this section to the contrary, on or before September 15, 2000, and each succeeding month thereafter, the sales tax revenue collected during the preceding month under the provisions of Section 27-65-19(1)(d)(i)2, and 27-65-19(d)(i)3 shall be deposited, without diversion, into the Telecommunications Ad Valorem Tax Reduction Fund established in Section 27-38-7.

(16) (a) On or before August 15, 2000, and each succeeding month thereafter, the sales tax revenue collected during the preceding month under the provisions of this chapter on the gross proceeds of sales of a project as defined in Section 57-30-1 shall be deposited, after all diversions except the diversion provided for in subsection (1) of this section, into the Sales Tax Incentive Fund created in Section 57-30-3.

(b) On or before August 15, 2007, and each succeeding month thereafter, eighty percent (80%) of the sales tax revenue collected during the preceding month under the provisions of this chapter from the operation of a tourism project under the provisions of Sections 57-26-1 through 57-26-5, shall be deposited, after the diversions required in subsections (7) and (8) of this section, into the Tourism Project Sales Tax Incentive Fund created in Section 57-26-3.

(17) Notwithstanding any other provision of this section to the contrary, on or before April 15, 2002, and each succeeding month thereafter, the sales tax revenue collected during the preceding month under Section 27-65-23 on sales of parking services of parking garages and lots at airports shall be deposited, without diversion, into the special fund created under Section 27-5-101(d).

(18) [Repealed]

(19) (a) On or before August 15, 2005, and each succeeding month thereafter, the sales tax revenue collected during the preceding month under the provisions of this chapter on the gross proceeds of sales of a business enterprise located within a redevelopment project area under the provisions of Sections 57-91-1 through 57-91-11, and the revenue collected on the gross proceeds of sales from sales made to a business enterprise located in a redevelopment project area under the provisions of Sections 57-91-1 through 57-91-11 (provided that such sales made to a business enterprise are made on the premises of the business enterprise), shall, except as otherwise provided in this subsection (19), be deposited, after all diversions, into the Redevelopment Project Incentive Fund as created in Section 57-91-9.

(b) For a municipality participating in the Economic Redevelopment Act created in Sections 57-91-1 through 57-91-11, the diversion provided for in subsection (1) of this section attributable to the gross proceeds of sales of a business enterprise located within a redevelopment project area under the provisions of Sections 57-91-1 through 57-91-11, and attributable to the gross proceeds of sales from sales made to a business enterprise located in a redevelopment project area under the provisions of Sections 57-91-1 through 57-91-11 (provided that such sales made to a business enterprise are made on the premises of the business enterprise), shall be deposited into the Redevelopment Project Incentive Fund as created in Section 57-91-9, as follows:

(i) For the first six (6) years in which payments are made to a developer from the Redevelopment Project Incentive Fund, one hundred percent (100%) of the diversion shall be deposited into the fund;

(ii) For the seventh year in which such payments are made to a developer from the Redevelopment Project Incentive Fund, eighty percent (80%) of the diversion shall be deposited into the fund;

(iii) For the eighth year in which such payments are made to a developer from the Redevelopment Project Incentive Fund, seventy percent (70%) of the diversion shall be deposited into the fund;

(iv) For the ninth year in which such payments are made to a developer from the Redevelopment Project Incentive Fund, sixty percent (60%) of the diversion shall be deposited into the fund; and

(v) For the tenth year in which such payments are made to a developer from the Redevelopment Project Incentive Fund, fifty percent (50%) of the funds shall be deposited into the fund.

(20) On or before January 15, 2007, and each succeeding month thereafter, eighty percent (80%) of the sales tax revenue collected during the preceding month under the provisions of this chapter from the operation of a tourism project under the provisions of Sections 57-28-1 through 57-28-5 shall be deposited, after the diversions required in subsections (7) and (8) of this section, into the Tourism Sales Tax Incentive Fund created in Section 57-28-3.

(21) (a) On or before April 15, 2007, and each succeeding month thereafter through June 15, 2013, One Hundred Fifty Thousand Dollars ($ 150,000.00) of the sales tax revenue collected during the preceding month under the provisions of this chapter shall be deposited into the MMEIA Tax Incentive Fund created in Section 57-101-3.

(b) On or before July 15, 2013, and each succeeding month thereafter, One Hundred Fifty Thousand Dollars ($ 150,000.00) of the sales tax revenue collected during the preceding month under the provisions of this chapter shall be deposited into the Mississippi Development Authority Job Training Grant Fund created in Section 57-1-451.

(22) Notwithstanding any other provision of this section to the contrary, on or before August 15, 2009, and each succeeding month thereafter, the sales tax revenue collected during the preceding month under the provisions of Section 27-65-201 shall be deposited, without diversion, into the Motor Vehicle Ad Valorem Tax Reduction Fund established in Section 27-51-105.

(23) The remainder of the amounts collected under the provisions of this chapter shall be paid into the State Treasury to the credit of the General Fund.

(24) It shall be the duty of the municipal officials of any municipality that expands its limits, or of any community that incorporates as a municipality, to notify the commissioner of that action thirty (30) days before the effective date. Failure to so notify the commissioner shall cause the municipality to forfeit the revenue that it would have been entitled to receive during this period of time when the commissioner had no knowledge of the action. If any funds have been erroneously disbursed to any municipality or any overpayment of tax is recovered by the taxpayer, the commissioner may make correction and adjust the error or overpayment with the municipality by withholding the necessary funds from any later payment to be made to the municipality.



§ 27-65-79 - Records; preserved

The commissioner shall keep full and accurate records of all moneys received by him, and how disbursed. He shall preserve all returns or a reproduction of such returns filed with him under Sections 27-65-31 and 27-65-33 of this chapter for a period of three (3) years.



§ 27-65-81 - Returns confidential; release of certain information under certain circumstances

(1) Applications, returns and information contained therein filed or furnished under this chapter shall be confidential, and except in accordance with proper judicial order, or as otherwise authorized by this section or as authorized by Section 27-4-3, it shall be unlawful for the Commissioner of Revenue or any deputy, agent, clerk or other officer or employee of the Department of Revenue or Department of Information Technology Services, or any former employee thereof, to divulge or make known in any manner the amount of income or any particulars set forth or disclosed on any application, report or return required.

The term "proper judicial order" as used in this section shall not include subpoenas or subpoenas duces tecum but shall include only those orders entered by a court of record in this state after furnishing notice and a hearing to the taxpayer and the Department of Revenue. The court shall not authorize the furnishing of such information unless it is satisfied that the information is needed to pursue pending litigation wherein the return itself is in issue, or the judge is satisfied that the need for furnishing the information outweighs the rights of the taxpayer to have such information secreted.

(2) Such information contained on the application, returns or reports may be furnished to:

(a) Members and employees of the Department of Revenue and the income tax department thereof, for the purpose of checking, comparing and correcting returns;

(b) The Attorney General, or any other attorney representing the state in any action in respect to the amount of tax under the provisions of this chapter;

(c) The revenue department of other states or the federal government when said states or federal government grants a like comity to Mississippi.

(3) The State Auditor and the employees of his office shall have the right to examine only such tax returns as are necessary for auditing the Department of Revenue, and the same prohibitions against disclosure which apply to the Department of Revenue shall apply to the State Auditor and his office.

(4) Officers and employees of the Mississippi Development Authority who execute a confidentiality agreement with the Department of Revenue shall be authorized to discuss and examine information to which this section applies at the offices of the Mississippi Department of Revenue. This disclosure is limited to information necessary to properly administer the programs under the jurisdiction of the Mississippi Development Authority. The Department of Revenue is authorized to disclose to officers and employees of the Mississippi Development Authority who execute a confidentiality agreement the information necessary under the circumstances. The same prohibitions against disclosure which apply to the Department of Revenue shall apply to the officers or employees of the Mississippi Development Authority.

(5) Information required by the University Research Center to prepare the analyses required by Sections 57-13-101 through 57-13-109 shall be furnished to the University Research Center upon request. It shall be unlawful for any officer or employee of the University Research Center to divulge or make known in any manner the amount of income or any particulars set forth or disclosed in any information received by the center from the Department of Revenue other than as may be required by Sections 57-13-101 through 57-13-109 in an analysis prepared pursuant to Sections 57-13-101 through 57-13-109.

(6) Information required by the Mississippi Development Authority to prepare the reports required by Section 57-1-12.2 shall be furnished to the Mississippi Development Authority upon request. It shall be unlawful for any officer or employee of the Mississippi Development Authority to divulge or make known in any manner the amount of income or any particulars set forth or disclosed in any information received by the Mississippi Development Authority from the Department of Revenue other than as may be required by Section 57-1-12.2 in a report prepared pursuant to Section 57-1-12.2.

(7) Nothing in this section shall prohibit the Commissioner of Revenue from making available information necessary to recover taxes owing the state pursuant to the authority granted in Section 27-75-16.

(8) The Department of Revenue is authorized to disclose to the Child Support Unit and to the Fraud Investigation Unit of the Department of Human Services without the need for a subpoena or proper judicial order the name, address, social security number, amount of income, amount of sales tax, source of income, assets and other relevant information, records and tax forms for individuals who are delinquent in the payment of any child support as defined in Section 93-11-101 or who are under investigation for fraud or abuse of any state or federal program or statute as provided in Section 43-1-23.



§ 27-65-85 - Penalties for failure to comply with the chapter

(1) It shall be unlawful for:

(a) Any person to engage or continue in any business for which a tax is imposed by this chapter without procuring a license as required by Section 27-65-27 of this chapter, or after such license has been revoked, or who shall fail or refuse to make the return provided to be made in Section 27-65-33 of this chapter;

(b) Any person to make any false or fraudulent return or false statement in any return, with intent to defraud the state or to evade the payment of the tax imposed by this chapter, or any part thereof;

(c) Any person to aid or abet another in any attempt to evade the payment of the tax imposed by this chapter, or any part thereof;

(d) The president, vice president, secretary or treasurer of any company to make or permit to be made for any company or association any false return, or any false statement in any return required by this chapter with the intent to evade the payment of the tax due;

(e) Any person to represent to any retailer that purchases of merchandise are for resale, causing the retailer to not collect the tax imposed by this chapter, when in fact the purchase is being made for the use of the person;

(f) Any person to use another person's permit to engage in business issued under Section 27-65-27 for the purpose of avoiding the payment of taxes imposed by this chapter;

(g) Any person to use an exemption authorized under this chapter for the purpose of avoiding the payment of tax he is required to pay under this chapter;

(h) Any person to fail or refuse to permit the examination of any book, paper, account, record or other data by the commissioner, or his duly appointed agent, as required by this chapter, including the records of any common carrier, bank, wholesale or retail dealer in any kind of merchandise whether in regard to his own or another's return;

(i) To fail or refuse to permit the inspection or appraisal of any property by the commissioner or his duly appointed agent;

(j) To refuse to offer testimony or produce any record as required by this chapter;

(k) Any person using the public roads and highways of this state for the transportation of merchandise for sale, whether such person be a contract carrier or operating a private vehicle, other than a common carrier operating under the Interstate Commerce Commission or the Mississippi Public Service Commission, and having a permanent office in this state where proper records of merchandise transported are kept and available for inspection by the commissioner or his agents, to fail to have in his or her possession at all times while such merchandise is being transported, and allow inspection of, the invoices or sales tickets correctly disclosing the nature and quantity of such merchandise and the consignor and consignee of each article being transported. However, the records of a common carrier shall be open for inspection at any time for the purpose of obtaining any information bearing upon the administration of this chapter. In the case of any vehicle engaged in the transportation of merchandise for sale, neither belonging to nor operated by a regulated common carrier and not keeping complete records in this state, the commissioner or his authorized agents may examine any invoices or sales tickets carried by the person in charge of the vehicle, and may compare them with the character and quantity of merchandise being transported and the consignee thereof, for the purpose of ascertaining whether or not the provisions of law are being complied with. The absence of such invoices or delivery or sales tickets indicating to whom said merchandise belongs, or is to be delivered, in the hands of such person so engaged in transporting the merchandise, shall be prima facie evidence that such person is transporting such merchandise in violation of this chapter and liable for all penalties imposed under this section.

(2) Any person violating any of the provisions of this chapter shall be guilty of a misdemeanor and, on conviction thereof, shall be fined not more than Five Hundred Dollars ($ 500.00), or imprisoned not exceeding six (6) months in the county jail, or punished by both such fine and imprisonment, at the discretion of the court. In addition to the foregoing penalties, any person who shall knowingly swear to or verify any false or fraudulent return or statement shall be guilty of the offense of perjury and, on conviction thereof, shall be punished in the manner provided by law.

(3) The commissioner may require the attendance of any person and take his testimony with respect to any matter pertaining to any taxpayer's liability for taxes under this chapter, with power to administer oaths to such person or persons. If any person summoned as a witness shall fail to obey any summons to appear before the commissioner or his authorized agent, or shall refuse to testify or answer any material question or to produce any book, record, paper or other data when required to do so, the failure or refusal shall be reported to the Attorney General, the district attorney or county attorney, who shall thereupon institute proceedings in the circuit court of the county where such witness resides to compel obedience to any summons of the commissioner, or his authorized agent. The proceedings shall be by petition for citation to the person refusing to obey such summons, to show cause why the person should not be required to obey such summons. The circuit judge of the district may hear such petition in termtime or vacation upon two (2) days' notice to the person sought to be cited; and the circuit judge may enter such order as he may deem proper, and punish any failure to comply with the order as for any other contempt of the court. Officers who serve summonses or subpoenas, and witnesses attending, shall receive like compensation as officers and witnesses in the justice courts; and such compensation shall be paid from the proper appropriation for the administration of this chapter.



§ 27-65-87 - Administration of the chapter vested in the Commissioner of Revenue

The administration of this chapter is vested in and shall be exercised by the Commissioner of Revenue of the Department of Revenue, except as otherwise herein provided, and the enforcement of any of the provisions of this chapter in any of the courts of the state shall be under the exclusive jurisdiction of the Commissioner of Revenue of the Department of Revenue who may require the assistance of an act through the Attorney General, prosecuting attorney of any county, or any district attorney, or any attorney for the Department of Revenue, and may with the assent of the Governor, employ special counsel in any county to aid the prosecuting attorney, the compensation of whom shall be fixed by and paid only upon the approval of the Governor; but the Attorney General, district attorney or prosecuting attorney of any county shall receive no fees or compensation for services rendered in enforcing this chapter in addition to the salary paid to such officer.

In case of violation of the provisions of this chapter, the commissioner may decline to prosecute for the first offense, if in his judgment such violation is not willful or flagrant.



§ 27-65-89 - Employees appointed by commissioner

The Commissioner of Revenue of the Department of Revenue shall appoint, as needed, such deputies, agents, clerks and stenographers as authorized by law, who shall serve under him, and shall perform such duties as may be required by the commissioner, including the signing of notices, warrants and such other documents as may be specifically designated by the commissioner, not inconsistent with this chapter, and they are hereby authorized to act for the commissioner, as he may prescribe and as provided herein. All of such agents, clerks and stenographers may be removed by the Commissioner of Revenue of the Department of Revenue for cause of which the commissioner shall be the final judge.



§ 27-65-91 - Special agents designated by commissioner; authority

The commissioner shall designate certain special agents appointed hereunder and evidenced by a written certificate of appointment under the seal of the tax commission, of which judicial notice shall be taken by all courts of this state. Such agents, when in possession of a warrant issued under authority of this chapter, shall have all the powers and duties of the sheriff in enforcing the provisions of the chapter relating to the warrant thus issued, and in making arrests of persons obstructing or seeking to obstruct the execution of such warrant, or in serving any writ, notice or order connected with the enrolled judgment for which the warrant is issued by whatever officer or authority of court issued.



§ 27-65-93 - Commissioner to make regulations

(1) The commissioner shall, from time to time, promulgate rules and regulations, not inconsistent with the provisions of the sales tax law, for making returns and for the ascertainment, assessment and collection of the tax imposed by the sales tax law as he may deem necessary to enforce its provisions; and, upon request, he shall furnish any taxpayer with a copy of the rules and regulations.

(2) All forms, necessary for the enforcement of the sales tax law, shall be prescribed, printed and furnished by the commissioner.

(3) The commissioner may adopt rules and regulations providing for the issuance of permits to manufacturers, utilities, construction contractors, companies receiving bond financing through the Mississippi Business Finance Corporation or the Mississippi Development Authority, and other taxpayers as determined by the commissioner to purchase tangible personal property taxed under Section 27-65-17, items taxed under Section 27-65-18, items taxed under Section 27-65-19, services taxed under Section 27-65-23, items taxed under Section 27-65-24, and items taxed under Section 27-65-26 without the payment to the vendor of the tax imposed by the sales and use tax laws, and providing for persons to report and pay the tax directly to the commissioner in instances where the commissioner determines that these provisions will facilitate and expedite the collection of the tax at the proper rates which may be due on purchases by the permittee. Under the provisions of this chapter, the vendor is relieved of collecting and remitting the taxes specified hereunder and the person holding the permit shall become liable for such taxes instead of the seller. The full enforcement provisions of the sales tax law shall apply in the collection of the tax from the permittee.



§ 27-65-95 - Prior rights or actions not affected by this chapter

Nothing in this chapter shall affect or defeat any distribution, claim, assessment, appeal, suit, right or cause of action for taxes, due or accrued under Sections 27-65-1 through 27-65-95, Mississippi Code of 1972, prior to July 1, 1974, whether such distribution, assessment, appeal, suit, claim or action shall have been begun before July 1, 1974, or shall thereafter be begun; and the provisions of Sections 27-65-1 through 27-65-95, Mississippi Code of 1972, are expressly continued in full force, effect and operation for the purpose of the assessment, collection and distribution of any taxes due or accrued under said Sections 27-65-1 through 27-65-95, Mississippi Code of 1972, and amendments thereto, prior to July 1, 1974, and for the imposition of any penalties, forfeitures or claims for a failure to comply therewith.



§ 27-65-97 - Erroneous diversion of collected sales tax monies to municipality with population of 500 or less

Any payment made erroneously by the State Tax Commission, as a diversion from sales tax monies collected, to a municipality with a total population of five hundred (500) or less according to the most recent federal census shall not be charged back to such municipality by the State Tax Commission.



§ 27-65-101 - Exemptions; industrial [Paragraph (1)(pp) repealed effective July 1, 2022]

(1) The exemptions from the provisions of this chapter which are of an industrial nature or which are more properly classified as industrial exemptions than any other exemption classification of this chapter shall be confined to those persons or property exempted by this section or by the provisions of the Constitution of the United States or the State of Mississippi. No industrial exemption as now provided by any other section except Section 57-3-33 shall be valid as against the tax herein levied. Any subsequent industrial exemption from the tax levied hereunder shall be provided by amendment to this section. No exemption provided in this section shall apply to taxes levied by Section 27-65-15 or 27-65-21.

The tax levied by this chapter shall not apply to the following:

(a) Sales of boxes, crates, cartons, cans, bottles and other packaging materials to manufacturers and wholesalers for use as containers or shipping materials to accompany goods sold by said manufacturers or wholesalers where possession thereof will pass to the customer at the time of sale of the goods contained therein and sales to anyone of containers or shipping materials for use in ships engaged in international commerce.

(b) Sales of raw materials, catalysts, processing chemicals, welding gases or other industrial processing gases (except natural gas) to a manufacturer for use directly in manufacturing or processing a product for sale or rental or repairing or reconditioning vessels or barges of fifty (50) tons load displacement and over. For the purposes of this exemption, electricity used directly in the electrolysis process in the production of sodium chlorate shall be considered a raw material. This exemption shall not apply to any property used as fuel except to the extent that such fuel comprises by-products which have no market value.

(c) The gross proceeds of sales of dry docks, offshore drilling equipment for use in oil or natural gas exploration or production, vessels or barges of fifty (50) tons load displacement and over, when the vessels or barges are sold by the manufacturer or builder thereof. In addition to other types of equipment, offshore drilling equipment for use in oil or natural gas exploration or production shall include aircraft used predominately to transport passengers or property to or from offshore oil or natural gas exploration or production platforms or vessels, and engines, accessories and spare parts for such aircraft.

(d) Sales to commercial fishermen of commercial fishing boats of over five (5) tons load displacement and not more than fifty (50) tons load displacement as registered with the United States Coast Guard and licensed by the Mississippi Commission on Marine Resources.

(e) The gross income from repairs to vessels and barges engaged in foreign trade or interstate transportation.

(f) Sales of petroleum products to vessels or barges for consumption in marine international commerce or interstate transportation businesses.

(g) Sales and rentals of rail rolling stock (and component parts thereof) for ultimate use in interstate commerce and gross income from services with respect to manufacturing, repairing, cleaning, altering, reconditioning or improving such rail rolling stock (and component parts thereof).

(h) Sales of raw materials, catalysts, processing chemicals, welding gases or other industrial processing gases (except natural gas) used or consumed directly in manufacturing, repairing, cleaning, altering, reconditioning or improving such rail rolling stock (and component parts thereof). This exemption shall not apply to any property used as fuel.

(i) Sales of machinery or tools or repair parts therefor or replacements thereof, fuel or supplies used directly in manufacturing, converting or repairing ships, vessels or barges of three thousand (3,000) tons load displacement and over, but not to include office and plant supplies or other equipment not directly used on the ship, vessel or barge being built, converted or repaired. For purposes of this exemption, "ships, vessels or barges" shall not include floating structures described in Section 27-65-18.

(j) Sales of tangible personal property to persons operating ships in international commerce for use or consumption on board such ships. This exemption shall be limited to cases in which procedures satisfactory to the commissioner, ensuring against use in this state other than on such ships, are established.

(k) Sales of materials used in the construction of a building, or any addition or improvement thereon, and sales of any machinery and equipment not later than three (3) months after the completion of construction of the building, or any addition thereon, to be used therein, to qualified businesses, as defined in Section 57-51-5, which are located in a county or portion thereof designated as an enterprise zone pursuant to Sections 57-51-1 through 57-51-15.

(l) Sales of materials used in the construction of a building, or any addition or improvement thereon, and sales of any machinery and equipment not later than three (3) months after the completion of construction of the building, or any addition thereon, to be used therein, to qualified businesses, as defined in Section 57-54-5.

(m) Income from storage and handling of perishable goods by a public storage warehouse.

(n) The value of natural gas lawfully injected into the earth for cycling, repressuring or lifting of oil, or lawfully vented or flared in connection with the production of oil; however, if any gas so injected into the earth is sold for such purposes, then the gas so sold shall not be exempt.

(o) The gross collections from self-service commercial laundering, drying, cleaning and pressing equipment.

(p) Sales of materials used in the construction of a building, or any addition or improvement thereon, and sales of any machinery and equipment not later than three (3) months after the completion of construction of the building, or any addition thereon, to be used therein, to qualified companies, certified as such by the Mississippi Development Authority under Section 57-53-1.

(q) Sales of component materials used in the construction of a building, or any addition or improvement thereon, sales of machinery and equipment to be used therein, and sales of manufacturing or processing machinery and equipment which is permanently attached to the ground or to a permanent foundation and which is not by its nature intended to be housed within a building structure, not later than three (3) months after the initial start-up date, to permanent business enterprises engaging in manufacturing or processing in Tier Three areas (as such term is defined in Section 57-73-21), which businesses are certified by the Department of Revenue as being eligible for the exemption granted in this paragraph (q).

(r) (i) Sales of component materials used in the construction of a building, or any addition or improvement thereon, and sales of any machinery and equipment not later than three (3) months after the completion of the building, addition or improvement thereon, to be used therein, for any company establishing or transferring its national or regional headquarters from within or outside the State of Mississippi and creating a minimum of twenty (20) jobs at the new headquarters in this state. The Department of Revenue shall establish criteria and prescribe procedures to determine if a company qualifies as a national or regional headquarters for the purpose of receiving the exemption provided in this subparagraph (i).

(ii) Sales of component materials used in the construction of a building, or any addition or improvement thereon, and sales of any machinery and equipment not later than three (3) months after the completion of the building, addition or improvement thereon, to be used therein, for any company expanding or making additions after January 1, 2013, to its national or regional headquarters within the State of Mississippi and creating a minimum of twenty (20) new jobs at the headquarters as a result of the expansion or additions. The Department of Revenue shall establish criteria and prescribe procedures to determine if a company qualifies as a national or regional headquarters for the purpose of receiving the exemption provided in this subparagraph (ii).

(s) The gross proceeds from the sale of semitrailers, trailers, boats, travel trailers, motorcycles and all-terrain cycles if exported from this state within forty-eight (48) hours and registered and first used in another state.

(t) Gross income from the storage and handling of natural gas in underground salt domes and in other underground reservoirs, caverns, structures and formations suitable for such storage.

(u) Sales of machinery and equipment to nonprofit organizations if the organization:

(i) Is tax exempt pursuant to Section 501(c)(4) of the Internal Revenue Code of 1986, as amended;

(ii) Assists in the implementation of the contingency plan or area contingency plan, and which is created in response to the requirements of Title IV, Subtitle B of the Oil Pollution Act of 1990, Public Law 101-380; and

(iii) Engages primarily in programs to contain, clean up and otherwise mitigate spills of oil or other substances occurring in the United States coastal and tidal waters.

For purposes of this exemption, "machinery and equipment" means any ocean-going vessels, barges, booms, skimmers and other capital equipment used primarily in the operations of nonprofit organizations referred to herein.

(v) Sales or leases of materials and equipment to approved business enterprises as provided under the Growth and Prosperity Act.

(w) From and after July 1, 2001, sales of pollution control equipment to manufacturers or custom processors for industrial use. For the purposes of this exemption, "pollution control equipment" means equipment, devices, machinery or systems used or acquired to prevent, control, monitor or reduce air, water or groundwater pollution, or solid or hazardous waste as required by federal or state law or regulation.

(x) Sales or leases to a manufacturer of motor vehicles or powertrain components operating a project that has been certified by the Mississippi Major Economic Impact Authority as a project as defined in Section 57-75-5(f)(iv)1, Section 57-75-5(f)(xxi) or Section 57-75-5(f)(xxii) of machinery and equipment; special tooling such as dies, molds, jigs and similar items treated as special tooling for federal income tax purposes; or repair parts therefor or replacements thereof; repair services thereon; fuel, supplies, electricity, coal and natural gas used directly in the manufacture of motor vehicles or motor vehicle parts or used to provide climate control for manufacturing areas.

(y) Sales or leases of component materials, machinery and equipment used in the construction of a building, or any addition or improvement thereon to an enterprise operating a project that has been certified by the Mississippi Major Economic Impact Authority as a project as defined in Section 57-75-5(f)(iv)1, Section 57-75-5(f)(xxi), Section 57-75-5(f)(xxii) or Section 57-75-5(f)(xxviii) and any other sales or leases required to establish or operate such project.

(z) Sales of component materials and equipment to a business enterprise as provided under Section 57-64-33.

(aa) The gross income from the stripping and painting of commercial aircraft engaged in foreign or interstate transportation business.

(bb) [Repealed]

(cc) Sales or leases to an enterprise owning or operating a project that has been designated by the Mississippi Major Economic Impact Authority as a project as defined in Section 57-75-5(f) (xviii) of machinery and equipment; special tooling such as dies, molds, jigs and similar items treated as special tooling for federal income tax purposes; or repair parts therefor or replacements thereof; repair services thereon; fuel, supplies, electricity, coal and natural gas used directly in the manufacturing/production operations of the project or used to provide climate control for manufacturing/production areas.

(dd) Sales or leases of component materials, machinery and equipment used in the construction of a building, or any addition or improvement thereon to an enterprise owning or operating a project that has been designated by the Mississippi Major Economic Impact Authority as a project as defined in Section 57-75-5(f)(xviii) and any other sales or leases required to establish or operate such project.

(ee) Sales of parts used in the repair and servicing of aircraft not registered in Mississippi engaged exclusively in the business of foreign or interstate transportation to businesses engaged in aircraft repair and maintenance.

(ff) Sales of component materials used in the construction of a facility, or any addition or improvement thereon, and sales or leases of machinery and equipment not later than three (3) months after the completion of construction of the facility, or any addition or improvement thereto, to be used in the building or any addition or improvement thereto, to a permanent business enterprise operating a data/information enterprise in Tier Three areas (as such areas are designated in accordance with Section 57-73-21), meeting minimum criteria established by the Mississippi Development Authority.

(gg) Sales of component materials used in the construction of a facility, or any addition or improvement thereto, and sales of machinery and equipment not later than three (3) months after the completion of construction of the facility, or any addition or improvement thereto, to be used in the facility or any addition or improvement thereto, to technology intensive enterprises for industrial purposes in Tier Three areas (as such areas are designated in accordance with Section 57-73-21), as certified by the Department of Revenue. For purposes of this paragraph, an enterprise must meet the criteria provided for in Section 27-65-17(1)(f) in order to be considered a technology intensive enterprise.

(hh) Sales of component materials used in the replacement, reconstruction or repair of a building or facility that has been destroyed or sustained extensive damage as a result of a disaster declared by the Governor, sales of machinery and equipment to be used therein to replace machinery or equipment damaged or destroyed as a result of such disaster, including, but not limited to, manufacturing or processing machinery and equipment which is permanently attached to the ground or to a permanent foundation and which is not by its nature intended to be housed within a building structure, to enterprises or companies that were eligible for the exemptions authorized in paragraph (q), (r), (ff) or (gg) of this subsection during initial construction of the building that was destroyed or damaged, which enterprises or companies are certified by the Department of Revenue as being eligible for the exemption granted in this paragraph.

(ii) Sales of software or software services transmitted by the Internet to a destination outside the State of Mississippi where the first use of such software or software services by the purchaser occurs outside the State of Mississippi.

(jj) Gross income of public storage warehouses derived from the temporary storage of raw materials that are to be used in an eligible facility as defined in Section 27-7-22.35.

(kk) Sales of component building materials and equipment for initial construction of facilities or expansion of facilities as authorized under Sections 57-113-1 through 57-113-7 and Sections 57-113-21 through 57-113-27.

(ll) Sales and leases of machinery and equipment acquired in the initial construction to establish facilities as authorized in Sections 57-113-1 through 57-113-7.

(mm) Sales and leases of replacement hardware, software or other necessary technology to operate a data center as authorized under Sections 57-113-21 through 57-113-27.

(nn) Sales of component materials used in the construction of a building, or any addition or improvement thereon, and sales or leases of machinery and equipment not later than three (3) months after the completion of the construction of the facility, to be used in the facility, to permanent business enterprises operating a facility producing renewable crude oil from biomass harvested or produced, in whole or in part, in Mississippi, which businesses meet minimum criteria established by the Mississippi Development Authority. As used in this paragraph, the term "biomass" shall have the meaning ascribed to such term in Section 57-113-1.

(oo) Sales of supplies, equipment and other personal property to an organization that is exempt from taxation under Section 501(c)(3) of the Internal Revenue Code and is the host organization coordinating a professional golf tournament played or to be played in this state and the supplies, equipment or other personal property will be used for purposes related to the golf tournament and related activities.

(pp) Sales of materials used in the construction of a health care industry facility, as defined in Section 57-117-3, or any addition or improvement thereon, and sales of any machinery and equipment not later than three (3) months after the completion of construction of the facility, or any addition thereon, to be used therein, to qualified businesses, as defined in Section 57-117-3. This paragraph shall be repealed from and after July 1, 2022.

(qq) Sales or leases to a manufacturer of automotive parts operating a project that has been certified by the Mississippi Major Economic Impact Authority as a project as defined in Section 57-75-5(f)(xxviii) of machinery and equipment; or repair parts therefor or replacements thereof; repair services thereon; fuel, supplies, electricity, coal, nitrogen and natural gas used directly in the manufacture of automotive parts or used to provide climate control for manufacturing areas.

(rr) Gross collections derived from guided tours on any navigable waters of this state, which include providing accommodations, guide services and/or related equipment operated by or under the direction of the person providing the tour, for the purposes of outdoor tourism. The exemption provided in this paragraph (rr) does not apply to the sale of tangible personal property by a person providing such tours.

(ss) Retail sales of truck-tractors and semitrailers used in interstate commerce and registered under the International Registration Plan (IRP) or any similar reciprocity agreement or compact relating to the proportional registration of commercial vehicles entered into as provided for in Section 27-19-143.

(2) Sales of component materials used in the construction of a building, or any addition or improvement thereon, sales of machinery and equipment to be used therein, and sales of manufacturing or processing machinery and equipment which is permanently attached to the ground or to a permanent foundation and which is not by its nature intended to be housed within a building structure, not later than three (3) months after the initial start-up date, to permanent business enterprises engaging in manufacturing or processing in Tier Two areas and Tier One areas (as such areas are designated in accordance with Section 57-73-21), which businesses are certified by the Department of Revenue as being eligible for the exemption granted in this subsection, shall be exempt from one-half ( 1/2) of the taxes imposed on such transactions under this chapter.

(3) Sales of component materials used in the construction of a facility, or any addition or improvement thereon, and sales or leases of machinery and equipment not later than three (3) months after the completion of construction of the facility, or any addition or improvement thereto, to be used in the building or any addition or improvement thereto, to a permanent business enterprise operating a data/information enterprise in Tier Two areas and Tier One areas (as such areas are designated in accordance with Section 57-73-21), which businesses meet minimum criteria established by the Mississippi Development Authority, shall be exempt from one-half ( 1/2) of the taxes imposed on such transaction under this chapter.

(4) Sales of component materials used in the construction of a facility, or any addition or improvement thereto, and sales of machinery and equipment not later than three (3) months after the completion of construction of the facility, or any addition or improvement thereto, to be used in the building or any addition or improvement thereto, to technology intensive enterprises for industrial purposes in Tier Two areas and Tier One areas (as such areas are designated in accordance with Section 57-73-21), which businesses are certified by the Department of Revenue as being eligible for the exemption granted in this subsection, shall be exempt from one-half (1/2) of the taxes imposed on such transactions under this chapter. For purposes of this subsection, an enterprise must meet the criteria provided for in Section 27-65-17(1)(f) in order to be considered a technology intensive enterprise.

(5) (a) For purposes of this subsection:

(i) "Telecommunications enterprises" shall have the meaning ascribed to such term in Section 57-73-21;

(ii) "Tier One areas" mean counties designated as Tier One areas pursuant to Section 57-73-21;

(iii) "Tier Two areas" mean counties designated as Tier Two areas pursuant to Section 57-73-21;

(iv) "Tier Three areas" mean counties designated as Tier Three areas pursuant to Section 57-73-21; and

(v) "Equipment used in the deployment of broadband technologies" means any equipment capable of being used for or in connection with the transmission of information at a rate, prior to taking into account the effects of any signal degradation, that is not less than three hundred eighty-four (384) kilobits per second in at least one (1) direction, including, but not limited to, asynchronous transfer mode switches, digital subscriber line access multiplexers, routers, servers, multiplexers, fiber optics and related equipment.

(b) Sales of equipment to telecommunications enterprises after June 30, 2003, and before July 1, 2020, that is installed in Tier One areas and used in the deployment of broadband technologies shall be exempt from one-half ( 1/2) of the taxes imposed on such transactions under this chapter.

(c) Sales of equipment to telecommunications enterprises after June 30, 2003, and before July 1, 2020, that is installed in Tier Two and Tier Three areas and used in the deployment of broadband technologies shall be exempt from the taxes imposed on such transactions under this chapter.

(6) Sales of component materials used in the replacement, reconstruction or repair of a building that has been destroyed or sustained extensive damage as a result of a disaster declared by the Governor, sales of machinery and equipment to be used therein to replace machinery or equipment damaged or destroyed as a result of such disaster, including, but not limited to, manufacturing or processing machinery and equipment which is permanently attached to the ground or to a permanent foundation and which is not by its nature intended to be housed within a building structure, to enterprises that were eligible for the partial exemptions provided for in subsections (2), (3) and (4) of this section during initial construction of the building that was destroyed or damaged, which enterprises are certified by the Department of Revenue as being eligible for the partial exemption granted in this subsection, shall be exempt from one-half ( 1/2) of the taxes imposed on such transactions under this chapter.



§ 27-65-103 - Exemptions; agricultural

The exemptions from the provisions of this chapter which are of an agricultural nature or which are more properly classified as agricultural exemptions than any other exemption classification of this chapter shall be confined to those persons or property exempted by this section or by provisions of the Constitution of the United States or the State of Mississippi. No agricultural exemption as now provided by any other section shall be valid as against the tax herein levied. Any subsequent agricultural exemption from the tax levied hereunder shall be provided by amendment to this section.

No exemption provided in this section shall apply to taxes levied by Section 27-65-15 or 27-65-21, Mississippi Code of 1972.

The tax levied by this chapter shall not apply to the following:

(a) The gross proceeds of sales of lint cotton, seed cotton, baled cotton, whether compressed or not, and cottonseed and soybeans in their original condition. Retail sales of seeds, livestock feed, poultry feed, fish feed and fertilizers. Sales of defoliants, insecticides, fungicides, herbicides and baby chicks used in growing agricultural products for market. Bagging and ties for baling cotton, hay-baling wire and twine, boxes, bags and cans used in growing or preparing agricultural products for market when possession thereof will pass to the customer at the time of sale of the product contained therein. Sales of ice to commercial fishermen purchased for use in the preservation of seafood or to producers for use in the refrigeration of vegetables for market.

(b) The sales by producers of livestock, poultry, fish, honey bees or other products of farm, grove, apiary or garden when such products are sold in the original state or condition of preparation for sale before such products are subjected to any other process within a class of business or sold by a producer through an established store, as defined in the Privilege Tax Law. However, this exemption shall not apply to ornamental plants which bear no fruit of commercial value. All sales by agricultural cooperative associations organized under Article 9, Chapter 7, Title 69, or under Chapter 17 or 19, Title 79, Mississippi Code of 1972, of agricultural products produced by members for market before such products are subjected to any manufacturing process.

(c) The gross proceeds of retail sales of mules, horses, honey bees and other livestock.

(d) Income from grading, excavating, ditching, dredging or landscaping activities performed for a farmer on a farm for agricultural or soil erosion purposes.

(e) The gross proceeds of sales of all antibiotics, hormones and hormone preparations, drugs, medicines and other medications including serums and vaccines, vitamins, minerals or other nutrients for use in the production and growing of fish, livestock, honey bees and poultry by whomever sold. Such exemption shall be in addition to the exemption provided in this section for feed for fish, livestock, honey bees and poultry.

(f) Sales of food products and honey that are grown, made or processed in Mississippi and sold from farmers' markets that have been certified by the Mississippi Department of Agriculture and Commerce.



§ 27-65-105 - Exemptions; governmental

The exemption from the provisions of this chapter which are of a governmental nature or which are more properly classified as governmental exemptions than any other exemption classification of this chapter shall be confined to those persons or property exempted by this section or by provisions of the Constitutions of the United States or the State of Mississippi. No governmental exemption as now provided by any other section shall be valid as against the tax herein levied. Any subsequent governmental exemption from the tax levied hereunder shall be provided by amendment to this section.

No exemption provided in this section shall apply to taxes levied by Section 27-65-15 or 27-65-21, Mississippi Code of 1972, except as provided by paragraph (f) of this section.

The tax levied by this chapter shall not apply to the following:

(a) Sales of property, labor, services or products taxable under Sections 27-65-17, 27-65-19, 27-65-23 and 27-19-26, when sold to and billed directly to and payment therefor is made directly by the United States government, the State of Mississippi and its departments, institutions, counties and municipalities or departments or school districts of said counties and municipalities.

The exemption from the tax imposed under this chapter shall not apply to sales of tangible personal property or specified digital products, labor or services to contractors purchasing in the performance of contracts with the United States, the State of Mississippi, counties and municipalities.

(b) Sales to schools, when such schools are supported wholly or in part by funds provided by the State of Mississippi, provided that this exemption does not apply to sales of property which is not to be used in the ordinary operation of the school, or which is to be resold to the students or the public.

(c) Amounts received from the sale of school textbooks to students.

(d) Sales to the Mississippi Band of Choctaw Indians, but not to Indians individually.

(e) Sales of fire fighting equipment to governmental fire departments or volunteer fire departments for their use.

(f) Sales of any gas from any project, as defined in the Municipal Gas Authority of Mississippi Law, to any municipality shall not be subject to sales, use or other tax.

(g) Sales of home medical equipment and home medical supplies listed as eligible for payment under Title XVIII of the Social Security Act or under the state plan for medical assistance under Title XIX of the Social Security Act, prosthetics, orthotics, hearing aids, hearing devices, prescription eyeglasses, oxygen and oxygen equipment, when ordered or prescribed by a licensed physician for medical purposes of a patient, and when payment for such equipment or supplies, or both, is made, in part or in whole, under the provisions of the Medicare or Medicaid program, then the entire sale shall be exempt from the taxes imposed by this chapter.

(h) Sales to regional educational service agencies established under Section 37-7-345.

(i) Sales of buses and other motor vehicles, and parts and labor used to maintain and/or repair such buses and motor vehicles, to an entity that (a) has entered into a contract with a school board under Section 37-41-31 for the purpose of transporting students to and from schools and (b) uses or will use the buses and other motor vehicles for such transportation purposes. This paragraph (i) shall apply to contracts entered into or renewed on or after July 1, 2010.

(j) Parking at events held solely for religious or charitable purposes at livestock facilities, agriculture facilities or other facilities constructed, renovated or expanded with funds for the grant program authorized under Section 18, Chapter 530, Laws of 1995.



§ 27-65-107 - Exemptions; utility

The exemptions from the provisions of this chapter which relate to utilities or which are more properly classified as utility exemptions than any other exemption classification of this chapter shall be confined to those persons or property exempted by this section or by provisions of the Constitutions of the United States or the State of Mississippi. No utility exemption as now provided by any other section shall be valid as against the tax herein levied. Any subsequent utility exemption from the tax levied hereunder shall be provided by amendment to this section.

No exemption provided in this section shall apply to taxes levied by Section 27-65-15 or 27-65-21, Mississippi Code of 1972.

The tax levied by this chapter shall not apply to the following:

(a) Sales and rentals of locomotives, rail rolling stock and materials for their repair, locomotive water, when made to a railroad whose rates are fixed by the Interstate Commerce Commission or the Mississippi Public Service Commission.

(b) Rentals of manufacturing machinery to a manufacturer or custom processor where such manufacturer or custom processor is engaged in, and such machinery is used in, the manufacture of containers made from timber or wood for sale. The tax, likewise, shall not apply to replacement or repair parts of such machinery used in such manufacture.

(c) Sales of tangible personal property and services to nonprofit water associations or corporations in which no part of the net earnings inures to the benefit of any private shareholder, group or individual. Only sales of property or services which are ordinary and necessary to the operation of such organizations are exempt from tax.

(d) Wholesale sales of tangible personal property for resale under Section 27-65-19.

(e) From and after July 1, 2003, sales of fuel used to produce electric power by a company primarily engaged in the business of producing, generating or distributing electric power for sale.

(f) Sales of electricity, current, power, steam, coal, natural gas, liquefied petroleum gas or other fuel to a manufacturer, custom processor, technology intensive enterprise meeting the criteria provided for in Section 27-65-17(1)(f), or public service company for industrial purposes, which shall include that used to generate electricity, to operate an electrical distribution or transmission system, to operate pipeline compressor or pumping stations, or to operate railroad locomotives.

(g) Sales of electricity, current, power, steam, coal, natural gas, liquefied petroleum gas or other fuel to a producer or processor for use directly in the production of poultry or poultry products, the production of livestock and livestock products, the production of domesticated fish and domesticated fish products, the production of marine aquaculture products, the production of plants or food by commercial horticulturists, the processing of milk and milk products, the processing of poultry and livestock feed, and the irrigation of farm crops.

(h) Sales of electricity, current, power, steam, coal, natural gas, liquefied petroleum gas or other fuel to a commercial fisherman, shrimper or oysterman.



§ 27-65-109 - Exemptions; taxes

The exemptions from the provisions of this chapter which relate to taxes or which are more properly classified as tax exemptions than any other exemption classification of this chapter shall be confined to those persons or property exempted by this section or by provisions of the constitutions of the United States or the State of Mississippi. No tax exemption as now provided by any other section shall be valid as against the tax herein levied. Any subsequent tax exemption from the tax levied hereunder shall be provided by amendment to this section.

No exemption provided in this section shall apply to taxes levied by Sections 27-65-15 or 27-65-21, Mississippi Code of 1972.

The tax levied by this chapter shall not apply to the following:

(a) Federal retailers excise taxes, federal tax levied on income from transportation, telegraphic dispatches, telephone conversations and electric energy.

(b) The State of Mississippi gasoline tax on gasoline sold by a distributor for nonhighway use which is refunded by the motor vehicle comptroller.



§ 27-65-111 - Exemptions; others

The exemptions from the provisions of this chapter which are not industrial, agricultural or governmental, or which do not relate to utilities or taxes, or which are not properly classified as one (1) of the exemption classifications of this chapter, shall be confined to persons or property exempted by this section or by the Constitution of the United States or the State of Mississippi. No exemptions as now provided by any other section, except the classified exemption sections of this chapter set forth herein, shall be valid as against the tax herein levied. Any subsequent exemption from the tax levied hereunder, except as indicated above, shall be provided by amendments to this section.

No exemption provided in this section shall apply to taxes levied by Section 27-65-15 or 27-65-21, Mississippi Code of 1972.

The tax levied by this chapter shall not apply to the following:

(a) Sales of tangible personal property and services to hospitals or infirmaries owned and operated by a corporation or association in which no part of the net earnings inures to the benefit of any private shareholder, group or individual, and which are subject to and governed by Sections 41-7-123 through 41-7-127.

Only sales of tangible personal property or services which are ordinary and necessary to the operation of such hospitals and infirmaries are exempted from tax.

(b) Sales of daily or weekly newspapers, and periodicals or publications of scientific, literary or educational organizations exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code of 1954, as it exists as of March 31, 1975, and subscription sales of all magazines.

(c) Sales of coffins, caskets and other materials used in the preparation of human bodies for burial.

(d) Sales of tangible personal property for immediate export to a foreign country.

(e) Sales of tangible personal property to an orphanage, old men's or ladies' home, supported wholly or in part by a religious denomination, fraternal nonprofit organization or other nonprofit organization.

(f) Sales of tangible personal property, labor or services taxable under Sections 27-65-17, 27-65-19 and 27-65-23, to a YMCA, YWCA, a Boys' or Girls' Club owned and operated by a corporation or association in which no part of the net earnings inures to the benefit of any private shareholder, group or individual.

(g) Sales to elementary and secondary grade schools, junior and senior colleges owned and operated by a corporation or association in which no part of the net earnings inures to the benefit of any private shareholder, group or individual, and which are exempt from state income taxation, provided that this exemption does not apply to sales of property or services which are not to be used in the ordinary operation of the school, or which are to be resold to the students or the public.

(h) The gross proceeds of retail sales and the use or consumption in this state of drugs and medicines:

(i) Prescribed for the treatment of a human being by a person authorized to prescribe the medicines, and dispensed or prescription filled by a registered pharmacist in accordance with law; or

(ii) Furnished by a licensed physician, surgeon, dentist or podiatrist to his own patient for treatment of the patient; or

(iii) Furnished by a hospital for treatment of any person pursuant to the order of a licensed physician, surgeon, dentist or podiatrist; or

(iv) Sold to a licensed physician, surgeon, podiatrist, dentist or hospital for the treatment of a human being; or

(v) Sold to this state or any political subdivision or municipal corporation thereof, for use in the treatment of a human being or furnished for the treatment of a human being by a medical facility or clinic maintained by this state or any political subdivision or municipal corporation thereof.

"Medicines," as used in this paragraph (h), shall mean and include any substance or preparation intended for use by external or internal application to the human body in the diagnosis, cure, mitigation, treatment or prevention of disease and which is commonly recognized as a substance or preparation intended for such use; provided that "medicines" do not include any auditory, prosthetic, ophthalmic or ocular device or appliance, any dentures or parts thereof or any artificial limbs or their replacement parts, articles which are in the nature of splints, bandages, pads, compresses, supports, dressings, instruments, apparatus, contrivances, appliances, devices or other mechanical, electronic, optical or physical equipment or article or the component parts and accessories thereof, or any alcoholic beverage or any other drug or medicine not commonly referred to as a prescription drug.

Notwithstanding the preceding sentence of this paragraph (h), "medicines" as used in this paragraph (h), shall mean and include sutures, whether or not permanently implanted, bone screws, bone pins, pacemakers and other articles permanently implanted in the human body to assist the functioning of any natural organ, artery, vein or limb and which remain or dissolve in the body.

"Hospital," as used in this paragraph (h), shall have the meaning ascribed to it in Section 41-9-3, Mississippi Code of 1972.

Insulin furnished by a registered pharmacist to a person for treatment of diabetes as directed by a physician shall be deemed to be dispensed on prescription within the meaning of this paragraph (h).

(i) Retail sales of automobiles, trucks and truck-tractors if exported from this state within forty-eight (48) hours and registered and first used in another state.

(j) Sales of tangible personal property or services to the Salvation Army and the Muscular Dystrophy Association, Inc.

(k) From July 1, 1985, through December 31, 1992, retail sales of "alcohol blended fuel" as such term is defined in Section 75-55-5. The gasoline-alcohol blend or the straight alcohol eligible for this exemption shall not contain alcohol distilled outside the State of Mississippi.

(l) Sales of tangible personal property or services to the Institute for Technology Development.

(m) The gross proceeds of retail sales of food and drink for human consumption made through vending machines serviced by full line vendors from and not connected with other taxable businesses.

(n) The gross proceeds of sales of motor fuel.

(o) Retail sales of food for human consumption purchased with food stamps issued by the United States Department of Agriculture, or other federal agency, from and after October 1, 1987, or from and after the expiration of any waiver granted pursuant to federal law, the effect of which waiver is to permit the collection by the state of tax on such retail sales of food for human consumption purchased with food stamps.

(p) Sales of cookies for human consumption by the Girl Scouts of America no part of the net earnings from which sales inures to the benefit of any private group or individual.

(q) Gifts or sales of tangible personal property or services to public or private nonprofit museums of art.

(r) Sales of tangible personal property or services to alumni associations of state-supported colleges or universities.

(s) Sales of tangible personal property or services to National Association of Junior Auxiliaries, Inc., and chapters of the National Association of Junior Auxiliaries, Inc.

(t) Sales of tangible personal property or services to domestic violence shelters which qualify for state funding under Sections 93-21-101 through 93-21-113.

(u) Sales of tangible personal property or services to the National Multiple Sclerosis Society, Mississippi Chapter.

(v) Retail sales of food for human consumption purchased with food instruments issued the Mississippi Band of Choctaw Indians under the Women, Infants and Children Program (WIC) funded by the United States Department of Agriculture.

(w) Sales of tangible personal property or services to a private company, as defined in Section 57-61-5, which is making such purchases with proceeds of bonds issued under Section 57-61-1 et seq., the Mississippi Business Investment Act.

(x) The gross collections from the operation of self-service, coin-operated car washing equipment and sales of the service of washing motor vehicles with portable high-pressure washing equipment on the premises of the customer.

(y) Sales of tangible personal property or services to the Mississippi Technology Alliance.

(z) Sales of tangible personal property to nonprofit organizations that provide foster care, adoption services and temporary housing for unwed mothers and their children if the organization is exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code.

(aa) Sales of tangible personal property to nonprofit organizations that provide residential rehabilitation for persons with alcohol and drug dependencies if the organization is exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code.

(bb) Retail sales of an article of clothing or footwear designed to be worn on or about the human body if the sales price of the article is less than One Hundred Dollars ($ 100.00) and the sale takes place during a period beginning at 12:01 a.m. on the last Friday in July and ending at 12:00 midnight the following Saturday. This paragraph (bb) shall not apply to:

(i) Accessories including jewelry, handbags, luggage, umbrellas, wallets, watches, backpacks, briefcases, garment bags and similar items carried on or about the human body, without regard to whether worn on the body in a manner characteristic of clothing;

(ii) The rental of clothing or footwear; and

(iii) Skis, swim fins, roller blades, skates and similar items worn on the foot.

From and after January 1, 2010, the governing authorities of a municipality, for retail sales occurring within the corporate limits of the municipality, may suspend the application of the exemption provided for in this paragraph (bb) by adoption of a resolution to that effect stating the date upon which the suspension shall take effect. A certified copy of the resolution shall be furnished to the Department of Revenue at least ninety (90) days prior to the date upon which the municipality desires such suspension to take effect.

(cc) The gross proceeds of sales of tangible personal property made for the sole purpose of raising funds for a school or an organization affiliated with a school.

As used in this paragraph (cc), "school" means any public or private school that teaches courses of instruction to students in any grade from kindergarten through Grade 12.

(dd) Sales of durable medical equipment and home medical supplies when ordered or prescribed by a licensed physician for medical purposes of a patient. As used in this paragraph (dd), "durable medical equipment" means equipment, including repair and replacement parts for the equipment, which:

(i) Can withstand repeated use;

(ii) Is primarily and customarily used to serve a medical purpose;

(iii) Generally is not useful to a person in the absence of illness or injury; and

(iv) Is not worn in or on the body.

(ee) Sales of tangible personal property or services to Mississippi Blood Services.

(ff) (i) Subject to the provisions of this paragraph (ff), retail sales of firearms, ammunition and hunting supplies if sold during the annual Mississippi Second Amendment Weekend holiday beginning at 12:01 a.m. on the first Friday in September and ending at 12:00 midnight the following Sunday. For the purposes of this paragraph (ff), "hunting supplies" means tangible personal property used for hunting, including, and limited to, archery equipment, firearm and archery cases, firearm and archery accessories, hearing protection, holsters, belts and slings. Hunting supplies does not include animals used for hunting.

(ii) This paragraph (ff) shall apply only if one or more of the following occur:

1. Title to and/or possession of an eligible item is transferred from a seller to a purchaser; and/or

2. A purchaser orders and pays for an eligible item and the seller accepts the order for immediate shipment, even if delivery is made after the time period provided in subparagraph (i) of this paragraph (ff), provided that the purchaser has not requested or caused the delay in shipment.

(gg) Sales of nonperishable food items to charitable organizations that are exempt from federal income taxation under Section 501(c) (3) of the Internal Revenue Code and operate a food bank or food pantry or food lines.

(hh) Sales of tangible personal property or services to The United Way of the Pine Belt Region, Inc.

(ii) Sales of tangible personal property or services to the Mississippi Children's Museum.

(jj) Sales of tangible personal property or services to the Jackson Zoological Park.

(kk) Sales of tangible personal property or services to the Hattiesburg Zoo.

(ll) Gross proceeds from sales of food, merchandise or other concessions at an event held solely for religious or charitable purposes at livestock facilities, agriculture facilities or other facilities constructed, renovated or expanded with funds for the grant program authorized under Section 18, Chapter 530, Laws of 1995.

(mm) Sales of tangible personal property and services to the Diabetes Foundation of Mississippi and the Mississippi Chapter of the Juvenile Diabetes Research Foundation.

(nn) Sales of potting soil, mulch, or other soil amendments used in growing ornamental plants which bear no fruit of commercial value when sold to commercial plant nurseries that operate exclusively at wholesale and where no retail sales can be made.






TAX ON SALE OF MOTOR VEHICLE BY INDIVIDUAL

§ 27-65-201 - Tax upon sale or use of motor vehicles

(1) For the purposes of this section, unless the context otherwise requires, the term "motor vehicle" means a motor vehicle required to be registered or licensed by the county tax collectors pursuant to Section 27-19-43.

(2) Upon every person, firm or corporation purchasing other than at wholesale within this state any motor vehicle required to be registered or licensed with the tax collector of any county in this state from any person, firm or corporation which is not a licensed dealer engaged in selling motor vehicles, there shall be levied and collected a sales tax at the rate of five percent (5%) of the true value of the motor vehicle as calculated by using the most current official motor vehicle assessment schedule supplied by the State Tax Commission.

(3) Upon every person, firm or corporation purchasing other than at wholesale outside the state any motor vehicle required to be registered or licensed with the tax collector of any county in this state from any person, firm or corporation which is not a licensed dealer engaged in selling motor vehicles, for use, storage or other consumption within this state there is levied a use tax at the rate of five percent (5%) of the true value of the motor vehicle as calculated by using the most current official motor vehicle assessment schedule supplied by the State Tax Commission.

(4) Where any motor vehicle is taken in trade as a credit or part payment on the sale of a motor vehicle taxable under this section, the tax levied by this section shall be paid on the net difference, that is, the true value of the motor vehicle sold less the credit for the motor vehicle taken in trade.

(5) The tax levied by this section shall be collected by the tax collector at the time of, and as a prerequisite to, the registration of or licensing of any such motor vehicle. The tax collector shall give to the person registering the vehicle a receipt in a form prescribed and furnished by the State Tax Commission for the amount of tax collected.

(6) County tax collectors shall be liable for the tax they are required to collect, and taxes which are in fact collected, under this section and failure to properly collect or maintain proper records shall not relieve them of liability for payment to the State Tax Commission. Deficiencies in collection or payment shall be assessed against the tax collector, or his successor, in the same manner and subject to the same penalties and provisions for appeal as are deficiencies assessed against taxpayers under Chapter 65, Title 27, Mississippi Code of 1972.

Each tax collector of the several counties shall, on or before the twentieth day of each month, file a report with and pay to the State Tax Commission all funds collected under the provisions of this section, less a commission of three percent (3%) which shall be retained by the tax collector as a commission for collecting such tax, and such commission shall be deposited in the county general fund. The report required to be filed shall cover all collections made during the calendar month next preceding the date on which the report is due and filed.

Any error in the report and remittance to the State Tax Commission may be adjusted on a subsequent report. If the error was in the collection by the tax collector, it shall be adjusted through the tax collector with the taxpayer before credit is allowed by the State Tax Commission.

All information relating to the collection of this tax by tax collectors and such records as the State Tax Commission may require shall be preserved in the tax collector's office for a period of three (3) years for audit by the State Tax Commission.

(7) The tax levied by this section shall not apply to the following:

(a) Transfers of legal ownership of motor vehicles currently registered or licensed in the transferor's name between husband and wife, parent and child, or grandparents and grandchildren, unless the transferor is a licensed dealer of motor vehicles and the transfer of the motor vehicle is made in the regular course of business.

(b) Transfers of legal ownership of motor vehicles pursuant to a will or pursuant to any law providing for the distribution of the property of one dying intestate.

(c) Transfers of legal ownership of motor vehicles ten (10) or more years after the date of the manufacture of such vehicle.






TRIBAL TAX BY MISSISSIPPI BAND OF CHOCTAW INDIANS

§ 27-65-211 - Definitions

As used in Sections 27-65-211 through 27-65-221, the following terms shall have the following meanings, unless the context clearly indicates a different meaning:

(a) "Reservation lands" mean those defined as Indian country under the provisions of 18 U.S.C. 1151(a) or (b).

(b) "Tribal tax" means any tax imposed by the Mississippi Band of Choctaw Indians on persons subject to the band's taxing powers.



§ 27-65-213 - Legislative findings

The Legislature finds that the public interest of both Indians and non-Indians is best served by close cooperation between the state government and the Mississippi Band of Choctaw Indians. The Legislature finds this cooperation to be especially important in the area of taxation. Accordingly, the Legislature hereby authorizes the State Tax Commission to enter into tax collection agreements with the Mississippi Band of Choctaw Indians.



§ 27-65-215 - Exemption from sales or gross receipts tax

The State of Mississippi hereby relinquishes any jurisdiction it may have to levy and collect within reservation lands the sales or gross receipts tax imposed by Chapter 65 of Title 27, Mississippi Code of 1972, as it applies to sales by merchants on reservation lands of the Mississippi Band of Choctaw Indians when such merchants are authorized to do business on the reservation lands and are paying tribal sales taxes to the Mississippi Band of Choctaw Indians.



§ 27-65-217 - Entry into tax collection agreements

The State Tax Commission may enter into tax collection agreements with the Mississippi Band of Choctaw Indians. These agreements may provide for the collection by the State Tax Commission for the Indian tribe of any tribal sales or gross receipts tax from reservation lands which are hereby authorized to be imposed subject to the provisions of Sections 27-65-211 through 27-65-221.



§ 27-65-219 - Approval of tax collection agreements

Any tax collection agreement entered into pursuant to Sections 27-65-211 through 27-65-221 shall be binding and effective only upon approval of the Tribal Chief of the Mississippi Band of Choctaw Indians, the Governor and the Attorney General of the State of Mississippi.



§ 27-65-221 - Duration and renewal of tax collection agreements

Any tax collection agreements between the State Tax Commission and the Mississippi Band of Choctaw Indians shall be for a term not to exceed ten (10) years; however, such agreements shall be renewable upon expiration by the mutual consent of the parties.






TAX ON RENTAL OF MOTOR VEHICLES

§ 27-65-231 - Additional tax on persons engaging in business of renting motor vehicles

(1) In addition to the sales tax imposed in Section 27-65-23, Mississippi Code of 1972, there is hereby levied upon every person engaging or continuing in this state in the business of renting motor vehicles under rental agreements with a term of not more than thirty (30) continuous days each, a tax at the rate of six percent (6%) of the gross proceeds of such business derived from the rental of motor vehicles, except that motor vehicles with a gross vehicle weight exceeding ten thousand (10,000) pounds shall be excluded from the measure of this tax.

(2) All administrative provisions of the Mississippi Sales Tax Law, including those which fix damages, penalties and interest for nonpayment of taxes, failure to file returns, and for other noncompliance with the provisions of said chapter, and all other requirements and duties imposed upon taxpayers, shall apply to all persons liable for taxes under the provisions of this section, and the commission shall exercise all the power and authority and perform all the duties with respect to taxpayers under this section as are provided in said Sales Tax Law, except that in cases of conflict, then the provisions of this section shall control.

(3) On or before February 15 of each year, the proceeds of the tax imposed by this section on business rental activities shall be paid by the State Tax Commission to the county in which such proceeds were collected. Within seven (7) days after receipt of the tax proceeds, the county shall apportion and pay such tax proceeds as follows: The situs of the rental transactions from which tax proceeds were derived shall first be determined, and then the tax proceeds collected at a situs shall be distributed among the county, municipality and school district of the situs, as appropriate, in the same proportion and in the same manner that motor vehicle ad valorem taxes would be distributed among such taxing districts (based on their respective millage rates) if collected at the same time as the receipt of such proceeds and paid by a motor vehicle owner located at the same address as the situs of the rental transaction.

(4) The governing authorities of the counties, municipalities and school districts may expend the proceeds of such tax for any lawful purposes.

(5) The revenues received by counties and municipalities under subsection (3) of this section shall be deposited in the general fund of the counties and municipalities, and the revenues received by the school districts shall be deposited in any fund designated by the school district.

(6) The revenues received by counties, municipalities and school districts under subsection (3) of this section shall be included and considered as proceeds of ad valorem taxes for the purposes of the growth limitation on ad valorem taxes under Sections 27-39-321 and 27-39-305.

(7) The tax authorized herein shall be in addition to any other tax authorized by law to be levied on the business activities described in this section.






MUNICIPAL SPECIAL SALES TAX

§ 27-65-241 - Certain municipalities authorized to impose special sales tax on persons engaging in business in municipality; exemptions; voter approval required before levying tax; authorized use of tax proceeds; establishment of commission; expenditure of special tax revenue to be in accordance with master plan; establishment of master plan [Repealed effective July 1, 2035]

(1) As used in this section, the following terms shall have the meanings ascribed to them in this section unless otherwise clearly indicated by the context in which they are used:

(a) "Hotel" or "motel" means and includes a place of lodging that at any one time will accommodate transient guests on a daily or weekly basis and that is known to the trade as such. Such terms shall not include a place of lodging with ten (10) or less rental units.

(b) "Municipality" means any municipality in the State of Mississippi with a population of one hundred fifty thousand (150,000) or more according to the most recent federal decennial census.

(c) "Restaurant" means and includes all places where prepared food is sold and whose annual gross proceeds of sales or gross income for the preceding calendar year equals or exceeds One Hundred Thousand Dollars ($ 100,000.00). The term "restaurant" shall not include any nonprofit organization that is exempt from federal income taxation under Section 501(c) (3) of the Internal Revenue Code. For the purpose of calculating gross proceeds of sales or gross income, the sales or income of all establishments owned, operated or controlled by the same person, persons or corporation shall be aggregated.

(2) (a) Subject to the provisions of this section, the governing authorities of a municipality may impose upon all persons as a privilege for engaging or continuing in business or doing business within such municipality, a special sales tax at the rate of not more than one percent (1%) of the gross proceeds of sales or gross income of the business, as the case may be, derived from any of the activities taxed at the rate of seven percent (7%) or more under the Mississippi Sales Tax Law, Section 27-65-1 et seq.

(b) The tax levied under this section shall apply to every person making sales of tangible personal property or services within the municipality but shall not apply to:

(i) Sales exempted by Sections 27-65-19, 27-65-101, 27-65-103, 27-65-105, 27-65-107, 27-65-109 and 27-65-111 of the Mississippi Sales Tax Law;

(ii) Gross proceeds of sales or gross income of restaurants derived from the sale of food and beverages;

(iii) Gross proceeds of sales or gross income of hotels and motels derived from the sale of hotel rooms and motel rooms for lodging purposes;

(iv) Retail sales of food for human consumption not purchased with food stamps issued by the United States Department of Agriculture, or other federal agency, but which would be exempt under Section 27-65-111(o) from the taxes imposed by this chapter if the food items were purchased with food stamps;

(v) Gross income of businesses engaging or continuing in the business of TV cable systems, subscription TV services, and other similar activities, including, but not limited to, cable Internet services;

(vi) Wholesale sales of food and drink for human consumption sold to full service vending machine operators; and

(vii) Wholesale sales of light wine, beer and alcoholic beverages.

(3) (a) Before any tax authorized under this section may be imposed, the governing authorities of the municipality shall adopt a resolution declaring its intention to levy the tax, setting forth the amount of the tax to be imposed, the purposes for which the revenue collected pursuant to the tax levy may be used and expended, the date upon which the tax shall become effective, the date upon which the tax shall be repealed, and calling for an election to be held on the question. The date of the election shall be set in the resolution. Notice of the election shall be published once each week for at least three (3) consecutive weeks in a newspaper published or having a general circulation in the municipality, with the first publication of the notice to be made not less than twenty-one (21) days before the date fixed in the resolution for the election and the last publication to be made not more than seven (7) days before the election. At the election, all qualified electors of the municipality may vote. The ballots used at the election shall have printed thereon a brief description of the sales tax, the amount of the sales tax levy, a description of the purposes for which the tax revenue may be used and expended and the words "FOR THE LOCAL SALES TAX" and "AGAINST THE LOCAL SALES TAX" and the voter shall vote by placing a cross (X) or check mark ( cent(s) ) opposite his choice on the proposition. When the results of the election have been canvassed by the election commissioners of the municipality and certified by them to the governing authorities, it shall be the duty of such governing authorities to determine and adjudicate whether at least three-fifths (3/5) of the qualified electors who voted in the election voted in favor of the tax. If at least three-fifths (3/5) of the qualified electors who voted in the election voted in favor of the tax, the governing authorities shall adopt a resolution declaring the levy and collection of the tax provided in this section and shall set the first day of the second month following the date of such adoption as the effective date of the tax levy. A certified copy of this resolution, together with the result of the election, shall be furnished to the Department of Revenue not less than thirty (30) days before the effective date of the levy.

(b) A municipality shall not hold more than two (2) elections under this subsection.

(4) The revenue collected pursuant to the tax levy imposed under this section may be expended to pay the cost of road and street repair, reconstruction and resurfacing projects based on traffic patterns, need and usage, and to pay the costs of water, sewer and drainage projects in accordance with a master plan adopted by the commission established pursuant to subsection (7).

(5) (a) The special sales tax authorized by this section shall be collected by the Department of Revenue, shall be accounted for separately from the amount of sales tax collected for the state in the municipality and shall be paid to the municipality. The Department of Revenue may retain one percent (1%) of the proceeds of such tax for the purpose of defraying the costs incurred by the department in the collection of the tax. Payments to the municipality shall be made by the Department of Revenue on or before the fifteenth day of the month following the month in which the tax was collected.

(b) The proceeds of the special sales tax shall be placed into a special municipal fund apart from the municipal general fund and any other funds of the municipality, and shall be expended by the municipality solely for the purposes authorized in subsection (4) of this section. The records reflecting the receipts and expenditures of the revenue from the special sales tax shall be audited annually by an independent certified public accountant. The accountant shall make a report of his findings to the governing authorities of the municipality and file a copy of his report with the Secretary of the Senate and the Clerk of the House of Representatives. The audit shall be made and completed as soon as practical after the close of the fiscal year of the municipality, and expenses of the audit shall be paid from the funds derived by the municipality pursuant to this section.

(c) All provisions of the Mississippi Sales Tax Law applicable to filing of returns, discounts to the taxpayer, remittances to the Department of Revenue, enforced collection, rights of taxpayers, recovery of improper taxes, refunds of overpaid taxes or other provisions of law providing for imposition and collection of the state sales tax shall apply to the special sales tax authorized by this section, except where there is a conflict, in which case the provisions of this section shall control. Any damages, penalties or interest collected for the nonpayment of taxes imposed under this section, or for noncompliance with the provisions of this section, shall be paid to the municipality on the same basis and in the same manner as the tax proceeds. Any overpayment of tax for any reason that has been disbursed to a municipality or any payment of the tax to a municipality in error may be adjusted by the Department of Revenue on any subsequent payment to the municipality pursuant to the provisions of the Mississippi Sales Tax Law. The Department of Revenue may, from time to time, make such rules and regulations not inconsistent with this section as may be deemed necessary to carry out the provisions of this section, and such rules and regulations shall have the full force and effect of law.

(6) If a municipality expands its corporate boundaries, the governing authorities of the municipality may not impose the special sales tax in the annexed area unless the tax is approved at an election conducted, as far as is practicable, in the manner provided in subsection (3) of this section, except that only qualified electors in the annexed area may vote in the election.

(7) (a) Any municipality that levies the special sales tax authorized under this section shall establish a commission as provided for in this section. Expenditures of revenue from the special sales tax authorized by this section shall be in accordance with a master plan adopted by the commission pursuant to this subsection.

(b) The commission shall be composed of ten (10) voting members who shall be known as commissioners appointed as follows:

(i) Four (4) members representing the business community in the municipality appointed by the local chamber of commerce for initial terms of one (1), two (2), four (4) and five (5) years respectively. The members appointed pursuant to this paragraph shall be persons who represent businesses located within the city limits of the municipality.

(ii) Three (3) members shall be appointed at large by the mayor of the municipality, with the advice and consent of the legislative body of the municipality, for initial terms of two (2), three (3) and four (4) years respectively. All appointments made by the mayor pursuant to this paragraph shall be residents of the municipality.

(iii) One (1) member shall be appointed at large by the Governor for an initial term of four (4) years. All appointments made by the Governor pursuant to this paragraph shall be residents of the municipality.

(iv) One (1) member shall be appointed at large by the Lieutenant Governor for an initial term of four (4) years. All appointments made by the Lieutenant Governor pursuant to this paragraph shall be residents of the municipality.

(v) One (1) member shall be appointed at large by the Speaker of the House of Representatives for a term of four (4) years. All appointments made by the Speaker of the House of Representatives pursuant to this paragraph shall be residents of the municipality.

(c) The terms of all appointments made subsequent to the initial appointment shall be made for five (5) years. Any vacancy which may occur shall be filled in the same manner as the original appointment and shall be made for the unexpired term. Each member of the commission shall serve until his successor is appointed and qualified.

(d) The mayor of the municipality shall designate a chairman of the commission from among the membership of the commission. The vice chairman and secretary shall be elected by the commission from among the membership of the commission for a term of two (2) years. The vice chairman and secretary may be reelected, and the chairman may be reappointed.

(e) The commissioners shall serve without compensation.

(f) Any commissioner shall be disqualified and shall be removed from office for either of the following reasons:

(i) Conviction of a felony in any state court or in federal court; or

(ii) Failure to attend three (3) consecutive meetings without just cause.

If a commissioner is removed for any of the above reasons, the vacancy shall be filled in the manner prescribed in this section and shall be made for the unexpired term.

(g) A quorum shall consist of six (6) voting members of the commission. The commission shall adopt such rules and regulations as may govern the time and place for holding meetings, regular and special.

(h) The commission shall, with input from the municipality, establish a master plan for road and street repair, reconstruction and resurfacing projects based on traffic patterns, need and usage, and for water, sewer and drainage projects. Expenditures of the revenue from the tax authorized to be imposed pursuant to this section shall be made at the discretion of the governing authorities of the municipality if the expenditures comply with the master plan. The commission shall monitor the compliance of the municipality with the master plan.

(8) The governing authorities of any municipality that levies the special sales tax authorized under this section are authorized to incur debt, including bonds, notes or other evidences of indebtedness, for the purpose of paying the costs of road and street repair, reconstruction and resurfacing projects based on traffic patterns, need and usage, and to pay the costs of water, sewer and drainage projects in accordance with a master plan adopted by the commission established pursuant to subsection (7) of this section. Any bonds or notes issued to pay such costs may be secured by the proceeds of the special sales tax levied pursuant to this section or may be general obligations of the municipality and shall satisfy the requirements for the issuance of debt provided by Sections 21-33-313 through 21-33-323.

(9) This section shall stand repealed from and after July 1, 2035.



§ 27-65-243 - Exemption of certain businesses from tax imposed in § 27-65-241.

The gross income of businesses engaging or continuing in the business of providing telecommunications services and other similar services, including, but not limited to, Internet services, Internet protocol television (IPTV) services, satellite television services and Mobile TV broadcasting services, shall be exempt from the special sales tax imposed in Section 27-65-241.









Chapter 67 - USE OR COMPENSATING TAXES

Article 1 - USE TAX

§ 27-67-1 - Title of article

This article may be cited as the "Mississippi Use Tax Law."



§ 27-67-3 - Definitions

Whenever used in this article, the words, phrases and terms shall have the meaning ascribed to them as follows:

(a) "Tax Commission" or "department" means the Department of Revenue of the State of Mississippi.

(b) "Commissioner" means the Commissioner of Revenue of the Department of Revenue.

(c) "Person" means any individual, firm, partnership, joint venture, association, corporation, estate, trust, receiver, syndicate or any other group or combination acting as a unit and includes the plural as well as the singular in number. "Person" shall also include husband or wife, or both, where joint benefits are derived from the operation of a business taxed hereunder or where joint benefits are derived from the use of property taxed hereunder.

(d) "Taxpayer" means any person liable for the payment of any tax hereunder, or liable for the collection and payment of the tax.

(e) "Sale" or "purchase" means the exchange of properties for money or other consideration, and the barter of properties or products. Every closed transaction by which title to, or possession of, tangible personal property or specified digital products passes shall constitute a taxable event. A transaction whereby the possession of property or products is transferred but the seller retains title as security for payment of the selling price shall be deemed a sale.

(f) "Purchase price" or "sales price" means the total amount for which tangible personal property or specified digital product is purchased or sold, valued in money, including installation and service charges, and freight charges to the point of use within this state, without any deduction for cost of property or products sold, expenses or losses, or taxes of any kind except those exempt by the sales tax law. "Purchase price" or "sales price" shall not include cash discounts allowed and taken or merchandise returned by customers when the total sales price is refunded either in cash or by credit, and shall not include amounts allowed for a trade-in of similar property or products. "Purchase price" or "sales price" does not include finance charges, carrying charges or any other addition to the selling price as a result of deferred payments by the purchaser.

(g) "Lease" or "rent" means any agreement entered into for a consideration that transfers possession or control of tangible personal property or specified digital products to a person for use within this state.

(h) "Value" means the estimated or assessed monetary worth of a thing or property. The value of property or products transferred into this state for sales promotion or advertising shall be an amount not less than the cost paid by the transferor or donor. The value of property or products which have been used in another state shall be determined by its cost less straight line depreciation provided that value shall never be less than twenty percent (20%) of the cost or other method acceptable to the commissioner. On property or products imported by the manufacturer thereof for rental or lease within this state, value shall be the manufactured cost of the property and freight to the place of use in Mississippi.

(i) "Tangible personal property" means personal property perceptible to the human senses or by chemical analysis, as opposed to real property or intangibles. "Tangible personal property" shall include printed, mimeographed, multigraphed matter, or material reproduced in any other manner, and books, catalogs, manuals, publications or similar documents covering the services of collecting, compiling or analyzing information of any kind or nature. However, reports representing the work of persons such as lawyers, accountants, engineers and similar professionals shall not be included. "Tangible personal property" shall also include tangible advertising or sales promotion materials such as, but not limited to, displays, brochures, signs, catalogs, price lists, point of sale advertising materials and technical manuals. Tangible personal property shall also include computer software programs.

(j) "Person doing business in this state," "person maintaining a place of business within this state," or any similar term means any person having within this state an office, a distribution house, a salesroom or house, a warehouse, or any other place of business, or owning personal property located in this state used by another person, or installing personal property in this state. This definition also includes any person selling or taking orders for any tangible personal property, either personally, by mail or through an employee representative, salesman, commission agent, canvasser, solicitor or independent contractor or by any other means from within the state.

Any person doing business under the terms of this article by reason of coming under any one or more of the qualifying provisions listed above shall be considered as doing business on all transactions involving sales to persons within this state.

(k) "Use" or "consumption" means the first use or intended use within this state of tangible personal property or specified digital product and shall include rental or loan by owners or use by lessees or other persons receiving benefits from use of the property or product. "Use" or "consumption" shall include the benefit realized or to be realized by persons importing or causing to be imported into this state tangible advertising or sales promotion materials.

(l) "Storage" means keeping tangible personal property or specified digital product in this state for subsequent use or consumption in this state.

(m) "Specified digital products" shall have the meaning ascribed to such term in Section 27-65-26.



§ 27-67-4 - Mail order sales

(1) For purposes of this article, a "mail order sale" is a sale of tangible personal property or specified digital products, ordered by mail or other means as described in subsection (2)(e), to a purchaser who is in this state at the time the order is remitted, from a person who receives the order in another state of the United States, or in a commonwealth, territory or other area under the jurisdiction of the United States, and which person transports the property or products or causes the property or products to be transported, whether or not by mail, from any jurisdiction of the United States, including this state, to the purchaser in this state who ordered the property or products or to another person in this state for whom the purchaser ordered the property. For purposes of this definition, it will be presumed that every purchaser resident in this state who remits an order shall have been in this state at the time the order was remitted.

(2) Every person doing business in this state who makes a mail order sale is subject to the power of this state to levy and collect the tax imposed by this article when:

(a) The person is a corporation doing business under the laws of this state or a person domiciled in, a resident of, or a citizen of, this state;

(b) The person maintains retail establishments or offices in this state, whether the mail order sales thus subject to taxation by this state result from or are related in any other way to the activities of such establishments or offices;

(c) The person has agents in this state who solicit business or transact business on his behalf, whether the mail order sales thus subject to taxation by this state result from or are related in any other way to such solicitation or transaction of business;

(d) The property was delivered in this state in fulfillment of a sales contract that was entered into in this state, in accordance with applicable conflict of laws rules, when a purchaser in this state accepted an offer by ordering the property;

(e) The person, by purposefully or systematically exploiting the consumer market provided by this state by any media-assisted, media-facilitated or media-solicited means, including, but not limited to, direct mail advertising, unsolicited distribution of catalogues, computer-assisted shopping, television, radio or other electronic media, or magazine or newspaper advertisements or other media, creates nexus with this state;

(f) Through compact or reciprocity with another jurisdiction of the United States, that jurisdiction uses its taxing power and its jurisdiction over the retailer in support of this state's taxing power; or

(g) The person consents, expressly or by implication, to the imposition of the tax imposed by this part.

(3) Every person engaged in the business of making mail order sales is subject to the requirements of this article for cooperation in collection of taxes and in administration of this article, except that no fee shall be imposed upon such person for carrying out any required activity.

(4) The tax required under this section to be collected, and any amount unreturned to a purchaser that is not tax but was collected from the purchaser under the representation that it was tax, constitute funds of the State of Mississippi from the moment of collection.



§ 27-67-5 - Tax levy

There is hereby levied, assessed and shall be collected from every person a tax for the privilege of using, storing or consuming, within this state, any tangible personal property or specified digital product possession of which is acquired in any manner.

(a) The use tax hereby imposed and levied shall be collected at the same rates as imposed under Section 27-65-20, and Sections 27-65-17, 27-65-18, 27-65-19, 27-65-24, 27-65-25 and 27-65-26 computed on the purchase or sales price, or value, as defined in this article.

(b) It shall be the duty of the tax collectors of the several counties, or the commissioner, as the case may be, to collect, remit and account for the tax on the use of all vehicles licensed or registered by the State of Mississippi for the first time, except when the Mississippi use tax was collected by an authorized out-of-state dealer at the time of purchase, or when the use thereof was exempt by Section 27-67-7. The tax collector or the commissioner shall give to the person registering the vehicle a receipt in a form prescribed and furnished by the Department of Revenue for the amount of tax collected.

The tax collector or commissioner is expressly prohibited from issuing a license tag to any applicant without collecting the tax levied by this article, unless positive proof is filed, together with the application for the license tag, that the Mississippi tax has been paid, or that the sale was exempt by Section 27-67-7.

Persons not engaging and continuing in business so as to be registered for payment of sales and/or use tax may pay use tax due on the first use of boats, airplanes, equipment or other tangible personal property and specified digital products to county tax collectors who are hereby authorized to accept such payments on behalf of the commissioner. Receipts for all such payments shall be given to taxpayers in a form prescribed and furnished by the Department of Revenue.

County tax collectors and the commissioner shall be liable for the tax they are required hereby to collect, and taxes which are in fact collected under authority of this section; and failure to properly collect or maintain proper records shall not relieve them of liability for payment to the commissioner. Deficiencies in collection or payment shall be assessed against the tax collector or commissioner in the same manner and subject to the same penalties and provisions for appeal as are deficiencies assessed against taxpayers.

A dealer authorized to collect and remit the tax to the Department of Revenue shall give to the purchaser a receipt for the payment of the tax, in a form prescribed and furnished by the commissioner, which shall serve as proof of payment to the tax collector of the county in which the license is to be issued.

Each tax collector of the several counties shall, on or before the twentieth day of each month, file a report with and pay to the commissioner all funds collected under the provisions of this article, less a commission of five percent (5%) which shall be retained by the tax collector as a commission for collecting such tax and be deposited in the county general fund. The report required to be filed shall cover all collections made during the calendar month next preceding the date on which the report is due and filed.

Any error in the report and remittance to the commissioner may be adjusted on a subsequent report. If the error was in the collection by the tax collector, it shall be adjusted through the tax collector with the taxpayer before credit is allowed by the commissioner.

All information relating to the collection of use tax by tax collectors and such records as the commissioner may require shall be preserved in the tax collector's office for a period of three (3) years for audit by the commissioner.



§ 27-67-6 - Exemption for boxes, etc. brought into state for use with materials for federal government

The tax levied in Article 1, Chapter 67, Title 27, Mississippi Code of 1972, shall not be collected on the use, storage or consumption of boxes, crates, cartons and other packaging material brought into this state for use to pack or ship materials for the federal government.



§ 27-67-7 - Exemptions

The tax levied by this article shall not be collected in the following instances:

(a) On the use, storage or consumption of any tangible personal property or specified digital products if the sale thereof has already been included in the measure of this tax or the tax imposed by Section 27-65-20 or Section 27-65-17, 27-65-19, 27-65-25 or 27-65-26, or has already been included in the measure of a sales tax imposed by another state in which the property or products were sold or use tax imposed by some other state in which the property was used. If the rate of sales or use tax paid another state by the person using the property or products in Mississippi is not equal to or greater than the rate imposed by this article, then the user or purchaser shall apply the difference in these rates to the purchase price or value of the property or products and pay to the commissioner the amount of tax thus computed. Persons using business property or products in this state which has been used by them in other states shall be entitled to a credit for sales and/or use tax paid to other states equal to the aggregate of all such state rates multiplied by the value of the property or products at the time of importation into this state. Persons using business property or products in this state which were acquired from another person who used it in other states shall be entitled to a credit equal to the applicable rate in the state of last prior use multiplied by the value of the property or products at the time of importation into this state. However, credit for use tax paid to another state shall not apply on the purchase price of tangible personal property or specified digital products that have been only stored or warehoused in the other state and the first use of the property or products occurs in Mississippi. Provided further, that credit for sales or use tax paid to another state shall not apply on the purchase price or value of automobiles, trucks, truck-tractors, semitrailers, trailers, boats, travel trailers, motorcycles and all-terrain cycles imported and first used in Mississippi.

Credit for sales or use tax paid to another state as provided in this paragraph (a) shall be evidenced by an invoice clearly and correctly showing the amount of the tax as a separate item, and no credit shall be allowed otherwise.

(b) On the use, storage or consumption of tangible personal property or specified digital products to the extent that sales of similar property or products in Mississippi are either excluded or specifically exempt from sales tax or are taxed at the wholesale rate.

This exemption shall be confined to the use of property or products the sale of which is an itemized exemption in the Mississippi Sales Tax Law, or to use by persons who are listed in the Mississippi Sales Tax Law as being exempt from sales tax.

(c) On the use, storage or consumption of tangible personal property or specified digital products brought into this state by a nonresident for his or her use or enjoyment while temporarily within the state, but not including tangible personal property or specified digital products brought in for use in connection with a business activity. This exemption shall not apply to property or products which remain situated in this state for the repeated use, storage or consumption by out-of-state visitors, or which is acquired by visitors and first used in this state.

(d) On the use of a motor vehicle for which a registration is required by the motor vehicle law, when such motor vehicle was purchased by a natural person for his personal or family use while such person was a bona fide resident of another state and who thereafter became a resident of this state, but not to include a motor vehicle which is transferred by the owner for commercial use or for use by another person within this state.

(e) On the use of personal and household effects by a natural person acquired while the person was a bona fide resident of another state, and who thereafter became a resident of this state.

(f) On the use or rental of motion picture film, video-audio tapes , phonograph records or specified digital products for exhibition either by a person paying Mississippi sales tax on gross income from admissions for the exhibitions or by a person operating a television or radio broadcasting station.

(g) On any vehicle purchased in another state for use outside of this state by a Mississippi citizen serving in the Armed Forces and stationed in another state who elects to license the vehicle in Mississippi.

(h) On the cost or value and on the use, storage and consumption of rail rolling stock and component parts thereof.

(i) On the use, storage or consumption of literature, video tapes , photographic slides or specified digital products used by religious institutions for the propagation of their creeds or for carrying on their customary nonprofit religious activities, and on the use of any tangible personal property or specified digital products purchased and first used in another state by religious institutions for the propagation of their creeds or for carrying on their customary nonprofit religious activities. "Religious institution," for the purpose of this exemption, means any religious institution granted an exemption under 26 USCS Section 501(c)(3). Any exemption under this paragraph obtained by fraud, misstatement or misrepresentation shall be cancelled by the State Tax Commission, and the person committing the fraud, misstatement or misrepresentation shall be liable for prosecution for fraud on the assessment, and, on conviction, shall be fined not less than One Thousand Dollars ($ 1,000.00), or punished by imprisonment in the State Penitentiary for a term not to exceed five (5) years, or both, within the discretion of the court.

(j) The tax on the cost or value of farm machinery used in the harvesting of agricultural products shall be limited to the ratio of use within this state to the life of the property.

(k) [Repealed].

(l) On the use of machinery and equipment; special tooling such as dies, molds, jigs and similar items treated as special tooling for federal income tax purposes; or repair parts therefor or replacements thereof; or repair services thereon; by a taxpayer other than the manufacturer when the manufacturer still holds title to the items and the items are purchased by the manufacturer as a part of a project as defined in Section 57-75-5(f)(iv)1, Section 57-75-5(f)(xxi) or Section 57-75-5(f)(xxii).

(m) On the use, storage or consumption of utilities purchased by a manufacturer described in Section 27-65-101(x).

(n) On the use, storage or consumption of utilities purchased by an enterprise described in Section 27-65-101(cc).

(o) On the use, storage or consumption of jet aircraft engines that are temporarily located within the State of Mississippi and are brought into the state for research and/or testing purposes at a jet aircraft engine research and testing facility.



§ 27-67-8 - Examination of records of religious institution; retroactive application of exemption from use tax on certain property used by religious institutions

(1) No examination shall be made of the records of a religious institution, as defined in paragraph (i) of Section 27-67-7, unless the commissioner shows by reasonable evidence that the religious institution is not operating on a nonprofit basis.

(2) All outstanding claims against a religious institution as defined in paragraph (j) of Section 27-67-7 for unpaid taxes having accrued under the sales or use tax laws on or before the effective date of Section 27-67-7 and this section based upon transactions by such religious institution shall be void and in regards to such transactions for which sales or use taxes are unpaid on or before July 1, 1989, Sections 27-67-7 and 27-67-8 shall be retroactive in effect.



§ 27-67-9 - Registration of seller

Every person selling tangible personal property or specified digital products for use, storage or consumption, or rendering services in this state to consumers, shall register and furnish any information relating to his business activities as the commissioner may require.



§ 27-67-11 - Seller to collect tax from purchaser

(1) Every person maintaining a place of business, or doing business, in this state, shall collect the tax imposed by this article from the purchaser and remit the tax to the commissioner as hereinafter provided. Failure to collect the tax from the purchaser shall not relieve the seller of liability for payment of the tax.

(2) Any person selling tangible personal property or specified digital products that does not maintain a place of business in this state may be authorized by the commissioner to collect the tax from customers in Mississippi who are liable for its payment, and such person shall remit the tax to the commissioner in the same manner and subject to the same requirements as a person maintaining a place of business or doing business within this state. Such authority may be cancelled at any time when, in the judgment of the commissioner, the tax can be collected more effectively from the purchaser in this state. When the tax has been collected from the purchaser, the seller shall be liable for payment of the tax to the commissioner.

(3) Every person required or authorized to collect the tax shall add to the sales price of tangible personal property, services or specified digital products the amount of the tax imposed on purchaser for the use, storage, or consumption thereof, and, when so added, the tax shall be a debt from the purchaser to the seller until paid, and shall be collectible at law in the same manner as other debts. It shall be unlawful for any person to advertise, hold out, or state to the public or to any customer that the tax herein imposed will be assumed or absorbed by the seller or that any part thereof will be refunded. Said tax shall be stated separately from the sales price on the sales invoice and shown separately on the seller's records. The purchaser shall pay the tax to the seller as trustee for and on account of the state.



§ 27-67-13 - Liability of user

Any person who uses, stores, or consumes any tangible personal property or specified digital products upon which a tax is herein imposed, or who has received a service which is taxable, upon which the tax has not been paid to the commissioner or to a seller authorized by the commissioner to collect the tax, shall be liable therefor, and shall file returns and pay the tax due the state to the commissioner as provided by this article.



§ 27-67-15 - Issuance of permits

The commissioner may provide for the issuance of permits to manufacturers or public service corporations to pay all taxes levied under this article on the purchase of tangible personal property, services and specified digital products directly to the commissioner, in lieu of payment of the use tax to the vendor, in instances where the commissioner determines that such provisions will facilitate and expedite the collection of the tax at the proper rates which may be due on such purchases by said persons.



§ 27-67-17 - Payment of tax to commissioner, filing of returns

(1) Except as otherwise provided in this section, the commissioner shall collect the tax imposed by this article, and every person subject to its provisions shall remit to the commissioner, on or before the twentieth day of each month, the amount of tax due by such person for the preceding calendar month. Returns and payments placed in the mail must be postmarked by the due date in order to be timely filed, except that when the due date falls on a weekend or holiday, returns and payments placed in the mail must be postmarked by the first working day following the due date in order to be considered timely filed. Every taxpayer shall file a return with his remittance, which return shall be prescribed by the commissioner and shall show for the calendar month preceding the tax payment date, the total sale or purchase price, or value of tangible personal property or specified digital products sold, used, stored or consumed by him for benefit received or service performed, and such other information as the commissioner may deem pertinent and necessary for determining the amount of tax due thereunder.

(2) The commissioner, in his discretion, may authorize in writing the filing of returns and the payment of tax on a quarterly basis by any person required or authorized to pay the tax imposed, such authority to be subject to revocation for good cause by the commissioner.

(3) In instances where it is impractical to file returns and pay the tax monthly or quarterly, the commissioner may authorize the filing of semiannual or annual returns.

(4) A taxpayer required to collect use taxes under this article and having an average monthly use tax liability of at least Fifty Thousand Dollars ($ 50,000.00) for the preceding calendar year shall pay to the Department of Revenue on or before June 25, 2014, and on or before the twenty-fifth day of June of each succeeding year thereafter, an amount equal to at least seventy-five percent (75%) of such taxpayer's estimated use tax liability for the month of June of the current calendar year, or an amount equal to at least seventy-five percent (75%) of the taxpayer's use tax liability for the month of June of the preceding calendar year. Payments required to be made under this subsection must be received by the Department of Revenue no later than June 25 in order to be considered timely made. A taxpayer that fails to comply with the requirements of this subsection may be assessed a penalty in an amount equal to ten percent (10%) of the difference between any amount the taxpayer pays pursuant to this subsection and the taxpayer's actual use tax liability for the month of June for which the estimated payment was required to be made. Payments made by a taxpayer under this subsection shall not be considered to be collected for the purposes of any use tax diversions required by law until the taxpayer files a return for the actual use taxes collected during the month of June. This subsection shall not apply to any agency, department or instrumentality of the United States, any agency, department, institution, instrumentality or political subdivision of the State of Mississippi, or any agency, department, institution or instrumentality of any political subdivision of the State of Mississippi.

(5) The commissioner, in his discretion, may authorize the computation of the tax on the basis of a formula in lieu of direct accounting of specific properties in instances where such method will expedite, simplify or provide a more equitable means of determining liability under this article. All formulas shall be subject to revocation for good cause by the commissioner.



§ 27-67-19 - Extension of time; damages

The commissioner may grant a reasonable extension of time for making any return and paying the tax due thereon, but the time for filing any such return shall not be extended beyond the twentieth of the month next succeeding the regular due date of such return without the imposition of interest at the rate of one percent (1%) per month, or fractional part of a month, from the regular due date of such return until the tax is paid.

For persistent, willful or recurring failure to make any return and pay the tax shown thereby to be due, by the time specified herein, there shall be added to the amount of tax shown to be due, ten percent (10%) damages, or interest at the rate of one percent (1%) per month, or both.



§ 27-67-21 - Tax constitutes a debt

The tax imposed by this article or damages assessed or interest applied by authority of this article shall constitute a debt due the State of Mississippi and shall be a lien upon the property or rights to property of any person subject to the provisions of this article from the date of assessment until paid.



§ 27-67-29 - Disbursement from treasury to taxpayer

In the event a final judgment is rendered in favor of the taxpayer in a suit to recover illegal taxes, it shall be the duty of the state auditor, upon receipt of a certified copy of the final judgment, to issue a warrant directed to the state treasurer, in favor of the taxpayer, to pay the part of the illegal tax as was paid into the State Treasury.



§ 27-67-31 - Administration of article by commissioner; monthly distribution of funds

All administrative provisions of the sales tax law, and amendments thereto, including those which fix damages, penalties and interest for failure to comply with the provisions of said sales tax law, and all other requirements and duties imposed upon a taxpayer, shall apply to all persons liable for use taxes under the provisions of this article. The commissioner shall exercise all power and authority and perform all duties with respect to taxpayers under this article as are provided in said sales tax law, except where there is conflict, then the provisions of this article shall control.

The commissioner may require transportation companies to permit the examination of waybills, freight bills, or other documents covering shipments of tangible personal property into this state.

On or before the fifteenth day of each month, the amount received from taxes, damages and interest under the provisions of this article during the preceding month shall be paid and distributed as follows:

(a) On or before July 15, 1994, through July 15, 2000, and each succeeding month thereafter, two and two hundred sixty-six one-thousandths percent (2.266%) of the total use tax revenue collected during the preceding month under the provisions of this article shall be deposited in the School Ad Valorem Tax Reduction Fund created pursuant to Section 37-61-35. On or before August 15, 2000, and each succeeding month thereafter, two and two hundred sixty-six one-thousandths percent (2.266%) of the total use tax revenue collected during the preceding month under the provisions of this chapter shall be deposited into the School Ad Valorem Tax Reduction Fund created under Section 37-61-35 until such time that the total amount deposited into the fund during a fiscal year equals Four Million Dollars ($ 4,000,000.00). Thereafter, the amounts diverted under this paragraph (a) during the fiscal year in excess of Four Million Dollars ($ 4,000,000.00) shall be deposited into the Education Enhancement Fund created under Section 37-61-33 for appropriation by the Legislature as other education needs and shall not be subject to the percentage appropriation requirements set forth in Section 37-61-33.

(b) On or before July 15, 1994, and each succeeding month thereafter, nine and seventy-three one-thousandths percent (9.073%) of the total use tax revenue collected during the preceding month under the provisions of this article shall be deposited into the Education Enhancement Fund created pursuant to Section 37-61-33.

(c) On or before July 15, 1997, and on or before the fifteenth day of each succeeding month thereafter, the revenue collected under the provisions of this article imposed and levied as a result of Section 27-65-17(2) and the corresponding levy in Section 27-65-23 on the rental or lease of private carriers of passengers and light carriers of property as defined in Section 27-51-101 shall be deposited into the Motor Vehicle Ad Valorem Tax Reduction Fund created pursuant to Section 27-51-105.

(d) On or before July 15, 1997, and on or before the fifteenth day of each succeeding month thereafter and after the deposits required by paragraphs (a) and (b) of this section are made, the remaining revenue collected under the provisions of this article imposed and levied as a result of Section 27-65-17(1) and the corresponding levy in Section 27-65-23 on the rental or lease of private carriers of passengers and light carriers of property as defined in Section 27-51-101 shall be deposited into the Motor Vehicle Ad Valorem Tax Reduction Fund created pursuant to Section 27-51-105.

(e) The remainder of the amount received from taxes, damages and interest under the provisions of this article shall be paid into the General Fund of the State Treasury by the commissioner.



§ 27-67-33 - Prior claims not affected

Nothing in this article shall affect or defeat any claim, assessment, appeal, suit, right or cause of action for taxes, due or accrued under Chapter 119, Laws of 1934, Chapter 516, Laws of 1950, Chapter 409, Laws of 1952, or Chapter 111, Laws of 1955, as amended, prior to August 1, 1968, whether such assessment, appeal, suit, claim or action shall have been begun before August 1, 1968, or shall thereafter be begun; and the provisions of Chapter 119, Laws of 1934, Chapter 516, Laws of 1950, Chapter 409, Laws of 1952, and Chapter 111, Laws of 1955, are expressly continued in full force, effect and operation for the purpose of the assessment and collection of any taxes due or accrued under any such law, and amendments thereto, prior to August 1, 1968, and for the imposition of any penalties, forfeitures or claims for a failure to comply therewith.






Article 3 - WHOLESALE COMPENSATING TAX [REPEALED]



Article 5 - SALESMEN'S TAX

§ 27-67-501 - Title and purpose of article

This article may be cited as the salesman's tax law.

The primary purpose of the article is to equalize the requirements of the laws of this state with regard to all persons soliciting sales of tangible personal property within this state and to protect those persons collecting and remitting the Mississippi sales tax, use tax and wholesale compensating tax from the unfair competition of persons who are not collecting and remitting such taxes to this state while enjoying the protection of the laws of this state, the use of its highways and all other benefits provided by the laws of this state.



§ 27-67-503 - Definitions

Whenever used in this article, the following words and terms shall have the definition and meaning herein prescribed unless the intention of giving a more limited meaning is disclosed by the context:

(a) "Tax commission" or "department" shall mean the Department of Revenue of the State of Mississippi.

(b) "Commissioner" shall mean the Commissioner of Revenue of the Department of Revenue.

(c) "Person" shall include a natural person, firm, corporation, copartnership, joint venture, association, estate or any other group or combination acting as a unit and the plural as well as the singular thereof.

(d) "Taxpayer" shall mean any person liable for the tax hereunder.

(e) "Sale" or "purchase" shall include the barter or exchange of properties as well as the sale or purchase thereof for money, and every closed transaction by which the title to tangible property passes, either within or without this state, shall constitute a taxable event, whether compensation shall be money or service or some other thing of value.

(f) "Purchase price" or "sales price" shall mean the total amount for which tangible personal property is purchased or sold, valued in money, whether paid in money or merchandise; provided that cash discounts allowed and taken shall not be included.

(g) "Tangible personal property" shall mean tangible goods, wares and merchandise when sold, purchased or delivered within this state.

(h) "Salesman" or "salesmen" shall mean and include any and all persons engaged in the itinerant solicitation and taking of orders for tangible personal property by use of the highways of this state for subsequent delivery to retailers or consumers within this state.



§ 27-67-505 - Tax levy

There is hereby levied, assessed and shall be collected from each salesman, as defined herein, a tax of three percent (3%) of the gross amount of the orders taken where delivery is made to a consumer located in this state and when the merchandise is for consumption by the said customer.

Provided, however, that, in the case of the solicitation or taking of orders for merchandise from retailers for resale in the regular course of business, the tax shall be paid at the rate of one eighth of one percent (1/8 of 1%) of the total amount of such orders.



§ 27-67-507 - Exemptions

The tax levied by this article shall not be collected in the following instances:

(a) A salesman taking orders for and to be filled by persons paying the tax due under the provisions of the sales, use or wholesale compensating tax laws of this state on the sales made pursuant to said orders.

(b) A salesman taking orders for merchandise to be delivered to wholesalers or manufacturers to the extent of these orders.

(c) A salesman taking an occasional order for merchandise in this state without having a daily or weekly itinerary in the state.

(d) Any amount representing a sale to an exempt person or an exempt commodity as provided in the sales tax law.



§ 27-67-509 - Collection of tax; returns

The commissioner shall collect the tax imposed by this article and every person subject to its provisions shall remit to the commissioner on or before the twentieth day of each month the amount of the tax due by such person for the preceding calendar month. Every taxpayer shall file a return with his remittance, which return shall be processed by the commissioner and shall show, for the calendar month preceding the tax payment date, the total sale or purchase price of the tangible personal property sold by him, and such other information as the commissioner may deem pertinent or necessary for determining the amount of the tax due hereunder.



§ 27-67-511 - Administration of the article

All administrative provisions of the Sales Tax Law, including those which fix damages, penalties and interest for nonpayment of taxes and for noncompliance with the provisions of said Sales Tax Law, and all other requirements and duties imposed upon the taxpayer, shall apply to all persons liable for taxes under the provisions of this article, and the commissioner shall exercise all power and authority and perform all the duties with respect to taxpayers under this article as are provided in said Sales Tax Law, except where there is conflict, then the provisions of this article shall control. Any damages, penalties, or interest collected by the commissioner for nonpayment of taxes, or for noncompliance with the provisions of this article, shall be paid into the general fund of the state treasury by the commissioner. The commissioner may, from time to time, make such rules and regulations, not inconsistent with this article, as may be deemed necessary to carry out its provisions and such rules and regulations shall have the full force and effect of law.

The administration of this article is vested in and shall be exercised by the chairman of the State Tax Commission, and the enforcement of any of the provisions of this article in any of the courts of this state shall be under the exclusive jurisdiction of the chairman of the State Tax Commission, who shall from time to time promulgate such rules and regulations, not inconsistent with this article, as he may deem necessary to enforce its provisions.









Chapter 68 - UNIFORM SALES AND USE TAX ADMINISTRATION LAW

§ 27-68-1 - Short title

This chapter shall be known as and referred to as the "Uniform Sales and Use Tax Administration Act."



§ 27-68-3 - Definitions

As used in this chapter:

(a) "Agreement" means the Streamlined Sales and Use Tax Agreement.

(b) "Certified Automated System" means software certified jointly by the states that are signatories to the agreement to calculate the tax imposed by each jurisdiction on a transaction, determine the amount of tax to remit to the appropriate state, and maintain a record of the transaction.

(c) "Certified Service Provider" means an agent certified jointly by the states that are signatories to the agreement to perform all of the seller's sales tax functions.

(d) "Person" means an individual, trust, estate, fiduciary, partnership, limited liability company, limited liability partnership, corporation, or any other legal entity.

(e) "Sales tax" means the tax levied under Chapter 65, Title 27, Mississippi Code of 1972.

(f) "Seller" means any person making sales, leases, or rentals of personal property or services.

(g) "State" means any state of the United States and the District of Columbia.

(h) "State Tax Commission" or "department" means the Department of Revenue.

(i) "Use tax" means the tax levied under Chapter 67, Title 27, Mississippi Code of 1972.



§ 27-68-5 - Legislative findings

The Legislature finds that this state may enter into an agreement with one or more states to simplify and modernize sales and use tax administration in order to substantially reduce the burden of tax compliance for all sellers and for all types of commerce.



§ 27-68-7 - Authority of State Tax Commission to enter into Streamlined Sales and Use Tax Agreement with one or more states; implementation

The State Tax Commission is authorized to enter into the Streamlined Sales and Use Tax Agreement with one or more states to simplify and modernize sales and use tax administration in order to substantially reduce the burden of tax compliance for all sellers and for all types of commerce. In furtherance of the agreement, the State Tax Commission is authorized to act jointly with other states that are members of the agreement to establish standards for certification of a certified service provider and certified automated system and establish performance standards for multi-state sellers.

The State Tax Commission is further authorized to take other actions reasonably required to implement the provisions set forth in this chapter. Other actions authorized by this section include, but are not limited to, the adoption of rules and regulations and the joint procurement, with other member states, of goods and services in furtherance of the cooperative agreement.

The State Tax Commission, or its designee, is authorized to represent this state before the other states that are signatories to the agreement.



§ 27-68-9 - No provision of agreement to invalidate or amend law of Mississippi; adoption of agreement by state does not amend or modify existing law; implementation of agreement conditions must be by action of the state

No provision of the agreement authorized by this chapter in whole or part invalidates or amends any provision of the law of this state. Adoption of the agreement by this state does not amend or modify any law of this state. Implementation of any condition of the agreement in this state, whether adopted before, at, or after membership of this state in the agreement, must be by the action of this state.



§ 27-68-11 - Agreement to meet minimum requirements prior to being entered into by State Tax Commission

The State Tax Commission shall not enter into the Streamlined Sales and Use Tax Agreement unless the agreement requires each state to abide by the following requirements:

(a) The agreement must set restrictions to achieve over time more uniform state rates through the following:

(i) Limiting the number of state rates.

(ii) Limiting the application of maximums on the amount of state tax that is due on a transaction.

(iii) Limiting the application of thresholds on the application of state tax.

(b) The agreement must establish uniform standards for the following:

(i) The sourcing of transactions to taxing jurisdictions.

(ii) The administration of exempt sales.

(iii) The allowances a seller can take for bad debts.

(iv) Sales and use tax returns and remittances.

(c) The agreement must require states to develop and adopt uniform definitions of sales and use tax terms. The definitions must enable a state to preserve its ability to make policy choices not inconsistent with the uniform definitions.

(d) The agreement must provide a central, electronic registration system that allows a seller to register to collect and remit sales and use taxes for all signatory states.

(e) The agreement must provide that registration with the central registration system and the collection of sales and use taxes in the signatory states will not be used as a factor in determining whether the seller has nexus with a state for any tax.

(f) The agreement must provide for reduction of the burdens of complying with local sales and use taxes through the following:

(i) Restricting variances between the state and local tax bases.

(ii) Requiring states to administer any sales and use taxes levied by local jurisdictions within the state so that sellers collecting and remitting these taxes will not have to register or file returns with, remit funds to, or be subject to independent audits from local taxing jurisdictions.

(iii) Restricting the frequency of changes in the local sales and use tax rates and setting effective dates for the application of local jurisdictional boundary changes to local sales and use taxes.

(iv) Providing notice of changes in local sales and use tax rates and of changes in the boundaries of local taxing jurisdictions.

(g) The agreement must outline any monetary allowances that are to be provided by the states to sellers or certified service providers.

(h) The agreement must require each state to certify compliance with the terms of the agreement prior to joining and to maintain compliance, under the laws of the member state, with all provisions of the agreement while a member.

(i) The agreement must require each state to adopt a uniform policy for Certified Service Providers that protects the privacy of consumers and maintains the confidentiality of tax information.

(j) The agreement must provide for the appointment of an advisory council of private sector representatives and an advisory council of nonmember state representatives to consult with in the administration of the agreement.



§ 27-68-13 - Agreement to provide mechanism among member states for establishing and maintaining cooperative system for administration of sales and use taxes

The agreement authorized by this chapter is an accord among individual cooperating sovereigns in furtherance of their governmental functions. The agreement provides a mechanism among the member states to establish and maintain a cooperative, simplified system for the application and administration of sales and use taxes under the duly adopted law of each member state.



§ 27-68-15 - Member states to be sole beneficiaries of agreement; no private right of action; no law declared invalid because of inconsistency with agreement

(1) The agreement authorized by this chapter binds and inures only to the benefit of this state and the other member states. No person, other than a member state, is an intended beneficiary of the agreement. Any benefit to a person other than a state is established by the law of this state and the other member states and not by the terms of the agreement.

(2) Consistent with subsection (1) of this section, no person shall have any cause of action or defense under the agreement or by virtue of this state's approval of the agreement. No person may challenge, in any action brought under any provision of law, any action or inaction by any department, agency or other instrumentality of this state, or any political subdivision of this state on the ground that the action or inaction is inconsistent with the agreement.

(3) No law of this state, or the application thereof, may be declared invalid as to any person or circumstance on the ground that the provision or application is inconsistent with the agreement.



§ 27-68-17 - Certified Service Provider; Certified Automated System; seller with proprietary system for determining amount of tax due liable for failure of system to meet performance standard

(1) A Certified Service Provider is the agent of a seller, with whom the Certified Service Provider has contracted, for the collection and remittance of sales and use taxes. As the seller's agent, the Certified Service Provider is liable for sales and use tax due each member state on all sales transactions it processes for the seller except as set out in this section. A seller that contracts with a Certified Service Provider is not liable to the state for sales or use tax due on transactions processed by the Certified Service Provider unless the seller misrepresented the type of items it sells or committed fraud. In the absence of probable cause to believe that the seller has committed fraud or made a material misrepresentation, the seller is not subject to audit on the transactions processed by the Certified Service Provider. A seller is subject to audit for transactions not processed by the Certified Service Provider. The member states acting jointly may perform a system check of the seller and review the seller's procedures to determine if the Certified Service Provider's system is functioning properly and the extent to which the seller's transactions are being processed by the Certified Service Provider.

(2) A person that provides a Certified Automated System is responsible for the proper functioning of that system and is liable to the state for underpayments of tax attributable to errors in the functioning of the Certified Automated System. A seller that uses a Certified Automated System remains responsible and is liable to the state for reporting and remitting tax.

(3) A seller that has a proprietary system for determining the amount of tax due on transactions and has signed an agreement establishing a performance standard for that system is liable for the failure of the system to meet the performance standard.






Chapter 69 - TOBACCO TAX

§ 27-69-1 - Title of chapter

This chapter may be cited as The Tobacco Tax Law.



§ 27-69-3 - Definitions

When used in this chapter:

(a) "State" means the State of Mississippi as geographically defined, and any and all waters under the jurisdiction of the State of Mississippi.

(b) "State Auditor" means the Auditor of Public Accounts of the State of Mississippi, or his legally appointed deputy, clerk or agent.

(c) "Commissioner" means the Commissioner of Revenue of the Department of Revenue, and his authorized agents and employees.

(d) "Person" means any individual, company, corporation, partnership, association, joint venture, estate, trust, or any other group, or combination acting as a unit, and the plural as well as the singular, unless the intention to give a more limited meaning is disclosed by the context.

(e) "Consumer" means a person who comes into possession of tobacco for the purpose of consuming it, giving it away, or disposing of it in any way by sale, barter or exchange.

(f) "Tobacco" means any cigarettes, cigars, cheroots, stogies, smoking tobacco (including granulated, plug cut, crimp cut, ready rubbed, and other kinds and forms of tobacco, or substitutes therefor, prepared in such manner as to be suitable for smoking in a pipe or cigarette) and including plug and twist chewing tobacco and snuff, when such "tobacco" is manufactured and prepared for sale or personal consumption. All words used herein shall be given the meaning as defined in the regulations of the Treasury Department of the United States of America.

(g) "First sale" means and includes the first sale, or distribution of such tobacco in intrastate commerce, or the first use or consumption of such tobacco within this state.

(h) "Drop shipment" means and includes any delivery of tobacco received by any person within this state, when payment for such tobacco is made to the shipper, or seller by or through a person other than a consignee.

(i) "Distributor" includes every person, except retailers as defined herein, in the state who manufactures or produces tobacco or who ships, transports, or imports into this state, or in any manner acquires or possesses tobacco, and makes a first sale of the same in the state.

(j) "Wholesaler" includes dealers, whose principal business is that of a wholesale dealer or jobber, who is known to the retail trade as such, and whose place of business is located in Mississippi or in a state which affords reciprocity to wholesalers domiciled in Mississippi, who shall sell any taxable tobacco to retail dealers only for the purpose of resale.

(k) "Retailer" includes every person, other than a wholesale dealer, as defined above, whose principal business is that of selling merchandise at retail, who shall sell, or offer for sale tobacco to the consumer. The sale of tobacco in quantity lots by retailers to other retailers, transient vendors, or other persons, shall not be construed as wholesale and shall not qualify such retailer for a permit as a wholesaler.

(l) "Dealer" includes every person, firm, corporation or association of persons, except retailers as defined herein, who manufacture tobacco for distribution, for sale, for use or for consumption in the State of Mississippi.

The word "dealer" is further defined to mean any person, firm, corporation or association of persons, except retailers as defined herein, who imports tobacco from any state or foreign country for distribution, sale, use, or consumption in the State of Mississippi.

(m) "Distributing agent" includes every person in the state who acts as an agent of any person outside the State of Mississippi, by receiving tobacco in interstate commerce, and storing such tobacco in this state subject to distribution, or delivery upon order from the person outside the state to distributors, wholesalers, retailers and dealers.

(n) "Transient vendor" means and includes every person commonly and generally termed "peddlers" and every person acting for himself, or as an agent, employee, salesman, or in any capacity for another, whether as owner, bailee, or other custodian of tobacco, and going from person to person, dealer to dealer, house to house, or place to place, and selling or offering for sale at retail or wholesale tobacco, and every person who does not keep a regular place of business open at all times in regular hours, and every person who goes from person to person, dealer to dealer, house to house, or place to place, and sells or offers for sale tobacco which he carries with him, and who delivers the same at the time of, or immediately after the sale, or without returning to the place of business operations (a permanent place of business within the state) between the taking of the order and the delivery of the tobacco, or

All persons who go from person to person, house to house, place to place, or dealer to dealer, soliciting orders by exhibiting samples, or taking orders, and thereafter making delivery of tobacco, or filling the order without carrying or sending the order to the permanent place of business, and thereafter making delivery of the tobacco pursuant to the terms of the order, or

All persons who go from person to person, place to place, house to house, or dealer to dealer, carrying samples and selling tobacco from samples, and afterwards making delivery without taking and sending an order therefor to a permanent place of business for the filling of the order, and delivery of the tobacco, or the exchange of tobacco having become damaged or unsalable, or the purchase by tobacco of advertising space, or

All persons who have in their possession, or under their control, any tobacco offered, or to be offered for sale or to be delivered, unless the sale or delivery thereof is to be made in pursuance of a bona fide order for the tobacco, to be sold or delivered, the order to be evidenced by an invoice or memorandum.

(o) "Contraband tobacco" means all tobacco found in the possession of any person whose permit to engage in dealing in tobacco has been revoked by the commissioner; and any cigarettes found in the possession of any person to which the proper tax stamps have not been affixed; and any cigarettes improperly stamped when found in the possession of any person; and all other tobacco upon which the excise tax has not been paid.

(p) "Sale" means an exchange for money or goods, giving away, or distributing any tobacco as defined in this chapter.

(q) "Forty-eight (48) hours" and "seventy-two (72) hours" means two (2) calendar days and three (3) calendar days, respectively, excluding Sundays and legal holidays.

(r) "Stamp" or "stamping," or the import of such word, when used in this chapter, means any manner of stamp or impression permitted by the commissioner that carries out the purposes of the chapter in clearly indicating upon the packages of cigarettes taxed the due payment of the tax and clearly identifying, by serial number or otherwise, the permittee who affixed the stamp to the particular package.

(s) "Manufacturer's list price" means the full sales price at which tobacco is sold or offered for sale by a manufacturer to the wholesaler or distributor in this state without any deduction for freight, trade discount, cash discounts, special discounts or deals, cash rebates, or any other reduction from the regular selling price. In the event freight charges on shipments to wholesalers or distributors are not paid by the manufacturer, then such freight charges required to be paid by the wholesalers and distributors shall be added to the amount paid to the manufacturer in order to determine "manufacturer's list price." In the case of a wholesaler or distributor whose place of business is located outside this state, the "manufacturer's list price" for tobacco sold in this state by such wholesaler or distributor shall in all cases be considered to be the same as that of a wholesaler or distributor located within this state.



§ 27-69-5 - Permit required, and penalty for failure to secure or renew same

(1) Every distributor, wholesaler, dealer or retailer who desires to become engaged in the sale or use of tobacco upon which a tax is required to be paid shall file with the commissioner an application for a permit to engage in such business. The application for a permit shall be filed on blanks to be furnished by the commissioner for that purpose. The application must be subscribed and sworn to by the person owning the business, or having an ownership interest in the business. If the applicant is a corporation, a duly authorized agent shall execute the application. The application shall show the name of such person, and in case of partnership, the name of each partner, the person's post office address, the location of the place of business to which the permit shall apply, and the nature of the business in which engaged, and any other information the commissioner may require. No distributor, wholesaler, dealer or retailer shall sell any tobacco until the application has been filed, the prescribed permit fee paid, and the permit obtained. Except as otherwise provided in this subsection, the permit shall expire on January 31 of each year. However, a retail permit shall continue in force during the time that the permit holder to whom it is issued continues in the same business at the same location unless such permit is revoked by the commissioner for cause or is revoked pursuant to any provision of Section 27-70-1 et seq., Section 75-23-l et seq. or the Mississippi Juvenile Tobacco Access Prevention Act in Sections 97-32-1 through 97-32-23.

(2) An application shall be filed, and a permit obtained for each place of business owned or operated by each distributor, wholesaler, dealer or retailer.

(3) Upon receipt of the application and any permit fee provided for in this chapter, the commissioner may issue to every distributor, wholesaler, dealer or retailer, for the place of business designated, a nonassignable permit, authorizing the sale or use of tobacco in the state. The permit shall provide that it is revocable, and may be forfeited or suspended upon violation of any provision of this chapter, the Mississippi Tobacco Youth Access Prevention Act of 1997, Section 27-70-7 et seq., Section 75-23-1 et seq. or any rule or regulation adopted by the commissioner. If the permit is revoked or suspended, the distributor, wholesaler, dealer or retailer shall not sell any tobacco from the place of business until a new permit is granted, or the suspension of the old permit removed.

(4) A permit cannot be transferred from one person to another, and the permit shall at all times be publicly displayed by the distributor, wholesaler, dealer or retailer in his place of business so as to be seen easily by the public. A permit may be refused to any person previously convicted of violations of this chapter or Section 27-70-1 et seq.

(5) Information contained on a permit may be disclosed to the holder of a wholesaler's permit, to law enforcement agencies of the federal government, state or any political subdivision of the state, and to the Attorney General and federal agencies responsible for administering tobacco laws.



§ 27-69-7 - Permit and privilege taxes required; penalty for violations

In addition to the excise tax on each person selling, using, consuming, handling or distributing tobacco as hereinafter provided, it is hereby made the duty of the commissioner to collect a privilege tax of One Hundred Dollars ($ 100.00) for each permit issued to every distributor, wholesaler or dealer doing business in this state. However, the amount of the privilege tax to be paid for a permit issued for a period of less than twelve (12) months shall be the proportionate amount of the annual privilege tax that the number of months, or part of a month, remaining until the permit expiration date bears to twelve (12) months, but in no case shall the privilege tax be less than Ten Dollars ($ 10.00).

Foreign manufacturers, wholesalers, or distributors may secure a permit from the commissioner, upon the payment of a fee of One Hundred Dollars ($ 100.00), and shall agree in an application sworn to and certified, that the excise tax shall be paid on all shipments of taxable tobacco into the State of Mississippi, that the required tax stamps shall be affixed to cigarettes, and that the commissioner, or his authorized agent, shall be permitted to inspect and audit their records of tobacco shipments into the State of Mississippi at any and all reasonable times.

It is further provided that any person who engages in any business for which a permit is required by this chapter, before procuring a permit, or after the permit is cancelled, shall be guilty of a misdemeanor, and punishable by a fine of not exceeding Five Hundred Dollars ($ 500.00), nor less than Fifty Dollars ($ 50.00).



§ 27-69-9 - Permit may be revoked and reinstated

In addition to the penalties imposed in this chapter, after the second offense for any violation, the commissioner may revoke any permit which may have been issued to any person, or persons, violating any provisions of this chapter, or any rules or regulations promulgated by the commissioner under authority of this chapter.

The commissioner, in the event a permit is revoked, is required to notify all manufacturers, wholesalers and distributors having a permit required by this chapter, that the permit has been revoked, and such manufacturer, wholesaler and distributor is henceforth prohibited from selling taxable tobacco to such dealer or retailer. The commissioner may notify manufacturers, wholesalers and distributors as required by this paragraph either manually or electronically and shall specify by rule or regulation the method by which the notification shall be made.



§ 27-69-11 - Penalties for operating without a permit

Any person engaged in the business of buying, selling or distributing within this state, tobacco as a wholesaler without having secured the required permit from the commissioner shall be guilty of a misdemeanor.



§ 27-69-13 - Applicability of tax

There is hereby imposed, levied and assessed, to be collected and paid as hereinafter provided in this chapter, an excise tax on each person or dealer in cigarettes, cigars, stogies, snuff, chewing tobacco, and smoking tobacco, or substitutes therefor, upon the sale, use, consumption, handling or distribution in the State of Mississippi, as follows:

(a) On cigarettes, the rate of tax shall be Three and Four-tenths Cents (3.4 cent(s) ) on each cigarette sold with a maximum length of one hundred twenty (120) millimeters; any cigarette in excess of this length shall be taxed as if it were two (2) or more cigarettes. Provided, however, if the federal tax rate on cigarettes in effect on June 1, 1985, is reduced, then the rate as provided herein shall be increased by the amount of the federal tax reduction. Such tax increase shall take effect on the first day of the month following the effective date of such reduction in the federal tax rate.

(b) On cigars, cheroots, stogies, snuff, chewing and smoking tobacco and all other tobacco products except cigarettes, the rate of tax shall be fifteen percent (15%) of the manufacturer's list price.

No stamp evidencing the tax herein levied on cigarettes shall be of a denomination of less than One Cent (1 cent(s) ), and whenever the tax computed at the rates herein prescribed on cigarettes shall be a specified amount, plus a fractional part of One Cent (1 cent(s) ), the package shall be stamped for the next full cent; however, the additional face value of stamps purchased to comply with taxes imposed by this section after June 1, 1985, shall be subject to a four percent (4%) discount or compensation to dealers for their services rather than the eight percent (8%) discount or compensation allowed by Section 27-69-31.

Every wholesaler shall purchase stamps as provided in this chapter, and affix the same to all packages of cigarettes handled by him as herein provided.

The above tax is levied upon the sale, use, gift, possession or consumption of tobacco within the State of Mississippi, and the impact of the tax levied by this chapter is hereby declared to be on the vendee, user, consumer or possessor of tobacco in this state; and when said tax is paid by any other person, such payment shall be considered as an advance payment and shall thereafter be added to the price of the tobacco and recovered from the ultimate consumer or user.



§ 27-69-15 - Stamps

Any retailer, transient vendor, distributing agent, salesman, or other dealer who shall receive any cigarettes other than from a wholesaler having a permit as herein provided, and not having the necessary stamps already affixed, shall, after the receipt of such cigarettes, within the time limit herein provided, present the same to some wholesaler having such permit, for the affixing of the stamps required, and it shall be the duty of such wholesaler, thereupon and upon the payment to him by such retailer of the face value of the stamps required, to affix the stamps to said cigarettes in the same manner as if the cigarettes were handled and sold by such wholesaler, provided, that such wholesaler, before affixing the stamps, shall require of the retailer, transient vendor, distributing agent, salesman, or other dealer, the original invoice for the cigarettes to be stamped, and such wholesaler shall in each instance note upon the invoice, the denominations and number of stamps affixed to the cigarettes covered by said invoice, the notation to be made in ink, or other manner not easy to erase, at the time the stamps are affixed.

It is further provided that, in addition hereto, the wholesaler shall keep a separate record of all stamps affixed to taxable cigarettes presented by retailers, transient vendors, distributing agents, salesmen, or other dealers, showing the name of the retailer, transient vendor, distributing agent, salesman, or other dealer, name of the shipper, date of shipper's invoice, the date stamps were affixed, denomination of stamps affixed, and total value of stamps affixed.

When the request is made to any wholesaler in this state by a retailer, transient vendor, distributing agent, salesman, or other dealer in this state, said request being duly and seasonably made for the affixing of stamps, and the request is accompanied by proper remittance and invoice, and such wholesaler refuses to affix the stamps to cigarettes as requested, said wholesaler shall forfeit to the state a penalty of Twenty-five Dollars ($ 25.00) for each offense, the same to be collected by the commissioner and, in addition thereto, in the discretion of the commissioner, forfeit his permit to handle stamps. In the event of such refusal on the part of any wholesaler to affix stamps said retailer, transient vendor, distributing agent, salesman, or other dealer may make application to the commissioner for stamps to be placed on the cigarettes upon which the wholesaler refused to affix the stamps, said application to be accompanied by an affidavit from the retailer, transient vendor, distributing agent, salesman, or other dealer, or some other credible person, setting forth the facts, whereupon the commissioner may issue and sell to such retailer, transient vendor, distributing agent, salesman, or other dealer, a sufficient number of stamps to be affixed to the cigarettes.

Stamps shall not be affixed to any cigarettes except by a wholesale dealer having a permit, except as otherwise provided in this chapter.

Stamps shall not be required to be affixed to any cigarettes while the same is in interstate commerce.

Any person who receives cigars, smoking tobacco, chewing tobacco, snuff or any other tobacco products except cigarettes from anyone other than a wholesaler having a tobacco permit issued by this state and the excise tax on the tobacco received has not been paid, shall compute the excise tax due the State of Mississippi at the rate prescribed herein on forms furnished by the commissioner for that purpose. Such report shall be accompanied by the remittance for the tax due and shall be filed with the commissioner within forty-eight (48) hours after receipt of the tobacco by such person.

In no case shall the provisions of this chapter be construed to require the payment of a tax upon any tobacco upon which the tax herein levied has once been paid to the state.



§ 27-69-17 - When distributors not required to affix stamps

Any distributor engaged in manufacturing tobacco products in this state shall not be required to affix stamps to manufactured cigarette products before delivery to wholesalers qualified to affix stamps under the provisions of this chapter, but shall affix the required stamps to any taxable cigarettes delivered to retailers or consumers.



§ 27-69-19 - Dealers liable; exception

The provisions of this chapter shall not apply to dealers in tobacco made the subject of interstate sales, except as provided in Chapter 70, Title 27, Mississippi Code of 1972.



§ 27-69-21 - Exemptions

(1) The provisions of this chapter shall not apply to any tobacco donated to any charitable organization for the use of inmates of any institution supported, in whole or in part, by donations from the public, nor shall its provisions apply to tobacco purchased by the state or federal government for use of inmates of any state or federal institution. This exemption from the payment of the tax can only be allowed by the commissioner on sales supported by proof that such taxable tobacco was not purchased for resale, but donated to the inmates of the institution claiming such exemption. This proof must be accompanied by an exemption claim form as prescribed by the commissioner and signed under penalty of perjury by an official of the institution requesting the exemption.

(2) It is further provided that no tax shall apply on sales of tobacco by a wholesaler or distributor to a retailer for resale on the Mississippi and Tennessee Rivers at midstream or in the intercoastal waterway in the Mississippi Sound to crew members for use or consumption on boats or barges transporting property in interstate commerce.



§ 27-69-23 - Tax additional

The tax imposed by this chapter is in addition to all other privileges, licenses, and any and all other taxes now imposed by law in this state; but nothing in this section shall be construed to permit the taxation by municipalities or boards of supervisors of the privilege taxed by this chapter.



§ 27-69-25 - Unpaid taxes a debt

All taxes and penalties imposed under the provisions of this chapter remaining due and unpaid shall constitute a debt to the State of Mississippi, which may be collected from the person owing same by suit or otherwise.



§ 27-69-27 - Manner and time of affixing stamps; manufacturers and wholesale distributors excepted

The payment of the tax imposed by this chapter shall be evidenced by affixing stamps to each individual package of cigarettes usually sold to consumers, as distinguished from cartons or larger units which are composed of a number of individual packages.

Except as otherwise provided in this paragraph, the stamp shall be affixed within seventy-two (72) hours after the receipt of the cigarettes by the wholesaler, and within forty-eight (48) hours after receipt of the cigarettes by the retailer; provided, that in the case a dealer conducts a wholesale and retail business at one (1) place of business, stamps shall be affixed within forty-eight (48) hours after receipt of the cigarettes. However, the provisions of this paragraph shall not apply to tobacco at the point it is purchased at a sale under Section 27-69-56. The stamp must be so securely affixed as to require the continued application of water or of steam to remove it, or so that it cannot be otherwise removed without destruction or mutilation.

The excise tax imposed on cigars, smoking tobacco, chewing tobacco, snuff and all other tobacco products except cigarettes shall be computed by the application of the excise tax rate to the manufacturer's list price on all purchases of such tobacco. The excise tax shall be due and payable on or before the fifteenth day of the month next succeeding the month in which the tax accrues. The tax shall be filed with the commissioner on forms prescribed by the commissioner.

Provided, however, manufacturers or other wholesale distributors of tobacco, which are subject to the excise taxes imposed by Section 27-69-13 of this chapter for the privilege of selling or using such tobaccos within this state, who maintain "terminals" or warehouses in which such tobaccos are stored, and who sell only to licensed wholesale dealers within the state who are qualified to purchase and affix the stamps required, may maintain such "spot stocks," intended only for such sales, without affixing the stamps or filing returns and paying the tax.

Any person desiring to maintain such "terminal" or warehouse, shall make application to the commissioner and obtain a permit to maintain such stocks without affixing stamps thereto, for sale exclusively to out-of-state purchasers, or licensed wholesale dealers within this state, and the commissioner is hereby authorized to grant such permit upon the execution and filing with the commissioner, by the applicant, a bond with surety companies, authorized to do business in Mississippi, as surety thereon, and conditioned for the strict compliance by the applicant, with the following conditions under which said privilege may be granted.

The person maintaining such stock of untaxed tobacco shall supply to the commissioner monthly, or at such times as the commissioner may require, complete invoices of all tobaccos received, and shall also supply correct invoices of all tobaccos removed from such "terminal" or warehouse, said invoices to contain the correct name and address of all persons to whom such tobacco shall be delivered or consigned, whether within or without the State of Mississippi.

The penalty of such bond shall be determined by the commissioner, in an amount sufficient to protect the State of Mississippi from any loss of revenue which might occur by reason of the failure of principal to strictly adhere to the requirement that no tobacco would be sold from such stock within the State of Mississippi, except to licensed wholesale dealers.



§ 27-69-31 - Compensation to dealers

Dealers subject to the provisions of this chapter shall be allowed, as compensation for their services in affixing the stamps herein required, a sum equal to eight percent (8%) of the face value of the stamps purchased by them, provided that the commission shall allow no discount on the purchase of stamps by wholesalers of an aggregate amount of less than one hundred dollars ($ 100.00), and by retailers of an aggregate amount of less than fifty dollars ($ 50.00) in any one order.

It is further provided that the commissioner may, in his discretion, either reduce the compensation allowed, or disallow any compensation for the affixing of stamps, for failure of such dealer to comply with any provisions of the law or rules and regulations promulgated by the commissioner.



§ 27-69-33 - Segregation of stock for interstate shipment

Manufacturers, distributors and wholesalers of cigars, cigarettes or smoking tobacco subject to the tax under this chapter, doing both intrastate and interstate business in such tobacco, must qualify as interstate dealers in such tobacco by applying to the commissioner for permission to engage in such business, and, upon receipt of such permission, he shall be permitted to set aside such part of his stock as may be absolutely necessary for the conduct of such interstate business, without affixing the stamps to cigarettes required by this chapter. Said interstate stock shall be kept in an entirely separate part of the building, separate and apart from intrastate stock, and the said interstate business shall be conducted by the said wholesale dealer in accordance with rules and regulations to be promulgated by the commissioner.

It is further provided that shipment of such merchandise be made only by a railroad, express company, boat line, or motor freight line certified by the Mississippi Public Service Commission as a common carrier, or by registered or insured parcel post.

It is further provided that any manufacturer, distributor, or wholesaler of cigars, cigarettes or smoking tobacco, engaged in interstate commerce in such tobaccos, shall report to the commissioner on or before the fifteenth day of each month, on forms prescribed by the commissioner, all sales of cigarettes made in interstate commerce during the preceding month to which Mississippi stamps were not affixed. These reports must be made supplementary to the reports required to be filed by Section 27-69-35 of this chapter.

Each shipment must be covered by a complete copy of invoice of the consignor, and supported by properly receipted bill of lading of the transportation company, or post office department as specified in the foregoing, and the receipted bills of lading and invoices shall be subject to inspection by the commissioner for a period of three (3) years.

The commissioner is further authorized to verify the actual delivery to the consignee of such unstamped taxable cigarettes before allowing credit, and for the purpose of such verification, the commissioner may exchange information with the proper authorities of other states as to movement of taxable tobacco to and from other states into and from the State of Mississippi.



§ 27-69-35 - Records of dealers

It shall be the duty of every person subject to the provisions of this chapter, to keep an accurate set of records, showing all transactions had with reference to the purchase, sale or gift of cigars, cigarettes, or smoking tobacco, and such person shall keep separately all invoices of cigars, cigarettes or smoking tobacco, and shall keep a record of all stamps purchased, and such records, and all stocks of cigars, cigarettes or smoking tobacco on hand, shall be open to inspection at all reasonable times to the commissioner; provided, however, that all retail dealers, transient vendors, distributing agents, or other dealers purchasing, or receiving cigars, cigarettes, or smoking tobacco from without the state, whether the same shall have been ordered through a wholesaler, or jobber in this state, or by drop shipment, or otherwise, shall within five (5) days after receipt of the same, mail a duplicate invoice of all such purchases, or receipts, to the commissioner, and failure to furnish such duplicate invoices shall be deemed a misdemeanor.

It is further provided that all manufacturers, distributors and wholesalers of cigars, cigarettes or smoking tobacco, who have a permit required by this chapter shall furnish the commissioner with a statement monthly, showing the amount of taxable tobacco received, and must also furnish the commissioner with duplicate invoices covering stamps affixed to drop shipments purchased by retailers.

In the examination of such books, records, etc., the commissioner shall have the power to administer oaths to any person, and any person answering falsely, under oath, any of such questions, shall be guilty of perjury.

If any person being so examined, fails to answer questions propounded to him by the commissioner, or if any person, being summoned to appear and answer such questions, shall fail or refuse to do so, or if any person shall fail or refuse to permit the inspection of his stock of merchandise, or invoices, or books, or papers pertaining to any dealers in cigars, cigarettes or smoking tobacco, the commissioner may make such fact known to the circuit court of the county in which such failure or refusal occurs, or judge thereof in termtime or in vacation, by petition, and such circuit court, or judge thereof, shall issue a summons for such person so refusing, returnable on a date to be fixed by said court, or said judge, and on said date, the said circuit court, or the circuit judge, shall proceed to examine into the truth of the matter set out in said petition, and if the same be found to be true, the said circuit court, or circuit judge, shall issue a writ of subpoena duces tecum ordering and directing the person so summoned to bring into court, and exhibit for the inspection of the commissioner, all such books, records, invoices, etc., as the court may deem proper from all the facts and circumstances in the case. Any person failing or refusing to present such books, records, invoices, etc., or failing or refusing to testify, shall be punished for contempt as provided by Section 9-1-17 of the Mississippi Code of 1972.



§ 27-69-37 - Preservation of invoices

Each person engaged as a wholesaler or retailer in the sale, use or consumption of tobacco, shall keep and preserve separately from all other invoices, for a period of three (3) years, all invoices of tobacco and of stamps bought by him, and shall permit the commissioner to inspect and examine all merchandise, invoices, books, papers and memoranda as may be necessary in ascertaining whether or not the tax levied herein has been paid, or to determine the amount of such tax that may be due, or due and unpaid. The failure of any person required to pay the tax herein levied, to preserve said invoices as above provided, or to permit the inspection and examination of merchandise, invoices, books, papers and memoranda, at the request of the commissioner, or his authorized agent, shall be deemed a violation of this chapter, and the commissioner may revoke the permit issued to such person as provided under Section 27-69-5 of this chapter, and also punishable as hereinafter set out. And the record of said invoices shall be open for inspection by the commissioner for the purpose of enforcing the provisions of this chapter.



§ 27-69-39 - Liability of persons, carriers, etc

The provisions of this chapter shall extend and apply to every person using the public roads or highways, whether operating as common carrier, or contract carrier, or possessing, or transporting in this state any tobacco for delivery, sale or distribution, unless exempted hereunder. If such person is engaged in interstate commerce, he must have in his actual possession while engaged in transporting such tobacco, invoices or delivery tickets correctly disclosing the consignor and consignee of each and every item of tobacco being transported, provided that common carriers operating under the supervision of the interstate commerce commission, and having a permanent office, or place of business in this state where permanent and correct records are kept, are not required to have in the immediate possession of the person in charge of the vehicle, in which tobacco is being transported, such invoices or delivery tickets, but the records of such common carriers shall be open to the inspection of the commissioner, or any representative of the commissioner, at all reasonable times, for the purpose of obtaining information with reference to all tobacco transported into this state. The absence of such invoices or delivery tickets shall be prima facie evidence that such person is a dealer in tobacco in this state, and is subject to the provisions of this chapter.



§ 27-69-41 - Penalties

If any person subject to the provisions of this chapter, or any rules or regulations promulgated by the commissioner under authority hereof, shall be found to have failed to affix the stamps required, or to have the same affixed as herein provided, or to pay any tax due hereunder, or to have violated any of the provisions of this chapter, or rules and regulations promulgated by the commissioner in the administration of this chapter, there shall be collected from such person, in addition to the tax that may be due, a penalty of fifty percent (50%) of the tax due; and the commissioner, or his duly authorized representative, may make immediate demand upon such person for the payment of all such taxes and penalties. Provided, that the commissioner, for good reason shown, may remit all or any part of the penalties imposed, but the taxpayer must pay all taxes due and interest thereon, at the rate of twelve percent (12%) per annum. The keeping of any unstamped cigarettes or untaxed tobacco at a place of business where such articles are sold, shall be prima facie evidence of intent to violate the provisions of this chapter.

All administrative provisions of the Mississippi Sales Tax Law, including those which fix damages, penalties and interest for nonpayment of taxes and for noncompliance with the provisions of said chapter, and all other requirements and duties imposed upon taxpayers, shall apply to all persons liable for taxes under the provisions of this chapter, and the commissioner shall exercise all the power and authority and perform all the duties with respect to taxpayers under this chapter as are provided in the Sales Tax Law, except where there is conflict, then the provisions of this chapter shall control.



§ 27-69-43 - Repealed

Codes, 1942, § 10188; Laws, 1932, ch. 192; Laws, 1934, ch. 125.



§ 27-69-47 - Penalty for reuse of stamps

Whoever wilfully washes, removes, or otherwise prepares for use stamps, provided for in this chapter, with intent to use, or cause the same to be used, after it has already been used, or who knowingly or wilfully buys or offers for sale, or gives away, any such stamps to any person for use, or knowingly uses the same, or has in his possession any such washed, restored or altered stamp which has been removed from the cigarette package to which it has been previously affixed, or whoever, for the purpose of evading any tax hereunder, uses any stamp which has heretofore been used for the purpose of paying any tax provided in this chapter, or whoever buys, sells, uses or offers to buy, sell or give away, or has in his possession any stamp or stamps not lawfully purchased, shall be guilty of a felony and, upon conviction, shall be punished by a fine of not more than One Thousand Dollars ($ 1,000.00), or by imprisonment in the State Penitentiary for not less than one (1) year, nor more than ten (10) years, or by both said fine and imprisonment.



§ 27-69-49 - Refund on damaged goods; how obtained

(1) The commissioner may promulgate rules and regulations providing for refunds to dealers of the face value of stamps affixed to any cigarettes which have become unfit for use and consumption, unsalable, or for any other legitimate loss which may occur, upon proof of such loss. Refund is to be made by issuing new stamps of an aggregate value of the tax paid on the goods adjudged to be unfit for use, consumption, unsalable, or any other loss suffered.

(2) The proof of loss required to obtain a refund of the amount so authorized in subsection (1) of this section, shall be in a form prescribed by the commissioner and signed by the applicant under penalty of perjury, his agent or representative, or other person familiar with the facts relied upon, setting out in detail the facts and circumstances under which the loss occurred.

(3) The commissioner shall keep a permanent record of all such refunds made by him, in his office, and shall receive credit for such refunds.

(4) No cigarettes which have been adjudged unfit for use and consumption, or unsalable, shall again be offered for sale in this state, and any person selling or offering to sell, or to give away, any such cigarettes shall be guilty of a misdemeanor.



§ 27-69-51 - Refund for stamps shipped into another state; refund of tax paid on cigarettes in possession of wholesaler ceasing to do business in Mississippi

(1) If any wholesaler subject to the provisions of this chapter shall sell or ship or transport any cigarettes into another state to a regular dealer, he shall be allowed a refund of the tax paid on those cigarettes. The refund shall be made by way of new stamps issued to him by the commissioner upon application accompanied by sworn acknowledgment from the purchaser, showing the units, items and date of delivery, the acknowledgment to state that he has received such cigarettes, and that stamps of an aggregate value, of which refund is requested, were on the cigarettes so acknowledged; provided further, that the acknowledgment shall show that the stamps affixed to the cigarettes, for which refund is requested, have had the cancellation marked "void" by ink, or by imprinting.

(2) If any wholesaler subject to the provisions of this chapter shall cease to do business in the State of Mississippi, he shall be allowed a refund of the tax paid on cigarettes in his possession. Such refund request shall be accompanied by a sworn acknowledgement that the wholesaler is no longer doing business in the State of Mississippi, and the acknowledgment must state that stamps with a value in the amount of the refund being requested are being returned to the Department of Revenue before use.



§ 27-69-53 - Commodities subject to confiscation

Any cigarettes found at any point within this state, in the possession of a dealer or any person for a period of time longer than specified by Section 27-69-27 and not having affixed to the package, the stamps as required, and any tobacco subject to the tax found in the possession of any wholesaler, distributor or dealer required by this chapter to obtain a permit, who has not procured a permit, or whose permit has been revoked and not reinstated, are hereby declared to be contraband goods, and the same may be seized by the commissioner, or his agents, or employees, or by any peace officer of this state, when directed by the commissioner so to do, without a warrant, and the said goods shall be offered by the commissioner for sale at public auction to the highest bidder after due advertisement, but the commissioner before delivering any of said goods so seized shall require the purchaser to affix the proper amount of stamps to the cigarettes or pay the excise tax on other tobacco as required by this chapter. The proceeds of sale for any goods sold shall be paid to the State Treasurer by the commissioner as are other funds collected. Provided, that the cost of confiscation and sale shall be paid out of the proceeds derived from such sale before making remittance to the State Treasurer. The time limit herein specified for affixing said stamps shall not apply to any person who, within said time limits, shall offer for sale, either at wholesale or retail, any cigarettes, and all cigarettes when offered for sale either at wholesale or retail without the stamps having been first affixed, shall be subject to confiscation. Provided further, that any vehicle, not a common carrier, which may be used in transporting for the purpose of sale any unstamped cigarettes, shall likewise be subject to confiscation and sale in the same manner as above provided.

The seizure, forfeiture and sale of contraband goods under this section and Section 27-69-55 is supplemental and in addition to the seizure, forfeiture and sale of contraband tobacco provided for in Section 27-69-56. Where a basis exists under both this section and Section 27-69-55 and under Section 27-69-56 for the seizure, forfeiture and sale of the same contraband goods, such actions can proceed simultaneously. Where such simultaneous seizure, forfeiture and sale is undertaken and there is a conflict between the procedures contained in this section and Section 27-69-55 and those contained in Section 27-69-56, the procedures contained in Section 27-69-56 shall control and be followed.



§ 27-69-55 - Procedure when goods are confiscated

In all cases of seizures of any tobacco, or other property hereafter made as being subject to forfeiture under the provisions of this chapter, which in the opinion of the officer or person making the seizure, is of the appraised value of Twenty-five Dollars ($ 25.00) or more, the said officer or person shall proceed as follows:

First: He shall cause a list containing a particular description of the tobacco or other property seized to be prepared in duplicate, and an appraisement thereof to be made by three (3) sworn appraisers to be selected by him, who shall be respectable and disinterested citizens of this state, residing within the county wherein the seizure was made. Said list and appraisement shall be properly attested by said officer, or person, and the said appraisers, for which service each of said appraisers shall be allowed the sum of One Dollar ($ 1.00) per day for not exceeding two (2) days, to be paid as other costs.

Second: If the said tobacco, or other property seized, is believed by the officer making the seizure to be of less value than Twenty-five Dollars ($ 25.00), no appraisement shall be made.

Third: The officer or person making the seizure shall proceed to give notice thereof for five (5) days, in writing, at three (3) places in the county where the seizure is made. One (1) of the notices shall be posted at the county courthouse; another at the place where the goods were seized; and the other at some public place. The notice shall describe the property seized, and state the time and place and cause of seizure, and give the name and place of residence, if known, of the person from whom the property was seized, and shall require any person claiming it to appear and make such claims in writing, within five (5) days from the date of the first posting of such notice. Such officer or person making the seizure shall also deliver to the person from whom the property was seized, and also to the owner, if known, a copy of said notice.

Fourth: Any person claiming the said property so seized as contraband within the time specified in the notice, may file with the commissioner a claim, in writing, stating his interest in the property seized, and may execute a bond to the State of Mississippi in a penal sum equal to double the value of said property so seized, but in no case shall said bond be less than the sum of One Hundred Dollars ($ 100.00), with securities to be approved by the clerk of the circuit court in the county in which the property is seized, conditioned that in the case of condemnation of the property so seized, the obligor shall pay to the State of Mississippi the full value of the property so seized, and all costs and expenses of the proceedings to obtain such condemnation, including a reasonable attorney's fee. And upon the delivery of such bond to the commissioner, he shall transmit the same with the duplicate list or description of the property seized to the county attorney of the county, or the district attorney of the district in which such seizure was made, and the said county attorney, or district attorney, as the case may be, shall prosecute the case to secure the forfeiture of said property in the court having jurisdiction. Upon the filing of the bond aforesaid, the said property shall be delivered to the claimant pending the outcome of the case, provided he shall at once affix the required stamps on cigarettes or pay the tax due on other tobacco products.

Fifth: If no claim is interposed, and no bond given within the time above specified, such property shall be forfeited without further proceedings, and the same shall be sold as herein provided, and the proceeds of the sale, when received by the commissioner, shall be paid into the State Treasury as are other funds collected, provided, that in seizures of property of less value than Twenty-five Dollars ($ 25.00), the same may be advertised with other quantities at Jackson by the commissioner and disposed of as hereinabove provided.

Sixth: In proceedings to secure a confiscation of the property hereinbefore mentioned, where the value of the goods seized at one time does not exceed the amount provided in Section 9-11-9, the justice court judge of the county where the property is seized shall have jurisdiction to try the cause. Where the value of the property seized at one time is in excess of the amount provided in Section 9-11-9, then the circuit court of the county where the property is seized shall have jurisdiction to try the cause; provided, that in counties having a county court, the county court shall have jurisdiction concurrent with the circuit court, and with the justice court where the value of the property seized does not exceed One Thousand Dollars ($ 1,000.00).

The proceedings against property seized according to the provisions of this chapter shall be considered a proceeding in rem unless otherwise herein provided.

Within ten (10) days after filing the bond provided for in paragraph fourth hereof, the claimant shall file a petition in the court having jurisdiction of said cause, which shall stand for a declaration, and the commissioner, or other party authorized to prosecute the confiscation of said property, shall plead to it as if it were an ordinary action at law, and the same rules of pleading and proceeding applicable to actions in the circuit court shall be observed in this action, and all issues made by the pleadings shall be tried and disposed of as other actions in the circuit court, and the judgment of the circuit court shall be framed to meet the circumstances of the case and the cost shall be adjudged as in other actions; provided, however, neither the state, nor the commissioner, nor any other person representing the state, shall be liable for the cost in the event the court shall not confiscate the property in controversy.

The seizure, forfeiture and sale of contraband goods under this section and Section 27-69-53 is supplemental and in addition to the seizure, forfeiture and sale of contraband tobacco provided for in Section 27-69-56. Where a basis exists under both this section and Section 27-69-53 and under Section 27-69-56 for the seizure, forfeiture and sale of the same contraband goods, such actions can proceed simultaneously. Where such simultaneous seizure, forfeiture and sale is undertaken and there is a conflict between the procedures contained in this section and Section 27-69-53 and those contained in Section 27-69-56, the procedures contained in Section 27-69-56 shall control and be followed.



§ 27-69-57 - Commissioner may compromise confiscation

The commissioner may, in his discretion, return any tobacco confiscated under this chapter, or any part thereof, when it is shown that there was no intention to violate the provisions of this chapter; provided, when any tobacco is confiscated under the provisions of this chapter, the commissioner may, in his discretion, return such goods to the parties from whom they were confiscated, if, and when, such parties shall pay to the commissioner as a penalty an amount equal to the face value of the stamps that should have been affixed to the cigarettes confiscated or pay the excise tax on other tobacco, and, in such cases, no advertisement shall be made or notices posted in connection with said confiscation.



§ 27-69-59 - Unlawful sale; search and seizure

When the commissioner has good reason to believe that tobacco is being kept, sold, offered for sale, or given away in violation of this chapter, or regulations issued under authority hereof, he may make affidavit of such fact, describing the place or thing to be searched, before any justice of the peace, mayor of any city, town or village, or county or circuit judge of any county in this state, and such justice of the peace, mayor or county or circuit judge shall issue a search warrant directed to the sheriff or any constable or any police officer in any city, town or village, commanding him to proceed in the day time, or in the night time, to enter by breaking, if necessary, and to diligently search any building, room in a building, outhouses, place, wagon, cart, buggy, motorcycle, motor truck, automobile, water or air craft, or other vehicle as may be designated in the affidavit and search warrant, and to seize such tobacco so possessed and to hold the same until disposed of by law, and to arrest the person or persons in possession or control of the same.

Such writ shall be returnable instanter, or on a day to be stated, and a copy shall be served on the owner or person in possession, if such person be present or readily found.

If upon hearing, or the return of such search warrant, it shall appear that any tobacco unlawfully possessed were seized, the same shall be declared forfeited to this state, and shall be sold as provided in Section 27-69-55 of this chapter.



§ 27-69-61 - Injunction by commissioner

Any person engaged in the business herein taxed, without a permit, or failing to make the report as herein provided, and pay the taxes as herein provided, may be enjoined, at the instance of the commissioner, from continuing the business of selling tobacco until a permit is obtained, and all reports required by this chapter have been filed, and all taxes due hereunder shall have been paid, together with all penalties for which such person is liable, and such injunction shall be applied for by the attorney for the commissioner, any county attorney, or attorney general, or district attorney, on the request of the commissioner, and a temporary injunction shall be issued upon five (5) days' notice, by any judge authorized by law to issue temporary injunctions.



§ 27-69-63 - Damaged stamps

If any of the stamps sold by the commissioner in accordance with the provisions of this chapter, or any stamps in his possession, shall become damaged to the extent that they cannot be used, then the commissioner shall destroy said stamps. However, he shall first make a list thereof as to the denominations and amounts of said stamps, and shall submit the list and stamps to the state treasurer, and the stamps shall be counted and such lists shall be attested by the state treasurer, and after such verification and attest, said damaged stamps shall be destroyed then and there in the presence of the state treasurer, and the said list of denominations and amounts which have been attested by the state treasurer shall be kept as a permanent record in the office of the commissioner. If such damaged stamps shall have been sold by this state to any dealer under the provisions of this chapter, the commissioner shall exchange new stamps for such damaged stamps and shall dispose of the same as provided in this section.



§ 27-69-65 - Commissioner to administer provisions of this chapter

The commissioner shall administer the provisions of this chapter, and shall have the power to issue rules and regulations not inconsistent with the provisions of this chapter, or of the Constitution of this state, or of the Constitution of the United States.

The commissioner shall enforce the payment of the taxes herein imposed, and he shall have the power without warrant to enter upon the premises of any taxpayer, including any building, store room, vehicle, or place, other than his actual place of residence, used in connection with his business, and to examine, or cause to be examined, any stock of merchandise, books, papers, records or memoranda bearing upon the amount of taxes payable, and to secure other information directly or indirectly concerned in the enforcement of this chapter. It shall be the duty of the commissioner to purchase out of appropriations provided for that purpose, and at the lowest price possible, quality and convenience of delivery being considered, and to keep on hand for sale in his office, or some other safe depository, at all times a sufficient and adequate supply of stamps in requisite denominations.

The commissioner shall keep an accurate account of all stamps coming into his custody, and shall be liable for the face value of all stamps sold, shipped, or otherwise disposed of by him; provided, that the commissioner shall sell the stamps only to dealers holding permits issued under the provisions of this chapter. The moneys received from the sale of said stamps shall be paid into the state treasury, as provided by law. And in case of dealers, proper accounting shall be deemed to have been made when the prescribed application, together with acceptable remittance for the amount of the stamps to be used, have been received and accepted by the commissioner; and in the case of the commission, the liability shall extend to the sureties on his bond and be recoverable as such.



§ 27-69-67 - Peace officers to assist in enforcement

It is hereby made the duty of the several peace officers of the state, counties, municipalities and county districts, to assist the commissioner, and his authorized agents, deputies, and representatives, in the enforcement of the provisions of this chapter. Any sheriff, deputy sheriff, constable, or police officer, when called upon by the commissioner, or his agent, or representative, shall lend every assistance possible under the authority of his office, to apprehend any person suspected of violating any of the provisions of this chapter, and to discover any act of violation thereof; to take proper steps for seizure of contraband tobacco, and prosecute criminally any person found engaged in the violation of any provision of said chapter. When any penalty imposed under the provisions of this chapter shall be collected as a result of, or through the cooperation, or aid of any such peace officer, the commissioner is hereby authorized to pay such officer fifty percent (50%) of the penalty collected from such offender, as compensation for the service performed, which shall be in addition to such usual fees as such officer may be entitled to under the criminal laws of the state.



§ 27-69-69 - Municipalities may impose privilege tax upon dealers in cigarettes

Any municipality within this state, in which any business licensed under the provisions of this chapter, may be carried on, shall have the right to impose upon persons engaged in such business, an annual privilege tax of not more than fifty percent (50%) of the permit fee imposed by Section 27-69-7 of this chapter; provided, however, that no person engaged in the wholesale sale, or distribution of cigars, cigarettes or smoking tobacco taxed by this chapter shall be taxed by any municipality other than that in which the warehouse or wholesale business is located.



§ 27-69-71 - Agents of the commissioner

The commissioner shall appoint such agents as are authorized by law to administer the provisions of this chapter, and all such agents shall have for identification purposes, a badge prescribed by the commissioner, together with proper credentials signed by him and attested by the secretary of the commission.

It shall be unlawful for any person to falsely represent himself as an agent of the commissioner, or to have in his possession any badge, any device or certificate of authority, unless he be duly appointed and an acting agent of the commissioner in the administration of this chapter, and such person violating this provision, shall be guilty of a misdemeanor.

All agents of the commissioner shall be authorized to arrest any person found in possession of, or transporting any tobacco subject to confiscation, and upon making an arrest shall take the offender before a proper officer without unnecessary delay, for examination of his case.



§ 27-69-73 - Rules and regulations

The commissioner is hereby empowered to make such rules and regulations, and provide such procedural measures, in cooperation with the state auditor, as shall bring into effect the purposes of this chapter.



§ 27-69-75 - Payment into treasury

All taxes levied by this chapter shall be payable to the commissioner in cash, or by personal check, cashier's check, bank exchange, post-office money order or express money order, and shall be deposited by the commissioner in the State Treasury on the same day collected. No remittance other than cash shall be a final discharge of liability for the tax herein assessed and levied, unless and until it has been paid in cash to the commissioner.

All tobacco taxes collected, including tobacco license taxes, shall be deposited into the State Treasury to the credit of the General Fund.

Wholesalers who are entitled to purchase stamps at a discount, as provided by Section 27-69-31, may have consigned to them, without advance payment, such stamps, if and when such wholesaler shall give to the commissioner a good and sufficient bond executed by some surety company authorized to do business in this state, conditioned to secure the payment for the stamps so consigned. The commissioner shall require payment for such stamps not later than thirty (30) days from the date the stamps were consigned.



§ 27-69-77 - Records of commissioner

At the end of each month, the State Auditor shall carefully check the books and records of the commissioner and his accounts with any bank or banks, and shall verify the amounts paid into the state treasury, in so far as they relate to the collection of this privilege tax; and any duty herein required of the state auditor may be performed by any clerk in his office, designated by the state auditor for that purpose.



§ 27-69-79 - Nonresident tobacco dealers; state reciprocity as to requirements for doing business

Nonresident tobacco dealers obtaining a license or permit as provided by Section 27-69-7 in addition to meeting the requirements as provided by the Tobacco Tax Law, Chapter 69, Title 27, Mississippi Code of 1972, shall comply with any additional requirements imposed by their state of domicile on Mississippi dealers licensed to do business in that state pertaining to shipments, storage, license fees or any other requirements other than payment of excise taxes.






Chapter 70 - NONSETTLING-MANUFACTURER CIGARETTE FEE

§ 27-70-1 - Purpose

The purpose of this chapter is to:

(a) Prevent nonsettling manufacturers from undermining this state's policy of discouraging underage smoking by offering cigarettes at prices that are substantially below the prices of cigarettes of other manufacturers;

(b) Protect the tobacco settlement agreement, and funding, which has been reduced because of the growth of sales of nonsettling-manufacturer cigarettes, for programs that are funded wholly or partly by payments to this state under the tobacco settlement agreement and recoup for this state settlement payment revenue lost because of sales of nonsettling-manufacturer cigarettes;

(c) Provide funding to enforce and administer this chapter and any legislation relating to nonsettling manufacturers; and

(d) Provide funding for any other purpose the Legislature determines.



§ 27-70-3 - Definitions

As used in this chapter:

(a) "Brand family" means each style of cigarettes sold under the same trademark and differentiated from one another by means of additional modifiers, including "menthol," "lights," "kings" and "100s." The term includes any style of cigarette products that has a brand name, trademark, logo, symbol, motto, selling message, recognizable pattern of colors, or other indication of product identification that is identical to, similar to, or identifiable with a previously known brand of cigarettes.

(b) "Cigarette" means any product that contains nicotine and is intended to be burned or heated under ordinary conditions of use. The term includes:

(i) A roll of tobacco wrapped in paper or another substance that does not contain tobacco;

(ii) Tobacco, in any form, that is functional in a product that, because of the product's appearance, the type of tobacco used in the filler, or the product's packaging and labeling, is likely to be offered to or purchased by a consumer as a cigarette; or

(iii) A roll of tobacco wrapped in any substance containing tobacco that, because of the product's appearance, the type of tobacco used in the filler, or the product's packaging and labeling, is likely to be offered to or purchased by a consumer as a cigarette.

(c) "Commissioner" means the Commissioner of Revenue of the Department of Revenue and his authorized agents and employees.

(d) "Mail" means placing the document or item referred to in first-class United States mail, postage prepaid, addressed to the person to whom the document or item is to be sent at the last known address of that person.

(e) "Manufacturer" means a person that manufactures, fabricates or assembles cigarettes for sale or distribution. For purposes of this chapter, the term includes a person that is the first importer into the United States of cigarettes manufactured outside the United States.

(f) "Tobacco settlement agreement" means any settlement agreement entered into by this state and one or more cigarette manufacturers in the case of Mike Moore, Attorney General, ex rel. State of Mississippi v. The American Tobacco Company et al., Chancery Court of Jackson County, Mississippi, Cause No. 94-1429, and all subsequent amendments thereto.

(g) "Distributor" shall have the same meaning ascribed to that term in Section 27-69-3.



§ 27-70-5 - Tobacco equity tax; exemption; applicability; tax to be in addition to any other tax; tax imposed, levied and assessed on distributor of cigarettes; credit for tax paid on cigarettes returned to distributor

(1) (a) In addition to the tax imposed under Section 27-69-13, and except as provided by subsection (2) of this section, there is imposed a tobacco equity tax in the amount of One and Thirty-five One Hundredths Cent ($ 0.0135) per cigarette on all cigarettes subject to the tax imposed under Section 27-69-13.

(b) On July 1 of each year, the tax prescribed by subsection (1) of this section shall increase by the greater of:

(i) Three percent (3%); or

(ii) The percentage increase in the most recent annual revised Consumer Price Index for all Urban Consumers, as published by the Federal Bureau of Labor Statistics of the United States Department of Labor.

(c) The revenue collected from the tax imposed by this section shall be deposited into the State General Fund.

(d) The cigarettes manufactured by any manufacturer which is a party to the tobacco settlement agreement shall be exempt from the imposition of the tobacco equity tax provided for herein.

(2) The tax imposed by this chapter does not apply to cigarettes that are sold, purchased or otherwise distributed in this state for sale outside of this state. A person may not transport or cause to be transported from this state such cigarettes for retail sale in another state without first affixing to the cigarettes the stamp required by the state in which the cigarettes are to be sold or by paying any other excise tax on the cigarettes imposed by the state in which the cigarettes are to be sold; however, a person shall not be required to affix a tax stamp of another state or pay the excise tax of another state prior to transporting the cigarettes out of this state if the other state prohibits that action or if the cigarettes are being sold to a wholesaler licensed by that state.

(3) The tax imposed by this chapter is in addition to any other privilege, license, fee, assessment or tax required or imposed by state law, including, but not limited to, the taxes levied by Section 27-69-13.

(4) The tax imposed by this chapter is imposed, levied and assessed on each distributor of cigarettes. The tax shall be due and payable on or before the fifteenth day of the month next succeeding the month in which the stamp is required to be affixed to the cigarettes under the Tobacco Tax Law. The distributor shall make a return showing the number of such cigarettes, the brand family, and the manufacturer. The return shall also include the quantity of cigarettes, by brand family, transported or caused to be transported outside of Mississippi in the preceding month as well as the name and address of the recipient of the cigarettes transported outside of Mississippi.

(5) The distributor is eligible for a credit if cigarettes for which the distributor had previously paid the tax under this chapter were returned to the distributor.



§ 27-70-9 - Report requirement; contents; enforcement

(1) A distributor required to file a monthly report under Section 27-69-35, shall, in addition to the information required by that section, include in the report the following information:

(a) The number and denominations of stamps affixed to individual packages of nonsettling-manufacturer cigarettes during the preceding month;

(b) The number of individual packages of nonsettling-manufacturer cigarettes sold or purchased in this state or otherwise distributed in this state for sale in the United States; and

(c) Any other information the commissioner considers necessary or appropriate to determine the amount of the fee imposed by this chapter or to enforce this chapter.

(2) The information required by subsection (1)(a) and (b) of this section must be itemized for each place of business and by manufacturer and brand family.

(3) The requirement to report information under this section shall be enforced in the same manner as the requirement to deliver to or file with the commissioner a report required under the Tobacco Tax Law. The commissioner may also require that this report be filed electronically as provided under Section 27-3-83.

(4) The information obtained from the distributors under subsection (1) of this section regarding nonsettling-manufacturer cigarettes of a particular nonsettling manufacturer may be disclosed by the commissioner to that particular nonsettling manufacturer and/or to the authorized representative of the nonsettling manufacturer.



§ 27-70-19 - Penalties for noncompliance with chapter; applicability of Mississippi sales tax law to this chapter

(1) If any distributor subject to the provisions of this chapter shall be found to have failed to properly report or pay the tax required under this chapter, or to have violated any of the provisions of this chapter or any rules or regulations promulgated by the commissioner under the authority of this chapter, there shall be collected from such distributor, in addition to the tax that may be due, a penalty of One Thousand Dollars ($ 1,000.00) per violation, and the commissioner or his duly authorized representative may make immediate demand upon the distributor for the payment of all such taxes and penalties.

(2) If there is a second violation by a distributor of this chapter or any rule or regulation promulgated by the commissioner under the authority of this chapter, the commissioner, in addition to any other penalty, may revoke any permit which may have been issued to the distributor.

(3) All administrative provisions of the Mississippi Sales Tax Law, including those which fix damages, penalties and interest for nonpayment of taxes and for noncompliance with the provisions of that law, and all other requirements and duties imposed upon taxpayers, shall apply to all persons liable for the taxes under this chapter, and the commissioner shall exercise all the power and authority and perform all duties with respect to taxpayers under this chapter as are provided under the Mississippi Sales Tax Law, except where there is a conflict, in which case this chapter shall control.



§ 27-70-23 - Disclosure of information to determine compliance with and enforce chapter

The commissioner is authorized to disclose to the Attorney General any information or document received or generated under this chapter and requested by the Attorney General for purposes of determining compliance with and enforcing the provisions of this chapter. The commissioner and Attorney General shall share with each other the information and documents received under this chapter, and may share the information and/or documents with other federal or state agencies but only for purposes of enforcement of this chapter or the corresponding laws of other states.






Chapter 71 - ALCOHOLIC BEVERAGE TAXES

Article 1 - ALCOHOLIC BEVERAGES

§ 27-71-1 - Administration of article

This article and the terms and provisions hereof shall be administered and enforced by the Department of Revenue, hereinafter referred to as the "State Tax Commission," the "commission" or the "department".



§ 27-71-3 - Definitions

Except as otherwise indicated or required by the context hereof, all words and phrases used herein shall have the same meanings as are ascribed to and provided for them by the Local Option Alcoholic Beverage Control Law, Chapter 1 of Title 67, Mississippi Code of 1972.



§ 27-71-5 - Annual privilege taxes and other fees; permits; penalties; prohibition of alcoholic beverages in public places

(1) Upon each person approved for a permit under the provisions of the Alcoholic Beverage Control Law and amendments thereto, there is levied and imposed for each location for the privilege of engaging and continuing in this state in the business authorized by such permit, an annual privilege license tax in the amount provided in the following schedule:

(a) Except as otherwise provided in this subsection (1), manufacturer's

permit, Class 1, distiller's and/or rectifier's.....................$ 4,500.00

(b) Manufacturer's permit, Class 2, wine

Manufacturer........................................................$ 1,800.00

(c) Manufacturer's permit, Class 3, native wine manufacturer per ten

thousand (10,000) gallons or part thereof produced......................$ 10.00

(d) Native wine retailer's permit...................................$ 50.00

(e) Package retailer's permit, each................................$ 900.00

(f) On-premises retailer's permit, except for clubs and common carriers,

each...................................................................$ 450.00

On purchases exceeding Five Thousand Dollars ($ 5,000.00) and for each

additional Five Thousand Dollars ($ 5,000.00), or fraction thereof.....$ 225.00

(g) On-premises retailer's permit for wine of more than five percent (5%)

alcohol by weight, but not more than twenty-one percent (21%) alcohol by

weight, each...........................................................$ 225.00

On purchases exceeding Five Thousand Dollars ($ 5,000.00) and for each

additional Five Thousand Dollars ($ 5,000.00), or fraction thereof.....$ 225.00

(h) On-premises retailer's permit for clubs........................$ 225.00

On purchases exceeding Five Thousand Dollars ($ 5,000.00) and for each

additional Five Thousand Dollars ($ 5,000.00), or fraction thereof.....$ 225.00

(i) On-premises retailer's permit for common carriers, per car, plane, or

other vehicle..........................................................$ 120.00

(j) Solicitor's permit, regardless of any other provision of law,

solicitor's permits shall be issued only in the discretion of the department...

.......................................................................$ 100.00

(k) Filing fee for each application except for an employee identification

card....................................................................$ 25.00

(l) Temporary permit, Class 1, each...............................$ 10.00

(m) Temporary permit, Class 2, each.................................$ 50.00

On-premises purchases exceeding Five Thousand Dollars ($ 5,000.00) and for

each additional Five Thousand Dollars ($ 5,000.00), or fraction thereof.......

.......................................................................$ 225.00

(n) (i) Caterer's permit...........................................$ 600.00

On purchases exceeding Five Thousand Dollars ($ 5,000.00) and for each

additional Five Thousand Dollars ($ 5,000.00), or fraction

thereof................................................................$ 250.00

(ii) Caterer's permit for holders of on-premises retailer's

permit.................................................................$ 150.00

On purchases exceeding Five Thousand Dollars ($ 5,000.00) and for each

additional Five Thousand Dollars ($ 5,000.00), or fraction

thereof................................................................$ 250.00

(o) Research permit................................................$ 100.00

(p) Temporary permit, Class 3 (wine only)...........................$ 10.00

(q) Special service permit.........................................$ 225.00

On purchases exceeding Five Thousand Dollars ($ 5,000.00) and for each

additional Five Thousand Dollars ($ 5,000.00), or fraction thereof.....$ 250.00

(r) Merchant permit................................................$ 225.00

On purchases exceeding Five Thousand Dollars ($ 5,000.00) and for each

additional Five Thousand Dollars ($ 5,000.00), or fraction thereof.....$ 250.00

(s) Temporary wine charitable auction

permit.................................................................$ 10.00

(t) Event venue retailer's permit..................................$ 225.00

On purchases exceeding Five Thousand Dollars ($ 5,000.00) and for each

additional Five Thousand Dollars ($ 5,000.00), or fraction thereof.....$ 225.00

If a person approved for a manufacturer's permit, Class 1, distiller's permit produces a product with at least fifty-one percent (51%) of the finished product by volume being obtained from alcoholic fermentation of grapes, fruits, berries, honey and/or vegetables grown and produced in Mississippi, and produces all of the product by using not more than one (1) still having a maximum capacity of one hundred fifty (150) liters, the annual privilege license tax for such a permit shall be Ten Dollars ($ 10.00) per ten thousand (10,000) gallons or part thereof produced. Bulk, concentrated or fortified ingredients used for blending may be produced outside this state and used in producing such a product.

In addition to the filing fee imposed by paragraph (k) of this subsection, a fee to be determined by the Department of Revenue may be charged to defray costs incurred to process applications. The additional fees shall be paid into the State Treasury to the credit of a special fund account, which is hereby created, and expenditures therefrom shall be made only to defray the costs incurred by the Department of Revenue in processing alcoholic beverage applications. Any unencumbered balance remaining in the special fund account on June 30 of any fiscal year shall lapse into the State General Fund.

All privilege taxes imposed by this section shall be paid in advance of doing business. The additional privilege tax imposed for an on-premises retailer's permit based upon purchases shall be due and payable on demand.

Any person who has paid the additional privilege license tax imposed by paragraph (f), (g), (h), (m), (n), (q) or (r) of this subsection, and whose permit is renewed, may add any unused fraction of Five Thousand Dollars ($ 5,000.00) purchases to the first Five Thousand Dollars ($ 5,000.00) purchases authorized by the renewal permit, and no additional license tax will be required until purchases exceed the sum of the two (2) figures.

(2) There is imposed and shall be collected from each permittee, except a common carrier, solicitor or a temporary permittee, by the department, an additional license tax equal to the amounts imposed under subsection (1) of this section for the privilege of doing business within any municipality or county in which the licensee is located. If the licensee is located within a municipality, the department shall pay the amount of additional license tax to the municipality, and if outside a municipality the department shall pay the additional license tax to the county in which the licensee is located. Payments by the department to the respective local government subdivisions shall be made once each month for any collections during the preceding month.

(3) When an application for any permit, other than for renewal of a permit, has been rejected by the department, such decision shall be final. Appeal may be made in the manner provided by Section 67-1-39. Another application from an applicant who has been denied a permit shall not be reconsidered within a twelve-month period.

(4) The number of permits issued by the department shall not be restricted or limited on a population basis; however, the foregoing limitation shall not be construed to preclude the right of the department to refuse to issue a permit because of the undesirability of the proposed location.

(5) If any person shall engage or continue in any business which is taxable under this section without having paid the tax as provided in this section, the person shall be liable for the full amount of the tax plus a penalty thereon equal to the amount thereof, and, in addition, shall be punished by a fine of not more than One Thousand Dollars ($ 1,000.00), or by imprisonment in the county jail for a term of not more than six (6) months, or by both such fine and imprisonment, in the discretion of the court.

(6) It shall be unlawful for any person to consume alcoholic beverages on the premises of any hotel restaurant, restaurant, club or the interior of any public place defined in Chapter 1, Title 67, Mississippi Code of 1972, when the owner or manager thereof displays in several conspicuous places inside the establishment and at the entrances of establishment a sign containing the following language: NO ALCOHOLIC BEVERAGES ALLOWED.



§ 27-71-7 - Excise taxes; markup for benefit of Alcoholism Treatment and Rehabilitation Fund and Mental Health Programs Funds

(1) There is hereby levied and assessed an excise tax upon each case of alcoholic beverages sold by the commission to be collected from each retail licensee at the time of sale in accordance with the following schedule:

(a) Distilled spirits.....................................$ 2.50 per gallon

(b) Sparkling wine and champagne..........................$ 1.00 per gallon

(c) Other wines, including native wines......................$.35 per gallon

(2) (a) In addition to the tax levied by subsection (1) of this section, and in addition to any other markup collected, the Alcoholic Beverage Control Division shall collect a markup of three percent (3%) on all alcoholic beverages, as defined in Section 67-1-5, Mississippi Code of 1972, which are sold by the division. The proceeds of the markup shall be collected by the division from each purchaser at the time of purchase.

(b) Until June 30, 1987, the revenue derived from this three percent (3%) markup shall be deposited by the division in the State Treasury to the credit of the "Alcoholism Treatment and Rehabilitation Fund," a special fund which is hereby created in the State Treasury, and shall be used by the Division of Alcohol and Drug Abuse of the State Department of Mental Health and public or private centers or organizations solely for funding of treatment and rehabilitation programs for alcoholics and alcohol abusers which are sponsored by the division or public or private centers or organizations in such amounts as the Legislature may appropriate to the division for use by the division or public or private centers or organizations for such programs. Any tax revenue in the fund which is not encumbered at the end of the fiscal year shall lapse to the General Fund. It is the intent of the Legislature that the State Department of Mental Health shall continue to seek funds from other sources and shall use the funds appropriated for the purposes of this section and Section 27-71-29 to match all federal funds which may be available for alcoholism treatment and rehabilitation.

From and after July 1, 1987, the revenue derived from this three percent (3%) markup shall be deposited by the division in the State Treasury to the credit of the "Mental Health Programs Fund," a special fund which is hereby created in the State Treasury and shall be used by the State Department of Mental Health for the service programs of the department. Any revenue in the "Alcoholism Treatment and Rehabilitation Fund" which is not encumbered at the end of Fiscal Year 1987 shall be deposited to the credit of the "Mental Health Programs Fund."



§ 27-71-9 - Common carriers

The commission may promulgate regulations authorizing persons holding on-premises retailer's permits for common carriers, as provided herein, to file periodic reports and pay a tax based upon the value of alcoholic beverages sold while in this state, in lieu of purchasing all such alcoholic beverages from the commission. Such tax shall not be less than an amount equivalent to the gross profit plus all taxes that would have been derived from the sale of a like quantity of alcoholic beverages by the commission.



§ 27-71-11 - Wholesale operations

The commission shall from time to time by resolution request the State Bond Commission to provide sufficient funds required to maintain an adequate alcoholic beverage inventory. Said funds shall be provided under the provisions of Chapter 557, Laws of 1966.

The commission shall add to the cost of all alcoholic beverages a markup of twenty-seven and one-half percent (27 1/2%), inclusive of the three percent (3%) markup imposed by Section 27-71-7(2).

The commission shall sell alcoholic beverages at uniform prices throughout the state.



§ 27-71-13 - Purchases direct from manufacturer; exceptions

The commission shall purchase directly from the manufacturer, except under the following conditions:

(a) Foreign brands which are not readily obtainable directly from the manufacturer.

(b) When the commission can conclusively prove that unusual or extraordinary circumstances exist and the required or desired brands can be purchased at substantially lower prices from wholesalers or brokerage firms.

In all instances involving purchases, other than directly from the manufacturer, the commission shall maintain full and complete records clearly reflecting the justification for such purchases. Said records shall include invoices, price lists, comparative prices, bills of lading and a certificate of justification signed by the director of the alcoholic beverage control division, as to the conditions requiring the purchase or purchases. All such records shall be retained for a period of three (3) years.



§ 27-71-15 - Transportation

Except as otherwise provided in Section 67-9-1 for the transportation of limited amounts of alcoholic beverages for the use of an alcohol processing permittee, if transportation requires passage through a county which has not authorized the sale of alcoholic beverages, such transportation shall be by a sealed vehicle. Such seal shall remain unbroken until the vehicle shall reach the place of business operated by the permittee. The operator of any vehicle transporting alcoholic beverages shall have in his possession an invoice issued by the commission at the time of the wholesale sale covering the merchandise transported by the vehicle. The commission is authorized to issue regulations controlling the transportation of alcoholic beverages.

When the restrictions imposed by this section and by the regulation of the commission have not been violated, the person transporting alcoholic beverages through a county wherein the sale of alcoholic beverages is prohibited shall not be guilty of unlawful possession and such merchandise shall be immune from seizure.



§ 27-71-17 - Penalty for counterfeiting or reuse of labels

It shall be unlawful for any person to counterfeit or reuse any label prescribed by the commission and used to identify alcoholic beverages sold at wholesale by the commission and, upon conviction, the person shall be punished by a fine of not more than Five Thousand Dollars ($ 5,000.00), or by imprisonment in the State Penitentiary for not less than one (1) year, nor more than ten (10) years, or both.



§ 27-71-21 - Bond required of manufacturers, retailers; alternative cash or security deposit

Before any person shall engage in the business of manufacturing or retailing of alcoholic beverages, he may be required to enter into a bond payable to the State of Mississippi, conditioned that he will conduct said business strictly in accordance with the laws of the State of Mississippi, and that he will comply with the rules and regulations prescribed by the commission, and pay all taxes due the State of Mississippi. The amount of a bond required of a manufacturer, not including a producer of native wine, shall not exceed one hundred thousand dollars ($ 100,000.00), and the amount required of a retailer shall be five thousand dollars ($ 5,000.00). Provided, however, any retailer whose check for purchase of merchandise or payment of taxes shall be dishonored may be required by the commission to post additional bond not to exceed five thousand dollars ($ 5,000.00). Such bond shall be made in a surety company authorized to do business in the State of Mississippi and shall be approved by the commission. The commission shall be authorized to institute suit in the proper court for any violation of the condition of said bonds. The amount of the bond required of a producer of native wine shall be five thousand dollars ($ 5,000.00).

As an alternative to entering into a bond as required by this section, any person who shall engage in the business of manufacturing or retailing alcoholic beverages may, subject to the same conditions of conduct required for bonds, deposit with the state treasurer the equivalent amount of the bond required for that particular person in cash or securities. The only securities allowable for this purpose are those which may legally be purchased by a bank or for trust funds, having a market value not less than that of the required bond. The commission shall file notice with the treasurer for any violation of the conditions of the cash or security deposit.



§ 27-71-23 - Violations of article

Any person liable for the payment of a privilege tax under the provisions of this article who shall violate any of the provisions of this article, or any rules or regulations promulgated by the commission under authority of this article, shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars ($ 1,000.00), or by imprisonment in the county jail for not more than six months, or by both such fine and imprisonment, in the discretion of the court. Any person convicted of violating any of the provisions of this article, or any rules or regulations promulgated by the state tax commission under authority of this article, shall forfeit his permit and shall not thereafter be permitted to engage in any business taxable under the provisions of this article for a period of five (5) years.



§ 27-71-25 - Records to be maintained

Any person engaged in the business of selling alcoholic beverages shall keep such records and make such reports with respect to the receipt, distribution and sale of alcoholic beverages as the commission may require. It shall be the duty of the commission to prescribe and promulgate uniform rules and regulations for keeping such records and making such reports.



§ 27-71-27 - Examination of records

The commission or its authorized agents may examine any books, papers, records or other data bearing upon the correctness of any report required to be made under the provisions of this article, and may require the attendance of any person and take his testimony with respect to any such matter, and shall have power to administer an oath to such person. If any person summoned as a witness shall fail to obey any summons to appear before the commission or its authorized agent, or shall refuse to testify or answer any material question or to produce any book, record, paper or other data when required to do so, such failure or refusal shall be reported to the attorney general, the district attorney or county attorney, who shall thereupon institute proceedings in the chancery court of the county where such witness resides to compel obedience to any summons of the commission or its authorized agent.



§ 27-71-29 - Payment of taxes into treasury

All taxes levied by this article shall be paid to the state tax commission in cash or by personal check, cashier's check, bank exchange, post-office money order or express money order and shall be deposited by the commission in the state treasury on the same day collected, but no remittances other than cash shall be a final discharge of liability for the tax herein imposed and levied unless and until it has been paid in cash to the state tax commission.

All taxes levied under Section 27-71-7(1) and received by the commission under this article shall be paid into the general fund, and the three percent (3%) levied under Section 27-71-7(2) and received by the commission under this article shall be paid into the special fund in the state treasury designated as the "alcoholism treatment and rehabilitation fund" as required by law. Any funds derived from the sale of alcoholic beverages in excess of inventory requirements shall be paid not less often than annually into the general fund.



§ 27-71-31 - Construction of article

Nothing herein shall be construed to make lawful the sale, possession, distribution or transportation of alcoholic beverages in this state, except to the extent, in the manner and in the localities that same shall be made lawful and legal under the provisions of the alcoholic beverage control law.






Article 2 - SURCHARGE FOR CONSTRUCTION OF ABC WAREHOUSE



Article 3 - LIGHT WINES AND BEER

§ 27-71-301 - Definitions

When used in this article the words and terms hereafter mentioned shall have the following definitions:

(a) "State Auditor" means the State Auditor of Public Accounts of the State of Mississippi or any legally appointed deputy, clerk or agent.

(b) "Person" includes all natural persons or corporations, a partnership, an association, a joint venture, an estate, a trust, or any other group or combination acting as a unit and shall include the plural as well as the singular unless an intention to give another meaning thereto is disclosed in the context.

(c) "Consumer" means a person who comes into the possession of beer or light wine, the sale of which is authorized by Chapter 3 of Title 67, Mississippi Code of 1972, for the purpose of consuming it, giving it away or otherwise disposing of it in any manner except by sale, barter or exchange.

(d) "Retailer" means any person who comes into the possession of such light wines or beer for the purpose of selling it to the consumer, or giving it away, or exposing it where it may be taken or purchased or acquired in any other manner by the consumer; however, the term "retailer" shall not include a person who offers and provides beer on the premises of a brewery for the purpose of tasting or sampling as authorized in Section 67-3-47.

(e) "Wholesaler" means any person who comes into possession of such light wine or beer for the purpose of selling, distributing, or giving it away to retailers or other wholesalers or dealers inside or outside of this state.

(f) "Commissioner" means the Commissioner of Revenue of the Department of Revenue or his duly appointed agents or employees.

(g) "Sale" includes the exchange of such light wines or beer for money, or giving away or distributing any such light wines or beer for anything of value; however, the term "sale" shall not include beer offered and provided on the premises of a brewery for the purpose of tasting or sampling as authorized in Section 67-3-47.

(h) "Light wines or beer" means beer and light wines legalized for sale by the provisions of Chapter 3 of Title 67, Mississippi Code of 1972.

(i) "Distributor" includes every person who receives either from within or from without this state, from a brewery, a winery or any other source, light wines or beer as defined in Chapter 3 of Title 67, Mississippi Code of 1972, for the purpose of distributing or otherwise disposing of such light wines or beer to a wholesaler or retailer of such light wines or beer.

(j) "Brewpub" means the premises of any restaurant, as defined in Section 67-1-5, Mississippi Code of 1972, in which light wine or beer is manufactured or brewed, subject to the production limitation imposed in Section 67-3-22, for consumption exclusively on the premises. "Premises," for the purpose of this paragraph (j) for a brewpub operated by a hospitality operator, means only those areas immediately adjacent and connected to the brewing facility where food is normally sold and consumed. "Premises," for the purposes of this paragraph (j) for a brewpub not operated by a hospitality operator, means those areas normally used by the brewpub to conduct business and shall include the selling areas, brewing areas and storage areas. For purposes of this paragraph (j), hospitality operator shall have the meaning ascribed to such term in Section 67-33-22.

(k) "Hospitality cart" means a mobile cart from which alcoholic beverages and light wine and beer are sold on a golf course and for which a hospitality cart permit has been issued under Section 67-1-51.



§ 27-71-303 - License tax imposed

Upon each person approved for a permit to engage in the business of selling light wines or beer there is hereby imposed, levied and assessed, to be collected and paid as herein provided, annual privilege taxes in the following amounts:

(a) Retailers--for each place of business...........................$ 30.00

(b) Wholesalers or distributors--for each county...................$ 100.00

(c) Manufacturers--for each place of business....................$ 1,000.00

(d) Brewpubs--for each place of business.........................$ 1,000.00

Upon each person operating an airline, bus, boat or railroad car upon which light wines or beer may be sold there is hereby imposed, levied and assessed, to be collected and paid, annual privilege taxes of Thirty Dollars ($ 30.00) for each airplane, bus, boat or railroad car so operated in this state.

Provided, however, the amount of the privilege tax to be paid for a permit issued for a period of less than twelve (12) months shall be that proportionate amount of the annual privilege tax that the number of months, or part of a month, remaining until its expiration date bears to twelve (12) months, but in no case shall the privilege tax be less than Ten Dollars ($ 10.00).



§ 27-71-305 - When and where license tax is to be paid

The specific privilege taxes imposed in Section 27-71-303 shall be paid to the commissioner before beginning the business upon which the tax is imposed.

Any person liable for the payment of any such privilege tax, who shall fail to pay the same and procure a license therefor before beginning the business for which such privilege tax is required, or who shall fail to renew, on or before the expiration date, the license on a business for which he has theretofore procured a privilege license, shall be liable for fifty percent (50%) of the amount of the tax imposed in Section 27-71-303 as penalty for the privilege of engaging in such business; and such tax and penalty shall be collected by the commissioner before a privilege license is issued.



§ 27-71-307 - Excise tax imposed

(1) (a) In addition to the specific tax imposed in Section 27-71-303, there is hereby imposed, levied, assessed and shall be collected, as hereinafter provided, an excise or privilege tax upon each person engaged or continuing in the business of wholesaler or distributor of light wines or beer equivalent to Forty-two and Sixty-eight One-hundredths Cents (42.68 cent(s) ) per gallon upon all light wines and beer acquired for sale or distribution in this state. Such excise or privilege tax is also imposed at the same rate upon each gallon of light wine or beer manufactured by brewpubs, each of which shall accurately and reliably measure the quantity of light wine and beer produced by using a measuring device such as a meter or gauge glass or any other suitable method approved by the commissioner. Such tax is hereby imposed as an additional tax for the privilege of engaging or continuing in business.

(b) The excise tax imposed in this section shall be paid to the State Tax Commission monthly on or before the fifteenth day of the month following the month in which the beer or light wine was manufactured or received in this state. Monthly report forms shall be furnished by the commissioner to the wholesalers, distributors and brewpubs.

(c) Provided that persons operating a railroad dining car, club car or other car in interstate commerce upon which light wines or beer may be sold and who are licensed under the provisions of Section 67-3-27 and any other law relating to the sale of such beverages shall keep such records of the sales of such light wines and beer in this state as the commissioner shall prescribe and shall submit monthly reports of such sales to the commissioner within fifteen (15) days after the end of each month on a form prescribed therefor by the commissioner, and shall pay the tax due under the provisions of this section at the time such reports are filed.

No official crowns, lids, labels or stamps with the word "MISSISSIPPI" or "MS" imprinted thereon or any other evidence of tax payment is required by this section, or may be required under rule or regulation promulgated by the commissioner, to be affixed on or to any part of a beer, light wine or malt cooler bottle, can or other light wine or malt cooler container. For purposes of this section, malt cooler products shall be defined as a flavored malt beverage made from a base of malt beverage and flavored with fruit juices, aromatics and essences of other flavoring in quantities and proportions such that the resulting product possesses a character and flavor distinctive from the base malt beverage and distinguishable from other malt beverages.

(2) A licensed wholesaler or distributor of beer or light wine may not import beer or light wine from any source other than a brewer or importer authorized by the commissioner to sell such beer or light wine in Mississippi. Any person who violates the provisions of this subsection, upon conviction thereof, shall be punished by a fine of not more than One Thousand Dollars ($ 1,000.00) or by imprisonment in the county jail for not more than six (6) months, or by both such fine and imprisonment, in the discretion of the court and shall be subject to license forfeiture following an appropriate hearing before the State Tax Commission.

(3) The wholesaler or distributor shall be allowed credit for tax paid on beer or light wine which is no longer marketable and which is destroyed by same when such destruction is witnessed by an agent of the commissioner and when the amount of the excise tax exceeds One Hundred Dollars ($ 100.00). No other loss will be allowed.

A brewpub shall be allowed credit for light wine or beer which has passed through the meter, gauge glass or other approved measuring device and which has been soured or damaged. The brewpub shall record the removal of sour or damaged light wine or beer and may take credit after the destruction is witnessed by an agent of the commissioner and when the amount of excise tax exceeds Twenty-five Dollars ($ 25.00). No other loss shall be allowed.

(4) All manufacturers, brewers and importers of beer or light wine shall file monthly reports as prescribed by the commissioner listing sales to each wholesaler or distributor by date, invoice number, quantity and container size, and any other information deemed necessary.

(5) All administrative provisions of the Mississippi Sales Tax Law, including those which fix damages, penalties and interest for nonpayment of taxes and for noncompliance with the provisions of such chapter, and all other requirements and duties imposed upon taxpayers, shall apply to all persons liable for taxes under the provisions of this chapter, and the commissioner shall exercise all the power and authority and perform all the duties with respect to taxpayers under this chapter as are provided in the sales tax law except where there is conflict, then the provisions of this chapter shall control.



§ 27-71-311 - Bond required of manufacturer, wholesaler and brewpub

Before any person shall engage in the business of manufacturing light wines or beer, in the business of wholesaler or distributor of light wines or beer, or in the business of a brewpub, he shall be required to enter into a good and sufficient bond. The bond shall be made payable to the State of Mississippi, in a sum of not less than Five Thousand Dollars ($ 5,000.00) nor more than Two Hundred Thousand Dollars ($ 200,000.00), the amount to be determined by the commission. The bond of a wholesaler, distributor or brewpub shall not exceed the amount of excise tax estimated to be owed by such wholesaler, distributor or brewpub for any sixty-day period. The bond shall be conditioned that he will conduct his business strictly in accordance with the laws of the State of Mississippi, and that he will comply with the rules and regulations prescribed by the commissioner, and pay the taxes imposed under the provisions of this article for the privilege of engaging or continuing in such business. Such bond shall be made in a surety company authorized to do business in the State of Mississippi, and shall be approved by the commissioner. The commissioner shall be authorized to institute suit in the proper court on said bond for any violation of the conditions of said bond.



§ 27-71-313 - Penalty for evading payment of tax

If any person shall willfully evade the payment of any tax levied or imposed under this article, he shall be guilty of a felony, and, upon conviction, shall be punished by a fine of not more than One Thousand Dollars ($ 1,000.00) or by imprisonment in the State Penitentiary for not less than one (1) year, nor more than ten (10) years, or by both such fine and imprisonment.



§ 27-71-315 - Transportation from without the state

Except as otherwise provided in Section 67-9-1 for the transportation of limited amounts of alcoholic beverages for the use of an alcohol processing permittee, it shall be unlawful for any person to transport from any point outside of this state to any point within this state, any light wines or beer except for delivery to a licensed wholesaler or distributor in this state; and except by common carrier. The commissioner may, however, upon application of a licensed wholesaler or distributor in this state, and under rules and regulations duly promulgated by him, issue a permit for the transportation by a licensed wholesaler or distributor of light wines and beer in trucks owned by such licensee, from without the state to the place of business of such licensee within the state, for distribution by said licensee. Such permit shall be granted for a specified period, not to exceed one (1) year.

Any person engaged in transporting any light wines or beer from any point outside of this state to any point within this state, shall have in his possession during the entire time he is engaged in transporting such light wines or beer, an invoice, bill of sale, or bill of lading, showing the true name and address of the consignor, and also the true name and address of the licensed wholesaler or distributor to whom such light wines or beer is to be delivered, and the quantity of such light wines or beer, unless such common carrier maintains a permanent office within this state where complete records of all light wines or beer transported from without this state to points within this state are kept, and open to inspection by the commissioner or his duly authorized agent, at all reasonable times.

It is hereby made the duty of all common carriers, and licensed wholesalers and distributors, transporting light wines or beer from without the State of Mississippi into the State of Mississippi, to furnish the commissioner on or before the fifteenth day of each month, a report showing the amount of beer transported within the state during the preceding month, the consignor, the consignee, and the quantity of light wines or beer so transported.



§ 27-71-317 - Transportation within the state

It shall be unlawful for any person to transport from any point within this state to another point within this state, any light wines or beer, on which the tax imposed in Section 27-71-307 of this article has not been paid, except for immediate delivery to a licensed wholesaler or distributor in this state. And any person engaged in transporting any light wines or beer, on which the tax imposed in Section 27-71-307 of this article has not been paid, from any point within this state to another point within this state shall have in his possession during the entire time he is engaged in transporting such light wines or beer an invoice, bill of sale, or bill of lading showing the true name and address of the consignor, and also the true name and address of the licensed wholesaler or distributor to whom such light wines or beer is to be delivered and the quantity of such light wines or beer.



§ 27-71-325 - Reports of wholesaler and preservation of invoices

It shall be the duty of every wholesaler or distributor of light wines or beer licensed under the provisions of Section 67-3-27, Mississippi Code of 1972, to file with the commissioner, on or before the fifteenth (15th) day of each month, a report covering all sales of such light wines or beer during the preceding month. Such report shall show the names and post-office addresses of all persons to whom such light wines or beer have been sold or delivered and the quantities and invoice prices of the light wines or beer thus sold or delivered.

It shall be the duty of each retail dealer in such light wines or beer to procure from the distributor or wholesaler from whom such light wines or beer were purchased or acquired, invoices showing the quantity of the light wines or beer purchased or acquired, and the date of each delivery thereof. Such invoices shall be preserved by the retailer and shall be open for inspection by the commissioner or his duly authorized agent for a period of two (2) years. It shall likewise be the duty of such retail dealer to file with the commissioner, on or before the fifteenth (15th) day of each calendar month, a report showing all purchases of such light wines or beer made by him during the preceding month. Such report shall disclose the names and addresses of all persons from whom such light wines or beer have been purchased or received by him during the preceding month and the quantities thus purchased or received.



§ 27-71-327 - Records to be maintained

Any person engaged in the business of manufacturer, distributor, wholesaler or retailer of light wines or beer and any brewpub shall keep such additional records and make such additional reports with respect to the manufacture, receipt, distribution and sale of such light wines or beer as the commissioner may require. It shall be the duty of the commissioner to prescribe and promulgate uniform rules and regulations for keeping such records and making such reports.



§ 27-71-329 - Examination of records

The commissioner or his authorized agents may examine any books, papers, records or other data bearing upon the correctness of any report required to be made under the provisions of this article and may require the attendance of any person and take his testimony with respect to any such matter, and shall have power to administer oaths to such person. If any person summoned as a witness shall fail to obey any summons to appear before the commissioner or his authorized agent, or shall refuse to testify or answer any material question or to produce any book, record, paper or other data when required to do so, such failure or refusal shall be reported to the attorney general, the district attorney or county attorney, who shall thereupon institute proceedings in the chancery court of the county where such witness resides to compel obedience to any summons of the commissioner or his authorized agent.



§ 27-71-331 - Penalty

If any wholesaler, distributor or brewpub, subject to the provisions of this article, shall fail to pay any tax due under the provisions of this article, within the time, and in the manner, herein provided, the commissioner is authorized to assess, and collect, such tax, together with interest thereon from the date such tax became due at the rate of one percent (1%) per month, and in addition to the amount of the tax due and the interest accrued thereon, the commissioner may, in his discretion, assess and collect, from such delinquent taxpayer, a penalty equal to the amount of the tax found to be due.



§ 27-71-333 - Assessment and collection of penalty

Whenever it shall be determined by the commissioner that any wholesaler or distributor having in his possession, or engaging in the sale or distribution of light wines or beer, has failed to pay the tax, as provided herein, the commissioner shall compute the correct amount of tax due and unpaid and shall notify the taxpayer of the amount as being actually due and unpaid, and penalties, and interest and shall state in what manner this article is violated. The taxpayer so notified shall be given a period of ten (10) days in which to make objection and show cause why the additional tax, and penalties, and interest, should not be paid. On petition of the taxpayer, a hearing before the commissioner shall be granted, a final decision thereon shall be rendered, and the taxpayer notified as early as practicable. Any tax or deficiency in tax shall be assessed and paid, together with penalties and interest, if any, applicable thereto, within ten (10) days after notice and demand by the commissioner.

If no objection be made to the finding of the commissioner, and no hearing be had before the commissioner within the time herein specified, the findings of the commissioner shall be final. If a hearing be had, and the amount of tax due and unpaid be determined, notice of the amount of such tax, penalties and interest shall be mailed to the taxpayer, and, if not paid within ten (10) days thereafter, the commissioner shall forthwith issue a warrant under official seal directed to the sheriff of any county of the state commanding him to levy upon and sell the real and personal property of the person owing the tax, found within his county, for the payment of the amount thereof, with added damages, interest and cost of executing the warrant, and to return such warrant to the commissioner and pay to him money collected by virtue thereof by a time to be therein specified not more than sixty (60) days from the date of the warrant. The sheriff shall, within five (5) days after the receipt of the warrant, file with the circuit clerk of his county a copy thereof, and thereupon the circuit clerk shall enter in the judgment roll, in the column for judgment debtors, the name of the taxpayer mentioned in the warrant, and in appropriate columns, the amount of the tax, or portion thereof and damages for which the warrant is issued, and the date when such copy is filed; and thereupon the amount of such warrant or warrants so docketed shall become a lien upon the title to and interest in the real and personal property, including choses in action, of the person against whom it is issued in the same manner as a judgment duly enrolled in the office of such clerk. The sheriff thereupon shall proceed upon the same in all respects, with like effect, and in the same manner prescribed by law in respect to executions issued against property upon judgment or attachment proceedings of a court of record; and he shall be entitled to the same fee for his service in executing the warrant as now allowed by law for like service, to be collected in the same manner as provided by law for like service.



§ 27-71-335 - Tax and penalty upon contraband light wine and beer; confiscation

Any beer found at any point within this state which has been in the possession of any wholesaler or distributor for a period of more than forty-eight (48) hours and any light wines or beer transported into this state from a point outside this state, or from point to point within this state in violation of the provisions of this article, or any light wines or beer held or possessed by any person within this state on which the legal and proper tax has not been paid when due, whether such person be a wholesaler, retailer or distributor, or individual, and whether such beer be for sale or storage or individual use, except beer in possession of a licensed wholesaler or distributor for a period of time less than forty-eight (48) hours after receipt of same within this state, and light wines or beer held in storage by licensed manufacturers or producers, are hereby declared to be contraband goods, and there is hereby imposed and assessed, as tax and penalty, to be collected by the commissioner, an amount equal to the amount of the excise tax otherwise imposed under the Mississippi Wine and Beer Tax Law, plus a penalty of one hundred percent (100%) of the amount of such tax; or, at the option of the commissioner, the same may be seized by the commissioner or his agents or any sheriff, or other lawful officer, and shall be dealt with in the following manner, to wit:

Such officer seizing said light wines or beer shall immediately make complaint under oath before the proper justice court judge, stating the facts connected with said seizure by him, giving the name or names of the person or persons found in possession or control of such light wines or beer, and giving the name of the owner of such light wines or beer, if the same be known to him, whereupon the said justice court judge shall summon into his court all interested parties, and may issue a writ of seizure, if said property or any part of it is not in the possession of the officer seizing same, for the seizure of said light wines or beer and the summoning of the interested parties into court, as in proceedings for the enforcement of purchase money security interests in the property. If any person claims that the light wines or beer were unlawfully seized or that the tax thereon had been paid prior to such seizure, he may file his claim therefor under oath, stating in detail why said light wines or beer or any of it so seized should not be confiscated, and said affidavit shall state the market value of the property so claimed by him, which amount as so fixed shall determine the jurisdiction of the court as to the amount involved or the value of the property.

If the affidavit fixes the value of the property at Two Hundred Dollars ($ 200.00) or less, the said justice court judge shall finally dispose of the issue in the case joined under his direction, but if the affidavit fixes the value of the property at more than Two Hundred Dollars ($ 200.00), the justice court judge before whom the case is returnable shall forthwith present said case to the circuit court of the county or county court having jurisdiction to try the case, where the issue shall, under the direction of the circuit court, or county court, be joined between the State of Mississippi and the said claimant, and the case there tried as in other cases. If no claim be interposed by any party in interest on or before the return day of the summons and writ of seizure, the justice court judge on the return day shall hear the cause, and dispose of the property, and may order such light wines or beer to be destroyed. In the event the property is claimed by any party in interest and issue joined in any court having jurisdiction of the case, such court trying the case shall have the rights of the state and the claimant determined in a trial according to the rules of procedure for such court, and if it be determined that any property involved in said trial was kept or possessed in violation of any provisions of this article or that any tax due thereon had not been paid prior to the seizure of such property, it shall be ordered destroyed. Any person so owning or possessing such light wines or beer shall be guilty of misdemeanor and, upon conviction thereof, shall be fined not more than One Thousand Dollars ($ 1,000.00), or be sentenced to serve a period in the county jail of not more than six (6) months, or both in the discretion of the court. But in all such trials and proceedings as provided for in this section the claimant may, before he shall file his claim, be required to execute a solvent bond in sufficient amount to cover all costs that may likely accrue, conditioned that he will pay all costs of the case that may be adjudged against him, and in the event the claimant fails to establish his claim or any part of it to said property, it may be taxed for all, or any part of the costs of the case, and judgment shall go against his sureties for all costs adjudged against him.



§ 27-71-337 - Payment into treasury

All taxes levied by this article and required to be paid to the commissioner shall be payable to the commissioner in cash or by personal check, cashier's check, bank exchange, post-office money order or express money order and shall be deposited by the commissioner into the state treasury on the same day collected, provided that no remittances other than cash shall be a final discharge of liability for the tax herein imposed and levied unless and until it has been paid in cash to the commissioner.



§ 27-71-339 - Records of commissioner

At the end of each month, the state auditor shall carefully check the books and records of the commissioner and his accounts with any bank or banks and shall verify the amounts paid into the state treasury in so far as they relate to the collections of any taxes imposed by this article.



§ 27-71-341 - Additional tax

The taxes imposed under the provisions of this article shall be in addition to all other privileges, licenses, and other taxes now imposed by law in this state.



§ 27-71-343 - Other privilege tax not to be levied

No levee district or other taxing district, except as hereinafter provided, shall impose any privilege tax on any business licensed under the provisions of Section 67-3-27, Mississippi Code of 1972.



§ 27-71-345 - Privilege tax to be levied by municipality

Any municipality, in which any business licensed under the provisions of Section 67-3-27, Mississippi Code of 1972, may be carried on, shall have the right to impose upon persons engaged in such business an annual privilege tax of not more than fifty percent (50%) of the tax imposed by Section 27-71-303 of this article, and any county, in which any business licensed under the provisions of Section 67-3-27, Mississippi Code of 1972, may be carried on outside of the territory taxed by municipalities, shall have the right to impose upon persons engaged in such business an annual privilege tax of not more than fifty percent (50%) of the tax imposed by Section 27-71-303 of this article; provided, however, that no person engaged in the business of manufacturer, brewpub, wholesaler or distributor of light wines or beer shall be taxed by any municipality other than that in which the warehouse or plant of such wholesaler or distributor, or the premises of such brewpub, is located, nor shall any county impose any such tax upon such manufacturer, brewpub, wholesaler or distributor of light wines or beer if the place of business is located within the jurisdiction of any municipality.



§ 27-71-347 - Violation of this article

Except as otherwise provided in this article, any person who violates any provision of this article, or any rule or regulation promulgated by the commissioner under authority of this article, shall be guilty of a misdemeanor, and, upon conviction thereof, shall be punished by a fine of not more than Five Hundred Dollars ($ 500.00), or by imprisonment in the county jail for not more than six (6) months, or by both such fine and imprisonment, in the discretion of the court. Any person convicted of violating any of the provisions of this article, or any rules or regulations promulgated by the commissioner under authority of this article, shall forfeit his permit, and shall not thereafter be permitted to engage in any business taxable under the provisions of this article.



§ 27-71-349 - Designation of sales territories for sale of light wine and beer by manufacturers and importers; presentation of light beer and wine to retailers by licensed wholesalers; transportation of light beer and wine; deliveries to retailers; sales by wholesalers to retailers in territories of other wholesalers; purchases for resale

(1) Every manufacturer or importer of light wine or beer shall designate sales territories for each of its brands sold in Mississippi and shall name one (1) licensed light wine or beer wholesaler in each territory who, within such territory, shall be the licensed wholesaler for the brand or brands assigned by the manufacturer or importer. If the manufacturer or importer supplies more than one (1) brand, sales territories may be granted to a different wholesaler for the sale of each brand. No licensed wholesaler shall distribute the specified brand or brands of light wine or beer outside his assigned territory, nor shall he knowingly sell to a retailer whose licensed retail establishment is located outside his assigned territory.

(2) A licensed wholesaler designated as the licensed wholesaler for light wine or beer within a designated sales territory shall present that light wine or beer for sale to all licensed retailers within the designated sales territory without discrimination in service. A licensed wholesaler shall not sell, supply or deliver, either directly or indirectly through a third party, any light wine or beer to a licensed retailer outside of the designated sales territory of the designated wholesaler, nor to any person the licensed wholesaler has reason to believe will sell or supply any quantity of the light wine or beer to any retail location outside of the designated sales territory of the licensed wholesaler.

(3) All light wines or beer shall be transported only by a marked conveyance owned or leased by the licensed wholesaler and operated by the licensed wholesaler or an employee of the wholesaler for the products of a manufacturer or importer within the designated sales territory to the address and location of a licensed retail dealer within that designated sales territory.

(4) Any light wine or beer sold by the licensed wholesaler shall not be delivered to, received by or stored at any place other than the address and location of the licensed retailer for which the required licenses and permits have been issued.

(5) With the approval of the designated manufacturer, a licensed wholesaler may sell the designated brands to a licensed retailer located in a designated sales territory of another licensed wholesaler if the former licensed wholesaler is unable temporarily for any reason to provide the designated brands of the designated manufacturer within its designated sales territory.

(6) All light wine or beer purchased by a licensed wholesaler for resale in this state shall come into the physical possession of the licensed wholesaler and be unloaded in and distributed from the warehouse of the licensed wholesaler located in this state before being resold in this state.

(7) As used in this section, the term "sales territory" shall have the meaning ascribed to such term in Section 67-7-5.






Article 5 - BREWERIES

§ 27-71-501 - List of dealers, etc

It shall be the duty of persons operating breweries which manufacture beer and wine or either of them to be sold in the State of Mississippi, under the authority of Chapter 3 of Title 67, Mississippi Code of 1972, or under the authority of Article 3 of this chapter, to furnish to the chairman of the State Tax Commission, on demand, a correct list of all wholesalers, distributors and other persons having contracts with the person operating such breweries, for the purchase, distribution, sale and transportation of such beverages into or in the State of Mississippi.



§ 27-71-503 - Brands

It shall be the duty of any person to whom a permit has been or may hereafter be issued in accordance with Section 67-3-23, Mississippi Code of 1972, to furnish to the chairman of the tax commission, on demand, the brand or brands of beer or wine which shall be owned, transported, sold or possessed by the holder of such permit, and the name and post-office address of the manufacturer of said beverage or beverages, and if more than one brand of said beverage or beverages is handled, then with the names of all the brands and the names and post-office addresses of all of the manufacturers thereof.



§ 27-71-505 - Revocation of permits

The commissioner may revoke any or all permits issued by him to sell beer or wine manufactured by any person who shall fail or refuse to furnish the information required by Section 27-71-501 of this article, and he may revoke the permit of any person who shall fail or refuse to furnish the information required by Section 27-71-503 of this article, and said revocation may apply to any or all brands of such beverages, if the manufacturer or holder of the permit shall fail or refuse to comply with the rules and regulations promulgated by him.



§ 27-71-507 - Failure to comply with law -- effect

If any manufacturer of any such beverage or beverages shall fail or refuse to comply with the requirements of Chapter 3 of Title 67, Mississippi Code of 1972, and of Article 3 of this chapter, or of this article, or of any rule or regulation promulgated by the chairman of the state tax commission, it shall be unlawful for any wholesaler, distributor or retailer of beverages under said laws thereafter to have in his possession any wine or beer manufactured or sold by such manufacturer, of whatever kind or description and all such beverages as may be found in the possession of any person who deals in or transports or otherwise handles any of such beverages are hereby declared to be contraband and may be seized and sold and otherwise dealt with as provided by Section 27-71-335, Mississippi Code of 1972.



§ 27-71-509 - Labels

It shall be unlawful for any brewer, manufacturer, distributor or retailer of light wines and beer, or either of them, to whom a permit has been issued under the provisions of Sections 67-3-15 and 67-3-23, Mississippi Code of 1972, to write or print on any label or container of either of the above named commodities any matter relating to the alcoholic content of such beverage or beverages, except a statement, to the effect that the contents of the vessel or container in which light wine shall be sold does not contain alcohol in excess of five percent (5%) of the contents thereof, by weight, and that the contents of the vessel or container in which beer shall be sold does not contain alcohol in excess of eight percent (8%) of the contents thereof, by weight. It shall be unlawful for any such brewer, wholesaler, distributor or retailer to sell any such commodity with any statement in conflict with the provisions of this section, with reference to the alcoholic content of such beverage or beverages, except that a statement of alcoholic content may be expressed on any light wine or beer label in terms of volume or weight, at the manufacturer's option; and such statement, if by volume, shall be subject to the same permitted tolerance allowed for wine containing fourteen percent (14%) alcohol by volume or less by Section 4.36(b)(1) of the Federal Labeling Requirements for Wine, 27 CFR Part 4, subpart D, and Section 7.71(c) 27 CFR Part 7, subpart G, and, if by weight, shall be subject to an equivalent permitted tolerance, determined in terms of alcohol by weight.



§ 27-71-511 - Violations; penalty

Any person who shall violate any provision of this article, or any rule or regulation promulgated by the commissioner under its authority, shall be guilty of a misdemeanor, and, on conviction thereof, shall be punished by a fine of not more than five hundred dollars ($ 500.00), or by imprisonment in the county jail for not more than six (6) months, or by both such fine and imprisonment, in the discretion of the court. Any person convicted of violating any of the provisions of this article, or any rules or regulations promulgated by the commissioner under authority of this article, shall forfeit his permit, and shall not thereafter be permitted to engage in any business taxable under the provisions of this article, or of Article 3 of this chapter.









Chapter 73 - TAX REFUNDS

§ 27-73-1 - Taxes erroneously paid refunded

(1) If any person, firm or corporation has paid, or shall hereafter pay to the Auditor of Public Accounts or the Commissioner of Insurance, through error or otherwise, whether paid under protest or not, any ad valorem, privilege or excise tax for which the person, firm or corporation was not liable, or if any such taxpayer has paid any tax in excess of the sum properly due and such erroneous payment or overpayment has been paid into the proper treasury, the taxpayer shall be entitled to a refund of the taxes so erroneously paid. Taxes erroneously paid within the meaning of this section shall include double payment, or overpayment, or payment on state, United States, vacant and exempt land, and the purchase price paid for the redemption of lands erroneously sold for taxes.

Claims for refund under the provisions of this section shall be filed with the Auditor of Public Accounts and shall be supported by proper documents showing the overpayment or erroneous payment for which claim is made. The auditor is hereby authorized and required to make a careful investigation and audit of all such claims and if he shall find that the taxes or monies covered by the claim have been erroneously paid into the treasury of the state, county, drainage or levee districts, he shall distribute the claim against each separate fund in proportion to the amount paid over to such fund in each case, and submit the audited claim with the voucher and evidence upon which the claim is based, to the Attorney General for his approval. The Attorney General shall have plenary power to require the claimant or the officer who collected the tax to furnish any additional documents or information as may in his opinion be necessary or proper to enable him to determine the merits of the claim.

If the Attorney General shall be of the opinion that the claim is in proper form and complies with the requirements of this section, he shall approve the claim and return it to the Auditor of Public Accounts, who shall thereupon file in his office the audited claim, together with the Attorney General's approval and all other documents relating to the claim, as a voucher, and issue his warrant on the State Treasurer in favor of the claimant for the amount of purchase money or taxes erroneously paid into the State Treasury. The auditor shall then certify to the clerk of the board of supervisors, the secretary of the drainage district board, or the secretary of the levee board, as the case may be, the amount, if any, found to be due to the claimant by the county, drainage district or levee district. Upon receipt of the certificate, the board of supervisors, or the commissioners of the drainage district or of the levee district, shall cause a warrant to be issued on the treasurer of the county or drainage or levee district, as the case may be, in favor of the claimant for the amount erroneously paid into their respective treasuries.

If the Attorney General shall disapprove the claim, he shall return it to the Auditor of Public Accounts accompanied by his opinion which shall show the reason for his disapproval, whereupon the auditor shall promptly notify the claimant of the disapproval. A claimant taxpayer being aggrieved at the disapproval may, within six (6) months from the date thereof, file in the chancery court his petition for appeal and review. All petitions for appeal and review shall be filed in the chancery court of the county in which the money for which refund is claimed was originally paid, and shall be accompanied by a bond in the sum of Five Hundred Dollars ($ 500.00) conditioned to pay all costs which may accrue in the case, which bond shall be approved by the clerk of the court. Upon the approval of the bond, the chancery clerk shall give the Attorney General and the Auditor of Public Accounts notice, as required by law, of the filing of the petition. It shall be the duty of the auditor to promptly transmit to the court in which the appeal is pending a certified copy of the entire record of the claim as shown by the files in his office, which record shall be docketed by the clerk in the cause, and the controversy shall be tried by the court on such record. It shall be the duty of the Attorney General to defend on behalf of the state, and he may request the district attorney, county attorney or attorney for the drainage or levee district, as the case may be, to defend on behalf of the county, drainage or levee district. If the claimant taxpayer shall prevail, judgment shall be entered requiring the payment of the claim in like manner as if it had been duly approved by the Attorney General. If, however, the action of the Attorney General in disapproving the claim shall be affirmed by the court, judgment shall be entered against the appealing taxpayer for the costs of the proceedings.

Nothing in this section shall be so construed as to authorize the recovery or repayment of any tax heretofore levied and collected by any special road district, drainage district, or separate school district, on account of, or upon the ground that the law authorizing such tax was unconstitutional, whether the unconstitutionality of such tax be based upon the creation or mode of operation of any special road district, drainage district or separate school district. Provided further, that nothing in this section shall be construed as authorizing the refunding of state taxes paid into the State Treasury through error, or otherwise, or satisfying a judgment or decree against the state except through an appropriation therefor by the Legislature.

(2) This section shall not be construed as repealing or modifying Section 27-73-7, or any other law providing for the application for or the certification of a claim for refund, but shall be taken and construed as an additional and supplemental method of refunding taxes erroneously paid.



§ 27-73-3 - Taxes erroneously paid refunded; taxpayer must prove he bore burden of tax

(1) In any suit, application or proceedings by any taxpayer for any recovery or refund of privilege, franchise, or other excise tax, which has been paid to any tax collecting officer or commission of the state, any county, or municipality, by any person, firm or corporation or which may have been paid into the state treasury, the person seeking such recovery or refund of such taxes must allege and prove that he alone bore the burden of the tax involved and did not directly or indirectly collect the tax from any other person.

(2) It is the declared purpose of this section to make certain that any such taxes recovered by or refunded to any taxpayer will be recovered by or go only to, as the case may be, the person who has borne the burden of any illegal tax, or any erroneous or mistaken payment or any overpayment of any such privilege, franchise, or other excise tax for which such person, firm or corporation was not liable and, therefore, that the person seeking such a recovery or refund thereof is entitled in justice and good conscience to the relief requested and is, therefore, the real party in interest.

(3) The term "taxpayer", as used herein, shall include the person, firm or corporation who bore the burden of the said tax and also any person, firm or corporation who transmitted or in whose behalf was transmitted the funds representing the amount of the tax though not bearing the burden of the tax.



§ 27-73-5 - Period within which suits may be filed for refunds

Except as otherwise provided in Sections 27-7-49, 27-13-49 and 27-65-42, all suits by any taxpayer for the recovery of any privilege, income, franchise, or other excise tax, and all applications or proceedings for any refund or credit of these taxes shall be filed or made within three (3) years next after the return was filed, or from the date the assessment of the tax was made, or from the date the tax was paid, as the case may be, whichever is the earlier, and no recovery of taxes under any such suit shall be had and no refund of taxes shall be made unless the suit or application was filed within the period of limitation.

However, as to income taxes the three-year statute of limitations shall be extended to six (6) years in cases where the reported net income of a taxpayer has been reduced by the Internal Revenue Service for any taxable period.



§ 27-73-7 - Erroneous tax payments refunded

The tax collector is authorized and empowered to refund any individual, firm or corporation any ad valorem, privilege or excise tax which has been paid or collected through error or otherwise when such person, individual, firm or corporation has paid any such tax in excess of the sum properly due whether paid under protest or not. Taxes erroneously paid within the meaning of this section shall include, but not be limited to, double payment, or overpayment, or payment on state, United States, vacant and exempt land, and the purchase paid for the redemption of lands erroneously sold for taxes.

All refunds under this provision shall be made out of any monies collected by the tax collector from the same source of revenue, or if such source of revenue no longer exists the refund shall come from the general fund collections. The tax collector shall issue a warrant to the claimant and deduct the proper amounts from his next settlement.



§ 27-73-9 - Payment of federal and state tax refunds due to decedent individual without administration

In any case where the U. S. Treasury Department or the Mississippi state tax commission determines there exists an overpayment of federal or Mississippi tax of an individual, and the person in whose favor the overpayment is determined is dead at the time such overpayment of tax is to be refunded, and irrespective of whether the deceased had filed a joint and several or separate tax return of any sort, the amount of such overpayment, if not in excess of five hundred dollars ($ 500.00), may be paid, without the necessity of administration, to the decedent's surviving spouse, if any, or if the decedent left no surviving spouse, then to decedent's surviving children; and if decedent left no children and no spouse surviving decedent, then to decedent's surviving mother; and if decedent left no spouse or children or mother surviving decedent, then to decedent's surviving father; and if decedent left no spouse or children or parent surviving decedent, then to decedent's surviving brothers and sisters; and refund of said overpayment directly to said surviving spouse or children or parent or brothers and/or sisters by the United States or the State of Mississippi shall operate as a complete acquittal and discharge to it of liability from any suit, claim or demand of whatsoever nature by any heir, distributee or creditor of the decedent or other person. In the event that, at the time of payment, any one of the above referred to persons shall be a minor, said payment may be made to the minor directly without necessity of guardianship.



§ 27-73-11 - Overpayments by tax collector or chancery clerk refunded

Where any tax collector or chancery clerk has, or shall hereafter, by mistake or oversight, erroneously pay into the state treasury any moneys on account of ad valorem or privilege taxes, such officer may make application to the auditor for repayment of such taxes, and the auditor and attorney general shall thoroughly investigate such claim, and if found to be due, the attorney general shall so certify to the auditor, who shall draw his warrant in favor of such tax collector or chancery clerk, to be paid out of the same fund in which it was erroneously paid into the state.



§ 27-73-13 - Withdrawal of consent to, and abatement of, suits for refund of tax on mineral interests, etc

(1) The consent of the State of Mississippi, however expressed, for maintaining any suit to recover from the state or any county thereof, or any supervisors' district, or any road district, school district, or other district thereof, a refund of ad valorem taxes heretofore paid upon royalties, overriding royalties, working interests, leases, or any other interests in oil, gas, or other minerals however described or created, either owned separate and apart from the surface rights or otherwise, is hereby withdrawn and the state hereby declares that it refuses to consent to any suit in any county or state, or any federal court therein maintaining the suit for the purpose of securing a refund of any ad valorem taxes on any such mineral interests, heretofore paid into the state treasury, or any county treasury, or any other officer or depository authorized to receive such funds. In any case, where suit has already been instituted to recover such taxes, so paid into any public treasury or depository, unless paid under protest, or duress, it shall be and is hereby abated, dismissed, and further proceedings forbidden.

(2) Any order hereafter entered by any person, board, or officer whether state, county, district or other body, which has allowed, issued, or approved a refund of such taxes is hereby abated, made void and payment prohibited as to such ad valorem tax on such interests of any kind whatsoever in oil, gas, or other minerals having or purporting to have the authority to allow, approve, or refund any taxes so paid to any officer or depository, such order or evidence of debt purported to authorize, approve, allow any such refund is withdrawn and rendered wholly null and void so far as any such refund is authorized or purported to be authorized thereby, unless the taxes for which refund is sought, were paid under protest or duress.

(3) This section shall operate to prohibit any such refunding of such ad valorem taxes mentioned in the preceding paragraphs from and after April 9, 1948, so that no further proceedings may be taken in any of the provisions mentioned heretofore for such purpose, and no appeal shall be authorized or allowed from the order of abatement or dismissal and such orders allowing appeals from the dismissal or abatement of said suits are rendered null and void in the court to which such appeals are prosecuted. They shall be dismissed by such court, with costs.






Chapter 75 - RECIPROCAL COLLECTION OF TAXES

§ 27-75-1 - Title of chapter

This chapter shall be called the "Tax Reciprocity Law".



§ 27-75-3 - Taxes, defined

The term "taxes", as used in this chapter, shall include (1) all taxes of every nature including, without restricting same, all excise, ad valorem, special assessment, licenses, privilege taxes, and fees; (2) any and all penalties and interest or penalties or interest which may be owing upon or arising from any tax which may be owing, and which penalty and interest shall be recoverable as part of the tax with respect to which they are imposed.



§ 27-75-5 - Reciprocal right of other states to sue in Mississippi

Any state or territory of the United States, or any political subdivision thereof, and the District of Columbia, shall have the right to sue in the courts of Mississippi to recover any tax which may be owing to it if the like right is accorded to the State of Mississippi and its political subdivisions by said state, territory or District of Columbia, whether such right is granted by statutory authority or as a matter of comity, and in such action the courts of Mississippi shall recognize and enforce the tax laws of such other state, territory or district.



§ 27-75-7 - Reciprocal right of other states to enforce judgment

The foregoing right to sue in the courts of Mississippi to recover said tax shall, without restricting same, include the right to all process and writs to enforce or collect the judgment or decree recovered which are issuable to enforce or collect any other judgment or decree of the courts of Mississippi.



§ 27-75-9 - Right to sue shall apply to all taxes owing

The rights granted by Sections 27-75-5 and 27-75-7 shall apply to all taxes owing to such other state or its political subdivision or District of Columbia, as mentioned therein, which may be or become owing to it both before and after the passage of this chapter.



§ 27-75-11 - Certificate of foreign state conclusive proof of authority to bring suit

A certificate of the secretary of state or other comparable officer of the other state, territory or District of Columbia, that a certain official of such state, territory or district has the authority to bring such suit or collect the taxes so to be collected by such action shall be conclusive proof of the authority of such official to bring such a suit.



§ 27-75-13 - Attorney to bring suits in foreign state to collect taxes

The Attorney General of the State of Mississippi, or the officer authorized by the law of the State of Mississippi to collect the tax owing to the State of Mississippi, or its political subdivisions, is hereby empowered in his official capacity to bring and prosecute to final judgment or decree suits in the courts of other states or territories of the United States and the District of Columbia in the name of the State of Mississippi, or its political subdivisions, to recover any taxes, as defined in this chapter, and which includes penalties and interest, which are now or may hereafter be owing to the State of Mississippi, or its political subdivisions, and to take such other proceedings as authorized by the laws of the state where the suit is brought to collect or enforce any judgment or decree rendered therein. The officer bringing such suit is authorized to pay any court costs or court fees which may be incurred in such suit and required to be paid by the laws of the state, territory or District of Columbia wherein the action is brought, and such court costs or fees may be paid out of the fund appropriated for the operation of the office of such officer bringing said suit, and any political subdivision of the state may allow or appropriate funds necessary to pay such costs.



§ 27-75-15 - Employment of foreign attorneys to collect taxes

The Attorney General or the officer authorized by the law of the State of Mississippi to collect any tax owing to the State of Mississippi or its political subdivisions, is hereby authorized to employ attorneys residing in a sister state, district or territory, where suits are instituted to recover taxes due the State of Mississippi, pursuant to this chapter, to aid and assist in the prosecution of any such suit, when it appears to be in the best interest of the State of Mississippi. It is further provided that such attorney fees may, within the discretion of the designated officers, be set on a fixed or contingent fee basis. The fixed fee shall be paid out of the fund appropriated for the operation of the office of such officer bringing suit, and the contingent fee shall be deducted from and paid out of the proceeds of the particular claim, subject, however, to the approval of the Governor as to the employment and amount of such fee in either instance.



§ 27-75-16 - Use of out-of-state collection agencies to collect delinquent taxes

(1) The Chairman of the Mississippi State Tax Commission may enter into agreements with one or more private persons, companies, associations or corporations which provide debt collection services outside this state in order to recover taxes, including any penalties or interest thereon, owing to the State of Mississippi. An agreement may include the rate of payment and the manner in which compensation for services shall be paid. The compensation may be added to the amount of the taxes and collected as a part thereof by the contractor from the tax debtor. If the taxes or compensation for services, or both, are paid directly to the State Tax Commission, the commission is authorized to pay the contractor's compensation out of the funds collected. The chairman shall provide the necessary information for the contractor to fulfill its obligation under an agreement.

(2) At the discretion of the chairman, the contractor may, as a part of the collection process, refer the tax debt for litigation by its legal representatives in the name of the Mississippi State Tax Commission.



§ 27-75-17 - Construction of chapter

This chapter is a remedial law and shall be liberally construed by the courts of this state.






Chapter 77 - APPELLATE REVIEW FOR TAXPAYERS AGGRIEVED BY CERTAIN ACTIONS OF THE DEPARTMENT OF REVENUE

§ 27-77-1 - Definitions

[Effective until January 1, 2015, this section will read:]

As used in this chapter:

(a) "Agency" means the commissioner acting directly or through his duly authorized officers, agents, representatives and employees, to perform duties and powers prescribed by the laws of this state to be performed by the Commissioner of Revenue or the Department of Revenue.

(b) "Board of review" means the board of review of the Department of Revenue as appointed by the commissioner under Section 27-77-3, and also means a panel of the board of review when an appeal is considered by a panel of the board of review instead of the board of review en banc.

(c) "Board of Tax Appeals" means the Board of Tax Appeals as created under Section 27-4-1.

(d) "Chairman" means the Chairman of the Board of Tax Appeals.

(e) "Commissioner" means the Commissioner of the Department of Revenue.

(f) "Denial" means the final decision of the staff of the agency to deny the claim, request for waiver or application being considered. In this context, staff of the agency does not include the board of review or the Board of Tax Appeals. "Denial" does not mean the act of returning or refusing to consider a claim, request for waiver or application for permit, IFTA license, IRP registration, title or tag by the staff of the agency due to a lack of information and/or documentation unless the return or refusal is in response to a representation by the person who filed the claim, request for waiver or application in issue that information and/or documentation indicated by the staff of the agency to be lacking cannot or will not be provided.

(g) "Designated representative" means an individual who represents a person in an administrative appeal before a hearing officer of the agency, before the board of review or before the Board of Tax Appeals.

(h) "Executive director" means the Executive Director of the Board of Tax Appeals.

(i) "IFTA license" means a permit, license or decal which the agency is authorized to issue or revoke under the Interstate Commercial Carriers Motor Fuel Tax Law (Section 27-61-1 et seq.) or the International Fuel Tax Agreement.

(j) "IFTA licensee" means a person holding the IFTA license, applying for an IFTA license or renewing an IFTA license.

(k) "IRP registration" means the registration of a vehicle under the provisions of the International Registration Plan.

(l) "IRP registrant" means a person in whose name a vehicle or vehicles are registered under the provisions of the International Registration Plan.

(m) "IRP credentials" means the cab card and license plate issued by the commissioner or agency in accordance with the International Registration Plan.

(n) "Last known address" when referring to the mailing of a notice of intent to suspend, revoke or to order the surrender and/or seizure of the permit, IFTA license, IRP registration, IRP credentials, tag or title or to the mailing of a denial of the permit, IFTA license, IRP registration, tag or title, means the last mailing address of the person being sent the notice as it appears on the record of the agency in regard to the permit, IFTA license, IRP registration, tag or title in issue. All other references to "last known address" in this chapter mean the official mailing address that the hearing officer, the board of review or the executive director has for the addressee in their file on the administrative appeal in which the document or item is being mailed to the addressee. The addressee is presumed to have received any document or item mailed to his official mailing address. The commissioner, by regulation, shall prescribe the procedure for establishing an official mailing address in the administrative appeal process for appeals before an administrative hearing officer or the Board of Review of the Department of Revenue and the procedure for changing that official mailing address. The Board of Tax Appeals, by regulation, shall prescribe the procedure for establishing an official mailing address in the administrative appeal process before that board and the procedure for changing that official mailing address. It is the responsibility of the addressee to make sure that his official mailing address is correct.

(o) "Mail," "mailed" or "mailing" means placing the document or item referred to in first-class United States mail, postage prepaid, addressed to the person to whom the document or item is to be sent at the last known address of that person. Where a person is represented in an administrative appeal before a hearing officer, the board of review or the Board of Tax Appeals by a designated representative, the terms "mail," "mailed" or "mailing" when referring to sending a document or item to that person shall also mean placing the document or item referred to in first-class United States mail, postage prepaid, to the last known address of that person's designated representative. Mailing to the designated representative of a taxpayer, permittee, IFTA licensee, IRP registrant, tag holder or title interest holder shall constitute mailing and notice to the taxpayer, permittee, IFTA licensee, IRP registrant, tag holder or title interest holder.

(p) "Permit" means a type of license or permit that the agency is authorized to issue, suspend or revoke, such as a sales tax permit, a beer permit, a tobacco permit, a dealer license, or designated agent status, but does not include:

(i) Any type of permit issued under the Local Option Alcoholic Beverage Control Law, Section 67-1-1 et seq. or under the Mississippi Native Wine Law of 1976, Section 67-5-1 et seq.;

(ii) An IFTA license; or

(iii) An IRP registration, including the IRP credential issued as a result of IRP registration.

(q) "Permittee" means a person holding a permit, applying for a permit or renewing a permit.

(r) "Person" means a natural person, partnership, limited partnership, corporation, limited liability company, estate, trust, association, joint venture, other legal entity or other group or combination acting as a unit, and includes the plural as well as the singular in number. "Person" includes the state, county, municipal, other political subdivision and any agency, institution or instrumentality thereof, but only when used in the context of a taxpayer, permittee, IFTA licensee, IRP registrant, tag holder or title interest holder.

(s) "Refund claim" means a claim made in writing by a taxpayer and received by the agency wherein the taxpayer indicates that he overpaid taxes to the agency and requests a refund of the overpayment and/or a credit against current or future taxes for the overpayment.

(t) "Resident," when used to describe a taxpayer or petitioner, means a natural person whose residence and place of abode is within the State of Mississippi.

(u) "Tag" means a type of license tag, plate or registration card for a motor vehicle or trailer that the agency is authorized under the Mississippi Motor Vehicle Privilege Tax Law, Section 27-19-1 et seq., or under the Motor Vehicle Dealer Tag Permit Law, Section 27-19-301 et seq., to issue or approve before issuance, but does not include other types of license tags or plates issued by the county tax collectors except for personalized license tags and only to the extent that the agency determines under Section 27-19-48 that a personalized license tag applied for is considered obscene, slandering, insulting or vulgar in ordinary usage or demands the surrender or orders the seizure of the tag where issued in error.

(v) "Tag holder" means the person in whose name a tag is registered or the person applying for a tag.

(w) "Tag penalty" means the penalties imposed under Sections 27-19-63 and 27-51-43 for any delinquency in the payment of motor vehicle privilege tax and ad valorem tax on a motor vehicle which can be waived by the agency for good reason shown. Pursuant to Section 27-51-103, imposition of this ad valorem tag penalty at the maximum rate of twenty-five percent (25%) also results in ineligibility for the credit against motor vehicle ad valorem taxes provided by that statute. Waiver of the twenty-five percent (25%) delinquency penalty by the agency under Section 27-51-43 shall reinstate credit eligibility.

(x) "Tax" means a tax, fee, penalty and/or interest which the agency is required by either general law or by local and private law to administer, assess and collect.

(y) "Taxpayer" means a person who is liable for or paid any tax to the agency.

(z) "Title" means a title to a motor vehicle or manufactured housing issued by the agency under the Mississippi Motor Vehicle Title Law, Section 63-21-1 et seq.

(aa) "Title interest holder" shall mean the owner or lienholder in a motor vehicle or manufactured housing as indicated on a title issued by the agency or as indicated on an application to the agency for the issuance of a title.

[Effective from and after January 1, 2015, this section will read:]

As used in this chapter:

(a) "Agency" means the commissioner acting directly or through his duly authorized officers, agents, representatives and employees, to perform duties and powers prescribed by the laws of this state to be performed by the Commissioner of Revenue or the Department of Revenue.

(b) "Board of Review" means the Board of Review of the Department of Revenue as appointed by the commissioner under Section 27-77-3, and also means a panel of the Board of Review when an appeal is considered by a panel of the Board of Review instead of the Board of Review en banc.

(c) "Board of Tax Appeals" means the Board of Tax Appeals as created under Section 27-4-1.

(d) "Chairman" means the Chairman of the Board of Tax Appeals.

(e) "Commissioner" means the Commissioner of the Department of Revenue.

(f) "Denial" means the final decision of the staff of the agency to deny the claim, request for waiver or application being considered. In this context, staff of the agency does not include the Board of Review or the Board of Tax Appeals. "Denial" does not mean the act of returning or refusing to consider a claim, request for waiver or application for permit, IFTA license, IRP registration, title or tag by the staff of the agency due to a lack of information and/or documentation unless the return or refusal is in response to a representation by the person who filed the claim, request for waiver or application in issue that information and/or documentation indicated by the staff of the agency to be lacking cannot or will not be provided.

(g) "Designated representative" means an individual who represents a person in an administrative appeal before a hearing officer of the agency, before the Board of Review or before the Board of Tax Appeals.

(h) "Executive director" means the Executive Director of the Board of Tax Appeals.

(i) "IFTA license" means a permit, license or decal which the agency is authorized to issue or revoke under the Interstate Commercial Carriers Motor Fuel Tax Law (Section 27-61-1 et seq.) or the International Fuel Tax Agreement.

(j) "IFTA licensee" means a person holding the IFTA license, applying for an IFTA license or renewing an IFTA license.

(k) "IRP registration" means the registration of a vehicle under the provisions of the International Registration Plan.

(l) "IRP registrant" means a person in whose name a vehicle or vehicles are registered under the provisions of the International Registration Plan.

(m) "IRP credentials" means the cab card and license plate issued by the commissioner or agency in accordance with the International Registration Plan.

(n) "Last known address" when referring to the mailing of a notice of intent to suspend, revoke or to order the surrender and/or seizure of the permit, IFTA license, IRP registration, IRP credentials, tag or title or to the mailing of a denial of the permit, IFTA license, IRP registration, tag or title, means the last mailing address of the person being sent the notice as it appears on the record of the agency in regard to the permit, IFTA license, IRP registration, tag or title in issue. All other references to "last known address" in this chapter mean the official mailing address that the hearing officer, the Board of Review or the executive director has for the addressee in their file on the administrative appeal in which the document or item is being mailed to the addressee. The addressee is presumed to have received any document or item mailed to his official mailing address. The commissioner, by regulation, shall prescribe the procedure for establishing an official mailing address in the administrative appeal process for appeals before an administrative hearing officer or the Board of Review of the Department of Revenue and the procedure for changing that official mailing address. The Board of Tax Appeals, by regulation, shall prescribe the procedure for establishing an official mailing address in the administrative appeal process before that board and the procedure for changing that official mailing address. It is the responsibility of the addressee to make sure that his official mailing address is correct.

(o) "Mail," "mailed" or "mailing" means placing the document or item referred to in United States mail, postage prepaid, via mail, addressed to the person to whom the document or item is to be sent at the last known address of that person. Where a person is represented in an administrative appeal before a hearing officer, the Board of Review or the Board of Tax Appeals by a designated representative, the terms "mail," "mailed" or "mailing" when referring to sending a document or item to that person shall also mean placing the document or item referred to in United States mail, via mail, postage prepaid, to the last known address of that person's designated representative. Mailing to the designated representative of a taxpayer, permittee, IFTA licensee, IRP registrant, tag holder or title interest holder shall constitute mailing and notice to the taxpayer, permittee, IFTA licensee, IRP registrant, tag holder or title interest holder.

(p) "Permit" means a type of license or permit that the agency is authorized to issue, suspend or revoke, such as a sales tax permit, a beer permit, a tobacco permit, a dealer license, or designated agent status, but does not include:

(i) Any type of permit issued under the Local Option Alcoholic Beverage Control Law, Section 67-1-1 et seq. or under the Mississippi Native Wine Law of 1976, Section 67-5-1 et seq.;

(ii) An IFTA license; or

(iii) An IRP registration, including the IRP credential issued as a result of IRP registration.

(q) "Permittee" means a person holding a permit, applying for a permit or renewing a permit.

(r) "Person" means a natural person, partnership, limited partnership, corporation, limited liability company, estate, trust, association, joint venture, other legal entity or other group or combination acting as a unit, and includes the plural as well as the singular in number. "Person" includes the state, county, municipal, other political subdivision and any agency, institution or instrumentality thereof, but only when used in the context of a taxpayer, permittee, IFTA licensee, IRP registrant, tag holder or title interest holder.

(s) "Refund claim" means a claim made in writing by a taxpayer and received by the agency wherein the taxpayer indicates that he overpaid taxes to the agency and requests a refund of the overpayment and/or a credit against current or future taxes for the overpayment.

(t) "Resident," when used to describe a taxpayer or petitioner, means a natural person whose residence and place of abode is within the State of Mississippi.

(u) "Tag" means a type of license tag, plate or registration card for a motor vehicle or trailer that the agency is authorized under the Mississippi Motor Vehicle Privilege Tax Law, Section 27-19-1 et seq., or under the Motor Vehicle Dealer Tag Permit Law, Section 27-19-301 et seq., to issue or approve before issuance, but does not include other types of license tags or plates issued by the county tax collectors except for personalized license tags and only to the extent that the agency determines under Section 27-19-48 that a personalized license tag applied for is considered obscene, slandering, insulting or vulgar in ordinary usage or demands the surrender or orders the seizure of the tag where issued in error.

(v) "Tag holder" means the person in whose name a tag is registered or the person applying for a tag.

(w) "Tag penalty" means the penalties imposed under Sections 27-19-63 and 27-51-43 for any delinquency in the payment of motor vehicle privilege tax and ad valorem tax on a motor vehicle which can be waived by the agency for good reason shown. Pursuant to Section 27-51-103, imposition of this ad valorem tag penalty at the maximum rate of twenty-five percent (25%) also results in ineligibility for the credit against motor vehicle ad valorem taxes provided by that statute. Waiver of the twenty-five percent (25%) delinquency penalty by the agency under Section 27-51-43 shall reinstate credit eligibility.

(x) "Tax" means a tax, fee, penalty and/or interest which the agency is required by either general law or by local and private law to administer, assess and collect.

(y) "Taxpayer" means a person who is liable for or paid any tax to the agency.

(z) "Title" means a title to a motor vehicle or manufactured housing issued by the agency under the Mississippi Motor Vehicle Title Law, Section 63-21-1 et seq.

(aa) "Title interest holder" shall mean the owner or lienholder in a motor vehicle or manufactured housing as indicated on a title issued by the agency or as indicated on an application to the agency for the issuance of a title.



§ 27-77-3 - Board of review created; board may perform duties en banc or in panels; quorum requirement; chairman or presiding officer

(1) There is hereby created a board of review within the agency to conduct the duties assigned to it in this chapter and any other responsibility as assigned by the commissioner. The board of review shall be composed of qualified employees of the agency appointed to the board by the commissioner. The commissioner shall determine the number of members on the board of review and may increase or decrease this number as needed. The commissioner is authorized to remove and/or replace a member of the board of review with or without cause.

(2) The board of review may perform its duties and responsibilities en banc or in panels of not less than three (3) members. When an appeal or other matter is considered by a panel, only the members on that panel may deliberate and vote on the appeal or matter being considered. The decision of a panel shall be deemed the final decision of the board of review. Nothing in this section shall prevent a member of the board of review from attending and/or participating in a hearing on an appeal being conducted before a panel on which he is not a member.

(3) No business shall be transacted by either the board of review en banc or by a panel of the board of review without the presence of a quorum. Three (3) members shall constitute a quorum for both the board of review and a panel of the board of review.

(4) The commissioner shall designate one (1) member of the board of review to be the chairman of the board of review. The chairman of the board of review shall preside at any meeting or hearing of the board of review en banc and at any meeting or hearing of a panel of the board of review where he is a member of that panel. In case of the absence of the chairman of the board of review at a meeting or hearing of the board of review en banc or in the case of a meeting or hearings of a panel of which he is not a member, the chairman of the board of review shall designate another member of the board of review to preside at the meeting or hearing. If circumstances do not permit such designation prior to the meeting or hearing being convened, the member of the board of review with the most tenure on the board of review shall preside. The presiding officer of a meeting or hearing of the board of review en banc or of a panel of the board of review, shall be responsible for the taking of minutes of such meeting or hearing.



§ 27-77-5 - Appeals from Department of Revenue actions; appeal must be in writing; notice and hearing; appeal to Board of Tax Appeals from decision of board of review; hearing before Board of Tax Appeals; withdrawal of appeal

[Effective until January 1, 2015, this section will read:]

(1) Any taxpayer aggrieved by an assessment of tax by the agency, by the agency's denial of a refund claim, or by the denial of a waiver of tag penalty, and who wishes to contest the action of the agency shall, within sixty (60) days from the date of the action, file an appeal in writing with the board of review requesting a hearing and correction of the contested action specifying in detail the relief requested and any other information that might be required by regulation. Even after an appeal is filed with the board of review, the agency retains the authority to change the assessment, the denial of refund claim or the denial of tag penalty being appealed.

(2) Upon receipt of a timely written appeal from a tax assessment, refund claim denial or denial of waiver of a tag penalty, a hearing shall be scheduled before the board of review unless it is determined that the relief requested in the written appeal should be granted without a hearing. A notice of the hearing shall be mailed to the taxpayer advising the taxpayer of the date, time and location of the hearing. The taxpayer or his designated representative shall attend the hearing unless a request is made to, and granted by, the board of review to allow the taxpayer to submit his position in writing or by electronic transmission in lieu of attendance. Failure of the taxpayer or his designated representative to attend a hearing or to submit his position in writing or by electronic transmission by the date specified by the board of review or by the hearing date, if no date was specified, shall constitute a withdrawal of the appeal.

(3) At a hearing before the board of review on a tax assessment, denial of refund claim, or denial of waiver of a tag penalty, the board of review shall try the issues presented, according to law and the facts and within the guidelines established by regulation. The hearing before the board of review shall be informal and no official transcript will be made of the hearing. At the earliest practical date after the hearing, the members of the board of review that heard the appeal shall make a determination on the matter presented and notify the taxpayer of its findings by mailing a copy of its order to the taxpayer. If the order involves the appeal of a denial of a waiver of tag penalty, a copy of the order shall also be mailed to the tax collector that imposed the penalty. If in the order the board of review orders the taxpayer to pay a tax assessment, the taxpayer shall, within sixty (60) days from the date of the order, pay the amount ordered to be paid or appeal the order of the board of review to the Board of Tax Appeals. After the sixty-day period, if an appeal is not filed by the taxpayer with the Executive Director of the Board of Tax Appeals and the tax determined by the board of review is not paid, the agency shall proceed to collect the tax assessment as determined by the board of review.

(4) Any taxpayer aggrieved by an order of the board of review affirming a tax assessment, the denial of a refund claim, or the denial of a waiver of tag penalty, and who wishes to contest the order shall, within sixty (60) days from the date of the order of the board of review being contested, file an appeal to the Board of Tax Appeals. The appeal shall be in writing and shall request a hearing and reversal or modification of the order of the board of review, specify in detail the relief requested and contain any other information that might be required by regulation, and be filed with the executive director. At the time of filing his appeal with the executive director, the taxpayer shall also file a copy of his written appeal with the board of review. Even after an appeal is filed with the Executive Director of the Board of Tax Appeals, the board of review retains the authority to amend and/or correct the order being appealed at any time prior to a decision by the Board of Tax Appeals on the appeal. Failure to timely file a written appeal with the executive director within the sixty-day period shall make the order of the board of review final and not subject to further review by the Board of Tax Appeals or a court, other than as to the issue of whether a written appeal from the order of the board of review was timely filed with the executive director.

(5) Upon receipt of a written appeal from an order of the board of review affirming a tax assessment, refund claim denial or denial of waiver of a tag penalty, the executive director shall schedule a hearing before the Board of Tax Appeals on the appeal. A notice of this hearing shall be mailed to the taxpayer and the agency advising them of the date, time and location of hearing. The taxpayer or his designated representative shall attend the hearing unless a request is made to and granted by the Executive Director of the Board of Tax Appeals to allow the taxpayer to submit his position in writing or by electronic transmission in lieu of attendance. Failure of the taxpayer or his designated representative to attend a hearing or to submit his position in writing or by electronic transmission by the date specified by the executive director or by the hearing date, if no date was specified, shall constitute a withdrawal of the appeal.

(6) At any hearing before the Board of Tax Appeals on an appeal of an order of the board of review affirming a tax assessment, refund claim denial or denial of waiver of a tag penalty, two (2) members of the Board of Tax Appeals shall constitute a quorum. At the hearing, the Board of Tax Appeals shall try the issues presented, according to the law and the facts and pursuant to any guidelines established by regulation. The rules of evidence shall be relaxed at the hearing. Any appeal to chancery court from an order of the Board of Tax Appeals resulting from this type of hearing shall include a full evidentiary judicial hearing on the issues presented. No official transcript shall be made of this hearing before the Board of Tax Appeals. After reaching a decision on the issues presented, the Board of Tax Appeals shall enter its order setting forth its findings and decision on the appeal. A copy of the order of the Board of Tax Appeals shall be mailed to the taxpayer and the agency. If the order involves an appeal of a denial of a waiver of tag penalty, a copy of the order shall also be mailed to the tax collector that imposed the penalty.

(7) If in its order the Board of Tax Appeals orders a taxpayer to pay a tax assessment, the taxpayer shall, within sixty (60) days from the date of the order, pay the amount ordered to be paid or properly appeal the order of the Board of Tax Appeals to chancery court as provided in Section 27-77-7. After the sixty-day period, if the tax determined by the Board of Tax Appeals to be due is not paid and an appeal from the Board of Tax Appeals order has not been properly filed, the agency shall proceed to collect the tax assessment as affirmed by the Board of Tax Appeals. If in its order the Board of Tax Appeals determines that the taxpayer has overpaid his taxes and an appeal from the board of tax appeals order has not been properly filed in chancery court, the agency shall refund or credit to the taxpayer, as provided by law, the amount of overpayment as determined and set out in the order.

(8) At any time after the filing of an appeal to the board of review or from the board of review to the Board of Tax Appeals under this section, an appeal can be withdrawn. Such a withdrawal of an appeal may be made voluntarily by the taxpayer or may occur involuntarily as a result of the taxpayer failing to appear at a scheduled hearing, failing to make a written submission or electronic transmission in lieu of attendance at a hearing by the date specified or by the hearing date, if no date was specified, or by any other act or failure that the board of review or the Board of Tax Appeals determines represents a failure on the part of the taxpayer to prosecute his appeal. Any voluntary withdrawal shall be in writing or by electronic transmission and sent by the taxpayer or his designated representative to the chairman of the board of review, if the appeal being withdrawn is to the board of review, or to the executive director, if the appeal being withdrawn is to the Board of Tax Appeals. If the withdrawal of appeal is involuntary, the administrative appeal body from whom the appeal is being withdrawn shall note on its minutes the involuntary withdrawal of the appeal and the basis for the withdrawal. Once an appeal is withdrawn, whether voluntary or involuntary, the action from which the appeal was taken, whether a tax assessment, a denial of refund claim, a denial of waiver of tax penalty, or an order of the board of review, shall become final and not subject to further review by the board of review, the Board of Tax Appeals or a court. The agency shall then proceed in accordance with law based on such final action.

(9) Nothing in this section shall bar a taxpayer from timely applying to the commissioner as otherwise provided by law for a tax refund or for a revision in tax.

[Effective from and after January 1, 2015, this section will read:]

(1) Any taxpayer aggrieved by an assessment of tax by the agency, by the agency's denial of a refund claim, by the denial of a waiver of tag penalty, or the denial of a claim to tax credits or incentives, and who wishes to contest the action of the agency shall, within sixty (60) days from the date the agency mailed or delivered written notice of the action, file an appeal in writing with the Board of Review requesting a hearing and correction of the contested action specifying in detail the relief requested and any other information that might be required by regulation. Even after an appeal is filed with the Board of Review, the agency retains the authority to change the assessment, the denial of refund claim or the denial of tag penalty being appealed.

(2) Upon receipt of a timely written appeal from a tax assessment, refund claim denial, denial of waiver of a tag penalty, or the denial of a claim to tax credits or incentives, a hearing shall be scheduled before the Board of Review unless it is determined that the relief requested in the written appeal should be granted without a hearing. A notice of the hearing shall be mailed to the taxpayer advising the taxpayer of the date, time and location of the hearing. The taxpayer or his designated representative shall attend the hearing unless a request is made to, and granted by, the Board of Review to allow the taxpayer to submit his position in writing or by electronic transmission in lieu of attendance. Failure of the taxpayer or his designated representative to attend a hearing or to submit his position in writing or by electronic transmission by the date specified by the Board of Review or by the hearing date, if no date was specified, shall constitute a withdrawal of the appeal.

(3) At a hearing before the Board of Review on a tax assessment, denial of refund claim, denial of waiver of a tag penalty, or the denial of a claim to tax credits or incentives, the Board of Review shall try the issues presented, according to law and the facts and within the guidelines established by regulation. The hearing before the Board of Review shall be informal and no official transcript will be made of the hearing. At the earliest practical date after the hearing, the members of the Board of Review that heard the appeal shall make a determination on the matter presented and notify the taxpayer of its findings by mailing a copy of its order to the taxpayer. If the order involves the appeal of a denial of a waiver of tag penalty, a copy of the order shall also be mailed to the tax collector that imposed the penalty. If in the order the Board of Review orders the taxpayer to pay a tax assessment, the taxpayer shall, within sixty (60) days from the date the Board of Review mailed the order, pay the amount ordered to be paid or appeal the order of the Board of Review to the Board of Tax Appeals. After the sixty-day period, if an appeal is not filed by the taxpayer with the Executive Director of the Board of Tax Appeals and the tax determined by the Board of Review is not paid, the agency shall proceed to collect the tax assessment as determined by the Board of Review.

(4) Any taxpayer aggrieved by an order of the Board of Review affirming a tax assessment, the denial of a refund claim, the denial of a waiver of tag penalty, or the denial of a claim to tax credits or incentives, and who wishes to contest the order shall, within sixty (60) days from the date the Board of Review mailed the order being contested, file an appeal to the Board of Tax Appeals. The appeal shall be in writing and shall request a hearing and reversal or modification of the order of the Board of Review, specify in detail the relief requested and contain any other information that might be required by regulation, and be filed with the executive director. At the time of filing his appeal with the executive director, the taxpayer shall also file a copy of his written appeal with the Board of Review. Even after an appeal is filed with the Executive Director of the Board of Tax Appeals, the Board of Review retains the authority to amend and/or correct the order being appealed at any time prior to a decision by the Board of Tax Appeals on the appeal. Failure to timely file a written appeal with the executive director within the sixty-day period shall make the order of the Board of Review final and not subject to further review by the Board of Tax Appeals or a court, other than as to the issue of whether a written appeal from the order of the Board of Review was timely filed with the executive director. If the Board of Review shall not issue an order within six (6) months of a hearing, the taxpayer may treat the failure to issue an order as a denial of the relief requested in the hearing and appeal such deemed denial to the Board of Tax Appeals as provided in this section. A taxpayer's filing or failure to file an appeal based on this deemed denial shall not prejudice or otherwise jeopardize the taxpayer's right to file an appeal with the Board of Tax Appeals upon the Board of Review's issuance of a subsequent order in the manner provided for in this section.

(5) Upon receipt of a written appeal from an order of the Board of Review affirming a tax assessment, refund claim denial, denial of waiver of a tag penalty, or the denial of a claim to tax credits or incentives, the executive director shall schedule a hearing before the Board of Tax Appeals on the appeal. A notice of this hearing shall be mailed to the taxpayer and the agency advising them of the date, time and location of hearing. The taxpayer or his designated representative shall attend the hearing unless a request is made to and granted by the Executive Director of the Board of Tax Appeals to allow the taxpayer to submit his position in writing or by electronic transmission in lieu of attendance. Failure of the taxpayer or his designated representative to attend a hearing or to submit his position in writing or by electronic transmission by the date specified by the executive director or by the hearing date, if no date was specified, shall constitute a withdrawal of the appeal.

(6) (a) At any hearing before the Board of Tax Appeals on an appeal of an order of the Board of Review affirming a tax assessment, refund claim denial, denial of waiver of a tag penalty, or the denial of a claim to tax credits or incentives, two (2) members of the Board of Tax Appeals shall constitute a quorum. At the hearing, the Board of Tax Appeals shall conduct a hearing on all factual and legal issues raised by the taxpayer which address the substantive or procedural propriety of the actions of the Department of Revenue being appealed, according to the law and the facts and pursuant to any procedural guidelines established by regulation.

(b) At a hearing of any action brought under this section, the Board of Tax Appeals shall give no deference to the decision of the Board of Review, but shall give deference to the department's interpretation and application of the statutes as reflected in duly enacted regulations and other officially adopted publications. The Board of Tax Appeals shall conduct a hearing on all factual and legal issues raised by the taxpayer which address the substantive or procedural propriety of the actions being appealed. The Board of Tax Appeals shall decide all factual and legal questions presented, including those as to legality and the amount of tax or refund due as well as whether and to what extent the imposition of interest and/or penalties is warranted under the facts of the case, and if it finds that the tax assessment, denial of refund claim or other action of the agency in issue is incorrect or invalid, in whole or in part, it shall determine the amount of tax or refund due, including interest and, if applicable, penalty to date, and enter such order or judgment as it deems proper. Interest and penalty included in this determination shall be computed by the Board of Tax Appeals based on the methods for computing penalty and interest as specified by law for the type of tax in issue, and the Board of Tax Appeals shall have the same discretion as the commissioner in determining whether and to what extent such amounts are warranted under the facts of the case. The rules of evidence shall be relaxed at the hearing.

(c) Any appeal to chancery court from an order of the Board of Tax Appeals resulting from this type of hearing shall include a full evidentiary judicial hearing on all factual and legal issues raised by the taxpayer which address the substantive or procedural propriety of the department's action being appealed. No official transcript shall be made of this hearing before the Board of Tax Appeals.

(d) After reaching a decision on the issues presented, the Board of Tax Appeals shall enter its order setting forth its findings and decision on the appeal. A copy of the order of the Board of Tax Appeals shall be mailed to the taxpayer and the agency. If the order involves an appeal of a denial of a waiver of tag penalty, a copy of the order shall also be mailed to the tax collector that imposed the penalty.

(e) If the Board of Tax Appeals shall not issue an order within nine (9) months of a hearing, the taxpayer may treat the failure to issue an order as a denial of the relief requested in the hearing and appeal such deemed denial to the chancery court as provided in Section 27-77-7. A taxpayer's filing or failure to file an appeal based on this deemed denial shall not prejudice or otherwise jeopardize the taxpayer's right to file an appeal with the chancery court upon the Board of Tax Appeals' issuance of a subsequent order in the manner provided for in Section 27-77-7.

(7) If in its order the Board of Tax Appeals orders a taxpayer to pay a tax assessment, the taxpayer shall, within sixty (60) days from the date the Board of Tax Appeals mailed the order, pay the amount ordered to be paid or properly appeal the order of the Board of Tax Appeals to chancery court as provided in Section 27-77-7. After the sixty-day period, if the tax determined by the Board of Tax Appeals to be due is not paid and an appeal from the Board of Tax Appeals order has not been properly filed, the agency shall proceed to collect the tax assessment as affirmed by the Board of Tax Appeals. If in its order the Board of Tax Appeals determines that the taxpayer has overpaid his taxes and an appeal from the Board of Tax Appeals order has not been properly filed in chancery court, the agency shall, within sixty (60) days from the date the Board of Tax Appeals mailed its order, refund or credit to the taxpayer, as provided by law, the amount of overpayment as determined and set out in the order.

(8) At any time after the filing of an appeal to the Board of Review or from the Board of Review to the Board of Tax Appeals under this section, an appeal can be withdrawn. Such a withdrawal of an appeal may be made voluntarily by the taxpayer or may occur involuntarily as a result of the taxpayer failing to appear at a scheduled hearing, failing to make a written submission or electronic transmission in lieu of attendance at a hearing by the date specified or by the hearing date, if no date was specified, or by any other act or failure that the Board of Review or the Board of Tax Appeals determines represents a failure on the part of the taxpayer to prosecute his appeal. Any voluntary withdrawal shall be in writing or by electronic transmission and sent by the taxpayer or his designated representative to the chairman of the Board of Review, if the appeal being withdrawn is to the Board of Review, or to the executive director, if the appeal being withdrawn is to the Board of Tax Appeals. If the withdrawal of appeal is involuntary, the administrative appeal body from whom the appeal is being withdrawn shall note on its minutes the involuntary withdrawal of the appeal and the basis for the withdrawal. Once an appeal is withdrawn, whether voluntary or involuntary, the action from which the appeal was taken, whether a tax assessment, a denial of refund claim, a denial of waiver of tax penalty, or the denial of a claim to tax credits or incentives, or an order of the Board of Review, shall become final and not subject to further review by the Board of Review, the Board of Tax Appeals or a court, other than as to the issue of whether a taxpayer's actions or inactions constituted a failure on the part of the taxpayer to prosecute his appeal. The agency shall then proceed in accordance with law based on such final action.

(9) Nothing in this section shall bar a taxpayer from timely applying to the commissioner as otherwise provided by law for a tax refund or for a revision in tax.

(10) Any appeal or other filing with the Board of Review or Board of Tax Appeals pursuant to this section shall be considered timely if it is hand delivered during the regular office hours of the recipient by the due date of such filing, or if it is mailed, postmarked or shipped by such due date. Any appeal or other filing to the Board of Review or Board of Tax Appeals pursuant to this section shall also be considered timely if electronically transmitted via electronic mail, electronic filing or facsimile by midnight of the due date for such filing. The timeliness of such electronic filing shall be determined in all instances based on the local time zone of the recipient. If the due date for any appeal or other filing with the Board of Review or Board of Tax Appeals should fall on a Saturday, Sunday, official state holiday, or other day on which the Department of Revenue or Board of Tax Appeals is closed, the due date for the filing shall be the next business day in which the Department of Revenue or Board of Tax Appeals is open.



§ 27-77-7 - Judicial review of Board of Tax Appeals' findings and order; petition; surety bond; payment under protest in lieu of bond; payment of uncontested tax by taxpayer; payment of uncontested overpayment by agency; issuance of summons; trial; appeals of chancery court order to Supreme Court

[Effective until January 1, 2015, this section will read:]

(1) The findings and order of the Board of Tax Appeals entered under Section 27-77-5 shall be final unless the agency or the taxpayer shall, within sixty (60) days from the date of the order, file a petition in the chancery court appealing the order. If the petition under this subsection is filed by the taxpayer, the petition shall be filed against the Department of Revenue as respondent. If the petition under this subsection is filed by the agency, the petition shall be filed against the taxpayer as respondent. The petition shall contain a concise statement of the facts as contended by the petitioner, identify the order from which the appeal is being taken and set out the type of relief sought. If in the action, the taxpayer is seeking a refund or credit for an alleged overpayment of tax or for taxes paid in protest under subsection (3) of this section, the taxpayer shall allege in the petition or in his answer, where the appeal is filed by the agency, that he alone bore the burden of the tax sought to be refunded or credited and did not directly or indirectly collect the tax from anyone else. The respondent to the petition has thirty (30) days from the date of service of the petition to file a cross-appeal.

(2) A petition under subsection (1) of this section shall be filed in the chancery court of the county or judicial district in which the taxpayer has a place of business or in the Chancery Court of the First Judicial District of Hinds County, Mississippi; however, a resident taxpayer may file the petition in the chancery court of the county or judicial district in which he is a resident. If both the agency and the taxpayer file a petition under subsection (1) of this section, the appeals shall be consolidated and the chancery court where the taxpayer filed his petition shall have jurisdiction over the consolidated appeal.

(3) A petition filed by a taxpayer under subsection (1) of this section that appeals an order of the Board of Tax Appeals affirming a tax assessment shall be accompanied by a surety bond approved by the clerk of the court in a sum half the amount in controversy, conditioned to pay the judgment of the court. The clerk shall not approve a bond unless the bond is issued by a surety company qualified to write surety bonds in this state. Notwithstanding the above bond requirement, the chancellor retains jurisdiction, after motion, notice and hearing, to reduce the amount of the bond provided herein or to forego the bond in its entirety if he finds that the interest of the state to obtain payment of the taxes, penalties and interest in issue in the appeal are otherwise protected. As an alternative to the posting of bond, a taxpayer appealing an order of the Board of Tax Appeals affirming a tax assessment may, prior to the filing of the petition, pay to the agency, under protest, the amount ordered by the Board of Tax Appeals to be paid and seek a refund of such taxes, plus interest thereon, in the appeal. The taxpayer shall pay to the agency any tax included in the assessment which he is not contesting. If the petition initiating the appeal is filed by the taxpayer, the payment of the uncontested tax shall be made prior to the expiration of the sixty-day time period for filing a petition under subsection (1) of this section. If the petition initiating the appeal is filed by the agency, the payment of the uncontested tax shall be made prior to the expiration of the sixty-day time period for the filing of the petition. Failure of the taxpayer to timely pay the uncontested tax shall bar the taxpayer from obtaining a reduction, abatement and/or refund of any contested tax in the appeal and shall result in the taxpayer's appeal or cross-appeal being dismissed with prejudice and with judgment being entered granting the agency the relief it requested.

(4) In an action under this section resulting from an order of the Board of Tax Appeals involving a refund claim denial, the agency shall refund or credit to the taxpayer, as provided by law, the amount of any overpayment included in the refund claim which the agency does not contest. If the petition initiating the appeal is filed by the agency, the uncontested overpayment shall be paid or credited to the taxpayer prior to the expiration of the sixty-day time period for filing a petition under subsection (1) of this section. If the petition initiating the appeal is filed by the taxpayer, such uncontested overpayment shall be paid or credited to the taxpayer prior to the expiration of the thirty-day time period for the filing of an answer or other response to the petition as provided in subsection (5) of this section. Failure of the agency to timely pay or credit the uncontested overpayment to the taxpayer shall bar the agency from obtaining an affirmation, in whole or in part, of the refund claim denial in issue and shall result in the agency's appeal or cross-appeal being dismissed with prejudice and judgment being entered granting the taxpayer the relief he requested, excluding however any request for the awarding of attorney fees.

(5) Upon the filing of the petition under subsection (1) of this section, the clerk of the court shall issue a summons to the respondent requiring the respondent to answer or otherwise respond to the petition within thirty (30) days of service. Where the agency is the respondent, the summons shall be served on the agency by personal service on the commissioner as the chief executive officer of the agency. The chancery court in which a petition under subsection (1) of this section is properly filed shall have jurisdiction to hear and determine the cause or issues joined as in other cases. In any petition, cross-appeal or answer in which the taxpayer is seeking a refund or credit for an alleged overpayment of tax or for taxes paid under protest under subsection (3) of this section, the taxpayer shall prove by a preponderance of the evidence that he alone bore the burden of the tax sought to be refunded or credited and did not directly or indirectly collect the tax from anyone else. At trial of any action brought under this section, the chancery court shall give deference to the decision and interpretation of law and regulations by the Department of Revenue as it does with the decisions and interpretation of any administrative agency, but it shall try the case de novo and conduct a full evidentiary judicial hearing on the issues raised. Based on the evidence presented at trial, the chancery court shall determine whether the party bringing the appeal has proven by a preponderance of the evidence or a higher standard if required by the issues raised, that he is entitled to any or all of the relief he has requested. The chancery court shall decide all questions presented, including those as to legality and the amount of tax or refund due, and if it finds that the tax assessment or denial of refund claim in issue is incorrect or invalid, in whole or in part, it shall determine the amount of tax or refund due, including interest and, if applicable, penalty to date, and enter such order or judgment as it deems proper. Interest and penalty included in this determination shall be computed by the court based on the methods for computing penalty and interest as specified by law for the type of tax in issue. When the chancery court determines that an overpayment exists, the determination as to whether such overpayment shall be refunded to the taxpayer or credited against the taxpayer's future taxes shall be made by the chancery court based on the method for handling overpayments as specified by the law for the type of tax in issue. Either the agency or the taxpayer, or both, shall have the right to appeal from the order of the chancery court to the Supreme Court as in other cases. If an appeal is taken from the order of the chancery court, the bond provided for in subsection (3) of this section shall continue to remain in place until a final decision is rendered in the case.

[Effective from and after January 1, 2015, this section will read:]

(1) The findings and order of the Board of Tax Appeals entered under Section 27-77-5 shall be final unless the agency or the taxpayer shall, within sixty (60) days from the date the Board of Tax Appeals mailed the order, file a petition in the chancery court appealing the order. If the petition under this subsection is filed by the taxpayer, the petition shall be filed against the Department of Revenue as respondent. If the petition under this subsection is filed by the agency, the petition shall be filed against the taxpayer as respondent. The petition shall contain a concise statement of the facts as contended by the petitioner, identify the order from which the appeal is being taken and set out the type of relief sought. If in the action, the taxpayer is seeking a refund or credit for an alleged overpayment of any tax other than individual or corporate income tax or franchise tax, the taxpayer shall allege in the petition or in his answer, where the appeal is filed by the agency, that he alone bore the burden of the tax sought to be refunded or credited and did not directly or indirectly collect the tax from anyone else; however, this requirement shall not apply in any case involving a claim for incentives based on payroll withholding or other incentives, rebates or other economic benefits the computation of which is based, in whole or in part, upon taxes withheld or paid. The respondent to the petition has thirty (30) days from the date of service of the petition to file a cross-appeal.

(2) A petition under subsection (1) of this section shall be filed in the chancery court of the county or judicial district in which the taxpayer has a place of business or in the Chancery Court of the First Judicial District of Hinds County, Mississippi; however, a resident taxpayer may file the petition in the chancery court of the county or judicial district in which he is a resident. If both the agency and the taxpayer file a petition under subsection (1) of this section, the appeals shall be consolidated and the chancery court where the taxpayer filed his petition shall have jurisdiction over the consolidated appeal.

(3) Unless otherwise ordered by the chancery court upon motion by the agency, no taxpayer appealing an order of the Board of Tax Appeals under this section shall be required to post security or a bond, or otherwise pay to the agency, under protest or otherwise, any contested taxes, interest, penalties or other amounts. After a petition or cross-appeal is filed by a taxpayer under this section, if the agency believes that its ability to obtain payment from the taxpayer of the taxes, penalties and interest in issue is jeopardized by its inability to proceed with collection due to the filing of the appeal or cross-appeal by the taxpayer or if the agency believes that the appeal or cross-appeal is being brought to delay payment of the taxes, penalties or interest in issue, the agency may move the chancery court to require the taxpayer to post a bond or other adequate security for the payment of any judgment of the court. Upon consideration of such motion, after notice and hearing, the chancellor shall determine whether a bond or other security is needed to protect the interest of the state in regard to the timely payment of the taxes, penalties and interest in issue. If the chancellor determines that a bond or other security is necessary to protect the interest of the state, the chancellor shall provide the taxpayer sixty (60) days from the date that he enters an order on the motion to post with the clerk of the court the bond or other security that the chancellor determines is needed to protect the state's interest. To avoid the accruing of additional penalty and interest while an appeal is pending, a taxpayer appealing an order of the Board of Tax Appeals affirming a tax assessment may, prior to the filing of the petition, pay to the agency, under protest, the amount ordered by the Board of Tax Appeals to be paid and seek a refund of such taxes, plus interest thereon, in the appeal. The taxpayer shall pay to the agency any tax included in the assessment which he is not contesting. If the petition initiating the appeal is filed by the taxpayer, the payment of the uncontested tax shall be made prior to the expiration of the sixty-day time period for filing a petition under subsection (1) of this section or the commissioner may institute collection proceedings for such uncontested amount. If the petition initiating the appeal is filed by the agency, the payment of the uncontested tax shall be made prior to the expiration of the sixty-day time period for the filing of the petition. Failure of the taxpayer to timely pay the uncontested tax shall not bar the taxpayer from obtaining a reduction, abatement and/or refund of any contested tax in the appeal and shall not result in the taxpayer's appeal or cross-appeal being dismissed or delayed or judgment being entered granting the agency the relief it requested.

(4) In an action under this section resulting from an order of the Board of Tax Appeals involving a refund claim denial, the agency shall refund or credit to the taxpayer, as provided by law, the amount of any overpayment included in the refund claim which the agency does not contest. If the petition initiating the appeal is filed by the agency, the uncontested overpayment shall be paid or credited to the taxpayer prior to the expiration of the sixty-day time period for filing a petition under subsection (1) of this section. If the petition initiating the appeal is filed by the taxpayer, such uncontested overpayment shall be paid or credited to the taxpayer prior to the expiration of the thirty-day time period for the filing of an answer or other response to the petition as provided in subsection (5) of this section. Failure of the agency to timely pay or credit the uncontested overpayment to the taxpayer shall bar the agency from obtaining an affirmation, in whole or in part, of the refund claim denial in issue until the payment or claim is made, but shall not result in the agency's appeal or cross-appeal being dismissed or judgment being entered granting the taxpayer the relief he requested.

(5) Upon the filing of the petition under subsection (1) of this section, the clerk of the court shall issue a summons to the respondent requiring the respondent to answer or otherwise respond to the petition within thirty (30) days of service. Where the agency is the respondent, the summons shall be served on the agency by personal service on the commissioner as the chief executive officer of the agency. The chancery court in which a petition under subsection (1) of this section is properly filed shall have jurisdiction to hear and determine the cause or issues joined as in other cases. In any petition, cross-appeal or answer in which the taxpayer is seeking a refund or credit for an alleged overpayment of any tax other than individual or corporate income tax or franchise tax the taxpayer shall prove by a preponderance of the evidence that he alone bore the burden of the tax sought to be refunded or credited and did not directly or indirectly collect the tax from anyone else; however, this requirement shall not apply in any case involving a claim for incentives based on withholding taxes or other incentives, rebates or other economic benefits the computation of which is based, in whole or in part, upon taxes withheld or paid. At trial of any action brought under this section, the chancery court shall give no deference to the decision of the Board of Tax Appeals, the Board of Review or the Department of Revenue, but shall give deference to the department's interpretation and application of the statutes as reflected in duly enacted regulations and other officially adopted publications. The chancery court shall try the case de novo and conduct a full evidentiary judicial hearing on all factual and legal issues raised by the taxpayer which address the substantive or procedural propriety of the actions of the Department of Revenue being appealed. The chancery court is expressly prohibited from trying any action filed pursuant to this section using the more limited standard of review specified for appeals in Section 27-77-13 of this chapter. Based on the evidence presented at trial, the chancery court shall determine whether the party bringing the appeal has proven by a preponderance of the evidence or a higher standard if required by the issues raised, that he is entitled to any or all of the relief he has requested. The chancery court shall decide all factual and legal questions presented, including those as to legality and the amount of tax, refund, tax credit or tax incentive due as well as whether and to what extent the imposition of interest and/or penalties are warranted under the facts of the case, and if it finds that the tax assessment, denial of the claim for a tax refund, tax credit or tax incentive or other action of the agency in issue is incorrect or invalid, in whole or in part, it shall determine the amount of tax or refund due, including interest and, if applicable, penalty to date, and enter such order or judgment as it deems proper. Interest and penalty included in this determination shall be computed by the court based on the methods for computing penalty and interest as specified by law for the type of tax in issue, and the court shall have the same discretion as the commissioner in determining whether and to what extent such amounts are warranted under the facts of the case. When the chancery court determines that an overpayment exists, the determination as to whether such overpayment shall be refunded to the taxpayer or credited against the taxpayer's future taxes shall be made by the chancery court based on the method for handling overpayments as specified by the law for the type of tax in issue. Either the agency or the taxpayer, or both, shall have the right to appeal from the order of the chancery court to the Supreme Court as in other cases. If an appeal is taken from the order of the chancery court, any bond or other security required to be posted by order of the chancery court shall continue to remain in place until a final decision is rendered in the case.



§ 27-77-9 - Suspension, surrender, seizure or revocation of permit, tag or title; notice of intent; written request for show cause hearing; board of review or hearing officer to conduct hearing; order; appeal to Board of Tax Appeals; notice and hearing; withdrawal of appeal

(1) If the agency determines that there is a basis for suspension, surrender, seizure or revocation of a permit, tag or title issued or approved by the agency, the agency shall give the permittee, tag holder, title interest holder in the permit, tag or title, written notice of its intent to suspend, revoke or to order the surrender and/or seizure of the permit, tag or title. The notice of intent shall be mailed or hand delivered to the permittee, tag holder or title interest holder involved, shall set forth the facts and conduct that provide the basis for the intended action and shall advise the permittee, tag holder or title interest holder involved that he has thirty (30) days from the date of the notice to file with the board of review a written request for a hearing on the intended action. If the permittee, tag holder or title interest holder involved fails to file a written request with the board of review for a hearing on the intended action within the thirty-day period, the intended action shall automatically go into effect on the thirty-first day after the date of the notice of intent without any further action by the agency. The agency retains jurisdiction to reinstate, reduce or remove a suspension and/or return the permit, tag or title suspended, revoked, surrendered or seized under this provision.

(2) Upon receipt of a timely filed written request for a hearing on the intended suspension, surrender, seizure or revocation of the permit, tag or title in issue, the person filing the request shall be advised of the date, time and location of a show cause hearing that will be held a minimum of thirty (30) days from the date of the notice. In the case of a request for hearing involving an intended action regarding a title, the notice of hearing shall also be mailed to any other title interest holders in the motor vehicle or manufactured housing in issue. At the hearing, the person requesting the hearing shall show cause why the proposed action should not be taken. The show cause hearing shall be informal and the rules of evidence shall be relaxed. The hearing shall be conducted by the board of review or by a single hearing officer selected by the chairman of the board of review from a pool of qualified individuals designated by the commissioner to serve as administrative hearing officers. The person that requested the hearing or his designated representative shall attend the hearing unless a request is made to, and granted by, the board of review or the designated hearing officer to allow the person to submit his position in writing or by electronic transmission in lieu of attending the hearing. Failure of the person requesting the hearing or his designated representative to attend a hearing or submit his position in writing or by electronic transmission in lieu of attendance by the date specified by the board of review or designated hearing officer or by the hearing date, if no date is specified, shall constitute an involuntary withdrawal of the appeal. As soon as practical after the show cause hearing, the hearing officer or the members of the board of review that conducted the hearing shall make a determination as to whether the intended action or any other action should be taken in regard to the permit, tag or title in issue. The hearing officer or board of review shall enter an order based on this determination and a copy of this order shall be mailed to the permittee, tag holder or title interest holder involved notifying same of the decision and the action taken.

(3) The order of the hearing officer or the board of review in regard to a show cause hearing shall be final unless, within thirty (30) days from the date of the order, the permittee, tag holder or title interest holder appeals the order to the Board of Tax Appeals. The appeal shall be in writing and request a hearing and reversal or modification of the order of the hearing officer or board of review, specify in detail the relief requested, contain any other information that might be required by regulation and be filed with the executive director. The person filing the appeal with the executive director shall also file a copy of his written appeal with the board of review. Even after an appeal is filed with the executive director, the board of review or hearing officer who entered the order appealed retains the authority to amend and/or correct this order at any time prior to a decision by the Board of Tax Appeals on the appeal. Failure to timely file a written appeal with the executive director within the thirty-day period shall make the order of the hearing officer or the board of review being appealed final and not subject to further review by the Board of Tax Appeals or a court other than as to the issue of whether a written appeal from the order of the hearing officer or board of review was timely filed with the executive director.

(4) Upon receipt of a written appeal from an order of a hearing officer or the board of review regarding a show cause hearing on a permit, tag or title, the executive director shall schedule a hearing before the Board of Tax Appeals on this appeal. A notice of the hearing shall be mailed to the person who filed the appeal and the agency to advise them of the date, time and location of hearing. In the case of an appeal from a show cause hearing on a title, the notice of hearing shall also be mailed to any other title interest holders in the motor vehicle or manufactured housing in issue. The person who filed the appeal or his designated representative shall attend the hearing. Failure of this person or his designated representative to attend a hearing shall constitute an involuntary withdrawal of the appeal.

(5) At any hearing before the Board of Tax Appeals on an appeal of an order regarding a show cause hearing on a permit, tag or title, two (2) members of the Board of Tax Appeals shall constitute a quorum. At the hearing the Board of Tax Appeals shall try the issues presented according to law and the facts and pursuant to any guidelines established by regulation. The rules of evidence shall be relaxed at the hearing and the hearing shall be taken down by a court reporter. After reaching a decision on the issues presented, the Board of Tax Appeals shall enter an order setting forth its findings and decision on the appeal. A copy of the order of the Board of Tax Appeals shall be mailed to the person who filed the appeal and the agency to notify them of the findings and decision of the Board of Tax Appeals. In the case of an appeal involving a title, a copy of the order of the Board of Tax Appeals shall also be mailed to any other title interest holder in the motor vehicle or manufactured housing in issue.

(6) At any time after the filing of an appeal with the board of review under this section, an appeal may be withdrawn. A withdrawal of an appeal can be made voluntarily by the person appealing or may occur involuntarily as the result of his failure to appear at a scheduled hearing, or by any other act or failure that the hearing officer or the board of review determines represents a failure on the part of that person to prosecute his appeal. A voluntary withdrawal shall be in writing or by electronic transmission and sent from the person appealing or his designated representative to the chairman of the board of review or to the hearing officer designated to hear the matter. If the withdrawal of appeal is involuntary, the board of review or the hearing officer designated to hear the matter shall note on its minutes or by order the involuntary withdrawal of the appeal and the basis for the withdrawal. Once an appeal to the board of review under subsection (1) of this section is withdrawn, whether voluntary or involuntary, the intended suspension, surrender, seizure or revocation from which the appeal was taken shall become final and not subject to further review by the Board of Tax Appeals or a court. The agency shall then proceed in accordance with law based on such final action.

(7) At any time after the filing of an appeal with the Board of Tax Appeals under this section, the appeal may be withdrawn. A withdrawal of an appeal can be made voluntarily by the person appealing or may occur involuntarily as the result of the failure to appear at a scheduled hearing, or by any other act or failure that the Board of Tax Appeals determines to represent a failure on the part of that person to prosecute his appeal. A voluntary withdrawal shall be in writing or by electronic transmission and sent from the person appealing or his designated representative to the executive director. If the withdrawal of the appeal is involuntary, the Board of Tax Appeals shall note on its minutes the involuntary withdrawal of the appeal and the basis for the withdrawal. Once an appeal is withdrawn under this section, whether voluntary or involuntary, the order from the show cause hearing from which the appeal was taken shall become final and not subject to further review by the Board of Tax Appeals or a court. The agency shall then proceed in accordance with law based on the final order.



§ 27-77-11 - Denial of application or request for permit, IFTA license, IRP registration, tag or title; notice of denial; appeal to board of review; jurisdiction of agency to reverse appealed denial; notice and hearing; order; appeal to Board of Tax Appeals; notice and hearing; authority of board of review to amend and/or correct appealed order prior to decision by Board of Tax Appeals; withdrawal of appeal

(1) If the agency determines that an application or request for a permit, IFTA license, IRP registration, tag or title issued or approved by the agency should be denied, the agency shall give the applicant for the permit, IFTA license, IRP registration, tag or title written notice of the denial by mailing or hand delivering the notice to the applicant. In regard to the denial of an application for title, the designated agent who took the application and any other alleged title interest holders as appearing on the application shall also be mailed or hand delivered a copy of the agency's denial of the title application. If the applicant, or in the case of the denial of a title application, any title interest holder appearing on the title application, is aggrieved by the denial and wishes to contest the denial, he shall, within thirty (30) days from the date of the written notice of the denial, file an appeal in writing with the board of review requesting a hearing on the denial that specified in detail the relief requested and contains any other information required by regulation. Failure to timely file a written appeal with the board of review within this thirty-day period shall make final the agency's denial of the permit, IFTA license, IRP registration, tag or title in issue and not subject to further review by the board of review, the Board of Tax Appeals or a court except as to the issue of whether a written appeal to the board of review was timely filed. Even if an appeal to the board of review is filed under this section, the agency retains jurisdiction to reverse its denial and issue or approve the permit, IFTA license, IRP registration, tax or title involved in the appeal.

(2) Upon receipt of a written appeal by the board of review from a denial of a permit, IFTA license, IRP registration, tag or title, a hearing shall be scheduled before the board of review unless it is determined that the relief requested in the written appeal should be granted without a hearing. A notice of the hearing shall be mailed to the person appealing advising him of the date, time and location of hearing. If the appeal involves the denial of a title, the notice of hearing shall also be mailed to all other title interest holders in the motor vehicle or manufactured housing in issue, including both those that appear on a current title and those that appear on the application that was denied. The notice may contain a statement as to the basis for the denial of the permit, IFTA license, IRP registration, tag or title. The person appealing or his designated representative shall attend the hearing unless a request is made to and granted by the board of review to allow him to submit his position in writing or by electronic transmission in lieu of attendance. Failure of the person appealing, or his designated representative, to attend a hearing or to submit his position in writing or by electronic transmission in lieu of attendance by the date specified by the board of review or by the hearing date, if no date is specified, shall constitute a withdrawal of the appeal.

(3) At a hearing before the board of review on a denial of a permit, IFTA license, IRP registration, tag or title, the board of review shall try the issues presented, according to law and the facts and within the guidelines established by regulation. The hearing before the board of review shall be informal and no official transcript shall be made of the hearing. At the earliest practical date after the hearing, the members of the board of review that heard the appeal shall make a determination of the matter presented and notify the person appealing of its findings by mailing a copy of its order to that person. In the case of a hearing involving the denial of a title, the order shall also be mailed to all other title interest holders in the motor vehicle or manufactured housing in issue, including those that appear on a current title and those that appear on the application that was denied.

(4) The order of the board of review involving the denial of a permit, IFTA license, IRP registration, tag or title shall be final unless within thirty (30) days from the date of the order, the applicant appeals the order to the Board of Tax Appeals. In the case of an order of the board of review involving a review of the denial of a title, any title interest holder in the motor vehicle or manufactured housing in issue may appeal the order to the Board of Tax Appeals. The appeal shall be in writing, request a hearing and reversal or modification of the order of the board of review, specify in detail the relief requested, contain any other information that is required by regulation and be filed with the executive director with a copy sent to the board of review. Failure to timely file a written appeal with the executive director within the thirty-day period will make the order of the board of review being appealed final and not subject to further review by the Board of Tax Appeals or a court other than as to the issue of whether a written appeal from the order of the board of review was timely filed with the executive director. Even if an appeal to the Board of Tax Appeals is filed under this section, the board of review retains the authority to amend and/or correct its order being appealed prior to a decision by the Board of Tax Appeals on the appeal.

(5) Upon receipt of a written appeal from an order of the board of review involving the denial of a permit, IFTA license, IRP registration, tag or title, the executive director shall schedule a hearing before the Board of Tax Appeals on the appeal. A notice of the hearing shall be mailed to the person who filed the appeal and the agency to advise them of the date, time and location of hearing. In the case of an appeal from an order of the board of review involving the denial of a title, the notice of hearing shall also be mailed to all title interest holders in the motor vehicle or manufactured housing in issue. The person who filed the appeal or his designated representative shall attend the hearing. Failure of this person or his designated representative to attend a hearing shall constitute an involuntary withdrawal of the appeal.

(6) At any hearing before the Board of Tax Appeals on an appeal of an order from the board of review involving the denial of a permit, IFTA license, IRP registration, tag or title, two (2) members of the Board of Tax Appeals shall constitute a quorum. At the hearing, the Board of Tax Appeals shall try the issues presented according to law and the facts and pursuant to any guidelines established by regulation. The rules of evidence shall be relaxed at the hearing and the hearing shall be taken down by a court reporter. After reaching a decision on the issues presented, the Board of Tax Appeals shall enter its order setting forth its findings and decision on the appeal. A copy of the order of the Board of Tax Appeals shall be mailed to the person who filed the appeal and the agency with the Board of Tax Appeals to notify them of the findings and decision of the Board of Tax Appeals. In the case of an appeal involving a title, a copy of the order of the Board of Tax Appeals shall also be mailed to all title interest holders in the motor vehicle or manufactured housing in issue.

(7) At any time after the filing of an appeal with the board of review, or from the board of review to the Board of Tax Appeals under this chapter, an appeal can be withdrawn. A withdrawal of an appeal may be made voluntarily by the person who filed the appeal or may occur involuntarily by the person failing to appear at a scheduled hearing, by failing to make a written submission or electronic transmission to the board of review in lieu of attendance by the date specified by the board or by the hearing date, if no date was specified, or by any other act or failure that the board of review or the Board of Tax Appeals determines represents a failure on the part of this person to prosecute his appeal. Any voluntary withdrawal shall be in writing or by electronic transmission and sent by the person appealing or his designated representative to the chairman of the board of review, if the appeal being withdrawn is to the board of review, or to the executive director, if the appeal being withdrawn is to the Board of Tax Appeals. If the withdrawal of appeal is involuntary, the administrative appeal body from whom the appeal is being withdrawn shall note on its minutes the involuntary withdrawal of the appeal and the basis for the withdrawal. Once an appeal is withdrawn, whether voluntary or involuntary, the action from which the appeal was taken, whether the original denial or the order of the board of review, shall become final and not subject to further review by the board of review, the Board of Tax Appeals or a court. The agency shall then proceed in accordance with law based on such final action.



§ 27-77-12 - Revocation or suspension of IFTA license or IRP registration; notice of intent to revoke or suspend; surrender or seizure of IRP credentials for revoked or suspended registration; written request for show cause hearing; withdrawal of request for hearing; appeal of order of hearing officer; withdrawal of appeal

(1) If the agency determines that there is a basis for revocation or suspension of an IFTA license or IRP registration, the agency shall give the IFTA licensee holding the IFTA license or the IRP registrant holding the IRP registration written notice of its intent to revoke or suspend his IFTA license or IRP registration. The notice of intent shall be mailed or hand delivered to the IFTA licensee or IRP registrant and shall set forth the facts and conduct that provide the basis for the intended revocation or suspension and shall advise the IFTA licensee or IRP registrant that he has thirty (30) days from the date of the notice to file with the board of review a written request for a hearing on the intended revocation or suspension. If the IFTA licensee or IRP registrant fails to file a written request with the board of review for a hearing on the intended revocation or suspension within the thirty-day period, the IFTA license or IRP registration shall be automatically revoked or suspended as set out in the notice of intent to revoke or suspend on the thirty-first day after the date of the notice without any further action by the agency. The agency retains jurisdiction to reinstate an IFTA license or IRP registration after revocation. Failure of the IFTA licensee or IRP registrant to timely file a written request for a hearing on the intended revocation will bar further review of the revocation or suspension by any court.

(2) If an IRP registration is revoked or suspended, the IRP registrant shall surrender to the agency all IRP credentials for his IRP registration, and if not surrendered, his IRP credentials are subject to seizure and/or removal from the IRP registrant and/or from the vehicle or vehicles.

(3) Upon receipt by the board of review of a timely filed written request for a hearing on the intended revocation or suspension of the IFTA license or IRP registration, the IFTA licensee or IRP registrant filing the request shall be advised of the date, time and location of a show cause hearing that will be held a minimum of thirty (30) days from the date of the notice. At the hearing, the IFTA licensee or IRP registrant shall show cause why his IFTA license or IRP registration should not be revoked. The show cause hearing shall be informal and the rules of evidence shall be relaxed. The hearing shall be conducted by the board of review or by a single hearing officer selected by the chairman of the board of review from a pool of qualified individuals designated by the commissioner to serve as administrative hearing officers. The IFTA licensee, IRP registrant or his designated representative shall attend the hearing unless a request is made to, and granted by, the board of review or the designated hearing officer to allow the IFTA licensee or IRP registrant to submit his position in writing or by electronic transmission in lieu of attending the hearing. Failure of the IFTA licensee or IRP registrant or his designated representative to attend a hearing or submit his position in writing or by electronic transmission in lieu of attendance by the date specified by the board of review or designated hearing officer or by the hearing date, if no date is specified, shall constitute an involuntary withdrawal of the appeal. As soon as practical after the show cause hearing, the hearing officer or the board of review shall make a determination as to whether the IFTA license or IRP registration should be revoked or suspended. The hearing officer or board of review shall enter an order based on this determination and a copy of this order shall be mailed to the IFTA licensee or IRP registrant notifying him of the decision and the action taken.

(4) The order of the hearing officer or the board of review in regard to a show cause hearing shall be final unless, within thirty (30) days from the date of the order, the IFTA licensee or IRP registrant appeals the order to the Board of Tax Appeals. The appeal shall be in writing and request a hearing and reversal or modification of the order of the hearing officer or board of review, specify in detail the relief requested, contain any other information that might be required by regulation and be filed with the executive director with a copy sent to the board of review. Even after an appeal is filed with the executive director, the board of review or hearing officer who entered the order appealed retains the authority to amend and/or correct this order at any time prior to a decision by the Board of Tax Appeals on the appeal.

(5) Upon receipt of a written appeal from an order of a hearing officer or the board of review regarding a show cause hearing on an IFTA license or IRP registration, the executive director shall schedule a hearing before the Board of Tax Appeals on the appeal. A notice of the hearing shall be mailed to the IFTA licensee, IRP registrant or his designated representative and the agency to advise them of the date, time and location of the hearing. The IFTA licensee, IRP registrant or his designated representative shall attend the hearing. Failure of the IFTA licensee, IRP registrant or his designated representative to attend a hearing shall constitute an involuntary withdrawal of the appeal.

(6) At any hearing before the Board of Tax Appeals on an appeal of an order regarding a show cause hearing on an IFTA license or IRP registration, two (2) members of the Board of Tax Appeals shall constitute a quorum. At the hearing the Board of Tax Appeals shall try the issues presented according to law and the facts and pursuant to any guidelines established by regulation. The rules of evidence shall be relaxed at the hearing and the hearing shall be recorded by a court reporter. After reaching a decision on the issues presented, the Board of Tax Appeals shall enter an order setting forth its findings and decision on the appeal. A copy of the order of the Board of Tax Appeals shall be mailed to the person who filed the appeal and the agency to notify them of the findings and decision of the Board of Tax Appeals.

(7) At any time after the filing of a timely written request with the board of review for a hearing on the intended revocation of an IFTA license or IRP registration under this section, the request may be withdrawn. A withdrawal of a request for a hearing on the intended revocation or suspension may be made voluntarily by the person requesting the hearing or may occur involuntarily as a result of a failure to appear at a scheduled hearing, or by any other act or failure that the board of review or designated hearing officer determines represents a failure on the part of that person to pursue his request for a hearing on the intended revocation or suspension. A voluntary withdrawal shall be in writing or by electronic transmission and sent from the person requesting the hearing or his designated representative to the chairman of the board of review or the hearing officer designated to hear the matter. If the withdrawal of the request for a hearing is involuntary, the board of review or the hearing officer designated to hear the matter shall note on its minutes or by order the involuntary withdrawal of the request and the basis for the withdrawal. Once a request for hearing on the intended revocation or suspension is withdrawn, whether voluntary or involuntary, the IFTA license or IRP registration shall be automatically revoked or suspended as set out in the notice of intent being appealed.

(8) At any time after the filing of an appeal with the Board of Tax Appeals under this section, the appeal may be withdrawn. A withdrawal of an appeal can be made voluntarily by the person appealing or may occur involuntarily as the result of the failure to appear at a scheduled hearing, or by any other act or failure that the Board of Tax Appeals determines to represent a failure on the part of that person to prosecute his appeal. A voluntary withdrawal shall be in writing or by electronic transmission and sent from the person appealing or his designated representative to the executive director. If the withdrawal of the appeal is involuntary, the Board of Tax Appeals shall note on its minutes the involuntary withdrawal of the appeal and the basis for the withdrawal. Once an appeal is withdrawn under this section, whether voluntary or involuntary, the order from the show cause hearing from which the appeal was taken shall become final and not subject to further review by the Board of Tax Appeals or a court. The agency shall then proceed in accordance with law based on the final order.



§ 27-77-13 - Board of Tax Appeals' orders pursuant to Section 27-77-9, 27-77-11 or 27-77-12 final unless appealed to chancery court; petition; payment of costs of preparation of record; review by chancery court; appeal to Supreme Court from order of chancery court

(1) The findings and order of the Board of Tax Appeals entered in accordance with Section 27-77-9, 27-77-11 or Section 27-77-12, shall be final unless the agency or the permittee, IFTA licensee, IRP registrant, tag holder, or title interest holder of the permit, IFTA license, IRP registration, tag or title in regard to which action was taken in the order shall, within thirty (30) days from the date of the order, file a petition in chancery court seeking a review of the order. If a petition under this subsection is filed by the permittee, IFTA licensee, IRP registrant, tag holder or title interest holder, the petition shall be filed against the agency as respondent. If a petition under this subsection is filed by the agency, the petition shall be filed against the permittee, IFTA licensee, IRP registrant, tag holder or title interest holder of the permit, IFTA license, IRP registration, tag or title which is the subject of the order sought to be reviewed as respondent. The respondent to a petition has thirty (30) days from the date of service of the petition to file a cross-appeal. The petition shall contain a concise statement of the facts as contended by the petitioner, identify the order from which the appeal is being taken and the type of relief sought. Where the petition is being filed by a permittee, IFTA licensee, IRP registrant, tag holder or title interest holder, the petition shall also contain a certificate that the petitioner has paid to the executive director the estimated cost of the preparation of the entire record of the Board of Tax Appeals on the matter for which a review is sought.

(2) A petition under subsection (1) of this section shall be filed in the chancery court of the county or judicial district in which the permittee, IFTA licensee, IRP registrant, tag holder or title interest holder of the permit, IFTA license, IRP registration, tag or title which is the subject of the order of the Board of Tax Appeals sought to be reviewed has a place of business or in the First Judicial District of Hinds County, Mississippi; however, a resident permittee, IFTA licensee, IRP registrant, tag holder or title interest holder may file a petition in the chancery court of the county or judicial district in which he is a resident. If both the agency and the permittee, IFTA licensee, IRP registrant, tag holder or title interest holder file a petition under subsection (1) of this section, the appeals shall be consolidated and the chancery court where the first petition was filed shall have jurisdiction over the consolidated appeal. If it cannot be determined which petition was filed first, the chancery court where the permittee, IFTA licensee, IRP registrant, tag holder or title interest holder filed his petition shall have jurisdiction over the consolidated appeal.

(3) The review by the chancery court of the order of the Board of Tax Appeals on a petition filed under subsection (1) of this section shall be based on the record made before the Board of Tax Appeals. Before filing a petition under subsection (1) of this section, a petitioner, who is a permittee, IFTA licensee, IRP registrant, tag holder or title interest holder, shall obtain from the executive director an estimate of the cost to prepare the entire record of the Board of Tax Appeals and shall pay to the executive director the amount of the estimate. If, upon the preparation of the record, it is determined that the estimate paid was insufficient to pay the actual cost of the preparation of the record, the executive director shall mail to the petitioner a written notice of the deficiency. The petitioner shall pay the deficiency to the executive director within thirty (30) days from the date of this written notice. If upon the preparation of the record, it is determined that the estimate paid by the petitioner exceeds the actual cost of the preparation of the record, the executive director shall remit to the petitioner the amount by which the estimate paid exceeds the actual cost. The chancery court shall dismiss with prejudice any petition filed by a permittee, IFTA licensee, IRP registrant, tag holder or title interest holder where it is shown that the petitioner failed to pay prior to filing the petition the estimated cost for preparation of the record of the Board of Tax Appeals or failed to pay any deficiency in the estimate within thirty (30) days of a notice of deficiency. Where the agency files a petition under subsection (1) of this section, the agency shall pay the cost of the preparation of the entire record of the Board of Tax Appeals on the matter for which a review is sought. Where both the agency and the permittee, IFTA licensee, IRP registrant, tag holder or title interest holder file a petition under subsection (1) of this section from the same Board of Tax Appeals order, the executive director shall remit to the permittee, IFTA licensee, IRP registrant, tag holder or title interest holder that filed the petition the amount by which, if any, the payment received from this permittee, IFTA licensee, IRP registrant, tag holder or title interest holder for preparation of the record exceeds one-half ( 1/2) of the actual cost of preparation of the record. The other half of the actual cost of preparation of the record in this situation shall be paid by the agency.

(4) Upon the filing of the petition under subsection (1) of this section, the clerk of the court in which the petition is filed shall issue a summons to the respondent requiring the respondent to answer or otherwise respond to the petition within thirty (30) days of service. Where the agency is the respondent, the summons shall be served on the agency by personal service on the commissioner as the chief executive officer of the agency.

(5) Upon the filing of an answer and/or response to the petition filed under subsection (1) of this section, and upon the filing of the record made before the Board of Tax Appeals with the clerk of the court, the chancery court shall, upon the motion of either party, establish a schedule for the filing of briefs in the action. The scope of review of the chancery court in an action filed under subsection (1) of this section shall be limited to a review of the record made before the Board of Tax Appeals to determine if the action of the Board of Tax Appeals is unlawful for the reason that it was:

(a) Not supported by substantial evidence;

(b) Arbitrary or capricious;

(c) Beyond the power of the Board of Tax Appeals to make; or

(d) In violation of some statutory or constitutional right of the petitioner.

(6) No relief shall be granted based upon the chancery court's finding of harmless error by the Board of Tax Appeals in complying with any procedural requirement; however, in the event that there is a finding of prejudicial error in the proceedings, the cause shall be remanded to the Board of Tax Appeals for a rehearing consistent with the findings of the court.

(7) The respondent, the petitioner, or both, shall have the right to appeal from the order of the chancery court to the Supreme Court as in other cases.



§ 27-77-15 - Disclosure of certain information in possession of the Department of Revenue or Board of Tax Appeals prohibited; exceptions; certain records exempt from public records disclosure requirements; certain meetings and deliberations exempt from open meetings law

(1) Except as otherwise provided in this section, it shall be unlawful for the executive director, the Board of Tax Appeals, the commissioner, the agency, or an officer, agent or employee of the agency or the Board of Tax Appeals, to divulge or make known in any manner the information contained in the files, records and orders of the agency, a hearing officer of the agency, the board of review or the Board of Tax Appeals in regard to an appeal to a hearing officer, the board of review or the Board of Tax Appeals under this chapter.

(2) For purposes of this section, the term "appellant" means the taxpayer, IFTA licensee, IRP registrant, permittee, tag holder or title interest holder who filed the appeal to the board of review or the Board of Tax Appeals under this chapter which resulted in the files, records and orders of that appeal.

(3) The executive director, the Board of Tax Appeals, the commissioner, the agency, hearing officer or an agent or employee of the agency or the Board of Tax Appeals is permitted to divulge and make known information otherwise prohibited from disclosure under subsection (1) of this section in any of the following circumstances:

(a) Where the information is being disclosed as a result of complying with the provisions of this chapter and/or with regulations promulgated to enforce the provisions of this chapter.

(b) Where the information is being provided to the appellant or his designated representative.

(c) Where the information is being disclosed to employees or officers of the agency.

(d) Where the information is being provided or disclosed pursuant to a written authorization executed by the appellant as prescribed by regulation.

(e) Where the information is being provided or disclosed in the course of a court action in which the agency, the Board of Tax Appeals, the commissioner, an officer or employee of the agency or the Board of Tax Appeals and the appellant are parties, including, but not limited to, an action brought under this chapter or in the course of the bankruptcy case of the appellant.

(f) Where the information is being provided to the Internal Revenue Service or a taxing authority of another state under an information exchange agreement where similar information can be obtained by the agency from the Internal Revenue Service or state taxing authority receiving the information.

(g) Where the information is being provided pursuant to the International Registration Plan (IRP) or the International Fuel Tax Agreement (IFTA) or any regulations, rules or procedures adopted under such plan or agreement.

(h) Where the disclosure of information is authorized under Section 27-19-123, 27-55-49, 27-55-557, 27-57-39, 27-59-53 or 27-61-20.

(i) Where the information is being provided to the State Auditor or his employees in the course of his audit of the agency; however, the prohibitions against disclosure which apply to the agency shall also apply to the State Auditor and his employees or former employees.

(j) Where the information is being provided to the Attorney General or any other attorney representing the state or the agency in an action brought by the appellant to set aside the tax, in an action brought by the state or agency to recover the tax imposed, or in an action where the appellant is being prosecuted for a crime under the tax laws of this state.

(k) Where the information is being provided by the commissioner to a contractor of collection services pursuant to the authority granted the commissioner in Section 27-75-16.

(l) Where the information is being provided in accordance with a proper judicial order. The term "proper judicial order" as used in this paragraph shall not include subpoenas or subpoenas duces tecum, but shall include only those orders entered by a court of record in this state after furnishing notice and a hearing to the appellant and the Department of Revenue. The court shall not authorize the furnishing of such information unless it is satisfied that the information is needed to pursue pending litigation in which the information itself is in issue, or the judge is satisfied that the need for furnishing the information outweighs the rights of the appellant to have such information secreted.

(4) Nothing in subsection (1) of this section shall prohibit the inspection or disclosure of the minutes of the Board of Tax Appeals except to the extent that such minutes reflect the specific amount of a tax assessment or refund claim or the specific amount of tax or refund claim determined by the Board of Tax Appeals to be due.

(5) Information that is prohibited from being disclosed in subsection (1) of this section shall be exempt from the provisions of the Mississippi Public Records Act of 1983.

(6) Due to the need to discuss confidential tax information, the hearings before a hearing officer, the board of review and the Board of Tax Appeals under this chapter, and the meetings in which the board of review and the Board of Tax Appeals deliberate and vote on the issues raised at such hearings shall be exempt from the provisions of Section 25-41-1 et seq.



§ 27-77-17 - Functions of commission that relate to ad valorem taxation, local option alcoholic beverage law, and native wine law exempt from provisions of this chapter

Except as to the determination of whether a tag penalty should be waived under Section 27-51-43, the provisions of this chapter shall not apply to any action taken by the agency, commissioner or the Department of Revenue in regard to ad valorem taxes, including, but not limited to, the determination under Section 27-31-107 as to whether property is entitled to a new or expanded enterprise exemption, the duties and actions performed under the Homestead Exemption Law of 1946, being Section 27-33-1 et seq., the actions taken as the result of the examination of the recapitulation of the assessment rolls of the counties under Section 27-35-113, the actions relating to the examination of the assessment rolls under Section 27-35-127, and the ad valorem assessment of railroads, public service corporations, nuclear generating plants, railcar companies, airline companies, motor vehicles, manufactured homes and mobile homes. The provisions of this chapter shall not apply to any action of the agency, commissioner or Department of Revenue under the Local Option Alcoholic Beverage Control Law, being Section 67-1-1 et seq. or any action under the Mississippi Native Wine Law of 1976, being Section 67-5-1 et seq.



§ 27-77-19 - Rules and regulations; subpoena power

(1) The commissioner may from time to time make such rules and regulations, not inconsistent with this chapter, as he may deem necessary to enforce its provisions as it relates to matters, proceedings and/or appeals before the agency, a hearing officer of the agency and the board of review.

(2) The Board of Tax Appeals may from time to time make such rules and regulations, not inconsistent with this chapter, as it may deem necessary to enforce its provisions as it relates to matters, proceedings and/or appeals before the Board of Tax Appeals.

(3) By issuance of a subpoena under his signature and seal, the commissioner may require any person to attend a hearing before a hearing officer or the board of review and to give testimony and/or produce documents or other things at that hearing. If any person subpoenaed by the commissioner fails to attend the hearing, refuses to testify or answer any material question at the hearing or refuses to produce at the hearing any document or thing subpoenaed, the commissioner or the person who requested issuance of the subpoena is authorized to institute proceedings in the circuit court of the county where such person resides or is found to compel compliance with the subpoena.

(4) By issuance of a subpoena under his signature and seal, the executive director may require any person to attend a hearing before the Board of Tax Appeals and to give testimony and/or produce documents or other things at that hearing. If any person subpoenaed by the executive director fails to attend the hearing, refuses to testify or answer any material question at the hearing or refuses to produce at the hearing any document or thing subpoenaed, the executive director or the person who requested issuance of the subpoena is authorized to institute proceedings in the circuit court of the county where such person resides or is found to compel compliance with the subpoena.






Chapter 101 - ANNUAL REPORTS BY DEPARTMENTS OF GOVERNMENT AND STATE-SUPPORTED INSTITUTIONS

§ 27-101-1 - Time for closing certain annual reports; executive summaries of report

(1) Each and every educational, eleemosynary and other institution of the State of Mississippi supported, in whole or in part, by the state, and each and every board, agency, commission and department of government, except the Departments of Insurance and of Education, shall prepare, on or before December 31 of each year, a detailed report covering the annual period ending the preceding June 30. The Insurance Department shall prepare, on or before December 31 of each year, a like report covering the annual period ending the preceding March 1. The Department of Education shall prepare, on or before December 31 of each year, a like report covering the preceding school year.

(2) Each agency, board, commission, department and institution required by this section to prepare an annual report also shall prepare an executive summary of the report that is not more than three (3) pages long.



§ 27-101-3 - Transmission of reports and executive summaries

Each annual report required by Section 27-101-1 shall be published electronically on the official website of the respective institution, board, agency, commission or department. One (1) copy of each annual report and the executive summary of the report shall be electronically transmitted to the State Librarian, the Governor, the Lieutenant Governor, the Speaker of the House of Representatives, and each state elected and appointed official. Each person to whom an annual report is electronically transmitted may receive the information necessary to obtain the applicable annual report in electronic form, including instructions on how to print the report, upon request to the agency, board, commission, department or institution that prepared the report.



§ 27-101-5 - Publication of additional copies

The Department of Finance and Administration may authorize the nonelectronic publication of a limited number of copies of the annual or other reports in meritorious cases.






Chapter 103 - STATE BUDGET

IN GENERAL [REPEALED]



GENERAL FUND STABILIZATION ACT [REPEALED]



JOINT LEGISLATIVE BUDGET COMMITTEE; LEGISLATIVE BUDGET OFFICE

§ 27-103-101 - Joint Legislative Budget Committee; Legislative Budget Office; membership; compensation; meetings

(1) There is created the Joint Legislative Budget Committee and the Legislative Budget Office which shall be governed by such committee. The joint committee shall be composed of the following members: The Chairman of the Senate Finance Committee, the President Pro Tempore of the Mississippi State Senate, the Lieutenant Governor of the State of Mississippi, the Chairman of the Senate Appropriations Committee and three (3) members of the Senate to be named by the Lieutenant Governor; the Chairman of the Ways and Means Committee of the House of Representatives, the Chairman of the Appropriations Committee of the House of Representatives, the Speaker of the House of Representatives and four (4) members of the House of Representatives to be named by the Speaker of the House. In the event any ex officio member of the joint committee holds two (2) positions entitling him to membership on the committee, the Lieutenant Governor or the Speaker of the House, as the case may be, shall appoint another member of the respective house to membership on the committee. The chairmanship shall alternate for twelve-month periods between the Speaker of the House of Representatives and the Lieutenant Governor, with the Speaker of the House of Representatives serving as the first chairman. In the absence of the Chairman of the Senate Finance Committee, Senate Appropriations Committee, House Appropriations Committee and Ways and Means Committee, the vice chairman of any such committee shall be entitled to attend; if the vice chairman is unable to attend or if an appointed member is unable to attend, another legislator may be designated to attend by the Lieutenant Governor or the Speaker of the House, as the case may be. If the Lieutenant Governor or Speaker of the House is unable to attend a meeting, he may designate a legislator to substitute for him at that meeting. If the President Pro Tempore of the State Senate is unable to attend a meeting, the Lieutenant Governor shall designate a member of the Senate to substitute for him at that meeting. Any proxy shall have a vote at the meeting he was selected to attend and also shall, when attending, receive compensation and expenses in the same manner and amount as regular members of the joint committee.

There shall be no business transacted, including adoption of rules of procedure, without the presence of a quorum of the joint committee. A quorum shall be eight (8) members, to consist of four (4) members from the Senate and four (4) members from the House of Representatives. No action shall be valid unless approved by the majority of those members present and voting, entered upon the minutes of the joint committee and signed by the chairman and vice chairman. All actions of the joint committee shall be approved by at least four (4) Senate members and four (4) House members.

As used in Sections 27-103-101 through 27-103-139, the term "committee" shall mean the Joint Legislative Budget Committee.

(2) The members of the committee shall receive, in addition to other compensation due them, per diem as is authorized by law for their services in carrying out the duties of the committee and, in addition thereto, shall receive a daily expense allowance equal to the maximum daily expense rate allowable to employees of the federal government for travel in the high rate geographical area of Jackson, Mississippi, as may be established by federal regulations, including mileage as authorized by Section 25-3-41, the same to be paid from the operating budget of the Legislative Budget Office. However, in no case shall the members of the committee draw per diem while the Legislature is in regular or special session, except that members may receive the per diem and expenses authorized by this section when the Legislature is in session but in recess under the terms of a concurrent resolution, or in recess during a special session.

(3) The committee may meet at least once each month; and the chairman or director may call additional meetings at such times as they deem necessary or advisable.

(4) The Legislative Budget Office shall, upon the request of a member or member-elect of the Senate or House of Representatives, make available one (1) copy of data, reports, fiscal information or related information submitted to the budget office by any general or special fund agency, whether submitted in support of its budget request or pursuant to any requirement of law or rule of the budget committee or office.

(5) All expenses incurred by and on behalf of the committee shall be paid from funds appropriated therefor, or from a sum to be provided in equal portion from the contingency funds of the Senate and House of Representatives or from transfers of funds as provided in Section 7-13-7.



§ 27-103-103 - Definitions

(1) For the purpose of Sections 27-103-101 through 27-103-139 and 27-104-1 through 27-104-27, the term "state general-fund agency" or "general-fund agency" shall mean any agency, department, institution, board or commission of the State of Mississippi which is supported in whole or in part by appropriations from the General Fund; but such term shall not include the Legislature.

(2) For the purposes of Sections 27-103-101 through 27-103-139 and 27-104-1 through 27-104-27, the term "state special-fund agency" or "special-fund agency" shall mean any agency, department, institution, board or commission of the State of Mississippi which receives no appropriation from the General Fund, but which is supported entirely from special fund sources, by appropriation, or otherwise, but such term shall not include the State Highway Department; nor shall such term include the Mississippi Industries for the Blind.

(3) For the purposes of Sections 27-103-101 through 27-103-139 and 27-104-1 through 27-104-27, the term "state agency" shall mean any general fund agency or special fund agency as defined in this section, or the State Highway Department, or the Division of State Aid Road Construction of the State Highway Department as is evident from the context wherein it is used.

(4) For the purposes of Sections 27-103-101 through 27-103-139 and 27-104-1 through 27-104-27, the term "special funds" shall mean all revenues and/or income other than appropriations from the State General Fund which are received, collected by, or available for the support of or expenditure by any state general-fund agency or special-fund agency or the State Highway Department or the Division of State Aid Road Construction of the State Highway Department, whether such funds be derived from taxes or fees collected by or for such general-fund agency or special-fund agency or the State Highway Department or the Division of State Aid Road Construction of the State Highway Department, as the case may be, or from any other types of revenue from any other source.

(5) For the purposes of Sections 27-103-101 through 27-103-139 and 27-104-1 through 27-104-27, the term "special funds" shall include revolving funds and all funds received from the United States Government by any state general-fund agency or special-fund agency, but shall not include any revolving fund established prior to July 1, 1984, for the purpose of paying or retiring any indebtedness as is authorized by statute.



§ 27-103-105 - Endowment funds, certain research funds and private gifts not exempt from budget procedures

Endowment funds from whatever source received, research funds from other than state appropriations, and private gifts to designated agencies or for designated purposes, may not be considered as special funds for the purposes of this chapter and may not be exempt from its terms and provisions.



§ 27-103-107 - Reports

All receipts, disbursements, assets, liabilities, encumbrances and fund balances shall be reported to the legislative budget office in regular reports and at such additional periods as the legislative budget office may require. All general fund agencies shall file such reports monthly with the legislative budget office on or before the fifteenth day of the succeeding month. The reports must contain such information and in such form as shall be required by the legislative budget office.



§ 27-103-109 - Special fund agency reports

Special-fund agencies may be required to file monthly financial statements or reports in accordance with generally accepted accounting principles, and such agencies may be required to file quarterly or annual reports. The determination of the type of reports and the periods to be covered by such reports shall be determined by the legislative budget office.



§ 27-103-111 - Director; authority; compensation; clerical and technical assistants

The business of the committee and the legislative budget office shall be administered by a director, who shall be appointed by the committee and who shall serve at the will and pleasure of the committee. He shall receive such compensation as may be provided by the committee and shall perform such duties as may be prescribed by this or any other statute. Subject to the approval of the committee, he shall have the authority to appoint and employ such stenographic, secretarial, clerical and technical assistants as may be necessary to perform the duties required of the committee and to fix the salaries thereof. All salaries established herein shall be subject to the approval of the committee.



§ 27-103-113 - Budget preparation

It shall be the duty of the Legislative Budget Office to prepare an overall balanced budget of the entire expenses and income of the state for each fiscal year, which budget shall encompass the operations of all general-fund agencies and all special-fund agencies and the Mississippi Department of Transportation and the Division of State Aid Road Construction of the Mississippi Department of Transportation. Beginning with the 1996 fiscal year, such budget shall be prepared in a format which will include performance measurement data associated with the various programs operated by each agency. Said overall budget shall be completed prior to December 15 before the convening of the Legislature at the regular session.



§ 27-103-115 - Recommendations and studies as to state agencies

It shall be the further duty of the Legislative Budget Office to make continuous and careful study of all state agencies, and it may make recommendations to the State Legislature for abolition or consolidation or creation of state agencies.



§ 27-103-117 - Duties of director of Legislative Budget Office

It shall be the duty of the director of the Legislative Budget Office to familiarize himself with the operations, needs, requirements and anticipated expenses and income of all state agencies and, for such purpose, he shall have the authority to require any state agency to furnish him with any and all necessary information.



§ 27-103-119 - Consultation with legislative committees by director

It shall be further required of the director of the Legislative Budget Office, when the legislature is in session, to consult with the finance and appropriations committees of the senate and the ways and means and appropriations committees of the house of representatives as those committees may require.



§ 27-103-121 - Budget; parts and summary

The overall budget so prepared shall be in three (3) parts as specified in Sections 27-103-101 through 27-103-139 and 27-104-1 through 27-104-27 and shall contain a general summary of the three (3) parts.



§ 27-103-123 - Part 1 of budget; contents

Part 1 of the overall budget shall include therein the requested budget and the recommended budget for each general fund agency and the proposed revenue by means of which the recommended appropriations can be met.

The overall budget shall show, for each general fund agency, in addition to such other information as may be prescribed by the Legislative Budget Office, the following:

(a) The amount appropriated from the General Fund for the current fiscal year, all special funds receipts already collected and available in the current fiscal year, and an estimate of all special funds which will be collected, or otherwise will become available, by the end of the then current fiscal year;

(b) The estimated amount of all expenditures to be made or obligations to be incurred payable from general or special funds during the then current fiscal year;

(c) The estimated aggregate amount of funds which will be needed by the agency for the succeeding fiscal year; beginning with the 1995 fiscal year and in the event that any services proposed to be provided by the agency in the succeeding fiscal year are Medicaid reimbursable, any state general matching funds necessary for such reimbursements shall be included in the agency's proposed budget, and the appropriation to the Division of Medicaid in the 1995 fiscal year shall be adjusted accordingly;

(d) The estimated aggregate amount of special funds, if any, which will be available during the succeeding fiscal year, including any balances which will be on hand at the close of the then current fiscal year;

(e) The estimated amount which will be needed and which will require change in existing law or laws;

(f) If any new item of expense is included in the proposed budget of any general fund agency, the reason therefor shall be given; and in any case where the Legislative Budget Office shall eliminate or reduce any item or items in the budget request of any general fund agency, it shall note briefly the reasons therefor, together with the reasons advanced by the agency in support of the item or items eliminated or reduced.



§ 27-103-125 - Separation of items; limitation on expenditures; recommendations as to additional taxes or sources of revenue

The proposed budget of each state agency shall show the amounts required for operating expenses separately from the amounts required for permanent improvements. The overall budget shall show, separately by each source, the estimated amount of general fund revenue and of special fund revenues of general fund agencies. The total proposed expenditures in Part 1 of the overall budget shall not exceed the amount of estimated revenues that will be available in the general and special funds for appropriation or use during the succeeding fiscal year, including any balances that will be on hand in the general and special funds at the close of the then current fiscal year. The total proposed expenditures from the State General Fund in Part 1 of the overall budget shall not exceed ninety-eight percent (98%) of the amount of general fund revenue estimate for the succeeding fiscal year, plus any unencumbered balances in general funds that will be available and on hand at the close of the then current fiscal year. However, for fiscal years 2010, 2011 and 2012 only, the total proposed expenditures from the State General Fund in Part 1 of the overall budget shall not exceed one hundred percent (100%) of the amount of the general fund revenue estimate for the succeeding fiscal year, plus any unencumbered balances in general funds that will be available and on hand at the close of the then current fiscal year. The general fund revenue estimate shall be the estimate jointly adopted by the Governor and the Joint Legislative Budget Committee. Unencumbered balances in general funds that will be available and on hand at the close of the current fiscal year shall not include projected amounts required to be deposited into the Working Cash-Stabilization Reserve Fund under Section 27-103-203. The Legislative Budget Office may recommend additional taxes or sources of revenue if in its judgment those additional funds are necessary to adequately support the functions of the state government.



§ 27-103-127 - Parts 2 and 3 of budget; special fund agency; institutions of higher learning budget; port or harbor agency budgets; department of transportation; division of state aid road construction

To the end that the overall budget shall present in comparable terms a complete summary of all financial operations of all state agencies, Part 2 of the overall budget shall include therein the requested budget and the recommended budget for each special fund agency. The overall budget shall show for each special fund agency, in addition to such other information as may be prescribed by the Legislative Budget Office, the following:

(a) The amount by source of all special fund receipts collected or otherwise available in the current fiscal year, and an estimate by source of all special funds which will be collected or become available by the end of the then current fiscal year;

(b) The estimated amount of all expenditures to be made or obligations to be incurred payable from such special funds during the then current fiscal year;

(c) The estimated aggregate amount of special funds which will be needed by the agency for the succeeding fiscal year; beginning with the 1995 fiscal year and in the event that any services proposed to be provided by the agency in the succeeding fiscal year are Medicaid reimbursable, any state general matching funds necessary for such reimbursement shall be included in the agency's proposed budget, and the appropriation to the Division of Medicaid in the 1995 fiscal year shall be adjusted accordingly;

(d) The estimated amount by source of special funds which will be available under existing laws during the succeeding fiscal year, including any balances which will be on hand at the close of the then current fiscal year;

(e) The estimated amount which will be needed and which will require change in existing law or laws;

(f) If any new item of expense is included in the proposed budget of any special fund agency, the reason therefor shall be given; and in any case where the Legislative Budget Office shall eliminate or reduce any item or items in the proposed budget of any special fund agency, it shall note briefly the reasons therefor, together with the reasons advanced by the agency in support of the item or items eliminated or reduced;

(g) The proposed budget of each special fund agency shall show the amounts required for operating expenses separately from the amounts required for permanent improvements.

Proposed expenditures for any agency in Part 2 of the overall budget shall not exceed the amount of estimated revenues which will be available to it. Provided, that the Legislative Budget Office may recommend changes in existing law so as to decrease or increase the revenues available to any agency if in its judgment such changes are necessary or desirable.

Provided further, that expenditures approved or authorized by the Legislature for any special fund agency or special funds approved for general fund agency shall constitute a maximum to be expended or encumbered by such agency, and shall not constitute authority to expend or encumber more than the amount of revenue actually collected or otherwise received.

No special fund agency or general fund agency shall make expenditures from special funds available to such agency unless such expenditures are set forth in a budget approved by the Legislature. Such legislative approval shall be set forth in an appropriation act. Provided, however, that special funds derived from the collection of taxes for any political subdivision of the state shall be excepted from the foregoing provisions. The executive head of the state agency shall be liable on his official bond for expenditures or encumbrances which exceed the total amount of the budget or the amount received if receipts are less than the approved budget.

Provided, however, that each university and college shall submit through the Board of Trustees of State Institutions of Higher Learning an annual budget to the Legislative Budget Office prior to the beginning of each fiscal year with such information and in such form, and in such detail, as may be required by the Legislative Budget Office. If the Legislative Budget Office determines that sufficient funds will be available during the fiscal year to fund the proposed budget as submitted, then and in that event the proposed budget shall be approved. However, if the Legislative Budget Office determines that, in its judgment, sufficient funds will not be available to fund the proposed budget, the affected institution or institutions and the Board of Trustees of State Institutions of Higher Learning shall be promptly notified and given an opportunity to either justify the proposed budget or proposed amendments which can be mutually agreed upon. The Legislative Budget Office shall then approve the proposed budget or budgets of the several universities and colleges. The total amount approved for each institution shall constitute the maximum funds which may be expended during the fiscal year.

The municipal, county or combined municipal and county port and harbor commissions, authorities or other port or harbor agencies not owned or operated by the state, shall submit annual or amended budgets of their estimated receipts and expenditures to the governing bodies of such municipality, county or municipality and county, for their approval, and a copy of such budget as approved by such governing body or bodies shall be filed with the Legislative Budget Office. Such budget shall itemize all estimated receipts and expenditures, and the Legislative Budget Office may require particularization, explanation or audit thereof, and shall report such information to the Legislature.

To the end that the overall budget shall present in comparable terms a complete summary of all financial operations of all state agencies, Part 3 of such overall budget shall consist of an estimated preliminary annual budget of the Department of Transportation and the Division of State Aid Road Construction of the Department of Transportation and such information for the current fiscal year as is necessary to make presentation comparable to that specified for Part 2 special fund agencies.

The annual budget request of the Department of Transportation shall be divided into the following program budgets: (a) administration and other expenses, (b) construction, (c) maintenance, and (d) debt service. In making its annual appropriation to the Department of Transportation from the State Highway Fund, the Legislature shall separate the appropriation bill into the four (4) program budget areas herein specified. For the purposes of this paragraph, "administration and other expenses" shall be construed to mean those expenses incurred due to departmental support activities which cannot be assigned to a specific construction or maintenance project, and shall be construed to include expenses incurred for office machines, furniture, fixtures, automobiles, station wagons, truck and other vehicles, road machinery, farm equipment and other working equipment, data processing and computer equipment, all other equipment, and replacements for equipment. "Construction" shall be construed to mean those expenses associated with the creation and development of the state highway system and its related facilities; "maintenance" shall be construed to mean those expenses incurred due to activities associated with preservation of safe and aesthetically acceptable highways in an attempt to maintain them in as close to the original condition as possible; and "debt service" shall be construed to mean amounts needed to pay bonds and interest coming due, bank service charges, and bond debt service.



§ 27-103-129 - Budget requests; contents of request; detailed justification for vehicle purchase required; emergency requests for vehicle purchases; agency reports of vehicles in possession; exemptions

(1) To enable the Legislative Budget Office to prepare such budget, it shall have full and plenary power and authority to require all general-fund and special-fund agencies and the Mississippi Department of Transportation and the Division of State Aid Road Construction of the Mississippi Department of Transportation to file a budget request with such information and in such form and in such detail as it may deem necessary and advisable, and it shall have the further power and authority to reduce or eliminate any item or items of requested appropriation by any state agency in the Legislative Budget Office's recommended budget to the Legislature. However, where any item of requested appropriation shall be so reduced or eliminated, the head of the agency involved shall have the right to appear before the appropriate legislative committee to urge a revision of the budget to restore the item reduced or eliminated. Beginning with the 1996 fiscal year, the budget requests shall include a definition of the mission of the agency, a description of the duties and responsibilities of the agency, financial data relative to the various programs operated by the agency and performance measures associated with each program of the agency. The performance measures to be contained within the agency budget request shall be developed by cooperative efforts of the Legislative Budget Office, the Department of Finance and Administration and the agency itself and shall be approved jointly by the Legislative Budget Office and the Department of Finance and Administration prior to inclusion within the agency budget request. Beginning with the 1996 fiscal year, the budget requests shall also include in an addendum format a five-year strategic plan for the agency which shall include, but not be limited to, the following items of information:

(a) A comprehensive mission statement,

(b) Performance effectiveness objectives for each program of the agency for each of the five (5) years covered by the plan,

(c) A description of significant external factors which may affect the projected levels of performance,

(d) A description of the agency's internal management system utilized to evaluate its performance achievements in relationship to the targeted performance levels,

(e) An evaluation by the agency of the agency's performance achievements in relationship to the targeted performance levels for the two (2) preceding fiscal years for which accounting records have been finalized.

(2) All agencies enumerated in subsection (1) of this section shall include in their budget requests the following information regarding contract workers for the most recently completed fiscal year:

(a) The name of each worker;

(b) The specific type of services provided;

(c) Hourly rate of compensation, or the basis for compensation if a rate other than the hourly rate is used;

(d) Total gross salary or wages paid; and

(e) Whether the worker is a retired member of the Public Employees' Retirement System.

(3) (a) In addition to any other information required by law, each state agency, general-fund agency and special-fund agency, as defined in Section 27-103-103, desiring to purchase any vehicle as defined by this section shall submit as part of its budget request to the Legislative Budget Office and the Department of Finance and Administration a detailed justification for the proposed purchase. The Legislative Budget Office and the Department of Finance and Administration shall jointly prescribe the forms and formats to be used by agencies making the requests. Such forms shall require, at minimum, the following information:

(i) The kind of vehicle to be purchased;

(ii) The person to whom the vehicle will be assigned and the employment responsibilities of that person which necessitate a state-owned vehicle;

(iii) Whether the vehicle is a work vehicle or passenger vehicle; and

(iv) If the vehicle is assigned to a pool and not an individual, the purposes for which the pool vehicle is assigned and the names of the anticipated users of the pool vehicle.

(b) The Legislative Budget Office and the Department of Finance and Administration shall offer a recommendation to the Joint Legislative Budget Committee on all agency requests for vehicles. In making the recommendation, the Legislative Budget Office and the Department of Finance and Administration may consider break-even analyses for the kind of vehicle requested, the travel patterns of the person for whom the vehicle shall be acquired, and shall determine if there exists surplus vehicles in the possession of other agencies that could be used as a substitute for a new vehicle and why such vehicle should not be used. Beginning July 1, 2007, the purchase of vehicles by an agency shall be a specific line item in the agency's appropriation bill.

(c) If an agency determines that an urgent need exists for a vehicle when it is not feasible to obtain prior legislative approval, the agency may make an emergency request to the Bureau of Fleet Management. Any emergency determination shall be made only upon the existence of extraordinary circumstances. The Bureau of Fleet Management shall make a recommendation to the Executive Director of the Department of Finance and Administration and shall give notification of such recommendation to the Lieutenant Governor, the Speaker of the House and the Chairmen of the Senate and House of Representatives Appropriations Committees. The Executive Director of the Department of Finance and Administration shall have the final authority to approve or disapprove the emergency request. The executive director must set forth specific reasons for approval which shall be a public record. If approved and if adequate funding is available, the agency may purchase a specific vehicle to meet its specific emergency needs. The Bureau of Fleet Management shall report any emergency purchase to the Legislative Budget Office. Any such vehicle shall be subject to the same rules and regulations as provided for nonemergency vehicles.

(d) For purposes of subsections (3) and (4) of this section, the term "passenger vehicle" shall mean a vehicle used primarily in transporting agency personnel and the agency's equipment from one location to another. This term shall include only those vehicles for which a license plate or tag is required under Chapter 19, Title 27, Mississippi Code of 1972.

(e) For purposes of subsections (3) and (4) of this section, the term "work vehicle" shall mean a vehicle used primarily to perform a work assignment or task while incidentally transporting agency personnel and agency equipment from one location to another. This term shall include only those vehicles for which a license plate or tag is required under Chapter 19, Title 27, Mississippi Code of 1972.

(4) All state agencies, special-fund agencies and general-fund agencies making budget requests under the authority of this section shall include with their budget requests a report of all passenger and work vehicles in their possession. Such report shall detail the persons to whom the vehicles are assigned and the purposes for the vehicles.

(5) Subsections (3) and (4) of this section shall not apply to any vehicle assigned to a sworn officer of the Department of Public Safety and used in undercover operations.

(6) The provisions of subsections (3) and (4) of this section shall not apply to any state institution of higher learning.

(7) Beginning July 1, 2007, the purchase of wireless communication devices as defined in Section 25-53-191 by any state agency, special-fund agency or general-fund agency making budget requests under the authority of this section shall be a specific line item in the agency's appropriation bill.



§ 27-103-131 - Failure or refusal to file budget request; proceedings

If any officer or employee of any state agency whose duty it is to do so shall refuse or fail to file a budget request with such information and in such form and in such detail and within such time as the legislative budget office may require in the exercise of its authority, the director shall prepare and file, or cause to be prepared and filed, a budget request for such agency, and the expense thereof shall be personally borne by said officer or employee, and he or she shall be responsible on his or her official bond for the payment of the expense; provided that a negligently prepared budget shall be considered as a refusal or failure under the provisions of this section. The records of the legislative budget office and the overall budget submitted by it to the Legislature shall clearly identify and set forth all the facts relative to any agency budget request prepared by the director under the authority of this section.



§ 27-103-133 - Visitation of state agencies; hearings

The director of the Legislative Budget Office, in person or by assistant, may visit such state agencies as the committee deems necessary to obtain information as to the needs or requirements thereof, and may hold hearings at such place or places as may be designated for such purpose.



§ 27-103-135 - Information to be furnished by tax, fee-collecting or other revenue-producing agency; reports

(1) At such regular or special times and on such forms as the Legislative Budget Office may require, every tax or fee-collecting or other revenue-producing agency shall furnish the Legislative Budget Office with complete and detailed information as to the amount of revenue collected or otherwise received by it during the then current fiscal year, together with an estimate of the revenue that is anticipated for such succeeding periods as the Legislative Budget Office may require. In addition, each state agency that maintains funds in accounts that are not in the State Treasury shall furnish the Legislative Budget Office with detailed information about the amount of those funds that the agency has on hand and the location of those funds.

(2) At such regular or special times and on such forms as the State Fiscal Officer may require, every tax or fee-collecting or other revenue-producing agency shall furnish the Department of Finance and Administration with complete and detailed information as to the amount of revenue collected or otherwise received by it during the then current fiscal year, together with an estimate of the revenue that is anticipated for such succeeding periods as the board may require. The information required to be furnished under this section shall include all revenues from every fee, penalty, tax, assessment or other charge levied, whether authorized by law or not, and shall further include an itemized statement by the agency of the costs of services for which fees are charged, comparing the costs with revenues generated by the fees.

(3) The State Fiscal Officer shall review the information so furnished and report to the Legislature any fees that do not appear to be reasonably calculated to recover the costs of services for which the fees are charged, and any fees that are collected without legal authority.



§ 27-103-137 - Hearings on budget requirements; copies of budget

The Legislative Budget Office shall hold such hearings as may be necessary to determine the actual budget requirements of the agencies. The state fiscal management board and the governor's budget officer shall be notified of such hearings and the board and any staff members of the board and of the governor's office may attend such hearings in order to give the governor adequate information on which to base any budget recommendations he may desire to submit to the legislature. The Legislative Budget Office shall have made a sufficient number of copies of its proposed budget in order that the data contained therein will be available to the members of the Legislature for consideration, and to provide a copy for each state agency included in the budget proposal, and shall forward a copy to each member or member-elect of the Legislature and to each state agency on or about December 15 of each year.



§ 27-103-139 - Submission of budget; employment of budget officer

On or before November 15 preceding each regular session of the Legislature, except the first regular session of a new term of office, the Governor shall submit to the members of the Legislature, the Legislative Budget Office or the members-elect, as the case may be, and to the executive head of each state agency a balanced budget for the succeeding fiscal year. The budget submitted shall be prepared in a format that will include performance measurement data associated with the various programs operated by each agency. The total proposed expenditures in the balanced budget shall not exceed the amount of estimated revenues that will be available for appropriation or use during the succeeding fiscal year, including any balances that will be on hand at the close of the then current fiscal year, as determined by the revenue estimate jointly adopted by the Governor and the Legislative Budget Committee. The total proposed expenditures from the State General Fund in the balanced budget shall not exceed ninety-eight percent (98%) of the amount of general fund revenue estimate for the succeeding fiscal year, plus any unencumbered balances in general funds that will be available and on hand at the close of the then current fiscal year. However, for fiscal years 2010, 2011 and 2012 only, the total proposed expenditures from the State General Fund in the balanced budget shall not exceed one hundred percent (100%) of the amount of the general fund revenue estimate for the succeeding fiscal year, plus any unencumbered balances in general funds that will be available and on hand at the close of the then current fiscal year. The general fund revenue estimate shall be the estimate jointly adopted by the Governor and the Joint Legislative Budget Committee. Unencumbered balances in general funds that will be available and on hand at the close of the fiscal year shall not include projected amounts required to be deposited into the Working Cash-Stabilization Reserve Fund and the Education Enhancement Fund under Section 27-103-203.

The revenues used in preparing the balanced budget shall be only those revenues that will be available under the general laws of the state as they exist when the balanced budget is prepared, and shall not include any proposed revenues that would become available only after the enactment of new legislation. If the Governor has any recommendations for additional proposed expenditures or proposed revenues that are not included in his balanced budget, he shall submit those recommendations in a supplement that is separate from his balanced budget, and whenever the Governor recommends any such additional proposed expenditures, he also shall recommend proposed revenues that are sufficient to fund the additional proposed expenditures, providing specific details regarding the sources and the total amount of those proposed revenues.

The Governor may employ a budget officer for the purpose of receiving information from the State Fiscal Officer and preparing his recommendations on the budget. If the Governor determines that information received from the State Fiscal Officer is not sufficient to enable him to prepare his budget recommendations, he may request an appropriation from the Legislature to provide additional staff within the Governor's office for that purpose. At the first regular session after his election for Governor, the Governor shall submit any budget recommendations plus the required revenue source recommendations no later than January 31 of that year.






MISSISSIPPI PERFORMANCE BUDGET AND STRATEGIC PLANNING ACT OF 1994

§ 27-103-151 - Short title; purpose

Sections 27-103-151 through 27-103-157 shall be cited as the "Mississippi Performance Budget and Strategic Planning Act of 1994." The processes and procedures established by Sections 27-103-151 through 27-103-157 are derived in large measure from recommendations contained within the study entitled "The Mississippi Budgeting Process" issued by the Joint Legislative Budget Committee in December 1992 as required by Section 27-103-209.



§ 27-103-153 - Appropriation bills to include performance targets; performance measurement data to be maintained and reported

(1) Beginning with the 1996 fiscal year, the appropriation bills enacted to provide funding for each state agency or institution shall include performance targets for each performance measure established for each program within each such agency. Said performance targets shall be established annually by the Legislature and shall be based upon the funding level authorized for each agency within its appropriation bill. The Department of Finance and Administration shall provide accounting system services to each agency to allow both program expenditures and performance measurement data to be maintained and reported in such form and in such detail as may be required by the Joint Legislative Budget Committee.

(2) As provided in Section 27-103-159, the Department of Corrections, the Department of Education, the Department of Health and the Department of Transportation may be exempted from the requirements of this section.



§ 27-103-155 - Evaluation of performance accomplishments; funding; reports; agency five-year strategic plans; Legislature review

(1) Beginning with the 1995 fiscal year, the Legislature shall make available funds for the employment of such persons as may be required to conduct an evaluation of the actual performance accomplishments of each agency and its programs in comparison to the targeted performance levels established within the appropriation bill for each agency and its programs. The results of such evaluations shall be prepared in such form and in such detail as may be required by the Joint Legislative Budget Committee. Beginning with the 1996 fiscal year, the Legislative Budget Office and the Department of Finance and Administration shall review the five-year strategic plans submitted by each agency as an addendum to its budget request and shall make copies of said plans available to the Legislature for review and consideration.

(2) As provided in Section 27-103-159, the Department of Corrections, the Department of Education, the Department of Health and the Department of Transportation may be exempted from the requirements of this section, except for those requiring the production of agency strategic plans.



§ 27-103-157 - Establishment of innovation incentive program to develop and implement innovative cost saving measures; innovation incentive awards

The Department of Finance and Administration is hereby authorized and directed to establish an innovation incentive program whereby agencies which develop and implement innovative cost saving measures can receive both public commendation and monetary reward in recognition of their efforts. The Department of Finance and Administration shall develop policies and procedures as may be required in order to properly administer said program and such policies and procedures shall include the development of evaluation criteria by which the cost saving results of the various innovations can be calculated and compared against the innovations of other agencies. The Department of Finance and Administration shall make all agencies aware of the innovation incentive program and shall encourage the participation of agencies in the program.

The Department of Finance and Administration shall submit its recommendations for innovation incentive awards to the Legislature for consideration on or before January 1 of each year. The recommendations of the Department of Finance and Administration shall include the following items of information: (a) proposed recipients of awards, (b) the proposed amount of the monetary award, and (c) the proposed manner in which the monetary award should be made available to the recipient. The Legislature may hold hearings in regard to the innovations recommended for consideration by the Department of Finance and Administration and may, in its discretion, appropriate funds to reward agencies for innovations.



§ 27-103-159 - Certain state departments required to provide inventory of programs and activities; components of inventory

(1) For purposes of this section, the following terms shall have the following meanings ascribed to them:

(a) "Evidence-based program" shall mean a program or practice that has had multiple site random controlled trials across heterogeneous populations demonstrating that the program or practice is effective for the population.

(b) "Research-based program" shall mean a program or practice that has some research demonstrating effectiveness, but that does not yet meet the standard of evidence-based practices.

(c) "Promising practices" shall mean a practice that presents, based upon preliminary information, potential for becoming a research-based or evidence-based program or practice.

(d) "Other programs and activities" shall mean all programs and activities that do not fit the definition of evidence-based, research-based or promising practices programs.

(e) "Program inventory" shall mean the complete list of all agency programs and activities that meet any definition set out in this section.

(f) "Program catalogue" means a compendium of programs compiled by a reputable source that publishes information for use by the government.

(2) Beginning with the fiscal year 2016 budget cycle, the Legislative Budget Office shall require the Department of Corrections, the Department of Health, the Department of Education, and the Department of Transportation to comply with the requirements of this section respecting the inventorying of agency programs and activities for use in the budgeting process. The aforementioned agencies shall submit all program information to the Legislative Budget Office in accordance with any policies established by that office setting out requirements for any filings required under this section.

(3) The Legislative Budget Office, the PEER Committee staff, and personnel of each of the agencies set out in this section shall review the programs of each agency and shall:

(a) Establish an inventory of agency programs and activities;

(b) Categorize all agency programs and activities as evidence-based, research-based, promising practices, or other programs and activities with no evidence of effectiveness, and compile them into an agency program inventory. In categorizing programs, the staffs may consult the Washington State Institute for Public Policy's Evidence Based Practices Institute's program catalogue or any other comparable catalogue of evidence-based, research-based, promising practices, or other programs and activities;

(c) Identify agency and program premises, goals, objectives, outcomes and outputs, as well as any other indicator or component the staffs consider to be appropriate;

(d) Establish a procedure for base-lining programs which are built around promising practices or other programs that do not meet the definition of evidence-based or research-based programs, so that further research can be conducted to gauge the program's effectiveness;

(e) Describe any methodologies used to develop any program which is neither evidence-based or research-based; and

(f) Establish a procedure for determining cost-benefit ratios for all programs of each agency.

(4) The Legislative Budget Office shall report to the Legislative Budget Committee the results of all activities required by this section with recommendations as to how this information can be incorporated into budget recommendations and the appropriations process. The Legislative Budget Committee may incorporate such recommendations into the fiscal year 2017 budget and appropriations bills, or delay such incorporation until the committee is satisfied that the information collected and inventoried under the requirements of this bill will enhance accountability and performance measurement for the programs and activities of state agencies.

(5) Beginning in the fiscal year 2017 budget cycle, the Department of Corrections, the Department of Education, the Department of Health and the Department of Transportation may be exempted from the requirement to prepare any information required by Section 27-103-153 and Section 27-103-155, Mississippi Code of 1972, except for the strategic planning requirements of Section 27-103-155.

(6) The Legislative Budget Committee shall, no later than the 2019 Regular Session of the Legislature, make a recommendation to the Legislature regarding the application of the processes and requirements of this section to all agencies of state government.






BUDGET REFORM ACT OF 1992

§ 27-103-201 - Short title

Laws, 1992, ch. 484 shall be known and may be cited as the "Budget Reform Act of 1992."



§ 27-103-203 - Working Cash-Stabilization Reserve Fund established; use of funds; notice of transfers

(1) There is created in the State Treasury a special fund, separate and apart from any other fund, to be designated the Working Cash-Stabilization Reserve Fund.

(2) The Working Cash-Stabilization Reserve Fund shall not be considered as a surplus or available funds when adopting a balanced budget as required by law. The State Treasurer shall invest all sums in the Working Cash-Stabilization Reserve Fund not needed for the purposes provided for in this section in certificates of deposit, repurchase agreements and other securities as authorized in Section 27-105-33(d) or 7-9-103, as the State Treasurer may determine to yield the highest market rate available. If the Ayers Settlement Fund is created under Section 37-101-27(5), the first Five Million Dollars ($ 5,000,000.00) of interest earned on those sums each fiscal year shall be deposited into that fund until a total of Seventy Million Dollars ($ 70,000,000.00) has been deposited into the fund. The interest, or the remaining interest if the Ayers Settlement Fund is created, that is earned on those sums shall be deposited in the Working Cash-Stabilization Reserve Fund until the balance of principal and interest in the fund reaches seven and one-half percent (7- 1/2%) of the total General Fund appropriations for the current fiscal year, and all interest earned in excess of amounts necessary to maintain the seven and one-half percent (7- 1/2%) fund balance requirement shall be deposited by the State Treasurer into the State General Fund.

(3) The Working Cash-Stabilization Reserve Fund, except for Fifteen Million Dollars ($ 15,000,000.00) and the amount of the interest and income earned on the principal of the Ayers Endowment Trust created by Section 37-101-27, shall be used by the State Treasurer for cash flow needs throughout the year when the Executive Director of the Department of Finance and Administration certifies that in his opinion there will be cash flow deficiencies in the State General Fund. No borrowing of monies from other special funds for such purposes as authorized by Section 31-17-101 et seq. shall be made as long as an unencumbered balance in excess of Fifteen Million Dollars ($ 15,000,000.00) and the interest and income earned on the principal of the Ayers Endowment Trust created by Section 37-101-27 remains in the fund. The State Treasurer shall reimburse the fund for all sums borrowed for those purposes from General Fund revenues collected during the fiscal year in which those funds are used. The State Treasurer shall immediately notify the Legislative Budget Office and the State Department of Finance and Administration of each transfer into and out of the fund. Fifteen Million Dollars ($ 15,000,000.00) in the Working Cash-Stabilization Reserve Fund shall remain available for exclusive use of the Ayers Endowment Trust created by Section 37-101-27. If the Ayers Settlement Fund is created under Section 37-101-27(5), beginning when a total of Fifty-five Million Dollars ($ 55,000,000.00) has been deposited into the fund, for each annual deposit of interest to that fund under subsection (2) of this section, the Ayers Endowment Trust created under Section 37-101-27(1) shall be reduced by an equal amount annually until the Ayers Endowment Trust reaches Zero Dollars ($ 0.00), at which time any requirements concerning the Ayers Endowment Trust in this section shall be null and void.

(4) The Working Cash-Stabilization Reserve Fund, except for Forty Million Dollars ($ 40,000,000.00), shall also be used for the purpose of covering any projected deficits that may occur in the General Fund at the end of a fiscal year as a result of revenue shortfalls. If the Governor determines that a deficit in revenues from all sources may occur, it shall be the duty of the Executive Director of the Department of Finance and Administration to transfer such funds as necessary to the General Fund to alleviate the deficit in accordance with Sections 27-104-13 and 31-17-123; however, not more than Fifty Million Dollars ($ 50,000,000.00) may be transferred from the fund for that purpose in any one (1) fiscal year.

(5) The Working Cash-Stabilization Reserve Fund also shall be used to provide funds for the Disaster Assistance Trust Fund when those funds are immediately needed to provide for disaster assistance under Sections 33-15-301 through 33-15-317. Any transfer of funds from the Working Cash-Stabilization Reserve Fund to the Disaster Assistance Trust Fund shall be made in accordance with the provisions of subsection (5) of Section 33-15-307.

(6) The Department of Finance and Administration shall immediately send notice of any transfers made, or other action taken under authority of this section, to the Legislative Budget Office.

(7) Funds deposited in the Working Cash-Stabilization Reserve Fund shall be used only for the purposes specified in this section, and as long as the provisions of this section remain in effect, no other expenditure, appropriation or transfer of funds in the Working Cash-Stabilization Reserve Fund shall be made except by act of the Legislature making specific reference to the Working Cash-Stabilization Reserve Fund as the source of those funds.



§ 27-103-204 - State Treasurer authorized to borrow funds from Working Cash-Stabilization Reserve Fund and other funds to offset temporary cash flow deficiencies; limited aggregate amount authorized; notice of transfers

The State Treasurer is authorized and directed to borrow funds from the Working Cash-Stabilization Reserve Fund created in Section 27-103-203 or from special funds in the State Treasury, or both, to offset any temporary cash flow deficiencies in the Budget Contingency Fund created in Section 27-103-301 regarding Budget Contingency Fund monies generated under Laws, 2002, ch. 539. The amount borrowed from the Working Cash-Stabilization Reserve Fund or from special funds in the State Treasury, or both, shall not exceed One Hundred Nineteen Million Two Hundred Thousand Dollars ($ 119,200,000.00) in the aggregate. The State Treasurer shall reimburse, from Budget Contingency Fund monies generated under Laws, 2002, ch. 539, the Working Cash-Stabilization Reserve Fund or special funds in the State Treasury, or both, for all sums borrowed for such temporary cash flow deficiency purposes. The State Treasurer shall immediately notify the Legislative Budget Office and the State Department of Finance and Administration of each transfer into and out of such funds.



§ 27-103-205 - General Fund Stabilization Reserve and General Fund Reserve abolished; transfer of balances to Working Cash-Stabilization Reserve Fund

(1) The General Fund Stabilization Reserve and the General Fund Reserve are abolished.

(2) Any balances remaining in the General Fund Stabilization Reserve and the General Fund Reserve shall be transferred by the State Treasurer into the Working Cash-Stabilization Reserve Fund created pursuant to Section 27-103-203.



§ 27-103-207 - Working Cash Balance Revolving Fund abolished; allocation of remaining balance

The Working Cash Balance Revolving Fund is abolished. Ten Million Dollars ($ 10,000,000.00) of the balance remaining in the Working Cash Balance Revolving Fund shall be transferred by the State Treasurer into the General Fund and the remainder of such fund shall be transferred by the State Treasurer into the Working Cash-Stabilization Reserve Fund created pursuant to Section 27-103-203.



§ 27-103-209 - Reports on state budget system, privatization of government programs and services, and financial statements and fiscal control systems

(1) The Joint Legislative Budget Committee shall study and review the state budgeting system and make comparisons with and evaluations of other budgeting systems in use in other states. The study shall review financial and economic conditions and the associated performance of the budget systems. In reviewing the state budget system, the study shall include an analysis of budget preparation, data gathering and evaluation, development of budget recommendations, revenue forecasting, reporting of revenue collections, appropriation tracking and reporting and tax expenditure reporting.

The Joint Legislative Budget Committee shall file a report of its findings together with any recommendations with the Clerk of the House of Representatives and the Secretary of the Senate not later than December 15, 1992. The Joint Legislative Budget Committee shall utilize staff of the Legislative Budget Office, University Research Center, State Tax Commission and other agencies as necessary.

(2) The Joint Legislative Committee on Performance Evaluation and Expenditure Review shall prepare a report on privatization of government programs and services. The study shall analyze all areas of state government with the objective of identifying programs and services that can be performed by the private sector with lower cost or increased efficiency. Areas of privatization shall include, but not be limited to, contracting-out, competitive bidding and sale of assets. In determining and comparing the costs of performance between the private and public sectors, the actual costs incurred in engaging in the activity shall include the cost and value of labor, real estate, equipment, overhead and other direct expenses. Cost-benefit analysis of current and proposed regulations shall be included. Generally accepted accounting principles shall be followed. Input shall be solicited from representatives of the private sector. Recommendations shall be provided to the Legislature and the Governor by December 15, 1992.

(3) The Joint Legislative Committee on Performance Evaluation and Expenditure Review shall review the adequacy of financial statements of state government and fiscal control systems including legal authority and methodology of the agencies that prepare public financial statements and exercise control over state expenditures. The review shall focus on the SAAS accounting system and its development, implementation and benefits. A report by the committee on its findings shall be provided to the Legislature and the Governor by December 15, 1992.



§ 27-103-211 - Limit on legislative appropriation from General Fund

The total sum appropriated by the Legislature from the State General Fund for any fiscal year shall not exceed ninety-eight percent (98%) of the general fund revenue estimate for that fiscal year developed by the Department of Revenue and the University Research Center and adopted by the Joint Legislative Budget Committee, plus any unencumbered balances in general funds that will be available and on hand at the close of the then current fiscal year. The unencumbered balances in general funds that will be available and on hand at the close of the fiscal year shall not include projected amounts required to be deposited into the Working Cash-Stabilization Reserve Fund under Section 27-103-203. However, for fiscal years 2010, 2011, 2012, and 2015 only, the total sum appropriated by the Legislature from the State General Fund shall not exceed one hundred percent (100%) of the amount of the general fund revenue estimate for that fiscal year, plus any unencumbered balances in general funds that will be available and on hand at the close of the then current fiscal year.



§ 27-103-213 - Unencumbered cash balance in General Fund at the close of each fiscal year to be distributed to certain funds; order of distribution

(1) The unencumbered cash balance in the General Fund in the State Treasury at the close of each fiscal year shall be distributed to the Municipal Revolving Fund, the Working Cash-Stabilization Reserve Fund and the Capital Expense Fund in the manner provided in this section, except for fiscal year 2014 in which the unencumbered cash balance at the close of fiscal year 2014 shall be distributed as provided in subsection (4) of this section.

(2) (a) At the end of each fiscal year, the Director of the Department of Finance and Administration and the State Treasurer shall determine the extent of the unencumbered cash balance existing in the General Fund in the State Treasury.

(b) As used in this section, the term "unencumbered cash balance" or "unencumbered General Fund cash balance" means the amount in the State General Fund after deducting all appropriations and other expenditures. However, if the Legislature has authorized additional or deficit appropriations or transfers from the State General Fund for that fiscal year, those amounts shall be subtracted from the unencumbered cash balance in the General Fund before determining the amount available for distribution. The unencumbered General Fund cash balance shall not be determined until after August 31 of each year, and it shall not be made until the State Treasurer has received a certificate in writing from the Director of the Department of Finance and Administration, with notification to the Legislative Budget Office, showing the amount of the unencumbered General Fund cash balance.

(3) If any unencumbered General Fund cash balance is available for distribution under this section, the distribution of those funds shall be made by the Director of the Department of Finance and Administration in the following order:

(a) To the Municipal Revolving Fund, an amount equal to Seven Hundred Fifty Thousand Dollars ($ 750,000.00); however, if the amount of the unencumbered General Fund cash balance is less than Seven Hundred Fifty Thousand Dollars ($ 750,000.00), then the total amount of the unencumbered General Fund cash balance shall be distributed to the Municipal Revolving Fund.

(b) To the Working Cash-Stabilization Reserve Fund, the amount of the unencumbered General Fund cash balance not distributed under paragraph (a) until such time as the balance in the fund reaches Forty Million Dollars ($ 40,000,000.00).

(c) To remain in the State General Fund, an amount equal to one percent (1%) of the General Fund appropriations for the fiscal year that the unencumbered General Fund cash balance represents; however, if the amount of the unencumbered General Fund cash balance after the distributions are made under paragraphs (a) and (b) is less than one percent (1%) of the General Fund appropriations, then the total amount of the unencumbered General Fund cash balance not distributed under paragraphs (a) and (b) shall remain in the State General Fund. For the purposes of this paragraph (c), the appropriations for the fiscal year shall be the total amount contained in the actual appropriation bills passed by the Legislature.

(d) To the Working Cash-Stabilization Reserve Fund, fifty percent (50%) of the amount of the unencumbered General Fund cash balance after the distributions are made under paragraphs (a), (b) and (c), not to exceed seven and one-half percent (7-1/2%) of the General Fund appropriations for the fiscal year that the unencumbered General Fund cash balance represents. For the purposes of this paragraph (d), the appropriations for the fiscal year shall be the total amount contained in the actual appropriation bills passed by the Legislature.

(e) To the Capital Expense Fund, any remaining amount of the unencumbered General Fund cash balance after the distributions are made under paragraphs (a), (b), (c) and (d).

(4) For fiscal year 2014, if any unencumbered General Fund cash balance is available for distribution under this section at the close of the fiscal year, the distribution of those funds shall be made by the Director of the Department of Finance and Administration in the following order:

(a) To the Municipal Revolving Fund, an amount equal to Seven Hundred Fifty Thousand Dollars ($ 750,000.00); however, if the amount of the unencumbered General Fund cash balance is less than Seven Hundred Fifty Thousand Dollars ($ 750,000.00), then the total amount of the unencumbered General Fund cash balance shall be distributed to the Municipal Revolving Fund.

(b) To the Working Cash-Stabilization Reserve Fund, the amount of the unencumbered General Fund cash balance not distributed under paragraph (a) until such time as the balance in the fund reaches Forty Million Dollars ($ 40,000,000.00).

(c) To the Working Cash-Stabilization Reserve Fund, Two Hundred Eighty-six Million Nine Hundred Fifty-nine Thousand Seven Hundred Ninety-eight Dollars ($ 286,959,798.00) of the amount of the unencumbered General Fund cash balance after the distributions are made under paragraphs (a) and (b), not to exceed seven and one-half percent (7-l/2%) of the General Fund appropriations for the fiscal year that the unencumbered General Fund cash balance represents; however, if the amount of the unencumbered General Fund cash balance is less than Two Hundred Eighty-six Million Nine Hundred Fifty-nine Thousand Seven Hundred Ninety-eight Dollars ($ 286,959,798.00), then the total amount of the unencumbered General Fund cash balance after the distributions are made under paragraphs (a) and (b) shall be distributed to the Working Cash-Stabilization Reserve Fund. For the purposes of this paragraph (c), the appropriations for the fiscal year shall be the total amount contained in the actual appropriation bills passed by the Legislature.

(d) To the Capital Expense Fund, any remaining amount of the unencumbered General Fund cash balance after the distributions are made under paragraphs (a), (b) and (c).






BUDGET CONTINGENCY AND CAPITAL EXPENSE FUNDS

§ 27-103-301 - Budget Contingency Fund created

There is created in the State Treasury a special fund to be known as the Budget Contingency Fund, into which shall be deposited any funds designated for deposit therein by law. All funds in the Budget Contingency Fund shall be available for appropriation by the Legislature.



§ 27-103-303 - Capital Expense Fund created; purposes

(1) There is created in the State Treasury a special fund, separate and apart from any other fund, to be designated the Capital Expense Fund.

(2) The Capital Expense Fund shall not be considered as a surplus or available funds when adopting a balanced budget as required by law. The State Treasurer shall invest all sums in the Capital Expense Fund not needed for the purposes provided for in this section in certificates of deposit, repurchase agreements and other securities as authorized in Section 27-105-33(d) or 7-9-103, as the State Treasurer may determine to yield the highest market rate available. Interest earned on this fund shall be deposited by the State Treasurer into the State General Fund.

(3) The Capital Expense Fund shall be used for capital expense needs, repair and renovation of state-owned properties and specific projects authorized by the Legislature. The Legislature shall designate those capital expense projects, repair and renovation projects and other authorized projects in an appropriation act passed by the Legislature, which shall direct the Director of the Department of Finance and Administration to administer the projects.

(4) In addition to the purposes specified in subsection (3) of this section, the Capital Expense Fund shall be used to provide funds for emergency repairs on state-owned buildings, upon requisition of the Director of the Department of Finance and Administration. Whenever the director determines that funds are immediately needed for emergency repairs on state-owned buildings, he shall requisition the funds needed from the Capital Expense Fund, which shall be subject to the limitations set forth in this subsection. At the same time he makes the requisition, the director shall notify the Lieutenant Governor, the Speaker of the House of Representatives, the respective Chairmen of the Senate Appropriations Committee, the Senate Finance Committee, the House Appropriations Committee and the House Ways and Means Committee and the Legislative Budget Office of his determination of the need for the funds, the amount that he has requisitioned and where the funds will be used. If the amount requisitioned is available in the Capital Expense Fund, is not allocated for any specific projects as authorized in subsection (3) of this section and is within the limitations set forth below in this subsection, then the director may escalate the budget of the Bureau of Building, Grounds and Real Property Management to use the full amount of the requisitioned funds for the emergency repairs, and transfer that amount to the bureau for that purpose. If the amount requisitioned is more than the amount available in the Capital Expense Fund or above the limitations set forth below in this subsection, then the director may escalate the budget of the bureau to use the amount that is available within the limitations for the emergency repairs, and transfer that amount to the bureau for that purpose. The maximum amount that may be transferred from the Capital Expense Fund to the bureau for any single emergency shall be Five Hundred Thousand Dollars ($ 500,000.00), and the maximum amount that may be transferred to the bureau for all emergencies during any fiscal year shall be Two Million Dollars ($ 2,000,000.00).

(5) Funds deposited in the Capital Expense Fund shall be used only for the purposes specified in this section, and as long as the provisions of this section remain in effect, no other expenditure, appropriation or transfer of funds in the Capital Expense Fund shall be made except by act of the Legislature making specific reference to the Capital Expense Fund as the source of those funds.

(6) Unexpended funds in the Capital Expense Fund at the end of a fiscal year shall not lapse into the State General Fund but shall remain in the fund for use under this section.

(7) In fiscal year 2009, the provisions of this section shall not be applicable until the Working Cash-Stabilization Fund, created in Section 27-103-203, balance has reached a level of funding that is seven and one-half percent (7- 1/2%) of the General Fund appropriations for such fiscal year.









Chapter 104 - STATE FISCAL AFFAIRS

IN GENERAL

§ 27-104-1 - Department of Finance and Administration to be State Fiscal Management Board; agencies to file reports; Department to study creation, abolition or consolidation of agencies and departments

The Department of Finance and Administration shall be the Fiscal Management Board and shall retain all powers and duties granted by law to the Fiscal Management Board. Wherever the term "Fiscal Management Board" appears in any law the same shall mean the Department of Finance and Administration. The Executive Director of the Department of Finance and Administration may assign to the appropriate division or divisions such powers and duties as deemed appropriate to carry out the department's lawful functions.

All general fund agencies shall file a monthly report of receipts, disbursements, assets, liabilities, encumbrances, and fund balances with the Department of Finance and Administration on or before the fifteenth day of the succeeding month. The reports must contain such information and in such form as shall be required by the department. Special fund agencies may be required to file monthly operating statements or reports, or such agencies may be required to file quarterly or annual reports. The determination of the type of reports and the periods to be covered by such reports shall be determined by the Department of Finance and Administration.

The Department of Finance and Administration shall make continuous and careful study of all state agencies and departments and it may make recommendations to the State Legislature for abolition or consolidation or creation of state agencies and departments.



§ 27-104-3 - Powers and duties of Department of Finance and Administration

In addition to other powers and duties prescribed by statute, the Department of Finance and Administration shall have the following powers and duties, with regard to fiscal management:

(a) Provide direct technical assistance and training to state agencies and departments in implementing generally accepted accounting principles, in preparing financial statements as required by law, and in management and executive development.

(b) Provide temporary administrative services in financial accounting and public administration to any state agency, department or institution upon request of the governing board of the state agency, department or institution.

(c) Prepare and issue a comprehensive reference manual or manuals of policies and procedures for each state agency and department to use, which may include chapters on purchasing, personnel, payroll, travel, chart of accounts, fund classifications, receipts, warrants, expenditures, fixed assets, property inventory, and maintaining financial records and preparing financial reports as required and prescribed by law. The manual shall be revised on a continuing basis. The manual shall be prepared and revised in consultation with the State Auditor's office.

(d) Provide assistance to any state agency, department or institution in collecting a fee or other valid obligation that another agency, department or institution has failed to pay to it. For purposes of this paragraph, the agency, department or institution seeking to collect the funds shall be referred to as the "creditor agency," and the agency, department or institution that has not paid the creditor agency shall be referred to as the "delinquent agency." A valid obligation may be evidenced by an invoice or any other documentation as may be required by the Department of Finance and Administration, hereinafter referred to as the department. A creditor agency may request assistance from the department, and the department may require the creditor agency to furnish detailed information regarding the obligation. Upon determining that the delinquent agency owes the creditor agency a specific amount, the State Fiscal Officer shall pay to the creditor agency that amount out of any funds in the State Treasury to the credit of the delinquent agency. The State Fiscal Officer shall notify the creditor agency and the delinquent agency of the total amount of funds transferred. Either agency may appeal the transfer of funds or the failure to transfer funds, under rules and regulations promulgated by the department and approved by the Office of the State Auditor. The Department of Finance and Administration shall report any actions taken under this paragraph (d) to the Chairmen of the Appropriations Committees of the House of Representatives and the Senate on a quarterly basis.



§ 27-104-4 - Preparation of annual financial statements by each state agency; consolidated report

(1) Each state agency shall prepare annual financial statements at such times as required by the State Fiscal Officer. The statements shall be in accordance with generally accepted accounting principles. The State Fiscal Officer, in consultation with the State Auditor, shall prescribe rules and regulations to implement and specify the records, procedures and accounting systems necessary to carry out the provisions of this section.

(2) The State Fiscal Officer shall combine the financial statements of the various state agencies into a comprehensive annual financial report for the State of Mississippi and shall provide it to the State Auditor by September 30 of each year for postauditing. This report, together with the State Auditor's opinion on the financial statements, shall be published as the official financial statement of the state in accordance with Section 115 of the Mississippi Constitution, and it or comparable condensed version shall be distributed to the Governor, other state officials, members of the Legislature and other interested persons. The comprehensive annual financial report shall be prepared in accordance with generally accepted accounting principles, shall be audited by the State Auditor's office in accordance with generally accepted auditing standards, and shall be published within six (6) months after the June 30 close of each fiscal year.

(3) Within twelve (12) months of the June 30 close of each fiscal year, the State Auditor's Office shall publish the State Auditor's statements on internal control systems and on compliance with federal grant requirements and with applicable state and federal laws, that conforms to the requirements of the Single Audit Act of 1984 for audit coverage of state and federal funds received by all state agencies.



§ 27-104-5 - Executive Director of department; salary; bond; powers and duties

(1) The Executive Director of the Department of Finance and Administration shall receive an annual salary to be set by the State Personnel Board, unless otherwise provided for by law. He shall devote his full time to the office and shall not pursue any other business or occupation or hold any other office of profit. The executive director (a) shall be a certified public accountant; or (b) shall possess a master's degree in business, public administration or a related field; or (c) shall have at least ten (10) years' experience in fiscal management in the private or public sector and a minimum of five (5) years' experience in a high-level management position with a documented record of management. Said qualifications shall be certified by the State Personnel Board.

The executive director shall execute a bond in some surety company authorized to do business in the state, to be approved by the Governor, and filed in the Office of the Secretary of State in the penal sum of One Hundred Thousand Dollars ($ 100,000.00), conditioned for the faithful and impartial discharge of the duties of his office. The premium on such bond shall be paid as provided by law out of funds appropriated to the Department of Finance and Administration.

(2) The executive director shall have the following powers and responsibilities:

(a) Employment of such professional, administrative, stenographic, secretarial, clerical and technical assistance as may be necessary to perform the duties and responsibilities of the department subject to the rules and regulations of the State Personnel Board;

(b) Developing accurate and timely revenue forecasts;

(c) Allotting appropriated funds consistent with agency appropriations;

(d) Prescribing and implementing an accounting system using generally accepted accounting principles;

(e) From and after October 1, 1986, preaudit and payment of funds which shall be in accordance with all laws and regulations;

(f) Development and implementation of fiscal management training;

(g) Development of short- and long-range planning pertaining to matters of revenue forecasting;

(h) Providing assistance and expertise to state agency and institution governing bodies or other agency management, pursuant to Section 27-104-3;

(i) Cooperation and coordination with the State Auditor, State Treasurer, Commissioner of Revenue, University Research Center and the Mississippi Legislature on all matters pertaining to the fiscal matters of Mississippi state government; and

(j) The authority to establish training courses in programs for the personnel of the various governmental entities under the jurisdiction of the department. The training courses and programs shall include, but not be limited to, topics on internal control of funds, governmental accounting and financial reporting, internal auditing, and budgeting. The executive director is authorized to charge a fee from the participants of these courses and programs, which fee shall be deposited into a special fund created for these deposits. State and local governmental entities are authorized to pay such fee, and any travel expenses, out of their general funds or any available funds from which such payment is not prohibited by law.



§ 27-104-6 - Executive Director to be State Fiscal Officer

The Executive Director of the Department of Finance and Administration shall be the State Fiscal Officer and shall carry out all powers and duties assigned to the State Fiscal Officer and wherever the term "State Fiscal Officer" appears in any law the same shall mean Executive Director of the Department of Finance and Administration.



§ 27-104-7 - Creation of public procurement review board; quorum; meetings; support personnel; powers and duties

(1) There is created within the Department of Finance and Administration the Public Procurement Review Board, which shall be composed of the Executive Director of the Department of Finance and Administration, the head of the Office of Budget and Policy Development and an employee of the Office of General Services who is familiar with the purchasing laws of this state. The Executive Director of the Department of Finance and Administration shall be chairman and shall preside over the meetings of the board. The board shall annually elect a vice chairman, who shall serve in the absence of the chairman. No business shall be transacted, including adoption of rules of procedure, without the presence of a quorum of the board. Two (2) members shall be a quorum. No action shall be valid unless approved by the chairman and one (1) other of those members present and voting, entered upon the minutes of the board and signed by the chairman. The board shall meet on a monthly basis and at any other time when notified by the chairman. Necessary clerical and administrative support for the board shall be provided by the Department of Finance and Administration. Minutes shall be kept of the proceedings of each meeting, copies of which shall be filed on a monthly basis with the Legislative Budget Office.

(2) The Public Procurement Review Board shall have the following powers and responsibilities:

(a) Approve all purchasing regulations governing the purchase or lease by any agency, as defined in Section 31-7-1, of commodities and equipment, except computer equipment acquired pursuant to Sections 25-53-1 through 25-53-29;

(b) Adopt regulations governing the approval of contracts let for the construction and maintenance of state buildings and other state facilities;

(c) Adopt regulations governing any lease or rental agreement by any state agency or department, including any state agency financed entirely by federal funds, for space outside the buildings under the jurisdiction of the Department of Finance and Administration. These regulations shall require each agency requesting to lease such space to provide the following information that shall be published by the Department of Finance and Administration on its website: the agency to lease the space; the terms of the lease; the approximate square feet to be leased; the use for the space; a description of a suitable space; the general location desired for the leased space; the contact information for a person from the agency; the deadline date for the agency to have received a lease proposal; any other specific terms or conditions of the agency; and any other information deemed appropriate by the Division of Real Property Management or the Public Procurement Review Board;

(d) Adopt, in its discretion, regulations to set aside at least five percent (5%) of anticipated annual expenditures for the purchase of commodities from minority businesses; however, all such set-aside purchases shall comply with all purchasing regulations promulgated by the department and shall be subject to all bid requirements. Set-aside purchases for which competitive bids are required shall be made from the lowest and best minority business bidder; however, if no minority bid is available or if the minority bid is more than two percent (2%) higher than the lowest bid, then bids shall be accepted and awarded to the lowest and best bidder. However, the provisions in this paragraph shall not be construed to prohibit the rejection of a bid when only one (1) bid is received. Such rejection shall be placed in the minutes. For the purposes of this paragraph, the term "minority business" means a business which is owned by a person who is a citizen or lawful permanent resident of the United States and who is:

(i) Black: having origins in any of the black racial groups of Africa;

(ii) Hispanic: of Mexican, Puerto Rican, Cuban, Central or South American, or other Spanish or Portuguese culture or origin regardless of race;

(iii) Asian American: having origins in any of the original peoples of the Far East, Southeast Asia, the Indian subcontinent, or the Pacific Islands;

(iv) American Indian or Alaskan Native: having origins in any of the original peoples of North America; or

(v) Female;

(e) In consultation with and approval by the Chairmen of the Senate and House Public Property Committees, approve leases, for a term not to exceed eighteen (18) months, entered into by state agencies for the purpose of providing parking arrangements for state employees who work in the Woolfolk Building, the Carroll Gartin Justice Building or the Walter Sillers Office Building.

(3) No member of the Public Procurement Review Board shall use his official authority or influence to coerce, by threat of discharge from employment, or otherwise, the purchase of commodities or the contracting for public construction under this chapter.

(4) Notwithstanding any other laws or rules to the contrary, the provisions of subsection (2) of this section shall not be applicable to the Mississippi State Port Authority at Gulfport.



§ 27-104-8 - Commission on Public Procurement Codes

There is created the Commission on Public Procurement Codes. There shall be seven (7) members of this commission who shall be appointed by the Governor with the advice and consent of the Senate. No less than four (4) members of this commission shall be representatives of public institutions, the construction industry and other interested groups. The length of the terms which the members shall serve shall be set by the Governor. This commission shall develop a proposed public procurement code or statutes which will provide uniform procedures for the bidding and awarding of contracts for all agencies, departments, offices, divisions, bureaus, commissions, boards or institutions of the state or any instrumentality thereof and any county, municipality or other political subdivision of the state or any instrumentality thereof. The proposed procurement code shall also address all aspects of the public contract procurement process, including but not limited to, bidding procedures, the basis for bid acceptance and challenge and contract formation.



§ 27-104-9 - Submission of agency operating budget

After appropriations have been passed into law, but prior to the start of the fiscal year, agencies shall submit to the State Fiscal Officer an operating budget in a format specified by him. The State Fiscal Officer, acting through the Bureau of Budget and Fiscal Management, shall review the operating budgets to insure they are in compliance with the appropriation and return them to the agencies. A copy of the approved operating budget shall be used for authorizing the expenditure of funds appropriated through the allotment process.



§ 27-104-11 - Expenditures by agency

No general or special funds received under state law, except those for the legislature, or those made available for a special or particular purpose with the intention that they shall or may be expended immediately, shall be available for expenditure by the agency entitled thereto until estimates of the amount required for the agency shall have been submitted to and approved by the state fiscal officer, with copies of such estimates to be furnished to the legislative budget office.



§ 27-104-13 - Revision of budget estimates for and reduction of funding allocations to general-fund and special-fund agencies and for "administration and other expenses" budget of Mississippi Department of Transportation; general fund revenue estimate to be adopted by Legislative Budget Office by sine die adjournment; transfers to General Fund

(1) The State Fiscal Officer may disapprove or reduce and revise the estimates of general funds and state-source special funds for any general fund or special fund agency and for the "administration and other expenses" budget of the Mississippi Department of Transportation, in an amount not to exceed five percent (5%), if at any time he finds that funds will not be available within the period for which the budget is drawn, or if at any time he finds that the requested expenditures, or any part thereof, are not authorized by law, and that action shall be reported to the Legislative Budget Office.

The State Fiscal Officer may, upon his determination of need based upon a finding that funds will not be available within the period for which the budget is drawn, transfer funds as provided in Section 27-103-203, from the Working Cash-Stabilization Reserve Fund to the General Fund to supplement the general fund revenue.

If the estimates of general funds and state-source special funds of all general fund and special fund agencies and of the "administration and other expenses" budget of the Mississippi Department of Transportation have been reduced by five percent (5%), additional reductions may be made, but shall consist of a uniform percentage reduction of general funds and state-source special funds to all general fund and special fund agencies and to the "administration and other expenses" budget of the Mississippi Department of Transportation.

Any state-source special funds reduced under the provisions of this subsection (1) shall be transferred to the State General Fund upon requisitions for warrants signed by the respective agency head, and the transfer shall be made within a reasonable period to be determined by the State Fiscal Officer.

The provisions of this subsection (1) authorizing the State Fiscal Officer to disapprove or reduce and revise the estimates of general funds and state-source special funds for the "administration and other expenses" budget of the Mississippi Department of Transportation shall be suspended during the period from June 30, 2009, through June 30, 2010.

(2) The Department of Revenue and University Research Center, utilizing all available revenue forecast data, shall annually develop a general fund revenue estimate to be adopted by the Legislative Budget Office as of the date of sine die adjournment. If, at the end of October, or at the end of any month thereafter of any fiscal year, the revenues received for the fiscal year fall below ninety-eight percent (98%) of the Legislative Budget Office general fund revenue estimate at the date of sine die adjournment, the State Fiscal Officer shall reduce allocations of general funds and state-source special funds to general fund and special fund agencies and to the "administration and other expenses" budget of the Mississippi Department of Transportation, in an amount necessary to keep expenditures within the sum of actual general fund receipts, including any transfers to the General Fund from the Working Cash-Stabilization Reserve Fund for the fiscal year.

The State Fiscal Officer may, upon his determination of need based on the revenue shortfall, transfer funds as provided in Section 27-103-203 from the Working Cash-Stabilization Reserve Fund to the General Fund to supplement the general fund revenue. State-source special funds in an amount equal to any reduction made under the provisions of this subsection (2) shall be transferred to the State General Fund upon requisitions for warrants signed by the respective agency head, and the transfer shall be made within a reasonable period to be determined by the State Fiscal Officer.

No agency's allocation shall be reduced in an amount to exceed five percent (5%); however, if the allocations of general funds and state-source special funds to all general fund and special fund agencies and to the "administration and other expenses" budget of the Mississippi Department of Transportation have been reduced by five percent (5%), any additional reductions required to be made under this subsection (2) shall consist of a uniform percentage reduction of general funds and state-source special funds to all general fund and special fund agencies and to the "administration and other expenses" budget of the Mississippi Department of Transportation. Any receipt from loans authorized by Sections 31-17-101 through 31-17-123 shall not be included as revenue receipts.

The State Fiscal Officer shall immediately send notice of any action taken under authority of this subsection (2) to the Legislative Budget Office.

The provisions of this subsection (2) requiring the State Fiscal Officer to reduce allocations of general funds and state-source special funds to general fund and special fund agencies and to the "administration and other expenses" budget of the Mississippi Department of Transportation shall be suspended during the period from June 30, 2009, through June 30, 2010.

(3) For the purpose of this section, the term "state-source special funds" means any special funds in any agency derived from any source, but shall not include the following special funds: special funds derived from federal sources, from local or regional political subdivisions, from agricultural commodity assessments, or from donations; special funds derived from additional fees paid for the issuance of distinctive motor vehicle license tags or plates authorized under the provisions of Chapter 19, Title 27, Mississippi Code of 1972; special funds held in a fiduciary capacity for the benefit of specific persons or classes of persons; special funds of the Mississippi Veterans Affairs Board that are paid to the board by the veteran residents of state veterans homes to fund their monthly expenses at the state veterans homes; self-generated special funds of the state institutions of higher learning or the state community or junior colleges; special funds of Mississippi Industries for the Blind, the State Port at Gulfport, Yellow Creek Inland Port, Pat Harrison Waterway District, Pearl River Basin Development District, Pearl River Valley Water Management District, Tombigbee River Valley Water Management District, Yellow Creek Watershed Authority, or Coast Coliseum Commission; special funds of the Department of Wildlife, Fisheries and Parks and the Department of Marine Resources derived from the issuance of hunting or fishing licenses; and special funds generated by agencies whose primary function includes the establishment of standards and the issuance of licenses for the practice of a profession within the State of Mississippi.



§ 27-104-14 - Rescission or restoration of reductions or revisions of estimates or allocations of general funds

The Governor or the Department of Finance and Administration shall not rescind or restore any reductions or revisions of estimates or allocations of general funds or state-source special funds made by the Governor or the Department of Finance and Administration under the provisions of Section 27-104-13 or Section 31-17-123 during fiscal year 2011 or any fiscal year thereafter.



§ 27-104-15 - Hearings as to revision of agency budget estimates

If the State Fiscal Officer shall so delay approval of the estimate for any agency, or if they shall so reduce and revise the estimate of any agency, in a manner which in the judgment of the executive head of such agency jeopardizes the effectiveness and efficient operation of said agency, a hearing shall be afforded by the State Fiscal Officer to the executive head of any such agency. The Legislative Budget Committee shall be notified of such hearings and the committee or its members may attend such hearings in order to give it adequate information on which to base any recommendations it may desire to submit to the Legislature.



§ 27-104-17 - Allotment period; time for filing of budget estimates; restriction of agency expenditures; special reserve funds; emergency measures; prior approval required to hire certain retired employees under contract

(1) An allotment period shall be one-half (1/2) of twelve (12) months, and expenditure one-half (1/2) of the appropriated amount, unless otherwise specified in the appropriation bill or justified by the agency to the Department of Finance and Administration, and the first allotment period shall commence on July 1. Estimates shall be filed with the Department of Finance and Administration not later than the first day of the month preceding the beginning period.

The Department of Finance and Administration may, in its discretion, restrict an agency to a monthly allotment period when it becomes evident that an agency's rate of expenditure to date indicates this restriction will be necessary to prevent depletion of its appropriation prior to the close of the fiscal year or when the condition of the State General Fund requires monthly monitoring and control of the rate of General Fund expenditures.

(2) Unless otherwise specified in the agency appropriation bill, in the event any emergency or unforeseen circumstances shall arise, the agency head may authorize increases in major objects of expenditure within each specific budget within each appropriation bill in total amounts not to exceed ten percent (10%) of the appropriated amount of each object, provided that other major objects of expenditure are decreased by a corresponding dollar amount. Except as otherwise authorized in Section 7-5-39, no transfers shall be authorized which increase or decrease the major object of expenditure "Salaries, Wages and Fringe Benefits," or which increase the major object of expenditure "Capital Outlay -- Equipment." The agency head shall submit written justification for the transfer to the Legislative Budget Office, the Department of Finance and Administration, and the State Auditor, on or before the fifteenth of the month prior to the effective date of the transfer. The transfer shall be effective the first working day of the month following timely submissions required herein. In cases of extreme hardship, certified in writing by the agency head and submitted with timely submissions required herein, the Executive Director of the Department of Finance and Administration, in his discretion, may authorize an earlier effective date for the transfer.

(3) No former employee who is receiving State of Mississippi retirement benefits shall be hired under contract for an amount exceeding Twenty Thousand Dollars ($ 20,000.00) a year without prior approval by an agency's proper governing board or authority. Upon approval of such contracts a written report shall be submitted detailing the cost and need of such contract services to the Chairmen and members of the Senate and House Appropriations Committees.



§ 27-104-19 - Availability of funds after approval of operating budget

Except as otherwise authorized in Section 7-5-39, when an operating budget has been approved, the amount approved shall be available and shall constitute the maximum of obligations or indebtedness which may be incurred by the agency for any purpose during the allotment period to be paid from such funds.



§ 27-104-21 - Application for federal funds; expenditure of funds

(1) All general and special fund agencies shall, upon making application for federal funds, forward a summary of such applications to the Legislative Budget Office. The Legislative Budget Office shall have an opportunity to review such applications and make its comments thereon to the Executive Director of the Department of Finance and Administration and the state agency making application. Unless otherwise specified in the appropriation bill, the Executive Director of the Department of Finance and Administration shall have the authority to approve escalations in a budget using one hundred percent (100%) federal money.

(2) New employee positions funded one hundred percent (100%) by or from federal funds may be authorized by the Executive Director of the Department of Finance and Administration subject to the rules and regulations of the State Personnel Board. No federal funds may be expended for programs or activities other than those which have been authorized by act of the Legislature or which are encompassed by a state agency's program structure as provided by law. The Executive Director of the Department of Finance and Administration shall immediately send notice of the approval of such budget escalation to the Legislative Budget Office. The Executive Director of the Department of Finance and Administration shall ensure that the Legislative Budget Office receives timely, detailed and accurate information about the amount and use of federal funds by state agencies.

(3) The Department of Finance and Administration shall require, by rule and regulation, that each agency receiving federal funds shall apply for federal reimbursement for state central services costs in accordance with Office of Management and Budget Circular A-21 or A-87, which reimbursement shall be deposited directly into the Statewide Cost Allocation Fund, which is hereby established within the State Treasury. An agency's failure to timely apply for such reimbursement shall be condition sufficient to authorize the Department of Finance and Administration to transfer an amount equal to not less than fifty percent (50%) nor more than one hundred percent (100%) of the total amount designated to such agency in the applicable fixed cost agreement of the state central service cost allocation plan. These funds shall be transferred from any available funds within such agency into the Statewide Cost Allocation Fund upon execution of a requisition for issuance of warrant by the Executive Director of the Department of Finance and Administration. Any funds on hand in said Statewide Cost Allocation Fund at the end of the fiscal year shall lapse into the State General Fund.



§ 27-104-23 - Records and accounts; reports

The State Auditor and from and after July 1, 1986, the State Fiscal Officer, shall maintain his records and accounts in such a manner that, insofar as funds paid from the State Treasury are concerned, only the amounts approved by the State Fiscal Officer or authorized in the agency appropriation bill shall be available for expenditure during any allotment period by the state agency entitled thereto. The State Auditor, or the State Fiscal Officer, as the case may be, shall be liable on his official bond for any failure on his part to fully comply with the provisions of this section.

It shall be the duty of any officer or employee of any state agency who is clothed with the authority to make purchases or obligations or incur expenses to keep records of such purchases, obligations, or expenses incurred by him, and such purchases, obligations, or expenses incurred shall be entered upon the records the day they are made. No such purchases, obligations, or expenses shall be incurred after June 30 of the then fiscal year which would encumber funds appropriated for the fiscal year just ending. It shall be the duty of each agency coming within the purview of Sections 27-103-101 through 27-103-139 and 27-104-1 through 27-104-29 to submit, on or before July 15, a statement on a form prepared and furnished by the State Fiscal Officer, showing a detailed list of all encumbrances outstanding as of the close of the preceding fiscal year, together with purchase order numbers and such other information as the State Fiscal Officer may require.



§ 27-104-25 - Responsibility for obligations or indebtedness incurred in name of agency; limitations on obligations or indebtedness; payment of claims from prior fiscal year

(1) The executive head and business manager of each state agency shall be responsible for all obligations or indebtedness incurred in the name of the agency, or by any employee for them when incurred by such employee acting within the scope of his employment.

(2) No obligations or indebtedness shall be incurred by any such person during any allotment period in excess of the amount of the estimate approved by the Department of Finance and Administration or in the agency appropriation bill.

If a claim arising from orders for goods or services from the prior fiscal year is presented within one (1) year and (a) the payment of a claim does not cause an agency to exceed the amount of its prior year budget estimate as approved by the Department of Finance and Administration or its appropriation bill, and (b) sufficient funds remain in the current fiscal year's allotment to pay the claim, the State Treasurer, upon approval of the claim by the Department of Finance and Administration, shall draw a warrant in payment of the claim.

(3) Contractual obligations, such as salary contracts, shall be considered as incurred within the fiscal period in which they are to be paid, and are to be encumbered against funds to be available in that fiscal period, and shall include appropriate cancellation clauses in the event the anticipated revenues from which they are to be paid do not become available.

(4) Agencies having special funds, as defined in Section 27-103-103, shall not incur obligations or indebtedness against such special funds in an amount in excess of revenues actually anticipated and budgeted.

(5) If obligations or indebtedness shall be incurred contrary to the provisions hereof, then neither the State of Mississippi nor the agency shall have any liability therefor, and the person, firm or corporation to whom the obligation or indebtedness is due may recover the amount of the obligation or indebtedness and twenty-five percent (25%) of the amount as liquidated damages from the responsible officers, either personally or upon their official bonds, either severally or jointly.



§ 27-104-27 - Application of provisions to funds granted or allotted under act of Congress; exemption of agency; exceptions

Notwithstanding anything in Sections 27-103-101 through 27-103-139 and 27-104-1 through 27-104-29 contained, the same shall not be construed to apply to any agency supported wholly by funds granted or allotted under any act of Congress. The State Auditor of Public Accounts and after July 1, 1986, the State Fiscal Officer shall determine which special fund accounts in the State Treasury require an appropriation act and request an appropriation for such special fund accounts. For all other special fund accounts, the State Auditor of Public Accounts, or the State Fiscal Officer after July 1, 1986, shall certify that such accounts do not require an appropriation. The Legislative Budget Office shall recommend an appropriation for each special fund account existing in the State Treasury so certified as requiring an appropriation, unless exempted as hereinafter provided. In the event the Legislative Budget Committee and the State Fiscal Officer find that any state agency should not be included under the provisions of Sections 27-103-101 through 27-103-139 and 27-104-1 through 27-104-29, then the said committee and officer may, in their discretion, exempt said state agency from the provisions thereof. Sections 27-103-101 through 27-103-139 and 27-104-1 through 27-104-29 shall not apply to funds collected and disbursed by a state agency created and existing under the provisions of Sections 73-3-101 through 73-3-169. Sections 27-103-101 through 27-103-139 and 27-104-1 through 27-104-29 shall not apply to funds deposited into the special fund created pursuant to Section 45-9-101, the special fund created pursuant to Section 69-37-39, the special fund created pursuant to Section 1 of Chapter 521, Laws of 1999, the special fund created pursuant to Section 31-17-127, the special fund created pursuant to Section 65-1-110 or the special fund created pursuant to Section 27-7-22.31.

The State Fiscal Officer shall not promulgate or attempt to enforce any rule, order or regulation which is not in accordance with the provisions of a legally executed trust indenture agreement, nor shall Sections 27-103-101 through 27-103-139 and 27-104-1 through 27-104-29 be construed to apply to funds collected and disbursed by a state agency under Sections 65-33-45 and 65-33-47.



§ 27-104-29 - Injunctive action by attorney general

(1) The Legislative Budget Office or the State Fiscal Officer may request and the Attorney General is authorized, upon receipt of such request, to bring an injunctive action against any special-fund agency failing to comply with the terms of Sections 27-103-101 through 27-103-139 and 27-104-1 through 27-104-29.

(2) Such injunctive action by the Attorney General may be either a mandatory injunction to force the filing of the required budget or a prohibitory injunction to prevent the special-fund agency from engaging in further business or other activities until such time as the terms of Sections 27-103-101 through 27-103-139 and 27-104-1 through 27-104-29 have been complied with.



§ 27-104-31 - Powers and duties of Executive Director of the Department of Finance and Administration acting through insurance division

(1) The State Fiscal Officer shall have the following powers and duties, acting through the Insurance Division:

(a) To implement and administer a comprehensive risk management program for all state agencies including, but not limited to, the areas of liability insurance and workers' compensation insurance;

(b) To coordinate and administer the Employment Compensation Revolving Fund for state agencies as directed in Section 71-5-359;

(c) To coordinate and administer the liability plans authorized in Section 11-46-17;

(d) To coordinate and administer the workers' compensation plan for state agencies as a self-insured program and to determine the feasibility of other self-insured programs for state agencies;

(e) To require of state agencies premium payments or contributions to self-insurance funds, or both, necessary to meet the obligations created by the comprehensive risk management program. Such self-insurance fund created shall be maintained as separate special funds in the State Treasury or in authorized bank accounts. Such funds as required shall be used to pay claims under the workers' compensation self-insurance fund. All such funds shall be exempt from the appropriation process. All interest earned from the investment of monies in the funds shall be credited to the appropriate special fund. Monies remaining in such special funds at the end of the fiscal year shall not lapse into the State General Fund;

(f) To promulgate and adopt rules and regulations necessary to effect the provisions of a comprehensive risk management program;

(g) To pay such administrative costs necessary to insure the successful operation of each program administered by the insurance division. Such administrative costs shall include the operating expenses of the division. Each program shall be assessed their proportionate share of those operating expenses; and

(h) To provide administrative support to the board as defined in Section 25-15-3.

(2) The State Fiscal Officer shall not have the power or authority to request that bonds be issued or any funds borrowed in order to implement a comprehensive risk management program or plan of self-insurance for the state, or any of its political subdivisions, or to contribute to the Tort Claims Fund.



§ 27-104-33 - Payment by credit card, charge card, debit card, or other form of electronic payment of amounts owed to state agencies

The State Department of Finance and Administration shall establish policies that allow the payment of various fees and other accounts receivable to state agencies, and the payment for retail merchandise sold by state agencies, by credit cards, charge cards, debit cards and other forms of electronic payment in the discretion of the department. Any fees or charges associated with the use of such electronic payments shall be assessed to the user of the electronic payment as an additional charge for processing the electronic payment, so that the user will pay the full cost of using the electronic payment.

Agencies, with the approval of the Department of Finance and Administration, may bear the full cost of processing such electronic payments if the agency can demonstrate to the department's satisfaction that they are able to assume these costs and provide the related service for the same or lesser cost. However, state agencies may bear the full cost of processing such electronic payments for retail merchandise sold by state agencies.






REVENUE MAXIMIZATION CONTRACTS

§ 27-104-81 - Revenue maximization contracts; indemnification provision required

(1) For the purpose of this section:

(a) "Agency" means any agency, department, institution or officer of the State of Mississippi.

(b) "Revenue maximization contract" means a contract or other agreement between an agency and a person or entity under which the person or entity will seek to maximize federal funds for the use of the agency.

(2) If an agency enters into a revenue maximization contract with a person or entity after June 30, 2001, the contract must contain an indemnification provision that holds the person or entity liable to the state for reimbursement of the amount of federal funds that the state may be required to repay to the federal government as a result of any actions taken under the contract by the person or entity on behalf of the agency, or any actions taken by the agency as recommended by the person or entity, up to the amount that the person or entity received from the agency under the contract.

(3) If a revenue maximization contract entered into after June 30, 2001, does not contain the indemnification provision required by subsection (2) of this section, the indemnification requirement of subsection (2) shall be considered to be part of the contract by operation of law.






DEPARTMENT OF FINANCE AND ADMINISTRATION

§ 27-104-101 - Creation and organization of Department of Finance and Administration; executive director; office heads

(1) There is hereby created the Mississippi Department of Finance and Administration, whose offices shall be located in Jackson, Mississippi.

(2) The department shall be headed by an executive director, who shall be appointed by and serve at the pleasure of the Governor. The appointment of the executive director shall be made with the advice and consent of the Senate. The executive director may assign to deputy directors such powers and duties as deemed appropriate to carry out the department's lawful functions.

(3) The executive director of the department shall appoint officers, who shall serve at the pleasure of the executive director. The executive director shall have the authority to organize the department as deemed appropriate to carry out the responsibilities of the department. The organization charts of the department shall be presented annually with the budget request of the Governor for review by the Legislature.



§ 27-104-103 - Duties and powers of department

(1) The Department of Finance and Administration shall have the following duties and powers:

(a) To provide administrative guidance to the various departments and agencies of state government;

(b) To facilitate the expedient delivery of services and programs for the benefit of the citizens of the state;

(c) To analyze and develop efficient management practices and assist departments and agencies in implementing effective and efficient work management systems;

(d) To conduct management review of state agencies and departments and recommend a management plan to state departments and agencies when corrective action is required;

(e) To, at least annually, report to the Governor and the Legislature on programs and actions taken to improve the conduct of state operations and to prepare and recommend management programs for effective and efficient management of the operations of state government;

(f) To allocate the federal-state programs funds to the departments responsible for the delivery of the programs and services for which the appropriation was made;

(g) To coordinate the planning functions of all agencies in the executive branch of government and review any and all plans which are developed by those agencies and departments;

(h) To collect and maintain the necessary data on which to base budget and policy development issues;

(i) To develop and analyze policy recommendations to the Governor;

(j) To develop and manage the executive budget process;

(k) To prepare the executive branch budget recommendations;

(l) To review and monitor the expenditures of the executive agencies and departments of government;

(m) To manage the state's fiscal affairs;

(n) To administer programs relating to general services, public procurement, insurance and the Bond Advisory Division;

(o) To administer the state's aircraft operation.

(2) The department shall have the following additional powers and duties under Chapter 18 of Title 17:

(a) It shall acquire the site submitted by the Mississippi Hazardous Waste Facility Siting Authority and, if determined necessary, design, finance, construct and operate a state commercial hazardous waste management facility;

(b) It may acquire by deed, purchase, lease, contract, gift, devise or otherwise any real or personal property, structures, rights-of-way, franchises, easements and other interest in land which is necessary and convenient for the construction or operation of the state commercial hazardous waste management facility, upon such terms and conditions as it deems advisable, hold, mortgage, pledge or otherwise encumber the same, and lease, sell, convey or otherwise dispose of the same in such a manner as may be necessary or advisable to carry out the purposes of Chapter 18 of Title 17;

(c) It shall develop and implement, in consultation with the Department of Environmental Quality, schedules of user fees, franchise fees and other charges, including nonregulatory penalties and surcharges applicable to the state commercial hazardous waste management facility;

(d) It may employ consultants and contractors to provide services including site acquisition, design, construction, operation, closure, post-closure and perpetual care of the state commercial hazardous waste management facility;

(e) It may apply for and accept loans, grants and gifts from any federal or state agency or any political subdivision or any private or public organization;

(f) It shall make plans, surveys, studies and investigations as may be necessary or desirable with respect to the acquisition, development and use of real property and the design, construction, operation, closure and long-term care of the state commercial hazardous waste management facility;

(g) It shall have the authority to preempt any local ordinance or restriction which prohibits or has the effect of prohibiting the establishment or operation of the state commercial hazardous waste management facility;

(h) It may negotiate any agreement for site acquisition, design, construction, operation, closure, post-closure and perpetual care of the state commercial hazardous waste management facility and may negotiate any agreement with any local governmental unit pursuant to Chapter 18 of Title 17;

(i) It may promulgate rules and regulations necessary to effectuate the purposes of Chapter 18 of Title 17 not inconsistent therewith;

(j) If funds are not appropriated or if the appropriated funds are insufficient to carry out the provisions of Chapter 18 of Title 17, the department shall expend any funds available to it from any source to defray its costs to implement Chapter 18 of Title 17 through February 1, 1991.



§ 27-104-105 - Prior clearance by Attorney General and State Personnel Board or authorization under Section 7-5-39 required for payment of certain claims for legal services; exceptions

The Department of Finance and Administration shall not process any warrant requested by any state agency for payment for legal services without first determining that the services and contract were approved either by the Attorney General and the State Personnel Board, or as authorized under Section 7-5-39(3); contracts for legal services performed for the State Highway Department in eminent domain cases shall not require approval by the State Personnel Board. The State Auditor shall test for compliance with this section.



§ 27-104-107 - Lease, sublease, or lease-purchase of real property by Department of Finance and Administration

(1) As used in this section, the following words shall have the meanings ascribed herein unless the context clearly requires otherwise:

(a) "Department" means the Department of Finance and Administration.

(b) "Commission" means the State Bond Commission.

(c) "Director" means the Executive Director of the Department of Finance and Administration.

(d) "Committee" means the Joint Legislative Budget Committee.

(e) "Office" means the Office of General Services of the Department of Finance and Administration.

(2) In addition to any other authority conferred upon it, and subject to the approval of its proposal by the commission, the department may enter into purchase contracts, lease-purchase agreements, rental agreements or other similar contracts for the ultimate acquisition of real property by the state. Before entering into any purchase contract or lease-purchase agreement, the office must first demonstrate to the Public Procurement Review Board satisfactory evidence that the contract would be economically advantageous to the state and that any consolidation of agencies into buildings at a common location would not impair or impede the function of that agency in this location. The contracts shall be approved by the Public Procurement Review Board and the State Bond Commission.

(3) Acquisitions shall be made only with legislative approval and be in accordance with a long-range development plan which the department shall annually prepare and present to the Legislature as a part of the Governor's capitol budget recommendation; however, if in the opinion of the Department of Finance and Administration circumstances involving a proposed acquisition are such that waiting for legislative approval will not be economically advantageous to the state or may cause the state financial loss, then such acquisition may be made upon approval by the State Bond Commission after consultation with the Chairman of the Public Property Committee of the Senate and the Chairman of the Public Buildings, Grounds and Lands Committee of the House of Representatives. Acquisition of lands and buildings shall be based upon appraisals approved by the Department of Finance and Administration. The office shall not pay an amount in excess of the appraised value of the land and buildings to be acquired. The appraised value shall be determined by taking the average of two (2) appraisals performed by two (2) appraisers to be selected by the Department of Finance and Administration. Further, the office shall file quarterly reports describing this process and its progress with the Chairman of the Senate Public Property Committee and the Chairman of the House Public Buildings, Grounds and Lands Committee.

(4) With the exception of the Public Employees' Retirement System, whenever any contract or agreement entered into is for and on behalf of the State of Mississippi, title to property, when acquired, shall vest in the State of Mississippi and not in the name of any state agency. Any building subject to a lease purchase agreement with the state shall be considered a state-owned building and therefore exempt from the assessment and levy of ad valorem taxes.

(5) All contracts executed under this section shall include provisions whereby the obligation of the state for any payment in excess of reasonable rental of the property while actually occupying the property is dependent upon the availability of appropriated funds for the purchase of the property.

(6) Activity under this section shall be reported annually in a detailed resolution from the commission to the committee.

(7) All funds allocated to rents and chargeable by the department shall be paid into a special fund that is created in the State Treasury. Unexpended amounts remaining in the special fund at the end of a fiscal year shall not lapse into the State General Fund, and any interest earned on amounts in the special fund shall be deposited to the credit of the special fund. This fund shall be used by the department (a) to retire indebtedness incurred in the acquisition of properties under this section; (b) to renovate, maintain and otherwise protect subject properties; (c) to pay the cost of utilities necessary to operate the buildings; and (d) to acquire properties in accordance with this section.



§ 27-104-109 - Department to create report of Mississippi-based companies that manufacture products using recycled materials; contents of report

(1) In addition to any other duties of the Department of Finance and Administration (DFA), by January 1, 2009, the DFA shall create a report of Mississippi-based companies that manufacture products using recycled materials. In addition to the name, location and phone number of the company, the report shall include:

(a) The name of products that are produced using recycled materials; and

(b) The percent of the product that is made from recycled materials; and

(c) The recommended use of such products by state agencies.

(2) The DFA shall negotiate a price for the purchase of the products by state agencies and political subdivisions of the state and create rules and regulations to encourage state agencies and political subdivisions of the state to purchase the products at the negotiated prices.






MISSISSIPPI ACCOUNTABILITY AND TRANSPARENCY ACT

§ 27-104-151 - Short title

Sections 27-104-151 through 27-104-159 shall be known as the "Mississippi Accountability and Transparency Act of 2008."



§ 27-104-152 - Legislative findings and intent

The Legislature finds that the public should be able to easily access the details on how the state is spending tax dollars and other state funds and what performance results are achieved for the expenditures. It is the intent of the Legislature that the state, acting through the Department of Finance and Administration, create and maintain a searchable website providing access, to the extent possible, to where, for what purpose and what results are achieved for all taxpayer investments in state government.



§ 27-104-153 - Definitions

As used in Sections 27-104-151 through 27-104-159:

(a) "Searchable website" means an Internet site that:

(i) Allows the public to access information identified in Sections 27-104-151 through 27-104-159 without any fee or charge to the public for that access;

(ii) Provides keyword or other efficient search capability to support the public's ability to find, aggregate and display that information with reasonable ease by accessing a single website; and

(iii) Allows the public to programmatically search and access all data in a serialized machine readable format, such as XML, via a Web-services application programming interface.

(b) "Agency" means a state agency, department, institution, board, commission, council, office, bureau, division, committee or subcommittee of the state. The term "agency" includes individual agencies and programs as well as multiple agencies whenever programs and activities involve more than one (1) agency. The term "agency" includes all elective offices in the executive, legislative and judicial branches of state government. The term "agency" does not include counties or municipalities.

(c) "Entity" or "recipient" means a corporation, association, union, limited liability company, limited liability partnership, grantee, contractor, county, municipality or other local government entity, or any other legal business entity, including a nonprofit entity. The term "entity" or "recipient" does not include an individual recipient of state public assistance.

(d) "Expenditure of state funds" means the disbursement or transfer of any funds, from any source or funds, whether appropriated or nonappropriated, from any agency. The term "expenditure of state funds" includes the expenditures from bond proceeds.

(e) "Funding action" means the transfer of funds from a state agency to another entity for a specific purpose. These would include subgranting of funds for specific purposes or the funding through bonds or other authority specific projects and actions.

(f) "Funding source" means the state account against which an expenditure is recorded.

(g) "State audit or report" means any audit or report issued by the State Auditor, Joint Legislative Committee on Performance Evaluation and Expenditure Review (PEER) or an executive body relating to the entity or recipient of funds or to the budget program or activity or agency.



§ 27-104-155 - Development, operation and content of searchable website containing information on expenditures of state funds from all funding sources; no disclosure of proprietary information; time period for updating information on website; creation and content of IHL Accountability and Transparency website; creation and content of Community and Junior Colleges Accountability and Transparency website

(1) The Department of Finance and Administration shall develop and operate a searchable website that includes information on expenditures of state funds from all funding sources. The website shall have a unique and simplified website address, and the department shall require each agency that maintains a generally accessible Internet site or for which a generally accessible Internet site is maintained to include a link on the front page of the agency's Internet site to the searchable website required under this section.

(a) With regard to disbursement of funds, the website shall include, but not be limited to:

(i) The name and principal location of the entity or recipients of the funds, excluding release of information relating to an individual's place of residence, the identity of recipients of state or federal assistance payments, and any other information deemed confidential by state or federal law relating to privacy rights;

(ii) The amount of state funds expended;

(iii) A descriptive purpose of the funding action or expenditure;

(iv) The funding source of the expenditure;

(v) The budget program or activity of the expenditure;

(vi) The specific source of authority and descriptive purpose of the expenditure, to include a link to the funding authorization document(s) in a searchable PDF form;

(vii) The specific source of authority for the expenditure including, but not limited to, a grant, subgrant, contract, or the general discretion of the agency director, provided that if the authority is a grant, subgrant or contract, the website entry shall include a grant, subgrant or contract number or similar information that clearly identifies the specific source of authority. The information required under this paragraph includes data relative to tax exemptions and credits;

(viii) The expending agency;

(ix) The type of transaction;

(x) The expected performance outcomes achieved for the funding action or expenditure;

(xi) Links to any state audit or report relating to the entity or recipient of funds or the budget program or activity or agency; and

(xii) Any other information deemed relevant by the Department of Finance and Administration.

(b) When the expenditure of state funds involves the expenditure of bond proceeds, the searchable website must include a clear, detailed description of the purpose of the bonds, a current status report on the project or projects being financed by the bonds, and a current status report on the payment of the principal and interest on the bonds.

(c) The searchable website must include access to an electronic summary of each grant, including amendments; subgrant, including amendments; contract, including amendments; and payment voucher that includes, wherever possible, a hyperlink to the actual document in a searchable PDF format, subject to the restrictions in paragraph (d) of this section. The Department of Finance and Administration may cooperate with other agencies to accomplish the requirements of this paragraph.

(d) Nothing in Sections 27-104-151 through 27-104-159 shall permit or require the disclosure of trade secrets or other proprietary information, including confidential vendor information, or any other information that is required to be confidential by state or federal law.

(e) The information available from the searchable website must be updated no later than fourteen (14) days after the receipt of data from an agency, and the Department of Finance and Administration shall require each agency to provide to the department access to all data that is required to be accessible from the searchable website within fourteen (14) days of each expenditure, grant award, including amendments; subgrant, including amendments; or contract, including amendments; executed by the agency.

(f) The searchable website must include all information required by this section for all transactions that are initiated in fiscal year 2015 or later. In addition, all information that is included on the searchable website from the date of the inception of the website until July 1, 2014, must be maintained on the website according to the requirements of this section before July 1, 2014, and remain accessible for ten (10) years from the date it was originally made available. All data on the searchable website must remain accessible to the public for a minimum of ten (10) years.

(2) The Board of Trustees of State Institutions of Higher Learning shall create the IHL Accountability and Transparency website to include its executive office and the institutions of higher learning no later than July 1, 2012. This website shall:

(a) Provide access to existing financial reports, financial audits, budgets and other financial documents that are used to allocate, appropriate, spend and account for appropriated funds;

(b) Have a unique and simplified website address;

(c) Be directly accessible via a link from the main page of the Department of Finance and Administration website, as well as the IHL website and the main page of the website of each institution of higher learning;

(d) Include other links, features or functionality that will assist the public in obtaining and reviewing public financial information;

(e) Report expenditure information currently available within these enterprise resource planning (ERP) computer systems; and

(f) Design the reporting format using the existing capabilities of these ERP computer systems.

(3) The Mississippi Community College Board shall create the Community and Junior Colleges Accountability and Transparency website to include its executive office and the community and junior colleges no later than July 1, 2012. This website shall:

(a) Provide access to existing financial reports, financial audits, budgets and other financial documents that are used to allocate, appropriate, spend and account for appropriated funds;

(b) Have a unique and simplified website address;

(c) Be directly accessible via a link from the main page of the Department of Finance and Administration website, as well as the Mississippi Community College Board website and the main page of the website of each community and junior college;

(d) Include other links, features or functionality that will assist the public in obtaining and reviewing public financial information;

(e) Report expenditure information currently available within the computer system of each community and junior college; and

(f) Design the reporting format using the existing capabilities of the computer system of each community and junior college.



§ 27-104-157 - Form and timeline for state agencies to report information

The Department of Finance and Administration shall have the authority to establish the form, processes and procedures, and timelines for agencies to report the information required by Sections 27-104-151 through 27-104-159. At the latest, each agency shall provide access to all required data within fourteen (14) days after the data becomes available to the agency. All agencies shall fully cooperate with the Department of Finance and Administration in compiling and providing all information necessary to comply with the requirements of Sections 27-104-151 through 27-104-159.



§ 27-104-158 - State Auditor to examine agencies' compliance with Sections 27-104-151 through 27-104-159

The Office of the State Auditor shall examine agencies' compliance with the requirements of Sections 27-104-151 through 27-104-159 in the course of the powers and duties of the office as prescribed in Section 7-7-211.



§ 27-104-159 - Relation to Mississippi Public Records Act

Nothing in Sections 27-104-151 through 27-104-159 shall be construed to supersede the Mississippi Public Records Act of 1983, as amended, except that Sections 27-104-151 through 27-104-158 shall apply to expenditures of the legislative branch.



§ 27-104-161 - No authority to review, approve or deny expenditures of Legislature

No provision of Sections 27-104-151 through 27-104-159 shall be construed as conferring upon the Department of Finance and Administration any authority to review, approve or deny any expenditures or contracts entered into by the Legislature or any of its committees, or to impose any requirement on the Legislature or any of its committees to take any action other than to disclose expenditures and contracts entered into on or after July 1, 2011.



§ 27-104-163 - Publication of meeting notice on searchable website; applicability

The Department of Finance and Administration shall publish on its searchable website notice of any regular meeting held by a state agency, other than a legislative committee, in accordance with Section 25-41-13. For purposes of this section, the term "state agency" means an agency, department, institution, board, commission, council, office, bureau, division, committee or subcommittee of the state. However, the term "state agency" does not include institutions of higher learning, community and junior colleges, counties or municipalities.



§ 27-104-165 - Phased-in plan for procurement portal authorized

The Department of Finance and Administration, with assistance from the Mississippi Department of Information Technology Services and the State Personnel Board, may develop a phased-in plan that ensures that the procurement portal required under Section 25-53-151 be fully functional by July 1, 2015.









Chapter 105 - DEPOSITORIES

Article 1 - STATE DEPOSITORIES

§ 27-105-1 - State Depository Commission to mean State Treasurer; depositories for state funds

Wherever the term "State Depository Commission" appears in any law, the same shall mean the State Treasurer. All funds deposited or invested by and through the State Treasurer shall be deposited in the manner prescribed in Section 27-105-33. All such deposits shall be subject to payment when demanded by the State Treasurer, except time deposits as provided by Section 27-105-33. Such time deposits shall be subject to payment as specified by the contract or certificate of deposit. All deposits made by the State Treasurer shall also be subject to such regulations as are imposed by law and by rules promulgated by the State Treasurer for such deposits. The State Treasurer, a state institution or a state agency may compensate depositories for the expense in maintaining deposit accounts and in handling items related thereto, subject to approval by the State Treasurer and Executive Director of the Department of Finance and Administration.

The Commissioner of Banking and Consumer Finance shall serve to advise the State Treasurer as to the condition and safety as a state depository of any financial institution, especially as to any impairment of capital or surplus. Such information or recommendation shall be considered confidential information and shall not be disclosed.



§ 27-105-3 - Banks defined

The words "bank" or "banks," whenever used in this chapter, shall include trust companies.



§ 27-105-5 - Qualification as public funds depository; authority of State Treasurer; definitions

(1) Any financial institution maintaining a deposit-taking facility in this state whose accounts are insured by the Federal Deposit Insurance Corporation or any successors to that insurance corporation, may qualify as a public funds depository by submitting an application to the State Treasurer as provided by Section 27-105-9, if the institution has a primary capital to total assets ratio of five and one-half percent (5 1/2%) or more. That ratio shall be determined not later than December 1 in each calendar year by the State Treasurer on the basis of balance sheets of applying institutions at June 30 of the same calendar year, and an institution shall not be a qualified depository and shall not receive any public funds unless its ratio has been certified annually by the Treasurer as meeting the prescribed requirement. Each applicant shall furnish to the State Treasurer such financial statements, balance sheets or other documentation, sworn to by a duly elected officer, on such date or dates and on such forms as the State Treasurer may require. Any knowing or willful misstatement of fact on those forms shall subject the officer swearing to them to the penalty of perjury, and the financial institution of which he is an officer shall not be eligible to serve as a depository for a period of one (1) year beginning with the date on which the State Treasurer certifies that such a misstatement has been made. When so approved by the State Treasurer, the institution shall place on deposit with the State Treasurer qualified bonds, notes and liquid securities in an aggregate amount at least equal to one hundred five percent (105%) of the average daily balance of funds on deposit in the aggregate by the State of Mississippi or any agency or department of the state or by any county, municipality or other governmental unit in excess of that portion of accounts insured by the Federal Deposit Insurance Corporation, or any successor thereto.

(2) Any financial institution maintaining a deposit-taking facility in this state whose accounts are insured by the Federal Deposit Insurance Corporation or any successors to that insurance corporation and which has been in existence for three (3) or more years may qualify as a public funds depository and public funds guaranty pool member under Section 27-105-6 by submitting an application to the State Treasurer as provided by Section 27-105-9, if the institution has a primary capital to total assets ratio of six and one-half percent (6 1/2%) or more and otherwise meets the requirements of Section 27-105-6. That ratio shall be determined not later than December 1 in each calendar year by the State Treasurer on the basis of balance sheets of applying institutions at June 30 of the same calendar year, and an institution shall not be a member of the public funds guaranty pool unless its ratio has been certified annually by the Treasurer as meeting the prescribed requirement. Each applicant shall furnish to the State Treasurer such financial statements, balance sheets or other documentation, sworn to by a duly elected officer, on such date or dates and on such forms as the State Treasurer may require. Any knowing or willful misstatement of fact on those forms shall subject the officer swearing to them to the penalty of perjury and the financial institution of which he is an officer shall not be eligible to serve as a depository for a period of one (1) year beginning with the date on which the State Treasurer certifies that such a misstatement has been made. When so approved by the State Treasurer, the institution shall meet its security requirement of one hundred five percent (105%) by placing on deposit with the State Treasurer qualified bonds, notes and liquid securities in an aggregate amount at least equal to fifty-two and one-half percent (52 1/2%) of the average daily balance of funds on deposit in the aggregate by the State of Mississippi or any agency or department of the state or by any county, municipality or other governmental unit in excess of that portion of accounts insured by the Federal Deposit Insurance Corporation, or any successor thereto, and executing a guarantee equal to the balance of fifty-two and one-half percent (52 1/2%) of the average daily balance of funds on deposit in the aggregate by the State of Mississippi or any agency or department of the state or by any county, municipality or other governmental unit in excess of that portion of accounts insured by the Federal Deposit Insurance Corporation, or any successor thereto.

(3) The term "qualified bonds, notes and liquid securities" as used in this section shall mean:

(a) All securities that are direct obligations of the United States Treasury or any other obligations fully guaranteed by the United States government.

(b) Bonds, notes and other obligations of the Federal Home Loan Bank, Federal National Mortgage Association, Federal Land Banks, Banks for Cooperatives, and Federal Intermediate Credit Banks, the Government National Mortgage Association, the Federal Housing Administration, the Farmers Home Administration, the Farm Credit System Financial Assistance Corporation, the United States Postal Service, the Federal Financing Bank, the Student Loan Marketing Association, the Small Business Administration, the General Services Administration, the Washington Metropolitan Area Transit Authority, the Maritime Administration, the Export-Import Bank, the International Bank for Reconstruction and Development, the Inter-American Development Bank, the Asian Development Bank, loan participations that carry the guarantee of the Commodity Credit Corporation, an instrumentality of the United States Department of Agriculture or other similar agencies approved by the State Treasurer.

(c) Obligations of the Tennessee Valley Authority.

(d) Legal obligation or revenue bonds of the State of Mississippi, its agencies, or any political subdivision of the state, or any municipality located in the State of Mississippi, or the Yazoo Mississippi Delta and the Mississippi Levee Districts, or the Mississippi Higher Education Assistance Corporation or its successors, or any body corporate and politic created under the laws of the State of Mississippi.

(e) General obligations issued by any state or by a county, parish or municipality of any state, the full faith and credit of which are pledged to the payment of principal and interest, that are rated "A" or better by any recognized national rating agency engaged in the business of rating bonds.

(f) Surety bonds of any surety company authorized to do business in the State of Mississippi.

(g) All bonds authorized as security for state funds under paragraphs (c), (d) and (e), inclusive, shall be investment quality, and any bonds under paragraphs (c), (d), (e) and (f), inclusive, which are rated substandard by any of the appropriate supervisory authorities having jurisdiction over the depository or by any recognized national rating agency engaged in the business of rating bonds, shall not be eligible for pledging as security to the State of Mississippi by any qualified state depository.

No bonds shall be accepted as security for more than their stated par value or market value, whichever is lower, except bonds and obligations of the State of Mississippi and Mississippi State Highway bonds or notes, which may be accepted as security at par value or market value, whichever is greater.

The bonds, notes and liquid securities to be placed on deposit shall secure both deposits and the accrued interest thereon.

Money shall be drawn from the depositories so as to leave in each as near as practicable, its equitable proportion of state funds.

The State Treasurer is authorized and empowered to:

(i) Deposit for safekeeping in the vaults of any of the state or national banks located within this state that are members of the Federal Deposit Insurance Corporation and that have appropriate safekeeping facilities approved by the State Depository Commission, any federal reserve bank, any federal reserve branch bank, or any bank that is a member of the Federal Reserve System and is located in a city where there is a federal reserve bank or a federal reserve branch bank, the securities placed with him by financial institutions qualifying as state depositories; or

(ii) Accept, in lieu of the securities themselves, safekeeping trust receipts issued to the State Treasurer by the authorized safekeeping banks listed in subparagraph (i) above; the safekeeping trust receipts shall describe the securities and show that the securities are held for safekeeping for the account of the State Treasurer or other governmental unit. The securities so deposited shall not be commingled in any manner with the assets of the safekeeping bank.

The safekeeping banks listed in subparagraph (i) above are authorized to issue to the State Treasurer their safekeeping trust receipts based on safekeeping trust receipts issued to them by any of their correspondent banks that are members of the Federal Reserve System and are located in any federal reserve city and that have physical custody of the pledged securities.

In no event shall the State Treasurer deposit for safekeeping with any depository securities placed by the depository with the State Treasurer in qualifying as a public funds depository, nor shall he accept a safekeeping trust receipt by or from a depository covering securities it owns in order to secure state funds on deposit with it.

(4) In fulfilling the requirements of this Section 27-105-5, the State Treasurer shall:

(a) Maintain perpetual inventory of pledged collateral and perform monthly market valuations and quality ratings.

(b) Monitor and confirm, as often as deemed necessary by the Treasurer, the pledged collateral held by third party custodians.

(c) Perfect an interest in pledged collateral by having pledged securities moved into an account established in the Treasurer's name. This action shall be taken at the discretion of the Treasurer.

(d) Review the reports of each qualified public funds depository for material changes in capital accounts or changes in name, address or type of institution, record the average daily balances of public deposits held; and monitor the collateral-pledging levels and required collateral based on the average daily balances.

(e) Compare public deposit information reported by qualified public funds depositories and public depositors. That comparison shall be conducted for qualified public depositories based on established financial condition criteria of record on September 30.

(f) Verify the reports of any qualified public funds depository relating to public deposits it holds when necessary to protect the integrity of the public deposits program.

(g) Confirm public deposits, to the extent possible under current law, when needed.

(h) Require at his or her discretion the filing of any information or forms required under this chapter to be by electronic data transmission. Those filings of information or forms shall have the same enforceability as a signed writing.

(5) A qualified public funds depository shall:

(a) Within fifteen (15) days after the end of each calendar month or when requested by the Treasurer, submit to the Treasurer a written report, under oath, indicating the average daily balance of all public deposits held by it during the reported month, required collateral, a detailed schedule of all securities pledged as collateral, selected financial information, and any other information that the Treasurer determines necessary to administer this chapter.

(b) Provide to each public depositor annually, not later than thirty (30) days following the public depositor's fiscal year end, the following information on all open accounts identified as a "public deposit" for that public depositor as of its fiscal year end, to be used for confirmation purposes: the federal employer identification number of the public funds depository, the name on the deposit account record, the federal employer identification number on the deposit account record, and the account number, account type and actual account balance on deposit. Any discrepancy found in the confirmation process shall be reconciled within sixty (60) days of the public depositor's fiscal year end.

(c) Submit to the Treasurer annually, not later than sixty (60) days of the public depositor's fiscal year end, a report of all public deposits held for the credit of all public depositors at the close of business on each public depositor's fiscal year end. The annual report shall consist of public deposit information in a report format prescribed by the Treasurer. The manner of required filing may be as a signed writing or electronic data transmission, at the discretion of the Treasurer.

(6) Public depositors shall comply with the following requirements:

(a) A public depositor shall ensure that the name of the public depositor and its tax identification number are on the account or certificate provided to the public depositor by the qualified public depository in a manner sufficient to disclose the identity of the public depositor;

(b) Not later than thirty (30) days following its fiscal year end, a public depositor shall notify the State Treasurer of its official name, address, federal tax identification number, and provide a listing of all accounts that it had with qualified public depositories, including the deposit balance in those accounts, as of its fiscal year end. A public entity established during the year shall furnish its official name, address and federal tax identification number to the State Treasurer before making any public deposit.

(7) Any information contained in a report of a qualified public funds depository required under Section 27-105-5 or 27-105-6 shall be considered confidential and exempt from disclosure and not subject to dissemination to anyone other than the State Treasurer and the State Auditor under the provisions of this chapter.

(8) The State Treasurer is empowered to assume responsibility as successor pledgee as agent on behalf of any county, municipality or other governmental unit of any and all collateral pledged before July 1, 2001, to that county, municipality or governmental unit by that public funds depository. Upon assuming responsibility as successor pledgee as provided in this subsection (8), the State Treasurer is empowered to sign such documents on behalf of any such county, municipality or governmental unit as may be required by a trustee custodian, including, but not limited to, any documentation necessary to change the pledgee from the county, municipality or governmental unit as pledgee to the State Treasurer as agent.

(9) As used in this section and Section 27-105-6, the following terms shall have the meanings set forth below:

(a) The term "primary capital" means the sum of common stockholders' equity capital, including common stock and related surplus, undivided profits, disclosed capital reserves that represent a segregation of undivided profits, and foreign currency translation adjustments, less net unrealized holding losses on profits, and foreign currency translation adjustments, less net unrealized holding losses on available-for-sale equity securities with readily determinable fair values; noncumulative perpetual preferred stock, including any related surplus; and minority interests in the equity capital accounts of consolidated subsidiaries; the allowance for loan and lease losses; cumulative perpetual preferred stock, long-term preferred stock (original maturity of at least twenty (20) years) and any related surplus; perpetual preferred stock (and any related surplus) where the dividend is reset periodically based, in whole or in part, on the bank's current credit standing, regardless of whether the dividends are cumulative or noncumulative; hybrid capital instruments, including mandatory convertible debt securities; term subordinated debt and intermediate-term preferred stock (original average maturity of five (5) years or more) and any related surplus; and net unrealized holding gains on equity securities.

(b) The term "assets classified loss" means:

(i) When measured as of the date of examination of the financial institution, those assets that have been determined by an evaluation made by a state or federal examiner as of that date to be a loss; and

(ii) When measured as of any other date, those assets:

(A) That have been determined: 1. by an evaluation made by a state or federal examiner at the most recent examination of the financial institution to be a loss, or 2. by evaluations made by the financial institution since its most recent examination to be a loss; and

(B) That have not been charged off from the financial institution's books or collected.

(c) The term "intangible assets" means those assets that would be required to be reported in the item for intangible assets in a Federal Deposit Insurance Corporation (FDIC) banking institution's "Reports of Condition and Income" (Call Reports), regardless of whether the institution is insured by the FDIC.

(d) The term "mandatory convertible debt" means a subordinated debt instrument meeting the requirements of the Federal Deposit Insurance Corporation that requires the issuer to convert the instrument into common or perpetual preferred stock by a date at or before the maturity of the debt instrument. The maturity of these instruments must be twelve (12) years or less.

(e) The term "mortgage servicing rights" means those assets (net of any related valuation allowances) that result from contracts to service loans secured by real estate (that have been securitized or are owned by others) for which the benefits of servicing are expected to more than adequately compensate the servicer for performing the servicing.

(f) The term "perpetual preferred stock" means a preferred stock that does not have a stated maturity date or that cannot be redeemed at the option of the holder and that has no other provisions that will require future redemption of the issue. It includes those issues of preferred stock that automatically convert into common stock at a stated date. It excludes those issues, the rate on which increases, or can increase, in such a manner that would effectively require the issuer to redeem the issue.

(g) The term "total assets" means the average of total assets of any financial institution that are or would be included in a Federal Deposit Insurance Corporation (FDIC) banking institution's "Reports of Condition and Income" (Call Reports), regardless of whether the institution is insured by the FDIC, plus the allowance for loan and lease losses, minus assets classified loss and minus intangible assets other than mortgage servicing rights.

(h) The term "average daily balance" means the average daily balance of public deposits of each governmental unit held during the reported month. The average daily balances must be determined by totaling, by account, the daily balance held by the depositor and then dividing the total by the number of calendar days in the month. Deposit insurance is then deducted from each public depositor's balance and the resulting amounts are totaled to obtain the average daily balance.

(i) The term "public funds" means funds in which the entire beneficial interest is owned by a governmental unit or funds held in the name of a public official of a governmental unit charged with the duty to receive or administer funds and acting in such official capacity.

(j) The term "governmental unit" means the State of Mississippi, and any office, department, agency, division, bureau, commission, board, institution, hospital, college, university, airport authority or other instrumentality thereof, whether or not such body or instrumentality has the authority to levy taxes or to sue or be sued in its own name. Further, it shall mean any body politic or body corporate other than the state responsible for governmental activities only in geographic areas smaller than that of the state, including, but not limited to any county, municipality, school district, community hospital as defined in Section 41-13-10, airport authority or other instrumentality thereof, whether or not such body or instrumentality has the authority to levy taxes or to sue or be sued in its own name. It is the intent to include all state and political subdivisions or instrumentalities thereof whether specifically recited herein or not.



§ 27-105-6 - Further qualification as public funds depository participating in public funds guaranty pool

(1) There is established within the State Treasury a public funds guaranty pool to consist of qualified public funds depositories commissioned under Section 27-105-5(2) to be administered by a Guaranty Pool Board and the State Treasurer.

(2) There is established a nine-member Guaranty Pool Board to administer the guaranty pool and to review and recommend criteria to be used by the State Treasurer in order to protect public deposits and the depositories in the program.

(3) Any financial institution qualifying as a guaranty pool member shall guarantee public fund deposits against loss caused by the default or insolvency of other guaranty pool members and shall execute under oath an agreement of contingent liability in addition to a public deposit pledge agreement.

(4) In addition to maintaining the capital requirements of Section 27-105-5, a guaranty pool member shall meet and maintain, on a quarterly basis, at least two (2) of the following ratios:

(a) A ratio of loans past due ninety (90) days or more to total loans of less than two percent (2%);

(b) An annualized return on average assets of more than seventy-five one hundredths of one percent (0.75%); and

(c) A total loans to total assets ratio not exceeding eighty percent (80%).

Failure of a guaranty pool member to meet the capital ratio and at least two (2) of the above three (3) ratios shall subject the member to subsection (9) of this section.

(5) In fulfilling the requirements of this section, the Treasurer has the power to:

(a) Order discontinuance of participation in the guaranty pool program by a qualified public depository upon failure of the financial institution to meet the above requirements of subsection (4) of this section;

(b) Appoint a nine-member Guaranty Pool Board;

(c) Establish goals and objectives and provide other data as may be necessary to assist the Guaranty Pool Board established under subsection (2) in developing standards for the program;

(d) Perform financial analysis of any qualified public funds depository as needed.

(6) The Guaranty Pool Board shall consist of:

(a) One (1) representative of financial institutions with assets of One Billion Dollars ($ 1,000,000,000.00) or more chosen by the State Treasurer from a list of two (2) bankers nominated by the Mississippi Bankers Association;

(b) One (1) representative of financial institutions with assets of Three Hundred Million Dollars ($ 300,000,000.00) but less than One Billion Dollars ($ 1,000,000,000.00) chosen by the State Treasurer from a list of two (2) bankers nominated by the Mississippi Bankers Association;

(c) One (1) representative of financial institutions with assets of less than Three Hundred Million Dollars ($ 300,000,000.00) chosen by the State Treasurer from a list of two (2) bankers nominated by the Mississippi Bankers Association;

(d) Two (2) representatives of banks at large chosen by the State Treasurer from a list of four (4) bankers nominated by the Mississippi Bankers Association;

(e) One (1) member chosen by the State Treasurer from a list of two (2) supervisors nominated by the Mississippi Supervisors Association;

(f) One (1) member chosen by the State Treasurer from a list of two (2) municipal officials nominated by the Mississippi Municipal League; and

(g) The Commissioner of Banking and Consumer Finance and the State Treasurer.

The Guaranty Pool Board shall determine the effective date of the public funds guaranty pool, which date shall be no earlier than July 1, 2001, and so notify the State Treasurer. All nominees of the Mississippi Bankers Association shall be employed by a financial institution that is a member of the public funds guaranty pool.

Initially, three (3) of the five (5) representatives of financial institutions shall be appointed for a term of one (1) year. The remaining members other than the Commissioner of Banking and Consumer Finance and State Treasurer, who shall be permanent members, shall be appointed for a term of two (2) years. Upon expiration of these terms, members shall be appointed thereafter for two-year terms. Any member is eligible for reappointment and shall serve until a successor qualifies. If a vacancy occurs in the position of any appointed member, a new member shall be appointed in the same manner as the member's predecessor for the remainder of the unexpired term. A member of the board shall receive no compensation for service on the board.

The Guaranty Pool Board shall elect a chair and vice chair and shall also designate a secretary who need not be a member of the Guaranty Pool Board. The secretary shall keep a record of the proceedings of the Guaranty Pool Board and shall be the custodian of all printed materials filed with or by the advisory committee. Notwithstanding the existence of vacancies on the Guaranty Pool Board, a majority of the members constitutes a quorum. The Guaranty Pool Board shall not take official action in the absence of a quorum.

In addition to the requirements of subsection (4) of this section, the Guaranty Pool Board, by a two-thirds ( 2/3) supermajority vote of the entire Guaranty Pool Board, may establish additional criteria for qualification as a guaranty pool member, including promulgating additional ratios, requiring stricter ratios than provided under subsection (4), or requiring additional collateral; however, any additional criteria shall be uniformly applied to all participants, although higher collateral pledge levels may be based on different financial criteria. Any reduction in previously approved criteria shall likewise be subject to a two-thirds ( 2/3) supermajority vote of the entire Guaranty Pool Board. Any additional criteria will become effective at the quarter next after the Guaranty Pool Board votes. The Guaranty Pool Board is authorized to promulgate regulations in order to more fully carry out its obligations under this paragraph.

(7) A public funds guaranty pool member shall submit to the State Treasurer not later than the date required to be filed with its primary federal regulatory agency:

(a) A copy of the quarterly Consolidated Reports of Condition and Income, and any amended reports, required by the Federal Deposit Insurance Act, 12 USCS Section 1811 et seq., if the depository is a bank; or

(b) A copy of the Thrift Financial Report, and any amended reports, required to be filed with the Office of Thrift Supervision if the depository is a savings and loan association.

(8) A public funds guaranty pool member may effect a voluntary withdrawal from the guaranty pool by giving written notice to the State Treasurer. Notice of withdrawal shall be mailed or delivered in sufficient time to be received by the State Treasurer at least one hundred eighty (180) days before the effective date of withdrawal. On the effective date of withdrawal, the guaranty pool member shall pledge and place on deposit with the State Treasurer securities equal to one hundred five percent (105%) of the outstanding balances of public funds held less the amount of funds insured by the Federal Deposit Insurance Corporation.

The contingent liability for any loss before the effective date of withdrawal of the depository withdrawing from the guaranty pool shall continue after the effective date of the withdrawal for a period of six (6) months.

(9) A public funds guaranty pool member failing to meet the requirements for membership in subsection (4) of this section or as modified by the Guaranty Pool Board under its authority at subsection (6) is required to withdraw from the guaranty pool. The State Treasurer shall notify the public funds guaranty pool member of the effective date of the withdrawal not less than thirty (30) days before that effective date. Not later than the effective date of withdrawal, the withdrawing pool member must pledge and place on deposit with the State Treasurer securities equal to one hundred five percent (105%) of the outstanding balances of public funds held less the amount of funds insured by the Federal Deposit Insurance Corporation or pay over those funds to the public depositor.

The contingent liability for any loss before the effective date of withdrawal of the depository withdrawing from the guaranty pool shall continue for a period of one (1) year after the effective date of the withdrawal.



§ 27-105-7 - Bonds offered for security; how dealt with

The Governor, Attorney General and auditor are authorized to cancel any coupon state bonds payable to bearer and to issue registered bonds in lieu thereof whenever such state bonds are offered as security for deposit. They shall make a full report of all such cancellations and issuance of new bonds, describing fully the bonds cancelled and the new bonds issued, and report same to the next succeeding legislative session.



§ 27-105-9 - Application for keeping state funds; pro rata allocation

The State Treasurer shall give notice of the provisions of this article once a month to each eligible bank and financial institution in the state having an amount of state funds less than the amount authorized to be allocated to the bank or financial institution under Section 27-105-33 and this section, and shall receive such applications as they or any of them may make for the privilege of keeping any part of public funds on forms to be furnished by the Treasurer, and shall place the state funds with the institutions applying for them if the depository application has been duly approved by the Treasurer.

The Treasurer, when considering the various depository applications, shall review the financial statement of the applying depository and become satisfied regarding its liquidity and capital ratio so as to assure the safety of all public funds, and likewise to give the equitable apportionment of the state funds throughout the state.

State funds required for current operation, as determined under Section 27-105-33, shall be deposited in one or more demand accounts. State funds not required for current operation, as determined under Section 27-105-33, shall be deposited in one or more interest-bearing accounts or time certificates of deposit, or otherwise invested under Section 27-105-33. When any depository holding state demand accounts receives an order from the Treasurer or his designee to transfer collected funds out of those accounts to any interest-bearing accounts or time certificates of deposit in the depository or any other depository under the provisions of this chapter, the transfer shall be made immediately or as soon thereafter as practicable. If the Treasurer finds that any depository is not transferring funds as provided above, the depository shall be disqualified from holding or receiving any state demand accounts for a period of time not to exceed one (1) year.

All funds allocated to approved depositories under the provisions of subsection (b) of Section 27-105-33 shall be allocated to qualified depositories of the state on a pro rata basis determined as follows:

(a) Each qualified depository shall be assigned a numerator, which shall be the sum of (i) thirty-five percent (35%) of that portion of its Mississippi-based deposits that does not exceed Two Hundred Fifty Million Dollars ($ 250,000,000.00), plus (ii) twenty-five percent (25%) of that portion of its Mississippi-based deposits that exceed Two Hundred Fifty Million Dollars ($ 250,000,000.00) but does not exceed Five Hundred Million Dollars ($ 500,000,000.00), plus (iii) fifteen percent (15%) of that portion of its Mississippi-based deposits that exceeds Five Hundred Million Dollars ($ 500,000,000.00).

(b) Each such numerator shall be divided by a denominator, which shall be the sum of (i) thirty-five percent (35%) of the first Two Hundred Fifty Million Dollars ($ 250,000,000.00) or portion thereof of the Mississippi-based deposits of each qualified depository, plus (ii) twenty-five percent (25%) of the next Two Hundred Fifty Million Dollars ($ 250,000,000.00) or portion thereof of the Mississippi-based deposits of each qualified depository, plus (iii) fifteen percent (15%) of the Mississippi-based deposits of each qualified depository in excess of Five Hundred Million Dollars ($ 500,000,000.00), being the sum of the numerators of all depositories. The resulting percentage shall be the pro rata share of the depository in funds allocated under Section 27-105-33(b).

(c) All such computations shall be determined annually by December 1 on the basis of the deposits held by the depositories at deposit facilities located in the State of Mississippi as reported in the Federal Deposit Insurance Corporation's Market Share Report -- Deposits of All FDIC-Insured Institutions Operating in Mississippi on June 30 of each year. For the purposes of this section, "Mississippi-based deposits" means the total deposits held at deposit facilities located in the State of Mississippi on June 30 as reported annually by the Federal Deposit Insurance Corporation in the above-referenced report.

State funds allocated to each approved depository shall not be more than four percent (4%) of the depository's Mississippi-based deposits. Interest-bearing time certificates of deposit and other interest-bearing deposits, either general or special, made under Section 27-105-33, may be treated as not coming within this percentage if, in the discretion of the Treasurer, the best interest of the state can be served to increase its earnings and decrease its expenses in the handling of the state funds; however, any and all depositories must first qualify and be approved by the Treasurer to receive demand deposits subject to withdrawal or transfer by check of the Treasurer when properly presented and so demanded. For the purposes of this section, the term "paid-in and earned capital funds" means the sum of common stock, perpetual preferred stock, surplus, undivided profits and capital reserves as these amounts are or would be reflected in a Federal Deposit Insurance Corporation (FDIC) banking institution's "Reports of Condition and Income" (Call Reports), regardless of whether the institution is insured by the FDIC.

The state depository contract shall be for one (1) year, but may be renewed from year to year upon proper review and approval of the Treasurer. Each applicant shall furnish to the Treasurer a financial statement sworn to by a duly elected officer, and on such date or dates as the Treasurer may provide.



§ 27-105-11 - Commission issued depository

After a bank has in every respect complied with the law and shall have placed security as required, the governor, attorney general and treasurer shall issue to such depository a commission. The term of office of the depository shall be one year from the date of the issuance of its commission.



§ 27-105-13 - Commission form

The State Depository Commission shall design and stipulate the wording of the form of commission to be issued to each and every duly approved depository for public funds and the form of commission, when so approved, shall be spread on the minutes of the State Depository Commission showing its approval, and the form of commission shall recite the terms and conditions of the depository contract based on the law and the regulations. The State Depository Commission is authorized to amend and/or rewrite the form of commission to be used from time to time as the need arises. The form of commission, when issued to a duly qualified and approved depository, shall be signed by the Secretary of the State Depository Commission and a copy of the approvals shall be kept for a period of three (3) years before being destroyed.



§ 27-105-15 - Record of proceedings

The commission shall keep a written record in a well bound book of all its actions, and the record shall show the vote of each member on all matters. The governor and one other member of the commission shall constitute a quorum for the transaction of any and all business of the commission.



§ 27-105-17 - Employees; regulations

The commission hereby created shall have authority to adopt and promulgate such rules and regulations as may be reasonable and proper to properly and effectively carry out the purpose of this article. The commission shall elect a secretary from its membership, or otherwise, who shall also be bookkeeper for the commission, and it shall be the duty of the secretary to keep the minutes of said commission, and to keep such books, accounts and records with the various depositories as the commission may direct. The secretary shall also, from time to time, as may be ordered by the commission, make report showing the true and complete condition of all depository accounts, and he shall also report to the commission, at any time, any and all important matters which, in his judgment, should receive special action. The secretary shall receive a salary of six hundred dollars ($ 600.00) per annum for this service, in addition to any other compensation he may be entitled to.



§ 27-105-19 - All moneys received to be receipted for in triplicate

When any payment shall be made into the state depository in pursuance of this article, the depository shall give the person making such payment triplicate receipts specifying the account on which the payment is made, one of which shall be immediately mailed to the state treasurer and one of which shall be mailed to the auditor of public accounts.



§ 27-105-21 - Deposits at interest of certain funds with state depositories; reports

All institutions and departments which withdraw funds from the State Treasury, all agencies and departments of the state government whose funds are not deposited in the State Treasury, and all agencies and departments of the state government which maintain imprest funds are hereby authorized, empowered and directed to deposit their funds, except and less an amount approved by the auditor which shall be sufficient to cover disbursements for current operations, at interest with any qualified depository of the state at a rate of interest numerically equal to or greater than one-half of one percent ( 1/2 of 1%) below the bank discount rate on United States Treasury bills of comparable maturity as determined by the State Depository Commission. Such institutions and departments may, to the extent that they are unable to invest in certificates of deposit for periods of fourteen (14) days or longer at a rate numerically equal to or greater than one-half of one percent ( 1/2 of 1%) below the treasury bill rate, deposit funds in sums of less than One Hundred Thousand Dollars ($ 100,000.00) in such other type of interest-bearing account as may be now or hereafter authorized by law. Interest earned on funds withdrawn from the General Fund shall be deposited in the General Fund; interest earned on other funds shall be deposited to the fund from which the investment was made, unless otherwise required by law. Any agency not reporting through the State Treasurer's office shall file with the Legislature an annual report showing monthly balances, monthly investments and interest earned for the preceding fiscal year or part thereof. A depository holding funds pursuant to this section shall be eligible to hold such funds to the extent that it is qualified as a depository for state funds.



§ 27-105-23 - How tax collectors may make settlements

In making settlements with the auditor of public accounts, the tax collector of each county shall pay the amount due the state over to a state depository in his county, if there be one in his county, otherwise he shall make payment in some other state depository, most convenient and authorized to receive same, and if none convenient, he shall pay the same to the state treasurer as now provided by law. The tax collector in making deposits shall receive triplicate receipts for the same and shall mail the auditor of public accounts and the treasurer each a copy thereof.



§ 27-105-25 - Failure to pay treasurer's check

(1) In the event of the failure of any public funds depository to pay any check lawfully issued by the State of Mississippi or any agency or department of the state or any county, municipality or other governmental unit on any funds on deposit belonging to the State of Mississippi or any agency or department of the state or any county, municipality or other governmental unit in the depository, the State Treasurer is empowered to sell such securities as are placed with him by the depository, or so much of them as is necessary to cover back into the Treasury of the State of Mississippi or any agency or department of the state or any county, municipality or other governmental unit the amount of state funds on deposit with the depository with accrued interest thereon in excess of applicable deposit insurance, and the sale of the securities shall be made by the State Treasurer at the best price that he can obtain at either public or private sale, and in the event of the failure of the depository to pay any check when the depository has placed as security surety bonds, the Treasurer shall notify the Attorney General and that officer shall take such immediate action as he may deem most expedient for covering back into the Treasury of the State of Mississippi or any agency or department of the state or any county, municipality or other governmental unit all state money on deposit in the depository. In addition, the Attorney General is authorized to employ counsel, if necessary, to more speedily enforce the payment and expense of that collection, including counsel fees, to be charged against the depository, and, in addition thereto, the depository will be liable for damages at the rate of one percent (1%) per month for any delay in paying over any state funds when demanded, and the bond of any depository shall be liable for those expenses and damages.

(2) If the loss to the State of Mississippi or any agency or department of the state or any county, municipality or other governmental unit (hereinafter "public depositors") of the depository that is also a public funds guaranty pool member is not covered by deposit insurance or the proceeds of the sale of securities, the State Treasurer shall provide coverage of the remaining loss by assessment against the other public funds guaranty pool members. The assessment shall be determined by multiplying the total amount of the loss to all public depositors by a percentage that represents the share of public fund deposits held by the depository divided by the total public deposits held by all public funds guaranty pool members, excluding the public deposits of the defaulting depository, as determined by the State Treasurer from the average of the six (6) most recent month-end reports of the public funds guaranty pool members provided under Section 27-105-6. Each public funds guaranty pool member shall pay its assessment to the State Treasurer within seven (7) business days after it receives notice of the assessment. If a public funds guaranty pool member fails to pay its assessment when due, the State Treasurer shall satisfy the assessment by selling securities pledged by any depository failing to pay the assessment.

(3) The State Treasurer shall distribute the funds to the public depositors of the public funds depository in default according to their validated claims.

(4) Public depositors receiving payment under the provisions of this section shall assign to the State Treasurer any interest they may have in funds that may subsequently be made available to the depository in default, if the depository in default or its receiver provides funds to the State Treasurer, the State Treasurer shall distribute the funds, plus all accrued interest that has accumulated from the investment of the funds, if any, to the public funds guaranty pool members that paid assessments on the same pro rata basis as the assessments were paid.



§ 27-105-27 - Loan of state funds unlawful or removal of same a felony

The making of profit, directly or indirectly, by the State Treasurer, tax collector, treasurer of any board of trustees, or any officers whatsoever, out of any money belonging to the state, with the custody of which the state treasurer is charged, by loaning or otherwise using it, or depositing the same in any manner contrary to law, or a removal by the State Treasurer, or by his consent, of such money or a part thereof, and placing it elsewhere than as provided by law, shall constitute a felony, and, on conviction thereof, shall subject the treasurer or other officer to imprisonment in the state penitentiary for a term not exceeding two (2) years or a fine not exceeding five thousand dollars ($ 5,000.00), or by both such fine and imprisonment; and the treasurer or other officer offending shall be liable upon his official bond for all profits realized from such unlawful use of such funds.



§ 27-105-29 - Failure to perform duty under this article a misdemeanor

If any officer, treasurer of board of trustees, or other custodian of the state's money shall wilfully fail or refuse, at any time, to do or perform any act required of him by this article, he shall be guilty of a misdemeanor and, upon conviction thereof, shall be sentenced to pay a fine not exceeding five thousand dollars ($ 5,000.00).



§ 27-105-31 - Governor and treasurer to count depository receipts as cash

When the Governor of the State of Mississippi and the State Treasurer are each individually performing their respective duties as required by Article 5, Section 137 of the Mississippi Constitution of 1890 [Article 5 repealed], each shall recognize, treat, and count receipts of all duly qualified state depositories for demand, general and special funds of the State Treasury, interest-bearing time certificates of deposit issued by duly qualified state depositories, and safekeeping trust receipts representing investments in direct United States Treasury obligations, as cash funds in the treasury.



§ 27-105-33 - Deposit and investment of excess state funds

It shall be the duty of the State Treasurer and the Executive Director of the Department of Finance and Administration on or about the tenth day of each month, and in their discretion at any other time, to analyze carefully the amount of cash in the General Fund of the state and in all special funds credited to any special purpose designated by the State Legislature or held to meet the budgets or appropriations for maintenance, improvements and services of the several institutions, boards, departments, commissions, agencies, persons or entities of the state, and to determine in their opinion when the cash in such funds is in excess of the amount required to meet the current needs and demands of no more than seven (7) business days on such funds and report their findings to the Governor. It shall be the duty of the State Treasurer to provide a cash flow model for forecasting revenues and expenditures on a bimonthly basis and providing technical assistance for its operation. The Department of Finance and Administration shall use the cash flow model furnished by the State Treasurer, in analyzing the amount of funds on deposit and available for investment.

The State Treasurer is hereby authorized, empowered and directed to invest all such excess general and special funds of the state in the following manner:

(a) Funds shall be allocated equally among all qualified state depositories which do not have demand accounts in excess of One Hundred Fifty Thousand Dollars ($ 150,000.00) until each qualified depository willing to accept the same shall have on deposit or in security repurchase agreements or in other securities authorized in paragraph (d) of this section at interest the sum of Three Hundred Thousand Dollars ($ 300,000.00). For the purposes of this subsection, no branch bank or branch office shall be counted as a separate depository.

(b) The balance, if any, of such excess general and special funds shall be offered to qualified depositories of the state on a pro rata basis as provided in Section 27-105-9. For the purposes of this subsection, the pro rata share of each depository shall be reduced by the amount of the average daily collected earning balance of demand deposits maintained by the State Treasurer pursuant to Section 27-105-9 during the preceding calendar year, and such reduction shall be allocated pro rata among other eligible depositories.

(c) Funds offered pursuant to paragraphs (a) and (b) above shall be invested for periods of up to one (1) year, and shall bear interest at an interest rate no less than that numerically equal to the bond equivalent yield on direct obligations of the United States Treasury of comparable maturity, as determined by the State Treasurer. In determining such rate, the State Treasurer shall consider the Legislature's desire to distribute funds equitably throughout the state to the maximum extent possible.

(d) To the extent that the State Treasurer shall find that general and special funds cannot be invested pursuant to paragraphs (a), (b) and (c) of this section for the stated maturity up to one (1) year, the Treasurer may invest such funds, together with any other funds required for current operation, as determined pursuant to this section, in the following:

(i) Time certificates of deposit or interest-bearing accounts with qualified state depositories. For those funds determined under prudent judgment of the State Treasurer to be made available for investment in time certificates of deposit, the rate of interest paid by the depositories shall be determined by rules and regulations adopted and promulgated by the State Treasurer which may include competitive bids. At the time of investment, the interest rate on such certificates of deposit under the provisions of this subparagraph shall be a rate not less than the bond equivalent yield on direct obligations of the United States Treasury with a similar length of maturity.

(ii) Direct United States Treasury obligations, the principal and interest of which are fully guaranteed by the government of the United States.

(iii) United States government agency, United States government instrumentality or United States government sponsored enterprise obligations, the principal and interest of which are fully guaranteed by the government of the United States, such as the Government National Mortgage Association; or United States governmental agency, United States government instrumentality or United States government sponsored enterprise obligations, the principal and interest of which are guaranteed by any United States government agency, United States government instrumentality or United States government sponsored enterprise contained in a list promulgated by the State Treasurer.

(iv) Direct security repurchase agreements and reverse direct security repurchase agreements of any federal book entry of only those securities enumerated in subparagraphs (ii) and (iii) above. "Direct security repurchase agreement" means an agreement under which the state buys, holds for a specified time, and then sells back those securities and obligations enumerated in subparagraphs (ii) and (iii) above. "Reverse direct securities repurchase agreement" means an agreement under which the state sells and after a specified time buys back any of the securities and obligations enumerated in subparagraphs (ii) and (iii) above. At least eighty percent (80%) of the total dollar amount in all repurchase agreements at any one time shall be pursuant to contracts with qualified state depositories.

(e) For the purposes of this section, direct obligations issued by the United States of America shall be deemed to include securities of, or other interests in, any open-end or closed-end management type investment company or investment trust registered under the provisions of 15 USCS Section 80(a)-1 et seq., provided that the portfolio of such investment company or investment trust is limited to direct obligations issued by the United States of America, United States government agencies, United States government instrumentalities or United States government sponsored enterprises, and to repurchase agreements fully collateralized by direct obligations of the United States of America, United States government agencies, United States government instrumentalities or United States government sponsored enterprises, and the investment company or investment trust takes delivery of such collateral for the repurchase agreement, either directly or through an authorized custodian. The State Treasurer and the Executive Director of the Department of Finance and Administration shall review and approve the investment companies and investment trusts in which funds invested under paragraph (d) of this section may be invested. The total dollar amount of funds invested in all open-end and closed-end management type investment companies and investment trusts at any one time shall not exceed twenty percent (20%) of the total dollar amount of funds invested under paragraph (d) of this section.

(f) Investments authorized by subparagraphs (ii) and (iii) of paragraph (d) shall mature on such date or dates as determined by the State Treasurer in the exercise of prudent judgment to generate a favorable return to the state and will allow the monies to be available for use at such time as the monies will be needed for state purposes. However, the maturity of securities purchased as enumerated in subparagraphs (ii) and (iii) shall not exceed ten (10) years from date of purchase. Special funds shall be considered those funds created constitutionally, statutorily or administratively which are not considered general funds. All funds invested for a period of thirty (30) days or longer under paragraph (d) shall bear a rate at least equal to the current established rate under paragraph (c) of this section.

(g) Any interest-bearing deposits or certificates of deposit shall not exceed at any time the amount insured by the Federal Deposit Insurance Corporation in any one (1) banking institution, the Federal Savings and Loan Insurance Corporation in any one (1) savings and loan association, or other deposit insurance corporation approved by the State Treasurer, unless the uninsured portion is collateralized by the pledge of securities in the manner provided by Section 27-105-5.

(h) Unless otherwise provided, income from investments authorized by the provisions of this subsection shall be credited to the State General Fund.

(i) Not more than Five Hundred Thousand Dollars ($ 500,000.00) of funds may be invested with foreign financial institutions, and the State Treasurer may enter into price contracts for the purchase or exchange of foreign currency or other arrangements for currency exchange in an amount not to exceed Five Hundred Thousand Dollars ($ 500,000.00) upon specific direction of the Department of Economic and Community Development. The State Treasurer shall promulgate all rules and regulations for applications, qualifications and any other necessary matters for foreign financial institutions.

Any liquidating agent of a depository in liquidation, voluntary or involuntary, shall redeem from the state any bonds and securities which have been pledged to secure state funds and such redemption shall be at the par value or market value thereof, whichever is greater; otherwise, the liquidating agent or receiver may pay off the state in full for its deposits and retrieve the pledged securities without regard to par or market value.

The State Treasurer and the Executive Director of the Department of Finance and Administration shall make monthly reports to the Legislative Budget Office containing a full and complete statement of all funds invested by virtue of the provisions of this section and the revenues derived therefrom and the expenses incurred therewith, together with all such other information as may seem to each of them as being pertinent to inform fully the Mississippi Legislature with reference thereto.

The State Treasurer shall not deposit any funds on demand deposit with any authorized depository, unless such depository has contracted for interest-bearing accounts or time certificates of deposit.

Notwithstanding the foregoing, any financial institution not meeting the prescribed ratio requirement set forth in Section 27-105-5 whose accounts are insured by the Federal Deposit Insurance Corporation, or any successor to that insurance corporation, may receive state funds in an amount not exceeding the amount which is insured by such insurance corporations and may qualify as a state depository to the extent of such insurance for this purpose only. The paid-in and earned capital funds of such financial institution shall not be included in the computations specified in Section 27-105-9(a) and (b).



§ 27-105-35 - Commission meetings and duties

The state depository commission, composed of the Governor, Attorney General, and State Treasurer, shall meet annually in the month of February, and more often, if necessary, on call of any member of the commission. The commission shall keep a full and correct record of its proceedings, and is authorized and required to:

(a) Approve, upon proper application, the depositories for the State of Mississippi that are qualified to receive and hold, subject to demand, the public funds of the state or any subdivision of the state;

(b) Approve the bonds and securities pledged by the depositories to secure public funds deposits and to approve the exchange or substitution of bonds and securities pledged in lieu of the bonds and securities formerly pledged. The bonds and securities so pledged and held shall be such as are specifically authorized by law for security of public funds deposits;

(c) Approve and fix the margin of security to be maintained by public funds depositories, but in no instance shall the security be less than is specifically required by law;

(d) Approve surety bonds, issued by solvent insurance companies authorized to do business in Mississippi, filed by the depositories to secure public funds deposits, and to approve lawful substitutions in lieu thereof; and

(e) Approve the return and release of excess bonds and securities or surety bonds, due to the withdrawal of public funds from the depositories.

The State Treasurer may be authorized by the commission to:

(i) Receive, transfer, exchange and/or substitute bonds and securities pledged by the depositories to secure public funds deposits; and to accept bonds and securities pledged by the depositories as security for public funds deposits in lieu of any surety bond so held by the commission. However, no bond or security shall be received or accepted as security for public funds deposits unless specifically authorized by law and the marginal requirements of the State Depository Commission.

(ii) Return and release excess bonds and securities and/or surety bonds that are excess over the marginal requirements due to withdrawal of public funds deposits; and

(iii) Make a detailed report of all matters and transactions relating to the depository bonds and securities at such times and as often as may be required by the State Depository Commission. Exchanges and substitutions of bonds and securities shall not be made but once for each depository during any consecutive three-month period; however, called or matured bonds and securities may be exchanged, substituted or released if marginal requirements are maintained, at the pleasure of the State Treasurer and the depository.



§ 27-105-37 - Acceptance by banks of checks payable to state agency

All banks in this state are required to accept all checks and drafts that are payable to any state department, agency, board or commission, only for deposit to the credit of the particular payee to which such checks or drafts are payable, or to issue cashier's checks, certified checks and similar exchange in the name of and on behalf of the particular payee.






Article 3 - DEPOSITORIES FOR FUNDS OF LOCAL GOVERNMENTS

§ 27-105-301 - Levee district depositories

The adoption of this code shall not be construed as repealing any law or laws providing for deposits by and loans of the board of commissioners for the Yazoo-Mississippi delta levee district and the board of Mississippi levee commissioners.



§ 27-105-303 - Establishment of county depositories

The amount of money belonging to the several funds in the county treasury of each county in the state which is required to meet the current needs and demands of no more than seven (7) business days shall be kept on deposit in or through qualified financial institutions whose accounts are insured by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation, or in or through some of them doing business in the several counties, provided that where there is no such financial institution in a county qualifying as a depository, some such financial institution in an adjoining county may qualify as a depository. All such deposits shall be subject to payment when demanded on warrant issued by the clerk of the board of supervisors on the order of the said board or on the allowance of a court authorized to allow the same. Each financial institution qualifying as such county depository shall not be required to pay interest to the county for the privilege of holding the deposits unless federal law permits the payment of interest on such deposits, in which case the maximum permitted interest rate shall be paid on such deposits. Where more than one (1) financial institution in a county offers to qualify as a depository, the board of supervisors may allocate such money to each qualified financial institution as nearly as practicable in proportion to their respective net worth, and may adopt the rules for receiving such deposits.



§ 27-105-305 - Publication for bids to keep county funds; content of bids; acceptance of bid; election by board of supervisors to submit certain bids to State Treasurer to determine acceptance of bid; authority of State Treasurer upon receipt of bids from board of supervisors

The board of supervisors at the regular December 1997 meeting, and annually thereafter or, in the discretion of the board of supervisors, every two (2) years thereafter, shall give notice to all financial institutions in its county whose accounts are insured by the Federal Deposit Insurance Corporation (or any successor thereto), by publication, that bids will be received from financial institutions at the following January meeting, or some subsequent meeting, for the privilege of keeping the county funds, or any part thereof, which notice shall refer by name to this article and it shall not be necessary to incorporate in the notice the provisions of this article; and at the January meeting, or a subsequent meeting as may be designated in the notice, as the case may be, the board of supervisors shall receive such bids or proposals as the financial institutions may make for the privilege of keeping the county funds, or any part thereof. The bids or proposals shall designate the kind of security as authorized by law which the financial institutions propose to give as security for funds, and the board shall cause the county funds and all other funds in the hands of the county treasurer to be deposited in the qualified financial institution or qualified institutions proposing the best terms and meeting the requirements provided in Section 27-105-315, having in view the safety of such funds. However, if a bank submits a bid or offer to the board of supervisors to act as a depository for the county and the bid or offer, if accepted, would result in a contract in which a member of the board of supervisors would have a direct or indirect interest, the board of supervisors may elect to not open or consider any bids received and submit the matter to the State Treasurer. Upon receipt of the bids received from the board of supervisors, the State Treasury shall open and consider the bids received, select a depository or depositories, make all decisions and take any action within the authority of the board of supervisors under this section relating to the selection of a depository or depositories, including:

(a) The selecting and opening of accounts;

(b) Approval of securities;

(c) The transfer and deposit of funds between depositories; and

(d) All other related functions.

If the board of supervisors elects to open and consider the bids or offers, it shall not open or consider any bid which, if accepted, would result in a contract in which a member of the board of supervisors would have a direct or indirect interest.



§ 27-105-307 - When no bids submitted; board to readvertise

When no bid is made by any qualified financial institution in the county or in the adjoining county to qualify as a depository at the January meeting, the board of supervisors shall readvertise at some subsequent meeting for a depository and select same, in the manner provided by law.



§ 27-105-309 - When banks in county fail to respond

Any county failing to secure a county depository by the advertisement to the qualified financial institutions of the county and of the adjoining counties, shall readvertise at any subsequent meeting of the board of supervisors, and as soon as possible, for bids for a county depository. Such notice shall be published once a week for three (3) weeks in some newspaper published in the county, and in a daily newspaper in Jackson, Mississippi, and shall state that the proposal is open to any qualified financial institution in the state, and that financial institutions outside of the county shall have preference over county financial institutions.



§ 27-105-311 - State Treasurer to aid in selection

The clerk of the board of supervisors shall mail a copy of the notice provided for in Section 27-105-309 to the State Treasurer, who shall make efforts to have some qualified financial institution in the state submit bids for such depository.



§ 27-105-313 - Obstructing bids; penalty for

It shall be unlawful for any officer in any financial institution, or any other person, to make an agreement of any kind with the intent and purpose of keeping any financial institution from bidding for county deposits, whether such agreement be express or implied, and any person violating this provision shall, upon conviction, be fined not less than Five Hundred Dollars ($ 500.00), nor more than One Thousand Dollars ($ 1,000.00) and shall be imprisoned in the county jail for not less than thirty (30) days, nor more than six (6) months.



§ 27-105-315 - Qualification as depository

(1) Any financial institution in a county, or in an adjoining county where there is no financial institution in the county qualifying, whose accounts are insured by the Federal Deposit Insurance Corporation or any successors to that insurance corporation may qualify as a county depository, if the institution qualifies as a public funds depository under Section 27-105-5 or a public funds guaranty pool member under Sections 27-105-5 and 27-105-6. The qualified financial institution shall secure those deposits by placing qualified securities on deposit with the State Treasurer as provided in Section 27-105-5.

(2) Notwithstanding the foregoing, any financial institution whether or not meeting the prescribed ratio requirement whose accounts are insured by the Federal Deposit Insurance Corporation or any successors to that insurance corporation, may receive county funds in an amount not exceeding the amount that is insured by that insurance corporation and may qualify as a county depository to the extent of that insurance.

(3) For purposes of the foregoing subsection (2), a deposit or investment shall be within the amount that is insured by that insurance corporation if the deposit or investment is made on the following conditions:

(a) The financial institution arranges for the investment of the funds in interest-bearing accounts in one or more banks or savings and loan associations wherever located in the United States, for the account of the public depositor;

(b) The full amount of the principal and accrued interest of each such interest-bearing account is insured by the Federal Deposit Insurance Corporation;

(c) The financial institution acts as custodian for the public depositor with respect to the funds invested in the public depositor's account; and

(d) At the same time that such interest-bearing accounts are invested, the financial institution receives an amount of deposits from customers of other financial institutions located in the United States equal to or greater than the amount of the funds invested by the public depositor through the financial institution.



§ 27-105-317 - Commission of depository

A county depository must be issued a commission under Section 27-105-11 before receipt of county deposits.



§ 27-105-321 - Receipts in triplicate to be issued for deposits; disposition of same

When any payment of county funds shall be made into a county depository in pursuance of this article, the depository shall give the person making such payment triplicate receipts, specifying the accounts on which the payment is made, one of which shall be immediately mailed to the chancery clerk of the county. Any person paying money into the county depositories shall, before paying same, receive a pay warrant from the chancery clerk allowing him to make such deposit, and no county depository shall receive any money unless accompanied by such pay warrant.



§ 27-105-323 - Detailed reports made to supervisors of receipts and disbursements by depositories

In any county where a county depository or depositories shall qualify as herein provided, every such depository, at the regular January, April, July and October meetings of the board of supervisors, and at such other times as may be required by the board, shall make to the board of supervisors a detailed report of all moneys received by it and of the disbursements thereof, so that said receipts and disbursements shall clearly and distinctly appear; and each depository shall exhibit with its reports the vouchers for the disbursements charged therein, and all such vouchers paid by the county depository shall be marked cancelled by the clerk and shall be filed and preserved by the clerk subject to examination by the state auditing department. Such depository shall also, at the time of making such reports, present a certified statement of the amount then on deposit in the depository, and shall, upon demand of the board of supervisors, bring all moneys belonging to the county to the board of supervisors to be counted; and, if any county depository shall neglect or refuse to make such reports, it shall forfeit the sum of two hundred and fifty dollars ($ 250.00) to be recovered by suit in the name of the county for its use.



§ 27-105-325 - How tax collectors to settle with county treasury

In making a settlement with the county treasury, the tax collector of each county shall pay the amount due the county to a county depository, according to law and the rules of the board of supervisors. The tax collector, in making deposits, shall receive duplicate receipts for the same and shall mail one to the chancery clerk, and the county depository, upon demand, shall issue its official receipt as required heretofore.



§ 27-105-327 - Amount to be paid by depositories for privilege of keeping funds; how computed

The amount to be paid by any and all depositories for the privilege of keeping county funds on deposit, if required to be paid under the provisions of Section 27-105-303, shall be computed on the average daily balance of the public money kept on deposit therewith and there be credited and paid to the county monthly. Each depository shall render, at the beginning of each and every month, to the chancery clerk a statement in duplicate, showing the daily balance of the county money held by it during the month next preceding, and all sums paid to the county for the privilege of keeping said county money shall be credited to the account of the several funds entitled thereto.



§ 27-105-329 - Failure to pay county warrants

In the event of the failure of any county depository to pay any county warrant lawfully issued on any funds on deposit belonging to the county in the depository, the county is empowered to order the State Treasurer to sell such securities as are placed with the State Treasurer by the depository, or call on the public funds guaranty pool if the depository is a member, or so much of them as may be necessary to cover back into the county treasury the amount of county funds on deposit with the depository, with accrued interest thereon, as provided in Section 27-105-25. In the event of the failure of the county depository to pay any warrant when the depository has placed as security surety bonds, the clerk or holder of the warrant shall notify the president of the board of supervisors and he shall take such immediate action as he may deem best and most expedient for covering back into the Treasury all county money on deposit in the depository, and the board of supervisors is authorized to employ counsel, if necessary, to more speedily enforce the payment. The expenses of the collection, including the counsel fee, shall be charged against the depository, and, in addition thereto, the depository shall be liable for damages at the rate of one percent (1%) per month for any delay in paying over any county funds when lawfully demanded, and the bond of any depository shall be liable for those expenses and damages.



§ 27-105-331 - Acquisition of closed depository securities

The State Treasurer, on behalf of any county in the State of Mississippi that has acquired bonds or other securities as the result of the closing of the depository or depositories of the county, is authorized and empowered in his discretion to sell, trade, refinance or agree to the refinancing of any or all of those bonds now held or owned by it and by any subdivision or taxing district of the county. The State Treasurer is further authorized and empowered, in his discretion, in refinancing any of those bonds, to agree to a reduction of the principal sum and likewise to agree to a reduction of the interest rate thereon. The State Treasurer is authorized and empowered, in his discretion, to sell any of those bonds at or for the best price obtainable, or to trade those bonds for other bonds, when in the judgment of the State Treasurer the best interests of the county would be advanced thereby, and he is further authorized to handle and negotiate any matured interest coupons on any of those bonds in the same manner as he is authorized in this section to deal with the bonds.

All of the proceeds of the sale, refinancing, trading, or collection of any of those bonds shall be accounted for by the State Treasurer and placed to the credit of the subdivisions or funds of the counties entitled to those proceeds.



§ 27-105-333 - Alternative method of selecting depositories

In any county in this state where no depository or depositories were selected and qualified, as provided by law, on or before the first Monday of January 1932, or in which the depository or depositories are not selected and qualified annually thereafter on or before the first Monday in January, the board of supervisors of the county shall, at the January meeting of the board or any regular meeting or special meeting thereafter called for that purpose, select and designate a depository or depositories into which the tax collector or tax collectors of the county shall deposit all tax collections and other public funds collected after the first Monday in January 1932, when collected, and in which the same shall thereafter be distributed, at the time and in the manner as now required by law, to the several funds or accounts in which the same properly belong, as provided by law herein.

Any depository so selected by the board of supervisors shall be within the State of Mississippi and may hold the deposits at such rate of interest as may be agreed upon with the board of supervisors or, in the discretion of the board of supervisors, without liability for interest unless it is required to be paid under the provisions of Section 27-105-303, but the depository shall secure the deposits by pledging with the State Treasurer such securities in such amounts and upon such conditions as are now required by law of depositories that qualify as such by bidding for them.



§ 27-105-335 - Designation of depository for county by Commissioner of Banking and Consumer Finance

In the event no financial institution qualifies as county depository as provided by law prior to the first Monday in January, 1986, or does not qualify on or before said date annually thereafter, and the board of supervisors does not designate a county depository which qualifies hereunder, then the tax collector and the surety or sureties on his official bond may call upon the Commissioner of Banking and Consumer Finance to designate, and the Commissioner of Banking and Consumer Finance shall designate a depository for said county, which shall qualify as hereinabove provided, and which shall act as county depository for said county until a depository is selected for said county and qualified as hereinabove provided.



§ 27-105-337 - Tax collector to deposit funds

Upon the selection of any county depository, either upon bids therefor or by designation of the board of supervisors or the Commissioner of Banking and Consumer Finance, and such designated financial institution becoming qualified as required by law, the tax collector of such county or counties shall deposit all funds collected therein and thereafter make a transfer to the several accounts and funds as now required by law of him in making his settlements. Upon so depositing such funds when collected, the tax collector shall thereupon be relieved and discharged from further liability therefor excepting for such amounts as the tax collector may withdraw or cause to be withdrawn from his account or accounts and to which he is not legally entitled.



§ 27-105-339 - Insufficient depository

In counties where county depositories have been designated and qualified as provided by law or which shall hereafter be designated and qualified as provided by law but not for an amount sufficient to cover all county funds belonging to such counties, the provisions of Sections 27-105-333 and 27-105-335 shall be applied to secure depositories for such excess funds in the same manner and under the same conditions as apply to counties where no depositories exist.



§ 27-105-341 - Sections 27-105-333 through 27-105-339 cumulative

Sections 27-105-333 through 27-105-339 shall not be held to modify or repeal any existing law relative to county depositories and the deposit of county funds, but are expressly intended to extend the existing laws of the state and provide additional methods of selecting county depositories.



§ 27-105-343 - Chancery clerks to perform duties of county treasurers

From and after the passage of this section, all the duties except the duty of receiving and disbursing money that were imposed by law on county treasurers shall be required to be done by chancery clerks, and they shall be the custodians of all the books, records, papers, and vouchers heretofore belonging to county treasurers, and shall be custodians of all the promissory notes, bonds, and other like property belonging to or deposited with the county, and said clerks shall in all respects be liable on their official bonds for the proper care of the same.

The duty of receipting for and disbursing all monies heretofore deposited with county treasurers shall be done and performed by the designated county and drainage district depositories appointed in the manner provided by law; and any person or corporation required to pay money into a county treasury shall hereafter pay the same to a properly designated depository and such depository shall issue receipts therefor in duplicate, one of which shall be filed with the chancery clerk and the other retained by the person or corporation making such payment, and such payment when made to a designated depository shall discharge the person or corporation making such payment from any further liability therefor.

In the event there shall be no designated depository for any money required to be paid into a county treasury, such payment shall be made to the tax collector who shall receipt for same in duplicate as required in the preceding paragraph and shall pay the same over to a legally appointed depository within ten (10) days after one is qualified to receive the same. The tax collector shall be the custodian of all money belonging to a county or any subdivision thereof until there be appointed a depository for any such funds and the said tax collectors shall be liable on their official bond for the proper accounting and payment of any funds so paid to them.

Boards of supervisors shall allow chancery clerks for their compensation for performance of the duties required of them by this section the sum of Two Thousand Five Hundred Dollars ($ 2,500.00) per annum.

Nothing in this section shall preclude drainage districts from selecting their treasurer or depository as now provided by law.



§ 27-105-345 - Traffic in public funds prohibited; penalty therefor

The making of profit, directly or indirectly, by the county treasurer, tax collector, treasurer of any board of trustees, or any officer whatever, out of any money belonging to a county, the custody of which the county treasurer or other officer is charged with, by loaning or otherwise using it, or depositing the same in any manner contrary to law, or a removal by any such officer or by his consent of such moneys, or a part thereof, and placing it elsewhere than as provided by law, shall constitute a felony, and, on conviction thereof, shall subject such officer to imprisonment in the state penitentiary for a term not exceeding two (2) years or a fine not exceeding five thousand dollars ($ 5,000.00), or to both such fine and imprisonment, and the officer offending shall be liable on his official bond for all profits realized for such unlawful use of such funds.



§ 27-105-347 - Penalty

If any officer, treasurer, sheriff, tax collector, member of the board of supervisors, or other person charged with the enforcement of this article, shall at any time fail or refuse to perform any act required of him by this article, he shall be guilty of a misdemeanor, and, upon conviction thereof, shall be sentenced to pay a fine of not more than five thousand dollars ($ 5,000.00).



§ 27-105-349 - County withdrawal of bonds pledged or filed as security

The State Treasurer is authorized and empowered to allow county depositories of county funds or county district funds of every kind and character to withdraw any bonds pledged or filed or deposited as security for those deposits:

(a) When in the opinion of the State Treasurer the deposits become reduced to such an extent as to justify the withdrawal;

(b) Or to withdraw any such bonds or corporate surety bonds, and substitute in lieu thereof other bonds or corporate surety bonds, as the case may be.

All such bonds shall be such as are authorized by law to be pledged or filed as security for those deposits, or if a corporate surety bond, it must be made by a surety company authorized to do business in this state; and in addition, all such deposits shall be fully secured and covered as required by Section 27-105-5.



§ 27-105-351 - Drainage district funds; how dealt with

All funds coming into the county treasury belonging to any drainage district shall be deposited in the county depositories under the same conditions as county funds are deposited, to be drawn by the proper parties and in the manner provided by law. All tax collectors may pay drainage taxes into such depositories in the same manner as county funds are paid in, and shall be subject to the same protection provided herein for the protection of county funds.



§ 27-105-353 - Method of selecting municipal depositories

The board of mayor and aldermen or other municipal authorities of each and every city, town or village in the state are required to select a depository in the manner provided by law for the selection of county depositories. Before being selected, a depository must be certified by the State Treasurer as meeting the capital ratio requirement specified in Section 27-105-5 or 27-105-6. An institution shall not be a qualified depository and shall not receive any municipal funds unless its ratio has been certified annually by the State Treasurer as meeting the prescribed requirement. Notwithstanding the foregoing, any financial institution whether or not meeting the prescribed ratio requirement whose accounts are insured by the Federal Deposit Insurance Corporation or any successors to that insurance corporation may receive municipal funds in an amount not exceeding the amount that is insured by that insurance corporation and may qualify as a municipal depository to the extent of that insurance as prescribed in Section 27-105-315.



§ 27-105-355 - Security on bond

Each depository shall enter into bond, or deposit securities with the State Treasurer as required of county depositories; the bond or security to be approved by the State Treasurer.



§ 27-105-357 - Duties of depository; penalty for making profit or removing funds

The duties of a depository are hereby made the same in respect to the municipal fund as the duties imposed upon county depositories or in respect to county funds. The penalties for making profit on or removing municipal funds are hereby made the same as those provided by law against making profit on or removing county funds.



§ 27-105-359 - Municipal withdrawal of bonds pledged or filed as security

The State Treasurer is authorized and empowered to allow municipal depositories of municipal funds of every kind and character to withdraw any bonds, including corporate surety bonds, pledged or filed or deposited as security for those deposits:

(a) When in the opinion of the State Treasurer the deposits become reduced to such an extent as to justify the withdrawal;

(b) Or to withdraw any such bonds or corporate surety bonds, and substitute in lieu thereof other bonds or corporate surety bonds, as the case may be.

All such bonds shall be such as are authorized by law to be pledged or filed as security for those deposits, or if a corporate surety bond, it must be made by a surety company authorized to do business in this state; and in addition, all such deposits shall be fully secured and covered as required by Section 27-105-5.



§ 27-105-361 - Banks failing to qualify, treasurer to be selected or depository designated

In the event of failure on the part of any bank in such municipality to qualify as a depository, the board of mayor and aldermen or other like governing authority of such city, town or village, hereinafter called the governing authority, may select a treasurer who shall safely keep and disburse the funds of such town, city or village according to law, and make bond for that purpose as now provided by law for such treasurers. The governing authority at any regular or special meeting may select and designate a depository or depositories into which the tax collector or collectors and auditor or auditors of said city, town or village shall deposit all tax collections and public funds, when collected and/or received, and in which the same shall thereafter be distributed, at the time or in the manner, as required by law to the several funds or accounts as now provided by law. Any depository so selected by the governing authority shall be within the State of Mississippi, and may hold such deposit or deposits at such rate of interest as may be agreed upon by the governing authority or in the discretion of the governing authority without liability for interest; but such depositories shall secure the same by pledging with the governing authority such security, in such amounts and upon such conditions as is now required by law of depositories which qualify as such by bidding therefor.



§ 27-105-363 - Term of office of depository

The term of office of a municipal depository shall be two (2) years.



§ 27-105-365 - Depository for county and municipal hospital funds; investments

(1) The commissioners or board of trustees of any hospital owned and operated separately or jointly by one or more counties, cities, towns, supervisors districts, or election districts or combinations thereof, including hospitals established under the authority of Sections 41-13-1 through 41-13-9, as now or hereafter amended, are hereby authorized and empowered to deposit the funds of such hospital in or through one or more financial institutions whose accounts are insured by the Federal Deposit Insurance Corporation, selected by the board of trustees in the same manner as county depositories are selected by boards of supervisors pursuant to Section 27-105-305, located in its county or counties, except as otherwise provided in the following paragraphs.

At the regular December meeting of the board of trustees in 1995, or at any regular December meeting of the board thereafter, the board may, in its discretion, give notice by publication to all financial institutions in its county or counties whose accounts are insured by the Federal Deposit Insurance Corporation, that bids will be received from financial institutions at the following January meeting, or some subsequent meeting, for the privilege of keeping the hospital funds or any part thereof for a period of three (3) years, subject to earlier termination as authorized in this subsection. Such bids shall be submitted and accepted in the same manner as provided in Section 27-105-305. After the board has selected a depository or depositories as provided in this subsection, the board may, at any regular December meeting during the three-year period, give notice to and receive bids from financial institutions in the manner provided in this subsection, for the privilege of keeping the hospital funds or any part thereof for a period of three (3) years, subject to earlier termination as authorized in this subsection; and after receiving such bids, the board may reject all bids and elect to keep the funds in the current depository or depositories for the remainder of the three-year period under the terms originally agreed to with the depository or depositories, or if the board determines it to be in the best interests of the hospital, it may terminate the agreement with the current depository or depositories and select a new depository or depositories or the same depository or depositories from the bids received, choosing the bid or bids proposing the best terms for the hospital.

Such hospital funds, when so deposited, shall have the same security and protection as required for county funds in Section 27-105-315. When more than one (1) depository of whatever type is authorized, the commissioners or board of trustees may select one or more of such depositories and may apportion such deposits, at their or its discretion, if more than one (1) depository is selected. If there is no financial institution located within such county or counties, the commissioners or board of trustees of such hospital may select, in their or its discretion, a depository located outside of such county or counties.

The commissioners or boards of trustees of such community hospitals shall deposit the funds of such hospital into the depository selected under this section on the day when they are received or collected, or on the next business day thereafter.

(2) The commissioners or board of trustees of any such hospital may, in their or its discretion, maintain one or more special funds for the purpose of making necessary repairs, necessary purchases of equipment, meeting operational and maintenance expenses, allowing for depreciation, providing contingent funds for emergencies, funding hospital improvements, or providing for other special needs, and may deposit any part of such special fund in accordance with the provisions contained in subsection (1) for the deposit of other funds of such hospital. Said commissioners or board of trustees may also invest any part of such special fund, any funds derived from the sale of bonds, or any other funds in excess of the sums which will be required to meet the current needs and demands of no more than seven (7) business days in the following:

(a) In any bonds or other direct obligations of the United States of America or the State of Mississippi, or of any county, school district or municipality of this state, which such county, school district or municipal bonds have been approved by a reputable bond attorney or have been validated by decree of the chancery court;

(b) In obligations issued or guaranteed in full as to principal and interest by the United States of America which are subject to a repurchase agreement with a financial institution certified as a qualified depository;

(c) In any United States government agency, United States government instrumentality, or United States government sponsored enterprise obligations, the principal and interest of which are fully guaranteed by the government of the United States, such as the Government National Mortgage Association; or any United States government agency, United States government instrumentality, or United States government sponsored enterprise obligations, the principal and interest of which are guaranteed by any United States government agency, United States government instrumentality, or United States government sponsored enterprise. However, at no time shall the funds invested in United States government agency, United States government instrumentality, or United States government sponsored enterprise obligations enumerated in the preceding sentence exceed fifty percent (50%) of all monies invested with maturities of thirty (30) days or longer. The limitation set forth in the preceding sentence shall be applicable only at the time of purchase and shall not require the liquidation of any investment at any time;

(d) In an account or accounts in or through one or more financial institutions located in this state, and such funds when so invested shall have the same security and protection as required in Section 27-105-315;

(e) In an insured account or accounts in or through one or more financial institutions in this state whose accounts are insured by the Federal Deposit Insurance Corporation; provided that the amount in any single account shall not exceed the amount which at any one time is insured by the Federal Deposit Insurance Corporation;

(f) In any open-end or closed-end management-type investment company or investment trust registered under the provisions of 15 USCS Section 80(a)-1 et seq., provided that the portfolio of such investment company or investment trust is limited to direct obligations issued by the United States of America, United States government agencies, United States government instrumentalities or United States government sponsored enterprises, and to repurchase agreements fully collateralized by direct obligations of the United States of America, United States government agencies, United States government instrumentalities or United States government sponsored enterprises, and the investment company or investment trust takes delivery of such collateral for the repurchase agreement, either directly or through an authorized custodian. The total dollar amount of funds invested in all open-end and closed-end management-type investment companies and investment trusts at any one time shall not exceed twenty percent (20%) of the total dollar amount of funds invested under this subsection. The limitation set forth in the preceding sentence shall be applicable only at the time of purchase and shall not require the liquidation of any investment at any time;

(g) In a trust fund consisting of pooled or commingled funds of other hospitals, provided that:

(i) The portfolio of such trust fund may include investments in commercial paper and bankers acceptances or other short-term obligations issued by banks having one (1) of the two (2) highest short-term rating categories of either Standard Poor's Corporation or Moody's Investors Service, or corporate notes and bonds having one (1) of the three (3) highest long-term rating categories of either Standard Poor's Corporation or Moody's Investors Service, or in any open-ended or closed-ended management-type investment company or investment trust registered under the provisions of 15 USCS Section 80(a)-1 et seq., that would contain the aforementioned securities;

(ii) The portfolio of such trust fund is otherwise limited to investments authorized under this section; provided, however, that such investments shall not be subject to the percentage limitations set forth in subsection (2)(c) or subsection (2)(f) of this section;

(iii) Such trust is managed by an entity with trust powers or by an investment adviser registered with the Securities and Exchange Commission and retained as an investment manager by the commissioners or the board of trustees, as the case may be; and

(iv) Any investment manager approved by the commissioners or the board of trustees, as the case may be, shall invest such commingled funds as a fiduciary.

In addition, the commissioners or the board of trustees, in their or its discretion, may invest such funds as permitted by Section 19-9-29, 21-33-323, 27-105-33 or 37-59-43, as the same may be amended from time to time.

In any event, the bonds or obligations described in paragraph (a), (b) or (c) of this subsection (2) in which such funds are invested shall mature or be redeemable prior to the time the funds so invested will be needed for expenditures. When bonds or other obligations have been so purchased, the same may be sold or surrendered for redemption at any time by order or resolution of the commissioners or board of trustees of any such hospital, and the president or vice president, when authorized by such order or resolution, shall have the power and authority to execute all instruments and take such other action as may be necessary to effectuate the sale or redemption thereof.

When any such special fund is maintained for a purpose that requires contract letting or other action by the governing authority or authorities of the counties, cities, towns, supervisors districts or election districts, separately or jointly owning and operating such hospital, the commissioners or board of trustees of the hospital may transfer the whole or any part of any such special fund to the governing authority or authorities aforesaid on condition that the same be used for such purpose or returned to the transferring commissioners or board of trustees within the time designated in the conditions.

(3) All funds which shall be derived from any tax levied for the support and maintenance of any such hospital, and all other funds which may be made available for the support and maintenance of any such hospital by the state or any county or municipality, and all fees and other monies which may be collected or received by or for such hospital shall be placed in a special fund to the credit of such hospital within sixty (60) days after collection, and all such funds shall be expended and paid out upon the allowance of the board of trustees or commissioners of the hospital, as the case may be, and disbursed by checks signed by such person, officer or officers, as may be designated by such board of trustees or commissioners. Any officer or person who shall be designated by such board of trustees or commissioners to execute such checks shall furnish to such board of trustees or commissioners a good and sufficient surety bond in such amount as such board of trustees may fix, conditioned upon the faithful discharge of his duties, and the premium on such bond shall be paid from the funds available for the support and maintenance of such hospital. No funds shall be disbursed by any such hospital until the board of trustees or the commissioners thereof shall have adopted an annual budget and submitted same to the respective governing authority or authorities of the counties, cities, towns, supervisors districts, or election districts, separately or jointly owning and operating such hospital, and until such budget shall have been approved by the governing authority or authorities, as the case may be, which approval shall be evidenced by a proper order recorded upon the minutes of each such authority. The accounts and records of any such hospital shall be audited by the State Department of Audit at the same time and in the same manner as the accounts and financial records of the county are audited, and for such purpose shall be considered in all respects as county accounts and records; however, this provision with regard to such audits shall be applicable only to hospitals owned wholly or in part by a county.

(4) The provisions of this section shall not apply to hospitals owned jointly by a city and county and operated by lease agreement or contract with a nonprofit hospital corporation.



§ 27-105-367 - Surplus funds; transfer to other funds; procedures; petition and election as to certain transfers; retirement of bonds and interest

(1) The board of supervisors and municipal governing authorities, by order spread on their minutes, may transfer any balance remaining in a special fund in the treasury of the county or municipality, as the case may be, to the general fund to be used for general purposes for the succeeding fiscal year if the purpose for which the special fund was created has been fully carried out. Taxes imposed for the succeeding fiscal year for county or municipal general purposes shall be reduced by the amount of such balance transferred from the special fund to the general fund.

(2) (a) When there is any surplus monies less than Two Thousand Five Hundred Dollars ($ 2,500.00) in any special fund in the treasury of any county, road district, school district or other taxing district, or any municipality, and the board of supervisors, acting for the county or any road district, school district or other taxing district thereof, or the governing authorities of the municipality, as the case may be, shall desire to transfer all or part of the surplus monies in the special fund to some other fund of said county, road district, school district or other taxing district, or said municipality, as the case may be, such board of supervisors or the governing authorities of the municipality, as the case may be, shall cause an order to be entered on their minutes declaring their intention so to do, which said order shall show the name of the special fund, the amount of surplus monies to be transferred, and the name of the fund to which it is to be transferred, and same shall be transferred accordingly.

(b) Whenever the surplus monies in any special fund shall be Two Thousand Five Hundred Dollars ($ 2,500.00) or more, the board of supervisors or the governing authorities of the municipality, as the case may be, desiring to transfer such surplus monies, shall cause notice of same to be published in some newspaper published in the county, district or municipality, as the case may be, for three (3) consecutive weeks or, if there be no newspaper so published, then in some newspaper having a general circulation in the county, district or municipality. Thereafter, the monies shall be transferred as stated in the order not less than thirty (30) days after the first publication in a newspaper as above stated, unless within said thirty (30) days, a petition against the proposed transfer, signed by twenty percent (20%) or fifteen hundred (1500), whichever is less, of the qualified electors residing in the county, district or municipality, as the case may be, shall be filed with the governing body. In the event such petition is filed, an election on the question of such transfer shall be called and held as herein provided. Notice of the election and manner of conducting it shall be the same as other elections conducted within counties or municipalities, as the case may be. The ballot shall have printed thereon the amount of surplus monies sought to be transferred, the purpose for which such monies were authorized to be used and a statement that a surplus exists in such fund, and the purpose for which such monies are sought to be used pursuant to their transfer. If a majority of the qualified electors voting in the election vote in favor of the transfer of surplus monies, then such monies shall be transferred. If a majority of the qualified electors voting in the election do not vote in favor of such transfer of surplus monies, then such monies shall not be transferred. Provided, however, that if the question of transferring the balance remaining in a special fund, the purpose for which such fund was created having been fully carried out, fails at an election held on same, then such monies shall be invested as authorized by law and shall be calculated in the budget for the county or municipality, as the case may be, to be used for general purposes for the succeeding fiscal year. Taxes imposed for the succeeding fiscal year for county or municipal general purposes shall be reduced by the amount of such monies in such special fund.

(3) (a) When the balance remaining in any fund as set forth in subsections (1) and (2) represents a part of the proceeds of bonds sold for such county, district or municipality, and any part of said bonds or interest thereon remains unpaid, then such balance shall be transferred to the bond and interest fund to retire said bonds and interest due thereon, regardless of the amount thereof, without the necessity of publishing the order transferring same.

(b) Surplus monies in a bond and interest fund shall not be transferred unless there remains to the credit of such fund a sufficient balance to fully retire such bonds and interest thereon, including all redeemable bond coupons and the tax levy required to be made to pay principal of and interest on such bonds as they become due has been discontinued by the governing authorities of the county or municipality, as the case may be. Surplus monies in a bond and interest fund may be transferred to the general fund in accordance with subsection (1) of this section or to other funds in accordance with subsection (2) (b) of this section, regardless of the amount of the balance to be transferred.



§ 27-105-369 - Acceptance by banks of checks payable to county, municipality, political subdivision or body politic

All banks in this state are required to accept all checks and drafts that are payable to any county, municipality or any other political subdivision, or body politic, only for deposit to the credit of the particular payee to which such checks or drafts are payable, or to issue cashier's checks, certified checks and similar exchange in the name of and on behalf of the particular payee.



§ 27-105-371 - Duty to deposit funds into county depository; disposition of unidentifiable funds; duty of chancery clerk

All county officials who receive funds under the authority of their office shall deposit such funds into a county depository. Any unidentifiable funds found by the county auditor or the State Auditor in the county depository shall be settled into the general fund of the county within thirty (30) days of the determination.

Any funds settled into the general fund under the authority of this section which are later identified shall be properly disbursed by the chancery clerk after the approval of the board of supervisors.









Chapter 107 - DISASTER RELIEF

HURRICANE DISASTER OF 1969

§ 27-107-1 - Utilization of appropriated funds to assist local governing authorities to obtain federal funds for restoration purposes

For purposes of Sections 27-107-1 through 27-107-61, the term "commission of budget and accounting" or "commission" shall mean the state fiscal management board.

The Commission of Budget and Accounting is hereby expressly authorized and empowered to utilize any funds appropriated for such purposes to make grants to boards of supervisors, boards of trustees of public schools and junior colleges, and the mayor and board of aldermen or other governing body of incorporated municipalities for the purpose of assisting such county and municipal government authorities in obtaining federal funds to be used in making repairs, renovations, restoration, construction, reconstruction and related improvements, and restoring or purchasing machinery, equipment and supplies to public office buildings, schools, courthouses, hospitals, water supplies, sewer and utility systems, streets, roads, bridges, ports and airports and other governmental facilities, all of such being publicly owned and governed by said governing authorities having statutory power thereover, which real, personal or mixed properties were either damaged, destroyed or lost as a direct result of Hurricane Camille's unprecedented devastation to the State of Mississippi on Sunday and Monday, August 17-18, 1969. Provided, however, no application shall be considered until the applicant has obtained prior approval thereof by the governor's emergency council created by Executive Order No. 49, dated September 6, 1969.



§ 27-107-3 - Administrator of certain emergency appropriations

The Commission of Budget and Accounting is hereby made the sole administrator of the appropriation enacted during the Extraordinary Session of 1969 to implement the provisions of Sections 27-107-1 through 27-107-15. It is authorized to utilize any of its general powers provided by Sections 27-103-1 through 27-103-75 [repealed], Mississippi Code of 1972, in making findings of fact and determinations as to the extent and degree of the damages, destruction or loss to the public properties and the dollar value thereof described in the preceding section. It shall take into consideration the appropriate economic factors, present and potential losses in city, county and state taxes, and revenues of all types, existing and subsequent federal laws, funds and programs, and other relevant facts and fiscal data in determining the amount of state grants and loans and reasonable conditions of the grants and loans made to the governing authorities of eligible counties and municipalities and the boards of trustees of public schools and junior colleges which have suffered publicly owned property loss and economic losses as a direct result of Hurricane Camille.



§ 27-107-5 - Authority to borrow certain monies in order to make loans to counties and municipalities; conditions as to loans and their repayment

(1) The Commission of Budget and Accounting, hereinafter referred to as "commission," with the concurrence of the state bond commission, is hereby authorized to borrow at one time or as needed the aggregate sum of five million five hundred thousand dollars ($ 5,500,000.00) from one or multiples of "state general-fund agencies" or "state special-fund agencies" for the purpose of making loans to the eligible counties and municipalities, and said commission is hereby made the loan committee for such purposes as hereinafter provided. In making such loans, the commission is authorized to utilize any of its general powers provided by Sections 27-103-1 through 27-103-75, Mississippi Code of 1972.

(2) Any loan made to a county or municipality under the provisions of this section are hereby made full faith and credit obligations of such counties and municipalities to the State of Mississippi and binding on the governing bodies obtaining such loans and their successors in office until repaid in full as to principal and interest thereon without regard to existing statutory limitations.

(3) The commission shall require a certified copy of a resolution, order, or other appropriate excerpts of the official minutes of the governing board or authorities, to be of such general form and content as the commission may deem appropriate, together with application forms for such state loans.

(4) All loans made under the provisions of this section shall be evidenced by negotiable promissory notes of the county or municipality to be in such standard form and content of acceptable banking standards, shall mature at such times, to bear interest as hereinafter provided, and shall bear the signature of the president or presiding officer and clerk of the board of supervisors and the official seal, or the mayor or presiding officer and city clerk and the official seal.

(5) The loans made hereunder shall bear no interest for the first two (2) years from the date of the loan. However, the loans shall bear the following interest rates thereafter:

Third year Three percent per annum

Fourth year Four percent per annum

Fifth year Five percent per annum

Sixth year and thereafter Six percent per

annum

(6) The governing authorities, borrowing money under Sections 27-107-1 through 27-107-15, are hereby authorized and empowered to levy not to exceed two mills levy on all of the taxable property of the county or municipality at any time after the loan is made, and said levy is hereby designated to repay the loan and it shall not be charged against the existing general laws as to limitations of millage for local governmental purposes.

(7) In the event that such loan has not been repaid or arrangements satisfactory to the commission have not been made to repay same within five (5) years from the making of such loan, the commission shall determine that there is a default in the terms of the promissory note, including any interest due thereon, shall enter an order to that effect upon its official minutes and send a certified copy of said order by certified mail, postage prepaid, to the chancery clerk or city clerk, as the case may be. If said default is not satisfied in full on or before the first day of August next following a local ad valorem tax of two mills, or so much thereof as may be required to liquidate the entire indebtedness owed the state within a reasonable number of years as determined by the commission, shall be levied by the county or municipality on all the taxable property in said county or city to be collected in the same manner, time and form as the existing local ad valorem tax levies, and shall be paid into the state treasury.

(8) The proceeds of all loans shall be used only for public governmental functions, services, payment of emergency indebtedness incurred as a direct result of Hurricane Camille, and expenditures authorized by general law and for matching federal grants, private gifts and donations, such federal grants, private gifts and donations being hereby authorized to be received and disbursed as public funds.

(9) The Commission of Budget and Accounting in determining the total amount of loan to each qualifying political subdivision shall take into consideration the extent and degree of the damage, destruction or loss to public properties and the dollar value thereof; the reasonable expectation of loss of present and future revenues; the destruction and damages to tax producing real and personal property; and all appropriate economic factors affecting the ability of said political subdivision to provide necessary public functions.



§ 27-107-7 - Time limitation on loan applications

No application for loans or grants under authority of Sections 27-107-1 through 27-107-15 shall be filed after December 31, 1970.



§ 27-107-9 - County and municipal authorities to maintain certain records

The Commission of Budget and Accounting shall require boards of supervisors and the governing authorities of municipalities to maintain such minute books and other records as said commission deems reasonable and necessary for carrying out the purposes of Sections 27-107-1 through 27-107-15, including auditing by the state auditor of all expenditures of grants and loans made pursuant to the provisions of said sections, and also of federal grants, private gifts and donations authorized to be received hereunder.



§ 27-107-11 - Borrowings from state general and special fund agencies

The Commission of Budget and Accounting, with the concurrence of the state bond commission, is hereby authorized to borrow the sum of five million five hundred thousand dollars ($ 5,500,000.00) from one or a multiple of "state general-fund agencies" or "state special-fund agencies" at one time or as required for the purpose of carrying out the provisions of Section 27-107-5. Such borrowing shall be done by appropriate resolution or order of said commission, and certified copies of each such order spread upon its minutes shall be provided the executive head of the state agency, state treasurer, state auditor, attorney general and governor. Funds disbursed by the commission from said loan fund shall be as provided herein.



§ 27-107-13 - State bond commission's authority

The state bond commission is hereby authorized and empowered to utilize any of its statutory powers, particularly Chapter 519, Laws of 1968, in carrying out its functions under Sections 27-107-1 through 27-107-15, and in the repayment of principal and interest on indebtedness due the State Treasury or any general-fund agency or special-fund agency.



§ 27-107-15 - Adoption of rules and regulations

The commission shall have authority to adopt reasonable rules and regulations for the purposes of Sections 27-107-1 through 27-107-15.






FEDERAL DISASTER RELIEF ACT OF 1970

§ 27-107-31 - Authority to accept and disburse funds

The board of supervisors, mayor and aldermen or other appropriate municipal governing body, board of trustees of school districts, county board of education, county and state port authorities, county development districts, and other public agencies at the community or state level which qualify for funds and other benefits under the United States "Disaster Relief Act of 1970", are hereby authorized to do and perform every act and deed necessary by such officers to make possible the receipt and disbursements of all such funds and related benefits made available by said act.






TORNADO DISASTER OF 1971

§ 27-107-51 - Utilization of appropriated funds to assist local governing authorities to obtain federal funds

The Commission of Budget and Accounting is hereby expressly authorized and empowered to utilize any funds appropriated for such purposes which said sum shall not exceed five hundred thousand dollars ($ 500,000.00) to make grants to boards of supervisors, boards of trustees of public schools and junior colleges, and the mayor and board of aldermen or other governing body of incorporated municipalities for the purpose of assisting such county and municipal government authorities in obtaining federal funds to be used in making repairs, renovations, restoration, construction, reconstruction and related improvements, and restoring or purchasing machinery, equipment and supplies to public office buildings, schools, courthouses, hospitals, water supplies, sewer and utility systems, streets, roads, and airports and other governmental facilities, all of such being publicly owned and governed by said governing authorities having statutory power thereover, which real, personal or mixed properties were either damaged, destroyed or lost as a direct result of a series of tornadoes which wrought unprecedented devastation to the State of Mississippi on Sunday, February 21, 1971.



§ 27-107-53 - Administration of appropriation

The Commission of Budget and Accounting is hereby made the sole administrator of the appropriation enacted during the regular session of 1971 to implement the provisions of Sections 27-107-51 through 27-107-61. It is authorized to utilize any of its general powers provided by Sections 27-103-1 through 27-103-75 [repealed], Mississippi Code of 1972, in making findings of fact and determinations as to the extent and degree of the damages, destruction or loss to the public properties and the dollar value thereof described in the preceding section. It shall take into consideration the appropriate economic factors, present and potential losses in city, county and state taxes, and revenues of all types, existing and subsequent federal laws, funds and programs, and other relevant facts and fiscal data in determining the amount of state grants and loans and reasonable conditions of the grants and loans made to the governing authorities of eligible counties and municipalities and the boards of trustees of public schools and junior colleges which have suffered publicly owned property loss and economic losses as a direct result of tornado damages on February 21, 1971.



§ 27-107-55 - Authority to borrow to make loans; form, interest, and repayment; conditions for granting and use of funds

(1) The Commission of Budget and Accounting, hereinafter referred to as "commission," with the concurrence of the state bond commission, is hereby authorized to borrow at one time or as needed the aggregate sum of five hundred thousand dollars ($ 500,000) from one or multiples of "state general fund agencies" or "state special fund agencies" for the purpose of making loans to the eligible counties and municipalities, and said commission is hereby made the loan committee for such purposes as hereinafter provided. In making such loans, the commission is authorized to utilize any of its general powers provided by Sections 27-103-1 through 27-103-75, Mississippi Code of 1972.

(2) Any loan made to a county or municipality under the provisions of this section are hereby made full faith and credit obligations of such counties and municipalities to the State of Mississippi and binding on the governing bodies obtaining such loans and their successors in office until repaid in full as to principal and interest thereon without regard to existing statutory limitations.

(3) The commission shall require a certified copy of a resolution, order, or other appropriate excerpts of the official minutes of the governing board or authorities, to be of such general form and content as the commission may deem appropriate, together with application forms for such state loans.

(4) All loans made under the provisions of this section shall be evidenced by negotiable promissory notes of the county or municipality to be in such standard form and content of acceptable banking standards, shall mature at such times, to bear interest as hereinafter provided, and shall bear the signature of the president or presiding officer and clerk of the board of supervisors and the official seal, or the mayor or presiding officer and city clerk and the official seal.

(5) The loans made hereunder shall bear no interest for the first two (2) years from the date of the loan. However, the loans shall bear the following interest rates thereafter:

Third year Three percent per annum

Fourth year Four percent per annum

Fifth year Five percent per annum

Sixth year and thereafter Six percent

per annum

(6) The governing authorities, borrowing money under Sections 27-107-51 through 27-107-61, are hereby authorized and empowered to levy not to exceed two mills levy on all of the taxable property of the county or municipality at any time after the loan is made, and said levy is hereby designated to repay the loan and it shall not be charged against the existing general laws as to limitations of millage for local governmental purposes.

(7) In the event that such loan has not been repaid or arrangements satisfactory to the commission have not been made to repay same within five (5) years from the making of such loan, the commission shall determine that there is a default in the terms of the promissory note, including any interest due thereon, shall enter an order to that effect upon its official minutes and send a certified copy of said order by certified mail, postage prepaid, to the chancery clerk or city clerk, as the case may be. If said default is not satisfied in full on or before the first day of August next following, a local ad valorem tax of two mills or so much thereof as may be required to liquidate the entire indebtedness owed the state within a reasonable number of years as determined by the commission, shall be levied by the county or municipality on all the taxable property in said county or city to be collected in the same manner, time and form as the existing local ad valorem tax levies, and shall be paid into the state treasury.

(8) The proceeds of all loans shall be used only for public governmental functions, services, payment of emergency indebtedness incurred as a direct result of the tornadoes, and expenditures authorized by general law and for matching federal grants, private gifts and donations, such federal grants, private gifts and donations being hereby authorized to be received and disbursed as public funds.

(9) The Commission of Budget and Accounting in determining the total amount of loan to each qualifying political subdivision shall take into consideration the extent and degree of the damage, destruction or loss to public properties and the dollar value thereof; the reasonable expectation of loss of present and future revenues; the destruction and damages to tax producing real and personal property; and all appropriate economic factors affecting the ability of said political subdivision to provide necessary public functions. No application for loans or grants under authority of Sections 27-107-51 through 27-107-61 shall be filed after December 31, 1971.



§ 27-107-57 - Counties and municipalities to maintain certain records

The Commission of Budget and Accounting shall require boards of supervisors and the governing authorities of municipalities to maintain such minute books and other records as said commission deems reasonable and necessary for carrying out the purposes of Sections 27-107-51 through 27-107-61, including auditing by the state auditor of all expenditures of grants and loans made pursuant to the provisions of Sections 27-107-51 through 27-107-61 and also of federal grants, private gifts and donations authorized to be received hereunder.



§ 27-107-59 - Borrowing from state general and special fund agencies

The Commission of Budget and Accounting with the concurrence of the state bond commission is hereby authorized to borrow the sum of five hundred thousand dollars ($ 500.00) from one or a multiple of "state general fund agencies" or "state special fund agencies" at one time or as required for the purpose of carrying out the provisions of Section 27-107-55. Such borrowing shall be done by appropriate resolution or order of said commission, and certified copies of each such order spread upon its minutes shall be provided the executive head of the state agency, state treasurer, state auditor, attorney general and governor. Funds disbursed by the commission from said loan fund shall be as provided herein. The commission shall have authority to adopt reasonable rules and regulations for the purposes of Sections 27-107-51 through 27-107-61.



§ 27-107-61 - Authority of state bond commission

The state bond commission is hereby authorized and empowered to utilize any of its statutory powers, particularly Chapter 519, Laws of 1968, in carrying out its functions under Sections 27-107-51 through 27-107-61 and in the repayment of principal and interest on indebtedness due the state treasury or any general fund agency or special fund agency.






FLOODING DISASTER OF 1973

§ 27-107-71 - Utilization of appropriated funds to assist local governing authorities to obtain federal funds for restoration purposes

For purposes of Sections 27-107-71 through 27-107-85, the term "Commission of Budget and Accounting" or "commission" shall mean the state fiscal management board.

The Commission of Budget and Accounting is hereby expressly authorized and empowered to utilize any funds appropriated for such purposes to make grants to boards of supervisors, boards of trustees of public schools and junior colleges, and the mayor and board of aldermen or other governing body of incorporated municipalities for the purpose of assisting such county and municipal government authorities in obtaining federal funds to be used in making repairs, renovations, restoration, construction, reconstruction and related improvements, and restoring or purchasing machinery, equipment and supplies to public office buildings, schools, courthouses, hospitals, water supplies, sewer and utility systems, streets, roads, bridges, ports and airports and other governmental facilities, all of such being publicly owned and governed by said governing authorities having statutory power thereover, which real, personal or mixed properties were either damaged, destroyed or lost as a direct result of the unprecedented devastation wrought by the excessive rain and floods of March, 1973, to the State of Mississippi.



§ 27-107-73 - Administrator of certain emergency appropriations

The Commission of Budget and Accounting is hereby made the sole administrator of the appropriation enacted during the regular session of 1973 to implement the provisions of Sections 27-107-71 through 27-107-85. It is authorized to utilize any of its general powers provided by Sections 27-103-1 through 27-103-75, in making findings of fact and determinations as to the extent and degree of the damages, destruction or loss to the public properties and the dollar value thereof described in the preceding section. It shall take into consideration the appropriate economic factors, present and potential losses in city, county and state taxes, and revenues of all types, existing and subsequent federal laws, funds and programs, and other relevant facts and fiscal data in determining the amount of state grants and loans and reasonable conditions of the grants and loans made to the governing authorities of eligible counties and municipalities and the boards of trustees of public schools and junior colleges which have suffered publicly owned property loss and economic losses as a direct result of the excessive rain or floods of March, 1973.



§ 27-107-75 - Authority to borrow certain monies in order to make loans to counties and municipalities; conditions as to loans and their repayment

(a) The Commission of Budget and Accounting hereinafter referred to as "commission," with the concurrence of the state bond commission, is hereby authorized to borrow at one (1) time or as needed the aggregate sum of five million five hundred thousand dollars ($ 5,500,000.00) from one or multiples of "state general fund agencies" or "state special fund agencies" for the purpose of making loans to the eligible counties and municipalities, and said commission is hereby made the loan committee for such purposes as hereinafter provided. In making such loans, the commission is authorized to utilize any of its general powers provided by Sections 27-103-1 through 27-103-75.

(b) Any loan made to a county or municipality under the provisions of this section are hereby made full faith and credit obligations of such counties and municipalities to the State of Mississippi and binding on the governing bodies obtaining such loans and their successors in office until repaid in full as to principal and interest thereon without regard to existing statutory limitations.

(c) The commission shall require a certified copy of a resolution, order, or other appropriate excerpts of the official minutes of the governing board or authorities, to be of such general form and content as the commission may deem appropriate, together with application forms for such state loans.

(d) All loans made under the provisions of this section shall be evidenced by negotiable promissory notes of the county or municipality to be in such standard form and content of acceptable banking standards, shall mature at such times, to bear interest as hereinafter provided, and shall bear the signature of the president or presiding officer and clerk of the board of supervisors and the official seal, or the mayor or presiding officer and city clerk and the official seal.

(e) The loans made hereunder shall bear no interest for the first two (2) years from the date of the loan. However, the loans shall bear the following interest rates thereafter:

Third (3rd) year Three percent (3%)

per annum

Fourth (4th) year Four percent (4%)

per annum

Fifth (5th) year Five percent (5%)

per annum

Sixth (6th) year and thereafter

Six percent (6%) per annum

(f) The governing authorities, borrowing money under Sections 27-107-71

through 27-107-85, are hereby authorized and empowered to levy not to exceed

two (2) mills on all of the taxable property of the county or municipality at

any time after the loan is made, and said levy is hereby designated to repay

the loan and it shall not be charged against the existing general laws as to

limitations of millage for local governmental purposes.

(g) In the event that such loan has not been repaid or arrangements satisfactory to the commission have not been made to repay same within five (5) years from the making of such loan, the commission shall determine that there is a default in the terms of the promissory note, including any interest due thereon, shall enter an order to that effect upon its official minutes and send a certified copy of said order by certified mail, postage prepaid, to the chancery clerk or city clerk, as the case may be. If said default is not satisfied in full on or before the first day of March next following, a local ad valorem tax of two (2) mills or so much thereof as may be required to liquidate the entire indebtedness owed the state within a reasonable number of years as determined by the commission, shall be levied by the county or municipality on all the taxable property in said county or city to be collected in the same manner, time and form as the existing local ad valorem tax levies, and shall be paid into the state treasury. Failure or refusal of any county or municipality to levy the tax hereinabove referred to or to otherwise discharge its obligation to the state shall forfeit the right of said county or municipality to receive reimbursement for homestead exemption until such time as its indebtedness has been discharged or arrangements to discharge said indebtedness satisfactorily to the commission have been made. Homestead exemption funds forfeited hereby shall upon demand by the commission made in writing upon the Mississippi State Tax Commission be paid to the commission and applied to the discharge of the obligation.

(h) The proceeds of all loans shall be used only for public governmental functions, services, payment of emergency indebtedness incurred as a direct result of the excessive rain or floods of March, 1973, and expenditures authorized by general law and for matching federal grants, private gifts and donations, such federal grants, private gifts and donations being hereby authorized to be received and disbursed as public funds.

(i) The Commission of Budget and Accounting in determining the total amount of loan to each qualifying political subdivision shall take into consideration the extent and degree of the damage, destruction or loss to public properties and the dollar value thereof; the reasonable expectation of loss of present and future revenues; the destruction and damages to tax producing real and personal property; and all appropriate economic factors affecting the ability of said political subdivision to provide necessary public functions.



§ 27-107-77 - Time limitation on loan applications

No application for loans or grants under authority of Sections 27-107-71 through 27-107-85 shall be filed after March 31, 1974, and no application for a loan or grant shall be approved after August 31, 1974.



§ 27-107-79 - County and municipal authorities to maintain certain records

The Commission of Budget and Accounting shall require boards of supervisors and the governing authorities of municipalities to maintain such minute books and other records as said commission deems reasonable and necessary for carrying out the purposes of Sections 27-107-71 through 27-107-85, including auditing by the state auditor of all expenditures of grants and loans made pursuant to the provisions of said sections and also of federal grants, private gifts and donations authorized to be received hereunder.



§ 27-107-81 - Borrowing from state general and special fund agencies

The Commission of Budget and Accounting with the concurrence of the state bond commission is hereby authorized to borrow the sum of five million five hundred thousand dollars ($ 5,500,000.00) from one or a multiple of "state general fund agencies" or "state special fund agencies" at one (1) time or as required for the purpose of carrying out the provisions of Section 27-107-75. Such borrowing shall be done by appropriate resolution or order of said commission, and certified copies of each such order spread upon its minutes shall be provided the executive head of the state agency, state treasurer, state auditor, attorney general and governor. Funds disbursed by the commission from said loan fund shall be as provided herein.



§ 27-107-83 - State bond commission's authority

The state bond commission is hereby authorized and empowered to utilize any of its statutory powers in carrying out its functions under Sections 27-107-71 through 27-107-85 and in the repayment of principal and interest on indebtedness due the state treasury or any general fund agency or special fund agency.



§ 27-107-85 - Adoption of rules and regulations

The commission shall have authority to adopt reasonable rules and regulations for the purposes of Sections 27-107-71 through 27-107-85.






TORNADO, RAIN AND FLOODING DISASTER OF 1975

§ 27-107-91 - Utilization of appropriated funds to assist local governing authorities to obtain federal funds for restoration purposes

For purposes of Sections 27-107-91 through 27-107-105, the term "commission of budget and accounting" or "commission" shall mean the state fiscal management board.

The Commission of Budget and Accounting is hereby expressly authorized and empowered to utilize any funds appropriated for such purposes which said sum shall not exceed five hundred thousand dollars ($ 500,000.00) to make grants to boards of supervisors, boards of trustees of public schools and junior colleges, and the mayor and board of aldermen or other governing body of incorporated municipalities for the purpose of assisting such county and municipal government authorities in obtaining federal funds to be used in making repairs, renovations, restoration, construction, reconstruction and related improvements, and restoring or purchasing machinery, equipment and supplies to public office buildings, schools, courthouses, hospitals, water supplies, sewer and utility systems, streets, roads, bridges, ports and airports and other governmental facilities, all of such being publicly owned and governed by said governing authorities having statutory power thereover, which real, personal or mixed properties were either damaged, destroyed or lost as a direct result of the unprecedented devastation wrought by the excessive rain, floods and tornadoes of January, 1975 to the State of Mississippi.



§ 27-107-93 - Administrator of certain emergency appropriations

The Commission of Budget and Accounting is hereby made the sole administrator of the appropriation enacted during the regular session of 1975 to implement the provisions of Sections 27-107-91 through 27-107-105. It is authorized to utilize any of its general powers provided by Sections 27-103-1 through 27-103-75 in making findings of fact and determinations as to the extent and degree of the damages, destruction or loss to the public properties and the dollar value thereof described in the preceding section. It shall take into consideration the appropriate economic factors, present and potential losses in city, county and state taxes, and revenues of all types, existing and subsequent federal laws, funds and programs, and other relevant facts and fiscal data in determining the amount of state grants and loans and reasonable conditions of grants and loans made to the governing authorities of eligible counties and municipalities and the boards of trustees of public schools and junior colleges which have suffered publicly owned property loss and economic losses as a direct result of the tornadoes of January 1975.



§ 27-107-95 - Authority to borrow certain monies in order to make loans to counties and municipalities; conditions as to loans and their repayment

(1) The Commission of Budget and Accounting, hereinafter referred to as "commission," with the concurrence of the state bond commission, is hereby authorized to borrow at one (1) time or as needed the aggregate sum of five hundred thousand dollars ($ 500,000.00) from one (1) or multiples of "state general fund agencies" or "state special fund agencies" for the purpose of making loans to the eligible counties and municipalities, and said commission is hereby made the loan committee for such purposes as hereinafter provided. In making such loans, the commission is authorized to utilize any of its general powers provided by Sections 27-103-1 through 27-103-75.

(2) Any loan made to a county or municipality under the provisions of this section are hereby made full faith and credit obligations of such counties and municipalities to the State of Mississippi and binding on the governing bodies obtaining such loans and their successors in office until repaid in full as to principal and interest thereon without regard to existing statutory limitations.

(3) The commission shall require a certified copy of a resolution, order, or other appropriate excerpts of the official minutes of the governing board or authorities, to be of such general form and content as the commission may deem appropriate, together with application forms for such state loans.

(4) All loans made under the provisions of this section shall be evidenced by negotiable promissory notes of the county or municipality to be in such standard form and content of acceptable banking standards, shall mature at such times, to bear interest as hereinafter provided, and shall bear the signature of the president or presiding officer and clerk of the board of supervisors of the official seal, or the mayor or presiding officer and city clerk and the official seal.

(5) The loans made hereunder shall bear no interest for the first two (2) years from the date of the loan. However, the loans shall bear the following interest rates thereafter:

Third (3rd) year Three percent (3%)

per annum

Fourth (4th) year Four percent (4%)

per annum

Fifth (5th) year Five percent (5%)

per annum

Sixth (6th) year and thereafter

Six percent (6%) per annum

(6) The governing authorities, borrowing money under Sections 27-107-91 through 27-107-105, are hereby authorized and empowered to levy not to exceed two (2) mills on all of the taxable property of the county or municipality at any time after the loan is made, and said levy is hereby designated to repay the loan and it shall not be charged against the existing general laws as to limitations of millage for local governmental purposes.

(7) In the event that such loan has not been repaid or arrangements satisfactory to the commission have not been made to repay same within five (5) years from the making of such loan, the commission shall determine that there is a default in the terms of the promissory note, including any interest due thereon, shall enter an order to that effect upon its official minutes and send a certified copy of said order by certified mail, postage prepaid, to the chancery clerk or city clerk, as the case may be. If said default is not satisfied in full on or before the first (1st) day of March next following, a local ad valorem tax of two (2) mills or so much thereof as may be required to liquidate the entire indebtedness owed the state within a reasonable number of years as determined by the commission, shall be levied by the county or municipality on all the taxable property in said county or city to be collected in the same manner, time and form as the existing local ad valorem tax levies, and shall be paid into the state treasury. Failure or refusal of any county or municipality to levy the tax hereinabove referred to or to otherwise discharge its obligation to the state shall forfeit the right of said county or municipality to receive reimbursement for homestead exemption until such time as its indebtedness has been discharged or arrangements to discharge said indebtedness satisfactorily to the commission have been made. Homestead exemption funds forfeited hereby shall upon demand by the commission made in writing upon the Mississippi State Tax Commission be paid to the commission and applied to the discharge of the obligation.

(8) The proceeds of all loans shall be used only for public governmental functions, services, payment of emergency indebtedness incurred as a direct result of the excessive rain, floods or tornadoes of January 1975, and expenditures authorized by general law and for matching federal grants, private gifts and donations, such federal grants, private gifts and donations being hereby authorized to be received and disbursed as public funds.

(9) The commission of budget and accounting in determining the total amount of loan to each qualifying political subdivision shall take into consideration the extent and degree of the damage, destruction or loss to public properties and the dollar value thereof; the reasonable expectation of loss of present and future revenues; the destruction and damages to tax producing real and personal property; and all appropriate economic factors affecting the ability of said political subdivision to provide necessary public functions.



§ 27-107-97 - Time limitation on loan applications

No application for loans or grants under authority of Sections 27-107-91 through 27-107-105 shall be filed after April 30, 1975, and no application for a loan or grant shall be approved after June 30, 1975.



§ 27-107-99 - County and municipal authorities to maintain certain records

The Commission of Budget and Accounting shall require boards of supervisors and the governing authorities of municipalities to maintain such minute books and other records as said commission deems reasonable and necessary for carrying out the purposes of Sections 27-107-91 through 27-107-105 including auditing by the state auditor of all expenditures of grants and loans made pursuant to the provisions of said sections and also of federal grants, private gifts and donations authorized to be received hereunder.



§ 27-107-101 - Borrowing from state general and special fund agencies

The commission of budget and accounting with the concurrence of the state bond commission is hereby authorized to borrow the sum of five hundred thousand dollars ($ 500,000.00) from one (1) or a multiple of "state general fund agencies" or "state special fund agencies" at one (1) time or as required for the purpose of carrying out the provisions of Section 27-107-95. Such borrowing shall be done by appropriate resolution or order of said commission, and certified copies of each such order spread upon its minutes shall be provided the executive head of the state agency, state treasurer, state auditor, attorney general and governor. Funds disbursed by the commission from said loan shall be provided herein.



§ 27-107-103 - State bond commission's authority

The state bond commission is hereby authorized and empowered to utilize any of its statutory powers in carrying out its functions under Sections 27-107-91 through 27-107-105 and in the repayment of principal and interest on indebtedness due the state treasury or any general fund agency or special fund agency.



§ 27-107-105 - Adoption of rules and regulations

The commission shall have authority to adopt reasonable rules and regulations for the purposes of Sections 27-107-91 through 27-107-105.






EXCESSIVE RAINS AND FLOODS OF SPRING OF 1975

§ 27-107-111 - Utilization of appropriated funds to assist local governing authorities to obtain federal funds for restoration purposes

For purposes of Sections 27-107-111 through 27-107-127, the term "commission of budget and accounting" or "commission" shall mean the state fiscal management board.

The Commission of Budget and Accounting is hereby expressly authorized and empowered to utilize any funds appropriated for such purposes to make grants to boards of supervisors, boards of trustees of public schools and junior colleges, and the mayor and board of aldermen or other governing body of incorporated municipalities for the purpose of assisting such county and municipal government authorities in obtaining federal funds to be used in making repairs, renovations, restoration, construction, reconstruction and related improvements, and restoring or purchasing machinery, equipment and supplies to public office buildings, schools, courthouses, hospitals, water supplies, sewer and utility systems, streets, roads, bridges, ports and airports and other governmental facilities, all of such being publicly owned and governed by said governing authorities having statutory power thereover, which real, personal or mixed properties were either damaged, destroyed or lost as a direct result of the unprecedented devastation wrought by the excessive rain and floods of the spring of 1975 to the State of Mississippi.



§ 27-107-113 - Administrator of certain emergency appropriations

The Commission of Budget and Accounting is hereby made the sole administrator of the appropriation enacted during the regular session of 1975 to implement the provisions of Sections 27-107-111 through 27-107-125. It is authorized to utilize any of its general powers provided by Chapter 496, Laws of 1962, as amended, appearing as Sections 27-103-1 through 27-103-71, in making findings of fact and determinations as to the extent and degree of the damages, destruction or loss to the public properties and the dollar value thereof described in the preceding section. It shall take into consideration the appropriate economic factors, present and potential losses in city, county and state taxes, and revenues of all types, existing and subsequent federal laws, funds and programs, and other relevant facts and fiscal data in determining the amount of state grants and loans and reasonable conditions of the grants and loans made to the governing authorities of eligible counties and municipalities and the boards of trustees of public schools and junior colleges which have suffered publicly owned property loss and economic losses as a direct result of the excessive rain or floods of the spring of 1975.



§ 27-107-115 - Authority to borrow monies in order to make loans to counties and municipalities; conditions as to loans and their repayment

(1) The Commission of Budget and Accounting, hereinafter referred to as "commission," with the concurrence of the state bond commission, is hereby authorized to borrow at one (1) time or as needed the aggregate sum of five million five hundred thousand dollars ($ 5,500,000.00) from one or multiples of "state general fund agencies" or "state special fund agencies" for the purpose of making loans to eligible counties and municipalities, and said commission is hereby made the loan committee for such purposes as hereinafter provided. In making such loans, the commission is authorized to utilize any of its general powers provided by Chapter 496, Laws of 1962, as amended, appearing as Sections 27-103-1 through 27-103-71.

(2) Any loans made to a county or municipality under the provisions of this section are hereby made full faith and credit obligations of such counties and municipalities to the State of Mississippi and binding on the governing bodies obtaining such loans and their successors in office until repaid in full as to principal and interest thereon without regard to existing statutory limitations.

(3) The commission shall require a certified copy of a resolution, order or other appropriate excerpts of the official minutes of the governing board or authorities, to be of such general form and content as the commission may deem appropriate, together with application forms for such state loans.

(4) All loans made under the provisions of this section shall be evidenced by negotiable promissory notes of the county or municipality to be in such standard form and content of acceptable banking standards, shall mature at such times, to bear interest as hereinafter provided, and shall bear the signature of the president or presiding officer and clerk of the board of supervisors and the official seal, or the mayor or presiding officer and city clerk and the official seal.

(5) The loans made hereunder shall bear no interest for the first two (2) years from the date of the loan. However, the loans shall bear the following interest rates thereafter:

Third year Three percent (3%) per

annum

Fourth year Four percent (4%) per

annum

Fifth year Five percent (5%) per annum

Sixth year and thereafter Six

percent (6%) per annum

(6) The governing authorities, borrowing money under Sections 27-107-111 through 27-107-125, are hereby authorized and empowered to levy not to exceed two (2) mills on all of the taxable property of the county or municipality at any time after the loan is made, and said levy is hereby designated to repay the loan and it shall not be charged against the existing general laws as to limitations of millage for local governmental purposes.

(7) In the event that such loan has not been repaid or arrangements satisfactory to the commission have not been made to repay same within five (5) years from the making of such loan, the commission shall determine that there is a default in the terms of the promissory note, including any interest due thereon, shall enter an order to that effect upon its official minutes and send a certified copy of said order by certified mail, postage prepaid, to the chancery clerk or city clerk, as the case may be. If said default is not satisfied in full on or before the first day of March next following, a local ad valorem tax of two (2) mills or so much thereof as may be required to liquidate the entire indebtedness owed the state within a reasonable number of years as determined by the commission, shall be levied by the county or municipality on all the taxable property in said county or city to be collected in the same manner, time and form as the existing local ad valorem tax levies, and shall be paid into the state treasury. Failure or refusal of any county or municipality to levy the tax hereinabove referred to or to otherwise discharge its obligation to the state shall forfeit the right of said county or municipality to receive reimbursement for homestead exemption until such time as its indebtedness has been discharged or arrangements to discharge said indebtedness satisfactorily to the commission have been made. Homestead exemption funds forfeited hereby shall, upon demand by the commission made in writing upon the Mississippi State Tax Commission, be paid to the commission and applied in the discharge of the obligation.

(8) The proceeds of all loans shall be used only for public governmental functions, services, payment of emergency indebtedness incurred as a direct result of the excessive rain or floods of the spring of 1975, and expenditures authorized by general law and for matching federal grants, private gifts and donations, such federal grants, private gifts and donations being hereby authorized to be received and disbursed as public funds.

(9) The Commission of Budget and Accounting in determining the total amount of loan to each qualifying political subdivision shall take into consideration the extent and degree of the damage, destruction or loss to public properties and the dollar value thereof; the reasonable expectation of loss of present and future revenues; the destruction and damages to tax-producing real and personal property; and all appropriate economic factors affecting the ability of said political subdivision to provide necessary public functions.



§ 27-107-117 - Time limitation on loan applications

No application for loans or grants under authority of Sections 27-107-111 through 27-107-125 shall be filed after January 20, 1976, and no application for a loan or grant shall be approved after March 31, 1976.



§ 27-107-119 - County and municipal authorities to maintain certain records

The Commission of Budget and Accounting shall require boards of supervisors and the governing authorities of municipalities to maintain such minute books and other records as said commission deems reasonable and necessary for carrying out the purposes of Sections 27-107-111 through 27-107-125, including auditing by the state auditor of all expenditures of grants and loans made pursuant to the provisions of said section and also of federal grants, private gifts and donations authorized to be received hereunder.



§ 27-107-121 - Borrowing from state general and special fund agencies

The Commission of Budget and Accounting, with the concurrence of the state bond commission, is hereby authorized to borrow the sum of five million five hundred thousand dollars ($ 5,500,000.00) from one or a multiple of "state general fund agencies" or "state special fund agencies" at one (1) time or as required for the purpose of carrying out the provisions of Section 27-107-115. Such borrowing shall be done by appropriate resolution or order of said commission, and certified copies of each such order spread upon its minutes shall be provided the executive head of the state agency, state treasurer, state auditor, attorney general and governor. Funds disbursed by the commission from said loan fund shall be as provided herein.



§ 27-107-123 - State bond commission's authority

The state bond commission is hereby authorized and empowered to utilize any of its statutory powers in carrying out its functions under Sections 27-107-111 through 27-107-125 and in the repayment of principal and interest on indebtedness due the state treasury or any general fund agency or special fund agency.



§ 27-107-125 - Adoption of rules and regulations

The commission shall have authority to adopt reasonable rules and regulations for the purposes of Sections 27-107-111 through 27-107-125.



§ 27-107-127 - Expenditure of public funds and utilization of public equipment and facilities for evacuation of endangered persons and protection of private property

The board of supervisors of any county, the governing authorities of any municipality, the board of trustees of any public school district and the governing authorities of any other political subdivisions are hereby authorized and empowered to expend public funds and to utilize public equipment and facilities for the purposes of evacuation of persons endangered and for the protection of private property damaged or threatened by the flooding of the Spring of 1975 in any area declared by the governor to be under a state of emergency because of said flooding; provided, further, that the authority and powers set forth by this section shall expire on September 30, 1975.






TORNADO DISASTER OF MARCH 12, 1975

§ 27-107-131 - Utilization of appropriated funds to assist local governing authorities to obtain federal funds for restoration purposes

For purposes of Sections 27-107-131 through 27-107-145, the term "commission of budget and accounting" or "commission" shall mean the state fiscal management board.

The Commission of Budget and Accounting is hereby expressly authorized and empowered to utilize any funds appropriated for such purposes to make grants to boards of supervisors, boards of trustees of public schools and junior colleges, and the mayor and board of aldermen or other governing body of incorporated municipalities for the purpose of assisting such county and municipal government authorities in obtaining federal funds to be used in making repairs, renovations, restoration, construction, reconstruction and related improvements, and restoring or purchasing machinery, equipment and supplies to public office buildings, schools, courthouses, hospitals, water supplies, sewer and utility systems, streets, roads, bridges, ports and airports and other governmental facilities, all of such being publicly owned and governed by said governing authorities having statutory power thereover, which real, personal or mixed properties were either damaged, destroyed or lost as a direct result of the unprecedented devastation wrought by the tornado of March 12, 1975.



§ 27-107-133 - Administrator of certain emergency appropriations

The Commission of Budget and Accounting is hereby made the sole administrator of the appropriation enacted during the regular session of 1975 to implement the provisions of Sections 27-107-131 through 27-107-145. It is authorized to utilize any of its general powers provided by Sections 27-103-1 through 27-103-75 in making findings of fact and determinations as to the extent and degree of the damages, destruction or loss to the public properties and the dollar value thereof described in the preceding section. It shall take into consideration the appropriate economic factors, present and potential, losses in city, county and state taxes, and revenues of all types, existing and subsequent federal laws, funds and programs, and other relevant facts and fiscal data in determining the amount of state grants and loans and reasonable conditions of the grants and loans made to the governing authorities of eligible counties and municipalities and the boards of trustees of public schools and junior colleges which have suffered publicly owned property loss and economic losses as a direct result of the tornado of March 12, 1975.



§ 27-107-135 - Authority to borrow certain monies in order to make loans to counties and municipalities; conditions as to loans and their repayment

(1) The Commission of Budget and Accounting hereinafter referred to as "commission," with the concurrence of the state bond commission, is hereby authorized to borrow at one (1) time or as needed the aggregate sum of one hundred fifty thousand dollars ($ 150,000.00) from one or multiples of "state general fund agencies" or "state special fund agencies" for the purpose of making loans to the eligible counties and municipalities, and said commission is hereby made the loan committee for such purposes as hereinafter provided. In making such loans, the commission is authorized to utilize any of its general powers provided in Sections 27-103-1 through 27-103-75.

(2) Any loan made to a county or municipality under the provisions of this section are hereby made full faith and credit obligations of such counties and municipalities to the State of Mississippi and binding on the governing bodies obtaining such loans and their successors in office until repaid in full as to principal and interest thereon without regard to existing statutory limitations.

(3) The commission shall require a certified copy of a resolution, order or other appropriate excerpts of the official minutes of the governing board or authorities, to be of such general form and content as the commission may deem appropriate, together with application forms for such state loans.

(4) All loans made under the provisions of this section shall be evidenced by negotiable promissory notes of the county or municipality to be in such standard form and content of acceptable banking standards, shall mature at such times, to bear interest as hereinafter provided, and shall bear the signature of the president or presiding officer and clerk of the board of supervisors and the official seal, or the mayor or presiding officer and city clerk and the official seal.

(5) The loans made hereunder shall bear no interest for the first two (2) years from the date of the loan. However, the loans shall bear the following interest rates thereafter:

Third year Three percent (3%) per annum

Fourth year Four percent (4%) per annum

Fifth year Five percent (5%) per annum

Sixth year and thereafter Six percent

(6%) per annum

(6) The governing authorities, borrowing money under Sections 27-107-131 through 27-107-145, are hereby authorized and empowered to levy not to exceed two (2) mills on all of the taxable property of the county or municipality at any time after the loan is made, and said levy is hereby designated to repay the loan and it shall not be charged against the existing general laws as to limitations of millage for local governmental purposes.

(7) In the event that such loan has not been repaid or arrangements satisfactory to the commission have not been made to repay same within five (5) years from the making of such loan, the commission shall determine that there is a default in the terms of the promissory note, including any interest due thereon, shall enter an order to that effect upon its official minutes and send a certified copy of said order by certified mail, postage prepaid, to the chancery clerk or city clerk, as the case may be. If said default is not satisfied in full on or before the first day of March next following, a local ad valorem tax of two (2) mills or so much thereof as may be required to liquidate the entire indebtedness owed the state within a reasonable number of years as determined by the commission shall be levied by the county or municipality on all the taxable property in said county or city to be collected in the same manner, time and form as the existing local ad valorem tax levies, and shall be paid into the state treasury. Failure or refusal of any county or municipality to levy the tax hereinabove referred to or to otherwise discharge its obligation to the state shall forfeit the right of said county or municipality to receive reimbursement for homestead exemption until such time as its indebtedness has been discharged or arrangements to discharge said indebtedness satisfactorily to the commission have been made. Homestead exemption funds forfeited hereby shall, upon demand by the commission made in writing upon the Mississippi State Tax Commission, be paid to the commission and applied to the discharge of the obligation.

(8) The proceeds of all loans shall be used only for public governmental functions, services, payment of emergency indebtedness incurred as a direct result of the tornado of March 12, 1975, and expenditures authorized by general law and for matching federal grants, private gifts and donations, such federal grants, private gifts and donations being hereby authorized to be received and disbursed as public funds.

(9) The Commission of Budget and Accounting in determining the total amount of loan to each qualifying political subdivision shall take into consideration the extent and degree of the damage, destruction or loss to public properties and the dollar value thereof; the reasonable expectation of loss of present and future revenues; the destruction and damages to tax-producing real and personal property; and all appropriate economic factors affecting the ability of said political subdivision to provide necessary public functions.



§ 27-107-137 - Time limitation on loan applications

No application for loans or grants under authority of Sections 27-107-131 through 27-107-145 shall be filed after April 30, 1975, and no application for a loan or grant shall be approved after June 30, 1975.



§ 27-107-139 - County and municipal authorities to maintain certain records

The Commission of Budget and Accounting shall require boards of supervisors and the governing authorities of municipalities to maintain such minute books and other records as said commission deems reasonable and necessary for carrying out the purposes of Sections 27-107-131 through 27-107-145, including auditing by the state auditor of all expenditures of grants and loans made pursuant to the provisions of said sections and also of federal grants, private gifts and donations authorized to be received hereunder.



§ 27-107-141 - Borrowing from state general and special fund agencies

The Commission of Budget and Accounting, with the concurrence of the state bond commission, is hereby authorized to borrow the sum of one hundred fifty thousand dollars ($ 150,000.00) from one or a multiple of "state general fund agencies" or "state special fund agencies" at one (1) time or as required for the purpose of carrying out the provisions of Section 27-107-135. Such borrowing shall be done by appropriate resolution or order of said commission, and certified copies of each such order spread upon its minutes shall be provided the executive head of the state agency, state treasurer, state auditor, attorney general and governor. Funds disbursed by the commission from said loan fund shall be as provided herein.



§ 27-107-143 - State bond commission's authority

The State Bond Commission is hereby authorized and empowered to utilize any of its statutory powers in carrying out its functions under Sections 27-107-131 through 27-107-145 and in the repayment of principal and interest on indebtedness due the state treasury or any general fund agency or special fund agency.



§ 27-107-145 - Adoption of rules and regulations

The commission shall have authority to adopt reasonable rules and regulations for the purposes of Sections 27-107-131 through 27-107-145.






FLOODING DISASTER OF 1979

§ 27-107-151 - Expired

Expired pursuant to its own terms, effective September 30, 1979.



§ 27-107-153 - Utilization of appropriated funds to assist local governing authorities to obtain federal funds for restoration purposes

For purposes of Sections 27-107-151 through 27-107-189, the term "commission of budget and accounting" or "commission" shall mean the state fiscal management board.

The Commission of Budget and Accounting, referred to as "commission," is hereby expressly authorized and empowered to utilize any funds appropriated for such purposes to make grants or loans to boards of supervisors, boards of trustees of public schools and junior colleges, and the mayor and board of aldermen or other governing body of incorporated municipalities for the purpose of assisting such county and municipal government authorities in obtaining federal funds to be used in making repairs, renovations, restoration, construction, reconstruction and related improvements, and restoring or purchasing machinery, equipment and supplies to public office buildings, schools, courthouses, hospitals, water supplies, sewer and utility systems, streets, roads, bridges, ports and airports and other governmental facilities, all of such being publicly owned and governed by said governing authorities having statutory power thereover, which real, personal or mixed properties were either damaged, destroyed or lost as a direct result of the unprecedented devastation wrought by the excessive rains, excessive winds and floods and ice damages subsequent to January 1, 1979.



§ 27-107-155 - Administrator of certain emergency appropriations

The Commission of Budget and Accounting, being the disaster emergency funding board established in Section 43-41-5 [repealed], is hereby made the sole administrator of any appropriation enacted during the first extraordinary session of 1979 to implement the provisions of Sections 27-107-153 through 27-107-167. It is authorized to utilize any of its general powers provided by Chapter 496, Laws of 1962, as amended, appearing as Sections 27-103-1 through 27-103-75, Mississippi Code of 1972, in making findings of fact and determinations as to the extent and degree of the damages, destruction or loss to the public properties and the dollar value thereof described in the preceding section. It shall take into consideration the appropriate economic factors, present and potential losses in city, county and state taxes, and revenues of all types, existing and subsequent federal laws, funds and programs, and other relevant facts and fiscal data in determining the amount of state grants and loans and reasonable conditions of the grants and loans made to the governing authorities of eligible counties and municipalities and the boards of trustees of public schools and junior colleges which have suffered publicly owned property loss and economic losses as a direct result of the excessive rains and floods of the spring of 1979.



§ 27-107-157 - Local emergency grant and loan fund; loans to counties and municipalities; conditions as to loans and their repayment

(1) There is hereby established within the state treasury a special fund to be designated as the "local disaster emergency grant and loan fund." All sums received or obtained by the commission under the provisions of Sections 27-107-153 through 27-107-167, by appropriation or otherwise, shall be deposited into the fund. All sums approved to be granted or loaned shall be paid upon warrants drawn on the local disaster emergency grant and loan fund, and the state auditor of public accounts shall issue warrants upon requisitions signed by the director and secretary of the commission of budget and accounting.

(2) In making grants or loans, the commission is authorized to utilize any of its general powers provided by Chapter 496, Laws of 1962, as amended, appearing as Sections 27-103-1 through 27-103-75, Mississippi Code of 1972.

(3) Any loans made to a county or municipality under the provisions of this section are hereby made full faith and credit obligations of such counties and municipalities to the State of Mississippi and binding on the governing bodies obtaining such loans and their successors in office until repaid in full as to principal and interest thereon without regard to existing statutory limitations.

(4) The commission shall require a certified copy of a resolution, order or other appropriate excerpts of the official minutes of the governing board or authorities, to be of such general form and content as the commission may deem appropriate, together with application forms for such state loans.

(5) All loans made under the provisions of this section shall be evidenced by negotiable promissory notes of the county or municipality to be in such standard form and content of acceptable banking standards, shall mature at such times and bear interest as hereinafter provided, and shall bear the signature of the president or presiding officer and clerk of the board of supervisors and the official seal, or the mayor or presiding officer and city clerk and the official seal.

(6) The loans made hereunder shall bear no interest for the first two (2) years from the date of the loan. However, the loans shall bear the following interest rates thereafter:

Third year Three percent (3%) per

annum

Fourth year Four percent (4%) per

annum

Fifth year Five percent (5%) per annum

Sixth year and thereafter Six

percent (6%) per annum

(7) The governing authorities borrowing money under Sections 27-107-153 through 27-107-167 are hereby authorized and empowered to levy not to exceed two (2) mills on all of the taxable property of the county or municipality at any time after the loan is made, and said levy is hereby designated to repay the loan and it shall not be charged against the existing general laws as to limitations of millage for local governmental purposes.

(8) In the event that such loan has not been repaid or arrangements satisfactory to the commission have not been made to repay same within five (5) years from the making of such loan, the commission shall determine that there is a default in the terms of the promissory note, including any interest due thereon, shall enter an order to that effect upon its official minutes and send a certified copy of said order by certified mail, postage prepaid, to the chancery clerk or city clerk, as the case may be. If said default is not satisfied in full on or before the first day of March next following, a local ad valorem tax of two (2) mills or so much thereof as may be required to liquidate the entire indebtedness owed the state within a reasonable number of years as determined by the commission shall be levied by the county or municipality on all the taxable property in said county or city to be collected in the same manner, time and form as the existing local ad valorem tax levies, and shall be paid into the state treasury. Failure or refusal of any county or municipality to levy the tax hereinabove referred to or to otherwise discharge its obligation to the state shall forfeit the right of said county or municipality to receive reimbursement for homestead exemption until such time as its indebtedness has been discharged or arrangements to discharge said indebtedness satisfactorily to the commission have been made. Homestead exemption funds forfeited hereby shall, upon demand by the commission made in writing upon the Mississippi State Tax Commission, be paid to the commission and applied to the discharge of the obligation.

(9) The proceeds of all loans shall be used only for public governmental functions, services, payment of emergency indebtedness incurred as a direct result of the excessive rains and floods of the Spring of 1979, and expenditures authorized by general law and for matching federal grants, private gifts and donations, such federal grants, private gifts and donations being hereby authorized to be received and disbursed as public funds.

(10) The Commission of Budget and Accounting in determining the total amount of loan to each qualifying political subdivision shall take into consideration the extent and degree of the damage, destruction or loss to public properties and the dollar value thereof, the reasonable expectation of loss of present and future revenues, the destruction and damages to tax-producing real and personal property, and all appropriate economic factors affecting the ability of said political subdivision to provide necessary public functions.



§ 27-107-159 - Time limitation on loan applications

No application for grants or loans under the authority of Sections 27-107-153 through 27-107-167 shall be filed after January 20, 1980, and no application for a grant or loan shall be approved after March 31, 1980.



§ 27-107-161 - Counties and municipalities to maintain certain records

The Commission of Budget and Accounting shall require boards of supervisors and the governing authorities of municipalities to maintain such minute books and other records as said commission deems reasonable and necessary for carrying out the purposes of Sections 27-107-153 through 27-107-167, including auditing by the state auditor of all expenditures of grants and loans made pursuant to the provisions of Sections 27-107-153 through 27-107-167 and also of federal grants, private gifts and donations authorized to be received hereunder.



§ 27-107-163 - Total expenditure of appropriated state funds

The total authorized expenditure of state funds under the provisions of Sections 27-107-153 through 27-107-167 from either an appropriation by the legislature or from funds borrowed by the commission under the provisions of Section 27-107-165 shall not exceed an aggregate amount of five million dollars ($ 5,000,000.00).



§ 27-107-165 - State bond commission's authority to borrow

In the event an appropriation is not made for the purposes of Sections 27-107-153 through 27-107-167 or any appropriation for such purposes shall be less than the aggregate amount of expenditures authorized under Section 27-107-163, the commission of budget and accounting shall have the authority to request the state bond commission to borrow the difference in the amount appropriated, if any, and the authorized aggregate amount of expenditures. Such borrowing shall be in the same manner and under the same terms and conditions as provided under Chapter 557, Laws of 1966, as amended by Chapter 466, Laws of 1979, except any notes issued hereunder shall mature not later than May 1, 1980, and there shall be irrevocably pledged the full faith, credit and resources of the State of Mississippi for the payment of both the principal and interest on such notes.



§ 27-107-167 - Adoption of rules and regulations

The commission shall have authority to adopt reasonable rules and regulations for the purposes of Sections 27-107-153 through 27-107-167.



§ 27-107-169 - Allocations to agencies with depleted funds; utilization of appropriated funds to assist such agencies

The Commission of Budget and Accounting, referred to as "commission," is hereby expressly authorized and empowered to utilize any funds appropriated or otherwise made available for such purposes to make allocations to state agencies to defray the expenses incurred by them in carrying out their assigned disaster or emergency assignments which have depleted their regular appropriation below a level which would prohibit them from carrying out their normally assigned duties, and to repair or replace any property or equipment damaged, destroyed or lost as a direct result of the unprecedented devastation wrought by the excessive rains and floods in the spring of 1979 to the State of Mississippi and to pay the cost of federal flood insurance premiums on state-owned property damaged or destroyed as a result of said flood.



§ 27-107-171 - Allocations to agencies with depleted funds; Administrator of certain emergency appropriations

The Commission of Budget and Accounting, being the disaster emergency funding board established in Section 43-41-5, is hereby made the sole administrator of any appropriation enacted during the first extraordinary session of 1979 to implement the provisions of Sections 27-107-169 through 27-107-189. It is authorized to utilize any of its general powers provided by Chapter 496, Laws of 1962, as amended, appearing as Sections 27-103-1 through 27-103-75, Mississippi Code of 1972, in making findings of fact and determinations as to the extent and degree of damages, destruction or loss to the public properties, and the dollar value thereof, the reasonable expectation of loss of present and future revenues, and all appropriate economic factors affecting the ability of state agencies to provide necessary public functions. It shall take into consideration programs and other relevant facts and fiscal data in determining the amount of allocations to state agencies which have suffered publicly owned property loss as a direct result of the excessive rains and floods in the spring of 1979.

Notwithstanding the provisions of any appropriation act which restricts the increase in any one (1) object of expenditure in excess of fifteen percent (15%), the commission of budget and accounting is hereby authorized to approve increases in any amounts when such funds are necessary to make expenditures authorized by Sections 27-107-169 through 27-107-189, provided that other objects are reduced in an amount to compensate for such increases.

No allocation authorized under the provisions of Sections 27-107-169 through 27-107-189 shall be made to any agency which has other funds in its budget which could be utilized for these purposes except for the fifteen percent (15%) category transfer limitation provided in their appropriation bill.



§ 27-107-173 - Allocations to agencies with depleted funds; state disaster emergency fund; payments from fund

There is hereby established within the State Treasury a special fund to be designated as the "state disaster emergency fund." All sums received or obtained by the commission under the provisions of Sections 27-107-169 through 27-107-189, by appropriation or otherwise, shall be deposited into the fund. All sums approved to be allocated shall be paid upon warrants drawn on the state disaster emergency fund, and the state auditor of public accounts shall issue warrants upon requisitions signed by the director and secretary of the commission of budget and accounting.



§ 27-107-175 - Allocations to agencies with depleted funds; certified copies of minutes of agencies governing boards and application forms

The Commission of Budget and Accounting shall require a certified copy of a resolution, order, or other appropriate excerpt of the official minutes of the state agency governing board, to be of such general form and content as the commission may deem appropriate, together with application forms for such allocations.



§ 27-107-177 - Allocations to agencies with depleted funds; use of funds

The proceeds of all allocations shall be used only for reimbursement of the agencies' expenses for emergency or disaster-related duties and for the repair or replacement of publicly owned property or equipment damaged or lost as a direct result of the excessive rains and floods of the spring of 1979.



§ 27-107-179 - Allocations to agencies with depleted funds; documentation of requests; auditing

The Commission of Budget and Accounting shall require the governing boards of such state agencies to document all requests for allocations and may include auditing by the state auditor of all expenditures and claims included in the applications.



§ 27-107-181 - Allocations to agencies with depleted funds; certification of whether expenditures made and losses incurred are reimbursable; payments to state treasury

The Commission of Budget and Accounting shall require each agency making application for allocations to certify whether expenditures made and losses incurred as a direct result of the disaster are reimbursable under federal grants, private gifts, donations or otherwise.

In the event allocations are made under the provisions of Sections 27-107-169 through 27-107-189, the commission of budget and accounting shall require that any reimbursements for expenditures made with the allocated funds shall be paid into the state treasury to the credit of the state general fund.



§ 27-107-183 - Allocations to agencies with depleted funds; time limitation on applications

No application for allocations under authority of Sections 27-107-169 through 27-107-189 shall be filed after January 20, 1980, and no application for allocations shall be approved after March 31, 1980.



§ 27-107-185 - Allocations to agencies with depleted funds; total expenditure of state funds

The total authorized expenditure of state funds under the provisions of Sections 27-107-169 through 27-107-189 from either an appropriation by the legislature or from funds borrowed under the provisions of Section 27-107-187 shall not exceed an aggregate amount of three million dollars ($ 3,000,000.00).



§ 27-107-187 - Allocations to agencies with depleted funds; state bond commission's authority to borrow

In the event an appropriation is not made for the purposes of Sections 27-107-169 through 27-107-189 or any appropriation for such purposes shall be less than the aggregate amount of expenditures authorized under Section 27-107-185, the commission of budget and accounting shall have the authority to request the state bond commission to borrow the difference in the amount appropriated, if any, and the authorized aggregate amount of expenditures. Such borrowing shall be in the same manner and under the same terms and conditions as provided under Chapter 557, Laws of 1966, as amended by Chapter 466, Laws of 1979, except any notes issued hereunder shall mature not later than May 1, 1980, and there shall be irrevocably pledged the full faith, credit and resources of the State of Mississippi for the payment of both the principal and interest on such notes.



§ 27-107-189 - Allocations to agencies with depleted funds; adoption of rules and regulations

The Commission of Budget and Accounting shall have authority to adopt reasonable rules and regulations for the purposes of Sections 27-107-169 through 27-107-189.






JONES COUNTY TORNADO DISASTER OF FEBRUARY, 1987

§ 27-107-201 - Authorization to transfer certain funds to loan to county, municipalities, and school districts to match federal funds for restoration purposes

The State Fiscal Management Board is authorized to transfer any unobligated funds in the Mississippi Emergency Management Agency Fund No. 3723 to the Local Disaster Emergency Grant and Loan Fund No. 3793 in order to loan funds to Jones County, Mississippi, and/or to municipalities and school districts therein to match federal funds to be used in making repairs, renovations, restoration, construction, reconstruction and related improvements and restoring or purchasing machinery, equipment and supplies to public office buildings, schools, courthouses, hospitals, water supplies, sewer and utility systems, streets, roads, bridges, airports and other governmental facilities, all of such being publicly owned and governed by the governing authorities having statutory power thereover, which real, personal or mixed properties were either damaged, destroyed or lost as a direct result of the Jones County tornado disaster of February 28, 1987.



§ 27-107-203 - Authorization to utilize certain funds to loan to county, municipalities, and school districts to obtain federal funds for restoration purposes

The State Fiscal Management Board is hereby authorized to utilize any available funds representing the repayment of disaster loans and interest thereon to the credit of the Local Disaster Emergency Grant and Loan Fund No. 3793 in the State Treasury, including any monies transferred to such fund from the Mississippi Emergency Management Agency Fund under Section 27-107-201, to make loans to the governing authorities of Jones County, Mississippi, any municipality within Jones County and/or any school district within Jones County for the purpose of assisting such county, municipality and/or school district in obtaining federal funds to be used in making repairs, renovations, restoration, construction, reconstruction and related improvements, and restoring or purchasing machinery, equipment and supplies to public office buildings, schools, courthouses, hospitals, water supplies, sewer and utility systems, streets, roads, bridges, ports and airports and other governmental facilities, all of such being publicly owned and governed by said governing authorities having statutory power thereover, which real, personal or mixed properties were either damaged, destroyed or lost as a direct result of the Jones County tornado disaster of February 28, 1987.



§ 27-107-205 - Administrator of certain emergency funds; loans to county, municipalities and school districts

(1) The State Fiscal Management Board is hereby made the sole administrator of the funds made available to implement the loan program under Sections 27-107-201 through 27-107-207. It is authorized to utilize any of its general powers in making findings of fact and determinations as to the amount of funds needed by the county, municipality or school district in order to receive federal disaster funds for the purposes of Section 27-107-201. The State Fiscal Management Board shall determine the amount of loans to be made within available funds; however, the aggregate amount of such loans shall not exceed Eight Hundred Thousand Dollars ($ 800,000.00). All sums approved to be loaned shall be paid upon warrants drawn on the Local Disaster Emergency Grant and Loan Fund No. 3793, issued upon requisitions signed by the State Fiscal Officer.

(2) Any loans made hereunder to a county, municipality and/or school district described in Section 27-107-203 are hereby made full faith and credit obligations of such political subdivisions to the State of Mississippi and binding on the governing authorities obtaining such loans and their successors in office until repaid in full as to principal and interest thereon, without regard to existing statutory limitations.

(3) The State Fiscal Management Board shall require a certified copy of a resolution of the governing authorities desiring a loan, to be of such general form and content as the State Fiscal Management Board may deem appropriate, together with application forms for such loans.

(4) All loans made under this section shall be evidenced by negotiable promissory notes of the county, municipality and/or school district to be in such standard form and content of acceptable banking standards, shall mature at such times and bear interest as hereinafter provided, and shall bear the signature of the president or presiding officer of the governing authorities.

(5) The loans made hereunder shall bear no interest for the first two (2) years from the date of the loan. However, the loans shall bear the following interest rates thereafter:

Third year Six percent (6%) per annum

Fourth year Seven percent (7%) per annum

Fifth year Eight percent (8%) per annum

Sixth year and thereafter Nine percent

(9%) per annum

(6) The governing authorities of the county or municipality therein borrowing money under Sections 27-107-201 through 27-107-207 are hereby authorized and empowered to levy an ad valorem tax on all of the taxable property of the county or municipality, as the case may be, at any time after the loan is made, and said levy is hereby designated to repay only the loan and any interest thereon. If the governing authorities of a school district borrow money under this section the governing authorities of the county or municipality that levies taxes on behalf of the school district shall levy an ad valorem tax on all taxable property of the school district at any time after the loan is made, and said levy is hereby designated to repay the loan and any interest thereon. The levy shall not be included in any limitation on the growth of ad valorem tax receipts.

(7) If the loan has not been repaid or arrangements satisfactory to the State Fiscal Management Board have not been made to repay same within five (5) years from the making of such loan, the State Fiscal Management Board shall determine that there is a default in the terms of the promissory note, including any interest due thereon, shall enter an order to that effect upon its official minutes and send a certified copy of said order by certified mail, postage prepaid, to the president or presiding officer of the governing authorities. If said default is not satisfied in full within sixty (60) days after receipt of said order, an ad valorem tax as may be required to liquidate the entire indebtedness owed the state within a reasonable number of years as determined by the State Fiscal Management Board shall be levied by the county or municipality as provided in subsection (6) of this section, and shall be paid into the State Treasury to the credit of the Local Disaster Emergency Grant and Loan Fund. Failure or refusal to discharge the obligation to the state shall forfeit the right of the county, municipality or school district, as the case may be, to receive reimbursement for homestead exemption until such time as its indebtedness has been discharged or arrangements to discharge said indebtedness satisfactorily to the State Fiscal Management Board have been made. Homestead exemption funds forfeited hereby shall, upon demand by the State Fiscal Management Board made in writing upon the Mississippi State Tax Commission, be paid to the State Fiscal Management Board and applied to the discharge of the obligation.

(8) The proceeds of all loans shall be used only for the purposes described in Section 27-107-203.



§ 27-107-207 - Rules and regulations

The State Fiscal Management Board shall have authority to adopt reasonable rules and regulations for the purposes of Sections 27-107-201 through 27-107-207.






INTERSTATE EARTHQUAKE EMERGENCY COMPACT

§ 27-107-301 - Interstate earthquake emergency compact

The Legislature of the State of Mississippi hereby ratifies a compact on behalf of the State of Mississippi with any other state legally joining therein in the form substantially as follows:

The contracting states solemnly agree:

Article 1. The purpose of this compact is to provide mutual aid among the states in meeting any emergency or disaster caused by earthquakes or other seismic disturbances. The full, immediate and effective utilization of the resources of the respective states, including such resources as may be available from the United States government or any other source, is necessary to provide needed short-term earthquake disaster assistance to states requesting aid. These resources shall be incorporated into a plan or plans of mutual aid to be developed among the appropriate agencies of states that are parties to this compact. These agencies shall develop and follow procedures designed to assure the maintenance of resource inventories and the exchange of information about earthquakes and disaster response. It is the policy of the party states to carry out this compact in a spirit of cooperation to provide the most effective earthquake disaster assistance to the residents of the states and to provide an equitable division of any necessary earthquake relief efforts in order to avoid a disproportionate allocation of contributed resources.

Article 2. Each party state shall have the duty to formulate earthquake relief plans and programs within such state. There shall be frequent consultation between the representatives of such states and with the United States government and the free exchange of relief plans and information, including inventories of any materials and equipment available for response to earthquake emergencies. To this end, each state will maintain a bank of standardized data which will establish a comprehensive listing of all resources within the compact region that might be needed during an earthquake disaster. The inventory will be shared equitably among the party states in the event of an earthquake, recognizing each state's primary responsibility to assist and protect its residents. Each party state shall also share any available information on earthquake forecasts and reports of seismic activity.

Article 3. Whenever the Governor of a party state requests aid from the Governor of another party state pursuant to this compact in coping with an earthquake emergency, the requested state shall make available all possible aid to the requesting state consonant with the maintenance of protection of its residents and the policies stated in Article 1.

Article 4. Whenever the officers or employees of any party state are rendering aid in another state pursuant to the request of another party state under this compact, those officers or employees shall, while under the direction of the authorities of the state to which they are rendering aid, have the same powers, duties, rights, privileges and immunities as comparable officers and employees of the state to which they are rendering aid. Any person holding a license, certificate or other permit issued by any state demonstrating the meeting of qualifications for professional, mechanical or other skills may render aid involving such skill in any party state to meet an earthquake emergency, and the state in which aid is rendered shall give due recognition to such license, certificate or other permit as if issued in the state in which aid is rendered.

Article 5. No party or its officers, employees or other persons, certified by party states pursuant to agreed upon criteria and procedures for certification, rendering aid in another state pursuant to this compact shall be liable on account of any act or omission in good faith on their part while so engaged, or on account of maintenance or use of any equipment or supplies in connection therewith.

Article 6. Nothing in this agreement precludes any state from entering into supplementary agreements with another state or states for the undertaking of mutual aid and exchange of information in the event of an earthquake emergency. These supplementary agreements may comprehend but are not limited to provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, police, public utility reconnaissance, welfare, transportation and communications personnel, equipment and supplies.

Article 7. Each party state shall provide compensation and death benefits to its insured officers, employees or other persons certified by party states, pursuant to agreed upon criteria and procedures for certification, and the representatives of deceased officers, employees and other certified persons sustaining injuries or death while rendering aid in another state pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within the state by or in which the officer, employee or certified person was regularly employed.

Article 8. Any party state rendering aid in another state pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to, or expense incurred in the operation of, and equipment answering a request for aid, and for the cost of all materials, transportation, wages, salaries and maintenance of officers, employees and equipment incurred in connection with such request, including amounts paid under Article 7, provided that nothing herein contained shall prevent any assisting party state from assuming such loss, damage, expense or other cost or from loaning such equipment or from donating such services to the receiving party state without charge or cost. Any two (2) or more party states may enter into supplementary agreements establishing a different allocation of costs as among those states. The United States government may relieve the party state receiving aid from any liability and reimburse the party state rendering aid for loss, damage or expense incurred within the terms of this article.

Article 9. Plans for the orderly evacuation and reception of the civilian population as the result of an earthquake emergency shall be worked out from time to time between representatives of the party states. Such plans shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends and the forwarding of such evacuees to other areas or the bringing in of additional materials and supplies, and all other relevant factors. The plans must provide that the party state receiving evacuees shall be reimbursed generally for the out-of-pocket expenses incurred in receiving and caring for the evacuees, for expenditures and transportation, food, clothing, medicines and medical care and like items. These expenditures shall be reimbursed by the party state of which the evacuees are residents or by the United States government under plans approved by it. The party state of which the evacuees are residents shall assume the responsibility for the ultimate support or repatriation of such evacuees.

Article 10. Any state of the United States shall be eligible to become party to this compact. As to any eligible party state, this compact shall become effective when such state shall have enacted it into law; provided that it shall not become initially effective until enacted into law by two (2) party states.

Article 11. Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall become effective until ninety (90) days after the Governor of the withdrawing state shall have set formal notice in writing to the Governor of each other party state informing such Governors of the action of the Legislature in repealing the compact and declaring an intention to withdraw. A withdrawing state shall be liable for any obligations which it may have incurred on account of its party status up to the effective date of withdrawal, except that if the withdrawing state has specifically undertaken or committed itself to any performance of an obligation extending beyond the effective date of withdrawal, it shall remain liable to the extent of such obligation.

Article 12. This compact is to be construed to effectuate the purposes stated in Article 1. If any provision of this compact is declared unconstitutional or the applicability thereof to any person or circumstances is held invalid, the constitutionality of the remainder of this compact and the applicability thereof to other persons and circumstances is not to be affected by it.






EMERGENCY AID TO LOCAL GOVERNMENTS

§ 27-107-321 - Emergency aid to local governments loan and grant program established; amount of loan or grant authorized under program; loan repayment; powers and duties of Department of Finance and Administration in administering program

(1) (a) There is established an emergency aid to local governments loan and grant program to be administered by the Department of Finance and Administration, referred to in this section as "department," for the purpose of assisting counties, incorporated municipalities and public school districts that suffer revenue losses as a result of a natural disaster for which a state of emergency has been duly proclaimed. Loan and grant proceeds distributed to counties, incorporated municipalities and public school districts shall be considered to be, and shall be utilized by recipient in the same manner as, governmental, enterprise or internal service fund type revenues, specifically for essential government services, including the payment of debt service.

(b) The department may contract for facilities and staff needed to administer this section, including routine management, as it deems necessary. The department may advertise for or solicit proposals from public or private sources, or both, for administration of this section or any services required for administration of this section or any portion thereof. It is the intent of the Legislature that the department endeavor to ensure that the costs of administration of this section are as low as possible.

(2) (a) There is created a special fund in the State Treasury to be designated as the "Emergency Aid to Local Governments Fund," referred to in this section as "fund," which fund shall consist of money transferred from the Disaster Recovery Fund created in Section 31-17-123 and money designated for deposit therein from any other source, public or private, including, but not limited to, appropriations, bond proceeds, grants, gifts or donations. The fund shall be credited with all repayments of principal and interest derived from loans made from the fund. Unexpended amounts remaining in the fund at the end of a fiscal year shall not lapse into the State General Fund, and any interest earned or investment earnings on amounts in the fund shall be deposited to the credit of the Emergency Aid to Local Governments Fund. Monies in the fund may not be used or expended for any purpose except as authorized under this section.

(b) The department shall establish a loan and grant program by which loans and grants may be made available to counties, incorporated municipalities and public school districts, to assist those counties, incorporated municipalities and public school districts. Any governmental entity in the current fiscal year that demonstrates a projected revenue loss equal to or exceeding twenty-five percent (25%) of its governmental fund type revenues in the fiscal year prior to the occurrence of the natural disaster eligible under this section may qualify for a loan and/or grant. The interest rate on loans made under this section may vary from time to time and from loan to loan, and shall be at or below market interest rates as determined by the department. The department shall act as quickly as is practicable and prudent in deciding on any loan or grant request that it receives. No loan or grant shall be approved under this section unless the county, municipality or public school district requesting the loan or grant has exhausted all other available public or private programs to obtain funds for the revenue loss that it is projected to suffer. Such public or private programs shall include, but not be limited to, loans, grants and donations.

(c) The aggregate amount of any loans or grants received under this section by a county, incorporated municipality or public school district shall not exceed one hundred percent (100%) of the difference between the revenue received by a county, incorporated municipality or public school district from governmental fund type revenues that are used to fund essential services in the fiscal year prior to the occurrence of the natural disaster and the estimated revenue from such sources after the occurrence of the natural disaster plus available cash reserves or fund balances at the fiscal year end, as determined by the department. The State Bond Commission shall set the maximum amount of any loan or grant made under this section at an amount that will ensure the equitable distribution of the amounts available for loans and grants to the eligible governmental entities affected by the natural disaster, but in no event shall a grant exceed Three Million Dollars ($ 3,000,000.00) or the total aggregate amount of all grants exceed Twenty-five Million Dollars ($ 25,000,000.00).

(d) A county or public school district that receives a loan from the fund shall pledge for repayment of the loan any part of the homestead exemption annual tax loss reimbursement to which it may be entitled under Section 27-33-77, as may be required by the department. An incorporated municipality that receives a loan from the fund or the emergency fund shall pledge for repayment of the loan any part of the sales tax revenue distribution to which it may be entitled under Section 27-65-75 or any part of the homestead exemption annual tax loss reimbursement to which it may be entitled under Section 27-33-77, as may be required by the department. All recipients of such loans shall establish a dedicated source of revenue for repayment of the loan. Before any county, incorporated municipality or public school district shall receive any loan, it shall have executed with the department a loan agreement evidencing that loan, a copy of which shall be filed by the department with the State Tax Commission. The loan agreement shall not be construed to prohibit any recipient from prepaying any part or all of the funds received. The repayment schedule in each loan agreement shall provide for (i) monthly payments, (ii) semiannual payments or (iii) other periodic payments. The loan agreement shall provide for the repayment of all funds received from the fund within not more than three (3) years. The State Tax Commission shall, at the direction of the department, withhold semiannually from counties, incorporated municipalities and public school districts and monthly from incorporated municipalities, from the amount to be remitted to the county, municipality or public school district, the sum necessary to pay all or a portion of the periodic payments for the loan.

(e) Any county, incorporated municipality or public school district which receives a loan from the state for that purpose but which is not eligible to pledge for repayment under the provisions of paragraph (d) of this subsection, shall repay that loan by making payments each month to the State Treasurer through the Department of Finance and Administration for and on behalf of the department according to Section 7-7-15, to be credited to the fund in lieu of pledging homestead exemption annual tax loss reimbursement or sales tax revenue distribution.

Loan repayments shall be according to a repayment schedule contained in each loan agreement as provided in paragraph (d) of this subsection.

(f) Evidences of indebtedness which are issued pursuant to this section shall not be deemed indebtedness within the meaning specified in Section 21-33-303 with regard to cities and incorporated towns, in Section 19-9-5 with regard to counties and in Section 37-59-5 with regard to public school districts.

(g) The State Auditor, upon request of the department, shall audit the receipts and expenditures of a county, an incorporated municipality or a public school district if loan repayments appear to be in arrears, and if the Auditor finds that the county, incorporated municipality or public school district is in arrears in those repayments, the Auditor shall immediately notify the executive director of the department who may take any action as may be necessary to enforce the terms of the loan agreement, including liquidation and enforcement of the security given for repayment of the loan, and the executive director of the department may, in his discretion, notify the State Tax Commission to withhold all future payments to the county, incorporated municipality or school district of homestead exemption annual tax loss reimbursements under Section 27-33-77 and/or all sums allocated to the incorporated municipality under Section 27-65-75, until such time as the county, incorporated municipality or public school district is again current in its loan repayments as certified by the department.

(h) All monies deposited in the fund shall be used only for providing the loans and grants authorized under this section. In addition, any amounts in the fund may be used to defray the reasonable costs of administering the fund; however, no monies in the fund which are to be used for grant purposes may be used to defray any costs of administering the fund or program. The department is authorized to use amounts available to it from the fund to contract for those facilities and staff needed to administer and provide routine management for the funds and loan program.

(3) In administering this section the department shall have the following powers and duties:

(a) To supervise the use of all funds made available under this section;

(b) To promulgate rules and regulations, to make variances and exceptions thereto, and to establish procedures in accordance with this section for the implementation of the loan and grant program;

(c) To requisition monies in the fund and distribute those monies in accordance with this section;

(d) To maintain, in accordance with generally accepted government accounting standards, an accurate record of all monies in the fund made available to counties, incorporated municipalities and public school districts under this section;

(e) To file annually with the Legislature a report detailing how monies in the fund were distributed during the preceding fiscal year to each county, incorporated municipality and public school district.

(4) The State Bond Commission, at one time, or from time to time, may declare the necessity for funds for the purposes provided in this section, including the costs incident to the administration of the loan and grant program. Upon approval by the State Bond Commission, the department is authorized to transfer any necessary amount from the Disaster Recovery Fund created in Section 31-17-123 to the fund in ample time to discharge such loans, grants and incidental costs.

(5) The department is authorized, without further process of law, to certify the necessity for warrants and is authorized and directed to issue such warrants, in such amounts as may be necessary to make loans and grants under the program authorized by this section.

(6) After any state funds in the fund are no longer needed for the particular purpose for which they were appropriated, deposited or transferred into the fund, the department shall transfer those state funds back to the particular fund or funds in the State Treasury from which they were appropriated or transferred into the fund, upon certification of the State Fiscal Officer that the state funds are not currently needed.

(7) At least five (5) days before any public ceremony to announce the award of a grant to a county, municipality or public school district under this section, the department shall notify all of the members of the Mississippi House of Representatives and Mississippi Senate whose districts include any portion of the county, municipality or school district to which the grant is being made.

(8) The department shall include the following language at a prominent location on any documents prepared by the department in connection with a grant made under this section that are to be provided to the county, municipality or school district to which the grant is made or to the public: "The funds for this grant were made available by the Mississippi Legislature."









Chapter 109 - CRUISE VESSELS

§ 27-109-1 - Administration of chapter; operating license; powers and duties of commission; audits; records

(1) The provisions of this chapter shall be administered by the State Tax Commission, which shall administer them for the protection of the public and in the public interest in accordance with the policy of this state.

(2) (a) The operator of any cruise vessel or vessel operating within the territorial jurisdiction of the State of Mississippi shall be required to apply for and obtain a privilege license from the State Tax Commission.

(b) For purposes of this chapter, the operator of any cruise vessel or vessel shall be identified as any owner or lessee which is vested with the authority and responsibility to manage daily operations of any such cruise vessel or vessel.

(c) (i) For purposes of this chapter, the term "cruise vessel" shall mean a vessel which complies with all U.S. Coast Guard regulations, having a minimum overall length of one hundred fifty (150) feet and a minimum draft of six (6) feet and which is certified to carry at least two hundred (200) passengers; and the term "vessel" shall mean a vessel having a minimum overall length of one hundred fifty (150) feet. The term "vessel" shall also mean a "cruise vessel" as referred to in Section 27-109-11. For the purposes of a "vessel" as that term is defined in this section, "navigable waters" means any rivers, creeks, bayous or other bodies of water within any county in this state bordering on the Mississippi River that are used or susceptible of being used as an artery of commerce and which either in their natural or improved condition are used or suitable for use as an artery of commerce or are used for the docking or mooring of a vessel, notwithstanding interruptions between the navigable parts of such rivers, creeks, bayous or other bodies of water by falls, shallows, or rapids compelling land carriage. The term "cruise vessel" or "vessel" also includes a structure as described in Section 97-33-1(b).

(ii) For purposes of this subparagraph, the definitions of the words "person" and "gaming license" shall have the meanings ascribed to those words and terms in Section 75-76-5. After July 1, 2005, any person possessing a valid gaming license to conduct legal gaming on a cruise vessel or vessel may construct permanent structures upon which to place the vessel or cruise vessel where the licensee has received approval to offer legal gaming. Such permanent structures shall be included within the meanings of the terms "cruise vessel" and "vessel" under subparagraph (i). In the event that such a gaming licensee constructs permanent structures under this subparagraph, the requirement that a cruise vessel have a minimum draft of six (6) feet shall not apply. This subparagraph shall not authorize any form of inland gaming or the conducting of legal gaming on a vessel or cruise vessel which is not on, in or above water, as contemplated under subparagraph (i) and Section 97-33-1.

(3) The commission and its agents may:

(a) Inspect and examine all premises on the cruise vessel.

(b) Inspect all equipment and supplies in, upon or about such premises.

(c) Summarily seize and remove from such premises and impound any equipment or supplies for the purpose of examination and inspection.

(d) Demand access to and inspect, examine, photocopy and audit all papers, books and records of applicants and licensees, on their premises, or elsewhere as practicable, and in the presence of the licensee or his agent, respecting all matters affecting the enforcement of the policy or any of the provisions of this chapter.

(4) For the purpose of conducting audits after the cessation of operations by a licensee, the former licensee shall furnish, upon demand of an agent of the commission, books, papers and records as necessary to conduct the audits. The former licensee shall maintain all books, papers and records necessary for audits for a period of one (1) year after the date of the surrender or revocation of his privilege license. If the former licensee seeks judicial review of a deficiency determination or files a petition for a redetermination, he must maintain all books, papers and records until a final order is entered on the determination.

(5) The commission may investigate, for the purpose of prosecution, any suspected criminal violation of the provisions of this chapter. For the purpose of the administration and enforcement of this chapter, the commission and the executive, supervisory and investigative personnel of the commission have the powers of a peace officer of this state.

(6) The commission, or any of its members, has full power and authority to issue subpoenas and compel the attendance of witnesses at any place within this state, to administer oaths and to require testimony under oath. Any process or notice may be served in the manner provided for service of process and notices in civil actions. The commission may pay such transportation and other expense of witnesses as it may deem reasonable and proper. Any person making false oath in any matter before the commission is guilty of perjury. The commission, or any member thereof, may appoint hearing examiners who may administer oaths and receive evidence and testimony under oath.



§ 27-109-3 - Commission to promulgate regulations

(1) The State Tax Commission shall, from time to time, adopt, amend or repeal such regulations, consistent with the policy, objects and purposes of this chapter as it may deem necessary or desirable in the public interest in carrying out the policy and provisions of this chapter.

(2) These regulations shall, without limiting the general powers herein conferred, include the following:

(a) Prescribing the method and form of application which any applicant for a privilege license must follow and complete before consideration of his application by the commission.

(b) Prescribing the information to be furnished by any applicant or licensee concerning his antecedents, habits, character, associates, criminal record, business activities and financial affairs, past or present.

(c) Prescribing the information to be furnished by a licensee relating to his employees.

(d) Requiring fingerprinting of an applicant or licensee, and casino and alcoholic beverage personnel of a licensee, or other methods of identification for such persons and the forwarding of all fingerprints taken pursuant to regulation to the Federal Bureau of Investigation.

(e) Prescribing the manner and procedure of all hearings conducted by the commission or any hearing examiner of the commission, including special rules of evidence applicable thereto and notices thereof.

(f) Requiring any applicant to pay all or any part of the fees and costs of investigation of such applicant as may be determined by the commission.

(g) Prescribing the manner and method of collection and payment of fees and issuance of licenses.

(h) Prescribing under what conditions a licensee may be deemed subject to revocation or suspension of his license.

(i) Requiring any applicant or licensee to waive any privilege with respect to any testimony at any hearing or meeting of the commission, except any privilege afforded by the Constitutions of the United States or this state.

(j) Requiring that any licensee or owner of ten percent (10%) or more of the operation shall not sell all or part of his ownership to a purchasing party until the purchasing party has met the requirements of this chapter.



§ 27-109-5 - Qualifications for license

(1) Any person who the tax commission determines is qualified to receive a license or is found suitable under the provisions of this chapter, having due consideration for the proper protection of the health, safety, morals, good order and general welfare of the inhabitants of the State of Mississippi and the declared policy of this state, may be issued a state privilege license for the operation of a cruise vessel. The burden of proving his qualification to receive any license or be found suitable is on the applicant.

(2) An application to receive a license shall not be granted unless the commission is satisfied that the applicant is:

(a) A person of good character, honesty and integrity;

(b) A person whose prior activities, criminal record, if any, reputation, habits and associations do not pose a threat to the public interest of this state or to the effective regulation and control of cruise vessels, or create or enhance the dangers of unsuitable, unfair or illegal practices, methods and activities in the operation of cruise vessels or the carrying on of the business and financial arrangements incidental thereto; and

(c) In all other respects qualified to be licensed or found suitable consistently with the declared policy of the state.

(3) A license to operate a cruise vessel shall not be granted unless the applicant has satisfied the commission that:

(a) He has adequate business probity, competence and experience, in the operation of cruise vessels or generally; and

(b) The proposed financing of the entire operation is:

(i) Adequate for the nature of the proposed operation; and

(ii) From a suitable source. Any lender or other source of money or credit which the commission finds does not meet the standards set forth in subsection (2) may be deemed unsuitable.



§ 27-109-7 - Consideration of applications; privilege license; certificate of suitability for each vessel; bonding requirements

(1) The State Tax Commission shall evaluate and consider any application for a license to operate a cruise vessel or vessel in a two-step process. First, the commission shall determine whether the applicant satisfies the requirements of Section 27-109-5. Secondly, the commission shall determine whether any cruise vessel or vessel which may be operated by the licensee complies with applicable state law. This bifurcated process requires the issuance of a privilege license to the applicant and a separate certificate of suitability for each cruise vessel or vessel operated by the licensee.

(2) For each step above the Tax Commission may:

(a) Deny the application;

(b) Remand the matter for such further investigation and reconsideration as the commission may order; or

(c) By majority vote of the members present, grant the application for a privilege license or certificate of suitability. For the purposes of this section, a tie vote of the commission upon an application does not constitute a recommendation of denial of the application.

(3) The privilege license granted under this chapter is specific to the applicant and shall remain in force and effect without regard to any cruise vessel or vessel operated by the licensee. However, no licensee shall operate a cruise vessel or vessel without a certificate of suitability for such cruise vessel or vessel.

(4) An applicant must provide a surety bond to the State Tax Commission in the amount of Two Hundred Fifty Thousand Dollars ($ 250,000.00) for the faithful performance of all requirements imposed by law, regulation or conditions of the license. The State Tax Commission may accept from the applicant, in lieu of a surety bond, cash, time certificates of deposit, direct United States Treasury obligations which are fully guaranteed by the United States Government, or United States Government agency obligations which are fully guaranteed by the government of the United States.

(5) If the commission is not satisfied that an applicant is qualified to be licensed under this chapter, the commission may cause to be made such investigation into and conduct such hearings concerning the qualifications of the applicant in accordance with its regulations as it may deem necessary.

(6) If the commission desires further investigation be made or to conduct any hearings, it shall so notify the applicant and set a date for hearing, if a hearing is requested by the applicant.

(7) The commission has full and absolute power and authority to deny any application for any cause it deems reasonable. If an application is denied, the commission shall prepare and file its written decision upon which its order denying the application is based.



§ 27-109-9 - Issuance of license; requirements applicable to existing cruise vessel operations

If satisfied that an applicant is eligible to receive a state privilege license for the operation of a cruise vessel or vessel, and upon tender of all license fees as required by law and regulation of the State Tax Commission and tender of such bond as required by Section 27-109-7 for the payment of license fees and taxes and the faithful performance of all requirements imposed by law or regulation or the conditions of the license, the commission shall issue to the applicant named, under the name or style designated, such license and/or certificate as may be appropriate or as is provided by law.

Any person operating a cruise vessel within the territorial jurisdiction of the State of Mississippi at the time of passage of this chapter shall be allowed to continue to operate without a privilege license or certificate of suitability until such time as the commission shall issue or deny a privilege license and a certificate of suitability. Any person operating a cruise vessel under authority of this chapter may employ his own full-time pilot for the cruise vessel, provided that any such employee shall meet the requirements of all applicable United States Coast Guard rules and regulations.



§ 27-109-11 - Fees; distribution of fees

(1) Each applicant for a privilege license for a cruise vessel shall pay an application fee of Five Thousand Dollars ($ 5,000.00).

(2) Each licensee shall pay a license fee of Five Thousand Dollars ($ 5,000.00).

(3) Each cruise vessel licensed hereunder shall pay a boarding fee of Three Dollars and Fifty Cents ($ 3.50) per passenger to the commission. Of this fee, sixty percent (60%) shall be retained by the state, twenty percent (20%) shall be returned to the county of the port and twenty percent (20%) shall be returned to the municipality of the port.



§ 27-109-13 - Penalties

(1) Any person who violates any provision of Sections 27-109-1 through 27-109-11 shall be punished:

(a) For any offense, by imprisonment in the state penitentiary for not more than ten (10) years, or by a fine of not more than Ten Thousand Dollars ($ 10,000.00), or by both fine and imprisonment.

(b) For a second or subsequent offense, the court shall not suspend a sentence of imprisonment imposed pursuant to paragraph (a) of this subsection or grant probation to the person convicted.

(2) Any person who attempts, or two (2) or more persons who conspire, to violate any provision of Sections 27-109-1 through 27-109-11, each shall be punished by imposing the penalty provided in subsection (1) for the completed crime.



§ 27-109-15 - State Tax Commission certification that it is exercising duties granted under Mississippi Gaming Control Act; licenses

From and after the time that the State Tax Commission certifies to the Governor that it is exercising the duties granted to it under the Mississippi Gaming Control Act, the licensing and regulation of cruise vessels and vessels as provided for in this chapter shall terminate under the provisions hereof and shall thenceforth be implemented pursuant to the provisions of the Mississippi Gaming Control Act; and no license shall be granted, no fees imposed or collected, and no penalties assessed under the provisions of this chapter; but all such things shall be done pursuant to the provisions of the Mississippi Gaming Control Act. No new license shall be issued under this chapter from and after the effective date of the Mississippi Gaming Control Act.






Chapter 111 - PAYMENT CREDIT VOUCHERS AS CREDIT AGAINST INCOME AND CORPORATION FRANCHISE TAX LIABILITIES [REPEALED EFFECTIVE JULY 1, 2018]

§ 27-111-1 - Payment credit vouchers as credit against income tax and corporation franchise tax liability of certain telecommunications enterprises providing broadband telecommunications services to institutions of higher learning [Repealed effective July 1, 2018]

(1) The Governor shall be authorized to issue to a telecommunications enterprise that has contracted with the state to provide broadband telecommunications service to institutions of higher learning, a payment credit voucher in lieu of an equal amount of cash payment pursuant to the terms of the contract for services. The payment credit voucher shall entitle the telecommunications enterprise to a credit against the aggregate tax liabilities imposed on such telecommunications enterprise by Chapters 7 and 13 of Title 27, Mississippi Code of 1972, in an amount that is equal to such payment credit voucher.

(2) The tax credits in lieu of payment shall only be issued if agreed to by the telecommunications enterprise and authorized by the Governor with a signed payment credit voucher.

(3) The total amount of tax credits authorized under this section in any fiscal year shall not exceed Two Million Dollars ($ 2,000,000.00) in the aggregate.

(4) The excess, if any, of the credit allowed by this section over the aggregate tax liabilities imposed against the telecommunications enterprise by Chapters 7 and 13 of Title 27, Mississippi Code of 1972, may be utilized against the aggregate tax liabilities imposed by Chapters 7 and 13 of Title 27, Mississippi Code of 1972, on any related member with respect to the telecommunications enterprise. For purposes of this subsection, the term "related member" shall have the meaning given to such term by Section 27-7-17(2)(a)(iv). If the provider or any related member is unable to utilize the full amount of the credit voucher, then the remaining amount shall constitute an overpayment of the tax imposed by Chapter 7 of Title 27, Mississippi Code of 1972, and shall be refunded to the service provider as provided in Section 27-7-51. Any such overpayment shall be paid by the commissioner not later than ninety (90) days after the filing of the applicable tax return by the service provider. Interest on the overpayment shall be computed under the provisions of Section 27-7-315.

(5) The tax credits authorized by this section shall be used to assist the state in managing its cash flows, shall apply in addition to, and after the application of, all other credits applicable to the service provider and shall not be used in determining any cap placed on any other tax credits applicable to the telecommunications enterprise.

(6) For purposes of this subsection, the term "telecommunications enterprises" shall have the meaning given to such term by Section 57-73-21(14)(b).

(7) This section shall be repealed from and after July 1, 2018.









Title 29 - PUBLIC LANDS, BUILDINGS AND PROPERTY

Chapter 1 - PUBLIC LANDS

IN GENERAL

§ 29-1-1 - Purchase of land by state; title to land acquired with state funds as under name of state; sale of public lands; gift or donation of land to state; Secretary of State to sign conveyances; inventory of state lands; land purchased for benefit of state agency; use of assets of Public Employees' Retirement System restricted; cultural resources survey; land acquired for highways, through federal funds or for the Mississippi Major Economic Impact Authority projects exempt; recovery of expenses for record-keeping; requirements for certain legislatively authorized conveyances of specifically described real property

(1) Except as otherwise provided in subsections (7), (8) and (9) of this section, the title to all lands held by any agency of the State of Mississippi shall appear on all deeds and land records under the name of the "State of Mississippi." A deed may also recite the name of the agency for whose benefit and use the land is acquired, but the recital shall not be deemed or construed to be a limitation on the grant or an impairment of title held by the State of Mississippi. Use and possession of the land may be reassigned by act of the Legislature or by interagency conveyance where each agency has statutory authority to acquire and dispose of land. For the purpose of this section, the term "agency" shall be defined as set forth in Section 31-7-1(a). The provisions of this section shall not affect the authority of any agency to use any land held by the agency. No assets or property of the Public Employees' Retirement System of Mississippi shall be transferred in violation of Section 272A of the Mississippi Constitution of 1890. Each state agency shall inventory any state-held lands which are titled in the name of the agency. The agency shall execute quitclaim deeds and any other necessary documents to transfer the name and title of the property to the State of Mississippi. State agencies shall furnish to the Secretary of State certified copies of the quitclaim deeds and all other deeds whereby the state agency acquires or disposes of state-held land.

(2) The Secretary of State, under the general direction of the Governor and as authorized by law, shall sell and convey the public lands in the manner and on the terms provided herein for the several classes thereof; he shall perform all the administrative and executive duties appertaining to the selection, location, surveying, platting, listing, and registering these lands or otherwise concerning them; and he shall investigate the status of the various "percent" funds accrued and accruing to the state from the sale of lands by the United States, and shall collect and pay the funds into the Treasury in the manner provided by law. The Secretary of State, with the approval of the Governor, acting on behalf of the state, may accept gifts or donations of land to the State of Mississippi.

(3) In accordance with Sections 7-11-11 and 7-11-13, the Secretary of State shall be required to sign all conveyances of all state-held land. For purposes of this section, the term "conveyance" shall mean any sale or purchase of land by the State of Mississippi for use by any agency, board or commission thereof. Failure to obtain legislative approval pursuant to subsection (4) of this section and the signature of the Secretary of State on any conveyance regarding the sale or purchase of lands for the state including any agency, board or commission thereof, shall render the attempted sale or purchase of the lands void. Nothing in this section shall be construed to authorize any state agency, board, commission or public official to convey any state-held land unless this authority is otherwise granted by law. The Secretary of State shall not withhold arbitrarily his signature from any purchase or sale authorized by the Mississippi State Legislature. Except for those lands forfeited to the state for the nonpayment of taxes, conveyed to another state agency or entity as provided in subsection (11) of this section or acquired by the Mississippi Transportation Commission under Section 65-1-123, no state-held land shall be sold for less than the fair market value as determined by two (2) professional appraisers selected by the State Department of Finance and Administration, who are certified general appraisers of the State of Mississippi. The proceeds from any sale by an agency, board, commission or public official of state-held lands shall be deposited into the State General Fund unless otherwise provided by law.

(4) Before any state-held land is sold to any individual or private entity, thirty (30) days' advance notice of the intended sale shall be provided by the Secretary of State to the State Legislature and to all state agencies for the purpose of ascertaining whether an agency has a need for the land and for the purpose of ascertaining whether the sale of the land was authorized by law. If no agency of the state expresses in writing to the Secretary of State by the end of the thirty-day period a desire to use the land, then the Secretary of State, with the prior approval of the Mississippi Legislature to sell the state-held land, may offer the land for sale to any individual or private entity. Such notice to state agencies is given in aid of internal management of the real property inventory of the state, and this notice requirement shall not be applied to challenge or defeat any title heretofore or hereafter granted by the state under any law authorized by the Mississippi Legislature providing for the sale or disposal of property.

(5) A cultural resources survey may be performed on any state-held land before the disposition of the land if the State Department of Archives and History deems this survey necessary. The cost of the survey and any archaeological studies deemed necessary by the State Department of Archives and History shall be paid by the selling agency and recouped from the proceeds of the sale.

(6) Before any land may be purchased by the state for the benefit of any state agency, the Secretary of State, or his designee, shall search and examine all state land records to determine whether the state owns any land that may fit the particular need of the agency. The Secretary of State, or his designee, shall notify the agency if it is determined that any state-held land is available for use by the agency. The agency shall determine if such land accommodates its needs and shall determine whether to make an official request to the proper authorities to have the use of the land.

(7) This section shall not apply to: (a) any lands purchased or acquired for construction and maintenance of highways or highway rights-of-way by the Mississippi Department of Transportation, or (b) any lands acquired by the state by forfeiture for nonpayment of ad valorem taxes and heretofore or hereafter sold under authority of any other section of Chapter 1, Title 29, specifically relating to tax forfeited lands.

(8) This section shall not apply to any lands purchased solely by the use of federal funds or lands for which authority to transfer or dispose of these lands is governed by federal law or federal regulations insofar as the application of this section limits or impairs the ability of the Secretary of State to acquire or dispose of the land. However, any state agency acquiring or disposing of land exempted from the application of this section by this subsection shall furnish the Secretary of State certified copies of all deeds executed for those transfers or disposals.

(9) Any lands purchased by the Mississippi Major Economic Impact Authority for a "project" as defined in Section 57-75-5 shall be excluded from the provisions of this section.

(10) The Secretary of State may recover from any agency, corporation, board, commission, entity or individual any cost that is incurred by his office for the record-keeping responsibilities regarding the sale or purchase of any state-held lands.

(11) Subsections (4), (5) and (6) of this section shall not apply to sales or purchases of land when the Legislature expressly authorizes or directs a state agency to sell, purchase or lease-purchase a specifically described property. However, when the Legislature authorizes a state agency to sell or otherwise convey specifically described real property to another state agency or other entity such as a county, municipality, economic development district created under Section 19-5-99 or similar entity, without providing that the conveyance may not be made for less than the fair market value of the property, then the state agency authorized to convey such property must make the following determinations before conveying the property:

(a) That the state agency or other entity to which the proposed conveyance is to be made has an immediate need for the property;

(b) That there are quantifiable benefits that will inure to the state agency or other entity to which the proposed conveyance is to be made which outweigh any quantifiable costs to the state agency authorized to make the conveyance; and

(c) That the state agency or other entity to which the proposed conveyance is to be made lacks available funds to pay fair market value for the property. If the state agency authorized to convey such property fails to make such determinations, then it shall not convey the property for less than the fair market value of the property.

(12) This section shall not apply to the donation and conveyance of the Nanih Waiya State Park to the Mississippi Band of Choctaw Indians.



§ 29-1-3 - Sixteenth section or in lieu lands; biennial report of commissioner; public officials to supply management and investment information

(1) The land commissioner has a supervisory power over sixteenth section lands or lands granted in lieu thereof; and he shall supply to the members of the legislature, the boards of supervisors, the boards of education and other interested persons information concerning those lands and make such recommendations and suggestions as he may deem proper.

(2) The land commissioner shall prepare a biennial report which shall include the terms of all leases on sixteenth section school lands, or lands granted in lieu thereof, the condition of the title to all such lands and the current income from all sources earned by such lands, and he shall maintain such report in his office for examination by any interested person.

(3) Any state, county or municipal official shall supply annually to the state land commissioner such sixteenth section management information as shall be requested by the commissioner. Such information shall include, but not be limited to, the following items pertaining to all new leases, rights of way, easements and sales of school trust lands: the number of acres in each parcel; the consideration paid for each transaction; the length and expiration of each lease, easement, or right of way; and the use to be made of each parcel. The applicable public official shall likewise report information requested by the state land commissioner upon principal fund investments. Such information shall include, but not be limited to, the following items: amounts of monies invested; dates of investment; where invested; form of investment; rate of return of each investment; and the amount of revenue earned upon each investment.

The action of mandamus shall lie as is provided under Section 29-3-9 to compel the transmittal of information under this subsection by any public official to the best of his knowledge and belief.



§ 29-1-5 - Value of state lands

Whenever the state land commissioner shall need information as to the value of any lands belonging to or claimed by the state, whether the title thereto shall have been acquired by tax sale or otherwise, it shall be the duty of the county tax collector and the county assessor, in response to written inquiry by the state land commissioner, to make written certificate as to the value of such land and the improvements thereon, if any, to the best of their knowledge and belief.

Any assessor or tax collector failing to prepare and mail said certificates shall be guilty of a misdemeanor and on conviction shall be fined in any sum not exceeding one hundred dollars ($ 100.00) or be imprisoned in the county jail not exceeding ten (10) days, or be punished by both such fine and imprisonment.



§ 29-1-7 - Suits for or on behalf of public lands

The land commissioner may prosecute suits in the name of the state, concerning the public lands, through the attorney general, a district attorney, or some attorney at law employed by him for that purpose, with the consent of the governor.



§ 29-1-9 - Suits for recovery of lands

The land commissioner shall institute and prosecute, and prosecute where already instituted, all necessary suits to cancel patents to lands fraudulently obtained or issued, and to recover the possession of the land; and may, when ordered by the court, make any tender in any suit as well after as before suit is begun.



§ 29-1-11 - Fraudulent purchases declared void

All fraudulent purchases of public lands heretofore made are void, excepting the rights of innocent purchasers without notice; and moneys and fees paid in furtherance of any such fraudulent purchase are forfeited to the state.



§ 29-1-13 - Private claims to lands

The land commissioner shall investigate all claims of persons to any of the public lands, and shall cause the necessary suits to be instituted and prosecuted, and all pending suits to be prosecuted, to settle controversies concerning them. In all such suits, his findings and report, made upon investigation, shall be prima facie correct.



§ 29-1-15 - Counties and municipalities may grant lands to state

The governing authorities of any county or municipality of the State of Mississippi are hereby authorized and empowered, in their discretion, to convey lands to the State of Mississippi for hospitals and other public purposes.



§ 29-1-17 - Protection of public lands from trespass

It is the duty of the land commissioner to see that trespasses be not committed on the public lands; and for that purpose he may cause all necessary inquiries and investigations to be made. He shall cause the proper suits to be instituted and prosecuted for the recovery of possession of any public land adversely held by any person, and for damages against any person trespassing thereon.



§ 29-1-19 - Damages for trespass

If any person go or be upon any public land, and cut, fell, or otherwise injure any tree thereon or commit any other trespass on such land, the damages for such trespass shall not be assessed at less than the sum of two dollars ($ 2.00) per acre for each acre in every subdivision of forty (40) acres of land upon which any trespass was committed by the defendant, besides the statutory damages prescribed for trespass committed as to any tree or timber thereon. All such damages may be recovered in one (1) and the same action, and the secretary of state may institute suits for the recovery of any timber taken contrary to law; but this shall not apply to a person renting public land and having the license of the secretary of state to take trees or timber from contiguous woodland for fuel and the like.



§ 29-1-21 - Record of tax lands

The Secretary of State, on receiving from the chancery clerk the list of unredeemed lands sold to the state for taxes, shall enter the same in the register of tax lands by counties and in the regular order of townships, ranges and sections; and if the description of any of the lands be indefinite or defective and need to be made good by reference to the assessment roll under which it was sold, the Secretary of State may add to the description such alternative description as will clearly designate the land, prefacing the same with words "being as appears by the assessment roll of said county, for the year ." The Secretary of State, with the approval of the Governor, may sell the tax lands in the manner provided in this chapter, at such prices and under such terms and conditions as the Secretary of State with the approval of the Governor may fix, subject to the limitations imposed in this chapter, or the Secretary of State, with the approval of the Governor, may transfer any of the tax lands to any other state agency, county, municipality or political subdivision of the state. Such agency or subdivision then may retain or dispose of those lands as provided by law. If a state agency, county, municipality, or other political subdivision of the state, has applied for transfer or purchase of the tax lands, it shall have priority over all other applicants except the original owner, his heirs or assigns. The courts shall not recognize claims by the original owner, his heirs or assigns after unredeemed lands are sold to the state for taxes and received by the Secretary of State's office or conveyed to a state agency, county, municipality or other political subdivision.



§ 29-1-23 - Definition

Wherever the words "original owner" appear in this chapter, they shall be construed to mean the owner of the title on date of sale of land for taxes.



§ 29-1-25 - Lands acquired through error

In cases where lands have passed from the ownership of individuals into that of the state by some mistake, oversight, or unintentional default, the land commissioner, with the approval of the governor and the attorney general, upon satisfactory proof shall, provided said lands are then held by the state, reconvey such lands to their original owners or to those claiming through the original owners upon payment of all taxes, damages, and costs accrued, on such equitable terms as may be agreed upon in each case by the owner and the land commissioner.

In cases where the owners of land have, through mistake, permitted the same to be sold for taxes, and afterwards, to protect their titles, have repurchased from the land commissioner at the price fixed by law the land so forfeited, the state shall, upon satisfactory proof of said facts with the written approval of the governor and the attorney general, refund said purchase money less the amount of taxes, costs, and damages; and the land commissioner shall make a report of such facts to the next session of the legislature and ask an appropriation therefor.



§ 29-1-27 - Lands mistakenly claimed by state stricken from tax list

The land commissioner and auditor are hereby authorized to report to the attorney general any lands that may now or hereafter be claimed by the state on their respective records, the title to which is in doubt, and the attorney general shall make an investigation into the subject matter. If in his opinion the state has no title to said land, he shall so notify the auditor or land commissioner, who shall strike such land from the record in his office and notify, with certified lists of lands so stricken off, the clerk of the board of supervisors of the county in which such land is situated. The clerk shall report said land to the board of supervisors for new assessment or, if the land be vacant, state, or United States land, the board of supervisors shall have it stricken from the tax sales list in his office, and the tax collector shall be credited as in erroneous assessments.



§ 29-1-29 - Lands mistakenly sold to state may be stricken

The chancery clerk of any county is hereby authorized to report to the attorney general any lands that have been or may hereafter be sold to the state for delinquent taxes, the validity of which sale is in doubt, and the attorney general shall make an investigation into the subject matter. If in his opinion such sale of said land is void, he shall so notify such chancery clerk in writing, and the said clerk shall strike such land from the list of lands sold to the state of record in his office, and shall report said land to the board of supervisors for a new assessment if the assessment is invalid, or for an order for resale if the assessment is valid.



§ 29-1-31 - Void tax sales stricken

In all cases where it appears that the claim of title of the state to the lands on the records of the land office is void on account of uncertain description, or was acquired under tax sales which were void and which passed no title to the state, the land commissioner, with the written approval of the attorney general, is hereby authorized and directed to strike such lands from the lists in his office of lands sold to the state for delinquent taxes. The land commissioner shall transmit a list of the lands thus stricken from the records of forfeited state tax lands in his office to the clerk of the chancery court of the county in which such lands are situated, and the clerk of the chancery court shall note the same on the recorded lists in his office and shall file and preserve the list of lands thus stricken from the records in his office. The land commissioner shall at the same time give written notice to the assessor of the county that such lands have been stricken from the lists of lands held by the state for the nonpayment of taxes, and it shall be the duty of the assessor to assess such lands for taxes for the proper year or years at such valuation as the assessor may deem just. Such assessment shall be made in the manner provided by law for the assessment of property which has escaped taxation for former years. And the tax collector shall collect the taxes on such lands in the manner provided by law. The striking of such lands from the lists of forfeited state tax lands in the land commissioner's office, as herein provided, shall cancel all title or claim of the state to such lands, except for taxes due thereon at the time of the sale and accruing after the sale.



§ 29-1-33 - Sale price of tax lands

The land commissioner with the approval of the governor is hereby authorized to sell to any bona fide purchaser any lands which may have been forfeited to the state for the nonpayment of taxes after the time allowed by law for redemption shall have expired, for such price as the land commissioner with the approval of the governor may fix; provided, however, that the minimum price for such forfeited tax land shall be two dollars ($ 2.00) per acre, except as otherwise provided herein. When the land commissioner has good reason to believe, however, that any of said lands are actually worth more than two dollars ($ 2.00) per acre, he shall cause a proper investigation to be made for the purpose of ascertaining the actual value of such lands, and such lands shall be sold for such price as the land commissioner with the approval of the governor may fix, provided that such sale price shall not be less than two dollars ($ 2.00) per acre as aforesaid. The land commissioner may fix different prices for separate tracts of land, but all such prices shall be subject to the approval of the governor.

In cases where it reasonably appears that the actual value of any of said lands is less than two dollars ($ 2.00) per acre, such lands may be sold by the land commissioner, with the approval of the governor, at a price less than two dollars ($ 2.00) per acre; provided, however, that in no such case shall such lands be sold for less than the amount of the state, levee board (where the land is situated in a levee district), and county taxes (not including, however, the drainage district tax, if any) for which said lands were sold to the state, plus an amount equal to all penalties, fees, damages, and costs accrued up to and including the date of the sale of such lands to the state.

In selling or contracting for the sale of state forfeited tax lands, it shall not be necessary that the land commissioner include in the sale price of such lands any state, drainage district, county, levee, or municipal taxes, or any special assessment.



§ 29-1-35 - Sale of land after buildings destroyed; factors Secretary of State may consider in determining sales price for land

Where buildings and improvements situated on tax-forfeited lands have been removed or destroyed by fire, windstorm, or flood, the Secretary of State may, in his discretion, sell the tax-forfeited lands for any amount he may deem reasonable, irrespective of the amount of taxes for which the property was sold to the state. The Secretary of State, in determining the sales price for the land, may take into account the cost of cleanup and removal of debris from destroyed buildings and improvements situated thereon, or may contract with the purchaser for cleanup and removal of debris from destroyed buildings as part of the consideration for sale of the land.



§ 29-1-37 - Application to purchase tax lands

(1) Except as otherwise provided in subsection (2) of this section, any person desiring to purchase any state forfeited tax land shall make application in writing to the Secretary of State for the purchase of such land, and shall state in such application:

(a) A correct description of the land sought to be purchased.

(b) The name of the former owner and the name of the person to whom such land was assessed at the time of such tax sale, and the post office address of such former owner and the post office address of the person to whom such land was assessed at the time of such sale, if known to the applicant.

(c) Whether or not such land is occupied at the date of the filing of such application, and the name of the person occupying such land, if any.

(d) The nature and value of the improvements on such land.

(e) The approximate quantity of the merchantable timber on such land, if any.

(f) Any other special information as the Secretary of State with the approval of the Governor may require.

Each application shall be signed by the applicant and shall contain a declaration that the statements and information submitted in the application are true and correct and are made under penalty of perjury. The Secretary of State may require any additional information with reference to the value of such lands, the nature and condition of the buildings and improvements on such lands, and the value of the timber on such lands as he may deem necessary. Such applications shall be filed by the Secretary of State in the order in which they are received. Each application shall be given a serial number and shall be entered on a record book on the day it is received. The record book shall show the name of the applicant, the serial number of the application, and the county in which the property is situated.

An application so filed shall remain on file with the Secretary of State at least thirty (30) days before it is acted upon and finally approved or disapproved. Applications made by state agencies, counties, municipalities or other political subdivisions of the state may be acted upon immediately after filing, and shall not be required to be on file the thirty (30) days herein provided.

(2) The Secretary of State, with the approval of the Governor, may dispose of any state forfeited tax land by sealed bids after three (3) weeks' advertisement in a newspaper in the county in which such land is located.



§ 29-1-39 - Contract for sale of tax lands

The Secretary of State with the approval of the Governor may contract to sell any state forfeited tax lands, including state lands lying within municipalities, even though said lands may have been subdivided into blocks, lots, divisions, or otherwise and sold to the state by such descriptions. The purchase price required in the contract for the sale of state forfeited tax land shall be the same as that required in direct sale of state forfeited tax lands. In the event the Secretary of State with the approval of the governor shall decide that any state forfeited tax land shall be contracted for sale, the Secretary of State with the approval of the governor shall fix a price for the sale of such lands. Said contract for the sale of such lands shall provide that a part of the purchase price shall be paid in cash, and that the balance of such purchase price shall be paid in equal annual installments extending over a period not to exceed five (5) years, said period to be fixed by the Secretary of State. The purchaser in said contract of sale shall agree that he shall pay all installments of the purchase price and all taxes and special assessments that may become due on said lands during the continuance or life of said contract, that he shall not cut any merchantable timber nor commit any waste of any kind on said land without the written permission of the Secretary of State and that he shall not allow any other person to cut any merchantable timber therefrom or permit any waste of any kind thereon until said purchaser has secured a patent from the state in accordance with his contract of sale. Contracts for sale of state forfeited tax lands shall not be transferred nor assigned without the written consent of the Secretary of State. All applications for contracts of sale shall be made on written forms prepared by the attorney general and approved by the Secretary of State and shall be kept on file in the office of the Secretary of State as public records. At such time as the purchaser shall have paid the entire purchase money under any contract of sale and shall have complied with all of the other provisions of said contract of sale, the Secretary of State shall issue a state land patent as in other cases of the sale of state lands.



§ 29-1-41 - Unlawful to cut timber until purchase price is paid

It shall be unlawful for any person who has contracted to purchase any state forfeited tax lands to cut, sell, or dispose of any merchantable timber on said lands before the purchase price has been fully paid and a patent duly executed and delivered as provided in this chapter. Any person who shall cut, sell, or dispose of any merchantable timber on any such lands before the purchase price has been fully paid and a patent duly executed and delivered shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine not less than one hundred dollars ($ 100.00) nor more than five hundred dollars ($ 500.00), or by imprisonment in the county jail for a term not to exceed six (6) months, or by both such fine and imprisonment, in the discretion of the court.



§ 29-1-43 - Lands under contract for sale taxable

When any contract for the sale of state forfeited tax lands shall be made, as provided in Section 29-1-39, such lands shall then become taxable in all respects and to the same extent and in like manner as where patents are issued, except that such lands under contract for sale shall not be sold for taxes while the state is the holder of the legal title. It shall be the duty of the land commissioner to give notice in writing to the clerk of the chancery court of the county in which the land is situated, and likewise the clerk of the municipality if such land be situated in a municipality, that such land is under contract for sale, giving the name of the purchaser and the price. The chancery clerk, and the municipal clerk where the land is located in a municipality, shall file said notices and enter the land upon the assessment rolls and shall clearly designate that such land is public land which has been contracted for sale. Such land shall thereupon be assessed for taxes as other lands are assessed, and the tax collector of the county, and the municipality where said land is located in a municipality, shall collect the taxes thereon as in cases of additional assessments, as provided by Section 29-1-83, with reference to patents.



§ 29-1-45 - Cancellation of contract of sale

If taxes become delinquent on lands which are contracted for sale or on any part thereof, the tax collector shall, within thirty (30) days after such delinquency, certify such fact in writing to the Secretary of State and said tax collector shall neither advertise nor sell such land at a tax sale. If said land should be sold at a tax sale, the sale shall be void as against the state, and the state's title thereto shall not be affected by said sale. Likewise, if such a tax sale is made, the tax collector shall be liable on his official bond to the purchaser at said sale in the penal sum of twenty-five dollars ($ 25.00) plus all actual damages suffered by said purchaser. Within fifteen (15) days after receipt of notice from the tax collector that said lands are delinquent for taxes, or if no notice is given by said tax collector then within thirty (30) days after the Secretary of State ascertains that there is a delinquency in the payment of taxes on said land, the Secretary of State shall cancel the contract of sale and shall, within said period of thirty (30) days, inform the contract purchaser of such cancellation by mail at the post office address contained in the application. The said notice shall be given by registered mail with return receipt requested. The Secretary of State shall likewise immediately notify the clerk of the board of supervisors of the county in which said land is situated of the cancellation and the clerk shall report said action to the board of supervisors of said county, who shall have said land stricken from the assessment roll and also stricken from the tax sale list, if the same is contained thereon. The land shall then be re-entered on the record in the Secretary of State's office, the former entry of the contract of the purchase shall be marked "canceled" on the Secretary of State's records, and the land shall become subject to disposition by the Secretary of State in the same manner as if no contract of sale had been made. In case the Secretary of State should fail to give notice of the cancellation of said contract or should fail to cancel said contract within the time stipulated herein, the Secretary of State may cancel and give said notice of cancellation on any subsequent date. If said land is located in a municipality, the acts and duties provided herein to be performed by the clerk of the board of supervisors and the board of supervisors shall be performed in like manner by the municipal clerk and the governing authorities of said municipality.



§ 29-1-47 - Purchase price forfeited

On the cancellation of the contract of sale, as provided in the preceding sections of this chapter, that portion of the purchase price paid by the purchaser shall be forfeited to the state as liquidated damages, and the contract purchaser shall lose all rights which he had under the contract of sale. If any waste has been committed or allowed by the purchaser on said land, said purchaser shall, in addition to the liquidated damages, be liable for all actual damages to said land.



§ 29-1-49 - Tax land may be sold to drainage district

The land commissioner, with the approval of the Governor, is hereby authorized to sell state forfeited tax lands lying within a drainage district to the board of drainage commissioners of such district in the manner provided by Section 51-33-45.



§ 29-1-51 - Tax land may be sold to municipality

The Secretary of State, with the approval of the Governor, is hereby authorized to sell state forfeited tax lands situated within the corporate limits of a municipality to the governing authorities of such municipality in the manner provided by law. If a municipality makes an application to purchase those lands, the municipality shall have priority over all other applicants except the original owner, his heirs or assigns.

As an alternative method to disposing of tax lands situated within a municipality, the Secretary of State, with the approval of the Governor, may transfer those lands to the municipality, which then may retain or dispose of the lands as provided by law.



§ 29-1-53 - Sale of tax; forfeited improvements

Where one party owns lands and another owns the improvements thereon, and the lands and improvements are assessed separately and the improvements are sold to the state for nonpayment of taxes, the state land commissioner shall have authority to sell and dispose of said improvements by patent under the same terms and conditions that he may dispose of tax-forfeited lands.



§ 29-1-55 - Sale of tax-forfeited timber

Where timber standing on lands is assessed to persons other than those owning the fee title to the lands, and the taxes thereon are not paid and such timber is sold to the state for nonpayment of taxes, the Secretary of State may sell and dispose of such timber rights in the same manner as he may sell and dispose of tax-forfeited lands, and the proceeds received by said Secretary of State for the sale thereof shall be divided between the state, county, levee board, and drainage district as provided by law for the disposition of the proceeds derived from the sale of tax-forfeited lands. The owner in fee of lands may purchase from the state any tax-forfeited timber rights on lands owned by him in fee, regardless of the amount of lands that he may own.



§ 29-1-57 - Sale of buildings, personal property and land associated with tax lands; factors Secretary of State may consider in determining sale price for land

Where tax-forfeited lands have situated thereon buildings or personal property which are deteriorating, the Secretary of State may sell and dispose of the buildings, personal property and land for any consideration he may deem reasonable, irrespective of the amount of taxes for which same was sold. Where the buildings or personal property have deteriorated to the condition they are unsafe or constitute a nuisance, the Secretary of State, in determining the sales price for the land, may take into account the cost of cleanup and removal of the buildings and personal property situated thereon, or may contract with the purchaser for cleanup and removal of the buildings and personal property as part of the consideration for sale of the land.



§ 29-1-59 - Sale price of swamp and overflowed lands

The minimum sale price of the swamp and overflowed lands is one dollar and twenty-five cents ($ 1.25) per acre, and the land commissioner may sell them at that price unless the governor and land commissioner deem any of said lands to be worth more than said sum, in which event it will be their duty to fix the price of such of said lands at what they shall believe the interest of the state to require. When the price has been so fixed, it shall be entered of record on the register containing the list of such lands for sale, and shall not be reduced within two (2) years thereafter nor sold at any other price, until changed in like manner.



§ 29-1-61 - Sale price of internal improvement lands

The internal improvement lands may be sold by the land commissioner at the same price as the swamp and overflowed lands, subject to be fixed in the same manner and under like regulations.



§ 29-1-63 - Sale price of Chickasaw school lands

The Chickasaw school lands are to be sold by the land commissioner at the price of not less than Six Dollars ($ 6.00) per acre unless said lands are situated in a levee district outside of and unprotected by the levees, in which case they shall be sold for not less than One and Twenty-five Hundredths Dollars ($ 1.25) per acre.



§ 29-1-65 - Sale price of other lands

(1) (a) All lands fallen or falling to the state by escheat, or coming to it in any other manner; all lands belonging to the State of Mississippi which were ceded to the State of Mississippi by the United States government for a seat of government which are located in Pearl River swamp and subject to overflow, and all other seat of government lands which have been surveyed into blocks and lots in the City of Jackson, Mississippi, which were a part of the original lands ceded by the federal government to the State of Mississippi for a seat of government and which have never been disposed of by the State of Mississippi; and all accretions near the mouth of the Pascagoula River, heretofore surveyed by the state; and all other lands within the borders of the state, not belonging to the United States nor owned by another, are property of the state and are to be managed and disposed of through the Secretary of State. The Secretary of State, with the approval of the Governor, may sell any of such lands, (except as otherwise provided in this chapter), at the same price as the swamp and overflow lands, subject to be fixed in the same manner and under like regulations.

(b) Provided that all lands belonging to the State of Mississippi which were ceded to the State of Mississippi by the United States government for a seat of government which are located in Pearl River swamp and subject to overflow, and all other seat of government lands which have been surveyed into blocks and lots in the City of Jackson, Mississippi, which were a part of the original lands ceded by the federal government to the State of Mississippi for a seat of government and which have never been disposed of by the State of Mississippi, shall not be sold by the Secretary of State, with the approval of the Governor, unless and until the Legislature by legislative act shall have approved the sale of such seat of government lands, or any part thereof.

(2) If, subsequent to the sale of lands specified in this section, the State of Mississippi shall purchase or otherwise reacquire such lands, the lands so acquired shall return to its previous status and be known as lands originally ceded to the State of Mississippi by the United States government for a seat of government.



§ 29-1-67 - Sale of lands in municipalities

Land situated within municipalities which has once been patented either by the United States government or the State of Mississippi, and the title to which has thereafter, by escheat, tax sale, or otherwise become vested in the State of Mississippi, may be sold or contracted for sale by the land commissioner, with the approval of the governor, at such price and under such terms and conditions as they may fix, even though it may have been subdivided into lots, blocks, divisions, or otherwise and escheated, or was sold to the state by such description. In selling such lands and the improvements thereon, if any, the land commissioner shall take into consideration the location thereof and the improvements situated thereon, and may ask and obtain greater prices therefor than for other lands.



§ 29-1-69 - Sale of certain lands sold by municipalities

Lands situated in municipalities which have heretofore escheated to or titles thereto become vested in the state, and which have been sold by the land commissioner of the state at a fair and reasonable price but under invalid patents, may be conveyed to the original holder of the patents or, if he has sold same, to his vendee at such reasonable price as the land commissioner with the approval of the governor and the attorney general shall fix; and such purchaser shall be allowed as credit on such price the amount heretofore paid therefor, with six percent (6%) interest compounded annually on the same not to exceed the present value as fixed by such officers. And no land heretofore sold, or attempted to be sold, shall again be sold until a period of thirty (30) days after the mailing of notice by registered mail to the original buyer or his vendee, if his post-office address is known, informing such buyer or his vendee of his rights hereunder. Whenever the post office address of such person is not known, notice shall be published in a newspaper published in the county where the land is located, once a week for two (2) weeks, giving a description of such land and of the rights of such buyers or their vendees. No deed shall be made to such buyer or his vendee until such person shall make affidavit that he bought the same in good faith and has not since sold his interest therein.



§ 29-1-71 - Sale of lands for municipal defense projects

When it is sufficiently shown to the Governor and Secretary of State that any tax-forfeited or escheated lands owned by the state, whether within or without the corporate limits of any municipality if located within ten (10) miles thereof, are needed by any municipality in connection with any national defense project which such municipality is sponsoring, the Secretary of State with the approval of the Governor is hereby authorized to sell on an acreage basis any such lands so owned by the state to any municipality, without limit as to quantity or manner in which such land is subdivided, for such price as the Secretary of State with the approval of the Governor may fix. Provided, however, that the minimum price for such land shall be One Dollar ($ 1.00) per acre. The conveyance of such lands by the state shall be by patent executed by the Secretary of State under the seal of the land office, which patent shall contain all of the lands sold, and such patent shall convey to the municipality a fee simple title to the lands therein described.

In the event the price for which such land is sold is not sufficient to pay the fees and costs allowed to the county tax collector and chancery clerk, as in cases of the redemption of lands for tax sales, under the provisions of Section 25-7-21, Mississippi Code of 1972, the Secretary of State shall apportion the purchase money derived from the sale of such lands hereunder between the county tax collector and chancery clerk upon the basis of the amount of fees due each of them, and the sum thus allotted shall be paid in the manner provided in Section 29-1-95, Mississippi Code of 1972, and shall be in full settlement of all fees due such officers.

Municipalities buying lands hereunder shall not be required to file the application required by Section 29-1-37, Mississippi Code of 1972, and such application as the municipality may file to purchase land hereunder may be promptly acted upon by the Governor and Secretary of State.



§ 29-1-73 - Quantity purchased by one person

One person may purchase or contract to purchase as much as one-quarter ( 1/4) section of the public lands in one year, and no more (except Lowry Island lands, which are not to be limited as to amount purchased); and all lands acquired, directly or indirectly, by any person in contravention of this chapter shall escheat to the state, and all moneys and fees paid therefor shall be forfeited.

The restrictions herein contained limiting to one-quarter ( 1/4) section the quantity of land which may be purchased by any person in one (1) year shall not apply in any manner to the original owner or mortgagee of state forfeited tax lands at the time title matured in the state, nor to his heirs, executors, or administrators; nor shall such restriction apply to the board of drainage commissioners of any drainage district in the purchase of lands situated in such drainage district, as provided in Section 51-33-45, nor to the United States government in the purchase of lands under the provisions of Section 3-5-11, or under the provisions of other laws authorizing the sale of such lands to the United States government.



§ 29-1-75 - Who may not purchase public lands [Repealed effective July 1, 2016]

(1) Except as otherwise provided in this section, neither a corporation nor a nonresident alien, nor any association of persons composed in whole or in part of nonresident aliens, shall directly or indirectly purchase or become the owner of any of the public lands; and every patent issued in contravention hereof shall be void.

(2) (a) A banking corporation owning such tax-forfeited lands or holding a mortgage or deed of trust thereon at the time of the sale to the state, and whose mortgage or deed of trust is still in force and effect, may purchase such lands, regardless of acreage, owned by it as aforesaid or on which it held a mortgage or deed of trust. In event of a purchase by such corporation as a mortgagee, such lands shall be held for the benefit of the mortgagor subject to all the terms and conditions of the mortgage or deed of trust held by the purchasing banking corporation and, upon payment of the debt secured by such mortgage or deed of trust, together with interest and incidents, such banking corporation shall in that event reconvey such lands to the original mortgagor, his heirs or assigns.

(b) Any other nonbanking corporation may purchase lands sold or forfeited to the state for delinquent taxes under any section of Chapter 1, Title 29, specifically relating to the sale of such tax-forfeited lands by the Secretary of State. A nonbanking corporation purchasing land sold or forfeited to the state shall be subject to the acreage limitations of Section 29-1-73.

(c) Nonresident aliens may acquire and hold not to exceed three hundred twenty (320) acres of public lands in this state for the purpose of industrial development thereon. In addition, any nonresident alien may acquire and hold not to exceed five (5) acres of public lands for residential purposes. If any land acquired by a nonresident alien for the purpose of industrial development ceases to be used for industrial development, it shall escheat to the public body that sold such land to the nonresident alien.

(3) This section shall stand repealed on July 1, 2016.



§ 29-1-77 - Sale or lease to highway commission

The land commissioner with the approval of the Governor is hereby authorized to sell, lease, or donate to the State Highway Commission or to any county or counties or the Natchez Trace Commission, for right of way purposes or for road material used or useful in the construction or maintenance of state, federal, and county highways, any of the public lands of the state, regardless of the quantity of said lands.



§ 29-1-79 - How purchase money paid

The land commissioner shall not receive the purchase money of lands; but the same shall be paid into the treasury on the receipt warrant of the auditor of public accounts, as in other cases; and the purchaser shall present to the land commissioner, in payment for the land, the treasurer's receipt for the purchase money, which shall be filed in the land office. In the event a patent has not been finally completed within thirty (30) days after purchase money has been paid into the state treasury, then, upon written request to the state land commissioner by the party making said application to purchase state land, there shall be refunded all money, less fees provided under this chapter, paid upon said application to purchase state land. The land commissioner shall issue a requisition to the state auditor, setting forth the sum of money to be refunded, who shall then issue a warrant upon the state treasurer for said sum of money shown by said requisition; said warrant shall be paid as all other warrants are paid. The application upon which any money is refunded shall be void, and no patent shall be granted thereon.



§ 29-1-81 - Issuance of patents and contracts

(1) All conveyances of land by the state in fee shall be by patent issued from the Secretary of State's office; every patent issued shall be under the great seal, signed by the Secretary of State.

(2) (a) The patent shall be issued in triplicate by the Office of the Secretary of State, the original of which shall be delivered to the patentee, one (1) copy thereof retained by the Secretary of State among the records of his office, and the third copy shall be mailed to the tax assessor of the county in which the land so patented is located on or before the fifteenth day of the month succeeding the date upon which the patent was issued.

(b) The Secretary of State may file the original patent with the chancery clerk and such filing shall constitute the delivery of the patent to the patentee. Prior to filing the original patent, the Secretary of State shall collect from the patentee the sum of Twenty Dollars ($ 20.00) to cover the cost of filing the patent. Failure of the Secretary of State to file the patent shall not affect its validity.

(3) All contracts of sale of public lands shall be issued from the Secretary of State's office in duplicate; and every contract issued shall be under the great seal, signed by the Secretary of State and countersigned by the Governor.

(4) No more than one-quarter ( 1/4) section of land shall be embraced in the same patent or contract, except as otherwise provided by law.



§ 29-1-83 - Land sold by the state to be assessed for taxes

When a patent shall issue for public lands, the land commissioner shall notify the clerk of the chancery court and the tax assessor of the county in which it is situated of the fact, giving the name of the patentee, a description of the land, and the price per acre. Said land shall, after January 1st of the next year after issuance of patents, be assessed for taxes as other lands are.



§ 29-1-85 - Failure of title to public lands

If the title to any public land contracted for sale under Section 29-1-39 or sold by the state through the auditor or land office or by any municipality shall fail, or shall have failed, the state or such municipality, as the case may be, shall refund the purchase-money to its vendee or his heirs or assigns; and if no profits have been received from said lands, then all taxes shall be returned also, and all fees paid, with interest at six per centum per annum. Except as provided in this chapter, the question of failure of title can only be determined in a suit filed in the county in which the land is situated, and the land commissioner or the municipality, as the case may be, shall be made a party to every such suit. Where such failure of title shall have been caused by the cancellation of a contract or a patent issued by the state, or a deed from the municipality, under the requirements of any law or decree of a chancery court of this state, directing cancellation in favor of prior purchasers, or through the failure of the state's title, or the title of the municipality, as the case may be, where such failure shall have been caused by the striking of the land from the state land rolls under the requirements of any law of this state, the failure of title so caused shall not be required to be determined by decree of court.



§ 29-1-87 - Patents cancelled where state has no title

If the State of Mississippi, through the auditor or land commissioner's office, has heretofore issued or shall hereafter issue a patent or patents for any lands to which the state holds no title, or which did not belong to it at the time of the issuance of such patent or patents, or any part of which land may have caved into the river before the issuance of such patent or patents, or by oversight or otherwise two patents may have been or may hereafter be issued therefor, the land commissioner shall investigate the case and report to the attorney general, who, if he shall find the lands so patented did not belong to the state, shall so report to the land commissioner. If the land commissioner shall find that such lands or any part thereof had caved into the river before the issuance of such patent, or that the patentee did not acquire any land or title under such patent, he shall mark such patent or patents or, in case of the loss of the original, a certified copy of such patents, "cancelled," and take them or a duly certified copy to the auditor of public accounts, who shall file the same as a voucher in his office and shall issue his warrant in favor of the patentee or his or her assignees, heirs, or representatives for the amount paid to and retained by the state for such cancelled patent or patents. The land commissioner shall certify all such cancellations to the clerk of the chancery court of the county in which said patents have been recorded, and said clerk shall thereupon cancel the record of it. That part of the purchase price paid to the county, levee board, or drainage district by the land commissioner shall be refunded to the purchaser of such lands by the board of supervisors of said county or the board of commissioners of said levee district or drainage board; and the costs and charges of the chancery clerk, sheriff, and tax collector shall be borne equally by the county and the state. When only a part of the purchase money is refunded, it shall be first noted by the land commissioner in ink across the face of such patent and then noted by the chancery clerk upon the record of patent, cancelling it in such proportion only.



§ 29-1-89 - Certain entries cancelled

If it appear to the land commissioner that any land has been sold and patented to several parties, he shall report the facts to the legislature, with information of the amount of purchase-money to be refunded, and ask for an appropriation therefor if, in his opinion, the state had received and ought to refund anything.



§ 29-1-91 - Taxes remain a charge on redeemed land

If the state's title to any land certified into the land office fail, and the land be reclaimed or redeemed before or after sale by the state, the taxes for which it was sold and the taxes for each subsequent year and all officers' fees shall remain and become a charge upon the land as if it had been regularly assessed to the owner in each of said years.

If the title to any land purchased by any municipality under any provisions of Sections 21-33-69, 21-33-73, or 21-37-49 shall fail, and the land be reclaimed before or after any sale by the municipality, the municipal, municipal separate school, and/or special improvement or other taxes for which it was sold, and any and all of such taxes for any subsequent year, and all officers' fees shall remain and become a charge upon such land, subordinate only to state and county taxes, as if it had been regularly assessed to the owner in each of said years.



§ 29-1-93 - Fees of county officers

The fees of all county officers allowed by law in connection with land sold to the state for taxes shall be paid by the state when such land shall be sold by the state. Upon such sale the land commissioner shall carefully calculate said fees and shall certify the same to the auditor who, if he finds the same correct, shall issue his warrants therefor to the proper persons; provided, that said fees shall lapse as to any land not sold within ten (10) years after the period of redemption has expired.



§ 29-1-95 - County, municipality, public school district, drainage district and levee board taxes

(1) All taxes due the county, municipality, public school district, drainage district or levee board on lands sold to the state for taxes and listed into the Secretary of State's office shall remain in abeyance until the land be sold, and thereafter such taxes shall be paid out of the purchase money; but state, county, municipality, public school district, drainage district or levee board taxes shall not accrue on such lands after the fiscal year in which it was certified to the state. Upon the payment of the purchase money of any tax land into the treasury, the Secretary of State shall certify to the Department of Finance and Administration and to the Treasurer the amount of fees and costs allowed to the county tax collector and chancery clerk, as in cases of the redemption of lands from tax sales, under the provisions of Section 25-7-21; and the Department of Finance and Administration shall issue warrants in favor of such county tax collector and chancery clerk for the amount of such fees. The Secretary of State shall also certify to the Department of Finance and Administration and the Treasurer the amount of the county, municipality, public school district, drainage district and levee board taxes for which said land was sold to the state, and all taxes accruing on said land until the year in which it was certified to the state; and the Department of Finance and Administration shall issue warrants in favor of the proper county, municipality, public school district, drainage district, and levee board for the said four (4) years' taxes. The balance of the purchase money shall be deposited into a special fund to be known as the "Land Records Maintenance Fund," that is hereby created in the State Treasury and shall be used for the restoration, preservation and maintenance of the records of state-owned land and the disposition of lands sold to the state for taxes. The fund shall be administered by the Secretary of State. Any amount on hand in said Land Records Maintenance Fund at the end of the fiscal year shall not lapse into the State General Fund.

(2) If, after the payment of the fees and costs allowed to the county tax collector and the chancery clerk, as aforesaid, the balance of the purchase money of any tax land paid into the treasury shall be insufficient to cover the amount of the state, county, municipality, public school district, drainage district or levee board taxes due thereon, or if the records of the Secretary of State fail to show the amount of state, county, municipality, public school district, drainage district or levee board taxes accruing for the years until said land was certified to the state, on lands sold by the Secretary of State, he shall apportion the balance of the purchase money derived from the sale of such lands between the state, county, municipality, public school district, drainage district and levee board upon the basis of the amount of taxes due the state, county, municipality, public school district, drainage district and levee board, respectively, at the time said land was struck off to the state for delinquent taxes by the sheriff and tax collector, and for which said lands were struck off to the state.

(3) All funds derived from the sale of properties under the provisions of Sections 7-11-15, 29-1-27, 29-1-29, 29-1-35, 29-1-37, 29-1-53 through 29-1-57, 29-1-73 and 29-1-81 through 29-1-87 shall be handled in the manner provided herein for funds derived from the sale of lands.



§ 29-1-97 - Lien of drainage district or municipality not abated

When any land is situated in a drainage district and is subject to any special drainage district assessment which is secured by a lien on said land, such lien shall not be abated or cancelled on account of the sale of such land to the state for delinquent taxes, but such lien shall be held in abeyance during the period the property is owned by the state and, immediately upon the title to the land passing from the state by virtue of a sale, such lien shall again become effective. And, likewise, when any land is situated in a municipality and is subject to any special municipal benefit assessment which is secured by a lien on the land, such lien shall not be abated or cancelled on account of the sale of such land to the state for delinquent taxes, but such lien shall be held in abeyance during the period such property is owned by the state and, immediately upon the title to the state passing from the state by virtue of a sale, such lien shall again become effective.



§ 29-1-99 - Easements for flood control, etc

The land commissioner of the State of Mississippi, with the approval of the governor, is hereby authorized and empowered to grant or donate easements in and to the public lands of the state to any drainage district, flood control district, or to any county in this state, or to the United States or to any agency thereof, for the construction and the maintenance of flood control canals and ditches, or drainage canals and ditches, or other flood control or drainage instrumentalities.



§ 29-1-101 - Easements for pipe lines

The Secretary of State, for and on behalf of the state, may convey an easement or easements for the construction and maintenance of pipe lines in, on, under, and across all of the state land owned (including that submerged or wherever the tide may ebb and flow) now or hereafter acquired, excepting, however, state highway rights-of-way, sixteenth section school land, lieu lands, and forfeited tax land and property the title to which is subject to any lawful redemption, and excepting the state land comprising the old asylum property located in the City of Jackson, property of the Department of Mental Health, the Parchman Penitentiary property located in Sunflower County, Mississippi, and all other Penitentiary property, to any person, firm, or corporation constructing or operating a refinery for the refining of oil, gas, or petroleum products in the state, or to any person, firm, or corporation transporting by pipe line any substance to or from any such refinery in this state, for such consideration as the Secretary of State deems just and proper, which shall be subject to approval by the Secretary of State, the Governor, and the Attorney General of the state, for easements in, on, under, and across the state-owned land.



§ 29-1-103 - Liability for damages in construction of pipe lines

No such pipe line shall be built or constructed in a manner to be dangerous to persons or property, nor in a manner to interfere with the common use of public lands, and the owner of any such pipe line shall be responsible in damages for any injury caused by construction or use of such pipe line.



§ 29-1-105 - Restrictions on construction or use of pipe lines

The right to construct or use any such pipe line in, on, under, or across land which is submerged or whereover the tide may ebb and flow shall be subject to the following:

(a) The paramount right of the United States to control commerce and navigation; and

(b) The right of the public to make free use of the waters; and

(c) The restrictions and prohibitions contained in Section 81 of the Mississippi Constitution of 1890.



§ 29-1-107 - Leasing or renting of surface and submerged lands

(1) The Secretary of State with the approval of the Governor shall, as far as practicable, rent or lease all lands belonging to the state, except as otherwise provided by law for a period of not exceeding one (1) year, and account for the rents therefrom in the same manner as money received from the sale of state lands, provided that no state land shall be rented or leased to individuals, corporations, partnerships, or association of persons for hunting or fishing purposes. Property belonging to the state in municipalities, even though it may have been subdivided into lots, blocks, divisions, or otherwise escheated or was sold to the state by such description, may likewise be leased or rented by the Secretary of State under the terms provided above for other state lands, and the rents accounted for in the same manner. The state shall have all the liens, rights and remedies accorded to landlords in Sections 89-7-1 through 89-7-125; said leases and rental contracts shall automatically terminate on the date provided in said leases or contracts.

(2) (a) The Secretary of State, with the approval of the Governor, may rent or lease surface lands, tidelands or submerged lands owned or controlled by the State of Mississippi lying in or adjacent to the Mississippi Sound or Gulf of Mexico or streams emptying therein, for a period not exceeding forty (40) years for rental payable to the state annually. However, the term of any lease of state public trust tidelands to a person possessing a license under the Mississippi Gaming Control Act shall be governed by the provisions of subsection (4) of this section.

(b) The lessee under such agreement may construct such necessary items for marking channels, docking, wharfing, mooring or fleeting vessels which shall be in aid of navigation and not obstructions thereto.

(c) A lessee of record may be given the option to renew for an additional period not to exceed twenty-five (25) years; however, the term of a renewal for a lease of state public trust tidelands to a person possessing a gaming license under the Mississippi Gaming Control Act shall be governed by the provisions of subsection (4) of this section. The holder of a lease of public trust tidelands, at the expiration thereof, shall have a prior right, exclusive of all other persons, to re-lease as may be agreed upon between the holder of the lease and the Secretary of State.

(d) Leases shall provide for review and rent adjustments at each fifth anniversary tied either to the All Urban Consumer Price Index-All Items (CPI) or to an appraisal which deducts the value of any improvements by the lessee which substantially enhance the value of the land. In the case where the initial rental was based on the value set by the ad valorem tax rolls, then the rent review and adjustment clause shall be likewise based on the value set by such tax rolls. In the event that the lessor and lessee cannot agree on a rental amount, the lease may be cancelled at the option of the lessor. The lessee shall, within thirty (30) days after execution of a sublease or assignment, file a copy thereof, including the total consideration therefor, with the Secretary of State. This paragraph shall not apply to a lease of state public trust tidelands or submerged lands to a person possessing a gaming license under the Mississippi Gaming Control Act who operates a gaming establishment on such tidelands.

(3) Provided, however, the current occupants of public trust tidelands that were developed after the determinable mean high-water line nearest the effective date of the Coastal Wetlands Protection Law shall pay an annual rental based on the fair market value as determined by the assessed valuation of the property. The holder of a lease of public trust tidelands, at the expiration thereof, shall have a prior right, exclusive of all other persons, to re-lease as may be agreed upon between the holder of the lease and the Secretary of State.

(4) (a) This section shall apply to any person possessing a license under the Mississippi Gaming Control Act who operates a gaming establishment in any of the three (3) most southern counties of the state.

(b) The following shall apply to all leases of state public trust tidelands executed by such a licensee:

(i) Every lease executed after August 29, 2005, shall be for a period of thirty (30) years for rental payable to the state annually.

(ii) By operation of this section, any lease executed before August 29, 2005, may, at the option of the lessee, either remain at the term stated in the original execution of the lease or be converted to a thirty-year term lease, beginning on such date after August 29, 2005, that the lessee either resumes or begins permanent gaming activities as approved by the Mississippi Gaming Commission, and the lessee shall be required to comply with all other provisions of the lease. Should the lessee choose to operate in a structure that is not on state public trust tidelands and that is on property contiguous to tidelands leased by the lessee, the lessee shall be required to comply with all other provisions of the lease and shall be exempt from the assessment provided for in paragraph (c) of this subsection. Easements for and rights-of-way for public streets and highways shall not be construed to interrupt the contiguous nature of a parcel of property. In the event that a lessee does not elect either to remain bound by the original term of the lease or to convert the lease to a thirty-year term, the Secretary of State may lease the state public trust tidelands that are the subject of the lease to any other person or entity.

(iii) Leases shall provide for review and rent adjustments at each annual anniversary tied to the All Urban Consumer Price Index-All Items (CPI). In the case of the renewal of a lease after the expiration of the original thirty-year term under this subsection, each renewal shall be for a term of thirty (30) years. The base rate to which the CPI shall apply for purposes of executing the subsequent lease shall be negotiated by the lessee with the Secretary of State.

(c) (i) Except as otherwise provided in this paragraph, any person possessing a license under the Mississippi Gaming Control Act who does not lease public trust tidelands from the state or any of its political subdivisions, and who operates a gaming establishment in any of the three (3) most southern counties of the state, shall pay an annual in-lieu tidelands assessment to the Public Trust Tidelands Assessments Fund (hereinafter referred to as "fund") created in Section 29-15-10, in the amount and manner provided for in this paragraph.

For calendar year 2006, the annual in-lieu tidelands assessment paid by the licensee to the fund shall be:

1. Four Hundred Thousand Dollars ($ 400,000.00), if the capital investment in the part of the structure in which licensed gaming activities are conducted is Fifty Million Dollars ($ 50,000,000.00) or less.

2. Four Hundred Fifty Thousand Dollars ($ 450,000.00), if the capital investment in the part of the structure in which licensed gaming activities are conducted is equal to or more than Fifty Million Dollars ($ 50,000,000.00) but less than Sixty Million Dollars ($ 60,000,000.00).

3. Five Hundred Thousand Dollars ($ 500,000.00), if the capital investment in the part of the structure in which licensed gaming activities are conducted is equal to or more than Sixty Million Dollars ($ 60,000,000.00) but less than Seventy-five Million Dollars ($ 75,000,000.00).

4. Six Hundred Thousand Dollars ($ 600,000.00), if the capital investment in the part of the structure in which licensed gaming activities are conducted is equal to or more than Seventy-five Million Dollars ($ 75,000,000.00) but less than One Hundred Million Dollars ($ 100,000,000.00).

5. Seven Hundred Thousand Dollars ($ 700,000.00), if the capital investment in the part of the structure in which licensed gaming activities are conducted is equal to or more than One Hundred Million Dollars ($ 100,000,000.00) but less than One Hundred Twenty-five Million Dollars ($ 125,000,000.00).

6. Seven Hundred Fifty Thousand Dollars ($ 750,000.00), if the capital investment in the part of the structure in which licensed gaming activities are conducted is equal to or more than One Hundred Twenty-five Million Dollars ($ 125,000,000.00).

For each calendar year thereafter, the Secretary of State shall review and adjust the value of the capital investment and the annual in-lieu tidelands assessment due. Such review and adjustment shall be tied to the CPI.

(ii) This paragraph shall not apply to a gaming licensee if the licensee conducts gaming in a structure that is located on property that is leased from the Mississippi State Port at Gulfport or any political subdivision of the state, or to a licensee who conducts gaming in a structure that is located on property that is leased to the licensee jointly by the State of Mississippi and the City of Biloxi; however, with regard to property owned by a political subdivision of the state, this exception shall only apply to property owned by the political subdivision on August 29, 2005, if legal gaming could have been conducted on such property on that date.

(iii) This paragraph shall not apply to a gaming licensee if the licensee conducts gaming in a structure that is located on property that is not leased from the State of Mississippi and/or a political subdivision of the State of Mississippi and is not on state public trust tidelands, and if the licensee conducted gaming on that property before August 29, 2005.



§ 29-1-109 - Fees or commissions prohibited for collecting rent on state-owned property

It shall be unlawful for any officer or employee of the State of Mississippi or any department, institution, or agency thereof to pay or authorize the payment of any fee, commission, or compensation whatsoever to any person for the collection of rents arising from any property owned by the State of Mississippi or any department, institution, or agency thereof. Any person who shall pay or authorize the payment of any such fees, commissions, or compensation shall be civilly liable to the State of Mississippi in double the amount of the fees, commissions, or other compensation so paid.



§ 29-1-111 - Duplicate of conveyance issued

When any conveyance or any release upon redemption made by the auditor or the land commissioner shall be lost or destroyed, upon the application of the person interested, the land commissioner may make another conveyance or release of the same land to the person to whom the first was made. The latter shall be in lieu of the former, shall be marked "duplicate," and shall have the same effect.



§ 29-1-113 - Presumption of patent in absence of record

Whenever a sale of land for delinquent taxes to the state has been certified to the state land commissioner for more than twenty-five (25) years and there is no record in the land commissioner's office of said lands having been patented out of the state, there shall arise a presumption that said land has been duly patented out of the state. The land commissioner, with the consent of the attorney general, upon application of anyone claiming title to said land and upon his furnishing proof that the taxes to the state and county have been paid on said land for each year for the past ten (10) years, is hereby authorized to strike said sale, which striking shall be a disclaimer of all right, title, or interest which the State of Mississippi has in such lands.



§ 29-1-115 - Presumption of validity of patents of forfeited tax land

Whenever any forfeited tax land patent has been issued by the state for a period of at least ten (10) years, and the patentee has paid into the state treasury the price fixed by the land commissioner, and all taxes accruing and payable upon the land described in such patent subsequent to the issuance thereof have been paid, it shall be presumed that in the procurement of such patent the patentee paid a valid, legal, and adequate consideration therefor, complied with all the requirements of law, and practiced no fraud upon the state, and that such patent is a valid and legal patent; and said state shall thereafter be forever precluded and estopped from questioning the validity of such patent.



§ 29-1-117 - Titles and claims vacated and relinquished

All apparent title and claims of the State of Mississippi to and for lands on account of their sale for delinquent taxes prior to the sales under the Abatement Act of 1875, now held by the state, are hereby vacated and relinquished, leaving the apparent title in those who would have been the owners of the land had not such sales been made, as was the intent and purpose of said act.



§ 29-1-119 - Patents to issue in certain cases

Where the records of the land office or any office in the state show that full payment was made for any of the lands which were described in the act approved March 2, 1875, and which were leased under the authority of said act by the secretary of state on December 18, 1875, for ninety-nine (99) years from that time, the land commissioner, on application of the lessee or persons holding under him and the payment of the fee prescribed for such patents, shall issue to such lessee a patent which shall vest in him or his heirs, devisees, or assigns title for the unexpired time of such lease to such lands as prescribed by said act of March 2, 1875, and shall inure to the person entitled under the said lease, whether he be living or dead.



§ 29-1-121 - Agent to collect fund due state

The Governor may contract with and appoint an agent for the collection of any funds due by the federal government to the State of Mississippi on account of the sale of any land made or hereafter to be made or located or disposed of by the United States, for cash or bounty land warrants or land scrip or certificates of any kind or agricultural college scrip, and to all lands allotted to Indians in severalty, including former and existing Indian, military, or other reservations in said state, and he may allow him such reasonable compensation as may be agreed upon, to be paid only out of funds actually collected by him.



§ 29-1-123 - Lists of tax lands prepared; copies to counties

Immediately after March 26, 1936, it shall be the duty of the land commissioner to prepare or cause to be prepared accurate and complete lists of all lands in each county which have been forfeited to the state for the nonpayment of taxes, the title to which has matured in the state. Such lists shall be prepared for each county separately and embrace and include all lands heretofore sold to the state for delinquent taxes in such county and now held or claimed by the state; and such lists shall be made up in the regular order of townships, ranges, and sections as now appearing on the records of his office. Such lists shall show the date of the tax sale to the state, the amount of taxes, damages, costs, and special assessments of every kind whatsoever for which such lands were sold. No lands heretofore stricken by the land commissioner, with the approval of the Attorney General, from the lists of lands sold to the state for delinquent taxes in his office under the provisions of Section 29-1-31 of the Mississippi Code of 1972 shall be included in the lists of lands to be compiled under the provisions of this section.

Such lists, when completed, shall be examined by the Attorney General; and the land commissioner, with the approval of the Attorney General, shall strike from such lists and from the land book or books in his office all lands which, by reason of insufficient description or other cause, in the opinion of the Attorney General are not the property of the state. The title to the state to such lands as may be thus stricken off shall be thereby relinquished. When such lists shall have been completed, they shall be duly recorded by the land commissioner in a record book provided by him for that purpose in his office, the lists of such lands for each county to be recorded in a separate book, and the land commissioner shall certify to the correctness of such lists as thus recorded.

The land commissioner, after recording in his office such lists of lands sold to the state for delinquent taxes and held or claimed by the state, shall prepare and mail to the chancery clerk of the county in which such lands are situated a certified copy of such lists under the seal of the land office, and the chancery clerk shall record the same in a separate record book in his office provided for that purpose. In counties having two (2) judicial districts, such lists shall be recorded in the office of the chancery clerk of each such judicial district. For recording such lists, the chancery clerk shall be allowed Five Cents (5 cent(s) ) for each tract of land formerly included as a single assessment embraced in such lists, to be paid out of the county treasury upon allowance of the board of supervisors.



§ 29-1-125 - Collection of sums due state arising from mineral interests

The State Tax Commission is authorized, empowered, and directed to collect and receive any and all sums of money due the State of Mississippi as royalties or other returns arising as a result of the ownership of tax-forfeited lands, title to which is vested in the state and which lands have not been sold; and the commission is further authorized, empowered and directed to determine the interest of the state in any royalties or other mineral interests due it and accruing or arising from ownership, lease, or otherwise, excepting only lands owned by the state and its institutions which are under the control of a legally constituted board of trustees or other agency having the power to enforce all the rights of the state.



§ 29-1-127 - Reports as to mineral interests and payment of royalties and other returns

(1) It shall be the duty of any and all persons, firms, or corporations having any interest in the lands described in Section 29-1-125, or in minerals produced from said lands, when requested, to report to the State Tax Commission, on forms furnished and prescribed by it, full information with respect to the interest held, claimed, or owned and of any oil, gas, sulphur, or other mineral products which have been produced or transported by such person, firm, or corporation, and all pertinent or necessary information with respect thereto. Such reports shall be made regardless of the kind of title or interest held, whether as tenant, lessee, producer, purchaser, or transporter. All parties or persons shall pay the State Tax Commission, as agent of the state, any royalties or other returns due the state by reason of its ownership of lands or any interest therein, and shall make full and complete disclosure of all pertinent facts with respect to such matters.

(2) Any person responsible for the payment of royalties or other returns and the distribution of royalties or other returns shall make a report on or before the tenth day of each month, on forms prescribed and furnished by the commission, showing for each oil, gas, or sulphur well or any gravel pit or quarry the total quantity of oil, gas, or other minerals produced in the preceding month, the value in money, the name and address of each person receiving or entitled to receive royalties or other returns, the name and address of the person or persons receiving or purchasing the output of the well, pit, or quarry, and other information required by the commission. The report shall show the quantity and value in money of the product which is owned by the state as owner of the title to the land, and shall remit with the report the total amount due the state. Remittance may be by check or bank draft, but this shall not be a discharge of the debt until the state has received the amount in legal tender.



§ 29-1-129 - Accounting for and disposition of monies collected or received

All monies received or collected by the State Tax Commission under Sections 29-1-125 through 29-1-143 shall be separately accounted for and a permanent record made thereof, showing all proper and necessary details as to the source from which collected, the payor, the quantity, kind, and value of products for which paid, and the description of lands from which severed if the state is the owner of the lands, or the royalties; and it shall issue receipts therefor to the person or persons paying the money. All money collected and received shall be deposited in the bank and paid into the general fund of the state on or before the 10th day of the month following the collection.



§ 29-1-131 - Powers and duties of Department of Revenue

The commission is hereby empowered and authorized to do and require to be done the following things:

(a) Prepare and furnish all necessary forms for use by persons making reports as required by Sections 29-1-125 through 29-1-143; to adopt and issue rules and regulations for the purpose of carrying out the provisions of said sections and for the collection of all sums due the state under the provisions hereof; and to provide for orderly and reasonable procedure for details and for situations which arise from time to time.

(b) To require the state land commissioner to furnish all needed data available in his office.

(c) To require the state oil and gas board to furnish all needed data available in its office.

(d) To require any owner, producer, purchaser, or transporter of any oil, gas, or other minerals to furnish any needed and useful information pertinent to the administration of the cited sections, and in the possession of any such parties; and to require the said persons to furnish monthly reports with respect to current operations.

(e) To require any chancery clerk, or other officer in the state having public records, to furnish copies of any needed and useful information or record in his possession.

Any member of the commission or its authorized agents shall have the authority to examine any book, paper, record, or other data when considered necessary or useful in the administration of the aforesaid sections, and this shall include the right to examine the records of any bank, any common carrier, or any dealer in materials or merchandise commonly used in the severance of oil, gas, or other minerals from land; the commission shall have the right to summon any person as a witness to testify to any pertinent fact; and the commission, through the Attorney General, may have proceedings instituted in the proper court to compel compliance with the foregoing provisions.

(f) Make use of any tax return in its possession, when such return contains information relative to matters connected with the administration of said sections.



§ 29-1-133 - Information to be furnished to State Tax Commission

The state land commissioner and the state oil and gas board shall furnish, when requested by the commission, a certified copy of any document, record, letter, or other data needed and useful in the administration of Sections 29-1-125 through 29-1-143, and shall give any information that they have with respect to matters in controversy. The state land commissioner shall furnish a list of all state owned lands shown by the records in his office, if the lands are located in a county or in counties adjoining a county in which is located any oil or gas field in the state.



§ 29-1-135 - Lien of state

The state shall have a lien on all oil, gas, or other minerals produced from any land owned by it or in which it has any interest, and this lien shall exist and continue against such oil, gas, or other minerals when in the hands of the first owner after severance, the producer, lessee, or transporter. If any of said parties fail to make provision for the payment of the sums due the state, they shall be personally liable, individually and severally, to the state for all sums lawfully due to it.



§ 29-1-137 - Powers and duties of Attorney General

The Attorney General of the state shall act as attorney for the commission and shall advise it as to all questions arising in connection with the administration of Sections 29-1-125 through 29-1-143, and as to all matters in controversy. He shall represent the commission in any and all suits at law or equity arising from the administration of said sections, and shall bring suit for the collection of any sum due the state on behalf of the commission, as the agent of the state, in all cases which he believes the conditions warrant suit. He may, if deemed advisable, sue in his own name as the chief law officer of the state. He shall represent the commission in all cases involving the title of lands in question, and on any and all other matters arising from the administration of the cited sections.

The Attorney General may request and direct any district attorney to aid in the trial of any suit in the district which he serves and, when so requested, the district attorney shall assist in the conduct and trial of any suit in his district; but the Attorney General shall prepare all bills, declarations, and pleadings.



§ 29-1-139 - Agents of Department of Revenue

The commission shall use as its agents any person employed by the commissioner as provided by law, and assigned to and accepted by the commission; and any such persons, when properly authorized, shall have the power to act to the same extent as the commission itself, except as to such matters that require the adoption of a formal order by the commission.



§ 29-1-141 - Interest on unpaid sums

All due but unpaid and delinquent sums shall bear interest at the rate of one half of one percent (1/2 of 1%) a month from the month in which due until paid, and a fractional month shall be considered a month. Any amount not reported and paid when due shall be increased by a penalty of ten percent (10%) and interest on the principal, as in other cases of nonpayment.



§ 29-1-143 - Jurisdiction of chancery court

The chancery court shall have jurisdiction of all matters and causes, including suits and appeals from the commission, arising from the administration of Sections 29-1-125 through 29-1-143, except such causes and suits which the constitution gives to the circuit court. All suits in court shall be governed by the established rules of procedure for the court where the suit is maintained. The commission, as the agent of the state, may be made a party defendant as a citizen, and all process for the commission shall be served on its secretary.



§ 29-1-145 - State reimbursement of county or municipality for maintenance costs of land to be sold for unpaid taxes

The chancery clerk or municipal clerk shall report to the Secretary of State any reasonable costs incurred by the county or municipality in maintaining unredeemed lands sold for taxes while those lands remain unsold. The Secretary of State shall pay the maintenance costs out of the money deposited into the Land Records Maintenance Fund. The Secretary of State shall certify to the Department of Finance and Administration and to the State Treasurer the amount of maintenance costs allowed to the county and municipality, and the Department of Finance and Administration shall issue a warrant in favor of the county or municipality for the amount of those costs. In no event shall the maintenance costs allowed the county or municipality exceed the market value of the lands or the purchase money received from the sale of those lands.



§ 29-1-147 - Relinquishment by state of claims for certain forfeited tax lands

All apparent title and claims of the State of Mississippi to and for lands on account of their sale for delinquent taxes before January 1, 1950, held by the state on January 1, 1995, are hereby vacated and relinquished, leaving apparent title in those who would have been the owners of the land had not such sales been made, or their lawful grantees or assigns, if any, provided said grantees or assigns are now paying and have paid taxes on said property.



§ 29-1-149 - Report of transactions for all conveyances of real property

Each agency, department, community or junior college and public institution of higher learning of the State of Mississippi shall file a report of transactions for all conveyances of real property, whether purchased, sold, leased, donated or acquired as a gift or through the process of eminent domain, to the Department of Finance and Administration Bureau of Buildings, Grounds and Real Property on a basis determined by the department for the filing of such reports. However, reports, at a minimum, shall be filed with the department at least once annually.






LEASE OR RENTAL OF CERTAIN STATE-OWNED LANDS IN JACKSON

§ 29-1-201 - Authorization to lease or rent certain state-owned lands located in Jackson; terms, purpose

(1) The Governor's Office of General Services is hereby authorized and empowered, in its discretion, to lease for a period of not more than fifteen (15) years all or any part of those lands originally leased for ninety-nine (99) years as authorized by an act of the Legislature on March 2, 1875, the same appearing as Chapter LXII, Laws of 1875; said lands lying and being situated in the City of Jackson, First Judicial District, State of Mississippi; or to lease such lands to a public service corporation serving the general public of the State of Mississippi in the City of Jackson, the lease not to exceed a period of twenty-five (25) years; or to rent on a monthly basis the said lands; said rental or lease to be subject to the following terms and conditions applicable thereto:

(a) That the Governor's Office of General Services find and determine that the said lands, or parts thereof, are neither now needed nor are they programmed by the State of Mississippi for governmental purposes within the period of the proposed term of said lease or rental.

(b) That any lease period shall be computed from the expiration of the present lease, if any, on said lands.

(c) That the annual amount paid for leased lands be in an amount of not less than seven and one-half percent (7 1/2%) of the current fair market value as determined by the averaging of at least two (2) appraisals by members of the American Institute of Real Estate Appraisers or the Society of Real Estate Appraisers. The said appraisals shall be made not later than six (6) months prior to the expiration of any existing lease, and the said appraisals shall be made available to all interested parties. Thereafter, appraisals on said property may be made every five (5) years (computed from the date of the beginning of each such lease) at the insistence of either party and at the cost of the party demanding same, and the annual dollar rent shall be adjusted in accordance with said appraisal. All such appraisals shall be based on land value less any improvements that may have been heretofore added by the leaseholder in possession, or that hereafter be added by the leaseholder in possession; provided, however, that all improvements permanently affixed to any of the said lands under lease or rental as provided for herein shall become the property of the State of Mississippi upon final termination of such lease or rental.

(d) That the present holders under the unexpired terms of the existing leases shall have the first right and option to re-lease such lands, as they now may hold, provided that the existing leaseholders agree to pay rent at an annual amount of not less than seven and one-half percent (7 1/2%) of the fair market value of the property as determined by the terms and conditions stated in paragraph (c) of this subsection, and the re-leasing of such lands shall be subject to the other terms and conditions stated in this section. Consideration may be given to the present leaseholders under the existing leases in determining the term of the lease period to be granted under the first right and option as herein provided.

(e) That in the case of monthly rental of said lands or any part thereof, the Governor's Office of General Services is authorized to make such terms and agreements as to the amount and conditions thereof, and to follow such procedure as will insure that a fair and equitable return to the state is effectuated thereby.

(f) That in the event the Governor's Office of General Services is unable to lease the said lands as hereinabove provided or in the event the present leaseholders fail to exercise their option to re-lease, then in that event the Governor's Office of General Services shall, by public notice, offer the said lands to the highest and best bidder therefor; with said notice being published in one or more newspapers of general circulation in each existing congressional district; provided, however, the Governor's Office of General Services shall reserve unto itself the right to reject any or all such bids.

(g) That any present leaseholder of said lands who desires to exercise his right to first option to re-lease, as provided for herein, shall notify the Governor's Office of General Services in writing of his intent to exercise that right not later than three (3) months after the said appraisals provided for in subsection (c) are made available.

(h) That any lease or rental contract or agreement entered into by virtue of this section shall be approved as to form by the Public Procurement Review Board before the same is to be effective.

(i) That all lease and rental monies from any such leases or rentals be deposited in the state land acquisition fund.

(j) Nothing in this section shall be construed to authorize the sale or transfer of title to the said lands.

(2) It is the intent and purpose of this section to provide a fair and equitable return for the lease or rental of the said seat of government lands, and to afford lessees holding existing leases the first right and option to lease the same lands that they presently hold so as to continue any business or other utilization of the said lands not to exceed the periods provided for herein; and the Governor's Office of General Services is hereby empowered and authorized to follow such procedure and to make such arrangements, not inconsistent with the provisions here, as may be reasonably necessary to effect such purpose and intent.



§ 29-1-203 - Authorization to lease or rent additional state-owned lands located in Jackson; terms; purpose

(1) The Governor's Office of General Services is hereby authorized and empowered, in its discretion, to lease for a period of not more than twenty (20) years with an option to renew for a period of twenty (20) years all, or to rent on a monthly basis any part, of those lands being part of the southwest corner of Section 14, Township 6 North, Range 1 East, in the City of Jackson, Hinds County, Mississippi, and being more particularly described as follows:

Beginning at southwest corner of West Broadmoor Subdivision, as recorded in Plat Book 6, Page 35, in the office of the Chancery Clerk of Hinds County, Mississippi, and run thence easterly along the south boundary of Lot I, of the aforesaid subdivision 261.4 feet to the western right-of-way line of North State Street, run thence southwesterly along the western right-of-way line of North State Street, 111 feet, run thence westerly 242 feet, more or less to the point of beginning.

The rental or lease shall be subject to the following terms and conditions:

(a) That the Governor's Office of General Services find and determine that the said lands, or parts thereof, are neither now needed nor are they programmed by the State of Mississippi for governmental purposes within the period of the proposed term of said lease or rental.

(b) That the annual amount paid for leased lands be in an amount of not less than seven and one-half percent (7 1/2%) of the current fair market value as determined by the averaging of at least two (2) appraisals. Thereafter, appraisals on said property may be made every five (5) years (computed from the date of the beginning of each such lease) at the insistence of either party and at the cost of the party demanding same, and the annual rental shall be adjusted in accordance with said appraisal. All such appraisals shall be based on land value less any improvements that may have been heretofore added by the leaseholder in possession, or that may hereafter be added by the leaseholder in possession; provided, however, that all improvements permanently affixed to any of the said lands under lease or rental as provided for herein shall become the property of the State of Mississippi upon final termination of such lease or rental.

(c) That in the case of monthly rental of said lands or any part thereof, the Governor's Office of General Services be authorized to make such terms and agreements as to the amount and conditions thereof, and to follow such procedures as will insure a fair and equitable return to the state.

(d) That all lease and rental monies from any such leases or rentals be deposited in the state land acquisition fund.

(e) That nothing in this section be construed to authorize the sale or transfer of title to the said lands.

(2) It is the intent and purpose of this section to provide a fair and equitable return for the lease or rental of said state lands. The Governor's Office of General Services is hereby empowered and authorized to follow such procedures and to make such arrangements, not inconsistent with the provisions here, as may be reasonably necessary to effect such purpose and intent.



§ 29-1-205 - Lease of certain land in Jackson to national educational honor fraternity

(1) The Department of Finance and Administration, Bureau of Building, Grounds and Real Property Management, is hereby authorized, empowered and directed to sell and convey on behalf of the State of Mississippi to a nationally recognized organization which has as its purpose the recognition and promotion of scholarship, leadership and service among two-year college students throughout the country for the purpose of constructing a national headquarters thereon, the following described state-owned lands. The property authorized to be sold and conveyed is a certain parcel of land situated in the Northwest 1/4 of the Northeast 1/4 of Section 25, T6N, R1E, Jackson, Hinds County, Mississippi, and being more particularly described as follows, to wit:

Commence at the Southwest corner of Lot 2 of Northeast Heights, a subdivision on file and of record in the Office of the Chancery Clerk at Jackson, Hinds County, Mississippi, in Plat Book 10 at page 45; run thence Southerly along the extension of the West line of said Lot 2 for a distance of 80.00 feet to a point on the South line of Eastover Drive; turn thence right through a deflection angle of 89 degrees 13 minutes and run westerly along the South line of Eastover Drive for a distance of 43.84 feet to the POINT OF BEGINNING; thence leaving said South line of Eastover Drive, turn left through a deflection angle of 95 degrees 41 minutes 50 seconds and run Southerly along a line twenty-five feet from and parallel to the centerline of a 31 foot asphalt drive for a distance of 118.08 feet; turn thence right through a deflection angle of 3 degrees 07 minutes 37 seconds and continue Southerly along a line twenty-five feet from and parallel to the centerline of a 31 foot asphalt drive for a distance of 132.71 feet to a point on the North line of a United Gas Pipe Line Company easement; turn thence right through a deflection angle of 59 degrees 18 minutes 47 seconds and run Southwesterly along the North line of said United Gas Pipe Line Company easement for a distance of 520.00 feet; turn thence right through a deflection angle of 90 degrees 00 minutes 00 seconds and run Northwesterly for a distance of 410.00 feet; turn thence right through a deflection angle of 69 degrees 42 minutes 33 seconds and run Northeasterly for a distance of 238.99 feet to a point on the South line of said Eastover Drive; said point further being on a 2 degrees 27 minutes curve bearing to the right, said curve having a central angle of 8 degrees 58 minutes 45 seconds and a radius of 2258.60 feet; turn thence right through a deflection angle of 53 degrees 12 minutes 08 seconds and run Easterly along the chord of said 2 degrees 27 minutes curve bearing to the right and the South line of said Eastover Drive for a distance of 27.26 feet to the Point of Tangency; turn thence right through a deflection angle of 00 degrees 20 minutes 45 seconds and run Easterly along the South line said Eastover Drive for a distance of 472.74 feet to the POINT OF BEGINNING, containing 5.44 acres more or less.

(2) The Legislature recognizes that Mississippi's public two-year college system is the oldest system of its kind in the nation, and further recognizes that this system enjoys national notoriety and respect for its achievement and promotion of educational, civic, social and cultural excellence. The Legislature declares and finds that the purpose of this legislation is to promote, enhance and foster continued excellence in Mississippi's two-year college system and the overall educational development and improvement of the State of Mississippi and the educational, civic, social, cultural, moral and economic welfare thereof, and that such purposes will be accomplished by the conveyance of the above-described property to an organization within the aforesaid classification for construction of a national headquarters thereon.

(3) The conveyance to be executed by the Department of Finance and Administration, acting through the Bureau of Building, Grounds and Real Property Management, shall be within the limits contained in Sections 29-1-205 and 29-1-209 and contain a provision reserving unto the state all oil, gas and mineral rights of every kind and character. The conveyance shall make provision for reasonable access to the conveyed premises over existing roadways and to existing utility lines for the benefit of the conveyed premises. The conveyance shall include terms granting to the Board of Trustees of State Institutions of Higher Learning, to the Mississippi Community College Board and to the Mississippi Authority for Educational Television reasonable rights to utilize the improvements to be constructed thereon, or portions thereof, for conference or meeting purposes, specifying the architectural style of the improvements and providing a reasonable setback of wooded undeveloped property contiguous to the improvements in order to maintain the natural environment of the site.

(4) The conveyance herein shall be for such consideration as determined appropriate by the Public Procurement Review Board. Such consideration may be paid or provided in installments over a period of time (not to exceed twenty-five (25) years) and may also be provided in kind. In kind consideration may include the reasonable use of the improvements constructed on the property by the Board of Trustees of State Institutions of Higher Learning and its institutions, the Mississippi Community College Board and the community and junior colleges, and the Mississippi Authority for Educational Television and other state agencies, and the provision of leadership training certification programs for community and junior college faculty and others. Such in kind consideration may also constitute full and fair consideration for the property. In establishing consideration, the board may take into account the appraised value of the property, but shall allow reasonable credit to the purchaser for benefits accruing to the State of Mississippi, including the enhancement of the state's community and junior college program and the promotion of excellence in public education afforded by the location of such organization and its headquarters in this state, the increase in employment made possible, and that the only use which can be made of the conveyed premises is for the organization's national headquarters with reversion to the state otherwise.



§ 29-1-209 - Use of property leased; reversion of property to state

(1) It is expressly provided and stipulated that the land which is conveyed pursuant to Section 29-1-205 and this section shall be used in the furtherance of the work of the organization and with the understanding that if or when the property is no longer used exclusively for that purpose that the title to the property and all improvements, rights and appurtenances thereon shall revert to and be vested in the State of Mississippi, under the following condition: Consideration for the reversion of any improvements constructed on the property by the organization shall be paid by the State of Mississippi to the organization from any funds appropriated or otherwise made available for such purpose. Consideration for such reversion shall be the average of the fair market value of such improvements as determined by two (2) professional property appraisers, one (1) of whom to be selected by the Department of Finance and Administration and one (1) of whom to be selected by the organization, who are certified and licensed by the Mississippi Real Estate Appraiser Licensing and Certification Board. Appraisal fees shall be paid by the selecting party. Fair consideration shall also be paid by the State of Mississippi for any payments made by the nationally recognized organization to the state for the purchase of such property.

(2) It is expressly provided that the land which is conveyed pursuant to Section 29-1-205 and this section shall automatically revert to and be vested in the state if construction of the national headquarters has not commenced within two (2) years from the conveyance of such property.



§ 29-1-211 - Exemption from ad valorem taxation

The conveyance of the property pursuant to Sections 29-1-205 and 29-1-209, being for the aforesaid public purpose, the property and any improvements located thereon are exempted from ad valorem taxation.









Chapter 3 - SIXTEENTH SECTION AND LIEU LANDS

IN GENERAL

§ 29-3-1 - Board of education to have control; management of lands and funds as trust property; disapproval by board of supervisors of rental value of lands; definitions

(1) Sixteenth section school lands, or lands granted in lieu thereof, constitute property held in trust for the benefit of the public schools and must be treated as such. The board of education under the general supervision of the state land commissioner, shall have control and jurisdiction of said school trust lands and of all funds arising from any disposition thereof heretofore or hereafter made. It shall be the duty of the board of education to manage the school trust lands and all funds arising therefrom as trust property. Accordingly, the board shall assure that adequate compensation is received for all uses of the trust lands, except for uses by the public schools.

(2) In the event the board of supervisors declines to approve the rental value of the land set by the board of education, the board of education shall within ten (10) days appoint one (1) appraiser, the board of supervisors shall within twenty (20) days appoint one (1) appraiser and the two (2) appraisers so appointed shall within twenty (20) days appoint a third appraiser whose duty it shall be to appraise the land, exclusive of buildings and improvements, the title to which is not held in trust for the public schools, and to file a written report with each board setting forth their recommendation for the rental value of the land within thirty (30) days. The cost of the appraisal shall be paid from any available sixteenth section school funds or other school funds of the district. If no appeal is taken within twenty (20) days as provided hereunder, the lease shall be executed in accordance with said recommended rental value within thirty (30) days of the receipt of the appraisers' report. In the event any party is aggrieved by the decision of the appraisers setting forth the appraised rental value, the party so aggrieved shall be entitled to an appeal to the chancery court in which the land is located. Such appeal shall be taken within twenty (20) days following the decision. The chancery court, on appeal, may review all of the proceedings, may receive additional evidence, and make findings of fact, as well as conclusions of law to insure that a fair and reasonable return may be obtained on the sixteenth section lands or lands in lieu thereof.



§ 29-3-11 - Definitions

For purposes of this chapter, the following terms shall have the meaning ascribed herein, unless the context shall otherwise require.

(a) "Board of education" shall mean that school board of the school district in whose present jurisdiction (i) is situated a sixteenth section of land, or (ii) was originally situated a sixteenth section of land for which land has been granted in lieu thereof. Provided, however, that in the event a sixteenth section is situated within two (2) or more school districts, the term "board of education" shall mean that school board whose school district embraces the greatest land area within the township in which said sixteenth section is located.

(b) "Superintendent of education" shall mean that superintendent of schools of a school district whose board of education has control and jurisdiction over any sixteenth section lands or lands granted in lieu thereof.



§ 29-3-2 - Secretary of State to assist in school trust land management

It shall be the duty of the Secretary of State to assist the local school districts, when so requested, in establishing and maintaining local school trust land management systems. The Secretary of State shall also identify and coordinate consultative services which might be available to the school districts from other agencies within the state.



§ 29-3-3 - Suits to establish title

The board of education may employ one (1) or more competent persons to ascertain the true condition of the title and to institute and prosecute, in the chancery court of the county where the land lies, all necessary suits to establish and confirm the title to each parcel of such land and to fix the date of the expiration of any lease of the same. If any person claim any of said land in fee simple or upon any other terms than that of a lease to expire at a fixed date with absolute reversion to the state in trust, or if the title to such lands rest in parol by destruction of records or otherwise, suit shall be instituted at once or as soon as practicable to test the legality of such claims or to re-establish the lost record.



§ 29-3-5 - Abstracts of title; alternative title searches by attorneys

(1) A complete abstract of title may be made of each parcel of said land, and such abstract shall contain references, by book and page, to the acts of congress, the acts of the legislature, and to all records relating thereto. Every such abstract shall be duly certified and recorded in the record of deeds, and be styled and indexed under the head of "School Trust Lands, S , T , R ." Said abstract shall be so styled and indexed whether the land be in a sixteenth section or in another section taken in lieu of it, and the original shall be deposited in the land office.

(2) As an alternative to the requirements of subsection (1), a personal examination of the sixteenth section land records by a licensed practicing attorney of the State of Mississippi shall be sufficient, provided it is accompanied by an attorney's title certificate and opinion certifying to the ownership of each sixteenth section. Said title certificate and opinion shall include a complete listing of all persons entitled to possession of said lands and the true condition of the title of said lands.



§ 29-3-7 - Adverse possession

Adverse possession for a period of twenty-five (25) years, under a claim of right or title, shall be prima facie evidence in such case that the law authorizing the disposition of the lands has been complied with and the lease or sale duly made. If the claim be under a lease, the time at which the lease expires shall be fixed by the court.



§ 29-3-9 - Compliance with title requirements

In all cases where this chapter has not been complied with, the official involved shall forthwith comply with same. It shall be the duty of the state land commissioner to ascertain whether or not said statutes have been complied with. If said state land commissioner shall find that said statutes have not been complied with in any case, he shall call the same to the attention of the board of education involved. If any board of education shall fail or refuse to comply with the mandate of this section, then the action of mandamus shall lie to compel such compliance, and such action may be brought either by the attorney general or any resident citizen of the State of Mississippi on the relation of the attorney general. If the state land commissioner shall find that any board of education is failing to take the necessary steps to effectively comply with said statutes in any case, he shall so certify to the attorney general. It shall thereupon be the duty of the attorney general to institute an action for issuance of a writ of mandamus as hereinabove provided, and to such end he is hereby authorized and empowered to employ competent local counsel to assist him in the prosecution of the same. It shall also be the duty of the state land commissioner in conjunction with the attorney general, to submit a special report in writing to the next regular session of the legislature, which said report shall set forth any instances of noncompliance with said chapter and the steps which have been taken to secure compliance with same.

§ 29-3-11 - Board of education to ascertain whether county has title to lieu lands; certification to land commissioner where it does not

It shall likewise be the duty of the board of education to ascertain whether or not such county has title to all lieu lands to which it may, by law, be entitled. If it is determined that such county does not have title to all such lands, the board of education shall certify the fact to the state land commissioner who shall institute proper proceedings to secure such lands for such county.



§ 29-3-13 - Exchange of lieu land with state

When the state owns land in a county which owns land located in another county granted in lieu of the sixteenth section school lands, generally known as "lieu lands," the Governor and land commissioner acting for the state and the board of education acting for such county may, by written agreement, exchange the land owned by the state in such county for "lieu lands" owned by such county in another county.

The title to the state-owned land shall be conveyed to such county by a patent signed by the Governor and land commissioner as other patents are executed under the law. The title to the lieu lands shall be conveyed to the state by deed signed by the superintendent of education on order of the board of education. The written agreement between the state and the county shall be recorded in the minutes of said board of education.



§ 29-3-15 - Sale of lieu lands situated outside county

Land granted in lieu of sixteenth section lands in this state and situated outside of the county holding or owning the same may be sold. Such lands shall be sold in accordance with the provisions of Sections 29-3-15 through 29-3-25, and the proceeds from such sales may be invested in the manner prescribed by law.



§ 29-3-17 - Lieu land commission

A commission is hereby established to be known as the lieu land commission, hereinafter referred to as the commission, and such commission shall consist of the attorney general, who shall be ex officio chairman, the secretary of state and the state land commissioner, who shall be ex officio secretary. Said lieu land commission shall have authority to sell all lands granted in lieu of sixteenth section land and located out of the county owning such land situated in the State of Mississippi. From and after July 1, 1981, said lieu land commission shall proceed to sell all such lands granted in lieu of sixteenth section land and located out of the county owning such land situated in the State of Mississippi.



§ 29-3-19 - Purchase of lieu lands

Any person desiring to purchase such lands shall file his application for the purchase of same with said lieu land commission upon application blanks to be supplied by said commission for said purpose, and said commission shall fix the price to be charged for said land; provided, however, in no event shall more than one hundred sixty (160) acres of said lands be sold to one (1) person within one (1) year, and in no event shall said lands be sold for less than the fair market value of the land. If the commission approves the application, said application shall then be forwarded to the superintendent of education of the county owning said land. In the event the superintendent and board of education approve said sale, the approval by said board of education being made by order of said board duly entered on its minutes, agreeing on the purchase price of said lands, then the Secretary of State and the Governor shall issue to such applicant a patent to such lands at and for the price agreed upon, such patent to be signed in accordance with the law governing the issuance of state patents. The money received therefor shall be paid into the proper principal fund as provided in Section 29-3-113. Provided, however, the proceeds from the sale of such lieu lands may be used to purchase equivalent lands in the county which owned such lieu lands so sold, said purchase to be made as provided in Section 29-3-27.



§ 29-3-21 - Mineral rights in lieu lands

All oil and mineral rights in and to the lieu lands disposed of under the provisions of Sections 29-3-15 through 29-3-25 shall be retained by said lieu land commission and shall remain the property of the township owning said lieu land.



§ 29-3-23 - Proceeds of sale of lieu lands

(1) The proceeds derived from such sales shall be used for the benefit of the schools situated in the township owning the lands. The principal derived from the sale of such land shall not be spent, but only the interest and income derived from such funds may be spent.

(2) [Repealed]



§ 29-3-25 - Report of sale of lieu lands

Said lieu land commission shall make a report to the Legislature every year, setting forth a statement of all such lands sold during that year, and shall file a copy of said report with the Secretary of State.



§ 29-3-27 - Sale of lands situated within school district

No sixteenth section lands or lands granted in lieu thereof, in whole or in part, situated within the school district holding or owning the same shall ever be sold, except that the board of education may, under the procedures hereinafter provided, sell such lands for industrial development thereon, therein, or thereunder to any persons, firms, or corporations in fee simple, or any lesser estate therein, for a purchase price not less than the fair market value thereof; and when any such sale is made, the deed shall be executed in the name of the State of Mississippi by the superintendent of the said board of education.

As used in this section and in Sections 29-3-29 and 29-3-61, the term "industrial development" shall include restoration as a tourist attraction the place where an organization was founded, which said organization has since been expanded to be national or international in its membership, scope, and influence.

The proceeds of the sale in fee simple of any sixteenth section, or lands granted in lieu thereof, in whole or in part, or such part of said proceeds as may be required to purchase acreage of equivalent fair market value, shall be used by the board of education, to purchase other land in the county, which land shall be held and reserved by the State of Mississippi for the support of the township schools in lieu of the land thus sold, as other sixteenth section lieu land is held, and shall be subject to all laws applicable thereto. Every such sale and every such purchase of land in lieu thereof shall be reported by the secretary of the board of education to the State Land Commissioner and to the State Forestry Commission within ninety (90) days after the consummation of each such sale and purchase. Any funds from a sale in fee simple of any sixteenth section land, or land granted in lieu thereof, in excess of any amount used to purchase said land in lieu thereof, shall be treated as corpus and shall be invested by the board of education as provided by law. Only the income from such investment shall be expended for current operating expenses of the schools.



§ 29-3-29 - Sales for use as industrial parks

Before any sixteenth section school land or land granted in lieu thereof may be sold or leased for industrial development thereon, therein or thereunder under the provisions of this chapter, the board of education controlling such land shall first determine that such sale or lease will be fair market value. In the determination of the fair market value of said land the comparative sales method shall be used, and the highest and best use of said sixteenth section lands shall be determined on the basis of finding that said land shall be susceptible to any use that comparative land in private ownership may be used, that there will be prompt and substantial industrial development on, in, or under said land after the sale or lease, that the acreage to be sold or leased is not in excess of the amount of land reasonably required for immediate use and for such future expansion as may be reasonably anticipated, and that such sale or lease will be beneficial to and in the best interest of the schools of the district for which said land is held. All of said findings, including the amount of the sale price or gross rental for said land, shall be spread on the minutes of the board of education. Also, if the board of education proposes to sell said land, said board shall first enter into a contract or obtain a legal option to purchase, for a specified price not in excess of fair market value, other land in the county of acreage of equivalent fair market value, and such contract or option shall be spread on the minutes of said board. However, not more than one hundred (100) acres in any one (1) sixteenth section school lands in any county may be sold under this chapter for the purpose of being made an industrial park or a part of such industrial park, provided the provisions of this section and Sections 57-5-1 and 57-5-23 are fully complied with.

A certified copy of the resolution or order of the board of education, setting out the foregoing findings, together with a certified copy of the order approving and setting out the terms of the contract or option to purchase other lands where a sale of land is proposed and an application to the Mississippi Agricultural and Industrial Board for the certificate authorizing said sale or lease, shall be forwarded to the county board of supervisors, which board shall make an independent investigation of the proposed sale or lease and of the proposed purchase of other land.

If said county board of supervisors shall concur in the finding of fact of the board of education, and shall find that it is to the best interests of the schools of the district to enter into such sale or lease, it may enter on its minutes a resolution or order approving the action of the board of education.

If the said county board of supervisors shall not concur in the findings of the board of education, or shall find that the proposed sale or lease will not be in the best interest of the schools of the district, then it may, by resolution or order, disapprove the proposed sale or lease, and such action shall be final.

There shall be reserved all minerals in, on, and under any lands conveyed under the provisions hereof. Provided, however, that in any county bordering on the State of Alabama, traversed by the Tombigbee River, in which U.S. Highway 82 intersects U.S. Highway 45 and in which is situated a state supported institution of higher learning, upon the sale of any sixteenth section lands for industrial purposes as provided by law, the board of education, the superintendent of education and the Mississippi Agricultural and Industrial Board, may sell and convey all minerals except oil, gas, sulphur and casinghead gas on, in and under the said sixteenth section lands so sold for industrial purposes. Said oil, gas, sulphur and casinghead gas shall be reserved together with such rights of use, ingress and egress as shall not unreasonably interfere with the use of the lands by the purchaser. Prior written approval for such use, ingress and egress, shall be obtained from the surface owner or, if such approval is unreasonably withheld, may be obtained from the chancery court of the county in which said land is located.

Certified copies of the resolutions or orders of the board of supervisors and of the board of education and of the application to the Mississippi Agricultural and Industrial Board shall be transmitted to the county superintendent of education, if there be one in the county, who, if he approves the proposed sale or lease, shall so certify and forward same to the Mississippi Agricultural and Industrial Board. If there be no county superintendent of education in the county, then the board of education whose district embraces the entire county shall so certify and transmit said copies to the Mississippi Agricultural and Industrial Board for further action.

Upon receipt of the aforesaid application and certified copies of the said resolution and orders, the Mississippi Agricultural and Industrial Board shall make investigation to determine whether or not the proposed sale or lease of said land will promote prompt and substantial industrial development thereon, therein, or thereunder. If the board finds that such sale or lease will promote prompt and substantial industrial development thereon, therein or thereunder, and further finds that the person, firm or corporation who proposes to establish said industry is financially responsible, and that the acreage to be sold or leased is not in excess of the amount of land reasonably required for immediate use and for such future expansion as may be reasonably anticipated, then the board, in its discretion, may issue a certificate to the board of education of said district so certifying, and said certificate shall be the authority for the board of education to enter into the proposed sale or lease. If the Mississippi Agricultural and Industrial Board does not so find, then it shall decline to issue said certificate which action shall be final.

The Mississippi Agricultural and Industrial Board, when issuing a certificate to the county board of education certifying its findings and authorizing said sale or lease, may, nevertheless, in its discretion, make such sale or lease conditioned on and subject to the vote of the qualified electors of said district. Upon receipt of a certificate so conditioned upon an election, or upon a petition as hereinafter provided for, the board of education, by resolution spread upon its minutes, shall forward a copy of the certificate to the board of supervisors who by resolution upon its minutes, shall call an election to be held in the manner now provided by law for holding county elections, and shall fix in such resolution a date upon which such an election shall be held, of which not less than three (3) weeks notice shall be given by the clerk of said board of supervisors by publishing a notice in a newspaper published in said county once each week for three (3) consecutive weeks preceding the same, or if no newspaper is published in said county, then in a newspaper having a general circulation therein, and by posting a notice for three (3) weeks preceding said election at three (3) public places in said county. At such election, all qualified voters of the county may vote, and the ballots used shall have printed thereon a brief statement of the proposed sale or lease of said land, including the description and price, together with the words "For the proposed sale or lease" and the words "Against the proposed sale or lease," and the voter shall vote by placing a cross (x) or check ([checkmark]) opposite his choice of the proposition. Should the election provided for herein result in favor of the proposed sale or lease by at least two-thirds (2/3) of the votes cast being in favor of the said proposition, the board of supervisors shall notify the board of education who may proceed forthwith to sell or lease said land in accordance with the proposition so submitted to the electors. If less than two-thirds (2/3) of those voting in such special election vote in favor of the said sale or lease, then said land shall not be sold or leased.

The board of education shall further be required, prior to passing of a resolution expressing its intent to sell said land, to publish a notice of intent to sell said land for three (3) consecutive weeks in a newspaper published in said county or, if there be none, in a newspaper having a general circulation in said county, and to post three (3) notices thereof in three (3) public places in said county, one (1) of which shall be at the courthouse, for said time. If within the period of three (3) weeks following the first publication of said intent, a petition signed by twenty percent (20%) of the qualified electors of said county shall be filed with the board of supervisors requesting an election concerning the sale, then an election shall be called as hereinabove provided.



§ 29-3-31 - Survey and classification of lands in Choctaw Purchase

It is hereby made the duty of the board of education, using the services of all appropriate public agencies, to survey and classify all sixteenth section lands in the Choctaw purchase and lands granted in lieu thereof reserved for the support of township schools. Said lands shall be classified into eight (8) categories, as follows: (1) forest land; (2) agricultural land; (3) industrial land; (4) commercial land; (5) farm-residential land; (6) residential land; (7) recreational land; and (8) other land. The classifications shall be applied to said lands based upon the finding of the highest and best use of each parcel or tract for producing a maximum of revenue by proper utilization. In determining the highest and best use of these lands, the same principles shall be followed as are applied in determining the highest and best use of land in private ownership. Notwithstanding anything herein to the contrary, all land that is being used as "residential land" or "farm-residential land" shall continue to be classified as "residential land" or "farm-residential land" until such land ceases to be used as a residence.

All sixteenth section lands in the Choctaw purchase and lands granted in lieu thereof, regardless of classification, shall be deemed to contain oil, gas and minerals, including the following: (a) oil, gas, carbon dioxide and other gaseous substances; (b) metals, compounds of metals or metal-bearing ores; (c) coal, including anthracite, bituminous, subbituminous, lignite and their constituent components and products and minerals intermingled or associated therewith; and (d) sulphur, salt, sand, gravel, fill dirt and clay.

Such oil, gas and minerals shall be leased for exploration, mining, production and development as provided for in Section 29-3-99, regardless of the classifications of the lands in, on or under which such oil, gas and minerals are situated. Statutory procedures for the leasing of the surface of the land in such eight (8) classifications shall not apply to such oil, gas and minerals in, on or under such lands.

Such oil, gas and minerals shall be deemed a separate classification of sixteenth section lands for the purpose of Section 211 of the Mississippi Constitution.



§ 29-3-33 - Lands defined for classification

For the purpose of determining the proper category for such lands and the oil, gas and other minerals in, on and under such lands, the following definitions shall be controlling unless the context clearly indicates otherwise:

(a) "Forest land" shall mean all land at least ninety percent (90%) of the total area of which is at present forest or wasteland, or land which will produce a maximum of revenue by utilization to produce timber or other forest products, shall be classified as forest land. The unit of measurement to be used in arriving at the classification of forest land shall be the smallest division of the government survey covering said lands in counties where such government survey has been made, and in other counties shall be forty (40) acres.

(b) "Agricultural land" shall mean land most suitable for pasturage or cultivation.

(c) "Industrial land" shall mean land most suitable for port, harbor, industrial, manufacturing or warehousing use.

(d) "Commercial land" shall mean land most suitable for wholesale or retail businesses, financial institutions, professional offices and clinics, service trades and occupations, privately owned public utilities and similar businesses.

(e) "Residential land" shall mean any tract of land upon which the lessee or board-approved sub-lessee is residing. Such lands shall be set up, as nearly as possible, in a rectangular form so as to include the houses and such other permanent improvements as may have been placed thereon by said lessee or his predecessor in title; provided, however, that such tract of land shall not exceed five (5) acres.

(f) "Farm residential land" shall mean any tract of land upon which a leaseholder resides not exceeding one hundred sixty (160) acres in size existing on July 1, 1978, which is utilized for agricultural purposes. Provided, however, that farm residential land may consist of two (2) noncontiguous tracts not exceeding one hundred sixty (160) acres in the aggregate (a) with reasonable easements connecting the residential and outlying tracts; or (b) within the residential tract situated a distance not exceeding one and one-half (1 1/2) miles from the outlying tract. Provided further that no sixteenth section lands or lands granted in lieu thereof, situated in a county lying wholly or partially within a levee district shall be classified as farm residential land.

(g) "Recreational land" shall mean land most suitable for uses which provide for activities or services of a recreational nature. Recreational nature shall include, but not be limited to, parks, campsites, lodges and similar uses and facilities.

(h) "Catfish farming land" shall mean land most suitable for the construction of catfish ponds and for wholesale or retail catfish farm raising and harvesting.

(i) "Other land" shall mean any land which is not suitable for any of the uses described above.

(j) "Oil, gas and minerals" shall mean the following: (i) oil, gas, carbon dioxide and other gaseous substances; (ii) metals, compounds of metals, or metal-bearing ores; (iii) coal, including anthracite, bituminous, subbituminous, lignite and their constituent components and products and minerals intermingled or associated therewith; and (iv) sulphur, salt, sand, gravel, fill dirt and clay, in, on and under the lands classified above. Such oil, gas and minerals shall be a classification of land separate and distinct from the classifications set forth above in paragraphs (a) through (h) inclusive.



§ 29-3-35 - Public agencies to assist in classification

The board of education is authorized and empowered to supervise and direct the classification of all sixteenth section lands or lieu lands, according to the definition hereinabove set out. In making the classifications provided by Sections 29-3-31 through 29-3-39, the board of education is authorized and empowered to request the services of any public agency within this state which is equipped and qualified to assist in such classification. It is hereby made the duty of any such agency when so requested to assist the board of education in making such classification.



§ 29-3-37 - Objections to classification

At any time when any or all portions of such land lying in a county shall have been classified as hereinabove required, a classification report shall be compiled by the board of education and filed with the public lands division of the secretary of state who shall provide forms for such purpose. The board of education shall immediately cause notice to be given of the completion of such classification, such notice to be published in a newspaper in said county once each week for three (3) consecutive weeks, or if no newspaper is published in said county then in a newspaper having a general circulation therein, listing all lands so classified and notifying all parties in interest that they will have a right to appeal and object to the classification as made. If no objections are made as to the classification of any particular parcel of said land by the public lands division of the secretary of state or any other party in interest, which objection must be reduced to writing and filed with the chancery clerk within thirty (30) days from the date of the final publication, the classification as to such parcel or parcels of land shall be final. A copy of such notice shall be mailed by the superintendent of education to each lessee of any part of such lands, such notice to be so mailed not later than the date of the first publication of the notice of the classification of such land, which notice shall also set forth the classification which has been established for all lands under lease by such lessee. If objections are filed, then the matter shall be heard by the chancery court in term time or in vacation, and the court shall either confirm or modify the classification as the circumstances shall demand. Upon the filing of such objection by an individual other than the public lands division of the secretary of state, the chancery clerk shall immediately forward a certified copy of such objection to the public lands division of the secretary of state and the appropriate board of education, along with any necessary service of process. The public lands division of the Secretary of State and any other person aggrieved by the order of the chancery court shall have the same rights of appeal as is provided by law for appeals from other orders of the chancery court, and such appeal shall be perfected as other appeals are now required to be so perfected.

The cost of any such classification or reclassification under Section 29-3-39 shall be paid from any available sixteenth section school funds or other school funds of the district.



§ 29-3-39 - Reclassification of lands

It shall be the duty of the board of education to survey periodically the classification of all sixteenth section land under its jurisdiction and to reclassify that land as it may deem advisable because of changes of conditions, and when any land is so reclassified, the board of education shall file a report thereof with the Secretary of State. From time to time the Secretary of State may institute proceedings to reclassify any sixteenth section lands which he may deem advisable and when any land is so reclassified, the Secretary of State shall file a report thereof with the board of education. When any land is reclassified under this section, notice thereof, rights to object thereto and rights to appeal therefrom shall be given in the same manner provided in Section 29-3-37 with reference to the original classification. However, all sixteenth section land shall be classified, or reclassified as is necessary, within one (1) year prior to the expiration date of any existing lease, and within sixty (60) days of the terminating of any lease of sixteenth section land by final court order. In all litigation which may result from the classification or reclassification of lands by the Secretary of State under Sections 29-3-31 through 29-3-39, the Secretary of State shall be represented by the Attorney General, who shall have control of the litigation except as otherwise authorized in Section 7-5-39, but it shall be the duty of the various boards of education to furnish local legal assistance when requested so to do by the Attorney General.



§ 29-3-40 - Farm residential or residential lands exchanged for other lands of equal value

The land commissioner is authorized, in his discretion, to make a feasibility study to determine if sixteenth section lands and lieu lands classified as farm residential or residential lands could be exchanged for other lands of equal value located within the same county, without injury to the value of the lands held in trust for the public schools.



§ 29-3-41 - Lease of forest lands restricted

After any parcels of sixteenth section lands have been classified as hereinabove provided, all land which has been classified as forest land and which is not now under lease shall hereafter not be leased. The lands classified as forest lands which may be under a lease that has a fixed date of expiration shall not be re-leased when said lease expires; nor shall the lessee be permitted to cut or remove any timber therefrom except according to the terms of his lease. Such lands shall be reserved and kept as forest lands. Provided further, that the mineral rights in all such lands may be leased for oil, gas, or mineral purposes, and the board of education may grant leases to the surface of said lands classified as forest, which are limited to hunting and fishing rights and activities in relation thereto, and which shall not extend for a period longer than fifteen (15) years. It shall be the duty of the board of education to lease said hunting and fishing rights at public contract after having advertised same for rent in a newspaper published in said county or, if no newspaper be published in said county, then in a newspaper having a general circulation therein, for two (2) successive weeks, the first being at least ten (10) days prior to said public contract. Said hunting and fishing rights shall be leased to the person offering the highest annual rental. Bids received by the board of education in response to the advertisement shall be opened at a regular or special meeting of the board. The board of education, at its option, may reject all bids or accept the highest and best bid received in response to the advertisement, or the board of education may hold an auction among those who submitted bids in response to the advertisement, provided that three (3) or more persons who submitted bids in response to the advertisement participate in the auction. The opening bid at the auction shall be the highest bid received in response to the advertisement. Provided that if the board of education receives an acceptable bid or elects to hold an auction, the most recent holder of said hunting and fishing rights if it shall have made an offer, shall have the final right to extend its lease for the term advertised at the annual rental equal to said highest offer received by the board of education, or equal to the highest bid offered at the auction, as the case may be.

If no bid acceptable to the board of education is received after said advertisement, the board of education may, within ninety (90) days, lease same by private contract for an amount greater than the highest bid previously rejected. If the board of education determines to lease the land by private contract, the most recent holder of said hunting and fishing rights, if it shall have made an offer, shall have the final right to extend its lease on the same terms and conditions as those contained in the private contract proposed to be accepted by the board of education.



§ 29-3-43 - Improvements on forest lands

If any sixteenth section land is declared forest land at the end of a lease, the board of education shall make an appraisal and either pay a suitable amount to the lessee for the improvements or allow lessee to remove the same from the section land.



§ 29-3-45 - Management of forest lands

(1) (a) The board of education shall, by order placed upon its minutes, enter into an agreement with the State Forestry Commission for the general supervision and management of all lands classified as forest lands and of all timber or other forest products under the control of the board on sixteenth section lands, and lieu lands which have not been so classified. However, any school board may contract with private persons or businesses for the reforestation of sixteenth section lands and may contract with a registered forester to be paid from the 16th Section Interest Fund for a review of any forestry management decision or forestry practice including the sale of timber for sixteenth section forest land provided that any implementation of a forestry management decision or forestry practice to be taken as a result of the review described in this subsection shall be subject to the approval of both the commission and the Secretary of State. When such agreement has been entered into, no timber or other forest products shall be sold from any of the sixteenth section lands or lieu lands except such as have been marked or approved for cutting by the State Forestry Commission's employees. The Forestry Commission, or its designated employee, shall fix the minimum total cash price or minimum price per unit, one thousand (1,000) feet or other measure, at which the marked timber or other forest products shall be sold. The sales may be made for a lump sum or upon a unit price as in the opinion of the board may be calculated to bring the greatest return. Sales shall be made upon such other terms and conditions as to manner of cutting, damages for cutting of unmarked trees, damages to trees not cut and other pertinent matters as the board of education shall approve.

(b) The State Forestry Commission shall have the sole authority and control in scheduling of all cutting and harvesting of timber or other forest products when such timber stands or other forest products are determined by the State Forestry Commission to be economically ready for cutting and harvesting.

(c) Should a school board disagree with the Forestry Commission concerning the time of cutting and harvesting, the board may make an appeal to the Forestry Commission at a regular monthly scheduled meeting of the commission. If the school board is not satisfied after the appeal to the commission, the board may then appeal to the Secretary of State who will make the final decision as to the time for cutting and harvesting. In the event that the local school board is divested of its management authority under subsection (3) hereof, the Secretary of State after due consultation with the Forestry Commission shall retain the right to make final decisions concerning the management and sale of timber and other forest products.

(d) It is hereby made the duty of the State Forestry Commission, from time to time, to mark timber which should be cut from the lands, to determine what planting, deadening or other forestry improvements should be made, giving due consideration to food and habitat for wildlife, and to report to the appropriate board of education. The State Forestry Commission and the board of education shall supervise the cutting of any timber or harvesting of other forest products sold from the lands herein designated and shall have authority to require any timber-cutting operations on the lands to cease until proper adjustment is made, whenever it shall appear that timber is being cut in violation of the terms of the sale. In the event that it is desired to lease any of such lands or standing timber for turpentine purposes, such lease shall only cover such trees as the State Forestry Commission shall designate, and the commission through its employees shall approve the number of faces, method of chipping and boxing of such timber, and shall fix a minimum total cash price or minimum price per unit.

(e) No sale of any timber, turpentine or other forest products lease shall be made until notice of same shall have been published once a week for three (3) consecutive weeks in at least one (1) newspaper published in such county. The first publication of such notice shall be made not less than twenty-one (21) days prior to the date fixed for the sale, and the last publication shall be made not more than seven (7) days prior to such date. If no newspaper is published in such county, then such notice shall be given by publishing the same for the required time in some newspaper having a general circulation in such county and, in addition thereto, by posting a copy of such notice for at least twenty-one (21) days next preceding such sale at three (3) public places in such county.

(f) Notwithstanding the above provision pertaining to the sale of any timber, turpentine or other forest products, in the event that timber must be cleared from an existing road or existing utility right-of-way, the public notice requirement may be waived. Prior to waiver of the public notice requirement, the State Forestry Commission must make a finding that, due to the small area of timber to be cleared, a public notice sale would not be in the best interest of the local board of education. If the State Forestry Commission makes such a finding, then it shall set the value of the timber to be paid to the local board of education by the party requesting the timber be removed.

(g) Provided, however, in the case of damage by fire, windstorm or other natural causes which would require immediate sale of the timber, because the time involved for advertisement as prescribed herein would allow decay, rot or destruction substantially decreasing the purchase price to be received had not such delay occurred, the advertisement provisions of this section shall not apply. The local board of education, with a written recommendation from a designated employee of the State Forestry Commission filed in the minutes of the local board of education, shall determine when immediate sale of the timber is required. When the board of education shall find an immediate sale necessary for the causes stated herein, it shall, in its discretion, set the time for receipt of bids on the purchase of the timber, but shall show due diligence in notifying competitive bidders so that a true competitive bid shall be received.

(2) (a) A local board of education having control of the sixteenth section lands in the Hurricane Katrina Disaster of 2005 shall be granted emergency powers to take any and all actions of a reasonably prudent trustee acting under emergency conditions to recover damaged timber, prevent further loss or damage to timber, and to minimize economic loss. All such actions shall be taken in consultation with and shall be subject to the prior approval from the Secretary of State and the State Forestry Commission. The emergency powers shall be as follows:

(i) Contract with any individual or entity for management advice, sale of timber, clearing of damage to timber producing lands, transporting of timber, repairing access roads to timber lands, conducting aerial spraying, or taking any other type of action to prevent further loss of timber or diminution in value of existing timber as the result of the incident which necessitated the declaration of a natural disaster. In contracting with any individual or entity, the local board of education shall use its best efforts to ensure that all costs incurred are reasonable and that a fair price is received for all sales.

(ii) Enter into agreements with any individual, private company, or other governmental entities for the pooling of resources, or the sharing of costs so as to maximize the mitigation of loss and minimize the expense of mitigating the loss of timber.

(iii) Apply for any state, federal, or private party grant or nonrepayable funds to cover costs associated with emergency management contracts, sale timber, including loss for diminution of value, transporting of timber, replanting of timber, repairing access roads to timber, conducting aerial spraying, or reimbursement for any other action taken to prevent further timber damage, as well as mitigating the loss of funds due to damage.

(b) The emergency powers granted herein shall be for a period of one (1) year from the date of designation as a disaster area due to Hurricane Katrina. The emergency powers may be extended for one (1) additional one-year period upon prior written approval from the Secretary of State.

(c) The emergency powers shall also apply to the management of timber by the Secretary of State pursuant to subsection (3) of this section.

(d) In the event a local board of education is unable to acquire the services of the State Forestry Commission or the Secretary of State to meet an immediate need to salvage, remove or take other appropriate action on damaged timber, the local board of education shall unilaterally be granted the authority to take such actions as necessary regarding the management or sale of timber or other forest products.

(e) In exercising emergency powers, a local board of education or the Secretary of State shall exercise the general powers of a trustee with the same general restrictions and general liabilities of a trustee and shall exercise the care and skill of an ordinary prudent person to protect the beneficiaries of the trust under such emergency circumstances.

(f) Any contractor with a local board of education or the Secretary of State shall be entitled to rely on representations by such board of education or the Secretary of State as to who has authority to enter contracts for the management or sale of timber or other forest products, and reliance on such representations shall not be grounds for voiding any contract.

(3) (a) In the event that any member of a local board of education may have a personal interest, either direct or indirect, in the decisions regarding the management or sale of timber or other forest products or in a contract for the sale of timber or other forest products from sixteenth section school lands under the jurisdiction and control of the board, then the board of education shall automatically be divested of all authority and power to manage and sell timber or other forest products on sixteenth section lands under its control and jurisdiction. The divestiture shall extend for the period of service, and for one (1) year thereafter, of the board member having a direct or indirect personal interest in the sale or decision to sell timber or other forest products.

(b) During the time in which any local board of education may be divested of authority and power to manage and sell timber and other forest products, such authority and power shall be vested in the Secretary of State, as supervisory trustee of sixteenth section lands. Upon the appointment or election of a member of a local board of education who may have such an appointment or election of a member of a local board of education who may have such an interest in decisions and contracts regarding the management and sale of timber or other forest products, the board of education shall immediately notify the Secretary of State in writing. Likewise, the board shall give written notification to the Secretary of State within thirty (30) days prior to the expiration of any such divestiture period. Any contractor with a local board of education or the Secretary of State shall be entitled to rely on representations by such board or the Secretary of State as to who has authority to enter contracts for the management or sale of timber or other forest products, and reliance on such representations shall not be grounds for voiding any contract.

(c) The laws providing for the management and sale of timber and other forest products by local boards of education shall apply to the management and sale of timber and other forest products by the Secretary of State. The Mississippi Forestry Commission shall provide the Secretary of State with advice and services in the same manner as provided to local boards of education.

(d) The Secretary of State shall be paid all monies derived from the sale of timber or other forest products and shall promptly forward the same to the superintendent of education for such school district with instructions for the proper settlement, deposit and investment of the monies. Such local school board shall reimburse the Secretary of State for all direct costs relating to the management and sale of timber or other forest products, and in the case of a sale of timber or other forest products, the Secretary of State may deduct such direct cost from the proceeds of sale. The Secretary of State shall furnish an itemized listing of all direct cost charged to the local school district.



§ 29-3-47 - Forestry escrow fund

For its services the state forestry commission shall be entitled to receive its actual expenses incurred in the discharge of the duties herein imposed. In order to provide funds with which to pay for the general supervision and sale of forest products, fifteen percent (15%) of all receipts from the sales of forest products shall be placed by the board in a forestry escrow fund and reserved to pay for work performed by the state forestry commission. Such payments shall be equal to the actual expenses incurred by the commission as substantiated by itemized bills presented to the board.

Money in the forestry escrow fund may be used to pay for any forestry work authorized during the period of the agreement and shall not be subject to lapse by reason of county budget limitations.

In each school district having need of tree planting and timber stand improvement, the board of education is authorized to place additional amounts in the forestry escrow fund to reimburse the state forestry commission for actual expenses incurred in performing this work, or to pay for any work done under private contract under the supervision of said commission. Such additional amounts may be made available from forest products sales receipts, funds borrowed from the sixteenth section principal fund as is provided for in Section 29-3-113, or any other funds available to the board of education excluding minimum foundation program funds. Expenditures from the forestry escrow fund for tree planting, timber stand improvement, and other forestry work will be limited to payment for work recommended by the forestry commission and agreed to by the board of education.

When it becomes evident that the amount of money in the forestry escrow fund is in excess of the amount necessary to accomplish the work needed to achieve the goals set by the board of education and the forestry commission, the state forestry commission shall advise said board to release any part of such funds as will not be needed, which may then be spent for any purpose authorized by law.



§ 29-3-49 - Agreements for timber improvement

It shall be the duty of the State Forestry Commission, in the manner provided in Section 29-3-45, to enter into agreements for timber improvement purposes with the board of education upon the request of the board. The contract shall provide for the carrying out of a long-term program of timber improvement, including any or all of the following: The deadening of undesirable hardwoods, the planting of trees, the cutting and maintaining of fire lanes, and the establishment of marked boundaries on all lands classified as forest lands in the agreements, which provide for the reimbursement of all current costs incurred by the State Forestry Commission and the carrying out of the duties required by such agreements. In the alternative, the commission, in its discretion, may have the option to contract with a private contractor, subject to the approval of the board, to perform this work under the supervision of the commission. Payment of the reimbursements as hereinabove set forth to the Forestry Commission, or of compensation due under any such contract with private contractors shall be made upon presentation of itemized bills by the commission or the private contractors, as the case may be, and may be made out of any sixteenth section funds to the credit of, or accruing to, any school district in which such work shall be done, or out of any other funds available to such district, excluding minimum foundation program funds.



§ 29-3-51 - Determination of lands subject to lease

The chancery courts have jurisdiction to determine, on bill or petition, what lands are or may be subject to lease under provisions of this chapter; but all sixteenth sections, or lands taken in lieu thereof, are presumed to be so subject unless the contrary be shown clearly.



§ 29-3-52 - Prima facie validity of leases executed and recorded in substantial conformity with law

Any lease of sixteenth section lands, or lands granted in lieu thereof, including leases and any renewal, replacement or extension of such leases granted pursuant to Section 29-3-99, executed and recorded in substantial conformity with the applicable provisions of this chapter shall be deemed to be prima facie valid, and defects in ministerial or procedural acts alone shall not affect the validity of any such lease, as far as a bona fide purchaser or encumbrancer for value of any such lease is concerned. Any such purchaser or encumbrancer shall be entitled to rely upon the validity of any such lease insofar as the interest of the state or any political subdivision thereof, the public, or any school district is concerned.

Nothing in this section shall prohibit any party from challenging the validity of any lease on the grounds of inadequacy of consideration given for the lands involved in the lease.



§ 29-3-53 - Term lessee defined

Any lease executed pursuant to this chapter shall inure to the benefit of the lessee therein named, his heirs and assigns, and in case the lessee be a corporation, to such lessee and its assigns.



§ 29-3-54 - Posting of leased land against trespassers

Any leaseholder of sixteenth section land, or land granted in lieu thereof, shall be authorized to post such land against trespassers; provided that such posting shall not prohibit the inspection of said lands by individuals responsible for the management or supervision thereof acting in their official capacity. In the event hunting or fishing rights have been leased on lands classified as forest land, the holder of such rights and the state forestry commission shall be authorized to post such land against trespassers.



§ 29-3-57 - Superintendent of education to docket leases and collect rentals

The superintendent of education shall keep a current docket as to the expiration date of all leases on sixteenth section lands; likewise, he shall keep a correct current docket upon the existing leases or any extensions thereof as to the amounts and time of payment of rentals provided for by such lease. It shall be the duty of the superintendent of education to collect promptly all rentals due and all principal and interest due upon loans and investments of sixteenth section funds. Upon a sixty (60) day default in payment of any rentals according to the terms of such lease, the lease shall be declared terminated unless the board of education finds extenuating circumstances were present, and the board shall inaugurate the proper legal proceedings to terminate such lease. The superintendent of education, with the approval of the board of education, may employ an attorney or other person to aid in collecting any such funds when in his opinion the same is necessary, and may pay reasonable compensation therefor out of funds collected, not to exceed in any case twenty-five percent (25%) of the amount actually collected. It shall be the duty of the superintendent of education to supervise generally the administration of all sixteenth section lands within his jurisdiction. In all cases where leases of sixteenth section lands are entered into, it shall be the duty of the superintendent of education to take the notes of the lessees for the rents provided by said lease and turn them over to the county depository and attend to their collection. In the case of the leasing of agricultural lands, the school district shall have the same rights and remedies for the security and collection of such rent as are given by law to agricultural landlords.



§ 29-3-59 - Proceeds of leases

All rentals, or other revenue payable under any leases executed pursuant to this chapter shall be paid to and collected by the superintendent of education and shall be credited to the township school fund and used and expended in the same manner and subject to the same restrictions as provided by law in the case of other money belonging to such funds. Any superintendent of education receiving any such revenue shall make annual report thereof to the state superintendent of education.



§ 29-3-63 - Right to re-lease or to extend existing lease; minimum annual rental

(1) The holder of a lease of sixteenth section or lieu land, at the expiration thereof, shall have a prior right, exclusive of all other persons, to re-lease or to extend an existing lease as may be agreed upon between the holder of the lease and board of education subject to the classification of said land. Provided, however, no holder of a lease of sixteenth section land classified as agricultural land shall have any priority rights in extending his lease contract, except as otherwise provided in Section 29-3-81. Provided, however, the compensation on an annual basis shall be the fair market rental of the land excluding buildings and improvements made on such land by the lessee, the title to which is not held in trust for the public schools, but in no event shall the compensation be less than the minimum amounts prescribed in subsection (2) of this section.

(2) The board of education shall not lease or extend a lease on land classified as industrial or commercial at an annual rental less than five percent (5%) of the current market value, exclusive of buildings or improvements not owned by the school district. Such minimum acceptable percentage shall not apply to land classified as farm-residential, residential, recreational and other land; however, fair market rental will apply to those lands as determined by appraisal, comparative analysis or comparison with the private sector.

(3) The prior right to re-lease or extend an existing oil, gas and mineral lease, or any part thereof, granted under this section shall be conditioned upon the existence of production of oil, gas or other minerals thereunder in paying quantities, or the existence of a well capable of such production, or the existence of drilling or reworking operations at the time of lease expiration. Provided, however, that said lease may, in the discretion of the board of education, be extended only as to the lands included in a unit or units as defined by the appropriate agency having jurisdiction over said unit or units. The replacement lease shall be upon such terms and conditions as may be agreed upon between the holder of the lease and the board of education, provided that the rental and royalty provisions shall not be less than the rental and royalty provisions as set out in the expired lease and the primary term shall not exceed the limitations in Section 29-3-99. Bonus payment for the replacement lease shall be consistent with the requirements set out in Sections 29-3-65 with respect to oil, gas and mineral leases.

(4) Where used in this section and Section 29-3-65, the term "oil and gas lease" or "oil, gas and mineral lease" shall include all leases originally executed pursuant to Section 29-3-99.

(5) The right to re-lease an oil, gas and mineral lease provided in subsection (3) above extends to oil, gas and mineral leases which have already expired as of the effective date of this section, subject to an accounting for production from the date of lease expiration to the date of the replacement lease authorized herein.



§ 29-3-65 - Appraisal of lands; adjustment of rental amounts

One (1) year prior to the date, when any such lands, not subject to competitive bid procedures, shall become available for lease, the board of education shall appoint a competent appraiser to appraise the land and report to the board his recommendation for the fair market rental amount. The board shall then determine whether the same be a reasonable amount, and shall grant the lease pursuant to Section 29-3-63. Provided that in the event any such land becomes available for lease prior to July 1, 1979, an appraisal shall be required prior to the granting of said lease.

The board of education may use rent escalation clauses or other such devices to adjust rental amounts during the lease term. Owners of leaseholds under a lease granted prior to July 1, 1978, which have improvements constructed thereon, shall not be charged for such improvements in successive lease periods unless the lease contract clearly specifies otherwise. The cost of the appraisal under this section shall be paid from any available sixteenth section school funds or other school funds of the district.

The appraisal pertaining to renewal oil, gas and mineral leases executed pursuant to Section 29-3-63 may be made either before or after the expiration of the original lease and shall appraise the fair market value for the bonus to be paid for a renewal lease containing the terms and conditions agreed upon by the holder of the lease and the board of education.



§ 29-3-69 - Lease for ground rental

The board of education may lease school trust lands classified as industrial, commercial, farm-residential, residential, recreational, catfish farming or other for a term not exceeding forty (40) years for a ground rental, payable annually. All leases, except leases of residential or farm-residential lands, made for a ground rental shall contain rent adjustment clauses or other such provisions requiring that the consideration for every lease of such lands shall be adjusted not less than once every ten (10) years from the date of the lease to reflect the current fair market rental value of the lands, exclusive of any improvements thereon. In leases of lands which are or which are to become residential or farm-residential land, the board of education may require a rent adjustment clause in which rents are to be adjusted, provided that such adjustments will not exceed the fair market rental value of the lands, exclusive of improvements thereon, as of the rental adjustment dates. If a rent adjustment clause is not contained in a lease of lands which are or which are to become residential or farm-residential land, the reasons for not including such clause in the lease shall be stated in the lease and entered on the minutes of the board. In the case of uncleared lands, the board of education may lease them for such short terms as may be deemed proper in consideration of the improvement thereof, with the right thereafter to lease or to hold on payment of a ground rental. The board of education may lease not more than three (3) acres of any such lands for a term not exceeding ninety-nine (99) years for a ground rental, payable annually, to any church having its principal place of worship situated on such lands, which has been in continuous operation at that location for not less than twenty-five (25) years at the time of the lease. The consideration for every lease of such lands to a church shall be renegotiated not less than once every twenty-five (25) years from the date of the lease to reflect the current fair market rental value of the lands, exclusive of any improvements thereon.

The board of education may, at any time, by agreement with any lessee of lands, except for lands classified as forest or agricultural, cancel an existing lease and execute a new lease contract on such land where major capital improvements have been made or for the purpose of facilitating the addition of major capital improvements, provided that the rental amount of such new lease shall not be less than the rental amount in the prior lease. The term of such new lease shall not exceed forty (40) years for a ground rental, payable annually, provided that prior to the execution of such new lease contract, the provisions of all applicable statutes setting forth the procedure and requirements for the execution of a lease for sixteenth section lands or lieu lands have been satisfied.

The board of education may find that in the interest of good trust management it may be necessary to grant in the original lease contract an option to renew any lease not subject to competitive bid procedures, for a term not to exceed twenty-five (25) years. If such a finding be made, it shall be entered on the minutes of the board and the option granted; provided that the execution of a new lease shall be required to effectuate the additional lease period and the provisions of all applicable statutes setting forth the procedure and requirements for the execution of a lease for sixteenth section lands or lieu lands have been satisfied.

Subleasing or assignment of any lease of school trust lands executed after July 1, 1978, shall only be allowed when provided in the lease contract or at the discretion of the board of education; provided that permission to sublease or assign shall not be arbitrarily withheld.



§ 29-3-71 - Leaseholds subject to taxes

Sixteenth section lands reserved for the use of schools, or lands reserved or granted in lieu of or as a substitute for the sixteenth sections, shall be liable, after the same shall have been leased, to be taxed as other lands are taxed during the continuance of the lease, but in case of sale thereof for taxes, only the title of the lessee or his heirs or assigns shall pass by the sale.



§ 29-3-73 - Lands liable for drainage taxes

Where any school land, generally known as sixteenth sections, reserved for the use of schools, or land reserved or granted in lieu of or substituted for sixteenth sections lies within or partly within any drainage district created under the laws of this state, and will be benefited by such drainage district, such land so benefited shall be liable for its pro rata share of the costs, expenses, taxes, and assessments relating to said district as if owned by an individual, and shall be assessed accordingly, as other lands are assessed. But in case of a sale of such lands for such taxes or assessments, only the title of the lessee holding such lands under lease at the time of the sale shall pass by the sale.

Where such sixteenth section land, or land taken in lieu thereof, shall be held by any lessee, whether his lease shall have heretofore been acquired or shall hereafter be acquired, all such drainage taxes and assessments accruing thereon during such lease shall, in the discretion of the board of education, either be paid by the lessee, his grantees or assigns, or by the board of education, but the liability for such drainage taxes shall be fixed by the lease contract when said lands are leased. Where said lands have been leased by the superintendent of education, with the consent of the board of education in open session, and said lease contract provides that the lessee shall pay all such drainage taxes and assessments, and the lessee has actually entered upon and occupied said lands as lessee and is recognized as such, the school district in which said sixteenth section is located shall not be liable for such drainage taxes on account of the negligence of the secretary in failing to enter the order of the board approving said lease contract on its minutes. All such drainage taxes and assessments accruing on any such lands while the same are not leased shall be paid by the board of education of the school district in which such lands are situated, out of any sixteenth section funds belonging to the township in which such lands are located, which may be on hand at the time when such drainage taxes or assessments become due or which may be thereafter at any time collected or acquired. For the purpose of paying such drainage taxes and assessments, the board of education may borrow all money necessary to pay the same. When any such funds are borrowed as aforesaid, for the purposes aforesaid, the same shall be repaid out of the first sixteenth section fund thereafter derived from the sixteenth section lands so taxed and assessed.



§ 29-3-75 - Insurance

Any leaseholder shall have the right at his own expense to keep his interest in the buildings and other improvements on the leased premises insured against loss or damage by fire and windstorm.



§ 29-3-77 - Disposition of buildings

Where buildings are located on sixteenth section lands which are not subject to an existing lease and such buildings have ceased to be used for the purpose for which they were constructed, the board of education may sell and dispose of such buildings pursuant to the procedures prescribed in Sections 37-7-451 through 37-7-483.



§ 29-3-81 - Leasing of land classified as agricultural land

(1) Sixteenth section lands, or any lands granted in lieu of sixteenth section lands, classified as agricultural may be leased for the cultivation of rice, or pasturage, for a term not to exceed ten (10) years. All other sixteenth section or lieu lands classified as agricultural may be leased for a term not exceeding five (5) years. All leases of land classified as agricultural shall be for a term to expire on December 31. Except in those cases when the holder of an existing lease on agricultural land elects to re-lease such land, as authorized under this subsection, it shall be the duty of the board of education to lease the sixteenth section or lieu lands at public contract after having advertised such lands for rent in a newspaper published in the county or, if no newspaper is published in the county, then in a newspaper having a general circulation therein, for two (2) successive weeks, the first being at least ten (10) days before the public contract. The lease form and the terms so prescribed shall be on file and available for inspection in the office of the superintendent from and after the public notice by advertisement and until finally accepted by the board. However, before the expiration of an existing lease of land classified as agricultural land, except as otherwise provided in subsection (2) for lands intended to be reclassified, the board of education, in its discretion and subject to the prior approval of the Secretary of State, may authorize the holder of the existing lease to re-lease the land, on no more than one (1) occasion, for a term not to exceed five (5) years and for a rental amount that is no less than one hundred twenty percent (120%) of the total rental value of the existing lease. If the holder of the existing lease elects not to re-lease the land, the board of education shall publish an advertisement of agricultural land for rent which publication shall be not more than four (4) months before the expiration of the term of an existing lease of the land. An election by the holder of the existing lease not to re-lease the land shall not preclude his participation in the bidding process established under this section. Subject to the classification of the land, the board of education shall enter into a new lease on agricultural land before the expiration of an existing lease on the same land, and the new lease shall take effect on the day immediately following the day on which the existing lease expires. The board of education may require bidders to furnish bond or submit evidence of financial ability.

Bids received by the board of education in response to the advertisement shall be opened at a regular or special meeting of the board. The board of education, at its option, may reject all bids or accept the highest and best bid received in response to the advertisement, or the board of education may hold an auction among those who submitted bids in response to the advertisement. If the board of education elects to hold an auction, no bidder shall be granted any preference. The opening bid at the auction shall be highest bid received in response to the advertisement.

(2) If, during the final year of an existing lease, the board of education notifies the holder of the existing lease that the board of education intends to reclassify the land under Section 29-3-39, the holder of the existing lease may re-lease the land for a term of five (5) years and for a rental amount that is equal to one hundred twenty percent (120%) of the total rental value of the then existing lease. Thereafter, the board of education shall have the option to proceed with the reclassification of the land or may re-lease the land for one (1) additional term of five (5) years after advertising for bids or holding an auction in the same manner as provided in subsection (1) of this section, and the new classification will be implemented upon the expiration of the then existing lease. This subsection does not apply if the board of education intends to reclassify the land under the "commercial" or "industrial" land classification based on a valid business proposal presented to and approved by the board of education.

(3) (a) If the board of education receives an acceptable bid in response to the advertisement and elects not to hold an auction among those submitting bids, then the holder of the existing lease may submit a second bid in an amount not less than one hundred five percent (105%) of the highest acceptable bid received if the holder of the existing lease: (i) submitted a bid in response to the advertisement; and (ii) constructed or made improvements on the leasehold premises after receiving approval of the board of education during the term of the existing lease. For purposes of this subsection, the term "improvements" shall not include any work or items that are done customarily on an annual basis in the preparing, planting, growing, cultivating or harvesting of crops or other farm products.

(b) If the holder of the existing lease elects to submit a second bid, the board of education shall hold an auction among those who submitted bids in response to the advertisement. The opening bid at the auction shall be the second bid of the holder of the existing lease. However, no leaseholder may submit a second bid if: (i) any rent, taxes or other payment required under his lease are past due; or (ii) he is otherwise in default of any term or provision of the lease and such default has not been corrected or cured to the satisfaction of the board of education after more than thirty (30) days' notice to the leaseholder of the default.

(c) If an auction is held, the auction may be conducted at the meeting at which bids are opened or at a subsequent regular or special meeting. The board shall announce the time and place of the auction at the meeting at which bids are opened, and no further notice of the auction is required.

(d) If no bid acceptable to the board of education is received after the advertisement or at auction, the board of education may lease, within ninety (90) days, the lands by private contract for an amount greater than the highest bid previously rejected in order to acquire a fair rental value for the lands. If no bids are received in response to the advertisement, the board of education may negotiate a private contract for a fair rental value, and the term of such contract shall expire on December 31 of the same calendar year in which the contract is made. The board of education may take the notes for the rent and attend to their collection. The board has the right and remedies for the security and collection of such rents given by law to the agricultural landlords.

(e) If an existing lease is terminated before the expiration of the term originally set therein, upon finding that immediate action is necessary to prevent damage or loss to growing crops or to prevent loss of opportunity to lease the land for the current growing season, the board of education may negotiate a private contract for a fair rental value, and the term of such lease shall expire on December 31 of the same calendar year in which the contract is made.

(4) Any holder of a lease on agricultural land that: (a) was granted before July 1, 1997; and (b) has an expiration date on or after April 1 but before December 31 during the final year of the lease term, may extend the term of such lease to December 31 next following the expiration date originally provided for in the lease. If such lease is extended, the rent for the period from the original expiration date in the lease to December 31 next following the original expiration date shall be one hundred five percent (105%) of the annual rent provided in the existing lease prorated over the period of the lease extension. At the expiration of the extended lease term or at the expiration of the original lease term if the lease holder does not extend such lease, the land shall be offered for lease as provided in subsections (1) and (2) of this section.



§ 29-3-82 - Leasing of land not classified as agricultural land

The following procedure shall be followed for the leasing of sixteenth section school lands or lands granted in lieu thereof which are not classified as agricultural land:

(a) Any present leaseholder who desires to renew his lease, or any person who desires to lease sixteenth section or lieu lands, shall make application to the superintendent of education.

(b) Upon receipt of an application for the lease of such lands, the superintendent of education shall promptly give consideration to the application and he shall record his recommendation in writing and present it to the board of education at the next regular meeting of the board.

(c) The board of education, at its meeting, shall consider the application and recommendation of the superintendent of education and may receive any other information which it considers bearing upon the approval of the application and lease of such land. Within thirty (30) days of the receipt of an application, the board shall act on the application and if such action is favorable, the board of education shall submit to the superintendent of education a suggested lease agreement.

(d) The superintendent of education shall then present the lease to the board of supervisors of the county where such land is located. Within thirty (30) days of the receipt of the lease, the board of supervisors shall accept or reject the proposed rental amount.

(e) If the board of supervisors accepts the lease as proposed by the board of education, the superintendent of education shall execute the lease to the applicant under the terms and conditions set forth in the lease.

(f) If the board of supervisors refuses to accept the rental value set by the board of education in the proposed lease, the rental value of the lease shall be determined under the provisions set forth in Section 29-3-1(2).

(g) All sixteenth section or lieu land leases shall be reduced to writing and signed in triplicate by the president of the board of supervisors, the president of the board of education and the superintendent of education. The chancery clerk shall certify one (1) copy of the lease to the superintendent of education and one (1) copy to the state land commissioner, and shall record the original on the deed records of the county, abstract the lease as a mesne conveyance, and record it on the minutes of the board of supervisors. The chancery clerk shall charge and collect from the lessee the full recording fees.



§ 29-3-85 - Reservation of rights in lease

In all surface leases of sixteenth section land made by the board of education, whether such leases be original leases or extensions of existing leases, title to all timber, minerals, oil, and gas on such lands shall be reserved, together with the right of ingress and egress to remove same, whether such provisions be included in the terms of any such lease or not; and no timber shall be cut and used by the lessees except for fuel and necessary repairs and improvements on the leased premises. The board of education, notwithstanding the fact that such land may have been leased for other purposes, shall have the right, from time to time, to sell all merchantable timber on such lands in the manner hereinabove provided. In all cases where surface leases were outstanding on June 28, 1958, and have at least five (5) years remaining of the term thereof wherein the right to sell timber has not been reserved, either expressly or by operation of law, the board may, by agreement with the lessee, sell such timber under the procedure herein set out. In all such cases the forestry commission shall only cause to be marked for cutting such timber as, in its judgment, should be harvested in the best interest of the reversionary estate, and the board may agree to pay to the lessee a portion of the proceeds of such sales from time to time, not to exceed fifty percent (50%) thereof after the deduction of the fifteen percent (15%) escrow money, hereinbefore mentioned, and all other costs of the sale. In any surface lease, the board of education shall reserve the right to grant or sell rights-of-way across any of said land for a road, highway, railroad, or any public utility line, provided only that the leaseholder be paid a reasonable rental for the unexpired term of his lease by the grantee of such right-of-way. If any surface lessee of any such sixteenth section land shall commit, cause to be committed, or permit the commission of any act of waste on any sixteenth section lands under lease to such lessee, then such lease shall thereupon, as to such lessee, cease and terminate and shall thenceforth be null and void; and the board of education shall have the right to institute an action in any court of competent jurisdiction to secure the cancellation of same of record, to recover damages for such waste, and to maintain an action in ejectment to recover possession of the same. To this end, the board of education is hereby authorized and empowered to employ competent counsel to institute and maintain any such action or actions on behalf of the board.



§ 29-3-87 - Reservation of lands for school building site, public park, or recreational area

Notwithstanding the provisions of this or any other statute, the several boards of education are hereby authorized and empowered, in their discretion and by resolution spread upon the minutes, to set aside, reserve, and dedicate any available sixteenth section lands or lands in lieu thereof for use by such school district as a site for school buildings, which such dedication and reservation shall be for such length of time, not exceeding fifty (50) years, and upon such terms and conditions as the board of education, in its discretion, shall deem proper. Any such reservation or dedication of sixteenth section lands shall automatically cease and terminate if, at any time, the land involved shall cease to be used for the purpose for which the dedication or reservation is made. The reservation or dedication shall cover the surface of said lands only and shall not prevent the board of education from leasing said lands for oil, gas, and mineral exploration and development in a manner otherwise provided by law.

In the same manner and subject to the same provisions hereinabove set forth the board of education having a timber management and marketing agreement with the state forestry commission or National Forest Service, may set aside, reserve and dedicate any available sixteenth section lands or lands granted in lieu thereof, which has been classified as forest land under the provisions of Section 29-3-31 et seq., Mississippi Code of 1972, to be utilized for public parks and recreation areas. The board of supervisors or the governing authorities of any municipality wherein such lands or any portion thereof lie may expend any funds otherwise available for park or recreational areas in the construction and maintenance of improvements to be located thereon.

The setting aside, reservation and dedication of any such sixteenth section lands, or lands granted in lieu thereof by a board of education to the state park commission for the purpose of locating a state park thereon may be for a length of time not exceeding ninety-nine (99) years.

No sixteenth section or lieu land which is subject to an existing lease shall be set aside, dedicated, and reserved as a school building site or for public park or recreational purposes under the provisions of this section unless the school district involved shall acquire the unexpired leasehold interest from the leaseholder, or unless such lease and leasehold interest shall be surrendered and relinquished by the leaseholder.



§ 29-3-88 - Acquisition of land for construction of school buildings or structures

The board of education is authorized and empowered to acquire in its own name by purchase, contribution or otherwise all land situated in its district within sixteenth section or lieu lands and under a lease contract which shall be necessary and desirable in connection with the construction of any public school building or structure. If the board shall be unable to agree with the lessee of any such land in connection with any such project, the board shall have the power and authority to acquire any such land by condemnation proceedings in the manner otherwise provided by law and, for such purpose, the right of eminent domain is hereby conferred upon and vested in said board.



§ 29-3-91 - Compensation for easement or right of way exception

(1) Except as otherwise provided in subsection (2) of this section, whenever the United States or any agency thereof, or the state or any agency or subdivision thereof, or any private organization, corporation, association, or person acquires, by condemnation or otherwise, any easement or right-of-way across any sixteenth section land or lieu land, then adequate compensation therefor shall be paid by the party acquiring the same to the board of education concerned; and the sum or sums so received shall be placed in the principal fund or funds of the school district or districts concerned.

(2) If the local board of education, by resolution duly adopted and spread upon its minutes, determines that a new road is necessary to provide access to and on sixteenth section land or lieu land, that the new road will enhance the value of the sixteenth section land or lieu land, and requests that a county or city construct and maintain the road, then, upon agreement by the county or city to bear all costs of construction and maintenance, the local board of education may provide a right-of-way for the new road without compensation from the county or city if the initial cost of constructing the new road exceeds the value of the right-of-way. The local board of education shall have sole discretion in determining the location of any new road constructed under the authority of this subsection. This subsection shall not apply to state road projects or to any change or improvement to or relocation of existing roads under the jurisdiction of a county or city.



§ 29-3-92 - Purchase of easements for access to sixteenth section or lieu lands; use of eminent domain to acquire easement access prohibited

(1) The school board of a school district may acquire, in the name of the district, by purchase, all easements that are necessary and desirable for access to sixteenth section lands or lieu lands. Whenever the purchase price for property on which an easement is to be located is greater than Fifty Thousand Dollars ($ 50,000.00), the school board may not purchase the property for an amount exceeding the fair market value of the property, as determined by the average of at least two (2) independent appraisals by certified general appraisers licensed by the State of Mississippi.

(2) In no event shall eminent domain be used against any private land owner by any local school board or local governing authority to acquire easement access to sixteenth section lands or lieu lands. If a landowner objects or refuses to sell an easement right in his or her property to the local school board, the board shall seek another means to gain access to those lands that does not interfere with the landowner's quiet use and enjoyment of his or her property.



§ 29-3-99 - Leases for oil, gas and mineral exploration, mining, production and development

The board of education is hereby authorized and empowered, in its discretion, to let, demise and lease sixteenth section lands, included in the Choctaw Purchase, or the lands held in lieu of same whether located therein or elsewhere, reserved for the support of township schools, for exploration, mining, production and development by any method of oil, gas, and minerals, including (a) oil, gas, carbon dioxide and other gaseous substances, (b) metals, compounds of metals, or metal-bearing ores, (c) coal, including anthracite, bituminous, subbituminous, lignite and their constituent components and products and minerals intermingled or associated therewith, and (d) sulphur, salt, sand, gravel, fill dirt and clay, upon such terms and conditions and for such consideration as the board of education, in its discretion, shall deem proper and advisable. Such leasing shall, except as hereinafter provided, be done by competitive bids only, made upon at least three (3) weeks public notice given by advertisement in a newspaper published in the county wherein such lands are situated, or if no newspaper be published in said county then in a newspaper having general circulation therein. Such advertisement shall give an accurate legal description of the lands to be leased, inviting sealed proposals thereon to be filed with the superintendent of education. Before bids are requested, the board shall prescribe the form of the lease and shall prescribe the royalty to be retained by the lessor, the annual rental to be paid by the lessee during the primary term of the lease, and shall have as subject to bid only the bonus to be paid by lessee, and, for leases of coal, the bonus to be paid by lessee for any renewal term as hereinafter provided. The lease form and the terms so prescribed shall be on file and available for inspection in the office of the superintendent from and after the public notice by advertisement and until finally accepted by the board. The board of education shall award the lease to the highest bidder in the manner provided by law. Said school lands shall not be leased for oil, gas, and minerals, including metals, compounds of metals, or metal-bearing ores, coal and clay, exploration, mining, production, and development for a bonus of less than One Dollar ($ 1.00) per acre and a renewal rental or renewal bonus of less than One Dollar ($ 1.00) per acre per annum during the primary term. Such lands shall not be leased for oil, gas, and other minerals for a primary term of more than five (5) years and so long thereafter as oil, gas or other minerals are being produced and mined from said lands, or so long as the lease is being maintained by other lease provisions, except that a lease shall in no event extend longer than permitted by Section 211 of the Mississippi Constitution. Such lands shall not be leased for coal for a primary term of more than twenty (20) years and so long thereafter as coal is being mined and sold or utilized by lessee from such lands or from adjoining lands within a mine plan which includes such lands or so long as mining operations are being prosecuted on such lands on a continuous basis; provided, however, that any lease of coal may provide for one (1) renewal term of not more than twenty (20) years from and after expiration of the initial term upon payment by lessee of a renewal bonus of not less than One Dollar ($ 1.00) per acre. Any mine plan referred to in this paragraph shall not contain more than five thousand (5,000) acres. The royalties to be paid shall not be less than (a) on oil, one-eighth ( 1/8) of that produced and saved from said lands; (b) on gas, including casinghead gas or other gaseous substances produced from said land and sold or used off the premises or in the manufacture of gasoline or other products therefrom, the market value at the well of one-eighth ( 1/8) of the amount realized from such sale; (c) on coal mined on such land and sold or utilized by lessee, one-twentieth (1/20) of the market value at the mine of each ton of two thousand (2,000) pounds; (d) on all other minerals produced, mined and marketed, one-sixteenth (1/16) either in kind or value at the well or mine at lessor's election, except that on sulphur mined and marketed, the royalty shall be not less than Fifty Cents (50 cent(s) ) per long ton, except, further, that on salt the royalty shall be not less than Five Cents (5 cent(s) ) per ton mined. Lessee shall have free use of oil, gas, coal, and water from said land, except water from lessor's wells, unless lessor shall agree in writing to the use of water from lessor's wells, for all operations hereunder, and the royalty on oil, gas, and coal shall be computed after deducting any so used. In leasing said lands for the mining and removal of clay, sand, gravel and fill dirt, the bid shall be by the cubic yard truck measure and to the highest and best bidder, provided that these materials shall not be sold therefrom for less than the regular market price thereof, such price to include the value of the royalty provided for herein. The board of education shall not lease any sixteenth section land that was sold and conveyed in fee simple forever by a board of supervisors prior to 1890.

It is further specifically provided that such leases shall not be let at a special meeting of the board of education.

Leases for metals, coals, sand, gravel, fill dirt or clay may be executed covering land upon which leases are outstanding for the exploration, mining, and development of oil, gas, and other minerals, provided proper safeguards are incorporated in the lease for the protection of the other leaseholders. All such leases shall contain suitable provisions for adequate compensation to the surface lessee, if any, for any damage done to the leasehold estate in such lands and for the use of a substantial portion of the surface thereof for such mining and/or developing or processing purposes, and for rights of ingress and egress, and all such leases shall further contain suitable provisions for adequate compensation to the board of education for any permanent damage done to the surface of the land or any timber thereon. Any future lease of said land after expiration of the present lease thereon will be subject to the rights of any lessee under provisions hereof.

If the lessor commits any error in the leasing procedure which renders the lease void or voidable, the lessee shall be entitled to recover the consideration paid to secure the lease.

No clay shall be leased nor removed within the boundary of any incorporated municipality as such boundary existed on January 1, 1964, nor within one hundred fifty (150) feet of any dwelling house which is either occupied or has been vacant less than ninety (90) days, without the written consent of the leaseholder of the surface from which such clay is to be leased or removed, regardless of classification of such lands.



§ 29-3-101 - Rights of mineral lessee

Every such lease shall empower the lessee to enter upon the premises leased and explore and develop such premises for oil, gas, or either of them, or such other mineral as may be included in the terms of said lease, and to do all things necessary or expedient for the production and preservation of any of such products; and shall inure to the lessee, his heirs or assigns.



§ 29-3-103 - Confirmation of leases

Any person holding or claiming any sixteenth section school land under a lease or extension thereof made by the board of education or by their authority or direction, may proceed by bill in chancery court to have such lease or extension thereof confirmed and quieted. He shall set forth in his bill his claim for title under the lease or extension thereof which he asks to have confirmed, the date of such lease or extension, to whom made, the consideration, and the amount paid and to be paid, if any. The superintendent of education of the district in which the bill is filed and in which the land may be located shall be made a party defendant, and process shall be served on him as in other cases in chancery. Such suits shall be brought in the county in which the sixteenth section or some part thereof is located, and shall be proceeded with as in other cases in chancery, except that the bill shall not be taken as confessed; and it shall be competent for the court to hear and consider evidence aliunde the records of the board of education as to whether the lease or extension thereof sought to be confirmed was legally made and whether the complainant is entitled to relief. If it is clearly proven that the requirements of law regulating such leases or extensions thereof were complied with, the proper relief shall be granted even though the records contain no such affirmative showing. The party claiming title under such lease or extension thereof shall be entitled to the benefits of this section whether the suit be filed by him or by the school district, as required by this chapter.

The provisions of statute made by Sections 29-3-105 and 29-3-107 shall fully apply under this section.



§ 29-3-105 - Decree of confirmation

Should the court be of the opinion that the complainant is entitled to relief, it shall decree a confirmation of the lease under which complainant claims and fix the date of its commencement and termination; and such decree shall vest in the complainant a good and perfect title to the term of the lease for the time fixed in such decree. Nothing in this or the preceding sections shall be construed as releasing any person from the payment in full of any balance that may be due on any lease under which he may claim or hold any or all of such sixteenth section school lands, but he must either pay or tender in court any balance that may be due as aforesaid before the relief prayed for shall be granted.



§ 29-3-107 - Illegal leases

Should it appear to the court that the lease under which the complainant holds or claims title was illegally made and void, then the court may proceed to have an account stated of the amount of money, principal and interest which has actually been paid in consideration for such lease by the complainant and those under whom he may claim, and an account of the rents, issues and profits arising from said land, less the cost of any necessary, permanent, valuable, and not ornamental improvements made upon said land, and may decree any excess of money paid and interest and cost of improvements over the rent, issues, and profits to complainants. Such decree shall be a lien upon the rents, issues and profits accrued or to accrue from the particular sixteenth section involved in such suit until the same is fully paid and satisfied. Upon the rendition of such decree, the secretary of the board of education shall issue a warrant for the amount decreed to be paid to the complainant against the funds of such sixteenth section, and the same shall be paid out of the first available money to the credit of such funds. Any excess in the amount of the rents, issues and profits, after deducting the cost of improvements and amount paid by complainant, shall be decreed against him, together with a writ of possession in favor of the defendant. All court costs in suits brought shall be paid by the party or parties seeking relief under the provisions hereof.



§ 29-3-109 - Crediting of funds derived from lands

All expendable funds derived from sixteenth section or lieu lands shall be credited to the school districts of the township in which such sixteenth section lands may be located, or to which any sixteenth section lieu lands may belong. Such funds shall not be expended except for the purpose of education of the educable children of the school district to which they belong, or as otherwise may be provided by law.

The board of education shall require additional securities from the county depository when necessary to protect such funds and, in the event of their failure so to do, they shall be liable therefor upon their official bond.



§ 29-3-111 - Expenditure of moneys derived from lands

All moneys heretofore or hereafter derived from the leasing of said lands for oil, gas and mineral purposes, including any bonus or delay rental payable under such leases, and all moneys derived from the annual payment of rents from the leasing of said lands for agricultural, residential, commercial, industrial, grazing or other purposes, or derived as interest upon loans or investments of principal funds, and all moneys heretofore or hereafter derived from the sale of timber, may be expended for any of the purposes authorized by law. In cases where said moneys have been transferred to the principal fund and it is determined to expend same for any of the purposes authorized by law, such moneys shall be transferred to the proper fund for expenditure upon order of the board of education.



§ 29-3-113 - Investment and lending of funds

The principal fund shall be a permanent township fund which shall consist of funds heretofore or hereafter derived from certain uses or for certain resources of school trust lands which shall be invested and, except as otherwise provided in this section, only the interest and income derived from such funds shall be expendable by the school district.

The principal fund shall consist of:

(a) Funds received for easements and rights-of-way pursuant to Section 29-3-91;

(b) Funds received for sales of lieu land pursuant to Sections 29-3-15 through 29-3-25;

(c) Funds received from any permanent damage to the school trust land;

(d) Funds received from the sale of nonrenewable resources including, but not limited to, the sale of sand, gravel, dirt, clays and royalties received from the sale of mineral ores, coal, oil and gas;

(e) Funds received from the sale of buildings pursuant to Section 29-3-77;

(f) Funds received from the sale of timber; and

(g) Funds received pursuant to Section 29-3-23(2).

It shall be the duty of the board of education to keep the principal fund invested in any direct obligation issued by or guaranteed in full as to principal and interest by the United States of America or in certificates of deposit issued by a qualified depository of the State of Mississippi as approved by the State Treasurer. The certificates of deposit may bear interest at any rate per annum which may be mutually agreed upon but in no case shall said rate be less than that paid on passbook savings.

The board of education is authorized to invest the funds in interest bearing deposits or other obligations of the types described in Section 27-105-33 or in any other type investment in which any other political subdivision of the State of Mississippi may invest, except that one hundred percent (100%) of the funds are authorized to be invested. For the purposes of investment, the principal fund of each township may be combined into one or more district accounts; however, the docket book of the county superintendent shall at all times reflect the proper source of such funds. Provided that funds received from the sale of timber shall be placed in a separate principal fund account, and may be expended for any of the purposes authorized by law.

The board of education shall have authority to borrow such funds at a rate of interest not less than four percent (4%) per annum and for a term not exceeding twenty (20) years, for the erection, equipment or repair of said district schools, to provide local funds for any building project approved by the State Board of Education or to provide additional funds for forest stand improvement as set forth in Section 29-3-47. In addition, the board may borrow the funds under the same interest restrictions for a term not exceeding ten (10) years to provide funds for the purchase of school buses. The board of education of any school district in any county that has an aggregate amount of assets in its principal fund in excess of Five Million Dollars ($ 5,000,000.00), may deduct an amount not to exceed Five Hundred Thousand Dollars ($ 500,000.00) for the purpose of covering the cost of asbestos removal from school district buildings. Such asbestos removal shall be construed to constitute the repair of school district facilities as prescribed in Section 29-3-115.

No school land trust funds may be expended after the annual payment date until the payment is made on such loan. The annual payment can be made from any funds available to the school district except minimum foundation program funds.

It shall be unlawful for the board of education to borrow any sixteenth section school funds in any other manner than that prescribed herein, and if any such funds shall be borrowed or invested in any other manner, any officer concerned in making such loan and investment or suffering the same to be made in violation of the provisions of this section, shall be liable personally and on his official bond for the safety of the funds so loaned.



§ 29-3-115 - Use of expendable funds

The expendable funds derived from sixteenth section or lieu lands may be expended for the building and repair of schoolhouses, teachers' homes, and other school facilities, the purchase of furniture, school vehicles and equipment for same, the payment of teachers' salaries, and for all other purposes in operating and maintaining the schools of the district to which such funds belong for which other available school funds may be expended. Such funds may also be expended for clearing, draining, reforesting and otherwise improving any sixteenth section lands of township to which any such available funds may belong. Such funds may also be expended for the purpose of paying any drainage district taxes, costs, expenses, and assessments for which the sixteenth section may be liable, and in such case the same shall be paid by the board of education out of any funds which would otherwise be paid over to the school district entitled thereto under the provisions of Sections 29-3-115 through 29-3-123. Such funds may also be expended to pay all reasonable and necessary attorneys' fees incurred to clear the title on any sixteenth section lieu lands located outside the county.



§ 29-3-117 - Revenues to be paid into maintenance or building fund

All expendable sixteenth section revenues to which a school district shall become entitled, as provided in Sections 29-3-115 through 29-3-123 from annual rents, interest and other sources shall be paid into the maintenance or building fund of the school district entitled thereto on order of the board of education.



§ 29-3-119 - Division of funds among school districts

(1) Where there is only one (1) school district in the township to which the available funds belong, such school district shall be entitled to the whole of such funds, and the funds shall be handled in the manner set forth in this section.

(2) In cases where a township having available funds is occupied by two (2) or more school districts or parts of school districts, the available funds of the township shall be divided between the districts lying wholly or partly within such township in proportion to the number of children residing in that portion of each district which lies within such township and who are enrolled in the schools of that district, as compared to the total number of children residing in such township and enrolled in the schools of all districts lying wholly or partly in that township. For such purpose, annual lists shall be made of all children who reside in the township and who are enrolled in the schools of each district lying wholly or partly in that township, which lists shall be made in accordance with Section 29-3-121. Municipal separate school districts shall be entitled to their pro rata part of such funds in the same manner as other school districts.

(3) Where there is no child residing in a township in which funds are available for distribution and where one or more school districts embrace all or part of any such township, such funds shall be distributed in the following manner:

(a) Where any such township is located wholly within one (1) school district, the available township funds shall be distributed to that school district.

(b) Where any such township having such funds available for distribution is located either in whole or in part in two (2) or more school districts, such available funds shall be distributed to the two (2) or more school districts in proportion to the number of children residing in that part of the two (2) or more school districts which is common or coextensive to each of the school districts, distribution being made on the basis of the enrollment of the school children in their respective school districts.

(4) The school district having jurisdiction and control of the sixteenth section or lieu lands in the township (the "custodial school district") shall pay to each other school district lying wholly or partly in the township which is entitled to a part of the township funds the district's pro rata share of the available township funds, as determined from the lists of children prepared pursuant to Section 29-3-121, promptly after collecting such funds. The custodial school district shall make its books and records pertaining to the income and funds of any shared township available for inspection and copying to all other school districts sharing in the income from the township upon reasonable notice of such request. Any district entitled to such funds which is not paid promptly may assert a claim against the custodial school district for its share of the funds not later than twelve (12) months from the end of the calendar year in which the custodial school district collected such funds.



§ 29-3-121 - Superintendent of school district to make lists; recount; costs of recount

It shall be the duty of the superintendent of each school district to make or cause to be made annual lists of the children enrolled in the schools of such district and who reside in such district, which lists shall be based upon the end of the first month enrollment required to be reported to the State Department of Education for the then current school year. The lists shall be made separately as to the townships in which such children reside. Such lists shall be filed with the superintendent of the custodial school district on or before December 31 of each year, and the lists shall be used in making the division of the available funds of each township during the ensuing calendar year, as provided by Section 29-3-119. The superintendent of the custodial school district shall make such lists available, upon request, to each school district sharing in the revenues of the township. Any school district failing to timely provide the list to the superintendent of the custodial school district shall forfeit its right to such funds unless the school board of the custodial school district and the school board of the other district or districts entitled to such funds have executed a written agreement providing for the distribution of such funds in a manner agreed upon by the school districts. All such lists shall be retained and preserved by the superintendent of the custodial school district as a public record. Such lists shall not be made, however, as to any township which is wholly within one (1) school district. If any superintendent of a school district participating in the division of such funds shall challenge in writing the accuracy of any such list, the Office of the State Auditor, upon receipt of such challenge, may, in its discretion, order and arrange for and supervise a recount of the children enrolled in the schools of such district and who reside in such district. All costs incurred in conducting the recount shall be borne by the challenging district and the district in which the recount is conducted on a pro rata basis, as determined from the results of the recount. Such costs may be paid from the school district's share of the available township funds. Such recount, when obtained, shall supersede the original list for the purposes of Sections 29-3-115 through 29-3-123.



§ 29-3-123 - Lists of educable children required before payment of funds

It shall be unlawful for any township funds to be expended by the custodial school district or paid over to school districts as provided in Sections 29-3-115 through 29-3-123, where there are two (2) or more school districts or parts of school districts in the township until lists of the children residing in each district or part of district within such township who are enrolled in the schools thereof have been made as required under Section 29-3-121. Such lists shall be made annually before any payment of the expendable sixteenth section revenues shall be made to school districts as provided in Sections 29-3-115 through 29-3-123. Any member of a local school board or any superintendent of a school district who shall order the payment of such funds or who shall issue a pay certificate therefor in violation of the provisions of this section shall be liable upon his bond for the amount so paid.

Nothing in Sections 29-3-115 through 29-3-123 shall repeal or restrict the expenditure of funds by the Board of Supervisors of Claiborne County under Chapters 661, 662 and 663, Laws of 1950; or the expenditure by the Board of Supervisors of Adams County of any funds under Chapter 615, Laws of 1950.



§ 29-3-127 - Inter-county townships

Where a township is divided so that parts are situated in different counties, the county in which the sixteenth section or lands in lieu thereof may be situated shall have jurisdiction thereof and of the funds derived from it; and if the section or land in lieu thereof be in several counties, each county has jurisdiction of the part lying in it, or the counties may co-operate in the management thereof. In any case the fund shall be accounted for with each county according to the number of educable children in the part of the township in it as compared with the whole number in the township. Any county now having and hereafter receiving and collecting funds belonging to another county shall immediately thereafter pay over such funds, transfer and sign all notes, deeds of trust, and security for funds loaned out, to the depository of the county entitled thereto.



§ 29-3-129 - Division of damages to land in two school districts

Where sixteenth section or lieu land allotted the township in lieu of a sixteenth section shall lie in two (2) or more school districts and trespass shall have been committed on said sixteenth section or lieu land, and suit shall have been filed and money collected because of said trespass or for any cause, it shall be the duty of the board of education where the money shall have been collected and deposited to the credit of the said district, unless the decree or order of the court provides otherwise, to divide said money so collected so that each county shall receive its share in proportion to the area in said sixteenth section lying in or allotted to each county; and the money, when so paid over to the respective district or districts, shall be placed to the credit of said township fund, to be invested and the interest therefrom to be used as now provided by law. This method of division provided herein shall apply to moneys collected and paid into any district treasury.



§ 29-3-131 - Expenses incurred

The expenses incurred by the board of education for the performance of their duties under the provisions of this chapter shall be paid out of proper sixteenth section funds.

The boards of education are also authorized to expend reasonable sums from the school land trust expendable funds, for school land management assistance when the needed assistance is not available from the Secretary of State or other public agencies within the state.



§ 29-3-132 - Effect of chapter on power of other entities to make zoning and land use laws, ordinances or regulations

Nothing in this chapter shall be construed to supersede or modify any power or authority of a county, municipality, or combination thereof, or any zoning or planning board or agency, or similar public authority, to adopt and enforce zoning or land use laws, ordinances or regulations.



§ 29-3-133 - Construction of roads or streets upon lands in certain counties; authorization

The board of supervisors of any county within the state having a population of more than two hundred thousand (200,000) according to the latest federal census, upon receipt of a resolution adopted by the county board of education of any such county requesting it so to do, is authorized and empowered to construct roads or streets upon any sixteenth section lands lying within the boundaries of any municipality in such county having a population of more than one hundred fifty thousand (150,000) according to the latest federal census.



§ 29-3-135 - Construction of roads or streets upon lands in certain counties; payment of cost

The cost of the construction of any roads or streets performed under the terms of Section 29-3-133 shall be paid upon the order of the board of supervisors of any such county by the county board of education of such county out of any funds which would otherwise be paid over to the school district entitled to the revenues from the sixteenth section land upon which any such construction is done.



§ 29-3-137 - Disbursement of funds to Chickasaw counties; powers and duties of State Department of Education; issuance of promissory notes by school districts in Chickasaw counties to purchase school buses

(1) Beginning with the 1985-1986 fiscal year the Legislature of the State of Mississippi shall appropriate to the State Department of Education a sum of One Million Dollars ($ 1,000,000.00) to be disbursed to the Chickasaw counties, and an additional One Million Dollars ($ 1,000,000.00) each succeeding fiscal year thereafter until a maximum appropriation of Five Million Dollars ($ 5,000,000.00) is made for the fiscal year 1989-1990. Beginning with the appropriation for the 1990-1991 fiscal year, the amount appropriated under the provisions of this section shall not exceed the total average annual expendable revenue per teacher unit received by the Choctaw counties from school lands, or Five Million Dollars ($ 5,000,000.00), whichever is the lesser.

(2) The State Department of Education is hereby authorized, empowered and directed to allocate for distribution such funds appropriated each year under subsection (1) of this section in proportion to the number of teacher units allotted under the minimum program, to such school districts affected by the sale of Chickasaw cession school lands. School districts not wholly situated in Chickasaw cession affected territory shall receive a prorated amount of such allocation based on the percentage of such lands located within the district. Provided further, that the State Department of Education shall in addition deduct from each affected school district's allocation the amount such district shall receive from interest payments from the Chickasaw School Fund under Section 212, Mississippi Constitution of 1890 for each fiscal year. The total number of teacher units in the Chickasaw counties shall be computed by the State Department of Education. The department shall document the foregoing computation in its annual budget request for the appropriation to the Chickasaw School Fund, and shall revise its budget request under such formula as the average annual revenues from sixteenth section school lands fluctuate.

(3) [Repealed]



§ 29-3-139 - Disbursement of funds under Section 29-3-137 as affecting sums paid under Section 212 of Mississippi Constitution

In no event shall any sums to be paid to the Chickasaw counties on schools therein pursuant to Section 212, Mississippi Constitution of 1890, be reduced by operation of this to an amount below that required by Section 212. It is the intent of the Legislature to increase the annual appropriation to the Chickasaw counties in order to equitably compensate them for each acre of sixteenth section land which they have lost through sale by the state.



§ 29-3-141 - County board of education to ascertain whether county has title to Chickasaw lands; lease of lands

Notwithstanding the provisions of Section 29-1-63, it shall be the duty of the county board of education in any county within the Chickasaw cession to ascertain whether or not such county has title to any Chickasaw lands to which it may, by law, be entitled by virtue of long-term leases. If it is determined that any such land does exist, the board shall proceed to settle the title to such property and, if possible, lease the land pursuant to the provisions of Chapter 3, Title 29, Mississippi Code of 1972, applicable to the management of sixteenth section and lieu lands.






SIXTEENTH SECTION DEVELOPMENT AUTHORITIES

§ 29-3-151 - Declaration of purpose

The purpose of Sections 29-3-151 through 29-3-183 is to authorize the improvement, development, management and maintenance of sixteenth section lands, or lands granted in lieu thereof, within any county in Mississippi with a population in excess of two hundred thousand (200,000) at the time of the 1970 census, in order that such lands may be made suitable for leasing for commercial, industrial, and/or recreational use, including the authority necessary to finance the improvement and development thereof and to manage, maintain and lease said lands in order to derive the maximum public benefit and to earn maximum income from the lands for the public schools receiving the income. No lease shall be for a term in excess of twenty-five (25) years.



§ 29-3-153 - Definitions

Whenever used in Sections 29-3-151 through 29-3-183, unless a different meaning clearly appears in the context, the following terms, whether used in the singular or plural, shall be given the following respective definitions:

(a) "Trustees" shall refer to the board of trustees of the sixteenth section development authority.

(b) "Authority" shall refer to the sixteenth section development authority.

(c) "Project" shall refer to the area served by and to the facilities for use by commerce and related activity, such as water supply, storage and distribution; sewage and waste collection, transport, treatment and disposal; waste and refuse collection and disposal; gas, fuel and power supply and distribution; railroad construction, operation and maintenance; fire prevention, protection and extinguishing; storm drainage, collection and disposal; site preparation and development of commercially oriented sixteenth section lands, or lands granted in lieu thereof, and to the sixteenth section, or lands granted in lieu thereof, authorized to be developed by Sections 29-3-151 through 29-3-183.

(d) "Development" shall mean the planning, surveying, platting, financing, improving and/or otherwise making sixteenth section lands, or lands granted in lieu thereof, suitable for commercial, industrial, and/or recreational use.

(e) "Sealed bid procedure" shall refer to the procedure designated under Section 31-19-25, as supplemented by appropriate sections of Sections 29-3-151 through 29-3-183.



§ 29-3-155 - Creation of sixteenth section development authority; acquisition of easements; interim financing

The board of supervisors of any county with a population of two hundred thousand (200,000) or more shall have the authority to create, by appropriate order spread on its minutes and approved by vote of at least three-fifths (3/5) of its members, a sixteenth section development authority for the purpose of developing all or any part of a sixteenth section, or lands granted in lieu thereof, controlled by the board; provided, however, that said authority shall not be created by said board unless and until the county school board and, in the event the sixteenth section or lands granted in lieu thereof is located within a municipal separate school district, the trustees of the municipal separate school district submit to the board a resolution, properly adopted, requesting the creation of said authority and designating the sixteenth section, or lands granted in lieu thereof, to be developed and leased. The order shall designate the sixteenth section, or lands granted in lieu thereof, to be developed in whole or in part by the authority; provided, however, that the order shall designate only one sixteenth section, or one section of land granted in lieu thereof, to be developed in whole or in part by the authority.

The board of supervisors of the county may acquire by condemnation any necessary easements for traffic thoroughfares or utility rights-of-way upon specific recommendation and request by the trustees, but for no other purpose shall the right of condemnation be allowed. Any condemnation award shall be paid from the funds of the authority.

The county school board and, in the event the sixteenth section or lands granted in lieu thereof is located within a municipal separate school district, the trustees of the municipal separate school district are specifically authorized to lend to the authority such funds for interim financing of development as may be available to the said board and trustees and deemed desirable. In the event that any such loan is made by the county school board and the trustees of the municipal separate school district, the participation of each in such loan shall be determined by the percentage of revenue from the sixteenth section, or lands granted in lieu thereof, to be developed by the authority which each received in the most prior year of receipt.



§ 29-3-157 - Selection of trustees of authority; vacancies; qualifications; compensation

All powers of the authority shall be exercised by a board of trustees to be selected and composed as follows:

(a) There shall be five (5) members of the board of trustees. One (1) member shall be appointed by the board of supervisors to serve one (1) year and four (4) members shall be appointed by the county board of education, one (1) of whom shall serve two (2) years, one (1) of whom shall serve three (3) years, one (1) of whom shall serve four (4) years, and one (1) of whom shall serve five (5) years after June 30, 1973; provided, however, that in the event any part of the sixteenth section, or lands granted in lieu thereof, to be developed by the authority is located within the corporate limits of any municipal separate school district, then the aforesaid two (2) members of the authority serving an initial term of three (3) and five (5) years shall be appointed by the trustees of the municipal separate school district. The terms of office of the respective members shall expire June 30 of each year, and after their initial term, each member shall be appointed to a term of five (5) years or until his successor has been appointed and has accepted. The superintendent of the Hinds County School Board shall be an ex officio member of the board and shall act as chairman thereof. The member of the authority serving the initial five-year term shall be the secretary of the board of trustees. In the event a vacancy occurs, the appointment or the unexpired term shall be made in the same manner as provided for the original appointment.

(b) Members of the board of trustees of the authority may succeed themselves upon reappointment by a two-thirds (2/3) vote of the appointing authority.

(c) No member shall be appointed as a trustee who is not a qualified elector and bona fide resident of the county.

(d) Each member of the board of trustees shall take and subscribe to the general oath of office required by Section 268 of the Constitution of the State of Mississippi before the chancery clerk of the county in which the authority is created that he will faithfully discharge the duties of the office, which oath shall be filed with the said clerk and by him preserved.

(e) Each trustee not being paid for the day of the meeting by a political subdivision of the state shall receive not more than Twenty-two dollars and Fifty Cents ($ 22.50) per diem while actually performing the business of the authority and Ten Cents (10 cent(s) ) per mile for distance traveled while actually on the business of the authority. Provided, however, that the compensation herein authorized shall apply for not more than fourteen (14) days per member during any calendar year.



§ 29-3-159 - General powers of authority

The authority, through its trustees, is hereby empowered:

(a) To develop land or any interest in land or property under its jurisdiction.

(b) To acquire, construct, improve, reconstruct, cause to be constructed, extend, expand, maintain, use and operate all facilities of any kind necessary or convenient for the purpose for which the authority was created, including, but not limited to, drainageways, ditches, storm sewers, sanitary sewers, streets, sidewalks, water mains, fire protection systems, gas, power and light systems, trash, waste and garbage disposal facilities, and such other utilities and services as required in the furtherance of the purposes of Sections 29-3-151 through 29-3-183. Provided, however, the right to acquire, construct, improve, reconstruct, cause to be constructed, extend, expand, maintain, use and operate all facilities or utilities of all kinds shall not apply in any case where an existing utility is furnishing a similar service, unless and until the public service commission has determined, after hearing, that the service being furnished by such existing utility is not reasonably adequate.

(c) To lease such property or interest in property and under such terms and conditions at such time as the benefit has been accomplished and/or the improvements completed; provided, however, that no property shall be leased for less than the fair rental value thereof as determined by a real estate board appraiser; provided further, that the authority may lease such property for recreational purposes to any of the governmental entities authorized by Section 29-3-173, under such terms and conditions as may be agreed upon by the trustees.

(d) To sue and be sued in its corporate name.

(e) To adopt, use and alter a corporate seal.

(f) To make bylaws for the management and regulation of its affairs.

(g) To make or cause to be made or to cooperate in making engineering surveys, feasibility studies and cost-benefit estimates relating to the providing of any services within the development.

(h) To apply for, and accept, government grants and loans, whether federal, state or local, when such are available; to borrow from other federal, state and municipal agencies and from private persons or groups, including corporations; and to expend or utilize such funds so obtained in the furtherance of the objectives of Sections 29-3-151 through 29-3-183.

(i) To maintain, use and operate any and all property of any kind, real, personal or mixed, or any interest therein, within the boundaries of the development and necessary for the purposes of Sections 29-3-151 through 29-3-183.

(j) To make contracts and to execute instruments necessary to the exercise of the powers, rights, privileges and functions conferred upon the authority by Sections 29-3-151 through 29-3-183.

(k) To employ planners, engineers, attorneys, fiscal advisors, appraisers and all other agents and employees necessary to the exercising of the powers, rights, privileges or functions conferred upon the authority by Sections 29-3-151 through 29-3-183, and to properly finance, construct, operate and maintain the project and the services it renders and to pay reasonable compensation for such services. The trustees shall have the right to employ a general manager who shall, at the discretion of the trustees, have the power to employ and discharge employees.

(l) To make such contracts in the issuance of bonds as may be necessary to insure the marketability thereof.

(m) To fix and collect charges and rates for any services, facilities or commodities furnished by it in connection with said project and to impose penalties for failure to pay such charges and rates when due.

(n) Subject to the provisions of Sections 29-3-151 through 29-3-183, from time to time, to lease any property of any kind, real, personal or mixed, or any interest therein, within the project area or acquired outside the project area as authorized by said sections for the purpose of furthering the business of the authority.



§ 29-3-161 - Issuance of bonds authorized

The board of trustees of the authority is hereby authorized and empowered to issue bonds of the authority for the purpose of paying the costs of acquiring, owning, constructing, operating, repairing and maintaining the projects and works specified herein, including related facilities, and including all financing and financial advisory charges, interest during construction, engineering, legal, and other expenses incidental to and necessary for the foregoing, or for the carrying out of any power conferred by Sections 29-3-151 through 29-3-183. Said board of trustees is authorized and empowered to issue such bonds at such times and in such amounts as shall be provided for by resolution of the said board of trustees.

Provided, however, the bonds herein authorized shall not be issued until the board shall have published notice of its intention to issue same; said notice to be published once each week for three (3) consecutive weeks in some newspaper in the county, but not less than twenty-one (21) days nor more than sixty (60) days intervening between the time of the first notice and the meeting at which said board proposes to issue such bonds. If, within the time of giving notice, not less than fifteen hundred (1500) of the qualified electors of the county shall file a written petition with the board of trustees of the authority protesting the issuance of the bonds, the board of supervisors shall call an election on the question of issuing the bonds. Such election shall be held and conducted by the election commissioners of the county as nearly as may be in conformity with the provisions of Sections 19-9-13 through 19-9-17, Mississippi Code of 1972, governing bond elections, in which election all qualified electors of the county may vote.

All such bonds so issued by said authority shall be secured solely by pledge of the net revenues which may now or hereafter come to the authority and by pledge of the rental income from the sixteenth section, or lands granted in lieu thereof, to be developed by the authority which may now or hereafter come to the county school board and/or the trustees of the municipal separate school district. Such bonds shall not constitute general obligations of the State of Mississippi, or of the county creating the authority, and such bonds shall not be secured by a pledge of the full faith, credit and resources of said state or of said county. "Revenues" as used in Sections 29-3-151 through 29-3-183 shall mean all charges, tolls, rates, gifts, grants, moneys, rentals and proceeds from the leasing for commercial and/or industrial use of the lands actually developed by the authority under said sections, and all other funds coming into the possession of the authority by virtue of the provisions of said sections, except the proceeds from the sale of the bonds issued hereunder. "Net revenues" as used in Sections 29-3-151 through 29-3-183 shall mean the revenues after payment of costs and expenses of management and maintenance of the project and related facilities. "Rental income" shall mean all rentals, moneys or funds derived pursuant to Sections 29-3-27 et seq., Mississippi Code of 1972, from the sixteenth section, or lands granted in lieu thereof, to be developed by the authority, except such rentals, moneys, or funds derived from the leasing for commercial and/or industrial use of the lands actually developed by the authority.



§ 29-3-163 - Payments on bonds when net revenues are insufficient

In the event net revenues of the project are insufficient to pay fully the principal and interest on bonds when due, the authority is hereby specifically authorized to pay, and shall pay, all or the remainder of said principal and interest from rental income. The county school board and the trustees of the municipal separate school district are hereby specifically authorized to pay, and shall pay, to the authority, if necessary, such sums as are sufficient to pay all or the remainder of said principal and interest from rental income, and the part of such sum to be paid by the said county school board and the trustees of the municipal separate school district, respectively, to the authority for this purpose shall be determined by the percentage of revenue from the sixteenth section, or lands granted in lieu thereof, to be developed by the authority which each received in the most prior year of receipt.



§ 29-3-165 - Sale of bonds

On all revenue bonds issued pursuant to the provisions of Sections 29-3-151 through 29-3-183 and hereafter sold, the trustees shall advertise them for sale on sealed bids for at least two (2) times in a newspaper within the county in which the bonds are to be sold, the first publication to be made at least ten (10) days preceding the date fixed for the reception of bids, such notice to give the time and place of sale. The procedure further demands that each bid shall be accompanied by a cashier's check, certified check, or exchange payable to the authority, issued or certified by a bank located in the state in the amount of not less than two percent (2%) of the par value of the bonds offered for sale, as a guaranty that the bidder will carry out his contract and purchase the bonds if the bid is accepted. If the successful bidder fails to purchase the bonds pursuant to his bid and contract, the amount of such good faith check shall be retained by the authority and covered into the proper fund as liquidated damages for such failure.



§ 29-3-167 - Issuance of bonds to defray expenses of authority

The board of trustees, subject to the call for an election as outlined in Section 29-3-161, is authorized and empowered, in its discretion, for the purpose of providing funds to assist in defraying expenses of the authority created under Sections 29-3-151 through 29-3-183, to issue from time to time negotiable revenue bonds of the authority in such amount or amounts as its board of trustees shall deem necessary; provided, however, that not more than the aggregate amount of One Million Five Hundred Thousand Dollars ($ 1,500,000.00) of said bonds shall be outstanding at any one (1) time.



§ 29-3-169 - General terms and conditions as to bonds

All such bonds provided for by Sections 29-3-151 through 29-3-183 shall be securities within the meaning of Article 8 of the Mississippi Uniform Commercial Code, being Sections 75-8-101 et seq. They shall be lithographed or engraved and printed in two (2) or more colors to prevent counterfeiting. They shall be in denominations of not less than One Thousand Dollars ($ 1,000.00), and may be registered as issued. Each such bond shall specify on its face the purpose for which it was issued, the total amount authorized to be issued and the interest on the bond. Such bonds shall bear interest at such rate or rates as may be determined by the sale of such bonds, provided that the bonds of any issue shall not bear a greater overall maximum interest rate to maturity than that allowed in Section 75-17-103. They shall mature annually in such amounts and at such times as shall be provided by the resolution of the board of trustees. Provided, however, that no bonds shall have a longer maturity than twenty-five (25) years from date of issuance, and the first maturity date thereof shall be not more than five (5) years from the date of such bonds. The denomination, form and place or places of payment of such bonds shall be fixed in the resolution of the board of trustees of the authority. Such bonds shall be signed by the chairman and the secretary of the board of trustees, with the corporate seal affixed thereto, but the coupons may bear only the facsimile signatures of such chairman or secretary. No bond shall bear more than one (1) rate of interest; each bond shall bear interest from its date to its stated maturity date at the interest rate specified in the bid (all bonds of the same maturity shall bear the same rate of interest); all interest accruing on such bonds so issued shall be payable semiannually, or annually, except that the first interest coupon attached to any such bond may be for any period not exceeding one (1) year.

No interest payment shall be evidenced by more than one (1) coupon and supplemental coupons will not be permitted; and no interest coupon shall vary more than twenty-five percent (25%) in interest rate from any other interest coupon in the same bond issue.

Each interest rate specified in any bid must be in a multiple of one-eighth of one percent ( 1/8 of 1%) or one-tenth of one percent (1/10 of 1%) and a zero rate of interest cannot be named.

Notice of the sale of any such bonds shall be published at least two (2) times, with the first publication not less than fourteen (14) days prior to the date of sale, and shall be so published in one or more newspapers having a general circulation in the area in which the development is located and in one or more other newspapers or financial journals with a large circulation. One (1) proof of publication shall be filed in the minutes of the board of trustees.

Such bonds may be called in, paid and redeemed as authorized in the resolution authorizing the issue on any interest date prior to maturity upon not less than thirty (30) days' notice to the paying agent or agents designated in such bonds. Provided, however, that in no case shall any premiums exceed seven percent (7%) of the face value of such bonds.

All bonds issued by the authority shall contain in substance a statement to the effect that they are secured solely by a pledge of the net revenues and by pledge of rental income, and that they do not constitute general obligations of the State of Mississippi or of the county in which the development is located, and are not secured by a pledge of the full faith, credit and resources of said state or of such county.

All such bonds as provided for herein shall be sold under the sealed bid procedure at public sale as now provided in Section 31-19-25, Mississippi Code of 1972. No such sale shall be at a price so low as to require the payment of interest on the money received therefor at more than a greater overall maximum interest rate to maturity than that allowed in Section 75-17-103.

Sections 29-3-151 through 29-3-183 shall be full and complete authority for the issuance of the bonds provided for herein, and no restriction or limitation otherwise prescribed by law shall apply except as included in statutes governing and controlling issuance of all municipal bonds.

Provided, however, the board of trustees shall have the authority to enter into cooperative agreements with the state or federal government, or both, and to execute and deliver at private sale notes or bonds as evidence of such indebtedness in the form and subject to the terms and conditions as may be imposed by the state or federal government, or both, and to pledge the income and revenues of the authority in payment thereof.

Notwithstanding the foregoing provisions of this section, bonds referred to hereinabove may be issued pursuant to the supplemental powers and authorizations conferred by the provisions of the Registered Bond Act, being Sections 31-21-1 through 31-21-7.



§ 29-3-171 - Validation of bonds

All bonds issued pursuant to Sections 29-3-151 through 29-3-183 shall be validated as now provided in Sections 31-13-1 through 31-13-11, inclusive, Mississippi Code of 1972.



§ 29-3-173 - Cooperation with other governmental agencies

The authority shall have authority to act jointly with political subdivisions of the state and agencies, commissions and instrumentalities thereof, with municipalities, and with the federal government and other agencies thereof, in the performance of the purposes and services authorized in Sections 29-3-151 through 29-3-183 upon such terms as may be agreed upon by the trustees.



§ 29-3-174 - Immunity from tort actions except for wilful or gross negligence

Except for willful or gross negligence, no action or suit sounding in tort arising out of the lease or use of the land for recreational purposes shall be brought or maintained against the authority or the trustees on account of any act or omission done in performance of the purposes and services authorized in Sections 29-3-151 through 29-3-183.



§ 29-3-175 - Exemptions from state taxation

The accomplishment of the purposes stated in Sections 29-3-151 through 29-3-183 being for the benefit of the people of the county and for the improvement of their properties, the authority, in carrying out the purposes of Sections 29-3-151 through 29-3-183, will be performing an essential public function and shall not be required to pay any tax or assessment on the project and related facilities or any part thereof except as provided herein, and the interest on the bonds issued hereunder shall at all times be free from taxation within this state; and the state hereby covenants with the holders of any bonds to be issued hereunder that the authority shall not be required to pay any taxes or assessments imposed by the state or any of its political subdivisions or taxing districts on improvements funded from the avails of the issue except assessments for municipal utilities benefiting the property.



§ 29-3-177 - Bonds as legal investments and as security for deposits of public funds

All bonds of the authority shall be and are hereby declared to be legal and authorized investments for public funds of counties, cities, towns, school districts, banks, savings banks, trust companies, building and loan associations, savings and loan associations, and insurance companies, and for funds of the Mississippi Public Employees' Retirement System. Such bonds shall be eligible to secure the deposit of any and all public funds of cities, towns, villages, counties, school districts, or other political corporations or subdivisions of the State of Mississippi; and such bonds shall be lawful and sufficient security for said deposits to the extent of their value when accompanied by all unmatured coupons appurtenant thereto.



§ 29-3-179 - Construction contracts

All construction contracts by the authority where the amount of the contract shall exceed One Thousand Dollars ($ 1,000.00) shall be made upon at least three (3) weeks' public notice by advertisement in a newspaper of general circulation in the area, which notice shall state the thing to be done and invite sealed proposals, to be filed with the secretary of the authority, to do the work; and in all such cases, before the notice shall be published, the plans and specifications for the work shall be filed with the secretary of the authority and there remain; and the board of trustees of the authority shall award the contract to the lowest bidder who will comply with the terms imposed by such trustees and enter into bond with sufficient sureties to be approved by the trustees in such penalty as shall be fixed by the trustees, but in no case to be less than the contract price, conditioned for the prompt, proper and efficient performance of the contract.



§ 29-3-181 - Deposit of authority's funds

All funds of the authority shall be deposited in the bank or banks utilized as depositories for other sixteenth section funds.



§ 29-3-183 - Bond proceeds may be utilized to pay preliminary expenses

The authority is hereby authorized to pay from the proceeds of any bonds issued under the provisions of Sections 29-3-151 through 29-3-183 the preliminary expenses, including engineers' reports, attorneys' fees, and organization or administration expenses and any expenses incurred by the county in planning and creating the project and its development.









Chapter 5 - CARE OF CAPITOL, OLD CAPITOL, STATE OFFICE BUILDINGS AND EXECUTIVE MANSION

IN GENERAL

§ 29-5-1 - Definitions

(1) For purposes of this chapter, the term "Office of General Services" shall mean the Governor's office of general services acting through the bureau of capitol facilities.

For purposes of this chapter, "director" shall mean the director of the bureau of capitol facilities of the office of general services.

(2) Wherever the term "capitol commission" appears in the laws of the State of Mississippi, it shall be construed to mean the bureau of capitol facilities of the office of general services.



§ 29-5-2 - Responsibilities and duties [Paragraph (e) repealed on July 1, 2016]

The duties of the Department of Finance and Administration shall be as follows:

(a) (i) To exercise general supervision and care over and keep in good condition the following state property located in the City of Jackson: the New State Capitol Building, the Woolfolk State Office Building, the Carroll Gartin Justice Building, the Walter Sillers Office Building, the War Veterans' Memorial Building, the Charlotte Capers Building, the William F. Winter Archives and History Building, the Ike Sanford Veterans Affairs Building, the Old State Capitol Building, the Governor's Mansion, the Heber Ladner Building, the Burroughs Building, the Robert E. Lee Office Building, the Robert E. Lee Parking Garage, the Manship House Restoration and Visitor Center, the State Records Center, the Robert G. Clark, Jr. Building, the Mississippi State Fairgrounds Complex, and all other properties acquired in the same transaction at the time of the purchase of the Robert E. Lee Hotel property from the First Federal Savings and Loan Association of Jackson, Mississippi, which properties are more particularly described in a warranty deed heretofore executed and delivered on April 22, 1969, and filed for record in the Office of the Chancery Clerk of the First Judicial District of Hinds County, Mississippi, located in Jackson, Mississippi, on April 25, 1969, at 9:00 a.m., and recorded in Deed Book No. 1822, Page 136 et seq., the Central High Building, 101 Capitol Centre and the properties described in Section 1 of Chapter 542, Laws of 2009.

(ii) To exercise general supervision and care over and keep in good condition the Dr. Eldon Langston Bolton Building located in Biloxi, Mississippi.

(iii) To exercise general supervision and care over and keep in good condition the State Service Center, located at the intersection of U.S. Highway 49 and John Merl Tatum Industrial Drive in Hattiesburg, Mississippi.

(iv) To exercise general supervision and care over and keep in good condition any property purchased, constructed or otherwise acquired by the State of Mississippi for conducting state business and not specifically under the supervision and care by any other state entity, but which is reasonably assumed the department would be responsible for such, as approved by the Public Procurement Review Board.

(b) To assign suitable office space for the various state departments, officers and employees who are provided with an office in any of the buildings under the jurisdiction or control of the Department of Finance and Administration. However, the assignment of space in the New Capitol Building shall be designated by duly passed resolution of the combined Senate Rules Committee and the House Management Committee, meeting as a joint committee, approved by the Lieutenant Governor and Speaker of the House of Representatives. A majority vote of the members of the Senate Rules Committee and a majority vote of the members of the House Management Committee shall be required on all actions taken, resolutions or reports adopted, and all other matters considered by the full combined committee on occasions when the Senate Rules Committee and the House Management Committee shall meet as a full combined committee.

(c) To approve or disapprove with the concurrence of the Public Procurement Review Board, any lease or rental agreements by any state agency or department, including any state agency financed entirely by federal and special funds, for space outside the buildings under the jurisdiction of the Department of Finance and Administration, including space necessary for parking to be used by state employees who work in the Woolfolk Building, the Carroll Gartin Justice Building or the Walter Sillers Office Building. In no event shall any employee, officer, department, federally funded agency or bureau of the state be authorized to enter into a lease or rental agreement without prior approval of the Department of Finance and Administration and the Public Procurement Review Board.

The Department of Finance and Administration is authorized to use architects, engineers, building inspectors and other personnel for the purpose of making inspections as may be deemed necessary in carrying out its duties and maintaining the facilities.

(d) To acquire by lease, lease-purchase agreement, or otherwise, as provided in Section 27-104-107, and to assign through the Office of General Services, by lease or sublease agreement from the office, and with the concurrence of the Public Procurement Review Board, to any state agency or department, including any state agency financed entirely by federal and special funds, appropriate office space in the buildings acquired.

(e) To approve or disapprove, after consultation with the chairmen of the Senate and House Public Property Committees and with the concurrence of the Public Procurement Review Board, any lease or rental agreement for up to two thousand (2,000) square feet of space in the Robert G. Clark, Jr. Building with a private entity who will provide healthcare and wellness services to state employees. The department must select the entity using the request for proposal process. In addition to satisfying any other requirement for the Public Procurement Review Board's approval, the department must demonstrate that any agreement entered into under this paragraph will not impair or impede the function of state agencies in this location. This subsection shall stand repealed from and after July 1, 2016.



§ 29-5-3 - Use of rooms and apartments of New Capitol

The several rooms and apartments of the New Capitol shall not be occupied by any other persons nor for any other purpose than as expressly authorized by the legislature; provided, however, that it shall be the duty of the legislature to provide office space in the New Capitol for any state department, officer or employee where it is provided by law that such department, officer or employee shall have an office in the state capitol.



§ 29-5-6 - Commission expenses

All monies expended by the Bureau of Capitol Facilities shall be drawn out of the State Treasury only upon the warrant of the Department of Finance and Administration, which shall issue the same only where a specific itemized account shall have been rendered it, which account shall be approved in writing by the Director of the Bureau of Capitol Facilities.

Any department, agency or political subdivision of the government of the state, or any organization occupying offices in any of the office buildings under the jurisdiction or control of the Office of General Services shall pay as directed by the office into the fund created in Section 27-104-107(7), a rent to be fixed by the office which shall conform to prevailing commercial rents in the general area. The Veterans Affairs Board shall pay rent for veterans organizations and veterans auxiliary organizations presently using space in the property described, set apart, and exclusively dedicated as a perpetual memorial to the veterans of World War I, 1914-1918, by Chapter 297, Laws of 1934, if it becomes necessary for such rent to be paid.

In the event that the sums are not paid as directed by the Office of General Services, the director of the office may issue a requisition for a warrant to draw the amount as may be due, plus a penalty of ten percent (10%) of the amount, from any fund appropriated for the use of the agency which has failed to pay rental as agreed.



§ 29-5-9 - Employment of receptionist and elevator operator

(1) The director shall have the power and is hereby authorized to employ an elevator operator for the New Capitol Building.

(2) The Senate Management Committee and the House Management Committee (or any successors having responsibility for the hiring of legislative employees), acting jointly, shall have the power, and are hereby authorized, to employ and compensate a receptionist for the New Capitol Building and any assistants deemed necessary for such receptionist. Compensation for the receptionist and any assistants shall be paid out of funds appropriated for joint legislative operations.

It shall be the duty of such receptionist to operate an information desk, furnish information to visitors; maintain a registration book for visitors; distribute literature furnished by state agencies, historical societies, pilgrimage clubs, private individuals or organizations engaged in the manufacturing of products from Mississippi resources; and conduct tours of the building. All agencies of the State of Mississippi and others having literature for distribution shall supply the New Capitol Building receptionist with copies of such literature for distribution.



§ 29-5-11 - Hours capitol open

The Secretary of State shall have charge of the keys and other fastenings of all the exterior doors of the capitol and of all such rooms as are not occupied by one of the courts or as public offices authorized by law; and he shall keep in good order and securely locked, all rooms not actually occupied by the officers to whom they have been appropriated. He shall open the exterior doors at seven o'clock in the morning and keep the same open until the hours of six o'clock in the evening Monday through Friday; provided however, that the capitol shall be kept open when the legislature is in session until a reasonable hour after both houses have concluded the day's business. The capitol shall likewise be kept open so as not to interfere with the sessions of the Supreme Court.



§ 29-5-12 - Landscaping and care of New Capitol grounds

The state building commission is authorized and directed to provide for reasonable landscaping and care, including the installation of a water sprinkling system, for the New Capitol grounds.



§ 29-5-57 - Regulation of parking

It shall be the duty of the Office of General Services to supervise and regulate the parking of motor vehicles at the facilities named in Section 29-5-2 except for the state board of health building and the governor's mansion, and to make all necessary regulations therefor to the end that parking space shall be available for state officers and employees whose official duties require their presence therein, and for business visitors, authorized members of the press, tourists and other visitors who are in need of parking space at any such building, subject, however, to the special provisions of Section 29-5-65 which apply when the legislature is in session.



§ 29-5-59 - Parking for Governor

A suitable parking space or spaces adjacent to the south side of the New Capitol Building between the south entrance to the first floor and the east walkway, or President Street entrance, shall be reserved for use of the Governor.



§ 29-5-61 - Parking adjacent to north side of New Capitol Building

The Office of General Services is authorized and directed to have designated not less than twenty (20) parking spaces adjacent to the north side of the New Capitol Building for the use of tourists, visitors and those having temporary business to transact in the New Capitol. All parking spaces adjacent to the north side of the New Capitol Building shall be and are hereby reserved for use by the lieutenant governor, the speaker of the house of representatives, the president pro tempore of the senate, officers of the senate and house of representatives, and visitors, tourists and those persons having temporary business to transact in the New Capitol Building. The said parking spaces shall be plainly marked with suitable signs or markers, designating which space is reserved for such individual or officer. The spaces reserved for use in parking for visitors, tourists and those having temporary business to transact in said New Capitol Building shall be plainly marked with suitable signs or markers showing that they are reserved for visitors and with the notation thereon "two-hour limit." The Office of General Services shall provide suitable signs and markers to indicate those parking spaces which shall be available for the convenience of tourists, visitors, and those having temporary business to transact in the New Capitol.



§ 29-5-63 - Parking for state officers, employees, and press

All parking spaces on the north side of the New Capitol Building, other than those adjacent to the north side of said building, between the north, or High Street entrance, and the east walkway, or President Street entrance, shall be and are hereby reserved for use of state officers, state employees and authorized members of the press whose official duties require their presence in the New Capitol Building.

Parking spaces not otherwise specifically designated may be made available to other state officers and employees not domiciled in the New Capitol Building, in the discretion of the Office of General Services and under such regulations as may be prescribed therefor.



§ 29-5-65 - Parking for members of Legislature

At any time when the Legislature is in session, the Office of General Services shall designate and reserve sufficient parking spaces around the New Capitol Building to accommodate the members of the Legislature, and, when such spaces have been so designated and reserved, they shall be identified and marked by means of numbers, one (1) of which shall be assigned to each member of the Legislature, and that space for which he or she holds that number shall be reserved for the exclusive use of the said legislator. The Office of General Services is authorized and directed to reserve and allocate, among those spaces, an individual parking space for use of any member of the Legislature who is physically handicapped, so as to make his or her entrance to and exit from the New Capitol Building as convenient as is reasonably possible.



§ 29-5-67 - Insignia for automobiles

The Office of General Services is directed to have prepared or to secure suitable insignia for placing on automobiles so as to properly designate said automobiles as belonging to or used by state officers and employees and denoting thereon whether such officer or employee is located in the New Capitol Building or such other identification as will aid in the enforcement of Sections 29-5-57 through 29-5-67 and section 29-5-77. Such insignia or other identification shall be issued once each year to all state officers or state employees entitled thereto.

Members of the state legislature shall be furnished with distinctive insignia of appropriate design for their personal automobiles, the expense to be paid out of the contingent fund of each house.



§ 29-5-69 - Parking for capitol employees during legislative sessions

During the period each year when the legislature is in session, all parking spaces adjacent to the capitol grounds on the west side of President Street and on both sides of High Street shall be reserved for the use of capitol employees. The office of general services is instructed to place signs to that effect on said streets during legislative sessions.

All employees in the capitol who own automobiles shall be provided with distinctive stickers. Each such employee shall place the sticker in a prominent place on the rear of the automobile owned and regularly used by such employee.

Any person without a sticker on his automobile who parks in any space reserved in the first paragraph of this section shall be guilty of a misdemeanor and shall, upon conviction, be fined not to exceed Twenty-five Dollars ($ 25.00).

Any person who is not a capitol employee who has on his automobile a capitol parking sticker or any capitol employee who gives his parking sticker to a non-capitol employee to use on such person's car, shall be guilty of a misdemeanor and shall, upon conviction, be fined One Hundred Dollars ($ 100.00).

The capitol police employed by the office of general services shall have the authority and are directed to enforce the provisions of this section.



§ 29-5-71 - Signs to indicate reserved parking spaces

The Office of General Services is hereby directed to erect suitable signs or markers to indicate the parking spaces reserved, in conformity with Sections 29-5-57 through 29-5-67 and Sections 29-5-71 through 29-5-77.

The state highway department is hereby directed to cooperate with the Office of General Services in the painting or marking of such parking spaces as are prescribed by the Office of General Services.



§ 29-5-73 - Parking restrictions

The driveway on the north side of the New Capitol Building leading from High Street to the north entrance to said building shall not be used for parking.

When the legislature is not in session, no person other than elected state officials and state employees whose official duties require their presence in the New Capitol Building, visitors, tourists, members of the press and those having temporary business to transact in the New Capitol Building, as referred to in Section 29-5-61, shall have the right to park on the New Capitol Building grounds, except as provided in Section 29-5-63.



§ 29-5-75 - Penalty for illegal parking

Any person, other than an out-of-state tourist, who shall knowingly allow his automobile or vehicle to remain parked for a longer period than two (2) hours in any of the parking spaces adjacent to the north side of the New Capitol which are reserved for tourists, visitors, and persons having temporary business therein, and any person parking, or causing to be parked, his or any motor vehicle or other conveyance in or on the grounds of the facilities named in Section 29-5-2 in other violation of Sections 29-5-57 through 29-5-67 and Sections 29-5-71 through 29-5-77, shall be guilty of a misdemeanor and, upon conviction therefor, shall be fined not exceeding ten dollars ($ 10.00) for each offense.



§ 29-5-77 - Jurisdiction to enforce laws on state grounds

(1) The Department of Finance and Administration shall have jurisdiction relative to the enforcement of all laws of the State of Mississippi on the properties, from curb to curb including adjoining streets, sidewalks and leased parking lots within the Capitol complex, set forth in Section 29-5-2, the Court of Appeals Building, the Mississippi Department of Transportation Building and the Public Employees' Retirement System Building, and any property purchased, constructed or otherwise acquired by the State of Mississippi for conducting state business and not specifically under the supervision and care by any other state entity, but which is reasonably assumed the department would be responsible for such, as approved by the Public Procurement Review Board. The Department of Finance and Administration shall, through any person or persons appointed by the Department of Finance and Administration, or through the Department of Public Safety when requested by the Department of Finance and Administration, make arrests for any violation of any law of the State of Mississippi on those grounds of or within those properties. The Department of Finance and Administration shall enforce the provisions of Sections 29-5-57 through 29-5-67, 29-5-71 through 29-5-77, and 29-5-81 through 29-5-95, and prescribe such rules and regulations as are necessary therefor.

(2) When in the opinion of the Governor or, in his absence, the Lieutenant Governor, it is readily apparent that an emergency exists that the persons appointed by the Department of Finance and Administration are unable to control in the accomplishment of the provisions of Sections 29-5-57 through 29-5-67, 29-5-71 through 29-5-77, and 29-5-81 through 29-5-95 in regard to law enforcement, then the Governor or, in his absence, the Lieutenant Governor, may call upon the Department of Public Safety, members of which shall have power to arrest and detain any persons violating the provisions of those sections of law, until the person can be brought before the proper authorities for trial.

(3) Subject to the approval of the Board of Trustees of State Institutions of Higher Learning, the Board of Trustees and the Department of Finance and Administration shall be authorized to enter into a contract for the Department of Finance and Administration to supply the security personnel with jurisdiction to enforce all laws of the State of Mississippi on the property of the Board of Trustees located at the corner of Ridgewood Road and Lakeland Drive in the City of Jackson.

(4) (a) The Department of Finance and Administration and the Department of Agriculture are authorized to enter into a contract for the Department of Finance and Administration to have jurisdiction and enforce all laws of the State of Mississippi on the property of the Department of Agriculture located at 121 North Jefferson Street and the new Farmer's Market Building located at the corner of High and Jefferson Streets in the City of Jackson, Hinds County, Mississippi. It is the intent of the Legislature that the Department of Finance and Administration will not post any security personnel at such buildings, but will provide regular vehicle patrols and responses to security system alarms.

(b) The Department of Finance and Administration and the Mississippi Fair Commission are authorized to enter into a contract for the Department of Finance and Administration to have jurisdiction and enforce all laws of the State of Mississippi on the property of the Mississippi Fair Commission known as the "Mississippi State Fairgrounds Complex" and any and all of its outlying buildings and property. The Department of Finance and Administration and the Mississippi Fair Commission are authorized to enter into a contract for the Department of Finance and Administration to supply the security personnel to the Mississippi Fair Commission with jurisdiction to enforce all laws of the State of Mississippi on this property and any and all buildings on this property.

(5) The Department of Finance and Administration and the Department of Revenue are authorized to enter into a contract for the Department of Finance and Administration to supply the security personnel with jurisdiction to enforce all laws of the State of Mississippi at the Alcoholic Beverage Control facility and the Department of Revenue main office.



§ 29-5-79 - Protection of State Capitol Building

(1) The speaker of the House of Representatives and the Lieutenant Governor are authorized to make such regulations as they may deem necessary for preserving the peace and securing the State Capitol from defacement, and for the protection of the property therein. The Lieutenant Governor or the speaker of the House of Representatives may request the assistance of the office of general services and the State Department of Public Safety in order to preserve the peace at the State Capitol and secure the State Capitol from defacement, and for the protection of the property therein.

(2) All regulations promulgated under authority of this section shall be filed with the Secretary of State and be made available for public inspection; such regulation shall likewise be published in one (1) of the daily newspapers of the City of Jackson, and shall not become effective until the expiration of ten (10) days after the date of such filing with the Secretary of State and such publication.



§ 29-5-81 - Description of state grounds

Grounds of public buildings over which the Department of Finance and Administration has jurisdiction shall comprise the following:

(a) In the City of Jackson, Mississippi:

(i) New State Capitol: Bounded on the north by High Street, on the west by North West Street, on the south by Mississippi Street, and on the east by North President Street;

(ii) Governor's Mansion: Bounded on the north by Amite Street, on the west by North West Street, on the south by Capitol Street and on the east by North Congress Street;

(iii) Woolfolk State Office Building: Bounded on the north by High Street, on the west by Lamar Street, on the south by Hamilton Street and on the east by North West Street;

(iv) Old State Capitol and War Veterans' Memorial Building Complex: Bounded on the north by Amite Street, on the west by North State Street and South State Street, on the south by Pearl Street and on the east by property of the Gulf, Mobile and Ohio Railroad Company;

(v) Carroll Gartin Justice Building and Walter Sillers Office Building Complex: Bounded on the north by George Street, on the west by North West Street, on the south by High Street and on the east by North President Street;

(vi) Heber Ladner Building: Bounded on the north by Mississippi Street, on the west by North Congress Street, on the south by the property of Galloway Methodist Church used as a parking lot and on the east by the property on which the Mississippi Farm Bureau Federation Building stands;

(vii) State Board of Health Building: Bounded on the north by Stadium Drive, on the west by the property of Mississippi Hospital and Medical Service, on the southwest by property on which is located a Standard Oil service station, on the southeast by property leased by the Mississippi Federation of Women's Clubs and on the east by North State Street;

(viii) Robert E. Lee Building and other properties acquired in the same transaction: Particularly described in warranty deed executed and delivered on April 22, 1969, and filed for record in the Office of the Chancery Clerk of the First Judicial District of Hinds County, Mississippi, located in Jackson, Mississippi, on April 25, 1969, at 9:00 a.m., and recorded in Deed Book No. 1822, Page 136 et seq.;

(ix) Charlotte Capers Building: Bounded on the north by the Old Capitol Building, on the west by South State Street, on the south by Pearl Street, and on the east by the Illinois Central Railroad tracks;

(x) William F. Winter Archives and History Building: Bounded on the north by Mississippi Street, on the west by North Street, on the south by Amite Street, and on the east by Jefferson Street;

(xi) Mayfair Building: Bounded on the north by George Street, on the west by Northwest Street, on the south by Walter Sillers Office Building complex, and on the east by North President Street;

(xii) Court of Appeals Building: Bounded on the west by North State Street, on the north by George Street, on the east by North Street, and on the south by the building designated as 654 North State Street, including the parking area east of and adjacent to the 654 North State Street Building;

(xiii) Central High Building;

(xiv) 101 Capitol Centre: Located at 101 West Capitol Street, Jackson, Mississippi;

(xv) Robert G. Clark, Jr. Building: Located at 301 North Lamar Street, Jackson, Mississippi;

(xvi) The Barefield Property, the Sun-n-Sand Property and any other property described in Section 1 of Chapter 542, Laws of 2009;

(xvii) The Mississippi State Fairgrounds Complex, including, but not limited to, the Mississippi Coliseum, Trademart, Kirk Fordice Equine Center, Mississippi Street Armory, and all arenas, barns, buildings, campgrounds and property whatsoever; such property being bounded on the north by High Street, on the west by Jefferson Street, on the east by Greymont Street, and on the south by Greymont Street.

(b) The Dr. Eldon Langston Bolton Building: Located in the City of Biloxi, Mississippi.

(c) The State Service Center: Located at the intersection of U.S. Highway 49 and John Merl Tatum Industrial Drive in the City of Hattiesburg, Mississippi.

(d) Any property purchased, constructed or otherwise acquired by the State of Mississippi for conducting state business and not specifically under the supervision and care by any other state entity, but which is reasonably assumed the department would be responsible for such, as approved by the Public Procurement Review Board.



§ 29-5-83 - Restrictions on travel and occupancy of grounds

Public travel in and occupancy of the grounds under the authority of the Office of General Services described in Section 29-5-81 shall be restricted to the roads, walks and places prepared for that purpose by paving or otherwise. It is forbidden to occupy the roads, walks or places in such grounds in such manner as to obstruct or hinder their proper use.



§ 29-5-85 - Prohibition of sales, signs, placards, and solicitations

It is forbidden to offer or expose any article for sale in or on such grounds; to display any sign, placard, or other form of advertisement therein; or to solicit fares, alms, subscriptions, or contributions therein.



§ 29-5-87 - Injuries to structures or vegetation

It is forbidden to step or climb upon, remove, or in any way injure any statue, seat, wall, fountain, or other erection or architectural feature, or any tree, shrub, plant, or turf in such grounds.



§ 29-5-89 - Discharge of firearms or explosives, setting fires, uttering threatening or abusive language

It is forbidden to discharge any firearm, firework or explosive, set fire to any combustible, make any harangue or oration, or utter loud, threatening, or abusive language in such grounds.



§ 29-5-91 - Parades and assemblages, display of banners

It is forbidden to parade, stand, or move in processions or assemblages in such grounds, or to display therein any flag, banner, or device designed or adapted to bring into public notice any party, organization, or movement, except as hereinafter provided.



§ 29-5-93 - Penalties

Any person violating provisions of Sections 29-5-83 through 29-5-91 shall be punished by a fine not exceeding one hundred dollars ($ 100.00), or by imprisonment not exceeding sixty (60) days, or by both such fine and imprisonment. Prosecution for such offenses shall be had in the county court of the First Judicial District of Hinds County, Mississippi, upon affidavit by the attorney general of Mississippi or any of his assistants. In cases where public property is damaged in an amount exceeding one hundred dollars ($ 100.00), the offenses shall be punishable by imprisonment for not exceeding one (1) year.



§ 29-5-95 - Suspension of prohibitions on proper occasions

On certain occasions of state interest, the Office of General Services is authorized to suspend so much of the prohibitions contained in Sections 29-5-83 through 29-5-91 as would prevent the use of the roads and walks of the capitol grounds by processions or assemblages, and the use upon them of suitable decorations, music, addresses or ceremonies, provided that responsible officers shall have been appointed and arrangements determined which are adequate, in the judgment of the Office of General Services, for the maintenance of suitable order and decorum in the proceedings, and for guarding the properties and grounds from injury.



§ 29-5-97 - Mayfair Building renamed the Ike Sanford Veterans Affairs Building

The Mayfair Building, located at 637 North President Street, Jackson, Mississippi, shall be renamed. The Mayfair Building shall be named the Ike Sanford Veterans Affairs Building.



§ 29-5-99 - State Executive Building renamed Heber Ladner Building

The State Executive Building, located at 401 North Congress Street in Jackson, Mississippi, shall be renamed the Heber Ladner Building. The state building commission shall prepare or have prepared a distinctive plaque, to be placed in a prominent place within the Heber Ladner Building, which states the background, accomplishments and service to the state of the Honorable Heber Ladner, Secretary of State of Mississippi from 1948 to 1980.



§ 29-5-101 - 301 Lamar Street Building renamed the Robert G. Clark, Jr., Building

The 301 Lamar Street Building in Jackson, Mississippi, shall be renamed the Robert G. Clark, Jr., Building. The Department of Finance and Administration shall prepare or have prepared a distinctive plaque, to be placed in a prominent place within the Robert G. Clark, Jr., Building, which states the background, accomplishments and service to the state of the Honorable Robert G. Clark, Jr.



§ 29-5-103 - New Justice Building to be named the Carroll Gartin Justice Building

The new justice building undergoing construction on February 20, 2004 and sitting next to the Carroll Gartin Justice Building at the corner of West and High Streets in Jackson, Mississippi, shall also be named and known as the Carroll Gartin Justice Building upon the demolition of its predecessor. The Department of Finance and Administration shall prepare or have prepared a distinctive plaque, to be placed in a prominent place within the Carroll Gartin Justice Building, which states the background, accomplishments and service to the state of the Honorable Carroll Gartin. Carroll Gartin died while serving his third term as Lieutenant Governor of the State of Mississippi and had spent many years of his adult life in public service, including municipal judge, wartime combat army officer, two-term mayor and three-term Lieutenant Governor.



§ 29-5-105 - Authorization for display of "In God We Trust," the 10 Commandments, and the Beatitudes at public buildings and other government property

(1) "In God We Trust" and the Ten Commandments may be displayed in all public buildings at the discretion of the governing authorities.

(2) The Beatitudes and the Ten Commandments may be displayed on any government property in Mississippi.



§ 29-5-107 - Mississippi Department of Transportation Building designated "William J. 'Billy' McCoy Building."

The Mississippi Department of Transportation Building, located at 401 North West Street in Jackson, Hinds County, Mississippi, shall be renamed the "William J. 'Billy' McCoy Building." The Department of Finance and Administration shall prepare or have prepared a distinctive plaque, to be placed in a prominent place within the building, that states the background, accomplishments and service to the state of the Honorable William J. "Billy" McCoy. The Department of Finance and Administration in conjunction with the Mississippi Department of Transportation shall erect or cause to be erected proper lettering or signage on the eastern outdoor facade of the building facing North West Street displaying the official name of the building as the "William J. 'Billy' McCoy Building."



§ 29-5-109 - Mississippi Emergency Management Agency Building designated "Haley R. Barbour Building"; portion of public lobby designated "Mississippi Civil Defense/Emergency Management Association Memorial Wall."

(1) The Mississippi Emergency Management Agency Building, located at 1 Mema Drive in Pearl, Rankin County, Mississippi, shall be named the "Haley R. Barbour Building." The Department of Finance and Administration shall prepare or have prepared a distinctive plaque, to be placed in a prominent place within the building, that states the background, accomplishments and service to the state of the Honorable Governor Haley R. Barbour. The Department of Finance and Administration in conjunction with the Mississippi Emergency Management Agency shall erect or cause to be erected proper lettering or signage on the outdoor facade of the building displaying the official name of the building as the "Haley R. Barbour Building."

(2) The northeast corner of the public lobby on the main floor of the Haley R. Barbour Building is designated as the "Mississippi Civil Defense/Emergency Management Association Memorial Wall" to recognize persons who have made significant accomplishments in emergency management.






PLAQUES ON PUBLIC BUILDINGS

§ 29-5-151 - Plaque on building paid for with public funds to acknowledge contribution of taxpayers

Whenever a sign or plaque is to be placed upon a building or other facility or structure, which is constructed and located in the state and paid for wholly or partially by funds of the state or any political subdivision thereof, upon completion of the construction of the building to commemorate or honor the architects, contractors and builders of the building and/or any of the governing authorities in office at that time, the persons responsible for designing and constructing the sign or plaque shall have placed upon it, above the names of anyone else and in prominent lettering which is the same size or larger than any other lettering on the sign or plaque, the words "This Building (or Facility or Structure) Was Paid For By The Taxpayers of " (indicating the State of Mississippi and/or any other political subdivision or subdivisions thereof which funded the construction of the building).

This section shall apply only to buildings or other facilities or structures, the construction of which is completed on or after July 1, 1980.






REGULATION OF SMOKING IN PUBLIC BUILDINGS

§ 29-5-160 - Short title

Sections 29-5-160 through 29-5-163 shall be known and may be cited as the "Mississippi Clean Indoor Air Act."



§ 29-5-161 - Smoking prohibited in government and university or college classroom buildings; exceptions

(1) As used in this section:

(a) "Smoke" or "smoking" means inhaling, exhaling, burning, carrying or otherwise possessing any lighted cigarette, cigar, pipe or any other object or device of any form that contains lighted tobacco.

(b) "Government building" means the New State Capitol Building, the Woolfolk State Office Building, the Carroll Gartin Justice Building, the Walter Sillers Office Building, the Heber Ladner Building, the Department of Transportation Building, the Robert E. Lee Office Building, the Robert G. Clark, Jr. Building, the State Board of Health Building, the Public Employees' Retirement System Building, the Central High Building, the Court of Appeals Building, the War Veterans' Memorial Building, the State Archives Building, the Ike Sanford Veterans Affairs Building, the Old State Capitol Building, the Burroughs Building, the Ike Sanford Veterans Affairs Building, 101 Capitol Centre and any other facility in the state that is owned or leased by the State of Mississippi or any agency, department or institution of the state and that is used for housing state employees during the time of performance of their regular duties for the state; any building owned, rented, leased, occupied or operated by the state, including the legislative, executive and judicial branches of state government; any county, municipality or any other political subdivision of the state; any public authority, commission, agency or public benefit corporation; or any other separate corporate instrumentality or unit of state or local government. If only part of a facility is leased by the state or an agency, department or institution of the state, or any county, municipality or other political subdivision of the state, only the leased part of the facility will be considered to be a government building for the purposes of this definition. The term "government building" shall not include any building owned or leased by the state institutions of higher learning or the public community and junior colleges or any space in a government building used by law enforcement officers.

(c) "University or college classroom building" means any building used by the state institutions of higher learning or the public community and junior colleges exclusively for student instructional purposes. The term includes classrooms, auditoriums, theaters, laboratories, hallways and restrooms. Smoking policies applicable in the private offices of faculty and staff and other "smoking permitted" space may be determined by each academic and administrative department.

(2) No person shall smoke in any government building, except as follows: The State Veterans Affairs Board may designate smoking areas in the state veterans homes operated by the board in which smoking will be permitted.

(3) No person shall smoke in any university or college classroom building.

(4) The person, agency or entity having jurisdiction or supervision over a government building or university/college classroom building shall not allow smoking in the government or university/college classroom building, except in designated smoking areas as authorized in subsection (2) of this section, and shall use reasonable efforts to prevent smoking in such building, including, but not limited to, the following:

(a) Posting appropriate signs informing employees, invitees, guests and other persons that smoking is prohibited in the building.

(b) Securing the removal of persons who smoke in the building.



§ 29-5-163 - Section 29-5-161 not to be construed to permit smoking where otherwise restricted or to prohibit adoption of certain ordinances

Section 29-5-161 shall not be interpreted or construed to permit smoking where it is otherwise restricted by other applicable laws or to prohibit any municipality or county from adopting additional ordinances with regard to the use of smoking in public places.









Chapter 7 - MINERAL LEASES OF STATE LANDS

§ 29-7-1 - Transfer of duties and responsibilities of mineral lease commission to Major Economic Impact Authority.

(1) The Mississippi Major Economic Impact Authority shall be the mineral lease commission, and shall exercise the duties and responsibilities of the mineral lease commission under the provisions of Section 29-7-1 et seq.

(2) The words "mineral lease commission," whenever they may appear in the laws of the State of Mississippi, shall be construed to mean the Mississippi Major Economic Impact Authority.

(3) The term "commission" means the Mississippi Major Economic Impact Authority.



§ 29-7-3 - Lease of state lands for minerals; exploration or testing permits; mineral royalties; Gulf and Wildlife Protection Fund; authority to lease; restrictions on offshore drilling

There shall be no development or extraction of oil, gas, or other minerals from state-owned lands by any private party without first obtaining a mineral lease therefor from the commission. The commission is hereby authorized and empowered, for and on behalf of the state, to lease any and all of the state land now owned (including that submerged or whereover the tide may ebb and flow) or hereafter acquired, to some reputable person, association, or company for oil and/or gas and/or other minerals in and under and which may be produced therefrom, excepting, however, sixteenth section school land, lieu lands, and such forfeited tax land and property the title to which is subject to any lawful redemption, for such consideration and upon such terms and conditions as the commission deems just and proper. No mineral lease of offshore lands shall allow offshore drilling operations north of the coastal barrier islands, except in Blocks 40, 41, 42, 43, 63, 64 and 66 through 98, inclusive. Further, surface offshore drilling operations will not be allowed within one (1) mile of Cat Island. The commission may only offer for lease the state-owned lands in Blocks 40, 41, 42, 43, 63, 64 and 66 through 98, inclusive, as shown on the Mississippi Department of Environmental Quality Bureau of Geology Plat of Lease Blocks (Open File Report 151) on terms and conditions and for a length of time as determined by the commission. The commission may not lease any lands or submerged lands off the Mississippi Gulf Coast that have been leased by the Department of Marine Resources before January 1, 2004, for any public or private oyster reef lease or any lands or submerged lands within one (1) mile of that lease for the purposes of drilling offshore for oil, gas and other minerals.

Consistent with the conservation policies of this state under Section 53-1-1 et seq., the commission may offer for public bid any tracts or blocks of state-owned lands not currently under lease, which have been identified to the commission as having development potential for oil or natural gas, not less than once a year. Upon consultation with the Office of Geology in the Mississippi Department of Environmental Quality, the Secretary of State and any other state agency as the commission deems appropriate, the commission shall promulgate rules and regulations consistent with this chapter governing all aspects of the process of leasing state lands within its jurisdiction for mineral development, including the setting of all terms of the lease form to be used for leasing state-owned lands, any necessary fees, public bidding process, delay rental payments, shut-in royalty payments, and such other provisions as may be required. The Attorney General shall review the lease form adopted by the commission for legal sufficiency.

There shall not be conducted any seismographic or other mineral exploration or testing activities on any state-owned lands within the mineral leasing jurisdiction of the commission without first obtaining a permit therefor from the commission. Upon consultation with the Office of Geology in the Mississippi Department of Environmental Quality, the Secretary of State and any other state agency as the commission deems appropriate, the commission shall promulgate rules and regulations governing all aspects of seismographic or other mineral exploration activity on state lands within its jurisdiction, including the establishing of fees and issuance of permits for the conduct of such mineral exploration activities. The Attorney General shall review the permit form adopted by the commission for legal sufficiency. Provided, however, that persons obtaining permits from the commission for seismographic or other mineral exploration or testing activities on state-owned wildlife management areas, lakes and fish hatcheries, shall be subject to rules and regulations promulgated therefor by the Mississippi Commission on Wildlife, Fisheries and Parks which shall also receive all permit fees for such testing on said lands. In addition, persons obtaining permits from the commission for seismographic or other mineral exploration or testing activities on state-owned marine waters shall be subject to rules and regulations promulgated therefor by the Mississippi Department of Marine Resources which shall also receive all permit fees for such testing on those waters.

Further, provided that each permit within the Mississippi Sound or tidelands shall be reviewed by the Mississippi Commission on Marine Resources and such special conditions as it may specify will be included in the permit. Information or data obtained in any mineral exploration activity on any and all state lands shall be disclosed to the state through the commission, upon demand. Such information or data shall be treated as confidential for a period of ten (10) years from the date of receipt thereof and shall not be disclosed to the public or to any firm, individual or agency other than officials or authorized employees of this state. Any person who makes unauthorized disclosure of such confidential information or data shall be guilty of a misdemeanor, and upon conviction thereof, be fined not more than Five Thousand Dollars ($ 5,000.00) or imprisoned in the county jail not more than one (1) year, or both.

Whenever any such land or property is leased for oil and gas and/or other minerals, such lease contract shall provide for a lease royalty to the state of at least three-sixteenths (3/16) of such oil and gas or other minerals, same to be paid in the manner prescribed by the commission. Of the monies received in connection with the execution of such leases, five-tenths of one percent (5/10 of 1%) shall be retained in a special fund to be appropriated by the Legislature, One Hundred Thousand Dollars ($ 100,000.00) of which amount to be used by the commission for the administration of the leasing and permitting under this section, and the remainder of such amount shall be deposited into the Education Trust Fund, created in Section 206A, Mississippi Constitution of 1890; and two percent (2%) shall be paid into a special fund to be designated as the "Gulf and Wildlife Protection Fund," to be appropriated by the Legislature, one-half ( 1/2) thereof to be apportioned as follows: an amount which shall not exceed One Million Dollars ($ 1,000,000.00) shall be used by the Mississippi Department of Wildlife, Fisheries and Parks and the Mississippi Department of Marine Resources solely for the purpose of cleanup, remedial or abatement actions involving pollution as a result of the exploration or production of oil or gas, and any amount in excess of such One Million Dollars ($ 1,000,000.00) shall be deposited into the Education Trust Fund, created in Section 206A, Mississippi Constitution of 1890. The remaining one-half ( 1/2) of such Gulf and Wildlife Protection Fund to be apportioned as follows: an amount which shall not exceed One Million Dollars ($ 1,000,000.00) shall be used by the Mississippi Commission on Wildlife, Fisheries and Parks and the Mississippi Department of Marine Resources for use first in the prudent management, preservation, protection and conservation of existing waters, lands and wildlife of this state and then, provided such purposes are accomplished, for the acquisition of additional waters and lands and any amount in excess of such One Million Dollars ($ 1,000,000.00) shall be deposited into the Education Trust Fund, created in Section 206A, Mississippi Constitution of 1890. However, in the event that the Legislature is not in session to appropriate funds from the Gulf and Wildlife Protection Fund for the purpose of cleanup, remedial or abatement actions involving pollution as a result of the exploration or production of oil or gas, then the Mississippi Department of Wildlife, Fisheries and Parks and the Mississippi Department of Marine Resources may make expenditures from this special fund account solely for said purpose. The commission may lease the submerged beds for sand and gravel on such a basis as it may deem proper, but where the waters lie between this state and an adjoining state, there must be a cash realization to this state, including taxes paid for such sand and gravel, equal to that being had by such adjoining state, in all cases the requisite consents therefor being lawfully obtained from the United States.

The Department of Environmental Quality is authorized to employ competent engineering personnel to survey the territorial waters of this state in the Mississippi Sound and the Gulf of Mexico and to prepare a map or plat of such territorial waters, divided into blocks of not more than six thousand (6,000) acres each with coordinates and reference points based upon longitude and latitude surveys. The commission is authorized to adopt such survey, plat or map for leasing of such submerged lands for mineral development; and such leases may, after the adoption of such plat or map, be made by reference to the map or plat, which shall be on permanent file with the commission and a copy thereof on file in the Office of the State Oil and Gas Board.



§ 29-7-5 - Drilling contracts

When any state land mentioned in this chapter is known to be within a well defined proven oil and/or gas field, is subject to waste or dissipation, has not been heretofore leased or under contract, is so situated that the production of such oil and/or gas is needed and useful to the state for any of its buildings and/or institutions and can be profitably used because any such state-owned building or institution is situated thereon or in the immediate vicinity thereof, or when the state needs to drill any well or wells to protect its mineral resources, the said commission is authorized and empowered, in its discretion, to make contracts within the limit of appropriations made for such purposes; said contracts to be let, in the manner now provided by law for letting public contracts, for drilling a well or wells on such land or lands mentioned in this section for oil and/or gas, completing the said well or wells as a producer of oil and/or gas, and connecting any such well or wells to any such state-owned property or institution for use of the production therefrom for fuel or other purposes.

The commission is hereby further authorized and empowered in its discretion to proceed to drill under its own direction such well or wells on such state land as it may deem advisable, and to employ such drillers and employees as will be necessary in carrying on such operations; and said commission is further authorized in its discretion to purchase, lease, or hire any machinery, tools, and other equipment necessary for drilling such well or wells, to be paid for by the commission out of any funds appropriated by the legislature for the purpose of carrying out the provisions of this chapter. The said commission may, in its discretion, sell or contract the sale of any surplus oil and/or gas not needed by any state building or institution produced from any such well or wells, or may exchange or dispose of any of same by reciprocal agreement in order to serve any distant state-owned institution, but any oil, gas and/or other mineral so disposed of shall not be so disposed of at any amount or value less than the market price thereof.

Said commission shall determine in all cases whether it would be to the best interest of the state to dispose of said resources by lease or proceed by contract to drill to the actual exploration and exploitation of said resources by the state itself, and shall be governed entirely by a consideration of the best interest of the state.



§ 29-7-7 - Pipe lines

The state mineral lease commission is authorized and empowered to contract for the construction and/or laying and operation of a suitable state-owned pipe line or lines for the transportation of any state-owned natural gas and/or oil for use by the state-owned buildings and/or institutions as fuel or other purposes, whenever said commission shall determine that the same will be for the best interest of the state and/or any of its buildings or institutions. Said commission shall construct and lay any such state-owned pipe line mentioned in this section where practicable in, under, and along any street, alley, sidewalk, road, or other public property, and where necessary may exercise the right of eminent domain for sufficient right of way and/or easement in, under, and along private property in the manner provided by law for the exercise of the right of eminent domain by the state in other cases.



§ 29-7-9 - Record

The state mineral lease commission shall keep a well-bound book for the purpose of keeping the minutes of all its proceedings, contracts, papers, and records, all of which shall be printed or written therein in full, and shall keep a permanent file in such place and manner containing all original contracts and/or leases as shall be designated by the commission.



§ 29-7-13 - Proceeds of leases

All sums of money realized and/or received from the sale of any and all oil or gas or other minerals, lease contract, rentals, royalties, or otherwise, contemplated by this chapter, shall be immediately deposited in the general fund of the state treasury.



§ 29-7-14 - Proceeds from leases of sixteenth section school lands or lieu lands located in area defined as coastal wetlands

That the state mineral lease commission is hereby authorized to pay to the proper local taxing district in which are located sixteenth section school lands or lieu lands that fall within the definition of coastal wetlands, that portion of funds received from leases entered into or royalties received from the exploring or exploiting of oil, gas or other minerals on such lands. Such monies shall be paid to the local taxing district entitled to such funds under the law and used for school purposes.



§ 29-7-17 - Civil and criminal penalties to enforce Section 29-7-3

(1) Any person found by the commission to be violating any of the provisions of Section 29-7-3, or any rule or regulation or written order of the commission in pursuance thereof, or any condition or limitation of a permit shall be subject to a civil penalty of not more than Ten Thousand Dollars ($ 10,000.00) for each violation, such penalty to be assessed and levied by the commission after a hearing as hereinafter provided. Each day upon which a violation occurs shall be deemed a separate and additional violation. Appeals from the imposition of a civil penalty may be taken to the appropriate chancery court in the same manner as appeals from the orders of the commission. If the appellant desires to stay the execution of a civil penalty assessed by the commission, he shall give bond with sufficient resident sureties of one or more guaranty or surety companies authorized to do business in this state, payable to the State of Mississippi, in an amount equal to double the amount of any civil penalty assessed by the commission, as to which the stay of execution is desired, on the condition that if the judgment shall be affirmed the appellant shall pay all costs of the assessment entered against him.

(2) In lieu of, or in addition to, the penalty provided in subsection (1) of this section, the commission shall have power to institute and maintain in the name of the state any and all proceedings necessary or appropriate to enforce the provisions of Section 29-7-3, rules and regulations promulgated, and orders and permits made and issued thereunder, in the appropriate circuit, chancery, county or justice court of the county in which venue may lie. The commission may obtain mandatory or prohibitory injunctive relief, either temporary or permanent, and it shall not be necessary in such cases that the state plead or prove: (i) that irreparable damage would result if the injunction did not issue; (ii) that there is no adequate remedy at law; or (iii) that a written complaint or commission order has first been issued for the alleged violation.

(3) Any person who violates any of the provisions of, or fails to perform any duty imposed by, Section 29-7-3 or any rule or regulation issued hereunder, or who violates any order or determination of the commission promulgated pursuant to such section, and causes the death of fish, shellfish, or other wildlife shall be liable, in addition to the penalties provided in subsections (1), (2), (4) and (5) of this section, to pay to the state an additional amount equal to the sum of money reasonably necessary to restock such waters or replenish such wildlife as determined by the commission after consultation with the Mississippi Commission on Wildlife, Fisheries and Parks and the Mississippi Department of Marine Resources. Such amount may be recovered by the commission on behalf of the state in a civil action brought in the appropriate county or circuit court of the county in which venue may lie.

(4) Any person who, through misadventure, happenstance or otherwise causes damage to or destruction of state-owned lands or structures or other property thereon necessitating remedial or cleanup action shall be liable for the cost of such remedial or cleanup action and the commission may recover the cost of same by a civil action brought in the circuit court of the county in which venue may lie. This penalty may be recovered in lieu of or in addition to the penalties provided in subsections (1), (2), (3) and (5) of this section.

(5) It shall be unlawful for any person to conduct unauthorized mineral exploration, development, or extraction activity or to violate the provisions of Section 29-7-3 or the rules and regulations of the commission which relate to mineral exploration, development, or extraction activity and, upon conviction thereof, such person shall be guilty of a misdemeanor, and fined not less than Five Hundred Dollars ($ 500.00) nor more than Five Thousand Dollars ($ 5,000.00) for each offense. Each day on which such violation occurs or continues shall constitute a separate offense.

(6) In lieu of or in addition to the penalties prescribed hereinabove, any person convicted by a court of law or found guilty by the commission of unlawful mineral extraction activity on state-owned lands shall repay to the state the fair market value of the minerals unlawfully extracted.

(7) Proceedings before the commission on civil violations prescribed hereinabove shall be conducted in the manner set forth in this chapter.



§ 29-7-19 - Hearings

(1) The hearings, as provided under Section 29-7-21(1), may be conducted by the commission itself at a regular or special meeting of the commission, or the commission may designate a hearing officer, who may conduct such hearings in the name of the commission at any time and place as conditions and circumstances may warrant. The hearing officer shall have the record prepared of any hearing that he has conducted for the commission. The record shall be submitted to the commission along with that hearing officer's findings of fact and recommended decision. Upon receipt and review of the record of the hearing and the hearing officer's findings of fact and recommended decision, the commission shall render its decision in the matter. The decision shall become final after it is entered on the minutes and shall be considered the final administrative agency decision on the matter. The decision may be appealed under Section 29-7-21(2).

(2) All hearings before the commission shall be recorded either by a court reporter, tape or mechanical recorders and subject to transcription upon order of the commission or any interested party, but if the request for transcription originates with an interested party, that party shall pay the cost thereof.



§ 29-7-21 - Appeals

(1) Any person or interested party aggrieved by any final rule, regulation, permit or order of the commission may file a petition with the commission within thirty (30) days after the final rule, regulation, permit or order is entered on the minutes. The petition shall set forth the grounds and reasons for the complaint and request a hearing of the matter involved. However, there shall be no hearing on the same subject matter that has previously been held before the commission or its designated hearing officer. The commission shall fix the time and place of the hearing and notify the petitioners thereof. In pending matters, the commission shall have the same powers as to subpoenaing witnesses, administering oaths, examining witnesses under oath and conducting the hearing, as is now vested by law in the Mississippi Public Service Commission, as to hearings before it, with the additional power that the executive director may issue all subpoenas, both at the instance of the petitioner and of the commission. At the hearings the petitioner, and any other interested party, may offer exhibits, present witnesses, and otherwise submit evidence, as the commission deems appropriate. After the hearing, the commission's decision shall be deemed the final administrative agency decision on the matter.

(2) Any interested person aggrieved by any final rule, regulation, permit or order of the commission issued under this section, regardless of the amount involved, may appeal to the Chancery Court of the First Judicial District of Hinds County, Mississippi, which shall be taken and perfected as hereinafter provided, within thirty (30) days from the date that the final rule, regulation or order is filed for record in the office of the commission. The chancery court may affirm the rule, regulation, permit, or order, or reverse the same for further proceedings as the court may require. All appeals shall be on the record, taken and perfected, heard and determined either in termtime or in vacation, including a transcript of pleadings and testimony, both oral and documentary, filed and heard before the commission, and the appeal shall be heard and disposed of promptly by the court as a preference cause. In perfecting any appeal provided by this section, the provisions of law respecting notice to the reporter and the allowance of bills of exception, now or hereafter in force respecting appeals from the chancery court to the Supreme Court, shall be applicable. However, the reporter shall transcribe his notes and file the transcript of the record with the board within thirty (30) days after approval of the appeal bond.

(3) Upon the filing with the commission of a petition for appeal to the Hinds County Chancery Court, it shall be the duty of the commission, as promptly as possible and within sixty (60) days after approval of the appeal bond, if required, to file with the clerk of the chancery court to which the appeal is taken, a copy of the petition for appeal and of the rule, regulation, permit or order appealed from, and the original and one (1) copy of the transcript of the record of proceedings in evidence before the commission. After the filing of the petition, the appeal shall be perfected by the filing with the clerk of the chancery court to which the appeal is taken of bond in the sum of Five Hundred Dollars ($ 500.00) with two (2) sureties or with a surety company qualified to do business in Mississippi as the surety, conditioned to pay the cost of the appeal; the bond to be approved by any member of the commission, or by the clerk of the court to which the appeal is taken. The perfection of an appeal shall not stay or suspend the operation of any rule, regulation, permit or order of the board, but the judge of the chancery court to which the appeal is taken may award a writ of supersedeas to any rule, regulation, permit or order of the commission after five (5) days' notice to the commission and after hearing. Any order or judgment staying the operation of any rule, regulation, permit or order of the commission shall contain a specific finding, based upon evidence submitted to the chancery judge and identified by reference thereto, that great or irreparable damage would result to the appellant if he is denied relief, and the stay shall not become effective until a supersedeas bond shall have been executed and filed with and approved by the clerk of the court or the chancery judge, payable to the state. The supersedeas bond shall be in an amount fixed by the chancery judge to protect the lessee or permittee from loss or damage from the stay and conditioned as the chancery judge may direct in the order granting the supersedeas. If the appeal is of a commission order concerning the lease of state lands for minerals, that appeal shall be given priority over other matters pending in the chancery court. If the appeal is of a commission permit, that appeal shall be given priority over other matters pending in chancery court.






Chapter 9 - INVENTORIES OF STATE PROPERTY

§ 29-9-1 - Inventories to be made by heads of state agencies

The state auditor of public accounts shall require the heads of all state agencies to make an inventory of all lands, buildings, equipment, furniture, and other personal property owned by or under the control of the respective agencies, except highway rights of way owned or acquired by the Mississippi state highway commission. The inventories shall be made on forms to be prescribed and furnished by said state auditor. Agencies, including the legislature, which have on file proper inventories on August 8, 1968, shall not be required to make new inventories, but the remaining provisions of this chapter respecting inventories shall be applicable thereto.



§ 29-9-3 - Content

The inventories herein required shall show the name, description, serial number, purchase or construction date, and the cost or purchase price of each article or piece of property, and any further information which the state auditor may require. A number shall be securely attached to each piece of furniture, equipment, or other property designated by the auditor not having a serial number, and the number shall be used in inventories as a serial number. Estimates may be used for purchase prices and dates on items purchased prior to January, 1946, provided records of same are not available.



§ 29-9-5 - Execution and certification

Each inventory shall be executed in duplicate, the copy shall be retained by the maker for his files, and the original shall be delivered to the state auditor of public accounts. The original shall be certified by the heads of the respective institutions, departments, commissions, and agencies, or a responsible bonded property officer designated by him.



§ 29-9-7 - Master inventory compiled

The auditor of public accounts shall compile or cause to be compiled from the inventories thus submitted to him one master inventory for the state as a whole, which shall be available for inspection to all state officials and newly elected or appointed officials who are about to take office.



§ 29-9-9 - Disposal of obsolete or unnecessary property

(1) Whenever any vehicle, equipment, office furniture, office fixture or any other personal property which has been acquired or is owned by any institution, department or agency of the State of Mississippi becomes obsolete or is no longer needed or required for the use of such institution, department or agency, the same may be: (a) sold for cash, transferred, traded or exchanged for other property, furniture, equipment, fixture or vehicle needed by said institution, department or agency after having first obtained the written approval of the Governor's Office of General Services and the State Auditor or approval by the Legislative Budget Office if utilized under the jurisdiction of the Legislature; or (b) donated to any institution, department or agency of the State of Mississippi, or any political subdivision or local governing authority of the state. The singular shall include the plural. Transfers, trades, exchanges or donations made pursuant to this subsection may be made to any political subdivision or local governing authority of the State of Mississippi.

(2) The proceeds of all cash sales made, as authorized in this section, shall be paid over into the support and maintenance or contingent fund of the institution, department or agency as it deems best.

(3) The head of each state institution, department or agency shall be responsible and liable personally and on his official bond, in the amount of the value shown on the state inventory, for the disposal of any property contrary to the provisions of this section.

(4) The Office of General Services, on the approval of the Public Procurement Review Board, is hereby authorized and empowered to make reasonable rules and regulations and to require such information as may be necessary to carry out the purpose and provisions of this section.

(5) Any violation of the provisions hereof by any elected head of any institution, department, commission or agency of the State of Mississippi, or any appointee or employee of any institution, department, agency or commission coming under the provisions of this section, shall constitute a misdemeanor and, upon conviction therefor, shall be punished by a fine of not exceeding One Thousand Dollars ($ 1,000.00) in addition to personal and official liability, as hereinabove provided.

(6) The disposal of any unneeded personal property at the project described in Section 57-75-5(f)(vi), may be made in accordance with the provisions of the Mississippi Major Economic Impact Act by the Mississippi Major Economic Impact Authority, under such rules and regulations as may be adopted by such authority.

(7) The disposal of any alternative housing units purchased through the Mississippi Alternative Housing Pilot Program may be made by the Mississippi Emergency Management Agency as required by federal law to be in compliance with regulations of the federal articles of agreement and its awarded conditions, and upon approval of the Public Procurement Review Board.



§ 29-9-11 - Report of additions and deletions

On or before the fifteenth day of each month, the heads of all state agencies shall add to their inventory or inventories the items purchased or otherwise acquired during the last preceding month in the same manner as set forth in the original inventory, and indicate items that have been disposed of and that should be deleted therefrom, showing how and where disposals were made. Should there be no change in the inventory, a report shall be filed so indicating. This additional list and items to be deleted shall be submitted to the auditor of public accounts, to be used to add to or delete from the inventory or inventories in his office.



§ 29-9-13 - Physical audit

Representatives of the State Auditor's office under the direction of the State Auditor, in making regular audits of the different state agencies, shall make a check or physical audit of the actual items or properties shown on their inventories and related records. Each state agency, the Secretary of the Senate, and the Clerk of the House of Representatives, when requested to do so, shall furnish a competent person or persons to assist in this check or physical audit. The auditor shall keep his records current at all times and shall report to the agency concerned and the general status of the inventory involved, on the completion of each audit.



§ 29-9-15 - Rules and regulations

The auditor of public accounts, on approval of the attorney general, is hereby authorized and empowered to make reasonable rules and regulations and to require such additional information as may be necessary to carry out the provisions and purposes of the inventory requirements of this chapter.



§ 29-9-17 - Liability for failure to make inventory; recovery of value of missing items

(1) If any officer or employee of any state agency shall refuse or fail to make any inventory or supplemental inventory thereto as required herein, or to do so in the manner prescribed by the State Auditor, the State Auditor shall proceed to make, or cause to be made, the inventory or supplemental inventory; and the expense thereof shall be personally borne by said officer or employee, and he shall be responsible on his official bond for the payment of the expense.

(2) In the event that an examination conducted pursuant to Section 29-9-13 finds items that are included on an agency's inventory which are missing and otherwise unaccounted for, the State Auditor has the authority to proceed under the provisions of Section 7-7-211 to recover the value of the missing items. The demand shall be made against the head of the agency, the agency's property officer and/or the appropriate officer or employee, if identified.



§ 29-9-21 - Complete and current records and reports

It is the purpose of this chapter to provide for more accurate, detailed, and readily available inventory information on all state property, said records to be maintained on machine equipment in the office of the auditor of public accounts. In carrying out the purpose hereof, it shall be the duty of the auditor to maintain his records complete and current and make such reports to the governor and the legislature whenever required, or when the said auditor, in his discretion, finds it necessary to make other and additional reports.






Chapter 11 - ENERGY CONSERVATION IN PUBLIC BUILDINGS [REPEALED]



Chapter 13 - FLOOD INSURANCE FOR STATE-OWNED BUILDINGS

§ 29-13-1 - Purchase of business property insurance and business personal property insurance on all state-owned buildings and contents thereof; participation in National Flood Insurance Program

(1) The Department of Finance and Administration ("department") shall purchase and maintain business property insurance and business personal property insurance on all state-owned buildings and/or contents as required by federal law and regulations of the Federal Emergency Management Agency (FEMA) as is necessary for receiving public assistance or reimbursement for repair, reconstruction, replacement or other damage to those buildings and/or contents caused by the Hurricane Katrina Disaster of 2005 or subsequent disasters. The department is authorized to expend funds from any available source for the purpose of obtaining and maintaining that property insurance. The department is authorized to enter into agreements with other state agencies, local school districts, community/junior college districts, state institutions of higher learning and community hospitals to pool their liabilities to participate in a group business property and/or business personal property insurance program, subject to uniform rules and regulations as may be adopted by the Department of Finance and Administration.

(2) The Department of Finance and Administration is required to purchase and maintain flood insurance under the National Flood Insurance Program (42 USCS, Section 4001 et seq.) as required by federal law on state-owned buildings and/or contents. To meet the requirements of participation in such program, the department is further required to adopt floodplain management criteria and procedures in accordance with the rules and regulations of 24 CFR, Chapter X, Subchapter B (National Flood Insurance Program), established by the United States Department of Housing and Urban Development pursuant to the National Flood Insurance Act of 1968 (Public Law 90-448) as amended and by the Flood Disaster Protection Act of 1973 (Public Law 93-234) as amended, and any supplemental changes to such rules and regulations. The department shall adopt the floodplain management criteria set forth in 24 CFR, Chapter X, Section 1910.3, on an emergency basis immediately upon passage of this chapter and until such time as final regulations and criteria are developed by the department. Final regulations, criteria and procedures shall be implemented by the department within ninety (90) days after passage of this chapter. Such criteria and procedures shall apply to any new construction or substantial improvement of state-owned buildings and other state-owned development located in floodplain areas as identified in conjunction with the National Flood Insurance Program. The department shall enforce the floodplain management criteria and procedures adopted by the department pursuant to this section.

(3) No state agency shall be authorized to expend any state, federal or special funds for the construction, renovation, repair or placement of any structure in a designated floodplain, floodway or coastal high hazard area, or to allow for the construction, renovation, repair or placement of any privately owned structure onto state-owned land in a designated floodplain, floodway or coastal high hazard area unless such agency has previously obtained the necessary permits required by the Department of Finance and Administration to comply with the regulations of the Federal Emergency Management Agency (FEMA), National Flood Insurance Program and the state's floodplain management regulations.



§ 29-13-3 - Filing claims; expenditures

The Department of Finance and Administration shall file any claims for damages covered under the Hurricane Katrina Disaster of 2005 or subsequent flood insurance policies purchased pursuant to Section 29-13-1. The proceeds of any such claim for damage to a state-owned building shall be paid to the Department of Finance and Administration and the State of Mississippi, which is authorized to expend such proceeds to repair or replace such damaged building.



§ 29-13-5 - Inventory of state-owned buildings in flood plain areas

The Department of Finance and Administration shall compile an inventory of all state-owned buildings in any area of the state affected by the Hurricane Katrina Disaster of 2005 or any floodplain areas and any necessary data concerning such buildings. Each agency, board, commission, department and institution of the state shall cooperate in the preparation of the inventory and shall submit any information required by the department in a timely manner which will allow the inventory to be finalized and presented to the appropriate federal and state agencies. Such information shall include the specific location and, where available, the elevation of all state-owned buildings under the jurisdiction of the agency, board, commission, department or institution in any hurricane hazard or floodplain areas.






Chapter 15 - PUBLIC TRUST TIDELANDS

§ 29-15-1 - Definitions

(a) "Commission" means the Mississippi Commission on Marine Resources.

(b) "Local tidal datum" means the datum established for a specific tide station through the use of tidal observations made at that station.

(c) "Mean high water" means the arithmetic mean of all the high waters occurring in a particular nineteen-year tidal epoch period; or for a shorter period of time after corrections are applied to the short term observations to reduce these values to the equivalent nineteen-year value.

(d) "Mean high water line" means the intersection of the tidal datum plane of mean high water with the shore.

(e) "Mean high water survey" means a survey of the intersection of the shoreline with the tidal datum plane of mean high water using local tidal datums and surveying methodologies approved by the commission. Methodologies shall include but not be limited to the "staking method," "the topographic method" and "tide coordinated aerial photography."

(f) "National map accuracy standards" means a set of guidelines published by the Office of Management and Budget of the United States to which maps produced by the United States government adhere.

(g) "Submerged lands" means lands which remain covered by waters, where the tides ebb and flow, at ordinary low tides.

(h) "Tidelands" means those lands which are daily covered and uncovered by water by the action of the tides, up to the mean line of the ordinary high tides.



§ 29-15-3 - Declaration of public policy and purpose

(1) It is declared to be the public policy of this state to favor the preservation of the natural state of the public trust tidelands and their ecosystems and to prevent the despoliation and destruction of them, except where a specific alteration of specific public trust tidelands would serve a higher public interest in compliance with the public purposes of the public trust in which such tidelands are held.

(2) It is hereby declared to be a higher public purpose of this state and the public tidelands trust to resolve the uncertainty and disputes which have arisen as to the location of the boundary between the state's public trust tidelands and the upland property and to confirm the mean high water boundary line as determined by the Mississippi Supreme Court, the laws of this state and this chapter.



§ 29-15-5 - Tidelands and submerged lands held in public trust; rights of littoral and riparian property owners

(1) Tidelands and submerged lands are held by the state in trust for use of all the people, and are so held in their character as the beds and shores of the sea and its tidally affected arms and tributaries for the purposes defined by common law and statutory law. Littoral and riparian property owners have common law and statutory rights under the Coastal Wetlands Protection Law which extend into the waters and beyond the low tide line, and the state's responsibilities as trustee extends to such owners as well as to the other members of the public.

(2) Residential property owners shall not be required to obtain a tidelands lease for exercising their common law and statutory littoral and riparian rights.



§ 29-15-7 - Map of public trust tidelands; boundary challenges

(1) The Secretary of State, in cooperation with other state agencies, shall prepare a Preliminary Map of Public Trust Tidelands. The preliminary map shall depict the boundary as the current mean high water line where shoreline is undeveloped and in developed areas or where there have been encroachments, such maps shall depict the boundary as the determinable mean high water line nearest the effective date of the Coastal Wetlands Protection Act.

(2) The state recognizes that the boundary of the public trust tidelands is ambulatory and that the natural inland expansion of tide waters over land not previously subject to the ebb and flow of the tide increases the land subject to the public trust, while natural accretion, the gradual and imperceptible accumulation of land by natural causes, and natural reliction, the increase of land by permanent withdrawal or retrocession of tidal waters by natural causes, diminish the land subject to the public trust and increase the property owned by the contiguous upland owner. Likewise, the state recognizes the common law doctrine as it pertains to such tidelands, submerged lands and riparian and littoral rights and declares such to be the law of this state.

(3) The preliminary map shall be transmitted to each of the chancery clerks of the coastal counties, and each chancery clerk shall post such map in a public place in his office. The Secretary of State shall also cause to be published in a newspaper of general circulation within each coastal county a notice announcing that a copy of the Preliminary Map of Public Trust Tidelands is available for public inspection at the office of the chancery clerk of that county, and shall post a similar notice in at least three (3) public places in each coastal county in this state. The preliminary map shall also be open to public inspection at the office of the Secretary of State.

(4) The Secretary of State shall allow sixty (60) days after publication of the preliminary map for submission of comments and/or additional documentation and may, at his discretion, revise the map accordingly. Within twenty (20) days of the completion of the period for submission of comments, the Secretary of State shall have incorporated any revisions to the Preliminary Map of Public Trust Tidelands and certify its final adoption. The certified map as finally adopted shall be published as provided hereinabove. The final certified map shall be duly recorded in the land records of the chancery clerks office in Hancock, Harrison and Jackson Counties. Upon recordation, the certified map shall be final to those properties not subject to the trust. The Secretary of State shall issue to all consenting property owners a certificate stating that the described property does not lie within the boundary of the public trust tidelands and is not subject to the trust. The Secretary of State shall duly file such certificates with the proper chancery clerks office for recordation. In addition, the certified map shall be placed in the Secretary of State's permanent register which shall be open to public inspection. Within one hundred twenty (120) days of final adoption of the certified map, the Secretary of State shall determine those property owners whose lands are subject of the public trust and are in violation of such trust. The Secretary of State shall notify all such owners by certified mail and shall include an explanation of the procedure available to the occupant to resolve any dispute with respect to this map. The notice shall also inform occupants that after three (3) years the boundary as set forth in the certified map shall become final unless the occupant has submitted a contrary claim to the office of the Secretary of State. Such property owner shall have six (6) months to negotiate and settle differences with the Secretary of State. The Secretary of State may allow extensions at his discretion. A boundary determination shall be final upon agreement of the Secretary of State and the owner and an instrument setting forth the boundary agreement shall be duly executed and recorded in the chancery court where the property is located. Any such boundary agreement shall be binding on the state and other parties thereto.

(5) If any dispute as to the location of the boundary of the public trust cannot be negotiated and settled between the affected property owners and the Secretary of State within six (6) months after notice by the state of its claim, either the state or a person claiming an interest in the property may apply to the chancery court of the county in which the property is located for a resolution of the dispute and a determination of the location of the boundary. All persons having an interest in the property subject to the dispute shall be made a party to such proceeding. In any such action, the state shall have the burden of proof by a preponderance of evidence that any such land is subject to the trust.

(6) Nothing in this section is intended to preclude any party from pursuing remedies otherwise available at law, including but not limited to those provided in Sections 11-17-1 et seq., except that if no action is taken by the occupant within three (3) years of receipt of notice as described above, the boundary as determined by the certified map shall become final.



§ 29-15-9 - Public Trust Tidelands Fund; distribution of funds derived from lease rentals of tidelands and submerged lands; disbursement of funds appropriated as separate line items in appropriation bill

(1) There is created in the State Treasury a special fund to be known as the "Public Trust Tidelands Fund." The fund shall be administered by the Secretary of State as trustee.

(2) Any funds derived from lease rentals of tidelands and submerged lands, except those funds derived from mineral leases, or funds previously specifically designated to be applied to other agencies, shall be transferred to the special fund. However, funds derived from lease rentals may be used to cover the administrative cost incurred by the Secretary of State. Any remaining funds derived from lease rentals shall be disbursed pro rata to the local taxing authorities for the replacement of lost ad valorem taxes, if any. Then, any remaining funds shall be disbursed to the commission for new and extra programs of tidelands management, such as conservation, reclamation, preservation, acquisition, education or the enhancement of public access to the public trust tidelands or public improvement projects as they relate to those lands.

(3) Any funds that are appropriated as separate line items in an appropriation bill for tideland programs or projects authorized under this section for political subdivisions or other agencies shall be disbursed as provided in this subsection.

(a) The Department of Marine Resources shall make progress payments in installments based on the work completed and material used in the performance of a tidelands project only after receiving written verification from the political subdivision or agency. The political subdivision or agency shall submit verification of the work completed or materials in such detail and form that the department may require.

(b) The Department of Marine Resources shall make funds available for the purpose of using such funds as a match or leverage for federal or other funds that are available for the designated tidelands project.



§ 29-15-10 - Public Trust Tidelands Assessments Fund; purpose of fund; distribution of funds derived from certain assessments on gaming licensees; disbursement of funds appropriated as separate line items in an appropriation bill

(1) There is created in the State Treasury a special fund to be known as the "Public Trust Tidelands Assessments Fund." The purpose of the fund is to ensure that monies derived from the public trust tidelands assessments shall be used for the benefit of preserving and protecting the tidelands and submerged lands found within the three (3) most southern counties of the state. One (1) specific purpose of the fund is to ensure that the annual payment made by the state for the purchase of Deer Island shall continue uninterrupted until the purchase transaction is completed. The fund shall be administered by the Secretary of State, as trustee. None of the funds that are in the special fund or that are required to be deposited into the special fund shall be transferred, diverted or in any other manner expended or used for any purpose other than those purposes specified in this section.

(2) (a) Any funds derived from assessments made pursuant to Section 29-1-107(4)(c) shall be deposited into the special fund.

(b) Funds paid pursuant to paragraph (a) of this subsection may be appropriated by the Legislature in an amount necessary to cover the administrative cost incurred by the Mississippi Commission on Marine Resources. Any remaining funds shall be disbursed by the commission for new and extra programs of tidelands management, such as conservation, reclamation, preservation, acquisition, education or the enhancement of public access to the public trust tidelands or public improvement projects as they relate to those lands.

(3) Any funds that are appropriated as separate line items in an appropriation bill for tideland programs or projects authorized under this section for political subdivisions or other agencies shall be disbursed as provided in this subsection.

(a) The Department of Marine Resources shall make progress payments in installments based on the work completed and material used in the performance of a tidelands project only after receiving written verification from the political subdivision or agency. The political subdivision or agency shall submit verification of the work completed or materials in such detail and form that the department may require.

(b) The Department of Marine Resources shall make funds available for the purpose of using such funds as a match or leverage for federal or other funds that are available for the designated tidelands project.



§ 29-15-11 - Lessee of tidelands or submerged lands responsible for tax levy on leasehold interest

Upon the proper authorized leasing of any state public trust tidelands, or submerged lands, the lessee shall be responsible for any county or municipal tax levy upon the leasehold interest.



§ 29-15-13 - Exemptions from any use or rental fees

All public projects of any federal, state or local governmental entity which serve a higher public purpose of promoting the conservation, reclamation, preservation of the tidelands and submerged lands, public use for fishing, recreation or navigation, or the enhancement of public access to such lands shall be exempt from any use or rental fees.



§ 29-15-15 - State public trust tidelands mapping program declared to be in public interest

The Legislature hereby declares that accurate maps of coastal areas are required for many public purposes, and a state public trust tidelands mapping program establishing uniform standards and procedures is declared to be in the public interest.



§ 29-15-17 - Commission to conduct boundary mapping program; additional powers of Commission

(1) After the preparation and publication of the certified preliminary map, as finally adopted and provided for in Section 29-15-7, the commission is authorized and directed to conduct a comprehensive program of public trust tidelands boundary mapping with the object of providing accurate surveys of such lands of the state.

(2) In addition to other such powers as may be specifically delegated to it, the commission is authorized to perform the following functions:

(a) To coordinate the efforts of all public and private agencies and organizations engaged in the making of tidal surveys and maps of the coastal areas of this state, with the object of avoiding unnecessary duplication and overlapping;

(b) To serve as a coordinating state agency for any program of tidal surveying and mapping conducted by the federal government;

(c) To assist any court, tribunal, administrative agency or political subdivision, and to make available to them information regarding tidal surveying and coastal boundary determinations;

(d) To contract with federal, state or local agencies or with private parties for the performance of any surveys, studies, investigations or mapping activities, for preparation and publication of the results thereof, or for other authorized functions relating to the objectives of this part;

(e) To develop permanent records of tidal surveys and maps of the state's coastal areas;

(f) To develop uniform specifications and regulations for tidal surveying and mapping coastal areas of the state;

(g) To collect and preserve appropriate survey data from coastal areas; and

(h) To act as a public repository for copies of coastal area maps and to establish a library of such maps and charts.



§ 29-15-19 - Maps to conform to minimal national map accuracy standards

All maps produced under this program shall conform at least to minimal national map accuracy standards.



§ 29-15-21 - Establishment of local tidal datums and determination of mean high and low water lines; standards

The establishment of local tidal datums and the determination of the location of the mean high water line or the mean low water line, whether by federal, state or local agencies or private parties, shall be made in accordance with the standards and procedures set forth in this chapter, and in accordance with supplementary regulations promulgated by the commission.



§ 29-15-23 - Establishment of local tidal datums and determination of mean high and low water lines; responsibility; methods

(1) The establishment of local tidal datums and the determination of the location of the mean high water line or the mean low water line shall be performed by qualified personnel licensed by the Board of Professional Land Surveyors or by representatives of the United States Government when approved by the commission.

(2) The location of the mean high water line or the mean low water line shall be determined by methods which are approved by the commission for the area concerned.






Chapter 17 - STATE AGENCY REPAIR AND RENOVATION

§ 29-17-4 - State Agency Repair and Renovation Fund

There is hereby created in the State Treasury a special fund to be designated as the "State Agency Repair and Renovation Fund" which shall consist of monies appropriated or otherwise made available therefor by the Legislature. Interest earned on monies in the special fund shall be deposited to the credit of such fund and money shall not lapse at the end of the fiscal year into the State General Fund. Money in the special fund shall be appropriated by the Legislature and allocated by the Bureau of Building, Grounds and Real Property Management, Department of Finance and Administration, for the repair, renovation and improvement of existing facilities owned by the State of Mississippi, except for those facilities under the control of the institutions of higher learning and those facilities owned by the community and junior colleges. Such repair, renovation and improvements shall include utility infrastructure projects; heating, ventilation and air conditioning systems; and the replacement of furniture and equipment owned by the State of Mississippi. However, the cost of such repair, renovation and improvement for any one project shall not exceed One Million Dollars ($ 1,000,000.00). For the purposes of this section, the term "furniture and equipment" shall be limited to the types of furniture and equipment items previously recorded in the agency's inventory.









Title 31 - PUBLIC BUSINESS, BONDS AND OBLIGATIONS

Chapter 1 - GENERAL PROVISIONS RELATIVE TO PUBLIC CONTRACTS

§ 31-1-1 - Contracts for printing, binding, etc

The responsibility for the making of contracts for printing, binding, engraving and lithographing is hereby vested in each state agency or office which requires such printing, binding, engraving and lithographing, including but not restricted to the Secretary of State, State Department of Education, State Tax Commission, Supreme Court, Department of Insurance, State Auditor, Public Service Commission, State Treasurer, State Fiscal Management Board, State Veterans Affairs Board, Attorney General, Department of Agriculture and Commerce, State Board of Pharmacy, State Board of Dental Examiners, State Law Library, State Board of Health, Mississippi Department of Corrections, State Educational Finance Commission, Department of Archives and History, Mississippi State Hospital and Board of Trustees of State Institutions of Higher Learning.

All contracts referred to herein shall be submitted to and approved by the State Fiscal Management Board prior to their execution, except that those contracts under the jurisdiction of the Legislature shall be submitted to and approved by the Legislative Budget Office.

All state agencies shall purchase all commodities required for their operation or for the proper fulfillment of their duties and functions in accordance with Chapter 7 of this title in order to coordinate and promote efficiency and economy in the purchase of such commodities for the state.



§ 31-1-3 - Duties vested in Secretary of State

Any other duties and powers heretofore vested in the former office of board of public contracts and not specifically transferred to a specific state agency or office or specifically repealed are transferred to and vested in the Secretary of State.



§ 31-1-5 - Kinds of paper to be used

The paper for printing the acts of the Legislature, journals, all pamphlets, department reports, messages, and the like shall be of good quality of a standard book paper of not less than fifty (50) pounds to the ream, and for bills, blanks, circulars, and the like to be of good bond of not less than sixteen (16) pounds to the ream.



§ 31-1-7 - Kinds of type to be used

The following kinds of type shall be used: The acts of the Legislature shall be set in eight- or ten-point type, solid or leaded, as the Secretary of State may direct; the journals of the Senate and the House shall be set in eight-point type, solid; the department reports, miscellaneous books, pamphlets, and Governor's messages, and the like shall be set in ten-point, eight-point and/or six-point, or other sizes of type, within the discretion of the Secretary of State. The matters of spacing between paragraphs, and of style and type of marginal or headnotes shall be within the discretion of the Secretary of State.



§ 31-1-9 - Binding

Two kinds of binding for books shall be used, to wit: full buckram, or stiff boards with buckram backs, unless otherwise specified and ordered by the Secretary of State.

A number of copies each of the acts and journals of the Legislature and department reports shall be bound in buckram, sufficient for the state and county libraries and colleges and for such other distribution as the law directs. The exact number of copies of each of the foregoing to be thus bound is left within the discretion of the Secretary of State.

All the remaining copies of the acts and journals shall be bound either in full buckram, or in stiff boards with buckram backs, as the Secretary of State may direct.

The messages of the Governor, reports of officers, boards and institutions, and all other pamphlets shall be in paper covers only, except as the Secretary of State, in his discretion, may direct.



§ 31-1-11 - Contents of page

The acts of the Legislature, the journals, department reports, pamphlets, and the like shall be set in type of the respective sizes as provided in Section 31-1-7 and in a style such as economy and good workmanship require, within the discretion and under the direction of the Secretary of State. The type size of the pages of the acts, journals and department reports shall be twenty-six (26) by forty-four (44) pica ems, with a trim size of six (6) by nine (9) inches. Pamphlets and books other than the acts, journals and reports shall be of the same or a more convenient size, within the discretion of the Secretary of State. Blank pages shall not be paid for, and in all cases where unnecessary spaces are left, the Secretary of State, in estimating the number of pages in a job, shall deduct a half page for every unnecessary space.



§ 31-1-13 - No extra charge for collating

No charge shall be made for counting, folding, stitching, collating, drying, pressing, or other like thing, but all such matter shall be considered as embraced in the printing or binding, as the case may be. The printer or binder, in all instances, is to be understood as obligated to furnish free of cost all paper and material used in the performance of his contract, and to receive and deliver all matter at the capitol.



§ 31-1-15 - Number to be printed

The acts of the Legislature shall be printed in two (2) volumes, one (1) volume containing the public or general acts of the Legislature and the other volume the local and private acts of the Legislature, but for use of state departments the two (2) volumes can be combined. The number of general or public acts of the Legislature, of the local and private acts of the Legislature, of the journals of the Senate and the House of Representatives, of the Governor's message, and of the reports of officers, boards, and institutions to be printed, severally and respectively, shall be left within the discretion of the Secretary of State; and the Secretary of State may sell at a price, approximately the cost of publication, such copies of the laws and journals as may not be needed in the distribution, now or hereinafter required, and for the use of the Legislature and officers of the state.

The Secretary of State is authorized to dispose of all copies of the laws and journals after having kept same and failed to sell same as is provided by law at the expiration of a period of three (3) years from the date of publication. However, the Secretary of State shall keep a minimum of five (5) copies of each such publication on file in his office.



§ 31-1-17 - Printing schedule

The Secretary of State shall furnish to the contractor for printing all of the acts of the Legislature within thirty (30) days after the adjournment thereof. The contractor, within ninety (90) days thereafter, shall print, with the index, and bind all copies of the acts as required by the Secretary of State and deliver same to the said secretary, who may extend the time of the contractor, if necessary.

Within six (6) months after the adjournment of the Legislature, the journals of the two (2) houses shall be printed with the indexes, bound, and delivered to the Secretary of State, unless the time be extended by said Secretary of State.



§ 31-1-19 - Labeling

The acts of the Legislature shall be labeled "Laws of Mississippi" including the year of their passage, and the label shall indicate whether the laws are "general" or "local and private"; and if enacted at an extraordinary session, the label shall so indicate. The journals of the Legislature shall be labeled "House Journal-Mississippi," and "Senate Journal-Mississippi," respectively, and the year of the session shall be indicated thereon; and if for an extraordinary session, the label shall so indicate. The bound copies of the department reports shall be labeled "Department Reports, State of Mississippi," and the label shall disclose the year covered by the reports.

The department reports consist of the Governor's message and the annual reports of all offices, boards, commissions, agencies and institutions.



§ 31-1-21 - Contractor's accounts

All contractors shall specify each job of work charged for and attach to the account the receipt of the proper officer for the work. The accounts must be accompanied with one copy of each job, of the paper containing the matter charged for, and must state the number of ems or inches and all particulars.



§ 31-1-23 - Department to read proof

The department for which the work is done shall examine the proof sheets of all work executed under the provisions of this chapter, and see that they are correctly printed and that all such work is executed in a suitable manner and in accordance with the requirements of law.



§ 31-1-25 - Printing, binding, and stationery

(1) The purchase of all printing, binding and stationery is hereby defined as a commodity purchase, subject to the provisions of Sections 31-7-1 through 31-7-19, Mississippi Code of 1972.

(2) In the event the provisions of this section conflict with the provisions of any laws or parts of laws, the provisions of this section shall control.



§ 31-1-27 - Certain appraisal records exempt from requirement of public access

Appraisal information in the possession of a public body, as defined by paragraph (a) of Section 25-61-3, which concern the sale or purchase of real or personal property for public purposes prior to public announcement of the purchase or sale, where the release of such records would have a detrimental effect on such sale or purchase, shall be exempt from the provisions of the Mississippi Public Records Act of 1983.






Chapter 3 - STATE BOARD OF PUBLIC CONTRACTORS

§ 31-3-1 - Definitions

The following words, as used in this chapter, shall have the meanings specified below:

"Board": The State Board of Contractors created under this chapter.

"Contractor": Any person contracting or undertaking as prime contractor, subcontractor or sub-subcontractor of any tier to do any erection, building, construction, reconstruction, repair, maintenance or related work on any public or private project; however, "contractor" shall not include any owner of a dwelling or other structure to be constructed, altered, repaired or improved and not for sale, lease, public use or assembly, or any person duly permitted by the Mississippi State Oil and Gas Board, pursuant to Section 53-3-11, Mississippi Code of 1972, to conduct operations within the state, and acting pursuant to said permit. It is further provided that nothing herein shall apply to:

(a) Any contract or undertaking on a public project by a prime contractor, subcontractor or sub-subcontractor of any tier involving erection, building, construction, reconstruction, repair, maintenance or related work where such contract, subcontract or undertaking is less than Fifty Thousand Dollars ($ 50,000.00);

(b) Any contract or undertaking on a private project by a prime contractor, subcontractor or sub-subcontractor of any tier involving erection, building, construction, reconstruction, repair, maintenance or related work where such contract, subcontract or undertaking is less than Fifty Thousand Dollars ($ 50,000.00);

(c) Highway construction, highway bridges, overpasses and any other project incidental to the construction of highways which are designated as federal aid projects and in which federal funds are involved;

(d) A residential project to be occupied by fifty (50) or fewer families and not more than three (3) stories in height;

(e) A residential subdivision where the contractor is developing either single-family or multifamily lots;

(f) A new commercial construction project not exceeding seventy-five hundred (7500) square feet and not more than two (2) stories in height undertaken by an individual or entity licensed under the provisions of Section 73-59-1 et seq.;

(g) Erection of a microwave tower built for the purpose of telecommunication transmissions;

(h) Any contract or undertaking on a public project by a prime contractor, subcontractor or sub-subcontractor of any tier involving the construction, reconstruction, repair or maintenance of fire protection systems where such contract, subcontract or undertaking is less than Five Thousand Dollars ($ 5,000.00);

(i) Any contract or undertaking on a private project by a prime contractor, subcontractor or sub-subcontractor of any tier involving the construction, reconstruction, repair or maintenance of fire protection systems where such contract, subcontract or undertaking is less than Ten Thousand Dollars ($ 10,000.00);

(j) Any contract or undertaking on a private or public project by a prime contractor, subcontractor or sub-subcontractor of any tier involving the construction, reconstruction, repair or maintenance of technically specialized installations if performed by a Mississippi contractor who has been in the business of installing fire protection sprinkler systems on or before July 1, 2000; or

(k) Any contractor undertaking to build, construct, reconstruct, repair, demolish, perform maintenance on, or other related work, whether on the surface or subsurface, on oil or gas wells, pipelines, processing plants, or treatment facilities or other structures of facilities. Nothing herein shall be construed to limit the application or effect of Section 31-5-41.

"Certificate of responsibility": A certificate numbered and held by a contractor issued by the board under the provisions of this chapter after payment of the special privilege license tax therefor levied under this chapter.

"Person": Any person, firm, corporation, joint venture or partnership, association or other type of business entity.

"Private project": Any project for erection, building, construction, reconstruction, repair, maintenance or related work which is not funded in whole or in part with public funds.

"Public agency": Any board, commission, council or agency of the State of Mississippi or any district, county or municipality thereof, including school, hospital, airport and all other types of governing agencies created by or operating under the laws of this state.

"Public funds": Monies of public agencies, whether obtained from taxation, donation or otherwise; or monies being expended by public agencies for the purposes for which such public agencies exist.

"Public project": Any project for erection, building, construction, reconstruction, repair, maintenance or related work which is funded in whole or in part with public funds.



§ 31-3-2 - Declaration of purpose

The purpose of this chapter, is to protect the health, safety and general welfare of all persons dealing with those who are engaged in the vocation of contracting and to afford such persons an effective and practical protection against incompetent, inexperienced, unlawful and fraudulent acts of contractors.



§ 31-3-3 - Composition of board; removal; filling of vacancies [Repealed effective July 1, 2015]

There is hereby created the State Board of Contractors of the State of Mississippi, which shall consist of ten (10) members who shall be appointed by the Governor. All appointments to the board after July 1, 1980, shall be made with the advice and consent of the Senate. Two (2) road contractors; two (2) building contractors; two (2) residential builders as defined in Section 73-59-1; one (1) plumbing or heating and air conditioning contractor; one (1) electrical contractor; and one (1) water and sewer contractor shall compose the board. From and after July 1, 1992, the Governor shall appoint one (1) additional member who shall be a roofing contractor and whose term of office shall be five (5) years. Each member shall be an actual resident of the State of Mississippi and must have been actually engaged in the contracting business for a period of not less than ten (10) years before appointment. The initial terms of the two (2) residential builders shall be for two (2) and four (4) years, respectively, beginning July 1, 1993.

Upon the expiration of the term of office of any member of the board, the Governor shall appoint a new member for a term of five (5) years, such new appointments being made so as to maintain on the board two (2) building contractors; two (2) road contractors; two (2) residential builders; one (1) plumbing or heating and air conditioning contractor; one (1) electrical contractor; and one (1) water and sewer contractor; and one (1) roofing contractor. The Governor shall fill any vacancy by appointment, such appointee to serve the balance of the term of the original appointee. The Governor may remove any member of the board for misconduct, incompetency or willful neglect of duty.

In the event the Governor fails to appoint a member of the board within twelve (12) months of the occurrence of the vacancy, such vacancy shall be filled by majority vote of the board, subject to advice and consent of the Senate and the requirements of this section.



§ 31-3-5 - Organization and administration [Repealed effective July 1, 2015]

The board shall be assigned suitable office space at the seat of government and shall elect one (1) of its members as chairman and one (1) as vice chairman; and each shall perform the usual duties of such offices. The board may adopt a seal. Six (6) members of the board shall constitute a quorum, and a majority vote of those present and voting at any meeting shall be necessary for the transaction of any business coming before the board. Members must be present to cast votes on any and all business. The executive director shall serve as secretary of the board. The board is authorized to employ such personnel as shall be necessary in the performance of its duties including sufficient administrative and clerical staff to process and review applications for certificates of responsibility, to prepare and administer tests therefor, to investigate applications for certificates of responsibility and to inspect work performed by contractors as may be necessary to enforce and carry out the purpose of this chapter.



§ 31-3-7 - Meetings

The board shall have four (4) regular meetings in each year, one (1) on the second Wednesday in January, one (1) on the second Wednesday in April, one (1) on the second Wednesday in July, and one (1) on the second Wednesday in October, at its offices at the seat of government or through the means of teleconference or video conferencing in accordance with Section 25-41-5. If the regular meeting day falls on a legal holiday, the board shall meet on the next day. The board may hold such special meetings as it finds necessary. However, before any special meeting is held, a notice stating the time, place and primary purpose of such meeting shall be sent by certified or registered mail from the chairman or vice chairman of the board to the other members of the board at least five (5) days before such meeting. Certificates of responsibility shall be issued at any time during the course of a calendar year as prescribed by the rules and regulations of the board. All meetings shall be held in the State of Mississippi. At any regular or special meeting the board may recess from time to time to reconvene on a day and time fixed by an order of the board entered upon its minutes.

The holder of a valid certificate of responsibility shall disclose to the owner or other person with whom the holder is contracting at the signing of a contract or the initial agreement to perform work whether the holder carries general liability insurance. The disclosure shall be written, the structure and composition of which shall be determined by the State Board of Contractors, and shall be placed immediately before the space reserved in the contract for the signature of the purchaser. The disclosure shall be boldfaced and conspicuous type which is larger than the type of the remaining text of the contract.



§ 31-3-9 - Compensation of members

The members of the board shall be entitled to receive a per diem as provided in Section 25-3-69, Mississippi Code of 1972, when actually engaged in the business of the board, together with their actual and necessary traveling and subsistence expenses incurred on behalf of board business, upon itemized statements of same as provided by general law in the case of other state employees. Such statements shall be paid only after the same have been approved by order on the minutes of the board.



§ 31-3-11 - Executive secretary

The board shall elect and fix the salary of an executive secretary, and the board may terminate the employment of such executive secretary at any time the board deems the same advisable. The board shall require the executive secretary to file bond in such amount as the board may deem necessary, and shall specify the duties of such employee. The premium on any such bond shall be paid from the funds provided by this chapter.



§ 31-3-13 - Powers and duties

The board shall have the following powers and responsibilities:

(a) To receive applications for certificates of responsibility, to investigate and examine applicants for same by holding hearings and securing information, to conduct examinations, and to issue certificates of responsibility to such contractors as the board finds to be responsible. One-fourth (1/4) of the certificates scheduled for renewal on the last day of December 1980 shall be reviewed by the board on the first Tuesday in January 1981. The remaining certificates shall be subject to renewal in the following manner: one-fourth (1/4) on the first Tuesday in April 1981; one-fourth (1/4) on the first Tuesday in July 1981; and one-fourth (1/4) on the first Tuesday in October 1981. The board is authorized to extend the dates of expiration of certificates to coincide with the scheduled date of review of individual contractors. Except for the certificates extended from December 31, 1980, to the first Tuesday in January 1981, the board shall charge fees for the extension of certificates as follows:

(i) Twenty-five Dollars ($ 25.00) if the date of renewal of the extended certificate is the first Tuesday in April 1981;

(ii) Fifty Dollars ($ 50.00) if the date of renewal of the extended certificate is the first Tuesday in July 1981; and

(iii) Seventy-five Dollars ($ 75.00) if the date of renewal of the extended certificate is the first Tuesday in October 1981.

The extended certificates renewed in compliance with this paragraph (a) and all original certificates and renewals thereof issued on or after July 1, 1980, shall expire one (1) year from the date of issuance. Application for renewal of certificates of responsibility, together with the payment of a special privilege license tax as provided under this chapter, shall serve to extend the current certificate until the board either renews the certificate or denies the application.

No certificate of responsibility or any renewal thereof shall be issued until the applicant furnishes to the board his Mississippi state sales tax number or Mississippi state use tax number and his state income tax identification numbers.

Additional fees may be required as provided in Section 31-3-14.

The board shall conduct an objective, standardized examination of an applicant for a certificate to ascertain the ability of the applicant to make practical application of his knowledge of the profession or business of construction in the category or categories for which he has applied for a certificate of responsibility. The board may administer an oral examination to applicants who are unable to take the written examination. The cost of the test and the cost of administering the test shall be paid for by applicants for certificates of responsibility at the time applications are filed. The board shall investigate thoroughly the past record of all applicants, which will include an effort toward ascertaining the qualifications of applicants in reading plans and specifications, estimating costs, construction ethics, and other similar matters. The board shall take all applicants under consideration after having examined him or them and go thoroughly into the records and examinations, prior to granting any certificate of responsibility. If the applicant is an individual, examination may be taken by his personal appearance for examination or by the appearance for examination of one or more of his responsible managing employees; and if a copartnership or corporation or any other combination or organization, by the examination of one or more of the responsible managing officers or members of the executive staff of the applicant's firm, according to its own designation.

(b) To conduct thorough investigations of all applicants seeking renewal of their licenses and of all complaints filed with the board concerning the performance of a contractor on a public or private project.

(c) To obtain information concerning the responsibility of any applicant for a certificate of responsibility or a holder of a certificate of responsibility under this chapter. Such information may be obtained by investigation, by hearings, or by any other reasonable and lawful means. The board shall keep such information appropriately filed and shall disseminate same to any interested person. The board shall have the power of subpoena.

(d) To maintain a list of contractors to whom certificates of responsibility are issued, refused, revoked or suspended, which list shall be available to any interested person. Such list shall indicate the kind or kinds of works or projects for which a certificate of responsibility was issued, refused, revoked or suspended.

(e) To revoke by order entered on its minutes a certificate of responsibility upon a finding by the board that a particular contractor is not responsible, and to suspend such certificate of responsibility in particular cases pending investigation, upon cause to be stated in the board's order of suspension. No such revocation or suspension shall be ordered without a hearing conducted upon not less than ten (10) days' notice to such certificate holder by certified or registered mail, wherein the holder of the certificate of responsibility shall be given an opportunity to present all lawful evidence which he may offer.

(f) To adopt rules and regulations setting forth the requirements for certificates of responsibility, the revocation or suspension thereof, and all other matters concerning same; rules and regulations governing the conduct of the business of the board and its employees; and such other rules and regulations as the board finds necessary for the proper administration of this chapter, including those for the conduct of its hearings on the revocation or suspension of certificates of responsibility. Such rules and regulations shall not conflict with the provisions of this chapter.

(g) The board shall have the power and responsibility to classify the kind or kinds of works or projects that a contractor is qualified and entitled to perform under the certificate of responsibility issued to him. Such classification shall be specified in the certificate of responsibility.

The powers of the State Board of Contractors shall not extend to fixing a maximum limit in the bid amount of any contractor, or the bonding capacity, or a maximum amount of work which a contractor may have under contract at any time, except as stated in paragraph (a) of this section; and the Board of Contractors shall not have jurisdiction or the power or authority to determine the maximum bond a contractor may be capable of obtaining. The board, in determining the qualifications of any applicant for an original certificate of responsibility or any renewal thereof, shall, among other things, take into consideration the following: (1) experience and ability, (2) character, (3) the manner of performance of previous contracts, (4) financial condition, (5) equipment, (6) personnel, (7) work completed, (8) work on hand, (9) ability to perform satisfactorily work under contract at the time of an application for a certificate of responsibility or a renewal thereof, (10) default in complying with provisions of this law, or any other law of the state, and (11) the results of objective, standardized examinations. A record shall be made and preserved by the board of each examination of an applicant and the findings of the board thereon, and a certified copy of the record and findings shall be furnished to any applicant desiring to appeal from any order or decision of the board.

(h) The board shall enter upon its minutes an order or decision upon each application filed with it, and it may state in such order or decision the reason or reasons for its order or decision.

Upon failure of the board to enter an order or decision upon its minutes as to any application within one hundred eighty (180) days from the date of filing such application, the applicant shall have the right of appeal as otherwise provided by this chapter.

The holder of any valid certificate of responsibility issued by the Board of Public Contractors prior to January 1, 1986, shall be automatically issued a certificate of responsibility by the State Board of Contractors for the same classification or classifications of work which the holder was entitled to perform under the State Board of Public Contractors Act.

The holder of a valid certificate of responsibility shall disclose to the owner or other person with whom the holder is contracting at the signing of a contract or the initial agreement to perform work whether the holder carries general liability insurance. The disclosure shall be written, the structure and composition of which shall be determined by the State Board of Contractors, and shall be placed immediately before the space reserved in the contract for the signature of the purchaser. The disclosure shall be boldfaced and conspicuous type which is larger than the type of the remaining text of the contract.



§ 31-3-14 - Certificate of responsibility application and renewal fees; Construction Education Fund; creation; distribution of monies; restrictions; reports

(1) In addition to the fees required for application and renewal for certification and registration of all contractors in Section 31-3-13, all holders of a certificate of responsibility shall pay a fee equal to One Hundred Dollars ($ 100.00) at the time of application or renewal of certificates of responsibility. Any residential builder licensed under the provisions of Section 73-59-1 et seq. shall be exempt from the fee imposed under this section. The revenue derived from such additional fees shall be deposited into a fund to be known as the "Construction Education Fund," a special fund created in the State Treasury, and distributed by the State Board of Contractors created in Section 31-3-3, to the Mississippi Construction Education Foundation, public high schools and community colleges that participate in the Mississippi Construction Education Foundation's "school-to-work" program, state universities that have construction technology programs, the Mississippi Housing Institute and certain construction educational trusts approved by the State Board of Contractors in the manner hereinafter provided to offer courses for construction education and construction craft training to meet the needs of the construction industry of the State of Mississippi.

(2) The State Board of Contractors shall, on an annual basis, solicit from the Mississippi state institutions of higher learning, all the public community and junior colleges, the Mississippi Construction Education Foundation, public high schools that participate in the Mississippi Construction Education Foundation's "school-to-work" program and certain construction educational trusts, applications for the use of such funds in construction education and craft training programs in a manner prescribed by the board. The board may appoint a technical advisory committee to advise the board on the most needed areas of construction education and craft training, continuing education or research relating to the construction education and craft training in the state, based on significant changes in the construction industry's practices, economic development or on problems costing public or private contractors substantial waste. The board shall ensure that the monies distributed from this fund are properly spent to promote construction education and craft training in programs in the state which are approved by the board. At least seventy-five percent (75%) of the monies distributed by the board, pursuant to this section, must be used for construction craft training with the exception of the Mississippi Housing Institute.

(3) Each university, junior college, community college, the Mississippi Construction Education Foundation, public high school that participates in the foundation's "school-to-work" program and construction educational trust receiving funds pursuant to this section for construction education or construction craft training programs shall utilize such funds only for construction education and craft training curricula and program development, faculty development, equipment, student scholarships, student assistantships, and for continuing education programs related to construction education and craft training. Such funds shall not be commingled with the normal operating funds of the educational institution, regardless of the source of such funds.

(4) The State Board of Contractors shall ensure the distribution of reports and the availability of construction education programs established pursuant to this section to all segments of the construction industry that are subject to the fee provided under this section. The board shall cause a report to be made to the Legislature in October of each year, summarizing the allocation of funds by institution or program and summarizing the new projects funded and the status of previously funded projects.

(5) All monies deposited into the Construction Education Fund shall be used exclusively for construction education and craft training, and any unspent funds at the end of the fiscal year shall not revert to the General Fund of the State Treasury but shall be available for construction education and craft training in subsequent fiscal years.

(6) All monies deposited into the Construction Education Fund collected from residential builders licensed under the provisions of Section 73-59-1 et seq. shall be used exclusively for licensed home builders' education and professional development and any unspent funds at the end of the fiscal year shall not revert to the General Fund of the State Treasury but shall be available for construction education and craft training in subsequent fiscal years.

(7) All expenditures from the Construction Education Fund shall be by requisition to the State Auditor, signed by the executive secretary of the board and countersigned by the chairman or vice chairman of the board, and the State Treasurer shall issue his warrants thereon.



§ 31-3-15 - Certificates of responsibility required for bid

No contract for public or private projects shall be issued or awarded to any contractor who did not have a current certificate of responsibility issued by said board at the time of the submission of the bid, or a similar certificate issued by a similar board of another state which recognizes certificates issued by said board. Any contract issued or awarded in violation of this section shall be null and void.



§ 31-3-17 - Special privilege license tax; State Board of Contractors Fund

There is hereby levied, in addition to any taxes otherwise provided for by law, a special privilege license tax of One Hundred Dollars ($ 100.00) on each contractor who applies for a certificate of responsibility issued under this chapter; and such tax shall be paid to the executive secretary of the board upon making such application in this state. The board may levy an additional special privilege license tax not to exceed Fifty Dollars ($ 50.00) for each additional classification for which a contractor applies and is found to be qualified. The executive secretary of the board shall promptly deposit all monies received under this chapter in the State Treasury. Except for the civil penalty provided in Section 31-3-21 which shall be deposited into the State General Fund and the fee provided in Section 31-3-14, all monies received under this chapter shall be kept in a special fund in the State Treasury known as the "State Board of Contractors Fund," and shall be used only for the purposes of this chapter. Such monies shall not lapse at the end of each fiscal year, but all monies in such State Board of Contractors Fund in excess of the sum of fifty percent (50%) of the approved budget for the fiscal year shall be paid over into the General Fund of the State Treasury. All expenditures from the Board of Contractors Fund shall be by requisition to the State Auditor, signed by the executive secretary of the board and countersigned by the chairman or vice chairman of the board, and the State Treasurer shall issue his warrants thereon.



§ 31-3-21 - Bidding and awards

(1) It shall be unlawful for any person who does not hold a certificate of responsibility issued under this chapter, or a similar certificate issued by another state recognizing such certificate issued by the State of Mississippi, to submit a bid, enter into a contract, or otherwise engage in or continue in this state in the business of a contractor, as defined in this chapter. Any bid which is submitted without a certificate of responsibility number issued under this chapter and without that number appearing on the exterior of the bid envelope, as and if herein required, at the time designated for the opening of such bid, shall not be considered further, and the person or public agency soliciting bids shall not enter into a contract with a contractor submitting a bid in violation of this section. In addition, any person violating this section by knowingly and willfully submitting a bid for projects without holding a certificate of responsibility number issued under this chapter, as and if herein required, at the time of the submission or opening of such bid shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than One Thousand Dollars ($ 1,000.00), or by imprisonment for not more than six (6) months, or by both such fine and imprisonment.

(2) All bids submitted for public or private projects where the bid is in excess of Fifty Thousand Dollars ($ 50,000.00) shall contain on the outside or exterior of the envelope or container of such bid the contractor's current certificate number, and no bid shall be opened or considered unless such contractor's current certificate number appears on the outside or exterior of said envelope or container, or unless there appears a statement on the outside or exterior of such envelope or container to the effect that the bid enclosed therewith did not exceed Fifty Thousand Dollars ($ 50,000.00) with respect to public or private projects. Any person violating the provisions of this subsection shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than One Thousand Dollars ($ 1,000.00), or by imprisonment for not more than six (6) months, or by both such fine and imprisonment.

(3) In the letting of public contracts preference shall be given to resident contractors, and a nonresident bidder domiciled in a state having laws granting preference to local contractors shall be awarded Mississippi public contracts only on the same basis as the nonresident bidder's state awards contracts to Mississippi contractors bidding under similar circumstances; and resident contractors actually domiciled in Mississippi, be they corporate, individuals, or partnerships, are to be granted preference over nonresidents in awarding of contracts in the same manner and to the same extent as provided by the laws of the state of domicile of the nonresident. When a nonresident contractor submits a bid for a public project, he shall attach thereto a copy of his resident state's current law pertaining to such state's treatment of nonresident contractors. Any bid submitted by a nonresident contractor which does not include the nonresident contractor's current state law shall be rejected and not considered for award. As used in this section, the term "resident contractors" includes a nonresident person, firm or corporation that has been qualified to do business in this state and has maintained a permanent full-time office in the State of Mississippi for two (2) years prior to January 1, 1986, and the subsidiaries and affiliates of such a person, firm or corporation. Any public agency awarding a contract shall promptly report to the State Tax Commission the following information:

(a) The amount of the contract.

(b) The name and address of the contractor reviewing the contract.

(c) The name and location of the project.

(4) In addition to any other penalties provided in this chapter, and upon a finding of a violation of this chapter, the State Board of Contractors may, after notice and hearing, issue an order of abatement directing the contractor to cease all actions constituting violations of this chapter until such time as the contractor complies with Mississippi state law, and to pay to the board a civil penalty to be deposited into the State Board of Contractors' Fund, created in Section 31-3-17, of not more than three percent (3%) of the total contract being performed by the contractor. In addition to, or in lieu of, such civil penalty, the board may require the performance of community service for a specified number of hours as determined by the board. The funds collected from civil penalty payments shall be used by the State Board of Contractors for enforcement and education.



§ 31-3-23 - Appeals

Any person aggrieved by any order or decision of the board may appeal within ten (10) days from the date of adjournment of the session at which the board rendered such order or decision, and may embody the facts, order and decision in a bill of exceptions which shall be signed by the person acting as chairman of the board. The executive secretary shall transmit the bill of exceptions to the chancery court of the county of residence of the appellant, and the court or chancellor shall hear and determine the same either in termtime or in vacation, on the case as presented by the bill of exceptions, as an appellate court, and shall affirm or reverse the judgment. If the judgment be reversed, the chancery court or chancellor shall render such order or judgment as the board ought to have rendered, and certify the same to the board; and costs shall be awarded as in other cases. The board may employ counsel to defend such appeals, to be paid out of the funds in the State Board of Contractors Fund.

The remedies provided under this chapter for any aggrieved applicant shall not be exclusive, but shall be cumulative of and supplemental to any other remedies which he may otherwise have in law or in equity, whether by injunction or otherwise.






Chapter 5 - PUBLIC WORKS CONTRACTS

IN GENERAL

§ 31-5-3 - Bond for payment of taxes, licenses, etc

Any person, firm or corporation entering into a formal contract with this state, any county thereof, municipality therein, or any public board, department, commission, or political subdivision of this state, for the construction or maintenance of public buildings, works or projects or the doing of repairs to any public building, works or projects shall be required before commencing same to execute the usual bond with good and sufficient sureties, as required by law, with the additional obligation that such contractor shall promptly make payment of all taxes, licenses, assessments, contributions, damages, penalties, and interest thereon, when and as the same may lawfully be due this state, or any county, municipality, board, department, commission or political subdivision thereof, by reason of and directly connected with the performance of such contract or any part thereof.

In default of the prompt payment of all such taxes, licenses, assessments, contributions, damages, penalties and interest thereon as may be due by any such contractor, a direct proceeding on said bond may be brought in any court of competent jurisdiction by the proper officer or agency having lawful authority so to do to enforce such payment, the right to so proceed being cumulative and in addition to such other remedies as may be provided by law.

Nothing in this section shall be so construed as to repeal in any respect the provisions of any law having for its purpose the protection and enforcement of claims by persons furnishing labor or materials.



§ 31-5-15 - Withdrawal by contractor of amounts retained on public contracts by furnishing different security

Under any public contract heretofore or hereafter made or awarded by the State of Mississippi, or any agency or department of the State of Mississippi, or by any political subdivision thereof, the contractor may, with the written consent of his or its surety, from time to time, withdraw the whole or any portion of the amount retained from payments due the contractor pursuant to the terms of the contract by depositing with the State Treasurer of the State of Mississippi, or the treasurer or secretary of the political subdivision of the State of Mississippi holding funds belonging to the contractor, the following security, or any combination thereof in an amount equal to or in excess of the amount so withdrawn, said securities to be accepted at the time of deposit at market value but not in excess of par value, to wit:

(1) U. S. Treasury Bonds, U. S. Treasury Notes, U. S. Treasury Certificates of Indebtedness, or U. S. Treasury Bills, or

(2) Bonds or notes of the State of Mississippi, or

(3) Bonds of any political subdivision of the State of Mississippi, or

(4) Certificates of deposit issued by commercial banks located in the State of Mississippi, provided that such certificate is negotiable or is accompanied by a power of attorney executed by the owner of the certificate in favor of the Treasurer of the State of Mississippi or of the treasurer or the secretary of the political subdivision involved, or

(5) Certificates of deposit issued by savings and loan associations located in the State of Mississippi, the accounts of which are insured by the Federal Savings and Loan Insurance Corporation, or whose accounts are insured by a company approved by the State Board of Savings and Loan Associations, provided that such certificate is made payable with accrued interest on demand and is accompanied by a power of attorney executed by the owner of the certificate in favor of the Treasurer of the State of Mississippi or the treasurer or secretary of the political subdivision involved, and provided that any such certificate from any of the savings and loan associations referred to in this subparagraph shall not be for an amount in excess of the maximum dollar amount of coverage of the Federal Savings and Loan Insurance Corporation.

The agency or department of the state shall notify the State Treasurer of the amount of deposit required and shall also notify the State Treasurer when to release the deposit. The political subdivision of the state shall notify its treasurer or secretary of the amount of deposit required and shall also notify him when to release the deposit.

The State Treasurer, or the secretary or treasurer of the political subdivision holding said security, shall, from time to time, collect all interest or income on the security so deposited and shall, by and with the written consent of contractor's surety, pay the same when and as collected to the contractor or contractors who deposited said obligations. If the deposit be in the form of coupon bonds, the coupons as they respectively become due shall be delivered to the contractor.

If in the event of an overpayment to a contractor the contracting authority is unable to obtain reimbursement for such overpayments from the contractor, the chief administrative officer of the contracting authority shall notify the contractor, its surety and the State Treasurer or other holder of the security, of the nature of the overpayment and of the failure to obtain reimbursement. Upon such notification, the security holder shall retain the income on the deposited security until an amount equal to the overpayment is accumulated and paid to the contracting authority.

In the event the contractor shall default in the performance of the contract or any portion thereof, the securities deposited by him in lieu of retainage and all interest and coupons and income accruing on said securities after said default may be sold by the state or any agency or department thereof, or any political subdivision, and the proceeds of said sale used as if such proceeds represented the retainage provided for under the contract.



§ 31-5-17 - Resident labor used on public works

Every public officer, contractor, superintendent, or agent engaged in or in charge of the construction of any state or public building or public work of any kind for the State of Mississippi or for any board, city commission, governmental agency, or municipality of the State of Mississippi shall employ only workmen and laborers who have actually resided in Mississippi for two (2) years next preceding such employment.



§ 31-5-19 - Procedure if resident labor not available

In the event workmen or laborers qualified under the provisions of Section 31-5-17 are not available, then the contractor, officer, superintendent, agent, or person in charge of such work shall notify in writing the mayor of the city in which said work is being done, the president of the board of supervisors of the county in which said work is being done, the Governor where said work is being done for the State of Mississippi, and the president, chairman, or executive officer of such board, city commission, or governmental agency for which said work is being done, of such fact. Unless the mayor, Governor, president, executive officer, or chairman aforesaid, as the case may be, shall forthwith supply such contractor, officer, superintendent, agent, or person in charge of said works with the satisfactory workmen or laborers needed, said contractor, officer, superintendent, agent, or person shall be authorized to employ workmen or laborers who are not qualified under the provisions of Section 31-5-17 to make up the deficiency. Nothing herein shall be construed to prevent the State of Mississippi, any county, municipality, board, or commission from placing or letting any contract for the erection or construction of any public building or public work in the open market, or soliciting bids from persons, firms, or corporations without the State of Mississippi. Any person, persons, firm, or corporation from without the State of Mississippi that may obtain such contracts for public buildings or public works shall comply with the provisions of Section 31-5-17 upon undertaking the said contract or work.



§ 31-5-21 - Penalty

Any contractor, officer, superintendent, agent, or person in charge of said work who shall violate any of the provisions of Section 31-5-17, shall be liable upon conviction before a court of competent jurisdiction to a fine of not more than One Hundred Dollars ($ 100.00) or to imprisonment of not more than sixty (60) days, or both at the discretion of the court; and every day's employment of each workman or laborer in such violation shall constitute a separate offense.

However, where any workman or laborer furnishes such employer with a certificate by the sheriff, chancery clerk, or county registrar of the county of his domicile to the effect that such workman or laborer has actually resided in this state two (2) years next preceding such employment, such employer, acting in good faith, shall be relieved of any liability by reason of employing such person.



§ 31-5-23 - State products used in public works

In the construction of any building, highway, road, bridge, or other public work or improvement by the State of Mississippi or any of its political subdivisions or municipalities, only materials grown, produced, prepared, made and/or manufactured within the State of Mississippi should be used. Paint, varnish and lacquer shall be used which shall contain as vehicles tung oil and either ester gum or modified resin (with rosin as the principal base of constituents), and turpentine shall be used as solvent or thinner, all of which said products shall be produced in Mississippi. However, preference shall not be given to materials grown, produced, prepared, made and/or manufactured in the State of Mississippi when other materials of like quality produced without the State of Mississippi may be purchased or secured at less cost, or any other materials of better quality produced without the State of Mississippi can be secured at a reasonable cost.

The duty is hereby enjoined upon all public officers or bodies having the right to contract for the purchase of materials for any such public work to be paid for by the State of Mississippi or any of its political subdivisions or municipalities to faithfully observe the provisions of this section.

All contracts hereafter let to any person, firm or corporation for the construction or doing of any public work shall contain a provision enjoining a like duty upon the contractor with respect to the purchase of materials as would have rested upon the public officer or body letting the contract had he or it done the work and purchased the materials.

Nothing herein shall in any manner apply to any public work or improvement which will be paid for either in whole or in part by funds contributed either directly or indirectly by the United States.

This section is declaratory of public policy of the State of Mississippi.

The boards of supervisors of the State of Mississippi are hereby enjoined, in the letting of contracts in pursuance to Section 65-9-19, to use any and all low gravity oil from the various oil fields in this state in the construction, maintenance, and upkeep of the rural roads, and to faithfully observe the provisions hereof.



§ 31-5-25 - Time for full and final payment to contractors; exemptions; monthly submission by contractors of proof of payments to subcontractors

(1) All sums due contractors under all public construction contracts shall be paid as follows:

(a) Partial, progress or interim payments: All partial, progress or interim payments or monies owed contractors shall be paid when due and payable under the terms of the contract. If they are not paid within forty-five (45) calendar days from the day they were due and payable, then they shall bear interest from the due date until paid at the rate of one percent (1%) per month until fully paid.

(b) Final payments: The final payment of all monies owed contractors shall be due and payable:

(i) At the completion of the project or after the work has been substantially completed in accordance with the terms and provisions of the contract;

(ii) When the owner beneficially uses or occupies the project except in the case where the project involves renovation or alteration to an existing facility in which the owner maintains beneficial use or occupancy during the course of the project;

(iii) When the project is certified as having been completed by the architect or engineer authorized to make such certification; or

(iv) When the project is certified as having been completed by the contracting authority representing the State of Mississippi or any of its political subdivisions, whichever event shall first occur.

If the contractor is not paid in full within forty-five (45) calendar days from the first occurrence of one (1) of the above-mentioned events, then said final payment shall bear interest from the date of said first occurrence at the rate of one percent (1%) per month until fully paid.

In no event shall said final payment due the contractor be made until the consent of the contractor's surety has been obtained in writing and delivered to the proper contracting authority.

(c) [Repealed]

(2) Contractors shall submit monthly certification to the project engineer or architect indicating payments to subcontractors on prior payment request.



§ 31-5-27 - Payment of interest on delinquent accounts

When a contractor receives any payment under a public construction contract, the contractor shall, upon receipt of that payment, pay each subcontractor and material supplier in proportion to the percentage of work completed by each subcontractor and material supplier. If for any reason the contractor receives less than the full payment due under the public construction contract, the contractor shall be obligated to disburse on a pro rata basis those funds received, with the contractor, subcontractors and material suppliers each receiving a prorated portion based on the amount due on the payment. If the contractor without reasonable cause fails to make any payment to his subcontractors and material suppliers within fifteen (15) days after the receipt of payment under the public construction contract, the contractor shall pay to his subcontractors and material suppliers, in addition to the payment due them, a penalty in the amount of one-half of one percent ( 1/2 of 1%) per day of the delinquency, calculated from the expiration of the 15-day period until fully paid. The total penalty shall not exceed fifteen percent (15%) of the outstanding balance due.



§ 31-5-29 - Applicability of Sections 31-5-25, 31-5-27

Sections 31-5-25 and 31-5-27, shall apply as to all public construction contracts entered into by all state agencies, commissions, boards and districts and by all municipalities, counties and other political subdivisions of the State of Mississippi.



§ 31-5-31 - Provider to subcontractor of equipment used in road construction contract shall notify general contractor of payments not timely made

Any person, firm or corporation who leases, rents or sells to any subcontractor any equipment to be used in a road construction contract, wherein a performance and payment bond is required of the general contractor, shall notify the general contractor involved in such contract that credit is being extended by them to the subcontractor and stating the terms of the credit agreement. In the event the subcontractor does not meet his payment obligations as set forth in the credit agreement, the creditor shall notify the general contractor of the nonpayment within thirty (30) days after such payment is due. The creditor shall notify the general contractor upon receipt of any payment which had been reported as past due.

Failure of the creditor to comply with the nonpayment notice provision of this section shall void the terms of the general contractor's performance and payment bond as to such creditor for such equipment leased, rented or sold.



§ 31-5-33 - Amount of retainage which may be withheld; exemptions

(1) In any contract for the construction, repair, alteration or demolition of any building, structure or facility awarded by the State of Mississippi, or any agency, unit or department of the State of Mississippi, or by any political subdivision thereof, which contract provides for progress payments in installments based upon an estimated percentage of completion with a percentage of the contract proceeds to be retained by the state agency, unit or department, or by the political subdivision or contractor pending completion of the contract, such retainage shall be five percent (5%), and the amount retained by the prime contractor from each payment due the subcontractor shall not exceed the percentage withheld by the state, or any agency, unit or department of the state, or by any political subdivision thereof, from the prime contractor.

On any contract as described herein, of which the total amount is Two Hundred Fifty Thousand Dollars ($ 250,000.00) or greater, or on any contract with a subcontractor, regardless of amount, five percent (5%) shall be retained until the work is at least fifty percent (50%) complete, on schedule and satisfactory in the architect's and/or engineer's opinion, at which time fifty percent (50%) of the retainage held to date shall be returned to the prime contractor for distribution to the appropriate subcontractors and suppliers. Provided, however, that future retainage shall be withheld at the rate of two and one-half percent (2 1/2%).

(2) The provisions of this section shall not apply to contracts let by the Mississippi Transportation Commission for the construction, improvement or maintenance of roads and bridges.



§ 31-5-35 - Public employees prohibited from requiring bidder on public contract to obtain surety bonds from any particular company, agent, or broker

No state, county, or municipal employee, and no person acting or purporting to act on behalf of such employee, or any state, county or municipal agency, shall, with respect to any public building or construction contract which is about to be or which has been competitively bid or negotiated, require the bidder to make application to or furnish financial data to, or to obtain or procure any of the surety bonds, or surety bond components of wrap-up insurance, that is specified in connection with such contract or specified by any law, from any particular insurance or surety company, agent or broker.



§ 31-5-37 - Contractors submitting bids for public works projects utilizing specified funding required to submit employment plan with bid; contents of plan; review of individuals for vacant positions

(1) All public works projects utilizing funds received by state or local governmental entities resulting from a federally declared disaster or a spill of national significance, including damages, penalties, fines or supplemental projects paid or financed by responsible parties pursuant to a court order, negotiated settlement, or other instrument, including under any law distributing such fines and penalties including the federal Resources and Ecosystems Sustainability, Tourist Opportunities and Revived Economy of the Gulf Coast Act of 2011 (R.E.S.T.O.R.E.), the Oil Pollution Act of 1990 or the Federal Water Pollution Control Act or similar legislation, shall be subject to the hiring policies established by this section.

(2) Contractors submitting bids for public works projects that involve an expenditure of Five Thousand Dollars ($ 5,000.00) or more and that are financed, in whole or in part, through the use of funds described in subsection (1) of this section shall submit with their bid a certification that they will comply with the provisions of this section if they are awarded a contract. The contractor shall submit to the agency or governing authority that solicited the bid and the Mississippi Department of Employment Security an employment plan within seven (7) days after the award of the contract which shall include the following:

(a) The types of jobs involved in the public works project;

(b) The skill level of the jobs involved in the project;

(c) Wage information on the jobs involved in the project;

(d) The number of vacant positions that the contractor and any subcontractor needs to fill;

(e) How the contractor and any subcontractor will recruit, low-wage and unemployed individuals for job vacancies;

(f) Such other information as may be required by the Mississippi Department of Employment Security; and

(g) Proof of registration with the Mississippi Department of Employment Security for taxation in accordance with the provisions of Title 71.

(3) From the date written notice of the contract award is received and until ten (10) business days after the receipt of the employment plan by the Mississippi Department of Employment Security, the contractor and any subcontractor shall not hire any personnel to fill vacant positions necessary for the public works project except residents of the State of Mississippi who are to be verified by the Mississippi Department of Employment Security and/or those qualified individuals who are submitted by the Mississippi Department of Employment Security. For purposes of this subsection, the contractor or subcontractor is authorized to employ Mississippi residents to begin work immediately, and such persons are to be verified by the Mississippi Department of Employment Security after employment by the contractor or subcontractor. During the ten-day period the Mississippi Department of Employment Security shall submit qualified individuals to the contractor to consider for the vacant positions. The contractor shall review the individuals submitted by the department before hiring individuals who are not submitted by the department. The contract award shall be vacated if the contractor fails to comply with the provisions of this subsection.






"HOLD HARMLESS" CLAUSES

§ 31-5-41 - "Hold harmless" clauses in construction contracts are void; exceptions

With respect to all public or private contracts or agreements, for the construction, alteration, repair or maintenance of buildings, structures, highway bridges, viaducts, water, sewer or gas distribution systems, or other work dealing with construction, or for any moving, demolition or excavation connected therewith, every covenant, promise and/or agreement contained therein to indemnify or hold harmless another person from that person's own negligence is void as against public policy and wholly unenforceable.

This section does not apply to construction bonds or insurance contracts or agreements.






BONDS SECURING PUBLIC CONSTRUCTION CONTRACTS

§ 31-5-51 - Performance and payment bonds; persons entitled to sue on payment bond; proof of general liability insurance required before entering into certain contracts with state or local governments

(1) Any person entering into a formal contract with the state or any county, city or political subdivision thereof, or other public authority for the construction, alteration, or repair of any public building or public work, before entering into such contract, shall furnish to such public body, except as provided in subsection (5) of this section, bonds with good and sufficient surety as follows:

(a) A performance bond payable to, in favor of or for the protection of such public body, as owner, for the work to be done in an amount not less than the amount of the contract, conditioned for the full and faithful performance of the contract;

(b) A payment bond payable to such public body but conditioned for the prompt payment of all persons supplying labor or material used in the prosecution of the work under said contract, for the use of each such person, in an amount not less than the amount of the contract; and

(c) The bonds herein provided for may be made by any surety company which is authorized to do business in the State of Mississippi and listed on the United States Treasury Department's list of acceptable sureties, or such bonds may be guaranteed by a personal surety as provided for herein. The personal surety shall deposit with the State Treasurer cash or certificates of deposit in an amount not less than the amount of the contract, and the State Treasurer shall hold same in trust and on deposit for the benefit of the public body that is a party to the contract providing for the construction, alteration or repair of the public building or for the public work.

(2) Every person who has furnished labor or material used in the prosecution of the work provided for in such contract, in respect of which a payment bond is furnished and who has not been paid in full therefor before the expiration of a period of ninety (90) days after the date on which the last of the labor was performed by him or the last of the materials was furnished by him and for which such claim is made, provided the same has been approved, where required, by the public authority or its architect or engineers, or such approval is being withheld as a result of unreasonable acts of the contractor, shall have the right to sue on such payment bond for the amount, or the balance thereof that is due and payable, but unpaid at the time of institution of such suit and to prosecute said action to final execution and judgment. Notwithstanding anything to the contrary contained herein, if the amount claimed in such action is subject to contractual provisions or conditions, between the parties involved in such action, the action shall be abated pending the performance of such provisions and the fulfillment of such conditions.

(3) Any person having direct contractual relationship with a subcontractor but no contractual relationship express or implied with the contractor furnishing said payment bond shall have a right of action upon the said payment bond upon giving written notice to said contractor within ninety (90) days from the date on which such person did or performed the last of the labor or furnished or supplied the last of the material for which such claim is made, stating with substantial accuracy the amount claimed and the name of the party to whom the material was furnished or supplied or for whom the labor was done or performed. Such notice shall be given in writing by the claimant to the contractor or surety at any place where the contractor or surety maintains an office or conducts business. Such notice may be personally delivered by the claimant to the contractor or surety, or it may be mailed by certified mail, return receipt requested, postage prepaid, to the contractor or surety. No such action may be maintained by any person not having a direct contractual relationship with the contractor-principal, unless the notice required by this section shall have been given.

(4) The only persons protected by such payment bond, subject to the notice provisions of this section are:

(a) Subcontractors and material suppliers of the contractor;

(b) Sub-subcontractors and material suppliers of those subcontractors named in subsection (4)(a) of this section; and

(c) Laborers who have performed work on the project site.

(5) Whenever a contract is less than Twenty-five Thousand Dollars ($ 25,000.00) the owners may elect to make a lump sum payment at the completion of the job. Lump sum payments will not be made until completion and acceptance by the governing agency. In such a case a performance bond or payment bond will not be required.

(6) Except as otherwise provided in subsection (1)(c) for a personal surety, no surety or surety company shall be allowed to guarantee or write bonds for the benefit of the public body that is a party to a contract providing for the construction, alteration or repair of a public building or for public work, unless that surety is listed on the United States Treasury Department's list of acceptable sureties. If the surety is not listed on the United States Treasury Department's list of acceptable sureties, the public body for which the public work is being performed shall be liable to the extent that the surety would be liable.

(7) Any person entering into a formal contract with the state which exceeds Five Thousand Dollars ($ 5,000.00), or with a county, city or other public authority which exceeds Twenty-five Thousand dollars ($ 25,000.00), for the construction, alteration, or repair of any public building or public work, before entering into such contract, shall furnish to the public body proof of general liability insurance coverage in an amount not less than One Million Dollars ($ 1,000,000.00) for bodily injury and property damage. Exempted from the provisions of this subsection are any persons who enter into a contract with the Mississippi Department of Rehabilitation Services for the construction, alteration or repair of the home of a disabled individual who has been determined eligible for services by the Mississippi Department of Rehabilitation Services.



§ 31-5-52 - Performance and payment bonds required when using design-build or construction manager at risk methods of project delivery

The use of either the design-build method of project delivery as provided in Section 31-7-13.1 or the construction manager at risk method of project delivery as provided in Section 31-7-13.2 must comply with the provisions of Section 31-5-51.



§ 31-5-53 - Time for bringing suit on bond; venue

(a) When suit is instituted on a performance bond given in accordance with this chapter, it shall be commenced within one (1) year after the obligee shall have made final payment on the contract; provided, however, if the contract is abandoned by the general contractor as bond principal or is terminated by the bond obligee, suit shall be commenced within one (1) year after the earlier of the abandonment by the bond principal or termination by the bond obligee.

(b) When suit is instituted on a payment bond given in accordance with this chapter, it shall be commenced within one (1) year after the day on which the last of the labor was performed or material was supplied by the person bringing the action and not later.

(c) Any suit brought on a performance or payment bond given in accordance with this chapter shall be brought in the county in which the contract or some part thereof was performed or in the county in which service of process may be obtained upon either the principal or the surety on such bond.



§ 31-5-55 - Persons entitled to copies of contract and bond

Any person supplying labor or materials for the prosecution of the work shall, upon request to the obligee, be furnished with a certified copy of the contract and bonds.



§ 31-5-57 - Award of attorney's fees

Whenever any person supplying labor or material in the prosecution of the work brings an action on such payment bond and the trial judge finds that the defense raised to such action by the contractor or surety was not reasonable, or not in good faith, or merely for the purpose of delaying payment, then the trial judge may, in his discretion, award the claimant a reasonable amount to be determined by the trial judge as claimant's attorney's fees in bringing such successful action. Likewise, if the trial judge finds that such action was brought by claimant without just cause or in bad faith, the trial judge may, in his discretion, award the contractor or surety a reasonable amount to be determined by the trial judge as attorney's fees for defending such action; provided, however, this section shall not affect the right of any person to recover attorney's fees where provided by contract or bond.









Chapter 7 - PUBLIC PURCHASES

IN GENERAL

§ 31-7-1 - Definitions

The following terms are defined for the purposes of this chapter to have the following meanings:

(a) "Agency" means any state board, commission, committee, council, university, department or unit thereof created by the Constitution or statutes if such board, commission, committee, council, university, department, unit or the head thereof is authorized to appoint subordinate staff by the Constitution or statute, except a legislative or judicial board, commission, committee, council, department or unit thereof; except a charter school authorized by the Mississippi Charter School Authorizer Board; and except the Mississippi State Port Authority.

(b) "Governing authority" means boards of supervisors, governing boards of all school districts, all boards of directors of public water supply districts, boards of directors of master public water supply districts, municipal public utility commissions, governing authorities of all municipalities, port authorities, Mississippi State Port Authority, commissioners and boards of trustees of any public hospitals, boards of trustees of public library systems, district attorneys, school attendance officers and any political subdivision of the state supported wholly or in part by public funds of the state or political subdivisions thereof, including commissions, boards and agencies created or operated under the authority of any county or municipality of this state. The term "governing authority" shall not include economic development authorities supported in part by private funds, or commissions appointed to hold title to and oversee the development and management of lands and buildings which are donated by private individuals to the public for the use and benefit of the community and which are supported in part by private funds. The term "governing authority" also shall not include the governing board of a charter school.

(c) "Purchasing agent" means any administrator, superintendent, purchase clerk or other chief officer so designated having general or special authority to negotiate for and make private contract for or purchase for any governing authority or agency.

(d) "Public funds" means and includes any appropriated funds, special funds, fees or any other emoluments received by an agency or governing authority.

(e) "Commodities" means and includes the various commodities, goods, merchandise, furniture, equipment, automotive equipment of every kind, and other personal property purchased by the agencies of the state and governing authorities, but not commodities purchased for resale or raw materials converted into products for resale.

(i) "Equipment" shall be construed to include: automobiles, trucks, tractors, office appliances and all other equipment of every kind and description.

(ii) "Furniture" shall be construed to include: desks, chairs, tables, seats, filing cabinets, bookcases and all other items of a similar nature as well as dormitory furniture, appliances, carpets and all other items of personal property generally referred to as home, office or school furniture.

(f) "Emergency" means any circumstances caused by fire, flood, explosion, storm, earthquake, epidemic, riot, insurrection or caused by any inherent defect due to defective construction, or when the immediate preservation of order or of public health is necessary by reason of unforeseen emergency, or when the immediate restoration of a condition of usefulness of any public building, equipment, road or bridge appears advisable, or in the case of a public utility when there is a failure of any machine or other thing used and useful in the generation, production or distribution of electricity, water or natural gas, or in the transportation or treatment of sewage; or when the delay incident to obtaining competitive bids could cause adverse impact upon the governing authorities or agency, its employees or its citizens; or in the case of a public airport, when the delay incident to publishing an advertisement for competitive bids would endanger public safety in a specific (not general) manner, result in or perpetuate a specific breach of airport security, or prevent the airport from providing specific air transportation services.

(g) "Construction" means the process of building, altering, improving, renovating or demolishing a public structure, public building, or other public real property. It does not include routine operation, routine repair or regularly scheduled maintenance of existing public structures, public buildings or other public real property.

(h) "Purchase" means buying, renting, leasing or otherwise acquiring.

(i) "Certified purchasing office" means any purchasing office in which fifty percent (50%) or more of the purchasing agents hold a certification from the Universal Public Purchasing Certification Council or other nationally recognized purchasing certification, and in which, in the case of a state agency purchasing office, in addition to the national certification, one hundred percent (100%) of the purchasing officials hold a certification from the State of Mississippi's Basic or Advanced Purchasing Certification Program.

(j) "Certified Mississippi Purchasing Agent" means a state agency purchasing official who holds a certification from the Mississippi Basic Purchasing Certification Program as established by the Office of Purchasing, Travel and Fleet Management.

(k) "Certified Mississippi Procurement Manager" means a state agency purchasing official who holds a certification from the Mississippi Advanced Purchasing Certification Program as established by the Office of Purchasing, Travel and Fleet Management.



§ 31-7-3 - Administration of provisions of chapter; purposes

The Department of Finance and Administration shall administer the provisions of this chapter.

The purposes or aims of the Department of Finance and Administration in carrying out said provisions shall be to coordinate and promote efficiency and economy in the purchase of commodities by the agencies of the state.



§ 31-7-5 - Administrative rules and regulations

The Department of Finance and Administration shall prescribe rules and regulations governing the manner in which the authority and duties granted to it by law may be carried out. It shall employ suitable and competent personnel, necessary to carry out its purposes. The Department of Finance and Administration may establish an Office of Purchasing, Travel and Fleet Management and employ a competent person as Director of the Office of Purchasing, Travel and Fleet Management who shall be nonstate service and paid a salary as determined by the Executive Director of the Department of Finance and Administration with the approval of the State Personnel Board.



§ 31-7-7 - Duties and powers

Through its director and other supervisory personnel and, upon its request, through the agencies of the state, the Office of General Services shall supervise the performance of the following duties imposed upon it by this chapter:

(a) A study of the purchases of commodities by the agencies of the state; the compilation, exchange and coordination of information concerning same; and the distribution of such information to the agencies and governing authorities requesting same.

(b) The planning and coordination of purchases in volume for the agencies in order to take advantage of and secure the economies possible by volume purchasing; the arrangement of agreements between agencies and between governing authorities whereby one may make a purchase or purchases for the other or whereby an agency may make a purchase for a governing authority; the arrangement of agreements whereby purchases of commodities can be made between an agency and another agency or governing authority at a fair price, less depreciated value; the negotiations and execution of purchasing agreements and contracts through and under which the Office of General Services may require state agencies to purchase; and the obtaining or establishment of methods for obtaining of competitive bid prices upon which any agency of the state may purchase at the price approved by the Office of General Services.

(c) The arrangement of provisions in purchase contracts of the state, or any agency, providing that the same price for which a commodity is available to an agency, may also, during the period of time provided therein, be available to any governing authority.



§ 31-7-9 - Purchasing regulations

(1) (a) The Office of Purchasing, Travel and Fleet Management shall adopt purchasing regulations governing the purchase by any agency of any commodity or commodities and establishing standards and specifications for a commodity or commodities and the maximum fair prices of a commodity or commodities, subject to the approval of the Public Procurement Review Board. It shall have the power to amend, add to or eliminate purchasing regulations. The adoption of, amendment, addition to or elimination of purchasing regulations shall be based upon a determination by the Office of Purchasing, Travel and Fleet Management with the approval of the Public Procurement Review Board, that such action is reasonable and practicable and advantageous to promote efficiency and economy in the purchase of commodities by the agencies of the state. Upon the adoption of any purchasing regulation, or an amendment, addition or elimination therein, copies of same shall be furnished to the State Auditor and to all agencies affected thereby. Thereafter, and except as otherwise may be provided in subsection (2) of this section, no agency of the state shall purchase any commodities covered by existing purchasing regulations unless such commodities be in conformity with the standards and specifications set forth in the purchasing regulations and unless the price thereof does not exceed the maximum fair price established by such purchasing regulations. The Office of Purchasing, Travel and Fleet Management shall furnish to any county or municipality or other local public agency of the state requesting same, copies of purchasing regulations adopted by the Office of Purchasing, Travel and Fleet Management and any amendments, changes or eliminations of same that may be made from time to time.

(b) The Office of Purchasing, Travel and Fleet Management may adopt purchasing regulations governing the use of credit cards, procurement cards and purchasing club membership cards to be used by state agencies, governing authorities of counties and municipalities, school districts and the Chickasawhay Natural Gas District. Use of the cards shall be in strict compliance with the regulations promulgated by the office. Any amounts due on the cards shall incur interest charges as set forth in Section 31-7-305 and shall not be considered debt.

(c) Pursuant to the provision of Section 37-61-33(3), the Office of Purchasing, Travel and Fleet Management of the Department of Finance and Administration is authorized to issue procurement cards to all public school district classroom teachers and other necessary direct support personnel at the beginning of the school year for the purchase of instructional supplies using Educational Enhancement Funds. The cards will be issued in equal amounts per teacher determined by the total number of qualifying personnel and the then current state appropriation for classroom instructional supplies under the Education Enhancement Fund. All purchases shall be in accordance with state law and teachers are responsible for verification of capital asset requirements when pooling monies to purchase equipment. The cards will expire on a pre-determined date at the end of each school year. All unexpended amounts will be carried forward, to be combined with the following year's instructional supply fund allocation, and reallocated for the following year. The Department of Finance and Administration is authorized to loan any start-up funds at the beginning of the school year to fund this procurement system for instructional supplies with loan repayment being made from sales tax receipts earmarked for the Education Enhancement Fund.

(d) In a sale of goods or services, the seller shall not impose a surcharge on a buyer who uses a state-issued credit card, procurement card, travel card, or fuel card. The Department of Finance and Administration shall have exclusive jurisdiction to enforce and adopt rules relating to this paragraph. Any rules adopted under this paragraph shall be consistent with federal laws and regulations governing credit card transactions described by this paragraph. This paragraph does not create a cause of action against an individual for a violation of this paragraph.

(2) The Office of Purchasing, Travel and Fleet Management shall adopt, subject to the approval of the Public Procurement Review Board, purchasing regulations governing the purchase of unmarked vehicles to be used by the Bureau of Narcotics and Department of Public Safety in official investigations pursuant to Section 25-1-87. Such regulations shall ensure that purchases of such vehicles shall be at a fair price and shall take into consideration the peculiar needs of the Bureau of Narcotics and Department of Public Safety in undercover operations.

(3) The Office of Purchasing, Travel and Fleet Management shall adopt, subject to the approval of the Public Procurement Review Board, regulations governing the certification process for certified purchasing offices, including the Mississippi Purchasing Certification Program, which shall be required of all purchasing officials at state agencies. Such regulations shall require entities desiring to be classified as certified purchasing offices to submit applications and applicable documents on an annual basis, and in the case of a state agency purchasing office, to have one hundred percent (100%) participation and completion by purchasing officials in the Mississippi Purchasing Certification Program, at which time the Office of Purchasing, Travel and Fleet Management may provide the governing entity with a certification valid for one (1) year from the date of issuance. The Office of Purchasing, Travel and Fleet Management shall set a fee in an amount that recovers its costs to administer the Mississippi Purchasing Certification Program, which shall be assessed to the participating state agencies.



§ 31-7-10 - Lease-purchase program for state agency equipment; participation by local governments; Master Lease-Purchase Program Fund

(1) For the purposes of this section, the term "equipment" shall mean equipment, furniture, and if applicable, associated software and other applicable direct costs associated with the acquisition. In addition to its other powers and duties, the Department of Finance and Administration shall have the authority to develop a master lease-purchase program and, pursuant to that program, shall have the authority to execute on behalf of the state master lease-purchase agreements for equipment to be used by an agency, as provided in this section. Each agency electing to acquire equipment by a lease-purchase agreement shall participate in the Department of Finance and Administration's master lease-purchase program, unless the Department of Finance and Administration makes a determination that such equipment cannot be obtained under the program or unless the equipment can be obtained elsewhere at an overall cost lower than that for which the equipment can be obtained under the program. Such lease-purchase agreements may include the refinancing or consolidation, or both, of any state agency lease-purchase agreements entered into after June 30, 1990.

(2) All funds designated by agencies for procurement of equipment and financing thereof under the master lease-purchase program shall be paid into a special fund created in the State Treasury known as the "Master Lease-Purchase Program Fund," which shall be used by the Department of Finance and Administration for payment to the lessors for equipment acquired under master lease-purchase agreements.

(3) Upon final approval of an appropriation bill, each agency shall submit to the Public Procurement Review Board a schedule of proposed equipment acquisitions for the master lease-purchase program. Upon approval of an equipment schedule by the Public Procurement Review Board with the advice of the Department of Information Technology Services, the Office of Purchasing, Travel and Fleet Management, and the Division of Energy and Transportation of the Mississippi Development Authority as it pertains to energy efficient climate control systems, the Public Procurement Review Board shall forward a copy of the equipment schedule to the Department of Finance and Administration.

(4) The level of lease-purchase debt recommended by the Department of Finance and Administration shall be subject to approval by the State Bond Commission. After such approval, the Department of Finance and Administration shall be authorized to advertise and solicit written competitive proposals for a lessor, who will purchase the equipment pursuant to bid awards made by the using agency under a given category and then transfer the equipment to the Department of Finance and Administration as lessee, pursuant to a master lease-purchase agreement.

The Department of Finance and Administration shall select the successful proposer for the financing of equipment under the master lease-purchase program with the approval of the State Bond Commission.

(5) Each master lease-purchase agreement, and any subsequent amendments, shall include such terms and conditions as the State Bond Commission shall determine to be appropriate and in the public interest, and may include any covenants deemed necessary or desirable to protect the interests of the lessor, including, but not limited to, provisions setting forth the interest rate (or method for computing interest rates) for financing pursuant to such agreement, covenants concerning application of payments and funds held in the Master Lease-Purchase Program Fund, covenants to maintain casualty insurance with respect to equipment subject to the master lease-purchase agreement (and all state agencies are specifically authorized to purchase any insurance required by a master lease-purchase agreement) and covenants precluding or limiting the right of the lessee or user to acquire equipment within a specified time (not to exceed five (5) years) after cancellation on the basis of a failure to appropriate funds for payment of amounts due under a lease-purchase agreement covering comparable equipment. The State Bond Commission shall transmit copies of each such master lease-purchase agreement and each such amendment to the Joint Legislative Budget Committee. To the extent provided in any master lease-purchase agreement, title to equipment leased pursuant thereto shall be deemed to be vested in the state or the user of the equipment (as specified in such master lease-purchase agreement), subject to default under or termination of such master lease-purchase agreement.

A master lease-purchase agreement may provide for payment by the lessor to the lessee of the purchase price of the equipment to be acquired pursuant thereto prior to the date on which payment is due to the vendor for such equipment and that the lease payments by the lessee shall commence as though the equipment had been provided on the date of payment. If the lessee, or lessee's escrow agent, has sufficient funds for payment of equipment purchases prior to payment due date to vendor of equipment, such funds shall be held or utilized on an as-needed basis for payment of equipment purchases either by the State Treasurer (in which event the master lease-purchase agreement may include provisions concerning the holding of such funds, the creation of a security interest for the benefit of the lessor in such funds until disbursed and other appropriate provisions approved by the Bond Commission) or by a corporate trustee selected by the Department of Finance and Administration (in which event the Department of Finance and Administration shall have the authority to enter into an agreement with such a corporate trustee containing terms and conditions approved by the Bond Commission). Earnings on any amount paid by the lessor prior to the acquisition of the equipment may be used to make lease payments under the master lease-purchase agreement or applied to pay costs and expenses incurred in connection with such lease-purchase agreement. In such event, the equipment-use agreements with the user agency may provide for lease payments to commence upon the date of payment by the lessor and may also provide for a credit against such payments to the extent that investment receipts from investment of the purchase price are to be used to make lease-purchase payments.

(6) The annual rate of interest paid under any lease-purchase agreement authorized under this section shall not exceed the maximum interest rate to maturity on general obligation indebtedness permitted under Section 75-17-101.

(7) The Department of Finance and Administration shall furnish the equipment to the various agencies, also known as the user, pursuant to an equipment-use agreement developed by the Department of Finance and Administration. Such agreements shall require that all monthly payments due from such agency be paid, transferred or allocated into the Master Lease-Purchase Program Fund pursuant to a schedule established by the Department of Finance and Administration. In the event such sums are not paid by the defined payment period, the Executive Director of the Department of Finance and Administration shall issue a requisition for a warrant to draw such amount as may be due from any funds appropriated for the use of the agency which has failed to make the payment as agreed.

(8) All master lease-purchase agreements executed under the authority of this section shall contain the following annual allocation dependency clause or an annual allocation dependency clause which is substantially equivalent thereto: "The continuation of each equipment schedule to this agreement is contingent in whole or in part upon the appropriation of funds by the Legislature to make the lease-purchase payments required under such equipment schedule. If the Legislature fails to appropriate sufficient funds to provide for the continuation of the lease-purchase payments under any such equipment schedule, then the obligations of the lessee and of the agency to make such lease-purchase payments and the corresponding provisions of any such equipment schedule to this agreement shall terminate on the last day of the fiscal year for which appropriations were made."

(9) The maximum lease term for any equipment acquired under the master lease-purchase program shall not exceed the useful life of such equipment as determined according to the upper limit of the asset depreciation range (ADR) guidelines for the Class Life Asset Depreciation Range System established by the Internal Revenue Service pursuant to the United States Internal Revenue Code and Regulations thereunder as in effect on December 31, 1980, or comparable depreciation guidelines with respect to any equipment not covered by ADR guidelines. The Department of Finance and Administration shall be deemed to have met the requirements of this subsection if the term of a master lease-purchase agreement does not exceed the weighted average useful life of all equipment covered by such agreement and the schedules thereto as determined by the Department of Finance and Administration. For purposes of this subsection, the "term of a master lease-purchase agreement" shall be the weighted average maturity of all principal payments to be made under such master lease-purchase agreement and all schedules thereto.

(10) Interest paid on any master lease-purchase agreement under this section shall be exempt from State of Mississippi income taxation. All equipment, and the purchase thereof by any lessor, acquired under the master lease-purchase program and all lease-purchase payments with respect thereto shall be exempt from all Mississippi sales, use and ad valorem taxes.

(11) The Governor, in his annual executive budget to the Legislature, shall recommend appropriations sufficient to provide funds to pay all amounts due and payable during the applicable fiscal year under master lease-purchase agreements entered into pursuant to this section.

(12) Any master lease-purchase agreement reciting in substance that such agreement has been entered into pursuant to this section shall be conclusively deemed to have been entered into in accordance with all of the provisions and conditions set forth in this section. Any defect or irregularity arising with respect to procedures applicable to the acquisition of any equipment shall not invalidate or otherwise limit the obligation of the Department of Finance and Administration, or the state or any agency of the state, under any master lease-purchase agreement or any equipment-use agreement.

(13) There shall be maintained by the Department of Finance and Administration, with respect to each master lease-purchase agreement, an itemized statement of the cash price, interest rates, interest costs, commissions, debt service schedules and all other costs and expenses paid by the state incident to the lease-purchase of equipment under such agreement.

(14) Lease-purchase agreements entered into by the Board of Trustees of State Institutions of Higher Learning pursuant to the authority of Section 37-101-413 or by any other agency which has specific statutory authority other than pursuant to Section 31-7-13(e) to acquire equipment by lease-purchase shall not be made pursuant to the master lease-purchase program under this section, unless the Board of Trustees of State Institutions of Higher Learning or such other agency elects to participate as to part or all of its lease-purchase acquisitions in the master lease-purchase program pursuant to this section.

(15) The Department of Finance and Administration may develop a master lease-purchase program for school districts and, pursuant to that program, may execute on behalf of the school districts master lease-purchase agreements for equipment to be used by the school districts. The form and structure of this program shall be substantially the same as set forth in this section for the master lease-purchase program for state agencies. If sums due from a school district under the master lease-purchase program are not paid by the expiration of the defined payment period, the Executive Director of the Department of Finance and Administration may withhold such amount that is due from the school district's minimum education or adequate education program fund allotments.

(16) The Department of Finance and Administration may develop a master lease-purchase program for community and junior college districts and, pursuant to that program, may execute on behalf of the community and junior college districts master lease-purchase agreements for equipment to be used by the community and junior college districts. The form and structure of this program must be substantially the same as set forth in this section for the master lease-purchase program for state agencies. If sums due from a community or junior college district under the master lease-purchase program are not paid by the expiration of the defined payment period, the Executive Director of the Department of Finance and Administration may withhold an amount equal to the amount due under the program from any funds allocated for that community or junior college district in the state appropriations for the use and support of the community and junior colleges.



§ 31-7-11 - Purchasing practices

Each agency of the state shall furnish information relative to its purchase of commodities, and as to its method of purchasing such commodities, to the Department of Finance and Administration annually and at such other times as the Department of Finance and Administration may request.

The Department of Finance and Administration shall have supervision over the purchasing and purchasing practices of each state agency and may by regulation or order correct any practice that appears contrary to the provisions of this chapter or to the best interests of the state. If it shall appear that any agency is not practicing economy in its purchasing or is permitting favoritism or any improper purchasing practice, the Department of Finance and Administration shall require that the agency immediately cease such improper activity, with full and complete authority in the Department of Finance and Administration to carry into effect its directions in such regard.

All purchases, trade-ins, sales or transfer of personal property made by any officer, board, agency, department or branch of the state government except the Legislature shall be subject to the approval of the Department of Finance and Administration. Such transaction shall be made in accordance with rules and regulations of the Department of Finance and Administration relating to the purchase of state-owned motor vehicles and all other personal property. The title of such property shall remain in the name of the state.



§ 31-7-12 - State contract price for purchase of commodities

(1) Except in regard to purchases of unmarked vehicles made in accordance with purchasing regulations adopted by the Department of Finance and Administration pursuant to Section 31-7-9(2), all agencies shall purchase commodities at the state contract price from the approved source, unless approval is granted by the Department of Finance and Administration to solicit purchases outside the terms of the contracts. However, prices accepted by an agency shall be less than the prices set by the state contract. Prices accepted by an agency shall be obtained in compliance with paragraph (a), (b) or (c) of Section 31-7-13. It shall be the responsibility of the Department of Finance and Administration to ascertain that the resulting prices shall provide a cost effective alternative to the established state contract.

(2) Governing authorities may purchase commodities approved by the Department of Finance and Administration from the state contract vendor, or from any source offering the identical commodity, at a price not exceeding the state contract price established by the Department of Finance and Administration for such commodity, without obtaining or advertising for competitive bids. Governing authorities that do not exercise the option to purchase such commodities from the state contract vendor or from another source offering the identical commodity at a price not exceeding the state contract price established by the Department of Finance and Administration shall make such purchases pursuant to the provisions of Section 31-7-13 without regard to state contract prices established by the Department of Finance and Administration, unless such purchases are authorized to be made under subsection (5) of this section.

(3) Nothing in this section shall prohibit governing authorities from purchasing, pursuant to subsection (2) of this section, commodities approved by the Department of Finance and Administration at a price not exceeding the state contract price established by the Department of Finance and Administration.

(4) The Department of Finance and Administration shall ensure that the prices of all commodities on the state contract are the lowest and best prices available from any source offering that commodity at the same level of quality or service, utilizing the reasonable standards established therefor by the Department of Finance and Administration. If the Department of Finance and Administration does not list an approved price for the particular item involved, purchase shall be made according to statutory bidding and licensing requirements. To encourage prudent purchasing practices, the Department of Finance and Administration shall be authorized and empowered to exempt certain commodities from the requirement that the lowest and best price be approved by order placed on its minutes.

(5) Any school district may purchase commodities from vendors with which any levying authority of the school district, as defined in Section 37-57-1, has contracted through competitive bidding procedures pursuant to Section 31-7-13 for purchases of the same commodities. Purchases authorized by this subsection may be made by a school district without obtaining or advertising for competitive bids, and such purchases shall be made at the same prices and under the same conditions as purchases of the same commodities are to be made by the levying authority of the school district under the contract with the vendor.



§ 31-7-13 - Bid requirements and exceptions; public auctions

All agencies and governing authorities shall purchase their commodities and printing; contract for garbage collection or disposal; contract for solid waste collection or disposal; contract for sewage collection or disposal; contract for public construction; and contract for rentals as herein provided.

(a) Bidding procedure for purchases not over $ 5,000.00. Purchases which do not involve an expenditure of more than Five Thousand Dollars ($ 5,000.00), exclusive of freight or shipping charges, may be made without advertising or otherwise requesting competitive bids. However, nothing contained in this paragraph (a) shall be construed to prohibit any agency or governing authority from establishing procedures which require competitive bids on purchases of Five Thousand Dollars ($ 5,000.00) or less.

(b) Bidding procedure for purchases over $ 5,000.00 but not over $ 50,000.00. Purchases which involve an expenditure of more than Five Thousand Dollars ($ 5,000.00) but not more than Fifty Thousand Dollars ($ 50,000.00), exclusive of freight and shipping charges may be made from the lowest and best bidder without publishing or posting advertisement for bids, provided at least two (2) competitive written bids have been obtained. Any state agency or community/junior college purchasing commodities or procuring construction pursuant to this paragraph (b) may authorize its purchasing agent, or his designee, to accept the lowest competitive written bid under Fifty Thousand Dollars ($ 50,000.00). Any governing authority purchasing commodities pursuant to this paragraph (b) may authorize its purchasing agent, or his designee, with regard to governing authorities other than counties, or its purchase clerk, or his designee, with regard to counties, to accept the lowest and best competitive written bid. Such authorization shall be made in writing by the governing authority and shall be maintained on file in the primary office of the agency and recorded in the official minutes of the governing authority, as appropriate. The purchasing agent or the purchase clerk, or their designee, as the case may be, and not the governing authority, shall be liable for any penalties and/or damages as may be imposed by law for any act or omission of the purchasing agent or purchase clerk, or their designee, constituting a violation of law in accepting any bid without approval by the governing authority. The term "competitive written bid" shall mean a bid submitted on a bid form furnished by the buying agency or governing authority and signed by authorized personnel representing the vendor, or a bid submitted on a vendor's letterhead or identifiable bid form and signed by authorized personnel representing the vendor. "Competitive" shall mean that the bids are developed based upon comparable identification of the needs and are developed independently and without knowledge of other bids or prospective bids. Any bid item for construction in excess of Five Thousand Dollars ($ 5,000.00) shall be broken down by components to provide detail of component description and pricing. These details shall be submitted with the written bids and become part of the bid evaluation criteria. Bids may be submitted by facsimile, electronic mail or other generally accepted method of information distribution. Bids submitted by electronic transmission shall not require the signature of the vendor's representative unless required by agencies or governing authorities.

(c) Bidding procedure for purchases over $ 50,000.00.

(i) Publication requirement.

1. Purchases which involve an expenditure of more than Fifty Thousand Dollars ($ 50,000.00), exclusive of freight and shipping charges, may be made from the lowest and best bidder after advertising for competitive bids once each week for two (2) consecutive weeks in a regular newspaper published in the county or municipality in which such agency or governing authority is located. However, all American Recovery and Reinvestment Act projects in excess of Twenty-five Thousand Dollars ($ 25,000.00) shall be bid. All references to American Recovery and Reinvestment Act projects in this section shall not apply to programs identified in Division B of the American Recovery and Reinvestment Act.

2. The purchasing entity may designate the method by which the bids will be received, including, but not limited to, bids sealed in an envelope, bids received electronically in a secure system, bids received via a reverse auction, or bids received by any other method that promotes open competition and has been approved by the Office of Purchasing and Travel. However, reverse auction shall not be used for any public contract for design or construction of public facilities, including buildings, roads and bridges.

3. The date as published for the bid opening shall not be less than seven (7) working days after the last published notice; however, if the purchase involves a construction project in which the estimated cost is in excess of Fifty Thousand Dollars ($ 50,000.00), such bids shall not be opened in less than fifteen (15) working days after the last notice is published and the notice for the purchase of such construction shall be published once each week for two (2) consecutive weeks. However, all American Recovery and Reinvestment Act projects in excess of Twenty-five Thousand Dollars ($ 25,000.00) shall be bid. For any projects in excess of Twenty-five Thousand Dollars ($ 25,000.00) under the American Recovery and Reinvestment Act, publication shall be made one (1) time and the bid opening for construction projects shall not be less than ten (10) working days after the date of the published notice. The notice of intention to let contracts or purchase equipment shall state the time and place at which bids shall be received, list the contracts to be made or types of equipment or supplies to be purchased, and, if all plans and/or specifications are not published, refer to the plans and/or specifications on file. If there is no newspaper published in the county or municipality, then such notice shall be given by posting same at the courthouse, or for municipalities at the city hall, and at two (2) other public places in the county or municipality, and also by publication once each week for two (2) consecutive weeks in some newspaper having a general circulation in the county or municipality in the above-provided manner. On the same date that the notice is submitted to the newspaper for publication, the agency or governing authority involved shall mail written notice to, or provide electronic notification to the main office of the Mississippi Procurement Technical Assistance Program under the Mississippi Development Authority that contains the same information as that in the published notice. Submissions received by the Mississippi Procurement Technical Assistance Program for projects funded by the American Recovery and Reinvestment Act shall be displayed on a separate and unique Internet Web page accessible to the public and maintained by the Mississippi Development Authority for the Mississippi Procurement Technical Assistance Program. Those American Recovery and Reinvestment Act related submissions shall be publicly posted within twenty-four (24) hours of receipt by the Mississippi Development Authority and the bid opening shall not occur until the submission has been posted for ten (10) consecutive days. The Department of Finance and Administration shall maintain information regarding contracts and other expenditures from the American Recovery and Reinvestment Act, on a unique Internet Web page accessible to the public. The Department of Finance and Administration shall promulgate rules regarding format, content and deadlines, unless otherwise specified by law, of the posting of award notices, contract execution and subsequent amendments, links to the contract documents, expenditures against the awarded contracts and general expenditures of funds from the American Recovery and Reinvestment Act. Within one (1) working day of the contract award, the agency or governing authority shall post to the designated Web page maintained by the Department of Finance and Administration, notice of the award, including the award recipient, the contract amount, and a brief summary of the contract in accordance with rules promulgated by the department. Within one (1) working day of the contract execution, the agency or governing authority shall post to the designated Web page maintained by the Department of Finance and Administration a summary of the executed contract and make a copy of the appropriately redacted contract documents available for linking to the designated Web page in accordance with the rules promulgated by the department. The information provided by the agency or governing authority shall be posted to the Web page for the duration of the American Recovery and Reinvestment Act funding or until the project is completed, whichever is longer.

(ii) Bidding process amendment procedure. If all plans and/or specifications are published in the notification, then the plans and/or specifications may not be amended. If all plans and/or specifications are not published in the notification, then amendments to the plans/specifications, bid opening date, bid opening time and place may be made, provided that the agency or governing authority maintains a list of all prospective bidders who are known to have received a copy of the bid documents and all such prospective bidders are sent copies of all amendments. This notification of amendments may be made via mail, facsimile, electronic mail or other generally accepted method of information distribution. No addendum to bid specifications may be issued within two (2) working days of the time established for the receipt of bids unless such addendum also amends the bid opening to a date not less than five (5) working days after the date of the addendum.

(iii) Filing requirement. In all cases involving governing authorities, before the notice shall be published or posted, the plans or specifications for the construction or equipment being sought shall be filed with the clerk of the board of the governing authority. In addition to these requirements, a bid file shall be established which shall indicate those vendors to whom such solicitations and specifications were issued, and such file shall also contain such information as is pertinent to the bid.

(iv) Specification restrictions.

1. Specifications pertinent to such bidding shall be written so as not to exclude comparable equipment of domestic manufacture. However, if valid justification is presented, the Department of Finance and Administration or the board of a governing authority may approve a request for specific equipment necessary to perform a specific job. Further, such justification, when placed on the minutes of the board of a governing authority, may serve as authority for that governing authority to write specifications to require a specific item of equipment needed to perform a specific job. In addition to these requirements, from and after July 1, 1990, vendors of relocatable classrooms and the specifications for the purchase of such relocatable classrooms published by local school boards shall meet all pertinent regulations of the State Board of Education, including prior approval of such bid by the State Department of Education.

2. Specifications for construction projects may include an allowance for commodities, equipment, furniture, construction materials or systems in which prospective bidders are instructed to include in their bids specified amounts for such items so long as the allowance items are acquired by the vendor in a commercially reasonable manner and approved by the agency/governing authority. Such acquisitions shall not be made to circumvent the public purchasing laws.

(v) Agencies and governing authorities may establish secure procedures by which bids may be submitted via electronic means.

(d) Lowest and best bid decision procedure.

(i) Decision procedure. Purchases may be made from the lowest and best bidder. In determining the lowest and best bid, freight and shipping charges shall be included. Life-cycle costing, total cost bids, warranties, guaranteed buy-back provisions and other relevant provisions may be included in the best bid calculation. All best bid procedures for state agencies must be in compliance with regulations established by the Department of Finance and Administration. If any governing authority accepts a bid other than the lowest bid actually submitted, it shall place on its minutes detailed calculations and narrative summary showing that the accepted bid was determined to be the lowest and best bid, including the dollar amount of the accepted bid and the dollar amount of the lowest bid. No agency or governing authority shall accept a bid based on items not included in the specifications.

(ii) Decision procedure for Certified Purchasing Offices. In addition to the decision procedure set forth in paragraph (d)(i), Certified Purchasing Offices may also use the following procedure: Purchases may be made from the bidder offering the best value. In determining the best value bid, freight and shipping charges shall be included. Life-cycle costing, total cost bids, warranties, guaranteed buy-back provisions, documented previous experience, training costs and other relevant provisions, including, but not limited to, a bidder having a local office and inventory located within the jurisdiction of the governing authority, may be included in the best value calculation. This provision shall authorize Certified Purchasing Offices to utilize a Request For Proposals (RFP) process when purchasing commodities. All best value procedures for state agencies must be in compliance with regulations established by the Department of Finance and Administration. No agency or governing authority shall accept a bid based on items or criteria not included in the specifications.

(iii) Decision procedure for Mississippi Landmarks. In addition to the decision procedure set forth in paragraph (d)(i), where purchase involves renovation, restoration, or both, of the State Capitol Building or any other historical building designated for at least five (5) years as a Mississippi Landmark by the Board of Trustees of the Department of Archives and History under the authority of Sections 39-7-7 and 39-7-11, the agency or governing authority may use the following procedure: Purchases may be made from the lowest and best prequalified bidder. Prequalification of bidders shall be determined not less than fifteen (15) working days before the first published notice of bid opening. Prequalification criteria shall be limited to bidder's knowledge and experience in historical restoration, preservation and renovation. In determining the lowest and best bid, freight and shipping charges shall be included. Life-cycle costing, total cost bids, warranties, guaranteed buy-back provisions and other relevant provisions may be included in the best bid calculation. All best bid and prequalification procedures for state agencies must be in compliance with regulations established by the Department of Finance and Administration. If any governing authority accepts a bid other than the lowest bid actually submitted, it shall place on its minutes detailed calculations and narrative summary showing that the accepted bid was determined to be the lowest and best bid, including the dollar amount of the accepted bid and the dollar amount of the lowest bid. No agency or governing authority shall accept a bid based on items not included in the specifications.

(iv) Construction project negotiations authority. If the lowest and best bid is not more than ten percent (10%) above the amount of funds allocated for a public construction or renovation project, then the agency or governing authority shall be permitted to negotiate with the lowest bidder in order to enter into a contract for an amount not to exceed the funds allocated.

(e) Lease-purchase authorization. For the purposes of this section, the term "equipment" shall mean equipment, furniture and, if applicable, associated software and other applicable direct costs associated with the acquisition. Any lease-purchase of equipment which an agency is not required to lease-purchase under the master lease-purchase program pursuant to Section 31-7-10 and any lease-purchase of equipment which a governing authority elects to lease-purchase may be acquired by a lease-purchase agreement under this paragraph (e). Lease-purchase financing may also be obtained from the vendor or from a third-party source after having solicited and obtained at least two (2) written competitive bids, as defined in paragraph (b) of this section, for such financing without advertising for such bids. Solicitation for the bids for financing may occur before or after acceptance of bids for the purchase of such equipment or, where no such bids for purchase are required, at any time before the purchase thereof. No such lease-purchase agreement shall be for an annual rate of interest which is greater than the overall maximum interest rate to maturity on general obligation indebtedness permitted under Section 75-17-101, and the term of such lease-purchase agreement shall not exceed the useful life of equipment covered thereby as determined according to the upper limit of the asset depreciation range (ADR) guidelines for the Class Life Asset Depreciation Range System established by the Internal Revenue Service pursuant to the United States Internal Revenue Code and regulations thereunder as in effect on December 31, 1980, or comparable depreciation guidelines with respect to any equipment not covered by ADR guidelines. Any lease-purchase agreement entered into pursuant to this paragraph (e) may contain any of the terms and conditions which a master lease-purchase agreement may contain under the provisions of Section 31-7-10(5), and shall contain an annual allocation dependency clause substantially similar to that set forth in Section 31-7-10(8). Each agency or governing authority entering into a lease-purchase transaction pursuant to this paragraph (e) shall maintain with respect to each such lease-purchase transaction the same information as required to be maintained by the Department of Finance and Administration pursuant to Section 31-7-10(13). However, nothing contained in this section shall be construed to permit agencies to acquire items of equipment with a total acquisition cost in the aggregate of less than Ten Thousand Dollars ($ 10,000.00) by a single lease-purchase transaction. All equipment, and the purchase thereof by any lessor, acquired by lease-purchase under this paragraph and all lease-purchase payments with respect thereto shall be exempt from all Mississippi sales, use and ad valorem taxes. Interest paid on any lease-purchase agreement under this section shall be exempt from State of Mississippi income taxation.

(f) Alternate bid authorization. When necessary to ensure ready availability of commodities for public works and the timely completion of public projects, no more than two (2) alternate bids may be accepted by a governing authority for commodities. No purchases may be made through use of such alternate bids procedure unless the lowest and best bidder cannot deliver the commodities contained in his bid. In that event, purchases of such commodities may be made from one (1) of the bidders whose bid was accepted as an alternate.

(g) Construction contract change authorization. In the event a determination is made by an agency or governing authority after a construction contract is let that changes or modifications to the original contract are necessary or would better serve the purpose of the agency or the governing authority, such agency or governing authority may, in its discretion, order such changes pertaining to the construction that are necessary under the circumstances without the necessity of further public bids; provided that such change shall be made in a commercially reasonable manner and shall not be made to circumvent the public purchasing statutes. In addition to any other authorized person, the architect or engineer hired by an agency or governing authority with respect to any public construction contract shall have the authority, when granted by an agency or governing authority, to authorize changes or modifications to the original contract without the necessity of prior approval of the agency or governing authority when any such change or modification is less than one percent (1%) of the total contract amount. The agency or governing authority may limit the number, manner or frequency of such emergency changes or modifications.

(h) Petroleum purchase alternative. In addition to other methods of purchasing authorized in this chapter, when any agency or governing authority shall have a need for gas, diesel fuel, oils and/or other petroleum products in excess of the amount set forth in paragraph (a) of this section, such agency or governing authority may purchase the commodity after having solicited and obtained at least two (2) competitive written bids, as defined in paragraph (b) of this section. If two (2) competitive written bids are not obtained, the entity shall comply with the procedures set forth in paragraph (c) of this section. In the event any agency or governing authority shall have advertised for bids for the purchase of gas, diesel fuel, oils and other petroleum products and coal and no acceptable bids can be obtained, such agency or governing authority is authorized and directed to enter into any negotiations necessary to secure the lowest and best contract available for the purchase of such commodities.

(i) Road construction petroleum products price adjustment clause authorization. Any agency or governing authority authorized to enter into contracts for the construction, maintenance, surfacing or repair of highways, roads or streets, may include in its bid proposal and contract documents a price adjustment clause with relation to the cost to the contractor, including taxes, based upon an industry-wide cost index, of petroleum products including asphalt used in the performance or execution of the contract or in the production or manufacture of materials for use in such performance. Such industry-wide index shall be established and published monthly by the Mississippi Department of Transportation with a copy thereof to be mailed, upon request, to the clerks of the governing authority of each municipality and the clerks of each board of supervisors throughout the state. The price adjustment clause shall be based on the cost of such petroleum products only and shall not include any additional profit or overhead as part of the adjustment. The bid proposals or document contract shall contain the basis and methods of adjusting unit prices for the change in the cost of such petroleum products.

(j) State agency emergency purchase procedure. If the governing board or the executive head, or his designee, of any agency of the state shall determine that an emergency exists in regard to the purchase of any commodities or repair contracts, so that the delay incident to giving opportunity for competitive bidding would be detrimental to the interests of the state, then the provisions herein for competitive bidding shall not apply and the head of such agency shall be authorized to make the purchase or repair. Total purchases so made shall only be for the purpose of meeting needs created by the emergency situation. In the event such executive head is responsible to an agency board, at the meeting next following the emergency purchase, documentation of the purchase, including a description of the commodity purchased, the purchase price thereof and the nature of the emergency shall be presented to the board and placed on the minutes of the board of such agency. The head of such agency, or his designee, shall, at the earliest possible date following such emergency purchase, file with the Department of Finance and Administration (i) a statement explaining the conditions and circumstances of the emergency, which shall include a detailed description of the events leading up to the situation and the negative impact to the entity if the purchase is made following the statutory requirements set forth in paragraph (a), (b) or (c) of this section, and (ii) a certified copy of the appropriate minutes of the board of such agency, if applicable.

(k) Governing authority emergency purchase procedure. If the governing authority, or the governing authority acting through its designee, shall determine that an emergency exists in regard to the purchase of any commodities or repair contracts, so that the delay incident to giving opportunity for competitive bidding would be detrimental to the interest of the governing authority, then the provisions herein for competitive bidding shall not apply and any officer or agent of such governing authority having general or special authority therefor in making such purchase or repair shall approve the bill presented therefor, and he shall certify in writing thereon from whom such purchase was made, or with whom such a repair contract was made. At the board meeting next following the emergency purchase or repair contract, documentation of the purchase or repair contract, including a description of the commodity purchased, the price thereof and the nature of the emergency shall be presented to the board and shall be placed on the minutes of the board of such governing authority.

(l) Hospital purchase, lease-purchase and lease authorization.

(i) The commissioners or board of trustees of any public hospital may contract with such lowest and best bidder for the purchase or lease-purchase of any commodity under a contract of purchase or lease-purchase agreement whose obligatory payment terms do not exceed five (5) years.

(ii) In addition to the authority granted in subparagraph (i) of this paragraph (l), the commissioners or board of trustees is authorized to enter into contracts for the lease of equipment or services, or both, which it considers necessary for the proper care of patients if, in its opinion, it is not financially feasible to purchase the necessary equipment or services. Any such contract for the lease of equipment or services executed by the commissioners or board shall not exceed a maximum of five (5) years' duration and shall include a cancellation clause based on unavailability of funds. If such cancellation clause is exercised, there shall be no further liability on the part of the lessee. Any such contract for the lease of equipment or services executed on behalf of the commissioners or board that complies with the provisions of this subparagraph (ii) shall be excepted from the bid requirements set forth in this section.

(m) Exceptions from bidding requirements. Excepted from bid requirements are:

(i) Purchasing agreements approved by department. Purchasing agreements, contracts and maximum price regulations executed or approved by the Department of Finance and Administration.

(ii) Outside equipment repairs. Repairs to equipment, when such repairs are made by repair facilities in the private sector; however, engines, transmissions, rear axles and/or other such components shall not be included in this exemption when replaced as a complete unit instead of being repaired and the need for such total component replacement is known before disassembly of the component; however, invoices identifying the equipment, specific repairs made, parts identified by number and name, supplies used in such repairs, and the number of hours of labor and costs therefor shall be required for the payment for such repairs.

(iii) In-house equipment repairs Purchases of parts for repairs to equipment, when such repairs are made by personnel of the agency or governing authority; however, entire assemblies, such as engines or transmissions, shall not be included in this exemption when the entire assembly is being replaced instead of being repaired.

(iv) Raw gravel or dirt. Raw unprocessed deposits of gravel or fill dirt which are to be removed and transported by the purchaser.

(v) Governmental equipment auctions. Motor vehicles or other equipment purchased from a federal agency or authority, another governing authority or state agency of the State of Mississippi, or any governing authority or state agency of another state at a public auction held for the purpose of disposing of such vehicles or other equipment. Any purchase by a governing authority under the exemption authorized by this subparagraph (v) shall require advance authorization spread upon the minutes of the governing authority to include the listing of the item or items authorized to be purchased and the maximum bid authorized to be paid for each item or items.

(vi) Intergovernmental sales and transfers. Purchases, sales, transfers or trades by governing authorities or state agencies when such purchases, sales, transfers or trades are made by a private treaty agreement or through means of negotiation, from any federal agency or authority, another governing authority or state agency of the State of Mississippi, or any state agency or governing authority of another state. Nothing in this section shall permit such purchases through public auction except as provided for in subparagraph (v) of this section. It is the intent of this section to allow governmental entities to dispose of and/or purchase commodities from other governmental entities at a price that is agreed to by both parties. This shall allow for purchases and/or sales at prices which may be determined to be below the market value if the selling entity determines that the sale at below market value is in the best interest of the taxpayers of the state. Governing authorities shall place the terms of the agreement and any justification on the minutes, and state agencies shall obtain approval from the Department of Finance and Administration, prior to releasing or taking possession of the commodities.

(vii) Perishable supplies or food Perishable supplies or food purchased for use in connection with hospitals, the school lunch programs, homemaking programs and for the feeding of county or municipal prisoners.

(viii) Single source items. Noncompetitive items available from one (1) source only. In connection with the purchase of noncompetitive items only available from one (1) source, a certification of the conditions and circumstances requiring the purchase shall be filed by the agency with the Department of Finance and Administration and by the governing authority with the board of the governing authority. Upon receipt of that certification the Department of Finance and Administration or the board of the governing authority, as the case may be, may, in writing, authorize the purchase, which authority shall be noted on the minutes of the body at the next regular meeting thereafter. In those situations, a governing authority is not required to obtain the approval of the Department of Finance and Administration.

(ix) Waste disposal facility construction contracts. Construction of incinerators and other facilities for disposal of solid wastes in which products either generated therein, such as steam, or recovered therefrom, such as materials for recycling, are to be sold or otherwise disposed of; however, in constructing such facilities, a governing authority or agency shall publicly issue requests for proposals, advertised for in the same manner as provided herein for seeking bids for public construction projects, concerning the design, construction, ownership, operation and/or maintenance of such facilities, wherein such requests for proposals when issued shall contain terms and conditions relating to price, financial responsibility, technology, environmental compatibility, legal responsibilities and such other matters as are determined by the governing authority or agency to be appropriate for inclusion; and after responses to the request for proposals have been duly received, the governing authority or agency may select the most qualified proposal or proposals on the basis of price, technology and other relevant factors and from such proposals, but not limited to the terms thereof, negotiate and enter contracts with one or more of the persons or firms submitting proposals.

(x) Hospital group purchase contracts. Supplies, commodities and equipment purchased by hospitals through group purchase programs pursuant to Section 31-7-38.

(xi) Information technology products. Purchases of information technology products made by governing authorities under the provisions of purchase schedules, or contracts executed or approved by the Mississippi Department of Information Technology Services and designated for use by governing authorities.

(xii) Energy efficiency services and equipment. Energy efficiency services and equipment acquired by school districts, community and junior colleges, institutions of higher learning and state agencies or other applicable governmental entities on a shared-savings, lease or lease-purchase basis pursuant to Section 31-7-14.

(xiii) Municipal electrical utility system fuel. Purchases of coal and/or natural gas by municipally owned electric power generating systems that have the capacity to use both coal and natural gas for the generation of electric power.

(xiv) Library books and other reference materials. Purchases by libraries or for libraries of books and periodicals; processed film, video cassette tapes, filmstrips and slides; recorded audio tapes, cassettes and diskettes; and any such items as would be used for teaching, research or other information distribution; however, equipment such as projectors, recorders, audio or video equipment, and monitor televisions are not exempt under this subparagraph.

(xv) Unmarked vehicles. Purchases of unmarked vehicles when such purchases are made in accordance with purchasing regulations adopted by the Department of Finance and Administration pursuant to Section 31-7-9(2).

(xvi) Election ballots. Purchases of ballots printed pursuant to Section 23-15-351.

(xvii) Multichannel interactive video systems. From and after July 1, 1990, contracts by Mississippi Authority for Educational Television with any private educational institution or private nonprofit organization whose purposes are educational in regard to the construction, purchase, lease or lease-purchase of facilities and equipment and the employment of personnel for providing multichannel interactive video systems (ITSF) in the school districts of this state.

(xviii) Purchases of prison industry products by the Department of Corrections, regional correctional facilities or privately owned prisons. Purchases made by the Mississippi Department of Corrections, regional correctional facilities or privately owned prisons involving any item that is manufactured, processed, grown or produced from the state's prison industries.

(xix) Undercover operations equipment. Purchases of surveillance equipment or any other high-tech equipment to be used by law enforcement agents in undercover operations, provided that any such purchase shall be in compliance with regulations established by the Department of Finance and Administration.

(xx) Junior college books for rent. Purchases by community or junior colleges of textbooks which are obtained for the purpose of renting such books to students as part of a book service system.

(xxi) Certain school district purchases. Purchases of commodities made by school districts from vendors with which any levying authority of the school district, as defined in Section 37-57-1, has contracted through competitive bidding procedures for purchases of the same commodities.

(xxii) Garbage, solid waste and sewage contracts. Contracts for garbage collection or disposal, contracts for solid waste collection or disposal and contracts for sewage collection or disposal.

(xxiii) Municipal water tank maintenance contracts. Professional maintenance program contracts for the repair or maintenance of municipal water tanks, which provide professional services needed to maintain municipal water storage tanks for a fixed annual fee for a duration of two (2) or more years.

(xxiv) Purchases of Mississippi Industries for the Blind products. Purchases made by state agencies or governing authorities involving any item that is manufactured, processed or produced by the Mississippi Industries for the Blind.

(xxv) Purchases of state-adopted textbooks. Purchases of state-adopted textbooks by public school districts.

(xxvi) Certain purchases under the Mississippi Major Economic Impact Act. Contracts entered into pursuant to the provisions of Section 57-75-9(2), (3) and (4).

(xxvii) Used heavy or specialized machinery or equipment for installation of soil and water conservation practices purchased at auction. Used heavy or specialized machinery or equipment used for the installation and implementation of soil and water conservation practices or measures purchased subject to the restrictions provided in Sections 69-27-331 through 69-27-341. Any purchase by the State Soil and Water Conservation Commission under the exemption authorized by this subparagraph shall require advance authorization spread upon the minutes of the commission to include the listing of the item or items authorized to be purchased and the maximum bid authorized to be paid for each item or items.

(xxviii) Hospital lease of equipment or services. Leases by hospitals of equipment or services if the leases are in compliance with paragraph (l)(ii).

(xxix) Purchases made pursuant to qualified cooperative purchasing agreements. Purchases made by certified purchasing offices of state agencies or governing authorities under cooperative purchasing agreements previously approved by the Office of Purchasing and Travel and established by or for any municipality, county, parish or state government or the federal government, provided that the notification to potential contractors includes a clause that sets forth the availability of the cooperative purchasing agreement to other governmental entities. Such purchases shall only be made if the use of the cooperative purchasing agreements is determined to be in the best interest of the governmental entity.

(xxx) School yearbooks. Purchases of school yearbooks by state agencies or governing authorities; provided, however, that state agencies and governing authorities shall use for these purchases the RFP process as set forth in the Mississippi Procurement Manual adopted by the Office of Purchasing and Travel.

(xxxi) Design-build method and dual-phase design-build method of contracting. Contracts entered into under the provisions of Section 31-7-13.1, 37-101-44 or 65-1-85.

(xxxii) Toll roads and bridge construction projects. Contracts entered into under the provisions of Section 65-43-1 or 65-43-3.

(xxxiii) Certain purchases under Section 57-1-221. Contracts entered into pursuant to the provisions of Section 57-1-221.

(xxxiv) Certain transfers made pursuant to the provisions of Section 57-105-1(7). Transfers of public property or facilities under Section 57-105-1(7) and construction related to such public property or facilities.

(xxxv) Certain purchases or transfers entered into with local electrical power associations. Contracts or agreements entered into under the provisions of Section 55-3-33.

(n) Term contract authorization. All contracts for the purchase of:

(i) All contracts for the purchase of commodities, equipment and public construction (including, but not limited to, repair and maintenance), may be let for periods of not more than sixty (60) months in advance, subject to applicable statutory provisions prohibiting the letting of contracts during specified periods near the end of terms of office. Term contracts for a period exceeding twenty-four (24) months shall also be subject to ratification or cancellation by governing authority boards taking office subsequent to the governing authority board entering the contract.

(ii) Bid proposals and contracts may include price adjustment clauses with relation to the cost to the contractor based upon a nationally published industry-wide or nationally published and recognized cost index. The cost index used in a price adjustment clause shall be determined by the Department of Finance and Administration for the state agencies and by the governing board for governing authorities. The bid proposal and contract documents utilizing a price adjustment clause shall contain the basis and method of adjusting unit prices for the change in the cost of such commodities, equipment and public construction.

(o) Purchase law violation prohibition and vendor penalty. No contract or purchase as herein authorized shall be made for the purpose of circumventing the provisions of this section requiring competitive bids, nor shall it be lawful for any person or concern to submit individual invoices for amounts within those authorized for a contract or purchase where the actual value of the contract or commodity purchased exceeds the authorized amount and the invoices therefor are split so as to appear to be authorized as purchases for which competitive bids are not required. Submission of such invoices shall constitute a misdemeanor punishable by a fine of not less than Five Hundred Dollars ($ 500.00) nor more than One Thousand Dollars ($ 1,000.00), or by imprisonment for thirty (30) days in the county jail, or both such fine and imprisonment. In addition, the claim or claims submitted shall be forfeited.

(p) Electrical utility petroleum-based equipment purchase procedure. When in response to a proper advertisement therefor, no bid firm as to price is submitted to an electric utility for power transformers, distribution transformers, power breakers, reclosers or other articles containing a petroleum product, the electric utility may accept the lowest and best bid therefor although the price is not firm.

(q) Fuel management system bidding procedure. Any governing authority or agency of the state shall, before contracting for the services and products of a fuel management or fuel access system, enter into negotiations with not fewer than two (2) sellers of fuel management or fuel access systems for competitive written bids to provide the services and products for the systems. In the event that the governing authority or agency cannot locate two (2) sellers of such systems or cannot obtain bids from two (2) sellers of such systems, it shall show proof that it made a diligent, good-faith effort to locate and negotiate with two (2) sellers of such systems. Such proof shall include, but not be limited to, publications of a request for proposals and letters soliciting negotiations and bids. For purposes of this paragraph (q), a fuel management or fuel access system is an automated system of acquiring fuel for vehicles as well as management reports detailing fuel use by vehicles and drivers, and the term "competitive written bid" shall have the meaning as defined in paragraph (b) of this section. Governing authorities and agencies shall be exempt from this process when contracting for the services and products of fuel management or fuel access systems under the terms of a state contract established by the Office of Purchasing and Travel.

(r) Solid waste contract proposal procedure. Before entering into any contract for garbage collection or disposal, contract for solid waste collection or disposal or contract for sewage collection or disposal, which involves an expenditure of more than Fifty Thousand Dollars ($ 50,000.00), a governing authority or agency shall issue publicly a request for proposals concerning the specifications for such services which shall be advertised for in the same manner as provided in this section for seeking bids for purchases which involve an expenditure of more than the amount provided in paragraph (c) of this section. Any request for proposals when issued shall contain terms and conditions relating to price, financial responsibility, technology, legal responsibilities and other relevant factors as are determined by the governing authority or agency to be appropriate for inclusion; all factors determined relevant by the governing authority or agency or required by this paragraph (r) shall be duly included in the advertisement to elicit proposals. After responses to the request for proposals have been duly received, the governing authority or agency shall select the most qualified proposal or proposals on the basis of price, technology and other relevant factors and from such proposals, but not limited to the terms thereof, negotiate and enter into contracts with one or more of the persons or firms submitting proposals. If the governing authority or agency deems none of the proposals to be qualified or otherwise acceptable, the request for proposals process may be reinitiated. Notwithstanding any other provisions of this paragraph, where a county with at least thirty-five thousand (35,000) nor more than forty thousand (40,000) population, according to the 1990 federal decennial census, owns or operates a solid waste landfill, the governing authorities of any other county or municipality may contract with the governing authorities of the county owning or operating the landfill, pursuant to a resolution duly adopted and spread upon the minutes of each governing authority involved, for garbage or solid waste collection or disposal services through contract negotiations.

(s) Minority set-aside authorization. Notwithstanding any provision of this section to the contrary, any agency or governing authority, by order placed on its minutes, may, in its discretion, set aside not more than twenty percent (20%) of its anticipated annual expenditures for the purchase of commodities from minority businesses; however, all such set-aside purchases shall comply with all purchasing regulations promulgated by the Department of Finance and Administration and shall be subject to bid requirements under this section. Set-aside purchases for which competitive bids are required shall be made from the lowest and best minority business bidder. For the purposes of this paragraph, the term "minority business" means a business which is owned by a majority of persons who are United States citizens or permanent resident aliens (as defined by the Immigration and Naturalization Service) of the United States, and who are Asian, Black, Hispanic or Native American, according to the following definitions:

(i) "Asian" means persons having origins in any of the original people of the Far East, Southeast Asia, the Indian subcontinent, or the Pacific Islands.

(ii) "Black" means persons having origins in any black racial group of Africa.

(iii) "Hispanic" means persons of Spanish or Portuguese culture with origins in Mexico, South or Central America, or the Caribbean Islands, regardless of race.

(iv) "Native American" means persons having origins in any of the original people of North America, including American Indians, Eskimos and Aleuts.

(t) Construction punch list restriction. The architect, engineer or other representative designated by the agency or governing authority that is contracting for public construction or renovation may prepare and submit to the contractor only one (1) preliminary punch list of items that do not meet the contract requirements at the time of substantial completion and one (1) final list immediately before final completion and final payment.

(u) Procurement of construction services by state institutions of higher learning. Contracts for privately financed construction of auxiliary facilities on the campus of a state institution of higher learning may be awarded by the Board of Trustees of State Institutions of Higher Learning to the lowest and best bidder, where sealed bids are solicited, or to the offeror whose proposal is determined to represent the best value to the citizens of the State of Mississippi, where requests for proposals are solicited.

(v) Insurability of bidders for public construction or other public contracts. In any solicitation for bids to perform public construction or other public contracts to which this section applies including, but not limited to, contracts for repair and maintenance, for which the contract will require insurance coverage in an amount of not less than One Million Dollars ($ 1,000,000.00), bidders shall be permitted to either submit proof of current insurance coverage in the specified amount or demonstrate ability to obtain the required coverage amount of insurance if the contract is awarded to the bidder. Proof of insurance coverage shall be submitted within five (5) business days from bid acceptance.

(w) Purchase authorization clarification. Nothing in this section shall be construed as authorizing any purchase not authorized by law.



§ 31-7-131 - Dual-phase design-build method of construction contracting; two-phase procedure for awarding contracts; compliance with minimum building code standards; awarding stipulated fees

(1) The method of contracting for construction described in this section shall be known as the "dual-phase design-build method" of construction contracting. This method of construction contracting may be used only when the Legislature has specifically required or authorized the use of this method in the legislation authorizing a project. At a minimum, the determination must include a detailed explanation of why using the dual-phase design-build method for a particular project satisfies the public need better than the traditional design-bid-build method based on the following criteria:

(a) The project provides a savings in time or cost over traditional methods; and

(b) The size and type of the project is suitable for design-build.

(2) For each proposed dual-phase design-build project, a two-phase procedure for awarding a contract must be adopted. During Phase One, and before solicitation of initial proposals, the agency or governing authority shall develop, with the assistance of an architectural or engineering firm, a scope of work statement that provides prospective offerors with sufficient information regarding the requirements of the agency or governing authority. The scope of work statement must include, but is not limited to, the following information:

(a) Drawings must show overall building dimensions and major lines of dimensions, and site plans that show topography, adjacent buildings and utilities;

(b) Drawings must include information to adequately explain HVAC, electrical and structural requirements;

(c) The scope of work statement also must include building elevations, sections and design details; and

(d) The scope of work statement must include general budget parameters, schedule or delivery requirements, relevant criteria for evaluation of proposals, and any other information necessary to enable the design-builders to submit proposals that meet the needs of the agency or governing authority.

(3) The agency or governing authority shall cause to be published once a week, for at least two (2) consecutive weeks in a regular newspaper published in the county in which the project is to be located, or a newspaper with statewide circulation, a notice inviting proposals for the dual-phase design-build construction project. The proposals shall not be opened in less than fifteen (15) working days after the last notice is published. The notice must inform potential offerors of how to obtain the scope of work statement developed for the project, and the notice must contain such other information to describe adequately the general nature and scope of the project so as to promote full, equal and open competition.

(4) The agency or governing authority shall accept initial proposals only from entities able to provide an experienced and qualified design-build team that includes, at a minimum, an architectural or engineering firm registered in Mississippi and a contractor properly licensed and domiciled in Mississippi for the type of work required. From evaluation of initial proposals under Phase One, the agency or governing authority shall select a minimum of two (2) and a maximum of five (5) design-builders as "short-listed firms" to submit proposals for Phase Two.

(5) During Phase Two, the short-listed firms will be invited to submit detailed designs, specific technical concepts or solutions, pricing, scheduling and other information deemed appropriate by the agency or governing authority as necessary to evaluate and rank acceptability of the Phase Two proposals. After evaluation of these Phase Two proposals, the agency or governing authority shall award a contract to the design-builder determined to offer the best value to the public in accordance with evaluation criteria set forth in the request for proposals, of which price must be one, but not necessarily the only, criterion.

(6) If the agency or governing authority accepts a proposal other than the lowest dollar proposal actually submitted, the agency or governing authority shall enter on its minutes detailed calculations and a narrative summary showing why the accepted proposal was determined to provide the best value, and the agency or governing authority shall state specifically on its minutes the justification for its award.

(7) All facilities that are governed by this section shall be designed and constructed to comply with standards equal to or exceeding the minimum building code standards employed by the state as required under Section 31-11-33 in force at the time of contracting. All private contractors or private entities contracting or performing under this section must comply at all times with all applicable laws, codes and other legal requirements pertaining to the project.

(8) At its discretion, the agency or governing authority may award a stipulated fee equal to a percentage, as prescribed in the request for proposals, of the project's final design and construction budget, as prescribed in the request for proposals, but not less than two-tenths of one percent (2/10 of 1%) of the project's final design and construction budget, to each short-list offeror who provides a responsive, but unsuccessful, proposal. If the agency or governing authority does not award a contract, all responsive final list offerors shall receive the stipulated fee based on the owner's estimate of the project final design and construction budget as included in the request for proposals. The agency or governing authority shall pay the stipulated fee to each offeror within ninety (90) days after the award of the initial contract or the decision not to award a contract. In consideration for paying the stipulated fee, the agency or governing authority may use any ideas or information contained in the proposals in connection with any contract awarded for the project, or in connection with a subsequent procurement, without any obligation to pay any additional compensation to the unsuccessful offerors. Notwithstanding the other provisions of this subsection, an unsuccessful short-list offeror may elect to waive the stipulated fee. If an unsuccessful short-list offeror elects to waive the stipulated fee, the agency or governing authority may not use ideas and information contained in the offeror's proposal, except that this restriction does not prevent the agency or governing authority from using any idea or information if the idea or information is also included in a proposal of an offeror that accepts the stipulated fee.

(9) This section shall not authorize the awarding of construction contracts according to any contracting method that does not require the contractor to satisfactorily perform, at a minimum, both any balance of design, using an independent professional licensed in Mississippi, and construction of the project for which the contract is awarded.

(10) The provisions of this section shall not affect any procurement by the Mississippi Transportation Commission.

(11) The provisions of this section shall not apply to procurement authorized in Section 59-5-37(3).



§ 31-7-132 - Construction manager at risk method of project delivery; qualifications-based selection procedure for procuring architectural, engineering and land surveying services

(1) When used in this section, "construction manager at risk" means a method of project delivery in which a construction manager guarantees a maximum price for the construction of a project and in which the governing authority or board, before using this method of project delivery, shall include a detailed explanation of why using the construction manager at risk method of project delivery for a particular project satisfies the public need better than that traditional design-bid-build method based on the following criteria:

(a) The use of construction manager at risk for the project provides a savings in time or cost over traditional methods; and

(b) The size and type of the project is suitable for use of the construction management at risk method of project delivery.

(2) When the construction manager at risk method of project delivery is used:

(a) There may be a separate contract for design services and a separate contract for construction services;

(b) The contract for construction services may be entered into at the same time as a contract for the design services or later;

(c) Design and construction of the project may be in sequential or concurrent phases; and

(d) Finance, maintenance, operation, reconstruction or other related services may be included for a guaranteed maximum price.

(3) When procuring design professional services under a construction manager at risk project delivery method, the agency or governing authority shall procure the services of a design professional pursuant to qualifications-based selection procedures.

(4) Before the substantial completion of the design documents, the agency or governing authority may elect to hire a construction manager.

(5) When procuring construction management services, the agency or governing authority shall follow the qualifications-based selection procedures as outlined in subsection (10) of this section or the competitive sealed proposal procedures as outlined in Section 31-7-13.

(6) The agency or governing authority may require the architect or engineer and the construction manager, by contract, to cooperate in the design, planning and scheduling, and construction process. The contract shall not make the primary designer or construction manager a subcontractor or joint venture partner to the other or limit the primary designer's or construction manager's independent obligations to the agency or governing authority.

(7) Notwithstanding anything to the contrary in this chapter:

(a) Each project for construction under a construction manager at risk contract shall be a specific, single project with a minimum construction cost of Twenty-Five Million Dollars ($ 25,000,000.00).

(b) Each project under a construction manager at risk contract shall be a specific, single project. For the purposes of this paragraph, "specific, single project" means a project that is constructed at a single location, at a common location or for a common purpose.

(8) Agencies shall retain an independent architectural or engineering firm to provide guidance and administration of the professional engineering or professional architecture aspects of the project throughout the development of the scope, design, and construction of the project.

(9) The state shall, on an annual basis, compile and make public all proceedings, records, contracts and other public records relating to procurement transactions authorized under this section.

(10) For purposes of this section, the "qualifications-based selection procedure" shall include:

(a) Publicly announcing all requirements for architectural, engineering, and land surveying services, to procure these services on the basis of demonstrated competence and qualifications, and to negotiate contracts at fair and reasonable prices after the most qualified firm has been selected.

(b) Agencies or governing authorities shall establish procedures to prequalify firms seeking to provide architectural, engineering, and land surveying services or may use prequalification lists from other state agencies or governing authorities to meet the requirements of this section.

(c) Whenever a project requiring architectural, engineering, or land surveying services is proposed for an agency or governing authority, the agency or governing authority shall provide advance notice published in a professional services bulletin or advertised within the official state newspaper setting forth the projects and services to be procured for not less than fourteen (14) days. The professional services bulletin shall be mailed to each firm that has requested the information or is prequalified under Section 31-7-13. The professional services bulletin shall include a description of each project and shall state the time and place for interested firms to submit a letter of interest and, if required by the public notice, a statement of qualifications.

(d) The agency or governing authority shall evaluate the firms submitting letters of interest and other prequalified firms, taking into account qualifications. The agency or governing authority may consider, but shall not be limited to, considering:

(i) Ability of professional personnel;

(ii) Past record and experience;

(iii) Performance data on file;

(iv) Willingness to meet time requirements;

(v) Location;

(vi) Workload of the firm; and

(vii) Any other qualifications-based factors as the agency or governing authority may determine in writing are applicable.

The agency or governing authority may conduct discussions with and require public presentations by firms deemed to be the most qualified regarding their qualifications, approach to the project and ability to furnish the required services.

(e) The agency or governing authority shall establish a committee to select firms to provide architectural, engineering, and land surveying services. A selection committee may include at least one (1) public member nominated by a statewide association of the profession affected. The public member may not be employed or associated with any firm holding a contract with the agency or governing authority nor may the public member's firm be considered for a contract with that agency or governing authority while serving as a public member of the committee. In no case shall the agency or governing authority, before selecting a firm for negotiation under paragraph (f) of this section, seek formal or informal submission of verbal or written estimates of costs or proposals in terms of dollars, hours required, percentage of construction cost, or any other measure of compensation.

(f) On the basis of evaluations, discussions, and any presentations, the agency or governing authority shall select no less than three (3) firms that it determines to be qualified to provide services for the project and rank them in order of qualifications to provide services regarding the specific project. The agency or governing authority shall then contact the firm ranked most preferred to negotiate a contract at a fair and reasonable compensation. If fewer than three (3) firms submit letters of interest and the agency or governing authority determines that one (1) or both of those firms are so qualified, the agency or governing authority may proceed to negotiate a contract under paragraph (g) of this section.

(g) The agency or governing authority shall prepare a written description of the scope of the proposed services to be used as a basis for negotiations and shall negotiate a contract with the highest qualified firm at compensation that the agency or governing authority determines in writing to be fair and reasonable. In making this decision, the agency or governing authority shall take into account the estimated value, scope, complexity, and professional nature of the services to be rendered. In no case may the agency or governing authority establish a maximum overhead rate or other payment formula designed to eliminate firms from contention or restrict competition or negotiation of fees. If the agency or governing authority is unable to negotiate a satisfactory contract with the firm that is most preferred, negotiations with that firm shall be terminated. The agency or governing authority shall then begin negotiations with the firm that is next preferred. If the agency or governing authority is unable to negotiate a satisfactory contract with that firm, negotiations with that firm shall be terminated. The agency or governing authority shall then begin negotiations with the firm that is next preferred. If the agency or governing authority is unable to negotiate a satisfactory contract with any of the selected firms, the agency or governing authority shall reevaluate the architectural, engineering, or land surveying services requested, including the estimated value, scope, complexity, and fee requirements. The agency or governing authority shall then compile a second list of not less than three (3) qualified firms and proceed in accordance with the provisions of this section. A firm negotiating a contract with an agency or governing authority shall negotiate subcontracts for architectural, engineering, and land surveying services at compensation that the firm determines in writing to be fair and reasonable based upon a written description of the scope of the proposed services.

(11) The provisions of this section shall not affect any procurement by the Mississippi Transportation Commission.



§ 31-7-14 - Public contracts of energy efficiency services

(1) (a) For purposes of this section, the following words and phrases shall have the meaning ascribed herein, unless the context clearly indicates otherwise:

(i) "Division" means the Energy Division of the Mississippi Development Authority.

(ii) "Energy services" or "energy efficient services" means energy efficiency equipment, services relating to the installation, operation and maintenance of equipment and improvements reasonably required to existing or new equipment and existing or new improvements and facilities including, but not limited to, heating, ventilation and air-conditioning systems, lighting, windows, insulation and energy management controls, life safety measures that provide long-term, operating-cost reductions, building operation programs that reduce operating costs, alternative fuel motor vehicles including vehicles that have been converted to such and ancillary equipment related to or associated with the fueling of alternative fuel motor vehicles, or other energy-conservation-related improvements, including improvements or equipment related to renewable energy, water and other natural resources conservation, including accuracy and measurement of water distribution and/or consumption, and other equipment, services and improvements providing energy efficiency as determined by the division.

(iii) "Energy performance contract" means an agreement to provide energy services which include, but are not limited to, the design, installation, financing and maintenance or management of the energy systems or equipment in order to improve its energy efficiency. The energy savings are guaranteed by the performance contractor and savings from energy, operations, maintenance and other cost-avoidance measures can be used to repay the cost of the project.

(iv) "Energy services contract" means an agreement to provide energy services which include, but are not limited to, the design, installation, financing and maintenance or management of the energy systems or equipment in order to improve its energy efficiency. Payments for the contract are not contingent upon the actual savings realized from the equipment.

(v) "Entity" means the board of trustees of any public school district, junior college, institution of higher learning, publicly owned hospital, state agency or governing authority of this chapter.

(vi) "Shared savings contract" means an agreement where the contractor and the entity each receive a preagreed percentage or dollar value of the energy cost savings over the life of the contract.

(vii) "Reduce operating costs" means elimination of future expenses or avoidance of future replacement expenditures as a result of new equipment installed or services performed. A contract that otherwise satisfies the requirements of this section shall satisfy the requirements allowing use of an energy performance or shared savings contract even if the sole expense being eliminated is maintenance expense.

(viii) "Alternative fuel motor vehicle" means a motor vehicle propelled by alternative fuel either as a dedicated alternative fuel vehicle, as a bi-fuel vehicle using alternative fuel as one of its fuels, or as a dual fuel vehicle using alternative fuel as one of its fuels.

(b) An entity may enter into a lease, energy services contract, energy performance contract, shared savings contract, or lease-purchase contracts for energy efficiency equipment, services relating to the installation, operation and maintenance of equipment or improvements reasonably required to existing or new equipment and existing or new improvements and facilities and shall contract in accordance with the following provisions:

(i) An entity shall publicly issue requests for proposals, advertised in the same manner as provided in Section 31-7-13 for seeking competitive sealed bids, concerning the provision of energy efficiency services relating to the installation, operation and maintenance of equipment, improvements reasonably required to existing or new equipment and existing or new improvements and facilities or the design, installation, ownership, operation and maintenance of energy efficiency equipment. Those requests for proposals shall contain terms and conditions relating to submission of proposals, evaluation and selection of proposals, financial terms, legal responsibilities, and any other matters as the entity determines to be appropriate for inclusion.

(ii) Upon receiving responses to the request for proposals, the entity may select the most qualified proposal or proposals on the basis of experience and qualifications of the proposers, the technical approach, the financial arrangements, the overall benefits to the entity and any other relevant factors determined to be appropriate.

(iii) An entity shall negotiate and enter into contracts with the person, persons, firm or firms submitting the proposal selected as the most qualified under this section.

(iv) All contracts must contain the following annual allocation dependency clause: The continuation of this contract is contingent upon the appropriation of funds to fulfill the requirements of the contract by the Legislature or other budgeting authority. If the Legislature or other budgeting authority fails to appropriate sufficient monies to provide for the continuation of the contract, the contract shall terminate on the last day of the fiscal year for which appropriations were made. The termination shall be without penalty or expense to the entity of any kind whatsoever, except as to the portions of payments for which funds were appropriated.

(v) The annual rate of interest paid under any lease-purchase agreement authorized by this section shall not exceed the maximum interest rate to maturity on general obligation indebtedness permitted under Section 75-17-101.

(vi) The maximum lease-purchase term for any equipment acquired under this section shall not exceed the useful life of that equipment as determined according to the upper limit of the asset depreciation range (ADR) guidelines for the Class Life Asset Depreciation Range System established by the Internal Revenue Service under the United States Internal Revenue Code and the regulations thereunder as in effect on December 31, 1980, or comparable depreciation guidelines with respect to any equipment not covered by ADR guidelines.

(vii) This subsection shall, with respect to the procurement of energy efficiency services and/or equipment, supersede any contradictory or conflicting provisions of Chapter 7, Title 31, Mississippi Code of 1972, and other laws with respect to awarding public contracts.

(2) (a) The division may contract with a party selected under this subsection to provide financing to entities and private "nonprofit" hospitals, to purchase energy efficiency equipment, services relating to the installation, operation and maintenance of equipment or improvements reasonably required to existing or new equipment and existing or new improvements and facilities or an energy saving performance contract, energy services contract, or lease-purchase basis. Any energy efficiency lease financing contract entered into by the division before May 15, 1992, shall be valid and binding when the contract was entered into under this subsection.

(b) The entities and private "nonprofit" hospitals that decide to contract for energy efficiency equipment, services relating to the installation, operation and maintenance of equipment or improvements reasonably required to existing or new equipment and existing or new improvements and facilities on a lease, energy services contract or lease-purchase basis, may request financial assistance from the division.

(c) The provisions of any energy efficiency lease-purchase agreements authorized under this subsection (2) shall comply with the requirements of subsection (1)(b)(iv) and (v) of this section. The term of any lease or lease-purchase agreement for energy efficiency services and/or equipment entered into under this section shall not exceed twenty (20) years, commencing on the completion of the installation of equipment or improvements under the contract.

(d) Any entity or private "nonprofit" hospital having approval of the division may borrow money in anticipation of entering into a lease-purchase agreement pursuant to subsection (2)(b) of this section. Any borrowing may be upon terms and conditions as may be agreed upon by the borrowing entity and the party advancing interim funds; however, the principal on any borrowing shall be repaid within a period of time not to exceed one hundred eighty (180) days. In borrowing money under this paragraph (d), it is not necessary to publish notice of intention to do so or to secure the consent of the qualified electors, either by election or otherwise. Any borrowing may be negotiated between the parties and is not required to be publicly bid, may be evidenced by negotiable notes or lease and shall not be considered when computing any limitation of indebtedness of the borrowing entity established by law. The principal, interest and costs of incurring any borrowing shall not exceed the principal amount of the final contract or agreement approved by the division, and accepted by the borrowing entity, under subsection (2)(b) of this section.

(e) This subsection (2) shall, with respect to the procurement of energy efficiency services and/or equipment, supersede the provisions of any contradictory or conflicting provisions of Chapter 7, Title 31, Mississippi Code of 1972, and other laws with respect to awarding public contracts.

(3) All lease-purchase agreements authorized by this section and the income from those agreements shall be exempt from all taxation within the State of Mississippi, except gift, transfer and inheritance taxes.

(4) (a) An entity may contract for energy efficiency equipment services relating to the installation, operation or maintenance of equipment or improvements reasonably required to existing or new equipment and existing or new improvements and facilities on a shared-savings basis or performance basis.

(b) If an entity decides to enter into a contract for energy efficiency equipment, services relating to the installation, operation or maintenance of equipment or improvements reasonably required to existing or new equipment and existing or new improvements and facilities on a shared-savings basis or performance basis, the entity shall issue a request for proposals or a request for qualifications, as determined necessary by the division, in the same manner as prescribed under subsection (1)(b) of this section. The entity shall notify the division in writing. The final contract shall be approved by the division.

(c) The terms of any shared savings, energy services contract, or energy performance contract entered into under this section may not exceed twenty (20) years, commencing on the completion of the installation of equipment or improvements under the contract.

(d) The terms of any shared savings or energy performance contract entered into under this section must contain a guarantee of savings clause from the company providing energy efficiency equipment services relating to the installation, operation and maintenance of equipment or improvements reasonably required to existing or new equipment and existing or new improvements and facilities.

(5) By September 1 of each year, each entity that receives financial assistance through the energy efficiency lease program shall annually report to the division its energy usage by meter in dollars and consumption by fuel type for the previous fiscal year.

(6) The contract may be construed to provide flexibility to public agencies in structuring agreements entered into hereunder so that economic benefits may be maximized.



§ 31-7-141 - Division of Energy and Transportation authorized to establish energy savings incentive program

(1) Any agency as defined in this chapter that receives state budgetary consideration and has submitted a detailed energy management plan to the Energy Division of the Department of Economic and Community Development, referred to in this section as "division," as required under Section 57-39-111 shall undertake energy efficiency projects for the purpose of producing energy and/or dollar savings whereby a portion of the savings may be retained by the participating agency. The plan shall describe specific measures to be implemented to reduce the agency's energy consumption by energy unit measure or energy cost. The division shall provide assistance in preparing the detailed energy management plan according to prescribed guidelines and reporting procedures. The plan shall specify a project description of the energy efficiency measures to be undertaken, including, but not limited to, type of measure, cost, estimated savings in dollars and energy units, project and measure location, and terms and conditions of project financing.

(2) (a) Utilizing data submitted under Sections 57-39-107 and 57-39-109, the division shall develop and approve energy consumption baselines before project implementation, if feasible, and measure energy consumption after project implementation considering adjustments for any agency growth or reduction and seasonal variances, and calculate total energy savings. The division shall derive a baseline use allocation to be utilized and submitted in each participating agency's annual budget.

(b) For purposes of this section, "net savings" and "net revenues" mean any funds remaining after payment of project capital costs, including debt service, and other payments and reserves as required by a bond resolution, loan agreement or other financing agreement and payment of project operating and maintenance expenses.

(3) Net savings and net revenues generated from projects shall be apportioned as follows:

(a) Any agency initiating energy savings through the implementation of an energy efficiency project may retain one-half ( 1/2) of all such net savings which may be used for any nonrecurring capital projects; and

(b) The remaining net savings and net revenues from conservation projects shall be remitted to the State General Fund.

The Energy Division shall verify the net savings and net revenues on an annual basis.

(4) The use by an agency of net savings and net revenues from energy efficiency projects shall be in addition to, and shall not supplant or replace, funding from traditional sources for their normal operations and maintenance or capital budgets. It is the intent of this subsection to ensure that the agencies receive the full benefit intended by this section, and that the effect will not be diminished by budget adjustments inconsistent with this intent.



§ 31-7-15 - Preferences for awarding contracts for commodities; procurement of products made from recovered materials; state agencies to purchase products manufactured or sold by Mississippi Industries for the Blind whenever economically feasible

(1) Whenever two (2) or more competitive bids are received, one or more of which relates to commodities grown, processed or manufactured within this state, and whenever all things stated in such received bids are equal with respect to price, quality and service, the commodities grown, processed or manufactured within this state shall be given preference. A similar preference shall be given to commodities grown, processed or manufactured within this state whenever purchases are made without competitive bids, and when practical the Department of Finance and Administration may by regulation establish reasonable preferential policies for other commodities, giving preference to resident suppliers of this state.

(2) Any foreign manufacturing company with a factory in the state and with over fifty (50) employees working in the state shall have preference over any other foreign company where both price and quality are the same, regardless of where the product is manufactured.

(3) On or before January 1, 1991, the Department of Finance and Administration shall adopt bid and product specifications to be utilized by all state agencies that encourage the procurement of commodities made from recovered materials. Preference in awarding contracts for commodities shall be given to commodities offered at a competitive price.

(4) Each state agency is required to procure products made from recovered materials when those products are available at a competitive price. For purposes of this subsection, "competitive price" means a price not greater than ten percent (10%) above the lowest and best bidder. A decision not to procure products made from recovered materials must be based on a determination that such procurement:

(a) Is not available within a reasonable period of time; or

(b) Fails to meet the performance standards set forth in the applicable specifications; or

(c) Is not available at a competitive price.

(5) Whenever economically feasible, each state agency is required to purchase products manufactured or sold by the Mississippi Industries for the Blind.



§ 31-7-16 - Purchase of certain equipment capable of being manufactured or assembled in separate units

In the event equipment is required which is capable of being manufactured or assembled in separate units such as school bus chassis and bodies or other bodies of equipment installed upon chassis, and there is a manufacturer of such bodies located within the State of Mississippi, a public purchase may be made of such chassis and such body or equipment as separate items.



§ 31-7-18 - Purchase of certain motor vehicles

In addition to the method of purchasing authorized in this chapter, said governing authorities are hereby authorized to accept the lowest bid received from a motor vehicle dealer domiciled within the county of the governing authority for the purchase of any motor vehicle having a gross vehicle weight rating of less than twenty-six thousand (26,000) pounds that shall not exceed a sum equal to three percent (3%) greater than the price or cost which the dealer pays the manufacturer, as evidenced by the factory invoice for the motor vehicle. In the event said county does not have an authorized motor vehicle dealer, said board or governing authority may, in like manner, receive bids from motor vehicle dealers in any adjoining county.

No purchase of a motor vehicle under the provisions of this section shall be valid unless the purchase is made according to statutory bidding and licensing requirements. Provided, however, that the governing authorities may choose to purchase a motor vehicle from the authorized state contract dealer without having to advertise and receive bids therefor.

No purchase shall be made in excess of the approved state contract price by any of the aforementioned governing authorities when such authorities are situated wholly or in part in the county wherein the authorized state contract dealer for a particular item is domiciled.



§ 31-7-21 - Functions of Department of Finance and Administration

The provisions of this chapter shall neither repeal nor modify the functions of the Governor's Office of General Services as set forth in Sections 31-11-1 through 31-11-89.



§ 31-7-23 - Rebates, refunds, etc. from vendor to inure to benefit of agency or governing authority

Any rebates, refunds, coupons, merit points, gratuities or any article of value tendered or received by any agency or governing authority from any vendor of material, supplies, equipment or other articles shall inure to the benefit of the agency or governing authority making the purchase. The agency or governing authority may, in accordance with its best interest, either take delivery of the article of value tendered and use the same or convert it to cash by selling it for its fair and reasonable value, making use of the proceeds from such sale for the exclusive benefit of the agency or governing authority.



§ 31-7-38 - Establishment of group purchasing programs by certain public hospitals and regional mental health centers [Repealed effective July 1, 2016]

The board of trustees or governing board of any hospital or regional mental health center owned or owned and operated separately or jointly by the State of Mississippi or any of its branches, agencies, departments or subdivisions, or by one or more counties, cities, towns, supervisors districts or election districts, or combinations thereof, may authorize by resolution the organization and operation of, or the participation in, a group purchasing program with other hospitals or regional mental health centers, for the purchase of supplies, commodities and equipment when it appears to the board of trustees or governing board that such a group purchasing program could or would affect economy or efficiency in their operations. Purchases by hospitals or regional mental health centers participating in group purchasing programs of supplies, commodities and equipment through such programs shall be exempt from the provisions of Sections 31-7-9, 31-7-10, 31-7-11, 31-7-12 and 31-7-13. This section shall stand repealed on July 1, 2016.



§ 31-7-47 - Preference to resident contractors

In the letting of public contracts, preference shall be given to resident contractors, and a nonresident bidder domiciled in a state, city, county, parish, province, nation or political subdivision having laws granting preference to local contractors shall be awarded Mississippi public contracts only on the same basis as the nonresident bidder's state, city, county, parish, province, nation or political subdivision awards contracts to Mississippi contractors bidding under similar circumstances. Resident contractors actually domiciled in Mississippi, be they corporate, individuals or partnerships, are to be granted preference over nonresidents in awarding of contracts in the same manner and to the same extent as provided by the laws of the state, city, county, parish, province, nation or political subdivision of domicile of the nonresident.



§ 31-7-49 - Purchases under contract

In placing orders for purchases under bids received and contracts awarded under the provisions of this chapter, the governing authority, by orders entered on its minutes, may authorize its members, or agents designated by its order, to place orders for the purchase of such supplies and materials from time to time during the period covered by the contract, as such supplies and materials are needed. Claims for such supplies so ordered by an individual board member or other duly authorized agent shall not be allowed and paid by the board until such claims shall have been approved in writing by the individual board member or agent who ordered such supplies or the successor to such member or agent.



§ 31-7-53 - Fertilizer

In making any and all purchases of fertilizer for all state institutions and agencies, the board, officer, or employee given the authority to make such purchases shall take into consideration the chemical analysis and percentage of plant food unit value in such fertilizer in determining the lowest and best bid. No awards of contracts shall be made until the best price is determined on the basis of the chemical analysis as to the plant food unit value of the product, and the contract shall be awarded on the basis of such an analysis of the plant food unit value.

This section does not apply for the purchase of material by research agencies of the state for use in experimental projects.

The state penitentiary board, the board of trustees of the state institutions of higher learning, and any other agency, department, or board of trustees of the State of Mississippi are hereby authorized to purchase all needed quantities of anhydrous ammonia and ammonium nitrate fertilizers available through the facilities of Mississippi State University of Agriculture and Applied Science. Such purchase may be at public or private sale, provided that such fertilizers can be obtained for not more than the price that the same are then available to such board, agency, or department from any other source.



§ 31-7-55 - Penalties

[For penalties applicable to violations occurring between January 1, 1981, and August 15, 1988, the following provisions govern.]

(1) It is hereby declared to be unlawful and a violation of public policy of the State of Mississippi for any elected or appointed public officer of the state or the executive head of a state board, commission, department, subdivision of the state government or governing authority to make any purchases without the full compliance with the provisions of Chapter 7, Title 31, Mississippi Code of 1972. Any elected or appointed public officer of the state or the executive head of a state board, commission, department, subdivision of the state government or governing authority who violates the provisions of Chapter 7, Title 31, Mississippi Code of 1972 shall be deemed guilty of a misdemeanor and, upon conviction therefor, shall be fined not less than One Hundred Dollars ($ 100.00) and not more than Five Hundred Dollars ($ 500.00) for each separate offense, or sentenced to the county jail for not more than six (6) months, or both such fine and imprisonment, and shall be removed from his office or position.

(2) Any person diverting the benefits of any article of value tendered or received by any agency or governing authority to his or her personal use, in violation of Section 31-7-23, shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than One Hundred Dollars ($ 100.00) nor more than Five Hundred Dollars ($ 500.00), or sentenced to the county jail for not more than six (6) months, or by both such fine and imprisonment, and shall be required to return the money value of the article unlawfully diverted to the agency involved.

[The following provisions apply to violations which occur on or after August 16, 1988.]

(1) It is hereby declared to be unlawful and a violation of public policy of the State of Mississippi for any elected or appointed public officer of an agency or a governing authority, or the executive head, any employee or agent of an agency or governing authority to make any purchases without the full compliance with the provisions of Chapter 7, Title 31, Mississippi Code of 1972.

(2) Except as otherwise provided in subsection (4) of this section, any person who intentionally, willfully and knowingly violates the provisions of Chapter 7, Title 31, Mississippi Code of 1972, shall be deemed guilty of a misdemeanor and, upon conviction thereof, shall be fined not less than One Hundred Dollars ($ 100.00) and not more than Five Hundred Dollars ($ 500.00) for each separate offense, or sentenced to the county jail for not more than six (6) months, or both such fine and imprisonment, and shall be removed from his office or position.

(3) Any person who intentionally, willfully and knowingly violates the provisions of subsection (1) of Section 31-7-57 shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not less than One Hundred Dollars ($ 100.00) and not more than Five Hundred Dollars ($ 500.00), or sentenced to the county jail for not more than six (6) months, or both such fine and imprisonment, and shall be removed from his office or position.

(4) Any person diverting the benefits of any article of value tendered or received by any agency or governing authority to his or her personal use, in violation of Section 31-7-23, if the value of such article be less than Five Hundred Dollars ($ 500.00), shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than One Hundred Dollars ($ 100.00) nor more than Five Hundred Dollars ($ 500.00), or sentenced to the county jail for not more than six (6) months, or by both such fine and imprisonment, shall be removed from his office or position, and shall be required to return the money value of the article unlawfully diverted to the agency or governing authority involved. If the value of the article be Five Hundred Dollars ($ 500.00) or more, such person shall be guilty of a felony and, upon conviction, shall be punished by a fine of not less than One Thousand Dollars ($ 1,000.00) nor more than Five Thousand Dollars ($ 5,000.00), or sentenced to the Department of Corrections for not less than one (1) year nor more than five (5) years, or by both such fine and imprisonment, shall be removed from his office or position, and shall be required to return the money value of the article unlawfully diverted to the agency or governing authority involved.

(5) The provisions of this section are supplemental to any other criminal statutes of this state.



§ 31-7-57 - Individual liability for unlawful expenditures; disposition of recovered funds

(1) Any elected or appointed public officer of an agency or a governing authority, or the executive head, any employee or agent of an agency or governing authority, who appropriates or authorizes the expenditure of any money to an object not authorized by law, shall be liable personally for up to the full amount of the appropriation or expenditure as will fully and completely compensate and repay such public funds for any actual loss caused by such appropriation or expenditure, to be recovered by suit in the name of the governmental entity involved, or in the name of any person who is a taxpayer suing for the use of the governmental entity involved, and such taxpayer shall be liable for costs in such case. In the case of a governing board of an agency or governing authority, only the individual members of the governing board who voted for the appropriation or authorization for expenditure shall be liable under this subsection.

(2) No individual member, officer, employee or agent of any agency or board of a governing authority shall let contracts or purchase commodities or equipment except in the manner provided by law, including the provisions of Section 25-9-120(3), Mississippi Code of 1972, relating to personal and professional service contracts by state agencies; nor shall any such agency or board of a governing authority ratify any such contract or purchase made by any individual member, officer, employee or agent thereof, or pay for the same out of public funds unless such contract or purchase was made in the manner provided by law; provided, however, that any vendor who, in good faith, delivers commodities or printing or performs any services under a contract to or for the agency or governing authority, shall be entitled to recover the fair market value of such commodities, printing or services, notwithstanding some error or failure by the agency or governing authority to follow the law, if the contract was for an object authorized by law and the vendor had no control of, participation in, or actual knowledge of the error or failure by the agency or governing authority.

(3) The individual members, officers, employees or agents of any agency or governing authority as defined in Section 31-7-1 causing any public funds to be expended, any contract made or let, any payment made on any contract or any purchase made, or any payment made, in any manner whatsoever, contrary to or without complying with any statute of the State of Mississippi, regulating or prescribing the manner in which such contracts shall be let, payment on any contract made, purchase made, or any other payment or expenditure made, shall be liable, individually, and upon their official bond, for compensatory damages, in such sum up to the full amount of such contract, purchase, expenditure or payment as will fully and completely compensate and repay such public funds for any actual loss caused by such unlawful expenditure.

(4) In addition to the foregoing provision, for any violation of any statute of the State of Mississippi prescribing the manner in which contracts shall be let, purchases made, expenditure or payment made, any individual member, officer, employee or agent of any agency or governing authority who shall substantially depart from the statutory method of letting contracts, making payments thereon, making purchases or expending public funds shall be liable, individually and on his official bond, for penal damages in such amount as may be assessed by any court of competent jurisdiction, up to three (3) times the amount of the contract, purchase, expenditure or payment. The person so charged may offer mitigating circumstances to be considered by the court in the assessment of any penal damages.

(5) Any sum recovered under the provisions hereof shall be credited to the account from which such unlawful expenditure was made.

(6) Except as otherwise provided in subsection (1) of this section, any individual member of an agency or governing authority as defined in Section 31-7-1 shall not be individually liable under this section if he voted against payment for contracts let or purchases made contrary to law and had his vote recorded in the official minutes of the board or governing authority at the time of such vote, or was absent at the time of such vote.



§ 31-7-59 - Purchase by municipalities from United States General Services Administration

(1) Any municipality of over one hundred thousand (100,000) population, according to the latest decennial census and qualified to do so, is hereby empowered to purchase from the General Services Administration of the United States of America, without advertising for bids, any and all articles of supplies and equipment necessary for the operation of said municipality so long as the purchase price of such articles is below the purchase price of similar articles on a state contract accepted by the Office of General Services.

(2) The aforesaid supplies and equipment may likewise be purchased from the General Services Administration without advertising for bids even though the Office of General Services does not have same listed on statewide contracts so long as the purchase price thereof is ten percent (10%) below the latest purchase price of comparable supplies and equipment.



§ 31-7-61 - Governmental purchases of foreign beef; prohibition against

It shall be unlawful for any person knowingly to purchase or to authorize or requisition the purchase of beef other than beef raised and produced within the United States when such purchase is to be paid by the state government or any of its political subdivisions out of public funds of any nature. However, all canned meats not available which are processed in the United States shall be exempt from Sections 31-7-61 through 31-7-65.



§ 31-7-63 - Governmental purchases of foreign beef; penalties

Any person who violates the provisions of Section 31-7-61 shall be guilty of a misdemeanor and upon conviction shall be punished by imprisonment for not more than thirty (30) days or by a fine of not less than one hundred dollars ($ 100.00) nor more than five hundred dollars ($ 500.00). In addition to any criminal sanction authorized herein, a civil proceeding may be brought by a district attorney or county prosecuting attorney for recovery of funds paid out in violation of this section.



§ 31-7-65 - Governmental purchases of foreign beef; commissioner of agriculture and commerce to give notice

The commissioner of agriculture and commerce of the State of Mississippi shall notify all state agencies, political subdivisions or public institutions within the State of Mississippi as to the provisions of Sections 31-7-61 through 31-7-65.



§ 31-7-73 - Authority of state agencies to contract for energy efficiency services

Any state agency, as defined in Section 31-7-1, Mississippi Code of 1972, shall be authorized and empowered, in its discretion, to enter into an energy performance contract, energy services contract, on a shared-savings, lease or lease-purchase basis, for energy efficiency services and/or equipment as provided for in Section 31-7-14.






PUBLIC CONTRACTS FOR PURCHASE OF MEAT [REPEALED]



IMPLEMENTATION OF CENTRAL PURCHASING BY COUNTIES

§ 31-7-101 - Implementation of central purchase system; establishment of department of purchasing; appointment of purchase clerk and receiving clerk

From and after the first Monday of January 1989, the supervisors of each county in the state shall establish a central purchase system. The central purchase system shall be administered by a county department of purchasing headed by a purchase clerk who, unless the chancery clerk is appointed by the board of supervisors as purchase clerk as hereinafter authorized, shall be appointed by the county administrator, with the approval of the board of supervisors, in any county required to operate under a countywide system of road administration, or who shall be appointed by the board of supervisors in any other county. The purchase clerk shall not be a member of the board of supervisors. The purchase clerk shall be the director of the department of purchasing. No person shall serve as the purchase clerk who, within one (1) year after his appointment, does not receive certification from the State Auditor as having successfully completed the professional education program offered for purchase clerks pursuant to Section 19-3-77.

The department of purchasing shall purchase all equipment, heavy equipment, machinery, supplies, commodities, materials and services used by any office or department of the county except for those offices or departments whose expenditures are not required by law to be approved by the board of supervisors. The purchase clerk may, subject to the approval of the entity which appointed him, hire personnel necessary to operate the department of purchasing efficiently. Unless the chancery clerk is appointed by the board of supervisors as receiving clerk as hereinafter authorized, the county administrator, with the approval of the board of supervisors, in any county required to operate under the countywide system of road administration, or the board of supervisors in any other county, shall appoint a receiving clerk, who shall not be a member of the board of supervisors. Assistant receiving clerks, when necessary, may be appointed by the receiving clerk subject to the approval of the entity which appointed him. No person shall serve as the receiving clerk who, within one (1) year after his appointment, does not receive certification from the State Auditor as having successfully completed the professional education program offered for receiving clerks pursuant to Section 19-3-77. The receiving clerk and his assistants shall be solely responsible for accepting the delivery of all equipment, heavy equipment, machinery, supplies, commodities, materials and services purchased by the county.

The purchase clerk shall disapprove any purchase requisitions which, in his opinion, are not in compliance with the purchasing laws of the state.

The board of supervisors may designate the chancery clerk, with his consent, to serve as the purchase clerk or assistant purchase clerk or as the receiving clerk or assistant receiving clerk; however a chancery clerk designated as purchase clerk or assistant purchase clerk may not also serve as receiving clerk or assistant receiving clerk, and a chancery clerk designated as receiving clerk or assistant receiving clerk may not serve as purchase clerk or assistant purchase clerk. Neither the purchase clerk nor any assistant purchase clerks shall serve as the receiving clerk or as an assistant receiving clerk.

When the chancery clerk serves as county administrator and purchase clerk or assistant purchase clerk, the receiving clerk and any assistant receiving clerks shall be appointed by and serve at the will and pleasure of the board of supervisors.



§ 31-7-103 - General responsibility of purchase clerk; central purchase system to comply with requirements of State Department of Audit; purchases of $1,000.00 or less

The purchase clerk shall be responsible as hereinafter provided for the purchase and acquisition of all equipment, heavy equipment, machinery, supplies, commodities, materials and services to be acquired for the county from successful bidders or other vendors, as authorized by law. The central purchase system shall comply with the requirements prescribed by the State Department of Audit under the authority of Section 7-7-211 and in accordance with Section 31-7-113, and the purchase clerk shall be responsible for the maintenance of such system. No requisition to purchase, purchase order or receiving report shall be required for the purchase of any item or services with an acquisition cost of not more than One Thousand Dollars ($ 1,000.00) in the aggregate; however, the invoice for every such purchase shall be signed by the department head or his or her designee, or a receipt signed by the person making the purchase shall be attached to the invoice and forwarded to the purchase clerk. No claim based on any such purchase shall be approved except after compliance with the provisions of this section.



§ 31-7-105 - Procedure on bids

Upon acceptance of any bid by the board of supervisors, as provided in Section 31-7-13, the clerk of the board of supervisors, shall forthwith deliver to the purchase clerk a certified copy of such accepted bid. The accepted bid or offer to furnish equipment, heavy equipment, machinery, supplies, commodities, materials or services shall constitute the sole source for such purchase, unless such purchase is otherwise authorized by law. The term "lowest and best bid" shall not include any person, firm, partnership or corporation other than the person, firm, partnership or corporation actually submitting the bid determined to be the lowest and best bid.



§ 31-7-107 - Inventory control

In addition to the required central purchase system, from and after the first Monday in January 1989, each county shall establish and maintain an inventory control system pursuant to requirements prescribed by the State Department of Audit under the authority of Section 7-7-211 and in accordance with Section 31-7-113; provided, however, that not more than a sixty (60) day inventory of supplies, commodities and materials shall be kept on hand unless otherwise approved by the board of supervisors. The inventory control clerk shall be employed or designated in the same manner and by the same entity which employs or designates the purchase clerk. The inventory control clerk shall be responsible for the maintenance of such system and such other personnel as may be required for the efficient operation of the inventory control system and shall not be a member of the board of supervisors. No person shall serve as the inventory control clerk who, within one (1) year after his appointment, does not receive certification from the State Auditor as having successfully completed the professional education program offered for inventory control clerks pursuant to Section 19-3-77. The opening entries of such system shall be compiled by the inventory control clerk from a physical inventory which the board of supervisors shall cause to be made of all property of the county by April 1, 1989, and such beginning inventory shall be recorded in the minutes of the board of supervisors. The clerk of the board of supervisors shall deliver to the inventory control clerk a certified copy of such inventory within seven (7) days after the acceptance of the beginning inventory by the board of supervisors. Following acceptance of the beginning inventory, the inventory control clerk, pursuant to regulations promulgated by the State Auditor, shall perform physical inventories of assets of the county on or before October 1 of each year and shall file with the board of supervisors, in triplicate, a written report of such inventory. The clerk of the board of supervisors shall keep the original of each inventory report so filed by the inventory control clerk as a permanent record of the county and shall forward a copy to the State Department of Audit not later than October 15. In a separate report to the clerk of the board, the inventory control clerk shall list additions to and deletions from the annual inventory report and shall also list items unaccounted for from the previous annual inventory report.



§ 31-7-109 - Receiving reports

The receiving clerk or his assistants shall, upon proper delivery of equipment, heavy equipment, machinery, supplies, commodities, materials or services, acknowledge receipt of goods in compliance with a receipting system prescribed by the State Department of Audit under the authority of Section 7-7-211 and in accordance with Section 31-7-113, and the receiving clerk shall be responsible for the maintenance of such system.



§ 31-7-111 - Custody of records

Such records, reports, supporting documents or data compiled, maintained, protected or otherwise in the custody of either the purchase clerk or the inventory control clerk shall be made freely available to the other immediately upon request. Such records, reports, supporting documents or data shall be public records and shall be made available for inspection during reasonable hours to any person requesting the same.



§ 31-7-113 - State department of audit to design and prescribe forms and systems

The State Department of Audit, under the authority of Section 7-7-211, shall design and prescribe the form of the inventory to be made, the form of the purchase requisition, the form of the purchase order, the form of the receiving report; prescribe systems of filing and prescribe the system of records necessary for the maintenance of a central purchase system, receiving system and an inventory control system; and shall promulgate and prescribe such other documentation, procedures and regulations necessary for the efficient maintenance of such systems.



§ 31-7-115 - Audit reports

The State Auditor, or a certified public accountant employed by the State Auditor, shall, upon the close of the fiscal year of the county, make an audit of the books, records, supporting documents and other data of the county purchase clerk and the inventory control clerk. The Auditor shall review the county's compliance with Section 31-7-13(d), (k) and (m). The audit report shall include a schedule of purchases not made from the lowest bidder under the authority of Section 31-7-13(d), with the reasons given therefor. The audit report shall include a schedule of emergency purchases made under the authority of Section 31-7-13(k). The audit report shall include a schedule of purchases made noncompetitively from a sole source under the authority of Section 31-7-13(m). Such audit report shall be published in at least one (1) newspaper published in the county, or if no newspaper is published in the county, then in a newspaper having general circulation in the county.



§ 31-7-118 - County employees permitted to also serve as purchase clerk, receiving clerk or inventory clerk

(1) Nothing in Sections 31-7-101 through 31-7-127 shall be construed to prohibit the board of supervisors from designating any county employees, in addition to other responsibilities, to also serve as purchase clerk, receiving clerk or inventory control clerk; however, except as otherwise authorized in Section 19-4-1 and subsection (2) of this section, any employee designated to serve as one of the foregoing shall not at the same time be designated to serve as any of the other.

(2) In any county having a population of less than three thousand (3,000) according to the latest federal decennial census, the board of supervisors may, in its discretion, designate the same person to serve as purchase clerk, receiving clerk and inventory control clerk, or any combination of such positions.



§ 31-7-119 - Board of supervisors not to purchase, order or receive products for county; exceptions

(1) Except as provided in subsection (2) of this section, neither the board of supervisors nor any member thereof shall individually purchase, order or receive any equipment, heavy equipment, machinery, supplies, commodities, materials or services for the use or benefit of the county.

(2) In any county in which the board of supervisors is not required to operate on a countywide system of road administration, the prohibition as provided in subsection (1) of this section shall not apply (a) to purchases of not more than One Thousand Dollars ($ 1,000.00) in the aggregate; or (b) to the purchase of parts or repair services in emergency situations, which purchases are exempt from bid requirements pursuant to Section 31-7-13(m)(ii) and (iii), Mississippi Code of 1972. Any supervisor who purchases any item or services in accordance with this subsection (2) shall sign the invoice or receipt and forward it to the purchase clerk in the manner provided by Section 31-7-103. No claim based on any such purchase shall be approved unless the purchase was made in compliance with the provisions of this subsection.



§ 31-7-124 - Bond of purchase clerk, receiving clerk and inventory control clerk

The purchase clerk, receiving clerk and inventory control clerk shall give bond in a penalty equal to Seventy-five Thousand Dollars ($ 75,000.00) with sufficient surety, to be payable, conditioned and approved as provided by law. All assistant purchasing, receiving and inventory control clerks shall be bonded in a penalty not less than Fifty Thousand Dollars ($ 50,000.00). Such bond shall be in addition to any other bond required by law, with sufficient surety, to be payable, conditioned and approved as provided by law. The premiums of such bonds shall be paid from any funds available to the board of supervisors for the payment of such premiums.



§ 31-7-127 - Enforcement

In order to ensure the proper enforcement of Sections 31-7-101 through 31-7-127, as well as to ensure the enforcement of all other laws pertaining to county government or the board of supervisors, the district attorney, in addition to any other powers he already has, shall have the power to investigate the personnel, records or supervisors of any county in his district and shall have the power to bring criminal or civil actions to recover funds illegally spent, to recover damages, or to seek injunctive relief to prevent unlawful acts or compel lawful ones by supervisors or other personnel of county government. In the event of a refusal or failure of the district attorney to act, the Attorney General in a proper case may exercise the above powers of the district attorney, notwithstanding the absence of a request for investigation or action by the district attorney.






BUREAU OF COMMUNICATIONS [REPEALED]



TIMELY PAYMENT FOR PURCHASES BY PUBLIC BODIES

§ 31-7-301 - Legislative findings; meaning of term "public bodies."

(1) The Legislature hereby declares that it is essential to the efficient operation of public bodies of this state that adequate supplies of goods and services continue to be available from private sources; that the good name and credit of the state may be promoted by timely and responsible payment of just claims; and that fair compensation be awarded suppliers when payments of their claims are delayed without justification.

(2) The term "public bodies" shall mean all state agencies, political subdivisions, school districts, municipalities and public corporations, whether created by charter, statute or executive order, whether supported wholly or in part by public funds, or which expend public funds.



§ 31-7-303 - Time for filing requisition for payment of invoice; time for mailing warrant in payment of invoice

(1) The requisition for payment of an invoice submitted to a public body and required by law to be filed with the State Fiscal Management Board shall be filed with the State Fiscal Management Board not later than thirty (30) days after receipt of the invoice and receipt, inspection and approval of the goods or services, except that in the case of a bona fide dispute the requisition for payment shall contain a statement of the dispute and authorize payment only in the amount not disputed. If a requisition for payment filed within the thirty-day period is returned by the State Fiscal Management Board because of an error, it shall nevertheless be deemed timely filed. The thirty-day filing requirement may be waived by the State Fiscal Management Board on a showing of exceptional circumstances in accordance with rules and regulations established by the State Fiscal Management Board.

(2) The warrant, in payment of an invoice submitted to a public body of the state, shall be mailed or otherwise delivered by the public body not later than fifteen (15) days after filing of the requisition for payment; however, this requirement may be waived by the State Fiscal Management Board on a showing of exceptional circumstances in accordance with rules and regulations of the State Fiscal Management Board or as otherwise provided in Section 7-7-35, Mississippi Code of 1972.



§ 31-7-305 - Recordkeeping and notice requirements; time for mailing check in payment of invoice; time for payment in event of dispute; interest penalties

(1) All public bodies of the state, including those which issue checks and those which file requisitions for payment with the State Fiscal Management Board, shall keep a record of the date of receipt of the invoice, dates of receipt, inspection and approval of the goods or services, date of issuing the check or date of filing the requisition for payment, as the case may be, and date of mailing or otherwise delivering the warrant or check in payment thereof. In the event that the State Fiscal Management Board mails or otherwise delivers the warrant directly to the claimant, pursuant to Section 7-7-35, Mississippi Code of 1972, the State Fiscal Management Board shall notify the public body of the date thereof. The provisions of this section are supplemental to the requirements of Sections 19-13-29, 21-39-7, 21-39-13 and 37-5-93, Mississippi Code of 1972.

(2) All public bodies that are authorized to issue checks in payment of goods and services and are not required to issue requisitions for payment to the State Fiscal Management Board shall mail or otherwise deliver such checks no later than forty-five (45) days after receipt of the invoice and receipt, inspection and approval of the goods or services; however, in the event of a bona fide dispute, the public body shall pay only the amount not disputed.

(3) If a warrant or check, as the case may be, in payment of an invoice is not mailed or otherwise delivered within forty-five (45) days after receipt of the invoice and receipt, inspection and approval of the goods and services, the public body shall be liable to the vendor, in addition to the amount of the invoice, for interest at a rate of one and one-half percent (1- 1/2 %) per month or portion thereof on the unpaid balance from the expiration of such forty-five-day period until such time as the warrant or check is mailed or otherwise delivered to the vendor. The provisions of this paragraph shall apply only to undisputed amounts for which payment has been authorized. In the case of an error on the part of the vendor, the forty-five-day period shall begin to run upon receipt of a corrected invoice by the public body and upon compliance with the other provisions of this section. The various public bodies shall be responsible for initiating the penalty payments required by this subsection and shall use this subsection as authority to make such payments. Also, at the time of initiating such penalty payment, the public body shall specify in writing an explanation of the delay and shall attach such explanation to the requisition for payment of the penalty or to the file copy of the check issued by the public body, as the case may be.

(4) (a) In the event of a bona fide dispute as to an invoice, or any portion thereof, the dispute shall be settled within thirty (30) days after interest penalties could begin to be assessed, if it were not for the dispute.

(b) If a warrant or check, as the case may be, in payment of an invoice, subject to a prior dispute, is not mailed or otherwise delivered within thirty (30) days after settlement of the dispute, the public body shall be liable to the vendor, in addition to the amount of the invoice, for interest at a rate of one and one-half percent (1- 1/2 %) per month or portion thereof on the unpaid balance from the expiration of said thirty-day period until such time as the warrant or check is mailed or otherwise delivered to the vendor. At the time of initiating such penalty payment, the public body shall specify in writing an explanation of the delay and shall attach such explanation to the requisition for payment of the penalty or to the file copy of the check issued by the public body, as the case may be. The interest penalty prescribed in this paragraph shall be in lieu of the penalty provided in subsection (3).



§ 31-7-307 - Disclosure of late payments and interest penalties; preferential payment of certain invoices to obtain discount

(1) The budget request submitted by a public body to the Legislature shall specifically disclose the amount of any interest paid by any public body pursuant to Sections 31-7-301 through 31-7-317. However, no provision of Sections 31-7-301 through 31-7-317 authorizes a new appropriation to cover such interest penalties, and public bodies shall not seek to increase appropriations for the purpose of obtaining funds to pay any interest penalties.

(2) All public bodies of the state, including those which issue checks and those which file requisitions for payment with the State Fiscal Management Board, shall monthly notify the State Fiscal Management Board of the number and dollar amount of late payments by the public body along with the amounts of interest paid and the specific steps being taken to reduce the incidence of late payments.

(3) If the terms of the invoice provide a discount for payment in less than forty-five (45) days, public bodies shall preferentially process it and use all diligence to obtain the savings by compliance with the invoice terms, if it would be cost effective.



§ 31-7-309 - Recovery of attorney's fees in action to collect interest penalty

Whenever a vendor brings formal administrative or judicial action to collect interest due under Sections 31-7-301 through 31-7-317, the public body shall be required to pay any reasonable attorney's fees if the vendor prevails.



§ 31-7-311 - Annual summary of payment record

The State Fiscal Management Board shall submit to the Appropriations Committee of each house of the Legislature by January 15 of each year a report summarizing the payment record for the preceding fiscal year. The report shall include the number and dollar amount of late payments by each public body along with the amounts of interest paid and the specific steps being taken to reduce the incidence of late payments.



§ 31-7-313 - Adoption and promulgation of rules and regulations

The State Fiscal Management Board is authorized and directed to adopt and promulgate rules and regulations necessary to implement this section.



§ 31-7-315 - Relation to provisions governing payments under public works contracts

Sections 31-7-301 through 31-7-317 shall not affect payment under public works contracts as provided in Sections 31-5-25 and 31-5-27, Mississippi Code of 1972.



§ 31-7-317 - Feasibility studies

(1) The Governor's Office of General Services shall study the feasibility of:

(a) Requiring the Bureau of Purchasing to act as purchasing agent for state agencies;

(b) Requiring the Bureau of Purchasing to purchase frequently used products and supplies and warehouse them for state agencies, especially in the Jackson metropolitan area; and

(c) A small business/minority set-aside program.

(2) On or before January 15, 1987, the Governor's Office of General Services shall transmit its written report of the feasibility studies to the Legislature, along with its recommendations and an estimate of the fiscal impact of the recommendations. If the Governor's Office of General Services recommends that the bureau should be required to act as purchasing agent for smaller state agencies, the report shall include a list of state agencies to be included.









Chapter 8 - ACQUISITION OF PUBLIC BUILDINGS, FACILITIES, AND EQUIPMENT THROUGH RENTAL CONTRACTS

§ 31-8-1 - Legislative purpose; construction of chapter

The purpose of this chapter is to provide a method to enable counties and municipalities to acquire public buildings, facilities and equipment through the use of rental contracts. This chapter shall be construed in conformity with such intention and shall be an alternative to those methods which may be otherwise provided by law.



§ 31-8-3 - Purposes for which counties and municipalities may lease facilities

The counties and municipalities of this state, acting by and through the governing authorities thereof, are hereby authorized and empowered to enter into lease agreements with any corporation, partnership, limited partnership, joint venture or individual under which the county or municipality may agree to lease a facility for use by the lessor for any of the following purposes for a primary term not to exceed twenty (20) years:

(a) Public buildings;

(b) Courthouses;

(c) Office buildings;

(d) Jails;

(e) Auditoriums;

(f) Community centers;

(g) Civic art centers;

(h) Public libraries;

(i) Gymnasiums; and

(j) Machinery and equipment for use in connection with any of the above, but shall not include office furniture and/or office machines, provided that the primary term of a lease with respect to machinery and equipment shall not exceed the estimated useful economic life of such machinery and equipment, as such useful economic life is mutually agreed upon by the lessor and lessee.

Nothing in this section shall be construed to authorize the acquisition of public school buildings through the use of rental contracts.



§ 31-8-5 - Option to purchase

All such leases shall contain an option granting to the county or municipality the right to purchase the leased property upon the expiration of the primary term, or upon such earlier date as may be agreed upon, at a price not to exceed the unpaid principal balance at such time.



§ 31-8-7 - Lease of real property by municipality to private concern for construction or renovation of buildings or facilities; subleases to United States Postal Service or to any other state or federal agency

(1) The counties and municipalities of the state are authorized to lease publicly owned real property to any corporation, partnership, limited partnership, joint venture or individual for the purpose of enabling such person to construct or renovate thereon any of the buildings or facilities described in Section 31-8-1 and to lease such buildings and facilities to the county or municipality. No such ground lease shall be for a primary term in excess of the primary term of the lease with respect to the buildings and facilities to be constructed thereon.

(2) The counties and municipalities of the state are authorized to sublease buildings and facilities leased pursuant to subsection (1) of this section to the United States Postal Service or to any state or federal governmental agency. Any sublease entered into pursuant to this subsection may contain an option granting the sublessee the right to purchase the leased property upon the expiration of the primary term of the sublease, or upon such earlier date as may be agreed upon, at a price not to exceed the unpaid principal balance at such time.

Before entering into any lease agreement pursuant to this subsection, the board of supervisors or the governing authorities of the municipality shall follow and be subject to the same procedures regarding publishing notice, filing protest and holding an election specified for lease agreements under Section 31-8-11, except that the notice shall not state that the rental is a continuing obligation and a charge against the general credit and leasing power of the county or municipality.



§ 31-8-9 - Term of lease; pledge of full faith and credit; limitation of obligation to money appropriated

Subject to the provisions of this chapter, any such lease agreement may extend over any period, notwithstanding any provision or rule of law to the contrary, and any such lease agreement shall be binding upon the county or municipality and any other party thereto in accordance with its terms. Any such lease agreement may include, at the discretion of the governing authorities entering into the same, a pledge of the full faith and credit of such county or municipality for the payment of its monetary obligations thereunder; or may contain a provision that so long as no default of any monetary obligation of the lessee has occurred, the lessee's obligation to pay any amounts due or perform any covenants requiring or resulting in the expenditure of money shall be contingent and expressly limited to the extent of any specific appropriation made by the governing authorities to fund such lease agreement, and that nothing contained in the lease agreement shall be construed as creating any monetary obligation on the part of the lessee beyond such current and specific appropriation. Obligations incurred by a county or municipality under the provisions of this chapter secured by a pledge of its full faith and credit shall be included within the limitation on bonded indebtedness established by law for counties and municipalities.



§ 31-8-11 - Notice of intent to lease; protest; election; advertisement of lease agreement; award of lease

Before entering into any lease agreement pursuant to this chapter secured by a pledge of its full faith and credit, the governing authorities of any county or municipality shall publish notice of their intention to receive suitable proposals for the leasing of such buildings, facilities or equipment. Such notice shall specify the nature of the proposed building, facility or equipment, the general geographic area in which the same is to be located, the term of the proposed lease agreement, that the obligation to pay rentals during the primary term is to be a continuing obligation of and a charge against the general credit and leasing power of the county or municipality, and the date and hour on or before which such proposals may be received. Such notice shall be published by municipalities and counties in the same manner as required for publishing notice of intention to issue general obligation bonds of the county or municipality, as appropriate. If at least twenty percent (20%), or fifteen hundred (1500), of the qualified electors of a county, whichever is less, or at least ten percent (10%), or fifteen hundred (1500), of the qualified electors of a municipality, whichever is less, file a written protest with the appropriate governing authorities, then an election shall be called by the county in the same manner as provided for the issuance of county general obligation bonds in Sections 19-9-11 through 19-9-17, Mississippi Code of 1972, or by a municipality in the same manner as provided for the issuance of municipal general obligation bonds in Sections 21-33-307 through 21-33-311, Mississippi Code of 1972, to determine whether or not the proposed lease agreement may be executed by the county or municipality. The lease agreement shall be advertised for competitive sealed proposals once each week for two (2) consecutive weeks in a regular newspaper published or having a general circulation in the county or municipality of the governing authority. The date as published for the proposal opening shall be not less than five (5) working days after the last published notice. The lease shall be awarded to the person submitting the lowest and best proposal; however, all proposals may be rejected.



§ 31-8-13 - Full and complete authority for leases

This chapter, without reference to any other statute, shall be deemed to be full and complete authority for the authorization, execution and delivery of lease agreements authorized hereunder, and shall be construed as an additional and alternative method therefor, and none of the present restrictions, requirements, conditions and limitations of law applicable to the acquisition, construction and drawing of buildings or facilities in this state shall apply to lease agreements under this chapter, and no proceedings shall be required for the authorization, execution and delivery of such leases other than those required herein, and all powers necessary to be exercised in order to carry out the provisions of this chapter are hereby conferred.






Chapter 9 - SURPLUS PROPERTY PROCUREMENT COMMISSION

§ 31-9-1 - Definitions

(1) For purposes of this chapter, the term "office of general services" shall mean the Governor's office of general services acting through the bureau of surplus property.

(2) Wherever the term "surplus property procurement commission" appears in the laws of the State of Mississippi, it shall be construed to mean the Governor's office of general services.



§ 31-9-5 - Powers and duties

(1) The Office of General Services with the approval of the Public Procurement Review Board shall negotiate and contract with any appropriate agency or commission of the United States government or of the State of Mississippi for the purpose of purchasing or otherwise securing surplus material or property in bulk lots or quantities, and for the purpose of assisting all agencies, departments, institutions and instrumentalities of the State of Mississippi, the boards of supervisors of the various counties, and the governing authorities of the various municipalities, drainage districts and other taxing units in purchasing, leasing or otherwise securing surplus material or property. After ascertaining the needs of the various state departments and institutions, counties, municipalities, drainage districts and other taxing units, the Office of General Services may enter into contracts with the governing authorities of such governmental entities as will enable them to carry out the provisions of this section.

(2) The Office of General Services also may acquire state or federal government surplus property for nonprofit and tax exempt health and educational institutions, Boy Scouts, Girl Scouts, Camp Fire Girls, military academies, volunteer fire departments, nonprofit cooperative water associations, Boys Clubs of America and Girls Clubs of America; however, deliveries to these institutions shall be made only after they have established their eligibility by meeting the requirements of the federal government, have requested the Office of General Services to act for them in acquiring government surplus property, and have agreed to comply with both the state and federal laws pertaining to acquisition and utilization of the property.

(3) [Repealed]

(4) The Office of General Services may do all other things which may be necessary to effectuate the purposes of this section.



§ 31-9-9 - Laws regulating public purchases waived

All laws or parts of laws requiring the various state institutions, departments, and agencies, the boards of supervisors of the various counties, and the governing authorities of the various municipalities, drainage districts, and other taxing units to advertise or request and receive bids for the purchase of furniture, equipment, supplies, and other commodities are hereby waived for the purposes of this chapter and shall not be applicable to purchases made hereunder.



§ 31-9-13 - Revolving fund

In lieu of regular appropriations, the Department of Finance and Administration may assess against each institution, agency or individual acquiring surplus property from and through the Department of Finance and Administration a fee or commission on each item in sufficient amount to establish and maintain a revolving fund, to be used to operate and support the Department of Finance and Administration. The Department of Finance and Administration shall follow the procedure outlined by the United States Department of Health and Human Services in establishing the fund, and the fund shall never exceed more than One Million Dollars ($ 1,000,000.00) above and beyond four (4) months of operating expenses of the Department of Finance and Administration.

With this revolving fund so acquired, the Department of Finance and Administration shall meet all items of expense incurred in acquiring, transporting, warehousing and distributing property to eligible applicants and also all items of expense incident to the operation of the offices of the Department of Finance and Administration, including salaries, office supplies and necessary general expenses, and all other items as are covered by legislative appropriation for those purposes.

The Department of Finance and Administration may escalate, budget and expend funds from the revolving fund in an amount not to exceed Two Hundred Fifty Thousand Dollars ($ 250,000.00) in any one fiscal year to carry out the provisions of this section.



§ 31-9-15 - Inventories

The Office of General Services shall furnish to the State Auditor of Public Accounts copies of transfers of property to state boards, commissions and agencies on all property transferred to such agencies, federal reviews, in addition to an inventory on all furniture, equipment, machinery and vehicles used by the Office of General Services in carrying out the purposes of this chapter. The Office of General Services shall likewise keep a perpetual current inventory on all property in books and records.






Chapter 11 - STATE CONSTRUCTION PROJECTS

IN GENERAL

§ 31-11-1 - Bureau of building, grounds, and real property management; definitions

(1) For purposes of this chapter, the term "state building commission" shall mean the Governor's office of general services acting through the bureau of building, grounds and real property management.

(2) Wherever the term "state building commission" or "building commission" appears in the laws of the State of Mississippi, it shall be construed to mean the Governor's office of general services.



§ 31-11-3 - Powers and duties

(1) The Department of Finance and Administration, for the purposes of carrying out the provisions of this chapter, in addition to all other rights and powers granted by law, shall have full power and authority to employ and compensate architects or other employees necessary for the purpose of making inspections, preparing plans and specifications, supervising the erection of any buildings, and making any repairs or additions as may be determined by the Department of Finance and Administration to be necessary, pursuant to the rules and regulations of the State Personnel Board. The department shall have entire control and supervision of, and determine what, if any, buildings, additions, repairs, demolitions or improvements are to be made under the provisions of this chapter, subject to the regulations adopted by the Public Procurement Review Board.

(2) The department shall have full power to erect buildings, make repairs, additions or improvements, demolitions, to grant or acquire easements or rights-of-way, and to buy materials, supplies and equipment for any of the institutions or departments of the state subject to the regulations adopted by the Public Procurement Review Board. In addition to other powers conferred, the department shall have full power and authority as directed by the Legislature, or when funds have been appropriated for its use for these purposes, to:

(a) Build a state office building;

(b) Build suitable plants or buildings for the use and housing of any state schools or institutions, including the building of plants or buildings for new state schools or institutions, as provided for by the Legislature;

(c) Provide state aid for the construction of school buildings;

(d) Promote and develop the training of returned veterans of the United States in all sorts of educational and vocational learning to be supplied by the proper educational institution of the State of Mississippi, and in so doing allocate monies appropriated to it for these purposes to the Governor for use by him in setting up, maintaining and operating an office and employing a state director of on-the-job training for veterans and the personnel necessary in carrying out Public Law No. 346 of the United States;

(e) Build and equip a hospital and administration building at the Mississippi State Penitentiary;

(f) Build and equip additional buildings and wards at the Boswell Retardation Center;

(g) Construct a sewage disposal and treatment plant at the Mississippi State Hospital, and in so doing acquire additional land as may be necessary, and to exercise the right of eminent domain in the acquisition of this land;

(h) Build and equip the Mississippi central market and purchase or acquire by eminent domain, if necessary, any lands needed for this purpose;

(i) Build and equip suitable facilities for a training and employing center for the blind;

(j) Build and equip a gymnasium at Columbia Training School;

(k) Approve or disapprove the expenditure of any money appropriated by the Legislature when authorized by the bill making the appropriation;

(l) Expend monies appropriated to it in paying the state's part of the cost of any street paving;

(m) Sell and convey state lands when authorized by the Legislature, cause said lands to be properly surveyed and platted, execute all deeds or other legal instruments, and do any and all other things required to effectively carry out the purpose and intent of the Legislature. Any transaction which involves state lands under the provisions of this paragraph shall be done in a manner consistent with the provisions of Section 29-1-1;

(n) Collect and receive from educational institutions of the State of Mississippi monies required to be paid by these institutions to the state in carrying out any veterans' educational programs;

(o) Purchase lands for building sites, or as additions to building sites, for the erection of buildings and other facilities which the department is authorized to erect, and demolish and dispose of old buildings, when necessary for the proper construction of new buildings. Any transaction which involves state lands under the provisions of this paragraph shall be done in a manner consistent with the provisions of Section 29-1-1;

(p) Obtain business property insurance with a deductible of not less than One Hundred Thousand Dollars ($ 100,000.00) on state-owned buildings under the management and control of the department; and

(q) In consultation with and approval by the Chairmen of the Public Property Committees of the Senate and the House of Representatives, enter into contracts for the purpose of providing parking spaces for state employees who work in the Woolfolk Building, the Carroll Gartin Justice Building or the Walter Sillers Office Building.

(3) The department shall survey state-owned and state-utilized buildings to establish an estimate of the costs of architectural alterations, pursuant to the Americans With Disabilities Act of 1990, 42 USCS, Section 12111 et seq. The department shall establish priorities for making the identified architectural alterations and shall make known to the Legislative Budget Office and to the Legislature the required cost to effectuate such alterations. To meet the requirements of this section, the department shall use standards of accessibility that are at least as stringent as any applicable federal requirements and may consider:

(a) Federal minimum guidelines and requirements issued by the United States Architectural and Transportation Barriers Compliance Board and standards issued by other federal agencies;

(b) The criteria contained in the American Standard Specifications for Making Buildings Accessible and Usable by the Physically Handicapped and any amendments thereto as approved by the American Standards Association, Incorporated (ANSI Standards);

(c) Design manuals;

(d) Applicable federal guidelines;

(e) Current literature in the field;

(f) Applicable safety standards; and

(g) Any applicable environmental impact statements.

(4) The department shall observe the provisions of Section 31-5-23, in letting contracts and shall use Mississippi products, including paint, varnish and lacquer which contain as vehicles tung oil and either ester gum or modified resin (with rosin as the principal base of constituents), and turpentine shall be used as a solvent or thinner, where these products are available at a cost not to exceed the cost of products grown, produced, prepared, made or manufactured outside of the State of Mississippi.

(5) The department shall have authority to accept grants, loans or donations from the United States government or from any other sources for the purpose of matching funds in carrying out the provisions of this chapter.

(6) The department shall build a wheelchair ramp at the War Memorial Building which complies with all applicable federal laws, regulations and specifications regarding wheelchair ramps.

(7) The department shall review and preapprove all architectural or engineering service contracts entered into by any state agency, institution, commission, board or authority regardless of the source of funding used to defray the costs of the construction or renovation project for which services are to be obtained. The provisions of this subsection (7) shall not apply to any architectural or engineering contract paid for by self-generated funds of any of the state institutions of higher learning, nor shall they apply to community college projects that are funded from local funds or other nonstate sources which are outside the Department of Finance and Administration's appropriations or as directed by the Legislature. The provisions of this subsection (7) shall not apply to any construction or design projects of the State Military Department that are funded from federal funds or other nonstate sources.

(8) The department shall have the authority to obtain annually from the state institutions of higher learning information on all building, construction and renovation projects including duties, responsibilities and costs of any architect or engineer hired by any such institutions.

(9) As an alternative to other methods of awarding contracts as prescribed by law, the department may elect to use the method of contracting for construction projects set out in Sections 31-7-13.1 and 31-7-13.2; however, the dual-phase design-build method of construction contracting authorized under Section 31-7-13.1 may be used only when the Legislature has specifically required or authorized the use of this method in the legislation authorizing a project.

(10) The department shall have the authority, for the purposes of carrying out the provisions of this chapter, and in addition to all other rights and powers granted by law, to create and maintain a list of suspended and debarred contractors and subcontractors. Consistent with this authority, the department may adopt regulations governing the suspension or debarment of contractors and subcontractors, which regulations shall be subject to the approval of the Public Procurement Review Board. A suspended or debarred contractor or subcontractor shall be disqualified from consideration for contracts with the department during the suspension or debarment period in accordance with the department's regulations.

(11) This section shall not apply to the Mississippi State Port Authority.



§ 31-11-4 - Facilities Management Advisory Committee

(1) There is hereby created the Facilities Management Advisory Committee, hereinafter referred to as the "committee," for the purpose of advising the Bureau of Building, Grounds and Real Property Management, Department of Finance and Administration, with its duties of preplanning, construction, repair and renovation for buildings of all state agencies, institutions and departments.

(2) The committee shall be composed of the following eight (8) members:

(a) The Chairman and Vice-Chairman of the Senate Public Property Committee;

(b) The Chairman and Vice-Chairman of the House Public Building, Grounds and Lands Committee;

(c) Two (2) Senators appointed by the Lieutenant Governor; and

(d) Two (2) Representatives appointed by the Speaker of the House of Representatives.

(3) The committee shall advise the Bureau of Building, Grounds and Real Property Management with its duties of preplanning, construction, repair and renovation for buildings of all state agencies, institutions and departments, including but not limited to the following:

(a) Traveling with the Bureau of Building, Grounds and Real Property Management to inspect and consider requests for improvement and repair of buildings of state agencies, institutions and departments;

(b) Acquiring a working knowledge of state building matters in order to become leaders in facility related legislation; and

(c) Advising and making recommendations to the Legislature on matters relating to preplanning, construction, repair and renovation for all state buildings.

(4) The members of the committee shall have no jurisdiction or vote on any matter within the jurisdiction of the Bureau of Building, Grounds and Real Property Management.

(5) No committee member may receive per diem, travel or other expenses unless authorized by the Management Committees of the Senate and the House of Representatives. Members of the committee shall be paid from the contingent expense funds of the Senate and the House of Representatives in the same amounts as provided for committee meetings when the Legislature is not in session; however, no per diem or expense for attending meetings of the committee will be paid while the Legislature is in session.



§ 31-11-7 - Reports

The office of general services shall submit a full report of its work and all transactions carried on by it and a complete statement of all expenditures made by it, to each regular session of the legislature or to a special session before that time if its work has been completed.



§ 31-11-25 - Right of eminent domain

The office of general services with the approval of the public procurement review board shall have the power and authority to acquire in its own name, or in the name of such other agency or instrumentality in the State of Mississippi as it may deem proper, by purchase, contribution or otherwise, all land and real property which shall be necessary and desirable in connection with the development or expansion of any state institution or public agency of this state upon any real property adjacent to or contiguous to such institution or agency or in connection with any project under the supervision of said office of general services for the construction, repair, remodeling, renovating, or making additions to any building structure or other facility which the office of general services is required or authorized by law to construct, repair, remodel, or make an addition to. If the office of general services shall be unable to agree with the owner or owners of any such land or real property which is necessary or desirable for the public use in connection with any such project, the office of general services shall have the power and authority to acquire any such land or real property by condemnation proceedings in the manner otherwise provided by law and, for such purpose, the right of eminent domain is hereby conferred upon and vested in said office of general services.



§ 31-11-27 - Study of capital needs; annual reports

(1) (a) The Department of Finance and Administration shall conduct a detailed study of the building and other capital needs at each state institution and at each junior college immediately prior to September first in each year. This study shall include, but shall not be limited to, the following matters: (i) an inventory of every state building and other capital facility which is the property of the State of Mississippi; (ii) the location, date of construction or acquisition, the purpose for which used, outstanding indebtedness against such facility, if any, and cost of repairs for the preceding fiscal year; (iii) an examination of the condition of the building or other facility; (iv) an estimate of the cost of repairs required to place the facility in good condition; (v) an estimate of the cost of major renovations, if contemplated; and (vi) a determination of the new building and other facility needs of each institution with such needs classified under immediate or long range requirements.

(b) All state agencies, departments and institutions are hereby authorized and directed to cooperate with the Department of Finance and Administration in carrying out the provisions of this section.

(c) The Department of Finance and Administration shall submit a detailed report to the Legislative Budget Office on or before September first of each year. Such report shall be in such detail and in such form as may be prescribed by the Legislative Budget Office.

(d) The architect or building inspector of the Department of Finance and Administration shall make a biennial inspection of the New Capitol, Old Capitol, Woolfolk State Office Building, War Memorial Building, the Governor's Mansion, and all other buildings under jurisdiction of the Department of Finance and Administration for structural or other physical needs or defects of such buildings, and he shall further inquire of the department or its representatives regarding the condition of the buildings. He shall make a written report of his finding to the Department of Finance and Administration, Governor, Lieutenant Governor and Speaker of the House of Representatives. The report shall also make recommendations for repairs and list, by number, the priority which should be given to making necessary repairs.

(2) (a) In addition to any report required in subsection (1) of this section, the Department of Finance and Administration shall prepare and submit an annual report to the Legislative Budget Office, the House Public Buildings, Grounds and Lands Committee and the Senate Public Property Committee describing the proposed capital improvements projects for state agencies, departments and institutions for the upcoming five-year period. The Department of Finance and Administration shall not be required to include in the report any project costing less than One Million Dollars ($ 1,000,000.00). The department shall submit the report before September 1 of each year. The report shall include at least the following information:

(i) A prioritized list of the projects proposed for the five-year period, with each project ranked on the basis of need;

(ii) A prioritized list of the projects proposed for the next regular legislative session, with each project ranked on the basis of need;

(iii) A prioritized list of the projects requested by each state agency, department or institution;

(iv) A detailed explanation of criteria used by the Department of Finance and Administration to rank projects for purposes of any list it prepares under this paragraph (a);

(v) A detailed statement of justification for each project;

(vi) The approximate cost for each project, including, but not limited to, itemized estimates of costs for preplanning, constructing, furnishing and equipping a project, and costs for property acquisition;

(vii) The estimated beginning date and completion date for each project;

(viii) Whether a project, as proposed, is a complete project or a phase or part of a project;

(ix) How a project will affect the operating budget of the applicable agency, department or institution for the upcoming five-year period, regarding such items as additional personnel requirements, utility costs, maintenance costs, security costs, etc.;

(x) The proposed method of financing each project and the effect such financing will have on the state budget, including an estimate of any required debt service for the project, and an estimate of any federal funds or other funds that the agency, department or institution may have access to because of the project; and

(xi) A list of the projects requested by each agency, department or institution for the five-year period, with each project ranked by the appropriate agency, department or institution on the basis of need.

(b) To enable the Department of Finance and Administration to prepare the report required in this subsection (2), it may require all state agencies, departments and institutions to file a capital improvements projects request with such information and in such form and in such detail as the department may deem necessary and advisable. Such request shall be filed with the Department of Finance and Administration no later than August 1 of each year.



§ 31-11-29 - Capital expense and development budget

The legislative budget office shall prepare and submit to each regular session of the legislature a "capital expense and development" budget based on information furnished as herein provided by the office of general services, plus such other information as may be obtained. The said budget shall contain an estimate of the immediate and the long term capital needs of each state department, agency, institution, and each junior college. Such budget shall include a description of the buildings and other facilities which are recommended as needed at each institution, along with an estimate of the cost. The budget shall also include a suggested method of financing the immediate needs. "Immediate needs" shall be construed to mean: buildings, major improvements, and other facilities required for the proper functioning of the institution for the next year. "Long range" needs shall be construed to mean: buildings, major improvements, and other facilities of a similar nature which may be required at some indefinite date in the future.



§ 31-11-30 - Capital improvements costing $2 million or more to be funded in two phases; each phase to be funded in separate legislative sessions; phase 1 to be preplanned capital improvements project budget projection; phase 2 to be actual repair, renovation, construction, remodeling, etc.; exemptions

(1) Every capital improvements project for new facilities, costing Two Million Dollars ($ 2,000,000.00) or more, which is developed to repair, renovate, construct, remodel, add to or improve a state-owned public building shall be funded by the Legislature in two (2) phases. The two-phase funding requirement shall not apply to capital improvements projects for a state-owned port or where the Legislature finds that an emergency or critical need must be met or a court order complied with. The two (2) phases shall not be funded in the same regular session of the Legislature. Each phase shall be funded in a separate session of the Legislature. Phase 1 shall be a preplanned capital improvements project budget projection for the project and shall be funded first. Phase 2 shall be the actual repair, renovation, construction, remodeling, addition to or improvement of the state-owned public building and the acquisition of furniture and equipment for the capital improvements project and shall be funded second.

(2) For the purposes of this section:

(a) "Preplanned" or "preplanning" means the preliminary planning that establishes the program, scope, design and budget for a capital improvements project.

(b) "Emergency" has the meaning as defined in Section 31-7-1.

(c) "Critical need" means necessary to meet accreditation standards or necessary to respond to failures in planning.

(3) Every state agency that plans to repair, renovate, construct, remodel, add to or improve a state-owned public building shall submit a preplanned capital improvements project budget projection to the Bureau of Building, Grounds and Real Property Management for evaluation. The bureau shall assess the need for all preplanned projects submitted and shall compile a report on its findings. Any capital improvements project for new facilities costing less than Two Million Dollars ($ 2,000,000.00) shall not be required to be preplanned.

(4) Upon the completion of any preplanning for a capital improvements project, if such preplanning is funded with self-generated funds by a state agency, the plan shall be submitted to the bureau for evaluation.

(5) This section shall not apply to capital improvements projects authorized by the Legislature before the 2001 Regular Session of the Legislature.

(6) This section shall not apply to any community or junior college project funded in whole or in part by either state bonds or funds appropriated for that construction by the Legislature.



§ 31-11-31 - Commission designated to act for state in matters relating to Federal Higher Education Facilities Act of 1963

The office of general services of the State of Mississippi is hereby authorized and empowered to act as the commission designated to perform all functions on behalf of the State of Mississippi as provided for and required in Public Law No. 88-204 of the 88th Congress of the United States of America and being entitled "Higher Education Facilities Act of 1963" as thereafter amended, and the said office of general services is hereby granted such power and authority necessary for the purpose of performing for and on behalf of the State of Mississippi all things required to be done and performed by the office of general services as specified in said Public Law No. 88-204 of the 88th Congress of the United States government, as thereafter amended.



§ 31-11-33 - Construction of new public facility to comply with certain building code standards; definitions; specifications; regulation of certain building features

(1) For purposes of this section, the following terms shall have the meanings hereinafter ascribed:

(a) "Department" means the Department of Finance and Administration, Bureau of Building, Grounds and Real Property Management.

(b) "Public facility" means any building or other facility owned by the State of Mississippi, or by any agency, department of the State of Mississippi, that is occupied, used or under the control of the State of Mississippi, or any agency or department of the State of Mississippi, or any junior college district of the State of Mississippi, or the Board of Trustees of State Institutions of Higher Learning of the State of Mississippi, or any institution under the jurisdiction of the Board of Trustees of State Institutions of Higher Learning of the State of Mississippi.

(2) Any public facility newly constructed from and after July 1, 2006, shall comply with and be built according to specifications not less stringent than those required by the International Code Council and such other standards as adopted by the department that provide guidelines for plumbing, electrical, gas, sanitary and other physical components of new building construction.

(3) Upon the awarding of a design contract for a new public facility, the architect/engineer shall prepare drawings and specifications in conformity with the code requirements in effect at the time of agreement or, if the code requirements at the time of the agreement are amended, then the drawings and specifications shall be prepared according to the more stringent standards.

(4) The department may regulate the height, number of stories and size of public facilities, the percentage of the lot that may be occupied, courts and other open spaces, and the location and use of public facilities.



§ 31-11-35 - Adoption of rules and regulations regarding energy performance of state-funded buildings; design and construction of major facility projects to meet or exceed certain energy requirements

(1) The Department of Finance and Administration shall adopt rules and regulations which:

(a) Optimize the energy performance of state-funded buildings throughout the state;

(b) Increase the demand for building and construction materials, finishes, furnishings and other products made in or incorporating materials produced in Mississippi;

(c) Improve environmental quality in this state by decreasing the discharge of pollutants from state-funded buildings;

(d) Conserve energy and utilize local and renewable energy sources;

(e) Protect and restore this state's natural resources by avoiding development of inappropriate state-funded building sites;

(f) Reduce the burden on public water supply and treatment by reducing potable water consumption; and

(g) Encourage obtaining ENERGY STAR designation from the United States Environmental Protection Agency to further demonstrate a building project's energy independence.

(2) Each major facility project shall be designed and constructed to meet or exceed the requirements of ASHRAE 90.1-2010 or any more stringent code adopted by the Bureau of Building, Grounds and Real Property Management and the Department of Finance and Administration.

(3) In order to achieve sustainable building standards, construction projects may utilize a nationally recognized high performance environmental building rating system; provided, however, that any such rating system that uses a material or product-based credit system which is disadvantageous to materials or products manufactured or produced in Mississippi shall not be utilized. Additionally, such rating systems shall not exclude certificate credits for forest products certified by the Sustainable Forestry Initiative, Forest Stewardship Council or the American Tree Farm System. The Department of Finance and Administration shall designate rating systems which meet these criteria and may establish its own rating system.

(4) A nationally certified commissioning authority professional shall certify that the major facility project's systems for heating, ventilation, air conditioning, energy conservation and water conservation are installed and working properly to ensure that each major facility project performs according to the major facility project's overall environmental design intent and operational objectives.

(5) For purposes of this section, a major facility project shall mean either:

(a) A state-funded new construction building project which is:

(i) From July 1 through December 31, 2009, the project shall be larger than twenty thousand (20,000) gross square feet;

(ii) From January 1, 2010, through December 31, 2010, the project shall be larger than fifteen thousand (15,000) gross square feet;

(iii) From January 1, 2011, through December 31, 2011, the project shall be larger than ten thousand (10,000) gross square feet; and

(iv) From January 1, 2012, and thereafter, the project shall be larger than five thousand (5,000) gross square feet.

(b) A state-funded renovation project which involves more than fifty percent (50%) of the replacement value of the facility where compliance is cost-effective and practical.

(6) A major facility project shall not mean a building, regardless of size, which does not have conditioned space as defined by Standard 90.1 of the American Society of Heating, Refrigerating, and Air Conditioning Engineers.

(7) For purposes of this section, a "major facility project" shall include, but not be limited to, the construction or renovation of buildings that are financed, in whole or in part, through the use of a community development block grant.






REVENUE-PRODUCING PROJECTS [REPEALED]



ADDITIONAL REVENUE-PRODUCING PROJECTS [REPEALED]






Chapter 13 - VALIDATION OF PUBLIC BONDS

§ 31-13-1 - State Bond Attorney

The Governor, with the advice and consent of the Senate, shall appoint a qualified and practicing attorney at law, to be known as the State Bond Attorney, who shall possess the same qualifications for office as the Attorney General, who shall serve a term of office concurrent with that of the Governor or until his successor is appointed and qualified, and whose duties shall be those hereinafter specified.



§ 31-13-3 - "Bonds" defined

The word "bond" or "bonds," when used in this chapter, shall be deemed to include every form of written obligation that may be now or hereafter legally issued by any county, municipality, school district, road district, drainage district, levee district, sea wall district, and of any other district or subdivision whatsoever, as now existing or as may be hereafter created.



§ 31-13-5 - Determination of validity of bond issues

When any county, municipality, school district, road district, drainage district, levee district, sea wall district, or any other district or subdivision authorized to issue bonds shall take steps to issue bonds for any purpose whatever, the officer or officers of such county, municipality, or district charged by law with the custody of the records of same shall, if the board issuing same so determine by order entered on its minutes, transmit to said bond attorney a certified copy of all legal papers pertaining to the issuance of said bonds, including transcripts of records and ordinances, proof of publication, and tabulation of vote, if any, and any other facts pertaining to said issuance. Said bond attorney shall thereupon as expeditiously as possible examine said legal papers, pass upon the sufficiency thereof, and render an opinion in writing, addressed to the board proposing to issue said bonds, as to the validity of same; and if any further action on the part of said board is necessary or any further data is desired, he shall indicate what is necessary to be done in the premises in order to make said bonds legal, valid, and binding. When in his opinion all necessary legal steps have been taken to make the said bond issue legal, valid, and binding, he shall render a written opinion to that effect and shall transmit all legal papers, together with his opinion, to the clerk of the chancery court of the county in which the district or municipality proposing to issue said bonds is situated, or if said district embraces more than one (1) county or parts of more than one county, then to the chancery clerk of any one of said counties. The chancery clerk shall file the same, enter the same on the docket of the chancery court, and shall promptly notify the chancellor of the district in writing that said papers are on file and the cause has been docketed. The chancellor shall then notify the chancery clerk to set the matter for hearing at some future date, not less than ten (10) days thereafter, and the clerk shall give not less than five (5) days' notice by making at least one (1) publication in some paper published in the county where the case is docketed, addressed to the taxpayers of the county, municipality, or district proposing to issue said bonds, advising that the matter will be heard on the day named. If on the day set for hearing there is no written objection filed by any taxpayer to the issuance of said bonds, a decree approving the validity of same shall be entered by the chancellor; and if the chancellor be not present the clerk shall forward him the decree prepared by the state's bond attorney for his signature, and shall enter the said decree upon his minutes in vacation.

If no written objection is filed to the validation of the bonds, certificates of indebtedness, or other written obligations which are being validated, by any taxpayer to the issuance of same, then the validation decree shall be final and forever conclusive from its date, and no appeal whatever shall lie therefrom.

If at the hearing any taxpayer of the county, municipality, or district issuing said bonds appears and files, or has filed written objection to the issuance of said bonds, then the chancellor, or the chancery clerk if the chancellor be not present, shall set the case over for another day convenient to the chancellor, not less than ten days thereafter, and shall notify the bond attorney to appear and attend the hearing. On the hearing the chancellor may hear additional competent, relevant and material evidence under the rules applicable to such evidence in the chancery court, so as to inquire into the validity of the bonds or other obligations proposed to be issued, and enter a decree in accordance with his finding.

Where written objections have been filed to the validation but not otherwise, if either party shall be dissatisfied with the decree of the chancellor, an appeal shall be granted as in other cases, provided such appeal be prosecuted and bond filed within twenty (20) days after the chancellor enters his decree. However, no appeal shall lie in any case unless written objection has been filed to the validation of the bonds or other obligations by the time set for the validation hearing. The chancery clerk shall certify the record to the supreme court as in other cases, and the supreme court shall hear the case as a preference case.



§ 31-13-7 - Final decree validating bonds to be forever conclusive

If the chancellor shall enter a decree confirming and validating said bonds and there shall be no appeal by either party from said decree, or if on appeal the supreme court enters its decree confirming and validating said bonds or other written obligations, the validity of said bonds or other written obligations so issued shall be forever conclusive against the county, municipality, or district issuing same; and the validity of said bonds or other written obligations shall never be called in question in any court in this state.



§ 31-13-9 - Validated bonds to be so stamped; use of facsimile

Whenever any bonds are validated under the provisions of this chapter, the clerk or other proper officer of the county, municipality, or district issuing same shall stamp or write on each of said bonds over his signature and the seal of the issuer the words "validated and confirmed by decree of the chancery (or supreme) court," together with the date of the rendition of the final decree validating same, which entry shall be taken as evidence of the validation of said bonds in any court in this state. If the resolution authorizing the issuance of the bonds shall so provide, such signature and seal under this section may be a facsimile.



§ 31-13-11 - Court costs and bond attorney's fee and expenses

The court costs in all such cases shall be paid by the county, municipality, or district proposing to issue said bonds or other written obligations, and in addition to such costs it shall also pay to the bond attorney a fee of not more than one-tenth of one percent (1/10 of 1%), provided said fee shall not be less than One Hundred Dollars ($ 100.00) nor more than Five Hundred Dollars ($ 500.00), of the amount of the bonds or other obligations issued or proposed to be issued. The payment of this fee shall be full compensation for all legal services rendered in connection with the issuance of said bonds, except that when the state's bond attorney attends a hearing of objection to the validation of said bonds, his actual and necessary expenses and a reasonable rate of compensation for attending the said hearing as required by this chapter shall be taxed as a part of the costs of the validation proceedings, upon approval by the clerk or chancellor of an itemized account of such expenses and time expended. If objection is filed to the validation of said bonds, then in that event the taxation of court costs, including expenses and a reasonable rate of compensation for the bond attorney, shall be discretionary with the chancellor, as in other cases in the chancery court, against the issuing board or district, or the objector or objectors, or apportioned as the chancellor may deem proper.






Chapter 15 - REFUNDING BONDS

§ 31-15-1 - Short title

Sections 31-15-1 through 31-15-19 may be cited as the "General Refunding Law of 1934."



§ 31-15-3 - Definitions

Whenever used in Sections 31-15-1 through 31-15-19, the words "political subdivision" shall be deemed as including any county, city, town, or village, whether operating under the code chapter, a special charter, or the commission form of government; and any supervisors district, road district, municipal separate school district, rural separate school district, consolidated school district, line separate school district, or school district of any other form.

The words "governing authority", wherever used in the aforesaid sections, shall be understood as referring to the following: for counties, supervisors districts, road districts, school districts (other than municipal separate school districts), the board of supervisors of the county; for cities, towns, or villages operating under the code, the board of mayor and aldermen thereof; for cities, towns, or villages operating under special charters, the legislative body thereof created by such charters; for cities, towns, or villages operating under the commission form of government, the council or commission thereof; for municipal separate school districts, the governing authority of the city, town, or village within such district.



§ 31-15-5 - Election not required

(1) The governing authority of any political subdivision may, without an election on the question of the issuance thereof, issue the bonds of such subdivision for the purpose of refunding any bonded indebtedness of such subdivision now or hereafter outstanding, whether such bonded indebtedness shall at the time of such refunding be due or to mature in the future, and regardless of whether the issuance of such refunding bonds shall create a total bonded indebtedness of such subdivision in excess of the then existing statutory limitation of debt.

(2) The board of supervisors of any county may issue the bonds of any county, consolidated school district, rural separate school district or separate road district, for the purpose of refunding the outstanding bonded indebtedness of any such county or district when the same shall mature, whether now due or to become due in the future without notice and without an election on the question of the issuance of same, regardless of whether or not the issuance of such bonds shall create a total bonded indebtedness in excess of the then existing statutory limitation of debt.

(3) Such bonds may be issued in sufficient amount to pay and retire any of the then outstanding bonds, whether matured or to mature in the future, together with interest thereon to the date of the refunding bonds or to such prior date as the governing authority may determine; and such power to refund such bonds and interest may be exercised whenever funds available from taxes are not sufficient to pay such outstanding bonds and the interest thereon whenever they may mature.



§ 31-15-7 - Interest and form

Such refunding bonds shall bear such rate or rates of interest as may be determined by the governing body, not exceeding, however, six percent (6%) per annum payable semi-annually; shall be in such denomination or denominations and form as may be determined by resolution or order of the governing authority; and shall be executed in behalf of the subdivision by such officer or officers thereof as may be determined in such resolution or order. The interest to accrue on such refunding bonds shall be represented by coupons to be attached thereto, which may be executed by the facsimile signature of such officer or officers. All such bonds shall be made to mature serially, beginning not more than five (5) years and running not longer than thirty (30) years after their date, with not less than one percent (1%) of the total issue to mature each year during the first six (6) years, beginning in the fifth year, after the date of such bonds; not less than three percent (3%) of the said total issue to mature annually during the next succeeding ten-year (10-year) period of the life of such bonds; and not less than five percent (5%) of said total issue to mature annually during the next succeeding ten-year (10-year) period of the life of the bonds.



§ 31-15-9 - Sale and redemption; acceptance of bonds

The resolution or order providing for the issuance of such bonds may reserve unto the governing authority the right to call in, pay, and redeem such bonds in the inverse order of their numbers and maturities, prior to the maturity date or dates thereof on any interest payment date. Whenever it is desired to exercise the aforesaid right, if reserved in such resolution or order, the governing authority shall cause written notice thereof to be delivered to the bank or office at which such bonds are payable. Such notice shall be so delivered not less than thirty days prior to the interest payment date designated for the redemption of such bonds, after which date so designated, no further interest shall accrue on the bonds so called for redemption. Such refunding bonds may be sold for not less than par and accrued interest, or may be exchanged at par for bonds and interest coupons to be refunded thereby.

The board of supervisors may accept county bonds, consolidated school district bonds, rural separate school district bonds or separate road district bonds, as the case may be, at not more than par and interest accruing thereon at the rate fixed in the bonds to be refunded in exchange for said refunding county bonds, consolidated school district bonds, rural separate school district bonds or separate road district bonds, as the case may be. In accepting any bond in exchange for, or in payment of, any such refunding bond, no bond shall be accepted in such exchange or payment that is secured by the property of a smaller or different district, or other subdivision, than that securing the refunding bonds so issued.



§ 31-15-11 - General obligations

All refunding bonds issued under the provisions of Sections 31-15-1 through 31-15-19 shall be general obligations of the political subdivisions issuing same, and the governing authority of such subdivision shall annually levy a tax upon all taxable property therein sufficient to pay the principal of and the interest on such bonds as the same matures and accrues. The full faith, credit, and resources of such subdivision shall be and are hereby irrevocably pledged to the payment of such bonds, both as to principal and interest.



§ 31-15-13 - Time limit

The governing authority may, at any time or times, exercise the powers granted by Sections 31-15-1 through 31-15-19 in the refunding of any or all of the bonds and interest coupons of any one (1) or more of the issues of bonds then outstanding. No refunding bonds shall be issued at any time after three (3) years from the date of the resolution or order providing therefor.



§ 31-15-15 - Invalid bonds

In the event that any of the refunding bonds authorized to be issued under Sections 31-15-1 through 31-15-19 should be declared by any court of competent jurisdiction to be invalid, the holder or holders thereof shall be subrogated to all of the rights, remedies, and privileges had and possessed by the holder or holders of the bonds or interest coupons refunded thereby.



§ 31-15-17 - Additional method

Sections 31-15-1 through 31-15-19, without reference to any other statute, shall be deemed full and complete authority for the issuance of refunding bonds by political subdivisions of the state, and shall be construed as an additional and alternative method therefor. None of the present restrictions, requirements, conditions, or limitations of law applicable to the issuance of bonds by political subdivisions of this state shall apply to the issuance and sale or exchange of bonds under the aforesaid sections, and no proceedings shall be required for the issuance of such bonds other than those provided for and required herein. All powers necessary to be exercised by the governing authority of any such political subdivision in order to carry out the provisions of said sections are hereby conferred.



§ 31-15-19 - Validation

Any bonds issued under the provisions of Sections 31-15-1 through 31-15-19 may be validated under Sections 31-13-1 through 31-13-11.



§ 31-15-21 - Refund of bonds not based on ad valorem tax

Any bonds heretofore or hereafter issued under authority of Sections 21-27-11, 21-27-23, 21-27-41 through 21-27-43, or revenue bonds payable from funds other than the proceeds of ad valorem taxes heretofore or hereafter issued under authority of any other law of the State of Mississippi may be refunded upon surrender, whether such bonds are due, optional, or not yet matured. Such refunding bonds shall be negotiable, shall be authorized by resolution adopted by the board or governing body which shall have authorized the bonds that are being refunded, and may either be delivered in exchange for the bonds to be refunded or sold at not less than par and the proceeds applied to the retirement of such bonds.



§ 31-15-23 - Interest and form

Such refunding bonds may bear interest at such rate or rates not exceeding that allowed in Section 75-17-103, shall mature at such time or times not exceeding thirty (30) years from their date, may be subject to redemption at such times and at such premiums, and shall be in such form and in all other respects be of such details and issued under such conditions as may be determined in the resolution authorizing the bonds.



§ 31-15-25 - Security

Such refunding bonds shall be payable from the same sources of revenue and so far as possible shall be secured in the same manner and by the same covenants and agreements as were the bonds refunded. All provisions of the law under which the bonds refunded were issued, which provide for the security of such bonds and the requirements for fixing rates sufficient to operate the project acquired or improved and to pay principal of and interest on the bonds, shall remain in effect and shall be fully applicable to the refunding bonds issued hereunder. In no event shall taxes be levied for the payment of such bonds, and they shall recite on their face that they are payable only from revenues.



§ 31-15-27 - Validation

Refunding bonds issued under Sections 31-15-21 through 31-15-27 may be validated in the chancery court pursuant to the provisions of Sections 31-13-1 through 31-13-11, and shall be exempt from all state, county, municipal, and other taxation under the laws of Mississippi.






Chapter 17 - STATE BONDS; RETIREMENT OF BONDS

STATE BOND COMMISSION

§ 31-17-1 - Composition of State Bond Commission

The State Bond Commission shall be composed of the Governor, the Attorney General, and the State Treasurer.



§ 31-17-3 - General powers of State Bond Commission

The State Bond Commission, with the approval and consent of the State Auditor of Public Accounts and the chairman of the State Tax Commission, is hereby authorized to purchase outstanding bonds of the State of Mississippi, retire such bonds, and pay the purchase price thereof out of any surplus remaining in the state treasury at the end of any fiscal year, all in accord with the provisions of Sections 31-17-21 through 31-17-25. The State Bond Commission, with the consent and approval of the state auditor of public accounts and the chairman of the State Tax Commission, shall determine the amount of bonds to be purchased, the maximum price to be paid therefor not to exceed par and accrued interest, and the date upon which it will receive proposals to purchase such bonds, all in accord with the provisions of Sections 31-17-21 through 31-17-25.



§ 31-17-5 - Requests for proposals for bond counsel and certain information about bond counsel once selected to be posted on Department of Finance and Administration and State Treasurer websites

(1) When a request for proposals for bond counsel for a general obligation or revenue bond issue is issued on behalf of the State Bond Commission, the request for proposal shall be posted on the website of the Department of Finance and Administration and the State Treasurer.

(2) Once bond counsel is selected for a bond issue, the name and address of the counsel selected shall be posted on the website of the Department of Finance and Administration and the State Treasurer. The amount of any payments made to bond counsel for his or her services as bond counsel shall be posted on the website of the Department of Finance and Administration and the State Treasurer.






STATE BOND RETIREMENT COMMISSION

§ 31-17-11 - Composition of state bond retirement commission

There is hereby created the state bond retirement commission which shall be composed of the Governor, the Attorney General, and the State Treasurer. The Governor shall be the chairman of the commission, and the Attorney General shall be the secretary thereof.



§ 31-17-13 - General duties of state bond retirement commission

It shall be the duty of the state bond retirement commission to administer the state bond retirement revolving fund provided for in Section 31-17-27, and to perform such other duties as may be prescribed in Sections 31-17-27 through 31-17-43.






RETIREMENT OF BONDS

§ 31-17-21 - State bonds; notice of intention to purchase

In the event it is determined to purchase outstanding bonds of the state as provided in Section 31-17-3, then sixty (60) days prior to the date fixed for the sale of said bonds, the state bond commission shall advertise its intention to purchase the bonds of the state for at least two (2) consecutive weeks in two (2) newspapers, one (1) of which shall be published in Jackson, Mississippi, and the other a financial journal having general circulation among bond buyers and dealers. Said advertisement shall state the amount of bonds to be purchased, the maximum price to be paid therefor, and the date upon which it will receive sealed proposals for outstanding bonds of the State of Mississippi.



§ 31-17-23 - State bonds; best bid accepted

The State Bond Commission shall accept the bid or bids determined by it to be most favorable to the state. The interest rate and maturity of the bonds to be purchased shall be taken into consideration in determining the best bid.



§ 31-17-25 - State bonds; purchase of bonds sold below par

Where the bonds of the state were sold for less than par and accrued interest, then the State Bond Commission shall not pay a greater price than the price for which the bonds were sold.



§ 31-17-27 - State bonds; state bond retirement revolving fund

There is hereby created a fund in the State Treasury only to the extent herein provided, to be known as the "state bond retirement revolving fund," to be kept separate and distinct from all other funds of the state. Said state bond retirement revolving fund shall consist of such sums as may be appropriated thereto in accordance with law, all sums received from the sale of any bonds as hereinafter provided, all funds received from the payment of either principal or interest on such bonds, and all sums transferred to it or otherwise received and covered into said fund under the provisions of Sections 31-17-27 through 31-17-43. It shall be the duty of the state bond retirement commission, and it is hereby authorized and empowered, to make all needful rules and regulations not inconsistent with the provisions of said sections and which in the discretion of the commission may be necessary or advisable in the administration of the provisions of said sections. The state bond retirement revolving fund hereby created shall be a special trust fund irrevocably pledged to the ultimate retirement of all outstanding full faith and credit bonds of the State of Mississippi as hereinafter provided.



§ 31-17-29 - State bonds; funds in state bond retirement revolving fund may be invested in federal securities

Until such funds are needed for the payment of outstanding full faith and credit bonds of the state as herein provided, the state bond retirement commission is hereby authorized to invest any funds held in the state bond retirement revolving fund in bonds, notes, certificates, and other interest bearing obligations which are a direct obligation of the United States of America, hereinafter referred to as federal securities.

Any federal securities so purchased shall be the property of the State of Mississippi, and the principal and any and all interest accruing on such federal securities shall be collected by the commission as an agency of the state and covered into the state bond retirement revolving fund as the same shall mature and accrue. The commission is hereby authorized to sell any federal securities belonging to the state bond retirement revolving fund whenever, in the judgment of the commission, such sale will be to the best interest of the state. Sales shall be made at the best price obtainable, and all funds realized therefrom shall be covered into the state bond retirement revolving fund.



§ 31-17-31 - State bonds; deposit of federal securities

All sums paid into the state bond retirement revolving fund shall be kept by the State Treasurer as are other public funds. All federal securities purchased under the provisions of Section 31-17-29 shall be deposited with the State Treasurer and shall be kept by him as are other bonds owned by the state, but he may deposit same under proper trust receipts with one or more state depositories or with any federal reserve bank of the United States.



§ 31-17-33 - State bonds; method of retirement by state bond retirement commission

The purpose of Sections 31-17-27 through 31-17-43 is to create a fund for the ultimate retirement of the full faith and credit bonds of the State of Mississippi issued and outstanding as of July 1, 1944, and to set aside, earmark, and irrevocably pledge from the cash now in or to be added to the general fund of the state treasury a sum sufficient to pay all outstanding full faith and credit bonds of the State of Mississippi. To that end, therefore, not less than fifteen (15) days prior to each maturity date of full faith and credit bonds authorized to be retired from funds in the state bond retirement revolving fund under the provisions of said sections, an amount sufficient to pay the principal thereof at such maturity date shall be made available by the state bond retirement commission and shall be withdrawn from the state bond retirement revolving fund upon the order of the commission for the payment thereof, as provided by law. This process shall continue and like withdrawals shall be made at each succeeding maturity date of full faith and credit bonds authorized to be retired from funds in the state bond retirement revolving fund until the said state bond retirement revolving fund shall be exhausted or until all full faith and credit bonds of the state outstanding at July 1, 1944, shall be fully paid and satisfied. When all such bonds are paid, any balance remaining in said state bond retirement revolving fund shall be transferred to the general fund of the state.



§ 31-17-35 - State bonds; maturity dates to be noted

To effectuate the purpose of Sections 31-17-27 through 31-17-43, the state bond retirement commission is hereby required to take cognizance of the maturity date of the full faith and credit bonds of the state issued and outstanding as of July 1, 1944, and shall invest the funds constituting the state bond retirement revolving fund in United States government securities having maturity dates that bear a reasonable relation to the maturity dates of the full faith and credit bonds of the state to be retired from funds constituting the said state bond retirement revolving fund.



§ 31-17-37 - State bonds; procedure when funds of state bond retirement revolving fund are inadequate to meet payments

Should the maturity dates of federal securities held by the state bond retirement commission fail to coincide with the maturity dates of the full faith and credit bonds of the state to the extent that the funds belonging to the state bond retirement revolving fund shall be inadequate to pay the principal of full faith and credit bonds on any maturity date as required by the terms of Sections 31-17-27 through 31-17-43, then in such event the commission is hereby authorized and directed to either sell a sufficient amount of its securities to realize the amount necessary to pay the principal of such maturing bonds or borrow from other sources an amount necessary to provide the funds with which to make such payment, at the lowest and best rate of interest obtainable, after having publicly advertised for bids. The commission shall not pay a higher rate of interest than two percent (2%) for such loans. Such loans shall be evidenced by notes signed in the name of the State of Mississippi by the commission. No such loan shall be made unless there are federal securities held by the commission maturing not later than two (2) years next after the date of the note evidencing the loan, which said federal securities so held, together with the interest thereon, shall be sufficient in amount to retire the said loan and the interest thereon. In no event shall any federal securities held by the commission under the terms of said sections be pledged, hypothecated, or otherwise given as security for any such loan. The chairman of the commission shall accompany each note evidencing funds borrowed with his certificate showing in detail the federal securities held by the commission, the proceeds of which are to be used for the retirement of the said loan. When such certificate shall show that as of the date of any such loan, there was then held by the commission federal securities the par value of which, together with the interest thereon, shall equal or exceed the full amount of the loan covered thereby, such loan shall be in all respects a valid, binding obligation of the State of Mississippi, and shall be promptly paid according to its tenor by the commission.



§ 31-17-39 - State bonds; expenditures from and transfer of state bond retirement revolving fund

All sums paid into and actually in the state bond retirement revolving fund, including the original legislative appropriation, the proceeds from federal securities sold under the provisions of Sections 31-17-27 through 31-17-43, and sums received from the payment of either principal or interest on federal securities purchased hereunder, shall be continuously available to the state bond retirement commission for expenditure or transfer in accordance with the provisions and to carry out the purpose of said sections without the necessity of further appropriation by the Legislature. All such sums shall be considered in the State Treasury only for the purpose and to the extent necessary to make them public funds and subject to the same protection as other public funds. These funds shall be paid out or transferred as provided herein on warrants issued according to law, pursuant to requisitions signed by the chairman and secretary of the commission, on authority of the commission.



§ 31-17-41 - State bonds; records and reports of state bond retirement commission

The state bond retirement commission shall keep full and accurate minutes of its proceedings. Full and complete records of all transactions made under the authority of Sections 31-17-27 through 31-17-43 and of all sums received into and disbursed from said state bond retirement revolving fund shall be kept by the secretary; and an annual report thereof shall be made by the commission, which shall be filed in the office of the Secretary of State and be subject to public inspection. A full report of such transactions and of all such receipts and disbursements shall be made to each regular session of the legislature.



§ 31-17-43 - State bonds; expenses of state bond retirement commission

The state bond retirement commission shall pay the necessary expenses incurred in carrying out the provisions of Sections 31-17-27 through 31-17-43 out of any appropriation made for that purpose by the Legislature.



§ 31-17-45 - Local bonds; repurchase authorized

The board of supervisors of any county in this state, the mayor and board of aldermen of any municipality in this state, or the governing body of any other taxing district in the state may, in its discretion, purchase outstanding bonds of said county, municipality, or other taxing district and retire such bonds and pay the purchase price thereof out of any surplus remaining in the treasury of such county, municipality, or other taxing district at the end of any fiscal year. The governing body of said taxing districts shall determine the amount of bonds to be purchased, the maximum price to be paid therefor, but in no event to exceed par and accrued interest thereon, and the date upon which it will receive proposals to purchase said bonds.



§ 31-17-47 - Local bonds; notice of intention to purchase

In the event a surplus is remaining in the treasury of any county, municipality or other taxing district at the end of any fiscal year as provided by Section 31-17-45, then within ten (10) days thereafter the said board of supervisors, mayor and board of aldermen, or the governing body of other taxing districts may advertise its intention to purchase the bonds of such county, municipality, or other taxing district by publishing a notice thereof at least ten (10) days in some newspaper published in said county and one (1) other financial journal having a general circulation among bond buyers and dealers. Said advertisement shall state the amount of bonds to be purchased, the maximum price to be paid therefor, and the date upon which it will receive sealed proposals for outstanding bonds of said taxing district.

Said board of supervisors, mayor and board of aldermen, or the governing body of other taxing districts shall accept the bid or proposal determined and adjudged by it to be most favorable to such taxing district. The interest rate and maturity of the bonds to be purchased shall be taken into consideration in determining the best bid.

However, it shall be optional with the board of supervisors, mayor and board of aldermen, or the governing body of other taxing districts as to whether or not it will advertise its intention to purchase its bonds as provided by this section. In the event the board of supervisors, mayor and board of aldermen, or the governing body of other taxing districts shall determine that it is most advantageous to the county, city, or other taxing district not to so advertise, it may buy and retire its bonds at a private sale without publication of its intention to do so.



§ 31-17-49 - Local bonds; purchase of bonds sold below par

Where the bonds so purchased of said county, municipality, or other taxing districts were sold for less than par and accrued interest, then the said board of supervisors, mayor and board of aldermen, or other governing authority of such taxing district, as the case may be, shall not pay a greater price than the price for which the bonds were sold.



§ 31-17-51 - Local bonds; restrictions on purchases

Surplus funds shall be expended under the provisions of Sections 31-17-45 through 31-17-51 for the purpose only of retiring the bonds issued in the particular taxing district for which said funds were collected. In no event shall bonds issued for any other taxing district be purchased with funds collected for any district other than those collected from the same identical taxing district.



§ 31-17-53 - Local bonds; pledge of securities, properties, and taxes

The counties, municipalities, and other local authorities possessing power to refund bonds under any statute of Mississippi may, for retiring and paying such refunding bonds and interest, pledge and make applicable to and available therefor any and all securities, properties, and taxes that were pledged, applicable to, or available for the paying of the original issue and interest thereon, so refunded, but only to the same extent, amount, and purposes.



§ 31-17-55 - Local bonds; cancellation

Whenever the board of supervisors of any county or the board of mayor and aldermen or the proper authorities of any municipalities and/or of any taxing district or other subdivision of any county may have acquired title to any of the bonds of such county, district, or municipality by purchase with, or at the expense of, the sinking funds of the particular sinking fund collected for the purpose of paying the principal of and interest on bonds of the issue so acquired, and sufficient funds shall accumulate in such sinking fund above the amount invested in such bonds, when added to other funds to be paid into said sinking funds within the succeeding twelve (12) months, to provide for and pay the principal of and interest on the bonds of such issue maturing and falling due within the succeeding twelve (12) months, the board of supervisors of such county and of the county embracing such district, and/or board of mayor and aldermen or proper authorities of such municipality or district or subdivision may cancel such bonds so acquired, by order entered upon its minutes and its clerk making entry of cancellation of such bonds upon the proper bond register and stamping or perforating same to show cancellation thereof after cancellation of such bonds, no further taxes shall be levied or collected for the payment of the principal of or interest on the bonds so canceled.



§ 31-17-57 - State and local bonds; paying agent to repay unused funds

When funds are forwarded to the paying agent of the state, any county or taxing district thereof, or any municipality for the purpose of paying bonds and interest coupons as provided by law, and all bonds and interest coupons to be paid out of such funds are not presented for payment to such paying agent within one (1) year after the due date of such bonds and interest coupons, such bonds and interest coupons shall be payable at the state treasury, the county depository, or the municipal depository, as the case may be.

The paying agent shall submit as of June 30 and December 31 of each year, and within thirty (30) days of that date, a statement of the amount paid on bonds and interest coupons of each bond issue during the previous twelve (12) months and the balance remaining in its hands for such payment at the conclusion of one (1) year on the date submitted, and at least one (1) year from the date the bonds or coupons were due. With the statement submitted, the paying agent shall remit and refund, without demand or request, such balance in its hands. Any money so recovered shall be deposited to the credit of the fund from which it was drawn, and if said fund no longer exists, then said money shall be deposited to the credit of the general fund of the state, county, district or municipality, as the case may be.



§ 31-17-59 - State and local bonds; demand for repayment

It shall be the duty of the auditor and the state treasurer, within sixty (60) days after the close of each fiscal year, to check the records in their offices and ascertain definitely the amount of bonds and interest coupons which have matured more than twelve (12) months before the close of the last fiscal year and which have not been paid; and if it shall appear that funds for the payment of such bonds and coupons have been forwarded to the paying agent and have not been used for the purpose of paying such bonds and coupons, it shall be the duty of the state treasurer to make demand upon the paying agent for the repayment of said funds into the state treasury within thirty (30) days from the date of such demand.

In like manner, it shall be the duty of the clerk of the board of supervisors of each county and of the municipal clerk of each municipality, within sixty (60) days after the close of each fiscal year, to check the bond register and other records in his office and ascertain definitely the amount of bonds and interest coupons of the county, any taxing district, or of the municipality, as the case may be, which have matured more than twelve (12) months before the close of the last fiscal year and which have not been paid; and if it shall appear that funds for the payment of such bonds and coupons have been forwarded to the paying agent and have not been used for the purpose of paying such bonds and coupons, it shall be the duty of the clerk of the board of supervisors, or the municipal clerk, as the case may be, to make demand upon the paying agent for the repayment of said funds into the county depository or municipal depository, as the case may be, within thirty (30) days from the date of such demand.

In the event such paying agent shall fail to refund into the state treasury, the county depository, or municipal depository, as the case may be, such unexpended balance or balances as provided for in sections 31-17-57 and 31-17-59, it shall be the duty of the attorney general on behalf of the state, or the board of supervisors or municipal authorities on behalf of the county or municipality, as the case may be, to cause suit to be instituted for the recovery of such funds.



§ 31-17-61 - State bonds; destruction of paid and cancelled bonds and coupons

The State of Mississippi, acting by resolution of the State Bond Commission or any political subdivision thereof acting by resolution of its governing body, may authorize and direct the paying agent or agents for each issue of its bonds and coupons to destroy all bonds and coupons duly paid and cancelled, and may accept in lieu thereof their certificate containing a description of such bonds and coupons so destroyed as proof of such destruction. Such bonds and coupons duly paid and cancelled may be destroyed not earlier than one (1) year after the date upon which such bonds and coupons are surrendered for payment, and only after the resolution of the State Bond Commission or the political subdivision's governing body authorizing the destruction thereof has been delivered to the paying agent or agents of the respective bond issues.






FISCAL ADVISOR AND FISCAL ADVISORY COUNCIL [REPEALED]



HIGHWAY FUNDING

§ 31-17-75 - Legislative intent regarding highway funding

The intent of the Legislature is for the structuring of maturity schedules and escrow accounts which will allow the greatest amount of revenues to be used for current construction of highways, while retaining a sound program of retiring the refunding bonds in an economically feasible manner. It is the further intent that all funds available under any of the provisions of Chapter 478, Laws of 1978, shall be invested at all times when not needed to pay the expenses authorized under the provisions of Chapter 478, Laws of 1978, and to pay the principal of and the interest on any bonds payable under the provisions of Chapter 478, Laws of 1978, as they become due.



§ 31-17-77 - Restrictions on payment of implementation costs

None of the costs involved in the implementation of the provisions of Chapter 478, Laws of 1978, shall be paid to any member or employee of the executive or legislative department of the State of Mississippi, either directly or indirectly, or to any firm, association, or corporation in which any member or employee of the executive or legislative department has a pecuniary interest; provided, however, commissions paid to banks and licensed securities dealers in the usual and ordinary course of business shall not be considered cost for the purposes of this section; provided, further, any such state employee or official may be reimbursed for his actual expenses. Any person, firm, association or corporation making or receiving such payments in violation of the provisions of this section shall be liable to the State of Mississippi for triple the amount of such payments.

The provisions of this section shall also apply to any person who was a member or employee of the executive or legislative department of the State of Mississippi at the time of the passage of this section.






STATE BOND COMMISSION; NOTES TO MAINTAIN WORKING BALANCE IN GENERAL FUND

§ 31-17-101 - State Bond Commission; members; delegation of powers and duties; adoption of rules

There is hereby created a commission to be known as as the "State Bond Commission" (hereinafter referred to as the "commission"), which shall consist of the Governor, Attorney General and Treasurer of the State of Mississippi. The Governor shall act as chairman of the commission, the Attorney General shall act as secretary of the commission, and the State Treasurer shall be treasurer of the commission. The successive incumbents in the offices of Governor, Attorney General and State Treasurer shall succeed their predecessors as members of the commission upon assumption of their duties and the completion of their oaths of office. The powers of the commission shall be vested in and exercised by a majority of the members of the commission. The commission may delegate to one or more of its members, or to its officers, agents and employees, such powers and duties as it may deem proper, and may adopt rules for the conduct of its business.



§ 31-17-103 - Issuance of notes authorized; terms and conditions

(1) For the purposes of offsetting any temporary cash flow deficiencies in the General Fund and to maintain a working balance in the General Fund, the commission is authorized at any time and from time to time to borrow money in an aggregate principal amount not to exceed seven and one-half percent (7- 1/2%) of the total appropriation made by the State Legislature from the General Fund for the fiscal year in which such deficiency or deficiencies occur, issuing therefor notes as authorized hereunder. Notes may be issued from time to time as the proceeds thereof are needed. The notes shall be authorized by the commission and shall have such terms and details as may be provided by resolution of the commission; provided, however, each resolution of the commission authorizing notes shall:

(a) Describe the need for the proceeds of the notes to be issued; and

(b) Specify the principal amount of the notes or maximum principal amount of the notes which may be outstanding at any one (1) time, the rate or rates of interest or maximum rate of interest or interest rate formula (to be determined in the manner specified in the resolution authorizing the notes) to be incurred through the issuance of such notes, and the maturity date or maximum maturity date of the notes, which maturity date or maximum maturity date shall not extend beyond the last day of the third month following the end of the fiscal year in which the notes were issued.

(2) The commission may also provide in any authorizing resolution for the form of the notes (either fully registered form, bearer form or registered as to principal only form), denominations, place or places of payment (either within or without the State of Mississippi), registration provisions, exchange privileges and manner of execution (including the use of facsimile signatures and a facsimile of the seal of the State of Mississippi). Subject to the limitations contained in this section and the standards and limitations prescribed in the authorizing resolution, the commission, in its discretion, may provide for the notes to be issued and sold, in whole or in part, from time to time, and may delegate to the State Treasurer the power to determine the time or times of sale, the amounts, the maturities, the rate or rates of interest, and such other terms and details of the notes, as may be deemed appropriate by the commission, or the State Treasurer in the event of such delegation. The commission may also provide in the resolution authorizing the issuance of notes, in its discretion, but subject to the limitations contained in this section, (a) for the employment of one or more persons or firms to assist the commission in the sale of the notes, (b) for the appointment of one or more banks or trust companies, either within or without the State of Mississippi, as depository for safekeeping, and as agent for the delivery and payment, of the notes, (c) for the refunding of the notes, from time to time, without further action by the commission, unless and until the commission revokes such authority to refund, provided that in no event shall any refunding note be issued with a maturity date later than the last day of the third month following the end of the fiscal year in which the notes to be refunded were issued, (d) for the rating of the notes by one or more nationally recognized rating agencies, and (e) for such other terms and conditions as the commission may deem appropriate. In connection with the issuance and sale of notes as provided in this section, the commission may arrange for lines of credit with any bank, firm or person for the purpose of providing an additional source of repayment for notes issued pursuant to this section. Amounts drawn on such lines of credit may be evidenced by negotiable or nonnegotiable notes or other evidences of indebtedness, containing such terms and conditions as the commission may authorize in the resolution approving the same. The commission is authorized to pay all cost of issuance of the notes, including, without limitation, rating agency fees, printing costs, legal fees, bank or trust company fees, cost to employ persons or firms to assist in the sale of the notes, line of credit fees and charges and all other amounts related to the costs of issuing the notes from amounts available therefor in the General Fund or from the proceeds of the notes, in the discretion of the commission.



§ 31-17-105 - Purposes and procedures; maintenance of working balance in State General Fund; interfund loans

(1) The said notes shall be issued for the purpose of maintaining a sufficient working balance in the State General Fund. In effectuating the purposes of Section 31-17-101 et seq., the following procedures shall be followed:

(a) Immediately following the close of business on the last day of every calendar month, the State Fiscal Officer shall submit to each member of the State Bond Commission a certified statement relative to the actual unexpended cash balance remaining to the credit of the State General Fund, and state whether or not, in his opinion, said balance was sufficient, when combined with normal receipts for the ensuing month, to provide enough cash to pay obligations during the month at the time they are due, and if it is not sufficient, stating the amount which will be needed. The State Fiscal Officer shall also submit to the State Bond Commission, if he deems the General Fund cash balance insufficient, a statement showing cash balances in all special funds in the State Treasury which appear to have cash in excess of their immediate needs. The State Bond Commission shall immediately ascertain whether such balances are, in fact, in excess of current needs;

(b) The State Bond Commission shall issue notes as authorized hereunder in whatever amount it finds to be necessary, upon the recommendation of the State Fiscal Officer, to maintain a sufficient working balance in the General Fund; or

(c) If the State Bond Commission determines that it is not practical to issue notes at that time, or if the State Bond Commission determines it is not in the financial interests of the state to issue the notes at that time, and if the cash balance in special funds in the State Treasury in fact have cash in excess of their immediate needs, then the State Bond Commission shall, to the extent that such balances are available, make temporary loans or transfers therefrom to the General Fund. To accomplish such transfer or loan, a requisition shall be issued by the bond commission against the special fund or funds, a copy thereof to be sent to each agency responsible for the administration of the fund or funds so utilized. The State Fiscal Officer shall issue his disbursement warrants against the fund or funds in the manner prescribed in governing statutes, and shall maintain a complete record of such transfers or loans and repayments thereof. A similar but separate record shall be maintained by the State Treasurer's office, to afford a double check for the benefit of the bond commission and agencies administering any special funds involved. In the event any special fund has such a loan outstanding to the General Fund and needs the use of the money before the balance of the General Fund is sufficient to make repayment thereof, the bond commission is authorized and directed to effectuate a loan or transfer from other special fund or funds to the General Fund in an amount sufficient to make repayment, or if no other special fund balances are available, the bond commission shall immediately issue notes in the amount needed, as authorized in Section 31-17-103.

(2) It shall be the duty of the State Fiscal Officer to advise the bond commission, each month after such notes have been issued or such loans or transfers have been made, whether or not the cash balance to the credit of the State General Fund is sufficient to make full or partial payment of such obligations in addition to other current requirements, and if such is the case, the commission shall promptly issue requisitions on the State General Fund for whatever amount can be paid on such obligations without reducing the General Fund cash balance below the amount needed for current requirements during the remainder of the month; and the State Fiscal Officer shall issue his warrants accordingly. The State Treasurer shall requisition warrants, as appropriate, from the State Fiscal Officer, for the payment of interest on notes authorized hereunder and the payment of any costs authorized under Section 31-17-103.

(3) The State Bond Commission is also authorized, in the manner provided herein, to make temporary loans or transfers from special funds in the State Treasury to pay amounts authorized under Section 31-17-101 et seq., including without limitation payment of the principal of and interest on notes issued hereunder.

(4) Notes herein authorized to be issued may be reissued, and interfund loans or transfers herein authorized to be made may be remade, provided the total amount of such notes and interfund loans or transfers combined, outstanding at any one (1) time, shall not exceed seven and one-half percent (7- 1/2%) of the total appropriations made by the Legislature out of the General Fund for the fiscal year during which such notes are issued and such interfund loans or transfers are made.

(5) The State Bond Commission shall immediately send notice of any action relating to the issuance of bonds or the borrowing of money, under authority of this or any other section, to the Legislative Budget Office.



§ 31-17-107 - Full faith and credit of state pledged on notes

For the prompt payment of said notes at maturity, both principal and interest, the full faith, credit and resources of the State of Mississippi are hereby irrevocably pledged.



§ 31-17-109 - Sale of notes

The notes herein authorized shall be sold from time to time by the commission as the needs for the proceeds thereof may arise, which sale shall be made on such terms and in such manner as may be deemed by the commission to be to the best interest of the State of Mississippi, except as herein otherwise provided.



§ 31-17-111 - Commission to fix terms and details of notes and provide for issuance

The commission in providing for the issuance of the notes herein authorized shall have full discretion (consistent with the provisions of Section 31-17-103 hereof) in fixing the terms and details thereof, and may provide for the issuance of said notes in such form, executed in such manner and payable at such place or places, and containing such terms, covenants and provisions as said commission may, by resolution or resolutions, provide.



§ 31-17-113 - Use of proceeds limited to purposes provided

The proceeds of the sale of the notes herein authorized shall be paid into the state treasury and used for the purpose herein provided, and for no other purposes.



§ 31-17-115 - Issuance of interim certificates in anticipation of notes; supplemental powers conferred in issuance of bonds

In anticipation of the issuance of the notes herein authorized, the commission may authorize and issue interim certificates payable to bearer or to the purchaser of the notes. Such interim certificates may be in such form and may contain such terms, conditions or provisions and such agreement or agreements relating to their discharge, through the delivery of the notes, as the commission may by resolution or resolutions determine.

Notwithstanding the foregoing provisions of this section, bonds referred to hereinabove may be issued pursuant to the supplemental powers and authorizations conferred by the provisions of the Registered Bond Act, being Sections 31-21-1 through 31-21-7.



§ 31-17-117 - Notes and interim certificates to be fully negotiable

All notes and interim certificates, issued pursuant to the provisions of Sections 31-17-101 through 31-17-123, shall be fully negotiable within the meaning and for all purposes of the Uniform Commercial Code as said law is now or may hereafter be in force in the State of Mississippi.



§ 31-17-119 - Taxation of notes, interest and income

All notes issued hereunder and all interest thereon and income therefrom shall be exempt from all taxation except gift, transfer and inheritance taxes.



§ 31-17-121 - State treasurer to keep records of notes issued

The State Treasurer shall keep a record in his office of the issuance of the notes herein authorized and shall execute a certificate to that effect on the back of each note, which certificate may be signed by either the original or the facsimile signature of the State Treasurer. The State Treasurer shall also keep proper records relating to the sale and issuance of notes hereunder and the amounts received therefor and paid into the treasury for the purposes herein provided.



§ 31-17-123 - Borrowing authorized to offset temporary cash flow deficiencies; borrowing not to exceed amount which can be repaid in fiscal year of loan

(1) The intent of the Legislature is to authorize borrowing funds under the provisions of Sections 31-17-101 through 31-17-123 to offset any temporary cash flow deficiencies and should not be construed to authorize the borrowing of any funds in an amount that cannot be repaid during the fiscal year in which the funds are borrowed.

(2) (a) Notwithstanding any provision of this chapter to the contrary, in the event that the State Fiscal Officer and the State Treasurer make a determination that (i) state-source special funds are not sufficient to cover deficiencies in the General Fund, (ii) the State of Mississippi is unable to repay special fund borrowing within the fiscal year in which it was borrowed, or (iii) state-source funds are insufficient for disaster support and/or assistance purposes due to Hurricanes Katrina and/or Rita; and that the State Bond Commission makes a determination that such deficiency, inability to repay, or insufficiency is the result of a state of emergency within the State of Mississippi, the State Bond Commission is authorized to obtain a line of credit, in an amount not to exceed Five Hundred Million Dollars ($ 500,000,000.00), from a commercial lender, investment banking group or a consortium of either, or both. The length of indebtedness under this subsection shall not extend past five (5) years following the origination of the line of credit. The line of credit shall be authorized and approved by the State Bond Commission and shall have such terms and details as may be provided by resolution of the State Bond Commission. Loan proceeds shall be received and disbursed by the State Treasurer and deposited into the Disaster Recovery Fund, a special fund hereby created in the State Treasury, and shall be used to cover deficiencies in the General Fund, to repay special fund borrowing and/or to cover any insufficiency in disaster support and/or assistance. Monies remaining in the Disaster Recovery Fund at the end of a fiscal year shall not lapse into the State General Fund, but shall remain in the Disaster Recovery Fund and any interest earned or investment earnings on amounts in the Disaster Recovery Fund shall remain in the fund.

(b) As security for the repayment of the principal and interest on the line of credit provided for in paragraph (a) of this subsection, the full faith, credit and resources of the State of Mississippi are hereby irrevocably pledged.

(c) Upon approval of the State Fiscal Officer, the Director of the Mississippi Emergency Management Agency is authorized to use amounts from the line of credit to match federal funds, and for personnel, call-back wages, base and overtime wages, travel, per diem and other out-of-pocket expenses incurred as a result of Hurricanes Katrina and/or Rita.

(d) This subsection (2) shall be complete authority for the borrowing authorized hereunder and shall not be subject to the limitations provided in the other provisions of this chapter or otherwise under state law.

(e) The State Treasurer shall notify the Legislative Budget Office and the State Department of Finance and Administration of each transfer into and out of the Disaster Recovery Fund on a quarterly basis.



§ 31-17-125 - Authority to borrow money and funds

This chapter, without reference to any other statute, shall be deemed to be full and complete authority for the borrowing of money and funds in the manner and for the purposes authorized hereunder, and none of the restrictions, requirements, conditions or limitations of law applicable to the issuance or sale of notes or other evidences of indebtedness or the making of any arrangements authorized hereunder shall apply and all powers necessary to be exercised in order to carry out the provision of this chapter are hereby conferred.



§ 31-17-127 - Bonds for cost of Four-Lane Highway Program; Four-Lane Highway Trust Fund

(1) (a) At any time when the revenue designated under Sections 27-5-101, 27-19-99, 27-19-325, 27-57-37 and 27-65-75 to defray the cost of constructing or reconstructing highways under the Four-Lane Highway Program created under Section 65-3-97 is insufficient to fund the construction priorities as they are scheduled in subsection (3) of Section 65-3-97, the State Bond Commission, upon receipt of a resolution from the Mississippi Transportation Commission requesting the same, is hereby authorized, on the credit of the state, to make temporary borrowings in the aggregate principal amount not to exceed Two Hundred Million Dollars ($ 200,000,000.00) in order to provide funds in such amounts as may, from time to time, be deemed necessary. In order to provide for, and in connection with such temporary borrowings, the State Bond Commission is hereby authorized in the name and on behalf of the state to enter into any purchase, loan or credit agreement, or agreements, or other agreement or agreements with any banks or trust companies or other lending institutions, investment banking firms or persons in the United States having power to enter into the same, which agreements may contain such provisions not inconsistent with the provisions of Sections 27-5-101, 27-19-99, 27-19-325, 27-57-37, 27-65-75 and 65-3-97 as may be authorized by the State Bond Commission.

(b) As an alternative to the issuance of bonds under the provisions of Sections 65-39-5 through 65-39-33, for the purpose of providing funds for infrastructure projects under Section 65-39-1, the State Bond Commission, upon receipt of a resolution from the Mississippi Transportation Commission requesting the same, is hereby authorized, on the credit of the state, to make temporary borrowings in the aggregate principal amount not to exceed Three Hundred Million Dollars ($ 300,000,000.00) in order to provide funds in such amounts as may, from time to time, be deemed necessary. In order to provide for, and in connection with such temporary borrowings, the State Bond Commission is hereby authorized in the name and on behalf of the state to enter into any purchase, loan or credit agreement, or agreements, or other agreement or agreements with any banks or trust companies or other lending institutions, investment banking firms or persons in the United States having power to enter into the same, which agreements may contain such provisions not inconsistent with the provisions of Section 65-39-1 as may be authorized by the State Bond Commission. It is the intent of the Legislature that the Transportation Commission adopt such a resolution or resolutions as often and as frequently as may be necessary to insure the availability of sufficient funds to provide timely completion of all projects authorized under Section 65-39-1.

(2) All temporary borrowings made under this section shall be evidenced by notes of the state which shall be issued, from time to time, for such amounts not exceeding in the aggregate the applicable statutory and constitutional debt limitation, in such form and in such denominations and subject to terms and conditions of sale and issue, prepayment or redemption and maturity, rate or rates of interest and time of payment of interest as the State Bond Commission shall authorize and direct and in accordance with Sections 27-5-101, 27-19-99, 27-19-325, 27-57-37, 27-65-75, 65-3-97 and 65-39-1; however, such notes shall mature not more than ten (10) years from the date of issuance. The State Bond Commission may provide for the subsequent issuance of refunding notes or bonds to refund, upon issuance thereof, such notes, and may specify such other terms and conditions with respect to such refunding notes or bonds thereby authorized for issuance as the seller may determine and direct, however such refunding notes or bonds shall mature not more than ten (10) years from date of issuance.

(3) In connection with the issuance of such refunding notes or bonds, the State Bond Commission is hereby authorized in the name and on behalf of the state to enter into agreements with any banks, trust companies, investment banking firms or other institutions or persons in the United States having the power to enter the same:

(a) To purchase or underwrite an issue or series of issues of refunding notes, or bonds.

(b) To enter into any purchase, loan or credit agreements, and to draw monies pursuant to any such agreements on the terms and conditions set forth therein and to issue notes as evidence of borrowings made under any such agreements.

(c) To appoint or act as issuing and paying agent or agents with respect to such refunding notes or bonds.

(d) To do such other acts as may be necessary or appropriate to provide for the payment, when due, of the principal of and interest on such refunding notes or bonds.

Such agreements may provide for the compensation of any purchasers or underwriters of such refunding notes or bonds by payment of a fixed fee or commission at the time of issuance thereof, and for all other costs and expenses, including fees for agreements related to such refunding notes or bonds and paying agent costs. Costs and expenses of issuance may be paid from the proceeds of the refunding notes or bonds.

(4) At or prior to the time of delivery of these refunding notes or bonds, the State Bond Commission shall determine the principal amounts, dates of issue, interest rate or rates, rates of discount, denominations and all other terms and conditions relating to the issuance. The State Treasurer shall perform all acts and things necessary to pay or cause to be paid, when due, all principal of and interest on the notes being refunded by such refunding notes or bonds and to assure that the same may draw upon any monies available for that purpose pursuant to any purchase loan or credit agreements established with respect thereto, all subject to the authorization and direction of the seller.

(5) (a) (i) Such outstanding refunding notes or bonds evidencing such borrowings to defray the cost of constructing or reconstructing highways under the Four-Lane Highway Program established in Section 65-3-97 shall be funded and retired by the revenue designated under Sections 27-5-101, 27-19-99, 27-19-325, 27-57-37 and 27-65-75 and from any and all legally available federal aid grant reimbursements which are hereby pledged for this purpose, which is intended to be a priority use for such pledged funds for so long as any notes, refunding notes or bonds are outstanding. Such revenues shall be deposited into the Four-Lane Highway Trust Fund for the repayment of the debt service of the refunding notes or bonds in accordance with paragraph (b) of this subsection (5). Such refunding notes or bonds issued pursuant to the provisions of this section shall be secured by a first and priority lien on the revenues pledged therefor.

(ii) Outstanding notes evidencing such borrowings to defray the cost of infrastructure projects under Section 65-39-1 may be funded and retired from monies in the Gaming Counties Bond Sinking Fund created under Section 65-39-3. The refunding notes or bonds must be issued and sold not later than a date two (2) years after the date of issuance of the first notes evidencing such borrowings to the extent that payment of such notes has not otherwise been made or provided for by sources other than proceeds of refunding notes or bonds.

(b) There is created in the State Treasury a special fund designated as the "Four-Lane Highway Trust Fund" into which shall be deposited the funds designated in this paragraph until the balance in the fund is equal to the next two (2) debt service requirements of the refunding notes or bonds issued to defray the cost of the Four-Lane Highway Program established in Section 65-3-97. Once the required balance in the fund is reached, deposits shall cease until the amount in the fund falls below the amount equal to the next two (2) debt service requirements of the refunding bonds or notes. Unexpended amounts in the fund at the end of a fiscal year shall not lapse into the State General Fund, and any interest earned on amounts in the fund shall be deposited to the credit of the fund. Money in the fund may not be used or expended for any purpose except as authorized under this subsection. The State Treasurer shall disburse money from the fund for the purposes authorized under this subsection. Deposits into the fund shall be made as follows:

(i) Federal aid grant reimbursements designated for the Four-Lane Highway Program established in Section 65-3-97 shall be deposited into the Four-Lane Highway Trust Fund until such time as the balance requirements of this section are met.

(ii) If the federal aid grant reimbursements designated for the Four-Lane Highway Program are projected by the State Treasurer to be insufficient to meet the balance requirements of this paragraph, then the revenue designated under Sections 27-5-101, 27-19-99, 27-19-325, 27-57-37 and 27-65-75 to defray the cost of the Four-Lane Highway Program shall be deposited into the Four-Lane Highway Trust Fund.

(iii) If the amounts required to be deposited by items (i) and (ii) of this paragraph (b) are projected by the State Treasurer to be insufficient to meet the balance requirements of this paragraph, then any other legally available federal aid grant reimbursements shall be deposited into the Four-Lane Highway Trust Fund.

At such times as the balance requirements of this paragraph are met, the State Treasurer shall transfer all excess amounts to the State Highway Fund.

(c) Any state laws authorizing the imposition or distribution of taxes, fees or federal reimbursements designated for the Four-Lane Highway Program created under Section 65-3-97, or that affect those taxes, fees and federal reimbursements pledged for the payment of refunding notes or bonds issued under this section, shall not be amended or repealed or otherwise directly or indirectly modified so as to impair such outstanding refunding notes or bonds unless such refunding notes or bonds have been discharged in full or provisions have been made for a full discharge or defeasance.

(6) The proceeds of all such temporary borrowing shall be paid to the Mississippi Transportation Commission to be held and disposed of in accordance with the provisions of Sections 27-5-101, 27-19-99, 27-19-325, 27-57-37, 27-65-75, 65-3-97 and 65-39-1.






TEMPORARY BORROWINGS IN ANTICIPATION OF ISSUANCE OF STATE-SUPPORTED DEBT

§ 31-17-151 - Definitions

As used in Sections 31-17-151 through 31-17-181, the following words shall have the meanings ascribed herein unless the context clearly requires otherwise:

(a) "Notes" shall mean notes, replacement notes, refunding notes or similar evidence of indebtedness.

(b) "State-supported debt" shall mean any bonds or other evidence of indebtedness, including bonds to be issued to fund reserve funds and costs of issuance, as previously or hereinafter authorized, from time to time, to be issued by the state for which the state is or will be constitutionally obligated to pay debt service or is or will be contractually obligated to pay debt service subject to an appropriation; however, this definition shall not apply to debt issued by the Mississippi Development Bank or similar state agencies or authorities.

(c) "State" shall mean the State of Mississippi.

(d) "Commission" shall mean the State Bond Commission of the state.



§ 31-17-153 - State Bond Commission authorized to make temporary borrowings in anticipation of issuance of state-supported debt

Pending the issuance of any state-supported debt, the commission is hereby authorized in accordance with the provisions of Sections 31-17-151 through 31-17-181 and on the credit of the state, to make temporary borrowings, from time to time, in anticipation of the issuance of state-supported debt in order to provide funds in such amounts as may, from time to time, be deemed advisable prior to the issuance of state-supported debt. In order to provide for and in connection with such temporary borrowings, the commission is hereby authorized in the name and on behalf of the state, to enter into agreements, which agreements may contain such provisions not inconsistent with the provisions of Sections 31-17-151 through 31-17-181, with any banks, trust companies, investment banking firms or other institutions or persons in the United States of America having the power to enter the same:

(a) To purchase or underwrite an issue or series of issues of notes.

(b) To enter into any purchase, loan, line of credit, credit or similar agreements, and to draw monies, from time to time, pursuant to any such agreements on the terms and conditions set forth therein and to issue notes as evidence of borrowings made under any such agreements.

Such agreements may provide for the compensation of any purchasers or underwriters of such notes by payment of a fee or commission, and for all other costs and expenses, including fees for agreements related to the sale and issuance of notes. All costs and expenses of sale and issuance of notes may be paid from the proceeds of the notes or from any other lawfully available source of monies.



§ 31-17-155 - Temporary borrowings to be evidenced by notes; security

All temporary borrowings made under Sections 31-17-151 through 31-17-181 shall be evidenced by notes of the state which shall be sold and issued, from time to time, at competitive or negotiated sale, for such amounts not exceeding in the aggregate the applicable statutory and constitutional debt limitation in connection with the related state-supported debt, in such form and in such denominations and subject to terms and conditions of sale and issuance, prepayment or redemption and maturity, variable and/or fixed rate or rates of interest, time of payment of interest and other applicable provisions as the commission shall authorize and direct and in accordance with Sections 31-17-151 through 31-17-181. All notes issued pursuant to Sections 31-17-151 through 31-17-181 may be secured by a pledge of: (a) the same source of security as the related state-supported debt, or (b) such other security as the state may lawfully pledge, or both, all as provided by resolution of the commission. Notwithstanding any other provision of law to the contrary, notes may be issued for any otherwise authorized state-supported debt. Except as otherwise provided in Sections 31-17-151 through 31-17-181 or when in conflict with the provisions of Sections 31-17-151 through 31-17-181, such notes shall be subject to the terms and provisions of the legislation authorizing the issuance of such state-supported debt.



§ 31-17-157 - Issuance of replacement notes

The commission is authorized to provide for the subsequent issuance of replacement notes to refund, upon issuance thereof, such notes, and may specify such other terms and conditions with respect to the replacement notes thereby authorized for issuance as the commission may determine and direct.



§ 31-17-159 - Payment of principal and interest

The State Treasurer shall perform all acts and things necessary to pay or cause to be paid, when due, all principal of and interest on the notes and to assure that the same may draw upon any monies available for that purpose pursuant to any purchase, loan, line of credit, credit or similar agreements established with respect thereto, all subject to the authorization and direction of the commission.



§ 31-17-161 - Funding and retirement of temporary borrowings

Outstanding notes evidencing such temporary borrowings shall be funded and retired by the issuance and sale of state-supported debt, from time to time, as determined by the commission and must be sold and issued not later than a date four (4) years after the date of issuance of the first notes evidencing such temporary borrowings to the extent that payment of such notes has not otherwise been made or provided for by sources other than proceeds of replacement notes.



§ 31-17-163 - Proceeds of temporary borrowings paid to State Treasurer

The proceeds of all such temporary borrowings shall be paid to the State Treasurer to be held and disposed of in accordance with such laws of the state authorizing the sale and issuance of the related state-supported debt.



§ 31-17-165 - Powers and authority of commission

The commission is hereby authorized to do such other acts and enter into such other agreements as may be needed or be appropriate in connection with the sale, issuance and payment of the notes and any program developed by the commission in relation thereto.



§ 31-17-167 - Purpose of Sections 31-17-151 through 31-17-181

The purpose of Sections 31-17-151 through 31-17-181 is to provide full and complete authority for the state, acting by and through the commission, for such temporary borrowings. No procedure or proceedings, publications, notices, consents, limitations, approvals, orders, acts or things, other than those required by Sections 31-17-151 through 31-17-181, shall be required for such temporary borrowings or to do any act or perform anything under Sections 31-17-151 through 31-17-181 except as otherwise may be prescribed in Sections 31-17-151 through 31-17-181. The powers conferred by Sections 31-17-151 through 31-17-181 shall be in addition and supplemental to, and not in substitution for, and the limitations imposed by Sections 31-17-151 through 31-17-181 shall not affect the powers conferred by any other law. Sections 31-17-151 through 31-17-181 are remedial in nature and shall be liberally construed.



§ 31-17-169 - Full and complete authority for all temporary borrowings

This section and other applicable provisions of Sections 31-17-151 through 31-17-181, without reference to any other statute, shall be deemed full and complete authority for all such temporary borrowings by the state, and shall be construed as an additional and alternative method therefor.



§ 31-17-171 - Nothing in Sections 31-17-151 through 31-17-181 to be construed as applicable to obligations other than those that are state-supported

Nothing in Sections 31-17-151 through 31-17-181 shall be construed as to apply to or limit any debt obligation or related instrument of the state or any other issuers except those obligations or instruments which are or relate to state-supported debt.



§ 31-17-173 - Sections 31-17-151 through 31-17-181 deemed to be full and complete authority for exercise of powers granted therein

Sections 31-17-151 through 31-17-181 shall be deemed to be full and complete authority for the exercise of the powers herein granted, but Sections 31-17-151 through 31-17-181 shall not be deemed to repeal or to be in derogation of any existing law of the state.



§ 31-17-175 - Notes to be fully negotiable and shall be "securities" within the meaning of the Uniform Commercial Code

All notes sold and issued under Sections 31-17-151 through 31-17-181 shall be fully negotiable in accordance with their terms and shall be "securities" within the meaning of Article 8 of the Uniform Commercial Code, subject to the provisions of such notes pertaining to registration. It shall not be necessary to file financing statements or continuation statements to protect the lien and pledge granted by the state to the holders of any notes issued under Sections 31-17-151 through 31-17-181.



§ 31-17-177 - Notes and income therefrom exempt from state taxation

All notes sold and issued under the provisions of Sections 31-17-151 through 31-17-181 and income therefrom shall be exempt from all taxation in the State of Mississippi.



§ 31-17-179 - Severability

If any one or more sections, clauses, sentences or parts of Sections 31-17-151 through 31-17-181 shall for any reason be questioned in any court and shall be adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remaining provisions of Sections 31-17-151 through 31-17-181, but shall be confined in its operations to the specific provisions so held invalid, and inapplicability or invalidity of any such section, clause, sentence or part shall not be taken to affect or prejudice in any way the remaining part or parts of Sections 31-17-151 through 31-17-181.



§ 31-17-181 - Validation of notes

Any notes sold and issued under the provisions of Sections 31-17-151 through 31-17-181 may, in the discretion of the commission, be validated in the Chancery Court of the First Judicial District of Hinds County, Mississippi, in the manner and with the force and effect provided now or hereafter by Chapter 13, Title 31, Mississippi Code of 1972, for the validation of municipal bonds.









Chapter 18 - VARIABLE RATE DEBT INSTRUMENTS

§ 31-18-1 - Definitions

As used in this chapter, the following words shall have the meanings ascribed herein unless the context clearly requires otherwise:

(a) "Variable rate bonds" shall mean state-supported debt which bears interest at a rate or rates which vary from time to time and shall include variable rate refunding bonds.

(b) "Interest rate exchange or similar agreement" shall mean a written contract entered into by the state with a counterparty in connection with state-supported debt to provide for an exchange of payments based upon fixed and/or variable rates, shall include interest rates, caps, collars, floors and similar agreements and options on each of the foregoing, and shall be for exchanges in currency of the United States of America only with such terms determined by the commission to be in the financial best interest of the state.

(c) "State-supported debt" shall mean any bonds or notes, including bonds or notes issued to fund reserve funds and costs of issuance and refunding bonds or refunding notes, currently outstanding or authorized to be issued by the state for which the state is or will be constitutionally obligated to pay debt service or is or will be contractually obligated to pay debt service subject to an appropriation; however, this definition shall not apply to debt issued by the Mississippi Development Bank or similar state agencies or authorities.

(d) "Counterparty" shall mean the provider of or other party to an interest rate exchange or similar agreement.

(e) "State" shall mean the State of Mississippi.

(f) "Commission" shall mean the State Bond Commission of the state.

(g) "Variable rate debt instruments" shall mean variable rate bonds, variable rate refunding bonds and interest rate exchange or similar agreements which result in the state effectively paying interest at a rate or rates which vary from time to time.

(h) "Excluded agreements" shall mean the total notional amount of interest rate exchange or similar agreements entered into for the purpose of reducing, reversing or unwinding another interest rate exchange or similar agreement or eliminating a situation of risk or exposure under an existing interest rate exchange or similar agreement, including, but not limited to, a counterparty downgrade, default, or other actual or potential economic loss.



§ 31-18-3 - Purpose

The purpose of this chapter is to provide full and complete authority for the state, acting by and through the commission, to issue or enter into variable rate debt instruments. No procedure or proceedings, publications, notices, consents, limitations, approvals, orders, acts or things, other than those required by this chapter, shall be required to issue or enter into any variable rate debt instruments or to do any act or perform anything under this chapter except as otherwise may be prescribed in this chapter. The powers conferred by this chapter shall be in addition and supplemental to, and not in substitution for, and the limitations imposed by this chapter shall not affect the powers conferred by any other law. This chapter is remedial in nature and shall be liberally construed.



§ 31-18-5 - State supported debt issued as variable rate bond

(1) Notwithstanding any other provision of law to the contrary, any otherwise authorized state-supported debt may be issued as variable rate bonds. Except as otherwise provided in this chapter or when in conflict with the provisions in this chapter, such variable rate bonds shall be subject to the terms and provisions of the legislation authorizing the issuance of such state-supported debt.

(2) Variable rate bonds issued by the state pursuant to the provisions of subsection (1) of this section or Section 31-18-7 shall be issued pursuant to an authorizing resolution of the commission. Such variable rate bonds may be issued in one or more series, may bear such date or dates, may bear interest at such rate or rates, varying from time to time, not to exceed that allowed by law for the class of bonds being issued, may be in such denominations, may be subject to such terms of redemption (with or without premium) may be sold at private sale with a competitive element (which sale shall be on such terms and in such manner as the commission shall determine) and may contain such other terms and covenants (including, without limitation, covenants for the security and better marketability of such variable rate bonds), as may be provided by resolution of the commission. Pursuant to the provisions of this chapter, the commission may enter into such agreements as may be necessary in connection with the issuance of such variable rate bonds.



§ 31-18-7 - Issuance of variable rate refunding bonds by the state

(1) This section and other applicable provisions of this chapter, without reference to any other statute, shall be deemed full and complete authority for the issuance of variable rate refunding bonds by the state, and shall be construed as an additional and alternative method therefor.

(2) The state, acting by and through the commission, may refund outstanding bonds through the issuance of variable rate refunding bonds. Any such refunding may be effected whether or not the bonds to be refunded shall have then matured or shall thereafter mature.

(3) Variable rate refunding bonds issued pursuant to this chapter may be secured by a pledge of: (a) the same source of security as the bonds to be refunded, or (b) such other security as the state may lawfully pledge, or both; all as may be provided by resolution of the commission.

(4) At the time of the issuance of such variable rate refunding bonds, the commission shall find by resolution that at the time of such refunding, such refunding is expected to result in an overall net present value savings to maturity of not less than two percent (2%) of the bonds being refunded.



§ 31-18-9 - Commission's power of state-supported debt

In connection with state-supported debt, the commission shall have the power to:

(a) Enter into interest rate exchange or similar agreements with any person under such terms and conditions as the commission may determine, including, but not limited to, provisions as to default or early termination;

(b) Procure insurance, letters of credit or other credit enhancement with respect to agreements described in paragraph (a) of this section;

(c) Provide security for the payment or performance of its obligations with respect to agreements described in paragraph (a) of this section from such sources and with the same effect as is authorized by applicable law with respect to security for its bonds, notes or other obligations; however, any payment or performance of obligations with respect to agreements described in paragraph (a) of this section in connection with debt obligations which carry the full faith and credit of the state shall be subject to appropriation;

(d) Modify, amend, or replace, such agreements described in paragraph (a) of this section; and

(e) Because of the complexity of agreements described in paragraph (a) of this section, the commission may solicit the provision of such agreements on a competitive or negotiated basis with a competitive element included.



§ 31-18-11 - Interest rate exchange or similar agreements; limitations

Any interest rate exchange or similar agreements entered into pursuant to Section 31-18-9 shall be subject to the following limitations:

(a) The counterparty thereto shall have credit ratings from at least one nationally recognized statistical rating agency that is within the two (2) highest investment grade categories and ratings which are obtained from any other nationally recognized statistical rating agencies shall also be within the three (3) highest investment grade categories, or the payment obligations of the counterparty shall be unconditionally guaranteed by an entity with such credit ratings;

(b) The written contract shall require that should the rating: (i) of the counterparty, if its payment obligations are not unconditionally guaranteed by another entity, or (ii) of the entity unconditionally guaranteeing its payment obligations, if so secured, fall below the rating required by paragraph (a) of this section, that the obligations of such counterparty shall be fully and continuously collateralized by direct obligations of, or obligations the principal and interest on which are guaranteed by the United States of America with a net market value of at least one hundred two percent (102%) of the net market value of the contract of the authorized insurer and such collateral shall be deposited as agreed to by the commission;

(c) The counterparty has a net worth of at least One Hundred Million Dollars ($ 100,000,000.00), or the counterparty's obligations under the interest rate exchange or similar agreement are guaranteed by a person or entity having a net worth of at least One Hundred Million Dollars ($ 100,000,000.00);

(d) The total notional amount of all interest rate exchange or similar agreements for the state to be in effect shall not exceed an amount equal to twenty percent (20%) of the total amount of state-supported debt outstanding as of the initial date of entering into each new agreement; however, such total notional amount shall not include any excluded agreements;

(e) No interest rate exchange or similar agreement shall have a maturity exceeding the maturity of the related state-supported debt;

(f) Each interest rate exchange or similar agreement shall be subject to a finding by the commission that its terms and conditions reflect a fair market value of such agreement as of the date of its execution, regardless of whether such agreement was solicited on a competitive or negotiated basis with a competitive element; and

(g) Each interest rate exchange or similar agreement, including the modification or termination thereof, shall be subject to the approval of the commission or its designee.



§ 31-18-13 - Initial date variable rate debt instruments

(1) As of the initial date of each issuance of variable rate debt instruments, the total of the principal and notional amounts of such variable rate debt instruments outstanding and in effect shall not exceed an amount equal to twenty percent (20%) of the total principal amount of state-supported debt outstanding.

(2) The limitation contained in subsection (1) of this section shall not include any excluded agreements.



§ 31-18-15 - Debt obligation or related instrument

Nothing in this chapter shall be construed as to apply to or limit any debt obligation or related instrument of the state or any other issuers except those obligations or instruments which are or relate to state-supported debt.



§ 31-18-17 - Excercise of power

This chapter shall be deemed to be full and complete authority for the exercise of the powers herein granted, but this chapter shall not be deemed to repeal or to be in derogation of any existing law of this state.



§ 31-18-19 - Issuance of variable rate bonds

All variable rate bonds issued under this chapter shall be fully negotiable in accordance with their terms and shall be "securities" within the meaning of Article 8 of the Uniform Commercial Code, subject to the provisions of such bonds pertaining to registration. It shall not be necessary to file financing statements or continuation statements to protect the lien and pledge granted by a governmental unit to the holders of any variable rate bonds issued under this chapter.



§ 31-18-21 - Provisions of issuance; variable rate bonds

All variable rate bonds issued under the provisions of this chapter and income therefrom shall be exempt from all taxation in the State of Mississippi.



§ 31-18-23 - Sections, clauses, or sentences questioned or adjudged unconstitutional

If any one or more sections, clauses, sentences or parts of this chapter shall for any reason be questioned in any court and shall be adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remaining provisions of this chapter, but shall be confined in its operations to the specific provisions so held invalid, and inapplicability or invalidity of any such section, clause, provision or part shall not be taken to affect or prejudice in any way the remaining part or parts of this chapter.






Chapter 19 - PUBLIC DEBTS

§ 31-19-1 - Serial payment bonds only may be issued

No county or municipality shall issue any bonds except on the serial payment plan.



§ 31-19-3 - Penalty on officials for violations

For failure to comply with the provisions of this chapter by any officer, any taxpayer may institute a suit for damages on the bond of such official who is required to give a bond; and in addition thereto, such official may be punished for such failure as for a misdemeanor, and on conviction be fined not more than Five Hundred Dollars ($ 500.00) or imprisoned in the county jail for six (6) months, or both.



§ 31-19-5 - Investment of certain funds

Any funds received from the sale of bonds, notes, or certificates of indebtedness heretofore or hereafter sold by the State of Mississippi or any agency or department thereof or by any county, municipality, road district, levee district, development district, utility district, school district, drainage district or other entity authorized by law to issue bonds, notes, or certificates of indebtedness, which are not immediately required for disbursement for the purpose for which issued, may be invested by the proper authorities in any direct obligation issued by or guaranteed in full as to principal and interest by the United States of America or in certificates of deposit issued by or through a qualified depository of the State of Mississippi as approved by the State Treasurer, maturing or being redeemable by the holder on or prior to the date upon which such funds will be required for disbursement and bearing interest at a rate per annum not less than a simple interest rate numerically equal to the average bank discount rate on United States Treasury bills of comparable maturity or the current rate of interest paid on certificates of deposit or on United States Treasury obligations of comparable maturities, whichever is the higher, provided, however, that the proceeds from the sale of bonds issued pursuant to Sections 57-1-131 through 57-1-145, Mississippi Code of 1972, or Chapter 3 of Title 57, Mississippi Code of 1972, may be invested in certificates of deposit issued by or through qualified depositories of the State of Mississippi bearing interest at any rate per annum which may be mutually agreed upon, but in no case shall said rate be less than such average bank discount rate.

Funds received pursuant to this section shall be invested as heretofore described or may be invested, pursuant to rules promulgated by the State Treasurer, in obligations described in Section 27-105-33(d), Mississippi Code of 1972; however, funds described in this section may not be invested in securities of, or interests in, any open-end or closed-end management-type investment company or investment trust, such as those described in Section 27-105-33(e).



§ 31-19-7 - Ratification of bonds signed by officials not in office at the time of sale or delivery

Whenever, pursuant to statutory authority, bonds of the State of Mississippi, or of any county, municipality, road district, supervisors district, school district, drainage district, or other taxing district therein, have been or shall hereafter be prepared and signed by the officials designated to sign the bonds by statute or by the proceedings authorizing the issuance of the bonds, who were or are in office at the time of such signing but who may have ceased to be such officials prior to the sale and delivery of such bonds or who may not have been in office on the date such bonds may bear, the signatures of such officials upon such bonds and the coupons thereto attached are valid and sufficient for all purposes and shall have the same effect as if the persons so officially signing such bonds had remained in office until delivery of the same to the purchasers or had been in office on the date such bonds may bear, although the term of office of such persons or any of them may have expired or they may otherwise have ceased to be such officers before such delivery or although the term of office of such persons or any of them may not have commenced until a date subsequent to the date such bonds may bear. All such bonds heretofore or hereafter executed and heretofore or hereafter sold and delivered are hereby ratified, validated, and confirmed, notwithstanding any change in office which may have taken place subsequently to the execution of the bonds and coupons and prior to the delivery thereof or any change in office which may have taken place subsequently to the date which such bonds may bear and prior to the execution and delivery thereof; and such bonds shall be valid and binding obligations of said state, county, municipality, road district, supervisors district, school district, drainage district, or other taxing district, as the case may be.



§ 31-19-9 - Payment of county bonds and coupons at maturity

Whenever any county, road district, consolidated school district, rural school district, or other taxing districts controlled by the board of supervisors which has heretofore issued or shall hereafter issue bonds or other obligations of which principal and interest shall be payable at some bank or trust company, or at some office other than the county treasury, it shall be the duty of the clerk of the board of supervisors on the allowance of said board to issue a warrant against the proper fund for the amount of principal and interest due and to forward exchange to the paying agent. Said exchange shall be sufficient in amount to pay said principal and interest and a reasonable fee to said paying agent for handling same, said fee not to exceed one-half of one percent ( 1/2 of 1%) of the amount of coupons paid and one-eighth of one percent (1/8 of 1%) of the amount of bonds paid. Said exchange shall be forwarded in time to reach the paying agent at least five (5) days prior to the date on which said principal and interest shall become due, and the receipt of the paying agent for said remittance shall be sufficient voucher in the hands of said clerk for said remittance until the bonds or coupons shall have been paid and cancelled and returned to said clerk.



§ 31-19-11 - Allowance for remittance

Said allowance for said remittances shall be made by the board of supervisors at the regular meeting of said board held at least thirty (30) days preceding the date on which said bonds and coupons shall become due.



§ 31-19-13 - Payment of municipal or drainage district bonds

Where said obligations above referred to shall have been issued or shall hereafter be issued by a city, town, or village, or municipal separate school district, it shall be the duty of the board of mayor and aldermen or the board of commissioners, to make the allowance above referred to at least thirty (30) days prior to the maturity of such indebtedness; and the clerk of said board shall forward the funds as above provided for. In case of a drainage district, the commissioners shall make the allowance, and the secretary-treasurer of the district shall forward the funds as above provided for.



§ 31-19-15 - Remedy of bondholders

For failure or refusal to comply with the foregoing provisions, any official charged with any duties under Sections 31-19-9 through 31-19-13 shall be liable on his official bond to any holder of any bond or coupon for any and all expenses incident to the collection of same, and for all damages which may have accrued on account of the failure to pay same promptly at the place of payment at maturity.



§ 31-19-17 - Outstanding bonds may be registered

Any and all persons holding or owning any outstanding and unmatured State of Mississippi bonds may present the same to the auditor of public accounts, and it shall be the duty of such auditor to register such bonds in a book to be kept by him for that purpose in such a manner that the owner of said bonds may be identified if the said bonds should be lost or stolen; and in like manner to keep a record of all transfers of such bonds so reported to him.



§ 31-19-25 - Sale of bonds to be advertised

All bonds issued pursuant to any laws of this state and hereafter sold by the governing authority of or on behalf of any county, road district, school district, drainage district or other political subdivision or instrumentality of this state shall be advertised for sale on sealed bids or at public auction. Such advertisement shall be published at least two (2) times in a newspaper published in the county in which the political subdivision or instrumentality is situated, and if no newspaper is published in such county, then in a newspaper published in an adjoining county; with respect to a political subdivision or instrumentality which is composed of more than one (1) county, such advertisement shall be published at least two (2) times in a newspaper having a general circulation in each county all or a portion of which is part of the political subdivision or instrumentality. The first publication in each case shall be made at least ten (10) days preceding the date fixed for the reception of bids, and such notice shall give the time and place of sale.

The governing authority may reject any and all bids, whether so stated in the notice of sale or not. If the bonds are not sold pursuant to such advertisement, they may be sold by the governing authority by private sale at any time within sixty (60) days after the date advertised for the reception of bids; but no such private sale shall be made at a price less than the highest bid which shall have been received pursuant to such advertisement. If not so sold at private sale, said bonds shall be readvertised in the manner herein prescribed.

Every bid for the purchase of any of such bonds shall be accompanied by a cashier's check, certified check or exchange, payable to the proper governing authority, issued or certified by a bank located in this state in the amount of not less than two percent (2%) of the par value of the bonds offered for sale, as a guaranty that the bidder will carry out his contract and purchase the bonds if the bid is accepted. If the successful bidder fails to purchase the bonds pursuant to his bid and contract, the amount of such good faith check shall be retained by the governing authority and covered into the proper fund as liquidated damages for such failure.

This section shall not apply to the sale of bonds by the State of Mississippi through the State Bond Commission or the sale of bonds by a county in connection with a project as defined under Section 57-75-5(f)(xxviii).

A failure to comply with any provision of this section shall not invalidate such bonds, but any member of the governing board, commission or other governing authority who shall willfully violate any of said provisions and shall willfully fail to give the notices herein required shall be liable personally and on his official bond for a penalty in each case of Five Hundred Dollars ($ 500.00) and, in addition thereto, for all financial loss that may result to the county, municipality, road district, school district, drainage district or other political subdivision or instrumentality of the state or county resulting from such willful failure to comply herewith. Such penalty and damages may be recovered by suit of the Attorney General, a district attorney or of any citizen of such county or other political subdivision in any court of competent jurisdiction, for the use and benefit of the county or other such political subdivision or instrumentality.



§ 31-19-27 - Doubtful claims defined

A doubtful claim of the state, or of the county, city, town, village, or levee board is one for which judgment has been rendered and for the collection of which the ordinary process of law has been ineffectual; debts due by drainage districts or other taxing districts or sinking funds to counties under the Rehabilitation Act of 1928, being Chapter 88 of the Laws of 1928, and Chapter 16 of the Acts of the Special Session of 1931; those debts due counties by drainage districts, which the reconstruction finance corporation has heretofore refused to refinance; debts due for sixteenth section township school fund loans made to churches, where the board of supervisors finds that the value of the security given therefor is insufficient or inadequate to pay or satisfy the principal and interest of said loan, and when the church repays the principal of said loan; and debts due by counties and townships to drainage districts for drainage district assessments or taxes levied and assessed upon sixteenth section lands.



§ 31-19-29 - Compromise of doubtful claims

The Governor, on the advice of the Attorney General or chairman of the State Tax Commission, may, upon application of the defendant or debtor proposing a compromise, settle and compromise any doubtful claim of the state, or of any county, city, town, or village, or of any levee board against such defendant or debtor, upon such terms as he may deem proper, the board of supervisors in the case of a county, and the municipal authorities in the case of a city, town or village, and the levee board in the case of a claim of a levee board, concurring therein. The Governor, upon application of a drainage district having obligations outstanding to a county under the provisions of Chapter 88, Laws of 1928, and Chapter 16, Laws of the Extraordinary Session of 1931, or obligations which the reconstruction finance corporation has heretofore refused to refinance, may settle and compromise any claim, debt or obligation that said drainage district may owe any county in the State of Mississippi for money loaned said district under the provisions of said Chapter 88, Laws of 1928, or any other claim, debt or obligation that said drainage district may owe the county which the reconstruction finance corporation has heretofore refused to finance, if the board of supervisors of said county concurs in the application of the drainage district. The Governor, upon application by the board of supervisors for any taxing districts of said county or sinking funds of said county under the control and supervision of said board of supervisors having obligations outstanding and due to said county under the provisions of Chapter 88, Laws of 1928, and Chapter 16, Laws of the Extraordinary Session of 1931, may settle and compromise any claim, debt, or obligation that said taxing districts or sinking funds may owe said county for money loaned said taxing districts or sinking funds under the provisions of said Chapter 88, Laws of 1928; and provided that the Governor, on the advice of the Attorney General, and upon application of a church owing a sixteenth section township school fund loan, may settle and compromise such debt or obligation if the board of supervisors of the said county concurs in the application of the said church. The Governor may, on the advice of the Attorney General, in like manner compromise and settle a claim of a drainage district for unpaid assessments or taxes upon sixteenth section lands upon application of the board of supervisors wherein such sixteenth section is situated, if the commissioners of the drainage district concur therein.



§ 31-19-31 - Bonds to the federal government for state hospitals

Any bonds hereafter issued to the United States of America to finance in part the construction, erection, or equipment of any state hospital of the State of Mississippi, or any series, class, or installment of such bonds may bear interest at such rate or rates of interest not exceeding four per centum (4%) per annum and may be subject to such terms of redemption with or without premium as the commission or officials authorized to issue such bonds may determine, notwithstanding that such bonds may be part of a series, class, or installment of bonds bearing a greater or less rate of interest, and notwithstanding that such bonds may be a part of any series, class, or installment containing other and different terms of redemption.



§ 31-19-33 - Limitation of actions for payment of bonds and coupons

Action against the state or any county, municipality, school district or political subdivision of the State of Mississippi for the payment of any bond issued thereby or for the payment of any coupon representing interest on such bond shall be commenced within twenty (20) years after the maturity date of such bond.






Chapter 21 - REGISTERED BONDS

§ 31-21-1 - Citation of chapter

This chapter shall be known and may be cited as the "Registered Bond Act."



§ 31-21-3 - Definitions

As used herein, the following words and terms shall have the following meanings, unless a different meaning clearly appears from the context:

(a) "Act" means this Registered Bond Act;

(b) "Bonds" means any bonds, interim certificates, notes or other evidences of indebtedness;

(c) "Law" means any law or statute of this state, whether general, special, private or local;

(d) "Political subdivision" means any county, municipality, governmental district or unit, instrumentality of the state, public corporation, body corporate, commission, board, agency, authority, public body, politic or other public entity authorized by any law to issue bonds; and

(e) "State" means the State of Mississippi.



§ 31-21-5 - Additional powers granted in connection with issuance of bonds

Notwithstanding any law or any provision of any law to the contrary, the following additional and supplemental powers and authorizations are hereby granted to the state and each political subdivision in connection with the issuance of any bonds:

(a) Such bonds may be issued in fully registered or book-entry form;

(b) All signatures and seals appearing on such bonds as required or permitted by law may be facsimile signatures and seals;

(c) Such bonds may be made subject to such authentication, registration, transfer and payment provisions as shall be set forth in the proceedings authorizing such bonds and the same may be made in such manner as shall be provided in such proceedings;

(d) The State Treasurer, the chancery clerk of the county or the chancery clerk of the county in which the political subdivision is located or has its principal office may act as registrar, paying agent, transfer agent, agent for the delivery and payment of such bonds, authenticating agent or otherwise, and the State Treasurer may collect a reasonable fee from the political subdivision for rendering such services;

(e) Banks and trust companies located either within or without the state may be appointed to act as registrars, paying agents, transfer agents, depositories for safekeeping, agents for the delivery and payment of such bonds, authenticating agents or otherwise, and agreements may be entered into with such banks and trust companies with respect to such duties and payment therefor;

(f) Any agreements to be entered into pursuant to paragraph (e) above may be negotiated without the necessity of competitive bids, and any payments to be made pursuant to such agreements may be made from the proceeds of the bonds to which such agreements apply or from any other moneys legally available therefor; and

(g) All things may be done regarding the form, execution, authentication, transfer and payment of such bonds which may be helpful in assuring compliance with any federal law applicable to such bonds or the interest income thereon and in assuring that such bonds will be readily acceptable in the municipal bond market, provided the same is not inconsistent with the constitution of the state.



§ 31-21-7 - Construction of chapter

(1) This chapter shall be construed to be supplemental and additional to any powers conferred by other laws on the state or any political subdivision and not in derogation of any such powers now existing.

(2) This chapter is remedial in nature and shall be liberally construed.






Chapter 23 - MISSISSIPPI PRIVATE ACTIVITY BONDS ALLOCATION ACT

§ 31-23-51 - Citation of chapter

This act may be cited and referred to as the "Mississippi Private Activity Bonds Allocation Act."



§ 31-23-53 - Definitions

As used in this chapter, the following terms shall have the following meanings:

(a) "Act" means the Mississippi Private Activity Bonds Allocation Act.

(b) "Allocation shortfall" means the difference between a partial allocation and the full amount of the allocation requested in the approved application by reason of the exhaustion of the amount available in the threshold portion or the undesignated portion.

(c) "Amount," when used with respect to bonds, notices of allocation or parts of the state's ceiling, means a principal amount measured in terms of United States dollars.

(d) "Application" means the application for a notice of allocation required to be filed by issuers with the board pursuant to this act. All applications on file with the board shall terminate at the close of business on December 31 of each year.

(e) "Approved application" means a completed application containing all items necessary for the board to issue a notice of allocation from the threshold portion or from the undesignated portion with respect to a project.

(f) "Board" means the Mississippi Board of Economic Development, or its successor.

(g) "Bond committee" means the bond committee established by the Board of Economic Development pursuant to Section 57-1-3, Mississippi Code of 1972.

(h) "Bond counsel" means an attorney or a firm of attorneys listed in the "Directory of Municipal Bond Dealers of the United States," published by The Bond Buyer and commonly known as the "Red Book," in the section listing municipal bond attorneys of the United States. The edition of this publication which is current from time to time shall determine the listing of bond counsel. If the "Red Book" ceases to be published or ceases to include such a listing of municipal bond attorneys of the United States, the board shall designate another list of municipal bond attorneys for purposes of the system.

(i) "Bonds" means any bonds, notes or other obligations which would constitute private activity bonds.

(j) "Borrower" means, with respect to private activity bonds, any person or legal entity whose trade or business would cause any bonds issued with respect to a project to constitute private activity bonds. If there is more than one (1) such person or legal entity with respect to any issue of bonds, then the term "borrower" shall mean and include each and every such person or legal entity known at the time that the issuer files an application.

(k) "Business day" means a day on which the board is open for business; however, if December 31 is a Saturday or Sunday, "business day" shall include the preceding Friday.

(l) "Code" means the Internal Revenue Code of 1986.

(m) "Confirmation of issuance" means the issuer's confirmation to the board, in writing, with a reference to the appropriate notice of allocation, or with respect to the student loan portion, that the bonds authorized by a notice of allocation or student loan bonds have been issued. Such confirmation of issuance may be given in any of the following ways:

(i) By filing with the board the information filing required by Section 149(e) of the code, with proof of filing;

(ii) By Telex, telegram, telecopier or other written means of communication to the board.

(n) "Exempt facility bonds" means any obligations described in Section 142 of the code (excluding the obligations described in paragraphs (1) and (2) of Section 142(a) of the code to the extent that such obligations are not included as private activity bonds under Sections 146(g) and (h)) of the code.

(o) "Exempt facility project" means a project which qualifies to be financed with exempt facility bonds.

(p) "Exempt small issue bonds" means any obligations described in Section 144(a) of the code.

(q) "Expiration date" means the final date on which bonds covered by a notice of allocation may be issued and by which date the board must have received confirmation of issuance.

(r) "Federal legislation" means Public Law 99-514, Title XIII, "Tax-Exempt Bonds," Sections 1301-1318, or any successor thereto.

(s) "Governing body" means the mayor and board of aldermen, city council, board of supervisors, board of directors or other governing body of the issuer.

(t) "Issued" means, with respect to any issue of bonds, that such bonds have actually been delivered and paid for in full. The date of issuance shall be the date on which the bonds have been delivered and paid for in full.

(u) "Issuer" means any political subdivision, governmental unit, authority, corporation or other entity which has the legal authority to issue bonds and, with respect to student loan bonds, shall mean the Mississippi Higher Education Assistance Corporation, or its successor.

(v) "Legal counsel" means an attorney, or firm of attorneys, duly authorized to practice law in the state and admitted to practice before the highest court in the state.

(w) "Mortgage revenue bonds" means any obligations described in Section 143 of the code.

(x) "Mortgage revenue project" means a project which qualifies to be financed with mortgage revenue bonds.

(y) "Notice of allocation" means the notice given by the board allocating a specified amount of the state's ceiling from the threshold portion or from the undesignated portion for a specific issue of bonds. The notice of allocation shall be in writing, shall be given to the issuer at the address specified in the application and shall specify: (i) the amount of the state's ceiling; (ii) the amount of the threshold portion or the undesignated portion, as may be applicable, remaining after such notice of allocation is given; (iii) the amount of bonds which may be issued; and (iv) the expiration date. The notice of allocation shall be in such form as the board may determine.

(z) "Partial allocation" means an amount allocated from the threshold portion or the undesignated portion which is less than the full amount of the allocation requested in the approved application by reason of the exhaustion of the amount available in the threshold portion or the undesignated portion.

(aa) "Private activity bonds" means any bonds which are described in Sections 103 and 141 through 150 of the code.

(bb) "Project" means, with respect to private activity bonds, the facility proposed to be financed, in whole or in part, by an issue of such bonds.

(cc) "Redevelopment bonds" means any obligation described in Section 144(c) of the code.

(dd) "Redevelopment project" means a project which qualifies to be financed with redevelopment bonds.

(ee) "Related persons" means any "related person" as that term is used in Section 144(a)(3) of the code.

(ff) "State" means the State of Mississippi.

(gg) "State's ceiling" means for any calendar year the state's ceiling (as such term is used in Section 146 of the code) applicable to the state. The state's ceiling shall be determined in accordance with the provisions of the federal legislation.

(hh) "Student loan allocation" means the allocation from the state's ceiling for a particular year to the student loan portion pursuant to Section 31-23-63, excluding any portion of the state's ceiling for any prior year allocated to a carry-forward project.

(ii) "Student loan bonds" means any bond issued, all or a major portion of the proceeds of which are to be issued directly or indirectly to finance loans to individuals for educational expenses.

(jj) "Student loan portion" means the amounts prescribed in Section 31-23-63.

(kk) "Student loan project" means a project which qualifies to be financed with student loan bonds.

(ll) "System" means the system for allocating and distributing the state's ceiling among issuers, as outlined in this act.

(mm) "Threshold portion" means the part of the state's ceiling to be allocated to exempt small issue bonds and to be administered as the threshold portion in accordance with Section 31-23-59.

(nn) "Undesignated portion" means the part of the state's ceiling to be allocated to bonds other than exempt small issue bonds and to be administered in accordance with Section 31-23-61. The undesignated portion is an amount equal to the state's ceiling less the threshold portion plus any amount transferred to the undesignated portion by the board pursuant to this act.

(oo) "Unused amount" with respect to the threshold portion or the undesignated portion means, as of any time: (i) the amount of the threshold portion or the undesignated portion with respect to which notices of allocation are authorized to be given during a calendar year, but with respect to which no notices of allocation have been given; plus (ii) the amount of the threshold portion or the undesignated portion with respect to which notices of allocation were given, but with respect to which confirmations of issuance were not received by the board on or before the applicable expiration date.



§ 31-23-55 - Powers and duties of board

The board shall administer, operate and manage the system. Any powers or duties set forth herein to be exercised or performed by the board shall be exercised or performed by the board or one or more individuals designated by the board for such purpose. Without limiting the generality of the board's power and authority to administer, operate and manage the system, the board shall make such determinations and decisions, promulgate such rules, establish such criteria, require the use of such forms, establish such procedures and otherwise administer, operate and manage the system in such respects as may be, in the board's determination, necessary, desirable or incident to its responsibilities as the administrator, operator and manager of the system. The board shall have the power and authority to administer, operate and manage the system in all situations and circumstances, both foreseen and unforeseen, including, without limiting the generality of the foregoing, the power and authority to resolve and deal with any conflicts or inconsistencies in this act or which may arise in administering this act, giving due regard to the purpose of this act to allocate fairly the state's ceiling among issuers and to promote further the economic and educational development and public welfare of the state. The board may promulgate such regulations and establish additional criteria for applicants as may be necessary to enforce the provisions of this act. If the board shall determine that there has been an abuse of the process of applying for a notice of allocation, the board may take, in its discretion, any action it may deem appropriate, including, without limitation, denial or, if the bonds for which the notice of allocation were given have not been issued, withdrawal of the notice of allocation with respect to which the abuse occurred, and/or denial of future applications in which the borrower found to have abused the process of applying for a notice of allocation (or any related person thereto) will be a borrower.



§ 31-23-57 - Ceiling for issuance of private activity bonds; records; public notice

The state's ceiling for the issuance of private activity bonds is hereby established, and it shall be determined annually by the board in accordance with the federal legislation. The amount of the state's ceiling available at any time shall be the amount determined by the board, which results from: (a) subtracting from the state's ceiling the amount of bonds issued during the year of calculation pursuant to notices of allocation issued during the year of calculation and with respect to which confirmation of issuance has been received by the board on or before the applicable expiration date; and (b) subtracting from the state's ceiling the amount of notices of allocation issued during the year of calculation and which are outstanding but with respect to which the expiration date has not occurred. The state's ceiling shall be divided annually, for purposes of administering the system into two (2) parts: the threshold portion and the undesignated portion. The board shall keep records of the amount of the state's ceiling available at any given time, including the amount of the threshold portion and the undesignated portion available for notices of allocation at any given time, and shall make available to the public, by periodic news releases and such other means as the board may determine to be appropriate, information with respect to the amount of the state's ceiling, the threshold portion and the undesignated portion. All applications shall apply for, and all notices of allocation shall be given in integrals of One Thousand Dollars ($ 1,000.00).



§ 31-23-59 - Threshold portion of ceiling; applications for notices of allocation; fee; notices of allocation; confirmation of issuance; transfer of funds

The threshold portion of the state's ceiling is hereby established in an amount equal to fifty percent (50%) of the state's ceiling for the year of calculation. Applications for notices of allocation from the threshold portion shall be received and acted on by the board as set forth in this section:

(a) All applications shall be filed on a form promulgated from time to time by the board. The application form shall set forth and include:

(i) The name and address of the issuer and each borrower;

(ii) The dollar amount of the threshold portion requested;

(iii) Whether the applicant requests that a partial allocation be granted in the event the board is unable to grant a notice of allocation for the full amount of the threshold portion requested;

(iv) Whether, if a partial allocation is made, the applicant wishes the allocation shortfall to be treated as a separate application;

(v) Such additional qualifying criteria as the board may establish; and

(vi) An allocation fee of One Thousand Dollars ($ 1,000.00) to be deposited in the revolving fund established in Section 57-1-66.

(b) In addition, applications filed on or after November 1 of each year shall be accompanied by either of the following (unless previously filed with the board):

(i) A certified copy of the transcript of the proceeding of the governing body authorizing the issuance of the bonds; or

(ii) 1. A copy of the inducement resolution or other similar official action taken by the issuer with respect to the project which is the subject of the application, certified by an officer of the issuer; and

2. A written statement of legal counsel or bond counsel, addressed to the board, to the effect that the issuer is authorized under the law of the state to issue bonds for projects of the same type and nature as the project which is the subject of the application. This statement shall cite by constitutional or statutory reference the provision of the constitution or law of the state which authorizes the bonds for the project; and

3. Either

a. In the case of a private placement of bonds, a written commitment from a lender, financial institution, underwriter or investment banker, addressed to the board, the borrower or the issuer, stating that the lender, financial institution, underwriter or investment banker, as the case may be, has agreed to purchase the bonds upon delivery by the issuer and setting forth the rate of interest to be borne by the bonds; or

b. In the case of a public offering of bonds, a letter from a lender, financial institution, underwriter or investment banker addressed to the board, the borrower or the issuer, stating that the lender, financial institution, underwriter or investment banker, as the case may be, has agreed to tender a contract for the purchase of the bonds; and

(c) The board shall stamp or otherwise designate the date and time on which it receives each application. The application shall be considered approved upon review and approval by the bond committee or its designee pursuant to rules, regulations or qualifying criteria promulgated by the board. The application shall be stamped approved when each of the items required under paragraph (a) or paragraphs (a) and (b) above, as applicable, has been received in proper form by the board and approved by the bond committee or its designee. Any application which is not in proper form and which is determined not to be an approved application may be corrected and refiled at any time. Receipt shall be deemed to occur only on a business day.

(d) Within ten (10) days or no later than the last business day of the calendar year after the board receives the application the board shall:

(i) Give its notice of allocation, approving or denying the allocation requested by such application; or

(ii) Give its notice of allocation, approving or denying less than the full amount requested by such application, if the applicant has so requested a partial allocation in the event the board is unable to approve the allocation requested; in such event, if the applicant has requested that the allocation shortfall be treated as a separate application, such allocation shortfall shall be treated as though it were a separate application filed on the date and time on which the original application was filed; or

(iii) Give notice to the issuer that the allocation requested by the application has not been approved or denied because the threshold portion has been exhausted or is insufficient to make the requested allocation, and request written direction from the issuer or the borrower as to whether the board should retain the application for approval in the future or whether the application should be withdrawn or otherwise. If the threshold portion is insufficient to make the requested allocation and the applicant requests the board to hold its approved application until the full amount of the requested allocation can be granted, the board shall not give notices of allocation from the threshold portion for approved applications filed later than such approved application unless the board determines that it is unlikely that the full amount requested in such approved application will be available during the calendar year.

(e) Notices of allocation shall be given with respect to approved applications in the chronological order, by date and time, in which the approved applications were received by the board (except as otherwise provided in this paragraph), shall bear an effective date beginning on the date of issuance of the notice of allocation, and shall bear an expiration date as follows:

(i) Sixty (60) calendar days from the date of issuance, if issued on or after January 1, and on or before October 15;

(ii) December 15, if issued after October 15, and prior to December 9;

(iii) Seven (7) calendar days from the date of issuance, if issued on or after December 9, but in no event shall the expiration date be later than December 31.

(f) If at any time none of the threshold portion remains available for notices of allocation, but additional amounts of the threshold portion become available later in the year because confirmation of issuance was not received by the board on or before the applicable expiration date for any notice of allocation, or because the board has transferred any portion of the state's ceiling to the threshold portion pursuant to the provisions of this chapter, the board shall give a notice of allocation with respect to approved applications earlier received, including any approved applications which failed to receive a notice of allocation pursuant to paragraph (d) above or for which an allocation shortfall was treated as a separate application. Such notices of allocation shall be given, to the extent that the threshold portion becomes available at such later time, with respect to approved applications in chronological order, by date and time, in which they were received by the board (except as otherwise provided in paragraph (d)(iii) of this section).

(g) When bonds covered by a notice of allocation have been issued, confirmation of issuance shall be filed with the board on or before the expiration date.

(h) If confirmation of issuance is not received by the board on or before the applicable expiration date, the amount covered by the particular notice of allocation shall automatically be returned to, and added to, the threshold portion, and shall be available for use in other notices of allocation; provided, if confirmation of issuance is received after the applicable expiration date, the board may, in its discretion and provided amounts are available for such project, treat such bonds as though confirmation of issuance had been received on or before the applicable expiration date.

(i) If confirmation of issuance is not received by the board on or before the applicable expiration date with respect to a notice of allocation, the issuer may file additional applications after the expiration date with respect to all or any part of the issue of bonds covered by such notice of allocation, but such applications shall be treated as filed on the next day after actually filed (and at the time of day such application was filed) for purposes of determining which applications shall receive a notice of allocation where the amount of approved applications on the actual day of filing exceeds the amount of the threshold portion available at that time for notices of allocation.

(j) If, and to the extent that, amounts requested pursuant to approved applications from the undesignated portion exceed the unused amount of the undesignated portion, the board may, at any time and from time to time between July 1 and October 31 of each year, transfer to the undesignated portion all or any part of the unused amount of the threshold portion in excess of the following percentages of the original threshold portion for that year:

Month of Transfer Percentage of Original Threshold Portion

July 60%

August 50%

September 40%

October 30%

(k) If, and to the extent that, amounts requested pursuant to approved applications from the undesignated portion exceed the unused amount of the undesignated portion, the board may, at any time and from time to time on or after November 1 of each year, transfer all or any part of the unused amount of the threshold portion to the undesignated portion.

(l) If, and to the extent that, amounts requested pursuant to approved applications from the threshold portion exceed the unused amount of the threshold portion, the board may, at any time and from time to time between June 1 and October 31 of each year, transfer to the threshold portion all or any part of the unused amount of the undesignated portion in excess of the following percentages of the original undesignated portion for that year:

Month of Transfer Percentage of Original Threshold Portion

June 30%

July 25%

August 20%

September 15%

October 10%

(m) If, and to the extent that, amounts requested pursuant to approved applications from the threshold portion exceed the unused amount of the threshold portion, the board may, at any time and from time to time on or after November 1 of each year, transfer all or any part of the unused amount of the undesignated portion to the threshold portion.

(n) No fee shall be required at any time for allocations under the Mississippi Business Finance Corporation Beginning Farmer Program, Section 57-10-301 et seq.



§ 31-23-61 - Undesignated portion of ceiling; applications for notices of allocation; fee; notices of allocation; confirmation of issuance

The undesignated portion of the state's ceiling is hereby established in an amount equal to fifty percent (50%) of the state's ceiling. The undesignated portion shall include any amounts transferred to the undesignated portion by the board pursuant to this chapter. All allocations for bonds other than exempt small issue bonds shall be granted from the undesignated portion. Applications for notices of allocation from the undesignated portion shall be received and acted upon as follows:

(a) All applications shall be filed on a form promulgated from time to time by the board. The application form shall set forth: (i) the name and address of the issuer and each borrower; (ii) the dollar amount of the undesignated portion requested; (iii) whether the applicant requests that a partial allocation be granted in the event the board is unable to grant a notice of allocation for the full amount of the undesignated portion requested.

(b) In addition, applications filed on or after November 1 of each year shall be accompanied by the following:

(i) The items which are required to accompany applications for notices of allocation from the threshold portion set forth in Section 31-23-59(b)(i) or Section 31-23-59(b)(ii), except that such items shall specify amounts as to the undesignated portion.

(ii) A written opinion of bond counsel, addressed to the board to the effect that the bonds which are covered by the application will, based upon the information available at that time to such bond counsel, qualify as tax-exempt bonds under applicable federal law when issued.

(iii) An allocation application fee of One Thousand Dollars ($ 1,000.00) to be deposited in the revolving fund provided for in Section 57-1-66.

(c) The board shall stamp or otherwise designate the date and time on which it receives each application. The application shall be considered approved upon review and approval by the bond committee or its designee pursuant to rules, regulations or qualifying criteria promulgated by the board. The application shall be stamped approved when each of the items required under paragraphs (a) and (b) above, as applicable, has been received in proper form by the board and approved by the bond committee or its designee. Any application which is not in proper form and which is determined not to be an approved application may be corrected and refiled at any time. Receipt shall be deemed to occur only on a business day.

(d) Within ten (10) days or no later than the last business day of the calendar year after the board receives the approved application the board shall:

(i) Give its notice of allocation, approving the allocation requested by such application; or

(ii) Give its notice of partial allocation, approving less than the full amount of the allocation requested by such application, if the applicant has so requested a partial allocation in the event the board is unable to approve the allocation requested. In such event, if the applicant has requested that the allocation shortfall be treated as a separate application, such allocation shortfall shall be treated as though it were a separate application filed on the date and time on which the original application was filed; or

(iii) Give notice to the issuer that the allocation requested by the application has not been approved because the undesignated portion has been exhausted, or is insufficient to make the requested allocation and request written direction from the issuer or the borrower as to whether the board should retain the application for approval in the future or whether the application should be withdrawn or otherwise.

(e) Such notices of allocation shall be given with respect to approved applications in chronological order, by date and time, in which the approved applications were received by the board, shall bear an effective date beginning on the date of issuance of the notice of allocation, and shall bear an expiration date as follows:

(i) Sixty (60) calendar days from the date of issuance, if issued on or after January 1, and on or before October 15.

(ii) December 15, if issued after October 15 and prior to December 9.

(iii) Seven (7) calendar days from the date of issuance, if issued on or after December 9, but in no event shall an expiration date be later than December 31.

(f) If at any time none of the undesignated portion remains available for notices of allocation, but additional amounts of the undesignated portion become available later in the year because confirmation of issuance was not received by the board on or before the applicable expiration date for any notice of allocation or because the board has transferred any portion of the state's ceiling to the undesignated portion pursuant to this chapter, the board shall give a notice of allocation with respect to approved applications earlier received, including any approved applications which failed to receive a notice of allocation pursuant to paragraph (d) above or for which an allocation shortfall was treated as a separate application. Such notices of allocation shall be given to the extent that the undesignated portion becomes available at such later times, with respect to approved applications in chronological order, by date and time, in which they were received by the board.

(g) When bonds covered by a notice of allocation have been issued, confirmation of issuance shall be filed with the board on or before the expiration date.

(h) If confirmation of issuance is not received by the board on or before the applicable expiration date, the amount covered by the particular notice of allocation shall automatically be returned to, and added to, the undesignated portion, and shall be available for use in other notices of allocation; provided, if confirmation of issuance is received after the applicable expiration date, the board may, in its discretion and provided amounts are available for such project, treat such bonds as though confirmation of issuance had been received on or before the applicable expiration date.

(i) If confirmation of issuance is not received by the board on or before the applicable expiration date with respect to a notice of allocation from the undesignated portion, the issuer may file additional applications after the expiration date with respect to all or any part of the issue of bonds covered by such notice of allocation, but such applications shall be treated as filed on the next day after actually filed (and at the time of day such application was filed) for purposes of determining which applications shall receive a notice of allocation where the amount of approved applications on the actual day of filing exceeds the amount of the undesignated portion available at that time for notices of allocation.



§ 31-23-63 - Student loan portion of ceiling; allocations and transfers; issuance of student loan bonds

(1) The student loan portion of the state's ceiling is hereby established, and an allocation thereto is hereby made from the undesignated portion in the amount of Thirteen Million Dollars ($ 13,000,000.00) (excluding carry-forward elections) in calendar year 1987. For the 1989 calendar year a total of Thirty-five Million Dollars ($ 35,000,000.00), less the aggregate of all carry-forward allocations to student loan projects from the state's ceiling for 1987 and 1988 (other than any carry-forward of all or part of the Thirteen Million Dollars ($ 13,000,000.00) allocation for 1987 described above), is hereby allocated from the undesignated portion to the student loan portion. Additional amounts may be allocated to the student loan portion pursuant to the provisions of Section 31-23-61, and such notices of allocation shall remain valid from the date of issuance until the last business day of that year, notwithstanding the provisions of Section 31-23-61(e). The student loan portion shall also include any other allocations to student loan projects pursuant to this act.

(2) Upon written request of the board, the issuer of student loan bonds shall promptly provide a written certification to the board as to the amount available in the student loan allocation which the issuer reasonably expects to utilize. Any amount of the student loan allocation which the issuer does not certify that it reasonably expects to utilize, and which another issuer may utilize in accordance with the federal legislation, may be transferred from time to time by the board, in whole or in part, to the threshold portion or the undesignated portion. If such a transfer is made, an amount equal to that transferred shall be allocated from the undesignated portion of the state's ceiling to the student loan portion in the succeeding calendar year in addition to the amounts allocated to the student loan portion for that year as set forth above.

(3) Student loan bonds may be issued at any time to the full extent of the amount available in the student loan portion, but not in excess of such amount. Confirmation of issuance of student loan bonds shall be furnished to the board by the issuer within thirty (30) business days after the issuance, but in any event on or before the last business day of the year in which such bonds were issued.

(4) If there is any unused amount remaining in the student loan allocation on the last business day of a year, and if the issuer of student loan bonds has filed with the board one or more elections to treat one or more student loan projects as carry-forward projects, and has in the election specified the carry-forward amount or amounts, and identified the purpose for which the carry-forward is elected, the board shall allocate such unused amounts to such student loan project or projects, and such student loan project or projects shall be treated as a carry-forward project or projects in the specified carry-forward amount under the federal legislation.

(5) For purposes of determining unused amounts and for purposes of determining the amount of the state's ceiling available pursuant to Section 31-23-57, except as provided in subsection (2) above, during 1987 and 1989 amounts automatically allocated to the student loan portion as described above shall be treated as though a notice of allocation had been issued on January 1 of the applicable year, expiring on the last business day of such year.



§ 31-23-65 - Carry-forward projects; allocation

(1) The board may promulgate such rules and procedures as may be necessary in order to implement the provisions of the federal legislation and any regulations promulgated pursuant to the federal legislation for carry-forward projects. Bonds for carry-forward projects may be issued during the three (3) calendar years following the calendar year in which the carry-forward arose.

(2) If there is any unused amount (other than unused amounts being carried forward pursuant to Section 31-23-63(4)) remaining in either the undesignated portion or the threshold portion at the close of business on the last business day of a year, or at such later time as may be prescribed by regulations promulgated pursuant to the federal legislation, and if issuers have previously filed with the board elections to treat specific redevelopment projects, exempt facility projects or student loan projects as carry-forward projects, and have in the election specified the carry-forward amounts and identified the purpose for which the carry-forward is elected, the board shall:

(a) Allocate such unused amounts to such projects with respect to which issuers have filed such elections, in order of priority as follows:

(i) First, to those redevelopment projects, exempt facility projects and student loan projects which are reasonably expected to be financed with bonds to be issued during the ensuing calendar year (proportionately in relation to the carry-forward amounts specified in the elections if the unused amounts are less than the aggregate of the carry-forward amounts specified in all such elections); and

(ii) Second, to redevelopment projects, exempt facility projects and student loan projects not described in item (i) above (proportionately in relation to the carry-forward amounts specified in the elections if the remaining unused amounts are less than the aggregate of the carry-forward amounts specified in all such elections);

(iii) Third, to priority projects not described in item (i) above (proportionately in relation to the carry-forward amounts specified in the elections if the remaining unused amounts are less than the aggregate of the carry-forward amounts specified in all such elections); and

(b) Allocate any remainder to student loan projects, to the extent that evidence of elections with respect thereto shall be on file with the board. After unused amounts are allocated to any mortgage revenue projects, redevelopment projects, exempt facility project or student loan project, such projects shall be treated as carry-forward projects under the federal legislation.

(3) Bonds issued to finance all or part of any project designated as a carry-forward project shall be included within the carry-forward amount for such carry-forward project if:

(a) A statement that such bonds have been issued with a reference to the carry-forward project is delivered to the board within thirty (30) days of the issuance of such bonds; and

(b) Either

(i) Such bonds are issued to finance a student loan project as part of the carry-forward amount allocated pursuant to subsection (2)(b) above and bonds in aggregate principal amount equal to or greater than all amounts allocated to student loan projects pursuant to subsection (2)(a) above shall have been issued; or

(ii) Such bonds are issued in aggregate principal amount sufficient to, together with all other obligations previously issued and included within such carry-forward amount for such carry-forward project, aggregate at least seventy-five percent (75%) of the carry-forward amount with respect to such carry-forward project; or

(iii) The board shall have certified such obligations as included within such carry-forward amount; or

(iv) Such bonds are issued to finance student loan projects, in whole or in part, as all or part of a carry-forward amount allocated pursuant to Section 31-23-63(4); or

(v) Such bonds are issued to finance student loan projects, in whole or in part, as all or part of a carry-forward amount allocated pursuant to subsection (2)(a) above.

(4) In the event that any issuer anticipates issuing obligations to be included within the carry-forward amount for a particular project, unless such obligations will meet either the test set forth in subsection (3)(b)(i) above or the test set forth in subsection (3)(b)(ii) above, the issuer shall notify the board of its intent to issue such bonds, and advise the board of reasons for the issuance of such bonds in principal amount less than the carry-forward amount. The board shall be conclusively deemed to have certified that such obligations will be included in the carry-forward amount for such carry-forward project unless, within five (5) business days of receipt of such notice, it determines:

(a) That the issuer and, unless such bonds are student loan bonds or mortgage revenue bonds, the borrower do not reasonably expect that bonds will be issued to finance such carry-forward project in an aggregate principal amount equal to at least seventy-five percent (75%) of the carry-forward amount specified for such carry-forward project; and

(b) That the issuer and, unless the bonds are student loan bonds or redevelopment bonds, the borrower did not reasonably expect, on the date on which unused amounts were allocated to such carry-forward project, that bonds would be issued to finance such carry-forward project in an aggregate principal amount equal to at least seventy-five percent (75%) of the carry-forward amount specified for such carry-forward project.

(5) In the event that unused amounts are allocated to a carry-forward project pursuant to subsection (2)(a) above, and bonds are not issued to finance all or any part of a carry-forward project within the period specified therefor, if the board determines that the issuer and, unless the bonds are student loan bonds or redevelopment bonds, the borrower did not reasonably expect, on the date on which unused amounts were so allocated to such carry-forward project, to issue bonds to finance all or part of such carry-forward project, the board may, in its discretion and for such period of time as it shall determine to be appropriate, refuse:

(a) To accept applications for projects with respect to which the borrower designated in the election with respect to such carry-forward project (or any related person to such borrower) will be a borrower; and

(b) To allocate carry-forward amounts to carry-forward projects with respect to which such borrower (or any related person to such borrower) will be a borrower; and

(c) In the case of student loan bonds or redevelopment bonds, to allocate carry-forward amounts to student loan projects or redevelopment projects pursuant to subsection (2)(a) above.



§ 31-23-67 - Timeliness of statements accompanying applications; record of allocations; notices

The following provisions shall apply to the system:

(a) Any written statements or opinions of bond counsel and legal counsel and the commitment from a lender, financial institution, underwriter or investment banker accompanying any applications shall be dated no more than thirty (30) days prior to the date on which the application is filed. Such opinions, commitments and any other items accompanying an application shall be in substantially the form or forms promulgated or required by the board from time to time.

(b) The board shall maintain a record of the notices of allocation issued and the amount of the state's ceiling available from time to time and related data in a register thereof. Notices of allocation shall be deemed to be issued when such allocation is registered in the register. Other notices and written communications from the board shall be deemed to have been given when duly deposited in the United States mail, first class, with all postage prepaid. Notices of allocation may, at the request of the applicant, be picked up by hand at the offices of the board or be delivered by courier or other delivery service at the expense of the applicant. Notices and other written communications to, and filings with, the board shall be deemed given or made when actually received by the board, whether by actual delivery to the offices of the board or by United States mail, first class, with all postage prepaid.

(c) Notwithstanding anything in this act to the contrary, the board may give a notice of its intention during any year to issue a notice of allocation during the next year. Such notice of intention shall be for informational purposes only, and shall not be binding upon the board.



§ 31-23-69 - Effect of changes in federal tax laws

In the event that interest on exempt small issue bonds and/or mortgage revenue bonds is no longer excludable from federal income tax under federal law the provisions of this act with respect to exempt small issue bonds and/or mortgage revenue bonds, as applicable, thereafter shall be deemed to be of no further force and effect.






Chapter 25 - MISSISSIPPI DEVELOPMENT BANK ACT

Article 1 - GENERAL PROVISIONS

§ 31-25-1 - Short title

This act may be referred to and cited as the "Mississippi Development Bank Act."



§ 31-25-3 - Legislative intent; construction

It is hereby determined and declared to be the policy of the state that, for the benefit of the people of the State of Mississippi, it is essential to foster and promote by all reasonable means the provision of adequate access to capital markets and facilities for borrowing money to finance infrastructure improvements and other public purposes from the proceeds of bonds and to the extent possible to reduce costs of indebtedness to taxpayers and residents of the state through the encouragement of investor interest in the purchase of such bonds as sound and preferred securities for investment. It is further found and declared that the state should exercise its powers to further and implement these policies by authorizing an independent public body to be created and to have full power to borrow money and to issue its bonds and notes to make funds available at reduced rates and on more favorable terms for borrowing as provided in this act. This act shall be liberally construed to accomplish the intentions, purposes and objects expressed herein.



§ 31-25-5 - Definitions

As used in this act, the following words and terms have the following meanings, unless a different meaning clearly appears from the context:

(a) "Act" means this Mississippi Development Bank Act.

(b) "Bank" means the Mississippi Development Bank created by this act.

(c) "Board" means the Board of Directors of the Mississippi Business Finance Corporation.

(d) "Bondholder" or "holder" or any similar term when used with reference to a bond of the bank means any person who shall be the bearer of any outstanding bond of the bank registered to bearer or not registered, or the registered owner of any outstanding bond of the bank which shall at the time be registered other than to bearer.

(e) "Bonds" means bonds, notes or other evidences of indebtedness of the bank issued pursuant to this act.

(f) "County" shall mean a county of this state.

(g) "Fully marketable form" means a duly and validly issued security accompanied by an approving legal opinion of a bond counsel of recognized standing in the field of bond law whose opinions are generally accepted by purchasers of municipal bonds, provided that the security so executed need not be printed or lithographed nor be in more than one (1) denomination.

(h) "Local governmental unit" means (i) any county, municipality, utility district, regional solid waste authority, county cooperative service district or political subdivision of the State of Mississippi, (ii) the State of Mississippi or any agency thereof, (iii) the institutions of higher learning of the State of Mississippi, (iv) any education building corporation established for institutions of higher learning, or (v) any other governmental unit created under state law.

(i) "Municipality" means any municipality of the state, whether operating under the code charter, the commission form of government, a special charter or any other form of government.

(j) "Security" means a bond, note or other evidence of indebtedness issued by a local governmental unit pursuant to the provisions of this act.

(k) "Revenues" means all fees, charges, monies, profits, payments of principal of or interest on securities and other investments, gifts, grants, contributions, appropriations and all other income derived by the bank under this act.

(l) "State" means the State of Mississippi.



§ 31-25-7 - Mississippi Development Bank created

There is hereby created an independent public body corporate and politic to be known as the Mississippi Development Bank. Such bank is created solely to accomplish the purposes of the state under this chapter and the exercise by the bank of the powers conferred by this act shall be deemed and held to be the performance of an essential public function.

The bank and its corporate existence shall continue until terminated by law; provided, however, that no such law shall take effect so long as the bank shall have bonds or other obligations outstanding, unless provision has been made for the full and complete payment thereof. Upon termination of the existence of the bank, all its rights and properties shall pass to and be vested in the state. No net earnings of the bank may inure to the benefit of any person, entity or bank other than the state.



§ 31-25-9 - Bank's powers vested in board

The powers conferred upon the bank hereby are to be vested in the board.



§ 31-25-11 - Quorum for conducting business; per diem compensation; expenses

A majority of the voting members of the board then in office shall constitute a quorum for the purpose of conducting business and exercising its powers. Action may be taken and motions and resolutions adopted by the board upon the affirmative vote of a majority of its members present at any meeting at which a quorum was present. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the rights and perform all the duties of the bank. Notice of meetings shall be given in the manner provided in the bylaws of the bank. Resolutions need not be published or posted. Members of the board shall receive per diem compensation for services in an amount as provided under Section 25-3-69 and shall be entitled to expenses necessarily incurred in the discharge of their duties in accordance with Section 25-3-41. Any payments for compensation and expenses shall be paid from funds of the bank.



§ 31-25-15 - Disclosure of contractual interest

Any member, officer or employee of the bank who is interested either directly or indirectly, or who is an officer or employee of, or has an ownership interest in any firm or agency interested, directly or indirectly, in any contract with the bank, shall disclose this interest to the board. This interest shall be set forth in the minutes of the board, and the member, officer or employee having the interest shall not participate on behalf of the bank in the authorization of any such contract.



§ 31-25-17 - Acceptance of membership on bank; nonforfeiture of office or employment

Notwithstanding the provisions of any other law, no officer or employee of this state shall be deemed to have forfeited or shall forfeit his office or employment by reason of his acceptance of membership on the bank or his services as such member.



§ 31-25-19 - Powers and duties of Bank

(1) In addition to the other powers granted to the bank under this act, the bank shall have the power:

(a) To sue and be sued in its own name;

(b) To have an official seal and to alter the same at pleasure;

(c) To maintain an office at such place or places within this state as it may designate, by lease without the approval of any other state agency or department;

(d) To adopt and, from time to time, to amend and repeal bylaws and rules and regulations, not inconsistent with this act, to carry into effect the powers and purposes of the bank and governing the conduct of its affairs and business and the use of its services and facilities;

(e) To make, enter into and enforce all contracts or agreements necessary, convenient or desirable for the purposes of the bank or pertaining to any loan to a local governmental unit made by the purchase of municipal securities or to the performance of its duties and execution or carrying out of any of its other powers under this act;

(f) To acquire, hold, use and dispose of its income, revenues, funds and monies;

(g) To the extent that it will facilitate the conduct of its operations and thereby further the purposes of this act, to acquire real or other personal property, or any interest therein, on either a temporary or long-term basis in the name of the bank by gift, purchase, transfer, foreclosure, lease or otherwise, including rights or easements, hold, sell, assign, lease, encumber mortgage or otherwise dispose of any real or other personal property, or any interest therein or mortgage interest owned by it or under its control, custody or in its possession and release or relinquish any right, title, claim, lien, interest, easement or demand however acquired, including any equity or right of redemption in property foreclosed by it and to do any of the foregoing by public or private sale; and, to the same extent, to lease or rent any lands, buildings, structures, facilities or equipment from private parties;

(h) To enter into agreements or other transactions with and accept the cooperation of the United States or any agency thereof or of the state or any agency or governmental subdivision thereof (including any local governmental unit whether or not such local governmental unit is selling or has sold its bonds to the bank) in furtherance of the purposes of this act and the corporate purposes of the bank, and to do any and all things necessary in order to avail itself of such cooperation;

(i) To receive and accept grants, aid or contributions, including loan guarantees, from any source of money, materials, property, labor, supplies, services, program or other things of value, to be held, used and applied to carry out the purposes of this act subject to such conditions upon which such grants and contributions, including loan guarantees, may be made, including, but not limited to, gifts or grants, including loan guarantees, from any department or agency of the United States or of this state or of any governmental subdivision of this state (including any local governmental unit whether or not such local governmental unit is selling or has sold its bonds to the bank) for any purpose consistent with this act, and to do any and all things necessary, useful, desirable or convenient in connection with the procurement acceptance or disposition of such gifts or grants, including loan guarantees;

(j) To procure insurance against any loss in connection with its property and other assets in such amounts and from insurers as it deems desirable, and to obtain from any department or agency of the United States of America or nongovernmental insurer any insurance or guaranty, to the extent now or hereafter available, as to, or of or for the payment or repayment of interest, principal or redemption price, if any, or all or any part thereof, on any bonds issued by the bank, or on any municipal securities of local governmental units purchased or held by the bank pursuant to this act; and notwithstanding any other provisions of this act to the contrary, to enter into any agreement or contract whatsoever with respect to any such insurance or guaranty, except to the extent that the same would in any way impair or interfere with the ability of the bank to perform and fulfill the terms of any agreement made with the holders of the bonds of the bank;

(k) To employ administrative and clerical staff, managing agents, architects, engineers, attorneys, accountants, and financial advisors and experts and such other advisors, consultants, agents and employees as may be necessary in its judgment and to fix their compensation, and to perform its powers or functions through its officers, agents and employees or by contracts with any firm, person or corporation;

(l) To the extent permitted under its contract with the holders of bonds of the bank, to consent to any modification of the rate of interest, time and payment of any installment of principal or interest, security or any other term of such bond, contract or agreement of any kind to which the bank is a party;

(m) To purchase, hold or dispose of any of its bonds;

(n) Notwithstanding any law to the contrary, to invest any funds or monies of the bank or proceeds of any securities or certificates of participation in such manner as shall be deemed by the bank to be prudent except as otherwise permitted or provided by this act;

(o) To conduct examinations and hearings and to hear testimony and take proof, under oath or affirmation, at public or private hearings, on any matter material for its information and necessary to carry out this act;

(p) To loan money to local governmental units by the purchase of municipal securities, subject to the provisions of this act;

(q) To borrow money for any of its corporate purposes and to issue bonds therefor, subject to the provisions of this act;

(r) To exercise any and all of the powers granted to the bank by any other section of this act and to do any act necessary or convenient to the exercise of the powers herein granted or reasonably implied therefrom;

(s) To loan money to any local governmental unit under any loan guaranty program of any department or agency of the United States, including the United States Department of Agriculture Rural Utility Services Water and Waste Disposal Guaranteed Loan Program and Community Programs Guaranteed Loan Program or any such successor guaranty programs; and

(t) Notwithstanding any law to the contrary, to contract with any local governmental unit for the exercise by the bank of any and all of the bank's powers as set out in this act, with respect to proceeds of such local governmental unit's securities or certificates of participation issued by such local governmental unit pursuant to any state law authorizing the issuance of local governmental unit debt.

(2) Paragraphs (s) and (t) of subsection (1) of this section shall be deemed to provide all necessary authority for the doing of the things authorized thereby and shall be liberally construed to accomplish the purposes and the authorizations therein stated.



§ 31-25-20 - Power of bank to loan money to local governmental unit

In addition to the other powers granted to the bank under this section, the bank shall have the powers:

(a) To make, enter into and enforce all contracts or agreements necessary, convenient or pertaining to any loan to a local governmental unit under this section;

(b) To loan money to local governmental units for any of the purposes set forth in this section;

(c) To charge for its costs and services in reviewing or considering any proposed loan to a local governmental unit and such costs may be established in such manner as the bank shall determine;

(d) To fix and prescribe any form of application or procedure to be required of a local governmental unit for the purpose of any loan to be made to such governmental unit and to fix the terms and conditions of any such loan;

(e) To issue revenue bonds to fund loans to local governmental units for the acquisition, construction and installation of energy related improvements, and other related or similar infrastructure improvements consistent with the intentions, purposes and objects of this section. Before any bonds may be issued for this purpose, the requirements of Section 31-25-28(6) must be satisfied; and

(f) To issue revenue bonds to fund or assist in funding retirement systems established pursuant to Sections 21-29-201 through 21-29-261. Before any revenue bonds may be issued for this purpose, the municipality whose retirement system is being funded by such bonds shall have an actuary perform a study through the Public Employees' Retirement System to determine the effect of such revenue bonds on such retirement system.

(g) To issue bonds in the amount of Five Million Dollars ($ 5,000,000.00) to provide additional funding for the grant program authorized under Section 18 of Chapter 530, Laws of 1995, which provided funds to counties and municipalities for the construction, renovation and expansion of livestock facilities.



§ 31-25-21 - Power of bank to loan money to local governmental unit

The bank is hereby granted, has and may exercise the power to borrow money and issue its bonds in such principal amounts as it shall deem necessary to provide funds to accomplish a public purpose or purposes of the state provided for under this chapter, including:

(a) The making of loans to local governmental units by the purchase of municipal securities thereof;

(b) The payment, funding, refunding of the principal of, or interest or redemption premiums on, any bonds issued by it whether the bonds have or have not become due or subject to redemption in accordance with their terms;

(c) The establishment or increase of such debt service reserves and capitalized interest accounts to pay bonds or interest thereon as the bank shall consider necessary or advisable in the marketing of such bonds;

(d) The payment of consultant and legal fees and such other costs of issuance and expenses necessary or incidental to such bond issue;

(e) The deposit of funds into reserve funds established by the bank;

(f) The establishment or increase of reserves to pay all other costs and expenses of the bank incident to and necessary or convenient to carrying out its corporate purposes and powers;

(g) The deposit of funds into the Water Pollution Control Revolving Fund and the Water Pollution Control Emergency Loan Fund created pursuant to Sections 49-17-81 through 49-17-89;

(h) The issuance of up to Fifty Million Dollars ($ 50,000,000.00) in revenue bonds for regional solid waste authorities and county cooperative service districts;

(i) The advance purchase of energy for any municipality that operates a gas producing, generating, transmission or distribution system, or an electric generating, transmission or distribution system under Sections 21-27-11 through 21-27-71;

(j) The issuance of revenue bonds to fund or assist in funding retirement systems established pursuant to Sections 21-29-1 through 21-29-55 and Sections 21-29-101 through 21-29-151. Before any revenue bonds may be issued for this purpose the municipality whose retirement system is being funded by such bonds shall have an actuary perform a study through the Public Employees' Retirement System to determine the amount of revenue bonds that should be issued to make such retirement system actuarially sound;

(k) To issue general obligation bonds of the State of Mississippi for the purposes provided in Section 31-25-20(g), as such section existed on April 3, 1996. The authority to issue such general obligation bonds of the State of Mississippi shall be repealed from and after the date that the bonds have been issued in their entirety;

(l) The issuance of bonds to fund loans made by the bank to any local governmental unit under any loan guaranty program of any department or agency of the United States, including the United States Department of Agriculture Rural Utility Services Water and Waste Disposal Guaranteed Loan Program and Community Programs Guaranteed Loan Program or any such successor guaranty programs.

(m) Any other lawful, corporate purpose.



§ 31-25-23 - Loans to local governmental units; purchase or sale of municipal securities

The bank is hereby granted, has and may exercise, the following powers:

(a) To make loans to local governmental units by the purchase and holding of municipal securities in such form (including fully remarketable form), at such prices, in such manner, on such terms and conditions and with such security features as the bank shall deem advisable subject to the provisions of Section 31-25-27;

(b) Subject to the terms of contracts with the holders of bonds of the bank, to sell municipal securities acquired or held by it at such prices without relation to costs and in such manner as the bank shall deem desirable;

(c) To charge for its costs and services in reviewing or considering any proposed loan to a local governmental unit by the purchase of municipal securities of such local governmental unit, and to charge therefor, whether or not such municipal securities are purchased, and such costs may be established in such manner as the bank shall determine, including but not limited to an allocation to each local governmental unit using the services of the bank of an equitable portion of the total administrative expenses of the bank, which expenses shall include the fees and expenses of trustees and paying agents for bonds of the bank, as it shall deem appropriate;

(d) In connection with any loan to a local governmental unit, to consider the need, desirability or eligibility of the loan, the ability of the local governmental unit to secure borrowed money from other sources and the costs thereof, the particular local improvements or purposes to be financed by the municipal securities to be purchased by the bank, the ability of the municipality to supply other essential public improvements and services and to pay punctually the principal and interest on its debts, the reasonableness of the amounts to be expended for each of the purposes or improvements to be financed pursuant to such bonds, and such other factors as the bank may deem necessary;

(e) To establish any terms and provisions with respect to any purchase of municipal securities by the bank, including date and maturities of the bonds, provisions as to redemption or payment prior to maturity, and any other matters which are necessary, desirable or advisable in the judgment of the bank, subject to the provisions of Section 31-25-27;

(f) To fix and prescribe any form of application or procedure to be required of a local governmental unit for the purpose of any loan to be made to such governmental unit by the purchase of its municipal securities, and to fix the terms and conditions of any such loan and to enter into agreements with local governmental units with respect to any such loan;

(g) In order to assure the continued creditworthiness and fiscal stability of the local governmental units to which the bank shall make loans by the purchase of municipal securities thereof, the board may adopt, modify or amend rules and regulations of the bank which shall provide for all or certain of the following:

(i) Accounting systems and financial reporting standards for such local governmental units which will provide a uniform basis from which financial data may be obtained by the bank and furnished to investors;

(ii) Standards for debt management and budget procedures and practices;

(iii) Procedures relating to internal controls over the receipt, deposit, investment, transfer and disbursement of funds of such local governmental units so as to assure the proper application thereof;

(iv) Requirements for financial and economic feasibility studies or other studies or surveys with respect to revenue-producing enterprises or systems of such local governmental units or the management thereof or the rates, charges, rents or tolls for the use or service thereof; and

(v) Other matters relating to the fiscal stability and creditworthiness of such local governmental units.

Compliance with such rules and regulations of the bank may be required for local governmental units receiving financing from the bank, subject to such terms, conditions and exceptions as the board may from time to time determine to be practicable and to be necessary or appropriate to accomplish the purposes of this act.



§ 31-25-25 - Prohibited transactions

Under this act the bank may not:

(a) Make loans of money to any person, firm or corporation or purchase securities issued by any person, firm or corporation other than a local governmental unit for investment;

(b) Emit bills of credit, or accept deposits of money for time or demand deposit, or administer trusts, or engage in any form or manner in, or in the conduct of, any private or commercial banking business, or act as a savings bank or savings and loan association;

(c) Be or constitute a bank or trust company within the jurisdiction or under the control of any official of the state or the United States regulating such institutions; or

(d) Be or constitute a banker, broker or dealer in securities within the meaning of or subject to the provisions of any securities, securities exchange, or securities dealers law, of the United States of America or of the state or of any other state.



§ 31-25-27 - Powers of local governmental units to contract with bank; issuance of securities; pledges for repayment; personal liability of local governmental officials; validation of securities; waiver of defenses; fraudulent acts; agreements with regard to powers of State Tax Commission; certain local governmental units required to make certifications to Mississippi Development Bank before issuance of bonds; local governmental units authorized to borrow money from any United States government loan guarantee program

(1) Each local governmental unit is hereby authorized and empowered to contract with the bank with respect to the bank's purchase of such local governmental unit's securities and such contract shall contain such terms and conditions as may be prescribed by the bank. Each local governmental unit is authorized and empowered to pay to the bank such fees and charges for services as the bank may prescribe.

(2) Each local governmental unit is hereby authorized to issue securities under the provisions of this act and to sell such securities to the bank to raise money for any purpose or purposes set forth in Sections 21-27-23, 21-33-301, 21-33-325, 21-33-325.1, 21-33-326, 31-27-5, 17-17-301 et seq. and any other state law authorizing the issuance of local governmental unit debt, and for the purpose of refunding any securities issued under the provisions of this act or under the provisions of Section 21-27-11 et seq., or Section 21-33-301 et seq., or Section 31-27-1 et seq. Such securities may be issued in accordance with Sections 21-33-301, 21-33-303, 21-33-307, 21-33-309, 21-33-311, 21-33-313, 21-33-325, 21-33-325.1 and 21-33-326, or Sections 21-27-23 through 21-27-43 and Sections 21-27-47 through 21-27-71, or Sections 31-27-1 through 31-27-25, or Sections 17-5-3 through 17-5-11, or Sections 49-17-101 through 49-17-123, or Sections 17-17-301 through 17-17-349 or any other state law authorizing issuance of local governmental unit debt, as the case may be, unless otherwise specifically provided in this act; provided, however, the securities of any local governmental unit may be issued with such terms and provisions as may be necessary and appropriate in order to comply with the provisions of any loan agreement described in Section 49-17-87. Whenever securities shall be issued under this subsection, the governing authority may also pledge to the payment of principal of, premium, if any, and interest on such securities the revenues of any project to be constructed, improved or purchased with the proceeds thereof. Whenever any project is a part of a system or combined system, then all or any portion of the revenues of such system or combined system may be pledged to secure repayment of such securities as determined by the bank.

(3) Each local governmental unit is hereby authorized to issue securities to the bank to raise money for any purpose or purposes set forth in Section 19-9-1, 19-9-27 or 19-9-28 and for the purpose of refunding any securities issued under the provisions of this act or under the provisions of Section 19-9-1 et seq. Such securities may be issued in accordance with Sections 19-9-1, 19-9-3, 19-9-5, 19-9-7, 19-9-9, 19-9-11, 19-9-13, 19-9-15, 19-9-17, 19-9-27 and 19-9-28, or Sections 17-5-3 through 17-5-11, or Sections 49-17-101 through 49-17-123, as the case may be, unless otherwise specifically provided in this act; provided, however, the securities of any local governmental unit may be issued with such terms and provisions as may be necessary and appropriate in order to comply with the provisions of any loan agreement described in Section 49-17-87. Whenever securities shall be issued under this subsection, the board of supervisors of the county may also pledge to the payment of principal of, premium, if any, and interest on such securities the revenues of any project to be constructed, improved, repaired or purchased with the proceeds thereof. Whenever any project is a part of a system or combined system, then all or any portion of the revenues of such system or combined system may be pledged to secure repayment of such securities as determined by the bank.

(4) In addition, any local governmental unit is hereby authorized to issue securities to the bank to raise money for any purpose or purposes otherwise authorized by state law and for the purpose of refunding any securities issued under the provisions of this act or as otherwise authorized by state law including Section 49-17-83 et seq. Such securities may be issued in accordance with any other applicable provision of state law related to the issuance of securities including Section 49-17-83 et seq. Whenever securities shall be issued under this subsection, the governing body of such local governmental unit may also pledge to the payment of principal of, premium, if any, and interest on such securities the revenues of any project to be constructed, improved or purchased with the proceeds thereof. Whenever any project is a part of a system or combined system, then all or any portion of the revenues of such system or combined system may be pledged to secure repayment of such securities as determined by the bank.

(5) Securities issued by a local governmental unit under the provisions of this act:

(a) May be sold only to the bank at private sale and may be sold at such price or prices, in such manner and at such times as may be agreed to by the bank and the local governmental unit, and the governing body of the local governmental unit may pay all expenses, premiums, fees and commissions which it may deem necessary and advantageous in connection with the issuance and sale thereof;

(b) Shall be secured as provided by Chapter 27, Title 21, Mississippi Code of 1972; Chapter 33, Title 21, Mississippi Code of 1972; or Chapter 9, Title 19, Mississippi Code of 1972, or other provisions of state law, and as provided in this act; and it is the intention of the Legislature that any pledge of earnings, revenues or other monies made by the local governmental unit shall be valid and binding from the time the pledge is made; that the earnings, revenues or other monies so pledged and thereafter received by the local governmental unit shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and that the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the local governmental unit irrespective of whether such parties have notice thereof; and neither the resolution nor any other instrument by which a pledge is created need be recorded;

(c) Neither the officers or members of the governing body of the local governmental unit nor any person executing the bonds shall be personally liable on the bonds or be subject to any personal liability or accountability by reason of the issuance thereof;

(d) Shall be issued for the purposes set forth in this act and shall include terms and conditions which meet the state law authorizing the issuance of such local governmental unit debt and/or such terms and conditions consistent with the requirements for issuance of Mississippi Development Bank Bonds under Section 31-25-37.

(6) Each local governmental unit issuing securities under the provisions of this act is hereby authorized and empowered in connection with the issuance of such securities to enter into any covenants, agreements as to defaults and agreements as to remedies of the bank for defaults with respect to such local governmental unit's operation, revenues, assets, monies, funds or property as may be prescribed by the bank.

(7) The proceeds of securities shall be deposited in one or more special funds established by resolution of the local governmental unit issuing the same and shall be applied to the following: (a) the purpose for which the securities were issued; (b) the payment of all costs of issuance of the securities; (c) the payments of any fees and charges established by the bank; (d) the payment of interest on the securities for a period of time not greater than the period of time estimated to be required to complete the purpose for which the securities were issued; all to the extent provided by resolution of the governing body of the local governmental unit and approved by the bank. Such special fund shall be held by commercial banks qualified to act as depositories therefor.

(8) In the event the bank determines to issue bonds and in connection therewith to exercise the powers provided in subsection (7) of Section 31-25-37, and if the requirements of subsection (2), (3) or (4), as the case may be, of this section have been satisfied, a local governmental unit is authorized to issue its securities as provided in this section.

(9) Securities issued under this act may be validated in the manner and with the force and effect provided in Section 31-13-1 et seq.

(10) This act shall be deemed to provide an additional, alternative and complete method for the doing of the things authorized hereby and shall be deemed and construed to be supplemental to any power conferred by other laws on local governmental units and not in derogation of any such powers.

(11) Any person who attempts to or obtains financial aid for a local governmental unit hereunder or who attempts to or sells securities of a governmental unit to the bank by false or misleading information or who shall by fraud attempt to obtain monies from the bank or its approval for the payment of monies or shall fraudulently attempt to or does prevent the collection of any monies due to the bank shall, upon conviction, be guilty of a felony for each offense.

(12) Upon the sale and issuance of any securities to the bank by any governmental unit, such governmental unit shall be held and be deemed to have agreed that in the event of the failure of such governmental unit to pay the interest on or the principal of any of such securities owned or held by the bank as and when due and payable, such governmental unit shall have waived any and all defenses to such nonpayment, and the bank upon such nonpayment shall thereupon constitute a holder or owner of such securities as being in default, and the bank may then and thereupon avail itself of all remedies, rights and provisions of law applicable in such circumstance, including, without limitation, any remedies or rights theretofore agreed to by the local governmental unit, and that all of the securities of the issue of securities of such governmental unit as to which there has been such nonpayment, shall for all of the purposes of this section be held and be deemed to have become due and payable and to be unpaid. The bank is hereby authorized and empowered to carry out the provisions of this section and to exercise all of the rights and remedies and provisions of law herein provided or referred to.

(13) Any local governmental unit which borrows from the bank is hereby authorized and empowered to agree in writing with the bank that, as provided in this subsection, the State Tax Commission or any state agency, department or commission created pursuant to state law shall (a) withhold all or any part (as agreed by the local governmental unit) of any monies which such local governmental unit is entitled to receive from time to time pursuant to any law and which is in the possession of the State Tax Commission, or any state agency, department or commission created pursuant to state law and (b) pay the same over to the bank to satisfy any delinquent payments on any securities issued by such local governmental unit under the provisions of this act and any other delinquent payments due and owing the bank by such local governmental unit, all as the same shall occur. In the event the bank shall file a copy of such written agreement, together with a statement of delinquency, with the State Tax Commission, or any state agency, department or commission created pursuant to state law then the State Tax Commission or any state agency, department or commission created pursuant to state law shall immediately make the withholdings provided in such agreement from the amounts due the local governmental unit and shall continue to pay the same over to the bank until all such delinquencies are satisfied.

(14) (a) Except as otherwise provided in Section 31-25-28 (7), (8) and (9), if the state or any agency thereof, the institutions of higher learning of the state or any education building corporation established for institutions of higher learning, borrows funds from the bank under Section 31-25-28 or sells its securities to the bank pursuant to this act, then such local governmental unit shall certify the following to the bank prior to the issuance of bonds:

(i) The legal authority for such local governmental unit to borrow funds; and

(ii) That such local governmental unit does not intend to request an additional appropriation from the Legislature to pay debt service on the loan or for such security.

(b) If the state or any agency thereof, the institutions of higher learning of the state or any education building corporation established for institutions of higher learning, does not make the certification required under paragraph (a) (ii) of this subsection, then such local governmental unit shall not borrow funds from the bank under Section 31-25-28 or sell its securities to the bank pursuant to this act unless an appropriation by the Legislature authorizes the payment of debt service for the first year of the loan or for such security.

(15) Any local governmental unit may borrow money from the bank loaned under any loan guaranty program of any department or agency of the United States, including the United States Department of Agriculture Rural Utility Services Water and Waste Disposal Guaranteed Loan Program and Community Programs Guaranteed Loan Program or any such successor guaranty programs.

(16) Notwithstanding any law to the contrary, each local governmental unit is authorized and empowered to contract with the bank for the exercise by the bank of any and all of the bank's powers as set out in this act with respect to the proceeds of such local governmental unit's securities or certificates of participation issued by such local governmental unit pursuant to any state law authorizing the issuance of local governmental unit debt.

(17) Subsections (15) and (16) of this section shall be deemed to provide all necessary authority for the doing of the things authorized thereby and shall be liberally construed to accomplish the purposes and authorizations therein stated.



§ 31-25-28 - Purpose for which loan may be made [Subsections (7) and (9) repealed effective July 1, 2014]

(1) Local governmental units may borrow money or receive grants from the bank for any of the purposes set forth in this section or Section 31-25-20(g) and pay to the bank such fees and charges for services as the bank may prescribe. Whenever any such loan is made to a local governmental unit, such local governmental unit may use available revenues for the repayment of the principal of, premium, if any, and interest on such loan, and pledge such available revenues or monies for the repayment of the principal of, premium, if any, and interest on such loan. It is the intention of the Legislature that any such pledge of revenues or other monies shall be valid and binding from the date the pledge is made; that such revenues or other monies so pledged and thereafter received by the local governmental unit shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and that the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the local governmental unit irrespective of whether such parties have notice thereof; and neither the resolutions, contracts or any other instrument by which a pledge is created need be recorded.

(2) Local governmental units may contract with the bank with respect to any such loan and such contract shall contain such terms and conditions as may be prescribed by the bank.

(3) Local governmental units may in connection with any such loan enter into any covenants and agreements with respect to such local governmental unit's operations, revenues, assets, monies, funds or property, or such loan, as may be prescribed by the bank.

(4) Upon the making of any such loan by the bank to any local governmental unit, such local governmental unit shall be held and be deemed to have agreed that if such governmental unit fails to pay the principal of, premium, if any, and interest on any such loan as when due and payable, such governmental unit shall have waived any and all defenses to such nonpayment, and the bank, upon such nonpayment, shall thereupon avail itself of all remedies, rights and provisions of law applicable in such circumstance, including, without limitation, any remedies or rights theretofore agreed to by the local governmental unit, and that such loan shall for all of the purposes of this section, be held and be deemed to have become due and payable and to be unpaid. The bank may carry out the provisions of this section and exercise all of the rights and remedies and provisions of law provided or referred to in this section and of all other applicable laws of the state.

(5) Any local governmental unit that borrows from the bank under this section may agree in writing with the bank that, as provided in this subsection, the Department of Revenue or any state agency, department or commission created pursuant to state law shall (a) withhold all or any part (as agreed by the local governmental unit) of any monies that such local governmental unit is entitled to receive from time to time pursuant to any law and that is in the possession of the Department of Revenue or any state agency, department or commission created pursuant to state law and (b) pay the same over to the bank to satisfy any delinquent payments on any such loan made to such local governmental unit under the provisions of this section and any other delinquent payments due and owing the bank by such local governmental unit, all as the same shall occur. If the bank files a copy of such written agreement, together with a statement of delinquency, with the Department of Revenue or any state agency, department or commission created pursuant to state law, then the Department of Revenue or any state agency, department or commission created pursuant to state law shall immediately make the withholdings provided in such agreement from the amounts due the local governmental unit and shall continue to pay the same over to the bank until all such delinquencies are satisfied.

(6) Before authorizing any loan for any of the purposes enumerated in Section 31-25-20(e), the governing authority of the local governmental unit shall adopt a resolution declaring its intention so to do, stating the amount of the loan proposed to be authorized and the purpose for which the loan is to be authorized, and the date upon which the loan will be authorized. Such resolution shall be published once a week for at least three (3) consecutive weeks in at least one (1) newspaper published in such local governmental unit. The first publication of such resolution shall be made not less than twenty-one (21) days before the date fixed in such resolution for the authorization of the loan and the last publication shall be made not more than seven (7) days before such date. If no newspaper is published in such local governmental unit, then such notice shall be given by publishing the resolution for the required time in some newspaper having a general circulation in such local governmental unit and, in addition, by posting a copy of such resolution for at least twenty-one (21) days next preceding the date fixed therein at three (3) public places in such local governmental unit. If fifteen percent (15%) of the qualified electors of the local governmental unit or fifteen hundred (1500), whichever is the lesser, file a written protest against the authorization of such loan on or before the date specified in such resolution, then an election on the question of the authorization of such loan shall be called and held as otherwise provided for in connection with the issuance of general obligation indebtedness of such local governmental unit. Notice of such election shall be given as otherwise required in connection with the issuance of general obligation indebtedness of such local governmental unit. If three-fifths (3/5) of the qualified electors voting in the election vote in favor of authorizing the loan, then the governing authority of the local governmental unit shall proceed with the loan; however, if less than three-fifths (3/5) of the qualified electors voting in the election vote in favor of authorizing the loan, then the loan shall not be incurred. If no protest be filed, then such loan may be entered into by the local governmental unit without an election on the question of the authorization of such loan, at any time within a period of two (2) years after the date specified in the resolution. However, the governing authority of any local governmental unit in its discretion may nevertheless call an election on such question, in which event it shall not be necessary to publish the resolution declaring its intention to authorize such loan as provided in this subsection.

(7) (a) The Department of Environmental Quality may borrow money from the bank for any purpose as otherwise authorized by this act or for the purpose of funding loan programs (including revolving loan programs) for the Department of Environmental Quality, or both. The Department of Environmental Quality may contract with the bank with respect to any loan from the bank to fund such loan programs and the loan from the bank may include any terms and conditions as provided for in this section. If the Department of Environmental Quality borrows funds pursuant to this subsection (7), then the Department of Environmental Quality shall certify the following to the bank prior to making the loan from the bank:

(i) The revolving loan program or other program to be funded through the issuance of the bonds;

(ii) Available revenues which the Department of Environmental Quality intends to use to repay the loan; and

(iii) That the Department of Environmental Quality does not intend to request an additional appropriation from the Legislature to pay debt service on the loan from the bank or for such security.

(b) If the Department of Environmental Quality meets the requirements of paragraph (a) of this subsection (7), then the Department of Environmental Quality shall not be required to meet the requirements of Section 31-25-27(14). Notwithstanding any other provision of law, including any limitations or restrictions under Section 49-17-81 et seq., the Department of Environmental Quality may designate or pledge any funds, revenues or any other amounts received under its loan programs designated under paragraph (a)(i) of this subsection (7) to repay a loan from the bank under this subsection (7). Funds, revenues or any other amounts received under a loan program as provided under this subsection (7) specifically include, but are not limited to, any principal and/or interest loan repayments from any participant under the program, any investment earnings, or other amounts held by the Department of Environmental Quality in connection with the applicable loan program. Any loan program of the Department of Environmental Quality otherwise authorized by law shall be deemed to be a public purpose for purposes of this act which the bank may loan funds under the provisions of this act.

(c) In connection with a loan under this subsection (7), the bank may administer and manage loan programs as provided in the contracts with the bank to loan funds thereunder.

(d) The maximum amount that the Department of Environmental Quality may borrow under this subsection (7) shall not exceed Eighty Million Dollars ($ 80,000,000.00) in the aggregate.

(e) This subsection (7) shall stand repealed on July 1, 2014.

(8) (a) In connection with any refunding of the Ten Million Five Hundred Seventy Thousand Dollars ($ 10,570,000.00), State of Mississippi, Department of Rehabilitation Services, Certificates of Participation (State of Mississippi, Department of Rehabilitation Services Project) dated August 1, 1993, the bank may issue its bonds to provide for such refunding and the Department of Rehabilitation Services may borrow money from the bank for the purpose of providing for the refunding of such Certificates of Participation. The Department of Rehabilitation Services may contract with the bank with respect to any loan from the bank under this paragraph (a), to provide for the refunding of such Certificates of Participation and such loan from the bank may include any terms and conditions as provided for in this section. In connection with the refunding of the Certificates of Participation pursuant to this paragraph (a), such refunding shall result in an overall net present value savings to maturity of not less than two percent (2%) of the Certificates of Participation being refunded.

(b) The Department of Rehabilitation Services may borrow money from the bank in an amount not to exceed Seven Million Dollars ($ 7,000,000.00) for the purpose of construction at, and repair and renovation, furnishing and equipping of, the department's office building located in Madison, Mississippi.

(c) In connection with any loan under this subsection (8), the Department of Rehabilitation Services shall not be required to meet the requirements of Section 31-25-27(14).

(9) (a) The State Department of Health may borrow money from the bank for any purpose as otherwise authorized by this act or for the purpose of funding loan programs (including revolving loan programs) for the State Department of Health, or both. The State Department of Health may contract with the bank with respect to any loan from the bank to fund loan programs and the loan from the bank may include any terms and conditions as provided for in this section. If the State Department of Health borrows funds pursuant to this subsection (9), then the State Department of Health shall certify the following to the bank prior to making the loan from the bank:

(i) The revolving loan program or other program to be funded through the issuance of the bonds;

(ii) Available revenues which the State Department of Health intends to use to repay the loan; and

(iii) That the State Department of Health does not intend to request an additional appropriation from the Legislature to pay debt service on the loan from the bank or for such security.

(b) If the State Department of Health meets the requirements of paragraph (a) of this subsection (9), then the State Department of Health shall not be required to meet the requirements of Section 31-25-27(14). Notwithstanding any other provision of law, including any limitations or restrictions under Section 41-3-16 et seq., the State Department of Health may designate or pledge any funds, revenues or any other amounts received under its loan programs designated under paragraph (a)(i) of this subsection (9) to repay a loan from the bank under this subsection (9). Funds, revenues or any other amounts received under a loan program as provided under this subsection (9) specifically include, but are not limited to, any principal and/or interest loan repayments from any participant under the program, any investment earnings, or other amounts held by the State Department of Health in connection with the applicable loan program. Any loan program of the State Department of Health otherwise authorized by law shall be deemed to be a public purpose for purposes of this act which the bank may loan funds under the provisions of this act.

(c) In connection with a loan under this subsection (9), the bank may administer and manage loan programs as provided in the contracts with the bank to loan funds thereunder.

(d) The maximum amount that the State Department of Health may borrow under this subsection (9) shall not exceed Eighty Million Dollars ($ 80,000,000.00) in the aggregate.

(e) This subsection (9) shall stand repealed on July 1, 2014.

(10) This section shall be deemed to provide an additional, alternative and complete method for the doing of the things authorized by this section and shall be deemed and construed to be supplemental to any power conferred by other laws on local governmental units and not in derogation of any such powers. Any loan made pursuant to the provisions of this section shall not constitute an indebtedness of the local governmental unit within the meaning of any constitutional or statutory limitation or restriction. In connection with a loan under this chapter, a local governmental unit shall not be required to comply with the provisions of any other law except as provided in this section.



§ 31-25-29 - Intergovernmental cooperation

(1) The bank may obtain the aid and cooperation of the local governmental units, including those not being assisted by the bank through the purchase of the municipal securities thereof, and the bank and such local governmental units shall have the power to enter into such agreements and arrangements as they deem necessary or advisable to obtain for the bank such aid and cooperation.

(2) In addition to other powers of intergovernmental cooperation granted herein, all officers, departments, boards, agencies, divisions and commissions of the state are authorized and empowered to render any and all of such services to the bank as may be within the area of their respective governmental functions as fixed or established by law and as may be requested by the bank. All of such officers, departments, boards, agencies, divisions and commissions are authorized and directed to comply promptly with any such reasonable request by the bank as to the making of any study or review as to the desirability, need, cost or expense with respect to any local facility, or the financial feasibility thereof or the financial or fiscal responsibility or ability in connection therewith of any local governmental unit making application for financing by the bank. The cost and expense of any services requested by the bank shall, at the request of the officer, department, board, agency, division or commission rendering such services, be met and provided for by the bank.

(3) The bank is authorized to accept such monies as may be appropriated by the state at any time or from time to time.



§ 31-25-31 - Bonds issued by Bank as general or special obligations of Bank; issuance of bonds as affecting State's obligation to levy or collect taxes or assessments; liability of State for payment of principal or interest

(1) Except as otherwise provided in subsection (2) of this section, bonds issued by the bank under this chapter shall be general obligations of the bank or, if the resolution of the board authorizing their issuance shall so provide, shall be special obligations thereof payable solely from payments of principal, interest and redemption payments on the municipal securities being purchased with their proceeds or from such payments on any or all municipal securities held or to be held by the bank or from other funds available to the bank as provided in such resolution or by any provision of law. Bonds issued by the bank shall not constitute or become an indebtedness, or a debt or liability of the state or of any local governmental unit nor shall any such entity other than the bank (in the case of its general obligations) be liable thereon, nor shall bonds or any powers granted herein to the state or agency thereof or local governmental unit constitute the giving, pledging or loaning of the faith and credit of the state or such agency thereof or of such local governmental unit. The issuance of bonds hereunder shall not directly, indirectly or contingently obligate the state to levy or collect any form of taxes or assessments therefor or to create any indebtedness payable out of taxes or assessments or make any appropriation for their payment nor to pledge the taxing power of the state and such levy or pledge is prohibited; however, notwithstanding the foregoing, nothing in this section shall be construed to prohibit any local governmental unit (including the state or any agency thereof) from assuming obligations in accordance with and subject to the limitations of this act or from issuing and selling municipal securities to the bank in accordance herewith. Nothing in this act shall be construed to authorize the bank to create a debt of the state within the meaning of the constitution or statutes of the state or authorize the bank to levy or collect taxes or assessments and bonds issued by the bank pursuant to the provisions of this act are payable and shall state plainly on their face that they are payable solely as general obligations of the bank, or solely from the funds pledged for their payment in accordance with the resolution authorizing their issuance or in any trust indenture or mortgage or deed of trust executed as security therefor, as the case may be, and are not a debt or liability of the state. The state shall not in any event be liable for the payment of the principal or interest on any bonds of the bank or for the performance of any pledge, mortgage, obligations or agreement of any kind whatsoever which may be undertaken by the bank. No breach of any such pledge, mortgage, obligation or agreement shall impose any pecuniary liability upon the state or any charge upon its general credit or against its taxing power. Nothing in this subsection shall be construed to prohibit any local governmental unit (including the state or any agency thereof) from assuming obligations in accordance with and subject to the limitations of this act or from issuing and selling any security to the bank in accordance with this act.

(2) Bonds issued by the bank under Section 31-25-21(k) for the purposes provided in Section 31-25-20(g) shall be general obligations of the State of Mississippi, and for the payment thereof the full faith and credit of the State of Mississippi is irrevocably pledged. If the funds appropriated by the Legislature are insufficient to pay the principal of and the interest on such bonds as they become due, then the deficiency shall be paid by the State Treasurer from any funds in the State Treasury not otherwise appropriated. All such bonds shall contain recitals on their faces substantially covering the provisions of this subsection (2).



§ 31-25-33 - Exemption from taxation

As set forth in the declaration of finding and purpose herein, the bank will be performing an essential governmental function in the exercise of the powers conferred upon it by this act, and the bonds of the bank issued pursuant to this act, and the income therefrom including any profit made on the sale thereof and all its fees, charges, gifts, grants, revenues, receipts, and other moneys received, pledged to pay or secure the payment of such bonds shall at all times be free from taxation of every kind by the state and by the municipalities and all other political subdivisions of the state.

The property of the bank and its income and operation shall be exempt from taxation or assessments upon any property acquired or used by the bank under the provisions of this act.



§ 31-25-35 - Report; audit of books and accounts

The bank shall submit to the Governor within ninety (90) days after the end of its fiscal year a complete and detailed report setting forth:

(a) Its operations and accomplishments;

(b) Its receipts and expenditures during such fiscal year;

(c) Its assets, including an itemized list of municipal securities held by it, and liabilities at the end of its fiscal year, including the status of reserve or other special funds together with a statement of changes in its assets, liabilities and funds during such fiscal year; and

(d) A schedule of its bonds outstanding at the end of its fiscal year, together with a statement of the amounts redeemed and incurred during such fiscal year.

The bank shall cause an audit of its books and accounts to be made at least once a year by certified public accountants and the cost thereof shall be considered an expense of the bank and a copy thereof shall be filed with the State Treasurer.



§ 31-25-37 - Issuance of bonds by bank for corporate purposes

(1) The bank shall have the power, from time to time, to issue bonds for any of its corporate purposes, including without limitation to pay bonds, including the interest thereon, and whenever it deems refunding expedient, to refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured, and to issue bonds partly to refund bonds then outstanding and partly for any of its corporate purposes. The refunding bonds may be exchanged for bonds to be refunded or sold and the proceeds applied to the purchase, redemption or payment of such bonds.

(2) The bank shall have power to make contracts for the future sale from time to time of bonds, pursuant to which the purchaser shall be committed to purchase and the bank shall have the power to pay such consideration as it shall deem proper for such commitments.

(3) Except as otherwise provided in this subsection (3), every issue of bonds of the bank shall be general obligations of the bank payable out of any revenues or funds of the bank, subject only to the provisions of the resolution of the bank authorizing the issuance of, or to any agreements with the holders of, particular bonds pledging any particular revenues or funds. Any such bonds may be additionally secured by a pledge of any grants, subsidies, contributions, funds or moneys from the United States of America or the state or any agency or instrumentality thereof, or any other governmental unit. However, bonds issued by the bank under Section 31-25-21(k) for the purposes provided in Section 31-25-20(g) shall be general obligations of the State of Mississippi, and for the payment thereof the full faith and credit of the State of Mississippi is irrevocably pledged. If the funds appropriated by the Legislature are insufficient to pay the principal of and the interest on such bonds as they become due, then the deficiency shall be paid by the State Treasurer from any funds in the State Treasury not otherwise appropriated. All such state general obligation bonds shall contain recitals on their faces substantially covering these provisions.

(4) Any law to the contrary notwithstanding, a bond issued under this chapter is fully negotiable and each holder or owner of a bond, or of any coupon appurtenant thereto, by accepting the bond or coupon shall be conclusively deemed to have agreed that the bond or coupon is fully negotiable for those purposes subject only to any provisions of bonds for registration.

(5) Bonds of the bank shall be authorized by resolution of the board of the bank, may be issued as serial bonds payable in annual installments or as term bonds or as a combination thereof, and shall bear such date or dates, mature at such time or times, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be payable from such sources in such medium of payment at such place or places within or without the state, and be subject to such terms of redemption, with or without premiums, as such resolution or resolutions may provide, except that no bond shall mature more than forty (40) years from the date of its issue. The bonds may bear interest at such rate or rates as the bank may by resolution determine, and such rate or rates shall not be limited by any other law relating to the issuance of bonds except that the interest rate on any bonds issued as general obligation bonds of the State of Mississippi shall not exceed the limits set forth in Section 75-17-101. The bonds and coupons appertaining thereto may be executed in such manner as shall be determined by the bank. In case any of the members or officers of the bank whose signatures appear on any bonds or coupons shall cease to be such members or officers before the delivery of such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if such members or officers had remained in office until such delivery.

(6) Bonds of the bank may be sold at public or private sale at such time or times and at such price or prices as the bank shall determine.

(7) In connection with the issuance of bonds, the board of the bank may delegate to the executive director of the bank the power to determine the time or times of sale of such bonds, the amounts of such bonds, the maturities of such bonds, the rate or rates of interest of such bonds, and such other terms and details of the bonds, as may be determined by the board of the bank; provided, however, the board of the bank shall have adopted a resolution making such delegation and such resolution shall specify the maximum amount of the bonds which may be outstanding at any one time, the maximum rate of interest or interest rate formula (to be determined in the manner specified in such resolution) to be incurred through the issuance of such bonds and the maximum maturity date of such bonds. The board of the bank may also provide in the resolution authorizing the issuance of such bonds, in its discretion, (a) for the employment of one or more persons or firms to assist the bank in the sale of the bonds, (b) for the appointment of one or more banks or trust companies, either within or without the State of Mississippi, as depository for safekeeping, and as agent for the delivery and payment, of the bonds, (c) for the refunding of such bonds, from time to time, without further action by the board of the bank, unless and until the board of the bank revokes such authority to refund, and (d) other terms and conditions as the board of the bank may deem appropriate. In connection with the issuance and sale of such bonds, the board of the bank may arrange for lines of credit with any bank, firm or person for the purpose of providing an additional source of repayment for bonds issued pursuant to this section. Amounts drawn on such lines of credit may be evidenced by negotiable or nonnegotiable bonds or other evidences of indebtedness, containing such terms and conditions as the board of the bank may authorize in the resolution approving the same, and such notes or other evidences of indebtedness shall constitute bonds issued under their act. The board of the bank is authorized to pay all costs of issuance of the bonds.

(8) Neither the members of the bank nor any other person executing the bank's bonds issued pursuant to this chapter shall be liable personally on such bonds by reason of the issuance thereof.

(9) Bonds of the bank may be issued under this chapter without obtaining the consent of any department, division, commission, board, body, bureau or agency of the state, and without any other proceeding or the happening of any other conditions or things other than those proceedings, conditions or things which are specifically required by this chapter and by provisions of the resolution authorizing such bonds.

(10) Bonds of the bank may be validated in accordance with the provision of Sections 31-13-1 through 31-13-11 in the same manner as provided therein for bonds issued by a municipality. Any such validation proceedings shall be held in the First Judicial District of Hinds County. Notice thereof shall be given by publication in any newspaper published in the City of Jackson and of general circulation through the state.



§ 31-25-39 - Resolution of Board authorizing or relating to issuance of bonds; contracts

In any resolution of the board of the bank authorizing, or relating to the issuance of any bonds, the board, in order to secure the payment of the bonds and in addition to its other powers, may covenant and contract with the holders of the bonds:

(a) To pledge to any payment or purpose all or any part of its revenues to which its right then exists or may thereafter come into existence, and the moneys derived therefrom, and the proceeds of any bonds including, but not limited to, any or all municipal securities held by the bank. Any such bonds may be additionally secured by a pledge of any grants, subsidies, contributions, or other funds or moneys from the United States or the state or any agency or instrumentality thereof, or any other governmental unit;

(b) To covenant against pledging all or any part of its revenues, or against permitting or suffering any lien on those revenues or its property;

(c) To pledge all or any part of the assets of the bank to secure the payment of the notes or bonds or of any issue of notes or bonds, subject to such agreements with holders of bonds as may then exist;

(d) To covenant as to the use and disposition of any payments of principal or interest received by the bank on municipal securities or other investments held by the bank;

(e) To covenant as to establishment of reserves or sinking funds, the making of provision for them and the regulation and disposition thereof;

(f) To covenant with respect to or against limitations on any right to sell or otherwise dispose of any property of any kind;

(g) To covenant as to any bonds to be issued by the bank, or by the local governmental unit the municipal securities of which are being purchased with the proceeds of an issue of bonds or notes of the bank, and their limitations and their terms and conditions and as to the custody, application and disposition of their proceeds, and pledging such proceeds to secure payment of bonds or any issue thereof;

(h) To contract with bond or note holders respecting the terms and conditions of agreements with the state or local governmental units made pursuant to the provisions of this chapter;

(i) To covenant as to the issuance of additional bonds or as to limitations on the issuance of additional bonds and on the incurring of other debts;

(j) To covenant as to the payment of the principal of or interest on the bonds, as to the sources and methods of payment, as to the rank or priority of any bonds with respect to any lien of security or as to the acceleration of the maturity of any bonds;

(k) To provide for the replacement of lost, stolen, destroyed or mutilated bonds;

(l) To covenant against extending the time for the payment of bonds or interest thereon;

(m) To covenant as to the redemption of bonds and privileges of exchange thereof for the other bonds of the bank;

(n) To covenant as to any charges to be established and charged, the amount to be raised each year or other period of time by charges or other revenues and as to the use and disposition to be made thereof;

(o) To limit the amount of money to be expended by the bank for operating expenses of the bank;

(p) To covenant to create or authorize the creation of special funds or moneys to be held in pledge or otherwise for operating expenses, payment or redemption of bonds, reserves or other purposes and as to the use and disposition of the moneys held in those funds;

(q) To establish the procedures, if any, by which the terms of any contract or covenant with or for the benefit of the holders of bonds may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which the consent may be given;

(r) To covenant as to the custody of any of its properties or investments, the safekeeping thereof, the insurance to be carried thereon, and the use and disposition of insurance moneys;

(s) To covenant as to the time and manner of enforcement or restraint from enforcement of any rights of the bank arising by reason of or with respect to nonpayment of principal or interest of any municipal securities;

(t) To provide for the rights and liabilities, powers and duties arising upon the breach of any covenant, condition or obligation and to prescribe the events of default and the terms and conditions upon which any or all of the bonds or other obligations of the bank shall become or may be declared due and payable before maturity and the terms and conditions upon which the declaration and its consequences may be waived or rescinded;

(u) To vest in a trustee or trustees within or without the state such property, rights, powers and duties of any trustee as the bank may determine, which may include any of the rights, powers and duties of any trustee appointed by the holders of any bonds and to limit or abrogate the right of the holders of any bonds of the bank to appoint a trustee under this chapter or limiting the rights, powers and duties of the trustee;

(v) To pay the costs or expenses incident to the enforcement of the bonds or of the resolution or of any covenant or agreement of the bank with the holders of its bonds;

(w) To agree with any corporate trustee which may be any trust company or bank having the powers of a trust company within or without the state, as to the pledging or assigning of any revenues or funds to which the bank has any rights or interest, and may further provide for such other rights and remedies exercisable by the trustee as may be proper for the protection of the holders of any bonds of the bank and not otherwise in violation of law, and which agreement may provide for the restriction of the rights of any individual holder of bonds of the bank;

(x) To appoint and to provide for the duties and obligations of a paying agent or paying agents, or such other fiduciaries as the resolution may provide within or without the state;

(y) To limit the rights of the holders of any bonds to enforce any pledge or covenant securing bonds;

(z) To fix, or agree to fix such asset coverage or other ratios with respect to the security of its bonds and notes as the bank may deem prudent or otherwise advisable; and

(aa) To make covenants other than and in addition to the covenants herein expressly authorized, of like or different character, and to make covenants to do or refrain from doing such things as may be necessary, or covenant and desirable, in order better to secure bonds or which, in the absolute discretion of the bank, will tend to make bonds more marketable, notwithstanding that the covenants or things may not be enumerated herein.

In the discretion of the bank, the bonds may be secured by a trust indenture by and between the bank and a corporate trustee. Such trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the bank in relation to the exercise of its corporate powers and the custody, safeguarding and application of all moneys. The bank may provide by such trust indenture for the payment of the proceeds of the bonds and revenues to the trustee under such trust indenture or other depository, and for the method of disbursement thereof with such safeguards and restrictions as it may determine. All expenses incurred in carrying out such trust indenture may be treated as a part of the operating expenses of the bank. If the bonds shall be secured by a trust indenture, the bondholders shall not have the right to appoint a separate trustee to represent them.

Bonds issued by the bank under Section 31-25-21(k) for the purposes provided in Section 31-25-20(g) shall be general obligations of the State of Mississippi, and for the payment thereof the full faith and credit of the State of Mississippi is irrevocably pledged. If the funds appropriated by the Legislature are insufficient to pay the principal of and the interest on such bonds as they become due, then the deficiency shall be paid by the State Treasurer from any funds in the State Treasury not otherwise appropriated. All such bonds shall contain recitals on their faces substantially covering the provisions of this paragraph.



§ 31-25-41 - Pledge of revenues or other moneys

Any pledge of revenues or other moneys made by the bank shall be valid and binding from the time when the pledge is made. The revenues or other moneys so pledged and thereafter received by the bank shall immediately be subject thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having notice thereof. Neither the resolution nor any other instrument by which a pledge is created or any statement with respect thereto need be filed or recorded, except in the records of the bank.



§ 31-25-43 - Establishment of funds or accounts

The bank may establish such funds or accounts as may be, in its discretion, necessary or desirable to further the accomplishment of the purposes of the bank or to comply with the provisions of any agreement made by or any resolution of the bank.



§ 31-25-45 - Purchase of bonds by Bank

The bank, subject to such agreements with bondholders as may then exist, shall have power out of any funds available therefor to purchase bonds of the bank, which shall thereupon be cancelled, at a price or prices as shall be determined by the bank.



§ 31-25-47 - Agreements or contracts for safekeeping of municipal bonds or other investments

The bank may enter into agreements or contracts with any bank, trust companies, banking or financial institutions within or without the state as may be necessary, desirable or convenient in the opinion of the bank for rendering services to the bank in connection with the care, custody or safekeeping of municipal bonds or other investments held or owned by the bank and services in connection with the payment or collection of amounts payable as to principal or interest, and for services in connection with the delivery to the bank of municipal bonds or other investments purchased by it or sold by it, and to pay the cost of those services. The bank may also, in connection with any of the services to be rendered by any banks, trust companies or banking or financial institutions as to the custody and safekeeping of any of its municipal bonds or investments, require security in the form of collateral bonds, surety agreements or security agreements in such form and amount as, in the opinion of the bank, is necessary or desirable for the purpose of the bank.



§ 31-25-49 - Reservation of State power

The state does hereby pledge to and agree with the holders of any bonds issued by the bank under this act that the state will not limit or alter the rights hereby vested in the bank to fulfill the terms of any agreements made with the said holders thereof or in any way impair the rights and remedies of such holders until such bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met with any action or proceeding by or on behalf of such holders, are fully met and discharged. The bank is authorized to include this pledge and agreement of the state in any agreement with the holders of such bonds.



§ 31-25-51 - Bonds of bank as legal investments; authorized investments by bank

(1) The bonds of the bank shall be legal investments in which all public officers and public bodies of this state, its political subdivisions, all municipalities and municipal subdivisions, all insurance companies and associations, trust companies, savings banks and savings associations, including savings and loan associations, building and loan associations, investment companies and other persons carrying on a banking business, all administrators, guardians, executors, trustees and other fiduciaries, and all other persons whatsoever who are now or may hereafter be authorized to invest funds, including capital, in their control or belonging to them. The notes and bonds are also hereby made securities which may properly and legally be deposited with and received by all public officers and bodies of the state or any agency or political subdivisions of the state and all municipalities and public corporations for any purpose for which the deposit of bonds or other obligations of the state is now or may hereafter be authorized by law.

(2) Notwithstanding the provisions of any law to the contrary, to invest money of the bank, including proceeds from the sale of any bonds, notes, any securities or certificates of participation:

(a) In obligations of any municipality or the state or the United States of America;

(b) In obligations the principal and interest of which are guaranteed by the state or the United States of America;

(c) In obligations of any corporation wholly owned by the United States of America;

(d) In obligations of any corporation sponsored by the United States of America which is, or may become, eligible as collateral for advances to member banks as determined by the Board of Governors of the Federal Reserve System;

(e) In obligations of insurance firms or other corporations whose investments are rated "AA" or better by recognized rating companies;

(f) In certificates of deposit or time deposits of qualified depositories of the state as approved by the State Depository Commission, secured in such manner, if any, as the corporation shall determine;

(g) In contracts for the purchase and sale of obligations of the type specified in items (a) through (e) above;

(h) In repurchase agreements secured by obligations specified in items (a) through (e) above; and

(i) In money market funds, the assets of which are required to be invested in obligations specified in items (a) through (f) above.



§ 31-25-53 - Chapter provisions as cumulative

Neither this act nor anything herein contained is or shall be construed as a restriction or limitation upon any powers which the bank might otherwise have under any laws of this state, and this act is cumulative to any such powers. This act does and shall be construed to provide complete additional and alternative method for the doing of the things authorized thereby and shall be regarded as supplemental and additional to powers conferred by other laws. No proceedings, notice or approval shall be required for the issuance of any bonds, notes and other obligations or any instrument as security therefor, except as in this act.



§ 31-25-55 - Savings clause

If any section, subsection, paragraph, sentence, clause or provision of this act shall be unconstitutional or ineffective, in whole or in part, to the extent that it is not unconstitutional or ineffective, it shall be valid and effective and no other section, subdivision, paragraph, sentence, clause or provision shall on account thereof be deemed invalid or ineffective.






Article 3 - BONDS

§ 31-25-101 - Definitions

For the purposes of this article, the following words and phrases shall have the meaning ascribed in this section unless the context clearly indicates otherwise:

(a) "Bank" means the Mississippi Development Bank created pursuant to Section 31-25-1 et seq., Mississippi Code of 1972.

(b) "Bonds" means bonds, notes and any other evidence of indebtedness.

(c) "Commission" means the Mississippi Commission on Environmental Quality.

(d) "Department" means the Mississippi Department of Environmental Quality.

(e) "Emergency fund" means the Water Pollution Control Emergency Loan Fund created under Section 49-17-86.

(f) "Revolving fund" means the Water Pollution Control Revolving Fund created under Sections 49-17-81 through 49-17-89.

(g) "State" means the State of Mississippi.



§ 31-25-103 - Deposits into revolving fund; agreements; security; pledge of payments; recordation; enforcement of interest; resolution

(1) The commission acting through the department is hereby authorized, in connection with the issuance of bonds by the Mississippi Development Bank, to provide funds to deposit into the revolving fund and to enter into agreements pursuant to which such bonds shall be made payable, as to both principal, premium, if any, and interest, from such of the income, proceeds, revenues and funds from time to time in or payable into the revolving fund as shall be specified in such agreement. In the discretion of the commission, such bonds may be further secured by a mortgage, trust agreement, trust indenture or assignment among the bank, the commission and a trustee, which trustee (and any depository specified in any mortgage, trust agreement or assignment) shall be such persons or corporations as the bank or the commission shall designate, including nonresidents of Mississippi and banks and trust companies incorporated under the laws of the United States or the laws of other states of the United States, which nonresident banks or trust companies may enter into such mortgages, trust agreements and assignments and perform all obligations under and related to such mortgages, trust agreements and assignments without being required to qualify to do business in the State of Mississippi, or to make any filings or take any other action as a result of acting as trustee under any applicable laws of the State of Mississippi and regardless of whether they shall have so qualified or made such filings or taken such action. Such agreement, trust indenture, assignment or mortgage may include any provisions authorized pursuant to Section 31-25-39, any other covenants deemed necessary to make such bonds secure and marketable and such provisions for protecting and enforcing the rights and remedies of the bondholders as are reasonable and proper and not in violation of law, including, but without limitation, covenants regarding: the application of the bond proceeds and the procedures therefor; the pledging, application and securing of the income, proceeds, revenues, funds, property or other collateral (or any combination thereof) pledged to the repayment of such bonds; the creation and maintenance of reserves; the investment of funds; the issuance of additional bonds for any authorized purposes which shall be secured by the income, proceeds, revenues, funds, property or other collateral (or any combination thereof) pledged thereunder for such bonds to the extent provided therein; the operation and maintenance of facilities; accounts and audits; the sale of properties; remedies of bondholders; requirements for local participation or funding of part of the costs of projects from other sources; limitations on the percentage of costs of a project which may be paid with loans from the revolving fund; maximum amounts for any loan from the revolving fund; interest rates, methods for computing interest rates, or criteria to be applied in determining interest rates, with respect to loans; maximum terms for loans; criteria applicable to determining amortization schedules for loans; requirements for a dedicated source of revenue for repayment of loans; conditions under which proceeds of a loan may be used to purchase or refinance existing debt obligations; other criteria applicable to determining eligibility for a loan; the vesting in a trustee or trustees of such powers and rights as may be necessary to secure the bonds and the income, proceeds, revenues, funds, property or other collateral (or any combination thereof) from which they are payable; the terms and conditions upon which bondholders may exercise their rights and remedies; the definition of an event of default; and the consequences and remedies upon the occurrence of an event of default, including without limitations, the exercise by or on behalf of the bondholders of rights of secured parties under the Mississippi Uniform Commercial Code or otherwise generally available to secured parties or the appointment of a receiver, by any court of competent jurisdiction, to administer any properties and facilities pledged thereunder, including authority to sell or make contracts for the sale of any services, facilities or commodities or to renew such contracts, subject to the approval of the court appointing the receiver, and with power to provide for the payment of such bonds outstanding, or the payment of operating expenses, and to apply the income and revenues to the payment of the bonds and interest thereon in accordance with the resolution authorizing the issuance of such bonds or the mortgage, assignment, trust indenture or other instrument. The powers herein granted may be exercised whether or not a trust agreement is entered into and, if no trust agreement is entered into, such provisions as are above authorized may be set out in a resolution of the commission or an agreement between the commission and the bank.

(2) All income, proceeds, revenues, funds, property or other collateral (or any combination thereof) pledged to the payment of such bonds shall be subject to a lien in favor of the holders of such bonds, and all such income, proceeds, revenues, funds, property or other collateral (or any combination thereof) shall be immediately subject to such lien without any physical delivery thereof or further act by the bank, the commission or the state and such lien shall be effective as against all parties asserting claims against the bank, the commission, the state or any agency thereof, whether by way of tort, contract or otherwise, whether or not such parties may have had notice of such lien. The mortgages, assignments, trust indentures or other instruments creating such pledge need not be filed or recorded except in the official minutes of the State Bond Commission.

(3) Monies in the revolving fund shall be subject to such restrictions, if any, as may be contained in any agreement or resolution referred to in subsection (1) of this section or any agreements executed in connection with any guarantees, bond insurance, letters of credit or other credit enhancements relating to such bonds.

(4) Any holder of bonds issued under the provisions of this article or of any interest coupons appertaining thereto may, either at law or in equity, by suit, action, mandamus, or other proceeding, protect and enforce any and all rights granted under any agreement, or under any resolution, and may enforce and compel performance of all duties required by this article to be performed, in order to provide for the payment of bonds and interest thereon.

(5) Any resolution relating to the issuance of bonds under the provisions of this article shall become effective immediately upon its adoption by the bank, and any such resolution may be adopted at any regular, special or recessed meeting of the commission by a majority of its members. In any suit, action or proceeding involving the validity or enforceability of any bond issued under this article, or the security therefor, any such bond reciting in substance that it has been issued pursuant to this article shall be conclusively deemed to have been issued for such purpose.

(6) The state does hereby covenant with the holders of any such bonds that it will not, while any such bonds shall be outstanding, limit or diminish the right and power of any political subdivision to establish, maintain and collect rates, fees, rentals and other charges pledged to the payment of such bonds, or the power of the commission to fulfill any covenants made with such bondholders.



§ 31-25-105 - Establishment of debt service reserve funds; disposition of moneys in funds; reserve requirements; appropriations for funds

(1) In addition to any other funds it may establish, the Mississippi Development Bank may, by resolution, establish one or more special funds pursuant to this section, referred to herein as "debt service reserve funds," and may pay into such debt service reserve funds:

(a) Any monies appropriated and made available by the state for the purposes of such debt service reserve funds;

(b) Any proceeds from the sale of notes or bonds to the extent provided in the resolutions of the bank authorizing the issuance thereof; and

(c) Any monies which may be made available to the bank from any other sources for the purposes of such debt service reserve funds.

(2) So long as there are bonds outstanding secured by a debt service reserve fund created by this section, all monies held in any debt service reserve fund, except as otherwise permitted in this section, shall be used solely for the payment of the principal of the bonds or of the sinking fund payments mentioned in this section with respect to such bonds, the purchase or redemption of such bonds, the payment of interest on such bonds, or the payment of any redemption premium required to be paid when such bonds are redeemed prior to maturity; except that monies in any such funds shall not be withdrawn at any time in such amount as would reduce such fund to less than the debt service reserve fund requirement, except for the purpose of making with respect to such bonds principal, interest, redemption premium and sinking fund payments for the payment of which other monies of the bank are not available. Except to the extent monies in a debt service reserve fund are needed to satisfy a debt service reserve fund requirement, the amounts on deposit in such debt service reserve fund may be used for any corporate purposes of the bank in accordance with state and federal laws.

(3) The bank may provide by resolution for the establishment of a debt service reserve fund requirement for any debt service reserve fund established pursuant to this section.

(4) The chairman of the bank shall, on or before January 1 of each year, make and deliver to the Governor of the state his certificate, stating the sum, if any, required to restore each debt service reserve fund to the debt service reserve fund requirement. The Governor shall transmit to the State Legislature a request for the amount, if any, required to restore each debt service reserve fund to the debt service reserve fund requirement. The State Legislature may, but shall not be required to, make any such appropriations so requested. All sums appropriated by the State Legislature for such restoration and paid shall be deposited by the bank in each such debt service reserve fund. Except as otherwise provided in this subsection (4), nothing provided in this section shall create or constitute a debt or liability of the state. Bonds issued by the bank under Section 31-25-21(k) for the purposes provided in Section 31-25-20(g) shall be general obligations of the State of Mississippi, and for the payment thereof the full faith and credit of the State of Mississippi is irrevocably pledged. If the funds appropriated by the Legislature are insufficient to pay the principal of and the interest on such bonds as they become due, then the deficiency shall be paid by the State Treasurer from any funds in the State Treasury not otherwise appropriated.

(5) The bank may create such other funds as may be necessary or desirable for the corporate purposes of the bank including debt service reserve funds not established pursuant to this section.

(6) Any monies appropriated by the State Legislature for the purposes of any of the debt service reserve funds established pursuant to this section shall not revert to the General Fund of the state at the end of any fiscal year.



§ 31-25-107 - Joint legislative committee

There is hereby created, for the purposes of oversight and review, a joint legislative committee to be comprised of six (6) members, three (3) to be appointed by the Speaker of the House from the membership of the Mississippi House of Representatives, one (1) from each Supreme Court district, as such districts existed on January 1, 1989, and three (3) to be appointed by the President of the Senate from the membership of the Mississippi Senate, one (1) from each Supreme Court district, as such districts existed on January 1, 1989. The committee shall provide oversight and review of all bond transactions authorized by this article and shall render any necessary advice in order to accomplish the purposes of this article.









Chapter 27 - MISSISSIPPI BOND REFINANCING ACT

§ 31-27-1 - Short title

This chapter shall be known and may be cited as the "Mississippi Bond Refinancing Act."



§ 31-27-3 - Definitions

The following terms whenever used or referred to in this chapter shall have the following meaning, unless a different meaning appears from the context:

(a) "Bond" or "bonds" means every duly authorized, executed and delivered instrument evidencing an obligation incurred by a governmental unit for the payment or repayment of money, which obligation matures more than one (1) year from the date of said instrument. The terms "bond" or "bonds" shall also include refunding bonds.

(b) "Governing body" means the duly elected or appointed legislative body of a political subdivision or such other body which is charged by law with governing the political subdivision. As to the state, the term "governing body" means the State Bond Commission.

(c) "Holder of bonds" or "bondholder" or any similar term means any person who shall be the bearer of any bond or bonds registered to bearer or not registered, or the registered owner of any such bond or bonds which shall at the time be registered other than to bearer.

(d) "Law" means any act or statute, general, special or local, of this state;

(e) "Governmental unit" means the State of Mississippi, any county, municipality, school district, special services district, or any other district, commission, board, corporation, agency, levee district, drainage district, department, authority or political subdivision of this state;

(f) "Refunding bonds" means bonds issued under this chapter;

(g) "Resolution" means a resolution, ordinance, act, record of minutes, or other appropriate enactment of a governing body; and

(h) "State" means the State of Mississippi.



§ 31-27-5 - Legislative intent; construction

The purpose of this chapter is to provide full and complete authority to governmental units for the issuance of refunding bonds. No procedure or proceedings, publications, notices, consents, limitations, approvals, orders, acts or things by any governing body of any governmental unit, other than those required by this chapter, shall be required to issue any refunding bonds or to do any act or perform anything under this law except as may be prescribed herein. The powers conferred by this chapter shall be in addition and supplemental to, and not in substitution for, and the limitations imposed by this chapter shall not affect, the powers conferred by any other law. The principal amount of any bond for which refunding bonds have been issued under this chapter and for which governmental obligations described in Section 31-27-15 have been placed in escrow in an amount sufficient to pay the principal of and interest on such bonds and any redemption premium on such bonds as set forth in Section 31-27-15 shall not be considered outstanding bonded indebtedness for the purpose of determining the debt limitation of the governmental unit. This chapter is remedial in nature and shall be liberally construed.



§ 31-27-7 - Issuance of refunding bonds

Refunding bonds shall be issued pursuant to an authorizing resolution of the governing body of a governmental unit. Refunding bonds may be issued in one or more series, may bear such date or dates, may mature at such time or times (either serially or term or a combination thereof), may bear interest at such rate or rates not to exceed that allowed by law for the class of bonds being used to effect the refunding, may be in such denominations, may be in such form (either coupon or registrable as to principal or fully registered or a combination), may carry such registration and conversion privileges, may have such sinking fund provisions, may be executed in such manner, may be payable in such medium of payment and at such place (either within or without the state) at such time or times, may be subject to such terms of redemption (with or without premium), may be declared or become due prior to the maturity date thereof, may be sold at public or private sale (which sale shall be on such terms and in such manner as the governing body shall determine), may provide for the replacement of mutilated, destroyed, stolen or lost bonds, may be authenticated in such manner and upon compliance with such conditions, and may contain such other terms and covenants (including, without limitation, covenants for the security and better marketability of such refunding bonds), as may be provided by resolution of the governing body of the governmental unit.



§ 31-27-9 - Escrow account; banking corporation as trustee for bondholders

The governing body of any governmental unit may, in addition to the other powers conferred, include provisions in any resolution authorizing the issuance of refunding bonds, which shall be a part of the contract with the holders of the refunding bonds, as to:

(a) The establishment of an escrow account in accordance with the provisions of Section 31-27-15;

(b) The appointment of a banking corporation or association within or without the state which is a member of the Federal Deposit Insurance Corporation, or any successor thereto, to act as trustee for the bondholders, and the authorization, execution and delivery of an agreement evidencing the contractual relationships among the governmental unit, the trustee and bondholders, which agreement may contain such terms, conditions and covenants as the governing body shall determine;

(c) The appointment of a banking corporation or association within or without the state which is a member of the Federal Deposit Insurance Corporation, or any successor thereto, to hold in escrow any escrow account consistent with the provisions of Section 31-27-15, and the authorization, execution and delivery of an agreement relating to such escrow account evidencing the contractual relationships among the governmental unit, such banking corporation or association and related parties, which agreement may contain such terms, conditions and covenants as the governing body shall determine; and

(d) The execution of all instruments necessary or convenient in the exercise of the powers granted by this chapter or in the performance of the duties of the governmental unit and the officers, agents and employees thereof.



§ 31-27-11 - Security for refunding bonds

Refunding bonds may be secured by a pledge of: (a) the same source of security as the bonds to be refunded, or (b) such other security as the governing body of the governmental unit may lawfully pledge, or both; all as may be provided by resolution of the governing body of the governmental unit.



§ 31-27-13 - Amount of refunding bonds authorized to be issued

The total amount of refunding bonds to be issued under this chapter shall be an amount sufficient to effect the refunding and may include an amount sufficient to pay (a) the principal amount of the refunded bonds, (b) interest accrued or to accrue to the date of maturity or the date of redemption of the bonds to be refunded (which need not necessarily be on the first available redemption date), (c) any redemption premiums to be paid thereon, (d) any reasonable expenses incurred in connection with such refunding, and (e) any other reasonable costs deemed appropriate by the governing body of the governmental unit, including, without limitation, the expenses of preparing and delivering the refunding bonds, legal fees, financial advisor fees, consultant fees, and other expenses incurred in connection with the issuance, sale and delivery of the refunding bonds.

Refunding bonds issued under this chapter shall result in an overall net present value savings to maturity of not less than two percent (2%) of the bonds being refunded.



§ 31-27-15 - Sale of refunding bonds and disposition of proceeds

Refunding bonds may be sold and proceeds thereof may be applied to the payment of the bonds refunded or, as to such bonds as are not yet maturing, such proceeds may be deposited in escrow to be held until such time as the bonds to be refunded become available for payment by maturity, call for redemption in whole or in part (which need not necessarily be on the first available redemption date) or otherwise and during such period of escrow may be invested, without regard to the limitations imposed by any other law, in direct obligations of the United States of America or any of its agencies or in obligations fully guaranteed or insured by the United States of America which bear interest at such rates as to provide funds which, together with any uninvested money placed in such escrow, will be sufficient to pay when due or called for redemption the bonds so refunded, together with interest accrued and to accrue thereon and redemption premiums, if any, and the expenses relating to such escrow, and such refunding bond proceeds or obligations so purchased therewith, together with other funds legally available therefor, may be deposited in escrow with a banking corporation or association which is a member of the Federal Deposit Insurance Corporation, or any successor thereto. Such refunding bonds may also be sold and the proceeds thereof may also be applied to the payment of the bonds refunded in accordance with any method of refunding deemed by the governing body of a governmental unit to be advantageous to the governmental unit, and any escrow established in connection therewith shall be in accordance with the terms and conditions of any related escrow agreement approved and entered into by the governing body of a governmental unit.



§ 31-27-17 - Refinancing of outstanding bonds by issuance of refunding bonds

The governing body of a governmental unit may refinance outstanding bonds through the issuance of refunding bonds and the exchange of such refunding bonds for the bonds to be refunded. Any such refunding may be effected whether or not the bonds to be refunded shall have then matured or shall thereafter mature.



§ 31-27-19 - Negotiability of refunding bonds

All refunding bonds issued under this chapter shall be fully negotiable in accordance with their terms and shall be "securities" within the meaning of Article 8 of the Uniform Commercial Code, subject to the provisions of such bonds pertaining to registration. It shall not be necessary to file financing statements or continuation statements to protect the lien and pledge granted by a governmental unit to the holders of any refunding bonds issued under this chapter.



§ 31-27-21 - Tax treatment

All refunding bonds issued under this chapter, and all interest thereon and income therefrom, shall be exempt from taxation to the same extent that the refunded bonds are exempt from taxation.



§ 31-27-23 - Judicial validation and related procedures

The refunding bonds authorized under authority of this chapter may, in the discretion of the governing body of the governmental unit, be validated in the chancery court of the county in which the governing body resides in the manner and with the force and effect provided now or hereafter by Chapter 13, Title 31, Mississippi Code of 1972, for the validation of municipal bonds. If the governing body is the State Bond Commission, the residence of the commission shall be Hinds County for the purposes of this section. The necessary papers shall be transmitted to the state's bond attorney by the governing body, and the required notice shall be published in a newspaper having general circulation in the State of Mississippi or the county in which the refunding bonds are to be validated.



§ 31-27-25 - Savings clause

If any one or more sections, clauses, sentences or parts of this chapter shall for any reason be questioned in any court and shall be adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remaining provisions of this chapter, but shall be confined in its operations to the specific provisions so held invalid, and inapplicability or invalidity of any such section, clause, provision or part shall not be taken to affect or prejudice in any way the remaining part or parts of this chapter.






Chapter 29 - INSTITUTE FOR TECHNOLOGY DEVELOPMENT

§ 31-29-1 - Definitions

As used in this chapter, "general obligation bonds" means bonds of the State of Mississippi, to the repayment of which, both as to principal and interest, the full faith, credit and taxing power of the State of Mississippi are irrevocably pledged until the principal and interest is paid in full.



§ 31-29-3 - Authorization to issue bonds to defray unappropriated expenses of Institute for Technology Development; limitations as to amount

The State Bond Commission shall have the power and is hereby authorized, at one time or from time to time prior to June 30, 1994, to issue negotiable general obligation bonds of the State of Mississippi to pay all or any part of the cost of defraying the state's share of supporting the Institute for Technology Development for any fiscal year in which the institute does not receive the requisite amount pursuant to legislative appropriation. The total amount of bonds which may be issued pursuant to this chapter shall not exceed Six Million Dollars ($ 6,000,000.00).



§ 31-29-5 - Issuance of bonds; repayment; ad valorem tax on property

Upon the adoption of a resolution by the Board of Directors of the Institute for Technology Development declaring the necessity for the issuance of any part or all of the general obligation bonds authorized by this chapter, the board shall deliver a certified copy of its resolution to the State Board of Economic Development, the Chairmen of the Appropriations Committees of the Senate and the House of Representatives, the Chairman of the Finance Committee of the Senate and the Chairman of the Ways and Means Committee of the House of Representatives. Upon receipt of the resolution, the Board of Economic Development may approve such bond issuance by resolution and certify such resolution to the State Bond Commission. Upon the receipt of same, the State Bond Commission shall issue and sell bonds in an amount requested, and do any and all things necessary and advisable in connection with the issuance and sale of such bonds. For the payment of such bonds and the interest thereon, the full faith, credit and taxing power of the State of Mississippi are hereby irrevocably pledged. If the Legislature shall find that there are funds available in the General Fund of the Treasury of the State of Mississippi in amounts sufficient to pay maturity, principal and accruing interest of such general obligation bonds and if the Legislature shall appropriate such available funds for the purpose of paying such maturity, principal and accruing interest, then the principal, maturity and accruing interest of such bonds shall be paid from appropriations made from the General Fund of the Treasury of the State of Mississippi by the Legislature thereof; but if there are not available sufficient funds in the General Fund of the Treasury of the State of Mississippi to pay the maturity, principal and accruing interest of such bonds, or if such funds are available and the Legislature should fail to appropriate a sufficient amount thereof to pay such principal and accruing interest as the same becomes due, then, and in that event, there shall annually be levied upon all taxable property within the State of Mississippi an ad valorem tax at a rate sufficient to provide the funds required to pay the bonds at maturity and the interest thereon as the same accrues. Such bonds shall bear such date or dates, be in such denomination or denominations, bear interest at such rate or rates (not to exceed that rate established in Section 75-17-101, Mississippi Code of 1972), be payable at such place or places within or without the State of Mississippi, shall mature absolutely at such time or times, be redeemable prior to maturity at such time or times and upon such terms, with or without premium, shall bear such registration privileges, and shall be substantially in such form, all as shall be determined by resolution of the State Bond Commission. Such bonds shall be signed by the Chairman of the State Bond Commission or by his facsimile signature, and the official seal of the State Bond Commission shall be affixed thereto, attested by the Secretary of the State Bond Commission. The interest coupons to be attached to such bonds may be executed by the facsimile signatures of such officers. Whenever any such bonds shall have been signed by the officials herein designated to sign the bonds who were in office at the time of such signing but who may have ceased to be such officers prior to the sale and delivery of such bonds, or who may not have been in office on the date such bonds may bear, the signatures of such officers upon such bonds and coupons shall nevertheless be valid and sufficient for all purposes and have the same effect as if the person so officially signing such bonds had remained in office until the delivery of the same to the purchaser or had been in office on the date such bonds may bear.



§ 31-29-7 - Bonds to be negotiable instruments; bonds and income tax exempt

All general obligation bonds of the State of Mississippi and interest coupons issued under the provisions of this chapter shall have and are hereby declared to have all the qualities and incidents of negotiable instruments under the negotiable instruments law of the State of Mississippi. Such bonds and the income therefrom shall be exempt from all taxation within the State of Mississippi.



§ 31-29-9 - Sale of bonds; price; notice of sale

The State Bond Commission shall sell such bonds in the manner and at a price which will result in the lowest interest rate on the best terms obtainable for the state, but no such sale shall be made at a price less than par plus accrued interest to date of delivery of the bonds to the purchaser. Notice of the sale of any such bonds shall be published at least one time not less than ten (10) days prior to the date of sale and shall be so published in one or more newspapers having a general circulation in the City of Jackson and in one or more other newspapers or financial journals as may be directed by the State Bond Commission.



§ 31-29-11 - Institute for Technology Development Fund; proceeds of bonds to be used solely for support of institute

Upon the issuance and sale of such bonds, the State Bond Commission shall transfer the proceeds of any such sale or sales to a special fund in the State Treasury to be known as the "Institute for Technology Development Fund." The proceeds of such bonds shall be used solely for the payment of the cost of the state's share of supporting the Institute for Technology Development, which shall include costs incident to the issuance and sale of such bonds, and shall be disbursed solely upon the order of the State Treasurer under such restrictions, if any, as may be contained in the resolution providing for the issuance of the bonds.



§ 31-29-13 - Right of holders of bonds or interest coupons

Any holder of bonds issued under the provisions of this chapter or of any of the interest coupons pertaining thereto may, either at law or in equity, by suit, action, mandamus or other proceeding, protect and enforce any and all rights granted hereunder, or under such resolution, and may enforce and compel performance of all duties required by this chapter to be performed, in order to provide for the payment of bonds and interest thereon.



§ 31-29-15 - Necessity of other proceedings or conditions for issuance of bonds; validation of bonds

Such general obligation bonds may be issued without any other proceedings or the happening of any other conditions or things than those proceedings, conditions and things which are specified or required by this chapter. Any resolution providing for the issuance of general obligation bonds under the provisions of this chapter shall become effective immediately upon its adoption by the State Bond Commission, and any such resolution may be adopted at any regular, special or adjourned meeting of the State Bond Commission by a majority of its members.

The bonds authorized under the authority of this chapter may, in the discretion of the State Bond Commission, be validated in the Chancery Court of Hinds County, Mississippi, in the manner and with the force and effect provided now or hereafter by Chapter 13, Title 31, Mississippi Code of 1972, for the validation of county, municipal, school district and other bonds. The necessary papers for such validation proceedings shall be transmitted to the State Bond Commission, and the required notice shall be published in a newspaper published in the City of Jackson, Mississippi.



§ 31-29-17 - Bonds as legal investments and securities

All bonds issued under the provisions of this chapter shall be legal investments for trustees and other fiduciaries, and for savings banks, trust companies and insurance companies organized under the laws of the State of Mississippi, and such bonds shall be legal securities which may be deposited with and shall be received by all public officers and bodies of this state and all municipalities and political subdivisions for the purpose of securing the deposit of public funds.



§ 31-29-19 - Authority for exercise of powers

This chapter shall be deemed to be full and complete authority for the exercise of the powers herein granted.



§ 31-29-21 - Withdrawal of funds from Institute for Technology Development Fund

The funds which are transferred from the sale of bonds under this chapter to the special fund in the State Treasury known as the "Institute for Technology Development Fund" may be withdrawn only in the following manner: Such funds shall be paid by the State Treasurer upon warrants issued by the State Fiscal Management Board, which warrants shall be issued upon requisition signed by the State Treasurer.



§ 31-29-23 - Representation by Attorney General in issuing, selling and validating bonds; costs and expenses of issuance of bonds

Except as otherwise authorized in Section 7-5-39, the Attorney General of the State of Mississippi shall represent the State Bond Commission in issuing, selling and validating bonds herein provided for, and the bond commission is hereby authorized and empowered to expend from the proceeds derived from the sale of the bonds authorized hereunder all necessary administrative, legal and other expenses incidental and related to the issuance of bonds authorized under this chapter.



§ 31-29-25 - Audit of Institute for Technology Development

(1) Audits of the Institute for Technology Development (ITD) are to be performed by the State Auditor in accordance with the provisions of this section. Such audits shall be conducted by the State Auditor in a manner that will result in the review of the ITD's use of funds from the perspective of ITD's fiscal year, not the state's fiscal year. In conducting these audits, the State Auditor may rely to the maximum extent possible upon audits of ITD conducted by independent auditors in accordance with the provisions of the "Standards for Audit of Governmental Organizations, Programs, Activities and Functions" published by the Comptroller General of the United States and Circular A-133 "Audits of Institutions of Higher Learning and Other Non-Profit Institutions" published by the Office of Management and Budget. ITD shall present the results of any and all such audits to the State Auditor for review and incorporation into his reports to the Legislative Budget Committee.

(2) For any state fiscal year during which the Institute for Technology Development receives funds from the State of Mississippi, the State Department of Audit shall conduct a financial and legal compliance audit with respect to the use of such funds by the institute. The department shall incorporate in its audit report any recommendations it has concerning the financial and management control practices of the institute. The department shall report its findings and recommendations to the Legislative Budget Committee which shall make them available to members of the Legislature.



§ 31-29-27 - Institute for Technology Development Oversight Committee; members; powers and duties; annual report; confidentiality; compensation

The President of the Senate and the Speaker of the House of Representatives shall each appoint three (3) members of their respective legislative houses to serve as members of the Institute for Technology Development Oversight Committee. The members of such committee shall be entitled (a) to attend meetings of the Institute for Technology Development Board of Directors, (b) to receive all budgets, reports, audits and all financial and other information distributed to the directors of the Institute for Technology Development, (c) to meet and confer with the directors and staff of the Institute for Technology Development and (d) to perform such other activities as may be necessary or proper in discharging their responsibilities of oversight and liaison with their respective houses of the Legislature. The members of the committee shall have no jurisdiction or vote on any matter within the jurisdiction of the Institute for Technology Development. The members of the committee shall prepare and submit an annual report to the Legislature no later than December 15 of each calendar year setting forth the activities and financial condition of the Institute for Technology Development and their perspective and comments on the activities of the Institute for Technology Development. The report shall also contain recommendations regarding policy or legislative changes for consideration by the Legislature. The members of the Institute for Technology Development Oversight Committee shall be bound by the same limitations as to confidentiality of information regarding products, processes or the internal affairs of private businesses, as are imposed upon the officers and directors of the Institute for Technology Development. When the Legislature is not in session, members shall be paid per diem and all actual and necessary expenses, including mileage expenses, from their respective contingent expense funds at the rate authorized for committee meetings when the Legislature is not in session; however, no per diem and expenses will be paid when the Legislature is in session. The terms of the members of the oversight committee shall expire at the end of their terms of office.



§ 31-29-29 - Institute for Technology Development (ITD) to establish and administer grants program for inventors and small businesses; maximum grants and purposes therefor; ITD royalties

(1) The Institute for Technology Development (ITD) is authorized to establish and administer four (4) programs to provide assistance grants to developers of inventions or innovative ideas, using funds appropriated by the Legislature for that purpose and other funds available to ITD for that purpose. The four (4) programs shall provide moneys to inventors, innovators and small businesses to defray part of the costs of:

(a) Having evaluations of inventions or innovative ideas prepared;

(b) Developing new inventions or innovative ideas;

(c) Preparing applications for federal Small Business Innovative Research (SBIR) grants; and

(d) Supporting small businesses during the gap period between Phase I and Phase II SBIR grants.

(2) The first program shall provide grants to help inventors and innovators defray up to fifty percent (50%) of the cost of having an evaluation prepared of the technical and economic merits of the invention or innovative idea. The maximum amount of a grant for any one (1) invention or innovative idea shall be Twenty Thousand Dollars ($ 20,000.00). ITD itself may perform any evaluation that it is qualified to perform, and may charge a fee to the inventor or innovator for the evaluation. As a condition of providing a grant for an invention or innovative idea under this program, ITD may require the inventor or innovator to agree to pay a royalty to ITD of a percentage of any proceeds earned from the invention or innovative idea if it should become successful. The revenues generated for ITD from any fees for performing evaluations and from any such royalties shall be used to provide additional grants under this program.

(3) The second program shall provide grants to help inventors and innovators defray up to twenty percent (20%) of the cost of developing a new invention or innovative idea. The maximum amount of a grant for any one (1) invention or innovative idea shall be Fifty Thousand Dollars ($ 50,000.00) for the first two (2) years of the program, and thereafter shall be such higher limit as determined by ITD. ITD may charge a fee to inventors and innovators who receive financial support for an invention or innovative idea with the use of a grant from the program. As a condition of providing a grant for an invention or innovative idea under this program, ITD may require the inventor or innovator to agree to pay to ITD a royalty of a percentage of any proceeds earned from the invention or innovative idea if it should become successful. The revenues generated for ITD from any such fees and royalties shall be used to provide additional grants under this program.

(4) The third program shall provide grants to help small businesses defray up to fifty percent (50%) of the cost of preparing applications for federal Small Business Innovative Research (SBIR) grants, which assist small businesses in commercializing new inventions and innovative ideas. The maximum amount of a grant for any one (1) recipient shall be Two Thousand Dollars ($ 2,000.00).

(5) The fourth program shall provide grants to help small businesses defray up to twenty-five percent (25%) of the cost of supporting the business during the gap period between the exhaustion of Phase I SBIR grant funds and the receipt of Phase II SBIR grant funds. The maximum amount of a grant for any one (1) small business shall be Twenty-five Thousand Dollars ($ 25,000.00). As a condition of providing a grant to a small business under this program, ITD may require the small business to agree to pay to ITD a royalty of a percentage of any proceeds earned from the invention or innovative idea of the business if it should become successful. The revenues generated for ITD from any such royalties shall be used to provide additional grants under this program.






Chapter 31 - MISSISSIPPI TELECOMMUNICATIONS CONFERENCE AND TRAINING CENTER

§ 31-31-1 - Short title

This chapter may cited as the Mississippi Telecommunication Conference and Training Center Act.



§ 31-31-3 - Definitions

As used in this chapter:

(a) "Commission" means the Mississippi Telecommunication Conference and Training Center Commission.

(b) "Facility" means the Mississippi Telecommunication Conference and Training Center located in the City of Jackson, Mississippi.

(c) "Hotel" or "motel" means and includes a place of lodging that at any one time will accommodate transient guests on a daily or weekly basis and that is known to the trade as such. Such terms shall not include a place of lodging with ten (10) or less rental units.



§ 31-31-5 - Creation of Mississippi Telecommunications Conference and Training Center Commission; composition; appointment, terms and compensation of members; officers; quorum; director; abolition; transfer of records, personal property, funds and other assets

(1) There is hereby created a commission to be known as the "Mississippi Telecommunication Conference and Training Center Commission" which shall consist of eleven (11) members as follows:

(a) The Executive Director of the Department of Economic and Community Development;

(b) The Mayor of the City of Jackson;

(c) The President of Jackson State University;

(d) The Vice-Chancellor for Health Affairs of the University of Mississippi Medical Center;

(e) The Executive Director of the Metro Jackson Convention and Visitors Bureau;

(f) The Executive Director of the Institute for Technology Development;

(g) Three (3) members of the private sector appointed by the Governor, with the advice and consent of the Senate, to serve a term concurrent with that of the Governor; and

(h) Two (2) members of the private sector appointed by the Lieutenant Governor, with the advice and consent of the Senate, to serve a term concurrent with that of the Lieutenant Governor.

(2) The members of the commission shall serve without compensation except that members shall be paid their actual and necessary expenses in connection with the performance of their duties as members of the commission including mileage, as authorized in Section 25-3-41 and each member who is not a state employee or a public official shall be paid a per diem as authorized in Section 25-3-69. Expenses, mileage and per diem allowance shall be paid out of the Mississippi Telecommunication Conference and Training Center Fund.

(3) The commission shall elect from its membership a chairman, who shall preside over meetings, and a vice chairman, who shall preside in the absence of the chairman. Four (4) members of the commission shall constitute a quorum for the transaction of any and all business of the commission.

(4) The commission shall appoint a director who shall be responsible for conducting the day-to-day business of the commission.

(5) From and after the date agreed upon by the Department of Finance and Administration and the Capital City Convention Center Commission:

(a) The Mississippi Telecommunication Conference and Training Center Commission shall be abolished;

(b) All records, personal property, funds and other assets and personnel of the commission shall be transferred to the Capital City Convention Center Commission, created by Chapter 1019, Local and Private Laws of 2004; however, the provisions of this paragraph (b) shall not apply to any monies deposited in the Mississippi Telecommunication Conference and Training Facility Reserve Fund pursuant to Section 31-31-11; and

(c) Any personal service, management or other contracts of like nature entered into by the commission shall be canceled.



§ 31-31-7 - General powers and duties of commission [For repeal date of this section, see Editor's note]

The commission shall have the following powers:

(a) To sue and be sued in its own name;

(b) To maintain offices at such places as it may designate;

(c) To establish, construct, enlarge, improve, maintain, equip, operate and regulate the facility and other property incidental thereto, including any additional property or facilities considered by the commission to promote the business, usage or economic viability of the facility;

(d) To grant to others the privilege to operate for profit concessions, leases and franchises, including but not limited to, the furnishing of food and banquet services, management services, and other services necessary to the operation of the facility and such concessions, leases and franchises shall be exclusive or limited;

(e) To determine fees, rates and charges for the use of its facilities;

(f) To apply for and accept gifts, or grants of money or gifts, grants or loans of other property or other financial assistance from any source;

(g) To borrow funds needed to carry out the purposes of this chapter; provided, however, that such debt may be secured only by the revenues generated by the facility, funds generated by the tax levied pursuant to Section 31-31-11 and the proceeds of any bonds issued pursuant to this chapter;

(h) To appoint, employ or engage such officers, employees, architects, engineers, attorneys, accountants, financial advisors, investment bankers and other advisors, consultants, and agents as may be necessary or appropriate;

(i) To make, assume and enter into all contracts, leases and arrangements necessary or incidental to the exercise for its powers, including contracts for management, operation or marketing of all or any part of its facilities;

(j) To adopt, amend and repeal rules and regulations for the use, maintenance and operation of its facilities and governing the conduct of persons and organizations using its facilities and to enforce such rules and regulations; and

(k) To do all things necessary or convenient to the purposes of this chapter.



§ 31-31-9 - Mississippi Telecommunications Conference and Training Center Fund [For repeal date of this section, see Editor's note]

All monies and revenues collected by the commission from fees, rates and charges for the use of its facilities shall be paid by the commission to the State Treasurer, to be deposited to the credit of a special fund to be known as the Mississippi Telecommunication Conference and Training Center Fund. Money in the fund at the end of a fiscal year shall not lapse into the General Fund and interest earned on any amounts deposited into the fund shall be credited to the special fund. Except as otherwise provided in Section 31-31-11, all expenses incident to the operation and upkeep of the facility shall be paid out of the fund.



§ 31-31-11 - Levy, assessment, and collection of occupancy tax in City of Jackson; disposition of proceeds of tax; Mississippi Telecommunication Conference and Training Facility Reserve Fund

(1) For the purpose of providing funds for the payment of a certain portion of the debt service on any bonds issued pursuant to this chapter and for the purpose of providing funds for the maintenance of the facility and renovations, improvements and additions to the facility, there is hereby levied, assessed and shall be collected from every person engaging in or doing business in the City of Jackson, Mississippi, as specified herein, a tax which may be cited as an "occupancy tax," which shall be in addition to all other taxes now imposed. Such tax shall be upon each hotel and motel located within the City of Jackson in the amount of Seventy-five Cents (75 cent(s) ) per day for each occupied room.

(2) Persons liable for the tax imposed herein shall add the amount of tax to the price of rooms, and in addition thereto shall collect, insofar as practicable, the amount of the tax due by him from the person receiving the services or goods at the time of payment therefor.

(3) Such tax shall be collected by and paid to the State Tax Commission on a form prescribed by the State Tax Commission, in the same manner that state sales taxes are collected and paid; and the full enforcement provisions and all other provisions of Chapter 65, Title 27, Mississippi Code of 1972, shall apply as necessary to the implementation and administration of this chapter.

(4) The proceeds of such tax shall be deposited by the State Tax Commission into the reserve fund created pursuant to subsection (5) of this section on or before the fifteenth day of the month following the month in which collected by the State Tax Commission.

(5) There is hereby created in the State Treasury a special fund to be called the "Mississippi Telecommunication Conference and Training Facility Reserve Fund." Money in the fund at the end of a fiscal year shall not lapse into the general fund and interest earned on any amount deposited into the fund shall be credited to the special fund. Money in the fund shall be used to pay a portion of the debt service of the bonds issued pursuant to this chapter as specified in subsection (6) of this section and to provide funds for the maintenance and operation of the facility, including, but not limited to, the director and all other personnel for operational purposes. Provided, however, that not more than Twenty-five Thousand Dollars ($ 25,000.00) shall be available from the special fund to defray the costs of operation of the facility from and after April 19, 2005 through June 30, 2005.

(6) The amount of the debt service that shall be paid annually from the reserve fund shall be the amount of the debt service on bonds attributable to forty percent (40%) of the cost of constructing the facility and the amount of the debt service on bonds attributable to all land acquisition costs. Amounts remaining in the fund in any fiscal year after the payments required by this subsection for debt service, may be used by the commission to provide funds for the maintenance of the facility and renovations, improvements and additions to the facility.

(7) Before the taxes authorized by this chapter shall be imposed, the municipal governing authorities of the City of Jackson shall adopt a resolution declaring its intention to levy the tax, setting forth the amount of such tax and establishing the date on which this tax initially shall be levied and collected. This date shall be not less than the first day of the second month from the date of adoption of the resolution.

The resolution shall be published in a local newspaper at least twice during the period from the adoption of the resolution to the effective date of the taxation prescribed in this section, with the last publication being made no later than ten (10) days prior to the effective date of such taxation.

(8) The tax imposed pursuant to this section shall remain in force and effect until the City of Jackson shall by resolution rescind the tax; provided, however, that the tax imposed pursuant to this section shall not be rescinded if any bonds issued pursuant to this chapter remain outstanding.



§ 31-31-13 - Set aside of portion of contracts and expenditures for socially and economically disadvantaged individuals [For repeal date of this section, see Editor's note]

(1) The commission, for the purpose of promoting fairness and equity in the awarding of state business and contracts under the provisions of this chapter, may set aside for socially and economically disadvantaged individuals not more than twenty percent (20%) of its contracts and anticipated expenditures for the planning and construction of the facility. The term "socially and economically disadvantaged individuals" shall have the meaning ascribed to such term under Section 8(d) of the Small Business Act (15 USCS, Section 637(d)) and relevant subcontracting regulations promulgated pursuant thereto; except that women shall be presumed to be socially and economically disadvantaged individuals for the purposes of this section. Neither the Department of Finance and Administration or any other agency or department of the state shall adopt or enforce any policy, practice or procedure that conflicts with or that would have the effect of superseding the provisions of this section.

(2) If the twenty percent (20%) set aside for socially and economically disadvantaged individuals as provided in subsection (7) of this section is not met, the commission shall state in its minutes the reasons why the set-aside percentage was not met. No liability shall accrue to the state, any agency of the state, the commission, any member of the board or any officer or employee of the state or the board as a result of the twenty percent (20%) set aside for socially and economically disadvantaged individuals not being achieved.



§ 31-31-15 - Authorization of issuance of general obligation bonds for construction, equipping and furnishing of telecommunication conference and training facility; advertisement and sale of bonds; limitation on indebtedness

(1) Upon receipt of (a) a resolution from the Mississippi Telecommunication Conference and Training Facility Commission stating that the commission is ready to proceed with the planning and construction of a telecommunication conference and training facility to be located in the City of Jackson, Mississippi, (b) a resolution from the City of Jackson stating that the tax authorized pursuant to Section 31-31-11 has been levied, and (c) a determination by the Department of Economic and Community Development that a business plan for the operation of the facility that has been submitted to such department by the Mississippi Telecommunication Conference and Training Center Commission is feasible, the Department of Finance and Administration, at one time or from time to time, may declare by resolution the necessity for issuance of general obligation bonds of the State of Mississippi to provide funds for construction, equipping and furnishing a telecommunication conference and training facility and for the purchase of land in the City of Jackson, Mississippi, on which to construct such facility.

(2) Upon the adoption of a resolution by the Department of Finance and Administration, declaring the necessity for the issuance of any part or all of the general obligation bonds authorized by this section, the department shall deliver a certified copy of its resolution or resolutions to the State Bond Commission. Upon receipt of such resolution, the State Bond Commission, in its discretion, may act as the issuing agent, prescribe the form of the bonds, advertise for and accept bids, issue and sell the bonds so authorized to be sold, and do any and all other things necessary and advisable in connection with the issuance and sale of such bonds.

(3) The amount of bonds issued under this chapter shall not exceed Seventeen Million Five Hundred Thousand Dollars ($ 17,500,000.00).



§ 31-31-17 - Form, denominations, maturities, terms, etc., of bonds; payment of principal of and interest on bonds

The principal of and interest on the bonds authorized under this chapter shall be payable in the manner provided in this section. Such bonds shall bear such date or dates, be in such denomination or denominations, bear interest at such rate or rates not exceeding the limits set forth in Section 75-17-101, be payable at such place or places within or without the State of Mississippi, shall mature absolutely at such time or times not to exceed twenty (20) years from date of issue, be redeemable before maturity at such time or times and upon such terms, with or without premium, shall bear such registration privileges, and shall be substantially in such form, all as determined by resolution of the State Bond Commission.



§ 31-31-19 - Execution of bonds and coupons

The bonds authorized under this chapter shall be signed by the Chairman of the State Bond Commission, or by his facsimile signature, and the official seal of the State Bond Commission shall be affixed thereto, attested by the Secretary of the State Bond Commission. The interest coupons, if any, to be attached to such bonds may be executed by the facsimile signatures of such officers. Whenever any such bonds shall have been signed by the officials designated to sign the bonds who were in office at the time of such signing but who may have ceased to be such officers before the sale and delivery of such bonds, or who may not have been in office on the date such bonds may bear, the signatures of such officers upon such bonds and coupons shall nevertheless be valid and sufficient for all purposes and have the same effect as if the person so officially signing such bonds had remained in office until their delivery to the purchaser, or had been in office on the date such bonds may bear. However, notwithstanding anything in this chapter to the contrary, such bonds may be issued as provided in the Registered Bond Act of the State of Mississippi.



§ 31-31-21 - Negotiability of bonds and interest coupons; compliance with Uniform Commercial Code

All bonds and interest coupons issued under the provisions of this chapter have all the qualities and incidents of negotiable instruments under the provisions of the Mississippi Uniform Commercial Code, and in exercising the powers granted by this chapter, the State Bond Commission shall not be required to and need not comply with the provisions of the Mississippi Uniform Commercial Code.



§ 31-31-23 - Issuance and sale of bonds by State Bond Commission

The State Bond Commission shall act as the issuing agent for the bonds authorized under this chapter, prescribe the form of the bonds, advertise for and accept bids, issue and sell the bonds so authorized to be sold, pay all fees and costs incurred in such issuance and sale, and do all other things necessary and advisable in connection with the issuance and sale of the bonds. The State Bond Commission may pay the costs that are incident to the sale, issuance and delivery of the bonds authorized under this chapter from the proceeds derived from the sale of the bonds. The State Bond Commission shall sell such bonds on sealed bids at public sale, and for such price as it may determine to be for the best interest of the State of Mississippi, but no such sale may be made at a price less than par plus accrued interest to the date of delivery of the bonds to the purchaser. All interest accruing on such bonds so issued shall be payable semiannually or annually; however, the first interest payment may be for any period of not more than one (1) year.

Notice of the sale of any such bond shall be published at least one time, not less than ten (10) days before the date of sale, and shall be so published in one or more newspapers published or having a general circulation in the City of Jackson, Mississippi, and in one or more other newspapers or financial journals with a national circulation, to be selected by the State Bond Commission.

The State Bond Commission, when issuing any bonds under the authority of this chapter, may provide that the bonds, at the option of the State of Mississippi, may be called in for payment and redemption at the call price named therein and accrued interest on such date or dates named therein.



§ 31-31-25 - Pledge of full faith and credit of state for payment of bonds

The bonds issued under the provisions of this chapter are general obligations of the State of Mississippi, and for the payment thereof the full faith and credit of the State of Mississippi is irrevocably pledged. If the funds appropriated by the Legislature are insufficient to pay the principal of and the interest on such bonds as they become due, then the deficiency shall be paid by the State Treasurer from any funds in the State Treasury not otherwise appropriated. All such bonds shall contain recitals on their faces substantially covering the provisions of this section.



§ 31-31-27 - Issuance of warrants for payment of bonds

The State Treasurer is authorized to certify to the State Fiscal Officer the necessity for warrants, and the State Fiscal Officer is authorized and directed to issue such warrants, in such amounts as may be necessary to pay when due the principal of, premium, if any, and interest on, or the accredited value of, all bonds issued under this chapter; and the State Treasurer shall forward the necessary amount to the designated place or places of payment of such bonds in ample time to discharge such bonds, or the interest on the bonds, on their due dates.



§ 31-31-29 - Telecommunication Conference Center Fund

Upon the issuance and sale of bonds under this chapter, the State Bond Commission shall deposit the proceeds of any such sale or sales in a special fund created in the State Treasury to be known as the "Telecommunication Conference Center Fund." The proceeds of such bonds shall be used solely for the purposes provided in this chapter, including the costs incident to the issuance and sale of such bonds. The costs incident to the issuance and sale of such bonds shall be disbursed by warrant upon requisition of the State Bond Commission, signed by the chairman of the commission. The remaining monies in the Telecommunication Conference Center Fund shall be expended by the Mississippi Telecommunication Conference and Training Facility Commission under the direction of the Department of Finance and Administration under such restrictions, if any, as may be contained in the resolution providing for the issuance of the bonds, and such funds shall be paid by the State Treasurer upon warrants issued by the State Fiscal Officer.



§ 31-31-31 - Necessity for additional proceedings for issuance of bonds; adoption and effective date of resolution providing for issuance of bonds

The bonds authorized under this chapter may be issued without any other proceedings or the happening of any other conditions or things other than those proceedings, conditions and things that are specified or required by this chapter. Any resolution providing for the issuance of bonds under this chapter shall become effective immediately upon its adoption by the State Bond Commission, and any such resolution may be adopted at any regular or special meeting of the State Bond Commission by a majority of its members.



§ 31-31-33 - Validation of bonds

The bonds authorized under the authority of this chapter may be validated in the Chancery Court of the First Judicial District of Hinds County, Mississippi, in the manner and with the force and effect provided by this chapter, for the validation of county, municipal, school district and other bonds. The notice to taxpayers required by such statutes shall be published in a newspaper published or having a general circulation in the City of Jackson, Mississippi.



§ 31-31-35 - Enforcement of rights by holders of bonds

Any holder of bonds issued under this chapter or of any of the interest coupons pertaining to the bonds may, either at law or in equity, by suit, action, mandamus or other proceeding, protect and enforce all rights granted under this chapter, or under such resolution, and may enforce and compel performance of all duties required by this chapter to be performed, in order to provide for the payment of bonds and interest on the bonds.



§ 31-31-37 - Investment in bonds by trustees, savings banks, trust companies, etc.; bonds as legal securities for deposit of public funds

All bonds issued under this chapter shall be legal investments for trustees and other fiduciaries, and for savings banks, trust companies and insurance companies organized under the laws of the State of Mississippi, and such bonds shall be legal securities that may be deposited with and shall be received by all public officers and bodies of this state and all municipalities and political subdivisions for the purpose of securing the deposit of public funds.



§ 31-31-39 - Exemption from taxation of bonds and income from bonds

Bonds issued under this chapter and income from the bonds shall be exempt from all taxation in the State of Mississippi.



§ 31-31-41 - Construction of chapter

This chapter shall be deemed to be full and complete authority for the exercise of the powers granted, but this chapter shall not be deemed to repeal or to be in derogation of any existing law of this state.









Title 33 - MILITARY AFFAIRS

Chapter 1 - DEFINITIONS AND GENERAL PROVISIONS RELATING TO THE MILITARY FORCES

§ 33-1-1 - Definition of terms

In this chapter, and in Chapters 3, 5, 7, 9 and 11 of this title, the words:

(a) Military forces of the state--Shall mean the organized militia, the state retired list, the state reserve list, and the Mississippi State Guard, and all other components of the militia of the state which may hereafter be organized.

(b) Organized militia--Shall mean the Mississippi National Guard, including the Army National Guard and the Air National Guard, and the Mississippi State Guard when organized, and shall be deemed to include any unit, component, element, headquarters, staff or cadre thereof, as well as any member or members.

(c) Mississippi National Guard--Shall mean that part of the organized militia of this state which is organized, equipped and federally recognized under the provisions of the laws of the United States and of the State of Mississippi relating to the National Guard.

(d) Army National Guard--Shall mean the members of federally recognized units and organizations of the Mississippi National Guard which are a reserve component of the United States Army.

(e) Air National Guard--Shall mean the members of federally recognized units and organizations of the Mississippi National Guard which are a reserve component of the United States Air Force.

(f) Military--Shall include Army, Air and Naval Forces.

(g) Military fund--Shall mean any and all monies appropriated by the Legislature for the support of the militia and such other revenues as may be received or collected by the military department.

(h) Federal recognition or federally recognized--Shall mean acknowledgment by the Secretary of the Air Force or the Secretary of the Army that an individual has been appointed to an authorized grade and position vacancy appropriate to his qualifications in the Air National Guard, or the Army National Guard, and that he meets the prescribed federal requirements for such grade and position; or that the particular unit or organization has been recognized by the Secretary of the Air Force or the Secretary of the Army as a component of the Air National Guard or Army National Guard of the United States.

(i) Unit or organization--Shall mean a single military organization having a mission, function, and a structure prescribed by competent authority.

(j) Active state duty--Shall mean active military duty in other than a training status in or with a force of the organized militia or with the Adjutant General's Department, upon the orders of the Governor.

(k) State training duty--Shall mean military duty in a training status authorized under Title 32 of the United States Code, Annotated, and regulations issued thereunder.

(l) Service of the United States or active service of the United States--Shall mean any active military duty in the Armed Forces of the United States except duty for training purposes.

(m) Officer--Shall include commissioned officers and warrant officers of the militia of this state unless otherwise specified.

(n) Enlisted man--Shall be understood to designate members of the militia of this state other than officers and warrant officers.

(o) Gender--Words importing the masculine gender only shall apply to female as well as male.



§ 33-1-3 - Support by counties and municipalities

The board of supervisors of any county or the governing authorities of any municipality, either or both, may aid one or more federally recognized units of the Mississippi National Guard, or one or more units of the Mississippi State Guard, by appropriating annually a sum of money to be paid to the commander of each such unit, who shall account for and expend same under and in accordance with such regulations as the Adjutant General shall make. The board of supervisors of any county, the governing authorities of any municipality or the trustees of any school district, or any one or more of them, are further empowered to make such appropriations as they see fit for constructing, reconstructing, repairing, rehabilitating and improving military installations and property for the use of the Mississippi National Guard and Mississippi State Guard.

In all cases where the board of supervisors of counties, the governing authorities of municipalities or the trustees of school districts have, prior to the passage of this chapter, executed leases or conveyances of land for purposes authorized by this title, such leases and conveyances are hereby ratified, confirmed and validated.



§ 33-1-5 - Exemption from jury duty

Any member of the Mississippi National Guard on active duty shall be exempt from jury duty upon presenting a current written statement from his superior officer that such jury service will be likely to interfere with his military duties.



§ 33-1-7 - Exemption from arrest

No person belonging to the military forces of this state shall be arrested by any civil authority under any civil or criminal process while going to, remaining at or returning from any place at which he may be required to attend military duty except for treason or felony. Service of any such prohibited process shall be void.



§ 33-1-9 - Compatibility of holding public office

Any citizen of this state may accept and hold a commission or warrant in the militia of this state or hold enlisted membership in the militia of this state or a commission in any reserve component of the Armed Forces of the United States without vacating any civil office, position or commission held by him, and the acceptance or holding of any such commission, warrant or membership and receiving pay therefrom shall not constitute such holding of an office of privilege and trust under the government of this state or of the United States as shall be incompatible with the holding of any civil office, legislative or judicial, or position or commission under the government of this state and receiving the emoluments therefor.



§ 33-1-11 - Authority over civilians interfering with militia

If any person shall interrupt, molest, or insult, by abusive words or behavior, or shall obstruct or interfere with any officer or enlisted man while on duty at any parade, drill or meeting of his military organization, or while engaged in the performance of any other proper military duty, he shall immediately be put under guard, and may be kept, at the discretion of the commissioned officer in charge, until the parade, drill meeting or duty is concluded; and the commissioned officer in charge may commit such person to any police officer or constable of any municipality or beat where such parade, drill, meeting, or duty is being performed, or the sheriff of the county, or his deputy, who shall hold such person for trial before a court having jurisdiction of the place, and any person so offending shall be guilty of a misdemeanor and on conviction thereof shall be punished by a fine not to exceed one hundred dollars ($ 100.00) or by imprisonment not to exceed thirty (30) days, or both such fine and imprisonment.



§ 33-1-13 - Discrimination against uniform

Any proprietor, manager or employee of a theater, hotel, restaurant, or any other public place, who shall make or cause to be made any discrimination against any person lawfully wearing the uniform of the Armed Forces of the United States of America or of the State of Mississippi, because of the uniform worn, shall be guilty of a misdemeanor and on conviction thereof shall be punished by a fine not to exceed five hundred dollars ($ 500.00).



§ 33-1-15 - Discrimination by private employers

Any person, firm or corporation who alone, or in conjunction with others, wilfully deprives a member of any reserve component of the Armed Forces of the United States, or any former member of the service of the United States discharged or released therefrom under conditions other than dishonorable, of his employment, prevents his being employed by himself or another, or discriminates in any of the conditions or emoluments of his employment because of his membership in such reserve component, or former membership in such service; or, by threat of injury to him, physical or otherwise, dissuades or attempts to dissuade any person from enlistment, or acceptance of a warrant or commission, in any reserve or active component of the Armed Forces of the United States shall be guilty of a misdemeanor and on conviction thereof, shall be punished by a fine not to exceed One Thousand Dollars ($ 1,000.00), or by imprisonment for not more than six (6) months, or both such fine and imprisonment.



§ 33-1-17 - Discrimination by associations

No association or corporation, constituted or organized for the purpose of promoting the success of the trade, employment or business of the members thereof, shall by any constitution, rule, bylaw, resolution, vote or regulation discriminate against any member of any reserve component of the Armed Forces of the United States, or any former member of the service of the United States discharged or released therefrom under conditions other than dishonorable, because of such membership, or such former membership, in respect to the eligibility of such member, or such former member, in such association or corporation, or in respect to his rights to retain said last mentioned membership. Any person who aids in enforcing any such provisions against a member of such reserve component, or such former member of the service, with intent to discriminate against him because of such membership, or such former membership, shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not more than One Thousand Dollars ($ 1,000.00) or by imprisonment for not more than six (6) months, or by both.



§ 33-1-19 - Re-employment rights

Any person who is a member of any reserve component of the Armed Forces of the United States, or former member of the service of the United States discharged or released therefrom under conditions other than dishonorable, who, in order to perform duties or receive training with the Armed Forces of the United States or of the State of Mississippi (including active state duty, state training duty or any other military duty authorized under Title 10 or Title 32 of the United States Code), leaves a position, other than a temporary position, in the employ of any employer, and who shall give evidence of the satisfactory completion of such duty or training, and who is still qualified to perform the duties of such position, shall be entitled to be restored to his previous or a similar position, in the same status, pay and seniority, and such period of absence for military duty or training shall be construed as an absence with leave but may be without pay.



§ 33-1-21 - Officers and employees granted leave

(a) All officers and employees of any department, agency, or institution of the State of Mississippi, or of any county, municipality, or other political subdivision, who shall be members of any of the reserve components of the Armed Forces of the United States, or former members of the service of the United States discharged or released therefrom under conditions other than dishonorable, shall be entitled to leave of absence from their respective duties, without loss of pay, time, annual leave, or efficiency rating, on all days during which they shall be ordered to duty to participate in training at encampments, field exercises, maneuvers, outdoor target practice, or for other exercises, for periods not to exceed fifteen (15) days, and all such officers and employees shall for such periods in excess of fifteen (15) days, be entitled to leave of absence from their respective duties without loss of time, annual leave, or efficiency rating until relieved from duty, and shall when relieved from such duty, be restored to the positions held by them when ordered to duty, or a position of like seniority, status and pay; provided that such person: (1) when discharged or released from the armed forces shall have received a certificate of satisfactory completion of service, (2) shall be still qualified to perform the duties of such position, (3) shall make application for re-employment within ninety (90) days after the passage of this chapter or within ninety (90) days after such person is relieved from such training and service or released from hospitalization for a period of not more than one (1) year for causes attributable to such services. Any person restored to a position under the above provisions shall not be discharged from such position without cause within (1) year after restoration. The fact that there has been a change of administration affecting any position with the State of Mississippi, or any county, city, town, political subdivision, or any state institution thereof shall in no manner affect or deny to such person his former position, and regardless of any limitation on the number of employees, such person shall be re-employed. The provisions of this section do not apply to any officer elected by the vote of the electors of the state, county, municipality, or political subdivisions, when the statutory or constitutional term of the office has expired upon the discharge of such person from military service, but this section does grant re-employment rights to all other officers and employees of the State of Mississippi, or of any county, municipality, or political subdivision when ordered to military duty.

(b) In the event the persons referred to in the foregoing subsection are not reinstated, as therein required, upon application by any such person to the county attorney of the county in which he was employed, or to the district attorney of the district in which he was employed, such attorney applied to shall act as the attorney for such person and shall institute such action as may be necessary to enforce compliance with the provisions of said subsection, and no fees or court costs shall be taxed against the person applying for benefits thereunder.

(c) Insofar as any of the provisions of this section are inconsistent with the provisions of any other law, the provisions of this section shall be considered controlling, and any other acts or parts of acts in conflict herewith are hereby repealed insofar as they are in conflict with this section.



§ 33-1-23 - Assignment of pay

No assignment of pay by any officer or enlisted man of the organized militia shall be valid, except as may be otherwise provided by the Governor.



§ 33-1-25 - Right of way for military forces

All units of the military forces of the state shall have the right of way over all other traffic except emergency vehicles and vehicles carrying the United States mail when travelling over any street or highway of this state. All members of the military forces of this state and the vehicles occupied by them shall be allowed to pass free through all toll gates and over all bridges and ferries when performing any military duties or going to or returning from any place set for the performance of such duties.



§ 33-1-27 - Wounded, disabled or injured members of the military forces of Mississippi

(a) Every member of the military forces of this state who shall be wounded, disabled or injured, or who shall contract any disease or illness, in line of duty when in the service of this state on active state duty shall be entitled to and shall receive, or be reimbursed for, hospitalization, rehospitalization, and medical and surgical care in a hospital and at his home appropriate for the treatment of such wounding, disability, injury, disease or illness, and necessary transportation incident thereto so long as such wounding, disability, injury, disease or illness exists, and shall receive the same pay and allowance whether in money or in kind, to which he was entitled at the time when the injury was incurred or the disease or illness contracted, during the period of his disability but not for more than a total of twelve (12) months after the end of his tour of duty. In the event of his death in such cases, his estate shall be entitled to any reimbursement and compensation to which the deceased would have been entitled, to his accrued pay and allowances, and reimbursement for actual funeral expenses not to exceed the sum of Five Hundred Dollars ($ 500.00). Such payments to the estate, as well as the cost of carrying out the other provisions of this section, shall be paid out of the military fund in the same manner provided for other expenditure of state funds. However, no compensation or reimbursement shall be paid in any case where the same is payable under the provisions of any federal law or regulation.

(b) The Adjutant General shall administer the provisions of this section and shall prescribe such rules and regulations not inconsistent with the law as may be necessary to carry out the provisions of this section and the decision as to whether any wounding, disability, injury, disease, illness or death is in line of duty or as a result thereof, shall be made by the Adjutant General after proper investigation and hearing pursuant to such regulations as he may prescribe. Further, the Adjutant General shall have power to make interagency agreements or contracts with any agency of the state government to carry out the provisions of this section.

(c) The provisions of this section shall be in no way construed to be a gratuity but shall be construed to be compensation for services for which each member of the military forces of this state shall be deemed to have bargained for and considered as a condition of his enlistment or appointment.



§ 33-1-29 - Organized militia may elect to come within provisions of Workers' Compensation Law

The organized militia of the State of Mississippi, also known as the Mississippi National Guard, may elect by proper action to come within the provision of the Mississippi Workmen's Compensation Law, and in such event shall notify the workmen's compensation commission of such action. After having made such an election, the said Mississippi National Guard may be a self-insurer without the requirement of paying the registration fee as required by Section 71-3-101 of the Workmen's Compensation Law and without the requirement of filing a self-insurer bond; and may make payment of compensation benefits from any appropriations or funds available to the Mississippi Military Department or any subdivision thereof, provided that such benefits shall be paid only for injuries sustained as a direct result of active military service for the State of Mississippi by direction of an executive order of the Governor of the State of Mississippi. For the purpose of determining the average weekly wages of the person entitled to benefits herein, said wages shall be computed on the basis of his earnings in civilian life or on the basis of his current military pay, whichever shall be greater.



§ 33-1-31 - Unlawful military-type organizations

It shall be unlawful for any body of men whatsoever, other than the regularly organized armed militia of this state, the Armed Forces of the United States, and the students of public or of regularly chartered educational institutions where military science is a prescribed part of the course of instruction and color guards or ceremonial firing squads of veterans organizations chartered by acts of congress, to associate themselves together as a military organization for drill or parade in public with firearms in this state, without special license from the Governor for each occasion. Application for such license must be approved by the mayor and board of aldermen or commissioners of the town or city where such organization may propose to parade. Any person or persons participating in such unlawful association shall be guilty of a misdemeanor and on conviction of same shall be punished by imprisonment in the county jail for a term not to exceed six months (6) or by a fine not to exceed Five Hundred Dollars ($ 500.00) or both fine and imprisonment, at the discretion of the court. The Governor may permit the passage through or the attendance in the state of the organized militia of other states for the purpose of attending joint maneuvers, rifle competitions, or for such other purposes as he may deem proper.



§ 33-1-33 - Civilian guards on military facilities and reservations; peace officer powers for designated personnel of military police units

(1) The civilian guards employed by the military department, whether paid by state appropriations, federal funds, or other authorized funds, or any combination thereof, and assigned to duties of safeguarding personal and real property belonging to the state or United States or government mixed properties or personal properties belonging to officers and men of the National Guard or of the employees of the military department are hereby given peace officer powers of a constable on the military facilities and reservations to which such civilian guards are assigned.

(2) During periods of annual training, the Adjutant General may designate personnel of military police units to have peace officer powers of a constable on the military facilities or reservations at Camp McCain, Grenada, Mississippi, Camp Shelby, Hattiesburg, Mississippi, and the Air National Guard Training Site, Gulfport, Mississippi, to supplement the civilian guards in subsection (1) above.

(3) The Adjutant General may designate civilian guard employee duties to be of such a nature as to require the employee to meet the requirements established by the Board on Law Enforcement Officer Standards and Training for law enforcement officers. For purposes of enforcement, these civilian guard employees shall have the powers of law enforcement officers on the military facilities and reservations to which assigned. No monies from the State General Fund shall be utilized for the training of these officers at the Mississippi Law Enforcement Officers' Training Academy unless specifically authorized by appropriation of the Legislature for that purpose.



§ 33-1-35 - Prior tenures, enlistments, rights and privileges preserved

Nothing contained in this chapter, and in chapters 3, 5, 7, 9 and 11 of this title, shall be construed to affect the appointment, enlistment, tenure in office, period of enlistment, rights, privileges, immunities, compensation, emoluments, or other rights of the Adjutant General, commissioned officers, warrant officers, or enlisted men of the Army and Air National Guard of this state.



§ 33-1-37 - Prior offenses not abolished

All offenses committed and all penalties, forfeitures, fines or liabilities incurred prior to June 1, 1966 under any law embraced in or modified, changed, or repealed by the act enacting this chapter and Chapters 3, 5, 7, 9 and 11 of this title may be prosecuted, punished and enforced, and action thereon may be completed, in the same manner and with the same effect as may have been properly done under such prior law.



§ 33-1-39 - Extension of professional license issued active duty military personnel; qualification for extension; fees.

A professional license issued pursuant to any provision of Title 73 to any member of the Mississippi National Guard or the United States Armed Forces Reserves shall not expire while the member is serving on federal active duty and shall be extended for a period not to exceed ninety (90) days after his return from federal active duty. If the license is renewed during the ninety-day period after his return from federal active duty, the member shall only be responsible for normal fees and activities relating to renewal of the license and shall not be charged any additional costs such as, but not limited to, late fees or delinquency fees. The member shall present to the authority issuing the professional license a copy of his official military orders or a written verification from the member's commanding officer before the end of the ninety-day period in order to qualify for the extension.






Chapter 3 - COMMANDER IN CHIEF, MILITARY DEPARTMENT, AND GOVERNOR'S STAFF

§ 33-3-1 - Commander in Chief

The Governor shall be Commander in Chief of the militia and each of the classes thereof, except when it is called into the service of the United States, and shall have power to call forth the militia to execute the laws, repel invasion, and to suppress riots and insurrections, and to perform such other functions as may be authorized by law.



§ 33-3-3 - Military department

There shall be in the executive branch of the state government a military department. The Adjutant General shall be the executive head of the department and, as such, subordinate only to the Governor in matters pertaining thereto. There shall be in such department at least one (1) Assistant Adjutant General for Army, at least one (1) Assistant Adjutant General for Air, such other Assistant Adjutants General as may be authorized by rules and regulations of the National Guard Bureau of the United States of America, and such other officers, enlisted men and civilian employees as the Adjutant General shall, from time to time, determine.



§ 33-3-5 - Division of military staff

The military staff of the Governor shall be divided into two kinds: the personal staff of the Governor and the military staff of the military department. The Governor may detail from the active list not more than ten National Guard officers, who, in addition to their regular duties, shall perform the duties of aides de camp on the personal staff of the Governor. In addition thereto the Governor may appoint such aides from the citizenship of this state as he shall choose, such appointees from the citizenship of the state to bear the honorary title of colonel and to have the right to wear such uniform as may be prescribed by the Governor, but who shall not by virtue of such appointment be deemed a part of the Mississippi National Guard and who shall not by virtue of such appointment participate directly or indirectly in the appropriations made by this state or by the United States for the support of the military department. The appointment of all aides shall terminate upon the expiration of the term of office of the Governor upon whose staff they may be serving.



§ 33-3-7 - Adjutant General

(1) The Governor shall nominate and, by and with the consent of the Senate, appoint and commission an Adjutant General, which appointment shall carry with it the rank of major general; provided, however, that if the person nominated is a retired officer who has attained a rank higher than that of major general he may, at the discretion of the Governor, retain such rank but his compensation shall not be increased above that amount hereinafter provided. The four-year term of the Adjutant General shall expire with the expiration of the appointing Governor's term of office. The Adjutant General shall be chief of staff to the Governor, subordinate only to the Governor in matters affecting the military department and militia of this state.

(2) To be eligible for such appointment, the Adjutant General shall have attained at least the rank of colonel, shall be eligible to receive federal recognition upon his appointment, and shall have served at least seven (7) years in the Armed Forces of the United States, either in active federal service or as a member of a reserve component, with at least three (3) years of such service in the Mississippi National Guard. At least five (5) years of such service shall have been as a commissioned officer.



§ 33-3-9 - Assistant adjutants general

The Governor, on recommendation of the Adjutant General, shall appoint at least one (1) Assistant Adjutant General for Army and at least one (1) Assistant Adjutant General for air and such other assistant adjutants general as may be authorized by rules and regulations of the National Guard Bureau of the United States of America. Each shall have the rank of Brigadier General, or higher, if authorized by the National Guard Bureau of the United States of America. Each shall remain in office during the pleasure of the Governor, and shall be entitled to all the rights, privileges and immunities granted officers of like rank in the Mississippi National Guard. Each shall, before entering upon the duties of their office, take and subscribe to the oath of office prescribed for officers of the Mississippi National Guard, which oaths shall be deposited in the office of the Adjutant General. Each shall aid the Adjutant General by the performance of such duties as may be assigned him. In the case of death, absence or inability of the Adjutant General to act, the senior full-time Assistant Adjutant General shall perform the duties of the Adjutant General until the Adjutant General shall resume his duties or until a successor shall be appointed. To be qualified for appointment as Assistant Adjutant General, a person must at the time of his appointment possess the same qualifications required of the Adjutant General.



§ 33-3-11 - General powers and duties of Adjutant General

The Adjutant General shall:

(a) Appoint all of the employees of his department and he may remove any of them at his discretion;

(b) Keep rosters of all active, reserve and retired members of the militia of this state, and keep in his office all records and papers required to be kept and filed therein;

(c) Submit to the Governor in each year preceding a regular session of the Legislature a printed detailed report of the transactions of his office, the expenses thereof, and such operations and conditions of the National Guard of this state as may be required by the Governor;

(d) Cause the military law, the regulations of the National Guard of this state and such other military publications as may be necessary for the military service to be distributed at the expense of the state to commands so that all personnel of the National Guard of this state will have access to same;

(e) Keep records on and preserve all military property belonging to the state;

(f) Keep just and true accounts of all monies received and disbursed by him;

(g) Attest all commissions and warrants issued to military officers of this state;

(h) Have a seal;

(i) Make such regulations pertaining to the preparations of reports and returns and to the care and preservation of property in possession of the state for military purposes, whether belonging to the state or the United States, as in his opinion the conditions demand;

(j) Attend the care, preservation, safekeeping, transportation and repairing of the arms, ordnance, accouterments, equipment and all other military property belonging to the state or issued to the state by the government of the United States for military purposes, and keep accurate accounts thereof;

(k) Issue such military property as the necessity of the services require and make purchases for that purpose. No military property shall be issued or loaned, except upon an emergency, to persons or organizations other than those belonging to the National Guard of Mississippi except to such portions of the unorganized militia as may be called out by the Governor;

(l) Keep the reports and returns of troops and all other writings and documents required to be preserved by the state military headquarters;

(m) Keep necessary records attesting to the service of individuals of Mississippi forces for the Spanish American War and all subsequent wars and insurrections. The Adjutant General is authorized to make a determination as to when old records have only historical value, and therefore, transfer them to the State Department of Archives and History for reference and preservation;

(n) Those records and relics not required for efficient operation of the military department may be turned over to the Department of Archives and History for preservation;

(o) The Adjutant General with the approval of the Governor shall provide for and be responsible for the organization, training, tactical employment, and discipline of the Mississippi National Guard, Mississippi State Guard, and the unorganized militia when called to active state duty.



§ 33-3-13 - Seal; form and effect thereof

The device upon the seal of the Adjutant General shall consist of the coat of arms of the State of Mississippi, and the words "Office of Adjutant General, State of Mississippi," around the margin.

The seal used in the office of the Adjutant General shall be the seal of his office and shall be delivered by him to his successor. Where deemed appropriate orders issued from his office shall be authenticated with such seal and copies, orders, records and papers in his office, duly certified and authenticated under such seal, shall be evidence in all cases in like manner as if the originals were produced.



§ 33-3-15 - Rules and regulations

The intent of this code is to conform to all acts and regulations of the United States affecting the same subjects, and all provisions of this code shall be construed to effect this purpose. All acts of the Congress of the United States relating to the control, administration and government of the National Guard, and all rules and regulations adopted by the United States for the government of the National Guard, so far as the same are not inconsistent with the laws of this state and with the rights reserved to this state and guaranteed under the constitution of this state, shall constitute rules and regulations for the government of the militia of this state.

The Adjutant General, with the approval of the Governor, shall have the power, and it shall be his duty from time to time to issue such orders and to prescribe such rules and regulations relating to the organization of the militia or to the National Guard or to the Mississippi State Guard as may be necessary for the proper training and discipline thereof; provided that such orders, rules and regulations are not in conflict with the laws of this state. The Adjutant General, with the approval of the Governor, is expressly authorized to issue such orders, rules and regulations as may be necessary in order that the organization, training and discipline of the components of the militia of this state will at all times conform to the applicable requirements of the United States government relating thereto. Orders, rules and regulations issued hereunder shall have full force and effect as part of the military code of this state. Rules and regulations in force at the time of the passage of this code shall remain in force until new rules and regulations are approved and promulgated.



§ 33-3-17 - Awards, medals and decorations

(1) The Governor is hereby authorized and empowered to decorate members and former members of the Mississippi National Guard and members and former members of the National Guard of the several states and members and former members of the Armed Forces of the United States, who he may deem worthy of such decoration, with such awards, medals or decorations as he may prescribe by rules and regulations promulgated by him, and the Governor is hereby authorized to promulgate suitable and reasonable rules and regulations for such purposes.

(2) The Governor shall award posthumously the Mississippi Medal of Valor to those members of the Mississippi National Guard who gave their lives while in active service of the United States as defined in Section 33-1-1(l).

(3) The Governor may award retroactively the Mississippi Medal of Valor to a member or former member of the Armed Forces of the United States if such member has been awarded the Medal of Honor or the Purple Heart.

(4) The design of the Mississippi Medal of Valor is as follows: A gold medal with the Great Seal of the State of Mississippi superimposed on a cross combined with crossed sabers with the words "MEDAL OF VALOR" inscribed around the seal. The medal is suspended from a ribbon of navy blue background, with two (2) wide, vertical white bands. The recipient's name and rank are engraved in the reverse side of the medal. The ribbon carries the same colors as described for the medal.






Chapter 4 - MISSISSIPPI MILITARY FAMILY RELIEF FUND

§ 33-4-1 - Mississippi Military Family Relief Fund created; money in fund under direction of Military Department; use of funds; eligibility requirements

A special fund to be designated the "Mississippi Military Family Relief Fund" is created in the State Treasury. The fund shall be maintained by the State Treasurer as a separate and special fund, separate and apart from the General Fund of the state. The fund shall consist of any money designated for deposit therein from any source, including, but not limited to, money designated for deposit therein by Section 27-7-94, and private contributions. Unexpended amounts remaining in the fund at the end of a fiscal year shall not lapse into the State General Fund and any interest earned or investment earnings on amounts in the fund shall be deposited into the fund. Money in the fund shall be under the direction of the Military Department. Such funds shall be paid by the State Treasurer upon warrants issued by the Department of Finance and Administration, based upon recommendations made by the Adjutant General. Money in the fund shall be utilized to make grants to families that experience a financial hardship as a result of a family member who is a Mississippi resident and a member of the Mississippi National Guard or the Reserves of the Armed Forces of the United States being mobilized and deployed under Title 10 USC active duty service or being a resident in a Presidential Declared Disaster area. The Adjutant General shall establish eligibility requirements for receipt of the grants and the amount of the grants by rule no later than December 31, 2005.






Chapter 5 - THE MILITIA AND MISSISSIPPI STATE GUARD

THE MILITIA

§ 33-5-1 - Composition of the Militia

The militia of the State of Mississippi shall consist of all able-bodied citizens of the state between the ages of seventeen (17) and sixty-two (62) years, who are not exempt by law of this state or of the United States, together with all other able-bodied persons who shall voluntarily enlist or accept commission, appointment or assignment to duty therein, subject to such classifications as may be hereinafter prescribed. The militia shall be divided into three (3) classes: The National Guard, the Mississippi State Guard, and the unorganized militia. The unorganized militia shall consist of all persons liable to service in the militia, but not members of the National Guard or the Mississippi State Guard.

A seventeen-year-old person shall not be allowed to enlist or be assigned to duty without the written consent of both parents, if living, or one (1) parent if one (1) is deceased, or if both parents are deceased, the guardian of such person.



§ 33-5-3 - Enrollment of militia

Whenever the Governor deems it necessary, he may order an enrollment to be made by officers designated by him of all persons liable to service in the militia of this state. Such enrollment shall include such information as the Governor may require. Three (3) copies thereof shall be made: One (1) copy shall be filed in the office of the circuit clerk of the county in which the enrollment is made, and two (2) copies in the office of the Adjutant General. Enrollment shall be made upon such notice and in such manner as the Governor may direct. Every person required by such notice to enroll who wilfully fails or refuses to do so shall be deemed guilty of a misdemeanor, and upon conviction thereof, shall be punished by a fine not to exceed Twenty-five Dollars ($ 25.00) or by confinement in jail not to exceed twenty-five days (25), or both.



§ 33-5-5 - Exemption from service in the militia

The following persons shall be exempt from military service in the militia of this state:

(a) Persons exempt from military service by the laws of the United States;

(b) All regularly or duly ordained ministers of religion and rabbis, installed according to the rules of their sect, and all students preparing for any such ministry in recognized theological or divinity schools;

(c) All state officers; executive, legislative and judicial;

(d) All county, municipal, and district officers;

(e) All persons actually employed as teachers in any established school, college or university;

(f) Such classes of persons, grouped by age and profession or vocation, as the Governor may deem necessary for the maintenance of the civilian population of the state and whose exemption will be compatible with the military needs of the country. The Governor shall make or remove such exemption as he may see fit by general public proclamation.

The above persons exempt from military duty in the militia will not be exempt from enrollment, but at the time of enrollment shall file verified claims for exemption from military service in such form and manner as the Governor may direct.



§ 33-5-7 - Appointment of boards to determine exemptions

The Governor shall appoint boards vested with the authority and power of passing upon and determining the claims of exemption filed under Section 33-5-5. An appeal to the Governor may be taken from the decision of the boards of the state by any person interested in the matter, within the time prescribed by regulation promulgated by the Governor.



§ 33-5-9 - Unorganized militia; when subject to duty

The unorganized militia, or any part thereof, shall not be subject to any active military duty, except when called into the service of the United States or when called into the service of this state by the Governor in case of war, rebellion, insurrections, invasion, tumult, riot, breach of the peace, public calamity or catastrophe or other state or national emergency or imminent danger thereof. When the militia of this state, or any part thereof, is called forth under the constitution and laws of the United States, the Governor shall first order out for service the National Guard, and then the Mississippi State Guard, or such parts thereof as may be necessary, and if the number available be insufficient, he shall then order out such part of the unorganized militia as he may deem that the necessity requires.



§ 33-5-11 - Manner of ordering out unorganized militia

The Governor, when ordering out the unorganized militia, shall designate the number and classes to be called. He may order them out either by calling for volunteers or by draft. He may attach them to the several organizations of the National Guard or the Mississippi State Guard, as may be best for the service, provided that no additional organization or unit shall be created from the unorganized militia until the units of the National Guard are brought to their full authorized strength. During the absence of organizations of the National Guard in the service of the United States, their state designations shall not be given to new organizations.



§ 33-5-13 - Draft of unorganized militia

If the unorganized militia is ordered out by draft, the Governor may appoint the number by draft according to the population of the several counties of the state, or otherwise, and shall notify the sheriff of each county, from which any draft is so required, of the number of persons his county is to furnish. Upon the requisition of the Governor being received by the sheriff, the sheriff shall immediately notify the clerk of the circuit court of the county, or in the absence of the said clerk or his inability to act, then his legally authorized deputy or deputies, who shall repair to the office of said clerk and in public copy from the most recent enrollment those persons liable for service under such draft of the unorganized militia, by name or number, the persons shown thereon. Such names or their corresponding numbers shall be placed on slips of paper of the same size and appearance, as nearly as practicable, which slips shall be placed in a box suitable for the purpose and the number required to fill such draft drawn therefrom by the clerk or his legally authorized deputy. The sheriff shall serve upon the persons so drafted a written order from the Governor specifying at what time and at what place they shall appear and report to the officer specified by the Governor. The sheriff shall make return to the clerk of all persons drawn who could not be found, and the clerk shall then draw as many additional names as may be required to complete the draft or to replace those, who, having been drawn, have been rejected by the military authorities for disability, and continue in like manner until the draft is completed and accepted by the military authorities. The Governor may prescribe rules and regulations for conducting the draft and may designate additional officers to assist the respective clerks and sheriffs conducting the same.



§ 33-5-15 - Fees

As compensation for services rendered under this chapter, circuit clerks shall receive Two Cents (2 cent(s) ) for each name placed in the box and sheriffs shall receive Fifty Cents (50 cent(s) ) for each person notified. Such fees shall be paid by warrant of the state auditor on requisitions approved by the Adjutant General.



§ 33-5-17 - Punishment for failure to appear

Every member of the militia ordered out for duty, or who shall volunteer or be drafted, who does not appear at the time or place ordered, or who shall knowingly or wilfully evade the process of the sheriff or other authorized officer to avoid military duty shall be guilty of a misdemeanor and on conviction thereof shall be punished by a fine not exceeding Five Hundred Dollars ($ 500.00) or by imprisonment not exceeding six (6) months, or both.






MISSISSIPPI STATE GUARD

§ 33-5-51 - Organization of the State Guard

The Governor is hereby authorized to organize, equip, train and maintain, in such strength and in such organized branches of the service as he may deem advisable, a military force similar to the National Guard and organized for the same purposes, to be known as the Mississippi State Guard, to be utilized in aid to or in lieu of the Mississippi National Guard upon its mobilization. The Governor may accept volunteers for the Mississippi State Guard in accordance with regulations promulgated by him and may use the provisions of Sections 33-5-1 through 33-5-17, Mississippi Code of 1972, for the purpose of providing personnel for such Mississippi State Guard. No person under the age of sixteen (16) years shall be eligible for service in the Mississippi State Guard. No person shall by reason of membership therein be exempt from military service under any federal law. The Mississippi State Guard shall be governed by the same laws and regulations so far as applicable, and shall be entitled to the same privileges, immunities and allowances, as may be now or hereafter provided for the Mississippi National Guard. When requested by the Adjutant General, the Legislature may appropriate funds for the support and operation of the Mississippi State Guard. If authorized by the federal laws such state guard shall be organized, maintained and trained under the provisions of any laws of the United States now or hereafter enacted for the organization, training and maintenance of state forces other than those of the National Guard.



§ 33-5-53 - Equipping State Guard

For the use of such State Guard, the Governor is hereby authorized to requisition from the department of defense of the United States such arms and equipment as may be in the possession of and can be spared by the department of defense. The Governor may make available to the Mississippi State Guard the facilities of state armories, their equipment, and such other public facilities and property as may be available and reasonably necessary for the maintenance of such Mississippi State Guard.









Chapter 7 - NATIONAL GUARD

Article 1 - ORGANIZATION, TRAINING AND DISCIPLINE

§ 33-7-1 - Composition and organization of the Mississippi National Guard

(a) The Mississippi National Guard shall consist of the organized militia within the ages prescribed by federal law and regulations, organized, armed and equipped as hereinafter provided, and of commissioned officers and warrant officers within the ages and having the qualifications prescribed by federal law and regulations. The number of officers and enlisted men of the National Guard and the grades and designations thereof shall be as now or hereafter prescribed by federal law and regulations relating to the National Guard, and all commissions and promotions shall be in accordance with the aforesaid regulations.

(b) The Mississippi National Guard shall be divided into such organizations and units as may now or hereafter be prescribed for this state by federal law or regulations, consisting of that portion of the National Guard of the United States apportioned and assigned to this state in accordance with tables of organizations prescribed by the department of defense and approved by the Governor of Mississippi.

(c) The Governor shall have power to increase the National Guard by voluntary enlistment or by draft, and to organize the same, with proper officers, as the necessities of the service may require, in the manner provided for in Sections 33-5-1 through 33-5-17 of Chapter 5 of this title, in periods of national or state emergency as therein provided for.



§ 33-7-3 - Training and discipline

Every unit of the Mississippi National Guard and the individual members thereof shall, unless excused by proper authority, participate in such field training, armory drills, training assemblies, inspections, musters, ceremonies, parades and other military training or military duty as may be prescribed by the laws and regulations of the United States relating to the National Guard or prescribed by the laws of this state or by the order of the Governor. The discipline of the National Guard shall conform to the system of discipline which is now or may hereafter be prescribed by the United States government for the National Guard, or where applicable for the active Armed Forces of the United States, and the training shall be conducted so as to conform to the applicable regulations of the United States governing training of the National Guard. Any officer, warrant officer or enlisted man who shall fail to report for or participate in or perform any such training, drill, assembly, inspection, muster, ceremony, parade or other military duty, after having first been ordered by his superior officer so to do and not having been excused therefrom by proper authority, shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine not to exceed Five Hundred Dollars ($ 500.00) or by imprisonment not to exceed thirty (30) days, or by both fine and imprisonment. For purposes of this section, a person shall be deemed to have been ordered to report for, participate in and perform military training or military duty if the same has been scheduled and notice thereof given to members of the unit in the manner prescribed by applicable regulations and customs of the service. Any member of the National Guard shall have an opportunity to explain any mitigating circumstances which may have caused an unauthorized absence under this section.



§ 33-7-5 - Efficiency of troops; officers responsible for

The commander in chief of the organized militia of this state may cause those officers under his command to perform any military duty, and they shall be responsible to the Governor for the general efficiency of the organized militia and for the inspection, training, instruction, military proficiency, and care of the troops. The commanding officers of organizations shall be responsible to their immediate commanders for the condition of the equipment, drill, instruction, and efficiency of their respective commands. All commissioned officers, and warrant officers, and enlisted men shall be responsible to their immediate commanding officers for prompt and unhesitating obedience, proper drill, and the preservation and proper use of the property of the United States, state, organization and other public property in their possession.



§ 33-7-7 - Governor may order troops beyond borders of state for instruction

The commander in chief is authorized to order out the Mississippi National Guard, or any part thereof, for training or service beyond the borders of the state, with any part of the Armed Forces of the United States, whenever participation in such training or serving is authorized by the secretary of defense, or to repel invasion. Whenever the Mississippi National Guard, or any part thereof, not being in the service of the United States, goes beyond the limits of the state, they shall still remain under the military laws and regulations of the state, and any military court of the state shall have jurisdiction over any offense against the military laws of the state committed by any member of the Mississippi National Guard while performing any such military duty beyond the limits of the state, whether such court be organized and sit in the state or not.



§ 33-7-9 - Field training under command of officers of other states

For the purpose of coordinating and making more effective the field and similar classes of instruction and training in organizations of the National Guard jointly maintained by Mississippi and any other state or states during periods of field or similar training, as provided under the National Defense Act, the units and personnel of the Mississippi National Guard may, if authorized by the federal government, be placed under the supervision and command of higher organization commanders, who are now or may hereafter be appointed from other states, and whose appointments have the approval of this state, and the states concerned, and such officer is federally recognized. This requirement shall not be carried out unless and until the state or states jointly interested in a National Guard organization with Mississippi shall have enacted a similar law. The objects of this section may be carried out with the consent of the Governor, without regard to similar laws enacted by other states, with the advice and approval of the ranking officer of the Mississippi National Guard present at the place of training and instruction and in command of the Mississippi troops concerned. For the purpose of fixing the time limits of the periods mentioned in this section, the periods of training shall begin when units have cleared their armories or bases and are en route to training assembly areas and shall end when units have returned to their armories or bases from field training period. Mississippi troops shall not be required to yield authority and supervision of matters concerning transportation in or out of the camp or other military area, finance, and supply which concern Mississippi only in her relations with the federal government and for which the state is directly responsible to the federal government. The commanding officer appointed from another state, and such other officers of his command as he may designate, who are members of organizations in which Mississippi has joint interest in other states, and who are appointed and recognized in accordance with laws, rules and regulations prescribed by the federal government may, with the approval of the Governor, make tours of inspection and policy visits with the units of their organizations of the National Guard of Mississippi at their home stations or at other places, at such times as are mutually agreeable, it being understood that the state is not responsible or liable for any expenses incident to such visits.



§ 33-7-11 - Oaths

Those who are appointed, commissioned, warranted, or enlisted or drafted in the active militia or state military forces shall take and subscribe an oath as prescribed in appropriate laws and regulations governing the Armed Forces of the United States and the military forces of the State of Mississippi.



§ 33-7-13 - The uniform

The uniform of the Mississippi National Guard shall be the same as that prescribed for the Armed Forces of the United States, except that the commander in chief may authorize the use of other distinctive insignia.



§ 33-7-15 - Unauthorized wearing of uniform and insignia

It shall be unlawful for any person not a member of the Mississippi National Guard or the organized militia to wear any distinctive part of the uniform or insignia of the Mississippi National Guard or the organized militia. Any person who offends against this section shall, on conviction, be punished by a fine of not less than Ten Dollars ($ 10.00), and not more than One Hundred Dollars ($ 100.00), or by imprisonment in the county jail not to exceed three (3) months, or by both fine and imprisonment. However, the prohibition of this section shall not apply to members of the armed forces on extended active duty or to members of the various reserve components of the armed forces.



§ 33-7-17 - Arms and equipment

All officers and men of the Mississippi National Guard shall be furnished with such arms and equipment as are prescribed by the federal government for the proper performance of their military duty. These supplies and such equipage as may be necessary for the proper equipment of all organizations will be issued, under such regulations as the commander in chief may prescribe, upon approved requisitions.

Every officer and enlisted man shall be responsible for the care, safekeeping, and return of any uniform, arms or any other military property delivered to him for his use. He shall use the same for military purposes only, and upon receiving a discharge or otherwise leaving the military service, or upon the demand of his commanding officer, or other military authority, shall forthwith deliver such uniform, arm, or other military property to an officer competent to receive same, the property so turned in to be in good order, reasonable use and ordinary wear thereof excepted. Any person violating the provisions of this section will be guilty of a misdemeanor, and upon conviction before any court of competent jurisdiction, shall be punished by a fine not exceeding Two Hundred Dollars ($ 200.00) or by imprisonment in the county jail not to exceed six (6) months, or both such fine and imprisonment, or he may be punished as a court-martial may direct.



§ 33-7-19 - Penalty for loss, destruction or retention of military property

Every person who shall wantonly, carelessly, intentionally or through neglect, lose, injure or destroy, or permit the loss, injury or destruction of any uniform, part of uniform, arm, equipment or other article of military property issued by the United States or State of Mississippi for military purposes, or the property of any organization of the Mississippi National Guard, and refuse or fail to make good such loss, or who shall sell or dispose of, remove or secrete the same with the intent to sell or dispose thereof, shall be deemed guilty of a misdemeanor, and upon conviction thereof before a court of competent jurisdiction, shall be punished by a fine of not exceeding Two Hundred Dollars ($ 200.00), or by imprisonment not exceeding six (6) months, or by both such fine and imprisonment, at the discretion of the court.

Whosoever wrongfully purchases, retains, or who has in his possession any arm, accouterment, article of uniform, tool, implement, or any other military property, the property of the United States, the State of Mississippi or of any organization of the Mississippi National Guard, shall be guilty of a misdemeanor, and upon conviction thereof before a court of competent jurisdiction shall be fined not exceeding Two Hundred Dollars ($ 200.00), or imprisoned not exceeding six months (6), or both, at the discretion of the court.



§ 33-7-21 - Federal pay for National Guard

Whenever the Mississippi National Guard, or any part thereof, attends field training, armory drills, training assemblies, or other military training or military duty for which federal funds are available, they shall receive such pay and allowances as may be allowed them by the federal government to be paid out of federal funds appropriated for the use of the Mississippi National Guard.



§ 33-7-23 - Compensation for inspections and other duties

The Adjutant General may order any officer or enlisted man of the Mississippi National Guard to make inspections, or perform any other military activity connected with the administration of the Mississippi National Guard. When any such officer or enlisted man shall be called upon to perform such inspection or military activity he shall receive such pay as is provided for active state duty and mileage and other allowances as provided in Section 25-3-41 of the Mississippi Code of 1972.



§ 33-7-25 - Commanding officer may fix limits to military jurisdiction

Any commanding officer, when on duty, may fix the necessary limits or bounds to his unit's parade, armory building, camp, base, post or area. No person shall enter such limits without leave, and said commanding officer at any parade, camp, base, post, or area may refuse to any person entrance to any such military installation, area, or building in which troops may be quartered, or military equipment stored, whenever, in his judgment, the exigencies of the service make it expedient to do so. Whoever intrudes within the limits of any such parade, camp, base, area, armory or building in which troops are quartered, after being forbidden entrance therein, may be ejected forcibly if necessary, or may be confined under guard as provided for in Section 33-1-11. Whoever resists a sentry or any authorized member of the Mississippi National Guard endeavoring to exclude them from such limits or building, or who resists arrest by the military authorities within such limits or building shall be guilty of a misdemeanor and on conviction thereof shall be punished by a fine not less than Ten Dollars ($ 10.00) and not more than One Hundred Dollars ($ 100.00), or by imprisonment not to exceed sixty (60) days, or by both fine and imprisonment.



§ 33-7-27 - Continuance in National Guard after federal service

Upon the termination of any emergency for which the Mississippi National Guard has been drafted into the military service of the United States, all enlisted men so drafted, upon being discharged from the Armed Forces of the United States shall continue to serve in the Mississippi National Guard until the dates upon which their enlistments prior to their draft, would have expired, if uninterrupted. The commissioned and warranted officers so drafted shall resume their commissions and warrants in the Mississippi National Guard in the respective grades held by them when drafted, or in any higher grade which they may have attained while in such service, if appointed thereto by the Governor to fill existing vacancies.



§ 33-7-29 - Colors and flag to be furnished

Each unit of the Mississippi National Guard which has a comparable unit in the Armed Forces of the United States to which is furnished the national colors and a unit flag shall be furnished by the Adjutant General with the national colors and the unit flag.






Article 3 - COMMISSIONED OFFICERS

§ 33-7-101 - Commissioned officers--how appointed

The Governor as Commander in Chief shall appoint and commission, or warrant, all officers of the Mississippi National Guard other than noncommissioned officers.



§ 33-7-103 - Terms of office

All officers of the Mississippi National Guard, except the Adjutant General, shall hold office until retired for age or disability, be honorably discharged at their own request, or be dismissed pursuant to a sentence of a general court-martial. The Governor may, however, at his discretion, refuse to accept the resignation of an officer. If an organization of the Mississippi National Guard be disbanded or mustered out of the service, such officers of said organization shall be put on the reserve list, subject to the further needs of the National Guard. If any officer of the Mississippi National Guard leaves the jurisdiction of the state and leaves his company or organization station for such a length of time that he ceases to exercise the functions of his commission or warrant so as to cease to be an officer in fact, his action will be deemed to have the effect of a resignation, and his commission may be terminated by the Governor. However, the Governor shall have the power to grant an officer a leave of absence for any reasonable length of time without prejudice to his commission or warrant.



§ 33-7-105 - Oath of officer

Every officer commissioned or warranted in the Mississippi National Guard shall, before entering upon his duties, take and subscribe to the following oath, which oath, signed by him and witnessed by an officer of the Mississippi National Guard, will be filed in the office of the Adjutant General, and all officers of the Mississippi National Guard are hereby empowered to administer this oath:

"I, , do solemnly swear that I will support and defend the Constitution

of the United States and the Constitution of the State of Mississippi against

all enemies, foreign and domestic; that I will bear true faith and allegiance

to the same; that I will obey the orders of the President of the United States

and of the Governor of the State of Mississippi; that I make this obligation

freely, without any mental reservation or purpose of evasion; that I will well

and faithfully discharge the duties of the office of in the National

Guard of the United States and of the State of Mississippi upon which I am

about to enter, so help me God."



§ 33-7-107 - Examinations required for commission

Every person commissioned as an officer in the Mississippi National Guard shall, unless otherwise specifically provided by law, be examined as to his qualifications for office, and no person shall be appointed until he has passed a satisfactory examination as to his capacity, general qualifications and knowledge of military affairs proportionate to the requirements of the office to which he has been selected. The Commander in Chief may appoint examining boards to conduct such examinations, and when any candidate for commission shall fail to appear before a board, as directed, he shall be considered to have failed to qualify and the commission will not issue. The Commander in Chief may also convene examining boards to determine the fitness of officers for promotion and no officer will be promoted who has not passed a suitable examination as to his capacity, general qualifications and knowledge of military affairs proportionate to the requirements of the grade to which he is promoted. The Adjutant General shall prescribe in orders the subjects to be covered by, and the degree of proficiency to be required in each subject in examinations for commissions and promotions, for each grade, and the Governor shall make and cause to be published in orders, regulations governing the promotion of officers.



§ 33-7-109 - Assignment and transfer of officers

Officers of all grades will be assigned to units or arms of the service and will be transferred from one unit or arm of the service to another by order of the commander in chief as the interest of the service may require; and all appointments will be by commission or warrant in the Mississippi National Guard, and not in any particular unit, and all commissions and warrants now in effect will be considered as such.



§ 33-7-111 - Dismissal of officers

(a) No officer of the National Guard shall be dismissed unless by reason of resignation, approval of findings of an efficiency or medical examining board, withdrawal of federal recognition, the sentence of a court-martial, or for cause as provided in sub-section (d) of this section.

(b) The efficiency, moral character, competency, ability to properly perform his duty and general fitness for retention in the National Guard of any officer may be investigated and determined by an efficiency examining board.

(c) The physical fitness for further service of any officer of the National Guard may be investigated by a medical examining board of officers.

(d) Efficiency and medical examining boards consisting of three (3) or more officers shall be appointed by the Adjutant General upon recommendation of the commanding officer or the officer under investigation. All members of such boards shall be senior in grade to the officer under investigation, unless unavailable. Such boards shall be vested with the powers of courts of inquiry. Any officer ordered to appear before such a board shall be allowed to appear in person or by counsel, to cross-examine and to call witnesses in his behalf. He shall, at all stages of the proceedings, be allowed full access to records pertinent to his case and be furnished copies of the same. If the officer shall fail to appear at the time and place set for the hearing by the board, the board shall proceed to consider the evidence presented to it and make such findings as shall be warranted. If the findings of the board are unfavorable to an officer and are approved by the Governor, the Governor shall dismiss the officer, transfer him to the state retired list, or make such other order as may be appropriate.

(e) Any officer who permanently moves from the state or who is absent without leave from drill, training and other duty for such a length of time that he ceases to exercise the function of his commission or warrant, or whose federal recognition is withdrawn may be dismissed automatically.

(f) In any case in which the Adjutant General shall have grounds to believe an officer unfit, incompetent, or incapable of performing his duties, he may be dismissed or transferred to the reserve list or honorary National Guard, if appropriate, without reference to an efficiency or medical examining board, unless the officer so dismissed or transferred shall, within thirty (30) days after being notified thereof, serve upon the Adjutant General notice in writing demanding a hearing and examination before an appropriate board.



§ 33-7-113 - Rank list of officers

The Adjutant General shall publish annually a relative rank list of all officers in the Mississippi National Guard. Commissions or warrants of officers shall bear date of actual appointment by the Governor. Officers of each grade shall rank and take precedence according to the date of federal recognition of their respective commissions or warrants, and when two or more of the same grade are of the same date, their rank and precedence shall be determined by the length of service, continuous or otherwise, in the Mississippi National Guard or in the Armed Forces of the United States; and if for equal service, then by age, the older being the senior, provided, that an officer will not be credited with time spent on the state reserve or retired list in determining his lineal rank in the active list.



§ 33-7-115 - Senior officer on duty in command

If different organizations of the National Guard of this state join in or do any state duty together, the highest ranking commissioned line or rated officer there on duty or in quarters shall command the whole and give orders for what is needful in the service unless otherwise specially directed by the Governor, according to the nature of the case.



§ 33-7-117 - Reserve list

Commissioned officers or warrant officers who are surplus by reduction or disbandment of organization, by being relieved from duty or command, or by any other manner, shall be withdrawn from active service and placed on the state reserve list.

State reserve officers shall be subject to military law and to the jurisdiction of military courts in the same manner as officers on the active list.



§ 33-7-119 - Retired list

(1) There shall be a retired list of officers and enlisted men who have served with honor or distinction on the active list of the Mississippi National Guard, and all officers and enlisted men placed on the retired list shall remain thereon unless returned to the active list by the Governor or dismissed by a sentence of a court-martial. No officer or man on the retired list shall be required to perform any military duty whatsoever, but the Governor may, with their consent, detail officers and men on the retired list for recruiting duty, for duty on courts-martial, or for such other duty as they may be qualified. Officers and men on the retired list will be entitled to wear uniforms of their grade, and they shall be amenable to military laws and regulations and may be tried by courts-martial for military offenses as if on the active list.

(2) Federally recognized officers and enlisted men of the National Guard of Mississippi shall be retired by order of the commander in chief with a promotion of one (1) grade, effective the date of retirement by action of the Adjutant General, upon receipt of the recommendation of the commanding officer of such retiring officer or enlisted man and upon completion of twenty (20) or more years of honorable service in the National Guard of Mississippi, the Armed Forces of the United States, or reserve components thereof, provided that any such officer or enlisted man shall be retired in the highest grade held, without promotion, unless the last sixty (60) months of such service was in a federally recognized status in the Mississippi National Guard or on active duty with the Armed Forces of the United States. Any warrant officer holding the grade of highest chief warrant officer shall, upon retirement, be retired in that grade. Any enlisted man holding the highest authorized enlisted grade shall, upon retirement, be retired in that grade.

(3) Whenever any officer or enlisted man shall have reached the age of sixty-four (64), he shall be placed on the retired list.

(4) When any officer or enlisted man becomes permanently disabled or is physically disqualified for the performance of military duty by reason of wounds, injuries or illness, he may, upon his own application or in the discretion of the commander in chief, be ordered before a retiring board for examination as to his physical fitness for military service and, upon the recommendation of such board, may be placed upon the retired list. However, no officer or enlisted man shall be so placed upon the retired list because of physical disabilities which are the result of intemperance or improper habits or conduct upon his part.

For the purposes indicated under the preceding paragraph of this section, the Commander in Chief may appoint retiring boards, which shall be constituted and have cognizance of the same subjects and possess like powers as similar boards organized under the laws of the Armed Forces of the United States. The proceedings of retiring boards shall be assimilated to the forms and mode of procedure prescribed for like boards under the regulations for the Armed Forces of the United States.

(5) A place on the retired list being a distinction given only in recognition of long and meritorious service, no officer or enlisted man will ever be retired whose service has not been honest and faithful. No officer or soldier will be retired as a means of punishment.

(6) An officer upon the retired list who accepts a commission or warrant in the active militia or in the organized reserves of any component of the Armed Forces of the United States may, at any time, upon his own application, be placed upon the retired list with the rank with which he formerly retired. However, if his latest service in the active militia or in the organized reserves of any component of the Armed Forces of the United States was in a grade higher than that with which he was originally retired, he may be given such higher grade. An officer who has been retired with the increased rank under this article will not be returned to the active list with his increased rank, but with the same rank held on the active list at the time of retirement.



§ 33-7-121 - Officers supply own uniforms

All commissioned officers will provide themselves with such uniforms as may be prescribed for their use.






Article 5 - ENLISTED PERSONNEL

§ 33-7-201 - Enlistment period of service, transfer, discharge, and extensions of enlistment

(a) The qualifications for enlistment and re-enlistment, the periods of enlistment, re-enlistment and voluntary extension of enlistment, the period of service, the form of oath to be taken, and the manner and form of transfer and discharge of enlisted personnel of the forces of the organized militia shall be those prescribed by applicable laws of the United States and by this chapter and by regulations issued thereunder.

(b) The Governor is authorized to extend the period of any enlistment, re-enlistment, voluntary extension of enlistment, and the period of service of enlisted personnel of the organized militia for a period not to exceed six (6) months after the termination of an emergency declared by him, the legislature or congress.

(c) Whenever the period of enlistment, re-enlistment, voluntary extension of enlistment and the period of service of enlisted personnel of the reserve components of the Armed Forces of the United States are extended, the Governor shall extend the period of any enlistment, re-enlistment, voluntary extension of enlistment and the period of service of enlisted personnel in the corresponding force of the organized militia for the same period.



§ 33-7-203 - Contract and oath of enlistment

Every person who enlists or reenlists in any force of the organized militia shall sign an enlistment contract and shall take and subscribe such oath or affirmation of enlistment as may be prescribed by applicable laws of the United States and the State of Mississippi and by regulations issued pursuant to this chapter. Such oath shall be taken and subscribed before any commissioned officer; provided, however, that enlisted personnel may also take and subscribe such oath before any warrant officer. A person making a false oath as to any statement contained in such enlistment contract shall, upon conviction, be deemed guilty of perjury.



§ 33-7-205 - Discharge of enlisted men

(a) An enlisted man discharged from service in the National Guard shall receive a discharge in writing, in such form and with such classifications as is or shall be prescribed under regulations promulgated by the Adjutant General of the State of Mississippi or by the secretary of the appropriate federal service.

(b) Discharges may be given prior to the expiration of terms of enlistment under such regulations as may be prescribed by the Adjutant General, State of Mississippi, or pursuant to regulations promulgated by the secretary of the appropriate federal service.



§ 33-7-207 - Promotion and administrative reduction of enlisted men

The promotion and administrative reduction of enlisted men, including non-commissioned officers, shall be pursuant to rules and regulations prescribed by the United States for the government and administration of the National Guard, or pursuant to such rules and regulations as may be prescribed by the Adjutant General of the State of Mississippi.



§ 33-7-209 - Uniform of enlisted men

Every enlisted man of the Mississippi National Guard shall be furnished with a service uniform.






Article 7 - ACTIVE STATE DUTY

§ 33-7-301 - Ordering organized militia into active state duty

(1) The Governor shall have power in case of invasion, disaster, insurrection, riot, breach of the peace, or combination to oppose the enforcement of the law by force or violence, or imminent danger thereof or other grave emergency, to order into the active service of the state for such period, to such extent and in such manner as he may deem necessary, all or any part of the organized militia. Such power shall include the power to order the organized militia or any part thereof to function under the operational control of the United States army, navy, or air force commander in charge of the defense of any area within the state which is invaded or attacked or is or may be threatened with invasion or attack.

(2) Whenever any circuit judge of a county, sheriff, or mayor of a municipality, whose authority shall rank in the order named, shall apprehend the outbreak of insurrection, riot, breach of the peace, or combination to oppose the enforcement of the law by force or violence within the jurisdiction of which such officer is by law the conservator of the peace, or in the event of disaster or other grave emergency, it shall forthwith become the duty of the circuit judge, sheriff or mayor, when it appears that such unlawful combination or disaster has progressed beyond the control of the civil authorities, to notify the Governor, and the Governor may then, in his discretion, if he deems the apprehension well-founded or the disaster or emergency of sufficient magnitude, order into the active service of the state, for such period, to such extent, and in such manner as he may deem necessary, all or any part of the organized militia.

(3) When the Governor orders into the active service of the state all or any portion of the organized militia as herein provided, he shall declare a state of emergency in such locality and it shall be the duty of the Governor to confirm such declaration and order in writing which shall state the area into which said force of the organized militia has been ordered.



§ 33-7-303 - Power of Governor to declare martial law

(1) The Governor, if he deems it necessary to preserve law and order, may by proclamation declare martial law to be in effect in any county or area in the state. Such proclamation shall be in writing, shall define the limits of such martial law, and specify the forces to be used, and the extent and degree to which martial law may be employed.

(2) (a) Nothing in this section or in any other statute shall be construed to confer upon the Governor or any official or employee of any department, agency or political subdivision of the state the power to:

(i) Confiscate or seize a firearm, ammunition, or components of firearms or ammunition from a person who is in lawful possession of such firearm, ammunition, or components of ammunition; or

(ii) Impose additional restrictions as to the lawful possession, transfer, sale, carrying, storage, display or use of firearms, ammunition, or components of firearms or ammunition.

(b) For the purposes of this subsection:

(i) "Ammunition" means a cartridge, shell or other device containing explosive or incendiary material designed and intended for use in a firearm.

(ii) "Firearm" means any weapon which will or is designed to expel any projectile by the action of an explosive.



§ 33-7-305 - National Guard; duty when ordered out

It shall be the duty of the Governor, when ordering out any portion of the National Guard, for active state duty, to issue his orders to the officer in command of such troops as he may have ordered out, directing him as to the duty to be performed and the kind and extent of force to be used in the performance of such duty, and if the troops are so ordered out for the purpose of aiding the civil authorities, he shall designate in his order the civil authorities, if any, to be consulted by the commander of the troops and to what extent the troops will cooperate with or take orders from the civil authorities. When an armed military force is ordered out in aid of civil authorities, the orders of the civil officer or officers shall not extend beyond a direction of the general or specific objects to be accomplished. The tactical direction of the troops, the kind and extent of the force to be used, and the particular means to be employed are left solely with the military officers, subject to the orders received from the commander in chief.



§ 33-7-307 - Authority to close establishments

Whenever any part of the military forces of this state is on active duty pursuant to the order of the Governor, the commanding officer may order the closing of any place where intoxicating liquors, arms, ammunition, dynamite or other explosives are sold, and forbid the sale, barter, loan or the giving away of these articles so long as any of the troops remain on duty in the vicinity where the place ordered closed may be located.



§ 33-7-309 - Control of unlawful assemblies

(a) Before using military forces in the dispersion of any riot, tumult, mob, or other lawless or unlawful assembly, or combination mentioned in this chapter, it shall be the duty of the civil officer calling out such military force, or some other conservator of the peace, of if none be present, then of the officer in command of the troops, or some person by him deputed to command persons composing such riotous, tumultuous, or unlawful assemblage or mob, to disperse and retire peacefully to their respective abodes and businesses; but, in no case, shall it be necessary to use any set or particular form or words in ordering the dispersion of any riotous, tumultuous or unlawful assembly; nor shall any such command be necessary where the officer or person, in order to give it, would necessarily be put in imminent danger of loss of life, or great bodily harm, or where such unlawful assembly or riot is engaged in the commission or perpetration of any forcible and atrocious felony, or in assaulting or attacking any civil officer, or person lawfully called to aid in the preservation of the peace, or is otherwise engaged in actual violence to any person or property.

(b) Any person or persons, composing or taking part in any riot, tumult, mob or lawless combination or assembly, mentioned in this chapter, who, after being duly commanded to disperse as hereinbefore provided in this section, wilfully and intentionally fails to do so, is guilty of a felony, and must, on conviction, be imprisoned in the penitentiary for not less than one (1), nor more than two (2) years.

(c) Any person who unlawfully assaults or fires at, or throws any missile at, against, or upon any member or body of the militia or National Guard, or civil officer, or other person lawfully aiding them, when assembling or assembled for the purpose of performing any duty under the provision of this section, must, on conviction, be imprisoned in the penitentiary for not less than two (2) years, nor more than five (5) years.

(d) If any portion of the militia or National Guard, or person lawfully aiding them in the performance of any duty under the provisions of this section, are assaulted, attacked, or are in imminent danger thereof, the commanding officer of such militia or National Guard need not await any orders from any civil magistrate, but may at once proceed to quell such attack, and take all other needful steps for the safety of his command.

(e) Whenever any shot is fired, or missile thrown, at or upon any body of the National Guard or militia in the performance of any duty under the provisions of this section it shall forthwith be the duty of every person in the assemblage from which the shot is fired, or missile thrown, immediately to disperse or retire therefrom, without awaiting orders to do so. Any person knowing or having reason to believe that a shot has been fired, or missile thrown, from any assemblage of which such person forms a part, or where he is present, and failing, without lawful excuse to retire immediately from such assemblage, is guilty of a misdemeanor, and must on conviction be imprisoned in the county jail for not less than one (1) month, nor more than one (1) year, and any person so remaining in such assemblage after being duly commanded to disperse, is guilty of a felony, and must, on conviction, be imprisoned in the penitentiary for not less than one (1) year, nor more than two (2) years.

(f) Any commander of any military forces of the state engaged in dispersing any mob, or persons engaged in riot or tumult, may place any person or persons in the immediate vicinity of such mob or persons in protective custody and remove them to and hold them at any military installation within the state for a period not to exceed forty-eight (48) hours. However, all such persons shall at their request at the end of such forty-eight (48) hour period be returned to any city or town within the county from which removed.



§ 33-7-311 - Exemption from liability

No member of the militia ordered into the active service of the state shall be liable civilly or criminally for any act done, or caused, ordered or directed to be done, by him in furtherance of and while in the performance of his military duty. When an action or proceeding of any nature shall be commenced in any court by any person against any officer or enlisted man of the militia for any act so done, or caused, ordered or directed to be done, all the expenses of the defense of such proceeding or action, civil or criminal, including fees of witnesses for the defense, defendant's court costs, and all costs for transcripts of records and abstract, thereof on appeal, shall be paid by the state, out of the military fund. It shall be the duty of the attorney general, either personally or by one or more assistants, to defend such officer or enlisted man. Where the action or proceeding is criminal, the Adjutant General shall designate a judge advocate of the National Guard or other authorized state military or naval forces to conduct the defense of such member, or if the services of a judge advocate be not available, then he shall select some other competent attorney to conduct such defense, and the judge advocate or other attorney so selected shall receive and be paid out of the military fund a reasonable compensation for his professional services. In any such action or proceeding the defendant may require the person instituting or prosecuting the same to file security for payment of all costs, which costs if recovered in action, the costs whereof have been paid out of the military fund, shall be paid into the state treasury for the benefit of the military fund. In any such suit against a member of the militia of this state, such member shall be entitled to have the venue changed to the appropriate court of his county of residence. In any such suit against two or more members of the militia of this state, each of them shall be entitled to a severance.



§ 33-7-313 - National Guard; pay; active state duty

Whenever the National Guard, or any part thereof, is called out to aid civil authorities or to supersede same, or for any other active state duty, the officers, warrant officers and enlisted men of such force shall receive the same pay and allowances as officers, warrant officers and enlisted men of like grades and length of service in the Armed Forces of the United States. However, no one called out for such service shall receive less than Twenty-five dollars ($ 25.00) per day in addition to their allowances.



§ 33-7-315 - Expenses for active state duty

Whenever the National Guard, or any part thereof, is ordered out for active state duty, all expenses incurred in such service shall be paid from funds of the State of Mississippi not otherwise appropriated.



§ 33-7-317 - Duty to maintain militia

The duty of governing and maintaining the National Guard of Mississippi not in the service of the United States rests upon the state, subject to the constitutional authority of congress.






Article 9 - EDUCATIONAL ASSISTANCE

§ 33-7-401 - Short title

This article shall be known as the Mississippi National Guard Educational Assistance Law.



§ 33-7-403 - Definitions

As used in this article, the following words shall have the meanings as set forth by this section:

(a) "Mississippi National Guard" means federally recognized units of the Mississippi National Guard.

(b) "Gender" means words importing the masculine gender only shall apply to female as well as male.

(c) "Active member" means a member of a federally recognized unit of the Mississippi National Guard meeting the minimum requirements for satisfactory membership as defined in the Department of the Army and Air Force Regulations.

(d) "Tuition" means actual cost, including any fees and books, not to exceed the highest actual cost charged by any public, accredited institution of higher learning, vocational education school or community or junior college in Mississippi.



§ 33-7-405 - National Guard members eligible for tuition and room and board assistance

The Adjutant General is hereby authorized to pay the tuition, room and board for any active member of the Mississippi National Guard who is enrolled or may enroll within the State of Mississippi in an accredited institution of higher learning, vocational education school or junior college. To be eligible for such benefits, the individual, at the time of his initial enrollment, must be a captain, lieutenant, warrant officer, cadet, officer candidate or enlisted member of the Mississippi National Guard, or a member of such guard who is participating in the educational program authorized by this section as of July 1, 1978; be at least seventeen (17) years of age; and be a resident and a qualified elector of the State of Mississippi. To be eligible for the room and board grant, an individual must also be in an officer producing program and be selected to receive the grant by the Adjutant General. The tuition may only be used for undergraduate studies and vocational education courses, whether such coursework is taken on a semester or clock-hour basis. In no event will any individual be eligible for payment of tuition after receipt of an undergraduate degree, whether received through this article or not. No person shall be eligible for a tuition and/or a room and board grant for more than ten (10) years after the date of the first tuition payment for him under this article. The Adjutant General shall set up minimum standards for performance that must be met in order to maintain eligibility for continuing in the program.



§ 33-7-407 - Conditions of eligibility

In addition to the prerequisites of Section 33-7-405, the following requirements must be met:

(a) The active member must have completed basic training, be a commissioned officer, be a cadet or be an officer candidate.

(b) He must be a member in good standing with the active Mississippi National Guard, as prescribed by regulations promulgated by the Department of the Army, the Department of the Air Force and the Military Department of Mississippi, at the time of application and during the entire semester/quarter for which benefits are received.

(c) The active member must not be eligible for veterans' educational assistance pursuant to 38 USCS Sections 1601 through 1643 or pursuant to 38 USCS Sections 1651 through 1698.

(d) The active member must not (i) be eligible for educational assistance pursuant to 10 USCS Sections 2131 through 2135, or (ii) have qualified for an enlistment bonus pursuant to 37 USCS 308c within the past six (6) years. Nothing in this paragraph shall be construed to render ineligible any active member who is eligible for or has received a reenlistment bonus pursuant to 37 USC 308b. The Adjutant General is authorized and empowered, in his discretion, to waive the disqualifications for assistance, or any one of them, established in items (i) and (ii) of this paragraph upon a determination by him that all monies appropriated to fund the National Guard Educational Assistance Law will not be expended to provide benefits for eligible active members and that it would be in the best interests of the Mississippi National Guard to assist other active members who, but for the disqualifications established in this paragraph, would be eligible to receive assistance pursuant to this article.



§ 33-7-409 - Termination of benefits

In the event the individual's service in the Mississippi National Guard is terminated or his service becomes unsatisfactory while receiving the benefits afforded by this program, the benefits will be terminated. After termination for the above causes, an individual will be ineligible for any further benefits under this article. If for any reason an individual is dismissed from any school for academic or disciplinary reasons, he is ineligible for future benefits from this program. The Adjutant General shall be the final authority for making such determinations.



§ 33-7-411 - Adjutant General to administer program

The Adjutant General of Mississippi shall be responsible for the establishment of policies, the administration and implementation of the article. He is also the final authority in determining eligible applicants.



§ 33-7-413 - Budget; funding

The Adjutant General of Mississippi will annually submit to the Legislature through the Legislative Budget Office an estimated budget to support the provisions of this article. The Legislature shall fund this article by separate appropriation and the funds shall be subject to audit by the State Auditor of Public Accounts.






Article 11 - NATIONAL GUARD MUTUAL ASSISTANCE COUNTER-DRUG ACTIVITIES COMPACT

§ 33-7-501 - Short title

This article shall be known, and may be cited, as the National Guard Mutual Assistance Counter-Drug Activities Compact Law.



§ 33-7-503 - National Guard Mutual Assistance Counter-Drug Activities Compact

The National Guard Mutual Assistance Counter-Drug Activities Compact is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

NATIONAL GUARD MUTUAL ASSISTANCE COUNTER-DRUG ACTIVITIES COMPACT

ARTICLE I.

PURPOSE

The purposes of this compact are to:

A. Provide for mutual assistance and support among the party states in the utilization of the National Guard in drug interdiction, counter-drug and demand reduction activities.

B. Permit the National Guard of this state to enter into mutual assistance and support agreements, on the basis of need, with one or more law enforcement agencies operating within this state, for activities within this state, or with a National Guard of one or more other states, whether such activities are within or without this state, in order to facilitate and coordinate efficient, cooperative enforcement efforts directed toward drug interdiction, counter-drug activities and demand reduction.

C. Permit the National Guard of this state to act as a receiving and a responding state, as defined within this compact, and ensure the prompt and effective delivery of National Guard personnel, assets and services to agencies or areas that are in need of increased support and presence.

D. Permit and encourage a high degree of flexibility in the deployment of National Guard forces in the interest of efficiency.

E. Maximize the effectiveness of the National Guard in those situations which call for its utilization under this compact.

F. Provide protection for the rights of National Guard personnel when performing duty in other states in counter-drug activities.

G. Ensure uniformity of state laws in the area of National Guard involvement in interstate counter-drug activities by incorporating uniform laws within the compact.

ARTICLE II.

ENTRY INTO FORCE AND WITHDRAWAL

A. This compact shall enter into force when enacted into law by any two (2) states; thereafter, this compact shall become effective as to any other state upon its enactment thereof.

B. Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one (1) year after the Governor of the withdrawing state has given notice in writing of such withdrawal to the governors of all other party states.

ARTICLE III.

MUTUAL ASSISTANCE AND SUPPORT

A. As used in this article:

1. "Drug interdiction and counter-drug activities" means the use of National Guard personnel, while not in federal service, in any law enforcement support activities that are intended to reduce the supply or use of illegal drugs in the United States. These activities include, but are not limited to:

(a) Providing information obtained during either the normal course of military training or operations or during counter-drug activities to federal, state or local law enforcement officials that may be relevant to a violation of any federal or state law within the jurisdiction of such officials;

(b) Making available any equipment (including associated supplies or spare parts), base facilities or research facilities of the National Guard to any federal, state or local civilian law enforcement official for law enforcement purposes, in accordance with other applicable law or regulation;

(c) Providing available National Guard personnel to train federal, state or local civilian law enforcement in the operation and maintenance of equipment, including equipment made available above, in accordance with other applicable law;

(d) Providing available National Guard personnel to operate and maintain equipment provided to federal, state or local law enforcement officials pursuant to activities defined and referred to in this compact;

(e) Operation and maintenance of equipment and facilities of the National Guard or law enforcement agencies used for the purposes of drug interdiction and counter-drug activities;

(f) Providing available National Guard personnel to operate equipment for the detection, monitoring and communication of the movement of air, land and sea traffic, to facilitate communications in connection with law enforcement programs, to provide transportation for civilian law enforcement personnel and to operate bases of operations for civilian law enforcement personnel;

(g) Providing available National Guard personnel, equipment and support for administrative, interpretive, analytic or other purposes;

(h) Providing available National Guard personnel and equipment to aid federal, state and local officials and agencies otherwise involved in the prosecution or incarceration of individuals processed within the criminal justice system who have been arrested for criminal acts involving the use, distribution or transportation of controlled substances as defined in 21 U.S.C.S. 801 et seq., or otherwise by law, in accordance with other law.

2. "Demand reduction" means providing available National Guard personnel, equipment, support and coordination to federal, state, local and civil organizations, institutions and agencies for the purposes of the prevention of drug abuse and the reduction in the demand for illegal drugs.

3. "Requesting state" means the state whose Governor requested assistance in the area of counter-drug activities.

4. "Responding state" means the state furnishing assistance, or requested to furnish assistance, in the area of counter-drug activities.

5. "Law enforcement agency" means a lawfully established federal, state or local public agency that is responsible for the prevention and detection of crime and the enforcement of penal, traffic, regulatory, game, immigration, postal, customs or controlled substances laws.

6. "Official" means the appointed, elected, designated or otherwise duly selected representative of an agency, institution or organization authorized to conduct those activities for which support is requested.

7. "Mutual assistance and support agreement" or "agreement" means an agreement between the National Guard of this state and one or more law enforcement agencies or between the National Guard of this state and the National Guard of one or more other states, consistent with the purposes of this compact.

8. "Party state" refers to a state that has lawfully enacted this compact.

9. "State" means each of the several states of the United States, the District of Columbia, the Commonwealth of Puerto Rico or a territory or possession of the United States.

B. Upon the request of a Governor of a party state for assistance in the area of drug interdiction, counter-drug and demand reduction activities, the Governor of a responding state shall have authority under this compact to send without the borders of his or her state and place under the temporary operational control of the appropriate National Guard or other military authorities of the requesting state, for the purposes of providing such requested assistance, all or any part of the National Guard forces of his or her state as he or she may deem necessary, and the exercise of his or her discretion in this regard shall be conclusive.

C. The Governor of a party state may, within his or her discretion, withhold the National Guard forces of his or her state from such use and recall any forces or part or member thereof previously deployed in a requesting state.

D. The National Guard of this state is hereby authorized to engage in counter-drug activities and demand reduction.

E. The Adjutant General of this state, in order to further the purposes of this compact, may enter into a mutual assistance and support agreement with one or more law enforcement agencies of this state, including federal law enforcement agencies operating within this state, or with the National Guard of one or more other party states to provide personnel, assets and services in the area of counter-drug activities, and demand reduction provided that all parties to the agreement are not specifically prohibited by law to perform such activities.

F. The agreement must set forth the powers, rights and obligations of the parties to the agreement, where applicable, as follows:

1. Its duration;

2. The organization, composition and nature of any separate legal entity created thereby;

3. The purpose of the agreement;

4. The manner of financing the agreement and establishing and maintaining its budget;

5. The method to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon such partial or complete termination;

6. Provision for administering the agreement, which may include creation of a joint board responsible for such administration;

7. The manner of acquiring, holding and disposing of real and personal property used in this agreement, if necessary;

8. The minimum standards for National Guard personnel implementing the provisions of this agreement;

9. The minimum insurance required of each party to the agreement, if necessary;

10. The chain of command or delegation of authority to be followed by National Guard personnel acting under the provisions of the agreement;

11. The duties and authority that the National Guard personnel of each party state may exercise; and

12. Any other necessary and proper matters.

Agreements prepared under the provisions of this compact are exempt from any general law pertaining to intergovernmental agreements.

G. As a condition precedent to an agreement becoming effective under this part, the agreement must be submitted to and receive the approval of the office of the Attorney General of Mississippi. The Attorney General of Mississippi may delegate his approval authority to the appropriate attorney for the Mississippi National Guard subject to those conditions which he decides are appropriate. Such delegation must be in writing:

1. The Attorney General, or his agent in the Mississippi National Guard as stated above, shall approve an agreement submitted to him under this part unless he finds that it is not in proper form, does not meet the requirements set forth in this part, or otherwise does not conform to the laws of Mississippi. If the Attorney General disapproves an agreement, he shall provide a written explanation to the Adjutant General of the National Guard.

2. If the Attorney General, or his authorized agent as stated above, does not disapprove an agreement within thirty (30) days after its submission to him, it is considered approved.

H. Whenever National Guard forces of any party state are engaged in the performance of duties, in the area of drug interdiction, counter-drug and demand reduction activities, pursuant to orders, they shall not be held personally liable for any acts or omissions which occur during the performance of their duty.

ARTICLE IV.

RESPONSIBILITIES

A. Nothing in this compact shall be construed as a waiver of any benefits, privileges, immunities or rights otherwise provided for National Guard personnel performing duty pursuant to Title 32 of the United States Code nor shall anything in this compact be construed as a waiver of coverage provided for under the Federal Tort Claims Act. In the event that National Guard personnel performing counter-drug activities do not receive rights, benefits, privileges and immunities otherwise provided for National Guard personnel as stated above, the following provisions shall apply:

1. Whenever National Guard forces of any responding state are engaged in another state in carrying out the purposes of this compact, the members thereof so engaged shall have the same powers, duties, rights, privileges and immunities as members of National Guard forces of the requesting state. The requesting state shall save and hold members of the National Guard forces of responding states harmless from civil liability except as otherwise provided herein, for acts or omissions which occur in the performance of their duty while engaged in carrying out the purposes of this compact, whether responding forces are serving the requesting state within the borders of the responding state or are attached to the requesting state for purposes of operational control.

2. Subject to the provisions of paragraphs 3, 4 and 5 of this article, all liability that may arise under the laws of the requesting state or the responding states, on account of or in connection with a request for assistance or support, shall be assumed and borne by the requesting state.

3. Any responding state rendering aid or assistance pursuant to this compact shall be reimbursed by the requesting state for any loss or damage to, or expense incurred in the operation of, any equipment answering a request for aid, and for the cost of the materials, transportation and maintenance of National Guard personnel and equipment incurred in connection with such request, provided that nothing herein contained shall prevent any responding state from assuming such loss, damage, expense or other cost.

4. Unless there is a written agreement to the contrary, each party shall provide, in the same amounts and manner as if they were on duty within their state, for pay and allowances of the personnel or its National Guard units while engaged without the state pursuant to this compact and while going to and returning from such duty pursuant to this compact.

5. Each party state providing for the payment of compensation and death benefits to injured members and the representatives of deceased members of its National Guard forces in case such members sustain injuries or are killed within their own state shall provide for the payment of compensation and death benefits in the same manner and on the same terms in the event such members sustain injury or are killed while rendering assistance or support pursuant to this compact. Such benefits and compensation shall be deemed items of expense reimbursable pursuant to paragraph 3 of this article.

B. Officers and enlisted personnel of the National Guard performing duties subject to proper orders pursuant to this compact shall be subject to and governed by the provisions of their home state code of military justice whether they are performing duties within or without their home state. In the event that any National Guard member commits, or is suspected of committing, a criminal offense while performing duties pursuant to this compact without his or her home state, he or she may be returned immediately to his or her home state and such home state shall be responsible for any disciplinary action to be taken. However, nothing in this section shall abrogate the general criminal jurisdiction of the state in which the offense occurred.

ARTICLE V.

DELEGATION

Nothing in this compact shall be construed to prevent the Governor of a party state from delegating any of his or her responsibility or authority respecting the National Guard, provided that such delegation is otherwise in accordance with law; for purposes of this compact, however, the Governor shall not delegate the power to request assistance from another state.

ARTICLE VI.

LIMITATIONS

Nothing in this compact shall:

1. Authorize or permit National Guard units or personnel to be placed under the operational control of any person not having the National Guard rank or status required by law for the command in question.

2. Deprive a properly convened court of jurisdiction over an offense or a defendant merely because of the fact that the National Guard, while performing duties pursuant to this compact, was utilized in achieving an arrest or indictment.

ARTICLE VII.

CONSTRUCTION AND SEVERABILITY

This compact shall be liberally construed to effectuate the purposes thereof. The provisions of this compact shall be severable; and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the Constitution of the United States or any state or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the Constitution of any state participating herein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.









Chapter 9 - PROPERTY AND FINANCES

§ 33-9-1 - Expenses paid from militia appropriation

All expenditures necessary to carry the provisions of the chapter into effect are hereby authorized to be incurred and paid out of the military fund, except where otherwise specifically provided.



§ 33-9-3 - United States property and fiscal officer; bond

The Governor shall appoint, designate or detail, on the recommendation of the Adjutant General, subject to the approval of the Secretary of the Army and the Secretary of the Air Force, a federally recognized field grade officer of the Mississippi National Guard who shall be designated as the United States property and fiscal officer for the state. Before entering upon the performance of his duties as property and fiscal officer he shall be required to give good and sufficient bond to the United States, as required by federal statutes, for the faithful performance of his duties and for the safekeeping and proper disposition of the federal funds and property entrusted to his care.



§ 33-9-5 - United States property and fiscal officer; general duties

The United States property and fiscal officer for the state shall receipt and account for all funds and property belonging to the United States in possession of the National Guard and shall make returns and reports concerning such funds and property as may be required by the Secretary of the Army and the Secretary of the Air Force. He shall render, through the National Guard Bureau, such accounts of federal funds entrusted to him for disbursement as may be required by the Secretary of the Army and the Secretary of the Air Force. The secretary concerned may cause an inspection of the accounts and records of the property and fiscal officer to be made by an inspector general of his department at least once a year. The United States property and fiscal officer shall function under the direction of the Adjutant General.



§ 33-9-7 - Annual settlements for property both federal and state

(a) Federal Property. The Adjutant General shall direct the USPFO to audit and effect annual settlements with responsible officers having federal property accounts. The USPFO shall cause the responsible officer to prepare and submit proper adjustment documents to cover any discrepancies discovered during such audit. When it is determined by duly appointed reviewing authority that losses were incurred due to fault or negligence of the responsible officer, he shall be held pecuniarily liable. When the responsible officer has been held pecuniarily liable, the Adjutant General shall make demand on the responsible officer for payment to the treasurer of the United States for the specified amount. The Adjutant General shall enter or cause to be entered a suit on the bond of such officer upon failure to comply with demand for payment.

(b) State Property. All property of a nonconsumable nature procured by the Adjutant General from state appropriated funds and like property purchased from unit maintenance funds shall be accounted for as state property. Property donated from any sources for National Guard use shall be considered state owned property. The Adjutant General shall maintain state property lists for all units and activities of the Mississippi National Guard. The Adjutant General shall cause state property accounts to be audited as he deems necessary. If the audit reflects shortages, the Adjutant General will cause an investigation to be made and take appropriate action. If such shortages are found to be due to the fault or negligence of the responsible officer, the Adjutant General shall make demand on the responsible officer for payment to the military fund of Mississippi for the specified amount. The Adjutant General shall enter or cause to be entered a suit on the bond of such officer upon failure to comply with demand for payment.



§ 33-9-9 - Prerequisites to sharing in appropriations

No unit or activity shall participate in the annual appropriation for the maintenance of the militia unless the proper officer of such organizations shall have rendered the required training or was excused by proper authority.



§ 33-9-11 - Disbursements of military department funds

The Adjutant General and the Comptroller of the Military Department are responsible for all obligations or indebtedness incurred in the name of the agency or by any employee for them when incurred by such employee acting within the scope of his or her employment. All bills, claims and demands against Military Department funds shall be certified or verified in the manner prescribed by regulations promulgated by the State Auditor and State Treasurer.

Purchase orders will be signed by the Adjutant General, comptroller or such other persons as the Adjutant General may designate in writing to the State Auditor. Requisitions for issuance of warrant will be signed by persons designated by the Adjutant General and will be approved by the Adjutant General, comptroller or such other persons as the Adjutant General may designate in writing to the State Auditor.



§ 33-9-13 - Allowances for maintenance

Each unit shall be entitled to such maintenance fund allowances as may be provided in the annual appropriations act as apportioned by the Adjutant General under such regulations as the Governor may prescribe.



§ 33-9-15 - Transportation and subsistence of militia on active state duty

There shall be provided by the state transportation for all officers and transportation and subsistence for all enlisted men who shall be lawfully ordered to active state duty. Necessary transportation, quartermaster's stores and subsistence for troops when ordered on duty shall be contracted for by the proper officers and paid for as other military expenses.



§ 33-9-17 - Officers to surrender property

Every officer of the Mississippi National Guard shall immediately upon his vacating an office, turn over to his successor, or to such other officer as may be designated by the commander in chief, or other competent authority, all records, retained copies of reports, public funds, and public military property pertaining to his former office or command. Any officer who shall fail or refuse to so turn over public funds or military property or records when called upon to do so, or shall abandon the same, or who shall fail or refuse to account for the same in the proper manner prescribed by law and regulations, shall be subject to trial by court-martial and punished as the court may direct.



§ 33-9-19 - Appropriation of public property

Any officer or enlisted man taking any government property from any military installation without the consent of his unit commander shall be considered as appropriating government property for his own use and may be tried in any court of competent jurisdiction and on conviction thereof shall suffer a fine in any sum, not exceeding One Hundred Dollars ($ 100.00), together with the cost of such government property, or imprisonment in the county jail for a period not exceeding sixty (60) days, or shall suffer both fine and imprisonment.



§ 33-9-21 - Purchase or receiving of military property a misdemeanor

If any person knowingly purchases or receives in pawn or pledge any military property of the state or of the United States he shall be guilty of a misdemeanor and, upon conviction thereof, shall be sentenced to imprisonment for a period not exceeding one (1) year, or fined not exceeding One Thousand Dollars ($ 1,000.00), or to both such fine and imprisonment.



§ 33-9-23 - Disposition of state property

All military property of the state which after proper inspection shall be found unsuitable for use of the state shall, notwithstanding any law to the contrary, be disposed of in such a manner as the Adjutant General shall direct and the proceeds thereof paid into the Military Fund of the state.



§ 33-9-25 - Mississippi National Guard Special Construction Project Design Fund

There is hereby created in the State Treasury a special fund to be known as the Mississippi National Guard Special Construction Project Design Fund for the purpose of receiving monies appropriated for the purpose of defraying the expense of construction design to enable the Mississippi Military Department to access federal construction funds. Unexpended amounts remaining in such special fund at the end of a fiscal year shall not lapse into the State General Fund, and any interest earned on amounts in such special fund shall be deposited to the credit of the special fund.






Chapter 11 - TRAINING FACILITIES

§ 33-11-1 - Acquisition of real estate

The Adjutant General of this state may receive on behalf of the state conveyances of real property suitable for the construction of any required training facility. In accepting any such conveyance on behalf of the state, the state shall incur no liability for the purchase of such real estate unless it can be absorbed by the current appropriation for the operation of the military department. The Adjutant General is further empowered to enter into cooperative agreements with any county, municipality, or other political subdivision, of the state for the purpose of providing facilities for National Guard training purposes.



§ 33-11-3 - Custody and use of training facilities

The Adjutant General shall be the state custodian of training facilities. No training facility shall be used for any other than a strictly military purpose without the recommendation of the officer in charge thereof and approval of the Adjutant General.



§ 33-11-5 - Maintenance of facilities

The Adjutant General shall be responsible for the proper maintenance of training facilities and is authorized to expend funds appropriated for this purpose.



§ 33-11-7 - Leasing of training facilities

The Adjutant General of the state is authorized and empowered to lease for and on behalf of the Mississippi National Guard, and for its use and benefit, such real property within the state as may be necessary and suitable for military installations and training facilities or other military purposes. Said leases may be made for a period of not to exceed ninety-nine (99) years. Payments under such leases may be paid out of the military fund.



§ 33-11-9 - Indemnity clauses in leases acquired for camp site

Whenever it shall become necessary or desirable to lease any lands to provide National Guard training facilities, the Adjutant General of Mississippi is hereby authorized and empowered to place in such leases any indemnity clauses that may be required to indemnify any owners of such lands for damages caused to such lands from training uses. Payment for any such damages shall only be made after written appraisal and estimate of such damages by representatives of the Mississippi state forestry commission. Such payment shall only be made from such funds as the Adjutant General may have available for such purposes or from such funds as may be appropriated by the legislature of the State of Mississippi for such purposes. If either the Adjutant General or the owner are dissatisfied with the amount of such damages as estimated by the state forestry commission representative, then the Adjutant General or such owner may appeal to the circuit court of the county in which the land is located within thirty (30) days from the receipt of such written appraisal and estimate for trial and determination, and either the owner or Adjutant General may appeal to the state supreme court from an adverse decision in the circuit court as provided by law.



§ 33-11-11 - Tax-forfeited lands near Camp Shelby to become part of military reservation

All tracts of lands belonging to private parties which touch upon and are adjacent to or located within the area of the present military reservation comprising the permanent National Guard camp site and firing ranges in Forrest and Perry Counties, Mississippi, known as Camp Shelby, which have been or may hereafter be forfeited to the State of Mississippi for nonpayment of taxes and are owned by the state shall be held and retained by the State of Mississippi as additions to and as a part of said Camp Shelby military reservation. No tax patents shall be issued therefor to private parties unless the Camp Shelby committee, composed of the Adjutant General of the State of Mississippi, the United States property and disbursing officer of the State of Mississippi, and the senior National Guard officer from the infantry, artillery, engineers, medical corps, and quartermaster corps, shall first certify in writing to the land commissioner of the State of Mississippi that such forfeited tax lands are not needed for said military reservation or an expansion thereof, which certificate shall be made in duplicate, the original thereof to be attached to the application for any such patents and the copy attached to and be made a part of any patent issued therefor. No forfeited tax lands shall be withheld from sale or patent by the state for a period longer than six (6) months from the date of maturity of title thereof in the State of Mississippi unless the Governor shall, by proclamation prior to the expiration of such six (6) months period, set aside and dedicate such lands as part of the Camp Shelby military reservation.



§ 33-11-13 - Exchange of parcels of military reservation for lands vital to its purposes

(1) The Camp Shelby committee, composed of the Adjutant General of the State of Mississippi, the United States property and disbursing officer for the State of Mississippi, and the senior National Guard officer from the infantry, artillery, engineers, medical corps, and quartermaster corps, with the advice and consent of the Governor of Mississippi, are hereby authorized to negotiate and enter into trades with private parties owning lands within, or within the vicinity of, the military reservation comprising the permanent National Guard camp site in Forrest and Perry Counties, Mississippi, known as Camp Shelby, which private lands, in the opinion of the committee, are needed for said permanent camp site and firing ranges, by exchanging therefor parcels of state lands belonging to said military reservation, which parcels, in the judgment of said committee, are not needed for or as vital to said camp site and firing ranges as the parcels owned by private persons to be acquired in exchange therefor.

(2) The committee shall make a finding that the lands to be so acquired are more vital and essential to the needs and betterment of said permanent camp site and firing ranges than parcels of state lands to be exchanged therefor, and such exchanges shall be approved by the Department of Defense. In no case shall the state lands so exchanged exceed in acreage the lands acquired in exchange therefor.

(3) The state lands to be so exchanged shall be conveyed by deeds executed by the Governor of Mississippi, attested by the secretary of state under the great seal of the State of Mississippi, and approved by all the members of the said Camp Shelby committee.

(4) The Attorney General of the State of Mississippi shall pass upon the title and the deeds to the lands to be acquired, and shall approve their legality before they are accepted by the State of Mississippi.



§ 33-11-15 - Leases to United States authorized for National Guard armories

The Adjutant General of Mississippi, in his discretion, subject to the approval of the Governor and the Attorney General, is hereby authorized and empowered to execute leases to the United States of America on lands held through deed or lease by the State of Mississippi for National Guard purposes, for the purpose of securing construction of Air National Guard armories thereon at the expense of the federal government. Likewise, the governing board of any county, municipality or school district is authorized to lease lands to the United States for such purpose, and the Adjutant General of Mississippi and said governing boards are authorized to execute such instruments as may be necessary to carry out the purposes of this section.



§ 33-11-17 - Mineral leasing of Camp Shelby site

The Adjutant General is authorized to lease the Camp Shelby training site for oil and gas and other minerals exploration and to expend revenues therefrom in maintaining and developing the facilities.

He shall cause to be published a legal notice of the proposed lease once each week for three (3) consecutive weeks in a newspaper of general circulation published in Forrest, Harrison and Hinds Counties and in not less than one (1) oil and gas periodical having general circulation in this state, with the last publication to be completed not less than ten (10) days from the date sealed bids are to be received. All bids will be accompanied by a five percent (5%) bid bond in the form of a certified or cashier's check or in the form of a bid bond of a surety company qualified to do business in this state. If the Adjutant General deems the highest and best bid acceptable, he will make his recommendations in writing to the state oil and gas board for its consideration. The board is hereby authorized to either approve or disapprove the bid or bids, which action shall become final. Any such lease executed by the Adjutant General for oil, gas and for other minerals shall contain contractual provisions which shall not be for more than seven-eighths (7/8) of such oil, gas and for other minerals, retaining to the state at least one-eighth (1/8) royalty to be paid as prescribed by the state oil and gas board. No lease shall be for a primary term in excess of six (6) years.



§ 33-11-18 - Sale or disposal of minerals, timber and other forest products taken from Camp Shelby military reservation

(1) In order to conserve and promote timber development at Camp Shelby, Mississippi, the state forestry commission is directed to lend its services, advice and recommendations to the Adjutant General of Mississippi in developing a sound timber management program on state-owned lands in said military reservation.

(2) The Adjutant General is authorized and empowered to sell such trees, timber, stumps, naval stores faces or other forest products on state-owned lands in the military reservation at Camp Shelby, Mississippi, as shall be recommended by the state forestry commission and to secure the services of the state forestry commission in the reforestation and use of planting, cutting and practices recommended by the state forestry commission. The Adjutant General, however, is empowered to cut timber to provide clearing for military purposes and for rights-of-way without recommendation of the state forestry commission, and is authorized to sell such timber at the prevailing scale without advertising for bids, when the value thereof is estimated at less than One Thousand Five Hundred Dollars ($ 1,500.00) by the state forestry commission. Based on the recommendation and value estimate of the state forestry commission, the Adjutant General is authorized to sell at the prevailing price, without advertising for bids, timber which has been damaged by storm, fire, insect, disease or otherwise. Based on recommendations by the state forestry commission, as provided by the timber management program, the Adjutant General may dispose of nonmarketable timber that is diseased or has been deadened by the state forestry commission, authorizing noncommercial public cutting when considered in the best interest of the state. Provided, however, that before any other sale of timber may be made as herein authorized, the Adjutant General shall advertise for bids on said timber in a newspaper of general circulation in the State of Mississippi at least once each week for three (3) consecutive weeks prior to the date upon which bids are to be received.

The Adjutant General is hereby authorized to pay all of the funds derived from any timber and other forest product sales on state-owned lands in said reservation into a special fund in the state treasury, which shall be a revolving fund, to be used for the maintenance, development and improvement of said military reservation at Camp Shelby, Mississippi, and out of which the Adjutant General may pay the state forestry commission the cost incurred by the state forestry commission in selecting and cutting trees, tree planting, elimination of undesirable trees and shrubs, construction of fire lanes, control of insect and disease outbreaks, and other desirable aspects of forest management practices on this military reservation for the benefit of this military reservation.

The Adjutant General of Mississippi, with concurrence of the commission of budget and accounting, may pay from available Camp Shelby timber funds, restitution for timber and/or minerals cut and/or removed without permission, by employees or authorized agents of the state military department, from private property whose sales, use or damage shall have enriched and/or benefited the state military department.

The funds derived from any timber and other forest product sales as herein provided shall be paid by the state treasurer upon warrants issued by the state auditor of public accounts and the said auditor shall issue his warrant upon requisitions signed by the proper person, officer or officers in the manner provided by law for funds appropriated for support of the Mississippi National Guard.

The Adjutant General shall make an annual report to the legislature on receipts and disbursements in connection with all funds derived from minerals, timber and other forest product sales on state-owned lands at the Camp Shelby military reservation.



§ 33-11-19 - Procurement of federal funds

(a) The Adjutant General, subject to the approval of the Governor, is hereby authorized and empowered to negotiate for, accept and approve projects, proposals, contracts and agreements for the construction, reconstruction, expansion, conversion, purchase, lease, repair, rehabilitation, improvement, equipping, furnishing, maintenance and operation, in whole or in part with federal funds, of armories, camps, ranges, bases or any building, structure or facility for the organized militia.

(b) When federal funds are made available or provided by the United States to the state either directly or by way of reimbursement in whole or in part for any monies expended by the state for the construction, demolition, reconstruction, expansion, conversion, purchase, lease, repair, rehabilitation, improvement, equipping, furnishing, maintenance and operation of any armory, camp, range, base, building, structure or facility for the organized militia, the Adjutant General of the state is hereby authorized to receive such funds in behalf of the state.






Chapter 13 - MISSISSIPPI CODE OF MILITARY JUSTICE

Article 1 - GENERAL PROVISIONS

§ 33-13-1 - Definitions

In this chapter unless the context otherwise requires:

(a) "State military forces" means the National Guard of this state, as defined in Section 101(3), (4) and (6) of Title 32, United States Code, and any other militia or military forces organized under the Constitution and laws of this state.

(b) "Commanding officer" includes commissioned officers and warrant officers, as applicable.

(c) "Officer" means commissioned or warrant officer.

(d) "Superior commissioned officer" means a commissioned officer superior in rank or command.

(e) "Officer candidate" means a cadet of the state officer candidate school.

(f) "Enlisted member" means a person in an enlisted grade.

(g) "Military" refers to any or all of the state military forces.

(h) "Accuser" means a person who signs and swears to charges, any person who directs that charges nominally be signed and sworn to by another, and any other person who has an interest other than an official interest in the prosecution of the accused.

(i) "Military judge" means an official of a court-martial detailed in accordance with Section 33-13-183.

(j) "Convening authority" includes, in addition to the person who convened the court, a commissioned officer commanding for the time being, or a successor in command.

(k) "Legal officer" means any commissioned officer of the state military forces designated to perform legal duties for a command.

(l) "State judge advocate" means the judge advocate of the state military forces, commissioned therein, and responsible for supervising the administration of military justice in the state military forces, and performing such other legal duties as may be required by the Adjutant General.

(m) "Grade" means a step or degree, in a graduated scale of office or military rank that is established and designated as a grade by law or regulation.

(n) "Rank" means the order of precedence among members of the state military forces.

(o) "Military duty (or duty status)" means all duty authorized under the Constitution and laws of the State of Mississippi and all training authorized under Title 32, United States Code.

(p) "Judge advocate" means any commissioned officer who is certified by the state judge advocate.

(q) "Military court" means a court-martial, a court of inquiry, a military commission, or a provost court.

(r) "May" is used in a permissive sense.

(s) "Shall" is used in an imperative sense.

(t) "He", where used, means, and shall be interpreted to include, both the masculine and feminine gender.

(u) "Code" means this chapter which may be cited as the Mississippi Code of Military Justice.



§ 33-13-5 - Concurrent jurisdiction with civilian courts

This code shall constitute concurrent jurisdiction with appropriate civilian courts over offenses in punitive Sections 33-13-451 through 33-13-465 and 33-13-467 through 33-13-529. Any other crimes defined by statute or existing at common law may be prosecuted by proper authorities as authorized by law.



§ 33-13-7 - Persons subject to code

(1) This code applies to all members of the state military forces who are not in active federal service of the United States.

(2) The voluntary enlistment of any person who has the capacity to understand the significance of enlisting in the state military forces shall be valid for purposes of jurisdiction under subsection (1) of this section and a change of status from civilian to member of the state military forces shall be effective upon taking the oath of enlistment.

(3) Notwithstanding any other provision of law, a person serving with the state military forces who:

(a) Submitted voluntarily to military authority;

(b) Met the mental competency and minimum age qualifications (10 USCS Sections 504 and 505) at the time of voluntary submission to military authority;

(c) Received military pay or allowances; and

(d) Performed military duties;

is subject to this code until such person's service has been terminated in accordance with law or regulations.



§ 33-13-9 - Jurisdiction to try certain personnel

(1) Each person separated from the state military forces who committed offenses while subject to this code, before such separation, and who later returned to the status of a person subject to this code, is subject to trial by court-martial for all offenses under this code committed before separation, including fraudulent discharge.

(2) No person who has deserted from state military forces may be relieved from amenability to the jurisdiction of this code by virtue of a separation from any later period of service.



§ 33-13-11 - Dismissal of commissioned officer

(1) If any commissioned officer, dismissed by order of the Governor, makes a written application for trial by court-martial, setting forth, under oath, that he has been wrongfully dismissed, the Governor, as soon as practicable, shall convene a general court-martial to try that officer on the charges on which he was dismissed. A court-martial so convened has jurisdiction to try the dismissed officer on those charges, and he shall be considered to have waived the right to plead any statute of limitations applicable to any offense with which he is charged. The court-martial may, as part of its sentence, adjudge the affirmance of the dismissal, but if the court-martial acquits the accused he shall retain his status in the Mississippi military forces.

(2) If the Governor fails to convene a general court-martial within three (3) months from the presentation of an application for trial under this code, the Adjutant General of Mississippi, or his designee, acting on behalf of the Governor, shall substitute for the dismissal ordered by the Governor a form of discharge authorized for administrative issue.

(3) If a discharge is substituted for a dismissal under this code, the Governor alone may reappoint the officer to such commissioned grade and with such rank as, in the opinion of the Governor, that former officer would have attained had he not been dismissed. The reappointment of such a former officer may be made only if a vacancy is available under applicable tables of organization. All time between the dismissal and the reappointment shall be considered as actual service for all purposes.

(4) If an officer is discharged from the state military forces by administrative action or by board proceedings under law, he has no right to trial under this section.



§ 33-13-13 - Territorial applicability of code

(1) This code applies throughout the state. It also applies to all persons otherwise subject to this code while they are serving outside the state in the same manner and to the same extent as if they were serving inside the state.

(2) Courts-martial and courts of inquiry may be convened and held in units of the state, with the same jurisdiction and power as to persons subject to this code as if the proceedings were held inside the state, and offenses committed outside the state may be tried and punished either inside or outside the state.



§ 33-13-15 - Judge advocates and legal officers

(1) The Adjutant General shall appoint an officer of the state military forces as state judge advocate. To be eligible for appointment, an officer must have been a member of the bar of a federal court and of the Supreme Court of the State of Mississippi for at least five (5) years, and a member of the judge advocate general corps for at least five (5) years.

(2) The Adjutant General shall appoint judge advocates and legal officers upon recommendation of the state judge advocate. To be eligible for appointment, judge advocates or legal officers must be officers of the state military forces and members of the bar of a federal court and the Supreme Court of the State of Mississippi.

(3) The state judge advocate or his assistants shall make frequent inspections in the field in supervision of the administration of military justice.

(4) Convening authorities shall at all times communicate directly with their staff judge advocates or legal officers in matters relating to the administration of military justice; and the staff judge advocates or legal officers of any command are entitled to communicate directly with the staff judge advocates or legal officers of a superior or subordinate command, or with the state judge advocate.

(5) No person who has acted as a member, military judge, trial counsel or investigating officer, or who has been a witness for either the prosecution or defense in any case may later act as staff judge advocate or legal officer to any reviewing authority upon the same case.






Article 3 - APPREHENSION AND RESTRAINT

§ 33-13-17 - Apprehension

(1) Apprehension is the taking of a person into custody.

(2) Any commissioned officer, warrant officer, noncommissioned officer or military policeman when in the execution of his guard or police duties, any marshal of a court-martial appointed pursuant to the provisions of this code, any peace officer having authority to apprehend offenders under the laws of the United States or of this state, or any other person charged with law enforcement functions who is designated by the Adjutant General of the State of Mississippi, is authorized to apprehend persons subject to this code upon reasonable belief that an offense has been committed and that the person apprehended committed it.

(3) Commissioned officers, warrant officers and noncommissioned officers have authority to quell quarrels, frays and disorders among persons subject to this code and to apprehend persons subject to this code who take part therein.



§ 33-13-19 - Apprehension of deserters

Any civil officer or peace officer having authority to apprehend offenders under the laws of the United States or of a state, territory, commonwealth or possession, or the District of Columbia, may summarily apprehend a deserter from the state military forces.



§ 33-13-21 - Imposition of restraint

(1) Arrest is the restraint of a person by an order, not imposed as a punishment for an offense, directing him to remain within specified limits. Confinement is the physical restraint of a person.

(2) An enlisted member may be ordered into arrest or confinement by any commissioned officer by an order, oral or written, delivered in person or through other persons subject to this code or through any person authorized by this code to apprehend persons. A commanding officer may authorize warrant officers, or noncommissioned officers to order enlisted members of his company or subject to his authority into arrest or confinement.

(3) A commissioned officer or warrant officer may be ordered into arrest or confinement only by a commanding officer to whose authority he is subject, by an order, oral or written, delivered in person or by another commissioned officer. The authority to order such persons into arrest or confinement may not be delegated.

(4) No person may be ordered into arrest or confinement except for probable cause.

(5) This section does not limit the authority of persons authorized to apprehend offenders to secure the custody of an alleged offender until a proper authority may be notified.



§ 33-13-23 - Restraint of persons charged with offenses; confinement in civilian institutions

Any person subject to this code charged with an offense under this code shall be ordered into arrest or confinement as circumstances may require; but when charged with only an offense normally tried by a summary court-martial, such person shall not ordinarily be placed in confinement unless a threat to himself or others. When any person subject to this code is placed in arrest or confinement prior to trial, immediate steps shall be taken to inform him of the specific wrong of which he is accused and to try him or to dismiss the charges and release him. Persons confined other than in a guardhouse, whether before, during or after trial by a military court, shall be confined in civil institutions designated by the Adjutant General.



§ 33-13-25 - Reports and receiving of prisoners

(1) No provost marshal, commander of a guard, master-at-arms, warden, keeper, or officer of a municipal or county jail or any other jail, designated under Section 33-13-23, may refuse to receive or keep any prisoner committed to his charge, when the committing person furnishes a statement, signed by him, of the offense charged against the prisoner.

(2) Every commander of a guard, master-at-arms, warden, keeper or officer of a municipal or county jail or of any other jail, designated under Section 33-13-23, to whose charge a prisoner is committed shall, within twenty-four (24) hours after that commitment or as soon as he is relieved from guard, report to the commanding officer of the prisoner or the Adjutant General the name of the prisoner, the offense charged against him, and the name of the person who ordered or authorized the commitment, and such report shall be entered on the jail docket.



§ 33-13-27 - Punishment prohibited before trial

Subject to Section 33-13-355, no person, while being held for trial or the result of trial, may be subjected to punishment or penalty other than arrest or confinement upon the charges pending against him, nor shall the arrest or confinement imposed upon him be any more rigorous than the circumstances require to insure his presence, but he may be subjected to minor punishment during that period for infractions of discipline.



§ 33-13-29 - Delivery of offenders to civil authorities

(1) Under such regulations as may be prescribed under this code, a person subject to this code who is on active duty who is accused of an offense against civil authority shall be delivered, upon request, to the civil authority for trial.

(2) When delivery under this section is made to any civil authority of a person undergoing sentence of a court-martial, the delivery, if followed by conviction in a civil tribunal, interrupts the execution of the sentence of the court-martial; and the offender, after having answered to the civil authorities for his offense, shall, upon the request of competent military authority, be returned to military custody for the completion of his sentence.






Article 5 - NONJUDICIAL PUNISHMENT

§ 33-13-31 - Commanding officer's nonjudicial punishment

(1) Under such regulations as the Governor may prescribe, limitations may be placed on the powers granted by this section with respect to the kind and amount of punishment authorized, and the categories of commanding officers and warrant officers exercising command authorized to exercise those powers. Under similar regulations, rules may be prescribed with respect to the suspension of punishments authorized hereunder. If authorized by regulations of the Governor, the Governor or an officer of general rank in command may delegate his powers under this section to a principal assistant. If disciplinary punishment other than admonition or reprimand is to be imposed, the accused shall be afforded the opportunity to consult with counsel having the qualifications prescribed under Section 33-13-15(2), Mississippi Code of 1972, if available. Otherwise, the accused shall be afforded the opportunity to be represented by any available commissioned officer of his choice. The accused may also employ civilian counsel of his own choosing at his own expense. In all proceedings, the accused is allowed forty-eight (48) hours, or longer on written justification, to reply to the notification of intent to impose punishment under this section.

(2) Subject to subsection (1) of this section, any commanding officer or the Commandant of the Mississippi Military Academy may, in addition to or in lieu of admonition or reprimand, impose one or more of the following disciplinary punishments for minor offenses:

(a) Upon officers of his command:

(i) Restriction to certain specified limits with or without suspension from duty, for not more than thirty (30) days;

(ii) If imposed by the Governor, or an officer of general rank in command;

(A) Arrest in quarters for not more than thirty (30) days;

(B) A fine of not more than Seventy-five Dollars ($ 75.00), subject to such limitations as may be imposed by federal law;

(C) Restriction to certain specified limits, with or without suspension from duty, for not more than sixty (60) days;

(D) Detention of not more than one-half ( 1/2) of one (1) month's pay per month for three (3) months.

(b) Upon other personnel of his command:

(i) If imposed upon a person attached to or embarked in a vessel, confinement for not more than three (3) days;

(ii) Correctional custody for not more than seven (7) days;

(iii) A fine of not more than Ten Dollars ($ 10.00), subject to such limitations as may be imposed by federal law;

(iv) Reduction to the next inferior pay grade, if the grade from which demoted is within the promotion authority of the officer imposing the reduction or any officer subordinate to the one who imposes the reduction;

(v) Extra duties including fatigue or other duties, for not more than thirty (30) days, which need not be consecutive, and for not more than two (2) hours per day, holidays included;

(vi) Restriction to certain specified limits, with or without suspension from duty for not more than thirty (30) days;

(vii) Detention of not more than fourteen (14) days' pay;

(viii) If imposed by an officer of the grade of major or above;

(A) The punishment authorized under subsection (2)(b)(i) of this section;

(B) Correctional custody for not more than thirty (30) days;

(C) A fine of not more than Seventy-five Dollars ($ 75.00), subject to such limitations as may be imposed by federal law;

(D) Reduction to the lowest or any intermediate pay grade if the grade from which demoted is within the promotion authority of the officer imposing the reduction, but an enlisted member in a pay grade above E-4 may not be reduced more than two (2) pay grades;

(E) Extra duties including fatigue or other duties, for not more than forty-five (45) days which need not be consecutive and for not more than two (2) hours per day, holidays included;

(F) Restriction to certain specified limits with or without suspension from duty, for not more than sixty (60) days;

(G) Detention of not more than one-half (1/2) of one (1) month's pay per month for three (3) months. Detention of pay shall be for a stated period of not more than one (1) year but if the offender's term of service expires earlier, the detention shall terminate upon that expiration. No two (2) or more of the punishments of arrest in quarters, correctional custody, extra duties and restriction may be combined to run consecutively in the maximum amount imposable for each. Whenever any of those punishments are combined to run consecutively, there must be an apportionment. For the purpose of this subsection, "correctional custody" is the physical restraint of a person during nonduty hours and may include extra duties, fatigue duties or hard labor. If practicable, correctional custody will not be served in immediate association with persons awaiting trial or held in confinement pursuant to trial by court-martial.

(3) (a) An officer in charge may impose upon enlisted members assigned to the unit of which he is in charge such of the punishments authorized under subsection (2)(b)(i)-(vii) of this section as the Governor may specifically prescribe by regulation.

(b) The Commandant of the Mississippi Military Academy may impose upon officers of which he is in charge such of the punishments authorized under subsection (2)(a)(i) of this section.

(4) The officer who imposes the punishment authorized in subsection (2) or his successor in command may, at any time, suspend probationally any part or amount of the unexecuted punishment imposed and may suspend probationally a reduction in grade or fine imposed under subsection (2), whether or not executed. In addition, he may, at any time, remit or mitigate any part or amount of the unexecuted punishment imposed and may set aside in whole or in part the punishment, whether executed or unexecuted, and restore all rights, privileges and property affected. He may also mitigate reduction in grade to a fine and/or detention of pay.

When mitigating (a) arrest in quarters or restriction, or (b) extra duties to restriction, the mitigated punishment shall not be for a greater period than the punishment mitigated.

When mitigating reduction in grade to a fine and/or detention of pay, the amount of the fine and/or detention shall not be greater than the amount that could have been imposed initially under this section by the officer who imposed the punishment mitigated.

(5) A person punished under this section who considers his punishment unjust or disproportionate to the offense may, through the proper channel, appeal to the next superior authority. The appeal shall be promptly forwarded and decided, but the person punished may, in the meantime, be required to undergo the punishment adjudged. The superior authority may exercise the same powers with respect to the punishment imposed as may be exercised under subsection (4) of this section by the officer who imposed the punishment. Before acting on an appeal from a punishment of:

(a) Arrest in quarters for more than seven (7) days;

(b) Correctional custody for more than seven (7) days;

(c) A fine of Seventy-five Dollars ($ 75.00);

(d) Reduction of one or more pay grades from the fourth or a higher pay grade;

(e) Extra duties for more than fourteen (14) days' pay;

(f) Restriction of more than fourteen (14) days' pay;

(g) Detention of more than fourteen (14) days' pay; the authority who is to act on the appeal shall refer the case to a judge advocate of the state military forces for consideration and advice, and may so refer the case upon appeal from any punishment imposed under subsection (2).

(6) The imposition and enforcement of disciplinary punishment under this section for any act or omission is not a bar to trial by court-martial for a serious crime or offense growing out of the same act or omission, and not properly punishable under this section, but the fact that disciplinary punishment has been enforced may be shown by the accused upon trial, and when so shown shall be considered in determining the measure of punishment to be adjudged in the event of a finding of guilty.

(7) The Governor may, by regulation, prescribe the form of records to be kept of proceedings under this section and may also prescribe that certain categories of those proceedings shall be in writing.






Article 7 - COURTS-MARTIAL JURISDICTION

§ 33-13-151 - Courts-martial classified; composition

The three (3) kinds of courts-martial in each of the state military forces are:

(a) General court-martial consisting of:

(i) A military judge and not less than six (6) members; or

(ii) Only a military judge, if before the court is assembled the accused, knowing the identity of the military judge and after consultation with defense counsel, requests in writing a court composed of a military judge and the military judge approves;

(b) Special court-martial, consisting of:

(i) Not less than three (3) members; or

(ii) A military judge and not less than three (3) members; or

(iii) Only a military judge, if one has been detailed to the court, and the accused under the same conditions as those prescribed in paragraph (a)(ii) so requests; and

(c) Summary court-martial, consisting of one (1) commissioned officer, who shall be a military judge or an attorney licensed to practice law in this state.



§ 33-13-153 - Jurisdiction of courts-martial in general

Each force of the state military forces has court-martial jurisdiction over all persons subject to this code. The exercise of jurisdiction by one force over personnel of another force shall be in accordance with regulations prescribed by the Governor.



§ 33-13-155 - Jurisdiction of general courts-martial

(1) Subject to Section 33-13-153 of this code, general courts-martial have jurisdiction to try persons subject to this code for any offense made punishable by this code and may under such limitations as the Governor may prescribe, adjudge any of the following punishments:

(a) A fine of not more than Two Hundred Dollars ($ 200.00) or confinement for not more than six (6) months;

(b) A reprimand; or

(c) A bad conduct discharge; or

(d) Dismissal or a dishonorable discharge; or

(e) Reduction of enlisted personnel to lowest pay grade; or

(f) Any combination of these punishments.

(2) A dismissal, a bad conduct, or dishonorable discharge may not be adjudged unless a complete record of the proceedings and testimony has been made, counsel having the qualifications prescribed under Section 33-13-15(2) of this code was detailed to represent the accused, and a military judge was detailed to the trial.



§ 33-13-157 - Jurisdiction of special courts-martial

(1) Subject to Section 33-13-153 of this code, special courts-martial have jurisdiction to try persons subject to this code, except commissioned officers, for any offense for which they may be punished under this code. A special court-martial has the same powers or punishment as a general court-martial, except:

(a) A fine of not more than One Hundred Dollars ($ 100.00), or confinement of not more than one hundred (100) days for a single offense.

(b) A dishonorable discharge may not be imposed.

(2) A dismissal of a warrant officer or a bad conduct discharge may not be adjudged unless a complete record of the proceedings and testimony has been made, counsel having the qualifications prescribed under Section 33-13-15(2) of this code was detailed to represent the accused, and a military judge was detailed to the trial, except in any case in which a military judge could not be detailed to the trial because of physical conditions or military exigencies. In any such case in which a military judge was not detailed to the trial, the convening authority shall make a detailed written statement, to be appended to the record, stating the reason or reasons a military judge could not be detailed.



§ 33-13-159 - Jurisdiction of summary courts-martial

(1) Subject to Section 33-13-153 of this code, summary courts-martial have jurisdiction to try persons subject to this code, except officers, for any offense made punishable by this code.

(2) No person with respect to whom summary courts-martial have jurisdiction may be brought to trial before a summary court-martial if he objects thereto. If objection to trial by summary court-martial is made by an accused, trial may be ordered by special or general court-martial, as may be appropriate.

(3) A summary court-martial may sentence to a fine of not more than Twenty-five Dollars ($ 25.00) or confinement for not more than twenty-five (25) days for a single offense and reduction of enlisted personnel to the lowest pay grade.



§ 33-13-161 - Jurisdiction of courts-martial not exclusive

The provisions of this article conferring jurisdiction upon courts-martial do not deprive military commissions, provost courts or other military tribunals of concurrent jurisdiction with respect to offenders or offenses that by statute or by the law of war may be tried by military commissions, provost courts or other military tribunals.






Article 9 - APPOINTMENT AND COMPOSITION OF COURTS-MARTIAL

§ 33-13-175 - Who may convene general courts-martial

In the state military forces not in federal service, general courts-martial may be convened by:

(a) The Governor of the State of Mississippi; or

(b) The Adjutant General; or

(c) Any other general officer under such regulations as the Governor may promulgate.



§ 33-13-177 - Who may convene special courts-martial

In the state military forces not in federal service, the commanding officer of a garrison, fort, post, camp, air base, auxiliary air base or other place where troops are on duty, or of a division, brigade, regiment, wing, group, battalion, separate squadron, or other detached command, may convene special court-martial. Special courts-martial may also be convened by superior authority. When any such officer is an accuser, the court may be convened by superior competent authority if considered advisable by him.



§ 33-13-179 - Who may convene summary courts-martial

In the state military forces not in federal service, the commanding officer of a garrison, fort, post, camp, air base, auxiliary air base, or of a regiment, wing, group, battalion, detached squadron, or detached company, may convene a summary court-martial.



§ 33-13-181 - Who may serve on courts-martial

(1) Any commissioned officer of the state military forces in a duty status is eligible to serve on all courts-martial for the trial of any person who may lawfully be brought before such courts for trial.

(2) Any warrant officer of the state military forces in a duty status is eligible to serve on general and special courts-martial for the trial of any person, other than a commissioned officer, who may lawfully be brought before such courts for trial.

(3) (a) Any enlisted member of the state military forces in a duty status who is not a member of the same unit as the accused is eligible to serve on general and special courts-martial for the trial of any enlisted member of the state military forces who may lawfully be brought before such courts for trial, but he shall serve as a member of a court only if, before the conclusion of a session called by the military judge under Section 33-13-207 [repealed] of this code prior to trial or, in the absence of such a session, before the court is assembled for the trial of the accused, the accused personally has requested in writing that enlisted members serve on it. After such a request, the accused may not be tried by a general or special court-martial the membership of which does not include enlisted members in a number comprising at least one-third (1/3) of the total membership of the court, unless eligible members cannot be obtained on account of physical conditions or military exigencies. If such members cannot be obtained, the court may be convened and the trial held without them, but the convening authority shall make a detailed written statement, to be appended to the record, stating why they could not be obtained.

(b) In this subsection, the word "unit" means any regularly organized body of the state military forces comparable to company size.

(4) (a) When it can be avoided no person subject to this code may be tried by a court-martial any member of which is junior to him in rank or grade.

(b) When convening a court-martial, the convening authority shall detail as members thereof such members of the state military forces as, in his opinion, are best qualified for the duty by reason of age, education, training, experience, length of service and judicial temperament. No member of the state military forces is eligible to serve as a member of a general or special court-martial when he is the accuser or a witness for the prosecution or has acted as investigating officer or as counsel in the same case.



§ 33-13-183 - Military judge of a court-martial

(1) The authority convening a general or special court-martial shall, and subject to regulations issued by the Governor, the authority convening a summary court-martial may, detail a military judge. A military judge shall preside over open sessions of the court-martial to which he has been detailed.

(2) A military judge shall be a commissioned officer of the state military forces who is a member of the Judge Advocate General Corps, a member of the bar of a federal court and a member of the bar of the Supreme Court of the State of Mississippi and who is certified to be qualified for duty as a military judge by the State Judge Advocate of the state military forces. Any military judge qualified pursuant to 18 U.S.C.S. 826 may be considered a military judge herein upon determination of need by the Adjutant General of the State of Mississippi.

(3) The military judge of a general court-martial shall be designated by the State Judge Advocate, or his designee, for detail by the convening authority and, unless the court-martial was convened by the Governor or the Adjutant General, neither the convening authority nor any member of his staff shall prepare or review any report concerning the effectiveness, fitness or efficiency of the military judge so detailed, which relates to his performance of duty as a military judge.

(4) No person is eligible to act as military judge in a case if he is the accuser or a witness for the prosecution or has acted as investigating officer or a counsel in the same case.

(5) The military judge of a court-martial may not consult with the members of the court except in the presence of the accused, trial counsel and defense counsel, nor may he vote with the members of the court.

(6) A military judge detailed to preside over a court-martial hereunder shall not be subject to any report by the convening authority or any member of his staff concerning the effectiveness, fitness or efficiency of that military judge so detailed, which relates to his performance of duty as a military judge.

(7) All trial counsel, defense counsel, military judges, legal officers, summary court officers and any other person certified by the State Judge Advocate to perform legal functions under this code, shall be used interchangeably, as needed, among all of the state military forces.



§ 33-13-185 - Detail of trial counsel and defense counsel

(1) For each general, special and summary court-martial, the authority convening the court shall detail trial counsel and defense counsel and such assistants as he considers appropriate. No person who has acted as investigating officer, military judge or court member in any case may act later as trial counsel, assistant trial counsel or, unless expressly requested by the accused, as defense counsel, or assistant defense counsel in the same case. No person who has acted for the prosecution may act later in the same case for the defense, nor may any person who has acted for the defense act later in the same case for the prosecution.

(2) Trial counsel and defense counsel detailed for any court-martial:

(a) Must be licensed to practice law in the State of Mississippi; and

(b) Must be certified as competent to perform such duties by the State Judge Advocate.



§ 33-13-187 - Detail or employment of reporters and interpreters

Under such regulations as the Governor may prescribe, the convening authority of a general or special court-martial, military commission, court of inquiry, or a military tribunal shall detail or employ qualified court reporters who shall record the proceedings of and testimony taken before that court, commission or tribunal. Under like regulations, the convening authority may detail or employ interpreters who shall interpret for the court, commission or tribunal.



§ 33-13-189 - Absent and additional members

(1) No member of a general or special court-martial may be absent or excused after the court has been assembled for the trial of the accused except for physical disability or as the result of a challenge or by order of the convening authority for good cause.

(2) Whenever a general court-martial, other than a general court-martial composed of a military judge only, is reduced below six (6) members, the trial may not proceed unless the convening authority details new members sufficient in number to provide not less than six (6) members. The trial may proceed with the new members present after the recorded evidence previously introduced has been read to the court in the presence of the military judge, the accused and counsel for both sides.

(3) Whenever a special court-martial, other than a special court-martial composed of a military judge only, is reduced below three (3) members, the trial may not proceed unless the convening authority details new members sufficient in number to provide not less than three (3) members. The trial shall proceed with the new members present as if no evidence had previously been introduced at the trial, unless a verbatim record of the evidence previously introduced before the members of the court or a stipulation thereof is read to the court in the presence of the military judge, if any, the accused, and counsel for both sides.

(4) If the military judge of a court-martial composed of a military judge only is unable to proceed with the trial because of physical disability, as a result of a challenge, or for other good cause, the trial shall proceed, subject to any applicable conditions of Section 33-13-151 of this code, after the detail of a new military judge as if no evidence had previously been introduced, unless a verbatim record of the evidence previously introduced or stipulation thereof is read in court in the presence of the new military judge, the accused, and counsel for both sides.






Article 11 - PRE-TRIAL PROCEDURE

§ 33-13-251 - Charges and specifications

(1) Charges and specifications shall be signed by a person subject to this code under oath before a commissioned officer of the state military forces authorized to administer oaths and shall state:

(a) That the signed has personal knowledge of, or has investigated the matters set forth therein; and

(b) That they are true in fact to the best of his knowledge and belief.

(2) Upon the preferring of charges, the proper authority shall take immediate steps to determine what disposition should be made thereof in the interest of justice and discipline, and the person accused shall be informed of the charges against him as soon as practicable.



§ 33-13-253 - Compulsory self-incrimination prohibited

(1) No person subject to this code may compel any person to incriminate himself or to answer any question the answer to which may tend to incriminate him.

(2) No person subject to this code may interrogate, or request any statement from an accused or a person suspected of any offense without first informing him of the nature of the accusation and advising him that he does not have to make any statement regarding the offense of which he is accused or suspected and that any statement made by him may be used as evidence against him in a trial by court-martial, and that certified military counsel will be detailed by competent authority, or by civilian counsel if provided by the accused or suspect.

(3) No person subject to this code may compel any person to make a statement or produce evidence before any military tribunal if the statement or evidence is not material to the issue and may tend to degrade him.

(4) No statement obtained from any person in violation of this section or through the use of coercion, unlawful influence, or unlawful inducement may be received in evidence against him in a trial by court-martial.



§ 33-13-255 - Investigation

(1) No charge or specification may be referred to a general court-martial for trial until a thorough and impartial investigation of all the matters set forth therein has been made. This investigation shall include inquiry as to the truth of the matter set forth in the charges, consideration of the form of charges and a recommendation as to the disposition which should be made of the case in the interest of justice and discipline.

(2) The accused shall be advised of the charges against him and of his right to be represented at that investigation by counsel. Upon his own request, he shall be represented by civilian counsel if provided by him, or military counsel of his own selection if such counsel is reasonably available, or by counsel detailed by the officer exercising general court-martial jurisdiction over the command. At that investigation, full opportunity shall be given to the accused to cross-examine witnesses against him if they are available and to present anything he may desire in his own behalf, either in defense or mitigation, and the investigating officer shall examine available witnesses requested by the accused. If the charges are forwarded after the investigation, they shall be accompanied by a statement of the substance of the testimony taken on both sides and a copy thereof shall be given to the accused.

(3) If an investigation of the subject matter of an offense has been conducted before the accused is charged with the offense, and if the accused was present at the investigation and afforded the opportunities for representation, cross-examination and presentation prescribed in subsection (2) of this section, no further investigation of that charge is necessary under this section unless it is demanded by the accused after he is informed of the charge. A demand for further investigation entitles the accused to recall witnesses for further cross-examination and to offer any new evidence in his own behalf.

(4) The requirements of this section are binding on all persons administering this code, but failure to follow them does not constitute jurisdictional error.



§ 33-13-257 - Forwarding of charges

When a person is held for trial by general court-martial, the commanding officer shall, within eight (8) days after the accused is ordered into arrest or confinement, if practicable, forward the charges, together with the investigation and allied papers, to the officer exercising general court-martial jurisdiction. If that is not practicable, he shall report in writing to that officer the reasons for delay.



§ 33-13-259 - Advice of staff judge advocate and reference for trial

(1) Before directing the trial of any charge by general court-martial, the convening authority shall refer it to his staff judge advocate for consideration and advice. The convening authority may not refer a charge to a general court-martial for trial unless he has found that the charge alleges an offense under this code and is warranted by evidence indicated in the report of investigation.

(2) If the charges or specifications are not formally correct or do not conform to the substance of the evidence contained in the report of the investigating officer, formal corrections and such changes in the charges and specifications as needed to make them conform to the evidence may be made.



§ 33-13-261 - Service of charges

The trial counsel to whom court-martial charges are referred for trial shall cause to be served upon the accused a copy of the charges upon which trial is to be had. In time of peace, no person may, against his objections, be brought to trial or be required to participate by himself or counsel in a session called by the military judge under Section 33-13-307(1) of this code in a general court-martial case within a period of five (5) days after the service of charges upon him, or in a special court-martial case within a period of three (3) days after the service of charges upon him.






Article 13 - TRIAL PROCEDURE

§ 33-13-301 - Governor may prescribe rules

The pretrial, trial and post-trial procedures, including modes of proof, in cases before military courts and other military tribunals and courts of inquiry may be prescribed by the Governor by regulations which shall, so far as he considers practicable, apply the principles of law and the rules of evidence generally recognized in the trial of criminal cases in the courts of the State of Mississippi but which may not be contrary to or inconsistent with this code.



§ 33-13-303 - Unlawfully influencing action of court

(1) No authority convening a general, special or summary court-martial nor any other commanding officer, or officer serving on the staff thereof, may censure, reprimand, or admonish the court or any member, military judge, or counsel thereof, with respect to the findings or sentence adjudged by the court, or with respect to any other exercise of its or his functions in the conduct of the proceedings. No person subject to this code may attempt to coerce or, by any unauthorized means, influence the action of the court-martial or any other military tribunal or any member thereof, in reaching the findings or sentence in any case, or the action of any convening, approving, or reviewing authority with respect to his judicial acts. The foregoing provisions of this subsection shall not apply with respect to (a) general instructional or informational courses in military justice if such courses are designed solely for the purpose of instructing members of a command in the substantive and procedural aspects of court-martial, or (b) statements and instructions given in open court by the military judge, president of a special court-martial or counsel.

(2) In the preparation of an effectiveness, fitness or efficiency report, or any other report or document used in whole or in part for the purpose of determining whether a member of the state military forces is qualified to be advanced in grade, or in determining the assignment or transfer of a member of or in determining whether a member of the state military forces should be retained on duty, no person subject to this code may, in preparing any such report (a) consider or evaluate the performance of duty of any such member as a member of a court-martial, or (b) give a less favorable rating or evaluation of any member of the state military forces because of the zeal with which such member, as counsel, represented any accused before a court-martial.



§ 33-13-305 - Duties of trial counsel and defense counsel

(1) The trial counsel of a general or special court-martial shall prosecute in the name of the State of Mississippi, and shall, under the direction of the court, prepare the record of the proceedings.

(2) The accused has the right to be represented in his defense before a general, special or summary court-martial by civilian counsel if provided by him, or by military counsel of his own selection if reasonably available, or by the defense counsel detailed under Section 33-13-185 of this code. Should the accused have counsel of his own selection, the defense counsel, and assistant defense counsel, if any, who were detailed, shall, if the accused so desires, act as his associate counsel; otherwise they shall be excused by the military judge or by the president of a court-martial without a military judge.

(3) In every court-martial proceedings, the defense counsel may, in the event of conviction, forward for attachment to the recording of proceedings, a brief of such matters he feels should be considered in behalf of the accused on review, including any objection to the contents of the record which he considers appropriate.

(4) An assistant trial counsel of a general court-martial may, under the direction of the trial counsel or when he is qualified to be a trial counsel as required by Section 33-13-185 of this code, perform any duty imposed by law, regulation, or the custom of the service upon the trial counsel of the court. An assistant trial counsel of a special court-martial may perform any duty of the trial counsel.

(5) An assistant defense counsel of a general or special court-martial may, under the direction of the defense counsel or when he is qualified to be the defense counsel as required by Section 33-13-185 of this code, perform any duty imposed by law, regulation or the custom of the service upon counsel for the accused.



§ 33-13-307 - Sessions

(1) At any time after the service of charges which have been referred for trial to a court-martial composed of a military judge and members, the military judge may, subject to Section 33-13-261 of this code, call the court into session without the presence of the members for the purpose of:

(a) Hearing and determining motions raising defense or objections which are capable of determining without trial or the issue raised by a plea of not guilty;

(b) Hearing and ruling upon any matter which may be ruled upon by the military judge under this chapter, whether or not the matter is appropriate for later consideration or decision by the members of the court;

(c) If permitted by regulations of the Governor, holding the arraignment and receiving the pleas of the accused; and

(d) Performing any other procedural function which may be performed by the military judge under this chapter or under rules prescribed pursuant to Section 33-13-301 of this code and which does not require the presence of the members of the court. These proceedings shall be conducted in the presence of the accused, the defense counsel and the trial counsel, and shall be made a part of the record.

(2) When the members of a court-martial deliberate or vote, only the members may be present. All other proceedings, including any other consultation of the members of the court with counsel or the military judge, shall be made a part of the record and shall be in the presence of the accused, the defense counsel, the trial counsel and, in cases in which a military judge has been detailed to the court, the military judge.



§ 33-13-309 - Continuances

The military judge, or a court-martial without a military judge, may, for reasonable cause, grant a continuance to any party for such time and for as often as may appear to be just.



§ 33-13-311 - Challenges

(1) The military judge and members of a general or special court-martial may be challenged by the accused or the trial counsel for cause stated to the court. The military judge shall determine the relevancy and validity of challenges for cause, and may not receive a challenge to more than one (1) person at a time. Challenges by trial counsel shall ordinarily be presented and decided before those by the accused are offered.

(2) Each accused and the trial counsel are entitled to one (1) preemptory challenge, but the military judge may not be challenged except for cause.



§ 33-13-313 - Oaths

Before performing their respective duties, military judges, members of general and special courts-martial, trial counsel, assistant trial counsel, defense counsel, assistant defense counsel, reporters and interpreters shall take an oath to perform their duties faithfully. The oath or affirmation shall be taken, and shall read as follows:

(a) Court members:

"You, , do swear (or affirm) that you will faithfully perform all the

duties incumbent upon you as a member of this court; that you will faithfully

and impartially try, according to the evidence, your conscience, and the laws

and regulations provided for trials by court-martial, the case of (the) (each)

accused now before this court; and that you will not disclose or discover the

vote or opinion of any particular member of the court upon a challenge or upon

the findings or sentence unless required to do so before a court of justice in

due course of law. So help you God."

(b) Military judge:

"You, , do swear (or affirm) that you will faithfully and impartially

perform, according to your conscience and the laws and regulations provided

for trials by court-martial, all the duties incumbent upon you as military

judge of this court. So help you God."

(c) Trial counsel and assistant trial counsel:

"You, (and) , do swear (or affirm) that you will faithfully

perform the duties of trial counsel. So help you God."

(d) Defense counsel and assistant defense counsel:

"You, (and) , do swear (or affirm) that you will faithfully

perform the duties of defense (and individual) counsel. So help you God."

(e) Court of inquiry:

The recorder of a court of inquiry shall administer to the members the following oath: "You shall well and truly examine and inquire, according to the evidence, into the matter now before you without partiality, favor, affection, prejudice or hope of reward. So help you God." After which the president of the court shall administer to the recorder the following oath: "You do swear (or affirm) that you will according to the best of your abilities, accurately and impartially record the proceedings of the court and the evidence to be given in the case in hearing. So help you God."

(f) Witnesses:

All persons who give evidence before a court-martial or court of inquiry shall be examined on oath, administered by the presiding officer, in the following form: "You swear (or affirm) that the evidence you shall give in the case now in hearing shall be the truth, the whole truth, and nothing but the truth. So help you God."

(g) Reporter or interpreter:

"You swear (or affirm) that you will faithfully perform the duties of reporter (or interpreter) to this court. So help you God."



§ 33-13-315 - Statute of limitations

(1) A person charged with desertion or absence without leave in time of war, or with aiding the enemy or with mutiny, may be tried and punished at any time without limitation.

(2) Except as otherwise provided in this section, a person charged with offenses punishable under this code is not liable to be tried by court-martial if the offense was committed more than three (3) years before the receipt of sworn charges and specifications by an officer exercising summary court-martial jurisdiction over the command.

(3) Periods in which the accused was absent from territory in which the state has the authority to apprehend him, or in the custody of civil authorities, or in the hands of the enemy, shall be excluded in computing the period of limitation prescribed in this section.



§ 33-13-317 - Former jeopardy

(1) No person may, without his consent, be tried a second time in any military court of the State of Mississippi for the same offense.

(2) No proceedings in which an accused has been found guilty by a court-martial upon any charge or specification is a trial in the sense of this section until the finding of guilty has become final after review of the case has been fully completed.

(3) A proceeding which, after the proper convening of the court and the introduction of evidence but before a finding, is dismissed or terminated by the convening authority or on motion of the prosecution for failure of available evidence or witnesses without any fault of the accused is a trial in the sense of this section.



§ 33-13-319 - Pleas of the accused

(1) If an accused after arraignment makes an irregular pleading, or after a plea of guilty sets up matter inconsistent with the plea, or if it appears that he has entered the plea of guilty improvidently or through a lack of understanding of its meaning and effect, or if he fails or refuses to plead, a plea of not guilty shall be entered in the record, and the court shall proceed as if he had pleaded not guilty.

(2) With respect to any charge or specification to which a plea of guilty has been made by the accused and accepted by the military judge, or by a summary court officer, a finding of guilty of the charge or specification may be entered immediately without vote. This finding shall constitute the finding of the court unless the plea of guilty is withdrawn prior to the announcement of the sentence, in which event the proceedings shall continue as though the accused had pleaded not guilty.



§ 33-13-321 - Opportunity to obtain witnesses and other evidence

(1) The trial counsel, the defense counsel, the accused, if not represented by counsel, and the court-martial shall have equal opportunity to obtain witnesses and other evidence. Each shall have the right of compulsory process for obtaining witnesses.

(2) The military judge or summary court officer of a court-martial may:

(a) Issue a warrant for the arrest of any accused person who having been served with a warrant and a copy of the charges, disobeys a written order by the convening authority to appear before the court;

(b) Issue a subpoena duces tecum and other subpoenas;

(c) Enforce by attachment the attendance of witnesses and the production of books and papers; and

(d) Sentence for refusal to be sworn or to answer, as provided in actions before civil courts of the state.

(3) Process issued in court-martial cases to compel witnesses to appear and testify and to compel the production of other evidence shall run to any part of the state and shall be executed by civil officers or peace officers as prescribed by the laws of the state.



§ 33-13-323 - Refusal to appear or testify

(1) Any person not subject to this code who:

(a) Has been duly subpoenaed to appear as a witness or to produce books and records before a military court or before any military or civil officer or peace officer designated to take a deposition to be read in evidence before a court; and

(b) Has been duly paid or tendered the fees and mileage of a witness at the rates allowed to witnesses under Section 33-13-621 of this code; and

(c) Willfully neglects or refuses to appear, or refuses to qualify as a witness or to testify or to produce any evidence which that person may have been legally subpoenaed to produce, is guilty of an offense against the state and may be punished by a fine not to exceed three hundred dollars ($ 300.00) or confinement not to exceed thirty (30) days in jail, or by both fine and confinement, and such witness shall be prosecuted in the appropriate county court.

(2) The appropriate district attorney for the state in any circuit court having jurisdiction where the military proceeding was convened shall, upon submission of a complaint to him by the presiding officer of a military court, commission, court of inquiry or board, file an information against and prosecute any person violating this section.



§ 33-13-325 - Contempts

A military court may punish for contempt any person who uses any menacing words, sign or gesture in its presence, or who disturbs its proceedings by any riot or disorder. Punishment may not exceed confinement for thirty (30) days or a fine of Three Hundred Dollars ($ 300.00), or both, provided that punishment of civilians by civilian courts for such contempt shall not be prohibited hereby.



§ 33-13-327 - Depositions

(1) At any time after charges have been signed, as provided in Section 33-13-251 of this code, any party may take oral or written depositions unless the military judge, a court-martial without a military judge hearing the case or, if the case is not being heard, an authority competent to convene a court-martial for the trial of those charges forbids it for good cause. If a deposition is to be taken before charges are referred for trial, such authority may designate attorneys in the state military forces to represent the prosecution and the defense and may authorize those persons to take the deposition of any witness.

(2) The party at whose instance a deposition is to be taken shall give to every other party reasonable written notice of the time and place for taking the deposition.

(3) Depositions may be taken before and authenticated by any military or civil officer authorized by laws of the state or by the laws of the place where the deposition is taken to administer oaths.

(4) Any duly authenticated deposition taken upon reasonable notice to the other parties, so far as otherwise admissible under the rules of evidence, may be read in evidence before any military court or commission, or in any proceeding before a court of inquiry, if it appears:

(a) That the witness resides or is beyond the state in which the court-martial or court of inquiry is ordered to sit, or beyond the distance of one hundred (100) miles from the place of trial or hearing;

(b) That the witness by reason of death, age or sickness, bodily infirmity, imprisonment, military necessity, nonamenability to process, or other reasonable cause, is unable or refuses to appear and testify in person at the place of trial or hearing; or

(c) That the present whereabouts of the witness is unknown.



§ 33-13-329 - Admissibility of records of courts of inquiry

(1) Upon a showing of unavailability in any case not extending to the dismissal of a commissioned officer, the sworn testimony, contained in the duly authenticated record of proceedings of a court of inquiry, or of a person whose oral testimony cannot be obtained, may, if otherwise admissible under the rules of evidence, be read in evidence by any party before a court-martial if the accused was a party before the court of inquiry and if the same issue was involved or if the accused consent to the introduction of such evidence.

(2) Such testimony may be read in evidence only by the defense in cases extending to the dismissal of a commissioned officer.

(3) Such testimony may also be read in evidence before a court of inquiry or a military board.

(4) In all courts of inquiry both enlisted men and officers shall have the right to counsel and the right to cross-examination of all witnesses.



§ 33-13-331 - Voting and rulings

(1) Voting by members of a general or special court-martial on the findings and on the sentence shall be by secret written ballot. The junior member of the court shall collect and count the votes. The count shall be checked by the president who shall forthwith announce the result of the ballot to the members of the court.

(2) The military judge shall rule upon all questions of law and all interlocutory questions arising during the proceedings. Any such ruling made by the military judge upon any question of law or any interlocutory question other than the factual issue of mental responsibility of the accused is final and constitutes the ruling of the court. However, the military judge may change his ruling at any time during the trial.

(3) Before a vote is taken on the findings, the military judge shall, in the presence of the accused and counsel, instruct the members of the court as to the elements of the offense and charge them:

(a) That the accused must be presumed to be innocent until his guilt is established by legal and competent evidence beyond reasonable doubt;

(b) That in the case being considered, if there is a reasonable doubt as to the guilt of the accused, the doubt must be resolved in favor of the accused and he must be acquitted;

(c) That, if there is a reasonable doubt as to the degree of guilt, the finding must be in a lower degree as to which there is no reasonable doubt, and;

(d) That the burden of proof of establishing the guilt of the accused beyond reasonable doubt is upon the state.

(4) Subsections (1), (2) and (3) of this section do not apply to a court-martial composed of a military judge only. The military judge of such a court-martial shall determine all questions of law and fact arising during the proceedings and, if the accused is convicted, adjudge an appropriate sentence. The military judge of such a court-martial shall make a general finding and shall, in addition, on request, find the facts specially. If an opinion or memorandum of decision is required to be filed, it will be sufficient if the findings of fact appear therein.



§ 33-13-333 - Number of votes required

(1) No person may be convicted of an offense, except by the concurrence of two-thirds (2/3) of the members present at the time the vote is taken.

(2) All sentences shall be determined by the concurrence of two-thirds (2/3) of the members present at the time the vote is taken.

(3) All other questions to be decided by the members of a general or special court-martial shall be determined by a majority vote. A tie vote on a challenge disqualifies the member challenged, but a determination to reconsider a sentence with a view toward decreasing it, may be made by any lesser vote which indicates that the reconsideration is not opposed by the number of votes required for that finding or sentence. A tie vote on a motion for a finding of not guilty or on a motion relating to the question of the accused's sanity is a determination against the accused. A tie vote on any other question is a determination in favor of the accused.



§ 33-13-335 - Court to announce action

A court-martial shall announce its finding and sentence to the parties as soon as determined.



§ 33-13-337 - Record of trial

(1) Each general court-martial shall keep a separate record of the proceedings of the trial of each case brought before it and the record shall be authenticated by the signature of the military judge. If the record cannot be authenticated by the military judge by reason of his death, disability, or absence, it shall be authenticated by the signature of the trial counsel or by that of a member if the trial counsel is unable to authenticate it by reason of his death, disability, or absence. In a court-martial consisting of only a military judge, the record shall be authenticated by the court reporter under the same conditions that would impose such a duty on a member under this subsection. If the proceedings have resulted in an acquittal of all charges and specifications or, if not affecting a general or flag officer, in a sentence not including discharge and not in excess of that which may otherwise be adjudged by a special court-martial, the record shall contain such matters as may be prescribed by regulations of the Governor.

(2) Each special and summary court-martial shall keep a separate record of the proceedings in each case, and the record shall contain the matter and shall be authenticated in the manner required by such regulations as the Governor may prescribe.

(3) A copy of the record of the proceedings of each general and special court-martial shall be given to the accused as soon as it is authenticated.






Article 15 - SENTENCES

§ 33-13-351 - Cruel and unusual punishment prohibited

Punishment by flogging, or by branding, marking or tatooing on the body, or any other cruel or unusual punishment, may not be adjudged by any court-martial or inflicted upon any person subject to this code. The use of irons, single or double, except for the purpose of safe custody, is prohibited.



§ 33-13-353 - Maximum limits

The punishment which a court-martial may direct for an offense may not exceed the limits prescribed by this code or by federal law.



§ 33-13-355 - Effective date of sentences

(1) Any period of confinement included in a sentence of a court-martial begins to run from the date the sentence is adjudged by the court-martial but periods during which the sentence to confinement is suspended or deferred shall be excluded in computing the service of the term of confinement.

(2) On application by an accused who is under sentence to confinement that has not been ordered executed, the convening authority or, if the accused is no longer under his jurisdiction, the officer exercising general court-martial jurisdiction over the command to which the accused is currently assigned, may in his sole discretion defer service of the sentence to confinement. The deferment shall terminate when the sentence is ordered executed. The deferment may be rescinded at any time by the officer who granted it or, if the accused is no longer under his jurisdiction, by the officer exercising general court-martial jurisdiction over the command to which the accused is currently assigned.

(3) In the militia or state military forces not in federal service, no sentence of dismissal or dishonorable discharge may be executed until all reviews and any appeals to the Mississippi Court of Military Appeals are complete.

(4) All other sentences of courts-martial are effective on the date ordered executed.



§ 33-13-357 - Execution of confinement

(1) A sentence of confinement adjudged by a military court, whether or not the sentence includes discharge or dismissal, and whether or not the discharge or dismissal has been executed, may be carried into execution by confinement in any place of confinement under the control of any of the state military forces or in any jail, penitentiary, or prison or other institution, under the control of this state or any political subdivision thereof and designated by the Adjutant General. Persons so confined in a jail, penitentiary, prison or other institution are subject to the same discipline and treatment as persons confined or committed to the jail, penitentiary, prison or other institutions by the courts of the state or of any political subdivision thereof.

(2) The omission of the words "hard labor" from any sentence or punishment of a court-martial adjudging confinement does not deprive the authority executing that sentence or punishment of the power to require hard labor as a part of the punishment.

(3) The keepers, officers, and wardens of any jails, penitentiaries, prisons, or other institutions, under the control of this state or any political subdivision thereof, shall receive persons ordered into confinement before trial and persons committed to confinement by a military court and shall confine them according to law.






Article 17 - REVIEW OF COURTS-MARTIAL

§ 33-13-401 - Error of law; lesser included offense

(1) A finding or sentence of a court-martial may not be held incorrect on the ground of an error of law unless the error materially prejudices the substantial rights of the accused.

(2) Any reviewing authority with the power to approve or affirm a finding of guilty may approve or affirm, instead, so much of the finding as includes a lesser included offense.



§ 33-13-403 - Initial action on the record

After trial by court-martial the record shall be forwarded to the convening authority, and action thereon may be taken by the person who convened the court, a commissioned officer commanding for the time being, a successor in command, or any officer exercising general court-martial jurisdiction.



§ 33-13-405 - General court-martial records

The convening authority shall refer the record of each general court-martial to his judge advocate who shall submit his written opinion thereon to the convening authority. If the final action of the court has resulted in an acquittal of all charges and specifications, the opinion shall be limited to questions of jurisdiction.



§ 33-13-407 - Reconsideration and revision

Where there is an apparent error or omission in the record or where the record shows improper or inconsistent action by a court-martial with respect to a finding or sentence which can be rectified without material prejudice to the substantial rights of the accused, the convening authority may return the record to the court for appropriate action. In no case, however, may the record be returned:

(a) For reconsideration of a finding of not guilty, or a ruling which amounts to a finding of not guilty;

(b) For consideration of a finding of not guilty of any charge, unless the record shows a finding of guilty under a specification laid under that charge which sufficiently alleges a violation of some section of this code; or

(c) For increasing the severity of the sentence unless the sentence prescribed for the offense is mandatory.



§ 33-13-409 - Rehearings

(a) If the convening authority disapproves the finding and sentence of a court-martial he may, except where there is lack of sufficient evidence in the record to support the findings, order a rehearing. In such a case he shall state the reasons for disapproval. If he disapproves the findings and sentence and does not order a hearing, he shall dismiss the charges.

(b) Each rehearing shall take place before a court-martial composed of members not members of the court-martial which first heard the case. Upon a rehearing the accused may not be tried for any offense of which he was found not guilty by the first court-martial, and no sentence in excess of or more severe than the original sentence may be imposed, unless the sentence is based upon a finding of guilty of an offense not considered upon the merits in the original proceedings, or unless the sentence prescribed for the offense is mandatory.



§ 33-13-411 - Approval by the convening authority

In acting on the findings and sentence of a court-martial, the convening authority may approve only such findings of guilty, and the sentence or such part or amount of the sentence, as he finds correct in law and fact and as he in his discretion determines should be approved. Unless he indicates otherwise, approval of the sentence is approval of the findings and sentence.



§ 33-13-413 - Initial review and disposition of records

(1) If the convening authority is the Governor, his action on the review of any record of trial is final, subject to review by the Mississippi Court of Military Appeals.

(2) In all other cases not covered by subsection (1) of this section, if the sentence of a special court-martial as approved by the convening authority includes a bad conduct discharge, whether or not suspended, the entire record shall be sent to the appropriate judge advocate of the state military forces concerned to be reviewed in the same manner as a record of trial by general court-martial. The record and the opinion of the judge advocate shall then be sent to the state judge advocate for review.

(3) All other special and summary court-martial records shall be sent to the judge advocate of the appropriate force of the state military forces and shall be acted upon, transmitted, and disposed of as may be prescribed by regulations prescribed by the Governor.

(4) The state judge advocate shall review the record of trial in each case sent to him for review as provided under subsection (2) of this section. If the final action of the court-martial has resulted in an acquittal of all charges and specifications, the opinion of the state judge advocate is limited to questions of jurisdiction.

(5) The state judge advocate shall take final action in any case reviewable by him.



§ 33-13-415 - Review by state judge advocate

(1) In a case reviewable by the state judge advocate under this section, the state judge advocate may act only with respect to the findings and sentence as approved by the convening authority. He may affirm only such findings of guilty, and the sentence or such part or amount of the sentence, as he finds correct in law and fact and determines, on the basis of the entire record, should be approved. In considering the record, he may weigh the evidence, judge the credibility of witnesses, and determine controverted questions of fact, recognizing that the trial court saw and heard the witnesses. If the state judge advocate set aside the findings and sentence, he may, except where the setting aside is based on lack of sufficient evidence in the record to support the findings, order a rehearing. If he sets aside the findings and sentence and does not order a rehearing, he shall order that the charges be dismissed.

(2) In a case reviewable by the state judge advocate under this or the proceeding section, he shall instruct the convening authority to act in accordance with his decision on the review. If he has ordered a rehearing but the convening authority finds a rehearing impracticable, he may dismiss the charges.



§ 33-13-417 - Review by Mississippi Court of Military Appeals

(1) (a) There is hereby established a Mississippi Court of Military Appeals, located for administrative purposes only in the Mississippi Military Department, State of Mississippi. The court shall consist of five (5) judges appointed by the Adjutant General upon the advice and recommendation of the State Judge Advocate for a term of six (6) years. Initial appointments to this court will be: one (1) judge for a term of two (2) years, two (2) judges for a term of four (4) years, and two (2) judges for a term of six (6) years. The term of office of all successor judges shall be for a six-year period of time, but any judge appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall be appointed only for the unexpired term of his predecessor. The Adjutant General, upon the advice and recommendation of the State Judge Advocate, shall appoint the chief judge of this court. A person is eligible for appointment to this court who:

(i) Is a member of the bar of the Supreme Court of the State of Mississippi;

(ii) Is a member of a federal bar;

(iii) Is a commissioned officer of the state military forces, active or retired, or a retired commissioned officer in the reserves of the Armed Forces of the United States of America;

(iv) Has been engaged in the active practice of law for at least five (5) years;

(v) Has at least five (5) years' experience as a staff judge advocate, judge advocate, or legal officer with the state military forces. The requirements in (iv) and (v) of this subsection may be satisfied by equivalent experience or practice in the Armed Forces of the United States.

(b) The court may promulgate its own rules of procedure, provided, however, that a majority of the five (5) judges shall constitute a quorum and the concurrence of a majority of the judges acting on a given case shall be necessary to a decision of the court.

(c) Judges of the Mississippi Court of Military Appeals may be removed by the Adjutant General upon notice and hearing for neglect of duty and malfeasance in office, or for mental or physical disability.

(d) If a judge of the Mississippi Court of Military Appeals is temporarily unable to perform his duties the Adjutant General upon the advice and recommendation of the State Judge Advocate may designate a military judge, as defined in this code, to fill the office for the period of disability.

(e) The judges of the Mississippi Court of Military Appeals, while actually sitting in review of a matter placed under their jurisdiction by the code, and while traveling to and from such sessions, shall be paid compensation equal to that compensation as prescribed for the judges of the circuit courts of the State of Mississippi, to include both salary and travel expenses.

(2) The Mississippi Court of Military Appeals shall have appellate jurisdiction, upon petition of an accused, to hear and review the record in:

(a) All general and special court-martial cases; and

(b) All other cases where a judge of this court has made a determination that there may be a constitutional issue involved.

(3) The accused has sixty (60) calendar days from the time of receipt of actual notice of the final action on his case, under this code, to petition the Mississippi Court of Military Appeals for review, said petition to set forth all errors assigned. The court shall act upon such a petition within sixty (60) calendar days of the receipt thereof. In the event the court fails or refuses to grant such petition for review the final action of the convening authority will be deemed to have been approved; notwithstanding any other provision of this code, upon the court granting a hearing of an appeal, the court may grant a stay or defer service of the sentence of confinement or any other punishment under this code until the court's final decision upon the case.

(4) In a case reviewable under subsection (2)(a) of this section the Mississippi Court of Military Appeals may act only with respect to the findings and sentence as finally approved and ordered executed by the convening authority. In a case reviewable under subsection (2)(b) of this section this court need take action only with respect to matters of law, and the action of this court is final.

(5) If the Mississippi Court of Military Appeals sets aside the findings and sentence, it may, except where the setting aside is based on lack of sufficient evidence in the record to support the findings, order a rehearing. If it sets aside the findings and sentence and does not order a rehearing, it shall order that the charges be dismissed. After the Mississippi Court of Military Appeals has acted on the case, the record shall be returned to the State Judge Advocate who shall notify the convening authority of the court's decision. If further action is required the State Judge Advocate shall instruct the convening authority to take action in accordance with that decision. If the court has ordered a rehearing, but the convening authority finds a rehearing impracticable, he may dismiss the charges.



§ 33-13-419 - Precedents of other courts

Decisions of the United States Court of Military Appeals and of the courts of review of the Armed Forces of the United States shall be considered persuasive authority but will not be regarded as binding precedent unless adopted as such by the Mississippi Court of Military Appeals.



§ 33-13-421 - Appellate counsel

The counsel and defense counsel of a court-martial shall serve in the capacity of appellate counsel upon an appeal authorized under this code. The accused has the additional right to be represented by civilian counsel at his own expense. Should the defense or trial counsel become unable to perform their duties because of illness or other disability, the convening authority will appoint a qualified trial or defense counsel to continue the proceedings.



§ 33-13-423 - Vacation of suspension

(1) Before the vacation of the suspension of a special court-martial sentence which as approved includes a dismissal or bad conduct discharge, or of any general court-martial sentence, a hearing on the alleged violation of probation shall be held. The probationer shall be represented at the hearing by military counsel if he so desires.

(2) The record of the hearing and the recommendation of the hearing officer shall be sent for action to the Governor in cases involving a general court-martial sentence and to the commanding officer of the state military forces of which the probationer is a member in all other cases covered by subsection (1) of this section. If the Governor or commanding officer vacates the suspension, any unexecuted part of the sentence except a dismissal shall be executed.

(3) The suspension of any other sentence may be vacated by any authority competent to convene, for the command in which the accused is serving or assigned, a court of the kind that imposed the sentence.



§ 33-13-425 - Petition for a new trial

At any time within two (2) years after approval by the convening authority of a court-martial sentence, the accused may petition the state judge advocate for a new trial on ground of newly discovered evidence or fraud on the court-martial. If the accused's case is pending before the Mississippi Court of Military Appeals when this petition is filed, the appeal will not proceed until the state judge advocate has made a decision on the request. If the petition is granted, the appeal will be dismissed. If the petition is denied, the court of military appeals will continue its proceedings on the case.



§ 33-13-427 - Remission or suspension; administrative discharge

(1) A convening authority may remit or suspend any part or amount of the unexecuted part of any sentence, including all uncollected fines.

(2) The Governor may, for good cause, substitute an administrative form of discharge for a discharge or dismissal executed in accordance with the sentence of a court-martial.



§ 33-13-429 - Restoration; administrative discharge

(1) Under such regulations as the Governor may prescribe, all rights, privileges, and property affected by an executed part of a court-martial sentence which has been set aside or disapproved, except an executed dismissal or discharge, shall be restored unless a new trial or rehearing is ordered and such executed part is included in a sentence imposed upon a new trial or hearing.

(2) If a previously executed sentence of dishonorable discharge is not imposed on a new trial, the Governor shall substitute therefor a form of discharge authorized for administrative issuance unless the accused is to serve out the remainder of his enlistment.

(3) If a previously executed sentence of dismissal is not imposed on a new trial, the Governor shall substitute therefor a form of discharge authorized for administrative issue, and a commissioned officer dismissed by that sentence may be reappointed by the Governor alone to such commissioned grade and with such rank as in the opinion of the Governor that former officer would have attained had he not been dismissed. The reappointment of such former officer may be made if a position vacancy is available under applicable table of organization. All the time between the dismissal and reappointment shall be considered as service for all purposes.



§ 33-13-431 - Finality of proceedings, findings, and sentences

The appellate review of records of trial provided by this code, the proceedings, findings and sentences of court-martial as reviewed and approved, as required by this code, and all dismissals and discharges carried into execution under sentences by court-martial following review and approval as required by this code, are final and conclusive. Orders publishing the proceedings of the court-martial and all action taken pursuant to those proceedings are binding upon all departments, courts, agencies and officers of the state, subject only to action upon a petition for a new trial as provided in Section 33-13-425.






Article 19 - PUNITIVE SECTIONS

§ 33-13-451 - Persons to be tried or punished

No person may be tried or punished for any offense provided for in Sections 33-13-451 through 33-13-529 of this code, unless it was committed while he was in a duty status or during a period of time when he was under lawful orders to be in a duty status.



§ 33-13-453 - Principal

Any person subject to this code who:

(1) commits an offense punishable by this code or aids, abets, counsels, commands or procures its commission; or

(2) causes an act to be done which if directly performed by him would be punishable by this code; is a principal.



§ 33-13-455 - Accessory after the fact

Any person subject to this code, who knowing that an offense punishable by this code has been committed, receives, comforts, or assists the offender in order to hinder or prevent his apprehension, trial, or punishment shall be punished as a court-martial may direct.



§ 33-13-457 - Conviction of lesser included offense

An accused may be found guilty of an offense necessarily included in the offense charged or of an attempt to commit either the offense charged or an offense necessarily included therein.



§ 33-13-459 - Attempts

(a) An act, done with specific intent to commit an offense under this code, amounting to more than mere preparation and tending, even though failing, to effect its commission, is an attempt to commit that offense.

(b) Any person subject to this code who attempts to commit any offense punishable by this code shall be punished as a court-martial may direct, unless otherwise specifically prescribed.

(c) Any person subject to this code may be convicted of an attempt to commit an offense although it appears on the trial that the offense was consummated.



§ 33-13-461 - Conspiracy

Any person subject to this code who conspires with any other person to commit an offense under this code, shall, if one or more of the conspirators does an act to effect the object of the conspiracy, be punished as a court-martial may direct.



§ 33-13-463 - Solicitation

(a) Any person subject to this code who solicits or advises another or others to desert in violation of Section 33-13-469 of this code or mutiny in violation of Section 33-13-487 of this code, shall, if the offense solicited or advised is attempted or committed, be punished with the punishment provided for the commission of the offense, but, if, the offense solicited or advised is not committed or attempted, he shall be punished as a court-martial may direct.

(b) Any person subject to this code who solicits or advises another or others to commit an act of misbehavior before the enemy in violation of Section 33-13-497 of this code, or sedition in violation of Section 33-13-487 of this code shall, if the offense solicited or advised is committed, be punished with the punishment provided for the commission of the offense, but, if the offense solicited or advised is not committed, he shall be punished as a court-martial may direct.



§ 33-13-465 - Fraudulent enlistment, appointment, or separation

Any person who:

(1) procures his own enlistment or appointment in the state military forces by knowingly false representations or deliberate concealment as to his qualifications for that enlistment or appointment and receives pay or allowances thereunder; or

(2) procures his own separation from the state military forces by knowingly false representation or deliberate concealment as to his eligibility for that separation; shall be punished as a court-martial may direct.



§ 33-13-467 - Unlawful enlistment, appointment, or separation

Any person subject to this code who effects an enlistment or appointment in or a separation from the state military forces of any person who is known to him to be ineligible for that enlistment, appointment, or separation because it is prohibited by law, regulation, or order shall be punished as a court-martial may direct.



§ 33-13-469 - Desertion

(1) Any member of the state military forces who:

(a) Without authority goes or remains absent from his unit, organization or place of duty with intent to remain away therefrom permanently; or

(b) Quits his unit, organization or place of duty with intent to avoid hazardous duty or to shirk important service; or

(c) Without being regularly separated from one of the state military forces enlists or accepts an appointment in the same or another one of the state military forces, or in one of the Armed Forces of the United States or in any foreign armed service without fully disclosing the fact that he has not been regularly separated; is guilty of desertion.

(2) Any commissioned officer of the state military forces who, after tender of his resignation and before notice of its acceptance, quits his post or proper duties without leave and with intent to remain away therefrom permanently is guilty of desertion.

(3) Any person found guilty of desertion or attempt to desert shall be punished as a court-martial may direct.



§ 33-13-471 - Absent without leave

Any person subject to this code, who without authority:

(1) fails to go to his appointed place of duty at the time prescribed;

(2) goes from that place; or

(3) absents himself or remains absent from his unit, organization, or place of duty at which he is required to be at the time prescribed; shall be punished as a court-martial may direct.



§ 33-13-473 - Missing movement

Any person subject to this code who through neglect or design misses the movement of a ship, aircraft, or unit with which he is required in the course of duty to move shall be punished as a court-martial may direct.



§ 33-13-475 - Contempt towards Governor

Any commissioned officer subject to this code who uses contemptuous words against the Governor of Mississippi shall be punished as a court-martial may direct.



§ 33-13-477 - Disrespect toward superior commissioned officer

Any person subject to this code who behaves with disrespect toward his superior commissioned officer shall be punished as a court-martial may direct.



§ 33-13-479 - Assaulting or willfully disobeying superior commissioned officer

Any person subject to this code who:

(a) Strikes his superior commissioned officer or draws or lifts up any weapon or offers any violence against him while that officer is in the execution of his office; or

(b) Willfully disobeys a lawful command of his commissioned officer; shall be punished as a court-martial may direct.



§ 33-13-481 - Insubordinate conduct toward warrant officer or noncommissioned officer

Any person subject to this code who:

(a) Strikes or assaults a warrant officer or noncommissioned officer while that officer is in the execution of his office; or

(b) Willfully disobeys the lawful order of a warrant officer or noncommissioned officer; or

(c) Treats with contempt or is disrespectful in language or deportment toward a warrant officer or noncommissioned officer while that officer is in the execution of his office; shall be punished as a court-martial may direct.



§ 33-13-483 - Failure to obey order or regulation

Any person subject to this code who:

(1) violates or fails to obey any lawful general order or regulation;

(2) having knowledge of any other lawful order issued by a member of the state military forces which it is his duty to obey, fails to obey the order; or

(3) is derelict in the performance of his duties; shall be punished as a court-martial may direct.



§ 33-13-485 - Cruelty and maltreatment

Any person subject to this code, who is guilty of cruelty toward, or oppression or maltreatment of, any person subject to his orders shall be punished as a court-martial may direct.



§ 33-13-487 - Mutiny or sedition

(a) Any person subject to this code who:

(1) with intent to usurp or override lawful military authority refuses, in concert with any other person, or persons, to obey orders or otherwise do his duty or creates any violence or disturbance is guilty of mutiny;

(2) with intent to cause the overthrow or destruction of lawful civil authority, creates, in concert with any other person, revolt, violence, or other disturbances against that authority is guilty of sedition;

(3) fails to do his utmost to prevent and suppress a mutiny or sedition being committed in his presence, or fails to take all reasonable means to inform his superior commissioned officer or commanding officer of a mutiny or sedition which he knows or has reason to believe is taking place; is guilty of a failure to suppress or report a mutiny or sedition.

(b) A person who is found guilty of attempted mutiny, mutiny, sedition, or failure to suppress or report a mutiny or sedition shall be punished as a court-martial may direct.



§ 33-13-489 - Resistance, breach of arrest, and escape

Any person subject to this code who resists apprehension or breaks arrest or who escapes from physical restraint lawfully imposed shall be punished as a court-martial may direct.



§ 33-13-491 - Releasing prisoner without proper authority

Any person subject to this code who, without proper authority, releases any prisoner committed to his charge, or who through neglect or design suffers any such prisoner to escape, shall be punished as a court-martial may direct, whether or not the prisoner was committed in strict compliance with the law.



§ 33-13-493 - Unlawful detention of another

Any person subject to this code who, except as provided by law or regulation, apprehends, arrests, or confines any person shall be punished as a court-martial may direct.



§ 33-13-495 - Noncompliance with procedural rules

Any person subject to this code who:

(a) Is responsible for unnecessary delay in the disposition of any case of a person accused of an offense under this code; or

(b) Knowingly and intentionally fails to enforce or comply with any provision of this code regulating the proceedings before or after trial of an accused; shall be punished as a court-martial may direct.



§ 33-13-497 - Misbehavior before the enemy

Any person subject to this code who before or in the presence of the enemy:

(a) Runs away;

(b) Shamefully abandons, surrenders or delivers up any command, unit, place or military property which it is his duty to defend;

(c) Through disobedience, neglect or intentional misconduct endangers the safety of any such command, unit, place or military property;

(d) Casts away his arms or ammunition;

(e) Is guilty of cowardly conduct;

(f) Causes false alarms in the command, unit or place under control of the Armed Forces of the United States or the state military forces of Mississippi, or any other state;

(g) Quits his place of duty to plunder or pillage;

(h) Willfully fails to do his utmost to encounter, engage, capture or destroy enemy troops, combatants, vessels, aircraft or any other thing, which it is his duty to so encounter, engage, capture or destroy; or

(i) Does not afford all practicable relief and assistance to any troops, combatants, vessels or aircraft of the Armed Forces belonging to the United States or their allies, to this state, or to any other state, when engaged in battle; shall be punished as a court-martial may direct.



§ 33-13-499 - Subordinate compelling surrender

Any person subject to this code who compels or attempts to compel the commander of any place, vessel, aircraft or other military property, or of any body of members of the state military forces of this state, or of any other state, to give it up to an enemy or to abandon it, or who strikes the colors or flag to an enemy without proper authority, shall be punished as a court-martial may direct.



§ 33-13-501 - Improper use of countersign

Any person subject to this code who in time of war discloses the parole or countersign to any person not entitled to receive it, or who gives to another who is entitled to receive and use the parole or countersign a different parole or countersign from that which, to his knowledge, he was authorized and required to give, shall be punished as a court-martial may direct.



§ 33-13-503 - Forcing a safeguard

Any person subject to this code who forces a safeguard shall be punished as a court-martial may direct.



§ 33-13-505 - Captured or abandoned property

(1) All persons subject to this code shall secure all public property taken from the enemy for the service of the State of Mississippi or the United States, and shall give notice and turn over to the proper authority without delay all captured or abandoned property in their possession, custody or control.

(2) Any person subject to this code who:

(a) Fails to carry out the duties prescribed in subsection (1);

(b) Buys, sells, trades or in any way deals in or disposes of captured or abandoned property, whereby he receives or expects any profit, benefit or advantage to himself or another directly or indirectly connected with himself; or

(c) Engages in looting or pillaging; shall be punished as a court-martial may direct.



§ 33-13-507 - Aiding the enemy

Any person subject to this code who:

(1) aids, or attempts to aid, the enemy with arms, ammunition, supplies, money, or other things; or

(2) without proper authority, knowingly harbors or protects or gives intelligence to, or communicates or corresponds with or holds any intercourse with the enemy, either directly or indirectly; shall be punished as a court-martial may direct.



§ 33-13-509 - Misconduct of a prisoner

Any person subject to this code who, while in the hands of the enemy in time of war:

(1) for the purpose of securing favorable treatment by his captors acts without proper authority in a manner contrary to law, custom, or regulation, to the detriment of others of whatever nationality held by the enemy as civilian or military prisoners; or

(2) while in a position of authority over such persons maltreats them without justifiable cause; shall be punished as a court-martial may direct.



§ 33-13-511 - False official statements

Any person subject to this code who, with intent to deceive, signs any false record, return, regulation, order, or other official document, knowing it to be false, or makes any other false official statement knowing it to be false, shall be punished as a court-martial may direct.



§ 33-13-513 - Military property loss, damage, destruction, wrongful disposition

Any person subject to this code who, without proper authority:

(1) sells or otherwise disposes of;

(2) wilfully or through neglect damages, destroys, or loses; or

(3) wilfully or through neglect suffers to be lost, damaged, destroyed, sold, or wrongfully disposed of, any military property of the United States or of the State of Mississippi; shall be punished as a court-martial may direct.



§ 33-13-515 - Property other than military property; waste, spoilage, or destruction

Any person subject to this code who willfully or recklessly wastes, spoils or otherwise willfully and wrongfully destroys or damages any property other than military property of the United States or of this state shall be punished as a court-martial may direct.



§ 33-13-517 - Improper hazarding of vessel

(a) Any person subject to this code who wilfully and wrongfully hazards or suffers to be hazarded any vessel of the Armed Forces of the United States or of the state military forces shall be punished as a court-martial may direct.

(b) Any person subject to this code who negligently hazards or suffers to be hazarded any vessel of the Armed Forces of the United States or of the state military forces shall be punished as a court-martial may direct.



§ 33-13-519 - Under influence of liquor or drugs while on duty; sleeping on post; leaving post before relief

Any person subject to this code who is found under the influence of intoxicating liquor or any controlled substance listed in the Uniform Controlled Substances Law while on duty or sleeping upon his post, or who leaves his post before he is regularly relieved, shall be punished as a court-martial may direct.



§ 33-13-520 - Use, possession, distribution, etc. of controlled substance; controlled substance defined

(1) Any person subject to this code who uses, while on duty, any controlled substance listed in the Uniform Controlled Substances Law, not legally prescribed, or is found, by a chemical analysis of such person's blood or urine, to have in his blood, while on duty, any controlled substance described in subsection (3), not legally prescribed, shall be punished as a court-martial may direct.

(2) Any person subject to this code who wrongfully uses, possesses, manufactures, distributes, imports into the customs territory of the United States, exports from the United States, or introduces into an installation, vessel, vehicle or aircraft used by or under the control of the state military forces a substance described in subsection (3) shall be punished as a court-martial may direct.

(3) The substances referred to in subsections (1) and (2) are the following:

(a) Opium, heroin, cocaine, amphetamine, lysergic acid diethylamide, methamphetamine, phencyclidine, barbituric acid, and marijuana and any compound or derivative of any such substance.

(b) Any substance not specified in paragraph (a) that is listed on a schedule of controlled substance prescribed by the President for the purposes of the federal Uniform Code of Military Justice.

(c) Any other substance not specified in paragraph (a) or contained on a list prescribed by the President under paragraph (b) that is listed in Schedules I through V of Section 202 of the federal Controlled Substances Act (21 USCS § 812).



§ 33-13-521 - Malingering

Any person subject to this code who for the purpose of avoiding work, duty or service in the state military forces:

(a) Feigns illness, physical disablement, mental lapse or derangement; or

(b) Intentionally inflicts self-injury; shall be punished as a court-martial may direct.



§ 33-13-523 - Riot or breach of peace

Any person subject to this code who causes or participates in any riot or breach of the peace shall be punished as a court-martial may direct.



§ 33-13-525 - Provoking speeches or gestures

Any person subject to this code who uses provoking or reproachful words or gestures towards any other person subject to this code shall be punished as a court-martial may direct.



§ 33-13-527 - Conduct unbecoming an officer and a gentleman

Any commissioned officer, officer candidate or warrant officer who is convicted of conduct unbecoming an officer and a gentleman shall be punished as a court-martial may direct.



§ 33-13-529 - General article

Though not specifically mentioned in this code, all disorders and neglect to the prejudice of good order and discipline in the state military forces and/or all conduct of a nature to bring discredit upon the state military forces, of which persons subject to this code may be guilty, shall be taken cognizance of by a general or special court-martial according to the nature and degree of the offense and shall be punished at the discretion of the court.






Article 21 - MISCELLANEOUS PROVISIONS

§ 33-13-601 - Courts of inquiry

(1) Courts of inquiry to investigate any matter may be convened by the Governor or by any other person designated by the Governor for that purpose, or any person authorized to convene a general court-martial by this code, whether or not the persons involved have requested such an inquiry.

(2) A court of inquiry consists of three (3) or more commissioned officers. For each court of inquiry the convening authority shall also appoint counsel for the court.

(3) Any person subject to this code whose conduct is subject to inquiry shall be designated as a party. Any person subject to this code or employed in the division of military affairs who has a direct interest in the subject of inquiry has the right to be designated as a party upon request to the court. Any person designated as a party shall be given due notice and has the right to be present, to be represented by counsel, to cross-examine witnesses and to introduce evidence.

(4) Members of a court of inquiry may be challenged by a party, but only for cause stated to the court.

(5) The members, counsel, the reporter and interpreters of courts of inquiry shall take an oath or affirmation to faithfully perform their duties.

(6) Witnesses may be summoned to appear and testify and be examined before courts of inquiry, as provided for courts-martial.

(7) Courts of inquiry shall make findings of fact but may not express opinions or make recommendations unless required to do so by the convening authority.

(8) Each court of inquiry shall keep a record of its proceedings, which shall be authenticated by the signatures of the president and counsel for the court and forwarded to the convening authority. If the record cannot be authenticated by the counsel for the court, it shall be signed by a member in lieu of the counsel.



§ 33-13-603 - Authority to administer oaths

(1) The following members of the state military forces may administer oaths for the purpose of legal assistance and military administration, including military justice, and they have the general powers of a notary public in the performance of all notarial acts to be executed by members of the state military forces, their spouses and dependents wherever they may be:

(a) The State Judge Advocate and all judge advocates;

(b) All adjutants, assistant adjutants, acting adjutants and personnel adjutants;

(c) All military judges;

(d) All summary courts-martial;

(e) All administrative officers, assistant administrative officers and acting administrative officers;

(f) All staff judge advocates and legal officers and acting or assistant staff judge advocates and legal officers; and

(g) All other persons designated by regulations of the state military forces or by statute.

(2) The following persons on state active duty may administer oaths necessary in the performance of their duties:

(a) The president, military judge, trial counsel and assistant trial counsel for all general and special courts-martial;

(b) The president, counsel for the court and recorder of any court of inquiry;

(c) All officers designated to take a deposition;

(d) All persons detailed to conduct an investigation;

(e) All recruiting officers; and

(f) All other persons designated by regulations of the state military forces or by statute.

(3) No fee may be paid to or received by any person for the performance of any notarial act herein authorized.

(4) The signature without seal of any such person acting as notary, together with the title of his office, is prima facie evidence of his authority.



§ 33-13-605 - Complaints of wrongs

(1) Any member of the state military forces who believes himself wronged by his commanding officer and who, upon due application to that commanding officer, is refused redress, may complain to any superior commissioned officer, who shall examine into the complaint and take proper measures for redressing the wrong complained of; and he shall, as soon as possible, send the Adjutant General a true statement of that complaint with the proceedings had thereon.

(2) When an action or proceeding of any nature shall be commenced in any court, other than a military court, by any person against any member of the state military forces for any act done, or cause, ordered or directed to be done in the line of duty, as determined by a finding of fact made by a court of inquiry under Section 33-13-601 of this code, while such member was on active state duty, all expenses of representation in such action or proceeding, including fees of witnesses, depositions, court costs and all costs for transcripts of records or other documents that might be needed during trial or appeal shall be paid as provided in this code. When any action or proceeding of any type is brought, as described in this subsection, the Adjutant General, upon the written request of the member involved, shall designate the state judge advocate, a judge advocate or a legal officer of the state military forces to represent such member. Judge advocates or legal officers performing duty under this subsection will be called to state active duty by order of the Governor. If the military legal services, noted above, are not available, then the Adjutant General, after consultation with the state judge advocate and member involved, shall contract with a competent private attorney to conduct such representation.



§ 33-13-607 - Redress of injuries to property

(1) Whenever complaint is made to any commanding officer that willful damage has been done to the property of any person or that his property has been wrongfully taken by members of the state military forces, he may, subject to such regulations as the Governor may prescribe, convene a board to investigate the complaint. The board shall consist of from one (1) to three (3) commissioned officers, and for the purpose of that investigation, it has power to summon witnesses and examine them upon oath or affirmation, to receive depositions or other documentary evidence, and to assess the damages sustained against the responsible parties. The assessment of damages made by the board is subject to the approval of the commanding officer, and the amount approved by him shall be charged against the pay of the offenders. The order of the commanding officer directing charges herein authorized is conclusive, except as provided in subsection (3), on any disbursing officer for the payment by him to the injured parties of the damages so assessed and approved.

(2) If the offenders cannot be ascertained, but the organization or detachment to which they belong is known, charges totaling the amount of damages assessed and approved may be paid to the injured parties from the military funds of the units of the state military forces to which the offenders belonged.

(3) Any person subject to this code who is accused of causing willful damage to property has the right to be represented by counsel, to summon witnesses in his behalf, and to cross-examine those appearing against him. The counsel mentioned herein will be military counsel, provided by the commanding officer instituting this injury. The accused may also employ civilian counsel of his own choosing at his own expense. He has the right of appeal to the next higher commander.



§ 33-13-609 - Immunity for action of military courts

No accused may bring an action or proceeding seeking damages against the convening authority, a member of a military court or board convened under this code, any military counsel taking part in such court or board action or appeal, or, any person acting under this code's authority or reviewing its proceedings because of the approval, imposition or execution of any sentence or the imposition or collection of a fine or penalty, or the execution of any process or mandate of a military court or board convened under this code.



§ 33-13-611 - Delegation of authority by the Governor

The Governor may delegate any authority vested in him under this code, and may provide for the subdelegation of any such authority.



§ 33-13-613 - Execution of process and sentence

(1) In the state military forces not in federal service, the processes and sentences of its courts-martial shall be executed by the civil officers prescribed by the laws of the state.

(2) When the sentence of a court-martial, as approved and ordered executed, adjudges confinement, and the convening authority has approved the same in whole or in part, the reviewing authority, or the commanding officer for the time being, as the case may be, shall issue a warrant of commitment to the sheriff of the county in which such court-martial was held or where the offense was committed, directing such sheriff to take the body of the person so sentenced and confine him in the county jail of such county for the period named in such sentence, as approved, or until he may be directed to release him by proper authority.



§ 33-13-615 - Process of military courts

(1) Military courts may issue any process or mandate necessary to carry into effect their powers. Such a court may issue subpoenas and subpoenas duces tecum and enforce by attachment attendance of witnesses and production of books and records, when it is sitting within the state and the witnesses, books and records sought are also so located.

(2) Process and mandates may be issued by summary courts-martial, provost courts, military judges, or the president of other military courts and may be directed to and may be executed by the marshals of the military court or any peace officer and shall be in such form as may be prescribed by regulations issued under this code.

(3) All officers to whom process or mandates may be directed shall execute them and make return of their acts thereunder according to the requirements of those documents. Except as otherwise specifically provided in this code, no such officer may demand or require payment of any fee or charge for receiving, executing, or returning such a process or mandate or for any service in connection therewith.

(4) The president of any court-martial, any military judge and any summary court officer, shall have authority to issue, under his hand, in the name of the State of Mississippi, directed to any sheriff or constable, whose duty it shall be to serve or execute the same in the same manner in which like process is served or executed when issued by a magistrate, all necessary process, subpoenas, attachments, warrants of arrest, and warrants of commitment.



§ 33-13-617 - Payment of fines, costs, and disposition thereof

(1) All fines and costs imposed by general court-martial shall be paid to the officer ordering such court, and/or to the officer commanding for the time being, and by said officer, within five (5) days from the receipt thereof, paid to the Adjutant General, who shall disburse the same as he may see fit for military purposes.

(2) All fines and costs imposed by special or summary court-martial shall be paid to the officer ordering the court, or the officer commanding for the time being, and by such officer, within five (5) days from the receipt thereof, paid to the Adjutant General to be placed to the credit of the military unit fund of the unit of which the person fined was a member when the fine was imposed.

(3) When the sentence of a court-martial adjudges a fine and cost against any person, and such fine and cost has not been fully paid within ten (10) days after the confirmation thereof, the convening authority shall issue a warrant of commitment directed to the sheriff of the county in which the court-martial was held or where the offense was committed, directing him to take the body of the person so convicted and confine him in the county jail for one (1) day for any fine not exceeding One Dollar ($ 1.00) and one (1) additional day for every dollar above that sum.



§ 33-13-619 - Presumption of jurisdiction

The jurisdiction of the military courts and boards established by this code shall be presumed and the burden of proof rests on any person seeking to oust those courts or boards of jurisdiction in any action or proceeding.



§ 33-13-621 - Witness expenses

Persons subpoenaed or required to appear as witnesses before military courts shall be entitled to compensation and reimbursement for travel expenses to the same extent permitted such witnesses appearing in criminal proceedings before the circuit courts of this state.



§ 33-13-623 - Arrest, bonds, laws applicable

(1) When charges against any person in the military service of this state are made or referred to a convening authority authorized to convene a court-martial for the trial of such person, and a convening authority, believing that such charges can be sustained, and has reason to believe that the person so charged will not appear for trial, or intends to flee from justice, a convening authority may issue a warrant of arrest to the sheriff or any constable of the county in which the person charged resides, or wherein he is supposed to be, commanding the sheriff or constable to take the body of the person so charged and confine him in jail until such time as his case may be finally disposed of; and the sheriff or constable, on the order of the convening authority, shall bring the person so charged before the court-martial for trial, or turn him over to whomever the order may direct, the convening authority issuing the warrant of arrest, shall endorse thereon the amount of bail to be required; and it shall be a violation of duty on the part of any sheriff or constable to permit a person so committed to remain out of jail, except that he may, when such person desires it, permit him to give bail in the sum endorsed on the warrant, conditioned for his appearance, from time to time, before such court-martial as he may be ordered for trial, and until his case is finally disposed of, or until such time as he may surrender to the sheriff or constable as directed by the convening authority of the court-martial before which he may be ordered for trial.

(2) Upon the failure of any person, who has been admitted to bail conditioned for his appearance for trial before a court-martial, or upon failure of any person admitted to bail to appear as a witness in any case before a court-martial, as conditioned in the bail bond of any such person, the court-martial shall certify the fact of such failure to so appear to the convening authority or to the officer commanding for the time being, as the case may be; and such officer shall cause a judge advocate, district or county attorney to file suit therefor.

(3) The rules laid down in the criminal procedural statutes of this state relating to the giving of bail, the amount of bail, the number of sureties, the persons who may be sureties, the property exempt from liability, the responsibility of parties to the same and all other rules of a general nature not inconsistent with this law are applicable to bail taken as provided in this code.

(4) A warrant of arrest issued by a convening authority to order a court-martial, and all subpoenas and other process issued by courts-martial and courts of inquiry shall extend to every part of the state.

(5) When any lawful process, issued by the proper officer of any court-martial, comes to the hands of any sheriff or constable, he shall perform the usual duties of such officer and perform all acts and duties by this code imposed or authorized to be performed by any sheriff or constable. Failure of any sheriff or constable to perform the duties required by this code shall be misdemeanor offenses punishable by a fine of not more than One Thousand Dollars ($ 1,000.00) and by confinement of not less than six (6) months and not more than twelve (12) months in jail.



§ 33-13-625 - Expenses of administration

The Adjutant General shall have authority to pay all expenses incurred in the administration of state military justice, including the expenses of courts-martial and expenses incurred under Sections 33-13-327, 33-13-417, 33-13-605 and 33-13-621 of this code, from any funds appropriated to the Mississippi Military Department.



§ 33-13-627 - Short title

This chapter may be cited as the "Mississippi Code of Military Justice."









Chapter 15 - EMERGENCY MANAGEMENT AND CIVIL DEFENSE

Article 1 - EMERGENCY MANAGEMENT LAW

§ 33-15-1 - Short title

This article may be cited as the "Mississippi Emergency Management Law."



§ 33-15-2 - Legislative findings and declaration of intent

(1) The Legislature finds and declares that the state is vulnerable to a wide range of emergencies, including natural, technological and man-made disasters, all of which threaten the life, health and safety of its people; damage and destroy property; disrupt services and everyday business and recreational activities; and impede economic growth and development. The Legislature further finds that this vulnerability is exacerbated by the growth in the state's number of persons with special needs. This growth has greatly complicated the state's ability to coordinate its emergency management resources and activities.

(2) It is the intent of the Legislature to reduce the vulnerability of the people and property of this state; to prepare for efficient evacuation and shelter of threatened or affected persons; to provide for the rapid and orderly provision of relief to persons and for the coordination of activities relating to emergency preparedness, response, recovery and mitigation among and between agencies and officials of this state, with similar agencies and officials of other states, with local and federal governments, with interstate organizations and with the private sector.

(3) It is further the intent of the Legislature to promote the state's emergency preparedness, response, recovery and mitigation capabilities through enhanced coordination, long-term planning and adequate funding. State policy for responding to disasters is to support local emergency response efforts. In the case of a major or catastrophic disaster, however, the needs of residents and communities will likely be greater than local resources. In these situations, the state must be capable of providing effective, coordinated and timely support to communities and the public. Therefore, the Legislature determines and declares that the provisions of this article fulfill an important state interest.



§ 33-15-3 - Policy and purpose

(a) Because of the existing and increasing possibility of the occurrence of disasters or emergencies of unprecedented size and destructiveness resulting from enemy attack, sabotage or other hostile action, and from natural, man-made or technological disasters, and in order to insure that preparations of this state will be adequate to deal with, reduce vulnerability to, and recover from such disasters or emergencies, and generally to provide for the common defense and to protect the public peace, health and safety, and to preserve the lives and property of the people of this state, it is hereby found and declared necessary: (1) To create a state emergency management agency, and to authorize the creation of local organizations for emergency management in the municipalities and counties of the state, and to authorize cooperation with the federal government and the governments of other states; (2) to confer upon the Governor, the agency and upon the executive heads or governing bodies of the municipalities and counties of the state the emergency powers provided herein; (3) to provide for the rendering of mutual aid among the municipalities and counties of the state, and with other states, and with the federal government with respect to the carrying out of emergency management functions and responsibilities; (4) to authorize the establishment of such organizations and the development and employment of such measures as are necessary and appropriate to carry out the provisions of this article; and (5) to provide the means to assist in the prevention or mitigation of emergencies which may be caused or aggravated by inadequate planning for, and regulation of, public and private facilities and land use.

(b) It is further declared to be the purpose of this article and the policy of the state that all emergency management functions of this state be coordinated, to the maximum extent, with the comparable functions of the federal government, including its various departments and agencies, of other states and localities, and of private agencies of every type, to the end that the most effective preparation and use may be made of the nation's manpower, resources, and facilities for dealing with any disaster or emergency, or both, that may occur as enumerated in this section.



§ 33-15-5 - Definitions

The following words, whenever used in this article shall, unless a different meaning clearly appears from the context, have the following meanings:

(a) "Agency" means the Mississippi Emergency Management Agency, created by Section 33-15-7.

(b) "Director" means the Director of Emergency Management, appointed pursuant to Section 33-15-7.

(c) "Emergency management" means the preparation for, the mitigation of, the response to, and the recovery from emergencies and disasters. Specific emergency management responsibilities include, but are not limited to:

(i) Reduction of vulnerability of people and communities of this state to damage, injury and loss of life and property resulting from natural, technological or man-made emergencies or hostile military paramilitary action.

(ii) Preparation for prompt and efficient response and recovery to protect lives and property affected by emergencies.

(iii) Response to emergencies using all systems, plans and resources necessary to preserve adequately the health, safety and welfare of persons or property affected by the emergency.

(iv) Recovery from emergencies by providing for the rapid and orderly start of restoration and rehabilitation of persons and property affected by emergencies.

(v) Provision of an emergency management system embodying all aspects of preemergency preparedness and postemergency response, recovery and mitigation.

(vi) Assistance in anticipation, recognition, appraisal, prevention and mitigation of emergencies which may be caused or aggravated by inadequate planning for, and regulation of public and private facilities and land use.

(d) "Civil defense," whenever it appears in the laws of the State of Mississippi, shall mean "emergency management" unless the context clearly indicates otherwise.

(e) "State of war emergency" means the condition which exists immediately, with or without a proclamation thereof by the Governor, whenever this state or nation is attacked by an enemy of the United States or upon receipt by the state of a warning from the federal government indicating that such an attack is probable or imminent.

(f) "State of emergency" means the duly proclaimed existence of conditions of disaster or extreme peril to the safety of persons or property within the state caused by air or water pollution, fire, flood, storm, epidemic, earthquake, hurricane, resource shortages, or other natural or man-made conditions other than conditions causing a "state of war emergency," which conditions by reasons of their magnitude are or are likely to be beyond the control of the services, personnel, equipment and facilities of any single county and/or municipality and requires combined forces of the state to combat.

(g) "Local emergency" means the duly proclaimed existence of conditions of disaster or extreme peril to the safety of persons and property within the territorial limits of a county and/or municipality caused by such conditions as air or water pollution, fire, flood, storm, epidemic, earthquake, hurricane, resource shortages or other natural or man-made conditions, which conditions are or are likely to be beyond the control of the services, personnel, equipment and facilities of the political subdivision and require the combined forces of other subdivisions or of the state to combat.

(h) "Emergency" means any occurrence, or threat thereof, whether natural, technological, or man-made, in war or in peace, which results or may result in substantial injury or harm to the population or substantial damage to or loss of property.

(i) "Man-made emergency" means an emergency caused by an action against persons or society, including, but not limited to, emergency attack, sabotage, terrorism, civil unrest or other action impairing the orderly administration of government.

(j) "Natural emergency" means an emergency caused by a natural event, including, but not limited to, a hurricane, a storm, a flood, severe wave action, a drought or an earthquake.

(k) "Technological emergency" means an emergency caused by a technological failure or accident, including, but not limited to, an explosion, transportation accident, radiological accident, or chemical or other hazardous material incident.

(l) "Local emergency management agency" means an organization created to discharge the emergency management responsibilities and functions of a political subdivision.

(m) "Disaster" means any natural, technological or civil emergency as defined in this section that causes damage of sufficient severity and magnitude to result in a declaration of an emergency by a county or municipality, the Governor or the President of the United States. Disasters shall be identified by the severity of resulting damage, as follows:

(i) "Catastrophic disaster" means a disaster that will require massive state and federal assistance, including immediate military involvement.

(ii) "Major disaster" means a disaster that will likely exceed local capabilities and require a broad range of state and federal assistance.

(iii) "Minor disaster" means a disaster that is likely to be within the response capabilities of local government and to result in only a minimal need for state or federal assistance.

(n) "Disaster Reservist" means any person hired on a temporary basis pursuant to State Personnel Board policies and procedures regulating personal service contracts, that is hired to perform specific tasks related to a Governor's State of Emergency, or by an emergency or disaster declaration of the President of the United States, by the agency, and is assigned to perform such duties as may be required under the direction of the appropriate agency supervisor.

(o) "Emergency impact area" means the area of the state in which market conditions exist due to a state of emergency creating a likelihood that prices ordinarily charged for goods and services could be raised unfairly due to the underlying emergency.

(p) "Political subdivision" means a local government created by the State of Mississippi to assist in fulfilling the state's obligations. The term "political subdivision" includes levee districts.



§ 33-15-7 - Mississippi Emergency Management Agency established; director and other personnel

(a) There is hereby created within the executive branch of the state government a department called the Mississippi Emergency Management Agency with a director of emergency management who shall be appointed by the Governor; he shall hold office during the pleasure of the Governor and shall be compensated as determined by any appropriation that may be made by the Legislature for such purposes.

(b) The director, with the approval of the Governor, may employ such technical, clerical, stenographic and other personnel, to be compensated as provided in any appropriation that may be made for such purpose, and may make such expenditures within the appropriation therefor, or from other funds made available to him for purposes of emergency management, as may be necessary to carry out the purposes of this article.

(c) The director and other personnel of the emergency management agency shall be provided with appropriate office space, furniture, equipment, supplies, stationery and printing in the same manner as provided for other state agencies.

(d) The director, subject to the direction and control of the Governor, shall be the executive head of the emergency management agency and shall be responsible to the Governor for carrying out the program for emergency management of this state. He shall coordinate the activities of all organizations for emergency management within the state, and shall maintain liaison with and cooperate with emergency management agencies and organizations of other states and of the federal government, and shall have such additional authority, duties, and responsibilities authorized by this article as may be prescribed by the Governor.



§ 33-15-11 - Emergency management powers of Governor

(a) The Governor shall have general direction and control of the activities of the Emergency Management Agency and Council and shall be responsible for the carrying out of the provisions of this article, and in the event of a man-made, technological or natural disaster or emergency beyond local control, may assume direct operational control over all or any part of the emergency management functions within this state.

(b) In performing his duties under this article, the Governor is further authorized and empowered:

(1) To make, amend and rescind the necessary orders, rules and regulations to carry out the provisions of this article with due consideration of the plans of the federal government, and to enter into disaster assistance grants and agreements with the federal government under the terms as may be required by federal law.

(2) To work with the Mississippi Emergency Management Agency in preparing a comprehensive plan and program for the emergency management of this state, such plan and program to be integrated into and coordinated with the emergency management plans of the federal government and of other states to the fullest possible extent, and to coordinate the preparation of plans and programs for emergency management by the political subdivisions of this state, such local plans to be integrated into and coordinated with the emergency management plan and program of this state to the fullest possible extent.

(3) In accordance with such plan and program for emergency management of this state, to ascertain the requirements of the state or the political subdivisions thereof for food or clothing or other necessities of life in the event of attack or natural or man-made or technological disasters and to plan for and procure supplies, medicines, materials and equipment, and to use and employ from time to time any of the property, services and resources within the state, for the purposes set forth in this article; to make surveys of the industries, resources and facilities within the state as are necessary to carry out the purposes of this article; to institute training programs and public information programs, and to take all other preparatory steps, including the partial or full mobilization of emergency management organizations in advance of actual disaster, to insure the furnishing of adequately trained and equipped forces of emergency management personnel in time of need.

(4) To cooperate with the President and the heads of the Armed Forces, and the Emergency Management Agency of the United States, and with the officers and agencies of other states in matters pertaining to the emergency management of the state and nation and the incidents thereof; and in connection therewith, to take any measures which he may deem proper to carry into effect any request of the President and the appropriate federal officers and agencies, for any action looking to emergency management, including the direction or control of (a) blackouts and practice blackouts, air raid drills, mobilization of emergency management forces, and other tests and exercises, (b) warnings and signals for drills or attacks and the mechanical devices to be used in connection therewith, (c) the effective screening or extinguishing of all lights and lighting devices and appliances, (d) shutting off water mains, gas mains, electric power connections and the suspension of all other utility services, (e) the conduct of civilians and the movement and cessation of movement of pedestrians and vehicular traffic during, prior and subsequent to drills or attack, (f) public meetings or gatherings under emergency conditions, and (g) the evacuation and reception of the civilian population.

(5) To take such action and give such directions to state and local law enforcement officers and agencies as may be reasonable and necessary for the purpose of securing compliance with the provisions of this article and with the orders, rules and regulations made pursuant thereto.

(6) To employ such measures and give such directions to the state or local boards of health as may be reasonably necessary for the purpose of securing compliance with the provisions of this article or with the findings or recommendations of such boards of health by reason of conditions arising from enemy attack or the threat of enemy attack or natural, man-made or technological disaster.

(7) To utilize the services and facilities of existing officers and agencies of the state and of the political subdivisions thereof; and all such officers and agencies shall cooperate with and extend their services and facilities to the Governor as he may request.

(8) To establish agencies and offices and to appoint executive, technical, clerical and other personnel as may be necessary to carry out the provisions of this article including, with due consideration to the recommendation of the local authorities, part-time or full-time state and regional area directors.

(9) To delegate any authority vested in him under this article, and to provide for the subdelegation of any such authority.

(10) On behalf of this state to enter into reciprocal aid agreements or compacts with other states and the federal government, either on a statewide basis or local political subdivision basis or with a neighboring state or province of a foreign country. Such mutual aid arrangements shall be limited to the furnishings or exchange of food, clothing, medicine and other supplies; engineering services; emergency housing; police services; national or state guards while under the control of the state; health, medical and related services; firefighting, rescue, transportation and construction services and equipment; personnel necessary to provide or conduct these services; and such other supplies, equipment, facilities, personnel and services as may be needed; the reimbursement of costs and expenses for equipment, supplies, personnel and similar items for mobile support units, firefighting and police units and health units; and on such terms and conditions as are deemed necessary.

(11) To sponsor and develop mutual aid plans and agreements between the political subdivisions of the state, similar to the mutual aid arrangements with other states referred to above.

(12) To collect information and data for assessment of vulnerabilities and capabilities within the borders of Mississippi as it pertains to the nation and state's security and homeland defense. This information shall be exempt from the Mississippi Public Records Act, Section 25-61-1 et seq.

(13) Authorize any agency or arm of the state to create a special emergency management revolving fund, accept donations, contributions, fees, grants, including federal funds, as may be necessary for such agency or arm of the state to administer its functions of this article as set forth in the Executive Order of the Governor.

(14) To authorize the Commissioner of Public Safety to select, train, organize and equip a ready reserve of auxiliary highway patrolmen.

(15) To suspend or limit the sale, dispensing or transportation of alcoholic beverages, firearms, explosives and combustibles.

(16) To control, restrict and regulate by rationing, freezing, use of quotas, prohibitions on shipments, price-fixing, allocation or other means, the use, sale or distribution of food, feed, fuel, clothing and other commodities, materials, goods or services.

(17) To proclaim a state of emergency in an area affected or likely to be affected thereby when he finds that the conditions described in Section 33-15-5(g) exist, or when he is requested to do so by the mayor of a municipality or by the president of the board of supervisors of a county, or when he finds that a local authority is unable to cope with the emergency. Such proclamation shall be in writing and shall take effect immediately upon its execution by the Governor. As soon thereafter as possible, such proclamation shall be filed with the Secretary of State and be given widespread notice and publicity. The Governor, upon advice of the director, shall review the need for continuing the state of emergency at least every thirty (30) days until the emergency is terminated and shall proclaim a reduction of area or the termination of the state of emergency at the earliest possible date that conditions warrant.

(18) To declare an emergency impact area when he finds that the conditions described in Section 33-15-5(o) exist. The proclamation shall be in writing and shall take effect immediately upon its execution by the Governor. As soon as possible, the proclamation shall be filed with the Secretary of State and be given widespread notice and publicity. The Governor shall review the need for continuing the declaration of emergency impact area at least every thirty (30) days until the emergency is terminated, and shall proclaim the reduction of the emergency impact area or termination of the declaration of emergency impact area at the earliest date or dates possible.

(c) In addition to the powers conferred upon the Governor in this section, the Legislature hereby expressly delegates to the Governor the following powers and duties in the event of an impending enemy attack, an enemy attack, or a man-made, technological or natural disaster where such disaster is beyond local control:

(1) To suspend the provisions of any regulatory statute prescribing the procedures for conduct of state business, or the orders, rules or regulations of any state agency, if strict compliance with the provisions of any statute, order, rule or regulation would in any way prevent, hinder or delay necessary action in coping with a disaster or emergency.

(2) To transfer the direction, personnel or functions of state agencies, boards, commissions or units thereof for the purpose of performing or facilitating disaster or emergency services.

(3) To commandeer or utilize any private property if necessary to cope with a disaster or emergency, provided that such private property so commandeered or utilized shall be paid for under terms and conditions agreed upon by the participating parties. The owner of said property shall immediately be given a receipt for the said private property and said receipt shall serve as a valid claim against the Treasury of the State of Mississippi for the agreed upon market value of said property.

(4) To perform and exercise such other functions, powers and duties as may be necessary to promote and secure the safety and protection of the civilian population in coping with a disaster or emergency.

(d) This section does not authorize the Governor or a designee of the Governor to act in contravention of Section 33-7-303.



§ 33-15-13 - Emergency powers of Governor

(a) In the event of actual or impending enemy attack, as determined by the President, against the United States and the State of Mississippi, the Governor may proclaim that a state of war emergency exists, and thereafter the Governor shall have and may exercise for such period as such state of war emergency exists or continues, the following additional emergency powers:

(1) To enforce all laws, rules and regulations relating to emergency management and to assume direct operational control of all emergency management forces and helpers in the state;

(2) To purchase supplies and services for emergency management purposes, including aiding the populace, without necessity for advertising therefor; to call upon all persons, firms and corporations to furnish such supplies, services and facilities as they may control which may be needed for the protection of the public, and to enter into all necessary contracts and agreements as may be necessary with relation thereto, all or any provisions of law with reference to advertisements in such matters being expressly waived for this purpose;

(3) To utilize or commandeer any private property for the protection of the public or at the request of the President, the Armed Forces or the Emergency Management Agency of the United States including:

(A) For use during emergency only, all means of transportation and communication, except newspapers, or publications, or wire facilities leased or owned by news services, newspapers and other news publications;

(B) Food, clothing, equipment, materials, medicines, any supplies and stocks of fuel of whatever nature;

(C) Facilities including buildings and plants, for use during emergency only; in the event it shall become necessary to utilize any such facilities, plants or services, the operation thereof, if possible, shall be left in the hands of the owner, subject to direction of the Governor, and only such portion as may be essential for the protection of life and property, or the national defense, shall be commandeered or utilized;

(4) To sell, lend, give or distribute all or any such personal property utilized among the inhabitants of the state and to account to the State Treasurer for any funds received for such property;

(5) To perform and exercise such other functions, powers and duties as may be deemed necessary to promote and secure the safety and protection of the civilian population.

(b) Adequate compensation shall be paid for any property so utilized, taken or condemned. In case it shall become necessary to take or use any private property as provided above, the full faith and credit of the State of Mississippi shall be pledged to pay just compensation therefor. In case the Governor and the owner of any such property so utilized or taken shall not be able to agree on the compensation to be paid for use, damage or taking thereof, the amount of such compensation to be paid shall be determined in conformity with the statutes of this state relating to eminent domain procedures.

(c) All powers granted to the Governor by this section with respect to a state of war emergency shall terminate when the state of war emergency has been terminated by proclamation of the Governor or by concurrent resolution of the Legislature declaring it at an end.



§ 33-15-14 - Preparation and maintenance of state comprehensive emergency management plan

(1) The agency is responsible for maintaining a comprehensive statewide program of emergency management. The agency is responsible for coordination with efforts of the federal government with other departments and agencies of state government, with county and municipal governments and school boards and with private agencies that have a role in emergency management.

(2) In performing its duties under this article, the agency shall:

(a) Work with the Governor, or his representative, in preparing a State Comprehensive Emergency Management Plan of this state, which shall be integrated into and coordinated with the emergency management plans of the federal government and of other states to the fullest possible extent, and to coordinate the preparation of plans and programs for emergency management by the political subdivisions of the state, such local plans to be integrated into and coordinated with the emergency plan and program of this state. The plan must contain provisions to ensure that the state is prepared for emergencies and minor, major and catastrophic disasters, and the agency shall work closely with local governments and agencies and organizations with emergency management responsibilities in preparing and maintaining the plan. The State Comprehensive Emergency Management Plan will be operations oriented and:

(i) Include an evacuation component that includes specific regional and interregional planning provisions and promotes intergovernmental coordination of evacuation activities. This component must, at a minimum: ensure coordination pertaining to evacuees crossing county lines; set forth procedures for directing people caught on evacuation routes to safe shelter; and establish policies and strategies for emergency medical evacuations.

(ii) Include a shelter component that includes specific regional and interregional planning provisions and promotes coordination of shelter activities between the public, private and nonprofit sectors. This component must, at a minimum: contain strategies to ensure the availability of adequate public shelter space in each region of the state; establish strategies for refuge-of-last-resort programs; provide strategies to assist local emergency management efforts to ensure that adequate staffing plans exist for all shelters, including medical and security personnel; provide for a postdisaster communications system for public shelters; establish model shelter guidelines for operations, registration, inventory, power generation capability, information management and staffing; and set forth policy guidance for sheltering people with special needs.

(iii) Include a postdisaster response and recovery component that includes specific regional and interregional planning provisions and promotes intergovernmental coordination of postdisaster response and recovery activities. This component must provide for postdisaster response and recovery strategies according to whether a disaster is minor, major or catastrophic. The postdisaster response and recovery component must, at a minimum: establish the structure of the state's postdisaster response and recovery organization; establish procedures for activating the state's plan; set forth policies used to guide postdisaster response and recovery activities; describe the chain of command during the postdisaster response and recovery period; describe initial and continuous postdisaster response and recovery actions; identify the roles and responsibilities of each involved agency and organization; provide for a comprehensive communications plan; establish procedures for monitoring mutual aid agreements; provide for rapid impact assessment teams; ensure the availability of an effective statewide urban search and rescue program coordinated with the fire services; ensure the existence of a comprehensive statewide medical care and relief plan administered by the State Department of Health; and establish systems for coordinating volunteers and accepting and distributing donated funds and goods.

(iv) Include additional provisions addressing aspects of preparedness, response and recovery, as determined necessary by the agency.

(v) Address the need for coordinated and expeditious deployment of state resources, including the Mississippi National Guard. In the case of an imminent major disaster, procedures should address predeployment of the Mississippi National Guard, and, in the case of an imminent catastrophic disaster, procedures should address predeployment of the Mississippi National Guard and the United States Armed Forces. This subparagraph (v) does not authorize the agency to call out and deploy the Mississippi National Guard, which authority and determination rests solely with the Governor.

(vi) Establish a system of communications and warning to ensure that the state's population and emergency management agencies are warned of developing emergency situations and can communicate emergency response decisions.

(vii) Establish guidelines and schedules for annual exercises that evaluate the ability of the state and its political subdivisions to respond to minor, major and catastrophic disasters and support local emergency management agencies. Such exercises shall be coordinated with local governments and, to the extent possible, the federal government.

(viii) 1. Assign lead and support responsibilities to state agencies and personnel for emergency support functions and other support activities.

2. The agency shall prepare an interim postdisaster response and recovery component that substantially complies with the provisions of this paragraph (a). Each state agency assigned lead responsibility for an emergency support function by the State Comprehensive Emergency Management Plan shall also prepare a detailed operational plan needed to implement its responsibilities. The complete State Comprehensive Emergency Management Plan shall be submitted to the Governor no later than January 1, 1996, and on January 1 of every even-numbered year thereafter.

(b) Adopt standards and requirements for county emergency management plans. The standards and requirements must ensure that county plans are coordinated and consistent with the State Comprehensive Emergency Management Plan. If a municipality elects to establish an emergency management program, it must adopt a city emergency management plan that complies with all standards and requirements applicable to county emergency management plans.

(c) Assist political subdivisions in preparing and maintaining emergency management plans.

(d) Review periodically political subdivision emergency management plans for consistency with the State Comprehensive Emergency Management Plan and standards and requirements adopted under this section.

(e) Make recommendations to the Legislature, building code organizations and political subdivisions for zoning, building and other land use controls, safety measures for securing mobile homes or other nonpermanent or semipermanent structures; and other preparedness, prevention and mitigation measures designed to eliminate emergencies or reduce their impact.

(f) In accordance with the State Comprehensive Emergency Management Plan and program for emergency management, ascertain the requirements of the state and its political subdivisions for equipment and supplies of all kinds in the event of an emergency; plan for and either procure supplies, medicines, materials and equipment or enter into memoranda of agreement or open purchase orders that will ensure their availability; and use and employ from time to time any of the property, services and resources within the state in accordance with this article.

(g) Anticipate trends and promote innovations that will enhance the emergency management system.

(h) Prepare and distribute to appropriate state and local officials catalogs of federal, state and private assistance programs.

(i) Implement training programs to improve the ability of state and local emergency management personnel to prepare and implement emergency management plans and programs, and require all local civil defense directors or emergency management directors to complete such training as a condition to their authority to continue service in their emergency management positions.

(j) Review periodically emergency operating procedures of state agencies and recommend revisions as needed to ensure consistency with the State Comprehensive Emergency Management Plan and program.

(k) Prepare, in advance whenever possible, such executive orders, proclamations and rules for issuance by the Governor as are necessary or appropriate for coping with emergencies and disasters.

(l) Cooperate with the federal government and any public or private agency or entity in achieving any purpose of this article.

(m) Assist political subdivisions with the creation and training of urban search and rescue teams and promote the development and maintenance of a state urban search and rescue program.

(n) Delegate, as necessary and appropriate, authority vested in it under this article and provide for the subdelegation of such authority.

(o) Require each county or municipality to designate an agent for working with the agency in the event of a natural disaster. The county or municipality may designate any person as agent who has completed training programs required of emergency management directors.

(p) Report biennially to the Governor and the President of the Senate, and the Speaker of the House of Representatives, no later than January 1 of every odd-numbered year, the status of the emergency management capabilities of the state and its political subdivisions.

(q) In accordance with Section 25-43-1 et seq., create, implement, administer, promulgate, amend and rescind rules, programs and plans needed to carry out the provisions of this article with due consideration for, and in cooperating with, the plans and programs of the federal government.

(r) Have the sole power and discretion to enter into, sign, execute and deliver long-term or multiyear leases of real and personal property with other state and federal agencies.

(s) Do other things necessary, incidental or appropriate for the implementation of this article.

(t) In accordance with Section 33-15-15, create, implement, administer, promulgate, amend and rescind rules regarding the development of the Mississippi Disaster Reservist Program.

(u) Unless otherwise instructed by the Governor, sponsor and develop mutual aid plans and agreements between the political subdivisions of the state and the Mississippi Band of Choctaw Indians similar to the mutual aid arrangements with other states referenced in Section 33-15-11(b)(10).



§ 33-15-15 - Mobile support units

(a) The agency is authorized to provide, within or without the state, such support from available personnel, equipment and other resources of state agencies and the political subdivisions of the state as may be necessary to reinforce emergency management agencies in areas stricken by emergency. Such support shall be rendered with due consideration of the plans of the federal government, this state, the other states and of the criticalness of the existing situation. Emergency management support forces shall be called to duty upon orders of the agency and shall perform their functions in any part of the state, or, upon the conditions specified in this section, in other states.

(b) Personnel of emergency management support forces while on duty, whether within or without the state, shall:

(1) If they are employees of the state, have the powers, duties, rights, privileges and immunities and receive the compensation incidental to their employment;

(2) If they are employees of a political subdivision of the state, and whether serving within or without such political subdivision, have the powers, duties, rights, privileges and immunities and receive the compensation incidental to their employment; and

(3) If they are not employees of the state or a political subdivision thereof, be entitled to compensation by the state at a rate commensurate with their duties and responsibilities and to the same rights and immunities as are provided by law for the employees of this state.

All personnel of emergency management support forces shall, while on duty, be subject to the operational control of the authority in charge of emergency management activities in the area in which they are serving, and shall be reimbursed for all actual and necessary travel and subsistence expenses, and for death, disability or injury to such personnel while on such emergency duty as a member of an emergency management support force, the state shall pay compensation to the heirs in event of death or the individual in event of injury or disability in accordance with payment schedules contained in the Mississippi Workers' Compensation Law.

(c) The state shall reimburse a political subdivision for the actual and necessary travel, subsistence and maintenance expenses of employees of such political subdivision while serving as members of an emergency management support force, and for all payments for death, disability or injury of such employees incurred in the course of such duty, and for all losses of or damage to supplies and equipment of such political subdivision resulting from the operation of such emergency management support force. The state may also reimburse a political subdivision for employees' overtime while deployed as members of an emergency management support force and backfill of deployed forces when determined by the director to be necessary to avoid serious financial consequences for the political subdivision providing support and when requested by the chief elected official of the political subdivision stating the circumstances for the request.

(d) Whenever an emergency management support force of another state shall render aid in this state pursuant to the orders of the governor of its home state and upon the request of the Governor of this state, the personnel thereof shall have the powers, duties, rights, privileges and immunities of emergency management personnel serving in similar capacities in this state, except compensation, and this state shall reimburse such other state for the compensation paid and actual and necessary travel, subsistence and maintenance expenses of the personnel of such emergency management support force while rendering such aid, and for all payments for death, disability or injury of such personnel incurred in the course of rendering such aid, and for all losses of or damage to supplies and equipment of such other state or a political subdivision thereof resulting from the rendering of such aid; provided, that the laws of such other state contain provisions substantially similar to this section.

(e) No personnel of emergency management support forces of this state shall be ordered by the Governor to operate in any other state unless the laws of such other state contain provisions substantially similar to this section.



§ 33-15-17 - Local organization of emergency management

(a) Each county and municipality, or counties and the municipalities therein acting jointly, or two (2) or more counties acting jointly, of this state are hereby authorized and directed to establish a local organization for emergency management in accordance with the state emergency management plan and program, if required and authorized so to do by such state emergency management plan. Each local organization for emergency management shall have a director who shall be appointed by the governing body of the political subdivision, or political subdivisions acting jointly, and who shall have direct responsibility for the organization, administration and operation of such local organization for emergency management, subject to the direction and control of such governing body. Each local organization for emergency management shall perform emergency management functions within the territorial limits of the political subdivision within which it is organized, and, in addition, shall conduct such functions outside of such territorial limits as may be required pursuant to the provisions of the state emergency management plan. Each county shall develop an emergency management plan and program that is coordinated and consistent with the State Comprehensive Emergency Management Plan and program. Counties that are part of an interjurisdictional emergency management agreement entered into pursuant to this section shall cooperatively develop an emergency management plan and program that is coordinated and consistent with the state emergency management plan and program.

(b) In carrying out the provisions of this article each county and municipality, or the two (2) acting jointly, or two (2) or more counties acting jointly, where there is joint organization, in which any disaster as described in Section 33-15-5 occurs, shall have the power to enter into contracts and incur obligations necessary to combat such disaster, protecting the health and safety of persons and property, and providing emergency assistance to the victims of such disaster. Each county and municipality is authorized to exercise the powers vested under this section in the light of the exigencies of the extreme emergency situation without regard to time-consuming procedures and formalities prescribed by law pertaining to the performance of public work, entering into contracts, the incurring of obligations, the employment of temporary workers, the rental of equipment, the purchase of supplies and materials, the levying of taxes and the appropriation and expenditure of public funds.

(c) Each county and each municipality, or two (2) or more counties acting jointly, shall have the power and authority:

(1) To appropriate and expend funds, make contracts, obtain and distribute equipment, materials, and supplies for emergency management purposes; provide for the health and safety of persons and property, including emergency assistance to the victims of any enemy attack or man-made, technological or natural disasters; and to direct and coordinate the development of emergency management plans and programs in accordance with the policies and plans set by the federal and state emergency management agencies;

(2) To appoint, employ, remove, or provide, with or without compensation, air raid wardens, rescue teams, auxiliary fire and police personnel, and other emergency management workers;

(3) To establish, as necessary, a primary and one or more secondary emergency operating centers to provide continuity of government, and direction and control of emergency operation during an emergency;

(4) To donate public funds, supplies, labor and equipment to assist any governmental entity in a county or municipality in which a disaster as described in Section 33-15-5 occurs;

(5) Subject to the order of the Governor, or the chief executive of the political subdivision, to assign and make available for duty, the employees, property or equipment of the subdivision relating to fire fighting, engineering, rescue, health, medical and related services, police, transportation, construction, and similar items or services for emergency management purposes either within or outside of the limits of the subdivision;

(6) Subject to the order of the chief executive of the county or municipality or the Governor to order the evacuation of any area subject to an impending or existing enemy attack or man-made, technological or natural disaster;

(7) Subject to the order of the chief executive of the county or municipality or the Governor, to control or restrict egress, ingress and movement within the disaster area to the degree necessary to facilitate the protection of life and property;

(8) To enter into mutual aid agreements in the manner authorized by Section 33-15-19.

(d) A local emergency as defined in Section 33-15-5 may be proclaimed by the mayor or governing body of a municipality or the governing body of a county. In the event a local emergency is proclaimed by the mayor of a municipality, the governing body of such municipality shall review and approve or disapprove the need for continuing the local emergency at its first regular meeting following such proclamation or at a special meeting legally called for such review. Thereafter, the governing body shall review the need for continuing the local emergency at least every thirty (30) days until such local emergency is terminated, and shall proclaim the termination of such local emergency at the earliest possible date that conditions warrant. During a local emergency, the governing body of a political subdivision may promulgate orders and regulations necessary to provide for the protection of life and property, including orders or regulations imposing a curfew within designated boundaries where necessary to preserve the public order and safety. Such orders and regulations and amendments and rescissions thereof shall be in writing and shall be given widespread notice and publicity. The authorization granted by this section to impose a curfew shall not be construed as restricting in any manner the existing authority to impose a curfew pursuant to police power for any other lawful purpose.



§ 33-15-19 - Mutual aid arrangements

(a) The governing body of a municipality or county of the state is authorized to participate in the Statewide Mutual Aid Compact (SMAC) established by the agency as a mechanism to standardize mutual aid arrangements between jurisdictions within the state. The agency is authorized to present the SMAC to the Mississippi Band of Choctaws Indians' Tribal Council for its consideration and approval. SMAC provides guidelines for requesting and receiving mutual aid, liability protection and reimbursement procedures for providing such aid. The governing body of each political subdivision of the state is strongly encouraged to sign and ratify the SMAC for mutual aid between their jurisdiction and other cities or counties as well as the Mississippi Band of Choctaw Indians within the state. A copy of this agreement must be signed by the senior elected official of the jurisdiction and the director and will be maintained on file by the agency.

(b) Political subdivisions of the state, including their fire service agencies and the Mississippi Band of Choctaw Indians, are also authorized to develop and enter into mutual aid agreements with other jurisdictions outside the state for reciprocal emergency aid and assistance in case of emergencies too extensive to be dealt with unassisted. This shall also include emergencies outside the state in which it is geographically reasonable for a political subdivision of this state, or its fire service, to respond. Copies of the agreements shall be sent to the agency and shall be consistent with the State Comprehensive Emergency Management Plan and program, and in time of emergency it shall be the duty of each local emergency management organization to render assistance in accordance with the provisions of such mutual aid agreements.

(c) The Governor may enter into compacts with any state or group of states if he finds that joint action with that state or group of states is desirable in meeting common intergovernmental problems of emergency management planning or emergency prevention, mitigation, response and recovery.

(1) Political subdivisions of the state, including their fire service agencies, and the Mississippi Band of Choctaw Indians shall not be liable for the death of or any injury to persons, or damage to property and all other protections provided in Section 33-15-21(a), as a result of mutual aid agreements entered into pursuant to this section.

(2) Employees of a political subdivision of this state and the Mississippi Band of Choctaw Indians shall have the powers, duties, rights, privileges and immunities and receive the compensation incidental to their employment and all other benefits provided by Section 33-15-15.



§ 33-15-21 - Immunity

(a) Neither the state nor any political subdivision thereof, nor other agencies, nor, except in cases of willful misconduct, the agents, employees, or representatives of any of them engaged in any emergency management activities, while complying with or attempting to comply with this article or any rule or regulation promulgated pursuant to the provisions of this article, shall be liable for the death of or any injury to persons, or damage to property, as a result of such activity. The provisions of this section shall not affect the right of any person to receive benefits to which he would otherwise be entitled under this article, or under the workmen's compensation law, or under any pension law, nor the right of any such person to receive any benefits or compensation under any act of congress.

(b) Any person owning or controlling real estate or other premises who voluntarily and without compensation grants a license or privilege, or otherwise permits the designation or use of the whole or any part or parts of such real estate or premises for the purpose of sheltering persons or providing assistance to persons during or in recovery from an actual, impending, mock or practice attack or any man-made, technological or natural disaster, together with his successors in interest, if any, shall not be civilly liable for negligently causing the death of, or injury to, any person on or about such real estate or premises by virtue of its use for emergency management purposes, or loss of, or damage to, the property of such person.



§ 33-15-23 - Funds

For the purpose of paying any expenses of its local emergency management organization, or for paying any expenses of the emergency management program, any board of supervisors of a county or any governing body of a municipality is authorized to expend any available funds from the general fund of such county or municipality.



§ 33-15-25 - Matching funds

(a) The Governor of the State of Mississippi is authorized to enter into agreements with the federal government for the purpose of matching any federal funds that may be made available for emergency management purposes, which shall include purchasing emergency management equipment and supplies, to the state on a matching basis. Provided, that no agreement shall obligate the state for an amount greater than the appropriation available for such purpose. The state's portion of the purchase price of any emergency management equipment may be made available from any appropriation made for such purposes.

(b) Any county board of supervisors or municipal governing body may enter into agreement with the federal government with approval of the State Director of Emergency Management for matching funds which may be made available for emergency management purposes, which shall include purchasing emergency management equipment and supplies, by such county or municipality in conjunction with any federal matching program and funds may be expended from the general fund of such county or municipality or from such other funds as may be available to such county or municipality for emergency management purposes in order to provide the county or municipal portion of funds necessary to carry out such matching agreement.

(c) The agency may withhold from any county board of supervisors, municipality or not-for-profit entity a portion or all of a subgrant whenever the agency determines that the county, municipality or not-for-profit entity owes a refund on any past subgrant project that was not completed as required.



§ 33-15-27 - Authority to accept services, gifts, grants and loans

(a) Whenever the federal government or any agency or officer thereof shall offer to the state, or through the state to any political subdivision thereof, services, equipment, supplies, materials, or funds by way of gift, grant or loan, for purposes of emergency management, the state, acting through the Governor, or such political subdivision, acting with the consent of the Governor and through its governing body, may accept such offer and upon such acceptance the Governor of the state or governing body of such political subdivision, may authorize any officer of the state or of the political subdivision, as the case may be, to receive such services, equipment, supplies, materials, or funds on behalf of the state or such political subdivision, and subject to the terms of the offer and the rules and regulations, if any, of the agency making the offer.

(b) Whenever any person, firm or corporation shall offer to the state or to any political subdivision thereof, services, equipment, supplies, materials, or funds by way of gift, grant or loan, for purposes of emergency management, the state, acting through the Governor, or such political subdivision, acting through its governing body may accept such offer and upon such acceptance the Governor of the state or governing body of such political subdivision may authorize any officer of the state or of the political subdivision, as the case may be, to receive such services, equipment, supplies, materials, or funds on behalf of the state or such political subdivision, and subject to the terms of the offer.



§ 33-15-29 - Utilization of existing services and facilities

(a) In carrying out the provisions of this article, the Governor and the executive officers or governing bodies of the political subdivisions of the state are directed to utilize the services, equipment, supplies and facilities of existing departments, offices, and agencies of the state and of the political subdivisions thereof to the maximum extent practicable, and the officers and personnel of all such departments, offices, and agencies are directed to cooperate with and extend such services and facilities to the Governor and to the emergency management organizations of the state or such subdivisions upon request.

(b) State agencies in carrying out their assigned disaster or emergency assignments shall be reimbursed their expenses for emergency or disaster-related duties which may include the payment of overtime and the employment of temporary personnel by such agencies in the same manner as authorized in Sections 33-15-301 et seq., 43-41-17 [repealed] and 43-41-319 [repealed], and as provided by Section 43-41-701 [repealed].



§ 33-15-31 - Orders, rules and regulations

(a) The governing bodies of the political subdivisions of the state and other agencies designated or appointed by the Governor are authorized and empowered to make, amend, and rescind such orders, rules, and regulations as may be necessary for emergency management purposes and to supplement the carrying out of the provisions of this article, but not inconsistent with any orders, rules and regulations promulgated by the Governor or by any state agency exercising a power delegated to it by him.

(b) All orders, rules, and regulations promulgated by the Governor, the Mississippi Emergency Management Agency or by any political subdivision or other agency authorized by this article to make orders, rules and regulations, shall have the full force and effect of law, when, in the event of issuance by the Governor, or any state agency, a copy thereof is filed in the office of the Secretary of State, or, if promulgated by a political subdivision of the state or agency thereof, when filed in the office of the clerk of the political subdivision or agency promulgating the same. All existing laws, ordinances, rules and regulations inconsistent with the provisions of this article, or of any order, rule, or regulation issued under the authority of this article, shall be suspended during the period of time and to the extent that such conflict, disaster or emergency exists.

(c) In order to attain uniformity so far as practicable throughout the country in measures taken to aid emergency management, all action taken under this article and all orders, rules and regulations made pursuant thereto, shall be taken or made with due consideration to the orders, rules, regulations, actions, recommendations, and requests of federal authorities relevant thereto and, to the extent permitted by law, shall be consistent with such orders, rules, regulations, actions, recommendations and requests.



§ 33-15-33 - Political activity prohibited

No individual employed by or for an organization for emergency management established under the authority of this article shall, while acting under authority of his position or representing himself in his official capacity, participate in any form of political activity, and no such organization shall be employed directly or indirectly for political purposes.



§ 33-15-37 - Enforcement

It shall be the duty of every organization for emergency management established pursuant to this article and of the officers thereof to execute and enforce such orders, rules and regulations as may be made by the Governor under authority of this article. Each such organization shall have available for inspection at its office all orders, rules and regulations made by the Governor, or under his authority.



§ 33-15-39 - Peace officers

Any county or municipality, through its governing board, and with the approval of the sheriff in a county, or the chief of police in a municipality, may confer upon members of emergency management auxiliary police units, the powers of peace officers, subject to such restrictions as shall be imposed.



§ 33-15-41 - Arrests

Any emergency management auxiliary policeman who has had conferred upon him the power of a peace officer, as provided in Section 33-15-39 and when in full and distinctive uniform or displaying a badge or other insignia of authority, may arrest without a warrant any person violating or attempting to violate in such officer's presence any order, rule, or regulation made pursuant to this article. This authority shall be limited to those rules and regulations which affect the public generally.



§ 33-15-43 - Penalties

Any person violating any provision of this article or any rule, order, or regulation made pursuant to this article shall, upon conviction thereof, be punishable by a fine not exceeding Five Hundred Dollars ($ 500.00) or imprisonment for not exceeding six (6) months or both.



§ 33-15-45 - Local emergency management councils continued

All local emergency management councils heretofore created under the provisions of former Sections 8610-8620, Mississippi Code of 1942, are hereby continued, subject to the provisions of this article.



§ 33-15-47 - Liberality of construction

This article shall be construed liberally in order to effectuate its purposes.



§ 33-15-49 - Emergency use of state or local personnel and equipment authorized; limitation of liability

In the event an impending enemy attack, an enemy attack, or a man-made, technological or natural disaster occurs within the state or within any portion of it and a proclamation is issued by the governing authorities of the county, the governing authorities of the municipality, the office of the Governor of the state or the President of the United States declaring such affected areas to be disaster areas, the governing authorities of any county or municipality adversely affected by such disaster may:

(a) Use county or municipally owned equipment and such public employees as necessary to venture onto private property to aid in removing debris and to prevent further damage to such property at the request of the property owners;

(b) Use county or municipally owned equipment and such public employees as necessary to venture onto private property to remove debris and to perform any other necessary and needed services to prevent the spread of disease or any other health hazard to the community at large.

If the governing authorities of such adversely affected counties or municipalities are unable to perform such necessary and needed functions with their own equipment and personnel, they may request aid from other counties and municipalities not adversely affected by such impending enemy attack, enemy attack, or man-made, technological or natural disaster, and capable and willing to furnish needed services.

Provided, however, if the Governor determines that the governing authorities of such adversely affected counties or municipalities still lack sufficient equipment and personnel under such circumstances to perform such functions, any state agency or instrumentality, when directed by the Governor, is authorized to enter upon publicly or privately owned land or water and to use state-owned equipment and state employees as necessary to clear or remove debris and wreckage. Whenever the Governor provides for clearance of debris or wreckage pursuant hereto, employees of the designated state agencies or instrumentalities are authorized to enter upon private or public land or water and perform any tasks necessary to the removal or clearance operation. Except in cases of willful misconduct, gross negligence or bad faith, any state employee or agent complying with and performing duties pursuant hereto shall not be liable for death or injury to persons or damage to property.



§ 33-15-51 - Grand Gulf Disaster Assistance Trust Fund

The Grand Gulf Disaster Assistance Trust Fund is hereby created as a special fund in the State Treasury to be administered by the Mississippi Emergency Management Agency. Monies paid into the fund shall be derived from Sections 27-35-309(3)(b)(i) and (ii) and 27-35-309(3)(d). All monies deposited therein shall be available for expenditure, transfer and allocation by the Mississippi Emergency Management Agency for state and local preparedness activities directly related to the Grand Gulf Nuclear Generating Plant, with at least fifty percent (50%) of the monies in the fund earmarked for use in conducting such activities in the geographic area falling within a thirty-mile radius of the plant.



§ 33-15-53 - State emergency coordination officers

The head of each state department, agency or commission shall select from within such agency a person to be designated as the emergency coordination officer for the agency and an alternate. The emergency coordination officer is responsible for coordinating with the Mississippi Emergency Management Agency on emergency preparedness issues, preparing and maintaining emergency preparedness and postdisaster response and recovery plans for such agency, maintaining rosters of personnel to assist in disaster operations and coordinating appropriate training for agency personnel. These individuals shall be responsible for ensuring that each state facility, such as a prison, office building or university, has a disaster preparedness plan that is approved by the applicable local emergency management agency or the division. The head of each agency shall notify the Governor and the Mississippi Emergency Management Agency in writing of the person initially designated as the emergency coordination officer for such agency and his alternate and of any changes in persons so designated thereafter.






Article 2 - INDIVIDUAL ASSISTANCE AND EMERGENCY TEMPORARY HOUSING ACT

§ 33-15-201 - Short Title

This article shall be known and may be cited as the Individual Assistance and Emergency Temporary Housing Assistance Act.



§ 33-15-202 - Legislative declaration of purpose

It is the intent of the Legislature and declared to be the policy of the state that funds to meet emergencies or major disasters shall always be made available.



§ 33-15-203 - Definitions

The following words wherever used in this article shall, unless a different meaning clearly appears from the context, have the following meanings:

(a) "Necessary expense" means the cost of an item or service essential to an individual, family or household to mitigate or overcome an adverse condition caused by an emergency or major disaster.

(b) "Serious need" means a requirement for an item or service essential to an individual, family or household to prevent or reduce hardship, injury or loss caused by an emergency or major disaster.

(c) "Family" means a social unit, comprised of husband and wife and dependents, if any, or a head of a household, as these terms are defined in the Internal Revenue Code of 1954.

(d) "Individual" means a person who is not a member of a family as defined in paragraph (c).

(e) "Household" means a dwelling containing a single family or single family and other relatives not otherwise considered family as defined in paragraph (c).

(f) "Assistance from other means" means aid, including monetary or in-kind contributions from other governmental programs, insurance, voluntary or charitable organizations or from any sources other than those of the individual, family or household.

(g) "The Act" means the Robert T. Stafford Disaster Relief and Emergency Assistance Act (Public Law 93-288, as amended by PL 100-707 and PL 106-390).

(h) "Individuals and households program" means the federal assistance available to eligible individuals under a major disaster declaration by the president pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act.

(i) "Other Needs Assistance" means that component of the IHP program that provides a grant for individuals that requires the state share twenty-five percent (25%) of the total cost according to Section 408 of the Stafford Act (42 USCS 5174).

(j) "Federal regulations" means those regulations published in the Federal Register relating to the specific subject.

(k) "Emergency" means any occasion or instance for which, in the determination of the Governor or President, federal assistance is needed to supplement state and local efforts and capabilities to save lives and to protect property and public health and safety, or to lessen or avert the threat of a catastrophe in any part of the United States.

(l) "State of emergency" means that a state of emergency has been declared by the Governor pursuant to Section 33-15-11(b)(17) to exist as a result of a man-made, technological or natural disaster and the local government has exhausted local resources and requires state assistance.

(m) "Federal assistance" means aid to disaster victims or state and local governments by federal agencies under the provisions of the Act.

(n) "Major disaster" means any hurricane, tornado, storm, flood, high water, wind-driven water, tidal wave, earthquake, volcanic eruption, landslide, snowstorm, drought, fire, explosions, acts of terrorism or other man-made, technological or natural disaster or catastrophe in the State of Mississippi which, in the determination of the President, causes damage of sufficient severity and magnitude to warrant major disaster assistance under the Federal Disaster Relief and Emergency Assistance Act and beyond emergency services of the state, local governments and disaster relief organizations in alleviating the damage, loss, hardship or suffering caused thereby.

(o) "Director" means the Director of Mississippi Emergency Management Agency, appointed pursuant to Section 33-15-7.

(p) "Governor's authorized representative" means the person appointed by the Governor to administer federal disaster assistance programs on behalf of the state and local governments and are responsible for the state compliance with the FEMA-State Agreement.

(q) "State coordinating officer" means the person appointed by the Governor to act in cooperation with the federal coordinating officer appointed under Section 303(c) of the Act.

(r) "Temporary housing program" means rental of existing housing, apartments or commercial lodging provided by assistance from state government either individually or jointly to individuals, families or households made homeless by emergency or major disaster.

(s) "Voluntary organization" means any chartered or otherwise duly recognized tax-exempt local, state or national organized group that has provided or may provide services to states, local governments or individuals in a major disaster or emergency.



§ 33-15-205 - Presidential declaration of emergency; power of Governor to accept assistance

Whenever the President of the United States, at the request of the Governor, has declared an emergency or a major disaster to exist in this state and the declaration includes Individual Assistance, the Governor is authorized:

(a) To accept a grant by the federal government, subject to such terms and conditions as may be imposed, including the required final audit by the State Auditor's Office, upon determination and with concurrence by the director that financial assistance is essential to meet disaster-related necessary expenses or serious needs of individuals, families or households adversely affected by a major disaster that cannot be otherwise adequately met from other means of assistance.

(b) To enter into an agreement with the federal government, or any officer or agency thereof, pledging the state to participate in the funding of the Other Needs Assistance (ONA) program authorized in the Act, in an amount not to exceed twenty-five percent (25%) thereof, and if state funds are not otherwise available to the Governor, to accept an advance of the state share from the federal government to be repaid when the state is able to do so when appropriated for that purpose.



§ 33-15-207 - Filing request for federal assistance

In order to make federal Individual Assistance and Other Needs Assistance available to major disaster victims under this article, the Governor must request such assistance from the President of the United States. The Federal Emergency Management Agency must approve such a request and recommend the President of the United States make a major disaster declaration.



§ 33-15-209 - Administration of grant programs.

(1) The director shall develop a plan for the administration and implementation of the Individuals and Households Program and Other Needs Assistance pursuant to subsections 408(e) and (f) of the Act to be included in the Mississippi Emergency Operations Plan (MEOP), and it shall include, but not be limited to:

(a) Individuals, families or households who incur a necessary expense or serious need in the major disaster area may be eligible for assistance under this article without regard to their residency in the major disaster area or within the state.

(b) Individuals, families or households otherwise eligible for assistance under this article must obtain flood insurance as required by flood insurance regulations.

(2) Assistance under this article may be made available to meet necessary expense or serious needs by providing essential items or services that cannot be provided from other sources and except those covered by insurance as provided in current federal regulations.

(3) Under this article grants will not be made available for any item or service in the following categories:

(a) Business losses, including farm businesses.

(b) Improvement or additions to real or personal property.

(c) Landscaping.

(d) Real or person property used exclusively for recreations.

(e) Financial obligations incurred prior to the disaster.

(f) Any necessary expense or serious need or portion thereof for which assistance is available from other means but is refused by the individual, family or household.

(g) Should a case arise where it is determined that an individual, family or household has an expense or need not specifically identified as eligible; the state will provide a factual summary and forward it to the regional director, FEMA, for determination prior to making a state commitment.

(4) The director shall also develop a plan for administration and implementation of the Mississippi Temporary Housing Program (THP) to be included in the MEOP, and it shall include, but not be limited to:

(a) Establishing emergency conditions that warrant program activation.

(b) Developing application procedures and applicant eligibility criteria.

(c) Verifying applicant certification process.

(d) Establishing grant award limits based on fair market rent rates as identified and published by the U.S. Department of Housing and Urban Development.

(e) Maintaining program progress and financial reporting and budget requirements.



§ 33-15-211 - Amount of grants

(1) In the case of a federally declared disaster, the state cost-share under this article shall be equal to twenty-five percent (25%) of the actual cost of implementing the Other Needs Assistance Program, and shall be made only on the condition that the federal government provides the remaining seventy-five percent (75%) of the ONA grant. In the event of a Governor's state of emergency declaration, the state grant under this article shall be equal to an amount established by the Director of the Mississippi Emergency Management Agency.

(2) An individual, family or household shall not receive a grant or grants under the provisions of this article aggregating more than the amount specified annually by the Federal Emergency Management Agency and published in the Federal Register with respect to any one (1) major disaster declared by the President. In the case of a federally declared disaster, such aggregate amount shall include both state and federal share of the grant. With respect to any one (1) disaster declared by the Governor's state of emergency, such amount of assistance shall not exceed an amount equal to one-half ( 1/2) of the amount of the Other Needs Assistance Program specified annually by the Federal Emergency Management Agency and published in the Federal Register and shall include the total amount of rental assistance provided an applicant under the Mississippi Temporary Housing Program.



§ 33-15-213 - Limitations of time for requesting assistance

(1) The time limitation for the Governor to request federal emergency or major disaster assistance shall be in accordance with current federal regulations.

(2) The time limitation for disaster applicants to request assistance and file applications under current federal regulations is sixty (60) days from the date of declaration of disaster by the President. The time limitation for applicants to request state rental assistance under the State Temporary Housing Program is thirty (30) days following the declaration of an emergency by the Governor.



§ 33-15-215 - Federal temporary housing authorized; powers of Governor.

Whenever disaster conditions arise that affect the lives and safety of a substantial number of residents of the State of Mississippi and the governing authority of the political subdivision wherein said disaster conditions exist makes a request to the Governor for federal major disaster assistance, and the Governor requests, and the President of the United States declares an emergency or a major disaster to exist in this state, the Governor is authorized:

(a) To arrange with any agency of the United States to provide for temporary housing units to be occupied by disaster victims and to make such units available to any political subdivision of the state.

(b) To assist any political subdivision of this state which is the locus of temporary housing units for disaster victims by coordinating with any agency of the United States for such temporary housing to locate and prepare such sites to receive and utilize temporary housing units.

(c) Under such regulations as he shall prescribe, to temporarily suspend or modify for not to exceed sixty (60) days any public health, safety, zoning, transportation (within or across the state) or any other requirement of law or regulation within this state when, by proclamation, he deems such suspension or modification essential for any agency of the United States to provide temporary housing for disaster victims.



§ 33-15-217 - State temporary housing authorized; powers of state and political subdivisions.

State Temporary Housing Assistance under this article may be made available to those victims of an emergency or localized disaster who, as a result of a state of emergency declared by the Governor, require temporary housing assistance for reasons including, but not limited to, the following:

(a) Physical damage to the dwelling to the extent that it has been rendered uninhabitable for a period of no less than three (3) days.

(b) The dwelling has been determined uninhabitable as a result of an authorized governmental entity requiring evacuations of an area though the structure may be unharmed. This does not include subsequent condemnations for redevelopment of an area following a disaster.

(c) Impeded access to the dwelling that cannot be quickly alleviated by debris removal even though the structure may be unharmed.

(d) Extended interruption of essential utilities sufficient to constitute a health hazard.

(e) Eviction from a residence by the owner because of the owner's perennial need for housing as a direct result of the disaster.

(f) Eviction from residence by owner because of a financial hardship that is a direct result of the disaster.

(g) Other circumstances which cause temporary housing to be required and which are approved by the director.



§ 33-15-219 - Description of temporary housing

Temporary housing shall be limited to minimum accommodations necessary for adequate housing for periods longer than that provided through the operation and use of community emergency shelters. Temporary housing accommodations may include, but not be limited to:

(a) Unoccupied, available housing of the United States when made available by the appropriate federal agency.

(b) Mobile homes, travel trailers or other readily fabricated dwellings provided by the appropriate federal agency.

(c) Rental properties when deemed by the appropriate federal agency to be the most economical means available.

(d) Rental properties and apartments or commercial lodging obtained with state temporary housing program grant proceeds.



§ 33-15-221 - Conditions precedent for obtaining state temporary housing program assistance

When temporary housing assistance is provided based on the guidelines outlined in Section 33-15-217, the following conditions are imposed:

(a) An applicant is expected to expend the grant proceeds to secure adequate temporary housing for purposes stated in their application for assistance. Refusal by the applicant to abide by this provision shall result in his forfeiture of eligibility for additional temporary housing assistance.

(b) Temporary housing assistance proceeds shall not be provided for nor expended for providing minimal home repairs or replacing lost or damaged personal property.

(c) Temporary housing assistance shall not be made available to those individuals, families or households with insurance coverage which provides full cost of alternate living arrangements except when, as determined by the appropriate authority, adequate alternate housing is not readily available or the receipt of insurance benefits are uncertain or inadequate to meet temporary housing needs. Individuals, families or households who qualify for and accept state assistance under the exception shall repay or pledge to repay to the state government, from any insurance proceeds for temporary housing to which they are entitled, an amount equivalent to the fair market value of the housing provided by the state. Temporary housing assistance shall not be made available to any individual, family or household for use as a vacation or recreational residence.



§ 33-15-223 - Period of eligibility for receiving temporary housing assistance.

(1) The period of eligibility for any individual, family or household applicant receiving assistance under the State Temporary Housing Program shall be from one (1) to three (3) months determined on the basis of need. Each temporary housing applicant shall endeavor to place himself in adequate alternate housing at the earliest possible time during the period assistance is being provided.

(2) Each occupant's eligibility for continued assistance shall be recertified every thirty (30) days. Thereafter, provided no adequate alternate housing exists, assistance shall be continued for another thirty-day period, not to exceed ninety (90) days. All rental assistance is based on the fair market value of rental rates in the applicant's particular area according to the rate schedule published by the U.S. Department of Housing and Urban Development.






Article 3 - INTERSTATE CIVIL DEFENSE AND DISASTER COMPACT [REPEALED]



Article 5 - DISASTER ASSISTANCE ACT OF 1993

§ 33-15-301 - Short title

This article shall be known and may be cited as the Disaster Assistance Act of 1993.



§ 33-15-303 - Policy and intent

It is the intent and declared to be the policy of the state that funds to meet emergencies or major disasters shall always be made available when needed.



§ 33-15-305 - Definitions

The following terms shall have the meanings ascribed in this section, unless the context requires otherwise:

(a) "Director" means the Director of the Mississippi Emergency Management Agency.

(b) "Disaster" means a fire, flood, storm, tornado, hurricane, earthquake or other similar public calamity affecting homeland security resulting directly from man-made, technological or natural causes.

(c) "Local agency" means any municipality, county or special district.

(d) "Local emergency" means the existence of conditions of disaster or extreme peril to the safety of persons and property within a county or municipality proclaimed by the local governing body in accordance with Section 33-15-17(d).

(e) "Governor's authorized representative" means the primary and alternate emergency management official designated by the Governor to administer federal assistance programs on behalf of the state and local governments and other grant or loan recipients and is responsible for the state compliance with the FEMA-State Agreement.

(f) "Project" means the repair or restoration, or both, other than normal maintenance, or the replacement of public real property of a local agency or a state agency, including, but not limited to, buildings, schools, levees, flood control works, channels, irrigation works, city streets, county roads, bridges and other public works, including those facilities used for recreation purposes, that are damaged or destroyed by a disaster.

(g) "Project application" means the written application made by a state or local agency to the director for federal and state financial assistance, which shall include all damage to public property that resulted from a disaster within the jurisdiction of the agency making application.

(h) "Project worksheet" means the appropriate federal form that must be used to prepare each eligible public assistance project identifying the scope of work and a quantitative estimate for the eligible work.

(i) "Regional response team" means the local government regional response teams, the state response team and the capitol complex response team.

(j) "State agency" means any agency, department, commission, board, institution or special district of the state.

(k) "State of emergency" means the existence of conditions of disaster or extreme peril to the safety of persons or property within the state declared by the Governor in accordance with Section 33-15-11(b)(16).

(l) "Trust fund" means the Disaster Assistance Trust Fund.



§ 33-15-307 - When provisions of article invoked; Disaster Assistance Trust Fund

(1) The provisions of this article shall be invoked only pursuant to a state of emergency declared by the Governor or an emergency or major disaster declared by the President, or pursuant to an executive order of the Governor, or administrative order of the director, in order to provide state or local government resources and personnel in compliance with the provisions of the Emergency Management Assistance Compact, Section 45-18-1 et seq., or in nondeclared times for administrative and training costs associated with state disaster response and recovery programs. Each declaration shall cite the cause for the declaration and define the area eligible for assistance and the type of assistance to be provided.

(2) The Disaster Assistance Trust Fund is created as a special fund in the State Treasury into which shall be paid any funds appropriated or otherwise made available by the Legislature for disaster assistance, any funds transferred from the Working Cash-Stabilization Reserve Fund as provided under subsection (5) of this section, any income from investment of the funds in the trust fund, and federal reimbursement for administrative costs for management of the Individuals and Households Program (IHP), the Public Assistance Program, the Hazard Mitigation Program and Disaster Reservist Program.

(3) Income from investment of the funds in the trust fund, and all other funds deposited therein pursuant to law, shall be available for expenditure, transfer and allocation pursuant to this article.

(4) The Disaster Assistance Trust Fund shall be used only for the following purposes:

(a) The state's portion of the cost share for public assistance under a major disaster declaration.

(b) The state's cost share of the Individuals and Households Program (IHP) pursuant to Section 33-15-209(1) under a major disaster declared by the President.

(c) Administrative costs for managing the IHP Program.

(d) Administrative costs for managing the Public Assistance Program.

(e) The State Temporary Housing Program pursuant to Section 33-15-217 under a state of emergency declared by the Governor.

(f) Out-of-pocket expenses, including travel, per diem, overtime and other similar expenses, of state or local agencies when so tasked by the Governor or the director for emergency response under the provisions of Section 33-15-11(b)(7) and current executive orders. This includes actual emergency response and recovery activities, and applies to mobilization and deployment of personnel from state or local agencies to another state under the provisions of the Emergency Management Assistance Compact. At the discretion of the director, this may include reimbursement of costs to local governments for overtime and backfill of deployed personnel within the state under the provisions of Section 33-15-15(a) and to jurisdictions who are signatories of the Statewide Mutual Aid Compact (SMAC).

(g) Costs incurred as a result of state active duty for the Mississippi National Guard when so tasked by the Governor to provide support to other agencies and local governments in a major disaster or emergency situation, or when tasked by the Governor to provide support to another state under the provisions of the Emergency Management Assistance Compact.

(h) The state's portion of the cost share for hazard mitigation under a major disaster declaration.

(i) Administrative costs of the Hazard Mitigation Program.

(j) Costs incurred as a result of the implementation of the Disaster Reservist Program under a major disaster declaration.

(k) Administrative costs of the Disaster Reservist Program.

(l) Costs incurred as a result of the implementation of public assistance, and/or individual assistance, and/or Disaster Reservist Program, and/or hazard mitigation, and/or temporary housing under a Governor's state of emergency.

(m) The state's portion of the cost share for public assistance under a major disaster declaration for tornado or other storm damage to public facilities and infrastructure occurring on November 10, 2002, as provided in Sections 1 through 16 of Chapter 3, Third Extraordinary Session 2002.

(n) Actual costs, including personnel call-back wages, base and overtime wages, travel, per diem and other out-of-pocket expenses incurred by regional response teams as a result of being mobilized or deployed when so tasked by the Governor pursuant to Section 33-15-11(b)(7), or by the director for emergency response pursuant to Section 33-15-15(a).

(o) The state's portion of the cost share for public assistance under the Presidential Declaration of Major Disaster for the State of Mississippi (FEMA-1604-DR) dated August 29, 2005, for hurricane or other storm damage to public facilities and infrastructure as a result of Hurricane Katrina, as provided in Section 3 of Chapter 538, Laws of 2006.

(5) Whenever the director determines that funds are immediately needed in the Disaster Assistance Trust Fund to provide for disaster assistance under this article, he shall notify the Executive Director of the Department of Finance and Administration of his determination and shall requisition the amount of funds from the Working Cash-Stabilization Fund that are needed in the trust fund, which shall be subject to the limitations set forth below in this subsection. At the same time he makes the requisition, the director shall notify the Lieutenant Governor, the Speaker of the House of Representatives and the respective Chairmen of the Senate Appropriations Committee, the Senate Finance Committee, the House Appropriations Committee and the House Ways and Means Committee of his determination of the need for the funds and the amount that he has requisitioned. Upon receipt of such a requisition from the director, the Executive Director of the Department of Finance and Administration shall ascertain if the amount requisitioned is available in the Working Cash-Stabilization Reserve Fund and is within the limitations set forth below in this subsection and, if it is, he shall transfer that amount from the Working Cash-Stabilization Reserve Fund to the trust fund. If the amount requisitioned is more than the amount available in the Working Cash-Stabilization Fund or above the limitations set forth below in this subsection, the executive director shall transfer the amount that is available within the limitations. The maximum amount that may be transferred from the Working Cash-Stabilization Reserve Fund to the trust fund for any one (1) disaster occurrence shall be Five Hundred Thousand Dollars ($ 500,000.00) and the maximum amount that may be transferred during any fiscal year shall be One Million Dollars ($ 1,000,000.00).

(6) Unexpended state funds in the Disaster Assistance Trust Fund at the end of a fiscal year shall not lapse into the State General Fund but shall remain in the trust fund for use under this article for as long as the funds are needed for the particular purpose for which they were appropriated, deposited or transferred into the trust fund. After any state funds in the trust fund are no longer needed for the particular purpose for which they were appropriated, deposited or transferred into the trust fund, the director may use those funds for any other purpose under this article for which they currently are needed and for which other funds are not available. If there is no current need for such funds for any purpose under this article, the funds and the income earned from the investment of the funds shall be transferred back to the particular fund or funds in the State Treasury from which they were appropriated or transferred into the trust fund, upon certification of the director to the Executive Director of the Department of Finance and Administration that the funds are not currently needed; however, if such funds are derived from the proceeds of general obligation bonds issued by the state under Section 3 of Chapter 538, Laws of 2006, such excess funds and the income earned from such funds shall be utilized to pay the debt service on such bonds.



§ 33-15-308 - Requisition of additional funds for Disaster Assistance Trust Fund to provide for disaster assistance

It is the intention of the Legislature that whenever the Director of the Mississippi Emergency Management Agency determines that funds are immediately needed in the Disaster Assistance Trust Fund to provide for disaster assistance under this section, he shall notify the Executive Director of the Department of Finance and Administration of his determination and shall requisition the amount of funds from the Working Cash-Stabilization Reserve Fund (Fund No. 3992) and/or the Budget Contingency Fund (Fund No. 3177) that are needed in the trust fund, which shall be subject to the limitations set forth below in this section. At the same time he makes the requisition, the director shall notify the Lieutenant Governor, the Speaker of the House of Representatives and the respective Chairmen of the Senate Appropriations Committee, the Senate Finance Committee, the House Appropriations Committee and the House Ways and Means Committee of his determination of the need for the funds and the amount that he has requisitioned. Upon receipt of such a requisition from the director, the Executive Director of the Department of Finance and Administration shall ascertain if the amount requisitioned is available in the Working Cash-Stabilization Reserve Fund (Fund No. 3992) and/or the Budget Contingency Fund (Fund No. 3177) and is within the limitations set forth below in this section and, if it is, he shall transfer that amount from the Working Cash-Stabilization Reserve Fund (Fund No. 3992) and/or the Budget Contingency Fund (Fund No. 3177) to the trust fund. If the amount requisitioned is more than the amount available in the Working Cash-Stabilization Reserve Fund (Fund No. 3992) and/or the Budget Contingency Fund (Fund No. 3177) or above the limitations set forth below in this section, the executive director shall transfer the amount that is available within the limitations. The maximum amount that may be transferred from the Working Cash-Stabilization Reserve Fund (Fund No. 3992) and/or the Budget Contingency Fund (Fund No. 3177) to the trust fund for any one (1) disaster occurrence shall be Five Hundred Thousand Dollars ($ 500,000.00) and the maximum amount that may be transferred during any fiscal year shall be One Million Dollars ($ 1,000,000.00).

It is the intention of the Legislature, that during the subsequent legislative session, consideration shall be given to provide an appropriation equal to the amount transferred from the Working Cash-Stabilization Reserve Fund (Fund No. 3992) and/or the Budget Contingency Fund (Fund No. 3177) to the Disaster Assistance Trust Fund under the provisions of this section as repayment to the Working Cash-Stabilization Reserve Fund (Fund No. 3992) and/or the Budget Contingency Fund.



§ 33-15-309 - Director to administer; state agencies to comply; state held harmless in connection with certain project applications; director's annual report as to trust fund; presentment to Department of Finance for payments from trust fund

(1) The director shall administer this article and shall have the authority to adopt reasonable rules and regulations to effectuate the purposes of this article.

(2) A state agency, when requested by the director in accordance with Section 33-15-11(b)(7) or 33-15-11(c)(2) and current executive orders, shall render services and perform duties within its areas of responsibility necessary to carry out the purpose of this article.

(3) Each project application executed between a local agency and the director pursuant to subsection (4) of Section 33-15-313 shall contain a provision under which the local agency agrees to hold the state harmless from damages due to the work for which funds were allocated.

(4) Before the convening of the Legislature each year, the director shall submit a written report to the Governor and the Legislature relating to the operation of the trust fund.

(5) When certified by the director, requests for reimbursements, advances or final payments from local or state agencies shall be presented to the Department of Finance and Administration for payment out of the trust fund.



§ 33-15-311 - Allocations from trust fund to state agencies; agencies receiving allocations to request escalations of budgets

(1) The director shall make allocations from the trust fund in such amounts as he determines to be necessary to state agencies for out-of-pocket expenditures incurred for emergency response, preliminary damage assessments, estimates, reports and training of state agency personnel. Allocations also may be made from the trust fund for the purpose of preparing project worksheets, estimates and reports as may be necessary to enable state or local agencies to obtain federal aid for disaster assistance purposes. The director may make allocations to any state agency or office from the trust fund or other funds available therefor in such amounts as are necessary to administer the provisions of this article.

(2) State agencies that are to receive allocations from the trust fund for carrying out the purposes of this article shall request the Department of Finance and Administration for escalations of their budgets as necessary for the expenditure of the allocated funds, in the same manner as the department escalates budgets for federal funds under Section 27-104-21(1).



§ 33-15-313 - Project applications; requirements for allocation of trust fund monies

(1) Subject to the conditions specified in this section, the director shall allocate funds from the trust fund to meet the cost of any one or more projects. The completion of all or part of a project before application for funds under this article shall not disqualify such project or any part thereof.

(2) To be eligible for state and/or federal funding, the governing body of the local agency must declare a local emergency and forward such declaration to the Governor.

(3) A state or local agency shall make application to the director for state and/or federal financial assistance within thirty (30) days after the date of the declaration of a major disaster or emergency declared by the President or a state of emergency declared by the Governor; however, the director may extend the time for such filing, but only under unusual circumstances. No financial aid shall be provided until an applicant has filed a Notice of Interest and a Request for Federal Assistance and a state and/or federal team has first investigated and reported upon the proposed work, has estimated the cost of the work, and has filed a project worksheet thereon with the Governor's authorized representative and a project application has been prepared. The estimate of cost of the work may include expenditures made by the state or local agency for such work before the making of such estimate. "Unusual circumstances," as used in this subsection, means unavoidable delays that result from recurrence of a disaster, prolonged severe weather or other conditions beyond the control of the applicant. Delays resulting from administrative procedures are not unusual circumstances that warrant extensions of time.

(4) No funds shall be allocated from the trust fund to a state or local agency until the agency has indicated in writing its acceptance of the project application and the cost-sharing related thereto in such form as the director prescribes. The project application shall provide for the performance of the work by the state or local agency, shall provide for the methods of handling the funds allocated and the matching funds provided by the local agency, and shall contain such other provisions as are deemed necessary to ensure completion of the work included in the project application and the proper expenditures of funds as provided herein.



§ 33-15-315 - Work performed by contract with state or local agency

Work performed by contract with a state or local agency shall be subject to the provisions of Title 31, Chapter 5, and Title 31, Chapter 7, Mississippi Code of 1972 Neither the state or any officer or employee thereof shall have any responsibility in connection with any work performed by a local agency.



§ 33-15-317 - Advance on funds to initiate projects; disposition of certain federal funds; certain contributions reduced by amount of insurance settlements

(1) Under procedures prescribed by the director, a state or local agency may receive an advance of funds to initiate a project. Such advances shall be limited to not more than seventy-five percent (75%) of the estimated federal share of the project under the President's state of emergency, or fifty percent (50%) of the estimated share of the project under the Governor's state of emergency.

(2) Disaster assistance funds provided from federal sources under the provisions of Public Law 93-288 as amended by Public Law 100-707 and Public Law 106-390 shall be deposited in the trust fund, and the director shall make advances or reimbursement therefrom for expenditures for eligible work or for payment for performance.

(3) State and federal contributions for the repair and restoration of facilities shall be reduced by an amount equal to the insurance settlement received or an amount equal to the amount the local agency would have recovered from an insurance settlement if necessary, adequate and reasonably available insurance had been maintained.






Article 7 - OFFICE OF DISASTER ASSISTANCE COORDINATION

§ 33-15-401 - Legislative findings and declarations

The Legislature finds and declares the following: When a major natural disaster such as Hurricane Katrina occurs in Mississippi, there are various types of assistance that are available to individuals and public entities through the federal and state governments to help them recover from the disaster. The majority of that assistance comes from the federal government, and most of the federal assistance is provided through the Federal Emergency Management Agency (FEMA). At the state level, most of the assistance is provided through the Mississippi Emergency Management Agency (MEMA). However, there are also programs in other federal and state agencies that provide assistance and benefits to disaster victims, as well as disaster assistance programs run by public and private entities and disaster-related in-kind donations made by private entities and individuals. Because these other disaster assistance programs and in-kind donations are spread out among a number of agencies and entities, disaster victims sometimes are not aware of the existence of these programs and in-kind donations other than those provided through FEMA and MEMA. After a disaster has occurred, it would be very beneficial for the victims of the disaster to have a single entity in the state, one point of contact, where individuals and public entities would be able to obtain information about those other disaster assistance programs and disaster-related in-kind donations, obtain all of the forms and materials necessary in order to receive the benefits of those programs and in-kind donations, and receive assistance in completing and filing the applications for those programs and in-kind donations.



§ 33-15-403 - Office of Disaster Assistance Coordination established; duties and responsibilities

There is established within the Office of the Governor a separate and distinct office to be known as the Office of Disaster Assistance Coordination. The office shall be the primary entity responsible for coordinating information regarding disaster assistance provided by federal agencies other than the Federal Emergency Management Agency (FEMA), by state agencies other than the Mississippi Emergency Management Agency (MEMA), and by other public and private entities that provide various types of assistance and benefits to victims of major natural disasters. The duties and responsibilities of the office shall be as follows:

(a) To serve as a single point of contact where individuals and public entities that are victims of major disasters may obtain information about all federal and state programs that provide assistance and benefits to disaster victims other than those provided by FEMA or MEMA, as well as information about the availability of disaster-related in-kind donations by private entities and individuals;

(b) To provide victims of major disasters with all of the forms and materials necessary in order to receive the benefits of those disaster assistance programs and disaster-related in-kind donations, and provide them with assistance in completing and filing the applications for those programs and in-kind donations;

(c) To coordinate and cooperate with FEMA, MEMA, other federal and state agencies and other public and private entities in providing and sharing information, forms and materials related to disaster assistance programs and disaster-related in-kind donations;

(d) To work with MEMA in coordinating information, revenues, programs and assistance made available in Mississippi by FEMA, whether directly through FEMA or through MEMA; and

(e) To perform such other duties relating to disaster assistance information as may be prescribed by the Governor.












Title 35 - WAR VETERANS AND PENSIONS

Chapter 1 - STATE VETERANS AFFAIRS BOARD

IN GENERAL

§ 35-1-1 - Creation of State Veterans Affairs Board; composition; qualifications, appointment and terms of office of members; officers; meetings

(1) (a) There is hereby created a State Veterans Affairs Board, to consist of seven (7) members, to be appointed by the Governor, one (1) from each congressional district as they existed on January 1, 1952, of the State of Mississippi. One (1) shall be appointed for one (1) year, another for two (2) years, another for three (3) years, another for four (4) years, another for five (5) years, another for six (6) years, and another for seven (7) years, thus staggered. At the end of such term for each of said seven (7) members, a successor shall be appointed for a term of seven (7) years, thus providing for seven (7) members, one (1) of whom shall be appointed each year. In the event of death, resignation or removal of a member of the board, such person appointed to fill the vacancy shall be a legal resident of the congressional district in which the vacancy shall occur, and shall serve for the remainder of the term to which such member was appointed. Members of the board shall be veterans of any war or police action in which the Armed Forces of the United States have been, are, or shall be committed for action, who have been honorably discharged or honorably released.

(b) From and after May 14, 1992, terms of all members then serving on the State Veterans Affairs Board shall terminate, and the board shall be reconstituted as follows: The board shall consist of seven (7) members. All members shall be appointed by the Governor, with the advice and consent of the Senate. One (1) member shall be appointed from each congressional district as such districts existed on March 1, 1992, and two (2) members shall be appointed from the state at large. Of the initial congressional district appointees to the board, one (1) shall serve for a term of one (1) year, one (1) for a term of two (2) years, one (1) for a term of three (3) years, one (1) for a term of four (4) years and one (1) for a term of five (5) years. Of the initial at-large appointees, one (1) (who shall be that person appointed in January 1992 from the First Congressional District under the provisions of paragraph (a) of this subsection) shall serve for a term of three (3) years and one (1) (who shall be that person appointed in January 1992 from the Seventh Congressional District under the provisions of paragraph (a) of this subsection) shall serve for a term of five (5) years. All appointees after the initial appointees shall serve for terms of five (5) years each. In the event of death, resignation or removal of a member of the board, the vacancy shall be filled by appointment of the Governor, with the advice and consent of the Senate, from the congressional district in which the vacancy occurs, for the length of the unexpired term only. Members of the board shall be honorably discharged or released veterans of any war or police action in which the Armed Forces of the United States have been, are, or shall be committed for action. No state/department commander of any federally recognized veterans organization, no national officer of any federally recognized veterans organization and no member of the Mississippi Council of Veterans Organizations shall be eligible for appointment to the board until the expiration of a period of three (3) years after the termination of their service in such disqualifying positions.

(2) Members of the board shall annually elect as chairman one of their number and another member as vice-chairman. Members of the board shall hold regular monthly meetings and such other meetings as may be called by the chairman or the vice-chairman in his absence.



§ 35-1-3 - Appointment of executive director, deputy director, managers of major functional areas, and managers of state veterans homes

The State Veterans Affairs Board shall appoint, to serve at the will and pleasure of the board, an executive director, (who shall also serve as Executive Secretary of the State Veterans Affairs Board), a deputy director, individuals to manage each of the agency's major functional areas and individuals to manage each of the state veterans homes. The executive director and deputy director shall be honorably discharged or honorably released veterans of the Armed Forces of the United States. The board may establish additional minimum qualifications for agency positions.



§ 35-1-5 - Compensation of members of board and staff

The members of the State Veterans Affairs Board shall receive no salary but shall be entitled to a per diem allowance in the amount provided in Section 25-3-69 while in attendance at any regular or called meeting of the board or while in the performance of other official duties in connection with the work of the board as authorized or directed by the board. The members of the board shall receive, in addition thereto, actual and necessary expenses as provided by law in the performance of such duties.

The compensation of all employees of the board, including the executive director, deputy director and division directors, shall be paid from such monies as the Legislature shall from time to time appropriate.



§ 35-1-7 - General duties and powers of board

The duties of the State Veterans Affairs Board shall be to assist former and present members of the Armed Forces of the United States, and their dependents, in securing any benefits or privileges under any federal or state law or regulation to which they are entitled and to advise the Governor and Legislature on veterans affairs. Moreover, veterans or their dependents shall be given their choice of organizations to represent them in instances where a case is appealed, and the board shall lend its full cooperation in connection therewith.

The board and its employees shall cooperate fully with all congressionally chartered veterans organizations within the state, including servicing the power of attorney of the congressionally chartered veterans organizations upon the request of the organizations to the State Veterans Affairs Board in the prosecution of all claims on behalf of veterans. However, all powers of attorney to the State Veterans Affairs Board shall be processed first, and thereafter, powers of attorney shall be processed for veterans organizations in the ratio that the membership of the organization bears to the total number of veterans residing in Mississippi.

The State Veterans Affairs Board is designated as the "state approving agency" for the State of Mississippi. It shall be the duty of the State Veterans Affairs Board to inspect, approve and supervise schools, institutions and establishments for war orphan and veteran training as provided in Section 1771, Chapter 35, Title 38, United States Code, and in any subsequent acts passed by the Congress of the United States for the purpose of education and training of war orphans or former and present members of the Armed Forces of the United States. The State Veterans Affairs Board is authorized to employ the needed personnel to perform the duties as outlined in Section 1771, Chapter 35, Title 38, United States Code, and in any subsequent acts as enacted by the Congress of the United States, and to enter into contract with the Department of Veterans Affairs for salary and travel reimbursement for personnel employed for this purpose.

The State Veterans Affairs Board shall operate all Mississippi state veterans homes when established as authorized by Sections 35-1-19 through 35-1-29.

The State Veterans Affairs Board is authorized to adopt such policies and to prescribe such rules and regulations as it may deem necessary for the proper administration of this chapter. However, such policies and regulations shall not be in conflict with any of the provisions of this chapter.



§ 35-1-9 - Cooperation by county welfare departments

In addition to all other duties now or hereafter imposed by law, it shall be the duty of the county departments of public welfare, to cooperate with the state veterans affairs board, and to aid all residents of the State of Mississippi who served in the military or naval forces of the United States during any war or police action in which the armed forces of the United States have been, are, or shall be committed for action, their relatives, beneficiaries or dependents, in receiving from the United States any and all compensations, hospitalization, insurance, other aid or benefits to which they may be entitled under existing or hereafter enacted laws of the United States.

This section shall not be held to repeal any existing law relative to the duties of such county departments, but shall be supplemental and cumulative thereto.



§ 35-1-13 - Seal of board

The executive director appointed by the State Veterans Affairs Board shall have a seal which shall be in the form of a circle with the image of an eagle in the center and around the margin the words: "State Veterans Affairs Board State of Mississippi," and under the image of the eagle the word: "Official."

The executive director, deputy director, division directors and state veterans service officers shall affix the seal prescribed by this section to every document where the same is required by law, and to every certificate and other official paper executed by them where necessary or proper. All documents authenticated with the seal and signed by the executive director, deputy director, a division director or a state veteran service officer shall be recognized as properly attested to in the same manner as if authenticated by notaries public, summary court officials and others authorized by law to take acknowledgments. All copies of papers, copied or certified to by the executive director, deputy director, a division director or a state veterans service officer and authenticated by the seal, shall be accepted in all matters equally in like manner as the original.



§ 35-1-15 - Notarial powers of employees

The executive director appointed by the State Veterans Affairs Board, the deputy director, division director and state veterans service officers shall have power to administer oaths and affirmations and to take acknowledgments anywhere within the State of Mississippi under the board's seal of office and to perform all other duties required of notaries public.



§ 35-1-17 - Office

The Department of Finance and Administration shall furnish suitable office space for the board and its employees.






MISSISSIPPI STATE VETERANS HOME

§ 35-1-19 - Establishment of Mississippi State Veterans Home; establishment of other veterans homes

There is hereby authorized to be established by the State Veterans Affairs Board, the Mississippi State Veterans Home on a site to be determined by the State Veterans Affairs Board, with the approval of the Bureau of Building, Grounds and Real Property Management of the Governor's Office of General Services, when funds are made available for such purpose by any agency of the federal government or other sources. The object and purpose of the establishment of the Mississippi State Veterans Home shall be to provide domiciliary care and other related services for eligible veterans of the State of Mississippi.

One or more additional veterans homes or domiciliaries are hereby authorized to be established by the State Veterans Affairs Board on sites in northern, central or southern Mississippi, to be determined by the State Veterans Affairs Board, with the approval of the Department of Finance and Administration, when funds are made available for such purpose by any agency of the federal government or other sources. The Veterans Affairs Board shall give the three (3) regions, northern, southern and central priority as to where the veterans home shall be located, with the northern region having first priority, the southern region having the next level priority and the central region being third in order of priority. The object and purpose of the establishment of such additional homes or domiciliaries shall be to provide domiciliary care and other related services for eligible veterans of the State of Mississippi. The State Veterans Affairs Board shall not be required to obtain certificates of need to carry out the intent and purpose of this section.



§ 35-1-21 - Governing authority; operation and maintenance; purchase of services, commodities, etc., from federal government; State Veterans Affairs Board authorized to operate and maintain state veterans homes without contracting for management purposes with any nongovernmental entity or United States Department of Veterans Affairs; board authorized to hire administrators and other personnel; State Department of Health to conduct certification survey of veterans home in Collins

(1) Upon the establishment of the Mississippi State Veterans Home, and any additional homes as may be established, the Mississippi State Veterans Affairs Board is hereby designated as the governing authority of any such facilities. The operation and maintenance of all veterans homes shall meet the standards of the United States Department of Veterans Affairs with regard to the operation of state veterans homes.

(2) The State Veterans Affairs Board may contract with nongovernmental entities or the United States Department of Veterans Affairs to operate state veterans homes. The board may contract with the vendor whose proposal is most advantageous to the state and veterans, taking into consideration cost factors, program suitability factors, management plan, delivery of care and service to residents, excellence of program design, key personnel, corporate or company resources, financial condition of the vendor, corporate experience and past performance, and any other requirements deemed necessary by the board and expressed in its solicitation for proposals. Contract(s) awarded under this section may be for periods exceeding one (1) year. The board is not required to select the vendor offering the lowest cost proposal but shall select the vendor who, in the board's discretion, offers the proposal most advantageous to the State of Mississippi and veterans. When any contract is awarded, the reason(s) for the awarding of the contract shall be entered on the minutes of the board. The provisions of this paragraph shall supersede any rule or regulation of the State Personnel Board to the contrary.

(3) The State Veterans Affairs Board may, as permitted by federal laws or regulations, purchase from the United States Department of Veterans Affairs, from contracts established by the United States Department of Veterans Affairs, or through other sharing agreements between the board and the United States Department of Veterans Affairs, services, commodities, supplies and equipment for use in operation of, and provision of care to residents of, the state veterans homes when such purchases or agreements are advantageous to the veterans and the state.

(4) The State Veterans Affairs Board may operate and maintain the state veterans homes without entering into any contract for management purposes with any nongovernmental entity or the United States Department of Veterans Affairs to operate the homes. In such instances, the State Veterans Affairs Board shall be solely responsible for the operation and maintenance of the state veterans homes and shall hire the administrators and all other personnel for the veterans homes. The mission of the State Veterans Affairs Board in managing the state veterans homes shall be to provide domiciliary care and other related services for eligible veterans in the most cost efficient manner.

(5) The State Department of Health shall perform an initial certification survey of the State Veterans Home in Collins, Mississippi, on or about July 1, 2000. The purpose of this initial survey is to provide a baseline for measuring the quality of care during the period for which this section applies. In addition to the initial certification survey, the State Department of Health shall, as appropriate and in its discretion, conduct periodic follow-up certification surveys, during the period for which this section applies, of the State Veterans Home in Collins, Mississippi.



§ 35-1-23 - Acceptance and use of federal funds

The Mississippi State Veterans Home and additional homes authorized by Section 35-1-7 and Sections 35-1-19 through 35-1-29 are authorized to accept funds from any source whatever, including the federal government or any department or agency thereof. All such funds received by the veterans home including funds from the United States or any federal agency or program for the support of persons housed or buried on the grounds of the Mississippi State Veterans Home and additional homes shall be used by the State Veterans Affairs Board to pay maintenance, operational and administrative expenses and to further the object and purpose of the Mississippi State Veterans Home and additional homes.



§ 35-1-25 - Determination of staffing needs; purchasing of equipment

It shall be the duty of the Mississippi State Veterans Affairs Board to determine the need and, within available funds for such purpose, to provide adequate staffing to operate the Mississippi State Veterans Home and such additional homes as may be constructed. The board is authorized, within available funds for such purpose, to purchase such equipment as necessary to facilitate the establishment and operation of the veterans homes.



§ 35-1-27 - Standards for admissions and dismissals; rules and regulations; funds paid by state veterans homes residents for their monthly expenses at veterans homes to be considered special funds held in fiduciary capacity for their benefit

The Mississippi Veterans Affairs Board shall determine and set conditions and standards for admission and dismissal of all persons to and from the Mississippi State Veterans Home and such additional homes as may be constructed. In addition, the board shall promulgate such rules and regulations as it deems necessary for the government of the Mississippi State Veterans Home and such additional homes as may be constructed. Such rules and regulations shall include the establishment of rates for patient care within the patient's ability to pay. All funds paid to the board by the veteran residents of state veterans homes to fund their monthly expenses at the state veterans homes shall be considered to be special funds held in a fiduciary capacity for the benefit of the residents of the state veterans homes.



§ 35-1-29 - Acceptance and use of gifts and donations

The Mississippi State Veterans Affairs Board is empowered to receive and accept gifts or donations, or both, for the benefit of the Mississippi State Veterans Home and such additional homes as may be constructed, and the same shall be used for carrying out the object and purpose of the veterans homes.



§ 35-1-31 - Mississippi State Veterans' Home in Jackson designated as "The General Hilton R. 'Jack' Vance Mississippi State Veterans' Home."

The Mississippi State Veterans' Home located in Jackson, Mississippi, shall be renamed the General Hilton R. "Jack" Vance Mississippi State Veterans' Home. The State Veterans' Affairs Board shall prepare a distinctive plaque, to be placed in a prominent place within the General Hilton R. "Jack" Vance Mississippi State Veterans' Home, which states the background, accomplishments and service to the state of General Hilton R. "Jack" Vance.



§ 35-1-32 - Mississippi State Veterans' Home in Kosciusko, Mississippi, designated as the "Brigadier General Martha Jo Leslie Mississippi State Veterans' Home

The Mississippi State Veterans' Home located in Kosciusko, Mississippi, shall be renamed the "Brigadier General Martha Jo Leslie Mississippi State Veterans' Home." The State Veterans' Affairs Board shall prepare a distinctive plaque, to be placed in a prominent place within the Brigadier General Martha Jo Leslie Mississippi State Veterans' Home, which states the background, accomplishments and service to the state of Brigadier General Martha Jo Leslie.






MISSISSIPPI VETERANS MEMORIAL CEMETERY

§ 35-1-41 - Establishment, operation and maintenance of the Mississippi Veterans Memorial Cemetery; authorization to establish additional veterans cemeteries; eligibility for burial; administration; applications for burial; receipt of federal aid; Mississippi Veterans Cemetery Fund

(1) (a) The State Veterans Affairs Board is authorized to establish, operate and maintain a Mississippi veterans cemetery in this state, which shall be known as the "Mississippi Veterans Memorial Cemetery."

(b) The State Veterans Affairs Board is authorized to establish, operate and maintain additional veterans cemeteries in this state.

(2) The State Veterans Affairs Board has the primary responsibility for verifying eligibility for interment in the veterans cemeteries. Eligibility criteria for interment in the cemeteries is the same as required for interment in a national cemetery as provided by federal law and rules and regulations applicable thereto.

(3) The cemeteries shall be under the control and administration of the State Veterans Affairs Board.

(4) Applications for interment in the cemeteries shall be processed in accordance with rules and regulations promulgated by the State Veterans Affairs Board.

(5) The State Veterans Affairs Board is designated as the agency of this state to receive federal aid under Title 38 USCS, as amended, and is authorized to receive funds from the United States Department of Veterans Affairs or any other agency of the United States authorized to grant or expend funds to assist a state in establishing, operating and maintaining veterans cemeteries. The board is authorized to receive gifts, contributions, bequests and individual reimbursements from any source, the receipt of which shall not exclude any other source of revenue. All funds received by the board pursuant to this subsection shall be deposited into a special fund, hereby created and known as the "Mississippi Veterans Cemetery Fund," and shall be expended to establish, operate and maintain veterans cemeteries in this state. The State Veterans Affairs Board is authorized to employ such personnel as it may deem necessary to carry out its duties and responsibilities under this section.



§ 35-1-43 - Establishment, operation and maintenance of Mississippi Persian Gulf War Memorial; purpose of memorial; Mississippi Persian Gulf War Memorial Fund

(1) The State Veterans Affairs Board may establish, operate and maintain a Mississippi Persian Gulf War Memorial on the grounds of the Mississippi Veterans Memorial Cemetery in Newton County, Mississippi. The purpose of the memorial is to honor and commemorate the sacrifices and service of United States Armed Forces personnel from Mississippi who have served or will serve in the Persian Gulf War between August 2, 1990, and the date on which the conflict is declared to be over, as established by law or presidential proclamation.

(2) The State Veterans Affairs Board is designated the agency of this state to receive any aid or funds from any source for the purpose of establishing, operating and maintaining the Persian Gulf War Memorial. The board may receive gifts, contributions, bequests and individual reimbursements from any source, the receipt of which shall not exclude any other source of revenue.

(3) There is created in the State Treasury a special fund to be known as the "Mississippi Persian Gulf War Memorial Fund." All funds received by the board under subsection (2) must be deposited into the special fund and expended by the board to establish, operate and maintain the Mississippi Persian Gulf War Memorial.









Chapter 3 - WAR VETERANS; MISCELLANEOUS PROVISIONS

§ 35-3-1 - Donation of land by municipality or county for veterans hospital, soldiers home, etc

Any municipality or county in the State of Mississippi now owning or hereafter acquiring any land for public purposes may convey and grant said land to the United States of America, its successors or assigns, or to the State of Mississippi, upon and for any consideration deemed sufficient by the mayor and councilmen or aldermen of such municipality or the supervisors of a county when the purposes of the United States of America or the State of Mississippi in acquiring the land is to use same as a site for a veterans hospital or soldiers home or any other purpose connected with the care and attention of the veterans of the various wars of the United States.



§ 35-3-3 - Acquisition of land by municipality or county for veterans hospital, soldiers home, etc.; issuance of bonds or notes

Any municipality or county in the State of Mississippi, within the confines of which or adjacent thereto, there has been built or authorized to be built by the government of the United States of America or the State of Mississippi, any veterans hospital, or veterans or soldiers home, is hereby authorized, within the discretion of the mayor and board of councilmen of such municipality or board of supervisors of a county, to appropriate from any funds on hand a sufficient amount with which to purchase lands or construct buildings and other improvements needed by the government of the United States of America or the State of Mississippi in the operation of any such hospital or soldiers or veterans home. If it be necessary for the lands needed by the United States of America or the State of Mississippi to be condemned by the United States of America or the State of Mississippi, under a declaration of taking, then any such municipality or county, in the discretion of the mayor and board of councilmen of such municipality or board of supervisors of a county, shall be authorized to pay into the register of any court in which said proceedings are pending such amount as may be designated by the United States of America or the State of Mississippi in its petition or declaration of taking, in which event said moneys shall become the property of the owners of said land after due legal process is had. Such municipality or county shall be responsible for any further or additional amounts adjudged in any such proceedings against the United States of America or the State of Mississippi, including all costs of the proceedings.

The purpose for which the above appropriation is authorized is hereby declared a public purpose, for the welfare of citizens of this state, to wit, veterans of all of the wars of the United States of America.

For the purpose of securing funds to carry out the purposes of this chapter, the governing authorities of such municipality, town or county are hereby authorized and empowered, in their discretion, to issue bonds or negotiable notes for the purpose of acquiring by purchase, gift or lease real estate for the purpose herein authorized. Such bonds or notes shall be issued in an amount not to exceed the limitation now or hereafter imposed by law on municipalities or towns or counties, and shall be issued in all respects including interest rate, maturities and other details as is now or may hereafter be provided by general law regulating the issuance of bonds or notes by the corporate authorities of such municipality or town, and the board of supervisors of such county.



§ 35-3-5 - Furnishing of quarters for veterans' organizations; issuance of bonds or notes

(1) The governing authorities of any municipality, town or county in the state may, in its discretion, rent, lease, purchase or construct a building or buildings to house the units of the various congressionally chartered veteran's organizations and the auxiliaries of such organizations, and the records of such organizations and their auxiliaries, and may, where necessary, acquire land by purchase, lease or otherwise for the purpose of constructing such building or buildings.

(2) The expenses authorized by subsection (1) of this section may be paid by such municipality, town or county out of any available funds.

(3) For the purpose of securing funds to carry out subsection (1) of this section, the governing authorities of such municipality, town or county are hereby authorized and empowered in their discretion to issue bonds or negotiable notes for the purpose of acquiring by purchase, gift or lease real estate for the purposes herein authorized, and also for owning, erecting, building, establishing, and maintaining such buildings herein authorized, and to remodel or repair any such building. Such bonds or notes shall be issued in an amount not to exceed the limitation now or hereafter imposed by law on municipalities or counties or towns, and shall be issued in all respects including interest rate, maturities and other details as is now or may hereafter be provided by general law regulating the issuance of bond or notes by the corporate authorities of such municipality or town, and the board of supervisors of such county.



§ 35-3-7 - Performance of functions of notaries public by post service officers

Each of the several post service officers of the nationally chartered veteran organizations in the State of Mississippi shall have power to administer oaths and affirmations and to take acknowledgments anywhere in the State of Mississippi under the official seal of office of any such post, and to perform all other duties required of notaries public in connection with matters affecting the veterans of all wars, their heirs and dependents, in claims against the United States government, but for no other purpose. There shall be no charge for the performance of this service. No bond shall be required and the commission shall be issued by the secretary of state and the governor without charge.

Such post service officers shall affix the official seal of their respective posts to each document where the same is required by law, and to each certificate and other official paper executed by them where necessary or proper. All documents authenticated with said seal and signed by any such post service officer shall be recognized as properly attested to in the same manner as if authenticated by notaries public or others authorized by law to take acknowledgments. All copies of papers certified to by any such post service officer and authenticated by said seal shall be accepted in all matters equally in like manner as the original. The official seal of each post shall contain therein the name of the nationally chartered veteran organization. The name and number of the post and the commission of each post service officer shall be approved by the board of supervisors in the county where he resides, and enrolled upon the minutes of said board of supervisors before said post service officer shall be qualified to act.

Any post service officer who shall abuse the privilege granted by this section shall be guilty of a misdemeanor and on conviction thereof shall be fined in a sum not to exceed One Hundred Dollars ($ 100.00) or imprisoned in the county jail not to exceed thirty days, or be both so fined and imprisoned. In addition thereto he shall be removed from office.



§ 35-3-9 - Furnishing of free copies of birth and death certificates

When requested by the veterans administration, state veterans affairs board, any holder of a power of attorney from a veteran or his claimant, or any recognized veteran service officer, the bureau of vital statistics of the State of Mississippi shall furnish to such organizations or officers, without charge, copies of birth and death certificates when the same are needed to establish claims for dependency, disability or survivors' benefits for any veterans who are legal residents of the State of Mississippi, or their claimants.



§ 35-3-11 - Furnishing of free copies of records of chancery and circuit courts

When requested by the veterans administration, state veteran affairs board, any holder of a power of attorney from a veteran or his claimant, or any recognized veterans service officer, the chancery clerks and circuit clerks of all counties of the State of Mississippi shall, upon application by such organizations or officers, furnish, without charge, certified copies of marriage licenses, divorce decrees, adoption decrees, and any and all other records when the same are needed to establish claims for dependency, disability or survivors' benefits for any veterans who are legal residents of the State of Mississippi, or their claimants.



§ 35-3-13 - Recordation without cost of honorable discharges and service certificates

All chancery clerks, of all counties of the State of Mississippi, shall record, without any cost whatsoever to any person of the Armed Forces of the United States residing in the same county as the chancery clerk, all honorable discharges and all certificates of service of any and all members of the Armed Forces of the United States of America who have served in the Armed Forces of the United States, including the army, navy and marine, coast guard and nurses corps.

The board of supervisors of all counties shall furnish to the chancery clerk all necessary supplies and equipment for the recording of these instruments, and allow out of the general fund of the county the sum of One Dollar ($ 1.00) for recording the discharge certificate. All certified copies will be furnished free without cost either to the soldier, sailor, marine, coast guardsman, nurse or the county.

The chancery clerk of all counties shall keep a record of all honorable discharges and certificates of discharge in a separate record safeguarded and protected from theft, and definitely marked "Record of Discharged Members of the Armed Forces." The chancery clerk shall furnish certified copies of the discharge or discharge certificate of any veteran when so requested by the veteran, his dependents or his authorized representative; however, before furnishing any copy of the discharge or discharge certificate, the chancery clerk must verify the identity and relationship to the veteran of the person requesting the copy and must obtain and maintain on file a signed consent for the release of information from the veteran, dependent or authorized representative.



§ 35-3-15 - Acquisition of surplus federal or other property for use in training returned veterans

The governor of the State of Mississippi is hereby authorized to execute contracts with the United States of America, or any proper federal agency, for the purpose of obtaining for the State of Mississippi any and all kinds of surplus government property to be used by the various educational institutions of the State of Mississippi for the purpose of training returned veterans of the armed services under the G.I. bill of rights.

The governor of the State of Mississippi is hereby authorized to accept in the name of the State of Mississippi any and all property of every kind, character and description which may be used by the proper educational institutions of the State of Mississippi for the purpose of training returned veterans of the armed services of the United States, particularly under the G.I. bill of rights as passed by the national congress.



§ 35-3-17 - Governor to designate educational institutions for education of returned veterans under G. I. bill of rights

Whenever the governor of the State of Mississippi has received and executed necessary contracts with the United States of America, or any agency thereof, turning over to the State of Mississippi any facilities of the United States, or any agency thereof, to be used for training, developing or educating returned veterans under the G.I. bill of rights, the governor shall then designate the institution of higher learning, or public junior college, or other qualified educational institution to take charge of, control and manage the same for such purposes.

Any such institution of higher learning, or public junior college, or other qualified educational institution so designated by the governor, is hereby authorized and empowered to accept the facilities and to control, care for and manage the same.



§ 35-3-19 - Investments and loans by financial institutions

Any bank, savings bank, trust company, insurance company, building and loan association or credit union is hereby authorized to invest its funds and monies, eligible for investment, in notes, bonds or other obligations secured by mortgage, deed of trust, or other lien on real property, title to which is fee simple or leasehold, or on personal property, in which except as to value of the property securing the lien, the priority of the lien thereon securing the obligation and the maturity thereof, and the quality of the title thereto, it is otherwise lawful for such investor to invest its funds, if the entire amount of the indebtedness is insured or guaranteed by the United States, or, if not so wholly insured or guaranteed, the difference between the entire amount of such indebtedness and that portion thereof which is insured or guaranteed by the United States does not exceed the amount permissible under the applicable law of this state, and meets the requirements thereof as to value of property and priority of lien. Any such lender except an insurance company may make an unsecured loan not exceeding $ 1,000.00 to an eligible veteran if at least one-half thereof is guaranteed pursuant to the Servicemen's Readjustment Act of 1944, as amended by the act of Congress approved December 28, 1945, being Chapter 588 of the first session of the 79th Congress.



§ 35-3-21 - County veteran service offices and officers

In order to maintain offices and pay personnel for the purpose of assisting all residents of the State of Mississippi who served in the military or naval forces of the United States during any war, their relatives, beneficiaries or dependents, to receive from the United States any and all compensation, hospitalization, insurance or other aid or benefits to which they may be entitled under existing or hereafter enacted laws of the United States, the boards of supervisors in the various counties in the state are hereby authorized and empowered, in their discretion, to expend out of the general county fund, or special veterans' fund herein authorized to be set up, or from both of such funds, such monies necessary to defray the office operating expenses and salary of the county veteran service officers.

Two (2) or more counties may, upon resolution duly adopted by the board of supervisors of each of such counties, agree to establish one (1) veteran service office for all of such counties. When two (2) or more counties enter into such an agreement, each county shall pay such amount mutually agreed upon and duly adopted by resolution of the respective boards of supervisors.

County veteran service officers shall be (a) honorably discharged or honorably released veterans of any war or police action in which the Armed Forces of the United States have been, are or shall be committed for action; (b) the surviving spouse or child of any such deceased veteran; or (c) any person employed as a county veteran service officer in any county of this state on March 30, 1990. From and after July 1, 1990, county veteran service officers shall be certified by the Mississippi State Veterans' Affairs Board which, among any other criteria it may establish, shall require such officers to (a) attend at least one (1) of the two (2) annual training programs provided for such officers and (b) successfully complete a written examination each year on the duties and responsibilities of and assistance available to such officers and veterans. The programs shall be developed by the State Veterans' Affairs Board. The program shall include a period of instruction which shall be not more than three (3) days for veteran service officers receiving initial certification, and not more than two (2) days for veteran service officers being recertified. County veteran service officers who annually receive and complete such instruction in a manner satisfactory to the Veterans' Affairs Board and in accordance with this section shall be certified by the board. No county veteran service officer shall be entitled to receive any compensation for his services, to which he is otherwise entitled by law, unless he is annually certified by the board.

County veteran service officers may be employed, in the discretion of the boards of supervisors, either full time or part time, but may not hold any other elective or appointive position. However, this paragraph shall not apply to county veteran service officers who may be serving in such capacity before March 31, 1990.

The boards of supervisors of the various counties are further authorized and empowered to pay all necessary and actual expenses of county veteran service officers who attend a school of instruction within the State of Mississippi for such county veteran service officers.

It shall also be the duty of the boards of supervisors to aid the United States to defeat all unjust claims for aid or benefit therefrom.

Such expenditures may be made by the several counties acting alone, or in cooperation with other counties, and in cooperation with any federal or state agency carrying out such purposes.

In the event that the general revenues of the county levied under and within the limits of existing taxing statutes are not sufficient to pay the expenses authorized herein, the board of supervisors may, in its discretion, levy an additional tax not to exceed one (1) mill on all taxable property in the county to defray such expenses or any part thereof. Any tax levy made under authority of this chapter shall not be considered in refunding homestead exemption losses under Title 27, Chapter 33, Mississippi Code of 1972.



§ 35-3-24 - War veterans memorial commission; membership; appointment; term of office; filling of vacancies; legislators and state personnel ineligible

There is hereby created a war veterans memorial commission, which is hereby charged with the duty of carrying out the provisions as hereinafter set forth, and it shall be referred to in the succeeding sections hereof as the "commission." The commission shall consist of seven (7) commissioners, one (1) member each from the American Legion, the Veterans of Foreign Wars, Disabled American Veterans, American Ex-Prisoners, of War, Veterans of World War I, Sons of Confederate Veterans, and the Mississippi National Guard. The commissioners shall be appointed by the governor on the recommendation of the state executive governing body of each respective organization entitled to a member of the commission. The initial terms of the members shall be as follows, to be designated by the governor at the time of appointment: (a) two (2) members shall be appointed for terms of two (2) years each; (b) two (2) members for terms of four (4) years each; (c) two (2) members for terms of six (6) years each; and (d) the member from the American Ex-Prisoners of War for a term of four (4) years. Thereafter, each term shall be for six (6) years or until a successor in office has been appointed and qualified. In the event of any vacancy on the commission, the governor shall, within thirty (30) days, designate a successor in the same manner as the original appointment was made. No member of either branch of the legislature nor any state officer or employee shall serve on the commission.



§ 35-3-26 - Organization of war veterans memorial commission; officers; records; meetings; quorum; members not compensated

Within thirty (30) days after appointment of the commissioners, an organizational meeting of the commission shall be held at the War Veterans Memorial Building at which there shall be elected a chairman, vice-chairman and secretary to serve during the terms of office of the commissioners. Minutes of the meetings of the commission shall be kept in a well-bound book and, along with all other records and papers, shall remain in the custody of the secretary of the commission. The commission shall fix a regular meeting time and place. A majority of the commission shall constitute a quorum for the transaction of business, but less than a quorum shall have the power to adjourn the commission from time to time until a quorum shall be present. All actions taken or rules and regulations adopted by the commission shall be by resolution duly spread upon its minutes, showing yea and nay votes of each commissioner present. The signature of the chairman and secretary, pursuant to a duly adopted resolution, shall be binding upon the commission.

The members of the war veterans memorial commission shall receive neither salary, per diem nor expenses.



§ 35-3-27 - Duties of war veterans memorial commission

The duties of the commission shall be as follows:

(a) To recommend to the capitol commission the allocation of office space in the War Veterans Memorial Building;

(b) To promote the observation of Armistice Day in all the public schools in the State of Mississippi by appropriate exercises;

(c) To plan and conduct at the War Veterans Memorial Building and other appropriate places in the State of Mississippi ceremonies honoring the war dead of the State of Mississippi on Armistice Day and on other anniversary days designated by the commission;

(d) To supervise the maintenance and preservation of Mississippi's acre in the Honor Grove of Freedom's Foundation at Valley Forge; and

(e) To operate the Mississippi Military Museum located in the War Memorial Building.



§ 35-3-29 - Use or display of name or image of member of armed forces killed in active duty; permission of family required

Any person or group that wishes to display on signs, goods or clothing the name or image of any member of the United States Armed Forces who was killed while on active duty shall first obtain the written consent for that display from the family of the deceased.






Chapter 5 - GUARDIANSHIP OF VETERANS

§ 35-5-1 - Short title

This chapter may be cited as the "Uniform Veterans' Guardianship Law."



§ 35-5-3 - Definitions

As used in this chapter:

(a) The term "person" includes a partnership, corporation or an association.

(b) The term "bureau" means the United States Veterans' Bureau or its successor.

(c) The terms "estate" and "income" shall include only moneys received by the guardian from the bureau and all earnings, interest and profits derived therefrom.

(d) The term "benefits" shall mean all moneys payable by the United States through the bureau.

(e) The term "director" means the director of the United States Veterans' Bureau or his successor.

(f) The term "ward" means a beneficiary of the bureau.

(g) The term "guardian" as used herein shall mean any person acting as a fiduciary for a ward.



§ 35-5-5 - Petition for appointment of guardian

Whenever, pursuant to any laws of the United States or regulation of the bureau, the director requires, prior to payment of benefits, that a guardian be appointed for a ward, such appointment shall be made in the manner hereinafter provided.

A petition for the appointment of a guardian may be filed in any court of competent jurisdiction by or on behalf of any person who under existing law is entitled to priority of appointment. If there be no person so entitled or if the person so entitled shall neglect or refuse to file such a petition within thirty days after mailing of notice by the bureau to the last known address of such person indicating the necessity for the same, a petition for such appointment may be filed in any court of competent jurisdiction by or on behalf of any responsible person residing in this state.

The petition for appointment shall set forth the name, age, place of residence of the ward, the names and places of residence of the nearest relative, if known, and the fact that such ward is entitled to receive moneys payable by or through the bureau and shall set forth the amount of moneys then due and the amount of probable future payments.

The petition shall also set forth the name and address of the person or institution, if any, having actual custody of the ward.

In the case of a mentally incompetent ward the petition shall show that such ward has been rated incompetent on examination by the bureau in accordance with the laws and regulations governing the bureau.



§ 35-5-7 - Evidence of necessity for appointment of guardian of minor

Where a petition is filed for the appointment of a guardian of a minor ward, a certificate of the director, or his representative, setting forth the age of such minor as shown by the records of the bureau and the fact that the appointment of a guardian is a condition precedent to the payment of any moneys due the minor by the bureau, shall be prima facie evidence of the necessity for such appointment.



§ 35-5-9 - Evidence of necessity for appointment of guardian of mental incompetent

Where a petition is filed for the appointment of a guardian of a mentally incompetent ward, a certificate of the director, or his representative, setting forth the fact that such person has been rated incompetent by the bureau on examination in accordance with the laws and regulations governing such bureau, and that the appointment of a guardian is a condition precedent to the payment of any moneys due such person by the bureau, shall be prima facie evidence of the necessity for such appointment.



§ 35-5-11 - Notice of petition for appointment of guardian

Upon the filing of a petition for the appointment of a guardian, under the provisions of this chapter, the court shall cause such notice to be given as provided by law.



§ 35-5-13 - Appointment of guardian; bond; sureties

Before making an appointment under the provisions of this chapter the court shall be satisfied that the guardian whose appointment is sought is a fit and proper person to be appointed. Upon the appointment being made the guardian shall execute and file a bond to be approved by the court in an amount not less than the sum then due and estimated to become payable during the ensuing year. The said bond shall be in the form and be conditioned as required of guardians appointed under the guardianship laws of this state. The court shall have the power from time to time to require the guardian to file an additional bond.

Where a bond is tendered by a guardian with personal sureties, such sureties shall file with the court a certificate under oath which shall describe the property owned, both real and personal, and that they are each worth the sum named in the bond as the penalty thereof over and above all their debts and liabilities and exclusive of property exempt from execution.



§ 35-5-17 - Filing of annual accounts and other proceedings by guardian

Every guardian who shall receive on account of his ward any moneys from the bureau shall file with the court annually, in addition to such other accounts as may be required by the court, a full, true, and accurate account under oath of all moneys so received by him, of all disbursements thereof, and showing the balance thereon in his hands at the date of such account and how invested. All accounts and petitions shall be filed with the clerk in duplicate and a certified copy of each of such accounts or petitions filed with the court shall be immediately forwarded by the chancery clerk to the bureau having jurisdiction over the area in which such court is located. The clerk in the certificate shall certify that a copy of same is being mailed to the said bureau, and after same has been mailed, the clerk of the court shall enter upon the records where the case is pending a notation that a copy of said petition or account has been forwarded by mail to the said bureau. Said mailing and said certificate shall have been performed and notation made on the docket thirty days before said matter shall be taken up for hearing by the court unless said notice shall be waived by the bureau.

After hearing on all accounts or other matters it shall be the duty of the guardian to furnish certified copies of all orders entered to the state office of the bureau.



§ 35-5-19 - Filing of vouchers by financial institutions

In any annual or final account or other proceedings under this chapter, whenever an accounting to the court is required, in the event that the account shall be presented by a bank or trust company which is subject to the supervision of the department of bank supervision of the State of Mississippi or of the comptroller of the currency of the United States, and such account, or the petition for the approval of same, shall contain a statement under oath by an officer of said bank or trust company showing that the vouchers covering the disbursements in the account presented are on file with the said bank or trust company, such bank or trust company shall not be required to file vouchers. The court, however, on its own motion, or on motion of the administrator of veterans affairs, or his duly authorized representative or attorney, may require that said vouchers be produced for examination and inspection.



§ 35-5-21 - Removal of guardian for failure to file account

If any guardian shall fail to file any account of the moneys received by him from the bureau on account of his ward within thirty days after such account is required by either the court or the bureau, or shall fail to furnish the bureau a copy of his accounts as required by this chapter, such failure shall be grounds for removal.



§ 35-5-23 - Compensation of guardians

In the final account the court or chancellor in vacation shall make an allowance to the guardian for his services not to exceed five percent (5%) on the value of the estate which shall be equitably prorated where the guardianship has been administered by two (2) or more guardians, except as hereinafter provided. In the event of extraordinary services rendered by such guardian the court may, upon petition and after hearing thereon, authorize additional compensation therefor payable from the estate of the ward. Notice of such petition and hearing shall be given the proper office of the bureau in the manner provided by Section 35-5-17. In annual or partial accounts the court or chancellor may allow a guardian a reasonable commission for his services based upon the amount of disbursements, or, in proper cases where the amount based on disbursements would be inadequate, on the amount received or invested, or the total value of the estate as in other cases of guardianship, but not to exceed the maximum hereinabove provided for, except that in any event the court or chancellor in vacation, in its discretion may allow a minimum commission of One Hundred Dollars ($ 100.00) per annum. The guardian may be allowed from the estate of his ward reasonable premiums paid by him to any corporate surety upon his bond. The guardian's attorney may be allowed from the estate of the ward a reasonable attorney's fee for legal services to the estate or to the ward, if the court be of the opinion that the services were proper and rendered in good faith, the amount of the fee to be in the discretion of the court.



§ 35-5-25 - Use of ward's estate

A guardian shall not apply any portion of the estate of his ward for the support and maintenance of any person other than his ward, except upon order of the court after a hearing, notice of which has been given the proper office of the bureau in the manner provided in Section 35-5-17.



§ 35-5-27 - Discharge of guardian

When a minor for whom a guardian has been appointed under the provisions of this chapter or other laws of this state shall have attained his or her majority, and if incompetent shall be declared competent by the bureau and the court, and when any incompetent ward, not a minor, shall be declared competent by said bureau and the court, the guardian shall, upon making a satisfactory accounting, be discharged upon a petition filed for that purpose.



§ 35-5-29 - Furnishing of free copies of public records

Whenever a copy of any public record is required by the bureau to be used in determining the eligibility of any person to participate in the benefits made available by such bureau, the official charged with the custody of such public record shall without charge provide the applicant for such benefits or any person acting on his behalf or the representative of such bureau, with a certified copy of such record.



§ 35-5-31 - Commitment to Veterans Administration or other agency of the United States government

(1) Whenever, in any proceeding under the laws of this state for the commitment of a person alleged to be a person with mental illness, person with an intellectual disability, or otherwise of unsound mind, or otherwise in need of confinement in a hospital or other institution for his proper care, it is determined after the adjudication of the status of the person as may be required by law that commitment to a state psychiatric hospital or institution or other institution is necessary for safe-keeping or treatment, and it appears that the person is eligible for care or treatment by the Veterans Administration or other agency of the United States government, the court, upon receipt of a certificate from the Veterans Administration or such other agency showing that facilities are available and that the person is eligible for care or treatment in those facilities, may commit the person to the Veterans Administration or other agency. The person whose commitment is sought shall be personally served with notice of the pending commitment proceeding in the manner provided by the law of this state; and nothing in this section shall affect his right to appear and be heard in the proceedings. Upon commitment, the person, when admitted to any facility operated by the Veterans Administration or other agency within or without this state shall be subject to the rules and regulations of the Veterans Administration or other agency. The chief officer of any facility of the Veterans Administration or institution operated by any other agency of the United States to which the person is so committed shall, with respect to the person, be vested with the same powers as superintendents of state psychiatric hospitals or institutions within this state with respect to retention of custody, transfer, parole or discharge. Jurisdiction is retained in the committing or other appropriate court of this state at any time to inquire into the mental condition of the person so committed, and to determine the necessity for continuance of his restraint, and all commitments under this section are so conditioned.

(2) The judgment or order of commitment by a court of competent jurisdiction of another state or of the District of Columbia, committing a person to the Veterans Administration or other agency of the United States government for care or treatment, shall have the same force and effect as to the committed person while in this state as in the jurisdiction in which is situated the court entering the judgment or making the order, and the courts of the committing state or of the District of Columbia shall be deemed to have retained jurisdiction of the person so committed for the purpose of inquiring into the mental condition of the person and of determining the necessity for continuance of his restraint, as is provided in subsection (1) of this section with respect to persons committed by the courts of this state. Consent is given to the application of the law of the committing state or District of Columbia in respect to the authority of the chief officer of any facility of the Veterans Administration or of any institution operated in this state by any other agency of the United States to retain custody, or transfer, parole or discharge the committed person.

(3) Upon receipt of a certificate of the Veterans Administration or such other agency of the United States that facilities are available for the care or treatment of any person committed to a state psychiatric hospital or institution or for the care or treatment of persons similarly afflicted, and that the person is eligible for care or treatment, the superintendent of the state psychiatric hospital or institution may cause the transfer of the person to the Veterans Administration or other agency of the United States for care or treatment. Upon effecting any such transfer, the committing court or proper officer of the court shall be notified of the transfer by the transferring agency. No person shall be transferred to the Veterans Administration or other agency of the United States if he is confined because of conviction of any felony or misdemeanor or if he has been acquitted of the charge solely on the ground of insanity, unless before transfer, the court or other authority originally committing the person enters an order for the transfer after appropriate motion and hearing.

Any person transferred as provided in this section shall be deemed to be committed to the Veterans Administration or other agency of the United States under the original commitment.



§ 35-5-33 - Construction of chapter

This chapter shall be construed liberally to secure the beneficial intents and purposes thereof and shall apply only to beneficiaries of the bureau.

This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.






Chapter 7 - VETERANS' HOME PURCHASE LAW

§ 35-7-1 - Short title

This chapter may be cited as the Veterans' Home Purchase Law.



§ 35-7-3 - Declaration of public policy

It is hereby declared to be the public policy of this state to aid its veterans to become rehabilitated and to become as quickly as possible self-sustaining, thereby strengthening their citizenship and expressing the gratitude of all the peoples of this state for such public services they have rendered, and to that end this chapter is passed.



§ 35-7-5 - Definitions

When used in this chapter, the word or term:

(a) "Veterans" includes:

(i) Any person who, upon presentation of his U.S. armed services record is eligible for a certificate of eligibility for a home loan guaranty from the U.S. Veterans' Administration.

(ii) Unremarried surviving spouses of the above-described eligible persons who died as the result of service or service-connected injuries. The unremarried spouse of any eligible veteran who has not purchased a home since the veteran's death shall be eligible for the benefits of this chapter, except that the benefits of a Veterans' Administration guaranteed loan will not be available.

(iii) The spouse of any member of the armed forces serving on active duty who is listed as missing in action, or is a prisoner of war, and has been so listed for a total of more than ninety (90) days.

Any such person shall have been discharged under conditions other than dishonorable from the branch of service in which he or she served, shall have been a bona fide resident of the United States of America at the time of his or her enlistment, induction, commission or drafting, and shall have lived in this state for two (2) years immediately preceding entry to extended active duty or the filing of the purchase application, or have married a person who has been a legal resident of this state for at least two (2) consecutive years immediately preceding the marriage and application.

The veteran must obtain a certificate of eligibility for home loan guaranty from the Veterans' Administration and present both an original certificate and a record of service or original discharge (DD 214) to the board.

(b) "Applicant" is a person meeting the criteria of "veteran" who has made written application to the board in the format prescribed by the board.

(c) "Mortgagor" is the person described as "applicant" who has subsequently executed a deed of trust on real property to the board, and may otherwise be described as "owner" or title holder.

(d) "Board" means the Veterans' Home Purchase Board of the State of Mississippi.

(e) "Home" means a parcel of real estate upon which there is a single family dwelling house and such other buildings as will, in the opinion of the board, suit the needs of the purchaser and his dependents as a place of abode.



§ 35-7-7 - Creation of Veterans' Home Purchase Board; composition; qualifications, appointment, terms of office and compensation of members; general powers and duties of board; officers and employees

The administration of the provisions hereof is vested in a Veterans' Home Purchase Board consisting of six (6) members who shall be appointed, or reappointed, by the Governor, with the advice and consent of the Senate. Members appointed to the board shall be veterans of either World War II, the Korean Conflict, the Southeast Asia Conflict, the Persian Gulf Conflict or have served in active duty for at least one hundred eighty (180) days during a time of war or a conflict in which a campaign ribbon or medal was issued and shall possess a background in business, banking, real estate or the legal profession which enables them to carry out the duties of the board. No state/department commander of any federally recognized veterans organization, no national officer of any federally recognized veterans organization and no member of the Mississippi Council of Veterans Organizations shall be eligible for appointment to the board until the expiration of a period of three (3) years after the termination of his service in such disqualifying positions. Appointments shall be staggered, with each Governor appointing or reappointing two (2) members in the first year of his administration; one (1) member in the second year, two (2) members in the third year, and one (1) member in the fourth year. Appointments for terms that expire in 1988 shall be made as follows: one (1) shall be made for a term ending on July 1, 1989; one (1) shall be made for a term ending on July 1, 1991; and two (2) shall be made for a term ending on July 1, 1992. Persons appointed to succeed the two (2) members whose terms expired in 1986, or any such member holding over after 1986 because no successor was appointed, shall serve until July 1, 1990. After the expiration of the foregoing terms, all appointments shall be for a term of four (4) years from the expiration date of the previous term. From and after July 1, 1988, one (1) appointee shall be selected from each of the five (5) congressional districts of this state as such districts are composed on May 1, 1987, and one (1) appointee shall be selected from the state at large. Any vacancy occurring during a term shall be filled by appointment of a member for the unexpired portion of the term.

The board is hereby authorized and empowered to make and promulgate such reasonable rules and regulations under this chapter as it shall deem to be necessary or advisable and to enforce the same. The board shall have authority to render the final decision on the purchase application process, approval of purchases, funding of purchase commitments, servicing loans and default, property security, management, resale, release from security, and all other matters relating to the purchases and loans made under this law. The board shall likewise, by an order spread on its minutes, elect a chairman and vice chairman to serve for one-year terms, and all such officers are eligible to succeed themselves in such offices. The chairman may appoint a three-member loan committee from the membership of the board and shall specify the conditions, responsibilities and authority of such committee.

Each member of the board and his successor shall be reimbursed all of his actual and necessary traveling and other expenses incurred in the attendance of the meetings of the board or in the performance of other duties in connection with the business of the board as provided for state officers and employees in Section 25-3-41, and shall be allowed a per diem as provided in Section 25-3-69 for such attendance; provided that the number of days per diem shall not exceed sixty-six (66) days for the chairman and fifty (50) days for other members of the board during any one (1) fiscal year. The above limitation of days per year shall not apply to board members appointed on a full-time basis to the loan committee.

The director, or other executive officer employed by the board, shall execute a surety bond in the sum of One Hundred Thousand Dollars ($ 100,000.00), conditioned upon the faithful performance of his duties and upon his accounting for all monies coming into his hands; and each employee handling funds shall execute a like bond in the sum of Fifteen Thousand Dollars ($ 15,000.00), and the premiums thereon shall be paid from the funds provided for administering this chapter.

The board may designate one (1) of its employees as the acting director or executive officer by a vote of the majority of the members of the board, officially recorded in the minutes of a regular or special meeting, and such acting director shall be vested with all the authority conferred upon the director by the provisions of this chapter; but such acting director may not serve for a continuous period of time in excess of six (6) months, and the acting director, when so designated, will be required to furnish surety bond in the same amount and under the same conditions as the director. The purpose of this provision is to designate an executive officer during any temporary illness, absence or incapacity of the regularly designated director.

The board may designate one (1) of its employees by a vote of the majority of the members of the board, officially recorded in the minutes of a regular or special meeting, to be authorized to sign a Deed of Conveyance or other closing documents necessary as to not delay the closing or settlement of a home purchase during the absence or unavailability of the director.

The board may select and employ such expert, technical and clerical assistance as in its judgment may be necessary in the proper administration of said board and fix the salaries of such employees.

The board is empowered to employ auditors and accountants to examine the books, accounts and records of the board if it so desires, and the board is also authorized to employ legal counsel if it deems such a course necessary in the proper administration of its affairs.



§ 35-7-9 - Limitation on costs of administration of chapter

The cost of administering this chapter shall not exceed in any one (1) fiscal year 1.0% of mortgage loans in force. Administrative expenses shall include all costs for: personnel, travel, subsistence, contractual services, commodities and equipment utilized in operating the offices and facilities of the board and shall not include expenditures reimbursed to the board by applicants, veterans/owners, insurance companies and funds passing through escrow, regardless of the budget and accounting codes utilized. The amount of contracts in force for the purpose of this section shall be considered the amount in force at the end of the fiscal year in which the expenditures for administration are incurred.



§ 35-7-11 - Offices of board; staff and related expenses; assistance from county veterans service officers and others

The board is hereby authorized to establish offices and employ an adequate staff to serve the citizens of Mississippi as it deems necessary; and the expenses of such offices shall be included within the administrative cost limitation prescribed in Section 35-7-9. The board may utilize the services of county veterans service officers and other such persons in contact with the veteran community to advise and assist the board; however, such persons assisting shall not be employees nor officially represent the board, and shall perform their services without cost to the board.



§ 35-7-13 - Duty of public officials to cooperate with board

It is hereby made the duty of all state, county and city officials to furnish and give all required information to the board, upon request and without charge therefor.



§ 35-7-15 - Eligibility of veterans; applications; priority preferences; waiting lists; distribution of assistance

Any person deeming himself a veteran, and desiring to benefit under the provisions of this chapter, shall submit to the board information, in such form as may be prescribed, that will enable the board to determine his eligibility and qualifications. The board may make such further inquiries and investigations as it deems proper and necessary in order to determine such eligibility and qualifications. Applicant priority for processing shall be in accordance with the order in which the fully completed application forms are received and verified as eligible for consideration in the board's Pearl, Mississippi, office. Once accepted, the qualified and eligible applicant will retain his priority on a waiting list until the time that funds are available to fully process his application, or until it is ascertained that the applicant is no longer eligible or qualified for the loan, or until the applicant withdraws himself from consideration. The board may suspend the taking of applications from time to time based on availability of funds. The board shall not maintain applications which are projected to exceed one (1) year before final processing. In each instance of suspension, the board will project a date in the future when applications will be again accepted in order that persons inquiring for application may know to do so after such date.

The board may act upon any purchase loan application or related matter by telephone poll of the board members taken by the executive director, or his designee, in order to facilitate an applicant's loan request before the next meeting of the board. Action taken upon such a poll may be taken only upon majority vote of the entire board. The action of the board taken by telephone poll shall be placed in the minutes of the board at its next meeting.

Veterans who are otherwise qualified and who have a service connected, permanent disability, as verified by the Veterans' Administration or a branch of the United States Armed Forces, rating fifty percent (50%) or greater, will receive priority over other applicants waiting for consideration. Veterans who have not purchased a single family, permanent home since their honorable discharge from active duty and have not owned a single-family residence in the State of Mississippi while serving in the armed services may be given priority over other veterans waiting to make application. This priority will be second only to those veterans given priority due to a service-connected disability of fifty percent (50%) or greater. Such returning veterans must meet all other eligibility and qualification criteria, including Mississippi residence requirements. This priority will apply only during the first five (5) years following the veteran's discharge and will apply to veterans who served in Vietnam regardless of time since discharge.

The board shall establish rules and procedures to provide a waiting system, limitations on waiting, and the priority preference given to disabled and other special veteran groups when the number of veterans desiring to apply for a purchase at any time exceeds the funds available in the revolving fund for purchases or the number of applications that can be reasonably processed.

It is the intent of the Legislature that access to the revolving fund be available on an equitable basis to all eligible veterans throughout the state. The board is, therefore, authorized to travel, conduct and attend meetings, advertise and announce through public service and commercial media, prepare and distribute audio/visual and printed publications, and otherwise announce and promote among veterans the provisions of this law.

The board shall monitor application and purchase distribution throughout the state based upon available information concerning veteran population in certain geographic units such as districts, counties and major metropolitan areas, and is authorized to halt, limit or place temporary moratoriums on further purchase applications from areas determined by the board to have excess purchases in relation to the veteran population of that area. At the same time, the board shall have the authority to employ discriminatory announcement and promotion activities in areas determined to have a shortage of purchases. The board shall not set quotas or other inflexible limits on any geographic unit nor shall the board solicit purchase applications from any veteran, group of veterans or geographic unit.



§ 35-7-17 - Acquisition of homes for resale to veterans; refinancing of permanent mortgage loans; limitations as to applications for purchase

(1) The board may acquire for sale to a veteran a home situated in the State of Mississippi, provided that the cost of such home to the board does not exceed the maximum loan limit as provided in 38 USCS Section 3703 by application of the housing loan guaranty for housing loans to veterans as defined in 38 USCS Section 3701. A veteran purchasing such home may advance a sum of money on the purchase price of the home. In addition to the home acquisition, the board may also provide the funds for any funding fee charged by the Department of Veterans Affairs for any loan contract underwritten or guaranteed by the Department of Veterans Affairs even if the home acquisition cost and the funding fee together exceed the maximum loan amount.

Nothing contained in this chapter shall prevent the acquisition for sale to a veteran by the Veterans' Home Purchase Board of the State of Mississippi of a home, the title to which has, prior to the date of such purchase, been vested in such veteran if title thereto is vested in such veteran due to (a) the veteran previously owning the land and the purpose of the application is to finance a home on the land; (b) the veteran having taken title to the land for the purpose of obtaining construction financing or otherwise constructing or making a major renovation of a home on the land; or (c) the veteran having previously taken title to the land and home under a nonpermanent purchase money lien to secure his ability to purchase the property while awaiting processing, approval and closing of his application with the board.

The proceeds of the purchase approved may be applied toward the liquidation of a purchase money lien, contractor's or materialman's lien, or temporary construction loan outstanding against the property if the board should determine that the indebtedness secured by such liens or loan is not adequately financed on a permanent basis.

(2) The limit provided above on the cost of property to the board may be exceeded in the case of a veteran who has been certified for the purchase of a home under Public Law No. 782 of the 80th Congress, by Public Law No. 286 of the 81st Congress, and other amendments thereto, which provides special benefits to veterans who have lost the use of both legs. In such cases where the federal government donates half of the cost of a dwelling for such a disabled veteran, as provided by Public Law No. 286, and, further, where the Department of Veterans Affairs guarantees half of the remainder of the purchase price, the board may increase the amount of money to be advanced for such a purchase to the maximum loan limits, as provided above.

(3) Except as otherwise provided in subsection (5) of this section, the board shall not consider an application to refinance a home with adequate permanent financing with a lending institution, individual or other entity, or the refinancing of the veteran's equity in a home to which he has title. The board will consider, on a case-by-case basis, the adequacy of financing when a veteran has title to the property and financing with variable rates, terms or payments where the board can ascertain that the loan was made with temporary intent on either the part of the veteran or lender, or where the veteran is in jeopardy of losing the financing due to no fault of his own. In such cases, the board shall ascertain that the present lender has no objection to the early payoff of the loan and that the veteran has not obtained and continued any form of temporary financing for the purpose of waiting for financing by the board when he could have previously obtained adequate, permanent financing.

(4) The board shall not consider applications for purchase that would provide the veteran with a second home, or provide funds to be used either directly or indirectly for investment purposes. The veteran must divest himself of any personal residence before being eligible to close the board purchase on a new property. Divestment may be accomplished by sale which transfers title to another individual, or by an irrevocable lease/purchase contract, or land contract where title passes after the prescribed payment. This requirement that the veteran divest himself may be waived by the board in cases where the board can ascertain that the ownership of such property was originally intended as a temporary residence or a condominium or mobile home, or that the veteran's present residence is inadequate for his needs; and in cases where the requirement to sell on short notice will cause a financial hardship or loss to the veteran in the market place; and in cases where the sale of the present residence is not necessary to free the veteran of obligations to qualify financially for the new loan. When such waiver is granted, the veteran must agree in writing (a) not to reside in the former residence for a period of ten (10) years, (b) that the rent proceeds in excess of mortgage payments and cash expenses on the old home will be paid to the board as a reduction to the loan balance on the new home, and (c) that, at the sale of the old home within a period of ten (10) years, a full disclosure of the sale shall be made to the board and proceeds of the sale in excess of mortgage payoff and actual cost of the sale will be paid to the board as a reduction to the balance of the existing loan with the board.

(5) The board may provide for the refinancing of permanent mortgage loans under the following conditions:

(a) Funds are available to the board from the issuance of its notes or bonds in amounts in excess of the funds required for applicants on a waiting list for their first loan from the board.

(b) The veteran has an outstanding mortgage or mortgages on the property to be refinanced.

(c) The terms and conditions of the refinance loan complies with the Department of Veterans Affairs guaranteed loan program guidelines for refinance.

(d) The refinance loan shall be limited to the payoff of existing mortgages plus the closing costs of the transaction and further limited to eighty percent (80%) of the property value or amount of the Department of Veterans Affairs guaranty available on the refinance loan.

(e) The board may establish interest rates, terms and conditions on refinance loans which may differ from original loans made by the board.



§ 35-7-19 - Acquisition by board of leasehold interests in certain lands for resale to veterans

In addition to and supplemental to any other authority vested in the Veterans Home Purchase Board, the board is authorized and empowered to purchase a leasehold interest in sixteenth section lands, and leasehold interests in other lands owned by the state or a department thereof, for resale of such interest in land to a qualified veteran for a home when the duration of such leasehold interest exceeds the amortization period of the board's loan by not less than fourteen (14) years or contains automatic renewal to the leaseholder and lienholders. The purchase price of the leasehold interest in the sixteenth section lands and leasehold interest in other lands owned by the state or a department thereof shall not exceed the maximum purchase price as otherwise provided by law. However, the veteran acquiring a home under the provisions of this chapter shall be given the right to advance a sum of money on the total purchase price of the leasehold interest of the home above the maximum purchase price to the board. Wherever applicable, all other provisions of statutes governing said board shall apply, and the board may prescribe and adopt needful and necessary rules and regulations to administer this section.



§ 35-7-25 - Selection of home by veteran; contract between board and veteran; terms of payment; appraisal

(1) When a veteran has been authorized by the board to select the home he desires, he shall submit his selection in such form as may be prescribed by the board. If the board is satisfied of the desirability of the property submitted and if such veteran has agreed with the board to actually reside upon such property within sixty (60) days from the date of purchase by the board, and if the price of said property to the board does not exceed the maximum provided in Section 35-7-17, then the board shall be empowered to purchase said property from the owner thereof, including the veteran under the provisions of Section 35-7-17(1), upon such terms as may be by them agreed upon. The board, in its discretion, is authorized to enter into a contract with the veteran for the sale and to consummate the sale of said property to said veteran. The board shall fix the selling price of such property by adding to the purchase price of said property or to the value of said property as determined by the board when such property is acquired by the board in a manner other than by purchase, as in foreclosure or repossession, all expenses incurred and estimated to be incurred by the board in relation thereto, inclusive of interest, administration, appraisals, examination of title, incidental expenses and such sum as shall be deemed necessary to meet unforeseen contingencies. The purchaser shall make an initial payment of at least twenty percent (20%) of the selling price of the property; however, the board may reduce or waive said initial payment for any veteran provided the loan contract is underwritten or guaranteed by the Veterans' Administration in accordance with the terms of the Servicemen's Readjustment Act of 1944, as amended. The balance of said selling price may be amortized over a period to be fixed by the board, but not exceeding thirty (30) years, together with interest thereon at a rate which shall be fixed by the board, which shall in no case be less than two and one-half percent (2 1/2%) per annum, and which shall in no case be higher than the rate of interest authorized and permitted by the Veterans' Administration for loans guaranteed under the provisions of Title III of the Servicemen's Readjustment Act of 1944, as amended. The purchaser shall have the right at any time to pay any or all installments still remaining unpaid. In any individual case, the board may for good cause postpone from time to time, upon such terms as the board may deem proper, the payment of the whole or any part of any installment of the selling price or interest thereon. The board is empowered in each individual case to specify the terms of the contract entered into with the purchaser, not contrary to the provisions of this chapter.

(2) Before the purchase of any property by the board, there must be filed with said board an appraisement of the fair and reasonable value of such property by a qualified appraiser. Each appraisement shall state, among other things, that it is made in good faith and that the valuation is honestly determined and represents the bona fide opinion of the maker.

(3) The board, before consummating the purchase under the provisions of this section, shall be satisfied that title to the property sought to be purchased is good.



§ 35-7-27 - Details of contract between board and purchaser

The contract entered into between the board and the purchaser shall provide, among other things, that the purchaser intends to maintain said farm or home as his place of residence, that the purchaser shall keep the same in good order, that the purchaser shall keep in repair all buildings, fences and other permanent improvements, situated thereon, and that the purchaser shall insure and keep insured against fire and other hazards, all buildings and other permanent improvements on said property, in an insurance company authorized to do business in Mississippi, with a loss payable clause or standard New York mortgage clause in standard form payable to the board as its interest shall appear, in such amount or amounts and in such insurance company or companies as shall be agreeable to the board.



§ 35-7-29 - Execution of general deed and deed of trust; notice of veteran's intent to transfer property

When a purchaser shall have paid as much as twenty percent (20%) on such home, or when the purchaser shall cause the amount due on such purchase to be underwritten by the United States Department of Veterans Affairs under the provisions of the Servicemen's Readjustment Act of 1944, the board may determine the amount of the initial payment to be made by the veteran, if any, and the board is hereby authorized and empowered to execute to the purchaser a deed to the property and to take back from such purchaser a trust deed to secure the balance due the board on such transaction, payable over a period of not exceeding thirty (30) years on such amortization plan as the board may determine. Such trust deed and evidence of debt shall run in favor of the Veterans' Home Purchase Board of the State of Mississippi.

It is the intent of the Legislature that the benefits of this purchase permitting home ownership be enjoyed by the eligible veteran. Although it is recognized that many events may cause transfer of title or habitation during the term of the loan, the veteran is encouraged to retain permanent ownership of, and to reside in, the home; therefore, a veteran desiring to transfer his property should provide at least thirty (30) days' advance notice to the board. Upon notice, he or his designated agent shall be provided a current accounting on his loan, instruction on transfer procedures established by the board, and information concerning the impact of a transfer to him and the new owner.

All loans secured by deed of trust, except those guaranteed by the United States Department of Veterans Affairs, shall be made under a deed of trust providing an acceleration clause (due on sale) when the title is transferred from the original veteran. The board may waive the execution of such clause by specific majority decision of the board and shall establish procedures and criteria for consideration of such waiver.



§ 35-7-31 - Escrow agreements

The board is authorized to enter into escrow agreements with the purchaser for the payment of anticipated taxes and hazard insurance premiums, or for the payment of life insurance premiums in cases where the board requires a life insurance policy to cover the unpaid balance of the indebtedness.

All funds collected as escrow items for the benefit of the veteran as insurance premiums, taxes, appraisal fees, and other funds belonging to the veteran, and not the state revolving fund, shall be maintained and accounted for separately from the special revolving fund, although the receipt of such funds may be commingled with installment payments or other payments to the board. The board shall establish separate accounts and trusteeships for this purpose exclusive of requirements that agencies of the state commingle funds into one (1) state treasury account. Interest earned on such deposits shall accrue to the state revolving fund of the board, and shall be paid to the revolving fund annually.



§ 35-7-33 - Satisfaction of taxes, assessments, etc.; improvements

If the purchaser fails or neglects to pay, satisfy and discharge at maturity any taxes, assessments or other charges or encumbrances which shall be a lien upon the property being purchased from the board, or any part thereof, or any taxes or assessments levied or assessed upon the land so bought or the interest created by the contract or purchase of such property, or if the purchaser fails or neglects to keep the buildings and other permanent improvements upon such property insured as provided by this chapter, or if the purchaser fails or neglects to keep in good order and repair all buildings, fences and other permanent improvements situated upon such property as provided by this chapter, then, and in any such event, it shall be lawful for the board to pay, satisfy, discharge, settle or compromise such taxes, assessments, charges or encumbrances, or to insure said buildings, and permanent improvements, or any of them, or to do or cause to be done the work and supply the material necessary to keep the buildings, fences and other improvements situated upon such property in good order and repair. All monies so expended by the board shall be added to the selling price of such property, or balance due, and bear interest at the same rate as the original loan, or the current rate set by the board, at the board's discretion, computed annually, from the date of expending the same, and shall be repaid by the purchaser to the board on demand. The board may amortize the repayment of such expenditures or permit repayment in installments upon such terms and conditions as it deems proper. The board shall be the sole judge of the legality or validity of such taxes, assessments, charges or encumbrances and the amount of insurance to be placed upon the buildings, and other permanent improvements situated upon such property and the amount necessary to be paid for the premiums for such insurance, and the necessity and nature of the work necessary to keep the good order and repair and the amount necessary to be paid therefor.



§ 35-7-35 - Cancellation; foreclosure

In event of a failure of a purchaser to comply with any of the terms of his contract, or the trust deed, provided for in this chapter, the board shall have the right at its option to cancel such contract or to cause a foreclosure thereof to be made under its deed of trust. Failure of the board to exercise any option to foreclose or to exercise any other rights under the trust deed held by it for any default on the part of the purchaser or mortgagor, shall not be deemed a waiver of its rights then or at any future time to exercise such right or rights. In the event of any sale under foreclosure as herein provided for, the board may appear at such sale and bid on said property, and may become the purchaser at such sale. Property foreclosed, repossessed or otherwise reverted to the board may be conveyed to the Veterans' Administration in the case of VA Guaranty, resold inclusive of refinancing, or otherwise disposed of to the highest financial advantage in the best judgment of the board.



§ 35-7-37 - Care of property reverting to board

The board shall have the power to insure and keep insured against fire and other hazards as the board may determine, all buildings, and other permanent improvements, or any of them, situated upon any property which has reverted to and is under the control of the board. The board shall have the power to do or cause to be done the work and supply the materials necessary to keep said buildings, fences, and other improvements situated upon such property in good order and repair. The board shall have authority to lease or let such property, in whole or in part, upon such terms as it may deem proper, and if a farm, to cultivate such farm or cause it to be cultivated, or harvest or cause to be harvested the crop or crops growing thereon.



§ 35-7-39 - Second purchases of property for veteran

The intent of this law is to provide a one-time benefit to the veteran, and the board shall not consider applications for the purchase of a second home as long as there are eligible veterans on the waiting list to apply for a first purchase.

If a veteran who has been the beneficiary of this chapter loses his home by fire, windstorm or other insurable hazard beyond his control and his account with the board is paid in full, the board may, in its discretion, approve the purchase of a home for such veteran, subject to all the other provisions of this chapter.



§ 35-7-41 - Rights of surviving spouse

If a veteran dies after filing his or her application for a home as provided in this chapter, and his or her application is subsequently approved, his or her unremarried spouse may, in the discretion of the board, succeed to his or her rights, privileges and benefits under this law that would have been his or hers but for his or her death. The contract or purchase which the board otherwise would or might have entered into with such veteran may be entered into with his or her unremarried spouse.



§ 35-7-43 - Removal of disability of minority

Any citizen of this state, over the age of 18 years and under the age of 21 years, otherwise qualified under the provisions of this chapter and desirous of obtaining the benefits of this chapter, notwithstanding such minority, shall be entitled to avail of the benefits of this chapter, and for so doing the minority of such person is hereby removed to authorize the same.



§ 35-7-45 - Funds; sale of mortgages; issuance of notes

(a) Any money previously appropriated to the revolving fund of the board or that may be hereinafter appropriated shall be commingled, exclusive of escrow funds provided for in Section 35-7-31, into a general revolving fund for carrying out the provisions of this chapter. The expense of administering this chapter shall be paid from the revolving fund within the limitations provided by Section 35-7-9. The revolving fund of the board will constitute a trust fund and shall be segregated from all other funds in the State Treasury. All interest earned by the State Treasury on any investment of the Veterans' Home Purchase Board Revolving Fund shall be placed to the credit of such fund. The State Fiscal Management Board is authorized and directed to draw warrants upon such funds from time to time upon requisition of the board executed by its executive officer, and the State Treasurer is hereby authorized and directed to pay such warrants.

(b) The money repaid by the purchaser shall be deposited in the board's revolving fund and shall be available under the same conditions as the original appropriation. The board shall have continuing authority to expend funds up to the maximum amount received into the special revolving fund, limited to the discretionary best judgment of the board as to reserve. The board shall submit to the State Fiscal Management Board, the Legislative Budget Office, legislative appropriation committees, and other such authority as may arise or be deemed necessary, an annual budget, using the standard general fund budget format as a model, but modified to reflect an accurate and management-oriented view of the revolving fund, and an annual report reflecting a detailed analysis of all revenue and expenditures. All funds in the revolving fund in excess of the one percent (1%) administrative expense allowance shall be expended or committed for new loans with the exception of the reserve judged necessary by the board.

(c) The board, with the advice and consent of the State Bond Commission, may also sell or hypothecate its mortgage loans to the Reconstruction Finance Corporation of the United States Government or to any subsidiary agency thereof, or to any other agency, private or public, when a sale of such mortgage loans would be to the advantage of the board. However, no mortgage loans may be sold for less than the prevailing market value, which may include sale at a discount from book value when discounted to present value to equate to market yields, of said loans as determined by the State Bond Commission. The provisions of this section may also include the discounting to present value of lower interest rate loans to the mortgagor to encourage early payoff of the loan.

(d) The board may issue its notes in such amounts and for such terms as the board may deem advisable to provide additional funds for purchase of veterans' homes, and such notes shall be eligible for purchase by any agency of the State of Mississippi. The repayment of such notes shall be guaranteed by the board, and any and all income to the board from the repayments of the principal and interest on its purchases by veterans shall be first pledged to repayment of any maturing notes. The maturity dates, denomination or amount, and rate of interest of such notes shall be determined by the board; however, such notes shall in no event exceed a term of thirty (30) years nor bear a higher rate of interest than one percent (1%) below that received by the board on its mortgages and deeds of trust. Notwithstanding any other provisions of this chapter, the board may apply the proceeds from the issuance of its notes under this section or the issuance of its bonds under any other applicable law, as follows:

(i) Refinancing of permanent mortgage loans, subject to the conditions specified in Section 35-7-17(5).

(ii) Increasing the purchase limit on homes as provided in Section 35-7-17(1).

The board shall have the authority to sell outright its mortgages and deeds of trust at market value, or discounted to present value, as hereinabove provided and to service said mortgages for the purchaser, collecting the principal and interest due the owner of such mortgages, and to charge therefor a reasonable service fee to be mutually agreed upon by the purchaser of such mortgages and the board.

Any notes issued by the board must be approved at a regular meeting of the board, upon favorable vote by a majority of four (4) members of the board, who shall authorize the chairman and the executive director of said board to issue and sign such notes as the official deed and act of the whole board.

(e) Any additional monies appropriated or obtained to extend the benefits of this chapter shall be commingled with and become an integral part of the revolving fund provided by this section, and the method of accounting therefor shall be the same as used with respect to any other monies in the revolving fund.



§ 35-7-47 - Special consideration in event of hardship

This law recognizes the occurrence of extreme and unusual circumstances which create hardship on veteran applicants from time to time; therefore, the board shall have the authority to waive, according to its best judgment, certain provisions, rules and criteria on a case by case basis. Any request for special consideration of hardship shall be fully documented and verified by the board, to include signed statements by the applicant, knowledgeable disinterested third parties, and investigation by an officer or employee of the board.



§ 35-7-49 - Confidentiality of information obtained in loan processing

All personal information, including financial and credit information, provided to the board for the purpose of obtaining and servicing a loan, shall be held in strict confidence by the board, and used only by the board and its authorized employees for the purpose of processing and servicing the subject loan. Release of any information on an applicant or borrower outside of the board shall be only by proper legal subpoena or by the written consent of the individual involved. The intent is to protect the privacy of individual citizens/veterans and to provide complete candor in loan processing and related business matters. This section is not intended to apply to communication with the credit and financial community on credit evaluation and loan servicing. Also, it is not intended to prevent the disclosure of information in the process of negotiating a settlement by a third party when a loan is in default or otherwise in violation of this law.



§ 35-7-51 - Criminal sanctions for fraudulent conduct

Any person, seller, veteran, broker, agent, attorney or corporate officer, who shall knowingly make, utter, publish, pass or use any false, fictitious or forged paper, document, contract, affidavit, application, assignment or other instrument in writing in connection with or pertaining to any transaction under this law, shall be guilty of a felony and, upon conviction thereof, shall be subject to punishment under the laws of the State of Mississippi, and shall further forfeit any rights to the benefits of this law, and shall repay on demand any funds expended by the board on his or her behalf or otherwise outstanding to the board.






Chapter 9 - PENSIONS [REPEALED]






Title 37 - EDUCATION

Chapter 1 - STATE BOARD OF EDUCATION

§ 37-1-1 - Establishment; composition; qualifications, appointment, terms of office and compensation of members; meetings; officers

From and after July 1, 1984, there shall be a state board of education which shall manage and invest school funds according to law, formulate policies according to law for implementation by the State Department of Education and perform such other duties as may be prescribed by law. The board shall consist of nine (9) members of whom none shall be an elected official. The Governor shall appoint one (1) member who shall be a resident of the Third Supreme Court District and who shall serve an initial term of one (1) year, one (1) member who shall be a resident of the First Supreme Court District and who shall serve an initial term of five (5) years, one (1) member who shall be a resident of the Second Supreme Court District and who shall serve an initial term of nine (9) years, one (1) member who shall be employed on an active and full-time basis as a school administrator and who shall serve an initial term of three (3) years, and one (1) member who shall be employed on an active and full-time basis as a schoolteacher and who shall serve an initial term of seven (7) years. The Lieutenant Governor shall appoint two (2) members from the state at large, one (1) of whom shall serve an initial term of four (4) years and one (1) of whom shall serve an initial term of eight (8) years. The Speaker of the House of Representatives shall appoint two (2) members from the state at large, one (1) of whom shall serve an initial term of two (2) years and one (1) of whom shall serve an initial term of six (6) years. The initial terms of appointees shall begin on July 1, 1984, and all subsequent appointments shall begin on the first day of July for a term of nine (9) years and continue until their successors are appointed and qualify; however, to ensure an orderly process of transition, the initial appointments shall be made not later than March 1, 1984. An appointment to fill a vacancy which arises for reasons other than by expiration of a term of office shall be for the unexpired term only. All members shall be appointed with the advice and consent of the Senate, and no member shall be actively engaged in the educational profession except as stated above.

The first official meeting of the original board members shall be called by the Governor as soon after July 1, 1984, as practical. The board shall elect a chairman from its membership at the first meeting of the original board members and every year thereafter. A majority of the membership of the board shall constitute a quorum for the transaction of any business. The board shall meet regularly once a month at such time as shall be designated by an order entered upon the minutes thereof. Special meetings of the board shall be held upon call of the chairman or upon the call of a majority of the members thereof. The State Superintendent of Public Education shall be the secretary of the board. The board shall hold its sessions at the seat of government, or at such location in the State of Mississippi as shall be designated by an order entered upon the minutes thereof.

Members of the board shall be reimbursed for expenses in the manner and amount specified in Section 25-3-41 and shall be entitled to receive per diem compensation as authorized in Section 25-3-69.



§ 37-1-2 - Legislative findings and determinations; state policy

The legislature finds and determines that the quality of public education and its effect upon the social, cultural and economic enhancement of the people of Mississippi is a matter of public policy, the object of which is the education and performance of its children and youth. The legislature hereby declares the following to be the policy of the State of Mississippi:

(a) That the students, parents, general citizenry, local schoolteachers and administrators, local governments, local school boards, and state government have a joint and shared responsibility for the quality of education delivered through the public education system in the State of Mississippi;

(b) To produce a functionally literate school population;

(c) To ensure that all students master the most essential parts of a basic education;

(d) To establish, raise and maintain educational standards;

(e) To improve the quality of education by strengthening it and elevating its goals;

(f) To provide quality education for all school-age children in the state;

(g) That excellence and high achievement of all students should be the ultimate goal;

(h) To encourage the common efforts of students, parents, teachers, administrators and business and professional leaders for the establishment of specific goals for performance;

(i) To improve instructional and administrative quality, to relate the education community to other policymakers, to achieve increased competency among students, teachers and administrators, to provide for continuing professional development for teachers, counselors and administrators, to assure that the budget process, the planning function and the allocation of personnel of the state department of education are commensurate with its educational goals;

(j) That the return on public education which is the single largest investment for the state be the effectiveness of the delivery system and the product it is designed to produce;

(k) That the investment in public education can be justified on the basis of the economic benefits that will accrue both to the individual and to society, recognizing that the return on such investment is long term and dramatic progress is not immediate;

(l) That emphasis must be placed upon early mastery of the skills necessary to success in school and that quality, performance-based early childhood education programs are an essential element of a comprehensive education system;

(m) That local school districts and their public schools be required to account for the product of their efforts;

(n) That the children of this state receive a period of instruction sufficient to train each in the basic educational skills adequate for the student to take his or her place in society and make a contribution as a citizen of this state, and that all children be encouraged to continue their education until they have completed high school;

(o) To establish an accreditation system based upon measurable elements in school known to be related to instructional effectiveness, to establish a credible process for measuring and rating schools, to establish a method for monitoring continued performance, and to provide for a state response when performance is inadequate;

(p) That the teachers of this state, to the extent possible, receive salaries that are at least equal to the average of the salaries received by teachers in the southeastern United States.



§ 37-1-3 - Adoption of rules and regulations; budget; central management; educational improvement program; curriculum and course of study; objectives for instruction in personal money management skills; authority to expend available federal funds for training expenses and salary incentives for licensed teachers

(1) The State Board of Education shall adopt rules and regulations and set standards and policies for the organization, operation, management, planning, budgeting and programs of the State Department of Education.

(a) The board is directed to identify all functions of the department that contribute to or comprise a part of the state system of educational accountability and to establish and maintain within the department the necessary organizational structure, policies and procedures for effectively coordinating such functions. Such policies and procedures shall clearly fix and delineate responsibilities for various aspects of the system and for overall coordination of the total system and its effective management.

(b) The board shall establish and maintain a system-wide plan of performance, policy and directions of public education not otherwise provided for.

(c) The board shall effectively use the personnel and resources of the department to enhance technical assistance to school districts in instruction and management therein.

(d) The board shall establish and maintain a central budget policy.

(e) The board shall establish and maintain within the State Department of Education a central management capacity under the direction of the State Superintendent of Public Education.

(f) The board, with recommendations from the superintendent, shall design and maintain a five-year plan and program for educational improvement that shall set forth objectives for system performance and development and be the basis for budget requests and legislative initiatives.

(2) (a) The State Board of Education shall adopt and maintain a curriculum and a course of study to be used in the public school districts that is designed to prepare the state's children and youth to be productive, informed, creative citizens, workers and leaders, and it shall regulate all matters arising in the practical administration of the school system not otherwise provided for.

(b) Before the 1999-2000 school year, the State Board of Education shall develop personal living and finances objectives that focus on money management skills for individuals and families for appropriate, existing courses at the secondary level. The objectives must require the teaching of those skills necessary to handle personal business and finances and must include instruction in the following:

(i) Opening a bank account and assessing the quality of a bank's services;

(ii) Balancing a checkbook;

(iii) Managing debt, including retail and credit card debt;

(iv) Completing a loan application;

(v) The implications of an inheritance;

(vi) The basics of personal insurance policies;

(vii) Consumer rights and responsibilities;

(viii) Dealing with salesmen and merchants;

(ix) Computing state and federal income taxes;

(x) Local tax assessments;

(xi) Computing interest rates by various mechanisms;

(xii) Understanding simple contracts; and

(xiii) Contesting an incorrect billing statement.

(3) The State Board of Education shall have authority to expend any available federal funds, or any other funds expressly designated, to pay training, educational expenses, salary incentives and salary supplements to licensed teachers employed in local school districts or schools administered by the State Board of Education. Such incentive payments shall not be considered part of a school district's local supplement as defined in Section 37-151-5(o), nor shall the incentives be considered part of the local supplement paid to an individual teacher for the purposes of Section 37-19-7(1). MAEP funds or any other state funds shall not be used to provide such incentives unless specifically authorized by law.

(4) The State Board of Education shall through its actions seek to implement the policies set forth in Section 37-1-2.



§ 37-1-4 - Transition

In order to provide for an orderly transition following its appointment, the state board of education as it will exist on and after July 1, 1984, shall meet with and receive the cooperation of the state superintendent of public education and the state department of education on any matters relating to the public school education system in the state until assuming its duties and authority on July 1, 1984. During this transition period, said state board of education shall formulate and adopt rules and regulations in accordance with Sections 25-43-1 et seq., and formulate standards and priorities necessary for the orderly administration of the public education system of the state. Such rules, regulations, standards and priorities shall become effective on July 1, 1984. The board shall also require data and information on program performance from any source relating to the public school system. The state department of education shall assist the board in assuming its duties and shall provide any technical assistance as may be required. The state department of education, from any funds appropriated thereto, shall, upon the request of the board, timely pay, with the approval of the commission of budget and accounting, all sums reasonably required for the operation of the board, including per diem and actual expenses of the board, and the implementation of this act, through June 30, 1984.



§ 37-1-5 - Decision of appeals from county superintendents and state superintendent

(1) The State Board of Education shall decide all appeals from the decisions of the county superintendents or from the decisions of the state superintendent, as authorized by statute. All matters relating to appeals shall be presented in writing, and the decision of the board shall be final.

(2) The State Board of Education shall adopt procedures for conducting any such appeals as are authorized by statute. Such procedures shall include notification of the time and place of any hearing requested by the appealing party. Any such hearing shall be conducted by a hearing officer designated by the State Board of Education. At such hearing, the hearing officer and any person affected by the appeal may conduct reasonable questioning of persons who make relevant factual allegations concerning the appeal. The hearing officer shall require that all persons be sworn before they may offer any testimony at the hearing, and the hearing officer is authorized to administer oaths. Any person so choosing may be represented by counsel at the hearing. A record of the hearing shall be made, which shall consist of a transcript of all testimony received, all documents and other material introduced by any interested person, and such other material as the hearing officer considers relevant, including his own recommendation, which he shall make within a reasonable period of time after the hearing is closed and after he has had an opportunity to review, study and analyze the evidence presented during the hearing. The completed record shall be certified to the State Board of Education, which shall consider only the record in making its decision, and shall not consider any evidence or material which is not included therein. The State Board of Education shall make its written findings and issue its order after reviewing said record.



§ 37-1-7 - Grounds and procedure for removal of county superintendent

For continued neglect of duty, drunkenness, incompetency or official misconduct, the state board of education may remove a county superintendent. However, before the removal, the officer shall have ten (10) days' notice of the charge, and shall be allowed opportunity to make defense.



§ 37-1-9 - Administration of oaths of members of board; examination of witnesses by board

The members of the state board of education are authorized to administer oaths and to take or cause depositions to be taken. Said members shall have the powers of a court to compel witnesses to attend and testify in all matters of investigation by the board.



§ 37-1-11 - Duties of State Department of Education and local boards as to preservation of classroom instructional time and paperwork reduction

(1) The school day shall be preserved for the purpose of teaching. It is the intent of the Legislature that every effort be made by the State Department of Education and the local school boards to protect the instructional time in the classroom and to reduce the amount of paperwork which must be completed by teachers.

(2) The State Board of Education shall adopt rules that provide for simplifying and reducing the number and length of written reports and other written documents that the State Department of Education requires from school districts and school district employees. The board shall conduct a comprehensive review of its rules to simplify and to reduce the number and length of reports required from school districts and school district employees. The State Department of Education shall provide nonmandatory models to school districts of lesson plans, curriculum guides and other required reports that comply with department reporting requirements.

(3) The State Board of Education and the school board of each school district shall adopt policies to limit and reduce the number and length of written reports that classroom teachers are required to prepare.



§ 37-1-12 - Development and promulgation of regulations for annual reports from school districts and State Department of Education to Legislature

The State Board of Education shall develop and promulgate regulations for annual reports from school districts and from the State Department of Education to the Legislature. Such regulations shall eliminate duplication, make effective use of technology and enable the Legislature to monitor education in Mississippi. These regulations may include methods to reduce redundant reporting requirements and eliminate inadequate performance measures, and the State Board of Education may include any proposed legislative amendments to state law necessary to improve statewide reporting mandates.



§ 37-1-13 - Purchase and use of relocatable classrooms

(1) The State Board of Education shall issue regulations:

(a) Setting minimum specifications for relocatable classrooms for the public school districts;

(b) Approving or disapproving plans for relocatable classrooms for public school districts;

(c) Providing a system of requiring local school districts to receive State Department of Education approval before purchase of such relocatable classrooms.

(2) The State Department of Education may, in its discretion, inspect the facilities of any manufacturer of relocatable classrooms for the purpose of determining if State Department of Education minimum specifications are being met.

(3) The State Department of Education shall insure that local school districts advertise for and receive bids as required by state law for purchase of relocatable classrooms. The State Department of Education shall approve plans for relocatable classrooms by persons, firms, corporations or associations permitted to submit bids for consideration, before such bids are submitted to local school districts. The State Department of Education shall have the right to reject any and all relocatable classroom plans submitted. Bids may not be submitted to local school districts, unless persons, firms, corporations or associations have State Department of Education approval.






Chapter 3 - STATE DEPARTMENT OF EDUCATION

§ 37-3-1 - Organization of state department of education

(1) Until July 1, 1983, there shall be a state department of education, which shall consist of a state superintendent of public education, an assistant state superintendent of public education, a director of the division of finance and administration, a director of the division of instruction, a director of the division of school building and transportation services, a director of vocational education, a director of the division of vocational rehabilitation, a director of the division of junior colleges, and such supervisors, assistants or employees as may be necessary for the proper functioning of the above-named divisions.

(2) From and after July 1, 1983, and until July 1, 1984, there shall be a state department of education, which shall consist of a state superintendent of public education, a director of the division of finance and administration, a director of the division of instruction, a director of the division of school building and transportation services, a director of the division of vocational and technical education, who shall be an associate state superintendent of public education, the director of the division of vocational rehabilitation, a director of the division of junior colleges and such supervisors, assistants or employees as may be necessary for the proper functioning of the above-named divisions.

(3) From and after July 1, 1984, there shall be a state department of education which shall be under the direction and supervision of the state superintendent of public education. The state department of education shall be organized into functional divisions as established by the state board of education, including any divisions established by law and prescribing the duties of the directors of such divisions.



§ 37-3-2 - Certification of teachers and administrators

(1) There is established within the State Department of Education the Commission on Teacher and Administrator Education, Certification and Licensure and Development. It shall be the purpose and duty of the commission to make recommendations to the State Board of Education regarding standards for the certification and licensure and continuing professional development of those who teach or perform tasks of an educational nature in the public schools of Mississippi.

(2) The commission shall be composed of fifteen (15) qualified members. The membership of the commission shall be composed of the following members to be appointed, three (3) from each congressional district: four (4) classroom teachers; three (3) school administrators; one (1) representative of schools of education of institutions of higher learning located within the state to be recommended by the Board of Trustees of State Institutions of Higher Learning; one (1) representative from the schools of education of independent institutions of higher learning to be recommended by the Board of the Mississippi Association of Independent Colleges; one (1) representative from public community and junior colleges located within the state to be recommended by the Mississippi Community College Board; one (1) local school board member; and four (4) laypersons. All appointments shall be made by the State Board of Education after consultation with the State Superintendent of Public Education. The first appointments by the State Board of Education shall be made as follows: five (5) members shall be appointed for a term of one (1) year; five (5) members shall be appointed for a term of two (2) years; and five (5) members shall be appointed for a term of three (3) years. Thereafter, all members shall be appointed for a term of four (4) years.

(3) The State Board of Education when making appointments shall designate a chairman. The commission shall meet at least once every two (2) months or more often if needed. Members of the commission shall be compensated at a rate of per diem as authorized by Section 25-3-69 and be reimbursed for actual and necessary expenses as authorized by Section 25-3-41.

(4) (a) An appropriate staff member of the State Department of Education shall be designated and assigned by the State Superintendent of Public Education to serve as executive secretary and coordinator for the commission. No less than two (2) other appropriate staff members of the State Department of Education shall be designated and assigned by the State Superintendent of Public Education to serve on the staff of the commission.

(b) An Office of Educator Misconduct Evaluations shall be established within the State Department of Education to assist the commission in responding to infractions and violations, and in conducting hearings and enforcing the provisions of Section 37-3-2(11), (12), (13), (14) and (15), Mississippi Code of 1972, and violations of the Mississippi Educator Code of Ethics.

(5) It shall be the duty of the commission to:

(a) Set standards and criteria, subject to the approval of the State Board of Education, for all educator preparation programs in the state;

(b) Recommend to the State Board of Education each year approval or disapproval of each educator preparation program in the state, subject to a process and schedule determined by the State Board of Education;

(c) Establish, subject to the approval of the State Board of Education, standards for initial teacher certification and licensure in all fields;

(d) Establish, subject to the approval of the State Board of Education, standards for the renewal of teacher licenses in all fields;

(e) Review and evaluate objective measures of teacher performance, such as test scores, which may form part of the licensure process, and to make recommendations for their use;

(f) Review all existing requirements for certification and licensure;

(g) Consult with groups whose work may be affected by the commission's decisions;

(h) Prepare reports from time to time on current practices and issues in the general area of teacher education and certification and licensure;

(i) Hold hearings concerning standards for teachers' and administrators' education and certification and licensure with approval of the State Board of Education;

(j) Hire expert consultants with approval of the State Board of Education;

(k) Set up ad hoc committees to advise on specific areas; and

(l) Perform such other functions as may fall within their general charge and which may be delegated to them by the State Board of Education.

(6) (a) Standard License -- Approved Program Route. An educator entering the school system of Mississippi for the first time and meeting all requirements as established by the State Board of Education shall be granted a standard five-year license. Persons who possess two (2) years of classroom experience as an assistant teacher or who have taught for one (1) year in an accredited public or private school shall be allowed to fulfill student teaching requirements under the supervision of a qualified participating teacher approved by an accredited college of education. The local school district in which the assistant teacher is employed shall compensate such assistant teachers at the required salary level during the period of time such individual is completing student teaching requirements. Applicants for a standard license shall submit to the department:

(i) An application on a department form;

(ii) An official transcript of completion of a teacher education program approved by the department or a nationally accredited program, subject to the following: Licensure to teach in Mississippi prekindergarten through kindergarten classrooms shall require completion of a teacher education program or a Bachelor of Science degree with child development emphasis from a program accredited by the American Association of Family and Consumer Sciences (AAFCS) or by the National Association for Education of Young Children (NAEYC) or by the National Council for Accreditation of Teacher Education (NCATE). Licensure to teach in Mississippi kindergarten, for those applicants who have completed a teacher education program, and in Grade 1 through Grade 4 shall require the completion of an interdisciplinary program of studies. Licenses for Grades 4 through 8 shall require the completion of an interdisciplinary program of studies with two (2) or more areas of concentration. Licensure to teach in Mississippi Grades 7 through 12 shall require a major in an academic field other than education, or a combination of disciplines other than education. Students preparing to teach a subject shall complete a major in the respective subject discipline. All applicants for standard licensure shall demonstrate that such person's college preparation in those fields was in accordance with the standards set forth by the National Council for Accreditation of Teacher Education (NCATE) or the National Association of State Directors of Teacher Education and Certification (NASDTEC) or, for those applicants who have a Bachelor of Science degree with child development emphasis, the American Association of Family and Consumer Sciences (AAFCS). Effective July 1, 2016, for initial elementary education licensure, a teacher candidate must earn a passing score on a rigorous test of scientifically research-based reading instruction and intervention and data-based decision-making principles as approved by the State Board of Education;

(iii) A copy of test scores evidencing satisfactory completion of nationally administered examinations of achievement, such as the Educational Testing Service's teacher testing examinations;

(iv) Any other document required by the State Board of Education; and

(v) From and after September 30, 2015, no teacher candidate shall be licensed to teach in Mississippi who did not meet the following criteria for entrance into an approved teacher education program:

1. Twenty-one (21) ACT equivalent or achieve the nationally recommended passing score on the Praxis Core Academic Skills for Educators examination; and

2. No less than 2.75 GPA on pre-major coursework of the institution's approved teacher education program provided that the accepted cohort of candidates meets or exceeds a 3.0 GPA on pre-major coursework.

(b) Standard License -- Nontraditional Teaching Route. From and after September 30, 2015, no teacher candidate shall be licensed to teach in Mississippi under the alternate route who did not meet the following criteria:

(i) Twenty-one (21) ACT equivalent or achieve the nationally recommended passing score on the Praxis Core Academic Skills for Educators examination; and

(ii) No less than 2.75 GPA on content coursework in the requested area of certification or passing Praxis II scores at or above the national recommended score provided that the accepted cohort of candidates of the institution's teacher education program meets or exceeds a 3.0 GPA on pre-major coursework.

Beginning January 1, 2004, an individual who has a passing score on the Praxis I Basic Skills and Praxis II Specialty Area Test in the requested area of endorsement may apply for the Teach Mississippi Institute (TMI) program to teach students in Grades 7 through 12 if the individual meets the requirements of this paragraph (b). The State Board of Education shall adopt rules requiring that teacher preparation institutions which provide the Teach Mississippi Institute (TMI) program for the preparation of nontraditional teachers shall meet the standards and comply with the provisions of this paragraph.

(i) The Teach Mississippi Institute (TMI) shall include an intensive eight-week, nine-semester-hour summer program or a curriculum of study in which the student matriculates in the fall or spring semester, which shall include, but not be limited to, instruction in education, effective teaching strategies, classroom management, state curriculum requirements, planning and instruction, instructional methods and pedagogy, using test results to improve instruction, and a one (1) semester three-hour supervised internship to be completed while the teacher is employed as a full-time teacher intern in a local school district. The TMI shall be implemented on a pilot program basis, with courses to be offered at up to four (4) locations in the state, with one (1) TMI site to be located in each of the three (3) Mississippi Supreme Court districts.

(ii) The school sponsoring the teacher intern shall enter into a written agreement with the institution providing the Teach Mississippi Institute (TMI) program, under terms and conditions as agreed upon by the contracting parties, providing that the school district shall provide teacher interns seeking a nontraditional provisional teaching license with a one-year classroom teaching experience. The teacher intern shall successfully complete the one (1) semester three-hour intensive internship in the school district during the semester immediately following successful completion of the TMI and prior to the end of the one-year classroom teaching experience.

(iii) Upon completion of the nine-semester-hour TMI or the fall or spring semester option, the individual shall submit his transcript to the commission for provisional licensure of the intern teacher, and the intern teacher shall be issued a provisional teaching license by the commission, which will allow the individual to legally serve as a teacher while the person completes a nontraditional teacher preparation internship program.

(iv) During the semester of internship in the school district, the teacher preparation institution shall monitor the performance of the intern teacher. The school district that employs the provisional teacher shall supervise the provisional teacher during the teacher's intern year of employment under a nontraditional provisional license, and shall, in consultation with the teacher intern's mentor at the school district of employment, submit to the commission a comprehensive evaluation of the teacher's performance sixty (60) days prior to the expiration of the nontraditional provisional license. If the comprehensive evaluation establishes that the provisional teacher intern's performance fails to meet the standards of the approved nontraditional teacher preparation internship program, the individual shall not be approved for a standard license.

(v) An individual issued a provisional teaching license under this nontraditional route shall successfully complete, at a minimum, a one-year beginning teacher mentoring and induction program administered by the employing school district with the assistance of the State Department of Education.

(vi) Upon successful completion of the TMI and the internship provisional license period, applicants for a Standard License -- Nontraditional Route shall submit to the commission a transcript of successful completion of the twelve (12) semester hours required in the internship program, and the employing school district shall submit to the commission a recommendation for standard licensure of the intern. If the school district recommends licensure, the applicant shall be issued a Standard License -- Nontraditional Route which shall be valid for a five-year period and be renewable.

(vii) At the discretion of the teacher preparation institution, the individual shall be allowed to credit the twelve (12) semester hours earned in the nontraditional teacher internship program toward the graduate hours required for a Master of Arts in Teacher (MAT) Degree.

(viii) The local school district in which the nontraditional teacher intern or provisional licensee is employed shall compensate such teacher interns at Step 1 of the required salary level during the period of time such individual is completing teacher internship requirements and shall compensate such Standard License -- Nontraditional Route teachers at Step 3 of the required salary level when they complete license requirements.

Implementation of the TMI program provided for under this paragraph (b) shall be contingent upon the availability of funds appropriated specifically for such purpose by the Legislature. Such implementation of the TMI program may not be deemed to prohibit the State Board of Education from developing and implementing additional alternative route teacher licensure programs, as deemed appropriate by the board. The emergency certification program in effect prior to July 1, 2002, shall remain in effect.

A Standard License -- Approved Program Route shall be issued for a five-year period, and may be renewed. Recognizing teaching as a profession, a hiring preference shall be granted to persons holding a Standard License -- Approved Program Route or Standard License -- Nontraditional Teaching Route over persons holding any other license.

(c) Special License -- Expert Citizen. In order to allow a school district to offer specialized or technical courses, the State Department of Education, in accordance with rules and regulations established by the State Board of Education, may grant a one-year expert citizen-teacher license to local business or other professional personnel to teach in a public school or nonpublic school accredited or approved by the state. Such person may begin teaching upon his employment by the local school board and licensure by the Mississippi Department of Education. The board shall adopt rules and regulations to administer the expert citizen-teacher license. A Special License -- Expert Citizen may be renewed in accordance with the established rules and regulations of the State Department of Education.

(d) Special License -- Nonrenewable. The State Board of Education is authorized to establish rules and regulations to allow those educators not meeting requirements in subsection (6)(a), (b) or (c) to be licensed for a period of not more than three (3) years, except by special approval of the State Board of Education.

(e) Nonlicensed Teaching Personnel. A nonlicensed person may teach for a maximum of three (3) periods per teaching day in a public school district or a nonpublic school accredited/approved by the state. Such person shall submit to the department a transcript or record of his education and experience which substantiates his preparation for the subject to be taught and shall meet other qualifications specified by the commission and approved by the State Board of Education. In no case shall any local school board hire nonlicensed personnel as authorized under this paragraph in excess of five percent (5%) of the total number of licensed personnel in any single school.

(f) Special License -- Transitional Bilingual Education. Beginning July 1, 2003, the commission shall grant special licenses to teachers of transitional bilingual education who possess such qualifications as are prescribed in this section. Teachers of transitional bilingual education shall be compensated by local school boards at not less than one (1) step on the regular salary schedule applicable to permanent teachers licensed under this section. The commission shall grant special licenses to teachers of transitional bilingual education who present the commission with satisfactory evidence that they (i) possess a speaking and reading ability in a language, other than English, in which bilingual education is offered and communicative skills in English; (ii) are in good health and sound moral character; (iii) possess a bachelor's degree or an associate's degree in teacher education from an accredited institution of higher education; (iv) meet such requirements as to courses of study, semester hours therein, experience and training as may be required by the commission; and (v) are legally present in the United States and possess legal authorization for employment. A teacher of transitional bilingual education serving under a special license shall be under an exemption from standard licensure if he achieves the requisite qualifications therefor. Two (2) years of service by a teacher of transitional bilingual education under such an exemption shall be credited to the teacher in acquiring a Standard Educator License. Nothing in this paragraph shall be deemed to prohibit a local school board from employing a teacher licensed in an appropriate field as approved by the State Department of Education to teach in a program in transitional bilingual education.

(g) In the event any school district meets the highest accreditation standards as defined by the State Board of Education in the accountability system, the State Board of Education, in its discretion, may exempt such school district from any restrictions in paragraph (e) relating to the employment of nonlicensed teaching personnel.

(h) Highly Qualified Teachers. Beginning July 1, 2006, any teacher from any state meeting the federal definition of highly qualified, as described in the No Child Left Behind Act, must be granted a standard five-year license by the State Department of Education.

(7) Administrator License. The State Board of Education is authorized to establish rules and regulations and to administer the licensure process of the school administrators in the State of Mississippi. There will be four (4) categories of administrator licensure with exceptions only through special approval of the State Board of Education.

(a) Administrator License -- Nonpracticing. Those educators holding administrative endorsement but having no administrative experience or not serving in an administrative position on January 15, 1997.

(b) Administrator License -- Entry Level. Those educators holding administrative endorsement and having met the department's qualifications to be eligible for employment in a Mississippi school district. Administrator License -- Entry Level shall be issued for a five-year period and shall be nonrenewable.

(c) Standard Administrator License -- Career Level. An administrator who has met all the requirements of the department for standard administrator licensure.

(d) Administrator License -- Nontraditional Route. The board may establish a nontraditional route for licensing administrative personnel. Such nontraditional route for administrative licensure shall be available for persons holding, but not limited to, a master of business administration degree, a master of public administration degree, a master of public planning and policy degree or a doctor of jurisprudence degree from an accredited college or university, with five (5) years of administrative or supervisory experience. Successful completion of the requirements of alternate route licensure for administrators shall qualify the person for a standard administrator license.

Individuals seeking school administrator licensure under paragraph (b), (c) or (d) shall successfully complete a training program and an assessment process prescribed by the State Board of Education. All applicants for school administrator licensure shall meet all requirements prescribed by the department under paragraph (b), (c) or (d), and the cost of the assessment process required shall be paid by the applicant.

(8) Reciprocity. (a) The department shall grant a standard license to any individual who possesses a valid standard license from another state and meets minimum Mississippi license requirements or equivalent requirements as determined by the State Board of Education. The issuance of a license by reciprocity to a military-trained applicant or military spouse shall be subject to the provisions of Section 73-50-1.

(b) The department shall grant a nonrenewable special license to any individual who possesses a credential which is less than a standard license or certification from another state. Such special license shall be valid for the current school year plus one (1) additional school year to expire on June 30 of the second year, not to exceed a total period of twenty-four (24) months, during which time the applicant shall be required to complete the requirements for a standard license in Mississippi.

(9) Renewal and Reinstatement of Licenses. The State Board of Education is authorized to establish rules and regulations for the renewal and reinstatement of educator and administrator licenses. Effective May 15, 1997, the valid standard license held by an educator shall be extended five (5) years beyond the expiration date of the license in order to afford the educator adequate time to fulfill new renewal requirements established pursuant to this subsection. An educator completing a master of education, educational specialist or doctor of education degree in May 1997 for the purpose of upgrading the educator's license to a higher class shall be given this extension of five (5) years plus five (5) additional years for completion of a higher degree.

(10) All controversies involving the issuance, revocation, suspension or any change whatsoever in the licensure of an educator required to hold a license shall be initially heard in a hearing de novo, by the commission or by a subcommittee established by the commission and composed of commission members for the purpose of holding hearings. Any complaint seeking the denial of issuance, revocation or suspension of a license shall be by sworn affidavit filed with the Commission on Teacher and Administrator Education, Certification and Licensure and Development. The decision thereon by the commission or its subcommittee shall be final, unless the aggrieved party shall appeal to the State Board of Education, within ten (10) days, of the decision of the committee or its subcommittee. An appeal to the State Board of Education shall be on the record previously made before the commission or its subcommittee unless otherwise provided by rules and regulations adopted by the board. The State Board of Education in its authority may reverse, or remand with instructions, the decision of the committee or its subcommittee. The decision of the State Board of Education shall be final.

(11) The State Board of Education, acting through the commission, may deny an application for any teacher or administrator license for one or more of the following:

(a) Lack of qualifications which are prescribed by law or regulations adopted by the State Board of Education;

(b) The applicant has a physical, emotional or mental disability that renders the applicant unfit to perform the duties authorized by the license, as certified by a licensed psychologist or psychiatrist;

(c) The applicant is actively addicted to or actively dependent on alcohol or other habit-forming drugs or is a habitual user of narcotics, barbiturates, amphetamines, hallucinogens or other drugs having similar effect, at the time of application for a license;

(d) Revocation, suspension or surrender of an applicant's certificate or license by another state shall result in immediate denial of licensure until such time that the records predicating the revocation, suspension or surrender in the prior state have been cleared;

(e) Fraud or deceit committed by the applicant in securing or attempting to secure such certification and license;

(f) Failing or refusing to furnish reasonable evidence of identification;

(g) The applicant has been convicted, has pled guilty or entered a plea of nolo contendere to a felony, as defined by federal or state law;

(h) The applicant has been convicted, has pled guilty or entered a plea of nolo contendere to a sex offense as defined by federal or state law. For purposes of this paragraph (h) and paragraph (g) of this subsection, a "guilty plea" includes a plea of guilty, entry of a plea of nolo contendere, or entry of an order granting pretrial or judicial diversion; or

(i) Probation or post-release supervision for a felony or sex offense conviction, as defined by federal or state law, shall result in the immediate denial of licensure application until expiration of the probationary or post-release supervision period.

(12) The State Board of Education, acting on the recommendation of the commission, may revoke or suspend any teacher or administrator license for specified periods of time for one or more of the following:

(a) Breach of contract or abandonment of employment may result in the suspension of the license for one (1) school year as provided in Section 37-9-57;

(b) Obtaining a license by fraudulent means shall result in immediate suspension and continued suspension for one (1) year after correction is made;

(c) Suspension or revocation of a certificate or license by another state shall result in immediate suspension or revocation and shall continue until records in the prior state have been cleared;

(d) The license holder has been convicted, has pled guilty or entered a plea of nolo contendere to a felony, as defined by federal or state law. For purposes of this paragraph, a "guilty plea" includes a plea of guilty, entry of a plea of nolo contendere, or entry of an order granting pretrial or judicial diversion;

(e) The license holder has been convicted, has pled guilty or entered a plea of nolo contendere to a sex offense, as defined by federal or state law, shall result in immediate suspension or revocation;

(f) The license holder has received probation or post-release supervision for a felony or sex offense conviction, as defined by federal or state law, which shall result in immediate suspension or revocation until expiration of the probationary or post-release supervision period;

(g) The license holder knowingly and willfully committing any of the acts affecting validity of mandatory uniform test results as provided in Section 37-16-4(1);

(h) The license holder has engaged in unethical conduct relating to an educator/student relationship as identified by the State Board of Education in its rules;

(i) The license holder has fondled a student as described in Section 97-5-23, or had any type of sexual involvement with a student as described in Section 97-3-95;

(j) The license holder has failed to report sexual involvement of a school employee with a student as required by Section 97-5-24; or

(k) The license holder served as superintendent or principal in a school district during the time preceding and/or that resulted in the Governor declaring a state of emergency and the State Board of Education appointing a conservator.

(13) (a) Dismissal or suspension of a licensed employee by a local school board pursuant to Section 37-9-59 may result in the suspension or revocation of a license for a length of time which shall be determined by the commission and based upon the severity of the offense.

(b) Any offense committed or attempted in any other state shall result in the same penalty as if committed or attempted in this state.

(c) A person may voluntarily surrender a license. The surrender of such license may result in the commission recommending any of the above penalties without the necessity of a hearing. However, any such license which has voluntarily been surrendered by a licensed employee may only be reinstated by a majority vote of all members of the commission present at the meeting called for such purpose.

(14) (a) A person whose license has been revoked or surrendered on any grounds except criminal grounds may petition for reinstatement of the license after one (1) year from the date of revocation or surrender, or after one-half ( 1/2) of the revoked or surrendered time has lapsed, whichever is greater. A person whose license has been suspended on any grounds or violations under subsection (12) of this section may be reinstated automatically or approved for a reinstatement hearing, upon submission of a written request to the commission. A license suspended, revoked or surrendered on criminal grounds may be reinstated upon petition to the commission filed after expiration of the sentence and parole or probationary period imposed upon conviction. A revoked, suspended or surrendered license may be reinstated upon satisfactory showing of evidence of rehabilitation. The commission shall require all who petition for reinstatement to furnish evidence satisfactory to the commission of good character, good mental, emotional and physical health and such other evidence as the commission may deem necessary to establish the petitioner's rehabilitation and fitness to perform the duties authorized by the license.

(b) A person whose license expires while under investigation by the Office of Educator Misconduct for an alleged violation may not be reinstated without a hearing before the commission if required based on the results of the investigation.

(15) Reporting procedures and hearing procedures for dealing with infractions under this section shall be promulgated by the commission, subject to the approval of the State Board of Education. The revocation or suspension of a license shall be effected at the time indicated on the notice of suspension or revocation. The commission shall immediately notify the superintendent of the school district or school board where the teacher or administrator is employed of any disciplinary action and also notify the teacher or administrator of such revocation or suspension and shall maintain records of action taken. The State Board of Education may reverse or remand with instructions any decision of the commission regarding a petition for reinstatement of a license, and any such decision of the State Board of Education shall be final.

(16) An appeal from the action of the State Board of Education in denying an application, revoking or suspending a license or otherwise disciplining any person under the provisions of this section shall be filed in the Chancery Court of the First Judicial District of Hinds County, Mississippi, on the record made, including a verbatim transcript of the testimony at the hearing. The appeal shall be filed within thirty (30) days after notification of the action of the board is mailed or served and the proceedings in chancery court shall be conducted as other matters coming before the court. The appeal shall be perfected upon filing notice of the appeal and by the prepayment of all costs, including the cost of preparation of the record of the proceedings by the State Board of Education, and the filing of a bond in the sum of Two Hundred Dollars ($ 200.00) conditioned that if the action of the board be affirmed by the chancery court, the applicant or license holder shall pay the costs of the appeal and the action of the chancery court.

(17) All such programs, rules, regulations, standards and criteria recommended or authorized by the commission shall become effective upon approval by the State Board of Education as designated by appropriate orders entered upon the minutes thereof.

(18) The granting of a license shall not be deemed a property right nor a guarantee of employment in any public school district. A license is a privilege indicating minimal eligibility for teaching in the public school districts of Mississippi. This section shall in no way alter or abridge the authority of local school districts to require greater qualifications or standards of performance as a prerequisite of initial or continued employment in such districts.

(19) In addition to the reasons specified in subsections (12) and (13) of this section, the board shall be authorized to suspend the license of any licensee for being out of compliance with an order for support, as defined in Section 93-11-153. The procedure for suspension of a license for being out of compliance with an order for support, and the procedure for the reissuance or reinstatement of a license suspended for that purpose, and the payment of any fees for the reissuance or reinstatement of a license suspended for that purpose, shall be governed by Section 93-11-157 or 93-11-163, as the case may be. Actions taken by the board in suspending a license when required by Section 93-11-157 or 93-11-163 are not actions from which an appeal may be taken under this section. Any appeal of a license suspension that is required by Section 93-11-157 or 93-11-163 shall be taken in accordance with the appeal procedure specified in Section 93-11-157 or 93-11-163, as the case may be, rather than the procedure specified in this section. If there is any conflict between any provision of Section 93-11-157 or 93-11-163 and any provision of this chapter, the provisions of Section 93-11-157 or 93-11-163, as the case may be, shall control.



§ 37-3-3 - Office and seal of department

The office of the State Department of Education shall be in the City of Jackson, Mississippi. The state capitol commission shall provide suitable quarters therefor.

The state superintendent of public education shall provide and keep a seal having around the margin thereof the words "State Department of Education" with the coat of arms of the state in the center. All official acts of the department shall be certified under said seal.



§ 37-3-31 - State Department of Education board room designated the Senator Grey Ferris Board Room

The Board Room at the State Department of Education, located in Jackson, Mississippi, shall be named the Senator Grey Ferris Board Room. The Department of Finance and Administration shall prepare a distinctive plaque to be placed in a prominent place within the Senator Grey Ferris Board Room, which states the background, accomplishments and service to the state of the Honorable Grey Ferris.



§ 37-3-4 - School Executive Management Institute; basic and continuing education courses for school board members; additional required training for local school board members and the local superintendent; exemption of certain school administrators

(1) There is established within the State Department of Education, the School Executive Management Institute. The director shall be appointed by the State Board of Education upon recommendation by the State Superintendent of Public Education. The State Superintendent of Public Education, with the approval of the State Board of Education, shall assign sufficient staff members from the State Department of Education to the institute.

(2) It shall be the purpose and duty of the institute to conduct thorough empirical studies and analyses of the school management needs of the local school districts throughout the state, to make recommendations to the State Board of Education regarding standards and programs of training that aid in the development of administrative and management skills of local school administrators, and to conduct such programs related to these purposes as they are implemented under guidelines established by the State Board of Education.

(3) The State Board of Education shall develop and implement through the School Executive Management Institute a program for the development of administrative and management skills of local school administrators under which all local school administrators employed by a school district shall be required to participate. Subject to the extent of appropriations available for such purpose, the School Executive Management Institute or the Mississippi School Boards Association shall be required to offer courses at least twice a year on the uses of technology to school district principals, superintendents and other administrative personnel. These courses shall relate to the application of technology to learning, as well as administrative problems.

(4) (a) The institute shall have an advisory board composed of ten (10) qualified members appointed by the State Board of Education after consultation with the State Superintendent of Public Education. This advisory board will offer recommendations to the institute on the types of training to be instituted and supported. The membership of the advisory board shall be composed of the following members, two (2) to be appointed from each congressional district: three (3) school administrators; one (1) representative of public community/junior colleges within the state; one (1) representative of a school of education in an institution of higher learning within the state; two (2) local school board members; one (1) classroom teacher; and two (2) laypersons. In making the initial appointments, three (3) members shall be appointed for a term of one (1) year, three (3) members shall be appointed for a term of two (2) years, two (2) members shall be appointed for a term of three (3) years, and two (2) members shall be appointed for a term of four (4) years. Thereafter, all members shall be appointed for a term of four (4) years. The advisory board shall meet when called by the director, but in no event fewer than three (3) times per year. The members of the advisory board shall be compensated at the per diem rate authorized by Section 25-3-69 and reimbursed for actual and necessary expenses as authorized by Section 25-3-41.

(b) Board members of the Oxford-Lafayette Business and Industrial Complex shall be paid per diem and reimbursed for expenses and mileage from local funds in accordance with Section 37-6-13.

(5) (a) Basic Education Course. The Mississippi School Boards Association shall be responsible for preparing and conducting a course of training for basic education for the local school board members of this state, in order for board members to carry out their duties more effectively and be exposed to new ideas involving school restructuring. The basic course shall be known as the "School Board Member Training Course" and shall consist of at least twelve (12) hours of training. The Mississippi School Boards Association shall issue certificates of completion to those school board members who complete the basic education course.

(b) Continuing Education Course. The Mississippi School Boards Association shall be responsible for preparing and conducting a course of training for continuing education for the local school board members of this state, in order for board members to carry out their duties more effectively and be exposed to new ideas involving school restructuring. The continuing education course shall be known as the "Continuing Education Course for School Board Members" and shall consist of at least six (6) hours of training.

(c) Additional Required Training. Effective July 1, 2009, local school board members and the local superintendent that serve in a district with one or more failing schools as determined by the Mississippi Board of Education accountability system as provided for in Section 37-17-6, or serving in a school district that has a serious financial condition as determined by the State Auditor as provided for in Section 37-9-18, shall annually attend additional training provided by the Mississippi School Boards Association.

The Mississippi School Boards Association shall, subject to appropriation, develop and conduct training specific to the local boards' role in improving learning outcomes and effective financial management. Such training shall be known as "Improving Student Outcomes and Academic Success" which shall consist of not less than six (6) hours of training and "Effective Financial Management In Local School Districts" which shall consist of not less than six (6) hours of training. Any local board members and the local superintendent that serve in a school district that meets the criteria for both of the training modules shall annually attend both training sessions for a total of not less than twelve (12) hours of training. At such time the school district is determined to no longer have failing schools; or no longer has a serious financial condition, such board member and the local superintendent shall no longer be required to attend the training as provided herein. The training as required under subsection (c) shall not replace, but is in addition to, the training required for new school board members and continuing board members as required under Section 37-7-306.

The Mississippi School Boards Association shall issue certificates of completion to those school board members who complete the continuing education course. All costs and expenses for preparing and conducting the basic education course and the continuing education course provided for in this paragraph shall be paid out of any funds which are made available to the Mississippi School Boards Association upon authorization and appropriation by the Legislature to the State Department of Education.

(6) The Mississippi School Boards Association shall prepare and submit a report each year to the State Board of Education and to the respective Chairs of the House and Senate Education Committees describing the activities and providing an evaluation of the continuing education programs offered by the association each year.

(7) The School Executive Management Institute of the State Department of Education, or the Mississippi School Boards Association with the oversight of the State Board of Education, at least twice a year, shall prepare and conduct required courses of training for continuing education for the elementary and secondary school principals employed by the school districts of this state, in order for those principals to carry out their duties more effectively and be exposed to new ideas involving school management. The continuing education course shall be known as the "Continuing Education Course for Principals" and shall consist of at least six (6) hours of training. The content of the continuing education courses and the time and place such courses are to be conducted shall be determined by the School Executive Management Institute or the Mississippi School Boards Association; however, to the extent practicable, such training sessions shall be held within geographical proximity of local districts in order that travel times and costs shall not be prohibitive.

The institute shall issue certificates of completion to those principals who complete such courses. All costs and expenses for preparing and conducting the basic and continuing education courses provided for in this subsection shall be paid out of any funds which are made available to the institute upon authorization and appropriation by the Legislature.

(8) School district principals and other administrators with career level certifications at schools meeting the highest levels of accreditation standards, as defined by the State Board of Education, are exempt from the requirements of this section, subject to approval of the local school district superintendent.



§ 37-3-5 - General duties of department; grants of property to public and agricultural high schools; administration of department

The State Department of Education is hereby charged with the execution of all laws relating to the administrative, supervisory and consultative services to the public schools and agricultural high schools of the school districts throughout the State of Mississippi. The State Department of Education is also authorized to grant property to public school districts and agricultural high schools of the State of Mississippi.

Subject to the direction of the State Board of Education as provided by law, the administration, management and control of the department is hereby vested in the State Superintendent of Public Education, who shall be directly responsible for the rightful functioning thereof.



§ 37-3-7 - Study of costs of insurance on school buildings and facilities

(1) It shall be the duty and obligation of the State Department of Education, in addition to all other duties and responsibilities imposed upon it by law, to make a survey and study relative to the problem of the cost of insuring public school buildings and other school facilities in this state. Such study and survey shall have as its purpose and object the development and ascertainment of the amount of insurance premiums paid by the school districts of this state for fire, extended coverage and other hazard insurance upon public school buildings and other school facilities in this state, the amount of losses paid by insurance companies under and by virtue of such insurance, the ratio of losses with respect to premiums collected, and such other facts and information with reference to the insurance of public school buildings and other school facilities and the cost thereof as shall be necessary and desirable.

(2) In making such study and survey, the State Department of Education shall be authorized and empowered to inspect and examine the financial records and accounts of the school districts of this state and of such other local, county and state agencies and instrumentalities as shall be deemed to be proper and desirable. It shall be the duty and obligation of all such school districts to prepare and file with the State Department of Education such reports relative to insurance premiums paid, losses sustained or incurred, and other pertinent information with reference to the problem of insurance on school buildings and other school facilities as the State Department of Education shall request.

(3) It shall be the duty and obligation of the State Insurance Commissioner, the State Fire Marshal, all other agencies of the State of Mississippi and the State Rating Bureau to cooperate with and assist the State Department of Education in the making of the study and survey herein provided for to the end that complete and accurate information shall be developed, and, for such purpose, it shall be the duty and obligation of all such agencies to furnish, upon request of the State Department of Education, all information, material and statistics relating to such study and survey as shall be within the keeping and possession of such agency.

(4) The information developed by the State Department of Education shall be a public record and shall be available for inspection by any interested party at all proper times.



§ 37-3-8 - Studies and reports by department of education relating to teaching out of fields and mastery of subject matters

The State Department of Education shall conduct the following studies and shall report its findings to the State Board of Education on July 1, 1984, and the board shall submit these reports to the next regular session of the Legislature together with any corrective action taken and with recommendations for any further corrective action that might be required:

(a) Teaching out of field. A study shall be conducted to determine the extent to which teachers are teaching out of their fields of certification; the conditions that promote such a practice; and the most appropriate remedies to the problem.

(b) Mastery of subject matter and learning skills. A study shall be conducted to determine the extent to which children master one level of course work before being advanced to the next level; what may be done to assure that progression from one level to another is properly sequenced; and what steps are now being taken to assure that children are progressing satisfactorily toward mastery of the material under study.



§ 37-3-9 - Appointment, qualifications, compensation and bond of State Superintendent of Public Education

(1) There shall be a State Superintendent of Public Education who shall be appointed by the State Board of Education, with the advice and consent of the Senate, and serve at the board's will and pleasure. He shall be the Chief Administrative Officer for the State Department of Education and shall administer the department in accordance with the policies established by the State Board of Education. The State Superintendent of Education, serving on July 1, 2011, shall continue to receive the salary that he was receiving on January 1, 2011. From and after the completion of the term of the said superintendent serving on July 1, 2011, the salary of the State Superintendent of Education shall be established by the State Board of Education. The State Superintendent of Public Education shall have at least a master's degree in any field and a minimum of five (5) years' experience in administration in the educational field.

(2) The State Superintendent shall give bond in the penalty of Seventy-five Thousand Dollars ($ 75,000.00), with sureties to be approved by the Governor, conditioned according to law. The bond, when approved, shall be filed and recorded in the Office of the Secretary of State.



§ 37-3-11 - General duties of state superintendent

The State Superintendent of Public Education shall perform the duties assigned to him by the State Board of Education, and he shall have the following duties:

(a) To serve as secretary for the State Board of Education;

(b) To be the chief administrative officer of the State Department of Education;

(c) To recommend to the State Board of Education, for its consideration, rules and regulations for the supervision of the public schools and agricultural high schools of the school districts throughout the state and for the efficient organization and conduct of the same;

(d) To collect data and make it available to the state board for determining the proper distribution of the state common school funds;

(e) To keep a complete record of all official acts of the State Superintendent and the acts of the State Board of Education;

(f) To prepare, have printed and furnish all officers charged with the administration of the laws pertaining to the public schools, such blank forms and books as may be necessary to the proper discharge of their duties, which printing is to be paid for out of funds provided by the Legislature;

(g) To have printed in pamphlet form the laws pertaining to the public schools and publish therein forms for conducting school business, the rules and regulations for the government of schools that the State Superintendent or the State Board of Education may recommend, and such other matters as may be deemed worthy of public interest pertaining to the public schools, which printing is to be paid for out of funds provided by the Legislature;

(h) To meet all superintendents annually at such time and place as the State Superintendent shall appoint for the purpose of accumulating facts relative to schools, to review the educational progress made in the various sections of the state, to compare views, discuss problems, hear discussions and suggestions relative to examinations and qualifications of teachers, methods of instruction, textbooks, summer schools for teachers, visitation of schools, consolidation of schools, health work in the schools, vocational education and other matters pertaining to the public school system;

(i) To advise all superintendents upon all matters involving the welfare of the schools, and at the request of any superintendent, to give an opinion upon a written statement of facts on all questions and controversies arising out of the interpretation and construction of the school laws, in regard to rights, powers and duties of school officers and superintendents, and to keep a record of all such decisions. Before giving any opinion, the superintendent may submit the statement of facts to the Attorney General, and it shall be the duty of the Attorney General forthwith to examine such statement and suggest the proper decision to be made upon such fact;

(j) To require annually, and as often as the State Superintendent may deem proper, of all superintendents, detailed reports on the educational business of the various districts;

(k) On or before January 10 in each year to prepare, under the direction of the State Board of Education, the annual information report of the State Department of Education as described in Section 37-151-97;

(l) To determine the number of educable children in the several school districts under rules and regulations prescribed by the State Board of Education; and

(m) To perform such other duties as may be prescribed by the State Board of Education.



§ 37-3-12 - Responsibility of state superintendent for planning functions of department

The state superintendent of public education shall be responsible for all planning functions for the department, including collection, analysis and interpretation of all data, information, test results, evaluations and other indicators that are used to formulate policy, identify areas of concern and need and to serve as a basis for short-range and long-range planning. Such planning shall include assembling data, conducting appropriate studies and surveys and sponsoring research and development activities designed to provide information about educational needs and the effect of alternative educational practices.



§ 37-3-13 - Appointment and compensation of deputy superintendents, associate superintendents, directors and other employees; exemption of personnel actions of State Department of Education from State Personnel Board procedures for limited time period

(1) The deputy superintendents, associate superintendents and directors shall be selected by and hold office subject to the will of the State Superintendent of Public Education subject to the approval of the State Board of Education. All other personnel shall be competitively appointed by the State Superintendent and shall be dismissed only for cause in accordance with the rules and regulations of the State Personnel Board. The State Board of Education shall set the salary of the deputy superintendents, associate superintendents and divisional directors, and the members of the teaching staffs and employees of the Mississippi School of the Arts. The State Superintendent, subject to the approval of the State Personnel Board, shall fix the amount of compensation of all other employees of the State Department of Education. All salaries, compensation or expenses of any of the personnel of the department shall be paid upon the requisition of the State Superintendent of Public Education and warrant issued thereunder by the State Auditor out of funds appropriated by the Legislature in a lump sum upon the basis of budgetary requirements submitted by the Superintendent of Education or out of funds otherwise made available. The entire expense of administering the department shall never exceed the amount appropriated therefor, plus funds received from other sources other than state appropriations. For a violation of this provision, the superintendent shall be liable, and he and the sureties on his bond shall be required to restore any such excess.

(2) For a period of two (2) years beginning July 1, 2014, the provisions of subsection (1) regarding the personnel actions of the State Department of Education shall not be subject to the rules and regulations of the State Personnel Board for all personnel employed by the department within that period. All personnel hired within the period of exemption from the state personnel system shall be classified as nonstate service and must meet the criteria of the State Personnel Board as it presently exists for employment.



§ 37-3-25 - Appointment, compensation and duties of Director of Division of Vocational and Technical Education

(1) The Director of the Division of Vocational and Technical Education of the State Department of Education who shall be an associate state superintendent of education shall be appointed by the State Superintendent of Public Education. The director's salary shall be set by the State Board of Education subject to the approval of the State Personnel Board. His salary, compensation, travel expenses or other expenses shall be provided for out of any funds made available for such purpose by the Legislature, the federal government, or other gifts or grants. The director shall be responsible to the State Superintendent of Public Education for the proper administration of the programs of vocational and technical education in conformity with the policies adopted by the State Board of Education and shall be responsible for appointing any necessary supervisors, assistants, and employees to assist in carrying out the programs of vocational and technical education. The director shall have the authority to employ, compensate, terminate, promote, demote, transfer or reprimand employees of the division. The salary and compensation of such employees shall be subject to the rules and regulations adopted and promulgated by the State Personnel Board as created under Section 25-9-101 et seq. However, if for any reason within the two-year period beginning July 1, 2014, a new Director of the Division of Vocational and Technical Education or other personnel within the division are employed by the department, the employment shall not be subject to the rules and regulations of the State Personnel Board, except as otherwise provided in Section 25-9-127(4).

(2) The Director of the Division of Vocational and Technical Education, subject to the approval of the State Board of Education, shall have charge of and be responsible for vocational and technical education training in:

(a) Agriculture;

(b) Occupational and consumer home economics;

(c) Consumer and homemaking education;

(d) Trades and industry;

(e) Distributive education;

(f) Secondary adult education;

(g) Teacher training and supervision;

(h) Business and office;

(i) Health;

(j) Industrial arts;

(k) Guidance services;

(l) Technical education;

(m) Cooperative education; and

(n) All other specialized training not requiring a bachelors degree, with the exception of programs of nursing education regulated under the provisions of Section 37-129-1.



§ 37-3-39 - Custody and disbursement of funds of department

The state treasurer is hereby designated and appointed custodian of all funds made available to the state department of education other than such funds as may be appropriated by the legislature, and he is hereby authorized to receive and to provide for the proper custody of the same. All such funds shall be disbursed by the treasurer on warrants drawn therefor by the state auditor on requisitions of the state superintendent of public education.



§ 37-3-46 - Assistance to certain local schools or school districts to establish program of educational accountability and assessment of performance; personnel appraisal and compensation system for school employees; programs to prevent dropouts

(1) The State Department of Education, in regard to any school within a school district or any school district not meeting adequate performance of accreditation standards, as defined by the State Board of Education, shall, subject to appropriation:

(a) Provide to local school districts, or specific schools within those districts, financial, training and other assistance to implement and maintain a state program of educational accountability and assessment of performance.

(b) Provide to local school districts, or specific schools within those districts, technical assistance and training in the development, implementation and administration of a personnel appraisal and compensation system for all school employees.

(c) Provide to local school districts, or specific schools within those districts, technical assistance in the development, implementation and administration of programs designed to keep children in school voluntarily and to prevent dropouts.

(2) Schools or school districts receiving assistance from the State Department of Education as outlined in subsection (1) of this section shall be required to implement any training, programs, and any other requirements as specified by the State Superintendent of Public Education.



§ 37-3-49 - Adoption by school district of instructional program and management system; paperwork reduction; exemption of certain district

(1) The State Department of Education shall provide an instructional program and establish guidelines and procedures for managing such program in the public schools within the school districts throughout the state as part of the State Program of Educational Accountability and Assessment of Performance as prescribed in Section 37-3-46. Public school districts may (a) elect to adopt the instructional program and management system provided by the State Department of Education, or (b) elect to adopt an instructional program and management system which meets or exceeds criteria established by the State Department of Education for such. This provision shall begin with the courses taught in Grades K-8 which contain skills tested through the Mississippi Basic Skills Assessment Program and shall proceed through all secondary school courses mandated for graduation and all secondary school courses in the Mississippi end-of-course testing program. Other state core objectives must be included in the district's instructional program as they are provided by the State Department of Education along with instructional practices, resources, evaluation items and management procedures. Districts are encouraged to adapt this program and accompanying procedures to all other instructional areas. The department shall provide that such program and guidelines, or a program and guidelines developed by a local school district which incorporates the core objectives from the curriculum structure are enforced through the performance-based accreditation system. It is the intent of the Legislature that every effort be made to protect the instructional time in the classroom and reduce the amount of paperwork which must be completed by teachers. The State Department of Education shall take steps to insure that school districts properly use staff development time to work on the districts' instructional management plans.

(2) The State Department of Education shall provide such instructional program and management guidelines which shall require for every public school district that:

(a) All courses taught in Grades K-8 which contain skills which are tested through the Mississippi Basic Skills Assessment Program, all secondary school courses mandated for graduation, and all courses in the end-of-course testing program shall include the State Department of Education's written list of learning objectives.

(b) The local school board must adopt the objectives that will form the core curriculum which will be systematically delivered throughout the district.

(c) The set of objectives provided by the State Department of Education must be accompanied by suggested instructional practices and resources that would help teachers organize instruction so as to promote student learning of the objectives. Objectives added by the school district must also be accompanied by suggested instructional practices and resources that would help teachers organize instruction. The instructional practices and resources that are identified are to be used as suggestions and not as requirements that teachers must follow. The goal of the program is to have students to achieve the desired objective and not to limit teachers in the way they teach.

(d) Standards for student performance must be established for each core objective in the local program and those standards establish the district's definition of mastery for each objective.

(e) There shall be an annual review of student performance in the instructional program against locally established standards. When weaknesses exist in the local instructional program, the district shall take action to improve student performance.

(3) The State Board of Education and the board of trustees of each school district shall adopt policies to limit and reduce the number and length of written reports that classroom teachers are required to prepare.

(4) This section shall not be construed to limit teachers from using their own professional skills to help students master instructional objectives, nor shall it be construed as a call for more detailed or complex lesson plans or any increase in testing at the local school district level.

(5) Districts meeting the highest levels of accreditation standards, as defined by the State Board of Education, shall be exempted from the provisions of subsection (2) of this section.



§ 37-3-51 - Notification of Department of Education of conviction of licensed person of certain felonies or sex offenses

(1) Upon the conviction of any licensed personnel, as defined in Section 37-9-1, employed by a public school district or any person employed by a charter or private elementary or secondary school in a position that requires licensure in the public school districts, of any felony, or of a sex offense as defined in subsection (2) of this section, the district attorney or other prosecuting attorney shall identify those defendants for the circuit clerk. Each circuit clerk shall provide the State Department of Education with notice of the conviction of any such personnel of a felony or a sex offense. In addition, if the convicted person is an employee of a charter school, the circuit clerk must provide the same notice to the Mississippi Charter School Authorizer Board.

(2) "Sex offense" shall mean any of the following offenses:

(a) Section 97-3-65, Mississippi Code of 1972, relating to the carnal knowledge of a child under fourteen (14) years of age;

(b) Section 97-3-95, Mississippi Code of 1972, relating to sexual battery;

(c) Section 97-5-21, Mississippi Code of 1972, relating to seduction of a child under age eighteen (18);

(d) Section 97-5-23, Mississippi Code of 1972, relating to the touching of a child for lustful purposes;

(e) Section 97-5-27, Mississippi Code of 1972, relating to the dissemination of sexually oriented material to children;

(f) Section 97-5-33, Mississippi Code of 1972, relating to the exploitation of children;

(g) Section 97-5-41, Mississippi Code of 1972, relating to the carnal knowledge of a stepchild, adopted child, or child of a cohabitating partner;

(h) Section 97-29-59, Mississippi Code of 1972, relating to unnatural intercourse; or

(i) Any other offense committed in another jurisdiction which, if committed in this state, would be deemed to be such a crime without regard to its designation elsewhere.

(3) In addition, the State Department of Education is considered to be the employer of such personnel for purposes of requesting criminal record background checks.



§ 37-3-53 - "Mississippi Report Card" on performance of students, public schools and charter schools

(1) (a) Each school year, the State Board of Education, acting through the Office of Educational Accountability, shall develop a public school reporting system, or "Mississippi Report Card," on the performance of students and public schools, including charter schools, at the local, district and state level. In developing the report card, the Office of Educational Accountability shall collect school, district and state level student achievement data in the appropriate grades as designated by the State Board of Education in all core subjects, and compare the data with national standards to identify students' strengths and weaknesses. The Mississippi Report Card shall provide more than reports to parents on the level at which their children are performing; the report shall provide clear and comparable public information on the level at which schools, school districts and the state public education system are performing. The Office of Educational Accountability shall encourage local school districts and the general public to use Mississippi Report Card information along with local individual student data to assess the quality of instructional programs and the performance of schools and to plan and implement programs of instructional improvement.

(b) Beginning with the 1998-1999 school year, the Mississippi Report Card shall include information, as compiled by the Office of Compulsory School Attendance Enforcement, which demonstrates clearly the absenteeism and dropout rates in each school district, charter school and the state as a whole and whether those rates reflect a positive or negative change from the same information as reported in the previous year's Mississippi Report Card.

(c) Each local school district shall be required to develop and publish an annual report as prescribed by the State Board of Education. By November 1 of each year, as prescribed by the State Board of Education, the report shall be published in a newspaper having general circulation in the county and posted on the school district's website in a printable format. The public notice shall include information on the report's availability on the district's website, with the website address, and the location(s) in the school district where a copy of the report can be obtained.

(2) The State Department of Education may benefit from the use of performance data from the Mississippi Report Card in making evaluations under Section 37-19-9.



§ 37-3-59 - Summer kindergarten program for Grade 1 readiness; summer developmental program for Grades 1 through Grade 8

(1) The school boards of all school districts are authorized to establish, maintain and operate, in connection with the kindergarten program of said district, a summer kindergarten program for Grade 1 readiness for those pupils making unsatisfactory progress during the regular kindergarten session. Said summer kindergarten program may be held within such school district or may be operated by two (2) or more adjacent school districts, or may be operated by a community/junior college or by a public or private university or college, pursuant to a contract approved by the State Board of Education. Transportation for students attending the summer kindergarten program shall be the responsibility of the local school district. The expense of establishing, maintaining and operating such summer kindergarten program may be paid from funds contributed or otherwise made available to the school district for such purpose from state appropriation, or otherwise, or from local district maintenance funds.

(2) The school boards of all school districts are authorized to establish, maintain and operate a summer developmental program for those students making unsatisfactory progress in Grades 1, 2, 3, 4, 5 or 6, during the first two (2) semesters. Such summer programs shall be open to those students who are not required to attend summer classes, but have had difficulty in the first two (2) trimesters, and shall be open to those students who desire enrichment. Said summer developmental programs may be held within such school district or may be operated by two (2) or more adjacent school districts, or may be operated by a community/junior college or by a public or private university or college, pursuant to a contract approved by the State Board of Education. Transportation for students required to attend the summer program for Grades 1-6 shall be the responsibility of the local school district(s). The expense of establishing, maintaining and operating such summer program may be paid from funds contributed or made available to the school district for such purpose from state appropriation, or otherwise, or from local district maintenance funds.

(3) The school boards of all school districts are authorized to establish, maintain and operate a summer developmental program for those students making unsatisfactory progress in core curriculum courses in Grades 7 and 8, during the preceding school year. Said summer developmental programs may be held within such school district or may be operated by two (2) or more adjacent school districts, or may be operated by a community/junior college or by a public or private university or college, pursuant to a contract approved by the State Board of Education. Transportation for students required to attend the summer program for Grades 7 and 8 shall be the responsibility of the local school district. The expense of establishing, maintaining and operating such summer program may be paid from funds contributed or made available to the school district for such purpose from state appropriation, or otherwise, or from local district maintenance funds.



§ 37-3-61 - Alliance for Families programs; authorization; objectives

The State Board of Education may provide for the establishment of an Alliance for Families program for the purpose of mobilizing public and parental support for education and to strengthen communication between the school, student and parents. The program's goal shall be to increase student success in Mississippi public school districts, K-12, by generating focused, effective parent involvement. The objectives of the program shall be as follows:

(a) To engage parents in supporting the schools and their children's education.

(b) To implement effective home-school communication systems which allow parents to be kept well informed about the school and their children's progress.

(c) To train school administrators on successful strategies for involving parents both at home and at school and in developing community support for the schools.

(d) To train teachers on successful strategies for communicating with parents and teaching parents to reinforce skills being learned at school.

(e) To promote reading as the key curricular activity for parental focus.

(f) To involve the business, medical and religious communities in supporting the schools through direct assistance, and to develop positive public relations for the schools in the community.

(g) Publication of a resource manual to assist schools and school districts in implementation of Alliance for Families program.



§ 37-3-63 - Alliance for Families program; procedure for establishment

The procedure for establishing an Alliance for Families program in a district shall include, but shall not be limited to, the following:

(a) A district assessment which shall include an assessment of school personnel, levels of parent and community support, and the student population; research on school district demographics, attitudes, test scores and the need for parent involvement. Contact shall be made with key persons and school officials in each district and meetings held.

(b) A recommendation for a district Alliance for Families program shall be developed which responds to the school district's needs. The plan shall include the district's goals and objectives for implementation of its Alliance for Families program.

(c) A project coordinator shall be assigned to school districts based on student population and need, except that each school district shall have one (1) assigned coordinator. The role of the district coordinator shall be to provide support for the project and to ensure continuity of the program. Included in the district coordinator's responsibilities shall be visits to school sites, and meetings with principals, teachers and parents to offer assistance with implementation of the program.



§ 37-3-65 - Alliance for Families program; purpose

It shall be the purpose of the Alliance for Families program to provide on a district level:

(a) Enhanced communication with participating principals and teachers;

(b) A parent involvement plan tailored to each school's needs;

(c) Assistance with the support and strategies necessary for successful program implementation;

(d) Support and assistance in other areas as needed to enhance school-wide effectiveness.



§ 37-3-67 - Alliance for Families program; components

Components of the Alliance for Families program shall include, but shall not be limited to:

(a) A signed parent pledge to assist with identification of ways to improve their child's performance;

(b) Folder/notebook that is sent home periodically, but not less than once per month, for parent's signature;

(c) Emphasis on "back to school night" or other family-oriented programs is key parent education events and as a beginning of establishing a partnership with the home;

(d) Reading focus programs which require home reading programs;

(e) Teacher, principal and parent training on how to participate most effectively in the program;

(f) Newsletters to parents on school programs, classroom curriculum, and how parents can reinforce what their child is learning;

(g) Home survey to assess parents' perceptions about communication, school programs and learning strategies for the home;

(h) Parent/teacher conferences which involve training parents and teachers in effective conferencing strategies and cooperative methods to achieve student success.



§ 37-3-69 - Alliance for Families program; measurement of success

The success of the Alliance for Families program shall be measured in terms of progress on test scores, increase in participation of school events, increase in numbers of persons/school districts participating in the program, and other appropriate measures.



§ 37-3-71 - Alliance for Families program; participation by students and school districts; evaluation and report by State Board of Education

All students in all school districts are eligible to participate in the Alliance for Families program. The number of school districts that may participate shall be determined by the amount of funding. The State Board of Education shall evaluate the Alliance for Families program in participating school districts and shall report to the Legislature and the Governor on or before August 1, 1993, identifying exemplary programs and making recommendations regarding methods and criteria for funding such programs.



§ 37-3-73 - Rewarding of parents for involvement in school improvement; parent of year awards

The State Board of Education shall establish an awards program to reward parents for becoming involved in school improvement efforts. A process shall be established which shall include, but not be limited to, the designation of a parent of the year in every school district in the state and the designation of one (1) "Parent of the Year" statewide.



§ 37-3-75 - Awards for exemplary performing public schools and school programs

The State Board of Education shall establish and design a program of awards for exemplary performing public schools. The purpose of the awards program shall be to stimulate innovation and improvement in student achievement through the provision of awards to schools.

The board shall establish criteria and guidelines for making awards to exemplary performing public schools.

The board, in conjunction with the Governor, shall reward schools for exemplary performance and bring best practices to the attention of other schools. The awards shall include public recognition by the board and the Governor and the awarding of plaques, certificates, etc. for schools that perform well. The board shall have flexibility to recognize not only entire schools but also to recognize exemplary programs within a school.



§ 37-3-77 - State funding of programs provided for in §§ 37-3-55 through 37-3-71; expenditure of local funds for specified programs; implementation of specified programs deemed discretionary

(1) It is the intention of the Legislature that local school districts shall bear no cost of implementing any of the provisions of this act contained in Sections 37-3-55 through 37-3-71 [See Editor's Note below]. Any monetary mandates resulting from the passage of these sections shall be contingent solely upon full funding by the State of Mississippi.

(2) In the event the school board of any school district shall choose, in its discretion, to expend local funds for the implementation of Sections 37-3-55 through 37-3-71, it is the intent of the Legislature that these expenditures shall not be considered funds expended for the purpose of implementing a "new program" mandated by the Legislature and any such funds shall not be generated from any taxes levied as an exemption from the tax increase limitation provisions prescribed in Sections 27-39-321 and 37-57-107.

(3) No state officer or state agency, authorized to issue official opinions interpreting the laws of this state, shall issue any opinions stating that the educational programs prescribed under the provisions of Sections 37-3-55 through 37-3-71, are mandatory. It is the intent of the Legislature in enacting such measures that these educational programs shall be discretionary as decided by local school boards.



§ 37-3-79 - Curriculum Coordinator of Music and Art Education

The State Department of Education shall employ a Curriculum Coordinator of Music and Art Education who holds certification as a music and/or art teacher. The supervisor's responsibilities shall include the oversight of the elementary music/art programs as well as secondary programs.



§ 37-3-81 - School Safety Center

The Department of Education, using only existing staff and resources, shall establish and maintain a School Safety Center, which shall operate a statewide information clearinghouse that: (a) provides assistance to school districts and communities during school crises; and (b) provides technical assistance, training and current resources to public school officials and parents who need assistance in researching, developing and implementing school safety plans and in maintaining a safe school environment. However, no monies from the Temporary Assistance for Needy Families grant may be used for the School Safety Center.



§ 37-3-82 - Mississippi Community Oriented Policing Services in Schools grant program established; purpose; use of funds

(1) There is hereby established the Mississippi Community Oriented Policing Services in Schools (MCOPS) grant program in the State Department of Education to provide funding, pursuant to specific appropriation by the Legislature therefor, to assist law enforcement agencies in providing additional School Resource Officers to engage in community policing in and around primary and secondary schools. The MCOPS program shall authorize the State Department of Education to make grants to increase deployment of law enforcement officers in order (a) to increase or enhance community policing in this state, (b) that trained, sworn enforcement officers assigned to schools play an integral part in the development and/or enhancement of a comprehensive school safety plan, and (c) that the presence of these officers shall provide schools with a direct link to local law enforcement agencies.

(2) The MCOPS program shall meet the following requirements and standards:

(a) This program shall provide an incentive for law enforcement agencies to build collaborative partnerships with the school community and to use community policing efforts to combat school violence and implement educational programs to improve student and school safety.

(b) The additional School Resource Officers must devote at least seventy-five percent (75%) of their time to work in and around primary and secondary schools, in addition to the time that School Resource Officers are devoting in the absence of the MCOPS in Schools grant.

(c) The MCOPS in Schools program shall provide a maximum state contribution of up to Ten Thousand Dollars ($ 10,000.00) per officer position over the one-year grant period, to be matched from local funds on a 50/50 matching basis. Officers paid with MCOPS funds may be employed by the local law enforcement agency or by the local school district. MCOPS funds may be used to pay for entry-level salaries and benefits of newly trained additional School Resource Officers and may be used to pay the salaries and benefits of School Resource Officers employed prior to July 1, 2013. All jurisdictions that apply must demonstrate that they have primary law enforcement authority over the school(s) identified in their application and demonstrate their inability to implement this project without state assistance. Schools or law enforcement agencies may not reduce its overall federal, state, locally funded level of sworn officers (including other School Resource Officers or other sworn officers assigned to the schools) as a result of applying for or receiving MCOPS in Schools grant funding. MCOPS in Schools funding may be used to rehire sworn officers previously employed who have been laid off for financial reasons unrelated to the availability of the MCOPS in Schools grant, but must obtain prior written approval from the State Department of Education.

(f) School Resource Officers (SROs) may serve in a variety of roles, including, but not limited to, that of a law enforcement officer/safety specialist, law-related educator, and problem-solver/community liaison. These officers may teach programs such as crime prevention, substance abuse prevention, and gang resistance as well as monitor and assist troubled students through mentoring programs. The School Resource Officer(s) may also identify physical changes in the environment that may reduce crime in and around the schools, as well as assist in developing school policies which address criminal activity and school safety. The application must also include a Memorandum of Understanding (MOU), signed by the law enforcement executive and the appropriate school official(s), to document the roles and responsibilities to be undertaken by the law enforcement agency and the educational school partner(s) through this collaborative effort. The application must also include a Narrative Addendum to document that the School Resource Officer(s) will be assigned to work in and around primary or secondary schools and provide supporting documentation in the following areas: problem identification and justification, community policing strategies to be used by the officers, quality and level of commitment to the effort, and the link to community policing.

(g) All agencies receiving awards through the MCOPS in Schools program are required to send the School Resource Officer position(s) funded by this grant, to the Mississippi Law Enforcement Officers' Training Academy where they shall be required to participate in training through the Advanced Law Enforcement Rapid Response Training Program at the academy, with the cost to be defrayed from the MCOPS program. The MCOPS Office of the State Department of Education will reimburse grantees for training, per diem, travel, and lodging costs for attendance of required participants up to a maximum of One Thousand Two Hundred Dollars ($ 1,200.00) per person attending. Applicants receiving an MCOPS in Schools grant, will receive additional training information following notification of the grant award. The MCOPS in Schools training requirement must be completed prior to the end of twelve-month grant funding for officer positions.

(3) The State Department of Education shall promulgate rules and regulations prescribing procedures for the application, expenditure requirements and the administration of the Mississippi Community Oriented Policing Services in Schools (MCOPS) program established in this section, and shall make a report on the implementation of the MCOPS program with any recommendations to the 2014 Regular Session of the Legislature.



§ 37-3-821 - Schools unable to meet financial requirements for participation in MCOPS program authorized to develop alternative plans for student security

In the event that a public school district is unable to participate in the MCOPS program due to the district's inability to meet the necessary financial requirements of the local fund match, the local school board of that school district may develop a plan for the security of its students, faculty and administration, which must be approved by the State Board of Education and the Mississippi Department of Public Safety prior to its implementation. The local school board may still apply for grants under the MCOPS program for training of security personnel employed by the school district.



§ 37-3-83 - School Safety Grant Program; implementation of "Erin's Law Awareness" policy addressing sexual abuse of children

(1) There is established within the State Department of Education, using only existing staff and resources, a School Safety Grant Program, available to all eligible public school districts, to assist in financing programs to provide school safety. However, no monies from the Temporary Assistance for Needy Families grant may be used for the School Safety Grant Program.

(2) The school board of each school district, with the assistance of the State Department of Education School Safety Center, shall adopt a comprehensive local school district school safety plan and shall update the plan on an annual basis.

(3) Subject to the extent of appropriations available, the School Safety Grant Program shall offer any of the following specific preventive services, and other additional services appropriate to the most current school district school safety plan:

(a) Metal detectors;

(b) Video surveillance cameras, communications equipment and monitoring equipment for classrooms, school buildings, school grounds and school buses;

(c) Crisis management/action teams responding to school violence;

(d) Violence prevention training, conflict resolution training, and other appropriate training designated by the State Department of Education for faculty and staff; and

(e) School safety personnel.

(4) Each local school district of this state may annually apply for school safety grant funds subject to appropriations by the Legislature. School safety grants shall include a base grant amount plus an additional amount per student in average daily attendance in the school or school district. The base grant amount and amount per student shall be determined by the State Board of Education, subject to specific appropriation therefor by the Legislature. In order to be eligible for such program, each local school board desiring to participate shall apply to the State Department of Education by May 31 before the beginning of the applicable fiscal year on forms provided by the department, and shall be required to establish a local School Safety Task Force to involve members of the community in the school safety effort. The State Department of Education shall determine by July 1 of each succeeding year which local school districts have submitted approved applications for school safety grants.

(5) As part of the School Safety Grant Program, the State Department of Education may conduct a pilot program to research the feasibility of using video camera equipment in the classroom to address the following:

(a) Determine if video cameras in the classroom reduce student disciplinary problems;

(b) Enable teachers to present clear and convincing evidence of a student's disruptive behavior to the student, the principal, the superintendent and the student's parents; and

(c) Enable teachers to review teaching performance and receive diagnostic feedback for developmental purposes.

(6) Any local school district may use audio/visual-monitoring equipment in classrooms, hallways, buildings, grounds and buses for the purpose of monitoring school disciplinary problems.

(7) As a component of the comprehensive local school district school safety plan required under subsection (2) of this section, the school board of a school district may adopt and implement a policy addressing sexual abuse of children, to be known as "Erin's Law Awareness." Any policy adopted under this subsection may include or address, but need not be limited to, the following:

(a) Methods for increasing teacher, student and parental awareness of issues regarding sexual abuse of children, including knowledge of likely warning signs indicating that a child may be a victim of sexual abuse;

(b) Educational information for parents or guardians, which may be included in the school handbook, on the warning signs of a child being abused, along with any needed assistance, referral or resource information;

(c) Training for school personnel on child sexual abuse;

(d) Age-appropriate curriculum for students in prekindergarten through fifth grade;

(e) Actions that a child who is a victim of sexual abuse should take to obtain assistance and intervention;

(f) Counseling and resources available for students affected by sexual abuse; and

(g) Emotional and educational support for a child who has been abused to enable the child to be successful in school.



§ 37-3-84 - Confiscation of illegal firearms; reward

(1) Each school district in the state may pay a reward not exceeding Five Hundred Dollars ($ 500.00) to any person who provides information that leads to the confiscation by the school district or a law enforcement agency of any illegal firearm on public school property.

(2) Each school district shall establish a policy necessary to protect the confidentiality of any person who provides such information leading to the confiscation of an illegal firearm under this section.



§ 37-3-85 - After-school mentoring programs

(1) The Legislature finds that:

(a) Students who are serious behavior problems in school are at risk of becoming juvenile and adult offenders;

(b) Growing numbers of children live in conditions that place them at risk of school failure;

(c) The provision of school and support services to these children and their families by public and nonprofit agencies is fragmented and does not prepare these children to learn effectively and have a successful school experience;

(d) The lack of collaboration among schools, families, local agencies and other groups involved in family support and youth development activities results in the inefficient and ineffective use of resources to meet the needs of these children;

(e) Schools are dedicating an increasing amount of their time and resources to responding to disruptive and violent behavior rather than fulfilling their mission to challenge with high expectations each child to learn, to achieve and to fulfill his or her potential;

(f) Responding to the needs of students who are at risk of school failure and providing for a safe and secure learning environment are cost-effective because it enables the state to substitute preventive measures for expensive crisis intervention; and

(g) Differing local needs and local resources necessitate the development of locally generated, community-based plans that coordinate and leverage existing resources, not the imposition of uniform and inflexible, state-mandated plans.

(2) There is established within the State Department of Education the Support Our Students (S.O.S.) program. The purpose of the program is to award grants to neighborhood- and community-based organizations to establish local S.O.S. programs that provide high quality after-school mentoring activities for school-aged children and provide for comprehensive, collaborative delivery of mentoring services by public and nonpublic agencies to these children. These services shall be designed to enrich and make a positive impact on the lives of school-aged children. These after-school activities may include activities after the regular school day and activities on days that students are not required to attend school.

(3) The goals of the S.O.S. program are to:

(a) Reduce juvenile crime in local communities served by the program;

(b) Recruit community volunteers to provide positive adult role models for school-aged children and to help supervise after-school activities;

(c) Reduce the number of students who are unsupervised after school, otherwise known as "latchkey" children;

(d) Improve the academic performance of students participating in the program;

(e) Meet the physical, intellectual, emotional and social needs of students participating in the program and improve their attitudes and behavior; and

(f) Improve coordination of existing resources and enhance collaboration so as to provide services to school-aged children effectively and efficiently.

(4) As used in this section, "school-aged children" means children enrolled in kindergarten through the ninth grade.

(5) The State Department of Education shall develop and implement the Support Our Students (S.O.S.) program. The department shall:

(a) Sponsor a statewide conference each year for teams of interested representatives to provide background information and assistance regarding all aspects of the program;

(b) Disseminate information regarding the program to interested neighborhood and community groups;

(c) Develop and disseminate a request for applications to establish local S.O.S. programs;

(d) Provide initial technical assistance to grant applicants and ongoing technical assistance as grants are implemented;

(e) Administer funds appropriated by the Legislature;

(f) Monitor the grants funded;

(g) Revoke a grant if necessary or appropriate;

(h) Develop and implement a performance-based evaluation system to evaluate the program;

(i) Report on the program implementation to the Legislature and the Office of the Governor;

(j) Adopt any rules necessary to implement this section.

(6) A community- or neighborhood-based 501(c)(3) entity or a consortium consisting of one or more local 501(c)(3) entities and one or more local school districts may apply for a grant.

(7) Applicants for grants shall submit to the State Department of Education an application that includes the following information:

(a) Identification of one or more neighborhoods to be served by the local S.O.S. program, based on a needs assessment of existing conditions for school-aged children to be served. Data used in the needs assessment may include for each neighborhood to be served by a local program (i) dropout statistics, (ii) the number and percentage of school-aged children who participate in the federal subsidized lunch program, (iii) the number of suspensions and expulsions involving school-aged children, (iv) the number of children to be served, (v) the number and percentage of students with two (2) working parents or one (1) single parent to be served at a site; (vi) the incidence of juvenile crime in the neighborhood, and (vii) any other relevant or unique local demographic data.

Local authorities shall provide this or related information on a timely basis to local 501(c)(3) entities submitting applications to establish local S.O.S. programs;

(b) A three-year plan that addresses data used in the needs assessment and that includes proposed goals and anticipated outcomes of the local S.O.S. program. The plan shall be prepared after consultation with local after-school programs, schools, community organizations or groups which have as their purpose assisting or helping school-aged children who are at risk of failing in school or entering the juvenile justice system, or other appropriate groups. In addition, the three-year plan shall provide for regular collaborative efforts to seek input and advice from parents of the students being served and from other citizens who reflect the demographic conditions of the students being served;

(c) A statement of how grant funds would be used to address local problems and what other resources would be used to address the problems. This statement should include a list of services to be offered that are related to the goals and outcomes and should include plans for recruiting volunteers to assist in the program's activities; and

(d) A process for assessing on an annual basis the success of the local plan for addressing the goals of the local S.O.S. program.

(8) The department shall develop and disseminate a request for applications and establish procedures to be followed in developing and submitting applications to establish local S.O.S. programs and administering grants to establish local S.O.S. programs.

In reviewing grant applications, the State Superintendent of Education shall consider the prevalence of under-served students and families in low-income neighborhoods and in isolated rural areas in the area for which the grant is requested, the severity of the local problems with regard to children at risk of school failure and with regard to school discipline, whether the proposed program meets state standards, and the likelihood that the locally designed plan will deal with the problems successfully. During the review process, the superintendent may recommend modifications in grant applications to applicants. The superintendent shall submit recommendations to the State Board of Education on which applicants should receive grants and the amount they should receive.

In selecting grant recipients, the State Board of Education shall consider (a) the recommendations of the superintendent, (b) the geographic location of the applicants, and (c) the demographic profile of the applicants. After considering these factors, the State Board of Education shall give priority to grant applications that will serve areas that have a high incidence of juvenile crime and that propose different approaches that can serve as models for other communities. The State Board of Education shall select the grant recipients prior to July 1, 1995, for local programs that will be in operation at the beginning of the 1995-1996 school year, and prior to July 1 and thereafter for the appropriate school year.

A grant recipient may request a modification of a grant or additional funds to implement a grant through the grant application process. The request shall be reviewed and accepted or rejected in the same manner as a grant application.

(9) The State Department of Education shall administer the grant program under the direction of the State Board of Education. The State Department of Education shall provide technical assistance to grant applicants and recipients.

(10) All agencies of the state and local government, including departments of human services, health departments, local mental health, and intellectual disability commissions, court personnel, law enforcement agencies and cities and counties shall cooperate with the State Department of Education and local school boards that receive grants in coordinating the S.O.S. program at the state level and in implementing the S.O.S. program at the local level.

(11) The Department of Education shall develop and implement an evaluation system, under the direction of the State Board of Education, that will assess the efficiency and effectiveness of the S.O.S. program. However, private schools shall not be included under the provisions of this section.



§ 37-3-87 - Student vision screening program

(1) The State Department of Education is hereby authorized and empowered to establish a student vision screening program to make eye screening services available to students in Grades K-12 in the public schools in order to detect vision problems which can lead to academic problems. Such eye screening service shall be based on a process that is screening in nature, and not diagnostic, which is intended to identify with a reasonably high probability, students with a wide range of eye problems who should seek the services of an eye care professional for examination, diagnosis and corrective recommendation. Such eye screening service shall provide each student screened with a report of the student's screening results to be taken home. Each school shall be provided with a list of the students screened, and their results. Statistical summaries of the screening results shall be provided to each school, and composite statistics by school system, county or district shall be provided to the State Department of Education. The State Department of Education may contract with any legal entity to administer the student vision screening program on the school district level, and such contract shall be let on a competitive basis. State funding for said program shall only be available subject to appropriation by the Legislature.

(2) The school board of any local school district shall cooperate with the State Department of Education and any entity under contract with the department to implement the student vision screening program established under this section.

(3) Before September 1, 1996, an advisory committee for the student vision screening program comprised of six (6) eye care professionals shall be appointed. The Governor, Lieutenant Governor and Speaker of the House of Representatives each shall appoint one (1) member from a list of nominees submitted by the Mississippi Optometric Association and one (1) member from a list of nominees submitted by the Mississippi Eye, Ear, Nose and Throat Association, so that the advisory committee consists of three (3) representatives from each organization. The members of the committee shall serve for a term of four (4) years, to run concurrent with the term of the Governor after the expiration of the initial term.

In order to protect the health, safety and welfare of students as related to eye care, the advisory committee shall review the procedures, methodology and nature of the vision screening services offered under any contract entered into by the State Department of Education for the administration of the student vision screening program. Any advisory opinions adopted by the committee on the vision screening process may be submitted to the State Board of Education and the State Board of Health for consideration or any appropriate action.

The advisory committee shall determine the times and locations of its meetings. Members of the advisory committee shall serve without compensation.



§ 37-3-89 - School discipline and classroom management courses; requirement; approval

The State Board of Education, acting through the Commission on Teacher and Administrator Education, Certification and Licensure and Development, shall require each educator preparation program in the state, as a condition for approval, to include a course or courses on school discipline or classroom management as a required part of the teacher education program. All school discipline or classroom management courses offered by a teacher education program shall be approved by the Educator License Commission.



§ 37-3-91 - Regional behavioral institutes; discipline and classroom management strategies; participation

(1) Subject to the availability of funds appropriated for such purpose, the State Department of Education may establish regional behavioral institutes for the purpose of providing state-of-the-art training to teachers and administrators in discipline and classroom management strategies.

(2) Any school district may volunteer to participate in a regional behavioral institute. However, the State Department of Education may require a school district to participate in a regional behavioral institute if the department determines that such participation is in the best interest of the school district based upon:

(a) Complaints received and determined by the department to be valid which relate to disciplinary problems in the school district;

(b) Any visit to the school by representatives of the department which indicates disciplinary problems in the school district; or

(c) A review of reports submitted by a school district to the department which indicates disciplinary problems in the school district.



§ 37-3-93 - School Crisis Management Program; quick response teams; toll-free telephone service for reporting school violence

(1) Subject to the availability of funding specifically appropriated for such purpose, there is established a School Crisis Management Program under the State Department of Education. This program is to be initiated and executed by the department using only existing staff and resources. Under this program, the State Department of Education shall create an office making available a quick response team of personnel trained in school safety and crisis management to respond to traumatic or violent situations that impact students and faculty in the public schools in Mississippi. The School Crisis Management Program shall operate in accordance with the following:

(a) The basic response team shall consist of those personnel designated by the State Superintendent of Public Education, or their designees, depending on the size of the school and the nature of the event.

(b) In order to access the services of a response team, the request must be made by the local school principal or the superintendent of schools, who shall make the request to the State Department of Education or its contact designee.

(c) A response team shall enter a school to work with students and faculty for a period of no more than three (3) days, unless otherwise requested by the school district.

(d) The State Department of Education, or its designee, shall operate a toll-free incoming wide area telephone service for the purpose of receiving reports of suspected cases of school violence and other traumatic situations impacting on students and faculty in the public schools.

(e) The request made by a school district to access the services of a response team following a school safety incident may seek a review of the local school district's safety plan, and the results of this evaluation may be published by the local school board in a newspaper with wide circulation in the district.

(f) Subject to the availability of funds specifically appropriated therefor by the Legislature, the expenses of the quick response teams and their administrative support shall be provided from state funds. The State Department of Education may apply for and expend funds for the support and maintenance of this program from private and other funding sources.

(2) Local school districts, school superintendents and principals may request and utilize the services of quick response teams provided for under this section; however, this section does not require school officials to request the services of quick response teams.



§ 37-3-95 - Junior Reserve Officer Training Corps (JROTC) statewide coordinator; powers and duties

(1) Subject to the availability of funding for such purpose, the State Superintendent of Public Education shall employ within the State Department of Education or, in the alternative, contract with the Mississippi Military Department for a statewide coordinator for Junior Reserve Officer Training Corps (JROTC) programs in the public schools. If employed by the State Department of Education, the JROTC statewide coordinator must be an active or retired member of the military and must meet any additional qualifications that may be established for the position by the State Superintendent of Public Education or State Personnel Board. However, if for any reason within the two-year period beginning July 1, 2014, a new JROTC statewide coordinator is employed by the department, the employment of such individual shall not be subject to the rules and regulations of the State Personnel Board, except as otherwise provided in Section 25-9-127(4).

(2) The following are the powers and duties of the JROTC statewide coordinator:

(a) To coordinate training of new JROTC instructors and continuing education programs for certified instructors;

(b) To facilitate communication between JROTC programs in the various public schools;

(c) To assist in organizing competitions among JROTC units from different high schools;

(d) To assist in the development of the JROTC curriculum;

(e) To compile information on scholarships available to JROTC participants and to solicit support for such scholarships;

(f) To assist in establishing support groups for parents of students participating in a JROTC program;

(g) To solicit and accept financial support for JROTC programs from private sector donors;

(h) To promote the involvement of JROTC units within their local communities;

(i) To facilitate interaction between JROTC units and the Mississippi National Guard and Mississippi Air National Guard;

(j) To promote, in general, the JROTC program in high schools throughout the state;

(k) To assist local schools with the application process for establishing new JROTC programs in high schools; and

(l) To perform such other duties relating to the JROTC program established by the State Superintendent of Public Education or State Board of Education.



§ 37-3-101 - In-service training on suicide prevention education for all licensed teachers and principals

In the 2009-2010 school year, the State Department of Education shall require that local school districts conduct in-service training on suicide prevention education for all licensed teachers and principals. The Mississippi Department of Mental Health will be responsible for development of the content of the training and determining the appropriate amount of time that should be allotted for the training. This education may be accomplished through self-review of suitable suicide prevention materials.



§ 37-3-103 - In-service training on suicide prevention education for newly employed licensed teachers and principals

Beginning with the 2010-2011 school year, the State Department of Education shall require that local school districts conduct in-service training on suicide prevention education for all newly employed licensed teachers and principals. The Mississippi Department of Mental Health will be responsible for development of the content of the training and determining the appropriate amount of time that should be allotted for the training. This education may be accomplished through self-review of suitable suicide prevention materials.



§ 37-3-105 - In-service training for all licensed grades K through 3 public school district teachers to include intensive, comprehensive, research-based reading methods

Beginning with the 2009-2010 school year, the State Department of Education shall require that in-service training shall include an emphasis on intensive, comprehensive and researched-based reading methods for all licensed teachers teaching Grades K through 3 in a public school district. The education may be accomplished through self-review of suitable intensive, comprehensive and researched-based reading materials.



§ 37-3-107 - Curriculum guidelines for implementation of school bus safety curriculum for grades K through 3

The State Department of Education shall develop and issue curriculum guidelines to school districts relating to the implementation of a school bus safety curriculum for implementation in Kindergarten through Grade 3.






Chapter 4 - MISSISSIPPI COMMUNITY COLLEGE BOARD

§ 37-4-1 - Legislative findings and declaration of policy

The Legislature finds and determines that the social, cultural and economic well-being of the people of Mississippi, and hence the state, are enhanced by various educational experiences beyond the elementary and secondary school years. The Legislature hereby provides a means for the continuation of a system of community and junior colleges and declares the following to be the policy of the State of Mississippi:

(a) The general purpose of the community and junior colleges is to provide educational services for the people of its geographic area within the legal structure of the comprehensive community college. These services include the teaching and guiding of students who intend to transfer to senior colleges to pursue an academic degree and the teaching and guiding of career-oriented students in academic, technical and vocational programs. These services also include providing opportunities for continuing education in academic, technical, vocational and adult education, and providing leadership in civic, economic and cultural growth.

(b) Different geographic regions of the state have differing needs for human development.

(c) Local governance of the public community and junior colleges is an effective and efficient means of meeting the diverse local needs, as well as those needs and priorities established by the state.

(d) All post-high school youth and adults who have the motivation and ability to benefit from additional educational services and experiences should be provided such an opportunity.

(e) Community and junior colleges should provide quality instructional activities that are accessible geographically and financially to the people of the state, within the resources available for this purpose.

(f) Instructional activities should be related to the needs of the individual, region and state, and should be available throughout one's life regardless of prior educational experiences or attainment.

(g) An appropriate relationship between local district and state financial support of community and junior colleges shall be established.

(h) Coordination between public schools, community and junior colleges and universities shall complement the educational goals and attainments of individuals and the state.

(i) The Associate Degree should be a definitive and accepted higher educational degree, recognized for transfer to four-year institutions and for employment and promotion in business and industry.

(j) The community and junior colleges shall be the presumptive deliverers of public post-secondary training designed to meet the needs of individuals, business and state development objectives. This includes, but is not limited to, post-secondary training conducted under federal and state vocational and technical acts.

(k) Community and junior colleges shall be considered agencies of local government rather than agencies of the state.



§ 37-4-3 - Establishment of board; composition; qualifications, appointment, terms of office and compensation of members; officers; director of state system of public junior and community colleges; general powers and duties of board

(1) From and after July 1, 1986, there shall be a Mississippi Community College Board which shall receive and distribute funds appropriated by the Legislature for the use of the public community and junior colleges and funds from federal and other sources that are transmitted through the state governmental organization for use by said colleges. This board shall provide general coordination of the public community and junior colleges, assemble reports and such other duties as may be prescribed by law.

(2) The board shall consist of ten (10) members of which none shall be an elected official and none shall be engaged in the educational profession. The Governor shall appoint two (2) members from the First Mississippi Congressional District, one (1) who shall serve an initial term of two (2) years and one (1) who shall serve an initial term of five (5) years; two (2) members from the Second Mississippi Congressional District, one (1) who shall serve an initial term of five (5) years and one (1) who shall serve an initial term of three (3) years; and two (2) members from the Third Mississippi Congressional District, one (1) who shall serve an initial term of four (4) years and one (1) who shall serve an initial term of two (2) years; two (2) members from the Fourth Mississippi Congressional District, one (1) who shall serve an initial term of three (3) years and one (1) who shall serve an initial term of four (4) years; and two (2) members from the Fifth Mississippi Congressional District, one (1) who shall serve an initial term of five (5) years and one (1) who shall serve an initial term of two (2) years. All subsequent appointments shall be for a term of six (6) years and continue until their successors are appointed and qualify. An appointment to fill a vacancy which arises for reasons other than by expiration of a term of office shall be for the unexpired term only. No two (2) appointees shall reside in the same junior college district. All members shall be appointed with the advice and consent of the Senate.

(3) There shall be a chairman and vice chairman of the board, elected by and from the membership of the board; and the chairman shall be the presiding officer of the board. The board shall adopt rules and regulations governing times and places for meetings and governing the manner of conducting its business.

(4) The members of the board shall receive no annual salary, but shall receive per diem compensation as authorized by Section 25-3-69, Mississippi Code of 1972, for each day devoted to the discharge of official board duties and shall be entitled to reimbursement for all actual and necessary expenses incurred in the discharge of their duties, including mileage as authorized by Section 25-3-41, Mississippi Code of 1972.

(5) The board shall name a director for the state system of public junior and community colleges, who shall serve at the pleasure of the board. Such director shall be the chief executive officer of the board, give direction to the board staff, carry out the policies set forth by the board, and work with the presidents of the several community and junior colleges to assist them in carrying out the mandates of the several boards of trustees and in functioning within the state system and policies established by the Mississippi Community College Board. The Mississippi Community College Board shall set the salary of the Director of the Board. The Legislature shall provide adequate funds for the Mississippi Community College Board, its activities and its staff.

(6) The powers and duties of the Mississippi Community College Board shall be:

(a) To authorize disbursements of state appropriated funds to community and junior colleges through orders in the minutes of the board.

(b) To make studies of the needs of the state as they relate to the mission of the community and junior colleges.

(c) To approve new, changes to and deletions of vocational and technical programs to the various colleges.

(d) To require community and junior colleges to supply such information as the board may request and compile, publish and make available such reports based thereon as the board may deem advisable.

(e) To approve proposed new attendance centers (campus locations) as the local boards of trustees should determine to be in the best interest of the district. Provided, however, that no new community/junior college branch campus shall be approved without an authorizing act of the Legislature.

(f) To serve as the state approving agency for federal funds for proposed contracts to borrow money for the purpose of acquiring land, erecting, repairing, etc. dormitories, dwellings or apartments for students and/or faculty, such loans to be paid from revenue produced by such facilities as requested by local boards of trustees.

(g) To approve applications from community and junior colleges for state funds for vocational-technical education facilities.

(h) To approve any university branch campus offering lower undergraduate level courses for credit.

(i) To appoint members to the Post-Secondary Educational Assistance Board.

(j) To appoint members to the Authority for Educational Television.

(k) To contract with other boards, commissions, governmental entities, foundations, corporations or individuals for programs, services, grants and awards when such are needed for the operation and development of the state public community and junior college system.

(l) To fix standards for community and junior colleges to qualify for appropriations, and qualifications for community and junior college teachers.

(m) To have sign-off approval on the State Plan for Vocational Education which is developed in cooperation with appropriate units of the State Department of Education.

(n) To approve or disapprove of any proposed inclusion within municipal corporate limits of state-owned buildings and grounds of any community college or junior college and to approve or disapprove of land use development, zoning requirements, building codes and delivery of governmental services applicable to state-owned buildings and grounds of any community college or junior college. Any agreement by a local board of trustees of a community college or junior college to annexation of state-owned property or other conditions described in this paragraph shall be void unless approved by the board and by the board of supervisors of the county in which the state-owned property is located.



§ 37-4-4 - Persons required to attend meetings of board; compensation

The Commissioner of Higher Education, or his designee, and one (1) member of the Board of Trustees of State Institutions of Higher Learning to be designated by the chairman of said board, shall attend all regular meetings of the Mississippi Community College Board. Said university representatives shall have no jurisdiction or vote on any matter within the jurisdiction of the board. The Commissioner of Higher Education and any designee who is a state employee shall receive no per diem for attending meetings of the board, but shall be entitled to actual and necessary expense reimbursement and mileage for attending meetings at locations other than Jackson, Mississippi. The designee of the Board of Trustees of State Institutions of Higher Learning shall receive per diem compensation as authorized by Section 25-3-69, Mississippi Code of 1972, for attending said meetings, and shall be entitled to reimbursement for all actual and necessary expense reimbursement and mileage, which shall be paid from funds appropriated to the Mississippi Community College Board.



§ 37-4-5 - Definitions

(1) The terms "Junior College Commission" and "State Board for Community and Junior Colleges," whenever they appear in the laws of the State of Mississippi, mean the "Mississippi Community College Board."

(2) The term "High School Equivalency Diploma," whenever it appears in the laws of the State of Mississippi, means a high school diploma that has been approved by the Mississippi Community College Board.

(3) The terms "general educational development," "general education development" and "GED," whenever they appear in the laws of the State of Mississippi, mean a high school equivalency diploma as defined in subsection (2) of this section.



§ 37-4-7 - Development by board of uniform employment contract for professional employees

The Mississippi Community College Board shall study the feasibility of developing and implementing a state adopted uniform contract within each community and junior college district. Such study shall include, but not be limited to, the following areas for consideration:

(a) Terms of employment;

(b) Salary schedules;

(c) Leave provisions;

(d) Health insurance benefits;

(e) Tenure;

(f) Retirement benefits.



§ 37-4-9 - Conduct and funding of incentive certification program

The Mississippi Community College Board is authorized to receive income from voluntary fees, contributions, donations, other forms of financial assistance, materials or manpower from persons, corporations, organizations and other sources, private or public, to be utilized and expended by the board in carrying out the incentive certification program mandated by the Work Force and Education Act of 1994 in Sections 37-151-63 through 37-151-75 and 37-153-1 through 37-153-13. Additionally, awards or scholarships to industry or to students or both are authorized.



§ 37-4-11 - Transfer of Industrial Training Programs and postsecondary Adult Short-term Training Programs to Workforce Education Program; board to develop accountability system; annual report

(1) The purpose of this section is to insure the uniform management, oversight and accountability of the state-funded Industrial Training Programs, and postsecondary Adult Short-Term Training Programs and Workforce Education Programs administered by the Mississippi Community College Board for adults provided to the citizens of Mississippi.

(2) Effective July 1, 1999, all state-funded Industrial Training Programs and postsecondary Adult Short-term Training Programs administered by and through the State Department of Education on June 30, 1999, shall be transferred to the Workforce Education Program of the Mississippi Community College Board. The Legislature shall appropriate annually to the Mississippi Community College Board funds necessary to administer these programs.

(3) Effective July 1, 1999, all funds, unexpended balances, assets, liabilities and property of the State Department of Education which are used in the delivery of postsecondary Adult Short-term Training Programs and Industrial Training Programs, excluding funds, unexpended balances, assets, liabilities and property associated with the Research and Curriculum Unit at Mississippi State University, shall be transferred to the Workforce Education Program funds of the Mississippi Community College Board. The State Department of Education also shall transfer to the Mississippi Community College Board all positions and funds employed by the State Department of Education and community colleges which render industrial training, postsecondary adult short-term training or workforce education services, including the seven (7) administrative and support positions providing support to these programs. Sufficient staff positions shall be transferred from the State Department of Education, which will have a reduction in training and educational responsibilities by virtue of this section, to the Mississippi Community College Board to assure that the transferred responsibilities will be properly managed and administered. Any funds available to the State Department of Education for Industrial Training Programs and state-funded postsecondary Adult Short-term Training Programs which are subject to carryover shall be transferred to the Work Force Carryover Fund established by Chapter 498, Laws of 1995, for use by the Mississippi Community College Board, on or before August 15, 1999.

(4) The Mississippi Community College Board shall develop an accountability system that shall report and describe all classes taught in the area of workforce education, the number of persons taught in these classes, and the location and cost of each class taught. To assess the impact of these programs, the Mississippi Community College Board also shall report:

(a) Whether the needs of industry have been met through training program offerings;

(b) Any changes in the income of trainees between the completion of training and the date of the report;

(c) The number of jobs created and the number of jobs retained through the programs; and

(d) Trainee success in passing proficiency tests, where applicable.

This information shall be reported on a fiscal year basis and shall be provided to the House and Senate Education Committees before December 15 of each year.



§ 37-4-13 - Mississippi Community College Board authorized to negotiate multi-year industrial training program commitments

(1) In negotiating commitments under the Industrial Training Programs with industries seeking to locate or expand in Mississippi, the Mississippi Community College Board may enter into multi-year agreements for such training programs subject to the availability of funds appropriated therefor.

(2) The Mississippi Community College Board shall file a report with the Secretary of the Senate and the Clerk of the House of Representatives listing the commitments that are made pursuant to subsection (1) of this section.



§ 37-4-15 - Board to conduct study of state funding structure for community and junior colleges

(1) On or after July 1, 2002, the Mississippi Community College Board shall contract with a competent management consulting or accounting firm to study the state funding formula for community and junior colleges. The study shall accomplish the following specific outcomes:

(a) Evaluate the validity of the current student classifications used in the funding formula and make recommendations for change in the classification system if advisable;

(b) Evaluate the weights assigned to each student classification and make recommendations for change in the current weights if advisable;

(c) Identify the best management practices associated with the production of graduates in each of the student classifications and use such information as a basis for validating any changes in weights referred to in paragraph (b) of this subsection. The study of best practices shall also identify the amount of state funding that is used in program areas at schools exhibiting the best management practices.

(2) The report also shall recommend to the Mississippi Community College Board all reporting requirements and systems needed to collect information necessary to maintain a valid system of weights, student classification and the best practices associated with producing graduates most efficiently. All community and junior colleges shall cooperate with the Mississippi Community College Board in conducting this study and in providing all further information on an annual basis necessary to update the weights for programs established as a result of this study, the best management practices and the student classifications established as a result of this study.

(3) The Mississippi Community College Board shall report its findings to the Chairs of the House and Senate Education Committees and the House and Senate Appropriations Committees no later than December 15, 2002.






Chapter 5 - COUNTY BOARDS OF EDUCATION AND SUPERINTENDENTS

COUNTY BOARDS OF EDUCATION

§ 37-5-1 - Establishment; composition; qualifications and election of members generally; counties in which board not to exist

(1) There is hereby established a county board of education in each county of the State of Mississippi. Said county board of education shall consist of five (5) members, one (1) of which, subject to the further provisions of this chapter and except as is otherwise provided in Section 37-5-1(2), shall be elected by the qualified electors of each board of education district of the county. Except as is otherwise provided in Section 37-5-3, each member so elected shall be a resident and qualified elector of the district from which he is elected.

(2) The county board of education shall apportion the county school district into five (5) single member board of education districts. The county board of education shall place upon its minutes the boundaries determined for the new five (5) board of education districts. The board of education of said county shall thereafter publish the same in some newspaper of general circulation within said county for at least three (3) consecutive weeks and after having given notice of publication and recording the same upon the minutes of the board of education of said county, said new district lines will thereafter be effective. The board of education of said county shall reapportion the board of education districts in accordance with the procedure described herein for the original apportionment of districts as soon as practicable after the results of the 2000 decennial census are published and as soon as practicable after every decennial census thereafter.

(3) In counties where the office of "administrative superintendent" as defined in Section 37-6-3, Mississippi Code of 1972, has been abolished, there shall be no county board of education.



§ 37-5-3 - Residency requirements of members of board; qualifications of electors

No person who is a resident of the territory embraced within a municipal separate school district or a special municipal separate school district shall be eligible to be a member of the county board of education. Qualified electors residing within a municipal separate school district or special municipal separate school district shall not be eligible to vote or participate in the election of members of the county board of education.

The provisions of this section shall be applicable in the case of a special municipal separate school district and a line consolidated school district of which another county is the home county which together occupy all of the territory of a supervisors district of the county.



§ 37-5-7 - Time of election and terms of office of members of board

(1) On the first Tuesday after the first Monday in May, 1954, an election shall be held in each county in this state in the same manner as general state and county elections are held and conducted, which election shall be held for the purpose of electing the county boards of education established under the provisions of this chapter. At such election, the members of the said board from Supervisors Districts One and Two shall be elected for the term expiring on the first Monday of January, 1957; members of the board from Supervisors Districts Three and Four shall be elected for a term expiring on the first Monday of January, 1959; and the member of the board from Supervisors District Five shall be elected for a term expiring on the first Monday of January, 1955. Except as otherwise provided in subsection (2), all subsequent members of the board shall be elected for a term of six (6) years at the regular general election held on the first Monday in November next preceding the expiration of the term of office of the respective member or members of such board. All members of the county board of education as herein constituted, shall take office on the first Monday of January following the date of their election.

(2) On the first Tuesday after the first Monday in November, in any year in which any county shall elect to utilize the authority contained in Section 37-5-1(2), an election shall be held in each such county in this state for the purpose of electing the county boards of education in such counties. At said election the members of the said county board of education from Districts One and Two shall be elected for a term of four (4) years, the members from Districts Three and Four shall be elected for a term of six (6) years, and the member from District Five shall be elected for a term of two (2) years. Thereafter, members shall be elected at general elections as vacancies occur for terms of six (6) years each. All members of the county board of education shall take office on the first Monday of January following the date of their election.



§ 37-5-9 - Nominating petition; election; runoff election

The name of any qualified elector who is a candidate for the county board of education shall be placed on the ballot used in the general elections by the county election commissioners, provided that the candidate files with the county election commissioners, not more than ninety (90) days and not less than sixty (60) days prior to the date of such general election, a petition of nomination signed by not less than fifty (50) qualified electors of the county residing within each supervisors district. Where there are less than one hundred (100) qualified electors in said supervisors district, it shall only be required that said petition of nomination be signed by at least twenty percent (20%) of the qualified electors of such supervisors district. The candidate in each supervisors district who receives the highest number of votes cast in the district shall be declared elected.

When any member of the county board of education is to be elected from the county at large under the provisions of this chapter, then the petition required by the preceding paragraph hereof shall be signed by the required number of qualified electors residing in any part of the county outside of the territory embraced within a municipal separate school district or special municipal separate school district. The candidate who receives the highest number of votes cast in the election shall be declared elected.

In no case shall any qualified elector residing within a municipal separate school district or special municipal separate school district be eligible to sign a petition of nomination for any candidate for the county board of education under any of the provisions of this section.



§ 37-5-18 - Election of members from special board of education districts in certain counties

In any county bordering on the Mississippi Sound and having therein at least four (4) municipal separate school districts, each member of the county board of education established by Section 37-5-1 for such county shall be elected from and shall be a resident and qualified elector in a special district determined in the following manner:

The board of education of such a county shall apportion the county into five (5) board of education districts in the territory outside the municipal separate school districts and these board of education districts shall be divided as nearly equal as possible according to population, incumbency and other factors heretofore pronounced by the courts. The board of education shall place upon its minutes the boundaries determined for the new five (5) board of education districts. The board of education of said county shall thereafter publish the same in some newspaper of general circulation within said county for at least three (3) consecutive weeks and after having given notice of publication and recording the same upon the minutes of the board of education of said county, said new district lines will thereafter be effective.

All incumbents now holding office within the district as presently constituted shall continue holding their respective offices provided they reside within the new district for the remainder of the term of office to which they have heretofore been elected and all members from the respective district shall be elected from the new board of education district constituted as herein provided in the same manner provided by law for the election of members of the county board of education. Any vacancies in the office, whether occasioned by redistricting or by other cause, shall be filled in the manner presently provided by law for the filling of vacancies.



§ 37-5-19 - Filling of vacancies on board

Vacancies in the membership of the county board of education shall be filled by appointment, within sixty (60) days after the vacancy occurs, by the remaining members of the county board of education. Said appointee shall be selected from the qualified electors of the district in which the vacancy occurs, and shall serve until the first Monday of January next succeeding the next general election, at which general election a member shall be elected to fill the remainder of the unexpired term in the same manner and with the same qualifications applicable to the election of a member for the full term. In the event the school district is under conservatorship and no members of the county board of education remain in office, the Governor shall call a special election to fill the vacancies and said election will be conducted by the county election commission.

In the event the vacancy occurs more than five (5) months prior to the next general election and the remaining members of the county board of education are unable to agree upon an individual to be appointed, any two (2) of the remaining members may certify such disagreement to the county election commission. Upon the receipt of such a certificate by the county election commission, or any member thereof, the commission shall hold a special election to fill the vacancy, which said election, notice thereof and ballot shall be controlled by the laws concerning special elections to fill vacancies in county or county district offices. The person elected at such a special election shall serve for the remainder of the unexpired term.






COUNTY SUPERINTENDENTS OF EDUCATION

§ 37-5-61 - Creation; functions generally; election and term of office

(1) There shall be a county superintendent of education in each county.

(2) Said superintendent shall serve as the executive secretary of the county board of education, but shall have no vote in the proceedings before the board and no voice in fixing the policies thereof.

(3) In addition, said superintendent shall be the director of all schools in the county school district which are outside the municipal separate school districts.

(4) Said superintendent shall be elected at the same time and in the same manner as other county officers are elected and shall hold office for a term of four (4) years.



§ 37-5-63 - Establishment of position as appointive office

Notwithstanding the provisions of Section 37-5-61, the office of county superintendent of education may be made appointive in any county in the manner herein provided. Upon the filing of a petition signed by not less than twenty percent (20%) of the qualified electors of such county, it shall be the duty of the board of supervisors of such county, within sixty (60) days after the filing of such petition, to call a special election at which there shall be submitted to the qualified electors of such county the question of whether the office of county superintendent of education of said county shall continue to be elective or shall be filled by appointment by the county board of education of said county. However, where a Class 3 county having an area in excess of eight hundred twenty-five (825) square miles has a county unit school system comprising less than an entire county, the petition shall only be signed by electors residing within the county unit school district and only electors of said district shall vote on the proposition of appointing the county superintendent of education.

The order calling such special election shall designate the date upon which same shall be held and a notice of such election, signed by the clerk of the board of supervisors, shall be published once a week for at least three (3) consecutive weeks in at least one newspaper published in such county. The first publication of such notice shall be made not less than twenty-one (21) days prior to the date fixed for such election and the last publication shall be made not more than seven (7) days prior to such date. If no newspaper is published in such county then such notice shall be given by publication of same for the required time in some newspaper having a general circulation in such county and, in addition, by posting a copy of such notice for at least twenty-one (21) days next preceding such election at three (3) public places in such county, one of which shall be at the door of the county courthouse in each judicial district.

Said election shall be held, as far as is practicable, in the same manner as other elections are held in such county and all qualified electors of the county may vote therein. If a majority of such qualified electors who vote in such election shall vote in favor of the appointment of the county superintendent of education by the county board of education then, at the expiration of the term of the county superintendent of education then in office, the county superintendent of education of said county shall not be elected but shall thereafter be appointed by the county board of education for a term of not more than four (4) years; otherwise, said office shall remain elective.

No special election shall be held in any county under the provisions of this section more often than once in every four (4) years, and no change from the elective to the appointive method of the selection of the county superintendent of education shall become effective except at the expiration of the term of the county superintendent of education in office at the time such election is held.



§ 37-5-65 - Reestablishment of position as elective office

Where the office of county superintendent of education has been made appointive under the provisions of Section 37-5-63, the same may thereafter be made elective in such county by a petition filed and election held in the same manner provided in said section, all of the provisions of which shall be applicable to such proceedings. Where such change is made from the appointive method back to the elective method the same shall become effective at the date for the commencement of the term of office of other county offices next succeeding such election, and the county superintendent of education of such county shall be elected at the preceding election at the same time and in the same manner as other county officers are elected. Nothing herein shall be construed, however, to authorize the calling of a special election under any of the provisions of this section more often than once in any four years.



§ 37-5-67 - Authorization of appointment of county superintendent by county board of education in certain counties

The county superintendent of education shall be appointed by the county board of education:

(a) In any county of the first class lying wholly within a levee district and within which there is situated a city of more than forty thousand (40,000) population according to the last federal decennial census;

(b) In any county bordering on the Gulf of Mexico or Mississippi Sound, having therein a test facility operated by the National Aeronautics and Space Administration;

(c) In any county bordering on the Alabama state line, traversed by the Tombigbee River, and in which is situated a senior institution of higher learning;

(d) In any county of the second class wherein Interstate Highway 55 and State Highway 22 intersect and which is also traversed in whole or in part by U. S. Highways 49 and 51, and State Highways 16, 17 and 43 and the Natchez Trace;

(e) In any Class 4 county having population in excess of twenty-five thousand (25,000) according to the 1960 federal census, traversed by U. S. Highway 55 and wherein State Highways 12 and 17 intersect;

(f) In any county created after 1916 through which the Yazoo River flows;

(g) In any Class 4 county having a land area of six hundred ninety-five (695) square miles, bordering on the State of Alabama, wherein the Treaty of Dancing Rabbit was signed and wherein U. S. Highway 45 and State Highway 14 intersect;

(h) In any county bordering on the Mississippi River wherein lies the campus of a land-grant institution or lands contiguous thereto owned by the institution;

(i) In any county lying within the Yazoo-Mississippi Delta Levee District, bordering upon the Mississippi River, and having a county seat with a population in excess of twenty-one thousand (21,000) according to the federal census of 1960;

(j) In any Class 3 county wherein is partially located a national forest and wherein U. S. Highway 51 and State Highway 28 intersect, with a 1960 federal census of twenty-seven thousand fifty-one (27,051) and a 1963 assessed valuation of Sixteen Million Six Hundred Ninety-two Thousand Three Hundred Four Dollars ($ 16,692,304.00); and

(k) In any Class 1 county wherein U. S. Highway 49 and State Highway 16 intersect, having a land area in excess of nine hundred thirty square miles.



§ 37-5-68 - County superintendent to be appointed in certain counties; referendum on question of changing from elective method

Effective with the term of office beginning on January 1, 2012, the county superintendent of education shall be appointed by the county board of education in any county wherein is located the state's oldest state-supported university, having a population in excess of thirty-eight thousand (38,000) according to the 2000 federal decennial census and in which Mississippi Highways 6 and 7 intersect. Provided, however, if at any time prior to January 1, 2010, or ninety (90) days following August 10, 2009, whichever is earlier, a petition signed by not less than twenty percent (20%) or one thousand five hundred (1,500), whichever is less, of the registered, qualified electors of such county, exclusive of the municipal separate school district boundaries, is filed with the county board of education requesting that a referendum be called on the question of changing from the elective method of selecting the county superintendent of education to the appointive method, then the county board of education shall adopt, not later than the next regular meeting, a resolution calling a referendum to be called and held within the county school district boundaries upon the question. The referendum shall be scheduled for not more than six (6) weeks after the date such petition is filed with the board. When a referendum has been called, notice of the referendum shall be published at least five (5) days per week, unless the only newspaper published in the county school district is published less than five (5) days per week, for at least three (3) consecutive weeks, in at least one (1) newspaper published in the county school district. The notice shall be no less than one-fourth ( 1/4) page in size, and the type used shall be no smaller than eighteen (18) point and surrounded by a one-fourth-inch solid black border. The notice may not be placed in that portion of the newspaper where legal notices and classified advertisements appear. The first publication of the notice shall be made not less than twenty-one (21) days before the date fixed for the referendum, and the last publication shall be made not more than seven (7) days before that date. If no newspaper is published in the county school district, then the notice shall be published in a newspaper having a general circulation in the county school district. The referendum shall be held, as far as is practicable, in the same manner as other referendums and elections are held in the county. At the referendum, all registered, qualified electors of the county school district, exclusive of the municipal separate school district boundaries, may vote. The ballots used at the referendum shall have printed thereon a brief statement of the purpose of the referendum and the words "FOR CHANGING FROM THE ELECTIVE TO THE APPOINTIVE METHOD OF SELECTING THE COUNTY SUPERINTENDENT OF EDUCATION," and "AGAINST CHANGING FROM THE ELECTIVE TO THE APPOINTIVE METHOD OF SELECTING THE COUNTY SUPERINTENDENT OF EDUCATION." The voter shall vote by placing a cross (X) or checkmark ([checkmark]) opposite his choice on the proposition. If a majority of the registered, qualified electors of the county school district who vote in the referendum vote in favor of the question, then the change in selection method shall be approved. However, if a majority of the registered, qualified electors who vote in the referendum vote against the question, the change in selection method shall not be approved.



§ 37-5-69 - Abolition of office in certain counties; exception of certain counties from provisions concerning choosing of superintendent

In any county organizing a countywide municipal separate school district after the first day of January, 1965, the office of county superintendent of education is hereby abolished. There is excepted from the provisions of subsections (1) and (4) of Section 37-5-61, Sections 37-5-63 through 37-5-67, subsection (1) of Section 37-5-73, and Section 37-5-75, any county of the first class which has a land area of less than four hundred fifty square miles, and has located therein a municipality of more than fifteen thousand population, according to the 1950 federal decennial census.



§ 37-5-71 - Selection and qualifications of superintendent; persons disqualified from participating in election of superintendent

(1) The county superintendents of education shall be elected in the manner prescribed by the provisions of this chapter, unless the school district is being reconstituted as provided in Section 37-17-13 or unless such office be made appointive as provided in this chapter, in which case the county superintendent shall be appointed by the county board of education or by the trustees of a separate school district embracing an entire county with a population of fifteen thousand (15,000) or less, as provided in subsection (2) of Section 37-7-203. In all cases he shall have such qualifications as prescribed by Section 37-9-13 and receive such compensation as established under Section 37-9-37.

(2) All qualified electors residing within any municipal separate or special municipal separate school district shall not vote in the election for the county superintendent of education:

(a) In all counties of the second class which have a population, according to the 1960 federal decennial census of at least thirty-three thousand (33,000) and less than thirty-four thousand (34,000), and having a city located therein which is the Southern Division of the A.T. S.F. Railroad Company;

(b) In all counties of the fourth class which have a population, according to the 1960 federal decennial census, in excess of twenty-six thousand (26,000) and less than twenty-seven thousand (27,000), and having located therein the Mississippi State University of Agriculture and Applied Science;

(c) In all counties of the first class which have a population, according to the 1960 federal decennial census, in excess of forty-six thousand (46,000) and less than forty-seven thousand (47,000), and having located therein the Mississippi University for Women;

(d) In any county bordering on the Mississippi Sound and having a population in excess of one hundred thousand (100,000), according to the 1960 federal decennial census, and having an assessed valuation in excess of Seventy Million Dollars ($ 70,000,000.00);

(e) In any county having a population in excess of eight thousand (8,000) and less than nine thousand (9,000), and having an assessed valuation in excess of Five Million Dollars ($ 5,000,000.00) but less than Six Million Dollars ($ 6,000,000.00) in 1960;

(f) In any county having a population in excess of twenty-two thousand (22,000) and less than twenty-three thousand (23,000) in 1960, and having a total assessed valuation in excess of Thirteen Million Dollars ($ 13,000,000.00) in 1960;

(g) In any county having a population in excess of fifty-nine thousand (59,000) but less than sixty thousand (60,000), according to the 1960 federal decennial census;

(h) In any county bordered on the east by the Alabama line and on the south by the Mississippi Sound;

(i) In any county where Mississippi Highway 35 crosses U.S. Highway 80 and whose population, according to the 1960 regular census, was between twenty-one thousand (21,000) and twenty-two thousand (22,000), and in which there are located four (4) or more chicken packing plants, one (1) zipper plant and one or more factories manufacturing Sunbeam electrical appliances;

(j) In any county having a population of twenty-six thousand one hundred ninety-eight (26,198) according to the 1970 census wherein Highways 51 and 84 intersect;

(k) In any county having a municipal separate school district lying therein, having a population in excess of twenty-one thousand (21,000) but less than twenty-one thousand five hundred (21,500), according to the 1960 decennial census, and having a combined assessed valuation in 1963 in excess of Sixteen Million Nine Hundred Thousand Dollars ($ 16,900,000.00) but less than Seventeen Million Dollars ($ 17,000,000.00) according to the State Tax Commission's compilation;

(l) In any county where Mississippi Highway 15 crosses Mississippi Highway 16, whose population was more than twenty thousand (20,000) and less than twenty-one thousand (21,000), according to the regular 1960 census, and within which there is located a Choctaw Indian reservation and school operated by the United States government;

(m) In any county where U.S. Highway 45W Alternate intersects Mississippi Highway 50, and having a population of eighteen thousand nine hundred thirty-three (18,933), according to the 1960 federal census;

(n) In any county having a population in excess of forty thousand five hundred (40,500), according to the 1960 federal decennial census, wherein U.S. Highways 78 and 45 intersect, and wherein there is a United States fish hatchery;

(o) In any county being traversed by Mississippi Highway 15 and U.S. Interstate Highway 20;

(p) In all counties wherein there is located a national military park and a national cemetery;

(q) In any county where U.S. Highway 82 crosses U.S. Interstate Highway 55 and having a population of twelve thousand three hundred eighty-seven (12,387) according to the 1990 federal decennial census;

(r) In any county where U.S. Highway 49E and U.S. Highway 82 intersect, and having a population of thirty-seven thousand three hundred forty-one (37,341) according to the 1990 federal decennial census;

(s) In any county bordering the Mississippi River on the west and with a population of less than thirty-one thousand (31,000), according to the 2000 federal decennial census, and with a county seat in which U.S. Highway 49 and U.S. Highway 61 intersect.

In any such county, however, the county superintendent of education may be a resident of a municipal separate school district or special municipal separate school district.

(3) The qualified electors residing within the municipal separate school districts shall not participate in the election of the county superintendent of education:

(a) In any county having a population of more than twenty-seven thousand (27,000) and less than twenty-eight thousand (28,000) and containing therein a municipality having a population in excess of three thousand (3,000), according to the 1960 federal decennial census;

(b) In any Class 1 county wherein is located a state-supported university and a National Guard camp, and in which Interstate Highway 59 and U.S. Highway 49 intersect;

(c) In any Class 4 county having two (2) judicial districts, wherein is partially located a national forest, and wherein Mississippi Highways 8 and 15 intersect;

(d) In any Class 2 county, the southern boundary of which partially borders on the State of Louisiana, traversed by U.S. Highway 98 which intersects Mississippi Highway 13, with a land area of five hundred fifty (550) square miles and having a population of twenty-three thousand two hundred ninety-three (23,293) in the 1960 federal decennial census;

(e) In any county bordering on the Gulf of Mexico or the Mississippi Sound having therein a test facility operated by the National Aeronautics and Space Administration;

(f) In any county having a population in excess of twenty-seven thousand one hundred seventy-nine (27,179) according to the 1970 federal decennial census, wherein U.S. Highways 45 and 72 intersect; and

(g) In any Class 1 county bordering on the Pearl River in which U.S. Highway 80 intersects Mississippi Highway 18 and having a population, according to the federal decennial census of 1970, of forty-three thousand nine hundred thirty-three (43,933).

(4) The county superintendent of education, with the approval of the county board of education by its first having adopted a resolution of approval and spread upon its minutes, shall be elected from the county at large, exclusive of the municipal separate school district boundaries:

(a) In any county bordering on the State of Tennessee having a land area of seven hundred ten (710) square miles, wherein is located part of a national forest, and wherein U.S. Highway 78 and Mississippi Highway 7 intersect;

(b) In any Class 4 county wherein is located the state's oldest state-supported university, in which Mississippi Highways 6 and 7 intersect. Provided, however, that if the method of selecting the county superintendent of education in such county is changed from an elective method to an appointive method, pursuant to the provisions of Section 37-5-68, this paragraph (b) shall stand repealed; and

(c) In any county having a population in excess of seventeen thousand (17,000) and less than eighteen thousand (18,000), according to the 1970 federal decennial census, wherein Mississippi Highways 6 and 9 intersect.

(5) In any county having a municipality of between forty-nine thousand (49,000) and fifty thousand (50,000) population according to the 1960 federal census, and adjoining the Alabama line, wherein U.S. Highways 80 and 45 intersect, the qualified electors residing within any municipal separate school district shall not participate in the election of the county superintendent of education, and such county superintendent of education shall not be a resident of a municipal separate school district.

(6) In any county traversed by the Natchez Trace Parkway wherein U.S. Highway 45 and Mississippi Highway 4 intersect and having a population of seventeen thousand nine hundred forty-nine (17,949) according to the 1960 federal census, the qualified electors residing within any municipal separate school district shall not participate in the election of the county superintendent of education, and such county superintendent of education shall not be a resident of a municipal separate school district.



§ 37-5-75 - Filling of vacancy in office

If a vacancy shall occur in the office of county superintendent of education, such vacancy shall be filled by appointment by the county board of education. If the unexpired term shall exceed six (6) months, it shall be the duty of the board of supervisors of the county to call a special election to fill such vacancy for such unexpired term, which said election shall be called and held in the manner provided by Section 23-15-839. In such case the person so appointed by the county board of education shall hold office only until such election is held and the person elected thereat shall qualify and enter upon the discharge of his duties.









Chapter 6 - MISSISSIPPI UNIFORM SCHOOL LAW

§ 37-6-1 - Short title

This chapter shall be known and may be cited as the "Mississippi Uniform School Law of 1986."



§ 37-6-3 - Application of chapter; definitions; construction of references to "administrative superintendent"

(1) From and after July 1, 1987, all school districts in the State of Mississippi shall have the same prerogatives, powers, duties and privileges as provided in this chapter.

(2) As used in this chapter, the term "school board" shall mean (a) the county board of education of any countywide school district in this state; and (b) the board of trustees of any municipal separate, special municipal separate, consolidated or line consolidated school district in this state.

(3) As used in this chapter, the term "superintendent" or "superintendent of schools" shall mean (a) the county superintendent of education of any countywide school district in this state whose duties require the supervision of students; and (b) the superintendent of any municipal separate, special municipal separate, consolidated or line consolidated school district in this state.

(4) (a) As used in this chapter, the term "administrative superintendent" shall mean those countywide school superintendents who do not supervise any instructional facility or students and whose duties are prescribed in Section 37-9-16, Mississippi Code of 1972.

(b) This subsection shall stand repealed from and after January 1, 1992, and after such date all references to the "administrative superintendent" in this chapter shall be construed to mean the "superintendent" or "superintendent of schools" as defined in subsection (3) of this section.



§ 37-6-5 - School district as political subdivision; name

Each school district in the state shall be a political subdivision with the name of the district being " School District."



§ 37-6-7 - School board as governing body

Each school district shall be governed by a school board consisting of five (5) members, selected in the manner provided by law.



§ 37-6-9 - President and secretary of school board; quorum; minutes; voting or abstaining on questions

The school board of all school districts shall organize by the election of a president and a secretary from its membership whose duty it shall be to make reports and to perform all other duties required by law. A majority of the members of the school board shall constitute a quorum for the transaction of business. Minutes shall be kept of all meetings of the school board showing (a) the members present and absent; (b) the date, time and place of the meeting; (c) an accurate recording of any final actions taken at such meeting; (d) a record by individual member of any votes taken at such meeting; and (e) any other information that the school board requests to be reflected in the minutes. Each member of the school board present shall either vote or abstain on every question upon which a vote is taken at such meeting. All action taken by a school board shall become official at the time it is taken. All minutes of the school board shall be signed by the president of the board, shall be attested by the secretary of the board and shall be adopted by the board at the next regular meeting, or within thirty (30) working days, whichever occurs later.



§ 37-6-11 - Regular meetings; special meetings

The school boards of all school districts shall meet regularly at such time and at such place as shall be designated by an order entered upon the minutes thereof. Special meetings of such boards shall be held upon the call of the president thereof, or upon the call of a majority of the members thereof.



§ 37-6-13 - Per diem allowance; expenses and mileage; meeting attendance requirements

(1) Each person serving as a member of the school board of any school district shall receive per diem in the amount of Sixty-seven Dollars ($ 67.00) for no more than thirty-six (36) meetings of the school board during any one (1) fiscal year or, in his or her discretion, irrevocably may choose to receive as compensation for his or her services an annual salary in the amount of Two Thousand Four Hundred Dollars ($ 2,400.00), which choice shall remain in force for all successive terms or periods of service of that member. The receipt of the compensation shall not entitle any member of a school board to receive or be eligible for any state employee group insurance, retirement or other fringe benefits. Each member shall be reimbursed for the necessary expenses and mileage in attending meetings of the school board. In addition to the foregoing, all members may be reimbursed for mileage and actual expenses incurred in the further performance of their duties, including attendance at any mandatory school board training session or at regional and national education meetings, when such mileage and other expenses are authorized by the board prior to the date on which they occur. Detailed vouchers shall be submitted for reimbursement for all expenses authorized by this section. Such reimbursement shall be in accordance with Section 25-3-41.

Such expenses shall be paid on order of the school board by pay certificates issued by the superintendent of the school district involved against the funds available for payment of the administrative expense of the district.

(2) (a) If a member of a school board misses twenty percent (20%) or more of the meetings of the school board during a calendar year, except for absences caused by required military duty, the member must reimburse the school district that portion of the total salary paid to the member that year which is proportionate to the number of meetings missed by the member in relation to the total number of school board meetings held during that year. For purposes of this subsection, consideration may be given only to meetings of which public notice is required.

(b) Before February 1 of each year, the president of each local school board shall submit a report to the State Board of Education containing the names of any members of the school board who missed twenty percent (20%) or more of the school board meetings during the preceding calendar year.



§ 37-6-15 - Surety bond for school board member; premiums

(1) Before entering upon the discharge of the duties of his office, each member of the school board shall give a surety bond in the penal sum of Fifty Thousand Dollars ($ 50,000.00), with sufficient surety, to be payable, conditioned and approved in the manner provided by law.

(2) The school board may execute a blanket surety bond for each school district official and employee (including school business managers and any other employee who receipts and/or disburses school district funds) in the penalty of Fifty Thousand Dollars ($ 50,000.00), unless a different penalty is prescribed by statute, to be payable, conditioned and approved in the manner provided by law. The premium on said bond shall be paid out of the school district maintenance fund.






Chapter 7 - SCHOOL DISTRICTS; BOARDS OF TRUSTEES OF SCHOOL DISTRICTS

Article 1 - REORGANIZATION AND RECONSTITUTION OF DISTRICTS [REPEALED]



Article 3 - ABOLITION, ALTERATION AND CREATION OF DISTRICTS

§ 37-7-103 - Abolition, reorganization or alteration of district by school board

From and after July 1, 1987, the school board of any school district shall have full jurisdiction, power and authority, at any regular meeting thereof or at any special meeting called for that purpose, to abolish such existing district, or to reorganize, change or alter the boundaries of any such district. In addition thereto, with the consent of the school board of the school district involved, the school board may add to such school district any part of the school district adjoining same, and with the consent of the school board of the school district involved, may detach territory from such school district and annex same to an adjoining district. Provided, however, that the consent of the school board of the school districts involved in implementing the provisions of Section 37-7-104 or Section 37-7-104.2 or Section 37-7-104.3 shall not be required for the administrative consolidation of such school districts pursuant to the order of the State Board of Education.



§ 37-7-104 - Consolidation of certain county school districts under conservatorship into one countywide district under certain circumstances; procedure

(1) In any Mississippi county in which are located, as of February 8, 2012, three (3) school districts and only three (3) school districts, all of which are under conservatorship as defined by the Mississippi Department of Education as of February 8, 2012, there shall be an administrative consolidation of all of the school districts in the county into one (1) countywide school district with one (1) county board of education. The State Board of Education shall determine the school district(s) applicable to the provisions of this section and spread this finding on the minutes of its August 2012 meeting. On or before September 1, 2012, the State Board of Education shall serve the local school boards applicable to the provisions of this section, or the Mississippi Department of Education Conservator for each of the three (3) school districts, with notice and instruction regarding the action to be taken to comply with this section. In such county, there shall be a new county board of education elected in a November 2013 special election which shall be called for that purpose and the new county board members shall be elected as provided in Section 37-5-7, Mississippi Code of 1972. No previous board member shall be eligible to serve on the newly elected board. Provided, however, that it shall be the responsibility of the board of supervisors of such county to apportion the countywide school district into five (5) new single member board of education districts which shall be consistent with the supervisors district lines in said county. The board of supervisors of said county shall thereafter publish the same in some newspaper of general circulation within said county for at least three (3) consecutive weeks and after having given notice of publication and recording the same upon the minutes of the board of supervisors of said county, said new district lines will thereafter be effective for the November 2013 special election. If necessary, the county board of education of said county shall reapportion the board of education districts in accordance with applicable law as soon as practicable after the results of the 2020 decennial census are published and as soon as practicable after every decennial census thereafter. The new county board of education, with the written approval of the Mississippi Department of Education Conservator and the State Board of Education, shall provide for the administrative consolidation of all school districts in the county into one (1) countywide school district on or before July 1 next following the November 2013 election. The new county board of education shall serve as the school board for the county. Any school district affected by the required administrative consolidation that does not voluntarily consolidate with the new school district ordered by the county board of education shall be administratively consolidated by the State Board of Education with the countywide school district, to be effective on July 1 following the election of the new county board of education. The State Board of Education shall promptly move on its own motion to administratively consolidate any school district which does not voluntarily consolidate in order to enable the affected school districts to reasonably accomplish the resulting administrative consolidation into one (1) countywide district by July 1 following the election of the new county board of education. All affected school districts shall comply with any consolidation order issued by the county board of education or the State Board of Education, as the case may be, on or before July 1 following the election of the new county board of education.

(2) On July 1 following the election of the new county board of education, the former county board of education and the former board of trustees of any municipal separate, or special municipal separate school district located in such county shall be abolished. All real and personal property which is owned or titled in the name of a school district located in such county shall be transferred to the new reorganized school district of the county in which such school district is located. The Mississippi Department of Education Conservator and the State Board of Education shall be responsible for establishing the contracts for teachers and principals for the next school year following the required administrative consolidation with the consultation of the newly elected successor county board of education. The successor county board of education shall appoint the new county superintendent of education for the reorganized school district. The county superintendent of education of said reorganized school district shall not be elected but shall thereafter be appointed by the successor county board of education in the manner provided in Section 37-9-25. The superintendents of the former under-performing school districts located in the county shall not be eligible for appointment as the new superintendent. The selection of the appointed county superintendent of education and the assistant superintendent of education in the central administration office of the successor countywide school district shall be the responsibility of the successor county board of education with the approval of the Mississippi Department of Education Conservator and the State Board of Education. No such administratively consolidated school district shall have more than one (1) assistant superintendent of education. It shall be the responsibility of the successor county board of education, with approval of the Mississippi Department of Education Conservator and the State Board of Education, to prepare and approve the budget of the new reorganized districts, and the county board of education may use staff from the former school districts to prepare the budget. Any proposed order of the successor county board of education directing the transfer of the assets, real or personal property of an affected school district in the county, shall be submitted and approved by the State Board of Education. The finding of the State Board of Education shall be final and conclusive for the purposes of the transfer of property required by such administrative consolidation. Any person or school district aggrieved by an order of the successor county school board of education pursuant to the required administrative consolidation may appeal therefrom to the State Board of Education within ten (10) days from the date of the adjournment of the meeting at which such order is entered. Such appeal shall be de novo, and the finding of the State Board of Education upon such question shall be final and conclusive for the purpose of the approval or disapproval of the action by said county board of education.

(3) When any school district in such county is abolished under the provisions of this section, the abolition thereof shall not impair or release the property of such former school district from liability for the payment of the bonds or other indebtedness of such district and it shall be the duty of the board of supervisors of said county to levy taxes on the property of said district so abolished from year to year according to the terms of such indebtedness until same shall be fully paid.

(4) In the administratively consolidated countywide school district created under this section, the ad valorem tax rate shall be determined as set forth under Section 37-57-1 et seq.

(5) Nothing in this section shall be construed to require or restrict the closing of any school or school facility, unless such facility is an unneeded administrative office located within a school district which has been abolished under the provisions of this section. All administrative consolidations under this section shall be accomplished so as not to delay or in any manner negatively affect the desegregation of another school district in the county pursuant to court order.

(6) The State Board of Education shall promulgate rules and regulations to facilitate the administrative consolidation of the school districts in a county pursuant to this section. When the orders of the successor county board of education adopting the boundaries of the successor countywide school district have been entered and are final, as approved by the State Board of Education, the new district lines shall be submitted by the State Board of Education with the assistance of the Attorney General to the Attorney General of the United States for preclearance or to the United States District Court for the District of Columbia for a declaratory judgment in accordance with the provisions of the Voting Rights Act of 1965, as amended and extended. In the event the change in the school district lines are precleared or approved, the State Board of Education shall formally declare the new lines as the new boundaries of the consolidated countywide school district.



§ 37-7-1041 - Administrative consolidation of all school districts in Bolivar County, Mississippi, into three school districts; procedure

(1) In Bolivar County, Mississippi, in which are located, as of January 1, 2012, six (6) school districts, there shall be an administrative consolidation of all of the school districts in the county into three (3) school districts as follows:

(a) One (1) existing school district which shall be the Cleveland School District;

(b) One (1) new consolidated school district to be designated as North Bolivar Consolidated School District which shall consist of the territory of the former North Bolivar School District and the Mound Bayou Public School District. The central administrative office of the North Bolivar Consolidated School District shall be located in Mound Bayou, Mississippi; and

(c) One (1) new consolidated school district to be designated as West Bolivar Consolidated School District which shall consist of the territory of the former West Bolivar School District, Shaw School District and Benoit School District. The central administrative office of the West Bolivar Consolidated School District shall be located in Rosedale, Mississippi.

(2) On or before September 1, 2012, the State Board of Education shall serve the local school boards in Bolivar County with notice and instructions regarding the timetable for action to be taken to comply with the administrative consolidation required in this section. The State Board of Education shall provide for the administrative consolidation of all school districts in the county outside of the territory of Cleveland School District into North Bolivar Consolidated School District and West Bolivar Consolidated School District on or before July 1, 2014. In each new consolidated school district there shall be a new consolidated school district board of trustees elected in a November 2013 special election which shall be called by the Governor for that purpose. The new consolidated school district boards of trustees shall be elected and the terms of office established as provided in Section 37-7-207, Mississippi Code of 1972. The State Board of Education shall determine the boundary lines for the territory of the two (2) new school districts and shall spread a legal description of the new school districts on the minutes of its August 2012 meeting and shall serve the applicable school boards and the board of supervisors with an adequate legal description of these new boundaries. It shall be the responsibility of the State Board of Education with the assistance of the Joint Legislative Committee on Performance Evaluation and Expenditure Review (PEER) to apportion the territory of the two (2) new school districts into five (5) new board of trustee election districts for each new school district. The State Board of Education shall thereafter publish the same in some newspaper of general circulation in said county for at least three (3) consecutive weeks and after having given notice of publication and recording the same upon the minutes of the school boards of each school district in the county, said new district lines will thereafter be effective for the November 2013 special election. Any school board member of the former school district residing in the proper election district shall be eligible for election to the new board of trustees for North Bolivar Consolidated School District or West Bolivar Consolidated School District. The local school board of each new school district shall reapportion the school board districts in accordance with the procedure described in Section 37-7-207, Mississippi Code of 1972, as is necessary as soon as practicable after the 2020 decennial census are published and as soon as practicable after every decennial census thereafter. Any school district affected by the required administrative consolidation in such county that does not voluntarily consolidate with the two (2) new school districts ordered by the State Board of Education shall be administratively consolidated by the State Board of Education with the appropriate school district in which such district is located, to be effective on July 1 following the election of the new local school boards. The State Board of Education shall promptly move on its own motion to administratively consolidate a school district which does not voluntarily consolidate in order to enable the affected school districts to reasonably accomplish the resulting administrative consolidation into two (2) school districts by July 1 following the election of the new school boards. All affected school districts shall comply with any consolidation order issued by the State Board of Education on or before July 1 following the election of the new school boards.

(3) On July 1 following the election of the new school district boards of trustees in Bolivar County, the former county board of education and the former board of trustees of North Bolivar School District, Mound Bayou Public School District, West Bolivar School District, Shaw School District and Benoit School District shall be abolished. All real and personal property which is owned or titled in the name of a school district located in such former school district shall be transferred to the new reorganized school district of Bolivar County in which such former school district is located. Each former school board shall be responsible for establishing the contracts for teachers and principals for the next school year following the required administrative consolidation with the consultation of the newly elected successor school boards. The new Board of Trustees for the North Bolivar Consolidated School District shall appoint the Superintendent of Schools for said school district, and the Board of Trustees for the West Bolivar Consolidated School District shall appoint the Superintendent of Schools for said school district. The subsequent superintendent of schools of said reorganized school districts shall not be elected but shall thereafter be appointed by the successor boards of trustees in the manner provided in Section 37-9-25. Any superintendent serving in the former school districts shall be eligible for appointment as a superintendent in North Bolivar Consolidated School District or West Bolivar Consolidated School District. North Bolivar Consolidated School District and West Bolivar Consolidated School District shall not have more than one (1) assistant superintendent. It shall be the responsibility of the successor boards of trustees to prepare and approve the budget of the respective new reorganized districts, and the successor boards of trustees may use staff from the former school districts to prepare the budget. Any proposed order of the State Board of Education directing the transfer of the assets, real or personal property of an affected school district in the county, shall be final and conclusive for the purposes of the transfer of property required by such administrative consolidation. Any person or school district aggrieved by an order of the successor newly elected board of trustees of a consolidated school district pursuant to the required administrative consolidation may appeal therefrom to the State Board of Education within ten (10) days from the date of the adjournment of the meeting at which such order is entered. Such appeal shall be de novo, and the finding of the State Board of Education upon such question shall be final and conclusive for the purpose of the approval or disapproval of the action by said county board of education.

(4) When any school district in such county is abolished under the provisions of this section, the abolition thereof shall not impair or release the property of such former school district from liability for the payment of the bonds or other indebtedness of such district.

(5) Nothing in this section shall be construed to require the closing of any school or school facility, unless such facility is an unneeded administrative office located within a school district which has been abolished under the provisions of this section. All administrative consolidations under this section shall be accomplished so as not to delay or in any manner negatively affect the desegregation of another school district in the county pursuant to court order.

(6) The State Board of Education shall promulgate rules and regulations to facilitate the administrative consolidation of the school districts in Bolivar County pursuant to this section. The consolidated districts shall make an election within one (1) year of consolidation concerning the group term life insurance described in subsection (7) of Section 25-15-9. When the orders of the State Board of Education adopting the boundaries of the successor school districts and the successor board of trustees election districts have been entered and are final, as directed by the State Board of Education, the new district lines shall be submitted by the State Board of Education with the assistance of the Attorney General to the Attorney General of the United States for preclearance or to the United States District Court for the District of Columbia for a declaratory judgment in accordance with the provisions of the Voting Rights Act of 1965, as amended and extended. In the event the change in the school district lines and election districts are precleared or approved, the State Board of Education shall formally declare the new lines as the new boundaries of the successor school districts.



§ 37-7-1042 - Administrative consolidation of all school districts in Clay County, Mississippi, into one school district; procedure

(1) In Clay County, Mississippi, in which are located, as of January 1, 2013, two (2) school districts, there shall be an administrative consolidation of all of those school districts in the county into one (1) new consolidated school district to be designated as West Point Consolidated School District which shall consist of the territory of the former Clay County School District and the West Point School District. The central administrative office of the West Point Consolidated School District shall be located in West Point, Mississippi.

(2) On or before September 1, 2013, the State Board of Education shall serve the local school boards in Clay County with notice and instructions regarding the timetable for action to be taken to comply with the administrative consolidation required in this section. The State Board of Education shall provide for the administrative consolidation of the school districts in the county on or before July 1, 2015. In the new West Point Consolidated School District, there shall be a new board of trustees comprised of five (5) members selected as follows: (a) the Mayor and Board of Aldermen of the City of West Point shall appoint three (3) of the five (5) members, each to be selected for a term of four (4) years; and (b) two (2) members to be elected for a term of four (4) years by the electors of Clay County residing outside of the West Point corporate limits who shall be residents of that territory and who shall be elected in a November 2014 special election which shall be called by the Governor for that purpose. All subsequent members of the board elected from the territory outside of the West Point corporate limits shall be elected for a term of four (4) years at the regular general election held on the first Monday in November next preceding the expiration of the term of office of the respective member or members. All elected and appointed members shall take office on the first Monday of January following the date of their election or appointment. The State Board of Education, with the assistance of the Joint Legislative Committee on Performance Evaluation and Expenditure Review (PEER), shall apportion the territory of the new consolidated school district located outside the West Point corporate limits into two (2) new single member board of trustee election districts. The State Board of Education shall thereafter publish the same in some newspaper of general circulation in the county for at least three (3) consecutive weeks and after having given notice of publication and recording the same upon the minutes of the school boards of each school district in the county, the new district lines will thereafter be effective for the November 2014 special election. Any school board member of the former school districts residing in the proper territory shall be eligible for appointment or election to the new Board of Trustees for West Point Consolidated School District.

Any school district affected by the required administrative consolidation in Clay County that does not voluntarily consolidate as ordered by the State Board of Education shall be administratively consolidated by the State Board of Education, to be effective on July 1 following the election of the new local school board. The State Board of Education shall promptly move on its own motion to administratively consolidate a school district which does not voluntarily consolidate in order to enable the affected school districts to reasonably accomplish the resulting administrative consolidation into one (1) consolidated school district by July 1 following the selection of the new board of trustees. The affected school districts shall comply with any consolidation order issued by the State Board of Education on or before July 1 following the selection of the new school boards.

(3) On July 1 following the selection of the new Board of Trustees of the West Point Consolidated School District, the former county board of education and the former Board of Trustees of the West Point School District shall be abolished. All real and personal property which is owned or titled in the name of a school district located in such former school district shall be transferred to the new reorganized school district of West Point Consolidated School District in which such former school district is located. Each former school board shall be responsible for establishing the contracts for teachers and principals for the next school year following the required administrative consolidation with the consultation of the newly elected successor school board. The new Board of Trustees for the West Point Consolidated School District shall appoint the Superintendent of Schools for the school district. The Superintendent of Schools for the West Point Consolidated School District may appoint assistant superintendent(s) of schools for the district, but in no instance shall the administrative leadership of the West Point Consolidated School District exceed the number of assistant superintendents employed in the former West Point School District. The subsequent superintendent of schools of the reorganized school district shall not be elected, but shall thereafter be appointed by the successor board of trustees in the manner provided in Section 37-9-25. It shall be the responsibility of the successor board of trustees to prepare and approve the budget of the new reorganized district, and the successor board of trustees may use staff from the former school districts to prepare the budget. Any proposed order of the State Board of Education directing the transfer of the assets, real or personal property of an affected school district in the county, shall be final and conclusive for the purposes of the transfer of property required by such administrative consolidation. Any person or school district aggrieved by an order of the successor newly selected Board of Trustees of the West Point Consolidated School District pursuant to the required administrative consolidation may appeal therefrom within ten (10) days from the date of the adjournment of the meeting at which such order is entered. Said appeal shall be taken in the same manner as appeals are taken from judgments or decisions of the board of supervisors as provided in Section 11-51-75, Mississippi Code of 1972, the provisions of which shall be fully applicable to appeals taken hereunder. The Board of Trustees of the West Point Consolidated School District shall not pass upon or approve or disapprove any such order until the time for an appeal therefrom shall have expired, nor shall said board pass upon or approve or disapprove any such order from which an appeal is taken until said appeal shall have been finally determined.

(4) When any school district in the county is abolished under the provisions of this section, the abolition thereof shall not impair or release the property of that former school district from liability for the payment of the bonds or other indebtedness of such district.

(5) Nothing in this section shall be construed to require the closing of any school or school facility, unless the facility is an unneeded administrative office located within a school district which has been abolished under the provisions of this section. All administrative consolidations under this section shall be accomplished so as not to delay or in any manner negatively affect the desegregation of another school district in the county pursuant to court order.

(6) The State Board of Education shall promulgate rules and regulations to facilitate the administrative consolidation of the school districts in Clay County pursuant to this section. The consolidated districts shall make an election within one (1) year of consolidation concerning the group term life insurance described in subsection (7) of Section 25-15-9. When the orders of the State Board of Education adopting the boundaries of the successor board of trustees election districts have been entered and are final, as directed by the State Board of Education, the new district lines shall be submitted by the State Board of Education with the assistance of the Attorney General to the Attorney General of the United States for preclearance or to the United States District Court for the District of Columbia for a declaratory judgment in accordance with the provisions of the Voting Rights Act of 1965, as amended and extended. In the event the change in the school district lines and election districts are precleared or approved, the State Board of Education shall formally declare the new lines as the new boundaries of the successor school district.

(7) For the initial two (2) years following the administrative consolidation required by this section, the State Department of Education may grant a waiver of accountability and state assessment requirements to the West Point Consolidated School District for the student population enrolled therein from the former Clay County School District when determining the new consolidated school district accreditation level on the performance and accountability rating model.



§ 37-7-1043 - Administrative consolidation of all school districts in Oktibbeha County, Mississippi, into Starkville-Oktibbeha Consolidated School District; powers and responsibilities of Conservator of Oktibbeha County School District; procedure; issue of bonds and notes for repairs, improvements, purchase of books, buses, equipment, etc

(1) In Oktibbeha County, Mississippi, in which are located, as of January 1, 2013, two (2) school districts, there shall be an administrative consolidation of all of those school districts in the county into one (1) new countywide municipal separate school district to be designated as Starkville-Oktibbeha Consolidated School District which shall consist of the territory of the former Oktibbeha County School District and the Starkville School District, effective on July 1, 2015. Until June 30, 2015, preceding the effective date of the required administrative consolidation of school districts in the county, the Oktibbeha County School District shall remain in conservatorship, under the authority and control of the Mississippi Recovery School District of the State Department of Education. At such time that the administrative consolidation becomes effective, the central administrative office of the Starkville-Oktibbeha Consolidated School District shall be located in Starkville, Mississippi.

(2) (a) On or before July 1, 2014, the State Board of Education shall serve the local school board of the Starkville School District with notice and instructions regarding the timetable for action to be taken to comply with the administrative consolidation required in this section.

(b) In the new consolidated school district there shall be a countywide municipal separate school district board of trustees, which shall consist of the existing members of the Board of Trustees of the Starkville School District. However, upon the first occurrence of a vacancy on the board as a result of an expired term of an appointed board member, that vacancy shall become an elected position and shall be filled by the election of a board member as follows: the 2016 expiring term board member shall remain in office until January 1, 2017. In November 2016, an election will be held for a board member who resides outside of the incorporated municipal limits in the manner prescribed in Section 37-7-203, and the elected board member will take office for a five-year term beginning January 1, 2017. Subsequent board members shall be selected in the manner prescribed in Section 37-7-203. The Board of Supervisors of Oktibbeha County shall publish notice of the school board elections in some newspaper of general circulation in the county for at least three (3) consecutive weeks.

(c) Any school district affected by the required administrative consolidation in the county that does not voluntarily consolidate as ordered by the State Board of Education shall be administratively consolidated by the State Board of Education, to be effective immediately upon action of the State Board of Education. The State Board of Education shall promptly move on its own motion to administratively consolidate a school district which does not voluntarily consolidate in order to enable the affected school districts to reasonably accomplish the resulting administrative consolidation into one (1) consolidated school district by July 1 following the motion to consolidate. The affected school districts shall comply with any consolidation order issued by the State Board of Education.

(3) On July 1, 2015, following the motion of State Board of Education to consolidate school districts in Oktibbeha County, the Oktibbeha County School District shall be abolished. All real and personal property which is owned or titled in the name of the school district located in such former school district shall be transferred to the Starkville-Oktibbeha Consolidated School District as of July 1, 2015. The Conservator of the Oktibbeha County School District is authorized and directed to execute and record all documents and conveyances necessary to convey title to all real and personal property of the Oktibbeha County School District to the Starkville-Oktibbeha Consolidated School District. The conservator is further authorized and directed to sign all documents and to take all actions necessary to assign contracts and other property, contract rights and obligations of the Oktibbeha County School District to the Starkville-Oktibbeha Consolidated School District. The Board of Trustees of the Starkville School District shall be responsible for establishing the contracts for operations, teachers, principals, clerical and administrative staff personnel for the 2015-2016 school year prior to July 1, 2015, and shall consult with the conservator for the establishment of contracts for teachers, principals, clerical and administrative staff personnel located in the former Oktibbeha County School District for the 2015-2016 school year. In order to prepare for the efficient staffing of the Starkville-Oktibbeha Consolidated School District, the Conservator of the Oktibbeha County School District and the Superintendent of the Starkville School District shall have full authority to nonrenew the employment contract of any teacher, principal, clerical or administrative staff located within their respective school districts for the 2015-2016 school year. The superintendent and assistant superintendent(s) of schools of the former Starkville School District shall continue to serve in like administrative capacities of the Starkville-Oktibbeha Consolidated School District, but in no instance shall the administrative leadership of the Starkville-Oktibbeha Consolidated School District exceed three (3) assistant superintendents to be appointed by the superintendent of the former Starkville School District. No superintendent serving in the former Oktibbeha County School District shall be eligible for appointment as a superintendent or assistant superintendent in the Starkville-Oktibbeha Consolidated School District. Likewise, no trustee serving in the former Oktibbeha County School District shall be eligible for election to the new Board of Trustees of the Starkville-Oktibbeha Consolidated School District. It shall be the responsibility of the board of trustees to prepare and approve the budget of the respective new reorganized district, and the board of trustees may use staff from the former school district to prepare the budget. Any transfer of the assets, real or personal property of the Oktibbeha County School District mandated by this section shall be final and conclusive for the purposes of the transfer of property required by this section to effectuate the administrative consolidation.

(4) Nothing in this section shall be construed to require the closing of any school or school facility, unless the facility is an unneeded administrative office located within a school district which has been abolished under the provisions of this section. All administrative consolidations under this section shall be accomplished so as not to delay or in any manner negatively affect the desegregation of another school district in the county pursuant to court order.

(5) The State Board of Education shall promulgate rules and regulations to facilitate the administrative consolidation of the school districts in Oktibbeha County pursuant to the requirements of this section. Beginning with the insurance cafeteria plan year of November 1, 2014, the consolidated districts shall fall under all insurance plans and policies elected by the Starkville Public School District, including the group term life insurance described in Section 25-15-9(7).

(6) For the initial three (3) years following the administrative consolidation required by this section, the State Department of Education shall grant a waiver of accountability and state assessment requirements to the Starkville-Oktibbeha Consolidated School District, subject to the approval of the State Board of Education.

(7) As soon as practicable after April 24, 2014, the Conservator of the Oktibbeha County School District shall initiate the issuance of notes or certificates of indebtedness of the Oktibbeha County School District for the purpose of purchasing school buses, textbooks, computers and software and other equipment and fixtures for school facilities, and for any purposes enumerated in Section 37-59-3, Mississippi Code of 1972, and making repairs, alterations, utility upgrades and additions to two (2) elementary school buildings located in the Oktibbeha County School District in order to meet the same physical and educational standards as the elementary school buildings in Starkville, and to contribute funds to the Starkville School District for capital improvements to accommodate county school district students and increase capacity for the consolidation. The contribution of such funds to the Starkville School District is hereby authorized. Said notes or certificates of indebtedness shall be issued under the authority of Sections 37-59-101 through 37-59-115, Mississippi Code of 1972, including all notice requirements, however, the resolution as to the necessity for the issuance of the notes and the execution of the documents shall be made by the Conservator of the Oktibbeha County School District. The term of any notes or certificates of indebtedness issued under this section may not exceed the useful life of the financed project as determined according to the upper limit of useful life and depreciation guidelines established under the United States Internal Revenue Code and regulations. The levying authority for the Oktibbeha County School District, and after July 1, 2015, the levying authority for the Starkville-Oktibbeha Consolidated School District, shall annually levy a special tax on all taxable property of the former Oktibbeha County School District in an amount sufficient to pay the principal of and interest on such negotiable notes or certificates of indebtedness as the same shall respectively mature and accrue. Said tax shall be levied as provided in Section 37-59-107, Mississippi Code of 1972, except that the levy shall not exceed three (3) mills on the dollar for the payment of all notes that are subject to the levy under Section 37-59-107. Any notes or certificates of indebtedness issued pursuant to this subsection (7) shall become indebtedness of the new Starkville-Oktibbeha Consolidated School District from and after July 1, 2015, and the mandatory special ad valorem tax levied to pay the notes or certificates of indebtedness by the levying authority pursuant to Section 37-59-101, Mississippi Code of 1972, shall be levied upon all of the taxable property within the former Oktibbeha County School District.

(8) For a period beginning July 1, 2014, and ending June 30, 2015, the Conservator of the Oktibbeha County School District shall issue negotiable bonds of the Oktibbeha County School District for the purpose of purchasing school buses, textbooks, computers and software and other equipment and fixtures for school facilities, and making repairs, alterations and additions and utility upgrades, and for any purposes allowed by Section 37-59-3, Mississippi Code of 1972, to school facilities in the Oktibbeha County School District and in the Starkville School District to accommodate students in the former Oktibbeha County School District who will be attending school in the new Starkville-Oktibbeha Consolidated School District and the increased capacity needs under the consolidation. Said bonds shall be issued under the authority of Sections 37-59-1 through 37-59-45, however, the resolution as to the necessity for the issuance of the bonds and execution of the documents may be made by the Conservator of the Oktibbeha County School District. Provided further, that the conservator shall publish notice of the issuance of the bonds once each week for at least three (3) consecutive weeks in a newspaper having general circulation in the Oktibbeha County School District, with the first publication thereof to be made not less than fifteen (15) days prior to the date upon which the conservator is to take final action upon the question of authorizing the issuance of said bonds. If no petition requesting an election is filed prior to the date on which the conservator is to take final action on the issuance of the bonds, then the conservator shall authorize the issuance of the bonds. If at any time prior to the date on which the conservator takes final action upon the question of issuing such bonds a petition signed by not less than twenty percent (20%) of the qualified electors of the Oktibbeha County School District shall be filed with the Conservator of the Oktibbeha County School District requesting that an election be called on the question of issuing the bonds, then the conservator shall either rescind the resolution of intent or adopt a resolution calling an election to be held within the territory of the Oktibbeha County School District upon such question. The election shall be called and held, and notice thereof shall be given, in the same manner for elections upon the question of bond issues under Sections 37-59-13, 37-59-15 and 37-59-17, and the results thereof shall be certified by the Oktibbeha County Election Commission to the Conservator of the Oktibbeha County School District. If three-fifths (3/5) of the qualified electors who voted in such election vote in favor of the issuance of such bonds, then the conservator shall authorize the Oktibbeha County School District to issue such bonds. Notwithstanding any provision to the contrary, the Oktibbeha County School District may issue bonds pursuant to this subsection (8) in an amount which, when added to all of the Oktibbeha County School District's then outstanding bonded indebtedness, shall not result in the imposition on any of the property in said district of an indebtedness for school purposes of more than twenty percent (20%) of the assessed value of the taxable property within said district, according to the then last completed assessment for taxation. Any bonds issued pursuant to this subsection (8) shall become indebtedness of the new Starkville-Oktibbeha Consolidated School District from and after July 1, 2015, and the mandatory special ad valorem tax to be levied by the levying authority pursuant to Section 37-59-23, Mississippi Code of 1972, to pay the bonds shall be levied only upon the taxable real property that was within the former Oktibbeha County School District. The tax for the bonds may not be imposed on the real property within the former Starkville School District.

(9) For a period beginning July 1, 2015, and ending July 1, 2024, the new Starkville-Oktibbeha Consolidated School District Board of Trustees may issue negotiable bonds of the Starkville-Oktibbeha Consolidated School District for the purpose of purchasing school buses, textbooks, computers and software and other equipment and fixtures for school facilities and for any purposes enumerated in Section 37-59-3, Mississippi Code of 1972. The term of any such bonds may not exceed the useful life of the financed project as determined according to the upper limit of useful life and depreciation guidelines established under the United States Internal Revenue Code and regulations. Said bonds shall be issued under the authority of Sections 37-59-1 through 37-59-45, including all notice and publication requirements, however, the necessity for the issuance of the bonds shall be made pursuant to a reverse referendum procedure to be followed by the Starkville-Oktibbeha Consolidated School District Board of Trustees as follows: the board of trustees shall publish notice of the issuance of the bonds once each week for at least three (3) consecutive weeks in a newspaper having general circulation in the Starkville-Oktibbeha Consolidated School District, with the first publication thereof to be made not less than fifteen (15) days prior to the date on which the board of trustees is to take final action authorizing the issuance of the bonds. If no petition requesting an election is filed prior to the date on which the board of trustees is to take final action on the issuance of the bonds, the board of trustees shall authorize the issuance of the bonds. If at any time prior to the date on which the board of trustees is to take final action authorizing the issuance of the bonds a petition signed by not less than twenty percent (20%) of the qualified electors of the Starkville-Oktibbeha Consolidated School District shall be filed with the Board of Trustees of Starkville-Oktibbeha Consolidated School District requesting that an election be called on the question of issuing the bonds, then the board of trustees shall, not later than its next regular meeting, adopt a resolution calling an election to be held within the Starkville-Oktibbeha Consolidated School District upon such question. The election shall be called and held, and notice thereof shall be given, in the same manner for elections upon the question of bond issues under Sections 37-59-13, 37-59-15 and 37-59-17, and the results there shall be certified to the Starkville-Oktibbeha Consolidated School District Board of Trustees, as the case may be. If three-fifths (3/5) of the qualified electors who voted in such election vote in favor of the issuance of such bonds, then the board of trustees shall issue such bonds. Notwithstanding any provision to the contrary, the Starkville-Oktibbeha Consolidated School District may issue bonds pursuant to this subsection (9) in an amount which, when added to all of the Starkville-Oktibbeha Consolidated School District's then outstanding bonded indebtedness, shall not result in the imposition on any of the property in said district of an indebtedness for school purposes of more than twenty percent (20%) of the assessed value of the taxable property within said district, according to the then last completed assessment for taxation. Any bonds issued pursuant to this subsection (9) shall be indebtedness of the new Starkville-Oktibbeha Consolidated School District. The mandatory special ad valorem tax to be levied by the levying authority pursuant to Section 37-59-23, Mississippi Code of 1972, shall be levied on all taxable property of the Starkville-Oktibbeha Consolidated School District.

(10) From and after July 1, 2015, all outstanding debt of the former Oktibbeha County School District and the former Starkville School District shall be assumed by and become the debt of the new Starkville-Oktibbeha Consolidated School District. Any debt assumed by the Starkville-Oktibbeha Consolidated School District secured by a special ad valorem tax shall be secured by and payable from a special ad valorem tax levied on taxable property in the former Starkville School District and the former Oktibbeha County School District, by its respective levying authority. All debt secured by a pledge by either district of its education enhancement funds pursuant to Section 37-61-33, Mississippi Code of 1972, or by a pledge of its Mississippi Adequate Education Program funds will continue to be secured by and payable from the same funds after the debt is assumed by the Starkville-Oktibbeha Consolidated School District as of July 1, 2015. It is the intent of the Legislature that any such pledges will remain in effect and that the pledged funds will be available to the Starkville-Oktibbeha Consolidated School District to pay its debt to which the funds are pledged.

(11) It shall be the responsibility of the Board of Supervisors of Oktibbeha County to provide office, furnishing and utilities for the administrative Office of the Superintendent of the Starkville-Oktibbeha Consolidated School District.

(12) The new Starkville-Oktibbeha Consolidated School District is authorized and encouraged to develop a partnership with Mississippi State University to create a model rural education school to serve all sixth- and seventh-grade students from Oktibbeha County and a model prekindergarten program which shall also serve as a model for the education of teachers and administrators.

(13) The Board of Supervisors of Oktibbeha County shall be the "levying authority" for the Starkville-Oktibbeha Consolidated School District.



§ 37-7-105 - Procedure for alteration of district boundaries or consolidation of school districts by school boards; effect of consolidation as to contracts and taxation

(1) In cases where two (2) or more school boards determine that it is appropriate that their existing boundaries be altered to provide better service to students, each school board shall enter on its minutes the legal description of new district lines and shall publish the order altering such districts in some newspaper published and having a general circulation in such district(s) once each week for three (3) consecutive weeks, which said order shall be duly certified by the president of said school board. If no newspaper be published in said school district, then such order shall be published for the required time in some newspaper having a general circulation therein, and, in addition, a copy of said order shall be posted for the required time at three (3) public places in the school district. The order so published shall contain a provision giving notice that said order shall become final thirty (30) days after the first publication of said notice unless a petition is filed protesting against same within such time. In the event no such petition be filed, the said order shall become final at said time. However, in the event twenty percent (20%) or fifteen hundred (1500), whichever is less, of the qualified electors of any school district altered by such order shall file a petition with the school board, within thirty (30) days after the first publication of said notice, protesting against the alteration of such district, then an election shall be called and held, on order of the school board, by the county election commission(s), after publication of legal notice of such election, which said election shall be held within thirty (30) days after the first publication of the notice of such election. At such election the question shall be submitted to the qualified electors of the district or districts in which a petition is filed as to whether or not such district or districts shall be altered as provided in the said order of the school board. If a majority of those voting in said election in each district affected and from which a petition is filed shall vote in favor of the order of the school board then such order shall become final. If a majority of those voting in said election in any district from which a petition is filed shall vote against the order of the school board then such order shall be void and of no effect and no further attempt to make the proposed change in such district shall be made for a period of at least two (2) years after the date of said election.

(2) When the orders of all boards adopting the new lines have been entered and are final, all orders shall be submitted to and considered by the State Board of Education as prescribed in Section 37-7-113, Mississippi Code of 1972. If the new lines are approved by the State Board of Education, the new district lines shall be submitted to the Attorney General of the United States for preclearance or to the United States District Court for the District of Columbia for a declaratory judgment in accordance with the provisions of the Voting Rights Act of 1965, as amended and extended. In the event the change in the school district lines are either precleared by the United States Department of Justice, or approved by the United States District Court, the State Board of Education shall formally declare the new lines as the new boundaries of the school districts.

(3) Should two (2) or more school districts determine that they wish to consolidate, the following actions shall be taken by the districts to perfect this consolidation: (a) Each board shall state its intent to consolidate with the other district or districts by passing a resolution of the board to that effect and spreading it on the minutes of the districts; and (b) each school board shall publish the order consolidating such districts in some newspaper having a general circulation in such district(s) once each week for three (3) consecutive weeks, which said order shall be duly certified by the president of said school board. The order so published shall contain a provision giving notice that said order shall become final thirty (30) days after the first publication of said notice unless a petition is filed protesting against same within such time. In the event no such petition be filed, the said order shall become final on said date. However, in the event twenty percent (20%) or fifteen hundred (1500), whichever is less, of the qualified electors of any one (1) of the school districts affected by the proposed consolidation shall file a petition with the applicable school board, within thirty (30) days after the first publication of said notice, protesting against the consolidation of such district or districts, then an election shall be called and held in such school districts where petitions were filed, on order of the school board, by the county election commission(s), after publication of legal notice of such election, which said election shall be held within thirty (30) days after the first publication of the notice of such election. At such election the question shall be submitted to the qualified electors of any district or districts in which petitions were filed as to whether or not such district or districts shall be consolidated as provided in the said order of the school boards. If a majority of those voting in said election shall vote in favor of the order of the school boards then such order shall become final. Should less than a majority of the electors of any single school district vote in favor of the adoption of the proposed consolidation, such school district shall not participate in any voluntary consolidation as authorized in this subsection, and the proposed consolidation plan adopted by such districts shall be void.

After the order of the local school boards becomes final, it shall be submitted to and considered by the State Board of Education. If approved by the State Board of Education, the consolidation shall be submitted by the local school boards to the appropriate federal agencies for approval. After all preclearance has been received, the State Board of Education shall declare the new boundaries of the consolidated school district and all action shall proceed as outlined under law using the new boundaries.

Upon preclearance of such consolidation, all school boards shall approve a joint resolution for the election of five (5) new board members from single member districts as provided by law. These elections shall be scheduled prior to May 1 of the year in which the consolidation is to become effective. The new consolidated district shall become effective on July 1 of that same year. The superintendent of any district created through consolidation shall be appointed if all of the school districts which are consolidating had previously appointed their superintendents. The superintendent of any district created through consolidation shall be elected if all of the school districts which are consolidating had previously elected their superintendents. In the event two (2) or more school districts consolidating under the provisions of this section shall have previously appointed one or more superintendents and elected the remainder, the superintendent shall be elected or appointed in accordance with the method utilized by the consolidating school district or districts with the larger or largest student populations. The superintendent shall begin work as the superintendent on July 1 of such year when the consolidation becomes effective. The order to consolidate shall invalidate the contracts of the superintendents of the preceding districts and shall terminate the term of the superintendent if that person was elected. The order to consolidate shall invalidate the term of any school board member beyond July 1 of that year whether they are elected or appointed. Any school board member from any school district may be eligible to run for election to the new consolidated school board.

Each school board shall be responsible for establishing the contracts for teachers and principals for the next school year with the consultation of the successor school board if they have been selected at the time such decisions are to be made. The selection of administrator in the central administration office shall be the responsibility of the successor school board. No existing dates for renewal of contracts shall invalidate the responsibility of the successor school board in taking such action. The successor school board may enter into these contracts at any time following their election, but no later than July 1 of that year. It shall also be the responsibility of the successor school board to prepare and approve the budget of the new district. The successor school board may use staff from the existing districts to prepare the budget. The school board shall have authority to approve the budget prior to the July 1 date and shall follow the time line established for budget preparation under the law. Should either district at the time of consolidation have more liabilities than assets, then the successor school board shall be authorized to levy an ad valorem tax upon the taxable property in the territory of the district where the deficit exists, a tax not to exceed five percent (5%) of the existing tax levy for the sole purpose of reducing the deficit. When the deficit is eliminated, then such tax levy shall be terminated. Any taxes levied to bring about the equalization of funding, to equalize pay scales or levied in the territory of a newly created district where a deficit exists, shall constitute a "new program" for the purposes of ad valorem tax limitations as prescribed in Sections 27-39-321 and 37-57-107, Mississippi Code of 1972.



§ 37-7-107 - Abolition of school district pursuant to petition filed by electorate

If a petition signed by two-thirds (2/3) of the qualified electors of an existing school district shall be filed with the school board requesting that such district be abolished, then the school board shall enter an order abolishing such school district. Such order shall become final without publication thereof upon such date as may be fixed by the school board but not later than July 1 next succeeding the date of such order.



§ 37-7-109 - Annexation of territory to different district or reorganization into new district pursuant to petition filed by electorate; effect upon outstanding bonds or other indebtedness

If a petition signed by a majority of the qualified electors of specifically described territory of an existing school district shall be filed with the school board requesting that said described territory be taken from such existing district and annexed to an adjacent district, or reorganized into a new school district, the said school board, after consideration thereof, and with the consent and approval of the school board of the district to which such territory is to be annexed, if such be the case, shall have the power and authority, in its discretion, to take such territory from the existing district and annex same to the adjacent district, or to create a new school district of such specifically described territory. However, before doing so, the school board must find and determine that the taking of the territory from the existing school district will not seriously interfere with or impair the efficiency of such school district, and all orders adopted under the provisions of this section shall be invalid unless such finding and determination be made. Any order adopted under the provisions of this section shall become final without publication thereof upon such date as may be fixed by the school board but not later than the first day of July next succeeding the date of such order. The taking of territory from existing school districts under the provisions of this section shall not release the property in such territory from assessment and liability for the payment of the outstanding bonds or other indebtedness of the district from which the territory is taken and it shall be the duty of the board of supervisors to continue to levy taxes on such territory in an amount sufficient to pay such territory's pro rata part of all outstanding bonds or other indebtedness existing at the time the territory is taken from such district. In addition thereto, the territory involved shall become liable for its pro rata part of the outstanding bonds or other indebtedness of the district to which it is annexed and taxes shall be levied thereon for the payment thereof to the same extent as taxes are levied upon the other territory of such district.



§ 37-7-111 - Effect of abolition or alteration of district upon bonds or other indebtedness of district; territory of abolished district to be annexed to another district

When any school district is abolished or altered under the provisions of this article, the abolition or alteration thereof shall not impair or release the property of such school district from liability for the payment of the bonds or other indebtedness of such district and it shall be the duty of the board of supervisors of said county to levy taxes on the property of said district so abolished or altered from year to year according to the terms of such indebtedness until same shall be fully paid. No existing school district shall be abolished unless the territory comprising such district shall be annexed to another district in the same order abolishing the former district.



§ 37-7-113 - Approval of reorganization, abolition or alteration of school district by State Board of Education

Notwithstanding any of the foregoing provisions, it is hereby expressly provided that no order of the school board reorganizing, abolishing or altering any school district, whether same be taken with or without a petition therefor, shall be final unless and until said proposed reorganization, alteration or abolition shall be submitted to and approved by the State Board of Education. In the event the proposed action shall be disapproved by the State Board of Education, the same shall be void and of no effect. In the event of the filing of any petitions with the school board under the provisions of said sections, the school board shall verify same and make a determination of whether same are signed by the requisite number of qualified electors. The finding of the school board upon such question shall be final and conclusive for the purpose of the submission of said matter to the State Board of Education and the approval or disapproval of the action by said board.



§ 37-7-115 - Appeals from school board orders

Any person aggrieved by an order of the school board adopted under any of the foregoing provisions may appeal therefrom within ten (10) days from the date of the adjournment of the meeting at which such order is entered. Said appeal shall be taken in the same manner as appeals are taken from judgments or decisions of the board of supervisors as provided in Section 11-51-75, Mississippi Code of 1972, the provisions of which shall be fully applicable to appeals taken hereunder. The State Board of Education shall not pass upon or approve or disapprove any such order until the time for an appeal therefrom shall have expired, nor shall said board pass upon or approve or disapprove any such order from which an appeal is taken until said appeal shall have been finally determined.






Article 5 - BOARDS OF TRUSTEES; QUALIFICATIONS, SELECTION AND MEETINGS

§ 37-7-201 - Qualifications for office of trustee

In order for a person to be eligible to hold the office of trustee of any school district, such person must be a bona fide resident and a qualified elector of such school district, and, in the case of a school district lying in two or more counties, but not including municipal separate school districts, such person must be a bona fide resident and a qualified elector of the territory entitled to such representation on the board.



§ 37-7-203 - Composition of boards of trustees of municipal separate school districts and certain mayor-council forms of government; qualifications, selection, and terms of office of members of boards

(1) Except as otherwise provided in subsection (3) of this section, the boards of trustees of all municipal separate school districts created under this chapter, either with or without added territory, shall consist of five (5) members, each to be chosen for a term of five (5) years, but so chosen that the term of office of one (1) member shall expire each year. In the event the added territory of a municipal separate school district furnishes fifteen percent (15%) or more of the pupils enrolled in the schools of such district, then at least one (1) member of the board of trustees of such school district shall be a resident of the added territory outside the corporate limits. In the event the added territory of a municipal separate school district furnishes thirty percent (30%) or more of the pupils enrolled in the schools of such district, then not more than two (2) members of the board of trustees of such school district shall be residents of the added territory outside the corporate limits. In the event the added territory of a municipal separate school district in a county in which Mississippi Highways 8 and 15 intersect furnishes thirty percent (30%) or more of the pupils enrolled in the schools of such district, then the five (5) members of the board of trustees of such school district shall be elected at large from such school district for a term of five (5) years each except that the two (2) elected trustees presently serving on such board shall continue to serve for their respective terms of office. The three (3) appointed trustees presently serving on such board shall continue to serve until their successors are elected in March of 1975 in the manner provided for in Section 37-7-215. At such election, one (1) trustee shall be elected for a term of two (2) years, one (1) for a term of three (3) years and one (1) for a term of five (5) years. Subsequent terms for each successor trustee shall be for five (5) years. In the event one (1) of two (2) municipal separate school districts located in any county with two (2) judicial districts, District 1 being comprised of Supervisors Districts 1, 2, 4 and 5, and District 2 being comprised of Supervisors District 3, with added territory embraces three (3) full supervisors districts of a county, one (1) trustee shall be elected from each of the three (3) supervisors districts outside the corporate limits of the municipality. In the further event that the territory of a municipal separate school district located in any county with two (2) judicial districts, District 1 being comprised of Supervisors Districts 1, 2, 4 and 5, and District 2 being comprised of Supervisors District 3, with added territory embraces four (4) full supervisors districts in the county, and in any county in which a municipal separate school district embraces the entire county in which Highways 14 and 15 intersect, one (1) trustee shall be elected from each supervisors district.

Except as otherwise provided herein, the trustees of such a municipal separate school district shall be elected by a majority of the governing authorities of the municipality at the first meeting of the governing authorities held in the month of February of each year, and the term of office of the member so elected shall commence on the first Saturday of March following. In the case of a member of the board of trustees who is required to come from the added territory outside the corporate limits as is above provided, such member of the board of trustees shall be elected by the qualified electors of the school district residing in such added territory outside the corporate limits at the same time and in the same manner as is otherwise provided in this article for the election of trustees of school districts other than municipal separate school districts.

In the event that a portion of a county school district is reconstituted, in the manner provided by law, into a municipal separate school district with added territory and in the event that the trustees to be elected from the added territory are requested to be elected from separate election districts within the added territory, instead of elected at large, by the Attorney General of the United States as a result of and pursuant to preclearance under Section 5 of the Voting Rights Act of 1965 as amended and extended, and in the event the added territory of a municipal separate school district of a municipality furnishes thirty percent (30%) or more of the pupils enrolled in the schools of such district, then two (2) members of the board of trustees shall be residents of the added territory outside the corporate limits of such municipality and shall be elected from special trustee election districts by the qualified electors thereof as herein provided. The board of trustees of the school district shall apportion the added territory into two (2) special trustee election districts as nearly as possible according to population and other factors heretofore pronounced by the courts. The board of trustees of the school district shall thereafter publish the same in a newspaper of general circulation within that school district for at least two (2) consecutive weeks; and after having given notice of publication and recording the same upon the minutes of the board of trustees of the school district, the new district lines shall thereafter be effective. Any person elected from the new trustee election districts constituted herein shall be elected in the manner provided for in Section 37-7-215 for a term of five (5) years. Any vacancy in the office of a trustee elected from such trustee election district, whether occasioned by redistricting or by other cause, shall be filled by appointment of the governing authorities of the municipality, provided that the person so appointed shall serve only until the next general election following his appointment, at which time a person shall be elected for the remainder of the unexpired term in the manner provided in Section 37-7-215.

In any county organizing a countywide municipal separate school district after January 1, 1965, the trustees thereof to be elected from outside the municipality, such trustees shall be elected by the board of supervisors of such county, and the superintendent of such school district shall have authority to pay out and distribute the funds of the district. In the event a municipal separate school district should occupy territory in a county other than that in which the municipality is located and fifteen percent (15%) or more of the pupils enrolled in the schools of such district shall come from the territory of the district in the county other than that in which the municipality is located, the territory of such county in which the municipality is not located shall be entitled to one (1) member on the board of trustees of such school district. The trustee shall be a resident of the territory of that part of the district lying in the county in which the municipality is not located and shall be elected by the qualified electors of the territory of such county at the same time and in the same manner as is provided for the election of trustees of school districts other than municipal separate school districts having territory in two (2) or more counties.

All vacancies shall be filled for the unexpired terms by appointment of the governing authorities of the municipality; except that in the case of the trustees coming from the added territory outside the corporate limits, the person so appointed shall serve only until the next general election following his appointment, at which time a person shall be elected for the remainder of the unexpired term in the manner otherwise provided herein.

No person who is a member of such governing body, or who is an employee of the municipality, or who is a member of the county board of education, or who is a trustee of any public, private or sectarian school or college located in the county, inclusive of the municipal separate school district, or who is a teacher in or a trustee of the school district, shall be eligible for appointment to the board of trustees.

(2) In counties of less than fifteen thousand (15,000) people having a municipal separate school district with added territory which embraces all the territory of a county, one or more trustees of the school district shall be nominated from each supervisors district upon petition of fifty (50) qualified electors of that supervisors district, or twenty percent (20%) of the qualified electors of such district, whichever number shall be smaller. One (1) trustee must be elected from each supervisors district of the county. In such counties embraced entirely by a municipal separate school district, there shall be no county board of education after the formation of such district, and the county superintendent of education shall act as superintendent of schools of the district and shall be appointed by the board of trustees of that district, and the provisions of subsection (1) of this section and the first paragraph of Section 37-7-211 shall not apply to such districts.

(3) In municipalities designated as having a mayor-council form of government under Chapter 8, Title 21, Mississippi Code of 1972, and having a population in excess of one hundred thousand (100,000) according to the 2000 decennial census, the boards of trustees of the municipal separate school district located in the municipality may, if authorized by ordinance of the municipal governing authority, consist of seven (7) members residing in each of the seven (7) wards in the municipality, to be appointed by the mayor and confirmed by the city council as follows: (a) each board member shall reside in the ward from which he is appointed; (b) members serving on March 31, 2010, shall continue to serve until a new term commences and new members shall be selected from wards not currently represented on the board; (c) one (1) of the two (2) additional appointments shall serve a term of five (5) years and one (1) for a term of four (4) years, with all subsequent appointments for a five-year term; and (d) each new appointment shall be made by the mayor and confirmed by the city council of the municipality at the first meeting of the governing authorities held in the month of June following March 31, 2010, and thereafter each year, and the term of office of each member so selected shall commence on the first Saturday of July following.



§ 37-7-204 - Appointment of interim member to fill vacancy in board of trustees for countywide municipal separate school district

In the event that a vacancy occurs in the office of any elected trustee of a countywide municipal separate school district, and the next regular school board election at which the vacancy may be filled is less than one (1) year from the date of the resignation, the school board of the district may, in its discretion, take action to appoint an interim board member to fill the vacancy until a duly qualified successor takes office. The interim board member shall serve until such time as the successor board member is duly elected to fill the unexpired term, pursuant to an election held at the next regularly scheduled school board election held in the county.



§ 37-7-207 - Selection and term of trustees of consolidated districts

(1) All school districts reconstituted or created under the provisions of Article 1 of this chapter, and which lie wholly within one (1) county, but not including municipal separate and countywide districts, shall be governed by a board of five (5) trustees. The first board of trustees of such districts shall be appointed by the county board of education, and the original appointments shall be so made that one (1) trustee shall be appointed to serve until the first Saturday of March following such appointments, one (1) for one (1) year longer, one (1) for two (2) years longer, one (1) for three (3) years longer, and one (1) for four (4) years longer. After such original appointments, the trustees of such school districts shall be elected by the qualified electors of such school districts in the manner provided for in Sections 37-7-223 through 37-7-229, with each trustee to be elected for a term of five (5) years. The five (5) members of the board of trustees of such consolidated school district shall be elected from special trustee election districts by the qualified electors thereof, as herein provided. The board of trustees of any such consolidated school district shall apportion the consolidated school district into five (5) special trustee election districts. The board of trustees of such school district shall place upon its minutes the boundaries determined for the new five (5) trustee election districts. The board of trustees shall thereafter publish the same in a newspaper of general circulation within said school district for at least three (3) consecutive weeks; and after having given notice of publication and recording the same upon the minutes of the board of trustees, said new district lines shall thereafter be effective.

On the first Tuesday after the first Monday in November, in any year in which any consolidated school district shall elect to utilize the authority to create single member election districts, an election shall be held in each such district in this state for the purpose of electing the board of trustees of such district. At said election the member of the said board from District One shall be elected for a term of one (1) year, the member from District Two shall be elected for a term of two (2) years, the member from District Three shall be elected for a term of three (3) years, the member from District Four shall be elected for a term of four (4) years, and the member from District Five shall be elected for a term of five (5) years. Thereafter, members shall be elected at general elections as vacancies occur for terms of five (5) years each. Trustees elected from single member election districts as provided above shall otherwise be elected as provided for in Sections 37-7-223 through 37-7-229. All members of the said board of trustees shall take office on the first Monday of January following the date of their election. All vacancies which may occur during a term shall be filled by appointment of the consolidated school district trustees, but the person so appointed shall serve only until the next general election following such appointment, at which time a person shall be elected for the remainder of the unexpired term at the same time and in the same manner as a trustee is elected for the full term then expiring. The person so elected to the unexpired term shall take office immediately. Said appointee shall be selected from the qualified electors of the district in which the vacancy occurs. In the event the school district is under conservatorship and no members of the board of trustees remain in office, the Governor shall call a special election to fill the vacancies and the said election will be conducted by the county election commission.

(2) All school districts reconstituted and created under the provisions of Article 1 of this chapter, which embrace territory in two (2) or more counties, but not including municipal separate school districts, shall be governed by a board of five (5) trustees. In making the original appointments, the several county boards of education shall appoint the trustee or trustees to which the territory in such county is entitled, and, by agreement between the county boards concerned, one (1) person shall be appointed to serve until the first Saturday of March following, one (1) for one (1) year longer, one (1) for two (2) years longer, one (1) for three (3) years longer and one (1) for four (4) years longer. Thereafter, such trustees shall be elected as is provided for in Sections 37-7-223 through 37-7-229, for a term of five (5) years. The five (5) members of the board of trustees of such line consolidated school district shall be elected from special trustee election districts by the qualified electors thereof, as herein provided. The existing board of trustees of such line consolidated school district shall apportion the line consolidated school district into five (5) special trustee election districts. The board of trustees shall place upon its minutes the boundaries determined for the new five (5) trustee election districts. The board of trustees shall thereafter publish the same in a newspaper of general circulation within said school district for at least three (3) consecutive weeks; and after having given notice of publication and recording the same upon the minutes of the board of trustees, said new district lines shall thereafter be effective. Provided, however, that in any line consolidated school district encompassing two (2) or more counties created pursuant to Laws, 1953, Extraordinary Session, Chapter 12, Section 8, in which, as a condition precedent to the creation of said district, each county belonging thereto was contractually guaranteed to always have at least one (1) representative on said board, in order that said condition precedent may be honored and guaranteed, in any year in which the board of trustees of such line consolidated school district does not have at least one (1) member from each county or part thereof forming such district, the board of trustees in such district shall be governed by a board of a sufficient number of trustees to fulfill this guarantee, five (5) of whom shall be elected from the five (5) special trustee election districts which shall be as nearly equal as possible and one (1) member trustee appointed at large from each county not having representation on the elected board. In such cases, the board of supervisors of each county shall make written agreement to guarantee the manner of appointment of at least one (1) representative from each county in the district, placing such written agreement on the minutes of each board of supervisors in each county.

On the first Tuesday after the first Monday in November, in any year in which any line consolidated school district shall elect to utilize the authority to create single member election districts, an election shall be held in each such district in this state for the purpose of electing the board of trustees of such district. At said election the member of the said board from District One shall be elected for a term of one (1) year, the member from District Two shall be elected for a term of two (2) years, the member from District Three shall be elected for a term of three (3) years, the member from District Four shall be elected for a term of four (4) years, and the member from District Five shall be elected for a term of five (5) years. Thereafter, members shall be elected at general elections as vacancies occur for terms of five (5) years each. Trustees elected from single member election districts as provided above shall otherwise be elected as provided for in Sections 37-7-223 through 37-7-229. All members of the said board of trustees shall take office on the first Monday of January following the date of their election. In all elections, the trustee elected shall be a resident and qualified elector of the district entitled to the representation upon the board, and he shall be elected only by the qualified electors of such district. All vacancies which may occur during a term of office shall be filled by appointment of the consolidated line school district trustees, but the person so appointed shall serve only until the next general election following such appointment, at which time a person shall be elected for the remainder of the unexpired term at the same time and in the same manner as the trustee is elected for the full term then expiring. The person so elected to the unexpired term shall take office immediately. In the event the school district is under conservatorship and no members of the board of trustees remain in office, the Governor shall call a special election to fill the vacancies and the said election will be conducted by the county election commission.



§ 37-7-208 - Authorization to expend funds to cover cost and expenses of litigation relating to and implementation of single member school board trustee election districts

The board of trustees of any consolidated school district may pay from non-minimum program funds the cost and expense of litigation involved by or resulting from the creation of or litigation to create single member school board trustee election districts, and pay from non-minimum program funds the cost or expense to implement any plan, decree or reorganization as approved by the court. Said payments by the board of trustees shall be deemed a "new program" under the provisions of Section 37-57-107, Mississippi Code of 1972, and any additional millage levied for such purpose and the revenue generated therefrom shall be excluded from the tax increase limitation prescribed in Sections 37-57-105 and 37-57-107. The board of supervisors of any county in which there is located such consolidated school district may, in its discretion, contribute out of county general funds to the cost and expense of such litigation and/or the cost of implementing such redistricting plan.



§ 37-7-209 - Election of trustees generally

All elections of trustees who are elected under the provisions of subsection (1) of Section 37-7-203 shall be held and conducted in the manner and at the time provided for in Sections 37-7-211 through 37-7-219.



§ 37-7-211 - Filing of petition and affidavit by candidate for office of trustee

(1) The name of any qualified elector who is otherwise eligible under the provisions of subsection (1) of Section 37-7-203 who shall desire to be a candidate for the office of trustee must qualify in the following manner in order to be allowed to be considered for election. By 5:00 p.m. no more than ninety (90) days and not less than sixty (60) days before the election, he shall file with the county election commissioners a petition signed by not less than fifty (50) qualified electors of the area represented by the office which he seeks, either for a full term or an unexpired term, as the case may be, and an affidavit by the candidate offering for election stating his qualifications under the terms of the section. Where there are less than one hundred (100) qualified electors in said area represented by the trustee, it shall only be required that said petition of nomination be signed by at least twenty percent (20%) of the qualified electors in said area. The petition shall contain an affidavit certifying that all signatures are the personal signatures of each person whose name appears on the petition and that each person is a qualified elector.

(2) Unless the petition and affidavit required in subsection (1) of this section are filed by 5:00 p.m. not less than sixty (60) days prior to the election, the name of the candidate shall not be considered in the election, and votes cast for any person who has failed to qualify shall not be counted in the election.

(3) If after the time for candidates to file the petition and affidavit provided for in this section there should be only one (1) person to qualify for the office of trustee, then no election or notice of election shall be necessary and such person shall, if otherwise qualified, be declared elected without opposition.



§ 37-7-215 - Time of election and runoff election

All such elections shall be held on the first Tuesday after the first Monday in November of each year and in the same manner as general state and county elections are held and conducted. In the event a runoff is necessary the runoff shall be held three (3) weeks thereafter.



§ 37-7-217 - Conduct of election; certification of results; runoffs

(1) The county election commissioners shall indicate on the ballot which of the persons whose names appear thereon are candidates for a full term, and which of such persons, if any, are candidates for an unexpired term or terms.

(2) The qualified electors of each school district operating under Section 37-7-215 shall vote on the date specified in that section and at the special trustee election districts.

(3) A person elected shall assume the duties of his office for the full term on the first day of January if the election is for the full term. A person elected to an unexpired term shall assume office immediately.

(4) The county election commissioners shall forthwith certify the results of the election to the superintendent of the municipal separate or special municipal separate school district, as the case may be, which certificate shall be delivered to such superintendent within five (5) days following the first election.

(5) If a person does not receive a majority of the votes cast at the election, a runoff shall be held between the two (2) persons receiving the highest number of votes at the first election.



§ 37-7-219 - Preparation of list of qualified electors

(1) For the purpose of holding such an election, it shall be the duty of the county election commissioners to prepare from the records in the office of the county registrar a list of the qualified electors of the school district who are eligible to participate in the election. The list shall be furnished to the election managers in each precinct, together with the ballots and other election supplies.

(2) In the event that any election precinct embraces parts of two (2) or more school districts it shall be the duty of the county election commissioners to prepare from the records in the office of the county registrar separate lists of the qualified electors of each school district who reside in the precinct and who are eligible to participate in the election. The election commissioners shall furnish to the election managers in the precinct separate ballots and separate ballot boxes and separate voting lists for each school district.

(3) For each day spent in carrying out the provisions of Sections 37-7-211 through 37-7-219, the county election commissioners shall be paid at the rate prescribed by law.



§ 37-7-221 - Election of consolidated or consolidated line school district trustees; procedure generally

The election of consolidated or consolidated line school district trustees shall be held in the manner provided for in Sections 37-7-223 through 37-7-229 rather than the method now provided by Sections 37-7-209 through 37-7-219.



§ 37-7-223 - Election of consolidated or consolidated line school district trustees; time and manner of election

All elections of consolidated or consolidated line school district trustees shall be held on the first Tuesday after the first Monday in November of each year in the same manner as general state and county elections are held and conducted.



§ 37-7-225 - Election of consolidated or consolidated line school district trustees; filing of petition of nomination by candidate

The county election commissioners shall place the name of any person eligible to hold the office of trustee on the ballot used in the election, provided that such candidate shall have filed with the county registrar, not more than ninety (90) days and by 5:00 p.m. not less than sixty (60) days prior to the date of such election, a petition of nomination signed by not less than fifty (50) qualified electors of the school district. Where there are less than one hundred (100) qualified electors in said district, it shall only be required that said petition of nomination be signed by at least twenty percent (20%) of the qualified electors of such school district. If such person be a candidate for an unexpired term, he shall indicate the term for which he is a candidate in such petition; otherwise he shall be deemed to be a candidate for a full term.

If after the time for candidates to file the petition of nomination provided for herein there should be only one (1) person to qualify for the office of trustee, then no election or notice of election shall be necessary and such person shall, if otherwise qualified, be declared elected without opposition.



§ 37-7-227 - Election of consolidated or consolidated line school district trustees; ballot; determination of results; runoffs

(1) The county election commissioners shall indicate on the ballot which of the persons whose names appear thereon are candidates for a full term, and which of such persons, if any, are candidates for an unexpired term or terms. The candidate who receives a majority of the votes cast, either for a full term or for an unexpired term or terms, as indicated on the ballot, shall be declared elected, and the person or persons elected to a full term shall assume the duties of his office on the first day of January of the year following such election. The person or persons elected to an unexpired term(s) shall assume office immediately. If no candidate receives a majority of the votes cast at the election, a runoff shall be held in the same manner three (3) weeks after the election between the two (2) candidates receiving the highest number of votes upon the first ballot.

(2) Notwithstanding any other provision of law, if an election for school board trustees occurs on a Tuesday, during a general election, any runoff for such election shall occur three (3) weeks after the election.



§ 37-7-229 - Election of consolidated or consolidated line school district trustees; preparation of list of qualified electors; compensation of election commissioners

For the purpose of holding such election, it shall be the duty of the county election commissioners to prepare from the records in the office of the county registrar a list of the qualified electors of the school district in which such election is to be held who are eligible to participate in such election. Such list shall be furnished to the election managers in each precinct, together with the ballots and other election supplies.

In the event that any election precinct embraces parts of two or more school districts it shall be the duty of the county election commissioners to prepare from the records in the office of the county registrar separate lists of the qualified electors of each school district who reside in said precinct and who are eligible to participate in such election. Said election commissioners shall furnish to the election managers in said precinct separate ballots and separate ballot boxes and separate voting lists for each school district.

For each day spent in carrying out the provisions of Sections 37-7-225 through 37-7-229 the county election commissioners shall be paid at the rate prescribed by law.






Article 7 - BOARDS OF TRUSTEES; GENERAL POWERS AND DUTIES

§ 37-7-301 - General powers and duties

The school boards of all school districts shall have the following powers, authority and duties in addition to all others imposed or granted by law, to wit:

(a) To organize and operate the schools of the district and to make such division between the high school grades and elementary grades as, in their judgment, will serve the best interests of the school;

(b) To introduce public school music, art, manual training and other special subjects into either the elementary or high school grades, as the board shall deem proper;

(c) To be the custodians of real and personal school property and to manage, control and care for same, both during the school term and during vacation;

(d) To have responsibility for the erection, repairing and equipping of school facilities and the making of necessary school improvements;

(e) To suspend or to expel a pupil or to change the placement of a pupil to the school district's alternative school or homebound program for misconduct in the school or on school property, as defined in Section 37-11-29, on the road to and from school, or at any school-related activity or event, or for conduct occurring on property other than school property or other than at a school-related activity or event when such conduct by a pupil, in the determination of the school superintendent or principal, renders that pupil's presence in the classroom a disruption to the educational environment of the school or a detriment to the best interest and welfare of the pupils and teacher of such class as a whole, and to delegate such authority to the appropriate officials of the school district;

(f) To visit schools in the district, in their discretion, in a body for the purpose of determining what can be done for the improvement of the school in a general way;

(g) To support, within reasonable limits, the superintendent, principal and teachers where necessary for the proper discipline of the school;

(h) To exclude from the schools students with what appears to be infectious or contagious diseases; provided, however, such student may be allowed to return to school upon presenting a certificate from a public health officer, duly licensed physician or nurse practitioner that the student is free from such disease;

(i) To require those vaccinations specified by the State Health Officer as provided in Section 41-23-37;

(j) To see that all necessary utilities and services are provided in the schools at all times when same are needed;

(k) To authorize the use of the school buildings and grounds for the holding of public meetings and gatherings of the people under such regulations as may be prescribed by said board;

(l) To prescribe and enforce rules and regulations not inconsistent with law or with the regulations of the State Board of Education for their own government and for the government of the schools, and to transact their business at regular and special meetings called and held in the manner provided by law;

(m) To maintain and operate all of the schools under their control for such length of time during the year as may be required;

(n) To enforce in the schools the courses of study and the use of the textbooks prescribed by the proper authorities;

(o) To make orders directed to the superintendent of schools for the issuance of pay certificates for lawful purposes on any available funds of the district and to have full control of the receipt, distribution, allotment and disbursement of all funds provided for the support and operation of the schools of such school district whether such funds be derived from state appropriations, local ad valorem tax collections, or otherwise. The local school board shall be authorized and empowered to promulgate rules and regulations that specify the types of claims and set limits of the dollar amount for payment of claims by the superintendent of schools to be ratified by the board at the next regularly scheduled meeting after payment has been made;

(p) To select all school district personnel in the manner provided by law, and to provide for such employee fringe benefit programs, including accident reimbursement plans, as may be deemed necessary and appropriate by the board;

(q) To provide athletic programs and other school activities and to regulate the establishment and operation of such programs and activities;

(r) To join, in their discretion, any association of school boards and other public school-related organizations, and to pay from local funds other than minimum foundation funds, any membership dues;

(s) To expend local school activity funds, or other available school district funds, other than minimum education program funds, for the purposes prescribed under this paragraph. "Activity funds" shall mean all funds received by school officials in all school districts paid or collected to participate in any school activity, such activity being part of the school program and partially financed with public funds or supplemented by public funds. The term "activity funds" shall not include any funds raised and/or expended by any organization unless commingled in a bank account with existing activity funds, regardless of whether the funds were raised by school employees or received by school employees during school hours or using school facilities, and regardless of whether a school employee exercises influence over the expenditure or disposition of such funds. Organizations shall not be required to make any payment to any school for the use of any school facility if, in the discretion of the local school governing board, the organization's function shall be deemed to be beneficial to the official or extracurricular programs of the school. For the purposes of this provision, the term "organization" shall not include any organization subject to the control of the local school governing board. Activity funds may only be expended for any necessary expenses or travel costs, including advances, incurred by students and their chaperons in attending any in-state or out-of-state school-related programs, conventions or seminars and/or any commodities, equipment, travel expenses, purchased services or school supplies which the local school governing board, in its discretion, shall deem beneficial to the official or extracurricular programs of the district, including items which may subsequently become the personal property of individuals, including yearbooks, athletic apparel, book covers and trophies. Activity funds may be used to pay travel expenses of school district personnel. The local school governing board shall be authorized and empowered to promulgate rules and regulations specifically designating for what purposes school activity funds may be expended. The local school governing board shall provide (i) that such school activity funds shall be maintained and expended by the principal of the school generating the funds in individual bank accounts, or (ii) that such school activity funds shall be maintained and expended by the superintendent of schools in a central depository approved by the board. The local school governing board shall provide that such school activity funds be audited as part of the annual audit required in Section 37-9-18. The State Department of Education shall prescribe a uniform system of accounting and financial reporting for all school activity fund transactions;

(t) To enter into an energy performance contract, energy services contract, a shared savings, lease or lease-purchase basis, for energy efficiency services and/or equipment as provided for in Section 31-7-14;

(u) To maintain accounts and issue pay certificates on school food service bank accounts;

(v) (i) To lease a school building from an individual, partnership, nonprofit corporation or a private for-profit corporation for the use of such school district, and to expend funds therefor as may be available from any nonminimum program sources. The school board of the school district desiring to lease a school building shall declare by resolution that a need exists for a school building and that the school district cannot provide the necessary funds to pay the cost or its proportionate share of the cost of a school building required to meet the present needs. The resolution so adopted by the school board shall be published once each week for three (3) consecutive weeks in a newspaper having a general circulation in the school district involved, with the first publication thereof to be made not less than thirty (30) days prior to the date upon which the school board is to act on the question of leasing a school building. If no petition requesting an election is filed prior to such meeting as hereinafter provided, then the school board may, by resolution spread upon its minutes, proceed to lease a school building. If at any time prior to said meeting a petition signed by not less than twenty percent (20%) or fifteen hundred (1500), whichever is less, of the qualified electors of the school district involved shall be filed with the school board requesting that an election be called on the question, then the school board shall, not later than the next regular meeting, adopt a resolution calling an election to be held within such school district upon the question of authorizing the school board to lease a school building. Such election shall be called and held, and notice thereof shall be given, in the same manner for elections upon the questions of the issuance of the bonds of school districts, and the results thereof shall be certified to the school board. If at least three-fifths (3/5) of the qualified electors of the school district who voted in such election shall vote in favor of the leasing of a school building, then the school board shall proceed to lease a school building. The term of the lease contract shall not exceed twenty (20) years, and the total cost of such lease shall be either the amount of the lowest and best bid accepted by the school board after advertisement for bids or an amount not to exceed the current fair market value of the lease as determined by the averaging of at least two (2) appraisals by certified general appraisers licensed by the State of Mississippi. The term "school building" as used in this paragraph (v)(i) shall be construed to mean any building or buildings used for classroom purposes in connection with the operation of schools and shall include the site therefor, necessary support facilities, and the equipment thereof and appurtenances thereto such as heating facilities, water supply, sewage disposal, landscaping, walks, drives and playgrounds. The term "lease" as used in this paragraph (v)(i) may include a lease-purchase contract;

(ii) If two (2) or more school districts propose to enter into a lease contract jointly, then joint meetings of the school boards having control may be held but no action taken shall be binding on any such school district unless the question of leasing a school building is approved in each participating school district under the procedure hereinabove set forth in paragraph (v)(i). All of the provisions of paragraph (v)(i) regarding the term and amount of the lease contract shall apply to the school boards of school districts acting jointly. Any lease contract executed by two (2) or more school districts as joint lessees shall set out the amount of the aggregate lease rental to be paid by each, which may be agreed upon, but there shall be no right of occupancy by any lessee unless the aggregate rental is paid as stipulated in the lease contract. All rights of joint lessees under the lease contract shall be in proportion to the amount of lease rental paid by each;

(w) To employ all noninstructional and noncertificated employees and fix the duties and compensation of such personnel deemed necessary pursuant to the recommendation of the superintendent of schools;

(x) To employ and fix the duties and compensation of such legal counsel as deemed necessary;

(y) Subject to rules and regulations of the State Board of Education, to purchase, own and operate trucks, vans and other motor vehicles, which shall bear the proper identification required by law;

(z) To expend funds for the payment of substitute teachers and to adopt reasonable regulations for the employment and compensation of such substitute teachers;

(aa) To acquire in its own name by purchase all real property which shall be necessary and desirable in connection with the construction, renovation or improvement of any public school building or structure. Whenever the purchase price for such real property is greater than Fifty Thousand Dollars ($ 50,000.00), the school board shall not purchase the property for an amount exceeding the fair market value of such property as determined by the average of at least two (2) independent appraisals by certified general appraisers licensed by the State of Mississippi. If the board shall be unable to agree with the owner of any such real property in connection with any such project, the board shall have the power and authority to acquire any such real property by condemnation proceedings pursuant to Section 11-27-1 et seq., Mississippi Code of 1972, and for such purpose, the right of eminent domain is hereby conferred upon and vested in said board. Provided further, that the local school board is authorized to grant an easement for ingress and egress over sixteenth section land or lieu land in exchange for a similar easement upon adjoining land where the exchange of easements affords substantial benefit to the sixteenth section land; provided, however, the exchange must be based upon values as determined by a competent appraiser, with any differential in value to be adjusted by cash payment. Any easement rights granted over sixteenth section land under such authority shall terminate when the easement ceases to be used for its stated purpose. No sixteenth section or lieu land which is subject to an existing lease shall be burdened by any such easement except by consent of the lessee or unless the school district shall acquire the unexpired leasehold interest affected by the easement;

(bb) To charge reasonable fees related to the educational programs of the district, in the manner prescribed in Section 37-7-335;

(cc) Subject to rules and regulations of the State Board of Education, to purchase relocatable classrooms for the use of such school district, in the manner prescribed in Section 37-1-13;

(dd) Enter into contracts or agreements with other school districts, political subdivisions or governmental entities to carry out one or more of the powers or duties of the school board, or to allow more efficient utilization of limited resources for providing services to the public;

(ee) To provide for in-service training for employees of the district;

(ff) As part of their duties to prescribe the use of textbooks, to provide that parents and legal guardians shall be responsible for the textbooks and for the compensation to the school district for any books which are not returned to the proper schools upon the withdrawal of their dependent child. If a textbook is lost or not returned by any student who drops out of the public school district, the parent or legal guardian shall also compensate the school district for the fair market value of the textbooks;

(gg) To conduct fund-raising activities on behalf of the school district that the local school board, in its discretion, deems appropriate or beneficial to the official or extracurricular programs of the district; provided that:

(i) Any proceeds of the fund-raising activities shall be treated as "activity funds" and shall be accounted for as are other activity funds under this section; and

(ii) Fund-raising activities conducted or authorized by the board for the sale of school pictures, the rental of caps and gowns or the sale of graduation invitations for which the school board receives a commission, rebate or fee shall contain a disclosure statement advising that a portion of the proceeds of the sales or rentals shall be contributed to the student activity fund;

(hh) To allow individual lessons for music, art and other curriculum-related activities for academic credit or nonacademic credit during school hours and using school equipment and facilities, subject to uniform rules and regulations adopted by the school board;

(ii) To charge reasonable fees for participating in an extracurricular activity for academic or nonacademic credit for necessary and required equipment such as safety equipment, band instruments and uniforms;

(jj) To conduct or participate in any fund-raising activities on behalf of or in connection with a tax-exempt charitable organization;

(kk) To exercise such powers as may be reasonably necessary to carry out the provisions of this section;

(ll) To expend funds for the services of nonprofit arts organizations or other such nonprofit organizations who provide performances or other services for the students of the school district;

(mm) To expend federal No Child Left Behind Act funds, or any other available funds that are expressly designated and authorized for that use, to pay training, educational expenses, salary incentives and salary supplements to employees of local school districts; except that incentives shall not be considered part of the local supplement as defined in Section 37-151-5(o), nor shall incentives be considered part of the local supplement paid to an individual teacher for the purposes of Section 37-19-7(1). Mississippi Adequate Education Program funds or any other state funds may not be used for salary incentives or salary supplements as provided in this paragraph (mm);

(nn) To use any available funds, not appropriated or designated for any other purpose, for reimbursement to the state-licensed employees from both in state and out of state, who enter into a contract for employment in a school district, for the expense of moving when the employment necessitates the relocation of the licensed employee to a different geographical area than that in which the licensed employee resides before entering into the contract. The reimbursement shall not exceed One Thousand Dollars ($ 1,000.00) for the documented actual expenses incurred in the course of relocating, including the expense of any professional moving company or persons employed to assist with the move, rented moving vehicles or equipment, mileage in the amount authorized for county and municipal employees under Section 25-3-41 if the licensed employee used his personal vehicle or vehicles for the move, meals and such other expenses associated with the relocation. No licensed employee may be reimbursed for moving expenses under this section on more than one (1) occasion by the same school district. Nothing in this section shall be construed to require the actual residence to which the licensed employee relocates to be within the boundaries of the school district that has executed a contract for employment in order for the licensed employee to be eligible for reimbursement for the moving expenses. However, the licensed employee must relocate within the boundaries of the State of Mississippi. Any individual receiving relocation assistance through the Critical Teacher Shortage Act as provided in Section 37-159-5 shall not be eligible to receive additional relocation funds as authorized in this paragraph;

(oo) To use any available funds, not appropriated or designated for any other purpose, to reimburse persons who interview for employment as a licensed employee with the district for the mileage and other actual expenses incurred in the course of travel to and from the interview at the rate authorized for county and municipal employees under Section 25-3-41;

(pp) Consistent with the report of the Task Force to Conduct a Best Financial Management Practices Review, to improve school district management and use of resources and identify cost savings as established in Section 8 of Chapter 610, Laws of 2002, local school boards are encouraged to conduct independent reviews of the management and efficiency of schools and school districts. Such management and efficiency reviews shall provide state and local officials and the public with the following:

(i) An assessment of a school district's governance and organizational structure;

(ii) An assessment of the school district's financial and personnel management;

(iii) An assessment of revenue levels and sources;

(iv) An assessment of facilities utilization, planning and maintenance;

(v) An assessment of food services, transportation and safety/security systems;

(vi) An assessment of instructional and administrative technology;

(vii) A review of the instructional management and the efficiency and effectiveness of existing instructional programs; and

(viii) Recommended methods for increasing efficiency and effectiveness in providing educational services to the public;

(qq) To enter into agreements with other local school boards for the establishment of an educational service agency (ESA) to provide for the cooperative needs of the region in which the school district is located, as provided in Section 37-7-345;

(rr) To implement a financial literacy program for students in Grades 10 and 11. The board may review the national programs and obtain free literature from various nationally recognized programs. After review of the different programs, the board may certify a program that is most appropriate for the school districts' needs. If a district implements a financial literacy program, then any student in Grade 10 or 11 may participate in the program. The financial literacy program shall include, but is not limited to, instruction in the same areas of personal business and finance as required under Section 37-1-3(2)(b). The school board may coordinate with volunteer teachers from local community organizations, including, but not limited to, the following: United States Department of Agriculture Rural Development, United States Department of Housing and Urban Development, Junior Achievement, bankers and other nonprofit organizations. Nothing in this paragraph shall be construed as to require school boards to implement a financial literacy program;

(ss) To collaborate with the State Board of Education, Community Action Agencies or the Department of Human Services to develop and implement a voluntary program to provide services for a prekindergarten program that addresses the cognitive, social, and emotional needs of four-year-old and three-year-old children. The school board may utilize any source of available revenue to fund the voluntary program. Effective with the 2013-2014 school year, to implement voluntary prekindergarten programs under the Early Learning Collaborative Act of 2013 pursuant to state funds awarded by the State Department of Education on a matching basis;

(tt) With respect to any lawful, written obligation of a school district, including, but not limited to, leases (excluding leases of sixteenth section public school trust land), bonds, notes, or other agreement, to agree in writing with the obligee that the Department of Revenue or any state agency, department or commission created under state law may:

(i) Withhold all or any part (as agreed by the school board) of any monies which such local school board is entitled to receive from time to time under any law and which is in the possession of the Department of Revenue, or any state agency, department or commission created under state law; and

(ii) Pay the same over to any financial institution, trustee or other obligee, as directed in writing by the school board, to satisfy all or part of such obligation of the school district.

The school board may make such written agreement to withhold and transfer funds irrevocable for the term of the written obligation and may include in the written agreement any other terms and provisions acceptable to the school board. If the school board files a copy of such written agreement with the Department of Revenue, or any state agency, department or commission created under state law then the Department of Revenue or any state agency, department or commission created under state law shall immediately make the withholdings provided in such agreement from the amounts due the local school board and shall continue to pay the same over to such financial institution, trustee or obligee for the term of the agreement.

This paragraph (tt) shall not grant any extra authority to a school board to issue debt in any amount exceeding statutory limitations on assessed value of taxable property within such school district or the statutory limitations on debt maturities, and shall not grant any extra authority to impose, levy or collect a tax which is not otherwise expressly provided for, and shall not be construed to apply to sixteenth section public school trust land;

(uu) With respect to any matter or transaction that is competitively bid by a school district, to accept from any bidder as a good-faith deposit or bid bond or bid surety, the same type of good-faith deposit or bid bond or bid surety that may be accepted by the state or any other political subdivision on similar competitively bid matters or transactions. This paragraph (uu) shall not be construed to apply to sixteenth section public school trust land. The school board may authorize the investment of any school district funds in the same kind and manner of investments, including pooled investments, as any other political subdivision, including community hospitals;

(vv) To utilize the alternate method for the conveyance or exchange of unused school buildings and/or land, reserving a partial or other undivided interest in the property, as specifically authorized and provided in Section 37-7-485;

(ww) To delegate, privatize or otherwise enter into a contract with private entities for the operation of any and all functions of nonacademic school process, procedures and operations including, but not limited to, cafeteria workers, janitorial services, transportation, professional development, achievement and instructional consulting services materials and products, purchasing cooperatives, insurance, business manager services, auditing and accounting services, school safety/risk prevention, data processing and student records, and other staff services; however, the authority under this paragraph does not apply to the leasing, management or operation of sixteenth section lands. Local school districts, working through their regional education service agency, are encouraged to enter into buying consortia with other member districts for the purposes of more efficient use of state resources as described in Section 37-7-345;

(xx) To partner with entities, organizations and corporations for the purpose of benefiting the school district;

(yy) To borrow funds from the Rural Economic Development Authority for the maintenance of school buildings;

(zz) To fund and operate voluntary early childhood education programs, defined as programs for children less than five (5) years of age on or before September 1, and to use any source of revenue for such early childhood education programs. Such programs shall not conflict with the Early Learning Collaborative Act of 2013;

(aaa) To issue and provide for the use of procurement cards by school board members, superintendents and licensed school personnel consistent with the rules and regulations of the Mississippi Department of Finance and Administration under Section 31-7-9; and

(bbb) To conduct an annual comprehensive evaluation of the superintendent of schools consistent with the assessment components of paragraph (pp) of this section and the assessment benchmarks established by the Mississippi School Board Association to evaluate the success the superintendent has attained in meeting district goals and objectives, the superintendent's leadership skill and whether or not the superintendent has established appropriate standards for performance, is monitoring success and is using data for improvement.



§ 37-7-3011 - Local school districts granted home rule

The school board of a school district may adopt any orders, resolutions or ordinances with respect to school district affairs, property and finances which are not inconsistent with the Mississippi Constitution of 1890, the Mississippi Code of 1972, or any other statute or law of the State of Mississippi. Except as otherwise provided in this section, the powers granted to the school boards in this section are complete without the existence of or reference to any specific authority granted in any other statute or law of the State of Mississippi. Unless such actions are specifically authorized by another statute or law of the State of Mississippi, this section shall not authorize a school board to: (a) levy taxes of any kind or increase the levy of any authorized tax; (b) issue bonds of any kind; or (c) enter into collective bargaining agreements.



§ 37-7-302 - Borrowing of funds for removal of asbestos

The board of trustees of any school district shall be authorized to borrow such funds as may be reasonable and necessary from the federal government, the State of Mississippi or any political subdivision or entity thereof, or any other governmental agency, from any individual, partnership, nonprofit corporation or private for-profit corporation, to aid such school districts in asbestos removal, to be repaid out of any non-minimum program funds; provided, however, that the grant of authority shall in no way be construed to require said boards of trustees to remove asbestos material or substances from any facilities under their control, nor shall there be any liability to said school districts or boards for the failure to so remove such asbestos materials. All indebtedness incurred under the provisions of this section shall be evidenced by the negotiable notes or certificates of indebtedness of the school district on whose behalf the money is borrowed. Said notes or certificates of indebtedness of the school district on whose behalf the money is borrowed shall be signed by the president of the school board and superintendent of schools of such school district. Such notes or certificates of indebtedness shall not bear a greater overall maximum interest rate to maturity than the rates now or hereafter authorized under the provisions of Section 19-9-19. No such notes or certificates of indebtedness shall be issued and sold for less than par and accrued interest. All notes or certificates of indebtedness shall mature in approximately equal installments of principal and interest over a period not to exceed twenty (20) years from the dates of the issuance thereof. Principal and interest shall be payable in such manner as may be determined by the school board. Such notes or certificates of indebtedness shall be issued in such form and in such denominations as may be determined by the school board and same may be made payable at the office of any bank or trust company selected by the school board and, in such case, funds for the payment of principal and interest due thereon shall be provided in the same manner provided by law for the payment of the principal and interest due on bonds issued by the taxing districts of this state.



§ 37-7-303 - Obtaining of insurance on school property; workers' compensation insurance

(1) The school board of any school district may insure motor vehicles for any hazard that the board may choose, and shall insure the school buildings, equipment and other school property of the district against any and all hazards that the board may deem necessary to provide insurance against. In addition, the local school board of any school district shall purchase and maintain business property insurance and business personal property insurance on all school district-owned buildings and/or contents as required by federal law and regulations of the Federal Emergency Management Agency (FEMA) as is necessary for receiving public assistance or reimbursement for repair, reconstruction, replacement or other damage to those buildings and/or contents caused by the Hurricane Katrina Disaster of 2005 or subsequent disasters. The school district is authorized to expend funds from any available source for the purpose of obtaining and maintaining that property insurance. The school district is authorized to enter into agreements with the Department of Finance and Administration, other local school districts, community/junior college districts, state institutions of higher learning, community hospitals and/or other state agencies to pool their liabilities to participate in a group business property and/or business personal property insurance program, subject to uniform rules and regulations as may be adopted by the Department of Finance and Administration. Such school board shall be authorized to contract for such insurance for a term of not exceeding five (5) years and to obligate the district for the payment of the premiums thereon. When necessary, the school board is authorized and empowered, in its discretion, to borrow money payable in annual installments for a period of not exceeding five (5) years at a rate of interest not exceeding eight percent (8%) per annum to provide funds to pay such insurance premiums. The money so borrowed and the interest thereon shall be payable from any school funds of the district other than minimum education program funds. The school boards of school districts are further authorized and empowered, in all cases where same may be necessary, to bring and maintain suits and other actions in any court of competent jurisdiction for the purpose of collecting the proceeds of insurance policies issued upon the property of such school district.

(2) Two (2) or more school districts, together with other educational entities or agencies, may agree to pool their liabilities to participate in a group workers' compensation program. The governing authorities of any school board or other educational entity or agency may authorize the organization and operation of, or the participation in such a group self-insurance program with other school boards and educational entities or agencies, subject to the requirements of Section 71-3-5. The Workers' Compensation Commission shall approve such group self-insurance programs subject to uniform rules and regulations as may be adopted by the commission applicable to all groups.



§ 37-7-305 - Leasing of lands for minerals

The school board of any school district is hereby authorized and empowered, in its discretion, to lease lands owned by the school district, or any land the title to which is in the school board of the district in their trust capacity, for oil, gas and mineral exploration and development upon such terms and conditions and for such considerations as the school board, in its discretion, shall deem proper and advisable. However, no oil, gas or mineral lease shall be for a primary term of more than ten (10) years and said lease or leases shall provide for annual rentals of not less than One Dollar ($ 1.00) per acre and shall provide for royalties of not less than three-sixteenths (3/16ths) of all oil, gas and other minerals produced, including sulphur. Every such lease so executed shall empower the lessee to enter upon the premises leased and to explore and develop such premises for oil or gas, or either, or for such other minerals as may be included in the terms of said lease, and to do all things necessary or expedient for the production or preservation of any such products. All rentals, royalties or other revenue payable under any lease executed under the provisions of this section shall be paid to and collected by the school board of the school district and shall be deposited in the school district fund and used and expended in the same manner and subject to the same restrictions as provided by law in the case of other money on deposit in such fund. All leases executed pursuant to this section shall inure to the benefit of the lessee named therein and his heirs or assigns and in case the lessee be a corporation, to such lessee and its assigns. Said leases shall specifically provide that no damages shall be permitted to existing school buildings or facilities thereto.



§ 37-7-306 - Training and education requirements

(1) Every school board member selected after July 1, 2002, shall have a high school diploma or its equivalent.

(2) Every school board member selected after July 1, 1993, shall be required to complete a basic course of training and education for local school board members, in order for board members to carry out their duties more effectively and be exposed to new ideas involving school restructuring. Such basic course of training shall be conducted by the Mississippi School Boards Association. Upon completion of the basic course of training, the Mississippi School Boards Association shall file a certificate of completion for the school board member with the office of the local school board. In the event that a board member fails to complete such training within six (6) months of his selection, such board member shall no longer be qualified to serve and shall be removed from office.

(3) In addition to meeting the requirements of subsection (2) of this section, after taking office, each school board member shall be required to file annually in the office of the school board a certificate of completion of a course of continuing education conducted by the Mississippi School Boards Association. In addition, those board members required to attend the additional training as provided in Section 37-3-4(5)(c) shall be required to comply with the annual certification provided herein for such additional training.

(4) Every school board member selected after July 1, 2002, shall spend at least one (1) full day in a school in the district they represent, without compensation.

(5) Upon the failure of any local school board member to file with the school board the certificate of completion of the basic or continuing course of training as provided in subsection (2) or (3) of this section, or the additional training as required in Section 37-3-4(5)(c), the school board member shall be removed from office by the Attorney General. In the event of a medical or other catastrophic hardship that prevents such school board member from obtaining the required training or filing such certificate, as may be defined by the Board of Directors of the Mississippi School Boards Association by rule and regulation, an additional period of three (3) months may be allowed to satisfy the requirements of subsection (2) or (3).



§ 37-7-307 - Regulation of leaves for licensed and nonlicensed employees; employment of substitute teachers; donations of leave to other employees; accumulated leave; conversion of certain vacation days to sick leave; definitions

(1) For purposes of this section, the term "licensed employee" means any employee of a public school district required to hold a valid license by the Commission on Teacher and Administrator Education, Certification and Licensure and Development.

(2) The school board of a school district shall establish by rules and regulations a policy of sick leave with pay for licensed employees and teacher assistants employed in the school district, and such policy shall include the following minimum provisions for sick and emergency leave with pay:

(a) Each licensed employee and teacher assistant, at the beginning of each school year, shall be credited with a minimum sick leave allowance, with pay, of seven (7) days for absences caused by illness or physical disability of the employee during that school year.

(b) Any unused portion of the total sick leave allowance shall be carried over to the next school year and credited to such licensed employee and teacher assistant if the licensed employee or teacher assistant remains employed in the same school district. In the event any public school licensed employee or teacher assistant transfers from one public school district in Mississippi to another, any unused portion of the total sick leave allowance credited to such licensed employee or teacher assistant shall be credited to such licensed employee or teacher assistant in the computation of unused leave for retirement purposes under Section 25-11-109. Accumulation of sick leave allowed under this section shall be unlimited.

(c) No deduction from the pay of such licensed employee or teacher assistant may be made because of absence of such licensed employee or teacher assistant caused by illness or physical disability of the licensed employee or teacher assistant until after all sick leave allowance credited to such licensed employee or teacher assistant has been used.

(d) For the first ten (10) days of absence of a licensed employee because of illness or physical disability, in any school year, in excess of the sick leave allowance credited to such licensed employee, there shall be deducted from the pay of such licensed employee the established substitute amount of licensed employee compensation paid in that local school district, necessitated because of the absence of the licensed employee as a result of illness or physical disability. In lieu of deducting the established substitute amount from the pay of such licensed employee, the policy may allow the licensed employee to receive full pay for the first ten (10) days of absence because of illness or physical disability, in any school year, in excess of the sick leave allowance credited to such licensed employee. Thereafter, the regular pay of such absent licensed employee shall be suspended and withheld in its entirety for any period of absence because of illness or physical disability during that school year.

(3) Beginning with the school year 1983-1984, each licensed employee at the beginning of each school year shall be credited with a minimum personal leave allowance, with pay, of two (2) days for absences caused by personal reasons during that school year. Effective for the 2010-2011 and 2011-2012 school years, licensed employees shall be credited with an additional one-half ( 1/2) day of personal leave for every day the licensed employee is furloughed without pay as provided in Section 37-7-308. Such personal leave shall not be taken on the first day of the school term, the last day of the school term, on a day previous to a holiday or a day after a holiday, unless on such days an immediate family member of the employee is being deployed for military service. Personal leave may be used for professional purposes, including absences caused by attendance of such licensed employee at a seminar, class, training program, professional association or other functions designed for educators. No deduction from the pay of such licensed employee may be made because of absence of such licensed employee caused by personal reasons until after all personal leave allowance credited to such licensed employee has been used. However, the superintendent of a school district, in his discretion, may allow a licensed employee personal leave in addition to any minimum personal leave allowance, under the condition that there shall be deducted from the salary of such licensed employee the actual amount of any compensation paid to any person as a substitute, necessitated because of the absence of the licensed employee. Any unused portion of the total personal leave allowance up to five (5) days shall be carried over to the next school year and credited to such licensed employee if the licensed employee remains employed in the same school district. Any personal leave allowed for a furlough day shall not be carried over to the next school year.

(4) Beginning with the school year 1992-1993, each licensed employee shall be credited with a professional leave allowance, with pay, for each day of absence caused by reason of such employee's statutorily required membership and attendance at a regular or special meeting held within the State of Mississippi of the State Board of Education, the Commission on Teacher and Administrator Education, Certification and Licensure and Development, the Commission on School Accreditation, the Mississippi Authority for Educational Television, the meetings of the state textbook rating committees or other meetings authorized by local school board policy.

(5) Upon retirement from employment, each licensed and nonlicensed employee shall be paid for not more than thirty (30) days of unused accumulated leave earned while employed by the school district in which the employee is last employed. Such payment for licensed employees shall be made by the school district at a rate equal to the amount paid to substitute teachers and for nonlicensed employees, the payment shall be made by the school district at a rate equal to the federal minimum wage. The payment shall be treated in the same manner for retirement purposes as a lump-sum payment for personal leave as provided in Section 25-11-103(e). Any remaining lawfully credited unused leave, for which payment has not been made, shall be certified to the Public Employees' Retirement System in the same manner and subject to the same limitations as otherwise provided by law for unused leave. No payment for unused accumulated leave may be made to either a licensed or nonlicensed employee at termination or separation from service for any purpose other than for the purpose of retirement.

(6) The school board may adopt rules and regulations which will reasonably aid to implement the policy of sick and personal leave, including, but not limited to, rules and regulations having the following general effect:

(a) Requiring the absent employee to furnish the certificate of a physician or dentist or other medical practitioner as to the illness of the absent licensed employee, where the absence is for four (4) or more consecutive school days, or for two (2) consecutive school days immediately preceding or following a nonschool day;

(b) Providing penalties, by way of full deduction from salary, or entry on the work record of the employee, or other appropriate penalties, for any materially false statement by the employee as to the cause of absence;

(c) Forfeiture of accumulated or future sick leave, if the absence of the employee is caused by optional dental or medical treatment or surgery which could, without medical risk, have been provided, furnished or performed at a time when school was not in session;

(d) Enlarging, increasing or providing greater sick or personal leave allowances than the minimum standards established by this section in the discretion of the school board of each school district.

(7) School boards may include in their budgets provisions for the payment of substitute employees, necessitated because of the absence of regular licensed employees. All such substitute employees shall be paid wholly from district funds, except as otherwise provided for long-term substitute teachers in Section 37-19-20. Such school boards, in their discretion, also may pay, from district funds other than adequate education program funds, the whole or any part of the salaries of all employees granted leaves for the purpose of special studies or training.

(8) The school board may further adopt rules and regulations which will reasonably implement such leave policies for all other nonlicensed and hourly paid school employees as the board deems appropriate. Effective for the 2010-2011 and 2011-2012 school years, nonlicensed employees shall be credited with an additional one-half ( 1/2) day of personal leave for every day the nonlicensed employee is furloughed without pay as provided in Section 37-7-308.

(9) Vacation leave granted to either licensed or nonlicensed employees shall be synonymous with personal leave. Unused vacation or personal leave accumulated by licensed employees in excess of the maximum five (5) days which may be carried over from one year to the next may be converted to sick leave. The annual conversion of unused vacation or personal leave to sick days for licensed or unlicensed employees shall not exceed the allowable number of personal leave days as provided in Section 25-3-93. The annual total number of converted unused vacation and/or personal days added to the annual unused sick days for any employee shall not exceed the combined allowable number of days per year provided in Sections 25-3-93 and 25-3-95. Local school board policies that provide for vacation, personal and sick leave for employees shall not exceed the provisions for leave as provided in Sections 25-3-93 and 25-3-95. Any personal or vacation leave previously converted to sick leave under a lawfully adopted policy before May 1, 2004, or such personal or vacation leave accumulated and available for use prior to May 1, 2004, under a lawfully adopted policy but converted to sick leave after May 1, 2004, shall be recognized as accrued leave by the local school district and available for use by the employee. The leave converted under a lawfully adopted policy prior to May 1, 2004, or such personal and vacation leave accumulated and available for use as of May 1, 2004, which was subsequently converted to sick leave may be certified to the Public Employees' Retirement System upon termination of employment and any such leave previously converted and certified to the Public Employees' Retirement System shall be recognized.

(10) (a) For the purposes of this subsection, the following words and phrases shall have the meaning ascribed in this paragraph unless the context requires otherwise:

(i) "Catastrophic injury or illness" means a life-threatening injury or illness of an employee or a member of an employee's immediate family that totally incapacitates the employee from work, as verified by a licensed physician, and forces the employee to exhaust all leave time earned by that employee, resulting in the loss of compensation from the local school district for the employee. Conditions that are short-term in nature, including, but not limited to, common illnesses such as influenza and the measles, and common injuries, are not catastrophic. Chronic illnesses or injuries, such as cancer or major surgery, that result in intermittent absences from work and that are long-term in nature and require long recuperation periods may be considered catastrophic.

(ii) "Immediate family" means spouse, parent, stepparent, sibling, child or stepchild.

(b) Any school district employee may donate a portion of his or her unused accumulated personal leave or sick leave to another employee of the same school district who is suffering from a catastrophic injury or illness or who has a member of his or her immediate family suffering from a catastrophic injury or illness, in accordance with the following:

(i) The employee donating the leave (the "donor employee") shall designate the employee who is to receive the leave (the "recipient employee") and the amount of unused accumulated personal leave and sick leave that is to be donated, and shall notify the school district superintendent or his designee of his or her designation.

(ii) The maximum amount of unused accumulated personal leave that an employee may donate to any other employee may not exceed a number of days that would leave the donor employee with fewer than seven (7) days of personal leave remaining, and the maximum amount of unused accumulated sick leave that an employee may donate to any other employee may not exceed fifty percent (50%) of the unused accumulated sick leave of the donor employee.

(iii) An employee must have exhausted all of his or her available leave before he or she will be eligible to receive any leave donated by another employee. Eligibility for donated leave shall be based upon review and approval by the donor employee's supervisor.

(iv) Before an employee may receive donated leave, he or she must provide the school district superintendent or his designee with a physician's statement that states that the illness meets the catastrophic criteria established under this section, the beginning date of the catastrophic injury or illness, a description of the injury or illness, and a prognosis for recovery and the anticipated date that the recipient employee will be able to return to work.

(v) Before an employee may receive donated leave, the superintendent of education of the school district shall appoint a review committee to approve or disapprove the said donations of leave, including the determination that the illness is catastrophic within the meaning of this section.

(vi) If the total amount of leave that is donated to any employee is not used by the recipient employee, the whole days of donated leave shall be returned to the donor employees on a pro rata basis, based on the ratio of the number of days of leave donated by each donor employee to the total number of days of leave donated by all donor employees.

(vii) Donated leave shall not be used in lieu of disability retirement.



§ 37-7-311 - Organization of school

The school board shall organize a school so as to avoid unnecessary duplication and shall determine what grades shall be taught at each school and shall have the power to specify attendance areas and to designate the school each pupil shall attend.



§ 37-7-315 - Designation of school buildings and attendance centers

In creating school districts under the provisions of Article 1 of this chapter, it shall not be necessary that the school board, in the order creating such districts, specify or designate the location of the school houses or attendance centers therein, and existing school buildings shall be retained as places of attendance until changed in the manner hereinafter set forth. Where any existing facilities or buildings shall not be used as attendance centers, the school board may utilize such facilities and buildings in connection with any related school activity which said school board may deem advisable.

The school board of any school district shall have the power and authority to designate the locations for school buildings and attendance centers in the school district subject to its jurisdiction and to change, alter or abolish the location of such school buildings and attendance centers from time to time as may be required by the educational needs of such school district. Where students from three (3) or more school districts are in attendance at one (1) attendance center by order of the respective school boards of the school districts, the use of the attendance center shall not be changed, altered or abolished except upon order of a majority of each of the school boards of the school districts from which pupils have been in attendance at the attendance center for the scholastic year; any acts, decisions, orders or resolutions by the school board of any such school district in conflict with this provision shall be null and void. If any change or alteration of the location of a school building or attendance center shall involve the construction of new school facilities, or the making of additions to, or the major repair, alteration or renovation of existing facilities, then such change or alteration shall not be effective until same shall have been submitted to and approved by the State Board of Education. There may be located and established in any school district as many school buildings and attendance centers as the educational needs of such district shall require. The school board of the school district shall have the power and authority to specify the attendance areas which shall be served by each school building or attendance center, and to change or alter same from time to time as necessity requires.



§ 37-7-317 - Transfer of school recreational areas to counties and municipalities during summer recess

The school board of any school district is hereby authorized, in its discretion, to transfer jurisdiction and control of any recreational property or part thereof under its dominion to the governing authorities of any municipality or county in which such property is located, provided, such transfer is temporary and commences not sooner than the day following the last school day of the academic year and ends not later than the day prior to the beginning of the next succeeding academic year. Any such transfer shall be made only with the concurrence of the governing authorities of any such municipality or county, and any agreement therefor shall be on such terms and conditions as said governing authorities and said school board shall provide. Any such agreement may include a provision that while such land is in the possession of said governing authorities, the municipality or the county, as the case may be, shall be liable for the upkeep, maintenance and repair of such property, the cost of which shall be paid out of any funds available to any such municipality or county.



§ 37-7-319 - Purchase of group liability insurance coverage

All public school boards may purchase group insurance coverage for the liability of all of its active full-time instructional and noninstructional personnel. Such policy shall be paid for with any funds available other than state minimum education program funds.



§ 37-7-321 - Employment and designation of peace officers; minimum level of basic law enforcement training required; operation of radio broadcasting and transmission station; interlocal agreements with other law enforcement entities for provision of certain equipment or services

(1) The school board of any school district within the State of Mississippi, in its discretion, may employ one or more persons as security personnel and may designate such persons as peace officers in or on any property operated for school purposes by such board upon their taking such oath and making such bond as required of a constable of the county in which the school district is situated.

(2) Any person employed by a school board as a security guard or school resource officer or in any other position that has the powers of a peace officer must receive a minimum level of basic law enforcement training, as jointly determined and prescribed by the Board on Law Enforcement Officer Standards and Training and the State Board of Education, within two (2) years of the person's initial employment in such position. Upon the failure of any person employed in such position to receive the required training within the designated time, the person may not exercise the powers of a peace officer in or on the property of the school district.

(3) The school board is authorized and empowered, in its discretion, and subject to the approval of the Federal Communications Commission, to install and operate a noncommercial radio broadcasting and transmission station for educational and vocational educational purposes.

(4) If a law enforcement officer is duly appointed to be a peace officer by a school district under this section, the local school board may enter into an interlocal agreement with other law enforcement entities for the provision of equipment or traffic control duties, however, the duty to enforce traffic regulations and to enforce the laws of the state or municipality off of school property lies with the local police or sheriff's department which cannot withhold its services solely because of the lack of such an agreement.



§ 37-7-323 - Application and enforcement of general criminal laws of state

Any act which, if committed within the limits of a city, town or village, or in any public place, would be a violation of the general laws of this state, shall be criminal and punishable if done on the campus, grounds or roads of any of the public schools of this state. The peace officers duly appointed by the school board of any school district are vested with the powers and subjected to the duties of a constable for the purpose of preventing all violations of law on school property within the district, and for preserving order and decorum thereon. The peace officers duly appointed by the school board of any school district are also vested with the powers and subjected to the duties of a constable for the purpose of preventing all violations of law that occur within five hundred (500) feet of any property owned by the school district, if reasonably determined to have a possible impact on the safety of students, faculty or staff of the school district while on said property. Provided, however, that nothing in this section shall be interpreted to require action by any such peace officer appointed by a school district to events occurring outside the boundaries of school property, nor shall any such school district or its employees be liable for any failure to act to any event occurring outside the boundaries of property owned by the school district.



§ 37-7-325 - Obtaining funds from Tennessee Valley Authority's Commercial and Industrial Energy Conservation Financing Plan

Any school district in the State of Mississippi is hereby authorized and empowered to contract with and to be contracted with by the Tennessee Valley Authority for the purpose of obtaining funds from the Tennessee Valley Authority's Commercial and Industrial Energy Conservation Financing Plan. The loan plan is designed to assist certain school districts to modify such school buildings as are determined to be energy-inefficient.



§ 37-7-327 - Establishment and operation of orphanage public school

The school board in any county in which is located an orphanage with fifty (50) or more children of educable age residing therein, at any regular or called meeting, may in its discretion establish an orphanage public school, said school to embrace only such territory owned and occupied by such orphanage, for such orphanage children, provided that a majority of the board of trustees or directors of such orphanage first petition the school board in writing to so establish a public school. Such school when established shall be designated as an orphanage public school.

After such school is established and before a public school is opened, the management of such orphanage must first tender to the superintendent of schools a satisfactory building and educational equipment for said school and enter into a contract with the superintendent of schools agreeing to furnish such building and equipment and to provide for its upkeep, fuel and such other things necessary for the successful operation of the school plant.

When an orphanage public school is established under this section and the conditions as set forth above are met, the superintendent of schools shall have all children of educable age residing in such orphanage enumerated in the manner as is now prescribed by law. Said orphanage public school shall receive financial support from any and all sources from which public school districts now receive support under the law except from funds derived from local tax levies. Said funds shall be paid into the school district depository to the credit of that orphanage public school fund and the same are to be paid out upon presentation of the superintendent's pay certificate.

An orphanage public school shall be under the direct control of the school board.

This section shall not be construed to repeal any other law or to abridge the rights and privileges heretofore exercised by the children of any orphanage.



§ 37-7-329 - Establishment and operation of schools exclusively for Indians

In a school district where there are Indian children, or children of any race not otherwise provided for by law with educational advantages, sufficient to form a school, the school board may locate one or more schools exclusively for Indians, or children of such other race, and pay salaries of teachers for same, and provide for the transportation of the children, under rules and regulations prescribed by the State Board of Education. Special licenses may be provided by the director of the division of instruction for teachers of Indian schools and other schools mentioned in this section.



§ 37-7-333 - Control of funds for support and maintenance of schools; reports of tax collector; deposit of funds

The school boards of all school districts shall have full control of the receipt, distribution, allotment and disbursement of all funds which may be provided for the support and maintenance of the schools of such district whether such funds be minimum education program allotments, funds derived from supplementary tax levies as authorized by law, or funds derived from any other source whatsoever except as may otherwise be provided by law for control of the proceeds from school bonds or notes and the taxes levied to pay the principal of and interest on such bonds or notes. The tax collector of each county shall make reports, in writing, verified by his affidavit, on or before the twentieth day of each month to the superintendent of schools of each school district within such county reflecting all school district taxes collected by him for the support of said school district during the preceding month. He shall at the same time pay over all such school district taxes collected by him for the support of said school district directly to said superintendent of schools.

All such allotments or funds shall be placed in the depository or depositories selected by the school board in the same manner as provided in Section 27-105-305 for the selection of county depositories. Provided, however, the annual notice to be given by the school board to financial institutions may be given by the school board at any regular meeting subsequent to the board's regular December meeting but prior to the regular May meeting. The bids of financial institutions for the privilege of keeping school funds may be received by the school board at some subsequent meeting, but no later than the regular June meeting; and the selection by the school board of the depository or depositories shall be effective on July 1 of each year. School boards shall advertise and accept bids for depositories, no less than once every three (3) years, when such board determines that it can obtain a more favorable rate of interest and less administrative processing. Such depository shall place on deposit with the superintendent of schools the same securities as required in Section 27-105-315.

In the event a bank submits a bid or offer to a school district to act as a depository for the district and such bid or offer, if accepted, would result in a contract in which a member of the school board would have a direct or indirect interest, the school board should not open or consider any bids received. The superintendent of schools shall submit the matter to the State Treasurer, who shall have the authority to solicit bids, select a depository or depositories, make all decisions and take any action within the authority of the school board under this section relating to the selection of a depository or depositories.



§ 37-7-335 - Establishment of fees; hardship waiver policy

(1) The school board of any school district shall be authorized to charge reasonable fees, but not more than the actual cost, for the following:

(a) Supplemental instructional materials and supplies, excluding textbooks;

(b) Any other fees designated by the local school board as fees related to a valid curriculum educational objective, including transportation; and

(c) Extracurricular activities and any other educational activities of the school district that are not designated by the local school board as valid curriculum educational objectives, such as band trips and athletic events.

(2) (a) All fees authorized to be charged under this section, except those fees authorized under subsection (1)(c) of this section, shall be charged only upon the condition that the school board of each school district shall adopt a financial hardship waiver policy that shall be kept in the strictest of confidence with all files and personal disclosures restricted from review by the general public. The financial hardship waiver policy must be distributed in writing to pupils at the time of enrollment. Any family who qualifies for the National School Lunch Program, as created by the Richard B. Russell National School Lunch Act (42 USCS Section 1751 et seq.), shall receive a financial hardship waiver.

The board shall insure that a pupil eligible to have any such fees waived as a result of an inability to pay for those fees, shall not be discriminated against nor shall there be any overt identification of any pupil who has received a financial hardship waiver by use of special tokens or tickets, announcements, posting or publication of names, physical separation, choice of materials or by any other means. In no case shall any school district's procedures expose any pupil receiving a hardship waiver to any type of stigma or ridicule by other pupils or school district personnel.

(b) The confidentiality of the financial hardship waiver policy adopted by the school board shall apply to any students who have an inability to pay any fees authorized under subsection (1) of this section.

(3) In no case shall the inability to pay the assessment of fees authorized under the provisions of this section result in a pupil being denied or deprived of any academic awards or standards, any class selection, grade, diploma, transcript or the right to participate in any activity related to educational enhancement.



§ 37-7-337 - Plan to encourage community involvement in schools

(1) The governing authorities of the county, counties or city in which a school district is located and the school board of each school district shall develop a five-year plan to encourage community involvement with the schools in such district.

(2) Districts meeting the highest levels of accreditation standards, as defined by the State Board of Education, shall be exempted from the mandatory provisions of this section.



§ 37-7-339 - Extended day and school year programs; funding; authority to adopt orders, policies, rules and regulations; goal

(1) The school board of any local school district, in its discretion, may provide extended day and extended school year programs for kindergarten or compulsory-school-age students, or both, and may expend any funds for these purposes which are available from sources other than the adequate education program. It is not the intent of the Legislature, in enacting this section, to interfere with the Headstart program. School boards, in their discretion, may charge participants a reasonable fee for such programs.

(2) The school board of any school district may adopt any orders, policies, rules or regulations with respect to instruction within that school district for which no specific provision has been made by general law and which are not inconsistent with the Mississippi Constitution of 1890, the Mississippi Code of 1972, or any order, policy, rule or regulation of the State Board of Education; those school boards also may alter, modify and repeal any orders, policies, rules or regulations enacted under this subsection. Any such program pertaining to reading must further the goal that Mississippi students will demonstrate a growing proficiency in reading and will reach or exceed the national average within the next decade.



§ 37-7-341 - Expenditure of funds for student field trips to nonprofit museums

The school board of a local school district may expend funds from any available sources for the purpose of defraying the cost of student field trips to public or private nonprofit museums, including the cost of admission to such museums.



§ 37-7-342 - Use of service or assistance dogs trained to alert to symptoms of illness or disability authorized in all district facilities

(1) The Legislature recognizes the necessity of school districts to provide reasonable accommodations to students and licensed employees of a school district who are diagnosed with debilitating illnesses or disabilities, including, but not limited to, diabetes and epilepsy.

(2) The school board of any school district shall authorize the use, in all district facilities and property, of service or assistance dogs which have been specifically trained to alert people of symptoms or conditions resulting from a debilitating illness or disability that threaten their health.

(3) In providing accommodations for students, the parent of a child with such illness or disability, the teacher or teachers of the student and the appropriate school administrator shall meet and develop a written 504 Plan consistent with the provisions of Chapter 23, Title 37, Mississippi Code of 1972, that would permit the use of service dogs in the school facility. Also, in providing accommodations for students, the teacher or teachers of the student and the appropriate school administrator shall develop a plan designed to educate other students of the appropriate behavior in the presence of such dogs, as well as the proper handling of such dogs in the presence of those students who may have an allergic reaction to the dog and the reasonable care to be taken in efforts to prevent contact by students who are allergic with such dogs.



§ 37-7-343 - Authority to enter into contracts for training and professional development of district employees

The school board of a local school district may enter into contracts or agreements with persons or entities, public or private, to provide training or professional development activities, or both, for employees of the district.



§ 37-7-345 - Authorization to establish regional educational service agency; agency to be organized as nonprofit tax exempt corporation; operation and management by public advisory board; board of directors; Executive Director; powers and responsibilities of educational service agency

(1) A regional educational service agency (ESA) may be established in a region of the state when twelve (12) or more school districts determine there are benefits and services that can be derived from the collective and collaborative formation of an agency for the purpose of pooling and leveraging resources for the common benefit of students, teachers, administrators and taxpayers. An educational service agency shall be incorporated in the State of Mississippi and organized under the laws of the State of Mississippi as a nonprofit corporation. The educational service agency shall obtain 501(c)(3) status with the Internal Revenue Service.

(2) The operation and management of the educational service agency shall be the responsibility of a public advisory board composed of the superintendents of schools or their designees from each participating school district.

(3) A board of directors shall be elected on an annual basis from the advisory board to oversee the day-to-day operations of the agency.

(4) The executive board shall hire an executive director to serve as the executive agent of the board of the regional educational service agency.

(5) The board of directors of a regional educational service agency shall have the authority to establish policies for the regional educational service to determine the programs and services to be provided, to employ staff, to prepare and expend the budget, to provide for financing programs and projects of the regional educational service agency, and to annually evaluate the performance of the agency. The board may purchase, hold, encumber and dispose of real property, in the name of the agency, for use as its office or for any educational service provided by the agency.

(6) The educational service agency is authorized and empowered to: develop, manage and provide support services and/or programs as determined by the needs of the local school district. Educational service agencies (ESAs) shall:

(a) Act primarily as service agencies in providing services and/or programs as identified and requested by member school districts (services may include, but are not limited to, professional development, instructional materials, educational technology, curriculum development and alternative educational programs);

(b) Provide for economy, efficiency and cost effectiveness in the cooperative delivery and purchase or lease of educational services, materials and products (services may include, but are not limited to, purchasing cooperatives, insurance cooperatives, business manager services, auditing and accounting services, school safety/risk prevention, and data processing and student records);

(c) Provide administrative services (services may include, but are not limited to, communications/public information, employee background checks, grants management, printing/publications and internships);

(d) Provide educational services through leadership, research and development in elementary and secondary education;

(e) Act in a cooperative and supportive role, including contracting, with the Mississippi Department of Education, Mississippi Institutions of Higher Learning, Mississippi Community Colleges and other state educational organizations in the development and implementation of long-range plans, strategies and goals for the enhancement of educational opportunities in elementary and secondary education; and

(f) Serve, when appropriate and as funds become available, as a repository, clearinghouse and administrator of federal, state, local and private funds on behalf of school districts which choose to participate in special programs, projects or grants in order to enhance the quality of education in Mississippi schools.

(7) The State Board of Education shall have the authority to contract with and provide funds to regional educational service agencies for any education-related service.



§ 37-7-346 - Regional educational service agencies and State Department of Education to jointly develop a plan for increasing duties and responsibilities of the agencies

The State Department of Education and the Regional Education Service Agencies (RESAs) shall prepare jointly a report, to be submitted before December 15, 2006, for consideration of the Legislature and Governor, detailing the plans that shall be enacted by State Board of Education policy of how RESAs will work in partnership with the State Department of Education to increase their function as a local provider of educational services and purchasing consortia as provided in Section 37-7-345(6). These services must be prescribed by policies and standards of the State Department of Education and must include, but not necessarily be limited to, professional development, instructional materials, educational technology, curriculum development, alternative educational programs, purchasing cooperatives, insurance cooperatives, business manager services, auditing and accounting services, school safety/risk prevention, data processing and student records, communications/public information, employee background checks, grants management, printing/publications and internships.






Article 8 - EMERGENCY SCHOOL LEASING AUTHORITY

§ 37-7-351 - Short title

Sections 37-7-351 through 37-7-359 shall be known and may be cited as the "Emergency School Leasing Authority Act of 1986."



§ 37-7-353 - Legislative findings and declarations

The Legislature finds and declares that there exists an urgent shortage of adequate public school facilities, equipment and capital with which to provide such facilities and equipment for the attainment of a satisfactory level of public education in the schools of this state, and that this situation has become a critical priority of many school districts in order to provide adequate space for kindergarten programs as mandated by the Education Reform Act of 1982. It is the purpose of Sections 37-7-351 through 37-7-359 to provide the boards of trustees of the school districts of this state with additional options with which to provide for facilities, equipment and other property necessary, in the judgment of the boards of trustees of such school districts, to properly carry out the local education needs of the local school districts.



§ 37-7-355 - Authority to transfer or permit use of property for school district purposes

(1) Any school district by resolution of the school board is hereby empowered, without public or competitive bidding, to sell, lease, lend, grant or convey to a corporation, individual or partnership pursuant to Sections 37-7-351 through 37-7-359 or to permit such corporation, individual or partnership to use, maintain or operate as part of any public school facility, any real or personal property which may be necessary, useful or convenient for the purposes of the school district. Any such conveyances may include sale-leaseback or lease-leaseback arrangements, without the necessity of complying with the requirements of Article 9 of Chapter 7 of Title 37, Mississippi Code of 1972, or any other general laws which might be applicable thereto, with regard to disposal of surplus property. Any such sale, lease, loan, grant, conveyance or permit may be made or given with or without consideration and for a period of time not to exceed twenty (20) years for agreements entered into under any agreement and on any terms and conditions which may be approved by such school district. Provided, however, that any such sale, lease, loan, grant, conveyance or permit executed under authority of this section shall provide that title to any real property transferred by a local school district shall revert to the school district at the expiration of the term.

(2) The resolution adopted by the school board or governing authority shall be published once each week for three (3) consecutive weeks in a newspaper having a general circulation in the school district involved, with the first publication thereof to be made not less than thirty (30) days prior to the date upon which the school board or governing authority is to take final action upon the question of sale, lease, loan, grant or conveyance to an authority. If no petition requesting an election is filed prior to such meeting as hereinafter provided, then the school board or governing authority may, in its discretion, at said meeting, by resolution spread upon its minutes, give final approval to such sale, lease, loan, grant or conveyance. If at any time prior to such meeting a petition signed by not less than twenty percent (20%) or fifteen hundred (1500), whichever is less, of the qualified electors of the school district involved shall be filed with the school board or governing authority requesting that an election be called on the question, then the school board or governing authority shall, not later than the next regular meeting, adopt a resolution calling an election to be held within such school district upon the question of authorizing such sale, lease, loan, grant or conveyance to an authority. Such election shall be called and held, and notice thereof shall be given, in the same manner as for elections upon the question of issuing bonds of school districts, and the results thereof shall be certified to the school board or governing authority. If at least three-fifths (3/5) of the qualified electors of the school district who voted in such election shall vote in favor of authorizing said action, then the school board or governing authority shall proceed to sell, lease, lend, grant or convey such property as prayed for in the original resolution of the school board or governing authority; however, unless at least three-fifths (3/5) of the qualified electors voting in an election vote in favor of such action, then no sale, lease, loan, grant or conveyance shall be made.



§ 37-7-357 - Relationship of provisions with other laws

Sections 37-7-351 through 37-7-359 are intended to be and shall be construed as being supplemental to all existing laws covering the acquisition, use and maintenance of school buildings by school districts. It is further provided that, as to school buildings constructed or leased pursuant to the provisions of Sections 37-7-351 through 37-7-359, it shall not be necessary to comply with the provisions of other laws concerning acquisition, use and maintenance of school buildings by school districts except as herein specifically required.



§ 37-7-359 - Appropriations for lease rentals; tax levies

Any school district which shall execute a lease rental contract under the provisions of Section 37-7-301(v) after June 30, 1987 or in connection with a sale-leaseback or lease-leaseback arrangement authorized under the provisions of Section 37-7-355 shall annually appropriate sufficient monies to pay the lease rentals stipulated to be paid by such school district in the lease contract and/or lease purchase agreement, which lease contract and/or lease-purchase agreement shall constitute a general obligation of the school district. Any lease contracts entered into under the authority granted by Section 37-7-301(v) or 37-7-351 through 37-7-359 shall not be considered bonded indebtedness for purposes of the limitations of indebtedness contained in Sections 37-59-5 and 37-59-7 and shall not be subject to such limitations. Any millage being initially levied on or before July 1, 1991, to fund leases under this section shall remain in force until such time as the lease term has expired and the school district has fulfilled all of its obligations thereafter.






Article 9 - ACQUISITION AND DISPOSITION OF DISTRICT PROPERTY

IN GENERAL

§ 37-7-401 - Acquisition of land outside of district for construction of school buildings

In all cases where the same shall be necessary, advantageous or desirable from the standpoint of transportation, the efficiency of operating schools, or other pertinent considerations, any school district which has been reconstituted, reorganized or created under the provisions of Article 1 of this chapter may, with the prior consent and approval of the State Board of Education, acquire land outside of the boundaries of said school district and thereon construct, erect and equip any needed school building or other school facility of such school district. Any available state public school building funds, or any available funds derived from bonds issued by the school district for such purpose, or any other funds which are available to said school district for such purpose, may be expended for the construction, erecting and equipping of such a school building or school facility, all, however, subject to the prior consent and approval of the State Board of Education. Any school building or school facility so constructed outside of the boundaries of the school district owning same shall be operated, managed and supervised by the school board of the school district owning same in the same manner as though the building or facility were located within the school district, and all the laws of this state concerning the operation of schools shall be fully applicable thereto, and the school board shall have the power to specify the grades which shall be taught therein.



§ 37-7-403 - Authorization of joint construction of buildings or other facilities or operation of schools by adjoining school districts

In addition to the power and authority conferred by Section 37-7-401, two or more adjoining school districts which have been reconstituted, reorganized or created under Article 1 of this chapter may join, unite and cooperate in the construction, erecting and equipping of a school building or other school facility situated within the boundaries of either or any of the cooperating districts which is to be used jointly by the school districts uniting and joining in the construction, erecting and equipping thereof. In addition thereto, any two or more such school districts may, by appropriate written agreement join and unite in the joint operation of one or more schools, school buildings or other school facilities which have been or may be constructed, erected or equipped wholly by one of such districts. No school districts, however, shall join, unite or cooperate in the construction, erecting and equipping or contract for the joint operation of a school or joint school building unless the proposal so to do shall first be submitted to and approved by the state educational finance commission.



§ 37-7-405 - Agreement between boards of trustees as to joint construction of buildings or operation of schools

When any two (2) or more adjoining school districts shall desire and propose to join, unite and cooperate in the construction, erecting and equipping of a joint school building or for the joint operation of a school or other school facility which has been or may be constructed, erected or equipped wholly by one of such districts, as authorized by Section 37-7-403, the school boards of all school districts concerned shall enter into an appropriate agreement as to the location and site of said school building, the manner of providing funds to defray the operating expenses thereof, the grades to be taught therein, the proportion or amount of funds for the construction, erecting and equipping of said school building to be paid or contributed by each district, the proportionate ownership of such building by each district, and all other material and pertinent considerations. In the event the school building or facility involved has been or is to be constructed, erected and equipped entirely by one of such districts, acting alone, the contract may provide that the entire ownership of the building and equipment therein shall be in the school district so constructing, erecting and equipping same.



§ 37-7-407 - Approval of agreements of boards of trustees as to joint construction of buildings or operation of schools

Such contract or agreement provided for in Section 37-7-405, shall be transmitted to the state educational finance commission which shall consider and pass upon same from the standpoint of whether or not same will promote the welfare of the school districts involved and the efficiency of the operation of the schools thereof. If said agreement shall be approved by the said state educational finance commission, then the school districts involved shall be authorized to proceed as set forth in said agreement. If, however, the state educational finance commission shall disapprove said agreement then the school districts involved shall not be authorized to proceed thereunder. Any such agreement, with the prior consent and approval of the state educational finance commission, may be altered or amended from time to time as circumstances require.



§ 37-7-409 - Expenditure of funds for joint construction of buildings or operation of schools; applicable laws; levy of taxes

(1) When any school districts shall be authorized to unite, join and cooperate in the construction, erecting and equipping of a joint school building or school facility or in the joint operation of a school erected, constructed and equipped entirely by one of such districts, any school district so authorized may, with the prior consent and approval of the State Board of Education, expend in the construction, erecting and equipping of such joint school building or the school building which is to be jointly operated any available state public school building funds, or any available funds derived from bonds issued by such school district for such purpose, or any other funds which are otherwise available to such school district for such purpose, as is set forth and stipulated in the agreement entered into between the school districts involved. Except as is herein specifically provided all provisions of law relative to the construction, erecting and equipping of school buildings, the acquisition of land therefor, and the expenditure of funds for such purposes, shall be fully applicable to any joint school building which has been or is to be constructed, erected and equipped or which is to be operated jointly pursuant to an agreement entered into under the provisions of Section 37-7-405.

(2) When a contract is made and entered into for the construction, erecting and equipping of joint school facilities or the joint operation of school facilities erected, constructed and equipped entirely by one of such districts, as provided in Section 37-7-405, and where such contract has been approved by the State Board of Education, then any funds which are available for the lawful operating and incidental expenses of a school district may be expended by such school district as provided and stipulated in the agreement entered into between the school districts involved (including, but not limited to, funds for payment of tuition, funds payable as a rental upon the use of the building and equipment, and funds for maintenance and incidental costs of operation). The levying authority for the school district, as defined in Section 37-57-1, upon receipt of a certified copy of an order adopted by the school board of the school district in the county requesting same, shall at the same time and in the same manner as other ad valorem taxes are levied, levy an annual tax in the amount fixed in such order as may be required to meet any monetary obligation incurred under such contract. Notwithstanding any statute to the contrary, such number of mills as is necessary to defray any such contractual obligation shall be levied. However, this provision shall in no way be construed to increase the number of mills now reimbursable under the homestead exemption laws of the State of Mississippi.

(3) Before levying any taxes under the provisions of this section, which levy would exceed the limitations otherwise provided for school purposes, the levying authority for the school district, as defined in Section 37-57-1, shall adopt a resolution declaring its intention so to do, stating the amount of millage to be levied and the purpose for which the proceeds are to be used, and the date upon which it proposes to make such levy. Such resolution shall be published once a week for not less than three (3) consecutive weeks, in at least one (1) newspaper having general circulation in the school district. The first publication of such resolution shall be made not less than twenty-one (21) days prior to the date fixed in such resolution for the levying of taxes, and the last publication shall be made not more than seven (7) days prior to such date. If within fifteen (15) days after the final publication of said resolution, a petition signed by the lesser of fifteen hundred (1500) or twenty percent (20%) of the qualified electors of said school district, requesting an election on the proposition of levying such additional taxes for school purposes is filed with the clerk of the board of supervisors or the clerk of the municipality, as the case may be, such levy shall not be made until an election shall be held to determine whether or not three-fifths (3/5) of qualified electors of said school district shall favor the additional levy for school purposes. If three-fifths (3/5) of the qualified electors of said school district voting in such election approves the levying of the additional taxes, then the levy shall be made within the manner, form and time as required by law. If no such petition is filed with the clerk as herein provided, then said levy shall be made by the levying authority in the manner, form and time as required by law. If any election is held under the provisions of this section, said election shall be under the supervision of the county or municipal election commission, as the case may be, in the manner, form and time as required by law for conducting general elections in this state.



§ 37-7-411 - Agreement as to control over joint school operation or building; applicable laws

Subject to the prior consent and approval of the State Board of Education, the school boards of all school districts involved shall be authorized to agree as to which of the school boards shall have the power to operate, manage, govern and control any joint school or school building, constructed, erected and equipped or which is to be operated jointly under the provisions of Section 37-7-403, or, in the alternative, such boards may agree that all of such boards, acting jointly, or a joint board established and constituted in such manner as shall be agreed upon, shall have the power to operate, manage, govern and control any such school or school building. The board so agreed upon and constituted shall have the full power and authority to govern, supervise, manage and control such joint school building in the same manner and to the same extent as though said school was a regular school of such school district. All pertinent provisions of the school laws of this state shall be fully applicable to joint schools established, constructed, erected and equipped or which are to be jointly operated under the provisions of Section 37-7-403, except that the eligible children of all school districts joining and cooperating in the establishment and/or operation of such joint school who are assigned to such school by the school board of the district in which they reside shall be eligible to and shall attend such school.



§ 37-7-413 - Powers included within power to construct, erect, and equip school buildings

The power granted to any school district to construct, erect and equip school buildings under any of the provisions of Sections 37-7-401 through 37-7-411 shall include also the power to acquire by purchase, donation or otherwise existing buildings, and the power to enlarge, make additions to, renovate and remodel existing buildings. School districts may issue bonds or other evidence of debt in the manner and subject to the limitations otherwise provided by law for constructing, erecting, equipping, acquiring, enlarging, making additions to, renovating and remodeling school buildings under the provisions of said sections.



§ 37-7-415 - Effect of extension of municipal corporate limits

Notwithstanding the provisions of Section 37-7-611, or the provisions of any other applicable statute, the extension of the corporate limits of a municipality so as to include a school building constructed or operated under the provisions of Sections 37-7-403 through 37-7-411, which was theretofore outside of said corporate limits, shall not affect the ownership of the school building or buildings involved or the land on which it is located or any school facilities connected therewith. All such buildings and other property shall, notwithstanding the extension of said corporate limits, remain the property of the school district or districts theretofore owning same, and the provisions of said Section 37-7-611, shall be wholly inapplicable except that the territory which is included within the corporate limits of the municipality as a result of the extension of such limits, other than the said school building or buildings, the land on which it or they are located, or any school facilities connected therewith referred to above, shall become a part of the municipal separate school district, if there be such a municipal separate school district, and the territory not so included within the corporate limits of the municipality shall remain within the school district of which it was a part at the time of such extension of the corporate limits. If the land on which such school building and other school facilities are situated is sixteenth section land, the ownership of said buildings and other property shall likewise not be affected by the extension of the corporate limits of the municipality except as is herein expressly provided.



§ 37-7-417 - Authorization for agreements between school districts to establish regional high schools; establishment and powers of boards of trustees

The various school districts of this state are authorized to enter into agreements between such school districts providing for the construction or operation of regional high school centers. Any such agreement shall be subject to the approval of the State Board of Education. Any such agreement may, among other provisions, provide for the method of financing the construction and operation of such facilities, the manner in which such facilities are to be controlled, operated and staffed, and the basis upon which students are to be admitted thereto and transportation provided for students in attendance therein. Any such agreement or any subsequent modification thereof shall be spread at large upon the minutes of each party thereto after having been duly adopted by the school board of each school district.

Such agreements may provide for the establishment of boards of trustees of such high school centers to be made up of representatives of the school boards of the school districts which may be parties thereto. Said school boards of the school districts to such agreement may delegate any and all powers of said trustees as may be necessary or desirable for the operation of any such regional high schools to the board of trustees of any such center so created, except for the power to request or require the levy of taxes or the power to issue or require the issuance of any bonds, notes or other evidences of indebtedness, or to call for an election on the question of the issuance thereof.



§ 37-7-419 - Authorization for appropriation and expenditure of funds for regional high schools; disbursements; evidences of indebtedness; fiscal agent, contracting party

The various school districts which may become parties to any such agreement are authorized to appropriate and expend for the purposes thereof any and all funds which may be required to carry out the terms of any such agreement from any funds available to any such party to such an agreement not otherwise appropriated without limitation as to the source of such funds, including minimum foundation program funds, sixteenth section funds, funds received from the federal government or other sources by way of grant, donation or otherwise, and funds which may be available to any such party through the State Department of Education or any other agency of the state, regardless of the party to such agreement designated thereby to be primarily responsible for the construction or operation of any such regional high school center and regardless of the limitation on the expenditure of any such funds imposed by any other statute. However, no such funds whose use was originally limited to the construction of capital improvements shall be utilized for the purpose of defraying the administrative or operating costs of any such center. Any one or more of the parties to such an agreement may be designated as the fiscal agent or contracting party in carrying out any of the purposes of such agreement, and any and all funds authorized to be spent therefor by any of the said parties may be paid over to the fiscal agent or contracting party for disbursement by such fiscal agent or contracting party. Such disbursements shall be made and contracted for under the laws and regulations applicable to such fiscal or disbursing agent. All of the school district parties to any such agreement may issue bonds, negotiable notes or other evidences of indebtedness for the purpose of providing funds for the acquisition of land and for the construction of buildings and permanent improvements under the terms of any such agreement under any existing laws authorizing the issuance or sale thereof to provide funds for any capital improvement.






EXCHANGE OF SCHOOL PROPERTY

§ 37-7-431 - Authorization of acquisition and disposition of school property by exchanges; exchanges subject to approval of chancery court; hearing

Whenever the school board of any school district shall find and determine, by resolution duly and lawfully adopted and spread upon its minutes, (a) that it shall need other lands located within the school district for school purposes, (b) that the district owns lands of equal value to such needed lands which could be exchanged for such needed lands, (c) that the value of the two (2) tracts is equal according to qualified appraisals, and (d) that the owners of the other lands are agreeable to such exchange, the school board of such school district shall be authorized and empowered, in its discretion, to negotiate a trade of lands upon such terms and conditions as the school board may, in its discretion, deem proper in consideration of the needs of the district and of the benefits which will inure to the said school district.

Any such trade of lands shall be subject to approval by the chancery court of the county in which the school lands lie. Notice of the hearing before the chancery court shall be published in a newspaper of general circulation in the school district for three (3) consecutive weeks, the first notice to be at least thirty (30) days prior to the hearing.



§ 37-7-433 - Execution of conveyance of school property by president and secretary of board

Upon being authorized by a resolution of the school board as is provided by Section 37-7-431, the president and secretary shall be authorized and empowered to execute, for and on behalf of the school district, a conveyance of the school property for the purposes, upon the terms and conditions provided and specified by the school board, and for the consideration of the execution of a deed to the lands exchanged. It shall not be necessary or requisite that competitive bids be advertised for or received in connection with such exchange of property.



§ 37-7-435 - Conveyance of exchanged lands to school board members

The lands shall be conveyed by warranty deed to the school board members or their successors in office of the school district. Said lands shall be conveyed by fee simple absolute.



§ 37-7-437 - Relationship of provisions with other laws

It is the intent of the legislature that Sections 37-7-431 through 37-7-435 shall authorize a new and different method of disposing of school lands in exchange for lands of equal value and shall not be construed to be in conflict with Sections 37-7-451 through 37-7-457, Sections 37-7-471 through 37-7-483, or Sections 37-7-501 through 37-7-511, which deal with sales of school property no longer needed for school purposes.






DISPOSITION OF PROPERTY NOT NEEDED FOR SCHOOL PURPOSES

§ 37-7-451 - Authorization of sale of property not used for school purposes

When any school district shall own any land, buildings or other property that is not used for school or related school purposes and not needed in the operation of the schools of the district, the school board of such school district may sell and convey such land, buildings or other property in the manner provided in Sections 37-7-453 through 37-7-457.



§ 37-7-455 - Advertising of sale; conduct of sale; execution of conveyance; reservation of certain interests; disposal of personal property

(1) Any land, buildings or other property that is not used for school purposes and which is not needed in the operation of the schools of the district may be sold in the manner established in this section but only after each charter school located in the school district has notified the school board that it is not exercising its right of first refusal on the property, as provided under Section 37-28-61. Except as otherwise provided in subsections (2) and (3) of this section, all such land, buildings or other property shall be sold only after the receipt of sealed bids therefor after the time and place of making such sale has been duly advertised in some newspaper having a general circulation in the county in which the property is located once each week for three (3) consecutive weeks with the first publication to be made not less than fifteen (15) days prior to the date upon which such bids are to be received and opened. The property shall be sold to the highest and best bidder for cash, but the school board shall have the right to reject any and all bids. If the property is not sold pursuant to such advertisement, the school board, by resolution, may set a date for an open meeting of the school board to be held within sixty (60) days after the date upon which the bids were opened. At the meeting held pursuant to such resolution, the school board may sell by auction the property for a consideration not less than the highest sealed bid previously received pursuant to the advertisement. At the meeting, any interested party may bid for cash, and the property shall be sold to the highest and best bidder for cash, but the school board shall have the right to reject any and all bids. The school board may require a written confirmation of bids received at such called meeting before selling the property at auction, but it shall not be necessary that sealed bids be received before conducting the auction.

(2) As an alternative to the procedures established under subsection (1) of this section, the school board of a school district may elect, in its discretion, to sell by public auction any property, other than real property or buildings of the school district, which is not used for school or related school purposes and not needed in the operation of the schools, according to the procedure in Section 17-25-25.

(3) As an alternative to the procedures established under subsection (1) or (2) of this section, the county board of education of a county having a population in excess of ten thousand (10,000) according to the 2000 decennial census and in which U.S. Highway 45 intersects with Mississippi Highway 16, may elect, in its discretion, to transfer and sell the buildings of the school district and the real property upon which the buildings are located which are not used as school facilities or for school-related purposes and not needed in the operation of the schools, after advertising for and receiving competitive bids for the sale of such property. If any bid is offered by a nonprofit 501(c)(3) entity which has made substantial improvements to the buildings, the fair market value of the improvements shall be deemed to be consideration for, a part of, the bid offered by the entity. In this case, the school board shall enter a finding on its minutes that the nonprofit entity has made substantial improvements to the property and the property is no longer needed for school district purposes.

(4) When the sale of such property is authorized and approved by the school board, the president of the school board shall be authorized and empowered to execute a conveyance of the property upon the terms and for the consideration fixed by the board. The school board shall reserve unto the district all oil, gas and minerals in, on or under the land, and all proceeds derived from royalties upon the reserved mineral interests shall be used as provided by Section 37-7-457.



§ 37-7-457 - All sales to be for cash; disposition of proceeds of sale

All conveyances of property under the authority of Section 37-7-455 shall be for a cash consideration. The proceeds of such sale shall be placed in the maintenance fund of the school district. However, if any sale embraces realty, and the school district selling same owes outstanding bonds or notes, then in that event the proceeds of such sale shall be placed to the credit of the bond and interest sinking fund of such school district, or used to construct, renovate or purchase, under provisions elsewhere provided by law, similar type property or property of comparable value at attendance centers to be used for the same or other reasonably necessary purposes.






DISPOSITION OF PROPERTY NOT NEEDED FOR SCHOOL PURPOSES; ADDITIONAL METHOD

§ 37-7-471 - Authorization of sale, lease, etc., of property not used for school purposes; terms, conditions and consideration of sale

Whenever the school board of any school district shall find and determine, by resolution duly and lawfully adopted and spread upon its minutes:

(a) That any school building, land, property or other school facility is no longer needed for school or related purposes and is not to be used in the operation of the schools of the district, or that such school building, land, property or other school facility may yield a higher long-term economic value to the district, in the discretion of the local school board;

(b) That the sale of the property in the manner otherwise provided by law is not necessary or desirable for the financial welfare of the school district; and

(c) That the use of the school building, land, property or other school facility for the purpose for which it is to be sold, conveyed or leased will promote and foster the development and improvement of the community in which it is located and the civic, social, educational, cultural, moral, economic or industrial welfare thereof, the school board of such school district shall be authorized and empowered, in its discretion, and upon the terms and conditions set forth in Section 37-7-477, to sell, convey, lease or otherwise dispose of same for any of the purposes set forth herein. Such sale, conveyance, lease or other disposition, including retention of partial interest, or undivided interest or other ownership interest, shall be made upon such terms and conditions and for such consideration, nominal or otherwise, as the school board may, in its discretion, deem proper in consideration of the benefits which will inure to the school district or the community in which the school building, property or other facility is located by the use thereof for the purpose for which it is to be sold, conveyed, leased or otherwise disposed of. The authority conferred by Sections 37-7-471 through 37-7-483 may be exercised by a school board in the sale, conveyance or lease of relocatable classrooms to the school board of another school district. Said sections without reference to another statute shall be deemed full and complete power for the exercise of the authority conferred hereby.



§ 37-7-473 - Persons to whom property may be disposed; authorized uses

School buildings, land, property and related facilities may be sold, conveyed, leased or otherwise disposed of under Sections 37-7-471 through 37-7-483, to any charter school, to any group of persons, to any association, club or corporation, or to any county, municipality or other political subdivision, to be used as a charter school facility, to be used as a civic, community, recreational or youth center, or to be used by any county or district fair association in connection with its activities, or to be used for church purposes, or to be used as a library or other public building, or to be used as a factory or otherwise in connection with an industrial enterprise, or to be used as part of a development activity to stimulate economic development activities within the district, or to enhance property values within the district, or to be used for any similar or related purpose or activity.



§ 37-7-475 - Execution of conveyance or lease by president and secretary of board

Upon being authorized by a resolution of the school board as is provided by Section 37-7-471, the president and secretary shall be authorized and empowered to execute, for and on behalf of the school district, a conveyance or lease of the property for the purposes, upon the terms and conditions, and for the consideration provided and specified by the school board, including retention of a partial interest, or undivided interest or other ownership interest in the property, in the discretion of the school board. It shall not be necessary or requisite that competitive bids be advertised for or received in connection with such sale, conveyance, leasing or other disposition of property.



§ 37-7-477 - Reverter provisions in instrument disposing of property where board retains no interest

Unless a school board retains a partial interest, or undivided interest or other ownership interest in the school property being conveyed, any instrument conveying or leasing any school property under the provisions of Sections 37-7-471 through 37-7-483, shall provide that the title to such property shall automatically revert to the school district, if such property shall cease to be used for the purpose for which it is conveyed or leased. Said instrument shall also contain the condition that the grantee or lessee shall keep and maintain said property in a good state of repair and shall keep said property insured in a reasonable amount against loss by fire, windstorm and other hazards. Upon breach of any of said conditions, the school board shall have the right of reentry upon said property as for condition broken and shall have the power and authority to bring and maintain such actions as shall be necessary and appropriate for such purpose in its own name. However, the provisions of this section shall not be mandatory in the event that the school board retains a partial interest, or undivided interest or other ownership interest in the school property being conveyed.



§ 37-7-479 - Conditions under which disposed of property may later be sold; disposition of proceeds of sale

Any group of persons, any association, club or corporation, or any county, municipality or other political subdivision having acquired school buildings, land, property or related facilities under the provisions of Sections 37-7-471 through 37-7-483, may, by resolution duly adopted at a regular or special meeting called and convened for such purpose, determine that such school buildings, land, property or related facilities, or any portion thereof, are no longer needed or used for the purpose for which such was acquired, and may by such resolution provide for the sale of such school buildings, land, property or related facilities, or any portion thereof. Said resolution shall be forwarded to the school board of the school district involved, and if the said board shall adopt a resolution determining that such school buildings, land, property or related facilities, or such portion thereof as is sought to be sold, is no longer needed or used by the school district involved, then such school buildings, land, property or related facilities, or any portion thereof, may be sold in accordance with the procedure set forth in Section 37-7-455.

The school board of such district shall by order entered on its minutes, provide for the distribution of the proceeds received from the sale of such property in such proportions as the said school board may, in its discretion, determine reasonable as the interests may appear between the district and the group of persons, association, club, corporation, county, municipality or other political subdivision having an interest in such property at the time of such sale.

However, the provisions of this section shall not be mandatory if the school board retains a partial interest, or undivided interest or other ownership interest in the school property being conveyed.



§ 37-7-481 - School boards empowered to exercise authority conferred

The authority conferred by Sections 37-7-471 through 37-7-483 may be exercised by the existing school board of any school district in which any such school building, land, property or other school facility is located or situated. Such school board may contract with any other school board, or any other governmental entity, to assign and transfer its rights and duties under this chapter, under such terms and conditions as the school board may determine, in its discretion, to further the public interest. The sections, without reference to any other statute, shall be deemed full, complete and exclusive power for the exercise of the authority conferred hereby.



§ 37-7-483 - Declaration of legislative intent; relationship of provisions with other laws

The Legislature hereby declares that it is its intention and purpose to authorize and permit each and every type of disposition of property permitted in Sections 37-7-471 through 37-7-481 and by each and every type of transfer mentioned, and by every combination possible thereunder.

Said sections shall be construed to be supplemental to Sections 37-7-451 through 37-7-457 and Sections 37-7-501 through 37-7-511, and to all other statutes dealing with the subject matter thereof, and shall be deemed to provide a supplemental, additional and alternate method for the disposition of school buildings, land, property and other school facilities which are no longer to be used for school purposes and are not needed in the operation of the schools of the district or for the conveyance of a partial ownership interest or for exchange, sale or conveyance of an undivided interest in school buildings, land, property or other school facilities that may yield a long-term economic value to the district, in the discretion of the local school board, based on an objective cost/benefit analysis as to whether the proposal shall maximize the interest of the taxpayers.



§ 37-7-485 - School Property Development Act; optional method of disposal of surplus school property to generate greater revenue than public sale; school boards authorized to sell, convey or exchange nonoperational property interest in proposed development projects; school boards authorized to contract with other entities for development, design, construction, financing, ownership and operation of surplus school property; school boards authorized to pledge revenues received under Sections 37-7-471 through 37-7-483 for repayment of notes and other obligations; sound business practices to be used; public record of final and signed contract; restrictions on persons related by consanguinity or affinity to members of school board or superintendent from having interests in project; conditions on exercise of option to enter into development agreement; certification regarding statements of economic interest; property developed to be deemed for school or educational purposes

(1) This section shall be referred to as the "School Property Development Act of 2005." It is the intent of the Legislature that this section shall provide school boards with an alternative optional method of disposal of surplus school property that may generate greater returns to the district than a public disposal sale, or to promote or stimulate economic development within the school district or to promote, stabilize or enhance property and tax values within the school district.

(2) The school board of any school district shall be authorized and empowered, in its discretion, to sell, convey or exchange a partial interest, undivided interest or any other interest in real property (other than sixteenth section public school trust land), in whole or in part, for a nonoperational interest in any proposed development of the property, including ownership of shares of a domestic corporation or a membership interest in a limited liability company or a limited partnership interest, any of which is organized for the operation of any project, development or activity that, in the discretion of the school board, will have the potential for fostering economic development activities, increasing property values, increasing student development or enhancing public safety. The school board may contract with any other governmental entity, university or community college, corporation, person or other legal entity for the development, design, construction, financing, ownership or operation of any project, development or activity and may issue notes, leases, bonds or other written obligations to finance such activities. The school board may pledge any revenues or taxes it is to receive from such sale, conveyance or exchange, including any shares of a corporation or membership interest in a limited liability company or limited partnership interest under this subsection or under Sections 37-7-471 through 37-7-483, to secure the repayment of any notes, leases (excluding leases of sixteenth section public school trust land), bonds or other written obligations of the district issued under any provision of state law. Any such pledge of revenues or other monies shall be valid and binding from the date the pledge is made; such revenues or other monies so pledged and thereafter received by the school district shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the school district irrespective of whether such parties have notice thereof. Neither the resolutions, contracts or any other instrument by which a pledge is created need be recorded. Any debt secured in whole or in part by a pledge of such revenues or other monies shall not be subject to or included in any debt limitation imposed on the issuance of such debt. This subsection (2) shall not be construed to apply to sixteenth section public school trust land.

(3) The school board shall use sound business practices when executing exchanges as provided in this section. The school board may utilize the services of the Mississippi Development Authority, the local planning and development district or the Board of Trustees of State Institutions of Higher Learning when executing exchanges as provided in this section. The local school board shall require, in any project exceeding Two Hundred Thousand Dollars ($ 200,000.00) that the party with whom the school board is contracting shall provide the following information, at a minimum:

(a) A two-year business plan (which shall include pro forma balance sheets, income statements and monthly cash flow statements);

(b) Financial statements and tax returns for the three (3) years immediately prior to the date the contract is formed;

(c) Credit reports on all persons or entities with a twenty percent (20%) or greater interest in the entity;

(d) Data supporting the expertise of the entity's principals;

(e) A cost benefit analysis of the project performed by the Mississippi Development Authority, a state institution of higher learning or other entity selected by the local school board; and

(f) Any other information required by the local school board.

This subsection (3) shall not be construed to apply to sixteenth section public school trust land.

(4) The local school board shall make public record any final and signed contract created under this section.

(5) No person involved in any economic development project entered into by a school board under the provisions of this section shall be related by consanguinity or affinity within the third degree to any member of the school board or the superintendent or any assistant superintendent of the school district, nor shall any such person have an interest in any business or have an economic relationship with any member of the school board or the superintendent or any assistant superintendent of the school district.

(6) No person, or any agent, subsidiary or parent corporation or firm owned in whole or in part by the person shall be eligible to bid or otherwise participate in the construction, contracting, or subcontracting on any project or part thereof for which the person has been hired to perform construction program management services. Any contract for public construction that violates this provision shall be void and against the public policy of the state. For purposes of this subsection, the term "construction program management services" means a set of management and technical services rendered by a person or firm to a public sector building owner during the predesign, design, construction, or post-construction phases of new construction, demolition, alteration, repair, or renovation projects. These services include any one or more of the following: project planning, budgeting, scheduling, coordination, design management, construction administration, or facility occupancy actions, but shall not include any component of the actual construction work. The term does not include the services performed by the general contractor who is engaged to perform the construction work, or services customarily performed by licensed architects or registered engineers.

(7) This section shall be supplemental and additional to any powers conferred by other laws on school districts. However, this section shall not grant any authority to a school board to issue debt in any amount that is not otherwise expressly provided for by law, and shall not grant any authority to impose, levy or collect any tax that is not otherwise expressly provided for by law.

(8) If a school board exercises its option to enter into a development agreement or other contract under this section or to transfer any property or interest therein to a third party for purposes of future development, the following conditions shall apply:

(a) The board shall have the express authority to retain a deed of trust or such other security interest in the property in an amount equal at least to the value of the property at the time of such transfer, less any consideration paid by the developer or other parties;

(b) The liability of the school board and the school district under any such development agreement shall be limited to the value of any retained property interest in the development agreement or the property that is the subject of the development agreement. Neither the school board nor the district shall be liable to any party nor shall it indemnify or hold harmless any party for any liabilities, obligations, losses, damages, penalties, settlements, claims, actions, suits, proceedings or judgments of any kind and nature, costs, expenses, or attorney's fees incurred by such party or parties for any act or action arising out of, or in connection with any development agreement entered into by the school board, other than the value of the retained ownership interest in the property that was conveyed under such development agreement.

(9) Before entering into any transaction as provided in this section, the school board members shall certify that they are in compliance with Section 25-4-25 regarding filings of statements of economic interest with the Mississippi Ethics Commission and that they will receive no direct or indirect pecuniary benefit as a result of the transaction or be in violation of the provisions of Section 25-4-105 regarding the improper use of official position.

(10) [Deleted]

(11) Any property developed by a school district under this section shall be deemed to be for "school purposes" or for "educational purposes."



§ 37-7-487 - Estimation and pledge of revenues by school districts; "revenues" defined; authorization to enter into development agreements

(1) Notwithstanding any other provision of law, a school district may estimate the amount of revenues, as defined herein, to be generated from any parcel or parcels of any type of property within the school district and may irrevocably pledge such revenues to the repayment of any debt or other obligation which the district may issue or incur under Sections 37-59-1 et seq., 37-59-101 et seq., 37-7-351 et seq., 31-7-13(e), 31-7-14, 37-7-471 et seq. and 37-7-485 et. seq.

(2) Any district that pledges revenues under the provisions of this section shall annually appropriate an amount of such revenues, other than the avails of any special tax otherwise levied to pay debt service on bonds or notes of the district, to pay the debt or other obligations for which the revenues are pledged. Any debt or obligation secured by a pledge of revenues under this section shall not be subject to any debt limit or annual appropriation limitation imposed by any other statute. To further secure the school district's pledge, the district may irrevocably instruct the appropriate tax assessor or collector to irrevocably transfer on behalf of the district the pledged amount from any ad valorem tax collections, other than any special tax levy specifically imposed to pay debt service on any bonds or notes of the district, directly to a paying agent, trustee or other third party responsible for paying the debt or obligation of the district. Upon receipt of such written instructions, the appropriate tax assessor or collector shall transfer the pledged revenues as directed in writing by the school district.

(3) The term revenues, as used in this section shall mean revenues of all types, including ad valorem tax collections, other than collections from special levies specifically levied to pay debt service on any bonds or notes of the school district, lease or development revenues, and any special development fees imposed by a developer of property within the school district as provided herein.

(4) Any school district may enter into an agreement with a developer pursuant to which the developer agrees to impose a development fee, in the amount and in the manner agreed to by the district and the developer, on property being developed within the district by the developer. The term of any such agreement shall not exceed fifty (50) years. Upon the agreement being recorded in the land records of the chancery clerk of the county in which the property is located, the development fee shall become a lien on the property subject to the agreement between the developer and the district and shall be payable by all owners of the subject property at the same time and in the same manner, and the payment of such fee shall be enforced by the taxing authority in the same manner as other ad valorem taxes levied on the property.

(5) Nothing in this section shall be construed as giving school districts additional debt or to levy any additional taxes other than as allowed by this section or as otherwise provided by law.






DISPOSITION OF PROPERTY ON DISSOLUTION OF SCHOOL DISTRICT

§ 37-7-501 - Disposition of property of dissolved district having no outstanding bonds

When any school district now existing or hereafter created under any of the laws of this state shall be dissolved, abolished or discontinued, either as a result of the reorganization and reconstitution of school district under the provisions of Article 1 of this chapter, or otherwise, and such school district at the time of the dissolution or discontinuance thereof shall have no outstanding bonds or other indebtedness then all funds, property and other assets which shall belong to such school district at the time of the dissolution or discontinuance thereof shall become the property, funds and assets of the school district to which the territory formerly comprising such dissolved district is annexed. If the territory of the dissolved district is annexed to or becomes a part of two (2) or more school districts, then such property, funds and other assets shall be divided and apportioned among such districts in proportion to the number of children enrolled in the schools of the dissolved district at the time of the dissolution thereof who reside in the territory annexed to each district, or in such other manner as may be agreed upon by the school boards of the districts involved. Any school property or other assets of the dissolved district which are not to be used by the school district or districts to which the territory of the dissolved district is annexed may be sold by the board of supervisors of the county in which the property or other assets are located, and, in such case, the proceeds of the sale thereof shall be disposed of in the manner otherwise provided in this section for the disposition of the funds and other assets of the dissolved district.



§ 37-7-503 - Disposition of property of dissolved district having outstanding bonds

When any school district now existing or hereafter created shall be dissolved, abolished or discontinued, either as a result of the reconstitution or reorganization of school districts under Article 1 of this chapter, or otherwise, and shall have outstanding bonds or other indebtedness, and such bonds or other indebtedness are not assumed by another school district under the provisions of Section 37-7-505, then all funds which may be on hand to the credit of the dissolved district at the time of the dissolution or abolition thereof shall be paid into the bond and interest sinking fund or into a special fund to be used for the payment of such outstanding bonds or other indebtedness. All property and other assets which shall belong to such dissolved district at the time of the dissolution or discontinuance thereof may be sold by the board of supervisors of the county in which the property or other assets are located, and the proceeds of such sale shall likewise be paid into the bond and sinking fund or other special fund for the payment of such bonds or other indebtedness. If, after paying such bonds or other indebtedness, any funds shall remain, the same shall become the property of the district to which the territory of the dissolved district is annexed, or if such territory be annexed to two (2) or more districts then such funds shall be divided among such districts in proportion to the number of children enrolled in the schools of the dissolved district at the time of the dissolution thereof who reside in the territory annexed to each district or in such other manner as may be agreed upon by the school boards of the districts involved. Said sales shall be conducted in the manner and following the procedure set up in Sections 37-7-451 through 37-7-457.



§ 37-7-505 - Assumption of liability for bonds by district acquiring property of dissolved district purchased with proceeds of bonds generally

When any school district now existing or hereafter created shall be dissolved, abolished or discontinued, either as the result of the consolidation, reorganization or reconstitution of school districts under the provisions of Article 1 of this chapter, or otherwise, and such school district shall, at the time of the dissolution or discontinuance thereof, have outstanding bonds or other indebtedness, the territory formerly composing and comprising such dissolved school district shall remain liable for such bonds or other indebtedness, and the board of supervisors of the county shall continue to levy taxes upon such territory until such bonds or other indebtedness shall be fully paid according to the terms thereof. However, in the event a school building or other school facilities shall have been acquired, erected, equipped, repaired or remodeled with the proceeds of any such bonds or other indebtedness outstanding, and such school building or other school facility shall be utilized by the school district to which all or any part of the territory of the dissolved district is annexed, and shall be approved as an attendance center by the school board, and the State Board of Education, then the school district so utilizing such school building or other school facility shall become liable for and assume the payment of such outstanding bonds or other indebtedness, or such portion thereof as was used in the acquisition, erection, equipping, repairing or remodeling of the school building or other school facility involved. Taxes shall be levied upon all of the taxable property of the school district so utilizing such school building or other school facility to pay the balance of the principal and interest upon such outstanding bonds or other indebtedness in the same manner as if such bonds had originally been issued or such indebtedness originally incurred by such district, and, in such case, the title to the school building or other school facility and the land upon which it is located shall be vested in the school district so utilizing same. Nothing herein shall be construed, however, to affect adversely the rights of the holders of any such outstanding bonds or other indebtedness, and no school district shall be required to assume liability for the payment of any bonds or other indebtedness incurred by a former school district unless the school building or other school facility acquired, erected, equipped, repaired or remodeled with the proceeds of such bonds or other indebtedness shall be utilized by such school district, with the approval of the school board, and the State Board of Education, as a part of the long range school program of such district. In the event the outstanding bonds or other indebtedness of a dissolved school district are assumed by another school district as provided in this section, then the remaining property, assets and funds of the dissolved district which do not become the property of the school district assuming such indebtedness shall be disposed of in the manner provided in Section 37-7-501.



§ 37-7-507 - Voluntary assumption of liability by annexing district on bonds of dissolved district

Notwithstanding any of the provisions of Sections 37-7-501 through 37-7-511, any school district to which all or a part of the territory of a dissolved school district is annexed may, by agreement of the school board thereof, assume the payment of all or any part of the outstanding bonds or other indebtedness of the dissolved district even though it is not mandatorily required so to do under the provisions of said sections.

In addition, no such assumption of indebtedness under the provisions of this section shall be binding and effective until the school board of the school district proposing to assume such indebtedness shall adopt a resolution declaring its intention so to do, stating the amount, the nature of the indebtedness to be assumed and the date upon which such board proposes to take final action assuming such indebtedness. Such resolution shall be published once a week for at least three (3) consecutive weeks in at least one (1) newspaper published or having a general circulation in the school district proposing to assume such indebtedness. The first publication of such resolution shall be made not less than twenty-one (21) days prior to the date specified in such resolution for final action, and the last publication shall be made not more than seven (7) days prior to such date. If twenty percent (20%) of the qualified electors of the school district proposing to assume such indebtedness shall file a written protest against such assumption of indebtedness on or before the date specified in such resolution, then an election upon the question of the assumption of such indebtedness shall be called and held in said school district in the same manner as other special elections are held therein. If no such protest be filed, then such assumption of indebtedness shall become binding and effective without an election on the question. If an election is called under the provisions of this section, notice thereof shall be given for the same time and in the same manner required for the publication of the resolution hereinabove referred to, and such election shall be held as far as practicable in the same manner as state and county elections are held. At such election all qualified electors of the school district may vote, and the ballots used thereat shall have printed thereon a brief statement of the purpose of the school board to assume such indebtedness, together with the amount thereof, and the words: "For the assumption of the indebtedness," and "Against the assumption of the indebtedness," and the voter shall vote by placing a cross (X) or check mark ([checkmark]) opposite his choice on the proposition. If at said election three-fifths ( 3/5) of the qualified electors of the school district who vote in said election vote in favor of the assumption of such indebtedness, then such indebtedness shall be assumed by the school board; otherwise, such indebtedness shall not be assumed.



§ 37-7-509 - Transfer of funds between school districts

The superintendent of schools, upon order of the school board, shall be authorized and empowered to make such transfers of funds to and from the credit of the school districts involved as may be necessary to carry out the terms and provisions of Sections 37-7-501 through 37-7-511.



§ 37-7-511 - Authority to execute conveyances

The school boards of the respective school districts in whom title to such property may be vested are hereby empowered and authorized to execute proper conveyances of such property in order to carry out the purposes of Sections 37-7-501 through 37-7-511.






DISPOSITION OF LANDS ACQUIRED BY TOWNSHIP TRUSTEES FOR SCHOOLS AND SCHOOL LANDS

§ 37-7-531 - Authorization and procedure

The board of supervisors of each county wherein are situated lands, other than 16th section lands or lands held in lieu of 16th section lands, acquired by township trustees for schools and school lands as created by Article Five, Chapter Nine, Hutchinson's Mississippi Code 1848, amendments thereto, and related statutes, where title to said lands remains in said trustees and their successors, is hereby authorized and empowered, in its discretion, upon the expiration of any current lease, to lease said lands in whole or in part for any term of years not to exceed ninety-nine, or to sell said lands or any part thereof outright as herein provided.

If leased, the rental, in the discretion of the board, may be in gross, or on an annual basis evidenced by notes of lessee. On the expiration or termination of any lease, the board may release, or then sell outright, the whole or any part of said lands.

In the event the board of supervisors shall determine to lease or sell said lands, such lands shall be sold or leased at public contract after said board has advertised such lands for sale or lease in a newspaper published in the county of said board, or if no newspaper be published in said county, then in a newspaper having a general circulation therein for two successive weeks, the first being at least ten (10) days prior to said public contract. If no bid acceptable to the board of supervisors is received after said advertisement, the board of supervisors, with the approval of the county superintendent of education, may lease same by private contract.

In the event of an outright sale, there shall be reserved, for the benefit of the township fund of the township in which the lands may be located, one-half of the oil, gas and other minerals in, on and underlying the land sold.

The board of supervisors of each county wherein may be situated any such lands, is hereby authorized and empowered, in its discretion, to lease said lands or any part thereof, or the interest reserved in any sale, for oil, gas and mineral exploration and development, within the limitations of and upon compliance with the requirements of all statutes, as such statutes now exist or may be hereafter enacted or amended, governing lease for mineral exploration and development of 16th section lands and lands held in lieu of 16th section lands.

The funds received from either lease or sale or mineral lease shall be added to the principal fund of the township, but in the event of a sale, fifty percent (50%) of the consideration may be expended by the board of supervisors in the construction of school buildings.









Article 11 - MUNICIPAL SEPARATE SCHOOL DISTRICTS [REPEALED]



Article 13 - SPECIAL MUNICIPAL SEPARATE SCHOOL DISTRICTS

§ 37-7-701 - Applicability of article; construction of article

The provisions of this article shall be applicable only to those municipal separate school districts which have been or shall be organized, reorganized or reconstituted in accordance with the provisions of Article 1 of this chapter, with added territory where the added territory, exclusive of any added territory which was a part of such municipal separate school district before such organization, reorganization or reconstitution, shall contain twenty-five percent (25%) or more of the total number of educable children of such district. Such school districts, for the purposes of this article, shall be known as special municipal separate school districts. This article shall be supplementary and in addition to all existing school laws of this state and, except as herein expressly provided, all applicable statutes relative to the establishment, government, management, and operation of municipal separate school districts shall be fully applicable to such special municipal separate school districts.



§ 37-7-703 - Selection of trustees of county-wide district where majority of inhabitants reside within city limits

In all such special municipal separate school districts which embrace the entire county in which, according to the latest available federal census, a majority of the inhabitants of the county reside within the corporate limits of the municipality, the board of trustees of such special municipal separate school district shall be chosen and selected in the manner provided by subsection (1) of Section 37-7-203, and all of the provisions thereof shall be fully applicable in all respects to the selection and constitution of such board of trustees.



§ 37-7-705 - Selection of trustees of county-wide district where majority of inhabitants reside outside city limits

In all such special municipal separate school districts which may be so organized, reorganized or reconstituted to embrace the entire county in which the majority of the inhabitants of the county reside outside the corporate limits of the municipality, the board of trustees of such district shall be constituted in accordance with the provisions of Sections 37-7-707 through 37-7-711, unless the governing authorities of the municipality and of the county shall have provided for one of the alternative methods of organization as provided by Sections 37-7-715 and 37-7-717.



§ 37-7-707 - Composition of board of trustees; qualifications, election and terms of office of trustees

In all such special municipal separate school districts which may be so organized, reorganized or reconstituted to embrace the entire county in which the majority of the inhabitants of the county reside outside the corporate limits of the municipality, the board of trustees of such district shall be composed of five members, one of whom shall be a resident qualified elector of each supervisors district of the county. Said trustees shall be elected from the county at large by the qualified electors of the county at the first regular general election following the approval by the state educational finance commission of the organization of such district. Such trustees shall take office on the first Monday of January following their election.

At such election the members of the said board from supervisors districts one and five shall be elected for a term of six years, the members from districts three and four shall be elected for a term of four years, and the members from district two shall be elected for a term of two years. Thereafter members shall be elected at regular general elections as vacancies occur for terms of six years each and shall take office on the first Monday of January after their election.



§ 37-7-709 - Filling of vacancies

In all such special municipal separate school districts which may be so organized, reorganized or reconstituted to embrace the entire county in which the majority of the inhabitants of the county reside outside the corporate limits of the municipality, all vacancies which may occur during the term of office shall be filled by appointment by the remaining members of the board of trustees, such appointee to have the same qualifications as other members of the board and to reside in the same supervisors district as the former member whose death, removal or resignation caused the vacancy. Such appointment shall be made within thirty days after the vacancy occurs. The person so appointed shall serve only until the first Monday of January following the next regular general election after such appointment and, at the regular general election next preceding such first Monday in January, a person shall be elected for the remainder of the unexpired term at the same time and in the same manner as a trustee is elected for the full term next expiring, and such person shall take office on said first Monday of January.



§ 37-7-711 - Filing of petition of nomination by candidate for board of trustees; determination of election results; runoff election

In all such special municipal separate school districts which may be so organized, reorganized or reconstituted to embrace the entire county in which the majority of the inhabitants of the county reside outside the corporate limits of the municipality, the name of any qualified elector who is a candidate for the board of trustees of such special municipal separate school district, whether such person be a candidate for an unexpired term or for a full term, shall be placed on the ballot used in the elections, provided that the candidate files with the county election commissioners, not more than ninety (90) days and not less than sixty (60) days prior to the date of such general election, a petition of nomination signed by not less than fifty (50) qualified electors of the county. Where there are less than one hundred (100) qualified electors in said area represented by the trustee, it shall only be required that said petition of nomination be signed by at least twenty percent (20%) of the qualified electors in said area. Provided, however, that in any such special municipal separate school district which embraces the entire county and which borders the Mississippi River and in which Interstate Highway 20 and United States Highway 61 intersect and having a population in excess of forty-seven thousand (47,000) according to the 1990 federal decennial census, the candidate shall be required to file a petition of nomination with the county election commissioners not less than sixty (60) days prior to the date of such general election, in addition to the other requirements prescribed herein.

The candidate in each election who receives the highest number of votes cast in the election shall be declared to have been elected.



§ 37-7-713 - Selection of trustees in districts embracing less than entire area of county

In all special municipal separate school districts where the district embraces less than the entire area of the county and where the majority of the educable children of such district reside outside the limits of the municipality, unless the governing authorities of the municipality and the county provide for one of the alternative methods of organization as set out in Sections 37-7-715 and 37-7-717, the said special municipal separate school district shall be governed by a board of trustees consisting of five members, to be elected by the qualified electors of such municipal separate school district from the district at large in the manner provided by Sections 37-7-209 through 37-7-219, and all duties imposed upon the county superintendent of education by said sections with reference to such elections shall be imposed upon and performed by the superintendent of the municipal separate school district. However, the first board of trustees of such special municipal separate school district shall be appointed in the following manner. The governing authorities of the municipality shall appoint three trustees, and such appointments shall be made so that one trustee shall be appointed to serve until the first Saturday of March following such appointment, one for two years longer, and one for four years longer. The board of education of the county shall appoint two trustees, such appointments to be made so that one trustee shall be appointed to serve until the first Saturday of March of the second year following such appointment, and one trustee for two years longer. After such original appointments the trustees of such a special municipal separate school district shall be elected for a term of five years, as herein provided. All such members of said board of trustees shall be residents and qualified electors of such school district. All vacancies which may occur during a term of office shall be filled by appointment by the remaining members of the board of trustees, such appointee to have the same qualifications as other members of the board. Such appointment shall be made within thirty days after the vacancy occurs. The person so appointed shall serve only until his successor shall have qualified. The successor to serve the remainder of the unexpired term shall be elected on the first Saturday of March next following the occurrence of such vacancy in the same manner as provided for by Sections 37-7-209 through 37-7-219.



§ 37-7-715 - Selection of trustees by agreement of governing authorities of county and municipality generally

Upon the organization, reorganization or reconstitution of any special municipal separate school district, the board of supervisors of the county wherein such special municipal separate school district is located and the governing authorities of the municipality may, by an order spread upon their minutes within sixty days after such organization, reorganization or reconstitution shall have become final, expressing an agreement between both such governing authorities, choose to constitute the board of such special municipal separate school district under one of the optional methods of organization set out in Section 37-7-717. In the event that both the governing authorities hereinabove referred to shall enter such an order within said period, then the said board of trustees shall be thereafter constituted and selected according to the terms of such agreement, provided such agreement is in conformity with the terms of Section 37-7-717. It is further expressly provided that irregularities of a procedural nature in the adoption of such orders shall not affect the validity of the same or the validity of any acts of the board of trustees which may be constituted by virtue thereof.



§ 37-7-717 - Optional methods of selecting trustees pursuant to agreement

Upon complying with the terms and provisions of Section 37-7-715, hereof, the board of supervisors of any county wherein there is a special municipal separate school district and the governing authorities of the municipality may provide that the board of trustees of such special municipal separate school district shall be organized and constituted in one of the following manners:

(a) The said board may consist of five members, all of whom shall be bona fide residents of and qualified electors of such school districts and who shall be appointed by either the board of supervisors, the governing authorities of the municipality, or by both of said bodies in such proportion as the governing bodies may agree upon. The first such board shall be appointed so that one trustee shall be appointed to serve for one year, one for one year longer, one for two years longer, one for three years longer, and one for four years longer. Upon the expiration of each such original term, each appointment shall be for five years and shall be made by the authority making the original appointment. In case of the occurrence of a vacancy, the authority which made the appointment of the trustee responsible for such vacancy shall appoint a successor to serve the remainder of the term of such trustee.

(b) In case of a special municipal separate school district which embraces the entire county, the board of trustees may be constituted and selected in accordance with the terms and provisions of Sections 37-7-707 through 37-7-711, with the exception that one member of such board shall be elected by each supervisors district and shall be a resident and qualified elector of the district from which he is elected.

(c) In case of a special municipal separate school district embracing the entire county, the board of trustees may be constituted and selected in accordance with the terms and provisions of Section 37-7-713.



§ 37-7-723 - District board of trustees to supersede county board of education in county-wide districts

In any county in which there exists a special municipal separate school district which embraces and includes the entire county, the county board of education of such county shall be forthwith discontinued and abolished. All of the duties provided by law which would otherwise devolve upon the county board of education of such county shall be performed and discharged by the board of trustees of the special municipal separate school district which for such purpose, shall have and be vested with all power, authority and duties now conferred by law upon the county board of education.



§ 37-7-725 - District superintendent to supersede county superintendent of education in county-wide districts

When a special municipal separate school district embraces and includes all of the territory of the county, then the office of county superintendent of education in such county shall be abolished and discontinued in such county and no county superintendent of education of such county shall be elected at any ensuing elections. In such an event, the superintendent of the special municipal separate school district shall thereafter perform and discharge all duties which would otherwise devolve upon the county superintendent of education under the provisions of any applicable statute of this state, and, for such purpose, the superintendent of such special municipal separate school district shall have and be vested with all power and authority conferred by law upon such county superintendents of education.






Article 15 - LINE SCHOOL DISTRICTS [REPEALED]



Article 17 - ISOLATED SCHOOL DISTRICTS [REPEALED]



Article 19 - COMMISSION ON SCHOOL DISTRICT EFFICIENCY

§ 37-7-1001 - Establishment; purpose; findings and recommendations; membership

The State Board of Education is hereby authorized to establish a Standing Commission on School District Efficiency. The commission shall meet and study the operations, rules, policies and regulations in school districts on an ongoing basis for the purpose of identifying opportunities to increase efficiencies, and to determine appropriate efficiency standards that should be considered for accreditation standards. The commission shall report annually its findings and recommendations to the State Board of Education, and the State Board of Education may make its report and recommendations annually to the Legislature seeking legislative support to achieve efficiencies in school districts. In establishing the Standing Commission on School District Efficiency the State Board of Education shall provide that the membership not be less than six (6) members. The State Board of Education shall appoint school district employees proficient in the areas of fiscal management, procurement, data processing or other fields of school business, with at least one (1) member being appointed from each congressional district. The commission shall meet on a date designated by the State Superintendent of Education and organize by selecting a chairman and adopt rules for conducting business. Members of the commission shall serve without compensation, but may be reimbursed for necessary travel expenses from any available funds for attending official meetings of the commission. The State Department of Education shall provide necessary administrative and clerical support for the functions of the commission.









Chapter 9 - DISTRICT SUPERINTENDENTS, PRINCIPALS, TEACHERS, AND OTHER EMPLOYEES

IN GENERAL

§ 37-9-1 - Definitions

(1) For the purposes of this chapter, the terms "superintendent" and "principal" shall have such meaning as are ascribed to them under the provisions of Section 37-19-1. The term "licensed employee" shall mean any other employee of a public school district required to hold a valid license by the Commission on Teacher and Administrator Education, Certification and Licensure and Development. The term "non-instructional employee" shall include all employees of school districts other than superintendents, principals and licensed employees.

(2) Unless a statute in this chapter specifically is made applicable to charter schools, the provisions of this chapter only apply to public school districts, the employees of public school districts and the public schools that are within those school districts.



§ 37-9-3 - Employment of non-instructional employees

Except as otherwise provided in Section 37-167-1, within the limits of the available funds, the superintendent of schools of a school district shall recommend to the school board thereof all noninstructional employees to be employed and may prescribe the duties thereof. Compensation for such employees may be paid from any lawful funds.



§ 37-9-4 - Compensation of attorney employed by school board who is a member of the Legislature

The compensation of any attorney employed by a school board who is a member of the Legislature shall be paid only from funds available to the school district that are not appropriated by the Legislature.



§ 37-9-7 - Employment of unlicensed superintendent, principal or teacher; conditional contracts; expiration of license during term of contract

It shall be unlawful for any superintendent, principal or teacher to be employed or contracted with to teach or serve in any of the public schools of this state who does not hold a proper license as required by the State Board of Education. However, the local school board, in its discretion, may authorize the superintendent to enter into a conditional contract with a teacher for a scholastic year, as defined in Section 37-61-1, or a portion thereof, contingent upon (1) the person's graduation from an approved teacher education program before September 1 or the issuance of a proper license by the State Board of Education before October 15 for those individuals to be employed beginning with the first term of the scholastic year, or (2) the person's graduation from an approved teacher education program before December 31 or the issuance of a proper teacher licensed by the State Board of Education before February 15 for those individuals to be employed beginning with the second term of the scholastic year. If the individual who is to be employed beginning with the first term of the scholastic year does not graduate before September 1, or if the individual who is to be employed beginning with the second term of the scholastic year does not graduate before December 31, then any conditional contract executed contingent upon the person's graduation shall be null and void on September 1 or December 31, as the case may be. If the teacher who is to be employed beginning with the first term of the scholastic year fails to obtain a valid license before October 15, or if the teacher who is to be employed beginning with the second term of the scholastic year fails to obtain a valid license before February 15, then any conditional contract executed contingent upon the issuance of a proper license shall be null and void on October 15 or February 15, as the case may be. After a contract is declared null and void, the school district shall withhold from the employee's final salary payment, or shall take such legal action as may be necessary to collect from the employee, any amounts above the amount paid to substitute teachers in that district which were paid to the employee before the contract conditioned upon the person's graduation or being issued a proper license is voided. If the license held by any superintendent, principal or teacher expires during the life of any such contract and is not renewed, then such contract shall be null and void upon the expiration of such license which is not renewed.



§ 37-9-9 - Rules and regulations governing issuance of teachers' certificates; compensation of teachers serving special needs of district

No teacher shall experience a reduction in salary for the purpose of serving the special teaching needs of their public school district. All teachers teaching in areas of need as requested by their school district shall receive a salary in an amount commensurate with their highest level of certification and licensure.

Each application or filing made under this section shall include the Social Security number(s) of the applicant in accordance with Section 93-11-64, Mississippi Code of 1972.



§ 37-9-11 - Testing of applicants for teacher licensure

The State Board of Education is authorized and directed to require tests or an examination of achievement as one of the requirements for the issuance of public school professional licenses issued after July 1, 1997, to any person applying for the first time for a professional license.

Scores on said test or tests shall be made a part of the record of the applicant and maintained in the files of the Office of Teacher Certification and Licensure Division of the State Department of Education.

The State Board of Education is further authorized at its discretion to make determinations of minimum scores required of a person applying for the first time for a professional license.

The State Board of Education shall, at its discretion, determine conditions that would prevail should a person desire to take said test or tests more than once.



§ 37-9-12 - Referendum on continuation or abolition of office of county superintendent of education

The qualified electors of any county having an elected county superintendent of education on July 1, 1986, shall decide at the November 1988 general election whether (a) to continue to have such office elected, or (b) to abolish such office of county superintendent of education in the county. Provided, however, that no such referendum shall be held on the office of administrative superintendent in a county having an administrative superintendent as defined in Section 37-6-3, Mississippi Code of 1972. The county board of supervisors of such counties shall publish notice of said election once a week for at least three (3) consecutive weeks prior to the November 1988 general election in at least one (1) newspaper published or circulated in such county. The proposition shall be submitted to a vote of all qualified electors residing outside the territory of any municipal separate or special municipal separate school district located within such county. Such election shall be held in the same manner as other elections are held in the county. If a majority of the qualified electors who voted in such election vote in favor of the abolition of such office, such abolishment shall be effective at the end of any regular term of office or whenever a vacancy shall occur in said office. In counties where the office of elected county superintendent of education has been abolished, it shall not be reinstated.



§ 37-9-13 - Selection of superintendent of school district; qualifications of superintendent

Each school district shall have a superintendent of schools, selected in the manner provided by law. No person shall be eligible to the office of superintendent of schools unless such person shall hold a valid administrator's license issued by the State Department of Education and shall have had not less than four (4) years of classroom or administrative experience.



§ 37-9-14 - General duties and powers of superintendent of school district

(1) It shall be the duty of the superintendent of schools to administer the schools within his district and to implement the decisions of the school board.

(2) In addition to all other powers, authority and duties imposed or granted by law, the superintendent of schools shall have the following powers, authority and duties:

(a) To enter into contracts in the manner provided by law with each assistant superintendent, principal and teacher of the public schools under his supervision, after such assistant superintendent, principal and teachers have been selected and approved in the manner provided by law.

(b) To enforce in the public schools of the school district the courses of study provided by law or the rules and regulations of the State Board of Education, and to comply with the law with reference to the use and distribution of free textbooks.

(c) To administer oaths in all cases to persons testifying before him relative to disputes relating to the schools submitted to him for determination, and to take testimony in such cases as provided by law.

(d) To examine the monthly and annual reports submitted to him by principals and teachers for the purpose of determining and verifying the accuracy thereof.

(e) To preserve all reports of superintendents, principals, teachers and other school officers, and to deliver to his successor or clerk of the board of supervisors all money, property, books, effects and papers.

(f) To prepare and keep in his office a map or maps showing the territory embraced in his school district, to furnish the county assessor with a copy of such map or maps, and to revise and correct same from time to time as changes in or alterations of school districts may necessitate.

(g) To keep an accurate record of the names of all of the members of the school board showing the districts for which each was elected or appointed, the post office address of each, and the date of the expiration of his term of office. All official correspondence shall be addressed to the school board, and notice to such members shall be regarded as notice to the residents of the district, and it shall be the duty of the members to notify such residents.

(h) To deliver in proper time to the assistant superintendents, principals, teachers and board members such forms, records and other supplies which will be needed during the school year as provided by law or any applicable rules and regulations, and to give to such individuals such information with regard to their duties as may be required.

(i) To make to the school board reports for each scholastic month in such form as the school board may require.

(j) To distribute promptly all reports, letters, forms, circulars and instructions which he may receive for the use of school officials.

(k) To keep on file and preserve in his office all appropriate information concerning the affairs of the school district.

(l) To visit the schools of his school district in his discretion, and to require the assistant superintendents, principals and teachers thereof to perform their duties as prescribed by law.

(m) To observe such instructions and regulations as the school board and other public officials may prescribe, and to make special reports to these officers whenever required.

(n) To keep his office open for the transaction of business upon the days and during the hours to be designated by the school board.

(o) To make such reports as are required by the State Board of Education.

(p) To make an enumeration of educable children in his school district as prescribed by law.

(q) To keep in his office and carefully preserve the public school record provided, to enter therein the proceedings of the school board and his decision upon cases and his other official acts, to record therein the data required from the monthly and term reports of principals and teachers, and from the summaries of records thus kept.

(r) To delegate student disciplinary matters to appropriate school personnel.

(s) To make assignments to the various schools in the district of all noninstructional and nonlicensed employees and all licensed employees, as provided in Sections 37-9-15 and 37-9-17, and to make reassignments of such employees from time to time; however, a reassignment of a licensed employee may only be to an area in which the employee has a valid license issued by the State Department of Education. Upon request from any employee transferred, such assignment shall be subject to review by the school board.

(t) To employ substitutes for licensed employees, regardless of whether or not such substitute holds the proper license, subject to such reasonable rules and regulations as may be adopted by the State Board of Education.

(u) To comply in a timely manner with the compulsory education reporting requirements prescribed in Section 37-13-91(6).

(v) To perform such other duties as may be required of him by law.

(w) To notify, in writing, the parent, guardian or custodian, the youth court and local law enforcement of any expulsion of a student for criminal activity as defined in Section 37-11-29.

(x) To notify the youth court and local law enforcement agencies, by affidavit, of the occurrence of any crime committed by a student or students upon school property or during any school-related activity, regardless of location and the identity of the student or students committing the crime.

(y) To employ and dismiss noninstructional and nonlicensed employees as provided by law.

(z) To temporarily employ licensed and nonlicensed employees to fill vacancies which may occur from time to time without prior approval of the board of trustees, provided that the board of trustees is notified of such employment and the action is ratified by the board at the next regular meeting of the board. A school district may pay a licensed employee based on the same salary schedule as other contracted licensed employees in the district until school board action, at which time a licensed employee approved by the school board enters a contract. If the board, within thirty (30) days of the date of employment of such employee under this subsection, takes action to disapprove of the employment by the superintendent, then the employment shall be immediately terminated without further compensation, notice or other employment rights with the district. The terminated employee shall be paid such salary and fringe benefits that such employee would otherwise be entitled to from the date of employment to the date of termination for days actually worked.

(3) All funds to the credit of a school district shall be paid out on pay certificates issued by the superintendent upon order of the school board of the school district properly entered upon the minutes thereof, and all such orders shall be supported by properly itemized invoices from the vendors covering the materials and supplies purchased. All such orders and the itemized invoices supporting same shall be filed as a public record in the office of the superintendent for a period of five (5) years. The superintendent shall be liable upon his official bond for the amount of any pay certificate issued in violation of the provisions of this section. The school board shall have the power and authority to direct and cause warrants to be issued against such district funds for the purpose of refunding any amount of taxes erroneously or illegally paid into such fund when such refund has been approved in the manner provided by law.

(4) The superintendent of schools shall be special accounting officer and treasurer with respect to any and all district school funds for his school district. He or his designee shall issue all warrants without the necessity of registration thereof by the chancery clerk. Transactions with the depositories and with the various tax collecting agencies which involve school funds for such school district shall be with the superintendent of schools, or his designee.

(5) The superintendent of schools will have no responsibility with regard to agricultural high school and junior college funds.

All agricultural high school and junior college funds shall be handled and expended in the manner provided for in Sections 37-29-31 through 37-29-39.

(6) It shall be the duty of the superintendent of schools to keep and preserve the minutes of the proceedings of the school board.

(7) The superintendent of schools shall maintain as a record in his office a book or a computer printout in which he shall enter all demands, claims and accounts paid from any funds of the school district. The record shall be in a form to be prescribed by the State Auditor. All demands, claims and accounts filed shall be preserved by the superintendent of schools as a public record for a period of five (5) years. All claims found by the school board to be illegal shall be rejected or disallowed. To the extent allowed by board policy, all claims which are found to be legal and proper may be paid and then ratified by the school board at the next regularly scheduled board meeting, as paid by the superintendent of schools. All claims as to which a continuance is requested by the claimant and those found to be defective but which may be perfected by amendment shall be continued. The superintendent of schools shall issue a pay certificate against any legal and proper fund of the school district in favor of the claimant in payment of claims. The provisions of this section, however, shall not be applicable to the payment of salaries and applicable benefits, travel advances, amounts due private contractors or other obligations where the amount thereof has been previously approved by a contract or by an order of the school board entered upon its minutes, or paid by board policy, or by inclusion in the current fiscal year budget, and all such amounts may be paid by the superintendent of schools by pay certificates issued by him against the legal and proper fund without allowance of a specific claim therefor as provided in this section, provided that the payment thereof is otherwise in conformity with law.



§ 37-9-15 - Selection of assistant superintendents and principals; interim conservators

No later than February 15 of each year, the superintendent of each school district, or such other person designated or authorized by the school board, shall recommend to the school board thereof the assistant superintendents and principals to be employed for each of the schools of the districts except in the case of those assistant superintendents and principals who have been previously employed and who have a contract valid for the ensuing scholastic year. Unless good reason to the contrary exists, the school board shall approve and authorize the employment of the assistant superintendents and principals so recommended. If, for any reason, the school board shall decline to approve an assistant superintendent or principal so recommended, the superintendent or the board's designee shall make additional recommendations for the place or places to be filled.

When the assistant superintendents and principals of the schools have been recommended and approved as provided in the preceding paragraph, the superintendent of such district shall enter into proper contracts with them. At a subsequent meeting he shall report same to the school board and such shall be entered in the minutes.

An interim conservator appointed pursuant to the provisions of Section 37-17-6(14)(a) shall not be required to comply with the time limitations prescribed in this section for recommending and employing assistant superintendents and principals.



§ 37-9-17 - Selection of licensed employees or non-instructional employees to be employed for school year; increase in compensation of certain licensed employees; fingerprinting and criminal background checks for applicants

(1) On or before April 1 of each year, the principal of each school shall recommend to the superintendent of the local school district the licensed employees or noninstructional employees to be employed for the school involved except those licensed employees or noninstructional employees who have been previously employed and who have a contract valid for the ensuing scholastic year. If such recommendations meet with the approval of the superintendent, the superintendent shall recommend the employment of such licensed employees or noninstructional employees to the local school board, and, unless good reason to the contrary exists, the board shall elect the employees so recommended. If, for any reason, the local school board shall decline to elect any employee so recommended, additional recommendations for the places to be filled shall be made by the principal to the superintendent and then by the superintendent to the local school board as provided above. The school board of any local school district shall be authorized to designate a personnel supervisor or another principal employed by the school district to recommend to the superintendent licensed employees or noninstructional employees; however, this authorization shall be restricted to no more than two (2) positions for each employment period for each school in the local school district. Any noninstructional employee employed upon the recommendation of a personnel supervisor or another principal employed by the local school district must have been employed by the local school district at the time the superintendent was elected or appointed to office; a noninstructional employee employed under this authorization may not be paid compensation in excess of the statewide average compensation for such noninstructional position with comparable experience, as established by the State Department of Education. The school board of any local school district shall be authorized to designate a personnel supervisor or another principal employed by the school district to accept the recommendations of principals or their designees for licensed employees or noninstructional employees and to transmit approved recommendations to the local school board; however, this authorization shall be restricted to no more than two (2) positions for each employment period for each school in the local school district.

When the licensed employees have been elected as provided in the preceding paragraph, the superintendent of the district shall enter into a contract with such persons in the manner provided in this chapter.

If, at the commencement of the scholastic year, any licensed employee shall present to the superintendent a license of a higher grade than that specified in such individual's contract, such individual may, if funds are available from adequate education program funds of the district, or from district funds, be paid from such funds the amount to which such higher grade license would have entitled the individual, had the license been held at the time the contract was executed.

(2) Superintendents/directors of schools under the purview of the State Board of Education, the superintendent of the local school district and any private firm under contract with the local public school district to provide substitute teachers to teach during the absence of a regularly employed schoolteacher shall require, through the appropriate governmental authority, that current criminal records background checks and current child abuse registry checks are obtained, and that such criminal record information and registry checks are on file for any new hires applying for employment as a licensed or nonlicensed employee at a school and not previously employed in such school under the purview of the State Board of Education or at such local school district prior to July 1, 2000. In order to determine the applicant's suitability for employment, the applicant shall be fingerprinted. If no disqualifying record is identified at the state level, the fingerprints shall be forwarded by the Department of Public Safety to the Federal Bureau of Investigation for a national criminal history record check. The fee for such fingerprinting and criminal history record check shall be paid by the applicant, not to exceed Fifty Dollars ($ 50.00); however, the State Board of Education, the school board of the local school district or a private firm under contract with a local school district to provide substitute teachers to teach during the temporary absence of the regularly employed schoolteacher, in its discretion, may elect to pay the fee for the fingerprinting and criminal history record check on behalf of any applicant. Under no circumstances shall a member of the State Board of Education, superintendent/director of schools under the purview of the State Board of Education, local school district superintendent, local school board member or any individual other than the subject of the criminal history record checks disseminate information received through any such checks except insofar as required to fulfill the purposes of this section. Any nonpublic school which is accredited or approved by the State Board of Education may avail itself of the procedures provided for herein and shall be responsible for the same fee charged in the case of local public schools of this state. The determination whether the applicant has a disqualifying crime, as set forth in subsection (3) of this section, shall be made by the appropriate governmental authority, and the appropriate governmental authority shall notify the private firm whether a disqualifying crime exists.

(3) If such fingerprinting or criminal record checks disclose a felony conviction, guilty plea or plea of nolo contendere to a felony of possession or sale of drugs, murder, manslaughter, armed robbery, rape, sexual battery, sex offense listed in Section 45-33-23(h), child abuse, arson, grand larceny, burglary, gratification of lust or aggravated assault which has not been reversed on appeal or for which a pardon has not been granted, the new hire shall not be eligible to be employed at such school. Any employment contract for a new hire executed by the superintendent of the local school district or any employment of a new hire by a superintendent/director of a new school under the purview of the State Board of Education or by a private firm shall be voidable if the new hire receives a disqualifying criminal record check. However, the State Board of Education or the school board may, in its discretion, allow any applicant aggrieved by the employment decision under this section to appear before the respective board, or before a hearing officer designated for such purpose, to show mitigating circumstances which may exist and allow the new hire to be employed at the school. The State Board of Education or local school board may grant waivers for such mitigating circumstances, which shall include, but not be limited to: (a) age at which the crime was committed; (b) circumstances surrounding the crime; (c) length of time since the conviction and criminal history since the conviction; (d) work history; (e) current employment and character references; (f) other evidence demonstrating the ability of the person to perform the employment responsibilities competently and that the person does not pose a threat to the health or safety of the children at the school.

(4) No local school district, local school district employee, member of the State Board of Education or employee of a school under the purview of the State Board of Education shall be held liable in any employment discrimination suit in which an allegation of discrimination is made regarding an employment decision authorized under this Section 37-9-17.



§ 37-9-18 - State Board of Education to promulgate rules and regulations regarding financial reports to be submitted by superintendents to local school boards; audits of financial records; contracts; review of audit report

(1) (a) The State Board of Education shall promulgate rules and regulations concerning the type of financial reports required to be submitted by the superintendent of schools to the local school board, and the frequency with which the reports shall be submitted. The rules and regulations promulgated by the board shall include:

(i) A requirement that the reports be listed as an agenda item for discussion at a regularly scheduled meeting of the board;

(ii) A requirement that the minutes of the board meeting reflect that the reports were discussed;

(iii) A requirement that each board member present be provided a copy of all required reports; and

(iv) A requirement that a copy of all required reports be included in the official minutes of the board meeting at which the reports were discussed.

(b) The State Board of Education is authorized to require school districts to submit any of the required reports to the State Department of Education on a basis determined by the department.

(c) Failure to comply with any of the rules and regulations established by the State Board of Education with regard to reporting requirements shall constitute a violation of the Mississippi Public School Accountability Standards.

(2) The State Auditor shall audit the financial records of school districts in accordance with Section 7-7-211(e). The State Auditor shall give reasonable notice to school districts regarding the times during which the State Auditor will perform such audits. In any fiscal year in which the State Auditor is not scheduled to perform an audit, the school board shall cause all the financial records of the superintendent of schools to be audited in accordance with Section 7-7-211(e). If the school board so elects by resolution adopted each year, the audit shall be performed by the State Auditor. Contracts for the audit of public school districts shall be let by the school board in the manner prescribed by the State Auditor. The audit shall be conducted in accordance with generally accepted auditing standards and generally accepted accounting principles, and the report presented thereon shall be in accordance with generally accepted accounting principles. If the Auditor's opinion on the general purpose financial statements is a disclaimer, as that term is defined by generally accepted auditing standards, or if the State Auditor determines the existence of serious financial conditions in the district, the State Auditor shall immediately notify the State Board of Education. Upon receiving the notice, the State Superintendent of Public Education shall direct the school district to immediately cease all expenditures until a financial advisor is appointed by the state superintendent. However, if the disclaimer is a result of conditions caused by Hurricane Katrina 2005 and applies to fiscal years 2005 and/or 2006, then the Superintendent of Education may appoint a financial advisor, and may direct the school district to immediately cease all expenditures until a financial advisor is appointed. The financial advisor shall be an agent of the State Board of Education and shall be a certified public accountant or a qualified business officer. The financial advisor shall, with the approval of the State Board of Education:

(a) Approve or disapprove all expenditures and all financial obligations of the district;

(b) Ensure compliance with any statutes and State Board of Education rules or regulations concerning expenditures by school districts;

(c) Review salaries and the number of all district personnel and make recommendations to the local school board of any needed adjustments. Should such recommendations necessitate the reduction in local salary supplement, such recommended reductions shall be only to the extent which will result in the salaries being comparable to districts similarly situated, as determined by the State Board of Education. The local school board, in considering either a reduction in personnel or a reduction in local supplements, shall not be required to comply with the time limitations prescribed in Sections 37-9-15 and 37-9-105 and, further, shall not be required to comply with Sections 37-19-11 and 37-19-7(1) in regard to reducing local supplements and the number of personnel;

(d) Work with the school district's business office to correct all inappropriate accounting procedures and/or uses of school district funds and to prepare the school district's budget for the next fiscal year;

(e) Report frequently to the State Board of Education on the corrective actions being taken and the progress being made in the school district. The financial advisor shall serve until such time as corrective action and progress is being made in such school district as determined by the State Board of Education with the concurrence of the State Auditor, or until such time as an interim conservator is assigned to such district by the State Board of Education under Section 37-17-6. The school district shall be responsible for all expenses associated with the use of the financial advisor. If the audit report reflects a failure by the school district to meet accreditation standards, the State Board of Education shall proceed under Section 37-17-6; and

(f) If a financial advisor is appointed to a school district in accordance with this subsection and it is determined by the financial advisor and/or any other official of the school district that an audit by a certified public accountant for that district was deficient in any manner, the financial advisor and/or any other official of the school district shall, within thirty (30) days, refer the matter to the State Board of Public Accountancy for follow-up and possible disciplinary action. Any disciplinary action by the State Board of Public Accountancy with regard to the certified public accountant shall, within thirty (30) days after notifying such certified public accountant, be reported to the Office of State Auditor.

(3) (a) When conducting an audit of a public school district, the State Auditor shall test to insure that the school district is complying with the requirements of Section 37-61-33(3)(a)(iii) relating to classroom supply funds. The audit must include a report of all classroom supply funds carried over from previous years. Based upon the audit report, the State Auditor shall compile a report on the compliance or noncompliance by all school districts with the requirements of Section 37-61-33(3)(a)(iii), which report must be submitted to the Chairmen of the Education and Appropriations Committees of the House of Representatives and Senate.

(b) When conducting an audit of a public school district, the State Auditor shall test to insure correct and appropriate coding at the function level. The audit must include a report showing correct and appropriate functional level expenditure codes in expenditures by the school district. Compliance standards for this audit provision shall be established by the Office of the State Auditor. Based upon the audit report, the State Auditor shall compile a report on the compliance or noncompliance by all public school districts with correct and appropriate coding at the function level, which report must be submitted to the Chairmen of the Education and Appropriations Committees of the House of Representatives and Senate.

(4) In the event the State Auditor does not perform the audit examination, then the audit report of the school district shall be reviewed by the State Auditor for compliance with applicable state laws before final payment is made on the audit by the school board. All financial records, books, vouchers, cancelled checks and other financial records required by law to be kept and maintained in the case of municipalities shall be faithfully kept and maintained in the office of the superintendent of schools under the same provisions and penalties provided by law in the case of municipal officials.



§ 37-9-21 - Nepotism in hiring of superintendents, principals or licensed employees

It shall be illegal for any superintendent, principal or other licensed employee to be elected by the school board if such superintendent, principal or licensed employee is related within the third degree by blood or marriage according to the common law to a majority of the members of the school board. No member of the school board shall vote for any person as a superintendent, principal or licensed employee who is related to him within the third degree by blood or marriage or who is dependent upon him in a financial way. Any contract entered into in violation of the provisions of this section shall be null and void.



§ 37-9-23 - Form and execution of contracts with superintendents, principals, licensed employees, and others anticipating graduation from approved programs; conditional contracts

The superintendent shall enter into a contract with each assistant superintendent, principal, licensed employee and person anticipating graduation from an approved teacher education program or the issuance of a proper license before October 15 or February 15, as the case may be, who is elected and approved for employment by the school board. Such contracts shall be in such form as shall be prescribed by the State Board of Education and shall be executed in duplicate with one (1) copy to be retained by the appropriate superintendent and one (1) copy to be retained by the principal, licensed employee or person recommended for a licensed position contracted with. The contract shall show the name of the district, the length of the school term, the position held (whether an assistant superintendent, principal or licensed employee), the scholastic years which it covers, the total amount of the annual salary and how same is payable. The amount of salary to be shown in such contract shall be the amount which shall have been fixed and determined by the school board, but, as to the licensed employees paid in whole or in part with adequate education program funds, such salary shall not be less than that required under the provisions of Chapter 19 of this title. Beginning with the 2010-2011 school year, the contract shall include a provision allowing the school district to reduce the state minimum salary by a pro rata daily amount in order to comply with the school district employee furlough provisions of Section 37-7-308, and shall include a provision which conditions the payment of such salary upon the availability of adequate education funds provided for salaries. The contract entered into with any person recommended for a licensed position who is anticipating either graduation from an approved teacher education program before September 1 or December 31, as the case may be, or the issuance of a proper license before October 15 or February 15, as the case may be, shall be a conditional contract and shall include a provision stating that the contract will be null and void if, as specified in the contract, the contingency upon which the contract is conditioned has not occurred. If any superintendent, other than those elected, principal, licensed employee or person recommended for a licensed position who has been elected and approved shall not execute and return the contract within ten (10) days after same has been tendered to him for execution, then, at the option of the school board, the election of the licensed employee and the contract tendered to him shall be void and of no effect.



§ 37-9-24 - Contracts with licensed personnel for not less than 187 employment days

(1) Except as otherwise provided in this section, no school district shall contract with any licensed personnel for a number of employment days which shall be less than one hundred eighty-five (185).

Beginning with the 1994-1995 school year, no school district shall contract with any licensed personnel for less than one hundred eighty-seven (187) employment days.

(2) Licensed personnel may be employed for less than a full school year if the contract states the exact period of time for which the licensed person is to be employed.



§ 37-9-25 - Contracts for periods greater than one scholastic year

The school board shall have the power and authority, in its discretion, to employ the superintendent, unless such superintendent is elected, for not exceeding four (4) scholastic years and the principals or licensed employees for not exceeding three (3) scholastic years. In such case, contracts shall be entered into with such superintendents, principals and licensed employees for the number of years for which they have been employed. All such contracts with licensed employees shall for the years after the first year thereof be subject to the contingency that the licensed employee may be released if, during the life of the contract, the average daily attendance should decrease from that existing during the previous year and thus necessitate a reduction in the number of licensed employees during any year after the first year of the contract. However, in all such cases the licensed employee must be released before July 1 or at least thirty (30) days prior to the beginning of the school term, whichever date should occur earlier. The salary to be paid for the years after the first year of such contract shall be subject to revision, either upward or downward, in the event of an increase or decrease in the funds available for the payment thereof, but, unless such salary is revised prior to the beginning of a school year, it shall remain for such school year at the amount fixed in such contract. However, where school district funds, other than minimum education program funds, are available during the school year in excess of the amount anticipated at the beginning of the school year the salary to be paid for such year may be increased to the extent that such additional funds are available and nothing herein shall be construed to prohibit same.



§ 37-9-27 - Bond of superintendents

The superintendent of any school district, before entering upon the duties of his office, shall furnish a good and sufficient surety bond in the penal sum of One Hundred Thousand Dollars ($ 100,000.00), with sufficient surety. Such bond shall be filed and recorded in the office of the clerk of the chancery court in which the school district is located, and shall be payable, conditioned and approved in the manner provided by law. The premium on said bond shall be paid out of the school district maintenance fund.



§ 37-9-31 - Bond of principals

All school principals and attendance center principals shall furnish good and sufficient surety bonds in like manner as required of superintendents. The amount of such bonds shall be not less than Fifty Thousand Dollars ($ 50,000.00), with sufficient surety.

The premium upon said bond shall be paid from the maintenance funds of the district served by such principal. Such bond shall be payable, conditioned and approved in the manner provided by law.

All such bonds shall be filed and recorded in the office of the clerk of the chancery court of the county in which the school district is located.



§ 37-9-33 - Amount of salaries to be in compliance with adequate education program law; annual report on number of certificated and noncertificated employees receiving salary from both a school district and Public Employees' Retirement System

(1) In employing and contracting with appointed superintendents, principals and certificated employees, the school board shall in all cases determine whether the amount of salary to be paid such superintendent, principals and certificated employees is in compliance with the provisions of the adequate education program. No contract shall be entered into where the salary of a superintendent, principal or certificated employee is to be paid, in whole or in part, from adequate education program funds except where the requirements of said chapter as to the amount of such salary are fully met. Nothing herein shall be construed, however, to prohibit any school district from increasing the salaries of appointed superintendents, principals and certificated employees above the amounts fixed by said chapter, provided that the amount of such increase is paid from funds available to such district other than adequate program funds. Provided further, that school districts are authorized, in their discretion, to negotiate the salary levels applicable to certificated employees employed after July 1, 2009, who are receiving retirement benefits from the retirement system of another state, and the annual experience increment provided in Section 37-19-7 shall not be applicable to any such retired certificated employee. Nothing herein shall be construed to prohibit any school district from complying with the school district employee furlough provisions of Section 37-7-308.

(2) Each school district shall provide an annual report to the State Department of Education on the number of certificated and noncertificated employees receiving a salary from the school district who are also receiving retirement benefits from the Public Employees' Retirement System. This report shall include the name of the employee(s), the hours per week for which the employee is under contract and the services for which the employee is under contract. Said required annual report shall be in a form and deadline promulgated by the State Board of Education.



§ 37-9-35 - Employment of teachers to be paid from minimum education program funds

No school district shall employ any teachers to be paid in whole or in part from minimum education program funds in excess of the number allowable under chapter 19 of this title, but as provided in said chapter the number of teachers paid in whole or in part from minimum education program funds shall be determined by the average daily attendance for the preceding year, and a reduction in the average daily attendance during a current year from that existing in the preceding year shall not authorize the discharge or release of a teacher or teachers during such current year. Nothing herein shall be construed to prohibit any school district from employing such additional teachers as it may deem necessary provided that such teachers are paid wholly from funds other than minimum education program funds.



§ 37-9-37 - Factors considered in fixing salaries of superintendents, principals or licensed employees

The amount of the salary to be paid any superintendent, principal or licensed employee shall be fixed by the school board, provided that the requirements of Chapter 19 of this title are met as to superintendents, principals and licensed employees paid in whole or in part from minimum education program funds. In employing such superintendents, principals and licensed employees and in fixing their salaries, the school boards shall take into consideration the character, professional training, experience, executive ability and teaching capacity of the licensed employee, superintendent or principal. It is the intent of the Legislature that whenever the salary of the school district superintendent is set by a school board, the board shall take into consideration the amount of money that the district spends per pupil, and shall attempt to insure that the administrative cost of the district and the amount of the salary of the superintendent are not excessive in comparison to the per pupil expenditure of the district.



§ 37-9-39 - Time of payment of salaries

(1) All school districts shall process a single monthly payroll for licensed employees and may process a single monthly or a semimonthly payroll for nonlicensed employees, in the discretion of the local school board, consistent with the provisions of Section 37-151-103(1), except for December, when salaries or wages shall be paid by the last working day. Salaries or wages shall be paid at a minimum on a monthly basis. The standard contract for school district employees prescribed by the State Board of Education shall provide that school district employees shall earn a salary payable in equal monthly installments beginning in the first month of employment, regardless of the number of days worked in any particular month by the employee. Any employee failing to complete the contractual obligation of service, and who receives payment in excess of the monthly installment for the period which such employee ceases employment with the school district, shall become liable immediately to the school board of the employing district for the sum of all amounts received in payment less the corresponding amount of any compensation paid for which service has been rendered, plus interest accruing at the current Stafford Loan rate at the time the person discontinues his or her service.

(2) Any school employee whose employment ends during a school term, regardless of the reason(s) the employment ended, shall be paid salary or wages only for that portion of the school term that employee actually worked. Nothing in this subsection (2) shall be construed to entitle any employee to payment of salary or wages when no work has been performed.



§ 37-9-41 - Manner of payment of salaries

The salaries of superintendents, principals and licensed employees shall be paid by pay certificates issued by the school district superintendent. Such pay certificates may be issued without additional authorization of the school board where the amount of salary has been fixed and a contract entered into as is provided in this chapter. All pay certificates shall be preserved by him as a part of the official records of his office for the same time and in the same manner as other records are preserved. Except as is herein provided, the said warrants shall be governed in all respects by the same laws regulating the issuance of other warrants for other purposes. All pay certificates and warrants issued shall show the gross amount of the salary and all authorized deductions therefrom for income taxes, Social Security, retirement contributions and other lawful purposes.



§ 37-9-43 - Payment of salary prior to execution of written contract; effect of breach of contract

It shall be unlawful for any appointed superintendent, principal or licensed employee to be paid for any services as such until a written contract has been executed as is provided and required by this chapter. If any school district superintendent shall make any such payment prior to the execution of the contract he shall be civilly liable for the amount thereof, and, in addition, shall be liable upon his bond. If any licensed employee, appointed superintendent or principal shall willfully and without just cause breach his contract and abandon his employment he shall not be entitled to any further salary payments either for services rendered prior to such breach or for services which were thereafter to have been rendered. Nothing in this section, however, shall prevent the employment and payment of substitute teachers without a written contract.



§ 37-9-49 - Deduction of dues, etc., from salaries

It shall be unlawful for the superintendent of schools to deduct or permit to be deducted from the salary of any superintendent, principal or licensed employee any dues, fines or penalties payable or alleged to be payable because of the membership of such superintendent, principal or licensed employee in any organization or association. However, dues or premiums in health associations or corporations and tax sheltered annuity deductions authorized by the United States Internal Revenue Code may be deducted upon written authorization from the superintendent, principal or licensed employee involved. Any superintendent of schools who shall make any such deduction or permit any such deduction to be made, except those herein provided, shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than Twenty-five Dollars ($ 25.00) for each such deduction.



§ 37-9-55 - Release from contract

Any appointed superintendent, principal or licensed employee in any public school who is under contract to teach or perform other duties and who desires to be released from such contract shall make application in writing to the school board of the school district for release therefrom, in which application the reasons for such release shall be clearly stated. If the board acts favorably upon such application for release, such superintendent, principal or licensed employee shall be released from his contract, and said contract shall be null and void on the date specified in the school board's order.



§ 37-9-57 - Effect of abandonment of employment

If any appointed superintendent, principal or licensed employee in any public school of this state shall arbitrarily or willfully breach his or her contract and abandon his or her employment without being released therefrom as provided in Section 37-9-55, the contract of such superintendent, principal or licensed employee shall be null and void. In addition thereto the license of such superintendent, principal or licensed employee may be suspended by the State Board of Education for a period of one (1) school year as provided in Section 37-3-2(8) upon written recommendation of the majority of the members of the school board of the school district involved.



§ 37-9-59 - Grounds and procedure for dismissal or suspension of licensed employee; attendance at different school system by child as ground for denying employment or reemployment of superintendent, principal or licensed employee

For incompetence, neglect of duty, immoral conduct, intemperance, brutal treatment of a pupil or other good cause the superintendent of schools may dismiss or suspend any licensed employee in any school district. Before being so dismissed or suspended any licensed employee shall be notified of the charges against him and he shall be advised that he is entitled to a public hearing upon said charges. Provided, however, that a school superintendent whose employment has been terminated under this section shall not have the right to request a hearing before the school board or a hearing officer. Provided, however, that a licensed employee in a conservator school district whose employment has been terminated under this section for good cause as determined by a conservator appointed by the State Board of Education shall not have a right to request a hearing before the school board, a hearing officer or the State Board of Education. The conservator has the right to immediately terminate a licensed employee under this section. In the event the continued presence of said employee on school premises poses a potential threat or danger to the health, safety or general welfare of the students, or, in the discretion of the superintendent, may interfere with or cause a disruption of normal school operations, the superintendent may immediately release said employee of all duties pending a hearing if one is requested by the employee. In the event a licensed employee is arrested, indicted or otherwise charged with a felony by a recognized law enforcement official, the continued presence of the licensed employee on school premises shall be deemed to constitute a disruption of normal school operations. The school board, upon a request for a hearing by the person so suspended or removed shall set a date, time and place for such hearing which shall be not sooner than five (5) days nor later than thirty (30) days from the date of the request. The procedure for such hearing shall be as prescribed for hearings before the board or hearing officer in Section 37-9-111. From the decision made at said hearing, any licensed employee shall be allowed an appeal to the chancery court in the same manner as appeals are authorized in Section 37-9-113. Any party aggrieved by action of the chancery court may appeal to the Mississippi Supreme Court as provided by law. In the event that a licensed employee is immediately relieved of duties pending a hearing, as provided in this section, said employee shall be entitled to compensation for a period up to and including the date that the initial hearing is set by the school board, in the event that there is a request for such a hearing by the employee. In the event that an employee does not request a hearing within five (5) calendar days of the date of the notice of discharge or suspension, it shall constitute a waiver of all rights by said employee and such discharge or suspension shall be effective on the date set out in the notice to the employee.

The school board of every school district in this state is hereby prohibited from denying employment or reemployment to any person as a superintendent, principal or licensed employee, as defined in Section 37-19-1, or as a noninstructional personnel, as defined in Section 37-9-1, for the single reason that any eligible child of such person does not attend the school system in which such superintendent, principal, licensed employee or noninstructional personnel is employed.



§ 37-9-69 - General duties of superintendents, principals and teachers

It shall be the duty of each superintendent, principal and teacher in the public schools of this state to enforce in the schools the courses of study prescribed by law or by the state board of education, to comply with the law in distribution and use of free textbooks, and to observe and enforce the statutes, rules and regulations prescribed for the operation of schools. Such superintendents, principals and teachers shall hold the pupils to strict account for disorderly conduct at school, on the way to and from school, on the playgrounds, and during recess.



§ 37-9-70 - Office for superintendent of schools

(1) The superintendent shall keep and maintain an office as necessary for the discharge of his or her duties and responsibilities in office. The cost of the operation of said office shall be paid out of such funds as may be available to the school board from all sources, except as provided for in the following subsection.

(2) In all school districts in which the superintendent or the administrative superintendent was, prior to July 1, 1986, known and referred to as county superintendent of education under the statutes of the State of Mississippi or as district superintendent of a special municipal separate school district which embraces all of the territory of a county, the board of supervisors shall be responsible for providing an office together with all necessary furniture and water, gas, electricity, and other utilities necessary and required for the operation of his said office, which shall be paid for out of the general fund of the county upon allowance of the board of supervisors.



§ 37-9-71 - Suspension of pupils

The superintendent of schools and the principal of a school shall have the power to suspend a pupil for good cause, including misconduct in the school or on school property, as defined in Section 37-11-29, on the road to and from school, or at any school-related activity or event, or for conduct occurring on property other than school property or other than at a school-related activity or event when such conduct by a pupil, in the determination of the superintendent or principal, renders that pupil's presence in the classroom a disruption to the educational environment of the school or a detriment to the best interest and welfare of the pupils and teacher of such class as a whole, or for any reason for which such pupil might be suspended, dismissed or expelled by the school board under state or federal law or any rule, regulation or policy of the local school district. However, such action of the superintendent or principal shall be subject to review by and the approval or disapproval of the school board. If the parent, guardian or other person having custody of any child shall feel aggrieved by the suspension or dismissal of that child, then such parent, guardian or other person shall have the right to a due process hearing. The parent or guardian of the child shall be advised of this right to a hearing by the appropriate superintendent or principal and the proper form shall be provided for requesting such a hearing.



§ 37-9-75 - Strikes by teachers

(1) For purposes of this section:

(a) "Strike" means a concerted failure to report for duty, a willful absence from one's position, the stoppage of work, a deliberate slowing down of work, or the withholding, in whole or in part, of the full, faithful and proper performance of the duties of employment, for the purpose of inducing, influencing or coercing a change in the conditions, compensation, rights, privileges or obligations of public employment; provided, however, that nothing herein shall limit or impair the right of any certified teacher to express or communicate a complaint or opinion on any matter related to the conditions of public employment so long as the same is not designed and does not interfere with the full, faithful and proper performance of the duties of employment.

(b) "Certified teacher" shall mean the following employees of public school districts: classroom teachers, supervisors of programs, librarians, guidance personnel, audiovisual personnel and vocational directors.

(2) It is hereby declared that a strike, concerted work stoppage or concerted refusal to perform lawful duties in any manner by certified teachers against public school districts within the State of Mississippi shall be illegal, unprotected and contrary to the public policy of the State of Mississippi.

(3) No certified teacher, group of certified teachers or teacher organization shall promote, encourage or participate in any strike against a public school district, the State of Mississippi or any agency thereof.

(4) No person exercising any authority, supervision or direction over any certified teacher shall have the power to authorize, approve or consent to a strike by one or more certified teachers, and such person shall not authorize, approve or consent to such strike. No local school governing board or any person exercising authority, supervision or direction over any public school shall attempt to close or curtail the operations of the public school, or to change or alter in any manner the schedule of operations of said school in order to circumvent the full force and effect of this statute. In the event of a strike against the public school, the local school governing board shall continue school operations as long as practicable in order to ascertain which teachers are on strike, and certify the names of such teachers to the Attorney General. Any member of a local school governing board or public school administrator who violates this subsection shall be guilty of a misdemeanor and upon conviction shall be fined not less than One Hundred Dollars ($ 100.00) nor more than Two Hundred Fifty Dollars ($ 250.00) for each day such violation continues.

(5) Chancery courts having jurisdiction of the parties are vested with the authority to hear and determine all actions alleging violations of subsection (3) of this section. Suits to enjoin violations of subsection (3) of this section shall have priority over all matters on the court's docket except other emergency matters.

(6) If a certified teacher, a group of certified teachers, a teacher organization, or any officer, agent or representative of any teacher organization engages in a strike in violation of subsection (3) of this section, any public school district whose employees are involved or whose employees may be affected by the strike shall file suit to enjoin the strike in the Chancery Court of the First Judicial District of Hinds County, Mississippi, or in the chancery court having proper jurisdiction and proper venue of such actions. The chancery court shall conduct a hearing with notice to all interested parties, at the earliest practicable time. If the complainant makes a prima facie showing that a violation of subsection (3) of this section is in progress or that there is a clear, real and present danger that such a strike is about to commence, the chancery court shall issue a temporary restraining order enjoining the strike. Upon final hearing, the chancery court shall either make the injunction permanent or dissolve it.

(7) If an injunction to enjoin a strike issued pursuant to this section is not promptly complied with, on the application of the complainant, the chancery court shall immediately initiate contempt proceedings against those who appear to be in violation. A teacher organization found to be in contempt of court for violating an injunction against a strike shall be fined up to Twenty Thousand Dollars ($ 20,000.00) for each such calendar day. The fines so collected shall immediately accrue to the school district and shall be used by it to replace those services denied the public as a result of the strike. Each officer, agent or representative of a teacher organization found to be in contempt of court for violating an injunction against a teacher organization shall be liable for any damages which might be suffered by a public employer as a result of a violation of the provisions of subsection (3) of this section by the teacher organization or its representatives, officers and agents. The chancery court having jurisdiction over such actions is empowered to enforce judgment against teacher organizations by the attachment or garnishment of organization initiation fees or dues.

(8) If the court, after a hearing on notice, determines that a certified teacher has violated subsection (3) of this section, it shall order the termination of his or her employment by the public school district. No person knowingly violating the provision of said subsection may, subsequent to such violation, be employed or reemployed as a teacher by any public school district in the state unless the court first finds a public necessity therefor.

The provisions of this subsection (8) shall be cumulative and supplemental to any other applicable provision of law.



§ 37-9-77 - School Administrator Sabbatical Program

(1) There is established the Mississippi School Administrator Sabbatical Program which shall be available to licensed teachers employed in Mississippi school districts for not less than three (3) years, for the purpose of allowing such teachers to become local school district administrators under the conditions set forth in this section. The State Board of Education, in coordination with the Board of Trustees of State Institutions of Higher Learning, shall develop guidelines for the program. Application shall be made to the State Department of Education for the Mississippi School Administrator Sabbatical Program by qualified teachers meeting the criteria for a department-approved administration program and who have been recommended by the local school board. Administration programs that are eligible for the administrator sabbatical program shall be limited to those that have been approved by the department by the January 1 preceding the date of admission to the program. Admission into the program shall authorize the applicant to take university course work and training leading to an administrator's license.

(2) The salaries of the teachers approved for participation in the administrator sabbatical program shall be paid by the employing school district from nonminimum education program funds. However, the State Department of Education shall reimburse the employing school districts for the cost of the salaries and paid fringe benefits of teachers participating in the administrator sabbatical program for one (1) contract year. Reimbursement shall be made in accordance with the then current minimum education program salary schedule under Section 37-19-7, except that the maximum amount of the reimbursement from state funds shall not exceed the minimum education program salary for a teacher holding a Class A license and having five (5) years' experience. The local school district shall be responsible for that portion of a participating teacher's salary attributable to the local supplement and for any portion of the teacher's salary that exceeds the maximum amount allowed for reimbursement from state funds as provided in this subsection, and the school board may not reduce the local supplement payable to that teacher. Any reimbursements made by the State Department of Education to local school districts under this section shall be subject to available appropriations and may be made only to school districts determined by the State Board of Education as being in need of administrators.

(3) Such teachers participating in the program on a full-time basis shall continue to receive teaching experience and shall receive the salary prescribed in Section 37-19-7, including the annual experience increments. Such participants shall be fully eligible to continue participation in the Public Employees' Retirement System and the Public School Employees Health Insurance Plan during the time they are in the program on a full-time basis.

(4) As a condition for participation in the School Administrator Sabbatical Program, such teachers shall agree to employment as administrators in the sponsoring school district for not less than five (5) years following completion of administrator licensure requirements. Any person failing to comply with this employment commitment in any required school year, unless the commitment is deferred as provided in subsection (5) of this section, shall immediately be in breach of contract and become liable to the State Department of Education for that amount of his salary and paid fringe benefits paid by the state while the teacher was on sabbatical, less twenty percent (20%) of the amount of his salary and paid fringe benefits paid by the state for each year that the person was employed as an administrator following completion of the administrator licensure requirements. In addition, the person shall become liable to the local school district for any portion of his salary and paid fringe benefits paid by the local school district while the teacher was on sabbatical that is attributable to the local salary supplement or is attributable to the amount that exceeds the maximum amount allowed for reimbursement from state funds as provided in subsection (2) of this section, less twenty percent (20%) of the amount of his salary and paid fringe benefits paid by the school district for each year that the person was employed as an administrator following completion of the administrator licensure requirements. Interest on the amount due shall accrue at the current Stafford Loan rate at the time the breach occurs. If the claim for repayment of such salary and fringe benefits is placed in the hands of an attorney for collection after default, then the obligor shall be liable for an additional amount equal to a reasonable attorney's fee.

(5) If there is not an administrator position immediately available in the sponsoring school district after a person has completed the administrator licensure requirements, or if the administrator position in the sponsoring school district in which the person is employed is no longer needed before the completion of the five-year employment commitment, the local school board shall defer any part of the employment commitment that has not been met until such time as an administrator position becomes available in the sponsoring school district. If such a deferral is made, the sponsoring school district shall employ the person as a teacher in the school district during the period of deferral, unless the person desires to be released from employment by the sponsoring school district and the district agrees to release the person from employment. If the sponsoring school district releases a person from employment, that person may be employed as an administrator in another school district in the state that is in need of administrators as determined by the State Board of Education, and that employment for the other school district shall be applied to any remaining portion of the five-year employment commitment required under this section. Nothing in this subsection shall prevent a school district from not renewing the person's contract before the end of the five-year employment commitment in accordance with the School Employment Procedures Law (Section 37-9-101 et seq.). However, if the person is not employed as an administrator by another school district after being released by the sponsoring school district, or after his contract was not renewed by the sponsoring school district, he shall be liable for repayment of the amount of his salary and fringe benefits as provided in subsection (4) of this section.

(6) All funds received by the State Department of Education from the repayment of salary and fringe benefits paid by the state from program participants shall be deposited in the Mississippi Critical Teacher Shortage Fund.



§ 37-9-79 - Professional school counselors; qualifications; comprehensive counseling services; code of ethics

(1) Beginning with the 2014-2015 school year, the assignment of K-12 Professional School Counselors to the particular schools within the district shall be at the discretion of the local school board with the following restrictions:

(a) No individual shall be employed as a professional school counselor without a minimum of a Master's Degree in Guidance and Counseling, or in an emergency situation, an appropriate certification as determined by the Commission on Teacher and Administrator Education, Certification and Licensure and Development; and

(b) Professional school counselors shall provide the following comprehensive counseling services:

(i) Academic and personal/social counseling;

(ii) Use multiple student data sources to help students make informed academic and career choices;

(iii) Career and educational counseling;

(iv) Individual and group counseling (large/small);

(v) Crisis intervention and preventive counseling;

(vi) Referrals to community agencies;

(vii) Educational consultations and collaboration with teachers, administrators, parents and community leaders;

(viii) Educational and career placement services;

(ix) Follow-up counseling services;

(x) Conflict resolution; and

(xi) Professional school counselors must spend a minimum of eighty percent (80%) of their contractual time to the delivery of services to students as outlined by the American School Counselor Association. Delivery of services is the direct service provided to students, parents, school staff and the community which are interaction between professional school counselors and students. These direct services may include the delivery of the following:

1. School counseling core curriculum: This curriculum is designed to help students attain the desired competencies and to provide all students with the knowledge, attitudes and skills appropriate for their developmental level. The school counseling core curriculum is delivered throughout the school's overall curriculum and may be presented by professional school counselors in collaboration with other professional educators and other resources. Collaborative efforts may be implemented to enhance the services provided.

2. Individual student planning: Professional school counselors coordinate ongoing systemic activities or individual/group sessions designed to assist students in establishing personal/social goals and developing future career plans.

3. Responsive services: Responsive services are designed to meet students' immediate needs and concerns in regard to social/personal issues. Responsive services may include counseling in individual, small-group settings, or crisis responses.

4. Indirect Student Services: Indirect services are provided on behalf of students as a result of the school counselors' interactions with others including referrals for additional assistance, consultation and collaboration with parents, teachers, other educators and community organizations.

(2) Professional school counselors shall abide by the American School Counselor Association Code of Ethics.

(3) The State Department of Education may adopt regulations regarding the activities of the professional school counselor as are not inconsistent with this section.



§ 37-9-81 - Contracts with individuals with professional experience in academic, finance or other managerial and operational functions of schools to serve as consultants to the schools; certain individuals ineligible to serve as consultant

The school board of a local school district may contract with a person having professional experience in academic, finance or other managerial and operational functions of schools and school districts to serve as a consultant to the school board, superintendent, principals and licensed district and school level administrators in the district. However, any person having experience as a superintendent, principal or other licensed district or school level administrator whose last full-time employment in the field of education was with a school district in Mississippi determined by the State Board of Education to be a failing district is not eligible to serve as a consultant to any school district in the state, including the district at which the person was last employed, for a period of two (2) years following the last date of the person's employment with the failing school district. School districts seeking the services of a consultant shall verify the employment background of any person being considered to provide those services and may not contract with any person who does not meet the qualifications prescribed in this section.






EDUCATION EMPLOYMENT PROCEDURES LAW

§ 37-9-101 - Short title; declaration of legislative intent

Sections 37-9-101 through 37-9-113 shall be known as and cited as the "Education Employment Procedures Law of 2001."

It is the intent of the Legislature to establish procedures to provide for accountability in the teaching profession; to provide a mechanism for the nonrenewal of licensed education employees in a timely, cost-efficient and fair manner; to provide public school employees with notice of the reasons for not offering an employee a renewal of his contract; to provide an opportunity for the employee to present matters in extenuation or exculpation; to provide the employee with an opportunity for a hearing to enable the board to determine whether the recommendation of nonemployment is a proper employment decision and not contrary to law and to require nonrenewal decisions to be based upon valid educational reasons or noncompliance with school district personnel policies. It is the intent of the Legislature not to establish a system of tenure.



§ 37-9-103 - Definitions; applicability of Education Employment Procedures Law

(1) As used in Sections 37-9-101 through 37-9-113, the word "employee" shall include:

(a) Any teacher, principal, superintendent or other professional personnel employed by the local school district for a continuous period of two (2) years with that district and required to have a valid license issued by the State Department of Education as a prerequisite of employment; or

(b) Any teacher, principal, superintendent or other professional personnel who has completed a continuous period of two (2) years of employment in a Mississippi public school district and one (1) full year of employment with the school district of current employment, and who is required to have a valid license issued by the State Department of Education as a prerequisite of employment.

(2) (a) The Education Employment Procedures Law shall not apply to any category of employee as defined in this section employed in any school district after the Governor declares a state of emergency under the provisions of Section 37-17-6(11). The Education Employment Procedures Law shall not be applicable in any school district for the full period of time that those conditions, as defined in Section 37-17-6(11), exist.

(b) The Education Employment Procedures Law shall not apply to any category of teacher, administrator or other employee employed to work in any charter school.

(3) For purposes of Sections 37-9-101 through 37-9-113, the term "days" means calendar days.



§ 37-9-104 - Written notice of determination not to offer superintendent a renewal contract

If the board of trustees makes a preliminary determination not to offer the school district superintendent a renewal contract for a successive year, written notice of the preliminary nonreemployment determination must be given to the superintendent before February 1. However, an interim conservator appointed pursuant to Section 37-17-6(14)(a) or a school board acting on the recommendation of a school district financial advisor appointed pursuant to Section 37-9-18 is not required to comply with the time limitations prescribed in this section for recommending the reemployment of superintendents.



§ 37-9-105 - Written notice of decision not to offer employee renewal contract; deadline for notification of nonreemployment

If a recommendation is made by the school district not to offer an employee a renewal contract for a successive year, written notice of the proposed nonreemployment stating the reasons for the proposed nonreemployment shall be given no later than the following:

(a) If the employee is a principal, the superintendent, without further board action, shall give notice of nonreemployment on or before March 1; or

(b) If the employee is a teacher, administrator or other professional educator covered under Sections 37-9-101 through 37-9-113, the superintendent, without further board action, shall give notice of nonreemployment on or before April 15, or within ten (10) calendar days after the date that the Governor approves the appropriation bill(s) comprising the state's education budget for funding K-12, whichever date is later.

An interim conservator appointed pursuant to Section 37-17-6(14) (a) or a school board acting on the recommendation of a school district financial advisor appointed pursuant to Section 37-9-18 shall not be required to comply with the time limitations prescribed in this section for recommending the reemployment of principals, teachers, administrators or other professional educators.



§ 37-9-109 - Rights of employee receiving notice of nonrenewal generally; request for hearing; finality of decision

An employee who has received notice under Section 37-9-105, upon written request from the employee received by the district within ten (10) days of receipt of the notice by the employee, shall be entitled to:

(a) Written notice of the specific reasons for nonreemployment, together with a summary of the factual basis therefor, a list of witnesses and a copy of documentary evidence substantiating the reasons intended to be presented at the hearing, which notice shall be given at least fourteen (14) days prior to any hearing; if the district fails to provide this information to the employee, then the recommendation for nonreemployment shall be null and void, and the board shall order the execution of a contract with the employee for an additional period of one (1) year;

(b) An opportunity for a hearing at which to present matters relevant to the reasons given for the proposed nonreemployment, including any reasons alleged by the employee to be the reason for nonreemployment; provided, however, that any school superintendent whose employment has been terminated by the school board under Section 37-9-59, or whose employment contract has not been renewed by the school board shall not have the right to request a hearing before the school board or a hearing officer;

(c) Receive a fair and impartial hearing before the board or hearing officer; provided, however, that any school superintendent whose employment has been terminated by the school board under Section 37-9-59, or whose employment contract has not been renewed by the school board shall not have the right to request a hearing before the school board or a hearing officer;

(d) Be represented by legal counsel, at his own expense.

Any employee requesting a hearing shall provide the district, not less than five (5) days before the scheduled date for the hearing, a response to the specific reasons for nonreemployment, a list of witnesses and a copy of documentary evidence in support of the response intended to be presented at the hearing. If the employee fails to provide this information, then the recommendation of nonreemployment shall be final without the necessity of a hearing.

If the employee does not request a hearing, the recommendation regarding the nonreemployment of the employee shall be final.



§ 37-9-111 - Hearing

(1) The school board, or its designee, upon request for a hearing from an employee under the terms of Sections 37-9-101 through 37-9-113, shall set the time, place and date of such hearing and notify the employee in writing of same. The date shall be set not sooner than five (5) days nor later than thirty (30) days from the date of the request, unless otherwise agreed. The hearing may be held before the board or before a hearing officer appointed for such purpose by the board, either from among its own membership, from the staff of the school district or some other qualified and impartial person, but in no event shall the hearing officer be the staff member responsible for the initial recommendation of nonreemployment. No hearing officer may have an interest in the outcome of a hearing, nor may a hearing officer be related to a board member, any administrator making the recommendations of nonreemployment or the employee. Once a hearing officer is appointed, no ex parte communications may be made regarding any substantive provisions of the hearing.

(2) The hearing must be held in executive session unless the employee elects to have a public hearing. If an employee makes this election, however, the board or the hearing officer, as the case may be, may order any part of the hearing to be held in executive session, if, in the opinion of the board or the hearing officer, the testimony to be elicited deals with matters involving the reputation or character of another person. Notwithstanding the election by an employee for a public hearing, any testimony by minor witnesses must be held in executive session and considered confidential personnel records and confidential student records, subject to an expectation of reasonable privacy and confidentiality. Public disclosure of these records may be by court order only.

(3) The district shall present evidence, either in written or oral form, at the hearing in support of its recommendation for nonreemployment.

The employee shall be afforded an opportunity to present matters at the hearing relevant to the reasons given for the proposed nonreemployment determination and to the reasons the employee alleges to be the reasons for nonreemployment and to be represented by counsel at such a hearing. Such hearing shall be conducted in such a manner as to afford the parties a fair and reasonable opportunity to present witnesses and other evidence pertinent to the issues and to cross-examine witnesses presented at the hearing. The board or the hearing officer may require any portion of the evidence to be submitted in the form of depositions or affidavits, and in case affidavits are received, an opportunity to present counter-affidavits shall be provided.

(4) The board shall cause to be made stenographic notes of the proceedings. In the event of a judicial appeal of the board's decision, the entire expense of the transcript and notes shall be assessed as court costs.

(5) The board shall review the matters presented before it, or, if the hearing is conducted by a hearing officer, the report of the hearing officer, if any, the record of the proceedings and, based solely thereon, conclude whether the proposed nonreemployment is a proper employment decision, is based upon a valid educational reason or noncompliance with school district personnel policies and is based solely upon the evidence presented at the hearing, and shall notify the employee in writing of its final decision and reasons therefor. Such notification shall be within thirty (30) days of the conclusion of the hearing if the hearing is conducted by a hearing officer and within ten (10) days of the conclusion of the hearing if the hearing is initially conducted by the board. If the matter is heard before a hearing officer, the board shall also grant the employee the opportunity to appear before the board to present a statement in his own behalf, either in person or by his attorney, prior to a final decision by the board.

(6) In conducting a hearing, the board or hearing officer shall not be bound by common law or by statutory rules of evidence or by technical or formal rules of procedure except as provided in Sections 37-9-101 through 37-9-113, but may conduct such hearing in such manner as best to ascertain the rights of the parties; however, hearsay evidence, if admitted, shall not be the sole basis for the determination of facts by the board or hearing officer.

(7) In the event the decision of the school board is in favor of the employee, the board shall have the authority to order the execution of a contract with the employee for an additional period of one (1) year.

(8) For purposes of conducting hearings under Sections 37-9-101 through 37-9-113, the board or hearing officer shall have the authority to issue subpoenas for witnesses and to compel their attendance and the giving of evidence. Any expense connected therewith shall be borne by the party requesting the subpoenas, which shall include an appearance fee for each witness so subpoenaed not inconsistent with state laws governing payments to witnesses. In the event it is necessary to enforce or to quash a subpoena issued to compel the attendance of a witness, application shall be made with the chancery court of the county where the school board is located.

(9) This section shall not be applicable to a superintendent whose employment has been terminated by the school board under Section 37-9-59, or whose employment contract has not been renewed by the school board.



§ 37-9-113 - Judicial review

(1) Any employee aggrieved by a final decision of the school board is entitled to judicial review thereof, as hereinafter provided.

(2) An appeal may be taken by such employee to the chancery court of the judicial district in which the school district is located, by filing a petition with the clerk of that court and executing and filing bond payable to the school board with sufficient sureties, in the penalty of not less than Two Hundred Dollars ($ 200.00), conditioned upon the payment of all of the costs of appeal, within twenty (20) days of the receipt of the final decision of the board.

(3) The scope of review of the chancery court in such cases shall be limited to a review of the record made before the school board or hearing officer to determine if the action of the school board is unlawful for the reason that it was:

(a) Not supported by any substantial evidence;

(b) Arbitrary or capricious; or

(c) In violation of some statutory or constitutional right of the employee.

(4) No relief shall be granted based upon a court's finding of harmless error by the board in complying with the procedural requirements of Sections 37-9-101 through 37-9-113. However, in the event that there is a finding of prejudicial error in the proceedings, the cause shall be remanded for a rehearing consistent with the findings of the court.

(5) Any party aggrieved by action of the chancery court may appeal to the Supreme Court in the manner provided by law.






GROUP HEALTH, HOSPITALIZATION AND MAJOR MEDICAL INSURANCE FOR FULL-TIME CERTIFICATED AND NON-CERTIFICATED PERSONNEL



BEGINNING TEACHER SUPPORT PROGRAM

§ 37-9-201 - Definitions

As used in Sections 37-9-201 through 37-9-213:

(a) "Beginning teacher" means a teacher who:

(i) Possesses a teaching license issued by the Commission on Teacher and Administrator Education, Certification and Licensure and Development;

(ii) Is employed at least half time, primarily as a classroom teacher, by a school district; and

(iii) Has taught fewer than ninety (90) consecutive days, or one hundred eighty (180) days total, as a licensed teacher in any public school.

(b) "District" means any local school district.

(c) "Formal assistance" means a program provided by a mentor teacher to a beginning teacher that includes, but is not limited to, direct classroom observation and consultation; assistance in instructional planning and preparation; support in implementation and delivery of classroom instruction; and other assistance intended to enhance the professional performance and development of the beginning teacher.

(d) "Mentor teacher" means a teacher who:

(i) Possesses a standard teaching personnel service or administrative license issued by the Commission on Teacher and Administrator Education, Certification and Licensure and Development;

(ii) At the time of selection, is employed under contract primarily as a classroom teacher by a public school district or is retired from a public school district;

(iii) Has successfully taught for three (3) or more years as a licensed teacher in any public school;

(iv) Has been selected and trained as described in Section 37-9-211; and

(v) Has demonstrated mastery of teaching skills and subject matter knowledge.

(e) "Teacher" means a licensed employee of a local school district who has direct responsibility for instruction, coordination of educational programs or supervision of teachers and who is compensated for services from public funds.



§ 37-9-203 - Legislative findings

The Legislature finds that:

(a) The quality of teaching in the public schools is of vital importance to the future of this state;

(b) This state has a special interest in insuring that the induction of beginning teachers into their profession is conducive to their professional growth and development; and

(c) The formal assignment of mentor teachers who have demonstrated mastery of teaching skills and subject matter knowledge should substantially improve the induction and professional growth of beginning teachers in this state, as well as provide mentor teachers with additional and valuable opportunities to enhance their own professional growth.



§ 37-9-205 - Establishment of beginning teacher support program

(1) The Mississippi Teacher Center of the State Department of Education shall establish a beginning teacher support program to provide eligible beginning teachers in this state with continued and sustained support from a formally assigned mentor teacher during the first full year of teaching.

(2) After the 1992-1993 school year, any district is eligible to participate in the beginning teacher support program.

(3) Two (2) or more districts may operate jointly a beginning teacher support program if they meet all the requirements of Sections 37-9-201 through 37-9-213.

(4) Educational consortia established for approved teacher education programs pursuant to rules of the Mississippi Teacher Center are eligible to operate a beginning teacher support program to serve beginning teachers in a participating school district.

(5) To the extent practicable, school districts may coordinate with institutions of higher education in the design, implementation and evaluation of mentorship programs.



§ 37-9-207 - Application by school district to participate in program

Each district that wishes to participate in the beginning teacher support program shall submit a formal application to the Mississippi Teacher Center no later than September 15 of each school year, according to rules of the Mississippi Teacher Center. By that date, districts shall inform the department of:

(a) The names of all eligible beginning teachers employed by the district and a description of their teaching assignments and extracurricular duties;

(b) The names of mentor teachers selected by a district and a description of their teaching assignments and the endorsement area in which they are certified to teach;

(c) A description of the content and calendar of the proposed beginning teacher support program. The program must provide a minimum of ninety (90) hours of direct contact between mentor teachers and beginning teachers, including observation of or assistance with classroom teaching, or both, during the school day;

(d) A description of the amount and nature of each eligible beginning teacher's classroom and extracurricular duties and assurance that these duties are not unreasonable for a beginning teacher; and

(e) A certification that no eligible beginning teacher is or may be misassigned outside the teacher's endorsement area, except as provided for by rules of the Mississippi Teacher Center.



§ 37-9-209 - Workshops to provide training for mentor teachers and beginning teachers

After consulting with representatives of teachers, administrators, school boards, schools of education, the institutions of higher learning and such others as it considers appropriate, the Mississippi Teacher Center shall develop or approve workshops to provide training for mentor teachers and beginning teachers.



§ 37-9-211 - Selection, nature and extent of duties of mentor teachers

(1) The selection, nature and extent of duties of mentor teachers shall be determined by the school district. The following guidelines shall apply:

(a) No teacher shall be designated as a mentor teacher unless willing to perform in that role;

(b) No mentor teacher shall participate in the evaluation of beginning teachers;

(c) Each mentor teacher shall complete successfully a training workshop provided or approved by the Mississippi Teacher Center prior to participating in the beginning teacher support program; and

(d) If a mentor teacher receives additional release time to support a beginning teacher, it is expected that the total workload of other teachers regularly employed by the school district should not increase in any substantial manner.

(2) A district may: (a) compensate mentor teachers from any available funds for additional duties to support a beginning teacher which are performed after regular school hours; (b) grant additional release time to mentor teachers for additional duties to support a beginning teacher which are performed after regular school hours; and (c) employ and compensate substitute teachers from any available funds for assuming the regular teaching duties of mentor teachers who are participating in the beginning teacher program.



§ 37-9-213 - Powers and duties of Mississippi Teacher Center

The Mississippi Teacher Center shall be responsible for the regular and ongoing evaluation of the beginning teacher support program and may contract for such evaluation. The evaluation shall include, but not be limited to, assessments of the following:

(a) A survey and follow-up of all eligible mentor teachers and beginning teachers and appropriate district officials, to assess satisfaction with and the effectiveness of the beginning teacher support program;

(b) The amount and quality of the contact time between mentor teachers and beginning teachers;

(c) The effectiveness of workshops and other training required under Sections 37-9-201 through 37-9-211;

(d) The effectiveness of the mentor program in enhancing the professional development and retention of new teachers in the district;

(e) The desirability of extending this assistance program to students participating in graduate level teacher preparation programs similar to those which have been proposed by the Board of Trustees of State Institutions of Higher Learning; and

(f) The desirability of extending this assistance program to all probationary teachers.






BEGINNING PRINCIPAL SUPPORT PILOT PROGRAM

§ 37-9-251 - Definitions; establishment under School Executive Management Institute; participation in program; mentoring program workshops; selection and duties of mentor principals

(1) The following words and phrases shall have the meanings ascribed in this subsection unless the context clearly indicates otherwise:

(a) "Beginning principal" means a principal who:

(i) Possesses an administrator's license issued by the Commission on Teacher and Administrator Education, Certification and Licensure and Development;

(ii) Is employed as a principal by a public school district; and

(iii) Has served fewer than ninety (90) consecutive days, or one hundred eighty (180) days total, as a licensed principal in any public school.

(b) "Formal assistance" means a program provided by a mentor principal to a beginning principal which includes, but is not limited to: direct administrative observation and consultation; assistance in administrative planning and preparation; support in implementation and delivery of principal administrative responsibilities; and support in the administrative functions of school leadership, student psychology, student health, student drug abuse, human relations, multicultural and multiethnic relations, crisis management and other assistance intended to enhance the professional performance and development of the beginning principal.

(c) "Mentor principal" means a principal who:

(i) Possesses a standard administrative license issued by the Commission on Teacher and Administrator Education, Certification and Licensure and Development;

(ii) At the time of selection, is employed under contract primarily as a principal by a public school district or is retired from a public school district;

(iii) Has successfully served for three (3) or more years as a licensed principal in any public school; and

(iv) Has demonstrated mastery of administrative skills and subject matter knowledge and has been selected and trained as described in this section.

(2) The School Executive Management Institute of the State Department of Education shall establish a Beginning Principal Support Pilot Program to provide eligible beginning principals in this state with continued and sustained support from a formally assigned mentor principal during the first full year of principal service.

(3) The State Board of Education shall select one (1) school district in each of the five (5) Mississippi congressional districts, pursuant to the application process provided for in this section, to participate in the Beginning Principal Support Pilot Program. Two (2) or more districts may operate jointly a Beginning Principal Support Pilot Program if the districts meet all the requirements of this section. School districts may coordinate with institutions of higher learning in the design, implementation and evaluation of mentorship programs. Private educational consortia established for approved principal education programs are eligible to operate a Beginning Principal Support Pilot Program to serve beginning principals in a participating school district.

(4) Each district that wishes to participate in the Beginning Principal Support Pilot Program shall submit a formal application to the School Executive Management Institute according to rules of the institute. Along with an application, districts shall provide the institute with the following information:

(a) The names of all eligible beginning principals employed by the district and a description of their administrative duties;

(b) The names of mentor principals selected by a district and a description of their administrative assignments and endorsements;

(c) A description of the content and calendar of the proposed Beginning Principal Support Pilot Program. The program shall provide a minimum of ninety (90) hours of direct contact between mentor principals and beginning principals, including observation or assistance with administrative duties, or both, during the school day; and

(d) A description of the amount and nature of each eligible beginning principal's administrative duties.

(5) After consulting with representatives of administrators, school boards, schools of education of the institutions of higher learning and such others as it considers appropriate, the School Executive Management Institute shall develop or approve workshops to provide training for mentor principals and beginning principals.

(6) The selection, nature and extent of duties of mentor principals shall be determined by the school district, subject to the following:

(a) No principal shall be designated as a mentor principal unless willing to perform in that role;

(b) Each mentor principal shall complete successfully a training workshop provided or approved by the School Executive Management Institute in the Beginning Principal Support Pilot Program; and

(c) Participating school districts shall be fully authorized to compensate mentor principals, grant release time for mentor principals and employ and compensate substitute administrators for additional duties performed under the Beginning Principal Support Pilot Program which are in addition to regular school day responsibilities.

(7) The School Executive Management Institute shall be responsible for the regular and ongoing evaluation of the Beginning Principal Support Pilot Program and may contract for such evaluation. The institute shall report to the State Board of Education and the Legislature in the 2003 Regular Session on the desirability of extending this assistance program statewide.









Chapter 11 - GENERAL PROVISIONS PERTAINING TO EDUCATION

§ 37-11-1 - Assignment of pupil to class where presence of pupil would have adverse effect on class; request by parent or guardian to place twins or other multiples in same or separate classrooms

(1) Subject to the provisions of subsection (2) of this section, after a pupil has been assigned to a particular public school in a school district, the principal, or anyone else vested with the authority of assigning pupils to classes, knowingly shall not place such pupil in a class where the pupil's presence would serve to adversely affect, hinder, or retard the academic development of the other pupils in the class.

(2) (a) A parent or guardian of twins or higher order multiples, as defined in paragraph (d) of this subsection, may request that the children be placed in the same classroom or in separate classrooms if the children are in the same grade level at the same school in the school district. The school may recommend classroom placement and provide professional education advice to the parent or guardian to assist the parent or guardian in making the best decision for the children's education. A school must provide the placement requested by the children's parent or guardian unless: (i) the parent or guardian has requested that the children, who are different sexes, be placed in the same classroom and the students in the school have been assigned to different classrooms according to sex, as authorized under Section 37-11-3; or (ii) the school board of the school district makes a classroom placement determination following the school principal's request according to this subsection.

(b) A parent or guardian making a request under this subsection must submit a written request for the classroom placement to the school principal no later than fourteen (14) calendar days after the first day of each school year or, if the children are enrolled in the school after the school year commences, no later than fourteen (14) calendar days after the children's first day of attendance in the school.

(c) At the end of the initial grading period during which children have been in the same classroom or separate classrooms pursuant to their parent or guardian's request under this subsection, if the principal, in consultation with the children's classroom teacher or teachers, determines that the requested classroom placement is disruptive to the school, the principal may request that the school board determine the children's classroom placement.

(d) For purposes of this section, the term "higher order multiples" means triplets, quadruplets, quintuplets or more.



§ 37-11-3 - Separation of students according to sex

In addition to all other power and authority which may now be vested in any board of trustees of any school district by the Constitution or statutes, or both, of the State of Mississippi, any such board of trustees is hereby vested with the authority to provide by assignment or reassignment, or other appropriate means, for the separation of students according to sex, separately by classrooms or schools, when such board, in its discretion, determines such separation will promote or preserve the public peace, order or tranquility of the school district, or the health, morals or education of the students.



§ 37-11-5 - Instruction in fire drills and emergency management

It shall be the duty of the principals and teachers in all public school buildings to instruct the pupils in the methods of fire drills and to practice fire drills until all the pupils in the school are familiar with the methods of escape. Such fire drills shall be conducted often enough to keep such pupils well drilled. It shall be the further duty of such principals and teachers to instruct the pupils in all programs of emergency management as may be designated by the state department of education.



§ 37-11-6 - Purchase and installation in each school of weather radio

In order to provide public schools with immediate access to inclement weather warnings, the State Board of Education shall require each public school district to provide for the purchase and installation, before July 1, 1997, of a weather radio for each school in the district.



§ 37-11-7 - Acceptance of National School Lunch Act and Child Nutrition Act

(1) The State of Mississippi does hereby accept and avail itself of all the provisions and benefits of acts passed by the Senate and House of Representatives of the United States of America in Congress assembled on June 4, 1946, known as the "National School Lunch Act," Chapter 281, 60 Stat 230, and on October 11, 1966, known as the "Child Nutrition Act," 80 Stat 885.

(2) The State Department of Education is hereby designated and appointed as the state agency in Mississippi to carry out and execute the functions and duties required of a state agency under the terms and provisions of said acts and to administer the funds made available by the federal government for the school lunch and other child nutrition programs for and in the State of Mississippi under the provisions of said acts. For such purpose, the State Superintendent of Public Education is hereby authorized and empowered to do any and all things which may be required under the terms of said acts to enable the State of Mississippi to receive the benefits thereof, to enter into any and all agreements and contracts with any officer or agency of the United States of America, or any other person, agency or political subdivision, that may be necessary, expedient or advisable in administering said acts, and to appoint and employ a state supervisor of the child nutrition programs and such other administrative, supervisory, stenographic and clerical personnel as may be necessary in the administration of said acts.

(3) The school boards of any combination of school districts may authorize by resolution the organization and operation of, or the participation in, a group purchase program with other participating child nutrition operators for the purchase of commodities, supplies, equipment and services provided under the school lunch and child nutrition programs, when it appears to said participating child nutrition operators that a group purchase program shall effect economy or efficiency in such operation. The State Department of Education may administer such group purchase program to provide commodities, supplies, equipment and services under the school lunch and child nutrition programs and may charge and collect reasonable fees from participating operators for the actual cost of administering such group purchase program. Purchases by participating operators in such group purchasing programs shall not be exempt from public bid requirements as prescribed in Sections 31-7-12 and 31-7-13, Mississippi Code of 1972.

(4) The State Treasurer is hereby designated and appointed custodian of all monies received by the state from appropriations made to carry out the provisions of said acts of Congress, and he is authorized to receive and to provide for the proper custody of same, and to make disbursements thereof in the manner provided for in said acts and for the purposes therein specified.



§ 37-11-8 - Office of Healthy Schools of the State Department of Education to develop and implement the Healthier School Initiative; purpose; financial incentives to certain schools; eligibility criteria to participate in HealthierUS School Challenge

(1) The Office of Healthy Schools of the State Department of Education shall develop and implement the Healthier School Initiative, consistent with the HealthierUS School Challenge developed by the United States Department of Agriculture and administered through its Food and Nutrition Service, to facilitate healthy choices and practices by local school districts through the promotion of healthier school environments. The office shall establish standard procedures to be adhered to by schools electing to participate in the program and shall establish a deadline for the submission of applications for participation in the initiative.

(2) Subject to the availability of funds whether appropriated by the Legislature, in an amount not to exceed Two Hundred Thousand Dollars ($ 200,000.00), or received as gifts, bequests, endowments or grants from any public or private source, the Office of Healthy Schools shall provide financial incentives to schools receiving recognition through the HealthierUS School Challenge for purposes of funding the resources and staff training needed to meet healthy eating, nutrition education and physical education guidelines. The department shall allocate the funds to schools receiving recognition in the following amounts:

(a) Two Thousand Dollars ($ 2,000.00) shall be awarded to schools receiving the Bronze Award level of recognition;

(b) Four Thousand Dollars ($ 4,000.00) shall be awarded to schools receiving Silver Award level of recognition;

(c) Six Thousand Dollars ($ 6,000.00) shall be awarded to schools receiving Gold Award level of recognition; and

(d) Eight Thousand Dollars ($ 8,000.00) shall be awarded to schools receiving Gold Award of Distinction level of recognition.

(3) The Office of Healthy Schools shall require local school districts to include information relevant to the HealthierUS School Challenge on their district Web sites and shall provide technical assistance to schools that elect to participate in the challenge to become a HealthierUS School. The office shall require participating schools to:

(a) Enroll as a Team Nutrition School;

(b) Offer reimbursable lunches that demonstrate healthy menu planning practices and principles of the Dietary Guidelines for Americans and that meet United States Department of Agriculture nutrition standards;

(c) Provide nutrition education to students;

(d) Provide students with physical education and the opportunity for physical activity;

(e) Maintain an average daily participation of school enrollment for reimbursable lunches; and

(f) Adhere to guidelines established by Food and Nutrition Service for foods served and/or sold in schools outside the National School Lunch Program.

(4) To be eligible for participation, a school must:

(a) Be a public elementary or secondary school;

(b) Participate in the National School Lunch Program;

(c) Be enrolled in United States Department of Agriculture Team Nutrition; and

(d) Submit an application to the United States Department of Agriculture.

(5) Application for certification as a HealthierUS School must be submitted to the State Department of Education for review by the Office of Healthy Schools, which, upon its approval, shall forward the applications to the United States Department of Agriculture for consideration. Any application that is not approved based on standards for submission established by the Office of Healthy Schools shall be returned with instructions for modification and resubmission by the submitting school.



§ 37-11-9 - Payment by school board of medical expenses for injuries sustained in athletic activities; purchase of hospitalization insurance

The board of trustees of any school district is authorized and empowered to pay out of the athletic fund or funds obtained from athletic activities all of the actual medical expenses evidenced by itemized bills of account, for injuries sustained by any regularly enrolled student while participating in athletic activities considered a part of any sport that said school engages in as a part of any regularly scheduled athletic contest with other schools, to include any injury sustained in any contest scheduled by the proper school authorities and any required training preparatory thereto.

In lieu of the payment set out in the first paragraph above, and in the discretion of the board of trustees, the board is authorized and empowered to contract for hospitalization insurance designed to fully compensate students for actual medical expenses in such cases. The payment of such hospitalization insurance shall be made from funds available as set out in the first paragraph above.



§ 37-11-11 - Furnishing of instruction and training for hospitalized children

(1) For the purposes of this section, the term "hospital" shall include community-based programs and facilities licensed or approved by the Department of Mental Health for treatment of chemical substance use and abuse.

(2) When five (5) or more children of educable mind between the ages of six (6) and twenty-one (21) years who are capable of pursuing courses of instruction at secondary school level or below shall be confined in a hospital for an extended period of time, such children shall be eligible for and shall be provided with a program of education, instruction and training within such hospital in the manner hereinafter set forth, provided that the need for hospitalization for an extended period of time shall be certified by the chief of staff of such hospital and that the ability of such children to do school work shall be certified by qualified psychologists and/or educators approved by the State Board of Education.

(3) When five (5) or more children as set forth herein shall be confined in the same hospital, then the board of trustees of the school district in which such hospital is located shall be authorized and empowered, in its discretion, to provide a program of education, instruction and training to such children within such hospital. For such purpose the board shall be authorized and empowered to employ and contract with teachers, provide textbooks and other instructional materials, correspondence courses and instructional equipment and appliances, and otherwise provide for the furnishing of such program and to administer and supervise the same. Such program shall be furnished in a manner as prescribed by rules and regulations adopted by the State Board of Education. The state board shall have full power to adopt such rules, regulations, policies and standards as it may deem necessary to carry out the purpose of this section, including the establishment of qualifications of any teachers employed under the provisions hereof. It is expressly provided, however, that no program shall be furnished under this section except in a hospital licensed for operation by the State of Mississippi and only in cases where such hospital shall consent thereto, shall provide any classroom space, furniture and facilities which may be deemed necessary, and otherwise shall cooperate in carrying out the provisions of this section. Before such program of education, instruction and training shall be provided, the governing authorities of said hospital shall enter into a contract with the board of trustees of the school district which stipulates that said hospital agrees to furnish the necessary classroom space, furniture and facilities and provide for their upkeep, fuel and such other things as may be necessary for the successful operation of the program of education, instruction and training.

(4) In cases when children who are residents of school districts other than the school district providing such education program may participate in the program prescribed in this section. The boards of trustees of the districts of which such children are residents shall pay to the board of trustees of the school district furnishing such school program the pro rata part of the expenses of furnishing such school program within such hospital, which payments may be made from any funds available for the operation and maintenance of the schools of the district in which such child is a resident. The amount so paid shall be based upon, but shall not exceed, the current per pupil cost of education in the school district of the child's residence, and the amount to be so paid by the school district of the child's residence shall be fixed by the State Board of Education. If the amount to be paid which has been so fixed shall not be paid upon due demand made by the school district providing a program therefor, then the State Board of Education shall deduct any such amounts from the next allocation of minimum education program school funds attributable to any such district and shall remit the same to the board of trustees of such school district which is furnishing such school program. If the amounts so paid by such school districts of the child's residence shall not be sufficient to pay the expenses of furnishing such program, then the remainder of such expenses over and above that so paid by such school districts shall be paid by the State Board of Education to the school district providing such school program out of any funds available to the State Board of Education, including minimum education program school funds. However, such payments shall not exceed Three Hundred Dollars ($ 300.00) per child in average daily attendance in such program. Provided, however, the State Board of Education shall in its discretion be authorized and empowered to exceed the said Three Hundred Dollars ($ 300.00) per pupil limitation where such limitation would make it impractical to operate such a program.



§ 37-11-13 - Employment of education personnel suffering from tuberculosis

No person suffering from tuberculosis in an infectious or communicable stage will be employed in any school in this state, public or private, as an administrator, teacher, secretary, janitor, cook in lunchroom, bus driver, or in any other capacity.



§ 37-11-17 - Physical examinations of employees for infectious or communicable diseases; spinal curvature screening program for students

(1) The State Board of Education, the Board of Trustees of State Institutions of Higher Learning, the Mississippi Community College Board, the boards of trustees of the several junior colleges, the county boards of education, the governing authorities of any county, municipal or other public school districts, such other boards set up by law for any educational institution, school, college or university, or their authorized representative, or the State Health Officer or his authorized representative, may require any teacher, supervisor, janitor or other employee of the school to submit to a thorough physical examination, deemed advisable to determine whether he has any infectious or communicable disease.

(2) The State Board of Education may develop a program to accomplish the identification of public school district students with abnormal spinal curvature. No state funds shall be expended for the purposes of implementing this subsection. Such program shall:

(a) Provide that an adequate number of school personnel in each district be instructed by qualified medical experts in the proper examination of students for abnormal spinal curvatures;

(b) Provide that all public school district students who are at least ten (10) years old be screened at least every two (2) years but at least in the fourth, sixth, eighth and tenth grades or at such other times as may be recommended by medical experts on a per case basis;

(c) Provide that students identified as having abnormal spinal curvatures or potential for abnormal spinal curvatures be referred to the county health officer or to the student's personal physician or chiropractor with notice of the evaluation; and

(d) Provide for notification of the parent or guardian of any student identified under this program and for the supplying to such parent or guardian information on the condition and resources available for the correction or treatment of such condition. However, the requirement for screening shall not apply to a child whose parent or guardian objects thereto on grounds that the requirement conflicts with his conscientiously held religious beliefs.



§ 37-11-18 - Expulsion of student possessing controlled substance or weapon or committing violent act on school property

Any student in any school who possesses any controlled substance in violation of the Uniform Controlled Substances Law, a knife, handgun, other firearm or any other instrument considered to be dangerous and capable of causing bodily harm or who commits a violent act on educational property as defined in Section 97-37-17, Mississippi Code of 1972, shall be subject to automatic expulsion for a calendar year by the superintendent or principal of the school in which the student is enrolled; provided, however, that the superintendent of the school shall be authorized to modify the period of time for such expulsion on a case by case basis. Such expulsion shall take effect immediately subject to the constitutional rights of due process, which shall include the student's right to appeal to the local school board.



§ 37-11-181 - Expulsion of habitually disruptive students aged 13 years or older upon third occurrence of disruptive behavior within school year

(1) For the purposes of this section:

(a) The term "disruptive behavior" means conduct of a student that is so unruly, disruptive or abusive that it seriously interferes with a school teacher's or school administrator's ability to communicate with the students in a classroom, with a student's ability to learn, or with the operation of a school or school-related activity, and which is not covered by other laws related to violence or possession of weapons or controlled substances on school property, school vehicles or at school-related activities. Such behaviors include, but are not limited to: foul, profane, obscene, threatening, defiant or abusive language or action toward teachers or other school employees; defiance, ridicule or verbal attack of a teacher; and willful, deliberate and overt acts of disobedience of the directions of a teacher; and

(b) The term "habitually disruptive" refers to such actions of a student which cause disruption in a classroom, on school property or vehicles or at a school-related activity on more than two (2) occasions during a school year, and to disruptive behavior that was initiated, willful and overt on the part of the student and which required the attention of school personnel to deal with the disruption. However, no student shall be considered to be habitually disruptive before the development of a behavior modification plan for the student in accordance with the code of student conduct and discipline plans of the school district.

(2) Every behavior modification plan written pursuant to this section must be developed by utilizing evidence-based practices and positive behavioral intervention supports. The plan must be implemented no later than two (2) weeks after the occurrence of the disruptive behavior.

(3) Any student who is thirteen (13) years of age or older for whom a behavior modification plan is developed by the school principal, reporting teacher and student's parent and which student does not comply with the plan shall be deemed habitually disruptive and subject to expulsion on the occurrence of the third act of disruptive behavior during a school year. After the second act of disruptive behavior during a school year by a student, a psychological evaluation shall be performed upon the child.



§ 37-11-19 - Suspension or expulsion of student damaging school property; liability of parent or custodian

If any pupil shall wilfully destroy, cut, deface, damage, or injure any school building, equipment or other school property he shall be liable to suspension or expulsion and his parents or person or persons in loco parentis shall be liable for all damages.



§ 37-11-20 - Intimidation, threatening or coercion of students for purpose of interfering with attendance of classes

It shall be unlawful for any person to intimidate, threaten or coerce, or attempt to intimidate, threaten or coerce, whether by illegal force, threats of force or by the distribution of intimidating, threatening or coercive material, any person enrolled in any school for the purpose of interfering with the right of that person to attend school classes or of causing him not to attend such classes.

Upon conviction of violation of any provision of this section, such individual shall be guilty of a misdemeanor and shall be subject to a fine of not to exceed Five Hundred Dollars ($ 500.00), imprisonment in jail for a period not to exceed six (6) months, or both. Any person under the age of seventeen (17) years who violates any provision of this section shall be treated as a delinquent within the jurisdiction of the youth court.



§ 37-11-21 - Abuse of superintendent, principal, teacher, or bus driver

If any parent, guardian or other person, shall abuse any superintendent, principal, teacher or school bus driver while school is in session or at a school-related activity, in the presence of school pupils, such person shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than Ten Dollars ($ 10.00) nor more than Fifty Dollars ($ 50.00).



§ 37-11-23 - Disturbing public school sessions or meetings

If any person shall wilfully disturb any session of the public school or any public school meeting, such person shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than Ten Dollars ($ 10.00) nor more than Fifty Dollars ($ 50.00).



§ 37-11-25 - Interest in proceeds or profits of sale or rental of property used in public schools

If any public school official of this state or of any county or municipality or school district thereof, or any superintendent, principal, or teacher in the public schools, or any trustee of a school district shall be interested, either directly or indirectly, in the proceeds or profits of the sale or rental of any book, furniture, equipment or other property to be used in any public schools of this state such person shall be guilty of a misdemeanor and, upon conviction, he shall be fined not less than Two Hundred Dollars ($ 200.00) nor more than Five Hundred Dollars ($ 500.00). However, nothing in this section shall be construed to apply to the receipt of royalties on books or other publications used in the public schools.



§ 37-11-27 - Interest in contracts involving public schools

It shall be unlawful for any member of the board of trustees of any school district, any member of the county board of education, the county superintendent of education or any superintendent, principal, teacher, or employee of a county board of education or any school district to have or own any direct or indirect interest individually or as agent or employee of any person, partnership, firm, or corporation in any contract made or let by the county board of education, the county superintendent of education or the board of trustees of the school district for the construction, repair, or improvement of any school facility, the furnishing of any supplies, materials, or other articles, the doing of any public work or the transportation of children or upon any subcontract arising therefrom or connected therewith in any manner. The board of trustees of any school district shall be authorized to contract with a teacher or school district employee to perform extra work without being in violation of the provisions of this section. The board of trustees shall make a case by case determination of the possible conflicts of interest arising from any extra work contracts and such decision by the board shall be final. Any contract entered into in violation of the provisions of this section shall be void and of no effect. Any person who shall authorize or enter into any contract in violation of the provisions hereof, or who shall knowingly or wilfully pay out or receive any money upon any such contract shall be civilly liable for the amount so paid or received, and, in the case of an official who has furnished a bond, the surety upon such bond shall likewise be liable for such amount. In addition thereto, any person who shall violate the provisions of this section shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than One Hundred Dollars ($ 100.00) nor more than Five Hundred Dollars ($ 500.00), or by imprisonment in the county jail not less than thirty (30) days nor more than ninety (90) days, or by both such fine and imprisonment, in the discretion of the court.



§ 37-11-29 - Reporting of unlawful activity or violent act on educational property or during school related activity; authority of law enforcement officers; reporting of disposition of charges against student; liability of school personnel participating in reporting

(1) Any principal, teacher or other school employee who has knowledge of any unlawful activity which occurred on educational property or during a school related activity or which may have occurred shall report such activity to the superintendent of the school district or his designee who shall notify the appropriate law enforcement officials as required by this section. In the event of an emergency or if the superintendent or his designee is unavailable, any principal may make a report required under this subsection.

(2) Whenever any person who shall be an enrolled student in any school or educational institution in this state supported in whole or in part by public funds, or who shall be an enrolled student in any private school or educational institution, is arrested for, and lawfully charged with, the commission of any crime and convicted upon the charge for which he was arrested, or convicted of any crime charged against him after his arrest and before trial, the office or law enforcement department of which the arresting officer is a member, and the justice court judge and any circuit judge or court before whom such student is tried upon said charge or charges, shall make or cause to be made a report thereof to the superintendent or the president or chancellor, as the case may be, of the school district or other educational institution in which such student is enrolled.

If the charge upon which such student was arrested, or any other charges preferred against him are dismissed or nol prossed, or if upon trial he is either convicted or acquitted of such charge or charges, same shall be reported to said respective superintendent or president, or chancellor, as the case may be. A copy of said report shall be sent to the Secretary of the Board of Trustees of State Institutions of Higher Learning of the State of Mississippi, at Jackson, Mississippi.

Said report shall be made within one (1) week after the arrest of such student and within one (1) week after any charge placed against him is dismissed or nol prossed, and within one (1) week after he shall have pled guilty, been convicted, or have been acquitted by trial upon any charge placed against him. This section shall not apply to ordinary traffic violations involving a penalty of less than Fifty Dollars ($ 50.00) and costs.

(3) When the superintendent or his designee has a reasonable belief that an act has occurred on educational property or during a school related activity involving any of the offenses set forth in subsection (6) of this section, the superintendent or his designee shall immediately report the act to the appropriate local law enforcement agency. For purposes of this subsection, "school property" shall include any public school building, bus, public school campus, grounds, recreational area or athletic field in the charge of the superintendent. The State Board of Education shall prescribe a form for making reports required under this subsection. Any superintendent or his designee who fails to make a report required by this section shall be subject to the penalties provided in Section 37-11-35.

(4) The law enforcement authority shall immediately dispatch an officer to the educational institution and with probable cause the officer is authorized to make an arrest if necessary as provided in Section 99-3-7.

(5) Any superintendent, principal, teacher or other school personnel participating in the making of a required report pursuant to this section or participating in any judicial proceeding resulting therefrom shall be presumed to be acting in good faith. Any person reporting in good faith shall be immune from any civil liability that might otherwise be incurred or imposed.

(6) For purposes of this section, "unlawful activity" means any of the following:

(a) Possession or use of a deadly weapon, as defined in Section 97-37-1;

(b) Possession, sale or use of any controlled substance;

(c) Aggravated assault, as defined in Section 97-3-7;

(d) Simple assault, as defined in Section 97-3-7, upon any school employee;

(e) Rape, as defined under Mississippi law;

(f) Sexual battery, as defined under Mississippi law;

(g) Murder, as defined under Mississippi law;

(h) Kidnapping, as defined under Mississippi law; or

(i) Fondling, touching, handling, etc., a child for lustful purposes, as defined in Section 97-5-23.



§ 37-11-31 - Contents of report pursuant to § 37-11-29

Such report as is required pursuant to the provisions of Section 37-11-29(2), shall contain the full name of the student; the place, date and time of arrest; a brief statement of the charge or charges upon which he was arrested, and any other charges placed against him after his arrest but before the making of the report, and the disposition, if any, which may have been made of said charges by the arresting officer or the law enforcement department of which he be a member; whether the student was released on bail and, if so, the amount thereof; and the person's home address and the school or educational institution in which he was enrolled. If the report be made after the trial of such person it shall contain all of the foregoing information and, in addition, a brief statement of the charge or charges upon which he was tried, whether acquitted or convicted; if convicted, the punishment inflicted; if any appeal has been taken from the decision of the justice court judge or circuit court such shall be so stated; and if such person be admitted to bail either before or after trial, the amount thereof shall be stated, together with the name of each surety upon his bail bond.



§ 37-11-33 - Fees for reports pursuant to § 37-11-29; disposition of reports

The office or law enforcement department or agency or the justice court judge or the clerk of the circuit court making such reports as are required pursuant to the provisions of Section 37-11-29(2), shall receive the sum of One Dollar ($ 1.00) for each such report made, which sum shall be paid from the general fund by the town, city, or county where such report or reports are made, upon proper bill being submitted therefor supported by certificate or affidavit that such reports have been made.

All such reports shall be preserved by each recipient thereof and a copy retained in the office or law enforcement department or agency, state, county or municipal, and in the office of any justice of the peace or circuit clerk, as the case may be, who or which made such report or reports.



§ 37-11-35 - Penalties for failure to file reports pursuant to Section 37-11-29 or 97-5-24

(1) If any person charged by Section 37-11-29(2) or (3) to make the reports therein provided for shall willfully fail, refuse or neglect to file any such report, he shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not more than One Thousand Dollars ($ 1,000.00) or be imprisoned not exceeding six (6) months, or both.

(2) If any person charged by Section 97-5-24 to make the reports therein provided for shall willfully fail, refuse or neglect to file any such report, he shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not more than One Thousand Dollars ($ 1,000.00) or be imprisoned not exceeding six (6) months, or both.



§ 37-11-37 - Public high school fraternity, sorority or secret society; definition

A public high school fraternity, sorority or secret society, as contemplated by Sections 37-11-37 through 37-11-45, is hereby defined to be any organization composed wholly, or in part, of public high school pupils, which seeks to perpetuate itself by taking in additional members from the pupils enrolled in such high school on the basis of the decision of the membership of such fraternity, sorority or secret society, rather than upon the free choice of any pupil in the school. However, this does not apply to the Order of DeMolay or a similar organization sponsored by any branch of the Masonic Orders or like adult fraternal organization.



§ 37-11-39 - Public high school fraternity, sorority or secret society; illegality

Any public high school fraternity, sorority, or secret society organization as defined in Section 37-11-37 is hereby declared to be inimical to public free schools and therefore unlawful.



§ 37-11-41 - Public high school fraternity, sorority or secret society; membership or participation in activities

It shall be unlawful for any pupil attending the public schools of this state to become a member of or to belong to or participate in the activities of any high school fraternity, sorority, or secret society as defined in Section 37-11-37.



§ 37-11-43 - Public high school fraternity, sorority or secret society; duties of boards of trustees

All boards of trustees of public high schools shall prohibit fraternities, sororities, or secret societies in all high schools under their respective jurisdiction. It shall be the duty of said boards of trustees to suspend or expel from said high schools under their control, any pupil or pupils who shall be or remain a member of, or shall join or promise to join, or who shall become pledged to become a member, or who shall solicit or encourage any other person to join, promise to join, or be pledged to become a member of, any such public high school fraternity, sorority or secret society, as defined in Section 37-11-37.



§ 37-11-45 - Public high school fraternity, sorority or secret society; solicitation of pupils

It shall be unlawful for any person not enrolled in any such public high school to solicit any pupil enrolled in any such public high school, to join or pledge himself or herself to become a member of any such public high school fraternity, sorority, or secret society, or to solicit any such pupil to attend a meeting thereof or any meeting where the joining of any such public high school fraternity, sorority, or secret organization shall be encouraged.

Any person, firm or corporation violating any of the provisions of this section shall be guilty of a misdemeanor and upon conviction thereof shall be fined not less than Twenty-five Dollars ($ 25.00) nor more than One Hundred Dollars ($ 100.00) for each and every offense.



§ 37-11-47 - Stonewall Jackson Memorial Board; Memorial Fund

(1) There is hereby created the Mississippi Stonewall Jackson Memorial Board, which shall have as its purpose the memorializing of that great American and Confederate General, Stonewall Jackson, through a program of education initiated by Stonewall Jackson Memorial, Inc. The Mississippi Stonewall Jackson Memorial Board shall be governed by a board of trustees, who shall serve without compensation. The board of trustees shall be composed of three (3) members, the Mississippi State Superintendent of Public Education, the Director of the Mississippi Department of Archives and History, and the President of Stonewall Jackson Memorial, Inc. The board of trustees shall be vested with the power to administer this section in its entirety and to establish the Mississippi Stonewall Jackson Memorial Fund.

(2) From and after March 13, 1990, the Stonewall Jackson Memorial Board shall be abolished by operation of law, and any monies appropriated or donated to or deposited in the Stonewall Jackson Memorial Fund shall be received, invested and administered by the Board of Trustees of the Mississippi Department of Archives and History as it deems advisable in line with sound business procedure. The Board of Trustees of the Mississippi Department of Archives and History may spend the interest derived from the Mississippi Stonewall Jackson Memorial Fund to support the programs and activities of the Junior Historical Society of Mississippi and thereby promote the study of Mississippi history. No part of the principal of such fund shall be disbursed for any purpose, and all grants to the Junior Historical Society shall be taken from the interest derived from investments only.



§ 37-11-49 - Wearing of approved eye protective devices required during participation in certain vocational, industrial arts, and chemical-physical laboratory courses of instruction

(1) Each student and teacher in schools, colleges, universities, or other educational institutions, while participating in or observing any of the following courses of instruction:

(a) Vocational, technical, industrial arts, chemical, or chemical-physical, involving exposure to:

(i) Hot molten metals, or other molten materials;

(ii) Milling, sawing, turning, shaping, cutting, grinding, or stamping of any solid materials;

(iii) Heat treatment, tempering, or kiln firing of any metal or other materials;

(iv) Gas or electric arc welding, or other forms of welding processes;

(v) Caustic or explosive materials; or

(b) Chemical, physical, or combined chemical-physical laboratories involving caustic or explosive materials, hot liquids or solids, injurious radiations, or other hazards not enumerated; is required to wear an appropriate industrial quality eye protective device at all times.

(2) For purposes of this section unless the context indicates otherwise "Industrial quality eye protective device" shall mean a device meeting the standards of the American National Standard Practice for Occupational and Educational Eye and Face Protection, Z 87.1-1968, and subsequent revisions thereof, approved by the American National Standards Institute, Inc.

(3) Such devices may, at the discretion of the individual school, be

(a) furnished for all students and teachers;

(b) purchased and sold at cost to students and teachers; or

(c) made available for a moderate rental fee.

Such devices shall be furnished to all visitors to such shops and laboratories.

(4) The state superintendent of education shall prepare and circulate to each public and private educational institution in this state instructions and recommendations for implementing the eye safety provisions of this section.



§ 37-11-51 - Documents exempt from Public Records Act

(1) Test questions and answers in the possession of a public body, as defined by paragraph (a) of Section 25-61-3, which are to be used in future academic examinations, shall be exempt from the provisions of the Mississippi Public Records Act of 1983.

(2) Letters of recommendation in the possession of a public body, as defined by paragraph (a) of Section 25-61-3, respecting admission to any educational agency or institution, shall be exempt from the provisions of the Mississippi Public Records Act of 1983.

(3) (a) Except as provided in paragraph (b) of this subsection, documents, records, papers, data, protocols, information or materials in the possession of a community college or state institution of higher learning that are created, collected, developed, generated, ascertained or discovered during the course of academic research, shall be exempt from the provisions of the Mississippi Public Records Act of 1983.

(b) The exemption under paragraph (a) of this subsection shall not apply to a public record that has been published, copyrighted, trademarked or patented.

(4) Unpublished manuscripts, preliminary analyses, drafts of scientific or academic papers, plans or proposals for future research and prepublication peer reviews in the possession of a community college or state institution of higher learning, or submitted and accepted for publication by publishers shall be exempt from the provisions of the Mississippi Public Records Act of 1983.

(5) Nothing in this section shall otherwise create a public record right over, or shall impede or infringe upon, the copyright in any work.



§ 37-11-53 - School district discipline plans; appearance by parents, guardians or custodians at discipline conferences; recovery from parents for damage or destruction of school property; parent allowed to accompany child to school as alternative to child's suspension

(1) A copy of the school district's discipline plan shall be distributed to each student enrolled in the district, and the parents, guardian or custodian of such student shall sign a statement verifying that they have been given notice of the discipline policies of their respective school district. The school board shall have its official discipline plan and code of student conduct legally audited on an annual basis to insure that its policies and procedures are currently in compliance with applicable statutes, case law and state and federal constitutional provisions. As part of the first legal audit occurring after July 1, 2001, the provisions of this section, Section 37-11-55 and Section 37-11-18.1, shall be fully incorporated into the school district's discipline plan and code of student conduct.

(2) All discipline plans of school districts shall include, but not be limited to, the following:

(a) A parent, guardian or custodian of a compulsory-school-age child enrolled in a public school district shall be responsible financially for his or her minor child's destructive acts against school property or persons;

(b) A parent, guardian or custodian of a compulsory-school-age child enrolled in a public school district may be requested to appear at school by the school attendance officer or an appropriate school official for a conference regarding acts of the child specified in paragraph (a) of this subsection, or for any other discipline conference regarding the acts of the child;

(c) Any parent, guardian or custodian of a compulsory-school-age child enrolled in a school district who refuses or willfully fails to attend such discipline conference specified in paragraph (b) of this section may be summoned by proper notification by the superintendent of schools or the school attendance officer and be required to attend such discipline conference; and

(d) A parent, guardian or custodian of a compulsory-school-age child enrolled in a public school district shall be responsible for any criminal fines brought against such student for unlawful activity occurring on school grounds or buses.

(3) Any parent, guardian or custodian of a compulsory-school-age child who (a) fails to attend a discipline conference to which such parent, guardian or custodian has been summoned under the provisions of this section, or (b) refuses or willfully fails to perform any other duties imposed upon him or her under the provisions of this section, shall be guilty of a misdemeanor and, upon conviction, shall be fined not to exceed Two Hundred Fifty Dollars ($ 250.00).

(4) Any public school district shall be entitled to recover damages in an amount not to exceed Twenty Thousand Dollars ($ 20,000.00), plus necessary court costs, from the parents of any minor under the age of eighteen (18) years and over the age of six (6) years, who maliciously and willfully damages or destroys property belonging to such school district. However, this section shall not apply to parents whose parental control of such child has been removed by court order or decree. The action authorized in this section shall be in addition to all other actions which the school district is entitled to maintain and nothing in this section shall preclude recovery in a greater amount from the minor or from a person, including the parents, for damages to which such minor or other person would otherwise be liable.

(5) A school district's discipline plan may provide that as an alternative to suspension, a student may remain in school by having the parent, guardian or custodian, with the consent of the student's teacher or teachers, attend class with the student for a period of time specifically agreed upon by the reporting teacher and school principal. If the parent, guardian or custodian does not agree to attend class with the student or fails to attend class with the student, the student shall be suspended in accordance with the code of student conduct and discipline policies of the school district.



§ 37-11-54 - State Board of Education to develop list of conflict resolution and peer mediation materials, models, and curricula from evidence-based practices and positive behavioral intervention supports

The State Board of Education shall develop a list of recommended conflict resolution and mediation materials, models and curricula that are developed from evidence-based practices and positive behavioral intervention supports to address responsible decision making, the causes and effects of school violence and harassment, cultural diversity, and nonviolent methods for resolving conflict, including peer mediation, and shall make the list available to local school administrative units and school buildings before the beginning of the 2007-2008 school year. In addition, local school boards shall incorporate evidence-based practices and positive behavioral intervention supports into individual school district policies and Codes of Conduct. In developing this list, the board shall emphasize materials, models and curricula that currently are being used in Mississippi and that the board determines to be effective. The board shall include at least one (1) model that includes instruction and guidance for the voluntary implementation of peer mediation programs and one (1) model that provides instruction and guidance for teachers concerning the integration of conflict resolution and mediation lessons into the existing classroom curriculum.



§ 37-11-55 - Code of student conduct

The local school board shall adopt and make available to all teachers, school personnel, students and parents or guardians, at the beginning of each school year, a code of student conduct developed in consultation with teachers, school personnel, students and parents or guardians. The code shall be based on the rules governing student conduct and discipline adopted by the school board and shall be made available at the school level in the student handbook or similar publication. The code shall include, but not be limited to:

(a) Specific grounds for disciplinary action under the school district's discipline plan;

(b) Procedures to be followed for acts requiring discipline, including suspensions and expulsion, which comply with due process requirements;

(c) An explanation of the responsibilities and rights of students with regard to: attendance; respect for persons and property; knowledge and observation of rules of conduct; free speech and student publications; assembly; privacy; and participation in school programs and activities;

(d) Policies and procedures recognizing the teacher as the authority in classroom matters, and supporting that teacher in any decision in compliance with the written discipline code of conduct. Such recognition shall include the right of the teacher to remove from the classroom any student who, in the professional judgment of the teacher, is disrupting the learning environment, to the office of the principal or assistant principal. The principal or assistant principal shall determine the proper placement for the student, who may not be returned to the classroom until a conference of some kind has been held with the parent, guardian or custodian during which the disrupting behavior is discussed and agreements are reached that no further disruption will be tolerated. If the principal does not approve of the determination of the teacher to remove the student from the classroom, the student may not be removed from the classroom, and the principal, upon request from the teacher, must provide justification for his disapproval;

(e) Policies and procedures for dealing with a student who causes a disruption in the classroom, on school property or vehicles, or at school-related activities;

(f) Procedures for the development of behavior modification plans by the school principal, reporting teacher and student's parent for a student who causes a disruption in the classroom, on school property or vehicles, or at school-related activities for a second time during the school year; and

(g) Policies and procedures specifically concerning gang-related activities in the school, on school property or vehicles, or at school-related activities.



§ 37-11-57 - Immunity of school personnel from liability for carrying out action in enforcing rules regarding control, discipline, suspension and expulsion of students

(1) Except in the case of excessive force or cruel and unusual punishment, a public school teacher, assistant teacher, principal, or an assistant principal acting within the course and scope of his employment shall not be liable for any action carried out in conformity with state or federal law or rules or regulations of the State Board of Education or the local school board or governing board of a charter school regarding the control, discipline, suspension and expulsion of students. The local school board shall provide any necessary legal defense to a teacher, assistant teacher, principal, or assistant principal in the school district who was acting within the course and scope of his employment in any action which may be filed against such school personnel. A school district or charter school, as the case may be, shall be entitled to reimbursement for legal fees and expenses from its employee if a court finds that the act of the employee was outside the course and scope of his employment, or that the employee was acting with criminal intent. Any action by a school district or charter school against its employee and any action by the employee against the school district or charter school for necessary legal fees and expenses shall be tried to the court in the same suit brought against the school employee.

(2) Corporal punishment administered in a reasonable manner, or any reasonable action to maintain control and discipline of students taken by a public school teacher, assistant teacher, principal or assistant principal acting within the scope of his employment or function and in accordance with any state or federal laws or rules or regulations of the State Board of Education or the local school board or governing board of a charter school does not constitute negligence or child abuse. No public school teacher, assistant teacher, principal or assistant principal so acting shall be held liable in a suit for civil damages alleged to have been suffered by a student as a result of the administration of corporal punishment, or the taking of action to maintain control and discipline of a student, unless the court determines that the teacher, assistant teacher, principal or assistant principal acted in bad faith or with malicious purpose or in a manner exhibiting a wanton and willful disregard of human rights or safety. For the purposes of this subsection, "corporal punishment" means the reasonable use of physical force or physical contact by a teacher, assistant teacher, principal or assistant principal, as may be necessary to maintain discipline, to enforce a school rule, for self-protection or for the protection of other students from disruptive students.



§ 37-11-61 - Local school districts and agricultural high schools to provide parents information about meningococcal disease; State Board of Health to develop information about meningococcal disease for distribution to parents

(1) Local school boards shall ensure that all public schools and agricultural high schools provide parents and guardians with information about meningococcal disease and the effectiveness of vaccination against meningococcal disease. Such information may be provided through the school district Web site, student handbook or other appropriate means of dissemination of information. Such information shall be updated annually if new information on such disease is available. This information shall include the causes, symptoms and means by which meningococcal disease is spread and the places where parents and guardians may obtain additional information and vaccinations for their children. Nothing in this section shall be construed to require a local school board or school to provide or purchase vaccine against meningococcal disease.

(2) The State Board of Health shall develop and make available educational materials appropriate for distribution so that the information required by this section can be provided to parents and guardians. The Department of Health may provide this information, at its discretion, electronically, on its Web site. Nothing in this section shall be construed to require the Department of Health to provide or purchase vaccine against meningococcal disease.



§ 37-11-63 - Local school boards, school superintendents and school principals not permitted to prohibit teachers from discussing and answering questions about the origin of life

No local school board, school superintendent or school principal shall prohibit a public school classroom teacher from discussing and answering questions from individual students on the origin of life.



§ 37-11-64 - Prohibition against school administrators or other employees changing, altering or otherwise influencing grade received by student from teacher; exceptions; violation

(1) No school board member, school superintendent, assistant superintendent, principal, guidance counselor, other teachers, coaches, or other administrative staff members of the school or the central staff of a local school board shall attempt, directly or indirectly, to change, alter, or otherwise affect the grade received by a student from his teacher except as otherwise specifically allowed by this section.

(2) (a) A teacher's determination of a student's grade as a measure of the academic achievement or proficiency of the student shall not be altered or changed in any manner by any school official or employee other than the teacher except as provided in this subsection.

(b) A school official or employee having authority provided under formally adopted written rules and procedures adopted by the local school board to change a student's grade can take such action only upon it being determined that the grade is an error or that the grade is demonstrably inconsistent with the teacher's grading policy.

(3) Any local school district or personnel employed by the school district who violates the provisions of this section shall cause the local school district or school to be subject to losing its accreditation in the manner determined by the policies and procedures of the State Board of Education.



§ 37-11-65 - Students in grades 7-12 to be suspended from participation in extracurricular or athletic activity for failure to maintain certain cumulative grade point average

A student who is enrolled in any grade higher than Grade 6 in a school district in this state must be suspended from participation in any extracurricular or athletic activity sponsored or sanctioned by the school district after a semester in which the student's cumulative grade point average is below a 2.0 on a 4.0 scale. The suspension from participation in extracurricular or athletic activities may not be removed until the student's cumulative grade point average in a succeeding semester is 2.0 or higher on a 4.0 scale. A student with a cumulative grade point average below a 2.0 on a 4.0 scale at the semester of an academic school year shall be suspended from participation in extracurricular or athletic activities in the succeeding academic school year until the student's cumulative grade point average is 2.0 or higher on a 4.0 scale.



§ 37-11-66 - Local school board adoption and implementation of written policy regarding school district's requirement for awarding a minimum grade

Each local school board shall adopt and implement a written policy with regard to the school district's mandate or requirement for the awarding of a minimum grade which is in compliance with the grading policy requirement established by the State Board of Education Policy 403.



§ 37-11-67 - Bullying or harassing behavior in public schools prohibited

(1) As used in this section and Section 37-11-69, "bullying or harassing behavior" is any pattern of gestures or written, electronic or verbal communications, or any physical act or any threatening communication, or any act reasonably perceived as being motivated by any actual or perceived differentiating characteristic, that takes place on school property, at any school-sponsored function, or on a school bus, and that:

(a) Places a student or school employee in actual and reasonable fear of harm to his or her person or damage to his or her property; or

(b) Creates or is certain to create a hostile environment by substantially interfering with or impairing a student's educational performance, opportunities or benefits. For purposes of this section, "hostile environment" means that the victim subjectively views the conduct as bullying or harassing behavior and the conduct is objectively severe or pervasive enough that a reasonable person would agree that it is bullying or harassing behavior.

(2) No student or school employee shall be subjected to bullying or harassing behavior by school employees or students.

(3) No person shall engage in any act of reprisal or retaliation against a victim, witness or a person with reliable information about an act of bullying or harassing behavior.

(4) A school employee who has witnessed or has reliable information that a student or school employee has been subject to any act of bullying or harassing behavior shall report the incident to the appropriate school official.

(5) A student or volunteer who has witnessed or has reliable information that a student or school employee has been subject to any act of bullying or harassing behavior should report the incident to the appropriate school official.



§ 37-11-69 - Personnel and discipline policies and code of student conduct to include prohibition against bullying or harassing behavior

Before December 31, 2010, each local school district shall include in its personnel policies, discipline policies and code of student conduct a prohibition against bullying or harassing behavior and adopt procedures for reporting, investigating and addressing such behavior. The policies must recognize the fundamental right of every student to take reasonable actions as may be necessary to defend himself or herself from an attack by another student who has evidenced menacing or threatening behavior through bullying or harassing.



§ 37-11-71 - Mississippi Asthma and Anaphylaxis Child Safety Act; legislative findings and declarations; self-administration of asthma and anaphylaxis medication; policy regarding administration of auto-injectable epinephrine by authorized school personnel; school district requirements relating to children with asthma

(1) This section shall be known and may be cited as the "Mississippi Asthma and Anaphylaxis Child Safety Act."

(2) The Legislature finds:

(a) That anaphylaxis is a serious allergic reaction that is rapid in onset and may cause death. Common triggers of anaphylaxis include food, insect bites, certain medications, and latex, with food being the most common trigger in children. Forty percent (40%) to fifty percent (50%) of those diagnosed with a food allergy are judged to have a high risk of anaphylaxis, and children with an undiagnosed food allergy may experience a first reaction at school. In addition, children with asthma are more at risk for anaphylaxis. Over ten percent (10%) of Mississippi children ages zero (0) through seventeen (17) years are living with asthma.

(b) That epinephrine is the primary treatment for anaphylaxis with no absolute contraindication to its use for a life-threatening reaction. The National Institute of Allergy and Infectious Diseases recommends that epinephrine be given promptly to treat anaphylaxis because delays in the administration of epinephrine can result in rapid decline and death. The American Academy of Allergy, Asthma and Immunology recommends that epinephrine injectors should be included in all emergency medical treatment kits in schools. The American Academy of Pediatrics recommends that anaphylaxis medications should be kept in each school and made available to trained staff for administration in an emergency.

(c) Therefore, the Legislature declares it is the intent of this section to protect the health and life of children in their school environment through the use of protocols and standing orders for the emergency treatment of asthma, anaphylaxis, and all other life-threatening diseases.

(3) The school board of each local public school district and the governing body of each private and parochial school or school district shall permit the self-administration of asthma and anaphylaxis medication pursuant to the requirements of this section.

(4) As used in this section:

(a) "Parent" means parent or legal guardian.

(b) "Auto-injectable epinephrine" means a medical device for the immediate administration of epinephrine to a person at risk for anaphylaxis.

(c) "Asthma and anaphylaxis medication" means inhaled bronchodilator and auto-injectable epinephrine.

(d) "Self-administration of prescription asthma and/or anaphylaxis medication" means a student's discretionary use of prescription asthma and/or anaphylaxis medication.

(5) A student with asthma and/or anaphylaxis is entitled to possess and self-administer prescription asthma and/or anaphylaxis medication while on school property, on school-provided transportation, or at a school-related event or activity if:

(a) The prescription asthma and/or anaphylaxis medication has been prescribed for that student as indicated by the prescription label on the medication;

(b) The self-administration is done in compliance with the prescription or written instructions from the student's physician or other licensed health care provider; and

(c) A parent of the student provides to the school:

(i) Written authorization, signed by the parent, for the student to self-administer prescription asthma and/or anaphylaxis medication while on school property or at a school-related event or activity;

(ii) A written statement, signed by the parent, in which the parent releases the school district and its employees and agents from liability for an injury arising from the student's self-administration of prescription asthma and/or anaphylaxis medication while on school property or at a school-related event or activity unless in cases of wanton or willful misconduct;

(iii) A written statement from the student's physician or other licensed health care provider, signed by the physician or provider, that states:

1. That the student has asthma and/or anaphylaxis and is capable of self-administering the prescription asthma and/or anaphylaxis medication;

2. The name and purpose of the medication;

3. The prescribed dosage for the medication;

4. The times at which or circumstances under which the medication may be administered; and

5. The period for which the medication is prescribed.

(6) The physician's statement must be kept on file in the office of the school nurse of the school the student attends or, if there is not a school nurse, in the office of the principal of the school the student attends.

(7) If a student uses his/her medication in a manner other than prescribed, he/she may be subject to disciplinary action under the school codes. The disciplinary action shall not limit or restrict the student's immediate access to the medication.

(8) The school board of each local public school district and the governing body of each private and parochial school or school district shall adopt a policy authorizing a school nurse or trained school employee to administer auto-injectable epinephrine to a student who the school nurse or trained school employee, in good faith, believes is having an anaphylactic reaction, whether or not the student has a prescription for epinephrine.

(9) Each public, private and parochial school may maintain a supply of auto-injectable epinephrine at the school in a locked, secure, and easily accessible location. A licensed physician, including, but not limited to, Mississippi State Department of Health District Health Officers, may prescribe epinephrine auto-injectors in the name of the school system or the individual school to be maintained for use when deemed necessary under the provisions of this section.

(10) Each public, private and parochial school that maintains a supply of auto-injectable epinephrine at the school shall require at least one (1) employee at each school to receive training from a registered nurse or a licensed medical physician in the administration of auto-injectable epinephrine.

(11) The State Department of Education shall require each public school district to take the following actions relating to the management of asthma in the school setting:

(a) Require that each child with asthma have a current school asthma plan (SAP) on file at the child's school for use by the school nurse, teachers and staff. Parents and guardians of a child with asthma are to have the child's SAP developed and signed by the child's health care provider. The SAP should include the child's name, date, school, age, physician's signature, parent's signature, instructions to the school if coughing or wheezing, and indicate dosage and delivery method details. If pre-medication is required, the SAP shall indicate dosage and delivery method details. The SAP will recommend whether the student administers his or her own medication or that school personnel may administer medication. The SAP must be updated annually.

(b) Adopt an emergency protocol that includes instructions for all school staff to follow in case of a major medical emergency for asthma and all other life-threatening diseases.

(c) Fully implement subsections (3) through (7) of this section, , which authorizes the self-administration of asthma medication at school by students.

(d) Provide comprehensive, in-service training on asthma for teachers, school nurses, and other staff appointed by school administration. The training should include instruction on the use of school asthma plans (SAPs), the requirements of this section, emergency protocols for asthma and policies in effect in that school relating to asthma.

(e) Require school nurses to attend certified asthma educators training. The cost of the training required for school nurses shall be paid by the American Lung Association.

(f) Require local school health councils to conduct a school health needs assessment that addresses and supports the implementation of the following: healthy school environment, physical activity, staff wellness, counseling/psychological services, nutrition services, family/community involvement, health education and health services. The results of the assessment must be used in the development of long-range maintenance plans that include specific indoor air quality components for each school building.

(g) Require local school health councils to adopt and support the implementation of a local school wellness policy that includes minimizing children's exposure to dust, gases, fumes and other pollutants that can aggravate asthma in the school setting. The policy must require the air quality and ventilation systems of schools to be assessed annually, which assessment may be accomplished with the Environmental Protection Agency's Tools for Schools Indoor Air Quality Checklist. The policy also must minimize the use of hazardous substances such as, but not limited to, chemical cleaning products and pesticides in and around school buildings during the hours that children are present at school. The policy must require all school construction projects to implement containment procedures for dusts, gases, fumes and other pollutants that trigger asthma.

(h) Implement an integrated pest management program that includes procedural guidelines for pesticide application, education of building occupants and inspection and monitoring of pesticide applications. The integrated pest management program may limit the frequency, duration and volume of pesticide application on school grounds.

(i) Require school bus operators to minimize the idling of school bus engines to prevent exposure of children and adults to diesel exhaust fumes.

(j) Allow schools and school districts, with a valid prescription, to accept donated auto-injectable epinephrine from public or private entities, and seek and apply for grants to obtain funding for purchasing auto-injectable epinephrine.



§ 37-11-73 - Disbursement of certain funds by school districts to nonprofit foundations under certain circumstances

(1) This section applies only to those school districts in which there exists a foundation incorporated as a nonprofit organization, legally separate from any school district, which has as its sole purpose the receiving of grants, donations and gifts of real or personal property, or both, to be used and applied exclusively for educational purposes in a particular school district with the goals of enhancing the public educational experience of students and improving the quality of their instruction in that school district.

(2) Whenever an audit of a school district described under subsection (1) includes a finding that the foundation supporting the educational purposes of that school district is considered to be a blended component unit of the district, as determined by Section 2100 of the "Codification of Governmental Accounting and Financial Reporting Standards," any funds belonging to the foundation which are transferred to the public funds of the school district upon the dissolution of the foundation due to the auditor's finding may be disbursed to any successor foundation that subsequently is incorporated as a nonprofit entity if:

(a) The successor foundation adopts as its primary mission the same purpose and goals as the original foundation;

(b) The funds of the successor foundation are not subject to any oversight by the school board of the school district, nor shall any member of the local school board serve as a member of the foundation's board of directors, and the successor foundation is structured legally in such a manner that the foundation is not considered, under generally accepted accounting principles, to be part of the school district;

(c) The funds that are the subject of the disbursement are to be used by the successor foundation in carrying out its purpose of enhancing the public educational experience and quality of the instruction available to students in the school district, which is a purpose recognized to be primarily a function of the government; and

(d) The precise amount of the principal of the funds to be disbursed, along with any interest that has been earned on the principal, less any amount previously obligated by the school district, has been determined through an independent analysis of the school district's fund or funds to which the predecessor foundation's funds were transferred.

(3) A disbursement of funds by a school district under this section is considered a disbursement made for a public purpose in consideration of the foundation's aid to the school district in discharging the district's governmental obligation to provide a quality education to the children of that school district.






Chapter 12 - MISSISSIPPI STUDENT RELIGIOUS LIBERTIES ACT OF 2013

§ 37-12-1 - Short title

This chapter shall be known and may be cited as the "Mississippi Student Religious Liberties Act of 2013."



§ 37-12-3 - Student expression

A public school district shall not discriminate against students or parents on the basis of a religious viewpoint or religious expression. A school district shall treat a student's voluntary expression of a religious viewpoint, if any, on an otherwise permissible subject in the same manner the district treats a student's voluntary expression of a secular or other viewpoint on an otherwise permissible subject and may not discriminate against the student based on a religious viewpoint expressed by the student on an otherwise permissible subject.



§ 37-12-5 - Religious expression in class assignments

Students may express their beliefs about religion in homework, artwork, and other written and oral assignments free from discrimination based on the religious content of their submissions. Homework and classroom assignments must be judged by ordinary academic standards of substance and relevance and against other legitimate pedagogical concerns identified by the school district. Students may not be penalized or rewarded on account of the religious content of their work. If an assignment requires a student's viewpoint to be expressed in coursework, artwork or other written or oral assignments, a public school shall not penalize or reward a student on the basis of religious content or a religious viewpoint. In such an assignment, a student's academic work that expresses a religious viewpoint shall be evaluated based on ordinary academic standards of substance and relevance to the course curriculum or requirements of the coursework or assignment.



§ 37-12-7 - Freedom to organize religious groups and activities

Students in public schools may pray or engage in religious activities or religious expression before, during and after the school day in the same manner and to the same extent that students may engage in nonreligious activities or expression. Students may organize prayer groups, religious clubs, "see you at the pole" gatherings, or other religious gatherings before, during and after school to the same extent that students are permitted to organize other noncurricular student activities and groups. Religious groups must be given the same access to school facilities for assembling as is given to other noncurricular groups without discrimination based on the religious content of the students' expression. If student groups that meet for nonreligious activities are permitted to advertise or announce meetings of the groups, the school district may not discriminate against groups that meet for prayer or other religious speech. A school district may disclaim school sponsorship of noncurricular groups and events in a manner that neither favors nor disfavors groups that meet to engage in prayer or religious speech.

Students in public schools may wear clothing, accessories and jewelry that display religious messages or religious symbols in the same manner and to the same extent that other types of clothing, accessories and jewelry that display messages or symbols are permitted.



§ 37-12-9 - Limited public forum; school district policy

(1) To ensure that the school district does not discriminate against a student's publicly stated voluntary expression of a religious viewpoint, if any, and to eliminate any actual or perceived affirmative school sponsorship or attribution to the district of a student's expression of a religious viewpoint, if any, a school district shall adopt a policy, which must include the establishment of a limited public forum for student speakers at all school events at which a student is to publicly speak. The policy regarding the limited public forum must also require the school district to:

(a) Provide the forum in a manner that does not discriminate against a student's voluntary expression of a religious viewpoint, if any, on an otherwise permissible subject;

(b) Provide a method, based on neutral criteria, for the selection of student speakers at school events and graduation ceremonies;

(c) Ensure that a student speaker does not engage in obscene, vulgar, offensively lewd or indecent speech; and

(d) State, in writing, orally, or both, that the student's speech does not reflect the endorsement, sponsorship, position or expression of the district.

(2) The school district disclaimer required by subsection (1)(d) of this section must be provided at all graduation ceremonies. The school district must also continue to provide the disclaimer at any other event in which a student speaks publicly for as long as a need exists to dispel confusion over the district's nonsponsorship of the student's speech.

(3) Student expression on an otherwise permissible subject may not be excluded from the limited public forum because the subject is expressed from a religious viewpoint.

(4) All school districts shall adopt and implement a local policy regarding a limited public forum and voluntary student expression of religious viewpoints. If a school district voluntarily adopts and follows the model policy governing voluntary religious expression in public schools as provided by subsection (5) of this section, the district is in compliance with the provisions of this chapter covered by the model policy.

(5) Model policy governing voluntary religious expression in public schools. In this section, "model policy" means a local policy adopted by the school district that is substantially similar to the following:

ARTICLE I

STUDENT EXPRESSION OF RELIGIOUS VIEWPOINTS

The school district shall treat a student's voluntary expression of a religious viewpoint, if any, on an otherwise permissible subject in the same manner the district treats a student's voluntary expression of a secular or other viewpoint on an otherwise permissible subject and may not discriminate against the student based on a religious viewpoint expressed by the student on an otherwise permissible subject.

ARTICLE II

STUDENT SPEAKERS AT NONGRADUATION EVENTS

The school district hereby creates a limited public forum for student speakers at all school events at which a student is to publicly speak. For each speaker, the district shall set a maximum time limit reasonable and appropriate to the occasion. Student speakers shall introduce:

(a) Football games;

(b) Any other athletic events designated by the district;

(c) Opening announcements and greetings for the school day; and

(d) Any additional events designated by the district, which may include, without limitation, assemblies and pep rallies.

The forum shall be limited in the manner provided by this article.

Only those students in the highest two (2) grade levels of the school and who hold one (1) of the following positions of honor based on neutral criteria are eligible to use the limited public forum: student council officers, class officers of the highest grade level in the school, captains of the football team, and other students holding positions of honor as the school district may designate.

An eligible student shall be notified of the student's eligibility, and a student who wishes to participate as an introducing speaker shall submit the student's name to the student council or other designated body during an announced period of not less than three (3) days. The announced period may be at the beginning of the school year, at the end of the preceding school year so student speakers are in place for the new year, or, if the selection process will be repeated each semester, at the beginning of each semester or at the end of the preceding semester so speakers are in place for the next semester. The names of the volunteering student speakers shall be randomly drawn until all names have been selected, and the names shall be listed in the order drawn. Each selected student will be matched chronologically to the event for which the student will be giving the introduction. Each student may speak for one (1) week at a time for all introductions of events that week, or rotate after each speaking event, or otherwise as determined by the district. The list of student speakers shall be chronologically repeated as needed, in the same order. The district may repeat the selection process each semester rather than once a year.

The subject of the student introductions must be related to the purpose of the event and to the purpose of marking the opening of the event, honoring the occasion, the participants, and those in attendance, bringing the audience to order, and focusing the audience on the purpose of the event. The subject must be designated, a student must stay on the subject, and the student may not engage in obscene, vulgar, offensively lewd or indecent speech. The school district shall treat a student's voluntary expression of a religious viewpoint, if any, on an otherwise permissible subject in the same manner the district treats a student's voluntary expression of a secular or other viewpoint on an otherwise permissible subject and may not discriminate against the student based on a religious viewpoint expressed by the student on an otherwise permissible subject.

For as long as there is a need to dispel confusion over the nonsponsorship of the student's speech at each event in which a student will deliver an introduction, a disclaimer shall be stated in written or oral form, or both, such as, "The student giving the introduction for this event is a volunteering student selected on neutral criteria to introduce the event. The content of the introduction is the private expression of the student and does not reflect the endorsement, sponsorship, position or expression of the school district."

Certain students who have attained special positions of honor in the school have traditionally addressed school audiences from time to time as a tangential component of their achieved positions of honor, such as the captains of various sports teams, student council officers, class officers, homecoming kings and queens, prom kings and queens, and the like, and have attained their positions based on neutral criteria. Nothing in this policy eliminates the continuation of the practice of having these students, irrespective of grade level, address school audiences in the normal course of their respective positions. The school district shall create a limited public forum for the speakers and shall treat a student's voluntary expression of a religious viewpoint, if any, on an otherwise permissible subject in the same manner the district treats a student's voluntary expression of a secular or other viewpoint on an otherwise permissible subject and may not discriminate against the student based on a religious viewpoint expressed by the student on an otherwise permissible subject.

ARTICLE III

STUDENT SPEAKERS AT GRADUATION CEREMONIES

The school district hereby creates a limited public forum consisting of an opportunity for a student to speak to begin graduation ceremonies and another student to speak to end graduation ceremonies. For each speaker, the district shall set a maximum time limit reasonable and appropriate to the occasion.

The forum shall be limited in the manner provided by this article.

Only students who are graduating and who hold one (1) of the following neutral criteria positions of honor shall be eligible to use the limited public forum: student council officers, class officers of the graduating class, the top three (3) academically ranked graduates, or a shorter or longer list of student leaders as the school district may designate. A student who will otherwise have a speaking role in the graduation ceremonies is ineligible to give the opening and closing remarks. The names of the eligible volunteering students will be randomly drawn. The first name drawn will give the opening and the second name drawn will give the closing.

The topic of the opening and closing remarks must be related to the purpose of the graduation ceremony and to the purpose of marking the opening and closing of the event, honoring the occasion, the participants, and those in attendance, bringing the audience to order, and focusing the audience on the purpose of the event.

In addition to the students giving the opening and closing remarks, certain other students who have attained special positions of honor based on neutral criteria, including, without limitation, the valedictorian, will have speaking roles at graduation ceremonies. For each speaker, the school district shall set a maximum time limit reasonable and appropriate to the occasion and to the position held by the speaker. For this purpose, the district creates a limited public forum for these students to deliver the addresses. The subject of the addresses must be related to the purpose of the graduation ceremony, marking and honoring the occasion, honoring the participants and those in attendance, and the student's perspective on purpose, achievement, life, school, graduation, and looking forward to the future.

The subject must be designated for each student speaker, the student must stay on the subject, and the student may not engage in obscene, vulgar, offensively lewd or indecent speech. The school district shall treat a student's voluntary expression of a religious viewpoint, if any, on an otherwise permissible subject in the same manner the district treats a student's voluntary expression of a secular or other viewpoint on an otherwise permissible subject and may not discriminate against the student based on a religious viewpoint expressed by the student on an otherwise permissible subject.

A written disclaimer shall be printed in the graduation program that states, "The students who will be speaking at the graduation ceremony were selected based on neutral criteria to deliver messages of the students' own choices. The content of each student speaker's message is the private expression of the individual student and does not reflect any position or expression of the school district or the board of trustees, or the district's administration, or employees of the district, or the views of any other graduate. The contents of these messages were prepared by the student volunteers, and the district refrained from any interaction with student speakers regarding the student speakers' viewpoints on permissible subjects."

ARTICLE IV

RELIGIOUS EXPRESSION IN CLASS ASSIGNMENTS

Students may express the students' beliefs about religion in homework, artwork, and other written and oral assignments free from discrimination based on the religious content of the students' submission. Homework and classroom work shall be judged by ordinary academic standards of substance and relevance and against other legitimate pedagogical concerns identified by the school. Students may not be penalized or rewarded on account of religious content. If a teacher's assignment involves writing a poem, the work of a student who submits a poem in the form of a prayer (for example, a psalm) should be judged on the basis of academic standards, including literary quality, and not penalized or rewarded on account of its religious content.

ARTICLE V

FREEDOM TO ORGANIZE RELIGIOUS GROUPS AND ACTIVITIES

Students may organize prayer groups, religious clubs, "see you at the pole" gatherings, and other religious gatherings before, during and after school to the same extent that students are permitted to organize other noncurricular student activities and groups. Religious groups must be given the same access to school facilities for assembling as is given to other noncurricular groups, without discrimination based on the religious content of the group's expression. If student groups that meet for nonreligious activities are permitted to advertise or announce the groups' meetings, for example, by advertising in a student newspaper, putting up posters, making announcements on a student activities bulletin board or public address system, or handing out leaflets, school authorities may not discriminate against groups that meet for prayer or other religious speech. School authorities may disclaim sponsorship of noncurricular groups and events, provided they administer the disclaimer in a manner that does not favor or disfavor groups that meet to engage in prayer or other religious speech.



§ 37-12-11 - No authority to require participation in religious activities or violate constitutional rights

This chapter shall not be construed to authorize this state or any of its political subdivisions to do either of the following:

(a) Require any person to participate in prayer or in any other religious activity.

(b) Violate the constitutional rights of any person.



§ 37-12-13 - No limitation on authority of public schools to maintain order, discipline and safety or to adopt and enforce student speech policies

This chapter shall not be construed to limit the authority of any public school to do any of the following:

(a) Maintain order and discipline on the campus of the public school in a content and viewpoint neutral manner.

(b) Protect the safety of students, employees and visitors of the public school.

(c) Adopt and enforce policies and procedures regarding student speech at school provided that the policies and procedures do not violate the rights of students as guaranteed by the United States and Mississippi constitutions and laws.



§ 37-12-15 - Applicability of chapter

This chapter applies beginning with the 2013-2014 school year.






Chapter 13 - CURRICULUM; SCHOOL YEAR AND ATTENDANCE

IN GENERAL

§ 37-13-1 - Uniform system of free public schools

There shall be maintained a uniform system of free public schools consisting of grades one through twelve, which may be divided between grammar schools, junior high schools and high schools, or any combination thereof, on such basis and in such grades as the board of trustees of the school district involved, in its discretion, shall deem necessary and desirable.



§ 37-13-3 - Doctrinal, sectarian or denominational teaching

No doctrinal, sectarian or denominational teaching shall be permitted in public schools of this state. It shall be the duty of the county superintendents of education and the superintendents of municipal separate school districts to enforce the provisions of this section.



§ 37-13-4 - Voluntary participation in prayer generally

It shall be lawful for any teacher or school administrator in any of the schools of the state which are supported, in whole or in part, by the public funds of the state, to permit the voluntary participation by students or others in prayer. Nothing contained in this section shall authorize any teacher or other school authority to prescribe the form or content of any prayer. The provisions of this section shall not be construed to amend or repeal the provisions of Section 37-13-4.1 but shall be considered as supplemental and in addition to the provisions of Section 37-13-4.1.



§ 37-13-41 - Voluntary prayer at school-related student events

(1) The legislative intent and purpose for this section is to protect the freedom of speech guaranteed by the First Amendment to the United States Constitution, to define for the citizens of Mississippi the rights and privileges that are accorded them on public school property, other public property or other property at school-related events; and to provide guidance to public school officials on the rights and requirements of law that they must apply. The intent and purpose of the Legislature is to accommodate the free exercise of religious rights of its student citizens in the public schools and at public school events as provided to them by the First Amendment to the United States Constitution and the judicial interpretations thereof as given by the United States Supreme Court.

(2) On public school property, other public property or other property, invocations, benedictions or nonsectarian, nonproselytizing student-initiated voluntary prayer shall be permitted during compulsory or noncompulsory school-related student assemblies, student sporting events, graduation or commencement ceremonies and other school-related student events.

(3) This section shall not diminish the right of any student or person to exercise his rights of free speech and religion, including prayer, as permitted by the United States Constitution, on public school property, other public property or other property, at times or events other than those stated in subsection (2) of this section.

(4) The exercise of the rights guaranteed under subsection (2) of this section shall not be construed to indicate any support, approval or sanction of the contents of any such prayer, invocation, benediction or other activity, or be construed as an unconstitutional use of any public property or other property by the State of Mississippi or any agency, department, board, commission, institution or other instrumentality thereof or any political subdivision of the state, including any county or municipality and any instrumentality thereof. The exercise of these rights on public school property, other public property or on other property for school-related activities, by students or others, shall not be construed as the promotion or establishment of any religion or religious belief.

(5) The provisions of this section are severable. If any part of this section is declared invalid or unconstitutional, that declaration shall not affect the part or parts that remain.



§ 37-13-5 - Display of Mississippi and United States flags; course of study

(1) The flag of the State of Mississippi and the flag of the United States shall be displayed in close proximity to the school building at all times during the hours of daylight when the school is in session when the weather will permit without damage to the flag. It shall be the duty of the board of trustees of the school district to provide for the flags and their display.

(2) Whenever the flag of the United States is to be flown at half-staff by order or instructions of the President or pursuant to federal law, all public schools shall lower the United States flag in accordance with the executive order or instructions or federal law. The school shall announce the reason that the flag is being flown at half-staff to all students in assembly or by teachers in the various classrooms or by prominently displaying written notice throughout the school stating the reason that the flag has been lowered.

(3) In all public schools there shall be given a course of study concerning the flag of the United States and the flag of the State of Mississippi. The course of study shall include the history of each flag and what they represent and the proper respect therefor. There also shall be taught in the public schools the duties and obligations of citizenship, patriotism, Americanism and respect for and obedience to law.



§ 37-13-6 - Display of United States flag near public school buildings and in classrooms; student instruction in proper flag etiquette; daily recitation of pledge of allegiance at beginning of school day

(1) The flag of the United States shall be displayed in close proximity to the school building, on a proper staff, at all times during the hours of daylight when the school is in session when the weather will permit without damage to the flag. In addition, the flag of the United States shall be displayed in each classroom and in each principal room of the school building at all times while school is in session. It shall be the duty of the school boards of each school district to provide for the flags, proper flag staffs and their proper display. Each school district shall provide student instruction in the proper etiquette toward, correct display of, and respect for the flag, and in patriotic exercises. The instruction shall be a part of the district's fifth grade social studies curriculum or history curriculum, with the assistance of the State Department of Education.

(2) From and after July 1, 2002, the school boards of all public schools of this state shall require the teachers under their control to have all pupils repeat the oath of allegiance to the flag of the United States of America at the beginning of the first hour of class each day school is in session, such oath of allegiance being as follows:

"I pledge allegiance to the flag of the United States of America, and to the Republic for which it stands, one nation under God, indivisible, with liberty and justice for all."

Any student or teacher who objects to reciting the oath of allegiance shall be excused from participating without penalty.



§ 37-13-7 - Pledges of allegiance to United States and Mississippi flags

(1) The boards of trustees of the public schools of this state shall require the teachers under their control to have all pupils repeat the oath of allegiance to the flag of the United States of America at least once during each school month, such oath of allegiance being as follows:

"I pledge allegiance to the flag of the United States of America, and to the Republic for which it stands, one nation under God, indivisible, with liberty and justice for all."

(2) The official pledge of the State of Mississippi shall read as follows:

"I salute the flag of Mississippi and the sovereign state for which it stands with pride in her history and achievements and with confidence in her future under the guidance of Almighty God."

The pledge of allegiance to the Mississippi flag shall be taught in the public schools of this state, along with the pledge of allegiance to the United States flag.



§ 37-13-8 - Period of quiet reflection at opening of school day

(1) In each public school classroom, the local school governing board may authorize a brief period of quiet reflection for not more than sixty (60) seconds at the opening of school upon every school day.

(2) The moment of quiet reflection authorized by subsection (1) of this section is not intended to be and shall not be conducted as a religious service or exercise but is considered an opportunity for a moment of silent reflection.



§ 37-13-9 - Curriculum committee

The state board of education is hereby authorized to appoint a curriculum committee, composed of professional and lay members, not to exceed seven in number, to make a continuous study of the curriculum of the public schools and to make recommendations to the state board of education from time to time as to changes which should be made in the curriculum in the grammar school grades and in the high school grades. The members of such committee as of July 1, 1954, shall continue to serve until the expiration of the terms for which they were appointed; thereafter the members of such committee shall be appointed and serve for a term of two years and until their successors are appointed. Each member of said committee shall receive a per diem of Fifteen Dollars ($ 15.00) for each day actually spent attending the meetings of the committee and, in addition, each member shall be reimbursed for actual travel expenses at the rate of Six cents ($.06) per mile for each mile traveled in attending the meetings of the committee. However, the total amount paid to any member of the committee for per diem shall not exceed the sum of One Hundred Fifty Dollars ($ 150.00) in any one year. The per diem and travel expenses provided for herein shall be paid out of such appropriation as may be made for such purpose by the legislature.



§ 37-13-19 - Local school districts may allow course credit for completion of National Guard basic training to certain students

In addition to the curriculum otherwise required by law or the State Board of Education to be taught in the public schools of this state, the school board of a local school district may allow course credit to any high school student, who is a member of the National Guard and attends basic training camp during the summer between the end of the student's junior year and the start of the student's senior year of academic instruction. At the conclusion of the student's basic training, the commanding officer of the National Guard unit of which the student is a reserve member shall provide evidence of the student's completion of training to the local school district where the student is in attendance. Upon receipt of the evidence provided by the National Guard, the school district may award one (1) Carnegie unit of elective credit to the student. This elective credit may be applied along with the total number of Carnegie units required for the student to graduate.



§ 37-13-21 - Health education programs

The State Board of Health and the various county health departments are hereby authorized and empowered to establish and provide for health education programs in the public school districts of this state and to employ county health educators for such purpose. In order to effectuate such programs the county superintendents of education of counties in which such programs have been established, with the approval of the county board of education, and the board of trustees of the municipal separate school districts are authorized and empowered, in their discretion, to cooperate and join with the said State Board of Health and the county health departments in such program. For such purposes the said county superintendents of education, with the approval of the county board of education, are hereby authorized and empowered to expend such funds as may be necessary from the common school funds of the county, and the board of trustees of municipal separate school districts are hereby authorized and empowered to expend such funds as may be necessary from the maintenance funds of such districts for the purpose of defraying the expenses of such cooperative health education programs. Those students whose parents or guardians shall make written application to the proper authorities on the ground that such program is inconsistent with the tenets and practices of the known religious organization with which they are affiliated shall not be required to participate in the program.

The State Board of Health and various county health departments shall have the power and authority to enter into such agreements and joint programs with the said county superintendents of education and boards of trustees of municipal separate school districts as may be necessary, proper and desirable in carrying out the purposes of this section, and in establishing and carrying on health education programs in the public school districts of this state, and the said county superintendents of education, with the approval and consent of the county board of education, and the board of trustees of municipal separate school districts shall have the power and authority to enter into such agreements and joint programs with each other and with the State Board of Health and county health departments as may be necessary for such purpose.



§ 37-13-58 - Career education; duties of department of education; office of career education

(1) The state department of education is hereby designated as the state agency responsible for the administration and supervision of the career education concept as an educational innovation in the State of Mississippi. It is the intent of the legislature that all funds made available to the State of Mississippi, for the purpose of enhancing career education, be administered by the state department of education.

(2) Pursuant to the provisions of subsection (1) of this section, the state department of education is hereby authorized to establish an office of career education within the framework of the state department of education for the purpose of developing standards, procedures and criteria for the administration and supervision of a statewide program of career education in grades one (1) through twelve (12). The state department of education, through the office of career education, shall assume the further responsibility for promoting a statewide effort designed to prepare local school faculties and staffs to incorporate the career education concept into their local educational programs.



§ 37-13-59 - Career education; state coordinator; cooperation by state colleges and universities

Pursuant to the provisions of Section 37-13-58, the state department of education is hereby authorized to provide for the services of a state coordinator of career education and such other professional and nonprofessional staff as may be needed and as funds available to the department will permit. It shall be the responsibility of the state coordinator of career education to coordinate efforts of the personnel of the state department of education, the state's colleges and universities, local public schools and other appropriate agencies to provide the services embraced by Sections 37-13-58 through 37-13-60. The state department of education and the state coordinator of career education will be responsible for the development of teacher education courses, both at the graduate and undergraduate levels, designed to familiarize teachers and prospective teachers with the career education concept and its application to their roles as teachers and prospective teachers. The state colleges and universities will consult and cooperate with the state department of education and state coordinator of career education in the development of these courses and in the responsibilities under Sections 37-13-58 through 37-13-60.



§ 37-13-60 - Career education; implementation of program by school districts; funding

In addition to all other authority, duties and powers the governing boards of the several school districts of this state may now have, each is hereby authorized and empowered to adopt plans for the implementation of a career education program as the same best suits the needs thereof and thereby to orient its system to the field of work. In so doing, the governing board shall operate within its regular budget, without the employment of additional personnel and out of any available funds, federal, state, local or private.

Nothing in Sections 37-13-58 through 37-13-60 shall be so construed as to prohibit the acceptance of contributions from the private business sector or cooperation therewith, including but not limited to seminars, tours, lectures and in-service training.

There will be cooperation between the state department of education, the state coordinator of career education and the governing boards of the several school districts in implementing this program as it best suits the needs of the individual districts.

Provided, further, the commission on school accreditation shall encourage the development of plans of career education and the implementation thereof, and shall be authorized to accredit same.



§ 37-13-601 - Career information delivery system

(1) The Mississippi State Occupational Information Coordinating Committee, hereinafter "SOICC," is hereby designated as the entity responsible for the operation and management of an occupational information system to support career development in elementary schools, middle/junior high schools, high schools, postsecondary institutions and human service agencies pursuant to the Carl D. Perkins Vocational Education Act of 1984, Public Law 98-524, Section 422(b).

(2) SOICC shall develop and incorporate Mississippi-specific occupational and educational information to implement a career information delivery system for this state.

(3) SOICC shall train local staff in the use and operation of the career information delivery system in the career development process.

(4) SOICC shall establish the criteria pursuant to which appropriated funds will be distributed to local users of the career information delivery system.

(5) On or before January 1 of each year, SOICC shall report to the Senate Education Committee and the House Education Committee of the Mississippi Legislature its assessment of the effectiveness and usefulness of the career information delivery system in the advancement of career development for state public school students.

(6) SOICC is authorized to impose reasonable fees on users of the career information delivery system in order to defray a portion of the expense incurred in the operation and management of the career information delivery system.






SCHOOL YEAR AND ATTENDANCE

§ 37-13-61 - Date of opening and closing of school term; length of school term

The local school board shall have the power and authority to fix the date for the opening and closing of the school term, subject to the minimum number of days which schools must be in session during a scholastic year, as prescribed under Section 37-13-63. However, local school boards are authorized to keep school in session in excess of the minimum number of days prescribed in Section 37-13-63.



§ 37-13-63 - Minimum length of school term

(1) Except as otherwise provided, all public schools in the state shall be kept in session for at least one hundred eighty (180) days in each scholastic year.

(2) If the school board of any school district shall determine that it is not economically feasible or practicable to operate any school within the district for the full one hundred eighty (180) days required for a scholastic year as contemplated due to an enemy attack, a man-made, technological or natural disaster or extreme weather emergency in which the Governor has declared a disaster or state of emergency under the laws of this state or the President of the United States has declared an emergency or major disaster to exist in this state, the school board may notify the State Department of Education of the disaster or weather emergency and submit a plan for altering the school term. If the State Board of Education finds the disaster or extreme weather emergency to be the cause of the school not operating for the contemplated school term and that such school was in a school district covered by the Governor's or President's disaster or state of emergency declaration, it may permit that school board to operate the schools in its district for less than one hundred eighty (180) days; however, in no instance of a declared disaster or state of emergency under the provisions of this subsection shall a school board receive payment from the State Department of Education for per pupil expenditure for pupils in average daily attendance in excess of ten (10) days.



§ 37-13-64 - Exemption from minimum school term length requirement for certain schools under certain circumstances

(1) Beginning with the 2010-2011 school term, any school district required to close the operation of its schools by decision of the superintendent, under the authority provided by the local school board, due to extreme weather conditions, in the best interests of the health and safety of the students, administration and staff of the school district, shall be exempt from the requirement that schools be kept in session a minimum of one hundred eighty (180) days. Any school district that closes its schools for reasons authorized under this section shall receive payment from the State Department of Education for per pupil expenditure for pupils in average daily attendance not to exceed ten (10) days.

(2) In the event weather conditions are cause for the closure of operations of schools in any local school district in any instance in which a state of emergency has not been declared pursuant to Section 37-151-7(3)(c), the State Board of Education may consider, on a case-by-case basis, requests submitted by local school districts to alter the school calendar consistent with the provision of that section.



§ 37-13-65 - Closing of schools for holidays and emergencies

Upon application from the school board, the superintendent of schools may close any school because of an epidemic prevailing in the school district or because of the death, resignation, sickness or dismissal of a teacher or teachers or because of any other emergency necessitating the closing of the school. However, all such schools so closed shall operate for the required full time after being reopened during the scholastic year, unless the school board of the local school district submits a plan to alter the school term that is approved by the State Board of Education under the authority of Section 37-13-63(2).



§ 37-13-67 - Length of school day

The number of hours of actual teaching which shall constitute a school day shall be determined and fixed by the board of trustees of the school district at not less than five and one-half (5-1/2) hours.



§ 37-13-69 - Observance of legal holidays

All public schools of this state may observe such legal holidays as may be designated by the local school board, and no sessions of school shall be held on holidays so designated and observed. However, all schools shall operate for the full minimum term required by law exclusive of the holidays authorized by this section. The holidays thus observed shall not be deducted from the reports of the superintendents, principals and teachers, and such superintendents, principals and teachers shall be allowed pay for full time as though they had taught on those holidays. However, such holidays shall not be counted or included in any way in determining the average daily attendance of the school.






MISSISSIPPI COMPULSORY SCHOOL ATTENDANCE LAW

§ 37-13-80 - Office of Dropout Prevention created; qualifications and responsibilities of director; date for implementation of dropout prevention program; local school district responsibilities; dropout prevention plan to address student transition to home school districts; legislative intent

(1) There is created the Office of Dropout Prevention within the State Department of Education. The office shall be responsible for the administration of a statewide dropout prevention program.

(2) The State Superintendent of Public Education shall appoint a director for the Office of Dropout Prevention, who shall meet all qualifications established by the State Superintendent of Public Education and the State Personnel Board. The director shall be responsible for the proper administration of the Office of Dropout Prevention and any other regulations or policies that may be adopted by the State Board of Education. However, if for any reason within the two-year period beginning July 1, 2014, a new director for the Office of Dropout Prevention is employed by the department, the employment of such individual shall not be subject to the rules and regulations of the State Personnel Board, except as otherwise provided in Section 25-9-127(4).

(3) Each school district shall implement a dropout prevention program approved by the Office of Dropout Prevention of the State Department of Education by the 2012-2013, and annually thereafter, school year.

(4) Each local school district will be held responsible for reducing and/or eliminating dropouts in the district. The local school district will be responsible for the implementation of dropout plans focusing on issues such as, but not limited to:

(a) Dropout Prevention initiatives that focus on the needs of individual local education agencies;

(b) Establishing policies and procedures that meet the needs of the districts;

(c) Focusing on the student-centered goals and objectives that are measureable;

(d) Strong emphasis on reducing the retention rates in grades kindergarten, first and second;

(e) Targeting subgroups that need additional assistance to meet graduation requirements; and

(f) Dropout recovery initiatives that focus on students age seventeen (17) through twenty-one (21), who dropped out of school.

(5) The Office of Dropout Prevention may provide technical assistance upon written request by the local school district. The Office of Dropout Prevention will collaborate with program offices within the Mississippi Department of Education to develop and implement policies and initiatives to reduce the state's dropout rate.

(6) Each school district's dropout prevention plan shall address how students will transition to the home school district from the juvenile detention centers.

(7) It is the intent of the Legislature that, through the statewide dropout prevention program and the dropout prevention programs implemented by each school district, the graduation rate for cohort classes will be increased to not less than eighty-five percent (85%) by the 2018-2019 school year. The Office of Dropout Prevention shall establish graduation rate benchmarks for each two-year period from the 2008-2009 school year through the 2018-2019 school year, which shall serve as guidelines for increasing the graduation rate for cohort classes on a systematic basis to eighty-five percent (85%) by the 2018-2019 school year.



§ 37-13-801 - Middle school dropout prevention and recovery pilot program; minimum necessary requirements of pilot program; development and implementation of alternative student performance accountability method to evaluate pilot program school districts

(1) The State Board of Education shall implement a Middle School Dropout Prevention and Recovery Pilot Program in select "D" and "F" rated school districts selected by the State Board of Education. The purpose of the pilot program is to reengage students and increase the graduation rates in Mississippi through an educational program that provides vocational technology, flexible scheduling and a blended learning environment with individualized and self-paced learning options.

(2) Under the pilot program, the educational services and programming shall be provided by an education partner that is a nonprofit or for-profit entity approved by the State Board of Education. The local school board of the districts selected to participate in the pilot program shall be responsible for reporting enrollment to the State Department of Education, working with the education partner to align graduation requirements. The participating schools district shall be accredited by the Southern Association of Colleges and Schools as an indicator of quality instructional programming.

(3) The pilot program shall provide at least the following:

(a) Facilities that are easily accessible to the students being served;

(b) Flexible scheduling, including at least two (2) different program schedules;

(c) Differentiated instruction that shall include individualized, group and online instructional components;

(d) The capacity for assessing, recording and responding to the students' academic progress on a daily basis using assessments that are aligned with state and local standards and requirements;

(e) A focus on serving a defined population of at-risk students who have dropped out or are likely to drop out of school in the foreseeable future without some type of intervention;

(f) Support services, including social workers and crisis intervention professionals who are trained to assist students in removing barriers to attending school and graduating;

(g) Vocational technology and other instructional models that are self-paced and mastery-based; and

(h) Individualized graduation plans to guide students to graduation with a standard high school diploma.

(4) Before the State Board of Education approves an applicant as an education partner, the applicant must demonstrate the following:

(a) A history providing dropout recovery services to high school students in public schools;

(b) At least two (2) years of relevant experience operating and providing services to brick-and-mortar public schools;

(c) At least two (2) years of relevant experience providing comprehensive online learning or vocational technology programs;

(d) Relevant experience serving diverse student populations, including socioeconomically disadvantaged students;

(e) An explanation of the steps taken by the applicant to ensure that its proposed instructional content is aligned with state standards;

(f) A plan for the recruitment and hiring of state-certified teachers, including hiring criteria;

(g) A plan for the recruitment and hiring of qualified administrators, including hiring criteria;

(h) A detailed description of the applicant's plan to work with the participating local school districts and the State Board of Education to identify students who need to be served, to reengage those students, and to provide alternative education options for students at risk of dropping out. Students at risk of dropping out from their current schools may be transferred into the pilot program; and

(i) An operational plan that includes the following:

(i) The number and physical location of proposed sites and a list of the equipment required;

(ii) A proposed program calendar and daily schedule and an explanation of how the calendar and schedule meet the needs of prospective students. The schedule must include at least four (4) hours per school day of on-site learning at a physical location;

(iii) The student-to-teacher ratio;

(iv) A description of each of the instructional methods to be used and number of hours per day for each method;

(v) A plan for differentiated instruction that must include individualized, group, and online instructional components;

(vi) Capacity for assessing, recording, and responding to students' academic progress on a daily basis using standard assessments;

(vii) A detailed one-year budget;

(viii) A system of competency-based credit; and

(ix) A plan for aggregation and reporting of student performance data and reporting of financial activity.

(5) (a) The State Board of Education shall develop and implement an alternative student performance accountability method to evaluate the performance and effectiveness of pilot program school districts that solely provide dropout prevention services and dropout recovery programs to at-risk students who have dropped out of or are likely to drop out of their base high school. Data and student results collected and compiled from the pilot program districts shall inform the State Board of Education in developing an alternative accountability method to apply statewide and in evaluating the success of the pilot program as a whole.

(b) The alternative accountability method shall only measure academic growth of students who have been continuously enrolled for a period of one hundred twenty (120) days. Students shall be assessed by pre-testing and post-testing at the beginning and end of the one hundred twenty-day enrollment period to measure student growth and shall apply beginning with the 2014-2015 school year.



§ 37-13-81 - Office of Compulsory School Attendance Enforcement; creation.

There is created the Office of Compulsory School Attendance Enforcement within the Office of Dropout Prevention of the State Department of Education. The office shall be responsible for the administration of a statewide system of enforcement of the Mississippi Compulsory School Attendance Law (Section 37-13-91) and for the supervision of school attendance officers throughout the state.



§ 37-13-83 - Director; qualifications; responsibilities

The State Superintendent of Public Education shall appoint a director for the Office of Compulsory School Attendance Enforcement, who shall meet all qualifications established for school attendance officer supervisors and any additional qualifications that may be established by the State Superintendent of Public Education or State Personnel Board. The director shall be responsible for the proper administration of the Office of Compulsory School Attendance Enforcement in conformity with the Mississippi Compulsory School Attendance Law and any other regulations or policies that may be adopted by the State Board of Education. The director shall report directly to the Director of the Office of Dropout Prevention.



§ 37-13-85 - Powers and duties

The Office of Compulsory School Attendance Enforcement shall have the following powers and duties, in addition to all others imposed or granted by law:

(a) To establish any policies or guidelines concerning the employment of school attendance officers which serve to effectuate a uniform system of enforcement under the Mississippi Compulsory School Attendance Law throughout the state, and to designate the number of school attendance officers which shall be employed to serve in each school district area;

(b) To supervise and assist school attendance officer supervisors in the performance of their duties;

(c) To establish minimum standards for enrollment and attendance for the state and each individual school district, and to monitor the success of the state and districts in achieving the required levels of performance;

(d) To provide to school districts failing to meet the established standards for enrollment and attendance assistance in reducing absenteeism or the dropout rates in those districts;

(e) To establish any qualifications, in addition to those required under Section 37-13-89, for school attendance officers as the office deems necessary to further the purposes of the Mississippi Compulsory School Attendance Law;

(f) To develop and implement a system under which school districts are required to maintain accurate records that document enrollment and attendance in such a manner that the records reflect all changes in enrollment and attendance, and to require school attendance officers to submit information concerning public school attendance on a monthly basis to the office;

(g) To prepare the form of the certificate of enrollment required under the Mississippi Compulsory School Attendance Law and to furnish a sufficient number of the certificates of enrollment to each school attendance officer in the state;

(h) To provide to the State Board of Education statistical information concerning absenteeism, dropouts and other attendance-related problems as requested by the State Board of Education;

(i) To provide for the certification of school attendance officers;

(j) To provide for a course of training and education for school attendance officers, and to require successful completion of the course as a prerequisite to certification by the office as school attendance officers;

(k) To adopt any guidelines or policies the office deems necessary to effectuate an orderly transition from the supervision of school attendance officers by district attorneys to the supervision by the school attendance officer supervisors;

(l) Beginning on July 1, 1998, to require school attendance officer supervisors to employ persons employed by district attorneys before July 1, 1998, as school attendance officers without requiring such persons to submit an application or interview for employment with the State Department of Education;

(m) To adopt policies or guidelines linking the duties of school attendance officers to the appropriate courts, law enforcement agencies and community service providers; and

(n) To adopt any other policies or guidelines that the office deems necessary for the enforcement of the Mississippi Compulsory School Attendance Law; however, the policies or guidelines shall not add to or contradict with the requirements of Section 37-13-91.



§ 37-13-87 - District office supervisors; powers and duties; qualifications; salaries

(1) The Director of the Office of Compulsory School Attendance Enforcement shall employ three (3) school attendance officer supervisors, each to maintain an office within a different Supreme Court district. Each supervisor shall be responsible for the enforcement of the Mississippi Compulsory School Attendance Law within his district and shall exercise direct supervision over the school attendance officers in the district. The supervisors, who shall report to the director of the office, shall assist the school attendance officers in the performance of their duties as established by law or otherwise.

(2) No person having less than eight (8) years combined actual experience as a school attendance officer, school teacher, school administrator, law enforcement officer possessing a college degree with a major in a behavioral science or a related field, and/or social worker in the state shall be employed as a school attendance officer supervisor. Further, a school attendance officer supervisor shall possess a college degree with a major in a behavioral science or a related field or shall have actual experience as a school teacher, school administrator, law enforcement officer possessing such degree or social worker; however, these requirements shall not apply to persons employed as school attendance officers before January 1, 1987. School attendance officers shall meet any additional qualifications established by the State Personnel Board for school attendance officers or school attendance officer supervisors. The school attendance officer supervisors shall receive an annual salary to be set by the State Superintendent of Public Education, subject to the approval of the State Personnel Board.



§ 37-13-89 - School attendance officers; qualifications; duties; salaries

(1) In each school district within the state, there shall be employed the number of school attendance officers determined by the Office of Compulsory School Attendance Enforcement to be necessary to adequately enforce the provisions of the Mississippi Compulsory School Attendance Law; however, this number shall not exceed one hundred fifty-three (153) school attendance officers at any time. From and after July 1, 1998, all school attendance officers employed pursuant to this section shall be employees of the State Department of Education. The State Department of Education shall employ all persons employed as school attendance officers by district attorneys before July 1, 1998, and shall assign them to school attendance responsibilities in the school district in which they were employed before July 1, 1998. The first twelve (12) months of employment for each school attendance officer shall be the probationary period of state service.

(2) (a) The State Department of Education shall obtain current criminal records background checks and current child abuse registry checks on all persons applying for the position of school attendance officer after July 2, 2002. The criminal records information and registry checks must be kept on file for any new hires. In order to determine an applicant's suitability for employment as a school attendance officer, the applicant must be fingerprinted. If no disqualifying record is identified at the state level, the Department of Public Safety shall forward the fingerprints to the Federal Bureau of Investigation (FBI) for a national criminal history record check. The applicant shall pay the fee, not to exceed Fifty Dollars ($ 50.00), for the fingerprinting and criminal records background check; however, the State Department of Education, in its discretion, may pay the fee for the fingerprinting and criminal records background check on behalf of any applicant. Under no circumstances may a member of the State Board of Education, employee of the State Department of Education or any person other than the subject of the criminal records background check disseminate information received through any such checks except insofar as required to fulfill the purposes of this subsection.

(b) If the fingerprinting or criminal records check discloses a felony conviction, guilty plea or plea of nolo contendere to a felony of possession or sale of drugs, murder, manslaughter, armed robbery, rape, sexual battery, sex offense listed in Section 45-33-23(h), child abuse, arson, grand larceny, burglary, gratification of lust or aggravated assault which has not been reversed on appeal or for which a pardon has not been granted, the applicant is not eligible to be employed as a school attendance officer. Any employment of an applicant pending the results of the fingerprinting and criminal records check is voidable if the new hire receives a disqualifying criminal records check. However, the State Board of Education, in its discretion, may allow an applicant aggrieved by an employment decision under this subsection to appear before the board, or before a hearing officer designated for that purpose, to show mitigating circumstances that may exist and allow the new hire to be employed as a school attendance officer. The State Board of Education may grant waivers for mitigating circumstances, which may include, but are not necessarily limited to: (i) age at which the crime was committed; (ii) circumstances surrounding the crime; (iii) length of time since the conviction and criminal history since the conviction; (iv) work history; (v) current employment and character references; and (vi) other evidence demonstrating the ability of the person to perform the responsibilities of a school attendance officer competently and that the person does not pose a threat to the health or safety of children.

(c) A member of the State Board of Education or employee of the State Department of Education may not be held liable in any employment discrimination suit in which an allegation of discrimination is made regarding an employment decision authorized under this section.

(3) Each school attendance officer shall possess a college degree with a major in a behavioral science or a related field or shall have no less than three (3) years combined actual experience as a school teacher, school administrator, law enforcement officer possessing such degree, and/or social worker; however, these requirements shall not apply to persons employed as school attendance officers before January 1, 1987. School attendance officers also shall satisfy any additional requirements that may be established by the State Personnel Board for the position of school attendance officer.

(4) It shall be the duty of each school attendance officer to:

(a) Cooperate with any public agency to locate and identify all compulsory-school-age children who are not attending school;

(b) Cooperate with all courts of competent jurisdiction;

(c) Investigate all cases of nonattendance and unlawful absences by compulsory-school-age children not enrolled in a nonpublic school;

(d) Provide appropriate counseling to encourage all school-age children to attend school until they have completed high school;

(e) Attempt to secure the provision of social or welfare services that may be required to enable any child to attend school;

(f) Contact the home or place of residence of a compulsory-school-age child and any other place in which the officer is likely to find any compulsory-school-age child when the child is absent from school during school hours without a valid written excuse from school officials, and when the child is found, the officer shall notify the parents and school officials as to where the child was physically located;

(g) Contact promptly the home of each compulsory-school-age child in the school district within the officer's jurisdiction who is not enrolled in school or is not in attendance at public school and is without a valid written excuse from school officials; if no valid reason is found for the nonenrollment or absence from the school, the school attendance officer shall give written notice to the parent, guardian or custodian of the requirement for the child's enrollment or attendance;

(h) Collect and maintain information concerning absenteeism, dropouts and other attendance-related problems, as may be required by law or the Office of Compulsory School Attendance Enforcement; and

(i) Perform all other duties relating to compulsory school attendance established by the State Department of Education or district school attendance supervisor, or both.

(5) While engaged in the performance of his duties, each school attendance officer shall carry on his person a badge identifying him as a school attendance officer under the Office of Compulsory School Attendance Enforcement of the State Department of Education and an identification card designed by the State Superintendent of Public Education and issued by the school attendance officer supervisor. Neither the badge nor the identification card shall bear the name of any elected public official.

(6) The State Personnel Board shall develop a salary scale for school attendance officers as part of the variable compensation plan. The various pay ranges of the salary scale shall be based upon factors including, but not limited to, education, professional certification and licensure, and number of years of experience. School attendance officers shall be paid in accordance with this salary scale. The minimum salaries under the scale shall be no less than the following:

(a) For school attendance officers holding a bachelor's degree or any other attendance officer who does not hold such a degree, the annual salary shall be based on years of experience as a school attendance officer or related field of service or employment, no less than as follows:

Years of Experience Salary

0-4 years $ 19,650.00

5-8 years 21,550.00

9-12 years 23,070.00

13-16 years 24,590.00

Over 17 years 26,110.00

(b) For school attendance officers holding a license as a social worker, the annual salary shall be based on years of experience as a school attendance officer or related field of service or employment, no less than as follows:

Years of Experience Salary

0-4 years $ 20,650.00

5-8 years 22,950.00

9-12 years 24,790.00

13-16 years 26,630.00

17-20 years 28,470.00

Over 21 years 30,310.00

(c) For school attendance officers holding a master's degree in a behavioral science or a related field, the annual salary shall be based on years of experience as a school attendance officer or related field of service or employment, no less than as follows:

Years of Experience Salary

0-4 years $ 21,450.00

5-8 years 24,000.00

9-12 years 26,040.00

13-16 years 28,080.00

17-20 years 30,120.00

Over 21 years 32,160.00

(7) (a) Each school attendance officer employed by a district attorney on June 30, 1998, who became an employee of the State Department of Education on July 1, 1998, shall be awarded credit for personal leave and major medical leave for his continuous service as a school attendance officer under the district attorney, and if applicable, the youth or family court or a state agency. The credit for personal leave shall be in an amount equal to one-third (1/3) of the maximum personal leave the school attendance officer could have accumulated had he been credited with such leave under Section 25-3-93 during his employment with the district attorney, and if applicable, the youth or family court or a state agency. The credit for major medical leave shall be in an amount equal to one-half (1/2) of the maximum major medical leave the school attendance officer could have accumulated had he been credited with such leave under Section 25-3-95 during his employment with the district attorney, and if applicable, the youth or family court or a state agency. However, if a district attorney who employed a school attendance officer on June 30, 1998, certifies, in writing, to the State Department of Education that the school attendance officer had accumulated, pursuant to a personal leave policy or major medical leave policy lawfully adopted by the district attorney, a number of days of unused personal leave or major medical leave, or both, which is greater than the number of days to which the school attendance officer is entitled under this paragraph, the State Department of Education shall authorize the school attendance officer to retain the actual unused personal leave or major medical leave, or both, certified by the district attorney, subject to the maximum amount of personal leave and major medical leave the school attendance officer could have accumulated had he been credited with such leave under Sections 25-3-93 and 25-3-95.

(b) For the purpose of determining the accrual rate for personal leave under Section 25-3-93 and major medical leave under Section 25-3-95, the State Department of Education shall give consideration to all continuous service rendered by a school attendance officer before July 1, 1998, in addition to the service rendered by the school attendance officer as an employee of the department.

(c) In order for a school attendance officer to be awarded credit for personal leave and major medical leave or to retain the actual unused personal leave and major medical leave accumulated by him before July 1, 1998, the district attorney who employed the school attendance officer must certify, in writing, to the State Department of Education the hire date of the school attendance officer. For each school attendance officer employed by the youth or family court or a state agency before being designated an employee of the district attorney who has not had a break in continuous service, the hire date shall be the date that the school attendance officer was hired by the youth or family court or state agency. The department shall prescribe the date by which the certification must be received by the department and shall provide written notice to all district attorneys of the certification requirement and the date by which the certification must be received.

(8) (a) School attendance officers shall maintain regular office hours on a year-round basis; however, during the school term, on those days that teachers in all of the school districts served by a school attendance officer are not required to report to work, the school attendance officer also shall not be required to report to work. (For purposes of this subsection, a school district's school term is that period of time identified as the school term in contracts entered into by the district with licensed personnel.) A school attendance officer shall be required to report to work on any day recognized as an official state holiday if teachers in any school district served by that school attendance officer are required to report to work on that day, regardless of the school attendance officer's status as an employee of the State Department of Education, and compensatory leave may not be awarded to the school attendance officer for working during that day. However, a school attendance officer may be allowed by the school attendance officer's supervisor to use earned leave on such days.

(b) The State Department of Education annually shall designate a period of six (6) consecutive weeks in the summer between school years during which school attendance officers shall not be required to report to work. A school attendance officer who elects to work at any time during that period may not be awarded compensatory leave for such work and may not opt to be absent from work at any time other than during the six (6) weeks designated by the department unless the school attendance officer uses personal leave or major medical leave accrued under Section 25-3-93 or 25-3-95 for such absence.

(9) The State Department of Education shall provide all continuing education and training courses that school attendance officers are required to complete under state law or rules and regulations of the department.



§ 37-13-91 - Compulsory school attendance requirements generally; enforcement of law

(1) This section shall be referred to as the "Mississippi Compulsory School Attendance Law."

(2) The following terms as used in this section are defined as follows:

(a) "Parent" means the father or mother to whom a child has been born, or the father or mother by whom a child has been legally adopted.

(b) "Guardian" means a guardian of the person of a child, other than a parent, who is legally appointed by a court of competent jurisdiction.

(c) "Custodian" means any person having the present care or custody of a child, other than a parent or guardian of the child.

(d) "School day" means not less than five and one-half (5-1/2) and not more than eight (8) hours of actual teaching in which both teachers and pupils are in regular attendance for scheduled schoolwork.

(e) "School" means any public school, including a charter school, in this state or any nonpublic school in this state which is in session each school year for at least one hundred eighty (180) school days, except that the "nonpublic" school term shall be the number of days that each school shall require for promotion from grade to grade.

(f) "Compulsory-school-age child" means a child who has attained or will attain the age of six (6) years on or before September 1 of the calendar year and who has not attained the age of seventeen (17) years on or before September 1 of the calendar year; and shall include any child who has attained or will attain the age of five (5) years on or before September 1 and has enrolled in a full-day public school kindergarten program.

(g) "School attendance officer" means a person employed by the State Department of Education pursuant to Section 37-13-89.

(h) "Appropriate school official" means the superintendent of the school district, or his designee, or, in the case of a nonpublic school, the principal or the headmaster.

(i) "Nonpublic school" means an institution for the teaching of children, consisting of a physical plant, whether owned or leased, including a home, instructional staff members and students, and which is in session each school year. This definition shall include, but not be limited to, private, church, parochial and home instruction programs.

(3) A parent, guardian or custodian of a compulsory-school-age child in this state shall cause the child to enroll in and attend a public school or legitimate nonpublic school for the period of time that the child is of compulsory school age, except under the following circumstances:

(a) When a compulsory-school-age child is physically, mentally or emotionally incapable of attending school as determined by the appropriate school official based upon sufficient medical documentation.

(b) When a compulsory-school-age child is enrolled in and pursuing a course of special education, remedial education or education for handicapped or physically or mentally disadvantaged children.

(c) When a compulsory-school-age child is being educated in a legitimate home instruction program.

The parent, guardian or custodian of a compulsory-school-age child described in this subsection, or the parent, guardian or custodian of a compulsory-school-age child attending any charter school or nonpublic school, or the appropriate school official for any or all children attending a charter school or nonpublic school shall complete a "certificate of enrollment" in order to facilitate the administration of this section.

The form of the certificate of enrollment shall be prepared by the Office of Compulsory School Attendance Enforcement of the State Department of Education and shall be designed to obtain the following information only:

(i) The name, address, telephone number and date of birth of the compulsory-school-age child;

(ii) The name, address and telephone number of the parent, guardian or custodian of the compulsory-school-age child;

(iii) A simple description of the type of education the compulsory-school-age child is receiving and, if the child is enrolled in a nonpublic school, the name and address of the school; and

(iv) The signature of the parent, guardian or custodian of the compulsory-school-age child or, for any or all compulsory-school-age child or children attending a charter school or nonpublic school, the signature of the appropriate school official and the date signed.

The certificate of enrollment shall be returned to the school attendance officer where the child resides on or before September 15 of each year. Any parent, guardian or custodian found by the school attendance officer to be in noncompliance with this section shall comply, after written notice of the noncompliance by the school attendance officer, with this subsection within ten (10) days after the notice or be in violation of this section. However, in the event the child has been enrolled in a public school within fifteen (15) calendar days after the first day of the school year as required in subsection (6), the parent or custodian may, at a later date, enroll the child in a legitimate nonpublic school or legitimate home instruction program and send the certificate of enrollment to the school attendance officer and be in compliance with this subsection.

For the purposes of this subsection, a legitimate nonpublic school or legitimate home instruction program shall be those not operated or instituted for the purpose of avoiding or circumventing the compulsory attendance law.

(4) An "unlawful absence" is an absence for an entire school day or during part of a school day by a compulsory-school-age child, which absence is not due to a valid excuse for temporary nonattendance. For purposes of reporting absenteeism under subsection (6) of this section, if a compulsory-school-age child has an absence that is more than thirty-seven percent (37%) of the instructional day, as fixed by the school board for the school at which the compulsory-school-age child is enrolled, the child must be considered absent the entire school day. Days missed from school due to disciplinary suspension shall not be considered an "excused" absence under this section. This subsection shall not apply to children enrolled in a nonpublic school.

Each of the following shall constitute a valid excuse for temporary nonattendance of a compulsory-school-age child enrolled in a noncharter public school, provided satisfactory evidence of the excuse is provided to the superintendent of the school district, or his designee:

(a) An absence is excused when the absence results from the compulsory-school-age child's attendance at an authorized school activity with the prior approval of the superintendent of the school district, or his designee. These activities may include field trips, athletic contests, student conventions, musical festivals and any similar activity.

(b) An absence is excused when the absence results from illness or injury which prevents the compulsory-school-age child from being physically able to attend school.

(c) An absence is excused when isolation of a compulsory-school-age child is ordered by the county health officer, by the State Board of Health or appropriate school official.

(d) An absence is excused when it results from the death or serious illness of a member of the immediate family of a compulsory-school-age child. The immediate family members of a compulsory-school-age child shall include children, spouse, grandparents, parents, brothers and sisters, including stepbrothers and stepsisters.

(e) An absence is excused when it results from a medical or dental appointment of a compulsory-school-age child.

(f) An absence is excused when it results from the attendance of a compulsory-school-age child at the proceedings of a court or an administrative tribunal if the child is a party to the action or under subpoena as a witness.

(g) An absence may be excused if the religion to which the compulsory-school-age child or the child's parents adheres, requires or suggests the observance of a religious event. The approval of the absence is within the discretion of the superintendent of the school district, or his designee, but approval should be granted unless the religion's observance is of such duration as to interfere with the education of the child.

(h) An absence may be excused when it is demonstrated to the satisfaction of the superintendent of the school district, or his designee, that the purpose of the absence is to take advantage of a valid educational opportunity such as travel, including vacations or other family travel. Approval of the absence must be gained from the superintendent of the school district, or his designee, before the absence, but the approval shall not be unreasonably withheld.

(i) An absence may be excused when it is demonstrated to the satisfaction of the superintendent of the school district, or his designee, that conditions are sufficient to warrant the compulsory-school-age child's nonattendance. However, no absences shall be excused by the school district superintendent, or his designee, when any student suspensions or expulsions circumvent the intent and spirit of the compulsory attendance law.

(j) An absence is excused when it results from the attendance of a compulsory-school-age child participating in official organized events sponsored by the 4-H or Future Farmers of America (FFA). The excuse for the 4-H or FFA event must be provided in writing to the appropriate school superintendent by the Extension Agent or High School Agricultural Instructor/FFA Advisor.

(k) An absence is excused when it results from the compulsory-school-age child officially being employed to serve as a page at the State Capitol for the Mississippi House of Representatives or Senate.

(5) Any parent, guardian or custodian of a compulsory-school-age child subject to this section who refuses or willfully fails to perform any of the duties imposed upon him or her under this section or who intentionally falsifies any information required to be contained in a certificate of enrollment, shall be guilty of contributing to the neglect of a child and, upon conviction, shall be punished in accordance with Section 97-5-39.

Upon prosecution of a parent, guardian or custodian of a compulsory-school-age child for violation of this section, the presentation of evidence by the prosecutor that shows that the child has not been enrolled in school within eighteen (18) calendar days after the first day of the school year of the public school which the child is eligible to attend, or that the child has accumulated twelve (12) unlawful absences during the school year at the public school in which the child has been enrolled, shall establish a prima facie case that the child's parent, guardian or custodian is responsible for the absences and has refused or willfully failed to perform the duties imposed upon him or her under this section. However, no proceedings under this section shall be brought against a parent, guardian or custodian of a compulsory-school-age child unless the school attendance officer has contacted promptly the home of the child and has provided written notice to the parent, guardian or custodian of the requirement for the child's enrollment or attendance.

(6) If a compulsory-school-age child has not been enrolled in a school within fifteen (15) calendar days after the first day of the school year of the school which the child is eligible to attend or the child has accumulated five (5) unlawful absences during the school year of the public school in which the child is enrolled, the school district superintendent or his designee shall report, within two (2) school days or within five (5) calendar days, whichever is less, the absences to the school attendance officer. The State Department of Education shall prescribe a uniform method for schools to utilize in reporting the unlawful absences to the school attendance officer. The superintendent or his designee, also shall report any student suspensions or student expulsions to the school attendance officer when they occur.

(7) When a school attendance officer has made all attempts to secure enrollment and/or attendance of a compulsory-school-age child and is unable to effect the enrollment and/or attendance, the attendance officer shall file a petition with the youth court under Section 43-21-451 or shall file a petition in a court of competent jurisdiction as it pertains to parent or child. Sheriffs, deputy sheriffs and municipal law enforcement officers shall be fully authorized to investigate all cases of nonattendance and unlawful absences by compulsory-school-age children, and shall be authorized to file a petition with the youth court under Section 43-21-451 or file a petition or information in the court of competent jurisdiction as it pertains to parent or child for violation of this section. The youth court shall expedite a hearing to make an appropriate adjudication and a disposition to ensure compliance with the Compulsory School Attendance Law, and may order the child to enroll or re-enroll in school. The superintendent of the school district to which the child is ordered may assign, in his discretion, the child to the alternative school program of the school established pursuant to Section 37-13-92.

(8) The State Board of Education shall adopt rules and regulations for the purpose of reprimanding any school superintendents who fail to timely report unexcused absences under the provisions of this section.

(9) Notwithstanding any provision or implication herein to the contrary, it is not the intention of this section to impair the primary right and the obligation of the parent or parents, or person or persons in loco parentis to a child, to choose the proper education and training for such child, and nothing in this section shall ever be construed to grant, by implication or otherwise, to the State of Mississippi, any of its officers, agencies or subdivisions any right or authority to control, manage, supervise or make any suggestion as to the control, management or supervision of any private or parochial school or institution for the education or training of children, of any kind whatsoever that is not a public school according to the laws of this state; and this section shall never be construed so as to grant, by implication or otherwise, any right or authority to any state agency or other entity to control, manage, supervise, provide for or affect the operation, management, program, curriculum, admissions policy or discipline of any such school or home instruction program.



§ 37-13-92 - Alternative school program for compulsory-school-age students; placement of children in alternative school; transportation of students; expenses; annual report

[Effective until July 1, 2015, this section shall read as follows:]

(1) Beginning with the school year 2004-2005, the school boards of all school districts shall establish, maintain and operate, in connection with the regular programs of the school district, an alternative school program or behavior modification program as defined by the State Board of Education for, but not limited to, the following categories of compulsory-school-age students:

(a) Any compulsory-school-age child who has been suspended for more than ten (10) days or expelled from school, except for any student expelled for possession of a weapon or other felonious conduct;

(b) Any compulsory-school-age child referred to such alternative school based upon a documented need for placement in the alternative school program by the parent, legal guardian or custodian of such child due to disciplinary problems;

(c) Any compulsory-school-age child referred to such alternative school program by the dispositive order of a chancellor or youth court judge, with the consent of the superintendent of the child's school district;

(d) Any compulsory-school-age child whose presence in the classroom, in the determination of the school superintendent or principal, is a disruption to the educational environment of the school or a detriment to the interest and welfare of the students and teachers of such class as a whole; and

(e) No school district is required to place a child returning from out-of-home placement in the mental health, juvenile justice or foster care system in alternative school. Placement of a child in the alternative school shall be done consistently, and for students identified under the Individuals with Disabilities Education Act (IDEA), shall adhere to the requirements of the Individuals with Disabilities Education Improvement Act of 2004. If a school district chooses to place a child in alternative school the district will make an individual assessment and evaluation of that child in the following time periods:

(i) Five (5) days for a child transitioning from a group home, mental health care system, and/or the custody of the Department of Human Services, Division of Youth and Family Services;

(ii) Ten (10) days for a child transitioning from a dispositional placement order by a youth court pursuant to Section 43-21-605; and

(iii) An individualized assessment for youth transitioning from out-of-home placement to the alternative school shall include:

1. A strength needs assessment.

2. A determination of the child's academic strengths and deficiencies.

3. A proposed plan for transitioning the child to a regular education placement at the earliest possible date.

(2) The principal or program administrator of any such alternative school program shall require verification from the appropriate guidance counselor of any such child referred to the alternative school program regarding the suitability of such child for attendance at the alternative school program. Before a student may be removed to an alternative school education program, the superintendent of the student's school district must determine that the written and distributed disciplinary policy of the local district is being followed. The policy shall include standards for:

(a) The removal of a student to an alternative education program that will include a process of educational review to develop the student's individual instruction plan and the evaluation at regular intervals of the student's educational progress; the process shall include classroom teachers and/or other appropriate professional personnel, as defined in the district policy, to ensure a continuing educational program for the removed student;

(b) The duration of alternative placement; and

(c) The notification of parents or guardians, and their appropriate inclusion in the removal and evaluation process, as defined in the district policy. Nothing in this paragraph should be defined in a manner to circumvent the principal's or the superintendent's authority to remove a student to alternative education.

(3) The local school board or the superintendent shall provide for the continuing education of a student who has been removed to an alternative school program.

(4) A school district, in its discretion, may provide a program of High School Equivalency Diploma preparatory instruction in the alternative school program. However, any High School Equivalency Diploma preparation program offered in an alternative school program must be administered in compliance with the rules and regulations established for such programs under Sections 37-35-1 through 37-35-11 and by the Mississippi Community College Board. The school district may administer the High School Equivalency Diploma Testing Program under the policies and guidelines of the Testing Service of the American Council on Education in the alternative school program or may authorize the test to be administered through the community/junior college district in which the alternative school is situated.

(5) Any such alternative school program operated under the authority of this section shall meet all appropriate accreditation requirements of the State Department of Education.

(6) The alternative school program may be held within such school district or may be operated by two (2) or more adjacent school districts, pursuant to a contract approved by the State Board of Education. When two (2) or more school districts contract to operate an alternative school program, the school board of a district designated to be the lead district shall serve as the governing board of the alternative school program. Transportation for students attending the alternative school program shall be the responsibility of the local school district. The expense of establishing, maintaining and operating such alternative school program may be paid from funds contributed or otherwise made available to the school district for such purpose or from local district maintenance funds.

(7) The State Board of Education shall promulgate minimum guidelines for alternative school programs. The guidelines shall require, at a minimum, the formulation of an individual instruction plan for each student referred to the alternative school program and, upon a determination that it is in a student's best interest for that student to receive High School Equivalency Diploma preparatory instruction, that the local school board assign the student to a High School Equivalency Diploma preparatory program established under subsection (4) of this section. The minimum guidelines for alternative school programs shall also require the following components:

(a) Clear guidelines and procedures for placement of students into alternative education programs which at a minimum shall prescribe due process procedures for disciplinary and High School Equivalency Diploma placement;

(b) Clear and consistent goals for students and parents;

(c) Curricula addressing cultural and learning style differences;

(d) Direct supervision of all activities on a closed campus;

(e) Attendance requirements that allow for educational and workforce development opportunities;

(f) Selection of program from options provided by the local school district, Division of Youth Services or the youth court, including transfer to a community-based alternative school;

(g) Continual monitoring and evaluation and formalized passage from one (1) step or program to another;

(h) A motivated and culturally diverse staff;

(i) Counseling for parents and students;

(j) Administrative and community support for the program; and

(k) Clear procedures for annual alternative school program review and evaluation.

(8) On request of a school district, the State Department of Education shall provide the district informational material on developing an alternative school program that takes into consideration size, wealth and existing facilities in determining a program best suited to a district.

(9) Any compulsory-school-age child who becomes involved in any criminal or violent behavior shall be removed from such alternative school program and, if probable cause exists, a case shall be referred to the youth court.

(10) The State Board of Education shall promulgate guidelines for alternative school programs which provide broad authority to school boards of local school districts to establish alternative education programs to meet the specific needs of the school district.

(11) Each school district having an alternative school program shall submit a report by July 31 of each calendar year to the State Department of Education describing the results of its annual alternative school program review and evaluation undertaken pursuant to subsection (7)(k). The report shall include a detailed account of any actions taken by the school district during the previous year to comply with substantive guidelines promulgated by the State Board of Education under subsection (7)(a) through (j). The Mississippi Department of Education shall sanction each district which fails to file the mandatory annual report. Each district shall pay a penalty for each day each student is enrolled in the alternative school past the report deadline at the rate the school receives in federal funding for the child's enrollment/attendance in the district.

[From and after July 1, 2015, this section shall read as follows:]

(1) Beginning with the school year 2004-2005, the school boards of all school districts shall establish, maintain and operate, in connection with the regular programs of the school district, an alternative school program or behavior modification program as defined by the State Board of Education for, but not limited to, the following categories of compulsory-school-age students:

(a) Any compulsory-school-age child who has been suspended for more than ten (10) days or expelled from school, except for any student expelled for possession of a weapon or other felonious conduct;

(b) Any compulsory-school-age child referred to such alternative school based upon a documented need for placement in the alternative school program by the parent, legal guardian or custodian of such child due to disciplinary problems;

(c) Any compulsory-school-age child referred to such alternative school program by the dispositive order of a chancellor or youth court judge, with the consent of the superintendent of the child's school district;

(d) Any compulsory-school-age child whose presence in the classroom, in the determination of the school superintendent or principal, is a disruption to the educational environment of the school or a detriment to the interest and welfare of the students and teachers of such class as a whole; and

(e) No school district is required to place a child returning from out-of-home placement in the mental health, juvenile justice or foster care system in alternative school. Placement of a child in the alternative school shall be done consistently, and for students identified under the Individuals with Disabilities Education Act (IDEA), shall adhere to the requirements of the Individuals with Disabilities Education Improvement Act of 2004. If a school district chooses to place a child in alternative school the district will make an individual assessment and evaluation of that child in the following time periods:

(i) Five (5) days for a child transitioning from a group home, mental health care system, and/or the custody of the Department of Human Services, Division of Youth and Family Services;

(ii) Ten (10) days for a child transitioning from a dispositional placement order by a youth court pursuant to Section 43-21-605; and

(iii) An individualized assessment for youth transitioning from out-of-home placement to the alternative school shall include:

1. A strength needs assessment.

2. A determination of the child's academic strengths and deficiencies.

3. A proposed plan for transitioning the child to a regular education placement at the earliest possible date.

(2) The principal or program administrator of any such alternative school program shall require verification from the appropriate guidance counselor of any such child referred to the alternative school program regarding the suitability of such child for attendance at the alternative school program. Before a student may be removed to an alternative school education program, the superintendent of the student's school district must determine that the written and distributed disciplinary policy of the local district is being followed. The policy shall include standards for:

(a) The removal of a student to an alternative education program that will include a process of educational review to develop the student's individual instruction plan and the evaluation at regular intervals of the student's educational progress; the process shall include classroom teachers and/or other appropriate professional personnel, as defined in the district policy, to ensure a continuing educational program for the removed student;

(b) The duration of alternative placement; and

(c) The notification of parents or guardians, and their appropriate inclusion in the removal and evaluation process, as defined in the district policy. Nothing in this paragraph should be defined in a manner to circumvent the principal's or the superintendent's authority to remove a student to alternative education.

(3) The local school board or the superintendent shall provide for the continuing education of a student who has been removed to an alternative school program.

(4) A school district, in its discretion, may provide a program of High School Equivalency Diploma preparatory instruction in the alternative school program. However, any High School Equivalency Diploma preparation program offered in an alternative school program must be administered in compliance with the rules and regulations established for such programs under Sections 37-35-1 through 37-35-11 and by the Mississippi Community College Board. The school district may administer the High School Equivalency Diploma Testing Program under the policies and guidelines of the Testing Service of the American Council on Education in the alternative school program or may authorize the test to be administered through the community/junior college district in which the alternative school is situated.

(5) Any such alternative school program operated under the authority of this section shall meet all appropriate accreditation requirements of the State Department of Education.

(6) The alternative school program may be held within such school district or may be operated by two (2) or more adjacent school districts, pursuant to a contract approved by the State Board of Education. When two (2) or more school districts contract to operate an alternative school program, the school board of a district designated to be the lead district shall serve as the governing board of the alternative school program. Transportation for students attending the alternative school program shall be the responsibility of the local school district. The expense of establishing, maintaining and operating such alternative school program may be paid from funds contributed or otherwise made available to the school district for such purpose or from local district maintenance funds.

(7) The State Board of Education shall promulgate minimum guidelines for alternative school programs. The guidelines shall require, at a minimum, the formulation of an individual instruction plan for each student referred to the alternative school program and, upon a determination that it is in a student's best interest for that student to receive High School Equivalency Diploma preparatory instruction, that the local school board assign the student to a High School Equivalency Diploma preparatory program established under subsection (4) of this section. The minimum guidelines for alternative school programs shall also require the following components:

(a) Clear guidelines and procedures for placement of students into alternative education programs which at a minimum shall prescribe due process procedures for disciplinary and High School Equivalency Diploma placement;

(b) Clear and consistent goals for students and parents;

(c) Curricula addressing cultural and learning style differences;

(d) Direct supervision of all activities on a closed campus;

(e) Attendance requirements that allow for educational and workforce development opportunities;

(f) Selection of program from options provided by the local school district, Division of Youth Services or the youth court, including transfer to a community-based alternative school;

(g) Continual monitoring and evaluation and formalized passage from one (1) step or program to another;

(h) A motivated and culturally diverse staff;

(i) Counseling for parents and students;

(j) Administrative and community support for the program; and

(k) Clear procedures for annual alternative school program review and evaluation.

(8) On request of a school district, the State Department of Education shall provide the district informational material on developing an alternative school program that takes into consideration size, wealth and existing facilities in determining a program best suited to a district.

(9) Any compulsory-school-age child who becomes involved in any criminal or violent behavior shall be removed from such alternative school program and, if probable cause exists, a case shall be referred to the youth court.

(10) The State Board of Education shall promulgate guidelines for alternative school programs which provide broad authority to school boards of local school districts to establish alternative education programs to meet the specific needs of the school district.

(11) Each school district having an alternative school program shall submit a report by July 31 of each calendar year to the State Department of Education describing the results of its annual alternative school program review and evaluation undertaken pursuant to subsection (7)(k). The report shall include a detailed account of any actions taken by the school district during the previous year to comply with substantive guidelines promulgated by the State Board of Education under subsection (7) (a) through (j). In the report to be implemented under this section, the State Department of Education shall prescribe the appropriate measures on school districts that fail to file the annual report. The report should be made available online via the department's website to ensure transparency, accountability and efficiency.



§ 37-13-107 - Training and education course for school attendance officers; effect of failure to receive certificate

(1) Every school attendance officer shall be required annually to attend and complete a comprehensive course of training and education which is provided or approved by the Office of Compulsory School Attendance Enforcement of the State Department of Education. Attendance shall be required beginning with the first training seminar conducted after the school attendance officer is employed as a school attendance officer.

(2) The Office of Compulsory School Attendance Enforcement shall provide or approve a course of training and education for school attendance officers of the state. The course shall consist of at least twelve (12) hours of training per year. The content of the course of training and when and where it is to be conducted shall be approved by the office. A certificate of completion shall be furnished by the State Department of Education to those school attendance officers who complete the course. Each certificate shall be made a permanent record of the school attendance officer supervisor's office where the school attendance officer is employed.

(3) Upon the failure of any person employed as a school attendance officer to receive the certificate of completion from the State Department of Education within the first year of his employment, the person shall not be allowed to carry out any of the duties of a school attendance officer and shall not be entitled to compensation for the period of time during which the certificate has not been obtained.






COMPREHENSIVE SCHOOL HEALTH EDUCATION PROGRAM

§ 37-13-131 - Administration of program; Office of Comprehensive School Health Education; curriculum components

(1) The State Department of Education is designated as the state agency responsible for the administration and supervision of the Comprehensive School Health Education Program as an educational curriculum in the State of Mississippi. It is the intent of the Legislature that all funds made available to the State Department of Education for the purpose of comprehensive school health education shall be administered by the State Department of Education.

(2) Pursuant to the provisions of subsection (1) of this section, the State Department of Education is authorized to establish an Office of Comprehensive School Health Education within the framework of the State Department of Education for the purpose of developing standards, procedures and criteria for the administration and supervision of a statewide program of health education in Kindergarten through Grade 12. The State Department of Education, through the Office of Comprehensive School Health Education, shall assume the further responsibility for promoting a statewide effort designed to prepare local school faculties and staffs to incorporate the comprehensive health education concept into their local educational programs.

(3) The Mississippi Department of Health, in conjunction with the Office of Student Development-Branch of Health-Related Services of the State Department of Education, shall develop a long-range strategic plan for a Comprehensive School Health Education Program in Grades K through 12. The Comprehensive School Health Education Program shall encompass four (4) interdependent components: (a) health education; (b) health service; (c) physical education and fitness; and (d) a healthful school environment. These curriculum components shall be designed to develop decision-making competencies related to health and health behavior. Such curriculum components are intended to motivate health maintenance and promote wellness, not only to prevent disease or disability. The Mississippi Department of Health, in conjunction with the Office of Student Development-Branch of Health-Related Services of the Department of Education, shall develop the strategic plan and make a report thereon to the Governor and the Legislature on or before January 1, 1995.



§ 37-13-133 - Professional and nonprofessional staff for program

Under the provisions of Section 37-13-131, the State Department of Education may provide for the services of a School Health Services Coordinator, School Instruction Coordinator, School Environmental Specialist, and such other professional and nonprofessional staff as may be needed and as funds available to the department will permit. The State Department of Education, subject to the availability of funds specifically for such purpose, shall employ a physical activity coordinator K-12 not later than sixty (60) days after receipt of such funds, in accordance with the provisions of Section 37-13-134. It shall be the responsibility of that professional staff to coordinate efforts of the personnel of the State Department of Education, the state's colleges and universities, local public schools and other appropriate agencies to provide the comprehensive health education curriculum.



§ 37-13-134 - Comprehensive School Health Education Program

(1) The Legislature recognizes that there is a problem with Mississippi student inactivity and obesity, and therefore requires the following guidelines for school district physical education, health education and physical activity and fitness classes:

(a) Kindergarten through Grade 8: One hundred fifty (150) minutes per week of physical activity-based instruction and forty-five (45) minutes per week of health education instruction, as defined by the State Board of Education.

(b) Grades 9 through 12: One-half (1/2) Carnegie unit requirement in physical education or physical activity for graduation, which shall include an instructional component on the proper administration of cardiopulmonary resuscitation (CPR) and the use of an automated external defibrillator (AED) as part of the physical education curriculum. The curriculum shall incorporate into the instruction the psychomotor skills necessary to perform cardiopulmonary resuscitation and use of an automated external defibrillator as follows:

(i) An instructional program developed by the American Heart Association or the American Red Cross;

(ii) An instructional program which is nationally recognized and is based on the most current national evidence-based Emergency Cardiovascular Care guidelines for cardiopulmonary resuscitation and the use of an automated external defibrillator;

(iii) A licensed teacher shall not be required to be a certified trainer of cardiopulmonary resuscitation, to facilitate, provide or oversee such instruction for noncertification; and

(iv) Courses which result in a certification being earned must be taught by an authorized CPR/AED instructor.

For purposes of this paragraph (b), the term "psychomotor skills" means the use of hands-on practicing to support cognitive learning. Cognitive-only training does not qualify as "psychomotor skills."

The requirements of this paragraph (b) shall be minimum requirements. Any local school district shall be authorized to offer CPR and AED instruction for longer periods of time than required herein, and may enhance the curriculum and training components.

(c) The State Department of Education shall establish a procedure for monitoring adherence by school boards to the requirements set forth in this section.

All instruction in physical education, health education and physical activity must be based on the most current state standards provided by the State Department of Education.

(2) Beginning with the 2006-2007 school year, each local school board shall, consistent with regulations adopted by the State Board of Education, adopt a school wellness plan which shall promote a healthy lifestyle for Mississippi's school children and staff. Beginning with the 2008-2009 school year, the school wellness plan shall also promote increased physical activity, healthy eating habits and abstinence from the use of tobacco and illegal drugs through programs that incorporate healthy lifestyle choices into core subject areas which may be developed in partnership with the Institute for America's Health.

(3) Beginning with the 2012-2013 school year, the State Board of Education, in consultation with the State Department of Health, shall have the authority to establish a school health pilot program to improve student health so that all students can fully participate and be successful in school. The school health pilot program shall be implemented in local school districts, as provided in Section 37-13-134.1.

(4) The Legislature shall appropriate sufficient state-source funds for the State Department of Education to employ a physical activity coordinator to assist districts on current and effective practices and on implementation of physical education and physical activity programs.

(5) The physical activity coordinator employed under Section 37-13-133 must have the qualifications prescribed in any of the following paragraphs, which are listed in the order of preference:

(a) A doctorate in physical education, exercise science or a highly related field, and at least three (3) years of experience in teaching physical education in Grades K-12 or in physical activity promotion/fitness leadership; or

(b) A master's degree in physical education, exercise science or a highly related field, and at least five (5) years of experience in teaching physical education in Grades K-12 or in physical activity promotion/fitness leadership; or

(c) A bachelor's degree in physical education, a teacher's license, and at least seven (7) years of experience in teaching physical education in Grades K-12 or in physical activity promotion/fitness leadership.

(6) The Governor's Commission on Physical Fitness and Sports created under Section 7-1-551 et seq., the Mississippi Council on Obesity Prevention and Management created under Section 41-101-1 et seq., the Task Force on Heart Disease and Stroke Prevention created under Section 41-103-1 et seq., the Mississippi Alliance for Health, Physical Education, Recreation and Dance, and the Mississippi Alliance for School Health shall provide recommendations to the State Department of Education regarding the employment of the physical activity coordinator. The department shall consider the recommendations of those entities in employing the physical activity coordinator.

(7) The physical activity coordinator shall present a state physical activity plan each year to the Governor's Commission on Physical Fitness and Sports, the Mississippi Council on Obesity Prevention and Management, the Task Force on Heart Disease and Stroke Prevention, the Mississippi Alliance for Health, Physical Education, Recreation and Dance, and the Mississippi Alliance for School Health.

(8) The physical activity coordinator shall monitor the districts for adherence to current Mississippi school accountability standards and for implementation of the physical education curriculum on file with the State Department of Education. The State Department of Education shall monitor and act as a clearinghouse for the activities of the local school health councils established pursuant to subsection (9) of this section.

(9) (a) The local school board of each school district shall establish a local school health council for each school which shall ensure that local community values are reflected in the local school's wellness plan to address school health. Such councils shall be established no later than November 1, 2006.

(b) The local school health council's duties shall include, but not be limited to, the following:

(i) Recommend age appropriate curriculum and the number of hours of instruction to be provided in health and physical activity-based education, provided that the number of hours shall not be less than that required by this section;

(ii) Recommend appropriate practices that include a coordinated approach to school health designed to prevent obesity, cardiovascular disease, Type II diabetes and other health risks, through coordination of:

1. Health education;

2. Physical education;

3. Nutritional services;

4. Parental/Community involvement;

5. Instruction to prevent the use of tobacco, drugs and alcohol;

6. Physical activity;

7. Health services;

8. Healthy environment;

9. Counseling and psychological services;

10. Healthy lifestyles; and

11. Staff wellness.

(iii) Provide guidance on the development and implementation of the local school wellness plan.

(c) The local school board shall appoint members to the local school health council. At a minimum, the school board shall appoint one (1) person from each of the following groups:

(i) Parents who are not employed by the school district;

(ii) The director of local school food services;

(iii) Public schoolteachers;

(iv) Public school administrators;

(v) District students;

(vi) Health care professionals;

(vii) The business community;

(viii) Law enforcement;

(ix) Senior citizens;

(x) The clergy;

(xi) Nonprofit health organizations; and

(xii) Faith-based organizations.

(10) Nothing in this section shall be construed to prohibit or limit the sale or distribution of any food or beverage item through fund-raisers conducted by students, teachers, school groups, or parent groups when the items are intended for sale off the school campus.



§ 37-13-1341 - School health grant pilot program; purpose; components of implementation plan

(1) Subject to available funding, the State Department of Education, in consultation with the State Department of Health, shall establish the school health grant pilot program to improve student health by assisting local school districts in implementing a school health program. In order to qualify for a school health grant, a school district shall submit a detailed implementation plan, developed in accordance with the guidelines for a school health program developed by the State Department of Education, and including the following components:

(a) A dedicated school health coordinator and technical and administrative support for collection of data and program evaluation.

(b) A description of how the school district currently addresses physical activity, nutrition, and other obesity prevention measures.

(c) A description of how the school district would use the state grant to augment what it is currently doing, including defining priorities based on the students' health need and meeting education performance indicators, developing an action plan for addressing those needs based on realistic goals and measurable objectives, establishing a timeline for implementation, and developing and maintaining a system to evaluate progress and outcomes for the program.

(d) All school districts receiving grants will report annually to the State Department of Education progress towards the achievement of state education performance indicators and standards and requirements relating to physical activity and nutrition.

(2) The amount in the school health grant pilot program shall be limited to the amount appropriated and shall be available to school districts based on the guidelines developed by the State Department of Education.

(3) Any grants made to school district shall be expended to supplement and not supplant any funds already expended as school health programs. For this purpose, expenditures of components enumerated in subsection (2) of this section for the current fiscal year shall be considered the base expenditure on school health and any school district receiving grant funds shall maintain this base.

(4) There is created in the State Treasury a fund into which any public or private funds from any source shall be deposited for the support of the activities of coordinated school health grant pilot program.

(5) State grants are only for coordination and improvement of school health programs to improve student health in accordance with the detailed plan submitted in accordance with subsection (2) of this section.

(6) The State Department of Education and the State Department of Health shall coordinate existing school health programs, grants and initiatives. To the extent possible, existing contracts and waiver requirements and funding, including Medicaid funding, shall also be coordinated.

(7) The use of grant funds shall be subject to audit by the Office of the State Auditor.



§ 37-13-135 - Implementation of program by school boards; local health education council; cooperation by school boards of school districts; implementation and development of plans by Commission on School Accreditation

(1) In addition to all other authority, duties and powers the school boards of the school districts of this state may now have, each is authorized and empowered to adopt plans for the implementation of the Comprehensive School Health Education Program into the local school curriculum.

(2) School boards shall appoint a local health education council to make recommendations regarding a comprehensive health education curriculum.

(3) There shall be cooperation between the State Department of Education, Office of Comprehensive School Health Education and the school boards of the several school districts in implementing this program as it best suits the needs of the individual districts.

(4) The Commission on School Accreditation shall encourage the development of plans of comprehensive school health education and the implementation thereof.



§ 37-13-137 - State Board of Education to develop regulations to promote healthy food choices and food preparation for school children; Office of Healthy Schools to train certain school district personnel on healthy food service practices

(1) The State Board of Education shall adopt regulations as provided in this section not later than March 1, 2008, which shall be effective for compliance by school districts beginning with the 2008-2009 school year, for the Child Nutrition School Breakfast and Lunch Programs that are not in conflict with the regulations of the United States Department of Agriculture (USDA). The regulations shall take into account the most recent and advanced scientific principles regarding good human health and fitness, and the effect of the regulations must be that the good health, well-being and fitness of Mississippi school children shall be advanced. The regulations shall include, but not be limited to, the following areas:

(a) Healthy food and beverage choices;

(b) Healthy food preparation;

(c) Marketing of healthy food choices to students and staff;

(d) Food preparation ingredients and products;

(e) Minimum and maximum time allotment for students and staff lunch and breakfast periods;

(f) The availability of food items during the lunch and breakfast periods of the Child Nutrition School Breakfast and Lunch Programs; and

(g) Methods to increase participation in the Child Nutrition School Breakfast and Lunch Programs.

(2) The Office of Healthy Schools of the State Department of Education shall provide comprehensive training for superintendents, business managers, food service directors and food service managers of a local school district, or the designees appointed by those individuals for training purposes, as required by the department on marketing healthy foods, creating a healthy cafeteria environment, effective and efficient food service operations, the standards and expectations of food service staff, and other topics as identified by the department. The department may determine the time and location of the trainings and the frequency with which they are held. Persons employed by a local school district having the certification as a Food Service Administrator III or IV shall be exempt from the training requirements of this subsection.

(3) Local school districts may adopt rules and regulations that may be more stringent but not in conflict with those adopted by the State Board of Education under this section.






HOME ECONOMICS PROGRAMS

§ 37-13-151 - Provision of programs of education by school districts; contents; approval

Before July 1, 1997, all local school districts shall provide programs of education in home economics, in Grade 10, 11 or 12, which include course work in responsible parenting and family living skills. These programs shall contain instruction to prepare students to understand children's physical, mental, emotional and social growth and development as well as to assume responsibility for their care and guidance, with emphasis on nutrition, emotional health and physical health. All such programs shall be subject to the approval of the State Board of Education pursuant to Section 37-31-205(1) (d).



§ 37-13-153 - State funding for programs

State funding for the home economics programs required in Section 37-13-151 shall be phased in over a period of three (3) school years, beginning with the 1994-1995 school year. In the minimum education program and vocational education appropriation bills for fiscal year 1994-1995, there shall be a line item specifying the amount that is to be expended to employ no less than one (1) instructor in each high school in no less than one-third ( 1/3) of the school districts in the state. In the minimum education program and vocational education appropriation bills for fiscal year 1995-1996, there shall be a line item specifying the amount that is to be expended to employ no less than one (1) instructor in each high school in no less than two-thirds (2/3) of the school districts in the state. In the minimum education program and vocational education appropriation bills for fiscal year 1996-1997, there shall be a line item specifying the amount that is to be expended to employ no less than one (1) instructor in each high school in each school district in the state. Any funds so appropriated by line item which are not expended for this purpose in the vocational education appropriation may be expended for other related home economics vocational purposes during the fiscal year for which those funds were appropriated. The State Board of Education shall determine which districts shall receive funds for the home economics programs during each of the three (3) years of the phase-in period.



§ 37-13-155 - Application by school district or community/junior college district for funding to acquire and operate home economics training program for local community

Subject to the availability of funds appropriated therefor, any school district or community/junior college district may apply for funding through the Division of Vocational and Technical Education of the State Department of Education to acquire and operate a home economics training program to provide instruction in quality child care and educational programs to the local community.






RELIGIOUS MATTERS IN PUBLIC SCHOOL COURSES OF STUDY

§ 37-13-161 - Religious matters proper for inclusion in public school courses

Nothing in this code shall be construed to prevent any local school board, in its discretion, from allowing references to religion or references to or the use of religious literature, history, art, music or other things having a religious significance in the public schools of such school district, when such references or uses do not constitute aid to any religious sect or sectarian purpose and when such references or uses are incidental to or illustrative of matters properly included in the course of study.



§ 37-13-163 - Posting or reading of historical documents with religious references; display of motto "In God We Trust"

(1) Any teacher, administrator, school council or local school board in any public school district in this state may post in a public school building, classroom or at any school event or read from any historical document or writing relating to the founding of the United States of America or this state, or both, notwithstanding the fact that such materials may include religious quotations, references or illustrations. There shall be no content-based censorship of American or Mississippi History, heritage or culture based on any religious references contained in such documents, writings or records.

(2) Principals and teachers in each public elementary and secondary school of each school district in this state shall display on an appropriately framed background with minimum dimensions of eleven (11) inches by fourteen (14) inches, the following motto of the United States of America in each classroom, school auditorium and school cafeteria under his or her supervision: "IN GOD WE TRUST." For purposes of this provision, "classroom" shall mean any room of a public school where instruction takes place.






SEX AND ABSTINENCE EDUCATION

§ 37-13-171 - Implementation of abstinence-only or abstinence-plus education; State Department of Education approval of curriculum for sex-related education required; components of abstinence-only and abstinence-plus education; parent programs; separation of students by gender during sex-related education instruction [Repealed effective July 1, 2016]

(1) The local school board of every public school district shall adopt a policy to implement abstinence-only or abstinence-plus education into its curriculum by June 30, 2012, which instruction in those subjects shall be implemented not later than the start of the 2012-2013 school year or the local school board shall adopt the program which has been developed by the Mississippi Department of Human Services and the Mississippi Department of Health. The State Department of Education shall approve each district's curriculum for sex-related education and shall establish a protocol to be used by districts to provide continuity in teaching the approved curriculum in a manner that is age, grade and developmentally appropriate.

(2) Abstinence-only education shall remain the state standard for any sex-related education taught in the public schools. For purposes of this section, abstinence-only education includes any type of instruction or program which, at an appropriate age and grade:

(a) Teaches the social, psychological and health gains to be realized by abstaining from sexual activity, and the likely negative psychological and physical effects of not abstaining;

(b) Teaches the harmful consequences to the child, the child's parents and society that bearing children out of wedlock is likely to produce, including the health, educational, financial and other difficulties the child and his or her parents are likely to face, as well as the inappropriateness of the social and economic burden placed on others;

(c) Teaches that unwanted sexual advances are irresponsible and teaches how to reject sexual advances and how alcohol and drug use increases vulnerability to sexual advances;

(d) Teaches that abstinence from sexual activity before marriage, and fidelity within marriage, is the only certain way to avoid out-of-wedlock pregnancy, sexually transmitted diseases and related health problems. The instruction or program may include a discussion on condoms or contraceptives, but only if that discussion includes a factual presentation of the risks and failure rates of those contraceptives. In no case shall the instruction or program include any demonstration of how condoms or other contraceptives are applied;

(e) Teaches the current state law related to sexual conduct, including forcible rape, statutory rape, paternity establishment, child support and homosexual activity; and

(f) Teaches that a mutually faithful, monogamous relationship in the context of marriage is the only appropriate setting for sexual intercourse.

(3) A program or instruction on sex-related education need not include every component listed in subsection (2) of this section for abstinence-only education. However, no program or instruction under an abstinence-only curriculum may include anything that contradicts the excluded components. For purposes of this section, abstinence-plus education includes every component listed under subsection (2) of this section that is age and grade appropriate, in addition to any other programmatic or instructional component approved by the department, which shall not include instruction and demonstrations on the application and use of condoms. Abstinence-plus education may discuss other contraceptives, the nature, causes and effects of sexually transmitted diseases, or the prevention of sexually transmitted diseases, including HIV/AIDS, along with a factual presentation of the risks and failure rates.

(4) Any course containing sex-related education offered in the public schools shall include instruction in either abstinence-only or abstinence-plus education.

(5) Local school districts, in their discretion, may host programs designed to teach parents how to discuss abstinence with their children.

(6) There shall be no effort in either an abstinence-only or an abstinence-plus curriculum to teach that abortion can be used to prevent the birth of a baby.

(7) At all times when sex-related education is discussed or taught, boys and girls shall be separated according to gender into different classrooms, sex-related education instruction may not be conducted when boys and girls are in the company of any students of the opposite gender.

(8) This section shall stand repealed on July 1, 2016.



§ 37-13-173 - Notice to parents; right to request inclusion of children in program of instruction; review of materials

Each school providing instruction or any other presentation on human sexuality in the classroom, assembly or other official setting shall be required to provide no less than one (1) week's written notice thereof to the parents of children in such programs of instruction. The written notice must inform the parents of their right to request the inclusion of their child for such instruction or presentation. The notice also must inform the parents of the right, and the appropriate process, to review the curriculum and all materials to be used in the lesson or presentation. Upon the request of any parent, the school shall excuse the parent's child from such instruction or presentation, without detriment to the student.



§ 37-13-175 - Application of Sections 37-13-171 and 37-13-173 to biological science courses

Nothing in Sections 37-13-171 and 37-13-173 shall apply to any biological science course or curriculum.






CHARACTER EDUCATION

§ 37-13-181 - Character education programs in public schools authorized

The local school boards of the public school districts, in their discretion, may develop and implement, at the beginning of the 1999-2000 school year, a comprehensive program for character education in Grades K-12. The definition of the character traits chosen by the school district for implementation shall reflect and be in keeping with both the spirit and the letter of the following founding documents: the Mississippi Constitution of 1890; the Constitution of the United States of America; the Declaration of Independence; and state and federal law. A public school may not define or teach character or character traits in any manner that might promote or encourage students to participate in conduct that would violate any state or federal law.



§ 37-13-183 - Assessment of students' understanding of character traits

Assessment of the students' understanding of the character traits chosen to be taught in public school shall be limited to and must reflect the material taught in the classroom. Students shall not be evaluated in any way as to whether or not the students evidence a specific character trait in their own lives.



§ 37-13-185 - Review of proposed character education programs by State Board of Education

The State Board of Education shall review the proposed character education programs of the individual school districts to ascertain if the programs comply with the criteria set forth in Section 37-13-181. Review of the programs shall not exceed a time period of sixty (60) days. If a review extends beyond this time period, the proposal will be deemed in compliance with the law.

If the proposed character education program is rejected, the State Board of Education shall set forth in writing the specific areas of objection. These objections must be based on and limited to the following criteria: the definition of the character traits chosen by the school district for implementation shall reflect and be in keeping with both the spirit and letter of our founding documents; no instruction shall promote or encourage participation in any conduct that would violate existing state or federal law; and no student shall be assessed or evaluated as to whether or not the student evidences a specific character trait in his or her own life.






CIVIL RIGHTS AND HUMAN RIGHTS EDUCATION

§ 37-13-191 - Legislative intent

Understanding the important role the Civil Rights Movement had on the State of Mississippi and understanding the importance of teaching Mississippi's children all of our history, it is the goal of this Legislature to provide meaningful support to this most important endeavor. Mississippi's central role in the civil rights struggle needs to be formalized and taught as a beacon of hope for all of our citizens.



§ 37-13-193 - Civil rights and human rights education in public schools authorized; guidelines to be implemented

The State Board of Education may make civil rights and human rights education a part of the K-12 curriculum of instruction in Mississippi public schools. The State Department of Education shall work with the Mississippi Civil Rights Education Commission established in Section 37-13-195 in implementing these five (5) guidelines: (a) provide assistance and advice to K-12 schools with respect to the Civil Rights Movement and human rights education and awareness programs; (b) survey and catalog the extent to which civil rights and human rights education exists in state curricula; (c) inventory civil rights memorials, exhibits and resources that could be used in classrooms and other educational programs; (d) compile a list of volunteers who are willing to share their knowledge and experiences concerning the struggle for civil rights; (e) prepare reports for the Governor and the State Legislature on the inclusion of civil rights studies into the educational systems of the state.



§ 37-13-195 - Mississippi Civil Rights Education Commission created; membership; terms of members; rules, regulations, standards and policies; funding

(1) There is created the Mississippi Civil Rights Education Commission. The commission shall be assigned to the Office of the Secretary of State for administrative purposes only. The commission shall provide or assist education officials and other organizations with information, coordination and modification of courses or programs that include the Civil Rights Movement, and will carry out the specific responsibilities set forth in Section 37-13-193. In completing this task, the commission may act as a liaison with various bodies, including the United States Congress, the State Legislature, Teaching for Change, the William Winter Institute for Racial Reconciliation, as well as other national and international agencies. The commission shall consist of no more than fifteen (15) members, eleven (11) positions of which will be voluntary, to serve with a term of three (3) years on a rotating basis. These positions will be filled by application submitted to a joint committee formed by the William Winter Institute at the University of Mississippi, Tougaloo College, the Oral History Project at the University of Southern Mississippi and Jackson State University. Each of these four (4) entities shall remain permanent members of this commission, with representatives to be appointed by the President or Chancellor of the appropriate institution.

(2) The members of the commission shall be residents of this state and shall be appointed with due regard for broad geographic representation.

(3) The commission shall have a chairperson who shall be designated by the State Superintendent of Education from the commission membership for a term of four (4) years and eight (8) members of the commission shall constitute a quorum for the transaction of the business of the commission.

(4) The Mississippi Commission on Civil Rights Education shall adopt rules and regulations and set standards and policies for the organization, operation, management, budgeting and programs of the commission.

(5) The commission may apply for and receive gifts, grants and donations from any public or private sources, including federal and private foundation grants. Members of the commission may not be compensated for the performance of their duties except from nonstate funds that are specifically available therefor.









Chapter 14 - MARY KIRKPATRICK HASKELL-MARY SPRAYBERRY PUBLIC SCHOOL NURSE ACT OF 2007

§ 37-14-1 - Short title

This chapter shall be known as the Mary Kirkpatrick Haskell-Mary Sprayberry Public School Nurse Act of 2007.



§ 37-14-3 - Office of Healthy Schools of state department of education to administer school nurse program; transfer of School Nurse Intervention Program to Office of Healthy Schools; responsibilities of program nurses; duties of Office of Healthy Schools

(1) The State Department of Education is designated as the state agency responsible for the administration and supervision of the school nurse program as an education and wellness curriculum in the public schools of the State of Mississippi. The public school nurse program administered by the State Department of Education shall be known and may be cited as the "Mary Kirkpatrick Haskell-Mary Sprayberry Public School Nurse Program." It is the intent of the Legislature that all funds made available to the State Department of Education for the purpose of employing school nurses shall be administered by the State Department of Education.

(2) The State Department of Education, through the Office of Healthy Schools, shall develop standards, procedures and criteria for the public school nurse programs in Kindergarten through Grade 12. The Office of Healthy Schools of the State Department of Education shall assume the responsibility for promoting a statewide school nurse program designed to prepare local school districts to incorporate the school program into their local educational programs.

(3) From and after July 1, 2007, the School Nurse Intervention Program administered and funded by the State Department of Health shall be transferred to the Office of Healthy Schools of the State Department of Education. Any administrative personnel employed by the State Department of Health for the administration of school nurses under the School Nurse Intervention Program may be considered for employment by the Office of Healthy Schools of the State Department of Education for the purpose of coordinating the employment of school nurses in the school districts. Any administrative personnel formerly employed by the Partnership for a Healthy Mississippi, Inc., for the administration of school nurses in the public schools may be considered for employment by the Office of Healthy Schools of the State Department of Education for the purpose of coordinating the employment of school nurses in the school districts. All records and unexpended balances of accounts in the School Nurse Intervention Program relating to the employment of school nurses shall be transferred to the Office of Healthy Schools in the State Department of Education in accordance with the transfer of responsibility under this chapter.

(4) The nurses in the Mary Kirkpatrick Haskell-Mary Sprayberry Public School Nurse Program shall have the following specific responsibilities:

(a) Serve as the coordinator of the health services program and provide nursing care;

(b) Provide health education to students;

(c) Implement activities to promote health and prevent tobacco, alcohol and substance use and abuse;

(d) Identify health and safety concerns in the school environment and promote a nurturing social environment;

(e) Administer medications and help students manage their health problems;

(f) Support healthy food services programs;

(g) Promote healthy physical education, sports policies and practices;

(h) Promote dropout prevention programs; and

(i) Participate in allied health programs to introduce students to health careers.

(5) The Office of Healthy Schools of the State Department of Education shall provide resources to all public school nurses so that those schools with school nurses will be prepared to provide health education in Mississippi schools and support the Mississippi Comprehensive Health Framework, Mississippi Physical Education Framework, Wellness Policy, coordinated approach to school health, and other resources required by the State Board of Education.

(6) In administering the Mary Kirkpatrick Haskell-Mary Sprayberry Public School Nurse Program, the Office of Healthy Schools of the State Department of Education shall perform the following duties:

(a) Execute any contracts, agreements or other documents with any governmental agency or any person, corporation, association, partnership or other organization or entity that are necessary to accomplish the purposes of this chapter;

(b) Receive grants or any other contributions made to the State Board of Education to be used for specific purposes related to the goals of this chapter;

(c) Submit to the State Auditor any financial records that are necessary for the Auditor to perform an annual audit of the commission as required by law;

(d) Adopt any rules or regulations that are necessary to carry out the purposes of this chapter;

(e) Develop criteria to measure the effectiveness of a school nurse;

(f) Communicate to superintendents and principals how to maximize the effectiveness of a public school nurse;

(g) Develop recommended salary structure for school districts to use when hiring a school nurse;

(h) Communicate to superintendents, principals and other appropriate school officials regarding the statutes and regulations prohibiting the use of tobacco by school personnel on school property and at school events, and to monitor the effectiveness of this ban;

(i) Implement policies to reduce unnecessary paperwork by public school nurses; and

(j) Take any other actions that are necessary to carry out the purposes of this chapter.



§ 37-14-5 - Waiver or grant for Medicaid coverage of services of public school nurses

The Division of Medicaid shall cooperate with the State Department of Education to develop and seek approval from the Centers for Medicare and Medicaid Services (CMS) for a waiver or grant to cover the services of public school nurses, as allowed by federal law. The division is also authorized to explore other options for administering and providing services under this program, including, but not limited to, matching any available federal funds. The Department of Education shall place particular emphasis on reducing unnecessary paperwork by public school nurses.



§ 37-14-7 - Mary Kirkpatrick Haskell-Mary Sprayberry Public School Nurse Program Fund established; expenditure of funds limited to specific purposes

(1) There is established in the State Treasury a special fund to be known as the Mary Kirkpatrick Haskell-Mary Sprayberry Public School Nurse Program Fund, which shall be comprised of the funds specified in subsection (2) of this section and any other funds that are authorized or required to be deposited into the special fund.

(2) The Legislature shall annually appropriate the funds in the special fund to the Office of Healthy Schools of the State Department of Education, which shall expend the funds solely for the purposes specified in Section 37-14-3. None of the funds in the special fund may be transferred to any other fund or appropriated or expended for any other purpose.

(3) All income from the investment of the funds in the special fund shall be credited to the account of the special fund. Any funds in the special fund at the end of a fiscal year shall not lapse into the State General Fund.






Chapter 15 - PUBLIC SCHOOLS; RECORDS, ENROLLMENT AND TRANSFER OF PUPILS

§ 37-15-1 - Maintenance of permanent records and cumulative folders for pupils; requirement of certified birth certificate or other evidence of age

The State Board of Education shall prepare and provide necessary forms for keeping permanent records and cumulative folders for each pupil in the public schools, including charter schools, of the state. In the permanent record and cumulative folders, the teachers and principals shall keep information concerning the pupil's date of birth, as verified by the documentation authorized in this section, record of attendance, grades and withdrawal from the school, including the date of any expulsion from the school and a description of the student's act or behavior resulting in the expulsion. The records also shall contain information pertaining to immunization and such other information as the State Board of Education may prescribe. The cumulative folder, in addition to that information maintained in the permanent records, also shall contain such other information as the State Board of Education shall prescribe. It shall be the responsibility of the person in charge of each school to enforce the requirement for evidence of the age of each pupil before enrollment. If the first prescribed evidence is not available, the next evidence obtainable in the order set forth below shall be accepted:

(a) A certified birth certificate;

(b) A duly attested transcript of a certificate of baptism showing the date of birth and place of baptism of the child, accompanied by an affidavit sworn to by a parent, grandparent or custodian;

(c) An insurance policy on the child's life which has been in force for at least two (2) years;

(d) A bona fide contemporary Bible record of the child's birth accompanied by an affidavit sworn to by the parent, grandparent or custodian;

(e) A passport or certificate of arrival in the United States showing the age of the child;

(f) A transcript of record of age shown in the child's school record of at least four (4) years prior to application, stating date of birth; or

(g) If none of these evidences can be produced, an affidavit of age sworn to by a parent, grandparent or custodian. Any child enrolling in kindergarten or Grade 1 shall present the required evidence of age upon enrollment. Any child in Grades 2 through 12 not in compliance at the end of sixty (60) days from enrollment shall be suspended until in compliance.



§ 37-15-2 - Storage of permanent records

The permanent record provided for in Section 37-15-1 shall be kept, while it is active, in the attendance center office in a fire resistant container.

The permanent record shall be considered active: (a) if the student is enrolled in the school; or (b) if he has withdrawn or has been expelled and the students of the class of which he was a member shall not have reached the time of graduation.

At the point of the student's graduation or at the time when the student would normally have graduated had he not withdrawn or been expelled from school, the student's permanent record shall become a part of the permanent binder in the central fire resistant depository or stored digitally as designated and provided by the school board of the school district, or, as an alternative method, the records may be maintained in fire resistant storage at the school last attended by the student. The permanent binding and preservation of the inactive records shall be the duty of the superintendent of the school district who shall maintain a central depository of the records.



§ 37-15-3 - Storage of cumulative folders; access to records; disposition of records upon transfer of student between schools; destruction of records

Such cumulative folders as are provided for in Section 37-15-1 shall be kept in the school wherein the pupils are in attendance. Both the permanent records and the cumulative folders shall be available to school officials, including teachers within the school district who have been determined by the school district to have legitimate educational interests. In no case, however, shall such records be available to the general public. Transcripts of courses and grades may be furnished when requested by the parent or guardian or eligible pupil as prescribed in the Family Educational Rights and Privacy Act of 1974, as amended, 20 USCS Section 1232. Such records shall be kept for each pupil throughout his entire public school enrollment period. In the event a pupil transfers to a public school, including a charter school, then the cumulative folder shall be furnished to the head of the school to which the pupil transfers; if a pupil transfers to a private school, then a copy of the cumulative folder shall be furnished to the head of the school to which the pupil transfers. The permanent record shall be kept permanently by the school district from which the pupil transferred.

At no time may a permanent record of a student be destroyed, but cumulative folders may be destroyed by order of the school board of the school district in not less than five (5) years after the permanent record of the pupil has become inactive and has been transferred to the central depository of the district. Provided, however, that where a school district makes complete copies of inactive permanent records on photographic film, microfilm, or any other acceptable form of medium for storage which may be reproduced as needed, such permanent records may be destroyed after the photographic film or microfilm copy has been stored in the central depository of the district.



§ 37-15-4 - Maintenance of records relating to district-wide reports

The school board of every school district, as created and empowered by law, shall keep and preserve permanently a copy of all district-wide reports required by the State Board of Education to be filed on an annual basis.

Copies of those district-wide reports required by the State Board of Education on less than an annual basis may be destroyed after five (5) years upon approval of the school board of the school district.

All supporting documents necessary to compile such district-wide reports, except as delineated in Section 37-15-8 may be destroyed after three (3) years following the academic year for which the report was made upon approval of the school board of the school district.



§ 37-15-6 - Central reporting system for information concerning expulsions from public schools; access to information

For the purpose of providing notice to public and private school officials, both within and outside the boundaries of the state, of the expulsion of any public school student, the State Department of Education may develop a central reporting system for maintaining information concerning each expulsion from a public school. In establishing and maintaining the reporting system, the department may require each school district and charter school to report, within a certain period of time after an expulsion, as established by the department, information such as the following:

(a) The name of the student expelled;

(b) The date the student was expelled;

(c) The age of the student at the time of the expulsion;

(d) The school from which the student was expelled;

(e) The reason for the expulsion, including a detailed description of the student's act or acts;

(f) The duration of the period of expulsion, if not indefinite; and

(g) Any other information that the department deems necessary for school officials in a public or private school, where a student is seeking enrollment, to determine whether or not a student should be denied enrollment based upon a previous expulsion.

Any information maintained by the department under the authority of this section shall be strictly confidential. The information shall be available to school officials at a public or private school only upon their request and only when a student seeks enrollment or admission to that school. In no case shall the information be available to the general public.



§ 37-15-7 - Maintenance of continuing census

In addition to the cumulative records provided for in Section 37-15-1, there shall be kept a continuing census of all children below the age of nineteen within each school district. Such record shall be kept as a part of the permanent office records of the superintendent of the district.



§ 37-15-8 - Schedule for disposal of records

The superintendent of the school district shall have the authority, with the approval of the school board of the school district spread upon its minutes, to dispose of the following records:

(a) After five (5) years:

(1) Bank statements;

(2) Cancelled warrants and pay certificates;

(3) School board paid bills;

(4) Bids received, either accepted or rejected, for supplies, materials, equipment and construction;

(5) Depository receipt warrants;

(6) School board claims dockets, where claims are recorded on the minutes of the board;

(7) Original of school board's orders after such orders have been recorded in the minute book;

(8) Cancelled bonds and coupons;

(9) Tax collector's reports of tax collection to superintendent of schools;

(10) Transportation records.

(b) After three (3) years:

(1) Teacher contracts, computed from the expiration date thereof;

(2) Bus purchase documents;

(3) Teachers' registers, principals' reports and other evidence necessary to prepare the reports to the State Board of Education.

(c) After period to be set by the State Board of Education such other documents of a temporary or transitory nature as the State Board of Education by regulation shall designate.

Notwithstanding any of the provisions of Sections 37-15-1 through 37-15-4, 37-15-8 and 37-15-10 to the contrary, no records which are in the process of being audited by the State Department of Audit, or which are the basis of litigation, shall be destroyed until at least twelve (12) months after final completion of said audits and litigation.



§ 37-15-9 - Requirements for enrollment of children in public schools

(1) Except as provided in subsection (2) and subject to the provisions of subsection (3) of this section, no child shall be enrolled or admitted to any kindergarten which is a part of a public school during any school year unless such child will reach his fifth birthday on or before September 1 of said school year, and no child shall be enrolled or admitted to the first grade in any public school during any school year unless such child will reach his sixth birthday on or before September 1 of said school year. No pupil shall be permanently enrolled in a public school in the State of Mississippi who formerly was enrolled in another public or private school within the state until the cumulative record of the pupil shall have been received from the school from which he transferred. Should such record have become lost or destroyed, then it shall be the duty of the superintendent or principal of the school where the pupil last attended school to initiate a new record.

(2) Subject to the provisions of subsection (3) of this section, any child who transfers from an out-of-state public or private school in which that state's law provides for a first-grade or kindergarten enrollment date subsequent to September 1, shall be allowed to enroll in the public schools of Mississippi, at the same grade level as their prior out-of-state enrollment, if:

(a) The parent, legal guardian or custodian of such child was a legal resident of the state from which the child is transferring;

(b) The out-of-state school from which the child is transferring is duly accredited by that state's appropriate accrediting authority;

(c) Such child was legally enrolled in a public or private school for a minimum of four (4) weeks in the previous state; and

(d) The superintendent of schools in the applicable Mississippi school district or the principal of a charter school, as the case may be, has determined that the child was making satisfactory educational progress in the previous state.

(3) When any child applies for admission or enrollment in any public school in the state, the parent, guardian or child, in the absence of an accompanying parent or guardian, shall indicate on the school registration form if the enrolling child has been expelled from any public or private school or is currently a party to an expulsion proceeding. If it is determined from the child's cumulative record or application for admission or enrollment that the child has been expelled, the school district or charter school may deny the student admission and enrollment until the superintendent of the school, or his designee, or principal of the charter school, as the case may be, has reviewed the child's cumulative record and determined that the child has participated in successful rehabilitative efforts including, but not limited to, progress in an alternative school or similar program. If the child is a party to an expulsion proceeding, the child may be admitted to a public school pending final disposition of the expulsion proceeding. If the expulsion proceeding results in the expulsion of the child, the public school may revoke such admission to school. If the child was expelled or is a party to an expulsion proceeding for an act involving violence, weapons, alcohol, illegal drugs or other activity that may result in expulsion, the school district or charter school shall not be required to grant admission or enrollment to the child before one (1) calendar year after the date of the expulsion.



§ 37-15-10 - Administration of provisions relating to records

The state board of education shall administer Sections 37-15-1 through 37-15-4, 37-15-8 and this section and issue such additional standards and regulations as might be necessary in carrying out this duty.



§ 37-15-11 - Requirement that parent, legal guardian, or legal custodian accompany child applying for enrollment

Whenever any minor child seeks or applies to enroll or gain entrance to any public school in this state, and the child is not accompanied by an adult or is accompanied by an adult who is not the child's parent, guardian, if a legal guardian has been appointed for the child, or legal custodian, the school official or officials or teacher to whom the child applies or reports for enrollment or admission may delay consideration of the enrollment or enlistment of the minor child and require the child's parent, legal guardian or legal custodian to accompany the child and apply for enrollment and admission into the school for and on behalf of the minor child.



§ 37-15-13 - Assignment of child enrolling in public schools to particular school or attendance center generally

When any child qualified under the requirements of Section 37-15-9 shall apply or present himself for enrollment in or admission to the public schools of any school district of this state, the school board of such school district shall have the power and authority to designate the particular school or attendance center of the district in which such child shall be enrolled and which he shall attend; no enrollment of a child in a school shall be final or permanent until such designation shall be made by said school board. No child shall be entitled to attend any school or attendance center except that to which he has been assigned by the school board; however, the principal of a school or superintendent of the district may, in proper cases, permit a child to attend a school temporarily until a permanent assignment is made by the school board.



§ 37-15-15 - Factors to be considered in making assignments

In making assignments of children to schools or attendance centers, the school board shall take into consideration the educational needs and welfare of the child involved, the welfare and best interest of all the pupils attending the school or schools involved, the availability of school facilities, sanitary conditions and facilities at the school or schools involved, health and moral factors at the school or schools, and in the community involved, and all other factors which the school board may consider pertinent, relevant or material in their effect on the welfare and best interest of the school district and the particular school or schools involved. All such assignments shall be on an individual basis as to the particular child involved and, in making such assignment, the school board shall not be limited or circumscribed by the boundaries of any attendance areas which may have been established by such board.



§ 37-15-17 - Review or reconsideration by school board of assignment of child

If the parent, guardian or other person having custody of any child shall feel aggrieved by the assignment of such child to a school or attendance center by the school board, then such parent, guardian or other person may, at any time within thirty (30) days after such assignment, make application in writing to the school board for a review or reconsideration of such assignment. Upon receiving any such application, the school board shall set a time and place for the hearing thereof which time shall be not more than fifteen (15) days after the regular meeting of said board next succeeding the date of the filing of said application. At the time and place so fixed, the person filing such application shall have the right to appear and present evidence in support of said application. After hearing said evidence, the school board shall determine whether said application is well taken and supported by the evidence and shall enter an order either affirming its previous action or modifying or changing same as said school board shall find proper.



§ 37-15-21 - Judicial review of assignment of child

If any parent, guardian or other person having custody of any child affected by the assignment of such child to a school or attendance center by the school board shall feel aggrieved at the order of the school board provided for in Section 37-15-17, such person may, at any time within thirty (30) days from the date of such order, appeal therefrom by filing a petition for appeal in the circuit court of the county in which the school district involved is located. Upon the filing of such petition for an appeal, process shall be issued for and served upon the president of the school board of the school district involved. Upon being served with process, it shall be the duty of the school board to transmit promptly to the court a certified copy of the entire record of the proceedings as shown by the file of the school board. From the judgment of the circuit court, an appeal may be taken to the Supreme Court in the same manner as other appeals are taken from other judgments of such court.



§ 37-15-29 - Minor child to attend school in district of residence; exceptions

(1) Except as provided in subsections (2), (3), (4) and (5) of this section, no minor child may enroll in or attend any school except in the school district of his residence, unless such child be lawfully transferred from the school district of his residence to a school in another school district in accord with the statutes of this state now in effect or which may be hereafter enacted.

(2) Those children whose parent(s) or legal guardian(s) are instructional personnel or certificated employees of a school district may at such employee's discretion enroll and attend the school or schools of their parent's or legal guardian's employment regardless of the residence of the child.

(3) No child shall be required to be transported in excess of thirty (30) miles on a school bus from his or her home to school, or in excess of thirty (30) miles from school to his or her home, if there is another school in an adjacent school district located on a shorter school bus transportation route by the nearest traveled road. Those children residing in such geographical situations may, at the discretion of their parent(s) or legal guardian(s), enroll and attend the nearer school, regardless of the residence of the child. In the event the parent or legal guardian of such child and the school board are unable to agree on the school bus mileage required to transport the child from his or her home to school, an appeal shall lie to the State Board of Education, or its designee, whose decision shall be final. The school districts involved in the appeal shall provide the Mississippi Department of Education with any school bus route information requested, including riding the buses as necessary, in order to measure the bus routes in question, as needed by the State Board of Education in considering the appeal.

(4) Those children lawfully transferred from the school district of his residence to a school in another school district prior to July 1, 1992, may, at the discretion of their parent(s) or legal guardian(s), continue to enroll and attend school in the transferee school district. Provided further, that the brother(s) and sister(s) of said children lawfully transferred prior to July 1, 1992, may also, at the discretion of their parent(s) or legal guardian(s), enroll and attend school in the transferee school district.

(5) Those children whose parent(s) or legal guardian(s) are active members of the United States Armed Forces or civilian military personnel and reside on a military base, may, at the discretion of their parent(s) or legal guardian(s), enroll and attend the school district of their parent's or legal guardian's choosing, regardless of the residence of the child, provided the school district where the student resides or in an adjacent school district and the parent's or guardian's choice of school district does not violate the provision of subsection (3) of this section prohibiting the transportation of students in excess of thirty (30) miles.



§ 37-15-31 - Transfer of students between school districts generally

(1) (a) Except as provided in subsections (2) through (5) of this section, upon the petition in writing of a parent or guardian resident of the school district of an individual student filed or lodged with the president or secretary of the school board of a school district in which the pupil has been enrolled or is qualified to be enrolled as a student under Section 37-15-9, or upon the aforesaid petition or the initiative of the school board of a school district as to the transfer of a grade or grades, individual students living in one school district or a grade or grades of a school within the districts may be legally transferred to another school district, by the mutual consent of the school boards of all school districts concerned, which consent must be given in writing and spread upon the minutes of such boards.

(b) The school board of the transferring school district to which such petition may be addressed shall act thereon not later than its next regular meeting subsequent to the filing or lodging of the petition, and a failure to act within that time shall constitute a rejection of such request. The school board of the other school district involved (the transferee board) shall act on such request for transfer as soon as possible after the transferor board shall have approved or rejected such transfer and no later than the next regular meeting of the transferee board, and a failure of such transferee board to act within such time shall constitute a rejection of such request. If such a transfer is approved by the transferee board, then such decision shall be final. If such a transfer should be refused by the school board of either school district, then such decision shall be final.

(c) Any legal guardianship formed for the purpose of establishing residency for school district attendance purposes shall not be recognized by the affected school board.

(2) (a) Upon the petition in writing of any parent or guardian who is a resident of Mississippi and is an instructional or licensed employee of a school district, but not a resident of such district, the school board of the employer school district shall consent to the transfer of such employee's dependent school-age children to its district and shall spread the same upon the minutes of the board. Upon the petition in writing of any parent or guardian who is not a resident of Mississippi and who is an instructional or licensed employee of a school district in Mississippi, the school board of the employer school district shall consent to the transfer of such employee's dependent school-age children to its district and shall spread the same upon the minutes of the board.

(b) The school board of any school district, in its discretion, may adopt a uniform policy to allow the enrollment and attendance of the dependent children of noninstructional and nonlicensed employees, who are residents of Mississippi but are not residents of their district. Such policy shall be based upon the employment needs of the district, implemented according to job classification groups and renewed each school year.

(c) The employer transferee school district shall notify in writing the school district from which the pupil or pupils are transferring, and the school board of the transferor school district shall spread the same upon its minutes.

(d) Any such agreement by school boards for the legal transfer of a student shall include a provision providing for the transportation of the student. In the absence of such a provision the responsibility for transporting the student to the transferee school district shall be that of the parent or guardian.

(e) Any school district which accepts a student under the provisions of this subsection shall not assess any tuition fees upon such transferring student in accordance with the provisions of Section 37-19-27.

(3) Upon the petition in writing of any parent or legal guardian of a school-age child who is a resident of an adjacent school district residing in the geographical situation described in Section 37-15-29(3), the school board of the school district operating the school located in closer proximity to the residence of the child shall consent to the transfer of the child to its district, and shall spread the same upon the minutes of the board. Any such agreement by school boards for the legal transfer of a student under this subsection shall include a provision for the transportation of the student by either the transferor or the transferee school district. In the event that either the school board of the transferee or the transferor school district shall object to the transfer, it shall have the right to appeal to the State Board of Education whose decision shall be final. However, if the school boards agreeing on the legal transfer of any student shall fail to agree on which district shall provide transportation, the responsibility for transporting the student to the transferee school district shall be that of the parent or guardian.

(4) Upon the petition in writing of any parent or legal guardian of a school-age child who was lawfully transferred to another school district prior to July 1, 1992, as described in Section 37-15-29(4), the school board of the transferee school district shall consent to the transfer of such child and the transfer of any school-age brother and sister of such child to its district, and shall spread the same upon the minutes of the board.

(5) (a) If the board of trustees of a municipal separate school district with added territory does not have a member who is a resident of the added territory outside the corporate limits, upon the petition in writing of any parent or legal guardian of a school-age child who is a resident of the added territory outside the corporate limits, the board of trustees of the municipal separate school district and the school board of the school district adjacent to the added territory shall consent to the transfer of the child from the municipal separate school district to the adjacent school district. The agreement must be spread upon the minutes of the board of trustees of the municipal separate school district and the school board of the adjacent school district. The agreement must provide for the transportation of the student. In the absence of such a provision, the parent or legal guardian shall be responsible for transporting the student to the adjacent school district. Any school district that accepts a student under this subsection may not assess any tuition fees against the transferring student.

(b) Before September 1 of each year, the board of trustees of the municipal separate school district shall certify to the State Department of Education the number of students in the added territory of the municipal separate school district who are transferred to the adjacent school district under this subsection. The municipal separate school district also shall certify the total number of students in the school district residing in the added territory plus the number of those students who are transferred to the adjacent school district. Based upon these figures, the department shall calculate the percentage of the total number of students in the added territory who are transferred to the adjacent school district and shall certify this percentage to the levying authority for the municipal separate school district. The levying authority shall remit to the school board of the adjacent school district, from the proceeds of the ad valorem taxes collected for the support of the municipal separate school district from the added territory of the municipal separate school district, an amount equal to the percentage of the total number of students in the added territory who are transferred to the adjacent school district.



§ 37-15-33 - Testing of transfer students; assignment of students

All students seeking to transfer from any school, public, private or homeschool within or outside of the boundaries of the State of Mississippi, to a public school within the state may be required to take a test to determine the grade and class to which the pupil shall be assigned at the time of pupil transfer.

The administrative head of each public school shall administer the test or tests to such pupil or pupils as shall apply for transfer to such public school. Such test or tests shall be administered within thirty (30) days after the filing of each such application for transfer. Notice of the giving of such test shall be given the applicant not less than five (5) days prior to the date of the administration of such test.

No transfer of a pupil shall be effected until the test has been given and the pupil is assigned according to the grade and class for which the test shows he is best suited. No pupil shall be assigned to a grade and class more than three (3) grades above or below the grade or class that the pupil would have been assigned to had the pupil remained in the school from which the transfer is being made. Pending the administration of the test herein provided for and its grading and an assignment based thereon the superintendent of the school district or the attendance center principal to which the pupil seeks admission may assign the pupil temporarily to a grade and class comparable to that in which the pupil would have been had the pupil continued in the school from which the transfer was being made.

If any student is transferred or reassigned within the school district by order of the board of trustees of that school district as designated by law of the State of Mississippi and not at his own request, the requirement of that pupil's taking the standardized test shall be waived. Likewise, if a pupil shall transfer from one school district to another school district in the manner provided and required by the laws of the State of Mississippi, the requirement of such pupil taking the standardized test shall be waived.



§ 37-15-35 - Segregation or integration of schools by reason of race, color, or national origin

No person shall be assigned to or by, or restricted from or to, any group, area, school, institution or other political subdivision of the State of Mississippi on the account of race, color, or national origin. There shall be no governmentally enforced segregation by race, color or national origin and there shall be no governmentally enforced integration by reason of race, color or national origin.



§ 37-15-38 - Dual enrollment programs for dual high school and postsecondary credit; Mississippi Works Dual Enrollment-Dual Credit Option Program

(1) The following phrases have the meanings ascribed in this section unless the context clearly requires otherwise:

(a) A dual enrolled student is a student who is enrolled in a community or junior college or state institution of higher learning while enrolled in high school.

(b) A dual credit student is a student who is enrolled in a community or junior college or state institution of higher learning while enrolled in high school and who is receiving high school and college credit for postsecondary coursework.

(2) A local school board, the Board of Trustees of State Institutions of Higher Learning and the Mississippi Community College Board shall establish a dual enrollment system under which students in the school district who meet the prescribed criteria of this section may be enrolled in a postsecondary institution in Mississippi while they are still in school.

(3) Dual credit eligibility. Before credits earned by a qualified high school student from a community or junior college or state institution of higher learning may be transferred to the student's home school district, the student must be properly enrolled in a dual enrollment program.

(4) Admission criteria for dual enrollment in community and junior college or university programs The boards of trustees of the community and junior college districts and the Board of Trustees of State Institutions of Higher Learning may recommend to the State Board of Education admission criteria for dual enrollment programs under which high school students may enroll at a community or junior college or university while they are still attending high school and enrolled in high school courses. Students may be admitted to enroll in community or junior college courses under the dual enrollment programs if they meet that individual institution's stated dual enrollment admission requirements.

(5) Tuition and cost responsibility. Tuition and costs for university-level courses and community and junior college courses offered under a dual enrollment program may be paid for by the postsecondary institution, the local school district, the parents or legal guardians of the student, or by grants, foundations or other private or public sources. Payment for tuition and any other costs must be made directly to the credit-granting institution.

(6) Transportation responsibility. Any transportation required by a student to participate in the dual enrollment program is the responsibility of the parent, custodian or legal guardian of the student. Transportation costs may be paid from any available public or private sources, including the local school district.

(7) School district average daily attendance credit. When dually enrolled, the student may be counted, for adequate education program funding purposes, in the average daily attendance of the public school district in which the student attends high school.

(8) High school student transcript transfer requirements. Grades and college credits earned by a student admitted to a dual credit program must be recorded on the high school student record and on the college transcript at the university or community or junior college and high school where the student attends classes. The transcript of the university or community or junior college coursework may be released to another institution or applied toward college graduation requirements.

(9) Determining factor of prerequisites for dual enrollment courses. Each university and community or junior college participating in a dual enrollment program shall determine course prerequisites. Course prerequisites shall be the same for dual enrolled students as for regularly enrolled students at that university or community or junior college.

(10) Process for determining articulation of curriculum between high school, university, and community and junior college courses. All dual credit courses must meet the standards established at the postsecondary level. Postsecondary level developmental courses may not be considered as meeting the requirements of the dual credit program. Dual credit memorandum of understandings must be established between each postsecondary institution and the school district implementing a dual credit program.

(11) [Deleted]

(12) Eligible courses for dual credit programs. Courses eligible for dual credit include, but are not necessarily limited to, foreign languages, advanced math courses, advanced science courses, performing arts, advanced business and technology, and career and technical courses. All courses being considered for dual credit must receive unconditional approval from the superintendent of the local school district and the chief instructional officer at the participating community or junior college or university in order for college credit to be awarded. A university or community or junior college shall make the final decision on what courses are eligible for semester hour credits.

(13) High school Carnegie unit equivalency. One (1) three-hour university or community or junior college course is equal to one (1) high school Carnegie unit.

(14) Course alignment. The universities, community and junior colleges and the State Department of Education shall periodically review their respective policies and assess the place of dual credit courses within the context of their traditional offerings.

(15) Maximum dual credits allowed. It is the intent of the dual enrollment program to make it possible for every eligible student who desires to earn a semester's worth of college credit in high school to do so. A qualified dually enrolled high school student must be allowed to earn an unlimited number of college or university credits for dual credit.

(16) Dual credit program allowances. A student may be granted credit delivered through the following means:

(a) Examination preparation taught at a high school by a qualified teacher. A student may receive credit at the secondary level after completion of an approved course and passing the standard examination, such as an Advanced Placement or International Baccalaureate course through which a high school student is allowed CLEP credit by making a three (3) or higher on the end-of-course examination.

(b) College or university courses taught at a high school or designated postsecondary site by a qualified teacher who is an employee of the school district and approved as an instructor by the collaborating college or university.

(c) College or university courses taught at a college, university or high school by an instructor employed by the college or university and approved by the collaborating school district.

(d) Online courses of any public university, community or junior college in Mississippi.

(17) Qualifications of dual credit instructors. A dual credit academic instructor must meet the requirements set forth by the regional accrediting association (Southern Association of College and Schools). University and community and junior college personnel have the sole authority in the selection of dual credit instructors.

A dual credit career and technical education instructor must meet the requirements set forth by the Mississippi Community College Board in the qualifications manual for postsecondary career and technical personnel.

(18) Guidance on local agreements. The Chief Academic Officer of the State Board of Trustees of State Institutions of Higher Learning and the Chief Instructional Officers of the Mississippi Community College Board and the State Department of Education, working collaboratively, shall develop a template to be used by the individual community and junior colleges and institutions of higher learning for consistent implementation of the dual enrollment program throughout the State of Mississippi.

(19) Mississippi Works Dual Enrollment-Dual Credit Option. A local school board and the local community colleges board shall establish a Mississippi Works Dual Enrollment-Dual Credit Option Program under which potential or recent student dropouts may dually enroll in their home school and a local community college in a dual credit program consisting of high school completion coursework and a community college credential, certificate or degree program. Students completing the dual enrollment-credit option may obtain their high school diploma while obtaining a community college credential, certificate or degree. The Mississippi Department of Employment Security shall assist students who have successfully completed the Mississippi Works Dual Enrollment-Dual Credit Option in securing a job upon the application of the student or the participating school or community college. The Mississippi Works Dual Enrollment-Dual Credit Option Program will be implemented statewide in the 2012-2013 school year and thereafter. The State Board of Education, local school board and the local community college board shall establish criteria for the Dual Enrollment-Dual Credit Program. Students enrolled in the program will not be eligible to participate in interscholastic sports or other extracurricular activities at the home school district. Tuition and costs for community college courses offered under the Dual Enrollment-Dual Credit Program shall not be charged to the student, parents or legal guardians. When dually enrolled, the student shall be counted for adequate education program funding purposes, in the average daily attendance of the public school district in which the student attends high school, as provided in Section 37-151-7(1)(a). Any transportation required by the student to participate in the Dual Enrollment-Dual Credit Program is the responsibility of the parent or legal guardian of the student, and transportation costs may be paid from any available public or private sources, including the local school district. Grades and college credits earned by a student admitted to this Dual Enrollment-Dual Credit Program shall be recorded on the high school student record and on the college transcript at the community college and high school where the student attends classes. The transcript of the community college coursework may be released to another institution or applied toward college graduation requirements. Any course that is required for subject area testing as a requirement for graduation from a public school in Mississippi is eligible for dual credit, and courses eligible for dual credit shall also include career, technical and degree program courses. All courses eligible for dual credit shall be approved by the superintendent of the local school district and the chief instructional officer at the participating community college in order for college credit to be awarded. A community college shall make the final decision on what courses are eligible for semester hour credits and the local school superintendent, subject to approval by the Mississippi Department of Education, shall make the final decision on the transfer of college courses credited to the student's high school transcript.



§ 37-15-39 - Legislative purpose; definitions; school districts to offer pre-advanced placement courses; funding to be provided for sophomores to take nationally recognized aptitude test for advanced placement classes; minimum number of advanced placement courses to be offered.

(1) The purpose of this section is to ensure that each student has a sufficient education for success after high school and that all students have equal access to a substantive and rigorous curriculum that is designed to challenge their minds and enhance their knowledge skill.

(2) The following words and phrases have the meanings ascribed in this section unless the context clearly requires otherwise:

(a) "Advanced placement course" means any high school level preparatory course for a college advanced placement test that incorporates all topics specified by recognized advanced placement authorities on standards for a given subject area and is approved by recognized advanced placement authorities.

(b) "Pre-advanced placement course" means a middle, junior high or high school level course that specifically prepares students to enroll and participate in an advanced placement course.

(c) "Vertical team" means a group of educators from different grade levels in a given discipline working cooperatively to develop and implement a vertically aligned program aimed at helping students from diverse backgrounds acquire the academic skills necessary for success in the advanced placement program and other challenging course work.

(d) "High concentration of low-income students" means, when used with respect to a public school or school district, a public school or school district that serves a student population with fifty percent (50%) or more being low-income individuals ages five (5) through seventeen (17) years from a low-income family on the basis of: data on children eligible for the free or reduced price lunches under the National School Lunch Act; data on children in families receiving assistance under Part A of Title IV of the Social Security Act; data on children eligible to receive medical assistance under the Medicaid program under Title XIX of the Social Security Act; or an alternate method of identifying such children which combines or extrapolates that data.

(3) The State Board of Education shall establish clear, specific and challenging training guidelines that require teachers of advanced placement courses and teachers of pre-advanced placement courses to obtain a recognized advanced placement authority endorsed training. A teacher of an advanced placement or pre-advanced placement course, or both, must obtain the appropriate training.

(4) (a) In order to ensure that each student has a sufficient education for success after high school and that all students have equal access to a substantive and rigorous curriculum that is designed to challenge their minds and enhance their knowledge skill, school districts shall offer pre-advanced placement courses to prepare students for advanced placement course work.

(b) Subject to appropriation, funding shall be made available for the 2007-2008 school year so that all sophomores in Mississippi's public schools may take an examination that measures the students' ability to succeed in an advanced placement course. The State Department of Education shall seek federal funding through the Advanced Placement Incentive Grant Program and other available funding for this purpose. Funding efforts must be focused with an intent to carry out advanced placement and pre-advanced placement activities in school districts targeted as serving a high concentration of low-income students.

(c) The State Department of Education shall develop rules necessary for the implementation of advanced placement courses.

(5) Beginning with the 2007-2008 school year, all school districts must offer at least one (1) advanced placement course in each of the four (4) core areas of math, English, science and social studies, for a total offering of no less than four (4) advanced placement courses. The use of the state's online Advanced Placement Instructional Program is an appropriate alternative for the delivery of advanced placement courses.

Any public high school offering the International Baccalaureate Diploma Program is exempt from the requirements of this subsection. However, the school may participate in teacher training and program funding on the same basis as any high school offering advanced placement courses.






Chapter 16 - STATEWIDE TESTING PROGRAM

§ 37-16-1 - Purpose

The primary purpose of the statewide testing program is to provide information needed for state-level decisions. The program shall be designed to:

(a) Assist in the identification of educational needs at the state, district and school levels.

(b) Assess how well districts and schools are meeting state goals and minimum performance standards.

(c) Provide information to aid in the development of policy issues and concerns.

(d) Provide a basis for comparisons among districts, between charter schools throughout the state and nonpublic charter schools in those school districts in which charter schools are located, and between districts, the state and the nation, where appropriate.

(e) Produce data which can be used to aid in the identification of exceptional educational programs or processes.



§ 37-16-3 - General powers and duties of department of education

(1) The State Department of Education is directed to implement a program of statewide assessment testing which shall provide for the improvement of the operation and management of the public schools. The statewide program shall be timed, as far as possible, so as not to conflict with ongoing district assessment programs. As part of the program, the department shall:

(a) Establish, with the approval of the State Board of Education, minimum performance standards related to the goals for education contained in the state's plan including, but not limited to, basic skills in reading, writing and mathematics. The minimum performance standards shall be approved by April 1 in each year they are established.

(b) Conduct a uniform statewide testing program in grades deemed appropriate in the public schools, including charter schools. The program may test skill areas, basic skills and high school course content.

(c) Monitor the results of the assessment program and, at any time the composite student performance of a school or basic program is found to be below the established minimum standards, notify the district superintendent or the governing board of the charter school, as the case may be, the school principal and the school advisory committee or other existing parent group of the situation within thirty (30) days of its determination. The department shall further provide technical assistance to a school district in the identification of the causes of this deficiency and shall recommend courses of action for its correction.

(d) Provide technical assistance to the school districts, when requested, in the development of student performance standards in addition to the established minimum statewide standards.

(e) Issue security procedure regulations providing for the security and integrity of the tests that are administered under the basic skills assessment program.

(2) Uniform basic skills tests shall be completed by each student in the appropriate grade. These tests shall be administered in such a manner as to preserve the integrity and validity of the assessment. In the event of excused or unexcused student absences, make-up tests shall be given. The school superintendent of every school district in the state and the principal of each charter school shall annually certify to the State Department of Education that each student enrolled in the appropriate grade has completed the required basic skills assessment test for his or her grade in a valid test administration.



§ 37-16-4 - Violations of test security procedures; enforcement and penalties

(1) It is unlawful for anyone knowingly and willfully to do any of the following acts regarding mandatory uniform tests administered to students as required by the State Department of Education:

(a) Give examinees access to test questions prior to testing;

(b) Copy or reproduce all or any portion of any secure test booklet;

(c) Coach examinees during testing or alter or interfere with examinees' responses in any way;

(d) Make answer keys available to examinees;

(e) Fail to account for all secure test materials before, during and after testing;

(f) Participate in, direct, aid, counsel, assist in, encourage or fail to report any of the acts prohibited in this section.

(2) Any person violating any provisions of subsection (1) of this section is guilty of a misdemeanor and upon conviction shall be fined not more than One Thousand Dollars ($ 1,000.00), or be imprisoned for not more than ninety (90) days, or both. Upon conviction, the State Board of Education may suspend or revoke the administrative or teaching credentials, or both, of the person convicted.

(3) The district attorney shall investigate allegations of violations of this section, either on its own initiative following a receipt of allegations, or at the request of a school district or the State Department of Education.

(4) The district attorney shall furnish to the State Superintendent of Education a report of the findings of any investigation conducted pursuant to this section.

(5) The State Board of Education shall establish statistical guidelines to examine the results of state mandated tests to determine where there is evidence of testing irregularities resulting in false or misleading results in the aggregate or composite test scores of the class, grade, age group or school district. When said irregularities are identified, the State Superintendent of Education may order that any group of students identified as being required to retake the test at state expense under state supervision. The school district shall be given at least thirty (30) days' notice before the next test administration and shall comply with the order of the State Superintendent of Education. The results from the second administration of the test shall be final for all uses of that data.

(6) Nothing in this section may be construed to prohibit or interfere with the responsibilities of the State Board of Education or the State Department of Education in test development or selection, test form construction, standard setting, test scoring, and reporting, or any other related activities which in the judgment of the State Superintendent of Education are necessary and appropriate.



§ 37-16-5 - Assessment of student performance and achievement by district school boards

The school board of every district in this state shall periodically assess student performance and achievement in each school. Such assessment programs shall be based upon local goals and objectives which are compatible with the state's plan for education and which supplement the minimum performance standards approved by the state board of education. Data from district assessment programs shall be provided to the state department of education when such data is required in order to evaluate specific instructional programs or processes or when the data is needed for other research or evaluation projects. Each district may provide acceptable, compatible district assessment data to substitute for any assessment data needed at the state level when the state department of education certifies that such data is acceptable for the purposes of Section 37-16-3.



§ 37-16-7 - Establishment of graduation standards established by district school boards; standard diploma

(1) Each district school board shall establish standards for graduation from its schools which shall include as a minimum:

(a) Mastery of minimum academic skills as measured by assessments developed and administered by the State Board of Education.

(b) Completion of a minimum number of academic credits, and all other applicable requirements prescribed by the district school board.

(c) By school, information on high school graduation rates. High schools with graduation rates lower than eighty percent (80%) must submit a detailed plan to the Mississippi Department of Education to restructure the high school experience to improve graduation rates.

(2) A student who meets all requirements prescribed in subsection (1) of this section shall be awarded a standard diploma in a form prescribed by the State Board of Education.

(3) The State Board of Education may establish student proficiency standards for promotion to grade levels leading to graduation.



§ 37-16-9 - Modification of testing instruments and procedures for students with identified handicaps or disabilities

(1) The state board shall, after a public hearing and consideration, make provision for appropriate accommodations for testing instruments and procedures for students with identified handicaps or disabilities in order to ensure that the results of the testing represent the student's achievement, rather than reflecting the student's impaired sensory, manual, speaking or psychological process skills, except when such skills are the factors the test purports to measure.

(2) The public hearing and consideration required hereunder shall not be construed to amend or nullify the requirements of security relating to the contents of examinations or assessment instruments and related materials or data.

(3) Children with disabilities shall be included in general statewide and district-wide assessments programs, with appropriate accommodations, where necessary. As appropriate, the State Department of Education and the local educational agency shall:

(a) Develop policies and procedures for the participation of children with disabilities in alternate assessments for those children who cannot participate in statewide and district-wide assessment programs; and

(b) Develop and, beginning not later than July 1, 2000, conduct those alternate assessments.

(4) The State Department of Education shall make available to the public, and report to the public with the same frequency and in the same detail as it reports on the assessment of nondisabled children, the following:

(a) The number of children with disabilities participating in regular assessments;

(b) The number of children participating in alternate assessments;

(c) The performance of those children on regular assessments, beginning not later than July 1, 1998, and on alternate assessments, not later than July 1, 2000, if doing so would be statistically sound and would not result in the disclosure of performance results identifiable to individual children; and

(d) Data relating to the performance of children with disabilities shall be disaggregated for assessments conducted after July 1, 1998.



§ 37-16-11 - Special diploma or certificate of completion for students with disabilities; occupational diploma for students with disabilities

(1) A student who has been properly classified, in accordance with rules established by the state board as "educable person with an intellectual disability," "trainable person with an intellectual disability," "deaf," "specific learning disabled," "physically handicapped whose ability to communicate orally or in writing is seriously impaired" or "emotionally handicapped" shall not be required to meet all requirements of Section 37-16-7, and shall, upon meeting all applicable requirements prescribed by the district school board, be awarded a special diploma in a form prescribed by the state board; however, such special graduation requirements prescribed by the district school board shall include minimum graduation requirements as prescribed by the state board. Any such student who meets all special requirements of the district school board for his exceptionality, but is unable to meet the appropriate special state minimum requirements, shall be awarded a special certificate of completion in a form prescribed by the state board. Nothing provided in this section, however, shall be construed to limit or restrict the right of an exceptional student solely to a special diploma. Any such student shall, upon proper request, be afforded the opportunity to fully meet all requirements of Section 37-16-7 through the standard procedures established therein and thereby qualify for a standard diploma upon graduation.

(2) The State Board of Education shall develop and issue criteria for a Mississippi Occupational Diploma for students having a disability as defined by the federal Individuals with Disabilities Education Act. Beginning with the 2002-2003 school year, any such student, upon proper request, shall be afforded the opportunity to fully meet such requirements and qualify for an occupational diploma upon graduation.



§ 37-16-13 - Honorary high school diploma for World War II, Korean Conflict and Vietnam Conflict veterans

(1) The school board of a local school district may award an honorary high school diploma in a form prescribed and supplied to school districts by the State Board of Education to veterans of World War II, the Korean Conflict and the Vietnam Conflict who were unable to complete their education due to their military service. The honorary diploma is available to any honorably discharged veteran residing in Mississippi who was (a) scheduled to graduate between 1941 and 1955 but was inducted into military service before completing the necessary graduation requirements, or (b) was scheduled to graduate between 1963 and 1973 but volunteered for military service and received the Vietnam Service Ribbon. Family members of deceased eligible veterans may apply for the diploma to be awarded posthumously.

(2) The State Board of Education and State Veterans Affairs Board jointly shall develop a uniform application for persons seeking a diploma under subsection (1) of this section. The application shall request no less than the following information:

(a) The veteran's name, social security number and date of birth;

(b) The last year the veteran was in school and the veteran's grade level during that year;

(c) The year the veteran left school to enter World War II, the Korean Conflict or the Vietnam Conflict;

(d) The year the veteran would have graduated from high school;

(e) The name and location of the school attended;

(f) The date of the veteran's enlistment or draft;

(g) The veteran's service number;

(h) The veteran's date of honorable discharge;

(i) A copy of the veteran's DD-214 form, if available; and

(j) Any other information deemed relevant by the State Board of Education or State Veterans Affairs Board.

The State Board of Education shall provide local school districts, county departments of human services and local veterans services offices with copies of the uniform application.

(3) A person may request an application from any local school district, county department of human services or local veterans services office. Completed applications for a diploma may be submitted to the veteran's local school district, regardless of whether or not the veteran attended school in that district. Upon verifying the information contained in the application, including verifying the veteran's military service information with the State Veterans Affairs Board, and determining the veteran's eligibility for the honorary high school diploma, the local school board may award the diploma to the veteran. The diploma shall indicate clearly that the recipient is a veteran of World War II, the Korean Conflict or the Vietnam Conflict and that the diploma was issued at a later date due to the veteran's participation in the war. The State Department of Education and the State Veterans Affairs Board may work together to provide communities with information about hosting a diploma ceremony on or around Veteran's Day. The diploma shall be provided to the veteran or, if the veteran is deceased, to the veteran's family.



§ 37-16-15 - High school diploma granted to persons who withdrew from school before graduation and later achieved the equivalent requirements for graduation

Any person who has withdrawn from high school before graduation may be granted a diploma from the Mississippi public high school that the person last attended if the person has:

(a) Achieved the equivalent requirements for high school graduation that existed at the time that the student would have graduated; and

(b) Made a request to the public high school district that the person last attended in Mississippi that includes relevant transcripts of course work completed.



§ 37-16-17 - Career track programs for students not pursuing baccalaureate degree; curriculum; dual-enrollment and dual-credit options

(1) Purpose.

(a) The purpose of this section is to create a quality option in Mississippi's high schools for students not wishing to pursue a baccalaureate degree, which shall consist of challenging academic courses and modern career-technical studies. The goal for students pursuing the career track is to graduate from high school with a standard diploma and credit toward a community college certification in a career-technical field. These students also shall be encouraged to take the national assessment in the career-technical field in which they become certified.

(b) The State Board of Education shall develop and adopt course and curriculum requirements for career track programs offered by local public school boards in accordance with this section. The Mississippi Community College Board and the State Board of Education jointly shall determine course and curriculum requirements for the career track program.

(2) Alternative career track; description; curriculum. (a) A career track shall provide a student with greater technical skill and a strong academic core and shall be offered to each high school student enrolled in a public school district. The career track program shall be linked to postsecondary options and shall prepare students to pursue either a degree or certification from a postsecondary institution, an industry-based training or certification, an apprenticeship, the military, or immediate entrance into a career field. The career track shall be designed primarily for those students who are not college bound and shall provide them with alternatives to entrance into a four-year university or college after high school graduation.

(b) Students pursuing a career track shall be afforded the opportunity to dually enroll in a community or technical college or to participate in a business internship or work-study program, when such opportunities are available and appropriate.

(c) Each public school district shall offer a career track program approved by the State Board of Education.

(d) Students in a career track program shall complete an academic core of courses and a career and technical sequence of courses.

(e) The twenty-one (21) course unit requirements for the career track shall consist of the following:

(i) At least four (4) English credits, including English I and English II.

(ii) At least three (3) mathematics credits, including Algebra I.

(iii) At least three (3) science credits, including one (1) unit of biology.

(iv) At least three (3) social studies credits, including one (1) unit of U.S. History and one (1) unit of Mississippi Studies/U.S. Government.

(v) At least one-half (1/2) credit in health or physical education.

(vi) At least four (4) credits in career and technical education courses in the dual enrollment-dual credit programs authorized under Section 37-15-38.

(vii) At least one (1) credit in integrated technology with optional end of course testing.

(viii) At least two and one-half (2-1/2) credits in additional electives or career and technical education courses required by the local school board, as approved by the State Board of Education. Academic courses within the career track of the standard diploma shall provide the knowledge and skill necessary for proficiency on the state subject area tests.

(3) Nothing in this section shall disallow the development of a dual enrollment program with a technical college so long as an individual school district, with approval from the State Department of Education, agrees to implement such a program in connection with a technical college and the agreement is also approved by the proprietary school's commission.






Chapter 17 - ACCREDITATION OF SCHOOLS

§ 37-17-1 - Authority of state board of education with respect to accreditation of noncharter and charter public schools

(1) The power and authority to prescribe standards for the accreditation of noncharter public schools, to insure compliance with such standards and to establish procedures for the accreditation of noncharter public schools is hereby vested in the State Board of Education. The board shall, by orders placed upon its minutes, adopt all necessary rules and regulations to effectuate the purposes of this chapter and shall provide, through the State Department of Education, for the necessary personnel for the enforcement of standards so established.

(2) A charter school authorized by the Mississippi Charter School Authorizer Board must be granted accreditation by the State Board of Education based solely on the approval of the school by the authorizer. If the authorizer, at any time, revokes a school's charter, the State Board of Education shall withdraw the accreditation of the charter school immediately.



§ 37-17-3 - Creation of Commission on School Accreditation; composition; qualifications, appointment, terms of office and compensation of members; expenses of commission

The Commission on School Accreditation created under this section is hereby continued and reconstituted as follows:

The State Board of Education shall appoint a "Commission on School Accreditation" to be composed of fifteen (15) qualified members. The membership of said commission shall be composed of the following: two (2) classroom teachers, two (2) principals of schools, one (1) superintendent of a separate school district, one (1) superintendent of a county or other school district, one (1) local school board member from a separate school district; one (1) local school board member from a county or other school district; and seven (7) members who are not actively engaged in the education profession. Members of the commission serving on July 1, 1994, shall continue to serve until their term of office expires. No new appointments shall be made until such time as the expiration of a member's term has reduced the commission to less than fifteen (15) members, at which time new appointments shall be made from the categories specified hereinabove. The membership of said commission shall be appointed by the board upon recommendation of the State Superintendent of Public Education. In making the first appointments, five (5) members shall be appointed for a term of one (1) year, five (5) members shall be appointed for a term of two (2) years, five (5) members shall be appointed for a term of three (3) years, and five (5) members shall be appointed for a term of four (4) years. Thereafter, all members shall be appointed for a term of four (4) years. Said commission shall meet upon call of the State Superintendent of Public Education. There shall be three (3) members of said commission from each congressional district. Each member of said commission shall receive the per diem authorized by Section 25-3-69, Mississippi Code of 1972, plus actual and necessary expenses and mileage as authorized by Section 25-3-41, Mississippi Code of 1972, for each day actually spent in attending the meetings of the commission. The expenses of said commission shall be paid out of any funds available for the operation of the State Department of Education.



§ 37-17-5 - General duties of commission; appeals; executive secretary

It shall be the purpose of the Commission on School Accreditation to continually review the standards on accreditation and the enforcement thereof and to make recommendations thereon to the State Board of Education. All controversies involving the accreditation of schools shall be initially heard by a duly authorized representative of the commission before whom a complete record shall be made. After the conclusion of the hearing, the duly authorized representative of the commission shall make a recommendation to the commission as to the resolution of the controversies, and the commission, after considering the transcribed record and the recommendation of its representative, shall make its decision which becomes final unless the local school board of the school district involved shall appeal to the State Board of Education, which appeal shall be on the record previously made before the commission's representative except as may be provided by rules and regulations adopted by the State Board of Education. Such rules and regulations may provide for the submission of new factual evidence. All appeals from the State Board of Education shall be on the record and shall be filed in the Circuit Court of the First Judicial District of Hinds County, Mississippi. The commission shall select a competent and qualified court reporter to record and transcribe all hearings held before its duly authorized representative whose fees and costs of transcription shall be paid by the school district involved within forty-five (45) days after having been notified of such costs and fees by the commission. An appropriate member of the staff of the State Department of Education shall be designated by the State Superintendent of Public Education to serve as executive secretary of the commission.



§ 37-17-6 - Establishment and implementation of permanent performance-based accreditation system; particular accreditation requirements; accreditation audits and reviews; development program for schools failing to meet standards; establishment of a Mississippi Recovery School District; declaration of state of emergency in school district

(1) The State Board of Education, acting through the Commission on School Accreditation, shall establish and implement a permanent performance-based accreditation system, and all noncharter public elementary and secondary schools shall be accredited under this system.

(2) No later than June 30, 1995, the State Board of Education, acting through the Commission on School Accreditation, shall require school districts to provide school classroom space that is air-conditioned as a minimum requirement for accreditation.

(3) (a) Beginning with the 1994-1995 school year, the State Board of Education, acting through the Commission on School Accreditation, shall require that school districts employ certified school librarians according to the following formula:

Number of Students Number of Certified

Per School Library School Librarians

0 -- 499 Students 1/2

Full-time Equivalent

Certified Librarian

500 or More Students 1

Full-time Certified

Librarian

(b) The State Board of Education, however, may increase the number of positions beyond the above requirements.

(c) The assignment of certified school librarians to the particular schools shall be at the discretion of the local school district. No individual shall be employed as a certified school librarian without appropriate training and certification as a school librarian by the State Department of Education.

(d) School librarians in the district shall spend at least fifty percent (50%) of direct work time in a school library and shall devote no more than one-fourth (1/4) of the workday to administrative activities that are library related.

(e) Nothing in this subsection shall prohibit any school district from employing more certified school librarians than are provided for in this section.

(f) Any additional millage levied to fund school librarians required for accreditation under this subsection shall be included in the tax increase limitation set forth in Sections 37-57-105 and 37-57-107 and shall not be deemed a new program for purposes of the limitation.

(4) On or before December 31, 2002, the State Board of Education shall implement the performance-based accreditation system for school districts and for individual noncharter public schools which shall include the following:

(a) High expectations for students and high standards for all schools, with a focus on the basic curriculum;

(b) Strong accountability for results with appropriate local flexibility for local implementation;

(c) A process to implement accountability at both the school district level and the school level;

(d) Individual schools shall be held accountable for student growth and performance;

(e) Set annual performance standards for each of the schools of the state and measure the performance of each school against itself through the standard that has been set for it;

(f) A determination of which schools exceed their standards and a plan for providing recognition and rewards to those schools;

(g) A determination of which schools are failing to meet their standards and a determination of the appropriate role of the State Board of Education and the State Department of Education in providing assistance and initiating possible intervention. A failing district is a district that fails to meet both the absolute student achievement standards and the rate of annual growth expectation standards as set by the State Board of Education for two (2) consecutive years. The State Board of Education shall establish the level of benchmarks by which absolute student achievement and growth expectations shall be assessed. In setting the benchmarks for school districts, the State Board of Education may also take into account such factors as graduation rates, dropout rates, completion rates, the extent to which the school or district employs qualified teachers in every classroom, and any other factors deemed appropriate by the State Board of Education. The State Board of Education, acting through the State Department of Education, shall apply a simple "A," "B," "C," "D" and "F" designation to the current school and school district statewide accountability performance classification labels beginning with the State Accountability Results for the 2011-2012 school year and following, and in the school, district and state report cards required under state and federal law. Under the new designations, a school or school district that has earned a "Star" rating shall be designated an "A" school or school district; a school or school district that has earned a "High-Performing" rating shall be designated a "B" school or school district; a school or school district that has earned a "Successful" rating shall be designated a "C" school or school district; a school or school district that has earned an "Academic Watch" rating shall be designated a "D" school or school district; a school or school district that has earned a "Low-Performing," "At-Risk of Failing" or "Failing" rating shall be designated an "F" school or school district. Effective with the implementation of any new curriculum and assessment standards, the State Board of Education, acting through the State Department of Education, is further authorized and directed to change the school and school district accreditation rating system to a simple "A," "B," "C," "D," and "F" designation based on a combination of student achievement scores and student growth as measured by the statewide testing programs developed by the State Board of Education pursuant to Chapter 16, Title 37, Mississippi Code of 1972. In any statute or regulation containing the former accreditation designations, the new designations shall be applicable;

(h) Development of a comprehensive student assessment system to implement these requirements; and

(i) The State Board of Education may, based on a written request that contains specific reasons for requesting a waiver from the school districts affected by Hurricane Katrina of 2005, hold harmless school districts from assignment of district and school level accountability ratings for the 2005-2006 school year. The State Board of Education upon finding an extreme hardship in the school district may grant the request. It is the intent of the Legislature that all school districts maintain the highest possible academic standards and instructional programs in all schools as required by law and the State Board of Education.

(5) (a) Effective with the 2013-2014 school year, the State Department of Education, acting through the Mississippi Commission on School Accreditation, shall revise and implement a single "A" through "F" school and school district accountability system complying with applicable federal and state requirements in order to reach the following educational goals:

(i) To mobilize resources and supplies to ensure that all students exit third grade reading on grade level by 2015;

(ii) To reduce the student dropout rate to thirteen percent (13%) by 2015; and

(iii) To have sixty percent (60%) of students scoring proficient and advanced on the assessments of the Common Core State Standards by 2016 with incremental increases of three percent (3%) each year thereafter.

(b) The State Department of Education shall combine the state school and school district accountability system with the federal system in order to have a single system.

(c) The State Department of Education shall establish five (5) performance categories ("A," "B," "C," "D" and "F") for the accountability system based on the following criteria:

(i) Student Achievement: the percent of students proficient and advanced on the current state assessments;

(ii) Individual student growth: the percent of students making one (1) year's progress in one (1) year's time on the state assessment, with an emphasis on the progress of the lowest twenty-five percent (25%) of students in the school or district;

(iii) Four-year graduation rate: the percent of students graduating with a standard high school diploma in four (4) years, as defined by federal regulations;

(iv) Categories shall identify schools as Reward ("A" schools), Focus ("D" schools) and Priority ("F" schools). If at least five percent (5%) of schools in the state are not graded as "F" schools, the lowest five percent (5%) of school grade point designees will be identified as Priority schools. If at least ten percent (10%) of schools in the state are not graded as "D" schools, the lowest ten percent (10%) of school grade point designees will be identified as Focus schools;

(v) The State Department of Education shall discontinue the use of Star School, High-Performing, Successful, Academic Watch, Low-Performing, At-Risk of Failing and Failing school accountability designations;

(vi) The system shall include the federally compliant four-year graduation rate in school and school district accountability system calculations. Graduation rate will apply to high school and school district accountability ratings as a compensatory component. The system shall discontinue the use of the High School Completer Index (HSCI);

(vii) The school and school district accountability system shall incorporate a standards-based growth model, in order to support improvement of individual student learning;

(viii) The State Department of Education shall discontinue the use of the Quality Distribution Index (QDI);

(ix) The State Department of Education shall determine feeder patterns of schools that do not earn a school grade because the grades and subjects taught at the school do not have statewide standardized assessments needed to calculate a school grade. Upon determination of the feeder pattern, the department shall notify schools and school districts prior to the release of the school grades beginning in 2013. Feeder schools will be assigned the accountability designation of the school to which they provide students;

(x) Standards for student, school and school district performance will be increased when student proficiency is at a seventy-five percent (75%) and/or when sixty-five percent (65%) of the schools and/or school districts are earning a grade of "B" or higher, in order to raise the standard on performance after targets are met.

(6) Nothing in this section shall be deemed to require a nonpublic school that receives no local, state or federal funds for support to become accredited by the State Board of Education.

(7) The State Board of Education shall create an accreditation audit unit under the Commission on School Accreditation to determine whether schools are complying with accreditation standards.

(8) The State Board of Education shall be specifically authorized and empowered to withhold adequate education program fund allocations, whichever is applicable, to any public school district for failure to timely report student, school personnel and fiscal data necessary to meet state and/or federal requirements.

(9) Deleted.

(10) The State Board of Education shall establish, for those school districts failing to meet accreditation standards, a program of development to be complied with in order to receive state funds, except as otherwise provided in subsection (15) of this section when the Governor has declared a state of emergency in a school district or as otherwise provided in Section 206, Mississippi Constitution of 1890. The state board, in establishing these standards, shall provide for notice to schools and sufficient time and aid to enable schools to attempt to meet these standards, unless procedures under subsection (15) of this section have been invoked.

(11) Beginning July 1, 1998, the State Board of Education shall be charged with the implementation of the program of development in each applicable school district as follows:

(a) Develop an impairment report for each district failing to meet accreditation standards in conjunction with school district officials;

(b) Notify any applicable school district failing to meet accreditation standards that it is on probation until corrective actions are taken or until the deficiencies have been removed. The local school district shall develop a corrective action plan to improve its deficiencies. For district academic deficiencies, the corrective action plan for each such school district shall be based upon a complete analysis of the following: student test data, student grades, student attendance reports, student dropout data, existence and other relevant data. The corrective action plan shall describe the specific measures to be taken by the particular school district and school to improve: (i) instruction; (ii) curriculum; (iii) professional development; (iv) personnel and classroom organization; (v) student incentives for performance; (vi) process deficiencies; and (vii) reporting to the local school board, parents and the community. The corrective action plan shall describe the specific individuals responsible for implementing each component of the recommendation and how each will be evaluated. All corrective action plans shall be provided to the State Board of Education as may be required. The decision of the State Board of Education establishing the probationary period of time shall be final;

(c) Offer, during the probationary period, technical assistance to the school district in making corrective actions. Beginning July 1, 1998, subject to the availability of funds, the State Department of Education shall provide technical and/or financial assistance to all such school districts in order to implement each measure identified in that district's corrective action plan through professional development and on-site assistance. Each such school district shall apply for and utilize all available federal funding in order to support its corrective action plan in addition to state funds made available under this paragraph;

(d) Assign department personnel or contract, in its discretion, with the institutions of higher learning or other appropriate private entities with experience in the academic, finance and other operational functions of schools to assist school districts;

(e) Provide for publication of public notice at least one time during the probationary period, in a newspaper published within the jurisdiction of the school district failing to meet accreditation standards, or if no newspaper is published therein, then in a newspaper having a general circulation therein. The publication shall include the following: declaration of school system's status as being on probation; all details relating to the impairment report; and other information as the State Board of Education deems appropriate. Public notices issued under this section shall be subject to Section 13-3-31 and not contrary to other laws regarding newspaper publication.

(12) (a) If the recommendations for corrective action are not taken by the local school district or if the deficiencies are not removed by the end of the probationary period, the Commission on School Accreditation shall conduct a hearing to allow the affected school district to present evidence or other reasons why its accreditation should not be withdrawn. Additionally, if the local school district violates accreditation standards that have been determined by the policies and procedures of the State Board of Education to be a basis for withdrawal of school district's accreditation without a probationary period, the Commission on School Accreditation shall conduct a hearing to allow the affected school district to present evidence or other reasons why its accreditation should not be withdrawn. After its consideration of the results of the hearing, the Commission on School Accreditation shall be authorized, with the approval of the State Board of Education, to withdraw the accreditation of a public school district, and issue a request to the Governor that a state of emergency be declared in that district.

(b) If the State Board of Education and the Commission on School Accreditation determine that an extreme emergency situation exists in a school district that jeopardizes the safety, security or educational interests of the children enrolled in the schools in that district and that emergency situation is believed to be related to a serious violation or violations of accreditation standards or state or federal law, or when a school district meets the State Board of Education's definition of a failing school district for two (2) consecutive full school years, or if more than fifty percent (50%) of the schools within the school district are designated as Schools At-Risk in any one (1) year, the State Board of Education may request the Governor to declare a state of emergency in that school district. For purposes of this paragraph, the declarations of a state of emergency shall not be limited to those instances when a school district's impairments are related to a lack of financial resources, but also shall include serious failure to meet minimum academic standards, as evidenced by a continued pattern of poor student performance.

(c) Whenever the Governor declares a state of emergency in a school district in response to a request made under paragraph (a) or (b) of this subsection, the State Board of Education may take one or more of the following actions:

(i) Declare a state of emergency, under which some or all of state funds can be escrowed except as otherwise provided in Section 206, Constitution of 1890, until the board determines corrective actions are being taken or the deficiencies have been removed, or that the needs of students warrant the release of funds. The funds may be released from escrow for any program which the board determines to have been restored to standard even though the state of emergency may not as yet be terminated for the district as a whole;

(ii) Override any decision of the local school board or superintendent of education, or both, concerning the management and operation of the school district, or initiate and make decisions concerning the management and operation of the school district;

(iii) Assign an interim conservator, or in its discretion, contract with a private entity with experience in the academic, finance and other operational functions of schools and school districts, who will have those powers and duties prescribed in subsection (15) of this section;

(iv) Grant transfers to students who attend this school district so that they may attend other accredited schools or districts in a manner that is not in violation of state or federal law;

(v) For states of emergency declared under paragraph (a) only, if the accreditation deficiencies are related to the fact that the school district is too small, with too few resources, to meet the required standards and if another school district is willing to accept those students, abolish that district and assign that territory to another school district or districts. If the school district has proposed a voluntary consolidation with another school district or districts, then if the State Board of Education finds that it is in the best interest of the pupils of the district for the consolidation to proceed, the voluntary consolidation shall have priority over any such assignment of territory by the State Board of Education;

(vi) For states of emergency declared under paragraph (b) only, reduce local supplements paid to school district employees, including, but not limited to, instructional personnel, assistant teachers and extracurricular activities personnel, if the district's impairment is related to a lack of financial resources, but only to an extent that will result in the salaries being comparable to districts similarly situated, as determined by the State Board of Education;

(vii) For states of emergency declared under paragraph (b) only, the State Board of Education may take any action as prescribed in Section 37-17-13.

(d) At the time that satisfactory corrective action has been taken in a school district in which a state of emergency has been declared, the State Board of Education may request the Governor to declare that the state of emergency no longer exists in the district.

(e) The parent or legal guardian of a school-age child who is enrolled in a school district whose accreditation has been withdrawn by the Commission on School Accreditation and without approval of that school district may file a petition in writing to a school district accredited by the Commission on School Accreditation for a legal transfer. The school district accredited by the Commission on School Accreditation may grant the transfer according to the procedures of Section 37-15-31(1)(b). In the event the accreditation of the student's home district is restored after a transfer has been approved, the student may continue to attend the transferee school district. The per-pupil amount of the adequate education program allotment, including the collective "add-on program" costs for the student's home school district shall be transferred monthly to the school district accredited by the Commission on School Accreditation that has granted the transfer of the school-age child.

(f) Upon the declaration of a state of emergency for any school district in which the Governor has previously declared a state of emergency, the State Board of Education may either (i) establish a conservatorship or (ii) abolish the school district and administratively consolidate the school district with one or more existing school districts or (iii) reduce the size of the district and administratively consolidate parts of the district, as determined by the State Board of Education; provided, however, that no school district which is not under conservatorship shall be required to accept additional territory over the objection of the district.

(g) There is established a Mississippi Recovery School District within the State Department of Education under the supervision of a deputy superintendent appointed by the State Superintendent of Public Education, who is subject to the approval by the State Board of Education. The Mississippi Recovery School District shall provide leadership and oversight of all school districts that are subject to state conservatorship, as defined in Chapters 17 and 18, Title 37, Mississippi Code of 1972, and shall have all the authority granted under these two (2) chapters. The Mississippi Department of Education, with the approval of the State Board of Education, shall develop policies for the operation and management of the Mississippi Recovery School District. The deputy state superintendent is responsible for the Mississippi Recovery School District and shall be authorized to oversee the administration of the Mississippi Recovery School District, oversee conservators assigned by the State Board of Education to a local school district, hear appeals from school districts under conservatorship that would normally be filed by students, parents or employees and heard by a local school board, which hearings on appeal shall be conducted in a prompt and timely manner in the school district from which the appeal originated in order to ensure the ability of appellants, other parties and witnesses to appeal without undue burden of travel costs or loss of time from work, and perform other related duties as assigned by the State Superintendent of Public Education. The deputy state superintendent is responsible for the Mississippi Recovery School District and shall determine, based on rigorous professional qualifications set by the State Board of Education, the appropriate individuals to be engaged to be conservators and financial advisors, if applicable, of all school districts subject to state conservatorship. After State Board of Education approval, these individuals shall be deemed independent contractors.

(13) Upon the declaration of a state of emergency in a school district under subsection (12) of this section, the Commission on School Accreditation shall be responsible for public notice at least once a week for at least three (3) consecutive weeks in a newspaper published within the jurisdiction of the school district failing to meet accreditation standards, or if no newspaper is published therein, then in a newspaper having a general circulation therein. The size of the notice shall be no smaller than one-fourth (1/4) of a standard newspaper page and shall be printed in bold print. If a conservator has been appointed for the school district, the notice shall begin as follows: "By authority of Section 37-17-6, Mississippi Code of 1972, as amended, adopted by the Mississippi Legislature during the 1991 Regular Session, this school district (name of school district) is hereby placed under the jurisdiction of the State Department of Education acting through its appointed conservator (name of conservator)."

The notice also shall include, in the discretion of the State Board of Education, any or all details relating to the school district's emergency status, including the declaration of a state of emergency in the school district and a description of the district's impairment deficiencies, conditions of any conservatorship and corrective actions recommended and being taken. Public notices issued under this section shall be subject to Section 13-3-31 and not contrary to other laws regarding newspaper publication.

Upon termination of the state of emergency in a school district, the Commission on School Accreditation shall cause notice to be published in the school district in the same manner provided in this section, to include any or all details relating to the corrective action taken in the school district that resulted in the termination of the state of emergency.

(14) The State Board of Education or the Commission on School Accreditation shall have the authority to require school districts to produce the necessary reports, correspondence, financial statements, and any other documents and information necessary to fulfill the requirements of this section.

Nothing in this section shall be construed to grant any individual, corporation, board or conservator the authority to levy taxes except in accordance with presently existing statutory provisions.

(15) (a) Whenever the Governor declares a state of emergency in a school district in response to a request made under subsection (12) of this section, the State Board of Education, in its discretion, may assign an interim conservator to the school district, or in its discretion, may contract with an appropriate private entity with experience in the academic, finance and other operational functions of schools and school districts, who will be responsible for the administration, management and operation of the school district, including, but not limited to, the following activities:

(i) Approving or disapproving all financial obligations of the district, including, but not limited to, the employment, termination, nonrenewal and reassignment of all licensed and nonlicensed personnel, contractual agreements and purchase orders, and approving or disapproving all claim dockets and the issuance of checks; in approving or disapproving employment contracts of superintendents, assistant superintendents or principals, the interim conservator shall not be required to comply with the time limitations prescribed in Sections 37-9-15 and 37-9-105;

(ii) Supervising the day-to-day activities of the district's staff, including reassigning the duties and responsibilities of personnel in a manner which, in the determination of the conservator, will best suit the needs of the district;

(iii) Reviewing the district's total financial obligations and operations and making recommendations to the district for cost savings, including, but not limited to, reassigning the duties and responsibilities of staff;

(iv) Attending all meetings of the district's school board and administrative staff;

(v) Approving or disapproving all athletic, band and other extracurricular activities and any matters related to those activities;

(vi) Maintaining a detailed account of recommendations made to the district and actions taken in response to those recommendations;

(vii) Reporting periodically to the State Board of Education on the progress or lack of progress being made in the district to improve the district's impairments during the state of emergency; and

(viii) Appointing a parent advisory committee, comprised of parents of students in the school district that may make recommendations to the conservator concerning the administration, management and operation of the school district.

Except when, in the determination of the State Board of Education, the school district's impairment is related to a lack of financial resources, the cost of the salary of the conservator and any other actual and necessary costs related to the conservatorship paid by the State Department of Education shall be reimbursed by the local school district from funds other than adequate education program funds. The department shall submit an itemized statement to the superintendent of the local school district for reimbursement purposes, and any unpaid balance may be withheld from the district's adequate education program funds.

At the time that the Governor, in accordance with the request of the State Board of Education, declares that the state of emergency no longer exists in a school district, the powers and responsibilities of the interim conservator assigned to the district shall cease.

(b) In order to provide loans to school districts under a state of emergency or under conservatorship that have impairments related to a lack of financial resources, the School District Emergency Assistance Fund is created as a special fund in the State Treasury into which monies may be transferred or appropriated by the Legislature from any available public education funds. Funds in the School District Emergency Assistance Fund up to a maximum balance of Three Million Dollars ($ 3,000,000.00) annually shall not lapse but shall be available for expenditure in subsequent years subject to approval of the State Board of Education. Any amount in the fund in excess of Three Million Dollars ($ 3,000,000.00) at the end of the fiscal year shall lapse into the State General Fund or the Education Enhancement Fund, depending on the source of the fund.

The State Board of Education may loan monies from the School District Emergency Assistance Fund to a school district that is under a state of emergency or under conservatorship, in those amounts, as determined by the board, that are necessary to correct the district's impairments related to a lack of financial resources. The loans shall be evidenced by an agreement between the school district and the State Board of Education and shall be repayable in principal, without necessity of interest, to the School District Emergency Assistance Fund by the school district from any allowable funds that are available. The total amount loaned to the district shall be due and payable within five (5) years after the impairments related to a lack of financial resources are corrected. If a school district fails to make payments on the loan in accordance with the terms of the agreement between the district and the State Board of Education, the State Department of Education, in accordance with rules and regulations established by the State Board of Education, may withhold that district's adequate education program funds in an amount and manner that will effectuate repayment consistent with the terms of the agreement; the funds withheld by the department shall be deposited into the School District Emergency Assistance Fund.

The State Board of Education shall develop a protocol that will outline the performance standards and requisite time line deemed necessary for extreme emergency measures. If the State Board of Education determines that an extreme emergency exists, simultaneous with the powers exercised in this subsection, it shall take immediate action against all parties responsible for the affected school districts having been determined to be in an extreme emergency. The action shall include, but not be limited to, initiating civil actions to recover funds and criminal actions to account for criminal activity. Any funds recovered by the State Auditor or the State Board of Education from the surety bonds of school officials or from any civil action brought under this subsection shall be applied toward the repayment of any loan made to a school district hereunder.

(16) If a majority of the membership of the school board of any school district resigns from office, the State Board of Education shall be authorized to assign an interim conservator, who shall be responsible for the administration, management and operation of the school district until the time as new board members are selected or the Governor declares a state of emergency in that school district under subsection (12), whichever occurs first. In that case, the State Board of Education, acting through the interim conservator, shall have all powers which were held by the previously existing school board, and may take any action as prescribed in Section 37-17-13 and/or one or more of the actions authorized in this section.

(17) (a) If the Governor declares a state of emergency in a school district, the State Board of Education may take all such action pertaining to that school district as is authorized under subsection (12) or (15) of this section, including the appointment of an interim conservator. The State Board of Education shall also have the authority to issue a written request with documentation to the Governor asking that the office of the superintendent of the school district be subject to recall. If the Governor declares that the office of the superintendent of the school district is subject to recall, the local school board or the county election commission, as the case may be, shall take the following action:

(i) If the office of superintendent is an elected office, in those years in which there is no general election, the name shall be submitted by the State Board of Education to the county election commission, and the county election commission shall submit the question at a special election to the voters eligible to vote for the office of superintendent within the county, and the special election shall be held within sixty (60) days from notification by the State Board of Education. The ballot shall read substantially as follows:

"Shall County Superintendent of Education (here the name of the superintendent shall be inserted) of the (here the title of the school district shall be inserted) be retained in office? Yes No "

If a majority of those voting on the question votes against retaining the superintendent in office, a vacancy shall exist which shall be filled in the manner provided by law; otherwise, the superintendent shall remain in office for the term of that office, and at the expiration of the term shall be eligible for qualification and election to another term or terms.

(ii) If the office of superintendent is an appointive office, the name of the superintendent shall be submitted by the president of the local school board at the next regular meeting of the school board for retention in office or dismissal from office. If a majority of the school board voting on the question vote against retaining the superintendent in office, a vacancy shall exist which shall be filled as provided by law, otherwise the superintendent shall remain in office for the duration of his employment contract.

(b) The State Board of Education may issue a written request with documentation to the Governor asking that the membership of the school board of the school district shall be subject to recall. Whenever the Governor declares that the membership of the school board is subject to recall, the county election commission or the local governing authorities, as the case may be, shall take the following action:

(i) If the members of the local school board are elected to office, in those years in which the specific member's office is not up for election, the name of the school board member shall be submitted by the State Board of Education to the county election commission, and the county election commission at a special election shall submit the question to the voters eligible to vote for the particular member's office within the county or school district, as the case may be, and the special election shall be held within sixty (60) days from notification by the State Board of Education. The ballot shall read substantially as follows:

"Members of the (here the title of the school district shall be inserted) School Board who are not up for election this year are subject to recall because of the school district's failure to meet critical accountability standards as defined in the letter of notification to the Governor from the State Board of Education. Shall the member of the school board representing this area, (here the name of the school board member holding the office shall be inserted), be retained in office? Yes No "

If a majority of those voting on the question vote against retaining the member of the school board in office, a vacancy in that board member's office shall exist, which shall be filled in the manner provided by law; otherwise, the school board member shall remain in office for the term of that office, and at the expiration of the term of office, the member shall be eligible for qualification and election to another term or terms of office. However, if a majority of the school board members are recalled in the special election, the Governor shall authorize the board of supervisors of the county in which the school district is situated to appoint members to fill the offices of the members recalled. The board of supervisors shall make those appointments in the manner provided by law for filling vacancies on the school board, and the appointed members shall serve until the office is filled at the next regular special election or general election.

(ii) If the local school board is an appointed school board, the name of all school board members shall be submitted as a collective board by the president of the municipal or county governing authority, as the case may be, at the next regular meeting of the governing authority for retention in office or dismissal from office. If a majority of the governing authority voting on the question vote against retaining the board in office, a vacancy shall exist in each school board member's office, which shall be filled as provided by law; otherwise, the members of the appointed school board shall remain in office for the duration of their term of appointment, and those members may be reappointed.

(iii) If the local school board is comprised of both elected and appointed members, the elected members shall be subject to recall in the manner provided in subparagraph (i) of this subsection, and the appointed members shall be subject to recall in the manner provided in subparagraph (ii).

(18) Beginning with the school district audits conducted for the 1997-1998 fiscal year, the State Board of Education, acting through the Commission on School Accreditation, shall require each school district to comply with standards established by the State Department of Audit for the verification of fixed assets and the auditing of fixed assets records as a minimum requirement for accreditation.

(19) Before December 1, 1999, the State Board of Education shall recommend a program to the Education Committees of the House of Representatives and the Senate for identifying and rewarding public schools that improve or are high performing. The program shall be described by the board in a written report, which shall include criteria and a process through which improving schools and high-performing schools will be identified and rewarded.

The State Superintendent of Public Education and the State Board of Education also shall develop a comprehensive accountability plan to ensure that local school boards, superintendents, principals and teachers are held accountable for student achievement. A written report on the accountability plan shall be submitted to the Education Committees of both houses of the Legislature before December 1, 1999, with any necessary legislative recommendations.

(20) Before January 1, 2008, the State Board of Education shall evaluate and submit a recommendation to the Education Committees of the House of Representatives and the Senate on inclusion of graduation rate and dropout rate in the school level accountability system.

(21) If a local school district is determined as failing and placed into conservatorship for reasons authorized by the provisions of this section, the conservator appointed to the district shall, within forty-five (45) days after being appointed, present a detailed and structured corrective action plan to move the local school district out of conservatorship status to the local school board and local superintendent of education if they have not been removed by the conservator, or if the board and superintendent have been removed, to the local governing authority of the municipality or county in which the school district under conservatorship is located. A copy of the conservator's corrective action plan shall also be filed with the State Board of Education.



§ 37-17-7 - Accreditation of nonpublic schools

Any nonpublic school may, through its governing body, request that the State Board of Education approve such institution. Approval shall be based upon a process promulgated by the State Board of Education; provided, however, that in no event shall the State Board of Education adopt more stringent standards for approval of nonpublic schools than the accreditation standards applied to public schools.



§ 37-17-8 - Comprehensive in-service staff development plans; exemption of certain school districts

(1) The State Board of Education, through the Commission on School Accreditation, shall establish criteria for comprehensive in-service staff development plans. These criteria shall: (a) include, but not be limited to, formula and guidelines for allocating available state funds for in-service training to local school districts; (b) require that a portion of the plans be devoted exclusively for the purpose of providing staff development training for beginning teachers within that local school district and for no other purpose; and (c) require that a portion of the school district's in-service training for administrators and teachers be dedicated to the application and utilization of various disciplinary techniques. The board shall each year make recommendations to the Legislature concerning the amount of funds which shall be appropriated for this purpose.

(2) School districts shall not be required to submit staff development plans to the Commission on School Accreditation for approval. However, any school district accredited at the lowest performance levels, as defined by the State Board of Education, shall include, as a part of any required corrective action plan, provisions to address staff development in accordance with State Board of Education requirements. All school districts, unless specifically exempt from this section, must maintain on file staff development plans as required under this section. The plan shall have been prepared by a district committee appointed by the district superintendent and consisting of teachers, administrators, school board members, and lay people, and it shall have been approved by the district superintendent.

(3) In order to insure that teachers are not overburdened with paperwork and written reports, local school districts and the State Board of Education shall take such steps as may be necessary to further the reduction of paperwork requirements on teachers.

(4) Districts meeting the highest levels of accreditation standards, as defined by the State Board of Education, shall be exempted from the mandatory provisions of this section relating to staff development plans.



§ 37-17-9 - Accreditation of schools by other agencies

This chapter shall not be construed to establish the only accrediting agency in the State of Mississippi, and nothing contained herein shall be construed to prevent any nonpublic school association or associations or group or groups from establishing its or their accrediting agency, unrelated to any such accrediting agency for public schools as established by this chapter. Nothing in this chapter shall prevent such nonpublic school accrediting agency or agencies from functioning in such capacity.



§ 37-17-11 - Exemption of school districts from compulsory standards of accreditation

The State Board of Education, in its discretion, may exempt any school district meeting the highest levels of state accreditation standards, as defined by the State Board of Education, from any compulsory standard of accreditation. However, if the standard of accreditation is an educational policy required by statute, any such exemption shall only be made if specifically authorized by law.



§ 37-17-12 - Exemption of administrators at certain schools from certain statutory requirements; exemption of certain school districts from certain statutory requirements and process standards; State Department of Education to provide report of exempted and nonexempted process standards

(1) (a) Effective July 1, 2006, principals and administrators with career level certifications at schools with the highest levels of accreditation standards, as defined by the State Board of Education, shall be exempted from the provisions pursuant to Section 37-3-4, subject to approval of the local superintendent.

(b) Effective July 1, 2006, school districts meeting the highest levels of accreditation standards, as defined by the State Board of Education, shall be exempted from the provisions pursuant to Sections 37-3-46, 37-3-49(2), 37-7-337, 37-17-8 and 37-21-7(4).

(c) The State Department of Education shall develop a policy to determine reevaluation of exemption status.

(2) The State Department of Education is directed to provide a report of all exempted process standards and nonexempted process standards to the Office of the Governor, the Chairs of the House and Senate Education Committees, and the Mississippi Association of School Superintendents by December 1, 2007.



§ 37-17-13 - Abolition of school districts declared to be in state of emergency; powers of board of education with regard to such school districts; reconstitution, etc., of districts

(1) Whenever the Governor declares a state of emergency in a school district in response to a certification by the State Board of Education and the Commission on School Accreditation made under Section 37-17-6(11)(b), the State Board of Education, in addition to any actions taken under Section 37-17-6, may abolish the school district and assume control and administration of the schools formerly constituting the district, and appoint a conservator to carry out this purpose under the direction of the State Board of Education. In such case, the State Board of Education shall have all powers which were held by the previously existing school board, and the previously existing superintendent of schools or county superintendent of education, including, but not limited to, those enumerated in Section 37-7-301, and the authority to request tax levies from the appropriate governing authorities for the support of the schools and to receive and expend the tax funds as provided by Section 37-57-1 et seq., and Section 37-57-105 et seq.

(2) When a school district is abolished under this section, loans from the School District Emergency Assistance Fund may be made by the State Board of Education for the use and benefit of the schools formerly constituting the district in accordance with the procedures set forth in Section 37-17-6(14) for such loans to the district. The abolition of a school district under this section shall not impair or release the property of that school district from liability for the payment of the loan indebtedness, and it shall be the duty of the appropriate governing authorities to levy taxes on the property of the district so abolished from year to year according to the terms of the indebtedness until same shall be fully paid.

(3) After a school district is abolished under this section, at such time as the State Board of Education determines that the impairments have been substantially corrected, the State Board of Education shall reconstitute, reorganize or change or alter the boundaries of the previously existing district; however, no partition or assignment of territory formerly included in the abolished district to one or more other school districts may be made by the State Board of Education without the consent of the school board of the school district to which such territory is to be transferred, such consent to be spread upon its minutes. At that time, the State Board of Education, in appropriate cases, shall notify the appropriate governing authority or authorities of its action and request them to provide for the election or appointment of school board members in the manner provided by law. In the event the applicable statute provides that vacancies in an all-elected membership of the school board will be filled by appointment by the remaining members of the school board and no members of the school board remain in office, the Governor shall call a special election to fill the vacancies. In such situations, the Governor will set the date of the special election and said election will be conducted by the county election commission. The State Board of Education shall also request the governing authority or authorities to provide for the appointment of a superintendent or superintendents to govern the reconstituted, reorganized or changed district or districts, which such appointed position shall apply in all school districts including those school districts in which the position of superintendent was previously an elected office. A board member or superintendent in office at the time the Governor declares a state of emergency in a school district to be abolished shall not be eligible to serve in that office for the school district reconstituted, reorganized or changed after the Governor declares that an emergency no longer exists.



§ 37-17-15 - Withdrawal of accreditation of certain school districts for reasons other than failure to meet student academic standards or comply with financial accountability requirements does not limit district schools' participation in extracurricular or athletic activities

Effective March 26, 2014, the withdrawal of a school district's accreditation by the Commission on School Accreditation in a school district with an "A" or "B" accountability rating, for any reason other than failure to meet student academic standards or for failure to comply with financial accountability requirements, shall not result in any limitation of the schools in the district to participate in any extracurricular or athletic activity in the regular or postseason. The Commission on School Accreditation shall amend its rules and regulations to conform to the provisions of this section.






Chapter 18 - SUPERIOR-PERFORMING, EXEMPLARY AND SCHOOL AT-RISK SCHOOLS PROGRAMS

§ 37-18-1 - Superior-Performing and Exemplary Schools Programs; designation as Superior-Performing, Exemplary, or School At-Risk School; growth expectations and proficiency measurements; monetary incentives; special recognition for schools receiving Superior-Performing or Exemplary School designation

(1) The State Board of Education shall establish, design and implement a Superior-Performing Schools Program and an Exemplary Schools Program for identifying and rewarding public schools, including charter schools, that improve. The State Board of Education shall develop rules and regulations for the program, establish criteria and establish a process through which Superior-Performing and Exemplary Schools will be identified and rewarded. Upon full implementation of the statewide testing program, Superior-Performing, Exemplary or School At-Risk designation shall be made by the State Board of Education in accordance with the following:

(a) A growth expectation will be established by testing students annually and, using a psychometrically approved formula, by tracking their progress. This growth expectation will result in a composite score each year for each school.

(b) A determination will be made as to the percentage of students proficient in each school. This measurement will define what a student must know in order to be deemed proficient at each grade level and will clearly show how well a student is performing. The definition of proficiency shall be developed for each grade, based on a demonstrated range of performance in relation to content as reflected in the Mississippi Curriculum Frameworks. This range of performance must be established through a formal procedure including educators, parents, community leaders and other stakeholders.

(c) A school has the following two (2) methods for designation as either a Superior-Performing or an Exemplary School, to be determined on an annual basis:

(i) A school exceeds its growth expectation by a percentage established by the State Board of Education; or

(ii) A school achieves the grade level proficiency standard established by the State Board of Education.

Any school designated as a School At-Risk which exceeds its growth expectation by a percentage established by the State Board of Education shall no longer be considered a School At-Risk and shall be eligible for monetary awards under this section.

(2) Superior-Performing and Exemplary Schools may apply to the State Board of Education for monetary incentives to be used for selected school needs, as identified by a vote of all licensed and instructional personnel employed at the school. These incentive funds may be used for specific school needs, including, but not limited to:

(a) Funding for professional development activities. Staff participating in such activities will report to the school and school district or, in the case of a charter school, the governing board of the school about the benefits and lessons learned from such training;

(b) Technology needs;

(c) Sabbaticals for teachers or administrators, or both, to pursue additional professional development or educational enrichment;

(d) Paid professional leave;

(e) Training for parents, including, but not limited to, the following:

(i) Curriculum;

(ii) Chapter 1;

(iii) Special need students;

(iv) Student rights and responsibility;

(v) School and community relations;

(vi) Effective parenting.

All funds awarded under this subsection shall be subject to specific appropriation therefor by the Legislature.

(3) The State Board of Education shall provide special recognition to all schools receiving Superior-Performing or Exemplary designation and, in the case of noncharter public schools, their school districts. Examples of such recognition include, but are not limited to: public announcements and events; special recognition of student progress and effort; certificates of recognition and plaques for teachers, principals, superintendents, support and classified personnel and parents; and media announcements utilizing the services of Mississippi Educational Television.

(4) The State Department of Education may benefit from the use of growth expectation measurements under this section in making evaluations under Section 37-19-9.



§ 37-18-3 - School At-Risk designation for schools deficient in educating students; appropriation of adequate funds to provide assistance; evaluation team and report

(1) Upon full implementation of the statewide testing programs developed by the State Board of Education pursuant to Chapter 16, Title 37, Mississippi Code of 1972, not later than December 31, 2002, the board shall establish for those individual schools failing to meet accreditation standards established under this chapter for Schools At-Risk, a program of development to be complied with in order to receive state funds. The Legislature shall, subject to the availability of funds, annually appropriate adequate funds to implement the provisions of this chapter. The State Board of Education may, in its discretion, assess local school districts for the costs of implementing the provisions of this chapter.

(2) Following a thorough analysis of school data each year, the State Department of Education shall identify those schools that are deficient in educating students and are in need of improvement. This analysis shall measure the individual school performance by determining if a school met its assigned yearly growth expectation and by determining what percentage of the students in the school are proficient. A school shall be identified as a School At-Risk and in need of assistance if the school: (a) does not meet its growth expectation and has a percentage of students functioning below grade level, as designated by the State Board of Education; (b) is designated as a Level 1 school, or other future comparable performance designation by the State Board of Education; or (c) is designated as a Level 2 school, or other future comparable performance designation by the State Board of Education, for two (2) consecutive years.

(3) Within fifteen (15) days after a School At-Risk has been identified, written notice shall be sent by the State Board of Education by certified mail to both the school principal and the local board of education. Within fifteen (15) days after notification the State Board of Education shall assign an evaluation team to the school, subject to the availability of funding. The evaluation team shall be independent of the school being evaluated and may include employees of the State Department of Education. The team may include retired educators who have met certain standards and have completed all necessary training.

(4) An approved evaluation team shall have the following powers and duties:

(a) The evaluation team may request any financial documentation that it deems necessary, and the School At-Risk, with the assistance and cooperation of the school district central office, shall submit such requested financial information to the evaluation team.

(b) The evaluation team shall analyze the School At-Risk data to determine probable areas of weakness before conducting an on-site audit. The evaluation team shall proceed to conduct an on-site audit and shall prepare an evaluation report. If necessary, the evaluation team may request additional individuals in specialty areas to participate as team members in preparing the evaluation. After completing the evaluation of the School At-Risk, the team shall prepare and adopt its school evaluation report, which shall be submitted to the State Superintendent of Public Education for approval within ninety (90) calendar days. The school evaluation report shall identify any personnel who were found by the evaluation team to be in need of improvement and need to participate in a professional development plan. Evaluation instruments used to evaluate teachers, principals, superintendents or any other certified or classified personnel will be instruments which have been validated for such purposes.

(5) Following the approval of the evaluation report by the State Superintendent of Public Education, a representative of the State Superintendent of Public Education and the evaluation team leader shall present the evaluation report to the principal of the School At-Risk and to the superintendent and school board members of the local school district. Following this presentation, the evaluation report shall be presented to the community served by the School At-Risk at an advertised public meeting.



§ 37-18-5 - School improvement plan; assistance team; community-based prekindergarten through higher education council

(1) Based on the findings of the evaluation report and the results of the public meeting, the State Department of Education and the evaluation team leader shall assist the school principal and other local school officials in the development of a school improvement plan to improve its deficiencies.

(2) The school improvement plan shall be developed and approved by the principal of the School At-Risk, the superintendent of the local school district, the local school board and a majority of the teachers of the school, within a time period to be determined by the evaluation team. If the plan is not approved, the State Board of Education may approve and implement the plan in the school.

(3) The State Department of Education shall provide technical assistance and shall assist in identifying funding to the School At-Risk in the implementation of the school improvement plan, including the implementation of any recommended professional development plan, and the department may contract with the institutions of higher learning to provide such technical assistance. The assistance team shall collaborate with school and school district employees in the implementation and monitoring of the school improvement plan and the State Department of Education shall ensure that a report is issued monthly to the local school board and the local community-based advisory council.

(4) A school district that has been designated as failing as defined by the State Board of Education or a district with a School At-Risk shall also establish a community-based prekindergarten through higher education council comprised of a broad spectrum of the community, including economic developers, elected officials, civic leaders, business leaders, faith-based leaders, social services, nonprofit organizations, school attendance officers, law enforcement officials, health department officials, day care providers, librarians, parents and others with the knowledge and resources that can be leveraged to build strong communities. The State Board of Education shall develop procedures for appointments to the council, which shall not be appointed solely by the school board. The council will serve as a community-led group that is inclusive, accountable and required to publicly report progress to the community as a whole.



§ 37-18-7 - Professional development plan for educators identified as needing improvement; declaration of state of emergency in school district under certain circumstances

(1) As part of the school improvement plan for a School At-Risk, a professional development plan shall be prepared for those school administrators, teachers or other employees who are identified by the evaluation team as needing improvement. The State Department of Education shall assist the School At-Risk in identifying funds necessary to fully implement the school improvement plan.

(2) In the event a school continues to be designated a School At-Risk after three (3) years of implementing a school improvement plan, or in the event that more than fifty percent (50%) of the schools within the school district are designated as Schools At-Risk in any one (1) year, the State Board of Education may request that the Governor declare a state of emergency in that school district. Upon the declaration of the state of emergency by the Governor, the State Board of Education may take all such action for dealing with school districts as is authorized under subsection (11) or (14) of Section 37-17-6, including the appointment of an interim conservator.






Chapter 19 - TEACHER COMPENSATION

§ 37-19-7 - Scale of teachers' salaries; experience increases; salary supplement for certain school employees

(1) The allowance in the Mississippi Adequate Education Program for teachers' salaries in each county and separate school district shall be determined and paid in accordance with the scale for teachers' salaries as provided in this subsection. For teachers holding the following types of licenses or the equivalent as determined by the State Board of Education, and the following number of years of teaching experience, the scale shall be as follows:

2014-2015 MINIMUM SALARY SCHEDULE

Years Exp. AAAA AAA AA A

0 38,108.00 36,944.00 35,780.00 33,390.00

1 38,108.00 36,944.00 35,780.00 33,390.00

2 38,108.00 36,944.00 35,780.00 33,390.00

3 38,902.00 37,671.00 36,440.00 33,885.00

4 39,696.00 38,398.00 37,100.00 34,380.00

5 40,490.00 39,125.00 37,760.00 34,875.00

6 41,284.00 39,852.00 38,420.00 35,370.00

7 42,078.00 40,579.00 39,080.00 35,865.00

8 42,872.00 41,306.00 39,740.00 36,360.00

9 43,666.00 42,033.00 40,400.00 36,855.00

10 44,460.00 42,760.00 41,060.00 37,350.00

11 45,254.00 43,487.00 41,720.00 37,845.00

12 46,048.00 44,214.00 42,380.00 38,340.00

13 46,842.00 44,941.00 43,040.00 38,835.00

14 47,636.00 45,668.00 43,700.00 39,330.00

15 48,430.00 46,395.00 44,360.00 39,825.00

16 49,224.00 47,122.00 45,020.00 40,320.00

17 50,018.00 47,849.00 45,680.00 40,815.00

18 50,812.00 48,576.00 46,340.00 41,310.00

19 51,606.00 49,303.00 47,000.00 41,805.00

20 52,400.00 50,030.00 47,660.00 42,300.00

21 53,194.00 50,757.00 48,320.00 42,795.00

22 53,988.00 51,484.00 48,980.00 43,290.00

23 54,782.00 52,211.00 49,640.00 43,785.00

24 55,576.00 52,938.00 50,300.00 44,280.00

25 58,430.00 55,725.00 53,020.00 46,835.00

26 59,224.00 56,452.00 53,680.00 47,330.00

27 60,018.00 57,179.00 54,340.00 47,825.00

28 60,812.00 57,906.00 55,000.00 48,320.00

29 61,606.00 58,633.00 55,660.00 48,815.00

30 62,400.00 59,360.00 56,320.00 49,310.00

31 63,194.00 60,087.00 56,980.00 49,805.00

32 63,988.00 60,814.00 57,640.00 50,300.00

33 64,782.00 61,541.00 58,300.00 50,795.00

34 65,576.00 62,268.00 58,960.00 51,290.00

35 & above 66,370.00 62,995.00 59,620.00 51,785.00

2015-2016 MINIMUM SALARY SCHEDULE

Years Exp. AAAA AAA AA A

0 39,108.00 37,944.00 36,780.00 34,390.00

1 39,108.00 37,944.00 36,780.00 34,390.00

2 39,108.00 37,944.00 36,780.00 34,390.00

3 39,902.00 38,671.00 37,440.00 34,885.00

4 40,696.00 39,398.00 38,100.00 35,380.00

5 41,490.00 40,125.00 38,760.00 35,875.00

6 42,284.00 40,852.00 39,420.00 36,370.00

7 43,078.00 41,579.00 40,080.00 36,865.00

8 43,872.00 42,306.00 40,740.00 37,360.00

9 44,666.00 43,033.00 41,400.00 37,855.00

10 45,460.00 43,760.00 42,060.00 38,350.00

11 46,254.00 44,487.00 42,720.00 38,845.00

12 47,048.00 45,214.00 43,380.00 39,340.00

13 47,842.00 45,941.00 44,040.00 39,835.00

14 48,636.00 46,668.00 44,700.00 40,330.00

15 49,430.00 47,395.00 45,360.00 40,825.00

16 50,224.00 48,122.00 46,020.00 41,320.00

17 51,018.00 48,849.00 46,680.00 41,815.00

18 51,812.00 49,576.00 47,340.00 42,310.00

19 52,606.00 50,303.00 48,000.00 42,805.00

20 53,400.00 51,030.00 48,660.00 43,300.00

21 54,194.00 51,757.00 49,320.00 43,795.00

22 54,988.00 52,484.00 49,980.00 44,290.00

23 55,782.00 53,211.00 50,640.00 44,785.00

24 56,576.00 53,938.00 51,300.00 45,280.00

25 59,430.00 56,725.00 54,020.00 47,835.00

26 60,224.00 57,452.00 54,680.00 48,330.00

27 61,018.00 58,179.00 55,340.00 48,825.00

28 61,812.00 58,906.00 56,000.00 49,320.00

29 62,606.00 59,633.00 56,660.00 49,815.00

30 63,400.00 60,360.00 57,320.00 50.310.00

31 64,194.00 61,087.00 57,980.00 50,805.00

32 64,988.00 61,814.00 58,640.00 51,300.00

33 65,782.00 62,541.00 59,300.00 51,795.00

34 66,576.00 63,268.00 59,960.00 52,290.00

35 & above 67,370.00 63,995.00 60,620.00 52,785.00

It is the intent of the Legislature that any state funds made available for salaries of licensed personnel in excess of the funds paid for such salaries for the 1986-1987 school year shall be paid to licensed personnel pursuant to a personnel appraisal and compensation system implemented by the State Board of Education. The State Board of Education shall have the authority to adopt and amend rules and regulations as are necessary to establish, administer and maintain the system.

All teachers employed on a full-time basis shall be paid a minimum salary in accordance with the above scale. However, no school district shall receive any funds under this section for any school year during which the local supplement paid to any individual teacher shall have been reduced to a sum less than that paid to that individual teacher for performing the same duties from local supplement during the immediately preceding school year. The amount actually spent for the purposes of group health and/or life insurance shall be considered as a part of the aggregate amount of local supplement but shall not be considered a part of the amount of individual local supplement.

The level of professional training of each teacher to be used in establishing the salary allotment for the teachers for each year shall be determined by the type of valid teacher's license issued to those teachers on or before October 1 of the current school year. Provided, however, that school districts are authorized, in their discretion, to negotiate the salary levels applicable to certificated employees who are receiving retirement benefits from the retirement system of another state, and the annual experience increment provided above in Section 37-19-7 shall not be applicable to any such retired certificated employee.

(2) (a) The following employees shall receive an annual salary supplement in the amount of Six Thousand Dollars ($ 6,000.00), plus fringe benefits, in addition to any other compensation to which the employee may be entitled:

(i) Any licensed teacher who has met the requirements and acquired a Master Teacher certificate from the National Board for Professional Teaching Standards and who is employed by a local school board or the State Board of Education as a teacher and not as an administrator. Such teacher shall submit documentation to the State Department of Education that the certificate was received prior to October 15 in order to be eligible for the full salary supplement in the current school year, or the teacher shall submit such documentation to the State Department of Education prior to February 15 in order to be eligible for a prorated salary supplement beginning with the second term of the school year.

(ii) A licensed nurse who has met the requirements and acquired a certificate from the National Board for Certification of School Nurses, Inc., and who is employed by a local school board or the State Board of Education as a school nurse and not as an administrator. The licensed school nurse shall submit documentation to the State Department of Education that the certificate was received before October 15 in order to be eligible for the full salary supplement in the current school year, or the licensed school nurse shall submit the documentation to the State Department of Education before February 15 in order to be eligible for a prorated salary supplement beginning with the second term of the school year. Provided, however, that the total number of licensed school nurses eligible for a salary supplement under this subparagraph (ii) shall not exceed thirty-five (35).

(iii) Any licensed school counselor who has met the requirements and acquired a National Certified School Counselor (NCSC) endorsement from the National Board of Certified Counselors and who is employed by a local school board or the State Board of Education as a counselor and not as an administrator. Such licensed school counselor shall submit documentation to the State Department of Education that the endorsement was received prior to October 15 in order to be eligible for the full salary supplement in the current school year, or the licensed school counselor shall submit such documentation to the State Department of Education prior to February 15 in order to be eligible for a prorated salary supplement beginning with the second term of the school year. However, any school counselor who started the National Board for Professional Teaching Standards process for school counselors between June 1, 2003, and June 30, 2004, and completes the requirements and acquires the Master Teacher certificate shall be entitled to the master teacher supplement, and those counselors who complete the process shall be entitled to a one-time reimbursement for the actual cost of the process as outlined in paragraph (b) of this subsection.

(iv) Any licensed speech-language pathologist and audiologist who has met the requirements and acquired a Certificate of Clinical Competence from the American Speech-Language-Hearing Association and any certified academic language therapist (CALT) who has met the certification requirements of the Academic Language Therapy Association and who is employed by a local school board or is employed by a state agency under the State Personnel Board. The licensed speech-language pathologist and audiologist and certified academic language therapist shall submit documentation to the State Department of Education that the certificate or endorsement was received before October 15 in order to be eligible for the full salary supplement in the current school year, or the licensed speech-language pathologist and audiologist and certified academic language therapist shall submit the documentation to the State Department of Education before February 15 in order to be eligible for a prorated salary supplement beginning with the second term of the school year. However, the total number of certified academic language therapists eligible for a salary supplement under this paragraph (iv) shall not exceed twenty (20).

(b) An employee shall be reimbursed one time for the actual cost of completing the process of acquiring the certificate or endorsement, excluding any costs incurred for postgraduate courses, not to exceed Five Hundred Dollars ($ 500.00) for a school counselor or speech-language pathologist and audiologist, regardless of whether or not the process resulted in the award of the certificate or endorsement. A local school district or any private individual or entity may pay the cost of completing the process of acquiring the certificate or endorsement for any employee of the school district described under paragraph (a), and the State Department of Education shall reimburse the school district for such cost, regardless of whether or not the process resulted in the award of the certificate or endorsement. If a private individual or entity has paid the cost of completing the process of acquiring the certificate or endorsement for an employee, the local school district may agree to directly reimburse the individual or entity for such cost on behalf of the employee.

(c) All salary supplements, fringe benefits and process reimbursement authorized under this subsection shall be paid directly by the State Department of Education to the local school district and shall be in addition to its minimum education program allotments and not a part thereof in accordance with regulations promulgated by the State Board of Education. Local school districts shall not reduce the local supplement paid to any employee receiving such salary supplement, and the employee shall receive any local supplement to which employees with similar training and experience otherwise are entitled. However, an educational employee shall receive the salary supplement in the amount of Six Thousand Dollars ($ 6,000.00) for only one (1) of the qualifying certifications authorized under paragraph (a) of this subsection. No school district shall provide more than one (1) annual salary supplement under the provisions of this subsection to any one individual employee holding multiple qualifying national certifications.

(d) The State Department of Education may not pay any process reimbursement to a school district for an employee who does not complete the certification or endorsement process required to be eligible for the certificate or endorsement. If an employee for whom such cost has been paid, in full or in part, by a local school district or private individual or entity fails to complete the certification or endorsement process, the employee shall be liable to the school district or individual or entity for all amounts paid by the school district or individual or entity on behalf of that employee toward his or her certificate or endorsement.

(3) (a) Effective July 1, 2007, if funds are available for that purpose, the Legislature may authorize state funds for additional base compensation for teachers holding licenses in critical subject areas or the equivalent and who teach at least a majority of their courses in a critical subject area, as determined by the State Board of Education.

(b) Effective July 1, 2007, if funds are available for that purpose, the Legislature may authorize state funds for additional base compensation for teachers employed in a public school district located in a geographic area of the state designated as a critical teacher shortage area by the State Board of Education.

(4) (a) This section shall be known and may be cited as the "Mississippi Performance-Based Pay (MPBP)" plan. In addition to the minimum base pay described in this section, only after full funding of MAEP and if funds are available for that purpose, the State of Mississippi may provide monies from state funds to school districts for the purposes of rewarding certified teachers, administrators and nonlicensed personnel at individual schools showing improvement in student test scores. The MPBP plan shall be developed by the State Department of Education based on the following criteria:

(i) It is the express intent of this legislation that the MPBP plan shall utilize only existing standards of accreditation and assessment as established by the State Board of Education.

(ii) To ensure that all of Mississippi's teachers, administrators and nonlicensed personnel at all schools have equal access to the monies set aside in this section, the MPBP program shall be designed to calculate each school's performance as determined by the school's increase in scores from the prior school year. The MPBP program shall be based on a standardized scores rating where all levels of schools can be judged in a statistically fair and reasonable way upon implementation. At the end of each year, after all student achievement scores have been standardized, the State Department of Education shall implement the MPBP plan.

(iii) To ensure all teachers cooperate in the spirit of teamwork, individual schools shall submit a plan to the local school district to be approved before the beginning of each school year beginning July 1, 2008. The plan shall include, but not be limited to, how all teachers, regardless of subject area, and administrators will be responsible for improving student achievement for their individual school.

(b) The State Board of Education shall develop the processes and procedures for designating schools eligible to participate in the MPBP. State assessment results, growth in student achievement at individual schools and other measures deemed appropriate in designating successful student achievement shall be used in establishing MPBP criteria. The State Board of Education shall develop the MPBP policies and procedures and report to the Legislature and Governor by December 1, 2006.

(5) (a) Beginning in the 2008-2009 school year, if funds are available for that purpose, each school in Mississippi shall have mentor teachers, as defined by Sections 37-9-201 through 37-9-213, who shall receive additional base compensation provided for by the State Legislature in the amount of One Thousand Dollars ($ 1,000.00) per each beginning teacher that is being mentored. The additional state compensation shall be limited to those mentor teachers that provide mentoring services to beginning teachers. For the purposes of such funding, a beginning teacher shall be defined as any teacher in any school in Mississippi that has less than one (1) year of classroom experience teaching in a public school. For the purposes of such funding, no full-time academic teacher shall mentor more than two (2) beginning teachers.

(b) To be eligible for this state funding, the individual school must have a classroom management program approved by the local school board.

(6) Effective with the 2014-2015 school year, the school districts participating in the Pilot Performance-Based Compensation System pursuant to Section 37-19-9 may award additional teacher and administrator pay based thereon.



§ 37-19-9 - Performance-Based compensation system

(1) There is established a Pilot-Performance-Based Compensation System for school years 2013-2015.

(a) Beginning with the 2013-2014 school year, a pilot study will be conducted in Lamar County, Clarksdale, Gulfport and Rankin County School Districts as outlined in subsection (2) of this section. Measures of effective instruction, instrumentation, student learning growth and performance evaluation results will be collected. Reporting data from the pilot study will be disseminated to all school districts.

(b) The results of the pilot study in the four (4) districts in combination with Teacher Improvement Fund (TIF), School Improvement Grant (SIG), and Appalachian Regional Commission (ARC) Districts will be collected and analyzed by the Mississippi State University Research and Curriculum Unit and reported to the Department of Education for policy recommendations.

Effective with the 2014-2015 school year, the school districts participating in the Pilot Performance-Based Compensation System pursuant to this section may award additional teacher and administrator pay based thereon.

(c) Beginning with the 2015-2016 school year, the Department of Education will develop proposed legislation based on pilot results for statewide implementation of a Performance-Based Compensation System.

(d) Recommended legislation will be reported to the Chairs of the House and Senate Education Committees and the Governor by November 30, 2015, for consideration during the 2016 Regular Session of the Legislature.

(2) The statewide performance compensation system for instructional personnel and school administrators must:

(a) Contain a qualitative measure of teacher effectiveness, a quantitative measure of student performance and a quantitative measure of student learning growth.

(b) Be designed by districts to support achievement of district goals in line with realization of the district's vision.

(c) Include individual, school and district achievement goals and measures.

(d) Be designed to support effective instruction and student learning growth and use performance evaluation results when developing district and school level improvement plans.

(e) Provide appropriate instruments, procedures and criteria for continuous quality improvement of the professional skills of instructional personnel and school administrators and use performance evaluation results when identifying professional development.

(f) Include a mechanism to examine performance data from multiple sources, including opportunities for parents to provide input into employee performance evaluations when appropriate.

(g) Identify those teaching fields for which special evaluation procedures and criteria are necessary.

(h) Differentiate among four (4) levels of performance as follows:

(i) Highly effective.

(ii) Effective.

(iii) Needs improvement or, for instructional personnel in the first three (3) years of employment who need improvement, developing.

(iv) Unsatisfactory.

(i) Provide for training programs that are based upon guidelines provided by the department to ensure that all individuals with evaluation responsibilities understand the proper use of the evaluation criteria and procedures.

(j) Include a process for monitoring and evaluating the effective and consistent use of the evaluation criteria by employees with evaluation responsibilities.

(k) Include a process for monitoring and evaluating the effectiveness of the system itself in improving instruction and student learning. In addition, each district school board may establish a peer assistance process. This process may be a part of the regular evaluation system or used to assist employees placed on performance probation, newly hired classroom teachers, or employees who request assistance.



§ 37-19-10 - School recognition program created for prospective salary supplements for teachers and staff; Legislative intent; purpose; school eligibility; School Recognition Program Fund

(1) The Legislature finds that there is a need for a performance incentive program for outstanding teachers and staff in highly productive schools.

(2) Beginning with the 2016-2017 school year, the School Recognition Program is created to provide financial awards to public schools that:

(a) Sustain high performance by earning a school accountability rating of "A" which shall be funded at One Hundred Dollars ($ 100.00) per pupil in average daily attendance;

(b) Sustain high performance by earning a school accountability rating of "B" which shall be funded at Seventy-five Dollars ($ 75.00) per pupil in average daily attendance; or

(c) Demonstrate exemplary performance by improving at least one (1) letter grade, which shall be funded at One Hundred Dollars ($ 100.00) per pupil in average daily attendance.

(3) All public schools, including charter schools, earning the appropriate school rating are eligible to participate in the program.

(4) School recognition awards must be used for nonrecurring salary supplements to the teachers and staff employed in the school receiving the financial award. Any nonrecurring salary supplements paid to teachers and staff shall be prospective, shall be paid over the remainder of the year, and shall not be considered part of the local supplement. For contracted individuals, there shall be an amendment to the existing contract.

(5) School recognition awards shall not be used for administrators.

(6) There is hereby created in the State Treasury, the School Recognition Program Fund which shall be used by the State Department of Education, depending on the availability of funds as appropriated, to provide financial awards to schools under this section. It shall be the duty of the State Department of Education to file with the State Treasurer and the State Fiscal Officer such data and information as may be required to enable the said State Treasurer and State Fiscal Officer to distribute the School Recognition Program Funds by electronic funds transfer to the several school districts at the time required and provided under the provisions of this section. Such data and information so filed shall show in detail the amount of funds to which each school district is entitled from the School Recognition Program Fund. Such data and information so filed may be revised from time to time as necessitated by law. At the time provided by law, the State Treasurer and the State Fiscal Officer shall distribute to the several school districts the amounts to which they are entitled from the School Recognition Program Fund as provided by this section. Such distribution shall be made by electronic funds transfer to the depositories of the several school districts designated in writing to the State Treasurer based upon the data and information supplied by the State Department of Education for such distribution. In such instances, the State Treasurer shall submit a request for an electronic funds transfer to the State Fiscal Officer, which shall set forth the purpose, amount and payees, and shall be in such form as may be approved by the State Fiscal Officer so as to provide the necessary information as would be required for a requisition and issuance of a warrant. A copy of the record of said electronic funds transfers shall be transmitted by the school district depositories to the Treasurer, who shall file duplicates with the State Fiscal Officer. The Treasurer and State Fiscal Officer shall jointly promulgate regulations for the utilization of electronic funds transfers to school districts from the School Recognition Program Fund.

(7) It is the intent of the Legislature to develop a plan to reward high-performing teachers in schools with an accountability rating of "C," "D" and "F" by July 1, 2016.






Chapter 20 - REMEDIAL EDUCATION

§ 37-20-1 - Short title

This chapter shall be known and may be cited as the "Mississippi Remedial Education Act of 1988."



§ 37-20-3 - Purpose

The purpose of this chapter is to provide supplemental funds to each school district to be used for the sole purpose of providing direct remedial instruction to those students enrolled in the K-12 program who have need of special educational assistance in order that their level of educational attainment may be raised to that appropriate for their age. It is the intent of the Legislature that each school district utilize the instructional programs which, in the professional opinion of the local school officials, will be most effective and that the effectiveness of this program be evaluated in terms of the increase in student achievement in the basic skills of reading, mathematics and writing as measured by pretest and post-test of each student receiving special educational assistance from the funds provided by this chapter.



§ 37-20-5 - Formula for allocation of funds to school districts

The funds which may be appropriated annually for this chapter shall be based on a formula developed by the State Department of Education and allocated to each school district on the basis of (a) the number of students whose scores on the Basic Skills Assessment Program (BSAP) tests are at the twenty-fifth percentile or below, and (b) the number of students identified as failing any section of the Functional Literacy Exam (FLE).



§ 37-20-7 - Requirements for funding of programs

(1) To be eligible to receive funds under this chapter a school district shall describe in writing its remedial education program. The description shall include all special remedial and compensatory instruction to be provided by the district from all fund sources. The district description shall include a description of the program to be conducted at each separate school or location in the district and shall include the estimated number of students to participate in the program; the estimated number of teachers, volunteers and others to be utilized in the program; and the estimated budget for each such program.

(2) The programs provided by funds received under this chapter shall meet the following criteria:

(a) Each participating student must be determined by the school district, on the basis of the district's assessment tests, to need special educational assistance in order that the student's level of educational attainment in basic skills may be raised to that appropriate for children of the student's age.

(b) The program must be based on performance objectives related to educational achievement in the basic skills and provide supplementary services designed to meet the special educational needs of each participating student.

(c) The program must be evaluated in a manner consistent with the performance objectives and include a pretest and a post-test for each participating student. The evaluation may use local measures designed to measure the local instructional management plan.

(d) The state and local funds expended in the program must be accounted for separately from all other funds expended by the district.

(e) The program must establish a teacher support team in each building wherein the program is implemented to play a key role in determining the instructional services required by a child.



§ 37-20-9 - Powers and duties of department and board of education

(1) The State Department of Education shall provide technical assistance to districts and carry out the responsibilities of reviewing, monitoring and evaluating the programs conducted under this chapter.

(2) The State Board of Education shall adopt rules which, in its opinion, are necessary to assure that the programs in each school district are carried out in a manner consistent with the purpose and intent of this chapter. The State Board of Education shall develop a procedure for approving or denying local program applications within sixty (60) days of their receipt by the State Department of Education. The State Department of Education shall include in its annual report the number of students participating in programs under this chapter, the extent to which student achievement has increased, the programs which appear to be most successful, and an analysis of the expenditure of funds by district.






Chapter 21 - EARLY CHILDHOOD EDUCATION

EARLY CHILDHOOD EDUCATION PROGRAMS

§ 37-21-1 - Policy as to employment of persons in early childhood education programs

It shall be the policy of this state that any person acting in the capacity of teacher, assistant teacher or teacher's aide shall possess certain educational qualifications in order to perform any of the functions, duties or powers of the same in early childhood education programs.



§ 37-21-3 - Educational qualifications of personnel; applicability to charter schools

(1) No person shall act in the capacity of master teacher, teacher or assistant teacher in any federal or state-funded program of early childhood education or "Head Start," or perform any of the functions, duties or powers of the same, unless that person shall be qualified in the following manner:

(a) A master teacher or any other employee or consultant receiving a salary or fee equivalent to that of a master teacher shall meet the qualifications of a teacher in this section, including the requirement that a teacher may be required to hold a state teaching license by the State Department of Education, and have demonstrated effectiveness as an early childhood educator. Effectiveness as an early childhood educator may be demonstrated by a rating of highly effective on a state evaluation of teaching, if available, or with evidence that the teacher has a record of raising the achievement outcomes of prekindergarten students.

(b) A teacher shall possess a bachelor's degree in early childhood education, child development, or an equivalent field. A teacher may also possess a bachelor's degree in any field as well as have at least twelve (12) credit hours of coursework in early childhood education, child development, or an equivalent field approved by an institution granting a bachelor's degree in the early childhood education, child development, or an equivalent field; or have a bachelor's degree in any field as well as have completed a specialized early childhood training program deemed equivalent by the State Department of Education to twelve (12) hours of approved coursework.

(c) An assistant teacher shall possess an associate's degree in early childhood education, child development, or an equivalent field; or an associate's degree in any field and a Child Development Associate credential, a Montessori certification, or an equivalent certification. Public school assistant teachers in the voluntary prekindergarten program established by the Early Learning Collaborative Act of 2013 may be required by the State Department of Education to meet the definition of a highly qualified paraprofessional in addition to these requirements.

The State Department of Education shall adopt any necessary rules, policies or procedures to implement this section.

(2) Persons employed as a teacher, assistant teacher or in any other capacity in a prekindergarten or early childhood education program in a charter school authorized by the Mississippi Charter School Authorizer Board are exempt from the requirements of this section.



§ 37-21-5 - Enforcement of Sections 37-21-1 through 37-21-5.

The State Department of Education of the State of Mississippi is vested with the authority to enforce the provisions of Sections 37-21-1 through 37-21-5. The department shall have the authority to make investigations and to require such proof of qualification as may be necessary for the enforcement of Sections 37-21-1 through 37-21-5.



§ 37-21-6 - Mississippi Early Childhood Education Program

The Mississippi Early Childhood Education Program shall be the kindergarten program implemented by local school districts under the minimum education program.



§ 37-21-7 - Mississippi Elementary Schools Assistant Teacher Program

(1) This section shall be referred to as the "Mississippi Elementary Schools Assistant Teacher Program," the purpose of which shall be to provide an early childhood education program that assists in the instruction of basic skills. The State Board of Education is authorized, empowered and directed to implement a statewide system of assistant teachers in kindergarten classes and in the first, second and third grades. The assistant teacher shall assist pupils in actual instruction under the strict supervision of a licensed teacher.

(2) (a) Except as otherwise authorized under subsection (7), each school district shall employ the total number of assistant teachers funded under subsection (6) of this section. The superintendent of each district shall assign the assistant teachers to the kindergarten, first-, second- and third-grade classes in the district in a manner that will promote the maximum efficiency, as determined by the superintendent, in the instruction of skills such as verbal and linguistic skills, logical and mathematical skills, and social skills.

(b) If a licensed teacher to whom an assistant teacher has been assigned is required to be absent from the classroom, the assistant teacher may assume responsibility for the classroom in lieu of a substitute teacher. However, no assistant teacher shall assume sole responsibility of the classroom for more than three (3) consecutive school days. Further, in no event shall any assistant teacher be assigned to serve as a substitute teacher for any teacher other than the licensed teacher to whom that assistant teacher has been assigned.

(3) Assistant teachers shall have, at a minimum, a high school diploma or a High School Equivalency Diploma equivalent, and shall show demonstratable proficiency in reading and writing skills. The State Department of Education shall develop a testing procedure for assistant teacher applicants to be used in all school districts in the state.

(4) (a) In order to receive funding, each school district shall:

(i) Submit a plan on the implementation of a reading improvement program to the State Department of Education; and

(ii) Develop a plan of educational accountability and assessment of performance, including pretests and posttests, for reading in Grades 1 through 6.

(b) Additionally, each school district shall:

(i) Provide annually a mandatory preservice orientation session, using an existing in-school service day, for administrators and teachers on the effective use of assistant teachers as part of a team in the classroom setting and on the role of assistant teachers, with emphasis on program goals;

(ii) Hold periodic workshops for administrators and teachers on the effective use and supervision of assistant teachers;

(iii) Provide training annually on specific instructional skills for assistant teachers;

(iv) Annually evaluate their program in accordance with their educational accountability and assessment of performance plan; and

(v) Designate the necessary personnel to supervise and report on their program.

(5) The State Department of Education shall:

(a) Develop and assist in the implementation of a statewide uniform training module, subject to the availability of funds specifically appropriated therefor by the Legislature, which shall be used in all school districts for training administrators, teachers and assistant teachers. The module shall provide for the consolidated training of each assistant teacher and teacher to whom the assistant teacher is assigned, working together as a team, and shall require further periodic training for administrators, teachers and assistant teachers regarding the role of assistant teachers;

(b) Annually evaluate the program on the district and state level. Subject to the availability of funds specifically appropriated therefor by the Legislature, the department shall develop: (i) uniform evaluation reports, to be performed by the principal or assistant principal, to collect data for the annual overall program evaluation conducted by the department; or (ii) a program evaluation model that, at a minimum, addresses process evaluation; and

(c) Promulgate rules, regulations and such other standards deemed necessary to effectuate the purposes of this section. Noncompliance with the provisions of this section and any rules, regulations or standards adopted by the department may result in a violation of compulsory accreditation standards as established by the State Board of Education and the Commission on School Accreditation.

(6) In addition to other funds allotted under the Minimum Education or Adequate Education Program, each school district shall be allotted sufficient funding for the purpose of employing assistant teachers. No assistant teacher shall be paid less than the amount he or she received in the prior school year. No school district shall receive any funds under this section for any school year during which the aggregate amount of the local contribution to the salaries of assistant teachers by the district shall have been reduced below such amount for the previous year.

For the 2007-2008 school year and school years thereafter, the minimum salary for assistant teachers shall be Twelve Thousand Five Hundred Dollars ($ 12,500.00).

In addition, for each one percent (1%) that the Sine Die General Fund Revenue Estimate Growth exceeds five percent (5%) in fiscal year 2006, as certified by the Legislative Budget Office to the State Board of Education and subject to the specific appropriation therefor by the Legislature, the State Board of Education shall revise the salary scale in the appropriate year to provide an additional one percent (1%) across the board increase in the base salaries for assistant teachers. The State Board of Education shall revise the salaries prescribed above for assistant teachers to conform to any adjustments made in prior fiscal years due to revenue growth over and above five percent (5%). The assistant teachers shall not be restricted to working only in the grades for which the funds were allotted, but may be assigned to other classes as provided in subsection (2)(a) of this section.

(7) (a) As an alternative to employing assistant teachers, any school district may use the allotment provided under subsection (6) of this section for the purpose of employing licensed teachers for kindergarten, first-, second- and third-grade classes; however, no school district shall be authorized to use the allotment for assistant teachers for the purpose of employing licensed teachers unless the district has established that the employment of licensed teachers using such funds will reduce the teacherratio in the kindergarten, first-, second- and third-grade classes. All state funds for assistant teachers shall be applied to reducing teacherratio in Grades K-3.

It is the intent of the Legislature that no school district shall dismiss any assistant teacher for the purpose of using the assistant teacher allotment to employ licensed teachers. School districts may rely only upon normal attrition to reduce the number of assistant teachers employed in that district.

(b) Districts meeting the highest levels of accreditation standards, as defined by the State Board of Education, shall be exempted from the provisions of subsection (4) of this section.



§ 37-21-9 - Conduct of cost-benefit analysis on establishment of mandatory kindergarten and pre-kindergarten programs

The State Department of Education shall:

(a) Conduct a total needs assessment of the state to determine what areas currently lack pre-kindergarten programs and services, and conduct a cost-benefit analysis of establishing pre-kindergarten programs on a statewide basis. Any expected costs, whether federal, state or local, associated with implementing this requirement shall be clearly outlined; and

(b) Conduct a cost-benefit analysis of implementing mandatory kindergarten on a statewide basis. Any expected costs, whether federal, state or local, associated with implementing this requirement shall be clearly outlined; and

(c) Study the feasibility of developing an optional graduation diploma, to be known as an occupational diploma, that would include course requirements to ensure that students have mastered skills and employment competencies. The study shall include proposed procedures for ensuring that students may select and move between courses of study leading to a standard high school diploma or an occupational diploma. The study shall include options for continued skills training through community colleges, which shall include agreements between school districts and community colleges to minimize the circumstances under which students must repeat successfully completed high school coursework in community college. Any expected costs, both federal and state, associated in implementing these requirements shall be clearly outlined; and

(d) Report annually to the Mississippi Legislature on the graduation and dropout rates based on Grades 7 through 12 and Grades 9 through 12 cohort groups, statewide and by district.



§ 37-21-11 - Kindergarten Readiness Assessment Program; legislative intent; timing of assessment

(1) There is hereby established the "Kindergarten Readiness Assessment Program," authorizing the Mississippi Department of Education to establish a common statewide Kindergarten readiness assessment, the purpose of which is to provide teachers, administrators and parents baseline data on students at the beginning of their Kindergarten year. It is the intent of the Legislature, in establishing this program, to ensure that the Mississippi Department of Education shall:

(a) Select a readiness assessment that provides data on each Kindergarten student's performance to inform deployment of resources and instructional supports;

(b) Establish a policy to ensure each student's parent or guardian is informed of the student's performance on the assessment;

(c) Establish a policy to ensure that districts report results to the State Superintendent of Education; and

(d) Require this assessment be given to all students enrolled in a public Kindergarten in Mississippi.

(2) The Kindergarten readiness assessment may be given prior to the beginning of Kindergarten or during the first thirty (30) days of the Kindergarten year.






EARLY LEARNING COLLABORATIVE ACT

§ 37-21-51 - Definitions; legislative findings; Early Learning Collaborative Act of 2013; implementation of voluntary prekindergarten program; application for and use of program funds; criteria for awarding funds; funds to be appropriated on phased-in basis

(1) As used in this section:

(a) "Preschool or prekindergarten children" means any children who have not entered kindergarten but will have obtained four (4) years of age on or before September 1 of a school year.

(b) An "early learning collaborative" is a district or countywide council that writes and submits an application to participate in the voluntary prekindergarten program. An early learning collaborative is comprised, at a minimum, of a public school district and/or a local Head Start affiliate if in existence, private or parochial schools, or one or more licensed child care centers. Agencies or other organizations that work with young children and their families may also participate in the collaborative to provide resources and coordination even if those agencies or organizations are not prekindergarten providers.

(c) A "prekindergarten provider" is a public, private or parochial school, licensed child care center or Head Start center that serves prekindergarten children and participates in the voluntary prekindergarten program.

(d) A "lead partner" is a public school district or other nonprofit entity with the instructional expertise and operational capacity to manage the early learning collaborative's prekindergarten program as described in the collaborative's approved application for funds. The lead partner serves as the fiscal agent for the collaborative and shall disburse awarded funds in accordance with the collaborative's approved application. The lead partner must facilitate a professional learning community for the teachers in the prekindergarten program and lead the collaborative. The lead partner ensures that the collaborative adopts and implements curriculum and assessments that align with the comprehensive early learning standards. The public school district shall be the lead partner if no other qualifying lead partner is selected.

(e) "Comprehensive early learning standards" are standards adopted by the State Board of Education that address the highest level of fundamental domains of early learning to include, but not be limited to, physical well-being and motor development, social/emotional development, approaches toward learning, language development and cognition and general knowledge. The comprehensive early learning standards shall also include standards for emergent literacy skills, including oral communication, knowledge of print and letters, phonological and phonemic awareness, and vocabulary and comprehension development.

(f) A "research-based curriculum" is an age-appropriate curriculum that is based on the findings of current research and has been found to be effective in improving student learning.

(2) To ensure that all children have access to quality early childhood education and development services, the Legislature finds and declares the following:

(a) Parents have the primary duty to educate their young preschool children;

(b) The State of Mississippi can assist and educate parents in their role as the primary caregivers and educators of young preschool children;

(c) There is a need to explore innovative approaches and strategies for aiding parents and families in the education and development of young preschool children; and

(d) There exists a patchwork of prekindergarten entities but no coordination of services and there needs to be a coordination of these services.

(3) (a) This subsection shall be known and may be cited as the "Early Learning Collaborative Act of 2013."

(b) Effective with the 2013-2014 school year, the Mississippi State Department of Education shall establish a voluntary prekindergarten program, which shall be a collaboration among the entities providing prekindergarten programs including Head Start, licensed child care facilities and licensed public, parochial and private school prekindergarten programs. This program shall be implemented no later than the 2014-2015 school year. Enrollment in the prekindergarten program shall be coordinated with the Head Start agencies in the local areas and shall not be permitted to cause a reduction in children served by the Head Start program. Under this program, eligible entities may submit an application for funds to (i) defray the cost of additional and/or more qualified teaching staff, appropriate educational materials and equipment and to improve the quality of educational experiences offered to four-year-old children in early care and education programs, and/or to (ii) extend developmentally appropriate education services at such programs currently serving four-year-old children to include practices of high quality instruction, and to (iii) administer, implement, monitor and evaluate the programs, and to (iv) defray the cost of professional development and age-appropriate child assessment.

(c) Subject to the availability of funds appropriated therefor, the State Department of Education shall administer the implementation, monitoring and evaluation of the voluntary prekindergarten program, including awards and the application process.

(i) The department shall establish a rigorous and transparent application process for the awarding of funds. Lead partners shall submit the applications on behalf of their early learning collaborative.

(ii) The department will establish monitoring policies and procedures that, at a minimum, will include at least one (1) site visit a year.

(iii) The department will provide technical assistance to collaboratives and their providers to improve the quality of prekindergarten programs.

(iv) The department will evaluate the effectiveness of each early childhood collaborative and each prekindergarten provider. If the State Department of Education adopts a statewide kindergarten screening that assesses the readiness of each student for kindergarten, the State Department of Education shall adopt a minimum rate of readiness that each prekindergarten provider must meet in order to remain eligible for prekindergarten program funds. Each parent who enrolls his or her child in the prekindergarten program must submit the child for the statewide kindergarten screening, regardless of whether the child is admitted to kindergarten in a public school.

(d) Prekindergarten program funds shall be awarded to early childhood collaboratives whose proposed programs meet the program criteria. The criteria shall include:

(i) Voluntary enrollment of children;

(ii) Collaboration among prekindergarten providers and other early childhood programs through the establishment of an early learning collaborative;

(iii) Qualifications of master teachers, teachers and assistants, which must conform to guidelines in Section 37-21-3;

(iv) At least fifteen (15) hours of annual professional development for program instructional staff, including professional development in early literacy;

(v) The use of state-adopted comprehensive early learning standards;

(vi) The use of a research-based curriculum that is designed to prepare students to be ready for kindergarten, with emphasis in early literacy, and is aligned with the comprehensive early learning standards;

(vii) The use of age-appropriate assessments aligned to the comprehensive early learning standards;

(viii) Teacher/child ratios of one (1) adult for every ten (10) children with a maximum of twenty (20) children per classroom and a minimum of five (5) children per classroom;

(ix) The provision of at least one (1) meal meeting state and federal nutrition guidelines for young children;

(x) Plans to screen and/or refer children for vision, hearing and other health issues;

(xi) Parent involvement opportunities;

(xii) Plans to serve children with disabilities as indicated under IDEA;

(xiii) The number of instructional hours to be provided, which shall equal no less than five hundred forty (540) instructional hours per school year for half-day programs and one thousand eighty (1,080) instructional hours per school year for full-day programs; and

(xiv) A budget detailing the use of funds for allowed expenses.

Participating child care centers shall: (a) meet state child care facility licensure requirements unless exempted under Section 43-20-5, Mississippi Code of 1972, and (b) select and utilize a nationally recognized assessment tool, approved by the State Department of Education, designed to document classroom quality, which must be in place not later than July 1, 2016, as certified by the State Department of Education.

Within the prekindergarten program, a prekindergarten provider must comply with the antidiscrimination requirements applicable to public schools. A prekindergarten provider may not discriminate against a parent or child, including the refusal to admit a child for enrollment in the prekindergarten program, in violation of these antidiscrimination requirements. However, a prekindergarten provider may refuse to admit a child based on the provider's standard eligibility guidelines, provided that these guidelines do not violate the antidiscrimination requirements. Consistent with the Legislature's recognition of the primacy of a parent's role in the education of a preschool-age child and the related recognition of the state in assisting and educating parents in that role, if the State Department of Education adopts a statewide kindergarten screening that assesses the readiness of each student for kindergarten, the State Department of Education shall recognize each child's unique pattern of development when adopting a minimum rate of readiness that prekindergarten providers must meet in order to remain eligible for prekindergarten program funds. Each parent who enrolls his or her child in the prekindergarten program may submit the child for the statewide kindergarten screening, regardless of whether the child is admitted to kindergarten in a public school.

The State Department of Education may add program criteria not inconsistent with these requirements and shall develop policies and procedures to implement and enforce these criteria.

(e) The State Department of Education shall ensure that early learning collaboratives provide each parent enrolling a child in the voluntary prekindergarten program with a profile of every prekindergarten provider participating in the collaborative's geographic catchment area. The State Department of Education shall prescribe the information to be included in each profile as well as the format of the profiles. At a minimum, the profiles must include the prekindergarten provider's services, curriculum, instructor credentials and instructor-to-student ratio.

(f) A teacher, assistant teacher or other employee whose salary and fringe benefits are paid from state funds under this act shall only be classified as a state or local school district employee eligible for state health insurance benefits or membership in the Public Employees' Retirement System, if the person's employer is already an agency or instrumentality of the state, such as a school district, and the employee would be eligible for such benefits in the normal course of business.

(g) Funding shall be provided for this program beginning with the 2014 fiscal year subject to appropriation by the Legislature as provided in paragraph (h) of this subsection. The department shall make an annual report to the Legislature and the Governor regarding the effectiveness of the program. The PEER Committee shall review those reports and other program data and submit an independent evaluation of program operation and effectiveness to the Legislature and the Governor on or before October 1 of the calendar year before the beginning of the next phased-in period of funding.

(h) (i) The Legislature shall appropriate funds to implement the Early Education Collaborative Act of 2013 on a phased-in basis as follows:

1. The first phase shall be based on an annual state appropriation of not more than Eight Million Dollars ($ 8,000,000.00) and shall serve approximately three thousand five hundred (3,500) children through five (5) to eight (8) early learning collaboratives and their prekindergarten providers;

2. The second phase shall be based on an annual state appropriation of not more than Sixteen Million Dollars ($ 16,000,000.00) and shall serve approximately seven thousand (7,000) children through ten (10) to fifteen (15) early learning collaboratives and their prekindergarten providers;

3. The third phase shall be based on an annual state appropriation of not more than Thirty-three Million Nine Hundred Fifty Thousand Dollars ($ 33,950,000.00) and shall serve approximately fifteen thousand (15,000) children through twenty (20) to twenty-five (25) early learning collaboratives and their prekindergarten providers.

(ii) Future phases shall be based on interest in the program and the effectiveness of the program as determined by the school readiness of participants. Each phase shall last for at least three (3) years but no more than five (5) years. The State Department of Education shall determine when to move to a new phase of the program, within the timeline provided herein.

(iii) Funding shall be provided to early learning collaboratives on the basis of Two Thousand One Hundred Fifty Dollars ($ 2,150.00) per student in a full-day program and One Thousand Seventy-five Dollars ($ 1,075.00) per student in a half-day program proposed in the collaborative's approved application. Once an early learning collaborative's plan is approved and funded, the collaborative and/or its prekindergarten providers shall receive funds on an ongoing basis unless the collaborative and/or its prekindergarten providers no longer meet the criteria to participate in the program.

(iv) Early learning collaboratives shall match state funds on a 1:1 basis. Local matching funds may include local tax dollars, federal dollars as allowed, parent tuition, philanthropic contributions, or in-kind donations of facilities, equipment and services required as part of the program such as food service or health screenings.

(v) The State Department of Education shall reserve no more than five percent (5%) of the appropriation in any year for administrative costs. Funds remaining after awards to early learning collaboratives and the department's administrative needs are met may be carried over in the following year. In the first year of implementation of the program, the department may delay the awarding of funds until the 2014-2015 school year should time not be sufficient to establish the program's operation prior to the 2013-2014 school year.

(vi) In the initial phase of implementation, the State Department of Education shall award state funds under the Early Learning Collaborative Act of 2013 based on a community's capacity, commitment and need. To determine capacity, commitment and need, the State Department of Education shall require evidence of existing strong local collaborations of early education stakeholders. Such evidence shall include, but not be limited to, collaborations resulting from any of the following:

1. Participation in Excel By 5;

2. Participation in supporting Partnerships to Assure Ready Kids (SPARK);

3. Participation in the Gilmore Early Learning Initiative (GELI); or

4. Participation in the Mississippi Building Blocks.

In determining community need, the department shall consider low academic achievement within the public school districts participating in an applicant early learning collaborative and the number and percentage of children without quality prekindergarten options.

(vii) All authority granted to the State Department of Education to establish program rules is subject to the public processes established in the provisions of the Mississippi Administrative Procedures Law, including, but not limited to, filing notice of the proposed rules, public hearings and any economic impact statement with the Office of the Secretary of State before presenting such information to the State Board of Education for final approval.



§ 37-21-53 - Creation of Council; purpose; membership

(1) The State Early Childhood Advisory Council (SECAC), located in the Office of the Governor, is (a) to assist the State Department of Education with the implementation of the Early Learning Collaborative Act of 2013, (b) to ensure coordination among the various agencies and programs serving preschool children in order to support school district's efforts to achieve the goal of readiness to start school, (c) to facilitate communication, cooperation and maximum use of resources and to promote high standards for all programs serving preschool children and their families in Mississippi, (d) to serve as the designated council for early childhood education and care pursuant to federal Public Law 110-134, and (e) to carry out any responsibilities assigned to SECAC by the Governor and/or by applicable federal law.

(2) The membership of the State Early Childhood Advisory Council (SECAC) in accordance with Public Law 110-134, shall include the following members to be appointed by the Governor:

(a) A representative of the Mississippi Department of Human Services;

(b) A representative of the Mississippi Department of Education;

(c) A representative of local educational agencies;

(d) A representative of Mississippi Institutions of Higher Education;

(e) A representative of local providers of early childhood education and care services from each congressional district;

(f) A representative from Head Start agencies located in the state, including Indian Head Start programs and migrant and seasonal Head Start programs as available;

(g) The State Director of Head Start Collaboration;

(h) The Part C Coordinator and/or the Section 619 Coordinator of programs under the Individuals with Disabilities Education Act (20 USC 1419, 1431 et seq.);

(i) A representative of the Mississippi Department of Health;

(j) A representative of the Mississippi Department of Mental Health; and

(k) Representatives of other entities deemed relevant by the Governor.









Chapter 22 - STATE FUNDS FOR SCHOOL DISTRICTS

EMERGENCY FUND LOSS ASSISTANCE PROGRAM

§ 37-22-5 - Emergency Fund Loss Assistance Program and Fund

There is herein created an Emergency Fund Loss Assistance Program to provide temporary grants to eligible school districts. The purpose of the program shall be to provide relief to school districts suffering losses of financial assistance under federal programs, such as the IMPACT Program, designed to serve the educational needs of children of government employees and Choctaw Indian children. Any school district which has sustained losses in direct payments from the federal government for the purpose of educating the children of federal government employees and Choctaw Indian children living on United States Government owned reservation land shall be entitled to an Emergency Fund Loss Assistance Grant, in the amount of the reduction of the grant funds received from the federal government from prior years. This grant shall be limited to losses resulting from reductions in the level of federal funding allocated to school districts from prior years and not from reductions resulting from a loss of students served by the school districts. Losses incurred prior to July 1, 1987, shall not be considered for purposes of determining the amount of the grant. There is hereby established an Emergency Fund Loss Assistance Fund in the State Treasury which shall be used to distribute the emergency grants to school districts. Expenditures from this fund shall not exceed One Million Dollars ($ 1,000,000.00) in any fiscal year. If the total of all grant entitlements from local school districts exceeds such sum, then the grants to the school districts shall be prorated accordingly. The State Treasurer shall transfer funds from this program in the same manner that funds are transferred from the Minimum Education Program Fund, as provided in Section 37-19-47.



§ 37-22-7 - Allocation of appropriations

If state funds appropriated by the Legislature or otherwise made available by statute are insufficient to fully fund the Uniform Millage Assistance Grant Program, the Second Level Funding Program and the Emergency Fund Loss Assistance Program in any year, then any state funds made available for such programs shall be allocated by appropriation to each program in an aggregate amount which shall not exceed the total amount of state funds available.






MISSISSIPPI SCHOOL DISTRICT EMERGENCY BRIDGE LOAN ACT

§ 37-22-25 - Mississippi School District Emergency Bridge Loan program established; purpose; legislative intent; Mississippi School District Emergency Bridge Loan Fund created; repayment of loan; audit of receipts and expenditures of school districts in arrears; use of funds

(1) This section shall be known and may be cited as the "Mississippi School District Emergency Bridge Loan Act."

(2) (a) There is established a bridge loan program to be administered by the State Department of Education for the purpose of assisting local school districts that suffer revenue losses as a result of an economic downturn that substantially impacts the state and local revenues available to school districts. Loan proceeds distributed to school districts shall be specifically for school district operations identified as essential by the department.

(b) It is the intent of the Legislature that the department endeavor to ensure that the costs of the administration of this section are as low as possible.

(3) (a) There is created a special fund in the State Treasury to be designated as the "Mississippi School District Emergency Bridge Loan Fund," referred to in this section as the "fund." The fund shall consist of money designated for deposit in the fund from any source including, but not limited to, appropriations, bond proceeds, grants, gifts, donations or funds from any source, public or private. The fund shall be credited with all repayments of principal and interest derived from loans made from the fund. Unexpended amounts remaining in the fund at the end of a fiscal year shall not lapse into the State General Fund, and any interest earned on amounts in the fund shall be deposited to the credit of the State General Fund. Monies in the fund may not be used or expended for any purpose except as authorized under this section.

(b) The department shall establish a loan program by which loans may be made available to school districts to assist those school districts. Any school district that demonstrates for the current fiscal year a projected revenue loss equal to or exceeding one-third (1/3) of its revenues in the preceding fiscal year may qualify for a loan. The interest rate on loans made under this section may vary from time to time and from loan to loan and shall be at or below market interest rates as determined by the department. The department shall act as quickly as is practicable and prudent in deciding on any loan request that it receives.

(c) The aggregate amount of any loans received under this section by a school district shall not exceed one hundred percent (100%) of the difference between the revenue received by the school district to fund essential operations in the preceding fiscal year and the estimated revenue from those sources in the current fiscal year plus sixteenth section principal funds that may be expended under law, cash reserves or fund balances at the fiscal year end, as determined by the department. The State Board of Education shall set the maximum amount of any loan made under this section at an amount that will ensure the equitable distribution of the amounts available for loans to the eligible school districts.

(d) A school district that receives a loan from the fund shall pledge for repayment of the loan any part of the homestead exemption annual tax loss reimbursement to which it may be entitled under Section 27-33-77, as may be required by the department. Each recipient of a loan shall establish a dedicated source of revenue for repayment of the loan. Before any school district shall receive a loan, it must execute with the department a loan agreement evidencing the loan, a copy of which must be filed by the department with the State Tax Commission. The loan agreement may not be construed to prohibit any recipient from prepaying any part or all of the funds received. The repayment schedule in each loan agreement shall provide for: (i) monthly payments; (ii) semiannual payments; or (iii) other periodic payments. The loan agreement shall provide for the repayment of all funds received from the fund within not more than ten (10) years. At the request of the department, the State Tax Commission shall withhold semiannually from the amount to be remitted to a school district the sum necessary to pay all or a portion of the periodic payments for the loan.

(e) A school district that receives a loan from the state which is not eligible to pledge for repayment of the loan under paragraph (d) of this subsection shall repay the loan by making payments each month to the State Treasurer through the Department of Finance and Administration for and on behalf of the department according to Section 7-7-15, to be credited to the fund in lieu of pledging homestead exemption annual tax loss reimbursement.

Loan repayments shall be according to a repayment schedule contained in each loan agreement as required under paragraph (d) of this subsection.

(f) Evidences of indebtedness that are issued under this section may not be deemed indebtedness within the meaning specified in Section 37-59-5.

(g) The State Auditor, upon the request of the department, shall audit the receipts and expenditures of a school district if loan repayments appear to be in arrears. If the Auditor finds that the school district is in arrears in the repayments, the Auditor immediately shall notify the State Superintendent of Public Education, who may take any action necessary to enforce the terms of the loan agreement. The superintendent, in his discretion, may notify the State Tax Commission to withhold all future payments to the school district of homestead exemption annual tax loss reimbursements under Section 27-33-77 until such time that the school district is again current in its loan repayments, as certified by the department.

(h) All monies deposited in the fund may be used only for providing the loans authorized under this section. In addition, any amounts in the fund may be used to defray the reasonable costs of administering the fund. The department is authorized to use amounts available to it from the fund to contract for those facilities and staff needed to administer and provide routine management for the funds and loan program.

(4) In administering this section, the State Department of Education shall have the following powers and duties:

(a) To supervise the use of all funds made available under this section;

(b) To promulgate rules and regulations and to establish procedures in accordance with this section for the implementation of the loan program;

(c) To requisition monies in the fund and distribute those monies in accordance with this section;

(d) To maintain, in accordance with generally accepted government accounting standards, an accurate record of all monies in the fund made available to school districts under this section; and

(e) To file annually with the Legislature a report detailing how monies in the fund were spent during the preceding fiscal year in each school district.

(5) The State Bond Commission, at one time or from time to time, may declare the necessity for general funds for the purposes provided in this section, including the costs incident to the administration of the loan program. Upon approval by the State Bond Commission, the Department of Finance and Administration may transfer the necessary amount from the General Fund to the fund in ample time to discharge such loans and incidental costs.

(6) The Department of Finance and Administration, without further process of law, may certify the necessity for warrants and issue those warrants in such amounts as may be necessary to make loans under the program authorized by this section.

(7) After any state funds in the fund are no longer needed for the particular purpose for which they were appropriated, deposited or transferred into the fund, the Department of Finance and Administration shall transfer those state funds back to the particular fund or funds in the State Treasury from which they were appropriated or transferred into the fund, upon certification of the State Superintendent of Public Education that the state funds currently are not needed.









Chapter 23 - EXCEPTIONAL CHILDREN

IN GENERAL

§ 37-23-1 - Purpose of §§ 37-23-1 through 37-23-159; design of programs and services; accountability system

The purpose of Sections 37-23-1 through 37-23-159 is to mandate free appropriate public educational services and equipment for exceptional children in the age range three (3) through twenty (20) for whom the regular school programs are not adequate and to provide, on a permissive basis, a free appropriate public education, as a part of the state's early intervention system in accordance with regulations developed in collaboration with the agency designated as "lead agency" under Part C of the Individuals with Disabilities Education Act. The portion of the regulations developed in collaboration with the lead agency which are necessary to implement the programs under the authority of the State Board of Education shall be presented to the State Board of Education for adoption. This specifically includes, but shall not be limited to, provision for day schools for the deaf and blind of an age under six (6) years, where early training is in accordance with the most advanced and best approved scientific methods of instruction, always taking into consideration the best interests of the child and his improvement at a time during which he is most susceptible of improvement. Educational programs to exceptional children under the age of three (3) years shall be eligible for adequate education program funds.

All references in the laws of this state to the "Individuals with Disabilities Education Act" or to the "IDEA" shall be construed to include any subsequent amendments to that act.

The educational programs and services provided for exceptional children in Sections 37-23-1 through 37-23-15, 37-23-31 through 37-23-35, 37-23-61 through 37-23-75 and 37-23-77 shall be designed to provide individualized appropriate special education and related services that enable a child to reach his or her appropriate and uniquely designed goals for success. The State Board of Education shall establish an accountability system for special education programs and students with disabilities. The system shall establish accountability standards for services provided to improve the educational skills designed to prepare children for life after their years in school. These standards shall be a part of the accreditation system and shall be implemented before July 1, 1996.

The State Department of Education shall establish goals for the performance of children with disabilities that will promote the purpose of IDEA and are consistent, to the maximum extent appropriate, with other goals and standards for children established by the State Department of Education. Performance indicators used to assess progress toward achieving those goals that, at a minimum, address the performance of children with disabilities on assessments, drop-out rates, and graduation rates shall be developed. Every two (2) years, the progress toward meeting the established performance goals shall be reported to the public.



§ 37-23-3 - "Exceptional child" defined; pilot project in provision of language services for children with disabilities

(1) An exceptional child shall be defined as any child as herein defined, in the age range birth through twenty (20) years of age with an intellectual disability, hearing impairments (including deafness), speech or language impairments, visual impairments (including blindness), emotional disturbance, orthopedic impairments, autism, traumatic brain injury, other health impairments, or specific learning disabilities and, by reason thereof, needs special education and related services. Such children shall be determined by competent professional persons in such disciplines as medicine, psychology, special education, speech pathology and social work and shall be considered exceptional children for the purposes of Sections 37-23-1 through 37-23-159. Such professional persons shall be approved by the State Department of Education. The mandate for the provision of educational programs to exceptional children shall only apply to the children in the age range three (3) through twenty (20). Children who are potentially in need of special educational and related services must be considered for the services on an individual basis.

(2) During the fiscal year 1995 and fiscal year 1996, the State Department of Education shall conduct a pilot project in one or more school districts which shall test the method of providing language services described in this subsection. For purposes of this pilot project, a child with a disability as defined in the Individuals with Disabilities Education Act (IDEA) may not be denied language services because his measured cognitive functioning is equivalent to or lower than his measured functioning level in the language area. In order for language services to be provided for a child, the measured functioning level of the child in the language area must indicate a delay relative to the child's chronological age. Individual determination of a child's needs must take into consideration the need for development in the language area, the need for support for basic adaptive skills in language development and the extent to which the child's lack of ability in the language area may have interfered with academic achievement or development milestones. In the area of language development, a child's need of alternative or augmentative communication modes and the need for language development must be considered fundamental in making their determination of need for services.

(3) The State Department of Education shall report to the Education Committees of the House of Representatives and the Senate by December 1, 1995, and December 1, 1996, on the results of the pilot project described in subsection (2) of this section. Such reports shall include, but not be limited to, the project; the number and ages of the children who applied for participation and who did participate in the pilot project; and evaluation of the benefits obtained by the children who participated in the pilot project; an estimate of the number of children who would likely utilize similar services if provided on a statewide basis; and an estimate of the cost of providing such services on a statewide basis.

(4) The State Board of Education shall promulgate regulations which ensure services are provided to children as such services are defined in this chapter.



§ 37-23-5 - Administration of program of education for exceptional children

Except as otherwise provided in Laws, 1999, Chapter 582, the State Department of Education is empowered to foster, inspect, approve and administer a program of education for exceptional children. The State Department of Education shall make the necessary rules and regulations in keeping with the provisions of Sections 37-23-1 through 37-23-9 and applicable federal laws and regulations which are not in conflict with Mississippi law for its proper administration and shall employ such personnel as may be necessary to administer such program.

The department shall require that the program of education for exceptional children be designed to provide individualized appropriate special education and related services that enable a child to reach his or her appropriate and uniquely designed goals for success.



§ 37-23-9 - Courses of study, methods of teaching, and qualifications of instructors

Except as otherwise provided in Laws, 1999, Chapter 582, course of study, teacher-pupil ratio, adequacy of methods of instruction, in-service training qualifications of teachers and technicians, and necessary equipment for special education must comply with the requirements established by the state department of education. Boards of trustees of the districts wherein a special class or classes are established are to employ teachers as provided by law for the purpose of teaching the established special classes.



§ 37-23-13 - Compliance by school boards with Americans with Disabilities Act; funding of reader machines or persons for visually impaired teachers

(1) The school board of any school district is hereby authorized to comply with the provisions of the Federal Americans with Disabilities Act of 1990 (42 U.S.C.S. Sections 12101-12213 (West Supp. 1991)) by making reasonable accommodations to the known physical or mental limitations of an otherwise qualified individual with a disability who is an applicant or employee, unless the school board can demonstrate that the accommodation would impose an undue hardship on the operation of the school. The school board of any such school district determining that such accommodation is required and reasonable may, by resolution spread upon its minutes, apply to the State Department of Education for funds to defray the cost of providing qualified reader machines or persons, as determined by the school board to be in the best interest of the individual teacher, for visually-impaired classroom teachers in compliance with said federal law.

(2) The State Department of Education, within the availability of funds appropriated for such purpose, may expend funds for the purpose of defraying the expenses of school districts in providing qualified reader machines or persons, as determined by the school board to be in the best interest of the individual teacher, for visually-impaired classroom teachers under the said Americans with Disabilities Act of 1990, with the approval of the State Board of Education. The department shall, by regulation, prescribe a method and necessary forms for the purpose of school districts' applications for funds as authorized herein.



§ 37-23-15 - Pilot programs for testing and educational remediation for dyslexia and related disorders.

(1) The State Department of Education, in accordance with Sections 37-23-1 through 37-23-75, and any additional authority granted in this chapter, shall:

(a) Adopt pilot programs under which certain students enrolled or enrolling in public schools in this state shall be tested for dyslexia and related disorders as may be necessary. The pilot programs shall provide that upon the request of a parent, student, school nurse, classroom teacher or other school personnel who has reason to believe that a student has a need to be tested for dyslexia, such student shall be reviewed for appropriate services. However, a student shall not be tested for dyslexia whose parent or guardian objects thereto on grounds that such testing conflicts with his conscientiously held religious beliefs.

(b) In accordance with the pilot programs adopted by the State Department of Education, such school boards shall provide remediation in an appropriate multi-sensory, systematic language-based regular education program or programs, as determined by the school district, such as the Texas Scottish Rite Hospital Dyslexia Training Program, pertinent to the child's physical and educational disorders or the sensory area in need of remediation for those students who do not qualify for special education services.

(c) The State Department of Education, by not later than January 1, 1997, shall make recommendations to the school boards designated for the pilot programs for the delivery of services to students who are identified as dyslexic.

(d) For the purposes of this section:

(i) "Dyslexia" means a language processing disorder which may be manifested by difficulty processing expressive or receptive, oral or written language despite adequate intelligence, educational exposure and cultural opportunity. Specific manifestations may occur in one or more areas, including difficulty with the alphabet, reading comprehension, writing and spelling.

(ii) "Related disorders" shall include disorders similar to or related to dyslexia such as developmental auditory imperception, dysphasia, specific developmental dyslexia, dyspraxia, developmental dysgraphia and developmental spelling disability.

(e) Local school districts designated for the pilot programs may utilize any source of funds other than minimum program funds to provide any services under this section.

(f) Nothing in this section shall be construed to require any school district to implement this section unless the local school board, by resolution spread on its minutes, voluntarily agrees to comply with this section and any regulations promulgated under this section. Any local school board may withdraw from participation in the program authorized under this section by providing written notice of its determination to withdraw to the State Department of Education no later than June 1 of the preceding fiscal year.

(2) State funding for the pilot programs for testing students for dyslexia shall be subject to the availability of funds specifically appropriated therefor by the Legislature.

(3) The State Department of Education shall prepare a report for the 1999 Regular Session of the Legislature to be submitted to the Chairmen of the Education Committees of the Senate and House of Representatives not later than November 1, 1998, with recommendations as to the effectiveness of the pilot programs for students with dyslexia and whether or not the pilot programs should be expanded or discontinued.



§ 37-23-16 - Early literacy and numeracy screening assessment instruments; selection; use; funding

(1) (a) The State Department of Education shall select early literacy and numeracy screening assessment instrument or instruments to be used throughout the state in the screening of students in Kindergarten through Grade 3.

(b) All school districts shall use the literacy and numeracy screening instrument or instruments selected by the department; however, no literacy or numeracy screening instrument or instruments shall be used by school districts for the purpose of determining whether or not a student will be promoted to the next grade level. For the purposes of this section, "literacy" means ability to read and write and "numeracy" means fluency in understanding numbers and mathematical operations.

(2) In addition to those funds that are appropriated by the Legislature, the State Department of Education may receive and expend funds made available to the department from any source, including any federal or other governmental agency, private business, industry, foundation or other organization, to screen students for literacy and numeracy difficulties.

(3) The State Department of Education shall establish a reporting system for school districts in order to monitor the effectiveness of the literacy or numeracy screening assessment instruments. The department shall require school districts to annually submit data requested by the department which may be utilized to determine whether or not the assessment instruments are accurately identifying students in need.

(4) The requirements of this section shall be effective beginning with the 2008-2009 school year and compliance with the mandates of this section shall be subject to appropriation by the Legislature.






STATE-SUPPORTED COLLEGE AND UNIVERSITY EDUCATION PROGRAMS FOR SPECIAL CHILDREN

§ 37-23-31 - Establishment of education program for deaf, aphasic and emotionally disturbed children; rights of parents or guardians regarding placement or education programs

(1) When five (5) or more children under twenty-one (21) years of age who because of deafness, aphasia, emotional disturbance and/or other low-incidence conditions, are unable to have their educational needs met in a regular public school program, and a special education program in their particular areas of exceptionality is not available in their respective local public school districts, a state-supported university or college shall be authorized and empowered, in its discretion, to provide a program of education, instruction and training to such children, provided that such program shall operate under rules, regulations, policies and standards adopted by the State Department of Education as provided for in Section 37-23-33. The opinion of a parent or guardian in regard to the provision of an appropriate special education program in or by their respective local public school district shall be considered before a placement decision is finalized. Parents shall have any and all rights as provided in the Individuals with Disabilities Education Act, including, but not limited to, the right to equal participation in their child's Individualized Education Program (IEP), the right to require review of their child's IEP, and the right to appeal an IEP Committee decision immediately. The parent or guardian or local educational agency shall have the right to audio record the proceedings of individualized education program team meetings. The parent or guardian or local educational agency shall notify the members of the individualized education program team of his, her, or its intent to audio record a meeting at least twenty-four (24) hours prior to the meeting.

(2) Any state-supported university or college conducting a full-time medical teaching program acceptable to the State Board of Education may, at its discretion, enter into such contracts or agreements with any private school or nonprofit corporation-supported institution, the Mississippi School for the Deaf, or any state-supported institution, providing the special education contemplated by this section for such services, provided the private school or institution offering such services shall have conducted a program of such services at standards acceptable to the State Department of Education for a period of at least one (1) year prior to the date at which the university or college proposes to enter into an agreement or contract for special educational services as described above.



§ 37-23-33 - Powers and duties of board and department of education

Such program of education, instruction and training as is provided for in Section 37-23-31 shall be furnished in such manner as shall be provided by rules and regulations adopted by the State Board of Education, which for such purposes shall have the full power to adopt such rules, regulations, policies and standards as it may deem necessary to carry out the purpose of Sections 37-23-31 through 37-23-35, including the establishment of qualifications of any teachers employed under the provisions thereof. It is expressly provided, however, that no program of education, instruction and training shall be furnished except in a university or college supported by the State of Mississippi and only in cases where such university or college shall consent thereto and shall provide any classroom space, furniture and facilities which may be deemed necessary in carrying out the provisions of those sections.

The State Department of Education shall require that the program of education, instruction and training be designed to provide individualized appropriate special education and related services that enable a child to reach his or her appropriate and uniquely designed goals for success.



§ 37-23-35 - Payment for education of students attending program

When any children who are residents of the State of Mississippi and qualify under the provisions of Section 37-23-31, shall be provided a program of education, instruction and training within a school under the provisions of said section, the State Department of Education shall allocate one (1) teacher unit for each approved class. The allocation of funds for each teacher unit shall be based on the teacher's certification and shall be in accordance with Sections 37-19-1 through 37-19-41 of the code. The university or college shall be eligible for state and federal funds for such programs on the same basis as local school districts. The university or college shall be responsible for providing for the additional costs of the program.






PAYMENTS FOR INSTRUCTION OF CHILDREN REQUIRING SPECIAL EDUCATION IN CERTAIN COUNTIES [REPEALED]



FINANCIAL ASSISTANCE TO EXCEPTIONAL CHILDREN ATTENDING PRIVATE OR PAROCHIAL SCHOOLS

§ 37-23-61 - "Child" defined

As used in Sections 37-23-61 through 37-23-75, the word "child" shall mean any child who cannot pursue all regular classwork due to reasons of defective hearing, vision, speech, intellectual disability, or other mental or physical conditions as determined by competent medical authorities and psychologists. Those medical authorities and psychologists shall be approved by the State Department of Education.



§ 37-23-63 - Eligibility to receive state and federal financial assistance

Every child who is a resident citizen of the State of Mississippi under twenty-one (21) years of age, who cannot pursue all regular class work due to reasons of defective hearing, vision, speech, intellectual disability or other mental or physical conditions as determined by competent medical authorities and psychologists, who has not finished or graduated from high school, and who is in attendance in a private school, parochial school or speech, hearing and/or language clinic that is accredited by a state or regional accrediting agency or approved/licensed by the State Department of Education, shall be eligible and entitled to receive state financial assistance in the amount set forth in Section 37-23-69. Exceptional children as defined in Section 37-23-3(1) and who are certified by the designated state authority as requiring inpatient care in a private intermediate care facility for the mentally retarded or psychiatric residential treatment facility, with Medicaid reimbursement, shall be eligible and entitled to receive state and federal financial assistance under the provisions of Section 37-23-69, as allowable and available, if an approved private school is operated as an integral part of the facility that provides twenty-four (24) hours a day monitoring, treatment and education.



§ 37-23-65 - General powers and duties of department of education

The State Department of Education is authorized and directed to promulgate rules and regulations for the payment of such financial assistance and the administration of Sections 37-23-61 through 37-23-75 generally.

The State Department of Education shall have the authority to promulgate and enforce reasonable rules and regulations establishing standards for administration of the program contemplated by Sections 37-23-61 through 37-23-75, consistent with the maintenance of high quality programs for the benefit of the exceptional children served.

The State Department of Education shall require that the programs for which children are eligible for financial assistance under Sections 37-23-61 through 37-23-75 be designed to provide individualized appropriate special education and related services that enable a child to reach his or her appropriate and uniquely designed goals for success.



§ 37-23-67 - Receipt and administration of funds

The State Department of Education shall have the power to receive and administer all funds for or hereafter appropriated to, provided for, or otherwise accruing to, the State Department of Education for the purpose of providing financial assistance to students attending private schools, parochial schools or speech, hearing and/or language clinics that are accredited by a state or regional accrediting agency or approved/licensed by the State Department of Education, for the purpose of defraying the cost of the administration of Sections 37-23-61 through 37-23-75, and for any and all purposes necessary or proper for the administration of the provisions of said sections.



§ 37-23-69 - Determination and payment of financial assistance; application of funds by receiving institutions

The State Department of Education may determine and pay the amount of the financial assistance to be made available to each applicant, and see that all applicants and the programs for them meet the requirements of the program for exceptional children. No financial assistance shall exceed the obligation actually incurred by the applicant for educational costs, which shall include special education and related services as defined by the Mississippi Department of Education Policies and Procedures Regarding Children with Disabilities under the federal Individuals with Disabilities Education Act (IDEA). Within the amount of available state funds appropriated for that purpose, each such applicant may receive assistance according to the following allowances:

(a) If the applicant chooses to attend a private school, a parochial school or a speech, hearing and/or language clinic having an appropriate program for the applicant, and if the school or clinic meets federal and state regulations, then the educational costs reimbursement will be one hundred percent (100%) of the first Six Hundred Dollars ($ 600.00) in educational costs charged by the school or clinic; or, if the applicant is under six (6) years of age, and no program appropriate for the child exists in the public schools of his domicile, then the reimbursement shall be one hundred percent (100%) of the first Six Hundred Dollars ($ 600.00) in educational costs charged by the school or clinic, and fifty percent (50%) of the next Eight Hundred Dollars ($ 800.00) in educational costs charged by the school or clinic;

(b) A public school district shall be reimbursed for the educational costs of an applicant up to an annual maximum based on a multiple of the base student cost as determined under the Mississippi Adequate Education Program (MAEP) or other cost factor as determined by the State Board of Education if the following conditions are met: (i) an applicant in the age range six (6) through twenty (20) requests the public school district where he resides to provide an education for him and the nature of the applicant's educational problem is such that, according to best educational practices, it cannot be met in the public school district where the child resides; (ii) the public school district decides to provide the applicant a free appropriate education by placing him in a private school, a parochial school or a speech, hearing and/or language clinic having an appropriate program for the applicant; (iii) the program meets federal and state regulations; and (iv) the applicant is approved for financial assistance by a State Level Review Board established by the State Board of Education. The Review Board will act on financial assistance requests within five (5) working days of receipt. Nothing in this paragraph shall prevent two (2) or more public school districts from forming a cooperative to meet the needs of low incidence exceptional children, nor shall the public school be relieved of its responsibility to provide an education for all children. If state monies are not sufficient to fund all applicants, there will be a ratable reduction for all recipients receiving state funds under this section. School districts may pay additional educational costs from available federal, state and local funds.

If an exceptional child, as defined in Section 37-23-3, is placed in a therapeutic or other group home licensed or approved by the state that has no educational program associated with it, the local school district in which the home is located shall offer an appropriate educational program to that child.

At any time that the Individualized Education Program (IEP) Committee in the district where the home is located determines that an exceptional child, as defined in Section 37-23-3, residing in that home can no longer be provided a free appropriate public education in that school district, and the State Department of Education agrees with that decision, then the State Department of Education shall recommend to the Department of Human Services placement of the child by the Department of Human Services, which shall take appropriate action. The placement of the exceptional child in the facility shall be at no cost to the local school district. Funds available under Sections 37-23-61 through 37-23-77, as well as any available federal funds, may be used to provide the educational costs of the placement. If the exceptional child is under the guardianship of the Department of Human Services or another state agency, the State Department of Education shall pay only for the educational costs of that placement, and the other agency shall be responsible for the room, board and any other costs. The special education and related services provided to the child shall be in compliance with State Department of Education and any related federal regulations. The State Board of Education may promulgate regulations that are necessary to implement this section; and

(c) If an appropriate local or regional system of care, including a free appropriate public education, is available for exceptional children who are currently being served in out-of-district or Department of Human Services placements under Section 37-23-69(b) or 37-23-77, then the state funds from the State Department of Education that would have been used for those placements may be paid into a pool of funds with funds from other state agencies to be used for the implementation of the individualized plans of care for those children. If there are sufficient funds to serve additional exceptional children because of cost savings as a result of serving these students at home and/or matching the pooled funds with federal dollars, the funds may be used to implement individualized plans of care for those additional exceptional children. Each local or regional provider of services included in the individualized plans of care shall comply with all appropriate state and federal regulations. The State Board of Education may promulgate regulations that are necessary to implement this section.

The State Department of Education may also provide for the payment of that financial assistance in installments and for proration of that financial assistance in the case of children attending a school or clinic for less than a full school session and, if available funds are insufficient, may allocate the available funds among the qualified applicants and local school districts by reducing the maximum assistance provided for in this section.

Any monies provided an applicant under Sections 37-23-61 through 37-23-75 shall be applied by the receiving educational institution as a reduction in the amount of the educational costs paid by the applicant, and the total educational costs paid by the applicant shall not exceed the total educational costs paid by any other child in similar circumstances enrolled in the same program in that institution. However, this limitation shall not prohibit the waiving of all or part of the educational costs for a limited number of children based upon demonstrated financial need, and the State Department of Education may adopt and enforce reasonable rules and regulations to carry out the intent of these provisions.



§ 37-23-71 - Commitments for payment of financial assistance

Upon approving the application for financial assistance, the state department of education shall issue its commitment in writing to the parent or guardian of, or person standing in loco parentis to the applicant, or to the public school district, which said commitment shall be for a specified amount for each day. Payments made under such commitment shall be made by the department, in accordance with the terms of the commitment, and each commitment shall be conditioned upon the applicant's attendance in accordance with his application and the provisions of Sections 37-23-61 through 37-23-75.



§ 37-23-73 - Hearings on denials of financial assistance; appeals

In the event of disapproval by the state department of education of an application for financial assistance payable from department funds, the department shall give notice to the applicant, through the parent or guardian of, or person standing in loco parentis to, the applicant, or to the public school district, by certified mail. Any applicant, through the parent or guardian of, or the person standing in loco parentis to, the applicant, or to the public school district, may, within ten (10) days after receipt of such notice, apply to the state board of education for a hearing, and shall be given a prompt and fair hearing on the question of entitlement to such financial assistance. The board shall render prompt decision upon such hearing. If the board shall affirm the previous action of disapproval of the application, notice shall be given to the applicant, through the parent or guardian of, or the person standing in loco parentis to, the applicant, or to the public school district, by certified mail. Any applicant aggrieved by the action of the board may, through the parent or guardian of, or the person standing in loco parentis to, the applicant or to the public school district within ten (10) days after receipt of such notice, file a petition in the chancery court of the county in which applicant resides for a hearing in the matter on all questions of fact and of law. The petition shall be served upon the state superintendent of public education. Within thirty (30) days after service of the petition, the board shall prepare and deposit a certified transcript of the record in the case in the office of the clerk of the court, which record shall include a copy of the application and any official findings, orders and rulings of the board in the case. The state board of education shall have thirty (30) days after the service of the petition within which to appear and file exceptions, answers or other pleadings. Additional time for preparation of the certified transcript of the record and for appearing and filing exceptions, answers or other pleadings may be granted to the board by order of the court. The court, after considering the law, the pleadings and such evidence as may be adduced in the case, may modify, affirm or reverse the findings of the board and make, issue and enter its judgment accordingly. Appeal from any such judgment shall be subject to the procedures applicable to appeals in ordinary civil actions.



§ 37-23-75 - Offenses and penalties

It shall be unlawful for any person to obtain, seek to obtain, expend, or seek to expend, any financial assistance funds for any purpose other than in payment of or in reimbursement for the tuition costs for the attendance of his child or ward at a private school, parochial school or speech, hearing and/or language clinic. A violation of this section shall constitute a misdemeanor and, upon conviction thereof, shall be punishable by a fine not to exceed five hundred dollars ($ 500.00), by imprisonment for not more than six (6) months in jail, or both.






EXCEPTIONAL CHILDREN UNDER STATE GUARDIANSHIP

§ 37-23-77 - Education of exceptional children under guardianship of Department of Human Services

If a child, as defined in Sections 37-23-61 and 37-23-63, is under the legal guardianship of the State Department of Human Services, or any other state agency, and for whom no foster parents are available and no state-funded institution placement is available, funds available under Section 37-23-1 et seq. may be used to provide for the education of the child in an institution approved by the Department of Human Services and the State Department of Education. However, if the educational services needed by the child are available in a state funded institution, these funds shall not be used to pay for educational services at that institution. At any such time a child is taken out of a school setting and placed under the custody of the Department of Human Services, the department shall immediately notify the State Department of Education and apply for funds for the child's educational services under Section 37-23-1 et seq. and the State Department of Education shall respond to the application within ten (10) working days. The special education and related services provided for this child shall be provided in compliance with State Department of Education regulations. The State Department of Education shall promulgate such regulations as are necessary to implement this section.

The State Department of Education shall require that the special education and related services provided for the children under this section be designed to provide individualized appropriate special education and related services that enable a child to reach his or her appropriate and uniquely designed goals for success.






DEVELOPMENT CENTER FOR RETARDED AND HANDICAPPED CHILDREN

§ 37-23-91 - Authorization for establishment

The board of education in any Class 1 county of the state having a total population of more than one hundred thousand (100,000) according to the 1960 census and having a total assessed valuation in excess of Sixty Million Dollars ($ 60,000,000.00), bordering on the Gulf of Mexico and in which there is a federal military base, under the methods set out in Sections 37-23-91 through 37-23-111, may establish a child development center for children in the county who have an intellectual or physical disability or are otherwise unable to attend public school, including, but not limited to, any child of educable or trainable mind under twenty-one (21) years of age for whose particular educational needs institutional care and training are not available in such county, or who cannot pursue regular classwork due to reason or reasons of defective hearing, vision, speech, intellectual disability or physical conditions, as determined by competent medical authorities and psychologists who are approved by the State Board of Education. This specifically includes, but shall not be limited to, provision for the deaf and blind of an age under six (6) years, where early training is in accordance with the most advanced and best approved scientific methods of instruction, always taking into consideration the best interests of the child and his improvement at a time during which he is most susceptible to improvement.



§ 37-23-93 - Eligibility for attendance

Any such child in such county shall be eligible to attend the center regardless of the school district within the county in which he lives.



§ 37-23-95 - Employment of teachers and other personnel

The county board of education may employ such trained teachers and other personnel as it deems necessary for the proper administration and management of a child development center.



§ 37-23-97 - Acquisition of necessary lands, equipment and furnishings; acceptance of grants

The county board of education may acquire necessary lands, equipment and furnishings by purchase, barter, gift or otherwise and may participate in federal or private grants for the construction, development or operation of such a center.



§ 37-23-99 - Procedure for establishment

The county board of education shall initiate the establishment of such a center by adoption of a resolution stating its intention and shall transmit to the board of supervisors of its county a properly certified copy of such resolution stating its intention to establish a child development center, including estimated costs of land purchase, construction and operational costs per year and the proposed sources of the necessary revenues. The board of supervisors shall make an independent investigation and confirm or deny the need and practicality for such a center.



§ 37-23-101 - Bonds

If the board of supervisors shall confirm the action of the county board of education, then the board of supervisors may issue bonds in an amount not to exceed Five Hundred Thousand Dollars ($ 500,000.00) to bear the expense, or a portion of it, for the construction of such center. The bonds shall be for a period not to exceed twenty-five (25) years at a rate of interest not to exceed six percent (6%) per annum. Said bonds so issued shall be full faith and credit obligations of such county. The principal of and interest on same shall be paid out of funds made available by said board of supervisors by the annual ad valorem tax levied upon all of the taxable property within the county in an amount necessary to pay the interest thereon as the same becomes due to be paid, and the principal of said bonds as the same falls due to be paid.



§ 37-23-103 - Tax levy

The board of supervisors of any such county is hereby authorized, in its discretion, to levy an ad valorem tax on all taxable property within the county not to exceed two mills, the avails of which shall be used for the construction, operation, furnishings and maintenance of any such center so established. The tax levy herein authorized shall not be reimbursable under the homestead exemption laws of this state.



§ 37-23-105 - Election regarding establishment

There shall be held an election, conforming in all respects to applicable statutes governing special elections, in which the proposition authorized in Sections 37-23-91 through 37-23-103 shall be submitted for approval or rejection by the electorate of said county. The power and authority to levy taxes or to issue bonds as provided in Sections 37-23-101 and 37-23-103, shall be contingent upon the affirmative vote of a majority of the qualified electors of said county participating in said election.



§ 37-23-107 - Disposition of funds

All funds provided for in Sections 37-23-91 through 37-23-111 shall be kept in a separate fund and shall be used exclusively for the construction, operation, furnishings and maintenance of any such center so established. Any funds accumulated which are not used in any fiscal year shall remain in said separate fund for that use in the succeeding year or years. Such funds shall be expended upon order of the county board of education, and by warrant issued by the county superintendent of education.



§ 37-23-109 - Receipt of contributions from federal and state governments

Any child development center created under the provisions of Sections 37-23-91 through 37-23-111 shall be entitled to receive all contributions and benefits allowed to the other school districts from the federal and state governments including, but not limited to, contributions on the basis of the average daily attendance per child, school textbooks and school lunch program.



§ 37-23-111 - Location

Any center created under the provisions of Sections 37-23-91 through 37-23-111 may be constructed at any location within the county either in or outside of a municipality.






LEARNING RESOURCES SYSTEM

§ 37-23-121 - Short title

Sections 37-23-121 through 37-23-131 shall be cited as the "Mississippi Learning Resources Law of 1974."



§ 37-23-123 - Legislative intent

The intent of the legislature of the State of Mississippi, by passage of Sections 37-23-123 through 37-23-131, is to develop and make available to children of this state who are being considered for possible or continued placement in the exceptional child program of diagnostic and evaluation and related services that will raise the quality of education for all such children in the State of Mississippi who are in need of such services.

The intent of the legislature is to provide an overall system to give direction in developing diagnostic and evaluation and related services required for the exceptional child program, to coordinate existing resources in the state for such services, and to provide such services, within the limitation of staff availability, on a statewide basis with priority being given to areas of the state where such services are not available. This service is intended to complement the services presently available from the state department of education and other agencies.



§ 37-23-125 - Establishment of system; rules and regulations; employment of personnel; acceptance of funds

(1) The Department of Education is directed to establish a learning resources system to be implemented and administered by the department.

(2) The state board of education shall adopt and promulgate such rules and regulations as are necessary to implement and administer this system.

(3) The department is authorized to employ and train such professional and clerical assistance as is necessary to implement and administer the system.

(4) The department is authorized to accept any federal, state or other governmental funds and any funds from private sources or gifts, grants or donations.



§ 37-23-127 - Advisory committee

(1) The state superintendent of education shall appoint a learning resources advisory committee for each center not to exceed ten (10) members as the superintendent, in his discretion, deems proper from each of the following groups:

(a) Professional educators actively engaged in the education of exceptional children or youth or in the administration of programs for exceptional youth and children.

(b) Professional educators in higher education dealing with the exceptional children and youth, and closely related areas.

(c) Parents of exceptional children or youth.

(2) The committee shall meet quarterly or upon call of the superintendent, and its functions shall be purely advisory in nature and effect. No compensation or per diem shall be provided committee members, but each member shall be entitled to receive all actual, necessary expenses incurred in discharging official responsibilities, including mileage as authorized by law.



§ 37-23-129 - Services provided

The department shall determine the services to be provided by the system, however, at least the following services will be provided:

(a) Provision of diagnostic and evaluation services to children who are being considered for possible or continued placement in educational programs for exceptional children.

(b) Provision, to personnel providing educational programs for exceptional children, of inservice activities and consultation on the diagnosis and evaluation of exceptional children and on the development of individualized educational programs.

(c) Provision of regional screening team services to schools and agencies providing educational services to exceptional children as required in the "competent professional persons" portion of Section 37-23-3.

(d) Collection and maintenance, for demonstration and loan purposes, of instructional materials, professional literature, and evaluation materials which are appropriate for the exceptional child program.



§ 37-23-131 - General duties of department

The department, in implementing the provisions of Sections 37-23-121 through 37-23-131, shall have the following duties:

(a) To establish in various areas of the state, the location and size of which shall be determined by the department, a team of full-time, qualified professional persons trained, individually or collectively, in such disciplines as psychology, speech and hearing, special education, educational evaluation, and social work. One team shall be provided for each area, and shall render diagnostic evaluation, and related services to all children who are being considered for possible or continued placement in educational programs for exceptional children.

(b) To contract for or purchase services of clinical and medical specialists, including, but not limited to, pediatricians, neurologists and psychiatrists, when such services of specialists are needed and not available from members of a team.

(c) To provide for consultation with school personnel, parents and agencies concerned with exceptional children and to serve as resource personnel to which such persons and agencies may consult for assistance in solving problems related to diagnosis and evaluation of exceptional children.

(d) To provide personnel to serve as a resource in programs of preservice and inservice training of teachers.

(e) To disseminate information to the public with regard to exceptional children.






STANDARDS AND PROCEDURES FOR THE EDUCATION OF EXCEPTIONAL CHILDREN

§ 37-23-133 - Definitions

Words and terms, unless otherwise defined below, when used in Sections 37-23-1 through 37-23-159 shall be defined in the same manner as those words and terms used in the Individuals with Disabilities Education Act 1997 Amendments (IDEA), Family Educational Rights and Privacy Act, applicable federal regulations and relevant court cases:

(a) "Assistive technology device" means any item, piece of equipment or product system, whether acquired commercially off the shelf, modified or customized, that is used to increase, maintain or improve the functional capabilities of children with disabilities.

(b) "Assistive technology service" means any service that directly assists a student with a disability in the selection, acquisition or use of an assistive technology device. The term includes:

(i) The evaluation of the needs of a student with a disability, including a functional evaluation of the student in his or her customary environment;

(ii) Purchasing, leasing or otherwise providing for the acquisition of assistive technology devices by students with disabilities;

(iii) Selecting, designing, fitting, customizing, adapting, applying, maintaining, repairing or replacing assistive devices;

(iv) Coordinating and using other therapies, interventions or services with assistive technology devices, such as those associated with existing education and rehabilitation plans and programs;

(v) Training or technical assistance for a student with a disability or, if appropriate, that student's family; and

(vi) Training or technical assistance for professionals (including individuals providing education or rehabilitation services), employers or other individuals who may provide services to, employ, or are otherwise substantially involved in the major life functions of students with disabilities.

(c) "Consent" means agreement in writing from the parent of a child with a disability pertaining to the activities as required under IDEA and the Family Educational Rights and Privacy Act. Local educational agencies shall ensure that the parent:

(i) Has been fully informed of all information relevant to the activity for which consent is required;

(ii) Understands the activity for which consent is requested; and

(iii) Understands that the granting of consent is voluntary and may be revoked at any time prior to the time the activity is conducted.

(d) "Free appropriate public education" means special education and related services provided by local educational agencies that:

(i) Have been provided at public expense, under public supervision and direction, and without charge;

(ii) Meet the standards of the State Department of Education;

(iii) Include an appropriate preschool, elementary, or secondary school education; and

(iv) Are provided in conformity with the individualized education program required under IDEA, applicable federal and state regulations and relevant court cases.

(e) "Individualized education program" or "IEP" means a written statement for each child with a disability that is developed, reviewed, and revised in accordance with the requirements under IDEA, applicable federal and state regulations and relevant court cases.

(f) "Least restrictive environment" means to the maximum extent appropriate, children with disabilities, are educated with children who are not disabled, and special classes, separate schooling, or other removal of children with disabilities from the regular educational environment occurs only when the nature or severity of the disability of a child is such that education in regular classes with the use of supplementary aids and services cannot be achieved satisfactorily.

(g) "Parent" means a person who is legally responsible for a child's welfare or acting for the child in the absence of the legally responsible person. Parent may also mean a natural parent, a guardian, or a surrogate parent.

(h) "Related services" means transportation, and such developmental, corrective, and other supportive services (including speech-language pathology and audiology services, psychological services, physical and occupational therapy, recreation, including therapeutic recreation, social work services, counseling services, including rehabilitation counseling, orientation and mobility services, and medical services, except that such medical services shall be for diagnostic and evaluation purposes only) as may be required to assist a child with a disability to benefit from special education, and includes the early identification and assessment of disabling conditions in children.

(i) "Special education" means specially designed instruction provided by local educational agencies, at no cost to parents, to meet the unique needs of a child with a disability, including instruction conducted in the classroom, in the home, in hospitals and institutions, and in other settings. This term also includes instruction in physical education.

(j) "Supplementary aids and services" means aids, services, and other supports that are provided in regular education classes or other education-related settings to enable children with disabilities to be educated with nondisabled children to the maximum extent appropriate in accordance with the least restrictive environment requirements under IDEA, applicable federal regulations and relevant court cases.

(k) "Transition services" means a coordinated set of activities for a student with a disability that:

(i) Is designed within an outcome-oriented process, which promotes movement from school to post-school activities, including post-secondary education, vocational training, integrated employment (including supported employment), continuing and adult education, adult services, independent living, or community participation;

(ii) Is based upon the individual student's needs, taking into account the student's preferences and interests;

(iii) Includes instruction, related services, community experiences, the development of employment and other post-school adult living objectives, and, when appropriate, acquisition of daily living skills and functional vocational evaluation.



§ 37-23-135 - Eligibility standards for assistance under Individuals with Disabilities Education Act

(1) For the purposes of this section, each local educational agency is eligible for assistance under IDEA Part B for a fiscal year if, in providing for the education of children with disabilities within its jurisdiction, policies, procedures and programs are in effect that are consistent with the regulations established by the State Department of Education.

(2) The local educational agency shall have in effect policies and procedures, and programs that are consistent with the State Department of Education's policies and procedures to ensure:

(a) A free appropriate public education is available to all children with disabilities residing in the state between the ages of three (3) and twenty (20), inclusive. Educational services for children with disabilities who have been suspended or expelled from school shall be provided based on the requirements of IDEA, applicable federal regulations and state regulations;

(b) The full educational opportunity goal established by the state is implemented;

(c) All children with disabilities, who are in need of special education and related services, including children with disabilities attending private school, regardless of the severity of their disabilities, are identified, located, and evaluated;

(d) An individualized education program is developed, reviewed and revised for each child with a disability;

(e) Children with disabilities are provided services within their least restrictive environment;

(f) Children with disabilities and their parents are afforded the procedural safeguards required under IDEA;

(g) Children with disabilities are evaluated as required under IDEA;

(h) The State Department of Education and local education agencies will assure the protection of the confidentiality of any personally identifiable data, information and records collected or maintained as required under IDEA and the Family Rights and Privacy Act.

(i) Children with disabilities participating in early intervention programs assisted under IDEA Part C who will participate in preschool programs assisted under IDEA Part B shall experience a smooth transition. An individualized educational program shall be developed and implemented by the child's third birthday;

(j) Children with disabilities enrolled in private schools by their parents shall be provided special education and related services to the extent required under IDEA;

(k) Children with disabilities who are placed in private schools or facilities by the local educational agency shall be provided special education and related services, in accordance with an individualized education program, at no cost to their parents;

(l) A comprehensive system of personnel development has been developed to ensure appropriately qualified personnel are available and personnel are trained in accordance with the requirements of the State Department of Education and IDEA;

(m) Personnel providing educational services to children with disabilities meet the personnel standards of the State Department of Education;

(n) The performance goals and indicators shall be implemented as established by the State Board of Education; and

(o) Children with disabilities are included in statewide and district-wide assessment programs, with appropriate accommodations, in accordance with regulations established by the State Board of Education.

(3) The local educational agency shall make available to parents of children with disabilities and to the general public all documents relating to the agency's eligibility under IDEA.

(4) If the State Department of Education determines that a local educational agency is not eligible to receive federal funds due to compliance violations not being resolved within a specified timeline, the local educational agency shall be notified of that determination and shall be provided with reasonable notice and an opportunity for a hearing. The local educational agency in receipt of such notice, shall, by means of public notice, take such measures as may be necessary to bring the pendency of an action to withhold funds to the attention of the public within the jurisdiction of such agency.

(5) The State Department of Education, after reasonable notice and an opportunity for a hearing, shall reduce or shall not provide any further payments to the local educational agency until the department is satisfied that the violations have been corrected.



§ 37-23-137 - Parental consent, involvement, and participation in educational decisions; procedures for evaluations and testing; rights of parents to receive copies of child's educational records

(1) Consent shall be obtained:

(a) Prior to initial evaluation;

(b) Prior to implementation of the initial individualized educational program for a child with a disability;

(c) Prior to reevaluation, except that such consent is not required, if the local educational agency can demonstrate that it had taken reasonable measures to obtain such consent and the parent failed to respond; and

(d) Prior to the release of educational records as required under the Family Educational Rights and Privacy Act and IDEA.

(2) If the parent of a child with a disability refuses consent for the evaluation, the local educational agency may continue to pursue an evaluation by utilizing the due process hearing procedures under IDEA, except to the extent these are not in conflict with Mississippi law relating to parental consent.

(3) Written prior notice shall be provided to the parents of the child whenever a local educational agency proposes to initiate or change or refuses to initiate or change the identification, evaluation, or educational placement of the child, or the provision of a free appropriate public education to that child.

(4) Written prior notice shall be provided in the native language of the parents, unless it clearly is not feasible to do so.

(5) Written prior notice shall include:

(a) A description of the action proposed or refused by the local educational agency;

(b) An explanation of why the local educational agency proposes or refuses to take the action;

(c) A description of any other options that the local educational agency considered and the reasons why those options were rejected;

(d) A description of any other factors that are relevant to the local educational agency's proposal or refusal;

(e) A description of each evaluation procedure, test, record, or report the local educational agency used as a basis for the proposed or refused action;

(f) A description of any factors that are relevant to the local educational agency's proposal or refusal;

(g) A statement that the parents of a child with a disability have protection under the procedural safeguards under IDEA and, if the notice is not an initial referral for evaluation, notification of an individualized educational program meeting or notice for reevaluation, the means by which a copy of a description of procedural safeguards can be obtained; and

(h) Sources for parents to contact to obtain assistance in understanding the provisions under IDEA.

(6) A copy of the procedural safeguards established by the State Department of Education shall be given to the parents upon:

(a) Initial referral for evaluation, reevaluation or parent request for evaluation;

(b) The child's initial IEP meeting;

(c) Registration of a complaint under IDEA to the State Department of Education;

(d) Upon a request by a parent; and

(e) If there is no circumstance giving rise to the purpose of parents receiving a copy of the procedural safeguards under paragraphs (a), (b) and (c) of this subsection, then the parents shall be provided with a copy of the procedural safeguards at least once on an annual basis.

The procedural safeguards shall include provisions which allow parents to be informed of the parental right to record IEP meetings by means of an audio or visual recording device or written transcript at the parent's own expense if they so desire a record of the meeting.

(7) The State Department of Education and each local educational agency shall establish procedures to ensure parents of children with disabilities have the opportunity to participate in meetings with respect to the identification, evaluation, and education placement of the child, and the provision of a free appropriate public education of such child. Local educational agencies shall provide parents of children with disabilities an opportunity to provide input in the development of the agencies' application for funding, as required under IDEA.

(8) The parent or guardian or local educational agency shall have the right to audio record the proceedings of individualized education program team meetings. The parent or guardian or local educational agency shall notify the members of the individualized education program team of his, her, or its intent to audio record a meeting at least twenty-four (24) hours prior to the meeting.

(9) In conducting the evaluation, the local educational agency shall:

(a) Use a variety of assessment tools and strategies to gather relevant functional and developmental information, including information provided by the parent, that may assist in determining whether the child is a child with a disability and the content of the child's individualized education program including information related to enabling the child to be involved in and progress in the general curriculum or, for preschool children, to participate in appropriate activities;

(b) Not use any single procedure as the sole criterion for determining whether a child is a child with a disability or determining an appropriate educational program for the child; and

(c) Use technically sound instruments that may assess the relative contribution of cognitive and behavioral factors, in addition to physical or developmental factors.

(10) Each local educational agency shall ensure that:

(a) Tests and other evaluation materials used to assess a child are:

(i) Selected and administered so as not to be discriminatory on a racial or cultural basis; and

(ii) Provided and administered in the child's native language or other mode of communication, unless it is clearly not feasible to do so;

(b) Any standardized tests that are given to the child:

(i) Have been validated for the specific purpose for which they are used;

(ii) Are administered by trained and knowledgeable personnel; and

(iii) Are administered in accordance with any instructions provided by the producer of such tests;

(c) The child is assessed in all areas of suspected disability; and

(d) Assessment tools and strategies that provide relevant information that directly assist persons in determining the educational needs of the child are provided.

(11) Upon completion of administration of tests and other evaluation materials:

(a) The determination of whether the child is a child with a disability as defined under IDEA and state regulations established by the State Board of Education shall be made by a team of qualified professionals and the parent of the child and certified by a Screening Team as defined by the State Board of Education;

(b) In making such a determination of eligibility, a child shall not be determined to be a child with a disability if the determinant factor for such determination is lack of instruction in reading or math or limited English proficiency; and

(c) A copy of the evaluation report and the documentation of determination of eligibility will be given to the parent.

(12) Parents shall have an opportunity to obtain an independent educational evaluation of their child in accordance with the requirements under IDEA.

(13) An outside individual or entity contracting with a local educational agency for the purpose of performing an observation in order to make recommendations of possible changes in a child's IEP, or any outside individual or entity making an observation of a child which results in such recommendations, shall submit a report of the observation to the local educational agency. The local educational agency shall notify the parent upon receipt of this report.

(14) Parents and guardians shall have the right of review or to receive copies of all educational records, as such records are defined by the Family Educational Rights and Privacy Act and the Individuals with Disabilities Education Act, pertaining to their child. The local educational agency shall be responsible for making the educational records available to the parent or guardian. The cost of providing a copy of any information contained in a student's educational record to the parents or guardians shall be established by the local school board in accordance with the requirements of the Family Educational Rights and Privacy Act and the Individuals with Disabilities Education Act.



§ 37-23-139 - Complaint procedures

(1) The State Department of Education shall establish the necessary rules and regulations in accordance with IDEA to provide for an organization or individual to file a signed written complaint with respect to a violation of federal or state regulations by a local educational agency relating to the identification, evaluation, or educational placement of the child, or the provision of a free appropriate public education to such child.

(2) Procedures that require the parent of a child with a disability, or the attorney representing the child, to provide notice to the State Department of Education shall include:

(a) The name of the child, the address of the residence of the child, and the name of the school the child is attending;

(b) A description of the nature of the problem of the child relating to such proposed initiation or change, including facts relating to such problem; and

(c) A proposed resolution of the problem to the extent known and available to the parents at the time.

(3) State Department of Education shall develop a model form to assist parents in filing a complaint in accordance with the requirements under IDEA.

(4) All complaints shall remain protected by the confidentiality requirements under IDEA.



§ 37-23-141 - Mediation; promulgation of rules and regulations; confidentiality

(1) The State Department of Education shall promulgate the necessary rules and regulations to establish a mediation system which, at a minimum, shall be available whenever a due process hearing under IDEA is requested. The mediation system shall allow parties the opportunity to resolve such disputes involving any matter relating to the identification, evaluation or educational placement of the child, or the provision of a free appropriate public education to such child.

(2) The State Department of Education shall ensure that the mediation process is:

(a) Voluntary on the part of the parties;

(b) Not used to deny or delay a parent's right to a due process hearing under IDEA or to deny any other rights afforded under IDEA; and

(c) Conducted by a qualified and impartial mediator who is trained in effective mediation techniques.

(3) The State Department of Education may establish procedures to require parents who choose not to use the mediation process to meet, at a time and location convenient to the parents, with a disinterested party who is under contract with a parent training and information center or community parent resource center in the state established under IDEA, or an appropriate alternative dispute resolution entity. The purpose of the meeting is to encourage the use, and explain the benefits, of the mediation process to the parents.

(4) The State Department of Education shall maintain a list of individuals who are qualified mediators and knowledgeable in laws and regulations relating to the provision of special education and related services.

(5) The state shall bear the cost of the mediation process, including the costs of all meetings described in this section.

(6) Each session in the mediation process shall be scheduled in a timely manner and shall be held in a location that is convenient to the parties in dispute.

(7) An agreement reached by the parties to the dispute in the mediation process shall be set forth in a written mediation agreement.

(8) Discussions that occur during the mediation process shall be confidential and may not be used as evidence in any subsequent due process hearings or civil proceedings and the parties to the mediation process may be required to sign a confidentiality pledge prior to the commencement of such process.



§ 37-23-143 - Due process hearing

(1) When any public agency directly responsible for the education of children with disabilities initiates or refuses to initiate or change the identification, evaluation, or educational placement of the child or the provision of a free appropriate public education to the child, the parent of a child with a disability or the agency shall have the opportunity to request a state-level impartial due process hearing.

(2) The State Department of Education shall promulgate rules and regulations consistent with the requirements under IDEA to establish a system for the provision of state-level impartial due process hearings. Such provisions shall include:

(a) At least five (5) business days prior to a hearing being conducted, each party shall disclose to all other parties all evaluations completed by that date and recommendations based on the offering party's evaluations that the party intends to use at the hearing. A hearing officer may bar any party that fails to comply with this requirement from introducing the relevant evaluation or recommendation at the hearing without the consent of the other party.

(b) A hearing may not be conducted by an employee of the State Department of Education or the local educational agency involved in the education or care of the child.

(c) The right of either party to be accompanied and advised by counsel and by individuals with special knowledge or training with respect to the problems of children with disabilities.

(d) The right of either party to present evidence and confront and cross-examine witnesses.

(e) The right, at the option of parents, to a written or electronic verbatim record of such hearing.

(f) The right, at the option of parents, to electronic findings of fact and decisions.

(g) Findings and facts shall be made available to the public and transmitted to the advisory panel consistent with the requirements under IDEA.

(3) The decision made by the hearing officer shall be final, except that any party aggrieved by the findings and decision made by the hearing officer shall have the right to bring a civil action with respect to the issues of the due process hearing. Such civil action may be brought in any court of competent jurisdiction within ninety (90) days from the date of the decision of the impartial due process hearing officer.

(4) Except as provided under IDEA, during the pendency of any proceedings conducted pursuant to this section, unless the local educational agency and the parents otherwise agree, the child will remain in the then-current educational placement of such child, or, if applying for initial admission to a public school, shall, with the consent of the parents, be placed in the public school program until all such proceedings have been completed. This requirement does not limit the local educational agency from obtaining a temporary restraining order from any court of competent jurisdiction, as deemed necessary by the agency.



§ 37-23-145 - Advisory panel on special education; membership; duties

(1) The State Board of Education shall establish and maintain an advisory panel for the purpose of providing policy guidance with respect to special education and related services for children with disabilities in the State.

(2) The advisory panel shall consist of members appointed by the State Superintendent of Education who are representative of the state's population and who are composed of individuals involved in, or concerned with, the education of children with disabilities, including:

(a) Parents of children with disabilities;

(b) Individuals with disabilities;

(c) Teachers;

(d) Representatives of institutions of higher education that prepare special education and related services personnel;

(e) State and local education officials;

(f) Administrators of programs for children with disabilities;

(g) Representatives of other state agencies involved in the financing or delivery of related services to children with disabilities;

(h) Representatives of private schools and public charter schools;

(i) At least one (1) representative of a vocational, community, or business organization concerned with the provision of transition services to children with disabilities; and

(j) Representatives from the State juvenile and adult correction agencies.

(3) A majority of the members of the panel shall be individuals with disabilities or parents of children with disabilities.

(4) The duties of the advisory panel shall include:

(a) Advise the State Department of Education of unmet needs within the State in the education of children with disabilities;

(b) Comment publicly on any rules or regulations proposed by the State Department of Education regarding the education of children with disabilities;

(c) Advise the State Department of Education in developing evaluations and reporting on data to the secretary in accordance with the requirements under IDEA;

(d) Advise the State Department of Education in developing and implementing policies relating to the coordination of services for children with disabilities; and

(e) Advise the State Department of Education in developing corrective action plans to address findings identified in federal monitoring reports under IDEA.

(5) The advisory panel shall be provided the opportunity to provide comments to the State Board of Education on rules or regulations proposed by the State Department of Education relating to the implementation of the IDEA 1997 Amendments.



§ 37-23-147 - State performance goals for children with disabilities; special recognition of schools providing full inclusion of children with disabilities

(1) The State Department of Education shall establish goals for the performance of children with disabilities that will promote the purpose of IDEA and are consistent, to the maximum extent appropriate, with other goals and standards for children established by the State Department of Education. Performance indicators used to assess progress toward achieving those goals that, at a minimum, address the performance of children with disabilities on assessments, drop-out rates, and graduation rates shall be developed. Every two (2) years, the progress toward meeting the established performance goals shall be reported to the public.

(2) To encourage the full inclusion of children with disabilities in all aspects of academic and extracurricular activities, the State Department of Education shall provide special recognition to the schools receiving such designation and their school districts. Examples of such recognition may include, but not be limited to: public announcements and events, certificates of recognition and plaques for teachers, principals, superintendents and parents, and media announcements utilizing the services of Mississippi Educational Television. This special recognition shall be awarded to one (1) elementary, one (1) middle school, and one (1) high school, based on entries submitted to the Mississippi Advisory Committee for Special Education by the deadline of March 31. These entries shall be in the form of a report, not to exceed five (5) pages, listing name, address and telephone number of the school district/school; teacher or staff responsible for administering the program; type of position held by each of these employees including credentials; description of the program; number of students with disabilities included; type and level of severity of disabilities; number of students without disabilities involved in the program; how long the program has been in operation; benefit of program to all students; and a description of how this program could be replicated by other school districts. Winners of the Exemplary Inclusion Program contest shall be chosen by the Mississippi Advisory Committee for Special Education in April of each year.

Recognition shall be given to these schools during the May Mississippi State Board of Education meeting each year. Information on these exemplary programs shall be provided to other school districts and the general public through news releases, the state department website, and other similar avenues.



§ 37-23-148 - Participation in assessment programs by children with disabilities; Department of Education to report on results of assessment of disabled children

(1) Children with disabilities shall be included in general statewide and district-wide assessments programs, with appropriate accommodations, where necessary. As appropriate, the State Department of Education and the local educational agency shall:

(a) Develop policies and procedures for the participation of children with disabilities in alternate assessments for those children who cannot participate in statewide and district-wide assessment programs; and

(b) Develop and, beginning not later than July 1, 2000, conduct those alternate assessments.

(2) The State Department of Education shall make available to the public, and report to the public with the same frequency and in the same detail as it reports on the assessment of nondisabled children, the following:

(a) The number of children with disabilities participating in regular assessments;

(b) The number of children participating in alternate assessments;

(c) The performance of those children on regular assessments, beginning not later than July 1, 1998, and on alternate assessments, not later than July 1, 2000, if doing so would be statistically sound and would not result in the disclosure of performance results identifiable to individual children; and

(d) Data relating to the performance of children with disabilities shall be disaggregated for assessments conducted after July 1, 1998.



§ 37-23-149 - Special Education, Special Services Fund

There is hereby created in the State Treasury a special fund to be designated as the "Special Education, Special Services Fund" which shall be used to distribute any funds specifically appropriated by the Legislature to such fund. This Special Education, Special Services Fund will be used solely for the provision of direct services to individual children with disabilities. Any funds remaining in the fund at the end of the fiscal year shall not lapse into the State General Fund, but shall carryover to subsequent fiscal years. Any interest accruing on any unexpended balance in the Special Education, Special Services Fund shall be invested by the State Treasurer and shall remain in the fund.



§ 37-23-150 - Legislative intent

It is the intent of the Legislature that none of the provisions of Sections 37-16-9, 37-23-1 through 37-23-9 and 37-23-133 through 37-23-149 shall create mandates that impose financial or legal requirements upon local school districts that are greater or more restrictive upon local school districts as required by the Individuals with Disabilities Education Act of 1997 and any later amendments or regulations thereunder, or any other relevant federal legislation. Furthermore, it is not the intent of the Legislature to impose any additional state unfunded mandates for the implementation of Sections 37-16-9, 37-23-1 through 37-23-9 and 37-23-133 through 37-23-149. Any provisions of Sections 37-16-9, 37-23-1 through 37-23-9 and 37-23-133 through 37-23-149 that are inconsistent, create additional unfunded state mandates, or that are more restrictive upon school districts than federal requirements shall be expressly unenforceable and have no effect.






REGISTRATION OF PERSONS HAVING IMPAIRED HEARING OR VISION [REPEALED]



COUNTY CONTRIBUTION TO DEFRAY COSTS OF LEARNING DISABILITY PROGRAM [REPEALED]



GIFTED EDUCATION

§ 37-23-171 - Short title

Sections 37-23-171 through 37-23-181 shall be known and may be cited as the "Mississippi Gifted Education Act of 1989."



§ 37-23-173 - Legislative findings and declarations; purpose

The Legislature finds and declares that there are many children in the State of Mississippi who are intellectually, academically, creatively and/or artistically gifted and who require additional opportunities to allow them to develop their capabilities to their fullest potential.

Consequently, it is the purpose of Sections 37-23-171 through 37-23-181 to provide for a uniform system of education for gifted children in the public schools of Mississippi, to provide for a nondiscriminatory process of identification of these children, to provide for periodic evaluation of the program and its benefit to the gifted children, and to insure that gifted children are identified and offered an appropriate education.

Further, it is the intent of the Legislature that local districts be given as much flexibility as possible in the operation of their programs and that there be parental involvement in the development and conduct of their programs.



§ 37-23-175 - Definitions

For purposes of Sections 37-23-171 through 37-23-181, the following terms shall have the following meanings unless the context shall prescribe otherwise:

(a) "Gifted children" shall mean children who are found to have an exceptionally high degree of intellect, and/or academic, creative or artistic ability.

(b) "Gifted education" shall mean programs for instruction of intellectually gifted children within Grades 2 through 12 and programs for instruction of academically gifted children within Grades 9 through 12 and programs for instruction of creative or artistically gifted children within Grades 2 through 12 of the public elementary and secondary schools of this state. Such programs shall be designed to meet the individual needs of gifted children and shall be in addition to and different from the regular program of instruction provided by the district.

(c) "Department" shall mean the State Department of Education.

(d) "Board" shall mean the State Board of Education.



§ 37-23-177 - General powers and duties of board of education

The board shall have the following powers, duties and responsibilities:

(a) To promulgate and enforce rules, regulations and guidelines to implement the provisions of Sections 37-23-171 through 37-23-181;

(b) To provide technical assistance to local school district personnel in the development, implementation, evaluation and modification of gifted education programs for gifted children;

(c) To review and approve or deny all local school district gifted education programs, or changes therein, submitted pursuant to Sections 37-23-171 through 37-23-181;

(d) To accept and distribute federal funds or funds made available from other sources;

(e) To develop certification requirements for all teaching or nonteaching personnel employed in gifted education programs;

(f) To develop staff development programs for personnel employed in gifted education programs;

(g) To collect such data from all local school districts as may be required to implement Sections 37-23-171 through 37-23-181;

(h) To disseminate information on quality gifted education programs; and

(i) To withhold funds from any school district which refuses or fails to comply with the provisions of Sections 37-23-171 through 37-23-181.



§ 37-23-179 - Promulgation of rules, regulations, and guidelines; office for gifted education; implementation of programs of gifted education by local school districts; funding of programs

(1) The board shall specifically promulgate rules, regulations and guidelines which establish model programs of gifted education and also establish minimum criteria for gifted education programs. In providing programs of gifted education, the local district may use the model programs prepared by the board or may itself develop programs of gifted education which, prior to being implemented, shall be approved by the board, provided, that no such plan or program shall be approved or continued unless it meets the minimum criteria established by the board.

(2) There is hereby created within the department an office for gifted education which shall be staffed by such professional, support and clerical personnel as may be necessary to implement the provisions of Sections 37-23-171 through 37-23-181.

(3) All local school districts may have programs of gifted education for intellectually, creatively and/or artistically gifted students in Grades 2 through 12 and for academically gifted students in Grades 9 through 12 approved by the board. Beginning with the 1993-1994 school year, all local school districts shall have programs of gifted education for intellectually gifted students in Grade 2, subject to the approval of the State Board of Education and the availability of funds appropriated therefor by line-item. Beginning with the 1994-1995 school year, all local school districts shall have programs of gifted education for intellectually gifted students in Grades 2 and 3, subject to the approval of the State Board of Education. Beginning with the 1995-1996 school year, all local school districts shall have programs of gifted education for intellectually gifted students in Grades 2, 3 and 4 subject to the approval of the State Board of Education. Beginning with the 1996-1997 school year, all local school districts shall have programs of gifted education for intellectually gifted students in Grades 2, 3, 4 and 5, subject to the approval of the State Board of Education. Beginning with the 1997-1998 school year, all local school districts shall have programs of gifted education for intellectually gifted students in Grades 2, 3, 4, 5 and 6, subject to the approval of the State Board of Education. The programs shall be funded as a part of the exceptional child programs in accordance with Section 37-19-5(3). Each local school district shall include as a part of its five-year plan a description of any proposed gifted education programs of the district. State funded teacher units for gifted education programs for fiscal year 1994 and thereafter shall be at least the number funded for gifted education programs for fiscal year 1993 and any additional numbers that may be funded by appropriation of the Legislature for those programs. Additional programs above the number authorized statewide and expansion of programs using state funds shall be allowed only in years in which the funding for gifted education teacher units exceeds the number funded for fiscal year 1993. In the Minimum Education Program appropriation bill each year, there shall be a line item specifying the number of special education teacher units that are to be used for gifted education programs.



§ 37-23-181 - Relationship of provisions with §§ 37-23-121 through 37-23-131

Sections 37-23-171 through 37-23-181 shall be in addition to and supplemental to the provisions of Sections 37-23-121 through 37-23-131, known as the "Mississippi Learning Resources Law of 1974."






BLIND PERSONS' LITERACY RIGHTS AND EDUCATION

§ 37-23-191 - Short title

Sections 37-23-191 through 37-23-203 may be cited as the "Blind Persons' Literacy Rights and Education Act."



§ 37-23-193 - Definitions

For purposes of Sections 37-23-191 through 37-23-203, the following terms shall have the meanings respectively ascribed to them in this section unless the context clearly indicates otherwise:

(a) "Blind student" means an individual who is eligible for special education services or 504 services and who has an impairment in vision that, even with correction, adversely affects the student's educational performance. This includes a student who:

(i) Has a visual acuity of 20/200 or less in the better eye with correcting lenses or has a limited field of vision such that the widest diameter subtends an angular distance of less than twenty-one (21) degrees;

(ii) Has a medically indicated expectation of visual deterioration; or

(iii) Is functionally blind due to visual problems affecting reading and writing skills.

(b) "Braille" means the system of reading and writing through touch and includes literary code, designated commonly as the Unified English Braille Code or the Standard English Braille Code, Nemeth Braille Code for Mathematics and Science Notation, Music Braille Code and Computer Braille Code.

(c) "Individualized educational program" (IEP) means a statement developed for a student eligible for special education services under Section 602(a)(20) of Part B of the Individuals with Disabilities Education Act.

(d) "Assistive technology service" means any service or provision of devices which directly assists the functional capabilities of a blind or visually impaired student.

(e) "Compensatory skills" or "alternative techniques" means those skills or techniques needed by blind or visually impaired students to access all areas of the Mississippi Curriculum Frameworks. These skills include, but are not limited to: the use of Braille, large print, optical devices, tactile symbols, calendar systems and abacus; study and organizational skills; listening skills; concept development; the use of assistive technology and recorded materials; social interaction; independent living; recreation and leisure skills; and career education.

(f) "504 Plan" means a legal document under the provisions of the Rehabilitation Act of 1973 which is designed to plan a program of instructional services to assist a student with specialized needs who is in a general education setting.



§ 37-23-194 - Provision of educational services to blind or visually impaired students by certain specialized professionals

Contingent upon appropriated funding for teacher scholarships authorized under Chapter 562, Laws of 2012, students who are blind or visually impaired shall receive educational services from the following types of specialized professionals:

(a) Certified Teachers of the Visually Impaired (TVI), who are trained professionals having specialized knowledge and skills in the education of students with visual impairments. These teachers shall provide consultative services and instruction to blind or visually impaired students in the areas of communication literacy, daily living, social and emotional skills, academic support and career education.

(b) Orientation and Mobility (O&M) Specialists, who are professionals trained and certified in orientation and mobility. O& M Specialists shall provide consultative services and instruction to blind or visually impaired students in tools and techniques used by blind or visually impaired individuals to orient themselves and move independently and safely in their environments.

(c) Teachers of the Visually Impaired (TVI), who are competent in reading and writing Literary Braille and Nemeth Code as certified by successful passage of the Mississippi Praxis II Braille Competency Exam.



§ 37-23-195 - Individualized educational program (IEP) or 504 Plan required for each blind or visually impaired student

(1) Each appropriate educational entity shall provide for the development of an IEP or 504 Plan for each blind or visually impaired student eligible for educational services or equipment, or both, under Sections 37-23-1 through 37-23-157. In developing the written IEP or 504 Plan for each blind or visually impaired student, there shall be a presumption that proficiency in Braille reading and writing is essential for the student to achieve satisfactory educational progress.

(2) Each appropriate educational entity, in compliance with 20 USCS Section 1414(d)(3)(B)(iii), the Individuals with Disability Education Act, as reauthorized in 2004, shall provide for instruction in Braille and the use of Braille unless the IEP Committee determines, after an evaluation of the child's reading and writing skills, needs, and appropriate reading and writing media, including an evaluation of the child's future needs for instruction in Braille or the use of Braille, that instruction in Braille or the use of Braille is not appropriate for the child.

(3) The assessment required for each student shall be conducted by a TVI and shall include, at a minimum, a research based learning media assessment and functional vision assessment, and if necessary in the determination of the IEP Committee, a comprehensive assistive technology evaluation. The assessment shall include a statement of the student's academic and functional strengths, deficits and future needs. If, in the course of developing a student's IEP or 504 Plan or in the review of the research based assessment and consideration of a student's future needs, the majority of the members of the team concur that the student's visual impairment and future needs do not affect reading and writing performance commensurate with ability, then Braille instruction and its use shall not be required by this section for that student. Nothing in this section shall require the exclusive use of Braille when other specialized educational services and assistive technology devices are determined more appropriate by the IEP Committee for the student's educational needs.

(4) No student shall be denied the opportunity for instruction in Braille reading and writing only because the student has some residual vision.

(5) The parent or guardian or local educational agency shall have the right to audio record the proceedings of individualized education program team meetings. The parent or guardian or local educational agency shall notify the members of the individualized education program team of his, her, or its intent to audio record a meeting at least twenty-four (24) hours prior to the meeting.



§ 37-23-197 - Eligibility for instruction in Literary and Nemeth Braille reading and writing; determination of need for Braille instruction or use

(1) Each blind student, as determined by the IEP Committee, shall be eligible for instruction in Literary and Nemeth Braille reading and writing codes which will sufficiently enable that student to communicate effectively and efficiently with the same level of proficiency expected of the student's peers of comparable ability and grade level.

(2) It shall be the standard procedure for the IEP or 504 Team under Section 37-23-195 that Braille instruction or the use of Braille is required for the student, and the student's IEP or 504 Plan must be written in consultation with a Certified Teacher of the Visually Impaired.

(3) If the IEP or 504 team determines procedures other than the standard for the appropriate reading and writing media of a student are required, its decision must be based on the current ability and needs as well as the future needs of the student, considering the following:

(a) For a student with some residual vision where the team decides that large print, or large print in combination with Braille, is the appropriate reading and writing media, then that decision must be supported by a statement from a TVI declaring that the appropriate reading and writing media for that student is not Braille; and

(b) The reading and writing media of a student with some residual vision shall be determined after a TVI has administered and reviewed the results of a research-based learning media assessment and reviewed a student's current reading and writing skill level in comparison to levels expected of the student's sighted peers as determined by the IEP Committee.



§ 37-23-199 - Textbook publishers that sell textbooks published after December 2008 to furnish certain electronically formatted files compatible with Braille conversion for literary and nonliterary subjects

(1) All textbook publishers that sell textbooks published after December 2008 to school districts within the state must furnish the State Department of Education with computer files for literary and nonliterary subjects in the National Instructional Media Access Standard (NIMAS) from which Braille, audio and large print versions of the textbooks can be produced. The publishers also shall furnish the department with NIMAS files, American Standard Code for Information Interchange (ASCII) or other electronically formatted files compatible with Braille conversion for all adopted textbooks and supplementary materials, in both literary and nonliterary subjects, including natural sciences, computer science, mathematics and music, published after December 2008. All books purchased must have appropriate accompanying reproduction files.

(2) The State Board of Education shall promulgate and publish regulations, policies, and procedures for the administrative operation of the Mississippi Instructional Resource Center (MIRC) to further assure that blind and visually impaired students are annually identified and registered in order that all materials and textbooks required by blind and visually impaired students are received and distributed at the same time and in the same manner as textbooks and materials for their sighted peers. The MIRC manual must address, but is not limited to, addressing the following:

(a) The Federal Quota Program, established to promote the educational interests of blind and visually impaired students, which qualifies the state for funds from American Printing House for the Blind;

(b) The on-time delivery of textbooks and materials to blind and visually impaired students, so that the delivery of Braille and large print textbooks and all related supplementary materials will be commensurate with the delivery of regular print textbooks and materials for sighted students as outlined in textbook policies and procedures effective January 1, 2013; and

(c) Communication policies between MIRC, the department and local school districts designating a timeline for book orders, confirmations of orders, status and tracking of orders, delivery dates of orders and the return of books at the end of use by a district.

(3) The board also shall develop and publish policies and procedures for support for district level production of literary and nonliterary Braille textbooks and materials by August 1, 2013, in order to better facilitate the on-time delivery of textbooks to blind and visually impaired students.



§ 37-23-201 - Advisory committee; composition; duties

(1) Before December 1, 2008, the State Board of Education shall appoint an ongoing Advisory Committee to expedite the implementation of Sections 37-23-191 through 37-23-203. The Advisory Committee shall be composed of at least twelve (12) persons nominated by the State Superintendent of Public Education from within or outside of the state, including, but not limited to, representatives of the following groups:

(a) The National Federation of the Blind;

(b) The Mississippi Council of the Blind;

(c) A parent or guardian of a blind student;

(d) The Coalition for Citizens with Disabilities;

(e) Special education directors having one or more blind or visually impaired students in their respective school districts;

(f) Specialists in Braille education or deaf-blindness or certified teachers of the blind and visually impaired students, or both. Specialists in Braille shall be deemed competent in reading and writing Literary Braille and Nemeth Code as certified by successful passage of the Mississippi Praxis II Braille Competency Exam and/or certified under National Certification in Literary Braille;

(g) Employees of the State Department of Education;

(h) Consumers, or an advocate of consumers, of Braille materials;

(i) The Mississippi School for the Blind;

(j) The Mississippi Instructional Resource Center; and

(k) Individuals from higher education programs that address issues specific to visual impairment.

(2) The State Superintendent of Public Education shall appoint a chairperson from among the members of the Advisory Committee. The committee shall meet at least semiannually upon the call of the superintendent, and its functions shall be to perform the duties prescribed in subsection (3) of this section. Members of the committee shall receive no compensation or per diem, but each member shall be entitled to reimbursement for all actual and necessary expenses incurred by his participation in the committee's activities.

(3) The committee shall perform the following duties:

(a) Provide expertise to maximize collaboration with the National Instructional Materials Access Center (NIMAC) at the American Printing House for the Blind and, when necessary, textbook publishers on the development of NIMAS and associated graphics files to be converted into accessible textbooks with translation software;

(b) Recommend potential authorized users for the NIMAS program to the State Director of Special Education to ensure that all accessible textbook needs are met within the state on a timely basis, being no later than such time that all other students receive their corresponding textbooks;

(c) Study any other issues that the committee determines are relevant and necessary to the implementation of this article and to the improvement of the education of students who are blind or visually impaired in Mississippi; and

(d) Assist the State Department of Education in promulgating regulations, policies and procedures in implementing Sections 37-23-191 through 37-23-203.

(4) The State Superintendent of Public Education shall respond to the recommendations of the Advisory Committee within sixty (60) days of the annually published report.



§ 37-23-203 - Certification of teachers in education of blind and visually impaired students; adoption of Braille as core subject for blind and visually impaired students

(1) As part of the certification process, teachers certified in the education of blind and visually impaired students shall be required to demonstrate competence in reading and writing Braille after January 1, 2010. The State Department of Education shall adopt procedures to assess such competencies.

(2) The department shall recognize Braille and Orientation Mobility as core subject areas for all blind students, as deemed appropriate by the IEP Committee for all areas of the Expanded Core Curriculum (ECC). The department shall adopt proficiency and competency in reading and writing of Literary Braille and Nemeth Code as a minimal standard for all teachers of the blind certified after January 1, 2010.

(3) Competency in reading and writing Literary Braille and Nemeth Code must be exhibited by an individual passing the Mississippi Praxis II Braille Competency Exam.

(4) The adoption of Braille as a core subject for blind and visually impaired students recognizes that the teaching of Braille is a unique educational need unparalleled by any other subject or skill taught to either general or special education students.

(5) The Expanded Core Curriculum (ECC) is the body of knowledge and skills that are needed by students with visual impairments due to their unique disability-specific needs. Students with visual impairments need the Expanded Core Curriculum in addition to the core academic curriculum of general education. The ECC should be used as a framework for assessing students, planning individual goals and providing instruction. The ECC includes compensatory or functional academic skills, including communication modes, orientation and mobility, social interaction skills, independent living skills, recreation and leisure skills, career education, use of assistive technology, sensory efficiency skills and self-determination.



§ 37-23-205 - Certified Teacher of the Visually Impaired Scholarship Program established

There is hereby established the Certified Teacher of the Visually Impaired Scholarship Program. The program shall be operated by the Mississippi Instructional Resource Center (MIRC). MIRC shall develop rules and regulations to implement a scholarship program to assist Certified Teachers of the Visually Impaired in taking and passing the Mississippi Praxis II Braille Competency Exam and/or becoming certified under National Certification in Literacy Braille. Funding for this program shall be administered through a special fund at the Mississippi Department of Education and shall be subject to appropriation.









Chapter 24 - MISSISSIPPI YOUTH CONCUSSION LAW

§ 37-24-1 - Short title

This chapter shall be known and may be cited as the "Mississippi Youth Concussion Law."



§ 37-24-3 - Definitions

As used in this chapter, the following words and phrases have the meanings as defined in this section unless the context clearly indicates otherwise:

(a) "Health care provider" means a licensed physician or a licensed nurse practitioner, licensed physician assistant or licensed health care professional working within the person's scope of practice and under the direct supervision or written consultation of a physician. All health care providers referred to in this chapter also must be trained in the evaluation and management of concussions.

(b) "School athletic event" means activities sanctioned by the Mississippi High School Activities Association (MHSAA) or the Mississippi Association of Independent Schools (MAIS), and school-sponsored activities in Grades 7 through 12 of schools that are not members of the MHSAA or the MAIS which activities are organized and conducted in a manner substantially similar to activities that are sanctioned by the MHSAA or the MAIS.



§ 37-24-5 - Concussion management and return to play policy; components

Each local board of education, administration of a nonpublic school, and governing body of a charter school shall adopt and implement a concussion management and return to play policy that includes the following components:

(a) Parents or guardians shall receive and sign a copy of the concussion policy before the start of the regular school athletic event season.

(b) An athlete who reports or displays any symptoms or signs of a concussion in a practice or game setting shall be removed immediately from the practice or game. The athlete shall not be allowed to return to the practice or game for the remainder of the day regardless of whether the athlete appears or states that he or she is normal.

(c) The athlete shall be evaluated by a health care provider working within the provider's scope of practice.

(d) If an athlete has sustained a concussion, the athlete shall be referred to a licensed physician, preferably one with experience in managing sports concussion injuries.

(e) The athlete who has been diagnosed with a concussion shall be returned to play only after full recovery and clearance by a health care provider.

(f) An athlete shall not return to a competitive game before demonstrating that he or she has no symptoms in a full supervised practice.

(g) Athletes shall not continue to practice or return to play while still having symptoms of a concussion.



§ 37-24-7 - Concussion recognition education course; materials

The State Department of Health shall endorse one (1) concussion recognition education course to provide information to Mississippians of the nature and risk of concussions in youth athletics, which shall be available online. Such course may include education and training materials made available, at no charge, by the federal Centers for Disease Control and Prevention or other training materials substantively and substantially similar to those materials.



§ 37-24-9 - Immunity

This chapter does not create any liability for, or create a cause of action against, a school or its officers or employees, a health care provider, an organization or association of which a school or school district is a member, a private or public school, a private club, a public recreation facility, or an athletic league when such person or entity has complied with the provisions of this chapter.






Chapter 25 - DRIVER EDUCATION AND TRAINING

§ 37-25-1 - Declaration of purpose

The aims and purposes of driver's education and training shall be to develop a knowledge of those provisions of the Mississippi Code of 1972 and other laws of this state relating to the operation of motor vehicles, a proper acceptance of personal responsibility in traffic, a true appreciation of the causes, seriousness and consequences of traffic accidents, and the knowledge, attitudes, habits and skills necessary for the safe operation of motor vehicles.



§ 37-25-3 - Establishment and maintenance of driver education and training program

The school board of any school district maintaining a secondary school which includes any of the grades nine through twelve inclusive, may, in its discretion, establish and maintain driver education and training programs for pupils enrolled in the day secondary schools in that district.



§ 37-25-5 - Promulgation of rules and regulations; contents of program; budget; administration of program

The State Superintendent of Public Education shall prepare and recommend to the State Board of Education, and the board shall adopt rules and regulations governing the establishment, conduct and scope of driver education and training programs in secondary schools of this state, subject to the requirements and exceptions set forth in this chapter. Said program shall be established and maintained only in accordance with such rules and regulations. The state driver education and training program in secondary schools of this state shall include a program of study for alcohol and safety education as it pertains to driver and highway safety and shall also include instruction relating to organ and tissue donation and organ and tissue donation procedures, and shall include instruction on the litter laws of the state and the responsibilities of the driver and all passengers to dispose of litter in the proper container.

The State Superintendent of Public Education shall prepare an administrative budget from funds made available under this chapter which budget shall be approved by the State Board of Education. It shall be the responsibility of the State Superintendent of Public Education to administer this program in accordance with rules and regulations established by the State Board of Education and to appoint the necessary supervisors of safety education and the necessary clerical personnel.



§ 37-25-7 - Student eligibility for instruction; learners' permits

Each school district providing driver training and education shall prescribe regulations determining who can best profit by and who shall receive instruction under this program. It is provided, however, that any student receiving instruction under this chapter shall be:

(a) Fourteen years of age or above;

(b) A regularly enrolled student in the ninth, tenth, eleventh or twelfth grade; and

(c) A full-time student in the respective secondary school.

Any driver education student under fifteen (15) years of age shall secure a learner's permit issued by the Department of Public Safety which shall be valid only while the student is under the direct supervision of a driver education instructor and is actually enrolled in an approved course of driver education which consists of thirty (30) hours of classroom and six (6) hours of dual driving instruction. The learner's permit shall expire at the end of the driver training course. The Department of Public Safety shall charge a fee of One Dollar ($ 1.00) for the issuance of a learner's permit.



§ 37-25-11 - Determination of cost of program

A determination of the cost of a driver education and training program in a secondary school shall include, but by no means is limited to, the cost of the replacement of the automobile or machinery used in the instruction of pupils, the cost of the instructor's salary, the upkeep and maintenance of said automobile, and the cost of such other equipment and classroom data as may be required in a driver education and training program operated in compliance with the rules and regulations of the state board of education.



§ 37-25-13 - Allowances to districts for program

The state superintendent of public education shall allow to each school district an amount per pupil to be determined by the state board of education, but in no case to exceed the actual cost per pupil completing the course in the driver education and training programs in that school district during the preceding fiscal year in accordance with the regulations set forth by the state board of education to the school districts for instructing pupils in driver education and training. All such funds made available for the purposes of this section shall be appropriated by the legislature in the same manner as general funds. In the event that the funds herein authorized by the legislature for the support of driver education shall exceed the funds which actually become available, each participating school district shall have its funds reduced on a pro rata basis.

No allowance shall be made under this section for the instruction of pupils in driver education and training unless the respective school district has complied with the rules and regulations as set forth by the state board of education governing the establishment, conduct and scope of driver education and training.



§ 37-25-17 - Driver Training Penalty Assessment Fund

Such assessments as are collected under subsections (1) and (2) of Section 99-19-73 shall be deposited in the Driver Training Penalty Assessment Fund, which fund is hereby created, to be used exclusively as provided in this chapter.



§ 37-25-21 - Waiver of driver training penalty assessment

In any case where any person, convicted of any violation punishable by fine and the levy of the penalty assessment specified in this chapter, is imprisoned until the fine is satisfied, the judge may waive all or any part of the penalty assessment where, in his opinion, the payment of said penalty assessment would work a hardship on the person convicted or his immediate family.



§ 37-25-23 - Purchase of necessary equipment, aids and devices and materials; effect of repeal of statutory authority to purchase liability insurance

In addition to and supplementary of all other powers authorized by law, the State Board of Education is hereby authorized and empowered to promulgate reasonable rules and regulations deemed necessary to carry out the legislative intent of Chapter 341, Laws of the 1962 Regular Session of the Mississippi Legislature, being Sections 37-25-1 et seq., Mississippi Code of 1972. The State Board of Education is authorized to purchase for cash or by lease-purchase agreement all the necessary equipment, visual and training aids and devices, and related materials required to administer this act, upon competitive public bids as required by law for public purchases.

The repeal of Chapter 387, Laws of 1968, authorizing the purchase of liability insurance upon driver training aids and devices and motor vehicles transporting the same, shall not affect any litigation or prosecutions pending on June 30, 1970, or prevent the filing of any litigation or commencement of any action accruing prior to said date.



§ 37-25-27 - Payment of funds expended under chapter

Funds expended under authority of this chapter shall be paid by the state treasurer out of the driver training penalty assessment fund or other funds used in administering this chapter, upon warrants issued by the state auditor of public accounts. The said auditor shall issue his warrant upon requisition signed by the proper person, officer or officers in the manner provided by law.






Chapter 26 - STATE COURT EDUCATION FUND

§ 37-26-1 - Legislative purpose; applicability of chapter

(1) The purpose of this chapter is to provide funds for use by:

(a) The University of Mississippi Law Center in providing: (i) education and training for the courts of Mississippi and related personnel; (ii) technical assistance for the courts of Mississippi and related personnel; and (iii) current and accurate information for the Mississippi Legislature pertaining to the needs of the courts of Mississippi and related personnel; and

(b) The Attorney General of the State of Mississippi in providing: (i) education and training for district attorneys, county prosecuting attorneys and municipal prosecuting attorneys; (ii) technical assistance for district attorneys, county prosecuting attorneys and municipal prosecuting attorneys; and (iii) current and accurate information for the Mississippi Legislature pertaining to the needs of district attorneys, county prosecuting attorneys and municipal prosecuting attorneys.

(2) The provisions of this chapter are applicable to all courts of Mississippi, now or hereafter created, including, but not limited to, the supreme, circuit, chancery, county, youth, family, justice and municipal courts, other provisions to the contrary notwithstanding.



§ 37-26-3 - Court education and training cost in civil cases

In addition to any other fees or costs now or as may hereafter be provided by law, there is hereby charged in all civil cases in the chancery, circuit, county, justice and municipal courts of this state a court education and training cost in the amount of Two Dollars ($ 2.00), except in justice court cases where the amount sued for is less than Fifteen Dollars ($ 15.00). Such cost shall be collected by the clerk or judicial officer from the party bringing the civil action at the time of filing and taxed as costs.



§ 37-26-9 - Collection of court education and training costs; deposits; State Court Education Fund; State Prosecutor Education Fund; State Court Constituents Fund; State Court Security Systems Fund

(1) It shall be the duty of the clerk of any court to promptly collect the costs imposed pursuant to the provisions of Section 37-26-3. In all cases the clerk shall monthly deposit all such costs so collected with the State Treasurer either directly or by other appropriate procedures. All such deposits shall be clearly marked for the State Court Education Fund and the State Prosecutor Education Fund. Upon receipt of such deposits, the State Treasurer shall credit seventy-five percent (75%) of any amounts so deposited to the State Court Education Fund created pursuant to subsection (2) of this section, and shall credit the remaining twenty-five percent (25%) of any amounts so deposited to the State Prosecutor Education Fund created pursuant to subsection (3) of this section.

(2) Such assessments as are collected under Section 99-19-73 shall be deposited in a special fund hereby created in the State Treasury and designated the "State Court Education Fund." Monies deposited in such fund shall be expended by the Board of Trustees of State Institutions of Higher Learning as authorized and appropriated by the Legislature to defray the cost of providing: (i) education and training for the courts of Mississippi and related personnel; (ii) technical assistance for the courts of Mississippi and related personnel; and (iii) current and accurate information for the Mississippi Legislature pertaining to the needs of the courts of Mississippi and related personnel.

(3) Such assessments as are collected under Section 99-19-73 shall be deposited in a special fund hereby created in the State Treasury and designated the "State Prosecutor Education Fund." Monies deposited in such fund shall be expended by the Attorney General of the State of Mississippi as authorized and appropriated by the Legislature to defray the cost of providing: (i) education and training for district attorneys, county prosecuting attorneys and municipal prosecuting attorneys; (ii) technical assistance for district attorneys, county prosecuting attorneys and municipal prosecuting attorneys; and (iii) current and accurate information for the Mississippi Legislature pertaining to the needs of district attorneys, county prosecuting attorneys and municipal prosecuting attorneys.

(4) A supplemental fund is hereby created in the State Treasury and designated the State Court Constituents Fund. Monies deposited in such fund shall be for the education and training of judges and related court personnel other than those specified in Section 37-26-1(b). In addition to any other fees or costs now or as may hereafter be provided by law, there is hereby charged in all civil cases in the chancery, circuit, county, justice and municipal courts of this state a supplemental court education and training cost in the amount of Fifty Cents ($.50), except in justice court cases where the amount sued for is less than Fifteen Dollars ($ 15.00); and in all criminal cases in the circuit, county, justice and municipal courts of this state, except in cases where the fine is less than Ten Dollars ($ 10.00). Such costs shall be charged and collected as provided by Sections 37-26-3 and 37-26-5.

After the transfer to the State Prosecutor Education Fund of twenty-five percent (25%) of the money provided for in subsection (1) of this section, there shall then be transferred into the State Court Education Fund the money on deposit in the State Court Constituents Fund.

(5) A special fund is created in the State Treasury and designated the "State Court Security Systems Fund." Monies deposited in such fund shall be expended for general courtroom security as well as the maintenance and operation of security surveillance and detection devices for the courtrooms of each court of the State of Mississippi specified in Section 37-26-1(2). The administrative office of the courts shall conduct a study to assess and determine the security needs of the courts and is authorized to expend monies in the fund for the purposes of the fund as authorized and appropriated by the Legislature.



§ 37-26-11 - Children's Advocacy Centers Fund created

There is created in the State Treasury a special fund to be known as the Children's Advocacy Centers Fund, which shall be administered by the Office of the Attorney General. The purpose of the fund shall be for training forensic interviewers in child abuse and child sexual abuse cases, training law enforcement officers and prosecutors about child abuse cases, expanding the number of Children's Advocacy Centers of Mississippi to underserved areas, and other related purposes. Monies in the fund shall be expended by the Attorney General, upon appropriation by the Legislature. The fund shall be a continuing fund, not subject to fiscal-year limitations, and shall consist of:

(a) Monies appropriated by the Legislature for the purposes of funding the Children's Advocacy Centers of Mississippi;

(b) The interest accruing to the fund;

(c) Monies received under the provisions of Section 99-19-73;

(d) Monies received from the federal government;

(e) Donations; and

(f) Monies received from such other sources as may be provided by law.






Chapter 27 - AGRICULTURAL HIGH SCHOOLS

§ 37-27-1 - Establishing county agricultural high schools

The county board of education in each county in the state is hereby authorized and empowered to establish not more than two agricultural high schools in the county, and determine their location, in which instruction shall be given in high school branches, theoretical and practical agriculture, domestic science, and in such other branches as the board may hereinafter provide for and make a part of the curriculum, subject to review and correction by the state board of education. If only one school be established at first, the county board of education shall have power at any subsequent time to establish an additional school whenever the necessity for the same shall arise.



§ 37-27-3 - Tax levy for support and maintenance of school; election

The board of supervisors of any county where an agricultural high school shall have been established by the county board of education, shall levy on the taxable property in the county at the time the annual tax levy is made, for the support and maintenance of said school. In case there are two (2) agricultural high schools in any county, the board shall levy a separate tax for the support of each school, and the taxes, when collected, shall only be used for the support and maintenance of the particular school for which the tax is levied. The tax levy for agricultural high school purposes for any year shall not be less than the equivalent uniform minimum school district ad valorem tax levy for agricultural high school support as certified by the State Board of Education.

Within twenty (20) days after the levy has been made twenty percent (20%) of the qualified electors of said county may file with the clerk of the board of supervisors a petition asking that the tax for the support of either one (1) or both agricultural high schools be not levied. Thereupon, the question shall be submitted to an election of the qualified electors of the county within thirty (30) days after the next meeting of the board of supervisors after the filing of the petition, at which election said electors may vote against the tax levy for the support for either one (1) or both schools. Should the majority of the votes cast be against the tax levied for the support of one (1) or both schools, then the levy of the board for the support of that school or both schools, as the case may be, shall be null and void, and the tax collector shall refuse to collect such tax so voted against. Should a majority of the votes be for the tax levied in support of either or both schools, then the tax collector shall proceed to collect the tax so authorized as all other taxes are collected, receiving the lawful commission of such collections. The tax collected shall be deposited with the county depository, to be paid out by him on the order of the board of trustees for the high school or high schools.

When a majority of the votes be for the tax levied in support of either or both schools, or if the school be established and the tax levied without an election, then another election shall not be held for the purpose of voting against the tax levied within a period of four (4) years from date of said election. In no case shall the tax levied for an agricultural high school, which maintains an average high school boarding dormitory patronage of thirty-five (35) pupils, resident of that county, be submitted to an election.



§ 37-27-5 - Levy of tax for building, repair, and equipment of school, and purchase of lands or buildings

Boards of supervisors are hereby authorized, in their discretion, to levy on the taxable property in the county at the time the annual tax levy is made, a tax for the building, repair, and equipment of agricultural high schools, as well as for the purchase of suitable lands or buildings, or both, or for the payment of debts heretofore created for any of said purposes, not to exceed three mills. Within twenty (20) days after levy has been made, twenty percent (20%) of the qualified electors of said county may file with the clerk of the board of supervisors a petition asking that the tax be not levied; thereupon, the question shall be submitted to an election of the people, which election shall be decisive to the levy for that year only. The maximum levy for maintenance purposes as fixed by the law for the agricultural high school, shall not be deemed a limitation on the tax levy for the building, repair, and equipment of agricultural high schools hereinbefore mentioned, nor the levy under this section, a limitation on the levy for maintenance purposes.



§ 37-27-6 - Tax to retire debt service on agricultural high school bonds

The board of supervisors of any county wherein the control, operation and maintenance of the agricultural high school has been transferred to the county board of education under provisions of Section 37-29-272, is hereby authorized, in its discretion, upon request in writing of the board of trustees of the community college district in which such county is located, to levy on the taxable property in the county at the time the annual tax levy is made, a tax under Section 37-27-5 as is necessary for the retirement of debt service on bonds heretofore issued for the building, repair and equipment of such agricultural high school.



§ 37-27-7 - Appointment of trustees

The government and control of county agricultural high schools in any county shall be vested in a board of six trustees, one from each supervisor's district, three of whom shall be elected by the county board of supervisors and two of whom shall be elected by the county board of education. The county superintendent of education, who shall be the secretary of the board and whose term shall be his or her tenure of office, shall be the sixth member and shall represent the county at large. All regular terms shall be for a term of four years.



§ 37-27-9 - Joint schools may be established by two or more counties

In case the county board of education of two or more counties shall so decide, two or more counties may unite in establishing a joint agricultural high school, joint agricultural high school-junior college or two schools. The county boards of education of the two or more counties shall meet in joint session to determine the location of the school or schools, and if no place can be agreed upon by a majority of the joint boards for either school, the two places receiving the greatest number of votes shall be certified by the boards to the state board of education, which board shall select one of them as a site for the school.

In case any county not contributing to the support of an agricultural high school or agricultural high school-junior college desires to co-operate in the maintenance of such a school or schools already established by some other county or counties, and receive therefrom the full privileges and benefits of such an institution, such desire shall be made a matter of record on the minutes of the county board of education of the said county by a majority vote of said board. After such action by the county board of education, the board of supervisors of said county may with the consent of the trustees of the school or schools make a levy for the support of said agricultural high school or agricultural high school-junior college. After such levy has been made, the county shall, so far as the law is concerned, have all the privileges, rights, and duties concerning the operation of said school in every respect as the county or counties originally establishing said agricultural high school or agricultural high school-junior college.



§ 37-27-11 - Trustees of joint agricultural high schools; levy of taxes

The government of an agricultural high school established by two counties shall be vested in the board of trustees, six to be selected by each county in the same manner designated in Section 37-27-7 and the thirteenth to be chosen by the twelve so selected. In case no one receives a majority of all the votes of the twelve members the thirteenth trustee shall be selected by lot from the two highest in voting. The terms of the six trustees from each of the said counties shall be as provided in Section 37-27-7, and the thirteenth trustee shall serve for a term of four years. The government of an agricultural high school established by more than two counties shall be vested in a board of trustees composed of six trustees from each county selected in the manner provided by law. A majority of the board of trustees of an agricultural high school shall constitute a quorum. A county or counties co-operating with an established agricultural high school may be represented on the board of trustees of such school by the county superintendent of education and one trustee chosen by the board of supervisors of such county.

In levying the taxes provided by law, each county shall act independently, but if one county joining another or others in establishing a school, shall decline to levy the tax, the other county or counties may nevertheless do so, in which event the joint plan shall thereby be abandoned in so far as the county failing to levy the tax is concerned, and the county or counties levying the tax may proceed in the management and control of the school. In case two or more counties join in establishing or maintaining a joint school, and each county levies a special tax as provided by law, the tax collector of each county shall collect the tax in his county and pay the same into the county depository of his county. In paying the expenses of either school, the trustees shall draw on the funds of each county provided for that school, equitably as near as may be in proportion to the amount of tax collected for that school by each county; if no tax is levied, the trustees shall draw on any fund in the depository of the respective counties provided by law for the support of that school in proportion to the number of educable children attending such school for each county.



§ 37-27-13 - Ownership of joint schools

Any county which has contributed or may hereafter contribute funds for the purchase of lands or for the construction of buildings for an agricultural high school or schools in another county, shall be deemed to be the owner of an interest in said agricultural high school in the proportion that the amount contributed by such county bears to the whole expense of the purchase of said lands or the construction of said buildings.



§ 37-27-15 - General powers and duties of trustees; compensation

The trustees of agricultural high schools shall have control of the property, elect and fix salaries of all teachers of the school, and shall have full power to do all things necessary to the successful operation of said school. When a common school is taught in connection with an agricultural high school, the election of teachers for the common school department shall be made by the common school trustees in the same manner as is required of other common school trustees.

The trustees may, where in their judgment it would be beneficial to the school, pay the traveling expenses, hotel bills, and other necessary expenses of the executive head of the school in promoting the school's general welfare, provided that such traveling expenses, hotel bills, and other necessary expenses shall not exceed Nine Hundred Dollars ($ 900.00) annually.

Each member of the board of trustees, the county superintendent excepted, shall receive his actual expenses while on duty, provided that said expenses do not exceed Twelve Dollars and Fifty Cents ($ 12.50) per day, to be paid out of the county agricultural high school fund on receipt of an itemized statement issued to the county superintendent.

The board of trustees of a school established or maintained by the joint action of two or more counties, shall have all the power and discharge all the duties appertaining to boards of trustees of schools where only one county is interested.



§ 37-27-17 - Inspection of school by state superintendent of public education; state funds

When the state superintendent of public education shall have received from the county superintendent of education of any county a statement showing that an agricultural high school has been located by the county board of education, that the land has been acquired, that necessary levy has been made by the board of supervisors, and that suitable buildings have been erected, including adequate boarding facilities, then the state superintendent shall visit such school and, after a thorough inspection thereof, make a full and complete report of said inspection to the state board of education. Should it appear to the state board of education that it would be to the interest of the state, and funds have been appropriated therefor, the board shall draw an order on the state auditor in favor of the county depository or depositories for the sum of One Thousand Dollars ($ 1,000.00) for each county supporting an agricultural high school, for the use of the trustees of the said high school or schools. The auditor shall issue his warrant annually on the depository for this amount, but not more than One Thousand Dollars ($ 1,000.00) for each county supporting an agricultural high school shall be paid to any one (1) school in one (1) year for agricultural high school purposes, except as hereinafter provided.

All schools failing to make an average attendance of forty (40) or more students for the previous session shall receive only One Thousand Dollars ($ 1,000.00), as provided above.

After Twenty-five Thousand Dollars ($ 25,000) each year has been set aside as an equalizing fund to be disbursed by the state board of education where the need is greatest, which amount shall be distributed without reference to attendance, the remainder shall be distributed on the per capita basis of the average boarding attendance of the previous session. However, no school shall receive more than Five Thousand Five Hundred Dollars ($ 5,500.00) a year of the remainder.

Any consolidated school carrying four (4) years' accredited high school work, doing work in vocational agriculture and vocational home economics, as defined by the director of the division of vocational education, shall receive the following amounts under conditions named:

Schools having enrolled not less than twenty (20) all-day pupils in these classes shall receive Two Hundred and Fifty Dollars ($ 250.00) annually.

Schools having enrolled not less than thirty (30) all-day pupils in these classes shall receive Five Hundred Dollars ($ 500.00) annually.

Schools having enrolled not less than forty (40) all-day pupils in these classes shall receive Seven Hundred Fifty Dollars ($ 750.00) annually.

No aid shall be given an agricultural high school until the state board of education has approved the plans for the building and course of study for the same. The appropriations from the state treasury shall be made in such manner as to comply with the law, but the state aid may be withdrawn at any time, when the state board of education finds that a school is not being legally conducted for the purposes for which established.



§ 37-27-21 - Legislature shall make appropriations

It shall be the duty of the legislature to make appropriations to meet the conditions of this chapter.



§ 37-27-23 - Trustees shall be sole judges of eligibility of applicants

The board of trustees of each county shall be the judges of the eligibility of all applicants for admission to any agricultural high school in the county. They shall not permit any applicant to become a student therein, when in the opinion of the said trustees the moral and mental characteristics of the applicant are such as would prove detrimental to the good morals of the institution.



§ 37-27-25 - Trustees shall make detailed statements of receipts and disbursements

The board of trustees of agricultural high schools shall make detailed statements of receipts and disbursements to the board or boards of supervisors and the county superintendent or superintendents of education annually on the first Monday of July. The county superintendent of education shall transmit to the state superintendent of public education, a copy of said detailed statement which shall be embodied in his annual report to the legislature.



§ 37-27-27 - Trustees of certain vocational-agricultural high schools may contract to supply water to municipality

The board of trustees of any vocational-agricultural high school located within a municipality having a population of less than seven hundred, and not having a municipal water system, may, in its discretion, enter into a contract and agreement with the governing authority to supply said municipality with water from the water system owned by such vocational-agricultural high school.

Such contract or agreement shall be entered into by and between the board of trustees of such vocational-agricultural high school and the governing authority of such municipality. The same shall be made a matter of record on the minutes of each, and shall be upon such terms and conditions as may be agreed upon by and between the said board of trustees and the governing authority of such municipality.



§ 37-27-29 - Oil, gas and mineral leases

The trustees of agricultural high schools by and with the consent of the board of supervisors of the county or counties affected are hereby authorized to lease all or any part of the lands belonging to them for the purpose of investigating, exploring, prospecting, drilling and mining for and producing oil, gas and all other minerals, laying pipe lines, building roads, tanks, power stations, telephone lines and other structures thereon to produce, save, take care of, treat, transport and dispose of and own said products, and housing its employees, and to collect royalties from such leases. Any lease of such land shall contain a provision to retain at least a one-eighth interest in the royalties and proceeds and receipts of any oil, gas and/or minerals produced thereon for the benefit of such school.

Any funds arising from or collected under this section shall be deposited in the county depository of the county in which said school is located to the credit of said agricultural high school. Such funds may be disbursed as other funds belonging to said institution.



§ 37-27-31 - Lease of school buildings, equipment and lands

The board of trustees of any agricultural high school is hereby authorized to lease the buildings and equipment thereof to any responsible individual for the purpose of carrying on a private school when there are no funds available for running said institution, and to lease the lands of said institution to some responsible person for agricultural purposes. Said leases shall not extend for any greater length of time than a period of three years from date of granting said lease.



§ 37-27-33 - Trustees may lease facilities for industrial training of students

If an agricultural high school has established or hereafter establishes facilities for the industrial training of students and it appears to the board of trustees that the training of students will be facilitated by the continuous operation of such facilities, the trustees are authorized to lease to individual firms or corporations such facilities or a part thereof upon such terms and conditions as the trustees may approve, provided that all students desirous of securing training of the kind offered by the lessee shall be given a reasonable opportunity therefor.



§ 37-27-35 - Trustees may acquire private educational institution outside of county

The trustees of an agricultural high school in one county may acquire by donation the plant (including lands, buildings, and equipment) of a privately owned educational institution situated on land outside of but adjoining the county line, and thereon and therewith maintain and operate an agricultural high school as though it were wholly located in the county receiving the donation. All laws governing the maintenance and operation of agricultural high schools shall apply to the operation, management and control of said high school as if it were situated within the county operating it.



§ 37-27-37 - Establishment of junior college in connection with agricultural high school outside county

Any county now or hereafter maintaining and operating an agricultural high school outside of said county, pursuant to the authority of Section 37-27-35, is hereby authorized to establish, maintain, and operate a junior college in connection with such agricultural high school. All laws of the state governing the establishment, maintenance, and operation of junior colleges shall apply to the establishment, operation, eligibility for support funds, management, and control of such junior college as if it were situated within the county operating it. Such junior college may be established outside of, but adjoining, the territorial boundaries of the junior college district for which it is established.

This section is additional and cumulative to all existing laws relating to the establishment, maintenance, and operation of junior colleges and shall be entitled to a liberal construction for the accomplishment of its remedial purposes.



§ 37-27-39 - Trustees may exchange certain lands

The boards of trustees of any agricultural high school in the state, with the approval of the board of supervisors and the county board of education, are hereby authorized and empowered to exchange the lands belonging to said schools, except the lands on which the school buildings are located, for other lands. The deed or deeds of conveyance shall be executed by the president or chairman and the secretary of the board of trustees pursuant to an order of the board of trustees entered on its minutes, and pursuant to an order of approval by the board of supervisors and county board of education entered on their minutes, and which, when so executed, shall be fully effective to convey title to said property. The orders of the respective boards shall fully describe the property to be conveyed by said school and also, the property to be received in exchange for same.



§ 37-27-41 - Agricultural high schools and public schools may be authorized to acquire each other's property

The board of supervisors of any county may authorize the sale of any undivided interest in any property owned by an agricultural high school and used for school purposes to any public school, and the board of supervisors may authorize the sale of an undivided interest in any public school property used for school purposes to an agricultural high school. Before an order authorizing such sale shall be effected, the boards of trustees of each of such schools shall agree in writing on the terms of such sale, and shall set out in full the extent of the rights of use and occupancy of the school and grounds each of said schools is to enjoy, and shall also agree upon the control, management and preservation of such premises. Before, however, any such contract with reference to the use, occupancy, management and control of such school buildings and grounds to be used for joint purposes is final it shall receive the approval of the county board of education.



§ 37-27-43 - Trustees may sell property not needed for school purposes

When any agricultural high school shall own any land, buildings or other property that is not used for school or related school purposes and not needed in the operation of the school, the board of trustees of such agricultural high school may sell and convey such land, buildings or other property in the manner provided in Sections 37-27-45 through 37-27-49.



§ 37-27-45 - Resolution required for sale

When the board of trustees of any such agricultural high school shall desire to sell any such property as is provided for in Section 37-27-43, it shall pass a resolution declaring that such property is not needed nor used for school purposes and shall direct, in such resolution, that same be advertised for sale upon competitive bids in the manner provided for in Section 37-27-47.



§ 37-27-47 - Advertising of sale; conduct of sale

All such land, buildings or other property to be sold pursuant to the authority granted in Section 37-27-43, shall be sold only after the receipt of sealed bids therefor after the time and place of making such sale shall have been duly advertised in some newspaper having a general circulation in the county in which the property is located once each week for three consecutive weeks with the first publication to be made not less than fifteen days prior to the date upon which such bids are to be received and opened. The property shall be sold to the highest and best bidder for cash, but the board of trustees shall have the right to reject any and all bids. If the property be not sold pursuant to such advertisement, the board of trustees may, by resolution, set a date for an open meeting of said board of trustees to be held within sixty days after the date upon which the bids were opened. At the meeting held pursuant to such resolution the board of trustees may sell by auction the said property for a consideration not less than the highest sealed bid previously received pursuant to said advertisement. At the meeting called pursuant to said resolution any interested party may bid for cash and the property shall be sold to the highest and best bidder for cash, but the board of trustees shall have the right to reject any and all bids. The board of trustees may require a written confirmation of bids received at such called meeting before selling the property at auction, but it shall not be necessary that sealed bids be received before conducting the auction. When the sale of such property shall be authorized and approved by the board of trustees the president of the board of trustees shall be authorized and empowered to execute a conveyance of said property upon the terms and for the consideration fixed by the board. Said board of trustees shall reserve unto said agricultural high school at least an undivided one-half nonparticipating royalty interest in all oil, gas and minerals in, on or under said land, and all proceeds derived from royalties upon said reserved mineral interests shall be used as provided by Section 37-27-49. If the mineral interests of the school shall be less than the full and undivided ownership, the undivided royalty interest reserved shall be reduced proportionately.



§ 37-27-49 - All sales to be for cash; disposition of proceeds

All conveyances of property under the authority of Section 37-27-47 shall be for a cash consideration and the proceeds of such sale shall be placed in the maintenance fund of the agricultural high school. If any sale embraces realty, and the agricultural high school selling same owes outstanding bonds or notes, then in that event the proceeds of such sale shall be placed to the credit of the bond and interest sinking fund of such agricultural high school, or used to construct, renovate or purchase, under provisions elsewhere provided by law, similar type property or property of comparable value at attendance centers to be used for the same or other reasonably necessary purposes.



§ 37-27-51 - Trustees may contract with school districts for attendance of pupils at agricultural high school

The board of trustees of any agricultural high school or the board of trustees of any junior college, in connection with which an agricultural high school is operated, and the board of trustees of any school district, or a county board of education, under the conditions hereinafter provided for, are hereby authorized and empowered to enter into agreements, one with the other, providing for the attendance of any high school pupils of such school district or any grades thereof, at such agricultural high school or junior college, and for the instruction of such high school pupils or grades at such agricultural high school or junior college. Subject to the provisions of Sections 37-27-53 through 37-27-59, all such contracts so executed shall be upon such terms and conditions as may be agreed upon by and between the boards of trustees or the county board of education involved. All such contracts shall be subject to the approval of the state educational finance commission.

Any parent or guardian of such high school pupil or pupils, as to an individual pupil or as to any grade or grades, may request in writing that such agreement be entered into with the board of trustees of said agricultural high school or board of trustees of any junior college in connection with which an agricultural high school is operated. Such request shall be filed or lodged with the president or secretary of the board of trustees of such school district. Said board of trustees of said school district shall no later than the date of its next regular meeting approve or disapprove the request therein made to provide for the attendance of the pupil or pupils, or grade or grades, at such agricultural high school; failure of said board of trustees of such school district to act upon said request not later than said date shall be and will constitute a disapproval or rejection thereof.

In the event such board of trustees of said school district shall either disapprove or reject said request, or fail to act thereon on or before said date, then and in that event the county board of education is hereby authorized to act upon such request not later than the next regular meeting date of the said county board of education after the filing or lodging by such parent or guardian of a true copy of the request theretofore filed or lodged with the said board of trustees of the said school district, with the president or secretary of the said county board of education, and with said copy shall be filed or lodged a written statement of the action, if any, or non-action, taken by the board of trustees of the said school district upon the request made to it. If such request be approved by the county board of education, then it may proceed to enter into such agreement with the board of trustees of said agricultural high school or the said board of trustees of said junior college, but subject to the approval of the state educational finance commission.



§ 37-27-53 - Pupils entitled to transportation

When any pupils who shall attend any agricultural high school or junior college under the provisions of Section 37-27-51 are otherwise entitled to transportation at public expense under any applicable statute, such pupils shall remain entitled to such transportation, and shall be reported for the allotment of transportation funds by the county or municipal separate school district in which they reside and, when so reported, transportation funds shall be allotted therefor just as though such pupils were attending the regular schools of the district in which they reside, and transportation shall be furnished therefor by the county board of education or board of trustees of the municipal separate school district, as the case may be, as is otherwise provided by law.



§ 37-27-55 - Pupils reported for allocation of minimum education funds and building funds

When any pupils shall attend any agricultural high school or junior college under the provisions of Section 37-27-51, such pupils shall be reported and accounted for the allocation of minimum education program funds and building funds just as though such pupils were attending the regular schools of the district in which they reside. For this purpose reports shall be made to the board of trustees of the school district involved by the agricultural high school or junior college of the number of children in average daily attendance, and the average daily attendance of such pupils shall thereupon be included in reports made to the county or school district under the provisions of Chapters 19 and 47 of this title. The allocation of minimum education program funds and state public school building funds shall be made for such children just as though such children were attending the regular schools of the district. However, all minimum education program funds which accrue to any district as a result of the pupils who are in attendance at such agricultural high school or junior college, except amounts allotted for transportation purposes, shall be paid by the board of trustees of the municipal separate school district or the county board of education, as the case may be, to the agricultural high school or junior college at which the pupils are in attendance, and shall be expended by said agricultural high school or junior college for the instruction of said pupils and for the purposes for which the funds were originally allotted. Funds allotted to the school district for building purposes under Chapter 47 of this title, shall, however, be retained by the school district entitled thereto. The term "school district" as used in Sections 37-27-51 through 37-27-59 shall be defined as including all public school districts in this state and also all agricultural high schools not located on the campus of a junior college.



§ 37-27-57 - Payment of additional or supplemental expenses

Any additional or supplemental expenses incurred by the agricultural high school or junior college in the instruction of such pupils above that defrayed by minimum education funds as provided in Section 37-27-55, shall be paid either from the amounts received from the state appropriation for the support of agricultural high schools or from the tax levy for the support of such agricultural high school or junior college or from any other funds which such agricultural high school or junior college may have available for such purpose.



§ 37-27-59 - Applicability of laws

Except as provided in Sections 37-27-51 through 37-27-57, all laws of the State of Mississippi relative to the operation and government of schools shall be applicable to pupils attending agricultural high schools or junior colleges under the provisions of said sections.



§ 37-27-61 - County superintendent may provide for attendance out of the county

The county superintendent of education of a county which does not alone or in conjunction with another county maintain an agricultural high school or an agricultural high school-junior college, may provide, with the approval of the county board of education and the board of supervisors, for the attendance of pupils residing in the county of which he is superintendent of education, at an agricultural high school or an agricultural high school-junior college located in a county adjoining thereto, and pay by certificate drawn by him on the county school funds for the instruction of such pupils. However, the amount so paid shall not be greater than the pro rata share of such pupils, in the actual cost of incidentals and tuition, of such agricultural high school or agricultural high school-junior college. Counties co-operating under provisions of this section shall be represented on the boards of trustees by the county superintendent of education.



§ 37-27-63 - Municipalities and municipal separate school districts may issue bonds to support agricultural high schools

The municipalities of Mississippi and the municipal separate school districts in Mississippi are hereby authorized and empowered to issue municipal bonds or municipal separate school district bonds to aid in procuring the establishment, location, and maintenance of agricultural high schools which have been or may hereafter be established. Such bonds shall be issued as provided by law. The proceeds of the sale of said bonds may be used for the purchase of lands, buildings or for erecting buildings, or in any way to aid in the establishment and maintenance of county agricultural high schools.



§ 37-27-65 - Boards of supervisors may issue bonds for agricultural high schools, and agricultural high school-junior colleges

The board of supervisors of any county which has resolved and determined to accept the terms of the law relative to the locating and establishment of agricultural schools or agricultural high school-junior colleges or which may hereafter so determine, may issue bonds upon the property of said county to aid in the building, equipment, and in any other way, the establishment and development of agricultural high schools or agricultural high school-junior colleges. Said bonds may be issued to an amount which, added to all its bonded indebtedness shall not exceed ten percent (10%) of the assessed value of the taxable property of the county appearing upon the assessment roll of the preceding year. Said bonds shall mature not later than twenty-five (25) years from the date of their issuance, and shall bear interest at such rate or rates as determined by the board of supervisors, provided that the bonds of any issue shall not bear a greater overall maximum interest rate to maturity than that allowed in Section 75-17-101, payable annually. Such bonds shall be payable after five (5) years, at the option of the county. Said bonds shall be lithographed or engraved, and printed in two (2) or more colors, to prevent counterfeiting, and shall be in sums of not less than One Hundred Dollars ($ 100.00) nor more than Two Thousand Dollars ($ 2,000.00) each. Said bonds shall be registered as they are issued, be numbered in regular series from one (1) upwards, and be signed by the president of the board of supervisors and countersigned by the clerk, who shall impress the seal upon each bond as it is issued. Every bond shall specify on its face the purpose for which it was issued, the total amount authorized to be issued, and each shall be made payable to bearer, and the bonds so issued shall not be sold for less than their face value.

When bonds are issued as provided in this section, the board of trustees of the agricultural high school or agricultural high school-junior college are hereby authorized and empowered to use such funds in repairing and equipping buildings already erected and used by such agricultural high school or agricultural high school-junior college, and also to use such funds in erecting and equipping new buildings for such institutions.

The supervisors shall levy annually a special tax to be used exclusively in paying the interest on such bonds, and in providing a sinking fund for their redemption. When a sufficient amount of such sinking fund shall have accumulated, the board of supervisors may loan such accumulation at a rate of interest of not less than six percent (6%) and on such terms and for such time not longer than within the date fixed for the maturity of such bonds, such loan to be secured on improved real estate at not exceeding one-half ( 1/2) its assessed value, and upon abstract of such real estate, as provided for the loan of funds arising from the sale or lease of sixteenth section land.

Notwithstanding the foregoing provisions of this section, bonds referred to hereinabove may be issued pursuant to the supplemental powers and authorizations conferred by the provisions of the Registered Bond Act, being Sections 31-21-1 through 31-21-7.



§ 37-27-67 - Election on issuance of bonds by boards of supervisors

If, within three (3) weeks after notice by publication has been made of intention to issue bonds pursuant to the provisions of Section 37-27-65, ten percent (10%) of the adult taxpayers of the county shall petition against the issuance of said bonds, then the question shall be submitted to the qualified electors of the county, within twenty (20) days after the next meeting of the board of supervisors after the filing of the petition. Should a majority of those voting in such election vote against the bond issue, the bonds shall not be issued, and the order shall be null and void.

When ten percent (10%) of the adult taxpayers of the county shall petition for the issuance of bonds pursuant to the provisions of Section 37-27-65, then the board of supervisors shall submit the question to the qualified electors of the county within twenty (20) days after the meeting of the board of supervisors at which such petition is filed. Should a majority of those voting in such election vote for the bond issue the bonds shall be issued by the board of supervisors as provided by law, but if a majority of the qualified electors voting at such election should vote against the bond issue, the bonds shall not be issued.



§ 37-27-69 - Agricultural high school may borrow not to exceed $50,000 for housing facilities

Any agricultural high school, supported in whole or in part by tax levies of one or more counties, may borrow not exceeding Fifty Thousand Dollars ($ 50,000.00), for the purpose of receiving, transporting, erecting on the ground of said institution, and equipping and furnishing any prefabricated houses, or other materials, or appliances, fixtures, machines, furnishings or equipment, obtained by grant or otherwise from the United States of America or any department or agency thereof, or from any other source, where the same may be acquired for the use of the institution, any student personnel, or faculty members.



§ 37-27-71 - Declaration of intention to borrow; issuance of notes; repayment

In any such case the board of trustees of such agricultural high school, by resolution or order, shall declare its intention to borrow any sum not in excess of the limitation fixed in Section 37-27-69, and shall recite in said resolution or order with reasonable particulars the purpose for which said funds are to be borrowed, and shall fix a schedule of amounts and dates of maturities by which such loans shall be repaid. Such resolution or order shall be duly recorded in the permanent minutes of the board of trustees of such institution. All such loans shall be fully repaid within six (6) years, and they shall be evidenced by notes signed by the president and secretary of the board of trustees, which shall bear appropriate reference to the resolution or order of the board of trustees authorizing such loan. Such loan shall be retired in installments of not less than one-fifth (1/5) the amount thereof on the first day of April of the year next succeeding the date of such loan and an equal amount on the same date of each and every year thereafter until said loan is paid.

Notes issued in evidence of such loans shall bear interest at a rate of not to exceed four percent (4%) per annum, all interest payable semi-annually, and no such note shall be sold or negotiated by said institution for less than par and accrued interest. Funds received by such institution from the sale or negotiation of any such notes shall be paid into the treasury of the institution and disbursed as other funds thereof are disbursed, but for no other purpose than that authorized by Section 37-27-69. Such notes shall be lithographed, or engraved, and printed in two (2) or more colors to prevent counterfeiting. Such notes shall bear the signature of the agricultural high school issuing the same, by the president and secretary of the board of trustees thereof. They shall be impressed with the seal of such institution. Interest coupons attached may bear the facsimile signatures of the aforesaid officers of the board of trustees. Before negotiation or sale and delivery thereof, said notes shall be registered in a book kept in the business office of such institution.

All indebtedness so created shall be paid from first funds derived from tax levies for maintenance and operation of said school coming into the treasury thereof and from fees, rentals and other charges as provided in Section 37-27-73. In order to secure the prompt payment of any and all indebtedness, whether of principal or interest incurred hereunder, a special fund shall be established in the depository of the funds of said institution, the style of which shall be, "debt retirement fund of agricultural high school," and immediately upon receipt of the distribution of said first funds derived from such tax levies, annually hereafter in advance of the due date of each and every installment of said indebtedness, a sufficient sum from said taxes shall be paid into said special fund for the retirement of all principal and interest coming due within said year equal to the difference, if any, between such principal and interest and the amount collected from fees, rentals and other charges, as provided in Section 37-27-73. Said debt retirement fund shall be used for no other purpose than for the payment of principal and interest of indebtedness incurred hereunder.



§ 37-27-73 - Board of trustees to fix and collect fees, rents and charges; disposition of monies; limitations

The board of trustees of any such agricultural high school borrowing money pursuant to the authority granted in Section 37-27-69, is hereby authorized and empowered to fix, maintain and collect fees, rentals and other charges to be paid by students, faculty members and others using, housed in or being served by any building or other housing facility erected or established under the terms and provisions of said section. All such fees, rentals and other charges shall be paid into the debt retirement fund specified in Section 37-27-71 and shall be pledged for the prompt repayment of any and all indebtedness, whether of principal or interest, incurred under the provisions of said section. Nothing in Sections 37-27-69 through 37-27-75 shall be construed to authorize the levying or imposition of any taxes in excess of the limits and amounts which are now or may hereafter be provided by law.



§ 37-27-75 - Foregoing sections as cumulative

Sections 37-27-69 through 37-27-73 shall be construed as cumulative and no restriction, limitation or prohibition of the general laws shall operate to curtail the authority or prescribe the procedure by which the purposes of said sections shall be effected.



§ 37-27-77 - Purchase of bus for benefit of agricultural high schools in certain counties

The board of supervisors of any county wherein there is located an agricultural high school not located upon the campus of a junior college may, in its discretion, purchase a bus for the use and benefit of said agricultural high school to be used in connection with various school activities and to be paid for from the general fund of the county.



§ 37-27-79 - Report and recommendations for consolidation of agricultural high schools; abolition of agricultural high school pursuant to petition; election

(1) The State Board of Education shall review and develop a report relating to the need for a separate board of trustees and separate administrative office for the Coahoma Agricultural High School, the Forrest Agricultural High School and the Hinds Agricultural High School and shall submit this finding with recommendations for any necessary legislation to the Chairmen of the Senate and House Education Committees on or before December 1, 2012, for consideration in the 2013 Regular Session. Said report shall include any necessary recommendations for the consolidation and transfer of administrative offices, transfer of real and personal property, and transfer of students from such agricultural high school to the appropriate school district.

(2) Any agricultural high school in this state (whether maintained by one (1) county or more than one (1) county) may be abolished when twenty percent (20%) of the qualified electors residing in such county or counties shall file a petition with the board of supervisors or boards of supervisors of such county or counties, and request that such school be abolished. Thereupon, the question shall be submitted to an election of the qualified electors of the county or counties within not less than thirty (30) days nor more than sixty (60) days after the next meeting of the board of supervisors or boards of supervisors after the filing of the petition. At such election said electors may vote for abolishing the agricultural high school or against abolishing the agricultural high school. If a majority of the votes cast in such election be in favor of abolishing such school, then such school shall be abolished. If less than a majority of those voting fail to vote for abolishing such school then it shall not be abolished but shall be supported and maintained as now provided by law. When an election is called under this section and the school is not abolished, then another election cannot be held for a period of two (2) years.



§ 37-27-80 - Hinds Agriculture High School discontinued; disposal of property; diplomas

(1) Effective July 1, 2014, the Hinds Agriculture High School shall be closed. Upon closure, all real property titled to or used by Hinds Agricultural High School will become the property of the Hinds Community College District.

(2) All personal property used by the Hinds Agricultural High School for secondary school purposes, including all nondisposable sports and/or extracurricular equipment (i.e., football helmets, shoulder pads, baseball bats and helmets, and band equipment) will become the property of the Hinds County School District. The division of such personal property will be determined by joint order of the Boards of Trustees of Hinds Community College District and Hinds County School District. Any cost of transferring title of such real or personal property will be paid by Hinds Community College District.

(3) Any such joint order directing the transfer of the personal property of the Hinds Agricultural High School shall be submitted and approved by the State Board of Education. The finding of the State Board of Education shall be final and conclusive for the purpose of the transfer of property required by such administrative consolidation.

(4) The students attending the said agricultural high school shall be deemed to be students of the school district where they reside. After closure of Hinds Agricultural High School, any student who is enrolled at the Hinds Agricultural High School when the closure is effected may receive two (2) diplomas upon successful completion of all graduation requirements of the school district they subsequently attend: one (1) diploma to be the official completion with the school district they subsequently attend and the second to be a courtesy diploma reflecting graduation from Hinds Agriculture High School.

(5) In the event that Hinds Agricultural High School is closed, there will be a two-year waiver of test scores of Hinds Agricultural High School students being included in accountability calculations for Raymond High School and the Hinds County School District, subject to approval by the State Department of Education. In addition, the students from Hinds Agricultural High School will not be included in the graduation cohort for accountability calculations for the Hinds County School District, subject to approval by the State Department of Education.



§ 37-27-81 - Sale of school property upon abolition of school pursuant to petition and election; disposition of proceeds

When an agricultural high school is abolished under the provisions of Section 37-27-79, then it shall be the duty of the board of supervisors or boards of supervisors, to advertise the sale of and to sell all of the property of such school to the highest bidders for cash. The proceeds of such sale shall be used to pay off any outstanding indebtedness of such school. If there is a balance after paying all outstanding indebtedness then such balance shall be paid into the county school fund of such county or counties.

In the event the proceeds of the sale of the property of such school are not sufficient to pay all outstanding indebtedness of such school, then the board or boards of supervisors of such county or counties shall levy a tax on the property of the county or counties sufficient to pay the outstanding indebtedness when it becomes due.

Alternatively, the board of supervisors may transfer any part or all of such property to any school district in said county.



§ 37-27-83 - Disposal of school property when school is discontinued

The board of trustees of any agricultural high school in the state, which on account of loss or destruction of school property by fire, storm, or other like unforeseen disaster, can no longer be maintained and operated successfully, is, with the approval of the board of supervisors, hereby authorized to sell and dispose of the lands, buildings, and other property belonging to such school, and place the proceeds derived from the sale of same to the credit of the county common school fund.

Sale of said property may be made at public or private sale on such terms as the board of trustees may elect, subject to the approval of the board of supervisors. In case of sale on credit, the deferred payments shall be evidenced by notes payable to the county, for the benefit of the county common school fund and shall bear interest at a rate of not less than six percent (6%) per annum, and the county shall have a lien on the property for the purchase-money, as against all persons, until paid.

The deed or deeds of conveyance shall be executed by the president or chairman and the secretary of the board of trustees, pursuant to an order of the board of trustees, entered on its minutes, and pursuant to an order of approval by the board of supervisors entered on its minutes, and when so executed shall be fully effective to convey title to said property.



§ 37-27-85 - Donated lands may be reconveyed when school is discontinued

The board of trustees of any such school as is discontinued, as provided in Section 37-27-83, is further authorized with the approval of the board of supervisors to reconvey to the original grantors thereof, or their heirs, any lands which may have been donated to the trustees of such school for school purposes, except that part of the same, to be designated by the board of trustees, on which the school buildings are located. The deeds of conveyance shall be executed as provided in Section 37-27-83.



§ 37-27-87 - Transfer of funds when school is discontinued

In the event any such school is permanently discontinued, as provided for in Section 37-27-83, the board of trustees of such school and the board of supervisors of the county in which such school is located, are further authorized to transfer to the county common school fund of the county all funds on hand in the county treasury or depository to the credit of such school, including all maintenance funds and other funds belonging to such school. In case the school thus discontinued shall be a joint school maintained by two counties, as now provided by law, the school funds belonging to such school and the proceeds derived from the sale of school property shall be divided between the counties interested in proportion to the amount of funds contributed by each county to the establishment and maintenance of such school.



§ 37-27-89 - Distribution and use of funds when school is discontinued

All funds placed to the credit of the county common school fund, under the provisions of Sections 37-27-83, 37-27-87, shall be distributed in the same manner as is provided for the distribution of the county common school funds, and shall be used for the support and maintenance of the public schools of the county.



§ 37-27-91 - Abolition of school not operated in four years

Any agricultural high school in this state, which has not been operated and maintained as an agricultural high school for four years last past, which does not own sufficient buildings in which to operate and maintain an agricultural high school, and which owes legal, valid and outstanding debts, may be abolished by the board of supervisors of the county in which such agricultural high school is located.

In the event an agricultural high school is abolished as provided in this section, the property of such school may be sold by the board of supervisors of such county. The proceeds of the sale of such property shall be used to pay the debts of the school, and the balance, if any, shall be paid into the general school fund of the county.

This section is intended to provide an additional method for abolishing agricultural high schools and it will not amend or repeal any other law providing for the abolishing of such schools.






Chapter 28 - MISSISSIPPI CHARTER SCHOOLS ACT OF 2013

§ 37-28-1 - Short title [Repealed effective July 1, 2020]

This chapter shall be known and may be cited as the "Mississippi Charter Schools Act of 2013."



§ 37-28-3 - Legislative findings and declarations [Repealed effective July 1, 2020]

(1) The Legislature finds and declares that the general purposes of the state's charter schools are as follows:

(a) To improve student learning by creating high-quality schools with high standards for student performance;

(b) To close achievement gaps between high-performing and low-performing groups of public school students;

(c) To increase high-quality educational opportunities within the public education system for all students, especially those with a likelihood of academic failure;

(d) To create new professional opportunities for teachers, school administrators and other school personnel which allow them to have a direct voice in the operation of their schools;

(e) To encourage the use of different, high-quality models of teaching, governing, scheduling and other aspects of schooling which meet a variety of student needs;

(f) To allow public schools freedom and flexibility in exchange for exceptional levels of results driven accountability;

(g) To provide students, parents, community members and local entities with expanded opportunities for involvement in the public education system; and

(h) To encourage the replication of successful charter schools.

(2) All charter schools in the state established under this chapter are public schools and are part of the state's public education system.

(3) No provision of this chapter may be interpreted to allow the conversion of private schools into charter schools.



§ 37-28-5 - Definitions [Repealed effective July 1, 2020]

As used in this chapter, the following words and phrases have the meanings ascribed in this section unless the context clearly indicates otherwise:

(a) "Applicant" means any person or group that develops and submits an application for a charter school to the authorizer.

(b) "Application" means a proposal from an applicant to the authorizer to enter into a charter contract whereby the proposed school obtains charter school status.

(c) "Authorizer" means the Mississippi Charter School Authorizer Board established under Section 37-28-7 to review applications, decide whether to approve or reject applications, enter into charter contracts with applicants, oversee charter schools, and decide whether to renew, not renew, or revoke charter contracts.

(d) "Charter contract" means a fixed-term, renewable contract between a charter school and the authorizer which outlines the roles, powers, responsibilities and performance expectations for each party to the contract.

(e) "Charter school" means a public school that is established and operating under the terms of charter contract between the school's governing board and the authorizer. The term "charter school" includes a conversion charter school and start-up charter school.

(f) "Conversion charter school" means a charter school that existed as a noncharter public school before becoming a charter school.

(g) "Education service provider" means a charter management organization, school design provider or any other partner entity with which a charter school intends to contract for educational design, implementation or comprehensive management.

(h) "Governing board" means the independent board of a charter school which is party to the charter contract with the authorizer and whose members have been elected or selected pursuant to the school's application.

(i) "Noncharter public school" means a public school that is under the direct management, governance and control of a school board or the state.

(j) "Parent" means a parent, guardian or other person or entity having legal custody of a child.

(k) "School board" means a school board exercising management and control over a local school district and the schools of that district pursuant to the State Constitution and state statutes.

(l) "School district" means a governmental entity that establishes and supervises one or more public schools within its geographical limits pursuant to state statutes.

(m) "Start-up charter school" means a charter school that did not exist as a noncharter public school before becoming a charter school.

(n) "Student" means any child who is eligible for attendance in a public school in the state.

(o) "Underserved students" means students participating in the federal free lunch program who qualify for at-risk student funding under the Mississippi Adequate Education Program and students who are identified as having special educational needs.



§ 37-28-7 - Mississippi Charter School Authorizer Board created; jurisdiction; mission; composition [Repealed effective July 1, 2020]

(1) There is created the Mississippi Charter School Authorizer Board as a state agency with exclusive chartering jurisdiction in the State of Mississippi. Unless otherwise authorized by law, no other governmental agency or entity may assume any charter authorizing function or duty in any form.

(2) (a) The mission of the Mississippi Charter School Authorizer Board is to authorize high-quality charter schools, particularly schools designed to expand opportunities for underserved students, consistent with the purposes of this chapter. Subject to the restrictions and conditions prescribed in this subsection, the Mississippi Charter School Authorizer Board may authorize charter schools within the geographical boundaries of any school district.

(b) The Mississippi Charter School Authorizer Board may approve a maximum of fifteen (15) qualified charter applications during a fiscal year.

(c) In any school district designated as an "A," "B" or "C" school district by the State Board of Education under the accreditation rating system, the Mississippi Charter School Authorizer Board may authorize charter schools only if a majority of the members of the local school board votes at a public meeting to endorse the application or to initiate the application on its own initiative.

(3) The Mississippi Charter School Authorizer Board shall consist of seven (7) members, to be appointed as follows:

(a) Three (3) members appointed by the Governor, with one (1) member being from each of the Mississippi Supreme Court Districts.

(b) Three (3) members appointed by the Lieutenant Governor, with one (1) member being from each of the Mississippi Supreme Court Districts.

(c) One (1) member appointed by the State Superintendent of Public Education.

All appointments must be made with the advice and consent of the Senate. In making the appointments, the appointing authority shall ensure diversity among members of the Mississippi Charter School Authorizer Board.

(4) Members appointed to the Mississippi Charter School Authorizer Board collectively must possess strong experience and expertise in public and nonprofit governance, management and finance, public school leadership, assessment, curriculum and instruction, and public education law. Each member of the Mississippi Charter School Authorizer Board must have demonstrated an understanding of and commitment to charter schooling as a strategy for strengthening public education.

(5) To establish staggered terms of office, the initial term of office for the three (3) Mississippi Charter School Authorizer Board members appointed by the Governor shall be four (4) years and thereafter shall be three (3) years; the initial term of office for the three (3) members appointed by the Lieutenant Governor shall be three (3) years and thereafter shall be three (3) years; and the initial term of office for the member appointed by the State Superintendent of Public Education shall be two (2) years and thereafter shall be three (3) years. No member may serve more than two (2) consecutive terms. The initial appointments must be made before September 1, 2013.

(6) The Mississippi Charter School Authorizer Board shall meet as soon as practical after September 1, 2013, upon the call of the Governor, and shall organize for business by selecting a chairman and adopting bylaws. Subsequent meetings shall be called by the chairman.

(7) An individual member of the Mississippi Charter School Authorizer Board may be removed by the board if the member's personal incapacity renders the member incapable or unfit to discharge the duties of the office or if the member is absent from a number of meetings of the board, as determined and specified by the board in its bylaws. Whenever a vacancy on the Mississippi Charter School Authorizer Board exists, the original appointing authority shall appoint a member for the remaining portion of the term.

(8) No member of the Mississippi Charter School Authorizer Board or employee, agent or representative of the board may serve simultaneously as an employee, trustee, agent, representative, vendor or contractor of a charter school authorized by the board.

(9) The Mississippi Charter School Authorizer Board shall appoint an individual to serve as the Executive Director of the Mississippi Charter School Authorizer Board. The executive director shall possess the qualifications established by the board which are based on national best practices, and shall possess an understanding of state and federal education law. The executive director, who shall serve at the will and pleasure of the board, shall devote his full time to the proper administration of the board and the duties assigned to him by the board and shall be paid a salary established by the board, subject to the approval of the State Personnel Board. Subject to the availability of funding, the executive director may employ such administrative staff as may be necessary to assist the director and board in carrying out the duties and directives of the Mississippi Charter School Authorizer Board.

(10) The Mississippi Charter School Authorizer Board shall be located, for administrative purposes, within the offices of the State Institutions of Higher Learning, which shall provide meeting space and clerical support for the board.



§ 37-28-9 - Powers and duties of Authorizer Board; immunity from civil liability [Repealed effective July 1, 2020]

(1) The authorizer is responsible for exercising, in accordance with this chapter, the following powers and duties:

(a) Developing chartering policies and maintaining practices consistent with nationally recognized principles and standards for quality charter authorizing in all major areas of authorizing responsibility, including:

(i) Organizational capacity and infrastructure;

(ii) Solicitation and evaluation of charter applications;

(iii) Performance contracting;

(iv) Ongoing charter school oversight and evaluation; and

(v) Charter renewal decision-making;

(b) Approving quality charter applications that meet identified educational needs and promote a diversity of educational choices;

(c) Declining to approve weak or inadequate charter applications;

(d) Negotiating and executing charter contracts with approved charter schools;

(e) Monitoring, in accordance with charter contract terms, the performance and legal compliance of charter schools;

(f) Determining whether each charter contract merits renewal, nonrenewal or revocation; and

(g) Applying for any federal funds that may be available for the implementation of charter school programs.

(2) The authorizer shall carry out all its duties under this chapter in a manner consistent with nationally recognized principles and standards and with the spirit and intent of this chapter.

(3) The authorizer may delegate its duties to the executive director and general counsel.

(4) Regulation by the authorizer shall be limited to those powers and duties prescribed in this section and all others prescribed by law, consistent with the spirit and intent of this chapter.

(5) Except in the case of gross negligence or reckless disregard of the safety and well-being of another person, the authorizer, members of the authorizer board in their official capacity, and employees of the authorizer in their official capacity are immune from civil liability with respect to all activities related to a charter school approved by the authorizer.



§ 37-28-11 - Funding for the Authorizer Board [Repealed effective July 1, 2020]

(1) To cover the costs of overseeing charter schools in accordance with this chapter, the authorizer shall receive three percent (3%) of annual per-pupil allocations received by a charter school from state and local funds for each charter school it authorizes.

(2) The authorizer may receive appropriate gifts, grants and donations of any kind from any public or private entity to carry out the purposes of this chapter, subject to all lawful terms and conditions under which the gifts, grants or donations are given.

(3) The authorizer may expend its resources, seek grant funds and establish partnerships to support its charter school authorizing activities.



§ 37-28-13 - Technical information and assistance from Department of Education; publication of laws and regulations applicable to charter schools [Repealed effective July 1, 2020]

(1) Upon request, the State Department of Education shall assist the Mississippi Charter School Authorizer Board with implementing the authorizer's decisions by providing such technical assistance and information as may be necessary for the implementation of this chapter.

(2) Before July 1 of each year, the authorizer shall publish a pamphlet, which may be in electronic form, containing:

(a) All statutes in Title 37, Mississippi Code of 1972, which are applicable to the charter schools;

(b) Any rules, regulations and policies adopted by the State Superintendent of Public Education, the State Board of Education or the State Department of Education with which charter schools must comply by virtue of the applicability to charter schools, as well as other public schools, of the state law to which those relevant rules, regulations and policies pertain; and

(c) Any other state and federal laws and matters that are relevant to the establishment and operation of charter schools in the State of Mississippi.

The Mississippi Charter School Authorizer Board shall make the pamphlet available to the public on the board's website and shall notify all prospective applicants of the pamphlet.



§ 37-28-15 - Authorizer to publicize request for proposals for charter school applications; request for proposals to prescribe mandatory elements of charter applications [Repealed effective July 1, 2020]

(1) To solicit, encourage and guide the development of quality charter school applications, the authorizer shall issue and publicize a request for proposals before September 1 of each year; however, during 2013, the authorizer shall issue and publicize a request for proposals before December 1. The content and dissemination of the request for proposals must be consistent with the purposes and requirements of this chapter.

(2) The authorizer annually shall establish and disseminate a statewide timeline for charter approval or denial decisions.

(3) The authorizer's request for proposals must include the following:

(a) A clear statement of any preferences the authorizer wishes to grant to applications intended to help underserved students;

(b) A description of the performance framework that the authorizer has developed for charter school oversight and evaluation in accordance with Section 37-28-29;

(c) The criteria that will guide the authorizer's decision to approve or deny a charter application; and

(d) A clear statement of appropriately detailed questions, as well as guidelines, concerning the format and content essential for applicants to demonstrate the capacities necessary to establish and operate a successful charter school.

(4) In addition to all other requirements, the request for proposals must require charter applications to provide or describe thoroughly all of the following mandatory elements of the proposed school plan:

(a) An executive summary;

(b) The mission and vision of the proposed charter school, including identification of the targeted student population and the community the school hopes to serve;

(c) The location or geographic area proposed for the school;

(d) The grades to be served each year for the full term of the charter contract;

(e) Minimum, planned and maximum enrollment per grade per year for the term of the charter contract;

(f) Evidence of need and community support for the proposed charter school;

(g) Background information, including proof of United States citizenship, on the applicants, the proposed founding governing board members and, if identified, members of the proposed school leadership and management team. The background information must include annual student achievement data, disaggregated by subgroup, for every school under the current or prior management of each board member and leadership team member;

(h) The school's proposed calendar, including the proposed opening and closing dates for the school term, and a sample daily schedule. The school must be kept in session no less than the minimum number of school days established for all public schools in Section 37-13-63;

(i) A description of the school's academic program, aligned with state standards;

(j) A description of the school's instructional design, including the type of learning environment (such as classroom-based or independent study), class size and structure, curriculum overview and teaching methods;

(k) The school's plan for using internal and external assessments to measure and report student progress on the performance framework developed by the authorizer in accordance with Section 37-28-29;

(l) The school's plan for identifying and successfully serving students with disabilities (including all of the school's proposed policies pursuant to the Individuals with Disabilities Education Improvement Act of 2004, 20 USCS Section 1400 et seq., Section 504 of the Rehabilitation Act of 1973, 29 USCS Section 794, and Title 11 of the Americans with Disabilities Act, 42 USCS Section 12101 et seq., and the school's procedures for securing and providing evaluations and related services pursuant to federal law), students who are English language learners, students who are academically behind, and gifted students, including, but not limited to, compliance with any applicable laws and regulations;

(m) A description of cocurricular or extracurricular programs and how those programs will be funded and delivered;

(n) Plans and timelines for student recruitment and enrollment, including lottery policies and procedures that ensure that every student has an equal opportunity to be considered in the lottery and that the lottery is equitable, randomized, transparent and impartial so that students are accepted in a charter school without regard to disability, income level, race, religion or national origin;

(o) The school's student discipline policies, including those for special education students;

(p) An organizational chart that clearly presents the school's organizational structure, including lines of authority and reporting between the governing board, education service provider, staff, related bodies (such as advisory bodies or parent and teacher councils), and all other external organizations that will play a role in managing the school;

(q) A clear description of the roles and responsibilities of the governing board, education service provider, school leadership team, management team and all other entities shown in the organizational chart;

(r) A staffing chart for the school's first year, and a staffing plan for the term of the charter;

(s) Plans for recruiting and developing school leadership and staff, which may not include utilization of nonimmigrant foreign worker visa programs;

(t) The school's leadership and teacher employment policies, including performance evaluation plans;

(u) Proposed governing bylaws;

(v) Explanations of any partnerships or contractual relationships central to the school's operations or mission;

(w) The school's plans for providing transportation, food service and all other significant operational or ancillary services;

(x) Opportunities and expectations for parent involvement;

(y) A detailed school start-up plan, identifying tasks, timelines and responsible individuals;

(z) A description of the school's financial plans and policies, including financial controls and audit requirements;

(aa) A description of the insurance coverage the school will obtain;

(bb) Start-up and five-year budgets with clearly stated assumptions;

(cc) Start-up and first-year cash flow projections with clearly stated assumptions;

(dd) A disclosure of all sources of private funding and all funds from foreign sources, including gifts from foreign governments, foreign legal entities and domestic entities affiliated with either foreign governments or foreign legal entities. For the purposes of this paragraph, the term "foreign" means a country or jurisdiction outside of any state or territory of the United States;

(ee) Evidence of anticipated fundraising contributions, if claimed in the application; and

(ff) A sound facilities plan, including backup or contingency plans if appropriate.

(5) In the case of an application to establish a charter school by converting an existing noncharter public school to charter school status, the request for proposals additionally shall require the applicant to demonstrate support for the proposed charter school conversion by a petition signed by a majority of teachers or a majority of parents of students in the existing noncharter public school, or by a majority vote of the local school board or, in the case of schools in districts under state conservatorship, by the State Board of Education.

(6) In the case of a proposed charter school that intends to contract with an education service provider for substantial educational services, management services or both types of services, the request for proposals additionally shall require the applicant to:

(a) Provide evidence of the education service provider's success in serving student populations similar to the targeted population, including demonstrated academic achievement as well as successful management of nonacademic school functions, if applicable;

(b) Provide a term sheet setting forth: the proposed duration of the service contract; roles and responsibilities of the governing board, the school staff and the education service provider; the scope of services and resources to be provided by the education service provider; performance evaluation measures and timelines; the compensation structure, including clear identification of all fees to be paid to the education service provider; methods of contract oversight and enforcement; investment disclosure; and conditions for renewal and termination of the contract;

(c) Disclose and explain any existing or potential conflicts of interest between the school governing board and proposed service provider or any affiliated business entities; and

(d) Background information, including proof of United States citizenship, on the principal individuals affiliated with the education service provider.

(7) In the case of a charter school proposal from an applicant that currently operates one or more schools in any state or nation, the request for proposals additionally shall require the applicant to provide evidence of past performance and current capacity for growth. The applicant shall be required to submit clear evidence that it has produced statistically significant gains in student achievement or consistently produced proficiency levels as measured on state achievement tests.



§ 37-28-17 - Purposes of charter application; approved charter application not to serve as charter contract [Repealed effective July 1, 2020]

(1) The following are the purposes of a charter application:

(a) To present the proposed charter school's academic and operational vision and plans;

(b) To demonstrate the applicant's capacities to execute the proposed vision and plans; and

(c) To provide the authorizer a clear basis for assessing the applicant's plans and capacities.

(2) An approved charter application may not serve as the school's charter contract.



§ 37-28-19 - Standards for authorizing charter school; review process [Repealed effective July 1, 2020]

(1) In reviewing and evaluating charter applications, the authorizer shall employ procedures, practices and criteria consistent with nationally recognized principles and standards for quality charter authorizing. The application review process must include thorough evaluation of each written charter application and in-person interview with the applicant group.

(2) In deciding whether to approve charter applications, the authorizer must:

(a) Grant charters only to applicants that have provided evidence of competence in each element of the authorizer's published approval criteria, and in the case of an applicant that currently operates one or more schools in any state or nation, clear evidence that the management or leadership team of the charter school or schools currently operated by the applicant has produced statistically significant gains in student achievement or consistently produced proficiency levels as measured on state achievement test;

(b) Base decisions on documented evidence collected through the application review process; and

(c) Follow charter-granting policies and practices that are transparent, based on merit and avoid conflicts of interest or any appearance thereof.

(3) Before the expiration of one hundred eighty (180) days after the filing of a charter application, the authorizer must approve or deny the charter application; however, an application submitted by a public historically black college or university (HBCU), in partnership with a national nonprofit public HBCU support organization, for a charter school to be operated on or near the campus of the HBCU must be considered for expedited approval by the authorizer. The authorizer shall adopt by resolution all charter approval or denial decisions in an open meeting of the authorizer board.

(4) An approval decision may include, if appropriate, reasonable conditions that the charter applicant must meet before a charter contract may be executed pursuant to Section 37-28-21.

(5) For a charter denial, the authorizer shall state clearly, for public record, its reasons for denial. A denied applicant may reapply subsequently with the authorizer.

(6) Before the expiration of ten (10) days after taking action to approve or deny a charter application, the authorizer shall provide a report to the applicant. The report must include a copy of the authorizer's resolution setting forth the action taken and reasons for the decision and assurances as to compliance with all of the procedural requirements and application elements set forth in this chapter.



§ 37-28-21 - Initial charter term; charter contract [Repealed effective July 1, 2020]

(1) The authorizer shall grant an initial charter to each qualified applicant for a term of five (5) operating years. The term of the charter shall commence on the charter school's first day of operation. An approved charter school may delay its opening for one (1) school year in order to plan and prepare for the school's opening. If the school requires an opening delay of more than one (1) school year, the school must request an extension from the authorizer. The authorizer may grant or deny the extension depending on the particular school's circumstances.

(2) (a) The authorizer and the governing board of the approved charter school shall execute a charter contract that clearly sets forth the academic and operational performance expectations and measures by which the charter school will be judged and the administrative relationship between the authorizer and charter school, including each party's rights and duties. The performance expectations and measures set forth in the charter contract must include, but need not be limited to, applicable federal and state accountability requirements. The performance provisions may be refined or amended by mutual agreement after the charter school is operating and has collected baseline achievement data for its enrolled students.

(b) The charter contract must be signed by the chairman of the authorizer board and the president of the charter school's governing board.

(c) A charter school may not commence operations without a charter contract executed in accordance with this section and approved in an open meeting of the authorizer board.

(3) The authorizer may establish reasonable preopening requirements or conditions to monitor the start-up progress of a newly approved charter school and to ensure that the school is prepared to open smoothly on the date agreed and that the school meets all building, health, safety, insurance and other legal requirements before the school's opening.



§ 37-28-23 - Charter school enrollment; lottery for selection of students if capacity is insufficient to enroll all students [Repealed effective July 1, 2020]

(1) A charter school must be open to any student residing in the geographical boundaries of the school district in which the charter school is located.

(2) A school district may not require any student enrolled in the school district to attend a charter school.

(3) Except as otherwise provided under subsection (8)(d) of this section, a charter school may not limit admission based on ethnicity, national origin, religion, gender, income level, disabling condition, proficiency in the English language, or academic or athletic ability.

(4) A charter school may limit admission to students within a given age group or grade level, including pre-kindergarten students, and may be organized around a special emphasis, theme or concept as stated in the school's application.

(5) The underserved student composition of a charter school's enrollment collectively must reflect that of students of all ages attending the school district in which the charter school is located, to be defined for the purposes of this chapter as being at least eighty percent (80%) of that population. If the underserved student composition of an applicant's or charter school's enrollment is less than eighty percent (80%) of the enrollment of students of all ages in the school district in which the charter school is located, despite the school's best efforts, the authorizer must consider the applicant's or charter school's recruitment efforts and the underserved student composition of the applicant pool in determining whether the applicant or charter school is operating in a nondiscriminatory manner. A finding by the authorizer that a charter school is operating in a discriminatory manner justifies the revocation of a charter.

(6) A charter school must enroll all students who wish to attend the school unless the number of students exceeds the capacity of a program, class, grade level or building.

(7) If capacity is insufficient to enroll all students who wish to attend the school based on initial application, the charter school must select students through a lottery.

(8) (a) Any noncharter public school or part of a noncharter public school converting to a charter school shall adopt and maintain a policy giving an enrollment preference to students who reside within the former attendance area of that public school. If the charter school has excess capacity after enrolling students residing within the former attendance area of the school, students outside of the former attendance area of the school, but within the geographical boundaries of the school district in which the charter school is located, are eligible for enrollment. If the number of students applying for admission exceeds the capacity of a program, class, grade level or building of the charter school, the charter school must admit students on the basis of a lottery.

(b) A charter school must give an enrollment preference to students enrolled in the charter school during the preceding school year and to siblings of students already enrolled in the charter school. An enrollment preference for returning students excludes those students from entering into a lottery.

(c) A charter school may give an enrollment preference to children of the charter school's applicant, governing board members and full-time employees, so long as those children constitute no more than ten percent (10%) of the charter school's total student population.

(d) This section does not preclude the formation of a charter school whose mission is focused on serving students with disabilities, students of the same gender, students who pose such severe disciplinary problems that they warrant a specific educational program, or students who are at risk of academic failure. If capacity is insufficient to enroll all students who wish to attend the school, the charter school must select students through a lottery.



§ 37-28-25 - Charter school credits to be accepted by another public school upon transfer of student from charter school to public school [Repealed effective July 1, 2020]

If a student previously enrolled in a charter school enrolls in another public school in this state, the student's new school must accept credits earned by the student in courses or instructional programs at the charter school in a uniform and consistent manner and according to the same criteria that are used to accept academic credits from other public schools.



§ 37-28-27 - School districts required to provide information about charter schools as enrollment option [Repealed effective July 1, 2020]

A school district must provide or publicize to parents and the general public information about charter schools as an enrollment option within the district to the same extent and through the same means that the district provides and publicizes information about noncharter public schools in the district.



§ 37-28-29 - Charter contract to include performance framework; performance standards used to guide authorizer's charter school evaluations; annual performance targets [Repealed effective July 1, 2020]

(1) The performance provisions within a charter contract must be based on a performance framework that clearly sets forth the academic and operational performance indicators, measures and metrics that will guide the authorizer's evaluations of the charter school. The performance framework must include indicators, measures and metrics, at a minimum, for the following:

(a) Student academic proficiency;

(b) Student academic growth;

(c) Achievement gaps in both proficiency and growth between major student subgroups;

(d) Attendance;

(e) Recurrent enrollment from year to year;

(f) In-school and out-of-school suspension rates and expulsion rates;

(g) For charter high schools, postsecondary readiness, including the percentage of graduates submitting applications to postsecondary institutions, high school completion, postsecondary admission and postsecondary enrollment or employment;

(h) Financial performance and sustainability; and

(i) Board performance and stewardship, including compliance with all applicable laws, regulations and terms of the charter contract.

(2) Annual performance targets must be set by each charter school in conjunction with the authorizer and must be designed to help each school meet applicable federal, state and authorizer expectations.

(3) The performance framework must allow the inclusion of additional rigorous, valid and reliable indicators proposed by a charter school to augment external evaluations of its performance; however, the authorizer must approve the quality and rigor of any indicators proposed by a charter school, which indicators must be consistent with the purposes of this chapter.

(4) The performance framework must require the disaggregation of all student performance data by major student subgroups (gender, race, poverty status, special education status, English learner status and gifted status).

(5) The authorizer shall collect, analyze and report all data from state assessments in accordance with the performance framework for each charter school. Multiple schools overseen by a single governing board must report their performance as separate, individual schools, and each school must be held independently accountable for its performance.

(6) Information needed by the authorizer from the charter school governing board for the authorizer's reports must be required and included as a material part of the charter contract.



§ 37-28-31 - Annual review of charter school performance and legal compliance; performance report; charter schools to be given opportunity to remedy problems [Repealed effective July 1, 2020]

(1) The authorizer shall monitor annually the performance and legal compliance of each charter school it oversees, including collecting and analyzing data to support the school's evaluation according to the charter contract. The authorizer may conduct or require oversight activities that enable the authorizer to fulfill its responsibilities under this chapter, including conducting appropriate inquiries and investigations, so long as those activities are consistent with the intent of this chapter, adhere to the terms of the charter contract and do not unduly inhibit the autonomy granted to charter schools.

(2) As part of its annual report to the Legislature, the authorizer shall publish and provide a performance report for each charter school it oversees in accordance with the performance framework set forth in the charter contract. The report must be made available to the public at the same time as it is submitted to the Legislature. The authorizer may require each charter school it oversees to submit an annual report to assist the authorizer in gathering complete information about each school, consistent with the performance framework.

(3) If a charter school's performance or legal compliance is unsatisfactory, the authorizer shall notify promptly the charter school of the problem and provide reasonable opportunity for the school to remedy the problem unless the problem warrants revocation, in which case the revocation timeframes will apply.

(4) The authorizer may take appropriate corrective actions or exercise sanctions in response to apparent deficiencies in a charter school's performance or legal compliance. If warranted, the actions or sanctions may include requiring a charter school to develop and execute a corrective action plan within a specified timeframe.



§ 37-28-33 - Renewal, nonrenewal or revocation of charter [Repealed effective July 1, 2020]

(1) A charter may be renewed for successive five-year terms of duration. The authorizer may grant renewal with specific conditions for necessary improvements to a charter school and may lessen the renewal term based on the performance, demonstrated capacities and particular circumstances of each charter school.

(2) Before September 30, the authorizer shall issue a charter school performance report and charter renewal application guidance to any charter school whose charter will expire the following year. The performance report must summarize the charter school's performance record to date, based on the data required by this chapter and the charter contract, and must provide notice of any weaknesses or concerns perceived by the authorizer which may jeopardize the charter school's position in seeking renewal if not timely rectified. The charter school must respond and submit any corrections or clarifications for the performance report within ninety (90) days after receiving the report.

(3) The charter renewal application guidance must provide, at a minimum, an opportunity for the charter school to:

(a) Present additional evidence, beyond the data contained in the performance report, supporting its case for charter renewal;

(b) Describe improvements undertaken or planned for the school; and

(c) Detail the school's plans for the next charter term.

(4) The charter renewal application guidance must include or refer explicitly to the criteria that will guide the authorizer's renewal decision, which must be based on the performance framework set forth in the charter contract and consistent with this chapter.

(5) Before February 1, the governing board of a charter school seeking renewal shall submit a renewal application to the authorizer pursuant to the charter renewal application guidance issued by the authorizer. The authorizer shall adopt a resolution ruling on the renewal application no later than ninety (90) days after the filing of the renewal application.

(6) In making each charter renewal decision, the authorizer must:

(a) Ground its decision in evidence of the school's performance over the term of the charter contract in accordance with the performance framework set forth in the charter contract;

(b) Ensure that data used in making the renewal decision is available to the school and the public; and

(c) Provide a public report summarizing the evidence that is the basis for the renewal decision.

(7) A charter contract must be revoked at any time or not renewed if the authorizer determines that the charter school has done any of the following or otherwise failed to comply with the provisions of this chapter:

(a) Committed a material and substantial violation of any of the terms, conditions, standards or procedures required under this chapter or the charter contract;

(b) Failed to meet or make sufficient progress toward the performance expectations set forth in the charter contract;

(c) Failed to meet generally accepted standards of fiscal management; or

(d) Substantially violated any material provision of law which is applicable to the charter school.

(8) The authorizer shall develop revocation and nonrenewal processes that:

(a) Provide the governing board of a charter school with a timely notification of the prospect of revocation or nonrenewal and of the reasons for such possible closure;

(b) Allow the governing board a reasonable amount of time in which to prepare a response;

(c) Provide the governing board with an opportunity to submit documents and give testimony challenging the rationale for closure and in support of the continuation of the school at an orderly proceeding held for that purpose;

(d) Allow the governing board access to representation by counsel and to call witnesses on the school's behalf;

(e) Permit the recording of such proceedings; and

(f) After a reasonable period for deliberation, require a final determination to be made and conveyed in writing to the governing board.

(9) Notwitstanding any provision to the contrary, the authorizer may not renew the charter of any charter school that, during the school's final operating year under the term of the charter contract, is designated an "F" school under the school accreditation rating system.

(10) If the authorizer revokes or does not renew a charter, the authorizer must state clearly, in a resolution of adopted by the authorizer board, the reasons for the revocation or nonrenewal.

(11) Within ten (10) days after taking action to renew, not renew or revoke a charter, the authorizer shall provide a report to the charter school. The report must include a copy of the authorizer board's resolution setting forth the action taken, reasons for the board's decision and assurances as to compliance with all of the requirements set forth in this chapter.



§ 37-28-35 - Closure of charter; charter school closure protocol; disposition of unspent funds and assets [Repealed effective July 1, 2020]

(1) Before implementing a charter school closure decision, the authorizer must develop a charter school closure protocol to ensure timely notification to parents, orderly transition of students and student records to new schools, and proper disposition of school funds, property and assets in accordance with the requirements of this chapter. The protocol must specify tasks, timelines and responsible parties, including delineating the respective duties of the school and the authorizer. If a charter school is to be closed for any reason, the authorizer shall oversee and work with the closing school to ensure a smooth and orderly closure and transition for students and parents, as guided by the closure protocol.

(2) If a charter school closes, all unspent government funds, unspent earnings from those funds and assets purchased with government funds must revert to the local school district in which the charter school is located. Unless otherwise provided for in the charter or a debt instrument, unspent funds from nongovernmental sources, unspent earnings from those funds, assets purchased with those funds and debts of the school must revert to the nonprofit entity created to operate the school and may be disposed of according to applicable laws for nonprofit corporations.



§ 37-28-37 - Annual report on status of charter schools to governor and legislature [Repealed effective July 1, 2020]

(1) Before October 1 of each year, beginning in the year that the state has had at least one (1) charter school operating for a full school year, the Mississippi Charter School Authorizer Board shall issue to the Governor, Legislature, State Board of Education and the public an annual report on the state's charter schools for the preceding school year. The report must include a comparison of the performance of charter school students with the performance of academically, ethnically and economically comparable groups of students in the school district in which a charter school is located. In addition, the report must include the authorizer's assessment of the successes, challenges and areas for improvement in meeting the purposes of this chapter. The report also must include an assessment on whether the number and size of operating charter schools are sufficient to meet demand, as calculated according to admissions data and the number of students denied enrollment based on lottery results. The report due from the authorizer under this section must be coordinated with reports due from charter school governing boards, as near as possible, to decrease or eliminate duplication.

(2) The Joint Legislative Committee on Performance Evaluation and Expenditure Review (PEER) shall prepare an annual report assessing the sufficiency of funding for charter schools, the efficacy of the state formula for authorizer funding, and any suggested changes in state law or policy necessary to strengthen the state's charter schools.



§ 37-28-39 - Charter school and certain service providers to be nonprofit education organization; charter school to function as local educational agency [Repealed effective July 1, 2020]

(1) Notwithstanding any provision of law to the contrary, to the extent that any provision of this chapter is inconsistent with any other state or local law, rule or regulation, the provisions of this chapter govern and are controlling.

(2) A charter school and any education service provider which provides comprehensive management for a charter school must be a nonprofit education organization.

(3) A charter school is subject to all federal laws and authorities specified in this chapter or agreed upon with the authorizer in the charter contract, where such contracting is consistent with applicable laws, rules and regulations.

(4) To the extent approved by the authorizer, a charter contract may consist of one or more schools. Each charter school that is part of a charter contract must be separate and distinct from any other charter school.

(5) A single governing board may hold one or more charter contracts.

(6) A charter school must function as a local educational agency, and as such, a charter school is responsible for meeting the requirements of local educational agencies under applicable federal laws, including those relating to special education, receipt of funds and compliance with funding requirements. Status as a local educational agency, however, does not preclude a charter school from developing, by mutual agreement or formal contract, links with the local school district for services, resources and programs.



§ 37-28-41 - Charter school powers [Repealed effective July 1, 2020]

A charter school may exercise those powers necessary for carrying out the terms of its charter contract, including the following powers:

(a) To receive and disburse funds authorized by law for school purposes;

(b) To secure appropriate insurance and to enter into contracts and leases;

(c) To contract with an education service provider for the management and operation of the charter school so long as the school's governing board retains oversight authority over the school;

(d) To solicit and accept any gifts or grants for school purposes subject to applicable laws and the terms of its charter contract;

(e) To acquire real property for use as its facility or facilities, from public or private sources; and

(f) To sue and be sued in its own name.



§ 37-28-43 - Prohibition against discrimination; prohibition against charging tuition; transportation plan; virtual courses [Repealed effective July 1, 2020]

(1) A charter school may not discriminate against any person on the basis of race, creed, color, sex, disability, national origin or any other category that would be unlawful if done by a noncharter public school.

(2) A charter school may not engage in any sectarian practices in its educational program, admissions or employment policies or operations.

(3) A charter school may not discriminate against any student on the basis of national origin, minority status or limited proficiency in English. Consistent with federal civil rights laws, charter schools must provide limited English proficient students with appropriate services designed to teach them English and the general curriculum.

(4) A charter school may not charge tuition.

(5) The terms of each charter school must include a transportation plan for students attending the charter school.

(6) Subject to the approval of the authorizer, a charter school may contract with an accredited online course provider for the delivery of virtual courses to students enrolled in the charter school.

(7) Except to the extent authorized under paragraph (c) of Section 37-28-41, the powers, obligations and responsibilities set forth in the charter contract may not be delegated or assigned by either party.



§ 37-28-45 - Applicability of statutes, rules, regulations, policies, procedures, etc. that noncharter public schools are subject to; relation to other laws [Repealed effective July 1, 2020]

(1) Charter schools are subject to the same civil rights, health and safety requirements applicable to noncharter public schools in the state, except as otherwise specifically provided in this chapter.

(2) Charter schools are subject to the student assessment and accountability requirements applicable to noncharter public schools in the state; however, this requirement does not preclude a charter school from establishing additional student assessment measures that go beyond state requirements if the authorizer approves those measures.

(3) Although a charter school is geographically located within the boundaries of a particular school district and enrolls students who reside within the school district, the charter school may not be considered a school within that district under the purview of the school district's school board. The rules, regulations, policies and procedures established by the school board for the noncharter public schools that are in the school district in which the charter school is geographically located do not apply to the charter school unless otherwise required under the charter contract or any contract entered into between the charter school governing board and the local school board.

(4) Whenever the provisions of Title 37, Mississippi Code of 1972, relating to the elementary and secondary education of public school students establish a requirement for or grant authority to local school districts, their school boards and the schools within the respective school districts, the language "school districts," "school boards," "boards of trustees," "the schools within a school district," or any other similar phraseology does not include a charter school and the governing board of a charter school unless the statute specifically is made applicable to charter schools as well as noncharter public schools.

(5) A charter school is not subject to any rule, regulation, policy or procedure adopted by the State Board of Education or the State Department of Education unless otherwise required by the authorizer or in the charter contract.

(6) Charter schools are not exempt from the following statutes:

(a) Chapter 41, Title 25, Mississippi Code of 1972, which relate to open meetings of public bodies.

(b) Chapter 61, Title 25, Mississippi Code of 1972, which relate to public access to public records.

(c) Section 37-3-51, which requires notice by the district attorney of licensed school employees who are convicted of certain sex offenses.

(d) Section 37-3-53, which requires publication of the Mississippi Report Card by the State Board of Education.

(e) Section 37-11-18, which requires the automatic expulsion of a student possessing a weapon or controlled substance on educational property.

(f) Section 37-11-18.1, which requires expulsion of certain habitually disruptive students.

(g) Section 37-11-19, which requires suspension or expulsion of a student who damages school property.

(h) Section 37-11-20, which prohibits acts of intimidation intended to keep a student from attending school.

(i) Section 37-11-21, which prohibits parental abuse of school staff.

(j) Section 37-11-23, which prohibits the willful disruption of school and school meetings.

(k) Sections 37-11-29 and 37-11-31, which relate to reporting requirements regarding unlawful or violent acts on school property.

(l) Section 37-11-67, which prohibits bullying or harassing behavior in public schools.

(m) Section 37-13-3, which prohibits doctrinal, sectarian or denominational teaching in public schools.

(n) Sections 37-13-5 and 37-13-6, which require the flags of the United States and the State of Mississippi to be displayed near the school building.

(o) Section 37-13-63(1), which prescribes the minimum number of days which public schools must be kept in session during a scholastic year.

(p) Section 37-13-91, which is the Mississippi Compulsory School Attendance Law.

(q) Section 37-13-171(2) and (4), which requires any course containing sex-related education to include instruction in abstinence-only or abstinence-plus education.

(r) Section 37-13-173, which requires notice to parents before instruction on human sexuality is provided in public classrooms.

(s) Section 37-13-193, which relates to civil rights and human rights education in the public schools.

(t) Sections 37-15-1 and 37-15-3, which relate to the maintenance and transfer of permanent student records in public schools.

(u) Section 37-15-6, which requires the State Department of Education to maintain a record of expulsions from the public schools.

(v) Section 37-15-9, which establishes minimum age requirements for kindergarten and first grade enrollment in public schools.

(w) Section 37-15-11, which requires a parent, legal guardian or custodian to accompany a child seeking enrollment in a public school.

(x) Sections 37-16-1, 37-16-3, 37-16-4 and 37-16-9, which relate to the statewide assessment testing program.

(y) Section 37-18-1, which establishes the Superior-Performing Schools Program and Exemplary Schools Program to recognize public schools that improve.



§ 37-28-47 - Qualifications of charter school employees; applicability of Education Employment Procedures Law [Repealed effective July 1, 2020]

(1) (a) Charter schools must comply with applicable federal laws, rules and regulations regarding the qualification of teachers and other instructional staff. No more than twenty-five percent (25%) of teachers in a charter school may be exempt from state teacher licensure requirements at the time the initial charter application is approved by the authorizer. Administrators of charter schools are exempt from state administrator licensure requirements. However, teachers and administrators must have a bachelor's degree as a minimum requirement, and teachers must have demonstrated subject-matter competency. Within three (3) years of the date of initial application approval by the authorizer, all teachers must have, at a minimum, alternative licensure approved by the Commission on Teacher and Administrator Education, Certification and Licensure and Development.

(b) A charter school may not staff positions for teachers, administrators, ancillary support personnel or other employees by utilizing or otherwise relying on nonimmigrant foreign worker visa programs. However, a charter school may submit a request to the authorizer for an exception allowing the employment of a nonimmigrant foreign worker before the worker is employed. The authorizer may grant permission for the employment of the nonimmigrant foreign worker only if the charter school makes a satisfactory showing of efforts to recruit lawful permanent residents of the United States to fill the position and a lack of qualified applicants to fill the position.

(2) Employees in charter schools must have the same general rights and privileges as other public school employees, except such employees are not:

(a) Covered under the Education Employment Procedures Law (Section 37-9-103);

(b) Subject to the state salary requirements prescribed in Section 37-19-7; and

(c) Members of the Public Employees' Retirement System.

(3) Employees in charter schools are eligible for participation in retirement and other benefits programs in which the charter school chooses to make available to its employees.



§ 37-28-49 - Criminal history record checks and fingerprinting requirements; termination of charter school employee for certain acts [Repealed effective July 1, 2020]

(1) Charter school teachers and other school personnel, as well as members of the governing board and any education service provider with whom a charter school contracts, are subject to criminal history record checks and fingerprinting requirements applicable to employees of other public schools. The authorizer shall require that current criminal records background checks and current child abuse registry checks are obtained, and that the criminal record information and registry checks are on file at the charter school for any new hires applying for employment. In order to determine an applicant's suitability for employment, the applicant must be fingerprinted. If no disqualifying record is identified at the state level, the fingerprints must be forwarded by the Department of Public Safety to the Federal Bureau of Investigation for a national criminal history record check. Under no circumstances may a member of the Mississippi Charter School Authorizer Board, member of the charter school governing board or any individual other than the subject of the criminal history record checks disseminate information received through the checks except as may be required to fulfill the purposes of this section. The determination whether the applicant has a disqualifying crime, as set forth in subsection (2) of this section, must be made by the appropriate state or federal governmental authority, which must notify the charter school whether a disqualifying crime exists.

(2) If the fingerprinting or criminal record checks disclose a felony conviction, guilty plea or plea of nolo contendere to a felony of possession or sale of drugs, murder, manslaughter, armed robbery, rape, sexual battery, sex offense listed in Section 45-33-23(g), child abuse, arson, grand larceny, burglary, gratification of lust or aggravated assault which has not been reversed on appeal or for which a pardon has not been granted, the new hire is not eligible to be employed at the charter school. However, the charter school, in its discretion, may allow any applicant aggrieved by the employment decision under this section to show mitigating circumstances that exist and may allow, subject to the approval of the Mississippi Charter School Authorizer Board, the new hire to be employed at the school. The authorizer may approve the employment depending on the mitigating circumstances, which may include, but need not be limited to: (a) age at which the crime was committed; (b) circumstances surrounding the crime; (c) length of time since the conviction and criminal history since the conviction; (d) work history; (e) current employment and character references; and (f) other evidence demonstrating the ability of the person to perform the employment responsibilities competently and that the person does not pose a threat to the health or safety of children.

(3) No charter school, charter school employee, member of the charter school governing board, the Mississippi Charter School Authorizer Board or member or employee of the Mississippi Charter School Authorizer Board employee may be held liable in any employment discrimination suit in which an allegation of discrimination is made regarding an employment decision authorized under this section.

(4) A charter school shall terminate any teacher or administrator for committing one or more of the following acts:

(a) Engaging in unethical conduct relating to an educator-student relationship as identified by the Mississippi Charter School Authorizer Board;

(b) Fondling a student as described in Section 97-5-23 or engaging in any type of sexual involvement with a student as described in Section 97-3-95; or

(c) Failure to report sexual involvement of a charter school employee with a student as required by Section 97-5-24.



§ 37-28-51 - Charter schools eligible to participate in state- or district-sponsored athletic and academic interscholastic activities [Repealed effective July 1, 2020]

A charter school is eligible to participate in state-sponsored or district-sponsored athletic and academic interscholastic leagues, competitions, awards, scholarships and recognition programs for students, educators, administrators and schools to the same extent as noncharter public schools.



§ 37-28-53 - Charter schools required to certify enrollment, average daily attendance and certain additional information on annual basis [Repealed effective July 1, 2020]

(1) Each charter school shall certify annually to the State Department of Education its student enrollment, average daily attendance and student participation in the national school lunch program, special education, vocational education, gifted education, alternative school program and federal programs in the same manner as school districts.

(2) Each charter school shall certify annually to the school board of the school district in which the charter school is located the number of enrolled charter school students residing in the school district.



§ 37-28-55 - Charter school funding; adequate education program payments; local funding; federal and state categorical aid program monies; state transportation funding [Repealed effective July 1, 2020]

(1) (a) The State Department of Education shall make payments to charter schools for each student in average daily attendance at the charter school equal to the state share of the adequate education program payments for each student in average daily attendance at the school district in which the charter school is located. In calculating the local contribution for purposes of determining the state share of the adequate education program payments, the department shall deduct the pro rata local contribution of the school district in which the student resides, to be determined as provided in Section 37-151-7(2)(a).

(b) Payments made pursuant to this subsection by the State Department of Education must be made at the same time and in the same manner as adequate education program payments are made to school districts under Sections 37-151-101 and 37-151-103. Amounts payable to a charter school must be determined by the State Department of Education. Amounts payable to a charter school in its first year of operation must be based on the projections of initial-year enrollment and federal school level funding set forth in the charter contract. Such projections must be reconciled with the average daily attendance at the end of the school's first year of operation, and any necessary adjustments must be made to payments during the school's second year of operation.

(2) The school district in which a charter school is located shall pay directly to the charter school an amount for each student enrolled in the charter school equal to the ad valorem tax receipts and in-lieu payments received per pupil for the support of the local school district in which the student resides. The pro rata ad valorem receipts and in-lieu receipts to be transferred to the charter school shall include all levies for the support of the local school district under Sections 37-57-1 (local contribution to the adequate education program) and 37-57-105 (school district operational levy) and may not include any taxes levied for the retirement of the local school district's bonded indebtedness or short-term notes or any taxes levied for the support of vocational-technical education programs. In no event may the payment exceed the pro rata amount of the local ad valorem payment for the local contribution to the adequate education program under Section 37-57-1 for the school district in which the student resides. Payments made under this section by a school district to a charter school must be made before the expiration of three (3) business days after the funds are distributed to the school district by the tax collector.

(3) (a) The State Department of Education shall direct the proportionate share of monies generated under federal and state categorical aid programs, including special education, vocational, gifted and alternative school programs, to charter schools serving students eligible for such aid. The department shall ensure that charter schools with rapidly expanding enrollments are treated equitably in the calculation and disbursement of all federal and state categorical aid program dollars. Each charter school that serves students who may be eligible to receive services provided through such programs shall comply with all reporting requirements to receive the aid.

(b) A charter school shall pay to a local school district any federal or state aid attributable to a student with a disability attending the charter school in proportion to the level of services for that student which the local school district provides directly or indirectly.

(c) Subject to the approval of the authorizer, a charter school and a local school district may negotiate and enter into a contract for the provision of and payment for special education services, including, but not necessarily limited to, a reasonable reserve not to exceed five percent (5%) of the local school district's total budget for providing special education services. The reserve may be used by the local school district only to offset excess costs of providing services to students with disabilities enrolled in the charter school.

(4) (a) The State Department of Education shall disburse state transportation funding to a charter school on the same basis and in the same manner as it is paid to school districts under the adequate education program.

(b) A charter school may enter into a contract with a school district or private provider to provide transportation to the school's students.



§ 37-28-57 - Annual financial audit [Repealed effective July 1, 2020]

(1) A charter school must adhere to generally accepted accounting principles.

(2) A charter school shall have its financial records audited annually, at the end of each fiscal year, either by the State Auditor or by a certified public accountant approved by the State Auditor. However, a certified public accountant may not be selected to perform the annual audit of a charter school if that accountant previously has audited the charter school for more than three (3) consecutive years. Certified public accountants must be selected in a manner determined by the State Auditor. The charter school shall file a copy of each audit report and accompanying management letter with the authorizer before August 1.



§ 37-28-59 - Monies remaining in charter school's accounts at end of budget year to be used during subsequent budget years; authorization to accept gifts, grants, etc.; disclosure of funds from private and foreign sources [Repealed effective July 1, 2020]

(1) Any monies received by a charter school from any source remaining in the charter school's accounts at the end of a budget year must remain in the charter school's accounts for use by the charter school during subsequent budget years.

(2) Nothing in this chapter may be construed to prohibit any person or organization from providing funding or other assistance to the establishment or operation of a charter school. The governing board of a charter school may accept gifts, donations and grants of any kind made to the charter school and may expend or use such gifts, donations and grants in accordance with the conditions prescribed by the donor; however, a gift, donation or grant may not be accepted if it is subject to a condition that is contrary to any provision of law or term of the charter contract.

(3) A charter school must disclose publicly all sources of private funding and all funds received from foreign sources, including gifts from foreign governments, foreign legal entities and domestic entities affiliated with either foreign governments or foreign legal entities. For the purposes of this subsection, the term "foreign" means a country or jurisdiction outside of any state or territory of the United States.



§ 37-28-61 - Right of first refusal to purchase vacant public school facilities; public entities authorized to provide space to charters in their facilities under preexisting zoning and land use designations [Repealed effective July 1, 2020]

(1) A charter school has a right of first refusal to purchase or lease at or below fair market value a closed public school facility or property or unused portions of a public school facility or property in the school district in which the charter school is located if the school district decides to sell or lease the public school facility or property.

(2) A charter school may negotiate and contract at or below fair market value with a school district, state institution of higher learning, public community or junior college, or any other public or for-profit or nonprofit private entity for the use of a facility for a school building.

(3) Public entities, including, but not limited to, libraries, community service organizations, museums, performing arts venues, theatres, cinemas, churches, community and junior colleges, colleges and universities, may provide space to charter schools within their facilities under their preexisting zoning and land use designations.



§ 37-28-63 - Repeal of Sections 37-28-1 through 37-28-61

Sections 37-28-1 through 37-28-61 shall stand repealed from and after July 1, 2020.






Chapter 29 - JUNIOR COLLEGES

IN GENERAL

§ 37-29-1 - Creation, establishment, maintenance and operation of community colleges authorized; types of instruction to be offered; early admission program

(1) The creation, establishment, maintenance and operation of community colleges is authorized. Community colleges may admit students if they have earned one (1) unit less than the number of units required for high school graduation established by State Board of Education policy or have earned a High School Equivalency Diploma in courses correlated to those of senior colleges or professional schools. Subject to the provisions of Section 75-76-34, they shall offer, without limitation, education and training preparatory for occupations such as agriculture, industry of all kinds, business, homemaking and for other occupations on the semiprofessional and vocational-technical level. They may offer courses and services to students regardless of their previous educational attainment or further academic plans.

(2) The boards of trustees of the community college districts are authorized to establish an early admission program under which applicants having a minimum ACT composite score of twenty-six (26) or the equivalent SAT score may be admitted as full-time college students if the principal or guidance counselor of the student recommends in writing that it is in the best educational interest of the student. Such recommendation shall also state that the student's age will not keep him from being a successful full-time college student. Students admitted in the early admission program shall not be counted for adequate education program funding purposes in the average daily attendance of the school district in which they reside, and transportation required by a student to participate in the early admission program shall be the responsibility of the parents or legal guardians of the student. Grades and college credits earned by students admitted to the early admission program shall be recorded on the college transcript at the community college where the student attends classes, and may be released to another institution or used for college graduation requirements only after the student has successfully completed one (1) full semester of course work.

(3) The community colleges shall provide, through courses or other acceptable educational measures, the general education necessary to individuals and groups which will tend to make them capable of living satisfactory lives consistent with the ideals of a democratic society.



§ 37-29-3 - Official seal

Each junior college shall have an official seal to be impressed upon all instruments of the junior college requiring seal. Said seal may be in the form of a circle. Said seal shall imprint the name and location of the college and the words "Official Seal."



§ 37-29-5 - Title to lands; buildings and improvements

Title to lands may be acquired and buildings and other improvements may be erected thereon for the use and benefit of junior colleges. Title to all such property hereafter acquired shall be vested in the board of trustees and the trustees' successors in office.

Any board of supervisors or board of trustees of any municipal separate school district which presently holds title to the lands, buildings, and improvements of a junior college may convey title to same to the board of trustees and their successors in office of such junior college pursuant to a resolution of such board of supervisors or board of trustees of a municipal separate school district, duly adopted and spread on the minutes of said board of supervisors.






JUNIOR COLLEGE COMMISSION [REPEALED]



JUNIOR COLLEGE DISTRICTS

§ 37-29-31 - Junior college districts created

There are hereby created the following junior college districts comprising the entire counties therein named and having boundaries coinciding with the external boundaries thereof, each of which shall be separate juristic entities and bodies politic and corporate:

(a) East Central Junior College District shall be comprised of the counties of Leake, Neshoba, Newton, Scott and Winston.

(b) East Mississippi Junior College District shall be comprised of the counties of Clay, Kemper, Lauderdale, Lowndes, Noxubee and Oktibbeha.

(c) Hinds Junior College District shall be comprised of the counties of Hinds, Rankin, Warren and Claiborne.

(d) Holmes Junior College District shall be comprised of the counties of Attala, Carroll, Choctaw, Grenada, Holmes, Madison, Montgomery, Webster and Yazoo.

(e) Itawamba Junior College District shall be comprised of the counties of Chickasaw, Itawamba, Lee, Monroe and Pontotoc.

(f) Jones County Junior College District shall be comprised of the counties of Clarke, Covington, Greene, Jasper, Jones, Perry, Smith and Wayne.

(g) Mississippi Delta Junior College District shall be comprised of the counties of Bolivar, Humphreys, Issaquena, Leflore, Sharkey, Sunflower and Washington.

(h) Northeast Junior College District shall be comprised of the counties of Alcorn, Prentiss, Tippah, Tishomingo and Union.

(i) Northwest Junior College District shall be comprised of the counties of Benton, Calhoun, DeSoto, Lafayette, Marshall, Panola, Quitman, Tallahatchie, Tate, Tunica and Yalobusha.

(j) Pearl River Junior College District shall be comprised of the counties of Forrest, Hancock, Jefferson Davis, Lamar, Marion and Pearl River.

(k) Southwest Junior College District shall be comprised of the counties of Amite, Pike, Walthall and Wilkinson.



§ 37-29-33 - Property of existing institutions transferred to and vested in district trustees

Except as otherwise provided in Sections 37-29-1 through 37-29-273, all of the property belonging to the board of trustees of any existing junior college and all of the property belonging to any or all of the counties cooperating, as of July 1, 1964, in the existing junior colleges or the agricultural high schools and junior colleges located at the existing campuses and utilized or held for the present or future use and benefit of such junior colleges and/or agricultural high schools and junior colleges, shall be and the same is hereby transferred to and vested in the boards of trustees of the junior college districts created in Section 37-29-31.



§ 37-29-37 - Continuation of operation of junior college lying in county bordering on the Mississippi River

(1) Notwithstanding the provisions of Sections 37-29-1 through 37-29-273 to the contrary, any existing publicly operated junior college, lying in and operated by a county bordering on the Mississippi River, may, in the discretion of the board of supervisors of such county, continue to operate said college under such terms and conditions as said board may deem necessary and requisite in the premises. The governing authorities of other counties and municipalities are authorized and empowered, in the discretion of said governing bodies, to appropriate funds for the support of said junior college.

(2) The provisions of the preceding subsection shall not impair nor abrogate the aforesaid county's obligations, duties, powers, and rights as a member county of the junior college district to which it is made a part by Section 37-29-31.

(3) All of the property and facilities of any existing junior college located outside of the boundaries of the county owning and operating the same shall be and the same are hereby transferred to and vested in the board of trustees of the junior college district in which said county owning and operating said junior college is situated, and the board of trustees of said junior college district is authorized to continue the operation of said college under such terms and conditions as such board may deem necessary and requisite.

The governing authorities of other counties and municipalities lying outside of such junior college district are authorized and empowered, in the discretion of their governing bodies, to levy taxes and to appropriate funds for the support of such junior college.



§ 37-29-39 - Continuation of Mississippi Gulf Coast Junior College District

It is expressly provided that nothing in Sections 37-29-1 through 37-29-273 shall be construed as affecting a junior college district heretofore established under authority of Sections 37-29-401 through 37-29-437.






PRESIDENT AND BOARD OF TRUSTEES

§ 37-29-61 - President; selection and term

The executive head of a junior college shall be the president of the college who shall be selected by the board of trustees for a term not to exceed four years.



§ 37-29-63 - Powers of the president

(1) The president of any community college, or such other person designated or authorized by the board of trustees, shall have the power to recommend to the board of trustees all teachers to be employed in the district.

(2) The president may remove or suspend any member of the faculty subject to the approval of the trustees. He shall be the general manager of all fiscal and administrative affairs of the district with full authority to select, direct, employ and discharge any and all employees other than teachers; however, the board may make provisions and establish policies for leave for faculty members and other key personnel.

(3) The president shall have the authority, subject to the provisions of Section 75-76-34 and Sections 37-29-1 through 37-29-273 and the approval of the trustees, to arrange and survey courses of study, fix schedules, and establish and enforce rules and discipline for the governing of teachers and students. He shall be the general custodian of the property of the district.



§ 37-29-65 - Selection of trustees; terms; compensation; provisions applicable to East Mississippi Junior College and Coahoma Community College Districts

(1) Except as provided in this section and in Sections 37-29-409, 37-29-457 and 37-29-505, there shall be six (6) trustees from each county of the junior college district which originally entered into and gave financial aid in establishing the junior college. On June 30, 1992, the offices of the six (6) trustees from each of the original counties in the Northwest Community College District shall stand vacated. The board of supervisors of those respective counties shall appoint two (2) members on July 1, 1992, to serve full terms of office as provided in this section. Unless he chooses not to serve as provided in subsection (2), the county superintendent of education shall be a member, and there shall be one (1) member from each supervisors district. Counties which subsequent to the establishment of the junior college joined the district shall have only two (2) trustees, one (1) of whom shall be the county superintendent of education. However, the board of trustees so constituted, by appropriate resolution, may enlarge its number to six (6) trustees from each county, in which case one (1) shall be the county superintendent of education, unless he chooses not to serve as provided in subsection (2), and there shall be one (1) chosen from each supervisors district. The board of trustees shall also be authorized within its discretion to reduce its number to two (2) trustees at large from each county, in which case one (1) shall be the county superintendent of education, unless he chooses not to serve as provided in subsection (2). In any case in which there is an equal number of trustees the board of trustees may appoint another person to membership.

(2) The county superintendent may, in his discretion, choose not to serve as a member of such board of trustees. Such decision not to serve shall be in writing and entered on the minutes of the board of trustees of the junior college district. The county board of supervisors of any county whose county superintendent of education has resigned pursuant to this paragraph shall fill the vacancy caused by such resignation. In all counties where the office of "administrative superintendent" is abolished from and after January 1, 1992, the county board of supervisors shall appoint one (1) additional member to the board of trustees of their junior college district to serve in lieu of the county superintendent's position on such board. The provisions of this subsection shall not be applicable to any county superintendent whose school district is located within the East Mississippi Community College District and such county superintendents shall not serve on the board of trustees for that community college district.

(3) From and after March 24, 1990, the Board of Trustees of the East Mississippi Community College District shall consist of twelve (12) members. The appointing authorities shall appoint a new board of trustees as follows: Clay County shall be entitled to two (2) members, Kemper County shall be entitled to two (2) members, Lauderdale County shall be entitled to two (2) members, Lowndes County shall be entitled to two (2) members, Noxubee County shall be entitled to two (2) members and Oktibbeha County shall be entitled to two (2) members. No member of the Board of Trustees of the East Mississippi Community College District shall have served on such board prior to March 24, 1990.

(4) The Board of Trustees of the Coahoma Community College District shall consist of fourteen (14) members. The appointing authorities shall appoint the new board of trustees as follows: Coahoma County shall be entitled to six (6) members appointed in the manner provided herein, Tunica County shall be entitled to two (2) members, Quitman County shall be entitled to two (2) members, Bolivar County shall be entitled to two (2) members, and Tallahatchie County shall be entitled to two (2) members. Persons who are currently serving as members of the board of Trustees of the Mississippi Delta Community College District or Northwest Community College District shall be eligible for appointment to the board.

(5) The terms of office shall be five (5) years; however, upon the first selection of trustees in each county, one (1) shall be elected for a term of five (5) years, one (1) for a term of four (4) years, one (1) for a term of three (3) years, one (1) for a term of two (2) years, and one (1) for a term of one (1) year, so as to prevent the retirement of more than one (1) member of any one (1) county in any one (1) year. Where the board chooses or is required by statute to reduce its number, the board shall specify the expiration dates of such terms of office in order to prevent the retirement of more than one (1) member of any one (1) county in any one (1) year.

(6) The board of supervisors shall elect the requisite number of discreet persons of good moral character, sufficient education and experience, and of proven interest in public education, who are qualified electors of the county, as trustees of the junior college; and annually thereafter the board of supervisors in like manner shall fill vacancies. All trustees so appointed shall be listed in the minutes of the board of supervisors and their appointment shall be certified by the chancery clerk to the president of the junior college.

(7) Each junior college trustee may be paid, out of junior college funds, a per diem as authorized in Section 25-3-69, Mississippi Code of 1972, per meeting of said board and, in addition thereto, the mileage authorized under Section 25-3-41, Mississippi Code of 1972, per mile in coming to and returning from said meeting, calculated upon the customary and normally traveled route from the home of such trustee to the campus of said junior college. Such allowance of per diem and mileage shall not, however, be allowed for more than fifteen (15) meetings for any one (1) fiscal year and shall only be paid for meetings actually attended by such trustees.

(8) The provisions of this section, other than those provisions pertaining to per diem compensation and travel allowances for junior college trustees, shall not apply to any existing publicly operated junior college, lying in and operated by a county bordering on the Mississippi River, and the junior college trustees of such junior college shall be appointed and confirmed as heretofore.



§ 37-29-67 - General powers and duties of trustees

(1) The duties of the board of trustees shall be the general government of the community/junior college and directive of the administration thereof. Subject to the provisions of Sections 37-29-1 through 37-29-273, the board shall have full power to do all things necessary to the successful operation of the district and the college or colleges or attendance centers located therein to insure educational advantages and opportunities to all the enrollees within the district.

(2) The board of trustees shall be authorized to designate a personnel supervisor or other person employed by the district to recommend teachers and to transmit such recommendations to the board of trustees; however, this authorization shall be restricted to no more than two (2) positions for each employment period in the district.

(3) The delineation and enumeration of the powers and purposes set out in Sections 37-29-1 through 37-29-273 shall be deemed to be supplemental and additional, and shall not be construed to restrict the powers of the board of trustees of the district or of any college located therein so as to deny to the said district and the college or colleges therein the rights, privileges and powers previously authorized by statute.

(4) The board of trustees shall have the power to enter into an energy performance contract, energy services contract, a shared-savings, lease or lease-purchase basis, for energy efficiency services and/or equipment as prescribed in Section 31-7-14.

(5) The board of trustees shall be authorized, with the approval of the Mississippi Community College Board, to change the name of the junior college to community college. The Mississippi Community College Board shall establish guidelines for the implementation of any junior college name change. Any reference to junior college district in this chapter shall hereinafter refer to the junior college district or its successor in name as changed by the board of trustees.

(6) The boards of trustees shall purchase and maintain business property insurance and business personal property insurance on all college-owned buildings and/or contents as required by federal law and regulations of the Federal Emergency Management Agency (FEMA) as is necessary for receiving public assistance or reimbursement for repair, reconstruction, replacement or other damage to such buildings and/or contents caused by the Hurricane Katrina Disaster of 2005 or subsequent disasters. The boards of trustees are authorized to expend funds from any available source for the purpose of obtaining and maintaining that property insurance. The boards of trustees are authorized to enter into agreements with the Department of Finance and Administration, local school districts, other community/junior college districts, state institutions of higher learning, community hospitals and/or other state agencies to pool their liabilities to participate in a group business property and/or business personal property insurance program, subject to uniform rules and regulations as may be adopted by the Department of Finance and Administration.



§ 37-29-69 - Junior college attendance centers

Any junior college district is hereby authorized and empowered to operate junior college attendance centers at existing sites of junior college plants and facilities and at such other places within the district, subject to the approval of the Mississippi Community College Board, as the board of trustees shall determine to be in the best interest of the district.

Two (2) or more boards of trustees may cooperate in establishing, operating and maintaining attendance centers.



§ 37-29-71 - Preparation of budget

The board of trustees shall annually prepare a budget which shall contain a detailed estimate of the revenues and expenses anticipated for the ensuing year for general operation and maintenance and which shall set forth the reasonable requirements for anticipated needs for capital outlays for land, buildings, initial equipment for new buildings and major repairs, a reasonable accumulation for such purposes being hereby expressly authorized.



§ 37-29-73 - Board may execute oil, gas and mineral leases; terms; limits

The board of trustees is authorized to execute oil, gas and mineral leases on any of the property owned by the board of trustees of the district, but such leases shall not extend for a term beyond five years unless oil, gas or other minerals shall be in production under said leases at the expiration of said period. The terms and conditions of said lease, within the limitations above set out, shall be for the determination and within the discretion of the board of trustees.



§ 37-29-75 - Sales of surplus real and personal property

When any land or other property owned by a junior college/community college district shall cease to be used or needed by the district, the same may be sold by the board of trustees upon sealed bids or at public auction after three (3) weeks' advertisement in a newspaper in the county where the said property is located. Personal property having a value determined by the board of less than Five Hundred Dollars ($ 500.00) may be sold without such advertisement; however, in such event, notice shall be posted in at least three public places in the county where such property is situated or where it is to be sold, giving notice of the time and place of such sale, and such property shall be sold to the highest and best bidder for cash. Such notice shall be posted for ten (10) days before the sale.



§ 37-29-76 - Exchange of lands

When any junior college district in which the junior college campus is located in a county having a population in excess of two hundred thousand (200,000) according to the 1970 federal decennial census, owns lands adjacent to lands owned by any county forming a part of such district, the board of trustees of any such district and the board of supervisors of any such county may make such exchanges of land and may execute such instruments perfecting the title of the county and that of the district as they, by appropriate resolutions, may find proper, all without the necessity of advertisement for or receiving bids.



§ 37-29-77 - Lease of school buildings, equipment and lands

The board of trustees of any junior college is hereby authorized to lease the buildings and equipment thereof to any responsible individual for the purpose of carrying on a private school when there are no funds available for running said institution, and to lease the lands of said institution to some responsible person for agricultural purposes. Said leases shall not extend for any greater length of time than a period of three years from date of granting said lease.



§ 37-29-79 - Transportation of pupils; no additional allocation; promulgation of rules

Any junior college district is charged with the responsibility for providing preprofessional courses, liberal arts, technical, vocational, and adult education courses and shall undertake to provide the same as conveniently as is possible to the residents of the district, and to this end, the board of trustees is authorized and empowered to transport such enrollees as, in its discretion, should be transported in the best interest of the district. However, no additional allocation of any appropriation shall be made for such transportation. The board of trustees shall promulgate uniform rules to prevent discrimination in all matters of transportation.



§ 37-29-81 - Fees and tuition

The district, in the discretion of the board of trustees, may charge fees and tuitions in accordance with Section 37-103-25.



§ 37-29-85 - Liability insurance to cover official actions of board members

The board of trustees of any public junior college district is hereby authorized to purchase liability insurance to cover the official actions of its board members and the official actions of employees of such public junior college district. Such coverage shall be in an amount judged by the board to be adequate. The costs of such insurance shall be paid out of the public junior college district's general maintenance fund.



§ 37-29-87 - Conveyance of land to counties within junior college districts

The board of trustees of any public junior college district is hereby authorized, in its sole discretion, to convey real property and improvements thereon to any county within the junior college district without the necessity of advertising for and receiving bids and without receiving compensation therefor, provided the following requirements are met:

(a) Where the county received title to the property and conveyed said property to the board of trustees of the junior college district, or where the board of trustees of such district received title to the property from any source and the purchase price therefor was paid by the county, for the purpose of operating an attendance center; and

(b) Where the board of trustees of the junior college district has not received approvals from necessary state agencies or authorities to use said land for the operation of an attendance center; and

(c) Where said board of trustees has adopted a resolution that such land and improvements are not needed for junior college purposes and expressing the desire to convey such land and improvements back to the county.






BORROWING OF MONEY; ISSUANCE OF BONDS

§ 37-29-101 - Borrowing in anticipation of taxes; authorization to borrow funds from federal government to compensate for loss of revenue as result of Hurricane Katrina

(1) In addition to other authority granted by Sections 37-29-1 through 37-29-273 or existing laws, the board of trustees may borrow money in anticipation of taxes, not to exceed fifty percent (50%) of the previous year's ad valorem tax receipts, for the purpose of paying any expenses authorized by law for the operation, maintenance and support of the college. The loan shall be evidenced by note or notes bearing the signatures of the chairman of the board and of the secretary of the board of trustees, and the seal of the college shall be thereon impressed. The notes shall mature not later than the thirtieth day of June next thereafter, and the notes shall not bear interest in excess of that allowed in Section 75-17-105, Mississippi Code of 1972.

(2) The board of trustees may borrow funds from the United States federal government or any agency thereof to compensate for the loss of revenue collected or estimated to be collected on behalf of the community or junior college district from local sources during a fiscal year as a result of Hurricane Katrina, may issue its promissory note to the United States federal government or any agency thereof, and may comply with and issue the regulations of the United States federal government or agency thereof regarding the promissory note. However, this section does not authorize any levy of taxes or pledge of collateral for the security of a promissory note not otherwise allowed by law. The State of Mississippi may sign any promissory note as an equal co-obligor on any such note, and in the event the State of Mississippi signs the promissory note as a co-obligor, the full faith and credit of the State of Mississippi shall be pledged for the payment of the promissory note.



§ 37-29-103 - Long-term borrowing; procedure

Any board of trustees may, in its discretion, by the concurrence of two-thirds (2/3) of its authorized members present and voting and for good cause shown therefor, to be spread upon its minutes by way of its resolution or order, which shall contain a proposal as to the revenues from which it is anticipated the loans herein authorized are to be repaid, authorize the junior college district to borrow money from time to time for periods not to exceed fifteen (15) years under such terms and conditions as the board deems necessary and requisite and upon its issuing its promissory note or notes or other negotiable instruments. Such loans may be repaid from the general fund of the district, whether the same shall have been derived from ad valorem tax receipts or otherwise and may be further secured by a pledge of the avails of the levies, whether for support, enlargement, improvement or repairs, authorized by Section 37-29-141, Mississippi Code of 1972; and the tax receipts used to repay such loans from any levies so pledged shall be excluded from the ten percent (10%) growth limitation on ad valorem taxes imposed in Sections 27-39-320, 27-39-321 and 37-57-107, Mississippi Code of 1972. Such note or notes or other negotiable instruments shall be executed by the manual or facsimile signature of the chairman of the board of trustees and countersigned by the manual or facsimile signature of the secretary thereof, with the seal of the district affixed thereto. At least one (1) signature on each such note shall be a manual signature, as specified in the issuing resolution. The coupons, if any, may bear only facsimile signatures. Any notes or other evidences of indebtedness issued pursuant to this section shall be sold pursuant to the provisions of Section 31-19-25, Mississippi Code of 1972, and shall not bear a greater overall maximum interest rate to maturity than that allowed in Section 75-17-101, Mississippi Code of 1972.



§ 37-29-105 - Utilization of available funds for commencement of projects for which bonds have been authorized

In the event that bonds shall have been authorized for projects determined by the board of trustees and such bonds validated, the board of trustees is authorized to utilize any available funds for the immediate commencement of such project and to reimburse the funds from which any such expenditures are made from the proceeds of the bonds when the same are received.



§ 37-29-107 - Issuance of bonds for dormitories and other housing facilities

Subject to the approval of the Mississippi Community College Board, the boards of trustees of junior college districts are hereby authorized and empowered to contract with and borrow money from the United States of America, or any department, instrumentality, agency or agencies thereof, as may be designated or created to make loans or grants, or from private lenders, for the purpose of acquiring land for, and erecting, repairing, remodeling, maintaining, adding to, extending, improving, equipping or acquiring dormitories with or without dining facilities, dwellings or apartments to be located at or near the campuses of such junior colleges, for the use of students, faculty members or officers or employees thereof. The said boards are hereby authorized to supervise the contracting for and the construction and equipping of all facilities constructed and financed hereunder.



§ 37-29-109 - Resolution authorizing issuance of bonds; bond provisions; sale

The loans authorized by Section 37-29-107 and Sections 37-29-401 through 37-29-437, shall be evidenced by bonds, which shall be authorized by resolution of the boards of trustees. Each such resolution shall describe the land to be acquired, if any, and the said dormitories, dwellings or apartments to be erected, repaired, remodeled, maintained, added to, extended, improved, equipped, or acquired, together with the equipment therefor. A majority vote of all of the members of such boards, respectively, shall be necessary to the adoption of any such resolution. All votes cast on such resolutions shall be by yea and nay vote, duly recorded on the minutes of the proceedings of such boards, respectively.

Such bonds may be issued in one or more series, may bear such date or dates, may be in such denomination or denominations, may mature at such time or times, not exceeding twenty-five (25) years from the respective dates thereof, may mature in such amount or amounts, may bear interest at such rate or rates, not exceeding that allowed in Section 75-17-101, Mississippi Code of 1972, payable semiannually, may be in such forms, either coupon or registered, may carry such registration privileges, may be executed in such manner, may be payable in such medium of payment, at such place or places, and may be subject to such terms of redemption, with or without premium, all as such resolution or other resolutions may provide.

All such bonds shall be sold at public sale pursuant to such notice as such boards shall prescribe by resolution. All such bonds shall be fully negotiable within the meaning and for the purposes of the Uniform Commercial Code. Incidental costs in connection with the issuance of said bonds, the printing thereof, costs of validation proceedings if required by bond resolution, including attorney's fees and other costs directly attributable to the issuance of said bonds, either in one or more series or at one (1) time or various times, may be paid out of the proceeds of the sale of said bonds. In agreements or commitments by or between the boards of trustees and private lenders and/or the U. S. Department of Housing and Urban Development or its successor to make loans or grants in which bonds are to be issued under the provisions of this section, and in which part or all of the principal and/or interest on said bonds is to be paid or guaranteed by the U. S. Department of Housing and Urban Development or its successor, said bonds shall mature at such time or times, not to exceed (40) years, as shall be prescribed in the resolution of the board of trustees authorizing their issuance and shall bear a net interest rate not in excess of that allowed in Section 75-17-101, Mississippi Code of 1972.

Notwithstanding any other provision of law, in any resolution authorizing the issuance of bonds hereunder, including refunding bonds, the boards of trustees, may provide for the initial issuance of one or more bonds (hereinafter sometimes collectively called "bond"), may make such provision for installment payments of the principal amount of any such bond as they may consider desirable, and may provide for the making of any such bond registerable as to principal or as to both principal and interest and, where interest accruing thereon is not represented by interest coupons, for the endorsing of payments of interest on such bond. Such boards may further make provision in any such resolution for the manner and circumstances in and under which any such bond may in the future, at the request of the holder thereof, be converted into bonds of smaller denominations, which bonds of smaller denominations may in turn be either coupon bonds or bonds registerable as to principal or as to principal and interest.



§ 37-29-111 - When bonds may be refunded

Bonds issued under the provisions of Section 37-29-109, may be refunded, in whole or in part, in any of the following circumstances, to wit:

(a) When any such bonds by their terms become due and payable and there are not sufficient sums in the fund established for their payment to pay such bonds and the interest thereon;

(b) When any such bonds are by their terms callable for payment and redemption in advance of their date of maturity and shall have been duly called for payment and redemption;

(c) When any such bonds are voluntarily surrendered by the holder or holders thereof in exchange for refunding bonds; and

(d) When, in connection with the issuance of any additional bonds under the provisions of Section 37-29-109 for the purpose of financing any additional construction authorized under the provisions of Section 37-29-107, any such board shall determine to combine such new issue of bonds with any issue or issues of bonds of the same board then outstanding, for the purpose of unifying such indebtedness and utilizing the income and revenues derived from all projects or facilities operated by such board to the payment of such indebtedness, and such board shall determine that such outstanding bonds are by their terms then callable for redemption or are obtainable by and through the voluntary surrender thereof by the holder or holders thereof.



§ 37-29-113 - Refunding bonds

For the purpose of refunding any bonds issued under the provisions of Section 37-29-109, including refunding bonds, any board of trustees may make and issue refunding bonds in such amount as may be necessary to pay off and redeem the bonds to be refunded together with unpaid and past due interest thereon and any premium which may be due under the terms of such outstanding bonds, together also with the cost of issuing such refunding bonds. Said board may sell the same in like manner as provided for the initial issuance of bonds. With the proceeds of any such refunding bonds such board shall pay off, redeem and cancel such old bonds and interest coupons as may have matured, or such bonds as may have been called for payment and redemption together with the past due interest and premium, if any, due thereon; such bonds may be issued and delivered in exchange for a like par value amount of bonds to refund which the refunding bonds were issued. No refunding bonds issued hereunder shall be payable in more than twenty-five (25) years from the date thereof, nor shall any such refunding bonds bear interest at a rate in excess of that allowed in Section 75-17-101, Mississippi Code of 1972, payable semiannually. All such refunding bonds shall be payable from the same source or sources as were pledged to the payment of the bonds refunded thereby and, in the discretion of such board of trustees, may be payable from any other source or sources which may be pledged to the payment of revenue bonds issued hereunder. Bonds of two (2) or more outstanding issues of the same board may be refunded in a single issue of refunding bonds.



§ 37-29-115 - Securing payment of bonds

The boards of trustees, in the issuance of bonds under the provisions of Section 37-29-109, in order to secure the payment of such bonds and the interest thereon, shall have power by resolution:

(a) To fix and maintain (1) fees, rentals and other charges to be paid by students, faculty members, or officers or employees using or being served by any dormitories, dwellings or apartments erected, repaired, remodeled, maintained, added to, extended, improved or acquired under the authority of Section 37-29-107; (2) fees, rentals and other charges to be paid by students, faculty members, or officers or employees using or being served by any other dormitories, dwellings or apartments or other projects or facilities at any junior college for which bonds are issued under the provisions of Section 37-29-109, which fees, rentals and other charges shall be the same as those applicable to the dormitories, dwellings or apartments referred to under (1) above; in fixing such fees, rentals and other charges, there may be allowed reasonable differentials based on the condition, type, location and relative convenience of the dormitories, dwellings or apartments or other projects or facilities in question, but such differentials shall be uniform as to all students, faculty members, officers or employees similarly accommodated;

(b) To provide that bonds issued under the provisions of Section 37-29-109 shall be secured by a first lien on, and shall be payable from, all or any part of the income and revenues derived from fees, rentals and other charges to be paid by students, faculty members, officers or employees using or being served by any dormitories, dwellings or apartments, or other projects or facilities operated at such junior colleges, respectively, and erected, repaired, remodeled, maintained, added to, extended, improved or acquired under the authority of Section 37-29-107 or any other law, or otherwise, and not then currently pledged;

(c) To pledge and assign to or in trust for the benefit of the holder or holders of any bond or bonds, coupon or coupons issued under the provisions of Section 37-29-109, an amount of the income and revenues derived from such fees, rentals and other charges to be paid by students, faculty members, officers or employees, using or being served by any dormitories, dwellings or apartments, or other projects or facilities operated at such junior colleges, and erected, repaired, remodeled, maintained, added to, extended, improved or acquired under the authority of Section 37-29-107 or any other law, or otherwise, and not then currently pledged, which rentals, fees and charges imposed and pledged shall be sufficient to pay when due the bonds issued under the provisions of Section 37-29-109 and interest thereon, to create and maintain a reasonable reserve therefor, and to operate and maintain the project constructed under the terms of Section 37-29-107, including insurance thereon, and to create and at all times maintain an adequate reserve for contingencies and for major repairs and replacements;

(d) To covenant with or for the benefit of the holder or holders of any bond or bonds, coupon or coupons issued under the provisions of Section 37-29-109 to erect, repair, remodel, maintain, add to, extend, improve or acquire any dormitories, dwellings or apartments, and, so long as any such bonds or coupons shall remain outstanding and unpaid, to fix, maintain and collect fees, rentals or other charges from students, faculty members, officers or employees using or being served by any such facilities erected, repaired, remodeled, maintained, added to, extended, improved, or acquired under the authority of Section 37-29-107 or any other law, or otherwise, which fees, rentals or other charges shall be sufficient to pay when due any bond or bonds, coupon or coupons, issued under the provisions of Section 37-29-109, and create and maintain a reasonable reserve therefor, and to pay the cost of operation and maintenance of such facilities, including insurance thereon, and to create and at all times maintain an adequate reserve for contingencies and for major repairs and replacements;

(e) To make and enforce and to agree to make and enforce parietal rules that shall insure the use of any such dormitory, dwelling or apartment, by students, faculty members, officers or employees of such junior college to the maximum extent to which such facilities are capable of serving same, so long as such rules are not in conflict with existing covenants;

(f) To covenant that as long as any bonds or coupons issued under the provisions of section 37-29-109 shall remain outstanding and unpaid, it will not, except upon such terms and conditions as may be determined by the resolution issuing such bonds, (1) voluntarily create, or cause to be created, any debt, lien, pledge, assignment, encumbrance, or other charge having priority to or being on a parity with the lien of the bonds so issued upon any of the income and revenues derived from fees, rentals and other charges to be paid by students, faculty members, officers or employees using or being served by any dormitories, dwellings or apartments operated at any such junior college and erected, repaired, remodeled, maintained, added to, extended, improved or acquired under the authority of section 37-29-107 or any other law, or otherwise, or (2) convey or otherwise alienate any such dormitories, dwellings or apartments, or the real estate upon which the same shall be located, except at a price sufficient to pay all the bonds then outstanding and interest thereon payable from the revenues of such facilities, and then only in accordance with any agreements with the holder or holders of such bonds, or (3) mortgage or otherwise voluntarily create, or cause to be created, any encumbrance on any such dormitory, dwelling or apartment, or the real estate upon which it shall be located;

(g) To covenant as to the proceedings by which the terms of any contract with a holder or holders of such bonds may be amended or rescinded, the amount or percentage of bonds the holder or holders of which must consent thereto, and the manner in which such consent may be given;

(h) To vest in the holder or holders of any specified amount of percentage of bonds the right to apply to any court of competent jurisdiction for and to have granted the appointment of a receiver or receivers of the income and revenues pledged to or for the benefit of the holder or holders of any such bonds, which receiver or receivers may have and be granted such powers and duties as are usually granted under the laws of the State of Mississippi to a receiver or receivers appointed in connection with the foreclosure of a mortgage made by a private corporation.



§ 37-29-117 - Actions or proceedings by bondholders

The holder of any bond or any interest coupon issued under the provisions of Sections 37-29-107 through 37-29-115 may, by suit, action, mandamus or other proceedings at law or in equity, enforce and compel performance by the appropriate official or officials of the said boards of trustees of any or all acts and duties to be performed by such boards or such officials under the provisions of said sections and under the resolution authorizing the issuance of such bond or interest coupon. If there be any default in the payment of the interest on and principal of any of such bonds, any court having jurisdiction in the proper action may, upon petition of the holder of any such bonds, appoint a receiver to administer and operate the facilities, the revenues of which were pledged to the payment of such bonds, with power to fix and collect fees, rentals and other charges sufficient to provide for the payment of all bonds outstanding, to the payment of which the revenues of such facilities were pledged and to pay the expenses of operating and maintaining such facilities and to apply the revenues thereof in conformity with the provisions of said sections and of the resolution authorizing the issuance of such bonds.



§ 37-29-119 - Full faith and credit of state not pledged to payment of bonds

It shall be understood that the full faith and credit of the State of Mississippi is not pledged to the payment of such bonds as are issued under the provisions of Sections 37-29-107 through 37-29-115, and that such bonds are payable solely from the sources provided by law.



§ 37-29-121 - Junior college district may borrow not to exceed $50,000 for housing facilities

Any junior college district, supported in whole or in part by tax levies of one or more counties, may borrow not exceeding Fifty Thousand Dollars ($ 50,000.00), for the purpose of receiving, transporting, erecting on the ground of said institution, and equipping and furnishing any prefabricated houses, or other materials, or appliances, fixtures, machines, furnishings or equipment, obtained by grant or otherwise from the United States of America or any department or agency thereof, or from any other source, where the same may be acquired for the use of the institution, any student personnel, or faculty members.



§ 37-29-123 - Declaration of intention to borrow; issuance of notes; repayment

In any such case the board of trustees of such junior college district by resolution or order, shall declare its intention to borrow any sum not in excess of the limitation fixed in Section 37-29-121, and shall recite in said resolution or order with reasonable particulars the purpose for which said funds are to be borrowed, and shall fix a schedule of amounts and dates of maturities by which such loans shall be repaid. Such resolution or order shall be duly recorded in the permanent minutes of the board of trustees of such institution. All such loans shall be fully repaid within six years, and they shall be evidenced by notes signed by the president and secretary of the board of trustees, which shall bear appropriate reference to the resolution or order of the board of trustees authorizing such loan. Such loan shall be retired in installments of not less than one-fifth the amount thereof on the first day of April of the year next succeeding the date of such loan and an equal amount on the same date of each and every year thereafter until said loan is paid.

Notes issued in evidence of such loans shall bear interest at a rate of not to exceed four percent (4%) per annum, all interest payable semi-annually, and no such note shall be sold or negotiated by said institution for less than par and accrued interest. Funds received by such institution from the sale or negotiation of any such notes shall be paid into the treasury of the institution and disbursed as other funds thereof are disbursed, but for no other purpose than that authorized by Section 37-29-121.

Such notes shall be lithographed, or engraved, and printed in two or more colors to prevent counterfeiting. Such notes shall bear the signature of the junior college issuing the same, by the president and secretary of the board of trustees thereof. They shall be impressed with the seal of such institution. Interest coupons attached may bear the facsimile signatures of the aforesaid officers of the board of trustees. Before negotiation or sale and delivery thereof, said notes shall be registered in a book kept in the business office of such institution.

All indebtedness so created shall be paid from first funds derived from tax levies for maintenance and operation of said school coming into the treasury thereof and from fees, rentals and other charges as provided in Section 37-29-125. In order to secure the prompt payment of any and all indebtedness, whether of principal or interest incurred hereunder, a special fund shall be established in the depository of the funds of said institution, the style of which shall be, "debt retirement fund of junior college district," and immediately upon receipt of the distribution of said first funds derived from such tax levies, annually hereafter in advance of the due date of each and every installment of said indebtedness, a sufficient sum from said taxes shall be paid into said special fund for the retirement of all principal and interest coming due within said year equal to the difference, if any, between such principal and interest and the amount collected from fees, rentals and other charges, as provided in Section 37-29-125. Said debt retirement fund shall be used for no other purpose than for the payment of principal and interest of indebtedness incurred hereunder.



§ 37-29-125 - Board of trustees to fix and collect fees, rents and charges; disposition of monies

The board of trustees of any such junior college district borrowing money pursuant to the authority granted in Section 37-29-121, is hereby authorized and empowered to fix, maintain and collect fees, rentals and other charges to be paid by students, faculty members and others using, housed in or being served by any building or other housing facility erected or established under the terms and provisions of said section. All such fees, rentals and other charges shall likewise be paid into the debt retirement fund specified in Section 37-29-123, and shall be pledged for the prompt repayment of any and all indebtedness, whether of principal or interest, incurred under the provisions of said section. Nothing in Sections 37-29-121 through 37-29-127 shall be construed to authorize the levying or imposition of any taxes in excess of the limits and amounts which are now or may hereafter be provided by law.



§ 37-29-127 - Foregoing sections as cumulative

Sections 37-29-121 through 37-29-125 shall be construed as cumulative and no restriction, limitation or prohibition of the general laws shall operate to curtail the authority or prescribe the procedure by which the purposes of said sections shall be effected.






AUTHORITY TO ENTER INTO LEASE AGREEMENTS

§ 37-29-131 - Lease limitation; machinery, equipment, furnishings, and fixtures

The board of trustees of any community or junior college is hereby authorized and empowered to enter into lease agreements or service contracts with any governmental agency or political subdivision, corporation, partnership, joint venture, or individual under which the college may acquire by lease, lease-purchase or service contract for a primary term not to exceed thirty-five (35) years lands, buildings and related facilities which the board may determine necessary to provide additional facilities, services or educational opportunities to the college, its students, faculty and the community.

Any machinery, furnishings, fixtures and equipment for these facilities and use by the college may be acquired by lease or lease purchase provided that the primary term of such lease shall not exceed the estimated useful economic life of such machinery or equipment.



§ 37-29-133 - Option to purchase; fair market value

All such leases shall contain an option granting the board the right to purchase the leased property upon the expiration of the primary term or upon such earlier date as may be agreed upon. With respect to leased machinery, furniture, fixtures and equipment, the purchase price shall be specified in the lease contract separately and distinctly from that portion of lease payments attributable to interest. With respect to other property, the purchase price, excluding payments attributable to interest, shall not exceed the appraised fair market value of the leased property at the time the college takes possession of the property for occupancy.



§ 37-29-135 - Authority to lease for purposes of construction, repair, or rehabilitation of buildings or facilities

The board of trustees is authorized to lease land and/or buildings owned by the college to any governmental agency, political subdivision, corporation, partnership, joint venture, or individual for the purpose of enabling such persons to construct thereon or repair, renovate and rehabilitate any buildings or facilities the board may determine as necessary and beneficial for additional facilities, services or educational opportunities to the college, students, faculty or the community, and to lease such building and facilities to the college.



§ 37-29-137 - Lessee's obligation to pay amounts due or perform covenants limited to current and specific appropriations

Subject to the provisions of Sections 37-29-131 through 37-29-139, any lease agreement shall be binding on the board of trustees of the college and any party thereto in accordance with its terms; provided, however, that any such lease shall include a provision that the lessee's obligation to pay any amounts due or perform any covenants requiring or resulting in the expenditure of money shall be contingent and expressly limited to the extent of any covenants requiring or resulting in the expenditure of money shall be contingent and expressly limited to the extent of any appropriation made to fund such lease agreement and that nothing contained in the lease agreement shall be construed as creating any monetary obligations on the part of the lessee beyond such current and specific support appropriations. Rentals payable by the community or junior college under leases pursuant to Sections 37-29-131 through 37-29-139, shall be payable from any revenue available for the support and enlargement, improvement, and repair of the college.



§ 37-29-139 - Sections 37-29-131 through 37-29-139 full and complete authority for authorization, execution, and delivery of leases

Sections 37-29-131 through 37-29-139, without reference to any other statute shall be deemed to be full and complete authority for the authorization, execution and delivery of lease agreements authorized hereunder and shall be construed as an additional and alternative method; and none of the present restrictions, requirements, conditions and limitations of law applicable to acquisition, construction and drawing of buildings or facilities shall apply to lease agreements under Sections 37-29-131 through 37-29-139, and no proceeding shall be required for the authorization, execution and delivery of such leases other than those required herein, and all powers necessary to be exercised in order to carry out the provisions of Sections 37-29-131 through 37-29-139, are hereby conferred.






TAXATION

§ 37-29-141 - Determination of tax rate; tuition may be fixed in lieu of taxation

(1) The board of trustees of any junior college district is expressly authorized and empowered to make a thorough study and evaluation of the costs of operation of the junior college district, and said board shall recommend a fair and acceptable tax rate for district general support and maintenance from each of the member counties.

The board of trustees of any junior college district as constituted as of July 1, 1964, shall have the authority to recommend the tax levy necessary for a newly contributing county to have representation on the board of trustees of said junior college.

From and after October 1, 1989, no county shall levy less than (a) one (1) mill for the support, and (b) one (1) mill for the enlargement, improvement and repair of the junior college within the district of which the county is a member. From and after October 1, 1990, the board of trustees of any junior college district may, by a sixty percent (60%) affirmative vote of the members of such board, recommend an additional one (1) mill which may be used for the support or for the enlargement, improvement and repair of the junior college within the district of which the county is a member. If a county is levying more than the minimum levy required herein for one category but less than the minimum levy required for the other, then the excess millage under the one may be applied towards making up the deficiency which exists in the other. If a county contributes to two (2) junior college districts, the combined levy for both districts shall not be less than the minimums required herein.

Any county having any school district located therein with a current operating deficit of Two Hundred Thousand Dollars ($ 200,000.00) or more on July 1, 1989, shall not be required to levy the minimum millage required under this subsection (1) until such time as the said operating deficit is eliminated, or for a period of three (3) fiscal years, whichever is less. Provided, however, that no such county shall levy a smaller tax millage for capital improvements and general support of a junior college district than was levied for the previous year.

No county shall levy a smaller tax millage for capital improvements and general support of a junior college district than was levied for the previous year, unless requested to make such reduction by the board of trustees of the district. When a county has a general reassessment of property to increase the county ad valorem tax assessments, such county may reduce the millage for general support and capital improvements, provided that its aggregate budget for junior college purposes is not lower than was paid the previous year.

In lieu of taxation, the board of trustees may fix the amount of enrollee tuition in an amount commensurate with the per capita cost of operating the district.

(2) Taxes for the support, enlargement, improvement and repairs of junior colleges shall be levied annually against all of the property of each county and of each municipal separate school district, including added territory, which has established or may hereafter establish, or which has joined or may hereafter join, in the establishment or support of a junior college. In no case shall such levy exceed three (3) mills for support and three (3) mills for enlargement, improvement and repairs for each junior college within the district of which the county or municipal separate school district may be a component.

(3) The levy for support for any year in any given county or separate school district is that presently prevailing therein unless a change is recommended to the tax levying authorities by the board of trustees or by a vote of the people ascertained in an election called for that purpose by the tax levying authorities subsequent to the petition therefor signed by twenty percent (20%) of the qualified electors.

(4) Notwithstanding any provision of this section to the contrary, the minimum millage required under subsection (1) shall not be levied by the board of supervisors of any county within a junior college district until the board of trustees of the district adopts annually, an order, by a sixty percent (60%) affirmative vote of the members of the board, that such minimum millage shall be levied by each county within the district.



§ 37-29-143 - Receipt and expenditure of tax revenues; surety bonds by persons handling district funds

(1) On or before the thirtieth day of each month, the board of supervisors of each county belonging to a junior college district and levying taxes pursuant to subsection (1) of Section 37-29-141, for the support and maintenance thereof shall transmit or have the chancery clerk transmit its warrant or warrants constituting all of the revenues received from taxation for the prior month for said purposes to the chief executive officer or president of its respective junior college district. All such county warrants evidencing a county's annual income from its authorized tax levy shall be forthwith deposited in one or more banking institutions and public depositories previously selected by the board of trustees of the junior college district and spread upon its official minutes. The board of trustees shall, by appropriate orders spread upon its minutes, authorize its chief executive officer or president to expend such funds for lawful purposes only and in accordance with its annual budget previously adopted.

The board of trustees may require its designated employees, including its president, and fiscal agents to enter into and file with the president of the college a surety bond to insure the faithful performance of the public duties of each officer or agent who is authorized to receive and expend the funds of the district. Such bond may be of such denomination and conditions as the board of trustees may deem necessary and requisite, and the premium thereon shall be paid from the funds of the district.

(2) All funds derived from such taxes as are provided for in subsection (2) of Section 37-29-141, shall be paid into the county depository of the county in which the junior college is located, upon receipt warrants of the chancery clerk of said county. Such funds shall be paid out of the depository in the manner prescribed by order of the board of trustees of the junior college for purposes provided by statute.



§ 37-29-145 - Taxes shall be levied until previously issued bonds retired

In the event any county shall have outstanding bonds or other indebtedness which were sold or levied for the support and maintenance of a public junior college which was in operation as of July 1, 1964, and such county becomes a part of a legally constituted junior college district as provided in section 37-29-31, the board of supervisors of such county shall continue to levy taxes upon such county until such bonds or other indebtedness shall be fully paid according to the terms thereof.






VOCATIONAL AND VOCATIONAL-TECHNICAL EDUCATION

§ 37-29-161 - Short title

Sections 37-29-161 through 37-29-173 may be cited as the "Mississippi Junior College Vocational and Technical Training Law of 1964."



§ 37-29-163 - Declaration of intent

It is hereby declared to be the intent of the legislature that those funds appropriated to the state building commission for the junior college vocational and technical training fund shall be expended to expand immediately and improve existing programs, to institute new programs and to provide adequate equipment and facilities for existing and new programs for vocational and technical training individually or collectively within the public junior colleges of the state. The legislature further declares its intent to be that the presently existing physical facilities of the junior colleges shall be utilized in the development and implementation of such vocational and technical training programs where possible.



§ 37-29-165 - Junior college vocational and technical training fund; expenditures from fund

There is hereby created within the state building commission a fund for the stimulation of the vocational and technical training programs of the junior colleges of the State of Mississippi. All sums of money received by the state building commission to carry out the provisions of the Mississippi Junior College Vocational and Technical Training Law of 1964 shall be maintained in the state treasury and shall constitute a fund to be known as the "junior college vocational and technical training fund". All expenditures therefrom shall be authorized by the State Building Commission in the manner set forth in Section 37-29-171. Such expenditures shall be paid therefrom by the state treasurer on warrants issued by the auditor of public accounts. Said auditor shall issue his warrant upon requisition signed by the chairman and secretary of said commission.



§ 37-29-167 - Applications for benefits; local matching funds; district board of trustees authorized to receive gifts

Any state public junior college desiring any benefit available under the provisions of the Mississippi Junior College Vocational and Technical Training Law of 1964 shall make application in triplicate therefor to the Mississippi Community College Board, and submit the same in the form and manner as said commission may direct.

The board of trustees of the junior college district is required and it is empowered to allocate local matching funds on at least a fifty-fifty basis to supplement state funds, and the commission shall determine the rules and conditions appertaining to same.

The board of trustees is authorized to receive all grants, scholarships or donations in carrying out the provisions of said law.



§ 37-29-169 - Allocation of funds; review of application; certificate of necessity; disposition of application

The formula for allocating funds to the state's public junior colleges in support of the purposes set forth in Section 37-29-163 shall be determined by the Mississippi Community College Board based upon need for the program set forth in the application.

Said board shall furnish a copy of the application to the Governor's Office of General Services and a copy to the Board of Economic Development. The Board of Economic Development shall review each application, and if said board finds and determines there exists a need for said training programs, facilities and equipment, it shall issue a certificate of necessity to the Mississippi Community College Board, which certificate of necessity shall be a prerequisite for approval.

The Mississippi Community College Board shall consider each application with reference to adequacy of the past, present and prospective use of the instruction, personnel, curriculum, equipment, budget, operation, facilities, grants, scholarships, tuition, maintenance and other similar administrative and technical data as relates to each junior college. The said board shall, by resolution or order, approve or disapprove the application.



§ 37-29-171 - Approval of expenditures

No expenditures shall be made under the provisions of the Mississippi Junior College Vocational and Technical Training Law of 1964 for the construction of new buildings, renovation or expansion of existing buildings, the purchase of any new or used instructional equipment, machinery and instructional facilities, or for any other purpose under the provisions of said law until approval of the state building commission is obtained by resolution duly entered upon its minutes.



§ 37-29-173 - Use of local and supporting funds

Local funds made available to the junior colleges or supporting funds allocated in support of the Mississippi Junior College Vocational and Technical Training Law of 1964, or both, may be used to supplement any other funds that may now be, or that may hereafter become, available for the purposes of carrying out the intent of said law. In no event, however, shall any expenditures be made under the provisions of said law unless the amount of local funds involved shall be equal to or exceed the amount of state funds made available for the projects or programs involved.



§ 37-29-175 - Lease of facilities for industrial training of students

If a junior college now or hereafter establishes facilities for the industrial training of students and it appears to the board of trustees of the junior college district that the training of students will be facilitated by the continuous operation of such facilities, the trustees are authorized to lease to individual firms or corporations such facilities or a part thereof upon such terms and conditions as the trustees may approve, provided that all students desirous of securing training of the kind offered by the lessee shall be given a reasonable opportunity therefor.



§ 37-29-177 - Specialized programs in vocational and vocational-technical education shall be available to out-of-district students

Specialized programs in vocational and vocational-technical education which are not available to students in their home districts, but which are offered in other districts, shall be available to such students on a non-out-of-district fee basis.






NURSE TRAINING PROGRAMS

§ 37-29-201 - Hospitals, counties and municipalities may support nurse training programs

The official boards of the various public supported hospitals of the State of Mississippi that conduct a nurses training program in connection with said hospitals are hereby empowered to contribute to a public supported junior college wherein said hospital is located in said junior college district for the support and maintenance of a nurses training program at said junior college. The board of supervisors of any county wherein there is a public hospital supported in whole or in part at county expense is hereby authorized and empowered to contribute to a nurses training program carried on and conducted thereat when said junior college district encompasses the county wherein the supervisors so contribute. The governing board of any municipality in this state that supports in whole or in part a hospital is hereby authorized and empowered to contribute to such a nurses training program at the public supported junior college wherein the municipality is located within the junior college district.

Any public supported junior college operating or conducting a nurses training program is hereby authorized and empowered to accept donations from private hospitals or any other persons, firms or corporations for the support of a nurses training program.






FACULTY

§ 37-29-211 - Instructors, professors and other teachers shall file affidavit as to membership in organizations

No instructor, professor or other teacher shall be employed or elected in any junior college supported wholly or in part by public funds, by the trustees or governing authority thereof until, as a condition precedent to such employment, such instructor, professor, or other teacher shall have filed with such board of trustees or governing authority an affidavit as to the names and addresses of all incorporated and/or unincorporated associations and organizations of which such instructor, professor, or other teacher is, or within the past five years, has been a member, or to which association or organization such instructor, professor, or other teacher is presently paying, or within the past five years has paid, regular dues or to which the same is making, or within the past five years, has made regular contributions.



§ 37-29-213 - Form of affidavit

Such affidavit as is provided for in Section 37-29-211 may be in substantially the following form:

STATE OF

COUNTY OF

I, (name of affiant), being an applicant for the position of at (name

of institution), being first duly sworn, do hereby depose and say that I am

now or have been within the past 5 years a member of the following

organizations and no others:

(names and addresses of organizations)

and further, that I am now paying, or within the past five years have paid,

regular dues or made regular contributions to the following organizations and

no others:

(names and addresses of organizations)

(signature of Affiant)

Affiant

Sworn to and subscribed before me, this the (date) day of (month),

2 (year).

(signature of Official)

Title of Official



§ 37-29-215 - Contracts of employment are void for failure to file affidavit

Any contract entered into by any board of trustees of any junior college supported wholly or in part by public funds, or by any governing authority thereof, with any instructor, professor, or other instructional personnel, who shall not have filed the affidavit required in Section 37-29-211 prior to the employment or election of such person and prior to the making of such contracts, shall be null and void and no funds shall be paid under said contract to such instructor, professor, or other instructional personnel. Any funds so paid under said contract to such instructor, professor, or other instructional personnel, may be recovered from the person receiving the same and/or from the board of trustees or other governing authority by suit filed in the circuit court of the county in which such contract was made. Any judgment entered by such court in such cause of action shall be a personal judgment against the defendants therein and upon the official bonds made by such defendants, if any such bonds be in existence.



§ 37-29-217 - Penalty for filing false affidavit

Every person who shall wilfully file a false affidavit required under Section 37-29-211, shall be guilty of perjury, shall be punished as provided by law, and in addition, shall forfeit his license to teach in any of the schools, junior colleges, institutions of higher learning, or other educational institutions supported wholly or in part by public funds in this state.






STUDENTS

§ 37-29-231 - Students' residency and fees

The provisions of Sections 37-103-1 through 37-103-29 relating to the legal residence of and tuition to be charged any student applying for admission to state educational institutions shall be applicable to the boards of trustees of each junior college district in the state and to the administrative authorities of each such junior college governed by said board.



§ 37-29-232 - Criminal history record checks and fingerprinting for health care professional/vocational technical students

(1) For the purposes of this section:

(a) "Health care professional/vocational technical academic program" means an academic program in medicine, nursing, dentistry, occupational therapy, physical therapy, social services, nutrition services, speech therapy, or other allied-health professional whose purpose is to prepare professionals to render patient care services.

(b) "Health care professional/vocational technical student" means a student enrolled in a health care professional/vocational technical academic program.

(2) The dean or director of the health care professional/vocational technical academic program is authorized to ensure that criminal history record checks and fingerprinting are obtained on their students before the students begin any clinical rotation in a licensed health care entity and that the criminal history record check information and registry checks are on file at the academic institution. In order to determine the student's suitability for the clinical rotation, the student shall be fingerprinted. If no disqualifying record is identified at the state level, the fingerprints shall be forwarded by the Department of Public Safety, the Department of Health, or any other legally authorized entity to the FBI for a national criminal history record check. The fee for the fingerprinting and criminal history record check shall be paid by the applicant, not to exceed Fifty Dollars ($ 50.00); however, the academic institution in which the student is enrolled, in its discretion, may elect to pay the fee for the fingerprinting and criminal history record check on behalf of any applicant. Under no circumstances shall the academic institution representative or any individual other than the subject of the criminal history record checks disseminate information received through any such checks except insofar as required to fulfill the purposes of this section.

(3) If the fingerprinting or criminal history record checks disclose a felony conviction, guilty plea or plea of nolo contendere to a felony of possession or sale of drugs, murder, manslaughter, armed robbery, rape, sexual battery, sex offense listed in Section 45-33-23(h), child abuse, arson, grand larceny, burglary, gratification of lust or aggravated assault, or felonious abuse and/or battery of a vulnerable adult that has not been reversed on appeal or for which a pardon has not been granted, the student shall not be eligible to be admitted to the health care professional/vocational technical academic program of study. Any preadmission agreement executed by the health care professional/vocational technical academic program shall be voidable if the student receives a disqualifying criminal history record check. However, the administration of the health care professional/vocational technical academic program may, in its discretion, allow any applicant aggrieved by the admissions decision under this section to appear before an appeals committee or before a hearing officer designated for that purpose, to show mitigating circumstances that may exist and allow the student to be admitted to or continue in the program of study. The health care professional/vocational technical academic program may grant waivers for those mitigating circumstances, which shall include, but not be limited to: (a) age at which the crime was committed; (b) circumstances surrounding the crime; (c) length of time since the conviction and criminal history since the conviction; (d) work history; (e) current employment and character references; (f) other evidence demonstrating the ability of the student to perform the clinical responsibilities competently and that the student does not pose a threat to the health or safety of patients in the licensed health care entities in which they will be conducting clinical experiences. The health care professional/vocational technical academic program shall provide assurance to the licensed health care entity in which the clinical rotation is planned that the results of a health care professional/vocational technical student's criminal history record check would not prohibit the student from being able to conduct his or her clinical activities in the facility, institution, or organization. The criminal history record check shall be valid for the course of academic study, provided that annual disclosure statements are provided to the health care professional/vocational technical academic program regarding any criminal activity that may have occurred during the student's tenure with the health care professional/vocational technical academic program. The criminal history record check may be repeated at the discretion of the health care professional/vocational technical academic program based on information obtained during the annual disclosure statements. In extenuating circumstances, if a criminal history record check is initiated and the results are not available at the time the clinical rotation begins, the academic institution in which the student is enrolled, at its discretion, may require a signed affidavit from the student assuring compliance with this section. The affidavit will be considered void within sixty (60) days of its signature.

(4) Criminal history record checks that are done as part of the requirements for participation in the health care professional/vocational technical academic program may not be used for any other purpose than those activities associated with their program of study. Students who may be employed as health care professionals outside of their program of study may be required to obtain additional criminal history record checks as part of their employment agreement.

(5) No health care professional/vocational technical academic program or academic program employee shall be held liable in any admissions discrimination suit in which an allegation of discrimination is made regarding an admissions decision authorized under this section.



§ 37-29-233 - Diplomas

When a student has successfully completed the course prescribed for the freshman and sophomore years, any junior college which has been properly accredited may issue a diploma to such student, bearing the title of AN ASSOCIATE OF ARTS, AN ASSOCIATE OF AGRICULTURE, or any other appropriate title as testimonial of the completion of two years of college work.



§ 37-29-235 - Junior college fraternity, sorority or secret society; definition

A public junior college fraternity, sorority or secret society, as contemplated by Sections 37-29-235 through 37-29-243 is hereby defined to be any organization composed wholly, or in part, of public junior college pupils, which seeks to perpetuate itself by taking in additional members from the pupils enrolled in such junior college on the basis of the decision of the membership of such fraternity, sorority or secret society, rather than upon the free choice of any pupil in the junior college. However, this does not apply to the Order of DeMolay or a similar organization sponsored by any branch of the Masonic Orders or like adult fraternal organization.



§ 37-29-237 - Junior college fraternity, sorority or secret society, declared to be unlawful

Any public junior college fraternity, sorority, or secret society as defined in Section 37-29-235 is hereby declared to be inimical to public free schools and therefore unlawful.



§ 37-29-239 - Junior college fraternity, sorority or secret society; unlawful for pupils to join, belong to, or participate in activities

It shall be unlawful for any pupil attending the public junior colleges of this state to become a member of or to belong to or participate in the activities of any junior college fraternity, sorority, or secret society as defined in Section 37-29-235.



§ 37-29-241 - Junior college fraternity, sorority or secret society; duties of district boards of trustees

All boards of trustees of public junior college districts shall prohibit fraternities, sororities, or secret societies in all junior colleges under their respective jurisdiction. It shall be the duty of said boards of trustees to suspend or expel from said junior colleges under their control, any pupil or pupils who shall be or remain a member of, or shall join or promise to join, or who shall become pledged to become a member, or who shall solicit or encourage any other person to join, promise to join, or be pledged to become a member of, any such public junior college fraternity, sorority or secret society, as defined in Section 37-29-235.



§ 37-29-243 - Junior college fraternity, sorority or secret society; solicitation of pupils; penalty

It shall be unlawful for any person not enrolled in any such public junior college to solicit any pupil enrolled in any such public junior college, to join or pledge himself or herself to become a member of any such public junior college fraternity, sorority, or secret society, or to solicit any such pupil to attend a meeting thereof or any meeting where the joining of any such public junior college fraternity, sorority, or secret organization shall be encouraged.

Any person, firm or corporation violating any of the provisions of this section shall be guilty of a misdemeanor and upon conviction thereof shall be fined not less than Twenty-five Dollars ($ 25.00) nor more than One Hundred Dollars ($ 100.00) for each and every offense.






MISCELLANEOUS

§ 37-29-261 - Board of supervisors may permit county road department employees or road district employees to assist in maintenance of campus streets

The board of supervisors of any county which levies a tax for the support of a junior college district may, in its discretion, permit county road department employees or road district employees, if any, to operate county-owned equipment and machinery to assist in the maintenance of the public property on such junior college campus.

The board of trustees of the junior college district affected and the board of supervisors may agree as to the terms and conditions under which such public property may be worked and supplies or materials may be furnished.



§ 37-29-263 - Defraying costs of providing electronic data processing equipment

Any other provision of law to the contrary notwithstanding, the various junior colleges of the state are authorized to defray the cost of providing electronic data processing equipment out of any available funds acquired from taxes levied within the junior college district, whether designated for capital expenditures or operating costs, whether such equipment is acquired by purchase, lease or under any other form of contract. However, no such funds shall be expended unless the acquisition of such equipment has been approved by the central data processing authority.



§ 37-29-265 - Municipalities and municipal separate school districts may issue bonds for establishing and maintaining junior colleges

The municipalities of Mississippi and the municipal separate school districts in Mississippi are hereby authorized and empowered to issue municipal bonds or municipal separate school district bonds to aid in procuring the establishment, location, and maintenance of junior colleges which have been or may hereafter be established. Said bonds shall be issued as provided by law. The proceeds of the sale of said bonds may be used for the purchase of lands, buildings or for erecting buildings, or in any way to aid in the establishment and maintenance of junior colleges.



§ 37-29-267 - Municipalities and counties may purchase land and buildings for junior college

Any municipality, county or counties, acting alone or jointly with other counties or municipalities, which have organized or shall hereafter organize a junior college under the provisions of Sections 37-29-1 through 37-29-273, shall be authorized to purchase lands or buildings for such college for cash or upon the installment plan. The deferred balance shall not bear interest in excess of that allowed for tax anticipation notes in Section 75-17-105, Mississippi Code of 1972, and any deferred balance may be secured by a vendor's lien or by promissory notes and a deed of trust to be executed by the designated representative of the trustees of the junior college district. Title to such property shall be taken in the name of the trustees of such junior college district and their successors in office.

The board of supervisors of such county or counties, or in the case of a multiple county district the county or location acting alone or with one or more of the other counties, and the mayor and board of aldermen or other governing authority of such municipalities, are hereby authorized to levy annually a sufficient ad valorem tax to pay the down payment or yearly installments provided in the deed or deed of trust, or may use the three (3) mills provided in subsection (2) of Section 37-29-141, allowed for enlargement and improvements.

At the time of the purchase of said lands or buildings there shall be entered on the minutes of the board of supervisors of each county or board of aldermen or other governing authority of each municipality participating, an order specifying the amount to be paid for such property and providing for the annual installments, and obligating the governing authorities of such county, counties, or municipalities to levy annually a sufficient ad valorem tax to pay such installment. The funds collected by such tax levy shall be paid into the hands of the county superintendent of the county in which such junior college is located, and disbursed by him as said installments become due.

In the event there is, at the time of the purchase of said property, an indebtedness due secured by a lien on such property, then the board of trustees of such junior college district shall have the authority to assume such indebtedness and pay same as a part of the purchase price of said property.

The junior college district shall have the privilege of prepaying all or a portion of the deferred balance at any time without penalty, and for this purpose may use any appropriate available funds.

Unneeded land or buildings or facilities located on property so acquired may be leased, or the buildings may be sold and removed.

By the authority given in this section for the home county of a junior college district to purchase land for junior college purposes, such indebtedness incurred or funds expended cannot become a binding obligation on other counties in the junior college district unless the boards of supervisors of such counties expressly consent thereto.



§ 37-29-268 - Community College Repair and Renovation Fund

(1) There is hereby created in the State Treasury a special fund to be designated as the "Community College Repair and Renovation Fund" which shall consist of monies appropriated or otherwise made available therefor by the Legislature. Within the special fund, the State Treasury shall establish a subaccount for each community and junior college. Interest earned on monies in the special fund shall be deposited to the credit of such fund and money shall not lapse at the end of the fiscal year into the State General Fund. Money in the special fund shall be appropriated by the Legislature and allocated by the Bureau of Building, Grounds and Real Property Management, Department of Finance and Administration, for the repair, renovation and improvement of existing facilities owned by the community and junior colleges, including utility infrastructure projects; heating, ventilation and air conditioning systems; and the replacement of furniture and equipment. However, the cost of such repair, renovation and improvement for any one (1) project shall not exceed One Million Dollars ($ 1,000,000.00).

(2) Monies in the special fund shall be allocated to each community college's subaccount as follows:

(a) One-half (1/2) divided equally among the fifteen (15) public community and junior colleges; and

(b) One-half (1/2) divided upon the basis of the number of full-time academic, technical and vocational public community and junior college students actually enrolled and in attendance on the last day of the sixth week of the fall semester of the preceding year counting only those students who reside within the State of Mississippi. On or before December 1 of each year, the Mississippi Community College Board shall furnish the Bureau of Building, Grounds and Real Property Management, Department of Finance and Administration, the enrollment information required in this paragraph (b), including the percentage of statewide enrollment attributed to each community and junior college.

(3) For the purposes of this section, the term "furniture and equipment" shall be limited to the types of furniture and equipment items previously recorded in the community college's inventory.



§ 37-29-269 - Relationship to county agricultural high schools

Nothing in Sections 37-29-1 through 37-29-273 shall be construed to repeal any statute relating to county agricultural high schools, and it is expressly provided that such schools may be operated in conjunction with junior colleges. However, when so operated they shall be under control of the president and boards of trustees of the junior college districts.

Any agricultural high school which is not located on or adjacent to an existing junior college shall continue to be operated as heretofore and shall in no way be affected by the provisions of Sections 37-29-1 through 37-29-273.

When a junior college through the agricultural high school provides high school facilities of any school district, then the pupils from that district may be enumerated as other pupils in the common schools and the school district or county superintendent may pay to the junior college tuition such as determined by the state department of education for any other schools, and no agricultural high school funds shall be disbursed for pupils for whom such tuition is paid.



§ 37-29-271 - Abolition of high school department and confining of activities to junior college work; restoration of high school department to curriculum

Where any agricultural high school has extended its curriculum, so as to include freshman and sophomore years of college work, the board of trustees of the agricultural high school, with the approval of the county board of education of the county in which the school is located, may abolish all its high school work and confine its activities to junior college work. Where the high school department is abolished in any agricultural high school-junior college under the provisions of this section, and it later appears that it would be to the interest of the agricultural high school-junior college and the county in which the school is located, the board of trustees of the agricultural high school of the county in which the school is located, may, in its discretion, with the consent of the county board of education restore all or any part of the high school department to the curriculum of the agricultural high school-junior college.

When any agricultural high school-junior college abolishes its high school department as provided in this section all laws relating to agricultural high school for tax levies for the support of the school, and all other laws relating to the government and management of agricultural high schools and agricultural high school-junior colleges, not inconsistent with the provisions of this section, shall continue in full force and effect for the junior college department of said school.



§ 37-29-272 - Transfer of agricultural high school to county board of education

The board of trustees of any community college district in the state maintaining and operating an agricultural high school on July 1, 1994, is hereby authorized to transfer the control, maintenance and operation of said agricultural high school, including the transfer of title to all real and personal property used for agricultural high school purposes, to the county board of education of the county in which the school is located. Upon the acceptance by the county board of education and before an order authorizing such transfer shall be entered, the board of trustees of the community college district and the county board of education in which such school is located shall by joint resolution agree in writing on the terms of such transfer, the extent of the rights of use and occupancy of the school and grounds, and the control, management, preservation and responsibility of transportation of students to such premises, to be spread upon the minutes of each governing authority. Upon such transfer, the county board of education may abolish the agricultural high school as a distinct school, and merge its activities, programs and students into the regular high school curricula of the school district. When a community college has transferred operation of an agricultural high school as provided herein, the pupils attending such school shall be reported, accounted for allocation of minimum education program funds and entitled to school transportation as though such pupils were attending the schools of the school district in which they reside, as provided in Sections 37-27-53 and 37-27-55, Mississippi Code of 1972. When any agricultural high school is transferred by the board of trustees of a community college to the county board of education as provided in this section, all laws relating to agricultural high school tax levies for the support or retirement of bonded indebtedness for agricultural high schools shall continue in full force and effect for the transferring community college district until current obligations on all bonded indebtednesses related to agriculture high schools have been satisfied and retired.



§ 37-29-273 - Attendance of county pupils at municipal junior college

The county superintendent of education of a county in which there is located and operated a legally constituted municipal junior college may provide for the attendance of pupils residing in the county of which he is superintendent of education at such municipal junior college, and pay for same by certificate drawn by him on the special junior college fund. Said fund shall be raised by a levy made by the board of supervisors upon the recommendation of the county board of education. However, the amount so paid shall not be greater than the pro rata share of such pupils in the actual cost of incidentals and tuition of such municipal junior college.



§ 37-29-275 - Application of general criminal laws of state; security officers vested with powers of constables; authorization to bear arms if certified; jurisdiction of peace officers employed by public community/junior colleges

Any act, which, if committed within the limits of a city, town or village, or in any public place, would be a violation of the general laws of this state, shall be criminal and punishable if done on the campus, grounds or roads of any of the state-supported junior colleges. The peace officers duly appointed by the board of trustees of state-supported community or junior colleges or officers of private security firms licensed by the State of Mississippi contracted by the boards of trustees of state supported community/junior colleges are vested with the powers and subjected to the duties of a constable for the purpose of preventing and punishing all violations of law on state-supported junior college grounds and for preserving order and decorum thereon. Peace officers appointed by the boards of trustees or officers of private security firms licensed by the State of Mississippi contracted by the boards of trustees shall have authority to bear arms in order to carry out their law enforcement responsibilities if such officers have been certified according to the minimum standards established by the Board on Law Enforcement Officer Standards and Training. The peace officers duly appointed by the boards of trustees of public community/junior colleges are also vested with the powers and subjected to the duties of a constable for the purpose of preventing all violations of law that occur within five hundred (500) feet of any property owned by the college, if reasonably determined to have a possible impact on the safety of students, faculty or staff of the college while on said property. Provided, however, that nothing in this section shall be interpreted to require action by any such peace officer appointed by a college to events occurring outside the boundaries of college property, nor shall any such college or its employees be liable for any failure to act to any event occurring outside the boundaries of property owned by the college. If a law enforcement officer is duly appointed to be a peace officer by a college under this section, the board of trustees of the public community/junior college may enter into an interlocal agreement with other law enforcement entities for the provision of equipment or traffic control duties, however, the duty to enforce traffic regulations and to enforce the laws of the state or municipality off of college property lies with the local police or sheriff's department which cannot withhold its services solely because of the lack of such an agreement.



§ 37-29-277 - Board of trustees or educational building corporation required to purchase business interruption insurance on certain auxiliary facilities

When the board of trustees of any community or junior college or educational building corporation created under Sections 37-29-601 through 37-29-613 acquires auxiliary facilities by lease, lease-purchase or service contract, or borrows money to purchase the property, the board of trustees or educational building corporation shall obtain business interruption insurance in an amount sufficient to pay lease payments or debt service payments for the period of time required to restore or rebuild leased or financed facilities damaged or destroyed by a catastrophic event such as a fire, storm, tornado or earthquake.






FUNDING FOR COMMUNITY AND JUNIOR COLLEGES

§ 37-29-301 - Legislative findings and declarations

The Legislature finds and declares as follows:

(a) Mississippi's public community and junior colleges are Mississippi's best educational buy. An education at Mississippi's community and junior colleges is affordable and accessible to all. Mississippians have an option to attend a community or junior college close to home, with smaller class sizes and at approximately one-half ( 1/2) the cost of tuition at a public four-year institution;

(b) In recent fiscal years, appropriations for community and junior colleges have not kept pace with increases appropriated to Grades K-12 and the institutions of higher learning;

(c) A need exists to provide adequate funding for Mississippi's community and junior colleges; and

(d) Adequate funding should be accomplished through appropriate funding on a full-time equivalency (FTE) basis.



§ 37-29-303 - Definitions

As used in Sections 37-29-301 through 37-29-305, the following terms shall be defined as provided in this section:

(a) "Full-time equivalent (FTE) enrollment" means the process by which the Southern Regional Education Board (SREB) calculates FTE by taking total undergraduate semester credit hours divided by thirty (30); total undergraduate quarter hours divided by forty-five (45); total graduate semester credit hours divided by twenty-four (24); and total graduate quarter hours divided by thirty-six (36).

(b) "State funds" means all funds appropriated by the Legislature including funds from the State General Fund, Education Enhancement Fund, Budget Contingency Fund and Health Care Expendable Fund.

(c) "E G operations" means education and general expenses of the colleges and universities.

(d) "Average daily attendance (ADA)" means the figure that results when the total aggregate attendance during the period or months counted is divided by the number of days during the period or months counted upon which both teachers and pupils are in regular attendance for scheduled classroom instruction, less the average daily attendance for self-contained special education classes and, before full implementation of the Mississippi Adequate Education Program, the State Department of Education shall deduct the average attendance of the alternative school program provided for in Section 37-19-22.



§ 37-29-305 - Calculation of funding; use of information from SREB State Data Exchange

(1) In funding community and junior colleges, the actual amount of the annual appropriation of the community and junior colleges general support bill shall be computed as follows:

(a) Calculate the state funding per student for Grades K-12 by dividing the total revenue from state funds by the ADA. Both the funding and ADA figures shall be provided by the State Department of Education.

(b) Calculate the state funding per FTE for regional universities by dividing the state funds for E G operations by FTE enrollment. Both funding and enrollment figures shall come from the SREB State Data Exchange.

(c) Mid-level funding for community and junior colleges shall be the average as computed from paragraphs (a) and (b) of this subsection multiplied by the total community and junior college FTEs. This amount shall be appropriated annually by the Legislature to the community and junior colleges.

(2) Data used in the calculation of paragraphs (a), (b) and (c) of subsection (1) shall be the most current available data utilizing the same fiscal year for all entities involved. Information from the SREB State Data Exchange shall be used to ensure common denominators in the calculation of FTE enrollment and to ensure consistent reporting of financial data.






MISSISSIPPI GULF COAST JUNIOR COLLEGE DISTRICT

§ 37-29-401 - Mississippi Gulf Coast Junior College District created

There is hereby created a junior college district comprised of the territory lying within Harrison, Stone, George and Jackson Counties and having boundaries coinciding with the external boundaries thereof.

The name of the said junior college district shall be the Mississippi Gulf Coast Junior College District of Mississippi and the said district shall be and the same is hereby constituted a legal political governmental subdivision and a body corporate.



§ 37-29-403 - Transfer of property to junior college district

All of the property belonging to the board of trustees of Perkinston Junior College and all of the property belonging to either or all of the counties prior to and as of May 10, 1962, cooperating in the Perkinston Junior College or the agricultural high school-junior college located at Perkinston, Mississippi and utilized or held for the present or future use and benefit of said junior college and/or agricultural high school-junior college shall be and the same is hereby transferred to and vested in the Mississippi Gulf Coast Junior College District.



§ 37-29-405 - President

The Mississippi Gulf Coast Junior College District shall be under the executive direction of a president elected by the board of trustees of said district.



§ 37-29-407 - Powers of president

The president of the junior college shall have the power to recommend to the trustees all teachers to be employed and he may remove or suspend any member of the faculty subject to the approval of the trustees. He shall be the general manager of all fiscal and administrative affairs of the district with full authority to select, direct, employ and discharge any and all employees other than teachers.

The president shall have the authority, subject to the provisions of Sections 37-29-401 through 37-29-437 and the approval of the trustees, to arrange and survey courses of study, fix schedules, and establish and enforce rules and discipline for the governing of teachers and students. He shall be the general custodian of the property of the district.



§ 37-29-409 - Selection of trustees; terms

The operation and control of the Mississippi Gulf Coast Junior College District and the college or colleges operated therein shall be vested in a board of trustees representing each of the four (4) counties lying within the district. The board of trustees shall consist of twenty-three (23) members. Of the said number Harrison County shall be entitled to eight (8) members, Stone County shall be entitled to three (3) members, George County shall be entitled to three (3) members and Jackson County shall be entitled to eight (8) members. In no event in the future shall any of the counties have more than the number hereinabove established. The members of the board of trustees from each county shall be elected by the board of supervisors of the county. Except as hereinafter specified the term of office of each trustee shall be five (5) years. The members of the board of trustees serving on July 1, 1989, shall continue to serve until their terms expire. All shall be appointed for a term of five (5) years each. There shall be one (1) additional member of the board who shall be selected by the members of the board of trustees who shall reside alternatively in Jackson and Harrison Counties, with the initial appointment to be made from Jackson County for a term of five (5) years.



§ 37-29-411 - General powers and duties of trustees

The Board of Trustees of the Mississippi Gulf Coast Junior College District shall have the powers to do all things necessary to the successful operation of the said district and the college or colleges or attendance centers located therein.

The several colleges of the said district shall be under the direction of the board of trustees and the president and under the local supervision of a dean. The board of trustees shall, by resolution or order, provide for the government, maintenance and operation of each of the colleges within the district.

The said junior college district shall have all the powers of other junior college districts or junior colleges in the State of Mississippi and the delineation and enumeration of the powers and purposes set out in Sections 37-29-401 through 37-29-437 shall be deemed to be supplemental and additional and shall not be construed to restrict the powers of the governing authorities of the district or of any college located therein so as to deny to the said district and the colleges therein the rights, privileges and powers enjoyed by other junior colleges and junior college districts in the State of Mississippi.

The said junior college district shall remain subject to the jurisdiction and control of the Mississippi Community College Board as now established or as the same may be hereafter changed by law, and shall be subject to all rules and regulations and all statutory limitations which are now in effect or may hereafter be imposed, except as the same may be in direct conflict with the provisions of Sections 37-29-401 through 37-29-437.



§ 37-29-413 - Junior college attendance centers

The Mississippi Gulf Coast Junior College District is hereby authorized and empowered to operate junior college attendance centers at Perkinston, Mississippi, in the vicinity of Gulfport and Biloxi and in the vicinity of Pascagoula and Moss Point and at such other places within the district, subject to the approval of the Mississippi Community College Board, as the board of trustees shall determine to be in the best interest of the district.



§ 37-29-415 - Preparation of budget

The board of trustees of the Mississippi Gulf Coast Junior College District shall, on or before the fifteenth day of June each year, prepare and file the annual budget of the district. The said budget shall contain a detailed estimate of the revenues and expenses anticipated for the ensuing year for general operation and maintenance and shall set forth the reasonable requirements for anticipated needs for capital outlays for land, buildings, initial equipment for new buildings and major repairs, a reasonable accumulation for such purposes being hereby expressly authorized. Funds derived from the levy for capital outlay shall be kept in a separate account and expended for capital outlay purposes only.



§ 37-29-417 - Execution of oil, gas and mineral leases

The trustees of the Mississippi Gulf Coast Junior College District are authorized to execute oil, gas and mineral leases on any of the property of the district but such leases shall not extend for a term beyond five years unless oil, gas or other minerals shall be in production under said leases at the expiration of said period. The terms and conditions of said lease, within the limitations above set out, shall be for the determination and within the discretion of the trustees.



§ 37-29-419 - Sales of surplus real and personal property

When any land or other property owned by the Mississippi Gulf Coast Junior College District shall cease to be used or needed by the district, the same may be sold by the board of trustees upon sealed bids after three weeks' advertisement in a newspaper in the county where the said property is located. Personal property having a value determined by the board of less than Five Hundred Dollars ($ 500.00) may be sold without such advertisement; however, in such event notice shall be posted in at least three public places in the county where such property is situated or where it is to be sold, giving notice of the time and place of such sale, and such property shall be sold to the highest and best bidder for cash. Such notice shall be posted for ten days before the sale.



§ 37-29-421 - Transportation of pupils

The Mississippi Gulf Coast Junior College District is charged with the responsibility for providing pre-professional courses, liberal arts, technical, vocational, and adult education courses and shall undertake to provide the same as conveniently as is possible to the residents of the district and to this end the board of trustees is authorized and empowered to transport such students as, in its discretion, should be transported in the best interest of the district.



§ 37-29-423 - Fees and tuition

The Mississippi Gulf Coast Junior College District, in the discretion of the board of trustees, may charge fees and tuitions in accordance with Section 37-103-25.



§ 37-29-425 - Borrowing in anticipation of taxes

The board of trustees of the Mississippi Gulf Coast Junior College District may borrow money in anticipation of taxes not to exceed fifty percent (50%) of the previous year's ad valorem tax receipts for the purpose of paying any expenses authorized by law for the operation, maintenance and support of the colleges. The loan shall be evidenced by note or notes bearing the signature of the president and of the secretary of the board of trustees and the seal of the college shall be thereon impressed. Said notes shall mature not later than the first day of April next thereafter and the same shall not bear interest in excess of that allowed in Section 75-17-105, Mississippi Code of 1972.



§ 37-29-427 - Utilization of available funds for commencement of projects for which bonds have been authorized

In the event that bonds shall have been authorized for projects determined by the board of trustees of the Mississippi Gulf Coast Junior College District and such bonds validated, the board of trustees is authorized to utilize any available funds for the immediate commencement of such project and to reimburse the funds from which any such expenditures are made from the proceeds of the bonds when the same are received.



§ 37-29-429 - Issuance of bonds; authorized purposes; resolution of board of trustees; election pursuant to board's request

When the board of trustees of the Mississippi Gulf Coast Junior College District shall determine that it is necessary to procure additional funds by issuance of bonds for the purpose of making capital outlays for the construction and equipping of buildings, athletic fields, other structures, and related facilities, or for making repairs or providing funds for use in conjunction with funds provided by or available from any governmental, public or private source by loan, donation, matching program or grant, it may adopt a resolution declaring the necessity for said funds, that the same are unavailable from other sources and declare the purpose for which said funds are required and to be expended which purposes may, in addition to the foregoing, include any and all of the purposes for which school district bonds may be issued. In its said resolution the board of trustees shall determine and adjudge that the said bonds when issued will not result in the imposition on the property of the district of an indebtedness of more than five percent of the assessed valuation of the taxable property in the junior college district for junior college purposes, according to the latest completed assessment for taxation, shall specify the maximum amount in which said bonds may be issued, give the general proposed schedule of maturities and the details with respect to said bonds. In all matters where not otherwise herein provided the said bonds shall conform to the provisions of law governing school district bonds. Upon request of the board of trustees the clerk of the chancery court of each county shall furnish his certificate showing the totals of the latest completed assessment for taxation of all taxable property of the county, including motor vehicles.

Said resolution may call upon the boards of supervisors of the several counties to require an election to be called to determine whether or not the said bonds shall be issued or it may, in the discretion of said board of trustees, determine to issue the said bonds unless protest shall be filed and an election called pursuant thereto as set out in Section 37-29-431. In the event that the board of trustees shall determine to cause an election to be called as above mentioned, the election shall be held and the results thereof ascertained and given effect in the manner as is set out in Section 37-29-431 and provided for in cases where an election is called upon the petition of twenty percent (20%) of the qualified electors of the county.

Prior to its resolution determining to issue said bonds or call an election thereon, the board of trustees of the junior college district shall inform the board of supervisors of each of the counties of its proposal and may be required, by the board of supervisors of any county, to cause to be made a survey, by one or more impartial experts, of the building needs of the district, setting out the same in the order of priority. If such a survey has been conducted within the past twenty-four (24) months a new one shall not be required but the board of supervisors for the several counties shall be furnished with copies of the survey.



§ 37-29-431 - Issuance of bonds, procedure where board of trustees elects itself not to cause an election to be held

If the board of trustees of the Mississippi Gulf Coast Junior College District shall not elect itself to cause an election to be held, it shall immediately upon the adoption of the resolution mentioned in Section 37-29-429 certify the same to the boards of supervisors of each county and immediately cause notice of the proposed issuance of said bonds to be published once a week for three (3) consecutive weeks in each of the four (4) counties of the district in a newspaper having general circulation therein. Said notice shall state that the determination to issue said bonds has been made by the board of trustees and the same will be issued unless, within thirty (30) days after the first publication of said notice, a petition signed by at least ten percent (10%) or twenty-five hundred (2500), whichever is less, of the qualified electors of the county shall be filed with the board of supervisors of the county protesting against the issuance of said bonds and seeking an election with respect thereto. If no protest be filed, the clerk of the board of supervisors shall immediately so certify to the secretary of the board of trustees of the junior college district and the said bonds may be then issued as proposed.

If ten percent (10%) or twenty-five hundred (2500), whichever is less, of the qualified electors of any of the counties shall file their protest with the clerk of the board of supervisors of the county demanding an election on the issuance of said bonds, the board of supervisors shall promptly meet and consider said petition. If the said board shall find the petition to be sufficient, it shall enter an order directing the election commission of said county to cause an election to be held in the said county, fixing the date therefor in the order, to determine whether or not bonds shall be issued for the purposes set out in the resolution of the board of trustees and in the maximum amount therein provided. It shall thereupon become the duty of the election commissioners of the county to hold said election on the date fixed by the board of supervisors. Said election shall be held as nearly as is practicable in accordance with the laws governing general elections, and three (3) weeks notice of said election shall be given by publication in a newspaper having general circulation in the county. The ballot used shall substantially describe the bond issue proposal and electors shall be permitted to vote for the bond issue or against the bond issue.

Within three (3) days, Sundays and legal holidays excluded, after the holding of said election, the election commissioners shall certify to the board of trustees of the junior college district and to the board of supervisors of the county the result of said election. If after all of the elections have been held in the counties where the same have been called and the results thereof duly certified, the board of trustees shall determine that the majority of the qualified electors voting in any two (2) counties of the district, one (1) of which shall border on the Gulf of Mexico, shall have voted for the said bond issue, then the said bonds may be issued; otherwise the said bonds shall not be issued as proposed.

If an election on the issuance of the bonds shall have been called in any county and it shall appear that no elections are being called in other counties or in a sufficient number of counties to result in an effective election, then the board of supervisors of the county having called the election may give notice of the cancellation thereof at any time prior to the actual date of said election.



§ 37-29-433 - Issuance of bonds; validation and sale

If it shall be determined to proceed with the issuance of the said bonds the same may be validated and sold as other bonds of the county or counties except that the sale shall be made by the board of trustees of the Mississippi Gulf Coast Junior College District and the validation proceedings may be held before the chancery court of any county of the district. Notice of the validation herein shall, however, be published as provided by law in each of the counties of the district.



§ 37-29-435 - Bonds issued are full faith and credit bonds of District; levy of tax

All bonds issued by authority of Sections 37-29-401 through 37-29-437 shall be full faith and credit bonds of the Mississippi Gulf Coast Junior College District. It shall be the duty of the board of trustees to request and the county board of supervisors to levy annually a tax on all of the taxable property of each county in the district sufficient to meet the principal and interest falling due on said bonds during the year for which said taxes are levied.



§ 37-29-437 - Taxation

After the budget shall have been prepared as is provided for in Section 37-29-415, the board of trustees of the Mississippi Gulf Coast Junior College District shall certify the same in writing to the boards of supervisors of the several counties and shall certify to the said boards of supervisors the number of mills of ad valorem taxation required to make provisions for the revenue required in said budget. It shall thereupon become the duty of the board of supervisors of each of the four counties to levy the taxes in the number of mills specified by the board of trustees. The tax levy for maintenance and operation of the district shall not exceed four mills nor shall the levy for capital outlay, including purchase of lands, construction and equipment of buildings and structures, making of major repairs, and for the retirement of bonds, exceed three mills.

Promptly upon having certified the requirements of the district to the several boards of supervisors the board of trustees of the district shall cause publication of notice to be made in each county in a newspaper published or having general circulation therein giving notice of the filing of the request for the levy aforesaid. Said notice shall be published at least one time and within ten days after the certification of the request for such levy to the boards of supervisors. The said notice shall provide that the said levy requested will be made in each county unless a petition signed by twenty percent (20%) of the qualified electors of the district shall be filed with the secretary of the board of trustees of the said district within thirty (30) days from the date of the first publication protesting against the said levy and demanding an election thereon. In the event of the filing of such a petition, it shall be the duty of the secretary forthwith to call a special meeting of the board of trustees of the district setting forth the fact of the filing of such petition in the notice of the call and the said board shall promptly meet and consider the said petition. If it shall find that the same does in fact protest against the said levies and is in fact signed by at least twenty percent (20%) of the qualified electors of the said district, it shall then so certify to the boards of supervisors of the several counties. As early as possible but not later than fifteen (15) days after the receipt of such notice, it shall be the duty of the board of supervisors of each county to enter an order directing the election commissioners of the county to proceed to hold an election in all of the voting precincts of said county to determine whether or not the levy shall be made as requested by the board of trustees of the district.

The said election shall be held within thirty (30) days from the date of the said order of the board of supervisors requesting that the same be called and notice thereof shall be published once a week for three (3) weeks during the period between the order directing the election commissioners to hold the same and the actual date thereof.

The election shall be held in accordance with the laws governing general elections as nearly as is practicable and the election commissioners of each county shall, promptly after the holding of said election, certify to the secretary of the board of trustees of the district the result thereof in each county, certifying also the number of qualified electors in each county on the date of the holding of said election. The board of trustees of the district shall promptly meet and consider the several certificates of the election commissioners and shall determine the result of said election in the district. If it shall be determined that a majority of the qualified electors of the district have voted against the levy requested, the same shall not be made but the board of supervisors in each county shall continue in effect the levy made for the preceding fiscal year. If it be determined that a majority of the qualified electors has not voted against said levy, it shall be the duty of the board of supervisors of each county to make the levy as requested. In any event, the levy for full faith and credit bonds outstanding as obligations of the county before May 10, 1962, for capital outlays and improvements for Perkinston Junior College and/or bonds subsequently issued shall be continued in effect in accordance with the obligations undertaken in the issuance of said bonds. All of such bond levies, however, as are reasonably required to meet the annual maturities and interest on outstanding bonds shall be considered a part of the three mill maximum above provided for capital outlays, buildings, purchase of land and other similar items hereinbefore mentioned.






COPIAH-LINCOLN JUNIOR COLLEGE DISTRICT

§ 37-29-451 - Copiah-Lincoln Junior College District created

There is hereby created the Copiah-Lincoln Junior College District comprised of the territory lying within Adams, Copiah, Franklin, Jefferson, Lawrence, Lincoln and Simpson Counties and having boundaries coinciding with the external boundaries thereof. The said district shall be and is hereby constituted a legal political governmental subdivision and a body corporate. The board of trustees of said district, with the consent of the Mississippi Community College Board, is hereby empowered to change the name of the district.



§ 37-29-453 - President

The Copiah-Lincoln Junior College District shall be under the executive direction of a president elected by the board of trustees of said district for a term not to exceed four (4) years.



§ 37-29-455 - Powers of the president

The president of the junior college shall have the power to recommend to the trustees all teachers to be employed; and he may remove or suspend any member of the faculty subject to the approval of the trustees. He shall be the general manager of all fiscal and administrative affairs of the district with full authority to select, direct, employ and discharge any and all employees other than teachers; however, the board may make provisions and establish policies for leave for faculty members and other key personnel.

The president shall have the authority, subject to the provisions of Sections 37-29-451 through 37-29-471 and the approval of the trustees, to arrange and survey courses of study, fix schedules, and establish and enforce rules and discipline for the governing of teachers and students. He shall be the general custodian of the property of the district.



§ 37-29-457 - Selection of trustees; terms

(1) The operation and control of the Copiah-Lincoln Junior College District shall be vested in a board of trustees representing the seven (7) counties lying within the district. The said board shall consist of twenty-seven (27) members to be chosen as follows:

(a) Copiah County shall be entitled to six (6) members who shall be elected and serve according to Section 37-29-65.

(b) Lincoln County shall be entitled to six (6) members who shall be elected and serve according to Section 37-29-65.

(c) Lawrence County shall be entitled to two (2) members who shall be elected and serve according to Section 37-29-65.

(d) Franklin County shall be entitled to two (2) members who shall be elected and serve according to Section 37-29-65.

(e) Simpson County shall be entitled to two (2) members who shall be elected and serve according to Section 37-29-65.

(f) Jefferson County shall be entitled to two (2) members who shall be elected and serve according to Section 37-29-65.

(g) Adams County shall be entitled to six (6) members who shall be elected from the residents of said county by the board of supervisors of Adams County within thirty (30) days of February 4, 1975; and one (1) such member shall be the superintendent of the special municipal separate school district which encompasses Adams County.

The terms of office for the members shall be five (5) years. However, upon the first selection of trustees in the county, one (1) shall be elected for a term of five (5) years, one (1) for a term of four (4) years, one (1) for a term of three (3) years, one (1) for a term of two (2) years, and one (1) for a term of one (1) year, so as to prevent the retirement of more than one (1) member in any one (1) year. The members elected from Adams County shall have like qualifications and receive the same compensation as the members from other counties as provided by Section 37-29-65.

(h) There shall be one (1) member of the board of trustees who shall be elected by the members of the said board of trustees from among the residents of the Copiah-Lincoln Junior College District. Said member so chosen shall serve a five (5) year term and have the same powers and duties as the other board members.

(2) Except as provided in subsection (g) of this section, persons who are currently serving as members of the board of trustees of the Copiah-Lincoln Junior College District shall complete their terms without interruption.



§ 37-29-459 - General powers and duties of trustees

The President and the Board of Trustees of the Copiah-Lincoln Junior College District shall have the powers to do all things necessary for the successful operation of said district and the campuses located therein.

The several colleges of the district shall be under the direction of the board of trustees and the president. The board of trustees shall, by resolution or order, provide for the government, maintenance and operation of each campus of the district.

The President and the Board of Trustees of the Copiah-Lincoln Junior College District shall have the same powers as the presidents and trustees of other junior colleges in the State of Mississippi.

The delineation and enumeration of the powers and purposes set out in Sections 37-29-451 through 37-29-471 shall be deemed to be supplemental and additional and shall not be construed to restrict the powers of the governing authorities of the district or of any college or campus located therein so as to deny any of the rights, privileges and powers enjoyed by other junior colleges and junior college districts in the State of Mississippi.

The said Copiah-Lincoln Junior College District shall remain subject to the jurisdiction and control of the Mississippi Community College Board as now established or as the same may be hereafter changed by law, and shall be subject to all rules and regulations and all statutory limitations which are now in effect or may hereafter be imposed, except as the same may be in direct conflict with the provisions of Sections 37-29-451 through 37-29-471.



§ 37-29-461 - Campuses

There shall be two (2) campuses in the Copiah-Lincoln Junior College District: one (1) located in or near Natchez to be known as the Natchez Campus, and the other in or near Wesson to be known as the Copiah-Lincoln Campus.



§ 37-29-463 - Preparation of budget

The board of trustees of the Copiah-Lincoln Junior College District shall each year, on or before June 15, prepare a budget which shall contain a detailed estimate of the revenues and expenses anticipated for the ensuing year for general operation and maintenance, and shall set forth the reasonable requirements for anticipated needs for capital outlays for land, buildings, initial equipment for new buildings and major repairs, a reasonable accumulation for such purposes being hereby expressly authorized.



§ 37-29-465 - Purchase of property; capital improvements; lease of facilities

The board of trustees of the Copiah-Lincoln Junior College District shall have the authority to purchase property, make capital improvements, and lease or use private or public facilities at either the Copiah-Lincoln or Natchez Campuses, in the discretion of the board.



§ 37-29-467 - Transportation of pupils

The Copiah-Lincoln Junior College District is charged with the responsibility for providing preprofessional courses, liberal arts, technical, vocational and adult education courses, and shall undertake to provide the same as conveniently as is possible to the residents of the district, and to this end the board of trustees is authorized and empowered to transport such students as, in its discretion, should be transported in the best interest of the district.



§ 37-29-469 - Borrowing of money; taxation

The board of trustees of the Copiah-Lincoln Junior College District shall have the general borrowing and bonding authority provided in Sections 37-29-101 through 37-29-127. The said board of trustees shall have the taxation authority provided in Sections 37-29-141 through 37-29-145.



§ 37-29-471 - Transfer of property to junior college district

All of the property belonging to the board of trustees of Copiah-Lincoln Junior College and all of the property belonging to any or all of the counties, prior to and as of the effective date hereof, cooperating in the Copiah-Lincoln Junior College or the agricultural high school-junior college located at Wesson, Mississippi or the campus in Adams County, Mississippi, and utilized or held for the present or future use and benefit of said junior college and/or agricultural high school-junior college, shall be and the same is hereby transferred to and vested in the Copiah-Lincoln Junior College District as created by Sections 37-29-451 through 37-29-471.






MERIDIAN JUNIOR COLLEGE DISTRICT

§ 37-29-501 - Meridian Junior College District created

There is hereby created a junior college district comprised of the territory lying within the Meridian Municipal Separate School District and having boundaries coinciding with the external boundaries thereof. The name of the said junior college district shall be the Meridian Junior College District and the said district shall be and the same is hereby constituted a legal political governmental subdivision and a body corporate.



§ 37-29-503 - Transfer of property to district

All of the property owned by the Meridian Municipal Separate School District utilized by Meridian Junior College as of September 1, 1979, shall be and the same is hereby transferred to and vested in the board of trustees of the Meridian Junior College District and their successors in office.



§ 37-29-505 - Board of trustees; terms of office; vacancies

The control and operation of the Meridian Junior College District shall be vested in a board of trustees appointed by the city council of the City of Meridian. The board of trustees of the Meridian Junior College District shall consist of five (5) members. When the initial appointments are made, the first appointee shall serve for a term of one (1) year, the second appointee for a term of two (2) years, the third appointee for a term of three (3) years, the fourth appointee for a term of four (4) years and the fifth appointee for a term of five (5) years; thereafter all appointments shall be for a term of five (5) years. Trustees of the Meridian Junior College District shall be appointed by a majority vote of the full membership of the city council of the City of Meridian at the first meeting of the council held in the month of February of each year, and the term of office of each trustee so appointed shall commence on the first Saturday of March following, except that the existing trustees of the Meridian Municipal Separate School District as of April 30, 1980, shall constitute the initial board of trustees of the Meridian Junior College District. As the terms of these individual trustees expire, trustees for the Meridian Junior College District shall be appointed as provided herein. All vacancies shall be filled for unexpired terms by appointment by majority vote of the full membership of the city council.



§ 37-29-507 - General powers and duties of trustees

(1) The Board of Trustees of the Meridian Junior College District shall have the power to do all things necessary for the successful operation of the district; and, the duties of such board shall be the general government of the district and the direction of the administration thereof.

(2) The Meridian Junior College District shall have all the powers of other junior colleges and junior college districts in the State of Mississippi; and, the delineation and enumeration of the powers and purposes set out in Sections 37-29-501 through 37-29-515 shall not be construed to restrict the powers of the governing authorities of the district so as to deny to the district any of the rights, privileges and powers enjoyed by other junior colleges and junior college districts in the State of Mississippi.

(3) The Meridian Junior College District shall remain subject to the jurisdiction and control of the Mississippi Community College Board as now established or as the same may be hereafter changed by law and shall be subject to all rules and regulations and all statutory limitations which are now in effect or may hereafter be imposed, except as the same may be in direct conflict with the provisions of Sections 37-29-501 through 37-29-515.



§ 37-29-509 - President; powers and duties

(1) The Meridian Junior College District shall be under the executive direction of a president elected by the board of trustees of such district.

(2) The president of the community college shall be general manager of all fiscal and administrative affairs of the district with full authority to select, employ, direct and discharge any and all employees other than faculty. He shall have the power to recommend to the board of trustees all faculty to be employed, and he may remove or suspend any member of the faculty subject to the approval of the board of trustees. The president shall have the authority, subject to the approval of the board of trustees, to arrange and survey courses of study, fix schedules and establish and enforce rules and discipline for the governing of faculty and students. He shall be the general custodian of the property of the district.



§ 37-29-511 - Preparation of budget

The board of trustees of the Meridian Junior College District shall on or before the twenty-fifth day of June each year prepare and file the annual budget of the district. The budget shall contain a detailed estimate of the revenues and expenses anticipated for the ensuing year for general operation and maintenance and shall set forth reasonable requirements for anticipated needs for capital outlays for land, buildings, equipment and major repairs, a reasonable accumulation for such purposes being hereby expressly authorized. Funds derived from the levy for capital outlay shall be kept in a separate account and expended for capital outlay purposes only.



§ 37-29-513 - Tax levy for maintenance of Meridian Junior College District

After the annual budget has been prepared, the board of trustees of the Meridian Junior College District shall certify the same in writing to the city council of the City of Meridian and shall certify to the number of mills of ad valorem taxation required to make provisions for the revenue required in said budget. It shall thereupon become the duty of the City of Meridian to levy taxes upon the Meridian Junior College District in the amount specified by the board of trustees. The tax levy for maintenance and operation of the Meridian Junior College District shall not exceed three (3) mills nor shall the levy for construction exceed an additional three (3) mills.



§ 37-29-515 - Receipt and expenditure of tax revenues

On or before the thirtieth day of each month, the city council of the City of Meridian shall transmit warrants constituting all of the revenues received from taxation for the prior month for purposes of support of the Meridian Junior College District to the president of the Meridian Junior College. Such warrant or warrants shall bear indication of revenues received for general support and maintenance and revenues received for capital outlay purposes. All such warrants evidencing income from the authorized tax levies shall be deposited forthwith in one (1) or more banking institutions and public depositories previously selected by the board of trustees of the Meridian Junior College District and spread upon its official minutes. Such funds shall be paid out of the depository by order of the board of trustees for lawful purposes only.






COAHOMA COMMUNITY COLLEGE DISTRICT

§ 37-29-551 - Coahoma Community College District; creation; boundaries

There is hereby created the Coahoma Community College District comprised of the territory lying within Coahoma County, Tunica County, Quitman County, Bolivar County and Tallahatchie County, and having boundaries coinciding with the external boundaries thereof. The district shall be, and is hereby constituted, a legal political governmental subdivision and a body corporate.



§ 37-29-553 - President; election by trustees of district; term not to exceed four years

The Coahoma Community College District shall be under the executive direction of a president elected by the board of trustees of the district for a term not to exceed four (4) years.



§ 37-29-555 - President's powers and authority

The president of the community college shall have the power to recommend to the trustees all teachers to be employed; and he may remove or suspend any member of the faculty subject to the approval of the trustees. He shall be the general manager of all fiscal and administrative affairs of the district with full authority to select, direct, employ and discharge any and all employees other than teachers; however, the board may make provisions and establish policies for leave for faculty members and other key personnel.

The president shall have the authority, subject to the provisions of Sections 37-29-551 through 37-29-569 and the approval of the trustees, to arrange and survey courses of study, fix schedules, and establish and enforce rules and discipline for the governing of teachers and students. He shall be the general custodian of the property of the district.



§ 37-29-557 - Operation and control of district vested in board of trustees; area represented; number and selection

The operation and control of the Coahoma Community College District shall be vested in a board of trustees representing the counties lying within the district. The board shall consist of fourteen (14) trustees selected in the manner provided in Section 37-29-65(4), Mississippi Code of 1972.



§ 37-29-559 - President and Board of Trustees, powers; authority of Mississippi Community College Board

The President and the Board of Trustees of the Coahoma Community College District shall have the powers to do all things necessary for the successful operation of the district and the campuses located therein.

The college of the district shall be under the direction of the board of trustees and the president. The board of trustees shall, by resolution or order, provide for the government, maintenance and operation of the campus of the district.

The President and the Board of Trustees of the Coahoma Community College District shall have the same powers as the presidents and trustees of other community colleges in the State of Mississippi.

The delineation and enumeration of the powers and purposes set out in Sections 37-29-551 through 37-29-569 shall be deemed to be supplemental and additional and shall not be construed to restrict the powers of the governing authorities of the district or of any college or campus located therein so as to deny any of the rights, privileges and powers enjoyed by other community/junior colleges and community/junior college districts in the State of Mississippi.

The Coahoma Community College District shall remain subject to the jurisdiction of the Mississippi Community College Board as now established or as the same may be hereafter changed by law, and shall be subject to all rules and regulations and all statutory limitations which are now in effect or may hereafter be imposed, except as the same may be in direct conflict with the provisions of Sections 37-29-551 through 37-29-569.



§ 37-29-561 - Annual budget

The Board of Trustees of the Coahoma Community College District shall each year, on or before June 15, prepare a budget which shall contain a detailed estimate of the revenues and expenses anticipated for the ensuing year for general operation and maintenance, and shall set forth the reasonable requirements for anticipated needs for capital outlays for land, buildings, initial equipment for new buildings and major repairs, a reasonable accumulation for such purposes being hereby expressly authorized.



§ 37-29-563 - Board of Trustees, authority to purchase property, lease or use private or public facilities, make capital improvements

The Board of Trustees of the Coahoma Community College District shall have the authority to purchase property, make capital improvements, and lease or use private or public facilities at the campus, in the discretion of the board.



§ 37-29-565 - District responsible for providing pre-professional, liberal arts, technical, vocational and adult education courses and to transport students

The Coahoma Community College District is charged with the responsibility for providing preprofessional courses, liberal arts, technical, vocational and adult education courses, and shall undertake to provide the same as conveniently as is possible to the residents of the district, and to this end the board of trustees is authorized and empowered to transport such students as, in its discretion, should be transported in the best interest of the district.



§ 37-29-567 - General borrowing and bonding authority; taxing authority

The Board of Trustees of the Coahoma Community College District shall have the general borrowing and bonding authority provided in Sections 37-29-101 through 37-29-127. The board of trustees shall have the taxation authority provided in Sections 37-29-141 through 37-29-145.



§ 37-29-569 - Property transferred to District

All of the property located in Coahoma County and belonging to the Board of Trustees of Mississippi Delta Community College prior to and as of the effective date hereof, cooperating in the Coahoma County Community College, and utilized or held for the present or future use and benefit of such community college, shall be and the same is hereby transferred to and vested in the Coahoma County Community College District as created by Sections 37-29-551 through 37-29-569.



§ 37-29-571 - Counties, support and maintenance of community colleges, allocation of millage

All counties located within the Coahoma Community College District shall allocate fifty percent (50%) of any millage levied for the support and maintenance of community colleges by such county under Section 37-29-141, Mississippi Code of 1972, to the Coahoma Community College District and the remaining fifty percent (50%) of such millage to the other community college district in which such county is located. Provided, however, that Coahoma County shall allocate one hundred percent (100%) of the millage levied for the support and maintenance of community colleges to the Coahoma Community College District. Provided further, however, for the fiscal year beginning July 1, 1995, Tunica County's allocation of any millage shall be prorated with thirty-five percent (35%) being allocated to the Coahoma Community College District and the remaining sixty-five percent (65%) being allocated to the Northwest Community College District. From and after July 1, 1996, the Tunica County millage shall be divided equally between the Coahoma Community College District and the Northwest Community College District.






EDUCATIONAL BUILDING CORPORATIONS

§ 37-29-601 - Authorization and procedure for organization of nonprofit educational building corporations

Whenever the Mississippi Community College Board shall, by a proper resolution, declare the necessity of the formation of nonprofit corporations for the purpose of acquiring or constructing facilities for community and junior colleges under its jurisdiction, any number of natural persons, not less than three (3), who are residents of the State of Mississippi may file with the Secretary of State an application in writing for authority to incorporate a public nonprofit corporation, known as an "educational building corporation." If it shall be made to appear that each of the persons is a duly qualified resident of this state, then the persons filing such application shall be authorized, subject to the prior approval by the board of the form of the articles of incorporation and bylaws thereof, to proceed to form the corporation as provided by the general law of this state with respect to corporations organized not-for-profit except as provided in Sections 37-29-601 through 37-29-613. The Secretary of State, upon receipt of the application, shall forthwith issue a certificate of incorporation.



§ 37-29-603 - General powers of corporations

Each corporation formed under the provisions of Section 37-29-601 shall have the following powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form:

(a) To have succession by its corporate name for the duration of time, which may be in perpetuity, specified in its certificate of incorporation;

(b) To sue and be sued and to defend suits against it;

(c) To make use of a corporate seal and to alter it at pleasure;

(d) To acquire, whether by purchase, construction or gift, facilities for one or more community or junior college and land therefor;

(e) To equip, maintain, enlarge or improve such facilities;

(f) To lease under such terms and conditions as its board of directors may deem advisable and as shall not conflict with the provisions of Sections 37-29-601 through 37-29-613 to the Mississippi Community College Board or to such other entity as may be approved by the board subject to prior approval by the board of each issue of bonds;

(g) To issue its bonds for the purpose of defraying the cost of acquiring, constructing, maintaining, enlarging, improving or equipping any of such facilities or land in the manner provided in Section 37-29-601;

(h) To secure the payment of such bonds through the pledge of and lien on such revenues or other sources of income, including lease payments, entering into trust agreements, and the making of such covenants as are provided in Section 37-101-101;

(i) To refund bonds previously issued;

(j) To enter into contracts and agreements or do any act necessary for or incidental to the performance of its duties and the execution of its powers under Sections 37-29-601 through 37-29-613;

(k) To accept gifts from any source whatsoever;

(l) To appoint and employ such officers and agents, including attorneys, as its business may require; and

(m) To provide for such insurance as its board of directors may deem advisable.



§ 37-29-605 - Issuance of bonds

All bonds issued by an educational building corporation may be executed and delivered at any time and from time to time, may be in such form and denominations, may be of such tenor, may be payable in such installments and at such time or times not exceeding thirty (30) years from their date, may be payable at such place or places, may bear interest at such rate or rates payable at such place or places and evidenced in such manner, and may contain such provisions not inconsistent with Sections 37-29-601 through 37-29-613, all as may be provided by resolution of its board of directors. The bonds issued by any such corporation shall be signed by the chairman of its board of directors or other chief executive officer and attested by its secretary, and the seal of such corporation shall be affixed thereto. Any such bonds may be sold at public or private sale in such manner and from time to time as may be determined by the board of directors to be most advantageous, and the corporation may pay all expenses, premiums and commissions which its board of directors may deem necessary or advantageous in connection with the authorization, sale and issuance of the bonds. All such bonds shall be construed to be negotiable instruments, despite the fact that they are payable solely from a specified source.



§ 37-29-607 - Liability on bonds

(1) All bonds issued by an educational building corporation shall be solely and exclusively obligations of the corporation and shall not create an obligation or debt of the State of Mississippi. The state shall not pledge its full faith or credit for the payment of any debt incurred or bonds issued by such corporation.

(2) All such bonds shall not constitute a debt of the community or junior college for which the facilities are to be constructed.



§ 37-29-609 - Bonds as legal investments

All bonds issued by an educational building corporation shall be lawful investments for trusts, insurance companies, savings companies, banks and other financial institutions organized under the laws of this state.



§ 37-29-611 - Declaration of necessity of formation of educational building corporation; vesting of title to facilities upon retirement of bonds

(1) The Mississippi Community College Board is hereby authorized and empowered, in its discretion, to pass proper resolutions declaring the necessity of the formation of nonprofit educational building corporations, as set forth in Section 37-29-601.

(2) When the principal of and the interest on any bonds of an educational building corporation payable from the revenues derived from the operation of facilities owned by the corporation shall have been paid in full, then such facilities shall become the property of the community or junior college on whose campus they are located and title to the facilities shall thereupon immediately vest in the community or junior college on whose campus they are located.



§ 37-29-613 - Powers of educational building corporations as to payment of bonds

The educational building corporations authorized under Sections 37-29-601 through 37-29-613, in connection with the issuance of the bonds in order to secure the payment of such bonds and interest thereon, shall have power by resolutions:

(a) To fix and maintain fees, rentals and other charges to be paid by students, faculty members and others using or being served by facilities for which bonds are issued under Sections 37-29-601 through 37-29-613; however, in fixing such fees, rentals and other charges, there may be allowed reasonable differentials based on the condition, type, location and relative convenience of the facilities in question, but the differentials shall be uniform as to all such students or faculty members and others similarly accommodated;

(b) To provide that bonds issued shall be secured by a first, exclusive and closed lien on, and shall be payable from, all or any part of the income and revenues derived from fees, rentals and other charges to be paid by students, faculty members or others using or being served by any facilities operated at the community or junior college, and erected, repaired, remodeled, maintained, added to, extended, improved or acquired under Sections 37-29-601 through 37-29-613, or any other law, or otherwise, and not theretofore so pledged;

(c) To pledge and assign to, or in trust for the benefit of the holder or holders of any bond or bonds, coupon or coupons so issued, an amount of the income and revenues derived from fees, rentals and other charges to be paid by students, faculty members, or others using or being served by any facilities operated at any community or junior college, and erected, repaired, remodeled, maintained, added to, extended, improved or acquired under Sections 37-29-601 through 37-29-613, or any other law, or otherwise, and not theretofore so pledged, and the rentals, fees and charges imposed and pledged pursuant to the terms of this section shall be sufficient to pay when due the bonds so issued and interest thereon, to create and maintain a reasonable reserve therefor, and to operate and maintain the project so constructed, and to create and at all times maintain an adequate reserve for contingencies and for major repairs and replacements;

(d) To covenant with or for the benefit of the holder or holders of any bond or bonds, coupon or coupons so issued to erect, repair, remodel, maintain, add to, extend, improve or acquire any facilities, that so long as any of the bonds shall remain outstanding and unpaid, the institution shall fix, maintain and collect, in installments as may be agreed upon, an amount of fees, rentals or other charges from students, faculty members and others using or being served by any facilities operated at any community or junior college and erected, repaired, remodeled, maintained, added to, extended, improved or acquired under Sections 37-29-601 through 37-29-613, or any other law, or otherwise, which shall be sufficient to pay when due any bond or bonds, coupons or coupons so issued, and to create and maintain a reasonable reserve therefor, and to pay the cost of operation and maintenance of the facilities against loss or damage by fire and windstorm or other calamities, in such sum as may be acceptable to the purchaser or purchasers of the bonds. The rentals, fees and other charges shall at all times be sufficient to maintain an adequate bond sinking fund to provide for the payment of interest on and principal of the bonds as and when they accrue and mature, to create a reasonable reserve therein and to pay the cost of operation and maintenance and insurance as herein provided and to create and at all times maintain an adequate reserve for contingencies and for major repairs and replacements;

(e) To make and enforce and agree to make and enforce parietal rules that shall insure the use of the facility by all students in attendance at the community or junior college, and faculty members of the community or junior college, to the maximum extent the facilities are capable of serving students and faculty, so long as it does not interfere with any existing contract;

(f) To covenant that as long as any of the bonds so issued shall remain outstanding and unpaid, it will not, except upon such terms and conditions as may be determined by the resolution issuing such bonds:

(i) Voluntarily create, or cause to be created, any debt, lien, pledge, assignment, encumbrance or other charge having priority to or being on a parity with the lien of the bonds so issued upon any of the income and revenues derived from fees, rentals and other charges to be paid by students, faculty members and others using or being served by the facilities operated at any such institution and erected, repaired, remodeled, maintained, added to, extended, improved or acquired under Sections 37-29-601 through 37-29-613, or any other law, or otherwise;

(ii) Convey or otherwise alienate the facilities, or the real estate upon which the same shall be located, except at a price sufficient to pay all the bonds then outstanding payable from the revenues derived therefrom and interest accrued on such bonds, and then only in accordance with any agreements with the holder or holders of such bonds; or

(iii) Mortgage or otherwise voluntarily create, or cause to be created, any encumbrance on the facility, or the real estate upon which it shall be located;

(g) To covenant as to the proceedings by which the terms of any contract with a holder or holders of such bonds may be amended or rescinded, the amount or percentage of bonds the holder or holders of which must consent thereto and the manner in which consent may be given;

(h) To vest in a trustee or trustees the right to receive all or any part of the income and revenue and proceeds of insurance pledged and assigned to, or for the benefit of, the holder or holders of such bonds, and to hold, apply and dispose of the income and revenue and proceeds of insurance and the right to enforce any covenant made to secure or pay or in relation to the bonds;

(i) To execute and deliver, in the name of the community or junior college for which such bonds are being issued, a trust agreement or agreements which may set forth the powers and duties of such trustee or trustees, and limiting the liabilities of the trustee or trustees, and describing what occurrences shall constitute events of default and prescribing the terms and conditions upon which such trustee or trustees or the holder or holders of bonds of any specified amount or percentage of such bonds may exercise such right and enforce any and all such covenants and resort to any remedies as may be appropriate; and

(j) To vest in a trustee or trustees or the holder or holders of any specified amount or percentage of bonds the right to apply to any court of competent jurisdiction for and have granted the appointment of a receiver or receivers of the income and revenue pledged and assigned to or for the benefit of the holder or holders of such bonds, which receiver or receivers may have and be granted powers and duties as are usually granted under the laws of the State of Mississippi to a receiver or receivers appointed in connection with the foreclosure of a mortgage made by a private corporation.









Chapter 31 - VOCATIONAL EDUCATION

SECURING BENEFITS OF FEDERAL VOCATIONAL EDUCATION ACT

§ 37-31-1 - Federal vocational education act accepted

The State of Mississippi hereby accepts all the provisions and benefits of an act passed by the senate and house of representatives of the United States of America, in congress assembled, entitled: "An act to provide for the promotion of vocational education; to provide for co-operation with the state in the promotion of such education in agriculture, trades and industries, home economics and distributive education; to provide for co-operation with the states in the preparation of teachers of vocational subjects, and to appropriate money and regulate its expenditure," approved February 23, nineteen hundred seventeen, and known as the "Smith-Hughes Act."



§ 37-31-7 - Authority of State Board of Education

The State Board of Education shall have all necessary authority to cooperate with the federal board for vocational education in the administration of the "Smith-Hughes Act" and all subsequent federal vocational education and training acts, to administer any legislation pursuant thereto enacted by the State of Mississippi, and to administer the funds provided by the federal government and the State of Mississippi under the provisions of Sections 37-31-1 through 37-31-15 for the promotion of vocational and technical education not terminating in a bachelors degree. It shall have full authority to formulate plans for the promotion of vocational and technical education in such subjects as are an essential and integral part of the public school system of education in the State of Mississippi, to provide for the preparation of teachers of such subjects, and to escrow funds for students participating in recognized articulated business/industry specific worksite learning programs. It shall have authority to fix the compensation of such officials and assistants as may be necessary to administer the "Smith-Hughes Act" and Sections 37-31-1 through 37-31-15 for the State of Mississippi and to pay such compensation and other necessary expenses of administration from funds appropriated under provisions of said sections. It shall have authority to make studies and investigations relating to vocational and technical education in such subjects; to publish the results of such investigations and to issue other publications as seem necessary by the board; to promote and aid in the establishment by local communities of schools, departments or classes giving training in such subjects; to cooperate with local communities in the maintenance of such schools, department or classes; to prescribe qualifications for the teachers, directors and supervisors of such subjects, and to have full authority to provide for the licensure and renewal of licenses of such teachers, directors and supervisors; to cooperate in the maintenance of classes supported and controlled by the public for the preparation of teachers, directors and supervisors of such subjects or to maintain such classes under its own direction and control; and to establish and determine by general regulations the qualifications to be possessed by persons engaged in the training of vocational and technical teachers.



§ 37-31-9 - Duties of state treasurer

The state treasurer is hereby designated and appointed custodian of all moneys received by the state from the appropriations made by the "Smith-Hughes Act," and he is authorized to receive and to provide for the proper custody of the same, and to make disbursements thereof in the manner provided for in said act and for the purposes therein specified. He shall also pay out any moneys appropriated by the State of Mississippi for the purpose of carrying out the provisions of Sections 37-31-1 through 37-31-15 upon the order of the state board of education.



§ 37-31-11 - State appropriations for vocational education

The State of Mississippi shall appropriate sums of money for the support of vocational education from year to year, sufficient at least to equal the amounts allotted year by year to the State of Mississippi for vocational education by the federal government under the provisions of the "Smith-Hughes Act."



§ 37-31-13 - How state appropriations shall be used

(1) Any appropriation that may be made under the provisions of Sections 37-31-1 through 37-31-15 shall be used by the board for the promotion of vocational education as provided for in the Smith-Hughes Act and for the purpose set forth in Sections 37-31-1 through 37-31-15. The state appropriation shall not be used for payments to high schools which are now receiving other state funds, except in lieu of not more than one-half ( 1/2) the amount that may be due such high schools from federal funds. Only such portion of the state appropriation shall be used as may be absolutely necessary to carry out the provisions of Sections 37-31-1 through 37-31-15, and to meet the federal requirements. Except as provided in subsection (2) of this section, the state appropriation shall not be used for payments to high schools for conducting vocational programs for more than ten (10) months in any school year, and only funds other than adequate education program funds may be expended for such purpose.

(2) Subject to annual approval by the State Board of Education, extended contracts for vocational agriculture education services and other related vocational education services which contribute to economic development may be conducted by local school districts, and state appropriations may be used for payments to school districts providing such services. The board of trustees of each school district shall determine whether any proposed services contribute to the economic development of the area. Local districts may apply to the Division of Vocational and Technical Education of the State Department of Education for any state funds available for these extended contracts. The State Board of Education shall establish the application process and the selection criteria for this program. The number of state funded extended contracts approved by the State Board of Education will be determined by the availability of funds specified for this purpose. The State Board of Education's decision shall be final. Payments under this subsection shall only be available to those high schools whose teachers of vocational programs are responsible for the following programs of instruction during those months between the academic years: (a) supervision and instruction of students in agricultural or other vocational experience programs; (b) group and individual instruction of farmers and agribusinessmen; (c) supervision of student members of youth groups who are involved in leadership training or other activity required by state or federal law; or (d) any program of vocational agriculture or other vocational-related services established by the Division of Vocational and Technical Education of the State Department of Education that contribute to the economic development of the geographic area.



§ 37-31-15 - School boards authorized to establish and maintain vocational and technical schools and classes

The school board may, in its discretion, cooperate with the State Board of Education in the establishment and maintenance of vocational and technical schools or classes giving instruction in vocational and technical training which does not terminate in a bachelors degree to persons in need of such instruction, and may use for paying the cost of such cooperation any monies raised by public taxation in the same manner as monies for other school purposes are used for the maintenance and support of public schools.






SECURING BENEFITS OF FEDERAL SOCIAL SECURITY ACT

§ 37-31-31 - Declaration of intent

The intention of Sections 37-31-31 through 37-31-41 is to enable the State of Mississippi, by and through the state board of education to secure the benefits of the federal social security act pertaining to services for crippled children, and said sections shall be liberally construed in order to effectuate such intention.



§ 37-31-33 - Utilization of appropriated funds

For the purpose of enabling the state board of education to comply with the provisions of the federal social security act and to continue to extend and improve as far as practicable the services now maintained by said state board for locating crippled children and for providing medical, surgical, corrective, and other services, care and treatment, and facilities for diagnosis, hospitalization, and after-care for children who are crippled or who are suffering from conditions which lead to crippling, any and all funds appropriated for physical restoration of crippled children for the above purposes may be used for the purposes set forth in this section.



§ 37-31-35 - Duties of state board

Sections 37-31-31 through 37-31-41, together with funds made available through that section of those sections of the federal social security act which relates to crippled children, together with any and all available state and federal appropriations, shall be administered by the state board of education, and shall be used in the further development of the state's program of physical restoration of crippled children. The state board of education is hereby authorized to accept donations, gifts and bequests and to expend same on approval of the executive officer of the board, for purposes approved under regulations of the state board of education.



§ 37-31-37 - Reports

The state board of education shall make such reports, in such form and containing such information, as the Secretary of Health, Education and Welfare may from time to time require under the terms of the federal social security act, and shall comply with such provisions as the secretary may from time to time find necessary to assure the correctness and verification of such reports.



§ 37-31-39 - Cooperation authorized

The state board of education shall cooperate with medical, health, nursing and welfare groups and organizations and with any other agencies in the state charged with administering state laws providing for vocational rehabilitation of physically handicapped children. Said state board is hereby authorized, empowered and directed to cooperate with the federal government in such manner as to obtain the benefits of the provisions of the federal social security act pertaining to crippled children.



§ 37-31-41 - Payment of funds

All funds made available for carrying out the provisions of Sections 37-31-31 through 37-31-41 shall be paid by the state treasurer on warrants drawn therefor by the state auditor on requisitions of the state superintendent of public education.






VOCATIONAL AND TECHNICAL SCHOOLS, CLASSES OR COURSES

§ 37-31-61 - Board authorized to establish and conduct vocational and technical schools, classes or courses

The State Board of Education is hereby authorized and empowered to establish and conduct schools, classes or courses, for preparing, equipping and training citizens of the State of Mississippi for employment in gainful vocational and technical occupations which do not terminate in a bachelors degree, in conjunction with any public school, agricultural high school or community/junior college.

The trustees of such school districts, as classified and defined by law, including those already having this authority, and the trustees of agricultural high schools and community/junior colleges may, with the consent in writing of the State Board of Education, establish and conduct such schools, classes or courses, under the provisions herein stated and under the general supervision of the board.



§ 37-31-63 - General powers of those establishing vocational and technical classes or courses

The State Board of Education, the trustees of the school districts as classified and defined by law, and the trustees of agricultural high schools or community/junior colleges, are hereby authorized and empowered to accept and use any land, building or buildings, being either the property of the State of Mississippi or of any of the school districts or agricultural high schools or community/junior colleges, or being the property of private sources, which may be designated, donated or leased for the purpose expressed in Section 37-31-61, and to use such funds as may be made available, and to accept donations and contributions for supplies, equipment, and materials incident to the purpose for which any such schools, classes or courses are established.

The board, the trustees of the school districts, as classified and defined by law, and the trustees of agricultural high schools or community/junior colleges, are hereby authorized and empowered to accept and receive donations, contributions and endowments, to charge tuition and registration fees, to receive payment for services rendered or commodities produced incident to training in said schools, courses or classes, and to accept any funds which may be made available for the purpose sought to be accomplished in Section 37-31-61 from any sources.



§ 37-31-65 - Funds

The funds derived from any sources for any trade school, such as the Mississippi School for the Deaf, Mississippi School for the Blind, the Oakley Youth Development Center, or Parchman Vocational School or other agencies or institutions receiving funds for the purposes of this chapter, which are not operated in connection with any public school, agricultural high school or community/junior college, or by virtue of any tuition, registration fees, or payment for services rendered or commodities produced, shall be the property of the State Board of Education. In the event any public school, agricultural high school or community/junior college establishes any trade school, classes or courses under Section 37-31-61, such funds shall be the property of such public school, agricultural high school or community/junior college, to be expended by the trustees thereof, and shall be expended solely for the expense of operating and conducting the trade school, classes or courses in connection with such public school, agricultural high school or community/junior college. None of such funds shall be commingled with the funds of any other of such schools, and none of such funds shall be commingled with any of the other funds of any of the public schools, agricultural high schools or community/junior colleges. All of such funds so created shall be and are hereby declared to be public funds, as defined by law.



§ 37-31-67 - Foregoing sections are supplementary

Sections 37-31-61 through 37-31-65 are in addition to and supplementary to existing school laws, and shall not be construed to repeal any laws now in existence governing any of the public schools of this state or the operation thereof.



§ 37-31-69 - School boards authorized to establish vocational apprenticeship programs; participation and curriculum; successful completion and graduation

(1) The school board of a local school district, in its discretion, may establish and implement a vocational apprenticeship program in the high schools in that district through which students may earn high school units for vocational experience as an alternative to those high school units required by the school district in addition to the core curriculum defined by the State Board of Education. The purpose of a vocational apprenticeship program established pursuant to this section shall be to provide those students with skills and training that will lead to gainful employment in a trade or other specialized vocation.

(2) Students who participate in the vocational apprenticeship program shall be required to complete all high school units comprising the core curriculum, as defined by the State Board of Education. In addition, a student in the vocational apprenticeship program may be awarded credit for an additional eight (8) high school units earned through the vocational apprenticeship program, which units shall apply toward, and must be recognized by the State Board of Education in fulfillment of, the local school district's graduation requirements. Units may be awarded in the vocational apprenticeship program, whereby a student gains actual work experience through employment in a job approved by the local school district. The local school district shall adopt policies governing the participation of students in the vocational apprenticeship program.

(3) Students successfully completing a vocational apprenticeship program established pursuant to this section are entitled to a diploma evidencing graduation from a high school in Mississippi.






REGIONAL EDUCATION CENTERS

§ 37-31-71 - "Regional education center" defined

For the purposes of Sections 37-31-71 through 37-31-79, the term "regional education center" means all facilities utilized for the carrying out of instruction on the level of secondary or postsecondary education or both which are jointly operated by or which accept students on a contractual basis from two (2) or more school districts of this state, or for any school district which encompasses an entire county.



§ 37-31-73 - Agreements for establishment of center; terms of agreement; board of trustees; fiscal agent

The various school districts, counties, municipalities and community/junior college districts of this state are authorized to enter into agreements between each other and between the school districts and any of the boards of supervisors of any county, the governing authorities of any municipality, or the boards of trustees of any community/junior college district providing for the construction or operation of regional education centers. Any agreement entered into pursuant to this section shall be subject to the approval of the State Board of Education. The agreement shall designate the fiscal agent, among other provisions, provide for the method of financing the construction and operation of the facilities, the manner in which the facilities are to be controlled, operated and staffed, the basis upon which students are to be admitted to the regional education center and transportation provided for students in attendance at the center. The agreement or any subsequent modification to it shall be spread at large upon the minutes of each party to the agreement after having been duly adopted by the governing authorities of each party.

The agreements may provide for the establishment of regional education advisory councils to serve in an advisory capacity to regional education centers, to be made up of representatives of the board of trustees of school districts or community/junior college districts which may be parties to the agreement. Regional education advisory councils of the parties to the agreement will operate at the will of the fiscal agent for the regional education center. The fiscal agent shall have all powers designated to it in the agreement by the parties to the agreement, except for the power to request or require the levy of taxes or the power to issue or require the issuance of any bonds, notes or other evidences of indebtedness, or to call for an election on the question of the issuance of any bonds, notes or other evidences of indebtedness.



§ 37-31-75 - Expenditures

The various counties, municipalities, school districts and junior college districts which may become parties to any agreement authorized by Sections 37-31-71 through 37-31-79 are authorized to appropriate and expend any and all funds which may be required to carry out the terms of the agreement from any funds available to any party to the agreement not otherwise appropriated without limitation as to the source of the funds, including minimum foundation program funds, sixteenth section funds, funds received from the federal government or other sources by way of grant, donation or otherwise, and funds which may be available to any such party through the Department of Education or any other agency of the state, regardless of the party to the agreement designated by the agreement to be primarily responsible for the construction or operation of the regional education center and regardless of the limitation on the expenditure of any funds imposed by any other statute. However, no funds whose use was originally limited to the construction of capital improvements shall be utilized for the purpose of defraying the administrative or operating costs of any regional education center. Any one or more of the parties to an agreement may be designated as the fiscal agent or contracting party in carrying out any of the purposes of the agreement, and any and all funds authorized to be spent by any of the parties may be paid over to the fiscal agent or contracting party for disbursement by the fiscal agent or contracting party. Disbursements shall be made and contracted for under the laws and regulations applicable to the fiscal or disbursing agent, except to the extent they may be extended or modified by the provisions of Sections 37-31-71 through 37-31-79. All of the parties to the agreement may issue bonds, negotiable notes or other evidences of indebtedness for the purpose of providing funds for the acquisition of land and for the construction of buildings and permanent improvements under the terms of the agreement under any existing laws authorizing the issuance or sale of bonds, negotiable notes or other evidences of indebtedness to provide funds for any capital improvement.



§ 37-31-77 - Funds not to be charged against homestead exemption reimbursements

It is expressly provided that any payment from the funds of one (1) governmental authority into the funds of any other governmental authority made in compliance with provisions of Sections 37-31-71 through 37-31-79, shall not be charged against homestead exemption reimbursements under the provisions of Section 27-33-41, Mississippi Code of 1972, or any other similar statute.



§ 37-31-79 - Construction

Sections 37-31-71 through 37-31-79 shall be liberally construed to effectuate the provisions thereof and are hereby declared to be severable. Such sections are supplemental to the authority provided in Sections 37-7-401 through 37-7-413 and other applicable statutes, and any agreement entered into pursuant to Sections 37-31-71 through 37-31-79 shall likewise be effective to confer on the contracting parties all powers contained in the Sections 37-7-401 through 37-7-413 provided such agreement is also approved by the state educational finance commission in accordance therewith.






FUTURE FARMERS OF AMERICA CAMPS

§ 37-31-81 - Future Farmers of America camps authorized

The State Board of Education is hereby authorized and directed to establish Future Farmers of America camps. Such locations shall be finally determined by the board.

The board is hereby authorized and empowered to acquire land and to place thereon such buildings and equipment as may be deemed appropriate for the establishment and operation of Future Farmers of America camps. The board shall provide for the operation, maintenance and upkeep of said camps.






MANPOWER DEVELOPMENT AND TRAINING FOR SPECIFIC EMPLOYMENT OPPORTUNITIES

§ 37-31-101 - Title

Sections 37-31-101 through 37-31-111 shall be called the "Mississippi Manpower Development and Training Act of 1974."



§ 37-31-103 - Development, establishment and administration of programs; advisory committees

(1) The State Board of Education is authorized to develop and establish special education and skill training programs to fill specific employment opportunities in areas of the state that have both employment opportunities and able-bodied unemployed and underemployed groups of adults, with priority to be given to unemployed adults.

This program shall be administered by the division of vocational and technical education in community/junior colleges and secondary school systems wherever practical, and shall have general supervision over the programs established by Sections 37-31-101 through 37-31-111. Programs shall parallel, complement and be compatible with the existing structure of all vocational-technical education, both state and federal, as operated under the board.

(2) A comprehensive program of educational activity including skill training shall be developed and tailored to meet the needs of each individual student and the needs of industry for specially trained workers, and programs shall be planned and operated flexibly in order that students may progress individually.

Specific employment objectives that are practical for each student shall be identified early in the program and the individual trained accordingly.

Programs may include, when needed for employment purposes, but not be limited to, basic education, remedial education, attitude training, employability and communications skills, prevocational, vocational and technical education, and supplementary and related instruction for on-the-job training whether conducted at the job site or elsewhere.

(3) Local craft advisory committees made up of potential employers shall be established to advise on the validity of the training curriculum being offered.

(4) Programs shall be developed on a project basis, with all projects considered temporary, and renewed only as long as the dual needs of qualified students exist and potential job opportunities can be identified. Each project shall consist of a minimum of: (a) statement of need, (b) occupational training plan, (c) budget, and (d) budget backup information.

(5) Full-time (forty (40) hours per week), part-time, and upgrading programs are authorized, and all programs as conducted by local school districts shall meet or exceed the standards of the board, and failure to do so by a school district shall result in loss of funds as provided in Sections 37-31-101 through 37-31-111.

(6) Utilization shall be made of existing equipment, materials and facilities purchased by previous programs such as the Manpower Development and Training Program, Public Law 87-415, 42 USCS 2571, et seq., whenever practical and legal.

(7) The board shall review local public school and community/junior college project proposals to determine appropriateness of content, length of training, hours of instruction per week, and whether estimated costs are realistic, and shall evaluate, monitor and provide needed services in support of the local projects.

(8) The board shall be responsible for state level development and coordination of a vocational and technical program which shall include but not be limited to the following: A program which will provide immediate training for established industries and which provides training for prospective employees for new and expanding industry, such program to be characterized with a strong emphasis on the employment needs of the state.



§ 37-31-105 - Allowable costs and expenditures; use of funds

Allowable costs for public schools may include salaries of instructors, cost of equipment, supplies, supervision, rental of space and equipment, utilities, custodial services, and other costs justifiable for the specific programs. There shall be no cost to students for any training received. The necessary books, tools and supplies shall be provided. All items purchased shall remain the property of the state for future programs and shall not be given to the student. Equipment may be transferred between local public training agencies. Rental for private facilities and minor remodeling and maintenance for public facilities are allowable. There shall be no construction of facilities.

Up to One Hundred Dollars ($ 100) per student may be expended for medical services necessary for vocational rehabilitation if needed to render the person employable and if no other source of funds is available for this purpose.

Funds appropriated for the purpose of Sections 37-31-101 through 37-31-111, except funds received by virtue of the Fiscal Assistance to State and Local Governments Act, Public Law 92-512, 31 USCS 1221, et seq., may be used as matching funds to obtain federal funds for similar objectives whenever needed.



§ 37-31-107 - Acceptance of students; job placement and referral

Qualified students for the classes or courses may be accepted by the schools from any source, but priority of enrollment will be given referrals from the department of public welfare, state employment service, vocational rehabilitation, and nonretired veterans. The state employment service will assist with student job placement and referral whenever possible.

For the purposes of Sections 37-31-101 through 37-31-111, a qualified student is an adult, at least eighteen (18) years old, who is under-employed or unemployed and is not enrolled in school.

Students will not be eligible if they have dropped out of regular school for the specific purpose of enrolling in the manpower programs.



§ 37-31-111 - Annual reports

An annual report on program activities and results shall be prepared by the state department of education, vocational division, and submitted to the legislature with the overall annual vocational education report.






FUNDS FOR MISSISSIPPI BOARD OF VOCATIONAL AND TECHNICAL EDUCATION

§ 37-31-201 - Definitions

Wherever used in this chapter, or in any other statute, rule or regulation affecting the Vocational Education Division of the State Department of Education and any of its functions or duties:

(a) The word "board" shall mean and refer to the State Board of Education.

(b) The word "division" shall mean and refer to the Mississippi Division of Vocational and Technical Education of the State Department of Education.



§ 37-31-205 - Authority of board

(1) The State Board of Education shall have the authority to:

(a) Expend funds received either by appropriation or directly from federal or private sources;

(b) Channel funds to secondary schools, community and junior colleges and regional vocational-technical facilities according to priorities set by the board;

(c) Allocate funds on an annual budgetary basis;

(d) Set standards for and approve all vocational and technical education programs in the public school system and community and junior colleges or other agencies or institutions which receive state funds and federal funds for such purposes, including, but not limited to, the following vocational and technical education programs: agriculture, trade and industry, occupational home economics, consumer and homemaking education, distributive education, business and office, health, industrial arts, guidance services, technical education, cooperative education, and all other specialized training not requiring a bachelor's degree, with the exception of programs of nursing education regulated under the provisions of Section 37-129-1. The State Board of Education shall authorize local school boards, within such school board's discretion, to offer distributive education as a one-hour or two-hour block course. There shall be no reduction of payments from state funding for distributive education due to the selection of either the one-hour or two-hour course offering;

(e) Set and publish licensure standards for vocational and technical education personnel. The State Board of Education shall recognize a vocational and technical education teacher's work when school is not in session which is in the teacher's particular field of instruction as a means for the teacher to fulfill the requirements for renewal of the teacher's license. The board shall establish, by rules and regulations, the documentation of such work which must be submitted to the board and the number of actual working hours required to fulfill renewal requirements. If a vocational and technical education teacher who does not have a bachelor's degree takes classes in fulfillment of licensure renewal requirements, such classes must be in furtherance of a bachelor's degree;

(f) Require data and information on program performance from those programs receiving state funds;

(g) Expend funds to expand career information;

(h) Supervise and maintain the Division of Vocational and Technical Education and to utilize, to the greatest extent possible, the division as the administrative unit of the board responsible for coordinating programs and services with local institutions;

(i) Utilize appropriate staff of the State Department of Education to perform services for the vocational student organizations, including, but not limited to, procurement, accounting services, tax services and banking services. The department may also procure and pay for annual audits of the vocational student organizations using vocational funds or other available funds of the State Department of Education. It is the intent of this provision that any related costs be paid with vocational funds appropriated by the Legislature;

(j) Promulgate such rules and regulations necessary to carry out the provisions of this chapter in accordance with Section 25-43-1 et seq.;

(k) Set standards and approve all vocational and technical education equipment and facilities purchased and/or leased with state and federal vocational funds;

(l) Encourage provisions for lifelong learning and changing personal career preferences and advancement of vocational and technical education students through articulated programs between high schools and community and junior colleges;

(m) Encourage the establishment of new linkages with business and industry which will provide for a better understanding of essential labor market concepts;

(n) Periodically review the funding and reporting processes required of local school districts by the board or division with the aim of simplifying or eliminating inefficient practices and procedures;

(o) Assist in the development of high technology programs and resource centers to support current and projected industrial needs;

(p) Assist in the development of a technical assistance program for business and industry which will provide for industrial training and services, including the transfer of information relative to new applications and advancements in technology; and

(q) Enter into contracts and agreements with the Mississippi Community College Board for conditions under which vocational and technical education programs in community and junior colleges shall receive state and federal funds which flow through the State Board of Education for such purposes.

(2) It is the intent of the Legislature that no vocational and technical education course or program existing on June 30, 1982, shall be eliminated by the State Board of Education under the authority vested in paragraph (d) of subsection (1) of this section prior to June 30, 1985. It is further the intent of the Legislature that no vocational and technical education teacher or other personnel employed on June 30, 1983, shall be discharged due to licensure standards promulgated by the board under paragraph (e) of subsection (1) of this section, if any such teacher or personnel shall have complied with any newly published licensure standards by June 30, 1985. Nothing contained in this section shall be construed to abrogate or affect in any manner the authority of local public school districts or community and junior colleges to eliminate vocational and technical education courses or programs or to discharge any vocational and technical education teacher or other personnel.

(3) The State Board of Education and the Mississippi Community College Board may provide that every vocational and technical education course or program in Mississippi may integrate academic and vocational-technical education through coherent sequences of courses, so that students in such programs achieve both academic and occupational competencies. The boards may expend federal funds available from the 1990 Perkins Act, or other available federal funds, for the alignment of vocational-technical programs with academic programs through the accreditation process and the teacher licensure process.



§ 37-31-207 - Duties of board

The State Board of Education shall have the following duties:

(a) To seek the best available projections of employment and occupations for Mississippians;

(b) To utilize these projections and other considerations to set vocational and technical education priorities;

(c) To utilize the services of all state agencies having information regarding the purposes of this chapter;

(d) To cooperate with the governor's office of job development and training and the board of economic development to prevent duplication and provide continuity of employment and training services;

(e) To conduct evaluations of the success or failure of vocational-technical programs, including the extent to which training actually leads to jobs in the field in which the student was trained;

(f) Obtain and publish data and information on program performance from those vocational-technical programs receiving state funds; and

(g) To notify local school districts and public community/junior colleges prior to March 1 annually of any discontinuation of ongoing vocational programs which would affect the renewing of contracts with vocational personnel.



§ 37-31-209 - Membership, powers and duties of advisory councils

(1) Any advisory council, other than the special management advisory board, serving the board shall include five (5) members who are presidents of public community/junior colleges located in the State of Mississippi, and three (3) members who are superintendents of education of a countywide, municipal separate or consolidated school district.

(2) In addition to any other requirements of law, it is made the duty of the advisory council and it is hereby granted the authority to:

(a) Advise the State Board of Education in the development of comprehensive policies and programs for the improvement of vocational-technical education in the state;

(b) Assist in the formulation of rules, regulations and standards relating to vocational-technical education programs by submitting written recommendations prior to their adoption and promulgation by the board; and

(c) Assist in the promotion of public understanding of the purposes, policies and practices regarding vocational-technical education in this state.

(3) The additional members of the advisory council may meet with the board in a nonvoting capacity at regular meetings of the board when the board is not in executive session.

(4) The additional members required by this section shall be reimbursed for their expenses in the same manner and from the same source as other members.



§ 37-31-211 - Appropriations for vocational and technical education to be made to board

The Legislature shall appropriate to the State Board of Education those state funds to be expended by the board through the Division of Vocational and Technical Education of the State Department of Education.









Chapter 33 - CIVILIAN VOCATIONAL REHABILITATION

IN GENERAL

§ 37-33-1 - Federal vocational rehabilitation act accepted

The State of Mississippi accepts all of the provisions and benefits of an act passed by the Congress of the United States entitled, "The Rehabilitation Act of 1973," as amended.






VOCATIONAL REHABILITATION LAW

§ 37-33-11 - Short title

Sections 37-33-11 through 37-33-35 shall be known as the "Vocational Rehabilitation Law of Mississippi."



§ 37-33-13 - Definitions

As used in the Vocational Rehabilitation Law:

(a) "Competitive employment" means work in the competitive labor market that is performed on a full-time or part-time basis in an integrated setting and for which an individual is compensated at or above the minimum wage, but not less than the customary wage and level of benefits paid by the employer for the same or similar work performed by individuals who are not disabled;

(b) "Department" or "agency" means the State Department of Rehabilitation Services;

(c) "Director" means the Director of the Office of Vocational Rehabilitation;

(d) "Executive director" means the Executive Director of the State Department of Rehabilitation Services;

(e) "Employment outcome" means, with respect to an individual entering or retaining full-time or, if appropriate part-time competitive employment in the integrated labor market to the greatest extent practicable; supported employment; or any other type of employment, including self-employment, telecommuting, or business ownership, that is consistent with an individual's strengths, resources, priorities, concerns, abilities, capabilities, interests, and informed choice;

(f) "Individual with a disability" means any individual who has a physical or mental impairment, whose impairment constitutes or results in a substantial impediment to employment, and who can benefit in terms of an employment outcome from the provision of vocational rehabilitation services;

(g) "Maintenance" means monetary support provided to an individual for expenses, such as food, shelter, and clothing, that are in excess of the normal expenses of the individual and that are necessitated by the individual's participation in an assessment for determining eligibility and vocational rehabilitation needs or the individual's receipt of vocational rehabilitation services under an individualized plan for employment;

(h) "Occupational license" means any license, permit or other written authority required by any governmental unit to be obtained in order to engage in an occupation;

(i) "Office" means the Office of Vocational Rehabilitation of the State Department of Rehabilitation Services;

(j) "Personal assistance services" means assistance in a range of services provided by one or more persons designed to assist an eligible individual with a disability to perform daily living activities on or off the job that the individual would typically perform without assistance. The services must be designed to increase the individual's control in life and ability to perform every day activities on or off the job. The services must be necessary to the achievement of an employment outcome and may be provided only while the individual is receiving other vocational rehabilitation services. The services may include training in managing, supervising, and directing personal assistance services;

(k) "Physical restoration services" means (i) corrective surgery or therapeutic treatment that is likely, within a reasonable period of time, to correct or modify substantially a stable or slowly progressive physical or mental impairment that constitutes a substantial impediment to employment; (ii) diagnosis of and treatment for mental or emotional disorders by qualified personnel in accordance with state licensure laws; (iii) dentistry; (iv) nursing services; (v) necessary hospitalization (either inpatient or outpatient care) in connection with surgery or treatment and clinic services; (vi) drugs and supplies; (vii) prosthetic and orthotic devices; (viii) eyeglasses and visual services, including visual training, and the examination and services necessary for the prescription and provision of eyeglasses, contact lenses, microscopic lenses, telescopic lenses, and other special visual aids prescribed by personnel that are qualified in accordance with state licensure laws; (ix) podiatry; (x) physical therapy; (xi) occupational therapy; (xii) speech or hearing therapy; (xiii) mental health services; (xiv) treatment of either acute or chronic medical restoration services, or that are inherent in the condition under treatment; (xv) special services for the treatment of individuals with end-stage renal disease; and (xvi) other medical or medically-related rehabilitation services;

(l) "Prosthetic appliance" means any artificial device necessary to support, to take the place of a part of the body, or to increase the acuity of a sense organ;

(m) "Regulations" means regulations made by the executive director with the approval of the state board.

(n) "Rehabilitation engineering services" means the systematic application of engineering sciences to design, develop, adapt, test, evaluate, apply, and distribute technological solutions to problems confronted by individuals with disabilities in functional areas such as mobility, communications, hearing, vision, and cognition, and in activities associated with employment, independent living, education, and integration into the community;

(o) "Rehabilitation training" means all necessary training provided to an eligible individual with a disability to enable him or her to overcome his or her employment handicap, including, but not limited to, manual, preconditioning, prevocational, vocational and supplementary training and training provided for the purpose of developing occupational skills and capacities;

(p) "State board" means the State Board of Rehabilitation Services;

(q) "Substantial impediment to employment" means that a physical or mental impairment (in light of attendant medical, psychological, vocational, educational, communication, and other related factors) hinders an individual from preparing for, entering into, engaging in, or retaining employment consistent with the individual's abilities and capabilities;

(r) "Supported employment services" means ongoing support services and other appropriate services needed to support and maintain an individual with a most significant disability in supported employment that are provided by the designated state unit (i) for a period of time not to exceed eighteen (18) months, unless under special circumstances the eligible individual and the rehabilitation counselor jointly agree to extend the time to achieve the employment outcome identified in the individualized plan for employment; and (ii) following transition, as post-employment services that are unavailable from an extended services provider and that are necessary to maintain or regain the job placement or advance in employment;

(s) "Vocational rehabilitation" and "vocational rehabilitation services" mean, for an eligible individual with a disability, services as appropriate and required to assist in preparing for, securing, retaining, or regaining an employment outcome that is consistent with the individual's strengths, resources, priorities, concerns, abilities, capabilities, interests, and informed choice, including, but not limited to, services in accordance with definitions in the most current amendment of the Rehabilitation Act: (i) assessment for determining eligibility and priority for services by qualified personnel, including, if appropriate, an assessment by personnel skilled in rehabilitation technology; (ii) assessment for determining vocational rehabilitation needs by qualified personnel, including, if appropriate, an assessment by personnel skilled in rehabilitation technology; (iii) vocational rehabilitation counseling and guidance, including information and support services to assist an individual in exercising informed choice; (iv) referral and other services necessary to assist applicants and eligible individuals to secure needed services from other agencies, including other components of the statewide workforce investment system and to advise those individuals about client assistance programs; (v) physical and mental restoration services, to the extent that financial support is not readily available from a source other than the State Department of Rehabilitation Services (such as through health insurance or a comparable service or benefit); (vi) vocational and other training services, including personal and vocational adjustment training, books, tools, and other training materials, except that no training or training services in an institution of higher learning (universities, colleges, community or junior colleges, vocational schools, technical institutes, or hospital schools of nursing) may be paid for with funds under this law unless maximum efforts have been made by the state unit and the individual to secure grant assistance in whole or in part from other sources to pay for that training; (vii) maintenance; (viii) transportation in connection with the rendering of any vocational rehabilitation service; (ix) vocational rehabilitation services to family members of an applicant or eligible individual if necessary to enable the applicant or eligible individual to achieve an employment outcome; (x) interpreter services, including sign language and oral interpreter services, for individuals who are deaf or hard of hearing and tactile interpreting services for individuals who are deaf-blind provided by qualified personnel; (xi) reader services, rehabilitation teaching services, and orientation and mobility services for individuals who are blind; (xii) job-related services, including job search and placement assistance, job retention services, follow-up services, and follow-along services; (xiii) supported employment services: (xiv) personal assistance services; (xv) post-employment services; (xvi) occupational licenses, tools, equipment, initial stocks, and supplies; (xvii) rehabilitation technology including vehicular modification, telecommunications, sensory, and other technological aids and devices; (xviii) transition services; (xix) technical assistance and other consultation services to conduct market analyses, develop business plans, and otherwise provide resources, to the extent those resources are authorized to be provided through the statewide workforce investment system, to eligible individuals who are pursuing self-employment or telecommuting or establishing a small business operation as an employment outcome; (xx) other goods and services determined necessary for the individual with a disability to achieve an employment outcome.



§ 37-33-15 - Administration of Office of Vocational Rehabilitation; general powers and duties of Director

The Office of Vocational Rehabilitation established by Section 37-33-153 shall be administered by a director appointed by the executive director in conformity with policies adopted by the department. The Director of the Office of Vocational Rehabilitation shall devote his or her full time to the administration of vocational rehabilitation. In carrying out his or her duties under the Vocational Rehabilitation Law, the director:

(a) Shall, with the approval of the executive director, make regulations governing the protection of records and confidential information, the manner and form of filing applications, eligibility and investigations and determinations thereof for vocational rehabilitation services, procedures for fair hearings, and such other regulations as are found necessary to carry out the purposes of that law;

(b) Shall, with the approval of the executive director, establish appropriate subordinate administrative units within the office;

(c) Shall, with the approval of the executive director, recommend for appointment such personnel as may be necessary for the efficient performance of the functions of the office;

(d) Shall prepare and submit to the state board through the executive director annual reports of activities and expenditures and, before each regular session of the Legislature, shall submit estimates of sums required for carrying out the Vocational Rehabilitation Law and estimates of the amounts to be made available for this purpose from all sources;

(e) Shall, if the executive director so authorizes, make certifications on behalf of the executive director for the disbursement of funds available for vocational rehabilitation;

(f) Shall, with the approval of the executive director and the state board, appoint boards as required by federal law and regulations;

(g) Shall, with the approval of the executive director and the state board, take such other action as he or she deems necessary or appropriate to carry out the purposes of the Vocational Rehabilitation Law;

(h) May, with the approval of the executive director and the state board, delegate to any officer or employee of the office such of his or her powers and duties, except the making of regulations and the making of recommendations for appointment of personnel, as he or she finds necessary to carry out the purposes of the Vocational Rehabilitation Law.



§ 37-33-17 - Acceptance and disposition of gifts and donations; annual report

The director, with the approval of the executive director and the state board, may accept and use gifts and donations made unconditionally or otherwise for carrying out the purposes of the Vocational Rehabilitation Law, from either public or private sources. Gifts made under such conditions as in the judgment of the state board are proper and consistent with the provisions of that law may be so accepted and shall be held, invested, reinvested and used in accordance with the conditions of the gift. All monies received as gifts or donations, except conditional gifts requiring other treatments, shall be deposited in the State Treasury and shall constitute a permanent fund to be called the "Special Fund for the Vocational Rehabilitation of Individuals with Disabilities" and shall be used by the state board for such purposes. The state board shall make a report annually to the Legislature setting forth the condition of vocational rehabilitation of eligible individuals with disabilities in Mississippi, the expenditures made from state and federal funds in carrying out the provisions of that law or its purpose, and a detailed statement of all gifts and donations offered and accepted, together with the names of donors and the respective amounts prescribed by each and all the disbursements made therefrom.



§ 37-33-19 - Duties of Office of Vocational Rehabilitation

Except as may be otherwise provided by law for the vocational rehabilitation of the blind, the state board, through the Office of Vocational Rehabilitation, shall provide vocational rehabilitation services to eligible individuals with disabilities determined by the director to be eligible therefor, and in carrying out the purposes of the Vocational Rehabilitation Law, the office is authorized among other things:

(a) To cooperate with other departments, agencies and institutions, both public and private, in providing for the vocational rehabilitation of eligible individuals with disabilities, in studying the problems involved therein, and in establishing, developing and providing, in conformity with the purposes of that law, such programs, facilities and services as may be necessary or desirable;

(b) To conduct research and compile statistics relating to the vocational rehabilitation of eligible individuals with disabilities;

(c) To prescribe and provide such courses of vocational training as may be necessary for the vocational rehabilitation of eligible individuals with disabilities.



§ 37-33-21 - Cooperation with federal government

The state board, through the Office of Vocational Rehabilitation, shall cooperate under agreements with the federal government in carrying out the purposes of any federal statutes pertaining to vocational rehabilitation, and may adopt such methods of administration as are found by the federal government to be necessary for the proper and efficient operation of such agreements or plans for vocational rehabilitation and comply with such conditions as may be necessary to secure the full benefits of those federal statutes and appropriations, administer any legislation pursuant thereto enacted by the State of Mississippi, direct the disbursement and administer the use of all funds provided by the federal government or this state for the vocational rehabilitation of individuals with disabilities of this state and do all things necessary to insure the vocational rehabilitation of individuals with disabilities.



§ 37-33-23 - Eligibility for vocational rehabilitation; services provided

Vocational rehabilitation services may be provided to any eligible individuals with disabilities who are present in the state at the time of filing an application therefor and whose vocational rehabilitation, the director determines after full investigation, can be satisfactorily achieved.

Except as otherwise provided by law or as specified in any agreement with the federal government with respect to classes of individuals certified to the state board under that agreement, the following rehabilitation services may be provided to eligible individuals with disabilities found to require vocational rehabilitation services to achieve an employment outcome:

(a) Physical restoration;

(b) Transportation for vocational rehabilitation services to the nature and extent of the services necessary;

(c) Occupational licenses;

(d) Placement equipment, tools, and supplies;

(e) Maintenance;

(f) Training books and materials.



§ 37-33-25 - Hearings

Any individual applying for or receiving vocational rehabilitation who is aggrieved by any action or inaction of the office shall be entitled, in accordance with regulations promulgated by the state board, to a fair hearing.



§ 37-33-27 - Maintenance; right not transferable or assignable; exempt from creditors' claims

The right of eligible individuals with disabilities to maintenance under the Vocational Rehabilitation Law shall not be transferable or assignable at law or in equity and shall be exempt from the claims of creditors.



§ 37-33-29 - Misuse of vocational rehabilitation lists and records unlawful; misdemeanor

It shall be unlawful, except for purposes directly connected with the administration of the vocational rehabilitation program, for eligible individuals with disabilities, and in accordance with regulations, for any person or persons to solicit, disclose, receive, or make use of, or authorize, knowingly permit, participate in, or acquiesce in the use of any list of, or names of, or any information concerning persons applying for or receiving vocational rehabilitation, directly or indirectly derived from the records, papers, files, or communications of the state or subdivisions or agencies thereof, or acquired in the course of the performance of official duties, except in response to summons, subpoena or other order of a court. Any violation of this section shall be a misdemeanor and punishable accordingly.



§ 37-33-31 - Receipt and disbursement of vocational rehabilitation funds

The State Treasurer is designated as the custodian of all funds received by the state from appropriations made by the Congress of the United States or from other sources for the purpose of carrying out any state or federal statutes pertaining to vocational rehabilitation. The State Treasurer is authorized to receive and provide for the proper custody of such funds and to establish such special funds and accounts as may be necessary. He shall make disbursements therefrom for vocational rehabilitation purposes upon requisition by the executive director or when so authorized by the director on behalf of the executive director and upon the issuance of warrants thereunder by the State Fiscal Officer.



§ 37-33-33 - Appropriations

Budget estimates of the amount of appropriations needed each fiscal year for vocational rehabilitation services and for the administration of said program shall be submitted in such manner as may be provided by law, and sufficient funds for the purpose of carrying out the provisions of the Vocational Rehabilitation Law shall be appropriated by the legislature. In the event federal funds are available to the State of Mississippi for vocational rehabilitation purposes, the division of vocational rehabilitation is authorized to comply with such requirements as may be necessary to obtain said federal funds in the maximum amount and most advantageous proportion possible insofar as this may be done without violating other provisions of the state law and constitution. In the event the national congress fails in any year to appropriate funds for grants-in-aid to the state for vocational rehabilitation purposes, the state legislature shall appropriate such funds as may be necessary to carry out the provisions of said law.



§ 37-33-35 - Saving clause

The legislature reserves the right to amend or repeal all or any part of the Vocational Rehabilitation Law at any time, and there shall be no vested private right of any kind against such amendment or repeal. All the rights, privileges, or immunities conferred by said law or by acts done pursuant thereto shall exist subject to the power of the legislature to amend or repeal said law at any time.






VOCATIONAL REHABILITATION FOR THE BLIND

§ 37-33-51 - Short title

Sections 37-33-51 through 37-33-75 shall be known as the "Vocational Rehabilitation for the Blind Law of Mississippi."



§ 37-33-53 - Definitions

As used in the Vocational Rehabilitation for the Blind Law:

(a) "Department" or "agency" means the State Department of Rehabilitation Services;

(b) "Director" means the Director of the Office of Vocational Rehabilitation for the Blind;

(c) "Executive director" means the Executive Director of the State Department of Rehabilitation Services;

(d) "Independent living services" includes, but are not limited to, the following services in accordance with definitions in the most current amendment of the Rehabilitation Act: (i) independent living core services (information and referral services, independent living skills training, peer counseling including cross-disability peer counseling, and individual and systems advocacy) and: (ii) counseling services, including psychological, psychotherapeutic, and related services; (iii) services related to securing housing or shelter, including services related to community group living, and supportive of the purposes of the Rehabilitation Act and of the titles of the Rehabilitation Act, and adaptive housing services (including appropriate accommodations to and modifications of any space used to serve, or occupied by, individuals with disabilities); (iv) rehabilitation technology; (v) mobility training; (vi) services and training for individuals with cognitive and sensory disabilities, including life skills training, and interpreter and reader services; (vii) personal assistance services, including attendant care and the training of personnel providing such services; (viii) surveys, directories, and other activities to identify appropriate housing, recreation opportunities, and accessible transportation, and other support services; (ix) consumer information programs on rehabilitation and independent living services available under the Rehabilitation Act, especially for minorities and other individuals with disabilities who have traditionally been unserved or underserved by programs under the Rehabilitation Act; (x) education and training necessary for living in a community and participating in community activities; (xi) supported living; (xii) transportation, including referral and assistance for that transportation and training in the use of public transportation vehicles and systems; (xiii) physical rehabilitation; (xiv) therapeutic treatment; (xv) provision of needed prostheses and other appliances and devices; (xvi) individual and group social and recreational services; (xvii) training to develop skills specifically designed for youths who are individuals with disabilities to promote self-awareness and esteem, develop advocacy and self-empowerment skills, and explore career options; (xviii) services for children; (xix) services under other federal, state, or local programs designed to provide resources, training, counseling, or other assistance, of substantial benefit in enhancing the independence, productivity, and quality of life of individuals with disabilities; (xx) appropriate preventive services to decrease the need of individuals assisted under the Rehabilitation Act for similar services in the future; (xxi) community awareness programs to enhance the understanding and integration into society of individuals with disabilities; and (xxii) such other services as may be necessary and not inconsistent with the provisions of the most current amendment of the Rehabilitation Act;

(e) "Individual who is blind" means any person with insufficient vision to perform vocational or independent living tasks for which sight is essential;

(f) "Maintenance" means monetary support provided to an individual for expenses, such as food, shelter, and clothing, that are in excess of the normal expenses of the individual and that are necessitated by the individual's participation in an assessment for determining eligibility and vocational rehabilitation needs or the individual's receipt of vocational rehabilitation services under an individualized plan for employment;

(g) "Physical restoration services" means (i) corrective surgery or therapeutic treatment that is likely, within a reasonable period of time, to correct or modify substantially a stable or slowly progressive physical or mental impairment that constitutes a substantial impediment to employment; (ii) diagnosis of and treatment for mental or emotional disorders by qualified personnel in accordance with state licensure laws; (iii) dentistry; (iv) nursing services; (v) necessary hospitalization (either inpatient or outpatient care) in connection with surgery or treatment and clinic services; (vi) drugs and supplies; (vii) prosthetic and orthotic devices; (viii) eyeglasses and visual services, including visual training, and the examination and services necessary for the prescription and provision of eyeglasses, contact lenses, microscopic lenses, telescopic lenses, and other special visual aids prescribed by personnel that are qualified in accordance with state licensure laws; (ix) podiatry; (x) physical therapy; (xi) occupational therapy; (xii) speech or hearing therapy; (xiii) mental health services; (xiv) treatment of either acute or chronic medical complications and emergencies that are associated with or arise out of the provision of physical and mental restoration services, or that are inherent in the condition under treatment; (xv) special services for the treatment of individuals with end-stage renal disease, including transplantation, dialysis, artificial kidneys, and supplies; and (xvi) other medical or medically related rehabilitation services;

(h) "Prosthetic appliance" means any artificial device necessary to support, to take the place of, a part of the body, or to increase the acuity of a sense organ;

(i) "Occupational licenses" means any license, permit or other written authority required by any government unit to be obtained in order to engage in an occupation;

(j) "Office" means the Office of Vocational Rehabilitation for the Blind;

(k) "Regulations" means regulations made by the director with the approval of the executive director and the state board, including regulations pertaining to independent living services;

(l) "Rehabilitation engineering services" means the systematic application of engineering sciences to design, develop, adapt, test, evaluate, apply, and distribute technological solutions to problems confronted by individuals with disabilities in functional areas, such as mobility, communications, hearing, vision, and cognition, and in activities associated with employment, independent living, education, and integration into the community;

(m) "Rehabilitation training" means all necessary training provided to an individual who is blind to enable him or her to overcome his or her substantial impediment to employment, including, but not limited to, manual, preconditioning, prevocational, vocational, and supplementary training and training provided for the purpose of developing occupational skills and capacities;

(n) "Supported employment services" means ongoing support services and other appropriate services needed to support and maintain an individual with a most significant disability in supported employment that are provided by the department (i) for a period of time not to exceed eighteen (18) months, unless under special circumstances the eligible individual and the rehabilitation counselor or coordinator jointly agree to extend the time to achieve the employment outcome identified in the individualized plan for employment; and (ii) following transition, as post-employment services that are unavailable from an extended services provider and that are necessary to maintain or regain the job placement or advance in employment;

(o) "State board" means the State Board of Rehabilitation Services;

(p) "Substantial impediment to employment" means that a physical or mental impairment (in light of attendant medical, psychological, vocational, educational, communication, and other related factors) hinders an individual from preparing for, entering into, engaging in, or retaining employment consistent with the individual's abilities and capabilities;

(q) "Vocational rehabilitation" and "vocational rehabilitation services" mean, for an individual who is blind, services available to assist an individual with a disability in preparing for, securing, retaining, or regaining an employment outcome that is consistent with the individual's strengths, resources, priorities, concerns, abilities, capabilities, interests, and informed choice, including, but not limited to, services in accordance with definitions in the most current amendment of the Rehabilitation Act: (i) assessment for determining eligibility and priority for services by qualified personnel, including, if appropriate, an assessment by personnel skilled in rehabilitation technology; (ii) assessment for determining vocational rehabilitation needs by qualified personnel, including, if appropriate, an assessment by personnel skilled in rehabilitation technology; (iii) vocational rehabilitation counseling and guidance, including information and support services to assist an individual in exercising informed choice; (iv) referral and other services necessary to assist applicants and eligible individuals to secure needed services from other agencies, including other components of the statewide workforce investment system and to advise those individuals about client assistance programs; (v) physical and mental restoration services, to the extent that financial support is not readily available from a source other than the State Department of Rehabilitation Services (such as through health insurance or a comparable service or benefit); (vi) vocational and other training services, including personal and vocational adjustment training, books, tools, and other training materials, except that no training or training services in an institution of higher education (universities, colleges, community or junior colleges, vocational schools, technical institutes, or hospital schools of nursing) may be paid for with funds under this law unless maximum efforts have been made by the state unit and the individual to secure grant assistance in whole or in part from other sources to pay for that training; (vii) maintenance; (viii) transportation in connection with the rendering of any vocational rehabilitation service; (ix) vocational rehabilitation services to family members of an applicant or eligible individual if necessary to enable the applicant or eligible individual to achieve an employment outcome; (x) interpreter services, including sign language and oral interpreter services, for individuals who are deaf or hard of hearing and tactile interpreting services for individuals who are deaf-blind provided by qualified personnel; (xi) reader services, rehabilitation teaching services, and orientation and mobility services for individuals who are blind; (xii) job-related services, including job search and placement assistance, job retention services, follow-up services, and follow-along services; (xiii) supported employment services; (xiv) personal assistance services; (xv) post-employment services; (xvi) occupational licenses, tools, equipment, initial stocks, and supplies; (xvii) rehabilitation technology including vehicular modification, telecommunications, sensory, and other technological aids and devices; (xviii) transition services; (xix) technical assistance and other consultation services to conduct market analyses, develop business plans, and otherwise provide resources, to the extent those resources are authorized to be provided through the statewide workforce investment system, to eligible individuals who are pursuing self-employment or telecommuting or establishing a small business operation as an employment outcome; (xx) other goods and services determined necessary for the individual with a disability to achieve an employment outcome.



§ 37-33-54 - Administration of Vocational Rehabilitation for the Blind Law

The State Department of Rehabilitation Services, through the Office of Vocational Rehabilitation for the Blind, shall administer the Vocational Rehabilitation for the Blind Law as prescribed in Sections 37-33-53 through 37-33-75, Sections 43-3-3 through 43-3-15 and Section 43-3-93. The executive director of the department shall assign to the office such powers and duties deemed appropriate to carry out the lawful functions of this law and any federal law or regulation.



§ 37-33-55 - General powers and duties of director of Office of Vocational Rehabilitation for the Blind

The Office of Vocational Rehabilitation for the Blind established by Section 37-33-153 shall be administered by the director under supervision of the executive director and the state board, in conformity with federal policies adopted by the department. The director shall be selected by the executive director in accordance with established personnel standards and on the basis of his or her education, training, experience and administrative ability. The director shall devote his or her full time to the administration of vocational rehabilitation. In carrying out his or her duties under the Vocational Rehabilitation for the Blind Law, the director:

(a) Shall, with the approval of the executive director, make regulations in conformity with the most recent amendment of the federal Rehabilitation Act and its associated regulations governing the protection of records and confidential information, the manner and form of filing applications, eligibility and investigations and determinations thereof for vocational rehabilitation services, procedures for fair hearings, and such other regulations as are found necessary to carry out the purposes of that law;

(b) Shall, with the approval of the executive director, establish appropriate subordinate administrative units within the office for providing vocational rehabilitation, independent living, supported employment, rehabilitation engineering and other services to children, adolescents and adults under federal and state regulatory guidelines;

(c) Shall, with the approval of the executive director, recommend for appointment of such personnel as may be necessary for the efficient performance of the functions of the office;

(d) Shall prepare and submit to the state board through the executive director annual reports of activities and expenditures and, before each regular session of the Legislature, shall submit estimates of sums required for carrying out the Vocational Rehabilitation for the Blind Law and estimates of the amounts to be made available for this purpose from all sources;

(e) Shall, if the executive director so authorizes, make certifications on behalf of the executive director for the disbursement of funds available for vocational rehabilitation for individuals who are blind;

(f) Shall, with the approval of the executive director and the state board, take such other action as he or she deems necessary or appropriate to carry out the purposes of the Vocational Rehabilitation for the Blind Law;

(g) May, with the approval of the executive director and the state board, delegate to any officer or employee of the office such of his or her powers and duties, except the making of regulations and the making of recommendations for appointment of personnel, as he or she finds necessary to carry out the purposes of the Vocational Rehabilitation for the Blind Law;

(h) Shall, with the approval of the executive director and the state board, appoint committees to serve as the governing authority for independent living centers or other entities as required by federal law.



§ 37-33-57 - Acceptance and disposition of gifts and donations; annual report

The director, with the approval of the executive director and the state board, may accept and use gifts and donations made unconditionally or otherwise for carrying out the purposes of the Vocational Rehabilitation for the Blind Law, from either public or private sources. Gifts made under such conditions as in the judgment of the state board are proper and consistent with the provisions of that law may be so accepted and shall be held, invested, reinvested and used in accordance with the conditions of the gift. All monies received as gifts or donations, except conditional gifts requiring other treatment, shall be deposited in the State Treasury and shall constitute a permanent fund to be called the "Special Fund for the Vocational Rehabilitation" of Individuals who are Blind, and to be used by the state board for those purposes. The state board shall report annually to the State Legislature, setting forth the condition of vocational rehabilitation of individuals who are blind in Mississippi, the expenditures made from state and federal funds in carrying out the provisions of that law or its purpose, and a detailed statement of all gifts and donations offered and accepted, together with the names of donors and the respective amounts prescribed by each and all the disbursements made therefrom.



§ 37-33-59 - Duties of department

The department shall provide vocational rehabilitation services to individuals who are blind who are determined by the department to be eligible therefor, and in carrying out the purposes of the Vocational Rehabilitation for the Blind Law, the department is authorized among other things:

(a) To cooperate with other departments, agencies and institutions, both public and private, in providing for the vocational rehabilitation of individuals who are blind, in studying the problems involved therein, and in establishing, developing and providing, in conformity with the purposes of that law, such programs, facilities and services as may be necessary or desirable;

(b) To conduct research and compile statistics relating to the vocational rehabilitation of individuals who are blind;

(c) To prescribe and provide such courses of vocational training as may be necessary for the vocational rehabilitation of individuals who are blind.



§ 37-33-61 - Cooperation with federal government

The department, through the office, shall cooperate, under agreements with the federal government, in carrying out the purposes of any federal statutes pertaining to vocational rehabilitation of individuals who are blind, and is authorized to adopt such methods of administration as are found by the federal government to be necessary for the proper and efficient operation of those agreements or plans for vocational rehabilitation and to comply with such conditions as may be necessary to secure the full benefits of those federal statutes and appropriations, to administer any legislation under those federal statutes and appropriations that is enacted by the State of Mississippi, to direct the disbursement and administer the use of all funds provided by the federal government or this state for the vocational rehabilitation of individuals who are blind in this state, and to do all things necessary to insure the vocational rehabilitation of individuals who are blind.



§ 37-33-63 - Eligibility for vocational rehabilitation; services provided

(1) Vocational rehabilitation services shall be provided to any individual who is blind, (i) who is a resident of the state at the time of filing his or her application therefor and whose vocational rehabilitation the director determines after full investigation can be satisfactorily achieved, or (ii) who is eligible therefor under the terms of an agreement with another state or with the federal government. Except as otherwise provided by law or as specified in any agreement with the federal government with respect to classes of individuals certified to the agency under that agreement, the following rehabilitation services shall be provided to blind individuals, utilizing available financial resources. These may include state, federal and/or personal funds. The services shall include:

(a) Physical restoration;

(b) Transportation not provided to determine the eligibility of the individual for vocational rehabilitation services and the nature and extent of the services necessary;

(c) Occupational licenses;

(d) Placement equipment, tools and supplies;

(e) Maintenance;

(f) Training books and materials;

(g) Supported employment services, rehabilitation engineering services and independent living services.

(2) No person shall be determined ineligible because of financial status.



§ 37-33-65 - Hearings

Any individual applying for or receiving vocational rehabilitation services who is aggrieved by any action or inaction of the department shall be entitled, in accordance with regulations promulgated by the department, to a fair hearing.



§ 37-33-67 - Maintenance; right not transferable or assignable; exempt from creditors' claims

The right of an individual who is blind to maintenance under the Vocational Rehabilitation for the Blind Law shall not be transferable or assignable at law or in equity and shall be exempt from the claims of creditors.



§ 37-33-69 - Misuse of vocational rehabilitation lists and records; misdemeanor

It shall be unlawful, except for purposes directly connected with the administration of the vocational rehabilitation program for individuals who are blind, and in accordance with regulations, for any person or persons to solicit, disclose, receive, or make use of, or authorize, knowingly permit, participate in, or acquiesce in the use of any list of, or names of, or any information concerning persons applying for or receiving vocational rehabilitation services, directly or indirectly derived from the records, papers, files, or communications of the state or subdivisions or agencies thereof, or acquired in the course of the performance of official duties, except in response to summons, subpoena or other order of a court. Any violation of this section shall be a misdemeanor and punishable accordingly.



§ 37-33-71 - Receipt and disbursement of vocational rehabilitation funds

The State Treasurer is designated as the custodian of all funds received by the state from appropriations made by the Congress of the United States, or from other sources for the purpose of carrying out any state or federal statutes pertaining to vocational rehabilitation services for individuals who are blind. The State Treasurer is authorized to receive and provide for the proper custody of those funds, establish such special funds and accounts as may be necessary, and shall make disbursements from those funds and accounts for vocational rehabilitation purposes upon requisition by the executive director and upon the issuance of warrants by the State Fiscal Officer.



§ 37-33-73 - Appropriations

Budget estimates of the amount of appropriations needed each fiscal year for vocational rehabilitation services for the blind and for the administration of said program shall be submitted in such manner as may be provided by law, and sufficient funds for the purpose of carrying out the provisions of the Vocational Rehabilitation for the Blind Law shall be appropriated by the Legislature. In the event federal funds are available to the State of Mississippi for vocational rehabilitation purposes, the department is authorized to comply with such requirements as may be necessary to obtain said federal funds in the maximum amount and most advantageous proportion possible insofar as this may be done without violating other provisions of the state law and constitution. In the event the national Congress fails in any year to appropriate funds for grants-in-aid to the state for vocational rehabilitation purposes, the State Legislature shall appropriate such funds as may be necessary to carry out the provisions of said law.



§ 37-33-75 - Saving clause

The legislature reserves the right to amend or repeal all or any part of the Vocational Rehabilitation for the Blind Law at any time, and there shall be no vested private right of any kind against such amendment or repeal. All the rights, privileges or immunities conferred by said law or by acts done pursuant thereto shall exist subject to the power of the legislature to amend or repeal said law at any time.






PROGRAMS OF SERVICES FOR HEARING-IMPAIRED STUDENTS

§ 37-33-81 - Contracts for implementation and maintenance of programs of services for hearing-impaired students; appropriations

(1) The Office of Vocational Rehabilitation of the State Department of Rehabilitation Services may enter into contracts with appropriate post-secondary educational institutions in the state for the purpose of implementing and maintaining programs of services for hearing-impaired students.

(2) Those programs shall be funded from funds appropriated to the office by the Legislature or from any other resource identified and accessed by the office. The office shall continue to administer those programs for each year deemed suitable by the office.






REHABILITATION SERVICES TO ENABLE DISABLED PERSONS TO ATTAIN INDEPENDENT LIVING [REPEALED]



SHELTERED WORKSHOPS

§ 37-33-101 - Establishment and operation of community rehabilitation programs authorized

In addition to the authority now vested in the State Department of Rehabilitation Services, it may establish and operate by any means, including incorporation under the nonprofit laws of this state, a system of community rehabilitation programs in the several counties of the state for the general purposes of training, rehabilitating, retraining and developing individuals with disabilities to become more productive citizens, including, but not limited to training and job coaching, in order to obtain the maximum degree of independent living.



§ 37-33-103 - Powers of Executive Director of Department of Rehabilitation Services

The Executive Director of the State Department of Rehabilitation Services, through the Director of the Office of Vocational Rehabilitation, may, within budgetary limitations, purchase and operate motor vehicles for the purpose of transporting material, products and clients, and may employ program coordinating, supervising, support and production personnel to properly effectuate the purposes for which community rehabilitation programs are established under Section 37-33-101. The director may designate a member of his or her staff to execute and enter into, on behalf of the office, contracts and subcontracts with any industry, manufacturer or other party for the production and the manufacture of goods or provision of services in the community rehabilitation program; however, the director must approve the general terms and conditions thereof. The director may authorize community rehabilitation programs to manufacture items and/or provide services for sale to jobbers or directly to the general public.



§ 37-33-105 - Disposition of funds received; expenditures from special fund; application for, acceptance and use of gifts, grants or other property

All proceeds from community rehabilitation program contracts or other funds paid for services, fees or items sold shall be deposited in a special fund in an established local county or central state depository and shall be subject to audit by the State Auditor. All expenditures from the special fund shall be made on the signatures of the community rehabilitation program staff as designated by the Director of the Office of Vocational Rehabilitation. The earnings of all client-trainee persons and all production personnel shall be paid from that fund. Instructor-supervisors and support personnel may be paid in whole or in part from that fund. The director, on behalf of the State Department of Rehabilitation Services, is authorized to apply for and accept gifts, grants or other personal or real property to be used for the purposes of Section 37-33-101.



§ 37-33-107 - Counties and municipalities may support community rehabilitation programs

The board of supervisors and the governing authorities of municipalities may, in their discretion, make reasonable appropriations from the general fund of the municipality or county for the support of community rehabilitation programs established by Section 37-33-101, to train, rehabilitate, retrain, and develop more productive lives for individuals with disabilities within the respective counties.






FUNDING OF REHABILITATION SERVICES FOR THE SEVERELY DISABLED

§ 37-33-121 - Declaration of purpose

The purpose of Sections 37-33-121 through 37-33-131 is to improve rehabilitation services for severely disabled individuals in Mississippi by providing for the development and continuation of community rehabilitation programs.



§ 37-33-123 - Community rehabilitation program defined

For the purposes of Sections 37-33-121 through 37-33-131, a community rehabilitation program means a program that provides directly or facilitates the provision of services to individuals with disabilities to enable them to maximize their opportunities for employment. These specialized programs provide paid, time-limited work experiences to clients with disabilities through the manufacture of goods or provision of services sold to industry or other parties as the primary means in rendering realistic work based evaluation and training services designed to enable clients with disabilities to attain the necessary work skills, habits, behaviors, and experience required to successfully obtain and maintain competitive employment. Additional services provided by the community rehabilitation program to enhance and facilitate the employability of clients with disabilities include, but are not limited to, vocational evaluation/career exploration and planning, counseling and guidance, job readiness and job seeking skills training, on the job evaluation and other therapeutic or work training services that support or contribute to the ultimate employment of clients with disabilities.



§ 37-33-125 - Receipt of funds by Office of Vocational Rehabilitation

Funds for the purpose of providing grants to assist in the establishing and operating of community rehabilitation programs for severely disabled individuals may be received by the Office of Vocational Rehabilitation, State Department of Rehabilitation Services from appropriations by the Legislature, from grants from other state agencies, departments, divisions, commissions and boards having funds available for this purpose, and from the federal government. The Office of Vocational Rehabilitation, State Department of Rehabilitation Services, shall promulgate and publish rules and regulations that shall govern the distribution of those grants and the matching basis incumbent thereto.



§ 37-33-127 - Applications for assistance in maintaining community rehabilitation programs; expenditure of general funds; acceptance of gifts or grants; matching of federal funds

(1) Any city, county, nonprofit corporation, state-supported institution, or any combination thereof, may apply to the Director of the Office of Vocational Rehabilitation of the State Department of Rehabilitation Services for assistance in establishing or operating, or both establishing and operating, a community rehabilitation program. Applications for that assistance shall be on forms supplied by the Office of Vocational Rehabilitation. Each applicant shall annually submit to the Director of the Office of Vocational Rehabilitation its plan and budget for the next fiscal year. No applicant shall be eligible for a grant under this section unless its plan and budget have been approved by the director.

(2) In order to provide the necessary funds for a community rehabilitation program, the governing body of any city or county may expend any money in the general fund of the city or county for that purpose. Any city, county, nonprofit corporation and state-supported institution may accept gifts or grants from any source for the community rehabilitation program. Any money received as a gift or nonfederal grant may be used to match federal funds.



§ 37-33-129 - Community rehabilitation program board of directors

(1) Every city, county, nonprofit corporation, state-supported institution, or combination thereof establishing a community rehabilitation program shall appoint a community rehabilitation program board of directors of not less than nine (9) members before becoming eligible for the assistance provided by Sections 37-33-121 through 37-33-131. When any city or county singly establishes such a community rehabilitation program, the board shall be appointed by the governing authorities of the city or county. When any combination of cities, counties, state-supported institutions, or nonprofit corporations establishes such a community rehabilitation program, the governing authorities of the county, city, or nonprofit corporations and directors of state-supported institutions shall appoint the board. If a nonprofit corporation singly establishes such a community rehabilitation program, the corporation shall appoint the board of directors. Membership on a board shall be representative of the community served and shall include an individual with a disability. One-third ( 1/3) to one-half ( 1/2) of the board shall be representative of lay associations for individuals with disabilities, labor, the general public and education, welfare, medical and health professions. Nothing in Sections 37-33-121 through 37-33-131 shall be construed to preclude the appointment of elected or appointed public officials or members of the board of directors of the sponsoring nonprofit corporation to the board, so long as representation described above is preserved.

(2) The term of office of each member of the community rehabilitation program board shall be for four (4) years, measured from the first day of the year of appointment, except as follows: Of the members first appointed, at least three (3) shall be appointed for a term of two (2) years, at least three (3) for a term of three (3) years, and at least three (3) for a term of four (4) years. Vacancies shall be filled for the unexpired term in the same manner as original appointments. Any member of a board may be removed by the appointing authority for neglect of duty, misconduct, or malfeasance in office, after being given written statement of charges and an opportunity to be heard on the charges.

(3) Subject to the provisions of Sections 37-33-121 through 37-33-131 and the rules and regulations of the Office of Vocational Rehabilitation of the State Department of Rehabilitation Services, each community rehabilitation program board shall:

(a) Review and evaluate the need for a community rehabilitation program provided by Sections 37-33-121 through 37-33-131 and report thereon to the Director of the Office of Vocational Rehabilitation, the administrator of the local program, and, when indicated, the public, together with recommendations for additional services and facilities;

(b) Recruit and promote local financial support for the program from private sources such as united funds, business, industrial and private foundations, voluntary agencies and other lawful sources and promote public support for municipal and county appropriations;

(c) Promote, arrange and implement working agreements with other educational and social service agencies both public and private and any other allied agencies;

(d) Advise the local administrator of the community rehabilitation program on the adoption and implementation of policies to stimulate effective community relations;

(e) Review the annual plan and budget and make recommendations thereon;

(f) When so determined by the authority establishing the program, act as the local administrator of the program.



§ 37-33-131 - Powers of Director of Office of Vocational Rehabilitation as to grants for community rehabilitation programs; promulgation of rules and regulations

(1) The Director of the Office of Vocational Rehabilitation, on behalf of the State Department of Rehabilitation Services, may make grants to assist cities, counties, nonprofit corporations and state-supported institutions, or any combination thereof in the establishment, operation and expansion of community rehabilitation programs. The director may accept federal grants or aids on behalf of the State Department of Rehabilitation Services and shall cooperate with federal agencies in any reasonable manner necessary to qualify for those federal grants or aids for community rehabilitation programs.

(2) At the beginning of each fiscal year, the director shall allocate funds, as available for this program, to community rehabilitation programs for disbursement during the fiscal year in accordance with their approved plans or budgets. The director shall from time to time during the fiscal year review the budgets and expenditures of the various programs.

(3) The Director of the Office of Vocational Rehabilitation, with the approval of the Executive Director of the State Department of Rehabilitation Services, shall have the authority to promulgate rules and regulations in regard to the following matters:

(a) State certification of all community rehabilitation programs;

(b) Eligibility of community rehabilitation programs to receive state grants or be designated as a qualified provider of community rehabilitation program services;

(c) Standards for qualification of personnel, salary schedule, quality of professional service, in-service training and educational leave programs for personnel;

(d) Regulatory fees for consultation services;

(e) Standards as to types and kinds of severely disabled individuals eligible for those services; and

(f) Such other rules and regulations as he or she deems necessary to carry out the purposes of Sections 37-33-121 through 37-33-131.



§ 37-33-133 - Disposition of funds obtained from manufacture of goods; disposition of nonappropriated funds generated by community rehabilitation program facilities

Any funds obtained by the State Department of Rehabilitation Services as a result of the manufacture of goods shall be used and accounted for separately from any funds received by the department through appropriations from the Legislature. All nonappropriated funds generated by community rehabilitation program facilities shall not be subject to appropriation by the Legislature, but must be used in accordance with the federal regulations set forth by The Rehabilitation Act of 1973, as amended.






STATE DEPARTMENT OF REHABILITATION SERVICES

§ 37-33-151 - Definitions

The following terms shall have the meanings ascribed herein, unless the context shall otherwise require:

(a) "Board" means the State Board of Rehabilitation Services.

(b) "Executive Director" means the Executive Director of the State Department of Rehabilitation Services.

(c) "Department" means the State Department of Rehabilitation Services.

(d) "Director" means the administrative head of an office.

(e) "Office" means an administrative subdivision of the department.



§ 37-33-152 - Declaration of state policy

It is declared to be the policy of this state to provide rehabilitation services, to the extent needed and feasible within resources available, to eligible individuals with disabilities throughout the state, to the end that they may engage in useful and remunerative occupations and live independently to the extent of their capabilities, thereby increasing their social and economic well-being and that of their families, and the productive capacity of this state and nation, also thereby reducing the burden of dependency on families and taxpayers.



§ 37-33-153 - State Department of Rehabilitation Services created; organization of department

In order to provide for rehabilitation, habilitation and other services to eligible individuals with disabilities, their families and the community, there is created the State Department of Rehabilitation Services. The department shall be composed of the following offices:

(a) The Office of Vocational Rehabilitation;

(b) The Office of Disability Determination Services;

(c) The Office of Special Disability Programs; and

(d) The Office of Vocational Rehabilitation for the Blind.



§ 37-33-155 - State Board of Rehabilitation Services

(1) There is created the State Board of Rehabilitation Services, which shall consist of two (2) appointed members and the following five (5) officials: the Executive Officer of the State Department of Health; the Executive Director of the State Department of Mental Health; the State Superintendent of Public Education, or his designee; the Director of the Division of Vocational and Technical Education of the State Department of Education; and the Executive Director of the Department of Human Services.

Of the two (2) appointed members, one (1) shall be either an individual who is a client of vocational rehabilitation services or a parent of an individual who is a client of vocational rehabilitation services, and the other shall be either an individual who is visually impaired or a parent of an individual who is visually impaired. The appointed members shall be appointed by the Governor from the state at large, with one (1) appointed for a term to expire on July 1, 1994, and the other appointed for a term to expire on July 1, 1996. Upon the expiration of the initial terms, the members shall be appointed for terms of five (5) years from the expiration date of the previous term. All original and subsequent appointments shall be with the advice and consent of the Senate. An appointment to fill a vacancy, other than by expiration of a term of office, shall be made for the balance of the unexpired term. No board appointee shall be an employee or elected official of the State of Mississippi or a political subdivision thereof, or an employee of the former State Department of Rehabilitation Services before July 1, 1989, or an employee of the Division of Rehabilitation Services of the Department of Human Services or any subordinate administrative unit of the division before July 1, 1991, or an employee of the State Department of Rehabilitation Services after June 30, 1991.

(2) The board shall elect a chairperson from its membership at the first meeting of the original board members and every two (2) years thereafter on July 15 of the year. A majority of the membership of the board shall constitute a quorum for the transaction of any business, and the board shall meet at least quarterly and hold other meetings as are necessary for the purpose of conducting required business. All meetings of the board shall be called by the chairperson, except the first meeting of the original board members, which shall be called by the Governor.

(3) The appointed members of the board shall be compensated at a per diem rate as authorized by Section 25-3-69, plus actual and necessary expenses as authorized by Section 25-3-41. Members of the board appointed before July 1, 1991, shall be paid compensation and expenses under this subsection from funds available to the Division of Rehabilitation Services of the Department of Human Services.



§ 37-33-157 - General powers and duties of Department of Rehabilitation Services

The Department of Rehabilitation Services shall provide the rehabilitation services authorized by law and by the rules, regulations and policies of the board to every individual determined to be eligible therefor, and in carrying out the purposes of this chapter the department is authorized, when consistent with the rules, regulations and policies of the State Board of Rehabilitation Services:

(a) To expend funds received either by appropriation or directly from federal or private sources.

(b) To cooperate with other departments, agencies and institutions, both public and private, in providing the services authorized by this chapter to disabled individuals, in studying the problems involved therein, and in establishing, developing and providing in conformity with the purposes of this chapter, such programs, facilities and services as may be necessary or desirable.

(c) To enter into reciprocal agreements with other states to provide for the services authorized by this chapter to residents of the states concerned.

(d) To conduct research and compile statistics relating to the provision of services to or the need of services by disabled individuals.

(e) To enter into contractual arrangements with the federal government and with other authorized public agencies or persons for performance of services related to rehabilitation.

(f) To contract with schools, hospitals and other agencies, and with doctors, optometrists, nurses, technicians and other persons, for training, physical restoration, transportation and other rehabilitation services.

(g) To take such action as may be necessary to enable the department to apply for, accept and receive for the state and its residents the full benefits available under the federal Vocational Rehabilitation Act, and any amendments thereto, and under any other federal legislation or program having as its purpose the providing of, improvement or extension of, vocational rehabilitation services.

(h) To establish an Office on the Deaf and Hard of Hearing to provide services and activities authorized under Section 37-33-171.

(i) To own in the name of the State of Mississippi certain real property described in Section 7 of Chapter 512, Laws of 2005, and to construct, renovate or repair under the supervision of the Department of Finance and Administration any buildings on such property.

(j) To borrow money from the Mississippi Development Bank or other financial institution for the purpose of construction, repair and renovation, furnishing or equipping facilities owned or under the supervision of the department; however, the department shall certify the following to the Mississippi Development Bank or other financial institution prior to entering into any loan:

(i) The available revenue that the department intends to utilize to repay the loan; and

(ii) That the department does not intend to request an additional appropriation from state source funding to pay debt service on any loan entered into under this paragraph.

(k) To fingerprint and perform a current criminal history record check, child abuse registry check, sex offender registry check, and vulnerable adult abuse or neglect check on any person performing services for or on behalf of the department including, but not limited to, every employee, volunteer, contractual worker, and independent contractor.

(l) To use the results of the fingerprinting and background checks performed under paragraph (k) for the purposes of employment decisions and/or actions and service provision to consumers of the department's services. The department and its agents, officers, employees, attorneys and representatives shall be exempt from liability for any findings, recommendations or actions taken under this paragraph.



§ 37-33-159 - Appointment, term of office and compensation of Executive Director of Department of Rehabilitation Services

The State Board of Rehabilitation Services shall appoint an Executive Director of the State Department of Rehabilitation Services, in accordance with standards established by the State Personnel Board and on the basis of his education, training, experience and demonstrated ability. The executive director shall serve as secretary and executive officer of the board, and he shall serve at the will and pleasure of the board. The salary of the executive director shall be set by the board, subject to the approval of the State Personnel Board, and shall be provided for out of any funds made available for such purpose by the Legislature, the federal government or other gifts or grants. The executive director shall be responsible to the board for the proper administration of the programs of rehabilitation provided under this chapter in conformity with the policies adopted by the board and shall be responsible for appointing directors of offices and any necessary supervisors, assistants and employees. The salary and compensation of such employees shall be subject to the rules and regulations adopted and promulgated by the State Personnel Board as created under Section 25-9-101 et seq.



§ 37-33-161 - Powers and duties of executive director

In carrying out his duties under this chapter, the Executive Director of the State Department of Rehabilitation Services:

(a) Shall, with the approval of the board, promulgate regulations governing personnel standards, the protection of records and confidential information, the manner and form of filing applications, eligibility and investigation and determination therefor, for vocational rehabilitation and other rehabilitation services, procedures for fair hearings and such other regulations as he finds necessary to carry out the purposes of this chapter and in conformity with federal law;

(b) Shall, with the approval of the board, establish appropriate subordinate administrative units within the department;

(c) Shall prepare and submit to the board and the Legislature annual reports of activities and expenditures and, before each regular session of the Legislature, coordinate budget requests required for carrying out this chapter and estimates of the amounts to be made available for this purpose from all sources;

(d) Shall be empowered to exercise executive and administrative supervision over all institutions, offices, programs and services now existing or hereafter acquired or created under the jurisdiction of the department;

(e) Shall make certification for disbursement, in accordance with regulations, of funds available, for implementing the purposes of this chapter;

(f) Shall, with the approval of the board, take such other action as he deems necessary or appropriate to effectuate the purposes of this chapter;

(g) May, with the approval of the board, delegate to any officer or employee of the department such of his powers and duties as he finds necessary to effectuate the purposes of this chapter.



§ 37-33-162 - Subrogation of department as to proceeds owing to client from claim for which assistance is provided; rights and duties of client; conduct and disposition of claim; double assessment for failure to honor subrogation rights

(1) If medical or rehabilitation assistance is provided to a client under this article for injury, loss or damage caused under circumstances creating a cause of action in favor of the client against any person, firm or corporation, then the department shall be entitled to recover the proceeds that may result from the exercise of any rights of recovery which the client may have against any such person, firm or corporation to the extent of the actual amount of the medical or rehabilitation assistance made by the department on behalf of the client. The client shall execute and deliver instruments and papers to do whatever is necessary to secure such rights and shall do nothing after said medical and/or rehabilitation assistance is provided to prejudice the subrogation rights of the department.

Pursuant to Section 31-19-29, Mississippi Code of 1972, the department may compromise or settle any such claim and execute a release of any claim it has by virtue of this section.

(2) The acceptance of medical and/or rehabilitation assistance under this article or the making of a claim thereunder shall not affect the right of client or his legal representative to recover the medical and/or rehabilitation payments made by the department as an element of damages in any action at law; provided, however, that a copy of the pleadings shall be certified to the department at the time of the institution of suit, and proof of such notice shall be filed of record in such action. The department may, at any time before the trial on the facts, join in such action or may intervene therein. Any amount recovered by a client or his legal representative shall be applied as follows:

(a) The reasonable costs of the collection, including attorney's fees, as approved and allowed by the court in which such action is pending, or in case of settlement without suit, by the legal representative of the department;

(b) The actual amount of the medical and/or rehabilitation payments made by the department on behalf of the client; or such pro rata amount as may be arrived at by compromise settlement pursuant to Section 37-33-162(1), or as set by the court having jurisdiction; and

(c) Any excess shall be awarded to the client.

(3) No compromise of any claim by the client or his legal representative shall be binding upon or affect the rights of the department against the third party unless, pursuant to Section 37-33-162(1), the department has entered into the compromise. Any compromise effected by the client or his legal representative with the third party in the absence of advance notification to and approved by the department shall constitute conclusive evidence of the liability of the third party, and the department, in litigating its claim against said third party, shall be required only to prove the amount and correctness of its claim relating to such injury, loss or damage. It is further provided that should the client or his legal representative fail to notify the department of the institution of legal proceedings against a third party for which the department has a cause of action, the facts relating to negligence and the liability of the third party, if judgment is rendered for the client, shall constitute conclusive evidence of liability in a subsequent action maintained by the department and only the amount and correctness of the department's claim relating to injury, loss or damage shall be tried before the court. The department shall be authorized in bringing such action against the third party and his insurer jointly or against the insurer alone.

(4) By accepting medical and/or rehabilitation payments from the department, the client shall, to the extent of the payment of medical expenses by the department, be deemed to have made an assignment to the department of any and all rights and interests in any third-party benefits, hospitalization or indemnity contract or any cause of action, past, present or future, against any person, firm or corporation for benefits provided to the client by the department for loss, injury or damage caused or suffered under circumstances creating a cause of action in favor of the client against such person, firm or corporation as set out in Section 37-33-162(1).

(5) Nothing herein shall be construed to diminish or otherwise restrict the subrogation rights of the department against a third party for medical and/or rehabilitation payment paid by the department in behalf of the client as a result of injury, loss or damage caused under circumstances creating a cause of action in favor of the client against such a third party.

(6) Any person, firm or corporation who fails or refuses to honor the subrogation rights of the department and specifically, without limitation, hospital insurance and indemnity benefits accruing to a client, shall be subject, should suit become necessary and liability be established, to an assessment of double the amount of medical/rehabilitation payments paid by the department, or double the amount of the insurance policy limits, whichever is the lesser, inclusive of the assessment of a reasonable attorney's fee and all costs of court.



§ 37-33-163 - Administration of Office of Disability Determination Services; general powers and duties of executive director

The Office of Disability Determination Services established by Section 37-33-153 shall be administered by a director appointed by the Executive Director of the State Department of Rehabilitation Services. The director shall devote his full time to the proper administration of the office. In carrying out his duties under this chapter, the director:

(a) Shall enter into agreements on behalf of the State Department of Rehabilitation Services and the State of Mississippi with the federal Social Security Administration or its successor in order to implement the provisions of the federal Social Security Act relating to the determination of disabilities under Title II and Title XVI, and shall enter into contracts necessary to provide such disability determination functions as allowed under applicable federal regulation;

(b) Shall, with the approval of the executive director, make regulations governing Mississippi applications for disability benefits under Title II and Title XVI of the federal Social Security Act, and make such other regulations as are found necessary to implement the functions of the office prescribed under this chapter;

(c) Shall, with the approval of the executive director, establish appropriate subordinate administrative units within the office;

(d) Shall, with the approval of the executive director, be responsible for appointing supervisors, assistants, physicians, and other employees or entering into purchase of service contracts, as are necessary for the efficient performance of the functions of the office, subject to the rules and regulations adopted and promulgated by the State Personnel Board as created under Section 25-9-101 et seq.;

(e) Shall prepare and submit to the board through the executive director annual reports of activities and expenditures, and estimates of the amounts to be made available to the office from all sources; and

(f) Shall, with the approval of the executive director and the board, take such other action as he deems necessary or appropriate to implement the functions of the office.



§ 37-33-165 - Powers and duties of Office of Disability Determination Services regarding Social Security Disability Benefits and Supplemental Security Income

The State Department of Rehabilitation Services, through the Office of Disability Determination Services, shall cooperate pursuant to agreements with the federal Social Security Administration or its successor in carrying out responsibilities relating to the processing and rendering decisions on all Mississippi applications for Social Security Disability Benefits and Supplemental Security Income pursuant to Title II and Title XVI of the federal Social Security Act, as amended, and is authorized to adopt such methods of administration as are found by the federal government to be necessary for the proper and efficient operation of such disability programs and to comply with such conditions and federal regulations as may be necessary to secure the full benefits of such federal statutes and appropriations. In complying with such federal administrative standards, the office shall assume the following responsibilities:

(a) Provide management needed to ensure that the office carries out the disability determination function under the various provisions of the federal Social Security Act so that disability determinations are made accurately and promptly;

(b) Provide an organizational structure, adequate facilities, qualified personnel, medical consultant services and quality assurances;

(c) Furnish reports and records relating to the administration of the disability program;

(d) Submit budgets;

(e) Cooperate with audits;

(f) Ensure that all applicants for and recipients of disability benefits are treated equally;

(g) Account for property used for disability program purposes;

(h) Provide for the advancement of travel expense funds and other services as deemed necessary;

(i) Take part in research and demonstration projects;

(j) Coordinate with other state agencies;

(k) Protect records and confidential information created by the office in performing the disability determination function;

(l) Maintain liaison with the medical profession and organizations that may facilitate performing the disability determination function; and

(m) Comply with other provisions of the federal law and regulations in performing the disability determination function in order to promote effective and uniform administration.



§ 37-33-167 - Authority of Office of Disability Determination Services regarding medical assistance eligibility determinations for certain persons

The State Department of Rehabilitation Services, through the Office of Disability Determination Services, may enter into agreements with the federal Social Security Administration or its successor and other state agencies for the purpose of performing eligibility determinations for Medicaid assistance payments for those persons who qualify therefor under Section 43-13-115(4), and may adopt such methods of administration as may be necessary to secure the full benefits of federal appropriations for medical assistance for such persons.



§ 37-33-169 - Duties of state treasurer with respect to funds for carrying out disability determination functions under Social Security Act; effect of cessation of federal funding on state's obligation to continue programs

(1) The State Treasurer is designated as the custodian of all monies received by the state from appropriations made by the federal government or from other sources for the purpose of carrying out disability determination functions under the federal Social Security Act, and he shall establish such special funds and accounts as may be necessary. He shall make disbursements therefrom for disability determination purposes upon requisition by the executive director or, when so authorized, by the director on behalf of the executive director, and upon the issuance of warrants thereunder by the State Fiscal Officer.

(2) If federal funds are no longer available for the purpose of funding programs under the provisions of this chapter, the State of Mississippi shall not be obligated to appropriate funds for the continuance of such programs.



§ 37-33-171 - Powers and duties of Office on the Deaf and Hard of Hearing

(1) There is hereby established an Office on Deaf and Hard of Hearing within the State Department of Rehabilitation Services, hereinafter referred to as "ODHH."

(2) The ODHH shall have the following responsibilities:

(a) To work to make interpreter services available to people who are deaf or hard of hearing;

(b) To work to increase the number of qualified interpreters in the state and to increase the certification level of interpreters in the state;

(c) To maintain a registry of available and qualified interpreters in the state;

(d) To provide community outreach, training and education to the public and private sectors, including business, governmental entities, schools and political subdivisions, on issues related to the deaf and hard of hearing;

(e) To serve as a collection point and clearinghouse for information and data related to deafness, including program and service options available for adults and children who are deaf and hard of hearing;

(f) To encourage, participate in and conduct studies and research on issues related to the deaf and hard of hearing;

(g) To provide advice and information to the Mississippi Legislature;

(h) To work with public and private entities, including community and four-year colleges and universities, to accomplish the responsibilities of the ODHH;

(i) To discharge such other duties, responsibilities and powers as are necessary to implement the provisions of this section.

(3) A service center for ODHH shall be established and operated according to policies established by the ODHH and approved by the State Board of Rehabilitation Services.

(4) The ODHH shall be staffed by an office director, an administrative assistant and full-time and part-time interpreters. These staff members shall be employees of the State Department of Rehabilitation Services. The ODHH shall also have the power to contract with free lance interpreters as needed.

(5) The ODHH shall establish and utilize an advisory council made up of a majority of members who are deaf or hard of hearing. The first members of the ODHH Advisory Council shall be appointed for a one-year term; subsequent appointments or reappointments shall be made for two-year terms.

(6) The ODHH is authorized to apply for and accept funds from any source and to receive contributions, gifts or any other funds from any private or public source.

(7) The ODHH shall be funded subject to appropriation by the Legislature and in operation by July 1, 1998.



§ 37-33-173 - Providers of interpreting services for a fee to deaf and hearing impaired required to register with Office on Deaf and Hard of Hearing; standards for registration; appointment of advisory council for development of program rules; confidentiality; penalties

(1) As used in this section:

(a) "Certification" means the credentials that has been granted or recognized, or both, by the National Association of the Deaf (NAD), the Registry of Interpreters for the Deaf (RID), or any other national certifying body that is recognized by the Mississippi Office on Deaf and Hard of Hearing (ODHH), including, but not limited to: RID/NAD National Interpreter Certification (NIC) (NIC, NIC Advanced, NIC Master), NAD (III, IV or V), Comprehensive Skills Certificate (CSC), Certificate of Interpretation (CI), Certificate of Transliteration (CT), Ed(Educational Interpreter Performance Appraisal [EIPA] Level 4 or 5), Certified Deaf Interpreter (CDI). It further includes the documentation that supports the certification level the interpreter has achieved.

(b) "Deaf or hard of hearing person" means a person who has either no hearing or who has significant hearing loss so as to need the services of an interpreter to communicate. "Deafblind person" means a person who has either the dual loss of hearing and sight or who has significant hearing and vision losses so as to need the services of an interpreter to communicate.

(c) "Interpreter training program" means a postsecondary degree program of at least two (2) years in duration that is accredited by the Mississippi Community College Board, the Mississippi institutions of higher learning or a comparable agency in another state.

(d) "Interpreter" means an individual who is certified or credentialed by the National Association of the Deaf, the Registry of Interpreters for the Deaf, any other national certifying organization which is recognized by the Mississippi Office on Deaf and Hard of Hearing (ODHH), or an individual who holds a valid ODHH-approved quality assurance screening level. Registered interpreters are required to adhere to professional standards and a Code of Ethics as established by the National Association of the Deaf and the Registry of Interpreters for the Deaf.

(e) "Interpreting" is the process of providing accessible communication between and among consumers who are deaf or hard of hearing and those who are hearing. This process includes, but is not limited to, communication between persons who use American Sign Language, English, cued speech and oral communication. It may also include various other modalities that involve visual, gestural and tactile methods.

(f) "Quality assurance level (QA level)" means the level granted through an ODHH-approved quality assurance screening evaluation. It further includes the documentation that supports the QA level the interpreter has achieved.

(g) "Register" means the process whereby the certification and quality assurance level of qualified interpreters are documented and maintained so as to permit those individuals to act as an interpreter for pay in the State of Mississippi.

(h) "Registering authority" means the agency that registers the credentials an interpreter holds, issues the registration documentation to do business in the State of Mississippi, and maintains the records to support the registration. The registering authority is the Mississippi Department of Rehabilitation Services, Office on Deaf and Hard of Hearing.

(i) "EIPA" means the Educational Interpreter Performance Assessment.

(2) (a) Commencing on July 1, 2005, no person, except as noted in subsection (2) (f), shall do any of the following with respect to providing interpreting services for consumers who are deaf or hard of hearing for a fee or other remuneration unless the person is registered with the registering authority:

(i) Engage in the practice of, or offer to engage in the practice of, interpreting for a fee.

(ii) Use the title of interpreter in connection with the person's name.

(iii) Assume the identity of an interpreter.

(iv) Use the title of interpreter in advertisements or descriptions.

(v) Perform the function of or convey the impression that the person is an interpreter.

(b) On or after July 1, 2010, no person shall provide interpreting services and/or represent himself or herself as an interpreter for deaf or hard of hearing consumers for compensation unless such person is registered with the registering authority according to the provisions of this section. To register as an interpreter, one must satisfy one (1) of the following requirements: (i) hold certification recognized by the National Association of the Deaf or the Registry of Interpreters for the Deaf, (ii) hold a quality assurance screening level that is accepted by the Registering Authority, or (iii) score 3.0 or higher on the EIPA.

(c) In situations where there is extreme hardship or where deaf and hard of hearing consumers would be left with no interpreting services, a provisional permit may be granted on an annual basis, provided that documentation of improved interpreting skills is shown.

(d) The registering authority shall be charged with the responsibility for keeping all records and verifying the accuracy of the credentials of each applicant.

(e) Registration shall be for a period of two (2) years, and is renewable.

(f) The following shall be exceptions to subsection (2) (a) (b) (c):

(i) A person may engage in the practice of interpreting for religious services without being registered under the provisions of this section.

(ii) Students enrolled in an approved Interpreter Training Program (ITP) are granted a student level registration provided the ITP has an instructor who also is registered under the provisions of this section and the student pays the appropriate fees.

(iii) A graduate of an approved Interpreter Training Program (ITP) can continue to utilize their student level for two (2) years without registering provided they are supervised by an interpreter who is registered under the provisions of this section and the graduate pays the appropriate fees.

(g) The registering authority shall establish an Advisory Council to assist in writing the rules and setting the fees for registering. The Advisory Council shall have three (3) members. One (1) member shall be a deaf consumer; one (1) member shall be a registered interpreter who is actively engaged in the interpreting business; and one (1) member shall be at large. The Advisory Council may ask additional persons who are knowledgeable about the process and business of interpreting to assist them with the business of the council as needed.

(3) The deaf, hard of hearing, or deafblind consumer(s) and the hearing person(s) who employ, contract or otherwise engage the services of an interpreter are the principal parties in the interpreted communication or conversation, and as such hold exclusive rights to any information conveyed therein. Interpreters may not disclose or be compelled to disclose, through reporting or testimony or by subpoena, the contents of the conversations, except an interpreter working in conjunction with and paid by a state agency, private organization or primary or secondary school for the therapeutic, educational or rehabilitation purposes. This communication remains confidential, but may be shared with the appropriate agency or educational staff working to assist the deaf, hard of hearing or deafblind person.

(4) The registering authority shall develop forms and assist in referring grievances to the appropriate professional organization and/or authorities.

(5) The registering authority shall have oversight authority regarding in-state quality assurance evaluations to ensure that proper assessment tools, methods and procedures are followed and that evaluators are trained and qualified, as well as the authority to employ personnel as necessary to carry out the provisions of this section.

(6) Whoever is in violation of subsection (2) or (3) is guilty of a misdemeanor and, upon conviction thereof, shall be fined not less than Two Hundred Dollars ($ 200.00) nor more than One Thousand Dollars ($ 1,000.00), and may be imprisoned for not more than six (6) months.

(7) Mississippi shall recognize interpreters who are licensed and/or certified in other states with equal or higher certification than the interpreting levels prescribed by the rules and regulations incumbent in this section. A nonresident interpreter may work up to fifteen (15) days per year without seeking a valid permit from the registering authority. The person who utilizes a nonresident interpreter is charged with the responsibility of verifying the credentials and type of interpreting the interpreter is qualified to do. If a nonresident interpreter works more than fifteen (15) calendar days per year in the State of Mississippi for compensation or other remuneration, the interpreter must become registered under the provisions of this section and pay the appropriate fees.

(8) The registering authority shall establish fair and equitable rules and a fee schedule, not to exceed One Hundred Dollars ($ 100.00) per annual registration, to cover the cost of administering this section. The rules and fee schedule will be published for the general public.






TRANSFER TO DEPARTMENT OF REHABILITATION SERVICES OF POWERS, DUTIES, ETC., OF DIVISION OF REHABILITATION SERVICES AND DIVISION OF VOCATIONAL REHABILITATION FOR THE BLIND OF THE DEPARTMENT OF HUMAN SERVICES

§ 37-33-201 - Transfer to Department of Rehabilitation Services and Board of Rehabilitation Services of powers, duties, records, personnel, appropriations etc., of Division of Rehabilitation Services and Division of Vocational Rehabilitation for the Blind of the Department of Human Services

All powers, duties and functions of the Department of Human Services and the Board of Human Services that are being exercised or performed by the Division of Rehabilitation Services and the Division of Vocational Rehabilitation for the Blind of the Department of Human Services on June 30, 1991, are transferred to the State Department of Rehabilitation Services and the State Board of Rehabilitation Services on July 1, 1991. All records, property and contractual rights and obligations of, and unexpended balances of appropriations and any other allocations to, the Department of Human Services and the Board of Human Services that relate to the powers, duties and functions exercised or performed by the Division of Rehabilitation Services and the Division of Vocational Rehabilitation for the Blind of the Department of Human Services on June 30, 1991, shall be transferred to the State Department of Rehabilitation Services and the State Board of Rehabilitation Services on or before July 1, 1991. The State Fiscal Officer shall transfer to the State Department of Rehabilitation Services all funds that are allocated to the Division of Rehabilitation Services and the Division of Vocational Rehabilitation for the Blind of the Department of Human Services in House Bill 1536, 1991 Regular Session [Laws, 1991, ch. 47], and such funds shall be used by the State Department of Rehabilitation Services during fiscal year 1992 under the same terms and conditions as specified for those funds in House Bill 1536, 1991 Regular Session [Laws, 1991, ch. 47]. Any positions of the former State Department of Rehabilitation Services and the former Rehabilitation Agency for the Blind that were transferred to the Department of Human Services on July 1, 1989, whose duties primarily involved the providing of rehabilitation services or the providing of related administrative or support services shall be transferred to the State Department of Rehabilitation Services on July 1, 1991, at a level commensurate with the level of each respective position on June 30, 1989. The Department of Human Services and the Board of Human Services shall assist the State Department of Rehabilitation Services and the State Board of Rehabilitation Services with the greatest degree of cooperation to carry out the intent and purpose of this act [Laws, 1991, ch. 608] and to accomplish an orderly transition. The Department of Human Services shall comply with all of the provisions of Section 5 of House Bill 1536, 1991 Regular Session [Laws, 1991, ch. 47], even though this act [Laws, 1991, ch. 608] was introduced under the authority of a different resolution than the one cited in Section 5 of House Bill 1536, 1991 Regular Session [Laws, 1991, ch. 47].






SPECIAL DISABILITY PROGRAMS LAW

§ 37-33-203 - Short title

Sections 37-33-203 through 37-33-223 shall be known as the "Special Disability Programs Law of Mississippi."



§ 37-33-205 - Definitions

(a) "Department" or "agency" means the State Department of Rehabilitation Services;

(b) "Director" means the Director of the Office of Special Disability Programs;

(c) "Executive director" means the Executive Director of the State Department of Rehabilitation Services;

(d) "Independent living services" includes, but is not limited to, the following services in accordance with definitions in the most current amendment of the Rehabilitation Act: (i) information and referral services, independent living skills training, peer counseling including cross-disability peer counseling, and individual and systems advocacy; (ii) counseling services, including psychological, psychotherapeutic and related services; (iii) services related to securing housing or shelter, including services related to community group living, and supportive of the purposes of the Rehabilitation Act and of the titles of the Rehabilitation Act, and adaptive housing services (including appropriate accommodations to and modifications of any space used to serve, or occupied by, individuals with disabilities); (iv) rehabilitation technology; (v) mobility training; (vi) services and training for individuals with cognitive and sensory disabilities, including life skills training, and interpreter and reader services; (vii) personal assistance services, including attendant care and the training of personnel providing such services; (viii) surveys, directories, and other activities to identify appropriate housing, recreation opportunities, and accessible transportation and other support services; (ix) consumer information programs on rehabilitation and independent living services available under the Rehabilitation Act, especially for minorities and other individuals with disabilities who have traditionally been unserved or underserved by programs under the Rehabilitation Act; (x) education and training necessary for living in a community and participating in community activities; (xi) supported living; (xii) transportation, including referral and assistance for that transportation and training in the use of public transportation vehicles and systems; (xiii) physical rehabilitation; (xiv) therapeutic treatment; (xv) provision of needed prostheses and other appliances and devices; (xvi) individual and group social and recreational services; (xvii) training to develop skills specifically designed for youths who are individuals with disabilities to promote self-awareness and esteem, develop advocacy and self-empowerment skills, and explore career options; (xviii) services for children; (xix) services under other federal, state or local programs designed to provide resources, training, counseling or other assistance, of substantial benefit in enhancing the independence, productivity and quality of life of individuals with disabilities; (xx) appropriate preventive services to decrease the need of individuals assisted under the Rehabilitation Act for similar services in the future; (xxi) community awareness programs to enhance the understanding and integration into society of individuals with disabilities; and (xxii) such other services as may be necessary and not inconsistent with the provisions of the most current amendment of the Rehabilitation Act;

(e) "Special disability services" includes, but not be limited to those services otherwise provided as independent living services;

(f) "Office" means the Office of Special Disability Programs;

(g) "Regulations" means regulations made by the executive director with the approval of the state board, including regulations pertaining to special disability services;

(h) "Rehabilitation engineering" means the systematic application of technologies, engineering methodologies, or scientific principles to meet the needs of and address the barriers confronted by individuals with disabilities in areas that include education, rehabilitation, employment, transportation, independent living and recreation;

(i) "Rehabilitation engineering services" means applying engineering principles to the design, modification, customization and/or fabrication of assistive technology for individuals with disabilities. An assistive technology device is any item, piece of equipment or product system, whether acquired commercially off the shelf, modified or customized, that is used to increase or improve functional capabilities of individuals with disabilities. The areas of practice for rehabilitation engineering typically encompasses job accommodations, computer access, vehicle modifications, architectural modifications and home modifications, augmentative/alternative communications, environmental controls, positioning devices, seating and mobility, sensory aids and learning accommodations;

(j) "State Board" means the State Board of Rehabilitation Services.



§ 37-33-207 - Director of Office of Special Disability Programs; powers and duties

The Office of Special Disability Programs established by Section 37-33-153 shall be administered by a director appointed by the executive director in conformity with policies adopted by the department. In carrying out his or her other duties under the Special Disability Programs Law, the director:

(a) Shall, with the approval of the executive director, make regulations governing the protection of records and confidential information, the manner and form of filing applications, eligibility and investigations and determinations thereof for rehabilitation services through special disability programs, procedures for fair hearings and such other regulations as are found necessary to carry out the purposes of that law;

(b) Shall, with the approval of the executive director, establish appropriate subordinate administrative units within the office;

(c) Shall, with the approval of the executive director, recommend for appointment such personnel as may be necessary for the efficient performance of the functions of the office;

(d) Shall prepare and submit to the state board, through the executive director, annual reports of activities and expenditures and, before each regular session of the Legislature, shall submit estimates of sums required for carrying out the Special Disability Programs Law and estimates of the amounts to be made available for this purpose from all sources;

(e) Shall, if the executive director so authorizes, make certifications on behalf of the executive director for the disbursement of funds available for rehabilitation services;

(f) Shall, with the approval of the executive director, appoint boards to serve as the governing authority of centers for independent living or other entities as required by federal law and regulations;

(g) Shall, with the approval of the executive director, take such other action as he or she deems necessary or appropriate to carry out the purposes of the Special Disability Programs Law;

(h) May, with the approval of the executive director, delegate to any officer or employee of the office such of his or her powers and duties, except the making of regulations and the making of recommendations for appointment of personnel, as he or she finds necessary to carry out the purposes of the Special Disability Programs Law.



§ 37-33-209 - Acceptance and disposition of gifts and donations; annual report

The director, with the approval of the executive director, may accept and use gifts and donations made unconditionally or otherwise for carrying out the purposes of the Rehabilitation Law, from either public or private sources. Gifts made under such conditions as in the judgment of the director, with the approval of the executive director, are proper and consistent with the provisions of that law may be so accepted and shall be held, invested, reinvested and used in accordance with the conditions of the gift. All monies received as gifts or donations, except conditional gifts requiring other treatments, shall be deposited in the State Treasury and shall constitute a permanent fund to be called the "Special Fund for the Rehabilitation of Individuals with Disabilities through Special Disability Services" and shall be used by the office for such purposes. The director shall prepare and submit a report annually to the Legislature, through the executive director, setting forth the condition of rehabilitation of disabled persons in Mississippi, the expenditures made from state and federal funds in carrying out the provisions of that law or its purpose, and a detailed statement of all gifts and donations offered and accepted, together with the names of donors and the respective amounts prescribed by each and all the disbursements made therefrom.



§ 37-33-211 - Powers and duties of Office of Special Disability Programs

(1) The Office of Special Disability Programs shall assist individuals with the most severe disabilities determined to be eligible and in carrying out the purposes of the Rehabilitation Act is authorized among other things:

(a) To cooperate with other departments, agencies and institutions, both public and private, in providing rehabilitation services, in studying the problems involved therein, and in establishing, programs and services as may be necessary or desirable; and

(b) To conduct research and compile statistics relating to the provision of rehabilitation services to individuals with disabilities.

(2) The Office of Special Disability Programs shall utilize federal grant money through Title VII of the most current amendment of the federal Rehabilitation Act to assist those individuals with the most severe disabilities. The office will work to provide medical equipment, home modifications, vehicle modifications and other independent living services to assist those individuals determined to be eligible according to the regulations of Title VII of the most current amendment of the Rehabilitation Act to remain in or return to mainstream society.

(3) The State Attendant Care Program created by the Mississippi Legislature in 1985 to provide personal care services for people who are severely disabled may function under the Office of Special Disability Programs. Personal care services will be provided to those individuals determined to be eligible by the office in accordance with policies established by the department.

(4) The Office of Special Disability Programs shall provide special disability services through programs developed with other state and federal agencies. The individuals and services provided shall be in conformity with any program policies and eligibility categories established by the programs.



§ 37-33-213 - Cooperation with federal government

The department, through the office, shall cooperate, under agreements with the federal government, in carrying out the purposes of any federal statutes pertaining to special disability programs, and may adopt such methods of administration as are found by the federal government to be necessary for the proper and efficient operation of those agreements or plans for special disability programs and comply with such conditions as may be necessary to secure the full benefits of those federal statutes and appropriations, administer any legislation under federal statutes and appropriations that is enacted by the State of Mississippi, direct the disbursement and administer the use of all funds provided by the federal government or this state for the persons of this state, and do all things necessary to ensure the provision of services to the person served by the special disability programs.



§ 37-33-215 - Eligibility for special disability program; services provided

The Office of Special Disability Programs shall provide services to any individual who is determined to meet the eligibility criteria for receiving services through one or more special disability programs. The services provided through the Office of Special Disability Programs shall be those defined as special disability services and independent living services.



§ 37-33-217 - Hearings

Any individual applying for or receiving services provided by the Office of Special Disability Programs who is aggrieved by any action or inaction of the office shall be entitled, in accordance with regulations promulgated by the department, to a fair hearing.



§ 37-33-219 - Maintenance; right not transferable or assignable; exempt from claims of creditors

The right of an individual to maintenance under the Office of Special Disability Programs shall not be transferable or assignable at law or in equity and shall be exempt from the claims of creditors.



§ 37-33-221 - Misuse of special disability program lists and records unlawful; misdemeanor

It shall be unlawful, except for purposes directly connected with the administration of the Office of Special Disability Programs and in accordance with regulations, for any person or persons to solicit, disclose, receive, or make use of, or authorize, knowingly permit, participate in, or acquiesce in the use of any list of, or names of, or any information concerning persons applying for or receiving services under the Office of Special Disability Programs, directly or indirectly derived from the records, papers, files, or communications of the state or subdivisions or agencies thereof, or acquired in the course of the performance of official duties, except in response to summons, subpoena or other order of a court. Any violation of this section shall be a misdemeanor and punishable accordingly.



§ 37-33-223 - Rules and regulations; acceptance of funds from public and private sources

The Department of Rehabilitation Services shall promulgate rules and regulations necessary for the proper administration of the Office of Special Disability Programs and shall establish guidelines for eligibility, services, training and evaluation under the program. The State Department of Rehabilitation Services may accept funds from public and private sources for the implementation of Sections 37-33-203 through 37-33-223.






TREATMENT AND REHABILITATION SERVICES FOR SPINAL CORD AND HEAD INJURIES

§ 37-33-251 - Legislative intent

It is the intent of the Legislature to provide for the development of a coordinated rehabilitation program for those persons severely disabled by spinal cord injuries or traumatic brain injuries. Further, it is intended that permanent paralysis and brain damage be prevented whenever possible through early identification of spinal cord/brain injuries, skilled emergency evaluation procedures, and proper medical and rehabilitative treatment. The goal of this program shall be to enable individuals severely disabled by spinal cord injury or traumatic brain injury to resume the activities of daily living and reintegrate with the community with as much dignity and independence as possible. For those persons who cannot achieve complete independence, supportive services are needed in order for them to live as normally as possible.



§ 37-33-253 - Definitions

As used in Sections 37-33-251 through 37-33-263:

(a) "Department" means the State Department of Rehabilitation Services.

(b) "Rehabilitation center" means a facility which provides intermediate care and stresses rehabilitation for persons with spinal cord injuries or traumatic brain injuries.

(c) "Transitional living facility" means a facility which provides a temporary, structured residential environment for those individuals with spinal cord injuries or traumatic brain injuries in a training or educational program, in order to prepare such individuals to live independently.

(d) "Traumatic brain injury" means an insult to the skull, brain, or its covering, resulting from external trauma which produces an altered state of consciousness or anatomic, motor, sensory or cognitive/behavioral deficits.

(e) "Spinal cord injury" means an acute traumatic insult to the spinal cord, not of a degenerative or congenital nature, but caused by an external trauma resulting in any degree of motor or sensory deficit.



§ 37-33-255 - Transitional living facilities

The department may, if indicated, establish an appropriate number of transitional living facilities for individuals who need attendant care, who are in adjustment periods, who require a structured environment, or who are in retraining or educational programs. All residents shall use the transitional living facility as a temporary measure, and not as a permanent home or domicile, and shall pay a monthly fee based on ability to pay.



§ 37-33-257 - Eligibility survey, conducted annually

The department shall conduct an annual survey of nursing homes in the state to determine the number of individuals fifty-five (55) years of age and under who reside in such homes due to a spinal cord injury or traumatic brain injury. All individuals identified in such a survey shall be evaluated by the department as to their rehabilitation potential, and any individual who may benefit from rehabilitation services shall be given an opportunity to participate in an appropriate rehabilitation program for which he may be eligible.



§ 37-33-259 - Advisory council

(1) There is created within the department an Advisory Council on Spinal Cord Injuries and Traumatic Brain Injuries composed of a physician with expertise in areas related to the care and rehabilitation of individuals with spinal cord injuries or traumatic brain injuries or the prevention of spinal cord and traumatic brain injuries, a professional in a clinical rehabilitation setting, a representative designated by the Mississippi Head Injury Association, a representative designated by the Mississippi Paralysis Association, three (3) individuals with spinal cord injuries or traumatic brain injuries, and three (3) family members of individuals with spinal cord or traumatic brain injuries.

(2) Members of the council shall be appointed by the Executive Director of the State Department of Rehabilitation Services and shall serve for terms of four (4) years, except that five (5) members of the first appointed council shall serve for two (2) years.

(3) The council shall meet a minimum of twice per year, and members shall be entitled to uniform per diem and travel expenses in accordance with the provisions of Sections 25-3-69 and 25-3-41, Mississippi Code of 1972.

(4) The council shall provide advice and expertise to the department in the preparation, implementation and periodic review of the coordinated rehabilitation program as set forth in Sections 37-33-251 through 37-33-263.



§ 37-33-261 - Funding

(1) Such assessments as are collected under subsections (1) and (2) of Section 99-19-73, shall be deposited in a special fund that is created in the State Treasury and designated the Spinal Cord and Head Injury Trust Fund. Unexpended amounts remaining in the Spinal Cord and Head Injury Trust Fund at the end of a fiscal year shall not lapse into the State General Fund, and all interest received from the investment of monies in the trust fund shall be credited to the trust fund and shall not be deposited into the State General Fund. Monies deposited in the fund shall be expended beginning in fiscal year 1997 by the Department of Rehabilitation Services as authorized and appropriated by the Legislature for the following purposes:

Providing the cost of care for spinal cord and traumatic brain injury as a payer of last resort to residents of the State of Mississippi for a multilevel program of rehabilitation as prescribed in Sections 37-33-251 through 37-33-259. Authorization of expenditures for spinal cord injury care and traumatic brain injury care from this trust fund shall be made only by the Department of Rehabilitation Services. Authorized expenditures shall include three (3) or more of the following forms of assistance: acute care; rehabilitation; transitional living; assistive technology services, devices and equipment; respite care; transportation; housing; home modifications; and other services and/or assistance as deemed appropriate by the advisory council for individuals with spinal cord injuries or traumatic brain injuries to accomplish a successful re-entry into the community. Such activities may also include expanding the public's awareness of how spinal cord and traumatic brain injuries occur and how they can be prevented and identifying advanced treatment and prevention techniques. Other authorized expenditures may include costs associated with salary and other support costs for personnel sufficient to carry out the program or to subcontract all or part of the authorized services, and to pay the travel and meeting expenses of the advisory council.

(2) The department shall issue a report to the Legislature and the Governor by January 1 of each year, summarizing the activities supported by the trust fund.



§ 37-33-263 - Creation of spinal cord and traumatic brain injuries registry

(1) The State Board of Health shall establish in the State Department of Health a program to:

(a) Identify and investigate spinal cord and traumatic brain injuries; and

(b) Maintain a central registry for cases of spinal cord and traumatic brain injuries.

(2) The State Department of Health shall design the registry program so that it will:

(a) Provide information in a central data bank of accurate, precise and current information on spinal cord and traumatic brain injuries;

(b) Provide for the collection of such data to identify risk factors and causes of spinal cord and traumatic brain injuries;

(c) Provide information for early identification of spinal cord and traumatic brain injuries:

(d) Provide for the dissemination of such data for the purposes of care and support for persons with spinal cord and traumatic brain injuries;

(e) Provide for the analysis of such data for the purpose of prevention.

(3) The State Board of Health shall adopt rules, regulations and procedures to govern the operation of the registry program and to carry out the intent of this section.

(4) The State Board of Health in its rules and regulations shall specify the types of information to be provided to the spinal cord and traumatic brain injuries registry and the persons and entities who are required to provide such information to the registry.

(5) The State Board of Health by rule shall prescribe the manner in which records and other information are made available to the State Department of Health.

(6) Information collected and analyzed by the State Department of Health under this section shall be placed in a central registry to facilitate research and to maintain security.

(a) Data obtained under this section directly from the medical records of a patient is for the confidential use of the State Department of Health and the persons or public or private entities that the State Department of Health determines are necessary to carry out the intent of this section. The data is privileged and may not be divulged or made public in a manner that discloses the identity of an individual whose medical records have been used for obtaining data under this section.

(b) Information that may identify an individual whose medical records have been used for obtaining data under this section is not available for public inspection under the Mississippi Public Records Act of 1983.

(c) Statistical information collected under this section is public information.

(7) The State Department of Health may use the registry to:

(a) Investigate the causes of spinal cord and traumatic brain injuries and other health conditions as authorized by statute;

(b) Design and evaluate measures to prevent the occurrence of spinal cord and traumatic brain injuries, and other conditions;

(c) Conduct other investigations and activities necessary for the State Board of Health and the State Department of Health to fulfill their obligation to protect the public health; and

(d) Identify those persons who cannot achieve complete independence after suffering spinal cord and traumatic brain injuries.

(8) Any person or entity who misuses the information provided to the registry shall be subject to a civil penalty of Five Hundred Dollars ($ 500.00) for each such failure or misuse. Such penalty shall be assessed and levied by the State Board of Health after a hearing, and all such penalties collected shall be deposited into the State General Fund.

(9) The State Health Officer may appoint or delegate his authority to establish and appoint an advisory council, for the purposes of this section, to the State Department of Rehabilitation Services Advisory Council on Spinal Cord Injuries and Traumatic Brain Injuries. The advisory council may designate a subcommittee to act as the registry's advisor. The State Board of Health shall consult and be advised by the committee on the promulgation of rules, regulations and procedures for the purposes of this section.









Chapter 35 - ADULT EDUCATION

§ 37-35-1 - Mississippi Community College Board to develop program of adult education

The Mississippi Community College Board is authorized and directed to prescribe rules and regulations, which said rules and regulations when properly promulgated and not inconsistent with the provisions of this chapter shall have the force and effect of law, under which a program may be established, maintained and supervised for the purpose of supplying educational advantages to adults, which shall include all persons sixteen (16) years of age and over, not enrolled in school or required to be enrolled in school by the compulsory school attendance law, Section 37-13-91, Mississippi Code of 1972. The aim and purpose of such a program shall be to reduce illiteracy and to provide a general plan of continuing education in the fundamental principles of democratic society, citizenship, public affairs, forums, home family life, arts and crafts, general cultural subjects with priority to be given to academic training through high school and training in technical skills and trades needed by industries, and such other subjects as the Mississippi Community College Board may prescribe for the social and economic advancement of adults. The Mississippi Community College Board is authorized to employ such additional supervisory, secretarial and clerical personnel as may be necessary to carry out the provisions of this chapter.



§ 37-35-3 - Establishment and maintenance of adult education classes; levy of ad valorem tax; High School Equivalency Diploma programs

(1) The board of trustees of any school district, including any community/junior college, may establish and maintain classes for adults, including general educational development classes, under the regulations authorized in this chapter and pursuant to the standards prescribed in subsection (3). The property and facilities of the public school districts may be used for this purpose where such use does not conflict with uses already established.

(2) The trustees of any school district desiring to establish such program may request the taxing authority of the district to levy additional ad valorem taxes for the support of this program. The board of supervisors, in the case of a county school district, a special municipal separate school district, or a community/junior college district, and the governing authority of any municipality, in the case of a municipal separate school district, is authorized, in its discretion, to levy a tax not exceeding one (1) mill upon all the taxable property of the district for the support of this program. The tax shall be in addition to all other taxes authorized by law to be levied. In addition to the funds realized from any such levy, the board of trustees of any school district is authorized to use any surplus funds that it may have or that may be made available to it from local sources to supplement this program.

(3) (a) Any student participating in an approved High School Equivalency Diploma Option program administered by a local school district or a local school district with an approved contractual agreement with a community/junior college or other local entity shall not be considered a dropout. Students in such a program administered by a local school district shall be considered as enrolled within the school district of origin for the purpose of enrollment for minimum program funding only. Such students shall not be considered as enrolled in the regular school program for academic or programmatic purposes.

(b) Students participating in an approved High School Equivalency Diploma Option program shall have an individual career plan developed at the time of placement to insure that the student's academic and job skill needs will be met. The Individual Career Plan will address, but is not limited to, the following:

(i) Academic/instructional needs of the student;

(ii) Job readiness needs of the student; and

(iii) Work experience program options available for the student.

(c) Students participating in an approved High School Equivalency Diploma Option program may participate in existing job and skills development programs or in similar programs developed in conjunction with the High School Equivalency Diploma Option program and the vocational director.

(d) High School Equivalency Diploma Option programs may be operated by local school districts or may be operated by two (2) or more adjacent school districts, pursuant to a contract approved by the State Board of Education. When two (2) or more school districts contract to operate a High School Equivalency Diploma Option program, the school board of a district designated to be the lead district shall serve as the governing board of the High School Equivalency Diploma Option program. Transportation for students placed in the High School Equivalency Diploma Option program shall be the responsibility of the school district of origin. The expense of establishing, maintaining and operating such High School Equivalency Diploma programs may be paid from funds made available to the school district through contributions, minimum program funds or from local district maintenance funds.

(e) The State Department of Education will develop procedures and criteria for placement of a student in the High School Equivalency Diploma Option programs. Students placed in High School Equivalency Diploma Option programs shall have parental approval for such placement and must meet the following criteria:

(i) The student must be at least sixteen (16) years of age;

(ii) The student must be at least one (1) full grade level behind his or her ninth grade cohort or must have acquired less than four (4) Carnegie units;

(iii) The student must have taken every opportunity to continue to participate in coursework leading to a diploma; and

(iv) The student must be certified to be eligible to participate in the GED course by the school district superintendent, based on the developed criteria.

(f) Students participating in an approved High School Equivalency Diploma Option program, who are enrolled in subject area courses through January 31 in a school with a traditional class schedule or who are enrolled in subject area courses through October 31 or through March 31 in a school on a block schedule, shall be required to take the end-of-course subject area tests for those courses in which they are enrolled.



§ 37-35-5 - Acceptance of federal funds

For the purpose of supporting the adult education program authorized in this chapter, the Mississippi Community College Board is authorized to accept for and on behalf of the State of Mississippi, federal funds made available to the state for the purpose of adult education. Such funds shall be used by the Mississippi Community College Board for the administration of the program and to supplement the local funds made available by any school district, provided such program is conducted under the rules and regulations established by the Mississippi Community College Board. All programs of adult basic education administered by the State Department of Education on July 1, 1992, shall be continued with at least the same level of funding, until July 1, 1995, provided that such programs are financially and programmatically sound and meet the requirements of federal rules and regulations. Nothing in Sections 37-35-1 through 37-35-11 shall be interpreted in a manner to prevent or interfere with the independent operation or administration of adult education under the Department of Human Services, including, but not limited to, those programs administered by the Governor's Office of Literacy and Workplace Enhancement, or of any general educational development preparatory instruction and testing administered by a school district in an alternative school program.



§ 37-35-7 - Utilization of state appropriations

Any funds that may be appropriated by the State Legislature for the purpose of carrying out a program of adult education may be used to supplement local funds or to meet the minimum requirements of the federal government for a program of adult education in the state, provided such program is conducted under the rules and regulations established by the Mississippi Community College Board.



§ 37-35-9 - High School Equivalency diploma testing program; administration and supervision

The Mississippi Community College Board is authorized to develop and establish general educational development preparatory classes in secondary schools and community/junior colleges and to provide financial assistance from the state for the specific purpose of preparing persons sixteen (16) years of age and older, not enrolled in school or required to be enrolled in school by the Compulsory School Attendance Law (Section 37-13-91) to successfully write the general educational development test and earn a certificate of equivalency which is equivalent to the high school diploma.

The Mississippi Community College Board is authorized to administer the High School Equivalency Diploma Testing Program in accordance with the policies and guidelines of the High School Equivalency Diploma Testing Service of the American Council on Education. Such administration shall include the approval of rules and regulations for the administration, scoring, issuing of transcripts and awarding of diplomas for the High School Equivalency Diploma Testing Program. The Mississippi Community College Board is hereby authorized to assess a fee in an amount not to exceed Five Dollars ($ 5.00) for issuing an additional copy of a High School Equivalency Diploma transcript.

This program shall be administered by the Mississippi Community College Board through the secondary schools and community/junior colleges as the local needs indicate and are practical.

Full and general supervision over the program by the Mississippi Community College Board shall insure that duplication of effort by secondary schools and community/junior colleges will be eliminated; however, nothing in this section shall be construed to prohibit a school district from implementing a program of High School Equivalency Diploma preparatory instruction.

Adult students for general educational development preparatory classes may be accepted by schools and junior colleges from any area of the state provided students are bona fide residents of Mississippi.

Instructors, counselors and supervisors utilized in the teaching of general educational development preparatory classes shall be licensed in the appropriate area as required by the Mississippi Community College Board.



§ 37-35-11 - General educational development preparatory classes; policies and procedures; funding; annual report

The Mississippi Community College Board shall determine policies and procedures for administration of this program.

Funds provided under this section and Section 37-35-9 can be used for matching federal funds if such become available.

Funds provided under this section and Section 37-35-9 shall be allocated to schools and community/junior colleges on an average of twelve (12) to fifteen (15) adult students per class in average attendance, for one hundred fifty (150) hours maximum instruction per class. Funds will be allocated on a basis of target population by county for general educational development preparatory classes based on adults who have from nine (9) to eleven (11) years of schooling as indicated by the 1990 census. Schools and community/junior colleges will receive one hundred percent (100%) of the cost of general educational development preparatory classes. All classes funded under this section and Section 37-35-9 shall be considered temporary and shall be renewed only as long as participation is adequate for continued funding.

An annual report on program activities, adult participation and results shall be prepared by the Mississippi Community College Board and submitted to the Mississippi Legislature within the first month of regular legislative session each year.



§ 37-35-13 - Criminal penalties for violations of High School Equivalency Diploma security procedures

(1) It is unlawful for anyone knowingly and willfully to do any of the following acts regarding the High School Equivalency Diploma:

(a) Give an examinee access to test questions prior to testing;

(b) Copy or reproduce all or any portion of any secure test booklet or completed test;

(c) Coach an examinee during testing or alter or interfere with an examinee's response in any way;

(d) Make an answer key available to an examinee;

(e) Forge, counterfeit or alter a transcript, diploma, grade report or High School Equivalency Diploma test;

(f) Fail to account for all secure test materials before, during and after testing;

(g) Participate in, direct, aid, counsel, assist in, encourage, fail to report any of the acts prohibited in this section, or engage in any activity with the intent to fraudulently obtain a High School Equivalency Diploma.

(2) Any person violating any provisions of subsection (1) of this section is guilty of a misdemeanor and upon conviction shall be fined not more than One Thousand Dollars ($ 1,000.00), or be imprisoned for not more than ninety (90) days, or both. Upon conviction, the Mississippi Community College Board may suspend or revoke the High School Equivalency Diploma credential of the person convicted.

(3) The district attorney or county prosecuting attorney shall investigate allegations of violations of this section, either on their own initiative or following the receipt of an allegation, or at the request of the Executive Director of the Mississippi Community College Board.

(4) The district attorney or county prosecuting attorney shall furnish to the Executive Director of the Mississippi Community College Board a report of the findings of any investigation conducted pursuant to this section.

(5) Nothing in this section may be construed to prohibit or interfere with the responsibilities of the Mississippi Community College Board in test development or selection, test form construction, standard setting, test scoring and reporting, or any other related activities which in the judgment of the Executive Director of the Mississippi Community College Board are necessary and appropriate.






Chapter 37 - PUBLIC SCHOOLS; ACCOUNTING AND AUDITING

§ 37-37-1 - Uniform system of accounts for school districts

The State Department of Education is hereby authorized and directed to prescribe and formulate for use by all school districts of this state, including municipal separate school districts, adequate accounting systems and other essential financial records which shall be uniform for all of the school districts of this state. Such uniform system shall include a method of accounting for and keeping records of all funds received, handled and disbursed by such school district, whether derived from taxation or otherwise, including funds derived from donations, athletic events and other special activities of the school district. The uniform system of accounts so prescribed and formulated by the State Department of Education shall be distributed and disseminated to all of the school districts of this state and it shall be mandatory that the boards of trustees of all such school districts install, utilize and follow said uniform system of accounts in keeping the financial records of the school district. At the request of the Mississippi Department of Education, the Office of the State Auditor shall provide advice for implementation of this section.



§ 37-37-3 - Employment of additional examiners

In addition to all auditors and other employees now or hereafter provided by law, the State Auditor may appoint and employ examiners in the Department of Audit. The examiners shall make such audits as may be necessary to determine the correctness and accuracy of all reports made to the State Department of Education by any school district or school official concerning the number of educable students in any school district, the number of students enrolled in any school district, the number of students in average daily attendance in any school district, and the number of students being transported or entitled to transportation to any of the public schools of this state.



§ 37-37-5 - Compensation, bond and qualifications of examiners

The examiners appointed under the authority of Section 37-37-3 shall be subject to the same provisions of law governing auditors appointed by the State Auditor under the provisions of Sections 7-7-201 through 7-7-221. However, it shall not be necessary that such examiners be certified public accountants or practical accountants or have had any previous accounting or auditing experience, and it shall not be necessary that such examiners pass an examination in practical accounting or auditing as a prerequisite to appointment.



§ 37-37-7 - Powers of examiners; auditing policies

(1) In making audits under the provisions of this chapter, the examiners may call the attendance rolls at the schools, make field investigations and surveys, make checks of the number of students being transported upon publicly or privately owned buses, and make other and further examinations and investigations as may be necessary to determine whether or not the students reported are actually enrolled in and attending the public schools or are actually being transported or entitled to transportation to such public schools.

(2) In addition to the powers and duties of examiners in subsection (1), the State Auditor may establish policies and procedures to ensure the accuracy and reliability of student data used to determine state funding for local school districts, which may include, but are not limited to, the following:

(a) On-site audits;

(b) An auditing process that ensures the timeliness and accuracy of reports generated by school districts of this state regarding all student transactions;

(c) An auditing process that provides for the timeliness, process and accuracy of the electronic transmission of all student data to the Mississippi Department of Education, including, but not limited to, student enrollment, attendance, transportation, absenteeism, graduation and dropouts and other student data and administrative functions as deemed necessary;

(d) An audit of the accuracy and validity of all student transactions using the Mississippi Student Information System; and

(e) An audit process that ensures the timeliness and accuracy of reports, other than student data, required for submission in accordance with state law and/or State Board of Education policies.

Reviews and audits shall be conducted with advance notice, except that unannounced audits may be made upon the determination of the State Auditor when they are necessary due to complaints or valid concerns. Examiners shall make every effort to work with school districts in scheduling audits in consideration of instructional activities such as statewide student testing days. The Department of Education and the school district shall cooperate fully with examiners in providing any related information requested in order to properly conduct the review or audit.



§ 37-37-9 - Reports upon completion of examination or audit

Upon completion of each review or audit, the State Auditor shall prepare a report setting forth the audit results and findings, specifically noting all exceptions or violations of any existing law. Copies thereof shall be furnished to the State Department of Education and each school district reviewed or audited. The original copy shall be retained in the Office of the State Auditor as a permanent record thereof and shall be subject to public inspection. The State Auditor shall complete a comprehensive annual report summarizing results of reviews or audits each year and provide the report to the State Department of Education and to the education committees of the Mississippi House of Representatives and Senate.



§ 37-37-13 - Reporting standards; penalties for adverse findings

The State Board of Education shall include reporting standards for school districts as part of the standards for accreditation of school districts. These standards shall include penalties within the accreditation system for adverse findings resulting from any reviews or audits conducted under this chapter or through any reviews the State Department of Education may make.



§ 37-37-21 - Reports of violations; civil and criminal actions

When, as a result of any audits performed under the terms of this chapter, the State Auditor has reason to believe that any false or erroneous report or violation of law presents ample evidence therefor, he shall report the same to the Attorney General. The Attorney General shall thereupon institute suit in the name of the State of Mississippi and prosecute to a conclusion such actions as may be necessary to make recovery from any and all persons civilly liable. The Attorney General shall also refer the matter to the proper district attorney for the institution of any appropriate criminal proceedings. Any funds recovered by such suits shall be paid into the appropriate school district fund in accordance with the loss such fund or funds may have sustained.






Chapter 39 - PUBLIC SCHOOLS; PURCHASES

§ 37-39-1 - Definitions

The following words and phrases, when used in this chapter, shall, for the purpose of this chapter, have the meanings respectively ascribed to them in this section:

(a) "Perishables" shall mean items which have a variable market price on which vendors are unable to submit a long-range price such as fruits and vegetables;

(b) "Purchasing agent" shall mean the superintendent, or other individual or individuals designated by the school board or by the school boards acting jointly as its agent or agents to negotiate and make private contract or to purchase;

(c) "School boards" shall mean the local governing boards of all school districts in the state, whether they act jointly or separately;

(d) "Services" shall mean maintenance, operational and scholastic services utilized within and for the school district or school districts.



§ 37-39-5 - School boards shall make and maintain list of supplies and equipment regularly used in schools

It shall be the duty of each school board to make or cause to be made, a list of supplies and equipment, including quality specifications when applicable, regularly used in the schools under its supervision, and to maintain such a list in the office of the school district or county superintendent of education or other executive officer of the board. Such list shall be used by the board in obtaining competitive bids for supplies or equipment to be purchased, and shall be available to any interested persons.



§ 37-39-15 - Purchase of supplies or equipment for schools

(1) In connection with the purchase of necessary supplies or equipment for the conduct of regular school operations, school boards may, in their discretion, designate as their purchasing agent or agents such school official or officials as they see fit and may authorize such agent or agents to make purchases of supplies and equipment subject to competitive bid requirements in Sections 31-7-1 et seq., Mississippi Code of 1972.

(2) Supplies that are perishable or foods purchased for use in connection with the school lunch and homemaking programs shall be exempted from competitive bid requirements. However, each school board shall adopt and place in its minutes definite policies for guidance of agents of such boards in connection with purchases of perishable supplies or foods which are unstable or variable in price. Such policies shall have the effect of law and any violations shall be subject to the penalties as provided by law.



§ 37-39-17 - Restrictions on purchases in small quantities; contracts may be awarded for delivery at different points

Purchases of items regularly used in connection with school operation shall not be made in small quantities for the purpose of circumventing the law requiring competitive bids or quotations, but shall be purchased by contract whenever feasible. School boards shall have the authority, however, to award such contracts for supplies or equipment to be delivered to different points in the school district or county, to different bidders, when the best interests of the district or county warrant such action. Reasons for awarding such contracts to different bidders for different areas in the district shall be recorded on the minutes of the school board. In no event shall the price paid exceed the lowest and best bid received.



§ 37-39-21 - Bonds of purchasing agents

The purchasing agent of any school board, before entering upon his official duties in such capacity, shall furnish a good and sufficient surety bond in the penal sum of Fifty Thousand Dollars ($ 50,000.00), with sufficient surety. Such bonds shall be payable, conditioned and approved in the manner provided by law, and shall be filed and recorded in the office of the clerk of the chancery court in which the school district is located. The premium on said bond shall be paid out of the school district(s) maintenance fund(s).



§ 37-39-23 - Joint purchases of supplies and services by school boards of public school districts authorized.

The school boards of all public school districts may, in their discretion, enter into an agreement, not inconsistent with the provisions of this chapter, to act jointly in the purchase of maintenance, operational and scholastic services, supplies and materials and equipment.

It is the purpose of this section to enable the school systems to achieve economies of scale through increased purchasing power to the end that the education tax revenues be utilized efficiently.



§ 37-39-25 - Resolution authorizing joint purchases; joint purchasing agent

(1) The school boards which choose to act jointly as authorized by section 37-39-23 shall adopt resolutions to that effect which shall be recorded on the minutes of the school boards and copies of which shall be filed with the clerk of the chancery court of the county in which such school districts are located.

(2) The school board may appoint a purchasing agent who shall be responsible, subject to the approval of the board, for all purchases of competitively priced services, materials and supplies. The purchasing agent shall be bonded in accordance with Section 37-39-21. The purchasing agent shall serve all of the school districts acting jointly. There shall not be a separate purchasing agent for the separate districts which are acting jointly.

(3) The purchasing agent for the county school boards shall arrange for purchase, storage and distribution of supplies and materials purchased jointly. The costs involved in purchase, transportation, storage, administration and any other activity regarding joint purchases by the school boards shall be shared among the participating districts on a pro rata basis.






Chapter 41 - TRANSPORTATION OF PUPILS

IN GENERAL

§ 37-41-1 - Promulgation of rules and regulations; applicability of chapter

The State Board of Education is authorized, empowered and directed to promulgate rules and regulations relating to the transportation of students enrolled in the public school districts, including rules and regualtions for:

(a) Setting standards for public school district bus routes;

(b) Setting standards for public school district buses;

(c) Setting standards for public school district bus drivers;

(d) Formulating procedure for selecting public school district bus drivers;

(e) Formulating courses of training for public school district bus drivers and mechanics, and assist in administering and financing such courses;

(f) Providing operation procedure for public school district buses to insure safety of pupils;

(g) Formulating specifications for use in purchasing public school district buses; getting bids on public school district buses; equipment and supplies; and fixing prices based upon said bids which school districts may not exceed in purchasing said equipment;

(h) Formulating specifications for use by school districts in purchasing used school buses; and

(i) Providing a system of records and reports for the purpose of carrying out the provisions of Sections 37-41-1 through 37-41-51, and providing the superintendent of schools with a sufficient supply of report forms.

All rules and regulations adopted and promulgated by the State Board of Education relating to school district bus drivers shall also be applicable to drivers of privately owned buses transporting public school district children.

All rules and regulations adopted and promulgated by the State Board of Education pursuant to the authority conferred by this section shall be spread at large upon the minutes of the State Board of Education and copies thereof shall be furnished to all school boards not less than thirty (30) days prior to the effective date of such rules and regulations.

The provisions of this chapter are applicable to school districts and the transportation of students enrolled in public school districts. Charter schools authorized by the Mississippi Charter School Authorizer Board are exempt from the provisions of this chapter.



§ 37-41-2 - Interference with operation of school bus; penalty

(a) It shall be unlawful for any individual, other than a student scheduled to be a passenger upon that particular bus, a member of the public school administration or faculty, or a law enforcement official, to directly or indirectly interfere in any way with passenger ingress and egress or the operation, including unauthorized boarding thereof, of a bus used in public school student transportation unless permission has been obtained as prescribed by pertinent rules and regulations promulgated by the state board of education or the local school authorities.

(b) Upon conviction of violation of any provision of this section, such individual shall be guilty of a misdemeanor and shall be subject to a fine of not to exceed five hundred dollars ($ 500.00), imprisonment in the county jail for a period not to exceed six (6) months, or both. Any person under the age of seventeen (17) who violates any provision of this section shall be treated as delinquent within the jurisdiction of the youth court.



§ 37-41-3 - Pupils entitled to transportation

Pupils of legal school age, which shall include kindergarten pupils, and in actual attendance in the public schools who live a distance of one (1) mile or more by the nearest traveled road from the school to which they are assigned by the school district in which they are enrolled shall be entitled to transportation within the meaning of this chapter. Nothing contained in this section shall be construed to bar any child from such transportation where he or she lives less than one (1) mile and is on the regular route of travel of a school bus and space is available in such bus for such transportation. No state funds shall be paid for the transportation of children living within one (1) mile of the school, except as otherwise provided in this chapter, and such children shall not be included in transportation reports. In the development of route plans, economy shall be a prime consideration. There shall be no duplication of routes except in circumstances where it is totally unavoidable. The State Department of Education shall have authority to investigate school bus routing when there is reason to believe the provisions of this statute are being violated. The State Board of Education shall have authority to withhold transportation funds when school districts fail to correct unnecessary route duplication. Provided further, that all school districts are hereby authorized to lease or contract with any public or private individual, partnership, corporation, association, agency or other organization for the implementation of transportation of pupils as provided for in this section.

The school boards may provide transportation to such crippled and physically handicapped children as may be designated by such boards, when the failure to do so would result in undue hardship, even though the children are not otherwise entitled to transportation under the provisions of this chapter. The State Department of Education shall require all school districts during the 1993-1994 school year to equip school buses with properly designed seat belts to protect such physically handicapped children, and school districts are authorized to expend funds therefor from nonminimum program or other sources.

Where space is available, students attending junior colleges shall be allowed transportation on established routes in district-owned buses. However, no additional funds shall be allocated or expended for such purposes, and such persons shall not be included in transportation reports.

Children enrolled in special or alternative programs approved by school boards may be provided transportation even though such children are not otherwise entitled to transportation under the provisions of this chapter. No additional funds shall be allocated or expended for such purpose, and such children shall not be included in transportation reports.



§ 37-41-5 - Transportation of children under extraordinary circumstances and conditions

In addition to public school students or pupils authorized to be transported to the public schools by virtue of Section 37-41-3, the local school board, with the concurrence of the board of supervisors, in their discretion and with local tax funds or other local contributions or support exclusively and without state appropriations, may provide transportation for students or pupils to the public schools whenever the within described boards or officers find that extraordinary circumstances and conditions are prevalent in said school district in regard to such matters as the public health and safety, school facilities, location of the school site, unusual economic growth and population expansion, newly expanded municipal corporation limits, the general welfare, and any other emergency facts and conditions which may be deemed by said authorities to be in the best interest of the political subdivision.



§ 37-41-7 - Laying out of routes within county; supplemental funds

The local school board is hereby authorized, empowered and directed to lay out all transportation routes and provide transportation for all school children who are entitled to transportation within their respective counties and school districts.

Any school district may, in the discretion of the school board, expend funds from any funds available to the school district other than minimum education program funds, including the amounts derived from district tax levies, sixteenth section funds, and all other available funds, for the purpose of supplementing funds available to the school board for paying transportation costs, not covered by minimum education program funds.



§ 37-41-13 - How routes are to be laid out

All routes shall be laid out so as to place all pupils entitled to transportation within a reasonable distance of same. No child entitled to transportation shall be required to walk a greater distance than one mile to reach the vehicle of transportation in the morning or to reach his home in the afternoon.



§ 37-41-15 - Alteration of routes; emergency transportation

The school boards are hereby authorized to make necessary alterations in transportation routes, or to establish supplementary transportation routes in order to meet emergencies which may arise during the school year, such as the destruction of a school building by fire or other causes, an unanticipated increase in the number of school children in the school district during the school year, or any other emergency. Such emergency transportation shall be continued only so long as is necessary by reason of the emergency conditions.



§ 37-41-21 - Prohibition on transporting certain pupils; exceptions

It shall be unlawful to transport pupils who are not entitled to such transportation, or to transport pupils from one (1) district to another if their grade or grades are taught in a school within the district wherein they reside, unless the transfer of such children from the district in which they reside to such districts shall have been approved in the manner provided by law. It shall be further unlawful for the school board to expend funds from any source whatsoever for the transportation of pupils from one (1) district to another district if their grade or grades are taught in a school within the district wherein they reside, unless the transfer of such children from the district in which they reside to such other district shall have been approved in the manner provided by law.



§ 37-41-23 - Reports and records required

The State Board of Education shall prescribe keeping and preservation of all records and the making of all reports and the description thereof as the board may deem necessary for the efficient operation of the school district transportation system of this state. It shall be unlawful for any pay certificate to be issued to any school district carrier or bus driver until all such reports required by the regulations of the State Board of Education shall have been filed in accordance with said regulations. Any person making a false list, report, or record required by the aforesaid rules and regulations of the State Board of Education shall be subject to the penalties provided by Section 37-41-25.



§ 37-41-25 - False reports, lists or records; misdemeanor; criminal and civil penalties

Any superintendent of schools, member of the school board, superintendent, principal or carrier, or bus driver, who shall knowingly make any false report, list or record, or who shall knowingly make use of any false report, list or record concerning the number of school children being transported or entitled to be transported in any county or school district shall be guilty of a misdemeanor and upon conviction shall be punished by imprisonment in the county jail for a period not to exceed sixty (60) days, or by a fine of not less than One Hundred Dollars ($ 100.00) nor more than Three Hundred Dollars ($ 300.00), or by both such fine and imprisonment, in the discretion of the court. In addition, any such person shall be civilly liable for all amounts of public funds which are illegally, unlawfully or wrongfully expended or paid out by virtue of or pursuant to such false report, list or record, and upon conviction or adjudication of civil liability hereunder such person shall forfeit his license to teach for a period of three (3) years, if such person is the holder of such a license. Any suit to recover such funds illegally, unlawfully, or wrongfully expended or paid out may be brought in the name of the State of Mississippi by the Attorney General or the proper district attorney or county attorney. In the event such suit be brought against a person who is under bond, the sureties upon such bond shall likewise be liable for such amount illegally, unlawfully or wrongfully expended or paid out.



§ 37-41-27 - School buses may be used for special events and during emergencies; school buses may be used to transport citizens attending air show or historic commemorative event on military base or military park under certain circumstances; transportation of students in vehicles other than school buses

(1) The local school boards, subject to rules and regulations promulgated by the State Board of Education, may permit the use of publicly owned school buses for the transportation of participating students, teachers, coaches and sponsors in connection with athletic events, events of boys' and girls' clubs, events of Future Farmers of America or 4-H Clubs and special events in connection with the schools which the boards may consider a part of the educational program. The local school boards, subject to rules and regulations promulgated by the State Board of Education, may permit the use of publicly owned school buses for the transportation of citizens for grand jury and other jury functions upon order of the court or as considered necessary by the school board during natural or man-made emergencies, hurricanes, tornadoes, floods and other acts of God. The local school boards, subject to rules and regulations promulgated by the State Board of Education, may permit the use of publicly owned school buses for the transportation of citizens attending an air show or historic commemorative event held on a military base or military park located in the school district; provided that such determination shall be made upon the minutes of the school board and shall include an agreement with the military base or military park that it will indemnify and hold the school district harmless in any action regarding such transportation.

(2) (a) Local school boards may regularly permit the use of motor vehicles other than school buses when the transportation is for trips to and from school sites or agricultural education sites or for trips to and from agricultural education-related events or competitions, but is not for customary transportation between a student's residence and such sites.

(b) When the transportation of students is provided, as authorized in this subsection, in a vehicle other than a school bus that is owned, operated, rented, contracted, or leased by a school district or charter school, the following provisions shall apply:

(i) The vehicle must be a passenger car or multipurpose passenger vehicle or truck, as defined in 49 C.F.R. Part 571, designed to transport fewer than ten (10) students. Students must be transported in designated seating positions and must use the occupant crash protection system provided by the manufacturer unless the student's physical condition prohibits such use.

(ii) An authorized vehicle may not be driven by a student on a public right-of-way. An authorized vehicle may be driven by a student on school or private property as part of the student's educational curriculum if no other student is in the vehicle.

(iii) The driver of an authorized vehicle transporting students must maintain a valid driver's license and must comply with the requirements of the school district's locally adopted safe driver plan, which includes review of driving records for disqualifying violations.

(iv) The local school board must adopt a policy that addresses procedures and liability for trips under this paragraph, including a provision that school buses are to be used whenever practical and specifying consequences for violation of the policy.



§ 37-41-29 - Private transportation of pupils shall be replaced by public transportation; continuation of existing or approval of new private contracts under certain circumstances; contents of contract

(1) It shall be the duty of the school boards, as existing private contracts providing for transportation of school pupils expire, to replace such private transportation with publicly owned transportation unless publicly owned transportation is deemed impractical. The school boards may acquire, when so requested by holders of private transportation contracts, from such holders of private transportation contracts, all buses which, in the opinion of the school boards, can be practicably operated as units of the public transportation system. The actual market value shall be paid therefor, said value to be determined by an appraisal by three (3) experienced and impartial citizens, the selection of whom shall be mutually agreed upon by the parties thereto.

(2) It shall be the duty of the school boards to approve the continuation of present private contracts providing for transportation of school pupils, or to approve new contracts entered into whenever it is deemed that the needs of the pupils can best be served by such method of transportation. However, in no case shall the amount allotted per pupil from state funds for transportation in facilities provided by private contracts exceed the amount allowed per pupil from state funds for public transportation in the same county and district.

(3) Before any money is allocated or disbursed from the state transportation funds to any school board which is transporting children under private contracts, written contracts shall be entered into by and between the respective carriers and school boards. A copy of each contract shall be filed with the superintendent of schools. The aforesaid contract shall contain, at a minimum, the cost of services to be provided to include all necessary bus routes as well as the cost of school-approved activities such as field trips, the length of the contract, the terms of the utilization of existing pupil transportation facilities and existing fleet of buses, if applicable, the necessary types and amounts of limits of insurance that will protect the district, to include Workers' Compensation Insurance, and the stipulation for the placement of district-identifying signage on all buses under contract, as required under Section 37-41-43. Certificates of insurance shall provide that a thirty-day prior notice of cancellation will be given to the district. The contractor shall comply with all state laws and the State Board of Education policies pertaining to pupil transportation services, including the requirement that (a) school buses used by such contractor shall comply with the Mississippi Minimum Standards for School Buses established by the State Board of Education, and (b) all school bus drivers employed by such contractor shall be trained and certified by the State Department of Education.

(4) Local school boards are not required to file a copy of any private contract for the transportation of exceptional children or the transportation of children under extraordinary circumstances with the State Board of Education.



§ 37-41-31 - Awarding of private transportation contracts

(1) In each case where pupils are transported to and from the public schools in the school districts of this state in privately owned vehicles, the contract for such transportation shall be let to the lowest responsible bidder who is able to furnish a solvent bond for the faithful performance of his contract. This shall be done after each route over which such pupils are to be transported has been laid out and established as provided in this chapter. Such contracts shall be awarded upon receipt of sealed bids or proposals after the time and place of letting such contracts and the manner of bidding have been duly advertised in some newspaper published in the county in accordance with the procedures provided in Section 31-7-13(c). If no newspaper is published in the county, then the advertisement shall be made by publication for the required time in some newspaper having a general circulation therein, and, in addition, by posting a copy thereof for that time in at least three (3) public places in the county, one (1) of which shall be at the county courthouse in each judicial district of the county. The awarding of all such contracts shall, however, in all respects be subject to the provisions of Section 37-41-29.

(2) Private contracts for the transportation of exceptional children, as defined in Section 37-23-3, may be negotiated by the local school board without the necessity of the advertising for or taking of bids. The same may apply under extraordinary circumstances where regular transportation is considered to be impractical. The local school board may negotiate and contract for the transportation described in this paragraph so long as the local school board complies with the school transportation regulations promulgated by the State Board of Education.

(3) Contracts shall be made for four (4) years, at the discretion of the local school board and shall include the stipulation for the placement of district-identifying signage on all buses under contract, as required under Section 37-41-43. Any and all bids may be rejected. At the expiration of any transportation contract, if the school board believes a route should remain substantially as established and finds that the carrier thereon has rendered efficient and satisfactory services it may extend the contract for not more than four (4) years, subject, however, to the provisions of Section 37-41-29.



§ 37-41-35 - Operation of school bus garage and repair shop

In every school district of this state having district-owned school buses, the school board may establish, maintain and operate a school bus garage or shop for the servicing, repair and maintenance of such county-owned or district-owned buses. Two (2) or more counties or school districts are authorized, in the discretion of the respective school boards thereof, jointly to establish, maintain and operate a school bus garage or shop for the servicing, repair and maintenance of such county-owned or district-owned buses. All of such garages or shops shall be established, maintained and operated under such rules and regulations as may be promulgated by the State Board of Education. All expenses incurred in acquiring land, purchasing, renting or constructing buildings, purchasing equipment, and all other expenses incurred in connection with the establishing, operation and maintenance of such garages or shops, may be paid from county or district transportation funds. However, before any county or school district shall expend such transportation funds for the purchase of land, or the purchase, rental or construction of buildings, or other permanent improvements in connection with such garages or shops, such proposed expenditures shall be submitted to and approved by the State Board of Education in accordance with the applicable rules and regulations of said board. Where maintenance shops are operated by the board of supervisors or the governing authorities of a municipality, school boards may, by agreement with the board of supervisors or the governing authorities of a municipality provide for the maintenance of school buses in the maintenance shops operated by said boards of supervisors or governing authorities of a municipality and may contribute to the support and expense of said shops as they may deem appropriate, subject to the approval of the State Board of Education. School boards may contract with Head Start Programs to provide maintenance services for buses operated by Head Start and may accept financial contributions from Head Start Programs to support the expense of operating their respective school district vehicle maintenance facilities. All such contractual agreements with Head Start Programs shall be subject to the approval of the State Board of Education.



§ 37-41-43 - Identification of publicly-owned school district buses

(1) All publicly owned school district buses which are hereafter acquired, and all publicly owned school district buses which shall hereafter be repainted, whether presently owned or hereafter acquired, and all publicly owned school district buses which do not have the name of the county or school district owning same painted thereon, whether such buses be owned by the county or a school district, shall have painted on both sides thereof the name of the county or school district owning same. Such words shall be painted on each such bus in letters at least five (5) inches in height and in a color which is in contrast with the color of the vehicle.

(2) Any contract entered into by a school district for the operation, rental or leasing of school buses with private or public entities under the authority provided in Section 37-41-3, or the purchase of school buses to be used by a school district under the authority provided in Sections 37-41-29 and 37-41-31, shall stipulate in the contractual agreement that the entity from whom the school bus is rented, leased or purchased, or which is providing the transportation service, shall cause to be placed on the bus, the required district-identifying signage required under subsection (1), before delivery of the school bus into possession of the school district.



§ 37-41-45 - Police may stop publicly-owned school district bus to ascertain whether its use is authorized by law

It shall be a misdemeanor for any person to use a publicly owned school district bus for any purpose other than one in connection with the school, and, upon conviction thereof, such person shall be fined not less than Fifty Dollars ($ 50.00). When any publicly owned school district bus is being operated on the public roads or highways at a time other than the usual and customary time for the transportation of children to and from the public schools, members of the Highway Safety Patrol, sheriffs, constables and other peace officers shall have the power and authority to stop such bus for the purpose of ascertaining whether the trip then being made is authorized by law. If it be found that such trip is unauthorized, such highway patrolman, sheriff, constable or other peace or police officer shall forthwith report the same to the school board owning such bus and to the State Department of Education.



§ 37-41-47 - Speed of school bus; penalty

It shall be unlawful for a driver of any school bus, whether a public or a contract bus, to drive said bus at a speed greater than forty-five (45) miles per hour while transporting children to and from school on regular routes. However, any such driver, while operating a school bus on other authorized trips, shall not drive said school bus at a speed greater than fifty (50) miles per hour. Any person who shall violate the provisions of this section shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not less than twenty-five dollars ($ 25.00) nor more than one hundred dollars ($ 100.00) for each such offense. In addition thereto, upon such conviction, such driver may be discharged from further employment as a school bus driver or carrier and his contract as such may be terminated.



§ 37-41-49 - Violation of safety regulations of state board of education; penalty

In case of any violation by a school district bus driver or carrier of the safety regulations established by the State Board of Education, such violation shall be deemed a misdemeanor and such offender may be punished as provided in Section 37-41-47.



§ 37-41-53 - Inspections and safety requirements for motor vehicles used for public school district transportation; condemnation of unsafe school district buses; penalties for operation of condemned bus

(1) Each school board, person, firm or corporation transporting public school district children on the public roads, streets and highways of the state with motor vehicles shall have the motor vehicles inspected according to the laws of the state. Each motor vehicle shall be inspected by a competent mechanic to be safe for transporting pupils on the roads, streets and highways of the state before it is released for such purpose. If such motor vehicle is found to be unsafe for transporting pupils, then it shall be properly repaired or adjusted as necessary before being used to transport pupils. The provisions of this subsection shall not apply to vehicles owned by individuals and under private contract to the school district and used exclusively for transporting members of their immediate families.

(2) The State Department of Education may inspect, at its discretion, any school bus used for transporting school district pupils to and from the public schools or for activity purposes to determine the safety of such motor vehicle for operation on the roads, streets and highways of this state. In the event a vehicle is inspected and is found to be unsafe for transporting pupils, a report shall be filed with the appropriate school district official indicating its deficiencies with recommendations for correcting such deficiencies.

(3) If it is determined that any school district buses are in such defective condition as to constitute an emergency safety hazard, those buses may be condemned and removed from service and shall not be returned to service until adequate repairs are completed and such buses are reinspected by the State Department of Education. Any school district official who approves the operation of any school bus that has been removed from service under the conditions listed above, prior to being reinspected by the State Department of Education, shall be guilty of a misdemeanor and, upon conviction, shall be punished by imprisonment in the county jail for a period not to exceed sixty (60) days, or a fine of not less than Five Hundred Dollars ($ 500.00) nor more than One Thousand Dollars ($ 1,000.00), or by both such fine and imprisonment, in the discretion of the court.



§ 37-41-55 - Duties of driver of school transportation vehicle used to transport pupils upon approaching railroad crossing or highway intersection

(1) The driver of every school transportation vehicle used to transport pupils, on approaching any railroad crossing, shall bring the vehicle to a complete stop within fifty (50) feet but not less than fifteen (15) feet from the nearest rail of the railroad. While stopped, the driver shall open the service door and driver's window, and look and listen for:

(a) Approaching trains or any other vehicle operated upon the rails for the purpose of maintenance of railroads, including, but not limited to, all hi-rail vehicles and on-track maintenance machines; and

(b) Signals indicating the approach of a train or other vehicle or machine operated upon the rails.

The driver shall not proceed until the driver has determined that it is safe to proceed.

(2) The driver of every school transportation vehicle used to transport pupils, on approaching any highway intersection, shall bring the vehicle to a complete stop and shall not proceed until the driver has determined that it is safe to proceed.

(3) Any driver who fails to bring his vehicle to a complete stop and follow the procedures as herein required is guilty of a misdemeanor and, upon conviction thereof, shall be fined not less than One Hundred Dollars ($ 100.00) nor more than Two Hundred Fifty Dollars ($ 250.00) for each offense.



§ 37-41-57 - Promulgation of regulations governing design and operation of school buses

The State Board of Education shall adopt and enforce regulations not inconsistent with the traffic laws and regulations of this state to govern the design and operation of all school buses used for the transportation of school children when owned and operated by any school board or privately owned and operated under contract with any school board in this state. Such regulations shall by reference be made a part of any such contract with a school board. Every school board, its officers and employees, and every person employed under contract by a school board shall be subject to said regulations.

Any officer or employee of any school board who violates any of said regulations or fails to include the obligation to comply with said regulations in any contract executed by them on behalf of a school board shall be guilty of misconduct and subject to removal from office or employment. Any person operating a school bus under a contract with a school board who fails to comply with any of said regulations shall be guilty of breach of contract and such contract shall be cancelled after notice and hearing by the responsible officers of such school board.



§ 37-41-59 - Mounting camera on school bus retractable, hand-operated stop sign

Every school district is authorized to mount a camera on any retractable, hand-operated stop sign that is a part of the equipment of a school bus.



§ 37-41-61 - Information campaign on school bus safety.

To the extent that state, federal or other funds are available or appropriated, the Department of Transportation and the Department of Education shall cooperate to conduct an information campaign to educate drivers concerning the provisions of this act and the importance of school bus safety.






PURCHASE OF SCHOOL TRANSPORTATION EQUIPMENT AND EMPLOYMENT OF DRIVERS

§ 37-41-81 - General grant of authority

The local school boards of this state are hereby authorized and empowered to purchase, own and operate, under such rules and regulations as may be prescribed by the State Board of Education, motor vehicles and other equipment for the transportation of children to and from the public schools of the respective counties and school districts, and to provide for the servicing, repair, care and maintenance of such county or district-owned motor vehicles and to employ drivers for the operation thereof, and to establish, erect and equip school bus shops or garages, and purchase land therefor, all under such rules and regulations as may be prescribed by the State Board of Education.



§ 37-41-83 - Power to expend funds

The school boards are authorized and empowered to expend the necessary amounts from the available transportation funds of the school district for the purchase of such transportation equipment, the servicing, repair and maintenance thereof and for the payment of the salaries of persons employed to drive or operate such transportation equipment, and to establish, erect and equip school bus shops or garages, and purchase land therefor.



§ 37-41-85 - Purchases to be in manner prescribed by regulations

No school board shall purchase any school bus or pupil transportation service vehicle as authorized by Section 37-41-81 except in the manner prescribed in Section 37-41-101. No school bus shall be purchased or otherwise acquired which does not conform to the specifications provided by the State Board of Education.



§ 37-41-89 - Authority to borrow money

The school board of any school district may borrow money for the purchase of school transportation equipment or to establish, erect and equip school bus shops or garages, and purchase land therefor, and issue the negotiable notes or bonds of the school district as evidence of the indebtedness so incurred.



§ 37-41-91 - Issuance of negotiable notes or bonds authorized

Where the amount of the indebtedness to be incurred does not exceed the sum of Ten Thousand Dollars ($ 10,000.00), the school board may issue negotiable notes as evidence of the indebtedness so incurred. Said notes shall be issued without an election thereon and without giving notice of the intention to issue same. However, where the amount of the indebtedness to be incurred exceeds the sum of Ten Thousand Dollars ($ 10,000.00), then the school board may, at its option, either issue negotiable notes or may issue bonds as evidence of the indebtedness so incurred. Notes or bonds issued under the authority of Section 37-41-89 may be issued and the funds borrowed thereunder without the necessity of giving notice thereof except as specifically provided herein, and specifically without the necessity of complying with the requirements of Section 31-19-25.



§ 37-41-93 - Maturity; interest

All notes or bonds issued under the authority of Section 37-41-89 shall mature in approximately equal annual installments over a period of not exceeding six (6) years from the date of the issuance of such notes or bonds. Such notes or bonds may bear interest at a rate not exceeding that allowed in Section 75-17-105, and such interest may be payable annually or semiannually.

In the event the funds borrowed under the authority of Section 37-41-89 are to be expended for the purchase of used transportation equipment, then all notes or bonds evidencing such loans shall be made to mature within two (2) years from the date of the issuance of such notes or bonds.



§ 37-41-95 - Manner of issuance and form thereof

All such notes issued by a school district shall be signed by the president of the school board and countersigned by the superintendent of schools, and the seal of the school district shall be impressed on each note as it is issued. The interest on said notes may be evidenced by proper coupons attached thereto and such coupons may bear only the facsimile signatures of the president of the school board and the superintendent of schools. Such notes shall be issued in such form and in such denominations as the school board shall determine. All of said notes shall be registered by the superintendent of schools in a book kept by him in his office for that purpose.

Where bonds are issued by the school board the manner of issuance and the form thereof shall be in compliance with the provisions of Sections 37-59-1 through 37-59-45.



§ 37-41-97 - Deposit and use of proceeds

The proceeds of all notes or bonds issued under the authority of Section 37-41-89 shall be deposited in the proper county or municipal treasury to the credit of a special school transportation equipment fund and shall be used and expended by the school board for the purpose or purposes for which they were issued under such rules and regulations as may be prescribed by the State Board of Education, and for no other purposes.

All such funds shall be paid out on warrants issued by the clerk of the board of supervisors or the municipal clerk, as the case may be, on pay certificates issued by the superintendent of schools upon order of the school board.



§ 37-41-99 - Payment of principal and interest on notes and bonds

The principal of and interest upon all notes or bonds issued under the authority of Section 37-41-89 shall be paid out of such transportation funds of the school district as may be available for such purpose. It shall be the duty of the school board to set aside each year out of such transportation funds a sufficient amount to pay the principal of and interest upon said notes or bonds as and when the same shall respectively mature and accrue. It shall be the duty of the superintendent of schools to include in the school budget each year separate items showing the amount required for the payment of the principal of and the interest upon all notes or bonds issued under the authority of said section.



§ 37-41-101 - Advertising and receiving bids by state board of education for school buses and bus bodies; purchase of buses and bodies by counties and school districts; purchase of other school transportation equipment; sale of unneeded school transportation equipment

(1) The State Board of Education is hereby authorized, empowered and directed to advertise for and receive sealed bids and proposals for sale of school bus bodies and school buses sold as complete units to the school boards of school districts in this state. The State Board of Education shall approve persons, firms, corporations or associations authorized to sell school bus bodies and school buses sold as complete units, and shall establish prices relative thereto based upon the lowest and best bids, which school districts may not exceed in purchasing such equipment. In determining the lowest and best bids received for such equipment, there shall be included as part of the total cost thereof any transportation or freight charges which will be incurred. The State Board of Education may permit all such bidders to sell said equipment provided that the bidders agree to sell the equipment at prices established based upon the lowest and best bid and in compliance with rules and regulations relative thereto promulgated by the state board. Persons, firms, corporations or associations permitted to sell school bus bodies and school buses sold as complete units shall be limited to those actually submitting bids for consideration by the State Board of Education. The State Board of Education shall reserve the right to reject any and all bids submitted.

(2) School boards may purchase school bus bodies and school buses sold as complete units without additional advertisement for bids, provided that the prices for such equipment do not exceed the maximum allowable prices established under the provisions of subsection (1) of this section, and that said purchases are in compliance with the conditions specified therein. All such purchases shall be subject to the approval of the State Department of Education, which shall verify compliance with the applicable specifications, rules and regulations promulgated by the State Board of Education.

(3) In addition to the method of purchasing authorized under this section, school boards are hereby authorized to advertise for and accept the lowest and best bid received for the purchase of school bus chassis and/or pupil transportation service vehicles. Provided, however, that local school governing boards may purchase school bus chassis and/or pupil transportation service vehicles from any motor vehicle dealer domiciled within the county of such governing board, whose bid does not exceed a sum equal to three percent (3%) greater than the price or cost which the dealer pays the manufacturer, as evidenced by the factory invoice for such vehicles. In the event said county does not have an authorized motor vehicle dealer, said board may, in like manner, receive and accept bids from motor vehicle dealers in any adjoining county. No purchase of school bus chassis or service vehicles under the provisions of this subsection shall be valid unless the purchase is made according to statutory bidding and licensing requirements. All purchases under provisions of this subsection shall be subject to the approval of the State Department of Education, which shall verify compliance with the applicable specifications, rules and regulations promulgated by the State Board of Education.

(4) Upon application to and approval by the State Department of Education, school governing boards are hereby authorized to purchase used school buses and used pupil transportation service vehicles, provided that said vehicles meet applicable specifications and the purchase price does not exceed their fair market value. Said fair market value shall be determined by an appraisal by three (3) experienced and impartial citizens, the selection of whom shall be mutually agreed upon by the parties thereto. Said appraisers may be subject to approval by the State Department of Education. Maximum regard for pupil safety and adequate protection of health shall be primary requirements which shall be observed by local school governing boards in purchasing used school buses. The State Department of Education may inspect or have inspected any used school bus prior to purchase to determine whether said bus meets requirements of law and regulations of the state board.

(5) In the event the school board shall have determined that school buses or pupil transportation service vehicles are no longer needed for the transportation of pupils in such school district, such equipment may be sold to another school district without the necessity of advertising for bids. The school district proposing to sell the buses or service vehicles and the school district proposing to purchase such equipment shall agree upon a fair and reasonable price therefor. The agreement shall be spread upon the minutes of the boards of the respective school districts and shall be subject to the prior approval of the State Department of Education, which shall verify compliance with applicable specifications, rules and regulations of the State Board of Education.



§ 37-41-103 - Promulgation of rules and regulations by state board of education

For the further purpose of carrying out the provisions of Sections 37-41-81 through 37-41-101, the state board of education is further authorized and empowered to adopt and promulgate reasonable rules and regulations not inconsistent with the law for such purpose. Said state board of education shall have, in addition, all power and authority conferred upon it by the provisions of Sections 37-41-1 through 37-41-53 or any other statute.






SAFETY COUNCIL [REPEALED]






Chapter 43 - TEXTBOOKS

§ 37-43-1 - Purpose of chapter; distribution of textbooks to schools and pupils; definition of "board" and "textbook."

(1) This chapter is intended to furnish a plan for the adoption, purchase, distribution, care and use of free textbooks to be loaned to the pupils in all elementary and high schools, other than charter schools, of Mississippi.

(2) The books herein provided by the State Board of Education, which shall be the State Textbook Procurement Commission, shall be distributed and loaned free of cost to the children of the free public school districts of the state and of all other schools located in the state, which maintain educational standards equivalent to the standards established by the State Department of Education for the state schools as outlined in the Approval Requirements of the State Board of Education for Nonpublic Schools.

(3) Teachers shall permit all pupils in all grades of any public school in any school district to carry to their homes for home study, the free textbooks loaned to them, and any other regular textbooks whether they be free textbooks or not.

(4) For the purposes of this chapter, the term "board" shall mean the State Board of Education.

(5) "Textbook" shall be defined as any medium or manual of instruction which contains a systematic presentation of the principles of a subject and which constitutes a major instructional vehicle for that subject.

(6) In addition to the authority granted in this chapter, local school boards shall make available to the parents or legal guardians of any children of school age who reside in the school district administered by the school board, upon request, any textbooks on the state surplus inventory list. The parent or legal guardian is responsible for the return of the textbook(s) to the local school district upon completion of the textbook(s) use. Failure to return the textbook(s) to the school district will result in the parents or legal guardians being responsible for compensating the school district for the fair market value of the textbook(s).



§ 37-43-2 - Transfer of functions, powers, duties, etc., of State Textbook Procurement Commission to State Board of Education

(1) On July 1, 1987, the State Board of Education shall assume all power, authority, duties and functions of the State Textbook Procurement Commission. All records, personnel, property and unexpended balances of appropriations, allocations or other funds of the State Textbook Procurement Commission shall be transferred to the State Board of Education on July 1, 1987. All such employee transfers shall be in accordance with the rules and regulations of the State Personnel Board. It is the intent of the Legislature that the number of persons employed by the state as a result of the consolidation required by this section shall be reduced where possible, but that such reduction shall result from attrition of employees and not dismissal.

(2) Each officer or agency subject to the provisions of this section is hereby authorized and empowered to promulgate such rules and regulations not conflicting with this section necessary to accomplish an orderly transition. Each officer or agency subject to this section shall assist, with the fullest degree of reasonable cooperation, any other officer or agency in carrying out the intent and purpose of this section.

(3) All members serving on the Mississippi State Textbook Procurement Commission as it existed under the provisions of Section 37-43-3 prior to June 30, 1987, shall continue to serve in an advisory capacity to the State Board of Education until December 31, 1987. This advisory board shall be known as the "Mississippi State Textbook Advisory Board," and shall assist the State Board of Education in assuming its duties under the provisions of this section and shall provide technical assistance as may be requested. The State Department of Education, from any funds appropriated thereto, shall, upon the request of the State Board of Education, timely pay all sums reasonably required for the operation of the Mississippi State Textbook Advisory Board, including per diem and actual expenses of such board, through December 31, 1987.



§ 37-43-17 - Persons disqualified from participation in rating and adoption of textbooks

If any person related within the third degree by blood or marriage, as computed by civil law, to any member of the board, or if any person that is associated in any business or partnership with any member of said board, shall be employed in good faith by any school book company, firm, corporation or agent in connection with the adoption of textbooks within this state, the said member of the board so related by blood or marriage, or so associated in business or partnership with such person, shall not vote in the rating and adoption of any school book or books offered by such school book company, firm, corporation or agent for adoption.



§ 37-43-19 - General powers and duties of board

The board shall have the power and is hereby authorized:

(a) To promulgate rules and regulations for the purchase, care, use, disposal, distribution and accounting for all books to be furnished under the terms of this chapter, and to promulgate such other rules and regulations as may be necessary for the proper administration of this chapter.

(b) To adopt, contract for, and make available for purchase, cash or credit, basal, supplementary or alternative textbooks through twelve (12) grades as provided in the school curriculum, or for any other course that it may add thereto.

(c) To determine the period of contract for rated and adopted textbooks which shall not be for less than four (4) years nor more than five (5) years, with the right of the board, in its discretion, to renew or extend such contract from year to year for a period not exceeding two (2) additional years and to determine the conditions of the approval or forfeiture of a contract and such other terms and conditions as may be necessary and not contrary to law.

(d) To have complete power and authority over additions and amendments to textbooks, advertising for bids and the contents thereof, including auxiliary materials and workbooks, advertising on the protective covers of textbooks, bids and proposals, prices of textbooks, specimen copies, cash deposits, selection and adoption, distribution, fumigation, emergencies, selling to others, return of deposits, forfeiture of deposits, regulations governing deposits, renovation and repair of books, requisition, transportation or shipment of books, and any other acts or regulations, not contrary to law, that may be deemed necessary for furnishing and loaning free textbooks to the school children, as provided in this chapter.



§ 37-43-21 - Textbook rating committees; disposition of sample textbooks; use of textbook allotment for repair of textbooks; prices for new textbook purchases

(1) For the purpose of assisting the board during an adoption, there shall be rating committees in each of the fields in which textbooks are considered for adoption. Each committee shall be composed of seven (7) members. The State Superintendent of Public Education shall appoint four (4) members of each of the committees, each of whom shall be a competent, experienced teacher who is currently teaching in the field in which the textbooks are considered for adoption. The Governor of the State of Mississippi thereupon shall appoint three (3) members of each of said committees, who shall be persons he deems competent to participate in the appraisal of books offered for adoption, in each field, for use in the public schools of this state.

(2) It shall be the duty of said rating committees to appraise the books offered for adoption in each field in which textbooks are offered for adoption and recommend eight (8) books and/or series for each adoption to be made by the board and giving the reasons for or basis of such recommendations. No book shall be recommended which does not receive a majority vote of the members of each committee. Any member dissenting from any majority vote of the committee shall make his appraisal of any book recommended or rejected by the majority of the committee and specify the reasons therefor and make such recommendations as he thinks proper. All appraisals, recommendations, and dissents if any, shall be in writing and filed with the board for its consideration upon the adoption. The travel expenses of such committees shall be reimbursed in the amount as provided in Section 25-3-41 and shall be paid out of the State Textbook Fund. Such rating committees shall be subject to the provisions of Section 37-43-17. The board shall have the power to reject any and all recommendations of the rating committees and to call for further recommendations; in no case shall the board adopt any book not recommended by the rating committees.

(3) Any and all sample textbooks that may be furnished by the publisher thereof as provided by Section 37-43-59 to any member of the board, the Superintendent of Public Education, and any member of a rating committee shall within one (1) year after receipt of same by said member be turned in to the State School Book Depository without cost to the State of Mississippi, and the same shall thereafter be used without any cost to the State of Mississippi in supplying free textbooks to the educable children of the State of Mississippi as now provided by law or shall be sold to the highest bidder by the board with the proceeds immediately deposited in the State Treasury to the credit of the State Textbook Fund.

(4) No state official, state employee, school board member, school superintendent, principal, teacher or any other individual shall sell or donate sample textbooks furnished them by the State School Book Depository as part of the textbook adoption or selection process. Said individuals and public officials shall not receive payment by the state depository, any publisher or any other company for sample textbooks.

(5) School districts may annually utilize any portion of the textbook allotment for the repair of textbooks; provided, however, that school districts are authorized and encouraged to utilize the Mississippi Department of Corrections bookbinder for the repair of textbooks.

(6) Prices for new textbook purchases shall not be higher than the lowest price at which books are sold anywhere in the United States, after all discounts are allowed.



§ 37-43-23 - Procedure for purchase of textbooks from publishers; distribution of books

The State Board of Education is hereby authorized, empowered and directed to advertise for and receive sealed bids for textbooks. Bidders shall quote their lowest net wholesale prices, f.o.b. Central Depository, Jackson, Mississippi; however, the board may, in its discretion, establish a state depository or depositories or inaugurate any other plan for the distribution of books. Such prices shall not be higher than the lowest price at which books are sold anywhere in the United States, after all discounts are allowed. It is the intent of the Legislature that the price paid for a textbook shall not exceed the lowest price at which the same book, both having the same copyright date, is sold anywhere in the United States after all discounts are allowed. Every contract entered into under the provisions of this section by the board and any publisher or publishing company shall contain a provision that the publisher covenants and agrees that he is not furnishing under contract executed after the first day of January of the year in which the contract becomes effective, to any state, county or school district in the United States, the textbooks embraced in the contract at a price below the price stipulated therein. At any time that the board may find that any book or books, in either regular or special editions, are being furnished in any other state at a lower price under contract than it is being furnished in Mississippi, the contract shall be forfeited to the state. Any contractor who violates this provision shall return all money paid out for such book or books and also forfeit such book or books to the state, and suit may be brought on the bond of the contractor for all losses sustained.

Successful bidders or contractors shall be required to maintain a depository at a place within the State of Mississippi, to be named by the board, where a stock of books sufficient to meet all reasonable and immediate demands shall be kept. Upon requisition of the board, the depository shall ship books, transportation charges paid, to the various shipping points in Mississippi to be specified by the board. For such service the depository shall make no charge to the board except the actual cost of transportation from the depository to the shipping point designated. The cost of distribution shall not exceed eight percent (8%) of the total appropriation for any fiscal year.

All books furnished the State of Mississippi by contractors under this chapter shall continue to measure up to the same standards as are required in the contract, said standards to include printing, binding, cover boards, mechanical makeup, and any other relevant points as set out in the plans and specifications as fixed by the board. Any contractor of any book or books, who fails to keep said books up to said standards, shall forfeit, not only his contract to the state, but shall return all money paid out for such book or books and also forfeit said books to the state.



§ 37-43-24 - Timely acquisition of Braille and large print textbooks

(1) This section shall be referred to and may be cited as the "Timely Acquisition of Braille and Large Print Textbooks Act of 2002."

(2) The State Department of Education is hereby authorized and directed to place textbook procurement orders for visually impaired and hearing impaired students in the schools of this state prior to the beginning of the fiscal year for which the expenditure for such order has been authorized by the Legislature. After June 1 of any year, the State Department of Education may order additional books, as needed. In addition, the State Department of Education is authorized and directed to place textbook, equipment and school supply procurement orders for students attending the state supported schools administered by the State Board of Education prior to the beginning of the fiscal year for which the expenditure for such order has been authorized by the Legislature, and may order additional books, equipment and supplies at a later date, as needed. The department shall insure that the appropriate procedures for textbook procurement are followed according to state law and board policy as described in the Textbook Administration Handbook.



§ 37-43-25 - Retention of specimen copies of textbooks, contracts and bonds, and copies of bids

Specimen copies of all textbooks, which have been made the basis of contracts under the provisions of this chapter, clearly marked and identified as such, shall be deposited by the publisher of said books with the State Superintendent of Public Education. Said specimen copies shall be preserved and kept open for inspection by the public.

A copy of all contracts and bonds executed under the provisions of this chapter shall be provided to the following, one (1) copy for the contractor, one (1) copy to be filed in the Office of the Secretary of State, and one (1) copy to be filed in the office of the State Superintendent of Public Education.

An original of each bid, whether accepted or rejected, shall be filed and preserved in the office of the State Superintendent of Public Education for at least five (5) years.



§ 37-43-27 - No books to be purchased from trusts

No book or books shall be purchased from any person, firm or corporation who is a member of, or connected with, any trust. In the event that it is established that this provision has been violated, the contract shall be forfeited and monies paid out under this contract shall be returned to the state, and all books heretofore purchased under said contract shall be kept by the state or the public school district which purchased the textbooks.



§ 37-43-29 - Designation of Secretary of State as contractor's agent

Any person, firm or corporation with whom a contract has been entered into, under the provisions of this chapter, shall designate the Secretary of State of Mississippi as its agent, upon whom citation and all other writs and processes may be served, in case any suit shall be brought against such person, firm or corporation.



§ 37-43-31 - Selection of books by local school districts

(1) The State Board of Education shall adopt and furnish textbooks only for use in those courses set up in the state course of study as recommended by the State Accreditation Commission and adopted by such board, or courses established by acts of the Legislature. In all subjects the board, in its discretion, may adopt textbooks and/or series from those recommended by the textbook rating committees. The board may adopt a plan which permits the local school districts to choose the book or books to be requisitioned from those adopted, provided:

(a) That, when a book is furnished by the state, it shall remain in use during the period of its adoption;

(b) That the average per pupil cost of textbooks so furnished any unit shall not exceed that allowed for all other units in the state;

(c) That nothing herein provided shall be construed as giving any school the authority to discard or replace usable copies of textbooks now being furnished by the state;

(d) That the State Department of Education is authorized to disburse the annual textbook appropriation directly to the public school districts in accordance with Section 37-43-31(1)(b). The textbooks procured through this chapter, as well as textbooks which are on hand on June 30, 1994, which were previously purchased through the provisions of this statute, shall become the property of the public school district which purchased them, unless the State Department of Education authorizes the transfer of unneeded textbooks to another location in accordance with rules and regulations promulgated by the State Board of Education;

(e) That textbooks which are on loan to other than public schools as referenced in Section 37-43-1, shall remain the property of the State of Mississippi. All requisitions for textbooks from these schools shall be submitted to the State Department to be processed and subsequently shipped to the requesting school. No funds shall be disbursed directly from the State Department of Education to the schools in this category for the purpose of procuring textbooks; and

(f) That funds made available through this chapter may be used to purchase any state-adopted or non-adopted textbook from any state depository, directly from the publisher, or in accordance with the provisions of Sections 37-43-21(5) and 37-43-31(3). For purchases made directly from the publisher, the public school district, or the State Department of Education when purchasing for other than public schools, shall not pay a higher price for a textbook than that listed on the current state-adopted list.

(2) Whenever any book under contract is displaced by a new adoption, the board may continue to require the schools to use the recently purchased books from any previous adoption; however, such period of use shall not exceed four (4) years.

(3) If five (5) or more school boards petition the State Board of Education to add a book, or a series of books, to the approved list of state adoptions in a given subject area, then the State Superintendent of Public Education shall have sixty (60) days to show cause to the State Board of Education why the books in question should or should not be purchased with state funds. If the petition is not acted upon within the sixty-day period, the petition shall be deemed to be approved. Once a textbook has been approved through the petition process, any public school district or eligible other school may procure the said textbook utilizing funds appropriated through this chapter.

(4) If new and innovative textbooks that would improve a particular course of study become available between adoption cycles, a school board may petition the State Board of Education for permission to purchase these books out of sequence to be paid for with state textbook funds.

(5) The State Board of Education shall not allow previously rejected textbooks to be used if such textbooks were rejected for any of the following reasons:

(a) Obscene, lewd, sexist or vulgar material;

(b) Advocating prejudicial behavior or actions; or

(c) Encouraging acts determined to be anti-social or derogatory to any race, sex or religion.

(6) All books or series of books adopted under the petition procedures of this chapter shall be purchased under the provisions for bidding, pricing and distribution as prescribed in Section 37-43-23.

(7) Petition procedure books or series of books adopted under this section shall be considered only until the date of the next regular adoption series in the applicable subject area. Petition procedure books shall be submitted for formal adoption at the next applicable regular textbook adoption as prescribed under the provisions of Chapter 43, Title 37, Mississippi Code of 1972; otherwise, such books adopted under the petition procedures which do not receive formal adoption approval as recommended by the textbook rating committee shall be dropped from the state textbook petition adoption list. Provided, however, this provision shall in no way prohibit a school district from using other funds, federal or local, for the purchase of such books.



§ 37-43-33 - Purchase of books by parents, school boards, etc

Any parent, person or school board in any community of the state may purchase books from the depository who is given authority to sell books under the provisions of this chapter. The price of the books so ordered or brought shall be the same as the contract price, plus whatever postage or delivery charges might accrue.



§ 37-43-37 - Numbering of books; record of books issued to pupils

All books shall have a uniform label printed on the inside cover. Each school shall number all books, placing the number on said labels. All teachers shall keep an accurate record of the number and names of all books issued to each pupil.



§ 37-43-39 - Persons prohibited from acting as agents or attorneys for textbook publishers

No teacher in any of the schools of the state, and no county or municipal superintendent of schools, and no person officially connected with the government of or direction of any school shall, during the term of his office as said superintendent or during the time of his or her employment as teacher, act as agent or attorney for any textbook publishing company selling textbooks in this state. If, after election as county or municipal superintendent or employment as teacher, any person filling such position accepts the agency or attorneyship of any textbook publishing company, the acceptance of such agency or attorneyship shall work a forfeiture of the office or position as teacher held at the time of the acceptance of such agency or attorneyship.



§ 37-43-41 - State Textbook Fund; Local School District Textbook Carryover Fund

The State Textbook Fund of Mississippi shall consist of the amounts appropriated by the Legislature for the same, all monies accruing from the sale of disused books from other than public schools, all monies derived from the purchase of books by both public and private schools trustees, and by private individuals, all monies collected in damage suits under the terms of this chapter, and all other monies collected in any way whatsoever under the terms of this chapter.

There is hereby created a special fund in the State Treasury to be designated as the "Local School District Textbook Carryover Fund." Said fund shall be credited with any funds which were appropriated by the Legislature to the State Textbook Fund for any fiscal year in which said funds were allocated to local school districts but unexpended by said districts. Said unexpended funds shall be deposited by the board into the Local School District Textbook Carryover Fund to the credit of the local school districts which were originally allocated such funds. All carryover funds which exist on June 30, 1994 which belong to public school districts shall be disbursed to the respective school districts. Carryover funds for other than public schools shall be handled in the same manner as previously described in this section.



§ 37-43-43 - Deposit of funds to credit of State Textbook Fund

The State Superintendent of Public Education shall deposit all funds sent to him from non-public schools for lost books or damaged books as well as all other funds accruing under this chapter in the State Treasury to the credit of the State Textbook Fund.



§ 37-43-45 - Suits for recovery of losses

Any loss occasioned by the neglect, carelessness or failure of duty by the county superintendent or any principal or teacher in charge of any school, shall entitle the state to bring suit for the recovery of the amount of the loss or losses occasioned thereby.

Any writ or suit of any nature instituted under the provisions of this chapter shall be brought in the name of the State of Mississippi by the Attorney General. Any money or moneys recovered by such suit shall be placed to the credit of the State Textbook Fund.



§ 37-43-47 - Payment of bills for textbooks

Bills for textbooks purchased by the state on requisitions as provided in this chapter, and bills for all other expenses incurred under the terms of this chapter, shall be paid by warrants on the State Treasury made by the Auditor on receipt of bills from the State Superintendent of Public Education, and approved by the State Board of Education. Bills for textbooks purchased by public school districts, shall be submitted to the respective school district submitting the requisition. Each public school district will make payment to the appropriate entity which is responsible for providing the requested textbooks.



§ 37-43-49 - Storage of school books by counties

It shall be the duty of the board of supervisors of each county in the state to provide adequate storage space in the county courthouse, or in some other building at the county site, for the storage of school books distributed under the provisions of this chapter. In the event sufficient space for the storage of such books cannot be provided in the courthouse, the board of supervisors shall be authorized to rent a room or rooms in some other building at the county site for the storage of such books, and to pay such reasonable rental therefor as may be necessary out of the general fund of the county.

The county superintendent of education, with the approval of the county board of education, may expend out of the county school fund an amount not to exceed One Hundred Fifty Dollars ($ 150.00) in any school year for part-time janitor's services or other help in the handling, storage and distribution of school books.



§ 37-43-51 - Reports by schools receiving textbooks

The management of all public, private, parochial or denominational schools wherein the board is furnishing to the students thereof free school textbooks and said free school textbooks are used by the students in said school, shall file annually with the State Board of Education any and all reports as may be required by the board.

Any person who shall refuse, neglect or fail to file any report required by the board shall be denied a new allocation of funds until such reports have been completed and filed with the board.



§ 37-43-53 - Advertising on covers of textbooks

The board is hereby authorized, empowered and directed, in its discretion, to offer for advertising purposes, the protective covers of the several free textbooks, to accept bids, and to let contracts for said space. The contracts for said advertising purposes shall be let for definite periods not to exceed two (2) years.

It shall be the duty of the board, if it is desired that advertising shall be used, to approve all proposed advertising submitted for use on the covers of such free textbooks, and to accept only that advertising which will be in keeping with the spirit of the schools in promoting the children physically, mentally and morally. The board is hereby authorized, empowered and directed, in its discretion, to reject any and all bids submitted. No sectarian, un-American or immoral advertisements shall be accepted.

All moneys derived from sale of such advertising shall be deposited in the State Treasury for the benefit of the General Fund.



§ 37-43-55 - Purchase and distribution of Mississippi Blue Book

The board is hereby authorized and empowered to purchase copies of the Mississippi Blue Book for supplementary use in the schools of Mississippi.

The board shall prescribe the number of copies to be furnished each school and shall make any other regulations governing its distribution and use.

The cost of the Mississippi Blue Books purchased and distributed shall be paid for out of the regular appropriation to the State Textbook Fund.



§ 37-43-57 - Penalties for violations of chapter

Except as may otherwise be provided in this chapter, any person wilfully violating any of the provisions of this chapter shall be guilty of a misdemeanor, and upon conviction shall be punished by a fine of not less than Five Hundred Dollars ($ 500.00) nor more than Five Thousand Dollars ($ 5,000.00), or by imprisonment not to exceed twelve (12) months in the county jail, or by both, in the discretion of the court.



§ 37-43-59 - Furnishing and disposition of samples

(1) Not more than one (1) pupil copy, one (1) teacher's edition, and one (1) copy of any limited auxiliary materials shall be furnished as samples or specimen copies to any single person involved in the state rating, adoption process of free textbooks. Any and all sample or specimen textbooks or other materials furnished to any person serving in an official capacity or as an officer or employee in a school receiving free textbooks shall be furnished only by the State Board of Education after receipt from the publishers. No samples shall be furnished by publishers directly to any such person. The board shall keep detailed records of all samples furnished to all persons and establish such procedures for return of all samples. The intent of this provision is that no person serving in an official capacity shall receive personal benefit or profit from sale of sample or specimen textbooks.

(2) Not more than one (1) pupil copy, one (1) teacher's edition, and one (1) copy of any limited auxiliary materials shall be furnished for review and inspection to any single person involved in the selection committee process of free textbooks. Any and all textbooks or other materials furnished to any such person serving in a selection committee capacity for inspection and review shall be furnished subject to the rules and regulations adopted by the board which such rules and regulations shall not prohibit direct delivery by the publishers to such persons. The board shall keep detailed records of all textbooks and auxiliary materials furnished to all such persons and establish such procedures for the return thereof. Any and all textbooks furnished to persons serving on selection committees shall be turned in to the State School Book Depository without any cost to the State of Mississippi and shall be credited to the account of the publisher. Any and all textbooks so furnished to persons serving on selection committees which have not been returned within one (1) year of the receipt of same the value thereof shall be charged against the allocation of state funds to said school district to the same extent as if said books had been purchased by said school district. The intent of this provision is that no person serving as a selection committee member shall receive personal benefit or proceeds from the sale of said textbooks.

(3) The State School Book Depository shall pay into the State Treasury to the credit of the State Textbook Fund the net wholesale price less an eight percent (8%) distribution cost and freight charges of those adopted textbooks which are returned by the rating committees as required herein. The board shall also provide for the sale of damaged books and those textbooks not adopted into the secondary textbook market on an annual basis. The State School Book Depository shall pay into the State Treasury to the credit of the State Textbook Fund the amount received for which said textbooks are sold less an eight percent (8%) distribution cost and freight charges of said textbooks which are damaged or not adopted.

(4) Any person converting to personal use or selling any sample or specimen textbook or other materials contrary to provisions of this section shall be guilty of the crime of embezzlement as provided by Section 97-11-25 and in addition shall upon conviction pay a fine of Fifty Dollars ($ 50.00) per book sold or converted to personal use and shall be removed from any public office or public employment position held.






Chapter 45 - STATE AID TO PUBLIC SCHOOLS

§ 37-45-1 - Declaration of policy

The legislature hereby recognizes that in order to exercise the constitutional power, set forth in Section 201 of Article 8, that the legislature may, in its discretion, "provide for the maintenance and establishment of free public schools for all children between the ages of six and twenty-one years, by taxation or otherwise," equality of educational opportunity with respect to instructional personnel, school buildings and facilities, transportation facilities, curriculum and all other school facilities should be provided for all such children, that the burden of providing such equality of educational opportunity can no longer be borne entirely by the local taxing units, and, therefore, that a program of state aid therefor should be instituted. The legislature, therefore, declares and determines that the maintenance of the uniform system of free public schools to insure and provide substantial equality of educational opportunity is the joint responsibility of the State of Mississippi and the local taxing units thereof.



§ 37-45-3 - Transfer of functions, etc., of State Educational Finance Commission to State Board of Education

(1) There is hereby created a State Educational Finance Commission. For the purposes of this chapter, the term "commission" shall be construed to mean "State Educational Finance Commission."

(2) From and after July 1, 1988, the State Educational Finance Commission shall be abolished, and all duties and responsibilities thereof shall be transferred to the State Board of Education. All records, property, unexpended balances of appropriations, allocations or other funds of the commission shall be transferred to the State Department of Education. All references in the laws of this state to the "State Educational Finance Commission" or to the "commission," when referring to the Educational Finance Commission, shall be construed to mean the State Department of Education.

(3) In order to provide for an orderly transition in assuming the duties and responsibilities of the State Educational Finance Commission, the State Board of Education shall develop a plan of transition and shall report such plan to the Legislature on or before January 1, 1987.



§ 37-45-5 - Appointment and term of members

The commission shall be composed of six (6) members who shall be appointed by the Governor, subject to confirmation by the Senate. However, no such confirmation shall be made by the Senate until said appointment or appointments have been referred to the proper Senate standing committee and an individual report has been made on each appointee by said Senate standing committee reporting that in its judgment such appointee has the proper qualifications and is a proper person to perform the duties of this office.

One (1) member shall be appointed from each congressional district of the state as presently existing. In making the original appointments, two (2) members shall be appointed for a term expiring April 1st, 1956; two (2) members shall be appointed for a term expiring April 1st, 1958; and two (2) members shall be appointed for a term expiring April 1st, 1960. Thereafter all appointments shall be for terms of six (6) years commencing on April 1st of the year in which the appointments are made. New members of the commission shall be appointed from the same district as their predecessor. Any vacancy in the membership of the commission occurring before the expiration of a term shall be filled in the manner hereinabove provided for, but only for the unexpired term.



§ 37-45-7 - Surety bond; voting

Each member of the commission shall, before entering upon the discharge of his duties, enter into a good and sufficient surety bond in the sum of fifty thousand dollars ($ 50,000.00) payable to the State of Mississippi and conditioned upon the faithful discharge of his duties. Said bond shall be executed by some surety company authorized to do business in this state. The premiums thereon shall be paid from any funds which may be available to the commission for such purpose.

Any member of the commission may have his vote on any question before the commission recorded on the minutes thereof at the time of the vote, and a member of the commission who votes against an illegal, unlawful or unauthorized expenditure of funds shall not be liable therefor.



§ 37-45-9 - Compensation and expenses

The members of the commission shall receive a per diem, mileage and expenses as is authorized by law per day for each day spent in attending meetings of the commission and in performing such other duties as may be required of them by law or the directives of the commission. However, except for regular or called meetings no member shall receive per diem, mileage or other expenses in performing duties unless such duties shall have been directed by an order duly entered on the minutes of a meeting of the commission prior to the performance thereof.



§ 37-45-11 - Adoption and use of seal

The commission is authorized to adopt and use an official seal.



§ 37-45-13 - Meetings; organization

The commission shall meet on the third Monday of each month, and shall meet at such other times as may be designated by law or upon call by the chairman or a majority of the members of the commission. At its first meeting, the commission shall organize and elect a chairman and a vice-chairman. As soon as practicable thereafter, the commission shall adopt such rules and regulations not contrary to the provisions of this chapter and the other laws of the State of Mississippi as shall be necessary and proper to govern its proceedings. Four members of said commission shall constitute a quorum for the purpose of doing business. The commission may either elect a secretary from among its membership or designate the executive secretary as its secretary.



§ 37-45-15 - Minutes; recess of meetings and hearings

The commission shall keep full, complete, and permanent minutes and records of all its proceedings, including the rules and regulations adopted by it, and said minutes shall be signed by the chairman, or vice-chairman, and attested by the secretary. All minutes of the commission shall be signed and approved not later than the close of the next regular meeting.

Any meeting or hearing of or by the commission may be recessed from day to day or time to time without the necessity of daily entering the fact of recess upon the minutes of the commission. However, the fact of recess of any hearing, where the proceedings are taken by a reporter, shall be shown in the record of the proceedings.



§ 37-45-17 - Executive secretary and other employees

The commission shall select an executive secretary, who shall be the administrative officer of the commission. The executive secretary shall perform such duties as are required of him by law, and such other duties as may be assigned to him by the commission. He shall receive such compensation as may be fixed by the commission. He shall hold, or be eligible to secure, a Class AA certificate for administrators as defined in the rules and regulations of the state department of education covering the certification of instructional personnel. He shall have had ten years' experience as a teacher, supervisor or administrator in the public schools, of which not less than five years shall have been in a responsible administrative position. He shall have had broad professional education experience and shall have recognized ability as a school administrator. He shall have no vote in the decisions of said commission, and shall have no voice in the making or fixing of policies by said commission. Said executive secretary, in order to qualify for his position, shall be required to make a good and sufficient bond in some surety company qualified and doing business in the State of Mississippi, in the penal sum of one hundred thousand dollars ($ 100,000.00), conditioned upon the faithful performance of his duties as required by law and the directives of said commission. The premium on said bond shall be paid from any funds available to the commission for such purpose. Said executive secretary may be removed at any time upon a majority vote of the membership of said commission.

The commission shall have the power and authority to employ such technical, professional, and clerical help as may be necessary for the administration of this chapter and for the performance of such other duties as may be imposed upon the commission by law, and to define the duties and fix the compensation of such employees.



§ 37-45-19 - Promulgation of rules and regulations

The commission shall promulgate such reasonable rules and regulations as shall be necessary and proper to carry out the provisions of this chapter and of such other laws, the administration of which shall be vested in the commission; however, no such rule or regulation shall be in conflict with any applicable law. It shall be the duty of the commission to furnish the board of trustees or other governing body of all school districts and the attorney general certified copies of all rules and regulations prescribed by the commission, which distribution shall be made not less than thirty days prior to the effective date of all such rules or regulations.



§ 37-45-21 - Distribution of school facility funds

The commission shall distribute and disburse, subject to the provisions of law, such funds as may be appropriated by the legislature, and such funds as may otherwise become available, for constructing, improving, equipping, renovating, and repairing school buildings or other school facilities, as authorized and directed by chapter 47 of this title. No funds shall be distributed by said commission to any school district operating a school in the State of Mississippi until such school district shall have conclusively shown that it has complied with all the requirements of the laws of the State of Mississippi for the operation of schools or school districts, and until such school district shall have complied with all the applicable regulations of the commission.



§ 37-45-23 - Formulation of policies and approval of plans for location and construction of noncharter public school buildings

Subject to the provisions of any applicable statute, the commission shall formulate policies and approve or disapprove plans for the location and construction of all necessary elementary and secondary noncharter public school buildings.



§ 37-45-25 - Supervision and approval of surveys of educational needs

Subject to the provisions of any applicable statute, the commission shall supervise and approve or disapprove all surveys of educational needs made by any school board or board of education. The commission may assist such boards in making such surveys, and it may make supplemental surveys of such needs.



§ 37-45-27 - Hearings

In conducting any hearing, the commission shall not be required to follow common law or statutory rules of evidence or the technical or formal rules of procedure. Any such hearing may be conducted in such manner as the commission may deem best to ascertain and determine the physical, mental, moral, social and educational welfare of the educable children involved, the efficiency of the operation of the schools, and the economic and social welfare of the various school areas involved.



§ 37-45-29 - Service of notices and other process

All notices or other process authorized or required to be served upon the commission shall be served upon the chairman and the executive secretary.



§ 37-45-31 - Issuance of subpoenas

The commission, or the chairman thereof, at any regular or recessed meeting, or the chairman in vacation, or the executive secretary in vacation pursuant to the direction of the chairman made at any time, is hereby empowered to issue under the seal of the commission and in its name, subpoenas for witnesses to require their attendance and the giving of testimony before the commission at any hearing or proceeding conducted by the commission and to require the production of such books, papers and records in any proceeding before the commission as may be material upon questions before or brought by the commission. Such subpoenas for witnesses or subpoenas duces tecum shall be directed to the sheriff or other lawful officer of the county of the residence of the witness named in the subpoena and shall be served and returned by the sheriff or other officer authorized by law to serve and return process in this state as in the chancery courts of this state and shall be obeyed just as process in said chancery court. The time and place for the appearance of the witness and the production of any documents, as the case may be, shall be specified in such subpoena.



§ 37-45-33 - Procedure upon failure or refusal to comply with subpoena

In case of the failure or refusal on the part of any person to comply with any subpoena issued as authorized in Section 37-45-31, or in case of the refusal of any witness to testify or answer to any matter regarding which he may be lawfully interrogated, the chancellor or the chancery court of the county of the residence of such person, or the chancellor or the chancery court of the county in which the hearing to which the subpoena is returnable is being conducted may, on application of the commission or the chairman thereof, in term time or vacation, issue an attachment for such person and compel him to comply with such subpoena and to attend before the commission and produce the documents specified in any subpoena duces tecum and give his testimony upon such matters as he may be lawfully required. Said chancery court shall have the power to punish for contempt as in case of disobedience of like process issued by or from such chancery court, or as in case of the refusal to testify therein in response to such process.



§ 37-45-35 - Fees and mileage of witnesses

All witnesses attending the commission pursuant to process issued as authorized in Section 37-45-31, shall be entitled to the same per diem and mileage as provided for witnesses in the chancery courts of this state. Such witnesses shall attend from day to day until discharged by the commission or by agreement of counsel for the interested parties. The fee and mileage of all witnesses shall be paid by the county board of education or the board of trustees of a municipal separate school district interested in the matter under consideration by the commission. However, any witness fees or mileage of witnesses subpoenaed by the commission or by or at the direction of the chairman on its or their own motion shall be paid by the commission by proper requisition upon the funds appropriated for the operation of the commission. The commission may tax the cost of any proceeding before it as a part of its order in such proceeding.



§ 37-45-37 - Designation of official reporter; compensation; duties

At any hearing held by the commission under the provisions of chapter 47 of this title, or under any other statute, it is made the duty of any county board of education or board of trustees of any municipal separate school district involved, jointly or severally, to provide at their or its own expense a competent reporter to be approved by the commission, or the chairman thereof, to take the proceedings had at such hearing, and in the event of an appeal to transcribe same and file with the commission an original and one copy thereof within the time prescribed by law. Said reporter shall act under the supervision of said commission, or the secretary thereof, and for the purpose of said hearing and any appeal therefrom he shall be considered as the official reporter of the commission.

If the parties applying for any such hearing shall, at the time of applying for such hearing, certify to the commission in writing, via registered mail, their inability to secure a competent reporter, the commission shall select and provide said reporter, whose duties shall be the same and whose fees and costs shall be borne and paid as costs, in the same manner as the reporter mentioned in the preceding parts of this section.



§ 37-45-39 - Preservation of reporter's notes and transcription thereof

The reporter shall act in the same capacity as an official court reporter of the chancery courts of this state. His shorthand notes and the transcription thereof shall be preserved in the same manner and accorded the same verity as those of chancery court reporters.



§ 37-45-41 - Certification and filing of transcript of reporter's notes; corrections

When the reporter's notes shall have been transcribed, the reporter shall certify same and file an original and one copy with the commission and give notice by registered mail of the fact of such filing to the county board or county boards of education and the board of trustees of any municipal separate school district involved in the proceeding covered by the transcript, and their respective counsel of record, if any, and to the commission.

Any correction of the transcript shall be made in the same manner provided for correcting a transcript in Section 9-13-35, Mississippi Code of 1972, with the commission exercising the rights and power of the trial judge mentioned therein, and the executive secretary of the commission exercising the duties of the clerk mentioned in said section. The written agreement provided by said section concerning the transcript therein provided to be filed in the supreme court may be entered into and filed in the chancery court to which the appeal is taken from any final rule, regulation or order of the commission.



§ 37-45-43 - Fees of reporter

The fees of the reporter, per diem, and for the transcription of any evidence taken by him upon any hearing before the commission, shall not be in excess of the customary per diem, transcription and filing fees made by the chancery court reporters of this state.



§ 37-45-45 - Costs of administrative proceedings; schedule; taxation

The schedule of cost in the chancery courts of this state shall apply, where applicable, to the cost accruing or incurred in the proceedings before the commission.

The cost of the services of said reporter and any other cost provided for in this chapter shall be taxed as a part of the cost of any hearing before the commission. All costs paid to any employee of the commission and all costs collected by the commission and not required to be paid to some person by the terms of this chapter shall be paid into the treasury of the State of Mississippi.



§ 37-45-47 - Time for payment of costs; procedure in case of nonpayment

All costs taxed by the commission in any hearing or proceeding shall be had within forty-five days after the date of any final order of the commission or decree of the chancery court if no appeal is taken therefrom, and within thirty days after the final order or judgment of the supreme court of Mississippi if an appeal is taken to it.

In the event said costs are not so paid, said commission shall certify the same to the state board of education and unless said costs shall have been paid the said state board of education shall deduct the amount thereof, as to any county board of education, from the next allotment to said county for administrative expenses, and as to any municipal separate school district from its next allotment of two hundred dollars ($ 200.00) per teacher unit. Such amount shall be paid to the commission, which shall deposit same in the state treasury, and the same shall then be disbursed to the person to whom it is owing by proper warrant upon order of the commission. The provisions of this section shall not relieve the obligation of any surety upon any appeal bond.



§ 37-45-49 - Payment of fees and costs of school authorities and commission

Any cost or fees provided by this chapter to be paid by any county board of education or board of trustees of a municipal separate school district may be paid by the county board of education from the administrative fund provided by Section 37-19-31, or from any school funds of the district other than minimum foundation program funds, and by the municipal separate district from the maintenance funds of the district, other than minimum foundation program funds. Any fees or costs provided by this chapter to be paid by the commission may be paid from the funds appropriated for its operation.



§ 37-45-51 - Appeals to chancery court

Any school board of a school district aggrieved by any final rule, regulation or order of the commission shall have the right of appeal to the chancery court of the county in which said school district or any part thereof may be located or situated, which appeal shall be taken and perfected as hereinafter provided within thirty (30) days from the date of such final rule, regulation or order. The said chancery court may modify or affirm such rule, regulation or order or reverse or remand the same for further proceedings as justice may require. All such appeals shall be taken and perfected, heard and determined, either in term time or in vacation, on the record, including a transcript of any evidence, pleadings or testimony filed and heard before said commission. Such appeal shall be heard and disposed of promptly by the chancery court as a preference cause. In perfecting any appeal provided by this chapter, the provisions of law respecting notice to the reporter and the allowance of bills of exception, now or hereafter in force respecting appeals from the chancery court to the Supreme Court shall be applicable. The reporter shall transcribe his notes and file the transcript of the record with the commission within thirty (30) days after approval of the appeal bond.

Upon the filing with the commission of a petition for appeal to the chancery court, it shall be the duty of the commission, as promptly as possible and in any event within sixty (60) days after approval of the appeal bond, to file with the clerk of the chancery court a copy of the petition for appeal and of the rule, regulation or order appealed from, and a transcript of the record of the pleadings and evidence before the commission. After the filing of said petition, the appeal shall be perfected by the filing of bond in the sum of Five Hundred Dollars ($ 500.00) with two (2) sufficient sureties or with a surety company qualified to do business in Mississippi as the surety, conditioned to pay the cost of such appeal. Said bond shall be approved by the clerk of the court. The perfection of an appeal shall not stay or suspend the operation of any rule, regulation or order of the commission, but the judge of the said chancery court may award a writ of supersedeas to any rule, regulation or order of the commission after five (5) days' notice to the commission and after hearing. Any order or judgment staying the operation of any rule, regulation or order of the commission shall contain a specific finding, based upon evidence submitted to the chancellor and identified by reference thereto, that great or irreparable damage would result to the appellant if he is denied relief, and the stay shall not become effective until a supersedeas bond shall have been executed and filed with and approved by the clerk of the court or the chancellor, payable to the state. The bond shall be in an amount fixed by the chancellor and conditioned as said chancellor may direct in the order granting the supersedeas.



§ 37-45-53 - Appeal bonds

The beneficiary in all appeal bonds shall be the State of Mississippi. Said bonds shall secure the payment of the cost accruing in the proceeding, including the cost of appeal and the performance of any other acts required by the chancellor in granting of supersedeas appeal from any final rule, regulation or order of the commission.



§ 37-45-55 - Payment of premium on appeal bond of school authorities

Any school board is authorized to pay the premium on any appeal bond entered into under the provisions of Section 37-45-51. The said school board may pay same from the administrative fund provided by Section 37-19-31.



§ 37-45-57 - Preparation of record on appeal

In the event of an appeal by any county board of education or board of trustees of any municipal separate school district from any final rule, regulation or order of the state educational finance commission, it shall be the duty and responsibility of such appealing county board or board of trustees, under the supervision of the executive secretary of said commission, to prepare or cause to be prepared the record on appeal, which, when approved by the commission or by the chairman thereof in vacation, shall be and constitute the record on appeal. The same shall thereupon be filed, as required by law, in the chancery court to which the appeal is taken. The cost of making and filing such record shall be an item of cost of said appeal, which shall be paid by said appellant. The cost of such record shall not be in excess of the cost of a similar record on appeal from a chancery court of this state to the supreme court of Mississippi.



§ 37-45-59 - Record on appeal to be bound, indexed and compiled

The record on appeal from the commission to the chancery court shall be bound, indexed and compiled in the same manner and form as the same record of appeal from a chancery court to the supreme court of this state.



§ 37-45-61 - Appeals to supreme court

From an adverse decision of the chancery court, either party may appeal to the supreme court of the State of Mississippi. Said appeal shall be taken and perfected within thirty days and in the same manner provided by law for other appeals to the supreme court from the judgments of chancery courts, and upon appeal to the supreme court, the same shall be heard and disposed of as a preference cause as promptly and as expeditiously as the circumstances will permit.



§ 37-45-63 - Construction of chapter

The provisions of this chapter are and shall be construed to be in addition to and supplemental of the provisions of any other statutes of this state pertaining to the matters herein referred to.






Chapter 47 - STATE AID FOR CONSTRUCTION OF SCHOOL FACILITIES

§ 37-47-1 - Administration of chapter

The terms and provisions of this chapter shall be administered and executed by the state educational finance commission. For the purpose of this chapter, the term "commission" shall mean "state educational finance commission" except where the context clearly indicates otherwise.



§ 37-47-3 - "School district" defined

The term "school district" as used in this chapter shall be defined as including all public school districts in this state and also all agricultural high schools not located on the campus of a junior college.



§ 37-47-5 - "Capital improvement" defined

For the purposes of this chapter, the term "capital improvement" shall mean the cost of (1) erecting, repairing, equipping, remodeling and enlarging school buildings and related facilities, including, but not being limited to, gymnasiums, auditoriums, lunch rooms, vocational training buildings, libraries, teachers' homes, school barns, garages for transportation vehicles, and (2) providing necessary water, lights, heating, air conditioning and sewerage facilities for school buildings. Such term shall not include the cost of the acquisition of land whereon to construct or establish any of the facilities named above.



§ 37-47-7 - State public school building fund created

There shall be, and there is hereby, created in the state treasury a special fund to be known as the "state public school building fund". The said fund shall consist of such amounts as may be paid into said fund by appropriation or other legislative authorization.



§ 37-47-9 - Annual grants by state

It is found and determined that the state should make an annual grant of Twenty-four Dollars ($ 24.00) for each child in average daily attendance in the public schools of the various school districts of this state during each school year, and that such monies should be applied for the purpose of establishing and maintaining adequate physical facilities for the public school district and/or the payment of existing debt therefor.

The grant to which each public school is entitled under the provisions of this section shall be credited to the school district of which such school is part. If any change is made in the operation or boundaries of any such school district, equitable reallocations shall be made by the commission of all balances to the credit of such school district, and all debits charged against the districts affected by the change in the boundaries or system of operation. The obligation of the state to make remittance of the sums appropriated or otherwise provided to make the annual grants provided by this section shall be subordinate to the pledge made to secure the state school bonds authorized under this chapter and the sinking fund created for their retirement. The grants shall be computed annually as soon as practicable after the end of the school year, and shall be based on the average daily attendance for such school year in all of the public schools operated by each school district as determined by the State Department of Education.



§ 37-47-11 - Order of priority of disposition of funds

The sums becoming due to any school district shall be disposed of in the following order of priority and for the following purposes and for no others:

(a) To discharge the principal and interest due the commission by reason of any advance or loan made to any such school district by the commission;

(b) To be applied by the school district, subject to the approval of the commission, to defray the cost of any capital improvement;

(c) To pay the principal and interest of school district indebtedness represented by bonds or notes issued before July 1, 1954, for capital improvements, provided that the capital improvements for which such bonds or notes were issued fulfill the rules and requirement for new capital improvements and district organization as provided by the commission, or for bonds or notes issued on or after July 1, 1954, for capital improvements which have been approved by the commission as provided in this chapter.



§ 37-47-13 - Certificates of credit

When the amounts of the annual grants to school districts have been computed as provided in Section 37-47-9, the commission shall credit each such school district with the amount of the annual grant to which it is entitled and shall issue to each such school district a certificate of credit for the amount of such annual grant. All such certificates of credit shall be signed by the chairman of the commission and countersigned by the executive secretary thereof. Such certificates shall constitute an indebtedness of the State of Mississippi but shall be non-transferable and non-negotiable and shall bear no interest. All such certificates so issued shall be held and retained by the school district to which same are issued until the expenditure of the funds to the credit of such school district shall be approved by the commission as is otherwise provided in this chapter. Such certificates shall be surrendered to the commission at the time the funds to which the school district is entitled are withdrawn from the public school building fund and deposited to the credit of the school district entitled thereto.



§ 37-47-15 - Approval of use of grants; surveys and plans

No grants accruing to any school district shall be expended for any purpose unless such expenditure has been approved by the commission. In order to guide the commission in passing upon requests for the use of grants, the school boards of the respective school districts are directed to prepare a survey of necessary capital improvements and/or a plan for tax relief on school indebtedness within each school district. Such surveys shall show existing facilities, desirable consolidations, the new construction and new facilities necessary and desirable for the efficient operation of the public schools of the school districts, proper compliance with state energy conservation standards, and the plan of tax reduction in the school districts by use of such funds in retiring any outstanding indebtedness for school facilities. The commission shall not approve any application for the use of funds of the said public school building fund from the school board of any school district until such time as an acceptable and reasonably satisfactory plan, looking particularly to efficiency through consolidations of school attendance centers, has been submitted by the school board.

Furthermore, the commission shall not approve any application for the use of funds of the public school building fund until such time as an acceptable plan has been submitted by the appropriate board which complies with improved design, heating, cooling, ventilation, lighting, insulation and architectural standards provided by the State of Mississippi to promote maximum energy conservation in new and existing public buildings.

All applications from school districts shall conform to the plan of the school board.



§ 37-47-17 - Applications for expenditures

Applications for the expenditure of funds to the credit of any school district in the state public school building fund shall originate with the school board of the school district entitled to such funds. Before any funds to the credit of a school district shall be expended for capital improvements or the retirement of outstanding bonded indebtedness, the school board of such school district shall prepare and submit an application in such form as may be prescribed by the commission. There shall be included with such application a statement in which there is set forth the enrollment and average daily attendance in the schools of the district divided as to schools and grades, the number of teachers employed, the facilities in use, the facilities to be provided with the funds to be expended, the outstanding school indebtedness, and such other information as the commission may require. Such application and statement shall be submitted directly to the commission and approved or disapproved by it. The decision of the commission shall be final, unless an appeal to the chancery court shall be taken in the manner provided by law. In the event any application shall be disapproved by the commission, the school board submitting same shall be notified of such disapproval, which notice of disapproval shall be accompanied by a statement of the reason or reasons for such disapproval.

The commission shall approve only those applications which are found to be proper under the provisions of this chapter and the applicable rules and regulations of the commission. When an application is approved for the expenditure of funds for capital improvements, the contract for the construction of such capital improvements shall be entered into and awarded by the school board of the school district in the manner provided in this chapter; however, the contract for construction of a secondary vocational and technical training center for exclusive use and operation by a school district may be entered into and awarded by the board of trustees of a junior college district where a grant of federal funds by the Appalachian Commission has been made to the board of trustees of such junior college district to assist in financing construction of such secondary vocational and technical training facility for such school district.



§ 37-47-19 - Withdrawal of funds from public school building fund upon approval of expenditures

Where the expenditure of any funds to which any school district may be entitled has been authorized, as provided in Section 37-47-17, such funds shall be withdrawn from the public school building fund by the commission and deposited in the school depository to the credit of the school district entitled thereto as a special fund to be known as the "Public School Building Fund" of the school district entitled thereto. Such money so deposited shall be paid out and expended in the same manner as may be now or hereafter provided by law for the expenditure of other school funds belonging to such district; however, where the contract for construction of a secondary vocational and technical training center shall have been entered into and awarded by the board of trustees of a junior college district as authorized by Section 37-47-29, the money so deposited in the public school building fund of the school district for which said facility is being constructed may be paid out and expended to pay a part of the cost of construction of such facility.



§ 37-47-21 - Disposition of funds credited to school district which fails to apply for expenditure

All funds, if any, which may accumulate in the state public school building fund under the provisions of this chapter because school districts entitled thereto do not make application for the expenditure of same for the purposes authorized by this chapter at the time same are credited to such school district may be used as a revolving fund for the purpose of making loans or advances to other school districts as is provided in Section 37-47-25.



§ 37-47-23 - Effect of insufficient funds in public school building fund

When any school district holding certificates of credit shall desire to expend funds which have accumulated to its credit under the provisions of this chapter and the expenditure thereof has been approved by the commission but insufficient funds are available in the state public school building fund because of loans or advances having been made to other school districts, the commission shall forthwith transmit to the state bond commission its request for the issuance of state school bonds, as is otherwise provided in this chapter, in an amount sufficient to provide the funds to which the school district holding the certificate of credit is entitled, or such portion of such funds as such school district then desires to expend.



§ 37-47-25 - Loans for capital improvements

Whenever the State Department of Education shall determine that any school district is in need of capital improvements to an extent in excess of that which may be financed by the credit then due such school district by the department, the department shall be empowered to advance or lend said school district such sums as in the opinion of the department are necessary to be expended for capital improvements by said school district. Such loans or advances shall be evidenced by appropriate agreements, and shall be repayable in principal by the school district from the annual grants to which the school district shall become entitled and from such other funds as may be available. Such loans or advances shall not constitute a debt of the school district within the meaning of any provision or limitation of the Constitution or statutes of the State of Mississippi. The department shall not advance or lend to any school district any sum in excess of seventy-five percent (75%) of the estimated sum which will accrue to the said school district on account of grants to be made to the said school district within the twenty (20) years next following the date of the loan or advance. In determining the maximum allowable advance or loan, the department shall assume that the average daily attendance in the schools of the school district for the past preceding scholastic year as confirmed by the audit of average daily attendance made by the State Department of Audit will continue for the period during which the loan is to be repaid.



§ 37-47-27 - Requirement of contracts for capital improvements

All capital improvements by any school district which are financed in whole or in part with funds received from the state public school building fund pursuant to an application approved by the commission, shall be constructed by contract entered into and awarded by the board of trustees or other governing body of such school district. The awarding of such contract shall be in the sole province of such board of trustees or other governing body except as is herein provided. No such contract shall be entered into unless and until the site for the location of and the plans and specifications for the construction of the capital improvements shall have been approved by the commission. The commission shall not exclude from approval plans and specifications which involve the use of preengineered steel building systems. Plans and specifications for preengineered steel building systems, in order to be approved by the commission, must be submitted to and certified by an architect or professional engineer registered in the State of Mississippi and not an employee of the contractor, as meeting the minimum requirements of the local building, plumbing and electrical codes, the Southern Standard Building Code, Coastal Region Loading, the Metal Building Manufacturers Association, the American Institute of Steel Construction and the American Iron and Steel Institute, as to design, materials and construction.



§ 37-47-29 - Awarding of contracts for capital improvements

All contracts for capital improvements by any school district which are financed in whole or in part with funds received from the state public school building fund pursuant to an application approved by the commission shall be awarded and entered into upon receipt of sealed bids or proposals after the time and place of letting such contracts and the manner of bidding has been duly advertised. The contract shall be let and awarded to the lowest and best bidder but the board of trustees or other governing body of the school district shall have the power to reject any and all bids. No such contract shall be finally awarded or entered into without the prior written approval of the commission. It is hereby expressly provided that in order to bid upon and be awarded contracts for the construction of school facilities under the provisions of this chapter, if such contract, subcontract or undertaking is less than Fifty Thousand Dollars ($ 50,000.00), it shall not be necessary that the bidder obtain a certificate of responsibility from the Board of Public Contractors under the provisions of Chapter 3, Title 31, of the Mississippi Code of 1972, or otherwise be qualified under said chapter, and none of the provisions of said chapter shall be applicable to such contracts for the construction of school facilities under the provisions hereof. Notwithstanding the foregoing provisions of this section or any other provisions of law, the contract for construction of a secondary vocational and technical training center for exclusive use and operation by a county school district may be entered into and awarded by the board of trustees of a junior college district where a grant of federal funds by the Appalachian Commission has been made to the board of trustees of such junior college district to assist in financing construction of such secondary vocational and technical training facility for such county school district.



§ 37-47-31 - Continuation and functions of state bond commission

The state bond commission now consisting of the governor, attorney general and treasurer of the State of Mississippi, each acting ex officio, is hereby continued in existence for the purpose of this chapter and with full power and authority to issue state school bonds to the extent, for the purposes, and in the manner and subject to the limitations set forth in this chapter.



§ 37-47-33 - Authorization of issuance of bonds by state bond commission; limitation on amount of bonds

For the purpose of (a) providing funds to enable the State Board of Education to make loans or advances to school districts as provided by Section 37-47-25, and for the purpose of (b) providing funds for the payment and redemption of certificates of credit issued to school districts under Section 37-47-23, when such funds are not otherwise available, or for the purpose of (c) providing funds in an amount not exceeding Twenty Million Dollars ($ 20,000,000.00) for the payment of allocations of Mississippi Adequate Education Program funds to school districts for capital expenditures approved by the State Board of Education which have not been pledged for debt by the school district, when such funds are not otherwise available, or for any of such purposes, the State Bond Commission is authorized and empowered to issue state school bonds under the conditions prescribed in this chapter. The aggregate principal amount of such bonds outstanding at any one (1) time, after deducting the amount of the sinking fund provided for the retirement of bonds issued for such purposes, shall never exceed the sum of One Hundred Million Dollars ($ 100,000,000.00). Within such limits, however, state school bonds may be issued from time to time under the conditions prescribed in this chapter. None of such bonds so issued shall have a maturity date later than July 1, 2021.



§ 37-47-35 - Request for issuance of bonds

Before any state school bonds are issued as authorized by this chapter, the state educational finance commission shall transmit to the state bond commission a request for the issuance thereof in the form of a resolution adopted by said state educational finance commission. Said request shall embody the following:

(a) A schedule showing the aggregate of bonds issued pursuant to previous requests, the purposes for which the same were issued, the annual payments required to retire such bonds and the interest thereon, and the amount of sinking fund applicable to the retirement of such outstanding bonds;

(b) The amount of bonds sought to be issued, the purpose or purposes for which such bonds are to be issued, and the amount intended for each purpose;

(c) A schedule showing future annual principal requirements and estimated annual interest requirements on the bonds requested to be issued;

(d) The estimated amount of the advances which the commission intends to make within the then current fiscal year;

(e) The aggregate amount for which advances have been approved, but which await completion because the funds necessary to make the same are not available;

(f) The aggregate amount of certificates of credit issued to school districts which are to be paid or redeemed by the commission with the proceeds of such bonds and for which no funds are otherwise available.



§ 37-47-37 - Prerequisites to issuance of bonds

If it shall appear to the satisfaction of the state bond commission from the request provided for in Section 37-47-35:

(a) That the estimate of the needs for the then current fiscal year as shown pursuant to the requirement of Section 37-47-35, requires bonds to be issued in the amount requested; and

(b) That the issue will be within the limitations prescribed by Section 37-47-33;

then it shall be the duty of the state bond commission to issue state school bonds in accordance with said request.



§ 37-47-39 - Full faith and credit of state pledged to pay bonds

For the purpose of paying the principal of and interest upon all state school bonds issued under the authority of this chapter, there shall be and there is hereby pledged the full faith, credit, and taxing power of the State of Mississippi.



§ 37-47-41 - Execution of bonds; form, terms and conditions; redemption

All state school bonds issued under the provisions of this chapter shall be signed by the governor, or by his facsimile signature, and attested by the secretary of state. The great seal of the State of Mississippi shall be affixed to or impressed upon each of them. Coupons attached to such bonds may bear only the facsimile signatures of both the governor and secretary of state. Subject to the provisions of this chapter the state bond commission shall have full discretion in providing for the issuance of such bonds and in fixing the terms and details thereof. Said state bond commission may provide for the issuance of such bonds in such form, either coupon or registered, with such registration privileges, and executed in such manner and payable in such medium and at such place or places, and containing such terms, covenants and provisions as the state bond commission may, by resolution or resolutions, provide. All or any part of the bonds issued under the authority of this chapter may be made optional for redemption prior to maturity in the discretion of the state bond commission, and in such case such bonds shall specify the manner in and premiums at which the bonds shall be so redeemable. Such bonds shall not be redeemable before maturity unless same expressly so provide.



§ 37-47-43 - Printing of bonds; denominations; interest

All bonds issued under the authority of this chapter shall be lithographed or engraved and printed in two (2) or more colors to prevent counterfeiting. Such bonds shall be issued in denominations as shall be specified by the State Bond Commission. No bond shall bear more than one (1) rate of interest; each bond shall bear interest from its date to its stated maturity date at the interest rate specified in the bid; all bonds of the same maturity shall bear the same rate of interest from date to maturity; all interest accruing on such bonds so issued shall be payable semiannually or annually, except that the first interest coupon attached to any such bond may be for any period not exceeding one (1) year.

No interest payment shall be evidenced by more than one (1) coupon and neither cancelled nor supplemental coupons shall be permitted. The interest rate of any one (1) interest coupon shall not exceed eight percent (8%) except that the interest rate of any one (1) coupon issued after March 31, 1981, shall not exceed seven percent (7%).



§ 37-47-45 - Maturity of bonds

All bonds issued under the authority of this chapter shall mature annually. None of such bonds shall have a final maturity date of more than twenty (20) years from the date of the issuance thereof, and in no event shall the final maturity date of any such bonds be later than July 1, 2004. In issuing such bonds, the state bond commission shall be authorized and empowered to provide maturities therefor in such amounts and at such times as the state bond commission shall deem appropriate, proper and feasible. No bonds shall be issued and sold under the provisions of this chapter for less than par and accrued interest.



§ 37-47-47 - Sale of bonds; disposition of proceeds of sale

All state school bonds issued under the provisions of this chapter shall be sold by the said state bond commission upon sealed competitive bids or proposals after advertisement therefor and publication of the notice of such sale in the manner provided by law.

The proceeds of the sale of all state school bonds shall be placed in the "state public school building fund" and shall be expended only for the purposes authorized by this chapter. However, the premium, if any, received for any such bonds and the accrued interest paid thereon, if any, shall be placed in the sinking fund established for the payment of said bonds.



§ 37-47-49 - Interim certificates; supplemental powers conferred in issuance of bonds

In anticipation of the issuance of any bonds authorized under the provisions of this chapter, the state bond commission may authorize and issue interim certificates payable to bearer or to the purchaser of the bonds. Such interim certificates may be in such form and may contain such terms, conditions, or provisions and such agreement or agreements relative to their discharge, either through payment or through the delivery of the bonds, as the commission, by resolution or resolutions, determines.

Notwithstanding the foregoing provisions of this section, bonds referred to hereinabove may be issued pursuant to the supplemental powers and authorizations conferred by the provisions of the Registered Bond Act, being Sections 31-21-1 through 31-21-7.



§ 37-47-51 - Negotiability of bonds and interim certificates

All bonds issued under the provisions of this chapter and all interim certificates issued under the provisions of this chapter, except those fully registered, shall be fully negotiable within the meaning and for all the purposes of the Uniform Commercial Code.



§ 37-47-53 - Exemption from taxation of bonds and interim certificates

All bonds and interim certificates issued under the provisions of this chapter and all interest thereon and income therefrom shall be exempt from all taxation, except gift, transfer, and inheritance taxes.



§ 37-47-55 - Duties of state treasurer

The state treasurer shall keep a record in his office of the issuance of all bonds issued under the provisions of this chapter, and he shall execute a certificate to that effect on the back of each bond, which certificate may be signed by either the original or the facsimile signature of the state treasurer. The state treasurer shall also keep proper records relating to the sale and issuance of bonds under the provisions of this chapter, and the amounts received therefor and paid into the state treasury for the purposes provided in this chapter. He shall also keep a full and complete record of all registered bonds issued under the provisions of this chapter.



§ 37-47-57 - Payment of expenses of bond commission

The state educational finance commission is hereby authorized and directed to pay, on approval of the governor, out of any funds derived from the issuance of state school bonds or otherwise in its hands and available for such purpose, any expense which may be incurred by the state bond commission or by the State of Mississippi or its officials in connection with the authorization and issuance of bonds and interim certificates under the provisions of this chapter, including the expense of preparing and delivering said bonds or interim certificates, legal fees, and all other expenses necessarily incurred in connection with the issuance, sale, and delivery of any such bonds and interim certificates.



§ 37-47-59 - Validation of bond issues

All bonds issued under the authority of this chapter may, in the discretion of the state bond commission, be validated in the chancery court of Hinds County, Mississippi, in the manner and with the force and effect now or hereafter provided by Chapter 13, Title 31, of the Mississippi Code of 1972. In the event of such validation, the necessary papers shall be transmitted to the state bond attorney by the secretary of said state bond commission and the required notice shall be addressed to the taxpayers of the State of Mississippi and shall be published in a newspaper of general circulation published in the City of Jackson, Mississippi.



§ 37-47-61 - Sinking fund

For the purpose of providing for the payment of the principal of and interest upon bonds issued under the provisions of this chapter according to the terms thereof, there shall be and there is hereby established in the state treasury a sinking fund for such payment. Said sinking fund shall consist of the premiums and accrued interest paid upon any such bonds so issued and of such other amount as shall be paid into such fund by appropriation or other authorization by the legislature. In cases where the loan or advance to a school district was made from the proceeds of bonds issued under the provisions of this chapter, the state educational finance commission shall annually pay into said sinking fund the amounts of annual grants to which any school district is entitled and which are used for the repayment of the principal of and interest upon a loan or grant made to such school district under the authority of Section 37-47-25. However, where the loan or advance was made from accumulations in the state public school building fund the amounts of the annual grants to which the school districts are entitled which are used for the repayment of principal of and interest upon such loan or grant shall be paid into the state public school building fund and not into the bond and interest sinking fund.



§ 37-47-63 - Construction of chapter; contract between bondholders and state

In consideration of the acceptance and purchase of the bonds authorized under the provisions of this chapter, by those who shall hold the same from time to time, this chapter shall be deemed and shall constitute a contract between the State of Mississippi and such holders and shall be irrepealable until such time as all bonds and interim certificates issued under the provisions of this chapter shall have been fully paid.



§ 37-47-65 - Construction of chapter; power of school districts to raise funds

Nothing in this chapter shall be construed to prohibit a school district from issuing its bonds, negotiable notes, or certificates of indebtedness for the purposes, in the manner, to the extent, and subject to the limitations provided by Sections 37-59-1 through 37-59-45, or any other applicable sections, and the authority granted by this chapter shall be construed as being additional, supplemental, and cumulative thereto. The proceeds of the sale of any such bonds, negotiable notes, or certificates of indebtedness so issued by any such school district may be used for the purpose for which they were issued and may be expended in conjunction with funds provided by the state educational finance commission under the provisions of this chapter, or may be expended without such funds, if same be not available.



§ 37-47-67 - Appeals

Any county board of education or board of trustees of any school district, including a municipal separate school district, which may be aggrieved by any final rule, regulation, or order of the state educational finance commission adopted under the provisions of this chapter shall have the right to appeal therefrom to the chancery court of the county in which the school district involved or any part thereof is located in like manner, within the same time, with like effect, and subject in all other respects to appeals from orders, rules, and regulations of the state educational finance commission as provided in Chapter 45 of this Title, the provisions of which are hereby made applicable in all respects to appeals from orders, rules, and regulations of the commission under the provisions of this chapter.






Chapter 49 - LOANS TO STUDENTS

§ 37-49-1 - Short title

This chapter may be cited as the "Uniform Minor Student Capacity to Borrow Law."



§ 37-49-3 - Definitions

As used in this chapter:

(a) "person" means any individual, corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, or any other legal entity;

(b) "educational institution" means a university, college, community college, junior college, high school, technical, vocational or professional school, or similar institution, wherever located, approved or accredited by the state department of education for the purposes of this chapter, or by the appropriate official, department or agency of the state in which the institution is located; and

(c) "educational loan" means a loan or other aid or assistance for the purpose of furthering the obligor's education at an educational institution.



§ 37-49-5 - Enforceability of written obligation of minor in consideration of educational loan

Any written obligation that is not usurious signed by a minor sixteen or more years of age in consideration of an educational loan received by him from any person is enforceable as if he were an adult at the time of execution, but only if prior to the making of the educational loan an educational institution has certified in writing to the person making the educational loan that the minor is enrolled, or has been accepted for enrollment, in the educational institution and only if the making of said educational loan is approved in writing prior to the making thereof by at least one parent, legal guardian or person in loco parentis to said minor.

The laws of the State of Mississippi regarding usury shall be applicable regarding all such loans.






Chapter 51 - FINANCIAL ASSISTANCE TO CHILDREN ATTENDING NONSECTARIAN PRIVATE SCHOOLS

§ 37-51-1 - Legislative findings and declarations

It is hereby determined and declared that the state reaffirms its commitment and dedication to public school education; that nothing contained in this chapter shall be construed in any manner whatever to be an abandonment or impairment of public school education in this state; that the state calls upon all public school trustees, administrators, teachers, parents, and the public at large to continue full support of the public school system of this state; and that, especially during these difficult times, all school officials, administrators, teachers and others with primary responsibility for the public school system merit and need continued support and encouragement in their efforts.



§ 37-51-3 - Administration of chapter

The terms and provisions of this chapter shall be administered and executed by the state educational finance commission. For the purpose of this chapter, the term "commission" shall mean "state educational finance commission" except where the context clearly indicates otherwise.



§ 37-51-5 - State educational loan fund created

There shall be, and there is hereby, created in the state treasury, a special fund to be known as the "state educational loan fund." The said fund shall consist of such amounts as may be paid into said fund by appropriation and also such amounts as may be returned to said fund as repayments, both principal and interest, from loans provided for in this chapter.



§ 37-51-7 - General powers and duties of commission

It shall be the duty of the commission to receive and pass upon, allow or disallow, all applications for loans made by students who desire to receive a secular education in any of the grades one through twelve in any school in this state constituting a bona fide school as defined in a general regulation of the commission, other than in the free public school system of this state, and who are acceptable for enrollment in any approved nonfree school system. The commission may make such investigation into the financial status of the parents of such students who apply for loans as it deems advisable, to determine the extent of the need for said loan. The commission may prescribe such rules and regulations as it may deem necessary and proper to carry out the purposes of this chapter.

The commission shall have the authority to grant loans from the "state educational loan fund" to such applicants as are qualified to receive them and on such terms as may be prescribed by regulation of the commission and by this chapter.



§ 37-51-9 - "Secular education of children" defined

The "secular education of children" as used in this chapter shall mean the education of children in those subjects, and only those subjects, which are required to be taught by state law to the same extent as those subjects are taught in the public schools of the state or which are provided in public schools throughout the state; it shall not include the education of children in any course in religion or any course expressing religious teaching or the morals or forms of worship of any sect.



§ 37-51-11 - Eligibility for loans

In addition to the requirements set out in Section 37-51-7, to be eligible for a loan an applicant must:

(a) Be a bona fide actual resident of the State of Mississippi; and

(b) Attend any bona fide approved nonfree elementary or secondary school.



§ 37-51-13 - Applications for loans; certifications; transfers

An applicant shall not have to submit but one initial application for a loan; thereafter, he or she shall file a request for each additional year's loan amount up to the maximum amount allowed. Accompanying each said request shall be a certification from the school which applicant is attending certifying that the applicant is in attendance and in good standing.

Each application by or on behalf of said student shall be signed by and be made also in the name of the parent or legal guardian of said student if he or she be a minor. However, the parent or legal guardian shall not be considered the applicant for the purposes of the limitations in Section 37-51-15.

In the event that the applicant transfers to another approved school within the state, he shall cause the certification to immediately go forth to the commission, setting out the school from which and to which he has transferred.



§ 37-51-15 - Limitations on amounts of loans

Applicants who are granted loans may receive a loan in any amount, not exceeding two thousand four hundred dollars ($ 2,400.00) to any one applicant. Said amount is to be paid in annual, semiannual or quarterly installments not exceeding two hundred dollars ($ 200.00) per school year, and shall be used to defray part of the applicant's tuition and other costs of attending said schools. The loans herein provided shall not exceed the limitations set out above, but they may be for any such lesser amounts as may be required.



§ 37-51-17 - Contract agreeing to terms and conditions of loans; suits on contracts

Each applicant, if an adult, or his parent or legal guardian in his behalf, if a minor, before being granted a loan shall enter into a contract with the State of Mississippi agreeing to the terms and conditions upon which the loan shall be made. Said contract shall include such terms and conditions as are necessary to carry out the full purpose and intent of this chapter. The form of said contract shall be prepared and approved by the attorney general of this state, and said contract shall be signed by the executive secretary of the commission.

The commission is hereby vested with full and complete authority to sue in its own name any applicant for any balance due the state on any such contract. Such suit shall be filed and conducted by the attorney general of the State of Mississippi, or by private counsel, which the commission is hereby authorized to employ for such purpose.



§ 37-51-19 - Repayment of loans

Any loans made or granted to any applicant shall be made and based upon the following conditions of repayment:

(a) Repayment in full of the principal of the loan may be made at any time prior to three years after graduation from or termination of attendance in an approved school, plus simple interest at the rate of three percent per annum from the date of each payment made to applicant.

(b) Repayment of the principal of the loan after three years from the date of graduation from or termination of attendance in an approved school shall be with interest at the rate of four percent per annum from the date of each payment made to applicant. From and after the fourth year following graduation or termination of attendance in an approved school, the rate of interest to be paid on the remaining unpaid balance, after such fourth year, shall increase at the rate of one-half percent per annum to a maximum of eight percent.

(c) No applicant shall be entitled to more than twelve years after said graduation or termination of attendance in an approved school within which to repay said loan.



§ 37-51-21 - Reduction of loans

The amount of any loan made or granted to any applicant shall be reduced by a credit at the rate of one hundred dollars ($ 100.00) per annum for each year from and after five years from the initial date of the granting of said loan that applicant continues to reside in the State of Mississippi.

In addition, the amount of said loan shall be reduced by a credit at the rate of one hundred dollars ($ 100.00) per annum for each year that applicant continues his education at any junior college, college or university within the State of Mississippi after his graduation or termination from secondary school.

In addition, the amount of said loan shall be reduced by a credit at the rate of two hundred dollars ($ 200.00) per annum for each year that applicant resides within the state and teaches in any school system therein, beginning from the date of his certification or licensing by the state department of education to teach in any such system.






Chapter 53 - SUMMER NORMALS

§ 37-53-1 - When and how held

A teachers' institute or summer school shall be held each year in the several counties of the state, or in such groups of counties as the state superintendent of public education, with the consent of the county superintendent of education of each county affected, may designate. All summer schools or institutes shall be under the direction of the state superintendent of public education who is hereby authorized, with the approval of the county superintendents of education respectively for whose counties said schools are held, to appoint persons of recognized ability to conduct and teach said institutes or summer schools. The state department of education shall prepare outlines for the work, prescribe regulations for the management of the institutes or summer schools, and fix the amount to be paid the conductors and instructors and for the incidental expenses thereof. The state department of education shall require such reports of the conductors as may be deemed necessary.



§ 37-53-3 - Payment of expenses from institute or summer school fund

To defray the cost of institutes or summer schools, the county superintendent of education shall, before entering into contracts with teachers to teach, collect a fee of fifty cents from each for each year of the period contracted for. The institute or summer school fund shall be deposited, as collected, in the county treasury on receipt warrant of the clerk of the board of supervisors, and a separate account thereof shall be kept. It shall be paid only for the purpose mentioned in this chapter, upon requisition of the county superintendent of education, on warrants issued by the clerk of the board of supervisors.



§ 37-53-5 - Issuance of pay certificates when amount of institute or summer school fund insufficient

If the amount of the institute or summer school fund is insufficient to defray the cost of holding the institutes or summer schools, the state superintendent of public education may authorize the county superintendent of education to issue a pay certificate on the common school fund of the county to make up the deficit not to exceed one hundred and fifty dollars for one scholastic year.



§ 37-53-7 - Disposition of surplus of institute or summer school fund

In any county having a surplus of the institute or summer school fund, the county superintendent may expend annually twenty per centum of such funds in the purchase of works on teaching, which the county superintendent shall keep in his charge for the use of teachers.






Chapter 55 - SCHOOL LIBRARIES

§ 37-55-1 - County library commission; annual library report

The county superintendent of education shall name two first grade teachers who, together with the county superintendent, shall constitute a county library commission. It shall be the duty of this commission to name a list of books suited for school libraries, and all books purchased under this chapter shall be selected from this list. It shall be the duty of this commission to make rules and regulations to govern and control the use of such libraries in the county, and the commission shall name a local manager of each library who shall make a report every year to the county commission of all books purchased during the year, of the money on hand at the time of the report, together with the amount expended for library purposes. The county superintendent shall keep a list of books purchased by the several libraries of his county and make a library report to the state superintendent of education annually with the county school report.



§ 37-55-3 - Grants of aid to school libraries from school funds

When any public free school in this state shall raise not less than ten dollars by subscription or otherwise for a library for such school, and shall furnish suitable bookcases with lock and key, the superintendent of education of the county where such subscription is raised may issue his certificate for a like amount not exceeding twenty-five dollars in favor of such school, to be paid out of the common school fund of that county. In no case shall the amount given by the county in any one year exceed two hundred and fifty dollars. No school shall receive a second donation from the school fund for library purposes so long as there are any new applications from schools that have not been supplied.



§ 37-55-5 - Appropriations by county boards of supervisors for support of libraries

The board of supervisors of any county is authorized, in its discretion, to appropriate a sum not to exceed three thousand dollars per annum towards the support of public libraries, including circulating school libraries, in said county.

In counties where the enumeration of educable children is shown by the most recent census to be 10,000 or more, the board of supervisors may, in its discretion, appropriate an amount not to exceed ten thousand dollars annually, towards the support of public or school libraries.






Chapter 57 - TAXATION

TAX LEVY FOR SUPPORT OF ADEQUATE EDUCATION PROGRAM

§ 37-57-1 - Tax levy by counties for adequate education program

(1) (a) The boards of supervisors of the counties shall levy and collect all taxes for and on behalf of all school districts which were within the county school system or designated as special municipal separate school districts prior to July 1, 1986. Such taxes shall be collected by the county tax collector at the same time and in the same manner as county taxes are collected by him, and the same penalties for delinquency shall be applicable.

The governing authorities of the municipalities shall levy and collect all taxes for and on behalf of all school districts which were designated as municipal separate school districts prior to July 1, 1986. Such taxes shall be collected by the municipal tax collector at the same time and in the same manner as municipal taxes are collected by him, and the same penalties for delinquency shall be applicable.

Except as otherwise provided in Section 19-9-171, the county or municipal tax collector, as the case may be, shall pay such tax collections, except for taxes collected for the payment of the principal of and interest on school bonds or notes and except for taxes collected to defray collection costs, into the school depository and report to the school board of the appropriate school district at the same time and in the same manner as the tax collector makes his payments and reports of other taxes collected by him.

Provided, however, the State Board of Education shall determine the appropriate levying authority for any school district created or reorganized after July 1, 1987.

(b) For the purposes of this chapter and any other laws pertaining to taxes levied or bonds or notes issued for and on behalf of school districts, the term "levying authority" means the board of supervisors of the county or the governing authorities of the municipality, whichever levies taxes for and on behalf of the particular school district as provided in paragraphs (a) and (b) of this subsection.

(2) The levying authority for the school district shall, at the same time and in the same manner as other taxes are levied by the levying authority, levy a tax of not less than twenty-eight (28) mills for the then current fiscal year, less the estimated amount of the yield of the School Ad Valorem Tax Reduction Fund grant to the school district as determined by the State Department of Education or twenty-seven percent (27%) of the basic adequate education program cost for such school district, whichever is a lesser amount, upon all of the taxable property of the school district, as required under Section 37-151-7(2) (a). However, in no case shall the minimum local ad valorem tax effort for any school district be equal to an amount that would require a millage rate exceeding fifty-five (55) mills in that school district. Provided, however, that if a levying authority is levying in excess of fifty-five (55) mills on July 1, 1997, the levying authority may levy an additional amount not exceeding three (3) mills in the aggregate for the period beginning July 1, 1997, and ending June 30, 2003, subject to the limitation on increased receipts from ad valorem taxes prescribed in Sections 37-57-105 and 37-57-107. Nothing in this subsection shall be construed to require any school district that is levying more than fifty-five (55) mills pursuant to Sections 37-57-1 and 37-57-105 to decrease its millage rate to fifty-five (55) mills or less. In making such levy, the levying authority shall levy an additional amount sufficient to cover anticipated delinquencies and costs of collection so that the net amount of money to be produced by such levy shall be equal to the amount which the school district is required to contribute as its said minimum local ad valorem tax effort. The tax so levied shall be collected by the tax collector at the same time and in the same manner as other ad valorem taxes are collected by him. The amount of taxes so collected as a result of such levy shall be paid into the district maintenance fund of the school district by the tax collector at the same time and in the same manner as reports and payments of other ad valorem taxes are made by said tax collector, except that the amount collected to defray costs of collection may be paid into the county general fund. The levying authority shall have the power and authority to direct and cause warrants to be issued against such fund for the purpose of refunding any amount of taxes erroneously or illegally paid into such fund where such refund has been approved in the manner provided by law.






ADDITIONAL TAX LEVY TO COVER EXPENSES, FUNDS FOR WHICH ARE NOT PROVIDED BY MINIMUM EDUCATION PROGRAM [REPEALED]



ADDITIONAL TAX LEVY UPON PETITION OF BOARD OF TRUSTEES OF SCHOOL DISTRICTS [REPEALED]



ADDITIONAL TAX LEVY FOR GENERAL SCHOOL PURPOSES [REPEALED]



ADDITIONAL TAX LEVY FOR BENEFIT OF CONSOLIDATED SCHOOL DISTRICTS [REPEALED]



ADDITIONAL TAX LEVY FOR INCREASING TEACHERS' SALARIES [REPEALED]



ADDITIONAL TAX LEVY FOR CAPITAL OUTLAY AND NON-MAINTENANCE OPERATIONS [REPEALED]



ADDITIONAL TAX LEVY TO SUPPORT SCHOOL DISTRICTS' EXPENDITURES

§ 37-57-104 - Ad valorem tax effort; calculation of millage rate

(1) Each school board shall submit to the levying authority for the school district a certified copy of an order adopted by the school board requesting an ad valorem tax effort in dollars for the support of the school district. The copy of the order shall be submitted by the school board when the copies of the school district's budget are filed with the levying authority pursuant to Section 37-61-9. Upon receipt of the school board's order requesting the ad valorem tax effort in dollars, the levying authority shall determine the millage rate necessary to generate funds equal to the dollar amount requested by the school board. For the purpose of calculating this millage rate, any additional amount that is levied pursuant to Section 37-57-105(1) to cover anticipated delinquencies and costs of collection or any amount that may be levied for the payment of the principal and interest on school bonds or notes shall be excluded from the limitation of fifty-five (55) mills provided for in subsection (2) of this section.

(2) (a) Except as otherwise provided under paragraph (b) or (c) of this subsection, if the millage rate necessary to generate funds equal to the dollar amount requested by the school board is greater than fifty-five (55) mills, and if this millage rate is higher than the millage then being levied pursuant to the school board's order requesting the ad valorem tax effort for the currently existing fiscal year, then the levying authority shall call a referendum on the question of exceeding, during the next fiscal year, the then existing millage rate being levied for school district purposes. The referendum shall be scheduled for not more than six (6) weeks after the date on which the levying authority receives the school board's order requesting the ad valorem tax effort.

When a referendum has been called, notice of the referendum shall be published at least five (5) days per week, unless the only newspaper published in the school district is published less than five (5) days per week, for at least three (3) consecutive weeks, in at least one (1) newspaper published in the school district. The notice shall be no less than one-fourth ( 1/4) page in size, and the type used shall be no smaller than eighteen (18) point and surrounded by a one-fourth-inch solid black border. The notice may not be placed in that portion of the newspaper where legal notices and classified advertisements appear. The first publication of the notice shall be made not less than twenty-one (21) days before the date fixed for the referendum, and the last publication shall be made not more than seven (7) days before that date. If no newspaper is published in the school district, then the notice shall be published in a newspaper having a general circulation in the school district. The referendum shall be held, as far as is practicable, in the same manner as other referendums and elections are held in the county or municipality. At the referendum, all registered, qualified electors of the school district may vote. The ballots used at the referendum shall have printed thereon a brief statement of the amount and purpose of the increased tax levy and the words "FOR INCREASING THE MILLAGE LEVIED FOR SCHOOL DISTRICT PURPOSES FROM (MILLAGE RATE CURRENTLY LEVIED) MILLS TO (MILLAGE RATE REQUIRED UNDER SCHOOL BOARD'S ORDER) MILLS," and "AGAINST INCREASING THE MILLAGE LEVIED FOR SCHOOL DISTRICT PURPOSES FROM (MILLAGE RATE CURRENTLY LEVIED) MILLS TO (MILLAGE RATE REQUIRED UNDER SCHOOL BOARD'S ORDER) MILLS." The voter shall vote by placing a cross (X) or checkmark ([checkmark]) opposite his choice on the proposition.

If a majority of the registered, qualified electors of the school district who vote in the referendum vote in favor of the question, then the ad valorem tax effort in dollars requested by the school board shall be approved. However, if a majority of the registered, qualified electors who vote in the referendum vote against the question, the millage rate levied by the levying authority shall not exceed the millage then being levied pursuant to the school board's order requesting the ad valorem tax effort for the then currently existing fiscal year.

Nothing in this subsection shall be construed to require any school district that is levying more than fifty-five (55) mills pursuant to Sections 37-57-1 and 37-57-105 to decrease its millage rate to fifty-five (55) mills or less. Further, nothing in this subsection shall be construed to require a referendum in a school district where the requested ad valorem tax effort in dollars requires a millage rate of greater than fifty-five (55) mills but the requested dollar amount does not require any increase in the then existing millage rate. Further, nothing in this subsection shall be construed to require a referendum in a school district where, because of a decrease in the assessed valuation of the district, a millage rate of greater than fifty-five (55) mills is necessary to generate funds equal to the dollar amount generated by the ad valorem tax effort for the currently existing fiscal year.

(b) Provided, however, that if a levying authority is levying in excess of fifty-five (55) mills on July 1, 1997, the levying authority may levy an additional amount not exceeding three (3) mills in the aggregate for the period beginning July 1, 1997, and ending June 30, 2003, subject to the limitation on increased receipts from ad valorem taxes prescribed in Sections 37-57-105 and 37-57-107.

(c) If the levying authority for any school district lawfully has decreased the millage levied for school district purposes, but subsequently determines that there is a need to increase the millage rate due to a disaster in which the Governor has declared a disaster emergency or the President of the United States has declared an emergency or major disaster, then the levying authority may increase the millage levied for school district purposes up to an amount that does not exceed the millage rate in any one (1) of the immediately preceding ten (10) fiscal years without any referendum that otherwise would be required under this subsection.

(3) If the millage rate necessary to generate funds equal to the dollar amount requested by the school board is equal to fifty-five (55) mills or less, but the dollar amount requested by the school board exceeds the next preceding fiscal year's ad valorem tax effort in dollars by more than four percent (4%), but not more than seven percent (7%) (as provided for under subsection (4) of this section), then the school board shall publish notice thereof at least five (5) days per week, unless the only newspaper published in the school district is published less than five (5) days per week, for at least three (3) consecutive weeks in a newspaper published in the school district. The notice shall be no less than one-fourth ( 1/4) page in size, and the type used shall be no smaller than eighteen (18) point and surrounded by a one-fourth-inch solid black border. The notice may not be placed in that portion of the newspaper where legal notices and classified advertisements appear. The first publication shall be made not less than fifteen (15) days before the final adoption of the budget by the school board. If no newspaper is published in the school district, then the notice shall be published in a newspaper having a general circulation in the school district. If at any time before the adoption of the budget a petition signed by not less than twenty percent (20%) or fifteen hundred (1500), whichever is less, of the registered, qualified electors of the school district is filed with the school board requesting that a referendum be called on the question of exceeding the next preceding fiscal year's ad valorem tax effort in dollars by more than four percent (4%), then the school board shall adopt, not later than the next regular meeting, a resolution calling a referendum to be held within the school district upon the question. The referendum shall be called and held, and notice thereof shall be given, in the same manner provided for in subsection (2) of this section. The ballot shall contain the language "FOR THE SCHOOL TAX INCREASE OVER FOUR PERCENT (4%)" and "AGAINST THE SCHOOL TAX INCREASE OVER FOUR PERCENT (4%)." If a majority of the registered, qualified electors of the school district who vote in the referendum vote in favor of the question, then the increase requested by the school board shall be approved. For the purposes of this subsection, the revenue sources excluded from the increase limitation under Section 37-57-107 also shall be excluded from the limitation described in this subsection in the same manner as they are excluded under Section 37-57-107. Provided, however, that any increases requested by the school board as a result of the required local contribution to the Mississippi Adequate Education Program, as certified to the local school district by the State Board of Education under Section 37-151-7(2), Mississippi Code of 1972, shall not be subject to the four percent (4%) and/or seven percent (7%) tax increase limitations provided in this section.

(4) If the millage rate necessary to generate funds equal to the dollar amount requested by the school board is equal to fifty-five (55) mills or less, but the dollar amount requested by the school board exceeds the seven percent (7%) increase limitation provided for in Section 37-57-107, the school board may exceed the seven percent (7%) increase limitation only after the school board has determined the need for additional revenues and three-fifths ( 3/5) of the registered, qualified electors voting in a referendum called by the levying authority have voted in favor of the increase. The notice and manner of holding the referendum shall be as prescribed in subsection (2) of this section for a referendum on the question of increasing the millage rate in school districts levying more than fifty-five (55) mills for school district purposes.

(5) The aggregate receipts from ad valorem taxes levied for school district purposes pursuant to Sections 37-57-1 and 37-57-105, excluding collection fees, additional revenue from the ad valorem tax on any newly constructed properties or any existing properties added to the tax rolls or any properties previously exempt which were not assessed in the next preceding year, and amounts received by school districts from the School Ad Valorem Tax Reduction Fund pursuant to Section 37-61-35, shall be subject to the increase limitation under this section and Section 37-57-107.

(6) The school board shall pay to the levying authority all costs that are incurred by the levying authority in the calling and holding of any election under this section.

(7) The provisions of this section shall not be construed to affect in any manner the authority of school boards to levy millage for the following purposes:

(a) The issuance of bonds, notes and certificates of indebtedness, as authorized in Sections 37-59-1 through 37-59-45 and Sections 37-59-101 through 37-59-115;

(b) The lease of property for school purposes, as authorized under the Emergency School Leasing Authority Act of 1986 (Sections 37-7-351 through 37-7-359);

(c) The lease or lease-purchase of school buildings, as authorized under Section 37-7-301;

(d) The issuance of promissory notes in the event of a shortfall of ad valorem taxes and/or revenue from local sources, as authorized under Section 27-39-333; and

(e) The construction of school buildings outside the school district, as authorized under Section 37-7-401.

Any millage levied for the purposes specified in this subsection shall be excluded from the millage limitations established under this section.



§ 37-57-105 - Authorization and procedure for levy

(1) In addition to the taxes levied under Section 37-57-1, the levying authority for the school district, as defined in Section 37-57-1, upon receipt of a certified copy of an order adopted by the school board of the school district requesting an ad valorem tax effort in dollars for the support of the school district, shall, at the same time and in the same manner as other ad valorem taxes are levied, levy an annual ad valorem tax in the amount fixed in such order upon all of the taxable property of such school district, which shall not be less than the millage rate certified by the State Board of Education as the uniform minimum school district ad valorem tax levy for the support of the adequate education program in such school district under Section 37-57-1. Provided, however, that any school district levying less than the uniform minimum school district ad valorem tax levy on July 1, 1997, shall only be required to increase its local district maintenance levy in four (4) mill annual increments in order to attain such millage requirements. In making such levy, the levying authority shall levy an additional amount sufficient to cover anticipated delinquencies and costs of collection so that the net amount of money to be produced by such levy shall be equal to the amount which is requested by said school board. The proceeds of such tax levy, excluding levies for the payment of the principal of and interest on school bonds or notes and excluding levies for costs of collection, shall be placed in the school depository to the credit of the school district and shall be expended in the manner provided by law for the purpose of supplementing teachers' salaries, extending school terms, purchasing furniture, supplies and materials, and for all other lawful operating and incidental expenses of such school district, funds for which are not provided by adequate education program fund allotments.

The monies authorized to be received by school districts from the School Ad Valorem Tax Reduction Fund pursuant to Section 37-61-35 shall be included as ad valorem tax receipts. The levying authority for the school district, as defined in Section 37-57-1, shall reduce the ad valorem tax levy for such school district in an amount equal to the amount distributed to such school district from the School Ad Valorem Tax Reduction Fund each calendar year pursuant to said Section 37-61-35. Such reduction shall not be less than the millage rate necessary to generate a reduction in ad valorem tax receipts equal to the funds distributed to such school district from the School Ad Valorem Tax Reduction Fund pursuant to Section 37-61-35. Such reduction shall not be deemed to be a reduction in the aggregate amount of support from ad valorem taxation for purposes of Section 37-19-11 [Repealed]. The millage levy certified by the State Board of Education as the uniform minimum ad valorem tax levy or the millage levy that would generate funds in an amount equal to a school district's district entitlement, as defined in Section 37-22-1(2)(e) [Repealed], shall be subject to the provisions of this paragraph.

In any county where there is located a nuclear generating power plant on which a tax is assessed under Section 27-35-309(3), such required levy and revenue produced thereby may be reduced by the levying authority in an amount in proportion to a reduction in the base revenue of any such county from the previous year. Such reduction shall be allowed only if the reduction in base revenue equals or exceeds five percent (5%). "Base revenue" shall mean the revenue received by the county from the ad valorem tax levy plus the revenue received by the county from the tax assessed under Section 27-35-309(3) and authorized to be used for any purposes for which a county is authorized by law to levy an ad valorem tax. For purposes of determining if the reduction equals or exceeds five percent (5%), a levy of millage equal to the prior year's millage shall be hypothetically applied to the current year's ad valorem tax base to determine the amount of revenue to be generated from the ad valorem tax levy. For the purposes of this section and Section 37-57-107, the portion of the base revenue used for the support of any school district shall be deemed to be the aggregate receipts from ad valorem taxes for the support of any school district. This paragraph shall apply to taxes levied for the 1987 fiscal year and for each fiscal year thereafter. If the Mississippi Supreme Court or another court finally adjudicates that the tax levied under Section 27-35-309(3) is unconstitutional, then this paragraph shall stand repealed.

(2) When the tax is levied upon the territory of any school district located in two (2) or more counties, the order of the school board requesting the levying of such tax shall be certified to the levying authority of each of the counties involved, and each of the levying authorities shall levy the tax in the manner specified herein. The taxes so levied shall be collected by the tax collector of the levying authority involved and remitted by the tax collector to the school depository of the home county to the credit of the school district involved as provided above, except that taxes for collection fees may be retained by the levying authority for deposit into its general fund.

(3) The aggregate receipts from ad valorem taxes levied for school district purposes, excluding collection fees, pursuant to this section and Section 37-57-1 shall be subject to the increased limitation under Section 37-57-107; however, if the ad valorem tax effort in dollars requested by the school district for the fiscal year exceeds the next preceding fiscal year's ad valorem tax effort in dollars by more than four percent (4%) but not more than seven percent (7%), then the school board shall publish notice thereof once each week for at least three (3) consecutive weeks in a newspaper having general circulation in the school district involved, with the first publication thereof to be made not less than fifteen (15) days prior to the final adoption of the budget by the school board. If at any time prior to said adoption a petition signed by not less than twenty percent (20%) or fifteen hundred (1500), whichever is less, of the qualified electors of the school district involved shall be filed with the school board requesting that an election be called on the question of exceeding the next preceding fiscal year's ad valorem tax effort in dollars by more than four percent (4%) but not more than seven percent (7%), then the school board shall, not later than the next regular meeting, adopt a resolution calling an election to be held within such school district upon such question. The election shall be called and held, and notice thereof shall be given, in the same manner for elections upon the questions of the issuance of the bonds of school districts, and the results thereof shall be certified to the school board. The ballot shall contain the language "For the School Tax Increase Over Four Percent (4%)" and "Against the School Tax Increase Over Four Percent (4%)." If a majority of the qualified electors of the school district who voted in such election shall vote in favor of the question, then the stated increase requested by the school board shall be approved. For the purposes of this paragraph, the revenue sources excluded from the increased limitation under Section 37-57-107 shall also be excluded from the limitation described herein in the same manner as they are excluded under Section 37-57-107.



§ 37-57-107 - Limitation on aggregate receipts from taxes for school purposes; disposition of excess receipts

(1) Beginning with the tax levy for the 1997 fiscal year and for each fiscal year thereafter, the aggregate receipts from taxes levied for school district purposes pursuant to Sections 37-57-105 and 37-57-1 shall not exceed the aggregate receipts from those sources during any one (1) of the immediately preceding three (3) fiscal years, as determined by the school board, plus an increase not to exceed seven percent (7%). For the purpose of this limitation, the term "aggregate receipts" when used in connection with the amount of funds generated in a preceding fiscal year shall not include excess receipts required by law to be deposited into a special account. However, the term "aggregate receipts" includes any receipts required by law to be paid to a charter school. The additional revenue from the ad valorem tax on any newly constructed properties or any existing properties added to the tax rolls or any properties previously exempt which were not assessed in the next preceding year may be excluded from the seven percent (7%) increase limitation set forth herein. Taxes levied for payment of principal of and interest on general obligation school bonds issued heretofore or hereafter shall be excluded from the seven percent (7%) increase limitation set forth herein. Any additional millage levied to fund any new program mandated by the Legislature shall be excluded from the limitation for the first year of the levy and included within such limitation in any year thereafter. For the purposes of this section, the term "new program" shall include, but shall not be limited to, (a) the Early Childhood Education Program required to commence with the 1986-1987 school year as provided by Section 37-21-7 and any additional millage levied and the revenue generated therefrom, which is excluded from the limitation for the first year of the levy, to support the mandated Early Childhood Education Program shall be specified on the minutes of the school board and of the governing body making such tax levy; (b) any additional millage levied and the revenue generated therefrom which shall be excluded from the limitation for the first year of the levy, for the purpose of generating additional local contribution funds required for the adequate education program for the 2003 fiscal year and for each fiscal year thereafter under Section 37-151-7(2); and (c) any additional millage levied and the revenue generated therefrom which shall be excluded from the limitation for the first year of the levy, for the purpose of support and maintenance of any agricultural high school which has been transferred to the control, operation and maintenance of the school board by the board of trustees of the community college district under provisions of Section 37-29-272.

(2) The seven percent (7%) increase limitation prescribed in this section may be increased an additional amount only when the school board has determined the need for additional revenues and has held an election on the question of raising the limitation prescribed in this section. The limitation may be increased only if three-fifths ( 3/5) of those voting in the election shall vote for the proposed increase. The resolution, notice and manner of holding the election shall be as prescribed by law for the holding of elections for the issuance of bonds by the respective school boards. Revenues collected for the fiscal year in excess of the seven percent (7%) increase limitation pursuant to an election shall be included in the tax base for the purpose of determining aggregate receipts for which the seven percent (7%) increase limitation applies for subsequent fiscal years.

(3) Except as otherwise provided for excess revenues generated pursuant to an election, if revenues collected as the result of the taxes levied for the fiscal year pursuant to this section and Section 37-57-1 exceed the increase limitation, then it shall be the mandatory duty of the school board of the school district to deposit such excess receipts over and above the increase limitation into a special account and credit it to the fund for which the levy was made. It will be the further duty of such board to hold said funds and invest the same as authorized by law. Such excess funds shall be calculated in the budgets for the school districts for the purpose for which such levies were made, for the succeeding fiscal year. Taxes imposed for the succeeding year shall be reduced by the amount of excess funds available. Under no circumstances shall such excess funds be expended during the fiscal year in which such excess funds are collected.

(4) For the purposes of determining ad valorem tax receipts for a preceding fiscal year under this section, the term "fiscal year" means the fiscal year beginning October 1 and ending September 30.

(5) Beginning with the 2013-2014 school year, each school district in which a charter school is located shall pay to the charter school an amount for each student enrolled in the charter school equal to the ad valorem taxes levied per pupil for the support of the school district in which the charter school is located. The pro rata ad valorem taxes to be transferred to the charter school must include all levies for the support of the school district under Sections 37-57-1 (local contribution to the adequate education program) and 37-57-105 (school district operational levy) but may not include any taxes levied for the retirement of school district bonded indebtedness or short-term notes or any taxes levied for the support of vocational-technical education programs. Payments made pursuant to this subsection by a school district to a charter school must be made before the expiration of three (3) business days after the funds are distributed to the school district.



§ 37-57-108 - Issuance of promissory notes by school districts in event of revenue shortfall

In the event that the amount of revenue collected or estimated to be collected from local sources, on behalf of a school district during a fiscal year, is less than the amount provided for in the duly adopted budget of said school district for the fiscal year, then the school district may issue promissory notes in an amount and in the manner set forth in Section 27-39-333, not to exceed the estimated shortfall of revenue from local sources, but in no event to exceed twenty-five percent (25%) of its budget anticipated to be funded from the sources of the shortfall for the fiscal year. A school district issuing notes under the provisions of this section shall not be required to publish notice of its intention to do so or to secure the consent of the qualified electors or the tax levying authority of such school district.






TAX ON FAMILY DWELLING UNITS

§ 37-57-111 - Definitions

For the purposes of Sections 37-57-111 through 37-57-119, the following words shall have the meanings ascribed to them in this section:

(a) "Family unit" means a new family dwelling, mobile home, apartment, condominium, duplex, townhouse or structure, used for family residency.

(b) "Compacted area" means any countywide school system with inadequate building facilities to meet the educational needs of school children, causing crowded conditions, which will continue in the public school facilities.



§ 37-57-113 - Imposition of excise or transfer tax upon new family units

The board of supervisors of any class one county which has a population in the 1970 decennial census of not less than thirty-five thousand (35,000) and not more than fifty thousand (50,000) and having a total assessed valuation in 1971 of not less than forty million dollars ($ 40,000,000.00) and not more than fifty million dollars ($ 50,000,000.00) may impose an excise and/or transfer tax upon the sale or construction of all new family units as defined in Section 37-57-111 for capital improvement of public schools as provided by law for countywide public school districts. Said taxation shall not exceed three percent (3%) of the first twenty thousand dollars ($ 20,000.00) and one-half of one percent ( 1/2 of 1%) of all over twenty thousand dollars ($ 20,000.00) of the total sale or contract price of the family unit; however, said taxation shall not exceed three percent (3%) of the first ten thousand dollars ($ 10,000.00) and one-half of one percent ( 1/2 of 1%) of all over ten thousand dollars ($ 10,000.00) of the total sale or contract price of apartments, condominiums, duplexes or townhouses.

The tax hereby authorized, if imposed by order of the board of supervisors of the county by order duly spread upon the minutes of said board, shall apply only to the initial sale or construction of new family units not heretofore occupied or used for residence purposes, and shall be an indebtedness of the owner of the family unit.

Said tax shall not apply to such family units purchased or constructed by or for any religious, charitable, educational or nonprofit corporation or institution, nor shall it apply to demonstration of model homes.



§ 37-57-115 - Levy of ad valorem tax upon mobile homes and house trailers

In addition to mobile home ad valorem taxes assessed and collected under authority of Chapter 53 of Title 27, Mississippi Code of 1972, the boards of supervisors are hereby authorized and empowered to levy a ten dollar ($ 10.00) ad valorem tax upon each mobile home or house trailer used as a family dwelling not heretofore occupied or used for residential purposes within the county as defined in Section 27-53-1, Mississippi Code of 1972, to be collected by the county tax assessor-collector annually and deposited into a county trust fund entitled "county school building and repair fund" and expended by the county board of education for capital improvements and equipment only in such compacted areas.



§ 37-57-117 - Collection and utilization of funds

All funds derived from such taxation under Sections 37-57-111 through 37-57-119 shall be collected by the tax assessors and/or tax collectors of the county prior to or simultaneous with the sale of the new family unit and shall be deposited into a county trust fund entitled "county school building and repair fund" to be utilized by the county board of education for capital improvements only in compacted areas. However, the board of supervisors of such county shall be authorized to utilize the proceeds of taxation toward paying the principal and interest on full faith and credit bonds of the county which may be issued to provide immediate funds for acquiring sites and constructing public school facilities.

All funds levied and collected under authority of Sections 37-57-111 through 37-57-119 shall be expended for the purposes set forth in said sections and in the manner now provided by law for making such expenditures in counties having a countywide school district.



§ 37-57-119 - Enforcement

The board of supervisors of any county which imposes the tax authorized by Sections 37-57-111 through 37-57-119 may adopt rules and regulations governing the time and method of payment of the taxes, and may provide by rule or regulation for the withholding of any final or other inspection of the property otherwise required by local building or zoning ordinance until such tax is paid or satisfactory security given for such payment, and may provide for the payment of interest and penalties up to fifty percent (50%) for late payment.






MISCELLANEOUS

§ 37-57-131 - Real property incorporated in school district prior to June 1 of fiscal year liable for taxes levied during year

All taxable real property which has been or shall be incorporated in, annexed to or otherwise made a part of any school district, and any taxable personal property which is located or situated in any school district prior to June 1 of any fiscal year, shall be liable for all ad valorem taxes levied or imposed for such school district during such year to the same extent and in like manner as though such real property had been incorporated in, annexed to or otherwise made a part of such school district prior to January 1 of such year, and in like manner as though such personal property had been located or situated within such school district prior to January 1 of such year; such property shall be relieved from liability for taxes levied during such year for the support and maintenance of the school district of which it was formerly a part, and such personal property shall be relieved from liability for taxes levied during such year for the support and maintenance of the school district within which it was formerly located or situated. Nothing herein shall be construed to relieve such real or personal property from assessment and liability for the payment of the outstanding bonds or other indebtedness of the district of which such property was formerly a part, or of the district in which such personal property was situated or located as the case may be, and such question shall be governed and controlled by other statutes applicable thereto, including, but not being limited to, Section 37-7-109.



§ 37-57-133 - Changes in assessment roll to incorporate property

In the event taxable real property has been or is incorporated in, annexed to, or otherwise made a part of a school district, or in the event taxable personal property is or becomes situated or located within a school district, as the case may be, prior to October 1 of any year but after the approval of the assessment roll of the county or school district for such year, then the board of supervisors of the county or the governing authority of the municipality, as the case may be, shall have the power and authority to make such changes in the assessment roll as shall be necessary to cause such real or personal property to be assessed properly for the ad valorem taxes levied during said year for which such property shall be liable under the terms of Section 37-57-131.









Chapter 59 - SCHOOL BONDS AND OBLIGATIONS

Article 1 - AUTHORITY TO ISSUE BONDS, NOTES AND CERTIFICATES OF INDEBTEDNESS

§ 37-59-1 - "Bonds" defined

The word "bonds" as used in this article shall be deemed to mean and include bonds, notes, or certificates of indebtedness.



§ 37-59-3 - Purposes for which bonds may be issued

The school board of any school district is authorized to issue negotiable bonds of such school district to raise money for the following purposes:

(a) Purchasing, erecting, repairing, equipping, remodeling and enlarging school buildings and related facilities, including gymnasiums, auditoriums, lunch rooms, vocational training buildings, libraries, teachers' homes, school barns, transportation vehicles and garages for transportation vehicles, and purchasing land therefor.

(b) Establishing and equipping school athletic fields and necessary facilities connected therewith, and purchasing land therefor.

(c) Providing necessary water, light, heating, air conditioning and sewerage facilities for school buildings, and purchasing land therefor.

(d) Paying part of the costs to be incurred in erecting, repairing, equipping, remodeling and enlarging school buildings and related facilities which are owned and operated by state-supported institutions of higher education as a demonstration or practice school attended by pupils, grades, or one or more, or parts of grades from the educable children of such school district pursuant to a contract or agreement between said institution and said school district.

The authority to issue the bonds hereinabove set forth shall include the authority for the school board of such school district to spend the money for the purposes for which said money is raised.



§ 37-59-5 - General limitation of indebtedness

No school district shall, except as provided in Section 37-59-7, hereafter issue bonds for the purposes authorized by law in an amount which, added to all of its then outstanding bonded indebtedness, shall result in the imposition on any of the property in such district of an indebtedness for school purposes of more than fifteen per cent of the assessed value of the taxable property within such district, according to the then last completed assessment for taxation, regardless of whether any of such indebtedness shall have been incurred by such district or by another school district or districts.



§ 37-59-7 - Issuance of bonds in amount exceeding limitation of Section 37-59-5

(1) (a) Any school district in which the total number of pupils enrolled at any one time during the school year shall have increased by at least twenty percent (20%) or an average of three hundred fifty (350) or more annually within the preceding five (5) years, shall not issue bonds for the purposes authorized by law in an amount which when added to all of its then outstanding bonded indebtedness, shall result in the imposition on any of the property in such district of an indebtedness for school purposes of more than twenty-five percent (25%) of the assessed value of the taxable property within such district according to the then last completed assessment for taxation.

(b) Any school district in which the total number of pupils enrolled at any one time during the school year shall have increased by at least ten percent (10%) within the preceding five (5) years shall not issue bonds for the purposes authorized by law in an amount which, when added to all of its then outstanding bonded indebtedness, shall result in the imposition on any of the property in such district of an indebtedness for school purposes of more than twenty percent (20%) of the assessed value of the taxable property within such district according to the then last completed assessment for taxation.

(c) The pupil increase mentioned in this subsection shall apply only to growth in pupil enrollment and shall not apply to pupil increases brought about by consolidation of school districts.

(2) Any school district may hereafter issue bonds in an amount exceeding the limit of Section 37-59-5 for the purpose of constructing, reconstructing, repairing, equipping, remodeling or enlarging school buildings and related facilities, as described in subsection (a) of Section 37-59-3, but no such district shall issue bonds in an amount which when added to all of its then outstanding bonded indebtedness, shall result in the imposition on any of the property in such district of an indebtedness for such school purposes of more than twenty percent (20%) of the assessed value of the taxable property in such district, according to the then last completed assessment for taxation, regardless of whether any of such indebtedness shall have been incurred by such district or by another school district or districts:

(a) In the event of the damage to or destruction of any school building or school buildings, or related facilities of any such district by fire, windstorm, flood or other providential and unforeseeable cause; or

(b) In the event such school district has lost its accreditation and the constructing, reconstructing, repairing, equipping, remodeling or enlarging of such school buildings and related facilities is necessary for the restoration of such accreditation; or

(c) In the event of the establishment of the Starkville-Oktibbeha Consolidated School District as authorized in Section 37-7-104.3(8) and (9).

(3) In any school district wherein more than nine percent (9%) of the total land area of the school district is owned by the federal government and situated in a flood control reservoir or maintained as a part of the national forest system, the said school district may issue bonds in an amount, which when added to all of its then outstanding bonded indebtedness for school purposes, shall result in the imposition on any of the property in such school district of an indebtedness for school purposes of not more than twenty percent (20%) of the assessed value of the taxable property within such district, according to the then last completed assessment for taxation, regardless of whether any of such indebtedness shall have been incurred by such district or by another school district or districts. If bonds in an amount in excess of fifteen percent (15%) of the total assessed value of the property of a school district are issued under the provisions of this subsection, not less than twenty-five percent (25%) of the total funds received by the school district under the provisions of Section 49-19-23, Mississippi Code of 1972, shall be paid into the bond and interest sinking fund of such district and used for the retirement of the bonds so issued.

(4) In any district where the assessed valuation per pupil is less than seventy-five percent (75%) of the average of all school districts, such school district may issue bonds for the purposes authorized by Section 37-59-3 in an amount exceeding the fifteen percent (15%) debt limitation set forth in Section 37-59-5, but not exceeding an amount which, when added to all of the school district's then outstanding bonded indebtedness, shall result in the imposition on any of the property in such district of an indebtedness for such school purposes of more than twenty-five percent (25%) of the assessed value of the taxable property in such district, according to the then last completed assessment for taxation if:

(a) The board of trustees or board of education of the school district adopts a resolution finding that issuing bonds in an amount exceeding the limitation stated in Section 37-59-5 is necessary to provide or maintain adequate educational facilities within the school district; and

(b) The notice of the bond election required by Section 37-59-13 contains a provision notifying the qualified electors in the school district:

(i) Of the fact that the proposed bonds, if issued, will exceed the fifteen percent (15%) debt limit contained in Section 37-59-5; and

(ii) Of the reasons why the school district is proposing to exceed said limitation;

(c) The election is held and the proposed bond issue receives the requisite voter approval as set forth in Section 37-59-17.



§ 37-59-9 - Bonds and notes excluded for purposes of computing limitations of indebtedness

No bonds or negotiable notes issued by any school district in order to comply with the provisions of Section 37-47-15, shall be included in computing the debt limits established in Sections 37-59-5, 37-59-7.



§ 37-59-11 - Adoption of bond issue resolution; requirement of election on issuance of bonds

(1) Before any money shall be borrowed under the provisions of this chapter, the school board of the school district shall adopt a resolution declaring the necessity for borrowing such money, declaring its intention to borrow such money and to issue the negotiable bonds of the school district as evidence of same, specifying the approximate amount to be so borrowed, and how such indebtedness is to be evidenced. Such resolution shall also set forth the nature and approximate cost of the alterations, additions and repairs to be made, and shall declare in said resolution that no funds are available in the school funds of the district or from any other source with which to make such repairs, alterations, additions, purchases, erections or improvements.

(2) Whenever a resolution is adopted by the school board as provided in subsection (1), or a petition signed by not less than ten percent (10%) of the qualified electors of a school district, fixing the maximum amount of such school bonds and the purpose or purposes for which they are to be issued, the school board shall adopt a resolution calling an election to be held within such school district for the purpose of submitting to the qualified electors thereof the question of the issuance of bonds in the amount and for the purpose or purposes as set forth in such resolution or petition. The resolution calling such election shall designate the date upon which the election shall be held and the place or places within such district at which such election shall be held, which place or places may or may not be the school house or school houses in such district.

(3) Provided, however, anything herein to the contrary notwithstanding, no election shall be required for approval of bonds issued after July 1, 1987, and prior to July 1, 1988, or within one (1) year after the final favorable termination of any litigation affecting the issuance of such bonds, and as to which the resolution of necessity and intent to issue by the school board of the school district is passed and publication thereof commenced on or before June 30, 1987, unless a petition calling for such election is filed meeting the requirements and within the time provided by this Section 37-59-11 as in effect between April 15, 1986, and June 30, 1987.



§ 37-59-13 - Notice of election

Where an election has been called, as provided in Section 37-59-11, notice of such election shall be signed by the president of the school board and shall be published once a week for at least three (3) consecutive weeks, in at least one (1) newspaper published in such school district. The first publication of such notice shall be made not less than twenty-one (21) days prior to the date fixed for such election, and the last publication shall be made not more than seven (7) days prior to such date. If no newspaper is published in such school district, then such notice shall be given by publishing the same for the required time in some newspaper having a general circulation in such school district.



§ 37-59-15 - Conduct of election

Such election shall be held upon order of the school board, as far as is practicable, in the same manner as other elections are held in such county or municipality. At such election, all qualified electors of such school district may vote. The ballots used at such election shall have printed thereon a brief statement of the amount and the purpose of the proposed bond issue, and the words "FOR THE BOND ISSUE," and "AGAINST THE BOND ISSUE." The voter shall vote by placing a cross (X) or check mark ([checkmark]) opposite his choice on the proposition.



§ 37-59-17 - Determination of results of election; time period for issuance of bonds

When the results of the election on the question of the issuance of such bonds shall have been canvassed by the election commissioners of such county or municipality, and certified by them to the school board of the school district, it shall be the duty of such school board to determine and adjudicate whether or not three-fifths (3/5) of the qualified electors who voted in such election voted in favor of the issuance of such bonds. Unless three-fifths (3/5) of the qualified electors who voted in such election shall have voted in favor of the issuance of such bonds, then such bonds shall not be issued. Should three-fifths (3/5) of the qualified electors who vote in such election vote in favor of the issuance of such bonds, then the school board of such school district shall issue such bonds, either in whole or in part, within two (2) years from the date of such election, or within two (2) years after the final favorable termination of any litigation affecting the issuance of such bonds, as such school board shall deem best.



§ 37-59-19 - Procedure for issuance of bonds upon petition of majority of qualified electors of school district generally

When a petition signed by a majority of the qualified electors residing within the school district on behalf of which bonds are to be issued, fixing the maximum amount of such bonds, such maximum amount not to exceed Ten Thousand Dollars ($ 10,000.00), and the purpose or purposes for which they are to be issued, shall be filed with the school board of the school district, praying for the issuance of bonds for any of the purposes enumerated in Section 37-59-3, the school board shall issue the bonds of such school district in the manner provided in this article, in the amount and for the purpose or purposes set forth in such petition, without the necessity of calling an election upon the question of whether or not such bonds shall be issued. The finding of the school board as to the sufficiency of any such petition shall be final and conclusive, unless such finding be appealed from in the manner provided by law.



§ 37-59-21 - Procedure for issuance of bonds upon petition where district lies in two or more counties

If the territory of such school district as is provided for in section 37-59-19, lies in two or more counties, bonds may be issued as provided herein by the board of supervisors of the county having the greatest assessed valuation of taxable property within such district, upon petition of a majority of the qualified electors residing within the district as a whole. In such cases, a counterpart of the petition shall be separately circulated in that part of the district situated within each of the counties involved, and the said petitions shall be filed with the respective boards of supervisors. Each such board shall thereupon determine, by resolution entered upon its minutes, the number of qualified electors of such county residing within such district, and the number of qualified electors of such district who have signed such petition, and shall transmit a certified copy of such resolution and of such petition to the board of supervisors of the county having the greater assessed valuation of taxable property within such district. The latter board shall thereupon determine, by resolution entered upon its minutes, the total number of qualified electors residing within such district as a whole, and the total number of qualified electors of such district who have signed such petitions. If the latter board thereupon finds and determines that such petitions have been signed by a majority of all of the qualified electors residing within such district, regardless of county lines, such board may proceed to issue bonds in the amount and for the purpose or purposes set forth in such petition.

The maximum amount of such bonds which may be issued by petition shall not exceed the sum of ten thousand dollars ($ 10,000.00), and the total amount of bonds so issued by petition in any twelve-month period shall not exceed the sum of ten thousand dollars ($ 10,000.00).



§ 37-59-22 - Procedure for issuance of bonds upon election where district lies in two or more counties; levy of special tax

Whenever a school district lies in two (2) or more counties of the State of Mississippi before any money shall be borrowed under the provisions of this chapter, the school board of the school district shall adopt a resolution declaring the necessity for borrowing such money, declaring its intention to borrow such money and to issue the negotiable bonds of the school district as evidence of same, specifying the approximate amount to be so borrowed, and how such indebtedness is to be evidenced. Such resolution shall also set forth the nature and approximate cost of the alterations, additions and repairs to be made, and shall declare in said resolution that no funds are available in the school funds of the district or from any other source with which to make such repairs, alterations, additions, purchases, erections or improvements.

Whenever a resolution is adopted by the school board as provided in this paragraph, or a petition signed by not less than ten percent (10%) of the qualified electors of a school district, fixing the maximum amount of such school bonds and the purpose or purposes for which they are to be issued, the school board shall adopt a resolution calling an election to be held within such school district for the purpose of submitting to the qualified electors thereof the question of the issuance of bonds in the amount and for the purpose or purposes as set forth in such resolution or petition. The resolution calling such election shall designate the date upon which the election shall be held and the place or places within such district at which such election shall be held, which place or places may or may not be the schoolhouse or schoolhouses in such district.

The board of supervisors of the county which authorizes the issuance of the bonds shall annually levy upon all the taxable property within such district, without regard to county lines, a special tax, which shall be sufficient to provide for the payment of the principal of and interest on such bonds according to the terms thereof. Such board shall annually certify to the board of supervisors of the other county or counties in which a portion of the district is situated, the rate of taxation so fixed, and it shall be the duty of such other board or boards to cause such rate of taxation to be levied upon all the taxable property within the boundaries of such district situated within their respective counties. The taxes shall be collected and deposited as other taxes are collected and deposited in such county or counties, and the board of supervisors thereof shall thereupon cause such taxes to be remitted to the county depository for the county in which the bonds were issued.



§ 37-59-23 - Levy of special tax to pay principal and interest on bonds

The levying authority, as defined in Section 37-57-1(1)(b), acting for and on behalf of any school district, shall annually levy a special tax upon all of the taxable property within such school district, except as provided in Section 37-7-104.3(8) and (9), which shall be sufficient to provide for the payment of the principal of and the interest on school bonds issued under the provisions of this article according to the terms thereof, including any school bonds issued pursuant to Section 37-7-104.3(8) and (9).

In the case of school bonds issued under the provisions of Section 37-59-21, it shall be the duty of the board of supervisors of the county having the greater assessed valuation of taxable property within such district to annually levy upon all of the taxable property within such district, without regard to county lines, a special tax, which shall be sufficient to provide for the payment of the principal of and interest on such bonds according to the terms thereof. Such board shall annually certify to the board of supervisors of the other county or counties in which a portion of the district is situated the rate of taxation so fixed, and it shall be the duty of such other board or boards to cause such rate of taxation to be levied upon all of the taxable property within the boundaries of such district situated within their respective counties. Said taxes shall be collected and deposited as other taxes are collected and deposited in such county or counties, and the tax collector thereof shall thereupon cause such taxes to be remitted to the county depository of the county for which the bonds were issued.



§ 37-59-24 - Instructions to deposit tax receipts directly with trustee or paying agent

Notwithstanding any other provision of law, any school district having outstanding school debt which is repaid at least in part from local ad valorem tax receipts may, for the remaining term of such debt, irrevocably instruct the appropriate local tax collector/assessor in writing to deposit a portion of the monthly ad valorem tax collections for district purposes directly with any state or federally chartered bank serving as trustee or paying agent on such district debt. The district's instructions to the tax collector/assessor shall specify the amount of tax receipts to be so deposited with the trustee or paying agent and shall be binding on the district and local tax collector/assessor during the term of such debt.



§ 37-59-25 - Form of bonds; supplemental powers conferred in issuance of bonds

(a) All bonds issued under the provisions of this article shall be lithographed or engraved, and printed in two (2) or more colors, to prevent counterfeiting. Provided, however, where the bonds are sold to less than ten (10) purchasers at closing and the purchasers consent, a temporary bond or bonds may be issued in typewritten form pending preparation of the lithographed or engraved bonds for which the temporary bond or bonds may be subsequently exchanged. Such bonds shall be registered as issued, be numbered in a regular series from one (1) upward, and every such bond shall specify on its face the purpose for which it was issued and the total amount authorized to be issued, shall be made payable to bearer, or to the registered owner, and interest shall be evidenced by proper coupons thereto attached.

Notwithstanding the foregoing provisions of this section, bonds referred to hereinabove may be issued pursuant to the supplemental powers and authorizations conferred by the provisions of the Registered Bond Act, being Sections 31-21-1 through 31-21-7.

(b) Bonds issued under the provisions of this article may contain such covenants or other provisions as may be necessary to insure continuing compliance with any federal law applicable to such bonds or the tax exempt nature of the interest income thereon and to assure that such bonds will be readily acceptable in the municipal bond market, provided the same is not inconsistent with the Constitution of the state.



§ 37-59-27 - Maturities of bonds; interest rates; execution of bonds; maintenance of register of bond issues

All bonds issued by a school district shall mature annually, with all maturities not longer than twenty (20) years. Not less than one-fiftieth (1/50) total issue shall mature each year during the first five (5) years of the life of such bonds, and not less than one-twenty-fifth (1/25) of the total issue shall mature each year during the succeeding period of ten (10) years of the life of such bonds, and the remainder shall be amortized, as to principal and interest, into approximately equal annual payments, one (1) payment to mature each year for the remaining life of such bonds. However, in cases where bonds shall be issued or dated subsequent to the date fixed for making the school tax levy in the year in which such bonds are to be issued, the first maturity date of not less than one-fiftieth (1/50) of the total issue may be fixed for any period not exceeding two (2) years from the date of the bonds with the same schedule of subsequent maturities as hereinabove set forth. Such bonds shall not bear a greater overall maximum interest rate to maturity than that allowed in Section 75-17-101, Mississippi Code of 1972. No bond shall bear more than one (1) rate of interest. Each bond shall bear interest from its date to its stated maturity date at the interest rate specified in the bid. All bonds of the same maturity shall bear the same rate of interest from date to maturity. All interest accruing on such bonds so issued shall be payable semiannually or annually, except that the first interest coupon attached to any such bond may be for any period not exceeding one (1) year.

No interest payment shall be evidenced by more than one (1) coupon and neither cancelled nor supplemental coupons shall be permitted. The lowest interest rate specified for any bonds issued shall not be less than seventy percent (70%) of the highest interest rate specified for the same bond issue. The interest rate of any one (1) interest coupon shall not exceed the maximum interest rate allowed on such bonds. Each interest rate specified in any bid must be in multiples of one-eighth of one percent ( 1/8 of 1%) or in multiples of one-tenth of one percent (1/10 of 1%), and a zero rate of interest cannot be named.

The form and place or places of payment of such bonds shall be fixed in the resolution or order of the school board of such school district issuing such bonds. Such bonds shall be executed by the manual or facsimile signature of the president of the school board and the superintendent of schools, with the official seal or facsimile thereof of such school district affixed thereto. At least one (1) signature on each bond shall be a manual signature, as specified in the issuing resolution. The coupons may bear only the facsimile signatures of such president of the school board and superintendent of schools. However, if so provided in the issuing resolution, if the manual signature of the trustee or other fiduciary or agent charged with authenticating and issuing the bonds is required to be thereon, both the signatures of the president of the school board and the superintendent of schools may be by facsimile. No bonds shall be issued and sold under the provisions of this article for less than par and accrued interest.

The bond register for all outstanding bond issues of such school district shall be maintained by the school board.



§ 37-59-29 - Disposition of proceeds of bonds; liability for diversion of funds

The proceeds of any bonds issued by a school district shall be placed in the county or municipal treasury or depository, as the case may be, if there be one, as a special fund, and shall be used for no other purpose than that for which such bonds were authorized to be issued. If the school board of the school district or any member thereof, or any other officer, shall wilfully divert or aid or assist in diverting any such fund, or any part thereof, to any purpose other than that for which such bonds were authorized to be issued, then such person shall be guilty of a felony and, upon conviction, shall be punished by imprisonment in the state penitentiary for a term not exceeding five (5) years. In addition, he shall be liable personally and on his official bond for the amount so diverted. Any member of such school board may escape the penalty provided for above by requesting and having his vote recorded in the negative on any illegal diversion of the proceeds of such bonds. Nothing contained in this section shall be construed to prevent the payment or rebate of a portion of the earnings derived from the investment of the bond proceeds to the federal government to the extent required by the federal laws applicable to such bonds or the interest income thereon in order to maintain their tax exempt status.



§ 37-59-31 - Election on withdrawing or revoking authority to issue bonds or on amending purpose for which bonds may be issued

In any case where the issuance of the bonds of a school district has been authorized pursuant to referendum of the qualified electors of the school district under the provisions of this article, and at any time prior to the actual issuance and sale of said bonds, there should be a resolution adopted by the school board of the school district on whose behalf the bonds are to be issued requesting either that the authority to issue said bonds be withdrawn and revoked or that the purpose or purposes for which the bonds are to be issued be amended, altered and changed, in which latter case the resolution shall specify distinctly the amendment, alteration and change proposed, the school board shall, within sixty (60) days after the adoption of such resolution, call an election to be held within the school district involved for the purpose of submitting to the qualified electors thereof the question of whether the authority to issue the bonds should be withdrawn and revoked or whether the purpose or purposes for which the bonds are to be issued should be amended, altered and changed, as the case may be. The resolution calling said election shall designate the date upon which the election will be held and the place or places within such district at which same will be held, which place or places may or may not be the school house or school houses of such district. In all respects, notice of the election shall be given for the time and in the manner otherwise provided in this article with respect to elections upon the question of the issuance of bonds of the school district. The results of the election shall be canvassed, returned and determined as is otherwise provided in this article with respect to elections upon the question of the issuance of school district bonds. The ballots used at said election shall have printed thereon a brief statement of the proposal that the authority to issue the bonds be withdrawn and revoked, or of the proposal that the purpose or purposes for which the bonds are to be issued be amended, altered and changed, as the case may be and in the event the proposal be to amend, alter and change the purpose or purposes of the proposed issue of bonds, a brief statement of the amendments, alterations and changes proposed. There shall also be printed on the ballot the words "FOR THE PROPOSITION" and the words "AGAINST THE PROPOSITION" and the voter shall vote by placing a cross (X) or check mark ([checkmark]) opposite his choice. If a majority of the qualified electors who vote in said election shall vote in favor of the proposition, and the proposition be to withdraw or revoke the authority to issue said bonds, then the authority to issue such bonds shall terminate; otherwise, the school board shall continue to have the power and authority to issue said bonds to the same extent as though such election shall not have been held. If a majority of the qualified electors who vote in said election shall vote in favor of the proposition, and the proposition be to amend, alter or change the purpose or purposes for which the bonds shall be issued, then the school board shall be authorized to issue said bonds for the purpose or purposes as amended, altered and changed; otherwise, the bonds shall be issued for the purpose or purposes originally specified.



§ 37-59-33 - Transfer of balance of proceeds of bond issue

Whenever a balance shall remain of the proceeds of any bond issue after the purpose for which such bonds were issued shall have been accomplished, such balance shall forthwith be transferred to the bond and interest fund applicable to such bond issue.



§ 37-59-35 - Use of bond and interest funds to buy outstanding bonds

Whenever there shall be on hand in any bond and interest fund an amount in excess of the amount which will be required for expenditure therefrom within the then next succeeding twelve (12) months, the school board may use such excess amount to purchase the outstanding bonds of such school district which are payable from such fund whenever, in the judgment of such school board, the best interest of the district would be served thereby. When such bonds are purchased, they shall be cancelled and retired and shall not thereafter be resold or reissued. Nothing contained in this section shall be construed to prevent the payment of a portion of the earnings derived from the investment of the amounts in the bond and interest fund to the federal government to the extent required by the federal laws applicable to such bonds or the interest income thereon in order to maintain their tax exempt status.



§ 37-59-37 - Borrowing of money for current expenses in anticipation of school district taxes

The school board of any school district shall have the power and authority to borrow money for the anticipated current year's expenses of such school district in anticipation of the collection of ad valorem taxes and other revenues of such school district for the then current fiscal year. The money so borrowed shall bear interest at a rate not greater than that allowed in Section 75-17-105 and shall be repaid within fourteen (14) months from the date of such borrowing out of the taxes and revenues in anticipation of which such money is borrowed. Such money shall be used for no other purpose than the payment of the current year's expenses of such school district. Pending the expenditure of funds borrowed under the provisions of this section, such funds may be invested in any manner in which any school district, municipality, county, state agency or other public body may invest surplus funds.

The amount borrowed under the provisions of this section shall in no event exceed the estimated amount of taxes and revenues collected or to be collected during the last preceding fiscal year, unless the tax levy for the current fiscal year has been made, then the amount borrowed under the provisions of this section shall in no event exceed the estimated amount of taxes and revenues collected or to be collected during the current fiscal year. Revenue anticipation notes issued under the provisions of this section shall be issued within the same fiscal year during which the tax levy is or will be made and other revenues received which it is anticipated will produce the funds from which the said notes will be repaid.

In borrowing money under the provisions of this section, it shall not be necessary to publish notice of intention so to do or to secure the consent of the qualified electors of such school district, either by election or otherwise. Such borrowing shall be authorized by order or resolution of the school board and may be evidenced by negotiable note or notes, signed and executed in such form as may be prescribed in such order or resolution. Such note or notes may be sold at a negotiated sale. Money may be borrowed in anticipation of ad valorem taxes and other revenues under the provisions of this section, regardless of whether or not such borrowing shall create an indebtedness in excess of statutory limitations.

Money may likewise be borrowed by any such school district, as herein provided, for the purpose of paying current interest maturities on any bonded indebtedness of such school district in anticipation of the collection of taxes for the retirement of such bonded indebtedness and the payment of any interest thereon.



§ 37-59-41 - Borrowing of money in anticipation of taxes for benefit of agricultural high schools

The board of trustees of any agricultural high school shall have the power and authority to borrow money for the current expenses of such agricultural high school in anticipation of the collection of ad valorem taxes for the current fiscal year. The money so borrowed shall bear interest at a rate not greater than that allowed in Section 75-17-105, Mississippi Code of 1972, and shall be repaid not later than the following March 15 out of the first moneys collected by reason of the tax levy or levies in anticipation of which such money is borrowed. The money so borrowed shall be used for no other purpose than the payment of the current expenses of such agricultural high school. The amount borrowed under the provisions of this section shall in no event exceed fifty percent (50%) of the anticipated, but then uncollected, revenue to accrue to such agricultural high school by the tax levy or levies against which such money is borrowed.

In borrowing money under the provisions of this section, it shall not be necessary to publish notice of intention so to do or to secure the consent of the qualified electors, either by election or otherwise. Money may be borrowed under the provisions of this section by authority of a resolution of said board of trustees, and shall be evidenced by a negotiable note or notes, signed and executed in such form as may be prescribed in such resolution. Money may be borrowed in anticipation of ad valorem taxes under the provisions of this section, regardless of whether such borrowing shall create an indebtedness in excess of the statutory limitations.



§ 37-59-43 - Investment of surplus funds

(1) Whenever any school district or levying authority, as defined in Section 37-57-1(1)(b), acting on behalf of a school district, shall have on hand any bond and interest funds, any funds derived from the sale of bonds, or any other funds in excess of the sums which will be required for payment of current obligations and expenses as they come due, and which are not needed or cannot by law be used for the payment of the current obligations or expenses of the school district, the school board of the district shall have the power and authority to invest such excess funds in any bonds or other direct obligations of the United States of America or the State of Mississippi, or of any county or municipality of this state, which such county or municipal bonds have been approved by a reputable bond attorney or have been validated by a decree of the chancery court; or in interest-bearing time certificates of deposit or interest-bearing accounts with or through any financial institution approved for the deposit of state funds; and such institution shall be eligible to hold school district funds to the extent that it is qualified as a depository for state funds; or in any type of investment permitted by Sections 27-105-33(d) and 27-105-33(e). The rate of interest on such time certificates of deposit and interest-bearing accounts may be negotiated. The negotiated rate of interest shall be at the highest rate possible at the date of purchase or investment for such time certificates of deposit or interest-bearing accounts. In any event, the bonds or obligations in which such funds are invested shall mature or be redeemable prior to the time the funds so invested will be needed for expenditure. When bonds or other obligations have been so purchased, the same may be sold or surrendered for redemption at any time, except certificates of deposit which must mature, by order or resolution of such school board, and the president of the school board, when authorized by such order or resolution, shall have the power and authority to execute all instruments and take such other action as may be necessary to effectuate the sale or redemption thereof. In addition to the foregoing, any school board may invest any such funds in the same manner as provided for the investment of sixteenth section principal funds pursuant to Section 29-3-113.

(2) The provisions of subsection (1) of this section shall also apply to funds of community and junior college districts, and the governing authorities of such districts are vested with all power and authority with respect to such funds and matters herein mentioned as are vested in the other boards mentioned above with respect to such matters.

(3) All earnings from funds other than bond funds or bond sinking funds in excess of One Hundred Dollars ($ 100.00) in any fiscal year, invested according to the provisions of subsections (1) and (2) of this section shall be deposited in the district fund from which the investment was made, or the treasury of the junior college, as the case may be. Earnings from such school district funds which are less than One Hundred Dollars ($ 100.00) in any fiscal year may be deposited in the school district maintenance fund, or in the district fund from which the investment was made, in the discretion of the school board. Earnings from funds invested out of bond funds or bond sinking funds, together with the principal thereof, shall be deposited in the fund from which the investment was made.

(4) Nothing contained in this section shall be construed to prevent the payment of a portion of the earnings derived from the investment of bond proceeds or any other amounts in the bond fund or related reserve or sinking funds to the federal government to the extent required by the federal laws applicable to such bonds or the interest income thereon in order to maintain their tax exempt status.



§ 37-59-45 - Article as sole authority for incurring of indebtedness

No interest-bearing indebtedness shall hereafter be incurred by any such school district except in the manner provided in this article or as may otherwise be provided by law.






Article 3 - ADDITIONAL AUTHORITY TO ISSUE NOTES AND CERTIFICATES OF INDEBTEDNESS

§ 37-59-101 - Purposes for which money may be borrowed

The school board of any school district in the county is authorized and empowered, in its discretion, to borrow money under the terms and conditions specified in this article for the purpose of making repairs, alterations and additions to school buildings of such school districts, for the purpose of erecting school buildings and other buildings used for school purposes, for the purpose of purchasing heating plants, air conditioning, fixtures and equipment for such buildings, for the purpose of purchasing land for school purposes, school buses and transportation equipment, and for the purpose of improving and equipping such lands for school recreational and athletic purposes.



§ 37-59-103 - Adoption of resolution of necessity by board of trustees of school district

Before any money shall be borrowed under the provisions of this article, the school board of the school district shall adopt a resolution declaring the necessity for and its intention of borrowing such money, specifying the amount to be so borrowed, the date or dates of the maturity thereof, and how such indebtedness is to be evidenced. Such resolution shall also set forth the nature and approximate cost of the alterations, additions, and repairs to be made, or of the erections contemplated, or of the heating plant, fixtures and equipment necessary to be purchased, or of the land to be purchased, improved or equipped, or of the school buses and transportation equipment to be purchased, as the case may be, and shall declare in said resolution that no funds are available in the school funds of the district or from any other source with which to make such repairs, alterations, additions, purchases, erections or improvements.



§ 37-59-105 - Declaration of intention by local authorities; election; issuance of indebtedness

The said resolution adopted by the school board pursuant to Section 37-59-103 shall be published once each week for two (2) consecutive weeks in a newspaper having a general circulation in the school district involved, with the first publication thereof to be made not less than fifteen (15) days prior to the date upon which the school board is to take final action upon the question of authorizing the borrowing of said money. If no petition requesting an election is filed prior to such meeting, then the school board shall, at said meeting, by resolution spread upon its minutes, give final approval to the borrowing of said money and shall authorize the issuance of negotiable notes or certificates of indebtedness of the school district therefor in accordance with the provisions of this article.

If at any time prior to said meeting a petition signed by not less than twenty percent (20%) of the qualified electors of the school district involved shall be filed with the school board requesting that an election be called on the question of incurring said indebtedness, then the school board shall, not later than the next regular meeting, adopt a resolution calling an election to be held within such school district upon the question of the incurring of said indebtedness for the purposes and in the amount requested. Such election shall be called and held, and notice thereof shall be given, in the same manner provided in Article 1 of this chapter for elections upon the question of the issuance of the bonds of school districts, and the results thereof shall be certified to the school board. If three-fifths (3/5) of the qualified electors voting in said election shall vote in favor of incurring said indebtedness, then the school board shall proceed to issue said negotiable notes or certificates of indebtedness as prayed for in the original resolution of the school board; however, if less than three-fifths (3/5) of the qualified electors voting in said election vote in favor of incurring said indebtedness, then said notes or certificates of indebtedness shall not be issued.

Money may be borrowed under the provisions of this article and the negotiable notes or certificates of indebtedness evidencing same may be issued as provided in this article (1) without the necessity of being authorized in an election called for that purpose, except where a petition requesting an election is filed as provided herein and (2) without the necessity of giving notice thereof except as specifically provided herein, and specifically without the necessity of complying with the requirements of Section 31-19-25.



§ 37-59-107 - Annual levy of special tax

The levying authority for the school district shall annually levy a special tax on all of the taxable property of the school district on whose behalf the notes or certificates of indebtedness are issued, except as provided in Section 37-7-104.3(7), in an amount which shall be sufficient to pay the principal of and interest upon such negotiable notes or certificates of indebtedness as the same shall respectively mature and accrue, including any notes issued under the direction of a conservator of a school district pursuant to the authority of Section 37-7-104.3(7). Said tax shall be levied and collected at the same time and in the same manner as other taxes are collected and said tax shall be in addition to all other taxes authorized by law. It is expressly provided, however, that, except as provided in Section 37-7-104.3(7), such annual tax levy shall not exceed three (3) mills on the dollar for the payment of all notes issued under the provisions of this article and all notes previously issued under the statutes hereby repealed. The special tax so levied shall be collected by the tax collector of the county at the same time and in the same manner as other taxes are collected, and the proceeds thereof shall be paid to the school district and shall be used exclusively for the payment of principal of and interest upon such negotiable notes or certificates of indebtedness.



§ 37-59-109 - Procedure for issuance of bonds where district lies in two or more counties; levy of special tax

If the school district on whose behalf money is to be borrowed under the provisions of this article shall lie in two (2) or more counties, said school board shall take all steps required by this article in the issuance of the negotiable notes or certificates of indebtedness of the district without regard to county lines. The negotiable notes or certificates of indebtedness shall be general obligations of the entire school district without regard to county lines and shall constitute a lien upon all of the taxable property thereof.

The board of supervisors of the county which furnishes the largest assessed valuation of the property in the district shall annually certify to the board of supervisors of each county in which the district is located the amount of the annual tax levy required for the payment of the principal of and interest upon said notes or certificates of indebtedness, and each such board of supervisors shall annually levy such tax at the same time and in the same manner as other taxes are levied by such board in the amount so fixed. The taxes so levied shall be collected by the tax collector of each county in the same manner as other taxes are collected and shall be remitted to the school district depository. Such school district depository shall deposit said funds to the credit of the special fund provided for in Section 37-59-107 for the payment of the principal of and interest upon such notes or certificates of indebtedness.



§ 37-59-111 - Execution of negotiable notes or certificates of indebtedness; interest; maturity

All indebtedness incurred under the provisions of this article shall be evidenced by the negotiable notes or certificates of indebtedness of the school district on whose behalf the money is borrowed. Said notes or certificates of indebtedness shall be signed by the president of the school board and superintendent of schools of such school district. Such notes or certificates of indebtedness shall not bear a greater overall maximum interest rate to maturity than the rates now or hereafter authorized under the provisions of Section 19-9-19. No such notes or certificates of indebtedness shall be issued and sold for less than par and accrued interest. All such notes or certificates of indebtedness shall mature according to the following:

(a) All notes or certificates of indebtedness issued for purposes authorized under Section 37-59-101, with the exception of the financing of school buses and transportation equipment, shall mature in approximately equal installments of principal and interest over a period not to exceed twenty (20) years from the date of issuance thereof. Provided, however, that if negotiable notes used to finance other such capital improvements are outstanding from not more than one (1) previous issue authorized under the provisions of this article, then the schedule of payments for a new or supplementary issue may be so adjusted that the schedule of maturities of all notes or series of notes hereunder shall, when combined, mature in approximately equal installments of principal and interest over a period of twenty (20) years from the date of the new or supplementary issue, or if a lower interest rate will be secured on notes previously issued and outstanding, a portion of the proceeds of any issue authorized hereunder may be used to refund the balance of the indebtedness previously issued under the authority of this article.

(b) All notes or certificates of indebtedness for purposes of financing of school buses and transportation equipment shall mature in approximately equal installments of principal and interest over a period not to exceed ten (10) years from the date of issuance thereof. Provided, however, that if negotiable notes used to finance such noncapital improvements are outstanding from not more than one (1) previous issue authorized under the provisions of this article, then the schedule of payments for a new or supplementary issue may be so adjusted that the schedule of maturities of all notes or series of notes hereunder shall, when combined, mature in approximately equal installments of principal and interest over a period of ten (10) years from the date of the new or supplementary issue, or if a lower interest rate will thereby be secured on notes previously issued and outstanding, a portion of the proceeds of any issue authorized hereunder may be used to refund the balance of the indebtedness previously issued under the authority of this article.

Such notes or certificates of indebtedness shall be issued in such form and in such denominations as may be determined by the school board, and same may be made payable at the office of any bank or trust company selected by the school board, and, in such case, funds for the payment of principal and interest due thereon shall be provided in the same manner provided by law for the payment of the principal and interest due on bonds issued by the taxing districts of this state.

Any school district in Mississippi may borrow money from the United States Department of Agriculture Rural Development agency under any provision of state or federal law that provides for the borrowing of money by school districts.



§ 37-59-113 - Disposition of proceeds of notes or certificates; disposition of balance of proceeds

The proceeds of any negotiable notes or certificates of indebtedness issued under the provisions of this article shall be placed in a special fund and shall be expended only for the purpose or purposes for which they were issued as shown by the resolution authorizing the issuance thereof. If a balance shall remain of the proceeds of such notes or certificates of indebtedness after the purpose or purposes for which same were issued shall be accomplished, such balance shall forthwith be transferred to the special fund set up for the payment thereof in Section 37-59-107.



§ 37-59-115 - Limitation of indebtedness

The indebtedness incurred under the authority of this article shall not be included in computing the statutory limitation upon the indebtedness which may be incurred by school districts as provided in Article 1 of this chapter, or any other statute, but shall be in addition thereto. The only limitation upon the amount of indebtedness which may be incurred under the provisions of this article shall be that provided in Section 37-59-107.






Article 5 - ISSUANCE OF NOTES AND CERTIFICATES ON INDEBTEDNESS IN CERTAIN MUNICIPAL SEPARATE SCHOOL DISTRICTS [REPEALED]



Article 7 - REDUCED OR INTEREST-FREE DEBT

§ 37-59-301 - Authority of school districts to secure interest-free treatment of debt under federal law; construction of section

Notwithstanding any law or any provision of any law to the contrary, the following additional and supplemental powers and authorizations are hereby granted to each public school district in connection with the issuance of any debt, as defined herein.

(a) For purposes of this section, "debt" means any note, bond, lease or other evidence of indebtedness that a district is authorized to issue under any provision of law, and shall include debt issued by or on behalf of an agricultural high school.

(b) Any school district issuing debt may, by resolution of its board of trustees or board of education, do all things regarding the form, payment structure, purchase price and terms of such debt which may be helpful in qualifying the debt for reduced or interest free treatment under any federal law or the regulations promulgated thereunder and to assure that such debt will be readily acceptable in the municipal bond market, provided the same is not inconsistent with the Constitution of the state. Provided, however, that nothing in this section shall be construed as allowing a school district to exceed the final maturity term or exceed any debt limitation provided in the applicable state law authorizing the debt.

(c) This section shall be construed to be supplemental and additional to any powers conferred by other laws on school districts and not in derogation of any such powers not existing. The section is remedial in nature and shall be liberally construed. Provided, however, that this section shall not grant any extra authority to a school board to issue debt in any amount exceeding statutory limitations on assessed value of taxable property within such school district or the statutory limitations on debt maturities, and shall not grant any extra authority to impose, levy or collect a tax which is not otherwise expressly provided for.









Chapter 61 - EXPENDITURE OF SCHOOL FUNDS; BUDGETS

§ 37-61-1 - "Fiscal year" and "scholastic year" defined

The "fiscal year" of all school districts of this state shall commence on July 1 and end on June 30 of each year. The "scholastic year" of the public schools of this state shall likewise commence on July 1 and end on June 30 of each year.



§ 37-61-3 - Use of school funds; generally

The adequate education program allotments of the public school districts and the funds derived from the supplemental school district tax levies authorized by law shall be used exclusively for the support, maintenance and operation of the schools in the manner provided by law for the fiscal years for which such funds were appropriated, collected or otherwise made available, and no part of said funds or allotments shall be used in paying any expenses incurred during any preceding fiscal year. However, this shall not be construed to prohibit the payment of expenses incurred during the fiscal year after the close of such fiscal year from amounts remaining on hand at the end of such fiscal year, provided that such expenses were properly payable from such amounts. Moreover, this shall not be construed to prohibit the payment of the salaries of superintendents, principals and teachers and other school employees whose salaries are payable in twelve (12) monthly installments after the close of the fiscal year from amounts on hand for such purpose at the end of the fiscal year.



§ 37-61-5 - Disposition of balances of minimum education program funds

If in any year there should remain a balance in the minimum education program fund of any school district on June 30 which amount is not to be used or is not needed in the payment of expenses for the preceding fiscal year properly payable out of such minimum education program fund, then such balance on hand to the credit of such minimum education fund of the school district shall be carried forward as a part of such minimum education program fund for the next succeeding fiscal year. The proper pro rata part of the amount so carried forward, to be determined by the percentage which the state minimum education program funds paid into such fund during the year bore to the entire amount paid into such fund, shall be charged against and deducted from the amount which the school district is allotted from state minimum education program fund for the succeeding fiscal year, in a manner prescribed by the State Auditor. The remainder of the amount so carried forward may be deducted from the amount which the school district is required to produce as its local minimum ad valorem tax effort for the support of the minimum education program fund for the succeeding fiscal year under the provisions of Chapter 19 of this title. However, no balance of transportation funds on hand at the end of any fiscal year shall be charged against or deducted from the allotment of state funds to any school district for minimum education program purposes for the next succeeding year.



§ 37-61-7 - Disposition of balances of school district funds

If at the end of any fiscal year there should remain a balance in the school district fund of any school district which is not needed and is not to be used for paying the expenses properly payable out of such district fund for the preceding fiscal year, such balance shall be carried forward as a part of the school district fund for the next fiscal year and used and expended in the manner otherwise provided by law. Nothing in this section shall be construed as applying to balances remaining in the minimum education program fund of a school district, and balances remaining in such funds shall be governed by Section 37-61-5.



§ 37-61-8 - Preparation and submission of plan to reduce costs in school district required under certain circumstances [Repealed effective July 1, 2015]

(1) Whenever a school district has an ending fund balance in the maintenance fund of the school district which is an amount equal to less than seven percent (7%) of the total revenue deposited into the district maintenance fund during that fiscal year, the school board of the school district shall prepare and file with the State Department of Education a plan under which the district intends to reduce costs in the district. The plan must be submitted by the school board to the department contemporaneously with the budgetary information required under Section 37-61-9(2).

(2) The State Board of Education may adopt rules and regulations prescribing the specific contents required to be included in a plan submitted by a local school board to the department under subsection (1) of this section. The rules and regulations may include provisions addressing the following matters:

(a) A description of the financial data or documents and budgetary information that a district must submit to the department;

(b) A description of the manner by which the school district intends to achieve costs savings, demonstrated by actual reductions in budgeted expenditures;

(c) A requirement that before a school board makes expenditure cuts by reductions in the number of instructional employees or by reducing any discretionary supplemental amounts paid to instructional personnel, significant cost savings must be demonstrated by reducing the number of noninstructional personnel or the amounts paid to those employees, or both; and

(d) Any other information deemed necessary by the State Board of Education.

(3) After analyzing a plan that has been filed with the department under subsection (1), the department shall either approve the plan as submitted by the school board or alternatively, withhold approval and return the plan to the district with guidance or instructions, which may require resubmission of the plan by the school board for further review after changes have been made to the plan.

(4) This section shall stand repealed on July 1, 2015.



§ 37-61-9 - Preparation of budget by county superintendent of education; reduction of amount budgeted for administration expenditures

(1) On or before the fifteenth day of August of each year, the local school board of each school district, with the assistance of the superintendent of schools, shall prepare and file with the levying authority for the school district, as defined in Section 37-57-1, at least two (2) copies of a budget of estimated expenditures for the support, maintenance and operation of the public schools of the school district for the fiscal year commencing on July 1 of such year. Such budget shall be prepared on forms prescribed and provided by the State Auditor and shall contain such information as the State Auditor may require.

(2) In addition, on or before the fifteenth day of August of each year, the local school board of each school district, with the assistance of the superintendent of schools, shall prepare and file with the State Department of Education such budgetary information as the State Board of Education may require. The State Board of Education shall prescribe and provide forms to each school district for this purpose.

(3) Prior to the adoption of a budget pursuant to this section, the school board of each school district shall hold at least one (1) public hearing to provide the general public with an opportunity to comment on the taxing and spending plan incorporated in the proposed budget. The public hearing shall be held at least one (1) week prior to the adoption of the budget with advance notice. After final adoption of the budget, a synopsis of such budget in a form prescribed by the State Department of Audit shall be published in a newspaper having general circulation in the school district on a date different from the date on which the county or any municipality therein may publish its budget.

(4) There shall be imposed limitations on budgeted expenditures for certain administration costs, as defined hereinafter, in an amount not greater than One Hundred Fifty Thousand Dollars ($ 150,000.00) plus four percent (4%) of the expenditures of all school districts each year. For purposes of this subsection, "administration costs" shall be defined as expenditures for salaries and fringe benefits paid for central administration costs from all sources of revenue in the following expenditure functions as defined in the MISSISSIPPI PUBLIC SCHOOL DISTRICT FINANCIAL ACCOUNTING MANUAL:

2300 = Support Services -- General Administration

2310 = Board of Education Services

2320 = Executive Administration Services

2330 = Special Area Administration Services

2500 = Business Services

2510 = Fiscal Services

2520 = Purchasing Services

2530 = Warehousing and Distributing Services

2540 = Printing, Publishing and Duplicating Services

2590 = Other Support Services -- Business

Any costs classified as "administration costs" for purposes of this subsection which can be demonstrated by the local school district to be an expenditure that results in a net cost savings to the district that may otherwise require budget expenditures for functions not covered under the definition of administration costs herein may be excluded from the limitations imposed herein. The local school board shall make a specific finding of such costs and spread such finding upon its minutes, which shall be subject to the approval of the Office of Educational Accountability of the State Department of Education. Any school district required to make expenditure cuts, as a result of application of this subsection, shall not be required to reduce such expenditures more than twenty-five percent (25%) in any year in order to comply with this mandate.

The State Auditor shall ensure that functions in all expenditure categories to which this administrative limitation applies shall be properly classified.

This section shall not apply to central administration with five (5) or less full-time employees, or to those school districts which can substantiate that comparable reductions have occurred in administrative costs for the five-year period immediately prior to school year 1993-1994. In the event the application of this section may jeopardize the fiscal integrity or operations of the school district, have an adverse impact on the ability of the district to deliver educational services, or otherwise restrict the district from achieving or maintaining a quality education program, the State Board of Education shall be authorized to exempt the application of this section to such school district pursuant to rules and regulations of the State Board of Education consistent with the intent of this section.



§ 37-61-17 - Furnishing of forms for budgets

It shall be the duty of the State Auditor to prescribe the forms for the budgets provided for in this chapter. It shall be the duty of such superintendents of schools and school boards to use such forms in preparing said budgets. No distribution of school funds shall be made to any school district until the budgets required by this chapter shall be filed.



§ 37-61-19 - Expenditures shall be limited to budgeted amounts; personal liability for excess

It shall be the duty of the superintendents of schools and the school boards of all school districts to limit the expenditure of school funds during the fiscal year to the resources available. It shall be unlawful for any school district to budget expenditures from a fund in excess of the resources available within that fund. Furthermore, it shall be unlawful for any contract to be entered into or any obligation incurred or expenditure made in excess of the resources available for such fiscal year. Any member of the school board, superintendent of schools, or other school official, who shall knowingly enter into any contract, incur any obligation, or make any expenditure in excess of the amount available for the fiscal year shall be personally liable for the amount of such excess. However, no school board member, superintendent or other school official shall be personally liable (a) in the event of any reduction in adequate education program payments by action of the Governor acting through the Department of Finance and Administration, or (b) for claims, damages, awards or judgments, on account of any wrongful or tortious act or omission or breach of implied term or condition of any warranty or contract; provided, however, that the foregoing immunity provisions shall not be a defense in cases of fraud, criminal action or an intentional breach of fiduciary obligations imposed by statute.



§ 37-61-21 - Revision of budget

(1) If it should appear to the superintendent of schools or the school board of any school district that the amounts to be received from state appropriations, taxation or any other source will be more than the amount estimated in the budget filed and approved, or if it should appear that such amounts shall be less than the amount estimated, the school board of the school district, with assistance from the superintendent, may revise the budget at any time during the fiscal year by increasing or decreasing the fund budget, in proportion to the increase or decrease in the estimated amounts. If it should appear to the superintendent of schools or the school board of a school district that some function of the budget as filed is in excess of the requirement of that function and that the entire amount budgeted for such function will not be needed for expenditures therefor during the fiscal year, the school board of the school district, with assistance from the superintendent, may transfer resources to and from functions and funds within the budget when and where needed; however, no such transfer shall be made from fund to fund or from function to function which will result in the expenditure of any money for any purpose different from that for which the money was appropriated, allotted, collected or otherwise made available or for a purpose which is not authorized by law. No revision of any budget under the provisions hereof shall be made which will permit a fund expenditure in excess of the resources available for such purpose. The revised portions of the budgets shall be incorporated in the minutes of the school board by spreading them on the minutes or by attaching them as an addendum. Final budget revisions, pertinent to a fiscal year, shall be approved on or before the date set by the State Board of Education for the school district to submit its financial information for that fiscal year.

(2) On or before the fifteenth day of October of each year, the local school board of each school district, with the assistance of the school district superintendent, shall prepare and file with the State Department of Education year-end financial statements and any other budgetary information that the State Board of Education may require. The State Board of Education shall prescribe and provide forms to each school district for this purpose. No additional changes may be made to the financial statements after October 15 of each year.



§ 37-61-23 - Superintendents' books of accounts

The superintendent of schools of each school district shall open and keep regular sets of books, as prescribed by the State Department of Education, which shall be subject to inspection during office hours by any citizen so desiring to inspect the same. The books for each fiscal year shall be kept separately and same shall be safely preserved by the superintendent of schools.



§ 37-61-27 - Penalty for failure to effect publication

If any member of the school board or the superintendent of schools disbursing and handling school funds shall fail, refuse or neglect to comply with the provisions of Section 37-61-9, he shall, upon conviction, be guilty of a misdemeanor and shall be fined not more than Five Hundred Dollars ($ 500.00) for such failure, refusal or neglect for each offense. In addition thereto, he shall be liable to a penalty of Five Hundred Dollars ($ 500.00) recoverable on his official bond by suit filed by any county or district attorney or any interested citizen, upon his official bond.



§ 37-61-29 - Audit of school funds

The state department of audit is hereby authorized and empowered to post-audit and investigate the financial affairs and all transactions involving the school funds of the county including the minimum education program fund and supplementary district school funds, and to make separate and special audits thereof, as now provided by Sections 7-7-201 through 7-7-215, Mississippi Code of 1972.



§ 37-61-31 - Chickasaw school fund

The boards of supervisors of the various counties in Mississippi which are entitled to share in the distribution of the Chickasaw school funds, are hereby authorized and empowered to make settlement with any separate school district in said counties which has received more or less than its proportionate part of said funds, and the boards of supervisors may appropriate any money now on hand or that may be allotted to said counties in the future in the payment of any amount due to such separate school districts.



§ 37-61-33 - Education Enhancement Fund; appropriations from fund; certain funds from working cash-stabilization reserve fund transferred to education enhancement fund; school district procurement cards

(1) There is created within the State Treasury a special fund to be designated the "Education Enhancement Fund" into which shall be deposited all the revenues collected pursuant to Sections 27-65-75(7) and (8) and 27-67-31(a) and (b).

(2) Of the amount deposited into the Education Enhancement Fund, Sixteen Million Dollars ($ 16,000,000.00) shall be appropriated each fiscal year to the State Department of Education to be distributed to all school districts. Such money shall be distributed to all school districts in the proportion that the average daily attendance of each school district bears to the average daily attendance of all school districts within the state for the following purposes:

(a) Purchasing, erecting, repairing, equipping, remodeling and enlarging school buildings and related facilities, including gymnasiums, auditoriums, lunchrooms, vocational training buildings, libraries, teachers' homes, school barns, transportation vehicles (which shall include new and used transportation vehicles) and garages for transportation vehicles, and purchasing land therefor.

(b) Establishing and equipping school athletic fields and necessary facilities connected therewith, and purchasing land therefor.

(c) Providing necessary water, light, heating, air-conditioning and sewerage facilities for school buildings, and purchasing land therefor.

(d) As a pledge to pay all or a portion of the debt service on debt issued by the school district under Sections 37-59-1 through 37-59-45, 37-59-101 through 37-59-115, 37-7-351 through 37-7-359, 37-41-89 through 37-41-99, 37-7-301, 37-7-302 and 37-41-81, or debt issued by boards of supervisors for agricultural high schools pursuant to Section 37-27-65, if such pledge is accomplished pursuant to a written contract or resolution approved and spread upon the minutes of an official meeting of the district's school board or board of supervisors. The annual grant to such district in any subsequent year during the term of the resolution or contract shall not be reduced below an amount equal to the district's grant amount for the year in which the contract or resolution was adopted. The intent of this provision is to allow school districts to irrevocably pledge a certain, constant stream of revenue as security for long-term obligations issued under the code sections enumerated in this paragraph or as otherwise allowed by law. It is the intent of the Legislature that the provisions of this paragraph shall be cumulative and supplemental to any existing funding programs or other authority conferred upon school districts or school boards. Debt of a district secured by a pledge of sales tax revenue pursuant to this paragraph shall not be subject to any debt limitation contained in the foregoing enumerated code sections.

(3) The remainder of the money deposited into the Education Enhancement Fund shall be appropriated as follows:

(a) To the State Department of Education as follows:

(i) Sixteen and sixty-one one-hundredths percent (16.61%) to the cost of the adequate education program determined under Section 37-151-7; of the funds generated by the percentage set forth in this section for the support of the adequate education program, one and one hundred seventy-eight one-thousandths percent (1.178%) of the funds shall be appropriated to be used by the State Department of Education for the purchase of textbooks to be loaned under Sections 37-43-1 through 37-43-59 to approved nonpublic schools, as described in Section 37-43-1. The funds to be distributed to each nonpublic school shall be in the proportion that the average daily attendance of each nonpublic school bears to the total average daily attendance of all nonpublic schools;

(ii) Seven and ninety-seven one-hundredths percent (7.97%) to assist the funding of transportation operations and maintenance pursuant to Section 37-19-23; and

(iii) Nine and sixty-one one-hundredths percent (9.61%) for classroom supplies, instructional materials and equipment, including computers and computer software, to be distributed to all eligible teachers within the state through the use of procurement cards. Classroom supply funds shall not be expended for administrative purposes. On or before September 1 of each year, local school districts shall determine and submit to the State Department of Education the number of teachers eligible to receive an allocation for the current year. For purposes of this subparagraph, "teacher" means any employee of the school board of a school district who is required by law to obtain a teacher's license from the State Department of Education and who is assigned to an instructional area of work as defined by the department, but shall not include a federally funded teacher. It is the intent of the Legislature that all classroom teachers shall utilize these funds in a manner that addresses individual classroom needs and supports the overall goals of the school regarding supplies, instructional materials, equipment, computers or computer software under the provisions of this subparagraph, including the type, quantity and quality of such supplies, materials and equipment. Classroom supply funds allocated under this subparagraph shall supplement, not replace, other local and state funds available for the same purposes. The State Board of Education shall develop and promulgate rules and regulations for the administration of this subparagraph consistent with the above criteria, with particular emphasis on allowing the individual teachers to expend funds as they deem appropriate. Effective with the 2013-2014 school year, the local school board shall require each school to issue procurement cards provided by the Department of Finance and Administration under the provisions of Section 31-7-9(1)(c) for the use of teachers and necessary support personnel in making instructional supply fund expenditures under this section, consistent with the regulations of the Mississippi Department of Finance and Administration pursuant to Section 31-7-9. Such procurement cards shall be issued at the beginning of the school year and shall be issued in equal amounts per teacher determined by the total number of qualifying personnel and the current state appropriation for classroom supplies with the Education Enhancement Fund. Such cards will expire on a pre-determined date at the end of each school year. All unexpended amounts will be carried forward, combined with the following year's allocation of Education Enhancement Fund instructional supplies funds and reallocated for the following year;

(b) Twenty-two and nine one-hundredths percent (22.09%) to the Board of Trustees of State Institutions of Higher Learning for the purpose of supporting institutions of higher learning; and

(c) Fourteen and forty-one one-hundredths percent (14.41%) to the Mississippi Community College Board for the purpose of providing support to community and junior colleges.

(4) The amount remaining in the Education Enhancement Fund after funds are distributed as provided in subsections (2) and (3) of this section shall be disbursed as follows:

(a) Twenty-five Million Dollars ($ 25,000,000.00) shall be deposited into the Working Cash-Stabilization Reserve Fund created pursuant to Section 27-103-203(1), until the balance in such fund reaches the maximum balance of seven and one-half percent (7-1/2%) of the General Fund appropriations in the appropriate fiscal year. After the maximum balance in the Working Cash-Stabilization Reserve Fund is reached, such money shall remain in the Education Enhancement Fund to be appropriated in the manner provided for in paragraph (b) of this subsection.

(b) The remainder shall be appropriated for other educational needs.

(5) None of the funds appropriated pursuant to subsection (3)(a) of this section shall be used to reduce the state's General Fund appropriation for the categories listed in an amount below the following amounts:

(a) For subsection (3)(a)(ii) of this section, Thirty-six Million Seven Hundred Thousand Dollars ($ 36,700,000.00);

(b) For the aggregate of minimum program allotments in the 1997 fiscal year, formerly provided for in Chapter 19, Title 37, Mississippi Code of 1972, as amended, excluding those funds for transportation as provided for in paragraph (a) of this subsection.



§ 37-61-35 - School Ad Valorem Tax Reduction Fund

There is hereby created a special fund in the State Treasury to be designated School Ad Valorem Tax Reduction Fund into which proceeds collected pursuant to Sections 27-65-75(7) and 27-67-31(a) shall be deposited. Beginning with the 1994 state fiscal year, the entire amount of monies in such special fund shall be appropriated annually to the State Department of Education which shall distribute the appropriated amount to the various school districts in the proportion that the average daily attendance of each school district bears to the average daily attendance of all school districts within the state. On or before June 1, 1993, and on or before June 1 of each succeeding year, the State Department of Education shall notify each school district of the amount to which such district is entitled pursuant to this section.



§ 37-61-37 - Mississippi Public Education Support Fund

There is established in the State Treasury a fund known as the "Mississippi Public Education Support Fund" (hereinafter referred to as "fund"). The fund shall consist of monies required to be deposited therein under Section 27-19-56.34, and such other monies as the Legislature may authorize or direct to be deposited into the fund. Monies in the fund, upon appropriation by the Legislature, may be expended by the Mississippi Department of Education for classroom supplies, instructional materials and equipment, including computers and computer software, to be distributed to all school districts in the proportion that the average daily attendance of each school district bears to the average daily attendance of all school districts within the state. Unexpended amounts remaining in the fund at the end of the fiscal year shall not lapse into the State General Fund, and any interest earned or investment earnings on amounts in the fund shall be deposited to the credit of the fund.






Chapter 63 - EDUCATIONAL TELEVISION

§ 37-63-1 - Declaration of legislative purpose and public policy

It is declared to be the legislative purpose of this chapter, and the public policy of the State of Mississippi, that there be established and developed in the public interest an educational television and radio system which shall provide educational and instructional, professional growth, and public service programs for the students and citizens of Mississippi, such system to be known as Mississippi Educational Television. The legislature therefore declares and determines that for these and other related purposes there is hereby established an agency of state government to be known as the Mississippi authority for educational television which shall have the responsibility for the administration, operation, control and supervision of educational television and radio in Mississippi.



§ 37-63-3 - Members of authority for educational television; terms

The Authority for Educational Television shall consist of the State Superintendent of Public Education, or his designee, and six (6) members appointed, with the advice and consent of the Senate. The Governor shall appoint four (4) members, one (1) of whom shall be actively engaged as a teacher or principal in a secondary school system in the State of Mississippi and one (1) of whom shall be actively engaged as a teacher or principal in an elementary school system in the State of Mississippi. Beginning July 1, 1994, the appointee actively engaged as a teacher or principal in a secondary school shall be appointed for an initial term of three (3) years. The member actively engaged as a teacher or principal in an elementary school shall be appointed for an initial term of four (4) years. The remaining two (2) gubernatorial appointees shall serve until July 1, 1996. Beginning July 1, 1996, the Governor shall appoint two (2) members for initial terms of three (3) and four (4) years, with the Governor specifically designating which member shall be appointed for three (3) years and which shall be appointed for four (4) years. The Mississippi Community College Board shall appoint one (1) member, and the Board of Trustees of State Institutions of Higher Learning shall appoint one (1) member. After the expiration of the initial terms, all members shall serve for terms of four (4) years. An appointment to fill a vacancy among the gubernatorial appointees, other than by expiration of a term of office, shall be made by the Governor for the balance of the unexpired term.



§ 37-63-5 - Officers of authority for educational television; meetings; compensation

The Authority for Educational Television shall elect a chairman, vice chairman and such other officers it deems necessary. The authority shall adopt rules and regulations governing times and places for meetings, and governing the manner of conducting its business. Any member who does not attend three (3) consecutive regular meetings of the authority shall be subject to removal by a majority vote of the board members.

The authority shall meet at least bimonthly. Special meetings may be called by the chairman, vice chairman or the executive director. Four (4) members of the authority shall constitute a quorum.

Authority members who are not employed by the state shall receive per diem and actual and necessary expenses for attending meetings as provided by general law for public officers and employees. Elementary and secondary school teachers and/or elementary and secondary principals shall not be considered to be state employees for the purposes of this section.



§ 37-63-7 - Executive director and other employees

The authority for educational television shall employ an executive director who shall be the administrative officer of the authority and shall perform such duties as are required of him by law and such other duties as may be assigned him by the authority and who shall receive such compensation as may be fixed by the authority. In addition, the executive director shall be entitled to remuneration for his necessary traveling expenses consistent with general law.

The authority shall have the power and authority to employ such technical, professional and clerical personnel as may be necessary for the administration of this chapter and for the performance of such other duties as may be imposed upon the authority by law, and to define the duties and fix the compensation of such employees.



§ 37-63-8 - Extern training program

The Authority shall have the authority, with the assistance and approval of the State Personnel Board, to implement extern training programs for its employees and contract with private sector businesses for such training. The training programs shall be available, at the discretion of the Authority and the Executive Director, to employees who have served with the agency for one (1) year or more. The salary of the employees may be paid by the Authority while the employee is receiving such training. No training shall be in excess of three (3) months and forty (40) hours per week. Any employee participating in such extern training program shall be required to remain employed with the Authority for a period of one (1) year following completion of the training period. Any person leaving the employment of the Authority prior to the completion of the required one (1) year period shall be liable for the salary and fringe benefits expended for the employee during the training period.



§ 37-63-9 - Acquisition and operation of facilities

(1) The authority is authorized and empowered to lease, purchase, own, construct, operate, manage and be the licensee of educational television and radio stations, production centers, transmission sites and all related equipment and facilities for the production and/or transmission of broadcast, closed circuit, fixed services (ITFS-2500 megahertz), radio and any other means necessary to provide complete coverage of educational television and radio in the state. The authority is also authorized and empowered to lease, purchase, own and operate any type of vehicle necessary for use in transporting equipment, production crews and service personnel.

(2) The authority, and any other state agency or board licensed by the Federal Communications Commission to provide ITFS educational television, are authorized and empowered to provide access to video learning resources for all Mississippi public schools through the development of multi-channel interactive video systems (ITFS) for the public schools which shall be able to interact with other school districts in the state. In order to establish the ITFS system without expenditure of significant state funds, the authority, and any such other state agency or board licensee with the approval of the authority, are authorized and empowered to enter such contracts as may be necessary, including contracts with any private educational institution or private nonprofit educational organization in regard to the construction, purchase, lease or lease-purchase of facilities and equipment, employment of personnel, and the operation and management of said ITFS system for the purpose of providing ITFS educational television services to educational institutions and interested citizens in the state. The authority shall provide that all public schools are equipped to utilize the ITFS system by no later than July 1, 1998.



§ 37-63-10 - Conflicts of interest

No individual who sits on any board or authority empowered to contract with the Educational Television Authority or to appoint members to the board which shall govern the use of the ITFS channels shall own or be interested in, directly or indirectly, any interest in any private organization doing business under the FCC license herein approved.



§ 37-63-11 - Request and receipt of state funds; gifts and grants; contracts; special fund for expenses; costs of services

(1) The Authority for Educational Television is empowered to request and to receive such state funds for educational television construction and operation as may be appropriated or allocated to it, and to solicit and receive contributions, matching funds, gifts, bequests and devises from any source, whether federal, state, public or private. It may enter into agreements with federal, state, public or private agencies, departments, institutions, firms, corporations or persons for the production, transmission, sale, lease or purchase of educational television and educational radio programs, or any research and development projects, joint ventures pertaining to content or other projects that do not duplicate communication facilities or services utilized under contract by the state and that the authority determines are in its best interests. The authority may enter into any contracts and other agreements necessary for those purposes, and in doing so, the authority may agree to terms of indemnification, the law of another state or jurisdiction or other necessary terms when, in the judgment of the authority, that would be in its best interests. The authority may delegate to its executive director its power to enter into these contracts or other agreements, or to exercise any of its other powers, in accordance with guidelines established by the authority. All materials produced or received by the authority in the exercise of its power, in the preceding provisions of this subsection, that are protected by copyright or considered confidential or proprietary information of third parties, shall not be public records. All such materials shall not be subject to release under the Public Records Act. The authority may also lease antenna space on television towers which it owns. Before the authority is empowered to contract for communication facilities to carry television signals, it shall obtain written authority to do so from the Department of Finance and Administration in order to ensure that there be no duplication of state communication facilities.

(2) There is hereby established in the State Treasury a special fund for the purpose of providing for the payment of all expenses in respect to the administration of this chapter. Such fund shall be administered by the authority. The State Treasurer shall be the custodian of such funds and all monies and securities in such fund shall be held in trust by such Treasurer and shall not be the money or property of the state. The State Treasurer is authorized to disburse monies from such fund only upon order of the authority. The official bond of the State Treasurer shall be conditioned for the faithful performance of his duty hereunder. The State Treasurer shall deposit any monies paid into such fund into such qualified depository banks as the authority may designate and is authorized to invest any portion of the fund which, in the opinion of the authority, is not needed for current requirements in the same manner and subject to all provisions of the law with respect to the deposit of state funds by such Treasurer. All interest earned by such portion of the fund as may be invested by the State Treasurer shall be collected by him and placed to the credit of such fund.

(3) The Authority for Educational Television is empowered to provide noncommercial production or reproduction services for other public agencies, and may collect the costs of providing the services from the public agency. These costs shall be deposited into the special fund.



§ 37-63-13 - Authority's general powers as to educational television

The Authority for Educational Television is empowered and is hereby designated as the proper and official state agency to:

(1) Control and supervise the use of television broadcast and ITFS channels and radio frequencies reserved by the Federal Communications Commission for noncommercial, educational purposes in Mississippi. It is further empowered to authorize the sale or lease of any excess capacity of such ITFS channels for commercial use to provide the funds necessary to implement the purposes of Section 37-63-9(2). No pornographic material or political advertisements shall be allowed on any ITFS channel or radio frequency;

(2) Initiate or receive for review and approval all applications for educational television and educational radio licenses submitted to the Federal Communications Commission for or on behalf of any public school system, junior college, institution of higher learning, private educational institution, or nonprofit community or municipal educational organization;

(3) Initiate or receive for review and approval all applications for federal, state or private funds which involve the construction of educational television or radio facilities or acquisition of educational television or radio equipment;

(4) Prescribe official state-approved standards for appropriate educational television equipment which may be purchased by any public school, junior college, institution of higher learning, private educational institution, or nonprofit community or municipal educational organization in order to insure a standard of quality and technical compatibility throughout the state;

(5) Provide consultative services in all aspects of educational television and radio to any agency, public or private, within the state;

(6) Serve as a clearinghouse for information on television and radio for educational purposes;

(7) Perform all other things necessary to insure the orderly and coordinated development of educational television and radio in Mississippi; and

(8) Determine and approve all policies governing the programming, administration, control and supervision of Mississippi Educational Television and educational radio. All programs prepared for use in the elementary and secondary schools of this state must be prepared in conjunction with the Office of the State Superintendent of Public Education prior to broadcast on Mississippi Educational Television.



§ 37-63-15 - Programming restriction

No SEICUS (or any of its subsidiaries or connections known by any other name whatsoever) programming whatsoever shall be carried by any educational television station in the State of Mississippi.



§ 37-63-17 - Authority for Educational Television to provide services to public agencies; cost of services; Capital Equipment Replacement Revolving Fund

(1) The Mississippi Authority for Educational Television is empowered to provide noncommercial production or reproduction services for other public agencies and may collect the costs of providing the services from the public agency plus a separate equipment usage fee in an amount determined by the authority and based upon the equipment used. The costs shall be deposited to the credit of the authority. The separate equipment usage fee shall be deposited in the Capital Equipment Replacement Revolving Fund.

(2) The Authority for Educational Television may establish a Capital Equipment Replacement Revolving Fund into which shall be deposited equipment usage fees collected under subsection (1) and funds from other sources designated for deposit in the Capital Equipment Replacement Revolving Fund. The authority may expend moneys from the Capital Equipment Replacement Revolving Fund subject to appropriation therefor by the Legislature to purchase technical equipment for operating the educational radio and television facilities.






Chapter 65 - CLOSING OF PUBLIC SCHOOLS AND INSTITUTIONS OF HIGHER LEARNING

Article 1 - CLOSING PURSUANT TO GOVERNOR'S PROCLAMATION

§ 37-65-1 - Conditions under which governor may close public schools or institutions of higher learning

In addition to all other power and authority which may now be vested in the governor of the State of Mississippi by its constitution and statutes, or either, and any power or authority which may be vested in him by common law as governor as such, the governor of the State of Mississippi is hereby vested with the authority to close any one or more or all schools in any school, agricultural high school, or junior college district, or to close any institution of higher learning in the State of Mississippi when, in his discretion, he determines such closure to be to the best interest of a majority of the educable children of any public school district, or to the best interest of a majority of the children or persons eligible to attend any agricultural high school or agricultural high school and junior college district, or to the best interest of any institution of higher learning, or to the best interest of a majority of the persons or children enrolled in any such school or schools, or any agricultural high school or agricultural high school and junior college, or any institution of higher learning. The governor as such is also vested with such supplemental and additional authority to close any one or more or all of said public schools in any such school district, or agricultural high school district, or agricultural high school and junior college district when, in his discretion, he determines such closure will promote or preserve the public peace, order, or tranquility of such district or districts and as such governor he is also vested with the authority to close any one or more or all of said institutions of higher learning when, in his discretion, he determines such closure will promote or preserve the public peace, order, or tranquility in and of such institutions, or the community in which such may be situated or in or of the State of Mississippi.



§ 37-65-3 - Governor's proclamation closing schools or institutions of higher learning

The decision or determination to close any one or more of the schools, colleges or institutions of higher learning as provided in Section 37-65-1, shall be effectuated and evidenced by a proclamation of the governor of the State of Mississippi, which shall be effective upon his execution or issuance thereof, and such schools, colleges, or institutions of higher learning closed according to the provisions of this article shall remain so closed until said governor shall execute or issue a further proclamation opening same. The use by said governor of the power vested in him by the terms of this article may be exercised from time to time as, in his discretion, he may deem necessary for any or all of the purposes specified in Section 37-65-1 and any proclamation of closure need not specify the period of time during which such closure shall be effective.



§ 37-65-5 - Person entering upon closed school's premises without approval of governor is a trespasser; penalty

Upon the closure of any such school, college, or institution of higher learning, no person shall go or enter upon the premises thereof except with the permission or approval of said governor, and any other person going or entering upon said premises shall be a trespasser and guilty of a misdemeanor under the laws of the State of Mississippi. Upon conviction thereof, such person shall be fined not more than five hundred dollars ($ 500.00), or be imprisoned in the county jail for not more than thirty days, or be both so fined and imprisoned.



§ 37-65-7 - Salaries of superintendents, teachers and other employees may be paid while schools are closed

The board of trustees of any such school district, agricultural high school district or agricultural high school and junior college district, and the board of trustees of state institutions of higher learning, respectively, as the case may be, may, in their discretion, pay all or any part of the salary of all superintendents, principals, teachers and other employees during or for the period when any of the said schools, agricultural high schools, agricultural high schools and junior colleges, or institutions of higher learning are closed in accordance with the terms of this article, and funds shall be drawn from the same source or sources as such funds would be drawn to pay such items if the schools, agricultural high schools, agricultural high schools and junior colleges, or institutions of higher learning had not been closed.



§ 37-65-9 - Students affected by closing of school may be transferred to other schools

Upon and during the closure in accordance with the provisions of this article of any school, the educable children or enrolled students affected thereby may be assigned or transferred, as the case may be, to another school or district, as the case may be, in accordance with the laws of this state.



§ 37-65-11 - Teachers and other employees affected by closing of schools may be employed in other schools

Upon or during any period of closure in accordance with the provisions of this article, any teacher or other employee affected thereby may be, by the board of trustees of such school district, college or institution of higher learning, placed in any other school within the district or any other junior college or institution of higher learning, as the case may be, or may be employed in such other school or junior college or institution of higher learning.



§ 37-65-13 - Routes and facilities may be changed to accommodate transportation of pupils during school closure

Upon or during any closure of any school in accordance with the provisions of this article, any and all transportation routes or transportation facilities may be changed or adjusted by the interested board or boards of trustees to accommodate the transportation of children who would be otherwise entitled to transportation had such closure not occurred.



§ 37-65-15 - Closing of schools shall not affect retirement benefits

Upon or during any closure of any school, junior college or institution of higher learning in accordance with the terms of this article, the retirement benefits under existing law of any teacher, superintendent, principal or other employee shall in no way be affected by the same or because of the period of time elapsing during which such school, junior college or institution of higher learning may be closed.



§ 37-65-17 - Period of closure shall not be deducted from time earned toward certification

Should any school, junior college or institution of higher learning be closed in accordance with the terms of this article, such period of closure shall not be subtracted from the period of time which would otherwise be earned by any superintendent, principal, teacher or other employee employed to render services in and about the conduct and operation of any such school, junior college or institution of higher learning, as to any certification to which such person might otherwise be entitled.



§ 37-65-19 - Elapsed time during closure shall not be deducted from time schools are required to be operated during scholastic year

The period of time which may elapse during any closure of any school, junior college or institution of higher learning in accordance with the terms of this article, shall not be deducted or counted as a deduction from any period of time which by any other law of this state such school, junior college or institution of higher learning is required to be operated in any scholastic year. The provision of any other law of this state setting a minimum time or number of days which any such school, junior college or institution of higher learning is required to be operated in any scholastic year shall not prevent the closure provided for in this article, and in the event of any conflict between the terms of this article and any such other law, the provisions of this article shall control.



§ 37-65-21 - Construction of article

The fact that the power and authority to close any one or more or all of the schools of any school district, or any agricultural high school, or any agricultural high school and junior college, or any institution of higher learning may be by some other law of the State of Mississippi vested in some other person or officer or board shall not cause this article and any other such law to be in conflict nor shall same be construed to be in conflict with each other, and the power and authority vested in each such board or boards of trustees or person or officer may be exercised by each or either, independent of the other such board or boards or person or persons or officer or officers.






Article 3 - CLOSING PURSUANT TO BOARD OF TRUSTEES' ORDER

§ 37-65-101 - Conditions under which board of trustees may close public schools

In addition to all other power and authority which may now be vested in any board of trustees of any school district by the constitution or statutes, or both, of the State of Mississippi, any such board of trustees is hereby vested with the authority to close any one or more or all schools in any school district when, in its discretion, it determines such closure to be to the best interest of a majority of the educable children of the territory served, or to the best interest of a majority of the children enrolled in any such school or schools. Said board of trustees is also vested with the authority, in its discretion, to close any one or more or all schools in any school district when such board, in its discretion, determines such closure will promote or preserve the public peace, order or tranquility of the district.



§ 37-65-103 - Order closing schools

The decision or determination to close any one or more or all schools of the district shall be effectuated and evidenced by an order of such board of trustees directing the same, entered upon the minutes of such board, and the same shall be sufficient by an adjudication or determination therein of any one or more reasons authorizing such action as set out in Section 37-65-101, and it shall not be necessary to include in said order any fact or detail other than the said reason or reasons above mentioned.

Any one or more or all schools of the district which may be closed, as hereinabove provided for, shall remain closed until further order of said board of trustees made and entered upon its minutes opening such school or schools or all schools of the district.



§ 37-65-105 - Salaries of superintendents, teachers and other employees may be paid while schools are closed

The board of trustees of any such school district may, in its discretion, pay all or any part of the salary of all superintendents, principals, teachers and other employees during or for the period when any of the said schools are closed in accordance with the terms of this article, and funds shall be drawn from the same source or sources as such funds would be drawn to pay such items if the school or schools had not been closed.



§ 37-65-107 - Students affected by closing of school may be transferred to other schools

Upon and during the closure in accordance with the provisions of this article of any school, the educable children or enrolled students affected thereby may be assigned or transferred, as the case may be, to another school or district, as the case may be, in accordance with the laws of this state.



§ 37-65-109 - Teachers and other employees affected by closing of schools may be placed in other schools

Upon or during any period of closure in accordance with the provisions of this article, any teacher or other employee affected thereby may be, by the board of trustees of such school district, placed in any other school within the district, or in a school or schools of another convenient district.



§ 37-65-111 - Routes and facilities may be changed to accommodate transportation of pupils during school closure

Upon or during any closure of any school according to the provisions of this article, any and all transportation routes or transportation facilities may be changed or adjusted by the interested board or boards of trustees to accommodate the transportation of children who would be otherwise entitled to transportation had such closure not occurred.



§ 37-65-113 - Closing of schools shall not affect retirement benefits

Upon or during any closure of any school in accordance with the terms of this article, the retirement benefits under existing law of any teacher, superintendent, principal or other employee shall in no way be affected by the same or because of the period of time elapsing while such school or junior college or institution of high learning may be closed.



§ 37-65-115 - Period of closure shall not be deducted from time earned toward certification

Should any school be closed in accordance with the terms of this article, such period of closure shall not be subtracted from the period of time which would otherwise be earned by any superintendent, principal, teacher or other employee employed to render services in and about the conduct and operation of any such school, as to any certification to which such person might otherwise be entitled.



§ 37-65-117 - Elapsed time during closure not to be deducted from time schools are required to be operated during scholastic year

The period of time which may elapse during any closure of any school in accordance with the terms of this article, shall not be deducted or counted as a deduction from any period of time which by any other law of this state such school is required to be operated in any scholastic year. The provisions of any other law of this state setting a minimum time or number of days which any such school is required to be operated in any scholastic year shall not prevent the closure provided for in this article, and, in the event of any conflict between the terms of this article and any such other law, the provisions of this article shall control.



§ 37-65-119 - Duties incumbent upon board of trustees upon filing of petitions to reopen schools

If a petition or petitions be filed with the secretary or president of the board of trustees, signed in person in accord with the provisions of this article by three-fifths of the persons who are qualified electors in or of the school district in which any one or more schools have been closed and three-fifths of the qualified electors who reside in the territory comprising the attendance area, if any has been designated, served by any school which may be closed, requesting the opening of a school or schools which have been closed and specifying the school or schools the re-opening of which is requested by the petition they signed, then it shall be the mandatory duty of such board of trustees to forthwith determine whether said petition or petitions are signed by the said requisite number of said qualified electors. In order to facilitate the determination by the board of whether the petition or petitions have been signed by the requisite number of said qualified electors and so that the board of trustees may have the completed petitions before it upon which its determination shall be made, all petitions requesting the opening of the same school or schools shall be filed not later than seven days after the filing of the first petition addressed to the re-opening of the same school or schools; in computing such period of time the day of filing the said first petition shall be excluded.

The board of trustees with whom any such petition or petitions are filed shall check and verify every petition or petitions filed with it to determine whether it be properly signed or executed by the required number of qualified electors. Such board of trustees is fully authorized to employ such person or persons, including counsel, as it may deem necessary in order to expeditiously make such investigation, and it is also authorized to hold such hearing or hearings as it may deem necessary in and about its said investigation and determination. All persons purporting to have signed said petition or petitions shall cooperate with said board of trustees in and about such investigation and determination.

The said board of trustees shall diligently proceed with and complete its investigation and determination of whether said petition or petitions are signed by the requisite number of qualified electors so as to avoid unnecessary delay and in any event shall complete same within not more than forty-five days after the last day upon which, in accord with this section, any petition or petitions may be filed as above provided for. The verification by the board of trustees of the signatures to said petition or petitions shall include an examination of the records on file in the office of the circuit clerk or registrar of the county or counties in which the school district involved may be situated. If it be apparent upon the face of the petition or petitions that same are not signed by the requisite number of qualified electors, when all petitions are considered together which may have been filed within such period of time above provided for, the said board of trustees may make its determination upon the sufficiency of said petition without making the detailed investigation or incurring the expense which would otherwise be incurred by such investigation and check of the records.

Within three days after the board of trustees shall have determined whether said petition or petitions do or do not contain the requisite number of signatures to re-open any school or schools therein designated, it shall hold a regular or special meeting at the place where its regular meetings are held, if the building containing same be then in existence, or, otherwise, in some other public place within the district to be selected by the president of said board of trustees, and there make the official announcement and determination of the sufficiency or insufficiency of the said petition or petitions to cause a re-opening of any school or schools which have been closed in accord with the terms of this article and enter an order evidencing its determination. If it finds that said petition or petitions are insufficient to cause such a re-opening of any such school, it shall so state in its order, but if it finds that the petition or petitions are sufficient in accord with the terms of this article to cause a re-opening of any school or schools previously closed, it shall order that the school or schools be re-opened and go into operation within one week from the date of such meeting; the day of the entry of such order shall be included in such computation of time. Upon the entry of such order all students which have been transferred to other schools and all employees who have been working in other schools and all other employees and all other students who were enrolled in any school or schools which were closed shall, on the day appointed for the re-opening of said school or schools, report for classes and duty in the school or schools where they were attending or working when such school or schools were closed, and such order shall automatically be a re-transfer of such students and employees.



§ 37-65-121 - Copies of petition shall be forwarded to state superintendent of public education

A signed duplicate original copy or a photostatic or other reproduced copy, not a hand or typewritten copy, of the petition or petitions provided for in Section 37-65-119, shall be sent by registered or certified mail to the state superintendent of public education on the day when one such copy shall have been filed with or delivered to the president or secretary of the board of trustees to which such petitions be directed. Such copy or copies above mentioned may be transmitted to the state superintendent of public education by the person or persons filing or delivering same to said president or secretary of said board of trustees and shall be accompanied by the oath of such person or persons as to such facts and the date or dates on which such action was done. If such is not done the original petition shall have no validity.

All duplicate original signed copies or other copy or copies of said petitions, as hereinabove provided for, shall be preserved for not less than one calendar year from the date of said filing and same shall be public records.



§ 37-65-123 - "Qualified elector" defined

The words "qualified elector" or "qualified electors" for the purposes of this article, shall in addition to the provisions of the first paragraph of Section 37-65-119, mean:

A person, who on the day he signs any petition provided for in said section, is properly registered and qualified to vote in a county wide election of the county if such were then held, according to the books and records in the office of the circuit clerk and registrar of the county, in which all or any part of the school district is located, and who is a resident of the school district in which one or more schools have been closed, and who (a) is qualified to vote in an election of a trustee of that school district, if any be elective and (b) if the school district be a municipal separate school district or a special municipal separate school district and such person lives within the corporate limits of the municipality then such person must be qualified to vote in a city wide election if such were held on the day he signs any petition herein provided for.



§ 37-65-125 - Details of petitions

No person shall sign any such petition or petitions provided for in Section 37-65-119 who is not a qualified elector. All petitions shall be signed in person. Opposite or under his name, every signer shall, in a manner readily identifiable with his name, give the following information: his post office and street address, if any; the name in or by which he is registered upon the county registration books; his occupation; where employed, if employed; the voting precinct where he last voted if he has voted within the last three years; if the school district includes part of two judicial districts and has two offices of the circuit clerk and registrar, he shall specify the municipality in which is located the circuit clerk's office where he is registered; and whether he is parent, natural or adoptive, or guardian, as the case may be, of a child or children enrolled in a school of the district and if so, the name of the child or children and the school in which said child or children may be enrolled. Any name signed to such a petition which does not give all information required above shall not constitute a valid signature to any such petition and shall be disregarded in computing the number of qualified electors who may have signed any such petition.



§ 37-65-127 - Board may act at regular or special meeting

Any action or order of the board of trustees provided for in this article or deemed necessary may be taken at any regular or special meeting thereof, held at the place where such board holds its regular meetings, or otherwise as provided in this article and at which a majority of the board of trustees shall be present.



§ 37-65-129 - Appeals

In the event any board of trustees shall fail or refuse to comply with the provisions of Sections 37-65-119 through 37-65-127, a failure to act being equivalent to a refusal, then any ten or more qualified electors who have personally signed said petition may appeal from the action or nonaction of such board of trustees to the chancery court of the county in which all or a major portion of such school district is situated, within twenty days after the date by which said board is required to determine whether such petition or petitions are properly signed by the required percentage of qualified electors necessary to require the opening of any school or schools of the district which have been closed. Such appeal shall not serve as a supersedeas or cause an opening of such school or schools pending the hearing of the appeal unless a court or chancellor in vacation, for good cause shown, orders such school or schools to be opened pending the appeal. The appeal shall be by sworn bill of complaint, filed in such chancery court within said twenty-day period. The secretary of the interested board or boards of trustees shall, within fifteen days after the filing of such bill of complaint, file in such chancery court a certified copy of all orders, petitions and findings by such board of trustees; however, he may, in his discretion, file, instead of making copies thereof, the duplicate original copy of the petitions theretofore filed or delivered, if such has been done, with the president or secretary of said board of trustees. Neither the provisions of this section nor any other provision of this article shall be or constitute any waiver of the immunity from suit of any school district or member of the board of trustees thereof except strictly in accord with the terms of this article.

The hearing on appeal shall be de novo and may be heard in term time or in vacation on such date as the chancellor may set. The court may enter such order as the board of trustees involved should have made or affirm the action of such board of trustees. Said appeal shall be tried in the same manner and by the same rules of pleading, procedure and evidence as other causes in chancery courts of Mississippi. The action of such board of trustees shall be affirmed if there be substantial evidence to support the action taken by it. The said board and any qualified electors of the district, by proper pleading, answer or demurrer as used in the chancery courts of this state, may defend the action or nonaction of the board from which the appeal is taken, and be a party thereto.

Any parties to such appeal may appeal from the decision of the chancellor or chancery court to the supreme court of Mississippi as in appeals in other cases from the chancery courts of this state and such case shall be a preference case and treated as such.



§ 37-65-131 - Construction of article

The fact that the power and authority to close any one or more or all of the schools of any school district may, by some other law of the State of Mississippi, be vested in some other person or officer or board shall not cause this article and any other such law to be in conflict nor shall the same be construed to be in conflict with each other, and the power and authority vested in each such board or boards of trustees or person or officer may be exercised by each or either, independent of the other such board or boards or person or persons or officer or officers.









Chapter 101 - INSTITUTIONS OF HIGHER LEARNING; GENERAL PROVISIONS

IN GENERAL

§ 37-101-1 - Management of state institutions of higher learning

The following state institutions of higher learning, namely:

(a) The University of Mississippi;

(b) The Mississippi State University of Agriculture and Applied Science;

(c) The Mississippi State College for Women;

(d) The University of Southern Mississippi;

(e) The Delta State College;

(f) The Alcorn Agricultural and Mechanical College;

(g) The Jackson State College;

(h) The Mississippi Valley State College;

(i) and any other of like kind which may be hereafter established by the state;

shall be under the management and control of a board of trustees to be known as the board of trustees of state institutions of higher learning.



§ 37-101-2 - Welfare Policy Institute

There is hereby established within the Board of Trustees of State Institutions of Higher Learning a Welfare Policy Institute at a campus location to be designated by the board of trustees. The purpose of the institute shall be to research and gather empirical information regarding the social and welfare programs authorized under Sections 43-49-1 through 43-49-15, 43-13-115, 43-17-1, 43-17-5, 43-1-8, 43-1-10, 43-1-30 and 37-101-2 and to write grant proposals regarding the policy implications of such program.



§ 37-101-3 - Appointment and terms of office of members of Board of Trustees of State Institutions of Higher Learning; attendance at meetings

(1) The Governor, by and with the advice and consent of the Senate, shall appoint the members of the Board of Trustees of State Institutions of Higher Learning, one (1) member from each congressional district of the state as existing as of March 31, 1944, one (1) member from each Supreme Court district and two (2) members from the state at large, with the terms of each to begin on May 8, 1944. One-third (1/3) of the membership of said board so appointed shall be appointed for a period of four (4) years, one-third (1/3) for a period of eight (8) years and one-third (1/3) for a period of twelve (12) years. On the expiration of any of said terms of office the Governor shall appoint successors, by and with the advice and consent of the Senate, for terms of twelve (12) years in each case.

The current president, or his/her designee, of the Student Body President's Council of Mississippi (SBPCM) shall have a reserved seat at each meeting of the Board of Trustees of State Institutions of Higher Learning. No less than once a year, the board shall seek the advise and counsel of the student body president's organization.

(2) In case of a vacancy on said board by death or resignation of a member or from any other cause than the expiration of such member's term of office, the board shall elect his successor who shall hold office until the end of the next session of the Legislature. During such term of the session of the Legislature, the Governor shall appoint the successor member of the board from the district from which his predecessor was appointed to hold office until the end of the period or term for which said original trustee was appointed, to the end that one-third ( 1/3) of such trustees' terms shall expire each four (4) years.

(3) The Executive Director of the Mississippi Community College Board, or his designee, and one (1) member of the Mississippi Community College Board, to be designated by the chairman of said board, shall attend all regular meetings of the Board of Trustees of State Institutions of Higher Learning. Said community/junior college representatives shall have no jurisdiction or vote on any matter within the jurisdiction of the board. The Executive Director of the Mississippi Community College Board and any designee who is a state employee shall receive no per diem for attending meetings of the board, but shall be entitled to actual and necessary expense reimbursement and mileage for attending meetings at locations other than Jackson, Mississippi. The designee of the Mississippi Community College Board shall receive per diem compensation as authorized by Section 25-3-69, Mississippi Code of 1972, for attending said meetings, and shall be entitled to reimbursement for actual expense reimbursement and mileage, which shall be paid from funds appropriated to the Board of Trustees of State Institutions of Higher Learning.



§ 37-101-4 - Felix La Bauve Scholarship Trust

There shall be a trusteeship, to be known as the Felix La Bauve Scholarship Trust, for the Felix La Bauve Scholarship that exists for the benefit of the University of Mississippi. The trusteeship shall be composed of three (3) persons. The initial composition of the trusteeship shall be the two (2) persons who last filled the position of La Bauve trustee on the Board of Trustees of State Institutions of Higher Learning and, as an ex officio voting member, the person holding the office of DeSoto County Superintendent of Education. The term of the trustee who served as La Bauve trustee on the Board of Trustees of State Institutions of Higher Learning from 1980-1984 shall be four (4) years. The term of the trustee who served in that position from 1984-1988 shall be eight (8) years. The term of each of the trustees shall begin on June 1, 1988.

At least one (1) month before the expiration of the term of a trustee, other than the DeSoto County Superintendent of Education, the trusteeship shall choose a successor who shall serve a term of eight (8) years. No trustee other than the DeSoto County Superintendent of Education shall serve more than one (1) term of office. Any person chosen as a trustee other than the Superintendent of Education shall be a resident of DeSoto County and shall hold an undergraduate degree from the University of Mississippi.

In case of the death, disability or resignation of any trustee, other than the DeSoto County Superintendent of Education, the trusteeship shall appoint a person to serve the remainder of the term of his predecessor who shall be a resident of DeSoto County and shall hold an undergraduate degree from the University of Mississippi.

The trusteeship shall be responsible for recommending to the Chancellor of the University of Mississippi prospective students who are eligible recipients of the La Bauve Scholarship. The Chancellor shall choose the best qualified student or students from those nominated, depending on the amount of monies available for scholarship awards.

The Legislature shall continue to appropriate the annual sum to the University of Mississippi that has been paid in lieu of the interest earned on the original corpus of the La Bauve Scholarship Fund until such time as the Legislature restores the original corpus of the fund, adjusted to current value at the time of restoration. Once the Legislature has restored the fund as hereinbefore provided, the annual appropriation shall cease, and scholarships shall be awarded from the income on the corpus of the fund. Thereafter, no expenditure shall be made from the corpus of the fund for any purpose.



§ 37-101-5 - Qualifications of members of board

There shall be appointed only men or women to membership on the board of trustees of state institutions of higher learning as shall be qualified electors residing in the district from which each is appointed and at least twenty-five years of age and of the highest order of intelligence, character, learning and fitness for the performance of such duties to the end that such board shall perform the high and honorable duties thereof to the greatest advantage of the people of the state and of such institutions, uninfluenced by any political considerations.



§ 37-101-7 - Organization of board; Commissioner of Higher Education; employment of personnel

Within ten (10) days after the beginning of the terms of office of its members, upon call of the Governor, the Board of Trustees of State Institutions of Higher Learning shall meet in the City of Jackson and organize by electing one (1) of its number as president, whose term of office shall be for one (1) year or until a successor shall be elected, and shall transact such other business as may come before the meeting. When the presiding officer has voted and the result is a tie, he cannot vote again to break the tie.

The trustees shall have authority to appoint a nonmember as Commissioner of Higher Education, who shall possess the highest qualifications as an administrator and research worker. The Commissioner of Higher Education shall maintain an office and be responsible to the board for the efficient functioning of the staff which the board may from time to time establish. It shall be the duty of the Commissioner of Higher Education to make constant inquiry into the problems of higher education, to survey and study carefully the organization, management and all other affairs of each institution under the control of said trustees, to make report of all findings and recommend such changes as will increase efficiency and economy in the operation of each institution, and to perform such other duties as the board may prescribe. The Commissioner of Higher Education shall be responsible for compiling all laws and all rules and regulations of a general nature adopted by the board for the governance of the various institutions of higher learning in pamphlet or loose-leaf form. Current copies of such compilations shall be furnished to all officials directly responsible for the carrying out of such laws, rules and regulations. The expenses for such compilation and publication shall be paid by the board out of any funds available for the operation of said board.

The trustees shall authorize the employment of such other personnel as may be required from time to time to carry out the functions of the board and may assign to the personnel so employed such functions and duties and may delegate to the commissioner or other personnel such powers of the board as may be necessary to accomplish the purposes for which the board was established. All such personnel shall be employed by the commissioner with the approval of the board and shall hold office at the pleasure of the commissioner. The board shall also have the authority to employ on a fee basis such technical and professional assistance as may be necessary to carry out the powers, duties and purposes of the board.

The Commissioner of Higher Education and other personnel employed by the board shall receive reasonable salaries commensurate with their duties and functions, the amount of which shall be fixed by the board. The reasonable traveling expenses and other authorized expenses incurred by the commissioner and other personnel in the performance of their duties, together with other expenses of the operation of the executive office, shall be prorated and deducted from the appropriations for the current expenses of the several institutions.



§ 37-101-9 - Compensation of members of board; meetings

The Board of Trustees of State Institutions of Higher Learning shall serve without salary compensation but shall receive a per diem and mileage as authorized by law including time of going to and returning from meetings of said board, together with actual travel and hotel expenses incident to the meetings of the board, and in the discharge of duties prescribed by the board.

The board of trustees shall hold two (2) regular slated meetings annually, one (1) in June and the other in January, and as many special meetings as may be necessary on call of the president or on call of five (5) members. In either case, the call shall be in writing and shall be mailed by registered letter with return receipt requested, or by certified mail, to each and every member at least five (5) days prior to the date of meeting. Eight (8) members of the board shall constitute a quorum for the transaction of business.



§ 37-101-11 - Official seal

The board of trustees of state institutions of higher learning is hereby authorized and empowered, in its discretion, to adopt and have an official seal in such form as it deems appropriate for its official use.



§ 37-101-13 - Study of role and scope of institutions; supervision and control of programs, etc

It shall be the duty of the Board of Trustees of State Institutions of Higher Learning and the boards of trustees of the community colleges to begin immediately a comprehensive study of gaming and related programs, degrees and courses offered. Following the completion of such study, the board shall make such adjustments as may be found to be necessary in the programs of the various institutions, to the end that the broadest possible educational opportunities shall be offered to the citizens of this state without inefficient and needless duplication. Subject to the provisions of Section 75-76-34, the board shall, through such officers of the board and through such procedures as it shall see fit to establish, exercise continuing jurisdiction and control over the establishment of new courses of study, new departments and new functions and activities in each institution so that the growth and development of the program of higher education in the state shall proceed in an orderly and rational manner, inefficient and needless duplication may be avoided, and new expanded programs will be undertaken only as the same may become justified, based upon objective criteria to be established by the board. In carrying out the purposes of this section, particular attention shall be given to the extension programs of the various institutions. The boards, in conjunction with the chancellor and presidents of the institutions, shall take such steps as may be necessary to improve and coordinate such programs and shall exercise such direct control over the establishment, organization, operation and granting of credit for such programs as may be necessary to accomplish such purposes.



§ 37-101-15 - General powers and duties of board

(a) The Board of Trustees of State Institutions of Higher Learning shall succeed to and continue to exercise control of all records, books, papers, equipment, and supplies, and all lands, buildings, and other real and personal property belonging to or assigned to the use and benefit of the board of trustees formerly supervising and controlling the institutions of higher learning named in Section 37-101-1. The board shall have and exercise control of the use, distribution and disbursement of all funds, appropriations and taxes, now and hereafter in possession, levied and collected, received, or appropriated for the use, benefit, support, and maintenance or capital outlay expenditures of the institutions of higher learning, including the authorization of employees to sign vouchers for the disbursement of funds for the various institutions, except where otherwise specifically provided by law.

(b) The board shall have general supervision of the affairs of all the institutions of higher learning, including the departments and the schools thereof. The board shall have the power in its discretion to determine who shall be privileged to enter, to remain in, or to graduate therefrom. The board shall have general supervision of the conduct of libraries and laboratories, the care of dormitories, buildings, and grounds; the business methods and arrangement of accounts and records; the organization of the administrative plan of each institution; and all other matters incident to the proper functioning of the institutions. The board shall have the authority to establish minimum standards of achievement as a prerequisite for entrance into any of the institutions under its jurisdiction, which standards need not be uniform between the various institutions and which may be based upon such criteria as the board may establish.

(c) The board shall exercise all the powers and prerogatives conferred upon it under the laws establishing and providing for the operation of the several institutions herein specified. The board shall adopt such bylaws and regulations from time to time as it deems expedient for the proper supervision and control of the several institutions of higher learning, insofar as such bylaws and regulations are not repugnant to the Constitution and laws, and not inconsistent with the object for which these institutions were established. The board shall have power and authority to prescribe rules and regulations for policing the campuses and all buildings of the respective institutions, to authorize the arrest of all persons violating on any campus any criminal law of the state, and to have such law violators turned over to the civil authorities.

(d) For all institutions specified herein, the board shall provide a uniform system of recording and of accounting approved by the State Department of Audit. The board shall annually prepare, or cause to be prepared, a budget for each institution of higher learning for the succeeding year which must be prepared and in readiness for at least thirty (30) days before the convening of the regular session of the Legislature. All relationships and negotiations between the State Legislature and its various committees and the institutions named herein shall be carried on through the board of trustees. No official, employee or agent representing any of the separate institutions shall appear before the Legislature or any committee thereof except upon the written order of the board or upon the request of the Legislature or a committee thereof.

(e) For all institutions specified herein, the board shall prepare an annual report to the Legislature setting forth the disbursements of all monies appropriated to the respective institutions. Each report to the Legislature shall show how the money appropriated to the several institutions has been expended, beginning and ending with the fiscal years of the institutions, showing the name of each teacher, officer, and employee, and the salary paid each, and an itemized statement of each and every item of receipts and expenditures. Each report must be balanced, and must begin with the former balance. If any property belonging to the state or the institution is used for profit, the reports shall show the expense incurred in managing the property and the amount received therefrom. The reports shall also show a summary of the gross receipts and gross disbursements for each year and shall show the money on hand at the beginning of the fiscal period of the institution next preceding each session of the Legislature and the necessary amount of expense to be incurred from said date to January 1 following. The board shall keep the annual expenditures of each institution herein mentioned within the income derived from legislative appropriations and other sources, but in case of emergency arising from acts of providence, epidemics, fire or storm with the written approval of the Governor and by written consent of a majority of the senators and of the representatives it may exceed the income. The board shall require a surety bond in a surety company authorized to do business in this state, of every employee who is the custodian of funds belonging to one or more of the institutions mentioned herein, which bond shall be in a sum to be fixed by the board in an amount that will properly safeguard the said funds, the premium for which shall be paid out of the funds appropriated for said institutions.

(f) The board shall have the power and authority to elect the heads of the various institutions of higher learning and to contract with all deans, professors, and other members of the teaching staff, and all administrative employees of said institutions for a term of not exceeding four (4) years. The board shall have the power and authority to terminate any such contract at any time for malfeasance, inefficiency, or contumacious conduct, but never for political reasons. It shall be the policy of the board to permit the executive head of each institution to nominate for election by the board all subordinate employees of the institution over which he presides. It shall be the policy of the board to elect all officials for a definite tenure of service and to reelect during the period of satisfactory service. The board shall have the power to make any adjustments it thinks necessary between the various departments and schools of any institution or between the different institutions.

(g) The board shall keep complete minutes and records of all proceedings which shall be open for inspection by any citizen of the state.

(h) The board shall have the power to enter into an energy performance contract, energy services contract, a shared-savings, lease or lease-purchase basis, for energy efficiency services and/or equipment as prescribed in Section 31-7-14.

(i) The Board of Trustees of State Institutions of Higher Learning, for and on behalf of Jackson State University, is hereby authorized to convey by donation or otherwise easements across portions of certain real estate located in the City of Jackson, Hinds County, Mississippi, for right-of-way required for the Metro Parkway Project.

(j) In connection with any international contract between the board or one (1) of the state's institutions of higher learning and any party outside of the United States, the board or institution that is the party to the international contract is hereby authorized and empowered to include in the contract a provision for the resolution by arbitration of any controversy between the parties to the contract relating to such contract or the failure or refusal to perform any part of the contract. Such provision shall be valid, enforceable and irrevocable without regard to the justiciable character of the controversy. Provided, however, that in the event either party to such contract initiates litigation against the other with respect to the contract, the arbitration provision shall be deemed waived unless asserted as a defense on or before the responding party is required to answer such litigation.

(k) The Board of Trustees of State Institutions of Higher Learning ("board"), on behalf of any institution under its jurisdiction, shall purchase and maintain business property insurance and business personal property insurance on all university-owned buildings and/or contents as required by federal law and regulations of the Federal Emergency Management Agency (FEMA) as is necessary for receiving public assistance or reimbursement for repair, reconstruction, replacement or other damage to those buildings and/or contents caused by the Hurricane Katrina Disaster of 2005 or subsequent disasters. The board is authorized to expend funds from any available source for the purpose of obtaining and maintaining that property insurance. The board is authorized to enter into agreements with the Department of Finance and Administration, local school districts, community/junior college districts, community hospitals and/or other state agencies to pool their liabilities to participate in a group business property and/or business personal property insurance program, subject to uniform rules and regulations as may be adopted by the Department of Finance and Administration.

(l) The Board of Trustees of State Institutions of Higher Learning, or its designee, may approve the payment or reimbursement of reasonable travel expenses incurred by candidates for open positions at the board's executive office or at any of the state institutions of higher learning, when the job candidate has incurred expenses in traveling to a job interview at the request of the board, the Commissioner of Higher Education or a state institution of higher learning administrator.



§ 37-101-16 - Development and implementation of system of manpower management

The board of trustees of state institutions of higher learning shall develop a system of manpower management which shall be implemented in all institutions under the control of the board. The manpower management system shall be so designed to insure accurate and rapid reporting of all manpower positions within each institution by job classification to include position number and title, grade, salary and fringe benefits, name of incumbent, social security number and date of hire.



§ 37-101-19 - Marine research laboratory

The Board of Trustees of State Institutions of Higher Learning is hereby authorized and empowered to establish and maintain a marine research laboratory on lands belonging to the State of Mississippi, said lands being a part of the Magnolia State Park in Jackson County, Mississippi, and to be assigned for the use of such laboratory by the Mississippi Department of Marine Resources.

The marine research laboratory may, in the discretion of the Board of Trustees of State Institutions of Higher Learning, be operated by the Mississippi Academy of Science, Inc., under the supervision and control of the Board of Trustees of State Institutions of Higher Learning.

The Board of Trustees of State Institutions of Higher Learning is hereby authorized and empowered to expend annually out of its regular appropriation for the support and maintenance of institutions of higher learning a sum not exceeding Five Thousand Dollars ($ 5,000.00) for the support and maintenance of the marine research laboratory.



§ 37-101-21 - Gulf Coast Research Laboratory

A body politic and corporate is hereby created under the name of Gulf Coast Research Laboratory, to have perpetual succession, with powers to contract and be contracted with; to receive and acquire, by any legal method, property of any description, necessary or convenient for its operation, and to hold, employ, use and convey the same; to adopt and use a corporate seal; and to adopt by-laws, rules and regulations for the government of the same, its employees, officials, agents, and members.

The object and purposes of the Gulf Coast Research Laboratory shall be to promote the study and knowledge of science including the natural resources of the State of Mississippi and to provide for the dissemination of research findings and specimens from the Gulf Coast area.

The Gulf Coast Research Laboratory shall be under the control and supervision of the board of trustees of state institutions of higher learning, and the powers of said laboratory shall be vested in and its duties performed by said board.

The laboratory shall be located at some appropriate place within the state and on the Gulf of Mexico to be determined by the board of trustees of state institutions of higher learning.

It shall be the duty of the board of trustees of state institutions of higher learning to appoint or elect a director for said laboratory, determine the number of instructors, assistants and other employees and fix their compensation, and in cooperation with the Mississippi Academy of Science, prescribe rules, regulations, and policies governing the operation of the institution, qualifications of instructors and employees and for the admission of students, and for the direction of research programs.



§ 37-101-23 - Establishment of Mississippi Small Farm Development Center; offices and officers; functions generally

(1) The Mississippi Small Farm Development Center, which shall be referred to in this section as the SFDC, is established under the management and control of the Board of Trustees of State Institutions of Higher Learning. The principal offices of the SFDC shall be located at Alcorn State University and shall be under the direction of the president of the university subject to the governance of the board of trustees. The president shall appoint a director of the SFDC who shall recommend to the president necessary professional and administrative staff of the center, all subject to the approval of the board of trustees.

(2) It shall be the function and duty of the SFDC to:

(a) Develop a system to deliver management and technical assistance to small farms utilizing the resources of local, state and federal government programs, various segments of the private sector, and universities and colleges throughout the state;

(b) Make management and technical assistance available to small farms by linking together with the above resources;

(c) Research and develop small farm opportunities for new or alternative crops;

(d) Develop a clearinghouse for the collection and dissemination of agricultural and economic data; and

(e) Assist small farms in developing more efficient marketing and distribution channels, including foreign trade marketing.



§ 37-101-25 - Development by center of plan to foster certain small enterprises

The Mississippi Small Farm Development Center shall develop a plan to foster and encourage the development in this state of small enterprises which process "cash crops," timber, or food and fiber products produced in Mississippi. The plan shall include, but not be limited to:

(a) Means to identify small entrepreneurs who are in the business of processing, or are interested in starting a business to process, "cash crops," timber, or food and fiber products;

(b) Means to encourage participation by such small entrepreneurs in available business management and technical assistance programs; and

(c) Any appropriate financial assistance to assist such small entrepreneurs in financing their business, such as interest-free state loans similar to existing Department of Economic and Community Development programs administered out of the Emerging Crops Fund.



§ 37-101-27 - Creation of Ayers Endowment Trust

(1) There is created within the Working Cash-Stabilization Reserve Fund in the State Treasury a trust to be known as the Ayers Endowment Trust, which shall be used as provided in this section. On July 1, 1997, Fifteen Million Dollars ($ 15,000,000.00) in the Working Cash-Stabilization Reserve Fund shall be set aside and placed in the Ayers Endowment Trust.

(2) The principal of the Ayers Endowment Trust shall remain inviolate within the Working Cash-Stabilization Reserve Fund, and shall be invested in the same manner as the remainder of the Working Cash-Stabilization Reserve Fund.

(3) The interest and income earned from the investment of the principal of the Ayers Endowment Trust shall be appropriated by the Legislature to the Board of Trustees of State Institutions of Higher Learning for the benefit of Jackson State University, Alcorn State University and Mississippi Valley State University, the historically black institutions of higher learning in Mississippi, with one-third ( 1/3) of the amount of the interest and income earned being allocated for the benefit of each of those universities. The money allotted for each university shall be used for continuing educational enhancement and racial diversity, including recruitment of white students and scholarships for white applicants.

(4) The creation of the Ayers Endowment Trust and the appropriation of the interest and income for the purposes specified in this section shall be to comply with the order of the United States District Court in the case of Ayers v. Fordice, 879 F. Supp. 1419 (N.D. Miss. 1995), with regard to Jackson State University and Alcorn State University, and to provide Mississippi Valley State University with an equal amount of funding for the same purposes as for the other historically black institutions of higher learning.

(5) If the United States District Court for the Northern District of Mississippi approves and directs the implementation of a settlement agreement in the case of Ayers v. Musgrove (Civil Action No. 4:75CV9-B-D, in the United States District Court for the Northern District of Mississippi), and if the agreement becomes final and effective according to its terms (including, but not limited to, the exhaustion of all rights of appeal) before the first day of the 2005 Regular Session of the Legislature, there shall be created in the State Treasury a fund to be known as the Ayers Settlement Fund. Monies deposited into the Ayers Settlement Fund under Section 27-103-203(2) shall be appropriated by the Legislature to the Board of Trustees of State Institutions of Higher Learning for the purpose of establishing a public endowment for the benefit of Jackson State University, Alcorn State University and Mississippi Valley State University in compliance with the settlement agreement.

(6) If the Ayers Settlement Fund is created under subsection (5) of this section, subsection (1) through (4) of this section shall be repealed when the Ayers Endowment Trust reaches Zero Dollars ($ 0.00) in accordance with Section 27-103-203(3).



§ 37-101-29 - Performance reports; teacher education programs; contents; compilation of reports

Each institution of higher learning with a teacher education program approved by the State Board of Education shall prepare and submit to the State Board of Education and to the Board of Trustees of State Institutions of Higher Learning an annual performance report on the institution's teacher education program. The report shall include the following information:

(a) Teacher enrollment data;

(b) Professional education faculty data;

(c) Characteristics of students receiving initial licensure;

(d) Number and percentage of program completers scoring at or above the proficiency level on the prescribed teacher education exit tests;

(e) Satisfaction rate of employers and graduates;

(f) Follow-up profiles of graduates of the teacher education program; and

(g) Any other information required by the State Board of Education. Before requiring any other information, the State Board of Education shall conduct collaborative planning activities with the Mississippi Association of Colleges of Teacher Education and the Board of Trustees of State Institutions of Higher Learning.

The State Department of Education, in collaboration with the Mississippi Association of Colleges of Teacher Education and the Board of Trustees of State Institutions of Higher Learning, shall prepare a common form for the preparation and submission of the annual performance reports. The State Department of Education shall establish the date by which such reports must be submitted to the board. No later than sixty (60) days after the deadline date established for the submission of reports, the department shall submit a compilation of all annual performance reports received from the state institutions of higher learning to the Chairmen of the Education Committees of the House of Representatives and the Senate.



§ 37-101-30 - Retirement incentive program; legislative findings; definitions; monetary incentive; eligibility; rules and regulations

(1) The Legislature finds and declares that a compelling state interest exists in providing a retirement incentive program or encouraging the retirement of those employees of institutions of higher learning who are current and active contributing members of the Public Employees' Retirement System.

(2) As used in this section:

(a) "Board" means the Board of Trustees of State Institutions of Higher Learning.

(b) "Program" means the retirement incentive program established under this section.

(3) (a) The board is authorized to pay, in fiscal years selected by the board, a monetary incentive to employees who are eligible for retirement in exchange for a voluntary agreement of the employee:

(i) To retire on a specific date as set forth in subsection (6) of this section, and

(ii) To waive any and all claims, known or unknown, arising out of or related to employment or cessation of employment at institutions of higher learning.

(b) The granting of additional compensation shall be made in exchange for additional consideration given by the employee.

(c) The retirement incentive authorized by this section is a voluntary plan for institutions of higher learning faculty and staff offering an incentive for retirement. The plan shall be available to all full-time faculty and staff who meet the eligibility criteria set forth in subsection (4) of this section.

(4) (a) To be eligible to participate in the program, full-time faculty and staff of institutions of higher learning must, as of the effective date of their retirement, be eligible to retire under the laws governing the Public Employees' Retirement System by virtue of:

(i) Having twenty-five (25) years of creditable service, or

(ii) Being age sixty (60) and having at least four (4) years of creditable service.

(b) The institution of higher learning offering the program shall, in all cases, utilize the records of the Public Employees' Retirement System as the source for determining eligibility.

(c) The program is offered as an alternative to any other retirement incentive plan that may be offered by the state or the Public Employees' Retirement System in the future.

(5) In accordance with applicable law, the institution of higher learning shall provide a cash benefit to each participant in the program based upon a percentage of the participant's current salary that is subject to federal income tax, state income tax and Federal Insurance Contributions Act withholding. The participant shall be compensated for unused annual leave as otherwise provided by law. The cash benefit paid under this section shall not be subject to employer or employee contributions under the laws governing the Public Employees' Retirement System.

(6) Eligible employees shall make their election to participate in the program in the manner and at the time prescribed by the board. The date of retirement for all employees participating in this program shall be June 30 of any fiscal year in which the program is offered. Employees electing to participate in the program shall agree to waive any claims, known or unknown, arising out of or related to employment or cessation of employment at institutions of higher learning. An employee may revoke the election to participate in the program within seven (7) days after the execution of the election.

(7) The additional compensation authorized under the program is made in exchange for additional consideration given by the employee.

(8) The board shall prescribe such rules and regulations as it shall consider necessary to carry out the purposes of this section.






RESERVE FUND TO GUARANTEE PAYMENT OF STUDENT LOANS

§ 37-101-31 - Establishment by board

In addition to the powers vested in the board of trustees of state institutions of higher learning by Section 213-A, Mississippi Constitution of 1890 and by this chapter, said board is hereby authorized to establish a reserve fund to receive funds from state, federal or private sources for the purpose of guaranteeing payment of loans obtained by college or university students from public or private lenders or banking institutions. The board is authorized and empowered to do and perform all the necessary and requisite acts and deeds necessary to carry out the provisions of this section.






CONSTRUCTION OF HOUSING AND DORMITORY FACILITIES BY PRIVATE FINANCING

§ 37-101-41 - Authority to lease land at certain institutions for construction, renovation, furnishing, maintaining and equipping of auxiliary facilities by private financing; lease terms; compliance with certain building code standards; maximum percentage of land to be leased; authority to enter into agreements in connection with operations of auxiliary facilities

(1) (a) Except as otherwise provided in paragraph (b) of this section, and subject to the provisions of Section 37-101-42, the Board of Trustees of State Institutions of Higher Learning (the "board") is authorized and empowered to lease to private individuals or corporations for a term not exceeding thirty-five (35) years any land or land with existing auxiliary facilities at any of the following state-supported institutions: Mississippi State University of Agriculture and Applied Science, Jackson State University, Mississippi Valley State University, University of Mississippi, Alcorn State University, University of Southern Mississippi, Mississippi University for Women and Delta State University, for the purpose of erecting or renovating, furnishing, maintaining and equipping auxiliary facilities thereon for active faculty, staff and/or students. The auxiliary facilities shall be constructed or renovated, and may be furnished, maintained and equipped thereon by private financing, and may be leased back to the board for use by the concerned state-supported institution of higher learning. The lease shall contain a provision permitting the board to purchase the building located thereon, including any furnishings and equipment therein, for the sum of One Dollar ($ 1.00) after payment by the board of all sums of money due under said lease.

(b) The Board of Trustees of State Institutions of Higher Learning may grant authority to universities to lease to private individuals or corporations for a period not exceeding thirty-five (35) years, any land or land with existing auxiliary facilities at the university, for the purpose of erecting or renovating, furnishing, maintaining and equipping auxiliary facilities thereon for active faculty, staff and/or students. The auxiliary facilities shall be constructed or renovated, and may be furnished, maintained and equipped thereon by private financing, and may be leased back to the board for use by the university. The lease shall contain a provision permitting the board to purchase the auxiliary facilities located thereon, including any furnishings and equipment therein, for the sum of One Dollar ($ 1.00) after payment by the board of all sums of money due under the lease.

(2) Upon there being an agreement reached between the Board of Trustees of State Institutions of Higher Learning and a university upon whose land the auxiliary facility will be constructed or renovated and a private individual (s) or corporation (s) to enter into such lease agreement as described in subsection (1), it shall be stipulated in the agreement that all newly constructed or renovated auxiliary facilities shall be in compliance with the minimum building code standards employed by the state as required under Section 31-11-33.

(3) The board, in conjunction with the university, shall have sole discretion to decide the placement of new auxiliary facilities upon the university's campus. However, the scope of any such construction or renovation by private entities shall be limited to two (2) leases entered into pursuant to this Section 37-101-41 per year for each university, and shall not exceed in the aggregate twenty-five percent (25%) of the university's total main campus or satellite campus property under the original lease period. In addition, the scope of any such renovation by private entities shall be limited to one (1) project per fiscal year for each university.

(4) No contractual lease agreement for the construction or renovation, furnishing, maintaining and equipping of privately financed auxiliary facilities shall be entered into by a university without prior approval of the Board of Trustees of State Institutions of Higher Learning. An auxiliary facility is a facility that is described by the current Postsecondary Education Facilities Inventory and Classification Manual (FICM) as within categories 500/600/700/800/900.

Before entering into contractual lease agreement s for the construction or renovation, furnishing, maintaining and equipping of privately financed auxiliary facilities, the Board of Trustees of State Institutions of Higher Learning shall establish rules and procedures to ensure adequate public advertisement of any requirement for the construction or renovation, furnishing, maintaining and equipping of privately financed auxiliary facilities at a university in order to promote full and open competition and which set forth the requirements for evaluation of offers and award of the contract lease agreement to the private entity.

(5) In addition to the above stated authority, the university, with the permission of the board, is authorized to enter into such marketing, support, management, operating, cooperating or other similar agreements as the university and board may deem advisable or prudent in connection with the ongoing operations of such auxiliary facilities for a period not to exceed the term of the lease relating to such auxiliary facilities.



§ 37-101-42 - Creation of advisory committee for lease of certain property to private developers; membership

There is created an advisory committee to the Board of Trustees of State Institutions of Higher Learning for the lease of the property described in Sections 37-101-41, 37-101-43 and 37-101-44, which shall be composed of the following members:

(a) The respective Chairmen of the Public Property Committees of the House of Representatives and the Senate;

(b) The respective Chairmen of the Universities and Colleges Committees of the House of Representatives and the Senate;

(c) One (1) member of the House of Representatives, to be appointed by the Speaker of the House; and

(d) One (1) member of the Senate, to be appointed by the Lieutenant Governor.

Before selecting the private developer to which to lease the property described in Sections 37-101-41, 37-101-43 and 37-101-44, and while negotiating the terms of the lease with the private developer that has been selected, the Board of Trustees of State Institutions of Higher Learning shall consult with the advisory committee and consider any suggestions and recommendations made by the advisory committee regarding the lease of the property.



§ 37-101-43 - Employment of architect; preparation of plans and specifications for facility; awarding of lease contract; exemptions

(a) Except as otherwise provided in Section 37-101-44, and subject to the provisions of Section 37-101-42, before entering into or awarding any such lease contract under the provisions of Section 37-101-41, the Board of Trustees of State Institutions of Higher Learning shall cause the interested state-supported institution upon which a facility is proposed to be constructed or renovated to select and submit three (3) architects to the board. Thereupon, the board shall approve and employ an architect, who shall be paid by the interested institution from any funds available to the interested institution. The architect, under the direction of the interested institution, shall prepare complete plans and specifications for the facility or facilities desired to be constructed or renovated on the leased property.

Upon completion of the plans and specifications and the approval thereof by the board, and before entering into any lease contract, the board shall cause to be published once a week for at least three (3) consecutive weeks and not less than twenty-one (21) days in at least one (1) newspaper having a general circulation in the county in which the interested institution is located and in one (1) newspaper with a general statewide circulation, a notice inviting bids or proposals for the leasing, construction or renovation, including the furnishing, maintaining and equipping, if applicable, and leasing back, if applicable, of the land and constructed or renovated facility, including any applicable furnishings or equipment, of the facility to be constructed or renovated in accordance with the plans and specifications. The notice shall distinctly state the thing to be done, and invite sealed proposals, to be filed with the board, to do the thing to be done. The notice shall contain the following specific provisions, together with such others as the board in its discretion deems appropriate, to wit: bids shall be accompanied by a bid security evidenced by a certified or cashier's check or bid-bond payable to the board in a sum of not less than five percent (5%) of the gross construction cost of the facility to be constructed as estimated by the board and the bids shall contain proof satisfactory to the board of interim and permanent financing. The board shall state in the notice when construction shall commence. The bid shall contain the proposed contractor's certificate of responsibility number and bidder's license. In all cases, before the notice shall be published, the plans and specifications shall be filed with the board and also in the office of the president of the interested institution, there to remain.

The board shall award the lease contract to the lowest and best bidder, who will comply with the terms imposed by the contract documents. At the time of the awarding of the lease contract the successful bidder shall enter into bond with sufficient sureties, to be approved by the board, in such penalty as may be fixed by the board, but in no case to be less than the estimated gross construction or renovation cost of the facility to be constructed or renovated as estimated by the board, conditioned for the prompt, proper and efficient performance of the contract. The bond shall be made by an authorized corporate surety bonding company. The bid security herein provided for shall be forfeited if the successful bidder fails to enter into lease contract and commence construction or renovation within the time limitation set forth in the notice. At such time, and simultaneously with the signing of the contract, the successful bidder shall deposit a sum of money, in cash or certified or cashier's check, not less than the bid security previously deposited as bid security to reimburse the interested institution for all sums expended by it for architectural services and other expenditures of the board and interested institution connected with the bidded lease contract, of which such other anticipated expenditures notice is to be given to bidder in the notice. The bid security posted by an unsuccessful bidder shall be refunded to him.

(b) Under the authority granted under Section 37-101-44, the requirements of paragraph (a) of this section shall not apply to the Board of Trustees of State Institutions of Higher Learning 's power to grant to universities the authority to contract with a single entity for privately financed design and construction or renovation, and if applicable, the furnishing, maintaining and equipping of facilities on university campuses, and if applicable, the furnishing, maintenance and equipping of facilities on university campuses.



§ 37-101-44 - Authorization to contract with single entity for privately financed design and construction or renovation and maintaining, furnishing and equipping of facilities; administration of design-build delivery system

(1) In lieu of exercising the authority set forth in Section 37-101-43 and before entering into or awarding any lease under Section 37-101-41, the Board of Trustees of State Institutions of Higher Learning, subject to the provisions of Section 37-101-42, may award contracts to a single entity for privately financed design and construction or renovation of facilities on university campuses, as well as for maintaining, furnishing and equipping of such facilities, if the entities receiving the contract or contracts and those entities to which work or services are subcontracted are duly licensed and qualified in the state to perform the contract or contracts. State General Fund appropriations or bonds backed by the state may not be used to finance the construction or maintenance of any such facility.

(2) The design-build delivery system described under subsection (1) of this section shall be administered pursuant to Section 31-7-13.1 and may be authorized only when the Board of Trustees of State Institutions of Higher Learning makes a determination, entered on its minutes, with specific findings for the project demonstrating how it is in the best interest of the public to enter into a design-build contract.



§ 37-101-45 - Lessee's rights and remedies

Any holder of lease rights arising under the provisions of Section 37-101-41, either at law or in equity, by suit, action, or other proceeding, may protect and enforce any and all rights granted thereunder, or under the resolution pursuant to which such lease was signed, or under said lease, and may enforce and compel performance of all duties required by said section to be performed, in order to provide for the payment of the lease obligations set out in said lease.



§ 37-101-47 - Leases deemed legal investments

Any leases executed under the provisions of Section 37-101-41 shall be legal investments for trustees and other fiduciaries, and for banks, trust companies, and insurance companies authorized to do business in the State of Mississippi.






EDUCATIONAL BUILDING CORPORATIONS

§ 37-101-61 - Authorization and procedure for organization of nonprofit educational building corporations

Whenever the board of trustees of state institutions of higher learning of the state of Mississippi shall by a proper resolution declare the necessity of the formation of nonprofit corporations for the purpose of acquiring or constructing facilities for institutions of higher learning under the jurisdiction and control of said board, any number of natural persons, not less than three (3), who are residents of the State of Mississippi, may file with the Secretary of State of this state and application in writing for authority to incorporate a public nonprofit corporation, known as an "educational building corporation." If it shall be made to appear that each of said persons is a duly qualified resident of this state, then the persons filing such application shall be authorized, subject to the prior approval by said board of the form of the articles of incorporation and bylaws thereof, to proceed to form such corporation as provided by the general law of this state with respect to corporations organized not for profit except as hereinafter provided. The secretary of state, upon receipt of such application, shall forthwith issue a certificate of incorporation.



§ 37-101-63 - General powers of corporations

Each corporation formed under the provisions of Section 37-101-61 shall have the following powers, together with all powers incidental thereto or necessary to the discharge thereof in corporate form: to have succession by its corporate name for the duration of time (which may be in perpetuity) specified in its certificate of incorporation; to sue and be sued and to defend suits against it; to make use of a corporate seal and to alter it at pleasure; to acquire, whether by purchase, construction or gift, facilities for one or more institutions of higher learning and land therefor; to equip, maintain, enlarge or improve such facilities; to lease under such terms and conditions as its board of directors may deem advisable and as shall not conflict with the provisions of Sections 37-101-61 through 37-101-71 to the board of trustees of state institutions of higher learning or to such other entity as may be approved by such board subject to prior approval by said board of each issue of bonds; to issue its bonds for the purpose of defraying the cost of acquiring, constructing, maintaining, enlarging, improving or equipping any of such facilities or land in the manner provided in Section 37-101-65; to secure the payment of such bonds through the pledge of and lien on such revenues or other sources of income, including lease payments, entering into trust agreements, and the making of such covenants as are provided in Section 37-101-101; to refund bonds previously issued; to enter into contracts and agreements or do any act necessary for or incidental to the performance of its duties and the execution of its powers under Sections 37-101-61 through 37-101-71; to accept gifts from any source whatsoever; to appoint and employ such officers and agents, including attorneys, as its business may require; and to provide for such insurance as its board of directors may deem advisable.



§ 37-101-65 - Issuance of bonds

All bonds issued by an educational building corporation may be executed and delivered at any time and from time to time, may be in such form and denominations, may be of such tenor, may be payable in such installments and at such time or times not exceeding thirty (30) years from their date, may be payable at such place or places, may bear interest at such rate or rates payable at such place or places and evidenced in such manner, and may contain such provisions not inconsistent herewith, all as may be provided by resolution of its board of directors. The bonds issued by any such corporation shall be signed by the chairman of its board of directors or other chief executive officer and attested by its secretary, and the seal of such corporation shall be affixed thereto. Any such bonds may be sold at public or private sale in such manner and from time to time as may be determined by the board of directors to be most advantageous, and the corporation may pay all expenses, premiums and commissions which its board of directors may deem necessary or advantageous in connection with the authorization, sale and issuance thereof. All such bonds shall be construed to be negotiable instruments, despite the fact that they are payable solely from a specified source.



§ 37-101-67 - Liability on bonds

All bonds issued by an educational building corporation shall be solely and exclusively obligations of the corporation and shall not create an obligation or debt of the State of Mississippi. The state shall not pledge its full faith or credit for the payment of any debt incurred or bonds issued by such corporation.

All such bonds shall not constitute a debt of the college or university for which the facilities are to be constructed.



§ 37-101-69 - Bonds as legal investments

All bonds issued by an educational building corporation shall be lawful investments for trusts, insurance companies, savings companies, banks, and other financial institutions organized under the laws of this state.



§ 37-101-71 - Lease of facilities by board of trustees; vesting of title to facilities upon retirement of bonds

The board of trustees of state institutions of higher learning of the State of Mississippi is hereby authorized and empowered, in its discretion, to pass proper resolutions declaring the necessity of the formation of nonprofit educational building corporations, as set forth in Section 37-101-61, and to lease facilities from said corporations in the manner provided by law.

When the principal of and the interest on any bonds of an educational building corporation payable from the revenues derived from the operation of facilities owned by such corporation shall have been paid in full, then such facilities shall thereupon become the property of the board of trustees of state institutions of higher learning and title to the facilities shall thereupon immediately vest in the State of Mississippi.






INSTITUTIONS OF HIGHER LEARNING REPAIR AND RENOVATION FUND

§ 37-101-81 - Institutions of Higher Learning Repair and Renovation Fund

There is hereby created in the State Treasury a special fund to be designated as the "Institutions of Higher Learning Repair and Renovation Fund" which shall consist of monies appropriated or otherwise made available therefor by the Legislature. Interest earned on monies in the special fund shall be deposited to the credit of such fund and money shall not lapse at the end of the fiscal year into the State General Fund. Money in the special fund shall be appropriated by the Legislature and allocated by the Bureau of Building, Grounds and Real Property Management, Department of Finance and Administration, for the repair, renovation and improvement of existing facilities under the control of the state institutions of higher learning, including utility infrastructure projects; heating, ventilation and air conditioning systems; and the replacement of furniture and equipment. However, the cost of such repair, renovation and improvement for any one project shall not exceed One Million Dollars ($ 1,000,000.00). For the purposes of this section, the term "furniture and equipment" shall be limited to the types of furniture and equipment items previously recorded in the institution's inventory.






ISSUANCE OF BONDS FOR CONSTRUCTION AND IMPROVEMENT OF FACILITIES

§ 37-101-91 - Authority of board of trustees to borrow money for construction, repair, etc., of facilities; bond issue authorization; interest rates on bonds

The board of trustees of state institutions of higher learning is hereby authorized and empowered to contract with and borrow money from the United States of America, or any department, instrumentality, or agency thereof, as may be designated or created to make loans and grants, or from private lenders, at an overall rate of interest to maturity not to exceed that allowed in Section 75-17-103, for the purpose of acquiring land for, and erecting, repairing, remodeling, maintaining, adding to, extending, improving, equipping, or acquiring dormitories, dwellings, apartments, athletic stadium, gymnasiums, student union buildings, student service centers, athletic fields, swimming pools, parking facilities, cafeterias, dining halls, and/or other revenue producing facilities, to be located at or near the campuses of the University of Mississippi, Mississippi State University of Agriculture and Applied Science, Mississippi State College for Women, Alcorn A. & M. College, University of Southern Mississippi, Delta State College, Jackson State College, Mississippi Valley State College, and Gulf Coast Research Laboratory.

In agreements or commitments by or between the aforesaid board of trustees and private lenders and/or the U.S. Department of Housing and Urban Development to make loans or grants for the construction of dormitories in which bonds are to be issued under the provisions of Sections 37-101-91 through 37-101-103, and in which part or all of the principal and/or interest on said bonds is to be paid or guaranteed by the U. S. Department of Housing and Urban Development, said bonds shall bear a net interest rate not in excess of that allowed in Section 75-17-103.

Notwithstanding the foregoing provisions of this section, bonds referred to hereinabove may be issued pursuant to the supplemental powers and authorizations conferred by the provisions of the Registered Bond Act, being Sections 31-21-1 through 31-21-7.



§ 37-101-93 - Bond issue resolution; issuance, terms, sale, etc., of bonds

Bonds issued for the purposes enumerated in Section 37-101-91 shall be authorized by resolution of the board of trustees of state institutions of higher learning. Said resolution shall positively show the said land, to be acquired, if any, and the said dormitories, dwellings, apartments, athletic stadiums, gymnasiums, student union buildings, student service centers, athletic fields, swimming pools and the like, to be erected, repaired, remodeled, maintained, added to, extended, improved, equipped or acquired, together with equipment therefor. A majority vote of all the members of said board of trustees shall be necessary to the passage of said resolution, and all votes on such resolutions shall be by yea and nay vote, duly recorded on the minutes of the proceedings of the board.

The bonds may be issued in one or more series, may bear such date or dates, may be in such denomination or denominations, may mature at such time or times, not exceeding forty (40) years from the respective dates thereof, may mature in such amount of amounts, may bear interest at such rate or rates, not exceeding that allowed in Section 75-17-103, payable semiannually, may be in such forms, either coupon or registered, may carry such registration privileges, may be executed in such manner, may be payable in such medium of payment, at such place or places, and may be subject to such terms of redemption, with or without premium, as such resolution or other resolutions may provide. The bonds may be sold at a private sale, at not less than par and accrued interest, without advertising the same at competitive bidding. The bonds shall be fully negotiable within the meaning and for all purposes of the Uniform Commercial Code.

Notwithstanding any other provision of law, in any resolution authorizing bonds hereunder, including refunding bonds, the board of trustees may provide for the initial issuance of one or more bonds (hereinafter sometimes collectively called "bond"), may make such provision for installment payments of the principal amount of any such bond as it may consider desirable, and may provide for the making of any such bond registerable as to principal or as to both principal and interest and, where interest accruing thereon is not represented by interest coupons, for the endorsing of payments of interest on such bond. The board may further make provision in any such resolution for the manner and circumstances in and under which any such bond may in the future, at the request of the holder thereof, be converted into bonds of smaller denominations, which bonds of small denominations may in turn be either coupon bonds or bonds registerable as to principal or principal and interest.



§ 37-101-95 - Refunding bonds

Bonds issued for the purposes enumerated in Section 37-101-91 may be refunded, in whole or in part:

(a) When any such bonds have by their terms become due and payable and there are not sufficient sums in the fund established for their payment to pay such bonds and the interest thereon;

(b) When any such bonds are by their terms callable for payment and redemption in advance of their date of maturity and shall have been duly called for payment and redemption;

(c) When any such bonds are voluntarily surrendered by the holder or holders thereof in exchange for refunding bonds; or

(d) When, in connection with the issuance of any additional bonds under Sections 37-101-91 through 37-101-103 for the purpose of financing any additional authorized construction, the board of trustees of state institutions of higher learning shall determine to combine such new issue of bonds with any issue or issues of bonds of the same institution of higher learning of the State of Mississippi then outstanding for the purpose of unifying such indebtedness and utilizing the income and revenues derived from all projects or facilities operated at such institution to the payment of such indebtedness, and the board of trustees shall determine that such outstanding bonds are by their terms then callable for redemption or are obtainable by and through the voluntary surrender thereof by the holder or holders thereof.

For the purpose of refunding any bonds, including refunding bonds, the board of trustees may make and issue refunding bonds in such amount as may be necessary to pay off and redeem bonds to be refunded together with unpaid and past due interest thereon and any premium which may be due under the terms of such bonds, together also with the cost of issuing and refunding bonds, and may sell the same in like manner as provided in Section 37-101-97 for the initial issuance of bonds. With the proceeds of any such refunding bonds, the board shall pay off, redeem, and cancel such old bonds and coupons as may have matured or such bonds as may have been called for payment and redemption together with the past due interest and the premium, if any, due thereon; such bonds may be issued and delivered in exchange for a like par value amount of bonds to refund which the refunding bonds were issued. No refunding bonds issued hereunder shall be payable in more than forty (40) years from the date thereof or shall bear interest at a rate in excess of the rate of interest authorized in Section 75-17-103 for the bonds being refunded.

Such refunding bonds shall be payable from the same sources as were pledged to the payment of the bonds refunded thereby and, in the discretion of the board of trustees, may be payable from any other sources which may be pledged to the payment of revenue bonds issued under Sections 37-101-91 through 37-101-103. Bonds of two (2) or more issues of any institution of higher learning of the state of Mississippi may be refunded by a single issue of refunding bonds.

Notwithstanding the foregoing provisions of this section, bonds referred to hereinabove may be issued pursuant to the supplemental powers and authorizations conferred by the provisions of the Registered Bond Act, being Sections 31-21-1 through 31-21-7.



§ 37-101-97 - Sale of bonds; state liability on bonds

All bonds sold under the provisions of Sections 37-101-91 through 37-101-103 shall be sold by the state bond commission. The state shall not pledge its full faith and credit to the payment of said bonds.



§ 37-101-99 - Supervision of building projects

The state building commission is hereby authorized to supervise the contracting for, and the erection of, all buildings erected as a result of the provisions of Sections 37-101-91 through 37-101-103.



§ 37-101-101 - Powers of board as to payment of bonds

The board of trustees of state institutions of higher learning in connection with the issuance of the bonds for the purposes enumerated in Section 37-101-91, or in order to secure the payment of such bonds and interest thereon, shall have power by resolutions:

(a) To fix and maintain (1) fees, rentals, and other charges to be paid by students, faculty members and others using or being served by any dormitories, dwellings, apartments, athletic stadiums, gymnasiums, student union buildings, student service centers, athletic fields, swimming pools, or other projects or facilities, erected, repaired, remodeled, maintained, added to, extended, improved, or acquired under the authority of Section 37-101-91; (2) fees, rentals and other charges to be paid by students, faculty members, and others using or being served by any other dormitories, dwellings, apartments, athletic stadiums, gymnasiums, student union buildings, student service centers, athletic fields, swimming pools, or other projects or facilities at any institution which so issues bonds, which fees, rentals and other charges to be paid by students, faculty members, and others using or being served by such other dormitories, dwellings, apartments, athletic stadiums, gymnasiums, student union buildings, student service centers, athletic fields, swimming pools, or other projects or facilities, shall be the same as those applicable to the dormitories, dwellings, apartments, athletic stadiums, gymnasiums, student union buildings, student service centers, athletic fields, swimming pools, or other projects or facilities referred to in the preceding subdivision (1); however, in fixing such fees, rentals and other charges, there may be allowed reasonable differentials based on the condition, type, location and relative convenience of the dormitories, dwellings, apartments, athletic stadiums, gymnasiums, student union buildings, student service centers, athletic fields, swimming pools, or other projects or facilities in question, but such differentials shall be uniform as to all such students or faculty members and others similarly accommodated;

(b) To provide that bonds so issued shall be secured by a first, exclusive and closed lien on, and shall be payable from, all or any part of the income and revenues derived from fees, rentals and other charges to be paid by students, faculty members or others using or being served by any dormitories, dwellings, apartments, athletic stadiums, gymnasiums, student union buildings, student service centers, athletic fields, swimming pools, or other projects or facilities operated at any such institution, and erected, repaired, remodeled, maintained, added to, extended, improved or acquired under Section 37-101-91, or any other law, or otherwise, and not theretofore so pledged;

(c) To pledge and assign to, or in trust for the benefit of the holder or holders of any bond or bonds, coupon or coupons so issued, an amount of the income and revenues derived from such fees, rentals and other charges to be paid by students, faculty members, or others using or being served by any dormitories, dwellings, apartments, athletic stadiums, gymnasiums, student union buildings, student service centers, athletic fields, swimming pools, or other projects or facilities operated at any such institution, and erected, repaired, remodeled, maintained, added to, extended, improved or acquired under Section 37-101-91, or any other law, or otherwise, and not theretofore so pledged, which rentals, fees and charges imposed and pledged pursuant to the terms of this section shall be sufficient to pay when due the bonds so issued and interest thereon, to create and maintain a reasonable reserve therefor and to operate and maintain the project so constructed, and to create and at all times maintain an adequate reserve for contingencies and for major repairs and replacements;

(d) To covenant with or for the benefit of the holder or holders of any bond or bonds, coupon or coupons so issued to erect, repair, remodel, maintain, add to, extend, improve or acquire any dormitories, dwellings, apartments, athletic stadiums, gymnasiums, student union buildings, student service centers, athletic fields, swimming pools, or other projects or facilities, that so long as any of said bonds or coupons shall remain outstanding and unpaid, such institution shall fix, maintain and collect, in such installments as may be agreed upon, an amount of fees, rentals or other charges from students, faculty members, and others using or being served by any dormitories, dwellings, apartments, athletic stadiums, gymnasiums, student union buildings, student service centers, athletic fields, swimming pools, or other projects or facilities operated at any such institution and erected, repaired, remodeled, maintained, added to, extended, improved or acquired under Section 37-101-91, or any other law, or otherwise, which shall be sufficient to pay when due any bond or bonds, coupons or coupons so issued, and to create and maintain a reasonable reserve therefor, and to pay the cost of operation and maintenance of such dormitories, dwellings, apartments, athletic stadiums, gymnasiums, student union buildings, student service centers, athletic fields, swimming pools, or other projects or facilities, including a sum sufficient to pay the cost of insuring such dormitories, dwellings, apartments, athletic stadiums, gymnasiums, student union buildings, student service centers, athletic fields, swimming pools, or other projects or facilities against loss or damage by fire and windstorm or other calamities, in such sum as may be acceptable to the purchaser or purchasers of such bonds. The rentals, fees and other charges shall at all times be sufficient to maintain an adequate bond sinking fund to provide for the payment of interest on and principal of the bonds as and when they accrue and mature, to create a reasonable reserve therein and to pay the cost of operation and maintenance and insurance as herein provided and to create and at all times maintain an adequate reserve for contingencies and for major repairs and replacements;

(e) To make and enforce and agree to make and enforce parietal rules that shall insure the use of any such dormitory, dwelling, apartment, athletic stadium, gymnasium, student union building, student service center, athletic field, swimming pool, or other project or facility by all students in attendance at such institution, and faculty members thereof, to the maximum extent to which such dormitories, dwellings, apartments, athletic stadiums, gymnasiums, student union buildings, student service centers, athletic fields, swimming pools, or other projects or facilities are capable of serving same, so long as it does not interfere with any existing contract;

(f) To covenant that as long as any of the bonds so issued shall remain outstanding and unpaid, it will not, except upon such terms and conditions as may be determined by the resolution issuing such bonds, (1) voluntarily create, or cause to be created, any debt, lien, pledge, assignment, encumbrance, or other charge having priority to or being on a parity with the lien of the bonds so issued upon any of the income and revenues derived from fees, rentals and other charges to be paid by students, faculty members and others using or being served by any dormitories, dwellings, apartments, athletic stadiums, gymnasiums, student union buildings, student service centers, athletic fields, swimming pools, or other projects or facilities operated at any such institution and erected, repaired, remodeled, maintained, added to, extended, improved or acquired under Section 37-101-91, or any other law, or otherwise, or (2) convey or otherwise alienate any such dormitories, dwellings, apartments, athletic stadiums, gymnasiums, student union buildings, student service centers, athletic fields, swimming pools, or other projects or facilities, or the real estate upon which the same shall be located, except at a price sufficient to pay all the bonds then outstanding payable from the revenues derived therefrom and interest accrued on such bonds, and then only in accordance with any agreements with the holder or holders of such bonds, or (3) mortgage or otherwise voluntarily create, or cause to be created, any encumbrance on any such dormitory, dwelling, apartment, athletic stadium, gymnasium, student union building, student service center, athletic field, swimming pool, or other project or facility, or the real estate upon which it shall be located;

(g) To covenant as to the proceedings by which the terms of any contract with a holder or holders of such bonds may be amended or rescinded, the amount or percentage of bonds the holder or holders of which must consent thereto and the manner in which such consent may be given;

(h) To vest in a trustee or trustees the right to receive all or any part of the income and revenue and proceeds of insurance pledged and assigned to, or for the benefit of, the holder or holders of such bonds, and to hold, apply and dispose of the same and the right to enforce any covenant made to secure or pay or in relation to such bonds;

(i) To authorize the chairman and the secretary of said board to execute and deliver, in the name of the institution for which such bonds are being issued, a trust agreement or agreements which may set forth the powers and duties of such trustee or trustees, and limiting the liabilities thereof, and describing what occurrences shall constitute events of default and prescribing the terms and conditions upon which such trustee or trustees or the holder or holders of bonds of any specified amount or percentage of such bonds may exercise such right and enforce any and all such covenants and resort to any such remedies as may be appropriate; and

(j) To vest in a trustee or trustees or the holder or holders of any specified amount or percentage of bonds the right to apply to any court of competent jurisdiction for and have granted the appointment of a receiver or receivers of the income and revenue pledged and assigned to or for the benefit of the holder or holders of such bonds, which receiver or receivers may have and be granted such powers and duties as are usually granted under the laws of the State of Mississippi to a receiver or receivers appointed in connection with the foreclosure of a mortgage made by a private corporation.



§ 37-101-103 - Custody and disposition of funds; reports

No moneys derived from the sale of bonds of any institution or otherwise borrowed or received by such institution under Sections 37-101-91 through 37-101-103, or from the fees, rentals, and charges received and collected for the use of any project constructed, repaired, remodeled, maintained, added to, extended, improved, or acquired under authority of said sections, shall be required to be paid into the state treasury, but shall, except as herein otherwise provided, be deposited by the treasurer or other fiscal officer of the institution in a separate bank account or accounts in such bank or banks or trust company or trust companies as may be designated by the board of trustees of state institutions of higher learning. All deposits of such moneys shall, if required by the board, be secured by obligations of the United States of America or of the State of Mississippi, of a market value equal at all times to the amount of the deposit, and all banks and all trust companies are hereby authorized to give such security. Such money may be disbursed as may be directed by the board and in accordance with the terms of any agreements with the holder or holders of any bonds. This section shall be construed as limiting the power of said board to agree in connection with issuance of any such bonds as to the custody and disposition of the moneys received from the sale of such bonds or the income and revenues pledged and assigned to or in trust for the benefit of the holder or holders thereof.

It is specifically provided, however, notwithstanding any other provision of this section, that when any project financed by the proceeds of revenue bonds issued hereunder shall be supervised by the state building commission and the said state building commission shall execute and enter into construction contracts with respect thereto, the board of trustees of state institutions of higher learning shall have the power and authority to pay into the state treasury in a special account for said project an amount from the proceeds of the sale of the bonds which shall be sufficient to pay all such construction contracts and all fees and expenses incidental thereto, including any amount, plus interest thereon, which may have been borrowed for interim financing of said project. The amount so paid into such special account shall be expended by the state building commission in the manner provided by law in payment of the amounts due under such construction contracts, and fees and expenses incidental thereto, and in repayment of money, if any, borrowed for interim financing, plus interest thereon. If, at the conclusion of the project, any sum should remain in said special account it shall be repaid to the institution entitled thereto to be handled in accordance with the terms of the agreement with the holder or holders of the bonds.

Notwithstanding any other provisions of this section, such reports as may be required by the state auditor of public accounts shall be made to him by the institutions of higher learning in the manner and at the times he may prescribe, so that his records may reflect full and complete information relative thereto.






INVESTMENTS IN UNITED STATES SHORT-TERM BONDS

§ 37-101-121 - Authorization of investments

The board of trustees of state institutions of higher learning is hereby authorized and empowered, in its discretion, and with the consent and approval of the state building commission, to invest any funds derived or made available for the purpose of constructing, erecting, repairing, remodeling or equipping dormitories and other housing facilities under projects approved and sanctioned by the Home and Housing Finance Agency of the United States of America, whether said funds be derived from the proceeds of bonds issued under the provisions of Sections 37-101-91 through 37-101-103, or from money borrowed for the interim financing of any such project, or from any other sources, in short-term bonds or other direct obligations of the United States of America. However, no such funds shall be so invested except the amount of such funds which is in excess of the sums which will be required for expenditure in financing the construction of said projects during the succeeding ninety days. In all cases, the bonds or other obligations in which such funds are invested shall mature or be redeemable prior to the time the funds so invested will be needed for expenditure in financing the construction of said projects.

The board of trustees of state institutions of higher learning, with the consent and approval of the state building commission, may, by order or resolution spread upon its minutes, authorize and empower any member or members of said board of trustees, or any officers or employees thereof, or any other person or persons, to make investments of such funds from time to time as they shall be available for investment under the provisions of this section. Any such member or members or officers or employees, or other person or persons, when so authorized by such order or resolution, shall have the power and authority to make such investments of such funds, to make purchases of such bonds or other obligations, to execute all necessary instruments in connection therewith, and to take such other action as may be necessary to effectuate the investment of such funds.



§ 37-101-123 - Sale and redemption

When any such bonds or other direct obligations of the United States of America shall have been purchased with such excess funds as is provided for in Section 37-101-121, such bonds or other obligations may be sold or surrendered for redemption at any time by order or resolution adopted by the board of trustees of state institutions of higher learning, and approved by the state building commission. Any member or members thereof or any officers or employees thereof, or any other person or persons, when authorized by such order or resolution, shall have the power and authority to sell said bonds or other obligations or to surrender same for redemption and to execute all instruments and take such other action as may be necessary to effectuate the sale or redemption thereof. When such bonds or other obligations shall be sold or redeemed, the proceeds thereof, including the accrued interest thereon, shall be paid into the proper fund and shall in all respects be dealt with and expended for the purpose for which said funds were originally derived or made available.



§ 37-101-125 - Orders and resolutions of board of trustees

Orders or resolutions of the board of trustees of state institutions of higher learning authorizing the investment of funds or the sale and redemption of bonds and other obligations purchased therewith under the provisions of Sections 37-101-121 and 37-101-123, may be in general terms and may confer continuing authority upon the person or persons authorized to act. It shall not be necessary that separate resolutions or orders be passed and adopted with reference to each transaction.






SALE OF TIMBER; MINERAL LEASES

§ 37-101-141 - Sale of timber on federally granted lands authorized

The board of trustees of state institutions of higher learning is hereby authorized and empowered, in its discretion, to sell and dispose of the timber, trees, dead wood and stumps standing, growing and being upon the lands granted to the State of Mississippi for the use and benefit of the University of Mississippi by an act of congress of the United States approved June 20, 1894, and upon the lands granted to the State of Mississippi for the use and benefit of Mississippi State College for Women by an act of congress of the United States approved March 2, 1895, and upon the lands granted to the State of Mississippi for the use and benefit of Mississippi State University of Agriculture and Applied Science, and Alcorn Agricultural and Mechanical College by an act of congress of the United States approved February 20, 1895, whenever the sale or disposition of such timber shall be to the best advantage of the institutions named herein. Such timber shall be sold and disposed of under the direction and specifications of the state forestry commission in accordance with sound and efficient principles of forestry management and conservation.



§ 37-101-143 - Mineral leases of federally granted lands authorized

The board of trustees of state institutions of higher learning is also authorized and empowered to lease those lands referred to in Section 37-101-141, or any part thereof, for oil, gas and mineral development, or for any other purpose, for such consideration, upon such terms and conditions as said board of trustees shall deem proper, and for the best advantage of the respective institutions. Any such oil, gas or mineral lease shall not be for a primary term of more than six years and so long thereafter as oil, gas or other minerals are produced from said lands. The royalties reserved in such lease or leases shall be not less than the following:

(a) On oil, one-eighth part produced and saved from said land;

(b) On gas, including casinghead gas, or other gaseous substances, produced from said land and sold or used off the premises, or for the extraction of gasoline or other products therefrom, the market value at the well of one-eighth of the gas so sold or used; and

(c) On all other minerals mined and marketed, one-eighth part in kind or value at the well or mine except sulphur on which the royalty shall be two dollars ($ 2.00) per long ton.



§ 37-101-145 - Procedure for sale or lease

Before any timber, trees, dead wood, or stumps, standing, growing or being upon lands shall be sold from said lands as is authorized in Section 37-101-141, and before any lands shall be leased for oil, gas and mineral purposes, or other purposes as is authorized in Section 37-101-143, the board of trustees of state institutions of higher learning shall advertise its intention to do so by publication in a newspaper in the City of Jackson, and also in a newspaper published in each county where such lands are situated, such notice to be published once a week for three consecutive weeks preceding such sale or lease, and by posting one notice at the courthouse in the county or counties where the lands are situated. In any county having no paper published therein, the publication shall be placed in some paper having a general circulation in said county. Said board shall sell or lease at public auction, or by sealed bids, at the place designated in said notices, to the highest and best bidder for cash. The board shall have the right to reject any or all of such bids.



§ 37-101-147 - Execution of conveyances and leases

All leases and conveyances of timber, trees, dead wood and stumps, and all oil, gas and mineral leases, or leases for other purposes, provided for in Sections 37-101-141 and 37-101-143, shall be executed by the President of the Board of Trustees of State Institutions of Higher Learning, and attested by the Commissioner of Higher Education, respectively, for and on behalf of the University of Mississippi, Mississippi State College for Women, Mississippi State University of Agriculture and Applied Science and Alcorn Agricultural and Mechanical College, as the case may be. The corporate seal of the proper institution shall be affixed to all conveyances and leases of the lands held for the use and benefit of such institutions. In all such cases such conveyances and leases shall be executed only upon the order or resolution of the Board of Trustees of State Institutions of Higher Learning in the manner and method hereinbefore set forth.



§ 37-101-149 - Disposition of proceeds of sale or lease; reports

The proceeds derived or received from all sales of timber, trees, dead wood, and stumps, and from all oil, gas and mineral leases, or leases for other purposes, provided for in Sections 37-101-141 and 37-101-143, including but not limited to rentals, bonuses, royalties, and delay rentals, shall be deposited in such special funds as the said board of trustees of state institutions of higher learning may designate for the use and benefit of the institution owning or having the use and benefit of the land from which such money was derived. Such money, after all expenditures for maintenance, operation, and improvements necessary for effective and scientific management of said resources shall have been deducted, shall be used and expended under the supervision of said board of trustees for the erection and construction of permanent improvements on the campuses of such institutions, or for the repair of permanent improvements existing on said campuses. It is the purpose of this section that the funds received from lands held for the use of each of the respective institutions shall be kept in a special fund for the use and benefit of the institution having the use and benefit of the land from which such funds were derived, and that such funds shall be expended only for the purposes hereinabove set forth.

Notwithstanding any other provisions of this section, such reports as may be required by the state auditor of public accounts shall be made to him by the institutions of higher learning in the manner and at the times he may prescribe, so that his records may reflect full and complete information relative thereto.



§ 37-101-151 - Continuation of trust funds

All trust funds which have heretofore been established for the use and benefit of any of the institutions named in Section 37-101-141 out of the proceeds of the sales or leases of any of the land specified in Sections 37-101-141, 37-101-143, as provided either in Chapter 45, Laws of Extraordinary Session of 1898, Chapter 46, Laws of Extraordinary Session of 1898, or Chapter 117, Laws of 1896, shall remain a fund for the use of the institution to which it is credited. The interest thereon shall be paid to such institution by the state in accordance with and as provided in Section 212 of the Constitution of the State of Mississippi.



§ 37-101-153 - Mineral leases of lands of institutions of higher learning authorized

The board of trustees of state institutions of higher learning is hereby authorized and empowered in its discretion to lease any lands, or any part thereof, belonging to any of the institutions of higher learning, either of said institutions or other institutions under its control and supervision, for oil, gas and mineral development, upon such terms, conditions and considerations as said board of trustees shall deem proper and for the best interest of the institution or institutions. Any such oil, gas or mineral lease shall be for a primary term of not more than six years and so long thereafter as oil, gas or other mineral is produced from said land. The royalty reserved in such lease or leases shall not be less than the following:

(a) On oil, one-eighth part produced and saved from said land;

(b) On gas, including casinghead gas, or other gaseous substances, produced from said land and sold or used off the premises, or for the extraction of gasoline or other products therefrom the market value at the well of one-eighth of the gas so sold or used; and

(c) On all other minerals mined and marketed, one-eighth part in kind or value at the well or mine except sulphur on which the royalty shall be two dollars ($ 2.00) per long ton.



§ 37-101-155 - Procedure for lease

Before any of the land named in Section 37-101-153, shall be leased for oil, gas and mineral purposes, the board of trustees of state institutions of higher learning shall give notice of its intention by publishing a notice in some newspaper in the City of Jackson and also a newspaper published in the county or counties where such lands are situated, giving the time and place that said board will receive bids. Said notice shall be published once each week for three consecutive weeks. Said board at said time and place will receive sealed bids for such lease or leases, and will consider the highest and best bid that is the most advantageous to the institution or institutions. The board shall have the right to reject any or all such bids.



§ 37-101-157 - Execution of lease

All oil, gas and mineral leases provided for in Section 37-101-153, shall be executed by the President of the Board of Trustees of State Institutions of Higher Learning and attested by the Commissioner of Higher Education, respectively, on behalf of the institution owning or having the use of such lands as the case may be. The corporate seal of the institution owning or having benefit of such land shall be affixed to all leases. In all such cases such leases shall be executed only upon order or resolution of the Board of Trustees of State Institutions of Higher Learning in the manner hereinbefore set forth.



§ 37-101-159 - Disposition of proceeds of lease

The consideration and proceeds derived or received from all oil, gas and mineral leases provided for in Section 37-101-153, including, but not limited to bonuses, rentals, royalties and delay rentals, shall be paid to the board of trustees of state institutions of higher learning for the use and benefit of the institution owning or having the use and benefit of the land from which said money was derived. All such money or funds shall be allocated to or used for the benefit of such institution or institutions.



§ 37-101-161 - Relationship of provisions with §§ 37-101-141 through 37-101-151

Sections 37-101-153 through 37-101-161 shall not alter, modify, change or repeal Sections 37-101-141 through 37-101-151, providing for the sale of timber and leasing for oil, gas and mineral purposes certain lands therein referred to. Sections 37-101-153 through 37-101-161 provide a method for the leasing of lands belonging to the several institutions of higher learning and other institutions under the control and management of said board of trustees not authorized by Sections 37-101-141 through 37-101-151.






FACULTY AND OTHER EMPLOYEES

§ 37-101-181 - Academic leaves for faculty members

Any member of the faculties of Alcorn A & M College, Jackson State College, and Mississippi Valley State College shall be eligible for leave of absence to pursue advanced academic training so as to elevate the scholastic qualifications of the faculties of these above-mentioned colleges, in line with the requirements of the several accrediting agencies.

In order to provide for the above leaves the board of trustees of state institutions of higher learning shall have power to adopt rules and regulations regarding such leave. In no instance shall leave be granted unless there is a contract providing for continued service, after expiration of the leave, in the college where the faculty member is employed.

The board of trustees of state institutions of higher learning is hereby authorized to make payment of salary, or such part of salary as may be decided, of such faculty members who are under contract for academic leaves.



§ 37-101-183 - Sabbatical leaves for faculty members

Any members of the faculty of the state institutions of higher learning of the State of Mississippi shall be eligible for sabbatical leaves, for the purpose of professional improvement, for not more than two semesters immediately following any twelve or more consecutive semesters of active service in the institutions of higher learning of this state where such faculty member is employed or for not more than one semester immediately following any six or more consecutive semesters of such service. Absence on sick leave shall not be deemed to interrupt the active service herein provided for.

Applications for sabbatical leave shall be made to the board of trustees of state institutions of higher learning, with the approval of the chancellor or the president of the institutions of higher learning. Approval or disapproval of the applications for sabbatical leave shall be made on the basis of regulations prescribed by the board of trustees of state institutions of higher learning.

Any person who is granted a sabbatical leave and who fails to comply with the provisions of such leave as approved by the state institution of higher learning may have his or her leave terminated by the board of trustees of state institutions of higher learning.

No person on sabbatical leave can be denied any regular increment of increase in salary because of absence on sabbatical leave.

Service on sabbatical leave shall count as active service for the purpose of retirement and contributions to the retirement fund shall be continued.

In order to provide for the above leaves the board of trustees of state institutions of higher learning shall have power to adopt rules and regulations regarding such leave. In no instance shall leave be granted unless there is a contract providing for continued service, after expiration of the leave, in the college where the faculty member is employed.

Every person on sabbatical leave shall enjoy all the rights and privileges pertaining to his or her employment in the institution of higher learning in which such person is employed, which such person would have enjoyed if in active service during such leave in the position from which such leave was taken.

Each person granted sabbatical leave may receive and be paid compensation up to the rate of fifty per cent of such person's annual salary.

Compensation payable to persons on sabbatical leave shall be paid at the same time and in the same manner salaries of the other members of the faculty are paid.



§ 37-101-185 - Employment of technical and professional assistance for supervision of work relating to physical facilities

The board of trustees of state institutions of higher learning is hereby authorized to cooperate with the state building commission, in the discretion of both agencies, in the employment of technical and professional personnel for supervising the planning and constructing or repairs of physical plant facilities located on the campuses of the several institutions of higher learning. Upon determination by the state building commission as to the proportionate amount due from the board of trustees for salaries and other expenses of such employees, said board is authorized and empowered to pay over to the state building commission such sums from funds available to the board of trustees of state institutions of higher learning for such purposes.






OUT-OF-STATE GRADUATE AND PROFESSIONAL STUDIES



COMMISSION ON COLLEGE ACCREDITATION

§ 37-101-241 - Commission on college accreditation

(1) There is hereby created the Commission on College Accreditation. Said commission shall be composed of the Executive Director of the Mississippi Community College Board, the Commissioner of Higher Education, or their designees, and three (3) additional members, one (1) of whom shall be selected by the foregoing two (2) members and who shall represent the private colleges within the state, and two (2) of whom shall be selected by the Mississippi Association of Colleges. The latter three (3) members shall each serve for a term of three (3) years.

(2) The commission shall meet and organize by electing from among its membership a chairman, a vice chairman and a secretary. The commission shall keep full and complete minutes and records of all its proceedings and actions.

(3) The commission shall have the power and authority, and it shall be its duty, to prepare an approved list of community, junior and senior colleges and universities or other entities which offer one or more postsecondary academic degrees and are domiciled, incorporated or otherwise located in the State of Mississippi. Postsecondary academic degrees include, but are not limited to, associate, bachelor, masters and doctorate degrees. The commission shall adopt standards which are in keeping with the best educational practices in accreditation and receive reports from the institutions seeking to be placed on the approved list.

(4) The above-described community, junior and senior colleges and universities or other entities must be approved annually by the commission in order to grant diplomas of graduation, degrees or offer instruction.

(5) The commission shall petition the chancery court of the county in which a person or agent offers one or more postsecondary academic degrees subject to the provisions of this chapter or advertises for the offering of such degrees without having first obtained approval by the commission, for an order enjoining such offering or advertising. The court may grant such injunctive relief upon a showing that the respondent named in the petition is offering or advertising one or more postsecondary academic degrees without having obtained prior approval of the commission. The Attorney General or the district attorney of the district, including the county in which such action is brought, shall, upon request of the commission, represent the commission in bringing any such action.

(6) The provisions of subsection (5) shall not apply to community, junior and senior colleges and universities with the main campus in Mississippi that were chartered, authorized or approved by the commission prior to July 1, 1988.

(7) The provisions of this section shall not apply to the proprietary schools and colleges subject to regulation under Section 75-60-1 et seq.

(8) The Commission on College Accreditation may promulgate rules and regulations and establish appropriate fees for the implementation of this section.

(9) The commission shall have the power and authority, and it shall be its duty, to execute site visits when deemed necessary by the commission. The members of the commission and commission-appointed evaluation teams shall receive reasonable traveling expenses and other authorized expenses incurred in the performance of commission duties, together with other expenses of the operation of the commission. The members of the Commission on College Accreditation shall serve without salary compensation but shall receive a per diem and mileage as authorized by law including time of going to and returning from site visits of said commission, together with actual travel and hotel expenses incident to the site visits of the commission, and in the discharge of duties prescribed by the commission.






SALE OF TICKETS TO ATHLETIC CONTESTS [REPEALED]



SCHOLARSHIPS AND LOANS

§ 37-101-279 - Suits against parties defaulting on educational loans or scholarships

(1) If a borrower defaults on an educational loan or scholarship, the Attorney General of the State of Mississippi shall bring suit against the defaulting party as soon as practicable.

(2) A suit against a defaulting party under this section may be brought in the county in which the defaulting person resides, in which the lender is located, or in any Hinds County court.



§ 37-101-283 - Compliance with federal selective service law as condition to loan and scholarship eligibility

Each male applicant for any scholarship or loan funded in whole or in part by this state, whether granted by the board of trustees of state institutions of higher learning, the post-secondary education financial assistance board, or otherwise granted by any state-supported college or university, and whether to be used at a state-supported institution of higher learning or at a private institution, shall within six (6) months after he attains the age of eighteen (18) years submit to the person, commission, board or agency in which his application for scholarship or loan is or has been made satisfactory evidence of his compliance with the draft registration requirements of the military selective service act. Such evidence shall consist of a signed affirmation under penalty of perjury from the scholarship or loan applicant that he has complied with the requirements of the federal selective service act. If an applicant for or holder of any such scholarship or loan fails to submit a copy of his draft registration acknowledgment letter in the manner and within the time allowed therefor, any pending application of such person for the award, grant or renewal of any such scholarship or loan shall be denied, and any such scholarship or loan currently held by such person shall be revoked to the extent that no further payments under that scholarship or loan may be made to him or on his behalf. The person, commission, board or agency to which an application for the award, grant or renewal of such scholarship or loan is made, or by or through which any such scholarship or loan is administered or issued shall notify the applicant or holder and the chief executive officer of any institution at which a holder of a scholarship or loan so revoked is enrolled of its action, and upon request of the scholarship or loan applicant or holder shall afford him the opportunity, either in person, in writing or by counsel of his choice to present evidence against such action.



§ 37-101-285 - Definitions applicable to § 37-101-291

For the purposes of Section 37-101-291, the following terms shall have the following meanings unless context shall prescribe otherwise:

(1) "State health institution" or "state health institutions" means all facilities operated within the Department of Mental Health, mental health/intellectual disability facilities under the administration of a regional commission as established under Section 41-19-31, that are certified by the Department of Mental Health, University of Mississippi Hospital, the State Board of Health, health care facilities operated by the Department of Corrections, and any other public health care facility.

(2) "Health care professions" means nurses, nurse practitioners, speech pathologists, psychologists, occupational therapists, physical therapists, and any other critical need profession determined by the sponsoring state health institution.



§ 37-101-291 - Program for paid educational leave for study of certain health care professions

(1) In order to help alleviate the problem of the shortage of health care professionals at the state health institutions, there is established a program of paid educational leave for the study of such health care professions as defined in Section 37-101-285 and licensed practical nursing by any employee who works at a state health institution and who declares an intention to work in such respective health care occupation in the same state health institution in which the employee was working when granted educational leave, for a minimum period of time after graduation.

(2) The paid educational leave program shall be administered by the respective state health institutions.

(3) (a) Within the limits of the funds available to a state health institution for such purpose, the institution may grant paid educational leave to those applicants deemed qualified therefor, upon such terms and conditions as it may impose and as provided for in this section.

(b) In order to be eligible for paid educational leave, an applicant must:

(i) Be working at a state health institution at the time of application;

(ii) Attend any college or school approved and designated by the state health institution; and

(iii) Agree to work in a health care profession as defined in Section 37-101-285 or as a licensed practical nurse in the same state health institution for a period of time equivalent to the period of time for which the applicant receives paid educational leave compensation, calculated to the nearest whole month, but in no event less than two (2) years.

(c) (i) Before being granted paid educational leave, each applicant shall enter into a contract with the state health institution, which shall be deemed a contract with the State of Mississippi, agreeing to the terms and conditions upon which the paid educational leave shall be granted to him. The contract shall include such terms and provisions necessary to carry out the full purpose and intent of this section. The form of such contract shall be prepared and approved by the Attorney General of this state, and shall be signed by the executive director of the respective state health institution and the recipient. If the recipient is a minor, his minority disabilities shall be removed by a chancery court of competent jurisdiction before the contract is signed.

(ii) The state health institution shall have the authority to cancel any contract made between it and any recipient for paid educational leave upon such cause being deemed sufficient by the executive director of such institution.

(iii) The state health institution is vested with full and complete authority and power to sue in its own name any recipient for any balance due the state on any such uncompleted contract, which suit shall be filed and handled by the Attorney General of the state. The state health institution may contract with a collection agency or banking institution, subject to approval by the Attorney General, for collection of any balance due the state from any recipient. The State of Mississippi, agencies of the state and the state health institution and its employees are immune from any suit brought in law or equity for actions taken by the collection agency or banking institution incidental to or arising from their performance under the contract. The state health institution, collection agency and banking institution may negotiate for the payment of a sum that is less than full payment in order to satisfy any balance the recipient owes the state, subject to approval by the facility director of the sponsoring facility within the state health institution.

(iv) Failure to meet the terms of an educational loan contract shall be grounds for revocation of the professional license which was earned through the paid educational leave compensation granted under this section.

(v) A finding by the sponsoring agency of a default by the recipient shall be a finding of unprofessional conduct and therefore, a basis for the revocation of the professional license which was obtained through the educational leave program. The finding also will be grounds for revocation of any license, as defined by Section 93-11-153.

(vi) Notice of pending default status shall be mailed to the recipient at the last known address by the sponsoring agency.

(vii) The sponsoring agency shall conduct a hearing of pending default status, make a final determination, and issue an Order of Default, if appropriate.

(viii) Recipients may appear either personally or by counsel, or both, and produce and cross-examine witnesses or evidence in the recipient's behalf. The procedure of the hearing shall not be bound by the Mississippi Rules of Civil Procedure and Evidence.

(ix) If a recipient is found to be in default, a copy of an Order of Default shall be forwarded to the appropriate licensing agency.

(x) Appeals from a finding of default by the sponsoring agency shall be to the Circuit Court of Hinds County. Actions taken by a licensing entity in revoking a license when required by this section are not actions from which an appeal may be taken under the general licensing and disciplinary provisions applicable to the licensing agency.

(xi) Rules and regulations governing hearing and other applicable matters shall be promulgated by the sponsoring agency.

(xii) A license which has been revoked pursuant to this statute shall be reinstated upon a showing of proof that the recipient is no longer in default.

(xiii) A finding by the sponsoring facility of educational leave default is a disciplinary action, not a collection action, and therefore shall not be affected by the recipient declaring bankruptcy.

(4) (a) Any recipient who is granted paid educational leave by a state health institution shall be compensated by the institution during the time the recipient is in school, at the rate of pay received by a nurse's aide employed at the respective state health institution. All educational leave compensation received by the recipient while in school shall be considered earned conditioned upon the fulfillment of the terms and obligations of the educational leave contract and this section. However, no recipient of full-time educational leave shall accrue personal or major medical leave while the recipient is on paid educational leave. Recipients of paid educational leave shall be responsible for their individual costs of tuition and books.

(b) Paid educational leave shall be granted only upon the following conditions:

(i) The recipient shall fulfill his or her obligation under the contract with the State of Mississippi by working as a professional in a health care profession defined in Section 37-101-285 or as a licensed practical nurse in a state health institution; a recipient sponsored by a health institution under the supervision of the Mississippi Department of Mental Health may fulfill his or her obligation under the contract with the State of Mississippi at another health institution under the supervision of the Mississippi Department of Mental Health with prior written approval of the Director of the Department of Mental Health institution with which he or she originally contracted for educational leave. The total compensation that the recipient was paid while on educational leave shall be considered as unconditionally earned on an annual pro rata basis for each year of service rendered under the educational leave contract as a health care professional in his respective state health institution.

(ii) If the recipient does not work as a professional in a health care profession as defined in Section 37-101-285 or as a licensed practical nurse in his respective state health institution for the period required under subsection (3) (b) (iii) of this section, the recipient shall be liable for repayment on demand of the remaining portion of the compensation that the recipient was paid while on paid educational leave which has not been unconditionally earned, with interest accruing at ten percent (10%) per annum from the recipient's date of graduation or the date that the recipient last worked at that state health institution, whichever is the later date. In addition, there shall be included in any contract for paid educational leave a provision for liquidated damages equal to Five Thousand Dollars ($ 5,000.00) which may be reduced on a pro rata basis for each year served under such contract.

(iii) If any recipient fails or withdraws from school at any time before completing his or her health care training, the recipient shall be liable for repayment on demand of the amount of the total compensation that the recipient was paid while on paid educational leave, with interest accruing at ten percent (10%) per annum from the date the recipient failed or withdrew from school. However, the recipient shall not be liable for liquidated damages, and if the recipient returns to work in the same position held in the same state health institution prior to accepting educational leave, the recipient shall not be liable for payment of any interest on the amount owed.

(iv) The issuance and renewal of the professional license required to work in a health care profession as defined in Section 37-101-285 for which the educational leave was granted shall be contingent upon the repayment of the total compensation that the recipient received while on paid educational leave. No license shall be granted until a contract for repayment is executed. No license shall be renewed without proof of an existing contract which is not in default. Failure to meet the terms of an educational loan contract shall be grounds for revocation of the professional license which was earned through the paid educational leave compensation granted under this section. Any person who receives any amount of paid educational leave compensation while in school and subsequently receives a professional license shall be deemed to have earned the professional license through paid educational leave.

(v) The obligations of educational leave recipients under contracts entered into before July 1, 2002, shall remain unchanged. However, state health institutions may use the collection or license revocation provisions of this section to collect money owed under all educational leave contracts, regardless of when those contracts were executed.



§ 37-101-292 - Stipend program for contractual services employees to pursue undergraduate or graduate degree in civil engineering

(1) Within the limits of the funds available to the Mississippi Transportation Commission for such purpose, the Executive Director of the Mississippi Department of Transportation may pay a stipend to contractual services employees for educational expenses such as tuition, books and related fees to pursue junior or senior undergraduate level year coursework toward a bachelor's degree in civil engineering or graduate level coursework toward a master's degree in civil engineering to those applicants deemed qualified. It is the intent of the Legislature that such an educational program shall be used as a method of encouraging recruitment of well-qualified civil engineers for employment with the Mississippi Department of Transportation.

(2) (a) In order to be eligible for this program an undergraduate participant must:

(i) Have successfully obtained a minimum of fifty-eight (58) semester hours toward a bachelor of science in civil engineering from a state institution of higher learning that has been fully accredited by the Accreditation Board of Engineering and Technology;

(ii) Have achieved a minimum grade point average of 2.75 on a 4.0 scale on the previously obtained semester hours toward a bachelor of science in civil engineering; and

(iii) Agree to work as a civil engineer at the Mississippi Department of Transportation for a period of time equivalent to the period of time for which the applicant receives a stipend for educational expenses calculated to the nearest whole month.

(b) In order to be eligible for this program a graduate participant must:

(i) Have obtained a bachelor of science in civil engineering from a state institution of higher learning that has been fully accredited by the Accreditation Board of Engineering and Technology;

(ii) Have met the regular admission standards and been accepted into a master of science in civil engineering program at a state institution of higher learning that has been fully accredited by the Accreditation Board of Engineering and Technology;

(iii) Have submitted a proposed graduate program thesis project for review by the Department of Transportation; and

(iv) Agree to work as a civil engineer at the Mississippi Department of Transportation for a period of time equivalent to the period of time for which the applicant receives a stipend for educational expenses calculated to the nearest whole month.

(3) (a) Each participant shall enter into a contract with the Mississippi Transportation Commission, which shall be deemed a contract with the State of Mississippi, agreeing to the terms and conditions upon which the stipend shall be granted to him. The contract shall include such terms and provisions necessary to carry out the full purpose and intent of this section. The form of such contract shall be prepared and approved by the Attorney General of this state, and shall be signed by the Executive Director of the Mississippi Department of Transportation and the recipient. If the recipient is a minor, his minority disabilities shall be removed by a chancery court of competent jurisdiction before the contract is signed.

(b) The Mississippi Transportation Commission may cancel any contract made between it and any participant upon such cause being deemed sufficient by the executive director.

(c) The Mississippi Transportation Commission is vested with full and complete authority and power to sue in its own name any recipient for any balance due the state on any such uncompleted contract, which suit shall be filed and handled by the Attorney General of the state. The Mississippi Transportation Commission may contract with a collection agency or banking institution, subject to approval by the Attorney General, for collection of any balance due the state from any recipient. The State of Mississippi, the Mississippi Transportation Commission and the Mississippi Department of Transportation and its employees are immune from any suit brought in law or equity for actions taken by the collection agency or banking institution incidental to or arising from their performance under the contract. The Mississippi Transportation Commission may negotiate for the payment of a sum that is less than full payment in order to satisfy any balance the recipient owes the state, if necessary or advisable.

(d) Notice of pending default status shall be mailed to the recipient at the last known address prior to commencing a lawsuit.

(e) The sponsoring agency shall conduct a hearing of pending default status, make a final determination, and issue an Order of Default, if appropriate.

(f) Recipients may appear either personally or by counsel, or both, and produce and cross-examine witnesses or evidence in the recipient's behalf. The procedure of the hearing shall not be bound by the Mississippi Rules of Civil Procedure and Evidence.

(g) Appeals from a finding of default by the sponsoring agency shall be to the Circuit Court of Hinds County.

(h) Rules and regulations governing this program and other applicable matters may be promulgated by the sponsoring agency.



§ 37-101-293 - Program for paid educational leave to pursue undergraduate or graduate level education

(1) Within the limits of the funds available to any state agency for such purpose, the administrative head of such state agency may grant paid educational leave on a part-time or full-time basis and reimburse employees for educational expenses such as tuition, books and related fees to pursue undergraduate or graduate level education to those applicants deemed qualified.

It is the intent of the Legislature that such educational leave program shall be used as an incentive for employees to develop job-related skills and to develop employees for higher-level professional and management positions.

(2) In order to be eligible for paid educational leave, reimbursement for educational expenses or both, an applicant must:

(a) Be working at a state agency for at least three (3) years at the time of application or be working at a state agency at the time of application for part-time graduate level education in a particular profession deemed by the administrative head of the state agency to meet a critical need within the state agency;

(b) Attend any college or school located in the State of Mississippi and approved by the administrative head of such agency, unless such course of study is not available at a Mississippi college or school, in which case the applicant may attend an out-of-state college or school;

(c) Agree to work as an employee in the same state agency for at least three (3) full years after completion of the course of study or, in the case of employees on educational leave on a part-time basis or receiving reimbursement for educational expenses only, to work for a time prorated based upon the total amount of expenses, including leave, paid for by the agency.

(3) (a) Before being granted paid educational leave, or being approved for reimbursement of educational expense or both, each applicant shall enter into a contract with the state agency, which shall be deemed a contract with the State of Mississippi, agreeing to the terms and conditions upon which the paid educational leave will be granted to him. The contract shall include such terms and provisions necessary to implement the purpose and intent of this section. The form of such contract shall be prepared by the Attorney General of this state and approved by the State Personnel Board, and shall be signed by the administrative head of the state agency and signed by the recipient. If the recipient is a minor, his minority disabilities shall be removed by a chancery court of competent jurisdiction before the contract is signed.

(b) Educational expenses for tuition, books and associated fees shall be reimbursed to the employee only after the employee has submitted documentation that the approved course has been successfully completed.

(c) If the recipient does not work as an employee in that state agency for the period of employment specified in the contract, the recipient shall be liable for repayment on demand of the remaining portion of the compensation that he or she was paid while on paid educational leave and educational expenses paid, with interest accruing at ten percent (10%) per annum from the recipient's date of graduation, or the date that the recipient last worked at that state agency, whichever is the later date. In addition, there shall be included in any contract for paid educational leave a provision for liquidated damages equal to Two Thousand Dollars ($ 2,000.00) per year for each year remaining to be served under such contract.

(d) If any recipient fails or withdraws from school at any time before completing his or her education, the recipient shall be liable for repayment on demand of the amount of the total compensation that he or she was paid while on paid educational leave, with interest accruing at ten percent (10%) per annum from the date the recipient failed or withdrew from school. However, if the recipient remains or returns to work in the same position he or she held in the same state agency prior to accepting educational leave, he or she shall not be liable for payment of any interest on the amount owed.

(e) The state agency shall have the authority to cancel any contract made between it and any recipient for paid educational leave or educational expenses or both upon such cause being deemed sufficient by the administrative head of the agency.

(f) The state agency is vested with full and complete authority and power to sue in its own name any recipient for any balance due the state on any such uncompleted contract, which suit shall be conducted and handled by the Attorney General of the state.

(g) Persons who default on contracts entered into under this section shall have the default determined and lose their professional health care licenses under the procedures provided in Section 37-101-291.

(4) At the discretion of the administrative head of the state agency, any recipient who is granted paid educational leave by the state agency, including nurses, shall be compensated by such agency as prescribed by the State Personnel Board during the time he or she is in school. For employees who are on educational leave on a full-time basis, the State Personnel Board shall establish a maximum salary amount at which any employee may be paid full compensation while on educational leave and shall establish a deduction ratio or reduced percentage rate of compensation to be paid to all employees compensated at a salary level above such maximum salary amount. No recipient of full-time educational leave shall accrue personal or major medical leave while he or she is on paid educational leave.

(5) Each state agency granting paid educational leave to employees or reimbursing educational expenses or both shall file an annual report with the Legislature which shall detail for each recipient of paid educational leave the position of the employee, the cost of the educational assistance and the degree program and school attended.

(6) Within the limits of funds available to the Mississippi Department of Mental Health, the Executive Director of the Department of Mental Health may grant educational leave to medical residents of the University of Mississippi and pay a stipend in an amount not to exceed the salary of a medical resident. In order to be eligible for paid educational leave under this subsection, the applicant must be approved by the Department of Mental Health Educational Leave Committee and meet all obligations established under agreements between the Department of Mental Health and the University of Mississippi and regulations promulgated by the Board of Mental Health. The recipient shall fulfill his or her obligation under this program on an annual pro rata basis for each year on paid education leave.






ISSUANCE OF GENERAL OBLIGATION BONDS FOR VARIOUS INSTITUTIONS OF HIGHER LEARNING, THE EDUCATION AND RESEARCH CENTER, AND THE GULF COAST RESEARCH LABORATORY

§ 37-101-301 - Definitions

As used in Sections 37-101-1 through 37-101-331, the following words shall have the meanings ascribed herein unless the context clearly requires otherwise:

(a) "Institutions of higher learning" shall be deemed to refer to those institutions identified in Section 37-101-1, Mississippi Code of 1972, and to the Education and Research Center and the Gulf Coast Research Laboratory.

(b) "Office of General Services" shall mean the Governor's Office of General Services, acting through its Bureau of Building, Grounds and Real Property Management.



§ 37-101-303 - Recommendation that general obligation bonds be issued; declaration of necessity for issuance of bonds; allocation of funds

Before the issuance of any of the bonds herein authorized, the Board of Trustees of State Institutions of Higher Learning shall forward to the State Bond Commission its recommendation declaring the necessity for the issuance of general obligation bonds as authorized by Sections 37-101-301 through 37-101-331 for the purpose of erecting, repairing, constructing, remodeling, adding to or improving capital facilities for institutions of higher learning. The State Bond Commission shall have the power and is hereby authorized, upon receipt of the aforesaid recommendations, at one (1) time or from time to time, to declare the necessity for issuance of negotiable general obligation bonds of the State of Mississippi in an aggregate amount not to exceed Forty Million Dollars ($ 40,000,000.00) to provide funds for the purposes hereinabove set forth and to issue and sell bonds in the amount specified.

Out of the total amount of bonds authorized to be issued, funds shall be allocated among the institutions of higher learning as follows:

Alcorn State University.......................................$ 4,416,000.00

Delta State University..........................................1,882,000.00

Jackson State University........................................2,396,000.00

Mississippi State University....................................9,810,000.00

Mississippi University for Women................................1,909,000.00

Mississippi Valley State University.............................1,775,000.00

University of Mississippi.......................................6,086,000.00

University of Southern Mississippi..............................5,971,000.00

University of Southern Mississippi--Gulf Park Campus..............309,000.00

University Medical Center.......................................3,465,000.00

Gulf Coast Research Laboratory....................................260,000.00

Education and Research Center.....................................475,000.00

Division of Agriculture, Forestry and Veterinary Medicine.......1,246,000.00

It is expressly provided, however, that in the event any emergencies or unforeseen contingencies arise, the amount set forth above for any institution may be increased by the Board of Trustees of State Institutions of Higher Learning, provided that the amount of such increase is achieved by a pro rata reduction in the amounts allocated to the other institutions.



§ 37-101-305 - Issuance of general obligation bonds

Upon receipt of a certified copy of a resolution of the Board of Trustees of State Institutions of Higher Learning declaring the necessity for the issuance of any part or all of the bonds authorized by Sections 37-101-301 et seq., the State Bond Commission is hereby authorized and empowered to sell and issue general obligation bonds of the State of Mississippi in the principal amount requested, not to exceed an aggregate principal amount of Forty Million Dollars ($ 40,000,000.00) for the purposes hereinabove set forth. The State Bond Commission is authorized and empowered to pay the costs that are incident to the sale, issuance and delivery of the bonds authorized under Sections 37-101-301 et seq. from the proceeds derived from the sale of such bonds.



§ 37-101-307 - Manner of payment of principal and interest on bonds

The principal of and interest on such bonds shall be payable in the manner hereinafter set forth. Such bonds shall bear such date or dates, be in such denomination or denominations, bear interest at such rate or rates, be payable at such place or places within or without the State of Mississippi, shall mature absolutely at such time or times, be redeemable prior to maturity at such time or times and upon such terms, with or without premium, shall bear such registration privileges, and shall be substantially in such form, all as shall be determined by resolution of the State Bond Commission.



§ 37-101-309 - Execution of bonds

Such bonds shall be signed by the Chairman of the State Bond Commission, or by his facsimile signature, and the official seal of the State Bond Commission shall be affixed thereto, attested by the Secretary of the State Bond Commission. The interest coupons, if any, to be attached to such bonds may be executed by the facsimile signatures of such officers. Whenever any such bonds shall have been signed by the officials herein designated to sign the bonds, who were in office at the time of such signing but who may have ceased to be such officers prior to the sale and delivery of such bonds, or who may not have been in office on the date such bonds may bear, the signatures of such officers upon such bonds and coupons shall nevertheless be valid and sufficient for all purposes and have the same effect as if the person so officially signing such bonds had remained in office until the delivery of the same to the purchaser, or had been in office on the date such bonds may bear. Provided, however, notwithstanding anything herein to the contrary, such bonds may be issued as provided in the Registered Bond Act of the State of Mississippi.



§ 37-101-311 - Negotiability of bonds and coupons; tax exemption

All bonds and interest coupons issued under the provisions of Sections 37-101-301 through 37-101-331 shall be and are hereby declared to have all the qualities and incidents of negotiable instruments under the provisions of the Uniform Commercial Code and in exercising the powers granted by Sections 37-101-301 through 37-101-331, the State Bond Commission shall not be required to and need not comply with the provisions of the Uniform Commercial Code. Such bonds and income therefrom shall be exempt from all taxation within the State of Mississippi.



§ 37-101-313 - Powers and duties of State Bond Commission; sale of bonds; interest rates

The State Bond Commission shall act as the issuing agent for such bonds, prescribe the form of the bonds, advertise for and accept bids, issue and sell the bonds so authorized to be sold, pay all fees and costs incurred in such issuance and sale, and do any and all other things necessary and advisable in connection with the issuance and sale of such bonds. The State Bond Commission shall sell such bonds on sealed bids at public sale and for such price as it may determine to be for the best interest of the State of Mississippi, but no such sale shall be made at a price less than par plus accrued interest to date of delivery of the bonds to the purchaser. All bonds shall bear interest at such rate or rates not exceeding the limits set forth in Section 75-17-101, Mississippi Code of 1972. All interest accruing on such bonds so issued shall be payable semiannually or annually; provided that the first interest payment may be for any period of not more than one (1) year.

Each interest rate specified in any bid must be in a multiple of one-eighth of one percent ( 1/8 of 1%) or one-tenth of one percent (1/10 of 1%) and a zero rate of interest cannot be named.

Notice of the sale of any such bond shall be published at least one (1) time, the first of which shall be made not less than ten (10) days prior to the date of sale, and shall be so published in one or more newspapers having a general circulation in the City of Jackson, Mississippi, and in one or more other newspapers or financial journals with a national circulation, to be selected by the State Bond Commission.

The State Bond Commission, when issuing any bonds under the authority of Sections 37-101-301 through 37-101-331, may provide that bonds, at the option of the State of Mississippi, may be called in for payment and redemption in reverse order of maturity at the call price named therein and accrued interest on such date or dates named therein.



§ 37-101-315 - Liability of state on bonds

The bonds issued under the provisions of Sections 37-101-301 through 37-101-331 shall be general obligations of the State of Mississippi, and for the payment thereof the full faith and credit of the State of Mississippi are hereby irrevocably pledged. If the funds appropriated by the Legislature be insufficient to pay the principal of and the interest on such bonds as they become due, then the deficiency shall be paid by the State Treasurer from any funds in the State Treasury not otherwise appropriated. All such bonds shall contain recitals on their faces substantially covering the foregoing provisions of this section.



§ 37-101-317 - Warrants for payment of principal and interest

The State Treasurer is hereby authorized, without further process of law, to certify to the Fiscal Management Board the necessity for warrants, and the board is hereby authorized and directed to issue such warrants payable out of any funds authorized by Sections 37-101-301 through 37-101-331 for such purpose, in such amounts as may be necessary to pay when due the principal of and interest on all bonds issued under the provisions of Sections 37-101-301 through 37-101-331; and the State Treasurer shall forward the necessary amount to the designated place or places of payment of such bonds in ample time to discharge such bonds, or the interest thereon, on the due dates thereof.



§ 37-101-319 - Proceedings and conditions for issuance of bonds; resolutions providing for issuance of bonds

Such general obligation bonds may be issued without any other proceedings or the happening of any other conditions or things other than those proceedings, conditions and things which are specified or required by Sections 37-101-301 through 37-101-331. Any resolution providing for the issuance of general obligation bonds under the provisions of Sections 37-101-301 through 37-101-331 shall become effective immediately upon its adoption by the State Bond Commission, and any such resolution may be adopted at any regular or special meeting of the State Bond Commission by a majority of its members.



§ 37-101-321 - Validation of bonds

The bonds authorized under the authority of Sections 37-101-301 through 37-101-331 may be validated in the Chancery Court of the First Judicial District of Hinds County, Mississippi, in the manner and with the force and effect provided now or hereafter by Chapter 13, Title 31, Mississippi Code of 1972, for the validation of county, municipal, school district and other bonds. The notice to taxpayers required by the aforesaid statute shall be published in a newspaper published in the City of Jackson, Mississippi.



§ 37-101-323 - Higher Education Capital Improvement Fund

The proceeds of the bonds authorized in Sections 37-101-301 through 37-101-331 shall be deposited in a special fund hereby created in the State Treasury to be known as the "Higher Education Capital Improvement Fund." The proceeds of such bonds shall be used solely for the purposes herein provided, including the costs incident to the issuance and sale of such bonds. The costs incident to the issuance and sale of such bonds shall be disbursed by warrant upon requisition of the State Bond Commission, signed by the Governor. The expenditure of the remaining money shall be under the direction of the Office of General Services, and such funds shall be paid by the State Treasurer upon warrants issued by the Fiscal Management Board, which warrants shall be issued upon requisitions signed by the Executive Director of the Office of General Services.



§ 37-101-325 - Protection and enforcement of rights of holders of bonds and coupons

Any holder of bonds issued under the provisions of Sections 37-101-301 through 37-101-331 or of any of the interest coupons pertaining thereto may, either at law or in equity, by suit, action, mandamus or other proceeding, protect and enforce any and all rights granted hereunder, or under such resolution, and may enforce and compel performance of all duties required by Sections 37-101-301 through 37-101-331 to be performed, in order to provide for the payment of bonds and interest thereon.



§ 37-101-327 - Bonds as legal investments and securities

All bonds issued under the provisions of Sections 37-101-301 through 37-101-331 shall be legal investments for trustees and other fiduciaries, and for savings banks, trust companies and insurance companies organized under the laws of the State of Mississippi, and such bonds shall be legal securities which may be deposited with and shall be received by all public officers and bodies of this state and all municipalities and political subdivisions for the purpose of securing the deposit of public funds.



§ 37-101-329 - Construction of provisions

Sections 37-101-301 through 37-101-331 shall be deemed to be full and complete authority for the exercise of the powers herein granted, but Sections 37-101-301 through 37-101-331 shall not be deemed to repeal or to be in derogation of any existing law of this state.



§ 37-101-331 - Report as to renovations and repairs at state community and junior colleges

It is the express intent of the Legislature that the capital renovation and repair needs of state community and junior colleges be comprehensively addressed by appropriate legislation during the 1989 Regular Legislative Session; and, to that end, the Mississippi Community College Board is hereby directed to prepare a complete report detailing:

(a) Repair and renovation needs;

(b) The financing capabilities of each community and junior college district; and

(c) The total millage levied in each community and junior college district for the support of the district, the amount of revenue generated in each district by the millage imposed, and an assessment of what capital renovation and repair needs can be financed under existing levying authority.

The board shall submit such report to the Legislature on or before January 3, 1989, in order that the Legislature be made fully cognizant of such needs and capabilities. The Governor's Office of General Services is directed to provide the fullest degree of reasonable cooperation to the Mississippi Community College Board in the preparation of this report.






EXECUTIVE INSTITUTE

§ 37-101-351 - Authority to establish executive institute; purpose

The Board of Trustees of State Institutions of Higher Learning is hereby authorized to establish an executive institute which shall be responsible for providing advanced training and assessment for public sector executives, elected officials, state board and commission members, and officers and employees of local government entities of the State of Mississippi.



§ 37-101-353 - Authority of board of trustees

The board is authorized to take any and all necessary and proper action for the implementation of Sections 37-101-351 through 37-101-357, including but not limited to (a) pursuing cooperative ventures with the John C. Stennis Institute of Government; and (b) pursuing cooperative ventures with the John C. Stennis Center for Public Service Training and Development.



§ 37-101-355 - Authorization for governmental agencies and entities to pay fees and tuition for personnel to attend institute

State agencies, political subdivisions and local governmental entities of the State of Mississippi are authorized to pay from available funds reasonable fees and tuition for their executives, officials and employees to attend an authorized executive institute pursuant to Section 37-101-351.



§ 37-101-357 - Report to Legislature

The board shall submit to the Legislature and report no later than December 1, 1990, and December 1 of the next two (2) years thereafter outlining the status, structure and programs of the institute.






EQUIPMENT LEASING AND PURCHASE PROGRAM

§ 37-101-413 - Equipment leasing and purchase program; actions by board of trustees

(1) As used in this section, the term "state institutions of higher learning" means those institutions identified in Section 37-101-1 and the University Research Center.

(2) The Board of Trustees of State Institutions of Higher Learning may establish an equipment leasing and purchase program for the use of the state institutions of higher learning. In establishing and administering the program, the board may perform the following actions:

(a) Adopt policies and procedures to implement the program;

(b) Establish offices or subordinate units as may be necessary for the administration of the program;

(c) Adopt rules and regulations pertaining to the program;

(d) Acquire by purchase, lease or lease-purchase contract and retain or transfer ownership or possession of instructional and other equipment;

(e) Contract for the leasing of such properties and for the financing of leases and purchases;

(f) Enter into contracts with others to provide any services deemed necessary and advisable by the board;

(g) Make purchases and enter into leases according to the requirements of the state public purchasing laws and the requirements of those laws establishing the Mississippi Department of Information Technology Services;

(h) Enter into lease financing agreements in connection with purchases made under the authority of this section;

(i) Require the transfer of appropriations of general funds or self-generated funds from the state institutions to those funds that the board may determine are required in connection with any lease financing agreements;

(j) Develop administrative methods for determining age, useful life, replacement value, current use, condition and other characteristics of instructional and research equipment at the state institutions and research facilities;

(k) Determine obsolescence of the equipment and establish priorities for replacement or provision of the equipment or its transfer to another state institution that can continue to utilize it; and

(l) Develop long-range plans for the orderly and systematic acquisition and utilization of the instructional and research equipment in order to eliminate waste and duplication, provide the maximum efficiency of use for expenditures, and achieve equitable allocations of equipment funds to the state institutions consistent with the roles of the institutions and disciplines served.

(3) All institutions of higher learning desiring to purchase, lease or lease-purchase equipment involving an expenditure or expenditures of more than Five Thousand Dollars ($ 5,000.00) must procure that equipment under the equipment leasing and purchase program unless funds for the procurement of the equipment under the program are unavailable or the equipment can be procured elsewhere at an overall cost lower than that for which the equipment can be procured under the program.









Chapter 102 - OFF-CAMPUS INSTRUCTIONAL PROGRAMS

§ 37-102-1 - Authorization of establishment; course loads; satisfaction of residency requirements; work standards and quality of degree

The Board of Trustees of State Institutions of Higher Learning may establish off-campus instructional programs for existing universities. However, the Board of Trustees of State Institutions of Higher Learning shall not establish off-campus instructional programs if in its opinion such action is not in the best interest of quality education for the State of Mississippi and the university system.

Students at any off-campus program site may, in the discretion of the Board of Trustees of State Institutions of Higher Learning, be permitted to register for full-time course loads.

Attendance at an off-campus site shall fulfill the residency requirements as if the student had attended class on the parent campus of the university, and there shall be no difference in the standards for work nor quality weight of a degree earned in the off-campus program from that earned at the parent institution.



§ 37-102-3 - Approval of Mississippi Community College Board

The Board of Trustees of State Institutions of Higher Learning shall not permit its universities to offer courses for college credit at the lower undergraduate level at an off-campus site unless approved by the Mississippi Community College Board. The Board of Trustees of State Institutions of Higher Learning, in cooperation with the Mississippi Community College Board, shall study the need and advisability of offering (a) courses for college credit at the lower undergraduate level, and (b) advanced centers for technology partnerships for industrial training and professional development for credit and noncredit courses, at the following off-campus sites by four-year public state institutions of higher learning: the Mississippi Gulf Coast counties; Greenville, Mississippi; Columbus, Mississippi; McComb, Mississippi; Hattiesburg, Mississippi; Meridian, Mississippi; Laurel, Mississippi; and any other proposed area of the state. Any such study shall take into account the ongoing programs of the community and junior colleges in the State of Mississippi when said board authorizes off-campus programs created under this chapter. It is the intent of the Legislature to meet the educational needs of students who do not have ready access to the educational opportunities that they desire. It is the further intent of this chapter that university off-campus programs established hereunder will in no way usurp the responsibilities of the public junior colleges of the State of Mississippi. The board shall establish such rules and regulations as it deems necessary and proper to carry out the purposes and intent of this chapter.



§ 37-102-5 - Operation and location of programs

The Board of Trustees of State Institutions of Higher Learning may designate the university which shall operate and be responsible for each off-campus site. However, off-campus sites shall be located in such a manner as to make the services of the institutions of higher learning available to the people of Mississippi without unnecessary program duplication in the same geographic area.



§ 37-102-7 - Budget requests

The Board of Trustees of State Institutions of Higher Learning shall submit to the Legislature budget requests with off-campus programs being an identified part of the total general support budget request for universities by being a separate item within the budget request of the respective university which offers the program. Said budget request shall include a statement of all actual or estimated receipts and disbursements for such off-campus programs and such other information as may be required by the Legislative Budget Office.



§ 37-102-9 - Assistance in providing facilities

It is the intention of this chapter that the political subdivision or the people of the area may assist in providing facilities for the establishment of such off-campus sites.



§ 37-102-11 - Construction of dormitories, gymnasiums, etc

Extracurricular items such as dormitories, gymnasiums, stadiums, and such related items shall not be constructed for use by off-campus sites of universities.



§ 37-102-13 - Consideration of programs of private colleges prior to authorization of off-campus programs; purpose of chapter

The Board of Trustees of State Institutions of Higher Learning shall take into account the ongoing programs of the private colleges in the State of Mississippi when said board authorizes off-campus programs created under this chapter. It is the intent of this chapter to meet the educational needs of students who do not have ready access to the educational opportunities that they desire.



§ 37-102-15 - Capital improvement expenditures

(1) The Board of Trustees of State Institutions of Higher Learning and the Bureau of Buildings, Grounds and Real Property Management shall not make any expenditure for capital improvements for off-campus sites unless specifically authorized by the Mississippi Legislature. However, this shall not preclude such capital improvements from being made by county or municipal governments locally or regionally involved.

(2) The Board of Trustees of State Institutions of Higher Learning and the Bureau of Buildings, Grounds and Real Property Management is specifically authorized to expend any funds available to it from private sources, from the proceeds of the sale of any property and improvements currently on the site of Mississippi State University off-campus instructional program at Meridian and from the proceeds of funds designated to the Mississippi State University system for "repair, renovation and new construction" in Chapter 2, Section 2, General Laws, First Extraordinary Session of 1989, for the construction, equipping and furnishing and new building, and/or for the repair, renovation, equipping and furnishing of any existing building at the Mississippi State University off-campus instructional program site at Meridian, Mississippi. The board of trustees is hereby authorized to receive and expend matching funds from the local, county and municipal governments for such construction, equipping, furnishing, repair or renovation.



§ 37-102-17 - Exemption from chapter

The associate degree program in nursing of the University of Southern Mississippi located at Natchez, Mississippi, is exempt from this chapter.






Chapter 103 - RESIDENCY AND FEES OF STUDENTS ATTENDING OR APPLYING FOR ADMISSION TO EDUCATIONAL INSTITUTIONS

§ 37-103-1 - Standards to be applied in determining residency

The board of trustees of each junior college in this state, the board of trustees of state institutions of higher learning, and the administrative authorities of each institution governed by said boards, in ascertaining and determining the legal residence of and tuition to be charged any student applying for admission to such institutions shall be governed by the definitions and conditions set forth in Sections 37-103-1 through 37-103-23.



§ 37-103-3 - Residency requirement for purpose of being admitted as state resident; definition of residence

No student may be admitted to any junior college or institution of higher learning as a resident of Mississippi unless his residence has been in the State of Mississippi preceding his admission. Residence shall be as defined in Sections 37-103-7 and 37-103-13 unless excepted in this chapter.



§ 37-103-5 - Residence status of person entering state for purpose of attendance at educational institution

A person who has entered the State of Mississippi from another state and enters an educational institution is considered a nonresident. Even though he may have been legally adopted by a resident of Mississippi, or may have been a qualified voter, or a landowner, or may otherwise have sought to establish legal residence, except as otherwise provided in Section 37-103-25(2), such a person will still be considered as being a nonresident of Mississippi if he has entered this state for the purpose of enrolling in an educational institution.



§ 37-103-7 - Legal residence of minor students for purposes of attendance at universities and community colleges

For purposes of determining whether a person pays out-of-state or in-state tuition for attendance at universities and community and junior colleges, the residence of a person less than twenty-one (21) years of age is that of the father, the mother or a general guardian duly appointed by a proper court in Mississippi. If a court has granted custody of the minor to one (1) parent, the residence of the minor is that of the parent who was granted custody by the court. If both parents are dead, the residence of the minor is that of the last surviving parent at the time of that parent's death, unless the minor lives with a general guardian duly appointed by a proper court of Mississippi, in which case his residence becomes that of the guardian. A student residing within the State of Mississippi who, upon registration at a Mississippi institution of higher learning or community college, presents a transcript demonstrating graduation from a Mississippi secondary school and who has been a secondary school student in Mississippi for not less than the final four (4) years of secondary school attendance shall not be required to pay out-of-state tuition. This section shall not apply to the residence of a person as it relates to residency for voter registration or voting.



§ 37-103-9 - Residence status of children of parents employed by educational institutions

Children of parents who are members of the faculty or staff of any institution under the jurisdiction of the board of trustees of any junior college in this state or the Board of Trustees of State Institutions of Higher Learning may be classified as residents for the purpose of attendance at the institution where their parents are faculty or staff members.



§ 37-103-11 - Effect of removal of parents from state

If the parents of a minor who is enrolled as a student in a junior college or in an institution of higher learning move their legal residence from the State of Mississippi, the minor shall be immediately classified as a nonresident student.



§ 37-103-13 - Legal residence of adult

The residence of an adult is that place where he is domiciled, that is, the place where he actually physically resides with the intention of remaining there indefinitely or of returning there permanently when temporarily absent.



§ 37-103-15 - Legal residence of married person

A married person may claim the residence status of his or her spouse, or he or she may claim independent residence status under the same regulations set forth in Section 37-103-13 as any other adult.



§ 37-103-17 - Residence status of military personnel assigned to active duty and stationed in state and members of the Mississippi National Guard

Members of the United States Armed Forces on extended active duty and stationed within the State of Mississippi and members of the Mississippi National Guard may be classified as residents, for the purpose of attendance at state-supported institutions of higher learning and community and/or junior colleges of the State of Mississippi. Resident status of such military personnel who are not legal residents of Mississippi, as defined in Section 37-103-13, shall terminate upon their reassignment for duty in the continental United States outside the State of Mississippi.



§ 37-103-19 - Residence status of spouse or child of military personnel assigned to active duty

(1) Resident status of a spouse or child of a member of the Armed Forces of the United States on extended active duty shall be that of the military spouse or parent for the purpose of attending state-supported institutions of higher learning and community/junior colleges of the State of Mississippi during the time that the military spouse or parent is stationed within the State of Mississippi and shall be continued through the time that the military spouse or parent is stationed in an overseas area with last duty assignment within the State of Mississippi, excepting temporary training assignments en route from Mississippi. Resident status of a minor child terminates upon reassignment under Permanent Change of Station Orders of the military parent for duty in the continental United States outside the State of Mississippi, excepting temporary training assignments en route from Mississippi, and except that children of members of the Armed Forces who attain Mississippi residency in accordance with the above provisions, who begin and complete their senior year of high school in Mississippi, and who enroll full time in a Mississippi institution of higher learning or community/junior college to begin studies in the fall after their graduation from high school, maintain their residency status so long as they remain enrolled as a student in good standing at a Mississippi institution of higher learning or community/junior college. Enrollment during summer school is not required to maintain such resident status.

(2) The spouse or child of a member of the Armed Forces of the United States who dies or is killed is entitled to pay the resident tuition fee if the spouse or child becomes a resident of Mississippi

(3) If a member of the Armed Forces of the United States is stationed outside Mississippi and the member's spouse or child establishes residence in Mississippi and registers with the Mississippi institution of higher learning or community/junior college at which the spouse or child plans to attend, the institution of higher education or community/junior college shall permit the spouse or child to pay the tuition, fees and other charges provided for Mississippi residents without regard to length of time that the spouse or child has resided in Mississippi.

(4) A member of the Armed Forces of the United States or the child or spouse of a member of the Armed Forces of the United States who is entitled to pay tuition and fees at the rate provided for Mississippi residents under another provision of this section while enrolled in a degree or certificate program is entitled to pay tuition and fees at the rate provided for Mississippi residents in any subsequent term or semester while the person is continuously enrolled in the same degree or certificate program. A student may withdraw or may choose not to reenroll for no more than one (1) semester or term while pursuing a degree or certificate without losing resident status only if that student provides sufficient documentation by a physician that the student has a medical condition that requires withdrawal or nonenrollment. For purposes of this subsection, a person is not required to enroll in a summer term to remain continuously enrolled in a degree or certificate program. The person's eligibility to pay tuition and fees at the rate provided for Mississippi residents under this subsection does not terminate because the person is no longer a member of the Armed Forces of the United States or the child or spouse of a member of the Armed Forces of the United States.



§ 37-103-21 - Military certificate

A military person on active duty stationed in Mississippi who wishes to avail himself or his dependents of the provisions of Section 37-103-17, must submit a certificate from his military organization showing the name of the military member; the name of the dependent, if for a dependent; the name of the organization of assignment and its address (may be in the letterhead); that the military member will be on active duty stationed in Mississippi on the date of registration at the state-supported institution of higher learning or junior college of the State of Mississippi; that the military member is not on transfer orders; and the signature of the commanding officer, the adjutant, or the personnel officer of the unit of assignment with signer's rank and title. A military certificate must be presented to the registrar of the state-supported institution of higher learning or junior college of the State of Mississippi each semester or tri-semester at (or within ten days prior to) registration each semester for the provisions of said section to be effective.



§ 37-103-23 - Classification of aliens

All aliens are classified as nonresidents.



§ 37-103-25 - Tuition and fees for attending state-supported institutions of higher learning and community and junior colleges; waiver of out-of-state tuition under certain circumstances

(1) The Board of Trustees of State Institutions of Higher Learning and the boards of trustees of the community colleges and junior colleges are authorized to prescribe the amount of tuition and fees to be paid by students attending the several state-supported institutions of higher learning and community colleges and junior colleges of the State of Mississippi.

(2) Except as otherwise provided in this subsection and subsections (3) and (4) of this section, the total tuition to be paid by residents of other states shall not be less than the average cost per student from appropriated funds. However, the tuition to be paid by a resident of another state shall be equal to the tuition amount established under subsection (1) of this section if:

(a) The nonresident student was born in the State of Mississippi but subsequently relocated and resided outside the state as a minor under the care of the minor's father or mother, or both;

(b) The nonresident student is a veteran who served in the Armed Forces of the United States;

(c) The nonresident student is domiciled in Mississippi no later than six (6) months after the nonresident student's separation from service, as evidenced by a Report of Separation from Military Service or other military discharge document, for the purpose of enrolling in a state institution of higher learning or a community or junior college;

(d) The nonresident student is an evacuee of an area affected by Hurricane Katrina or Hurricane Rita. This waiver shall be applicable to the 2005-2006 school year only; or

(e) The nonresident student's out-of-state tuition was waived according to subsection (3) or (4) of this section.

(3) The Board of Trustees of State Institutions of Higher Learning may, in its discretion, consider and grant requests to approve institution specific policies permitting the waiver of out-of-state tuition when such an official request is made by the president or chancellor of the institution and when such request is determined by the board to be fiscally responsible and in accordance with the educational mission of the requesting institution.

(4) The board of trustees of any community college or junior college may develop and implement a policy for waiving out-of-state tuition for the college if the policy is determined by the board to be in accordance with the educational mission of the college and if a local industry or business or a state agency agrees to reimburse the college for the entire amount of the out-of-state tuition that will be waived under the policy. State funds shall be allocated and spent only on students who reside within the State of Mississippi. However, associate degree nursing students who reside outside the State of Mississippi may be counted for pay purposes.



§ 37-103-27 - Responsibility for registration under proper residence status; presentation of false evidence of residence status

The responsibility for registering under his proper residence status is placed upon the student. In addition to any administrative action which may be taken by the governing authorities of the state-supported institutions of higher learning or junior colleges concerned, any student who wilfully presents false evidence as to his residence status shall be deemed guilty of a misdemeanor, and upon conviction thereof may be fined not to exceed one hundred dollars ($ 100.00).



§ 37-103-29 - Consideration of applications of nonresidents for admission

Nothing in this chapter shall be construed to provide that the board of trustees of state institutions of higher learning or the board of trustees of any junior college is required to consider for admission the application of a nonresident.






Chapter 104 - MISSISSIPPI EDUCATIONAL FACILITIES AUTHORITY ACT FOR PRIVATE, NONPROFIT INSTITUTIONS OF HIGHER LEARNING

§ 37-104-1 - Short title

This chapter may be cited as the "Mississippi Educational Facilities Authority Act for Private, Nonprofit Institutions of Higher Learning."



§ 37-104-3 - Legislative determination; declaration of purpose

It is hereby declared as a matter of express legislative determination that, for the benefit of the people of the State of Mississippi and for the increase of their commerce, welfare and prosperity and for the improvement of their health and living conditions, it is essential that this and future generations of youth be given the fullest opportunity to learn and to develop their intellectual and mental capacities; that it is essential that institutions of higher learning within the State of Mississippi be provided with appropriate additional means to assist such youth in achieving the required levels of learning and development of their intellectual and mental capacities; and that it is the public purpose of this chapter to provide a measure of assistance and an alternative method to enable institutions of higher learning in the State of Mississippi to provide the educational facilities and structures which are sorely needed to assist the youth of this state in achieving the required levels of learning and development of their intellectual and mental capacities, to the benefit of all of the people of the State of Mississippi.



§ 37-104-5 - Definitions

As used in this chapter, the following words and terms shall have the following meanings:

(a) "Authority" means the members of the State Bond Commission, which is composed of the Governor, the Attorney General, and the State Treasurer, under Section 31-17-1, Mississippi Code of 1972, acting as the Educational Facilities Authority for Private, Nonprofit Institutions of Higher Learning.

(b) "Private institution of higher learning" means a nonprofit university, college or junior college within the State of Mississippi, authorized by law to provide a program of education beyond the high school level, which is not under the jurisdiction of the Board of Trustees of State Institutions of Higher Learning or the Mississippi Community College Board, and which is accredited by the Southern Association of Colleges and Schools.

(c) "Educational facility" means any facility or structure, including, but not limited to, a housing or dormitory facility, academic building, library, laboratory, research facility, classroom, athletic facility, health care facility, maintenance, storage or utility facility, student union building, administration building, and parking facility, and any other facility or structure related thereto, which is essential, useful or convenient for the instruction of students, the conducting of research or the operation and conduct of a private institution of higher learning, and the land underlying said facility or structure, but shall not include any facility or structure used or to be used for sectarian instruction or as a place of religious worship nor any facility which is used or to be used primarily in connection with any part of the program of a school or department of divinity for any religious denomination or sect.

(d) "Educational facility project" means the construction, enlargement, repair, improvement, alteration, remodeling, reconstruction, equipping or acquisition of an educational facility.

(e) "Cost of the educational facility project" means the cost of construction, enlargement, repair, improvement, alteration, remodeling, reconstruction, equipping or acquisition of an educational facility; the cost of all lands, properties, rights-of-way, easements, franchises and interests acquired, used for or in connection with the educational facility; the cost of demolishing or removing buildings or structures on land so acquired, including the cost of acquiring any lands to which such buildings or structures may be moved; the cost of all machinery and equipment; financing charges, interest prior to and during construction, enlargement, repair, improvement, alteration, remodeling, reconstruction, or equipping of the said educational facility and for one (1) year after completion of said construction, enlargement, repair, improvement, alteration, remodeling, reconstruction, equipping or acquisition; the cost of engineering, architectural, financial and legal services; the cost of all plans, surveys and specifications; studies, estimates of cost and of revenues, and other expenses necessary or incident to determining the feasibility or practicability of the project; administrative expenses; the cost of such other expenses as may be necessary or incident to the financing herein authorized of the construction, enlargement, repair, improvement, alteration, remodeling, reconstruction, equipping or acquisition of any educational facility and the placing of said project in operation. Any obligations or expenses incurred for any of the foregoing purposes shall be regarded as a cost of the educational facility project and may be paid or reimbursed as such out of the proceeds of revenue bonds issued under the provisions of this chapter for such educational facility project.

(f) "Participating private institution of higher learning" means a private institution of higher learning which, pursuant to the provisions of this chapter, undertakes an educational facility project, and the financing thereof, or undertakes the refinancing of an educational facility project.

(g) "Revenue bonds" means revenue bonds issued by the Authority, under the provisions of this chapter, to finance or refinance an educational facility project at a participating private institution of higher learning and payable from monies received by the Authority from the participating private institution of higher learning pursuant to the bond loan agreement as defined herein.

(h) "Bond loan agreement" means an agreement between the participating private institution of higher learning and the Authority for the purposes of: (i) establishing the terms for the payment of the revenue bonds by the participating private institution of higher learning; (ii) establishing the collateral of the participating private institution of higher learning which the parties determine to be necessary to secure the payment of the revenue bonds; (iii) establishing the terms for the payment by the Authority to the participating private institution of higher learning of the proceeds from the sale of the revenue bonds for the payment of the costs of the educational facilities project by the participating private institution of higher learning; and (iv) setting forth all other matters relating to the revenue bonds.



§ 37-104-7 - Creation of Authority; nature and administration

There is hereby created a body politic and corporate to be known as the "Mississippi Educational Facilities Authority for Private, Nonprofit Institutions of Higher Learning," hereinafter referred to as "the Authority." The Authority is constituted a public agency and instrumentality of the State of Mississippi and the exercise by the Authority of the powers conferred by this chapter shall be deemed and held to be the performance of an essential public function of the State of Mississippi. The administration of the powers and functions of the Authority shall be conducted by the State Bond Advisory Division, Office of the Governor, subject to the direction and approval of the members of the Authority.



§ 37-104-9 - General powers of Authority

The purpose of the Authority shall be to assist private institutions of higher learning in the financing and refinancing of educational facility projects, and for this purpose the Authority is authorized and empowered:

(a) To adopt rules and regulations for the conduct of its affairs and business;

(b) To adopt an official seal and alter the same at its pleasure;

(c) To maintain an office at such place or places as it may designate;

(d) To sue and be sued in its own name;

(e) To borrow money for any of the purposes of this chapter, and to issue revenue bonds therefor, and to provide for the rights of the holders of such bonds, all as hereinafter more particularly provided;

(f) To enter into bond loan agreements with participating private institutions of higher learning;

(g) To receive and accept loans, grants, aid or contributions from any source of either money, property, labor or other things of value to be held, used and applied only for the purposes for which such loans, grants, aid and contributions are made, provided that the purposes of such loans, grants, aid and contributions are not in conflict with any of the provisions of this chapter;

(h) To charge to and apportion among participating private institutions of higher learning its administrative costs and expenses incurred in the exercise of the powers and duties conferred by this chapter;

(i) To do all things necessary or convenient to carry out the purposes of this chapter; and

(j) To physically inspect the educational facilities which are financed or refinanced under the provisions of this chapter, in order to determine whether the participating private institutions of higher learning, or any of their voluntary grantees, are using the educational facilities, or any parts thereof, for sectarian instruction or as places of religious worship or in connection with any parts of the programs of schools or departments of divinity of any religious denominations or sects.



§ 37-104-11 - Payment of expenses; liability

All expenses incurred in carrying out the provisions of this chapter shall be payable solely from funds provided under the authority of this chapter, and no liability shall be incurred by the Authority hereunder beyond the extent to which monies shall have been provided under the provisions of this chapter.



§ 37-104-13 - Declaration of need by private institution

The governing board of any private institution of higher learning is hereby authorized and empowered, in its discretion, to declare by resolution to the Authority the need for an educational facility project at said private institution of higher learning and for the issuance of revenue bonds to finance or refinance said educational facility project.



§ 37-104-15 - Investigation by Authority

The Authority is hereby authorized and directed, upon receipt from the governing board of any private institution of higher learning of said resolution, to proceed forthwith to make such investigation as it shall deem necessary and proper in order to determine that the private institution of higher learning reasonably shall be expected to produce sufficient revenues over a period not exceeding twenty-five (25) years to retire the revenue bonds issued for the financing or refinancing of the educational facility project as herein authorized, as well as the interest thereon and a reasonable sum for the maintenance, renewal and replacement of such educational facility or facilities or parts thereof, so long as said revenue bonds are outstanding.



§ 37-104-17 - Issuance of revenue bonds

Having determined that the private institution of higher learning reasonably can be expected to produce sufficient revenue over a period of twenty-five (25) years to pay the revenue bonds issued for the financing or refinancing of the educational facility project, as well as the interest on the revenue bonds and a reasonable sum for maintenance, renewal and replacement as aforesaid, the Authority shall have the power and is hereby authorized, at one (1) time or from time to time, to provide by resolution for the issuance of negotiable revenue bonds to provide funds for the purpose of financing or refinancing all or any part of the cost of the educational facility project, but in no event shall the amount of the revenue bonds issued for the financing or refinancing of any educational facility project exceed the estimated cost of the educational facility project. The principal of and the interest on the revenue bonds shall be payable solely from a special fund to be provided for that purpose in the manner hereinafter set forth. The revenue bonds shall bear date or dates, be in such denomination or denominations, bear interest at such rate or rates, not to exceed that rate authorized in Section 75-17-103, Mississippi Code of 1972, be payable at such place or places within or without the State of Mississippi, shall mature absolutely at such time or times, be redeemable prior to maturity at such time or times and upon such terms, with or without premium, shall bear such registration privileges, and shall be substantially in such form, all as shall be determined by the bond loan agreement and the resolution of the Authority. However, the revenue bonds shall mature in annual installments beginning not more than three (3) years from date thereof and extending not more than twenty-five (25) years from date thereof. The revenue bonds shall be signed by the president of the Authority, or by his facsimile signature, attested by the secretary of the Authority, and the official seal of the Authority shall be affixed thereto. The interest coupons, if any, to be attached to the revenue bonds may be executed by the facsimile signature of the president of the Authority. Whenever any revenue bonds shall have been signed by the president of the Authority who was in office at the time of such signing but who may have ceased to be president of the Authority prior to the sale and delivery of the revenue bonds or who may have not been in office on the date the revenue bonds may bear, the signatures of such president of the Authority upon the revenue bonds and coupons shall nevertheless be valid and sufficient for all purposes and have the same effect as if the president of the Authority so officially signing the revenue bonds had remained in office until the delivery of the revenue bonds to the purchaser or had been in office on the date the revenue bonds may bear.



§ 37-104-19 - Bond loan agreement

After the determination that the private institution of higher learning shall reasonably be expected to produce sufficient revenue over a period of twenty-five (25) years to pay the revenue bonds issued for the financing or refinancing of the educational facility project, as well as the interest on the revenue bonds and a reasonable sum for maintenance, renewal and replacement, has been made by the Authority, and before the issuance of the revenue bonds, the private institution of higher learning shall enter into a bond loan agreement with the Authority for the purposes of: (a) establishing the terms for the payment of the revenue bonds by the participating private institution of higher learning; (b) establishing the collateral of the participating private institution of higher learning which the parties determine to be necessary to secure the payment of the revenue bonds; (c) establishing the terms for the payment by the Authority to the participating private institution of higher learning of the proceeds from the sale of the revenue bonds for the payment of the costs of the educational facilities project by the participating private institution of higher learning; and (d) setting forth all other matters relating to the revenue bonds.

The bond loan agreement shall also provide that, for as long as the participating private institution of higher learning, or any voluntary grantee of the participating private institution of higher learning, shall own the educational facility which is the subject of the educational facility project, or any part thereof, said educational facility, or any part thereof, shall not be used for sectarian instruction or as a place of religious worship, or used in connection with any part of the program of a school or department of divinity of any religious denomination or sect. This provision shall hereinafter be referred to as "the sectarian use provision" of the bond loan agreement. The bond loan agreement shall set forth the legal description of the real property of the educational facility and the bond loan agreement shall be recorded by the participating private institution of higher learning in the land records of the county (or the applicable judicial district of a county) in which the educational facility is located or is to be located. The bond loan agreement may be recorded in its full text or in a short form evidencing: (a) the names and addresses of the parties; (b) the date of the bond loan agreement; (c) the legal description of the educational facility; (d) a brief summary of the subject matter of the bond loan agreement; and (e) the full text of the sectarian use provision of the bond loan agreement.

The participating private institution of higher learning shall also execute to the Authority, for the benefit of the State of Mississippi, all instruments necessary to perfect in the State of Mississippi a lien or security interest or both, which are first in priority over all other liens and security interests, in the collateral property of the participating private institution of higher learning identified in the bond loan agreement. All such instruments shall contain the full text of the sectarian use provision of the bond loan agreement.



§ 37-104-21 - Negotiability of bonds and coupons; tax exemption

All revenue bonds and interest coupons issued under the provisions of this chapter shall have and are hereby declared to have all the qualities and incidents of negotiable instruments under the Mississippi Uniform Commercial Code. The revenue bonds and the income therefrom shall be exempt from all taxation within the State of Mississippi.



§ 37-104-23 - Sale of bonds

The Authority may sell the revenue bonds in such a manner and for such price as it may determine to be for the best interest of the State of Mississippi, but no such sale shall be made at a price less than par, plus accrued interest to date of delivery of the bonds to the purchaser. Notice of the sale of any revenue bonds shall be published at least one (1) time not less than ten (10) days prior to the date of sale, and shall be so published in one or more newspapers published in Jackson, Mississippi, and having general circulation within the State of Mississippi, and in one or more other newspapers or financial journals as may be directed by the Authority.



§ 37-104-25 - Disposition of sale proceeds; issuance of additional revenue bonds

The proceeds of the sale of revenue bonds shall be paid into the State Treasury to the credit of a special fund known as the Educational Facilities Authority Fund; shall be used solely for financing or refinancing of the cost of the educational facility project, except as hereinafter provided, and shall be disbursed to the participating institution of higher learning upon order of the State Treasurer, pursuant to such restrictions, if any, as the bond loan agreement and the resolution authorizing the issuance of the revenue bonds may provide. If the proceeds of the revenue bonds, by error of calculation or otherwise, shall be less than the cost of the educational facility project, unless otherwise provided in the bond loan agreement and the resolution authorizing the issuance of the bonds, additional revenue bonds may in like manner be issued to provide the amount of such deficit which, unless otherwise provided in the bond loan agreement and the resolution authorizing the issuance of the bonds, shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the revenue bonds first issued for the same purpose. If the proceeds of the revenue bonds of any issue shall exceed the amount required for the purpose for which the revenue bonds were issued, the surplus shall be paid into a sinking fund, hereinafter established in Section 37-104-31, for the payment of the principal of and the interest on such revenue bonds.



§ 37-104-27 - Proceedings and conditions for issuance of bonds; validation

Revenue bonds may be issued without any other proceeding or the happening of any other conditions or things than those proceedings, conditions and things which are specified or required in this chapter. The revenue bonds authorized under this chapter may, in the discretion of the Authority, be validated by the Chancery Court of Hinds County, Mississippi, in the manner and with the force and effect provided now or hereafter by Sections 31-13-1 through 31-13-11, Mississippi Code of 1972, for the validation of county, municipal, school district and other bonds. The necessary papers for such validation proceedings shall be transmitted to the State Bond Attorney by the Authority and the required notice shall be published in a newspaper published in the City of Jackson, Mississippi.



§ 37-104-29 - Liability of state on bonds

Revenue bonds issued under the provisions of this chapter shall not be deemed to constitute a debt of the State of Mississippi or a pledge of the faith and credit of the state, but such bonds shall be payable solely from the sinking fund provided therefor, as hereinafter established in Section 37-104-31. The issuance of such revenue bonds shall not directly, indirectly or contingently obligate the state to levy or pledge any form of taxation whatever therefor, and all such revenue bonds shall contain recitals on their face substantially covering the foregoing provisions of this section.



§ 37-104-31 - Allocation of payments by private institutions; sinking fund

The payments to be made by the participating private institution of higher learning, in payment and retirement of the revenue bonds according to the terms of the bond loan agreement, may be pledged and allocated by the Authority to the payment of the principal of and interest on the revenue bonds as the bond loan agreement and the resolution authorizing the issuance of the revenue bonds may provide. Such pledge may include funds received from one or more or all sources and shall be set aside at regular intervals into a sinking fund, which sinking fund shall be pledged to and charged with the payment of:

(a) The interest upon such revenue bonds as such interest shall accrue;

(b) The principal of the revenue bonds as the same shall become due;

(c) The necessary charges of the paying agent or paying agents for paying principal and interest of and on such bonds; and

(d) Any premium on bonds retired by call or purchase as may be provided herein.

The use and disposition of such sinking fund shall be subject to such terms as may be provided in the bond loan agreement and the resolution authorizing any issue of revenue bonds, but except as may otherwise be provided in said bond loan agreement and authorizing resolution, such sinking fund shall be a fund for the benefit of all revenue bonds issued under such resolution, without distinction or priority of one over the other. Subject to the provisions of the bond loan agreement and the resolution authorizing the issuance of the revenue bonds, surplus monies in the sinking fund may be applied to the purchase or redemption of any of such revenue bonds, and any such revenue bonds so purchased or redeemed shall forthwith be cancelled and shall not again be issued.



§ 37-104-33 - Rights of bond and coupon holders

Any holder of revenue bonds issued under the provisions of this chapter, or of any of the interest coupons pertaining thereto, except to the extent that such rights are not restricted by the bond loan agreement and the resolution directing the issuance of such revenue bonds, may, either at law or in equity, by suit, action, mandamus, or other proceeding, protect and enforce any and all rights granted hereunder and under the bond loan agreement and the authorizing resolution; and may enforce and compel performance of all duties required by this chapter and by the bond loan agreement and the authorizing resolution. No holder of any revenue bonds shall have the right to compel any exercise of taxing power by the State of Mississippi to provide funds to pay any such revenue bonds or the interest thereon, or to enforce the payment thereof against any property of the State of Mississippi; nor shall any such revenue bonds constitute a charge, lien, or encumbrance, legal or equitable, upon any property of the state.



§ 37-104-35 - Issuance of refunding bonds

The Authority is authorized to provide by resolution for the issuance of revenue-refunding bonds for the purpose of refunding any revenue bonds issued under the provisions of this chapter and then outstanding, together with interest thereon to the date of such refunding bonds, and redemption premium thereon, if any. The issuance of such revenue-refunding bonds, the maturity, and all other details thereof, the rights of the holders thereof, and the duties of the Authority in respect thereto shall be governed by the provisions of this chapter insofar as the same may be applicable.



§ 37-104-37 - Bonds as legal investments and securities

All revenue bonds issued under the provisions of this chapter shall be legal investments for trustees, other fiduciaries, savings banks, trust companies, and insurance companies organized under the laws of the State of Mississippi; and such revenue bonds shall be legal securities which may be deposited with and shall be received by all public officers and bodies of this state and all municipalities and public subdivisions for the purpose of securing the deposit of public funds.



§ 37-104-39 - Acceptance of grants, loans, aid, or contributions

The Authority, in addition to the monies which may be received by it from the sale of revenue bonds and from the receipt of payments by the participating private institution of higher learning for the payment of the revenue bonds pursuant to the bond loan agreement, shall have the authority to accept from any public or private agency, or from any individual, grants, loans, aid or contributions for or in aid of the educational facility project or for the payment of the revenue bonds for said educational facility project, and to receive and accept grants, loans, aid or contributions, from any source, of money or property or other things of value to be held, used, and applied only for the purposes for which such grants, loans, aid or contributions may be made, provided the purposes of such loans, grants, aid or contributions are not in conflict with any of the provisions of this chapter.



§ 37-104-41 - Monies received deemed trust funds

All monies received by the Authority pursuant to this chapter, from any source whatever, shall be deemed to be trust funds to be held and applied solely as provided herein.



§ 37-104-43 - Withdrawals from Educational Facilities Authority Fund

The funds which are transferred from the sale of revenue bonds to the special fund in the State Treasury known as the Educational Facilities Authority Fund may be withdrawn only in the following manner: Said funds shall be paid by the State Treasurer upon warrants issued by the State Auditor of Public Accounts, which warrants shall be issued upon requisition by the Authority, signed by the Governor. All expenditures ordered by the Authority shall be evidenced by complete records maintained by the Authority of said expenditures, and the Authority shall submit a full report of its work and all the transactions carried on by it and a complete statement of all its expenditures at the next regular session of the Legislature.



§ 37-104-45 - Construction of chapter

This chapter shall be deemed to provide a complete, additional and alternative method for the doing of things authorized thereby and shall be regarded as supplemental and additional to powers conferred by other laws; provided, the issuance of revenue bonds and revenue-refunding bonds under the provisions of this chapter need not comply with the requirements of any other law applicable to the issuance of bonds. Except as otherwise expressly provided herein, none of the powers granted to the Authority under the provisions of this chapter shall be subject to the supervision or regulation or require the approval or consent of any municipality or political subdivision or any department, division, commission, board, body, bureau, official or agency thereof, or of any other state agency, department, division, commission, board, body, bureau, or official.

The powers and duties conferred upon the State Bond Commission, and its members, the Governor, the Attorney General and the State Treasurer, acting as the Authority, are supplemental to and not to conflict with the duties and powers conferred upon the State Bond Commission, the Governor, the Attorney General, and State Treasurer by law.



§ 37-104-49 - Final date for issuance of bonds

No bonds may be issued under Sections 37-104-1 through 37-104-45 after July 1, 1996.






Chapter 105 - CAMPUSES AND STREETS OF STATE INSTITUTIONS OF HIGHER LEARNING

§ 37-105-1 - Enactment of traffic rules and regulations

The board of trustees of state institutions of higher learning is hereby authorized and empowered to enact traffic rules and regulations for the control, direction, parking and general regulation of traffic and automobiles on the campus and streets of any state institution of higher learning under the supervision of such board.

Any rules and regulations promulgated hereunder shall become effective only after notice of the enactment of same has been published in three consecutive weekly issues of the college newspaper and in a newspaper published and having general circulation in the county or municipality where the institution to which same pertain is located; such notice shall state where the full text of such rules and regulations may be found on file. In addition, such rules and regulations shall be posted on five bulletin boards at each such institution for a period of four weeks after their promulgation.



§ 37-105-3 - Enforcement of traffic rules and regulations; jurisdiction of law enforcement officers employed by certain state universities

(1) The traffic officers duly appointed by the president of any state institution of higher learning, or any peace officer or highway patrolman of this state, are vested with the powers and authority to perform all duties incident to enforcing such rules and regulations as may be enacted under the authority granted in Section 37-105-1, including the arrest of violators.

(2) The peace officers duly employed by Jackson State University and the University of Southern Mississippi are also vested with the powers and subjected to the duties of a constable for the purpose of preventing all violations of law that occur within five hundred (500) feet of any property owned by the university, if such universities determine that they want such peace officers to exercise such powers and if reasonably determined to have a possible impact on the safety of students, faculty or staff of the university while on said property. Provided, however, that nothing in this section shall be interpreted to require action by any such peace officer appointed by such universities to events occurring outside the boundaries of university property, nor shall any such university or its employees be liable for any failure to act to any event occurring outside the boundaries of property owned by the university. Jackson State University and the University of Southern Mississippi may enter into an interlocal agreement with other law enforcement entities for the provision of equipment or traffic control duties, however, the duty to enforce traffic regulations and to enforce the laws of the state or municipality off of university property lies with the local police or sheriff's department which cannot withhold its services solely because of the lack of such an agreement.



§ 37-105-5 - Penalty for violations of traffic rules and regulations

Violation of any rules or regulations promulgated under the authority granted in Section 37-105-1 shall constitute a misdemeanor. Any person charged with a violation of such rules or regulations may be charged with such violation in the justice court of the county in which such violation occurred. Any person convicted of a violation of any such rule or regulation may be punished by a fine of not more than one hundred dollars ($ 100.00) or by imprisonment not exceeding thirty (30) days, or by both such fine and imprisonment.



§ 37-105-7 - Animals running at large

The board of trustees of state institutions of higher learning is hereby authorized and empowered to prevent or regulate the running at large of animals of all kinds on the campus and the streets of any state institution of higher learning under the supervision of such board, and to cause such animals as may be running at large to be impounded and a charge made against the owner to discharge the cost and expenses of keeping the same. If the owner of any such animal does not pay such cost within the time prescribed by the board of trustees of state institutions of higher learning, such impounded animal may be sold to discharge the cost and expense of impounding and selling the same.

If the owner of any such animal does not pay such cost within the time prescribed by the board of trustees of state institutions of higher learning and if such impounded animal cannot be sold to discharge the cost and expense of impounding and selling the same, such impounded animal may be sold or donated to research organizations.



§ 37-105-9 - Application of general criminal laws of state

Any act which, if committed within the limits of a city, town or village, or in any public place, would be a violation of the general laws of this state, shall be criminal and punishable if done on the campus, grounds or roads of any of the state institutions of higher learning. The peace officers duly appointed by the board of trustees of state institutions of higher learning are vested with the powers and subjected to the duties of a constable for the purpose of preventing and punishing all violations of law on university or college grounds, and for preserving order and decorum thereon.






Chapter 106 - POST-SECONDARY EDUCATION FINANCIAL ASSISTANCE

§ 37-106-1 - Short title

This chapter shall be cited as the "Post-Secondary Education Financial Assistance Law of 1975."



§ 37-106-3 - Declaration of purpose

(1) The Legislature hereby finds and declares that:

(a) By legislative enactment, programs are herein created wherein Mississippi residents are granted forgivable loans in certain professional fields in return for their contractual obligation to perform services in such professions under a variety of requirements of location, duration, manner and mode of service, and institution in which performed;

(b) There is a need for the creation of additional forgivable loan programs for the purpose of encouraging eligible Mississippi residents to enter into professional schools, and that, in particular, there should be programs to encourage the participation of minorities in graduate professional programs in the institutions of this state;

(c) There is a need to create an ability within the board to fashion new and innovative systems for the financing of forgivable loan programs by combining the use of private sector loans for education and guaranteed student loans with loan repayment programs promulgated by the board; and

(d) The board should be granted authority to devise and develop such innovative systems to obtain the most efficient use of state funds to encourage entry and service in certain professional fields.

(2) The purpose of the Legislature in the passage of this chapter is to make manifest the belief that the continued growth and development of Mississippi requires that all Mississippi youth be assured ample opportunity for the fullest development of their abilities and to recognize that this opportunity will not fully materialize unless the State of Mississippi moves to encourage and financially assist our young people in their efforts. This chapter shall be broadly construed to accomplish that purpose.



§ 37-106-5 - Definitions

(1) For purposes of this chapter, the following words shall be defined as follows unless the context requires otherwise:

(a) "Eligible applicant or eligible student" means an individual who completes an application by the published application deadline for a given student financial assistance program, meets all initial or continuing eligibility requirements for the program and enrolls in an approved institution for the given program.

(b) "Approved institution" means an institution of higher learning, public or private, which is accredited by the Southern Association of Colleges and Secondary Schools, or its equivalent or a business, vocational, technical or other specialized school recognized and approved by the Postsecondary Education Financial Assistance Board.

(c) "Board" means the Postsecondary Education Financial Assistance Board created by Section 37-106-9 authorized and empowered to administer the provisions of this chapter.

(d) "Financial need" means anticipated expenses of an eligible student while attending an approved institution which cannot reasonably be met by said student or by the parents thereof as shall be determined according to the criteria established by the rules and regulations of the board. Financial need shall be reevaluated and redetermined at least annually.

(e) "Agency" means the Board of Trustees of State Institutions of Higher Learning.

(f) "Renewal applicant or renewal student" means a student who previously received funding for a given program.

(g) "Resident," "resident status" or "residency" shall be defined and determined in the same manner as resident status for tuition purposes as set forth in Sections 37-103-1 through 37-103-29, with the exception of Section 37-103-17. Unless excepted by the rules of a given program, an applicant must be a Mississippi resident to qualify for financial assistance under this chapter.

(h) "Dependent" shall be defined and used in the same manner as the term "minor" in Sections 37-103-1 through 37-103-29. The board will follow the federal guidelines for classifying a student as "dependent" or "independent."



§ 37-106-7 - Seminarians

Any student desiring to study for the ministry or priesthood may attend a college, university or seminary outside the state provided there is no college, university or seminary serving his faith or doctrine in which he can study for the ministry in the State of Mississippi.



§ 37-106-9 - Post-secondary education financial assistance board; members; director

(1) There is hereby created the Postsecondary Education Financial Assistance Board which shall consist of the following nine (9) members and two (2) nonvoting advisory members: two (2) people to be appointed by the Board of Trustees of State Institutions of Higher Learning, one (1) from its membership to serve for an initial period of four (4) years and one (1) institutional representative to serve for an initial period of three (3) years; two (2) people to be appointed by the Mississippi Community College Board, one (1) from its membership to serve for an initial period of three (3) years and one (1) institutional representative to serve for an initial period of two (2) years; two (2) people to be appointed by the Governor, one (1) to serve for an initial period of two (2) years and one (1) to serve for an initial period of one (1) year; two (2) people to be appointed by the Executive Director of the Mississippi Association of Independent Colleges and Universities, one (1) association representative to serve for an initial period of two (2) years and one (1) institutional representative to serve for an initial period of one (1) year; and one (1) person to be appointed by the Lieutenant Governor for an initial period of (4) years. All subsequent appointments shall be for a period of four (4) years. Vacancies shall be filled for the length of the unexpired term only. The board shall elect from its membership a chairman. Additionally, the Chairmen of the House and Senate Universities and Colleges Committees shall serve as nonvoting advisory members.

(2) The agency shall designate one (1) member of its staff to serve as director, to administer the provisions of this financial assistance program. The director shall be assigned by the agency sufficient staff, professional and clerical, funds and quarters to administer this program.

(3) The director:

(a) Subject to the review of the board, shall have the power of final approval of any application submitted;

(b) Subject to the approval of the board, shall have authority to promulgate the necessary rules and regulations for effective administration of this chapter, including the method of making application for assistance authorized by this chapter.



§ 37-106-11 - Post-secondary education financial assistance board; compensation; powers; annual report

(1) The members of the board shall serve without pay.

(2) The board is hereby vested with full and complete authority and power to sue in its own name any person for any balance, including principal, interest and reasonable collection costs or attorney's fees, due and owing the state on any uncompleted contract.

(3) The board shall promulgate rules and regulations to govern the state grant and forgivable loan programs authorized in this chapter.

(4) All funds administered by the board shall be accounted for in an annual report that shall be submitted to the Legislature within ten (10) days after the convening thereof each year. The report should detail for each grant or forgivable loan program the number of recipients, the total amount of awards made, and the average award amount. The report shall include the number of students at each institution receiving financial assistance and the amount of the assistance. For forgivable loan programs, the report shall also include a summary of the repayment status and method of repayment for student cohorts as well as an accounting of the receipt of funds in repayment.



§ 37-106-12 - Postsecondary Education Financial Assistance Trust Fund created; components of fund; investment of principal

(1) There is hereby created in the State Treasury a special trust fund to be known as the Postsecondary Education Financial Assistance Trust Fund. The trust fund shall consist of all monies designated by the Legislature for deposit therein and any gift, donation, bequest, trust, grant, endowment, transfer of money or securities, or any other monies from any source whatsoever, designated for deposit in the trust fund.

(2) The principal of the trust fund shall remain inviolate and shall be invested by the State Treasurer in the same manner as provided by Section 27-105-33, Mississippi Code of 1972, for the investment of excess state funds. Interest and income derived from investment of the principal of the trust fund shall be appropriated by the Legislature for expenditure as provided in this chapter.



§ 37-106-14 - Use of funds appropriated for implementing forgivable loan programs

(1) The Legislature may appropriate funds annually to implement, administer and make awards under the programs provided for in this chapter. The board may seek, accept and expend funds from any source, including private business, industry, foundations and other groups as well as any federal or other governmental funding available for this purpose.

(2) Subject to the availability of funds, it is the intent of the Legislature to first fund grant awards to eligible students. If funds are insufficient to fully fund grant awards to eligible students, grant awards shall be prorated among all eligible students. No student shall receive any combination of student financial aid in excess of the cost of attendance. After grant awards are made, it is the intent of the Legislature to fund forgivable loan awards to eligible renewal students and then to eligible new students on a first-come, first-served basis.

(3) At the end of the fiscal year, any unexpended balances appropriated by the Legislature for the implementation or administration of programs provided for in this chapter shall not lapse into the State General Fund, but shall carry over and be available for expenditure in the succeeding fiscal year, subject to appropriation therefor by the Legislature.



§ 37-106-15 - Administration of chapter

The earned interest paid into the post-secondary education assistance fund as provided in Section 37-106-13 shall be utilized to finance the cost of administration of this chapter. All remaining interest after payment of such administrative expenses shall be utilized to provide additional loans.



§ 37-106-17 - Applications for assistance

Any student desiring financial assistance shall submit an application to the board on an annual basis. The director shall adhere to the board's rules and regulations promulgated under authority of this chapter in determining the eligibility of each applicant and in administering the programs authorized in this chapter.



§ 37-106-19 - Contract for repayment to be signed by applicant

Each eligible applicant before being granted financial assistance through a forgivable loan program under this chapter shall enter into a contract with the board, which shall be deemed a contract with the State of Mississippi, agreeing to the terms and conditions upon which the financial assistance shall be granted to him, which shall include full repayment of all monies granted. Said contract shall include such terms and provisions as shall carry out the full purpose and intent of this chapter; and the form shall be prepared and approved by the Attorney General of this state, and shall be signed by the director and the applicant. All disabilities of minority are removed for purposes of this chapter.



§ 37-106-21 - Conditions and limitations on disbursal of funds

Unless otherwise required to secure a guarantee of a loan, all funds disbursed under the provisions hereof shall be subject to the following conditions and limitations:

(a) The annual award to any recipient may be paid as required by federal laws and regulations governing the Guaranteed Student Loan Program.

(b) Payments under this chapter shall be made by the State Treasurer upon certification by the board of final approval of the recipient of each loan.

(c) Payments shall be made directly to the approved institution attended or to be attended by the student named in such certificate by check or transfer of funds made payable to the institution and accompanied by a student roster.

(d) In the event a student on whose behalf an award has been paid shall not be enrolled and carrying a minimum academic load or program as of the fifteenth classroom day following the beginning of the term for which such award was paid, the institution shall refund to the state the amount paid on behalf of such student. If at any time during the period of the loan, the student withdraws and is entitled to any refund or remittance of fees or tuition, such amount shall be repaid into the fund.



§ 37-106-23 - Funds to implement federal guaranteed student loan program

The board shall use the funds available to make possible the implementation of a guaranteed student loan program as provided for by any act of congress.



§ 37-106-27 - Cooperation with Student Loan Marketing Association

The board shall have full authority to deal with the Student Loan Marketing Association (Sallie Mae) and to participate in any and all of its programs, including investment in its stock, and to deal with and to participate in any programs of any other secondary market for student loans.



§ 37-106-29 - Mississippi Resident Tuition Assistance Grant Program for college or university undergraduate students

(1) There is established the Mississippi Resident Tuition Assistance Grant Program for college or university freshmen, sophomores, juniors and seniors to be administered by the Mississippi Postsecondary Education Financial Assistance Board established under Section 37-106-9, Mississippi Code of 1972, which shall set the dates and deadlines for applying for an award under this section. The board shall establish such rules and regulations as it deems necessary and proper to carry out the purposes and intent of this section.

(2) The board shall approve grants to full-time freshmen, sophomore, junior and senior Mississippi residents who meet the general requirements for student eligibility as provided in subsection (4) of this section.

(3) Mississippi Resident Tuition Assistance Grants shall be for Mississippi resident students from any Mississippi family whose prior year adjusted gross income (AGI) exceeds the maximum allowed to qualify for full Pell Grant eligibility and campus-based federal aid. Those Mississippi students qualifying for less than the full Pell Grant award shall receive a Mississippi Resident Tuition Assistance Grant in an amount not to exceed the maximum Pell Grant allowable for that individual student. The award shall be applied to tuition, rooms and meals, books, materials and fees not to exceed One Thousand Dollars ($ 1,000.00) for junior and senior students attending state institutions of higher learning in Mississippi or four-year regionally accredited, state-approved, nonprofit colleges and universities in Mississippi, and Five Hundred Dollars ($ 500.00) for freshmen and sophomores attending state institutions of higher learning or public community or junior colleges in Mississippi, or regionally accredited, state-approved, nonprofit two-year or four-year colleges in Mississippi, which will be prorated per term, semester or quarter of the academic year for costs of attendance, calculated according to the formula specified in subsection (8) of this section.

(4) The general requirements for initial eligibility of students for Mississippi Resident Tuition Assistance Grants consist of the following:

(a) Member of a Mississippi family whose prior year adjusted gross income (AGI) exceeds the maximum allowed to qualify for Pell Grant eligibility and campus-based federal aid.

(b) Acceptance for enrollment at any state institution of higher learning or public community or junior college located in Mississippi, or any regionally accredited, state-approved, nonprofit two-year or four-year college or university located in Mississippi and approved by the board.

(c) Completion of a secondary education as follows:

(i) Graduation from high school verified by the institution before disbursement of award with a minimum grade point average of 2.5 calculated on a 4.0 scale after seven (7) semesters as certified by the high school counselor or other authorized school official on the application; or

(ii) Attendance at a home education program during grade levels 9 through 12; or

(iii) Satisfactory completion of the High School Equivalency Diploma; or

(iv) Successful completion of the International Baccalaureate Program.

(d) A minimum score of fifteen (15) on the ACT test except that any student entering a vocational or technical program of study, or who has satisfactorily completed the High School Equivalency Diploma Test and attends a community or junior college will not be required to have a test score under the ACT unless a student enrolls in courses of academic study.

(e) Any student currently enrolled in any qualified institution shall have to only meet the same requirements as students who are applying for a renewal award.

(5) By accepting a Mississippi Resident Tuition Assistance Grant, the student is attesting to the accuracy, completeness and correctness of information provided to demonstrate the student's eligibility. Falsification of such information shall result in the denial of any pending grant and revocation of any award currently held to the extent that no further payments shall be made. Any student knowingly making false statements in order to receive a grant shall be guilty of a misdemeanor punishable, upon conviction thereof, by a fine of up to Ten Thousand Dollars ($ 10,000.00), a prison sentence of up to one (1) year in the county jail, or both, and shall be required to return all Mississippi Resident Tuition Assistance Grants wrongfully obtained.

(6) Eligibility for renewal of Mississippi Resident Tuition Assistance Grants shall be evaluated at the end of each semester, or term, of each academic year. As a condition for renewal, a student shall:

(a) Make steady academic progress toward a certificate or degree, as outlined in the school Satisfactory Academic Progress Standards and certified by the institution's registrar.

(b) Maintain continuous enrollment for not less than two (2) semesters or three (3) quarters in each successive academic year, unless granted an exception for cause by the administering board; examples of cause may include student participation in a cooperative program, internship program or foreign study program. If a student fails to maintain continuous enrollment, and is not granted an exception for cause by the administering board, the student is ineligible to receive the Mississippi Resident Tuition Assistance Grant during the following semester or trimester or term of the regular academic year.

(c) Have a cumulative grade point average of at least 2.50 calculated on a 4.0 scale at the end of each semester or trimester or term.

(7) Each student, each year, must complete a Free Application for Federal Student Aid form or a Statement of Certification as designed by the administering board to determine his/her eligibility for a Mississippi Resident Tuition Assistance Grant.

(8) (a) The amount of the Mississippi Resident Tuition Assistance Grant awarded to any one (1) student, up to the maximum amount provided in subsection (3) of this section, shall be the difference of the student's cost of attendance at his accredited college of choice and the amount of federal aid such student may receive, not to supplant but to supplement the amount of any federal aid awarded to the student. Cost of attendance is the tuition and fees of the applicable institution plus an allowance for room and meals and books and materials.

(b) Payment of the Mississippi Resident Tuition Assistance Grant shall be made payable to the recipient and the educational institution and mailed directly to the institution, to be applied first to tuition.

(9) In order for an institution to remain eligible for its students to participate in the Mississippi Resident Tuition Assistance Grant Program, the institution shall comply with the following requirements:

(a) A complete and accurate roster of the eligibility status of each awarded student shall be made to the board for each term, semester or quarter of the academic year the student receives a Mississippi Resident Tuition Assistance Grant.

(b) The institution is required to make refunds to the Mississippi Resident Tuition Assistance Grant Fund for any funds which have not been disbursed to the recipient, in the case of students who have received a grant but who terminate enrollment during the academic term, semester or quarter of the academic year if an institution's refund policies permit a student to receive a refund in such instance. The recipient shall be responsible for the refund of any funds which have been disbursed by the institution in such instance.

(c) If a student drops below full-time status but does not terminate all enrollment during the term, semester or quarter of the academic year no refund will be required for that term. However, that student is ineligible to receive the Mississippi Resident Tuition Assistance Grant during the following term, semester or quarter of the regular academic year.

(d) The board may conduct its own annual audits of any institution participating in the Mississippi Resident Tuition Assistance Grant Program. The board may suspend or revoke an institution's eligibility to receive future monies under the program if it finds that the institution has not complied with the provisions of this section. In determining a student's initial eligibility, the number of prior semesters enrolled will not be counted against the student.

(10) No student may receive a Mississippi Resident Tuition Assistance Grant for more than the equivalent semesters or quarters required to complete one (1) baccalaureate degree or one (1) certificate or associate degree program per institution.

(11) No student receiving a Mississippi Eminent Scholars Grant as provided in Section 37-106-31 shall be eligible to receive the Mississippi Resident Tuition Assistance Grant pursuant to this section unless he is eligible for such award after the Mississippi Eminent Scholars Grant has been considered by the board when conducting an assessment of the financial resources available to the student. In no case shall any student receive any combination of student financial aid that would exceed the cost of attendance, as defined in subsection (8)(a).

For purposes of this section, certificated shall mean, but not be limited to, all postsecondary vocational programs in eligible institutions approved by the board.



§ 37-106-31 - Mississippi Eminent Scholars Grant Program

(1) There is created a Mississippi Eminent Scholars Grant Program, to be administered by the Mississippi Postsecondary Education Financial Assistance Board established under Section 37-106-9. The board shall set the dates that will serve as the deadlines for applying for an award under this section and award scholarships to each Mississippi student who:

(a) (i) Is recognized by the merit or achievement programs of the National Merit Scholarship Corporation or the National Achievement Scholarship as a semifinalist or finalist, and has obtained a minimum cumulative grade point average of 3.5 calculated on a 4.0 scale in high school subjects acceptable for credit toward a diploma, after seven (7) semesters certified by the high school counselor or other authorized school official on the application and graduation from high school verified by the institution before disbursement of award; or

(ii) Has scored twenty-nine (29) on the American College Testing Program or its equivalent and has obtained a minimum cumulative grade point average of 3.5 calculated on a 4.0 scale after seven (7) semesters certified by the high school counselor or other authorized school official on the application and graduation from high school verified by the institution before disbursement of award, or the equivalent in high school subjects acceptable for credit toward a diploma; or

(iii) Has attended a home education program during grade levels 9 through 12 and has scored twenty-nine (29) on the American College Testing Program or its equivalent.

(b) Meets the general requirements for student eligibility, except as otherwise provided in this section.

(c) Files, before the deadline, an application for an award during his last year in high school, or before the expiration of the third school year succeeding the year of his high school graduation.

(d) Attends, on a full-time basis, any state institution of higher learning or public community or junior college, or any regionally accredited, state-approved, nonprofit two-year or four-year college or university located in the State of Mississippi approved by the board.

(e) Enrolls as a "first-time in college" student in Mississippi. Postsecondary academic credit earned prior to or during the summer immediately subsequent to receiving a high school diploma, or while dually enrolled in secondary and postsecondary educational institutions, or while enrolled in the early admission program of a postsecondary institution shall not be considered when determining if a student is enrolling for the first time. However, any student who earns postsecondary academic credit at an institution of higher learning located outside the state shall meet the requirements on grade point average and maximum credit hours set forth in subsection (2)(b) of this section.

(f) Is a resident of the State of Mississippi.

(2) (a) Except for students who earn credits at institutions of higher learning located outside the state, students who apply for awards but do not accept their initial awards may apply to receive awards during subsequent application periods occurring before the expiration of the third school year succeeding the year of their high school graduation. The eligibility of these applicants shall be determined in the same manner as first-time applicants.

(b) Students who receive initial awards and who later do not accept renewal awards may apply to receive awards during subsequent application periods occurring before the expiration of the third school year succeeding the year of their high school graduation. Reinstatement applications will be accepted from these students according to dates set by the Mississippi Postsecondary Education Financial Assistance Board. The eligibility of these applicants shall be determined in the same manner as first-time applicants, except that these students shall be required to have maintained the equivalent of a 3.5 cumulative grade point average on a 4.0 scale for all college work attempted and if the student attended an out-of-state institution, to have completed no more than thirty-six (36) credit hours. The board shall not make awards to reinstatement applicants who submit applications that are received after the deadline set by the Mississippi Postsecondary Education Financial Assistance Board.

(c) The board shall create a renewal application for each student who received the award for one or more terms during the immediately preceding academic year.

(3) (a) The annual award to a student shall be up to Two Thousand Five Hundred Dollars ($ 2,500.00) for tuition and fees. Payment of the Mississippi Eminent Scholars Grant shall be made payable to the recipient and the educational institution and mailed directly to the institution, to be applied first to tuition.

(b) Within six (6) weeks of the end of regular registration, inclusive of a drop-add period, institutions shall certify to the board the eligibility status of each awarded student. The eligibility status of each student to receive a disbursement shall be determined by each institution as of this date. Institutions shall not be required to reevaluate a student's eligibility status after this date for purposes of amending eligibility determinations previously made. However, an institution shall be requested to make refunds for students who receive award disbursements and terminate enrollment for any reason during the academic term when an institution's refund policies permit a student to receive a refund under the circumstances.

(c) Institutions shall certify to the board the amount of funds disbursed to each student and shall remit to the board any undisbursed advances within sixty (60) days of the end of regular registration.

(4) A recipient shall maintain the equivalent of a 3.5 cumulative grade point average on a 4.0 scale, or shall maintain an approved equivalent student progress evaluation plan, on at least twelve (12) hours per quarter, trimester or semester in order to be eligible for a continuation of the award. No student may receive a Mississippi Eminent Scholars Grant for more than the equivalent semesters or quarters required to complete one (1) degree or certificate program per institution. The award may be renewed annually upon certification of eligibility by the eligible institutions that the recipient meets the necessary qualifications. If any recipient transfers from one university, community college or junior college to another, his award will be transferable, provided he is otherwise eligible for the award. If a student fails to maintain continuous enrollment, and is not granted an exception for cause by the administering board, the student is ineligible to receive the Mississippi Eminent Scholars Grant during the following semester or trimester or term of the regular academic year.

(5) The board may conduct its own annual audits of any institution participating in the Mississippi Eminent Scholars Grant Program. The board may suspend or revoke an institution's eligibility to receive future monies under the program if it finds that the institution has not complied with the provisions of this section.

(6) For purposes of this section, certificated shall mean, but not be limited to, all postsecondary vocational programs in eligible institutions approved by the board.



§ 37-106-35 - Assistant teacher forgivable loan program

(1) There is established the assistant teacher forgivable loan program for the purpose of assisting eligible assistant teachers to become certificated teachers through the awarding of forgivable loans and to attract and retain qualified teachers for those geographical areas of the state and academic subject areas in which there exist a critical shortage of teachers. The forgivable loan program shall be implemented and administered by the board and is subject to the availability of funds appropriated specifically therefor by the Legislature.

(2) Under the assistant teacher forgivable loan program, qualified assistant teachers may be awarded financial assistance in an amount that is equal to the actual cost of three (3) three-hour academic courses per year. However, no assistant teacher may receive assistance through the program for more than fifteen (15) three-hour academic courses. An assistant teacher forgivable loan shall not be based upon an applicant's financial need, and the receipt of any other forgivable loan or financial assistance shall not affect an assistant teacher's eligibility under the program.

(3) In order to qualify for an assistant teacher, forgivable loan, an applicant must satisfy the following requirements:

(a) The applicant must be employed full-time as an assistant teacher with a local school district;

(b) The applicant must be accepted for enrollment at a baccalaureate degree-granting institution of higher learning in the State of Mississippi that is regionally accredited and approved by the board;

(c) The assistant teacher must maintain a minimum cumulative grade point average of 2.5 calculated on a 4.0 scale for all courses funded through the assistant teacher forgivable loan program; and

(d) The assistant teacher must have expressed in writing a present intention to teach in a critical teacher shortage geographic or academic subject area.

(4) At the beginning of the school year next succeeding the date on which a person who has received an assistant teacher forgivable loan obtains a baccalaureate degree, that person shall begin to render service as a certificated teacher in a school district or academic subject area, or both, designated by the State Board of Education. The board shall establish by rule and regulation the duration of teaching service due for recipients of forgivable loans based upon the number of academic hours funded through the assistant teacher forgivable loan program. Repayment and conversion terms shall be the same as those outlined in Section 37-106-53.



§ 37-106-37 - Teacher Education Scholars Forgivable Loan Program

(1) There is created the Teacher Education Scholars Forgivable Loan Program to be administered by the board. The program shall provide an annual forgivable loan not to exceed Fifteen Thousand Dollars ($ 15,000.00) for each approved teacher education scholar who is enrolled in one of Mississippi's public or private universities in the junior year and is admitted into a teacher education program. Additionally, the program shall provide an annual scholarship not to exceed Fifteen Thousand Dollars ($ 15,000.00) for each approved teacher education scholar who is enrolled in one (1) of Mississippi's public or private universities in the freshman year and intends to enter into a teacher education program.

(2) Qualifying teacher education scholars must hold a minimum 28 ACT score and a 3.5 GPA.

(3) A student may receive a forgivable loan from the program for four (4) consecutive years if the student remains enrolled full time in the program and makes satisfactory progress toward a baccalaureate degree with a major in education.

(4) (a) If a teacher education scholar graduates and is employed as a teacher by a Mississippi district school board, the scholar is not required to repay the forgivable loan amount so long as the scholar teaches in a Mississippi public school. The entire forgivable loan amount shall be forgiven if the scholar remains employed as a Mississippi public school teacher for five (5) years.

(b) Any teacher who enters the education scholar program and graduates, and is employed as a teacher by a Mississippi public school board, in a school rated as "D" or "F," in addition to being exempt from the repayment of loan requirement while employed as a Mississippi public school teacher, such teacher education scholar shall also receive an annual salary supplement of Six Thousand Dollars ($ 6,000.00) for each year the scholar remains in the "D" or "F" school, up to a maximum of five (5) years. Each scholar employed in a Mississippi public school under the provisions of this paragraph shall endeavor, within the five-year period of initial employment, to fulfill the necessary requirements to acquire a Master Teacher certificate from the National Board of Professional Teaching Standards, at which time the scholar shall be eligible to receive an annual salary supplement for such National Board Certified teachers under the provisions of Section 37-19-7(2)(a)(i). However, if any teacher education scholar graduate receiving an annual salary supplement provided for in this paragraph (b) shall complete the certification requirements to become a National Board Certified teacher within the five-year period of eligibility for salary supplementation, that teacher shall be entitled to only the annual salary supplement provided for such National Board Certified teachers, such that the teacher receives only one (1) annual salary supplement of Six Thousand Dollars ($ 6,000.00).

(5) Repayment and conversion terms shall be the same as those outlined in Section 37-106-53.

(6) The board shall promulgate such rules as are necessary to administer the teacher education scholars program and establish necessary eligibility criteria not specifically set forth in this section.



§ 37-106-39 - Mississippi Law Enforcement Officers and Firefighters Scholarship

(1) There is established the Mississippi Law Enforcement Officers and Firefighters Scholarship.

(2) Except as provided in this section, if any Mississippi law enforcement officer, full-time firefighter or volunteer firefighter shall suffer or has suffered fatal injuries or wounds or become permanently and totally disabled as a result of injuries or wounds which occurred in the performance of the official and appointed duties of his or her office, his or her spouse, child or children shall be entitled to an eight-semester scholarship without cost, exclusive of books, food, school supplies, materials and dues or fees for extracurricular activities, at any state-supported college or university of his or her choice within this state.

(a) No child shall be entitled to receive benefits during any semester or quarter when said child has reached the age of twenty-three (23) years on the first day of said semester or quarter. However, any child who has begun the process of acquiring college credits under the provisions of this section prior to attaining the age of twenty-three (23) years shall be entitled to the full eight-semester scholarship if his or her college instruction was interrupted for any reason.

(b) Scholarship benefits shall not accrue hereunder to any person if the wounds or injuries suffered by any law enforcement officer, full-time firefighter or volunteer firefighter are self-inflicted or if his death is self-induced.

(3) Eligibility for renewal of the scholarship shall be evaluated each academic year at the end of each semester or term. As a condition for renewal, a student shall:

(a) Make steady academic progress toward a certificate or degree, as outlined in the school Satisfactory Academic Progress Standards and certified by the institution's registrar; and

(b) Have a cumulative grade point average of at least 2.5 calculated on a 4.0 scale at the end of each academic year.

(4) For the purposes of this section, these words and phrases shall be defined as follows:

(a) "Mississippi law enforcement officers" shall be defined as follows:

(i) "State highway patrolmen" means all law enforcement officers, regardless of department or bureau, of the Mississippi Highway Safety Patrol.

(ii) "Municipal police officers" means all law enforcement officers of any municipality who are regular duty personnel on full-time status, auxiliary or reserve officers, or those serving on a temporary or part-time status.

(iii) "Sheriffs" and "deputy sheriffs" means all law enforcement officers of full-time duty status on a regular basis serving the sheriff's department of any county, deputy sheriffs who are engaged in administrative or civil duty, auxiliary or reserve deputies, or deputy sheriffs serving in a temporary capacity or part-time basis.

(iv) "Constables" means all duly elected constables of any beat of any county within the state while actually engaged in the performance of their duties concerning the criminal laws of the county and state.

(v) "Conservation officers" means all duly appointed game wardens employed by the State of Mississippi on a full-time duty status while actually engaged in the performance of their duties concerning the game laws of the state.

(vi) "Alcoholic Beverage Control Division agents and inspectors" means all duly appointed agents and investigators of the Alcoholic Beverage Control Division of the Mississippi Department of Revenue on a full-time duty status while actually engaged in the performance of their duties concerning the alcoholic beverage control laws of the state.

(vii) Members of the National Guard serving as peace officers when ordered to state emergency duty under authority vested in the Governor by the Constitution and laws of the state.

(viii) "Tax commission scales enforcement officers" means all duly appointed scales enforcement officers of the Mississippi Department of Revenue on a full-time duty status while actually engaged in the performance of their duties.

(ix) Duly appointed agents of the Mississippi Bureau of Narcotics.

(x) Correctional, probation and parole officers employed by the Mississippi Department of Corrections.

(b) "Mississippi full-time firefighters" shall be defined as all firefighters employed by any subdivision of the State of Mississippi on a full-time duty status while actually engaged in the performance of their duties, and volunteer firefighters shall be defined as any volunteer firefighter registered with the State of Mississippi or a political subdivision thereof on a volunteer firefighting status while actually engaged in the performance of firefighting duties.

(c) "Child" or "children" means natural children, adopted children or stepchildren.

(d) "Spouse" means a person who was, at the time of the death of the decedent, legally married to a Mississippi law enforcement officer, full-time firefighter, or volunteer firefighter, or in the case of a law enforcement officer, full-time firefighter or volunteer firefighter who suffered fatal injuries or wounds, prior to or after March 13, 1990, who has not remarried.

(5) (a) Any law enforcement officer, full-time firefighter or volunteer firefighter claiming permanent and total disability shall be qualified or disqualified for a claim under this section based on examination and review of the following four (4) documents:

(i) A letter from the officer's or firefighter's former supervisor or employer stating whether the officer or firefighter is disabled as a result of injuries or wounds that occurred in the performance of the official duties of his office;

(ii) A statement from the officer's or firefighter's physician stating whether the officer or firefighter is disabled and the reason for that disability;

(iii) Verification from the Public Employees' Retirement System; and

(iv) Verification from the Social Security Administration.

(b) If the law enforcement officer, full-time firefighter or volunteer firefighter suffered fatal injuries or wounds, a claim under this section shall be based on examination and review of the following two (2) documents:

(i) A letter from the officer's or firefighter's former supervisor or employer stating whether he suffered fatal injuries in the performance of the official duties of his office; and

(ii) A death certificate.

(6) Any applicant qualified and desiring a scholarship under the provisions of this section shall apply in writing to the board. The board shall make inquiries into each application and shall make the investigation as it deems proper to establish and validate all claims before a scholarship is granted.



§ 37-106-41 - Scholarships for children of prisoners of war or missing in action in Southeast Asia

(1) If any member of the armed services, whose official house of record and residence is within the State of Mississippi, is officially reported as being either a prisoner of war or missing in action in Southeast Asia or has been a prisoner of a foreign government as the result of a military action against the United States naval vessel, Pueblo, his child or children shall be entitled to an eight-semester scholarship without cost, exclusive of books, food, school supplies, materials and dues or fees for extracurricular activities at any state-supported college or university of his choice within this state. However, no child will be entitled to receive benefits during any semester or quarter when said child has reached the age of twenty-three (23) years on the first day of the semester or quarter.

(2) The provisions of this section shall apply to the child or children of any member of the armed services who is officially reported as being either a prisoner of war or missing in action in Southeast Asia whose spouse was a resident of this state for a period of not less than ten (10) years during her minority and is a resident or physically resides within this state and does continually reside within this state at the time of enrollment and during the enrollment, and is a resident or physically resides within this state as of April 9, 1973.

(3) It is further provided that the provisions of this section shall apply to the child or children of any person who was a resident of this state at the time he was inducted into the Armed Forces of the United States of America and who is either a former prisoner of war or officially reported as being a prisoner of war or missing in action in Southeast Asia and who, or his spouse if she was a resident of this state for a period of not less than ten (10) years during her minority, is a resident of this state and at the time of enrollment and during the enrollment of his child or children at any state-supported college or university in this state resided or resides in this state.

(4) Any applicant qualified and desiring a scholarship under this section shall apply in writing to the board. The board shall make inquiries into each such application and shall make the investigation as it deems proper to establish and validate all claims made under this section before a scholarship is granted.



§ 37-106-43 - Mississippi Public Management Graduate Intern Program

(1) There is hereby established an intern educational program to be designated as the Mississippi Public Management Graduate Intern Program to be administered by the board through a program coordinator. The program shall consist of not more than thirty-six (36) positions in the general fields of public management, program analysis and public administration. These positions shall not be included in the number of employees allowed by law within a particular state agency. Graduate intern students shall be temporarily assigned by the program coordinator to specific state or local agencies and offices, including offices of the Legislature. Each participating agency or office shall not employ more than four (4) graduate intern students per year. To qualify for the program, a student must (a) be enrolled as a graduate student in a state university masters program in public administration, public policy and administration, or criminal justice administration; and (b) have committed himself to a field of graduate study directly related to a state or local government public managerial position.

(2) There is hereby created the Mississippi Intern Public Management Education Council to consist of the following members: The chairmen of the various departments of Mississippi institutions of higher learning that offer graduate programs in one of the following: public administration, public policy and administration, and criminal justice administration. The council shall elect from its membership a chairman, which shall be a rotating, one-year appointment. The council shall meet at the place and time designated by the chairman at least twice but no more than six (6) times per year.

(3) The council shall adopt, amend and repeal the rules and regulations as it deems necessary to establish standards and ensure the orderly execution of the objectives of the intern educational program, not inconsistent with the provisions of this section. The regulations shall be submitted to the board for implementation by the program coordinator. The council shall review and evaluate the program on a yearly basis and submit its findings to the program coordinator.

(4) There is hereby created the position of Program Coordinator who shall be the Chief Administrative Officer of the Mississippi Public Management Graduate Intern Program. The program coordinator shall be appointed by and be an employee of the agency.

(5) The program coordinator shall administer the policies of the council and supervise and direct all technical activities of the program. The coordinator shall select students to participate in the program based upon the nominees of the participating state institutions of higher learning. No participating university shall be allotted less than three (3) intern students per year unless the university nominates less than three (3) students. The coordinator shall place the intern students in state or local agencies which agree in writing to participate in the program.

(6) The program coordinator shall prepare and deliver to the Legislature and to the Governor an annual report describing the operation and progress of the Mississippi Public Management Graduate Intern Program, including a detailed statement of expenditures and any recommendations the board may have.

(7) It shall be the duty and responsibility of universities participating in the intern program to nominate qualified graduate students to the program and to keep the program coordinator fully apprised of the academic development of the intern student, including any change in the student's educational status.

(8) State or local agencies participating in the intern program shall employ intern students with the expectation that they shall contribute to agency policy decisions, participate in managerial activities, and deliver agency services. Intern graduate students shall receive compensation on the basis of their professional work experience, but shall receive no less than Seven Hundred Fifty Dollars ($ 750.00) per month or Four Thousand Five Hundred Dollars ($ 4,500.00) for a six-month work period. In addition to the salary, students shall be reimbursed for necessary expenses and mileage authorized by law for travel to seminars, workshops and training sessions, as well as other related professional travel expenses. When the student has received his graduate degree, the agency may offer him a permanent position with the state or local agency or office, assuming funding and position openings are available.

(9) Intern students shall submit an evaluation of the intern program and an assessment of its educational value to the program coordinator at the end of each work period.



§ 37-106-47 - Authorization to operate forgivable loan programs

(1) The board is authorized and empowered to operate the following forgivable loan programs of like character, operation and purpose to the foregoing enumerated programs to encourage the participation of eligible worthy persons in courses of instruction in its institutions: Graduate Teacher Forgivable Loan, Counselor and School Administrator Forgivable Loan, Southern Regional Education Board Doctoral Scholars Forgivable Loan, and Veterinary Medicine Minority Forgivable Loan.

(2) In furtherance of such power and authority, the board is authorized to adopt and implement rules and regulations declaring and describing the goals and objectives of such forgivable loan programs; to establish the eligibility requirements for entry into such program and required for continuing participation for succeeding years; to determine the maximum amount to be made available to recipients; to delineate the terms and conditions of contracts with recipients and establish the service requirements for such contracts, if any; to enter into contracts pertaining to such programs with recipients; to enter into loan agreements and other contracts with financial institutions or other providers of loan monies for forgivable loan and loan repayment participants; and to allocate and utilize such funds as may be necessary for the operation of such forgivable loan programs from the annual appropriation for student financial aid. In issuing rules and regulations governing the administration of the Graduate Teacher Summer Scholarship (GTSS) program, the board shall provide that certified teachers at the Oakley Youth Development Center under the jurisdiction of the Department of Human Services shall be fully eligible to participate in the program.



§ 37-106-49 - Authorization to employ loan repayment mechanism for the repayment of forgivable loans

In connection with the forgivable loan programs administered by the board, and in addition to the funding of the same through the use of state funds, the board is authorized to establish a loan repayment mechanism employing agreements to repay private sector loans for education or guaranteed student loans. As an alternative to the forgivable loans administered by the board, the board is authorized to develop contractual relations with eligible applicants to repay, for and on behalf of the applicants, any or all outstanding private sector loans for education or guaranteed student loans, by undertaking to repay installments of interest and principal according to the requirement of the loans, so long as the applicants perform the terms of their loan or scholarship contracts with the board. The board may establish by rule and regulation the terms of the contracts so as to accomplish the purposes of the loan repayment programs, including, but not limited to: the maximum amount the board will undertake to repay; the maximum duration of the repayment arrangement or the period of required service; the geographical location for approved service; the nature of the service to be rendered; the needed professional occupations; the critical majors or subject areas of concentration; the criteria to determine need and the degree of need required for eligibility; and the scholastic achievement level required to be maintained by the student participants. The board may prescribe other rules and regulations as it deems necessary and proper to carry out the purposes and intent of this section.



§ 37-106-51 - Authorization to establish consolidated revolving loan fund for operating forgivable loan programs

The board is authorized to establish a consolidated revolving loan fund for the purpose of providing monies for the operation of all forgivable loan programs authorized to the board and for the purpose of providing monies for the operation of such other loan programs as may be deemed appropriate and authorized by the board from time to time for the furtherance of education of eligible applicants. The board shall be charged with the duty of directing the dispensing of such funds in a manner so as to best effectuate the purpose of this section. Any monies collected in the form of repayment of loans, both principal and interest, shall be deposited in this fund. The board is authorized to maintain such revolving fund in an official state depository and, in accordance with Section 27-105-21, Mississippi Code of 1972, shall invest such funds, less the amount required for current operation, at interest as required by said section. All interest earned on such investments shall likewise be deposited in said fund.

From and after the effective date of this chapter [Laws, 1991, Chapter 547, effective July 1, 1991], the sums maintained in the respective revolving funds being repealed by Chapter 547, Laws, 1991, or other revolving funds being maintained by the board shall become and constitute the monies of the consolidated revolving fund created by this section, wherever such funds may be physically located. The board is hereby authorized to transfer said funds to an official state depository, as aforesaid.



§ 37-106-53 - Uniform repayment options and terms for forgivable loan programs

(1) Forgivable loans shall be made and based upon the following options for repayment or conversion to interest-free scholarships:

(a) Payment in full of principal plus a penalty of five percent (5%) of the principal and interest on the combined principal and penalty must be made in monthly installments, the maximum number of which will be determined by the board, unless set forth in this chapter. Interest will begin to accrue at the date of separation from the approved program of study at a rate equal to the unsubsidized Federal Stafford loan rate at the time of separation. Repayment will commence one (1) month after separation from the program of study, unless the recipient is granted a grace period or deferment by the board. The availability and length of a grace period will be determined by the board. The availability and length of any deferments will be determined by the board.

(b) In lieu of payment in full of both principal and interest, a loan recipient may elect to repay by entry into service employment. Service requirements for each forgivable loan program will be determined by the board, unless set forth in this chapter. Unless excepted by this chapter, repayment under this option shall convert loan to scholarship, and discharge the same, on the basis of one (1) year's full-time service for one (1) year's loan amount or its equivalent if the recipient attended part-time, or the appropriate proportion of the total outstanding balance of principal and interest, all as shall be established by rule and regulation of the board. The period of service shall in no event be less than one (1) year. If at any time prior to the repayment in full of the total obligation the recipient abandons or abrogates repayment by this option, the provisions of subsection (1)(c) of this section shall apply.

(c) In the event of abandonment or abrogation of the option for repayment as provided for in subsection (1)(b) of this section, the remaining balance of unpaid or undischarged principal plus a penalty of five percent (5%) of the unpaid or undischarged principal and interest on the combined principal and penalty shall become due and payable over the remaining period of time as if the option provided for in subsection (1)(a) of this section had been elected upon separation and the conclusion of any applicable grace and deferment periods.

(2) Any person failing to complete a program of study which will enable that person to enter service employment, or failing to obtain any required licensure or additional credentials necessary for that person to enter service employment shall become liable to the board for the sum of all forgivable loan awards made to that person plus a penalty of five percent (5%) of the loan awards and interest on the combined amount accruing at the current unsubsidized Federal Stafford loan rate at the time the person abrogates his participation in the program.

(3) If a claim for payment under this subsection is placed in the hands of a collection agency or an attorney for collection, the obligor shall be liable for an additional amount equal to a reasonable collection commission or attorney's fee as well as any court costs.

(4) The obligations made by the recipient of a forgivable loan award shall not be voidable by reason of the age of the student at the time of receiving the scholarship.



§ 37-106-55 - Critical Needs Teacher Forgivable Loan Program [Repealed effective July 1, 2020]

(1) There is established the "Critical Needs Teacher Forgivable Loan Program," the purpose of which is to attract qualified teachers to those geographical areas of the state and those subject areas of the curriculum where there exists a critical shortage of teachers by awarding forgivable loans to persons declaring an intention to serve in the teaching field who actually render service to the state while possessing an appropriate teaching license.

(2) Individuals shall not be eligible to enroll in the Critical Needs Teacher Scholarship Program after the 2014-2015 academic year, and in subsequent years individuals are encouraged to apply to the Teaching Fellows Program established in Section 37-106-77. Any individual who is enrolled in or accepted for enrollment at a teacher education program approved by the State Board of Education or other program at a baccalaureate degree-granting institution of higher learning in the State of Mississippi and has a passing score on the Praxis I Basic Skills Test who expresses in writing an intention to teach in a geographical area of the state or a subject area of the public school curriculum in which there exists a critical shortage of teachers, as designated by the State Board of Education, shall be eligible for a forgivable loan to be applied toward the costs of the individual's college education. The annual amount of the award shall be equal to the total cost for tuition, room and meals, books, materials and fees at the college or university in which the student is enrolled, not to exceed an amount equal to the highest total cost of tuition, room and meals, books, materials and fees assessed by a state institution of higher learning during that school year. Awards made to nonresidents of the state shall not include any amount assessed by the college or university for out-of-state tuition.

(3) Awards granted under the Critical Needs Teacher Forgivable Loan Program shall be available to both full-time and part-time students. Students enrolling on a full-time basis may receive a maximum of two (2) annual awards. The maximum number of awards that may be made to students attending school on a part-time basis, and the maximum time period for part-time students to complete the number of academic hours necessary to obtain a baccalaureate degree in education, shall be established by rules and regulations promulgated by the board. Critical Needs Teacher Forgivable Loans shall not be based upon an applicant's financial need.

(4) Awards granted under the Critical Needs Teacher Forgivable Loan Program shall be made available to nontraditional licensed teachers showing a documented need for student loan repayment and employed in those school districts designated by the State Board of Education as a geographical area of the state or in a subject area of the curriculum in which there is a critical shortage of teachers. The maximum annual amount of this repayment should not exceed Three Thousand Dollars ($ 3,000.00) and the maximum time period for repayment shall be no more than four (4) years.

(5) Except in those cases where employment positions may not be available upon completion of licensure requirements, at the beginning of the first school year in which a recipient of a Critical Needs Teacher Forgivable Loan is eligible for employment as a licensed teacher or a nontraditional teacher intern pursuant to Section 37-3-2(6)(b), that person shall begin to render service as a licensed teacher or nontraditional teacher intern in a public school district in a geographical area of the state or a subject area of the curriculum where there is a critical shortage of teachers, as approved by the State Board of Education.

(6) Failure to repay any loan and interest that becomes due shall be cause for the revocation of a person's teaching license by the State Board of Education.

(7) Repayment and conversion terms shall be the same as those outlined in Section 37-106-53.

(8) The board shall promulgate rules and regulations necessary for the proper administration of the Critical Needs Teacher Forgivable Loan Program.

(9) The State Board of Education shall compile and report, in consultation with the board, an annual report with findings and recommendations to the legislative committees on education by December 1, 2003, and annually thereafter, on the following:

(a) The number of participants in the Critical Needs Teacher Forgivable Loan Program, by institution and by freshman, sophomore, junior and senior level;

(b) The number of nontraditional teacher license program participants;

(c) The number of individuals who completed the Critical Needs Teacher Forgivable Loan Program and the school district in which they are employed;

(d) The number of individuals who are in default of their obligation under the Critical Needs Teacher Forgivable Loan Program and the status of their obligation;

(e) The number of participants in the program who have successfully completed the Praxis examination in their junior year; and

(f) The number of noneducation majors participating in the program.

(10) Where local school districts exhibit financial need, the State Department of Education may, subject to the availability of funds specifically appropriated therefor by the Legislature, provide financial assistance for the recruitment of certified teachers in an amount not to exceed Seventy-five Thousand Dollars ($ 75,000.00) annually.

This section shall stand repealed July 1, 2020.



§ 37-106-57 - William F. Winter Teacher Forgivable Loan Program

(1) It is the intention of the Legislature to attract and retain qualified teachers by awarding incentive loans to persons declaring an intention to serve in the teaching field and who actually render service to the state while possessing an appropriate teaching license.

(2) There is established the "William F. Winter Teacher Forgivable Loan Program."

(3) Subject to the availability of funds, students who are enrolled in any baccalaureate degree-granting institution of higher learning in the State of Mississippi that is regionally accredited and approved by the board and who have expressed in writing a present intention to teach in Mississippi shall be eligible for student loans to be applied to the costs of their college education. Persons who have been admitted to a teacher education program or a nontraditional teacher internship licensure program authorized under Section 37-3-2(6) (b), as approved by the State Board of Education, shall also qualify for loans at approved institutions. The board shall provide that teacher education majors and noneducation majors shall have equal access to forgivable loans under authority of this section.

(4) A junior establishing initial eligibility shall be eligible for a maximum of two (2) annual loans and a senior shall be eligible for one (1) annual loan.

(5) The maximum annual loan shall be set by the board at an amount not to exceed the cost of attendance at any baccalaureate degree-granting institution of higher learning in the State of Mississippi. However, it is the intent of the Legislature that the maximum annual loan amounts under the William F. Winter Teacher Forgivable Loan Program shall not be of such amounts that would compete with the Critical Needs Teacher Forgivable Loan Program.

(6) The loans of persons who actually render service as licensed teachers or nontraditional teacher interns authorized under Section 37-3-2(6) (b) in a public school, including a charter school, in Mississippi for a major portion of the school day for at least seventy-eight (78) school days shall be converted to interest-free scholarships. Repayment and conversion terms shall be the same as those outlined in Section 37-106-53.

(7) Failure to repay any loan and interest that becomes due shall be cause for the revocation of a person's teaching license by the State Department of Education.

(8) The board shall promulgate regulations necessary for the proper administration of this section.



§ 37-106-59 - Forgivable loan program for baccalaureate and graduate studies in nursing

(1) There is created a forgivable loan program for baccalaureate study in nursing. Forgivable loans are established and shall be allocated to students who: (a) are accepted and enrolled in an accredited Mississippi School of Nursing approved by the board; (b) complete an application by the deadline established by the board; and (c) enter into contract with the board, obligating themselves to pursue to completion the course of study agreed upon, and following the completion of such work, to spend a period of time in teaching nursing at any accredited school of nursing in Mississippi, approved by the board, or in performing other work in the interest of public health in the state, to be approved by the board. Repayment and conversion terms shall be the same as outlined in Section 37-106-53.

(2) There is created a program for advanced study in nursing. Forgivable loans are established and shall be allocated to students who: (a) have graduated from an accredited high school and from a school of nursing and are licensed registered nurses in Mississippi; and (b) are approved by the board; and (c) enter into contract with the board, obligating themselves to pursue to completion the course of study agreed upon, and immediately following the completion of such work, to spend a period of time, equal to the period of study provided under the scholarship, in teaching nursing at any accredited school of nursing in Mississippi, approved by the board, or in performing other work in the interest of public health in the state, to be approved by the board. Repayment and conversion terms shall be the same as outlined in Section 37-106-53.

(3) In addition to a forgivable loan, any such student may be allocated a loan not to exceed One Thousand Dollars ($ 1,000.00) per month for each month of full-time study in a graduate nursing program. The repayment of the principal and interest of such loans shall be eligible for deferment during attendance as a full-time student in an approved program for advanced study in an accredited school of nursing. For any student who receives this loan, the student's contract with the board shall obligate the student, immediately following completion of the course of study, to repay the loan by teaching nursing for not less than two (2) years at any accredited school of nursing in Mississippi approved by the board. Repayment and conversion terms shall be the same as those outlined in Section 37-106-53, except that teaching service shall convert the loan to an interest-free scholarship, and discharge the same, on the basis of two (2) years of service for one (1) year's loan amount, or the appropriate proportion of the total outstanding balance of principal and interest, all as established by rule and regulation of the board.

(4) The board shall establish the rules and regulations as it deems necessary and proper to carry out the purposes and intent of this section.



§ 37-106-61 - State medical forgivable loan program

(1) There is hereby created the state medical forgivable loan program. The purpose of such program shall be to enable eligible applicants who desire to become physicians to obtain a medical education in the University of Mississippi School of Medicine, which will qualify them to become licensed, practicing physicians and surgeons.

(2) The board shall establish, by rule and regulation, the maximum annual award which may be made under this program at an amount not to exceed the cost of tuition and other expenses, and shall establish the maximum number of awards which may be made not to exceed the length of time required to complete the degree requirements and internship or residency.

(3) Repayment and conversion terms shall be the same as those outlined in Section 37-106-53 and shall include the following:

(a) Payment in full of principal and interest must be made in sixty (60) or less equal monthly installments;

(b) In lieu of payment in full of both principal and interest, a loan recipient may elect to repay by entry into public health work at a state health institution as defined in Section 37-106-67(2), or community health centers that are grantees under Section 330 of the United States Public Health Service Act;

(c) In lieu of payment in full of both principal and interest, a loan recipient may elect to repay by entry into the practice of medicine in a primary health care field in an area outside of a metropolitan statistical area, as defined and established by the United States Census Bureau, and within a region ranking between 1 and 54, inclusively, on the Relative Needs Index of Five Factors for Primary Care Physicians, as annually determined by the State Board of Health, for a period of five (5) years.

(4) The board shall establish the rules and regulations as it deems necessary and proper to carry out the purposes and intent of this section.



§ 37-106-63 - State dental forgivable loan program

(1) There is hereby created the state dental forgivable loan program. The purpose of the program shall be to enable eligible applicants who desire to become dentists to obtain a standard four-year education in the study of dentistry in the University of Mississippi School of Dentistry, which will qualify them to become licensed, practicing dentists.

(2) The board shall establish, by rule and regulation, the maximum annual award which may be made under this program at an amount not to exceed the cost of tuition and other expenses, and shall establish the maximum number of awards, which may be made not to exceed the length of time required to complete the degree requirements.

(3) Repayment and conversion terms shall be the same as those outlined in Section 37-106-53 and shall include the following:

(a) Payment in full of principal and interest must be made in sixty (60) or less equal monthly installments;

(b) In lieu of payment in full of both principal and interest, a loan recipient may elect to repay by entry into public health work at a state health institution as defined in Section 37-106-67(2), or community health centers that are grantees under Section 330 of the United States Public Health Service Act;

(c) In lieu of payment in full of both principal and interest, a loan recipient may elect to repay by entry into the practice of dentistry in an area outside of a metropolitan statistical area, as defined and established by the United States Census Bureau, and within a region ranking between 1 and 54, inclusively, on the Relative Needs Index of Four Factors for Dentists, as annually determined by the State Board of Health, for a period of five (5) years.

(4) The board shall establish the rules and regulations as it deems necessary and proper to carry out the purposes and intent of this section.



§ 37-106-65 - Out-of-state graduate and professional school forgivable loan program

The board, under such rules and regulations as it shall determine may provide forgivable loans for instruction in graduate and professional schools for qualified students, who are residents of Mississippi, in institutions outside the state boundaries, when such instruction is not available for them in the regularly supported Mississippi institutions of higher learning. The board shall, by its rules and regulations, determine the qualifications of such students as may be aided by this section, and the decision by the board as to the qualifications of such students shall be final. Subject to the availability of funding, the board shall provide forgivable loans for such graduate and professional instruction at a cost to students, not exceeding the cost, as estimated by the board, of such instruction, if it were available at a state supported institution of higher learning in the State of Mississippi. Repayment and conversion terms shall be the same as those outlined in Section 37-106-53.



§ 37-106-67 - Health care professions' forgivable loan program

(1) There is established a health care professions' forgivable loan program. It is the intent of the Legislature that persons declaring an intention to work at certain state health institutions as nurses, nurse practitioners, speech pathologists, psychologists, occupational therapists and physical therapists shall be eligible for a loan for the purpose of acquiring an education in such professions. The board shall enter into contracts with applicants, providing that such loans may be discharged by working as a health care professional in a state health institution, as defined in this section. Repayment and conversion terms shall be the same as those outlined in Section 37-106-53.

(2) "State health institution" shall mean any of the following: any facility or program operated by the Department of Mental Health; the State Board of Health; mental health/intellectual disability facilities under the administration of a regional commission as established under Section 41-19-31 which are certified by the Department of Mental Health; and health care facilities under the Department of Corrections.

(3) The board shall establish rules and regulations as it deems necessary and proper to carry out the purposes and intent of this section.



§ 37-106-69 - Family protection specialist social worker forgivable loan program

(1) There is established a forgivable loan program to encourage family protection workers employed by the Department of Human Services to obtain the college education necessary to become licensed as a social worker, master social worker or certified social worker and become a family protection specialist for the department.

(2) Any person who is employed as a family protection worker for the Department of Human Services shall be eligible for a forgivable loan from the board which shall be used to pay the costs of the person's education at a state institution of higher learning in Mississippi to obtain a college degree that is necessary to become licensed as a social worker, master social worker or certified social worker and become a family protection specialist for the department. The annual amount of a forgivable loan award under the program shall be equal to the total cost of tuition and fees at the college or university in which the student is enrolled, not to exceed an amount equal to the highest total cost of tuition and fees assessed by a state institution of higher learning during that school year.

(3) Forgivable loans made under the program shall be available to both full-time and part-time students. Students enrolling on a full-time basis may receive a maximum of two (2) annual awards. The maximum number of forgivable loans that may be made to students attending school on a part-time basis, and the maximum time period for part-time students to complete the number of academic hours necessary to obtain the necessary degree, shall be established by rules and regulations of the board. Forgivable loans made under the program shall not be based upon an applicant's financial need. A student must maintain a "C" average or higher in his or her college coursework in order to continue receiving the forgivable loan.

(4) Repayment and conversion terms shall be the same as those outlined in Section 37-106-53, except for the following:

(a) After a person who received a forgivable loan under the program has obtained a college degree that is necessary to become licensed as a social worker, master social worker or certified social worker and has received such a license from the Board of Examiners for Social Workers and Marriage and Family Therapists, the person shall render service as a family protection specialist for the Department of Human Services for a period of not less than three (3) years from the date that the person became a family protection specialist;

(b) Any person who fails to complete his or her service obligation as a family protection specialist for the Department of Human Services for not less than three (3) years, as required under subsection (4)(a) of this section, shall become liable immediately to the board for the sum of all forgivable loan awards made to that person, plus interest accruing at the current Stafford Loan rate at the time the person discontinues his or her service.

(5) It is the intent of the Legislature that the pursuit of necessary college education by family protection workers through the forgivable loan program shall not interfere with the duties of the family protection workers with the Department of Human Services. The department shall promulgate regulations regarding family protection workers who participate in the forgivable loan program to ensure that such participation does not interfere with their duties with the department.

(6) The board shall promulgate rules and regulations necessary for the proper administration of the forgivable loan program established under this section. The board shall be the administering agency of the program.

(7) The total amount of state funds that may be expended for this program shall not exceed Three Hundred Twenty Thousand Dollars ($ 320,000.00) in any fiscal year.



§ 37-106-71 - Mississippi Dyslexia Education Forgivable Loan Program

(1) There is established the Mississippi Dyslexia Education Forgivable Loan Program for the purpose of identifying and recruiting qualified university and college students from the state for schooling in education with a focus on dyslexia therapy.

(2) The receipt of a forgivable loan under the program shall be solely limited to those students who are enrolled in or who have been accepted for enrollment into a master's degree program of study for dyslexia therapy at any public or private institution of higher learning within the State of Mississippi at the time an application for a forgivable loan is filed with the board.

(3) The annual amount of the forgivable loan award shall be equal to the total cost for tuition, materials and fees at the college or university in which the student is enrolled. Awards made to nonresidents of the state shall not include any amount assessed by the college or university for out-of-state tuition.

(4) Upon completion of the master's program and licensure requirements, a forgivable loan recipient who has not been previously licensed by the State Department of Education shall render service as licensed teacher of dyslexia therapy in a public school district in the state.

(5) Repayment and conversion terms shall be the same as those outlined in Section 37-106-53.

(6) The board shall prepare and submit a report to the Legislature by January 1, 2015, outlining in detail the number of participants who have received forgivable loans under the program, the record of service provided by those recipients as they transition out of the degree program into the public school districts of this state, and the projection for expanding the program to include more participants annually as determined by the need for such qualified professionals in the public school setting. Additionally, the report shall include a summary of allocations and expenditures for the administration of the program and the total amount of funds issued to recipients of forgivable loan from the inception of the program until such time as the report has been prepared and submitted to the Legislature.

(7) The Mississippi Dyslexia Education Forgivable Loan Program shall be administered in the same manner as the Critical Needs Teacher Forgivable Loan Program established under Section 37-106-55 and shall be incorporated into the Critical Needs Teacher Forgivable Loan Program for all purposes.

(8) Funding for the establishment and continued operation of the Mississippi Dyslexia Education Forgivable Loan Program shall be administered by the board through a special fund established within the Critical Needs Teacher Forgivable Loan Program. The board may accept and receive monetary gifts and donations from any source, public or private, which such funds shall be deposited in the special fund for the benefit of the Mississippi Dyslexia Education Forgivable Loan Program with the Critical Needs Teacher Forgivable Loan Program.

(9) No more than twenty (20) students per cohort shall be selected annually to be admitted into the program for receipt of forgivable loans beginning with the 2013-2014 academic year. However, forgivable loans awarded under the program shall be provided only to students who have been accepted into a Dyslexia Therapy Master's Degree Cohort Program approved by the State Department of Education that provides instructional training as required under Chapter 173, Title 37, Mississippi Code of 1972, for dyslexia therapy in preparation of those cohort students for AA licensure by the department.



§ 37-106-73 - Speech-Language Pathologists Forgivable Loan Program

(1) There is established a Speech-Language Pathologists Forgivable Loan Program. It is the intent of the Legislature that persons declaring an intention to work in an accredited public school (K-12), including a charter school, located in the State of Mississippi as a speech-language pathologist shall be eligible for a loan for the purpose of acquiring a master's level education in such profession. The board shall enter into contracts with applicants, providing that such loans may be discharged by working as a master's level speech-language pathologist in an accredited public school (K-12), including a charter school, located in the State of Mississippi.

Repayment and conversion terms shall be the same as those outlined in Section 37-106-53.

(2) The board shall establish rules and regulations as it deems necessary and proper to carry out the purposes and intent of this section.

The provisions of this section shall be subject to specific appropriation therefor by the Legislature.



§ 37-106-75 - Higher Education Legislative Plan Grant Program

[From and after July 1, 2014, and until June 30, 2015, this section shall read as follows:]

(1) The Legislature hereby establishes the Higher Education Legislative Plan Grant Program.

(2) For purposes of this section:

(a) "Institution of higher education" shall mean any state institution of higher learning or public community or junior college, or any regionally accredited, state-approved, nonprofit two-year or four-year college or university located in the State of Mississippi approved by the board.

(b) "Tuition" shall mean the semester or trimester or term charges and all required fees imposed by an institution of higher education as a condition of enrollment by all students. However, for a two-year nonpublic institution of higher education defined in paragraph (a), the tuition payments shall not exceed the average charges and fees required by all of the two-year public institutions of higher education defined in paragraph (a), and for a four-year nonpublic institution of higher education defined in paragraph (a), the tuition payments shall not exceed the average charges and fees required by all of the four-year public institutions of higher education defined in paragraph (a).

(3) Subject to the availability of funds, the state may pay the tuition of students who enroll at any state institution of higher education to pursue an academic undergraduate degree who apply for the assistance under the program and who meet all of the following qualifications:

(a) Resident of the State of Mississippi. Resident status for the purpose of receiving assistance under this chapter shall be determined in the same manner as resident status for tuition purposes in Sections 37-103-1 through 37-103-29, with the exception of Section 37-103-17;

(b) Graduate from high school within the two (2) years preceding the application with a minimum cumulative grade point average of 2.5 calculated on a 4.0 scale;

(c) Successfully complete, as certified by the high school counselor or other school official, seventeen and one-half (17-1/2) units of high school course work which includes the College Preparatory Curriculum (CPC) approved by the Board of Trustees of State Institutions of Higher Learning and required for admission into a state university, plus one (1) unit of art which may include one (1) unit or two (2) one-half (1/2) units from the approved Mississippi Department of Education Arts-Visual and Performing series, and one (1) additional advanced elective unit, which may include Foreign Language II;

(d) Have a composite score on the American College Test of at least twenty (20) on the 1989 version or an equivalent concordant value on an enhanced version of such test;

(e) Have no criminal record, except for misdemeanor traffic violations; and

(f) Be in financial need.

(4) Subject to the availability of funds, the state may pay the tuition of students who enroll at any state institution of higher education to pursue an academic undergraduate degree or associate degree who apply for assistance under the program and who meet the qualifications in paragraphs (a), (e) and (f) of subsection (3) but who fail to meet one (1) of the particular requirements established by paragraph (b), (c) or (d) of subsection (3) by an amount of ten percent (10%) or less.

(5) To maintain continued state payment of tuition, once enrolled in an institution of higher education, a student shall meet all of the following requirements:

(a) Make steady academic progress toward a degree, earning not less than the minimum number of hours of credit required for full-time standing in each academic period requiring such enrollment;

(b) Maintain continuous enrollment for not less than two (2) semesters or three (3) quarters in each successive academic year, unless granted an exception for cause by the board;

(c) Have a cumulative grade point average of at least 2.5 calculated on a 4.0 scale at the end of the first academic year and thereafter maintain such a cumulative grade point average as evaluated at the end of each academic year;

(d) Have no criminal record, except for misdemeanor traffic violations; and

(e) Be in financial need.

(6) The provisions of this section shall be administered by the board. The board may promulgate rules for all matters necessary for the implementation of this section. By rule, the board shall provide for:

(a) A mechanism for informing all students of the availability of the assistance provided under this section early enough in their schooling that a salutary motivational effect is possible;

(b) Applications, forms, financial audit procedures, eligibility and other program audit procedures and other matters related to efficient operation;

(c) A procedure for waiver through the 1996-1997 academic year of the program eligibility requirement for successful completion of a specified core curriculum upon proper documentation by the applicant that failure to comply with the requirement is due solely to the fact that the required course or courses were not available to the applicant at the school attended.

(7) An applicant shall be found to be in financial need if:

(a) The family has one (1) child under the age of twenty-one (21), and the annual adjusted gross income of the family is less than Thirty-six Thousand Five Hundred Dollars ($ 36,500.00); or

(b) The family has an annual adjusted gross income of less than Thirty-six Thousand Five Hundred Dollars ($ 36,500.00) plus Five Thousand Dollars ($ 5,000.00) for each additional child under the age of twenty-one (21).

The annual adjusted gross income of the family shall be verified by completion of the Free Application for Federal Student Aid (FAFSA) and the completion of the verification process if the applicant is selected for it.

As used in this subsection, the term "family" for an unemancipated applicant means the applicant, the applicant's parents and other children under age twenty-one (21) of the applicant's parents. The term "family" for an emancipated applicant means the applicant, an applicant's spouse, and any children under age twenty-one (21) of the applicant and spouse.

(8) No student shall receive a grant under this section in an amount greater than the tuition charged by the school. The student must apply for a federal grant prior to receiving state funds.

[From and after July 1, 2015, and until June 30, 2016, this section shall read as follows:]

(1) The Legislature hereby establishes the Higher Education Legislative Plan Grant Program.

(2) For purposes of this section:

(a) "Institution of higher education" shall mean any state institution of higher learning or public community or junior college, or any regionally accredited, state-approved, nonprofit two-year or four-year college or university located in the State of Mississippi approved by the board.

(b) "Tuition" shall mean the semester or trimester or term charges and all required fees imposed by an institution of higher education as a condition of enrollment by all students. However, for a two-year nonpublic institution of higher education defined in paragraph (a), the tuition payments shall not exceed the average charges and fees required by all of the two-year public institutions of higher education defined in paragraph (a), and for a four-year nonpublic institution of higher education defined in paragraph (a), the tuition payments shall not exceed the average charges and fees required by all of the four-year public institutions of higher education defined in paragraph (a).

(3) Subject to the availability of funds, the state may pay the tuition of students who enroll at any state institution of higher education to pursue an academic undergraduate degree who apply for the assistance under the program and who meet all of the following qualifications:

(a) Resident of the State of Mississippi. Resident status for the purpose of receiving assistance under this chapter shall be determined in the same manner as resident status for tuition purposes in Sections 37-103-1 through 37-103-29, with the exception of Section 37-103-17;

(b) Graduate from high school within the two (2) years preceding the application with a minimum cumulative grade point average of 2.5 calculated on a 4.0 scale;

(c) Successfully complete, as certified by the high school counselor or other school official, seventeen and one-half (17- 1/2) units of high school course work which includes the College Preparatory Curriculum (CPC) approved by the Board of Trustees of State Institutions of Higher Learning and required for admission into a state university, plus one (1) unit of art which may include one (1) unit or two (2) one-half ( 1/2) units from the approved Mississippi Department of Education Arts-Visual and Performing series, and one (1) additional advanced elective unit, which may include Foreign Language II;

(d) Have a composite score on the American College Test of at least twenty (20) on the 1989 version or an equivalent concordant value on an enhanced version of such test;

(e) Have no criminal record, except for misdemeanor traffic violations; and

(f) Be in financial need.

(4) Subject to the availability of funds, the state may pay the tuition of students who enroll at any state institution of higher education to pursue an academic undergraduate degree or associate degree who apply for assistance under the program and who meet the qualifications in paragraphs (a), (e) and (f) of subsection (3) but who fail to meet one (1) of the particular requirements established by paragraph (b), (c) or (d) of subsection (3) by an amount of ten percent (10%) or less.

(5) To maintain continued state payment of tuition, once enrolled in an institution of higher education, a student shall meet all of the following requirements:

(a) Make steady academic progress toward a degree, earning not less than the minimum number of hours of credit required for full-time standing in each academic period requiring such enrollment;

(b) Maintain continuous enrollment for not less than two (2) semesters or three (3) quarters in each successive academic year, unless granted an exception for cause by the board;

(c) Have a cumulative grade point average of at least 2.5 calculated on a 4.0 scale at the end of the first academic year and thereafter maintain such a cumulative grade point average as evaluated at the end of each academic year;

(d) Have no criminal record, except for misdemeanor traffic violations; and

(e) Be in financial need.

(6) The provisions of this section shall be administered by the board. The board may promulgate rules for all matters necessary for the implementation of this section. By rule, the board shall provide for:

(a) A mechanism for informing all students of the availability of the assistance provided under this section early enough in their schooling that a salutary motivational effect is possible;

(b) Applications, forms, financial audit procedures, eligibility and other program audit procedures and other matters related to efficient operation;

(c) A procedure for waiver through the 1996-1997 academic year of the program eligibility requirement for successful completion of a specified core curriculum upon proper documentation by the applicant that failure to comply with the requirement is due solely to the fact that the required course or courses were not available to the applicant at the school attended.

(7) An applicant shall be found to be in financial need if:

(a) The family has one (1) child under the age of twenty-one (21), and the annual adjusted gross income of the family is less than Thirty-nine Thousand Five Hundred Dollars ($ 39,500.00); or

(b) The family has an annual adjusted gross income of less than Thirty-nine Thousand Five Hundred Dollars ($ 39,500.00) plus Five Thousand Dollars ($ 5,000.00) for each additional child under the age of twenty-one (21).

The annual adjusted gross income of the family shall be verified by completion of the Free Application for Federal Student Aid (FAFSA) and the completion of the verification process if the applicant is selected for it.

As used in this subsection, the term "family" for an unemancipated applicant means the applicant, the applicant's parents and other children under age twenty-one (21) of the applicant's parents. The term "family" for an emancipated applicant means the applicant, an applicant's spouse, and any children under age twenty-one (21) of the applicant and spouse.

(8) No student shall receive a grant under this section in an amount greater than the tuition charged by the school. The student must apply for a federal grant prior to receiving state funds.

[From and after July 1, 2016, this section shall read as follows:]

(1) The Legislature hereby establishes the Higher Education Legislative Plan Grant Program.

(2) For purposes of this section:

(a) "Institution of higher education" shall mean any state institution of higher learning or public community or junior college, or any regionally accredited, state-approved, nonprofit two-year or four-year college or university located in the State of Mississippi approved by the board.

(b) "Tuition" shall mean the semester or trimester or term charges and all required fees imposed by an institution of higher education as a condition of enrollment by all students. However, for a two-year nonpublic institution of higher education defined in paragraph (a), the tuition payments shall not exceed the average charges and fees required by all of the two-year public institutions of higher education defined in paragraph (a), and for a four-year nonpublic institution of higher education defined in paragraph (a), the tuition payments shall not exceed the average charges and fees required by all of the four-year public institutions of higher education defined in paragraph (a).

(3) Subject to the availability of funds, the state may pay the tuition of students who enroll at any state institution of higher education to pursue an academic undergraduate degree who apply for the assistance under the program and who meet all of the following qualifications:

(a) Resident of the State of Mississippi. Resident status for the purpose of receiving assistance under this chapter shall be determined in the same manner as resident status for tuition purposes in Sections 37-103-1 through 37-103-29, with the exception of Section 37-103-17;

(b) Graduate from high school within the two (2) years preceding the application with a minimum cumulative grade point average of 2.5 calculated on a 4.0 scale;

(c) Successfully complete, as certified by the high school counselor or other school official, seventeen and one-half (17-1/2) units of high school course work which includes the College Preparatory Curriculum (CPC) approved by the Board of Trustees of State Institutions of Higher Learning and required for admission into a state university, plus one (1) unit of art which may include one (1) unit or two (2) one-half ( 1/2) units from the approved Mississippi Department of Education Arts-Visual and Performing series, and one (1) additional advanced elective unit, which may include Foreign Language II;

(d) Have a composite score on the American College Test of at least twenty (20) on the 1989 version or an equivalent concordant value on an enhanced version of such test;

(e) Have no criminal record, except for misdemeanor traffic violations; and

(f) Be in financial need.

(4) Subject to the availability of funds, the state may pay the tuition of students who enroll at any state institution of higher education to pursue an academic undergraduate degree or associate degree who apply for assistance under the program and who meet the qualifications in paragraphs (a), (e) and (f) of subsection (3) but who fail to meet one (1) of the particular requirements established by paragraph (b), (c) or (d) of subsection (3) by an amount of ten percent (10%) or less.

(5) To maintain continued state payment of tuition, once enrolled in an institution of higher education, a student shall meet all of the following requirements:

(a) Make steady academic progress toward a degree, earning not less than the minimum number of hours of credit required for full-time standing in each academic period requiring such enrollment;

(b) Maintain continuous enrollment for not less than two (2) semesters or three (3) quarters in each successive academic year, unless granted an exception for cause by the board;

(c) Have a cumulative grade point average of at least 2.5 calculated on a 4.0 scale at the end of the first academic year and thereafter maintain such a cumulative grade point average as evaluated at the end of each academic year;

(d) Have no criminal record, except for misdemeanor traffic violations; and

(e) Be in financial need.

(6) The provisions of this section shall be administered by the board. The board may promulgate rules for all matters necessary for the implementation of this section. By rule, the board shall provide for:

(a) A mechanism for informing all students of the availability of the assistance provided under this section early enough in their schooling that a salutary motivational effect is possible;

(b) Applications, forms, financial audit procedures, eligibility and other program audit procedures and other matters related to efficient operation;

(c) A procedure for waiver through the 1996-1997 academic year of the program eligibility requirement for successful completion of a specified core curriculum upon proper documentation by the applicant that failure to comply with the requirement is due solely to the fact that the required course or courses were not available to the applicant at the school attended.

(7) An applicant shall be found to be in financial need if:

(a) The family has one (1) child under the age of twenty-one (21), and the annual adjusted gross income of the family is less than Forty-two Thousand Five Hundred Dollars ($ 42,500.00); or

(b) The family has an annual adjusted gross income of less than Forty-two Thousand Five Hundred Dollars ($ 42,500.00) plus Five Thousand Dollars ($ 5,000.00) for each additional child under the age of twenty-one (21).

The annual adjusted gross income of the family shall be verified by completion of the Free Application for Federal Student Aid (FAFSA) and the completion of the verification process if the applicant is selected for it.

As used in this subsection, the term "family" for an unemancipated applicant means the applicant, the applicant's parents and other children under age twenty-one (21) of the applicant's parents. The term "family" for an emancipated applicant means the applicant, an applicant's spouse, and any children under age twenty-one (21) of the applicant and spouse.

(8) No student shall receive a grant under this section in an amount greater than the tuition charged by the school. The student must apply for a federal grant prior to receiving state funds.



§ 37-106-77 - Teaching Fellows Program

(1) There is established the Teaching Fellows Program to attract qualified teachers by awarding forgivable loans to persons declaring an intention to serve in the teaching field who actually render service in the State of Mississippi while possessing an appropriate teaching license.

(2) Beginning with the 2015-2016 academic year, the Teaching Fellows Program shall be used to provide a four-year forgivable loan of Six Thousand Five Hundred Dollars ($ 6,500.00) per year to Mississippi high school seniors interested in preparing to teach in the public schools of the state. The awarding of forgivable loans under the Teaching Fellows Program shall be administered by the Postsecondary Education Financial Assistance Board. The Postsecondary Education Financial Assistance Board shall adopt stringent standards, including a minimum grade point average and scholastic aptitude test scores, for awarding these forgivable loans to ensure that only the highest aptitude high school seniors receive them.

(3) The State Board of Education shall administer the program in cooperation with the schools of education of the universities and colleges selected by the board. Teaching Fellows should be exposed to a range of extracurricular activities while in college. These activities should be geared to instilling a strong motivation not only to remain in teaching but to provide leadership for tomorrow's schools.

(4) The State Board of Education shall form regional review committees to assist it in identifying the highest aptitude high school seniors for the program. The State Board of Education and the review committees shall make an effort to identify and encourage minority students and students who may not otherwise consider a career in teaching to enter the program.

(5) Repayment and conversion terms shall be the same as those outlined in Section 37-106-53 except that the Postsecondary Education Financial Assistance Board shall forgive the loan in the following circumstances:

(a) Within seven (7) years after graduation, the recipient teaches for four (4) years at a Mississippi public school or at a school operated by the United States government in Mississippi;

(b) Within seven (7) years after graduation, the recipient teaches for three (3) consecutive years, unless the recipient takes an approved leave of absence, at a Mississippi public school in a school district that at the time the recipient accepts reemployment with the district which is under conservatorship or is a low-performing school system identified in accordance with Section 37-17-6 or is on probation status as defined by the State Board of Education; or

(c) The board finds that it is impossible for the recipient to teach for four (4) years, within seven (7) years after graduation, at a Mississippi public school or at a school operated by the United States government in Mississippi, because of the death or permanent disability of the recipient.

(6) The State Board of Education and the Postsecondary Education Financial Assistance Board shall jointly promulgate rules and regulations for the proper administration of the Teaching Fellows Program established under this section. The State Board of Education shall be the administering agency of the program.



§ 37-106-79 - Teacher Education Alternate Route Certification Scholars Program

(1) There is created the Teacher Education Alternate Route Certification Scholars Program to be administered by the Postsecondary Education Financial Assistance Board. Beginning with the 2015-2016 academic year, the program shall provide an annual forgivable loan not to exceed Five Thousand Dollars ($ 5,000.00) for one (1) of the following alternate route programs:

(a) Mississippi Alternate Path to Quality Teachers Training Institute;

(b) Teach Mississippi Institute;

(c) Career Tech Education (CTE); or

(d) Masters of Arts in Teaching (MAT).

(2) Qualifying alternate route certification teacher education scholars must:

(a) Hold a bachelor's degree from a regionally or nationally accredited institution of higher learning;

(b) Have a minimum GPA of 3.0 based on a 4.0 scale on the last sixty (60) credit hours of baccalaureate work, as reported by the graduating institution; and

(c) Meet the Mississippi minimum score requirements for national exams as required for educator certification as determined by the State Department of Education.

(3) A teacher education alternate route certified scholar who completes the program shall render one (1) year's service as a teacher in a Mississippi public school for each year that the scholar received an award under the program. Repayment and conversion terms shall be the same as outlined in Section 37-106-53.

(4) The Postsecondary Education Financial Assistance Board shall promulgate such rules as are necessary to administer the Teacher Education Alternate Route Certification Scholars Program and establish necessary eligibility criteria not specifically set forth in this section.

(5) Awards granted under the Teacher Education Alternate Route Certification Scholars Program shall be made available to nontraditional licensed teachers showing a documented need for student loan repayment and employed in those school districts designated by the State Board of Education as a geographical area of the state or in a subject area of the curriculum in which there is a critical shortage of teachers. Repayment and conversion terms shall be the same as outlined in Section 37-106-53 except that the maximum annual amount of this repayment should not exceed Three Thousand Dollars ($ 3,000.00) and the maximum time period for repayment shall be no more than four (4) years.

(6) The provisions of this section shall be subject to appropriation by the Legislature.






Chapter 107 - SCHOLARSHIPS FOR CHILDREN OF DECEASED OR DISABLED LAW ENFORCEMENT OFFICERS OR FIREMEN



Chapter 108 - SCHOLARSHIPS FOR CHILDREN OF PRISONERS OF WAR OR MEN MISSING IN ACTION



Chapter 109 - MEDICAL EDUCATION LOANS AND SCHOLARSHIPS [REPEALED]



Chapter 110 - MISSISSIPPI PUBLIC MANAGEMENT GRADUATE INTERN PROGRAM

§ 37-110-7 - Duties and responsibilities of participating universities

It shall be the duty and responsibility of universities participating in the intern program to nominate qualified graduate students to said program and to keep the program coordinator fully apprised of the academic development of the intern student, including any change in the student's educational status.






Chapter 111 - FRATERNITIES, SORORITIES AND OTHER SOCIETIES

§ 37-111-1 - Students may organize

For the purpose of promoting higher standards of scholarship, a greater degree of culture, closer social fellowship and a stronger college spirit among the students of the state universities and colleges, any group of students in such institutions shall be permitted to organize themselves into such societies as academic, professional, honorary, Masonic, or so-called Greek letter fraternities or sororities, or similar organizations whether of a local or connectional character as provided in this chapter.



§ 37-111-3 - Consent of faculty necessary

No society of the character designated in Section 37-111-1 shall be organized without first having made written application to the faculty of the institution concerned, which application shall be signed by each of the proposed membership. A majority vote of the faculty present at a regular meeting shall suffice to approve or reject such application. The board of trustees of state institutions of higher learning may determine who constitutes the members of the faculty having jurisdiction of student activities.



§ 37-111-7 - Meetings

Organizations of the character designated in Section 37-111-1 shall be permitted to hold their regular meetings for academic, social or business purposes in such places as the authorities may agree upon. Such organizations shall not be permitted to purchase, lease, or as an organization live within a domicile especially set apart for their purpose at any time, except under such regulations as shall be prescribed by the board of trustees of state institutions of higher learning.



§ 37-111-9 - Lease

The board of trustees of state institutions of higher learning is hereby authorized and empowered, in its discretion, to lease to social fraternities, sororities, or other social organizations, upon such conditions as it may prescribe, for a term not exceeding ninety-nine years, any land at any state-supported institution of higher learning for the purpose of erecting fraternity houses, sorority houses, or other facilities for recreation thereon.



§ 37-111-11 - Members must obey all rules of the institution

The members of organizations of the character designated in Section 37-111-1, shall be amenable to the same rules and regulations as any and all other students in the institution. In the event that the members of such an organization become guilty of continued violation of the rules and of infractions of discipline the board of trustees of state institutions of higher learning shall have the authority to dissolve such society and prohibit further meetings or its continuation as an organization. A failure to comply with the requirements of the trustees shall be a cause for suspension or expulsion from the institution as the faculty of the same may elect.



§ 37-111-13 - State Board of Institutions of Higher Learning directed to study fire safety of private fraternity and sorority houses located on state property

The State Board of Institutions of Higher Learning shall study the fire safety of private fraternity and sorority houses located on state property. Such study shall include the feasibility of fire sprinkler systems and the evaluation of fire safety procedures. The board shall report its written findings and recommendations to the Chairmen of the Senate and House Insurance Committees on or before January 1, 2006.






Chapter 113 - MISSISSIPPI STATE UNIVERSITY OF AGRICULTURE AND APPLIED SCIENCE

IN GENERAL

§ 37-113-1 - Name

The name of the state institution of higher learning designated heretofore as Mississippi A & M College, and subsequently as Mississippi State College, is hereby changed to Mississippi State University of Agriculture and Applied Science, and wherever the term Mississippi A & M College or Mississippi State College appears in the laws of the State of Mississippi, the same shall be construed to refer to the Mississippi State University of Agriculture and Applied Science.



§ 37-113-3 - Organization of the university

The state institution of higher learning, as incorporated by an act of the legislature, approved February 28, 1878, by the name of the "Agricultural and Mechanical College of Mississippi," and established in pursuance of that act, shall continue to exist as a body-politic and corporate, by the name of the "Mississippi State University of Agriculture and Applied Science," with all its property and the franchises, rights, powers, and privileges heretofore conferred on it by law, or properly incident to such a body and necessary to accomplish the purpose of its creation; said university may receive and hold all real and personal property conveyed to it for such purpose.



§ 37-113-5 - Appropriation for the support of the university

The interest arising from the proceeds of the fund known as the "Agricultural Land Scrip Fund" is appropriated and devoted, to the extent of one-half of it, to the Mississippi State University of Agriculture and Applied Science, and may be drawn from the treasury, upon warrant of the auditor, to be issued upon the requisitions of the treasurer, from time to time, as such interest may accrue and be wanted for the use of the university.



§ 37-113-7 - Acquisition or sale of land

(1) The board of trustees of state institutions of higher learning is hereby authorized, in its discretion, to acquire by purchase, gift, or otherwise, any real property required by and for the use of Mississippi State University of Agriculture and Applied Science, and said university is authorized to hold, use and operate such real property in conducting its authorized and necessary program of work. This section is designed to make it possible for said university and its subdivisions to acquire, hold and operate real property needed in its program of operations without the benefit of state funds specifically appropriated for the purchase of such properties. Such properties shall be acquired or purchased on the recommendation of the Director of the Mississippi Agricultural and Forestry Experimental Station made to the president of said university and approved by the board of trustees of state institutions of higher learning.

(2) The board of trustees of state institutions of higher learning is hereby authorized, in its discretion, to sell any such real property purchased or otherwise acquired under the authority of subsection (1) for the use of Mississippi State University of Agriculture and Applied Science or its subdivisions when such property is not needed in the university's programs of operations. Such properties shall be sold on the recommendation of the Director of the Mississippi Agricultural and Forestry Experimental Station made to the president of the university and approved by the board of trustees of state institutions of higher learning. The proceeds from the sale of such properties may be used to purchase other real properties for the use of the university under the provisions of subsection (1), or may be retained by the university for its operations. Consideration for the sale of real property hereunder shall not be less than the fair market price thereof as determined by a professional property appraiser selected and approved by the state building commission. Said appraisal shall be filed with the state building commission as least thirty (30) days prior to the proposed sale of said property. Appraisal fees shall be shared equally by the university and the purchaser.

(3) The board of trustees of state institutions of higher learning is hereby authorized and empowered to sell the following described property owned by Mississippi State University of Agriculture and Applied Science in Oktibbeha County, Mississippi, to-wit: Commence at the Northeast corner of the Southeast Quarter of Section 15, Township 19 North, Range 15 East, Oktibbeha County, Mississippi and use as the point of beginning. Thence run West along the North boundary of the South Half of Section 15 a distance of 3,997 feet to the East right-of-way of Macon-Aberdeen Road; thence run South along said right-of-way a distance of 20 feet; thence run East a distance of 800 feet; thence run South 78 degrees 41' East a distance of 102 feet; thence run East a distance of 410 feet; thence run South a distance of 1,107 feet; thence run East a distance of 2,687 feet to the East boundary of Section 15; thence run North along said East boundary of Section 15 a distance of 1,147 feet to the point of beginning. Being 71.56 acres located in the East Three Quarter of the South Half of Section 15, Township 19 North, Range 15 East, Oktibbeha County, Mississippi.

The proceeds from the sale of said property shall be used by the board of trustees of state institutions of higher learning to purchase other real property adjacent or in close proximity to the Mississippi State University of Agriculture and Applied Science, or its subdivisions, suitable for use in the university's programs of operation. Consideration for the sale and purchase of said property shall be for the fair market price thereof as determined by a professional property appraiser selected and approved by the state building commission. Said appraisals shall be filed with the state building commission at least thirty (30) days prior to the proposed sale or purchase of said property. Appraisal fees shall be shared equally by the university and the purchaser in the case of the sale herein authorized, and by the university and the seller(s) in the case of the purchase herein authorized.

(4) The board of trustees of state institutions of higher learning is hereby authorized and empowered to sell the following described property owned by Mississippi State University of Agriculture and Applied Science in George County, Mississippi, to-wit: The South West Quarter of the North West Quarter of Section Twenty, in Township One South of Range Six West, of the St. Stephens Meridian, Mississippi, containing Forty and Thirty One Hundredths of an acre.

The proceeds from the sale of said property shall be used by the board of trustees of state institutions of higher learning to purchase other real property adjacent or in close proximity to the Mississippi State University of Agriculture and Applied Science, or its subdivisions, suitable for use in the university's programs of operation. Consideration for the sale and purchase of said property shall be for the fair market price thereof as determined by a professional property appraiser selected and approved by the state building commission. Said appraisals shall be filed with the state building commission at least thirty (30) days prior to the proposed sale or purchase of said property. Appraisal fees shall be shared equally by the university and the purchaser in the case of the sale herein authorized, and by the university and the seller(s) in the case of the purchase herein authorized.

(5) The board of trustees of state institutions of higher learning is hereby authorized and empowered to sell the following described property owned by Mississippi State University of Agriculture and Applied Science in Lauderdale County, Mississippi, to-wit: The Northeast Quarter of the Northeast Quarter of Section 2, in Township 6, Range 16 East, plus applicable easements and mineral rights thereto.

The proceeds from the sale of said property shall be used by the board of trustees of state institutions of higher learning to purchase other real property adjacent or in close proximity to the Mississippi State University of Agriculture and Applied Science, or its subdivisions, suitable for use in the university's programs of operation. Consideration for the sale and purchase of said property shall be for the fair market price thereof as determined by a professional property appraiser selected and approved by the state building commission. Said appraisals shall be filed with the state building commission at least thirty (30) days prior to the proposed sale or purchase of said property. Appraisal fees shall be shared equally by the university and the purchaser in the case of the sale herein authorized, and by the university and the seller(s) in the case of the purchase herein authorized.

(6) When any property is sold by the board of trustees of state institutions of higher learning pursuant to this section, the board shall retain for the State of Mississippi any mineral rights which the board or the university has in such land.



§ 37-113-9 - Apportionment of students

The right belongs to each county to have a number of students admitted to the Mississippi State University of Agriculture and Applied Science proportionate to its number of educable males compared with the whole number in the state.



§ 37-113-11 - Making and announcement of apportionment of students

The apportionment of students to be admitted to the Mississippi State University of Agriculture and Applied Science shall be made and announced by the president of the university annually, on or before the first day of July, and communicated to the superintendent of education of the counties. The total attendance at any session shall not exceed the entire allotment to the several counties for such session.



§ 37-113-13 - Certificates of selection

The superintendent of education of each county, after due notice published, shall give certificates of selection to the number of students to which the county is entitled to have admitted to the Mississippi State University of Agriculture and Applied Science, and this in addition to those already in the university, if any. This selection of new students shall be made by drawing, if more than the county's quota apply.

The certificate of selection shall be attested by the clerk of the board of supervisors under its seal, and shall entitle the holder to admission into the university, with all its privileges, to pursue all its industrial branches selected, and to enter the subclass or class for which he is fitted.



§ 37-113-15 - Dormitory privileges

The privilege of rooming in the dormitories belongs to the free students, and to the due quota of students from each county in preference to all others, on the basis of the present dormitory capacity in the Mississippi State University of Agricultural and Applied Science.



§ 37-113-17 - Agricultural and forestry experimental station

The money received by this state, under Act of Congress, entitled "An act to establish agricultural experimental stations, etc.," approved March 2, 1887, and the provisions of which were accepted by this state, by act approved January 31, 1888, and assigned to the Mississippi State University of Agriculture and Applied Science, shall be expended under its direction. The agricultural and forestry experimental station for this state is established at and with said university, and the board of trustees of state institutions of higher learning shall have full control thereof.



§ 37-113-19 - Agricultural extension services

The State of Mississippi by its legislature assents to and accepts the provisions and requirements of an act entitled "An act to provide for the further development of agricultural extension work between the agricultural colleges in the several states receiving the benefits of the act entitled 'An act donating public lands of the several counties and territories which may provide colleges for the benefit of agriculture and the mechanical arts,' approved July 2, 1862, and all acts supplementary thereto, and the United States Department of Agriculture," approved by the President on the 22nd day of May, 1928. The board of trustees of state institutions of higher learning, on behalf of the Mississippi State University of Agriculture and Applied Science, is authorized and empowered to receive the grants of money appropriated under said act and to organize and conduct agricultural extension work, which shall be carried on in connection with the said university in accordance with the terms and conditions expressed in the said act of congress.



§ 37-113-20 - Issuance of wireless communication device to faculty or extension service agent; statement of need and purpose of use

(1) For the purposes of this section, the following terms shall have the meanings ascribed to them in this section unless the context otherwise clearly requires:

(a) "Wireless communication device" means any handheld, portable or mobile electronic device capable of transmitting or exchanging data in the form of multimedia, graphics, text, or voice that meets all the following criteria:

(i) The device has a wireless communication capability and is mobile;

(ii) The device requires an upfront or periodic charge or fee to utilize the wireless communications capability; and

(iii) The wireless communication capability that requires an upfront or periodic fee is activated.

For purposes of this section, a notebook or laptop computer is not considered a wireless communication device.

(b) "Director" means the Mississippi State University Extension Service Director, the Mississippi State University Agricultural and Forestry Experiment Station Director, the Mississippi State University Forestry and Wildlife Research Center Director or the Dean of the Mississippi State University College of Veterinary Medicine.

(2) The director or his designee may, at his discretion, assign or otherwise make available for usage one or more wireless communications devices to a faculty member or an agent of the Mississippi State University Extension Service under his direct or indirect supervision after the director, or his designee, signs a statement certifying the need or purpose for issuing the device. No faculty member or extension service agent to whom has been assigned a wireless communication device under this paragraph shall use the assigned device for personal use except in those cases where the personal use does not incur additional charges or fees as a result of the personal use. A detailed billing of wireless services for devices referred to in this paragraph shall be obtained on a periodic basis and reviewed by the director, or his designee, to audit usage and verify compliance with this section.

(3) No state-appropriated funds shall be used to pay for the acquisition or use of a wireless communication device issued under this section.



§ 37-113-21 - Branch agricultural experimental stations

(1) Agriculture is the primary industry of Mississippi and it is to the interest of said state agriculture that research in the fields of livestock products, pastures and forage crops, poultry, herd and flock management, horticulture, farm mechanization, soil conservation, forestry, disease and insect and parasite control, the testing of plants and livestock under different conditions, farm enterprises for different sized farms under different soil and climatic conditions and market locations, and other important phases of Mississippi's agricultural economy, be expanded in the manner provided for in this section.

(2) There is hereby authorized a branch experiment station to be known as the Brown Loam Branch Experiment Station, which is to be located on a part of that tract of land owned by the State of Mississippi and formerly operated as the Oakley Penitentiary and known as the Oakley Youth Development Center, same to be selected in accordance with Laws, 1954, Chapter 159, Section 3, and used as an agricultural experiment station. This property is to be supplied with necessary buildings, equipment, and other facilities; and title to such Oakley Penitentiary Farm, now known as the Oakley Youth Development Center, is to be transferred to the Board of Trustees of State Institutions of Higher Learning for the use of the Mississippi Agricultural and Forestry Experimental Station as the site of, and to be used for said Brown Loam Branch Experiment Station in accordance with Laws, 1954, Chapter 159, Section 3.

There is hereby authorized a branch experiment station to be known as the Coastal Plain Branch Experiment Station to be located on a suitable tract of approximately nine hundred (900) acres to be purchased in the upper coastal plain or short leaf pine area of east central Mississippi and to be supplied with necessary buildings, equipment, and other facilities.

The enlargement of the Holly Springs Branch Experiment Station, hereafter to be known as the North Mississippi Branch Experiment Station, is hereby authorized, by the purchase of approximately five hundred (500) acres of additional land adjacent to or in the vicinity of either of the two (2) farms now operated by said branch stations, and by the provision of the necessary buildings, equipment, and other facilities, and the sale as, hereinafter provided, of that farm of said branch station which is not adjacent to the additional land to be purchased.

There is hereby authorized the reactivation of the former McNeil Branch Experiment Station to be operated as a part of the South Mississippi Branch Experiment Station at Poplarville, and to be supplied with necessary buildings, equipment, and other facilities.

There is hereby authorized a branch experiment station to be known as the Black Belt Branch Experiment Station to be located on a suitable tract of approximately six hundred forty (640) acres of land to be purchased in Noxubee County, Mississippi, and to be supplied with the necessary buildings, equipment, and other facilities.

There is hereby authorized a branch experiment station to be known as the Northeast Mississippi Branch Experiment Station to be located on a suitable tract of approximately two hundred (200) acres of land to be purchased in Lee County, Mississippi. Said station shall be primarily devoted to the development of the dairy industry and shall be supplied with necessary buildings, equipment, and other facilities.

There is hereby authorized the expansion of the office and laboratory building at the Delta Branch Experiment Station at Stoneville and of the office and laboratory and dwellings for station workers at the Truck Crops Branch Experiment Station at Crystal Springs.

(3) The governing authorities of any municipality, town, or county in the state may, in their discretion, donate land, money or other property to the Board of Trustees of State Institutions of Higher Learning in furtherance of the purposes of this section.

For the purpose of securing funds to carry out this subsection, the governing authorities of such municipality, town, or county are hereby authorized and empowered, in their discretion, to issue bonds or negotiate notes for the purpose of acquiring by purchase, gift, or lease real estate for the purpose herein authorized. Such issuance of bonds or notes shall be issued in an amount not to exceed the limitation now or hereafter imposed by law on counties, municipalities and towns, and shall be issued in all respects including interest rate, maturities and other details as is now or may hereafter be provided by general law regulating the issuance of bond or notes by the governing authorities of such municipality, town, or county.

(4) Any person, firm or corporation may contribute or donate real or other property to the Board of Trustees of State Institutions of Higher Learning in furtherance of the purpose of this section.

(5) The Board of Trustees of State Institutions of Higher Learning is hereby authorized, upon recommendation of the Director of the Agricultural and Forestry Experimental Station at the Mississippi State University of Agriculture and Applied Science, which recommendation is approved by and transmitted to said board by the president of said university, to carry out the provisions of this section with particular reference to the establishment, reactivation, expansion, and the discontinuance of branch stations as herein provided, to receive and accept title to any land or property or money herein authorized, to buy or sell and dispose of any real or personal property herein authorized, to make available for carrying into effect the provisions of this section all money received from such sale or sales, and to do any and all things necessary to effectuate the purposes of this section. One-half ( 1/2) interest in and to all oil, gas and other minerals shall be retained under any lands sold hereunder.

(6) A gift of One Hundred Thousand Dollars ($ 100,000.00), authorized by the general education board of the Rockefeller Foundation for the development of agricultural research, with particular reference to expanding the branch experiment stations and conditioned upon a general program of expansion substantially, as herein provided, is hereby accepted. The Director of the Agricultural and Forestry Experimental Station at the Mississippi State University of Agriculture and Applied Science is authorized and instructed to control and expend such fund in the same manner as other funds appropriated to carry out the provisions of this section.

(7) The experiment station in Clay County, Mississippi, shall not be affected by this section.



§ 37-113-22 - Research and extension activities promoting seafood industry

The Mississippi Cooperative Extension Service and the Mississippi Agricultural and Forestry Experiment Station are authorized and encouraged to exercise any research and extension activities necessary to promote the Mississippi seafood industry.

It is not the intent of this section to mandate or authorize any new branch agricultural experiment stations for the purpose of carrying out the provisions of this section.



§ 37-113-23 - Pontotoc Ridge-Flatwoods Soil Experiment Station

(1) There is hereby authorized a branch experiment station, to be known as the "Pontotoc Ridge-Flatwoods Soil Experiment Station," to be located on a suitable tract of approximately six hundred acres of land in Pontotoc County, Mississippi, the site of which is to be selected by the director of the agricultural and forestry experimental station at the Mississippi State University of Agriculture and Applied Science. Said acreage shall be divided equally, as nearly as practicable, between the Pontotoc Ridge and Flatwoods soil types, for the purpose of experimentation with said two types of soil in forestry, pasture-improvement, horticulture, soil conservation, truck crops, forage crops, poultry, disease and insect control and general farm products. The said experiment station shall be supplied with the necessary buildings, equipment, and other facilities.

(2) The purpose of this section is to provide for increased efficiency in agriculture research for the farmers in the Pontotoc Ridge and Flatwoods soil types, who have been denied this service for all these years. Said branch experiment station shall serve the following named counties, to-wit: The Pontotoc Ridge soil begins at the Tennessee line and traverses the counties of Alcorn, Prentiss, Union, Pontotoc, Chickasaw and Clay. The Flatwoods soil which joins the Pontotoc Ridge soil on the west, begins at the Tennessee line and traverses the counties of Tippah, Benton, Union, Pontotoc, Calhoun, Chickasaw, Webster, Clay, Choctaw, Oktibbeha, Winston, Neshoba, Kemper and Lauderdale County or other counties applicable to these conditions.

(3) The governing authorities of any municipality, town, or county in the state, or any person, firm or corporation may contribute or donate land, money or other property to the board of trustees of state institutions of higher learning in furtherance of the purpose of this section.

(4) The board of trustees of state institutions of higher learning is hereby authorized, upon the recommendation of the director of the agricultural and forestry experimental station at Mississippi State University of Agriculture and Applied Science, which recommendation is approved by and transmitted to said board by the president of said university, to establish said Pontotoc Ridge-Flatwoods soil experiment station, to receive and accept title to any land or money or property herein authorized or to be authorized, made available or to be made available by the state legislature, to purchase land, let contracts for the construction of necessary buildings, to equip same, and to further equip said experiment station with farm equipment and any and all other equipment, and to do all things necessary to effectuate the purposes of this section.



§ 37-113-25 - Retirement system for employees of the agricultural and forestry experimental station and extension service

The board of trustees of state institutions of higher learning is hereby authorized to establish and maintain a system of retirement for the employees of the agricultural and forestry experimental station and extension service, out of any federal funds available under the provisions of the act of congress, approved March 4, 1940, and out of contributions made by the employees of such experimental station and extension service.

In the establishment of such special retirement system, the board of trustees of state institutions of higher learning shall have full authority to make all needful rules and regulations, to carry into effect the provisions of this section.



§ 37-113-27 - Funding of agricultural research program at Delta Branch Experiment Station

In order to provide for a more comprehensive method of improvement, promotion and development of agricultural research at the Delta Branch Experiment Station, the tax collector of each county of the State of Mississippi located in whole or in part in a levee district, shall deduct annually from all state ad valorem taxes collected by him a sum equal to the avails of a levy of one mill on the dollar of the assessed valuation of taxable property within such county upon which state ad valorem taxes are levied and collected, provided that such county in its discretion levies the one-fourth mill provided for in the third paragraph of this section. Said tax collector is hereby authorized and directed to pay same to Mississippi State University of Agriculture and Applied Science.

Any funds so paid to said university shall be used for agricultural research at the Delta Branch Experiment Station, with primary attention being given to a cotton research program and for providing needed laboratories and other facilities and equipment for agricultural research.

The board of supervisors of any county coming within the provisions of this section shall be authorized to levy, at the time and in the manner other county tax levies are made, and such levy shall be made as a condition precedent to the operation of this section in such county, an ad valorem tax of one-fourth mill against all of the taxable property of such county. Said ad valorem tax levy shall be collected as other taxes are collected, and shall be paid into a special fund of such county and shall be paid over to the Mississippi State University of Agriculture and Applied Science and shall be used at the Delta Branch Experiment Station for agricultural research, with primary attention being given to a cotton research program and for providing laboratories and other facilities and equipment for agricultural research. Such tax levy shall be in addition to all other levies now authorized by law, and no limitation or inhibition now in the statute against the levying of such a tax shall be effective against such levy. Such one-fourth mill ad valorem levies shall not be reimbursed under the Mississippi homestead exemption laws.

In the event similar diversions are already made from the avails of the state ad valorem tax levy in such a county, then this section shall be considered as supplemental thereto, and such laws authorizing such diversions shall not apply to the provisions of this section.



§ 37-113-28 - Leasing of hunting rights on certain land of Delta Branch Experiment Station prohibited; public permitted to hunt on such land

Neither the Board of Trustees of State Institutions of Higher Learning, nor any person acting on behalf thereof, shall lease or rent hunting rights on any land located in Washington County, Mississippi, under the jurisdiction, ownership or trusteeship of the Mississippi Agriculture and Forestry Experiment Station, Delta Branch at Stoneville, but shall allow the public to hunt on such lands in accordance with the rules, regulations and permits as shall be adopted by the Delta Branch Experiment Station. The Department of Wildlife, Fisheries and Parks shall assist in the enforcement of such rules, regulations and permits as adopted by the Delta Branch Experiment Station, as well as enforcing the general hunting statutes of the State of Mississippi.



§ 37-113-29 - Camp for 4-H Club members in Panola County

The agricultural extension service of the Mississippi State University of Agriculture and Applied Science, by and with the approval and consent of the president of said university and the board of trustees of state institutions of higher learning, is hereby authorized and empowered to create, establish, equip and maintain a 4-H Club demonstration camp on a designated area on Sardis Lake in Panola County, Mississippi, on lands belonging to the federal government and leased to the agricultural extension service for such purpose.

It shall be the duty and responsibility of the agricultural extension service of said university to direct and supervise the utilization of this facility in carrying out the purposes of this section. When not in use by the agricultural extension service for the purpose herein provided, this facility may be rented to other organizations for educational and recreational use only. Any money derived from such rental shall be used by the agricultural extension service by and with the approval of the president of said university and the board of trustees of state institutions of higher learning, for maintaining and further improving such facilities for use of the 4-H Clubs in Mississippi.

The purpose of this section is to authorize the agricultural extension service of said university, by and with the approval and consent of the president of said university and the board of trustees of state institutions of higher learning, to establish, equip and maintain this 4-H Club demonstration camp for the purpose of teaching these Mississippi boys and girls standards of better farm and home making, the importance of and the methods of conservation of our natural resources, and the development of character and leadership and training for citizenship. To accomplish such purposes, the agricultural extension service, by and with the approval and consent of the president of said university and the board of trustees of state institutions of higher learning, is authorized and empowered to do such things as may be necessary, and to prescribe such rules and regulations as it may deem proper to carry out and put into effect the intent and purpose of this section.



§ 37-113-31 - Camp for 4-H Club members in Madison County

The agricultural extension service of the Mississippi State University of Agriculture and Applied Science, by and with the approval and consent of the president of said university and the board of trustees of state institutions of higher learning, is hereby authorized and empowered to create, establish, equip and maintain a 4-H Club demonstration camp for Negro 4-H Club members, located on a designated area in Madison County, Mississippi, on lands belonging to the State of Mississippi.

It shall be the duty and responsibility of the agricultural extension service of said university to direct and supervise the utilization of this facility in carrying out the purposes of this section. When not in use by the agricultural extension service for the purpose herein provided, this facility may be rented to other Negro organizations for educational and recreational use only. Any money derived from such rental shall be used by the agricultural extension service by and with the approval of the president of said university and the board of trustees of state institutions of higher learning, for maintaining and further improving such facilities for use of the 4-H Clubs of Mississippi.

The purpose of this section is to authorize the agricultural extension service of Mississippi by and with the approval and consent of the president of said university and the board of trustees of state institutions of higher learning, to establish, equip and maintain this 4-H Club demonstration camp for the purpose of teaching the Negro boys and girls of Mississippi standards of better farm and home making, the importance of and the methods of conservation of our natural resources, and the development of character and leadership and training for citizenship. To accomplish such purposes, the agricultural extension service, by, and with the approval and consent of the president of said university and the board of trustees of state institutions of higher learning, is authorized and empowered to do such things as may be necessary, and to prescribe such rules and regulations as it may deem proper, to carry out and put into effect the intent and purpose of this section.



§ 37-113-33 - Foundation herds of beef cattle, sheep and hogs

The board of trustees of state institutions of higher learning is hereby authorized and empowered to purchase, breed, maintain, manage, show and sell foundation herds of beef cattle, sheep and hogs at the Mississippi State University of Agriculture and Applied Science. The said board is further authorized to establish necessary facilities, to employ and maintain necessary personnel, and to take any other action necessary to carry out this program.

The purpose of this program is to provide a means for the broadening, balancing, and rounding-out of courses in animal husbandry for the training of animal husbandry students in livestock breeding, feeding, fitting, showing, judging, buying and selling, and to establish and maintain a source of foundation seed stock.

Selected animals purchased, or produced, under this program may be sold only at public auctions sponsored by breed associations, after approval of the board of trustees of state institutions of higher learning. The proceeds accruing from the sales of such animals, from show premium money, or from any other source, shall revert to, and be used for the maintenance of the revolving fund, when established by law, to carry out this program.

This is a remedial statute and shall be liberally construed to accomplish its purpose.



§ 37-113-35 - Survey of farm lands operated by state institutions; land use plan

Mississippi State University of Agriculture and Applied Science is hereby authorized and directed, through its agricultural extension service or other appropriate divisions or services of the institution, to make a survey of all farms and farm lands operated by the various state institutions, and to prepare for each of the said institutions a five-year plan of land use based on good husbandry and the particular needs of each institution. Separate plans shall be made for each institution and shall be submitted to the governing authorities of the institution affected. The governing authorities of such institutions shall put such plan into effect as soon as may be practicable. The university shall also cause to be made a detailed report and compilation of the survey made at each institution, and the plan prepared for each, which report shall be printed and bound in book or pamphlet form and distributed as follows: ten (10) copies each to the governor and the legislative budget office, and one (1) copy to each member of the legislature, or state official or institution requesting the same.

Each year after submitting the aforesaid plan to the several institutions, the university, through its agricultural extension service or other appropriate divisions or services of the institution, shall make a semiannual inspection of each institution for which a plan was submitted, and determine what progress has been made by the institution in adopting and carrying into effect or to completion the plan prepared for it. A report of each inspection made hereunder shall be made to the governor and the legislative budget office.



§ 37-113-37 - Inventory of livestock owned by state institutions; livestock program

The heads of all state institutions owning any livestock shall make and file with the agricultural extension service of the Mississippi State University of Agriculture and Applied Science a complete and detailed inventory every three months of all livestock owned and used by such institutions. Such inventory shall be executed under oath, shall be on such forms as may be prescribed by the agricultural extension service, and shall fully describe and give the number and location of all such livestock and also such other information with reference thereto as the director of the agricultural extension service may require.

The agricultural extension service shall, for each of the institutions filing such inventories, inaugurate a livestock feeding, care and breeding program. It shall be the duty and responsibility of the executive head of each institution for which a program has been promulgated or inaugurated to see that such program is put into effect and fully complied with.

It shall be the duty of the said agricultural extension service to check each of the institutions coming hereunder at least once every six months to ascertain if the livestock program promulgated for it is being complied with and put into effect, to ascertain if all livestock is being properly inventoried, used and cared for, and to ascertain that such livestock is not being unduly dissipated or used for purposes not authorized by law.

If at any time it shall appear to the agricultural extension service that any institution coming hereunder is negligent in filing inventories hereunder or in carrying out the program promulgated for it, or is permitting its livestock to be unduly dissipated, or is using the same or any part thereof for purposes not authorized by law, the director of the agricultural extension service may, by order and until the convening of the next regular session of the legislature, prevent such institution from using any of its livestock for any purposes without first obtaining a permit from the director of said agricultural extension service, and the said director may limit the use of said livestock to such extent as he may deem necessary and proper for the best interest of the State of Mississippi.

If any official or employee of any state institution coming hereunder neglects, fails or refuses to comply with any of the terms or provisions of this section, the livestock program promulgated for such official or employee's institution hereunder, or any order of the director of the agricultural extension service issued hereunder, such official or employee shall be liable for a fine of not exceeding five hundred dollars ($ 500.00), and on conviction, shall be removed from his office or employment.

The agricultural extension service shall report to each session of the legislature any violations hereof, giving in detail all facts with reference thereto and also such other information relative to the livestock of the various institutions of the state as it may deem of interest to the legislature.



§ 37-113-39 - Regulation of transportation of passengers for hire on university's campus and grounds

No public automobile for the transportation of passengers for hire shall be operated on any of the highways or streets on the campus or grounds of the Mississippi State University of Agriculture and Applied Science without a license from said university to the owner thereof. No fee shall be charged for the issuance of such license and such license shall be subject to revocation by the university authorities at any time without notice. This section shall not apply to any common carrier of passengers who has duly qualified with the Mississippi public service commission.

Any person running or operating an automobile at any time in violation of this section shall be guilty of a misdemeanor. Upon conviction thereof, such person shall be punished by a fine of not more than one hundred dollars ($ 100.00) or by thirty days in jail or by both before any court of competent jurisdiction.



§ 37-113-41 - J. C. Hardy Memorial Fund

The board of trustees of state institutions of higher learning is hereby authorized to establish a fund to be known as the J. C. Hardy Memorial Fund.

The fund herein authorized shall be raised and supplemented by donations, gifts, legacies, and otherwise. Under the supervision of said board of trustees, said fund or the proceeds therefrom shall be used to assist sons of low-income Mississippi citizens to meet their educational expenses at the Mississippi State University of Agriculture and Applied Science.



§ 37-113-43 - Contributions by certain counties towards construction, erection and equipping of university facilities

Any county of this state now or hereafter having a population of more than one hundred thousand according to the latest available census, and in which there is located a municipality of one hundred thousand or more, acting by and through its board of supervisors, is hereby authorized and empowered to contribute the sum of one million dollars ($ 1,000,000.00) toward the construction, erection and equipping of educational facilities to be utilized by Mississippi State University of Agriculture and Applied Science within such county, by the board of trustees of state institutions of higher learning.



§ 37-113-45 - Issuance and sale of bonds; election; terms; tax levy

Any such county as is provided for in Section 37-113-43 is hereby authorized and empowered to issue and sell its bonds, notes or other evidences of indebtedness for the purpose of providing funds with which to make the contribution or donation authorized under the provisions of said section. Such bonds, notes or other evidences of indebtedness shall not be issued in an amount which will exceed the limit of indebtedness of said county as such limit is prescribed by Sections 19-9-1 through 19-9-31, Mississippi Code of 1972. Before issuing any such bonds, notes or other evidences of indebtedness, the board of supervisors acting for such county shall adopt a resolution declaring its intention to issue the same, stating the amount and purpose thereof and fixing the date upon which an election will be held on the proposition. Notice of such election shall be given by publication of such resolution once a week for at least three consecutive weeks in at least one newspaper published in said county. The first publication of such notice shall be made not less than twenty-one days prior to the date fixed in such resolution for the holding of said election as aforesaid and the last publication shall be made not more than seven days prior to such date. At such election all qualified electors of said county may vote and the ballots used shall have printed thereon a brief statement of the amount and purpose of the bonds, notes or other evidences of indebtedness proposed to be issued and the voter shall vote by placing a cross (x) or check ([checkmark]) opposite his choice on the proposition. The bonds, notes or other evidences of indebtedness authorized herein shall not be issued unless authorized by the affirmative vote of a majority of the qualified voters of said county who vote on the proposition at such election. Such election shall be conducted and the returns thereof made, canvassed, and declared as nearly as may be in like manner as is now or may hereafter be provided by law in the case of general elections in counties. In the event that the question of the issuance of such bonds, notes or other evidences of indebtedness be not authorized at such election, such question shall not again be submitted to a vote until the expiration of a period of six months, from and after the date of such election.

Such bonds, notes or other evidences of indebtedness shall bear such date or dates, shall be of such denomination or denominations, shall be payable at such place or places, shall bear such rate or rates of interest and shall mature in such amounts and at such times as may be provided and directed by the board of supervisors of said county. Such bonds shall bear interest at a rate or rates not exceeding six per cent per annum and shall mature in not more than twenty-five years from the date thereof and shall be sold for not less than par and accrued interest.

Any bonds authorized to be issued at an election as provided for in this section shall be issued by such county, acting by and through its board of supervisors, at such times and in such amounts as shall be provided for by resolution of the board of trustees of state institutions of higher learning.

All bonds, notes or other evidences of indebtedness issued hereunder shall be secured by a pledge of the full faith, credit and resources of such county. There shall annually be levied upon all taxable property within said county an ad valorem tax in addition to all other taxes, sufficient to provide for the payment of the principal of and the interest on said bonds, notes or other evidences of indebtedness as the same respectively mature and accrue.



§ 37-113-47 - Utilization of proceeds of contributions

The proceeds of any contribution made by any county under the provisions of Section 37-113-43, including the proceeds from the sale of any bonds issued for such purposes, shall be paid by the board of supervisors of such county into the state treasury into a special fund to the credit of the board of trustees of state institutions of higher learning, and shall thereafter be utilized and expended by said board of trustees of state institutions of higher learning in the construction, erection and equipping of educational facilities in such county to be utilized by the Mississippi State University of Agriculture and Applied Science.



§ 37-113-48 - "Old Extension Service Building" designated "Lloyd-Ricks-Watson Building."

The building located at 255 Tracy Drive in Mississippi State, Mississippi, and also known as the "Old Extension Service Building," shall be named the "Lloyd-Ricks-Watson Building" after former university employees Edward R. Lloyd and James R. Ricks, and current university employee Vance H. Watson. Such employees have served as the Director of the Experiment Station and the Director of the Extension Service, and are the only three (3) individuals in history who have served in both capacities at Mississippi State University. Mississippi State University shall prepare a distinctive plaque to be placed in a prominent place inside the building, which states the background, accomplishments and service to the state of these university employees.



§ 37-113-49 - Contribution does not give county right in educational facilities nor impose maintenance obligation

If any such county makes the contribution or donation as provided for in Section 37-113-43, neither such donation nor any provisions of Sections 37-113-43 through 37-113-49 shall be held to give rise to any right of title, lien, encumbrance or other right in the buildings, facilities or equipment so constructed or acquired and installed by means of or with the aid of such contribution or donation or upon the site on which they are located. Neither shall such donation nor any provision of said sections give rise to any right or obligation on the part of such county with respect to the operation or maintenance of said educational facilities and equipment.



§ 37-113-50 - Mississippi Department of Agriculture and Commerce Bureau of Plant Industry Building designated "Robert Horne McCarty Building"

(1) The building known as the Mississippi Department of Agriculture and Commerce Bureau of Plant Industry Building on the campus of Mississippi State University in Starkville, Mississippi, shall be designated and henceforth be known as the "Robert Horne McCarty Building."

(2) The Mississippi Department of Agriculture and Commerce is hereby authorized to erect a suitable memorial marker at a site on the premises of the current Mississippi Department of Agriculture and Commerce Bureau of Plant Industry Building to be chosen with the approval of the family of Robert Horne McCarty.






COLLEGE OF VETERINARY MEDICINE

§ 37-113-51 - Establishment

The board of trustees of state institutions of higher learning is hereby authorized and directed to establish a college of veterinary medicine at Mississippi State University at Starkville, Mississippi.



§ 37-113-53 - Implementation of law

The board is directed to take any and all necessary and proper action for the implementation of this section and Section 37-113-51, including but not limited to the appointment of a dean who will study and recommend to the board an adequate staff and whose responsibility will be to work with the state building commission in planning the construction and equipping of said college.






STATE CERTIFICATION FOR THERAPEUTIC RIDING INSTRUCTORS

§ 37-113-61 - State certification for therapeutic riding instructors; training to be provided by extension service; continuing education seminar required for yearly renewal of certification

(1) As used in this section:

(a) "Extension service" means the Mississippi State University Extension Service.

(b) "Fiscal year" means the period beginning on July 1 of any year and ending on June 30 of the following year.

(c) "Therapeutic riding" means the use of equine-facilitated activities for the purpose of contributing positively to the cognitive, physical, emotional and social well-being of people with disabilities.

(2) There is established a program of state certification for therapeutic riding instructors in Mississippi, which shall be administered by the Mississippi State University Extension Service. In order to receive certification under the state program, a therapeutic riding instructor must complete the training provided by the extension service, which shall address standards of safety for participants, volunteers, staff, equipment, facilities and horses, and standards of health care for horses. The extension service shall provide, or facilitate through contracts with third parties, the training necessary to obtain certification.

(3) Initial and renewal certification under the state program will be valid for one (1) fiscal year. The initial certification will be valid for the fiscal year in which it is obtained. In order to renew the certification for later fiscal years, the instructor must attend, in each fiscal year, a continuing education seminar that is provided by or approved by the extension service.

(4) The extension service may charge reasonable fees for providing training, initial certification, and continuing education seminars.

(5) The state certification program is a program to identify and recognize those therapeutic riding instructors who have completed training in safety standards in therapeutic riding. The state certification program is not a regulatory program, and the extension service shall not have any regulatory authority over therapeutic riding instructors, facilities or programs in Mississippi.









Chapter 115 - UNIVERSITY OF MISSISSIPPI

IN GENERAL

§ 37-115-1 - Organization

The University of Mississippi, incorporated on the twenty-fourth of February, A. D., 1844, shall continue to exist as a body-politic and corporate by that name and style, with all its property, real and personal, and with all the franchises, rights, powers and privileges heretofore conferred on it by law or properly incident to such a body and necessary to accomplish the end of its creation; said university may receive, hold and dispose of all real and personal property conveyed to it for such purpose.



§ 37-115-3 - University lands shall not be taxed

The lands and property of the University of Mississippi shall not be subject to state, county or municipal taxation. The buildings and improvements that are or may be erected on any land belonging to the university that has been or may be leased to private persons for the purpose of affording cheap board to the students attending the institution, shall not be subject to taxation.



§ 37-115-5 - Lands shall not be leased save for an annual rent

The lands belonging to the University of Mississippi shall not be leased without a provision in the lease for the payment of an annual rent to the treasurer of the institution.






SCHOOL OF MEDICINE

§ 37-115-21 - "Medical school" defined

Whenever used in Sections 37-115-21 through 37-115-33, the term "medical school" shall mean the four-year, standard medical school provided for in Section 37-115-23 as a department of the University of Mississippi.



§ 37-115-23 - Creation of medical school

There is hereby created a four-year, standard medical school as a department of the University of Mississippi, which school shall be equipped and operated as a standard medical school in accordance with the recommended standards of the Council on Medical Education and hospitals of the American Medical Association and the council of the Association of American Medical Colleges.



§ 37-115-25 - University Hospital; University of Mississippi Medical Center and University Hospital authorized to enter into faculty physician and staff recruitment agreements

(1) There shall be built, equipped and operated as a part of the medical school, a teaching hospital of the size of not less than three-hundred-fifty-bed capacity, together with all ancillary buildings and physical facilities needful or proper for the establishment, operation and maintenance of such a hospital as a part of a fully accredited four-year medical school, including, clinical and outpatient services and all types of services deemed to be necessary or desirable as a part of the functioning of such a teaching hospital. Said teaching hospital shall be known as the University Hospital. There shall also be acquired and installed all needed equipment and supplies for the proper operation and maintenance of such medical school and hospital and other facilities for the purposes aforesaid. There shall be employed all needed personnel and services to operate said medical school and hospital and other facilities.

(2) As part of employing appropriate professional staff, the University Medical Center and University Hospital are authorized to enter into recruitment agreements to provide for needed faculty physicians and staff. Said agreements may include, but are not limited to, salary supplements, transfer and moving expenses and payment of medical school loans. Any amount so advanced shall be forgiven over not less than a three-year period of a year-for-year pro rata basis. In the event that the physician should leave University of Mississippi Medical Center employment, said physician shall repay any remaining sum(s) so advanced plus interest as negotiated in the agreement. Said amounts to be repaid over no more than a two-year period.



§ 37-115-27 - Location of school and hospital

The medical school and teaching hospital shall be built and equipped together, in connection with each other, or as nearly together or connected as may promote the most efficient operation of both of them in proper coordination one with the other. The medical school and teaching hospital shall be located and built upon part of the lands owned by the State of Mississippi in or near the City of Jackson, Hinds County, Mississippi, and commonly known as the old asylum lands, to be selected by the State Building Commission. The medical school and teaching hospital may have other locations as determined to be reasonable and necessary by the University of Mississippi Medical Center. All University of Mississippi Medical Center locations shall provide in the aggregate not less than fifty percent (50%) of their services to indigent persons including qualified beneficiaries of the State Medicaid Program.



§ 37-115-29 - Conveyance to University of Mississippi

The state building commission shall construct the buildings and all other related facilities for said medical school and teaching hospital. When such buildings shall have been constructed and made ready for occupancy, the lands so selected by the state building commission for the use of said medical school and teaching hospital, together with the buildings and other improvements erected thereon, shall be conveyed by the state building commission to the University of Mississippi, and title to said property shall be vested in the University of Mississippi. Said medical school and teaching hospital shall be operated as departments of the University of Mississippi.



§ 37-115-31 - Operation of hospital

The teaching hospital and related facilities shall be utilized to serve the people of Mississippi generally. The teaching hospital and related facilities shall have the power necessary to enter into group purchasing arrangements as deemed reasonable and necessary, and such powers as are necessary to establish and operate health maintenance organizations, preferred provider organizations, prepaid health benefit plans and other managed care entities regulated by Section 83-41-301 et seq., and the power to establish rates and charges for health care services, either on a fee for service, discounted, capitated or other risk based payment basis, and provided that any such entity shall primarily provide care and services to indigent persons or qualified beneficiaries of the State Medicaid Program; and further provided, however, any entity, or any affiliate of any such entity, that now or in the future provides management services to the University of Mississippi Medical Center or any of its facilities, shall not be affiliated in any manner with any managed care product established by the University of Mississippi Medical Center under the authority of this section. There shall be a reasonable volume of free work; however, said volume shall never be less than one-half of its bed capacity for indigent patients who are eligible and qualified under the state charity fund for charity hospitalization of indigent persons, or qualified beneficiaries of the State Medicaid Program. The income derived from the operations of said hospital, including all facilities thereof, shall be utilized toward the payment of the operating expenses of said hospital, including all facilities thereof.



§ 37-115-33 - Facilities for training nurses

The state building commission in the development of the architectural facilities of the medical center and hospital facilities is hereby authorized, empowered and directed to erect and equip adequate facilities for the training of nurses under such rules and regulations as may be promulgated by the board of trustees of state institutions of higher learning.



§ 37-115-35 - Fielding L. Wright Memorial Health Fund established

The board of trustees of state institutions of higher learning is hereby authorized and empowered to establish a fund to be known as "The Fielding L. Wright Memorial Health Fund," which fund shall be administered by said board.

The corpus of "The Fielding L. Wright Memorial Health Fund" shall consist of any moneys appropriated to it by the state legislature and any funds received by donation, gift, legacy, or otherwise, the said board of trustees being hereby specifically authorized and empowered to accept such funds. All funds received by said board of trustees shall be invested in the following classes of securities, preference being in the order listed:

(a) Bonds, notes, certificates, and other valid obligations of the State of Mississippi, or any county or city of the State of Mississippi, or of any school district bonds of the State of Mississippi;

(b) Bonds, notes, certificates, and other valid obligations of the United States;

(c) Bonds, notes, debentures and other securities issued by any federal instrumentality and fully guaranteed by the United States; or

(d) Interest-bearing bonds or notes which are general obligations of any other state in the United States or of any city or county therein, provided that any such city or county had a population as shown by the federal census next preceding such investment of not less than twenty-five thousand inhabitants, and provided that any such state, city or county has not defaulted for a period longer than thirty days in the payment of principal or interest on any of its general obligation indebtedness during a period of ten calendar years immediately preceding such investment.

All interest derived from investments and any gains from the sale or exchange of investments shall be expended by the staff of the University Medical Center, under the supervision of the director of the University Medical Center, for medical research in behalf of The Fielding L. Wright Memorial Health Fund.






UNIVERSITY OF MISSISSIPPI MEDICAL CENTER

§ 37-115-41 - Criminal history record checks and fingerprinting required for new employees providing direct patient care; disciplinary checks with professional licensing agencies; applicants aggrieved by employment decision based on criminal history record check may show mitigating circumstances; immunity for employment decisions made in compliance with this section

(1) For the purposes of this section:

(a) "Applicant" means any person who is applying to become an employee of UMMC.

(b) "Employee" means an employee, contractor, temporary worker or consultant.

(c) "UMMC" means the University of Mississippi Medical Center.

(2) The University of Mississippi Medical Center shall fingerprint and perform a criminal history record check on all new employees that work in or provide direct patient care. In addition, UMMC shall perform a disciplinary check with the professional licensing agency of the employee, if any, to determine if any disciplinary action has been taken against the employee by that agency. Except as otherwise provided in this section, no employee of UMMC hired on or after July 1, 2004, shall be permitted to provide direct patient care until the results of the criminal history record check have revealed no disqualifying record or the employee has been granted a waiver. In order to determine the applicant's suitability for employment, the applicant shall be fingerprinted. Fingerprints shall be submitted to the Department of Public Safety by UMMC via scanning or other electronic method, with the results processed through the Department of Public Safety's Criminal Information Center. If no disqualifying record is identified at the state level, the applicant's fingerprints shall be forwarded by the Department of Public Safety to the Federal Bureau of Investigation for a national criminal history record check. If the criminal history record check discloses a felony conviction, guilty plea or plea of nolo contendere to a felony of possession or sale of drugs, murder, manslaughter, armed robbery, rape, sexual battery, sex offense listed in Section 45-33-23(h), child abuse, arson, grand larceny, burglary, gratification of lust or aggravated assault, or felonious abuse and/or battery of a vulnerable adult that has not been reversed on appeal or for which a pardon has not been granted, the applicant shall not be eligible to be employed at UMMC.

(3) Notwithstanding the provisions of subsection (2) of this section, any such applicant may be employed on a temporary basis pending the results of the criminal history record check. Any employment contract with an applicant during the application process shall be voidable upon receipt of a disqualifying criminal history record check if no waiver is granted under subsection (4) of this section.

(4) UMMC may, in its discretion, allow any applicant aggrieved by an employment decision under this section to appear before the UMMC hiring officer, or his or her designee, to show mitigating circumstances that may exist and allow the applicant to be employed at UMMC. UMMC, upon report and recommendation of the hiring officer, may grant waivers for those mitigating circumstances, which shall include, but not be limited to: (a) age at which the crime was committed; (b) circumstances surrounding the crime; (c) length of time since the conviction and criminal history since the conviction; (d) work history; (e) current employment and character references; and (f) other evidence demonstrating the ability of the individual to perform the employment responsibilities competently and that the individual does not pose a threat to the health or safety of the patients admitted to UMMC.

(5) Upon the receipt of an applicant's criminal history record check that reveals no disqualifying event, UMMC shall, within two (2) weeks of the notification of no disqualifying event, provide the applicant with a notarized letter signed by the vice chancellor, or his or her authorized designee, confirming the applicant's suitability for employment based on his or her criminal history record check. An applicant or employee may use that letter for a period of two (2) years from the date of the letter to seek employment at any covered entity, as defined in Section 43-11-13(5), without the necessity of an additional criminal history record check under Section 43-11-13(5). Any covered entity presented with the letter may rely on the letter for a period of two (2) years from the date of the letter without having to conduct or have conducted a criminal history record check on the applicant or employee.

(6) UMMC may charge a fee not to exceed Fifty Dollars ($ 50.00) for fingerprinting applicants, students, employees, contractors, consultants, outside agency personnel, visiting faculty, researchers or any other individual(s) that may provide direct services to UMMC.

(7) UMMC and its agents, officers, employees, attorneys and representatives shall be presumed to be acting in good faith for any employment decision or action taken under this section. The presumption of good faith may be overcome by a preponderance of the evidence in any civil action. UMMC or its agents, officers, employees, attorneys and representatives shall not be held liable in any employment decision or action based in whole or in part on compliance with or attempts to comply in good faith with the requirements of this section.



§ 37-115-43 - Authority to create Center of Excellence; purpose; programs, services, major research initiatives; Children's Justice Center Fund created

(1) The University of Mississippi Medical Center in collaboration with the Mississippi Department of Human Services and the Office of the Attorney General is authorized and empowered to establish a Center of Excellence (Center), to provide care for abused and neglected children at the Blair E. Batson Hospital for Children located in Jackson, Mississippi, where suspected victims of child maltreatment referred by the Department of Human Services or law enforcement will receive comprehensive physical examinations conducted by medical professionals who specialize in child maltreatment. The University of Mississippi Medical Center shall promulgate such policies as may be necessary and desirable to carry out the programs of the Center. The Center shall serve as a resource for the assessment, investigation and prosecution of child maltreatment. The Center shall work in collaboration with the Office of the Attorney General, the Mississippi Department of Human Services and other such state agencies and entities that provide services to children, to ensure that CARE Clinic services are provided in a uniform fashion throughout the state.

(2) The Department of Pediatrics may use the Center for educational and outreach programs, telemedicine consultations, to develop satellite clinics in other locations in the state in cooperation with the local community or private hospital when applicable, and to conduct major research initiatives in child maltreatment.

(3) The Center of Excellence shall provide services to maltreated children and comply with national certification standards as necessary to provide services to the Department of Human Services, the youth courts, state child advocacy centers, district attorney's offices and law enforcement agencies.

(4) There is created in the State Treasury a special fund to be known as the Children's Justice Center Fund. The University of Mississippi Medical Center shall expend funds pursuant to appropriation therefor by the Legislature for the support and maintenance of the Children's Justice Center. The University of Mississippi Medical Center is authorized to accept any and all grants, donations or matching funds from private, public or federal sources in order to add to, improve and enlarge the physical facilities of the Center and to expend any such funds for the support and maintenance of the Center. Assessments from Section 99-19-73 designated for the Children's Justice Center Fund shall be deposited into the fund. Monies remaining in the fund at the end of a fiscal year shall not lapse into the State General Fund, and any interest earned from the investment of monies in the fund shall be deposited to the credit of the fund.



§ 37-115-45 - Mississippi Burn Center; establishment; funding

(1) The University of Mississippi Medical Center shall establish a separate unit at the medical center for the treatment of burn victims, which shall be known as the Mississippi Burn Center. The opening and operation of the Mississippi Burn Center shall be conditioned upon the Board of Trustees of State Institutions of Higher Learning making a written determination, spread upon their minutes, that adequate funds are available from public and/or private sources for the annual operating cost of the facility.

(2) The Legislature may appropriate funds for the construction of the Mississippi Burn Center, and may appropriate sufficient funds annually to the University of Mississippi Medical Center for the operation of the Mississippi Burn Center.



§ 37-115-47 - Authorization to dispose of properly preserved food through charitable donation

(1) The University of Mississippi Medical Center is authorized to dispose of food that has been frozen or properly preserved for human consumption through donation to charitable facilities, charitable organizations and/or individuals providing charitable services as the Medical Center deems appropriate.

(2) The executive director of the charitable facility or organization, receiving such food, or his authorized designee, shall agree to a waiver of liability in favor of the State of Mississippi and the University of Mississippi Medical Center stating that such donations are being provided in the condition used by the State of Mississippi and the University Medical Center, and without warranty of any nature.



§ 37-115-49 - University of Mississippi Medical Center - ACT Center Fund created; purpose

(1) During fiscal year 2010, the State Fiscal Officer shall transfer the sum of Three Million Dollars ($ 3,000,000.00) from the State General Fund to the University of Mississippi Medical Center - ACT Center Fund created in subsection (2) of this section.

(2) (a) There is created in the State Treasury a special fund to be known as the "University of Mississippi Medical Center - ACT Center Fund," which shall consist of monies deposited therein under subsection (1) of this section and monies from any other source designated for deposit into the fund. Unexpended amounts remaining in the fund at the end of a fiscal year shall not lapse into the State General Fund, and any interest earned or investment earnings on amounts in the fund shall be deposited to the credit of the special fund.

(b) Monies in the fund may be used by the University of Mississippi Medical Center, upon appropriation by the Legislature, for the purpose of providing funds for the ACT Center for Tobacco Treatment, Education and Research at the University of Mississippi Medical Center.






SCHOOL OF NURSING

§ 37-115-51 - School of nursing created

The legislature hereby finds that there is great need of additional and better trained nurses in Mississippi and the purpose of this section is to meet that need to the extent herein provided.

The board of trustees of state institutions of higher learning is hereby authorized and directed to establish a school of nursing at the University of Mississippi under the jurisdiction of the dean of the school of medicine or such other authority as said board of trustees may determine, and other regularly constituted administrative authorities of the university.

Said board of trustees shall provide for such school, such buildings and equipment, and such teaching staff and other personnel as may be deemed appropriate for the establishment and operation of such school of nursing and for the performance of the other functions herein provided for, all of which shall, however, be done within the appropriations made for such purposes.

Such school of nursing shall, under the direction and supervision of the dean of the school of medicine and the other regularly constituted administrative authorities of the university and of said board of trustees and under curricula to be prescribed by said board, and beginning each of its functions at such time as may be determined by said board, carry on a teaching course, looking to the conferring of bachelor's or master's degrees in nursing.

Such school of nursing shall under the same direction, supervision, control and conditions as set forth in the fourth paragraph hereof, have authority, in its discretion, to arrange and contract with hospitals, hospital schools of nursing or other similar institutions, for students in the school of nursing to take clinical training and practice in such institutions. It shall have the further authority to contract with hospitals, hospital schools of nursing or other similar institutions with respect to providing to any such institution instructors or instruction services from the university school of nursing upon full or part time basis and upon such basis of compensation or reimbursement of costs as may be deemed reasonable and proper in view of the public interests involved.

Under the same supervision, direction, control and conditions as are set forth in the fourth paragraph hereof, said school of nursing shall also administer such scholarship programs in nursing education and such activities with respect to recruitment of nursing students and counseling work with such students and prospective students as may be provided for by the legislature from time to time.






LOCAL GOVERNMENTAL ISSUANCE OF BONDS FOR BENEFIT OF UNIVERSITY

§ 37-115-61 - Contributions by certain counties toward construction, erection and equipping of University Hospital

Any county of this state now or hereafter having a population of more than 100,000 according to the latest available census, acting by and through its board of supervisors, is hereby authorized and empowered to contribute the sum of one million five hundred thousand dollars ($ 1,500,000.00) toward the construction, erection and equipping of a teaching hospital and related facilities in the four year school of medicine of the University of Mississippi created and authorized by the terms and provisions of Sections 37-115-21 through 37-115-33.



§ 37-115-63 - Issuance and sales of bonds; election; terms; tax levy

Any such county as is provided for in Section 37-115-61 is hereby authorized and empowered to issue and sell its bonds, notes or other evidences of indebtedness for the purpose of providing funds with which to make the contribution or donation authorized under the provisions of said section. Such bonds, notes or other evidences of indebtedness shall not be issued in an amount which will exceed the limit of indebtedness of said county as such limit is prescribed by Laws, 1932, ch. 235 as now or hereafter amended. Before issuing any such bonds, notes or other evidences of indebtedness, the board of supervisors, acting for such county, shall adopt a resolution declaring its intention to issue the same, stating the amount and purpose thereof and fixing the date upon which an election will be held on the proposition. The full text of such resolution shall be published once a week for at least three consecutive weeks in at least one newspaper published in said county. The first publication of such notice shall be made not less than twenty-one days prior to the date fixed in such resolution as aforesaid and the last publication shall be made not more than seven days prior to such date. The bonds, notes or other evidences of indebtedness authorized herein shall not be issued unless authorized by the affirmative vote of a majority of the qualified voters of said county who vote on the proposition at such election. Such election shall be conducted and the returns thereof made, canvassed and declared as nearly as may be in like manner as is now or may hereafter be provided by law in the case of general elections in counties. In the event that the question of the issuance of such bonds, notes or other evidences of indebtedness be not authorized at such election, such question shall not again be submitted to a vote until the expiration of a period of six months from and after the date of such election.

Such bonds, notes or other evidences of indebtedness shall bear such date or dates, shall be of such denomination or denominations, shall be payable at such place or places, shall bear such rate or rates of interest and shall mature in such amounts and at such times as may be provided and directed by the board of supervisors of said county. Such bonds shall bear interest at a rate or rates not exceeding six per cent per annum and shall mature in not more than twenty-five years from the date thereof and shall be sold for not less than par and accrued interest.

All bonds, notes or other evidences of indebtedness issued hereunder shall be secured by a pledge of the full faith, credit and resources of such county. There shall annually be levied upon all taxable property within said county an ad valorem tax in addition to all other taxes, sufficient to provide for the payment of the principal of and the interest on said bonds, notes or other evidences of indebtedness as the same respectively mature and accrue.



§ 37-115-65 - Utilization of proceeds of contributions

The proceeds of any contribution made by any county under the provisions of Section 37-115-61, including the proceeds of any bonds issued for such purpose, shall be paid by the board of supervisors of such county into the state treasury into a special fund in the state treasury to the credit of the state building commission and shall thereafter be utilized and expended by said building commission for the construction, erection and equipping of a teaching hospital and related facilities in the manner and under the terms, provisions and conditions of Sections 37-115-21 through 37-115-33.



§ 37-115-67 - Contribution does not give county right in facilities nor impose maintenance obligation

If any such county makes the contribution or donation as provided for in Section 37-115-61, neither such donation nor any provisions of Sections 37-115-61 through 37-115-67 shall be held to give rise to any right of title, lien, encumbrance or other right in the buildings, facilities or equipment so constructed or acquired and installed by means of or with the aid of such contribution or donation or upon the site on which they are located. Neither shall such donation nor any provisions of said sections give rise to any right or obligation on the part of such county with respect to the operation or maintenance of said hospital, facilities or equipment.



§ 37-115-69 - Contributions by certain counties towards construction, erection and equipping of university facilities

Any county of this state now or hereafter having a population of more than one hundred thousand according to the latest available census, and in which there is located a municipality of one hundred thousand or more, acting by and through its board of supervisors, is hereby authorized and empowered to contribute the sum of one million dollars ($ 1,000,000.00) toward the construction, erection and equipping of educational facilities to be utilized by the University of Mississippi within such county, by the board of trustees of state institutions of higher learning.



§ 37-115-71 - Issuance and sale of bonds; election; terms; tax levy

Any such county as is provided for in Section 37-115-69 is hereby authorized and empowered to issue and sell its bonds, notes or other evidences of indebtedness for the purpose of providing funds with which to make the contribution or donation authorized under the provisions of said section. Such bonds, notes or other evidences of indebtedness shall not be issued in an amount which will exceed the limit of indebtedness of said county as such limit is prescribed by Sections 19-9-1 through 19-9-31, Mississippi Code of 1972. Before issuing any such bonds, notes or other evidences of indebtedness, the board of supervisors acting for such county shall adopt a resolution declaring its intention to issue the same, stating the amount and purpose thereof and fixing the date upon which an election will be held on the proposition. Notice of such election shall be given by publication of such resolution once a week for at least three consecutive weeks in at least one newspaper published in said county. The first publication of such notice shall be made not less than twenty-one days prior to the date fixed in such resolution for the holding of said election as aforesaid and the last publication shall be made not more than seven days prior to such date. At such election all qualified electors of said county may vote and the ballots used shall have printed thereon a brief statement of the amount and purpose of the bonds, notes or other evidences of indebtedness proposed to be issued and the voter shall vote by placing a cross (X) or check ([checkmark]) opposite his choice on the proposition. The bonds, notes or other evidences of indebtedness authorized herein shall not be issued unless authorized by the affirmative vote of a majority of the qualified voters of said county who vote on the proposition at such election.

Such election shall be conducted and the returns thereof made, canvassed, and declared as nearly as may be in like manner as is now or may hereafter be provided by law in the case of general elections in counties. In the event that the question of the issuance of such bonds, notes or other evidences of indebtedness be not authorized at such election, such question shall not again be submitted to a vote until the expiration of a period of six months, from and after the date of such election.

Such bonds, notes or other evidences of indebtedness shall bear such date or dates, shall be of such denomination or denominations, shall be payable at such place or places, shall bear such rate or rates of interest and shall mature in such amounts and at such times as may be provided and directed by the board of supervisors of said county. Such bonds shall bear interest at a rate or rates not exceeding six per cent per annum and shall mature in not more than twenty-five years from the date thereof and shall be sold for not less than par and accrued interest.

Any bonds authorized to be issued at an election as provided for in this section shall be issued by such county, acting by and through its board of supervisors, at such times and in such amounts as shall be provided for by resolution of the board of trustees of state institutions of higher learning.

All bonds, notes or other evidences of indebtedness issued hereunder shall be secured by a pledge of the full faith, credit and resources of such county. There shall annually be levied upon all taxable property within said county an ad valorem tax in addition to all other taxes, sufficient to provide for the payment of the principal of and the interest on said bonds, notes or other evidences of indebtedness as the same respectively mature and accrue.



§ 37-115-73 - Utilization of proceeds of contributions

The proceeds of any contribution made by any county under the provisions of Section 37-115-69, including the proceeds from the sale of any bonds issued for such purposes, shall be paid by the board of supervisors of such county into the state treasury into a special fund to the credit of the board of trustees of state institutions of higher learning, and shall thereafter be utilized and expended by said board of trustees of state institutions of higher learning in the construction, erection and equipping of educational facilities in such county to be utilized by the University of Mississippi.



§ 37-115-75 - Contribution does not give county right in educational facilities nor impose maintenance obligation

If any such county makes the contribution or donation as provided for in Section 37-115-69, neither such donation nor any provisions of Sections 37-115-69 through 37-115-75 shall be held to give rise to any right of title, lien, encumbrance or other right in the buildings, facilities or equipment so constructed or acquired and installed by means of or with the aid of such contribution or donation or upon the site on which they are located. Neither shall such donation nor any provision of said sections give rise to any right or obligation on the part of such county with respect to the operation or maintenance of said educational facilities and equipment.






SCHOOL OF DENTISTRY

§ 37-115-101 - Direction and authority to establish

The board of trustees of state institutions of higher learning is hereby directed and authorized to establish a school of dentistry at the University of Mississippi Medical Center in Jackson.



§ 37-115-103 - Object and purpose

The object and purpose of the establishment of a school of dentistry at the University of Mississippi Medical Center shall be the encouragement of the study of dentistry toward the doctor of dental medicine degree, as well as the continued education of the state's dental health professions; and the encouragement of dental research and the improvement of dental health.



§ 37-115-105 - When school may be in operation, staff employed and construction begun

The school of dentistry created and authorized by Sections 37-115-101 through 37-115-111 shall be in operation within three (3) years from the date the legislature makes funds available for the construction of a building to house said school; provided, however, that no staff may be employed and no construction may begin until one million two hundred fifty thousand dollars ($ 1,250,000.00) from the City of Jackson and one million two hundred fifty thousand dollars ($ 1,250,000.00) from Hinds County has been deposited in the state treasury for use by the building commission in construction and furnishing of the dental school. The board of trustees of state institutions of higher learning is authorized and directed to take any and all necessary and proper actions for the implementation of this section.



§ 37-115-107 - Dean, faculty, staff and other employees; physical plant; courses of study and research

It shall be the duty of the board of trustees of state institutions of higher learning to elect or appoint a dean of this school; to determine and provide for an adequate faculty, staff and other employees; to fix and provide for the compensation of said faculty, staff and employees; to provide an adequate physical plant for this school; to prescribe the courses of study and research compatible with the objects and purposes hereinabove set forth; and to do and accomplish all other related functions consistent with the implementation of Sections 37-115-101 through 37-115-111.



§ 37-115-109 - Recognition and accreditation

The board of trustees of state institutions of higher learning is directed, empowered and authorized to take necessary and proper actions to assure that the school of dentistry of the University of Mississippi Medical Center, as hereby established, acquires and maintains recognition and accreditation in local, regional and national accreditation associations at least at the level of its counterparts in the southeastern region of the United States and on a level with the other professional schools of this state.



§ 37-115-111 - Lands and buildings for school; payment for construction cost; "School of Dentistry Fund."

The state building commission is authorized and directed to provide suitable land presently state owned or received as a gift, and buildings to house the school of dentistry; and payment for the construction costs of such buildings shall be made from any money made available to carry out the provisions of Sections 37-115-101 through 37-115-111. Any funds appropriated or granted from any source shall be put into a fund in the office of the state treasurer to be designated as the "School of Dentistry Fund."






SCHOOL OF LAW

§ 37-115-121 - Robert C. Khayat Law Center designated

The new building, currently under construction at the University of Mississippi School of Law, located in Oxford, Mississippi, shall be named the "Robert C. Khayat Law Center." The University of Mississippi School of Law shall prepare a distinctive plaque, to be placed in a prominent place within the building, which states the background, accomplishments and service to the university of Dr. Khayat.









Chapter 117 - MISSISSIPPI UNIVERSITY FOR WOMEN

§ 37-117-1 - Organization

The institution incorporated by the act of the legislature, approved March 12, 1884, and established in pursuance thereof, shall continue to exist as a body politic and corporate by the name of the "Mississippi College for Women," with all its property and franchises, rights, powers and privileges conferred on it by law, or properly incident to such a body and necessary to accomplish the purpose of its creation; said college may receive and hold all real estate and personal property conveyed or given to it for such purposes. However, the name "Mississippi State College for Women" is hereafter changed to "Mississippi University for Women," without interference with the rights, powers and prerogatives of said college which continue in all respects. Whenever the name "Mississippi College for Women" appears the same is construed to denote "Mississippi University for Women."



§ 37-117-3 - Purpose and aim of university

The purpose and aim of the Mississippi State College for Women is the moral and intellectual advancement of the girls of the state by the maintenance of a first-class institution for their education in the arts and sciences, for their training in normal school methods and kindergarten, for their instruction in bookkeeping, photography, stenography, telegraphy, and typewriting, and in designing, drawing, engraving, and painting, and their industrial application, and for their instruction in fancy, general and practical needlework, and in such other industrial branches as experience, from time to time, shall suggest as necessary or proper to fit them for the practical affairs of life.



§ 37-117-5 - Apportionment of students

The right belongs to each county to have a number of girls admitted, proportionate to its number of educable girls as compared with the whole number in the state. The total attendance at any session shall not exceed the entire allotment to the several counties for such session.



§ 37-117-7 - Making and announcement of apportionment of students

The apportionment of students to be admitted to the Mississippi State College for Women shall be made and announced by the president of the college annually, and communicated to the county superintendents of education by the first of August, or as soon thereafter as practicable. No applicant under sixteen years of age shall be admitted to the institution.



§ 37-117-9 - Certificates of selection

The superintendent of education of each county, after due notice published, shall examine applicants, not qualified to enter by certificate from an accredited school, upon questions prepared and submitted by the president of the Mississippi State College for Women, and, with the consent of the board of supervisors, shall give certificates of selection to the number of girls to which his county is entitled, in addition to those already in the said college, if any. County superintendents shall make their appointments of students to the said college not later than July 1 of each year.

The certificate of selection shall be attested by the clerk of the board of supervisors, under its seal, and shall entitle the holder to admission into the said college, with all the privileges thereof, to pursue all the industrial branches selected, and to enter the subclass or class for which she is fitted.



§ 37-117-11 - Dormitory privileges

The privilege of rooming in the dormitories at the Mississippi State College for Women belongs to the free students, and to the due quota of girls from each county, in preference to all others. The basis of apportionment is hereby fixed at the present dormitory capacity. However, this provision shall not be construed to exclude pupils from free tuition who pay their board elsewhere.






Chapter 119 - UNIVERSITY OF SOUTHERN MISSISSIPPI

§ 37-119-1 - Organization

The institution incorporated by an act of the legislature, approved March 30, 1910, and established in pursuance thereof, shall continue to exist as a body-politic and corporate by the name of University of Southern Mississippi, with all its property and franchises, rights, powers and privileges conferred on it by law, or properly incident to such body and necessary to accomplish the purpose of its creation; said university may receive and hold all real estate and personal property conveyed or given it, and wherever the term of Mississippi Southern College appears in the laws of the State of Mississippi the same shall be construed to refer to the University of Southern Mississippi.



§ 37-119-3 - Object of the university

The principal object of the University of Southern Mississippi shall be to qualify teachers for the public schools of this state, by imparting instruction in the art and practice of teaching in all branches of study which pertain to a common school education, and such other studies as the board of trustees of state institutions of higher learning may from time to time prescribe.



§ 37-119-5 - Restrictions as to admission

No person shall be eligible to admission to the University of Southern Mississippi, who shall not have completed the studies of course prescribed by law for the common or public schools of the state.



§ 37-119-7 - Bond issue for improving athletic stadium

The University of Southern Mississippi (herein sometimes referred to as the "university") is authorized and empowered to require the state building commission to issue bonds in an amount not exceeding the sum of seven hundred fifty thousand dollars ($ 750,000.00), bearing interest at a rate not exceeding six per cent per annum, for the purpose of and to be expended in extending, adding to and improving the athletic stadium on its campus; to impose student athletic fees; to impose charges, in addition to and distinguished from the established price of admission, upon persons, other than students, for the privilege of attending events held in such stadium, which such charges shall be exempt from any amusement tax now levied and collected in the State of Mississippi, and to immediately commence, prior to the issuance and sale of the bonds herein authorized and to continue, the collection of such charges; and to apply to the satisfaction and retirement, as and when due, of the principal of and interest on such bonds, said athletic fees and said charges, and also, rental income from the dormitory facilities now in the stadium, and income, not otherwise appropriated or allocated, from any other sources. Such bonds shall be authorized by the board of trustees of state institutions of higher learning in the manner now provided by Sections 37-101-91 through 37-101-103, and all of the provisions of said sections (except as herein otherwise provided and as are not in conflict with the provisions hereof) shall be applicable to the authorization and issuance of such bonds. Reference in Sections 37-101-95, 37-101-101, to "dormitories, dwellings or apartments" shall be understood to apply also to all other projects authorized to be financed under the provisions of Section 37-101-99.

Upon request of the university, acting through its president and financial secretary, authorization having been first obtained from the board of trustees of state institutions of higher learning, the state building commission shall issue and sell bonds of the university at not less than par and accrued interest in the manner provided by Section 21-27-45, Mississippi Code of 1972, for the sale of bonds of municipalities issued thereunder and upon terms and at interest rates, not to exceed the maximum therein authorized, to be fixed by the state building commission. The state building commission is hereby authorized to supervise the contracting for, and the erection of, all buildings erected, extended, added to, or improved under the provisions of this section. The board of trustees of state institutions of higher learning is hereby authorized and empowered to specify the nature of such extensions, additions, improvements or new construction, and shall approve the plans and specifications therefor prior to the letting of any new contract for any such work. All contracts let under the supervision of the state building commission shall be let as provided by law for other contracts let by said commission.

The board of trustees of state institutions of higher learning, in the resolution authorizing such bonds, may provide for the imposition of such student athletic fees, such charges for the privilege of attending events held in such stadium (as hereinabove distinguished from the price of admission), such rental charges for use of the dormitories facilities now in the stadium and for application to the retirement of such bonds of such other sources of income, not otherwise appropriated or allocated, as it may consider desirable. Said board may provide for the collection and the allocation of such fees and charges. Such fees and charges or other income shall always be in such amounts as will assure the prompt payment of principal of and interest on such bonds and the carrying out of all of the covenants and agreements contained in such resolution authorizing such bonds.

All bonds so issued shall constitute negotiable instruments within the meaning of the Uniform Commercial Code of Mississippi.

Any bonds authorized under authority of this section may be validated in the chancery court of first judicial district, Hinds County in the manner and with the force and effect now or hereafter provided by general law for the validation of municipal bonds.

This section, without reference to any other statute or law of Mississippi other than the portions of Sections 37-101-91 through 37-101-103, not in conflict herewith, and Section 31-19-25, shall constitute full authority for the extension, adding to and improvement of the aforesaid stadium and the authorization and issuance of bonds hereunder and no other provisions of the statutes pertinent thereto, except as herein expressly provided, shall be construed as applying to any proceedings had hereunder or any acts done pursuant hereto.



§ 37-119-9 - Authorization to borrow funds to establish certified registered nurse anesthetist education and training program

The University of Southern Mississippi, with the approval of the Board of Trustees of State Institutions of Higher Learning, is hereby granted the legal authority to borrow funds for the purpose of establishing and operating a certified registered nurse anesthetist educational and training program within the university's existing School of Nursing on its Hattiesburg campus. The purposes for which the funds from the loan may be utilized shall include, but not be limited to, any and all start-up costs, operation costs, personnel costs, equipment and educational materials.



§ 37-119-11 - DuBard School for Language Disorders Fund created.

There is created in the State Treasury a special fund to be known as the DuBard School for Language Disorders Fund, which shall be administered by the Board of Trustees of State Institutions of Higher Learning. The purpose of the fund shall be to support the DuBard School for Language Disorders at the University of Southern Mississippi. Monies in the fund shall be expended by the board of trustees, upon appropriation by the Legislature. The fund shall be a continuing fund, not subject to fiscal-year limitations, and shall consist of:

(a) Monies appropriated by the Legislature for the purposes of funding the DuBard School for Language Disorders;

(b) The interest accruing to the fund;

(c) Monies received under the provisions of Section 99-19-73;

(d) Monies received from the federal government;

(e) Donations; and

(f) Monies received from such other sources as may be provided by law.






Chapter 121 - ALCORN STATE UNIVERSITY

§ 37-121-1 - Organization

The Alcorn Agricultural and Mechanical College of Mississippi, created by act approved February 28, 1878, shall continue as a body politic and corporate, and shall henceforth be known as "Alcorn State University," without interference with the rights, powers and prerogatives of said college which continue in all respects. Whenever the name "Alcorn Agricultural and Mechanical College" appears, the same is construed to denote "Alcorn State University."



§ 37-121-3 - Applicability of laws dealing with the Mississippi State University of Agriculture and Applied Science

All the provisions in Chapter 113 of this title, being sections applicable to the Mississippi State University of Agriculture and Applied Science, that can reasonably apply to Alcorn Agricultural and Mechanical College, shall apply to the college, except those sections on the subject of apportioning students among the several counties of the state and dormitory privileges for them and those sections on the subject of agricultural experimental stations.



§ 37-121-5 - Establishment of branch of agricultural and forestry experimental station

The Mississippi agricultural and forestry experimental station is hereby authorized to establish a branch at Alcorn Agricultural and Mechanical College, Lorman, for the purpose of providing an organization for cooperative effort between the two land grant institutions in furthering a unified agricultural research program for the State of Mississippi.



§ 37-121-7 - New dining hall named Dr. Clinton Bristow, Jr., Dining Facility

The new dining hall, currently under construction on the campus of Alcorn State University, located in Lorman, Mississippi, shall be named the Dr. Clinton Bristow, Jr., Dining Facility. Alcorn State University shall prepare a distinctive plaque to be placed in a prominent place within the Dr. Clinton Bristow, Jr., Dining Facility, which states the background, accomplishments and service to the university of Dr. Bristow.



§ 37-121-9 - Marks Vegetable Processing Facility renamed the Clayton P. Henderson Vegetable Processing Facility

The Marks Vegetable Processing Facility located at 1300 Killebrew Road in Marks, Mississippi, and operated by Alcorn State University, shall be named the Clayton P. Henderson Vegetable Processing Facility. Alcorn State University shall prepare a distinctive plaque to be placed in a prominent place within the Clayton P. Henderson Vegetable Processing Facility, which states the background, accomplishments and service to the state of the Honorable Clayton P. Henderson.



§ 37-121-11 - Alcorn State University Baseball Park named the Willie E. "Rat" McGowan, Sr., Baseball Stadium

The Alcorn State University Baseball Park on the campus of Alcorn State University in Lorman, Mississippi, shall be named the Willie E. "Rat" McGowan, Sr., Baseball Stadium. The Department of Finance and Administration shall prepare a distinctive plaque to be placed in a prominent place within the Willie E. "Rat" McGowan, Sr., Baseball Stadium, which states the background, accomplishments and service to the university of Mr. McGowan.



§ 37-121-13 - Baseball field within the Willie E. "Rat" McGowan, Sr., Baseball Stadium named the William "Bill" Foster Baseball Field

The baseball field within the Willie E. "Rat" McGowan, Sr., Baseball Stadium, as designated in Section 37-121-11, located on the campus of Alcorn State University in Lorman, Mississippi, shall be named the William "Bill" Foster Baseball Field. The Department of Finance and Administration shall prepare a distinctive plaque to be placed in a prominent place on the William "Bill" Foster Baseball Field, which states the background, accomplishments and service to the university of Mr. Foster.



§ 37-121-15 - Mississippi Small Farm Development Center (MSFDC) at Alcorn State University renamed the Mississippi Small Farm and Agribusiness Center (MSFAC)

The Mississippi Small Farm Development Center (MSFDC) on the campus of Alcorn State University in Lorman, Mississippi, shall be renamed the Mississippi Small Farm and Agribusiness Center (MSFAC).



§ 37-121-17 - Basketball court within Davey L. Whitney Complex named the Shirley A. Walker Basketball Court

The basketball court within the Davey L. Whitney Complex located on the campus of Alcorn State University in Lorman, Mississippi, shall be named the Shirley A. Walker Basketball Court. The Department of Finance and Administration is authorized to prepare a distinctive plaque to be placed in a prominent place within the Davey L. Whitney Complex, which states the background, accomplishments and service to the university of Mrs.Walker.






Chapter 123 - DELTA STATE UNIVERSITY

§ 37-123-1 - Organization

The body politic and corporate created by Chapter 284, Laws of Mississippi 1924, by the name of "Delta State Teachers' College" is continued to have perpetual succession with power to contract and be contracted with; to receive by any legal method of transfer or conveyance, property of any description, to have, hold and employ the same; to make and use a corporate seal, with power to change the same; to adopt bylaws, rules and regulations for the government of its members, official agents and employees. However, the name of said "Delta State Teachers' College" shall be hereafter changed to "Delta State University" without interference with the rights, powers and prerogatives of said college which shall continue in all respects.

Wherever the name "Delta State Teachers' College" or "Delta State College" appears, the same shall be construed to denote Delta State University.



§ 37-123-3 - Object

The principal object of the Delta State College shall be to qualify teachers for the public schools of this state, by imparting instruction in the art and practice of teaching in all branches of study which pertain to a common school education, and such other studies as the board of trustees of state institutions of higher learning may from time to time prescribe.



§ 37-123-5 - Restrictions as to admission

No person shall be eligible to admission to the Delta State College, who shall not have completed the studies of course prescribed by law for the common or public schools of the state.






Chapter 125 - JACKSON STATE UNIVERSITY

§ 37-125-1 - Creation

A body politic and corporate is hereby created by the name of the "Jackson State College" to have perpetual succession, with power to contract and be contracted with, to receive by any legal method of transfer or conveyance, property of any description, to have, hold and employ the same, to make and use a corporate seal, with power to break or change the same, and to adopt bylaws, rules, and regulations for the government of its members, official agents, and employees. However, the name of said "Jackson State College" is hereafter changed to "Jackson State University," without interference with the rights, powers and prerogatives of said college which continue in all respects. Whenever the name "Jackson State College" appears, the same is construed to denote "Jackson State University."



§ 37-125-3 - Object

The object of the Jackson State College shall be to qualify teachers for the public schools of this state by giving instruction in the art and practice of teaching in all branches of study which pertain to industrial training, health, and rural and elementary education, and such other studies as the board of trustees of state institutions of higher learning, in cooperation with the state department of education, may, from time to time, prescribe.



§ 37-125-5 - Location

The Jackson State College shall be located on the property situated near the city of Jackson, Hinds County, Mississippi, and containing forty-nine acres more or less north of the Y. & M. V. railroad, west of Dalton street, section 9, township 6, range 1, east, and otherwise known as Jackson College.



§ 37-125-7 - Executive head

The executive head of the Jackson State College shall be held as the professional adviser of the board of trustees of state institutions of higher learning on all matters pertaining to the inside arrangements of buildings, selection of faculty, and course of study. He shall have the immediate supervision and management of said college in all its departments, subject however, to the general supervision, management, and direction of the board of trustees of state institutions of higher learning.






Chapter 127 - MISSISSIPPI VALLEY STATE UNIVERSITY

§ 37-127-1 - Creation

A body politic and corporate is hereby created by the name of the "Mississippi Valley State College" to have perpetual succession, with power to contract and be contracted with, to receive by any legal method of transfer or conveyance, property of any description, to have, hold, and employ the same, to make and use a corporate seal, with power to break or change the same, and to adopt bylaws, rules and regulations for the government of its members, official agents, and employees. However, the name of said "Mississippi Valley State College" is hereafter changed to "Mississippi Valley State University," without interference with the rights, powers and prerogatives of said college which continue in all respects. Whenever the name "Mississippi Valley State College" appears, the same is construed to denote "Mississippi Valley State University."



§ 37-127-3 - Object

The object of the Mississippi Valley State College shall be to train teachers for teaching in the public schools of this state by giving instruction in the art and practice of teaching in the elementary and high school grades and in all branches of study which pertain to industrial training, health, and rural and elementary education, and to provide instruction and training in such other subjects as the board of trustees of state institutions of higher learning, in cooperation with the state department of education, may, from time to time, prescribe. It shall also be the object of said college to establish and conduct schools, classes or courses, for preparing, equipping and training citizens of the State of Mississippi for employment in gainful occupations, in trade, industrial and distributive pursuits whether such students are qualified by educational requirements or not.



§ 37-127-5 - Location

The Mississippi Valley State College shall be located at some appropriate place in the delta section of the state, to be determined by the board of trustees of state institutions of higher learning.



§ 37-127-7 - President

The president of the Mississippi Valley State College shall be held as the professional adviser of the board of trustees of state institutions of higher learning of all matters pertaining to the inside arrangements of buildings, selection of faculty, and course of study. He shall have the immediate supervision and management of said college in all its departments, subject however, to the general supervision, management, and direction of the board of trustees of state institutions of higher learning.






Chapter 129 - NURSING SCHOOLS AND SCHOLARSHIPS

§ 37-129-1 - Regulation of nursing schools and programs

In addition to all other powers and duties now vested by law in the Board of Trustees of State Institutions of Higher Learning of the State of Mississippi, said board is hereby empowered and required to:

(a) Establish by rules and regulations and promulgate uniform standards for accreditation of schools of nursing in the State of Mississippi (i) insofar as concerns the eligibility of graduates of such schools to take the examination prescribed by law to become registered nurses authorized to practice the profession of nursing as registered nurses in Mississippi, and (ii) insofar as concerns student nurses attending such schools being eligible to participate in any student nurse scholarship program or other program of assistance now existing or hereafter established by legislative enactment;

(b) Issue to such schools of nursing upon an annual basis certificates of accreditation as may be proper under such standards;

(c) Administer any scholarship program or other program of assistance heretofore or hereafter established by legislative enactment for the benefit of students attending accredited schools of nursing in this state;

(d) Administer any other funds available or which may be made available for the promotion of nursing education in the state, with the exception of nursing faculty supplement funds to the public junior colleges, which funds shall be appropriated to and administered by the Division of Junior Colleges of the State Department of Education;

(e) Adopt rules and regulations to provide that a nurse in training may, during the two-year period in an approved hospital, be allowed to transfer at any time with full credit after six (6) months in training, to any other hospital of her choice at which there is a vacancy; suitable provision shall be made to protect her against coercion or intimidation concerning such a contemplated transfer.

In addition to other powers now vested by law in the Board of Trustees of State Institutions of Higher Learning, said board is hereby empowered to establish and maintain a nurse-midwifery education program that meets the accreditation standards of the American College of Nurse-Midwives at a state institution of higher learning under the jurisdiction of the board of trustees.

In order to implement paragraph (d) above, the Board of Trustees of State Institutions of Higher Learning is hereby authorized and directed to arrange and contract with hospitals, senior colleges and hospital schools of nursing for the financial support of programs of nursing education. The said board is further authorized to adopt such terms for contracts, and such rules and regulations for reimbursing contracting agencies for costs of instruction in schools of nursing as may be feasible in accordance with appropriations made by the Legislature for this purpose. However, no reimbursement may be made to contracting agencies in excess of the actual cost of instruction in the schools of nursing.

In addition to the powers now vested by law in the Board of Trustees of State Institutions of Higher Learning and subject to the availability of funds specifically appropriated therefor, said board is hereby empowered and directed to conduct a one-year feasibility study and comprehensive plan for nursing schools in Mississippi which addresses the concept of shared utilization of clinical simulation laboratories for all Mississippi schools of nursing in order to provide computerized interactive learning capabilities for all schools, utilizing the pooled resources or mobile capability models from other states. The completed plan shall be developed and a report made to the 2009 Regular Session on or before December 1, 2008.

No provision of this section shall be construed to authorize any department, agency, officer or employee of the State of Mississippi to exercise any controls over the admissions policy of any private educational institution offering a baccalaureate degree in nursing.



§ 37-129-3 - School of nursing established in University of Mississippi unaffected by §§ 37-129-1 and 37-129-3

No provision of this section and Section 37-129-1 shall apply to or in any wise affect the school of nursing heretofore established in the University of Mississippi pursuant to Section 37-115-51, and no provision of this section and Section 37-129-1 shall apply to or affect the scholarship program for advanced study in nursing established under Sections 37-129-5 through 37-129-13.






Chapter 131 - TEACHERS DEMONSTRATION AND PRACTICE SCHOOLS

§ 37-131-1 - Authority to establish, maintain and conduct schools

The president or executive head of any state-supported institution of higher learning of the State of Mississippi, subject to the approval of the board of trustees of state institutions of higher learning, is hereby authorized and empowered to establish, operate, maintain, and conduct teachers demonstration and practice schools in connection with the operation of such institution of higher learning. The president or executive head of any such institution, subject to the approval of the board of trustees of state institutions of higher learning, shall have full power and authority to regulate and conduct the affairs of such schools and to establish rules and regulations for their government.



§ 37-131-3 - Contracts for attendance of pupils and grades

The president or executive head of any institution of higher learning which has established a demonstration or practice school, subject to the approval of the board of trustees of state institutions of higher learning, shall have the power and authority to enter into contracts and agreements with the board of trustees of any school district providing for the attendance of pupils, or one or more, or parts of, grades, from the educable children of such school district at such demonstration or practice school. The board of trustees of any school district is hereby authorized and empowered to enter into contracts and agreements with the president or executive head of an institution of higher learning for such purpose. All such contracts shall be upon such terms and conditions as may be agreed upon by and between the president or executive head of the institution of higher learning and the board of trustees of the school district involved.



§ 37-131-5 - Allotment of transportation fund

When any educable children of any school district are attending a demonstration or practice school under a contract, as authorized by Section 37-131-3, who would otherwise be entitled to transportation at public expense under any applicable statute, such children shall remain entitled to such transportation and shall be reported for the allotment of transportation funds by the county or municipal separate school district in which they reside and, when so reported, transportation funds shall be allotted to the county or municipal separate school district therefor just as though such pupil were attending a regular school of the county or municipal separate school district, and transportation therefor shall be furnished by the county board of education or board of trustees of the municipal separate school district, as the case may be, as is otherwise provided by law.



§ 37-131-7 - Allocation of minimum education program and state public school building funds

When any pupils shall attend any demonstration or practice school under the provisions of Section 37-131-3, such children shall be reported and accounted for the allocation of minimum education program funds and state public school building funds just as though such children were attending the regular schools of the district in which they reside. For this purpose, reports shall be made to the school district involved by the demonstration or practice school of the number of pupils in average daily attendance, and the average daily attendance of such children shall thereupon be included in reports made to the state board of education and the state educational finance commission by the county or school district under the provisions of Chapters 19 and 47 of this title.

Allocation of minimum education program funds shall be made by the state board of education for such children just as though such children were attending the regular schools of the district. All minimum education program funds, except funds allocated for transportation costs, which accrue to any district as a result of such children who are in attendance at a demonstration or practice school shall be paid by the board of trustees of the municipal separate school district or by the county board of education to the demonstration or practice school, and shall be used to defray the cost and expense of maintaining, operating and conducting such demonstration or practice school.

All state public school building funds which accrue as a result of such children in attendance at a demonstration or practice school shall be credited directly to such demonstration or practice school, and all of the provisions of Chapter 47 of this title shall be fully applicable thereto.



§ 37-131-9 - Payment of additional funds; fees and tuition

In addition to the amounts paid to the demonstration or practice school from minimum education program funds, as provided in Section 37-131-7, the board of trustees of the school district involved may contract with the said demonstration or practice school for the payment of additional amounts thereto to defray expenses over and above those defrayed by minimum education program funds, which additional amounts shall be paid from any funds available to the school district other than minimum education program funds, whether produced by a supplemental district tax levy or otherwise.

If the total funds paid to the demonstration or practice school by the school district are inadequate to defray the cost and expense of maintaining and operating such demonstration or practice school then the president or executive head of the institution may, subject to the approval of the board of trustees of state institutions of higher learning, require the payment of additional fees or tuition in an amount to be fixed by the president or executive head of the institution, subject to the approval of the board of trustees of state institutions of higher learning, which amount shall be paid by and collected from the student or his parents.

Boards of trustees of school districts involved may designate an area within the jurisdiction of the board as an attendance center as provided by law, and may require students in such area to attend demonstration or practice schools, subject to a satisfactory contract between the school board and the president or executive head of the institution operating the demonstration or practice school. In such event, all fees and tuition must be borne by the school district and in no case shall the child or the parents of the child assigned to such demonstration or practice school be required to pay any fees or tuition.

The president or executive head of the institution, subject to the approval of the board of trustees of state institutions of higher learning, may also fix the amount of fees and tuition to be paid by students desiring to attend such demonstration or practice school in cases where there is no contract with the board of trustees of the school district in which the students reside therefor.

All funds received by an institution, under the provisions of this section, shall be deposited in a special fund and shall be used and expended solely for the purpose of defraying and paying the cost and expense of operating, maintaining and conducting such teachers demonstration and practice school. Such funds may be supplemented by and used in connection with any other funds available to the institutions for such purpose whether made available by legislative appropriation or otherwise.



§ 37-131-11 - Reports

All demonstration or practice schools established under the provisions of Section 37-131-1 shall, as far as may be practicable, be subject to and governed by the same laws as other public schools of the State of Mississippi, and shall make all reports required by law to be made by public schools to the state board of education or the state educational finance commission at the same time and in the same manner as such reports are made by other public schools. However, for the purpose of the allocation of minimum education program funds, the reports of children in average daily attendance shall be made to the school district involved by said demonstration or practice school, and a copy thereof shall be filed with the state board of education. The school district shall use said reports so filed with it in making its reports to the state board of education for the purpose of the allocation of minimum education program funds but the average daily attendance of the pupils attending such demonstration or practice school shall be segregated and separated in such reports from the average daily attendance in the regular schools of the district.



§ 37-131-13 - Acceptance of gifts

In order to carry into effect the right and authority granted in Sections 37-131-1 through 37-131-11, authorizing demonstration and practice schools in connection with major state institutions of higher learning, the board of trustees of state institutions of higher learning is hereby authorized to accept by donations, grants, cooperative agreements or otherwise, such sums of money as may be deemed necessary for the construction and maintenance of such demonstration and practice schools from whatever sources available, including agencies of the federal, state and county governments, the city of Starkville, Mississippi, private individuals, benevolent institutions or organizations, or any other available and legal source or sources.



§ 37-131-15 - Demonstration or practice school in Oktibbeha County

Oktibbeha County, Mississippi, the Starkville municipal separate school district, and any one or more of the consolidated or separate school districts in Oktibbeha County, Mississippi, are hereby authorized to cooperate with the board of trustees of state institutions of higher learning by establishing, constructing, maintaining and operating a teachers demonstration or practice school.

The board of trustees of state institutions of higher learning is hereby authorized to act as sponsor with respect to any funds that may be secured for the construction, maintenance, and operation of such teachers demonstration or practice school from any agency or subdivision of the federal, state, Oktibbeha County, City of Starkville, or school district, or from private individuals, benevolent institutions or organizations, or any other available and legal source or sources.






Chapter 132 - STUDENT TEACHERS

§ 37-132-1 - Definitions

As used in this chapter, "student teacher" or "intern" shall mean a student enrolled in an institution of higher learning approved by the state board of education for teacher training and who is jointly assigned by such institution of higher learning and a board of education to student-teach or intern under the direction of a regularly employed certificated teacher, principal, or other administrator. Whenever in this chapter "board of education" is referred to and the school that a student teacher or intern is assigned to does not have a board of education, such term shall refer to the person or governing body that administers such school.



§ 37-132-3 - Responsibility of cooperating teacher

It shall be the responsibility of a cooperating teacher, in conjunction with the principal or other administrator and the representative of the teacher preparation institution, to assign to the student teacher or intern responsibilities and duties that will provide adequate preparation for teaching. Student teaching may include duties granted to a certificated teacher under the rules and regulations of such board of education and any other part of the school program for which either the cooperating teacher or the principal is responsible.



§ 37-132-5 - Powers and duties of student teacher

A student teacher or intern under the supervision of a certificated teacher, principal, or other administrator shall have the protection of the laws accorded the certificated teacher, principal, or other administrator, and shall, while acting as such student teacher or intern, comply with all rules and regulations of the local board of education and observe all duties assigned certificated teachers.






Chapter 133 - TECHNICAL INSTITUTES

§ 37-133-1 - Short title

This chapter may be cited as the "Mississippi Technical Institute Law of 1964."



§ 37-133-3 - Declaration of public policy

It is hereby declared that the state public welfare demands and the state public policy requires:

(a) That some program be immediately initiated to rectify the presently existing critical condition of lack of a resident labor force within the State of Mississippi capable of holding positions requiring particular skills in the technical, scientific and engineering fields demanded by heavy and aero-space industry and installations;

(b) That the present and prospective health, safety, morals, pursuit of happiness, right of gainful employment, and general welfare of the citizens of the State of Mississippi demand, as a public purpose, the immediate correction of the deficient and incomplete training programs and facilities by the state institutions of higher learning to quickly increase and thereafter maintain an adequate source of skilled engineering technicians demanded by heavy and aero-space industry and installations;

(c) That the means and measures authorized in the Mississippi Technical Institute Law of 1964 to promote engineering, commercial, industrial, agricultural, manufacturing and aero-space enterprises and installations, are, as a matter of public policy, for the public purposes of increasing the gainful employment, business activity, and for the proper development of the State of Mississippi; and

(d) That the accomplishment of the things herein authorized will stimulate and provide ready and attractive employment for skilled engineering technician residents of the State of Mississippi through the proper increase of the skilled engineering technician labor force available, which will further develop the engineering, agricultural, commercial, industrial and other resources of the State of Mississippi for the general welfare.



§ 37-133-5 - Establishment of technical institutes

In addition to all other powers and duties now vested by law in the board of trustees of state institutions of higher learning of the State of Mississippi, said board is hereby empowered and required to permit the establishment of technical institutes, as branches within the framework of the existing state institutions of higher learning, that have an ongoing program in the areas concerned, adequately staffed and equipped to offer a curriculum designed and intended to immediately initiate training (extending beyond the junior college level) in the field of vocational, scientific, engineering, technical, and aero-space education and the necessary supporting studies, so that the demands of heavy and aero-space industry and installations for skilled engineering technicians may be satisfied and maintained. The board shall require the curriculum of any technical institute established under the provisions of the Mississippi Technical Institute Law of 1964 to be complementary and supplementary to public junior college curriculums so that the full advantage of the educational resources of the State of Mississippi may be realized. The board shall permit the establishment of such technical institutes anywhere within the State of Mississippi, in the areas of most urgent need, on any land or facility presently, or hereafter, under the jurisdiction and control of the board and on such terms and conditions as shall seem appropriate. The state building commission shall, at its discretion, provide new buildings, facilities, and necessary repairs, renovations and remodeling of any facility designated by the board as a technical institute from funds made available for such purposes.



§ 37-133-7 - Technical institute fund created; gifts

There is hereby created in the state treasury a special fund to be known as the "technical institute fund." All sums of money received by the board of trustees of state institutions of higher learning to carry out the provisions of the Mississippi Technical Institute Law of 1964 shall be maintained in said special fund. All expenditures therefrom shall be for the purposes of carrying out the intents and purposes of said law, including the payment of salaries for qualified instructors as well as the equipping and staffing of the institute. Such expenditures shall be paid therefrom by the state treasurer on warrant of the auditor of public accounts. Said auditor shall issue his warrant upon requisition signed by the proper person, officer or officers, as authorized by law. The board is authorized to accept gifts, bequests of money, or other property, real or personal, to be used for the purpose of establishing or maintaining any technical institute which may be authorized under the provisions of said law and in accordance with the law of the State of Mississippi.



§ 37-133-9 - Fiscal reports; compliance with budget and accounting laws

It shall be the duty of the board of trustees of state institutions of higher learning to make periodic fiscal reports to the state fiscal management board and the legislative budget office, and to otherwise comply with the budget and accounting laws of the state of Mississippi.






Chapter 135 - COMPACTS WITH OTHER STATES

IN GENERAL

§ 37-135-1 - Compact for the operation of regional educational institutions in the southern states

The following compact of the southern states for the purpose of operating regional educational institutions in the southern states be, and the same is, hereby ratified and approved:

Whereas, the states who are parties hereto have during the past several years conducted careful investigation looking toward the establishment and maintenance of jointly owned and operated regional educational institutions in the southern states in the professional, technological, scientific, literary and other fields, so as to provide greater educational advantages and facilities for the citizens of the several states who reside within such region, and

Whereas, Meharry Medical College of Nashville, Tennessee, has proposed that its lands, buildings, equipment, and the net income from its endowment be turned over to the southern states, or to an agency acting in their behalf, to be operated as a regional institution for medical, dental and nursing education upon terms and conditions to be hereafter agreed upon between the southern states and Meharry Medical College, which proposal, because of the present financial condition of the institution, has been approved by the said states who are parties, hereto, and

Whereas, the said states desire to enter into a compact with each other providing for the planning and establishment of regional educational facilities;

Now therefore, in consideration of the mutual agreements, covenants and obligations assumed by the respective states who are parties hereto (hereinafter referred to as "states"), the said several states do hereby form a geographical district or region consisting of the areas lying within the boundaries of the contracting states which, for the purposes of this compact, shall constitute an area for regional education supported by public funds derived from taxation by the constituent states for the establishment, acquisition, operation and maintenance of regional educational schools and institutions for the benefit of citizens of the respective states residing within the region so established as may be determined from time to time in accordance with the terms and provisions of this compact.

(a) The states do further hereby establish and create a joint agency which shall be known as the Board of Control for Southern Regional Education (hereinafter referred to as the "board"), the members of which board shall consist of the governor of each state, ex officio, and four (4) additional citizens of each state to be appointed by the governor thereof, at least one (1) of whom shall be selected from the field of education, and at least one (1) of whom shall be a member of the legislature of that state. In making his appointments, the governor shall appoint persons as broadly representative as possible of the variety of higher education at institutions in the state. The governor shall continue as a member of the board during his tenure of office as governor of the state but the members of the board appointed by the governor shall hold office for a period of four (4) years, except that in the original appointment one (1) board member so appointed by the governor shall be designated at the time of his appointment to serve an initial term of three (3) years, but thereafter his successor shall serve the full term of four (4) years. Vacancies on the board caused by death, resignation, refusal or inability to serve, shall be filled by appointment by the governor for the unexpired portion of the term. The officers of the board shall be a chairman, a vice chairman, a secretary, a treasurer and such additional officers as may be created by the board from time to time.

(b) It shall be the duty of the board to submit plans and recommendations to the states from time to time for their approval and adoption by appropriate legislative action for the development, establishment, acquisition, operation and maintenance of educational schools and institutions within the geographical limits of the regional area of the states, of such character and type and for such educational purposes, professional, technological, scientific, literary or otherwise, as they may deem and determine to be proper, necessary or advisable. Title to all such educational institutions when so established by appropriate legislative actions of the states and to all properties and facilities used in connection therewith shall be vested in said board as the agency of and for the use and benefit of the said states and the citizens thereof, and all such educational institutions shall be operated, maintained and financed in the manner herein set out, subject to any provisions or limitations which may be contained in the legislative acts of the states authorizing the creation, establishment and operation of such educational institutions.

(c) In addition to the power and authority heretofore granted, the board shall have the power to enter into such agreements or arrangements with any of the states and with educational institutions or agencies, as may be required in the judgment of the board, to provide adequate services and facilities for the graduate, professional, and technical education for the benefit of the citizens of the respective states residing within the region.

(d) The board shall have such additional and general power and authority as may be vested in it by the states from time to time by legislative enactments of the said states.

(e) Any two (2) or more states who are parties of this compact shall have the right to enter into supplemental agreements providing for the establishment, financing and operation of regional educational institutions for the benefit of citizens residing within an area which constitutes a portion of the general region herein created, such institutions to be financed exclusively by such states and to be controlled exclusively by the members of the board representing such states, provided such agreement is submitted to and approved by the board prior to the establishment of such institutions.

Each state agrees that, when authorized by the legislature, it will from time to time make available and pay over to said board such funds as may be required for the establishment, acquisition, operation and maintenance of such regional educational institutions as may be authorized by the states under the terms of this compact, the contribution of each state at all times to be in the proportion that its population bears to the total combined population of the states who are parties hereto as shown from time to time by the most recent official published report of the bureau of census of the United States of America or upon such other basis as may be agreed upon.

(f) This compact shall not take effect or be binding upon any state unless and until it shall be approved by proper legislative action of as many as six (6) or more of the states whose governors have subscribed hereto within a period of eighteen (18) months from the date hereof. When and if six (6) or more states shall have given legislative approval to this compact within said eighteen (18) months period, it shall be and become binding upon such six (6) or more states sixty (60) days after the date of legislative approval by the sixth state and the governors of such six (6) or more states shall forthwith name the members of the board from their states as hereinabove set out, and the board shall then meet on call of the governor of any state approving this compact, at which time the board shall elect officers, adopt bylaws, appoint committees and otherwise fully organize. Other states whose names are subscribed hereto shall thereafter become parties hereto upon approval of this compact by legislative action within two (2) years from the date hereof, upon such conditions as may be agreed upon at the time.

(g) After becoming effective this compact shall thereafter continue without limitation of time, provided, however, that it may be terminated at any time by unanimous action of the states and provided, further, that any state may withdraw from this compact if such withdrawal is approved by its legislature, such withdrawal to become effective two (2) years after written notice thereof to the board accompanied by a certified copy of the requisite legislative action, but such withdrawal shall not relieve the withdrawing state from its obligations hereunder accruing up to the effective date of such withdrawal. Any state so withdrawing shall ipso facto cease to have any claim to or ownership of any of the property held or vested in the board or to any of the funds of the board held under the terms of this compact.

If any state shall at any time become in default in the performance of any of its obligations assumed herein or with respect to any obligation imposed upon said state as authorized by and in compliance with the terms and provisions of this compact, all rights, privileges and benefits of such defaulting state, its members on the board and its citizens shall ipso facto be and become suspended from and after the date of such default. Unless such default shall be remedied and made good within a period of one (1) year immediately following the date of such default this compact may be terminated with respect to such defaulting state by an affirmative vote of three-fourths ( 3/4) of the members of the board (exclusive of the members representing the state in default), from and after which time such state shall cease to be a party to this compact and shall have no further claim to or ownership of any of the property held by or vested in the board or to any of the funds of the board held under the terms of this compact, but such termination shall in no manner release such defaulting state from any accrued obligation or otherwise affect this compact or the rights, duties, privileges or obligations of the remaining states thereunder.

(h) In witness whereof this compact has been approved and signed by the governors of the several states, subject to the approval of their respective legislatures in the manner hereinabove set out, as of the day of , 1948.

State of Florida, State of Tennessee,

By By

Governor

Governor

State of Maryland,

Commonwealth of Virginia,

By By

Governor

Governor

State of Georgia, State

of Arkansas,

By By

Governor

Governor

State of Louisiana,

State of North Carolina,

By By

Governor

Governor

State of Alabama, State

of South Carolina,

By By

Governor

Governor

State of Mississippi,

State of Texas,

By By

Governor

Governor

Commonwealth of Kentucky,

State of Oklahoma,

By By

Governor

Governor

State of West Virginia,

By

Governor



§ 37-135-3 - Approval of Delaware and West Virginia for admission into compact

The States of Delaware and West Virginia are hereby approved by the State of Mississippi for admission into the southern regional education compact to which the State of Mississippi became a party with the States of Alabama, Arkansas, Florida, Georgia, Kentucky, Louisiana, Maryland, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, and Virginia on April 13, 1948, under the provisions of Section 37-135-1, said section being Chapter 284, Laws of Mississippi of 1948, as amended and further amplified by Chapter 383, Laws of Mississippi of 1950, approved April 18, 1950. The admission of the States of Delaware and West Virginia to the southern regional education compact shall become effective upon the approval of their respective legislatures and their respective governors and upon the approval of their admission by the other states who are parties to the compact.






COMPACT FOR EDUCATION



INTERSTATE COMPACT ON EDUCATIONAL OPPORTUNITY FOR MILITARY CHILDREN

§ 37-135-31 - Purpose; applicability; educational records and enrollment; placement and attendance; eligibility; graduation; state coordination; Interstate Commission on Educational Opportunity for Military Children powers and duties, organization and operation, rule-making functions, oversight, enforcement and dispute resolution, and financing; member states, effective date and amendment; withdrawal and dissolution; severability and construction; other laws

ARTICLE I

PURPOSE

It is the purpose of this compact to remove barriers to educational success imposed on children of military families because of frequent moves and deployment of their parents by:

A. Facilitating the timely enrollment of children of military families and ensuring that they are not placed at a disadvantage due to difficulty in the transfer of education records from the previous school district(s) or variations in entrance/age requirements.

B. Facilitating the student placement process through which children of military families are not disadvantaged by variations in attendance requirements, scheduling, sequencing, grading, course content or assessment.

C. Facilitating the qualification and eligibility for enrollment, educational programs, and participation in extracurricular academic, athletic, and social activities.

D. Facilitating the on-time graduation of children of military families.

E. Providing for the promulgation and enforcement of administrative rules implementing the provisions of this compact.

F. Providing for the uniform collection and sharing of information between and among member states, schools, and military families under this compact.

G. Promoting coordination between this compact and other compacts affecting military children.

H. Promoting flexibility and cooperation between the educational system, parents, and the student in order to achieve educational success for the student.

ARTICLE II

DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

A. "Active duty" means full-time duty status in the active uniformed service of the United States, including members of the National Guard and Reserve on active duty orders pursuant to 10 USC, Sections 1209 and 1211.

B. "Children of military families" means school-aged children, enrolled in Kindergarten through 12th Grade, in the household of an active duty member.

C. "Compact commissioner" means the voting representative of each compacting state appointed pursuant to Article VIII of this compact.

D. "Deployment" means the period one (1) month prior to the service members' departure from their home station on military orders through six (6) months after return to their home station.

E. "Educational records" means those official records, files, and data directly related to a student and maintained by the school or local education agency, including, but not limited to, records encompassing all the material kept in the student's cumulative folder such as general identifying data, records of attendance and of academic work completed, records of achievement and results of evaluative tests, health data, disciplinary status, test protocols, and individualized education programs.

F. "Extracurricular activities" means a voluntary activity sponsored by the school or local education agency or an organization sanctioned by the local education agency. Extracurricular activities include, but are not limited to, preparation for and involvement in public performances, contests, athletic competitions, demonstrations, displays and club activities.

G. "Interstate Commission on Educational Opportunity for Military Children" means the commission that is created under Article IX of this compact, which is generally referred to as the Interstate Commission.

H. "Local education agency" means a public authority legally constituted by the state as an administrative agency to provide control of and direction for Kindergarten through 12th Grade public educational institutions.

I. "Member state" means a state that has enacted this compact.

J. "Military installation" means a base, camp, post, station, yard, center, homeport facility for any ship, or other activity under the jurisdiction of the Department of Defense, including any leased facility, which is located within any of the several states, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands, and any other U.S. Territory. Such term does not include any facility used primarily for civil works, river and harbor projects, or flood control projects.

K. "Nonmember state" means a state that has not enacted this compact.

L. "Receiving state" means the state to which a child of a military family is sent, brought, or caused to be sent or brought.

M. "Rule" means a written statement by the Interstate Commission promulgated pursuant to Article XII of this compact that is of general applicability; implements, interprets, or prescribes a policy or provision of the compact, or an organizational, procedural, or practice requirement of the Interstate Commission and has the force and effect of statutory law in a member state; and includes the amendment, repeal, or suspension of an existing rule.

N. "Sending state" means the state from which a child of a military family is sent, brought, or caused to be sent or brought.

O. "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands, and any other U.S. Territory.

P. "Student" means the child of a military family for whom the local education agency receives public funding and who is formally enrolled in Kindergarten through 12th Grade.

Q. "Transition" means: (i) the formal and physical process of transferring from school to school or (ii) the period of time in which a student moves from one school in the sending state to another school in the receiving state.

R. "Uniformed services" means the Army, Navy, Air Force, Marine Corps, Coast Guard, as well as the Commissioned Corps of the National Oceanic and Atmospheric Administration, and Public Health Services.

S. "Veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.

ARTICLE III

APPLICABILITY

A. Except as otherwise provided in subsection B, this compact shall apply to the children of:

1. Active duty members of the uniformed services as defined in this compact, including members of the National Guard and Reserve on active duty orders pursuant to 10 USC, Sections 1209 and 1211;

2. Members or veterans of the uniformed services who are severely injured and medically discharged or retired for a period of one (1) year after medical discharge or retirement; and

3. Members of the uniformed services who die on active duty or as a result of injuries sustained on active duty for a period of one (1) year after death.

B. The provisions of this interstate compact shall only apply to local education agencies as defined in this compact.

C. The provisions of this interstate compact shall not apply to the children of:

1. Inactive members of the National Guard and Military Reserves;

2. Members of the uniformed services now retired, except as provided in subsection A;

3. Veterans of the uniformed services, except as provided in subsection A; and

4. Other U.S. Department of Defense personnel and other federal agency civilian and contract employees not defined as active duty members of the uniformed services.

ARTICLE IV

EDUCATIONAL RECORDS AND ENROLLMENT

A. Unofficial or "hand-carried" education records. In the event that official education records cannot be released to the parents for the purpose of transfer, the custodian of the records in the sending state shall prepare and furnish to the parent a complete set of unofficial educational records containing uniform information as determined by the Interstate Commission. Upon receipt of the unofficial education records by a school in the receiving state, the school shall enroll and appropriately place the student based on the information provided in the unofficial records pending validation by the official records, as quickly as possible.

B. Official education records/transcripts. Simultaneous with the enrollment and conditional placement of the student, the school in the receiving state shall request the student's official education records from the school in the sending state. Upon receipt of this request, the school in the sending state will process and furnish the official education records to the school in the receiving state within ten (10) days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

C. Immunizations. Compacting states shall give thirty (30) days from the date of enrollment or within such time as is reasonably determined under the rules promulgated by the Interstate Commission for students to obtain any immunization(s) required by the receiving state. For a series of immunizations, initial vaccinations must be obtained within thirty (30) days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

D. Kindergarten and First Grade entrance age. Students shall be allowed to continue their enrollment at the grade level in the receiving state commensurate with their grade level (including kindergarten) from a local education agency in the sending state at the time of transition, regardless of age. A student who has satisfactorily completed the prerequisite grade level in the local education agency in the sending state shall be eligible for enrollment in the next highest grade level in the receiving state, regardless of age. A student transferring after the start of the school year in the receiving state shall enter the school in the receiving state on their validated level from an accredited school in the sending state.

ARTICLE V

PLACEMENT AND ATTENDANCE

A. Course placement. When the student transfers before or during the school year, the receiving state school shall initially honor placement of the student in educational courses based on the student's enrollment in the sending state school and/or educational assessments conducted at the school in the sending state if the courses are offered. Course placement includes, but is not limited to, honors, International Baccalaureate, advanced placement, vocational, technical, and career pathway courses. Continuing the student's academic program from the previous school and promoting placement in academically and career challenging courses should be paramount when considering placement. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement and continued enrollment of the student in the course(s).

B. Educational program placement. The receiving state school shall initially honor placement of the student in educational programs based on current educational assessments conducted at the school in the sending state or participation/placement in like programs in the sending state. Such programs include, but are not limited to, (i) gifted and talented programs, and (ii) English as a second language (ESL). This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

C. Special education services. In compliance with the federal requirements of the Individuals with Disabilities Education Act (IDEA), 20 USC, Section 1400 et seq., the receiving state shall initially provide comparable services to a student with disabilities based on his/her current Individualized Education Program (IEP) and in compliance with the requirements of Section 504 of the Rehabilitation Act, 29 USC, Section 794, and with Title II of the Americans with Disabilities Act, 42 USC, Sections 12131-12165, and the receiving state shall make reasonable accommodations and modifications to address the needs of incoming students with disabilities, subject to an existing 504 or Title II Plan, to provide the student with equal access to education. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

D. Placement flexibility. Local education agency administrative officials shall have flexibility in waiving course/program prerequisites or other preconditions for placement in courses/programs offered under the jurisdiction of the local education agency.

E. Absence as related to deployment activities. A student whose parent or legal guardian is an active duty member of the uniformed services, as defined by the compact, and has been called to duty for, is on leave from, or has immediately returned from deployment to a combat zone or combat support posting, shall be granted additional excused absences at the discretion of the local education agency superintendent to visit with his or her parent or legal guardian relative to such leave or deployment of the parent or guardian.

ARTICLE VI

ELIGIBILITY

A. Eligibility for enrollment.

1. Special power of attorney, relative to the guardianship of a child of a military family, and executed under applicable law, shall be sufficient for the purposes of enrollment and all other actions requiring parental participation and consent;

2. A local education agency shall be prohibited from charging local tuition to a transitioning military child placed in the care of a noncustodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent; and

3. A transitioning military child, placed in the care of a noncustodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent, may continue to attend the school in which he/she was enrolled while residing with the custodial parent.

B. Eligibility for extracurricular participation. State and local education agencies shall facilitate the opportunity for transitioning military children's inclusion in extracurricular activities, regardless of application deadlines, to the extent they are otherwise qualified.

ARTICLE VII

GRADUATION

In order to facilitate the on-time graduation of children of military families, state and local education agencies shall incorporate the following procedures:

A. Waiver requirements. Local education agency administrative officials shall waive specific courses required for graduation if similar coursework has been satisfactorily completed in another local education agency or shall provide reasonable justification for denial. Should a waiver not be granted to a student who would qualify to graduate from the sending school, the local education agency shall provide an alternative means of acquiring required coursework so that graduation may occur on time.

B. Exit exams. States shall accept: (i) exit or end-of-course exams required for graduation from the sending state, (ii) national norm-referenced achievement tests, or (iii) alternative testing, in lieu of testing requirements for graduation in the receiving state. In the event the above alternatives cannot be accommodated by the receiving state for a student transferring in his or her senior year, then the provisions of Article VII, subsection C shall apply.

C. Transfers during senior year. Should a military student transferring at the beginning or during his or her senior year be ineligible to graduate from the receiving local education agency after all alternatives have been considered, the sending and receiving local education agencies shall ensure the receipt of a diploma from the sending local education agency, if the student meets the graduation requirements of the sending local education agency. In the event that one of the states in question is not a member of this compact, the member state shall use best efforts to facilitate the on-time graduation of the student in accordance with subsections A and B of this Article.

ARTICLE VIII

STATE COORDINATION

A. Each member state shall, through the creation of a State Council or use of an existing body or board, provide for the coordination among its agencies of government, local education agencies, and military installations concerning the state's participation in, and compliance with, this compact and Interstate Commission activities. While each member state may determine the membership of its own State Council, its membership must include at least: (i) the state superintendent of education, (ii) the superintendent of a school district with a high concentration of military children, (iii) one (1) representative from a military installation, (iv) one (1) representative each from the legislative and executive branches of government, and other offices and stakeholder groups the State Council deems appropriate. A member state that does not have a school district deemed to contain a high concentration of military children may appoint a superintendent from another school district to represent local education agencies on the State Council.

B. The State Council of each member state shall appoint or designate a military family education liaison to assist military families and the state in facilitating the implementation of this compact.

C. The Governor of each member state shall appoint or designate a compact commissioner responsible for the administration and management of the state's participation in the compact and who is empowered to establish statewide policy related to matters governed by this compact.

D. The compact commissioner and the military family education liaison designated herein shall be ex officio members of the State Council, unless either is already a full voting member of the State Council.

ARTICLE IX

INTERSTATE COMMISSION ON EDUCATIONAL

OPPORTUNITY FOR MILITARY CHILDREN

The member states hereby create the Interstate Commission on Educational Opportunity for Military Children. The activities of the Interstate Commission are the formation of public policy and are a discretionary state function. The Interstate Commission shall:

A. Be a body corporate and joint agency of the member states and shall have all the responsibilities, powers, and duties set forth herein and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of this compact.

B. Consist of one (1) Interstate Commission voting representative from each member state who shall be that state's compact commissioner and who is empowered to establish statewide policy related to matters governed by this compact.

1. Each member state represented at a meeting of the Interstate Commission is entitled to one (1) vote;

2. A majority of the total member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission;

3. A representative shall not delegate a vote to another member state. In the event the compact commissioner is unable to attend a meeting of the Interstate Commission, the Governor or State Council may delegate voting authority to another person from the state for a specified meeting; and

4. The bylaws may provide for meetings of the Interstate Commission to be conducted by telecommunication or electronic communication.

C. Consist of ex officio, nonvoting representatives who are members of interested organizations. Such ex officio members, as defined in the bylaws, may include, but not be limited to, members of the representative organizations of military family advocates, local education agency officials, parent and teacher groups, the U.S. Department of Defense, the Education Commission of the States, the Interstate Agreement on the Qualification of Educational Personnel, and other interstate compacts affecting the education of children of military members.

D. Meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings.

E. Establish an executive committee, whose members shall include the officers of the Interstate Commission and such other members of the Interstate Commission as determined by the bylaws. Members of the executive committee shall serve a one-year term. Members of the executive committee shall be entitled to one (1) vote each. The executive committee shall have the power to act on behalf of the Interstate Commission, with the exception of rule-making, during periods when the Interstate Commission is not in session. The executive committee shall oversee the day-to-day activities of the administration of the compact, including enforcement and compliance with the provisions of the compact, its bylaws and rules, and other such duties as deemed necessary. The U.S. Department of Defense shall serve as an ex officio, nonvoting member of the executive committee.

F. Establish bylaws and rules that provide for conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

G. Public notice shall be given by the Interstate Commission of all meetings, and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission and its committees may close a meeting, or portion thereof, when it determines by two-thirds ( 2/3) vote that an open meeting would be likely to:

1. Relate solely to the Interstate Commission's internal personnel practices and procedures;

2. Disclose matters specifically exempted from disclosure by federal and state statute;

3. Disclose trade secrets or commercial or financial information that is privileged or confidential;

4. Involve accusing a person of a crime or formally censuring a person;

5. Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

6. Disclose investigative records compiled for law enforcement purposes; or

7. Specifically relate to the Interstate Commission's participation in a civil action or other legal proceeding.

H. For a meeting, or portion of a meeting, closed pursuant to the provisions of subsection G, the Interstate Commission's legal counsel or designee shall certify that the meeting may be closed and shall reference each relevant exemptible provision. The Interstate Commission shall keep minutes, which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefor, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the Interstate Commission.

I. The Interstate Commission shall collect standardized data concerning the educational transition of the children of military families under this compact as directed through its rules, which shall specify the data to be collected, the means of collection and data exchange, and reporting requirements. Such methods of data collection, exchange, and reporting shall, insofar as is reasonably possible, conform to current technology and coordinate its information functions with the appropriate custodian of records as identified in the bylaws and rules.

J. The Interstate Commission shall create a process that permits military officials, education officials, and parents to inform the Interstate Commission if and when there are alleged violations of the compact or its rules or when issues subject to the jurisdiction of the compact or its rules are not addressed by the state or local education agency. This subsection shall not be construed to create a private right of action against the Interstate Commission or any member state.

ARTICLE X

POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The Interstate Commission shall have the following powers:

A. To provide for dispute resolution among member states.

B. To promulgate rules and take all necessary actions to effect the goals, purposes, and obligations as enumerated in this compact. The rules shall have the force and effect of statutory law and shall be binding in the compact states to the extent and in the manner provided in this compact.

C. To issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules, and actions.

D. To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the bylaws, using all necessary and proper means, including, but not limited to, the use of judicial process.

E. To establish and maintain offices, which shall be located within one or more of the member states.

F. To purchase and maintain insurance and bonds.

G. To borrow, accept, hire, or contract for services of personnel.

H. To establish and appoint committees, including, but not limited to, an executive committee as required by Article IX, subsection E, which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

I. To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties, and determine their qualifications and to establish the Interstate Commission's personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel.

J. To accept any and all donations and grants of money, equipment, supplies, materials, and services and to receive, utilize, and dispose of them.

K. To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve, or use any property, real, personal, or mixed.

L. To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed.

M. To establish a budget and make expenditures.

N. To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

O. To report annually to the legislatures, governors, judiciary, and state councils of the member states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

P. To coordinate education, training, and public awareness regarding the compact, its implementation, and operation for officials and parents involved in such activity.

Q. To establish uniform standards for the reporting, collecting, and exchanging of data.

R. To maintain corporate books and records in accordance with the bylaws.

S. To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

T. To provide for the uniform collection and sharing of information between and among member states, schools, and military families under this compact.

ARTICLE XI

ORGANIZATION AND OPERATION OF THE INTERSTATE

COMMISSION

A. The Interstate Commission shall, by a majority of the members present and voting, within twelve (12) months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

1. Establishing the fiscal year of the Interstate Commission;

2. Establishing an executive committee and such other committees as may be necessary;

3. Providing for the establishment of committees and for governing any general or specific delegation of authority or function of the Interstate Commission;

4. Providing reasonable procedures for calling and conducting meetings of the Interstate Commission and ensuring reasonable notice of each such meetings;

5. Establishing the titles and responsibilities of the officers and staff of the Interstate Commission;

6. Providing a mechanism for concluding the operations of the Interstate Commission and the return of surplus funds that may exist upon the termination of the compact after the payment and reserving all of its debts and obligations; and

7. Providing "start-up" rules for initial administration of the compact.

B. The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson, a vice chairperson and a treasurer, each of whom shall have the authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice chairperson shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the Interstate Commission.

C. Executive Committee, officers, and personnel.

1. The executive committee shall have such authority and duties as may be set forth in the bylaws, including, but not limited to: (a) managing the affairs of the Interstate Commission in a manner consistent with the bylaws and purposes of the Interstate Commission; (b) overseeing an organizational structure within and appropriate procedures for the Interstate Commission to provide for the creation of rules, operating procedures, and administrative and technical support functions; and (c) planning, implementing, and coordinating communications and activities with other state, federal, and local government organizations in order to advance the goals of the Interstate Commission.

2. The executive committee may, subject to the approval of the Interstate Commission, appoint or retain an executive director for such period, upon such terms and conditions, and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a member of the Interstate Commission. The executive director shall hire and supervise such other persons as may be authorized by the Interstate Commission.

D. The Interstate Commission's executive director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of Interstate Commission employment, duties, or responsibilities, provided that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

1. The liability of the Interstate Commission's executive director and employees or the Interstate Commission representatives, acting within the scope of their employment or duties for acts, errors, or omissions occurring within such person's state, may not exceed the limits of liability set forth under the constitution and laws of that state for state officials, employees, and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection D shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

2. The Interstate Commission shall defend the executive director and its employees and, subject to the approval of the Attorney General or other appropriate legal counsel of the member state represented by an Interstate Commission representative, shall defend such Interstate Commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

3. To the extent not covered by the state involved, member state, or the Interstate Commission, the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorney's fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE XII

RULE-MAKING FUNCTIONS OF THE INTERSTATE

COMMISSION

A. Rule-making authority. The Interstate Commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of this compact. Notwithstanding the foregoing, in the event the Interstate Commission exercises its rule-making authority in a manner that is beyond the scope of the purposes of this compact, or the powers granted hereunder, then such an action by the Interstate Commission shall be invalid and have no force or effect.

B. Rule-making procedure. Rules shall be made pursuant to a rule-making process that substantially conforms to the "Model State Administrative Procedure Act," of 1981 Act, Uniform Laws Annotated, Vol. 15, p. 1 (2000) as amended, as may be appropriate to the operations of the Interstate Commission.

C. Not later than thirty (30) days after a rule is promulgated, any person may file a petition for judicial review of the rule provided that the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Interstate Commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the Interstate Commission's authority.

D. If a majority of the Legislatures of the compacting states rejects a rule by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

ARTICLE XIII

OVERSIGHT, ENFORCEMENT, AND DISPUTE RESOLUTION

A. Oversight.

1. The executive, legislative, and judicial branches of state government in each member state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall have standing as statutory law;

2. All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact which may affect the powers, responsibilities, or actions of the Interstate Commission; and

3. The Interstate Commission shall be entitled to receive all service of process in any such proceeding and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the Interstate Commission shall render a judgment or order void as to the Interstate Commission, this compact, or promulgated rules.

B. Default, technical assistance, suspension, and termination.

If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, or the bylaws or promulgated rules, the Interstate Commission shall:

1. Provide written notice to the defaulting state and other member states of the nature of the default, the means of curing the default, and any action taken by the Interstate Commission. The Interstate Commission shall specify the conditions by which the defaulting state must cure its default;

2. Provide remedial training and specific technical assistance regarding the default;

3. If the defaulting state fails to cure the default, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the member states, and all rights, privileges, and benefits conferred by this compact shall be terminated from the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default;

4. Suspension or termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the Interstate Commission to the Governor, the majority and minority leaders of the defaulting state's Legislature, and each of the member states;

5. The state which has been suspended or terminated is responsible for all assessments, obligations, and liabilities incurred through the effective date of suspension or termination, including obligations the performance of which extends beyond the effective date of suspension or termination;

6. The Interstate Commission shall not bear any costs relating to any state that has been found to be in default or which has been suspended or terminated from the compact, unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state; and

7. The defaulting state may appeal the action of the Interstate Commission by petitioning the United States District Court for the District of Columbia or the federal district where the Interstate Commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

C. Dispute resolution.

1. The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes that are subject to the compact and that may arise among member states and between member and nonmember states.

2. The Interstate Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

D. Enforcement.

1. The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

2. The Interstate Commission may by majority vote of the members initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal offices to enforce compliance with the provisions of the compact, its promulgated rules and bylaws against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary, the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

3. The remedies herein shall not be the exclusive remedies of the Interstate Commission. The Interstate Commission may avail itself of any other remedies available under state law or the regulation of a profession.

ARTICLE XIV

FINANCING OF THE INTERSTATE COMMISSION

A. The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization, and ongoing activities.

B. The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff, which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, which shall promulgate a rule binding upon all member states.

C. The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same nor shall the Interstate Commission pledge the credit of any of the member states, except by and with the authority of the member state.

D. The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE XV

MEMBER STATES, EFFECTIVE DATE, AND AMENDMENT

A. Any state is eligible to become a member state.

B. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than ten (10) of the states. The effective date shall be no earlier than December 1, 2008. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The Governors of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states.

C. The Interstate Commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the Interstate Commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

ARTICLE XVI

WITHDRAWAL AND DISSOLUTION

A. Withdrawal.

1. Once effective, the compact shall continue in force and remain binding upon each and every member state, provided that a member state may withdraw from the compact specifically by repealing the statute which enacted the compact into law.

2. Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until one (1) year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other member jurisdiction.

3. The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other member states of the withdrawing state's intent to withdraw within sixty (60) days of its receipt thereof.

4. The withdrawing state is responsible for all assessments, obligations, and liabilities incurred through the effective date of withdrawal, including obligations the performance of which extends beyond the effective date of withdrawal.

5. Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

B. Dissolution of compact.

1. This compact shall dissolve effective upon the date of the withdrawal or default of the member state that reduces the membership in the compact to one (1) member state.

2. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XVII

SEVERABILITY AND CONSTRUCTION

A. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

B. The provisions of this compact shall be liberally construed to effectuate its purposes.

C. Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

ARTICLE XVIII

BINDING EFFECT OF COMPACT AND OTHER LAWS

A. Other laws.

1. Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

2. All member states' laws conflicting with this compact are superseded to the extent of the conflict.

B. Binding effect of the compact.

1. All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

2. All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

3. In the event any provision of this compact exceeds the constitutional limits imposed on the Legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.









Chapter 137 - SCHOOL ASBESTOS HAZARD ELIMINATION ACT [REPEALED]



Chapter 138 - ASBESTOS ABATEMENT ACCREDITATION AND CERTIFICATION ACT

§ 37-138-1 - Short title

This chapter shall be known as and may be cited as the Asbestos Abatement Accreditation and Certification Act.



§ 37-138-3 - Purpose

The purpose of this chapter is to provide for the accreditation and certification of persons who perform inspections and reinspections, prepare management plans and perform as air monitors, contractors, project designers, supervisors and workers in abatement projects for the purpose of identifying, evaluating and abating the hazard of asbestos-containing material in public and private elementary and secondary school buildings and in all public and commercial buildings in this state. It is the intent of this chapter that the cost of the administration of this chapter shall be borne fully by the certification fees provided for herein.



§ 37-138-5 - Definitions

(a) "Abatement" means removal, encapsulation, enclosure or repair of or an operations and maintenance program for asbestos-containing materials.

(b) "Air monitor" means person who collects airborne samples for analysis of asbestos fibers during an abatement project including baseline, area, personal and clearance samples.

(c) "Asbestos-containing materials" (ACM) means any material or product which contains more than one percent (1%) asbestos.

(d) "Asbestos project" means a project for the abatement of ACM in school buildings, public buildings and commercial buildings except for exclusions adopted by the commission in accordance with Section 37-138-9(a) and except for abatement of asbestos-containing resilient floor tile, sheet vinyl flooring and associated adhesives, provided there is a two-working-day advance notification to the commission of the abatement of asbestos-containing floor tile, sheet vinyl flooring and associated adhesives, unless sanding, grinding, burning or sawing occurs or such abatement is otherwise considered a "response action" or would cause the material to become "friable" as both those terms are defined under 40 C.F.R. Section 763.83.

(e) "Certificate" means a document authorizing a person to perform certain specific activities related to the identification, evaluation or abatement of ACM in school buildings, public buildings and commercial buildings as described in this chapter.

(f) "Commercial building" means any privately owned building in which the public is invited or allowed access and any other privately owned building so located that the conduct of any asbestos abatement activities therein could reasonably expose any person or persons to ACM hazards, except that a commercial building shall not include any residence.

(g) "Commission" means the Mississippi Commission on Environmental Quality.

(h) "Contractor" means a person who enters into a contract for the performance of an asbestos project.

(i) "Director" means the Executive Director of the Mississippi Department of Environmental Quality.

(j) "Inspector" means a person employed to inspect or reinspect for presence of ACM, collect samples of ACM confirmation and provide written assessment of ACM.

(k) "Management plan" is a plan for abatement of ACM.

(l) "Management planner" means a person employed to develop a management plan.

(m) "Model plan" means the Model Accreditation Plan for states promulgated at Section I of Appendix C to Title 40, Part 763, Subpart E of the Code of Federal Regulations.

(n) "Operations and maintenance program" means a program of work practices to maintain ACM in good condition, ensure cleanup of asbestos fibers previously released, and prevent further release by minimizing and controlling ACM disturbance or damage.

(o) "Person" means the state or other agency or institution thereof, any municipality, political subdivision, public or private corporation, individual, partnership, association or other entity, and includes any officer or governing or managing body of any municipality, political subdivision, or public or private corporation, or the United States or any officer or employee thereof.

(p) "Project designer" means a person who specifies engineering methods and work practices to be used during asbestos projects.

(q) "Public building" means any building owned by the state, counties, municipalities, institutions of higher learning, community colleges or any political subdivision.

(r) "School" means any elementary or secondary school as defined in Section 198 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.S. 2854).

(s) "School building" means:

(i) Any structure suitable for use as a classroom, including a school facility such as a laboratory, library, school eating facility, or facility used for the preparation of food.

(ii) Any gymnasium or other facility which is specially designed for athletic or recreational activities or for an academic course in physical education.

(iii) Any other facility used for the instruction or housing of students or for the administration of educational or research programs.

(iv) Any maintenance, storage or utility facility, including any hallway, essential to the operation of any facility described in this definition of "school building" under paragraphs (i), (ii) or (iii).

(v) Any portico or covered exterior hallway or walkway.

(vi) Any exterior portion of a mechanical system used to condition interior space.

(t) "Supervisor" means a person designated by a contractor to be responsible for direction of day-to-day activities of an asbestos project.

(u) "Worker" means a person who works on an asbestos project other than a project designer, contractor, supervisor or management planner.

(v) The commission is authorized to adopt by promulgated regulation any or all additional definitions necessary to carry out the intent of this chapter.



§ 37-138-7 - Adoption of certification and accreditation plan

The commission is authorized and directed to adopt regulations for certification of contractors, inspectors, management planners, project designers, air monitors, supervisors and workers. The regulations shall include an accreditation plan which shall be equivalent to paragraphs 1 through 3 of the Model Plan. The accreditation plan shall be no more stringent than the Model Plan, except as provided herein. The regulations and accreditation plan shall include the requirements for all training courses for accreditation of contractors, inspectors, management planners, project designers, air monitors, supervisors and workers. All regulations promulgated by the commission pursuant to this chapter shall not be effective until November 1, 1990. By October 1, 1989, the Board of Trustees of State Institutions of Higher Learning shall designate a university which may offer all training courses set forth in the regulations and accreditation plan and such university may charge reasonable fees to offset costs of the courses offered. The commission shall not approve any training courses offered in Mississippi other than those courses offered at the designated university and those certified abatement worker courses that have received Environmental Protection Agency approval pursuant to Section III of Appendix C to Title 40, Part 763, Subpart E, of the Code of Federal Regulations.



§ 37-138-9 - Powers and duties of commission

The commission shall administer and enforce this chapter and shall have the following powers and duties under this chapter:

(a) To adopt, modify, repeal and promulgate, after due notice and hearing, and where not otherwise prohibited by federal or state law, to make exceptions to and grant exemptions and variances from, and to enforce rules and regulations implementing or effectuating the powers and duties of the commission under this chapter, including but not limited to rules and regulations concerning the required accreditation training, the issuance and annual renewal of certificates, the assessment of annual fees and the assessment of penalties, reprimands, and the suspension and revocation of certificates, abatement emergencies and the exclusion of minor abatement and/or routine maintenance activities at commercial buildings, industrial facilities, public buildings and school buildings from any requirements of this chapter;

(b) To issue certificates for the positions of management planner, project designer, air monitor, contractor, supervisor, inspector and worker and to renew said certificates annually;

(c) To assess penalties, to issue reprimands and to suspend and revoke certificates;

(d) To assess annual fees for the issuance and annual renewal of certificates;

(e) To approve the accreditation of training courses administered to applicants for issuance and annual renewal of certificates and to develop an examination and grading system for testing applicants, to be administered by the designated university;

(f) Administration and expenditure of funds deposited in and expended by legislative appropriation from the Asbestos Abatement Accreditation and Certification Fund;

(g) Reciprocal arrangements for accreditation and certification of management planners, project designers, air monitors, contractors, supervisors, inspectors and workers with other states that have established accreditation and certification programs that meet or exceed the accreditation and certification requirements of this chapter;

(h) To apply for, receive and expend any federal or state funds or contributions, gifts, devises, bequests or funds from any other source relating to this chapter;

(i) To commission or conduct studies relating to this chapter;

(j) To enter into, and to authorize the executive director to execute with the approval of the commission, contracts, grants and cooperative agreements with any federal or state agency or subdivision thereof, or any public or private institution located inside or outside the State of Mississippi, or any person, corporation or association in connection with carrying out the provisions of this chapter; but this authority under this chapter shall not include contracts, grants or cooperative agreements which do not develop data or information usable by the commission in connection with this chapter, or which provide goods, services or facilities to the commission or any of its bureaus, and shall exclude any monies for special interest groups for purposes of lobbying or otherwise promoting their special interests; and

(k) To discharge such other duties, responsibilities and powers as are necessary to implement the provisions of this chapter.



§ 37-138-11 - Management planner certificate required

(1) It is unlawful for an individual who does not possess a valid management planner certificate to develop a management plan.

(2) To qualify for an asbestos management planner certificate, an applicant shall:

(a) (i) Have attained a Bachelor of Science degree in engineering or its equivalent from an accredited university and be licensed by the Mississippi Board of Registration for Professional Engineers and Land Surveyors as a registered professional engineer or, (ii) have attained a Bachelor of Science degree in architecture or its equivalent from an accredited university and be licensed as an architect by the Mississippi Board of Architecture or, (iii) have satisfactorily completed prior to April 1, 1990, an initial management planner training course approved by the United States Environmental Protection Agency and any applicable annual refresher training courses approved by the United States Environmental Protection Agency such that management planner training has been continuously current and is current as of April 1, 1990, for the purpose of satisfying this paragraph (a) only; however, this subparagraph (iii) shall apply only to applicants applying for a certificate prior to November 1, 1991; and

(b) Satisfactorily complete a commission-approved training course for asbestos management planners, except that a management planner training course approved by the United States Environmental Protection Agency satisfactorily completed shall be sufficient to meet this requirement; and

(c) Demonstrate to the satisfaction of the commission that the applicant is familiar with and capable of complying fully with all applicable federal and state laws and regulations.

(3) Any certificate issued by the commission pursuant to this section and requirements (b) and (c) of subsection (2) of this section shall be renewed on an annual basis.

(4) Each applicant for a management planner certificate shall, on an annual basis, submit to the commission, on forms prepared by the commission, an application for issuance or renewal of the certificate, whichever is applicable, and a certificate that shows satisfactory completion of the training course(s) specified in subsection (2)(b) above and shall pay the applicable annual fee.



§ 37-138-13 - Project designer certificate required

(1) It is unlawful for any person who does not possess a valid project designer certificate to specify engineering methods and work practices under an asbestos project to another person.

(2) To qualify for a project designer certificate, an applicant shall:

(a) (i) Have attained a Bachelor of science degree in engineering or its equivalent from an accredited university and be licensed by the Mississippi Board of Registration for Professional Engineers and Land Surveyors as a registered professional engineer or, (ii) have attained a Bachelor of Science degree in architecture or its equivalent from an accredited university and be licensed as an architect by the Mississippi Board of Architecture or, (iii) have satisfactorily completed prior to April 1, 1990, either a project designer training course or an asbestos abatement contractor training course and a supervisor's training course, each approved by the United States Environmental Protection Agency, and any applicable annual refresher training courses approved by the United States Environmental Protection Agency such that applicable training has been continuously current and is current as of April 1, 1990, for the purpose of satisfying this paragraph (a) only; however, this subparagraph (iii) shall apply only to applicants applying for a certificate prior to November 1, 1991;

(b) Satisfactorily complete a commission-approved training course for project designers, except that a project designer training course approved by the United States Environmental Protection Agency satisfactorily completed shall be sufficient to meet this requirement; and

(c) Demonstrate to the satisfaction of the commission that the applicant and applicant's employees and agents are familiar with and capable of complying with all applicable federal and state laws and regulations.

(3) Any certificate issued by the commission pursuant to this section and requirements (b) and (c) of subsection (2) of this section shall be renewed on an annual basis.

(4) Each applicant for a project designer certificate shall, on an annual basis, submit to the commission, on forms prepared by the commission, an application for issuance or renewal of the certificate, whichever is applicable, and a certificate that shows satisfactory completion of the training course(s) specified in subsection (2)(b) above and shall pay the applicable annual fee.



§ 37-138-14 - Air monitors; accreditation and certification requirements; application procedure

(1) After January 1, 1995, it is unlawful for any person who does not possess a valid air monitor certificate to collect air samples for analysis of asbestos fibers during an abatement project.

(2) To qualify for an air monitor certificate, an applicant shall:

(a) Have earned a high school diploma or its equivalent;

(b) Satisfactorily complete a commission-approved training course for supervisors. A supervisor training course approved by the United States Environmental Protection Agency completed satisfactorily shall be sufficient to meet this requirement;

(c) Satisfactorily complete a commission-approved training course for collecting and evaluating air samples; and

(d) Demonstrate to the satisfaction of the commission that the applicant is familiar with and capable of complying with all applicable federal and state laws and regulations.

(3) Any certificate issued by the commission pursuant to this section shall be renewed on an annual basis.

(4) Applicants for an air monitor certificate shall submit to the commission, on forms prepared by the commission, an application for issuance or renewal of this certificate, whichever is applicable, and a certificate that shows satisfactory completion of the training course(s) specified in paragraphs (2)(b) and (2)(c) of this section. The applicant shall pay the applicable annual fee upon submitting his application for the air monitor certificate to the commission.



§ 37-138-15 - Contractor certificate required

(1) It is unlawful for any person who does not possess a valid contractor certificate to contract with another person for asbestos abatement.

(2) To qualify for a contractor certificate, an applicant shall:

(a) Have earned a high school diploma or its equivalent;

(b) Satisfactorily complete a commission-approved training course for contractors, except that a contractor training course approved by the United States Environmental Protection Agency satisfactorily completed shall be sufficient to meet this requirement; and

(c) Demonstrate to the satisfaction of the commission that the applicant and the applicant's employees, subcontractors and agents are familiar with and are capable of complying with all applicable federal and state laws and regulations.

(3) Any certificate issued by the commission pursuant to this section and requirements (b) and (c) of subsection (2) of this section shall be renewed on an annual basis.

(4) Applicants for a contractor certificate shall submit to the commission, on forms prepared by the commission, an application for issuance or renewal of the certificate, whichever is applicable, and a certificate that shows satisfactory completion of the training course(s) specified in subsection (2)(b) above and shall pay the applicable annual fee.



§ 37-138-17 - Supervisor certificate required

(1) It is unlawful for an individual who does not possess a valid supervisor certificate to direct an asbestos project.

(2) To qualify for an asbestos abatement supervisor certificate, an applicant shall:

(a) Have earned a high school diploma or its equivalent;

(b) Satisfactorily complete a commission-approved training course for supervisors, except that a supervisor training course approved by the United States Environmental Protection Agency satisfactorily completed shall be sufficient to meet this requirement; and

(c) Demonstrate to the satisfaction of the commission that the applicant is familiar with and capable of complying with all applicable federal and state laws and regulations.

(3) Any certificate issued by the commission pursuant to this section and requirement (b) and (c) of subsection (2) of this section shall be renewed on an annual basis.

(4) Applicants for a supervisor certificate shall submit to the commission, on forms prepared by the commission, an application for issuance or renewal of this certificate, whichever is applicable, and a certificate that shows satisfactory completion of the training course(s) specified in subsection (2)(b) above and shall pay the applicable annual fee.



§ 37-138-19 - Inspector certificate required

(1) It is unlawful for an individual who does not possess a valid inspector certificate to work as an asbestos inspector.

(2) To qualify for an inspector certificate, an applicant shall:

(a) Have earned a high school diploma or its equivalent;

(b) Satisfactorily complete a commission-approved training course for inspectors, except that an inspector training course approved by the United States Environmental Protection Agency satisfactorily completed shall be sufficient to meet this requirement; and

(c) Demonstrate to the satisfaction of the commission that the applicant is familiar with and capable of complying with all federal and state laws and regulations.

(3) Any certificate issued by the commission pursuant to this section and requirements (b) and (c) of subsection (2) of this section shall be renewed on an annual basis.

(4) Applicants for an inspector certificate shall submit to the commission, on forms prepared by the commission, an application for issuance or renewal of the certificate, whichever is applicable, and a certificate that shows satisfactory completion of the training course(s) specified in subsection (2)(b) above and shall pay the applicable annual fee.



§ 37-138-21 - Worker certificate required

(1) It shall be unlawful for an individual who does not possess a valid worker certificate to work as a worker on an asbestos project.

(2) It shall be unlawful for a contractor to employ a person as a worker on an asbestos project who does not possess a valid worker certificate in accordance with this section.

(3) To qualify for a worker certificate an individual shall:

(a) Satisfactorily complete a commission-approved training course for abatement workers, except that a worker training course approved by the United States Environmental Protection Agency satisfactorily completed shall be sufficient to meet this requirement;

(b) Demonstrate to the satisfaction of the commission that the applicant is familiar with and is capable of complying fully with all applicable federal and state laws and regulations; and

(c) Provide written proof satisfactory to the commission, on forms prepared by the commission, of a physical examination by a physician licensed by the State Board of Medical Licensure or by a physician licensed to practice medicine in any other state approving the applicant to work on an asbestos project. Requirement (c) of subsection (3) shall be renewed every three (3) years. A chest X-ray is not required for either the initial or any renewal application.

(4) Any certificate issued by the commission pursuant to this section and requirements (a) and (b) of subsection (3) of this section shall be renewed on an annual basis.

(5) Applicants for a worker certificate shall submit to the commission, on forms prepared by the commission, an application for issuance or renewal of the certificate, whichever is applicable, and a certificate that shows satisfactory completion of training course(s) specified in subsection (3)(a) above and shall pay the applicable annual fee.



§ 37-138-23 - Denial of issuance or renewal of certificates

The commission may deny to issue or renew any certificate required by Sections 37-138-11 through 37-138-21 if (a) there has been a failure to comply with the application procedures established by this chapter and by regulations promulgated by the commission, or (b) if the applicant fails to satisfy the application criteria established by this chapter and by regulations promulgated by the commission, or (c) if the applicant fails to pay the applicable annual certificate fee.



§ 37-138-25 - Certificate fees and special revenue fund

(1) The commission is authorized to assess and collect fees for the issuance and annual renewal of certificates for management planner, project designer, air monitor, contractor, supervisor, inspector and worker pursuant to Sections 37-138-11 through 37-138-21 in amounts sufficient to fully administer this chapter. The fees assessed pursuant to this section are conditions precedent to the issuance and renewal of the certificates set forth in Sections 37-138-11 through 37-138-21.

(2) There is hereby established a special revenue fund to be known as the Asbestos Abatement Accreditation and Certification Act Fund (the fund) to be deposited in an approved state depository and expended by appropriation approval by the Legislature for the administration of this chapter as provided by law. The interest obtained from any investment or deposit of monies in the fund shall be deposited by the State Treasurer to such fund. Furthermore, all monies collected as fees for certificates provided by this chapter shall, not later than sixty (60) days next succeeding the month in which collections were made, be paid over to the fund.

(3) If the total of monies deposited into the fund exceeds the appropriation by the Legislature for the administration of this chapter, the monies shall be retained in the depository for the fund to be expended by appropriation approval by the Legislature for the administration of this chapter as provided by law in the next succeeding fiscal year.

(4) The commission shall have authority to promulgate rules and regulations for the administration of and expenditures from the fund.



§ 37-138-27 - Penalties, reprimands, suspensions and revocation of certificates

(1) Any person found by the commission to have violated any of the provisions of this chapter or any rule or regulation or written order of the commission in pursuance thereof or any certificate issued pursuant to this chapter shall be subject to (a) a civil penalty of not more than Twenty-five Thousand Dollars ($ 25,000.00) for each violation, such penalty to be assessed and levied by order of the commission after notice and hearing in accordance with subsection (5) below of this section, and (b) a reprimand or a suspension or revocation of any certificate issued to the person pursuant to this chapter, such reprimand, suspension or revocation to be assessed and levied by order of the commission after notice and hearing as provided in subsection (5) below of this section.

(2) In lieu of, or in addition to, the penalty provided for in subsection (1)(a) of this section, the commission shall have power to institute and maintain in the name of the state any and all proceedings necessary or appropriate to enforce the provisions of this chapter, rules and regulations enforced pursuant thereto, and orders and certificates issued pursuant to this chapter in the appropriate circuit, chancery, county or justice court of the county in which venue may lie. The commission may obtain mandatory or prohibitory injunctive relief, either temporary or permanent, and it shall not be necessary in such cases that the state plead or prove: (a) that irreparable damage would result if the injunction did not issue; (b) that there is no adequate remedy at law; or (c) that a written complaint or commission order has first been issued for the alleged violation.

(3) Any person who knowingly submits false or inaccurate information in support of an application for issuance or renewal of a certificate under this chapter or who willfully fails to comply with the conditions of the certificate issued by the commission or who willfully violates this chapter, or any rule, regulation or written order of the commission or emergency order issued by the director in pursuance thereof shall, upon conviction, be guilty of a misdemeanor and fined not less than One Hundred Dollars ($ 100.00) within the discretion of the court. Each day in which such violation exists or continues shall constitute a separate offense.

(4) In addition to or in lieu of filing a criminal complaint for such willful misconduct described in subsection (3) of this section, the commission may impose a civil penalty in accordance with subsection (1)(a) of this section, and shall impose a reprimand or a suspension or revocation of any certificate in accordance with subsection (1)(b) of this section.

(5) All proceedings and hearings before the commission regarding violations of this chapter or any rule or regulation, written order of the commission, emergency order of the director or certificate issued or renewed by the commission in pursuance thereof or any certificate issued pursuant to this chapter and all appeals therefrom shall be conducted in accordance with Sections 49-17-31 through 49-17-41, Mississippi Code of 1972.

(6) All fines, penalties and other sums recovered or collected by the commission for and on behalf of the state under this section shall be deposited in the Pollution Emergency Fund established under Section 49-17-68, Mississippi Code of 1972, and the commission is authorized to receive and accept, from any funds and all available sources whatsoever, additional funds to be deposited in such fund and expended for the purpose of remedial, clean-up, or abatement actions involving pollution of the land, air or waters of the state in violation of Sections 49-17-1 through 49-17-43, Mississippi Code of 1972, any rule or regulation or written order of the commission in pursuance thereof, or any condition or limitation of a permit.



§ 37-138-29 - Reciprocity; rules and regulations

The commission may establish requirements for reciprocity for accreditation and certification of management planners, project designers, contractors, supervisors, inspectors and workers with other states that have established accreditation and certification programs that meet or exceed the Model Plan and the accreditation and certification requirements of this chapter. The commission shall have the authority to issue orders and promulgate rules and regulations to carry out this section.






Chapter 139 - MISSISSIPPI SCHOOL FOR MATHEMATICS AND SCIENCE

§ 37-139-1 - Definitions

As used in this chapter, the following terms shall have the meanings ascribed herein, except when the context clearly indicates a different meaning:

(a) "Board" means the State Board of Education.

(b) "School" means the Mississippi School for Mathematics and Science.



§ 37-139-3 - Creation of school; purpose; State Board of Education as governing body; duties of Board

(1) There is hereby created the Mississippi School for Mathematics and Science which shall be a residential school for eleventh and twelfth grade high school students located on the campus of the Mississippi University for Women.

(2) The school shall be governed by the State Board of Education.

(3) The board shall develop a plan relating to the opening, the operation and the funding of the school. Such plan shall be presented to the Legislature during the 1988 Regular Session and shall include an equitable and reasonable plan for student recruitment without regard to race, creed or color.

(4) The purpose of the school shall be to educate the gifted and talented students of the state, and its curriculum and admissions policies shall reflect such purpose.

(5) The board shall prepare the annual budget for the school.



§ 37-139-5 - Director of school

The board may hire a director when it so deems one necessary and when sufficient funds have been appropriated. The director shall serve at the board's will and pleasure. He shall be the chief administrative officer of the school and shall administer the school in accordance with policies established by the board. The director shall be responsible for such administrative duties and functions as the board shall so prescribe. The board shall be authorized, in its discretion, to delegate to the director such of its powers and duties as it deems appropriate.



§ 37-139-7 - Assistance of Department of Education and Board of Trustees of State Institutions of Higher Learning; authority of governing body to enter into agreements and contracts

The board shall be authorized to solicit and utilize the staff of the State Department of Education, staff of the Board of Trustees of State Institutions of Higher Learning and other state agencies as required for the implementation of this chapter. In addition, the board shall be authorized to contract or enter into agreements with other agencies and/or private research centers that it may deem necessary to carry out its duties and functions.



§ 37-139-9 - State Board of Education as exclusive governing body; rules and regulations; emphasis of school

The board shall be the exclusive governing body of the Mississippi School for Mathematics and Science and is hereby authorized and empowered to promulgate rules and regulations required to carry out the provisions of this chapter. The emphasis of this school shall be dedicated to the academic teaching of mathematics and the sciences, but shall not preclude some emphasis being placed on the arts and humanities as deemed appropriate by the board.



§ 37-139-11 - Authority to receive contributions

For the operation and support of the Mississippi School for Mathematics and Science, the board is authorized and empowered to receive contributions, donations, gifts, bequests of money, other forms of financial assistance and/or property, equipment, materials or manpower from persons, foundations, trust funds, corporations, organizations and other sources, private or public, to be expended and utilized by said board in carrying out the provisions of this chapter.



§ 37-139-13 - Authorization and procedures for expenditures

All expenditures shall be authorized by the board. Such expenditures shall be paid therefrom by the State Treasurer on warrants issued by the State Fiscal Management Board. Said State Fiscal Management Board shall issue its warrant upon requisition signed by the proper person, officer or officers in the manner provided by law.






Chapter 140 - MISSISSIPPI SCHOOL OF THE ARTS

§ 37-140-1 - Definitions

As used in this chapter, the following words and phrases shall have the meanings ascribed in this section unless the context clearly indicates otherwise:

(a) "Board" means the State Board of Education.

(b) "School" means the Mississippi School of the Arts.



§ 37-140-3 - Creation of school; purpose; initial enrollment

(1) There is created the Mississippi School of the Arts, which shall be a residential school for eleventh and twelfth grade high school students located on the campus of Whitworth College in Brookhaven, Mississippi. The purpose of the school shall be to provide a more challenging educational experience for artistically talented and gifted students of the state to develop their full potential, including the teaching of humanities, creative writing, literature, theater, music, dance and visual arts, and the school's curriculum and admissions policies shall reflect that purpose.

(2) The 2001-2002 school year shall be the first year that the school shall admit students for enrollment, which shall be limited to students in the eleventh grade during the school's first year. Beginning with the 2002-2003 school year, the school shall enroll students in the eleventh and twelfth grades.



§ 37-140-5 - School to be governed by State Board of Education; development of plan for opening, operation and funding of school; appointment of advisory panel

(1) The school shall be governed by the State Board of Education. The board shall develop a plan relating to the opening, operation and funding of the school to be presented to the Legislature during the 2000 Regular Session. The plan shall include an equitable and reasonable plan for student recruitment without regard to race, creed or color.

(2) The State Superintendent of Public Education shall appoint an advisory panel to assist the board in developing the plan relating to the school. The advisory panel shall consist of the following twelve (12) appointed or designated members:

(a) Three (3) licensed school teachers or administrators, one (1) to be appointed from each of the three (3) Mississippi Supreme Court Districts;

(b) Three (3) citizens or professionals representing the areas of dance, creative writing, literature, music, theater arts or visual arts, one (1) to be appointed from each of the three (3) Mississippi Supreme Court Districts;

(c) Three (3) citizens knowledgeable in business, personnel management or public administration, with at least three years' actual experience therein, one (1) to be appointed from each of the three (3) Mississippi Supreme Court Districts.

(d) One (1) member shall be a representative of the Mississippi Arts Commission to be designated by the commission, one (1) member shall be a representative of the Mississippi Humanities Council to be designated by the council, and one (1) member shall be a representative of the state institutions of higher learning in Mississippi which offer degrees in visual, fine and performing arts, to be designated by the Board of Trustees of State Institutions of Higher Learning.

Appointments to the advisory panel shall be made within ninety (90) days of April 23, 1999. The advisory panel shall meet upon the call of the State Superintendent of Public Education and shall organize for business by selecting a chairman and vice chairman/secretary for keeping records of the panel. Members of the advisory panel shall receive no compensation but may be reimbursed for necessary expenses and mileage for attending meetings and necessary business of the panel, in the amount authorized for state employees under Section 25-3-41.

(3) The board may utilize the staff of the State Department of Education and other state agencies as may be required for the implementation of this chapter. The department may employ any personnel deemed necessary by the board for assisting in the development and implementation of the plan relating to the opening, operation and funding of the school. The board also may contract or enter into agreements with other agencies or private entities which it deems necessary to carry out its duties and functions relating to the opening and operation of the school.

(4) To the extent possible, the board shall enter into agreements with the Board of Trustees of the Brookhaven Municipal Separate School District for the dual enrollment of students for the purpose of teaching academic courses to students attending the school, and the local school board shall be fully authorized to offer any such courses to students attending the school. The State Board of Education may develop and issue necessary regulations for the coordination of such courses for these students, the preparation and transfer of transcripts, and the reimbursement of any costs incurred by the school district for providing such services.

(5) The board may enter into agreements with public school districts to authorize students enrolled in such school districts to participate in the fine arts programs at the school to the extent that adequate space is available. The parent or guardian of any student participating in fine arts programs at the school under this subsection shall be responsible for transporting the student to and from the school.



§ 37-140-7 - Director of school

Subject to the availability of funding appropriated therefor, the board may hire a director of the school, who shall serve at the will and pleasure of the board. The director shall be the chief administrative officer of the school and shall administer the school in accordance with the policies established by the board. The director shall be responsible for those administrative duties and functions prescribed by the board, and the board, in its discretion, may delegate to the director such powers and duties as it deems appropriate.



§ 37-140-9 - Promulgation of rules and regulations; emphasis of school on performing, visual, and literary arts

The board shall be the exclusive governing body of the school and shall promulgate rules and regulations required for the administration and operation of the school. The emphasis of the school shall be on the education and training of students in the performing, visual and literary arts and in the humanities, but this emphasis shall not preclude the teaching of those liberal arts and science courses, math and science deemed necessary by the board to provide students with a well-rounded education.



§ 37-140-11 - Preparation of annual budget; authority to receive contributions

The board shall prepare the annual budget for the school. For the operation and support of the school, the board may receive contributions, donations, gifts, bequests of money, other forms of financial assistance and property, equipment, materials or manpower from persons, foundations, trust funds, corporations, organizations and other sources, public or private, to be expended and utilized by the board in carrying out this chapter.



§ 37-140-13 - Expenditures

All expenditures for the school shall be paid by the State Treasurer on warrants issued by the State Fiscal Officer, and the State Fiscal Officer shall issue his warrants upon requisition signed by the proper person, officer or officers.



§ 37-140-15 - Authority to contract with professional organizations for instruction and educational services

(1) The State Board of Education may enter into agreements with the Mississippi Symphony Orchestra for providing classical music educational services to students in Grades Kindergarten through 12 at the Mississippi School of the Arts or at any other public school facility in Mississippi, subject to specific appropriation therefor by the Legislature. Such educational services shall include: (a) music history, music instrument, and music performance instruction in the classroom; (b) symphony concerts for the students, programmed to support and enhance the teaching of history, literature and science; (c) chamber ensemble and chamber orchestra performances where members serve as educators as well as performers; (d) organizing and developing student performing ensembles, where members serve as music instrument instructors, conductors and performers; (e) symphony concerts for students, parents and other residents to enhance the position of the school as center of the local community; and (f) other services to be determined by agreement.

(2) The State Board of Education is encouraged to enter into contractual agreements with professional arts organizations, including the Mississippi Museum of Art, New Stage Theatre and the Mississippi Symphony Orchestra, for providing instruction, concerts, exhibits, performances and other outreach programs at the Mississippi School of the Arts or at any other public school facility in Mississippi.



§ 37-140-17 - ""Helen Furlow Scruggs Y Hut" designated.

From and after July 1, 2003, the "Y Hut," located on the campus of the Mississippi School of the Arts, shall be renamed the "Helen Furlow Scruggs Y Hut."






Chapter 141 - THE UNIVERSITY RESEARCH CENTER ACT OF 1988

IN GENERAL

§ 37-141-1 - Short title

This chapter shall be known and may be cited as "The University Research Center Act of 1988."



§ 37-141-3 - University Research Center created; powers and duties of Commissioner of Higher Education

(1) There is hereby created the University Research Center, as an agency of the State of Mississippi, hereinafter referred to as the "center," which shall have full authority to contract and to be contracted with. The Commissioner of Higher Education shall serve as the Director for the center.

(2) The center shall be under the direction and management of the Board of Trustees of State Institutions of Higher Learning. The Board of Trustees of State Institutions of Higher Learning shall, in its discretion, obtain fidelity bonds and determine who and what should be covered thereby and the amount of such bonds.

(3) The Commissioner of Higher Education, with the approval of the Board of Trustees of State Institutions of Higher Learning, shall appoint and employ such staff and employees as he deems necessary to carry out the objectives and purposes of this chapter and Section 57-63-17 and may establish the organizational structure of the center, which shall include the creation of any divisions necessary to implement the duties assigned to the center. It is specifically provided that the commissioner establish such units within the center as he deems necessary to include but not limited to areas of economic analysis, economic forecasting, long range economic development planning, research, grants, services and university and agency coordination and reporting.

(4) The Commissioner of Higher Education may consolidate the following functions of the central office of the Board of Trustees of State Institutions of Higher Learning and the University Research Center:

(a) Administrative services;

(b) Libraries;

(c) Computer services.

Consolidation of such services shall not affect the duty otherwise imposed by statute upon the University Research Center to assist state agencies with support services including, but not limited to, printing, data processing and libraries. The commissioner shall establish and maintain a branch library at the Department of Economic Development suitable for the economic development research needs of the department. The branch library shall be available for use by the public and by private development organizations.

(5) The Commissioner of Higher Education shall use savings realized through personnel attrition and other economies created by the reorganization effected in Senate Bill No. 2925, 1988 Regular Session [Laws, 1988, Chapter 518] to establish a special account in the University Research Center out of which funds may be expended to conduct priority research projects by contracting with universities, agencies and individuals.



§ 37-141-5 - Main office building designated "Paul B. Johnson, Jr. Building"

The main office building of the University Research Center and the Department of Economic Development in the City of Jackson shall be known and designated as the Paul B. Johnson, Jr. Building. The Board of Trustees of State Institutions of Higher Learning and the Governor's Office of General Services shall coordinate and cooperate to effect the relocation of the Department of Economic Development to the Paul B. Johnson, Jr. Building and any other related agency relocations necessary to accomplish the requirement of this section if such relocation is feasible. If such relocation of the Department of Economic Development to the Paul B. Johnson, Jr. Building is not feasible because of space limitations, the Governor's Office of General Services shall coordinate the relocation of such department to some other location and shall, if possible, secure the amount of space necessary to also place the University Research Center in the same location with the department.

The Office of General Services shall provide proper signs to be placed on the building in accordance with this section.



§ 37-141-6 - Authorization to charge state agencies and other entities occupying research and development center for certain services

The Board of Trustees of State Institutions of Higher Learning shall be authorized to charge state agencies and other entities that occupy portions of the Paul B. Johnson, Jr., Building, the Edsel E. Thrash Universities Center and the ETV Building for utilities, maintenance and security. Entities shall be charged at a rate of One Dollar and Fifty Cents ($ 1.50) per square foot for services provided by the board.



§ 37-141-7 - Functions of center

It is hereby declared to be the intent of the Legislature that the functions of the center shall include, but not be limited to, the following:

(a) Undertaking selected applied research projects with a permanent research staff, augmented by specialists from universities and colleges, government agencies and private firms, assisted by graduate students.

(b) Relating, when applicable, public service-related research and technical assistance activities at all state universities to the overall statewide economic development plan.

(c) Coordinating economic development related activities among all state universities.

(d) Providing a computer facility for use by all educational institutions and government agencies.

(e) Maintaining current information on research projects in the state; on scientific and research personnel; on research expenditures and sources of funds; on research programs of agencies and institutions outside the state which bear upon Mississippi development; publishing annually a catalogue of this information; and otherwise functioning as a research clearinghouse for the State of Mississippi.

(f) Developing a list of priority research projects that would have significant contribution to advancement of economic development efforts in the state.

(g) Coordinating with universities and other entities in the state to promote completion of the priority economic development related research projects with economic development potential and advising and assisting in the securing of needed research funding.

(h) Contracting with universities and other entities to effect needed priority economic development related research projects.

(i) Providing printing and data processing support to the Department of Economic Development.

(j) Identifying all federal funds that flow into Mississippi for any and all purposes, making comparisons with other states and preparing appropriate analyses to identify sources of federal funds where potential exists for attracting and obtaining larger amounts of federal funds for the state.

(k) Develop a system whereby economic development related research results can be disseminated to public and private entities for the purpose of enhancing economic development efforts, particularly at the local level.

(l) Assisting institutions, organizations and firms in identifying and obtaining research funds and other grants from public and private sources.

(m) Developing an econometric model of Mississippi designed to forecast various sectors of the Mississippi economy.

(n) Supporting and utilizing the Mississippi Automated Resource Information System (MARIS) to accomplish its objectives of gathering, maintaining and disseminating information and providing research assistance.

(o) Performing other duties and responsibilities as assigned by the Commissioner of Higher Education.

(p) Carrying out the provisions of Sections 37-141-51 through 37-141-57.



§ 37-141-9 - Financing; "University Research Center Fund"

(1) The center is authorized and empowered to solicit and accept financial support from sources other than the state, including private sources and foundations. All funds received shall be deposited upon receipt thereof into a special fund in the State Treasury to be known and designated as the "University Research Center Fund." Expenditures from such special fund shall be made in the manner as provided in subsection (3) of Section 37-141-21. Any funds received and deposited from sources other than the state to the special fund may be utilized for research grants to the center or to other Mississippi institutions; for graduate research fellowships; for buildings and equipment; for library facilities; for permanent exhibits; for advanced studies by research personnel of the center or any of the institutions of higher learning; for honoraria for visiting lecturers; and for like purposes.

(2) From and after July 1, 1988, any monies remaining in the special fund in the State Treasury known as the Research and Development Center Fund shall be transferred into the University Research Center Fund created in subsection (1) of this section.



§ 37-141-11 - Coordinated community and statewide planning; "planning fund"

The Department of Economic Development is hereby authorized to cooperate with the planning commissions and development boards, or other similar agencies of other states, and with county, municipal and regional planning commissions or other agencies thereof, for the purposes of securing coordinated community and statewide planning within this state. The Department of Economic Development is further authorized to provide services to include, but not be limited to, planning assistance to cities and other political subdivisions within the state and county; joint municipal, county, regional and metropolitan commissions in the solution of their planning problems; and to contract for, receive and expend federal, state and other funds, whether private or public, for such planning activities, and to that end, there is hereby created within the Department of Economic Development a special fund designated as the "planning fund" to be kept separate and apart from all other funds received by the Department of Economic Development and into which all funds received for planning purposes shall be deposited. Planning assistance, as used in this chapter, shall include the preparation of population, land use, traffic, parking and economic base studies, the preparation of proposed subdivision regulations and zoning ordinances, and the development of plans to guide public and private development.



§ 37-141-13 - Board of Trustees of State Institutions of Higher Learning to administrate center; center to advise government; programs and projects

(1) The Board of Trustees of State Institutions of Higher Learning shall have responsibility for the administration of the center. By so designating the board of trustees as administrator for the center, the Legislature hereby expresses its intent that the center shall have a relationship of close cooperation and coordination with the several universities but that the center shall not be under the control or influence of any single institution. With the approval of the board of trustees, academically eligible center staff may hold appointment to faculties of state universities and university faculty members may be assigned to the center.

(2) The Mississippi Department of Economic Development, being the economic development agency for the state, shall advise on the programs and projects of the center focused upon economic development.

(3) The center may advise the various agencies and departments of state government regarding internal research needs and programs and shall assist in the establishment of such programs where needed. These programs shall be coordinated by the center in order to minimize duplication of effort, to maximize utilization of data and equipment and to standardize procedures for the more efficient pursuit of research.

(4) Communities, counties, special-purpose districts, multicounty area development groupings and other such organizations may call upon the center for informational services. Specific research projects may be undertaken by the center for such organizations on a contract basis.

(5) The center may provide advice and counsel, consistent with its duties and responsibilities, to the private business community. Consultation and information may also be made available to other segments of the private business community. Advice and assistance for the establishment of research programs within business organizations may be provided by the center. Specific research projects may be undertaken by the center for private business on a contract basis. The center may solicit and accept grants and other financial aid or support from private sources.



§ 37-141-15 - Branch operations

With the approval of the Board of Trustees of State Institutions of Higher Learning, the center may establish and staff branch operations at various universities within the state.



§ 37-141-17 - Annual report

The center, on behalf of the Board of Trustees of State Institutions of Higher Learning, shall prepare an annual report of economic development activities of those agencies and institutions subject to the Board of Trustees. The report shall describe:

(a) Economic development efforts and accomplishments of the University Research Center, each university, and each institute.

(b) Efforts and accomplishments of the center in coordinating economic development activities among the universities.

(c) Recommendations of the center for coordination and utilization of university resources in economic development, for university-based initiatives in economic development, and for funding related to economic development and plans of the universities.

(d) Assistance rendered to the Department of Economic Development by the center and each university.

(e) Activities and accomplishments of staff assigned to planning and development districts pursuant to Section 37-141-19.

(f) Any other information which the center wishes to present.

The annual report shall be submitted to the Governor and the Joint Legislative Budget Committee not later than July 1 of each year.



§ 37-141-19 - Appointees at each university responsible for economic development activities

The Board of Trustees of State Institutions of Higher Learning shall require that the president of each university under its jurisdiction designate, at the level of vice-president, a person responsible for economic development activities at the university. The person so designated shall be the primary contact at each university for the center in carrying out its responsibilities related to coordinating, assisting, monitoring and reporting on economic development activities at the universities.



§ 37-141-21 - Powers and duties of director of center; expenditures

(1) The director of the center, subject to the approval of the Board of Trustees of State Institutions of Higher Learning, shall fix the salaries and wages of employees of the center, shall reimburse employees for actual expenses incurred in the performance of their duties, and may approve receipt by employees of additional income payments from grants, fellowships and other sources.

(2) The director of the center, upon approval of the board of trustees, may contract with universities and colleges, with individuals and with public or private research organizations for their services and, under the same approval, may contract for performance by the center of services to governmental subdivisions of the state, to United States government departments and agencies, to area development organizations, to trade associations and other similar groups of public or private nature, and to private business enterprises, and may set fees for such services. Upon approval of the board of trustees, the center may establish intern programs to provide experience that supplements the education of students enrolled in state institutions of higher learning.

(3) Expenditures by and for the center and its branches shall be paid by the State Treasurer out of the funds appropriated to carry out the provisions of this chapter, upon warrant issued by the State Fiscal Management Board; and such board shall issue its warrant upon requisition signed by the director of the center, in the manner provided by law. Full and complete accounting shall be kept and made by the center for all funds received and expended by it. Representatives of the office of the State Auditor annually shall audit the expenditures of funds received by the center from all sources, and the auditor shall make a complete and detailed report of such audit to the Legislature.



§ 37-141-23 - Attorney General as legal counsel

The Attorney General of the state shall be legal counsel to the University Research Center.






REGIONAL INITIATIVES PROGRAM

§ 37-141-51 - Establishment; purpose

(1) There is hereby created the Regional Initiatives Program within the University Research Center as created by Section 37-141-1 et seq.

(2) The program shall provide financial assistance to counties through grants to substate economic development organizations or an aggregate of such organizations to carry out specific projects that will augment the objectives and strategies of the statewide economic development plan in accordance with the Statewide Planning Act of 1987.

(3) Counties may designate substate economic development organizations to include but not limited to economic development organizations such as local chambers of commerce, local economic development authorities, planning development districts, multicounty organizations funded by local governing authorities and the federal government or other organization deemed appropriate.



§ 37-141-53 - Application for funding

(1) Applications for financial assistance shall be made to the University Research Center.

(2) Applicants may request up to seventy-five percent (75%) of the total projects cost. The applicant shall provide at least twenty-five percent (25%) of the total cost, twelve and one-half percent (12- 1/2%) of which may be in in-kind funding.



§ 37-141-55 - Criteria for funding

(1) No request for funds shall be granted unless the project will have a positive economic impact on at least an entire county.

(2) No funding provided by the University Research Center shall be used to fund operating costs.



§ 37-141-57 - Promulgation of rules and regulations

The University Research Center shall develop rules and regulations necessary to carry out the provisions of this chapter.









Chapter 143 - OMNIBUS LOAN OR SCHOLARSHIP ACT OF 1991



Chapter 144 - MISSISSIPPI RURAL PHYSICIANS SCHOLARSHIP PROGRAM

§ 37-144-1 - Mississippi Rural Physicians Program established

There is established the Mississippi Rural Physicians Scholarship Program for the purpose of identifying and recruiting qualified university and college students from rural areas of the state for medical or osteopathic school matriculation. The program shall consist of three (3) distinct phases through which participants will progress, including:

(a) Undergraduate premedical education;

(b) Medical or osteopathic school and residency; and

(c) Post-residency entry into medical practice in a rural or underserved area of the State of Mississippi.



§ 37-144-3 - Mississippi Rural Physicians Scholarship Commission; composition; advisory committee; vacancies; meetings; compensation; program funding

(1) The Mississippi Rural Physicians Scholarship Program shall be administered by a commission to be known as the "Mississippi Rural Physicians Scholarship Commission." The commission shall be directed by a board composed of the following members:

(a) Two (2) generalist physicians appointed by and from the membership of the Mississippi State Medical Association, the term of which shall be three (3) years and may be reappointed for one (1) additional term;

(b) One (1) generalist physician appointed by and from the membership of each of the following organizations, the term of which shall be three (3) years and may be reappointed for one (1) additional term:

(i) Mississippi Academy of Family Physicians;

(ii) Mississippi Chapter, American College of Physicians;

(iii) Mississippi Chapter, American Academy of Pediatrics;

(iv) Mississippi Chapter, American College of OB-GYN;

(v) Mississippi Medical and Surgical Association;

(vi) Mississippi Osteopathic Association;

(c) Two (2) designees of the Dean of the University of Mississippi School of Medicine whose terms are at the discretion of the dean, at least one (1) of whom is a member of the University of Mississippi School of Medicine Admissions Committee;

(d) Two (2) medical students, one (1) of whom shall be selected yearly through a process developed by the dean of the School of Medicine in consultation with the chairs of the departments of family medicine, internal medicine, OB-GYN, and pediatrics, and one (1) of whom shall be nominated for a one-year term by the Mississippi Chapter of the Student National Medical Association and approved by the Dean of the University of Mississippi School of Medicine;

(e) A member of the Board of Trustees of State Institutions of Higher Learning; and

(f) The Chair of the Department of Family Medicine at the University of Mississippi School of Medicine.

(2) The premedical advisors from the accredited four-year colleges and universities in the state and the directors or designees of the primary care generalist training programs in the State of Mississippi shall comprise an advisory committee to the commission to assist the commission in its administration of the Mississippi Rural Physicians Scholarship Program.

(3) Vacancies on the commission must be filled in a manner consistent with the original appointments.

(4) All appointments to the commission must be made no later than September 1, 2007. After the members are appointed, the Chair of the Department of Family Medicine shall set a date for the organizational meeting that is mutually acceptable to the majority of the commission members. The organizational meeting shall be for the purposes of organizing the commission and establishing rules for transacting its business. A majority of the members of the commission shall constitute a quorum at all commission meetings. An affirmative vote of a majority of the members present and voting shall be required in the adoption of rules, reports and in any other actions taken by the commission. At the organizational meeting, the commission shall elect a chair and vice chair from the members appointed according to paragraphs (a) through (d) of subsection (1). The chair shall serve for a term of two (2) years, upon the expiration of which the vice chair shall assume the office of chair.

(5) After the organizational meeting, the commission shall hold no less than two (2) meetings annually.

(6) The commission may form an executive committee for the purpose of transacting business that must be conducted before the next regularly scheduled meeting of the commission. All actions taken by the executive committee must be ratified by the commission at its next regularly scheduled meeting.

(7) Members of the commission shall serve without compensation but may be reimbursed, subject to the availability of funding, for mileage and actual and necessary expenses incurred in attending meetings of the commission.

(8) Funding for the establishment and continued operation of the program and commission shall be appropriated out of any money in the General Fund not already appropriated to the University of Mississippi Medical Center.



§ 37-144-5 - Powers and duties of commission

The Mississippi Rural Physicians Scholarship Commission shall have the following powers and duties:

(a) Developing the administrative policy for the commission and the Mississippi Rural Physicians Scholarship Program;

(b) Promulgating rules and regulations, with the advice and consent of the University of Mississippi Medical Center, pertaining to the implementation and operation of the Rural Physicians Scholarship Program;

(c) Developing and implementing strategies and activities for the identification and recruitment of students and for marketing the program and for the implementation of the program. In developing these strategies, the board shall seek the input of various organizations and entities, including the Mississippi State Medical Association, the Mississippi Academy of Family Physicians, the Mississippi Chapters of the American College of Physicians, the American Academy of Pediatrics, the American College of OB-GYN, the Mississippi Medical and Surgical Association and the Mississippi Osteopathic Medicine Association;

(d) Establishing a budget, with the advice and consent of the University of Mississippi Medical Center, to support the activities of the program and periodically reviewing and if appropriate, revising, the scholarship and other stipends offered through the program;

(e) Advising the University of Mississippi Medical Center regarding hiring an executive director and support staff necessary for the commission's work. The commission shall nominate at least two (2) individuals to serve as executive director;

(f) Reviewing participants progress in the program and mentoring students and physicians participating in the program;

(g) Developing and participating in programs that provide initial practice support in collaboration with other interested professional organizations;

(h) The commission shall have the authority through use of generally applicable definitions, to designate an area of the state as underserved or rural. The method by which these designations shall be made shall be contained in rules and regulations promulgated by the commission.



§ 37-144-7 - Identification and recruitment of undergraduate participants; designation of underserved or rural area; applicant qualifications; maximum number of new admissions per year

(1) The commission shall develop and implement policies and procedures designed to recruit, identify and enroll undergraduate students who demonstrate necessary interest, commitment, aptitude and academic achievement to pursue careers as family physicians or other generalist physicians in rural or medically underserved areas of Mississippi, and to develop and implement the programs designed to foster successful entry of participants into medical school, completion of medical school, enrollment into and completion of family medicine or other generalist residency, and establishment and maintenance of a career in family medicine or other generalist specialty in a rural or underserved area of Mississippi.

(2) The commission shall have the authority through use of generally applicable definitions, to designate an area of the state as underserved or rural.

(3) The commission, in conjunction with the University of Mississippi Medical Center, shall have the authority to provide students selected for scholarship funding with faculty mentors and other programs designed to enhance the students' likelihood of admission to the medical school. The commission and the University of Mississippi Medical Center will develop coursework that will provide scholarship students with the skills necessary for sustained and successful medical practice in rural Mississippi.

(4) Each applicant for admission to the program must submit an application to the commission that conforms to requirements established by the commission.

(5) In selecting participants for the program, the board may only accept an applicant if his or her academic record and other characteristics, if given consideration by the University of Mississippi School of Medicine Admissions Committee, would be considered credible and competitive.

(6) An applicant for the program may be admitted only upon a majority vote of the members of the commission.

(7) Not less than fifteen (15) students will be admitted to the Mississippi Rural Physicians Scholarship Program each year, provided that there are fifteen (15) or more qualified applicants for the program.



§ 37-144-9 - Participants to adhere to program policies and practices to remain in program; forgiveness or repayment of financial assistance under certain circumstances

(1) Participants must adhere to the policies and practices as stipulated by the commission to continue in the program.

(2) Students in the program may receive tuition or other financial support that may be provided by the commission. If a student in the program is admitted to and completes medical or osteopathic school, any tuition or other educational and living support provided to the student by the commission will be forgiven. However, if the student is not successful in being accepted into medical or osteopathic school within three (3) years of entry into the Mississippi Rural Physicians Scholarship Program, or if the student otherwise breaches his or her agreement with the commission, all financial assistance provided to the student must be repaid according to policies adopted by the board.



§ 37-144-11 - Participants may apply to any accredited medical or osteopathic school; early admissions process for students applying to University of Mississippi School of Medicine

(1) Students in the program may apply to any medical or osteopathic school that is accredited by the Liaison Committee on Medical Education (LCME) or the American Osteopathic Association (AOA).

(2) Students in the program seeking admission to the University of Mississippi School of Medicine shall be eligible for a special admissions process pursuant to criteria established by the School of Medicine Admissions Committee which will include special consideration of the attributes of participation in the program.

(3) In carrying out the admissions process developed for the Mississippi Rural Physicians Scholarship Program participants under this section, the goal is for the program to work with the School of Medicine to enhance the capability of participants to successfully enter and complete medical school, train in family medicine or other generalist primary care specialty and enter practice in rural or underserved areas in Mississippi. To the extent feasible, the early admissions process should be completed before November 1 of the year preceding a student's admission to medical school.



§ 37-144-13 - Ongoing financial support for program participants who attend medical or osteopathic school; preference for ongoing support to University of Mississippi School of Medicine students; students obligated for one year of practice for every year of financial assistance received.

(1) Subject to the availability of funding, students in the program who successfully matriculate to medical or osteopathic school are eligible for ongoing financial support in accordance with policies and requirements of the commission and in accordance with the applicable laws and regulations. The number of students to be supported at the University of Mississippi School of Medicine and at other schools will be established by policy prescribed by the commission.

(2) Subject to the availability of funding, students enrolled at the University of Mississippi School of Medicine may receive tuition support, funding to assist with the cost of books and a living stipend, as prescribed by policy of the commission and in accordance with applicable regulations. Preferences for ongoing funding must be given to those students admitted to the University of Mississippi School of Medicine.

(3) For each year that a student in medical or osteopathic school receives financial assistance, the student is obligated for one (1) year of practice as a primary care physician in a rural or underserved area in Mississippi. Breach of the agreement at any stage of training shall invoke the repayment of all financial assistance provided to the student through the Mississippi Rural Physicians Scholarship Program, including assistance provided during undergraduate school, as well as in medical or osteopathic school, along with other penalties that may be prescribed in policy by the commission.



§ 37-144-15 - Ongoing financial support for students entering family medicine or other generalist residency programs

Medical and osteopathic students in the program must enter family medicine or other generalist residency programs according to their choice of specialty. Depending upon the availability of funds, students who successfully enter residency programs which have been approved by the commission may receive further financial support from the Mississippi Rural Physicians Scholarship Program subject to applicable rules and policies of the commission. All funding for financial support from the commission to participants during their residency must be disbursed in accordance with applicable regulations.



§ 37-144-17 - Program participants required to enter practice of medicine in health professional shortage, rural or underserved area upon completion of residency for number of years corresponding to number of years assistance received up to maximum of five years; breach of contract; liability for repayment

(1) Upon completion of residency, a participant in the Mississippi Rural Physicians Scholarship Program must proceed to enter the practice of medicine in a rural or underserved area in Mississippi, as defined by the commission and consistent with generally acceptable designations. If an area experiences significant changes in its medical or general community which are not reflected by health professional shortage area (HPSA) or medically underserved area (MUA) rural designation, the commission may receive testimony and, in its discretion, may qualify the area as an underserved or rural area to allow the program participant to fulfill his or her practice obligation.

(2) Upon entering the practice of medicine, a participant in the program must serve in a health professional shortage area (HPSA), medically underserved area (MUA), or rural area otherwise approved for practice under subsection (1) of this section for a number of years which corresponds to the number of years, not to exceed five (5), for which the participant received funding through the program. A participant who completes residency outside the State of Mississippi who fails to enter the practice of medicine as required under this section shall be deemed in breach of contract and shall be liable for the immediate repayment of all financial assistance provided to the participant through the Mississippi Rural Physicians Scholarship Program, including assistance provided during undergraduate school, as well as in medical or osteopathic school, along with other penalties that may be prescribed in policy by the board. Any participant who fails to complete the period of practice for which he or she is obligated to provide services in a health professional shortage area (HPSA) or a medically underserved area (MUA) in exchange for financial assistance received through the Mississippi Rural Physicians Scholarship Program shall be liable for the repayment of all financial assistance provided to the participant through the program, along with other penalties that may be prescribed by the commission, an amount which shall be reduced on a pro rata basis for actual years of practice by the physician in the area designated by the commission.



§ 37-144-19 - Initial practice entry support system for program participants

The Mississippi Rural Physicians Scholarship Program, acting through the commission, shall make every effort to establish an initial practice entry support system for participants in the program.



§ 37-144-21 - Limitation of program and commission governing and administrative authority.

This chapter may not be construed as granting the Mississippi Rural Physicians Scholarship Program or its governing commission any governing or administrative authority over any program administered by any college, university, medical school or residency program in this state or any other program established by state law.






Chapter 145 - MISSISSIPPI OPPORTUNITY LOAN PROGRAM ACT

§ 37-145-1 - Short title

This chapter shall be known and may be cited as the "Mississippi Opportunity Loan Program Act."



§ 37-145-3 - Definitions

As used in this chapter:

(a) "Company" means the Mississippi Business Finance Corporation established pursuant to Section 57-10-167.

(b) "Board of trustees" means the Board of Trustees of State Institutions of Higher Learning.

(c) "Guaranty Agency" means the Mississippi Guarantee Student Loan Agency of the Board of Trustees of State Institutions of Higher Learning.



§ 37-145-5 - Mississippi Opportunity Loan Program

There is hereby created the Mississippi Opportunity Loan Program to assist students in meeting the rising costs of higher education and to increase the educational opportunities of such students by providing low interest rate student loans to assist Mississippi students in furthering their higher education goals.



§ 37-145-7 - Mississippi Opportunity Loan Fund

(1) There is hereby created a special fund of the company to be known as the "Mississippi Opportunity Loan Fund." The fund shall consist of amounts paid into the fund by donations from private sources, by legislative appropriation, from the proceeds of the issuance of bonds or from any other source. All of the earnings on the investment of monies in the fund shall be credited to the fund.

(2) The monies in the fund shall be used to increase the educational opportunities of students by providing low interest rate loans to assist Mississippi students in furthering their higher education goals.

(3) The Mississippi Opportunity Loan Fund shall be maintained by the company. The company is authorized to maintain such fund in an official state depository, and, in accordance with Section 27-105-21, shall invest such funds at interests as required by said section, said depository so selected shall be capable of serving as Trustee for the Mississippi Opportunity Loan Fund.



§ 37-145-9 - Administration of Fund

The company shall administer and manage all money, including all interest made on loans pursuant to this chapter and all principal repaid on loans in whatever manner maximizes the amount of money available to the Mississippi Opportunity Loan Fund that is consistent with federal reinsurance requirements and state budget practices.



§ 37-145-11 - Board of trustees to serve as direct lender of non-subsidized student loans; general duties

The board of trustees shall serve as the direct lender of the non-subsidized student loans authorized under this chapter and in such capacity shall:

(a) Accept and review each loan application;

(b) Determine the applicant's eligibility and continued eligibility;

(c) Collect any balance which may become due as a result of default on any loan, for which purpose the board of trustees shall have all the same authority as they have for the guaranteed student loan program; and

(d) Provide by rule for:

(i) A mechanism for informing students of the availability of the loans;

(ii) The creation of all applications, forms, promissory notes and other instruments necessary for the administration of the program; and

(iii) Any other items necessary for the administration of the program.



§ 37-145-13 - Loan limits; coordination with certain other programs

The annual and aggregate loan limits for each eligible student borrower shall be in accordance with those limits established for the Stafford Loan Program authorized by Title IV of the Higher Education Act of 1965, as amended. The board of trustees has established an agency to carry out the functions of providing guarantees to student loans in accordance with the Stafford Loan Program. This agency, entitled the Mississippi Guarantee Student Loan Agency, guarantees payment of loans qualifying under federal law which are thereby eligible for reinsurance from the federal Department of Education. The board is authorized to operate the Mississippi Opportunity Loan Program as a guaranteed program.



§ 37-145-15 - Eligibility for loans

To be eligible to receive a loan under this chapter, the applicant must have been a bona fide resident of the State of Mississippi for three (3) consecutive years immediately preceding the date of the loan application and must be enrolled or accepted for enrollment by a public or private junior college, community college or institution of higher learning accredited by an appropriate accrediting body acceptable to the board of trustees.



§ 37-145-17 - Disposition of repaid principal and interest

All repaid principal and interest resulting from repayment of a loan and not required for retirement of bonds issued under authority of Sections 37-145-43 through 37-145-73 or other expenses of the Mississippi Opportunity Loan Program shall be credited to the Mississippi Opportunity Loan Fund.



§ 37-145-19 - Loans subject to availability of funds

The receipt of a loan under this chapter by an eligible borrower is subject to the availability of lending capital and Mississippi Opportunity Loan Fund balances.



§ 37-145-21 - Authority to enter into agreements and contracts

The company, the board of trustees and the State Bond Commission are hereby authorized to enter into any and all agreements and contracts as may be necessary to effectuate the purposes of this chapter.



§ 37-145-23 - Authority to issue general obligation bonds

The State Bond Commission shall have the power and is hereby authorized, at one (1) time or from time to time, to issue negotiable general obligation bonds of the State of Mississippi to initially fund the Mississippi Opportunity Loan Fund. The total amount of bonds which may be issued pursuant to Sections 37-145-23 through 37-145-43 shall not exceed Three Million Dollars ($ 3,000,000.00).



§ 37-145-25 - Issuance of general obligation bonds

Upon the adoption of a resolution by the board of directors of the company declaring the necessity for the issuance of any part or all of the general obligation bonds authorized by Sections 37-145-23 through 37-145-43, the board shall deliver a certified copy of its resolution to the State Bond Commission. Upon the receipt of same, the State Bond Commission shall issue and sell bonds in an amount requested, and do any and all things necessary and advisable in connection with the issuance and sale of such bonds. For the payment of such bonds and the interest thereon, the full faith, credit and taxing power of the State of Mississippi are hereby irrevocably pledged. If the Legislature shall find that there are funds available in the General Fund of the Treasury of the State of Mississippi in amounts sufficient to pay maturity, principal and accruing interest of such general obligation bonds and if the Legislature shall appropriate such available funds for the purpose of paying such maturity, principal and accruing interest, then the principal, maturity and accruing interest of such bonds shall be paid from appropriations made from the General Fund of the Treasury of the State of Mississippi by the Legislature thereof; but if there are not available sufficient funds in the General Fund of the Treasury of the State of Mississippi to pay the maturity, principal and accruing interest of such bonds, or if such funds are available and the Legislature should fail to appropriate a sufficient amount thereof to pay such principal and accruing interest as the same becomes due, then, and in that event, there shall annually be levied upon all taxable property within the State of Mississippi an ad valorem tax at a rate sufficient to provide the funds required to pay the bonds at maturity and the interest thereon as the same accrues. Such bonds shall bear such date or dates, be in such denomination or denominations, bear interest at such rate or rates (not to exceed that rate established in Section 75-17-101), be payable at such place or places within or without the State of Mississippi, shall mature absolutely at such time or times, be redeemable prior to maturity at such time or times and upon such terms, with or without premium, shall bear such registration privileges, and shall be substantially in such form, all as shall be determined by resolution of the State Bond Commission. Such bonds shall be signed by the Chairman of the State Bond Commission or by his facsimile signature, and the official seal of the State Bond Commission shall be affixed thereto, attested by the Secretary of the State Bond Commission. The interest coupons to be attached to such bonds may be executed by the facsimile signatures of such officers. Whenever any such bonds shall have been signed by the officials herein designated to sign the bonds who were in office at the time of such signing but who may have ceased to be such officers prior to the sale and delivery of such bonds, or who may not have been in office on the date such bonds may bear, the signatures of such officers upon such bonds and coupons shall nevertheless be valid and sufficient for all purposes and have the same effect as if the person so officially signing such bonds had remained in office until the delivery of the same to the purchaser or had been in office on the date such bonds may bear.



§ 37-145-27 - General obligation bonds negotiable and tax exempt

All general obligation bonds of the State of Mississippi and interest coupons issued under the provisions of Sections 37-145-23 through 37-145-41 shall have and are hereby declared to have all the qualities and incidents of negotiable instruments under the negotiable instruments law of the State of Mississippi. Such bonds and the income therefrom shall be exempt from all taxation within the State of Mississippi.



§ 37-145-29 - Sale of general obligation bonds; notice of sale

The State Bond Commission shall sell such bonds in the manner and at a price which will result in the lowest interest rate on the best terms obtainable for the state, but no such sale shall be made at a price less than par plus accrued interest to date of delivery of the bonds to the purchaser. Notice of the sale of any such bonds shall be published at least one (1) time not less than ten (10) days prior to the date of sale and shall be so published in one or more newspapers having a general circulation in the City of Jackson and in one or more other newspapers or financial journals as may be directed by the State Bond Commission.



§ 37-145-31 - Proceeds of sale of general obligation bonds

Upon the issuance and sale of such bonds, the State Bond Commission shall transfer the proceeds of any such sale to the State Treasurer. Immediately upon receipt of a resolution from the board of directors of the company requesting same, the State Fiscal Officer shall issue a warrant to the State Treasurer to cause to be paid into the Mississippi Opportunity Loan Fund of the company the proceeds of said bonds, less cost of issuance thereafter and accrued interest on the bonds.



§ 37-145-33 - Bondholder enforcement of general obligation bond rights

Any holder of bonds issued under the provisions of Sections 37-145-23 through 37-145-41 or of any of the interest coupons pertaining thereto may, either at law or in equity, by suit, action, mandamus or other proceeding, protect and enforce any and all rights granted hereunder, or under such resolution, and may enforce and compel performance of all duties required by Sections 37-145-23 through 37-145-41 to be performed, in order to provide for the payment of bonds and interest thereon.



§ 37-145-35 - No additional proceedings or happenings necessary for issuance of general obligation bonds; validation of bonds

Such general obligation bonds may be issued without any other proceedings or the happening of any other conditions or things than those proceedings, conditions and things which are specified or required by Sections 37-145-23 through 37-145-41. Any resolution providing for the issuance of general obligation bonds under the provisions of Sections 37-145-23 through 37-145-41 shall become effective immediately upon its adoption by the State Bond Commission, and any such resolution may be adopted at any regular, special or adjourned meeting of the State Bond Commission by a majority of its members.

The bonds authorized under the authority of Sections 37-145-23 through 37-145-41 may, in the discretion of the State Bond Commission, be validated in the Chancery Court of the First Judicial District of Hinds County, Mississippi, in the manner and with the force and effect provided now or hereafter by Chapter 13, Title 31, Mississippi Code of 1972, for the validation of county, municipal, school district and other bonds. The necessary papers for such validation proceedings shall be transmitted to the State Bond Commission, and the required notice shall be published in a newspaper published in the City of Jackson, Mississippi.



§ 37-145-37 - General obligation bonds legal investments and securities

All bonds issued under the provisions of Sections 37-145-23 through 37-145-41 shall be legal investments for trustees and other fiduciaries, and for savings banks, trust companies and insurance companies organized under the laws of the State of Mississippi, and such bonds shall be legal securities which may be deposited with and shall be received by all public officers and bodies of this state and all municipalities and political subdivisions for the purpose of securing the deposit of public funds.



§ 37-145-39 - No additional authority necessary for issuance of general obligation bonds

Sections 37-145-23 through 37-145-41 shall be deemed to be full and complete authority for the exercise of the powers therein granted.



§ 37-145-41 - Attorney for State Bond Commission; expenses of Commission for general obligation bond issuance

The State Bond Commission shall select an attorney or attorneys to represent the State Bond Commission in issuing, selling and validating bonds provided for in Sections 37-145-23 through 37-145-41, and the bond commission is hereby authorized and empowered to expend from the proceeds derived from the sale of the bonds authorized hereunder all necessary administrative, legal and other expenses incidental and related to the issuance of bonds authorized under Sections 37-145-23 through 37-145-41.



§ 37-145-43 - Authority to issue student loan revenue bonds; purpose of bonds

The company, in addition to any other powers and duties, shall have the power to issue student loan revenue bonds as hereinafter provided in Sections 37-145-43 through 37-145-73 in order to provide funds for deposit into the Mississippi Opportunity Loan Fund and to provide funds to the board of trustees to use in support of the board of trustees' student loan guaranty function.



§ 37-145-45 - Student loan revenue bonds not a public obligation

No bonds issued by the company under Sections 37-145-43 through 37-145-73 shall constitute a debt, liability or general obligation of the state or any political subdivision thereof (other than the company), or a pledge of the faith and credit of the state or any political subdivision thereof (other than the company), but shall be payable solely as provided by the company. No member or officer of the board of directors of the company nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof. Each bond issued under Sections 37-145-43 through 37-145-73 shall contain on the face thereof a statement that neither the state, nor any other political subdivision thereof, shall be obligated to pay the same or the interest thereon or other costs incident thereto except from the revenue or money pledged by the company and that neither the faith and credit nor the taxing power of the state or any political subdivision thereof is pledged to the payment of the principal of, or the interest on, such bond.



§ 37-145-47 - Issuance of student loan revenue bonds

The bonds issued pursuant to Sections 37-145-43 through 37-145-73 shall be authorized by a resolution of the company, shall bear such date or dates, and shall mature at such time or times as such resolution may provide, except that no bond shall mature more than thirty (30) years from the date of issue. Bonds which are not subject to taxation shall bear interest at such rate or rates not exceeding that authorized by Section 75-17-103, including variations of such rates, be in such denominations, be in such form, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, including redemption prior to maturity, as such resolution may provide. Except as expressly provided otherwise in Sections 37-145-43 through 37-145-73, the provisions of other laws of the state relating to the issuance of revenue bonds shall not apply to bonds issued by the company. As to bonds issued hereunder and designated as taxable bonds by the company, any immunity to taxation by the United States government of interest on such bonds or notes is hereby waived. Bonds of the company may be sold by the company at public or private sale, from time to time, and at such price or prices as the company shall determine.



§ 37-145-49 - Terms and conditions related to student loan revenue bonds and their issuance

Any resolution authorizing the issuance of bonds pursuant to Sections 37-145-43 through 37-145-73 may contain provisions as to:

(a) Pledging all or any part of the revenues of the company to secure the payment of the bonds subject to the terms of the proceedings relating to other bonds of the company as may then exist;

(b) Pledging all or any part of the assets of the company, including the Mississippi Opportunity Loan Fund, including loans and obligations securing the same, to secure the payment of the bonds, subject to the terms of the proceedings relating to other bonds of the company as may then exist;

(c) The use and disposition of the gross income from loans owned by the company and payment of the principal of loans owned by the company;

(d) The setting aside of reserves or sinking funds and the regulations and disposition thereof;

(e) Limitations on the purposes to which the proceeds from the sale of bonds may be applied and pledging the proceeds to secure the payment of the bonds;

(f) Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding or other bonds;

(g) The procedure, if any, by which the terms of any of the proceedings under which the bonds are being issued may be amended or abrogated, the number or percentage of bondholders who or which must consent thereto, and the manner in which the consent may be given;

(h) The vesting in a trustee or trustees of such property, rights, powers and duties in trust as the company may determine, and limiting or abrogating the right of bondholders to appoint a trustee or limiting the rights, powers and duties of the trustee;

(i) Defining the act or omissions to act which shall constitute a default and the obligations or duties of the company to the holders of the bonds, and providing for the rights and remedies of the holders of the bonds in the event of default, which rights and remedies may include the general laws of the state and other provisions of Sections 37-145-43 through 37-145-73; or

(j) Any other matter, of like or different character, which in any way affects the security or protection of the holders of the bonds.



§ 37-145-51 - Pledge upon student loan revenue bonds

Any pledge made by the company shall be valid and binding from the time when the pledge was made. The revenues or properties so pledged and thereafter received by the company shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the company, irrespective of whether the parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.



§ 37-145-53 - Purchase of student loan revenue bonds by issuing company

The company, subject to the provisions in proceedings relating to outstanding bonds as may then exist, may purchase bonds out of any funds available therefor, which shall thereupon be cancelled, at any reasonable price which, if the bonds are then redeemable, shall not exceed the redemption price (and premium, if any) then applicable plus accrued interest to the redemption date thereof.



§ 37-145-55 - Security for student loan revenue bonds

The bonds may be secured by an indenture by and between the company and a corporate trustee which may be any bank or other corporation having the power of a trust company or any trust company within or without this state. Such indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the company in relation to the exercise of its powers.



§ 37-145-57 - Validity and sufficiency of signatures upon bonds

In the event that any of the members or officers of the board of directors of the company shall cease to be members or officers of the board prior to the delivery of any bonds signed by them, their signatures or facsimiles thereof shall nevertheless be valid and sufficient for all purposes, the same as if such members or officers had remained in office until such delivery.



§ 37-145-59 - Funds and accounts to carry out provisions relating to student loan revenue bonds

The company may create and establish such funds and accounts as may be necessary or desirable for its purposes pursuant to Sections 37-145-43 through 37-145-73.



§ 37-145-61 - Issuer authorized to contract with bondholders; trusts and security for payment of bonds

The company shall have the power to contract with the holders of any of its bonds as to the custody, collection, securing, investment and payment of any money of the company, and of any money held in trust or otherwise for the payment of bonds, and to carry out such contract. Money held in trust or otherwise for the payment of bonds or in any way to secure bonds and deposits of money may be secured in the same manner as money of the company, and all banks and trust companies are authorized to give security for the deposits.



§ 37-145-63 - Subsequent amendments not to limit vested rights of bondholders

Subsequent amendments to Sections 37-145-43 through 37-145-73 shall not limit the rights vested in the company with respect to any agreements made with, or remedies available to, the holders of bonds issued under Sections 37-145-43 through 37-145-73 prior to the enactment of the amendments until the bonds, together with all interest thereon, and all costs and expenses in connection with any proceeding by or on behalf of the holders, are fully met and discharged.



§ 37-145-65 - Payment of expenses of company issuing bonds; no state or public liability or indebtedness

All expenses incurred by the company in carrying out the provisions of this chapter shall be payable from funds in the Mississippi Opportunity Loan Fund, and nothing in Sections 37-145-43 through 37-145-73 shall be construed to authorize the company to incur indebtedness or liability on behalf of or payable by the state or any other political subdivision thereof.



§ 37-145-67 - Public function; student loan revenue bond income tax exempt

The company is hereby declared to be performing a public function and to be a public body corporate and a political subdivision of the state. Accordingly, the income, including any profit made on the sale thereof from all bonds issued by the company pursuant to Sections 37-145-43 through 37-145-73, shall at all times be exempt from all taxation by the state or any public subdivision thereof. If, after all indebtedness and other obligations of the company are discharged the company is dissolved, its remaining assets shall inure to the benefit of the state.



§ 37-145-69 - Student loan revenue bonds legal investments and securities

The bonds issued by and under the authority of Sections 37-145-43 through 37-145-73 by the company are declared to be legal investments in which all public officers or public bodies of the state, its political subdivisions, all municipalities and municipal subdivisions, all insurance companies and associations, and other persons carrying on insurance business, all banks, bankers, banking associations, trust companies, savings associations, including savings and loan associations, building and loan associations, investment companies, and other persons carrying on a banking business, all administrators, guardians, executors, trustees and other fiduciaries, and all other persons who are now or may later be authorized to invest in bonds or in other obligations of the state, may invest funds, including capital, in their control or belonging to them. Such bonds are also hereby made securities which may be deposited with and received by all public officers and bodies of the state or any agency or political subdivision of the state and all municipalities and public corporations for any purpose for which the deposit of bonds or other obligations of the state is now or may be later authorized by law.



§ 37-145-71 - Borrowing funds to support guaranty student loan function; limit on obligation; debt solely that of board of trustees

The board of trustees is authorized to borrow funds from public or private sources under such provisions pertaining to rates of interest, repayment schedules, collateral and other requirements as may be approved by the board of trustees for the support of the guaranty student loan function of the board. The obligations so incurred by the board of trustees shall be limited to the amount of indebtedness as may be supported by revenues available from the board's guaranty student loan function and such obligations shall not constitute a debt, liability or general obligation of the state or any political subdivision thereof (other than the board of trustees), or a pledge of the faith and credit of the state or any political subdivision thereof (other than the board of trustees), but shall be payable solely as provided by the board of trustees.



§ 37-145-73 - Guarantee reserve funds

In addition to any other funds it may establish, the board of trustees may, by resolution, establish one or more special funds pursuant to this section, referred to herein as "guarantee reserve funds," and may pay into such reserve funds:

(a) Any moneys appropriated and made available by the state for the purposes of such guarantee reserve fund;

(b) Any proceeds from the sale of notes or bonds to the extent provided in the resolutions of the board of trustees authorizing the issuance thereof;

(c) Any moneys which may be made available to the board of trustees from any other sources for the purposes of such guarantee reserve fund; and

(d) Any income or interest earned by, or increment to, any reserve fund due to investment shall be deposited in the reserve fund.

The board of trustees may by resolution provide for the establishment of a guarantee reserve fund requirement for any guarantee reserve fund established pursuant to this section.

The board of trustees shall, on or before January 1 of each year, make and deliver to the Governor of the state a certificate stating the sum, if any, required to restore the guarantee reserve fund to the fund requirement. The Governor shall transmit to the State Legislature a request for the amount, if any, required to restore the guarantee reserve fund to the required funding level. The State Legislature may, but shall not be required to, make any such appropriations so requested. All sums appropriated by the State Legislature for such restoration and paid shall be deposited by the board of trustees in the guarantee reserve fund.

Any moneys appropriated by the State Legislature for the purposes of the guarantee reserve fund established pursuant to this section shall not revert to the General Fund of the state at the end of any fiscal year.






Chapter 146 - MISSISSIPPI RURAL DENTISTS SCHOLARSHIP PROGRAM

§ 37-146-1 - Mississippi Rural Dentists Scholarship Program established

There is established the Mississippi Rural Dentists Scholarship Program for the purpose of identifying and recruiting qualified university and college students from rural areas of the state for dental school matriculation. The program shall consist of three (3) distinct phases through which participants will progress, including:

(a) Undergraduate pre-dental education;

(b) Dental school and residency; and

(c) Initial entry into dental practice in a rural or underserved area of the State of Mississippi.



§ 37-146-3 - Mississippi Rural Dentists Scholarship Commission; compensation; program funding

(1) The Mississippi Rural Dentists Scholarship Program shall be administered by a commission to be known as the "Mississippi Rural Dentists Scholarship Commission." The commission shall be directed by a board composed of the following members:

(a) Two (2) dentists appointed by and from the membership of the Mississippi Dental Association, the term of which shall be three (3) years and who may be reappointed for one (1) additional term;

(b) One (1) dentist appointed by and from the membership of each of the following organizations, the term of which shall be three (3) years and who may be reappointed for one (1) additional term:

(i) Mississippi Dental Society;

(ii) Mississippi Academy of General Dentistry; and

(iii) Mississippi Chapter, American Academy of Pediatric Dentistry;

(c) Two (2) designees of the Dean of the University of Mississippi School of Dentistry whose terms are at the discretion of the dean, at least one (1) of whom is a member of the University of Mississippi School of Dentistry Admissions Committee; and

(d) Two (2) dental students, one (1) of whom shall be selected yearly through a process developed by the Dean of the School of Dentistry in consultation with the chairs of the various departments.

(2) The pre-professional advisors from the accredited four-year colleges and universities in the State of Mississippi shall comprise an advisory committee to the commission in the administration of the Mississippi Rural Dentists Scholarship Program.

(3) Vacancies on the commission must be filled in a manner consistent with the original appointments.

(4) All appointments to the commission must be made no later than September 1, 2013. After the members are appointed, the Program Director of the Mississippi Rural Dentists Scholarship Program shall set a date for the organizational meeting that is mutually acceptable to the majority of the commission members. The organizational meeting shall be for the purposes of organizing the commission and establishing rules for transacting its business. A majority of the members of the commission shall constitute a quorum at all commission meetings. An affirmative vote of a majority of the members present and voting shall be required in the adoption of rules, reports and in any other actions taken by the commission. At the organizational meeting, the commission shall elect a chair and vice chair from the members appointed according to paragraphs (a) through (d) of subsection (1). The chair shall serve for a term of two (2) years, upon the expiration of which, the vice chair shall assume the office of chair.

(5) After the organizational meeting, the commission shall hold no less than two (2) meetings annually.

(6) The commission may form an executive committee for the purpose of transacting business that must be conducted before the next regularly scheduled meeting of the commission. All actions taken by the executive committee must be ratified by the commission at its next regularly scheduled meeting.

(7) Members of the commission shall serve without compensation but may be reimbursed, subject to the availability of funding, for mileage and actual and necessary expenses incurred in attending meetings of the commission, as provided in Section 25-3-41.

(8) Funding for the establishment and continued operation of the program and commission shall be appropriated out of any money in the State General Fund not already appropriated to the University of Mississippi Medical Center.



§ 37-146-5 - Powers and duties of commission.

The Mississippi Rural Dentists Scholarship Commission shall have the following powers and duties:

(a) Developing the administrative policy for the commission and the Mississippi Rural Dentists Scholarship Program;

(b) Promulgating rules and regulations, with the advice and consent of the University of Mississippi Medical Center, pertaining to the implementation and operation of the Rural Dentists Scholarship Program;

(c) Developing and implementing strategies and activities for the identification and recruitment of students and for marketing the program and for the implementation of the program. In developing these strategies, the board shall seek the input of various organizations and entities.

(d) Establishing a budget, with the advice and consent of the University of Mississippi Medical Center, to support the activities of the program and periodically reviewing and if appropriate, revising, the scholarship and other stipends offered through the program;

(e) Advising the University of Mississippi Medical Center regarding hiring appropriate staff necessary to work in conjunction with the Executive Director of the Mississippi Rural Physicians Scholarship Program.

(f) Reviewing participants' progress in the program and mentoring students and dentists participating in the program;

(g) The commission shall have the authority through use of generally applicable definitions, to designate an area of the state as underserved or rural. The method by which these designations shall be made shall be contained in rules and regulations promulgated by the commission.



§ 37-146-7 - Identification and recruitment of undergraduate participants; designation of underserved or rural area; applicant qualifications; maximum number of new admissions per year

(1) The commission shall develop and implement policies and procedures designed to recruit, identify and enroll undergraduate students who demonstrate necessary interest, commitment, aptitude and academic achievement to pursue careers as dentists in rural or dentally underserved areas of Mississippi, and to develop and implement the programs designed to foster successful entry of participants into dental school, completion of dental school, and establishment and maintenance of a career in dentistry in a rural or underserved area of Mississippi.

(2) The commission shall have the authority through use of generally applicable definitions, to designate an area of the state as underserved or rural.

(3) The commission, in conjunction with the University of Mississippi Medical Center, shall have the authority to provide students selected for scholarship funding with faculty mentors and other programs designed to enhance the students' likelihood of admission to the dental school. The commission and the University of Mississippi Medical Center will develop coursework that will help provide scholarship students with the skills necessary for sustained and successful dental practice in rural Mississippi.

(4) Each applicant for admission to the program must submit an application to the commission that conforms to requirements established by the commission.

(5) In selecting participants for the program, the board may only accept an applicant if his or her academic record and other characteristics, if given consideration by the University of Mississippi School of Dentistry Admissions Committee, would be considered credible and competitive.

(6) An applicant for the program may be admitted only upon a majority vote of the members of the commission.

(7) Up to three (3) students will be admitted to the Mississippi Rural Dentists Scholarship Program each year.



§ 37-146-9 - Participants to adhere to program policies and practices to remain in program; forgiveness or repayment of financial assistance under certain circumstances

(1) Participants must adhere to the policies and practices as stipulated by the commission to continue in the program.

(2) Students in the program may receive tuition or other financial support that may be provided by the commission. If a student in the program is admitted to and completes dental school, any tuition or other educational and living support provided to the student by the commission will be forgiven. However, if the student is not successful in being accepted into dental school within three (3) years of entry into the Mississippi Rural Dentists Scholarship Program, or if the student otherwise breaches his or her agreement with the commission, all financial assistance provided to the student must be repaid according to policies adopted by the board.



§ 37-146-11 - Participants may apply to any accredited dental school in Mississippi; early admissions process for students applying to University of Mississippi School of Dentistry

(1) Students in the program may apply to the Mississippi Dental School.

(2) Students in the program seeking admission to the University of Mississippi School of Dentistry shall be eligible for the admissions process pursuant to criteria established by the School of Dentistry Admissions Committee which will include consideration of the attributes of participation in the program.

(3) In carrying out the admissions process developed for the Mississippi Rural Dentists Scholarship Program participants under this section, the goal is for the program to work with the School of Dentistry to enhance the capability of participants to successfully enter and complete dental school and enter practice in rural or underserved areas in Mississippi. To the extent feasible, the early admissions process should be completed before December 1 of the year preceding a student's admission to dental school.



§ 37-146-13 - Ongoing financial support for program participants who attend dental school; preference for ongoing support to University of Mississippi School of Dentistry students; students obligated for one year of practice for every year of financial assistance received

(1) Subject to the availability of funding, students in the program who successfully matriculate to dental school are eligible for ongoing financial support in accordance with policies and requirements of the commission and in accordance with the applicable laws and regulations. The number of students to be supported at the University of Mississippi School of Dentistry and at other schools will be established by policy prescribed by the commission.

(2) Subject to the availability of funding, students enrolled at the University of Mississippi School of Dentistry may receive tuition support, funding to assist with the cost of books and a living stipend, as prescribed by policy of the commission and in accordance with applicable regulations. Preferences for ongoing funding must be given to those students admitted to the University of Mississippi School of Dentistry.

(3) For each year that a student in dental school receives financial assistance, the student is obligated for one (1) year of practice as a dentist in a rural or underserved area in Mississippi. Breach of the agreement at any stage of training shall invoke the repayment of all financial assistance provided to the student through the Mississippi Rural Dentists Scholarship Program along with other penalties that may be prescribed in policy by the commission.



§ 37-146-17 - Program participants required to enter practice of dentistry in health professional shortage, rural or underserved area upon completion of residency for number of years corresponding to number of years assistance received up to maximum of five years; breach of contract; liability for repayment

(1) Upon completion of dental school and/or a dental residency program approved by the commission, a participant in the Mississippi Rural Dentists Scholarship Program must proceed to enter the full-time practice of dentistry in a rural or underserved area in Mississippi, as defined by the commission and consistent with generally acceptable designations. If an area experiences significant changes in its dental or general community which are not reflected by dental health professional shortage area (HPSA), the commission may receive testimony and, in its discretion, may qualify the area as a dentally underserved or rural area to allow the program participant to fulfill his or her practice obligation.

(2) Upon entering the practice of dentistry, a participant in the program must serve in a dental health professional shortage area (HPSA) or rural area otherwise approved for practice under subsection (1) of this section for a number of years which corresponds to the number of years, not to exceed five (5), for which the participant received funding through the program. Any participant who fails to complete the period of practice for which he or she is obligated to provide services in a dental health professional shortage area (HPSA) or rural area in exchange for financial assistance received through the Mississippi Rural Dentists Scholarship Program shall be liable for the repayment of all financial assistance provided to the participant through the program, along with other penalties that may be prescribed by the commission, an amount which shall be reduced on a pro rata basis for actual years of practice by the dentist in the area designated by the commission.



§ 37-146-19 - Initial practice entry support system for program participants

The Mississippi Rural Dentists Scholarship Program, acting through the commission, shall make an effort to establish an initial practice entry support system for participants in the program.



§ 37-146-21 - Limitation of program and commission governing and administrative authority

This chapter may not be construed as granting the Mississippi Rural Dentists Scholarship Program or its governing commission any governing or administrative authority over any program administered by any college, university, dental school or residency program in this state or any other program established by state law.






Chapter 147 - MISSISSIPPI UNIVERSITY RESEARCH AUTHORITY ACT

§ 37-147-1 - Short title

This chapter shall be known and may be cited as the "Mississippi University Research Authority Act."



§ 37-147-3 - Mississippi University Research Authority established; purpose

There is hereby created and established the Mississippi University Research Authority to promote the public welfare and prosperity of the people of Mississippi and foster economic development within the state by forging links among the state's educational institutions, businesses and industrial communities and state government through the development of cooperative ventures of innovative technological significance which will advance education, research or economic development within the state.



§ 37-147-5 - Definitions

The following words shall have the meaning ascribed herein unless the context clearly requires otherwise:

(a) "Act" means the Mississippi University Research Authority Act;

(b) "Authority" means the entity created pursuant to this act;

(c) "Board" means the Board of Trustees of State Institutions of Higher Learning;

(d) "Technological innovations" means research, development, prototype assembly, manufacture, patenting, licensing, marketing and sale of inventions, ideas, practices, applications, processes, machines, technology and related property rights of all kinds; and

(e) "University" means a Mississippi educational institution established pursuant to the provisions of Section 213A of the 1890 Constitution of the State of Mississippi.

(f) "Intellectual property" means any formula, pattern, compilation, program, device, method, technique or process created primarily as a result of the research effort of an employee or employees of an institution of higher learning of the State of Mississippi.



§ 37-147-7 - Composition of Authority

The authority shall be composed of the following members: five members appointed by the Board from among the chief research officers of the eight institutions of higher learning, to serve at the will and pleasure of the board; the vice-president of the board during the term of his office; the Director of the Department of Economic and Community Development, or his designee; the President of the Mississippi Resource Development Corporation, a non-profit corporation organized and operating under the laws of the State of Mississippi; and the Commissioner of Higher Education as an ex-officio, non-voting member.



§ 37-147-9 - Executive director of authority

The authority shall select an executive director who shall be the administrative officer of the authority and shall perform such duties as are required of him by law and such other duties as may be assigned by the authority. The executive director shall possess such qualifications as may be established by the authority. He shall receive such compensation as may be fixed by the authority.

The executive director, with the approval of the authority, shall employ such technical, professional and clerical help as may be authorized by the authority; and the authority, upon recommendation of the executive director, shall define the duties and fix the compensation of such employees.



§ 37-147-11 - University ties with and interest in private entities; application; Authority permission

(1) Notwithstanding any other provision of state law, an officer or employee of a university, except any chief executive officer, any chief financial officer, any chief research officer or any member of the authority, may, pursuant to subsections (2) and (3) of this section, apply to the authority which, under policies, rules and regulations established by the authority, may grant permission to establish and maintain a material financial interest in a private entity which provides or receives equipment, material, supplies or services in connection with the university in order to facilitate the transfer of technology developed by the officer or employee of the university from the university to commercial and industrial enterprises for economic development.

(2) To receive consideration for permission pursuant to subsection (1) of this section, the officer or employee of the university must first receive approval in writing from the chief executive officer, or his designee, of the university at which he is employed. The chief executive officer may grant approval to the officer or employee only if all the following conditions are met:

(a) The officer or employee provides a detailed description of his interest in the private entity to the chief executive officer;

(b) The nature of the undertaking or enterprise is fully described to the chief executive officer;

(c) The officer or employee demonstrates to the satisfaction of the chief executive officer that the proposed undertaking may benefit the economy of this state;

(d) The officer or employee demonstrates to the satisfaction of the chief executive officer that the proposed undertaking will not adversely affect research, public service or instructional activities at the university; and

(e) The officer's or employee's interest in the private entity, or benefit from the interest, will not adversely affect any substantial state interest.

(3) The authority may authorize an officer or employee of a university to establish and maintain a material financial interest in a private entity if all of the following conditions are met:

(a) The application as set forth in subsection (2) of this section is approved by the chief executive officer of the university at which the applying officer or employee is employed;

(b) The authority enters such application upon its minutes and reaches positive findings:

(i) That the application contains an adequately detailed description of the officer's or employee's interest in the private entity;

(ii) That the application contains a detailed description of the proposed undertaking or enterprise that is sufficient;

(iii) That the authority is satisfied that the proposed undertaking will benefit the economy of the state;

(iv) That the authority is satisfied that the proposed venture will not adversely affect research, public service or instructional activities at the university; and

(v) That the officer's or employee's interests in the private entity or benefit from the interest will not adversely affect any substantial state interest.

(4) On the recommendation of the authority, the chief executive officer of the university at which the officer or employee is employed may require that the university or the university's research corporation have a share in any royalties or shares or other proceeds or equity positions from the proposed undertaking of the private entity.

(5) The authority may establish policies, rules and regulations for the implementation of this section.



§ 37-147-13 - Powers of Authority

The authority shall have the power to implement and further the purposes of the Mississippi University Research Authority Act including the power:

(a) To lease, sell, exchange or transfer to a university or university research corporation personal property, money or other assets on terms and conditions established by the authority which are fair, just and reasonable to the authority and the university involved and to enter into any other contract or agreement with the university research corporation or other private entity.

(b) To conduct, sponsor, finance and contract in connection with technological innovations of all kinds.

(c) To receive gifts, grants and donations of money, personal property or other assets of any kind from any source.

(d) To do anything else which the authority deems appropriate to further the purposes of the Mississippi University Research Authority Act.



§ 37-147-15 - University formed research corporations

(1) With the approval of the Board of Trustees of State Institutions of Higher Learning, any university may form, pursuant to the provisions of the Mississippi Nonprofit Corporation Act or the Mississippi Business Corporation Act, one or more research corporations, separate and apart from the state and the university, to promote, develop and administer enterprises arising from research or technological innovations in order to take advantage of opportunities of scientific, educational and economic development.

(2) Each such corporation shall be governed by, and all of the functions, powers and duties of it shall be exercised by, a board of directors appointed by the president of the university. Members of the board of directors may include the president of the university, officers and employees of the university, and other persons selected by the president of the university. Officers and employees of the university may have ownership or financial interests in such corporations.

(3) The board of directors of each such corporation shall adopt bylaws, in accordance with the provisions of the Mississippi Nonprofit Corporation Act or the Mississippi Business Corporation Act, as appropriate, governing the conduct of the corporation in the performance of its duties under its charter and this act.






Chapter 148 - STRENGTHENING MISSISSIPPI ACADEMIC RESEARCH THROUGH BUSINESS ACT

§ 37-148-1 - Short title

This chapter shall be known and may be cited as the "Strengthening Mississippi Academic Research Through Business Act."



§ 37-148-3 - Definitions

As used in this chapter, the following words and phrases have the meanings ascribed in this section unless the context clearly indicates otherwise:

(a) "College" means the state institutions of higher learning in Mississippi which are accredited by the Southern Association of Colleges and Schools.

(b) "Investor" means a natural person, partnership, limited liability company, association, corporation, business trust or other business entity, not formed for the specific purpose of acquiring the rebate offered, which is subject to Mississippi income tax or franchise tax.

(c) "Qualified research" means the systematic investigative process that is undertaken for the purpose of discovering information. The term "qualified research" does not include research conducted outside the State of Mississippi or research to the extent funded by any grant, contract or otherwise by another person or governmental entity.

(d) "Research agreement" means a written contract, grant or cooperative agreement entered into between a person and a college or research corporation for the performance of qualified research; however, all qualified research costs generating a rebate must be spent by the college or research corporation on qualified research undertaken according to a research agreement.

(e) "Research corporation" means any research corporation formed under Section 37-147-15 if the corporation is wholly owned by a college and all income and profits of the corporation inure to the benefit of the college.

(f) "Qualified research costs" means costs paid or incurred by an investor to a college or research corporation for qualified research undertaken according to a research agreement.

(g) "State" means the State of Mississippi or a governmental entity of the State of Mississippi.

(h) "IHL" means the Board of Trustees of State Institutions of Higher Learning in Mississippi.

(i) "SMART Business" means Strengthening Mississippi Academic Research Through Business.



§ 37-148-5 - Eligibility for rebate for qualified research costs; application; claiming rebate; audit

(1) (a) Subject to the provisions of this chapter, an investor incurring qualified research costs subject to a research agreement is eligible for a rebate equal to twenty-five percent (25%) of the investor's qualified research costs.

(b) An investor incurring research costs may not claim a rebate pursuant to this chapter greater than One Million Dollars ($ 1,000,000.00) in any fiscal year.

(c) The total amount of rebates issued under this chapter by the state in any fiscal year may not exceed Five Million Dollars ($ 5,000,000.00).

(2) Investors desiring to apply for the rebate authorized by this chapter shall submit an application to IHL which must contain, at a minimum, the following:

(a) A description of the qualified research to be conducted by the college or research corporation;

(b) A proposed budget;

(c) An estimated date for completion of the qualified research; and

(d) Such additional information as may be requested by IHL.

(3) IHL shall review each application to determine if the investor has satisfied all of the requirements of this section.

(4) Within sixty (60) days of receiving an application, IHL shall issue or refuse to issue a SMART Business certificate. The SMART Business certificate must include the amount of the rebate the investor is eligible to claim, subject to subsection (1) of this section. IHL must notify the Department of Revenue when a SMART Business certificate is issued.

(5) To claim a rebate, the investor must submit a rebate allocation claim to the Department of Revenue. The rebate allocation claim must include, at a minimum, the SMART Business certificate issued by IHL and proof of payment to the college or research corporation for qualified research conducted according to the research agreement.

(6) The Department of Revenue may request an audit from the investor submitting a rebate allocation claim, at the investor's expense, to verify the investor has satisfied the requirements of this chapter.

(7) The Department of Revenue shall issue rebates available under this section from current income tax collections.

(8) Rebates must be allocated to investors by the Department of Revenue in the order that SMART Business certificates are issued by IHL.



§ 37-148-7 - Promulgation of rules and regulations

IHL and the Department of Revenue each may promulgate, in accordance with the Mississippi Administrative Procedures Law, rules and regulations, application forms and any other forms necessary for the implementation and administration of this chapter.



§ 37-148-9 - Annual report on implementation of chapter

Before December 1 of each year, IHL shall file a report with the Governor, Secretary of the Senate and Clerk of the House of Representatives on the implementation of the Strengthening Mississippi Academic Research Through Business Act. For each research agreement where an investor was issued a SMART Business certificate during that year, the report must include, but not necessarily be limited to, the name of the investor and the rebate amount the investor was eligible to claim.






Chapter 149 - MISSISSIPPI TEACHER CENTER

§ 37-149-1 - Mississippi Teacher Center established; staff; steering committee; duties; legislative findings; Mississippi Troops to Teachers pilot program established; collaboration with national program; status report

(1) There is established within the State Department of Education, the Mississippi Teacher Center for the purpose of insuring that the children of our state are taught by quality professionals. The center shall serve as an interagency center focused on teacher recruitment, enhanced training and initial instructional support.

(2) The center shall have a staff which shall consist of one (1) director, one (1) administrative assistant and professional teacher recruiters. A steering committee shall be established which shall consist of one (1) member from each of the following: the Board of Trustees of State Institutions of Higher Learning, the Mississippi Community College Board, the State Board of Education, the Board of the Mississippi Association of Independent Colleges, the Board of the Mississippi Association of Colleges of Teacher Education, trustees of the local school boards, teachers and the private sector. The members of the steering committee shall be appointed by the State Superintendent with the approval of the board. The steering committee shall direct the work and establish policies for the purpose of operating the center.

(3) The center shall provide leadership for the following initiatives:

(a) The initiation and monitoring of high school programs for teacher recruitment;

(b) The initiation and monitoring of college level programs for teacher recruitment;

(c) The establishment of a Beginning Teacher/Mentoring program, as authorized in Sections 37-9-201 through 37-9-213;

(d) The sponsorship of a teacher renewal institute;

(e) The continuation of the Teacher Corps program;

(f) The enhancement of the William Winter Scholarship program;

(g) Research for the development of professional teaching standards;

(h) Provide additional scholarships for any targeted populations needing potential teachers; and

(i) Provide assistance to local school districts in identifying and locating specific teacher needs.

(4) (a) The Legislature recognizes that a highly qualified teacher in every public classroom in this state is fundamental to a quality education. The Legislature also recognizes that Mississippi has a serious shortage of qualified teachers to serve in the public schools of this state and that it has a responsibility to enact public policy in an effort to remedy that shortage of qualified teachers.

(b) There is hereby established a Mississippi "Troops to Teachers" pilot program in the State Department of Education to assist in the recruitment, licensure, referral, placement and compensation of military personnel interested in beginning a second career in public education as a teacher. The Teacher Center in the State Department of Education shall collaborate with the national "Troops to Teachers" program to establish the criteria and procedures for allocation of funds provided by the federal government to administer the pilot program to ensure the most effective placement of such teachers around the state taking into consideration the degree of teacher shortage in each school district.

(c) The Legislature shall appropriate funds necessary for the support of this pilot program which will not supplant federal funds provided for that purpose. The Office of the Governor shall transfer any federal funds provided for the Mississippi "Troops to Teachers" program to the State Department of Education for the administration of this program.

(d) The Department of Education shall report to the Legislature no later than January 1, 2009, on the status of the implementation of the Mississippi "Troops to Teachers" program and the need for its continuation.



§ 37-149-3 - Mississippi Teacher Center; goals and functions

(1) The center shall place a priority on its function as a teacher recruitment center. In addition to its other duties, it shall publicize the importance of the teaching profession, operate a teacher placement service, and create and manage a teacher renewal institute.

(2) The center shall be authorized to phase into operation its designated functions. Full operation of all the functions of the center shall be in place and operating by July 1, 1996.

(3) The center shall develop in-service training materials and shall provide for the establishment of a corps of trainers.



§ 37-149-7 - Professional teacher recruiters; appointment; duties

The State Superintendent of Public Education shall appoint three (3) persons to serve as professional teacher recruiters, who shall have the following duties:

(a) To educate high school students, through oral presentations made on the campuses of all public high schools and the distribution of written materials, on the importance of teaching as a profession, emphasizing the critical need for teachers in certain geographical areas of the state and the availability of financial scholarships to college students in exchange for service as a licensed teacher in such geographical areas under the Critical Needs Teacher Scholarship Program;

(b) To encourage assistant teachers in the public schools to pursue a college education that will enable them to become licensed teachers, informing all assistant teachers of the availability of financial scholarships to both full-time and part-time college students under the Critical Needs Teacher Scholarship Program;

(c) To actively recruit, both within the state and out-of-state, teachers to render service to the state as a licensed teacher in a geographical area of the state where there exists a critical shortage of teachers, as designated by the State Board of Education, while receiving a scholarship to pursue a Master of Education degree or Educational Specialist degree at an institution of higher learning under the University Assisted Teacher Recruitment and Retention Grant Program;

(d) To actively recruit, both within the state and out-of-state, nonpracticing licensed teachers to return to the teaching profession to render service as a licensed teacher in a public school district in a geographical area of the state where there is a critical shortage of teachers, as designated by the State Board of Education;

(e) To actively recruit, both within the state and out-of-state, persons holding a baccalaureate degree in a field other than education who exhibit potential for a career in teaching to pursue a standard teaching license through the alternate teaching route; and

(f) To notify teachers of the availability of special home loans, subject to eligibility for persons who render service to the state as a licensed teacher in a geographical area of the state where there exists a critical shortage of teachers, as designated by the State Board of Education.






Chapter 151 - MISSISSIPPI ACCOUNTABILITY AND ADEQUATE EDUCATION PROGRAM ACT OF 1997

IN GENERAL

§ 37-151-1 - Short title

This chapter shall be known and may be cited as the "Mississippi Accountability and Adequate Education Program Act of 1997."



§ 37-151-5 - Definitions [Subparagraph (n)(ii) repealed effective July 1, 2016]

As used in Sections 37-151-5 and 37-151-7:

(a) "Adequate program" or "adequate education program" or "Mississippi Adequate Education Program (MAEP)" shall mean the program to establish adequate current operation funding levels necessary for the programs of such school district to meet at least a successful Level III rating of the accreditation system as established by the State Board of Education using current statistically relevant state assessment data.

(b) "Educational programs or elements of programs not included in the adequate education program calculations, but which may be included in appropriations and transfers to school districts" shall mean:

(i) "Capital outlay" shall mean those funds used for the constructing, improving, equipping, renovating or major repairing of school buildings or other school facilities, or the cost of acquisition of land whereon to construct or establish such school facilities.

(ii) "Pilot programs" shall mean programs of a pilot or experimental nature usually designed for special purposes and for a specified period of time other than those included in the adequate education program.

(iii) "Adult education" shall mean public education dealing primarily with students above eighteen (18) years of age not enrolled as full-time public school students and not classified as students of technical schools, colleges or universities of the state.

(iv) "Food service programs" shall mean those programs dealing directly with the nutritional welfare of the student, such as the school lunch and school breakfast programs.

(c) "Base student" shall mean that student classification that represents the most economically educated pupil in a school system meeting the definition of successful, as determined by the State Board of Education.

(d) "Base student cost" shall mean the funding level necessary for providing an adequate education program for one (1) base student, subject to any minimum amounts prescribed in Section 37-151-7(1).

(e) "Add-on program costs" shall mean those items which are included in the adequate education program appropriations and are outside of the program calculations:

(i) "Transportation" shall mean transportation to and from public schools for the students of Mississippi's public schools provided for under law and funded from state funds.

(ii) "Vocational or technical education program" shall mean a secondary vocational or technical program approved by the State Department of Education and provided for from state funds.

(iii) "Special education program" shall mean a program for exceptional children as defined and authorized by Sections 37-23-1 through 37-23-9, and approved by the State Department of Education and provided from state funds.

(iv) "Gifted education program" shall mean those programs for the instruction of intellectually or academically gifted children as defined and provided for in Section 37-23-175 et seq.

(v) "Alternative school program" shall mean those programs for certain compulsory-school-age students as defined and provided for in Sections 37-13-92 and 37-19-22.

(vi) "Extended school year programs" shall mean those programs authorized by law which extend beyond the normal school year.

(vii) "University-based programs" shall mean those university-based programs for handicapped children as defined and provided for in Section 37-23-131 et seq.

(viii) "Bus driver training" programs shall mean those driver training programs as provided for in Section 37-41-1.

(f) "Teacher" shall include any employee of a local school who is required by law to obtain a teacher's license from the State Board of Education and who is assigned to an instructional area of work as defined by the State Department of Education.

(g) "Principal" shall mean the head of an attendance center or division thereof.

(h) "Superintendent" shall mean the head of a school district.

(i) "School district" shall mean any type of school district in the State of Mississippi, and shall include agricultural high schools.

(j) "Minimum school term" shall mean a term of at least one hundred eighty (180) days of school in which both teachers and pupils are in regular attendance for scheduled classroom instruction for not less than sixty-three percent (63%) of the instructional day, as fixed by the local school board for each school in the school district. It is the intent of the Legislature that any tax levies generated to produce additional local funds required by any school district to operate school terms in excess of one hundred seventy-five (175) days shall not be construed to constitute a new program for the purposes of exemption from the limitation on tax revenues as allowed under Sections 27-39-321 and 37-57-107 for new programs mandated by the Legislature.

(k) The term "transportation density" shall mean the number of transported children in average daily attendance per square mile of area served in a school district, as determined by the State Department of Education.

(l) The term "transported children" shall mean children being transported to school who live within legal limits for transportation and who are otherwise qualified for being transported to school at public expense as fixed by Mississippi state law.

(m) The term "year of teaching experience" shall mean nine (9) months of actual teaching in the public or private schools. In no case shall more than one (1) year of teaching experience be given for all services in one (1) calendar or school year. In determining a teacher's experience, no deduction shall be made because of the temporary absence of the teacher because of illness or other good cause, and the teacher shall be given credit therefor. Beginning with the 2003-2004 school year, the State Board of Education shall fix a number of days, not to exceed forty-five (45) consecutive school days, during which a teacher may not be under contract of employment during any school year and still be considered to have been in full-time employment for a regular scholastic term. If a teacher exceeds the number of days established by the State Board of Education that a teacher may not be under contract but may still be employed, that teacher shall not be credited with a year of teaching experience. In determining the experience of school librarians, each complete year of continuous, full-time employment as a professional librarian in a public library in this or some other state shall be considered a year of teaching experience. If a full-time school administrator returns to actual teaching in the public schools, the term "year of teaching experience" shall include the period of time he or she served as a school administrator. In determining the salaries of teachers who have experience in any branch of the military, the term "year of teaching experience" shall include each complete year of actual classroom instruction while serving in the military. In determining the experience of speech-language pathologists and audiologists, each complete year of continuous full-time post master's degree employment in an educational setting in this or some other state shall be considered a year of teaching experience. Provided, however, that school districts are authorized, in their discretion, to negotiate the salary levels applicable to certificated employees employed after July 1, 2009, who are receiving retirement benefits from the retirement system of another state, and the annual experience increment provided in Section 37-19-7 shall not be applicable to any such retired certificated employee.

(n) (i) The term "average daily attendance" shall be the figure which results when the total aggregate full-day attendance during the period or months counted is divided by the number of days during the period or months counted upon which both teachers and pupils are in regular attendance for scheduled classroom instruction, unless a pupil's absence is excused due to participation in an activity authorized by the State Board of Education under subparagraph (ii) of this paragraph, less the average daily attendance for self-contained special education classes. For purposes of determining and reporting attendance, a pupil must be present for at least sixty-three percent (63%) of the instructional day, as fixed by the local school board for each school in the school district, in order to be considered in full-day attendance. Prior to full implementation of the adequate education program the department shall deduct the average daily attendance for the alternative school program provided for in Section 37-19-22.

(ii) The State Board of Education shall define those activities necessitating a pupil's absence that, for purposes of determining and reporting attendance for average daily attendance purposes, must be considered an excused absence. Such activities include, but are not limited to: official organized events sponsored by the 4-H or Future Farmers of America (FFA); official organized junior livestock shows and rodeo events; official employment as a page at the State Capitol for the Mississippi House of Representatives or Senate; subject-matter field trips; athletic contests; student conventions; music festivals or contests; and any similar school-related activity designated by the State Board of Education. The State Board of Education shall prescribe the means by which a pupil's absence due to participation in an activity authorized by the board pursuant to this subparagraph must be verified. This subparagraph (ii) shall stand repealed on July 1, 2016.

(o) The term "local supplement" shall mean the amount paid to an individual teacher over and above the adequate education program salary schedule for regular teaching duties.

(p) The term "aggregate amount of support from ad valorem taxation" shall mean the amounts produced by the district's total tax levies for operations.

(q) The term "adequate education program funds" shall mean all funds, both state and local, constituting the requirements for meeting the cost of the adequate program as provided for in Section 37-151-7.

(r) "Department" shall mean the State Department of Education.

(s) "Commission" shall mean the Mississippi Commission on School Accreditation created under Section 37-17-3.

(t) The term "successful school district" shall mean a Level III school district as designated by the State Board of Education using current statistically relevant state assessment data.

(u) "Dual enrollment-dual credit programs" shall mean programs for potential or recent high school student dropouts to dually enroll in their home high school and a local community college in a dual credit program consisting of high school completion coursework and a credential, certificate or degree program at the community college, as provided in Section 37-15-38(19).

(v) "Charter school" means a public school that is established and operating under the terms of a charter contract between the school's governing board and the Mississippi Charter School Authorizer Board.



§ 37-151-6 - Mississippi Adequate Education Program funding

Effective with fiscal year 2007, the Legislature shall fully fund the Mississippi Adequate Education Program.



§ 37-151-7 - Determination of annual allocations for current operation of schools under the adequate education program

The annual allocation to each school district for the operation of the adequate education program shall be determined as follows:

(1) Computation of the basic amount to be included for current operation in the adequate education program. The following procedure shall be followed in determining the annual allocation to each school district:

(a) Determination of average daily attendance. Effective with fiscal year 2011, the State Department of Education shall determine the percentage change from the prior year of each year of each school district's average of months two (2) and three (3) average daily attendance (ADA) for the three (3) immediately preceding school years of the year for which funds are being appropriated. For any school district that experiences a positive growth in the average of months two (2) and three (3) ADA each year of the three (3) years, the average percentage growth over the three-year period shall be multiplied times the school district's average of months two (2) and three (3) ADA for the year immediately preceding the year for which MAEP funds are being appropriated. The resulting amount shall be added to the school district's average of months two (2) and three (3) ADA for the year immediately preceding the year for which MAEP funds are being appropriated to arrive at the ADA to be used in determining a school district's MAEP allocation. Otherwise, months two (2) and three (3) ADA for the year immediately preceding the year for which MAEP funds are being appropriated will be used in determining a school district's MAEP allocation. In any fiscal year prior to 2010 in which the MAEP formula is not fully funded, for those districts that do not demonstrate a three-year positive growth in months two (2) and three (3) ADA, months one (1) through nine (9) ADA of the second preceding year for which funds are being appropriated or months two (2) and three (3) ADA of the preceding year for which funds are being appropriated, whichever is greater, shall be used to calculate the district's MAEP allocation. The district's average daily attendance shall be computed and currently maintained in accordance with regulations promulgated by the State Board of Education. The district's average daily attendance shall include any student enrolled in a Dual Enrollment-Dual Credit Program as defined and provided in Section 37-15-38(19). The State Department of Education shall make payments for Dual Enrollment-Dual Credit Programs to the home school in which the student is enrolled, in accordance with regulations promulgated by the State Board of Education. The community college providing services to students in a Dual Enrollment-Dual Credit Program shall require payment from the home school district for services provided to such students at a rate of one hundred percent (100%) of ADA. All MAEP/state funding shall cease upon completion of high school graduation requirements.

(b) Determination of base student cost. Effective with fiscal year 2011 and every fourth fiscal year thereafter, the State Board of Education, on or before August 1, with adjusted estimate no later than January 2, shall submit to the Legislative Budget Office and the Governor a proposed base student cost adequate to provide the following cost components of educating a pupil in a successful school district: (i) instructional cost; (ii) administrative cost; (iii) operation and maintenance of plant; and (iv) ancillary support cost. For purposes of these calculations, the Department of Education shall utilize financial data from the second preceding year of the year for which funds are being appropriated.

For the instructional cost component, the Department of Education shall select districts that have been identified as instructionally successful and have a ratio of a number of teachers per one thousand (1,000) students that is between one (1) standard deviation above the mean and two (2) standard deviations below the mean of the statewide average of teachers per one thousand (1,000) students. The instructional cost component shall be calculated by dividing the latest available months one (1) through nine (9) ADA into the instructional expenditures of these selected districts. For the purpose of this calculation, the Department of Education shall use the following funds, functions and objects:

Fund 1120 Functions 1110-1199 Objects 100-999, Functions

1210, 1220, 2150-2159 Objects 210 and 215;

Fund 1130 All Functions, Object Code 210 and 215;

Fund 2001 Functions 1110-1199 Objects 100-999;

Fund 2070 Functions 1110-1199 Objects 100-999;

Fund 2420 Functions 1110-1199 Objects 100-999;

Fund 2711 All Functions, Object Code 210 and 215.

Prior to the calculation of the instructional cost component, there shall be subtracted from the above expenditures any revenue received for Chickasaw Cession payments, Master Teacher Certification payments and the district's portion of state revenue received from the MAEP at-risk allocation.

For the administrative cost component, the Department of Education shall select districts that have been identified as instructionally successful and have a ratio of an administrative staff to nonadministrative staff between one (1) standard deviation above the mean and two (2) standard deviations below the mean of the statewide average administrative staff to nonadministrative staff. The administrative cost component shall be calculated by dividing the latest available months one (1) through nine (9) ADA of the selected districts into the administrative expenditures of these selected districts. For the purpose of this calculation, the Department of Education shall use the following funds, functions and objects:

Fund 1120 Functions 2300-2599, Functions 2800-2899,

Objects 100-999;

Fund 2711 Functions 2300-2599, Functions 2800-2899,

Objects 100-999.

For the plant and maintenance cost component, the Department of Education shall select districts that have been identified as instructionally successful and have a ratio of plant and maintenance expenditures per one hundred thousand (100,000) square feet of building space and a ratio of maintenance workers per one hundred thousand (100,000) square feet of building space that are both between one (1) standard deviation above the mean and two (2) standard deviations below the mean of the statewide average. The plant and maintenance cost component shall be calculated by dividing the latest available months one (1) through nine (9) ADA of the selected districts into the plant and maintenance expenditures of these selected districts. For the purpose of this calculation, the Department of Education shall use the following funds, functions and objects:

Fund 1120 Functions 2600-2699, Objects 100-699

and Objects 800-999;

Fund 2711 Functions 2600-2699, Objects 100-699

and Objects 800-999;

Fund 2430 Functions 2600-2699, Objects 100-699

and Objects 800-999.

For the ancillary support cost component, the Department of Education shall select districts that have been identified as instructionally successful and have a ratio of a number of librarians, media specialists, guidance counselors and psychologists per one thousand (1,000) students that is between one (1) standard deviation above the mean and two (2) standard deviations below the mean of the statewide average of librarians, media specialists, guidance counselors and psychologists per one thousand (1,000) students. The ancillary cost component shall be calculated by dividing the latest available months one (1) through nine (9) ADA into the ancillary expenditures instructional expenditures of these selected districts. For the purpose of this calculation, the Department of Education shall use the following funds, functions and objects:

Fund 1120 Functions 2110-2129, Objects 100-999;

Fund 1120 Functions 2140-2149, Objects 100-999;

Fund 1120 Functions 2220-2229, Objects 100-999;

Fund 2001 Functions 2100-2129, Objects 100-999;

Fund 2001 Functions 2140-2149, Objects 100-999;

Fund 2001 Functions 2220-2229, Objects 100-999.

The total base cost for each year shall be the sum of the instructional cost component, administrative cost component, plant and maintenance cost component and ancillary support cost component, and any estimated adjustments for additional state requirements as determined by the State Board of Education. Provided, however, that the base student cost in fiscal year 1998 shall be Two Thousand Six Hundred Sixty-four Dollars ($ 2,664.00).

For each of the fiscal years between the recalculation of the base student cost under the provisions of this paragraph (b), the base student cost shall be increased by an amount equal to forty percent (40%) of the base student cost for the previous fiscal year, multiplied by the latest annual rate of inflation for the State of Mississippi as determined by the State Economist, plus any adjustments for additional state requirements such as, but not limited to, teacher pay raises and health insurance premium increases.

(c) Determination of the basic adequate education program cost. The basic amount for current operation to be included in the Mississippi Adequate Education Program for each school district shall be computed as follows:

Multiply the average daily attendance of the district by the base student cost as established by the Legislature, which yields the total base program cost for each school district.

(d) Adjustment to the base student cost for at-risk pupils. The amount to be included for at-risk pupil programs for each school district shall be computed as follows: Multiply the base student cost for the appropriate fiscal year as determined under paragraph (b) by five percent (5%), and multiply that product by the number of pupils participating in the federal free school lunch program in such school district, which yields the total adjustment for at-risk pupil programs for such school district.

(e) Add-on program cost. The amount to be allocated to school districts in addition to the adequate education program cost for add-on programs for each school district shall be computed as follows:

(i) Transportation cost shall be the amount allocated to such school district for the operational support of the district transportation system from state funds.

(ii) Vocational or technical education program cost shall be the amount allocated to such school district from state funds for the operational support of such programs.

(iii) Special education program cost shall be the amount allocated to such school district from state funds for the operational support of such programs.

(iv) Gifted education program cost shall be the amount allocated to such school district from state funds for the operational support of such programs.

(v) Alternative school program cost shall be the amount allocated to such school district from state funds for the operational support of such programs.

(vi) Extended school year programs shall be the amount allocated to school districts for those programs authorized by law which extend beyond the normal school year.

(vii) University-based programs shall be the amount allocated to school districts for those university-based programs for handicapped children as defined and provided for in Section 37-23-131 et seq., Mississippi Code of 1972.

(viii) Bus driver training programs shall be the amount provided for those driver training programs as provided for in Section 37-41-1, Mississippi Code of 1972.

The sum of the items listed above (i) transportation, (ii) vocational or technical education, (iii) special education, (iv) gifted education, (v) alternative school, (vi) extended school year, (vii) university-based, and (viii) bus driver training shall yield the add-on cost for each school district.

(f) Total projected adequate education program cost. The total Mississippi Adequate Education Program cost shall be the sum of the total basic adequate education program cost (paragraph (c)), and the adjustment to the base student cost for at-risk pupils (paragraph (d)) for each school district. In any year in which the MAEP is not fully funded, the Legislature shall direct the Department of Education in the K-12 appropriation bill as to how to allocate MAEP funds to school districts for that year.

(g) The State Auditor shall annually verify the State Board of Education's estimated calculations for the Mississippi Adequate Education Program that are submitted each year to the Legislative Budget Office on August 1 and the final calculation that is submitted on January 2.

(2) Computation of the required local revenue in support of the adequate education program. The amount that each district shall provide toward the cost of the adequate education program shall be calculated as follows:

(a) The State Department of Education shall certify to each school district that twenty-eight (28) mills, less the estimated amount of the yield of the School Ad Valorem Tax Reduction Fund grants as determined by the State Department of Education, is the millage rate required to provide the district required local effort for that year, or twenty-seven percent (27%) of the basic adequate education program cost for such school district as determined under paragraph (c), whichever is a lesser amount. In the case of an agricultural high school, the millage requirement shall be set at a level which generates an equitable amount per pupil to be determined by the State Board of Education. The local contribution amount for school districts in which there is located one or more charter schools will be calculated using the following methodology: using the adequate education program twenty-eight (28) mill value, or the twenty-seven percent (27%) cap amount (whichever is less) for each school district in which a charter school is located, an average per pupil amount will be calculated. This average per pupil amount will be multiplied times the number of students attending the charter school in that school district. The sum becomes the charter school's local contribution to the adequate education program.

(b) The State Department of Education shall determine the following from the annual assessment information submitted to the department by the tax assessors of the various counties: (i) the total assessed valuation of nonexempt property for school purposes in each school district; (ii) assessed value of exempt property owned by homeowners aged sixty-five (65) or older or disabled as defined in Section 27-33-67(2), Mississippi Code of 1972; (iii) the school district's tax loss from exemptions provided to applicants under the age of sixty-five (65) and not disabled as defined in Section 27-33-67(1), Mississippi Code of 1972; and (iv) the school district's homestead reimbursement revenues.

(c) The amount of the total adequate education program funding which shall be contributed by each school district shall be the sum of the ad valorem receipts generated by the millage required under this subsection plus the following local revenue sources for the appropriate fiscal year which are or may be available for current expenditure by the school district:

One hundred percent (100%) of Grand Gulf income as prescribed in Section 27-35-309.

One hundred percent (100%) of any fees in lieu of taxes as prescribed in Section 27-31-104.

(3) Computation of the required state effort in support of the adequate education program.

(a) The required state effort in support of the adequate education program shall be determined by subtracting the sum of the required local tax effort as set forth in subsection (2)(a) of this section and the other local revenue sources as set forth in subsection (2)(c) of this section in an amount not to exceed twenty-seven percent (27%) of the total projected adequate education program cost as set forth in subsection (1)(f) of this section from the total projected adequate education program cost as set forth in subsection (1)(f) of this section.

(b) Provided, however, that in fiscal year 2015, any increase in the said state contribution to any district calculated under this section shall be not less than six percent (6%) in excess of the amount received by said district from state funds for fiscal year 2002; in fiscal year 2016, any increase in the said state contribution to any district calculated under this section shall be not less than four percent (4%) in excess of the amount received by said district from state funds for fiscal year 2002; in fiscal year 2017, any increase in the said state contribution to any district calculated under this section shall be not less than two percent (2%) in excess of the amount received by said district from state funds for fiscal year 2002; and in fiscal year 2018 and thereafter, any increase in the said state contribution to any district calculated under this section shall be zero percent (0%). For purposes of this paragraph (b), state funds shall include minimum program funds less the add-on programs, State Uniform Millage Assistance Grant Funds, Education Enhancement Funds appropriated for Uniform Millage Assistance Grants and state textbook allocations, and State General Funds allocated for textbooks.

(c) If the school board of any school district shall determine that it is not economically feasible or practicable to operate any school within the district for the full one hundred eighty (180) days required for a school term of a scholastic year as required in Section 37-13-63, Mississippi Code of 1972, due to an enemy attack, a man-made, technological or natural disaster in which the Governor has declared a disaster emergency under the laws of this state or the President of the United States has declared an emergency or major disaster to exist in this state, said school board may notify the State Department of Education of such disaster and submit a plan for altering the school term. If the State Board of Education finds such disaster to be the cause of the school not operating for the contemplated school term and that such school was in a school district covered by the Governor's or President's disaster declaration, it may permit said school board to operate the schools in its district for less than one hundred eighty (180) days and, in such case, the State Department of Education shall not reduce the state contributions to the adequate education program allotment for such district, because of the failure to operate said schools for one hundred eighty (180) days.

(4) The Interim School District Capital Expenditure Fund is hereby established in the State Treasury which shall be used to distribute any funds specifically appropriated by the Legislature to such fund to school districts entitled to increased allocations of state funds under the adequate education program funding formula prescribed in Sections 37-151-3 through 37-151-7, Mississippi Code of 1972, until such time as the said adequate education program is fully funded by the Legislature. The following percentages of the total state cost of increased allocations of funds under the adequate education program funding formula shall be appropriated by the Legislature into the Interim School District Capital Expenditure Fund to be distributed to all school districts under the formula: Nine and two-tenths percent (9.2%) shall be appropriated in fiscal year 1998, twenty percent (20%) shall be appropriated in fiscal year 1999, forty percent (40%) shall be appropriated in fiscal year 2000, sixty percent (60%) shall be appropriated in fiscal year 2001, eighty percent (80%) shall be appropriated in fiscal year 2002, and one hundred percent (100%) shall be appropriated in fiscal year 2003 into the State Adequate Education Program Fund. Until July 1, 2002, such money shall be used by school districts for the following purposes:

(a) Purchasing, erecting, repairing, equipping, remodeling and enlarging school buildings and related facilities, including gymnasiums, auditoriums, lunchrooms, vocational training buildings, libraries, school barns and garages for transportation vehicles, school athletic fields and necessary facilities connected therewith, and purchasing land therefor. Any such capital improvement project by a school district shall be approved by the State Board of Education, and based on an approved long-range plan. The State Board of Education shall promulgate minimum requirements for the approval of school district capital expenditure plans.

(b) Providing necessary water, light, heating, air-conditioning, and sewerage facilities for school buildings, and purchasing land therefor.

(c) Paying debt service on existing capital improvement debt of the district or refinancing outstanding debt of a district if such refinancing will result in an interest cost savings to the district.

(d) From and after October 1, 1997, through June 30, 1998, pursuant to a school district capital expenditure plan approved by the State Department of Education, a school district may pledge such funds until July 1, 2002, plus funds provided for in paragraph (e) of this subsection (4) that are not otherwise permanently pledged under such paragraph (e) to pay all or a portion of the debt service on debt issued by the school district under Sections 37-59-1 through 37-59-45, 37-59-101 through 37-59-115, 37-7-351 through 37-7-359, 37-41-89 through 37-41-99, 37-7-301, 37-7-302 and 37-41-81, Mississippi Code of 1972, or debt issued by boards of supervisors for agricultural high schools pursuant to Section 37-27-65, Mississippi Code of 1972, or lease-purchase contracts entered into pursuant to Section 31-7-13, Mississippi Code of 1972, or to retire or refinance outstanding debt of a district, if such pledge is accomplished pursuant to a written contract or resolution approved and spread upon the minutes of an official meeting of the district's school board or board of supervisors. It is the intent of this provision to allow school districts to irrevocably pledge their Interim School District Capital Expenditure Fund allotments as a constant stream of revenue to secure a debt issued under the foregoing code sections. To allow school districts to make such an irrevocable pledge, the state shall take all action necessary to ensure that the amount of a district's Interim School District Capital Expenditure Fund allotments shall not be reduced below the amount certified by the department or the district's total allotment under the Interim Capital Expenditure Fund if fully funded, so long as such debt remains outstanding.

(e) [Repealed]

(f) [Repealed]

(g) The State Board of Education may authorize the school district to expend not more than twenty percent (20%) of its annual allotment of such funds or Twenty Thousand Dollars ($ 20,000.00), whichever is greater, for technology needs of the school district, including computers, software, telecommunications, cable television, interactive video, film, low-power television, satellite communications, microwave communications, technology-based equipment installation and maintenance, and the training of staff in the use of such technology-based instruction. Any such technology expenditure shall be reflected in the local district technology plan approved by the State Board of Education under Section 37-151-17, Mississippi Code of 1972.

(h) To the extent a school district has not utilized twenty percent (20%) of its annual allotment for technology purposes under paragraph (g), a school district may expend not more than twenty percent (20%) of its annual allotment or Twenty Thousand Dollars ($ 20,000.00), whichever is greater, for instructional purposes. The State Board of Education may authorize a school district to expend more than said twenty percent (20%) of its annual allotment for instructional purposes if it determines that such expenditures are needed for accreditation purposes.

(i) The State Department of Education or the State Board of Education may require that any project commenced under this section with an estimated project cost of not less than Five Million Dollars ($ 5,000,000.00) shall be done only pursuant to program management of the process with respect to design and construction. Any individuals, partnerships, companies or other entities acting as a program manager on behalf of a local school district and performing program management services for projects covered under this subsection shall be approved by the State Department of Education.

Any interest accruing on any unexpended balance in the Interim School District Capital Expenditure Fund shall be invested by the State Treasurer and placed to the credit of each school district participating in such fund in its proportionate share.

The provisions of this subsection (4) shall be cumulative and supplemental to any existing funding programs or other authority conferred upon school districts or school boards.

(5) The State Department of Education shall make payments to charter schools for each student in average daily attendance at the charter school equal to the state share of the adequate education program payments for each student in average daily attendance at the school district in which the public charter school is located. In calculating the local contribution for purposes of determining the state share of the adequate education program payments, the department shall deduct the pro rata local contribution of the school district in which the student resides as determined in subsection (2)(a) of this section.



§ 37-151-71 - County tax assessors to provide State Department of Education certain information essential to determination of school district's contribution toward cost of Adequate Education Program

(1) Before February 1 of each year, the tax assessor of each county shall file a report or reports with the State Department of Education which provide information essential to the department in determining the amount that each school district shall be required to provide toward the cost of the Adequate Education Program Fund. A separate report must be filed for each school district or part of a school district situated in the county and must include the following information:

(a) The total assessed valuation of nonexempt property for school purposes in the school district;

(b) The assessed value of exempt property owned by homeowners aged sixty-five (65) or older or disabled, as defined in Section 27-33-67(2), in the school district;

(c) The school district's tax loss from exemptions provided to applicants under the age of sixty-five (65) and not disabled, as defined in Section 27-33-67(1); and

(d) The school district's homestead reimbursement revenues.

(2) The State Department of Education shall prepare and make available to the tax assessor of each county a form for the reports required under this section.



§ 37-151-8 - State Board of Education to adopt regulations that require school districts receiving MAEP at-risk funds to use funds to implement programs to serve at-risk students; accountability for expenditure of funds

The State Board of Education shall adopt rules and regulations that:

(a) Require school districts that receive allocations of Mississippi Adequate Education Program at-risk funds, as prescribed by Section 37-151-7(1)(d), to specifically target the expenditure of those funds to implement effective programs, as determined by the State Department of Education, to serve at-risk students; and

(b) Provide the methods by which school districts will be expected to account for all expenditures of at-risk funds and how school districts will be held accountable for the expenditure of at-risk funds.



§ 37-151-9 - Office of Educational Accountability established; director; duties and responsibilities

(1) The State Board of Education and State Superintendent of Education shall establish within the State Department of Education a special unit at the division level called the Office of Educational Accountability. The Director of the Office of Educational Accountability shall hold a position comparable to a deputy superintendent and shall be appointed by the State Board of Education with the advice and consent of the Senate. He shall serve at the will and pleasure of the State Board of Education and may employ necessary professional, administrative and clerical staff. The Director of the Office of Educational Accountability shall provide all reports to the Legislature, Governor, Mississippi Commission on School Accreditation and State Board of Education and respond to any inquiries for information.

(2) The Office of Educational Accountability is responsible for monitoring and reviewing programs developed under the Education Reform Act, the Mississippi Adequate Education Program Act of 1994, the Education Enhancement Fund, and subsequent education initiatives, and shall provide information, recommendations and an annual assessment to the Legislature, Governor, Mississippi Commission on School Accreditation and the State Board of Education. Commencing in 1995, the annual assessment of education reform programs shall be performed by the Office of Educational Accountability by December 1 of each year. The Office of Educational Accountability shall specifically monitor the implementation of Level III accreditation in all school districts, and shall make an assessment with recommendations to the 1996 Regular Session of the Legislature.

(3) In addition, the Office of Educational Accountability shall have the following specific duties and responsibilities:

(a) Developing and maintaining a system of communication with school district personnel;

(b) Provide opportunities for public comment on the current functions of the State Department of Education's programs, needed public education services and innovative suggestions;

(c) Assess both positive and negative impact on school districts of new education programs, including but not limited to The Mississippi Report Card and alternative school programs.



§ 37-151-10 - Center for Education Analysis; powers and duties

(1) There is established a Center for Education Analysis which shall be an advisory group attached to the Public Education Forum of Mississippi. The Center for Education Analysis shall create a structure to systematically collect, compile and coordinate data that can be disseminated to business, legislative and education entities for decision-making purposes relating to public education. The Center for Education Analysis may enter into a contractual agreement with the Public Education Forum of Mississippi in order to place the Center within the administrative framework of the Public Education Forum under the following conditions:

(a) All new programs authorized in this section are subject to the availability of funds specifically appropriated therefor by the Legislature from the Education Enhancement Fund to the Public Education Forum for the support and maintenance of the programs of the Center for Education Analysis.

(b) The Public Education Forum will provide a business framework to coordinate its recommendations and reports with the programs of the Center for Education Analysis.

(c) The Public Education Forum shall employ a Director for the Center for Education Analysis with appropriate qualifications. Any public funds expended pursuant to this section shall be audited by the Mississippi Department of Audit.

There is created in the State Treasury a special fund to be known as the "Center for Education Analysis Fund." Monies may be expended out of such funds pursuant to appropriation by the Legislature, to implement the public education analysis program established under the provisions of this section. Disbursements from such fund shall be made only upon requisition of the Director for the Center for Education Analysis.

(2) The Center for Education Analysis established in subsection (1) shall develop and submit to the Legislature and the Governor an annual report on the implementation of the Mississippi Adequate Education Program funding formula and the Interim School District Capital Expenditure Fund program. The first report shall be submitted on January 1, 1999, relating to implementation of the adequate education program and interim capital expenditure program activities during the preceding fiscal year, and shall be submitted annually on January 1 of each subsequent year until January 1, 2003, at which time the report shall become a distinct part of the Mississippi Report Card describing the one hundred percent (100%) implementation of the Mississippi Adequate Education Program funding formula. The annual report shall include the following:

(a) A description of the amount of Mississippi Adequate Education Program funds available to each school district during the phase-in period compared to the amount of funds available upon full implementation of the funding formula;

(b) A description of each school district's capital expenditure plan, including:

(i) A listing of the school district facilities to be constructed, purchased, repaired, renovated, remodeled or enlarged, with designation of the nature of each such project as new construction, retrofitting/renovation, or site work and/or preparation;

(ii) For each completed capital improvement project and upon the completion of any approved capital expenditure plan, a listing by individual project of:

(A) The total dimensions of each construction, renovation or site preparation project;

(B) The total project cost in dollars;

(C) The project cost per square foot of newly constructed space or, in the case of renovation, per square foot of the principal structure affected by such renovation;

(D) The total cost of all furniture and equipment per project;

(E) The total amount of nonconstruction fees per project;

(F) The total of other costs associated with the project not otherwise included in items (A) through (E) above; and

(G) The number of classrooms created and/or affected by the project;

(iii) A listing of all school district State Aid Capital Improvement Bonds secured by Mississippi Adequate Education Program funds issued by school districts and the capital improvements funded through such bond issue;

(iv) A description of any other local bond issue proceeds combined with such funds for capital improvement purposes; and

(v) Any other appropriate information relating to capital improvements by school districts as determined by the State Board of Education;

(c) An annual assessment of the impact of additional funding under the Mississippi Adequate Education Program on such school districts with less than a Level III accreditation; and

(d) An annual assessment of the impact of teacher recruitment incentives on the employment of licensed teachers in critical teacher shortage geographic areas, including, but not limited to, all incentive programs authorized under House Bill No. 609, 1998 Regular Session [Laws, 1998, ch. 544].






EXEMPLARY PERFORMANCE AWARDS

§ 37-151-11 - "Teacher of the Year" Award Program

The State Board of Education shall establish and design an annual program of awards for exemplary performing teachers in Mississippi's public school districts, to be called the "Mississippi Teacher of the Year" Award Program.

The board shall establish criteria and guidelines for making the annual award to one (1) exemplary performing teacher in Mississippi, which shall include a cash award of Five Thousand Dollars ($ 5,000.00) to be paid by the State Department of Education pursuant to appropriation therefor and shall be unrestricted as to its use by the recipient. Such award shall be paid as a supplement to such teacher's contracted salary in the year subsequent to receiving the recognition.

The State Board of Education shall utilize such awards to bring the best teaching practices to the attention of other schools. The awards shall include public recognition by the local school board and the State Board of Education and the awarding of plaques, certificates and the monetary award for teachers that perform well.



§ 37-151-13 - "Mississippi Administrator of the Year" Award Program

The State Board of Education shall establish and design an annual program of awards for exemplary performing administrators in Mississippi's public school districts, to be called the "Mississippi Administrator of the Year" Award Program.

The board shall establish criteria and guidelines for making the annual award to one (1) exemplary performing administrator in Mississippi, which shall include a cash award of Five Thousand Dollars ($ 5,000.00) to be paid by the State Department of Education pursuant to appropriation therefor and shall be unrestricted as to its use by the recipient. Such award shall be paid as a supplement to such administrator's contracted salary in the year subsequent to receiving the recognition.

The State Board of Education shall utilize such awards to bring the best administrative practices to the attention of other schools. The awards shall include public recognition by the local school board and the State Board of Education and the awarding of plaques, certificates and the monetary award for administrators that perform well.






EDUCATION TECHNOLOGY ENHANCEMENT

§ 37-151-25 - Tech-Prep Fund; purposes; funded community college programs must admit qualifying high school graduates

There is hereby created in the State Treasury a special fund to be designated as the "Tech-Prep Fund." Any unexpended balance in said fund at the end of the fiscal year shall carry over to the succeeding fiscal year and shall not lapse into the State General Fund. The fund shall be credited with any funds appropriated by the Legislature for the implementation of the Tech-Prep program in Grades 7-12 and in the public community colleges and junior colleges through approved programs and from the proceeds of bonds issued under Sections 31 through 51 of Laws, 1997, Chapter 612, and shall be allocated to school districts by the State Board of Education for the following purposes:

(a) Equip labs for hands-on: Career Discovery Course in the 7th grade, Computer Discovery Course in the 8th grade, and Technology Discovery Course in the 9th grade;

(b) Implement application based teaching methodology in existing academic courses;

(c) Develop and implement articulation, integration and sequential course study plans in Vocational and Academic courses;

(d) Administer Occupational Tests;

(e) Implement and Update Career/Educational Plans for each student;

(f) Implement Career Centers for each school;

(g) To provide equipment upgrades to meet technology demands, staff development and teaching materials to implement application based methodology for each of the community college sites.

The State Department of Education is authorized to escalate spending authority based upon the proceeds of bonds issued under Sections 31 through 51 of Laws, 1997, Chapter 612.

No community or junior college shall deny admittance into its Tech-Prep program funded under this section to any student who has graduated from high school with a qualifying grade point average, regardless of the curriculum or course work completed by the student.



§ 37-151-59 - Effect of chapter on school district bonds

Nothing in this chapter shall be construed to prohibit a school district from issuing its bonds, negotiable notes or certificates of indebtedness for the purposes, in the manner, to the extent and subject to the limitations provided by Sections 37-59-1 through 37-59-45, Mississippi Code of 1972, or any other applicable sections, and the authority granted by this article shall be construed as being additional, supplemental and cumulative thereto. The proceeds of the sale of any such bonds, negotiable notes or certificates of indebtedness so issued by any such school district may be used for the purpose for which they were issued and may be expended in conjunction with funds provided by the Council for Education Technology under the provisions of this article, or may be expended without such funds, if same be not available.



§ 37-151-61 - Appeal of grievances of school board

Any school board of any school district which may be aggrieved by any final rule, regulation or order of the State Board of Education adopted under the provisions of this chapter shall have the right to appeal therefrom to the chancery court of the county in which the school district involved or any part thereof is located in like manner, within the same time, with like effect, and subject in all other respects to appeals from orders, rules and regulations of the State Board of Education, the provisions of which are hereby made applicable in all respects to appeals from orders, rules and regulations of the commission under the provisions of this chapter.






ENHANCING SCHOOL TO WORK TRANSITION

§ 37-151-63 - Work Force Education Act of 1994

Sections 37-151-63 through 37-151-75 shall be known and may be cited as the "Work Force Education Act of 1994."



§ 37-151-65 - Legislative intent

It is the intent of the Legislature by the passage of Sections 37-151-63 through 37-151-75 to provide for the creation and development of a regionally based system in Mississippi for education and training which: responds to the needs of Mississippi's work force and employers; is driven by the demands of industry and a competitive economy; makes maximum use of limited resources; and provides for continuing improvement through constant assessment of the results of education and training for individual workers and employers.



§ 37-151-67 - Definitions

For purposes of Sections 37-151-63 through 37-151-75, the following words and phrases shall have the meanings respectively ascribed in this section unless the context clearly indicates otherwise:

(a) "State council" means the Mississippi Work Force Development Advisory Council; and

(b) "District councils" means the District Work Force Development Councils.



§ 37-151-75 - Mississippi Community College Board designated as primary support agency; powers

The Mississippi Community College Board is designated as the primary support agency to the career centers and district councils. The state board may exercise the following powers:

(a) To provide the career centers the assistance necessary to accomplish the purposes of Sections 37-151-63 through 37-151-75;

(b) To provide the career centers consistent standards and benchmarks to guide development of the local workforce development system and to provide a means by which the outcomes of local services can be measured;

(c) To develop the staff capacity to provide, broker or contract for the provision of technical assistance to the career centers, including, but not limited to:

(i) Training local staff in methods of recruiting, assessment and career counseling;

(ii) Establishing rigorous and comprehensive local pre-employment training programs;

(iii) Developing local institutional capacity to deliver Total Quality Management training;

(iv) Developing local institutional capacity to transfer new technologists into the marketplace;

(v) Expanding the Skills Enhancement Program and improving the quality of adult literacy programs; and

(vi) Developing data for strategic planning;

(d) To collaborate with the Department of Economic and Community Development and other economic development organizations to increase the community college systems' economic development potential;

(e) To administer presented and approved certification programs by the community colleges for tax credits and partnership funding for corporate training;

(f) To create and maintain an evaluation team that examines which kinds of curricula and programs and what forms of quality control of training are most productive so that the knowledge developed at one (1) institution of education can be transferred to others;

(g) To develop internal capacity to provide services and to contract for services from universities and other providers directly to local institutions;

(h) To develop and administer an incentive certification program; and

(i) To develop and hire staff and purchase equipment necessary to accomplish the goals set forth in this section.






PUPIL-TEACHER RATIOS

§ 37-151-77 - Pupil-teacher ratio

To qualify for funds provided in this chapter, each school district shall not exceed a pupil-teacher ratio based on enrollment in Grades 1, 2, 3 and 4 as follows: 27:1.

For Grades Kindergarten and 5 through 12, pupil-teacher ratio shall be determined based on appropriate accreditation standards developed by the Mississippi Commission on School Accreditation.

Any local district may apply to the State Board of Education for approval of a waiver to this section by submitting and justifying an alternative educational program to serve the needs of enrollment in Grades Kindergarten and 1 through 4. The State Board of Education shall approve or disapprove of such waiver forty-five (45) days after receipt of such application. If a school district violates the provisions of this section, the state aid for the ensuing fiscal year to such school district shall be reduced by the percentage variance that the actual pupil-teacher ratios in such school district has to the required pupil-teacher ratios mandated in this section. Provided, that notwithstanding the provisions of this section, the State Board of Education is authorized to waive the pupil-teacher requirements specified herein upon a finding that a good faith effort is being made by the school district concerned to comply with the ratio provisions but that for lack of classroom space which was beyond its control it is physically impossible for the district to comply, and the cost of temporary classroom space cannot be justified. In the event any school district meets the highest levels of accreditation standards as determined by the State Board of Education in the state's accountability system, the State Board of Education may, in its discretion, exempt such school district from the maximum pupil-teacher ratio in Grades 1, 2, 3 and 4 prescribed herein.






ADD-ON PROGRAM COSTS

§ 37-151-79 - Allowance of state funds for vocational education programs

In addition to other funds provided for in this chapter, there shall be added to the allotment for each school district for each vocational teacher employed full time during the regular school term in a vocational education program approved by the State Department of Education the value of one-half ( 1/2) of the adequate education program salary schedule provided in Section 37-19-7, Mississippi Code of 1972, based on the type of certificate and number of years' teaching experience held by each approved vocational teacher plus one hundred percent (100%) of the applicable employer's rate for Social Security and State Retirement.



§ 37-151-81 - Allowance of state funds for special education, gifted education and university-based programs

(1) In addition to other funds provided for in this chapter, there shall be added to the allotment for each school district for each teacher employed in a State Department of Education approved program for exceptional children as defined in Section 37-23-3, Mississippi Code of 1972, the value of one hundred percent (100%) of the adequate education program salary schedule prescribed in Section 37-19-7, Mississippi Code of 1972, based on the type of certificate and number of years' teaching experience held by each approved special education teacher plus one hundred percent (100%) of the applicable employer's rate for Social Security and State Retirement, except that only seventy percent (70%) of the value will be added for the program for three- and four-year old exceptional children.

(2) In addition to the allowances provided above, for each handicapped child who is being educated by a public school district or is placed in accord with Section 37-23-77, Mississippi Code of 1972, and whose individualized educational program (IEP) requires an extended school year in accord with the State Department of Education criteria, a sufficient amount of funds shall be allocated for the purpose of providing the educational services the student requires. The State Board of Education shall promulgate such regulations as are required to insure the equitable distribution of these funds. All costs for the extended school year for a particular summer shall be reimbursed from funds appropriated for the fiscal year beginning July 1 of that summer. If sufficient funds are not made available to finance all of the required educational services, the State Department of Education shall expend available funds in such a manner that it does not limit the availability of appropriate education to handicapped students more severely than it does to nonhandicapped students.

(3) The State Department of Education is hereby authorized to match adequate education program and other funds allocated for provision of services to handicapped children with Division of Medicaid funds to provide language-speech services, physical therapy and occupational therapy to handicapped students who meet State Department of Education or Division of Medicaid standards and who are Medicaid eligible. Provided further, that the State Department of Education is authorized to pay such funds as may be required as a match directly to the Division of Medicaid pursuant to an agreement to be developed between the State Department of Education and the Division of Medicaid.

(4) In addition to other funds provided for in this chapter, there shall be added to the allotment for each school district for each teacher employed in a State Department of Education approved program for gifted education as defined in Sections 37-23-173 through 37-23-181, Mississippi Code of 1972, the value of one hundred percent (100%) of the adequate education program salary schedule prescribed in Section 37-19-7, Mississippi Code of 1972, based on the type of certificate and number of years' teaching experience held by each approved gifted education teacher plus one hundred percent (100%) of the applicable employer's rate for Social Security and State Retirement.

(5) When any children who are residents of the State of Mississippi and qualify under the provisions of Section 37-23-31, Mississippi Code of 1972, shall be provided a program of education, instruction and training within a school under the provisions of said section, the State Department of Education shall allocate the value of one hundred percent (100%) of the adequate education program salary schedule prescribed in Section 37-19-7, Mississippi Code of 1972, for each approved program based on the type of certificate and number of years' teaching experience held by each approved teacher plus one hundred percent (100%) of the applicable employer's rate for Social Security and State Retirement. The university or college shall be eligible for state and federal funds for such programs on the same basis as local school districts. The university or college shall be responsible for providing for the additional costs of the program.

(6) In addition to the allotments provided above, a school district may provide a program of education and instruction to children ages five (5) years through twenty-one (21) years, who are resident citizens of the State of Mississippi, who cannot have their educational needs met in a regular public school program and who have not finished or graduated from high school, if those children are determined by competent medical authorities and psychologists to need placement in a state licensed facility for inpatient treatment, day treatment or residential treatment or a therapeutic group home. Such program shall operate under rules, regulations, policies and standards of school districts as determined by the State Board of Education. If a private school approved by the State Board of Education is operated as an integral part of the state licensed facility that provides for the treatment of such children, the private school within the facility may provide a program of education, instruction and training to such children by requesting the State Department of Education to allocate one (1) teacher unit or a portion of a teacher unit for each approved class. The facility shall be responsible for providing any additional costs of the program.

Such funds will be allotted based on the type of certificate and number of years' teaching experience held by each approved teacher. Such children shall not be counted in average daily attendance when determining regular teacher unit allocation.



§ 37-151-83 - Allowance of state funds for alternative school programs

(1) In addition to other funds allowed under the Adequate Education Program, each school district shall receive a grant for the support of alternative school programs established under Section 37-13-92, Mississippi Code of 1972, in accordance with the following: Three-fourths of one percent (.75%) of the school district's average daily attendance or twelve (12) pupils, whichever is greater, multiplied by the average expenditure of public monies per pupil in the State of Mississippi, as determined by the State Board of Education.

(2) An alternative school advisory board may be created within each school district maintaining a freestanding alternative school or two (2) or more adjacent school districts operating a freestanding alternative school pursuant to a contract approved by the State Board of Education. The advisory board shall meet no less than two (2) times during each school year to study the alternative school program and to make recommendations for improvements to the superintendent of the local school board or boards, as the case may be, and the State Superintendent of Education. The alternative school advisory board shall consist of the following members: one (1) school administrator to be appointed by each local school board of the school district or districts operating the alternative school; one (1) school board member and one (1) parent to be appointed by each superintendent of the school district or districts operating the alternative school; one (1) classroom teacher to be appointed by the classroom teachers in each school district operating the alternative school; one (1) individual to be appointed by the local youth court judge, or if there is no such court the chancery court judge; and one (1) law enforcement officer to be appointed by the local sheriff. The initial members of the advisory board shall serve as follows: One-third (1/3) of the members shall serve two (2) years; one-third (1/3) of the members shall serve three (3) years; and one-third (1/3) of the members shall serve four (4) years, to be designated by the appointing authority at the time of appointment. Thereafter, the term of each member shall be for a period of four (4) years.

An alternative school advisory board shall have no governing authority over the alternative school program, and not in any manner shall an advisory board's authority supersede the authority of the school district or lead district in those alternative school programs operated jointly by two (2) or more districts.



§ 37-151-85 - Transportation allowance

(1) The amount to be allotted by the State Board of Education for transportation shall be determined as follows:

The State Department of Education shall calculate the cost of transportation in school districts by ascertaining the average cost per pupil in average daily attendance of transported pupils in school districts classified in different density groups as determined by the State Department of Education. Based on these calculations, the State Department of Education shall develop a scale for determining the allowable cost per pupil in different density groups, which scale shall provide greatest allowance per pupil transported in school districts with lowest densities and smallest allowance per pupil in school districts with highest densities. The total allowance in the adequate education program for transported children for any school district for the current year shall be the average daily attendance of the transported children for the nine (9) months of the prior year, multiplied by the allowance per transported pupil as provided herein. However, the State Department of Education is hereby authorized and empowered to make proper adjustments in allotments, under rules and regulations of the State Board of Education, in cases where major changes in the number of children in average daily attendance transported occur from one (1) year to another as a result of changes or alterations in the boundaries of school districts, a change in or relocation of attendance centers, or for other reasons which would result in major decrease or increase in the number of children in average daily attendance transported during the current school year as compared with the preceding year. Moreover, the State Board of Education is hereby authorized and empowered to make such payments to all districts and/or university-based programs as deemed necessary in connection with transporting exceptional children as defined in Section 37-23-3. The State Board of Education shall establish and implement all necessary rules and regulations to allot transportation payments to university-based programs. In developing density classifications under the provisions hereof, the State Department of Education may give consideration to the length of the route, the sparsity of the population, the lack of adequate roads, highways and bridges, and the presence of large streams or other geographic obstacles. In addition to funds allotted under the above provisions, funds shall be allotted to each school district that transports students from their assigned school or attendance center to classes in an approved vocational-technical center at a rate per mile not to exceed the average statewide cost per mile of school bus transportation during the preceding year exclusive of bus replacement. All such transportation must have prior approval by the State Department of Education.

(2) The average daily attendance of transported children shall be reported by the school district in which such children attend school. If children living in a school district are transported at the expense of such school district to another school district, the average daily attendance of such transported children shall be deducted by the State Department of Education from the aggregate average daily attendance of transported children in the school district in which they attend school and shall be added to the aggregate average daily attendance of transported children of the school district from which they come for the purpose of calculating transportation allotments. However, such deduction shall not be made for the purpose of calculating adequate education program pupil-based funding.

(3) The State Department of Education shall include in the allowance for transportation for each school district an amount for the replacement of school buses or the purchase of new buses, which amount shall be calculated upon the estimated useful life of all school buses being used for the transportation of children in such school district, whether such buses be publicly or privately owned.

(4) The school boards of all districts operating school bus transportation are authorized and directed to establish a salary schedule for school bus drivers. No school district shall be entitled to receive the funds herein allotted for transportation unless it pays each of its nonstudent adult school bus drivers paid from such transportation allotments a minimum of One Hundred Ninety Dollars ($ 190.00) per month. In addition, local school boards may compensate school bus drivers, to include temporary or substitute bus drivers, for actual expenses incurred when acquiring an initial commercial license or any renewal of a commercial license in order to drive a school bus. In addition, local school boards may compensate school bus drivers, to include temporary or substitute bus drivers, for expenses, not to exceed One Hundred Dollars ($ 100.00), when acquiring an initial medical exam or any renewal of a medical exam, in order to qualify for a commercial driver's license.

(5) The State Board of Education shall be authorized and empowered to use such part of the funds appropriated for transportation in the adequate education fund as may be necessary to finance driver training courses as provided for in Section 37-41-1, Mississippi Code of 1972.

(6) The State Board of Education, acting through the Department of Education, may compensate school bus drivers, to include temporary or substitute bus drivers, who are providing driving services to the various state operated schools, such as the Mississippi School for the Deaf, the Mississippi School for the Blind, the Mississippi School of the Arts, the Mississippi School for Math and Science and any other similar state operated schools, for actual expenses incurred when acquiring an initial commercial license or any renewal of a commercial license in order to drive a school bus, to include the expense, not to exceed One Hundred Dollars ($ 100.00), of acquiring an initial medical exam or any renewal of a medical exam in order to qualify for a commercial driver's license.






FUNDS FOR TEACHER SALARIES

§ 37-151-87 - Reduction of local supplement or support from ad valorem taxation

No school district shall pay any teacher less than the state minimum salary. Provided, however, that school districts are authorized to reduce the state minimum salary by a pro rata daily amount in order to comply with the school district employee furlough provisions of Section 37-7-308. From and after July 1, 2012, no school district shall receive any funds under the provisions of this chapter for any school year during which the aggregate amount of local supplement as defined in Section 37-151-5 shall have been reduced below such amount for the previous year. However, (a) where there has been a reduction in adequate education program allocations for such district in such year, (b) where there has been a reduction in the amount of federal funds to such district below the previous year, or (c) where there has been a reduction in ad valorem taxes to such school district for the 1986-1987 school year below the amount for the previous year due to the exemption of nuclear generating plants from ad valorem taxation pursuant to Section 27-35-309, Mississippi Code of 1972, the aggregate amount of local supplement in such district may be reduced in the discretion of the local school board without loss of funds under this chapter. No school district may receive any funds under the provisions of this chapter for any school year if the aggregate amount of support from ad valorem taxation shall be reduced during such school year below such amount for the previous year; however, where there is a loss in adequate education program allocations, or where there is or heretofore has been a decrease in the total assessed value of taxable property within a school district, the aggregate amount of such support may be reduced proportionately. Nothing herein contained shall prohibit any school district from adopting or continuing a program or plan whereby teachers are paid varying salaries according to the teaching ability, classroom performance and other similar standards.



§ 37-151-89 - Salary payments from other funds

The minimum base pay for all classroom teachers may be increased by the district from any funds available to it; and those districts which have not prior to July 1, 1978, so increased said base pay, shall increase the minimum base pay for classroom teachers as fixed by this chapter and as authorized by any of the provisions of or standards set forth in this chapter.



§ 37-151-91 - Salary schedules

The school boards of all school districts may establish salary schedules based on training, experience and other such factors as may be incorporated therein, including student progress and performance as developed by the State Board of Education, paying teachers greater amounts than the scale provided herein, but no teacher may be paid less than the amount based upon the minimum scale of pay provided in the adequate education program as prescribed in Section 37-19-7, Mississippi Code of 1972, and all supplements paid from local funds shall be based upon the salary schedules so established. The school boards may call upon the State Department of Education for aid and assistance in formulating and establishing such salary schedules, and it shall be the duty of the State Department of Education, when so called upon, to render such aid and assistance. The amount actually paid to each teacher shall be based upon and determined by the type of certificate held by such teacher.






FUNDS FOR TRANSFERRED STUDENTS

§ 37-151-93 - Counting of legally transferred students; payment maintenance funds to transferee school

(1) Legally transferred students going from one school district to another shall be counted for adequate education program allotments by the school district wherein the pupils attend school, but shall be counted for transportation allotment purposes in the school district which furnishes or provides the transportation. The school boards of the school districts which approve the transfer of a student under the provisions of Section 37-15-31 shall enter into an agreement and contract for the payment or nonpayment of any portion of their local maintenance funds which they deem fair and equitable in support of any transferred student. Except as provided in subsection (2) of this section, local maintenance funds shall be transferred only to the extent specified in the agreement and contract entered into by the affected school districts. The terms of any local maintenance fund payment transfer contract shall be spread upon the minutes of both of the affected school district school boards. The school district accepting any transfer students shall be authorized to accept tuition from such students under the provisions of Section 37-15-31(1) and such agreement may remain in effect for any length of time designated in the contract. The terms of such student transfer contracts and the amounts of any tuition charged any transfer student shall be spread upon the minutes of both of the affected school boards. No school district accepting any transfer students under the provisions of Section 37-15-31(2), which provides for the transfer of certain school district employee dependents, shall be authorized to charge such transfer students any tuition fees.

(2) Local maintenance funds shall be paid by the home school district to the transferee school district for students granted transfers under the provisions of Sections 37-15-29(3) and 37-15-31(3), Mississippi Code of 1972, not to exceed the "base student cost" as defined in Section 37-151-5, Mississippi Code of 1972, multiplied by the number of such legally transferred students.






FUNDS FOR EMPLOYEE HEALTH INSURANCE

§ 37-151-95 - Payment for health insurance for certain school district employees; federal funding; withholding of district funding for failure to report data

Adequate education program funds shall include one hundred percent (100%) of the cost of the State and School Employees' Life and Health Insurance Plan created under Article 7, Chapter 15, Title 25, Mississippi Code of 1972, for all district employees who work no less than twenty (20) hours during each week and regular nonstudent school bus drivers employed by the district.

Where the use of federal funding is allowable to defray, in full or in part, the cost of participation in the insurance plan by district employees who work no less than twenty (20) hours during each week and regular nonstudent school bus drivers, whose salaries are paid, in full or in part, by federal funds, the allowance under this section shall be reduced to the extent of the federal funding. Where the use of federal funds is allowable but not available, it is the intent of the Legislature that school districts contribute the cost of participation for such employees from local funds, except that parent fees for child nutrition programs shall not be increased to cover such cost.

The State Department of Education, in accordance with rules and regulations established by the State Board of Education, may withhold a school district's adequate education program funds for failure of the district to timely report student, fiscal and personnel data necessary to meet state and/or federal requirements. The rules and regulations promulgated by the State Board of Education shall require the withholding of adequate education program funds for those districts that fail to remit premiums, interest penalties and/or late charges under the State and School Employees' Life and Health Insurance Plan. Noncompliance with such rules and regulations shall result in a violation of compulsory accreditation standards as established by the State Board of Education and Commission on School Accreditation.






DISTRIBUTION OF FUNDS

§ 37-151-97 - Annual information report of State Department of Education

The State Department of Education shall develop an annual reporting process to inform the Legislature, local district personnel and the general public as to the ongoing and future plans for the state's educational programs. The annual reporting process will include those vital statistics that are commonly reported by schools and districts and that can provide clear demographic, strategic and educational information to constituencies such as, but not limited to, the following information:

(a) Student enrollment, attendance, drop-out and graduation;

(b) Overall student and district achievement;

(c) Budget, administrative costs and other pertinent fiscal information, including:

(i) The receipts and disbursements of all school funds handled by the board;

(ii) Reports of expenditures for public schools, which, upon request must be made available on an individual district basis by the State Department of Education;

1. Total Student Expenditures:

a. Instruction (1000s);

b. Other Student Instructional Expenditures (2100s, 2200s);

2. General Administration (2300s and 2500s);

3. School Administration (2400s);

4. Other Expenditures (2600s, 2700s, 2800s, 3100s, 3200s); and

5. Nonoperational Expenditures (4000s, 5000s, 6000s);

(iii) The number of school districts, schoolteachers employed, school administrators employed, pupils taught and the attendance record of pupils therein;

(iv) County and district levies for each school district and agricultural high school;

(v) The condition of vocational education, a list of schools to which federal and state aid has been given, and a detailed statement of the expenditures of federal funds and the state funds that may be provided, and the ranking of subjects taught as compared with the state's needs.

(d) Other as directed by the State Board of Education.

Further, the reporting process will include an annual report developed specifically to relate the mission and goals of the State Board of Education, state superintendent and departments. This document will become the method through which the strategic planning and management process of the department is articulated to the public. It will explain and inform the public of the major initiatives of the department and clearly identify rationale for program development and/or elimination. The report will establish benchmarks, future plans and discuss the effectiveness of educational programs.

In addition to the information specified herein, the State Board of Education shall have full and plenary authority and power to require the furnishing of such further, additional and supplementary information as it may deem necessary for the purpose of determining the cost of the adequate education program in such school district for the succeeding fiscal year, the amount of the adequate education program funds to be allotted to each school district for the succeeding fiscal year, and for any other purpose authorized by law or deemed necessary by said State Board of Education.

It shall be the duty of the State Department of Education to prescribe the forms for the reports provided for in this section.



§ 37-151-99 - Preliminary estimate of education cost and amounts to be distributed

Based upon the information obtained pursuant to Section 37-151-97 and upon such other and further information as provided by law, the State Department of Education shall, on or before June 1 of each year, or as soon thereafter as is practical, furnish each school board the preliminary estimate of the amount each will receive from the common school fund and the adequate education program fund for the succeeding scholastic year, and at the same time shall furnish each such school board with a tentative estimate of the cost of the adequate education program in the school district for such succeeding fiscal year.



§ 37-151-101 - Distribution of funds

It shall be the duty of the State Department of Education to file with the State Treasurer and the State Fiscal Officer such data and information as may be required to enable the said State Treasurer and State Fiscal Officer to distribute the common school funds and adequate education program funds by electronic funds transfer to the several school districts and charter schools at the time required and provided under the provisions of this chapter. Such data and information so filed shall show in detail the amount of funds to which each school district and charter school is entitled from such common school fund and adequate education program fund. Such data and information so filed may be revised from time to time as necessitated by law. At the time provided by law, the State Treasurer and the State Fiscal Officer shall distribute to the several school districts and charter schools the amounts to which they are entitled from the common school fund and the adequate education program fund as provided by this chapter. Such distribution shall be made by electronic funds transfer to the depositories of the several school districts and charter schools designated in writing to the State Treasurer based upon the data and information supplied by the State Department of Education for such distribution. In such instances, the State Treasurer shall submit a request for an electronic funds transfer to the State Fiscal Officer, which shall set forth the purpose, amount and payees, and shall be in such form as may be approved by the State Fiscal Officer so as to provide the necessary information as would be required for a requisition and issuance of a warrant. A copy of the record of said electronic funds transfers shall be transmitted by the school district and charter school depositories to the Treasurer, who shall file duplicates with the State Fiscal Officer. The Treasurer and State Fiscal Officer shall jointly promulgate regulations for the utilization of electronic funds transfers to school districts and charter schools.



§ 37-151-103 - Payment of funds

(1) Funds due each school district and charter school under the terms of this chapter from the Adequate Education Program Fund shall be paid in the following manner: Two (2) business days prior to the last working day of each month there shall be paid to each school district and charter school, by electronic funds transfer, one-twelfth (1/12) of the funds to which the district or charter school is entitled from funds appropriated for the Adequate Education Program Fund. However, in December those payments shall be made on December 15th or the next business day after that date. All school districts shall process a single monthly payroll for licensed employees and may process a single monthly or a semimonthly payroll for nonlicensed employees, in the discretion of the local school board, with electronic settlement of payroll checks secured through direct deposit of net pay for all school district employees. In addition, the State Department of Education may pay school districts and charter schools from the common school fund and the Adequate Education Program Fund on a date earlier than provided for by this section if it is determined that it is in the best interest of school districts and charter schools to do so.

Provided, however, that if the cash balance in the State General Fund is not adequate on the due date to pay the amounts due to all school districts and charter schools in the state as determined by the State Superintendent of Education, the State Fiscal Officer shall not transfer said funds payable to any school district or districts or charter schools until money is available to pay the amount due to all districts and charter schools.

(2) Notwithstanding any provision of this chapter or any other law requiring the number of children in average daily attendance or the average daily attendance of transported children to be determined on the basis of the preceding year, the State Board of Education is hereby authorized and empowered to make proper adjustments in allotments in cases where major changes in the number of children in average daily attendance or the average daily attendance of transported children occurs from one year to another as a result of changes or alterations in the boundaries of school districts, the sending of children from one county or district to another upon a contract basis, the termination or discontinuance of a contract for the sending of children from one county or district to another, a change in or relocation of attendance centers, or for any other reason which would result in a major decrease or increase in the number of children in average daily attendance or the average daily attendance of transported children during the current school year as compared with the preceding year.

(3) In the event of an inordinately large number of absentees in any school district or charter school as a result of epidemic, natural disaster, or any concerted activity discouraging school attendance, then in such event school attendance for the purposes of determining average daily attendance under the adequate education program shall be based upon the average daily attendance for the preceding school year for such school district or charter school.






ADMINISTRATION AND ENFORCEMENT

§ 37-151-105 - Regulations

The State Board of Education shall have the authority to make such regulations not inconsistent with law which it deems necessary for the administration of this chapter. The State Board of Education, if it deems such practice necessary, may use reports of the first six (6) months of school for the purpose of determining average daily attendance and the number of pupils transported for that year.



§ 37-151-107 - Violations; penalties

Any superintendent of education, member of the local school board of any school district, superintendent, principal, teacher, carrier, bus driver or member or employee of the State Department of Education or State Board of Education, or any other person, who shall willfully violate any of the provisions of this chapter, or who shall willfully make any false report, list or record, or who shall willfully make use of any false report, list or record, concerning the number of school children in average daily attendance or the number of children being transported or entitled to be transported in any county or school district, shall be guilty of a misdemeanor and upon conviction shall be punished by imprisonment in the county jail for a period not to exceed sixty (60) days or by a fine of not less than One Hundred Dollars ($ 100.00), nor more than Three Hundred Dollars ($ 300.00), or by both such fine and imprisonment, in the discretion of the court. In addition, any such person shall be civilly liable for all amounts of public funds which are illegally, unlawfully or wrongfully expended or paid out by virtue of or pursuant to such false report, list or record, and upon conviction or adjudication of civil liability hereunder, such person shall forfeit his license to teach for a period of three (3) years, if such person is the holder of such a license. Any suit to recover such funds illegally, unlawfully or wrongfully expended or paid out may be brought in the name of the State of Mississippi by the Attorney General or the proper district attorney or county attorney, and, in the event such suit be brought against a person who is under bond, the sureties upon such bond shall likewise be liable for such amount illegally, unlawfully or wrongfully expended or paid out.









Chapter 152 - COMMISSION ON RESTRUCTURING THE MISSISSIPPI ADEQUATE EDUCATION PROGRAM (MAEP)

§ 37-152-1 - Commission created; duty to study and report on various factors related to MAEP; Board of Education to contract with consulting firm with expertise in public school funding formulas to assist with study; report of findings to Legislature; periodic studies; commission membership; appointments; meetings; quorum requirements; compensation

(1) There is created a Commission on Restructuring the Mississippi Adequate Education Program (MAEP). The commission shall, at a minimum, study and report on the following factors related to MAEP:

(a) Efficiency;

(b) Local contributions to MAEP;

(c) Base student cost;

(d) Selection of school districts for funding calculations;

(e) The factors that contribute to high performing schools;

(f) Add-on programs;

(g) High growth districts;

(h) At-risk student funds; and

(i) Determination of average daily attendance.

(2) The State Board of Education shall contract with a consulting firm that has expertise in public school funding formulas to assist the commission with the study. The commission shall make a report of its findings and recommendations to the Legislature by November 1, 2005, including any recommended legislation. The commission shall continue in existence and shall conduct a periodic study to update its recommendations relative to MAEP and make a report by November 1 in the first year of every four-year term of office of statewide officials and legislators.

(3) The commission shall be composed of the following seventeen (17) members:

(a) The Chairmen of the House and Senate Education Committees;

(b) The Chairmen of the House and Senate Appropriation Committees;

(c) Three (3) representatives to be appointed by the Speaker of the House, at least one (1) of which shall be a member of the Joint Legislative Budget Committee;

(d) Three (3) Senators to be appointed by the Lieutenant Governor, at least one (1) of which shall be a member of the Joint Legislative Budget Committee;

(e) The State Superintendent of Education, or his designee;

(f) The Associate State Superintendent of Education for Accountability;

(g) The State Auditor, or his designee;

(h) A local school superintendent appointed by the Governor;

(i) A local school business administrator designated by the Mississippi School Boards Association;

(j) A member of the State Board of Education appointed by the Chairman of the board; and

(k) The Executive Director of the Legislative Budget Office.

(4) Appointments shall be made within thirty (30) days after the July 1, 2005. The commission shall hold its first meeting before August 1, 2005. The Chairman of the House Education Committee and the Chairman of the Senate Education Committee shall serve as co-chairmen of the commission.

(5) A majority of the members of the task force shall constitute a quorum. In the adoption of rules, resolutions and reports, an affirmative vote of a majority of the task force shall be required. All members shall be notified in writing of all meetings, such notices to be mailed at least five (5) days prior to the date on which a meeting is to be held.

(6) Members of the commission may not be compensated for the performance of their duties. Any incidental costs associated with conducting the study shall be paid by the State Department of Education.

(7) The commission is authorized to accept money from any source, public or private, to be expended in implementing its duties under this section.

(8) To effectuate the purposes of this section, any department, division, board, bureau, commission or agency of the state or of any political subdivision thereof shall, at the request of the chairperson of the task force, provide to the commission such facilities, assistance and data as will enable the commission to properly carry out its duties.






Chapter 153 - WORKFORCE TRAINING AND EDUCATION CONSOLIDATION ACT

§ 37-153-1 - Short title [Repealed effective July 1, 2019]

This chapter shall be known and may be cited as the "Mississippi Comprehensive Workforce Training and Education Consolidation Act of 2004."



§ 37-153-3 - Legislative intent [Repealed effective July 1, 2019]

It is the intent of the Legislature by the passage of Chapter 572, Laws of 2004, to establish one (1) comprehensive workforce development system in the State of Mississippi that is focused on achieving results, using resources efficiently and ensuring that workers and employers can easily access needed services. This system shall reflect a consolidation of the Mississippi Workforce Development Advisory Council and the Mississippi State Workforce Investment Act Board. The purpose of Chapter 572, Laws of 2004, is to provide workforce activities, through a statewide system that maximizes cooperation among state agencies, that increase the employment, retention and earnings of participants, and increase occupational skill attainment by participants and as a result, improve the quality of the workforce, reduce welfare dependency and enhance the productivity and competitiveness of the State of Mississippi.



§ 37-153-5 - Definitions [Repealed effective July 1, 2019]

For purposes of this chapter, the following words and phrases shall have the meanings respectively ascribed in this section unless the context clearly indicates otherwise:

(a) "State board" means the Mississippi State Workforce Investment Board;

(b) "District councils" means the Local Workforce Development Councils;

(c) "Local workforce investment board" means the board that oversees the workforce development activities of local workforce areas under the federal Workforce Investment Act.



§ 37-153-7 - Mississippi Workforce Development Council created; duties; membership; staff and administration [Repealed effective July 1, 2019]

(1) There is created the Mississippi State Workforce Investment Board. The Mississippi State Workforce Investment Board shall be composed of thirty-nine (39) voting members, of which a majority shall be representatives of business and industry in accordance with the federal Workforce Investment Act.

(a) The Governor shall appoint the following members of the board to serve a term of four (4) years:

(i) The Executive Director of the Mississippi Association of Supervisors, or his/her designee;

(ii) The Executive Director of the Mississippi Municipal League;

(iii) One (1) elected mayor;

(iv) One (1) elected county supervisor;

(v) Two (2) representatives of labor organizations, who have been nominated by state labor federations;

(vi) Two (2) representatives of individuals and organizations that have experience with respect to youth activities;

(vii) One (1) representative of the Mississippi Association of Planning and Development Districts;

(viii) One (1) representative from each of the four (4) workforce areas in the state, who has been nominated by the community colleges in each respective area, with the consent of the elected county supervisors within the respective workforce area; and

(ix) Nineteen (19) representatives of business owners nominated by business and industry organizations, which may include representatives of the various planning and development districts in Mississippi.

(b) The following state officials shall be members of the board:

(i) The Executive Director of the Mississippi Department of Employment Security;

(ii) The Executive Director of the Department of Rehabilitation Services;

(iii) The State Superintendent of Public Education;

(iv) The Executive Director of the Mississippi Development Authority;

(v) The Executive Director of the Mississippi Department of Human Services;

(vi) The Executive Director of the Mississippi Community College Board.

(c) The Governor, or his designee, shall serve as a member.

(d) Four (4) legislators, who shall serve in a nonvoting capacity, two (2) of whom shall be appointed by the Lieutenant Governor from the membership of the Mississippi Senate, and two (2) of whom shall be appointed by the Speaker of the House from the membership of the Mississippi House of Representatives.

(e) The membership of the board shall reflect the diversity of the State of Mississippi.

(f) The Governor shall designate the Chairman of the Mississippi State Workforce Investment Board from among the voting members of the board, and a quorum of the board shall consist of a majority of the voting members of the board.

(g) The voting members of the board who are not state employees shall be entitled to reimbursement of their reasonable expenses incurred in carrying out their duties under this chapter, from any funds available for that purpose.

(h) The Mississippi Department of Employment Security shall be responsible for providing necessary administrative, clerical and budget support for the State Workforce Investment Board.

(2) The Mississippi Department of Employment Security shall establish limits on administrative costs for each portion of Mississippi's workforce development system consistent with the federal Workforce Investment Act or any future federal workforce legislation.

(3) The Mississippi State Workforce Investment Board shall have the following duties:

(a) Develop and submit to the Governor a strategic plan for an integrated state workforce development system that aligns resources and structures the system to more effectively and efficiently meet the demands of Mississippi's employers and job seekers. This plan will comply with the federal Workforce Investment Act of 1998, as amended;

(b) Assist the Governor in the development and continuous improvement of the statewide workforce investment system that shall include:

(i) Development of linkages in order to assure coordination and nonduplication among programs and activities; and

(ii) Review local workforce development plans that reflect the use of funds from the federal Workforce Investment Act, Wagner-Peyser Act and the Mississippi Comprehensive Workforce Training and Education Consolidation Act;

(c) Recommend the designation of local workforce investment areas as required in Section 116 of the federal Workforce Investment Act of 1998. There shall be four (4) workforce investment areas that are generally aligned with the planning and development district structure in Mississippi. Planning and development districts will serve as the fiscal agents to manage Workforce Investment Act funds, oversee and support the local workforce investment boards aligned with the area and the local programs and activities as delivered by the one-stop employment and training system. The planning and development districts will perform this function through the provisions of the county cooperative service districts created under Sections 19-3-101 through 19-3-115; however, planning and development districts currently performing this function under the Interlocal Cooperation Act of 1974, Sections 17-13-1 through 17-13-17, may continue to do so;

(d) Assist the Governor in the development of an allocation formula for the distribution of funds for adult employment and training activities and youth activities to local workforce investment areas;

(e) Recommend comprehensive, results-oriented measures that shall be applied to all Mississippi's workforce development system programs;

(f) Assist the Governor in the establishment and management of a one-stop employment and training system conforming to the requirements of the federal Workforce Investment Act of 1998, as amended, recommending policy for implementing the Governor's approved plan for employment and training activities and services within the state. In developing this one-stop career operating system, the Mississippi State Workforce Investment Board, in conjunction with local workforce investment boards, shall:

(i) Design broad guidelines for the delivery of workforce development programs;

(ii) Identify all existing delivery agencies and other resources;

(iii) Define appropriate roles of the various agencies to include an analysis of service providers' strengths and weaknesses;

(iv) Determine the best way to utilize the various agencies to deliver services to recipients; and

(v) Develop a financial plan to support the delivery system that shall, at a minimum, include an accountability system;

(g) Assist the Governor in reducing duplication of services by urging the local workforce investment boards to designate the local community/junior college as the operator of the WIN Job Center. Incentive grants of Two Hundred Thousand Dollars ($ 200,000.00) from federal Workforce Investment Act funds may be awarded to the local workforce boards where the community/junior college district is designated as the WIN Job Center. These grants must be provided to the community and junior colleges for the extraordinary costs of coordinating with the Workforce Investment Act, advanced technology centers and advanced skills centers. In no case shall these funds be used to supplant state resources being used for operation of workforce development programs;

(h) To provide authority, in accordance with any executive order of the Governor, for developing the necessary collaboration among state agencies at the highest level for accomplishing the purposes of this chapter;

(i) To monitor the effectiveness of the workforce development centers and WIN job centers;

(j) To advise the Governor, public schools, community/junior colleges and institutions of higher learning on effective school-to-work transition policies and programs that link students moving from high school to higher education and students moving between community colleges and four-year institutions in pursuit of academic and technical skills training;

(k) To work with industry to identify barriers that inhibit the delivery of quality workforce education and the responsiveness of educational institutions to the needs of industry;

(l) To provide periodic assessments on effectiveness and results of the overall Mississippi comprehensive workforce development system and district councils; and

(m) To assist the Governor in carrying out any other responsibility required by the federal Workforce Investment Act of 1998, as amended.

(4) The Mississippi State Workforce Investment Board shall coordinate all training programs and funds in the State of Mississippi.

Each state agency director responsible for workforce training activities shall advise the Mississippi State Workforce Investment Board of appropriate federal and state requirements. Each such state agency director shall remain responsible for the actions of his agency; however, each state agency and director shall work cooperatively, and shall be individually and collectively responsible to the Governor for the successful implementation of the statewide workforce investment system. The Governor, as the Chief Executive Officer of the state, shall have complete authority to enforce cooperation among all entities within the state that utilize federal or state funding for the conduct of workforce development activities.



§ 37-153-9 - District work force development councils created; duties; membership [Repealed effective July 1, 2019]

(1) In accordance with the federal Workforce Investment Act of 1998, there shall be established, for each of the four (4) state workforce areas prescribed in Section 37-153-3 (2)(c), a local workforce investment board to set policy for the portion of the state workforce investment system within the local area and carry out the provisions of the Workforce Investment Act.

(2) Each community college district shall have an affiliated District Workforce Development Council. The district council shall be composed of a diverse group of fifteen (15) persons appointed by the board of trustees of the affiliated public community or junior college. The members of each district council shall be selected from persons recommended by the chambers of commerce, employee groups, industrial foundations, community organizations and local governments located in the community college district of the affiliated community college with one (1) appointee being involved in basic literacy training. However, at least eight (8) members of each district council shall be chief executive officers, plant managers that are representatives of employers in that district or service sector executives. The District Workforce Development Council affiliated with each respective community or junior college shall advise the president of the community or junior college on the operation of its workforce development center/one-stop center.

The Workforce Development Council shall have the following advisory duties:

(a) To develop an integrated and coordinated district workforce investment strategic plan that:

(i) Identifies workforce investment needs through job and employee assessments of local business and industry;

(ii) Sets short-term and long-term goals for industry-specific training and upgrading and for general development of the workforce; and

(iii) Provides for coordination of all training programs, including ABE/High School Equivalency Diploma, Skills Enhancement and Industrial Services, and shall work collaboratively with the State Literacy Resource Center;

(b) To coordinate and integrate delivery of training as provided by the workforce development plan;

(c) To assist business and industry management in the transition to a high-powered, quality organization;

(d) To encourage continuous improvement through evaluation and assessment; and

(e) To oversee development of an extensive marketing plan to the employer community.



§ 37-153-11 - One-Stop Career Centers; staff and organization; duties [Repealed effective July 1, 2019]

(1) There are created workforce development centers to provide assessment, training and placement services to individuals needing retraining, training and upgrading for small business and local industry. Each workforce development center shall be affiliated with a separate public community or junior college district.

(2) Each workforce development center shall be staffed and organized locally by the affiliated community college. The workforce development center shall serve as staff to the affiliated district council.

(3) Each workforce development center, working in concert with its affiliated district council, shall offer and arrange services to accomplish the purposes of this chapter, including, but not limited to, the following:

(a) For individuals needing training and retraining:

(i) Recruiting, assessing, counseling and referring to training or jobs;

(ii) Preemployment training for those with no experience in the private enterprise system;

(iii) Basic literacy skills training and high school equivalency education;

(iv) Vocational and technical training, full-time or part-time; and

(v) Short-term skills training for educationally and economically disadvantaged adults in cooperation with federally established employment and training programs;

(b) For specific small businesses, industries or firms within the district:

(i) Job analysis, testing and curriculum development;

(ii) Development of specific long-range training plans;

(iii) Industry or firm-related preemployment training;

(iv) Workplace basic skills and literacy training;

(v) Customized skills training;

(vi) Assistance in developing the capacity for total quality management training;

(vii) Technology transfer information and referral services to business of local applications of new research in cooperation with the University Research Center, the state's universities and other laboratories; and

(viii) Development of business plans;

(c) For public schools within the district technical assistance to secondary schools in curriculum coordination, development of tech prep programs, instructional development and resource coordination; and

(d) For economic development, a local forum and resource center for all local industrial development groups to meet and promote regional economic development.

(4) Each workforce development center shall compile and make accessible to the Mississippi Workforce Investment Board necessary information for use in evaluating outcomes of its efforts and in improving the quality of programs at each community college, and shall include information on literacy initiatives. Each workforce development center shall, through an interagency management information system, maintain records on new small businesses, placement, length of time on the job after placement and wage rates of those placed in a form containing such information as established by the state council.

(5) The Mississippi Community College Board is authorized to designate one or more workforce development centers at the request of affiliated community or junior colleges to provide skills training to individuals to enhance their ability to be employed in the motion picture industry in this state.



§ 37-153-13 - Mississippi Community College Board to be primary support agency for the career centers and district councils; powers [Repealed effective July 1, 2019]

The Mississippi Community College Board is designated as the primary support agency to the workforce development centers. The Mississippi Community College Board may exercise the following powers:

(a) To provide the workforce development centers the assistance necessary to accomplish the purposes of this chapter;

(b) To provide the workforce development centers consistent standards and benchmarks to guide development of the local workforce development system and to provide a means by which the outcomes of local services can be measured;

(c) To develop the staff capacity to provide, broker or contract for the provision of technical assistance to the workforce development centers, including, but not limited to:

(i) Training local staff in methods of recruiting, assessment and career counseling;

(ii) Establishing rigorous and comprehensive local preemployment training programs;

(iii) Developing local institutional capacity to deliver total quality management training;

(iv) Developing local institutional capacity to transfer new technologists into the marketplace;

(v) Expanding the Skills Enhancement Program and improving the quality of adult literacy programs; and

(vi) Developing data for strategic planning;

(d) To collaborate with the Mississippi Development Authority and other economic development organizations to increase the community college systems' economic development potential;

(e) To administer presented and approved certification programs by the community colleges for tax credits and partnership funding for corporate training;

(f) To create and maintain an evaluation team that examines which kinds of curricula and programs and what forms of quality control of training are most productive so that the knowledge developed at one (1) institution of education can be transferred to others;

(g) To develop internal capacity to provide services and to contract for services from universities and other providers directly to local institutions;

(h) To develop and administer an incentive certification program;

(i) To develop and hire staff and purchase equipment necessary to accomplish the goals set forth in this section; and

(j) To collaborate, partner and contract for services with community-based organizations and disadvantaged businesses in the delivery of workforce training and career information especially to youth, as defined by the federal Workforce Investment Act, and to those adults who are in low income jobs or whose individual skill levels are so low as to be unable initially to be aided by a workforce development center. Community-based organizations and disadvantaged businesses must meet performance-based certification requirements set by the Mississippi Community College Board.






Chapter 154 - STATE LONGITUDINAL DATA SYSTEM

§ 37-154-1 - State Longitudinal Data System (SLDS); establishment

(1) To improve quality of life, education and employment opportunities for all citizens, the appropriate agencies of the State of Mississippi listed in subsection (2) of this section shall develop and maintain a State Longitudinal Data System (SLDS). The system will allow stakeholders and policymakers access data on state residents from birth to the workforce to drive accountability and investment decisions. The system will include data from multiple state agencies and entities. The system will provide decision makers a tool to develop policies to support objectives, including, but not limited to:

(a) Enabling Mississippians to secure and retain employment and receive better pay after completing training or postsecondary degrees;

(b) Enabling Mississippi to meet the education and job skill demands of business and industry;

(c) Developing an early warning system, which allows the state to intervene early, improving the graduation rates in high school and college;

(d) Identifying teachers, teaching methods and programs that lead to positive student outcomes; and

(e) Encouraging the sharing of electronic data across educational and other entities.

(2) Individual state agencies and state entities will send data from their internal system to the Statewide Longitudinal Data System. These initial agencies and entities shall provide data to the SLDS under the provisions developed by the SLDS Governing Board established in Section 37-154-3:

(a) Mississippi Department of Education (MDE);

(b) Mississippi Community College Board;

(c) Board of Trustees of State Institutions of Higher Learning (IHL);

(d) State Workforce Investment Board (SWIB);

(e) Mississippi Department of Employment Security (MDES);

(f) Mississippi Department of Human Services (MDHS); and

(g) State Early Childhood Advisory Council (SECAC).

Any agencies or entities added to SLDS shall provide a representative to the SLDS Governing Board and be governed in the same manner as the initial agencies and entities.

(3) The system will be based on an existing system currently housed, developed and maintained by the National Strategic Planning and Analysis Research Center (nSPARC) at Mississippi State University. The initial agencies participating in the SLDS Governing Board and nSPARC have worked collaboratively to secure funding through the United States Department of Education to expand and enhance the capacity of the state's existing technology infrastructure for the purposes of developing the SLDS. The State Data Center, operated by the Mississippi Department of Information Technology Services (ITS), will provide application hosting services for the SLDS until such time the SLDS Governing Board approves that another entity should perform these services.



§ 37-154-3 - Governance

(1) The SLDS will be governed by a SLDS Governing Board (the board), which shall be composed of a representative from each agency or entity providing data to the system. Each agency or entity will appoint their representative to sit on the Governing Board. For the two (2) years following July 1, 2013, the State Workforce Investment Board Chair will also serve as Chair of the SLDS Governing Board. In subsequent years, the SLDS Governing Board will elect a chair from among its members. The Chair of the SLDS Governing Board will serve a two-year term.

(2) The SLDS Governing Board shall develop and promulgate all rules and regulations governing the activities of the SLDS in accordance with applicable state and federal laws. The board is authorized to contract with a third party to manage and maintain the system and to insure the policies and procedures developed by the board are enforced.

(3) The SLDS Governing Board shall be responsible for, but not limited to, the following objectives:

(a) Identifying critical research and policy questions that need to be addressed by education (P-20) and workforce programs;

(b) Identifying reports and other information that should be available to education and workforce entities and other public stakeholders;

(c) Developing a funding mechanism for sustaining the system after it is developed;

(d) Defining and maintaining standards for privacy, confidentiality and security of data; and

(e) Performing other advisory functions that are necessary for the successful continuation and management of the longitudinal data system.

(4) Nothing in this chapter shall prevent an individual agency or entity from maintaining control of their agency's individual data.

(5) All data provided to the SLDS shall be provided in accordance with all local, state and federal laws governing the protection and sharing of such data.






Chapter 155 - COLLEGE SAVINGS PLANS OF MISSISSIPPI

Article 1 - MISSISSIPPI PREPAID AFFORDABLE COLLEGE TUITION (MPACT) PROGRAM

§ 37-155-1 - Short title

This article shall be known and may be cited as the "Mississippi Prepaid Affordable College Tuition Program."



§ 37-155-3 - Declaration of policy

The Legislature hereby finds and declares as follows:

(a) Tuition and required fees at institutions of higher education are difficult for many to afford and difficult to predict. As a result, the ability of individuals and families to plan for future educational expenses has been adversely affected.

(b) It is in the best interest of the citizens of this state to foster higher education in order to provide well-educated citizens.

(c) It is in the best interest of the citizens of this state to encourage state residents to enroll in institutions of higher education.

(d) Providing a mechanism to help assure the higher education of the citizens of this state is necessary and desirable for the public health, safety and welfare.

(e) The purposes of this article are to:

(i) Provide wide and affordable access to the public institutions of higher education for the residents of this state.

(ii) Encourage attendance at institutions of higher education and help individuals plan for educational expenses.

(iii) Provide a program for the advance purchase of tuition and required fees as both a means and an incentive for the citizens of this state to provide for future higher education expenses.

(iv) Provide a program through which many of the costs associated with postsecondary attendance may be paid in advance and fixed at a guaranteed level for the duration of the undergraduate enrollment.

(v) Provide for the creation of a trust fund, as an agency and instrumentality of the State of Mississippi, to assist qualified students in financing a portion of the cost of attending institutions of higher education in the State of Mississippi.

(vi) Encourage timely financial planning for higher education by the creation of prepaid tuition contracts.



§ 37-155-5 - Definitions

As used in this article, the following terms have the meanings ascribed to them in this section, unless the context clearly indicates otherwise:

(a) Prepaid Tuition Contract. A contract entered into between the Board of Directors of the College Savings Plans of Mississippi Trust Funds and a purchaser pursuant to this article.

(b) Trust fund. There is created a special fund in the State of Mississippi Treasury Department to be designated as the "Mississippi Prepaid Affordable College Tuition Trust Fund" (hereinafter referred to as the trust fund or fund) and to be administered by the State of Mississippi Treasury Department. The fund shall consist of state appropriations, monies acquired from other governmental or private sources, and money remitted in accordance with prepaid tuition contracts. In the event that dividends, interest and gains exceed the amount necessary for program administration and disbursements, the board may designate a percentage of the fund to serve as a contingency fund.

(c) Purchaser. A person, corporation, trust, charitable organization or other such entity that makes or is obligated to make advance payments in accordance with a prepaid tuition contract entered into pursuant to this article. However, no purchaser may request or accept any form of compensation, fee, commission, service charge or any other form of payment or remuneration for entering into a contract for the benefit of a nonresident beneficiary.

(d) Beneficiary. (i) The beneficiary of a prepaid tuition contract must be eighteen (18) years of age or younger at the time the purchaser enters into the contract and must be: (A) a resident of this state at the time the purchaser enters into the contract; or (B) a nonresident if the purchaser is a resident of this state at the time that the contract is entered into.

(ii) The board may require a reasonable period of residence in this state for a beneficiary or the purchaser.

(iii) A beneficiary is considered a resident for purposes of tuition regardless of the beneficiary's residence on the date of enrollment. However, for contracts entered into after July 1, 2003, this provision only applies to nonresident beneficiaries if (A) the original purchaser was the parent, grandparent or legal guardian of the beneficiary; or (B) the beneficiary was a resident of Mississippi at the time the contract was purchased.

(e) Institution of higher education. Any public institution of higher learning or public community or junior college located in Mississippi.

(f) Tuition. The quarter, semester or term charges and all required fees imposed by an institution of higher education as a condition of enrollment by all students.

(g) Board or board of directors. The Board of Directors of the College Savings Plans of Mississippi Trust Funds as provided in Section 37-155-7.

(h) Legislature. The Legislature of Mississippi.



§ 37-155-7 - Board of directors

(1) The board of directors shall consist of thirteen (13) members as follows:

(a) Nine (9) voting members as follows: the State Treasurer; the Commissioner of Higher Education, or his designee; the Executive Director of the Community and Junior College Board, or his designee; the Department of Finance and Administration Executive Director, or his designee; and one (1) member from each congressional district to be appointed by the Governor with the advice and consent of the Senate. One (1) member shall be appointed for an initial term of one (1) year; one (1) member shall be appointed for an initial term of two (2) years; one (1) member for an initial term of three (3) years; one (1) member for an initial term of four (4) years; and one (1) member for an initial term of five (5) years. On the expiration of any of the terms of office, the Governor shall appoint successors by and with the advice and consent of the Senate for terms of five (5) years in each case. Ex officio members of the board may be represented at official meetings by their deputy, or other designee, and such designees shall have full voting privileges and shall be included in the determination of a quorum for conducting board business.

(b) Two (2) nonvoting, advisory members of the board shall be appointed by each of the following officers: the Lieutenant Governor and the Speaker of the House of Representatives.

(2) Successors to the appointed members shall serve for the length of the term for each appointing official and shall be eligible for reappointment, and shall serve until a successor is appointed and qualified. Any person appointed to fill a vacancy on the board shall be appointed in a like manner and shall serve for only the unexpired term.

(3) Each member appointed shall possess knowledge, skill and experience in business or financial matters commensurate with the duties and responsibilities of the trust fund.

(4) Members of the board of directors shall serve without compensation, but shall be reimbursed for each day's official duties of the board at the same per diem as established by Section 25-3-69 and actual travel and lodging expenses as established by Section 25-3-41.

(5) The board of directors shall annually elect one (1) member to serve as chairman of the board and one (1) member to serve as vice chairman. The vice chairman shall act as chairman in the absence of or upon the disability of the chairman or in the event of a vacancy of the office of chairman.

(6) A majority of the currently serving members of the board shall constitute a quorum for the purposes of conducting business and exercising its official powers and duties. Any action taken by the board shall be upon the vote of a majority of the members present.



§ 37-155-9 - Powers of the board of directors

In addition to the powers granted by any other provision of this article, the board of directors shall have the powers necessary or convenient to carry out the purposes and provisions of this article, the purposes and objectives of the trust fund and the powers delegated by any other law of the state or any executive order thereof, including, but not limited to, the following express powers:

(a) To adopt and amend bylaws;

(b) To adopt such rules and regulations as are necessary to implement the provisions of this article;

(c) To invest any funds of the trust fund in any instrument, obligation, security or property that constitutes legal investments for public funds in the state and to name and use depositories for its investments and holdings;

(d) To execute contracts and other necessary instruments;

(e) To impose reasonable requirements for residency for beneficiaries at the time of purchase of the contract and to establish rules to govern purchase of contracts for beneficiaries who are nonresidents at the time the purchaser enters into the prepaid tuition contract;

(f) To impose reasonable limits on the number of contract participants in the trust fund at any given period of time;

(g) To contract for necessary goods and services, to employ necessary personnel, and to engage the services of consultants for administrative and technical assistance in carrying out the responsibilities of the trust fund;

(h) To solicit and accept gifts, including bequeathments or other testamentary gifts made by will, trust or other disposition, grants, loans and other aids from any personal source or to participate in any other way in any federal, state or local governmental programs in carrying out the purposes of this article. Any gifts made to the board under this subsection shall be deductible from taxable income of the state in the tax year;

(i) To define the terms and conditions under which payments may be withdrawn or refunded from the trust fund, including, but not limited to, the amount paid in and an additional amount in the nature of interest at a rate that corresponds, at a minimum, to the prevailing interest rates for savings accounts provided by banks and savings and loan associations and impose reasonable charges for such withdrawal or refund;

(j) To ensure applicability to private and out-of-state tuitions:

(i) Under the program, a state purchaser may enter into a prepaid tuition contract with the board under which the purchaser agrees to attend a public institution of higher education in Mississippi;

(ii) If the beneficiary of a plan described by Section 37-155-11 enrolls in any in-state or out-of-state regionally accredited private four- or two-year college or an out-of-state regionally accredited, state-supported, nonprofit four- or two-year college or university, or any in-state or out-of-state regionally accredited graduate institution, the board shall pay to the institution an amount up to, but not greater than, the undergraduate tuition and required fees that the board would have paid had the beneficiary enrolled in an institution of higher education covered by the plan selected in the prepaid tuition contract. The beneficiary is responsible for paying a private undergraduate or graduate institution or an out-of-state public undergraduate or graduate institution the amount by which the tuition and required fees of the institution exceed the tuition and required fees paid by the board;

(k) To impose reasonable time limits on the use of the tuition benefits provided by the program;

(l) To provide for the receipt of contributions to the trust fund in lump sums or installment payments;

(m) To adopt an official seal and rules;

(n) To sue and be sued;

(o) To establish agreements or other transactions with federal, state and local agencies, including state universities and community colleges;

(p) To appear in its own behalf before boards, commissions or other governmental agencies;

(q) To segregate contributions and payments to the fund into various accounts and funds;

(r) To require and collect administrative fees and charges in connection with any transaction and impose reasonable penalties, including default, for delinquent payments or for entering into an advance payment contract on a fraudulent basis;

(s) To procure insurance against any loss in connection with the property, assets and activities of the fund or the board;

(t) To require that purchasers of advance payment contracts verify, under oath, any requests for contract conversions, substitutions, transfers, cancellations, refund requests or contract changes of any nature;

(u) To administer the fund in a manner that is sufficiently actuarially sound to meet the obligations of the program. The board shall annually evaluate or cause to be evaluated the actuarial soundness of the fund. If the board perceives a need for additional assets in order to preserve actuarial soundness, the board may adjust the terms of subsequent advance payment contracts to ensure such soundness;

(v) To establish a comprehensive investment plan for the purposes of this section. The comprehensive investment plan shall specify the investment policies to be utilized by the board in its administration of the fund. The board may authorize investments in:

(i) Bonds, notes, certificates and other valid general obligations of the State of Mississippi, or of any county, or of any city, or of any supervisors district of any county of the State of Mississippi, or of any school district bonds of the State of Mississippi; notes or certificates of indebtedness issued by the Veterans' Home Purchase Board of Mississippi, provided such notes or certificates of indebtedness are secured by the pledge of collateral equal to two hundred percent (200%) of the amount of the loan, which collateral is also guaranteed at least for fifty percent (50%) of the face value by the United States government, and provided that not more than five percent (5%) of the total investment holdings of the system shall be in Veterans' Home Purchase Board notes or certificates at any time; real estate mortgage loans one hundred percent (100%) insured by the Federal Housing Administration on single family homes located in the State of Mississippi, where monthly collections and all servicing matters are handled by Federal Housing Administration approved mortgagees authorized to make such loans in the State of Mississippi;

(ii) State of Mississippi highway bonds;

(iii) Funds may be deposited in federally insured institutions domiciled in the State of Mississippi or a custodial bank which appears on the State of Mississippi Treasury Department's approved depository list and/or safekeeper list;

(iv) Corporate bonds of investment grade as rated by Standard Poor's or by Moody's Investment Service, with bonds rated BAA/BBB not to exceed five percent (5%) of the book value of the total fixed income investments; or corporate short-term obligations of corporations or of wholly owned subsidiaries of corporations, whose short-term obligations are rated A-3 or better by Standard and Poor's or rated P-3 or better by Moody's Investment Service;

(v) Bonds of the Tennessee Valley Authority;

(vi) Bonds, notes, certificates and other valid obligations of the United States, and other valid obligations of any federal instrumentality that issues securities under authority of an act of Congress and are exempt from registration with the Securities and Exchange Commission;

(vii) Bonds, notes, debentures and other securities issued by any federal instrumentality and fully guaranteed by the United States. Direct obligations issued by the United States of America shall be deemed to include securities of, or other interests in, any open-end or closed-end management type investment company or investment trust registered under the provisions of 15 USCS Section 80(a)-1 et seq., provided that the portfolio of such investment company or investment trust is limited to direct obligations issued by the United States of America, United States government agencies, United States government instrumentalities or United States government sponsored enterprises, and to repurchase agreements fully collateralized by direct obligations of the United States of America, United States government agencies, United States government instrumentalities or United States government sponsored enterprises, and the investment company or investment trust takes delivery of such collateral for the repurchase agreement, either directly or through an authorized custodian. The State Treasurer and the Executive Director of the Department of Finance and Administration shall review and approve the investment companies and investment trusts in which funds may be invested;

(viii) Interest-bearing bonds or notes which are general obligations of any other state in the United States or of any city or county therein, provided such city or county had a population as shown by the federal census next preceding such investment of not less than twenty-five thousand (25,000) inhabitants and provided that such state, city or county has not defaulted for a period longer than thirty (30) days in the payment of principal or interest on any of its general obligation indebtedness during a period of ten (10) calendar years immediately preceding such investment;

(ix) Shares of stocks, common and/or preferred, of corporations created by or existing under the laws of the United States or any state, district or territory thereof; provided:

(A) The maximum investments in stocks shall not exceed fifty percent (50%) of the book value of the total investment fund of the system;

(B) The stock of such corporation shall:

1. Be listed on a national stock exchange; or

2. Be traded in the over-the-counter market, provided price quotations for such over-the-counter stocks are quoted by the National Association of Securities Dealers Automated Quotation System (NASDAQ);

(C) The outstanding shares of such corporation shall have a total market value of not less than Fifty Million Dollars ($ 50,000,000.00);

(D) The amount of investment in any one (1) corporation shall not exceed three percent (3%) of the book value of the assets of the system; and

(E) The shares of any one (1) corporation owned by the system shall not exceed five percent (5%) of that corporation's outstanding stock;

(x) Bonds rated Single A or better, stocks and convertible securities of established non-United States companies, which companies are listed on only primary national stock exchanges of foreign nations; and in foreign government securities rated Single A or better by a recognized rating agency; provided that the total book value of investments under this paragraph shall at no time exceed twenty percent (20%) of the total book value of all investments of the system. The board may take requisite action to effectuate or hedge such transactions through foreign banks, including the purchase and sale, transfer, exchange or otherwise disposal of, and generally deal in foreign exchange through the use of foreign currency, interbank forward contracts, futures contracts, options contracts, swaps and other related derivative instruments, notwithstanding any other provisions of this article to the contrary;

(xi) Covered call and put options on securities traded on one or more of the regulated exchanges;

(xii) Institutional investment trusts managed by a corporate trustee or by a Securities and Exchange Commission registered investment advisory firm retained as an investment manager by the board of directors, and institutional class shares of investment companies and unit investment trusts registered under the Investment Company Act of 1940 where such funds or shares are comprised of common or preferred stocks, bonds, money market instruments or other investments authorized under this section. Any investment manager or managers approved by the board of directors shall invest such funds or shares as a fiduciary;

(xiii) Pooled or commingled real estate funds or real estate securities managed by a corporate trustee or by a Securities and Exchange Commission registered investment advisory firm retained as an investment manager by the board of directors. Such investment in commingled funds or shares shall be held in trust; provided that the total book value of investments under this paragraph shall at no time exceed five percent (5%) of the total book value of all investments of the system. Any investment manager approved by the board of directors shall invest such commingled funds or shares as a fiduciary;

(w) All investments shall be acquired by the board at prices not exceeding the prevailing market values for such securities;

(x) Any limitations herein set forth shall be applicable only at the time of purchase and shall not require the liquidation of any investment at any time. All investments shall be clearly marked to indicate ownership by the system and to the extent possible shall be registered in the name of the system;

(y) Subject to the above terms, conditions, limitations and restrictions, the board shall have power to sell, assign, transfer and dispose of any of the securities and investments of the system, provided that the sale, assignment or transfer has the majority approval of the entire board. The board may employ or contract with investment managers, evaluation services or other such services as determined by the board to be necessary for the effective and efficient operation of the system;

(z) Except as otherwise provided herein, no trustee and no employee of the board shall have any direct or indirect interest in the income, gains or profits of any investment made by the board, nor shall any such person receive any pay or emolument for his services in connection with any investment made by the board. No trustee or employee of the board shall become an endorser or surety, or in any manner an obligor for money loaned by or borrowed from the system;

(aa) All interest derived from investments and any gains from the sale or exchange of investments shall be credited by the board to the account of the system;

(bb) To delegate responsibility for administration of the comprehensive investment plan to a consultant the board determines to be qualified. Such consultant shall be compensated by the board. Directly or through such consultant, the board may contract to provide such services as may be a part of the comprehensive investment plan or as may be deemed necessary or proper by the board or such consultant, including, but not limited to, providing consolidated billing, individual and collective record keeping and accounting, and asset purchase, control and safekeeping;

(cc) To annually prepare or cause to be prepared a report setting forth in appropriate detail an accounting of the fund and a description of the financial condition of the program at the close of each fiscal year. Such report shall be submitted to the Governor, the Lieutenant Governor, the President of the Senate, the Speaker of the House of Representatives, and members of the Board of Trustees of State Institutions of Higher Learning, the Mississippi Community College Board and the State Board of Education on or before March 31 each year. In addition, the board shall make the report available to purchasers of advance payment contracts. The board shall provide to the Board of Trustees of State Institutions of Higher Learning and the Mississippi Community College Board by March 31 each year complete advance payment contract sales information including projected postsecondary enrollments of beneficiaries. The accounts of the fund shall be subject to annual audits by the State Auditor or his designee;

(dd) To solicit proposals for the marketing of the Mississippi Prepaid Affordable College Tuition Program. The entity designated pursuant to this paragraph shall serve as a centralized marketing agent for the program and shall solely be responsible for the marketing of the program. Any materials produced for the purpose of marketing the programs shall be submitted to the board for review. No such materials shall be made available to the public before the materials are approved by the board. Any educational institution may distribute marketing materials produced for the program; however, all such materials shall have been approved by the board prior to distribution. Neither the state nor the board shall be liable for misrepresentation of the program by a marketing agent; and

(ee) To establish other policies, procedures and criteria necessary to implement and administer the provisions of this article.

For efficient and effective administration of the program and trust fund, the board may authorize the State of Mississippi Treasury Department and/or the State Treasurer to carry out any or all of the powers and duties enumerated above.



§ 37-155-11 - Types of plans

The board shall make prepaid tuition contracts available for the: (1) junior college plan; (2) senior college plan; and (3) junior-senior college plan.

(a) Junior College Plan. Through the junior college plan, a prepaid tuition contract shall provide tuition and required fees for the beneficiary to attend a public community or junior college for a specified number of undergraduate credit hours not to exceed the typical full-time hourly course load as defined by the institution for tuition payment purposes or up to a maximum of two (2) years required for a certificate or an associate degree awarded by a public community or junior college.

(b) Senior College Plan. Through the senior college plan, a prepaid tuition contract shall provide prepaid tuition and required fees for the beneficiary to attend a public senior college or university for a specified number of undergraduate credit hours not to exceed the typical full-time hourly course load as defined by the institution for tuition payment purposes or up to a maximum of five (5) years required for a baccalaureate degree awarded by a public senior college or university.

(c) Junior-Senior College Plan. Through the junior-senior college plan, a prepaid tuition contract shall provide prepaid tuition and required fees for the beneficiary to attend:

(i) A public community or junior college for a specified number of undergraduate credit hours not to exceed the typical full-time hourly course load as defined by the institution for tuition payment purposes or up to a maximum of two (2) years required for a person to receive a certificate or associate degree awarded by a public community or junior college; and

(ii) A public senior college or university for a specified number of credit hours not to exceed the typical full-time hourly course load as defined by the institution for tuition payment purposes or up to a maximum of five (5) years required for the person to receive a baccalaureate degree awarded by a public senior college or university.



§ 37-155-13 - Dormitory residence plan

Through the dormitory residence plan, the advance payment contract shall provide prepaid housing fees for a maximum of eight (8) semesters of full-time undergraduate enrollment in an institution of higher education. Dormitory residence plans are optional and may be purchased only in conjunction with a prepaid tuition plan. Dormitory residence plans shall be purchased in increments of two (2) semesters. Beneficiaries shall bear the cost of any additional elective charges such as laundry service or long-distance telephone service. Each institution of higher education may specify the residence halls eligible for inclusion in the plan. In addition, any institution of higher education may request immediate termination of a dormitory contract based on a violation or multiple violations of rules of the residence hall. Beneficiaries shall have the highest priority in the assignment of housing with institutions of higher education residence halls. In the event that sufficient housing is not available for all beneficiaries, the board shall refund the purchaser or beneficiary an amount equal to the fees charged for dormitory residence during that semester.



§ 37-155-15 - Mississippi Prepaid Affordable College Tuition Program Trust Fund

(1) There is hereby created a Mississippi Prepaid Affordable College Tuition Program Trust Fund (hereinafter referred to as the trust fund or the fund) to be administered by the State of Mississippi Treasury Department until and unless the Legislature shall determine otherwise.

(2) The official location of the trust fund shall be the State of Mississippi Treasury Department, and the facilities of the State of Mississippi Treasury Department shall be used and employed in the administration of the fund, including, but without limitations thereto, the keeping of records, the management of bank accounts and other investments, the transfer of funds and the safekeeping of securities evidencing investments.

(3) Payments received by the board from purchasers on behalf of beneficiaries or from any other source, public or private, shall be placed in the trust fund, and the fund may be divided into separate accounts as may be determined by the board.

(4) The trust fund, through the Treasurer, is hereby specifically authorized to receive and deposit into the trust fund any gift of any nature, real or personal property, made by an individual by testamentary disposition, including, without limitation, any specific gift or bequeath made by will, trust or other disposition.

(5) The board shall obtain appropriate actuarial assistance to establish, maintain and certify a fund sufficient to meet the obligation of the trust fund, and shall annually evaluate or cause to be evaluated, the actuarial soundness of the trust fund. If the board perceives a need for additional assets in order to preserve actuarial soundness, it may adjust the terms of subsequent prepaid tuition contracts to ensure such soundness.

(6) The trust fund shall constitute a fund of an agency of the state, and its property and income shall be exempt from all taxation by the state and by all of its political subdivisions.

(7) In order to provide funds to enable the trust to pay all amounts that shall be due under prepaid tuition contracts, there is hereby irrevocably pledged to that purpose from the trust fund such monies as shall be necessary to pay all amounts that shall be due under prepaid tuition contracts at any time. In order to carry out the said pledge, in each fiscal year the board shall determine the amount of the future obligations of the trust fund under prepaid tuition contracts by any appropriate actuarial method. After that determination has been made, all monies on deposit in the trust fund up to and including the amount of such future obligations shall remain on deposit in the trust fund and shall be subject to the aforesaid pledge and appropriation by the Legislature.

(8) There is hereby created a separate account with the State of Mississippi Treasury Department to be known as the "Mississippi Prepaid Affordable College Tuition Administrative Account" for the purposes of implementing and maintaining prepaid college tuition accounts pursuant to this article.



§ 37-155-17 - Prepaid tuition contracts; tax exclusions and deductions

Any interest, dividends or gains accruing on the payments made pursuant to a prepaid tuition contract under the terms of this article shall be excluded from the gross income of any such payor or beneficiary for purposes of the Mississippi Income Tax Law. The payor may deduct from taxable income the amount of any payments made under a prepaid tuition contract in the tax year.



§ 37-155-19 - Duties of the board

In addition to any other requirements of this article the board of directors shall:

(a) Make available summary information on the financial condition of the trust fund to all purchasers of prepaid college tuition contracts;

(b) Prepare, or cause to be prepared, an annual accounting of the trust fund and transmit a copy of same to the Governor, the Lieutenant Governor and the Speaker of the House of Representatives; and

(c) Make all necessary and appropriate arrangements with state colleges and universities in order to fulfill its obligations under the prepaid tuition contracts, which arrangements shall include the payment by the trust fund of current applicable tuition and fee charges on behalf of a beneficiary to the college or university.



§ 37-155-21 - Statement regarding status of prepaid tuition contract

(1) The board shall furnish without charge to each purchaser an annual statement of:

(a) The amount paid by the purchaser under the prepaid tuition contract;

(b) The number of years originally covered by the contract;

(c) The number of years remaining under the contract; and

(d) Any other information the board determines by rule is necessary or appropriate.

(2) The board shall furnish a statement complying with subsection (1) to a purchaser or beneficiary on written request. The board may charge a reasonable fee for each statement furnished under this subsection.



§ 37-155-23 - No promise or guarantee of admission

This article is not a promise or guarantee that the beneficiary will be:

(a) Admitted to any institution of higher education;

(b) Admitted to a particular institution of higher education after admission;

(c) Allowed to continue enrollment at an institution of higher education; or

(d) Graduated from an institution of higher education.



§ 37-155-25 - Full faith and credit

The state shall agree to meet the obligations of the board to beneficiaries if monies in the fund fail to offset the obligations of the board. If there is not enough money in the fund to pay the tuition and required fees of the institution of higher education in which a beneficiary enrolls as provided by the prepaid tuition contract, the Legislature shall appropriate to the fund the amount necessary for the board to pay the applicable amount of tuition and required fees of the institution.

In the event that the board determines the program to be financially infeasible, the board may discontinue the program. Any qualified beneficiary who has been accepted by and is enrolled or is within five (5) years of enrollment in an institution of higher learning or any in-state or out-of-state regionally accredited private four- or two-year college or an out-of-state regionally accredited, state-supported, nonprofit four- or two-year college or university shall be entitled to exercise the complete benefits for which he has contracted. All other contract holders shall receive a refund, pursuant to Section 37-155-9, of the amount paid in and an additional amount in the nature of interest at a rate that corresponds, at a minimum, to the prevailing interest rates for savings accounts provided by banks and savings and loan associations.



§ 37-155-27 - Severability

The provisions of this article are severable. If any part of this article is declared invalid or unconstitutional, such declaration shall not affect the part which remains.






Article 3 - MISSISSIPPI AFFORDABLE COLLEGE SAVINGS (MACS) PROGRAM

§ 37-155-101 - Short title

This article shall be known and may be cited as the "Mississippi Affordable College Savings Program."



§ 37-155-103 - Declaration of purpose

The following are the purposes of this article:

(a) To provide a program of savings trust agreements to apply distributions toward qualified higher education expenses at eligible educational institutions, as defined in Section 529 of the Internal Revenue Code, as amended, or other applicable federal law.

(b) To provide for the creation of a trust fund, as an instrumentality of the State of Mississippi, to assist qualified students in financing costs of attending institutions of higher education.

(c) To encourage timely financial planning for higher education by the creation of savings trust accounts.

(d) To provide a choice of programs to persons who determine that the overall educational needs of their families are best suited to a prepaid tuition contract under the Mississippi Prepaid Affordable College Tuition (MPACT) Program, a savings trust agreement under this article, or both.

(e) To provide a savings program for those persons who wish to save to meet post secondary educational needs beyond the traditional baccalaureate curriculum.



§ 37-155-105 - Definitions

As used in this article, the following words and phrases have the meanings ascribed in this section unless the context clearly indicates otherwise:

(a) "MACS Program" means the Mississippi Affordable College Savings Program established under this article.

(b) "MACS Trust Fund" means a special fund in the State Treasury established under Section 37-155-111, and administered by the Treasury Department.

(c) "Account owner" means a resident or nonresident person, corporation, trust, charitable organization or other entity which contributes to or invests money in a savings trust account under the MACS Program on behalf of a beneficiary and which is listed as the owner of the savings trust account.

(d) "Beneficiary" means a resident or nonresident beneficiary of a savings trust agreement who meets the requirements of Section 529 of the Internal Revenue Code of 1986, as amended, or other applicable federal law, and any regulations established by the board.

(e) "Institution of higher education" means an eligible educational institution as defined in Section 529 of the Internal Revenue Code of 1986, as amended, or any other applicable federal law.

(f) "Tuition" means the quarter, semester or term charges and all required fees imposed by an institution of higher education as a condition of enrollment by all students.

(g) "Board" means the Board of Directors of the College Savings Plans of Mississippi Trust Funds established under Section 37-155-7.

(h) "Payor" means a person, corporation, trust, charitable organization or other such entity which contributes money or makes a payment to either a savings trust account established pursuant to this article or a prepaid tuition account established under Sections 37-155-1 through 37-155-27 on behalf of a beneficiary.

(i) "Savings trust account" means an account established by an account owner pursuant to this article on behalf of a beneficiary in order to apply distributions from the account toward qualified higher education expenses at eligible educational institutions, as defined in Section 529 of the Internal Revenue Code of 1986, as amended, or other applicable federal law.

(j) "Savings trust agreement" means the agreement entered into between the board and the account owner establishing a savings trust account.

(k) "Qualified higher education expense" means any higher education expense, as defined in Section 529 of the Internal Revenue Code of 1986, as amended, or other applicable federal law.

(l) "Qualified withdrawal" means a withdrawal by an account owner or beneficiary for qualified higher education expenses or as otherwise permitted under Section 529 of the Internal Revenue Code of 1986, as amended, without a penalty required under the Internal Revenue Code.



§ 37-155-107 - Powers of the board of directors

In addition to those powers granted to the board by Sections 37-155-1 through 37-155-27 and any other provisions of this article, the board shall have the powers necessary or convenient to carry out the purposes and provisions of this article, the purposes and objectives of the trust fund, and the powers delegated by any other law or executive order of this state, including, but not limited to, the following express powers:

(a) To adopt such rules and regulations as are necessary to implement this article, subject to applicable federal laws and regulations, including rules regarding transfers of funds between accounts established under prepaid tuition contracts and savings trust agreements;

(b) To impose reasonable requirements for residency for beneficiaries or account owners at the time of purchase of the savings trust agreement;

(c) To contract for necessary goods and services, to employ necessary personnel, and to engage the services of consultants and other qualified persons and entities for administrative and technical assistance in carrying out the responsibilities of the trust funds under terms and conditions that the board deems reasonable, including contract terms for periods up to ten (10) years at which time a contract may be terminated, extended or renewed for a term determined by the board, not to exceed a term of ten (10) years at any one time;

(d) To solicit and accept gifts, including bequests or other testamentary gifts made by will, trust or other disposition grants, loans and other aids from any personal source or to participate in any other way in any federal, state or local governmental programs in carrying out the purposes of this article;

(e) To define the terms and conditions under which payments may be withdrawn or refunded from the trust fund established under this article to impose reasonable charges for a withdrawal or refund;

(f) To impose reasonable time limits on the use of savings trust account distributions provided by the MACS Program;

(g) To regulate the receipt of contributions or payments to the MACS Trust Fund;

(h) To segregate contributions and payments to the MACS Trust Fund into various accounts and funds;

(i) To require and collect administrative fees and charges in connection with any transaction and to impose reasonable penalties for withdrawal of funds for nonqualified higher educational expenses or for entering into a savings trust agreement on a fraudulent basis;

(j) To procure insurance against any loss in connection with the property, assets and activities of the MACS Trust Fund or the board;

(k) To require that account owners of savings trust agreements or purchasers of Mississippi Prepaid Affordable College Tuition (MPACT) contracts under Sections 37-155-1 through 37-155-27 verify, under oath, any requests for contract conversions, substitutions, transfers, cancellations, refund requests or contract changes of any nature;

(l) To solicit proposals and to contract for the marketing of the MACS Program, provided that: (i) any materials produced by a marketing contractor for the purpose of marketing the program must be approved by the board before being made available to the public; and (ii) neither the state nor the board shall be liable for misrepresentation of the program by a marketing contractor;

(m) To delegate responsibility for administration of the comprehensive investment plan to a contractor or contractors or a consultant or consultants that the board determines is qualified;

(n) To make all necessary and appropriate arrangements with colleges and universities or other entities in order to fulfill its obligations under savings trust agreements;

(o) To establish other policies, procedures and criteria necessary to implement and administer this article; and

(p) To authorize the Treasury Department or the State Treasurer, or both, to carry out any or all of the powers and duties enumerated in this section for efficient and effective administration of the MACS Program and MACS Trust Fund.



§ 37-155-109 - Savings trust agreements

(1) The board shall make savings trust agreements available to the public, under which account owners or other payors may make contributions on behalf of qualified beneficiaries. Contributions and investment earnings on the contributions may be used for any qualified higher educational expenses of a designated beneficiary. The state does not guarantee that such contributions, together with the investment return on such contributions, if any, will be adequate to pay for qualified education expenses in full.

(2) Each savings trust agreement made pursuant to this article shall include the following terms and provisions:

(a) The maximum and minimum contribution allowed on behalf of each beneficiary for the payment of qualified higher education expenses at eligible institutions, both as defined in Section 529 of the Internal Revenue Code of 1986, as amended, or other applicable federal law;

(b) Provisions for withdrawals, refunds, transfers and any penalties;

(c) The name, address and date of birth of the beneficiary on whose behalf the savings trust account is opened;

(d) Terms and conditions for a substitution of the beneficiary originally named;

(e) Terms and conditions for termination of the account, including any refunds, withdrawals or transfers, and applicable penalties, and the name of the person or persons entitled to terminate the account;

(f) The time period during which the beneficiary must use benefits from the savings trust account;

(g) All other rights and obligations of the account owner and the MACS Trust Fund; and

(h) Any other terms and conditions that the board deems necessary or appropriate, including those necessary to conform the savings trust account with the requirements of Section 529 of the Internal Revenue Code of 1986, as amended, or other applicable federal law or regulations.



§ 37-155-111 - Mississippi Affordable College Savings Trust Fund

(1) There is created a Mississippi Affordable College Savings Trust Fund as an instrumentality of the state to be administered by the Treasury Department. The MACS Trust Fund shall consist of state appropriations, monies acquired from other governmental or private sources and money remitted in accordance with savings trust agreements and shall receive and hold all payments, contributions and deposits intended for it as well as gifts, bequests, endowments or federal, state or local grants and any other public or private source of funds and all earnings on the fund until disbursed as provided under this section. The amounts on deposit in the trust fund shall not constitute property of the state. Amounts on deposit in the trust fund may not be commingled with state funds, and the state may have no claim to or interest in such funds. Savings trust agreements or any other contract entered into by or on behalf of the trust do not constitute a debt or obligation of the state, and no account owner is entitled to any amounts except for those amounts on deposit in or accrued to their account.

The MACS Trust Fund shall continue in existence as long as it holds any funds belonging to an account owner or otherwise has any obligations to any person or entity until its existence is terminated by the Legislature and remaining assets on deposit in the fund are returned to account owners or transferred to the state in accordance with unclaimed property laws.

(2) There are created the following three (3) separate accounts within the MACS Trust Fund: (a) the administrative account; (b) the endowment account; and (c) the program account. The administrative account shall accept, deposit and disburse funds for the purpose of administering and marketing the program. The endowment account shall receive and deposit accounts received in connection with the sales of interests in the MACS Trust Fund other than amounts for the administrative account and other than amounts received pursuant to a savings trust agreement. Amounts on deposit in the endowment account may be applied as specified by the board for any purpose related to the program or to otherwise assist Mississippi residents to attain a postsecondary education. The program account shall receive, invest and disburse amounts pursuant to savings trust agreements.

(3) The official location of the trust fund shall be the State of Mississippi Treasury Department, and the facilities of the Treasury Department shall be used and employed in the administration of the fund, including, but without limitation to, the keeping of records, the management of bank accounts and other investments, the transfer of funds and the safekeeping of securities evidencing investments. These functions may be administered pursuant to a management agreement with a qualified entity or entities.

(4) Payments received by the board on behalf of beneficiaries from account owners, other payors or from any other source, public or private, shall be placed in the trust fund, and the board shall cause there to be maintained separate records and accounts for individual beneficiaries, as may be required under Section 529 of the Internal Revenue Code of 1986, as amended, and any other applicable federal law.

(5) Account owners and any other payors or contributors shall be permitted only to contribute cash or any other form of payment or contribution as is permitted under Section 529 of the Internal Revenue Code of 1986, as amended, and approved by the board. The board shall cause the program to maintain adequate safeguards against contributions in excess of what may be required for qualified higher education expenses. The MACS Trust Fund, through the Treasurer, may receive and deposit into the trust fund any gift of any nature, real or personal property, made by an individual by testamentary disposition, including, without limitation, any specific gift or bequeath made by will, trust or other disposition to the extent permitted under Section 529 of the Internal Revenue Code of 1986, as amended. The MACS Trust Fund may receive amounts transferred from an UGMA, UTMA or other account established for the benefit of a minor if the trust beneficiary of such an account is identified as the legal owner of the MACS Trust Fund account upon attaining majority age.

(6) The account owner retains ownership of all amounts on deposit in his or her account with the program up to the date of distribution on behalf of a designated beneficiary. Earnings derived from investment of the contributions shall be considered to be held in trust in the same manner as contributions, except as applied for purposes of the designated beneficiary and for purposes of maintaining and administrating the program as provided in this article. Amounts on deposit in an account owner's account shall be available for expenses and penalties imposed by the board for the program as disclosed in the savings trust agreement.

(7) The MACS Trust Fund shall constitute a fund of an instrumentality of the state, and its property and income shall be exempt from all taxation by the state and by all of its political subdivisions.

(8) The assets of the MACS Trust Fund shall be preserved, invested and expended solely pursuant to and for the purposes of this article and shall not be loaned or otherwise transferred or used by the state for any other purpose.



§ 37-155-113 - Property in Trust Fund exempt from taxation; tax deduction for contributions to MACS accounts

(1) All property and income of the MACS Trust Fund, as an instrumentality of the state, is exempt from all taxation by the state and by its political subdivisions.

(2) Any contributor or payor to a MACS Program account may deduct from their Mississippi taxable income any contributions or payments to an account or accounts in the MACS Trust Fund up to a maximum annual amount of Twenty Thousand Dollars ($ 20,000.00) for joint filers and Ten Thousand Dollars ($ 10,000.00) for single and other filers. Contributions or payments for such tax years may be made after such calendar years but before the deadline for making contributions to an individual retirement account under federal law for such years. The earnings portion of any withdrawals from an account that are not qualified withdrawals, as well as any amounts included in such nonqualified withdrawals previously deducted from taxable income under this section, shall be included in the gross income of the resident recipient of the withdrawal for purposes of the Mississippi Income Tax Law in the year of such withdrawal.



§ 37-155-115 - Authority of board to invest funds in Trust Fund

(1) The board has authority to establish a comprehensive investment plan for the purposes of this article, to invest any funds of the MACS Trust Fund in any instrument, obligation, security or property that constitutes legal investments for public funds in the state, and to name and use depositories for its investments and holdings. The comprehensive investment plan shall specify the investment policies to be utilized by the board in its administration of the funds. The board may authorize investments in any investment vehicle authorized for the Mississippi Prepaid Affordable College Tuition (MPACT) Program under Section 37-155-9. However, the restrictions in Section 37-155-9 as to percentages of the total fund that may be invested in any category of authorized investment shall not apply to the MACS Trust Fund. The program account, in its discretion, may invest in obligations of the state or any political subdivision of the state or in any business entity in the state.

Notwithstanding any state law to the contrary, the board shall invest or cause to be invested amounts on deposit in the MACS Trust Fund, including the program account, in a manner reasonable and appropriate to achieve the objectives of the program, exercising the discretion and care of a prudent investor in similar circumstances with similar objectives. The board shall give due consideration to the risk, expected rate of return, term or maturity, diversification of total investments, liquidity and anticipated investments in and withdrawals from the MACS Trust Fund.

(2) All investments shall be acquired by the board at prices not exceeding the prevailing market values for such securities.

(3) Any limitations set forth in this section shall be applicable only at the time of purchase and shall not require the liquidation of any investment at any time. All investments shall be marked clearly to indicate ownership by the system and, to the extent possible, shall be registered in the name of the system.

(4) Subject to the terms, conditions, limitations and restrictions set forth in this section, the board may sell, assign, transfer and dispose of any of the securities and investments of the system if the sale, assignment or transfer has the majority approval of the entire board. The board may employ or contract with investment managers, evaluation services, or other such services as determined by the board to be necessary for the effective and efficient operation of the system.

(5) Except as otherwise provided in this section, no trustee or employee of the board may have any direct or indirect interest in the income, gains or profits of any investment made by the board, and such person may not receive any pay or emolument for his services in connection with any investment made by the board. No trustee or employee of the board may become an endorser or surety or in any manner an obligor for money loaned by or borrowed from the system.

(6) Under the authority granted in Section 37-155-107, the board may establish criteria for investment managers, mutual funds or other such entities to act as contractors or consultants to the board. The board may contract, either directly or through such contractors or consultants, to provide such services as may be a part of the comprehensive investment plan or as may be deemed necessary or proper by the board, including, but not limited to, providing consolidated billing, individual and collective record keeping and accounting, and asset purchase, control and safekeeping.

(7) No account owner, contributor, payor or beneficiary may directly or indirectly direct the investment of any account except as may be permitted under Section 529 of the Internal Revenue Code of 1986, as amended.

(8) The board may approve different investment plans and options to be offered to participants to the extent permitted under Section 529 of the Internal Revenue Code of 1986, as amended, and consistent with the objectives of this article and may require the assistance of investment counseling before participation in different options.

(9) Interests or accounts in the MACS Trust Fund and transactions in such interests or accounts shall be exempt from Sections 75-71-113 and 75-71-401.



§ 37-155-117 - Board to provide annual accounting statements

(1) The board shall furnish, without charge, to each account owner an annual statement of the following:

(a) The amount contributed by the account owner under the savings trust agreement;

(b) The annual earnings and accumulated earnings on the savings trust account; and

(c) Any other terms and conditions that the board deems by rule is necessary or appropriate, including those necessary to conform the savings trust account with the requirements of Section 529 of the Internal Revenue Code of 1986, as amended, or other applicable federal law or regulations.

(2) The board shall furnish an additional statement complying with subsection (1) to an account owner or beneficiary on written request. The board may charge a reasonable fee for each statement furnished under this subsection.

(3) The board shall prepare or cause to be prepared an annual report setting forth in appropriate detail an accounting of the funds and a description of the financial condition of the program at the close of each fiscal year. Such report shall be submitted to the Governor, the Lieutenant Governor, the Speaker of the House of Representatives and members of the Board of Trustees of State Institutions of Higher Learning, the Mississippi Community College Board and the State Board of Education. In addition, the board shall make the report available to account owners of savings trust agreements. The accounts of the fund shall be subject to annual audits by the State Auditor or his designee.



§ 37-155-119 - No promise or guarantee of beneficiary's admission

This article is not a promise or guarantee that the beneficiary will be:

(a) Admitted to any institution of higher education;

(b) Admitted to a particular institution of higher education after admission;

(c) Allowed to continue enrollment at an institution of higher education; or

(d) Graduated from an institution of higher education.



§ 37-155-121 - No guarantee that higher education expenses will be covered in full

Nothing in this article or in any savings trust agreement entered into pursuant to this article shall be construed as a promise or guarantee by the state or any agency or instrumentality of the state that either qualified higher education expenses in general or any specific qualified higher education expense shall be covered in full by contributions or earnings on any savings trust account. Savings trust accounts and agreements entered into pursuant to this article are not guaranteed by the full faith and credit of the State of Mississippi.



§ 37-155-123 - Monies in MACS or MPACT Programs not considered in determining eligibility for need-based financial aid

Notwithstanding any state law to the contrary, no monies on deposit in either the MACS or MPACT Programs shall be considered an asset of the parent, guardian or student for purposes of determining an individual's eligibility for a need-based grant, need-based scholarship or need-based work opportunity offered or administered by any state agency except as may be required by the funding source of such financial aid.



§ 37-155-125 - Severability

The provisions of this article are severable. If any part of this article is declared invalid or unconstitutional, such declaration shall not affect the parts of this article which remain.









Chapter 157 - STUDENT TUITION ASSISTANCE



Chapter 159 - MISSISSIPPI TEACHER SCHOLARSHIP PROGRAMS

MISSISSIPPI CRITICAL NEEDS TEACHER SCHOLARSHIP PROGRAM

§ 37-159-1 - Short title [Repealed effective July 1, 2020]

This act [Laws of 1998, Chapter 544] shall be known and may be cited as the "Mississippi Critical Teacher Shortage Act of 1998."

This section shall stand repealed on July 1, 2020.



§ 37-159-5 - Reimbursement of relocation expenses; teachers moving to geographical areas short of teachers; residency requirements [Repealed effective July 1, 2020]

The State Board of Education shall prescribe rules and regulations which, subject to available appropriations, allow for reimbursement to the state licensed teachers, from both in state and out of state, who enter into a contract for employment in a school district situated within a geographical area of the state where there exists a critical shortage of teachers, as designated by the State Board of Education, for the expense of moving when the employment necessitates the relocation of the teacher to a different geographical area than that in which the teacher resides before entering into such contract. In order to be eligible for the reimbursement, the teacher must apply to the local district and the district must obtain the prior approval from the department for reimbursement before the relocation occurs. If the reimbursement is approved, the department shall provide funds to the school district to reimburse the teacher an amount not to exceed One Thousand Dollars ($ 1,000.00) for the documented actual expenses incurred in the course of relocating, including the expense of any professional moving company or persons employed to assist with the move, rented moving vehicles or equipment, mileage in the amount authorized for state employees under Section 25-3-41 if the teacher used his personal vehicle or vehicles for the move, meals and such other expenses associated with the relocation in accordance with the department's established rules and regulations. No teacher may be reimbursed for moving expenses under this section on more than one (1) occasion.

Nothing in this section shall be construed to require the actual residence to which the teacher relocates to be within the boundaries of the school district which has executed a contract for employment with the teacher or within the boundaries of the area designated by the State Board of Education as the critical teacher shortage area in order for the teacher to be eligible for reimbursement for his moving expenses. However, teachers must relocate within the boundaries of the State of Mississippi.

This section shall stand repealed July 1, 2020.



§ 37-159-7 - Reimbursement of interviewing expenses; teachers moving to geographical areas short of teachers [Repealed effective July 1, 2020]

The school board of any school district situated within a geographical area of the state where there exists a critical shortage of teachers, as designated by the State Board of Education, in its discretion, may reimburse persons who interview for employment as a licensed teacher with the district for the mileage and other actual expenses incurred in the course of travel to and from the interview by such persons at the rate authorized for county and municipal employees under Section 25-3-41. Any reimbursement by a school board under this section shall be paid from nonminimum education program funds.

This section shall stand repealed July 1, 2020.



§ 37-159-9 - University Assisted Teacher Recruitment and Retention Grant Program; geographical areas short of teachers; eligibility for participation; funding; reimbursement of expenses; failure to comply with commitment [Repealed effective July 1, 2020]

(1) There is established the University Assisted Teacher Recruitment and Retention Grant Program within the State Department of Education. The purposes of the program shall be to attract additional qualified teachers to those geographical areas of the state where there exists a critical shortage of teachers and to retain the qualified teachers already serving as licensed teachers in geographical critical teacher shortage areas by making available scholarships to persons working towards a Master of Education degree or an Educational Specialist degree at an institution of higher learning whose teacher education program is approved by the State Board of Education.

(2) Any institution of higher learning in the State of Mississippi which offers a Master of Education degree or an Educational Specialist degree may apply to the department for participation in the program. As part of the program, participating institutions shall collaborate with the Mississippi Teacher Center to identify, recruit and place teacher education graduates, from both within the state and out of state, in school districts situated within those areas of the state where there exists a critical shortage of teachers, as designated by the State Board of Education.

(3) The State Department of Education shall provide funds to participating institutions of higher learning for the purpose of awarding scholarships to qualified persons pursuing a Master of Education degree or an Educational Specialist degree at such institutions while rendering service to the state as a licensed teacher in a school district in a geographical area of the state where there exists a critical shortage of teachers, as approved by the State Board of Education. The financial scholarship shall be applied to the total cost for tuition, books, materials and fees at the institution in which the student is enrolled, not to exceed an amount equal to the highest total cost of tuition, books, materials and fees assessed by a state institution of higher learning during that school year. Teachers who relocate within Mississippi from out of state in order to participate in the program shall be classified as residents of the state for tuition purposes.

(4) Students awarded financial scholarships under the University Assisted Teacher Recruitment and Retention Grant Program may receive such awards for a maximum of four (4) school years; however, the maximum number of awards which may be made shall not exceed the length of time required to complete the number of academic hours necessary to obtain a Master of Education degree or an Educational Specialist degree. Financial scholarships under the program shall not be based upon an applicant's eligibility for financial aid.

(5) Persons relocating to a geographical area of the state where there exists a critical shortage of teachers, as approved by the State Board of Education, to participate in the University Assisted Teacher Recruitment and Retention Grant Program shall be eligible for reimbursement for their moving expenses to the critical teacher shortage area from the State Board of Education. The State Board of Education shall promulgate rules and regulations necessary for the administration of the relocation expense reimbursement component of the University Assisted Teacher Recruitment and Retention Grant Program.

(6) Subject to the availability of funds, the State Board of Education may provide for professional development and support services as may be necessary for the retention of teachers participating in the program in those geographical areas of the state where there exists a critical shortage of teachers.

(7) Any person participating in the program who fails to complete a program of study that will enable that person to obtain a Master of Education degree or Educational Specialist degree shall become liable immediately to the State Board of Education for the sum of all awards made to that person under the program, plus interest accruing at the current Stafford Loan rate at the time the person abrogates his participation in the program.

(8) As a condition for participation in the program, a teacher shall agree to employment as a licensed teacher in a school district located in a geographical area of the state where there exists a critical shortage of teachers, as designated by the State Board of Education, for a period of not less than three (3) years, which shall include those years of service rendered while obtaining the Master of Education degree or Educational Specialist degree. However, for any person who obtained a baccalaureate degree in education with a financial scholarship under the Critical Needs Teacher Scholarship Program and who entered the University Assisted Teacher Recruitment and Retention Grant Program before rendering service as a teacher, the period of employment for the purposes of this subsection shall be two (2) years, in addition to the employment commitment required under the Critical Needs Teacher Scholarship Program. Service rendered by a participant as a licensed teacher in a school district in a geographical critical teacher shortage area before that teacher becomes a participant in the program may not be considered to fulfill the employment commitment required under this subsection. Any person failing to comply with this employment commitment in any required school year shall immediately be in breach of contract and become liable immediately to the State Department of Education for the sum of all scholarships awarded and relocation expenses granted to that person, less one-third (1/3) of the amount of that sum for each year that service was rendered, or for those persons whose required period of employment is two (2) years, less one-half (1/2) of the amount of that sum for each year that service was rendered, plus interest accruing at the current Stafford Loan rate at the time the breach occurs, except in the case of a deferral for cause by the State Board of Education when there is no employment position immediately available upon the teacher's obtaining of the Master of Education degree or Educational Specialist degree. After the period of such deferral, the person shall begin or resume the required teaching duties or shall become liable to the board under this subsection. If a claim for repayment under this subsection is placed in the hands of an attorney for collection after default, then the obligor shall be liable for an additional amount equal to a reasonable attorney's fee.

(9) All funds received by the State Department of Education from the repayment of scholarship awards and relocation expenses by program participants shall be deposited in the Mississippi Critical Teacher Shortage Fund.

(10) The State Board of Education shall promulgate rules and regulations necessary for the proper administration of the University Assisted Teacher Recruitment and Retention Grant Program.

This section shall stand repealed on July 1, 2020.



§ 37-159-11 - Mississippi Employer-Assisted Housing Teacher Program; service to geographical areas short of teachers; eligibility for participation; failure to comply with commitment [Repealed effective July 1, 2020]

(1) There is established the Mississippi Employer-Assisted Housing Teacher Program, which shall be a special home loan program for eligible licensed teachers who render service to the state in a geographical area of the state where there exists a critical shortage of teachers, as designated by the State Board of Education. The home loan program shall be administered by the State Department of Education in conjunction with the Federal National Mortgage Association (Fannie Mae). The department may contract with one or more public or private entities to provide assistance in implementing and administering the program. The State Board of Education shall adopt rules and regulations regarding the implementation and administration of the program.

(2) Participation in the loan program shall be available to any licensed teacher who renders service in a geographical area of the state where there exists a critical shortage of teachers, as designated by the State Board of Education. Any person who receives a loan under the program shall be required to purchase a house and reside in a county in which the school district for which the teacher is rendering service, or any portion of the school district, is located. The maximum amount of a loan that may be made under the program to any person shall be Six Thousand Dollars ($ 6,000.00).

(3) Any loan made under the program to a person who actually renders service as a teacher in a geographical area of the state where there exists a critical shortage of teachers, as designated by the State Board of Education, shall be converted to an interest-free grant on the basis of one (1) year's service for one-third (1/3) of the amount of the loan. Any person who does not render three (3) years' service as a teacher in a geographical area of the state where there exists a critical shortage of teachers, as designated by the State Board of Education, shall be liable to the State Department of Education for one-third (1/3) of the amount of the loan for each year that he does not render such service, plus interest accruing at the current Stafford Loan rate at the time the person discontinues his service. If a claim for repayment under this subsection is placed in the hands of an attorney for collection, the obligor shall be liable for an additional amount equal to a reasonable attorney's fee.

(4) All funds received by the State Department of Education as repayment of loans by program participants shall be deposited in the Mississippi Critical Teacher Shortage Fund.

This section shall stand repealed July 1, 2020.



§ 37-159-13 - Construction of rental housing; West Tallahatchie school district; selection of developer; funding; liability; operation; priority for residence [Repealed effective July 1, 2020]

(1) There is established a pilot program to provide for the construction of rental housing units for teachers in the West Tallahatchie School District, which pilot program shall be administered by the State Department of Education. The department may contract with one or more public or private entities to provide assistance in implementing and administering the program. The State Board of Education shall adopt rules and regulations regarding the implementation and administration of the program.

(2) The West Tallahatchie School District shall receive proposals from developers for the construction of the rental housing units, and submit its recommendation to the State Department of Education about which developer should construct the units. The department shall make the final determination about the developer that will construct the units.

(3) After selection of the developer, the department shall loan the developer not more than Two Hundred Thousand Dollars ($ 200,000.00) for construction of the units. The interest rate on the loan shall be equal to one percent (1%) below the discount rate at the Federal Reserve Bank in the Federal Reserve district in which the school district is located, and the loan shall be repaid in not more than fifteen (15) years, as determined by the department. All funds received by the department as repayment of the principal and interest of the loan shall be deposited in the Mississippi Critical Teacher Shortage Fund. If a claim against the developer for repayment is placed in the hands of an attorney for collection, the obligor shall be liable for an additional amount equal to a reasonable attorney's fee.

(4) The developer shall operate the rental housing units. For a period of ten (10) years or until such time as the loan to the developer is repaid, whichever is longer, the priority for residence in the units shall be given first to teachers employed by the school district, then to other licensed school district employees, and then to any other school district employees.

This section shall stand repealed July 1, 2020.



§ 37-159-17 - Mississippi Critical Teacher Shortage Fund; establishment; deposit and use of funds [Repealed effective July 1, 2020]

There is established in the State Treasury a special fund to be designated the "Mississippi Critical Teacher Shortage Fund," into which shall be deposited those funds appropriated by the Legislature, and any other funds that may be made available, for the purpose of implementing the programs established under Sections 37-159-5, 37-9-77, 37-3-91 and 37-159-9 through 37-159-13. Money in the fund at the end of a fiscal year shall not lapse into the General Fund, and interest earned on any amounts deposited into the fund shall be credited to the special fund.

This section shall stand repealed on July 1, 2020.






MISSISSIPPI DYSLEXIA EDUCATION SCHOLARSHIP PROGRAM






Chapter 160 - TEACH FOR AMERICA ACT

§ 37-160-1 - Short title; purpose

(1) This chapter shall be known and may be cited as the "Teach for America Act."

(2) The following are the purposes of this chapter:

(a) To increase the number of highly accomplished recent college graduates teaching in school districts in geographical areas of the state which are economically challenged and in which there exists a critical shortage of teachers.

(b) To increase the number of recent college graduates teaching in the Teach For America partnering school districts on July 1, 2008, and to bring teachers from a nationally recruited corps of outstanding new teachers to additional communities in Mississippi by expanding the Teach For America program to additional school districts.

(c) To build a broader resource of talented and experienced future leaders in public education and education reform for the State of Mississippi.

(d) To authorize state funds to be used as matching funds by Teach For America, Inc., in order to raise additional funding to cover the programmatic costs of recruiting, selecting, training and providing appropriate support to the Teach For America teachers teaching in Mississippi.



§ 37-160-3 - Definitions

As used in this chapter, the following words and phrases have the meanings ascribed in this section unless the context clearly indicates otherwise:

(a) "Grantee" means the Mississippi office of Teach For America, Inc., known as "Teach For America Delta."

(b) "High need school district" means a school district experiencing a shortage of highly qualified teachers and includes, but is not necessarily limited to, those school districts in a geographical area of the state designated by the State Board of Education as having a critical shortage of teachers under the Mississippi Critical Teacher Shortage Act of 1998 (Sections 37-159-1 through 37-159-17).



§ 37-160-5 - Award of grants to Teach For America-Delta to recruit new teachers; use of funds

(1) The State Superintendent of Public Education may award annually a grant or grants to Teach For America Delta for the purpose of recruiting to Mississippi outstanding new teachers who commit to teach no less than two (2) years in an underserved community in the state. Each year, the Legislature may appropriate to the State Department of Education an amount that may be necessary for making a grant or grants under this section.

(2) In awarding grants to Teach For America Delta, the superintendent shall enter into an agreement with the grantee under which the grantee agrees to use the grant funds to raise additional funds for the following purposes:

(a) To provide highly qualified teachers to high need school districts in the state;

(b) To pay the costs of recruiting, selecting, training and supporting new teachers; and

(c) To serve the educational needs of a substantial number and percentage of underserved students.

(3) The grantee shall use all funds received under this chapter to support activities related directly to the recruitment, selection, training and support of teachers. Specifically, grant funds shall be used to carry out each of the following activities:

(a) Recruiting and selecting Teach For America teachers through a highly selective national process.

(b) Providing preservice training to the Teach For America teachers through a rigorous summer institute that includes hands-on teaching experience and significant exposure to education coursework and theory.

(c) Placing the Teach For America teachers in schools and positions designated by officials in those school districts participating in programs under the Mississippi Critical Teacher Shortage Act of 1998 as high need placements serving underserved students.

(d) Providing ongoing professional development activities for each Teach For America teacher's first two (2) years in the classroom, including regular classroom observations and critical feedback, and ongoing training and support that leads to a standard five-year teaching license.



§ 37-160-7 - Grantee to provide written status report; report contents

Before December 1 of each year, the grantee shall submit a written report to the State Superintendent of Public Education on the status of Teach For America Delta. The report must include no less than the following:

(a) Data on the Teach For America teachers under contract and teaching in a geographical critical teacher shortage area, including a list of those school districts that are partnering with Teach For America through funds provided under this chapter and the grades or subjects that are being taught by Teach For America teachers in those school districts;

(b) Data on each Teach For America teacher relating to the background of the teacher and the teacher's training and professional development;

(c) The retention rate of Teach For America teachers in Mississippi;

(d) The results of an externally conducted biannual analysis of the satisfaction rate of local principals regarding the quality and effect of Teach For America teachers in the principals' respective schools; and

(e) Any other information requested for the report by the State Superintendent of Public Education.






Chapter 161 - MISSISSIPPI EDUCATION REFORM ACT OF 2006

§ 37-161-1 - Short title; findings and determinations

(1) This act [Laws of 2006, Chapter 504] shall be known and may be referred to as the "Mississippi Education Reform Act of 2006."

(2) The Legislature finds and determines that the quality and accountability of public education and its effect upon the social, cultural and economic enhancement of the people of Mississippi is a matter of public policy, the object of which is the education and performance of its children and youth.



§ 37-161-3 - Legislative findings and declarations; Mississippi Virtual Public School Program created; definitions; necessary instructional materials and access to necessary technology provided to students enrolled in virtual school; qualifications of teachers; enrollment to be free of charge to students

(1) The Legislature finds and declares the following:

(a) Meeting the educational needs of children in our state's schools is of the greatest importance to the future welfare of the State of Mississippi;

(b) Closing the achievement gap between high-performing students, including the achievement gap among at-risk students, is a significant and present challenge;

(c) Providing a broader range of educational options to parents and utilizing existing resources, along with technology, may help students in the state improve their academic achievement; and

(d) Many of the state's school districts currently lack the capacity to provide other public school choices for students whose schools are low performing.

(2) There is created the Mississippi Virtual Public School Program, which is the responsibility of the State Department of Education. It is the intent of the Legislature that the Mississippi Virtual Public School established under this section provides Mississippi families with an alternative choice to access additional educational resources in an effort to improve academic achievement. The Mississippi Virtual Public School must be recognized as a public school and provide equitable treatment and resources as are other public schools in the state. Private providers, overseen by the State Department of Education, may be selected by the State Board of Education to administer, manage or operate virtual school programs in this state, including the total operation of the Mississippi Virtual Public School Program. Any private provider chosen to provide services under the provisions of this subsection shall be chosen through a competitive RFP process.

(3) Nothing in this section may be interpreted as precluding the use of computer- and Internet-based instruction for students in a virtual or remote setting utilizing the Mississippi Virtual Public School.

(4) As used in this section, the following words and phrases have the meanings respectively ascribed unless the context clearly requires otherwise:

(a) "Mississippi Virtual Public School" means a public school in which the state uses technology in order to deliver instruction to students via the Internet in a virtual or remote setting.

(b) "Sponsor" means the public school district is responsible for the academic process for each student including, but not limited to, enrollment, awarding of credit and monitoring progress.

(5) (a) The State Board of Education shall establish the Mississippi Virtual Public School beginning in school year 2006-2007.

(b) Students who enroll in the Mississippi Virtual Public School may reside anywhere in the State of Mississippi.

(6) Subject to appropriation, the Mississippi Virtual Public School shall provide to each student enrolled in the school all necessary instructional materials. Subject to appropriation, the sponsored school must ensure that each student is provided access to the necessary technology, such as a computer and printer, and to an Internet connection for school work purposes.

(7) The State Board of Education shall have approval authority for all coursework and policy of the Mississippi Virtual Public School.

(8) Each teacher employed by or participating in the delivery of instruction through the Mississippi Virtual Public School must meet all qualifications for licensure in the State of Mississippi.

(9) Any student who meets state residency requirements may enroll in the Mississippi Virtual Public School.

(10) Enrollment in the Mississippi Virtual Public School must be free of charge to students. The costs associated with the operations of the virtual school must be shared by the State Department of Education, subject to appropriation, and/or the local school districts.



§ 37-161-5 - Creation of Lifelong Learning Commission; composition; duties; annual report; meetings.

(1) There is established a commission to be known as the "Lifelong Learning Commission."

(2) The commission shall consist of four (4) members, who shall serve ex officio, as follows:

(a) The Governor of the State of Mississippi, who shall serve as chairman;

(b) The State Superintendent of Public Education;

(c) The Commissioner of the Mississippi Community College Board; and

(d) The Commissioner of Higher Education.

(3) The duties of the Lifelong Learning Commission shall include, but not necessarily be limited to, the following:

(a) To assess the dropout crisis in Mississippi and recommend action steps to address it;

(b) To create a set of common definitions for graduation and dropout rates which can be used to compare the commission's progress relative to other states;

(c) To facilitate agreements that will make the Mississippi high school experience more meaningful;

(d) To encourage more rigor and relevance in the high school experience;

(e) To facilitate the transferability of education from secondary to postsecondary institutions;

(f) To raise state awareness on the need for improving Mississippi's high schools;

(g) To develop a series of best practices policy actions that state policymakers and legislators can implement to achieve system-wide high school reform; and

(h) To convene town hall meetings around the state, when the commission determines necessary, where students, teachers, administrators and parents can discuss high school, the senior year and impediments to greater success.

(4) The commission may prepare an annual report for the consideration of the Chairmen of the House and Senate Education and Universities and Colleges Committees pertaining to the information gathered in the performance of its duties.

(5) The commission members shall meet at those times and places deemed necessary by the commission. The commission may use any available resources to fulfill its mission.



§ 37-161-7 - Wellness curriculum to be developed by State Board of Education; board shall adopt implementation rules and regulations

The State Board of Education shall develop a wellness curriculum for use by each school district and the board shall establish rules and regulations to be followed by the districts whereby the districts shall implement the curriculum. Such wellness curriculum shall include educating students about the value of exercise, proper diet and abstinence from use of tobacco and alcohol. The state board shall also adopt regulations for districts' compliance concerning what products may be sold in vending machines on campus and when they can be sold.






Chapter 163 - EDUCATION ACHIEVEMENT COUNCIL

§ 37-163-1 - Education Achievement council created; composition; duties and responsibilities; annual report; compensation

(1) There is created an Education Achievement Council whose purpose is to sustain attention to the state's goal of increasing the educational attainment and skill levels of the state's working-age population benchmark to the national average by 2025.

(2) The Education Achievement Council shall consist of twenty-three (23) members:

(a) The Chairmen of the House and Senate Universities and Colleges Committees;

(b) The Chairmen of the House and Senate Education Committees;

(c) A representative of the Governor's office appointed by the Governor;

(d) Two (2) members of the Board of Trustees of State Institutions of Higher Learning;

(e) The Chairman of the State Board of Education, or his designee;

(f) The Chairman and one (1) member of the Mississippi Community College Board, or his designee;

(g) The State Superintendent of Public Education, or his designee;

(h) The Commissioner of Higher Education, or his designee;

(i) The Executive Director of the Mississippi Community College Board, or his designee;

(j) Three (3) presidents of state institutions of higher learning appointed by the Board of Trustees of State Institutions of Higher Learning, one (1) of which must be from a historically black institution of higher learning;

(k) Three (3) community and junior college presidents appointed by the Mississippi Community College Board;

(l) The Executive Director of the Mississippi Department of Mental Health, or his designee;

(m) The President and Chief Executive Officer of the Mississippi Economic Council; and

(n) The Chairmen of the House and Senate Appropriation s Committees, or their designees.

(3) The Education Achievement Council shall work collaboratively with the Board of Trustees of State Institutions of Higher Learning and the Mississippi Community College Board to achieve the state's goal, and shall not displace any governing or coordinating responsibilities.

(4) The Education Achievement Council shall:

(a) Establish the education achievement goals for the state;

(b) Develop and prescribe appropriate planning processes;

(c) Establish appropriate benchmarks to measure progress, including degrees awarded per one hundred (100) full-time equivalent (FTE) students calculated using completed credit hours; conduct the necessary studies and analysis;

(d) Research and develop a new funding mechanism for public community colleges and state institutions of higher learning based upon productivity goals and accomplishments as well as enrollment, and submit a report thereon with necessary legislation to the Governor and the appropriate committees of the Legislature on or before November 1, 2012, for consideration at the 2013 Regular Session; and

(e) Contract for any professional services that it deems necessary to complete its work.

(5) The Education Achievement Council shall monitor and report on the state's progress toward these education achievement goals by preparing an annual state report card compiled from the annual reports prepared and submitted by each state institution of higher learning and community and junior college in the state. The state's annual report shall be made available on the Education Achievement Council website, as well as the websites of the Board of Trustees of State Institutions of Higher Learning and the Mississippi Community College Board.

(6) Each state institution of higher learning and community and junior college shall be required to develop and publish an annual report as prescribed by the Education Achievement Council. By November 1 of each year, as prescribed by the Education Achievement Council, each institution's annual report shall be published in a newspaper having general circulation in the county and posted on the institution's website in printable form. The public notice shall include information on the report's availability on the institution's website, with the website address, and the locations where a copy of the report may be obtained.

(7) Within sixty (60) days of March 24, 2010, the Education Achievement Council shall meet and organize by selecting from its membership a chairman, vice chairman and secretary each for a one-year term of office. A majority of the membership will constitute a quorum. In the selection of its officers and the adoption of rules, resolutions and reports, an affirmative majority vote shall be required. All members must be notified in writing of all meetings at least five (5) days before the date on which a meeting is scheduled.

(8) The Legislature may appropriate funds to the Board of Trustees of State Institutions of Higher Learning for the administrative, contractual costs, travel and other expenses of the Education Achievement Council.

(9) Members of the Education Achievement Council who are not legislators, state officials or state employees may be compensated at the per diem rate authorized by Section 25-3-41 for mileage and actual expense incurred in the performance of their duties. Legislative members of the Education Achievement Council may be paid from the contingent expense funds of their respective houses, but only with the specific approval of the Senate Rules Committee or House Management Committee; however, no per diem or expense is authorized for attending meetings of the Education Achievement Council when the Legislature is in session. Nonlegislative members may be paid from any funds made available for that purpose.

(10) The Commissioner of Higher Education, or his designee, shall serve as the principal staff to support the Education Achievement Council. The Commissioner of Higher Education and the Executive Director of the Mississippi Community College Board shall provide appropriate staff to support the work of the Education Achievement Council.






Chapter 165 - CONVERSION CHARTER SCHOOL ACT OF 2010



Chapter 167 - NEW START SCHOOL PROGRAM

§ 37-167-1 - Applicability; definitions; New Start School Program established; notice to school employees and public of potential transformation of failing public school to new start school; adoption of rules and regulations; limitation of travel by superintendent and local school board under certain circumstances

(1) This section applies only to those public schools in the State of Mississippi which, during each of two (2) consecutive school years, are considered failing, as determined by the State Department of Education.

For purposes of this section, the term "new start school" means the successor school to a public school in the State of Mississippi which, during each of two (2) consecutive school years, is considered failing, as determined by the State Department of Education.

(2) There is established the New Start School Program for the purpose of transforming certain failing schools into quality educational options. Under the program, a new start school must be established in each public school that, during each of two (2) consecutive school years, is considered failing, as determined by the State Department of Education. The New Start School Program shall be under the administration of the Mississippi Recovery School District established under Section 37-17-6(12)(g).

(3) (a) Whenever a school is classified by the State Department of Education as a failing school in any school year, the Mississippi Recovery School District may provide written notice to the principal and each licensed (certified) and nonlicensed (classified) employee in the school that if the school receives a classification of failing for the succeeding school year, the school will be transformed into a new start school and the person's employment with the local school district shall be terminated. The notice shall be sent by the deputy superintendent, or his/her designee, responsible for the Mississippi Recovery School District as soon as practicable after the school is classified as failing.

(b) In addition to the notice required under paragraph (a) of this subsection (3), the local school board shall provide notice to the public in a newspaper of general circulation in the local county that if the school receives a classification of failing for the succeeding school year, the school will be transformed into a new start school. The advertisement may not be placed in any portion of the newspaper where legal notices and classified advertisements appear. The advertisement shall appear in a newspaper that is published at least five (5) days a week, unless the only newspaper in the county is published less than five (5) days a week, in such case, the advertisement shall be published once a week for three (3) consecutive weeks. The newspaper selected must be one of general interest, readership and circulation in all areas of the community.

(4) If a school that has been classified by the State Department of Education as a failing school in any school year, the Mississippi Recovery School District shall take such steps as may be necessary to facilitate the transformation of the failing school into a new start school. However, the school board of the local school district in which such a school is located may appeal to the State Board of Education for an additional year by submitting a comprehensive plan of improvement. The State Board of Education, in its discretion, may grant a one-year delay if it determines circumstances merit giving the school an additional year to achieve academic improvement. If, during the additional year, the school is classified again as a failing school, the Mississippi Recovery School District shall proceed to transform the failing school into a new start school.

(5) The State Board of Education shall adopt rules and regulations governing the transformation of failing schools into new start schools. The State Board of Education shall adopt rules and regulations that ensure that all students who were enrolled in, in attendance at and residing in the attendance zone of the public school before a new start school is instituted shall continue being eligible for and shall be deemed to be enrolled in the new start school without any required application process for the school. The rules and regulations must include, but not necessarily be limited to, the following provisions:

(a) The State Board of Education shall adopt rules and regulations to evaluate the performance of all licensed (certified) and nonlicensed (classified) employees in schools that are to be transformed into a new start school. The performance evaluation shall be conducted by the school district superintendent at the conclusion of the year in which a school is classified as failing. For all licensed (certified) employees the said rules and regulations shall use data, which shall include using the measures of student achievement, to assess the effectiveness of the educator. Any employee that receives an unsatisfactory evaluation may be terminated by the school district in which the school is located. Any employee terminated under the authority of this paragraph (a) shall not have a right to request a hearing by the school district or before a hearing officer or the State Board of Education.

(b) The deputy superintendent, or his/her designee, responsible for the Mississippi Recovery School District shall select a person to be employed as the principal of the new start school. Upon the request of the deputy superintendent or his/her designee, the superintendent of the school district in which the new start school is located shall enter into a contract with the person selected to be the principal in the same manner that contracts with principals are executed under Section 37-9-23. The principal of the new start school shall be an employee of the school district but shall report and be accountable directly to the deputy superintendent, or his/her designee, responsible for the Mississippi Recovery School District. All decisions impacting the academic, finance or any other managerial or operational functions of the new start school shall be subject to the review and approval of the Mississippi Recovery School District.

(c) The principal of the new start school, chosen by the deputy superintendent, or his/her designee, under paragraph (b) of this subsection (5), shall select and recommend for employment all licensed (certified) and nonlicensed (classified) personnel for the school in the same manner as provided for other schools. The principal shall endeavor to select only the most qualified applicants for employment in the new start school. Each teacher recommended for employment in the new start school must be approved by the Deputy Superintendent of the Mississippi Recovery School District, or his/her designee, before a contract for employment may be executed with the teacher.

(d) The school district superintendent shall develop professional development courses of training specifically designed for licensed (certified) and nonlicensed (classified) personnel in a new start school which shall be approved by the State Board of Education. All licensed (certified) and nonlicensed (classified) employees of the new start school shall be required to participate in the professional development courses.

(e) The principal of a new start school shall establish a P-16 council to assist in the transformation of the new start school. The P-16 council may be composed of parents, students, educators and other community members who are interested in the success of the new start school.

(f) When a new start school achieves an accountability rating of "C" or better for two (2) consecutive years, it shall cease to be a new start school and control shall be returned to the local school board.

(6) The 2013-2014 school year shall be the first year that a school's classification may be considered for purposes of this section, and a classification as a failing school in any year preceding the 2013-2014 school year may not be considered in determining if a particular school must be transformed into a new start school.

(7) If a local school district has one or more schools designated as failing in any school year, the superintendent of that local school district shall be restricted only to travel that is mandated by law or prescribed by the State Department of Education.

(8) If a local school district has one or more schools designated as failing in any school year, the members of the local school board of that school district shall be restricted only to travel that is mandated by law or prescribed by the State Department of Education, and shall have the amount of their per diem and/or yearly rate reduced by one-half (1/2).

(9) The local school district shall allocate funds for operations of any new start school in the same manner as funds are allocated to all other schools in the district and shall provide administrative and support services to the new start schools in the same manner as such services are provided to other schools in the district.

(10) For all extracurricular purposes, any new start school shall remain a member of the local school district.






Chapter 169 - MISSISSIPPI AUTISM ADVISORY COMMITTEE

§ 37-169-1 - Mississippi autism advisory committee created; purpose; report to Legislature

The Mississippi Autism Advisory Committee is created to study, make recommendations and develop a strategic plan on how best to educate and train students with autism or ASD to maximize their potential productivity with the workforce. The committee shall meet at least six (6) times annually, and shall develop an annual plan. The report and plan of the committee, which shall be due annually on July 1, to the Mississippi Legislature, shall detail the progress and problems in creating meaningful progress in the areas of mental health, education, medical and employment for individuals with autism or ASD and their families.



§ 37-169-3 - Composition of advisory committee

Members of the advisory committee shall be composed of the following:

(a) Five (5) persons who are the parents of children with autism or ASD, with one (1) such person to be appointed by the Governor, two (2) to be appointed by the Lieutenant Governor, and two (2) to be appointed by the Speaker of the House;

(b) One (1) person who is a member of the governing body of a school district, to be appointed by the State Superintendent of Public Education;

(c) The State Superintendent of Public Education or the Associate Superintendent of the Office of Special Education;

(d) One (1) person who is the director of special education services in a school district, to be appointed by the State Superintendent of Public Education;

(e) Two (2) members of the Mississippi Special Education Advisory Committee, to be selected by the committee;

(f) Two (2) educators or behavioral specialists who work directly with students with ASD, to be appointed by the State Superintendent of Public Education;

(g) Two (2) Mississippi licensed psychologists who perform evaluation or consultation with Mississippi schools, to be appointed by the Mississippi Association of Psychology in the Schools;

(h) The project director of the Mississippi Parent Training and Information Center;

(i) Two (2) persons who are representatives of autism advocacy groups or professionals who work with the advocacy groups and provide services to individuals with autism or ASD, to be appointed by the Executive Director of the Department of Mental Health;

(j) One (1) person who is a representative of the State Department of Mental Health, to be appointed by the executive director of the department;

(k) One (1) person who is a representative of a private mental health facility who provides services to youth with ASD, to be appointed by the Executive Director of the State Department of Mental Health;

(l) One (1) person who is a representative of the University of Mississippi Medical Center and who provides medical or other services to individuals with autism or ASD, to be appointed by the Vice Chancellor of the University of Mississippi Medical Center;

(m) Two (2) persons who are working in private industry whose business has the potential to employ individuals with autism, to be appointed by the Governor;

(n) One (1) person who is a Transition Specialist, to be appointed by the State Superintendent of Public Education;

(o) One (1) representative of the T.K. Martin Center, to be appointed by the Director of the T.K. Martin Center;

(p) One (1) representative of the Mississippi Department of Rehabilitation Services;

(q) Two (2) persons who are licensed therapists, to be appointed by the President of the Mississippi Speech Language and Hearing Association;

(r) One (1) person who is a representative of the Mississippi Department of Insurance, to be appointed by the commissioner; and

(s) One (1) person who is a representative of the Mississippi Department of Human Services, to be appointed by the director of the department.



§ 37-169-5 - Duties of advisory committee; meetings; terms of members

(1) The advisory committee shall:

(a) Review the recommendations of the Caring for Individuals with Autism Task Force of 2007;

(b) Evaluate, study and identify any and all current relevant information and make legislative recommendations regarding the development and implementation of a continuum of educational and medical services for individuals with autism or ASD; and

(c) File a report with those standing committees of the Mississippi Legislature and present the report to those state agencies having jurisdiction over specific recommendations of the task force, not later than July 1 of each year.

(2) The advisory committee shall hold its first meeting not later than April 1, 2011, with the date, time and location of the meeting to be designated by the Executive Director of the Department of Mental Health. At that first meeting, the advisory committee shall elect from among its membership a chairman, vice chairman and any other officers determined to be necessary, and shall set the date, time and location of its next meeting.

(3) The terms of advisory committee members shall run for two (2) years, concurrent with the term of members of the Mississippi Congressional Delegation elected to the United States House of Representatives.

(4) The State Department of Mental Health shall provide the staff and other support necessary for the Mississippi Autism Advisory Committee to perform its duties.

(5) Members of the advisory committee shall serve without compensation in the form of a per diem or any other expense for service on the committee.






Chapter 171 - USE OF SCHOOL PROPERTY BY PUBLIC FOR RECREATION AND SPORTS

§ 37-171-1 - Legislative findings and intent

(1) The Legislature finds the following:

(a) The Centers for Disease Control and Prevention has released studies documenting:

(i) Overweight and obese children experience the same risk factors that are associated with heart disease in adults, including high blood pressure, high cholesterol levels and Type 2 diabetes, once referred to as adult-onset diabetes;

(ii) Every year, an estimated three hundred thousand (300,000) people in America die because of diseases caused by being overweight and obese;

(iii) Studies have shown that up to eighty percent (80%) of overweight adolescents become overweight adults;

(iv) Fourteen percent (14%) of deaths from cancer in men and twenty percent (20%) of cancer deaths in women are because of being overweight and obese; and

(v) The annual economic impact in the United States from obesity on our health care system is estimated at One Hundred Forty-seven Billion Dollars ($ 147,000,000,000.00);

(b) According to the National Survey of Children's Health, Mississippi's childhood obesity rates are the highest in the nation;

(c) A recent study by a major insurance carrier stated that fifty percent (50%) of all Americans will have diabetes by the year 2020, costing the health care system approximately Three Trillion Three Hundred Fifty Billion Dollars ($ 3,350,000,000,000.00) if current trends in obesity are not abated; and

(d) According to the Journal of Nutrition Education and Behavior, adults with a household member who participated in a community garden consumed fruits and vegetables one and four-tenths (1-4/10) more times per day than those who did not participate, and they were three and one-half (3-1/2) times more likely to consume fruits and vegetables at least five (5) times daily.

(2) Therefore, the Legislature declares that the intent of this chapter is to make school property available to community members during nonschool hours for recreational activities in order to support active living, reduce obesity, reduce health care costs associated with obesity, increase community safety, maximize community resources, and promote community support for schools.



§ 37-171-3 - Definitions

As used in this chapter, the following words and phrases have the meanings ascribed in this section unless the context clearly indicates otherwise:

(a) "Recreation" means any indoor or outdoor game or activity, either organized or unorganized, undertaken for exercise, relaxation, diversion, sport or pleasure.

(b) "School property" means all indoor or outdoor structures, facilities and land, whether owned, rented or leased by the school or school district.

(c) "Sport" means an activity requiring physical exertion and skill and which, by its nature and organization, is competitive and generally accepted as being a sport.

(d) "Shared use agreement" means a legal agreement that defines the rights and responsibilities of the school district and another organization or governmental agency for use of the school facilities for recreation or other purpose of importance to the community.

(e) "Local government entity" means any county, municipality, school district, public hospital or other political subdivision of the state.



§ 37-171-5 - Use of school property during nonschool hours by public for recreation or sports authorized; liability

(1) The school board of a school district may adopt a policy allowing the public use of indoor or outdoor school property during nonschool hours for purposes of recreation or sport. The school district must ensure that this use of school facilities by the public does not interfere with the use of those facilities for school purposes.

(2) School districts and school district employees may not be held liable for any claim resulting from a loss or injury arising from the use of indoor or outdoor school property or facilities made available for public recreation or sport. However, this chapter does not relieve a school district or school district employee of liability that otherwise exists for:

(a) Deliberate, willful or malicious injury to persons or property by a school district employee; or

(b) Injury resulting from a lack of proper maintenance or upkeep of a piece of equipment or facilities, unless the school district or school district employee had attempted to restrict access to a piece of equipment or facilities area in need of repair which would endanger a student during normal school hours.

This subsection may not be deemed to create or increase the liability of any person.



§ 37-171-7 - Shared use agreements with community organizations and local governmental agencies

(1) School districts are encouraged strongly to enter into shared use agreements with community organizations and local governmental agencies.

(2) Local government entities are expressly authorized to enter into such shared use agreements and/or expend public funds and/or to use public labor and/or equipment and/or commodities in furtherance of the purpose of such agreements.

(3) The State Department of Education, in consultation with the State Department of Health, shall develop a best practices tool kit relating to shared use agreements for school districts. This tool kit must include:

(a) Information outlining liability protections for both the school district and school district employees for injuries resulting from community use of school property or facilities for purposes of recreation or sport during nonschool hours;

(b) Model shared use agreement language;

(c) A list of technical assistance resources available for the school district to promote community recreational use of school property or facilities during nonschool hours;

(d) A list of potential community partners for shared use agreements; and

(e) A list of any grants or funding opportunities available to school districts to promote community recreational use of school property or facilities during nonschool hours.

The tool kit must be posted on the State Department of Education and State Department of Health websites. The State Department of Education shall review the information required by this section no less than every two (2) years and shall update the information as necessary.

(4) The State Department of Education shall provide a link on the department's website to any school district policies or procedures that promote community recreational use of school property or facilities in order to encourage information sharing among the school districts.

(5) Each school district, in consultation with the school health council, must address community recreational use of school property or facilities during nonschool hours.






Chapter 173 - DYSLEXIA THERAPY SCHOLARSHIP FOR STUDENTS WITH DYSLEXIA PROGRAM

§ 37-173-1 - Definitions [Repealed effective July 1, 2016]

As used in this chapter, the following words and phrases shall have the meanings ascribed in this section unless the context clearly indicates otherwise:

(a) "Board" means the State Board of Education.

(b) "Department" means the State Department of Education.

(c) "Dyslexia" means a specific learning disability that is neurological in origin, characterized by difficulties with accurate and fluent word recognition and poor spelling and decoding abilities, which typically result from a deficit in the phonological component of language that is often unexpected in relation to other cognitive abilities and the provision of effective classroom instruction, and secondary consequences which may include problems in reading comprehension and reduced reading experience that can impede growth of vocabulary and background knowledge.

(d) "Dyslexia therapy" means an appropriate specialized dyslexia instructional program that is delivered by a Mississippi Department of Education licensed dyslexia therapist which is scientific, research-based, Orton-Gillingham based, and is offered in a small group setting to teach students the components of reading instruction which include:

(i) Phonemic awareness to enable students to detect, segment, blend and manipulate sounds in spoken language;

(ii) Graphophonemic knowledge (phonics) for teaching the letter-sound plan of English;

(iii) The entire structure of the English language that encompasses morphology, semantics, syntax and pragmatics;

(iv) Linguistic instruction directed toward proficiency and fluency with the patterns of language so that words and sentences are carriers of meaning; and

(v) Strategies that students use for decoding, encoding, word recognition, fluency and comprehension.

These components shall be taught using instructional approaches that include explicit, direct instruction which is systematic, sequential and cumulative, following a logical plan of presenting the alphabetic principle commensurate with the students' needs, with no assumption of prior skills or language knowledge; individualized to meet the specific learning needs of each individual student in a small group setting; intensive, highly concentrated instruction that maximizes student engagement and uses specialized methods and materials; meaning-based instruction directed toward purposeful reading and writing, with an emphasis on comprehension and composition; and multisensory instruction that incorporates the simultaneous use of two (2) or more sensory pathways during teacher presentations and student practice.

(e) "Dyslexia therapist" means a professional who has completed training in a department approved Orton-Gillingham based dyslexia therapy training program attaining a AA license in dyslexia therapy or a professional participating in a state approved dyslexia therapy training program to attain a AA license in dyslexia therapy.

(f) "Mississippi Dyslexia Therapy Scholarship for Students with Dyslexia Program" means a scholarship to provide the option to attend a public school other than the one to which assigned, or to provide a scholarship to a nonpublic school of choice, for students in Grade 1 through Grade 6 diagnosed with dyslexia in order to receive comprehensive multisensory dyslexia therapy delivered by holders of an appropriate license in dyslexia therapy issued by the department.

(g) "School" means any public or state accredited nonpublic special purpose school that provides a specific learning environment that provides comprehensive dyslexia therapy instruction delivered by dyslexia therapists licensed by the department providing highly qualified education and intervention services to children diagnosed with the primary learning disability of dyslexia.



§ 37-173-3 - Mississippi Dyslexia Therapy Scholarship for Students with Dyslexia Program established [Repealed effective July 1, 2016]

The Mississippi Dyslexia Therapy Scholarship for Students with Dyslexia Program is established to provide the option to attend a public school other than the one to which assigned, or to provide a scholarship to a nonpublic school of choice, for students with a diagnosis of dyslexia. Students in Grades 1-6 who have been properly screened and diagnosed with dyslexia shall be eligible to receive scholarship assistance under this program.



§ 37-173-5 - Option to remove child from traditional school and enroll in public or nonpublic school that meets standards for unique learning needs of students with dyslexia; scholarship eligibility requirements [Repealed effective July 1, 2016]

(1) Parents or legal guardians may exercise the option to remove their child from a traditional public school setting to be enrolled in a public or nonpublic school which meets the standards for appropriate specific instruction designed to meet the unique learning needs of young dyslexic students. The objectives of such school shall be:

(a) To emphasize the importance of early intervention; and

(b) To provide intensive high-quality instruction of students in reading, spelling, writing, language arts, phonological awareness and fluency training, but shall not preclude instruction in mathematics, social studies, science, art, music and physical education based on the curriculum requirements of the State Department of Education.

(2) The parent or legal guardian of a public school student with dyslexia may request and receive from the state a Mississippi Dyslexia Therapy Scholarship for the child to enroll in and attend a nonpublic school in accordance with this section if:

(a) The student has spent the previous school year in attendance at a Mississippi public school or any other state approved nonpublic school in the state that emphasizes instruction in dyslexia intervention; or

(b) The parent or legal guardian has obtained acceptance for admission of the student to a nonpublic school that is eligible for the program under Section 37-173-19 and has requested from the department a scholarship within thirty (30) days before the date of the first scholarship payment. The request must be through a communication directly to the department in a manner that creates a written or electronic record of the request and the date of receipt of the request. The Department of Education must notify the district of the parent's or legal guardian's intent upon receipt of the parent's or legal guardian's request.



§ 37-173-7 - Student eligibility for scholarship; duration of scholarship [Repealed effective July 1, 2016]

(1) A student is not eligible for a Mississippi Dyslexia Therapy Scholarship while he or she is:

(a) Enrolled in a school operating for the purpose of providing educational services to youth in Department of Juvenile Justice commitment programs;

(b) Participating in a home-school education program;

(c) Participating in a virtual school, correspondence school, or distance learning program that receives state funding under the student's participation unless the participation is limited to no more than two (2) courses per school year;

(d) Not having regular and direct contact with his or her private school teachers at the school's physical location.

(2) (a) For purposes of continuity of educational choice, a Mississippi Dyslexia Therapy Scholarship shall remain in force until the student returns to a public school or completes Grade 6, whichever occurs first.

(b) Upon reasonable notice to the department and the school district, the student's parent or legal guardian may remove the student from the nonpublic school and place the student in a public school in accordance with this section.



§ 37-173-9 - Public school option; nonpublic school option [Repealed effective July 1, 2016]

(1) (a) The parent or legal guardian is not required to accept the offer of enrolling in another public school in lieu of requesting a Mississippi Dyslexia Therapy Scholarship to a nonpublic school. However, if the parent or legal guardian chooses the public school option, the student may continue attending a public school chosen by the parent or legal guardian until the student completes Grade 6.

(b) If the parent or legal guardian chooses a public school within the district, the school district shall provide transportation to the public school selected by the parent or legal guardian. However, if the parent or legal guardian chooses a public school in another district, the parent or legal guardian is responsible to provide transportation to the school of choice.

(2) Each local school district shall make an initial determination of whether a student diagnosed with dyslexia qualifies under the Individuals with Disabilities Education Act (IDEA) to receive services and funding under the provisions of the IDEA before proceeding to the development of a 504 Plan for each dyslexic student eligible for educational services or equipment, or both, under Sections 37-23-1 through 37-23-157. If a student's diagnosis of dyslexia results in a determination that the disability is not a disability which would qualify the student as eligible under the IDEA, then in developing the written 504 Plan for each dyslexia student, there shall be a presumption that proficiency in spelling, reading and writing are essential for the student to achieve appropriate educational progress. Each local school district shall develop interventions and strategies to address the needs of those students diagnosed with dyslexia which provide the necessary accommodations to enable the student to achieve appropriate educational progress. The interventions and strategies developed shall include, but not be limited to, the use of the 3-Tier Instructional Model and the utilization of provisions of the IDEA and Section 504 to address those needs.

Furthermore, these provisions do not prohibit a parent or legal guardian of a student diagnosed with dyslexia, at any time, from choosing the option of a Mississippi Dyslexia Therapy Scholarship which would allow the student to attend another public school or nonpublic special purpose school.

(3) If the parent or legal guardian chooses the nonpublic school option and the student is accepted by the nonpublic school pending the availability of a space for the student, the parent or legal guardian of the student must notify the department thirty (30) days before the first scholarship payment and before entering the nonpublic school in order to be eligible for the scholarship when a space becomes available for the student in the nonpublic school.

(4) The parent or legal guardian of a student may choose, as an alternative, to enroll the student in and transport the student to a public school in an adjacent school district which has available space and has a program with dyslexia services that provide daily dyslexia therapy sessions delivered by a department licensed dyslexia therapist, and that school district shall accept the student and report the student for purposes of the district's funding under the Mississippi Adequate Education Program.



§ 37-173-11 - Parental obligations if applying for Mississippi Dyslexia Therapy Scholarship [Repealed effective July 1, 2016]

A parent or legal guardian who applies for a Mississippi Dyslexia Therapy Scholarship is exercising his or her parental option to place his or her child in a nonpublic school. Each participating parent or legal guardian and student shall adhere to the following:

(a) The parent or legal guardian must select the nonpublic school and apply for the admission of his or her child;

(b) The parent or legal guardian must have requested the scholarship at least thirty (30) days before the date of the first scholarship payment;

(c) Any student participating in the Mississippi Dyslexia Therapy Scholarship for Students with Dyslexia Program must remain in attendance throughout the school year unless excused by the school for illness or other good cause; and

(d) Each parent or legal guardian and each student has an obligation to the nonpublic special purpose school to comply with the nonpublic special purpose school's published policies.



§ 37-173-13 - Maximum scholarship; report by nonpublic schools; disbursement of payments to nonpublic schools [Repealed effective July 1, 2016]

(1) The maximum scholarship granted per eligible student with dyslexia shall be an amount equivalent to the Mississippi Adequate Education Program base student cost.

(2) (a) The nonpublic school under this program shall report to the Mississippi Department of Education the number of students with dyslexia who are enrolled in nonpublic schools on the Mississippi Dyslexia Therapy Scholarships as of September 30 of each year in order to determine funding for the subsequent year. Funds may not be transferred from any funding provided to the Mississippi School for the Deaf and the Blind for program participants who are eligible under Section 37-173-5.

(b) The Mississippi Department of Education will disburse payments to nonpublic schools under this program in twelve (12) substantially equal installments. The initial payment shall be made after department verification of admission acceptance, and subsequent payments shall be made upon verification of continued enrollment and attendance at the nonpublic school.



§ 37-173-15 - Screening of all compulsory-school-age children enrolled in public school for dyslexia; subsequent dyslexia evaluations [Repealed effective July 1, 2016]

(1) (a) Each local school district shall adopt a policy to ensure that students will be screened in the Spring of kindergarten and the Fall of Grade 1. The component of the screening must include:

(i) Phonological awareness and phonemic awareness;

(ii) Sound symbol recognition;

(iii) Alphabet knowledge;

(iv) Decoding skills;

(v) Encoding skills; and

(vi) Rapid naming.

(b) If a student fails the screener, the parent or legal guardian will be notified of the results of the screener. Subsequent dyslexia evaluations may be administered by licensed professionals, including:

(i) Psychologists, licensed under Chapter 31, Title 73, Mississippi Code of 1972;

(ii) Psychometrists, licensed by the Mississippi Department of Education; or

(iii) Speech Language Pathologists, licensed under Chapter 38, Title 73, Mississippi Code of 1972.

(c) If a student fails the screener, the school district, in its discretion, may perform a comprehensive dyslexia evaluation, such evaluation must be administered by any of the licensed professionals identified under paragraph (b) of this subsection.

(d) If a parent or legal guardian of a student who fails the dyslexia screener exercises the option to have a subsequent evaluation performed, such evaluation shall be administered by any of the licensed professionals identified under paragraph (b) of this subsection, and the resulting diagnosis of the subsequent evaluation must be accepted by the school district for purposes of determining eligibility for placement within a dyslexia therapy program within the current school or to receive a Mississippi Dyslexia Therapy Scholarship for placement in a dyslexia program in another public school or nonpublic special purpose school.

(2) The screening of all compulsory-school-age children enrolled in each local public school district for dyslexia required by subsection (1)(a) of this section shall in no manner nullify or defeat the requirements of the pilot programs adopted by the State Department of Education to test certain students enrolled or enrolling in public schools for dyslexia under Section 37-23-15.



§ 37-173-17 - Eligibility requirements for nonpublic schools to participate in scholarship program [Repealed effective July 1, 2016]

(1) To be eligible to participate in the Mississippi Dyslexia Therapy Scholarship for Students with Dyslexia Program, a nonpublic school must:

(a) Be a state accredited special purpose school;

(b) Provide to the department all documentation required for a student's participation, including the nonpublic school's and student's fee schedules, at least thirty (30) days before the first quarterly scholarship payment is made for the student.

(c) Be academically accountable to the parent or legal guardian for meeting the educational needs of the student by, at a minimum, annually providing to the parent or legal guardian a written explanation of the student's progress.

(d) Maintain in this state a physical location where a scholarship student regularly attends classes.

(2) The inability of a nonpublic school to meet the requirements of this subsection shall constitute a basis for the ineligibility of the nonpublic school to participate in the scholarship program as determined by the department.



§ 37-173-19 - Publication of information regarding Mississippi Dyslexia Therapy Scholarship; annual reports [Repealed effective July 1, 2016]

(1) The department shall publicize information regarding the Mississippi Dyslexia Therapy Scholarship on the department's official website.

(2) Annually, by December 15, report to the Governor, the Lieutenant Governor, and the Speaker of the House of Representatives the Department of Education's actions with respect to implementing accountability in the scholarship program under this section, any substantiated allegations or violations of law or rule by an eligible nonpublic school under this program concerning the enrollment and attendance of students, the credentials of teachers, background screening of teachers, and teachers' fingerprinting results and the corrective action taken by the Department of Education.



§ 37-173-21 - Administrative and instructional personnel qualifications [Repealed effective July 1, 2016]

(1) The State Board of Education in conjunction with each nonpublic school and local school board operating under the provisions of this chapter, may:

(a) Extend the school day or length of the scholastic year;

(b) Develop and establish a curriculum that is consistent with the Mississippi Curriculum Framework in the subject areas of mathematics, social studies, science, music, art and physical education; and

(c) Select, purchase and use textbooks, literature and other instructional materials that would improve educational attainment by students in the school, subject to the approval of the board.

(2) The qualified personnel to facilitate the educational process of learning and instruction for children with dyslexia who attend the schools shall consist of the following:

(a) An administrator or director with additional training in the characteristics of dyslexia;

(b) A dyslexia therapist licensed by the department in dyslexia therapy;

(c) Dyslexia therapists in training participating in a department approved dyslexia therapy graduate internship program; and

(d) Licensed elementary teachers under the supervision of a state department licensed dyslexia therapist.



§ 37-173-23 - Criminal background checks and fingerprinting of school personnel [Repealed effective July 1, 2016]

Teachers and other school personnel shall be subject to criminal history record checks and fingerprinting requirements applicable to other public schools under Section 37-9-17(2) and (3).



§ 37-173-25 - Payment of federal and state aid program monies to participating schools; audit and budget submission requirements [Repealed effective July 1, 2016]

(1) Each school providing instruction to children with dyslexia shall certify to the State Department of Education its student enrollment in the same manner as local school districts.

(2) The department shall direct the proportionate share of monies generated under federal and state categorical aid programs to the participating school for serving students eligible for the aid. The state shall ensure that each school is treated equitably in the calculation and disbursement of all federal and state categorical aid program dollars. Each school participating in the scholarship program shall comply with all reporting requirements to receive the aid.

(3) (a) Each school shall adhere to generally accepted accounting principles as promulgated by nationally recognized professional organizations.

(b) Each school shall have its financial records audited annually, at the end of each fiscal year, by the State Auditor and shall file a copy of each audit report and accompanying management letter with the board by July 30.

(4) Nothing in this chapter shall be construed to prohibit any person or organization from providing funding or other assistance to the establishment or operation of any school authorized under this chapter, except religious or sectarian organizations. The State Board of Education, acting on behalf of the participating schools, is authorized to accept gifts, donations, and grants of any kind made to a participating school and to expend or use such gifts, donations, and grants in accordance with the conditions prescribed by the donor; however, no gift, donation, or grant may be accepted if subject to a condition that is contrary to any provision of state law or board rule.



§ 37-173-27 - Liability for award or use of Mississippi Dyslexia Therapy Scholarship [Repealed effective July 1, 2016]

No liability shall arise on the part of the state based on the award or use of a Mississippi Dyslexia Therapy Scholarship.



§ 37-173-29 - No expansion of regulatory authority of state over nonpublic schools beyond what is necessary to enforce this chapter [Repealed effective July 1, 2016]

The inclusion of eligible nonpublic schools within options available to Mississippi public school students does not expand the regulatory authority of the state, its officers, or any school district to impose any additional regulation of nonpublic schools beyond those reasonably necessary to enforce requirements expressly set forth in this chapter.



§ 37-173-31 - Repeal of chapter [Repealed effective July 1, 2016]

The provisions of this chapter shall stand repealed from and after July 1, 2016.






Chapter 175 - MISSISSIPPI SPEECH-LANGUAGE THERAPY SCHOLARSHIP FOR STUDENTS WITH SPEECH-LANGUAGE IMPAIRMENTS PROGRAM

§ 37-175-1 - Definitions

As used in this chapter, the following words and phrases shall have the meanings ascribed in this section unless the context clearly indicates otherwise:

(a) "Board" means the State Board of Education.

(b) "Department" means the State Department of Education.

(c) "Speech-language impairment," as defined under IDEA, means a communication disorder, such as stuttering, impaired articulation, a language impairment or a voice impairment, that adversely affects a child's educational performance, which include:

(i) Articulation disorders: difficulties producing sounds in syllables or saying words incorrectly to the point that listeners cannot understand what is being said;

(ii) Fluency disorders: problems in which the flow of speech is interrupted by abnormal stoppages, repetitions, prolonged sounds and syllables or avoided, and where there may be silent blocks or inappropriate inhalation, exhalation or phonation patterns;

(iii) Resonance or voice disorders: problems with abnormal pitch, volume, resonance or quality of the voice, which may also cause pain or discomfort when speaking;

(iv) Receptive language disorders: difficulties understanding or processing language; and

(v) Expressive language disorders: difficulty putting words together, limited vocabulary or inability to use language in a socially appropriate manner.

(d) "Speech-language therapy" means an appropriate specialized speech-language instructional program that is delivered by a speech-language pathologist which is scientific and research-based. These components shall be taught using instructional approaches that include explicit, direct instruction which is systematic, sequential and cumulative, individualized to meet the specific learning needs of each individual student.

(e) "Speech-language pathologist" means a professional who has met the requirements and acquired a Certificate of Clinical Competence from the American Speech-Language-Hearing Association, or who has completed training in a department approved American Speech-Language-Hearing Association based speech-language pathology training program attaining a AA license in speech-language pathology.

(f) "Mississippi Speech-Language Therapy Scholarship for Students with Speech-Language Impairments Program" means a scholarship to provide the option to provide a scholarship to a nonpublic school of choice, for students in kindergarten through Grade 6 or its equivalent with an eligibility ruling of a speech-language impairment in order to receive comprehensive multimodality speech-language therapy delivered by holders of an appropriate license and clinical certification in speech-language pathology issued by the department and the American Speech-Language-Hearing Association.

(g) "School" means any state accredited nonpublic special purpose school that is organized to provide and emphasizes instruction in speech-language therapy and intervention as the primary purpose of the school and provides a specific learning environment that provides comprehensive speech-language therapy instruction delivered by speech-language pathologists licensed by the department providing highly qualified education and intervention services to children with a primary eligibility ruling of speech-language impairment.



§ 37-175-3 - Mississippi Speech-Language Therapy Scholarship for Students with Speech-Language Impairments Program established

The Mississippi Speech-Language Therapy Scholarship for Students with Speech-Language Impairments Program, which may also be cited as the Nate Rogers Scholarship for Students with Disabilities Program, is established to provide a scholarship to a nonpublic school of choice, for students with an eligibility ruling of a speech-language impairment. Students in kindergarten through Grade 6 or its equivalent who have been properly evaluated and received an eligibility ruling of speech-language impairment shall be eligible to receive scholarship assistance under this program.



§ 37-175-5 - Option to remove child from public school to enroll in nonpublic school with specific instruction for students with speech-language impairment

(1) Parents or legal guardians may exercise the option to remove their child from a traditional public school setting to be enrolled in a nonpublic school which meets the standards for appropriate specific instruction designed to meet the unique learning needs of young students with a speech-language impairment. The objectives of such school shall be:

(a) To emphasize the importance of early intervention; and

(b) To provide intensive high-quality speech-language pathology services.

(2) The parent or legal guardian of a public school student with a speech-language impairment may request and receive from the state a Mississippi Speech-Language Therapy Scholarship for the child to enroll in and attend a nonpublic school in accordance with this section if:

(a) The student has spent the previous school year in attendance at a Mississippi public school or any other state accredited nonpublic special purpose school in the state that is organized to provide and emphasizes instruction in speech-language therapy and intervention as the primary purpose of the school; or

(b) The parent or legal guardian has obtained acceptance for admission of the student to a nonpublic school that is eligible for the program under Section 37-175-19 and has requested from the department a scholarship within thirty (30) days before the date of the first scholarship payment. The request must be through a communication directly to the department in a manner that creates a written or electronic record of the request and the date of receipt of the request. The State Department of Education must notify the district of the parent's or legal guardian's intent upon receipt of the parent's or legal guardian's request.



§ 37-175-7 - Eligibility for and duration of scholarship

(1) A student is not eligible for a Mississippi Speech-Language Therapy Scholarship while he or she is:

(a) Enrolled in a school operating for the purpose of providing educational services to youth in Department of Juvenile Justice commitment programs;

(b) Participating in a home-school education program;

(c) Participating in a virtual school, correspondence school, or distance learning program that receives state funding under the student's participation unless the participation is limited to no more than two (2) courses per school year;

(d) Not having regular and direct contact with his or her private school teachers at the school's physical location.

(2) (a) For purposes of continuity of educational choice, a Mississippi Speech-Language Therapy Scholarship shall remain in force until the student returns to a public school or completes Grade 6 or its equivalent, whichever occurs first.

(b) Upon reasonable notice to the department and the school district, the student's parent or legal guardian may remove the student from the nonpublic school and place the student in a public school in accordance with this section.



§ 37-175-9 - Initial determination of qualifying eligibility ruling of speech-language impairment; public, nonpublic school options

(1) Each local school district shall make an initial determination of whether a student has an eligibility ruling of speech-language impairment that qualifies under the Individuals with Disabilities Education Act (IDEA) to receive services and funding under the provisions of the IDEA before proceeding to the development of a plan for each speech-language impaired student eligible for educational services or equipment, or both, under Sections 37-23-1 through 37-23-150.

Furthermore, these provisions do not prohibit a parent or legal guardian of a student who has an eligibility ruling of speech-language impairment, at any time, from choosing the option of a Mississippi Speech-Language Therapy Scholarship which would allow the student to attend another nonpublic special purpose school.

(2) If the parent or legal guardian chooses the nonpublic school option and the student is accepted by the nonpublic school pending the availability of a space for the student, the parent or legal guardian of the student must notify the department thirty (30) days before the first scholarship payment and before entering the nonpublic school in order to be eligible for the scholarship when a space becomes available for the student in the nonpublic school.



§ 37-175-11 - Parental, guardian and student obligations if applying for Mississippi Speech-Language Therapy Scholarship

A parent or legal guardian who applies for a Mississippi Speech-Language Therapy Scholarship is exercising his or her parental option to place his or her child in a nonpublic school. Each participating parent or legal guardian and student shall adhere to the following:

(a) The parent or legal guardian must select the nonpublic school and apply for the admission of his or her child;

(b) The parent or legal guardian must have requested the scholarship at least thirty (30) days before the date of the first scholarship payment;

(c) Any student participating in the Mississippi Speech-Language Therapy Scholarship for Students with Speech-Language Impairments Program must remain in attendance throughout the school year unless excused by the school for illness or other good cause; and

(d) Each parent or legal guardian and each student has an obligation to the nonpublic special purpose school to comply with the nonpublic special purpose school's published policies.



§ 37-175-13 - State Department of Education duties regarding administration of program; determination of funding; transportation of students

(1) The maximum scholarship granted per eligible student with speech-language impairment shall be an amount equivalent to the Mississippi Adequate Education Program base student cost.

(2) (a) Any nonpublic school under this program shall report to the State Department of Education the number of students with speech-language impairment who are enrolled in nonpublic schools on the Mississippi Speech-Language Therapy Scholarships as of September 30 of each year in order to determine funding for the subsequent year. Funds may not be transferred from any funding provided to the Mississippi School for the Deaf and the Blind for program participants who are eligible under Section 37-175-5.

(b) The State Department of Education shall make payments to nonpublic schools for each student at the nonpublic school equal to the state share of the adequate education program payments for each student in average daily attendance at the school district from which the student transferred. In calculating the local contribution for purposes of determining the state share of the adequate education program payments, the department shall deduct the pro rata local contribution of the school district in which the student resides, to be determined as provided in Section 37-151-7(2)(a).

(c) Payments made pursuant to this subsection by the State Department of Education must be made at the same time and in the same manner as adequate education program payments are made to school districts under Sections 37-151-101 and 37-151-103. Amounts payable to a nonpublic school must be determined by the State Department of Education.

(3) If the parent opts to remove a child from a public school to a nonpublic special purpose school and to receive a scholarship under this chapter, then transportation shall be provided at the parent's or guardian's expense.



§ 37-175-15 - Screening of students for speech, language, voice and fluency disorders

(1) Each local school district shall adopt a policy to ensure that students will be screened for speech, language, voice and fluency disorders before the end of Grade 1.

(2) If a student fails the screener, the parent or legal guardian will be notified of the results of the screener.

(3) If a student fails the screener, the school district, in its discretion, may perform a comprehensive speech-language evaluation.

(4) If a parent or a legal guardian of a student who fails the speech-language screener exercises the option to have a subsequent evaluation performed, such evaluation shall be administered by a speech-language pathologist. The subsequent evaluation obtained by the parents shall be considered by the school district for eligibility in the area of speech-language in accordance with the procedures mandated by the federal Individuals with Disabilities Education Act (IDEA) for a placement in a speech-language program within the current school or to receive a Mississippi speech-language therapy scholarship for placement in a speech-language program in a nonpublic special purpose school. A parent or legal guardian may provide written notification to the local school district opting out of the mandatory screening provided by the district. The provisions of this section shall not apply to homeschooled students.



§ 37-175-17 - Eligibility requirements for nonpublic schools to participate in scholarship program

(1) To be eligible to participate in the Mississippi Speech-Language Therapy Scholarship for Students with Speech-Language Impairments Program, a nonpublic school must:

(a) Be a state accredited nonpublic special purpose school in the state that is organized to provide and emphasizes instruction in speech-language therapy and intervention as the primary purpose of the school;

(b) Provide to the department all documentation required for a student's participation, including the nonpublic school's and student's fee schedules, at least thirty (30) days before the first quarterly scholarship payment is made for the student;

(c) Be academically accountable to the parent or legal guardian for meeting the educational needs of the student by, at a minimum, annually providing to the parent or legal guardian a written explanation of the student's progress;

(d) Maintain in this state a physical location where a scholarship student regularly attends classes.

(2) The inability of a nonpublic school to meet the requirements of this subsection shall constitute a basis for the ineligibility of the nonpublic school to participate in the scholarship program as determined by the department.



§ 37-175-19 - Publication of information regarding Mississippi Speech-Language Therapy Scholarship; annual reports

(1) The department shall publicize information regarding the Mississippi Speech-Language Therapy Scholarship on the department's official website.

(2) The department shall annually, by December 15, report to the Governor, the Lieutenant Governor, and the Speaker of the House of Representatives the department's actions with respect to implementing accountability in the scholarship program under this section, any substantiated allegations or violations of law or rule by an eligible nonpublic school under this program concerning the enrollment and attendance of students, the credentials of teachers, background screening of teachers, and teachers' fingerprinting results and the corrective action taken by the department.



§ 37-175-21 - Length of school day and scholastic year; development of curriculum; purchase of instructional material; qualifications of personnel providing speech-language services

(1) The State Board of Education in conjunction with each nonpublic school operating under the provisions of this chapter, may:

(a) Extend the school day or length of the scholastic year;

(b) Develop and establish a curriculum that is consistent with the Mississippi Curriculum Framework in the subject areas of mathematics, social studies, science, music, art and physical education; and

(c) Select, purchase and use textbooks, literature and other instructional materials that would improve educational attainment by students in the school, subject to the approval of the board.

(2) The qualified personnel to provide speech-language services for children with speech-language impairment who attend the nonpublic special purpose schools shall consist of speech-language pathologists.



§ 37-175-23 - Criminal history record checks and fingerprinting of school personnel

Teachers and other school personnel shall be subject to criminal history record checks and fingerprinting requirements applicable to other public schools under Section 37-9-17(2) and (3).



§ 37-175-25 - Equitable calculation and disbursement of state categorical aid program dollars; audit and budget submission requirements

(1) Each school providing instruction to children with speech-language impairment shall certify to the State Department of Education its student enrollment in the same manner as local school districts.

(2) The state shall ensure that each school is treated equitably in the calculation and disbursement of all state categorical aid program dollars. Each school participating in the scholarship program shall comply with all reporting requirements to receive the aid.

(3) (a) Each nonpublic school shall adhere to generally accepted accounting principles as promulgated by nationally recognized professional organizations.

(b) Each school shall have its financial records audited annually, at the end of each fiscal year, by the State Auditor and shall file a copy of each audit report and accompanying management letter with the board by July 30.

(4) Nothing in this chapter shall be construed to prohibit any person or organization from providing funding or other assistance to the establishment or operation of any school authorized under this chapter, except religious or sectarian organizations. The State Board of Education, acting on behalf of the participating schools, is authorized to accept gifts, donations, and grants of any kind made to a participating school and to expend or use such gifts, donations, and grants in accordance with the conditions prescribed by the donor; however, no gift, donation, or grant may be accepted if subject to a condition that is contrary to any provision of federal law, state law or board rule.



§ 37-175-27 - Liability for award or use of Mississippi Speech-Language Therapy Scholarship

No liability shall arise on the part of the state based on the award or use of a Mississippi Speech-Language Therapy Scholarship.



§ 37-175-29 - No expansion of regulatory authority of state over nonpublic schools beyond what is necessary to enforce this chapter

The inclusion of eligible nonpublic schools within options available to Mississippi public school students does not expand the regulatory authority of the state, its officers, or any school district to impose any additional regulation of nonpublic schools beyond those reasonably necessary to enforce requirements expressly set forth in this chapter.






Chapter 177 - LITERACY-BASED PROMOTION ACT

§ 37-177-1 - Literacy-based Promotion Act established; purpose; determination of a reading deficiency in students in grades K through 3.

(1) There is established an act prohibiting social promotion to be known as the "Literacy-Based Promotion Act," the purpose of which is to improve the reading skills of Kindergarten and First through Third Grade students enrolled in the public schools so that every student completing the Third Grade is able to read at or above grade level. It is the intent of the Legislature, in establishing this act, to ensure that: each Kindergarten and First through Third Grade student's progression is determined, in part, upon the student's proficiency in reading; the policies of local school boards facilitate this proficiency; and each student and the student's parent or legal guardian is informed of the student's academic progress.

(2) Each public school student who exhibits a substantial deficiency in reading at any time, as demonstrated through performance on a reading screener approved or developed by the State Department of Education or through locally determined assessments and teacher observations conducted in Kindergarten and Grades 1 through 3 or through statewide end-of-year assessments or approved alternate yearly assessments in Grade 3, must be given intensive reading instruction and intervention immediately following the identification of the reading deficiency.

(3) The universal reading screener or locally determined reading assessment may be given in the first thirty (30) days of the school year and repeated if indicated at midyear and at the end of the school year to determine student progression in reading in Kindergarten through Third Grade. If it is determined that the student continues to have a reading deficiency, the student must be provided with continued intensive reading instruction and intervention by the school district until the reading deficiency is remedied. A student exhibiting continued reading deficiency with continued intensive interventions should be considered for exceptional criteria evaluation.

(4) A Kindergarten or First, Second or Third Grade student identified with a deficiency in reading must be provided intensive interventions in reading to ameliorate the student's specific reading deficiency, as identified by a valid and reliable diagnostic assessment. The intensive intervention must include effective instructional strategies, and appropriate teaching methodologies necessary to assist the student in becoming a successful reader, able to read at or above grade level, and ready for promotion to the next grade. A Kindergarten, First, Second or Third Grade student identified with a reading deficiency or not promoted may be placed in a transition class.



§ 37-177-3 - Written notification to parent or guardian of determination of reading deficiency; contents of notification

Immediately upon the determination of a reading deficiency, and subsequently with each quarterly progress report until the deficiency is remediated, the parent or legal guardian of a Kindergarten or First, Second or Third Grade student who exhibits a substantial deficiency in reading must be notified in writing by the student's teacher of the following:

(a) That the student has been identified as having a substantial deficiency in reading;

(b) A description of the services that the school district currently is providing to the student;

(c) A description of the proposed supplemental instructional services and supports that are designed to remediate the identified area of reading deficiency which the school district plans to provide the student;

(d) That if the student's reading deficiency is not remediated before the end of the student's Third Grade year, the student will not be promoted to Fourth Grade unless a good cause exemption specified under Section 37-177-11 is met;

(e) Strategies for parents and guardians to use in helping the student to succeed in reading proficiency; and

(f) That while the state annual accountability assessment for reading in Third Grade is the initial determinant, it is not the sole determiner of promotion and that approved alternative standardized assessments are available to assist the school district in knowing when a child is reading at or above grade level and ready for promotion to the next grade.



§ 37-177-5 - Establishment of Mississippi Reading Panel; purpose; composition

The State Department of Education shall establish a Mississippi Reading Panel to collaborate with the State Department of Education in recommending appropriate equitable alternative standardized assessments and cut scores to be used to determine promotion to the Fourth Grade of those Third Grade students who scored at the lowest achievement level on the state annual accountability assessment or who, for unforeseen circumstances, were unable to take the assessment. The panel should have knowledge and input in the adoption or development of a universal screener for required use only in select schools most in need for the reading intervention program to identify reading deficiencies and determine progress. A suggestive list of no less than four (4) screening assessments should be available to schools not selected for the critical reading intervention program taking into consideration those screening assessments already being used satisfactorily in Mississippi elementary schools. An approved alternative standardized reading assessment may be used in 2014-2015 in the transition to common core standardization of testing. The panel shall consist of six (6) members as follows: the State Superintendent of Education, or his/her designee, who will chair the committee; the Chair of the House Education Committee, or his designee; the Chairman of the Senate Education Committee, or his designee; one (1) member appointed by the Governor; and two (2) additional members appointed by the State Superintendent of Education.



§ 37-177-7 - Selection of schools for reading intervention program; supervisory position in each school responsible for implementation of reading intervention program; use of data coaches pilot programs in certain "C" level or low performing districts or schools

The State Department of Education shall:

(a) Select schools most in need for the reading intervention program and create criteria for selection for participation based on number and percentages of students scoring in the lowest two (2) achievement levels on state-adopted yearly reading assessments, screening results, and other relevant data;

(b) Assign a supervisory position within each school to be responsible for the faithful implementation of the Reading Intervention Program; and

(c) Beginning with the 2014-2015 school year, the Mississippi Department of Education shall conduct a pilot program with willing "C" level or low-performing districts and/or schools in a geographically concise region. The pilot shall focus on the use of data coaches to improve reading and literacy, to determine the effectiveness of intense data-focused professional development, provide expert support in literacy and early reading instruction but it shall not necessarily be limited to literacy. Data coaches should be experts in both pedagogy and data analysis who facilitate professional learning community meetings, and provide observation and feedback, to help teachers and district leaders build skills in using data to inform instruction. The department is authorized to contract with a private sector provider to implement the pilot and work in partnership with a four-year institution of higher learning that has a center for literacy instruction to develop and implement the pilot. The department shall also work in consultation with the Reading Panel regarding the development and implementation of the pilot program.



§ 37-177-9 - Assignment of grade level based on student's age or other social promotion prohibited; promotion to grade 4 prohibited unless reading deficiency remedied before end of grade 3

A public school student may not be assigned a grade level based solely on the student's age or any other factors that constitute social promotion.

Beginning in the 2014-2015 school year, if a student's reading deficiency is not remedied by the end of the student's Third Grade year, as demonstrated by the student scoring at the lowest achievement level in reading on the state annual accountability assessment or on an approved alternative standardized assessment for Third Grade, the student shall not be promoted to Fourth Grade.



§ 37-177-11 - Good cause exemption for promotion to grade 4 of student not meeting academic requirements

(1) A Third Grade student who does not meet the academic requirements for promotion to the Fourth Grade may be promoted by the school district only for good cause. Good cause exemptions for promotion are limited to the following students:

(a) Limited English proficient students who have had less than two (2) years of instruction in an English Language Learner program;

(b) Students with disabilities whose individual education plan (IEP) indicates that participation in the statewide accountability assessment program is not appropriate, as authorized under state law;

(c) Students with a disability who participate in the state annual accountability assessment and who have an IEP or a Section 504 plan that reflects that the individual student has received intensive remediation in reading for more than two (2) years but still demonstrates a deficiency in reading and previously was retained in Kindergarten or First, Second or Third Grade;

(d) Students who demonstrate an acceptable level of reading proficiency on an alternative standardized assessment approved by the State Board of Education; and

(e) Students who have received intensive intervention in reading for two (2) or more years but still demonstrate a deficiency in reading and who previously were retained in Kindergarten or First, Second or Third Grade for a total of two (2) years and have not met exceptional education criteria. A student who is promoted to Fourth Grade with a good cause exemption shall be provided intensive reading instruction and intervention informed by specialized diagnostic information and delivered through specific reading strategies to meet the needs of each student so promoted. The school district shall assist schools and teachers in implementing reading strategies that research has shown to be successful in improving reading among students with persistent reading difficulties.

(2) A request for good cause exemptions for a Third Grade student from the academic requirements established for promotion to Fourth Grade must be made consistent with the following:

(a) Documentation must be submitted from the student's teacher to the school principal which indicates that the promotion of the student is appropriate and is based upon the student's record. The documentation must consist of the good cause exemption being requested and must clearly prove that the student is covered by one (1) of the good cause exemptions listed in subsection (1)(a) through (e) of this section.

(b) The principal shall review and discuss the recommendations with the teacher and parents and make a determination as to whether or not the student should be promoted based on requirements set forth in this chapter. If the principal determines that the student should be promoted, based on the documentation provided, the principal must make the recommendation in writing to the school district superintendent, who, in writing, may accept or reject the principal's recommendation. The parents of any student promoted may choose that the student be retained for one (1) year, even if the principal and district superintendent determines otherwise.



§ 37-177-13 - Actions required of school districts for grade 3 students not promoted to grade 4

Beginning in the 2014-2015 school year, each school district shall take the following actions for retained Third Grade students:

(a) Provide Third Grade students who are not promoted with intensive instructional services, progress monitoring measures, and supports to remediate the identified areas of reading deficiency, including a minimum of ninety (90) minutes during regular school hours of daily, scientifically research-based reading instruction that includes phonemic awareness, phonics, fluency, vocabulary and comprehension, and other strategies prescribed by the school district, which may include, but are not limited to:

(i) Small group instruction;

(ii) Reduced teacher-student ratios;

(iii) Tutoring in scientifically research-based reading services in addition to the regular school day;

(iv) The option of transition classes;

(v) Extended school day, week or year; and

(vi) Summer reading camps.

(b) Provide written notification to the parent or legal guardian of any Third Grade student who is retained that the student has not met the proficiency level required for promotion and the reasons the student is not eligible for a good cause exemption. The notification must include a description of proposed interventions and supports that will be provided to the child to remediate the identified areas of reading deficiency. This notification must be provided to the parent or legal guardian in writing, in a format adopted by the State Board of Education in addition to report cards given by the teacher.

(c) Provide Third Grade students who are retained with a high-performing teacher, as determined by student performance data, particularly related to student growth in reading, above-satisfactory performance appraisals, and/or specific training relevant to implementation of this chapter.

(d) Provide parents and legal guardians of Third Grade students with a "Read at Home" plan outlined in a parental contract, including participation in regular parent-guided home reading.



§ 37-177-15 - Intensive acceleration class for certain students; purpose

Each district may provide, where applicable, an intensive acceleration class for any student retained in Grade 3 who was previously retained in Kindergarten or Grades 1 through 3. The focus of the intensive acceleration class should be to increase a student's reading level at least two (2) grade levels in one (1) school year. The intensive acceleration class should provide reading instruction and intervention for the majority of student contact each day and incorporate opportunities to master the Grade 4 state standards in other core academic areas.



§ 37-177-17 - Annual report regarding student progression and student retention and promotion

(1) Within thirty (30) days of final State Board of Education approval of state accountability results, the school board of each school district must publish, in a newspaper having a general circulation within the school district, and report to the State Board of Education and the Mississippi Reading Panel the following information relating to the preceding school year:

(a) The provisions of this chapter relating to public school student progression and the school district's policies and procedures on student retention and promotion;

(b) By grade, the number and percentage of all students performing at each level of competency on the reading and math portion of the annual state accountability system and the number and percentage of students given an approved alternative standardized reading assessment and the percentage of these students performing at each competency level on said alternative standardized assessment;

(c) By grade, the number and percentage of all students retained in Kindergarten through Grade 8;

(d) Information on the total number and percentage of students who were promoted for good cause, by each category of good cause described in Section 37-177-11; and

(e) Any revisions to the school board's policy on student retention and promotion from the prior school year.

(2) The State Department of Education shall establish a uniform format for school districts to report the information required in subsection (1) of this section. The format must be developed with input from school boards and must be provided no later than ninety (90) days before the annual due date of the information. The department shall compile annually the required district information, along with state-level summary information, and report the information to the Governor, Senate, House of Representatives and general public.



§ 37-177-19 - Implementation of chapter

(1) The State Board of Education shall adopt such policies, rules and regulations as may be necessary for the implementation of this chapter.

(2) The State Department of Education shall provide such technical assistance and training of teachers/administrators as may be needed to aid local school districts in administering the provisions of this chapter.

(3) Each local school district must include provisions required by this chapter as an addition to the district's published handbook of policy for employees and students beginning in school year 2013-2014.



§ 37-177-21 - Certain components of provisions of this chapter subject to legislative appropriation

The provisions of this chapter which include components necessary to provide for teacher training, instructional materials, remedial education training and administration of an intensive literacy curriculum shall be subject to legislative appropriation.









Title 39 - LIBRARIES, ARTS, ARCHIVES AND HISTORY

Chapter 1 - STATE LAW LIBRARY; LEGISLATIVE REFERENCE BUREAU

§ 39-1-1 - State law library

(1) There shall be a State Library which shall render law library services to the Supreme Court and other state courts, to state officials and to the general public.

(2) The State Library shall be under the supervision and control of the Mississippi Supreme Court and the court shall be empowered to promulgate policies and procedures necessary to the efficient operation of the Library.



§ 39-1-35 - Legislative reference bureau

There is hereby created a legislative reference bureau, for the use of the members of the legislature, the governor, and the various departments, institutions and agencies of this state, as well as for a limited service for such citizens of this state as may desire to avail themselves of its reference facilities. The legislative reference bureau shall be under the joint jurisdiction of the house management committee and the senate contingent expense committee of the legislature.

The purpose of the said legislative reference bureau shall be:

(a) To assist the legislature of this state in the proper performance of its constitutional functions by providing its members with impartial and accurate information and reports concerning the legislative problems which come before them, and by providing digests showing the practices of other states and of foreign nations in dealing with similar problems;

(b) To secure information for the legislators of this state by cooperating with the legislative reference services in other states, and with the interstate reference bureau maintained by the American legislators' association and by the council of state governments;

(c) To furnish the members of the legislature of this state, copies of the legislation of other states, uniform laws, model bills, textbooks on the preparation of legislative measures, and such other information and material as may be of value to them in the preparation of bills for introduction into the legislature of this state.

The legislative reference bureau shall have a director, who shall be hired jointly by the house management committee and the senate contingent expense committee, and the duties of the director shall be prescribed jointly by the house management committee and the senate contingent expense committee.

The legislative reference bureau shall be maintained out of the contingent funds of each house of the legislature, with an equal amount to be contributed by each house.






Chapter 3 - LIBRARIES AND LIBRARY COMMISSION

Article 1 - LIBRARIES

§ 39-3-1 - Establishment of libraries by counties and municipalities

It is hereby declared to be the policy of this state to allow and promote the establishment and development of free public library service throughout this state as a part of its provisions for public education. "Public library" shall mean a library which provides customary services, without charge, to all the residents of a county, city or region and is supported whole or in part by public funds. Reasonable reimbursements may be collected for special library services provided these are determined in advance and in writing by the administrative board of trustees.

The board of supervisors of any county in the State of Mississippi, or other governing bodies of the counties of this state, and municipalities and towns, through their governing bodies, may establish and maintain or aid in establishing and maintaining free public libraries for the use of the citizens of the respective counties, municipalities or towns, either separately or in connection with free public libraries already established therein. For said purpose said governing body may acquire the necessary real estate either by purchase, gift or donation and may erect the necessary buildings thereon.



§ 39-3-3 - Funds for establishment and operation of libraries

Where any public library or public library system is established under this article, either by the county board of supervisors or the governing body of a municipality, the cost of purchasing land, erecting buildings and equipping and maintaining such public library or public library system shall be paid for in whole out of the general funds of the county or municipality.



§ 39-3-5 - County library tax; additional funds for support, upkeep and maintenance

(1) Any county which supports a public library or public library system may, by order of the board of supervisors of such county, in their discretion, levy a four (4) mill tax on all taxable property within the county to be used for the support, upkeep and maintenance of any public library or public library system located in said county.

(2) The taxes levied under this section shall be excluded from the revenue increase limitation imposed pursuant to Section 27-39-321.

(3) In addition to the levy herein authorized, the board of supervisors of any county may, in their discretion, make contributions from any available funds for the support, upkeep and maintenance of any public library or public library system located in such county.



§ 39-3-7 - Municipal library tax; additional funds for support, upkeep and maintenance

(1) Any municipality which supports a public library or public library system may, by order of the governing authorities of such municipality, in their discretion, levy a three (3) mill tax on all taxable property within the municipality to be used for the support, upkeep and maintenance of any public library or public library system located in said municipality.

(2) The taxes levied under this section shall be excluded from the revenue increase limitation imposed pursuant to Section 27-39-321.

(3) In addition to the levy herein authorized, the governing authorities of any municipality may, in their discretion, make contributions from any available funds for the support, upkeep and maintenance of any public library or public library system located in such municipality.



§ 39-3-8 - Joint city-county public library systems

The board of trustees of any municipal public library, or any group of municipal public libraries, and the board of trustees of any county public library system, may, with the consent of the governing body of said municipality, or municipalities, and with the consent of the board of supervisors of said county, contract with each other or among themselves, to create, maintain and support a joint city-county public library system. Such a contract shall contain such terms, agreements and conditions as may be agreed upon by the board of trustees of the municipal public library, or the public library boards of trustees of the several municipalities, and by the board of trustees of the county public library.



§ 39-3-9 - Regional public library systems

Two (2) or more counties by action of their boards of supervisors may join in establishing and maintaining a regional public library system under the terms of a contract to which all of the participating counties agree. The expenses of the regional public library systems shall be apportioned between or among the counties concerned on such basis as shall be agreed upon in the contract. The public library system headquarters building shall be located at a place in one of the counties to be agreed upon by the boards of supervisors of the various counties in the regional public library system.



§ 39-3-11 - Participation by municipalities in county libraries, county regional library systems or city-county library systems

When a county public library, city-county public library system or regional public library system shall have been established under this article, any municipality which is aiding in maintaining or supporting a public library, or which desires to aid in providing public library service for that portion of the county's residents which reside within the municipality, may participate in said county public library, city-county public library system or regional public library system. This participation shall be on such terms as may be agreed upon among the governing body of the municipality, the board of trustees of the existing municipal public library and the board of trustees of the county public library, city-county public library system or regional public library system.



§ 39-3-13 - Contracts by counties or municipalities for library services

(1) The governing body of any municipality may contract with the board of trustees of any established public library or public library system to receive the services of that established public library or public library system.

(2) The board of supervisors of any county in the state may, with the consent of the board of trustees of an established public library system, contract for library service from any established public library system.

(3) The board of trustees of any regional public library system may contract for such region to receive library service from any established public library system.

(4) There shall be one (1) board of trustees in each public library system with the administrative powers and responsibilities prescribed in Section 39-3-17, Mississippi Code of 1972. Any other board of trustees within such library system shall serve in a purely advisory capacity to said administrative board. The administrative board shall be designated by contract among all such boards of trustees within the system. Advisory boards may contract with administrative boards to provide local services and policies as may be mutually agreed on. In the event an agreement cannot be reached among all such boards of trustees, the matter shall be submitted to a negotiating committee comprised of the following: two (2) persons selected by each of the boards of trustees involved in the matter plus two (2) persons selected by the Mississippi Library Commission.

(5) Contracts for library services shall include, but not limited to: (a) name of library system; (b) definition of library service area; (c) name of all parties and responsibilities regarding participation in the library system, including but not limited to funding of the library system and maintenance of facilities; (d) appointment of board of trustees with the naming of the administrative board and the stated responsibilities of said boards; (e) eligibility and criteria for participation of new libraries in the library system; and (f) a stated contract review and renewal process. The contract shall provide for the dissolution of such library system including, but not limited to, the definition of assets and the procedure for the distribution of such assets.



§ 39-3-15 - Library boards of trustees; qualifications, appointment, terms of office and compensation of members

(1) (a) The management and control of a county or municipal public library shall be vested in a board of five (5) trustees, who shall be appointed by the governing authorities of the county or municipality. The first appointments shall be for the terms of one (1), two (2), three (3), four (4) and five (5) years respectively, and thereafter, a trustee shall be appointed to serve five (5) years.

(b) Notwithstanding the provisions of paragraph (1)(a) of this section, the board of supervisors of any county that borders on the Gulf of Mexico, in which Interstate 10 intersects U.S. Highway 49 and that operates a county library system may appoint, in its discretion, six (6) trustees to the county public library board. If the board of supervisors of any such county elects to appoint six (6) members to the board of trustees, the first appointments shall be for the terms of one (1), two (2), three (3), four (4), five (5) and six (6) years respectively, and thereafter a trustee shall be appointed to serve six (6) years.

(2) When five (5) counties support a regional public library system, the management and control of the regional public library system shall be vested in a board of five (5) trustees. The trustees shall be appointed by the governing authorities of the counties that support the regional public library system.

(3) In a regional public library system supported by less than five (5) counties, the distribution of the membership on the board of trustees shall be determined by agreement among the counties that support the regional public library system.

(4) In a regional public library system of more than five (5) counties, one (1) member of the board of trustees shall be appointed by the governing authority of each county supporting the regional public library system. In the first appointments to the regional public library system board of trustees, five (5) members shall be appointed for terms of one (1), two (2), three (3), four (4) and five (5) years respectively, and any number of trustees above five (5) shall be appointed for terms of one (1) year. Thereafter, all trustees shall be appointed annually to serve five (5) years.

(5) The management and control of a city-county public library system shall be vested in a board of trustees, the number of which shall be agreed upon by the board of trustees of the governing body of the municipality, or municipalities, and with the consent of the board of supervisors which have contracted with each other or among themselves, to create, maintain and support a joint city-county library system. The term of each trustee shall be for a period of five (5) years. Initial appointments to the city-county board shall be made in a manner determined by the counties and municipalities involved so that terms expire on a staggered basis.

(6) Each trustee shall be a resident and qualified elector of the municipality, county or region represented by said trustee. Trustees shall be limited to two (2) consecutive terms of office in counties of over twenty thousand (20,000) population; however, there shall be no limit on the number of terms served by a trustee. In counties of less than twenty thousand (20,000) population, there shall be no limit on the number of terms served by any trustee holding office on July 1, 1988; provided, that said limitation shall be applicable to new trustees appointed subsequent to July 1, 1988. Vacancies on the board of trustees of a county public library, municipal public library, regional public library system or city-county public library system shall be filled for unexpired terms in the same manner in which members of the board were first appointed. Any trustee who shall not attend four (4) consecutive meetings of the board shall be subject to removal by the governing authority. No trustee shall receive a salary or other compensation for his service; provided, however, that all trustees shall be reimbursed for their necessary traveling expenses and mileage incident to their attendance upon the business of the board, as provided in Section 25-3-41, Mississippi Code of 1972.



§ 39-3-17 - Library boards of trustees; organization; general powers and duties

(1) The trustees of the administrative board designated pursuant to Section 39-3-13(4), immediately after their appointment or election, shall meet and organize by the election of such officers as they deem necessary. They shall (a) adopt such bylaws, rules and regulations for their own guidance and for the government of the library as they deem expedient; (b) meet at least once in each quarter; (c) have the supervision, care and custody of all property of the library, including the rooms or buildings constructed, leased or set apart therefor; (d) employ a library system director, prescribe his/her duties, fix his/her compensation, and remove him/her for cause; (e) employ, upon the recommendation of the library system director, such other staff as may be necessary and fix their compensation; (f) submit annually to the governing body a budget containing estimates for the ensuing year; (g) have exclusive control of the finances of the library system; (h) accept such gifts of money or property for library purposes as they deem expedient; (i) on recommendation of library system director purchase books, periodicals, maps, equipment, insurance and supplies for the library system; (j) dispose of equipment and discarded library materials as provided in Section 19-7-5, Mississippi Code of 1972; and (k) do all other acts necessary for the orderly and efficient management and control of the library system. But no expenditure made or contracted by the trustees shall be binding on any county or municipality so as to require any payment in excess of funds made available for library purposes under this article.

(2) There shall be one (1) library director for each library system. Said library system director shall have such educational qualifications as are prescribed by the Mississippi Library Commission. The library system director shall administer and establish procedures according to policies established by the administrative board of trustees. His or her duties shall include: (a) employment of staff with the approval of the board of trustees; (b) prescription of staff duties; (c) removal of staff for cause; (d) preparation of the budget; (e) financial and statistical management; (f) reporting to board of trustees; and (g) other acts necessary for the orderly and efficient administration of the library system.

(3) In the event that a determination is made by the library system director to remove a staff member for cause, written notice of such decision shall be given to such staff member. A staff member who has received such notice shall be entitled to:

(a) Written notice of the reasons for such action, together with a summary of the factual basis therefor, which notice shall be given at least five (5) days prior to any hearing;

(b) An opportunity for a hearing before the board of trustees at which to present matters relevant to the reasons given for the decision, including any reasons alleged by the employee to be the reason for such action;

(c) Receive a fair and impartial hearing before the board;

(d) Be represented by legal counsel, at his own expense.

If the staff member does not request a hearing, the decision of the director shall be final.

(4) On at least a bi-monthly basis, the board of supervisors of each county and the governing authority of each municipality supporting a public library system shall transmit its warrant or warrants constituting one-sixth ( 1/6) of the annual appropriation for the support and maintenance thereof to the library director of such system. All such warrants shall be deposited in one or more public depositories previously selected by the board of trustees of the library system. The said board of trustees shall, by appropriate order spread upon its minutes, authorize the library director to expend such funds for lawful purposes only and in accordance with its annual budget previously adopted. All such funds shall be placed in the depository or depositories selected by the administrative library board of trustees in the same manner as provided in Section 27-105-305 for the selection of county depositories, provided that the selection shall be effective on July 1 of each year. Such depository shall place on deposit with the library director the same securities as required in Section 27-105-315.



§ 39-3-19 - Library boards of trustees; annual reports

At the close of each year the administrative board of trustees of every public library system shall make a report to the governing body in the county or counties or municipality or municipalities wherein the board serves, showing the condition of the trust during the year, the sums of money received for the library fund from taxes and other sources, the sums of money expended and the purposes of the expenditures, the number of books and periodicals on hand, the number added during the year, the number withdrawn, the number loaned out, and such other statistics and information and such suggestions as the administrative board of trustees deems of public interest. A copy of this report shall be filed in the State Library Commission.



§ 39-3-20 - Sabbatical leave for professional library staff

(1) Professional library staff members of a public library shall be eligible for sabbatical leave for the purpose of professional improvement, for not more than one (1) year immediately following any six (6) or more consecutive years of active service in the libraries of this state. Absence on sick leave shall not be deemed to interrupt the active service herein provided for. Sabbatical leave for professional library staff members shall only be granted with the approval of the administrative board of trustees.

(2) Applications for sabbatical leave may be made to the administrative board of trustees of such library system, with the approval of the library director of such system. Any person who is granted a sabbatical leave and who fails to comply with the provisions of such leave may have his/her leave terminated by the administrative board of trustees. No person on sabbatical leave can be denied any regular increment of increase in salary because of absence on sabbatical leave. Service on sabbatical leave shall count as active service for the purpose of retirement and contributions to the retirement fund shall be continued.

(3) In no instance shall leave be granted unless there is a contract providing for continued service, after expiration of the leave, in the library system where the person is employed.

(4) Each person granted sabbatical leave may receive and be paid compensation up to the rate of fifty percent (50%) of such person's annual salary. Compensation payable to persons on sabbatical leave shall be paid at the same time and in the same manner salaries of the other members of the library system are paid.



§ 39-3-21 - Free use of libraries; reimbursements for services

Every public library or public library system established or maintained under this article shall be free for the use of the residents of the territory included within the library service area, subject to such reasonable rules and regulations as the administrative board of trustees finds necessary. Reasonable reimbursements may be collected for special library services, provided these are determined in advance and in writing by the administrative board of trustees.



§ 39-3-23 - Construction of article

This article shall not be construed to abrogate the force of charter provisions or any local act governing existing public libraries. This article shall be construed as additional and supplemental to subsection (j) of Section 19-5-93, Mississippi Code of 1972.






Article 3 - MISSISSIPPI LIBRARY COMMISSION

§ 39-3-101 - Creation; composition; qualifications, appointment and terms of office of members

There is hereby created a board of commissioners of the Mississippi Library Commission to be composed of five members appointed by the governor with overlapping terms, the members of the first board to be appointed one for one year, one for two years, one for three years, one for four years, one for five years, and their successors each to be appointed for five year terms, each member to serve until his successor is appointed. Two members shall be appointed by the governor from the state at large. Two members shall be appointed by the governor from a list of not less than six names submitted by the Mississippi library association, one of whom shall be a librarian who is a graduate of a library school accredited by the American Library Association and actively engaged in full time library work at the time of the appointment and one of whom shall be, at time of the appointment, a member of a legally organized board of trustees of a Mississippi free public library; and one member shall be the president of the Mississippi Federation of Women's Clubs, or a member of said federation recommended by her; and which federation member shall, when appointed, serve a full term as herein provided for members to serve under a staggered term basis, and the successor to the federation member shall be the president of the federation then serving, or a member of the federation recommended by her, when the term of the federation member shall expire; and after the appointment of a federation member to the board, and when her term as a member thereof shall expire, each succeeding member of the federation who becomes a member of the board shall serve a full term under the provisions of this article. Vacancies created by resignation shall be filled by appointment for the unexpired term.



§ 39-3-103 - Organizational meeting; officers

Within thirty days after the selection and appointment of the first board of commissioners the members shall meet at the headquarters of the Mississippi Library Commission in Jackson, Mississippi, and organize, setting up such policies as are deemed necessary and not inconsistent with this article. They shall elect annually from their membership a chairman and a secretary.



§ 39-3-105 - Director

(1) The board of library commissioners shall elect a director whose term of office shall be for a period of four years, unless, for good cause shown, the board of library commissioners removes said director.

(2) The director shall be chosen outside the membership of the board of library commissioners, and shall be a trained, experienced librarian holding a degree from a college or university of recognized standing. The director shall have completed the required course covered in a school of library service accredited by the American Library Association and shall have had at least two years' experience as an administrative librarian or director of a state or public library. The director shall keep an accurate record of all accounts and financial transactions of the board, shall have charge of organizing new libraries and directing library development in the state, so as to give and furnish every citizen and resident of the state free library service of the highest quality consistent with modern methods and as may be justified by financial and economic conditions, and shall have all general administrative duties incident to carrying on the work of the Mississippi Library Commission. All necessary and actual traveling expense incurred by the members of the Mississippi Library Commission, and by the director or any member of the staff, acting under the authority and direction of the board of commissioners, while on business for the Mississippi Library Commission, shall be paid from the funds appropriated and made available for use, maintenance and operation of the Mississippi Library Commission. In addition to the director, the board of library commissioners may employ, upon recommendations of the director, such other persons as may be deemed necessary to carry out the purposes of this article.



§ 39-3-107 - General powers and duties of commission

The Mississippi Library Commission, upon request, shall give advice to all schools, public and other libraries, and to all communities which may propose to establish them, as to the best means of establishing and maintaining such libraries, the selection of books, cataloging and other details of library management. It may also purchase and operate traveling libraries, and circulate such traveling libraries within the state among communities, libraries, schools, colleges, universities, library associations, study clubs, charitable and penal institutions free of cost, except for transportation, and establish county and regional libraries and use any funds, separate and apart from the general library commission funds, which might come into its custody from any source, for such purpose, and for the purpose of establishing, stimulating, increasing, improving and equalizing library service in the various counties within the state, under such rules for safekeeping, preservation, care, handling of the books and allocation of the funds as may be fixed by the commission. It may publish such lists and circulars of information as it shall deem necessary, and it may also conduct a summer school of library instruction and a clearinghouse for periodicals for free gifts to local libraries. The commission shall each year obtain from all libraries in the state reports showing the condition, growth, development and manner of conducting such libraries, together with such other facts and statistics regarding the same as may be deemed of public interest by the commission, and it shall be the duty of the board of the Mississippi Library Commission to make an annual report to the Legislature of the facts of public interest and value in relation to the work of the commission. The Mississippi Library Commission shall adopt rules and regulations relative to the allocation of state aid funds to public library systems.



§ 39-3-109 - How funds drawn

The board of commissioners of the Mississippi Library Commission may from time to time as needed draw an order signed by the director and the chairman in favor of any party to whom money is due stating in such order what the money is to be used for, and, upon presentation of such order, the state auditor shall draw his warrant upon the state treasurer for the amount therefor not to exceed the amount of the appropriation for the purposes of the Mississippi Library Commission.



§ 39-3-111 - Acceptance of gifts and federal funds

The board of commissioners of the Mississippi Library Commission may accept in the name of the state gifts of money, real estate, books, periodicals, or other property for the purpose of promoting the work of the Mississippi Library Commission, and may accept and administer any funds which might be provided by the federal government for library purposes.






Article 5 - INTERSTATE LIBRARY COMPACT

§ 39-3-201 - Enactment and terms of compact

The Interstate Library Compact is hereby enacted into law and entered into by this state with all states legally joining therein in the form substantially as follows:

INTERSTATE LIBRARY COMPACT

Article I. Policy and Purpose

Because the desire for the services provided by libraries transcends governmental boundaries and can most effectively be satisfied by giving such services to communities and people regardless of jurisdictional lines, it is the policy of the states party to this compact to cooperate and share their responsibilities; to authorize cooperation and sharing with respect to those types of library facilities and services which can be more economically or efficiently developed and maintained on a cooperative basis, and to authorize cooperation and sharing among localities, states and others in providing joint or cooperative library services in areas where the distribution of population or of existing and potential library resources make the provision of library service on an interstate basis the most effective way of providing adequate and efficient service.

Article II. Definitions

As used in this compact:

(a) "Public library agency" means any unit or agency of local or state government operating or having power to operate a library.

(b) "Private library agency" means any nongovernmental entity which operates or assumes a legal obligation to operate a library.

(c) "Library agreement" means a contract establishing an interstate library district pursuant to this compact or providing for the joint or cooperative furnishing of library services.

Article III. Interstate Library Districts

(a) Any one or more public library agencies in a party state in cooperation with any public library agency or agencies in one or more other party states may establish and maintain an interstate library district. Subject to the provisions of this compact and any other laws of the party states which pursuant hereto remain applicable, such district may establish, maintain and operate some or all of the library facilities and services for the area concerned in accordance with the terms of a library agreement therefor. Any private library agency or agencies within an interstate library district may cooperate therewith, assume duties, responsibilities and obligations thereto, and receive benefits therefrom as provided in any library agreement to which such agency or agencies become party.

(b) Within an interstate library district, and as provided by a library agreement, the performance of library functions may be undertaken on a joint or cooperative basis or may be undertaken by means of one or more arrangements between or among public or private library agencies for the extension of library privileges to the use of facilities or services operated or rendered by one or more of the individual library agencies.

(c) If a library agreement provides for joint establishment, maintenance or operation of library facilities or services by an interstate library district, such district shall have power to do any one or more of the following in accordance with such library agreement:

1. Undertake, administer and participate in programs or arrangements for securing, lending or servicing of books and other publications, any other materials suitable to be kept or made available by libraries, library equipment or for the dissemination of information about libraries, the value and significance of particular items therein, and the use thereof.

2. Accept for any of its purposes under this compact any and all donations, and grants of money, equipment, supplies, materials, and services, (conditional or otherwise) from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm or corporation, and receive, utilize and dispose of the same.

3. Operate mobile library units or equipment for the purpose of rendering bookmobile service within the district.

4. Employ professional, technical, clerical, and other personnel, and fix terms of employment, compensation and other appropriate benefits; and where desirable, provide for the inservice training of such personnel.

5. Acquire, hold, and dispose of any real or personal property or any interest or interests therein as may be appropriate to the rendering of library service.

6. Construct, maintain and operate a library, including any appropriate branches thereof.

7. Do such other things as may be incidental to or appropriate for the carrying out of any of the foregoing powers.

Article IV. Interstate Library Districts, Governing Board

(a) An interstate library district which establishes, maintains or operates any facilities or services in its own right shall have a governing board which shall direct the affairs of the district and act for it in all matters relating to its business. Each participating public library agency in the district shall be represented on the governing board which shall be organized and conduct its business in accordance with provision therefor in the library agreement. But in no event shall a governing board meet less often than twice a year.

(b) Any private library agency or agencies party to a library agreement establishing an interstate library district may be represented on or advise with the governing board of the district in such manner as the library agreement may provide.

Article V. State Library Agency Cooperation

Any two or more state library agencies of two or more of the party states may undertake and conduct joint or cooperative library programs, render joint or cooperative library services, and enter into and perform arrangements for the cooperative or joint acquisition, use, housing and disposition of items or collections of materials which, by reason of expense, rarity, specialized nature, or infrequency of demand therefor would be appropriate for central collection and shared use. Any such programs, services or arrangements may include provision for the exercise on a cooperative or joint basis of any power exercisable by an interstate library district and an agreement embodying any such program, service or arrangement shall contain provisions covering the subjects detailed in Article VI of this compact for interstate library agreements.

Article VI. Library Agreement

(a) In order to provide for any joint or cooperative undertaking pursuant to this compact, public and private library agencies may enter into library agreements. Any agreement executed pursuant to the provisions of this compact shall, as among the parties to the agreement:

1. Detail the specific nature of the services, programs, facilities, arrangements or properties to which it is applicable.

2. Provide for the allocation of costs and other financial responsibilities.

3. Specify the respective rights, duties, obligations and liabilities of the parties.

4. Set forth the terms and conditions for duration, renewal, termination, abrogation, disposal of joint or common property, if any, and all other matters which may be appropriate to the proper effectuation and performance of the agreement.

(b) No public or private library agency shall undertake to exercise itself, or jointly with any other library agency, by means of a library agreement any power prohibited to such agency by the constitution or statutes of its state.

(c) No library agreement shall become effective until filed with the compact administrator of each state involved, and approved in accordance with Article VII of this compact.

Article VII. Approval of Library Agreements

(a) Every library agreement made pursuant to this compact shall, prior to and as a condition precedent to its entry into force, be submitted to the attorney general of each state in which a public library agency party thereto is situated, who shall determine whether the agreement is in proper form and compatible with the laws of his state. The attorneys general shall approve any agreement submitted to them unless they shall find that it does not meet the conditions set forth herein and shall detail in writing addressed to the governing bodies of the public library agencies concerned the specific respects in which the proposed agreement fails to meet the requirements of law. Failure to disapprove an agreement submitted hereunder within ninety days of its submission shall constitute approval thereof.

(b) In the event that a library agreement made pursuant to this compact shall deal in whole or in part with the provision of services or facilities with regard to which an officer or agency of the state government has constitutional or statutory powers of control, the agreement shall, as a condition precedent to its entry into force, be submitted to the state officer or agency having such power of control and shall be approved or disapproved by him or it as to all matters within his or its jurisdiction in the same manner and subject to the same requirements governing the action of the attorneys general pursuant to paragraph (a) of this article. This requirement of submission and approval shall be in addition to and not in substitution for the requirement of submission to and approval by the attorneys general.

Article VIII. Other Laws Applicable

Nothing in this compact or in any library agreement shall be construed to supersede, alter or otherwise impair any obligation imposed on any library by otherwise applicable law, nor to authorize the transfer or disposition of any property held in trust by a library agency in a manner contrary to the terms of such trust.

Article IX. Appropriations and Aid

(a) Any public library agency party to a library agreement may appropriate funds to the interstate library district established thereby in the same manner and to the same extent as to a library wholly maintained by it and, subject to the laws of the state in which such public library agency is situated, may pledge its credit in support of an interstate library district established by the agreement.

(b) Subject to the provisions of the library agreement pursuant to which it functions and the laws of the states in which such district is situated, an interstate library district may claim and receive any state and federal aid which may be available to library agencies.

Article X. Compact Administrator

Each state shall designate a compact administrator with whom copies of all library agreements to which his state or any public library agency thereof is party shall be filed. The administrator shall have such other powers as may be conferred upon him by the laws of his state and may consult and cooperate with the compact administrators of other party states and take such steps as may effectuate the purposes of this compact. If the laws of a party state so provide, such state may designate one or more deputy compact administrators in addition to its compact administrator.

Article XI. Entry Into Force and Withdrawal

(a) This compact shall enter into force and effect immediately upon its enactment into law by any two states. Thereafter, it shall enter into force and effect as to any other state upon the enactment thereof by such state.

(b) This compact shall continue in force with respect to a party state and remain binding upon such state until six months after such state has given notice to each other party state of the repeal thereof. Such withdrawal shall not be construed to relieve any party to a library agreement entered into pursuant to this compact from any obligation of that agreement prior to the end of its duration as provided therein.

Article XII. Construction and Severability

This compact shall be liberally construed so as effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.



§ 39-3-203 - Agreements for construction or maintenance of interstate libraries; compliance with other governing laws

No county, municipality, or other political subdivision of this state shall be party to a library agreement which provides for the construction or maintenance of a library pursuant to Article III, subdivision (c) 7 of the compact, nor pledge its credit in support of such a library, or contribute to the capital financing thereof, except after compliance with any laws applicable to such counties, municipalities, or other political subdivisions relating to or governing capital outlaws and the pledging of credit.



§ 39-3-205 - State library agency defined

As used in the compact, "state library agency" with reference to this state, means the Mississippi Library Commission.



§ 39-3-207 - Eligibility for aid of district partly within state

An interstate library district lying partly within this state may claim and be entitled to receive state aid in support of any of its functions to the same extent and in the same manner as such functions are eligible for support when carried on by entities wholly within this state. For the purposes of computing and apportioning state aid to an interstate library district, this state will consider that portion of the area which lies within this state as an independent entity for the performance of the aided function or functions and compute and apportion the aid accordingly. Subject to any applicable laws of this state, such a district also may apply for and be entitled to receive any federal aid for which it may be eligible.



§ 39-3-209 - Compact administrator and deputy administrators

The director of the Mississippi Library Commission shall be the compact administrator pursuant to Article X of the compact. The director of the Mississippi Library Commission may appoint one or more deputy compact administrators pursuant to said article.



§ 39-3-211 - Notices in event of withdrawal from compact

In the event of withdrawal from the compact the governor shall send and receive any notices required by Article XI(b) of the compact.






Article 7 - LIBRARY MATERIALS SECURITY

§ 39-3-301 - Short title

This article shall be known and may be cited as the "Mississippi Library Materials Security Law."



§ 39-3-303 - Unauthorized removal or wilful mutilation of library materials

(1) It shall be unlawful for any person to remove library materials, without authorization, from the premises wherein such materials are maintained or to retain possession of library materials without authorization.

(2) It shall be unlawful for any person to wilfully mutilate library materials.



§ 39-3-305 - Definitions

As used in this article the term:

(a) "Without authorization" means contrary to rules which set forth policies governing access to library materials and include eligibility for library patronage and lending procedures.

(b) "Library materials" means books, manuscripts, letters, newspapers, court records, films, microfilms, tape recordings, phonograph records, lithographs, prints, photographs or any other written or printed document, graphic material of any nature and other personal property which is the property or in the custody of or entrusted to a public or private library, museum, archives or other depository.

(c) "Mutilate" means, in addition to its commonly accepted definition, the willful removal or separation of constituent parts of an item of library materials causing library materials to be exposed to damage; or duplication without authorization.



§ 39-3-307 - Applicability of article

The provisions of this article shall apply to all libraries, museums, archives and other depositories operated by an agency, board, commission, department or officer of the State of Mississippi, by private persons, societies or organizations, or by agencies or officers of municipalities, counties, school and junior college districts or of any other political subdivisions of the State of Mississippi.



§ 39-3-309 - Penalties for violations of § 39-3-303

Any person who violates the provisions of section 39-3-303 is guilty of a misdemeanor and shall be punished by a fine not to exceed five hundred dollars ($ 500.00) or by imprisonment in the county jail not to exceed six (6) months, or by both such fine and imprisonment.



§ 39-3-311 - Construction of article; effect of acquittal or conviction upon subsequent proceedings

The provisions of this article are supplemental to other criminal statutes. An acquittal or conviction obtained under this article shall not be a bar to civil proceedings or actions arising from the same incident.



§ 39-3-313 - Detention and questioning of suspects

Any person employed by a library or any person charged with the supervision thereof with reason to believe that any person has committed or has attempted to commit any offense defined in section 39-3-303 of this article or if any person is believed to have concealed upon his person or within his belongings any library material, such person may be detained and questioned in a reasonable manner for the purpose of ascertaining whether or not such offense has been committed. Such detention and questioning shall not render such employee civilly liable for slander, false arrest, false imprisonment, malicious prosecution, unlawful detention or otherwise in any case where such library employee acts in good faith and in a reasonable manner.






Article 9 - MISSISSIPPI STATEWIDE LIBRARY DEVELOPMENT SYSTEM ACT OF 1988

§ 39-3-351 - Short title

This article shall be known and may be cited as the "Mississippi Statewide Library Development System Act of 1988."



§ 39-3-353 - Definitions

For purposes of this article:

(a) "Administrative board" shall mean that board of trustees within a public library system designated pursuant to Section 39-3-13(4), Mississippi Code of 1972, with the administrative responsibilities prescribed under Section 39-3-17, Mississippi Code of 1972.

(b) "Commission" means the Mississippi Library Commission established under Section 39-3-101, Mississippi Code of 1972.

(c) "Cooperative" means any joint effort by two (2) or more library systems to improve library service.

(d) "Development system" means the statewide library development system, a network of public and nonpublic libraries cooperating in communities, districts and statewide to provide better library service.

(e) "Public library" means a library which provides customary services, without charge, to all the residents of a county, city or region and is supported whole or in part by public funds.

(f) "Public library system" means an affiliation of one or more public libraries that (i) is a minimum of one (1) county unit; (ii) has one (1) library administrative board of trustees; (iii) has one (1) library system director; (iv) is established according to Section 39-3-8, 39-3-9, 39-3-11 or 39-3-13, Mississippi Code of 1972; and (v) is supported whole or in part by public funds.

(g) "Nonpublic library" means a school, college or university, medical, business, law or other special library.



§ 39-3-355 - Committee to develop system of public service incentives within public library accreditation program

The Mississippi Library Commission shall be responsible for developing a system of public service incentives within a public library accreditation program on the recommendation of a committee of qualified public library professionals and trustees. The committee of fifteen (15) members shall be appointed by the Mississippi Library Commission Board of Commissioners as follows: seven (7) public library trustees with at least one (1) from each congressional district; five (5) professional public librarians, one (1) appointed by each commissioner; and three (3) at-large members.



§ 39-3-357 - State aid to accredited public library systems

Each accredited public library system shall receive an annual allocation of state funds to supplement the local appropriation and other income. Library cooperatives which include accredited public library systems may receive state aid. The state aid shall be used only to support library services in accredited public library systems and in cooperatives including accredited public library systems. The amount of the minimum allocation for each public library system shall be based on specific local service levels of the public library system and as identified by accreditation category.



§ 39-3-359 - Library commission as primary resource library; commission to provide services to libraries

The commission shall be the primary resource library for Mississippi public libraries and shall develop its collection accordingly. The commission shall provide services to libraries within the funds available and in keeping with the goal of efficient use of library resources in the state.



§ 39-3-361 - Authorization to employ consultants and other staff

The commission may employ consultants and other staff to implement the development system by working with cooperatives and public library systems.



§ 39-3-363 - Development of statewide master plan for public libraries

The commission shall develop a statewide master plan for public libraries, including plans for levels of library services and resources, which is developed through a continuing process of planning. The master plan must be designed to extend five (5) years into the future and must be made current at least every two (2) years.



§ 39-3-365 - Confidentiality of library user records

Records maintained by any library funded in whole or in part by public funds, which contain information relating to the identity of a library user, relative to the user's use of books or other materials at the library, shall be confidential. Such records may only be released with the express written permission of the respective library user or as the result of a court order.



§ 39-3-367 - Release and use of aggregate statistics

Aggregate statistics shown from registration and circulation records, with all personal identification removed, may be released or used by a library for research, planning and reporting purposes.



§ 39-3-369 - Use of records for purpose of collecting overdue materials and fines

No provision of this article shall be construed to prohibit any library, or any business operating jointly with a library, from disclosing information for the purpose of collecting overdue books, documents, films or other items or materials owned or otherwise belonging to such library. No provision of this article shall be construed to prohibit or hinder any such library or business office from collecting fines on such overdue books, documents, films or other items or materials.









Chapter 5 - ARCHIVES AND HISTORY

IN GENERAL

§ 39-5-1 - Department of archives and history created; objects and purposes

There shall be for the State of Mississippi a department of archives and history located in the state capitol in apartments set aside for its use by the governor. The objects and purposes of the department are the care and custody of official archives, the collecting of materials bearing upon the history of the state and of the territory included therein, from the earliest times, the editing of official records and other historical material, the diffusion of knowledge in reference to the history and resources of this state, the preparation and publication of annual reports, the encouragement of historical work and research and the performance of such other acts and requirements as may be enjoined by law.



§ 39-5-3 - Department board of trustees generally

The department of archives and history shall be under the control of a board of nine trustees. The board shall have the power and authority to fill all vacancies occurring therein, whether by expiration of term of service or by death or resignation, but the names of all newly elected members shall be communicated to the next ensuing session of the state senate for confirmation, and in case it shall reject any of the said newly elected trustees it shall proceed forthwith to fill the vacancy or vacancies by an election. All trustees chosen to succeed the present members or their successors shall serve for a term of six years. The board of trustees shall hold at the state capitol at least one regular meeting during the year, and as many special meetings as may be necessary, and at said meetings five members shall constitute a quorum. The director of the department of archives and history, hereinafter provided, shall be secretary of the board. The trustees shall receive no compensation for their services other than the amount of their necessary expenses actually paid out while in attendance on the meetings of the board or the business of the department. The board is empowered to adopt rules for its own government and for the government of the department, to elect and fix the compensation of a director not to exceed the maximum set by the legislature, and other officials or employees, and to do and perform such other acts and things as may be necessary to carry out the true intent and purposes of this chapter.



§ 39-5-5 - General powers and duties of board of trustees

The duties and powers of the Board of Trustees of the Department of Archives and History shall include, in addition to other duties and powers granted or prescribed by law, the following:

(a) To determine the location of places of historical interest within the state;

(b) To make a survey of buildings of all types throughout the state which are in danger of destruction, without proper care, and which in the opinion of the board of trustees should be preserved for historical purposes;

(c) To contact the proper authorities of the United States national cemeteries and military parks to determine whether or not the record of Mississippi troops is adequately commemorated;

(d) To acquire, preserve, restore or operate any real or personal property deemed significant for historical, architectural, archaeological or cultural reasons, to expend funds for such purposes, to enter into contracts or agreements with any agency of the United States or any person, firm, corporation or association for such purposes and to do any and all things which may be necessary or desirable to carry out such purposes;

(e) To participate with any agency of the United States, any other governmental agency or any person, firm, corporation, association or group in mutual or cooperative programs or projects within the duties and powers of the board of trustees;

(f) To accept grants or donations of money or property, real or personal, from any agency of the United States, any other governmental agency or any person, firm, corporation, association or group. However, the board of trustees shall not be required, except by specific act of the Legislature, to accept any property without its consent; and

(g) To provide suitable markers with adequate descriptions of the historical sites to which they refer, for places of historical interest and to provide suitable markers on the highways and roads of this state showing the direction and distance to the historical sites.



§ 39-5-6 - Powers and duties of board of trustees with respect to governor's mansion; employment of and powers and duties of curator of New Capitol Building

The duties and powers of the Board of Trustees of the Department of Archives and History shall include, in addition to other duties and powers granted or prescribed by law, the following:

(a) To promulgate rules and regulations governing the use of the historic portion of the Governor's Mansion;

(b) To promulgate rules and regulations governing the acquisition of furniture and furnishings, including, but not limited to, carpets, rugs, paintings, draperies and objects of art, for the original or historic portion of the Governor's Mansion;

(c) To employ a curator of the mansion who shall have the following duties:

(i) To maintain a descriptive inventory of and be responsible for the care and custody of all furniture and furnishings in the Governor's Mansion that have been catalogued by the Department of Archives and History, including flat silver and silver hollowware. However, the Department of Finance and Administration shall maintain a descriptive inventory of and be responsible for the care and custody of all publicly owned furniture and furnishings in the Governor's Mansion that have not been catalogued by the Department of Archives and History, including flat silver and silver hollowware; and

(ii) To conduct an educational training program for staff and volunteer guides who may conduct tours of the mansion when it is open to the public at specified times agreed upon by the Governor;

(d) To promote the donation or loaning of money or property, real or personal, from any agency of the United States, state or local government, any person, firm, corporation, association or group, for the purpose of furnishing or decorating the original or historic portion of the Governor's Mansion;

(e) To accept such donations of money or property, real or personal, from any agency of the United States, state or local government, any person, firm, corporation, association or group, for the purpose of furnishing or decorating the original or historic portion of the Governor's Mansion, provided that the board of trustees shall not be required to accept any donation of furniture or furnishings without its consent;

(f) To sell, donate or otherwise dispose of unused surplus property of the Governor's Mansion, excluding any property located in the mansion which belongs to the Governor's Office, and to deposit the proceeds of such sales in the Governor's Mansion Fund of the Board of Trustees of the Department of Archives and History for use, in the board's discretion, in acquiring furniture or furnishings, including, but not limited to, carpets, rugs, paintings, draperies and objects of art, for the original or historic portion of the Governor's Mansion;

(g) To review and approve any major changes in the architecture, furniture, furnishings, decoration or landscaping of the grounds of the Governor's Mansion; and

(h) To employ a Curator of the New Capitol Building, who shall have the following powers and duties:

(i) To oversee, initiate, approve and monitor the care of the New Capitol Building and grounds to ensure long-term preservation, conservation and maintenance of the building, historic furnishings and grounds;

(ii) To coordinate with personnel of the Department of Finance and Administration and the project professionals on any repair, renovation or restoration plans for the New Capitol Building or grounds, ensuring that all work is in accordance with the Secretary of the Interior's Standards for Rehabilitation;

(iii) To request quotations for projects at the New Capitol Building or grounds upon instructions from the Department of Finance and Administration; apply for permits from the Department of Archives and History when applicable; request that projects be initiated through the proper agency and serve as the in-house professional depending upon the scope of work; and maintain contact with any project professional involved in a project, beginning with the bid or quote process through initiation and completion of the project;

(iv) To coordinate special state events held at the New Capitol Building or grounds other than those held in the Chambers of the House of Representatives or the Senate;

(v) To serve as a liaison to the Clerk of the House of Representatives, Secretary of the Senate, Department of Finance and Administration, Department of Archives and History and project professionals on all projects at the New Capitol Building or grounds;

(vi) To coordinate with the Capitol Hostess on tours and events for the public held at the New Capitol Building or grounds; and

(vii) To perform such other duties relating to the New Capitol Building or grounds as prescribed by the director of the department.



§ 39-5-7 - Director of department

The department of archives and history shall be under the immediate management and control of a director, to be elected by the board of trustees, whose term of office shall be six years, and until his successor is elected and qualified. He shall take an oath of office as do other state officials, and shall be commissioned in like manner. He shall have authority to adopt a seal for use in official business. He shall devote his time to the work of the department, using his best endeavor to develop and build it up, so as to carry out the design of its creation. He shall have the control and direction of the work and operations of the department, and shall preserve its collection, care for the official archives that may come into his custody, collect, as far as possible, all materials bearing upon the history of the state and the territory included therein from the earliest times, prepare the official registers hereinafter provided, and diffuse knowledge in reference to the history and resources of the state. The director of the department shall make a report of the expenses of the department to the legislature of the state as state officers.



§ 39-5-9 - Local Government Records Office

A Local Government Records Office is established within the Department of Archives and History. The office shall begin operation when sufficient funds therefor have accumulated in the Local Government Records Management Fund established in Section 25-60-5. The office shall have the following powers and duties as well as any others which are prescribed by law elsewhere or assigned to the office by the director of the department:

(a) Provide and coordinate education and training for counties and municipalities on records management issues.

(b) Establish records management standards to guide counties and municipalities, such standards to include, but not be limited to, guidelines for microfilm production and storage, electronic records security and migration, records preservation, imaging and records storage.

(c) Prepare records control schedules for adoption or amendment by the Local Government Records Committee established in Section 25-60-1. In the preparation of the schedules and amendments thereto, the office shall seek input from interested citizens and organizations.

(d) Establish standards for records storage areas of local governmental bodies, such standards to include, but not be limited to, guidelines for the selection of an off-site storage facility for records of enduring or archival value.



§ 39-5-11 - Surrender of official books, records, etc., to department

Any state, county, municipal or other official is hereby authorized and empowered, in his discretion, to turn over to the department for permanent preservation therein, any official books, records, documents, original papers, newspaper files and printed books not in current use in their offices. When so surrendered copies therefrom shall be made and certified by the director upon the application of any person interested, which certification shall have all the force and effect as if made by the officer originally in the custody of them, and for which the same fees shall be charged, to be collected in advance.



§ 39-5-13 - Surrender of historical portraits to department

The county boards of supervisors are hereby authorized and empowered to turn over to the department historical portraits which may be the property of the counties, and to make appropriations, on application of the director, for the purpose of placing oil portraits of distinguished citizens of Mississippi in the state's hall of fame. The selection of such portraits shall be made at the request and under the direction of the board of trustees of the department.



§ 39-5-15 - Official and statistical register

An official and statistical register of the State of Mississippi shall be compiled by the Secretary of State after each general election, to contain brief sketches of the several state officials, the members of Congress from Mississippi, the Supreme Court judges, the members of the Senate and House of Representatives of the State of Mississippi; a roster of all state and county officials, lists of all state institutions, with officials; state and county population and election statistics, and miscellaneous statistics. This register shall be published in an amount not to exceed forty thousand (40,000) and shall be for free distribution, the printing and the binding to be paid for as is other public printing and binding. Its distribution shall be paid out of the fund provided for the distribution of other public documents. This register shall have printed on the title page the following statement: "This book was paid for by the taxpayers of the State of Mississippi and authorized by the Mississippi Legislature."



§ 39-5-17 - Acquisition of historic or prehistoric ruins, etc

The board of supervisors of any county in the state, in its discretion, shall be authorized to acquire title by gift or grant the site of any historic or prehistoric ruin or monument or any object of historical, archeological or scientific value situated in said county, for public parks and reservations to be devoted solely to the educational and recreational advantages of the people, upon the written permission of the director of the department of archives and history of the State of Mississippi. Said board shall be authorized to expend in the maintenance of said public parks and reservations an amount not exceeding one hundred dollars ($ 100.00) per annum out of the general funds of said county.



§ 39-5-19 - Restoration and maintenance of abandoned cemeteries

Upon the official certificate of the trustees of the state department of archives and history that any abandoned cemetery is of historical significance and should be repaired, rehabilitated, or maintained as a historical monument, the boards of supervisors of the respective counties in this state are hereby authorized and empowered, in their discretion, to repair, rehabilitate, and maintain any such cemetery within the borders of the county over which such board has jurisdiction.

Subject to like certificate from the said trustees, the board of supervisors in adjoining counties may, in their discretion, jointly accomplish such repairs, rehabilitation, or maintenance in those instances where the cemetery in question occupies territory which at one time or another was located as a part of said adjoining counties.



§ 39-5-21 - Unauthorized removal of property from governor's mansion

(1) It shall be unlawful for any person to remove any personal property of the state in the custody of the curator of the governor's mansion from the grounds of the governor's mansion without the authorization of such curator. Any person who violates this section shall be guilty of a misdemeanor and punished, upon conviction, by a fine of not more than two thousand dollars ($ 2,000.00) or by imprisonment in the county jail for not more than one (1) year or by both such fine and imprisonment.

(2) The provisions of this section are supplemental to other criminal statutes. An acquittal or conviction obtained under this section shall not be a bar to civil proceedings or actions arising from the same incident.



§ 39-5-23 - Historic Properties Trust Fund

(1) The Mississippi Department of Archives and History is hereby authorized and empowered to solicit and accept donations, bequests, devises, gifts and grants of money from individuals, organizations and federal, state and local governmental bodies, to be deposited in the Historic Properties Trust Fund which is hereby created in the State Treasury. Contributions to the Historic Properties Trust Fund may be undesignated or earmarked for the purpose of acquiring, preserving, restoring, supporting, operating and administering Mississippi Landmark properties or for use on specific historical projects that have been authorized by the Department of Archives and History. The Mississippi Department of Archives and History may deposit federal funds received under Section 2 of Laws, 2000, Chapter 487, as amended by Laws, 2003, Chapter 509, into the Historic Properties Trust Fund and may use such funds for the purposes provided in subsection (2) of Section 2 of Laws, 2000, Chapter 487, as amended by Laws, 2003, Chapter 509. The State Treasurer shall invest all monies in the Historic Properties Trust Fund as other state funds are authorized to be invested, and any interest earned shall be deposited into the fund.

(2) The Mississippi Department of Archives and History is hereby authorized and empowered to solicit and accept donations, bequests, devises, gifts and grants of money and real and personal property. The Board of Trustees of the Department of Archives and History may, in its discretion, sell such real and personal property by public or private sale and shall deposit proceeds derived from such sale into the Historic Properties Trust Fund.

(3) (a) The Board of Trustees of the Mississippi Department of Archives and History is authorized to establish the Mississippi Landmark Grant Program within the Historic Properties Trust Fund to help ensure the preservation of Mississippi Landmark properties.

(b) The Board of Trustees of the Mississippi Department of Archives and History may deposit funds appropriated by the Legislature, or funds transferred from the Historic Properties Financing Fund as specified in Section 89-12-37(2), into the account established for the Mississippi Landmark Grant Program within the Historic Properties Trust Fund. That portion of the proceeds of bonds issued under Sections 1 through 16 of Laws, 2002, Chapter 543, shall be deposited, in the manner provided in Sections 1 through 16 of Laws, 2002, Chapter 543, into the account established for the Mississippi Landmark Grant Program within the Historic Properties Trust Fund. All funds deposited in the account for the Mississippi Landmark Grant Program shall be used exclusively for the purpose of acquiring, preserving, restoring, supporting, operating and administering Mississippi Landmark properties or those properties to be designated as Mississippi Landmarks.

(c) The board of supervisors of every county and the governing authorities of every municipality in the state may make contributions to the Mississippi Department of Archives and History, to be deposited into the account for the Mississippi Landmark Grant Program. Such contributions may be undesignated or earmarked for use on specific Mississippi Landmark properties.

(d) The Board of Trustees of the Mississippi Department of Archives and History shall have all powers necessary to implement and administer the Mississippi Landmark Grant Program, and the board of trustees shall promulgate all rules and regulations necessary for the implementation and administration of the program.



§ 39-5-25 - Construction of parking areas at official state historical markers

(1) The Mississippi Department of Transportation, in cooperation with the Mississippi Department of Archives and History, may develop a priority plan for the design and construction of motor vehicle parking areas located at official state historical markers on and along the rights-of-way of the highways, roads and streets under the jurisdiction of the Transportation Department. For the purposes of this section an "official state historical marker" means any such marker that is included on the inventory of state historical markers maintained by the Department of Archives and History.

(2) The plan developed by the Transportation Department shall include provisions for road signs on and along the highway, road or street upon which a historical marker is located so as to provide advance notice to motorists approaching from either direction that a historical marker is located ahead. Such road signs shall be designed by the Mississippi Department of Transportation and shall be uniform in color, size and appearance.

(3) The Executive Director of the Department of Transportation and the Executive Director of the Department of Archives and History shall meet annually to review the progress of the implementation of this section and to determine those projects that will be performed under this section during the next fiscal year.

(4) The costs incurred by the Department of Transportation and the Department of Archives and History under the provisions of this section shall be paid out of any funds made available upon legislative appropriation; however, the Department of Transportation shall apply for such federal funds as may be available to help defray the costs of projects performed under this section. The Department of Archives and History shall include in its annual budget requests a request for funds for the systematic maintenance of official state historical markers.



§ 39-5-27 - Archives Trust Fund

The Mississippi Department of Archives and History is hereby authorized and empowered to solicit and accept donations, bequests, devises, gifts and grants of money from individuals and organizations, to be deposited in the Archives Trust Fund which is hereby created in the State Treasury. The State Treasurer shall invest all monies in the Archives Trust Fund as other state funds are authorized to be invested, and any interest earned shall be deposited into the fund. All funds deposited in the Archives Trust Fund shall be used, pursuant to appropriation by the Legislature, exclusively for the purpose of acquiring, cataloging, conserving and making available archival resources.

The Mississippi Department of Archives and History is hereby authorized and empowered to solicit and accept donations, bequests, devises, gifts and grants of real and personal property. The Board of Trustees of the Department of Archives and History may, in its discretion, sell such property by public or private sale and shall deposit proceeds derived from such sale into the Archives Trust Fund.

The Board of Trustees of the Mississippi Department of Archives and History is authorized and empowered, in its discretion, to deposit into the Archives Trust Fund any monies in the Department's Archives and Library Gift Fund and any monies received as a result of royalty or use fee payments.



§ 39-5-29 - Museum Trust Fund

There is created in the State Treasury a special fund to be known as the "Museum Trust Fund." The Mississippi Department of Archives and History may solicit and accept donations, bequests, devises, gifts and grants of money from individuals, organizations, and corporations to be deposited in the Museum Trust Fund. The State Treasurer shall invest all monies in the Museum Trust Fund as other state funds are authorized to be invested, and any interest earned shall be deposited into the fund. All funds deposited in the Museum Trust Fund shall be expended upon appropriation by the Legislature, solely for the purpose of acquiring, cataloging, conserving, and exhibiting artifacts.

The Mississippi Department of Archives and History may solicit and accept donations, bequests, devises, gifts and grants of real and personal property. The Board of Trustees of the Department of Archives and History, in its discretion, may sell the property by public or private sale and shall deposit proceeds derived from the sale into the Museum Trust Fund.

The Board of Trustees of the Mississippi Department of Archives and History, in its discretion, may deposit into the Museum Trust Fund any monies in the Department's Museum Gift Fund and any monies received as a result of royalty or use fee payments.

Unexpended amounts remaining in the special fund at the end of a fiscal year shall not lapse into the State General Fund, and any interest earned on the unexpended amounts in the special fund shall be deposited to the credit of the special fund.



§ 39-5-31 - William F. Winter Archives and History Building

The new Archives and History Building to be located on the corner of Amite Street and North Street in Jackson, Mississippi, shall be named the William F. Winter Archives and History Building.



§ 39-5-33 - Authorization to extinguish, abandon and nullify certain conservation easements

The Department of Archives and History is hereby authorized to extinguish, abandon and nullify any conservation easement granted to it by The Friends of the Siege and Battle of Corinth, Inc., its successors and similar organizations, whenever the department determines, in its discretion, that such action would be necessary or convenient for the use or ownership of such lands by the United States National Park Service.






DANCING RABBIT CREEK TREATY PROPERTY

§ 39-5-41 - Transfer of title to property to Department of Archives and History

The Mississippi Department of Wildlife, Fisheries and Parks is hereby authorized and empowered to transfer title to the Dancing Rabbit Creek Treaty property to the Department of Archives and History.



§ 39-5-43 - Dancing Rabbit Creek Treaty Site Advisory Committee

(1) There is hereby created an advisory committee to be known as the Dancing Rabbit Creek Treaty Site Advisory Committee.

(2) The Dancing Rabbit Creek Treaty Site Advisory Committee shall be composed of a member appointed by the Director of the Department of Wildlife, Fisheries and Parks, a member appointed by the Board of Trustees of the Department of Archives and History, a member appointed by the Executive Director of the Department of Economic and Community Development, a member appointed by the Board of Directors of the Tombigbee River Valley Water Management District, a member appointed by the Board of Directors of the Mississippi Historical Society, a member appointed by the Noxubee County Board of Supervisors, a member appointed by the Golden Triangle Planning and Development District, two (2) members appointed by the Tribal Council of the Mississippi Band of Choctaw Indians, a member appointed by the Noxubee County Historical Society, a member appointed by the Macon-Noxubee County Chamber of Commerce, a member appointed by the Bernard Romans Chapter, Daughters of the American Revolution, a member appointed by the Dancing Rabbit Chapter, Daughters of the American Revolution, a member who is the State Senator for the State Senate district in which the treaty site is located and a member who is the State Representative for the State House of Representatives district in which the treaty site is located. Each member will serve terms of four (4) years and shall be eligible to succeed themselves as appointees or their successors who shall be appointed thereafter.

(3) The Dancing Rabbit Creek Treaty Site Advisory Committee shall study and develop in its discretion plans subject to the approval of the Board of Trustees of the Department of Archives and History for the preservation, selective restoration and development of the Dancing Rabbit Creek Treaty property and shall submit an annual report to the Governor, the Legislature and the Board of Trustees of the Department of Archives and History, reporting on the work of the committee and making recommendations for the appropriate development of the property. This committee is to serve without pay.

(4) The committee will be initially organized by the Director of the Department of Archives and History.






BEAUVIOR

§ 39-5-51 - Establishment of Jefferson Davis Shrine

The complete custody, management, control and ownership of that portion of Beauvoir, (a tract of land comprising eighty-seven and one-half acres, more or less, in Harrison County, Mississippi, fronting 1020 feet, more or less, on the Gulf of Mexico, and situated approximately eight miles from the City of Gulfport, and four miles from the City of Biloxi, on "The Old Spanish Trail", and being the same property conveyed the Mississippi division of the United Sons of Confederate Veterans on the 10th day of October, A. D. 1902, by Mrs. Varina Jefferson Davis, wife of Jefferson Davis, by deed of record in the land records of Harrison County, Mississippi, and said property being further described as the last home of Jefferson Davis, president of the Confederate States of America) lying west of a line running north and south from the southern to the northern boundary of said property and said line being equidistant between brick building on said property now used as an infirmary or hospital and the small frame building situated to the front and east of that building known as Beauvoir residence, and said small frame building being known as the office of Jefferson Davis and in which he wrote "The Rise and Fall of the Confederate Government" is hereby awarded and returned and completely relinquished by the State of Mississippi to the Mississippi division of the United Sons of Confederate Veterans, a Mississippi corporation, for the purpose of establishing and maintaining a shrine sacred to the memory of Jefferson Davis with full authority to do any and all things necessary in the discretion of the Mississippi division of the United Sons of Confederate Veterans for the establishment and maintenance of said shrine and for the beautification, repair, preservation, alteration or protection of said property herein awarded and relinquished to the Mississippi division of the United Sons of Confederate Veterans or any part thereof.



§ 39-5-53 - Transfer of Beauvoir Veterans Home to United Sons of Confederate Veterans

There is hereby declared to be a cessation of further need for that portion of Beauvoir known as the Veterans Home and the same is hereby transferred to the United Sons of Confederate Veterans in accordance with the deed of Mrs. Varina Davis, wife of Jefferson Davis, conveying Beauvoir to the Mississippi Division of the Sons of Confederate Veterans.



§ 39-5-55 - Control and management of Jefferson Davis Shrine

The control and management of Beauvoir, the Jefferson Davis Shrine, at Biloxi, Mississippi, shall be vested in the Board of Directors and Board of Trustees as provided for in the charter of incorporation of the Mississippi Division of the United Sons of Confederate Veterans as recorded by the Secretary of State on July 2, 1954, which charter being in accordance with the terms of the deed of Mrs. Varina Davis, dated October 10, 1902, whereby all title and control of Beauvoir is vested in the Mississippi Division of the United Sons of Confederate Veterans.



§ 39-5-57 - Deposit of objects, documents, etc., in museum at Jefferson Davis Shrine

The director of the department of archives and history is hereby authorized to deposit from time to time either in the residence at Beauvoir or in any building thereon maintained as a museum or library any objects, documents or archives which, in the opinion of said director, might be fittingly placed at Beauvoir. The director of the department of archives and history may, in his discretion, withdraw any object, document or archive so placed at Beauvoir. No object, document or archive shall be placed at Beauvoir by the director of the department of archives and history without the consent of the board of trustees of the Jefferson Davis Shrine referred to in section 39-5-55.






FILES OF STATE SOVEREIGNTY COMMISSION

§ 39-5-61 - Files and equipment of state sovereignty commission placed in custody of department; when files become public records

The files and equipment of the state sovereignty commission are hereby placed in the custody of the department of archives and history. Said files shall be immediately sealed, impounded and maintained as confidential files by the department of archives and history. Any equipment may be used by the department of archives and history in the furtherance of the activities of the said department. On July 1, 2027, such files shall become public records under the custody and control of the department of archives and history.



§ 39-5-63 - Willful tampering with files

Any person who shall willfully break any seal containing the impounded files of the state sovereignty commission, or willfully examine, divulge, disseminate, alter, remove or destroy said files prior to July 1, 2027, shall, upon conviction, be fined not less than one thousand dollars ($ 1,000.00) nor more than five thousand dollars ($ 5,000.00) or imprisoned for not more than three (3) years, or punished by both such fine and imprisonment.



§ 39-5-65 - Display of penalties for tampering with files

The department of archives and history shall conspicuously display the penalties prescribed by Section 39-5-63 in one or more places on each container or cabinet in which the files of the state sovereignty commission are impounded.






LAW ENFORCEMENT OFFICERS' MONUMENT

§ 39-5-71 - Construction of monument

(1) The Board on Law Enforcement Officer Standards and Training, in cooperation with the Department of Archives and History and the Bureau of Building, Grounds and Real Property Management, is hereby authorized, subject to funds being made available, to cause to be constructed and maintained on state-owned lands at some suitable and appropriate place in or near the City of Jackson, a monument containing the names and paying tribute to all state, county and municipal law enforcement officers who have given their lives in the performance of their official duties. This shall include any federal law enforcement officer employed and residing in Mississippi at the time of death.

It is the intent of the Legislature that adequate space be left on the monument to be available to add names of law enforcement officers in the future who give their lives in the performance of their official duties.

(2) The Board on Law Enforcement Officer Standards and Training is hereby authorized to accept gifts, grants and donations from individuals and organizations, to be deposited in the Law Enforcement Officers Monument Fund which is hereby created as a special fund in the State Treasury. The State Treasurer shall invest all monies in the fund and any interest earned shall be deposited into the fund. All funds deposited in the fund, including interest earned thereon, shall be used for the purpose of fund-raising, erecting and maintaining the monument as provided in subsection (1) of this section. The funds may be used for any fund-raising activity the board deems necessary for the construction and maintenance of the monument. Any monies remaining unexpended or unencumbered in the fund upon completion of the monument shall revert to the Board on Law Enforcement Officer Standards and Training for maintenance of the monument.






WILLIAM JOHNSON HOUSE

§ 39-5-81 - Purchase and restoration

The Mississippi Department of Archives and History is hereby authorized and empowered to purchase and restore the William Johnson house, a "Mississippi Landmark," in Natchez, Mississippi, when adequate funds for the purchase and restoration thereof are deposited in the Historic Properties Trust Fund herein created. The funds used for this purpose shall be drawn from those contributions to the trust fund which have been earmarked for the William Johnson House or which have been undesignated as to their use.






MISSISSIPPI CIVIL WAR BATTLEFIELD COMMISSION

§ 39-5-91 - Creation of Civil War Battlefield Commission; duties and responsibilities of commission

(1) There is hereby created a Mississippi Civil War Battlefield Commission consisting of the following fifteen (15) members:

(a) Nine (9) members appointed by the Governor with three (3) serving for an initial term concluding on March 1, 1998, three (3) serving for an initial term concluding on March 1, 2000, and three (3) serving for an initial term concluding on March 1, 2002;

(b) One (1) member appointed by the Lieutenant Governor for an initial term concluding on March 1, 2002;

(c) One (1) member appointed by the Speaker of the Mississippi House of Representatives for an initial term concluding on March 1, 2002;

(d) One (1) member appointed by the Jackson Civil War Roundtable for an initial term concluding on March 1, 2002; and

(e) Three (3) members appointed by the Board of Trustees of the Department of Archives and History for an initial term concluding on March 1, 2002.

After the initial terms, all terms shall be for six (6) years. An appointment to fill a vacancy which arises for reasons other than by expiration of a term of office shall be made by the respective appointing authority for the unexpired term only.

(2) The commission shall elect from its membership a chairman who shall preside over meetings and a vice chairman who shall preside in the absence of the chairman or when the chairman shall be excused.

(3) The commission shall adopt rules and regulations governing times and places for meetings. A majority of members of the commission shall constitute a quorum for the transaction of any business. The commission shall meet at least quarterly. The commission may form subcommittees to address specific issues concerning preservation and enhancement of Civil War sites and structures. The commission may adopt other procedures necessary to ensure the orderly transaction of business.

(4) The members of the commission shall receive no compensation for their services.

(5) Principal staff support for the commission shall be provided by the Department of Archives and History. Other agencies shall assist when requested by the commission.

(6) The commission shall have the following duties:

(a) Identify and prioritize for protecting Mississippi's Civil War sites and structures;

(b) Identify, analyze and enhance preservation opportunities for Mississippi's Civil War sites and structures;

(c) Review existing local, state and federal plans, programs and policies related to Mississippi's Civil War sites and structures;

(d) Develop relationships with federal and local officials and private conservation organizations which facilitate protection and enhancement of Civil War sites and structures;

(e) Coordinate Mississippi's participation with the federal government and private foundations to secure support and financial resources for the protection and enhancement of Civil War sites and structures;

(f) Advise state agencies on matters relating to Civil War sites and structures; and

(g) Perform any other such duties or actions in an effort to advance Civil War history in Mississippi.

(7) The commission shall submit to the Governor an annual report by December 1 of each year which shall include recommendations for any legislative, administrative or other changes the commission deems necessary to further Civil War history in Mississippi.

(8) State agencies shall consider the impact of their actions on Civil War sites and structures as identified by the commission whenever permitting, planning, funding or undertaking any construction projects.






MISSISSIPPI DE SOTO TRAIL COMMISSION

§ 39-5-101 - Short title

Sections 39-5-101 through 39-5-113 shall be known and may be cited as the "Mississippi De Soto Trail Commission Act."



§ 39-5-103 - Definitions

For the purposes of Sections 39-5-101 through 39-5-113, the following words shall have the meanings ascribed herein unless the context shall otherwise require:

(a) "United States De Soto Expedition Commission" means the commission which was created by Public Resolution 57 of the Seventy-fourth Congress and approved August 26, 1935.

(b) "Final Report of the United States De Soto Expedition Commission" means the final report and recommendation of the commission to Congress which was required by Public Resolution 57 of the Seventy-fourth Congress. Such document is identified as House Document Number 71, 76th Congress, 1st Session, printed by the United States Government Printing Office in 1939, and reprinted in 1985 in the Smithsonian Institution's Classics of Anthropology Series.



§ 39-5-105 - Creation of De Soto Trail Commission; composition; appointment of members

There is hereby created in this state a De Soto Trail Commission, which shall be composed of one (1) representative from each state university to be appointed by the president of that institution and one (1) member from each county through which the Hernando de Soto Expedition traveled based on the alternate routes of the Final Report of the United States De Soto Expedition Commission. The county members of the commission shall be appointed by the Governor.

Four (4) additional members from the state at large shall be appointed by the Board of Trustees of the Department of Archives and History. The director of the Department of Archives and History shall serve as an ex officio member of the commission. The Department of Archives and History shall provide support services for the commission's meetings.



§ 39-5-107 - Terms of office and compensation of members of commission; acceptance of gifts, donation, etc.; deposit of funds

(1) The members of the De Soto Trail Commission shall serve for a term of four (4) years beginning July 2, 1988. Their successors shall be appointed in the manner provided for the members first appointed, and a vacancy occurring before the expiration of a term shall be similarly filled for the unexpired term. The Governor shall fill all vacancies within sixty (60) days after such vacancy occurs. Vacancies that have not been filled within sixty (60) days shall be filled by appointments made by the Board of Trustees of the Department of Archives and History. Any member of the commission may be reappointed by the Governor to serve additional terms. A member of the commission may be removed only for disability, neglect of duty, or incompetence in office. A member shall be entitled to a hearing before removal from office.

(2) Members of the commission shall serve without compensation, expense allowance, or mileage allowance. The commission shall be authorized to accept gifts, donations and/or contributions from individuals, businesses, organizations, governmental entities and from any other sources for the purposes set forth herein. No funds shall be appropriated to the commission by the Legislature.

(3) Any funds or donations received by the commission shall be deposited by the Department of Archives and History into a special fund which is hereby created in the State Treasury, and disbursements therefrom shall be made upon warrants by the State Fiscal Management Board after receipt of requisitions submitted by the Department of Archives and History upon authorization by the commission. Monies in the special fund may be used by the commission in preparing and filing reports and in fulfilling its duties and responsibilities under Sections 39-5-101 through 39-5-113.



§ 39-5-109 - Election of officers and adoption of rules and regulations; use of existing research

The De Soto Trail Commission shall meet within thirty (30) days after the last member has been appointed for the purpose of electing officers and adopting rules and regulations. The commission shall use the Final Report of the United States De Soto Expedition Commission as a preliminary basis for its work and shall take cognizance of such scholarly archaeological and historical research pertaining to the problem of De Soto's route as has appeared since the completion of the commission's work.



§ 39-5-111 - Erection of markers

The commission shall designate specific sites for erection of appropriate markers along Hernando de Soto's journey of one hundred eighty-seven (187) days through Mississippi from the Tombigbee River basin on our state's eastern boundary, westward to the place of discovery of the Mississippi River on May 8, 1541.

The commission shall be authorized to purchase appropriate markers from any of its available funds. The texts for the De Soto Trail markers shall be approved by the Department of Archives and History. The State Highway Department shall cooperate with the commission and Department of Archives and History by erecting and maintaining the markers that have been approved by the commission.



§ 39-5-113 - Duties and responsibilities of commission

The commission shall cooperate and work with the citizens and elected officials in the various counties where the trail is located and shall promote and publicize the De Soto Trail in this state and abroad. The commission will strive to reconcile local interests with the results of bona fide scholarly research.

The commission shall encourage and support Mississippi's participation in the regional De Soto Trail Commission that is comprised of representatives from the states through which the De Soto Expedition traveled. The commission shall cooperate with the Regional De Soto Trail Commission and the National Park Service in their efforts to establish a National De Soto Trail as part of the National Trails System.

The commission shall support and encourage scholarly research in archaeology and history related to the De Soto Expedition. The Department of Archives and History shall undertake to publish the results of such research in The Journal of Mississippi History or Mississippi Archaeology in order to make the results of the research available to the citizens of Mississippi.

The commission shall plan, promote, and coordinate a statewide commemoration or festival which shall be held in May, 1991 in recognition of the 450th anniversary of Hernando de Soto's Expedition in our state, and may schedule other appropriate ceremonies to commemorate the De Soto Expedition.

The commission shall file with the Legislature and Governor a complete report of its activities by August 30 of each year. The commission's minutes and other permanent records shall be deposited in the Department of Archives and History.






ASSEMBLY HALL

§ 39-5-115 - Acquisition and restoration

(1) The Department of Archives and History is hereby authorized to acquire and restore, by reconstruction, the Assembly Hall, a Mississippi Landmark Property in Washington, Mississippi, if the board of trustees of the department determines that sufficient architectural, historical and photographic documentation exists to achieve an accurate restoration.

(2) The Department of Finance and Administration is authorized, based upon recommendations of the board of trustees of the Department of Archives and History, to utilize monies designated for the Assembly Hall project in Chapter 564, General Laws of 1993, to pay the cost of acquiring the Assembly Hall property and of restoring (by reconstruction) and interpreting Assembly Hall.



§ 39-5-117 - Operation of restored hall

Once restored, the Assembly Hall will be operated by the Department of Archives and History in conjunction with the Jefferson College Property in Washington, Mississippi.






SHAIFER HOUSE AND PORT GIBSON BATTLEFIELD

§ 39-5-121 - Restoration and operation of Shaifer House and accompanying land on Port Gibson Battlefield

The Mississippi Department of Archives and History is authorized to secure, preserve, restore, develop, interpret, operate and maintain the historic Shaifer House and accompanying land located on the Port Gibson Battlefield, subject to the appropriation of adequate funds by the Legislature.



§ 39-5-123 - Cooperative agreements authorized

The Board of Trustees of the Mississippi Department of Archives and History is authorized to enter into cooperative agreements with the National Park Service, state and local governmental entities, nonprofit organizations, and any other groups, organizations or individuals that may be interested in the preservation and development of the Shaifer House and accompanying land and the Port Gibson Battlefield.






COKER HOUSE AND CHAMPION HILL BATTLEFIELD

§ 39-5-131 - Restoration and operation of Coker House and accompanying land on Champion Hill Battlefield

The Mississippi Department of Archives and History is authorized to secure, preserve, restore, develop, interpret, operate, and maintain the historic Coker House and accompanying land on the Champion Hill Battlefield as an official state historic site.



§ 39-5-133 - Cooperative agreements authorized

The Board of Trustees of the Mississippi Department of Archives and History is authorized to enter into cooperative agreements with the National Park Service, state and local government entities, nonprofit organizations, and any other groups, organizations or individuals that may be interested in the preservation and development of the Coker House and accompanying land and the Champion Hill Battlefield.






GRANT ASSISTANCE FOR PRESERVATION OF HISTORIC COUNTY COURTHOUSES, SCHOOL BUILDINGS, AND OTHER HISTORIC PROPERTIES

§ 39-5-141 - Legislative findings

The Legislature recognizes that the heritage of Mississippi is reflected in the historic courthouses, schools, and other historic properties located in communities across the state. The Legislature further recognizes that the preservation, restoration and interpretation of these historic properties is of great cultural, educational and economic importance to Mississippi.



§ 39-5-143 - Definitions

As used in Sections 39-5-143 and 39-5-145 and Sections 22 through 36 of Laws, 2001, ch. 541, the following words shall have the meanings ascribed herein unless the context clearly requires otherwise:

(a) "Board" means the Board of Trustees of the Department of Archives and History.

(b) "Certified local government" means a county or municipality in the State of Mississippi that has established its own historic preservation commission and program meeting federal and state standards and has obtained certification of such action from the Department of Archives and History and the National Park Service.

(c) "Commission" means the State Bond Commission.

(d) "Historic property" means a building, site, structure or monument of historical significance as defined by the Department of Archives and History.

(e) "Interpretation" means an historical exhibit design, interpretive or commemorative marker or monument, publication, program, or other instructional techniques that present and interpret history from broad cultural and ethnic perspectives.

(f) "State" means the State of Mississippi.



§ 39-5-145 - Mississippi Community Heritage Preservation Grant Fund

(1) A special fund, to be designated the "Mississippi Community Heritage Preservation Grant Fund," is created within the State Treasury. The fund shall be maintained by the State Treasurer as a separate and special fund, separate and apart from the General Fund of the state. The fund shall consist of any monies designated for deposit therein from any source, including proceeds of any state general obligation bonds designated for deposit therein. Unexpended amounts remaining in the fund at the end of a fiscal year shall not lapse into the State General Fund and any interest earned or investment earnings on amounts in the fund shall be deposited into the fund. The expenditure of monies deposited into the fund shall be under the direction of the Department of Finance and Administration, based upon recommendations of the Board of Trustees of the Department of Archives and History, and such funds shall be paid by the State Treasurer upon warrants issued by the Department of Finance and Administration. Monies deposited into such fund shall be allocated and disbursed according to the provisions of this section. If any monies in the special fund are derived from proceeds of state general obligation bonds and are not used within four (4) years after the date such bond proceeds are deposited into the special fund, then the Department of Finance and Administration shall provide an accounting of such unused monies to the State Bond Commission.

(2) Monies deposited into the fund shall be allocated and disbursed as follows:

(a) (i) Thirty-two Million Seven Hundred Thousand Dollars ($ 32,700,000.00) shall be allocated and disbursed as grants on a reimbursable basis through the Department of Finance and Administration, based upon the recommendations of the Board of Trustees of the Department of Archives and History, to assist county governments, municipal governments, school districts and nonprofit organizations that have obtained Section 501(c)(3) tax-exempt status from the United States Internal Revenue Service in helping pay the costs incurred in preserving, restoring, rehabilitating, repairing or interpreting 1. historic county courthouses, 2. historic school buildings, and/or 3. other historic properties identified by certified local governments. Where possible, expenditures from the fund shall be used to match federal grants or other grants that may be accessed by the Department of Archives and History, other state agencies, county governments or municipal governments, school districts or nonprofit organizations that have obtained Section 501(c)(3) tax-exempt status from the United States Internal Revenue Service. Any properties, except those described in paragraphs (b) and (d) of this subsection, receiving monies pursuant to this section must be designated as "Mississippi Landmark" properties prior to selection as projects for funding under the provisions of this section.

(ii) One Million Seven Hundred Fifty Thousand Dollars ($ 1,750,000.00) shall be allocated and disbursed as grants through the Department of Finance and Administration, based upon the recommendations of the Board of Trustees of the Department of Archives and History, to assist county governments in helping pay the costs of historically appropriate restoration, repair and renovation of historically significant county courthouses. Grants to individual courthouses under this paragraph (a)(ii) shall not exceed Eight Hundred Seventy-five Thousand Dollars ($ 875,000.00).

(b) Two Hundred Fifty Thousand Dollars ($ 250,000.00) shall be allocated and disbursed as grant funds to the Amory Regional Museum in Amory, Mississippi, to pay the costs of capital improvements, repair, renovation, furnishing and/or equipping of the museum. The Department of Finance and Administration is directed to transfer Two Hundred Fifty Thousand Dollars ($ 250,000.00) from the fund to the city on or before December 31, 2004, and the city shall place the funds into an escrow account. The city may expend the funds from the account only in an amount equal to matching funds that are provided from any source other than the state for the project. As the funds are withdrawn from the escrow account, the city shall certify to the Department of Finance and Administration the amount of the funds that have been withdrawn and that the funds withdrawn are in an amount equal to matching funds required by this paragraph.

(c) One Hundred Thousand Dollars ($ 100,000.00) shall be allocated and disbursed as grant funds to the Jacinto Foundation, Inc., to pay the costs of capital improvements, repairing, renovating, restoring, rehabilitating, preserving, furnishing and/or equipping the courthouse and related facilities in Jacinto, Mississippi, and to pay the costs of capital improvements, repairing, renovating, restoring, rehabilitating, preserving, furnishing and/or equipping other buildings and facilities near the courthouse.

(d) Four Hundred Twenty-five Thousand Dollars ($ 425,000.00) shall be allocated and disbursed as grant funds to the Oxford-Lafayette County Heritage Foundation to pay the costs of capital improvements, repairing, renovating, restoring, rehabilitating, preserving, furnishing, equipping and/or acquiring the L.Q.C. Lamar Home in Oxford, Mississippi.

(e) Four Hundred Seventy-five Thousand Dollars ($ 475,000.00) shall be allocated and disbursed as grant funds to the City of Columbus, Mississippi, to assist in paying the costs associated with repair, renovation and restoration of the Columbus City Hall building and related facilities.

(f) One Million Dollars ($ 1,000,000.00) shall be allocated and disbursed as grant funds to the Town of Wesson, Mississippi, to pay the costs of restoration and renovation of the Old Wesson School.

(g) Two Hundred Fifty Thousand Dollars ($ 250,000.00) shall be allocated and disbursed as grant funds to the Town of Shubuta, Mississippi, to assist in paying the costs associated with construction, reconstruction, refurbishing, repair, renovation and restoration of the Shubuta Town Hall building and related facilities.

(h) Two Hundred Fifty Thousand Dollars ($ 250,000.00) shall be allocated and disbursed as grant funds to assist in paying the costs associated with repair, renovation and restoration of Okolona College in Okolona, Mississippi.

(i) Monies in the Mississippi Community Heritage Preservation Grant Fund which are derived from proceeds of state general obligation bonds may be used to reimburse reasonable actual and necessary costs incurred by the Mississippi Department of Archives and History in providing assistance directly related to a project described in paragraph (a) of this subsection for which funding is provided under this section. Reimbursement may be made only until such time as the project is completed. An accounting of actual costs incurred for which reimbursement is sought shall be maintained for each project by the Mississippi Department of Archives and History. Reimbursement of reasonable actual and necessary costs for a project shall not exceed three percent (3%) of the proceeds of bonds issued for such project. Monies authorized for a particular project may not be used to reimburse administrative costs for unrelated projects.

(3) (a) The Board of Trustees of the Department of Archives and History shall receive and consider proposals from county governments, municipal governments, school districts and nonprofit organizations that have obtained Section 501(c)(3) tax-exempt status from the United States Internal Revenue Service for projects associated with the preservation, restoration, rehabilitation, repair or interpretation of (i) historic courthouses, (ii) historic school buildings, and/or (iii) other historic properties identified by certified local governments. Proposals shall be submitted in accordance with the provisions of procedures, criteria and standards developed by the board. The board shall determine those projects to be funded and may require matching funds from any applicant seeking assistance under this section. This subsection shall not apply to projects described in subsection (2)(a)(ii), (2)(b), (2)(c), (2)(d), (2)(e), (2)(f), (2)(g) and (2)(h) of this section.

(b) The Board of Trustees of the Department of Archives and History shall receive and consider proposals from county governments for projects associated with historically appropriate restoration, repair and renovation of historically significant county courthouses. Proposals shall be submitted in accordance with the provisions of procedures, criteria and standards developed by the board. The board shall determine those projects to be funded and may require matching funds from any applicant seeking assistance under this section. This subsection shall not apply to projects described in subsection (2)(a)(i), (2)(b), (2)(c), (2)(d), (2)(e) and (2)(f) of this section.

(4) The Department of Archives and History shall publicize the Community Heritage Preservation Grant Program described in this section on a statewide basis, including the publication of the criteria and standards used by the department in selecting projects for funding. The selection of a project for funding under the provisions of this section shall be made solely upon the deliberate consideration of each proposed project on its merits. The board shall make every effort to award the grants in a manner that will fairly distribute the funds in regard to the geography and cultural diversity of the state. This subsection shall not apply to projects described in subsection (2)(b), (2)(c), (2)(d), (2)(e) and (2)(f) of this section.

(5) With regard to any project awarded funding under this section, any consultant, planner, architect, engineer, exhibit contracting firm, historic preservation specialist or other professional hired by a grant recipient to work on any such project shall be approved by the board before their employment by the grant recipient.

(6) Plans and specifications for all projects initiated under the provisions of this section shall be approved by the board before the awarding of any contracts. The plans and specifications for any work involving "Mississippi Landmark" properties shall be developed in accordance with "The Secretary of the Interior's Standards for the Treatment of Historic Properties."






HISTORIC SHIPWRECK PROJECT

§ 39-5-151 - Recovery and restoration of historic shipwreck at state site 22Ja542; historic shipwreck project fund

(1) The Mississippi Department of Archives and History is authorized to proceed with implementing the recovery and restoration of the historic shipwreck site near the eastern shore of the Bay of Biloxi designated as state site 22Ja542. The department shall implement a program to publicize the historic nature of the site and to involve the private sector to the greatest extent possible.

(2) The Department of Marine Resources, the University of Southern Mississippi, the Mississippi Development Authority and any other agency upon request by the Department of Archives and History shall to the greatest extent practical, assist the Department of Archives in the recovery and restoration project.

(3) (a) There is created in the State Treasury a fund designated for the historic shipwreck project. The fund may receive monies from any available private or public source.

(b) Expenditures may be made from the fund upon requisition by the executive director of the department of Archives and History.

(c) The fund shall be treated as a special trust fund. Interest earned on the principal shall be credited by the Treasurer to the fund.

(4) The executive director shall file an annual report detailing the receipts and expenditures with the chairpersons of the House and Senate Appropriations Committees.









Chapter 7 - ANTIQUITIES

§ 39-7-1 - Short title

This chapter shall be known, and may be cited, as the "Antiquities Law of Mississippi."



§ 39-7-3 - Declaration of public policy

It is hereby declared to be the public policy and in the public interest of the State of Mississippi to locate, protect, and preserve all sites, objects, buildings, shipwrecks, and locations of historical, archaeological, or architectural significance, including, but not limited to historically or architecturally significant buildings, structures relating to significant engineering accomplishments, prehistoric and historical American Indian or aboriginal campsites, dwellings, and habitation sites, archaeological sites of every character, treasure imbedded in the earth, sunken or abandoned ships and wrecks of the sea or any part or the contents thereof, maps, records, documents, books, artifacts, and implements of culture in any way related to the inhabitants, prehistory, history, natural history, government, or culture in, on or under any of the lands, tidelands, submerged lands, and bed of the sea within the jurisdiction of the State of Mississippi.



§ 39-7-4 - Definitions

For the purpose of this chapter, the following definitions shall apply:

(a) "Historical significance" means that quality or qualities associated with events that have made a significant contribution to the broad patterns of state, local or national history, or that quality or qualities associated with the lives of persons significant in local, state or national history.

(b) "Architectural significance" means the qualities which embody the distinctive characteristics of type, period or method of construction, or that represent the work of a master, or that possess high artistic value.

(c) "Archeological significance" means possessing the quality or qualities which have yielded, or may be likely to yield, information important in Mississippi prehistory or history.

(d) "Department" means the Mississippi Department of Archives and History.

(e) "Board" means the board of trustees of the Mississippi Department of Archives and History.

(f) "Agency" means any administrative division of the State of Mississippi, its counties, cities or political subdivisions thereof.

(g) "Restoration" means the returning of an object, building, structure or site to a prior condition or to an original historic appearance.



§ 39-7-5 - Administration of chapter; inspection of record of proceedings

The authority to administer the provisions of this chapter is vested in the board of trustees of the department of archives and history, hereinafter referred to as the board. A record of the board's proceedings under this chapter shall be kept, and shall be subject to inspection by any citizen of Mississippi desiring to make an examination in the presence of a member of the board or an authorized employee of the department of archives and history.



§ 39-7-7 - General duties of board of trustees of department of archives and history

The duties of the board shall be to determine the site of and to designate Mississippi landmarks; to remove from such designation certain of such sites as hereinafter provided; to contract or otherwise provide for the discovery and salvage operations herein covered; to consider the requests for and issue the permits hereinafter provided for; and to protect and preserve the archaeological, historical and architectural resources of the State of Mississippi. The board shall be the legal custodian of all items hereinafter described which have been recovered and retained by the State of Mississippi, and shall maintain an inventory of such items showing the description and depository thereof.



§ 39-7-9 - Shipwrecks and buried treasure designated Mississippi landmarks and sole property of state

All sunken or abandoned ships and wrecks of the sea, and any part or the contents thereof, and all treasure imbedded in the earth, located in, on or under the surface of lands belonging to the State of Mississippi, including its tidelands, submerged lands and the beds of its rivers and the sea within the jurisdiction of the State of Mississippi are hereby declared to be Mississippi landmarks and are the sole property of the State of Mississippi and may not be taken, altered, damaged, destroyed, salvaged or excavated without a contract or permit of the board.



§ 39-7-11 - Designation of sites, objects, etc., upon lands belonging to state or political subdivision as Mississippi landmarks; recording; alteration, excavation, etc., of sites

(1) All other sites, objects, buildings, artifacts, implements, and locations of archaeological significance, including, but expressly not limited to, those pertaining to prehistoric and historical American Indian or aboriginal campsites, dwellings, and habitation sites, their artifacts and implements of culture, as well as archaeological sites of every character that are located in, on or under the surface of any lands belonging to the State of Mississippi or to any county, city, or political subdivision of the state, are hereby declared to be Mississippi landmarks and are the sole property of the State of Mississippi. Such sites may not be taken, altered, destroyed, salvaged or excavated without a permit from the board or in violation of the terms of such permit.

(2) All other sites, objects, buildings, artifacts, implements, structures and locations of historical or architectural significance located in or under the surface of any lands belonging to the State of Mississippi or to any county, city or political subdivision of the state may be declared to be Mississippi landmarks by majority vote of the board. Every Mississippi landmark shall be so designated based upon its significance within the historical or architectural patterns of a community, a county, the State of Mississippi, or the United States of America. Upon such action by the board, the designation of the Mississippi landmark shall be recorded in the deed records of the county in which the landmark is located. All such designated sites or items located on public lands within the State of Mississippi may not be taken, altered, damaged, destroyed, salvaged, restored, renovated or excavated without a permit from, the board or in violation of the terms of such permit.

(3) All such sites or items located on private lands within the State of Mississippi that have been designated as Mississippi landmarks as hereinafter provided, may not be taken, altered, damaged, destroyed, salvaged, restored, renovated or excavated without a permit from the board or in violation of the terms of such permit. Such designation shall be reduced to recordable form sufficiently describing the site so that it may be located and shall be recorded in the deed records of the county in which the landmark is located.



§ 39-7-13 - Designation of sites located upon private lands as Mississippi landmarks; recordation; marking

Any site located upon private lands which is determined by majority vote of the board to be of sufficient archaeological, historical or architectural significance may be designated by the board as a Mississippi landmark. It is specifically provided, however, that no such site shall be so designated upon private land without the written consent of the landowner or landowners in recordable form sufficiently describing the site so that it may be located. Upon such designation the consent of the landowner shall be recorded in the deed records of the county in which the land is located. Any such site upon private land shall be marked by at least one (1) marker, approved by the board, bearing the words "Mississippi Landmark" for each five (5) acres of area.



§ 39-7-15 - Removal from designation

Upon majority vote of the board any Mississippi landmark on public or private land may be determined to be of no further historical, archaeological, or architectural significance, or not of sufficient significance to warrant its further classification as such, and upon such determination it may be removed from such designation. In the case of sites located on private land that have theretofore been designated by instrument of record, the board is authorized to cause to be executed and recorded in the deed records of the county where such site is located an instrument setting out such determination and releasing the site from the provisions thereof.



§ 39-7-17 - Contracts for salvage; surveys; excavation

The board shall be authorized to enter into contracts with other state agencies or institutions and with qualified private institutions, corporations, or individuals for the discovery and salvage of treasure imbedded in the earth, sunken or abandoned ships or wrecks of the sea, parts thereof and their contents. Such contracts are to be on forms approved by the attorney general. The contracts may provide for fair compensation to the salvager in terms of a percentage of the reasonable cash value of the objects recovered, or at the discretion of the board, of a fair share of the objects recovered. The amount constituting a fair share shall be determined by the board, taking into consideration the circumstances of each such operation. The reasonable cash value may be determined by contract provision providing for appraisal by qualified experts or by representatives of the contracting parties and their representative or representatives. Such contract shall provide for the termination of any right in the salvager or permittee thereunder upon the violation of any of the terms thereof. Superior title to all objects recovered shall be retained by the State of Mississippi unless and until it is released to the salvager or permittee by the board. No person, firm, or corporation may conduct such salvage or recovery operation herein described without first obtaining such contract. All such contracts shall specify, among other things, the location, nature of the activity, and the time period covered thereby, and when executed are to be recorded by the person, firm, or corporation obtaining such contract, in the office of the chancery clerk in the county or counties where such operations are to be conducted, prior to the commencement of such operation.

The board shall be authorized to conduct surveys to identify Mississippi landmarks on or under all lands and waters belonging to the State of Mississippi, or any county, city or political subdivisions of the state and to excavate or study all Mississippi landmarks. The board shall be further authorized to identify and excavate historic, architectural, or archaeological sites on private property, however, it is specifically provided that no such survey may be undertaken on private land without consent of the landowner and that no excavation may be undertaken on private land without the landowner's written consent.



§ 39-7-19 - Permits for excavation, salvage, studies, etc., at Mississippi landmarks

The board shall be authorized to issue permits to other state agencies or institutions and to qualified private institutions, companies, or individuals for the taking, salvaging, excavating, restoring, or the conducting of scientific or educational studies at, in or on Mississippi landmarks as in the opinion of the board would be in the best interest of the State of Mississippi. Such permits may provide for the retaining by the permittee of a portion of any recovery, as set out for contracting parties under Section 39-7-17. Such permit shall provide for the termination of any rights in the permittee thereunder upon the violation of any of the terms thereof and shall be drafted in compliance with forms approved by the attorney general. All such permits shall specify, among other things, the location, nature of the activity, and time period covered thereby. No person, firm, or corporation shall conduct any such operations on any Mississippi landmarks without first obtaining and having in his or its possession such permit at the site of such operation, nor shall such operations be conducted in violation of the provisions of such permit.



§ 39-7-21 - Supervision of salvage or recovery operations; custody of antiquities; promulgation of rules and regulations

All salvage or recovery operations described under Section 39-7-17, and all operations conducted under permits set out in Section 39-7-19, must be carried out under the general supervision of the board, in accordance with reasonable rules and regulations adopted by the board, and in such manner that the maximum amount of historic, scientific, archeological, and educational information may be recovered and preserved in addition to the physical recovery of items. The board shall be the legal custodian of all antiquities recovered, and is specifically authorized and empowered to promulgate such rules and regulations and to require such contract or permit conditions as to reasonably effect the purposes of this chapter.



§ 39-7-22 - Public construction or improvement affecting potential Mississippi landmarks

(1) In the early stages of planning and always prior to the letting of bids for public construction, public improvement of any nature, or the transfer of public property to private ownership, state agencies, local governments and all their political subdivisions shall notify the board of the planned action on a form supplied by the board. The board may survey the affected area, property, structure, or building, to determine if potential Mississippi landmarks will be affected, or if significant sites, buildings, or structures on nonpublic lands will be affected.

(2) If the department determines that significant historic, architectural, or archaeological sites, buildings, structures, locations, or remains will be adversely affected by the public construction or improvement, the proposed public construction or improvement may not be commenced until the department has issued the permit herein required, and has performed all necessary investigations, recording and/or salvage of the site, location or remains. All investigation, recording and salvage work shall be performed as expeditiously as possible so that no public construction project will be unduly impaired, impeded or delayed.

(3) If in the course of performing public construction or improvements, historic, prehistoric or archaeological sites, locations, remains or objects are discovered, the department shall be notified and its concurrence shall be requested in continuing the construction or improvement. Upon receipt of this notice, the department shall survey the area to confirm whether the area contains historic, prehistoric, or archaeological data which should be preserved in the public interest. The survey shall be conducted as expeditiously as possible. If, as a result of the survey, it is determined that (a) this data exists in the area, (b) the data has exceptional historic, prehistoric or archaeological significance and should be collected and preserved in the public interest, and (c) it is feasible to collect and preserve the data, the department shall perform the necessary work to collect and preserve the data. This work shall be performed as expeditiously as possible. When it is not feasible to collect the data, the agency shall make all reasonable attempts to avoid the site before proceeding. If in the board's opinion the site possesses unusual significance, and is unique to such a degree that the landmark is, or is likely to be, the sole representative of a type or period, the board may prohibit further construction which would destroy or irreparably harm the landmark.



§ 39-7-23 - Expenditures for acquisition of items; gifts and bequests; contracts for temporary possession of items by others

The board is hereby authorized to expend such sums, from any appropriations hereafter made for such purposes, as it may deem advisable, to purchase from the salvager or permittee such salvager's or permittee's share, or portion thereof, of items recovered which in the opinion of the board should remain the property of the State of Mississippi. The board is authorized and empowered to accept gifts, grants, devises, and bequests of money, securities, or property to be used in the purchase of such items from the salvager or permittee. Further, in this respect, the board may enter into contracts or agreements with such persons, firms, corporations, or institutions, as it might choose, whereby such persons, firms, corporations, or institutions, for the privilege of retaining temporary possession of such items, may advance to the board the money necessary to procure from the salvager or permittee such items as the board might determine should remain the property of the State of Mississippi, upon the condition that at any time the board may choose to repay to such person, firm, corporation, or institution such sum so advanced, without interest or additional charge of any kind, it may do so and may recover possession of such items. During the time these items are in the possession of the person, firm, corporation, or institution advancing the money for the purchase thereof, they shall be available for viewing by the general public without charge or at no more than a nominal admission fee, and such items may not be removed from the State of Mississippi for appraisal, exhibition, or restorative purposes, except upon written authorization of the board.



§ 39-7-25 - Restoration of antiquities for private parties

The restoration of antiquities for private parties is authorized and shall be under the rules and regulations promulgated by the board, and all costs incurred in such restoration, both real and administrative, shall be paid by the private party.



§ 39-7-27 - Reproduction, forging, etc., of antiquity with intent to deceive

No person shall intentionally reproduce, replicate, retouch, rework, or forge any archeological or other object which derives value from its antiquity, with intent to represent the same to be original or genuine and with intent to deceive or offer any such object for sale or exchange.



§ 39-7-29 - Defacing of American Indian or aboriginal markings or carvings

No person shall intentionally and knowingly deface any American Indian or aboriginal paintings, hieroglyphics, or other marks or carvings on rock or elsewhere which pertain to early American Indian or aboriginal habitation of the country.



§ 39-7-31 - Entry upon land of another to deface, remove or destroy archeological relics or sites

No person, not being the owner thereof, and without the written consent of the owner, proprietor, lessee, or person in charge thereof, shall enter or attempt to enter upon the lands of another and intentionally injure, disfigure, remove, excavate, damage, take, dig into, or destroy any historical structure, monument, marker, medallion, or artifact, or any prehistoric or historic archaeological site, American Indian or aboriginal remains located in, on or under any private lands within the State of Mississippi. No person without a permit from the board, and without written permission of the landowner, shall intentionally injure, disfigure, remove, excavate, damage, take, dig into, or destroy any prehistoric or historic American Indian or aboriginal burial.



§ 39-7-33 - Disfigurement, removal, destruction, etc., of historical structure or artifact

It shall be unlawful for any person, not being the owner thereof, and without lawful authority, to wilfully injure, disfigure, remove or destroy any historical structure, monument, marker, medallion, or artifact.



§ 39-7-35 - Penalties for violations of chapter; finder's fee for arrest and conviction of violator

(1) Any person violating any of the provisions of this chapter shall be guilty of a misdemeanor, and upon conviction shall be punished by a fine of not less than five hundred dollars ($ 500.00) and not more than five thousand dollars ($ 5,000.00), or by confinement in jail for not more than thirty (30) days, or by both such fine and confinement. Each day of continued violation of any provision of this chapter shall constitute a distinct and separate offense for which the offender may be punished.

(2) The board at its discretion may grant a "finder's fee," not to exceed five hundred dollars ($ 500.00), for the arrest and conviction of any person in violation of this chapter.



§ 39-7-37 - Civil action to enjoin violations or threatened violations of chapter; venue

In addition to, and without limiting the other powers of the attorney general of the state of Mississippi and without altering or waiving any criminal penalty provision of this chapter, the attorney general shall have the power to bring an action in the name of the State of Mississippi in any court of competent jurisdiction to enjoin violations or threatened violations of this chapter, and for the return of items taken in violations of the provisions hereof, and for the restoration of alterations made in violation of the provisions hereof. The venue of such actions shall lie in the county in which the activity sought to be enjoined is alleged to be taking place, or in the county from which the items were taken. Any citizen in the State of Mississippi shall have the power to bring an action in any court of competent jurisdiction to enjoin violations or threatened violations of this chapter, and for the return of items taken in violation of the provisions hereof. The venue of such actions shall lie in the county in which the activity sought to be enjoined is alleged to be taking place, or in the county from which the items were taken.



§ 39-7-39 - Other agencies and governments to assist in enforcement of chapter

The chief administrative officers of all state agencies and of all state and local governments are authorized and directed to cooperate with and assist the board and the attorney general in carrying out the intent of this chapter. All law enforcement agencies and officers, state and local, are authorized and directed to assist in enforcing and in carrying out the intent of this chapter.



§ 39-7-41 - Certain archaeological records exempt from requirement of public access

Records in the possession of the Mississippi Department of Archives and History or any other public body as defined in paragraph (a) of Section 25-61-3 which contain information about the location of any specific archaeological site and which in the opinion of any such agency possessing such records would, upon the disclosure thereof, create a substantial risk of damage or destruction to the historical value of such archaeological site or create a substantial risk of damage or destruction to private property rights, shall be exempt from the provisions of the Mississippi Public Records Act of 1983.






Chapter 9 - TRUSTS TO PROMOTE ARTS AND SCIENCES

§ 39-9-1 - Creation of trusts; purposes

Any person desiring in his lifetime, to promote the public welfare by founding, endowing and having maintained a public library, museum, art gallery or educational institutions within this state, to be operated without profit, may to that end and for such purposes by grant, in writing, convey to a trustee, or any number of trustees, named in such grant, and to their successors, forever, such real property in this state as shall be necessary to the operation of such library, museum, art gallery or educational institutions, and any personal property wherever situate.



§ 39-9-3 - Designations by grantor of trust

The person making such grant may therein designate:

(1) The nature, objects and purposes of the institution to be founded, endowed and maintained;

(2) The name by which it shall be known;

(3) The powers and duties of the trustee or trustees and the manner in which he or they shall account, and to whom, if accounting be required; however, such powers and duties shall not be held to be exclusive of other powers which may be necessary to enable such trustee or trustees to carry out the object of such grant;

(4) The mode and manner, and by whom, the successors to the trustee or trustees named in the grant are to be appointed, in perpetuity; and

(5) Such rules and regulations for the management of the property conveyed as the grantor may elect to prescribe; however, such rules shall be deemed advisory only, and shall not preclude such trustee or trustees from making such change as new conditions may from time to time require.



§ 39-9-5 - Founding of institution for profit prohibited; payment of dividends; compensation of trustees; charging of fees by institutions

No institution for pecuniary profit shall be founded under this chapter; nor shall any dividends be declared or paid by any institution founded under this chapter; and no trustee, officer, member or employee of any institution founded hereunder shall receive, or be entitled to receive, any pecuniary profit from the operations thereof except reasonable compensation for services in effecting or furthering any one or more of the objects or purposes of the institution. In case of a public library any requirements for the payment of fees for various privileges shall not divest such library of its public character when such requirements are usual or customary in case of public libraries throughout the state or the United States. In the case of educational institutions, requirements as to the payment of matriculation fees, laboratory fees, library fees, fees of like kind or nature, board and lodging of students, and any of the requirements customary or usually insisted upon in the public educational institutions of this state shall not divest such institutions of their public character.



§ 39-9-7 - Exemption from taxation of institutions

Every institution founded under this chapter, and the property of such institution, including real property, money, stock, bonds, notes, certificates of indebtedness, other evidences of indebtedness, and all other personal property, excepting motor vehicles, so far as devoted exclusively to carrying out objects and purposes of such institution shall be exempt from all state, county and municipal taxes. However, such institution shall own only such real property as shall be necessary to the fulfillment of the objects and purposes of such institution.



§ 39-9-9 - Receipt of gifts and bequests by institutions

Every institution founded under this chapter shall be competent to receive by purchase or gift further property, provided the aggregate of all real property held by such institution shall not exceed the amount necessary to the fulfillment of the objects and purposes of such institution. Such institution shall be competent to receive by bequest further property provided such bequest is not in violation of sections two hundred and sixty-nine, and two hundred and seventy of the constitution of Mississippi. The property so received shall be devoted exclusively to the purposes of such institution.



§ 39-9-11 - Powers and duties of trustees

The trustee or trustees named in any grant made and their successors, may in the name of the institution, as designated in such grant, sue and defend, in relation to the trust property and in relation to all matters affecting the institution endowed and established by such grant.



§ 39-9-13 - Execution, acknowledgement and recording of grants

Any grant made under the provisions of this chapter may be executed, acknowledged and recorded in the same manner as is now provided by law for the execution, acknowledging, and recording of grants of real property.






Chapter 11 - MISSISSIPPI ARTS COMMISSION

§ 39-11-1 - Creation; composition; qualifications and appointment of members

There is hereby created and established a state commission to be known as the Mississippi Arts Commission, to consist of fifteen members broadly representative of all fields of the performing, visual, literary arts, and the business community, and who are to be appointed by the governor from among citizens of the state who have demonstrated a vital interest in the performing, visual, or literary arts. These members shall also be representative of the different geographical areas of the state.



§ 39-11-3 - Terms of office and compensation of members; officers

Of the members initially appointed to the Mississippi Arts Commission, three shall be appointed for terms of one year, three for terms of two years, three for terms of three years, three for terms of four years and three for terms of five years. Thereafter, terms shall be for five years. The members heretofore appointed to the commission under Executive Order No. 12 are to remain contingent members of the Mississippi Arts Commission until their successors are appointed under this chapter. No member of the commission who serves a full five-year term shall be eligible for reappointment during a one-year period following the expiration of his term. All vacancies shall be filled for the balance of the unexpired term in the same manner as original appointments. The members of the commission shall not receive any compensation for their services but shall be reimbursed for actual and necessary expenses incurred in the performance of their duties as members of the commission. The commission will annually elect its chairman and other officers.



§ 39-11-5 - Executive director; staff; advisory panels

The chairman shall employ, with the approval of the commission, an executive director as administrative officer. The executive director shall employ other officers, experts and employees as may be needed and shall fix their compensation within the amounts made available for such purposes. Employment of staff members is subject to the approval of the commission. The commission may also, at its discretion, form advisory panels from qualified persons within the state to obtain their advice and counsel on matters pertaining to the arts. Members of these panels shall serve at the will and pleasure of the commission and will receive no compensation.



§ 39-11-7 - Duties and objectives of commission

The duties and objectives of the commission shall be:

(1) To stimulate and encourage throughout the state the study and presentation of the performing, visual, and literary arts and public interest and participation therein;

(2) To encourage participation in, appreciation of, and education in the arts to meet the legitimate needs and aspirations of persons in all parts of the state;

(3) To take such steps as may be necessary and appropriate, to encourage public interest in the cultural heritage of Mississippi, to expand the state's cultural resources, and to promote the use of art in the state government's activities and facilities; and

(4) To encourage excellence and assist freedom of artistic expression essential for the well-being of the arts.



§ 39-11-9 - General powers of commission; Mississippi Fund for the Arts

(1) The Mississippi Arts Commission is authorized and empowered to hold public hearings, to enter into contracts within the limit of funds available therefor, with individuals, organizations and institutions for services furthering the objectives of the commission's programs; to enter into contracts, within the limit of funds available therefor, with local and regional associations for cooperative endeavors furthering the objectives of the commission's programs; to accept gifts, contributions and bequests of funds from individuals, foundations, corporations and other organizations or institutions for the purpose of furthering the objectives of the commission's programs; to make and sign any agreements and to do and perform any acts that may be necessary to carry out the purposes of this chapter. The commission may request and shall receive from any department, division, board, bureau, commission or agency of the state such assistance and data as will enable it properly to carry out its powers and duties hereunder.

(2) A special fund to be designated as the Mississippi Fund for the Arts is hereby created in the State Treasury. All funds deposited in this fund shall be used exclusively for the objectives of the commission as herein provided. Donations, bequests and grants deposited into the Mississippi Fund for the Arts may be disbursed by the Mississippi Arts Commission in accordance with the terms of the bequest or grant and in compliance with the purposes and policies of the Mississippi Arts Commission. Any disbursements made from the fund shall be authorized by both the chairman and the executive director of the commission and shall be supported by official actions and votes spread upon the minutes of the commission at an open public meeting. Any unexpended balance in the fund at the end of the fiscal year shall not lapse into the State General Fund and may be expended by the commissioner in subsequent fiscal years. Any interest earned on the fund may remain in the fund for disbursement by the commission in compliance with its purposes and policies. All transactions of the fund shall be reported annually to appropriate state agencies and subject to audit by the State Auditor and by auditors of donors. The Mississippi Fund for the Arts shall not be used for grants from federal agencies, including, but not limited to, the National Endowment for the Arts.



§ 39-11-11 - Receipt and disbursement of federal funds

The commission is the official agency of the state to receive and disburse appropriate funds made available by the federal government for programs related to the performing, visual, and literary arts.



§ 39-11-13 - Building Fund for the Arts [Paragraph (2)(b) repealed effective July 1, 2018]

(1) (a) A special fund, to be designated as the "Building Fund for the Arts," is created within the State Treasury. The fund shall be maintained by the State Treasurer as a separate and special fund, separate and apart from the General Fund of the state. The fund shall consist of any money designated for deposit therein from any source, including, but not limited to, any state general obligation bonds issued for the purposes described in this section. Unexpended amounts remaining in the fund at the end of a fiscal year shall not lapse into the State General Fund, and investment earnings on amounts in the fund shall be deposited into such fund.

(b) Money deposited into the fund shall be disbursed, in the discretion of the Mississippi Arts Commission, to provide grants to nonprofit organizations that are qualified as tax exempt under Section 501(c)(3) of the Internal Revenue Code and units of local government to pay the costs of:

(i) Repair, upgrading, expansion, renovation or enhancement of existing buildings and facilities for the presentation, teaching or exhibition of the arts in any and all of its forms and furniture, equipment and/or technology for such buildings or facilities;

(ii) Construction of new buildings and facilities for the presentation, teaching or exhibition of the arts in any and all of its forms and furniture, equipment and/or technology for such buildings or facilities; or

(iii) The development, construction, equipping and furnishing of an entertainment and film center and museum and completion of a sound stage project.

(c) The entity to which such grants are made shall provide matching funds from local, federal or private sources equal to forty percent (40%) of the proposed project cost in order to be eligible for a grant under this section.

(d) The maximum aggregate amount of monies in the special fund that may be used to provide grant funds to an entity or combination of entities under paragraph (b)(iii) of this subsection shall not exceed One Million Dollars ($ 1,000,000.00), and no monies in the special fund may be used to provide grant funds under paragraph (b)(iii) of this subsection after July 1, 2003. The maximum aggregate amount of grant funds that may be provided to an entity or combination of entities under paragraph (b)(iii) of this subsection during a fiscal year shall not exceed Five Hundred Thousand Dollars ($ 500,000.00).

(2) (a) Amounts deposited into such special fund shall be disbursed to pay the costs of projects described in subsection (1) of this section. If any monies in the special fund are derived from proceeds of bonds issued under Sections 3 through 18 of Chapter 541, Laws of 2001, as amended by Chapter 540, Laws of 2002, as amended by Chapter 519, Laws of 2003, as amended by Chapter 1, Laws of 2004 Third Extraordinary Session, as amended by Chapter 538, Laws of 2006, as amended by Section 1 of Chapter 607, Laws of 2007, and are not used within four (4) years after the date such bond proceeds are deposited into the special fund, then the Mississippi Arts Commission shall provide an accounting of such unused monies to the State Bond Commission.

(b) Monies in the special fund which are derived from proceeds of bonds issued after April 9, 2002, may be used to reimburse reasonable actual and necessary costs incurred by the Mississippi Arts Commission in providing assistance directly related to a project described in subsection (1) of this section for which grant funds are provided under this section from the use of proceeds of such bonds. Reimbursement may be made only until such time as the project is completed. An accounting of actual costs incurred for which reimbursement is sought shall be maintained for each project by the Mississippi Arts Commission. Reimbursement of reasonable actual and necessary costs for a project shall not exceed three percent (3%) of the proceeds of bonds issued for such project. Monies authorized for a particular project may not be used to reimburse administrative costs for unrelated projects. This paragraph (b) shall be repealed from and after July 1, 2018.

(3) The Mississippi Arts Commission is expressly authorized and empowered to receive and expend any local or other source funds in connection with the expenditure of funds provided for in this section. The expenditure of money deposited into the special fund shall be under the direction of the Mississippi Arts Commission, and such funds shall be paid by the State Treasurer upon warrants issued by the Department of Finance and Administration upon request of the Mississippi Arts Commission, which warrants shall be issued upon requisitions signed by the Executive Director of the Mississippi Arts Commission, or his or her designee.

(4) The Mississippi Arts Commission shall adopt necessary rules and regulations to govern the administration of the program described in subsection (1) of this section, including, but not limited to, rules and regulations governing applications for grants and rules and regulations providing for the distribution of grant funds. The Mississippi Arts Commission shall comply with the provisions of the Mississippi Administrative Procedures Law.






Chapter 13 - HISTORIC PRESERVATION DISTRICTS AND LANDMARKS

§ 39-13-1 - Short title

This chapter shall be cited as the "Mississippi Local Government Historic Preservation Law of 1978."



§ 39-13-2 - Definitions

The following words and phrases shall have the meanings ascribed herein unless the context clearly indicates otherwise:

(a) "Alteration" means any change in the exterior appearance or materials of a landmark or a structure within a historic district or on a landmark site.

(b) "Certificate of appropriateness" means an official signed and dated governmental document issued by either a local historic preservation commission or a governing authority to permit specific work in a historic district or at a landmark site or landmark which has been reviewed and approved.

(c) "Construction" means work which is neither alteration nor demolition. Essentially, it is the erection of a new structure which did not previously exist, even if such a structure is partially joined to an existing structure.

(d) "Demolition" means the intentional removal of a structure within a local historic district or on a landmark site or which has been designated as a landmark.

(e) "Demolition by neglect" means substantial deterioration of a historic structure that results from improper maintenance or a lack of maintenance.

(f) "Design review guidelines," if adopted by a local historic preservation commission, shall be in a written form designed to inform local property owners about historical architectural styles prevalent in a community and to recommend preferred treatments and discourage treatments that would compromise the architectural integrity of structures in a historic district or on a landmark site or individually designated as landmarks.

(g) "Historic landmark" means a structure of exceptional individual significance and typically is a structure which could not be included within a local historic district.

(h) "Historic preservation commission" means a municipal or county body established to advise a local government on matters relating to historic preservation, including the designation of historic districts, landmarks and landmark sites, and which may be empowered to review applications for permits for alteration, construction, demolition, relocation or subdivision for structures in historic districts or on landmark sites or designated as landmarks.

(i) "Historic district" means a group of two (2) or more tax parcels and their structures, and may be an entire neighborhood of structures linked by historical association or historical development. It is not necessary that all structures within a historic district share the same primary architectural style or be from the same primary historical period. A historic district may also include both commercial and residential structures, and may include structures covered by two (2) or more zoning classifications. A historic district may include both contributing and noncontributing structures.

(j) "Landmark site" means a location where a primary architectural or historical resource formerly stood or a significant historic event took place or an important archeological resource remains.

(k) "Period of greatest historic significance for a landmark" means the time period during which the landmark had been essentially completed but not yet altered. It is also the period during which the style of architecture of the landmark was commonplace or typical. If a landmark also achieved historical importance in part because of designed landscape features, the period of greatest historic significance includes the time period during which such landscape features were maintained.

(l) "Relocation" means the moving of a structure to a new location on its tax parcel or the relocation of such a structure to a new tax parcel.

(m) "Structure" means a man-made object and typically will be visible because of portions which exist above grade. Structures built during the historic period, 1700 forward, may in some instances not be visible above grade if they are cellars, cisterns, icehouses or similar objects which by their nature are intended to be built into the ground. A structure includes both interior components and visible exterior surfaces, as well as attached elements such as signs and related features such as walks, walls, fences and other nearby secondary structures or landmark features.

(n) "Subdistricts" means discrete areas within a larger historic district within which separate design guidelines are appropriate and that may be created to recognize different zoning classifications or historic development patterns which have caused adjacent historic areas to develop at different times.

(o) "Subdivision" includes any change in the boundaries of a single tax parcel, whether the change results in expansion or reduction or a boundary relocation.

(p) "Substantial deterioration" means structural degradation of such a nature that water penetration into a historic structure can no longer be prevented, or structural degradation that causes stress or strain on structural members when supports collapse or warp, evidence of which includes defective roofing materials, broken window coverings and visible interior decay.

(q) "Survey of resources" means the documentation, by historical research or a photographic record, of structures of historical interest within a specified area or jurisdiction or of existing structures within a proposed historic district.

(r) "Unauthorized demolition" means the deliberate demolition of a historic structure without prior review and approval by a local historic preservation commission or a governing authority to which such a commission has made a recommendation.

(s) "Unreasonable economic hardship" means the definition under constitutional standards used to determine whether a "taking" exists.



§ 39-13-3 - Authority to create local historic preservation commissions; authority and procedure for establishment of districts and designation of landmarks

The governing authority of each municipality and county, either independently or jointly with the governing authority of an adjacent municipality or county, or both, is hereby empowered, in its discretion, to enact ordinances providing for the creation of one or more local historic preservation commissions to advise on the establishment and location of potential historic districts and the designation of potential historic landmarks and landmark sites within the jurisdictional area of the governing authority. The governing authorities of each municipality and county, either independently or jointly with the governing authorities of an adjacent municipality, may enact ordinances for the establishment of such local historic districts, historic landmarks and landmark sites within the jurisdictional area of the governing authorities as these authorities shall choose to designate. Each such ordinance shall be adopted after investigation of the historical, architectural, archaeological and cultural significance of the buildings, structures, features, sites and surroundings of such districts, landmarks or landmark sites and after having held public hearing thereon. Notice of such public hearing, specifying the boundaries of any proposed historic district and the location of proposed historic landmarks and landmark sites shall be published once a week for at least three (3) consecutive weeks in at least one (1) newspaper published in such municipality or county. The first publication of such resolution shall be made not less than twenty-one (21) days prior to the date fixed in such resolution for the public hearing and the last publication shall be made not more than seven (7) days prior to such date. If no newspaper be published in such municipality or county, then such notice shall be given by publishing the resolution for the required time in some newspaper having a general circulation in such municipality or county.

An ordinance to establish a local historic preservation commission may precede an ordinance to designate one or more local historic districts and one or more landmarks or landmark sites. Whenever governing authorities enact such an ordinance creating a historic preservation commission before an ordinance or ordinances designating one or more local historic districts and one or more landmarks or landmark sites, the local historic preservation commission shall review such potential local historic districts or potential landmarks or landmark sites and make a recommendation to the governing authorities before such designation.



§ 39-13-5 - Historic preservation commissions; powers and duties; composition; terms of office; officers; minutes of meetings

Before it may designate one or more historic districts, or simultaneously with such designation, the governing body of any county or municipality, individually or jointly, shall establish a historic preservation commission to preserve, promote and develop the historical resources of such county or municipality in accordance with the provisions of this chapter. The historic preservation commission shall have the following powers:

(a) The commission shall conduct or cause to be conducted a continuing study and survey of resources within the county or municipality or combination thereof.

(b) The commission shall recommend to the county or municipality or combination thereof the adoption of ordinances designating historic districts, landmarks and landmark sites.

(c) The commission may recommend that the county or municipality or combination thereof recognize subdistricts within any historic district in order that the commission may adopt specific guidelines for the regulation of properties within such a subdistrict.

(d) The commission shall review applications proposing construction, alteration, demolition or relocation of any resource or subdivision of tax parcels designated as landmarks or landmark sites contained within a historic district. The document granting such an application shall be known as a certificate of appropriateness. No commission may deny a certificate of appropriateness for demolition if denial of such a certificate would cause unreasonable economic hardship to an owner.

(e) The commission shall use as a basis for its decisions on applications for certificates of appropriateness the Secretary of the Interior's Standards for Rehabilitation and Guidelines for Rehabilitating Historic Buildings as well as any more specific design review guidelines adopted by the commission or the governing authority of the county or municipality or combination thereof.

(f) The commission, at the discretion of the governing authority, may grant or deny the certificates of appropriateness in whole or in part and may grant certificates of appropriateness contingent upon the acceptance by the applicant of specified conditions.

(g) The commission shall not consider interior arrangements of buildings and structures except that it may when requested by the Department of Archives and History to advise the department on questions relating to the interiors of publicly owned historic buildings. Interior arrangements not to be considered by the commission shall include floor plans, architectural details and finishes, but the commission may consider interior structural elements visible through doors or windows if they become deteriorated because of demolition by neglect. Such interior structural elements may include walls, floors and ceilings, as well as other supporting elements of a composite structure.

(h) The commission may, by local ordinance, review proposed governmental actions affecting governmentally owned structures included within local historic districts, located on landmark sites or designated as landmarks.

(i) The commission, subject to the consent of and requirements of the county or municipality or combination thereof, may apply for, receive, hold and spend funds from private and public sources in addition to appropriations made by the county or municipality or combination thereof for the purpose of carrying out the duties of the commission.

(j) The commission, subject to the consent of and the requirements of the county or municipality or combination thereof, may employ such staff or contract with technical experts or other persons as may be required for the performance of its duties and may obtain the equipment, supplies and other materials necessary for its effective operation.

(k) The commission, solely in the performance of its official duties and only at reasonable times, may enter upon private land for the examination or survey thereof. No member, employee or agent of the commission shall enter any private dwelling or structure without the express consent of the owner of record or occupant thereof.

(l) A municipality, by ordinance, may specify that color changes are outside the jurisdiction of the commission.

Such commission shall consist of not fewer than five (5) nor more than nine (9) residents of the county or municipality, or combination thereof, establishing the commission who shall be appointed by the governing authority with due regard to proper representation in such fields as history, architecture, urban planning, archaeology and law. All members of the commission shall serve at the will and pleasure of the governing authority appointing them and shall serve staggered terms. The precise method of appointment, and general terms of appointment, shall be specified in a local ordinance. If a documented good faith effort has been made unsuccessfully by the governing authority to locate residents of the county or municipality to serve on the commission, the governing authority may appoint individuals who own property within the boundary of the county or municipality, or both, or are in the service of an employer located within the boundary of the county or municipality, or both. The commission annually shall elect from its membership a chairman and a vice chairman and may employ such qualified staff personnel and counsel as it deems necessary. The commission shall retain as evidence of its discussions and decisions a complete set of minutes and may additionally create tape recordings or transcripts of its meetings. In addition, the commission shall retain copies of all applications filed with it including supporting documentation that may be added during open public meetings to supplement an original application or comment thereon. The commission shall advise the governing authority as to the designation of historic districts and the designation of historic landmarks and landmark sites. If any governing authority, in its discretion, chooses to divide the duties and responsibilities of the commission into no more than two (2) commissions or boards, each commission or board shall be established as directed in this section.



§ 39-13-7 - Notification to Department of Archives and History of proposed designation of historic district or local historic preservation commission; comments by department concerning proposed district or commission

No historic district or districts shall be designated until the Mississippi Department of Archives and History has been notified by certified letter by the governing authority of a municipality or county and invited to make recommendations concerning the proposed district boundaries. The Mississippi Department of Archives and History may comment by letter, telephone, e-mail or in person through designated staff. The boundary of a historic district or landmark or landmark site may follow the formal legal description of a tax parcel or parcels or, because of historical justification or topographical conditions, may deviate from such formal legal descriptions. When a boundary deviates from formal legal descriptions, there must be written justification for such a deviation in any local designating ordinance.

When a municipality or county has already created by ordinance a local historic preservation commission, that commission shall jointly notify both the governing authority of the municipality or county and the Mississippi Department of Archives and History that a historic district is being proposed and recommended and shall provide to the Mississippi Department of Archives and History the dates of the next two (2) public meetings of the governing authority at which action on the designation of such a district might be taken so that the Mississippi Department of Archives and History may comment in a timely manner. Failure of the Mississippi Department of Archives and History to comment by the date of the second such meeting shall relieve the municipality or county of any responsibility for awaiting and responding to such analysis, and the body may at any time thereafter take any necessary action to create the proposed historic district.

When a municipality or county has not previously created by ordinance a local historic preservation commission and the governing authority proposes to create such a commission, the governing authority must give the Mississippi Department of Archives and History an opportunity to comment on the proposed provisions for such an ordinance, unless such ordinance is substantially identical to any model local historic preservation ordinance which has been recommended and promulgated by the Mississippi Department of Archives and History. Whenever the Mississippi Department of Archives and History is invited to comment on the terms of a proposed local historic preservation ordinance, failure of the department to comment within forty-five (45) days after a written request for comments has been received shall relieve the governing authority of any responsibility to wait further for such comments.



§ 39-13-9 - Appropriations; application by locality to participate in Certified Local Government Program of the National Park Service; eminent domain

The governing authority of any county or municipality, individually or jointly, is authorized to make appropriations to a historic preservation commission, in any amount that it may determine necessary for the expenses of the operation of such commission. A governing authority may apply to participate in the Certified Local Government Program of the National Park Service, which is administered in Mississippi by the Department of Archives and History and may on behalf of a local historic preservation commission apply for funding from the Department of Archives and History to supplement funds available from the governing authority itself. Said governing authorities shall not be empowered to acquire by eminent domain any historic preservation properties unless such properties are needed for governmental purposes other than historic preservation.



§ 39-13-11 - Designation of historic districts, landmarks, and landmark sites; procedures; vote of historic preservation commission; public hearing; vote of local governing authority to adopt or reject designation

A governing authority may provide by local ordinance the procedures to be followed to designate historic districts, landmarks and landmark sites. Such an ordinance may provide that a governing authority may designate such properties upon the recommendation of a local historic preservation commission.

A potential historic district or landmark or landmark site may be proposed for designation by either a majority of the members of a local historic preservation commission or an owner of a potential landmark or landmark site or an organization which has as one of its central purposes the promotion of historic preservation objectives. If in private ownership, a landmark site must include significant surviving landscape features to qualify for designation unless its primary significance is archeological, and new construction after review and approval, shall be built to fit into such landscape features rather than replace them or shall be designed to avoid insofar as possible an archeological resource rather than replace it. If in public ownership, a local historic preservation commission shall discourage new construction on a site of great significance to the entire community unless the new construction can be located on a portion of the site which will permit a continuing understanding of its historical character and will avoid damage to surviving landscape features or an archeological resource.

Once a nomination has been filed with an existing historic preservation commission or the governing authority of a municipality or county proposing to create such a commission and designate one or more local properties, a decision on whether to proceed with the designation must be made within six (6) months.

When a historic preservation commission already exists within a community, a majority of the commission's members must vote in favor of any proposed designation in order for the file supporting the designation to be sent forward to the local governing authority for its consideration. No file purporting to justify a proposed designation may be forwarded to a governing authority unless the commission's recommendation includes a map that clearly delineates boundaries for the proposed designation, a verbal description and justification of the proposed boundaries and a written statement of significance for the historic district or landmark or landmark site proposed for designation. Unless justification is contained in a designating ordinance, the boundary for any historic landmark shall include an entire tax parcel and may include adjoining tax parcels that were historically linked to the primary parcel during the period of greatest historic significance for the landmark structure.

The local governing authority must conduct at least one public hearing on the proposed designation and notice of the public hearing must be published weekly for at least three (3) consecutive weeks in a local newspaper authorized to publish legal notices.

The local governing authority must take action on the proposed designation within sixty (60) days of the public hearing, either to adopt a designating ordinance or to reject the proposed designation.

As quickly as would be reasonably possible, a local historic preservation commission must notify other municipal agencies and any appropriate county or state agencies of the designation of a historic district, landmark or landmark site. The commission must maintain in its official files an updated list and map of local designations and provide copies of such a map to other governmental agencies within one (1) week of the preparation of a new version of the map.



§ 39-13-13 - Issuance of certificates of appropriateness for certain construction, alteration, demolition or relocation of structures within a historic district or landmark property

A local historic preservation commission, if so empowered by a local ordinance or a local government acting upon the advice of a local historic preservation commission, may approve an application and issue a certificate of appropriateness if it finds that a proposed construction, alteration, demolition, subdivision or relocation is consistent with the design review guidelines established by the commission, would be compatible with the character of a historic district or landmark or landmark site and does not compromise the historic and architectural integrity of the historic district, landmark or landmark site. A governing authority may require that a property owner post a bond to guarantee satisfactory completion of a relocation project. Any local historic preservation ordinance shall specify whether partial demolition shall be considered an alteration or demolition, as it may not be both.

Whenever a local historic preservation commission shall deny or recommend denial of a certificate of appropriateness, the commission must state the reasons for such denial in writing. Thereafter, an applicant may resubmit a new application at any time, except that an applicant must wait six (6) months whenever an application for a certificate of appropriateness is denied for a landmark property of statewide or national significance and notice of any second or subsequent application must be sent to the Mississippi Department of Archives and History as well as to the local historic preservation commission.

A governing authority may require that denial of a certificate of appropriateness shall be binding upon a local building inspector or the agency responsible for issuing building permits and shall prevent the issuance of other building permits for the same parcel until a certificate of appropriateness is approved. A certificate of appropriateness may be required for work which does not require a building permit. A certificate of appropriateness may be evidenced by either a written and dated letter to an owner or applicant or such a letter accompanied by a signed and dated stamp on the face of any and all architectural or project drawings prepared for a project. A governing authority may provide by ordinance that a certificate of appropriateness shall expire at the end of a specified time period if work has not begun.



§ 39-13-15 - Demolition by neglect; demolition of historic landmark or landmark site without review and approval by historic preservation commission

The governing authority of any county or municipality, individually or jointly, may enact local legislation governing "demolition by neglect," defined as improper maintenance or lack of maintenance of any property in a historic district, or any historic landmark or landmark site, which results in substantial deterioration of such a property and threatens its continued stability and preservation. The governing authority of any county or municipality, individually or jointly, is further authorized, in its discretion, to fine any property owner who has been found to own a property that has been determined to be threatened by demolition by neglect as defined herein. Such property owner, from the date such property is found to be in demolition by neglect by the governing authority until such repairs are made to remove the danger to the property, shall be in violation of the provisions of this section.

In addition to the powers specified in Section 21-19-11(1), a governing authority, if the Historic Preservation Division of the Department of Archives and History concurs, may make repairs necessary to correct demolition by neglect, and the cost of such repairs shall become a lien against the property in accordance with Section 21-19-11(3).

If a property in a historic district or a historic landmark or landmark site is demolished without review and approval by a local historic preservation commission, the governing authority may require that the owner rebuild on the site using as much of the original building material as possible, but in general following the same form. A governing authority may specify by ordinance that unauthorized demolition of a portion of a structure shall not serve as justification for a demolition permit whenever it can be shown that restoration or rehabilitation would still be feasible.

Whenever a structure or structures is demolished without review and approval by a local historic preservation commission, the governing authority may require that no permit be issued for any structure or structures proposed for the same parcel which would require a footprint larger than the footprint of the demolished structure or structures.

If a historic landmark or landmark site of statewide or national significance is demolished without review and approval by a local historic preservation commission, the governing authority may require that no permit for any construction on the parcel from which the landmark or landmark site has been removed may be issued for a period of up to twenty-four (24) months.



§ 39-13-17 - Penalties for violations; separate offense for each day violation exists

Any person who violates any of the provisions of this chapter shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than Ten Dollars ($ 10.00) nor more than Five Hundred Dollars ($ 500.00).

Each day that a violation continues to exist shall constitute a separate offense.



§ 39-13-19 - Appeal

If a property owner in a historic district, or the owner of a historic landmark or landmark site, is denied a certificate of appropriateness, the property owner may appeal such decision either to the governing authority of the city or county or combination thereof or may, if such venue has been made available at the discretion of the governing authority, appeal directly to the chancery court. Any such appeal shall be reviewed upon the record established before the local historic preservation commission. Any local property owner or organization aggrieved or damaged by such a decision may appeal in the same manner.



§ 39-13-21 - In general

The governing authorities of each municipality and county may stabilize the economy of the areas within the boundary of such municipality or county through the continued use, preservation and revitalization of key historic and architectural resources. It is recognized that the protection and enhancement of such attractions help to attract tourists and visitors, and that the further development of local heritage tourism programs supports and stimulates local business and industry. This chapter permits governing authorities to strengthen civic pride and ensure cultural stability through neighborhood conservation and historic preservation activities. This chapter establishes a review process for the preservation and appropriate redevelopment of the key historic and architectural resources of a governing authority and creates procedures which ensure adequate public notice before the creation of local historic preservation commissions or the designation of local historic districts, landmarks and landmark sites.



§ 39-13-23 - Effect on existing historic preservation commissions and historic district or landmark designations

Nothing in Laws, 2001, ch. 443 shall require the dissolution of any local historic preservation commission created in Mississippi before July 1, 2001. Any local historic preservation commission created by ordinance before July 1, 2001 shall continue in existence and continue to have all of the purposes, powers and authority set out in the ordinance creating such commission. Any such previously created commission may be given the powers set forth in this chapter if a governing authority reenacts a local ordinance in conformity with this chapter.

No designation of a historic district or landmark or landmark site shall be invalidated because the designation was made under a valid ordinance before July 1, 2001.






Chapter 15 - MUNICIPAL AND COUNTY FUNDS TO SUPPORT THE ARTS

§ 39-15-1 - Authority of municipal and county government to expend general fund monies in support of the arts

The governing authorities of any municipality or county are hereby authorized and empowered, in their discretion, to expend monies from the municipal or county general fund to match any other funds available for the purpose of supporting the development, promotion and coordination of the arts within such municipality or county.






Chapter 17 - MISSISSIPPI SPORTS HALL OF FAME AND DIZZY DEAN MUSEUM

IN GENERAL

§ 39-17-1 - Recognition of need for Sports Hall of Fame

The Legislature recognizes the need for a Sports Hall of Fame to honor Mississippians who have made significant contributions to Mississippi through sports. The Legislature further recognizes that a Sports Hall of Fame would be of great economic and cultural importance to Mississippi.



§ 39-17-3 - Site of Mississippi Sports Hall of Fame and Dizzy Dean Museum

The Mississippi Sports Hall of Fame and Dizzy Dean Museum may be constructed on property currently owned by the state and located adjacent to the Jim Buck Ross Mississippi Agriculture and Forestry Museum in Jackson, Mississippi, or on property located adjacent to the Jim Buck Ross Mississippi Agriculture and Forestry Museum and conveyed to the state by the City of Jackson. The Department of Finance and Administration may enter into agreement with the governing authorities of the City of Jackson for the movement and relocation of exhibits housed in the currently existing Dizzy Dean Museum.



§ 39-17-5 - Funding of facility; special account

The Mississippi Sports Hall of Fame and Dizzy Dean Museum shall be funded, in part, by the sale of exclusive rights to market soft drinks at the State Fairgrounds, the Jim Buck Ross Mississippi Agriculture and Forestry Museum and the Mississippi Sports Hall of Fame and Dizzy Dean Museum; however, the sale of such rights for the state fairgrounds shall include the Mississippi State Fair and the Dixie National Livestock Show and Rodeo and no other event or activity on the state fairgrounds. The Mississippi Fair Commission and the Mississippi Department of Agriculture and Commerce shall have the authority to enter contracts for the sale of the aforementioned exclusive rights for a term not exceeding twelve (12) years per contract. If bids for the purchase of such rights are in an amount that is less than the amount needed to construct the Mississippi Sports Hall of Fame and Dizzy Dean Museum, then the Mississippi Fair Commission and the Mississippi Department of Agriculture and Commerce may reject all bids and shall not be obligated to enter into such contracts. Funds so generated shall be deposited in a special, interest-bearing account, in the State Treasury to be administered by the Department of Finance and Administration. The account shall be known as the "Mississippi Sports Hall of Fame and Dizzy Dean Museum Account" and all interest accrued thereon shall be credited to the account. Any funds in the account shall not lapse into the General Fund at the end of the fiscal year but shall remain in the account. Any balance remaining at the end of the project shall be transferred to the operating account of the Mississippi Sports Hall of Fame and Dizzy Dean Museum.



§ 39-17-7 - Construction, furnishing and equipping of facility

The Department of Finance and Administration shall proceed with constructing, furnishing and equipping the facility as soon as practicable after April 1, 1993.



§ 39-17-9 - Lease of facility to nonprofit corporation

The Department of Finance and Administration may lease the Mississippi Sports Hall of Fame and Dizzy Dean Museum for a period not exceeding twenty (20) years to a nonprofit corporation whose primary purpose for incorporation is the support and improvement of the Mississippi Sports Hall of Fame and Dizzy Dean Museum. The benefit to Mississippi from the operation of such lease shall be considered as sufficient consideration. The lease shall be executed for a nominal fee and it shall be presumed that such lease shall not amount to a donation of state property.






CONSTRUCTION, REPAIR, REMODELING, EQUIPPING, FURNISHING, ADDING TO OR IMPROVING CAPITAL FACILITY

§ 39-17-101 - Department of Finance and Administration authorized to issue general obligation bonds for construction, repairing, remodeling, equipping, furnishing, adding to or improving the capital facility of Mississippi Sports Hall of Fame and Dizzy Dean Museum

The Department of Finance and Administration, at one time or from time to time, may declare by resolution the necessity for issuance of general obligation bonds of the State of Mississippi to provide funds for construction, repairing, remodeling, equipping, furnishing, adding to or improving the capital facility of the Mississippi Sports Hall of Fame and Dizzy Dean Museum authorized under Sections 39-17-1 through 39-17-9. Upon the adoption of a resolution by the Department of Finance and Administration, declaring the necessity for the issuance of any part or all of the general obligation bonds authorized by this section, the department shall deliver a certified copy of its resolution or resolutions to the State Bond Commission. Upon receipt of such resolution, the State Bond Commission, in its discretion, may act as the issuing agent, prescribe the form of the bonds, advertise for and accept bids, issue and sell the bonds so authorized to be sold, and do any and all other things necessary and advisable in connection with the issuance and sale of such bonds. The amount of bonds issued under Sections 39-17-101 through 39-17-127 shall not exceed Two Million Five Hundred Thousand Dollars ($ 2,500,000.00).



§ 39-17-103 - Form and terms of bonds

The principal of and interest on the bonds authorized under Sections 39-17-101 through 39-17-127 shall be payable in the manner provided in this section. Such bonds shall bear such date or dates, be in such denomination or denominations, bear interest at such rate or rates not exceeding the limits set forth in Section 75-17-101, be payable at such place or places within or without the State of Mississippi, shall mature absolutely at such time or times not to exceed twenty (20) years from date of issue, be redeemable before maturity at such time or times and upon such terms, with or without premium, shall bear such registration privileges, and shall be substantially in such form, all as determined by resolution of the State Bond Commission.



§ 39-17-105 - Execution of bonds and coupons

The bonds authorized under Sections 39-17-101 through 39-17-127 shall be signed by the Chairman of the State Bond Commission, or by his facsimile signature, and the official seal of the State Bond Commission shall be affixed thereto, attested by the Secretary of the State Bond Commission. The interest coupons, if any, to be attached to such bonds may be executed by the facsimile signatures of such officers. Whenever any such bonds shall have been signed by the officials designated to sign the bonds who were in office at the time of such signing but who may have ceased to be such officers before the sale and delivery of such bonds, or who may not have been in office on the date such bonds may bear, the signatures of such officers upon such bonds and coupons shall nevertheless be valid and sufficient for all purposes and have the same effect as if the person so officially signing such bonds had remained in office until their delivery to the purchaser, or had been in office on the date such bonds may bear. However, notwithstanding anything in Sections 39-17-101 through 39-17-127 to the contrary, such bonds may be issued as provided in the Registered Bond Act of the State of Mississippi.



§ 39-17-107 - Negotiability of bonds and coupons; compliance with Uniform Commercial Code not required

All bonds and interest coupons issued under the provisions of Sections 39-17-101 through 39-17-127 have all the qualities and incidents of negotiable instruments under the provisions of the Mississippi Uniform Commercial Code, and in exercising the powers granted by Sections 39-17-101 through 39-17-127, the State Bond Commission shall not be required to and need not comply with the provisions of the Mississippi Uniform Commercial Code.



§ 39-17-109 - State Bond Commission to issue bonds; sale and redemption of bonds

The State Bond Commission shall act as the issuing agent for the bonds authorized under Sections 39-17-101 through 39-17-127, prescribe the form of the bonds, advertise for and accept bids, issue and sell the bonds so authorized to be sold, pay all fees and costs incurred in such issuance and sale, and do all other things necessary and advisable in connection with the issuance and sale of the bonds. The State Bond Commission may pay the costs that are incident to the sale, issuance and delivery of the bonds authorized under Sections 39-17-101 through 39-17-127 from the proceeds derived from the sale of the bonds. The State Bond Commission shall sell such bonds on sealed bids at public sale, and for such price as it may determine to be for the best interest of the State of Mississippi, but no such sale may be made at a price less than par plus accrued interest to the date of delivery of the bonds to the purchaser. All interest accruing on such bonds so issued shall be payable semiannually or annually; however, the first interest payment may be for any period of not more than one (1) year.

Notice of the sale of any such bond shall be published at least one (1) time, not less than ten (10) days before the date of sale, and shall be so published in one or more newspapers published or having a general circulation in the City of Jackson, Mississippi, and in one or more other newspapers or financial journals with a national circulation, to be selected by the State Bond Commission.

The State Bond Commission, when issuing any bonds under the authority of Sections 39-17-101 through 39-17-127, may provide that the bonds, at the option of the State of Mississippi, may be called in for payment and redemption at the call price named therein and accrued interest on such date or dates named therein.



§ 39-17-111 - Bonds deemed general obligations of State; payment of principal and interest from State treasury

The bonds issued under the provisions of Sections 39-17-101 through 39-17-127 are general obligations of the State of Mississippi, and for the payment thereof the full faith and credit of the State of Mississippi is irrevocably pledged. If the funds appropriated by the Legislature are insufficient to pay the principal of and the interest on such bonds as they become due, then the deficiency shall be paid by the State Treasurer from any funds in the State Treasury not otherwise appropriated. All such bonds shall contain recitals on their faces substantially covering the provisions of this section.



§ 39-17-113 - Certification of necessity for warrants; issuance of warrants to pay principal of and interest on bonds

The State Treasurer is authorized to certify to the State Fiscal Officer the necessity for warrants, and the State Fiscal Officer is authorized and directed to issue such warrants, in such amounts as may be necessary to pay when due the principal of, premium, if any, and interest on, or the accredited value of, all bonds issued under Sections 39-17-101 through 39-17-127; and the State Treasurer shall forward the necessary amount to the designated place or places of payment of such bonds in ample time to discharge such bonds, or the interest on the bonds, on their due dates.



§ 39-17-115 - Deposit of proceeds of bonds into "Mississippi Sports Hall of Fame Fund"; use of funds

Upon the issuance and sale of bonds under Sections 39-17-101 through 39-17-127, the State Bond Commission shall deposit the proceeds of any such sale or sales in a special fund created in the State Treasury to be known as the "Mississippi Sports Hall of Fame Fund." The proceeds of such bonds shall be used solely for the purposes provided in Sections 39-17-101 through 39-17-127, including the costs incident to the issuance and sale of such bonds. The costs incident to the issuance and sale of such bonds shall be disbursed by warrant upon requisition of the State Bond Commission, signed by the chairman of the commission. The remaining moneys in the fund shall be expended solely under the direction of the Department of Finance and Administration under such restrictions, if any, as may be contained in the resolution providing for the issuance of the bonds, and such funds shall be paid by the State Treasurer upon warrants issued by the State Fiscal Officer.



§ 39-17-117 - Proceedings, conditions, etc., for issuance of bonds; bond issue resolution

The bonds authorized under Sections 39-17-101 through 39-17-127 may be issued without any other proceedings or the happening of any other conditions or things other than those proceedings, conditions and things that are specified or required by Sections 39-17-101 through 39-17-127. Any resolution providing for the issuance of bonds under Sections 39-17-101 through 39-17-127 shall become effective immediately upon its adoption by the State Bond Commission, and any such resolution may be adopted at any regular or special meeting of the State Bond Commission by a majority of its members.



§ 39-17-119 - Validation of bonds

The bonds authorized under the authority of Sections 39-17-101 through 39-17-127 may be validated in the Chancery Court of the First Judicial District of Hinds County, Mississippi, in the manner and with the force and effect provided by Chapter 13, Title 31, Mississippi Code of 1972, for the validation of county, municipal, school district and other bonds. The notice to taxpayers required by such statutes shall be published in a newspaper published or having a general circulation in the City of Jackson, Mississippi.



§ 39-17-121 - Enforcement of rights of bondholders

Any holder of bonds issued under Sections 39-17-101 through 39-17-127 or of any of the interest coupons pertaining to the bonds may, either at law or in equity, by suit, action, mandamus or other proceeding, protect and enforce all rights granted under Sections 39-17-101 through 39-17-127, or under such resolution, and may enforce and compel performance of all duties required by Sections 39-17-101 through 39-17-127 to be performed, in order to provide for the payment of bonds and interest on the bonds.



§ 39-17-123 - Bonds as legal investments and securities

All bonds issued under Sections 39-17-101 through 39-17-127 shall be legal investments for trustees and other fiduciaries, and for savings banks, trust companies and insurance companies organized under the laws of the State of Mississippi, and such bonds shall be legal securities that may be deposited with and shall be received by all public officers and bodies of this state and all municipalities and political subdivisions for the purpose of securing the deposit of public funds.



§ 39-17-125 - Exemption from taxation of bonds and income

Bonds issued under Sections 39-17-101 through 39-17-127 and income from the bonds shall be exempt from all taxation in the State of Mississippi.



§ 39-17-127 - Construction of §§ 39-17-101 through 39-17-127

Sections 39-17-101 through 39-17-127 shall be deemed to be full and complete authority for the exercise of the powers granted, but Sections 39-17-101 through 39-17-127 shall not be deemed to repeal or to be in derogation of any existing law of this state.









Chapter 19 - MUSEUM UNCLAIMED PROPERTY ACT

§ 39-19-1 - Short title

This chapter shall be known and may be cited as the "Museum Unclaimed Property Act."



§ 39-19-3 - Definitions

The following words and phrases shall have the meanings ascribed herein, unless the context clearly requires otherwise:

(a) "Lender" means an individual, corporation, partnership, trust, estate, or similar organization, whose name appears on the records of the museum as the entity legally entitled to control property on loan to the museum.

(b) "Loan," "on loan," or "loaned," means property in the possession of the museum accompanied by evidence that the lender intended to retain title to the property and to return to take physical possession of the property in the future.

(c) "Museum" means a public or private nonprofit agency or institution located in this state and organized on a permanent basis for essentially educational or aesthetic purposes, which utilizes a professional staff, owns or utilizes tangible objects, cares for them, and exhibits them to the public on a regular basis.

(d) "Museum records" means documents created and/or held by the museum in its regular course of business.

(e) "Property" means a tangible object, in the custody of a museum, that has intrinsic historical, artistic, scientific, or cultural value.

(f) "Restricted certified mail" means certified mail that carries on its face, in a conspicuous place where it will not be obliterated, the endorsement "deliver to addressee only" and for which the post office provides the mailer with a return receipt showing the date of delivery, the place of delivery, and the person to whom delivered.

(g) "Unclaimed property" means property meeting the following two (2) conditions: (a) property is on loan to the museum; (b) the original lender, or anyone acting legitimately on the lender's behalf, has not contacted the museum in writing for at least twenty-five (25) years from the date of the beginning of the loan, if the loan was for an indefinite or undetermined period, or for at least five (5) years after the date upon which the loan for a definite period expired.



§ 39-19-5 - Property loaned to museum; duties of museum

(1) For property loaned to a museum on or after March 26, 1997, the museum shall do all of the following at the time of the loan:

(a) Make and retain a written record containing at least all of the following:

(i) The lender's name, address, and telephone number;

(ii) A description of the property loaned in sufficient detail for ready identification;

(iii) The beginning date of the loan; and

(iv) The expiration date of the loan.

(b) Provide the lender with a signed receipt or loan agreement containing at a minimum the record set forth in subsection (a) above.

(c) Inform the lender of the existence of this chapter and provide the lender with a copy of this chapter upon the lender's request.

(2) Regardless of the date of a loan of property, the museum shall do the following:

(a) Update its records if a lender informs the museum of a change of address or change in ownership of property loaned, or if the lender and museum negotiate a change in the duration of the loan; and

(b) Inform the lender of the existence of this chapter when renewing or updating the records of an existing loan and provide the lender with a copy of this chapter upon the lender's request.



§ 39-19-7 - Property loaned to museum; duties of lender

(1) As of March 26, 1997, the lender, or any successor of the lender, regardless of the date of a loan of property in the custody of a museum, shall promptly notify the museum in writing:

(a) Of a change in the lender's address; and

(b) Of a change in ownership in the property on loan to the museum.

(2) It shall be the responsibility of a successor of a lender to document the passage of rights of control to the property in the custody of the museum.

(a) Unless there is evidence of bad faith or gross negligence, a museum shall not be prejudiced by reason of any failure to deal with the true owner of any loaned property.

(b) In cases of disputed ownership of loaned property, a museum shall not be held liable for its refusal to surrender loaned property in its possession except in reliance upon a court order or judgment.



§ 39-19-9 - Termination of loan for unclaimed property

A museum may terminate a loan for unclaimed property in its possession as follows:

(a) The museum shall make a good faith and reasonable search for the identity and last known address of the lender from the museum records and other records reasonably available to museum staff. If the museum identifies the lender and the lender's last known address, the museum shall give actual notice to the lender that the loan is terminated pursuant to subsection (b) of this section. If the identify or the last known address of the lender remains unknown after the search, the museum shall give notice by publication pursuant to subsection (c) of this section.

(b) Actual notice of termination of a loan of unclaimed property shall take substantially the following form. The museum shall send a letter by restricted certified mail to the lender at the lender's last known address giving a notice of termination of the loan, which shall include the following information:

(i) Date of notice of termination;

(ii) Name of lender;

(iii) Description of property in sufficient detail for ready identification;

(iv) Approximate beginning date of the loan (and termination date, if applicable), if known;

(v) The name and address of the appropriate museum official to be contacted regarding the loan; and

(vi) A statement that within ninety (90) days of the date of the notice of termination, the lender is required to remove the property from the museum or contact the designated official in the museum in writing to preserve the lender's interests in the property and that failure to do so will result in the loss of all rights in the property pursuant to Section 39-19-11.

(c) If the museum is unable to identify sufficient information to send actual notice pursuant to subsection (a) of this section, or if a signed return receipt of a notice sent by restricted certified mail under subsection (b) of this section is not received by the museum within thirty (30) days after the notice is mailed, the museum shall publish the notice of termination of loan containing all the information available to the museum as provided in subsection (b)(i) through (v) of this section at least twice, sixty (60) or more days apart, in a publication of general circulation in the county in which the museum is located, and the county of the lender's last known address, if known.



§ 39-19-11 - Acquisition of title to unclaimed property

From and after March 26, 1997, a museum acquires title to unclaimed property, under any of the following circumstances:

(a) If a lender of property does not contact the museum in writing within ninety (90) days after the date notice was received for property for which a museum provides actual notice to a lender in accordance to Section 39-19-9 and for which a signed receipt has been received.

(b) If a lender or anyone claiming a legal interest in that property does not contact the museum in writing within ninety (90) days after the date of the second publication, and notice by publication has been made pursuant to Section 39-19-9.



§ 39-19-13 - Escheat to state prohibited

(1) Property on loan to a museum shall not escheat to the state under any state escheat law, but shall pass to the museum under the provisions of Section 39-19-11.

(2) Property interests other than those specifically addressed in this chapter are not affected by this chapter.



§ 39-19-15 - Transfer of title by museum

A museum which acquires title to property under this chapter passes good title to another when transferring the property with the intent to pass title.



§ 39-19-17 - Lien for expenses for care of unclaimed loaned property

From and after March 26, 1997, a museum shall have a lien for expenses incurred for reasonable care of loaned property unclaimed after the expiration date of the loan.



§ 39-19-19 - Conservation measures to property on loan

(1) Unless there is a written agreement between the museum and the lender to the contrary, a museum may apply conservation measures to property on loan to the museum without the lender's or claimant's permission if immediate action is required to protect the property on loan or other property in the custody of the museum or if the property on loan is a hazard to the health and safety of the public or the museum staff and if any of the following apply:

(a) The museum is unable to reach the lender or claimant at the lender's or claimant's last known address or phone number, and if action is to be taken within more than three (3) days, but less than one (1) week from the time the museum determined action was necessary;

(b) The museum is unable to reach the lender or claimant at the lender's or claimant's last known phone number before taking action if the action is to be taken within three (3) days or less from the time the museum determined action was necessary; or

(c) The lender or claimant does not respond or will not agree to the protective measures the museum recommends, yet is unwilling or unable to terminate the loan and retrieve the property.

(2) If a museum applies conservation measures to property as provided by this section, or with the agreement of the lender and claimants, unless the agreement provides otherwise, the museum:

(a) Has a lien on the property and on the proceeds of any disposition of the property for the costs incurred by the museum; and

(b) Is not liable for injury to or loss of the property if the museum:

(i) Had a reasonable belief at the time the action was taken that the action was necessary to protect the property on loan or other property in the custody of the museum, or that the property on loan was a hazard to the health and safety of the public or the museum staff; and

(ii) Exercised reasonable care in the choice and application of conservation measures.



§ 39-19-21 - Loan provisions by written contract

Notwithstanding the provisions of this chapter, a lender and museum can bind themselves to different loan provisions by written contract.






Chapter 21 - MISSISSIPPI CRAFT CENTER

§ 39-21-1 - Legislative intent

The Legislature recognizes the need for a craft center in Mississippi to enable Mississippi craft persons to demonstrate their skills and display their creations to Mississippians and tourists from other states. The Legislature further recognizes that a craft center would be of great economic and cultural importance to Mississippi.



§ 39-21-3 - Mississippi craft center; location; construction

(1) A facility to house the Mississippi Craft Center may be located within the corporate limits of Ridgeland, Mississippi.

(2) Consideration for the purchase of the property described in subsection (1) of this section necessary for the construction of the facility to house the Mississippi Craft Center shall not exceed the average of the fair market price for such real property as determined by two (2) professional property appraisers selected by the Department of Finance and Administration and certified and licensed by the Mississippi Real Estate Appraiser Licensing and Certification Board. Appraisal fees shall be paid by the Department of Finance and Administration from the proceeds of the bonds issued pursuant to Chapter 501, Laws of 1997.



§ 39-21-5 - Authority of Department of Finance and Administration to Construct Mississippi Craft Center

The Department of Finance and Administration shall proceed with the purchase of necessary property, and constructing, furnishing and equipping a facility to house the Mississippi Craft Center as soon as practicable.



§ 39-21-7 - Lease or operating agreement with Mississippi Craftmen's Guild

Upon completion of the construction, furnishing and equipping of the facility to house the Mississippi Craft Center as provided for in this chapter, the Department of Finance and Administration shall enter into a lease, sublease or operating agreement for a period not exceeding twenty (20) years, with The Craftsmen's Guild of Mississippi, Inc. whereunder The Craftsmen's Guild of Mississippi, Inc., shall assume exclusive responsibilities for operating the facility. The benefit to Mississippi from the operation of such lease, sublease or operating agreement shall be considered as sufficient consideration. The lease, sublease or operating agreement shall be executed for a nominal fee and it shall be presumed that such lease shall not amount to a donation of state property.






Chapter 23 - MISSISSIPPI CHILDREN'S MUSEUM

§ 39-23-1 - Recognition of need for Mississippi Children's Museum

The Legislature recognizes the need for a children's museum in Mississippi to promote the educational and social development, well-being and joy of children. The Legislature further recognizes that a children's museum would be of great economic and cultural importance to Mississippi.



§ 39-23-3 - Location of Mississippi Children's Museum

The Mississippi Children's Museum may be located:

(a) At the old National Guard Armory located on the Mississippi State Fairgrounds in Jackson, Mississippi, after the repair, renovation, furnishing and equipping of such facility by the Department of Finance and Administration as provided for in Sections 16 through 33 of Chapter 535, Laws of 1997, as amended;

(b) In such structure and at such location as shall be submitted by the Board of Directors of the Mississippi Children's Museum, a Mississippi nonprofit corporation, to and approved as an appropriate structure and location by the Department of Finance and Administration, after the repair, renovation, furnishing and equipping of such facility by the Department of Finance and Administration as provided in Sections 16 through 33 of Chapter 535, Laws of 1997, as amended; or

(c) In the building, formerly known as the Mississippi Museum of Natural Science, on land located adjacent to the State Fairgrounds in the City of Jackson, County of Hinds, Mississippi, described more specifically as follows:

Starting at the point of intersection of the

North line of Pearl Street and the West line of

Jefferson Street, run Northerly along the West

line of Jefferson Street a distance of 240 feet

to the point of beginning, an iron pin.

Continue Northerly along the West line of

Jefferson Street for a distance of 257.9 feet to

an iron pin; turn left through an angle of 89 degrees -

57 minutes -- 14 seconds and run Westerly for a

distance of 278.9 feet to an iron pin on the east

right-of-way line of the G.M. & O. Railroad; turn

left through an angle of 79 degrees -- 29 minutes -

30 seconds and run Southerly along the East right-of-way

of the G.M. & O. Railroad (Said line being a curve

to the left with a radius of 2814.93 feet, chord

definition) for a distance of 260.4 feet to an iron

pipe; turn left through an angle of 95 degrees -- 12

minutes -- 26 seconds and run Easterly and parallel

with the North line of this tract for a distance of

314.7 feet to the point of beginning.

(d) On certain real property owned by the State of Mississippi and held by the Mississippi Department of Agriculture and Commerce, more particularly described as follows:

39 acres lying in the northeast corner of the

intersection of Mississippi 25 and Interstate 55.

(e) At any location in Hinds County as shall be submitted by the Board of Directors of the Mississippi Children's Museum, a Mississippi nonprofit corporation, to the Department of Finance and Administration and approved as an appropriate location by the Department of Finance and Administration.



§ 39-23-5 - Repair, renovation, furnishing and equipping of facility

(1) The Department of Finance and Administration shall proceed with the repair, renovation, furnishing and equipping of the old National Guard Armory on the Mississippi State Fairgrounds, or another structure if approved by the Department of Finance and Administration as provided in Section 17 of Chapter 589, Laws of 1999, for its use as a children's museum as soon as practicable.

(2) The Department of Finance and Administration shall proceed with the repair, renovation, furnishing and equipping of the facility at the location described in Section 39-23-3(c) as soon as practicable.

(3) The Department of Finance and Administration shall proceed with the construction, furnishing and equipping of a facility at the location described in Section 39-23-3(d), if the location at such site is approved by the Board of Directors of the Mississippi Children's Museum and the Department of Finance and Administration, as soon as practicable.

(4) The Department of Finance and Administration shall proceed with the construction, furnishing and equipping of a facility at a location selected as provided in Section 39-23-3(e), if the location is approved by the Board of Directors of the Mississippi Children's Museum and the Department of Finance and Administration, as soon as practicable.



§ 39-23-7 - Lease of facility to nonprofit corporation

(1) If the old National Guard Armory is repaired, renovated, furnished and equipped as provided for in Sections 39-23-1 through 39-23-7 and Sections 20 through 33 of Chapter 535, Laws of 1997, as amended, the Mississippi Fair Commission shall lease the facility for a period not exceeding twenty (20) years to a nonprofit corporation whose primary purpose for incorporation is the support and improvement of a children's museum in Mississippi. The benefit to Mississippi from the operation of such lease shall be considered as sufficient consideration. The lease shall be executed for a nominal fee and it shall be presumed that such lease shall not amount to a donation of state property.

(2) If the facility at the location described in Section 39-23-3(c) is repaired, renovated, furnished and equipped as provided for in Sections 39-23-1 through 39-23-7 and Sections 20 through 33 of Chapter 535, Laws of 1997, as amended, the Department of Finance and Administration shall lease the facility for a period not exceeding twenty (20) years to a nonprofit corporation whose primary purpose for incorporation is the support and improvement of a children's museum in Mississippi. The benefit to Mississippi from the operation of such lease shall be considered as sufficient consideration. The lease shall be executed for a nominal fee and it shall be presumed that such lease shall not amount to a donation of state property.

(3) If the facility at the location described in Section 39-23-3(d) is constructed, furnished and equipped as provided for in Sections 39-23-1 through 39-23-7 and Sections 20 through 33 of Chapter 535, Laws of 1997, as amended, the Department of Finance and Administration shall lease the facility for a period not exceeding twenty (20) years to a nonprofit corporation whose primary purpose for incorporation is the support and improvement of a children's museum in Mississippi. The benefit to Mississippi from the operation of such lease shall be considered a sufficient consideration. The lease shall be executed for a nominal fee and it shall be presumed that such lease shall not amount to a donation of state property.

(4) If the facility at a location selected as provided in Section 39-23-3(e), to include the approval of any using and/or controlling agency, board or commission of the proposed site, is constructed, furnished and equipped as provided for in Sections 39-23-1 through 39-23-7 and Sections 20 through 33 of Chapter 535, Laws of 1997, as amended, the Department of Finance and Administration shall lease the facility for a period not exceeding fifty (50) years to a nonprofit corporation whose primary purpose for incorporation is the support and improvement of a children's museum in Mississippi. The benefit to Mississippi from the operation of such lease shall be considered a sufficient consideration. The lease shall be executed for a nominal fee and it shall be presumed that such lease shall not amount to a donation of state property. Upon the expiration of the fifty-year lease term, the property leased, conveyed or transferred under this section shall revert back to the controlling agency or to the State of Mississippi.

(5) The State of Mississippi shall retain all mineral rights to such property.






Chapter 25 - MISSISSIPPI ARTS AND ENTERTAINMENT CENTER

§ 39-25-1 - Establishment of Mississippi Arts and Entertainment Center; purpose of center; duties and objectives of center; Department of Finance and Administration authorized to contract with nonprofit corporation for construction, operation, and administration of center

(1) There is established the Mississippi Arts and Entertainment Center ("center") to be housed in a facility or facilities located within the corporate limits of Meridian, Mississippi. The purpose of the center shall be to provide an educational, entertaining and interactive facility to capture the essence of Mississippi's legacy in the arts and celebrate the richness and depth of that legacy and the Mississippians who created it with the world; and to provide family-oriented attractions in the delivery of an educational experience to citizens of, and visitors to, Mississippi.

(2) The center shall be a state-of-the-art facility which may include, but not be limited to, MAEC exhibits, a state-sanctioned Mississippi Arts and Entertainment Hall of Fame inducting icons in all genres of arts and entertainment, Walk of Fame, auditorium, outdoor performance plaza, and broadcast/recording facility. The center will prove a vast educational resource for individuals and educators offering unparalleled insight into the lives and stories of Mississippi arts and entertainment treasures through seminars, workshops and demonstrations by guest professionals and/or amateur artists.

(3) The duties and objectives of the center shall be:

(a) To stimulate and encourage throughout the state the study and presentation of the performing, visual, and literary arts and public interest and participation therein;

(b) To encourage participation in, appreciation of, and education in the arts to meet the legitimate needs and aspirations of persons in all parts of the state;

(c) To take such steps as may be necessary and appropriate to encourage public interest in the cultural heritage of Mississippi and the south to expand the state's cultural resources, and to promote the use of art in state government's activities and facilities; and

(d) To encourage excellence and assist freedom of artistic expression essential for the well-being of the arts.

(4) The center is authorized to hold public hearings, to enter into contracts within the limit of funds available therefor, with individuals, organizations and institutions for services furthering the objectives of the center's programs; to enter into contracts, within the limit of funds available therefor, with local and regional associations for cooperative endeavors furthering the objectives of the center's programs; to make and sign any agreements and to do and perform any acts that may be necessary to carry out the purposes of this section.

(5) The Department of Finance and Administration may enter into any agreement with a nonprofit corporation necessary for the construction, operation and administration of the center. For the construction, operation and administration of the center, such nonprofit corporation may receive and expend any funds made available in any manner by public or private sources and may receive contributions and donations of land or other property and other forms of financial assistance and property, equipment, materials or manpower from persons, foundations, trust funds, corporations, organizations, and other public or private sources to be expended and used in carrying out the mission of the center.






Chapter 27 - MISSISSIPPI BLUES COMMISSION

§ 39-27-1 - Mississippi Blues Commission created; "blues" defined; powers, functions and duties of commission; composition of membership; compensation; report; creation of special fund

(1) There is created the Mississippi Blues Commission, hereinafter referred to as the "commission." The commission may accept and expend grants and private donations from any source, including federal, state, public and private entities, to assist it to carry out its functions.

(2) For purposes of this chapter, the term "blues" shall mean African-American roots music and the culture that created it.

(3) The powers, functions and duties of the commission shall include, but shall not be limited to, the following:

(a) To study, deliberate and report to the Governor and the Legislature on the best method or plan to market and foster an appreciation of the blues, to include tourism, academic study and blues archives, blues historical preservation, blues cultural education and the support of performing artists. The marketing plan shall be designed to attract tourists, conferences, music performances, filmmakers and others for the purpose of economic development of all geographic areas of the state, through the promotion of the blues and the heritage and culture that produced the blues, and to analyze the tourism potential of the blues for Mississippi.

(b) To make an inventory of blues "assets" that make up the blues and blues culture that could be developed into a program for domestic and international tourism, and opportunities for investment.

(c) To establish a statewide Mississippi "Blues Trail" infrastructure to offer to tourists and targeted groups a structured tour of Mississippi blues historical sites and performance venues.

(d) To coordinate with the Division of Tourism of the Mississippi Development Authority, the Department of Archives and History, the Mississippi Department of Transportation, the Mississippi Educational Television Authority, the State Institutions of Higher Learning, the Center for the Study of Southern Culture at the University of Mississippi, the University Center for Economic Development at Mississippi Valley State University, the Delta Center for Culture and Learning at Delta State University, the Delta Blues Museum, the Delta Music Institute, the Mississippi Arts Commission and similar organizations in the sharing of resources and information in order to ensure a comprehensive approach to marketing the blues and blues culture in Mississippi.

(e) To make recommendations regarding the establishment of, and budgeting for, a permanent Mississippi Office of the Blues as an agency of state government with an executive director and appropriate staff to carry out the marketing plan developed by the commission. To the extent practical, any office shall be located at an existing public or private location which is appropriate to the blues or blues culture in Mississippi, with minimal cost to the state.

(f) To coordinate the blues marketing plan with any existing state historic preservation programs, in order to:

(i) Identify and preserve blues historic properties or sites;

(ii) Determine the eligibility of those properties or sites for listing on the National Register;

(iii) Prepare nominations of those properties or sites for inclusion on the National Register;

(iv) Maintain blues historical and archaeological data bases; and

(v) Evaluate those properties and sites for eligibility for state and federal preservation incentives.

(g) To raise and expend grant funds to provide assistance to any blues musicians in need.

(4) The commission shall be composed of the following members:

(a) The Director of the Division of Tourism of the Mississippi Development Authority;

(b) The Executive Director of the Mississippi Department of Archives and History, or his designee;

(c) The Executive Director of the Mississippi Arts Commission, or his designee;

(d) The Executive Director of the Mississippi Educational Television Authority, or his designee;

(e) The Director of the Center for the Study of Southern Culture at the University of Mississippi;

(f) Until April 10, 2008, the Director of the University Center for Economic Development at Mississippi Valley State University, and after April 10, 2008, a person designated by the President of Mississippi Valley State University;

(g) The Director of the Delta Center for Culture and Learning at Delta State University;

(h) The President of the B.B. King Museum and Delta Interpretive Center;

(i) The State Director of the USDA Rural Development Agency;

(j) Two (2) members of the Mississippi Senate designated by the Lieutenant Governor, who shall serve on a nonvoting basis;

(k) Two (2) members of the Mississippi House of Representatives designated by the Speaker of the House, who shall serve on a nonvoting basis;

(l) Two (2) members appointed by the Governor, who shall have experience in cultural affairs or tourism development in the Mississippi Delta; and

(m) Four (4) members appointed by the Governor from the state at large, who shall have demonstrated a commitment to the understanding and promotion of the blues.

(5) The Governor shall designate one (1) commission member to serve as chairman for a term concurrent with that of the Governor. The commission shall meet upon the call of the chairman not later than August 1, 2004, and shall organize for business by adopting internal organizational procedures necessary for efficient operation of the commission, including officers, quorum requirements and policies for any commission staff. Each member of the commission shall designate necessary staff of his or her respective agency, department, university or business entity, as the case may be, to provide administrative support to assist the commission in performing its duties and responsibilities. The commission shall meet and conduct business at least quarterly each year. Meetings of the commission shall be open to the public and opportunity for public comment shall be made available.

(6) Members of the commission shall receive no compensation for their services.

(7) The commission shall submit a report, including any proposed legislation, to the Governor and to the Legislature before the convening of the 2009 Regular Session. The report shall include a comprehensive state plan for marketing the blues as specifically provided above.

(8) All departments, boards, agencies, officers and institutions of the state, and all subdivisions thereof, shall cooperate with the commission in carrying out its purposes under this chapter.

(9) Any funds or donations received by the commission shall be deposited into a special fund which is created in the State Treasury. The fund shall be maintained by the State Treasurer as a special fund, separate and apart from the General Fund of the state. Unexpended amounts remaining in the special fund at the end of a fiscal year shall not lapse into the State General Fund, and any interest earned or investment earnings on amounts in the fund shall be deposited to the credit of the special fund.

Monies in the fund shall be expended by the Department of Finance and Administration after receipt of requisitions submitted by the appropriate person designated by the commission. Monies in the special fund may be used by the commission in carrying out its responsibilities under this chapter.



§ 39-27-3 - Mississippi Blues Trail historical markers

The commission shall designate specific sites for erection of appropriate "Mississippi Blues Trail" markers to offer to tourists and targeted groups a structured tour of Mississippi blues historical sites and performance venues. The commission shall be authorized to purchase appropriate Mississippi Blues Trail markers from any of its available funds. The texts for the Mississippi Blues Trail markers shall be approved by the commission. The Mississippi Department of Transportation shall cooperate with the commission by erecting and maintaining the markers that have been approved by the commission.






Chapter 29 - MISSISSIPPI COMMISSION ON THE HOLOCAUST

§ 39-29-1 - Mississippi Commission on the Holocaust created; membership; rules and regulations; gifts, grants and donations; compensation

(1) There is created the Mississippi Commission on the Holocaust in the executive branch of state government. The commission shall be assigned to the Office of the Secretary of State for administrative purposes only.

(2) The commission shall be composed of the following members:

(a) Ex officio members as follows:

(i) The State Superintendent of Public Education or his or her designee;

(ii) Commissioner of Institutions of Higher Learning or his or her designee;

(b) Public members as follows:

(i) Seven (7) public members, at least one (1) from each of the congressional districts, to be appointed by the Governor;

(ii) Five (5) public members, at least one (1) from each of the congressional districts, to be appointed by the Speaker of the House of Representatives; and

(iii) Five (5) public members, at least one (1) from each of the congressional districts, to be appointed by the Lieutenant Governor.

(c) The public members of the commission shall be residents of this state and shall be appointed with due regard for broad geographic representation. The public members should include, but are not be limited to, the following:

(i) Individuals who have served prominently as spokespersons for or as leaders of organizations or corporations that serve members of religious, ethnic, national heritage, or social groups that were subjected to genocide, torture, wrongful deprivation of liberty or property, officially imposed or sanctioned violence, and other forms of human rights violations and persecution at the hands of the Nazis and their collaborators during the Nazi era;

(ii) Individuals who are experienced in the field of Holocaust education;

(iii) Individuals who represent liberators of victims of the Holocaust; or

(iv) Lay persons who have an interest in Holocaust education.

(d) Public members of the commission shall be appointed for the terms of five (5) years and until their respective successors are appointed and qualified. Public members may be eligible for reappointment. The office of any member of the commission who fails to attend more than two (2) consecutive meetings of the commission without an excuse approved by a resolution of the commission shall become vacant. All vacancies shall be filled by appointment in the same manner as the original appointment, and the person appointed to fill a vacancy shall serve for the remainder of the unexpired term.

(e) The commission shall have a chairperson who shall be appointed by the Governor for a term of five (5) years and until his or her successor is appointed and qualified.

(f) Seven (7) members of the commission shall constitute a quorum for the transaction of the business of the commission. Public members shall have the right to vote on any matter before the commission, but ex officio members and their designees shall not have the right to vote.

(g) The Speaker of the House of Representatives shall appoint a member of the House of Representatives and the Lieutenant Governor shall appoint a member of the Senate to serve as advisors to the commission.

(3) The Mississippi Commission on the Holocaust shall adopt rules and regulations and set standards and policies for the organization, operation, management, budgeting and programs of the commission.

(a) The commission shall provide, based upon the collective knowledge and experience of its members, assistance and advice to public and private schools, colleges and universities with respect to the implementation of Holocaust education and awareness programs.

(b) The commission shall meet with appropriate education officials and other interested public and private organizations, including service organizations, for the purpose of providing information, planning, coordination, or modification of courses of study or programs dealing with the subject of the Holocaust.

(c) The commission shall survey and catalogue the extent of the Holocaust and genocide education presently being incorporated into the curricula and taught in the educational system of this state.

(d) The commission shall inventory those Holocaust memorials, exhibits and resources that could not be incorporated into courses of study or programs at various locations and other educational agencies for the development and implementation of Holocaust and genocide education programs. In furtherance of this responsibility, the commission may contact and cooperate with existing Holocaust and genocide public and private nonprofit resource organizations and may act as a liaison concerning Holocaust and genocide education or members of the United States Senate and House of Representatives, the Mississippi Senate and House of Representatives, the United States Holocaust Memorial Museum and other national and international Holocaust agencies.

(e) The commission shall compile a roster of individual volunteers who are willing to share their verifiable knowledge and experience in classrooms, seminars and workshops on the subject of the Holocaust. The volunteers may be survivors of the Holocaust, liberators of concentration camps, scholars, members of the clergy, community relations professionals, and other persons who, by virtue of their experience, education, or interest, have experience with the Holocaust.

(f) The commission shall coordinate events memorializing the Holocaust and seek volunteers who are willing and able to participate in commemorative events that will enhance public awareness of the significance of the Holocaust.

(g) The commission shall prepare reports for the Governor and the Legislature regarding its findings and recommendations to facilitate the inclusion of Holocaust studies and special programs memorializing the Holocaust in educational systems of this state.

(h) The commission shall appoint advisory committees to advise the commission on the fulfillment of its duties.

(4) The commission may receive gifts, grants and donations from any public or private sources. Members of the commission may not be compensated for the performance of their duties except from funds that are specifically appropriated therefor by the Legislature or from gifts, grants or donations.






Chapter 31 - MISSISSIPPI BICENTENNIAL CELEBRATION COMMISSION [REPEALED EFFECTIVE JULY 1, 2019]

§ 39-31-1 - Mississippi Bicentennial Celebration Commission created; composition; organization; compensation; funding and expenditures; Mississippi Bicentennial Celebration Fund [Repealed effective July 1, 2019]

(1) There is hereby created a Mississippi Bicentennial Celebration Commission to plan and designate official events in commemoration of the Bicentennial of the establishment of the State of Mississippi.

(2) The commission shall be composed of the following members:

(a) The Governor, or his designee;

(b) The Lieutenant Governor, or his designee;

(c) The Speaker of the House of Representatives, or his designee;

(d) Three (3) members appointed by the Governor, one (1) from each of the Mississippi Supreme Court districts, to serve terms concurrent with that of the Governor;

(e) Three (3) members appointed by the Lieutenant Governor, one (1) from each of the Mississippi Supreme Court districts, and one (1) of whom shall represent the industrial community, to serve terms concurrent with that of the Lieutenant Governor;

(f) Three (3) members appointed by the Speaker of the House of Representatives, one (1) from each of the Mississippi Supreme Court districts, and one (1) of whom shall be a Native American, to serve terms concurrent with that of the Speaker;

(g) Two (2) members appointed by the Board of Trustees of the Mississippi Department of Archives and History, to serve terms of two (2) years; and

(h) The Executive Director of the Mississippi Department of Archives and History, who shall serve as chairman of the commission.

(3) Appointments shall be made within thirty (30) days after the passage of this act by the Legislature, and, within fifteen (15) days thereafter on a day to be designated by the chairman of the commission, the commission shall meet and organize by selecting from its membership a vice chairman who shall also serve as secretary and shall be responsible for keeping all records of the commission. A majority of the members of the commission shall constitute a quorum. In the selection of its officers and the adoption of rules, resolutions and reports, an affirmative vote of a majority of the commission shall be required. All members shall be notified in writing of all meetings, such notices to be mailed at least five (5) days prior to the date on which a meeting is to be held.

(4) The commission shall designate and coordinate programs with respect to the formal Bicentennial celebration and commemoration of the establishment of the State of Mississippi in 1817.

(5) Members of the commission who are not legislators, state officials or state employees shall be compensated at the per diem rate authorized by Section 25-3-69, Mississippi Code of 1972, and shall be reimbursed in accordance with Section 25-3-41, Mississippi Code of 1972, for mileage and actual expenses incurred in the performance of their duties. Legislative members of the commission shall be paid from the contingent expense funds of their respective houses in the same manner as provided for committee meetings when the Legislature is not in session; however, no per diem or expense for attending meetings of the commission will be paid while the Legislature is in session. No commission member may incur per diem, travel or other expenses unless previously authorized by vote, at a meeting of the commission, which action shall be recorded in the official minutes of the meeting. Nonlegislative members shall be paid from any funds made available to the commission for that purpose.

(6) The commission shall utilize the administrative staff of the Mississippi Department of Archives and History and any other staff assistance made available to it. To effectuate the purpose of this section, any department, division, board, bureau, commission or agency of the state or of any political subdivision thereof shall, at the request of the chairman of the commission, provide to the commission such facilities, assistance and data as will enable the committee properly to carry out its task.

(7) The commission is authorized and empowered to accept and expend funds from any private, public or other source for the purpose of designating, coordinating and providing programs with respect to the formal Bicentennial celebration of the State of Mississippi. Any expenditures by the commission shall be authorized by a majority vote of the nonlegislative members of the commission.

(8) There is hereby created in the State Treasury the Mississippi Bicentennial Celebration Fund, from which expenditures may be made pursuant to appropriation and upon warrant signed by the proper official. Any funds remaining in this fund at the end of the fiscal year shall not lapse but shall remain in the fund.






Chapter 32 - MISSISSIPPI COUNTRY AND WESTERN MUSIC COMMISSION

§ 39-32-1 - Mississippi Country and Western Music Commission created; commission powers, functions and composition; report; disposition of funds received by commission [Repealed effective July 1, 2015]

(1) There is hereby created the Mississippi Country and Western Music Commission, hereinafter referred to as the "commission." The commission may accept and expend grants and private donations from any source, including federal, state, public and private entities, to assist it to carry out its functions.

(2) For purposes of this chapter, the term "country and western music" shall mean country and western, blue grass and related music genre and the culture that created it.

(3) The powers, functions and duties of the commission shall include, but not be limited to, the following:

(a) To study, deliberate and report to the Governor and the Legislature on or before January 1, 2012, on the best method to market and foster an appreciation of country and western music, to include tourism, academic study and country and western music archives, country and western music historical preservation, country and western music cultural education and the support of performing artists. Such marketing plan shall be designed to attract tourists, conferences, music performances, filmmakers and others for the purpose of economic development of all geographic areas of the state through the promotion of country and western music and the heritage and culture that produced such, and to analyze the tourism potential of the country and western music for Mississippi.

(b) To make an inventory of country and western music "assets" that make up country and western music and its culture that could be developed into a program for domestic and international tourism, and opportunities for investment.

(c) Coordination with the Division of Tourism of the Mississippi Development Authority, the Department of Archives and History, the Mississippi Department of Transportation, the Mississippi Educational Television Authority, the state institutions of higher learning, the Center for the Study of Southern Culture at the University of Mississippi, the Mississippi Arts Commission, and similar organizations to share resources and information in order to ensure a comprehensive approach to marketing the country and western music culture in Mississippi.

(d) To make recommendations regarding the establishment of, and budgeting for, a permanent Mississippi office of country and western music as an agency of state government with an executive director and appropriate staff to carry out the marketing plan developed by the commission. To the extent practical, any office shall be located at an existing public or private location which is appropriate to the country and western music culture in Mississippi, with minimal cost to the state.

(e) Coordination of the country and western music marketing plan with any existing state historic preservation programs, in order to:

(i) Identify and preserve country and western music historic properties;

(ii) Determine the eligibility of such properties for listing on the National Register;

(iii) Prepare nominations of such sites for inclusion on the National Register;

(iv) Maintenance of country and western music historical and archaeological data bases; and

(v) Evaluation of such sites for eligibility for state and federal preservation incentives.

(f) To implement and continue the development and creation of the Mississippi Country Music Trail as outlined in Section 39-33-1, provide oversight of the Trail and its infrastructure, and explore funding opportunities to support continued implementation.

(4) The commission shall be composed of the following members:

(a) The Director of the Division of Tourism of the Mississippi Development Authority;

(b) The Executive Director of the Mississippi Department of Archives and History, or his designee;

(c) The Executive Director of the Mississippi Arts Commission, or his designee;

(d) The Executive Director of the Mississippi Educational Television Authority, or his designee;

(e) The Chairman of the Board of the Southern Arts and Entertainment Center, or his designee;

(f) The Director of the Center for the Study of Southern Culture at the University of Mississippi;

(g) The State Director of the USDA Rural Development Agency;

(h) Two (2) members of the Mississippi Senate designated by the Lieutenant Governor, who shall serve on a nonvoting basis;

(i) Two (2) members of the Mississippi House of Representatives designated by the Speaker of the House, who shall serve on a nonvoting basis;

(j) Two (2) members appointed by the Governor, who shall have experience in cultural affairs or tourism development in East Central Mississippi; and

(k) Four (4) members appointed by the Governor from the state at large, who shall have demonstrated a commitment to the understanding and promotion of country and western music.

(5) The Governor shall designate one (1) commission member to serve as chairman for a term concurrent with that of the Governor. The commission shall meet upon the call of the chairman not later than July 1, 2011, and shall organize for business by adopting internal organizational procedures necessary for efficient operation of the commission, including officers, quorum requirements and policies for any commission staff. Each member of the commission shall designate necessary staff of their departments to provide administrative support to assist the commission in performing its duties and responsibilities. The commission shall meet and conduct business at least quarterly. Meetings of the commission shall be open to the public and opportunity for public comment shall be made available.

(6) Members of the commission shall receive no compensation for their services.

(7) The commission shall submit a report, including any proposed legislation, to the Governor and to the Legislature before the convening of the 2012 Regular Session. The report shall include a comprehensive state plan for marketing country and western music history as specifically provided above.

(8) All departments, boards, agencies, officers and institutions of the state and all subdivisions thereof shall cooperate with the commission in carrying out its purposes under this chapter.

(9) Any funds or donations received by the commission shall be deposited into a special fund which is hereby created in the State Treasury, and disbursement therefrom shall be made upon warrants by the Department of Finance and Administration after receipt of requisitions submitted by the appropriate person designated by the commission. Monies in the special fund may be used by the commission in carrying out its responsibilities under this chapter.






Chapter 33 - MISSISSIPPI COUNTRY MUSIC TRAIL

§ 39-33-1 - Division of Tourism of Mississippi Development Authority authorized to create statewide Mississippi Country Music Trail infrastructure; purpose; trail markers; coordination with other organizations to share resources and information; coordination of marketing plan with state historic preservation programs

The Division of Tourism of the Mississippi Development Authority is authorized and directed to do the following:

(a) To make an inventory of country music "assets" that make up the country music culture that could be developed into a program for domestic and international tourism, and opportunities for investment.

(b) To establish a statewide Mississippi "Country Music Trail" infrastructure to offer to tourists and target groups a structured tour of Mississippi country music historical sites and performance venues.

(c) To designate specific sites for the erection of appropriate "Mississippi Country Music Trail" markers to offer to tourists and targeted groups a structured tour of Mississippi country music historical sites and performance venues. The division shall be authorized to purchase appropriate Mississippi Country Music Trail markers from any of its available funds. The texts for the Mississippi Country Music Trail markers shall be approved by the division. The Mississippi Department of Transportation shall cooperate with the division by erecting and maintaining the markers that have been approved by the division.

(d) To coordinate the Mississippi Country Music Trail program with the Mississippi Department of Archives and History, the Mississippi Department of Transportation, the Mississippi Educational Television Authority, the Board of Trustees of State Institutions of Higher Learning, the Jimmie Rogers Museum, the Center for the Study of Southern Culture at the University of Mississippi, the Delta Center for Culture and Learning at Delta State University, the Mississippi Arts Commission and similar organizations to share resources and information in order to ensure a comprehensive approach to marketing the country music and country music culture in Mississippi.

(e) To coordinate the Mississippi Country Music Trail marketing plan with any existing state historic preservation program, in order to identify and preserve country music historic properties, and determine the eligibility of such properties for listing on the National Register of Historic Places, and prepare nominations of such sites.






Chapter 35 - MISSISSIPPI SESQUICENTENNIAL OF THE AMERICAN CIVIL WAR COMMISSION [REPEALED EFFECTIVE JULY 1, 2015]

§ 39-35-1 - Sesquicentennial of the American Civil War Commission created; composition; terms of office; executive committee; advisory council; quorum; compensation; staff; funding; powers and duties [Repealed effective July 1, 2015]

(1) The Mississippi Sesquicentennial of the American Civil War Commission (commission) is hereby established to prepare for and commemorate the Sesquicentennial of Mississippi's participation in the American Civil War (April 1861-April 1865).

(2) The commission shall have a total membership of fifteen (15) members, or their designee, as follows: (a) the Executive Director of the Mississippi Development Authority; (b) the Executive Director of the Mississippi Department of Archives and History; (c) the State Superintendent of Public Education, or his designee; (d) the Manager of the Bureau of Film and Culture of the Mississippi Development Authority, Division of Tourism; (e) the President/Chairman of the Mississippi Historical Society; (f) the Chairman of the Mississippi Civil War Battlefield Commission; (g) the Director of the Brice's Crossroads Battlefield Commission; (h) the Director of the Vicksburg National Military Park; (i) the Director of the Battle of Shiloh-Battle of Corinth National Military Park; (j) the Director of the Grand Gulf Military Monument; (k) a representative of the Mississippi Tourism Association; (l) the National Park Service Administrator of Ship Island/Fort Massachusetts; (m) a citizen of Mississippi appointed by the Governor; (n) a member of the Mississippi Senate appointed by the Lieutenant Governor who shall serve in an ex officio nonvoting capacity; and (o) a member of the Mississippi House of Representatives appointed by the Speaker who shall serve in an ex officio nonvoting capacity.

(3) Ex officio members and legislative members of the commission shall serve terms coincident with their terms of office. Citizen members shall serve a term of four (4) years. Appointments to fill vacancies other than the expiration of a term shall be for the unexpired terms. Vacancies shall be filled in the same manner as the original appointments and all members may be reappointed.

(4) The commission shall elect a chairman and vice chairman from among its membership. The commission may name five (5) of its members to constitute an executive committee, which shall act for the commission pursuant to its direction.

(5) The commission may appoint and establish an advisory council composed of citizens at large who have knowledge of American Civil War and Mississippi history and interest in its Sesquicentennial celebration, to assist the commission in its work.

(6) A majority of the members of the commission shall constitute a quorum. The meetings of the commission shall be held at the call of the chairman or whenever a majority of the members so request. No recommendation of the commission shall be adopted except by majority vote of the commission.

(7) Nonlegislative members of the commission shall receive no compensation for their services but may receive expense reimbursement and mileage for all reasonable and necessary expenses incurred in the performance of their duties as provided by law. Legislative members of the commission shall receive compensation applicable to committee meetings when the Legislature is not in session.

(8) The commission shall hire an executive director, and relevant support staff, to guide and support the actions of the commission. Employment shall not extend beyond the date of expiration of the commission and shall be subject to an annual review by the executive committee of the commission.

(9) The commission may solicit, accept, use and dispose of public or nonpublic funds, gifts, grants, donations, bequests or other funds or real or personal property for the purpose of aiding or facilitating the work of the commission. The commission may procure services, enter into contracts, leases or other legal agreements as it may deem necessary to carry out its duties as set forth in this act, but no contract or other legal agreement shall be entered into by the commission that extends beyond the date of expiration of the commission.

(10) The commission shall have the following powers and duties:

(a) Plan, develop and carry out educational, informational, new media/web-based programs and activities appropriate to commemorate the Sesquicentennial of the American Civil War, with emphasis on the military operations which occurred in the State of Mississippi;

(b) Encourage interdisciplinary examination of the American Civil War;

(c) Facilitate activities related to the American Civil War throughout Mississippi;

(d) Encourage civic, historical, educational, economic and other organizations throughout Mississippi to organize and participate in activities to expand the understanding and appreciation of the significance of the American Civil War;

(e) Provide technical and financial assistance to localities and nonprofit organizations to further the commemoration of the Sesquicentennial of the American Civil War;

(f) Develop programs and facilities to ensure that the Sesquicentennial commemoration of the American Civil War results in a positive legacy and long-term public benefit;

(g) Facilitate the development and conduct of programs designed to involve all citizens in activities that commemorate the American Civil War; and

(h) Submit to the Legislature and the Governor an annual report for publication of the work and activity of the commission no later than the first day of each regular session of the Legislature.

(11) The commission shall direct the Mississippi Department of Archives and History to enhance and expand Civil War markers across the state, along with all relevant educational and informational documentation necessary for the creation of a Civil War Trail, in advance of the initial celebration of the Sesquicentennial in Mississippi.

(12) All state agencies and universities shall provide technical assistance to the commission upon request.

(13) This section shall stand repealed on July 1, 2015.






Chapter 37 - MISSISSIPPI HERITAGE, HISTORY AND CULTURE TRAIL PROGRAM

§ 39-37-1 - Division of Tourism of Mississippi Development Authority authorized to establish statewide Mississippi heritage, history and culture trail infrastructure; purpose; trail markers; coordination with other organizations to share resources and information

The Division of Tourism Development of the Mississippi Development Authority is authorized and directed to do the following:

(a) To develop a marketing plan designed to attract tourists, conferences, music and theatrical performances, filmmakers and others for the purpose of the economic development of all geographic areas of the state through the promotion of projects related to Mississippi's heritage, history and culture.

(b) To make an inventory of assets related to Mississippi's heritage, history and culture.

(c) To establish a statewide infrastructure to offer tourists and targeted audiences a structured tour of sites and venues related to Mississippi's heritage, history and culture.

(d) To designate specific sites for the erection of trail markers for the sites and venues related to Mississippi's heritage, history and culture. The division is authorized to approve the texts for the markers and to purchase appropriate markers from any available funds. The Mississippi Department of Transportation shall cooperate with the division by erecting and maintaining the markers that have been approved by the division.

(e) To coordinate the trail program described in paragraph (d) of this section with the Mississippi Department of Archives and History, the Mississippi Authority for Educational Television, and the Board of Trustees of State Institutions of Higher Learning, and similar organizations to share resources and information in order to ensure a comprehensive approach to marketing the story of Mississippi's heritage, history and culture.

(f) To coordinate the trail program described in paragraph (d) of this section with any existing state historic preservation program, in order to identify and preserve historic properties, and determine the eligibility of those properties for listing on the National Register of Historic Places, and prepare nominations of those sites.






Chapter 39 - MISSISSIPPI CIVIL RIGHTS MUSEUM ADVISORY COMMISSION

§ 39-39-1 - Mississippi Civil Rights Museum Advisory Commission created; composition; responsibilities

(1) There is hereby established a Mississippi Civil Rights Museum Advisory Commission (commission) which shall be comprised of the following members:

(a) The Executive Director of the Mississippi Department of Archives and History;

(b) The Director of Tourism of the Mississippi Development Authority;

(c) The President of Tougaloo College, or his or her designee;

(d) The President of Alcorn State University, or his or her designee;

(e) The President of Jackson State University, or his or her designee;

(f) The President of Mississippi Valley State University, or his or her designee;

(g) The President of Rust College, or his or her designee;

(h) The President of Mississippi University for Women, or his or her designee;

(i) The President of Delta State University, or his or her designee;

(j) The Chancellor of the University of Mississippi, or his or her designee;

(k) The President of Mississippi State University, or his or her designee;

(l) The President of the University of Southern Mississippi, or his or her designee;

(m) Two (2) representatives of the Veterans of the Mississippi Civil Rights Movement, Inc.;

(n) One (1) representative of the Fannie Lou Hamer Institute;

(o) The Director of the William F. Winter Institute for Racial Reconciliation;

(p) Four (4) appointees of the Governor, one (1) from each Mississippi Congressional District;

(q) Two (2) appointees of the Lieutenant Governor from the state at large; and

(r) Two (2) appointees of the Speaker of the House of Representatives from the state at large.

(2) The chairman of the commission shall be appointed by the Governor. The commission shall meet on a date announced by the Governor and shall organize for business by adopting rules of procedure. The Mississippi Department of Archives and History shall provide administrative support to the commission and serve as fiscal agent for the commission. Members of the commission shall receive no compensation for attending meetings of the commission; however, members who are not public employees may be reimbursed for actual expenses incurred in attending meetings of the commission from any funds available for that purpose.

(3) The commission shall advise the Mississippi Department of Archives and History regarding matters relating to the Mississippi Civil Rights Museum.









Title 41 - PUBLIC HEALTH

Chapter 1 - MISSISSIPPI DEPARTMENT OF PUBLIC HEALTH [REPEALED]



Chapter 3 - STATE BOARD OF HEALTH; LOCAL HEALTH BOARDS AND OFFICERS

IN GENERAL

§ 41-3-11 - Reconstitution of State Board of Health; qualifications, appointment, and terms of members; statement of economic interest; recusal from participation in certain matters [Repealed effective June 30, 2017]

(1) The State Board of Health is continued and reconstituted as follows:

There is created the State Board of Health which, from and after March 30, 2007, shall consist of eleven (11) members appointed with the advice and consent of the Senate, as follows:

(a) Five (5) members of the board shall be currently licensed physicians of good professional standing who have had at least seven (7) years' experience in the practice of medicine in this state. Three (3) members shall be appointed by the Governor, one (1) member shall be appointed by the Lieutenant Governor, and one (1) member shall be appointed by the Attorney General, in the manner provided in paragraph (d) of this subsection (1).

(b) Six (6) members of the board shall be individuals who have a background in public health or an interest in public health who are not currently or formerly licensed physicians. Four (4) of those members shall be appointed by the Governor, one (1) of those members shall be appointed by the Lieutenant Governor, and one (1) of those members shall be appointed by the Attorney General, in the manner provided in paragraph (d) of this subsection (1).

(c) The Governor, Lieutenant Governor and Attorney General shall give due regard to geographic distribution, race and gender in making their appointments to the board. It is the intent of the Legislature that the membership of the board reflect the population of the State of Mississippi. Of the Governor's appointments, one (1) member of the board shall be appointed from each of the four (4) congressional districts as constituted on June 30, 2007, and one (1) member of the board shall be appointed from each of the three (3) Supreme Court districts as constituted on June 30, 2007. Of the Lieutenant Governor's appointments, one (1) member of the board shall be appointed from the First Congressional District and one (1) member of the board shall be appointed from the Fourth Congressional District as constituted on June 30, 2007. Of the Attorney General's appointments, one (1) member of the board shall be appointed from the Second Congressional District and one (1) member of the board shall be appointed from the Third Congressional District as constituted on June 30, 2007.

(d) The initial members of the board shall be appointed for staggered terms, as follows: Of the Governor's appointments, two (2) members shall be appointed for terms that end on June 30, 2009; two (2) members shall be appointed for terms that end on June 30, 2011; and three (3) members shall be appointed for terms that end on June 30, 2013. Of the Lieutenant Governor's appointments, one (1) member shall be appointed for a term that ends on June 30, 2009; and one (1) member shall be appointed for a term that ends on June 30, 2013. Of the Attorney General's appointments, one (1) member shall be appointed for a term that ends on June 30, 2009; and one (1) member shall be appointed for a term that ends on June 30, 2011.

A member of the board serving before January 1, 2007, shall be eligible for reappointment to the reconstituted board unless the person is disqualified under subsection (4) of this section.

(2) At the expiration of the terms of the initial members, all members of the board shall be appointed by the Governor, in the same manner and from the same districts prescribed in subsection (1) of this section, for terms of six (6) years from the expiration of the previous term and thereafter until his or her successor is duly appointed. Vacancies in office shall be filled by appointment in the same manner as the appointment to the position that becomes vacant, subject to the advice and consent of the Senate at the next regular session of the Legislature. An appointment to fill a vacancy other than by expiration of a term of office shall be for the balance of the unexpired term and thereafter until his or her successor is duly appointed.

(3) The Lieutenant Governor may designate one (1) Senator and the Speaker of the House of Representatives may designate one (1) Representative to attend any meeting of the State Board of Health. The appointing authorities may designate alternate members from their respective houses to serve when the regular designees are unable to attend the meetings of the board. Those legislative designees shall have no jurisdiction or vote on any matter within the jurisdiction of the board. For attending meetings of the board, the legislators shall receive per diem and expenses, which shall be paid from the contingent expense funds of their respective houses in the same amounts as provided for committee meetings when the Legislature is not in session; however, no per diem and expenses for attending meetings of the board will be paid while the Legislature is in session. No per diem and expenses will be paid except for attending meetings of the board without prior approval of the proper committee in their respective houses.

(4) (a) All members of the State Board of Health shall file with the Mississippi Ethics Commission, before the first day of May each year, the statement of economic interest as required by Sections 25-4-25 through 25-4-29.

(b) No member of the board shall participate in any action by the board or department if that action could have any monetary effect on any business with which that member is associated, as defined in Section 25-4-103.

(c) When any matter in which a member may not participate comes before the board or department, that member must fully recuse himself or herself from the entire matter. The member shall avoid debating, discussing or taking action on the subject matter during official meetings or deliberations by leaving the meeting room before the matter comes before the board and by returning only after the discussion, vote or other action is completed. The member shall not discuss the matter with other members, department staff or any other person. Any minutes or other record of the meeting shall accurately reflect the recusal. If a member is uncertain whether recusal is required, the member shall follow the determination of the Mississippi Ethics Commission. The commission may delegate that determination to its executive director.

(d) Upon a determination by the board or by any court of competent jurisdiction that a member of the board has violated the provisions of this subsection (4) regarding recusal, the member shall be removed from office. Any member of the board who violates the provisions of this section regarding recusal also shall be subject to the penalties set forth in Sections 25-4-109 through 25-4-117. After removal from office, the member shall not be eligible for appointment to any agency, board or commission of the state for a period of two (2) years. Nothing in this section shall be construed to limit the restrictions codified in Section 25-4-105.



§ 41-3-3 - Oath of members [Repealed effective July 1, 2017]

Each person appointed as a member of the State Board of Health shall immediately take the oath prescribed by Section 268 of the Constitution and file a certificate thereof in the Office of the Secretary of State. Thereupon a commission shall be issued to him under the terms as specified in Section 41-3-1.



§ 41-3-4 - Chairman and vice-chairman; meetings; automatic termination of members' terms of office for nonattendance; compensation [Repealed effective July 1, 2017]

(1) There shall be a Chairman and Vice Chairman of the State Board of Health elected by and from its membership at the first meeting of the board; and the chairman shall be the presiding officer of the board. The chairman shall always be a physician member of the board. The board shall adopt rules and regulations governing times and places for meetings, and governing the manner of conducting its business. The board shall meet not less frequently than once each quarter, and at such other times as determined to be necessary. The term of office of any member who does not attend three (3) consecutive regular meetings of the board shall be automatically terminated, and the position shall be considered as vacant, except in cases of the serious illness of a board member or of his or her immediate family member. All meetings of the board shall be called by the chairman or by a majority of the members of the board, except the first meeting of the initial members of the reconstituted board, which shall be called by the Governor.

(2) The members of the board shall receive no annual salary but shall receive per diem compensation as is authorized by law for each day devoted to the discharge of official board duties and shall be entitled to reimbursement for all actual and necessary expenses incurred in the discharge of their duties, including mileage as authorized by Section 25-3-41.



§ 41-3-51 - Executive officer; qualifications; term of office; removal [Repealed effective July 1, 2017]

The State Department of Health shall be headed by an executive officer who shall be appointed by the State Board of Health. The executive officer shall be either a physician who has earned a graduate degree in public health or health care administration, or a physician who in the opinion of the board is fitted and equipped to execute the duties incumbent upon him or her by law. The executive officer shall not engage in the private practice of medicine. The term of office of the executive officer shall be six (6) years, and the executive officer may be removed for cause by majority vote of the members of the board. The executive officer shall be subject to such rules and regulations as may be prescribed by the State Board of Health. The executive officer shall be the State Health Officer with such authority and responsibility as is prescribed by law.



§ 41-3-6 - State Board of Health to review existing legislation pertaining to public health and to submit new legislation [Repealed effective July 1, 2017]

It shall be the duty of the State Board of Health to review the statutes of the State of Mississippi affecting public health and submit at least thirty (30) days prior to each regular session of the Legislature any proposed legislation as may be necessary to enhance the effective and efficient delivery of public health services and to bring existing statutes into compliance with modern technology and terminology. The board shall formulate a plan for consolidating and reorganizing existing state agencies having responsibilities in the field of public health to eliminate any needless duplication in services which may be found to exist. In carrying out the provisions of this section, the State Board of Health shall cooperate with and may utilize the services, facilities and personnel of any department or agency of the state, any private citizen task force and the committees on public health of both houses of the Legislature. The State Board of Health is authorized to apply for and expend funds made available to it by grant from any source in order to perform its responsibilities under this section.



§ 41-3-13 - Findings; WISEWOMAN and WISEMAN pilot programs established to reduce the incidences of certain chronic diseases among Mississippians through education, prevention and early screening and detection

(1) The Legislature makes the following findings:

(a) Chronic diseases are among the most prevalent, costly and preventable of all health problems.

(b) Screening tests are currently available that can detect heart disease, breast cancer, cervical cancer, colorectal cancer, prostate cancer and other chronic diseases early, when they can be most effectively treated, managed or controlled.

(c) The risk factors for many chronic diseases can be addressed and reduced through education about those risk factors and the importance of actions that can be taken for prevention of chronic diseases.

(d) People should partner with their health care providers to have their risk factors assessed, monitored and managed in accordance with national guidelines, and should be educated about the signs and symptoms of heart attack and stroke and the importance of getting help quickly at the onset of those symptoms.

(e) Mississippi should have programs that are specifically designed to reduce the incidences of chronic diseases among our population.

(2) The State Department of Health is authorized in its discretion to establish the WISEWOMAN pilot program and the WISEMAN pilot program, the purposes and goals of which are to reduce the incidences of certain chronic diseases among Mississippians through education, prevention and early screening and detection. The pilot program shall be conditioned upon the availability of funds obtained for such purpose from public or private sources. The focus of the WISEWOMAN pilot program shall be heart disease, stroke, breast cancer, cervical cancer and colorectal cancer in women, and the focus of the WISEMAN pilot program shall be heart disease, stroke, prostate cancer, colorectal cancer and diabetes in men. At a minimum, the WISEWOMAN and WISEMAN pilot programs shall:

(a) Provide for education about healthy behaviors and how to reduce the risk factors for those chronic diseases;

(b) Provide for screening and testing to detect those chronic diseases early when they can be effectively treated, managed or controlled; and

(c) Be directed toward those populations at greatest need and be based on a foundation of scientific evidence.

(3) In implementing the WISEWOMAN and WISEMAN pilot programs, the department shall contract with public or private clinics or agencies that have demonstrated success in reducing incidences of those chronic diseases through education, prevention and early screening and detection.

(4) The department shall seek and apply for grants from the Centers for Disease Control and Prevention and other public or private entities to obtain funding for the WISEWOMAN and WISEMAN pilot programs.



§ 41-3-15 - General powers, duties and authority of State Board of Health; certain specific powers of State Department of Health; general powers and duties of executive director; establishment of office of rural health [Repealed effective July 1, 2017]

(1) (a) There shall be a State Department of Health.

(b) The State Board of Health shall have the following powers and duties:

(i) To formulate the policy of the State Department of Health regarding public health matters within the jurisdiction of the department;

(ii) To adopt, modify, repeal and promulgate, after due notice and hearing, and enforce rules and regulations implementing or effectuating the powers and duties of the department under any and all statutes within the department's jurisdiction, and as the board may deem necessary;

(iii) To apply for, receive, accept and expend any federal or state funds or contributions, gifts, trusts, devises, bequests, grants, endowments or funds from any other source or transfers of property of any kind;

(iv) To enter into, and to authorize the executive officer to execute contracts, grants and cooperative agreements with any federal or state agency or subdivision thereof, or any public or private institution located inside or outside the State of Mississippi, or any person, corporation or association in connection with carrying out the provisions of this chapter, if it finds those actions to be in the public interest and the contracts or agreements do not have a financial cost that exceeds the amounts appropriated for those purposes by the Legislature;

(v) To appoint, upon recommendation of the Executive Officer of the State Department of Health, a Director of Internal Audit who shall be either a Certified Public Accountant or Certified Internal Auditor, and whose employment shall be continued at the discretion of the board, and who shall report directly to the board, or its designee; and

(vi) To discharge such other duties, responsibilities and powers as are necessary to implement the provisions of this chapter.

(c) The Executive Officer of the State Department of Health shall have the following powers and duties:

(i) To administer the policies of the State Board of Health within the authority granted by the board;

(ii) To supervise and direct all administrative and technical activities of the department, except that the department's internal auditor shall be subject to the sole supervision and direction of the board;

(iii) To organize the administrative units of the department in accordance with the plan adopted by the board and, with board approval, alter the organizational plan and reassign responsibilities as he or she may deem necessary to carry out the policies of the board;

(iv) To coordinate the activities of the various offices of the department;

(v) To employ, subject to regulations of the State Personnel Board, qualified professional personnel in the subject matter or fields of each office, and such other technical and clerical staff as may be required for the operation of the department. The executive officer shall be the appointing authority for the department, and shall have the power to delegate the authority to appoint or dismiss employees to appropriate subordinates, subject to the rules and regulations of the State Personnel Board;

(vi) To recommend to the board such studies and investigations as he or she may deem appropriate, and to carry out the approved recommendations in conjunction with the various offices;

(vii) To prepare and deliver to the Legislature and the Governor on or before January 1 of each year, and at such other times as may be required by the Legislature or Governor, a full report of the work of the department and the offices thereof, including a detailed statement of expenditures of the department and any recommendations the board may have;

(viii) To prepare and deliver to the Chairmen of the Public Health and Welfare/Human Services Committees of the Senate and House on or before January 1 of each year, a plan for monitoring infant mortality in Mississippi and a full report of the work of the department on reducing Mississippi's infant mortality and morbidity rates and improving the status of maternal and infant health; and

(ix) To enter into contracts, grants and cooperative agreements with any federal or state agency or subdivision thereof, or any public or private institution located inside or outside the State of Mississippi, or any person, corporation or association in connection with carrying out the provisions of this chapter, if he or she finds those actions to be in the public interest and the contracts or agreements do not have a financial cost that exceeds the amounts appropriated for those purposes by the Legislature. Each contract or agreement entered into by the executive officer shall be submitted to the board before its next meeting.

(2) The State Board of Health shall have the authority to establish an Office of Rural Health within the department. The duties and responsibilities of this office shall include the following:

(a) To collect and evaluate data on rural health conditions and needs;

(b) To engage in policy analysis, policy development and economic impact studies with regard to rural health issues;

(c) To develop and implement plans and provide technical assistance to enable community health systems to respond to various changes in their circumstances;

(d) To plan and assist in professional recruitment and retention of medical professionals and assistants; and

(e) To establish information clearinghouses to improve access to and sharing of rural health care information.

(3) The State Board of Health shall have general supervision of the health interests of the people of the state and to exercise the rights, powers and duties of those acts which it is authorized by law to enforce.

(4) The State Board of Health shall have authority:

(a) To make investigations and inquiries with respect to the causes of disease and death, and to investigate the effect of environment, including conditions of employment and other conditions that may affect health, and to make such other investigations as it may deem necessary for the preservation and improvement of health.

(b) To make such sanitary investigations as it may, from time to time, deem necessary for the protection and improvement of health and to investigate nuisance questions that affect the security of life and health within the state.

(c) To direct and control sanitary and quarantine measures for dealing with all diseases within the state possible to suppress same and prevent their spread.

(d) To obtain, collect and preserve such information relative to mortality, morbidity, disease and health as may be useful in the discharge of its duties or may contribute to the prevention of disease or the promotion of health in this state.

(e) To charge and collect reasonable fees for health services, including immunizations, inspections and related activities, and the board shall charge fees for those services; provided, however, if it is determined that a person receiving services is unable to pay the total fee, the board shall collect any amount that the person is able to pay.

(f) (i) To establish standards for, issue permits and exercise control over, any cafes, restaurants, food or drink stands, sandwich manufacturing establishments, and all other establishments, other than churches, church-related and private schools, and other nonprofit or charitable organizations, where food or drink is regularly prepared, handled and served for pay; and

(ii) To require that a permit be obtained from the Department of Health before those persons begin operation. If any such person fails to obtain the permit required in this subparagraph (ii), the State Board of Health, after due notice and opportunity for a hearing, may impose a monetary penalty not to exceed One Thousand Dollars ($ 1,000.00) for each violation. However, the department is not authorized to impose a monetary penalty against any person whose gross annual prepared food sales are less than Five Thousand Dollars ($ 5,000.00). Money collected by the board under this subparagraph (ii) shall be deposited to the credit of the State General Fund of the State Treasury.

(g) To promulgate rules and regulations and exercise control over the production and sale of milk pursuant to the provisions of Sections 75-31-41 through 75-31-49.

(h) On presentation of proper authority, to enter into and inspect any public place or building where the State Health Officer or his representative deems it necessary and proper to enter for the discovery and suppression of disease and for the enforcement of any health or sanitary laws and regulations in the state.

(i) To conduct investigations, inquiries and hearings, and to issue subpoenas for the attendance of witnesses and the production of books and records at any hearing when authorized and required by statute to be conducted by the State Health Officer or the State Board of Health.

(j) To promulgate rules and regulations, and to collect data and information, on (i) the delivery of services through the practice of telemedicine; and (ii) the use of electronic records for the delivery of telemedicine services.

(k) To enforce and regulate domestic and imported fish as authorized under Section 69-7-601 et seq.

(5) (a) The State Board of Health shall have the authority, in its discretion, to establish programs to promote the public health, to be administered by the State Department of Health. Specifically, those programs may include, but shall not be limited to, programs in the following areas:

(i) Maternal and child health;

(ii) Family planning;

(iii) Pediatric services;

(iv) Services to crippled and disabled children;

(v) Control of communicable and noncommunicable disease;

(vi) Chronic disease;

(vii) Accidental deaths and injuries;

(viii) Child care licensure;

(ix) Radiological health;

(x) Dental health;

(xi) Milk sanitation;

(xii) Occupational safety and health;

(xiii) Food, vector control and general sanitation;

(xiv) Protection of drinking water;

(xv) Sanitation in food handling establishments open to the public;

(xvi) Registration of births and deaths and other vital events;

(xvii) Such public health programs and services as may be assigned to the State Board of Health by the Legislature or by executive order; and

(xviii) Regulation of domestic and imported fish for human consumption.

(b) The State Board of Health and State Department of Health shall not be authorized to sell, transfer, alienate or otherwise dispose of any of the home health agencies owned and operated by the department on January 1, 1995, and shall not be authorized to sell, transfer, assign, alienate or otherwise dispose of the license of any of those home health agencies, except upon the specific authorization of the Legislature by an amendment to this section. However, this paragraph (b) shall not prevent the board or the department from closing or terminating the operation of any home health agency owned and operated by the department, or closing or terminating any office, branch office or clinic of any such home health agency, or otherwise discontinuing the providing of home health services through any such home health agency, office, branch office or clinic, if the board first demonstrates that there are other providers of home health services in the area being served by the department's home health agency, office, branch office or clinic that will be able to provide adequate home health services to the residents of the area if the department's home health agency, office, branch office or clinic is closed or otherwise discontinues the providing of home health services. This demonstration by the board that there are other providers of adequate home health services in the area shall be spread at length upon the minutes of the board at a regular or special meeting of the board at least thirty (30) days before a home health agency, office, branch office or clinic is proposed to be closed or otherwise discontinue the providing of home health services.

(c) The State Department of Health may undertake such technical programs and activities as may be required for the support and operation of those programs, including maintaining physical, chemical, bacteriological and radiological laboratories, and may make such diagnostic tests for diseases and tests for the evaluation of health hazards as may be deemed necessary for the protection of the people of the state.

(6) (a) The State Board of Health shall administer the local governments and rural water systems improvements loan program in accordance with the provisions of Section 41-3-16.

(b) The State Board of Health shall have authority:

(i) To enter into capitalization grant agreements with the United States Environmental Protection Agency, or any successor agency thereto;

(ii) To accept capitalization grant awards made under the federal Safe Drinking Water Act, as amended;

(iii) To provide annual reports and audits to the United States Environmental Protection Agency, as may be required by federal capitalization grant agreements; and

(iv) To establish and collect fees to defray the reasonable costs of administering the revolving fund or emergency fund if the State Board of Health determines that those costs will exceed the limitations established in the federal Safe Drinking Water Act, as amended. The administration fees may be included in loan amounts to loan recipients for the purpose of facilitating payment to the board; however, those fees may not exceed five percent (5%) of the loan amount.

(7) Notwithstanding any other provision to the contrary, the State Department of Health shall have the following specific powers: The department shall issue a license to Alexander Milne Home for Women, Inc., a 501(c) (3) nonprofit corporation, for the construction, conversion, expansion and operation of not more than forty-five (45) beds for developmentally disabled adults who have been displaced from New Orleans, Louisiana, with the beds to be located in a certified ICF-MR facility in the City of Laurel, Mississippi. There shall be no prohibition or restrictions on participation in the Medicaid program for the person receiving the license under this subsection (7). The license described in this subsection shall expire five (5) years from the date of its issue. The license authorized by this subsection shall be issued upon the initial payment by the licensee of an application fee of Sixty-seven Thousand Dollars ($ 67,000.00) and a monthly fee of Sixty-seven Thousand Dollars ($ 67,000.00) after the issuance of the license, to be paid as long as the licensee continues to operate. The initial and monthly licensing fees shall be deposited by the State Department of Health into the special fund created under Section 41-7-188.

(8) Notwithstanding any other provision to the contrary, the State Department of Health shall have the following specific powers: The State Department of Health is authorized to issue a license to an existing home health agency for the transfer of a county from that agency to another existing home health agency, and to charge a fee for reviewing and making a determination on the application for such transfer not to exceed one-half ( 1/2) of the authorized fee assessed for the original application for the home health agency, with the revenue to be deposited by the State Department of Health into the special fund created under Section 41-7-188.

(9) Notwithstanding any other provision to the contrary, the State Department of Health shall have the following specific powers: For the period beginning July 1, 2010, through July 1, 2017, the State Department of Health is authorized and empowered to assess a fee in addition to the fee prescribed in Section 41-7-188 for reviewing applications for certificates of need in an amount not to exceed twenty-five one-hundredths of one percent (.25 of 1%) of the amount of a proposed capital expenditure, but shall be not less than Two Hundred Fifty Dollars ($ 250.00) regardless of the amount of the proposed capital expenditure, and the maximum additional fee permitted shall not exceed Fifty Thousand Dollars ($ 50,000.00). Provided that the total assessments of fees for certificate of need applications under Section 41-7-188 and this section shall not exceed the actual cost of operating the certificate of need program.

(10) Notwithstanding any other provision to the contrary, the State Department of Health shall have the following specific powers: The State Department of Health is authorized to extend and renew any certificate of need that has expired, and to charge a fee for reviewing and making a determination on the application for such action not to exceed one-half ( 1/2) of the authorized fee assessed for the original application for the certificate of need, with the revenue to be deposited by the State Department of Health into the special fund created under Section 41-7-188.

(11) Notwithstanding any other provision to the contrary, the State Department of Health shall have the following specific powers: The State Department of Health is authorized and empowered, to revoke, immediately, the license and require closure of any institution for the aged or infirm, including any other remedy less than closure to protect the health and safety of the residents of said institution or the health and safety of the general public.

(12) Notwithstanding any other provision to the contrary, the State Department of Health shall have the following specific powers: The State Department of Health is authorized and empowered, to require the temporary detainment of individuals for disease control purposes based upon violation of any order of the State Health Officer, as provided in Section 41-23-5. For the purpose of enforcing such orders of the State Health Officer, persons employed by the department as investigators shall have general arrest powers. All law enforcement officers are authorized and directed to assist in the enforcement of such orders of the State Health Officer.



§ 41-3-16 - Local governments and rural water systems improvements revolving loan and grant program [Repealed effective July 1, 2017]

(1) (a) There is established a local governments and rural water systems improvements revolving loan and grant program to be administered by the State Department of Health, referred to in this section as "department," for the purpose of assisting counties, incorporated municipalities, districts or other water organizations that have been granted tax-exempt status under either federal or state law, in making improvements to their water systems, including construction of new water systems or expansion or repair of existing water systems. Loan and grant proceeds may be used by the recipient for planning, professional services, acquisition of interests in land, acquisition of personal property, construction, construction-related services, maintenance, and any other reasonable use which the board, in its discretion, may allow. For purposes of this section, "water systems" has the same meaning as the term "public water system" under Section 41-26-3.

(b) (i) There is created a board to be known as the "Local Governments and Rural Water Systems Improvements Board," referred to in this section as "board," to be composed of the following nine (9) members: the State Health Officer, or his designee, who shall serve as chairman of the board; the Executive Director of the Mississippi Development Authority, or his designee; the Executive Director of the Department of Environmental Quality, or his designee; the Executive Director of the Department of Finance and Administration, or his designee; the Executive Director of the Mississippi Association of Supervisors, or his designee; the Executive Director of the Mississippi Municipal League, or his designee; the Executive Director of the American Council of Engineering Companies of Mississippi, or his designee; the State Director of the United States Department of Agriculture, Rural Development, or his designee; and a manager of a rural water system.

The Governor shall appoint a manager of a rural water system from a list of candidates provided by the Executive Director of the Mississippi Rural Water Association. The Executive Director of the Mississippi Rural Water Association shall provide the Governor a list of candidates which shall contain a minimum of three (3) candidates for each appointment.

(ii) Nonappointed members of the board may designate another representative of their agency or association to serve as an alternate.

(iii) The gubernatorial appointee shall serve a term concurrent with the term of the Governor and until a successor is appointed and qualified. No member, officer or employee of the Board of Directors of the Mississippi Rural Water Association shall be eligible for appointment.

(c) The department, if requested by the board, shall furnish the board with facilities and staff as needed to administer this section. The department may contract, upon approval by the board, for those facilities and staff needed to administer this section, including routine management, as it deems necessary. The board may advertise for or solicit proposals from public or private sources, or both, for administration of this section or any services required for administration of this section or any portion thereof. It is the intent of the Legislature that the board endeavor to ensure that the costs of administration of this section are as low as possible in order to provide the water consumers of Mississippi safe drinking water at affordable prices.

(d) Members of the board may not receive any salary, compensation or per diem for the performance of their duties under this section.

(2) (a) There is created a special fund in the State Treasury to be designated as the "Local Governments and Rural Water Systems Improvements Revolving Loan Fund," referred to in this section as "revolving fund," which fund shall consist of those monies as provided in Sections 6 and 13 of Chapter 521, Laws of 1995. The revolving fund may receive appropriations, bond proceeds, grants, gifts, donations or funds from any source, public or private. Except as otherwise provided in this section, the revolving fund shall be credited with all repayments of principal and interest derived from loans made from the revolving fund. Except as otherwise provided in this section, the monies in the revolving fund may be expended only in amounts appropriated by the Legislature, and the different amounts specifically provided for the loan program and the grant program shall be so designated. Except as otherwise provided in this section, monies in the fund may only be expended for the grant program from the amount designated for such program. The revolving fund shall be maintained in perpetuity for the purposes established in this section and Sections 6 through 20 of Chapter 521, Laws of 1995. Unexpended amounts remaining in the revolving fund at the end of a fiscal year shall not lapse into the State General Fund, and any interest earned on amounts in the revolving fund shall be deposited to the credit of the fund. Monies in the revolving fund may not be used or expended for any purpose except as authorized under this section and Sections 6 through 20 of Chapter 521, Laws of 1995. Any monies in the fund may be used to match any federal funds that are available for the same or related purposes for which funds are used and expended under this section and Sections 6 through 20 of Chapter 521, Laws of 1995. Any federal funds shall be used and expended only in accordance with federal laws, rules and regulations governing the expenditure of those funds. No person shall use any monies from the revolving fund for the acquisition of real property or any interest in real property unless that property is integral to the project funded under this section and the purchase is made from a willing seller. No county, incorporated municipality or district shall acquire any real property or any interest in any real property for a project funded through the revolving fund by condemnation. The board's application of Sections 43-37-1 through 43-37-13 shall be no more stringent or extensive in scope, coverage and effect than federal property acquisition laws and regulations.

(b) There is created a special fund in the State Treasury to be designated as the "Local Governments and Rural Water Systems Emergency Loan Fund," hereinafter referred to as "emergency fund," which fund shall consist of those monies as provided in Sections 6 and 13 of Chapter 521, Laws of 1995. The emergency fund may receive appropriations, bond proceeds, grants, gifts, donations or funds from any source, public or private. Except as otherwise provided in this section, the emergency fund shall be credited with all repayments of principal and interest derived from loans made from the emergency fund. Except as otherwise provided in this section, the monies in the emergency fund may be expended only in amounts appropriated by the Legislature. The emergency fund shall be maintained in perpetuity for the purposes established in this section and Section 6 of Chapter 521, Laws of 1995. Unexpended amounts remaining in the emergency fund at the end of a fiscal year shall not lapse into the State General Fund. Any interest earned on amounts in the emergency fund shall be deposited to the credit of the fund. Monies in the emergency fund may not be used or expended for any purpose except as authorized under this section and Section 6 of Chapter 521, Laws of 1995.

(c) The board created in subsection (1) shall establish loan and grant programs by which loans and grants may be made available to counties, incorporated municipalities, districts or other water organizations that have been granted tax-exempt status under either federal or state law, to assist those counties, incorporated municipalities, districts or water organizations in making water systems improvements, including the construction of new water systems or expansion or repair of existing water systems. Any entity eligible under this section may receive either a loan or a grant, or both. No grant awarded under the program established in this section may be made using funds from the loan program. Grants may be awarded only when the Legislature specifically appropriates funds for that particular purpose. The interest rate on those loans may vary from time to time and from loan to loan, and will be at or below market interest rates as determined by the board. The board shall act as quickly as is practicable and prudent in deciding on any loan request that it receives. Loans from the revolving fund or emergency fund may be made to counties, incorporated municipalities, districts or other water organizations that have been granted tax-exempt status under either federal or state law, as set forth in a loan agreement in amounts not to exceed one hundred percent (100%) of eligible project costs as established by the board. The board may require county, municipal, district or other water organization participation or funding from other sources, or otherwise limit the percentage of costs covered by loans from the revolving fund or the emergency fund. The board may establish a maximum amount for any loan from the revolving fund or emergency fund in order to provide for broad and equitable participation in the programs.

(d) A county that receives a loan from the revolving fund or the emergency fund shall pledge for repayment of the loan any part of the homestead exemption annual tax loss reimbursement to which it may be entitled under Section 27-33-77, as may be required to meet the repayment schedule contained in the loan agreement. An incorporated municipality that receives a loan from the revolving fund or the emergency fund shall pledge for repayment of the loan any part of the sales tax revenue distribution to which it may be entitled under Section 27-65-75, as may be required to meet the repayment schedule contained in the loan agreement. All recipients of such loans shall establish a dedicated source of revenue for repayment of the loan. Before any county or incorporated municipality shall receive any loan, it shall have executed with the Department of Revenue and the board a loan agreement evidencing that loan. The loan agreement shall not be construed to prohibit any recipient from prepaying any part or all of the funds received. The repayment schedule in each loan agreement shall provide for (i) monthly payments, (ii) semiannual payments, or (iii) other periodic payments, the annual total of which shall not exceed the annual total for any other year of the loan by more than fifteen percent (15%). Except as otherwise provided in subsection (4) of this section, the loan agreement shall provide for the repayment of all funds received from the revolving fund within not more than fifteen (15) years or a term as otherwise allowed by the federal Safe Drinking Water Act, and all funds received from the emergency fund within not more than five (5) years from the date of project completion, and any repayment shall commence not later than one (1) year after project completion. The Department of Revenue shall withhold semiannually from counties and monthly from incorporated municipalities from the amount to be remitted to the county or municipality, a sum equal to the next repayment as provided in the loan agreement.

(e) Any county, incorporated municipality, district or other water organization desiring to construct a project approved by the board which receives a loan from the state for that purpose but which is not eligible to pledge for repayment under the provisions of paragraph (d) of this subsection shall repay that loan by making payments each month to the State Treasurer through the Department of Finance and Administration for and on behalf of the board according to Section 7-7-15, to be credited to either the revolving fund or the emergency fund, whichever is appropriate, in lieu of pledging homestead exemption annual tax loss reimbursement or sales tax revenue distribution.

Loan repayments shall be according to a repayment schedule contained in each loan agreement as provided in paragraph (d) of this subsection.

(f) Any district created pursuant to Sections 19-5-151 through 19-5-207 that receives a loan from the revolving fund or the emergency fund shall pledge for repayment of the loan any part of the revenues received by that district pursuant to Sections 19-5-151 through 19-5-207, as may be required to meet the repayment schedule contained in the loan agreement.

(g) The State Auditor, upon request of the board, shall audit the receipts and expenditures of a county, an incorporated municipality, district or other water organization whose loan repayments appear to be in arrears, and if the Auditor finds that the county, incorporated municipality, district or other water organization is in arrears in those repayments, the Auditor shall immediately notify the chairman of the board who may take any action as may be necessary to enforce the terms of the loan agreement, including liquidation and enforcement of the security given for repayment of the loan, and the Executive Director of the Department of Finance and Administration who shall withhold all future payments to the county of homestead exemption annual tax loss reimbursements under Section 27-33-77 and all sums allocated to the county or the incorporated municipality under Section 27-65-75 until such time as the county or the incorporated municipality is again current in its loan repayments as certified by the board.

(h) Except as otherwise provided in this section, all monies deposited in the revolving fund or the emergency fund, including loan repayments and interest earned on those repayments, shall be used only for providing loans or other financial assistance to water systems as the board deems appropriate. In addition, any amounts in the revolving fund or the emergency fund may be used to defray the reasonable costs of administering the revolving fund or the emergency fund and conducting activities under this section and Sections 6 through 20 of Chapter 521, Laws of 1995, subject to any limitations established in the federal Safe Drinking Water Act, as amended and subject to annual appropriation by the Legislature. The department is authorized, upon approval by the board, to use amounts available to it from the revolving fund or the emergency fund to contract for those facilities and staff needed to administer and provide routine management for the funds and loan program. However, notwithstanding any other provision of law to the contrary, all or any portion of repayments of principal and interest derived from the fund uses described in this section may be designated or pledged for repayment of a loan as provided for in Section 31-25-28 in connection with a loan from the Mississippi Development Bank.

(3) In administering this section and Sections 6 through 20 of Chapter 521, Laws of 1995, the board created in subsection (1) of this section shall have the following powers and duties:

(a) To supervise the use of all funds made available under this section and Sections 6 through 20 of Chapter 521, Laws of 1995, for local governments and rural water systems improvements;

(b) To promulgate rules and regulations, to make variances and exceptions thereto, and to establish procedures in accordance with this section and Sections 6 through 20 of Chapter 521, Laws of 1995, for the implementation of the local governments and rural water systems improvements revolving loan program;

(c) To require, at the board's discretion, any loan or grant recipient to impose a per connection fee or surcharge or amended water rate schedule or tariff on each customer or any class of customers, benefiting from an improvement financed by a loan or grant made under this section, for repayment of any loan funds provided under this section and Sections 6 through 20 of Chapter 521, Laws of 1995. The board may require any loan or grant recipient to undergo a water system viability analysis and may require a loan or grant recipient to implement any result of the viability analysis. If the loan recipient fails to implement any result of a viability analysis as required by the board, the board may impose a monetary penalty or increase the interest rate on the loan, or both. If the grant recipient fails to implement any result of a viability analysis as required by the board, the board may impose a monetary penalty on the grant;

(d) To review and certify all projects for which funds are authorized to be made available under this section and Sections 6 through 20 of Chapter 521, Laws of 1995, for local governments and rural water systems improvements;

(e) To requisition monies in the Local Governments and Rural Water Systems Improvements Revolving Loan Fund and the Local Governments and Rural Water Systems Emergency Loan Fund and distribute those monies on a project-by-project basis in accordance with this section;

(f) To ensure that the funds made available under this section and Sections 6 through 20 of Chapter 521, Laws of 1995, to a county, an incorporated municipality, a district or a water organization that has been granted tax-exempt status under either federal or state law provide for a distribution of projects and funds among the entities under a priority system established by the board;

(g) To maintain in accordance with generally accepted government accounting standards an accurate record of all monies in the revolving fund and the emergency fund made available to counties, incorporated municipalities, districts or other water organizations under this section and Sections 6 through 20 of Chapter 521, Laws of 1995, and the costs for each project;

(h) To establish policies, procedures and requirements concerning viability and financial capability to repay loans that may be used in approving loans available under this section, including a requirement that all loan recipients have a rate structure which will be sufficient to cover the costs of operation, maintenance, major equipment replacement and repayment of any loans made under this section; and

(i) To file annually with the Legislature a report detailing how monies in the Local Governments and Rural Water Systems Improvements Revolving Loan Fund and the Local Governments and Rural Water Systems Emergency Loan Fund were spent during the preceding fiscal year in each county, incorporated municipality, district or other water organization, the number of projects approved and constructed, and the cost of each project.

For efficient and effective administration of the loan program, revolving fund and emergency fund, the board may authorize the department or the State Health Officer to carry out any or all of the powers and duties enumerated above.

(4) The board may, on a case-by-case basis and to the extent allowed by federal law, renegotiate the payment of principal and interest on loans made under this section to the six (6) most southern counties of the state covered by the Presidential Declaration of Major Disaster for the State of Mississippi (FEMA-1604-DR) dated August 29, 2005, and to incorporated municipalities, districts or other water organizations located in such counties; however, the interest on the loans shall not be forgiven for a period of more than twenty-four (24) months and the maturity of the loans shall not be extended for a period of more than forty-eight (48) months.



§ 41-3-17 - Power to make and publish rules and regulations [Repealed effective July 1, 2017]

The State Board of Health is authorized to make and publish all reasonable rules and regulations necessary to enable it to discharge its duties and powers and to carry out the purposes and objectives of its creation. It is further authorized to make reasonable sanitary rules and regulations, to be enforced in the several counties by the county health officer under the supervision and control of the State Board of Health. The State Board of Health shall not make or enforce any rule or regulation that prohibits consumers from providing their own containers for the purpose of purchasing or accepting water from any vending machine or device which filters or treats water that has already been tested and determined to meet or exceed the minimum health protection standards prescribed for drinking water under the Mississippi Safe Drinking Water Law, if that vending machine or device meets or exceeds United States Environmental Protection Agency or national automatic merchandising standards.



§ 41-3-18 - Assessment of fees [Repealed effective July 1, 2017]

(1) The board shall assess fees in the following amounts and for the following purposes:

(a) Food establishment annual permit fee, based on the assessment factors of the establishment as follows:

Assessment Category 1..........................................$ 30.00

Assessment Category 2...........................................100.00

Assessment Category 3...........................................150.00

Assessment Category 4...........................................200.00

(b) Private water supply approval fee...............................$ 10.00

The board may develop such reasonable standards, rules and regulations to clearly define each assessment category. Assessment categories shall be based upon the factors to the public health implications of the category and type of food preparation being utilized by the food establishment, utilizing the model Food Code of 1995, or as may be amended by the federal Food and Drug Administration.

(2) The fee authorized under subsection (1)(a) of this section shall not be assessed for:

(a) Food establishments operated by public schools, public junior and community colleges, or state agencies or institutions, including, without limitation, the state institutions of higher learning and the State Penitentiary; and

(b) Persons who make infrequent casual sales of honey and who pack or sell less than five hundred (500) gallons of honey per year, and those persons shall not be inspected by the State Department of Health unless requested by the producer.

(3) The fee authorized under subsection (1)(b) of this section shall not be assessed for private water supplies used by foster homes licensed by the Department of Human Services.



§ 41-3-19 - Report to the Governor [Repealed effective July 1, 2017]

It is the duty of the State Board of Health to make a report, in writing, to the Governor, on or before the first day of December next preceding each session, not an extraordinary session of the Legislature, upon the sanitary condition, prospect, and needs of the state, setting forth the action of said board, of its officers and agents, the names thereof, and all its expenditures since the last preceding report, and such other matters as it may deem proper for the promotion of health or the prevention of disease. The report shall be laid before the Legislature by the Governor at its ensuing term.



§ 41-3-20 - Repeal of Sections 41-3-1.1 through 41-3-19

Sections 41-3-1.1, 41-3-3, 41-3-4, 41-3-5.1, 41-3-6, 41-3-15, 41-3-16, 41-3-17, 41-3-18 and 41-3-19, which create the reconstituted State Board of Health, establish the position of Executive Officer of the State Department of Health and establish the State Department of Health and prescribe its powers and duties, shall stand repealed on July 1, 2017.



§ 41-3-21 - Mississippi Public Health Laboratory created; powers and duties

(1) There is hereby established the Mississippi Public Health Laboratory in the Mississippi State Department of Health.

(2) The Mississippi Public Health Laboratory shall have the following powers and duties:

(a) To perform such laboratory tests and procedures as shall be determined beneficial to the health of the people of Mississippi;

(b) To apply for and maintain any and all necessary federal or other certifications and/or licenses for the performance of its duties, unless such authority shall be otherwise assigned by official action of the State Board of Health;

(c) The Mississippi Public Health Laboratory shall be under the management of a director, who shall be appointed by the State Health Officer. The responsibility for the laboratory shall be vested in the director. The director shall be the administrative officer of the Mississippi Public Health Laboratory and shall perform the duties as may be assigned to him or her by the State Board of Health. The director shall receive compensation as may be fixed by the State Board of Health, subject to the approval of the State Personnel Board. The State Health Officer may employ such other persons as may be necessary to carry out the provisions of this section. The compensation and the terms and conditions of their employment shall be determined by the State Board of Health in accordance with applicable state law and rules and regulations of the State Personnel Board.



§ 41-3-22 - Mississippi State Public Health Laboratory named the Dr. F.E. "Ed" Thompson, Jr., Mississippi State Public Health Laboratory

The Mississippi State Public Health Laboratory, located at 570 East Woodrow Wilson in Jackson, Mississippi, shall be named the Dr. F.E. "Ed" Thompson, Jr., Mississippi State Public Health Laboratory. The Department of Finance and Administration shall prepare or have prepared a distinctive plaque, to be placed in a prominent place within the Dr. F.E. "Ed" Thompson, Jr., Mississippi State Public Health Laboratory, which states the background, accomplishments and public health service to the state and nation of Ed Thompson, M.D., M.P.H.



§ 41-3-23 - Mississippi Public Health Laboratory Fund established; use of other funds to support Mississippi Public Health Laboratory authorized

(1) There is established in the State Treasury a special fund to be known as the Mississippi Public Health Laboratory Fund, which shall be comprised of any funds that are authorized or required to be deposited in the special fund including, but not limited to, all laboratory fees collected and other income generated by the laboratory. Monies in the fund shall be used for the operations of the Mississippi Public Health Laboratory or the administration thereof. All income from the investment of the funds in the special fund shall be credited to the account of the special fund. Any funds in the special fund at the end of a fiscal year shall not lapse into the State General Fund.

(2) The State Department of Health is authorized to utilize any other funds not otherwise specifically appropriated by the Legislature for the support of the Mississippi Public Health Laboratory as necessary.



§§ 41-3-25 through 41-3-29 - Repealed

§ 41-3-29. Codes, 1942, § 7066-03; Laws, 1968, ch. 441, § 8]



§ 41-3-37 - Appointment of county health officer

A competent physician shall be appointed county health officer for each county by the State Board of Health or its executive officer. Said board shall cause the appointment to be certified by its secretary to the board of supervisors of the county for which the appointment was made.



§ 41-3-41 - Duties of county health officer

It shall be the duty of the county health officer to administer programs and enforce the public health provisions of the Mississippi Code and the rules and regulations of the state board of health applicable in his county. He shall report his actions and all informations and results of his investigations to the board of supervisors and state board of health, and he shall do such other things as the state board of health may lawfully require of him.



§ 41-3-43 - County department of health; director

(1) Each county in the state is authorized in its discretion to create a county health department and to appropriate funds for its support. A director for the same shall be appointed in accordance with Section 41-3-37 and certified to the board of supervisors of the county. Said director shall be a licensed physician, well trained in health work and shall be required to give his entire time to the work.

(2) (a) The State Board of Health may create public health districts of two (2) or more counties for the purpose of administering health programs and supervising public health workers in the district. The state board of health or its executive officer shall appoint for each such district created a district director, who shall be a licensed physician, well trained in public health work, who shall give his entire time to the work. The district director may serve as county health officer of any or all counties in the district.

(b) The boards of supervisors of the counties comprising a public health district are hereby authorized, in their discretion, to appropriate funds for the support of the public health district from the general funds of the counties; and pursuant to Section 19-9-97, to levy additional taxes for the support of county or district health departments.

(3) When any county or counties create a health department hereunder, then all other local or municipal or county public health agencies and departments are thereby automatically abolished, and said county and district health departments shall have full control over all health matters in said county and counties, including all municipalities therein, subject to the supervision, direction, and jurisdiction of the state board of health. The proper authorities of any municipality in the State of Mississippi are hereby authorized in their discretion to make an appropriation for the support of such county or district health department from the general funds of such municipality.



§ 41-3-45 - Term of office of director; removal

The State Board of Health shall remove any director at any time for such conduct as it may deem improper, or for neglect of duty, or for incompetency, or for any offense which in its judgment, is detrimental to the public welfare. It may summarily suspend any director until any complaint made of such director may be fully investigated by the State Board of Health.



§ 41-3-49 - Powers and duties of director

The director appointed pursuant to Section 41-3-43 shall be given authority to enforce all health laws of the district or county under the supervision and direction of the State Board of Health, or its executive committee, and to make such investigation of health problems and recommend and institute such measures as may be necessary. He shall be under the supervision, direction and jurisdiction of the State Board of Health, or its executive committee, and he shall make report to said Board of Health of all matters concerning the sanitary conditions of his district or county in the manner prescribed by the state board of health, or its executive committee.

§ 41-3-51 - Records and reports of director

The director appointed pursuant to Section 41-3-43 of any county or district shall keep an accurate record of all activities of the department of health of the county or district which he serves for use of the public and for information to the board of health, and such reports as required by the board of health shall be made to it. All officers and employees of the county or district department of health shall be subject to the jurisdiction and regulations of the state board of health or its executive committee.



§ 41-3-53 - Maintenance of county department of health

The board of supervisors shall be authorized to make such appropriations for the department of health as may be necessary to pay the salary of the director, and the salaries of all necessary sanitary inspectors, nurses, and such other employees as may be employed for carrying on the work. The board shall be authorized to pay all necessary traveling expenses of said employees in the performance of their duties. The board shall be authorized to pay for all necessary medicine, materials and supplies. The board shall provide an office for its health department, and furnish said office, and its employees, with all necessary record books, stationery, stamps, tables, chairs, furniture and all other necessary articles. The board is also authorized to do any and all things necessary and proper to maintain and support a health department. Where two (2) or more counties shall unite in having a department of health, the amount contributed by each for maintaining and supporting the work shall be agreed upon by the respective counties, subject to the approval of the state board of health, or its executive committee, and all salaries to be paid shall be recommended by the state board of health, or its executive committee to the board of supervisors of the county or counties for which the officers or employees are to act. All employees shall be recommended by the state board of health, or its executive committee, and all salaries shall be recommended in the same way.



§ 41-3-57 - Municipal regulation of health

Any municipality may pass public health laws or ordinances and enforce the collection and registration of birth, health, and mortuary statistics. However, such power shall be subject to and not inconsistent with the rules and regulations of the state board of health touching the health interests of the county in which such municipality is situated. In the absence of an explicit agreement to the contrary between the state board of health and such municipality, enforcement of municipal laws shall be the responsibility of the municipality.



§ 41-3-59 - Violation of health rules

Except as may otherwise be provided, any person who shall knowingly violate any of the provisions of this chapter, or any rule or regulation of the state board of health, or any order or regulation of the board of supervisors of any county or any municipal ordinance herein authorized to be made, shall be guilty of a misdemeanor, and on conviction shall be punished by fine not exceeding Five Hundred Dollars ($ 500.00), or by imprisonment in the county jail for not more than six (6) months, or by both.



§ 41-3-61 - Legislative findings about patient-centered medical homes; State Board of Health to adopt guidelines applicable to physician practices, nurse practitioner practices and physician assistant practices that incorporate principles of patient-centered medical home

(1) The Legislature makes the following findings:

(a) There are patient programs that provide a whole-person orientation that includes care for all stages of life, including acute care, chronic care, preventive services and end-of-life care;

(b) A patient-centered medical home must have Health Information Exchange compliant records, electronically integrated with electronic patient health records, and use practice-based disease management applications to facilitate and measure quality of care at the point of care;

(c) A patient in a patient-centered medical home actively participates in health care decision making, and feedback from the patient is sought to ensure that the expectations of the patient are being met;

(d) Care in a patient-centered medical home is coordinated across all elements of the health care system and the patient's community to assure that the patient receives the indicated care when and where the patient needs the care in a culturally appropriate manner;

(e) Multiple studies have demonstrated that when minorities have a medical home, racial and ethnic disparities in terms of medical access disappear and the costs of health care decrease;

(f) The American Academy of Pediatrics, the American Academy of Family Physicians, the American College of Physicians, and the American Osteopathic Association, representing more than three hundred thirty thousand (330,000) physicians across the country, have developed Joint Principles of the Patient-Centered Medical Home that describe the characteristics of the patient-centered medical home;

(g) The National Committee for Quality Assurance is developing a patient-centered medical home designation program for physician practices that meets specified criteria; and

(h) The Federal Tax Relief and Health Care Act calls for a three-year medical home demonstration project to be conducted in eight (8) states.

(2) The State Board of Health shall adopt guidelines applicable to physician practices, nurse practitioner practices and physician assistant practices in Mississippi that incorporate the principles of the patient-centered medical home, using all resources available to the board.



§ 41-3-63 - "Mary D. Osborne Building" renamed the "Dr. Alton B. Cobb -- Mary D. Osborne State Public Health Building."

The "Mary D. Osborne Building" located at 570 East Woodrow Wilson Drive, Jackson, Mississippi, shall be renamed the "Dr. Alton B. Cobb -- Mary D. Osborne State Public Health Building." The Department of Finance and Administration shall prepare or have prepared a distinctive plaque, to be placed in a prominent place within the Dr. Alton Cobb -- Mary D. Osborne State Public Health Building which states the background, accomplishments and public health service of Dr. Cobb and Mary Osborne to the State of Mississippi.






MEDICAL SERVICES FOR UNINSURED

§ 41-3-101 - Provision of free medical services to those uninsured and unable to pay

The State Department of Health is authorized to contract with the Mississippi State Medical Association or any other party for the purpose of establishing a statewide, district, county or local pilot program, on a pilot program basis, for providing needed medical services at no charge to persons who have no form of health insurance and are unable to pay for such medical services. Any such pilot program shall be conditioned upon the availability of funds obtained for such purpose from public or private sources. Under such program, the department shall set the criteria for eligibility to receive such free medical services and, through the county health departments, shall determine which individuals are eligible to receive such services.






HEALTH ACTION PLANS

§ 41-3-201 - Health action plans

(1) Diabetes annual action plan; submission; content. The State Department of Health shall submit an action plan to the Senate Committee on Public Health and Welfare and the House Committee on Public Health and Human Services no later than February 1 of each year on the following:

(a) The financial impact and reach diabetes of all types is having on the State of Mississippi and its residents. Items in this assessment shall include the number of lives with diabetes covered by the State Department of Health, its contracted partners and other stakeholders, the number of lives with diabetes impacted by the prevention and diabetes control programs implemented by the department and its contracted partners, the financial cost diabetes and its complications places on the department and its contracted partners, and the financial cost diabetes and its complications places on the department and its contracted partners in comparison to other chronic diseases and conditions for which the state collects data.

(b) An assessment of the benefits of implemented programs and activities aimed at controlling diabetes and preventing the disease.

(c) A description of the level of coordination existing between the State Department of Health, its contracted partners, and other stakeholders on activities, programmatic activities, and the level of communication on managing, treating or preventing all forms of diabetes and its complications.

(d) The development of a detailed action plan for battling diabetes with a range of actionable items. The plan shall identify proposed action steps to reduce the impact of diabetes, prediabetes, and related diabetes complications. The plan shall identify expected outcomes of the action steps proposed while establishing benchmarks for controlling and preventing diabetes.

(e) The development of a detailed budget blueprint identifying needs, costs, and resources to implement the plan identified in paragraph (d) of this subsection.

The State Department of Health shall develop a voluntary protocol for practitioners consisting of clinical quality and performance measures for the treatment of patients with diabetes. The clinical quality and performance measures shall include A1c control, low density lipoprotein control, high blood pressure control, hypoglycemia control and tobacco nonuse.

(2) Obesity annual action plan; submission; content. The State Department of Health shall submit an action plan to the Senate Committee on Public Health and Welfare and the House Committee on Health and Human Services no later than February 1 of each year on the following:

(a) The financial impact and reach obesity is having on the State of Mississippi and its residents. Items included in this assessment shall include the number of lives with obesity covered by the State Department of Health and its contracted partners and other stakeholders, the number of lives with obesity impacted by the prevention and control programs implemented by the State Department of Health and its contracted partners, the financial cost obesity and its complications places on the State Department of Health and its contracted partners, and the financial cost obesity and its complications places on the State Department of Health and its contracted partners in comparison to other chronic diseases and conditions for which the state collects data.

(b) An assessment of the benefits of implemented programs and activities aimed at controlling obesity and preventing the disease.

(c) A description of the level of coordination existing between the State Department of Health, its contracted partners, and other stakeholders on activities, programmatic activities, and the level of communication on managing, treating or preventing obesity and its complications.

(d) The development of a detailed action plan for battling obesity with a range of actionable items. The plan shall identify proposed action steps to reduce the impact of obesity and related obesity complications. The plan shall identify expected outcomes of the action steps proposed while establishing benchmarks for controlling and preventing obesity.

(e) The development of a detailed budget blueprint identifying needs, costs and resources to implement the plan identified in paragraph (d) of this subsection (2).

(3) The State Department of Health is authorized and empowered to accept and expend monetary or in-kind contributions, gifts and grants to carry out the provisions of this section. Such contributions, gifts and grants shall be deposited into a special fund, hereby established in the State Treasury, to be known as the "Health Action Plan Contribution Fund."









Chapter 4 - DEPARTMENT OF MENTAL HEALTH

§ 41-4-1 - Declaration of goal; promulgation of regulations to ensure certain core mental health services are provided throughout the state

(1) The goal of the Rose Isabel Williams Mental Health Reform Act of 2011 is to reform the current Mississippi mental health delivery system so that necessary services, supports and operational structures for all its citizens with mental illness and/or alcohol and drug dependence and/or comorbidity, whether children, youth or adults, are accessible and delivered preferably in the communities where these citizens live. To accomplish this goal, this act provides that initially certain core services as defined in subsection (2) of this section should be available to residents of each county in the state. These services may be provided by community mental health/intellectual disability centers. In order to determine what services are available, the State Department of Mental Health is directed to survey the community mental health/intellectual disability centers, and the community mental health/intellectual disability centers are directed to report what services they are currently providing in each county. This act does not require any community mental health/intellectual disability center to provide any service. This act is not independent authority for any program not otherwise authorized.

(2) The State Board of Mental Health is authorized and empowered to promulgate regulations to ensure that core adult mental health services, child mental health services, intellectual/developmental disability services, and substance abuse prevention and treatment/rehabilitation services are provided throughout the state through the regional mental health/intellectual disability commissions and centers or through other providers. The State Board of Mental Health is directed to give priority to crisis services and crisis stabilization unit services provided twenty-four (24) hours a day, seven (7) days a week, where trained emergency-crisis response staff triage referrals and respond in a timely and adequate manner to diffuse a current personal crisis situation.



§ 41-4-2 - Purpose of chapter

The purpose of this chapter is to coordinate, develop, improve, plan for, and provide all services for persons of this state with mental illness, emotional disturbance, alcoholism, drug dependence, and an intellectual disability; to promote, safeguard and protect human dignity, social well-being and general welfare of these persons under the cohesive control of one (1) coordinating and responsible agency so that mental health and intellectual disability services and facilities may be uniformly provided more efficiently and economically to any resident of the State of Mississippi; and further to seek means for the prevention of these disabilities.



§ 41-4-3 - State Board of Mental Health

(1) There is created a State Board of Mental Health, referred to in this chapter as "board," consisting of nine (9) members, to be appointed by the Governor, with the advice and consent of the Senate, each of whom shall be a qualified elector. One (1) member shall be appointed from each congressional district as presently constituted; and four (4) members shall be appointed from the state at large, one (1) of whom shall be a licensed medical doctor who is a psychiatrist, one (1) of whom shall hold a Ph.D. degree and be a licensed clinical psychologist, one (1) of whom shall be a licensed medical doctor, and one (1) of whom shall be a social worker with experience in the mental health field.

No more than two (2) members of the board shall be appointed from any one (1) congressional district as presently constituted.

Each member of the initial board shall serve for a term of years represented by the number of his congressional district; two (2) state at large members shall serve for a term of six (6) years; two (2) state at large members shall serve for a term of seven (7) years; subsequent appointments shall be for seven-year terms and the Governor shall fill any vacancy for the unexpired term.

The board shall elect a chairman whose term of office shall be one (1) year and until his successor shall be elected.

(2) Each board member shall be entitled to a per diem as is authorized by law and all actual and necessary expenses, including mileage as provided by law, incurred in the discharge of official duties.

(3) The board shall hold regular meetings quarterly and such special meetings deemed necessary, except that no action shall be taken unless there is present a quorum of at least five (5) members.



§ 41-4-5 - State Department of Mental Health

There is created the State Department of Mental Health, herein referred to as "department," which shall consist of four (4) or more divisions, among them the Division of Intellectual Disabilities, the Division of Alcohol and Drug Misuse, the Division of Mental Health, and the Division of Administration, Planning and Coordination, and such other divisions as the board deems appropriate.



§ 41-4-7 - Powers and duties of board [Paragraph (f) repealed effective July 1, 2017]

The State Board of Mental Health shall have the following powers and duties:

(a) To appoint a full-time Executive Director of the Department of Mental Health, who shall be employed by the board and shall serve as executive secretary to the board. The first director shall be a duly licensed physician with special interest and competence in psychiatry, and shall possess a minimum of three (3) years' experience in clinical and administrative psychiatry. Subsequent directors shall possess at least a master's degree or its equivalent, and shall possess at least ten (10) years' administrative experience in the field of mental health. The salary of the executive director shall be determined by the board;

(b) To appoint a Medical Director for the Department of Mental Health. The medical director shall provide clinical oversight in the implementation of evidence-based and best practices; provide clinical leadership in the integration of mental health, intellectual disability and addiction services with community partners in the public and private sectors; and provide oversight regarding standards of care. The medical director shall serve at the will and pleasure of the board, and will undergo an annual review of job performance and future service to the department;

(c) To cooperate with the Strategic Planning and Best Practices Committee created in Section 41-4-10, Mississippi Code of 1972, in establishing and implementing its state strategic plan;

(d) To develop a strategic plan for the development of services for persons with mental illness, persons with developmental disabilities and other clients of the public mental health system. Such strategic planning program shall require that the board, acting through the Strategic Planning and Best Practices Committee, perform the following functions respecting the delivery of services:

(i) Establish measures for determining the efficiency and effectiveness of the services specified in Section 41-4-1(2);

(ii) Conducting studies of community-based care in other jurisdictions to determine which services offered in these jurisdictions have the potential to provide the citizens of Mississippi with more effective and efficient community-based care;

(iii) Evaluating the efficiency and effectiveness of the services specified in Section 41-4-1(2);

(iv) Recommending to the Legislature by January 1, 2014, any necessary additions, deletions or other changes necessary to the services specified in Section 41-4-1(2);

(v) Implementing by July 1, 2012, a system of performance measures for the services specified in Section 41-4-1(2);

(vi) Recommending to the Legislature any changes that the department believes are necessary to the current laws addressing civil commitment;

(vii) Conducting any other activities necessary to the evaluation and study of the services specified in Section 41-4-1(2);

(viii) Assisting in conducting all necessary strategic planning for the delivery of all other services of the department. Such planning shall be conducted so as to produce a single strategic plan for the services delivered by the public mental health system and shall establish appropriate mission statements, goals, objectives and performance indicators for all programs and services of the public mental health system. For services other than those specified in Section 41-4-1(2), the committee shall recommend to the State Board of Mental Health a strategic plan that the board may adopt or modify;

(e) To set up state plans for the purpose of controlling and treating any and all forms of mental and emotional illness, alcoholism, drug misuse and developmental disabilities;

(f) To supervise, coordinate and establish standards for all operations and activities of the state related to mental health and providing mental health services. Nothing in this chapter shall preclude the services of a psychiatric/mental health nurse practitioner in accordance with an established nurse practitioner/physician protocol. A physician, licensed psychologist, psychiatric/mental health nurse practitioner in accordance with an established nurse practitioner/physician protocol, physician assistant, licensed professional counselor, licensed marriage and family therapists, or licensed clinical social worker shall certify each client's record annually after seeing the client in person or by telemedicine, and more often if medically indicated by physically visiting the client and certifying same in the record. The board shall have the authority to develop and implement all standards and plans and shall have the authority to establish appropriate actions, including financially punitive actions, to ensure enforcement of these established standards, in accordance with the Administrative Procedures Law (Section 25-43-1.101 et seq.). The regional community mental health/intellectual disability centers shall comply with all of the board's established standards that are applicable to those centers, and the board may withhold any state funds that otherwise would be allocated or paid to any of those centers that does not comply with the board's established standards. This paragraph (f) shall stand repealed on July 1, 2017;

(g) To enter into contracts with any other state or federal agency, or with any private person, organization or group capable of contracting, if it finds such action to be in the public interest;

(h) To collect reasonable fees for its services; however, if it is determined that a person receiving services is unable to pay the total fee, the department shall collect any amount such person is able to pay;

(i) To certify, coordinate and establish minimum standards and establish minimum required services, as specified in Section 41-4-1(2), for regional mental health and intellectual disability commissions and other community service providers for community or regional programs and services in adult mental health, children and youth mental health, intellectual disabilities, alcoholism, drug misuse, developmental disabilities, compulsive gambling, addictive disorders and related programs throughout the state. Such regional mental health and intellectual disability commissions and other community service providers shall, on or before July 1 of each year, submit an annual operational plan to the State Department of Mental Health for approval or disapproval based on the minimum standards and minimum required services established by the department for certification and itemize the services specified in Section 41-4-1(2). As part of the annual operation plan required by this paragraph (i) submitted by any regional community mental health center or by any other reasonable certification deemed acceptable by the department, the community mental health center shall state those services specified in Section 41-4-1(2) that it will provide and also those services that it will not provide. If the department finds deficiencies in the plan of any regional commission or community service provider based on the minimum standards and minimum required services established for certification, the department shall give the regional commission or community service provider a six-month probationary period to bring its standards and services up to the established minimum standards and minimum required services. After the six-month probationary period, if the department determines that the regional commission or community service provider still does not meet the minimum standards and minimum required services established for certification, the department may remove the certification of the commission or provider and from and after July 1, 2011, the commission or provider shall be ineligible for state funds from Medicaid reimbursement or other funding sources for those services. However, the department shall not mandate a standard or service, or decertify a regional commission or community service provider for not meeting a standard or service, if the standard or service does not have funding appropriated by the Legislature or have a state, federal or local funding source identified by the department. No county shall be required to levy millage to provide a mandated standard or service above the minimum rate required by Section 41-19-39. After the six-month probationary period, the department may identify an appropriate community service provider to provide any core services in that county that are not provided by a community mental health center. However, the department shall not offer reimbursement or other accommodations to a community service provider of core services that were not offered to the decertified community mental health center for the same or similar services. The State Board of Mental Health shall promulgate rules and regulations necessary to implement the provisions of this paragraph (i), in accordance with the Administrative Procedures Law (Section 25-43-1.101 et seq.);

(j) To establish and promulgate reasonable minimum standards for the construction and operation of state and all Department of Mental Health certified facilities, including reasonable minimum standards for the admission, diagnosis, care, treatment, transfer of patients and their records, and also including reasonable minimum standards for providing day care, outpatient care, emergency care, inpatient care and follow-up care, when such care is provided for persons with mental or emotional illness, an intellectual disability, alcoholism, drug misuse and developmental disabilities;

(k) To implement best practices for all services specified in Section 41-4-1(2), and to establish and implement all other services delivered by the Department of Mental Health. To carry out this responsibility, the board shall require the department to establish a division responsible for developing best practices based on a comprehensive analysis of the mental health environment to determine what the best practices for each service are. In developing best practices, the board shall consider the cost and benefits associated with each practice with a goal of implementing only those practices that are cost-effective practices for service delivery. Such best practices shall be utilized by the board in establishing performance standards and evaluations of the community mental health centers' services required by paragraph (d) of this section;

(l) To assist community or regional programs consistent with the purposes of this chapter by making grants and contracts from available funds;

(m) To establish and collect reasonable fees for necessary inspection services incidental to certification or compliance;

(n) To accept gifts, trusts, bequests, grants, endowments or transfers of property of any kind;

(o) To receive monies coming to it by way of fees for services or by appropriations;

(p) To serve as the single state agency in receiving and administering any and all funds available from any source for the purpose of service delivery, training, research and education in regard to all forms of mental illness, intellectual disabilities, alcoholism, drug misuse and developmental disabilities, unless such funds are specifically designated to a particular agency or institution by the federal government, the Mississippi Legislature or any other grantor;

(q) To establish mental health holding centers for the purpose of providing short-term emergency mental health treatment, places for holding persons awaiting commitment proceedings or awaiting placement in a state mental health facility following commitment, and for diverting placement in a state mental health facility. These mental health holding facilities shall be readily accessible, available statewide, and be in compliance with emergency services' minimum standards. They shall be comprehensive and available to triage and make appropriate clinical disposition, including the capability to access inpatient services or less restrictive alternatives, as needed, as determined by medical staff. Such facility shall have medical, nursing and behavioral services available on a twenty-four-hour-a-day basis. The board may provide for all or part of the costs of establishing and operating the holding centers in each district from such funds as may be appropriated to the board for such use, and may participate in any plan or agreement with any public or private entity under which the entity will provide all or part of the costs of establishing and operating a holding center in any district;

(r) To certify/license case managers, mental health therapists, intellectual disability therapists, mental health/intellectual disability program administrators, addiction counselors and others as deemed appropriate by the board. Persons already professionally licensed by another state board or agency are not required to be certified/licensed under this section by the Department of Mental Health. The department shall not use professional titles in its certification/licensure process for which there is an independent licensing procedure. Such certification/licensure shall be valid only in the state mental health system, in programs funded and/or certified by the Department of Mental Health, and/or in programs certified/licensed by the State Department of Health that are operated by the state mental health system serving persons with mental illness, an intellectual disability, a developmental disability or addictions, and shall not be transferable;

(s) To develop formal mental health worker qualifications for regional mental health and intellectual disability commissions and other community service providers. The State Personnel Board shall develop and promulgate a recommended salary scale and career ladder for all regional mental health/intellectual disability center therapists and case managers who work directly with clients. The State Personnel Board shall also develop and promulgate a career ladder for all direct care workers employed by the State Department of Mental Health;

(t) The employees of the department shall be governed by personnel merit system rules and regulations, the same as other employees in state services;

(u) To establish such rules and regulations as may be necessary in carrying out the provisions of this chapter, including the establishment of a formal grievance procedure to investigate and attempt to resolve consumer complaints;

(v) To grant easements for roads, utilities and any other purpose it finds to be in the public interest;

(w) To survey statutory designations, building markers and the names given to mental health/intellectual disability facilities and proceedings in order to recommend deletion of obsolete and offensive terminology relative to the mental health/intellectual disability system. Based upon a recommendation of the executive director, the board shall have the authority to name/rename any facility operated under the auspices of the Department of Mental Health for the sole purpose of deleting such terminology;

(x) To ensure an effective case management system directed at persons who have been discharged from state and private psychiatric hospitals to ensure their continued well-being in the community;

(y) To develop formal service delivery standards designed to measure the quality of services delivered to community clients, as well as the timeliness of services to community clients provided by regional mental health/intellectual disability commissions and other community services providers;

(z) To establish regional state offices to provide mental health crisis intervention centers and services available throughout the state to be utilized on a case-by-case emergency basis. The regional services director, other staff and delivery systems shall meet the minimum standards of the Department of Mental Health;

(aa) To require performance contracts with community mental health/intellectual disability service providers to contain performance indicators to measure successful outcomes, including diversion of persons from inpatient psychiatric hospitals, rapid/timely response to emergency cases, client satisfaction with services and other relevant performance measures;

(bb) To enter into interagency agreements with other state agencies, school districts and other local entities as determined necessary by the department to ensure that local mental health service entities are fulfilling their responsibilities to the overall state plan for behavioral services;

(cc) To establish and maintain a toll-free grievance reporting telephone system for the receipt and referral for investigation of all complaints by clients of state and community mental health/intellectual disability facilities;

(dd) To establish a peer review/quality assurance evaluation system that assures that appropriate assessment, diagnosis and treatment is provided according to established professional criteria and guidelines;

(ee) To develop and implement state plans for the purpose of assisting with the care and treatment of persons with Alzheimer's disease and other dementia. This plan shall include education and training of service providers, caregivers in the home setting and others who deal with persons with Alzheimer's disease and other dementia, and development of adult day care, family respite care and counseling programs to assist families who maintain persons with Alzheimer's disease and other dementia in the home setting. No agency shall be required to provide any services under this section until such time as sufficient funds have been appropriated or otherwise made available by the Legislature specifically for the purposes of the treatment of persons with Alzheimer's and other dementia;

(ff) Working with the advice and consent of the administration of Ellisville State School, to enter into negotiations with the Economic Development Authority of Jones County for the purpose of negotiating the possible exchange, lease or sale of lands owned by Ellisville State School to the Economic Development Authority of Jones County. It is the intent of the Mississippi Legislature that such negotiations shall ensure that the financial interest of the persons with an intellectual disability served by Ellisville State School will be held paramount in the course of these negotiations. The Legislature also recognizes the importance of economic development to the citizens of the State of Mississippi and Jones County, and encourages fairness to the Economic Development Authority of Jones County. Any negotiations proposed which would result in the recommendation for exchange, lease or sale of lands owned by Ellisville State School must have the approval of the State Board of Mental Health. The State Board of Mental Health may and has the final authority as to whether or not these negotiations result in the exchange, lease or sale of the properties it currently holds in trust for persons with an intellectual disability served at Ellisville State School.

If the State Board of Mental Health authorizes the sale of lands owned by Ellisville State School, as provided for under this paragraph (ff), the monies derived from the sale shall be placed into a special fund that is created in the State Treasury to be known as the "Ellisville State School Client's Trust Fund." The principal of the trust fund shall remain inviolate and shall never be expended. Any interest earned on the principal may be expended solely for the benefits of clients served at Ellisville State School. The State Treasurer shall invest the monies of the trust fund in any of the investments authorized for the Mississippi Prepaid Affordable College Tuition Program under Section 37-155-9, and those investments shall be subject to the limitations prescribed by Section 37-155-9. Unexpended amounts remaining in the trust fund at the end of a fiscal year shall not lapse into the State General Fund, and any interest earned on amounts in the trust fund shall be deposited to the credit of the trust fund. The administration of Ellisville State School may use any interest earned on the principal of the trust fund, upon appropriation by the Legislature, as needed for services or facilities by the clients of Ellisville State School. Ellisville State School shall make known to the Legislature, through the Legislative Budget Committee and the respective Appropriations Committees of the House and Senate, its proposed use of interest earned on the principal of the trust fund for any fiscal year in which it proposes to make expenditures thereof. The State Treasurer shall provide Ellisville State School with an annual report on the Ellisville State School Client's Trust Fund to indicate the total monies in the trust fund, interest earned during the year, expenses paid from the trust fund and such other related information.

Nothing in this section shall be construed as applying to or affecting mental health/intellectual disability services provided by hospitals as defined in Section 41-9-3(a), and/or their subsidiaries and divisions, which hospitals, subsidiaries and divisions are licensed and regulated by the Mississippi State Department of Health unless such hospitals, subsidiaries or divisions voluntarily request certification by the Mississippi State Department of Mental Health.

All new programs authorized under this section shall be subject to the availability of funds appropriated therefor by the Legislature;

(gg) Working with the advice and consent of the administration of Boswell Regional Center, to enter into negotiations with the Economic Development Authority of Simpson County for the purpose of negotiating the possible exchange, lease or sale of lands owned by Boswell Regional Center to the Economic Development Authority of Simpson County. It is the intent of the Mississippi Legislature that such negotiations shall ensure that the financial interest of the persons with an intellectual disability served by Boswell Regional Center will be held paramount in the course of these negotiations. The Legislature also recognizes the importance of economic development to the citizens of the State of Mississippi and Simpson County, and encourages fairness to the Economic Development Authority of Simpson County. Any negotiations proposed which would result in the recommendation for exchange, lease or sale of lands owned by Boswell Regional Center must have the approval of the State Board of Mental Health. The State Board of Mental Health may and has the final authority as to whether or not these negotiations result in the exchange, lease or sale of the properties it currently holds in trust for persons with an intellectual disability served at Boswell Regional Center. In any such exchange, lease or sale of such lands owned by Boswell Regional Center, title to all minerals, oil and gas on such lands shall be reserved, together with the right of ingress and egress to remove same, whether such provisions be included in the terms of any such exchange, lease or sale or not.

If the State Board of Mental Health authorizes the sale of lands owned by Boswell Regional Center, as provided for under this paragraph (gg), the monies derived from the sale shall be placed into a special fund that is created in the State Treasury to be known as the "Boswell Regional Center Client's Trust Fund." The principal of the trust fund shall remain inviolate and shall never be expended. Any earnings on the principal may be expended solely for the benefits of clients served at Boswell Regional Center. The State Treasurer shall invest the monies of the trust fund in any of the investments authorized for the Mississippi Prepaid Affordable College Tuition Program under Section 37-155-9, and those investments shall be subject to the limitations prescribed by Section 37-155-9. Unexpended amounts remaining in the trust fund at the end of a fiscal year shall not lapse into the State General Fund, and any earnings on amounts in the trust fund shall be deposited to the credit of the trust fund. The administration of Boswell Regional Center may use any earnings on the principal of the trust fund, upon appropriation by the Legislature, as needed for services or facilities by the clients of Boswell Regional Center. Boswell Regional Center shall make known to the Legislature, through the Legislative Budget Committee and the respective Appropriations Committees of the House and Senate, its proposed use of the earnings on the principal of the trust fund for any fiscal year in which it proposes to make expenditures thereof. The State Treasurer shall provide Boswell Regional Center with an annual report on the Boswell Regional Center Client's Trust Fund to indicate the total monies in the trust fund, interest and other income earned during the year, expenses paid from the trust fund and such other related information.

Nothing in this section shall be construed as applying to or affecting mental health/intellectual disability services provided by hospitals as defined in Section 41-9-3(a), and/or their subsidiaries and divisions, which hospitals, subsidiaries and divisions are licensed and regulated by the Mississippi State Department of Health unless such hospitals, subsidiaries or divisions voluntarily request certification by the Mississippi State Department of Mental Health.

All new programs authorized under this section shall be subject to the availability of funds appropriated therefor by the Legislature;

(hh) Notwithstanding any other section of the code, the Board of Mental Health shall be authorized to fingerprint and perform a criminal history record check on every employee or volunteer. Every employee and volunteer shall provide a valid current social security number and/or driver's license number which shall be furnished to conduct the criminal history record check. If no disqualifying record is identified at the state level, fingerprints shall be forwarded to the Federal Bureau of Investigation for a national criminal history record check;

(ii) The Department of Mental Health shall have the authority for the development of a consumer friendly single point of intake and referral system within its service areas for persons with mental illness, an intellectual disability, developmental disabilities or alcohol or substance abuse who need assistance identifying or accessing appropriate services. The department will develop and implement a comprehensive evaluation procedure ensuring that, where appropriate, the affected person or their parent or legal guardian will be involved in the assessment and planning process. The department, as the point of intake and as service provider, shall have the authority to determine the appropriate institutional, hospital or community care setting for persons who have been diagnosed with mental illness, an intellectual disability, developmental disabilities and/or alcohol or substance abuse, and may provide for the least restrictive placement if the treating professional believes such a setting is appropriate, if the person affected or their parent or legal guardian wants such services, and if the department can do so with a reasonable modification of the program without creating a fundamental alteration of the program. The least restrictive setting could be an institution, hospital or community setting, based upon the needs of the affected person or their parent or legal guardian;

(jj) To have the sole power and discretion to enter into, sign, execute and deliver long-term or multiyear leases of real and personal property owned by the Department of Mental Health to and from other state and federal agencies and private entities deemed to be in the public's best interest. Any monies derived from such leases shall be deposited into the funds of the Department of Mental Health for its exclusive use. Leases to private entities shall be approved by the Department of Finance and Administration and all leases shall be filed with the Secretary of State;

(kk) To certify and establish minimum standards and minimum required services for county facilities used for housing, feeding and providing medical treatment for any person who has been involuntarily ordered admitted to a treatment center by a court of competent jurisdiction. The minimum standard for the initial assessment of those persons being housed in county facilities is for the assessment to be performed by a physician, preferably a psychiatrist, or by a nurse practitioner, preferably a psychiatric nurse practitioner. If the department finds deficiencies in any such county facility or its provider based on the minimum standards and minimum required services established for certification, the department shall give the county or its provider a six-month probationary period to bring its standards and services up to the established minimum standards and minimum required services. After the six-month probationary period, if the department determines that the county or its provider still does not meet the minimum standards and minimum required services, the department may remove the certification of the county or provider and require the county to contract with another county having a certified facility to hold those persons for that period of time pending transportation and admission to a state treatment facility. Any cost incurred by a county receiving an involuntarily committed person from a county with a decertified holding facility shall be reimbursed by the home county to the receiving county.



§ 41-4-8 - Falsification of diagnosis of Medicaid-eligible client for mental health benefits

(1) A person shall not make, present or cause to be made or presented a material falsification of diagnosis of a Medicaid-eligible client for a claim for Medicaid mental health services benefits, knowing the diagnosis and claim to be false, fictitious or fraudulent.

(2) A person who violates this section shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not more than five (5) years, or by a fine of not more than One Hundred Thousand Dollars ($ 100,000.00), or both.

(3) For purposes of subsection (1), if a regional mental health/intellectual disability center submits claims for Medicaid reimbursement or other funds from the Department of Mental Health, the lack of a certified physician or psychologist evaluation of the client for such claim as required under Section 41-4-7(c) shall be deemed a material falsification of diagnosis by the person responsible for making or presenting such claim.



§ 41-4-9 - Advisory councils

The State Board of Mental Health is hereby authorized and directed to create advisory councils to assist the board and department in the performance and discharge of their duties.



§ 41-4-10 - Strategic Planning and Best Practices Committee created; purpose; composition [Repealed effective July 1, 2017]

There is hereby established a Strategic Planning and Best Practices Committee (committee) for the purpose of improving and coordinating mental health services in the state. The committee shall consist of eleven (11) members appointed by the Governor as follows:

(a) Two (2) members of the State Board of Mental Health;

(b) The Chairman of the Department of Psychiatry at the University of Mississippi Medical Center;

(c) The Executive Director of the Division of Medicaid in the Office of the Governor;

(d) Two (2) directors of community mental health centers that are members of the Mississippi Association of Community Mental Health Centers.

(e) One (1) representative of a nonprofit mental health advocacy group;

(f) One (1) consumer or family member of a consumer of mental health services;

(g) One (1) representative from a separate, private, nonprofit provider of a continuum of mental health services;

(h) Two (2) individuals knowledgeable in the field of mental health and/or with experience in business management or public administration.

All appointed members of the Strategic Planning and Best Practices Committee shall be appointed to three-year terms and may be reappointed.

The committee shall meet and elect a chairman, who shall not be a member of the Mississippi Board of Mental Health or the State Board of Health. The committee shall meet upon the call of the chair.

The Lieutenant Governor may designate one (1) Senator and the Speaker of the House of Representatives may designate one (1) Representative to attend any meeting of the Strategic Planning and Best Practices Committee. The appointing authorities may designate alternate members from their respective houses to serve when the regular designees are unable to attend the meetings of the committee.

The committee shall work with the Mississippi Department of Mental Health and the Regional Community Mental Health and Intellectual Disability Commissions to produce the state strategic plan as required in Section 41-4-7(d).

The Department of Mental Health shall provide professional and technical support to the committee, including the services of the department's medical director, and its planning staff. Additionally, the committee shall be authorized to seek grants from public and private sources to conduct the necessary studies and evaluations to support the committee in carrying out its responsibilities. The committee may also seek the assistance of the state institutions of higher learning, the State Department of Health, the Division of Medicaid, the State Department of Education, any community mental health center, and any other state agency whose expertise may be helpful to the committee.

This section shall stand repealed from and after July 1, 2017.



§ 41-4-11 - Abolition of certain agencies, and transfer of authority, personnel and property to state board of mental health

(1) On July 1, 1974, the Board of Trustees of Mental Institutions of the State of Mississippi and the Mississippi Interagency Commission on Mental Illness and Mental Retardation shall be abolished. The authority now vested in the State Board of Health relating to mental health, drug misuse and alcoholism is rescinded as of July 1, 1974.

(2) As of July 1, 1974, the Mississippi State Hospital at Whitfield, the East Mississippi State Hospital at Meridian, the Ellisville State School at Ellisville, the North Mississippi Regional Center at Oxford, and any other mental or intellectual disability facility that may be established, shall become subject to the jurisdiction and control of the State Department of Mental Health.

(3) All duties, responsibilities, authority, power, assets, liabilities, contractual rights and obligations, and property rights, whether accruing or vesting in the abolished agencies before or after April 23, 1974, are vested in the State Board of Mental Health.

(4) The board upon recommendation of the executive director shall select the heads of divisions and institutions necessary to carry out the provisions of this chapter who shall have qualifications appropriate to the duties they must discharge.

(5) Employees of the abolished agencies or divisions of agencies holding positions on June 30, 1974, shall be employees of the State Department of Mental Health on July 1, 1974. The board may combine or abolish positions as necessary to carry out the provisions of this chapter.

(6) Subject to the provisions and limitations of this chapter as expressly set forth in Section 41-4-13, all offices, services, programs and other activities of the abolished agencies or divisions of agencies are made offices, services, programs or other activities of the State Department of Mental Health, and the board is authorized to reorganize such offices, services, programs or other activities so as to achieve economy and efficiency; and the board may establish bureaus, divisions, hospitals, clinics, mental health centers, homes for persons with an intellectual disability, or other facilities for providing mental health services if it finds such action to be in the public interest.



§ 41-4-13 - Purchases

All commodities, equipment and furniture purchased and supply contracts entered into by the board shall be in accord with the provisions of Title 31, Chapter 7, Mississippi Code of 1972. No purchases shall be made from, nor shall any sales be made to, any member of the board.



§ 41-4-17 - Children's rehabilitation center excepted from state board of mental health jurisdiction

Nothing herein contained shall operate to vest the State Board of Mental Health with any authority or jurisdiction over the Mississippi Children's Rehabilitation Center.



§ 41-4-18 - Department authorized to contract with private or public entities to transfer certain ICFMR beds to other private or public entities to better meet needs of individuals with intellectual disabilities; license for beds to remain with department

(1) Notwithstanding Section 41-7-191(11) and Section 41-7-171 et seq., Mississippi Code of 1972, or any other section of law, the Department of Mental Health shall have the authority to contract with private and/or public entities to transfer beds within Intermediate Care Facilities for the Mentally Retarded owned and operated by the Department of Mental Health to locations owned and operated by private and/or public entities for the purpose of serving individuals with intellectual disabilities in the settings most appropriate to meet their needs.

(2) Any license granted to the Department of Mental Health by the Department of Health for the operation of transferred Intermediate Care Facility for the Mentally Retarded beds shall remain in the name of the Department of Mental Health and shall not be transferred into the name of the contractor unless the contractor has received the appropriate certificates of need.



§ 41-4-19 - Transfer of funds; issuance of warrants

The board, may with the approval of the commission of budget and accounting, require the transfer of funds appropriated for the use of agencies consolidated under the provisions of this chapter. Said funds shall be transferred by the state auditor of public accounts to a separate account in the state treasury. The auditor shall issue his warrants upon requisitions signed by the proper person, officer or officers designated by the board.



§ 41-4-21 - Fiscal procedures

For the operations of all facilities placed under the control of the department and for all of its operations, the board shall adopt a uniform system of reporting and accounting approved by the state department of audit, and shall prepare an annual report to the legislature setting forth the disbursements of all moneys appropriated and specifying the facilities and activities upon which funds were expended. It shall prepare annually, or cause to be prepared, a budget for its total operation for the ensuing fiscal period in the manner and form as required by the legislative budget office.



§ 41-4-23 - Security guards and campus police at mental health or intellectual disability facilities

(a) It will be the duty of the director of any mental health or intellectual disability facility under the direction or control of the State Department of Mental Health to designate certain employees as security guards and campus police. The names, qualifications, and training of such campus police will be reported to the Executive Director of the State Department of Mental Health and spread upon the official minutes of the State Board of Mental Health.

All campus police, subsequent to employment but prior to performing duties as campus police, will attend and satisfactorily complete the training course required for law enforcement officers at the Law Enforcement Officer's Training Academy or an equivalent facility. Campus police training may be at the expense of the Department of Mental Health and conditioned upon work repayment by the employee in accordance with educational leave regulations promulgated by the State Board of Mental Health. Failure to meet repayment obligations may result in revocation of law enforcement certification in the same manner provided in Section 37-101-291. A complete record of all law enforcement training of each employee will be maintained in each employee's record of employment. A master file of all such employees' training will be kept in the central office of the State Department of Mental Health.

(b) All campus police will be duly constituted peace officers with powers and duties of a constable but such authority may be exercised only on the premises of institutions under the control of the State Department of Mental Health and public property immediately adjacent to such premises. Each person designated as a security guard or campus police will enter into bond in the penalty amount of not less than Ten Thousand Dollars ($ 10,000.00), the premium for which shall be paid by the facility employing such security guard or campus police.

(c) All security guards and campus police will exercise their authority while in performance of their duty on any of the facilities under the direction or control of the State Department of Mental Health and public property immediately adjacent to such facilities; will be required to dress in uniforms prescribed by the State Board of Mental Health; and will be authorized to carry weapons. Employees designated as campus police shall be duly sworn and vested with authority to bear arms and make arrests, and shall exercise primarily the responsibilities of the prevention and detection of crime, the apprehension of criminals, and the enforcement of the ordinances and policies of the Department of Mental Health, a political subdivision of the State of Mississippi. Employees designated as campus police shall be considered law enforcement officers within the meaning of Section 45-6-3.



§ 41-4-25 - Director of mental health facility authorized to transfer patient to another department facility

Notwithstanding any other provision of law, the director of a Department of Mental Health facility has the authority to transfer any patient/resident to another Department of Mental Health facility as necessary for the welfare of that or any other patients/residents.



§ 41-4-27 - Mental health crisis center in Brookhaven, Mississippi, named in honor of Senator Billy V. Harvey

The mental health crisis center located in Brookhaven, Mississippi, shall be named in honor of the late Senator Billy V. Harvey. The Department of Mental Health shall place a distinctive plaque in a prominent place within the crisis center, which states the background, accomplishments and service of the late Senator Billy V. Harvey to the State of Mississippi.






Chapter 5 - GOVERNING AUTHORITIES FOR STATE HOSPITALS AND INSTITUTIONS

STATE ELEEMOSYNARY INSTITUTIONS [REPEALED]



BOARD OF TRUSTEES OF MENTAL INSTITUTIONS

§ 41-5-44 - Establishment of nursing home for patients with an intellectual disability

(a) The Board of Mental Health is directed, if such is determined to be feasible by the board, to establish, equip, staff and operate nursing homes for patients with an intellectual disability. Those nursing homes shall be equipped, staffed and operated in accordance with the minimum standards established by the State Department of Health, and shall meet all the requirements for the admission and care of patients eligible for Medicare and Medicaid assistance as required by Titles XVIII and XIX of the Social Security Act, as amended.

(b) Admission to the nursing homes shall be limited to those patients who have been admitted to the mental institutions or intellectual disability centers or eligible for admission to the mental institutions or intellectual disability centers according to state laws and who have been certified as eligible for Medicare or Medicaid assistance as determined by the provisions of Mississippi laws governing the administration of Titles XVIII and XIX of the Social Security Act, as amended.

(c) The purpose of this section is to provide a nursing facility within the environs of the former Tuberculosis Sanatorium of Mississippi, thereby providing a needed service to eligible patients by making use of available buildings and resources for their care and constituting an additional service rendered by the institution.






PENALTIES [REPEALED]






Chapter 7 - HOSPITAL AND HEALTH CARE COMMISSIONS

STATE HOSPITAL COMMISSION; INDIGENT CARE LAW

§ 41-7-21 - Local boards of trustees may enact rules and regulations

The board of trustees for such hospital or hospitals are authorized to adopt such other rules and regulations as may become necessary in each community to protect the patients and charity fund, and to make an equitable distribution of said funds in said counties and districts in the territories served by their respective institutions.



§ 41-7-35 - Hospitals may not exact additional payments from patients

No hospital shall be allowed to charge, accept or retain any additional payment from or in behalf of any indigent patient for hospital services rendered while being cared for under the terms of Sections 41-7-1 through 41-7-45, unless it appears that the patient was wrongfully or mistakenly qualified or admitted as an indigent patient. This section shall not be construed, however, to prohibit any hospital from charging, accepting or retaining lawful payments or contributions from governmental or other public sources or from philanthropic or charitable sources having an impersonal interest in the patients involved.



§ 41-7-39 - Wrongfully obtaining care, treatment or hospitalization

Any person knowingly obtaining or attempting to obtain, or any person, firm or corporation who knowingly aids or abets any person to obtain, or attempt to obtain, by means of a willfully false statement or representation or impersonation, or other fraudulent device, any care, treatment or hospitalization provided by the provisions of Sections 41-7-1 through 41-7-45, to which he is not lawfully entitled shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished as provided by law.



§ 41-7-45 - Laws governing funds to apply

All sums of money that may be appropriated to carry out the provisions of Sections 41-7-1 through 41-7-45 shall be expended only pursuant to appropriation approved by the Legislature and as provided by law.






HOSPITAL REIMBURSEMENT COMMISSION

§ 41-7-71 - Declaration of policy

It is hereby declared to be the policy of the State of Mississippi that a patient or resident in a state institution whose estate is sufficient, or, if not, who has (a) a spouse; or (b) one or more parent(s) if said patient or resident is under the age of twenty-one (21) years and unmarried, who is(are) financially able to pay all or any part of the cost of such hospitalization or treatment, shall be required to pay for all or part of his or her maintenance in such institution. No resident of this state shall be refused admission to or treatment in any of the institutions enumerated in Section 41-7-73 because of his inability to pay all or any of said costs. It shall be the duty of the director or the governing board, as appropriate, of the admitting institution to ascertain the financial ability of the patient or resident and to establish an amount to be paid monthly based on current ability to pay, with a continuing claim for the difference in the amount paid and the maximum charges assessed that could be made as determined pursuant to Section 41-7-79.



§ 41-7-73 - State institutions enumerated

The term "state institution" or "state institutions" as used in Sections 41-7-71 through 41-7-95 shall include the following: Mississippi State Hospital at Whitfield, Ellisville State School, East Mississippi State Hospital at Meridian, Mississippi Children's Rehabilitation Center, North Mississippi Regional Center, Hudspeth Regional Center, South Mississippi Regional Center, North Mississippi State Hospital at Tupelo, South Mississippi State Hospital at Purvis, University of Mississippi Hospital, Boswell Regional Center, the Mississippi Adolescent Center at Brookhaven, the Specialized Treatment Facility for the Emotionally Disturbed in Harrison County, and the Central Mississippi Residential Center at Newton.



§ 41-7-79 - Assessment and collection of charges by state institutions

Each state institution shall have the power to assess and collect charges from patients, patients' estates and from all persons legally liable for the cost of care of such patients in such state institution. The maximum charges which may be made shall be based on the estimated cost of operating the institution, and such costs shall include a reasonable amount for depreciation. The director or the governing board of each institution, as appropriate, shall investigate or cause to be investigated the financial ability of each patient, his or her estate, and all other persons legally liable for the cost or care of the patient, and the charges assessed shall be in accordance with the ability of the person assessed to pay.

The Director of the Mississippi Children's Rehabilitation Center or the governing board of the center, as appropriate, upon conclusion of the investigation of the financial ability of each patient and all other persons legally liable for the cost of care of the patient, shall assess a fee against each patient based on the financial ability of such patient or others legally liable for such patient to pay. The fee shall be adjustable and commensurate with the patient's financial ability to pay. In order to receive the benefits of the sliding scale fee each patient is required to provide for the Children's Rehabilitation Center sufficient financial information in order to allow the center to make a determination as to whether or not a reduced fee is appropriate. The center shall not utilize such fee scale for any patient unless the patient has a need for additional treatment, and has no insurance covering his treatment or such insurance is exhausted. The Children's Rehabilitation Center shall make every effort to collect the total charges from a patient, the patient's estate and from all persons legally liable for the cost of care of the patient before it may utilize a sliding fee scale for the patient.

After three (3) good faith attempts have been made to collect a remaining balance of such charges, and upon the recommendation of the Children's Rehabilitation Center fiscal officer, said balance may be declared uncollectible and worthless, and no longer listed as an asset.

In the determination of ability to pay, the director or governing board shall not work an undue hardship on any patient or person legally responsible for such a patient. The value of a homestead shall not be considered in determining the ability to pay. The number of dependents of a patient or the party legally responsible for such patient shall be considered in determining ability to pay. The value of real and/or personal property may also be considered.

The director or the governing board, as appropriate, shall have authority to enter into agreements with the patients or others legally liable whereby periodic payments can be made on said accounts. The director or governing board may accept notes, secured or open, or any other evidences of indebtedness.

The director or the governing board, as appropriate, of each state institution shall have the right to institute suits where necessary or advisable, and it shall be the duty of the Attorney General to institute such suits either in the name of the institution or in the name of the State of Mississippi. Except in matters involving the administration of estates, the probate of wills or the appointment of guardians or conservators, venue for such suits shall lie in the county in which the institution is located, and the venue shall not be subject to change.



§ 41-7-87 - No priority in admitting patients to institutions

No state institution shall give admission priority because of a patient's ability to pay. However, nothing in this section shall in any way affect the duties, responsibilities and requirements imposed on the University of Mississippi Hospital by Sections 37-115-25, 37-115-31, Mississippi Code of 1972.



§ 41-7-90 - Patient's personal deposit fund; applied to payment of care; disposition of personal property

(1) Any funds given or provided for the purpose of supplying extra comforts, conveniences or services to any patient in any state institution enumerated in Section 41-7-73, and any funds otherwise received and held from, for or on behalf of any such patient, shall be deposited by the director or other proper officer of the institution to the credit of that patient in an account which shall be known as the Patient's Personal Deposit Fund. Whenever the sum belonging to any patient, deposited to the patient's personal deposit fund, exceeds the sum of Seven Hundred Fifty Dollars ($ 750.00), the excess may be applied to the payment of the care, support, maintenance and medical attention of the patient.

(2) After the death or discharge of any patient for whose benefit any such fund has heretofore or shall hereafter be provided, any unexpended balance remaining in his personal deposit fund shall be applied for payment of care, cost of support, maintenance and medical attention, not to exceed the maximum charge that could be made as determined pursuant to Section 41-7-79. In the event any unexpended balance remains in that patient's personal deposit fund after complete reimbursement has been made for payment of care, support, maintenance and medical attention, and the director or other proper officer of the state institution has been or shall be unable to locate the person or persons entitled to such unexpended balance, the director or other proper officer may, after the lapse of one (1) year from the date of such death or discharge, deposit the unexpended balance to the credit of that institution's operating fund.

(3) All personal property, other than money, left by a patient at any state institution which has remained unclaimed for one (1) year shall be disposed of in any manner determined by the director or other proper officer of the institution.

(4) The provisions of Section 43-13-120 shall not be applicable to any Medicaid patient in a state institution listed in Section 41-7-73, who has a personal deposit fund as provided for in this section.



§ 41-7-91 - Deposit of funds

All funds collected under the provisions of Sections 41-7-71 through 41-7-95 shall be deposited in the state treasury to the credit of the operating fund of the institution where the patient is confined or is receiving treatment.



§ 41-7-95 - Moneys exempted; certain sections not repealed

All moneys collected under the provisions of Section 11-7-13 of the Mississippi Code of 1972, shall be exempted from the provisions of Sections 41-7-71 through 41-7-95.

Nothing in Sections 41-7-71 through 41-7-95 shall be construed as repealing Sections 85-3-17 and 85-3-19.






HEALTH CARE COMMISSION

§ 41-7-133 - Utilization of federal funds

Federal funds, if available, may be utilized to increase, expand or enlarge (1) any hospital or other health facility provided for and constructed in part by a grant under Sections 41-7-111 through 41-7-149, or (2) any hospital constructed in part by a grant under said sections, so as to provide for diagnostic or treatment centers and/or hospitals for the chronically ill and impaired and/or rehabilitation facilities and/or nursing homes, to be operated in connection with such hospital. However, such federal funds shall not be included in computing the cost of such construction for the purpose of determining the maximum amount of the grant of state funds. Such state funds, together with locally provided funds, may be used, however, for the purpose of matching any available federal funds. In determining the cost of any such construction, there may be included the fair market value of any equipment, material or building donated or otherwise made permanently available by any local group, political subdivision or individual, but the value of the services of any such group or person shall not be included.



§ 41-7-140 - Continuing education program for hospital trustees

(1) Members of boards of trustees of hospitals who bear legal responsibility for the operation of such hospitals shall have made available by the State Department of Health a course of not less than ten (10) clock hours annually of training as continuing education.

(2) The State Department of Health, through regulations issued in accordance with law, shall prescribe the curriculum to be pursued, including subjects and areas of information deemed pertinent to the duties, activities and exercise of authority as hospital trustees; provided, however, that the department shall solicit advice and recommendations appertaining to such instruction from associations and other cognizant sources on hospital operation within the state.

(3) Such continuing education, attendance upon which shall not be mandatory for hospital trustees, shall be offered at such times and places so as to minimize inconvenience and hardship upon hospital trustees. Each hospital is hereby authorized and empowered to reimburse each trustee actual reasonable expenses incurred in attending such meetings.

(4) The department shall maintain records of all such continuing education programs and the names of all hospital trustees receiving such training.



§ 41-7-145 - Conveyance of existing hospital facilities or other property

Any county board of supervisors or the governing authority of any municipality may, in carrying out or in furtherance of the provisions of Sections 41-7-111 through 41-7-149, or any program or plan adopted under such sections, as a part of any contribution, cash or otherwise, that may be required by such county or municipality, convey to any municipality, county or other political subdivision or agency of the state any property, real or personal, or any existing hospital facilities or other existing facilities suitable for hospital purposes owned by such county or municipality and not needed by it for governmental purposes. Such conveyance shall be upon such terms and conditions as may be agreed upon.



§ 41-7-149 - Annual audit

The State Auditor shall make an annual audit of the accounts and expenditures of the Mississippi Health Care Commission.






HEALTH CARE CERTIFICATE OF NEED LAW OF 1979

§ 41-7-171 - Short title

Sections 41-7-171 through 41-7-209 shall be known and may be cited as the "Mississippi Health Care Certificate of Need Law of 1979."



§ 41-7-173 - Definitions

For the purposes of Section 41-7-171 et seq., the following words shall have the meanings ascribed herein, unless the context otherwise requires:

(a) "Affected person" means (i) the applicant; (ii) a person residing within the geographic area to be served by the applicant's proposal; (iii) a person who regularly uses health care facilities or HMOs located in the geographic area of the proposal which provide similar service to that which is proposed; (iv) health care facilities and HMOs which have, prior to receipt of the application under review, formally indicated an intention to provide service similar to that of the proposal being considered at a future date; (v) third-party payers who reimburse health care facilities located in the geographical area of the proposal; or (vi) any agency that establishes rates for health care services or HMOs located in the geographic area of the proposal.

(b) "Certificate of need" means a written order of the State Department of Health setting forth the affirmative finding that a proposal in prescribed application form, sufficiently satisfies the plans, standards and criteria prescribed for such service or other project by Section 41-7-171 et seq., and by rules and regulations promulgated thereunder by the State Department of Health.

(c) (i) "Capital expenditure," when pertaining to defined major medical equipment, shall mean an expenditure which, under generally accepted accounting principles consistently applied, is not properly chargeable as an expense of operation and maintenance and which exceeds One Million Five Hundred Thousand Dollars ($ 1,500,000.00).

(ii) "Capital expenditure," when pertaining to other than major medical equipment, shall mean any expenditure which under generally accepted accounting principles consistently applied is not properly chargeable as an expense of operation and maintenance and which exceeds Two Million Dollars ($ 2,000,000.00) for a single diagnostic, therapeutic, rehabilitative, preventive or palliative procedure service, or series of such procedures, or which exceeds Five Million Dollars ($ 5,000,000.00) for any other type of expenditure.

(iii) A "capital expenditure" shall include the acquisition, whether by lease, sufferance, gift, devise, legacy, settlement of a trust or other means, of any facility or part thereof, or equipment for a facility, the expenditure for which would have been considered a capital expenditure if acquired by purchase. Transactions which are separated in time but are planned to be undertaken within twelve (12) months of each other and are components of an overall plan for meeting patient care objectives shall, for purposes of this definition, be viewed in their entirety without regard to their timing.

(iv) In those instances where a health care facility or other provider of health services proposes to provide a service in which the capital expenditure for major medical equipment or other than major medical equipment or a combination of the two (2) may have been split between separate parties, the total capital expenditure required to provide the proposed service shall be considered in determining the necessity of certificate of need review and in determining the appropriate certificate of need review fee to be paid. The capital expenditure associated with facilities and equipment to provide services in Mississippi shall be considered regardless of where the capital expenditure was made, in state or out of state, and regardless of the domicile of the party making the capital expenditure, in state or out of state.

(d) "Change of ownership" includes, but is not limited to, inter vivos gifts, purchases, transfers, lease arrangements, cash and/or stock transactions or other comparable arrangements whenever any person or entity acquires or controls a majority interest of the facility or service. Changes of ownership from partnerships, single proprietorships or corporations to another form of ownership are specifically included. However, "change of ownership" shall not include any inherited interest acquired as a result of a testamentary instrument or under the laws of descent and distribution of the State of Mississippi.

(e) "Commencement of construction" means that all of the following have been completed with respect to a proposal or project proposing construction, renovating, remodeling or alteration:

(i) A legally binding written contract has been consummated by the proponent and a lawfully licensed contractor to construct and/or complete the intent of the proposal within a specified period of time in accordance with final architectural plans which have been approved by the licensing authority of the State Department of Health;

(ii) Any and all permits and/or approvals deemed lawfully necessary by all authorities with responsibility for such have been secured; and

(iii) Actual bona fide undertaking of the subject proposal has commenced, and a progress payment of at least one percent (1%) of the total cost price of the contract has been paid to the contractor by the proponent, and the requirements of this paragraph (e) have been certified to in writing by the State Department of Health.

Force account expenditures, such as deposits, securities, bonds, et cetera, may, in the discretion of the State Department of Health, be excluded from any or all of the provisions of defined commencement of construction.

(f) "Consumer" means an individual who is not a provider of health care as defined in paragraph (q) of this section.

(g) "Develop," when used in connection with health services, means to undertake those activities which, on their completion, will result in the offering of a new institutional health service or the incurring of a financial obligation as defined under applicable state law in relation to the offering of such services.

(h) "Health care facility" includes hospitals, psychiatric hospitals, chemical dependency hospitals, skilled nursing facilities, end-stage renal disease (ESRD) facilities, including freestanding hemodialysis units, intermediate care facilities, ambulatory surgical facilities, intermediate care facilities for the mentally retarded, home health agencies, psychiatric residential treatment facilities, pediatric skilled nursing facilities, long-term care hospitals, comprehensive medical rehabilitation facilities, including facilities owned or operated by the state or a political subdivision or instrumentality of the state, but does not include Christian Science sanatoriums operated or listed and certified by the First Church of Christ, Scientist, Boston, Massachusetts. This definition shall not apply to facilities for the private practice, either independently or by incorporated medical groups, of physicians, dentists or health care professionals except where such facilities are an integral part of an institutional health service. The various health care facilities listed in this paragraph shall be defined as follows:

(i) "Hospital" means an institution which is primarily engaged in providing to inpatients, by or under the supervision of physicians, diagnostic services and therapeutic services for medical diagnosis, treatment and care of injured, disabled or sick persons, or rehabilitation services for the rehabilitation of injured, disabled or sick persons. Such term does not include psychiatric hospitals.

(ii) "Psychiatric hospital" means an institution which is primarily engaged in providing to inpatients, by or under the supervision of a physician, psychiatric services for the diagnosis and treatment of persons with mental illness.

(iii) "Chemical dependency hospital" means an institution which is primarily engaged in providing to inpatients, by or under the supervision of a physician, medical and related services for the diagnosis and treatment of chemical dependency such as alcohol and drug abuse.

(iv) "Skilled nursing facility" means an institution or a distinct part of an institution which is primarily engaged in providing to inpatients skilled nursing care and related services for patients who require medical or nursing care or rehabilitation services for the rehabilitation of injured, disabled or sick persons.

(v) "End-stage renal disease (ESRD) facilities" means kidney disease treatment centers, which includes freestanding hemodialysis units and limited care facilities. The term "limited care facility" generally refers to an off-hospital-premises facility, regardless of whether it is provider or nonprovider operated, which is engaged primarily in furnishing maintenance hemodialysis services to stabilized patients.

(vi) "Intermediate care facility" means an institution which provides, on a regular basis, health-related care and services to individuals who do not require the degree of care and treatment which a hospital or skilled nursing facility is designed to provide, but who, because of their mental or physical condition, require health-related care and services (above the level of room and board).

(vii) "Ambulatory surgical facility" means a facility primarily organized or established for the purpose of performing surgery for outpatients and is a separate identifiable legal entity from any other health care facility. Such term does not include the offices of private physicians or dentists, whether for individual or group practice, and does not include any abortion facility as defined in Section 41-75-1(f).

(viii) "Intermediate care facility for the mentally retarded" means an intermediate care facility that provides health or rehabilitative services in a planned program of activities to persons with an intellectual disability, also including, but not limited to, cerebral palsy and other conditions covered by the Federal Developmentally Disabled Assistance and Bill of Rights Act, Public Law 94-103.

(ix) "Home health agency" means a public or privately owned agency or organization, or a subdivision of such an agency or organization, properly authorized to conduct business in Mississippi, which is primarily engaged in providing to individuals at the written direction of a licensed physician, in the individual's place of residence, skilled nursing services provided by or under the supervision of a registered nurse licensed to practice in Mississippi, and one or more of the following services or items:

1. Physical, occupational or speech therapy;

2. Medical social services;

3. Part-time or intermittent services of a home health aide;

4. Other services as approved by the licensing agency for home health agencies;

5. Medical supplies, other than drugs and biologicals, and the use of medical appliances; or

6. Medical services provided by an intern or resident-in-training at a hospital under a teaching program of such hospital.

Further, all skilled nursing services and those services listed in items 1 through 4 of this subparagraph (ix) must be provided directly by the licensed home health agency. For purposes of this subparagraph, "directly" means either through an agency employee or by an arrangement with another individual not defined as a health care facility.

This subparagraph (ix) shall not apply to health care facilities which had contracts for the above services with a home health agency on January 1, 1990.

(x) "Psychiatric residential treatment facility" means any nonhospital establishment with permanent licensed facilities which provides a twenty-four-hour program of care by qualified therapists, including, but not limited to, duly licensed mental health professionals, psychiatrists, psychologists, psychotherapists and licensed certified social workers, for emotionally disturbed children and adolescents referred to such facility by a court, local school district or by the Department of Human Services, who are not in an acute phase of illness requiring the services of a psychiatric hospital, and are in need of such restorative treatment services. For purposes of this subparagraph, the term "emotionally disturbed" means a condition exhibiting one or more of the following characteristics over a long period of time and to a marked degree, which adversely affects educational performance:

1. An inability to learn which cannot be explained by intellectual, sensory or health factors;

2. An inability to build or maintain satisfactory relationships with peers and teachers;

3. Inappropriate types of behavior or feelings under normal circumstances;

4. A general pervasive mood of unhappiness or depression; or

5. A tendency to develop physical symptoms or fears associated with personal or school problems. An establishment furnishing primarily domiciliary care is not within this definition.

(xi) "Pediatric skilled nursing facility" means an institution or a distinct part of an institution that is primarily engaged in providing to inpatients skilled nursing care and related services for persons under twenty-one (21) years of age who require medical or nursing care or rehabilitation services for the rehabilitation of injured, disabled or sick persons.

(xii) "Long-term care hospital" means a freestanding, Medicare-certified hospital that has an average length of inpatient stay greater than twenty-five (25) days, which is primarily engaged in providing chronic or long-term medical care to patients who do not require more than three (3) hours of rehabilitation or comprehensive rehabilitation per day, and has a transfer agreement with an acute care medical center and a comprehensive medical rehabilitation facility. Long-term care hospitals shall not use rehabilitation, comprehensive medical rehabilitation, medical rehabilitation, sub-acute rehabilitation, nursing home, skilled nursing facility or sub-acute care facility in association with its name.

(xiii) "Comprehensive medical rehabilitation facility" means a hospital or hospital unit that is licensed and/or certified as a comprehensive medical rehabilitation facility which provides specialized programs that are accredited by the Commission on Accreditation of Rehabilitation Facilities and supervised by a physician board certified or board eligible in physiatry or other doctor of medicine or osteopathy with at least two (2) years of training in the medical direction of a comprehensive rehabilitation program that:

1. Includes evaluation and treatment of individuals with physical disabilities;

2. Emphasizes education and training of individuals with disabilities;

3. Incorporates at least the following core disciplines:

(i) Physical Therapy;

(ii) Occupational Therapy;

(iii) Speech and Language Therapy;

(iv) Rehabilitation Nursing; and

4. Incorporates at least three (3) of the following disciplines:

(i) Psychology;

(ii) Audiology;

(iii) Respiratory Therapy;

(iv) Therapeutic Recreation;

(v) Orthotics;

(vi) Prosthetics;

(vii) Special Education;

(viii) Vocational Rehabilitation;

(ix) Psychotherapy;

(x) Social Work;

(xi) Rehabilitation Engineering.

These specialized programs include, but are not limited to: spinal cord injury programs, head injury programs and infant and early childhood development programs.

(i) "Health maintenance organization" or "HMO" means a public or private organization organized under the laws of this state or the federal government which:

(i) Provides or otherwise makes available to enrolled participants health care services, including substantially the following basic health care services: usual physician services, hospitalization, laboratory, x-ray, emergency and preventive services, and out-of-area coverage;

(ii) Is compensated (except for copayments) for the provision of the basic health care services listed in subparagraph (i) of this paragraph to enrolled participants on a predetermined basis; and

(iii) Provides physician services primarily:

1. Directly through physicians who are either employees or partners of such organization; or

2. Through arrangements with individual physicians or one or more groups of physicians (organized on a group practice or individual practice basis).

(j) "Health service area" means a geographic area of the state designated in the State Health Plan as the area to be used in planning for specified health facilities and services and to be used when considering certificate of need applications to provide health facilities and services.

(k) "Health services" means clinically related (i.e., diagnostic, treatment or rehabilitative) services and includes alcohol, drug abuse, mental health and home health care services.

(l) "Institutional health services" shall mean health services provided in or through health care facilities and shall include the entities in or through which such services are provided.

(m) "Major medical equipment" means medical equipment designed for providing medical or any health-related service which costs in excess of One Million Five Hundred Thousand Dollars ($ 1,500,000.00). However, this definition shall not be applicable to clinical laboratories if they are determined by the State Department of Health to be independent of any physician's office, hospital or other health care facility or otherwise not so defined by federal or state law, or rules and regulations promulgated thereunder.

(n) "State Department of Health" shall mean the state agency created under Section 41-3-15, which shall be considered to be the State Health Planning and Development Agency, as defined in paragraph (u) of this section.

(o) "Offer," when used in connection with health services, means that it has been determined by the State Department of Health that the health care facility is capable of providing specified health services.

(p) "Person" means an individual, a trust or estate, partnership, corporation (including associations, joint-stock companies and insurance companies), the state or a political subdivision or instrumentality of the state.

(q) "Provider" shall mean any person who is a provider or representative of a provider of health care services requiring a certificate of need under Section 41-7-171 et seq., or who has any financial or indirect interest in any provider of services.

(r) "Radiation therapy services" means the treatment of cancer and other diseases using ionizing radiation of either high energy photons (x-rays or gamma rays) or charged particles (electrons, protons or heavy nuclei). However, for purposes of a certificate of need, radiation therapy services shall not include low energy, superficial, external beam x-ray treatment of superficial skin lesions.

(s) "Secretary" means the Secretary of Health and Human Services, and any officer or employee of the Department of Health and Human Services to whom the authority involved has been delegated.

(t) "State Health Plan" means the sole and official statewide health plan for Mississippi which identifies priority state health needs and establishes standards and criteria for health-related activities which require certificate of need review in compliance with Section 41-7-191.

(u) "State Health Planning and Development Agency" means the agency of state government designated to perform health planning and resource development programs for the State of Mississippi.



§ 41-7-175 - Abolition of Health Care Commission; administration of state health planning and development agency responsibilities by State Department of Health

The State Department of Health shall be the sole and official agency of the State of Mississippi to administer and supervise, as prescribed by the Legislature, all responsibilities of the state health planning and development agency.



§ 41-7-183 - Functions and responsibilities

The State Department of Health shall have the duty of administering all functions and responsibilities of the designated state health planning and development agency as prescribed by the Legislature, and shall serve as the designated planning agency of the state for purposes of Section 1122 of Public Law 92-603 for the period of time that a contract is in effect between the Secretary and the State Department of Health for such purposes.



§ 41-7-185 - Powers

In carrying out its functions under Section 41-7-171, et seq., the State Department of Health is hereby empowered to:

(a) Make applications for and accept funds from the secretary and other federal and state agencies and to receive and administer such other funds for the planning or provision of health facilities or health care as are appropriate to the accomplishment of the purposes of Section 41-7-171, et seq.; and to contract with the secretary to accept funds to administer planning activities on the community, regional or state level;

(b) With the approval of the secretary, delegate to or contract with any mutually agreeable department, division or agency of the state, the federal government, or any political subdivision of either, or any private corporation, organization or association chartered by the Secretary of State of Mississippi, authority for administering any programs, duties or functions provided for in Section 41-7-171, et seq.;

(c) Prescribe and promulgate such reasonable rules and regulations as may be necessary to the implementation of the purposes of Section 41-7-171, et seq., complying with Section 25-43-1, et seq.;

(d) Require providers of institutional health services and home health-care services provided through a home health agency and any other provider of health care requiring a certificate of need to submit or make available statistical information or such other information requested by the State Department of Health, but not information that would constitute an unwarranted invasion of the personal privacy of any individual person or place the provider in jeopardy of legal action by a third party;

(e) Conduct such other hearing or hearings in addition to those provided for in Section 41-7-197, and enter such further order or orders, and with approval of the Governor enter into such agreement or agreements with the secretary as may be reasonably necessary to the realization by the people of Mississippi of the full benefits of Acts of Congress;

(f) In its discretion, contract with the secretary, or terminate any such contract, for the administration of the provisions, programs, duties and functions of Section 1122 of Public Law 92-603; but the State Department of Health shall not be relieved of matters of accountability, obligation or responsibility that accrued to the department by virtue of prior contracts and/or statutes;

(g) Prepare, review at least triennially, and revise, as necessary, a State Health Plan, as defined in Section 41-7-173, which shall be approved by the Governor before it becomes effective.



§ 41-7-187 - Certificate of need program

The State Department of Health is hereby authorized to develop and implement a statewide health certificate of need program. The State Department of Health is authorized and empowered to adopt by rule and regulation:

(a) Criteria, standards and plans to be used in evaluating applications for certificates of need;

(b) Effective standards to determine when a person, facility or organization must apply for a certificate of need;

(c) Standards to determine when a change of ownership has occurred or will occur; and

(d) Review procedures for conducting reviews of applications for certificates of need.



§ 41-7-188 - Certificate of need program; assessment of fees for reviewing applications; revenue from fees to be deposited in special funds for certain uses by State Department of Health

(1) The State Department of Health is hereby authorized and empowered to assess fees for reviewing applications for certificates of need. The State Department of Health shall promulgate such rules and regulations as are necessary to effectuate the intent of this section in keeping with the standards hereinbelow:

(a) The fees assessed shall be uniform to all applicants.

(b) The fees assessed shall be nonrefundable.

(c) The fee shall be .5 of 1% of the amount of a proposed capital expenditure.

(d) The minimum fee shall not be less than Five Hundred Dollars ($ 500.00) regardless of the amount of the proposed capital expenditure, and the maximum fee permitted shall not exceed Twenty-five Thousand Dollars ($ 25,000.00), regardless of category.

(e) No application shall be deemed complete for the review process until such required fee is received by the State Department of Health.

(f) The required fee shall be paid to the State Department of Health and may be paid by check, draft or money order.

(g) There shall be no filing fee requirement for any application submitted by an agency, department, institution or facility which is operated, owned by and/or controlled by the State of Mississippi and which received operating and/or capital expenditure funds solely by appropriations from the Legislature of the State.

(h) There shall be no filing fee requirement for any health-care facility submitting an application for repairs or renovations determined by the State Department of Health in writing, to be necessary in order to avoid revocation of license and/or loss of certification for participation in the Medicaid and/or Medicare programs. Any proposed expenditure in excess of the amount determined by the State Department of Health to be necessary to accomplish the stated purposes shall be subject to the fee requirements of this section.

(2) The revenue derived from the fees imposed in subsection (1) of this section shall be deposited by the State Department of Health in a special fund, hereby created in the State Treasury, which is earmarked for use by the State Department of Health in conducting its health planning and certificate of need review activities. It is the intent of the Legislature that the health planning and certificate of need programs be continued for the protection of the individuals within the state requiring health care.

(3) The State Department of Health is authorized and empowered to assess fees for reviewing applications for certificates of authority for health maintenance organizations and for the issuance and renewal of such certificates of authority. The fees assessed shall be uniform to all applicants and to all holders of certificates of authority, and shall be nonrefundable. The fees for applications, original certificates of authority and renewals of certificates of authority shall not exceed Five Thousand Dollars ($ 5,000.00) each. The revenues derived from the fees assessed under this subsection shall be deposited by the department in a special fund hereby created in the State Treasury, which is earmarked for the use of the department in its regulation of the operation of health maintenance organizations.



§ 41-7-189 - Certificate of need program; publication of program description

(1) Prior to review of new institutional health services or other proposals requiring a certificate of need, the State Department of Health shall disseminate to all health-care facilities and health maintenance organizations within the state, and shall publish in one or more newspapers of general circulation in the state, a description of the scope of coverage of the commission's certificate of need program. Whenever the scope of such coverage is revised, the State Department of Health shall disseminate and publish a revised description thereof in like manner.

(2) Selected statistical data and information obtained by the State Department of Health as the licensing agency for health-care facilities requiring licensure by the state and as the agency which provides certification for the Medicaid and/or Medicare program, may be utilized by the department in performing the statutory duties imposed upon it by any law over which it has authority, and regulations necessarily promulgated for such facilities to participate in the Medicaid and/or Medicare program; provided, however, that the names of individual patients shall not be revealed except in hearings or judicial proceedings regarding questions of licensure.



§ 41-7-190 - Certificate of need program; limitations on ownership of beds

No corporation, foreign or domestic, partnership, individual(s) or association of such entities or of persons whatsoever, or any combination thereof, shall own, possess or exercise control over, in any manner, more than twenty percent (20%) of the beds in health-care facilities defined in Section 41-7-173(h)(iv) and (vi) in the defined health service area of the State of Mississippi.

Health-care facilities owned, operated or under control of the United States government, the state government or political subdivision of either are excluded from the limitation of this section.



§ 41-7-191 - Certificate of need; activities for which certificate is required

(1) No person shall engage in any of the following activities without obtaining the required certificate of need:

(a) The construction, development or other establishment of a new health care facility, which establishment shall include the reopening of a health care facility that has ceased to operate for a period of sixty (60) months or more;

(b) The relocation of a health care facility or portion thereof, or major medical equipment, unless such relocation of a health care facility or portion thereof, or major medical equipment, which does not involve a capital expenditure by or on behalf of a health care facility, is within five thousand two hundred eighty (5,280) feet from the main entrance of the health care facility;

(c) Any change in the existing bed complement of any health care facility through the addition or conversion of any beds or the alteration, modernizing or refurbishing of any unit or department in which the beds may be located; however, if a health care facility has voluntarily delicensed some of its existing bed complement, it may later relicense some or all of its delicensed beds without the necessity of having to acquire a certificate of need. The State Department of Health shall maintain a record of the delicensing health care facility and its voluntarily delicensed beds and continue counting those beds as part of the state's total bed count for health care planning purposes. If a health care facility that has voluntarily delicensed some of its beds later desires to relicense some or all of its voluntarily delicensed beds, it shall notify the State Department of Health of its intent to increase the number of its licensed beds. The State Department of Health shall survey the health care facility within thirty (30) days of that notice and, if appropriate, issue the health care facility a new license reflecting the new contingent of beds. However, in no event may a health care facility that has voluntarily delicensed some of its beds be reissued a license to operate beds in excess of its bed count before the voluntary delicensure of some of its beds without seeking certificate of need approval;

(d) Offering of the following health services if those services have not been provided on a regular basis by the proposed provider of such services within the period of twelve (12) months prior to the time such services would be offered:

(i) Open-heart surgery services;

(ii) Cardiac catheterization services;

(iii) Comprehensive inpatient rehabilitation services;

(iv) Licensed psychiatric services;

(v) Licensed chemical dependency services;

(vi) Radiation therapy services;

(vii) Diagnostic imaging services of an invasive nature, i.e. invasive digital angiography;

(viii) Nursing home care as defined in subparagraphs (iv), (vi) and (viii) of Section 41-7-173(h);

(ix) Home health services;

(x) Swing-bed services;

(xi) Ambulatory surgical services;

(xii) Magnetic resonance imaging services;

(xiii) [Deleted]

(xiv) Long-term care hospital services;

(xv) Positron emission tomography (PET) services;

(e) The relocation of one or more health services from one physical facility or site to another physical facility or site, unless such relocation, which does not involve a capital expenditure by or on behalf of a health care facility, (i) is to a physical facility or site within five thousand two hundred eighty (5,280) feet from the main entrance of the health care facility where the health care service is located, or (ii) is the result of an order of a court of appropriate jurisdiction or a result of pending litigation in such court, or by order of the State Department of Health, or by order of any other agency or legal entity of the state, the federal government, or any political subdivision of either, whose order is also approved by the State Department of Health;

(f) The acquisition or otherwise control of any major medical equipment for the provision of medical services; provided, however, (i) the acquisition of any major medical equipment used only for research purposes, and (ii) the acquisition of major medical equipment to replace medical equipment for which a facility is already providing medical services and for which the State Department of Health has been notified before the date of such acquisition shall be exempt from this paragraph; an acquisition for less than fair market value must be reviewed, if the acquisition at fair market value would be subject to review;

(g) Changes of ownership of existing health care facilities in which a notice of intent is not filed with the State Department of Health at least thirty (30) days prior to the date such change of ownership occurs, or a change in services or bed capacity as prescribed in paragraph (c) or (d) of this subsection as a result of the change of ownership; an acquisition for less than fair market value must be reviewed, if the acquisition at fair market value would be subject to review;

(h) The change of ownership of any health care facility defined in subparagraphs (iv), (vi) and (viii) of Section 41-7-173(h), in which a notice of intent as described in paragraph (g) has not been filed and if the Executive Director, Division of Medicaid, Office of the Governor, has not certified in writing that there will be no increase in allowable costs to Medicaid from revaluation of the assets or from increased interest and depreciation as a result of the proposed change of ownership;

(i) Any activity described in paragraphs (a) through (h) if undertaken by any person if that same activity would require certificate of need approval if undertaken by a health care facility;

(j) Any capital expenditure or deferred capital expenditure by or on behalf of a health care facility not covered by paragraphs (a) through (h);

(k) The contracting of a health care facility as defined in subparagraphs (i) through (viii) of Section 41-7-173(h) to establish a home office, subunit, or branch office in the space operated as a health care facility through a formal arrangement with an existing health care facility as defined in subparagraph (ix) of Section 41-7-173(h);

(l) The replacement or relocation of a health care facility designated as a critical access hospital shall be exempt from subsection (1) of this section so long as the critical access hospital complies with all applicable federal law and regulations regarding such replacement or relocation;

(m) Reopening a health care facility that has ceased to operate for a period of sixty (60) months or more, which reopening requires a certificate of need for the establishment of a new health care facility.

(2) The State Department of Health shall not grant approval for or issue a certificate of need to any person proposing the new construction of, addition to, or expansion of any health care facility defined in subparagraphs (iv) (skilled nursing facility) and (vi) (intermediate care facility) of Section 41-7-173(h) or the conversion of vacant hospital beds to provide skilled or intermediate nursing home care, except as hereinafter authorized:

(a) The department may issue a certificate of need to any person proposing the new construction of any health care facility defined in subparagraphs (iv) and (vi) of Section 41-7-173(h) as part of a life care retirement facility, in any county bordering on the Gulf of Mexico in which is located a National Aeronautics and Space Administration facility, not to exceed forty (40) beds. From and after July 1, 1999, there shall be no prohibition or restrictions on participation in the Medicaid program (Section 43-13-101 et seq.) for the beds in the health care facility that were authorized under this paragraph (a).

(b) The department may issue certificates of need in Harrison County to provide skilled nursing home care for Alzheimer's disease patients and other patients, not to exceed one hundred fifty (150) beds. From and after July 1, 1999, there shall be no prohibition or restrictions on participation in the Medicaid program (Section 43-13-101 et seq.) for the beds in the nursing facilities that were authorized under this paragraph (b).

(c) The department may issue a certificate of need for the addition to or expansion of any skilled nursing facility that is part of an existing continuing care retirement community located in Madison County, provided that the recipient of the certificate of need agrees in writing that the skilled nursing facility will not at any time participate in the Medicaid program (Section 43-13-101 et seq.) or admit or keep any patients in the skilled nursing facility who are participating in the Medicaid program. This written agreement by the recipient of the certificate of need shall be fully binding on any subsequent owner of the skilled nursing facility, if the ownership of the facility is transferred at any time after the issuance of the certificate of need. Agreement that the skilled nursing facility will not participate in the Medicaid program shall be a condition of the issuance of a certificate of need to any person under this paragraph (c), and if such skilled nursing facility at any time after the issuance of the certificate of need, regardless of the ownership of the facility, participates in the Medicaid program or admits or keeps any patients in the facility who are participating in the Medicaid program, the State Department of Health shall revoke the certificate of need, if it is still outstanding, and shall deny or revoke the license of the skilled nursing facility, at the time that the department determines, after a hearing complying with due process, that the facility has failed to comply with any of the conditions upon which the certificate of need was issued, as provided in this paragraph and in the written agreement by the recipient of the certificate of need. The total number of beds that may be authorized under the authority of this paragraph (c) shall not exceed sixty (60) beds.

(d) The State Department of Health may issue a certificate of need to any hospital located in DeSoto County for the new construction of a skilled nursing facility, not to exceed one hundred twenty (120) beds, in DeSoto County. From and after July 1, 1999, there shall be no prohibition or restrictions on participation in the Medicaid program (Section 43-13-101 et seq.) for the beds in the nursing facility that were authorized under this paragraph (d).

(e) The State Department of Health may issue a certificate of need for the construction of a nursing facility or the conversion of beds to nursing facility beds at a personal care facility for the elderly in Lowndes County that is owned and operated by a Mississippi nonprofit corporation, not to exceed sixty (60) beds. From and after July 1, 1999, there shall be no prohibition or restrictions on participation in the Medicaid program (Section 43-13-101 et seq.) for the beds in the nursing facility that were authorized under this paragraph (e).

(f) The State Department of Health may issue a certificate of need for conversion of a county hospital facility in Itawamba County to a nursing facility, not to exceed sixty (60) beds, including any necessary construction, renovation or expansion. From and after July 1, 1999, there shall be no prohibition or restrictions on participation in the Medicaid program (Section 43-13-101 et seq.) for the beds in the nursing facility that were authorized under this paragraph (f).

(g) The State Department of Health may issue a certificate of need for the construction or expansion of nursing facility beds or the conversion of other beds to nursing facility beds in either Hinds, Madison or Rankin County, not to exceed sixty (60) beds. From and after July 1, 1999, there shall be no prohibition or restrictions on participation in the Medicaid program (Section 43-13-101 et seq.) for the beds in the nursing facility that were authorized under this paragraph (g).

(h) The State Department of Health may issue a certificate of need for the construction or expansion of nursing facility beds or the conversion of other beds to nursing facility beds in either Hancock, Harrison or Jackson County, not to exceed sixty (60) beds. From and after July 1, 1999, there shall be no prohibition or restrictions on participation in the Medicaid program (Section 43-13-101 et seq.) for the beds in the facility that were authorized under this paragraph (h).

(i) The department may issue a certificate of need for the new construction of a skilled nursing facility in Leake County, provided that the recipient of the certificate of need agrees in writing that the skilled nursing facility will not at any time participate in the Medicaid program (Section 43-13-101 et seq.) or admit or keep any patients in the skilled nursing facility who are participating in the Medicaid program. This written agreement by the recipient of the certificate of need shall be fully binding on any subsequent owner of the skilled nursing facility, if the ownership of the facility is transferred at any time after the issuance of the certificate of need. Agreement that the skilled nursing facility will not participate in the Medicaid program shall be a condition of the issuance of a certificate of need to any person under this paragraph (i), and if such skilled nursing facility at any time after the issuance of the certificate of need, regardless of the ownership of the facility, participates in the Medicaid program or admits or keeps any patients in the facility who are participating in the Medicaid program, the State Department of Health shall revoke the certificate of need, if it is still outstanding, and shall deny or revoke the license of the skilled nursing facility, at the time that the department determines, after a hearing complying with due process, that the facility has failed to comply with any of the conditions upon which the certificate of need was issued, as provided in this paragraph and in the written agreement by the recipient of the certificate of need. The provision of Section 41-7-193(1) regarding substantial compliance of the projection of need as reported in the current State Health Plan is waived for the purposes of this paragraph. The total number of nursing facility beds that may be authorized by any certificate of need issued under this paragraph (i) shall not exceed sixty (60) beds. If the skilled nursing facility authorized by the certificate of need issued under this paragraph is not constructed and fully operational within eighteen (18) months after July 1, 1994, the State Department of Health, after a hearing complying with due process, shall revoke the certificate of need, if it is still outstanding, and shall not issue a license for the skilled nursing facility at any time after the expiration of the eighteen-month period.

(j) The department may issue certificates of need to allow any existing freestanding long-term care facility in Tishomingo County and Hancock County that on July 1, 1995, is licensed with fewer than sixty (60) beds. For the purposes of this paragraph (j), the provisions of Section 41-7-193(1) requiring substantial compliance with the projection of need as reported in the current State Health Plan are waived. From and after July 1, 1999, there shall be no prohibition or restrictions on participation in the Medicaid program (Section 43-13-101 et seq.) for the beds in the long-term care facilities that were authorized under this paragraph (j).

(k) The department may issue a certificate of need for the construction of a nursing facility at a continuing care retirement community in Lowndes County. The total number of beds that may be authorized under the authority of this paragraph (k) shall not exceed sixty (60) beds. From and after July 1, 2001, the prohibition on the facility participating in the Medicaid program (Section 43-13-101 et seq.) that was a condition of issuance of the certificate of need under this paragraph (k) shall be revised as follows: The nursing facility may participate in the Medicaid program from and after July 1, 2001, if the owner of the facility on July 1, 2001, agrees in writing that no more than thirty (30) of the beds at the facility will be certified for participation in the Medicaid program, and that no claim will be submitted for Medicaid reimbursement for more than thirty (30) patients in the facility in any month or for any patient in the facility who is in a bed that is not Medicaid-certified. This written agreement by the owner of the facility shall be a condition of licensure of the facility, and the agreement shall be fully binding on any subsequent owner of the facility if the ownership of the facility is transferred at any time after July 1, 2001. After this written agreement is executed, the Division of Medicaid and the State Department of Health shall not certify more than thirty (30) of the beds in the facility for participation in the Medicaid program. If the facility violates the terms of the written agreement by admitting or keeping in the facility on a regular or continuing basis more than thirty (30) patients who are participating in the Medicaid program, the State Department of Health shall revoke the license of the facility, at the time that the department determines, after a hearing complying with due process, that the facility has violated the written agreement.

(l) Provided that funds are specifically appropriated therefor by the Legislature, the department may issue a certificate of need to a rehabilitation hospital in Hinds County for the construction of a sixty-bed long-term care nursing facility dedicated to the care and treatment of persons with severe disabilities including persons with spinal cord and closed-head injuries and ventilator dependent patients. The provisions of Section 41-7-193(1) regarding substantial compliance with projection of need as reported in the current State Health Plan are hereby waived for the purpose of this paragraph.

(m) The State Department of Health may issue a certificate of need to a county-owned hospital in the Second Judicial District of Panola County for the conversion of not more than seventy-two (72) hospital beds to nursing facility beds, provided that the recipient of the certificate of need agrees in writing that none of the beds at the nursing facility will be certified for participation in the Medicaid program (Section 43-13-101 et seq.), and that no claim will be submitted for Medicaid reimbursement in the nursing facility in any day or for any patient in the nursing facility. This written agreement by the recipient of the certificate of need shall be a condition of the issuance of the certificate of need under this paragraph, and the agreement shall be fully binding on any subsequent owner of the nursing facility if the ownership of the nursing facility is transferred at any time after the issuance of the certificate of need. After this written agreement is executed, the Division of Medicaid and the State Department of Health shall not certify any of the beds in the nursing facility for participation in the Medicaid program. If the nursing facility violates the terms of the written agreement by admitting or keeping in the nursing facility on a regular or continuing basis any patients who are participating in the Medicaid program, the State Department of Health shall revoke the license of the nursing facility, at the time that the department determines, after a hearing complying with due process, that the nursing facility has violated the condition upon which the certificate of need was issued, as provided in this paragraph and in the written agreement. If the certificate of need authorized under this paragraph is not issued within twelve (12) months after July 1, 2001, the department shall deny the application for the certificate of need and shall not issue the certificate of need at any time after the twelve-month period, unless the issuance is contested. If the certificate of need is issued and substantial construction of the nursing facility beds has not commenced within eighteen (18) months after July 1, 2001, the State Department of Health, after a hearing complying with due process, shall revoke the certificate of need if it is still outstanding, and the department shall not issue a license for the nursing facility at any time after the eighteen-month period. Provided, however, that if the issuance of the certificate of need is contested, the department shall require substantial construction of the nursing facility beds within six (6) months after final adjudication on the issuance of the certificate of need.

(n) The department may issue a certificate of need for the new construction, addition or conversion of skilled nursing facility beds in Madison County, provided that the recipient of the certificate of need agrees in writing that the skilled nursing facility will not at any time participate in the Medicaid program (Section 43-13-101 et seq.) or admit or keep any patients in the skilled nursing facility who are participating in the Medicaid program. This written agreement by the recipient of the certificate of need shall be fully binding on any subsequent owner of the skilled nursing facility, if the ownership of the facility is transferred at any time after the issuance of the certificate of need. Agreement that the skilled nursing facility will not participate in the Medicaid program shall be a condition of the issuance of a certificate of need to any person under this paragraph (n), and if such skilled nursing facility at any time after the issuance of the certificate of need, regardless of the ownership of the facility, participates in the Medicaid program or admits or keeps any patients in the facility who are participating in the Medicaid program, the State Department of Health shall revoke the certificate of need, if it is still outstanding, and shall deny or revoke the license of the skilled nursing facility, at the time that the department determines, after a hearing complying with due process, that the facility has failed to comply with any of the conditions upon which the certificate of need was issued, as provided in this paragraph and in the written agreement by the recipient of the certificate of need. The total number of nursing facility beds that may be authorized by any certificate of need issued under this paragraph (n) shall not exceed sixty (60) beds. If the certificate of need authorized under this paragraph is not issued within twelve (12) months after July 1, 1998, the department shall deny the application for the certificate of need and shall not issue the certificate of need at any time after the twelve-month period, unless the issuance is contested. If the certificate of need is issued and substantial construction of the nursing facility beds has not commenced within eighteen (18) months after July 1, 1998, the State Department of Health, after a hearing complying with due process, shall revoke the certificate of need if it is still outstanding, and the department shall not issue a license for the nursing facility at any time after the eighteen-month period. Provided, however, that if the issuance of the certificate of need is contested, the department shall require substantial construction of the nursing facility beds within six (6) months after final adjudication on the issuance of the certificate of need.

(o) The department may issue a certificate of need for the new construction, addition or conversion of skilled nursing facility beds in Leake County, provided that the recipient of the certificate of need agrees in writing that the skilled nursing facility will not at any time participate in the Medicaid program (Section 43-13-101 et seq.) or admit or keep any patients in the skilled nursing facility who are participating in the Medicaid program. This written agreement by the recipient of the certificate of need shall be fully binding on any subsequent owner of the skilled nursing facility, if the ownership of the facility is transferred at any time after the issuance of the certificate of need. Agreement that the skilled nursing facility will not participate in the Medicaid program shall be a condition of the issuance of a certificate of need to any person under this paragraph (o), and if such skilled nursing facility at any time after the issuance of the certificate of need, regardless of the ownership of the facility, participates in the Medicaid program or admits or keeps any patients in the facility who are participating in the Medicaid program, the State Department of Health shall revoke the certificate of need, if it is still outstanding, and shall deny or revoke the license of the skilled nursing facility, at the time that the department determines, after a hearing complying with due process, that the facility has failed to comply with any of the conditions upon which the certificate of need was issued, as provided in this paragraph and in the written agreement by the recipient of the certificate of need. The total number of nursing facility beds that may be authorized by any certificate of need issued under this paragraph (o) shall not exceed sixty (60) beds. If the certificate of need authorized under this paragraph is not issued within twelve (12) months after July 1, 2001, the department shall deny the application for the certificate of need and shall not issue the certificate of need at any time after the twelve-month period, unless the issuance is contested. If the certificate of need is issued and substantial construction of the nursing facility beds has not commenced within eighteen (18) months after July 1, 2001, the State Department of Health, after a hearing complying with due process, shall revoke the certificate of need if it is still outstanding, and the department shall not issue a license for the nursing facility at any time after the eighteen-month period. Provided, however, that if the issuance of the certificate of need is contested, the department shall require substantial construction of the nursing facility beds within six (6) months after final adjudication on the issuance of the certificate of need.

(p) The department may issue a certificate of need for the construction of a municipally owned nursing facility within the Town of Belmont in Tishomingo County, not to exceed sixty (60) beds, provided that the recipient of the certificate of need agrees in writing that the skilled nursing facility will not at any time participate in the Medicaid program (Section 43-13-101 et seq.) or admit or keep any patients in the skilled nursing facility who are participating in the Medicaid program. This written agreement by the recipient of the certificate of need shall be fully binding on any subsequent owner of the skilled nursing facility, if the ownership of the facility is transferred at any time after the issuance of the certificate of need. Agreement that the skilled nursing facility will not participate in the Medicaid program shall be a condition of the issuance of a certificate of need to any person under this paragraph (p), and if such skilled nursing facility at any time after the issuance of the certificate of need, regardless of the ownership of the facility, participates in the Medicaid program or admits or keeps any patients in the facility who are participating in the Medicaid program, the State Department of Health shall revoke the certificate of need, if it is still outstanding, and shall deny or revoke the license of the skilled nursing facility, at the time that the department determines, after a hearing complying with due process, that the facility has failed to comply with any of the conditions upon which the certificate of need was issued, as provided in this paragraph and in the written agreement by the recipient of the certificate of need. The provision of Section 41-7-193(1) regarding substantial compliance of the projection of need as reported in the current State Health Plan is waived for the purposes of this paragraph. If the certificate of need authorized under this paragraph is not issued within twelve (12) months after July 1, 1998, the department shall deny the application for the certificate of need and shall not issue the certificate of need at any time after the twelve-month period, unless the issuance is contested. If the certificate of need is issued and substantial construction of the nursing facility beds has not commenced within eighteen (18) months after July 1, 1998, the State Department of Health, after a hearing complying with due process, shall revoke the certificate of need if it is still outstanding, and the department shall not issue a license for the nursing facility at any time after the eighteen-month period. Provided, however, that if the issuance of the certificate of need is contested, the department shall require substantial construction of the nursing facility beds within six (6) months after final adjudication on the issuance of the certificate of need.

(q) (i) Beginning on July 1, 1999, the State Department of Health shall issue certificates of need during each of the next four (4) fiscal years for the construction or expansion of nursing facility beds or the conversion of other beds to nursing facility beds in each county in the state having a need for fifty (50) or more additional nursing facility beds, as shown in the fiscal year 1999 State Health Plan, in the manner provided in this paragraph (q). The total number of nursing facility beds that may be authorized by any certificate of need authorized under this paragraph (q) shall not exceed sixty (60) beds.

(ii) Subject to the provisions of subparagraph (v), during each of the next four (4) fiscal years, the department shall issue six (6) certificates of need for new nursing facility beds, as follows: During fiscal years 2000, 2001 and 2002, one (1) certificate of need shall be issued for new nursing facility beds in the county in each of the four (4) Long-Term Care Planning Districts designated in the fiscal year 1999 State Health Plan that has the highest need in the district for those beds; and two (2) certificates of need shall be issued for new nursing facility beds in the two (2) counties from the state at large that have the highest need in the state for those beds, when considering the need on a statewide basis and without regard to the Long-Term Care Planning Districts in which the counties are located. During fiscal year 2003, one (1) certificate of need shall be issued for new nursing facility beds in any county having a need for fifty (50) or more additional nursing facility beds, as shown in the fiscal year 1999 State Health Plan, that has not received a certificate of need under this paragraph (q) during the three (3) previous fiscal years. During fiscal year 2000, in addition to the six (6) certificates of need authorized in this subparagraph, the department also shall issue a certificate of need for new nursing facility beds in Amite County and a certificate of need for new nursing facility beds in Carroll County.

(iii) Subject to the provisions of subparagraph (v), the certificate of need issued under subparagraph (ii) for nursing facility beds in each Long-Term Care Planning District during each fiscal year shall first be available for nursing facility beds in the county in the district having the highest need for those beds, as shown in the fiscal year 1999 State Health Plan. If there are no applications for a certificate of need for nursing facility beds in the county having the highest need for those beds by the date specified by the department, then the certificate of need shall be available for nursing facility beds in other counties in the district in descending order of the need for those beds, from the county with the second highest need to the county with the lowest need, until an application is received for nursing facility beds in an eligible county in the district.

(iv) Subject to the provisions of subparagraph (v), the certificate of need issued under subparagraph (ii) for nursing facility beds in the two (2) counties from the state at large during each fiscal year shall first be available for nursing facility beds in the two (2) counties that have the highest need in the state for those beds, as shown in the fiscal year 1999 State Health Plan, when considering the need on a statewide basis and without regard to the Long-Term Care Planning Districts in which the counties are located. If there are no applications for a certificate of need for nursing facility beds in either of the two (2) counties having the highest need for those beds on a statewide basis by the date specified by the department, then the certificate of need shall be available for nursing facility beds in other counties from the state at large in descending order of the need for those beds on a statewide basis, from the county with the second highest need to the county with the lowest need, until an application is received for nursing facility beds in an eligible county from the state at large.

(v) If a certificate of need is authorized to be issued under this paragraph (q) for nursing facility beds in a county on the basis of the need in the Long-Term Care Planning District during any fiscal year of the four-year period, a certificate of need shall not also be available under this paragraph (q) for additional nursing facility beds in that county on the basis of the need in the state at large, and that county shall be excluded in determining which counties have the highest need for nursing facility beds in the state at large for that fiscal year. After a certificate of need has been issued under this paragraph (q) for nursing facility beds in a county during any fiscal year of the four-year period, a certificate of need shall not be available again under this paragraph (q) for additional nursing facility beds in that county during the four-year period, and that county shall be excluded in determining which counties have the highest need for nursing facility beds in succeeding fiscal years.

(vi) If more than one (1) application is made for a certificate of need for nursing home facility beds available under this paragraph (q), in Yalobusha, Newton or Tallahatchie County, and one (1) of the applicants is a county-owned hospital located in the county where the nursing facility beds are available, the department shall give priority to the county-owned hospital in granting the certificate of need if the following conditions are met:

1. The county-owned hospital fully meets all applicable criteria and standards required to obtain a certificate of need for the nursing facility beds; and

2. The county-owned hospital's qualifications for the certificate of need, as shown in its application and as determined by the department, are at least equal to the qualifications of the other applicants for the certificate of need.

(r) (i) Beginning on July 1, 1999, the State Department of Health shall issue certificates of need during each of the next two (2) fiscal years for the construction or expansion of nursing facility beds or the conversion of other beds to nursing facility beds in each of the four (4) Long-Term Care Planning Districts designated in the fiscal year 1999 State Health Plan, to provide care exclusively to patients with Alzheimer's disease.

(ii) Not more than twenty (20) beds may be authorized by any certificate of need issued under this paragraph (r), and not more than a total of sixty (60) beds may be authorized in any Long-Term Care Planning District by all certificates of need issued under this paragraph (r). However, the total number of beds that may be authorized by all certificates of need issued under this paragraph (r) during any fiscal year shall not exceed one hundred twenty (120) beds, and the total number of beds that may be authorized in any Long-Term Care Planning District during any fiscal year shall not exceed forty (40) beds. Of the certificates of need that are issued for each Long-Term Care Planning District during the next two (2) fiscal years, at least one (1) shall be issued for beds in the northern part of the district, at least one (1) shall be issued for beds in the central part of the district, and at least one (1) shall be issued for beds in the southern part of the district.

(iii) The State Department of Health, in consultation with the Department of Mental Health and the Division of Medicaid, shall develop and prescribe the staffing levels, space requirements and other standards and requirements that must be met with regard to the nursing facility beds authorized under this paragraph (r) to provide care exclusively to patients with Alzheimer's disease.

(s) The State Department of Health may issue a certificate of need to a nonprofit skilled nursing facility using the Green House model of skilled nursing care and located in Yazoo City, Yazoo County, Mississippi, for the construction, expansion or conversion of not more than nineteen (19) nursing facility beds. For purposes of this paragraph (s), the provisions of Section 41-7-193(1) requiring substantial compliance with the projection of need as reported in the current State Health Plan and the provisions of Section 41-7-197 requiring a formal certificate of need hearing process are waived. There shall be no prohibition or restrictions on participation in the Medicaid program for the person receiving the certificate of need authorized under this paragraph (s).

(t) The State Department of Health shall issue certificates of need to the owner of a nursing facility in operation at the time of Hurricane Katrina in Hancock County that was not operational on December 31, 2005, because of damage sustained from Hurricane Katrina to authorize the following: (i) the construction of a new nursing facility in Harrison County; (ii) the relocation of forty-nine (49) nursing facility beds from the Hancock County facility to the new Harrison County facility; (iii) the establishment of not more than twenty (20) non-Medicaid nursing facility beds at the Hancock County facility; and (iv) the establishment of not more than twenty (20) non-Medicaid beds at the new Harrison County facility. The certificates of need that authorize the non-Medicaid nursing facility beds under subparagraphs (iii) and (iv) of this paragraph (t) shall be subject to the following conditions: The owner of the Hancock County facility and the new Harrison County facility must agree in writing that no more than fifty (50) of the beds at the Hancock County facility and no more than forty-nine (49) of the beds at the Harrison County facility will be certified for participation in the Medicaid program, and that no claim will be submitted for Medicaid reimbursement for more than fifty (50) patients in the Hancock County facility in any month, or for more than forty-nine (49) patients in the Harrison County facility in any month, or for any patient in either facility who is in a bed that is not Medicaid-certified. This written agreement by the owner of the nursing facilities shall be a condition of the issuance of the certificates of need under this paragraph (t), and the agreement shall be fully binding on any later owner or owners of either facility if the ownership of either facility is transferred at any time after the certificates of need are issued. After this written agreement is executed, the Division of Medicaid and the State Department of Health shall not certify more than fifty (50) of the beds at the Hancock County facility or more than forty-nine (49) of the beds at the Harrison County facility for participation in the Medicaid program. If the Hancock County facility violates the terms of the written agreement by admitting or keeping in the facility on a regular or continuing basis more than fifty (50) patients who are participating in the Medicaid program, or if the Harrison County facility violates the terms of the written agreement by admitting or keeping in the facility on a regular or continuing basis more than forty-nine (49) patients who are participating in the Medicaid program, the State Department of Health shall revoke the license of the facility that is in violation of the agreement, at the time that the department determines, after a hearing complying with due process, that the facility has violated the agreement.

(u) The State Department of Health shall issue a certificate of need to a nonprofit venture for the establishment, construction and operation of a skilled nursing facility of not more than sixty (60) beds to provide skilled nursing care for ventilator dependent or otherwise medically dependent pediatric patients who require medical and nursing care or rehabilitation services to be located in a county in which an academic medical center and a children's hospital are located, and for any construction and for the acquisition of equipment related to those beds. The facility shall be authorized to keep such ventilator dependent or otherwise medically dependent pediatric patients beyond age twenty-one (21) in accordance with regulations of the State Board of Health. For purposes of this paragraph (u), the provisions of Section 41-7-193(1) requiring substantial compliance with the projection of need as reported in the current State Health Plan are waived, and the provisions of Section 41-7-197 requiring a formal certificate of need hearing process are waived. The beds authorized by this paragraph shall be counted as pediatric skilled nursing facility beds for health planning purposes under Section 41-7-171 et seq. There shall be no prohibition of or restrictions on participation in the Medicaid program for the person receiving the certificate of need authorized by this paragraph.

(3) The State Department of Health may grant approval for and issue certificates of need to any person proposing the new construction of, addition to, conversion of beds of or expansion of any health care facility defined in subparagraph (x) (psychiatric residential treatment facility) of Section 41-7-173(h). The total number of beds which may be authorized by such certificates of need shall not exceed three hundred thirty-four (334) beds for the entire state.

(a) Of the total number of beds authorized under this subsection, the department shall issue a certificate of need to a privately owned psychiatric residential treatment facility in Simpson County for the conversion of sixteen (16) intermediate care facility for the mentally retarded (ICF-MR) beds to psychiatric residential treatment facility beds, provided that facility agrees in writing that the facility shall give priority for the use of those sixteen (16) beds to Mississippi residents who are presently being treated in out-of-state facilities.

(b) Of the total number of beds authorized under this subsection, the department may issue a certificate or certificates of need for the construction or expansion of psychiatric residential treatment facility beds or the conversion of other beds to psychiatric residential treatment facility beds in Warren County, not to exceed sixty (60) psychiatric residential treatment facility beds, provided that the facility agrees in writing that no more than thirty (30) of the beds at the psychiatric residential treatment facility will be certified for participation in the Medicaid program (Section 43-13-101 et seq.) for the use of any patients other than those who are participating only in the Medicaid program of another state, and that no claim will be submitted to the Division of Medicaid for Medicaid reimbursement for more than thirty (30) patients in the psychiatric residential treatment facility in any day or for any patient in the psychiatric residential treatment facility who is in a bed that is not Medicaid-certified. This written agreement by the recipient of the certificate of need shall be a condition of the issuance of the certificate of need under this paragraph, and the agreement shall be fully binding on any subsequent owner of the psychiatric residential treatment facility if the ownership of the facility is transferred at any time after the issuance of the certificate of need. After this written agreement is executed, the Division of Medicaid and the State Department of Health shall not certify more than thirty (30) of the beds in the psychiatric residential treatment facility for participation in the Medicaid program for the use of any patients other than those who are participating only in the Medicaid program of another state. If the psychiatric residential treatment facility violates the terms of the written agreement by admitting or keeping in the facility on a regular or continuing basis more than thirty (30) patients who are participating in the Mississippi Medicaid program, the State Department of Health shall revoke the license of the facility, at the time that the department determines, after a hearing complying with due process, that the facility has violated the condition upon which the certificate of need was issued, as provided in this paragraph and in the written agreement.

The State Department of Health, on or before July 1, 2002, shall transfer the certificate of need authorized under the authority of this paragraph (b), or reissue the certificate of need if it has expired, to River Region Health System.

(c) Of the total number of beds authorized under this subsection, the department shall issue a certificate of need to a hospital currently operating Medicaid-certified acute psychiatric beds for adolescents in DeSoto County, for the establishment of a forty-bed psychiatric residential treatment facility in DeSoto County, provided that the hospital agrees in writing (i) that the hospital shall give priority for the use of those forty (40) beds to Mississippi residents who are presently being treated in out-of-state facilities, and (ii) that no more than fifteen (15) of the beds at the psychiatric residential treatment facility will be certified for participation in the Medicaid program (Section 43-13-101 et seq.), and that no claim will be submitted for Medicaid reimbursement for more than fifteen (15) patients in the psychiatric residential treatment facility in any day or for any patient in the psychiatric residential treatment facility who is in a bed that is not Medicaid-certified. This written agreement by the recipient of the certificate of need shall be a condition of the issuance of the certificate of need under this paragraph, and the agreement shall be fully binding on any subsequent owner of the psychiatric residential treatment facility if the ownership of the facility is transferred at any time after the issuance of the certificate of need. After this written agreement is executed, the Division of Medicaid and the State Department of Health shall not certify more than fifteen (15) of the beds in the psychiatric residential treatment facility for participation in the Medicaid program. If the psychiatric residential treatment facility violates the terms of the written agreement by admitting or keeping in the facility on a regular or continuing basis more than fifteen (15) patients who are participating in the Medicaid program, the State Department of Health shall revoke the license of the facility, at the time that the department determines, after a hearing complying with due process, that the facility has violated the condition upon which the certificate of need was issued, as provided in this paragraph and in the written agreement.

(d) Of the total number of beds authorized under this subsection, the department may issue a certificate or certificates of need for the construction or expansion of psychiatric residential treatment facility beds or the conversion of other beds to psychiatric treatment facility beds, not to exceed thirty (30) psychiatric residential treatment facility beds, in either Alcorn, Tishomingo, Prentiss, Lee, Itawamba, Monroe, Chickasaw, Pontotoc, Calhoun, Lafayette, Union, Benton or Tippah County.

(e) Of the total number of beds authorized under this subsection (3) the department shall issue a certificate of need to a privately owned, nonprofit psychiatric residential treatment facility in Hinds County for an eight-bed expansion of the facility, provided that the facility agrees in writing that the facility shall give priority for the use of those eight (8) beds to Mississippi residents who are presently being treated in out-of-state facilities.

(f) The department shall issue a certificate of need to a one-hundred-thirty-four-bed specialty hospital located on twenty-nine and forty-four one-hundredths (29.44) commercial acres at 5900 Highway 39 North in Meridian (Lauderdale County), Mississippi, for the addition, construction or expansion of child/adolescent psychiatric residential treatment facility beds in Lauderdale County. As a condition of issuance of the certificate of need under this paragraph, the facility shall give priority in admissions to the child/adolescent psychiatric residential treatment facility beds authorized under this paragraph to patients who otherwise would require out-of-state placement. The Division of Medicaid, in conjunction with the Department of Human Services, shall furnish the facility a list of all out-of-state patients on a quarterly basis. Furthermore, notice shall also be provided to the parent, custodial parent or guardian of each out-of-state patient notifying them of the priority status granted by this paragraph. For purposes of this paragraph, the provisions of Section 41-7-193(1) requiring substantial compliance with the projection of need as reported in the current State Health Plan are waived. The total number of child/adolescent psychiatric residential treatment facility beds that may be authorized under the authority of this paragraph shall be sixty (60) beds. There shall be no prohibition or restrictions on participation in the Medicaid program (Section 43-13-101 et seq.) for the person receiving the certificate of need authorized under this paragraph or for the beds converted pursuant to the authority of that certificate of need.

(4) (a) From and after July 1, 1993, the department shall not issue a certificate of need to any person for the new construction of any hospital, psychiatric hospital or chemical dependency hospital that will contain any child/adolescent psychiatric or child/adolescent chemical dependency beds, or for the conversion of any other health care facility to a hospital, psychiatric hospital or chemical dependency hospital that will contain any child/adolescent psychiatric or child/adolescent chemical dependency beds, or for the addition of any child/adolescent psychiatric or child/adolescent chemical dependency beds in any hospital, psychiatric hospital or chemical dependency hospital, or for the conversion of any beds of another category in any hospital, psychiatric hospital or chemical dependency hospital to child/adolescent psychiatric or child/adolescent chemical dependency beds, except as hereinafter authorized:

(i) The department may issue certificates of need to any person for any purpose described in this subsection, provided that the hospital, psychiatric hospital or chemical dependency hospital does not participate in the Medicaid program (Section 43-13-101 et seq.) at the time of the application for the certificate of need and the owner of the hospital, psychiatric hospital or chemical dependency hospital agrees in writing that the hospital, psychiatric hospital or chemical dependency hospital will not at any time participate in the Medicaid program or admit or keep any patients who are participating in the Medicaid program in the hospital, psychiatric hospital or chemical dependency hospital. This written agreement by the recipient of the certificate of need shall be fully binding on any subsequent owner of the hospital, psychiatric hospital or chemical dependency hospital, if the ownership of the facility is transferred at any time after the issuance of the certificate of need. Agreement that the hospital, psychiatric hospital or chemical dependency hospital will not participate in the Medicaid program shall be a condition of the issuance of a certificate of need to any person under this subparagraph (i), and if such hospital, psychiatric hospital or chemical dependency hospital at any time after the issuance of the certificate of need, regardless of the ownership of the facility, participates in the Medicaid program or admits or keeps any patients in the hospital, psychiatric hospital or chemical dependency hospital who are participating in the Medicaid program, the State Department of Health shall revoke the certificate of need, if it is still outstanding, and shall deny or revoke the license of the hospital, psychiatric hospital or chemical dependency hospital, at the time that the department determines, after a hearing complying with due process, that the hospital, psychiatric hospital or chemical dependency hospital has failed to comply with any of the conditions upon which the certificate of need was issued, as provided in this subparagraph (i) and in the written agreement by the recipient of the certificate of need.

(ii) The department may issue a certificate of need for the conversion of existing beds in a county hospital in Choctaw County from acute care beds to child/adolescent chemical dependency beds. For purposes of this subparagraph (ii), the provisions of Section 41-7-193(1) requiring substantial compliance with the projection of need as reported in the current State Health Plan are waived. The total number of beds that may be authorized under authority of this subparagraph shall not exceed twenty (20) beds. There shall be no prohibition or restrictions on participation in the Medicaid program (Section 43-13-101 et seq.) for the hospital receiving the certificate of need authorized under this subparagraph or for the beds converted pursuant to the authority of that certificate of need.

(iii) The department may issue a certificate or certificates of need for the construction or expansion of child/adolescent psychiatric beds or the conversion of other beds to child/adolescent psychiatric beds in Warren County. For purposes of this subparagraph (iii), the provisions of Section 41-7-193(1) requiring substantial compliance with the projection of need as reported in the current State Health Plan are waived. The total number of beds that may be authorized under the authority of this subparagraph shall not exceed twenty (20) beds. There shall be no prohibition or restrictions on participation in the Medicaid program (Section 43-13-101 et seq.) for the person receiving the certificate of need authorized under this subparagraph or for the beds converted pursuant to the authority of that certificate of need.

If by January 1, 2002, there has been no significant commencement of construction of the beds authorized under this subparagraph (iii), or no significant action taken to convert existing beds to the beds authorized under this subparagraph, then the certificate of need that was previously issued under this subparagraph shall expire. If the previously issued certificate of need expires, the department may accept applications for issuance of another certificate of need for the beds authorized under this subparagraph, and may issue a certificate of need to authorize the construction, expansion or conversion of the beds authorized under this subparagraph.

(iv) The department shall issue a certificate of need to the Region 7 Mental Health/Retardation Commission for the construction or expansion of child/adolescent psychiatric beds or the conversion of other beds to child/adolescent psychiatric beds in any of the counties served by the commission. For purposes of this subparagraph (iv), the provisions of Section 41-7-193(1) requiring substantial compliance with the projection of need as reported in the current State Health Plan are waived. The total number of beds that may be authorized under the authority of this subparagraph shall not exceed twenty (20) beds. There shall be no prohibition or restrictions on participation in the Medicaid program (Section 43-13-101 et seq.) for the person receiving the certificate of need authorized under this subparagraph or for the beds converted pursuant to the authority of that certificate of need.

(v) The department may issue a certificate of need to any county hospital located in Leflore County for the construction or expansion of adult psychiatric beds or the conversion of other beds to adult psychiatric beds, not to exceed twenty (20) beds, provided that the recipient of the certificate of need agrees in writing that the adult psychiatric beds will not at any time be certified for participation in the Medicaid program and that the hospital will not admit or keep any patients who are participating in the Medicaid program in any of such adult psychiatric beds. This written agreement by the recipient of the certificate of need shall be fully binding on any subsequent owner of the hospital if the ownership of the hospital is transferred at any time after the issuance of the certificate of need. Agreement that the adult psychiatric beds will not be certified for participation in the Medicaid program shall be a condition of the issuance of a certificate of need to any person under this subparagraph (v), and if such hospital at any time after the issuance of the certificate of need, regardless of the ownership of the hospital, has any of such adult psychiatric beds certified for participation in the Medicaid program or admits or keeps any Medicaid patients in such adult psychiatric beds, the State Department of Health shall revoke the certificate of need, if it is still outstanding, and shall deny or revoke the license of the hospital at the time that the department determines, after a hearing complying with due process, that the hospital has failed to comply with any of the conditions upon which the certificate of need was issued, as provided in this subparagraph and in the written agreement by the recipient of the certificate of need.

(vi) The department may issue a certificate or certificates of need for the expansion of child psychiatric beds or the conversion of other beds to child psychiatric beds at the University of Mississippi Medical Center. For purposes of this subparagraph (vi), the provisions of Section 41-7-193(1) requiring substantial compliance with the projection of need as reported in the current State Health Plan are waived. The total number of beds that may be authorized under the authority of this subparagraph shall not exceed fifteen (15) beds. There shall be no prohibition or restrictions on participation in the Medicaid program (Section 43-13-101 et seq.) for the hospital receiving the certificate of need authorized under this subparagraph or for the beds converted pursuant to the authority of that certificate of need.

(b) From and after July 1, 1990, no hospital, psychiatric hospital or chemical dependency hospital shall be authorized to add any child/adolescent psychiatric or child/adolescent chemical dependency beds or convert any beds of another category to child/adolescent psychiatric or child/adolescent chemical dependency beds without a certificate of need under the authority of subsection (1)(c) of this section.

(5) The department may issue a certificate of need to a county hospital in Winston County for the conversion of fifteen (15) acute care beds to geriatric psychiatric care beds.

(6) The State Department of Health shall issue a certificate of need to a Mississippi corporation qualified to manage a long-term care hospital as defined in Section 41-7-173(h)(xii) in Harrison County, not to exceed eighty (80) beds, including any necessary renovation or construction required for licensure and certification, provided that the recipient of the certificate of need agrees in writing that the long-term care hospital will not at any time participate in the Medicaid program (Section 43-13-101 et seq.) or admit or keep any patients in the long-term care hospital who are participating in the Medicaid program. This written agreement by the recipient of the certificate of need shall be fully binding on any subsequent owner of the long-term care hospital, if the ownership of the facility is transferred at any time after the issuance of the certificate of need. Agreement that the long-term care hospital will not participate in the Medicaid program shall be a condition of the issuance of a certificate of need to any person under this subsection (6), and if such long-term care hospital at any time after the issuance of the certificate of need, regardless of the ownership of the facility, participates in the Medicaid program or admits or keeps any patients in the facility who are participating in the Medicaid program, the State Department of Health shall revoke the certificate of need, if it is still outstanding, and shall deny or revoke the license of the long-term care hospital, at the time that the department determines, after a hearing complying with due process, that the facility has failed to comply with any of the conditions upon which the certificate of need was issued, as provided in this subsection and in the written agreement by the recipient of the certificate of need. For purposes of this subsection, the provisions of Section 41-7-193(1) requiring substantial compliance with the projection of need as reported in the current State Health Plan are hereby waived.

(7) The State Department of Health may issue a certificate of need to any hospital in the state to utilize a portion of its beds for the "swing-bed" concept. Any such hospital must be in conformance with the federal regulations regarding such swing-bed concept at the time it submits its application for a certificate of need to the State Department of Health, except that such hospital may have more licensed beds or a higher average daily census (ADC) than the maximum number specified in federal regulations for participation in the swing-bed program. Any hospital meeting all federal requirements for participation in the swing-bed program which receives such certificate of need shall render services provided under the swing-bed concept to any patient eligible for Medicare (Title XVIII of the Social Security Act) who is certified by a physician to be in need of such services, and no such hospital shall permit any patient who is eligible for both Medicaid and Medicare or eligible only for Medicaid to stay in the swing beds of the hospital for more than thirty (30) days per admission unless the hospital receives prior approval for such patient from the Division of Medicaid, Office of the Governor. Any hospital having more licensed beds or a higher average daily census (ADC) than the maximum number specified in federal regulations for participation in the swing-bed program which receives such certificate of need shall develop a procedure to insure that before a patient is allowed to stay in the swing beds of the hospital, there are no vacant nursing home beds available for that patient located within a fifty-mile radius of the hospital. When any such hospital has a patient staying in the swing beds of the hospital and the hospital receives notice from a nursing home located within such radius that there is a vacant bed available for that patient, the hospital shall transfer the patient to the nursing home within a reasonable time after receipt of the notice. Any hospital which is subject to the requirements of the two (2) preceding sentences of this subsection may be suspended from participation in the swing-bed program for a reasonable period of time by the State Department of Health if the department, after a hearing complying with due process, determines that the hospital has failed to comply with any of those requirements.

(8) The Department of Health shall not grant approval for or issue a certificate of need to any person proposing the new construction of, addition to or expansion of a health care facility as defined in subparagraph (viii) of Section 41-7-173(h), except as hereinafter provided: The department may issue a certificate of need to a nonprofit corporation located in Madison County, Mississippi, for the construction, expansion or conversion of not more than twenty (20) beds in a community living program for developmentally disabled adults in a facility as defined in subparagraph (viii) of Section 41-7-173(h). For purposes of this subsection (8), the provisions of Section 41-7-193(1) requiring substantial compliance with the projection of need as reported in the current State Health Plan and the provisions of Section 41-7-197 requiring a formal certificate of need hearing process are waived. There shall be no prohibition or restrictions on participation in the Medicaid program for the person receiving the certificate of need authorized under this subsection (8).

(9) The Department of Health shall not grant approval for or issue a certificate of need to any person proposing the establishment of, or expansion of the currently approved territory of, or the contracting to establish a home office, subunit or branch office within the space operated as a health care facility as defined in Section 41-7-173(h) (i) through (viii) by a health care facility as defined in subparagraph (ix) of Section 41-7-173(h).

(10) Health care facilities owned and/or operated by the state or its agencies are exempt from the restraints in this section against issuance of a certificate of need if such addition or expansion consists of repairing or renovation necessary to comply with the state licensure law. This exception shall not apply to the new construction of any building by such state facility. This exception shall not apply to any health care facilities owned and/or operated by counties, municipalities, districts, unincorporated areas, other defined persons, or any combination thereof.

(11) The new construction, renovation or expansion of or addition to any health care facility defined in subparagraph (ii) (psychiatric hospital), subparagraph (iv) (skilled nursing facility), subparagraph (vi) (intermediate care facility), subparagraph (viii) (intermediate care facility for the mentally retarded) and subparagraph (x) (psychiatric residential treatment facility) of Section 41-7-173(h) which is owned by the State of Mississippi and under the direction and control of the State Department of Mental Health, and the addition of new beds or the conversion of beds from one category to another in any such defined health care facility which is owned by the State of Mississippi and under the direction and control of the State Department of Mental Health, shall not require the issuance of a certificate of need under Section 41-7-171 et seq., notwithstanding any provision in Section 41-7-171 et seq. to the contrary.

(12) The new construction, renovation or expansion of or addition to any veterans homes or domiciliaries for eligible veterans of the State of Mississippi as authorized under Section 35-1-19 shall not require the issuance of a certificate of need, notwithstanding any provision in Section 41-7-171 et seq. to the contrary.

(13) [Repealed]

(14) The State Department of Health shall issue a certificate of need to any hospital which is currently licensed for two hundred fifty (250) or more acute care beds and is located in any general hospital service area not having a comprehensive cancer center, for the establishment and equipping of such a center which provides facilities and services for outpatient radiation oncology therapy, outpatient medical oncology therapy, and appropriate support services including the provision of radiation therapy services. The provisions of Section 41-7-193(1) regarding substantial compliance with the projection of need as reported in the current State Health Plan are waived for the purpose of this subsection.

(15) The State Department of Health may authorize the transfer of hospital beds, not to exceed sixty (60) beds, from the North Panola Community Hospital to the South Panola Community Hospital. The authorization for the transfer of those beds shall be exempt from the certificate of need review process.

(16) The State Department of Health shall issue any certificates of need necessary for Mississippi State University and a public or private health care provider to jointly acquire and operate a linear accelerator and a magnetic resonance imaging unit. Those certificates of need shall cover all capital expenditures related to the project between Mississippi State University and the health care provider, including, but not limited to, the acquisition of the linear accelerator, the magnetic resonance imaging unit and other radiological modalities; the offering of linear accelerator and magnetic resonance imaging services; and the cost of construction of facilities in which to locate these services. The linear accelerator and the magnetic resonance imaging unit shall be (a) located in the City of Starkville, Oktibbeha County, Mississippi; (b) operated jointly by Mississippi State University and the public or private health care provider selected by Mississippi State University through a request for proposals (RFP) process in which Mississippi State University selects, and the Board of Trustees of State Institutions of Higher Learning approves, the health care provider that makes the best overall proposal; (c) available to Mississippi State University for research purposes two-thirds (2/3) of the time that the linear accelerator and magnetic resonance imaging unit are operational; and (d) available to the public or private health care provider selected by Mississippi State University and approved by the Board of Trustees of State Institutions of Higher Learning one-third (1/3) of the time for clinical, diagnostic and treatment purposes. For purposes of this subsection, the provisions of Section 41-7-193(1) requiring substantial compliance with the projection of need as reported in the current State Health Plan are waived.

(17) The State Department of Health shall issue a certificate of need for the construction of an acute care hospital in Kemper County, not to exceed twenty-five (25) beds, which shall be named the "John C. Stennis Memorial Hospital." In issuing the certificate of need under this subsection, the department shall give priority to a hospital located in Lauderdale County that has two hundred fifteen (215) beds. For purposes of this subsection, the provisions of Section 41-7-193(1) requiring substantial compliance with the projection of need as reported in the current State Health Plan and the provisions of Section 41-7-197 requiring a formal certificate of need hearing process are waived. There shall be no prohibition or restrictions on participation in the Medicaid program (Section 43-13-101 et seq.) for the person or entity receiving the certificate of need authorized under this subsection or for the beds constructed under the authority of that certificate of need.

(18) Nothing in this section or in any other provision of Section 41-7-171 et seq. shall prevent any nursing facility from designating an appropriate number of existing beds in the facility as beds for providing care exclusively to patients with Alzheimer's disease.



§ 41-7-193 - Certificate of need; new institutional health services and other projects

(1) No person may enter into any financing arrangement or commitment for financing a new institutional health service or any other project requiring a certificate of need unless such certificate has been granted for such purpose. A certificate of need shall not be granted or issued to any person for any proposal, cause or reason, unless the proposal has been reviewed for consistency with the specifications and the criteria established by the State Department of Health and substantially complies with the projection of need as reported in the state health plan in effect at the time the application for the proposal was submitted.

(2) An application for a certificate of need for an institutional health service, medical equipment or any proposal requiring a certificate of need shall specify the time, within that granted, such shall be functional or operational according to a time schedule submitted with the application. Each certificate of need shall specify the maximum amount of capital expenditure that may be obligated. The State Department of Health shall periodically review the progress and time schedule of any person issued or granted a certificate of need for any purpose.



§ 41-7-195 - Certificate of need; validity; transferability; duration; revocation

(1) A certificate of need shall be valid only for the defined scope, physical location and person named in the application. A certificate of need shall not be transferable or assignable nor shall a project or capital expenditure project be transferred from one person to another, except with the approval of the State Department of Health. A certificate of need shall be valid for the period of time specified therein.

(2) A certificate of need shall be issued for a period of twelve (12) months, or such other lesser period as specified by the State Department of Health.

(3) The State Department of Health may define by regulation, not to exceed six (6) months, the time for which a certificate of need may be extended.

(4) If commencement of construction or other preparation is not substantially undertaken during a valid certificate of need period or the State Department of Health determines the applicant is not making a good faith effort to obligate such approved expenditure, the State Department of Health shall have the right to withdraw, revoke or rescind the certificate.

(5) The State Department of Health may approve or disapprove a proposal for a certificate of need as originally presented in final form, or it may approve a certificate of need by a modification, by reduction only, of such proposal provided the proponent agrees to such modification.



§ 41-7-197 - Certificate of need; hearing before hearing officer; review

(1) The State Department of Health shall adopt and utilize procedures for conducting certificate of need reviews. Such procedures shall include, inter alia, the following: (a) written notification to the applicant; (b) written notification to health-care facilities in the same health service area as the proposed service; (c) written notification to other persons who prior to the receipt of the application have filed a formal notice of intent to provide the proposed services in the same service area; and (d) notification to members of the public who reside in the service area where the service is proposed, which may be provided through newspapers or public information channels.

(2) All notices provided shall include, inter alia, the following: (a) the proposed schedule for the review; (b) written notification of the period within which a public hearing during the course of the review may be requested in writing by one or more affected persons, such request to be made within twenty (20) days of said notification; and (c) the manner in which notification will be provided of the time and place of any hearing so requested. Any such hearing shall be conducted by a hearing officer designated by the State Department of Health. At such hearing, the hearing officer and any person affected by the proposal being reviewed may conduct reasonable questioning of persons who make relevant factual allegations concerning the proposal. The hearing officer shall require that all persons be sworn before they may offer any testimony at the hearing, and the hearing officer is authorized to administer oaths. Any person so choosing may be represented by counsel at the hearing. A record of the hearing shall be made, which shall consist of a transcript of all testimony received, all documents and other material introduced by any interested person, the staff report and recommendation and such other material as the hearing officer considers relevant, including his own recommendation, which he shall make within a reasonable period of time after the hearing is closed and after he has had an opportunity to review, study and analyze the evidence presented during the hearing. The completed record shall be certified to the State Health Officer, who shall consider only the record in making his decision, and shall not consider any evidence or material which is not included therein. All final decisions regarding the issuance of a certificate of need shall be made by the State Health Officer. The State Health Officer shall make his written findings and issue his order after reviewing said record. The findings and decision of the State Health Officer shall not be deferred to any later date, and any deferral shall result in an automatic order of disapproval.

(3) If review by the State Department of Health concerning the issuance of a certificate of need is not complete within the time specified by rule or regulation, which shall not, to the extent practicable, exceed ninety (90) days, the certificate of need shall not be granted. The proponent of the proposal may, within thirty (30) days, after the expiration of the specified time for review, commence such legal action as is necessary, in the Chancery Court of the First Judicial District of Hinds County or in the chancery court of the county in which the new institutional health service is proposed to be provided, to compel the State Health Officer to issue written findings and written order approving or disapproving the proposal in question.



§ 41-7-201 - Direct appeal of final order pertaining to certificate of need to the Mississippi Supreme Court

The provisions of this section shall apply to any party appealing any final order of the State Department of Health pertaining to a certificate of need for any health care facility as defined in Section 41-7-173(h):

(a) There shall be a "stay of proceedings" of any final order issued by the State Department of Health pertaining to the issuance of a certificate of need for the establishment, construction, expansion or replacement of a health care facility for a period of thirty (30) days from the date of the order, if an existing provider located in the same service area where the health care facility is or will be located has requested a hearing during the course of review in opposition to the issuance of the certificate of need. The stay of proceedings shall expire at the termination of thirty (30) days; however, no construction, renovation or other capital expenditure that is the subject of the order shall be undertaken, no license to operate any facility that is the subject of the order shall be issued by the licensing agency, and no certification to participate in the Title XVIII or Title XIX programs of the Social Security Act shall be granted, until all statutory appeals have been exhausted or the time for those appeals has expired. Notwithstanding the foregoing, the filing of an appeal from a final order of the State Department of Health for the issuance of a certificate of need shall not prevent the purchase of medical equipment or development or offering of institutional health services granted in a certificate of need issued by the State Department of Health.

(b) In addition to other remedies now available at law or in equity, any party aggrieved by any such final order of the State Department of Health shall have the right of direct appeal to the Mississippi Supreme Court, which appeal must be filed within twenty (20) days after the date of the final order. Any appeal shall state briefly the nature of the proceedings before the State Department of Health and shall specify the order complained of.

(c) Upon the filing of such an appeal, the Clerk of the Supreme Court shall serve notice thereof upon the State Department of Health, whereupon the State Department of Health shall, within thirty (30) days of the date of the filing of the appeal, certify to the court the record in the case, which records shall include a transcript of all testimony, together with all exhibits or copies thereof, all pleadings, proceedings, orders, findings and opinions entered in the case; however, the parties and the State Department of Health may stipulate that a specified portion only of the record shall be certified to the court as the record on appeal.

(d) Any appeal of a final order by the State Department of Health in a certificate of need proceeding shall require the giving of a bond by the appellant(s) sufficient to secure the appellee against the loss of costs, fees, expenses and attorney's fees incurred in defense of the appeal, approved by the Supreme Court within five (5) days of the date of filing the appeal.

(e) No new or additional evidence shall be introduced in the Supreme Court, but the case shall be determined upon the record certified to the court.

(f) The Supreme Court may sustain or dismiss the appeal, modify or vacate the order complained of, in whole or in part, and may make an award of costs, fees, expenses and attorney's fees, as the case may be; but in case the order is wholly or partly vacated, the court may also, in its discretion, remand the matter to the State Department of Health for any further proceedings, not inconsistent with the court's order, as, in the opinion of the court, justice may require. The court, as part of the final order, shall make an award of costs, fees, reasonable expenses and attorney's fees incurred in favor of appellee payable by the appellant(s) if the court affirms the order of the State Department of Health. The order shall not be vacated or set aside, either in whole or in part, except for errors of law, unless the court finds that the order of the State Department of Health is not supported by substantial evidence, is contrary to the manifest weight of the evidence, is in excess of the statutory authority or jurisdiction of the State Department of Health, or violates any vested constitutional rights of any party involved in the appeal.

(g) Within thirty (30) days from the date of a final order by the Supreme Court that modifies or wholly or partly vacates the final order of the State Department of Health granting a certificate of need, the State Department of Health shall issue another order in conformity with the final order of the Supreme Court.



§ 41-7-202 - Stay of commission proceedings pending appeal

There shall be a "stay of proceedings" of any written decision of the State Department of Health pertaining to a certificate of need for a home health agency, as defined in Section 41-7-173(h)(ix), for a period of thirty (30) days from the date of that decision. The stay of proceedings shall expire at the termination of thirty (30) days; however, no license to operate any such home health agency that is the subject of the decision shall be issued by the licensing agency, and no certification for such home health agency to participate in the Title XVIII or Title XIX programs of the Social Security Act shall be granted until all statutory appeals have been exhausted or the time for such appeals has expired. The stay of proceedings provided for in this section shall not apply to any party appealing any final order of the State Department of Health pertaining to a certificate of need for any health-care facility as defined in Section 41-7-173(h), with the exception of any home health agency as defined in Section 41-7-173(h)(ix).



§ 41-7-205 - Nonsubstantive projects; exemption from formal review

The State Department of Health shall provide an expedited review for those projects which it determines to warrant such action. All requests for such an expedited review by the applicant must be made in writing to the State Department of Health. The State Department of Health shall make a determination as to whether expedited review is appropriate within fifteen (15) days after receipt of a written request. The State Department of Health shall render its decision concerning the issuance of a certificate of need within ninety (90) days after the receipt of a completed application. A project is subject to expedited review only if it meets one (1) of the following criteria:

(a) A transfer or change of ownership of a health care facility wherein the facility continues to operate under the same category of license or permit as it possessed prior to the date of the proposed change of ownership and none of the other activities described in Section 41-7-191(1) take place in conjunction with such transfer;

(b) Replacement of equipment with used equipment of similar capability if the equipment is included in the facility's annual capital expenditure budget or plan;

(c) A request for project cost overruns that exceed the rate of inflation as determined by the State Department of Health;

(d) A request for relocation of services or facilities if the relocation of such services or facilities (i) involves a capital expenditure by or on behalf of a health care facility, or (ii) is more than one thousand three hundred twenty (1,320) feet from the main entrance of the health care facility or the facility where the service is located;

(e) A request for a certificate of need to comply with duly recognized fire, building, or life safety codes, or to comply with state licensure standards or accreditation standards required for reimbursements; and

(f) A request for a certificate of need for an expenditure that is not for a single diagnostic, therapeutic, rehabilitative, preventive or palliative procedure service or series of those procedures, and that exceeds the capital expenditure minimum specified under Section 41-7-173.



§ 41-7-207 - Emergency replacement of facilities; expedited review

Notwithstanding any other provisions of Sections 41-7-171 through 41-7-209, when the need for any emergency replacement occurs, the certificate of need review process may be expedited by promulgation of administrative procedures for expenditures necessary to alleviate an emergency condition. Emergency replacement means the replacement of partial facilities or equipment the replacement of which is not exempt from certificate of need review pursuant to the medical equipment replacement exemption provided in Section 41-7-191(1)(f), without which the operation of the facility and the health and safety of patients would be immediately jeopardized. Expenditures under this section shall be limited to the replacement of those necessary facilities or equipment, the loss of which constitutes an emergency.



§ 41-7-209 - Violations

(1) Any person or entity violating the provisions of Sections 41-7-171 through 41-7-209, or regulations promulgated thereunder, by not obtaining a certificate of need, by deviating from the provisions of a certificate of need, or by refusing or failing to cooperate with the State Department of Health in its exercise or execution of its functions, responsibilities and powers shall be subject to the following:

(a) Revocation of the license of a health-care facility or a designated section, component or bed service thereof, or revocation of the license of any other person for which the State Department of Health is the licensing agency. If the State Department of Health lacks jurisdiction to revoke the license of such person, the State Health Officer shall recommend and show cause to the appropriate licensing agency that such license should be revoked.

(b) Nonlicensure by the State Department of Health of a specific or designated bed service offered by the entity or person;

(c) Nonlicensure by the State Department of Health where infractions occur concerning the acquisition or control of major medical equipment;

(d) Revoking, rescinding or withdrawing a certificate of need previously issued.

(2) Violations of Sections 41-7-171 through 41-7-209, or any rules or regulations promulgated in furtherance thereof by intent, fraud, deceit, unlawful design, willful and/or deliberate misrepresentation, or by careless, negligent or incautious disregard for such statutes or rules and regulations, either by persons acting individually or in concert with others, shall constitute a misdemeanor and shall be punishable by a fine not to exceed One Thousand Dollars ($ 1,000.00) for each such offense. Each day of continuing violation shall be considered a separate offense. The venue for prosecution of any such violation shall be in any county of the state wherein any such violation, or portion thereof, occurred.

(3) The Attorney General, upon certification by the State Health Officer, shall seek injunctive relief in a court of proper jurisdiction to prevent violations of Sections 41-7-171 through 41-7-209 or any rules or regulations promulgated in furtherance of Sections 41-7-171 through 41-7-209 in cases where other administrative penalties and legal sanctions imposed have failed to prevent or cause a discontinuance of any such violation.

(4) Major third party payers, public or private, shall be notified of any violation or infraction under this section and shall be requested to take such appropriate punitive action as is provided by law.






STATEWIDE HEALTH COORDINATING COUNCIL [REPEALED]



HEALTH MAINTENANCE ORGANIZATIONS [REPEALED]






Chapter 9 - REGULATION OF HOSPITALS; HOSPITAL RECORDS

REGULATION OF HOSPITALS

§ 41-9-1 - Declaration of purpose

The purpose of Sections 41-9-1 through 41-9-39 is to protect and promote the public health by providing for the development, establishment and enforcement of certain standards in the construction, maintenance and operation of hospitals which will insure safe, sanitary and reasonably adequate care and treatment of individuals in hospitals. The Legislature hereby finds that the protection and promotion of the public health requires the measures provided for in said sections.



§ 41-9-3 - Definitions

As used in Sections 41-9-1 through 41-9-35:

(a) "Hospital" means a place devoted primarily to the maintenance and operation of facilities for the diagnosis, treatment and care of individuals suffering from physical or mental infirmity, illness, disease, injury or deformity, or a place devoted primarily to providing obstetrical or other medical, surgical or nursing care of individuals, whether or not any such place be organized or operated for profit and whether any such place be publicly or privately owned. The term "hospital" does not include convalescent or boarding homes, children's homes, homes for the aged or other like establishments where room and board only are provided, nor does it include offices or clinics where patients are not regularly kept as bed patients.

(b) "Person" means any individual, firm, partnership, corporation, company, association or joint stock association, and the legal successor thereof.

(c) "Governmental unit" means the state, or any county, municipality or other political subdivision or any department, division, board or other agency of any of the foregoing, excluding all federal establishments.

(d) "Licensing agency" means the State Department of Health.



§ 41-9-7 - License

No person or governmental unit, acting severally or jointly with any other person or governmental unit shall establish, conduct, or maintain a hospital in this state without a license as provided for in Section 41-9-11. No license so granted shall permit, approve or allow child placement activities by any person or governmental unit licensed hereunder.



§ 41-9-9 - Application for license

(1) An application for a license shall be made to the licensing agency upon forms provided by it and shall contain such information as the licensing agency reasonably requires, which may include affirmative evidence of ability to comply with such reasonable standards, rules and regulations as are lawfully prescribed under Section 41-9-17. A license, unless suspended or revoked, shall be renewable annually upon payment of a renewal fee of Twenty Dollars ($ 20.00) for each licensed bed in the hospital which shall be paid to the licensing agency, with a minimum fee of Five Hundred Dollars ($ 500.00) per hospital and a maximum fee of Five Thousand Dollars ($ 5,000.00), and upon filing by the licensee and approval by the licensing agency of an annual report upon such uniform dates and containing such information in such form as the licensing agency prescribes by rule or regulation. Each license shall be issued only for the premises and person or persons or other legal entity or entities named in the application and shall not be transferable or assignable except with the written approval of the licensing agency. Licenses shall be posted in a conspicuous place on the licensed premises.

(2) The appropriate licensure fee, according to the schedule herein, shall be paid to the licensing agency and may be paid by check, draft or money order. A license shall not be issued to any hospital until such fee is received by the licensing agency.

(3) A fee known as a "User Fee" shall be applicable and shall be paid to the licensing agency as set out in subsection (2) of this section. This user fee shall be assessed for the purpose of the required reviewing and inspections of the proposal of any hospital in which there are additions, renovations, modernizations, expansion, alterations, conversions, modifications or replacement of the entire facility involved in such proposal. This fee includes the reviewing of architectural plans in all steps required. There shall be a minimum user fee of Fifty Dollars ($ 50.00) and a maximum user fee of Five Thousand Dollars ($ 5,000.00).



§ 41-9-11 - Issuance and renewal of license

Upon receipt of an application for license and the license fee, the licensing agency shall issue a license if the applicant and hospital facilities meet the requirements established under Sections 41-9-1 through 41-9-35, and the requirements of Section 41-7-173 et seq., where determined by the licensing agency to be applicable. A license, unless suspended or revoked, shall be renewable annually, upon filing by the licensee, and approval by the licensing agency of an annual report upon such uniform dates and containing such information in such form as the licensing agency prescribes by regulation and upon paying the annual fee for such license as determined by the schedule and provisions of Section 41-9-9. Each license shall be issued only for the premises and persons or governmental units named in the application and shall not be transferable or assignable except with the written approval of the licensing agency. Licenses shall be posted in a conspicuous place on the licensed premises.



§ 41-9-13 - Issuance of temporary licenses

The licensing agency may issue temporary licenses under Sections 41-9-1 through 41-9-35 which shall be good for not more than six (6) months.



§ 41-9-15 - Denial or revocation of license; notice, hearings and review

The licensing agency, after notice and opportunity for hearing to the applicant or licensee, is authorized to deny, suspend or revoke a license in any case in which it finds that there has been a substantial failure to comply with the requirements established under Section 41-9-1 through 41-9-35.

Such notice shall be effected by registered mail, or by personal service, setting forth the particular reasons for the proposed action and a fixing date not less than thirty (30) days from the date of such mailing or service, at which the applicant or licensee shall be given an opportunity for a prompt and fair hearing. On the basis of any such hearing, or upon default of the applicant or licensee, the licensing agency shall make a determination specifying its findings of fact and conclusions of law. A copy of such determination shall be sent by registered mail or served personally upon the applicant or licensee. The decision revoking, suspending or denying the license or application shall become final thirty (30) days after it is so mailed or served, unless the applicant or licensee, within such thirty-day period, appeals the decision, pursuant to Section 41-9-31.

The procedure governing hearings authorized by this section shall be in accordance with rules promulgated by the licensing agency. A full and complete record shall be kept of all proceedings, and all testimony shall be reported but need not be transcribed unless the decision is appealed pursuant to Section 41-9-31. Witnesses may be subpoenaed by either party. Compensation shall be allowed to witnesses as in cases in the chancery court. Each party shall pay the expense of his own witnesses. The cost of the record shall be paid by the licensing agency. Any other party desiring a copy of the transcript shall pay therefor the reasonable cost of preparing the same.



§ 41-9-17 - Rules, regulations and standards

The licensing agency shall adopt, amend, promulgate and enforce such rules, regulations and standards with respect to all hospitals to be licensed under Section 41-9-11 as may be designed to further the accomplishment of the purposes of Sections 41-9-1 through 41-9-35 in promoting safe and adequate treatment of individuals in hospitals in the interest of public health, safety and welfare. Any rule, regulation or standard adopted hereunder shall be considered as promulgated and effective from and after the time the same is recorded and indexed in a book to be maintained by the licensing agency in its main office in the State of Mississippi, entitled "Minimum Standard of Operation for Mississippi Hospitals." Said book shall be open and available to all hospitals and the public generally at all reasonable times. Upon the adoption of any such rule, regulation or standard, the licensing agency shall mail copies thereof to all hospitals in the state which have filed with said agency their names and addresses for this purpose, but the failure to mail the same or the failure of the hospital to receive the same shall in nowise affect the validity thereof. No such rules, regulations or standards shall be adopted or enforced which would have the effect of denying a license to a hospital or other institution required to be licensed, solely by reason of the school or system of practice employed or permitted to be employed therein.



§ 41-9-19 - Effective date of rules, regulations or standards

Any hospital which is in operation at the time of promulgation of any applicable rules, regulations or standards under Section 41-9-17, shall be given a reasonable time, under the particular circumstances not to exceed one year from the date of such promulgation, within which to comply with such rules, regulations or standards.



§ 41-9-21 - Inspections and consultations

The licensing agency shall make or cause to be made such inspections and investigations as it deems necessary. The licensing agency may prescribe by regulations that any licensee or applicant desiring to make specified types of alteration or addition to the facilities or to construct new facilities shall, before commencing such alteration, addition or new construction, submit plans and specifications therefor to the licensing agency for preliminary inspection and approval or recommendations with respect to compliance with the rules, regulations or standards authorized in Section 41-9-17. Necessary conferences and consultations may be provided.



§ 41-9-23 - Information confidential

Information received by the licensing agency through filed reports, inspection, or as otherwise authorized under Sections 41-9-1 through 41-9-35 shall not be disclosed publicly in such manner as to identify individuals, except in a proceeding involving the questions of licensure; however, the licensing agency may utilize statistical data concerning types of services and the utilization of these services for hospitals in performing the statutory duties imposed upon it by Section 41-7-171, et seq. and by Section 41-9-29.



§ 41-9-29 - Annual report of licensing agency

The licensing agency shall prepare and publish an annual report of its activities and operations under Sections 41-9-1 et seq. A reasonable number of copies of such publication(s) shall be available in the office of the licensing agency to be furnished to persons requesting them, for a nominal fee.



§ 41-9-31 - Judicial review

Any applicant or licensee aggrieved by the decision of the licensing agency after a hearing may, within thirty (30) days after the mailing or serving of notice of the decision as provided in Section 41-9-15, file a notice of appeal in the chancery court of the First Judicial District of Hinds County or the chancery court of the county in which the hospital is located or to be located, and the chancery clerk thereof shall serve a copy of the notice of appeal upon the licensing agency. Thereupon the licensing agency shall, within sixty (60) days or such additional time as the court may allow from such notice, certify and file with the court a copy of the record and decision, including the transcript of the hearings, on which the decision is based. Findings of fact by the licensing agency shall be conclusive unless substantially contrary to the weight of the evidence. However, upon good cause shown, the court may remand the case to the licensing agency to take further evidence, and the licensing agency may thereupon affirm, reverse or modify its decision. The court may affirm, modify or reverse the decision of the licensing agency, and either the applicant or licensee or the licensing agency may appeal from this decision to the Supreme Court as in other cases in the chancery court. Pending final disposition of the matter of the status quo of the applicant or licensee shall be preserved, except as the court otherwise orders in the public interest. Rules with respect to court costs in other cases in chancery shall apply equally to cases hereunder.



§ 41-9-33 - Penalties

Any person establishing, conducting, managing or operating any hospital without a license as provided for in Section 41-9-11 shall be guilty of a misdemeanor, and upon conviction, shall be fined not more than One Thousand Dollars ($ 1,000.00) for the first offense and not more than One Thousand Dollars ($ 1,000.00) for each subsequent offense. Each day of a continuing violation after conviction shall be considered a separate offense.



§ 41-9-35 - Injunction

Notwithstanding the existence or pursuit of any other remedy, the licensing agency, may in the manner provided by law, upon the advice of the Attorney General who, except as otherwise authorized in Section 7-5-39, shall represent the licensing agency in the proceedings, maintain an action in the name of the state for an injunction or other process against any person or governmental unit to restrain or prevent the establishment, conduct, management or operation of a hospital without a license as provided for in Section 41-9-11.



§ 41-9-37 - Paid educational leave for hospital employees

(1) (a) A hospital may grant paid educational leave to those applicants it deems qualified therefor, upon such terms and conditions as it may impose and as provided for in this section.

(b) In order to be eligible for paid educational leave, an applicant must:

(i) Be working at the sponsoring hospital at the time of application;

(ii) Attend any college or school approved and designated by the sponsoring hospital; and

(iii) Agree to work in a health-care occupation as a licensed practical nurse, registered nurse, nurse practitioner, speech pathologist, occupational therapist, physical therapist or other health-care professional in the sponsoring hospital for a period of time equivalent to the period of time for which the applicant receives paid educational leave compensation, calculated to the nearest whole month, but in no event less than two (2) years.

(c) (i) Before being granted paid educational leave, each applicant shall enter into a contract with the sponsoring hospital agreeing to the terms and conditions upon which the paid educational leave shall be granted. The contract shall include such terms and provisions necessary to carry out the full purpose and intent of this section. The contract shall be signed by the administrator of the sponsoring hospital and the recipient of paid educational leave compensation. If the recipient is a minor, his or her minority disabilities shall be removed by a chancery court of competent jurisdiction before the contract is signed.

(ii) The sponsoring hospital shall have the authority to cancel any contract made between it and any recipient for paid educational leave upon such cause being deemed sufficient by the administrator of the hospital.

(iii) The sponsoring hospital is vested with full and complete authority and power to sue in its own name any recipient for any balance due to the hospital on any such uncompleted contract. The sponsoring hospital may contract with a collection agency or banking institution for collection of any balance due to the hospital from any recipient. The sponsoring hospital and its employees and, if applicable, its board of trustees are immune from any suit brought in law or equity for actions taken by the collection agency or banking institution incidental to or arising from their performance under the contract. The sponsoring hospital, collection agency and banking institution may negotiate for the payment of a sum that is less than full payment in order to satisfy any balance the recipient owes.

(iv) Failure to meet the terms of an educational loan contract shall be grounds for revocation of the professional license that was earned through the paid educational leave compensation granted under this section.

(v) A finding by the sponsoring hospital of a default by the recipient shall be a finding of unprofessional conduct and, therefore, a basis for the revocation of the professional license that was obtained through the educational leave program. A finding by the sponsoring hospital of default shall be a disciplinary action, not a collection action, and shall not be affected by the recipient declaring bankruptcy.

(vi) Notice of pending default status, the consequences of a default and the hearing to determine the pending default status shall be mailed by the sponsoring hospital to the recipient at the last known address.

(vii) The sponsoring hospital shall conduct a hearing of pending default status, make a final determination, and, if appropriate, issue a finding of default.

(viii) Recipients may appear at the hearing of pending default status, either personally or through counsel, or both, and produce and cross-examine witnesses or evidence in the recipient's behalf. The procedure of the hearing shall not be bound by the Mississippi Rules of Civil Procedure and Evidence.

(ix) If at the hearing a recipient is found to be in default, a copy of the finding of default shall be forwarded to the appropriate licensing agency.

(x) Appeals from a finding of default made by the sponsoring hospital shall be to the circuit court of the county in which the hospital is located.

(xi) Rules and regulations governing the hearing of pending default status and other applicable matters shall be promulgated by the sponsoring hospital.

(xii) Any person who is subject to the revocation of his or her professional license for not meeting the terms of an educational loan contract may appear before the appropriate licensing agency to show mitigating circumstances for failure to meet the terms of the contract, and may appeal any revocation of his or her professional license under the laws applicable to the licensing agency.

(xiii) A license that has been revoked under this section shall be reinstated upon a showing of proof that the recipient is no longer in default.

(xiv) These procedures shall only be applicable to educational leave contracts entered into under this section and shall not apply to educational leave contracts entered into with any state health institution pursuant to Section 37-101-291 or Section 37-101-293, as amended.

(2) (a) Any recipient who is granted paid educational leave by a hospital shall be compensated by the sponsoring hospital during the time the recipient is in school, at the rate of pay received by a nurse's aide employed at the hospital. All educational leave compensation received by the recipient while in school shall be considered earned conditioned upon the fulfillment of the terms and obligations of the educational leave contract and this section. However, no recipient of full-time educational leave shall accrue personal or major medical leave while the recipient is on paid educational leave. Recipients of paid educational leave shall be responsible for their individual costs of tuition and books.

(b) Paid educational leave shall be granted only upon the following conditions:

(i) The recipient shall fulfill his or her obligation under the contract with the sponsoring hospital by working as a licensed practical nurse, registered nurse, nurse practitioner, speech pathologist, occupational therapist, physical therapist or other health-care professional. The total compensation that the recipient was paid while on educational leave shall be considered as unconditionally earned on an annual pro rata basis for each year of service rendered under the educational leave contract as a health-care professional in the sponsoring hospital.

(ii) If the recipient does not work as a licensed practical nurse, registered nurse, nurse practitioner, speech pathologist, occupational therapist, physical therapist or other health-care professional in the sponsoring hospital for the period required under this section, the recipient shall be liable for repayment on demand of the remaining portion of the compensation that the recipient was paid while on paid educational leave that has not been unconditionally earned, with interest accruing at ten percent (10%) per annum from the recipient's date of graduation or the date that the recipient last worked at the sponsoring hospital, whichever is the later date. In addition, there shall be included in any contract for paid educational leave a provision for liquidated damages equal to Five Thousand Dollars ($ 5,000.00), which may be reduced on a pro rata basis for each year served under the contract.

(iii) If any recipient fails or withdraws from school at any time before successfully completing his or her health-care training, the recipient shall be liable for repayment on demand of the amount of the total compensation that the recipient was paid while on paid educational leave, with interest accruing at ten percent (10%) per annum from the date the recipient failed or withdrew from school. However, the recipient shall not be liable for liquidated damages, and if the recipient returns to work at the sponsoring hospital in the same position held at the hospital before accepting educational leave, or a position approved by the hospital, the recipient shall not be liable for payment of any interest on the amount owed.

(iv) The issuance and renewal of the professional license required to work as a licensed practical nurse, registered nurse, nurse practitioner, speech pathologist, occupational therapist, physical therapist or other health-care professional for which the educational leave was granted shall be contingent upon the repayment of the total compensation that the recipient received while on paid educational leave. Failure to meet the terms of an educational loan contract shall be grounds for revocation of the professional license that was earned through the paid educational leave compensation granted under this section. Any individual who receives any amount of paid educational leave compensation while in school and subsequently receives a professional license shall be deemed to have earned the professional license through paid educational leave. Any person who is subject to the revocation of his or her professional license for not meeting the terms of an educational loan contract may appear before the appropriate licensing agency to show mitigating circumstances for failure to meet the terms of the contract, and may appeal any revocation of his or her professional license under the laws applicable to the licensing agency.

(v) These procedures shall only apply to educational leave contracts entered into under this section and shall not apply to educational leave contracts entered into with any state institution pursuant to Section 37-101-291 or Section 37-101-293, as amended.



§ 41-9-39 - Hospitals to offer influenza immunizations to all inpatients age sixty-five or older

(1) Each year from October 1 through March 1 and in accordance with the latest recommendations of the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention, each hospital shall offer, prior to discharge, immunizations against influenza virus to all inpatients sixty-five (65) years of age and older unless contraindicated and contingent upon the availability of the vaccine.

(2) Any hospital, or employee thereof, shall be immune from civil liability for any personal injury as a result of complying or not complying with the requirements of subsection (1) if the hospital or employee's action or failure to act do not amount to willful or wanton misconduct or gross negligence.






REIMBURSEMENT FOR TRAUMA CARE SERVICE

§ 41-9-51 - Hospitals authorized to charge patient for reasonable cost of activating trauma care services under certain circumstances; reimbursement by health-care insurer

Any hospital that reasonably activates a trauma care team in response to a request for trauma care services may charge the patient for the reasonable cost of activating those services and shall be reimbursed for those services by the health care insurer by assignment from the patient or from the patient. That cost shall be reimbursed regardless of whether services were actually rendered to the patient, and those trauma care services shall be deemed as a matter of law to have been medical services provided to the patient.






HOSPITAL RECORDS -- PREPARATION, PRESERVATION AND DESTRUCTION

§ 41-9-61 - Definitions

As used in Sections 41-9-61 through 41-9-83:

(a) "Hospital" shall have the meaning ascribed thereto by Section 41-9-3, regardless of the type of ownership or form of management or organization of the institution, and it shall include the proprietor and operator thereof.

(b) "Hospital records" shall mean, without restriction, those medical histories, records, reports, summaries, diagnoses and prognoses, records of treatment and medication ordered and given, notes, entries, X-rays and other written or graphic data prepared, kept, made or maintained in hospitals that pertain to hospital confinements or hospital services rendered to patients admitted to hospitals or receiving emergency room or outpatient care. Such records shall also include abstracts of the foregoing data customarily made or made as provided in Section 41-9-75. Such records shall not, however, include ordinary business records pertaining to patients' accounts or the administration of the institution nor shall "hospital records" include any records consisting of nursing audits, physician audits, departmental evaluations or other evaluations or reviews which are used only for in-service education programs, or which are required only for accreditation or for participation in federal health programs.

(c) "Patient" shall mean outpatients, inpatients, persons dead on arrival, and the newborn.

(d) "Retirement," or variations thereof, shall mean the withdrawal from current files of hospital records, business records or parts thereof on or after the expiration of the applicable minimum period of retention established pursuant to Section 41-9-69. However, no hospital record, business record, or parts thereof, shall be subject to retirement where otherwise required by law to be kept as a permanent record.

(e) "Licensing agency" shall mean the State Department of Health.

(f) "Business records" shall mean all those books, ledgers, records, papers and other documents prepared, kept, made or received in hospitals that pertain to the organization, administration or management of the business and affairs of hospitals, but which do not constitute hospital records as hereinabove defined.



§ 41-9-63 - Hospitals required to prepare and maintain hospital records

All hospitals, their officers or employees and medical and nursing personnel practicing therein, shall with reasonable promptness prepare, make and maintain true and accurate hospital records complying with such methods and minimum standards as may be prescribed from time to time by rules and regulations adopted by the licensing agency.



§ 41-9-64 - Electronic medical records containing electronic signature deemed signed

An electronic medical record or medical order containing an electronic signature is considered to be signed as a matter of law, if the electronic signature is affixed or verified in conformity with a reasonable security procedure for the purpose of verification of electronic signatures.



§ 41-9-65 - Hospital records constitute hospital property subject to reasonable access

(1) Hospital records are and shall remain the property of the various hospitals, subject however to reasonable access to the information contained in the records upon good cause shown by the patient, his personal representatives or heirs, his attending medical personnel and his duly authorized nominees, and upon payment of any reasonable charges for that service. Nothing in this section shall be construed to deny access to hospital records by representatives and officials of the State Department of Health, in the discharge of their official duties, under Sections 41-3-15, 41-23-1 and 41-23-2.

(2) Nothing in this section shall be construed to prevent an heir from obtaining access to a decedent's medical records under Section 41-10-3.



§ 41-9-67 - Hospital records not public records; privileged communications rule not impaired

Except as otherwise provided by law, hospital records shall not constitute public records, and nothing contained in Sections 41-9-61 through 41-9-83 shall be deemed to impair any privilege of confidence conferred by law or the Mississippi Rules of Evidence on patients, their personal representatives or heirs, by Section 13-1-21, Mississippi Code of 1972.



§ 41-9-68 - Certain hospital records exempt from requirement of public access

Records maintained by public hospitals, except the official minutes of the board of trustees, and financial reports filed as required by statute with the board of supervisors or municipal authorities or any other agency of government, shall be exempt from the provisions of the Mississippi Public Records Act of 1983.



§ 41-9-69 - Period of retention of hospital records

(1) Hospital records shall be retained, preserved and properly stored by hospitals for such periods of reasonable duration as may be prescribed in rules and regulations adopted by the licensing agency. Such rules and regulations may provide for different periods of such retention for the various constituent parts of any hospital records, and such rules and regulations may require that an abstract be made of pertinent data from any hospital records that may be retired as provided herein. Such rules and regulations may also provide for different periods of such retention for the various injuries, diseases, infirmities or conditions primarily causing or associated with the hospitalization. However, complete hospital records shall be retained for a period after discharge of the patient of at least (a) seven (7) years in cases of patients discharged at death, except as may be otherwise hereinafter provided; (b) ten (10) years in cases of adult patients of sound mind at the time of discharge, except as may be otherwise hereinafter provided; (c) for the period of minority or other known disability of the patient plus seven (7) additional years, but not to exceed twenty-eight (28) years, in cases of patients under disability of minority or otherwise; or (d) for the period of minority or other known disability of any survivors hereinafter mentioned plus seven (7) additional years, but not to exceed twenty-eight (28) years, in all cases where the patient was discharged at death, or is known by the hospital to have died within thirty (30) days after discharge, and the hospital knows or has reason to believe that such patient or former patient left one or more survivors under disability of minority or otherwise who are or are claimed to be entitled to damages for wrongful death of the patient under Section 11-7-13, or laws amendatory thereof. Upon the expiration of the applicable period of retention, any hospital may retire the hospital record.

(2) X-ray film and any other graphic data may be retired four (4) years after the date of exposure of the X-ray film or creation of the graphic data if the written and signed findings of a radiologist who has read such X-ray film or other professional who has interpreted such graphic data are retained for the same period as other hospital records under the preceding subsection. However, before X-ray film or graphic data is retired, the signature of the patient or his representative consenting to the retirement of X-rays or graphic data shall be on file, or the hospital, by certified letter, return receipt requested, shall advise the patient or his representative of its intent to retire the X-ray film or graphic data. The letter shall be mailed to the last known address of the patient or the patient's representative as reflected in the hospital's records. The patient or his representative shall have sixty (60) days from the date of the hospital's letter to request in writing that the X-ray film or graphic data be maintained by the hospital for the same period as hospital records under the preceding subsection. If such request is received by the hospital within sixty (60) days from the date of its letter, the hospital shall abide by such request. Otherwise, the hospital may retire such X-ray film or graphic data as it chooses.



§ 41-9-71 - Early retirement of hospital records on consent of patient and physician

Any hospital may, in its discretion, retire any hospital record or part thereof prior to the expiration of the period of retention established in Section 41-9-69 upon the written consent of the patient involved, if he be an adult and of sound mind, and the consent of the attending physician, if he be alive. If the attending physician be not alive, such records or part thereof may be so retired upon the written consent of such patient. However, in no event shall any consent be valid if given within one (1) year from the date of discharge.



§ 41-9-73 - Retention of hospital records for longer periods

Any hospital may retain, preserve and store hospital records for such longer periods as in its discretion it may find proper or as may be required by any court of competent jurisdiction.



§ 41-9-75 - Abstracts of hospital records; destruction of originals

Upon retirement of any hospital record or part thereof, the hospital shall cause an abstract to be made of any pertinent data where so required by the rules and regulations of the licensing agency, or as the hospital in its discretion may find proper. The hospital record or part thereof so retired shall be destroyed or otherwise disposed of by burning, shredding or other effective method in keeping with the confidential nature of its contents.



§ 41-9-77 - Reproduction of hospital records

Any hospital may, in its discretion, cause any hospital record or part thereof to be reproduced on film or in any other acceptable form of medium, as determined by the licensing agency, which shall include, but not be limited to, microfilming, photographing, photostating, storage on optical disks, or any other form of electronic or digital media. After the records have been reproduced, the hospital may retire the original documents so reproduced. Any such reproduction or copy of an original hospital record or part thereof shall be deemed to be the original hospital record or part thereof for all purposes, shall be subject to retention and retirement as provided in Sections 41-9-69 through 41-9-73, and shall be admissible as evidence in all courts or administrative agencies to the same extent as the original would be or would have been admissible. A facsimile, exemplification or copy of the reproduction or copy shall be deemed to be a transcript, exemplification or copy of the original hospital record or part thereof. However, no state hospital shall undertake that reproduction or destruction of records except as provided in Section 25-59-1 et seq. No other public hospital shall undertake that reproduction unless the expense for it has been provided for in the annual budget, or an amendment to the budget, approved for that public hospital.



§ 41-9-79 - Disposition of hospital records on closing of hospital

If any hospital shall be finally closed, its hospital records may be delivered and turned over to any other hospital or hospitals in the vicinity willing to accept and retain the same as provided for in Section 41-9-69. If there be no such other hospital, the closing hospital shall deliver its hospital records, in good order and properly indexed for convenient reference, to the licensing agency, which shall store, retain, retire and provide access to the information therein in the same manner as is provided for by hospitals. In its discretion, the licensing agency may also exercise like authority, and to the same effect, with respect to reproduction of such hospital records as is conferred on state hospitals by Section 41-9-77.



§ 41-9-81 - Business records of hospitals

The commissioners or board of trustees of any hospital owned or owned and operated separately or jointly by one or more counties, cities, towns, supervisors districts or election districts, or combinations thereof, shall have the power and authority, in its discretion, to retire and destroy any of the following business records of the hospital at any time three (3) years after the respective dates that the same are prepared, made, received, executed, acted on or otherwise completed: intrahospital requisitions; inventory records of expendable supplies; temporary records pertaining to patients' charges; department reports; paid invoices; purchase orders; and similar documents of temporary use and value.

In addition to the foregoing, whenever any business records which are required by law to be preserved and retained for indefinite periods, or which are necessary or desirable on the basis of sound business practices to be preserved or retained, shall have been so retained and preserved for a period of six (6) years, the commissioners or board of trustees of any such hospital shall have the power and authority, in its discretion, to retire and destroy the same. However, nothing contained herein shall authorize the retirement, destruction or disposal of any business records containing or consisting of minutes or minute books; bylaws or rules and regulations; general ledgers; disbursement registers or journals; cash receipts registers; maintenance and investment accounts; inventory records; ledger cards, sheets or other records of unpaid accounts receivable; other evidence of unpaid indebtedness; budgets; audit reports; licenses or permits; abstracts or certificates of title; geological reports; engineering or architectural plans, specifications or drawings; or any other business records which are otherwise required by law, order or decree of any court of competent jurisdiction, applicable rules and regulations or sound business practices to be retained permanently or for longer periods than six (6) years.

Except as otherwise provided by law, order or decree of any court of competent jurisdiction, or applicable rules and regulations, any privately owned and operated hospital may retire any business records at such times as in its judgment may conform to sound business practices and the reasonable accommodation of other interested parties.

Any hospital may, in its discretion, and at any time, cause any part of its business records to be reproduced in like manner and with like effect as provided in Section 41-9-77 with respect to hospital records. However, this shall not be construed to permit the destruction, retirement or earlier retirement of any business record which is otherwise prohibited or deferred by this section.



§ 41-9-83 - Violations; civil liability

Willful violation of the provisions of Sections 41-9-61 through 41-9-83 shall constitute a misdemeanor and shall be punishable as provided for by law. No hospital, its officers, employees or medical and nursing personnel practicing therein, shall be civilly liable for violation of said sections except to the extent of liability for actual damages in a civil action for willful or reckless and wanton acts or omissions constituting such violation. Such liability shall be subject, however, to any immunities or limitations of liability or damages provided by law.






HOSPITAL RECORDS -- USE IN TRIALS AND ADMINISTRATIVE HEARINGS

§ 41-9-101 - Definitions

As used in Sections 41-9-101 through 41-9-119, the following terms shall have the respective meanings ascribed to them:

(a) "Records" shall mean and include "hospital records" as defined in Section 41-9-61; however, a subpoena duces tecum for records shall not be deemed to include X-rays, electrocardiograms and like graphic matter unless specifically referred to in the subpoena; and

(b) "Custodian" shall mean and include the health information administrator or registered health information technician and the administrator or other chief officer of a duly licensed hospital in this state and its proprietor, as well as their deputies and assistants, and any other persons who are official custodians or depositories of records. The custodian shall abide, in all respects, to the federal Health Insurance Portability and Accountability Act of 1996 (HIPAA), notwithstanding any other state statute.



§ 41-9-103 - Furnishing copies of records in compliance with subpoenas

Except as hereinafter provided, when a subpoena duces tecum is served upon a custodian of records of any hospital duly licensed under the laws of this state in an action or proceeding in which the hospital is neither a party nor the place where any cause of action is alleged to have arisen and such subpoena requires the production of all or any part of the records of the hospital relating to the care or treatment of a patient in such hospital, it shall be sufficient compliance therewith if the custodian or other officer of the hospital shall, on or before the time specified in the subpoena duces tecum, file with the court clerk or the officer, body or tribunal conducting the hearing, a true and correct copy (which may be a copy reproduced on film or other reproducing material by microfilming, photographing, photostating or other approximate process, or a facsimile, exemplification or copy of such reproduction or copy) of all records described in such subpoena.



§ 41-9-105 - Sealing, identification and direction of copies

The copy of the records shall be separately enclosed in an inner-envelope or wrapper, sealed, with the title and number of the action, name of witness and date of subpoena clearly inscribed thereon. The sealed envelope or wrapper shall then be enclosed in an outer-envelope or wrapper, sealed, and directed as follows:

If the subpoena directs attendance in court, to the clerk of such court or to the judge thereof; if the subpoena directs attendance at a deposition, to the officer before whom the deposition is to be taken, at the place designated in the subpoena for the taking of the deposition or at his place of business; in other cases, to the officer, body or tribunal conducting the hearing, at a like address.



§ 41-9-107 - Opening of sealed envelopes

Unless the sealed envelope or wrapper is returned to a witness who is to appear personally, the copy of the records shall remain sealed and shall be opened only at the time of trial, deposition, or other hearing, upon the direction of the judge, court, officer, body, or tribunal conducting the proceeding, in the presence of all parties who have appeared in person or by counsel at such trial, deposition or hearing. Before directing that such inner-envelope or wrapper be opened, the judge, court, officer, body, or tribunal shall first ascertain that either (1) the records have been subpoenaed at the instance of the patient involved or his counsel of record, or (2) the patient involved or someone authorized in his behalf to do so for him has consented thereto and waived any privilege of confidence involved. Records which are not introduced in evidence or required as part of the record shall be returned to the person or entity from whom received.

The provisions of this section shall not apply in (a) a Workers' Compensation proceeding if the pertinent record is the record of the claimant therein or a claimant's decedent; or (b) physician or podiatrist disciplinary proceedings pursuant to Sections 73-25-1 through 73-25-39, 73-25-51 through 73-25-67, 73-25-81 through 73-25-95 or 73-27-1 through 73-27-19, Mississippi Code of 1972.



§ 41-9-109 - Affidavit of custodian as to copies; charges

The records shall be accompanied by an affidavit of a custodian stating in substance: (a) that the affiant is a duly authorized custodian of the records and has authority to certify said records, (b) that the copy is a true copy of all the records described in the subpoena, (c) that the records were prepared by the personnel of the hospital, staff physicians, or persons acting under the control of either, in the ordinary course of hospital business at or near the time of the act, condition or event reported therein, and (d) certifying the amount of the reasonable charges of the hospital for furnishing such copies of the record. If the hospital has none of the records described, or only part thereof, the custodian shall so state in the affidavit and file the affidavit and such records as are available in the manner described in Sections 41-9-103, 41-9-105. The filing of such affidavit with respect to reasonable charges shall be sufficient proof of such expense, which shall be taxed as costs of court.



§ 41-9-113 - Obtaining personal attendance of custodian

The personal attendance of the custodian shall be required if the subpoena duces tecum contains a clause which reads:

"The procedure authorized pursuant to Section 41-9-103 will not be deemed sufficient compliance with this subpoena."



§ 41-9-115 - Obtaining personal attendance of custodian and production of original record

The personal attendance of the custodian and the production of the original record shall be required if the subpoena duces tecum contains a clause which reads:

"Original records are required, and the procedure authorized pursuant to Section 41-9-103 will not be deemed sufficient compliance with this subpoena."



§ 41-9-117 - Substitution of copies after introduction of records into evidence

In view of the property right of the hospital in its records, original records may be withdrawn after introduction into evidence and copies substituted, unless otherwise directed for good cause by the court, judge, officer, body, or tribunal conducting the hearing. The custodian may prepare copies of original records in advance of testifying for the purpose of making substitution of the original record, and the reasonable charges for making such copies shall be taxed as costs of court. If copies are not prepared in advance, they can be made and substituted at any time after introduction of the original record, and the reasonable charges for making such copies shall be taxed as costs of court.



§ 41-9-119 - Evidence of reasonableness of medical expenses

Proof that medical, hospital, and doctor bills were paid or incurred because of any illness, disease, or injury shall be prima facie evidence that such bills so paid or incurred were necessary and reasonable.






RURAL HOSPITAL FLEXIBILITY ACT

§ 41-9-201 - Short title

This article is entitled and may be cited as the Mississippi Rural Hospital Flexibility Act of 1998.



§ 41-9-203 - State policy

It is the policy of the State of Mississippi to provide improved access to hospital and other health services for rural residents of the State of Mississippi and to promote regionalization of rural health services in Mississippi.



§ 41-9-205 - Definitions

When used in this article, the following definitions shall apply, unless the context indicates otherwise:

(a) "Act" means the Mississippi Rural Hospital Flexibility Act of 1998.

(b) "Critical access hospital" means a hospital which has been designated as a critical access hospital by the department in accordance with the Medicare Rural Hospital Flexibility Program, as provided for in Section 4201 of the Balanced Budget Act of 1997, Public Law 105-33, and which has entered into an agreement with at least one (1) full-service hospital to form a rural health network. The agreement or agreements must include provisions regarding patient referral and transfer, communications and patient transportation. A critical access hospital in a rural health network must also have an agreement for credentialing and quality assurance with at least one (1) hospital that is a member of the rural health network, or with a peer review organization or equivalent entity, or with another appropriate and qualified entity identified in the rural health-care plan for the State of Mississippi.

(c) "Department" means the Department of Health for the State of Mississippi.

(d) "Rural health network" means an organization consisting of at least one (1) critical access hospital and at least one (1) full-service hospital, the members of which have entered into certain agreements regarding patient referral and transfer, the development and use of communications systems and the provision of emergency and nonemergency transportation.

(e) "State rural health-care plan" means Mississippi's rural health-care plan that (i) provides for the creation of one or more rural health networks, consisting of at least one (1) critical access hospital and at least one (1) full-service hospital, (ii) promotes regionalization of rural health services in Mississippi, and (iii) improves access to hospitals and other health services for rural residents of Mississippi.



§ 41-9-207 - State rural health-care plan

(1) The department is hereby authorized, in accordance with the Medicare Rural Hospital Flexibility Program, as authorized by Section 4201 of the Balanced Budget Act of 1997, Public Law 105-33, to develop for the State of Mississippi a state rural health-care plan that (a) provides for the creation of one or more rural health networks in Mississippi; (b) promotes regionalization of rural health services in Mississippi; and (c) improves access to hospitals and other health services for rural residents of Mississippi.

(2) The state rural health-care plan shall be developed in consultation with the Mississippi Hospital Association, the Executive Director of the Mississippi Board of Supervisors, or his designee, and rural hospitals located in Mississippi.

(3) In developing the state rural health-care plan, the department shall designate rural nonprofit or public hospitals or facilities located in Mississippi as critical access hospitals, which critical access hospitals must meet the criteria for such designation as set out in Section 4201 of the Balanced Budget Act of 1997.



§ 41-9-209 - Designation as a critical access hospital

Any hospital is authorized to seek designation as a critical access hospital. Subject to federal law, there shall be no requirement or limitation regarding the distance that a critical access hospital must be located from another hospital. The bed-size limit for a critical access hospital is twenty-five (25) operational acute care beds, and the average maximum length of stay for patients in a critical access hospital is ninety-six (96) hours, unless a longer period is required because of inclement weather or other emergency conditions. In the event the critical access hospital is a swing bed facility, any of the twenty-five (25) acute care beds allowed in a critical access hospital may be used for the provision of extended care services or acute care inpatient services so long as the furnishing of such services does not exceed twenty-five (25) beds and so long as the hospital does not seek Medicaid reimbursement for more than fifteen (15) acute care inpatient beds. A critical access hospital (a) must make available twenty-four-hour emergency care services, as described in the state rural health-care plan, for ensuring access to emergency care services in the rural area served by the critical access hospital, and (b) must be a member of a rural health network. Any hospital that has a distinct-part skilled nursing facility, certified under Title XVIII of the federal Social Security Act, at the time it applies for designation as a critical access hospital, may continue its operation of the distinct-part skilled nursing facility and is not required to count the beds in the distinct-part skilled nursing facility for purposes of the allowed twenty-five (25) acute care inpatient beds. To the extent permitted under Section 41-7-171 et seq., a critical access hospital may establish a distinct-part psychiatric unit and a distinct-part rehabilitation unit, each of which must be certified under Title XVIII of the federal Social Security Act and each of which may consist of no more than ten (10) beds. No bed in the critical access hospital's distinct-part psychiatric unit or distinct-part rehabilitation unit shall be counted for purposes of the twenty-five (25) bed limitation. Each distinct-part unit in a critical access hospital must comply with all applicable state licensure laws and federal certification laws.



§ 41-9-210 - Critical access hospitals authorized to bank licensed hospital acute care beds; banked beds may be relicensed without certificate of need

If a hospital seeks a new license from the department in order to be designated as a critical access hospital, the department shall maintain a record of the acute care beds of that hospital that have been delicensed as a result of that designation and continue counting those beds as part of the state's total acute care bed count for health care planning purposes. If a critical access hospital later desires to relicense some or all of its delicensed acute care beds, it shall notify the department of its intent to increase the number of its licensed acute care beds. The department shall survey the hospital within thirty (30) days of that notice and, if appropriate, issue the hospital a new license reflecting the new contingent of beds. That change may be accomplished without the need of the hospital to seek certificate of need approval under Section 41-7-171 et seq. However, in no event may a hospital that has delicensed some of its acute care beds in order to be designated as a critical access hospital be reissued a license to operate acute care beds in excess of its acute care bed count before the delicensure of some of its beds without seeking certificate of need approval.

This section shall apply to all hospitals that are designated as critical access hospitals on July 1, 2003, and all hospitals that may become designated as critical access hospitals after July 1, 2003.



§ 41-9-211 - Formation of a rural health network not subject to antitrust laws

In forming an integrated network and in contracting for services, members of a rural health network and officers, agents, representatives, employees and directors of any member thereof shall be considered to be acting pursuant to clearly expressed state policy as established in Sections 41-9-201 through 41-9-217 under the supervision of the State of Mississippi and shall not be subject to state or federal antitrust laws while so acting.



§ 41-9-213 - Rules and regulations

The department shall adopt, in accordance with Section 25-43-1 et seq., Mississippi Code of 1972, rules and regulations for the establishment and operation of rural health networks, including the designation of critical access hospitals of rural areas and minimum standards, as necessary, for such critical access hospitals.



§ 41-9-215 - Insurance and other coverage to provide benefits for services performed by critical access hospitals

Each individual and group policy of accident and sickness insurance, each contract issued by health maintenance organizations, and all coverage maintained by an entity authorized under any article of Chapter 41, Title 83 of the Mississippi Code of 1972, shall provide benefits for services when performed by a critical access hospital if such services would be covered under such policies or contracts if performed by a full-service hospital.



§ 41-9-217 - Additional personnel

The department is hereby authorized to hire additional personnel to implement Sections 41-9-201 through 41-9-217 pursuant to specific appropriations to the department for such purposes.






RURAL HEALTH AVAILABILITY ACT

§ 41-9-301 - Short title

Sections 41-9-301 through 41-9-311 shall be known and may be cited as the "Rural Health Availability Act."



§ 41-9-303 - Legislative findings

The Legislature finds and declares the following:

(a) In rural areas, access to health care is limited and the quality of health care is adversely affected by inadequate reimbursement and collection rates and difficulty in recruiting and retaining skilled health professionals.

(b) There is limited, if any, overlap in the geographic service areas of Mississippi rural hospitals.

(c) Rural hospitals' financial stability is threatened by patient migration to general acute care and specialty hospitals in urban areas.

(d) The availability of quality health care in rural areas is essential to the economic and social viability of rural communities.

(e) Cooperative agreements among rural hospitals would improve the availability and quality of health care for Mississippians in rural areas and enhance the likelihood that rural hospitals can remain open.



§ 41-9-305 - Definitions

For the purposes of Sections 41-9-301 through 41-9-311, the following terms shall have the following meanings:

(a) "Act" means the Rural Health Availability Act.

(b) "Affected person," with respect to any application for a certificate of public advantage, means:

(i) The applicant(s);

(ii) Any person residing within the geographic service area of an applicant;

(iii) Health-care purchasers who reimburse health-care facilities located in the geographic service area of an applicant;

(iv) Any other person furnishing goods or services to, or in competition with, an applicant; or

(v) Any other person who has notified the department in writing of his interest in applications for certificates of public advantage and has a direct economic interest in the decision.

Notwithstanding the foregoing, persons from other states who would otherwise be considered "affected persons" are not included, unless that other state provides for similar involvement of persons from Mississippi in a similar process in that state.

(c) "Board" means the State Board of Health established under Section 41-3-1.

(d) "Certificate of public advantage" means the formal written approval, including any conditions or modifications of a cooperative agreement by the department.

(e) "Cooperative agreement" means a contract, business or financial arrangement, or any other activities or practices among two (2) or more rural hospitals for the sharing, allocation, or referral of patients; the sharing or allocation of personnel, instructional programs, support services and facilities, medical, diagnostic or laboratory facilities, procedures, equipment or other health-care services; the acquisition or merger of assets among or by two (2) or more rural hospitals, including agreements to negotiate jointly with respect to price or other competitive terms with suppliers. The term "cooperative agreement" includes any amendments thereto with respect to which a certificate of public advantage has been issued or applied for or with respect to which a certificate of public advantage is not required, unless the context clearly requires otherwise.

(f) "Department" means the State Department of Health created under Section 41-3-15.

(g) "Hospital" has the meaning set forth in Section 41-9-3.

(h) "Rural area" means an area with a population density of less than one hundred (100) individuals per square mile; a municipality or county with a population of less than seven thousand five hundred (7,500) individuals; or an area defined by the most recent United States Census as rural.

(i) "Rural hospital" means a private or community hospital having at least one (1) but no more than seventy-five (75) licensed acute-care beds that is located in a rural area.

(j) "State" means the State of Mississippi.

(k) "State Health Officer" means the State Health Officer elected by the State Board of Health under Section 41-3-5.

The use of a singular term in this section includes the plural of that term, and the use of a plural term in this section includes the singular of that term, unless the context clearly requires another connotation.



§ 41-9-307 - Cooperative agreements; application for certificate of public advantage; issuance of certificate; monitoring; revocation of certificate; termination or withdrawal from agreement; amendment of agreement; regulations

(1) A rural hospital and any corporation, partnership, joint venture or any other entity, all of whose principals are rural hospitals, may negotiate and enter into cooperative agreements with other such persons in the state, subject to receipt of a certificate of public advantage governing the agreement as provided in this act.

(2) Parties to a cooperative agreement may apply to the department for a certificate of public advantage governing that cooperative agreement. The application must include an executed written copy of the cooperative agreement and describe the nature and scope of the cooperation in the agreement and any consideration passing to any party under the agreement. Within thirty (30) days of receipt of the application, the department may request additional information as may be necessary to complete the application. The applicant has thirty (30) days from the date of the request to submit the additional information. If the applicant fails to submit the requested information within the thirty-day period, or any extension of time granted by the department, the application is deemed withdrawn. The department may require an application fee from the submitting parties sufficient to cover the cost of processing the application.

(3) The department shall review the application in accordance with the standards set forth in subsection (4) of this section. The department shall give notice of the application to members of the public who reside in the service areas of the applicant hospitals, which may be provided through newspapers of general circulation or public information channels. If requested by an affected person within thirty (30) days of the giving of the public notice, the department may hold a public hearing in accordance with the rules adopted by the board. The department shall grant or deny the application within sixty (60) days after receipt of a completed application or from the date of the public hearing, if one is held, and that decision, along with any conditions of approval, must be in writing and must set forth the basis for the decision. The department may establish conditions for approval that are reasonably necessary to ensure that the cooperative agreement and the activities engaged under it are consistent with the intent of this act and to ensure that the activity is appropriately supervised and regulated by the state. The department shall furnish a copy of the decision to the applicants and any affected persons who have asked in writing to be notified.

(4) The department shall issue a certificate of public advantage for a cooperative agreement if it determines that:

(a) Each of the parties to the cooperative agreement is a rural hospital or is a corporation, partnership, joint venture or other entity all of whose principals are rural hospitals;

(b) The geographic service area of the rural hospitals who are parties to the agreement do not overlap significantly; and

(c) The cooperative agreement is likely to result in one or more of the following benefits:

(i) Enhancement of the quality of hospital and hospital-related care provided to Mississippi citizens;

(ii) Preservation of hospital facilities and health care in rural areas;

(iii) Gains in the cost-efficiency of services provided by the hospitals involved;

(iv) Encouragement of cost-sharing among the hospitals involved;

(v) Improvements in the utilization of hospital resources and equipment; or

(vi) Avoidance or reduction of duplication of hospital resources or expenses, including administrative expenses.

(5) The department shall actively monitor and regulate agreements approved under this act and may request information whenever necessary to ensure that the agreements remain in compliance with the conditions of approval. The department may charge an annual fee to cover the cost of monitoring and regulating these agreements. During the time the certificate is in effect, a report on the activities under the cooperative agreement must be filed with the department every two (2) years. The department shall review the report in order to determine that the cooperative agreement continues to comply with the terms of the certificate of public advantage.

(6) The department shall revoke a certificate of public advantage by giving written notice to each party to a cooperative agreement with respect to which the certificate is being revoked, if it finds that:

(a) The cooperative agreement or activities undertaken by it are not in substantial compliance with the terms of the application or the conditions of approval;

(b) The likely benefits resulting from the cooperative agreement no longer exist; or

(c) The department's approval was obtained as a result of intentional material misrepresentation to the department or as the result of coercion, threats or intimidation toward any party to the cooperative agreement.

(7) The department shall maintain on file all cooperative agreements for which certificates of public advantage remain in effect. A party to a cooperative agreement who terminates or withdraws from the agreement shall notify the department within fifteen (15) days of the termination or withdrawal. If all parties terminate their participation in the cooperative agreement, the department shall revoke the certificate of public advantage for the agreement.

(8) The parties to a cooperative agreement with respect to which a certificate of advantage is in effect must notify the department of any proposed amendment to the cooperative agreement, including an amendment to add an additional party but excluding an amendment to remove or to reflect the withdrawal of a party, before the amendment takes effect. The parties must apply to the department for a certificate of public advantage governing the amendment and the department shall consider and rule on the application in accordance with the procedures applicable to cooperative agreements generally.

(9) The department may promulgate rules and regulations in accordance with the Administrative Procedures Law as in effect from time to time to implement the provisions of this act, including any fees and application costs associated with the monitoring and oversight of cooperative agreements approved under this act.

(10) A dispute among the parties to a cooperative agreement concerning its meaning or terms is governed by the principles of contract law or any other applicable law.



§ 41-9-309 - Judicial review

Any applicant aggrieved by a decision of the department under this act shall be entitled to judicial review thereof in the Circuit Court of Hinds County, First Judicial District. In the review, the decision of the department shall be affirmed unless it is arbitrary, capricious, or it is not in compliance with this act.



§ 41-9-311 - Certificates of need

Nothing in this act exempts hospitals from compliance with the provisions of Section 41-7-171 et seq. concerning certificates of need.









Chapter 10 - MEDICAL RECORDS

§ 41-10-1 - Willful or reckless placement of inaccurate information in patient's record; intentional alteration or destruction of patient's records; penalties

(1) Except as otherwise provided in subsection (3), a person, knowing that the information is misleading or inaccurate, shall not intentionally, willfully or recklessly place or direct another to place in a patient's medical record or chart misleading or inaccurate information regarding the diagnosis, care, treatment or cause of a patient's condition. A violation of this subsection is punishable as follows: a person who intentionally or willfully or recklessly violates this subsection is guilty of a misdemeanor, punishable by imprisonment for not more than one (1) year, or a fine of not more then One Thousand Dollars ($ 1,000.00), or both.

(2) Except as otherwise provided in subsection (3), a person shall not intentionally or willfully alter or destroy or direct another to alter or destroy a patient's medical records or charts for the purpose of concealing his or her responsibility for the patient's injury, sickness or death. A person who violates this subsection is guilty of a misdemeanor punishable by imprisonment for not more than one (1) year, or a fine of not more than One Thousand Dollars ($ 1,000.00), or both.

(3) Subsections (1) and (2) do not apply to either of the following:

(a) Destruction of a patient's original medical record or chart if all of the information contained in or on the medical record or chart is otherwise retained by means of mechanical or electronic recording, chemical reproduction, or other equivalent techniques that accurately reproduce all of the information contained in or on the original.

(b) Supplementation of information or correction of an error in a patient's medical record or chart in a manner that reasonably discloses that the supplementation or correction was performed and that does not conceal or alter prior entries.



§ 41-10-3 - Heirs of decedents authorized to obtain copy of decedent's medical records under certain circumstances; termination of authorization

(1) The following words and phrases shall have the meanings ascribed in this section unless the context clearly indicates otherwise:

(a) "Heir" means any person who is entitled to a distribution from the estate of an intestate decedent, or a person who would be entitled to a distribution from the estate of a testate decedent if that decedent had died intestate.

(b) "Medical records" means any communications related to a patient's physical or mental health or condition that are recorded in any form or medium and that are maintained for purposes of patient diagnosis or treatment, including communications that are prepared by a health-care provider or by other providers. The term does not include (i) materials that are prepared in connection with utilization review, peer review or quality assurance activities, or (ii) recorded telephone and radio communications to and from a publicly operated emergency dispatch office relating to requests for emergency services or reports of suspected criminal activity; however, the term includes communications that are recorded in any form or medium between emergency medical personnel and medical personnel concerning the diagnosis or treatment of a patient.

(2) Where no executor or administrator has been appointed by a chancery court of competent jurisdiction regarding the probate or administration of the estate of a decedent, any heir of the decedent shall be authorized to act on behalf of the decedent solely for the purpose of obtaining a copy of the decedent's medical records. The authority shall not extend to any other property rights relating to the decedent's estate.

(3) A custodian of medical records may provide a copy of the decedent's medical records to an heir upon receipt of an affidavit by the heir stating that he or she meets the requirements of this section and that no executor or administrator has been appointed by a chancery court with respect to the estate of the decedent.

(4) The authority of the heir to act on behalf of the decedent shall terminate upon the appointment of an executor or administrator to act on behalf of the estate of the decedent. However, the custodian of medical records shall be entitled to rely upon the affidavit of the heir until the custodian of medical records receives written notice of the appointment of an executor or administrator.

(5) A custodian of medical records shall not be required to provide more than three (3) heirs with a copy of the decedent's medical records before the appointment of an executor or administrator.

(6) The provisions of this section shall not prohibit an executor or administrator from requesting and receiving the medical records of a decedent after his or her appointment.






Chapter 11 - STATE CHARITY HOSPITALS; MISSISSIPPI CHILDREN'S REHABILITATION CENTER

IN GENERAL

§ 41-11-7 - Certain counties and municipalities authorized to make appropriations to University of Mississippi Medical Center

In all counties and municipalities whose residents use the facilities of the University of Mississippi Medical Center, the board of supervisors is hereby authorized and empowered, in its discretion, to make an unlimited annual appropriation to the Medical Center, and the governing authorities of the municipality are hereby authorized and empowered, in their discretion, to make an unlimited annual appropriation to the Medical Center. The funds thus appropriated by the county and by the municipality for the added maintenance and support of the Medical Center shall be paid from the General Fund of the county and the municipality, and the amount thus appropriated by the county and by the municipality may be paid in monthly installments for the use and benefit of the Medical Center.



§ 41-11-11 - Closure of Kuhn Memorial State Hospital, South Mississippi State Hospital, and Matty Hersee Hospital; procedures

(1) From and after July 1, 1989, the Kuhn Memorial State Hospital at Vicksburg, the South Mississippi State Hospital at Laurel, and the Matty Hersee Hospital at Meridian shall be closed, and the Legislature shall not appropriate any funds for the operation of those hospitals after that date. For each such hospital for which title to the hospital buildings and the land upon which they are located remains in the State of Mississippi after closure of the hospital, except for any part thereof which has been previously leased to a political subdivision or which is used by another state agency or department, the Governor's Office of General Services, Bureau of Building, Grounds and Real Property Management, shall be authorized to sell and transfer title to each of such hospital buildings and such land to any individual, corporation or other entity for an amount not less than the fair market value thereof as determined by three (3) real estate appraisers. However, prior to any such sale, the Office of General Services shall publish notice of its intention to sell the same in a newspaper of general circulation in the county in which the property is located and in Hinds County, Mississippi, and in such publication shall solicit requests for proposals for the use of such property by agencies, departments or political subdivisions of the State of Mississippi. If proposals are received, the Office of General Services shall review the proposals to determine if any proposed use of the property, both real and personal, will reasonably be used to provide a needed service not presently provided by the State of Mississippi or by a political subdivision thereof. If the Office of General Services determines that such needed service may be provided by another state agency, department or political subdivision, it shall transfer title to the real and personal property, as may be needed, to such agency, department or political subdivision subject to any leases or uses of the property by another state agency, department or political subdivision. If no proposals are received, the Office of General Services may proceed with the sale of the property as provided above in this subsection. The Office of General Services shall submit to the Governor and the Legislature a copy of all proposals received and a detailed statement and explanation of its decision to transfer or not transfer such property no later than October 1, 1989. Any funds received from the sale of such buildings and land shall be paid into the State General Fund.

(2) Any equipment and supplies of such hospitals which cannot be used by any transferee agency, department or political subdivision and which may be used by the University Medical Center or any other agency or institution of the state shall be offered to the Medical Center and other state agencies and institutions, and may be given to any such agency or institution desiring the same upon request, at no charge. If the same equipment or supplies are requested by more than one (1) agency or institution, the State Fiscal Management Board shall determine which agency or institution will be given the equipment or supplies being requested. Any equipment and supplies remaining after being offered to the state agencies and institutions shall be sold by the Fiscal Management Board after advertising for bids thereon. Any funds received from the sale of such equipment and supplies shall be paid into the State General Fund.

(3) None of such hospitals shall admit any person as an inpatient into the hospital after June 15, 1989. Each of the hospitals shall make every effort to locate and make arrangements with hospitals or other appropriate institutions to provide treatment and care to any patients who will continue to need treatment and care after June 30, 1989.

(4) Any monies owed to such hospitals but not collected by June 30, 1989, including, but not limited to payments from Medicare, health or hospitalization insurance, other third parties, or from the patient or his family or estate, shall be paid to the Fiscal Management Board, which shall transfer all such monies received into the State General Fund. Any valid debts or other obligations of such hospitals incurred before July 1, 1989, which have not been paid or finally satisfied by June 30, 1989, including any that were not billed to the hospitals until after June 30, 1989, shall remain an obligation of the state and shall be paid by the Fiscal Management Board from funds appropriated for such purpose. Any ending cash balance of any such hospital on June 30, 1989, shall be applied to payment of any indebtedness or other obligations of that hospital before any other funds are used for such purpose.






SOUTH MISSISSIPPI STATE HOSPITAL [REPEALED]



MATTY HERSEE HOSPITAL [REPEALED]



DIAGNOSTIC AND TREATMENT CENTER [REPEALED]



MISSISSIPPI CHILDREN'S REHABILITATION CENTER

§ 41-11-102 - Children's Rehabilitation Center transferred to University of Mississippi Medical Center, Division of Children's Rehabilitation

The administration, supervision, duties and all aspects of the Children's Rehabilitation Center shall be transferred to the University of Mississippi Medical Center in a division to be called Division of Children's Rehabilitation. It is the intent that there shall be cooperation between the center, the Blake Center and the Department of Health, Children's Services.

The University of Mississippi Medical Center is authorized and empowered to minister to the educational, medical and total needs of those affected by cerebral palsy and other crippling conditions which are amenable to such treatment. The center shall be used to the greatest extent possible for such treatment.



§ 41-11-103 - Rules and regulations

The University of Mississippi Medical Center shall promulgate such rules, regulations and policies as may be necessary and desirable to carry out the programs of the Mississippi Children's Rehabilitation Center.



§ 41-11-105 - Constructing, erecting, and equipping center

The state building commission is hereby authorized and empowered to erect, construct, and equip the Mississippi Children's Rehabilitation Center, which shall have as its purpose the treatment and education of persons afflicted with cerebral palsy and other crippling conditions which are amenable to such treatment. The cost of constructing, erecting, and equipping such hospital may be paid from such funds as may be appropriated, or may heretofore have been appropriated, for such purpose by the legislature; and funds which are available to the state building commission or which have been set aside and earmarked for the construction, erection, and equipping of the "Crippled Children's Hospital" under the provisions of Chapter 291, Laws of 1954, or the "Mississippi Hospital School for Cerebral Palsy," under the provisions of Chapter 308, Laws of 1956, are hereby designated and shall be applied to the constructing, erecting and equipping of the Mississippi Children's Rehabilitation Center.



§ 41-11-107 - Location of center

The Mississippi Children's Rehabilitation Center shall be located and constructed on the property and in accordance with the plans and specifications previously designated for the "Crippled Children's Hospital," or its successor the "Mississippi Hospital School for Cerebral Palsy," at its location on Lakeland Drive in the vicinity of the Four-Year School of Medicine and University Hospital. It is intended that there shall be cooperation between the center and said Four-Year School of Medicine and University Hospital.



§ 41-11-109 - Transfer of center to University medical center; education of patients; eligibility for admission

When the Mississippi Children's Rehabilitation Center has been completed and made ready for occupancy, the buildings and land on which they are located, together with any and all equipment therefor, shall be conveyed and transferred by the State Building Commission to the University of Mississippi Medical Center for the use and benefit of the State of Mississippi in accordance with the provisions of Sections 41-11-101 through 41-11-113. Title to all land, buildings and equipment held by the board of trustees of the Mississippi Hospital School for Cerebral Palsy shall be conveyed to the University of Mississippi Medical Center for the use and benefit of the state in accordance with the provisions of such sections.

The University of Mississippi Medical Center may contract for and obtain the services of the board of education for the purpose of conducting educational programs for children in the Mississippi Children's Rehabilitation Center and all institutions and agencies of the state government are requested and directed to participate and cooperate to the fullest extent authorized by law in rendering assistance towards the rehabilitation and restoration of such cerebral palsy patients and patients with other crippling conditions which are amenable to such treatment.

No member of the family of any member of the board of trustees shall be eligible for treatment in the center. Crippled children shall be admitted to the center insofar as practicable in proportion to the number of such children in the counties of the State of Mississippi, so that all such crippled children shall have equal opportunity for admission to the center.



§ 41-11-111 - Acceptance of grants, donations and funds

The University of Mississippi Medical Center is authorized to accept any and all grants, donations or matching funds from private, public or federal sources in order to add to, improve and enlarge the physical facilities and equipment of the Mississippi Children's Rehabilitation Center. The State Department of Health and the Crippled Children's Service are hereby specifically authorized and empowered to provide crutches, braces and any and all other mechanical devices available and designed for the assistance of those persons afflicted with cerebral palsy and other crippling conditions which are amenable to such treatment.



§ 41-11-113 - Declaration of intent; construction

It is the intent of Sections 41-11-101 through 41-11-113 to change the name of the "Mississippi Crippled Children's Treatment and Training Center" to the Mississippi Children's Rehabilitation Center and to place it under the supervision and control of the University of Mississippi Medical Center. Sections 41-11-101 through 41-11-113 should be construed liberally in order to accomplish the broad objectives in aiding persons afflicted with cerebral palsy and other crippling conditions which are amenable to such treatment, in any and every manner possible by the use of new techniques as they are developed and become known, and by use of the combination of education and medical services for the rehabilitation of such persons.









Chapter 13 - COMMUNITY HOSPITALS

IN GENERAL

§ 41-13-10 - Definitions

For purposes of Sections 41-13-10 through 41-13-47, the following words shall have the meanings ascribed herein, unless the context otherwise requires:

(a) "Administrator" shall mean the chief administrative official and executive officer of a community hospital selected by the board of trustees of such community hospital.

(b) "Board of trustees" shall mean the board appointed pursuant to Section 41-13-29, to operate a community hospital.

(c) "Community hospital" shall mean any hospital, nursing home and/or related health facilities or programs, including without limitation, ambulatory surgical facilities, intermediate care facilities, after-hours clinics, home health agencies and rehabilitation facilities, established and acquired by boards of trustees or by one or more owners which is governed, operated and maintained by a board of trustees.

(d) "Owner" shall mean any board of supervisors of any county having an ownership interest in any community hospital or leased facility on behalf of the county or on behalf of any supervisors district, judicial district or election district of the county and shall also mean any governing council or board of any municipality having an ownership interest in any community hospital or leased facility.

(e) "Leased facility" shall mean a hospital, nursing home or related health facilities which an owner has leased to an individual, partnership, corporation, other owner or board of trustees for a term not in excess of fifty (50) years, conditioned upon the facility continuing to operate on a nonprofit basis. A leased facility shall not be deemed or considered to be a community hospital except for purposes of Sections 41-13-19 through 41-13-25, and shall not be subject to the statutory requirements placed on community hospitals except to the extent as may be specifically required by the terms of the applicable lease agreement. However, in situations where another community hospital, acting through its board of trustees, is the lessee of a leased facility, the leased facility shall remain subject to this chapter and other laws applicable to community hospitals, except that the owners of the lessee shall have sole authority to appoint the board of trustees for the leased facility, which shall be the same board of trustees as appointed under Section 41-13-29 for the lessee community hospital.

(f) "Service area" means that area as determined by a board of trustees by its patient origin studies.



§ 41-13-11 - Community hospital liability and insurance

(1) [Repealed].

(2) [Repealed].

(3) Subsections (1) and (2) of this section shall stand repealed from and after October 1, 1993.

(4) From and after October 1, 1993, the board of trustees of any community hospital is hereby authorized, in its discretion, to obtain and pay for, out of operating funds of the community hospital, liability insurance of such kinds as said board of trustees deems advisable covering the operation of said community hospital, including trustees, employees and volunteers, and every department thereof, and all machinery, equipment, appliances and motor vehicles thereof or used in connection therewith so as to cover damages or injury to persons or property or both caused by the negligence of any member of said board of trustees or of any officer, director, agent, servant, attorney, employee or volunteer of such hospital while engaged in the performance of his duties or working in connection with the operation of said community hospital. Such insurance shall either be procured from a company or companies authorized to do business and doing business in the State of Mississippi or provided through a program of self insurance established pursuant to the provisions of Section 11-46-17, Mississippi Code of 1972. Such insurance shall be for such amounts of coverage and shall cover such trustees, employees, volunteers, departments, installations, equipment, facilities and activities as the board of trustees, in its discretion, shall determine. The board of trustees may likewise indemnify, either by the purchase of insurance or, directly, where funds are available, in whole or in part, any trustee, officer, director, agent, volunteer or employee of said facility or program for actual personal expenses incurred in the defense of any suit, or judgments resulting from said suit, brought against said trustee, officer, director, agent, volunteer or employee for alleged negligent or wrongful conduct committed while under the employment of or while providing service to a community hospital.

(5) Notwithstanding the authority to purchase or provide liability insurance as provided for in subsection (4) of this section, any community hospital, owner or board of trustees shall be subject to and shall be governed by the provisions of Section 11-46-1 et seq., Mississippi Code of 1972, for any cause of action which accrues from and after October 1, 1993, on account of any wrongful or tortious act or omission of any such governmental entity, as defined in Section 11-46-1, Mississippi Code of 1972, or its employees relating to or in connection with any activity or operation of any community hospital.



§ 41-13-15 - Community hospitals and health facilities in counties and municipalities

(1) Any county and/or any political or judicial subdivision of a county and/or any municipality of the State of Mississippi, acting individually or jointly, may acquire and hold real estate for a community hospital either recognized and/or licensed as such by either the State of Mississippi or the United States Government, and may, after complying with applicable health planning and licensure statutes, construct a community hospital thereon and/or appropriate funds according to the provisions of this chapter for the construction, remodeling, maintaining, equipping, furnishing and expansion of such facilities by the board of trustees upon such real estate.

(2) Where joint ownership of a community hospital is involved, the owners are hereby authorized to contract with each other for determining the pro rata ownership of such community hospital, the proportionate cost of maintenance and operation, and the proportionate financing that each will contribute to the community hospital.

(3) The owners may likewise contract with each other, or on behalf of any subordinate political or judicial subdivision, or with the board of trustees of a community hospital, and/or any agency of the State of Mississippi or the United States Government, for necessary purposes related to the establishment, operation or maintenance of community hospitals and related programs wherever located, and may either accept from, sell or contribute to the other entities, monies, personal property or existing health facilities. The owners or the board of trustees may also receive monies, property or any other valuables of any kind through gifts, donations, devises or other recognized means from any source for the purpose of hospital use.

(4) Owners and boards of trustees, acting jointly or severally, may acquire and hold real estate for offices for physicians and other health-care practitioners and related health care or support facilities, provided that any contract for the purchase of real property must be ratified by the owner, and may thereon construct and equip, maintain and remodel or expand such offices and related facilities, and the board of trustees may lease same to members of the hospital staff or others at a rate deemed to be in the best interest of the community hospital.

(5) If any political or judicial subdivision of a county is obligated hereunder, the boundaries of such district shall not be altered in such a manner as to relieve any portion thereof of its obligation hereunder.

(6) Owners may convey to any other owner any or all property, real or personal, comprising any existing community hospital, including related facilities, wherever located, owned by such conveying owner. Such conveyance shall be upon such terms and conditions as may be agreed upon and may make such provisions for transfers of operating funds and/or for the assumption of liabilities of the community hospital as may be deemed appropriate by the respective owners.

(7) (a) Except as provided for in subsection (11) of this section, owners may lease all or part of the property, real or personal, comprising a community hospital, including any related facilities, wherever located, and/or assets of such community hospital, to any individual, partnership or corporation, whether operating on a nonprofit basis or on a profit basis, or to the board of trustees of such community hospital or any other owner or board of trustees, subject to the applicable provisions of subsections (8), (9) and (10) of this section. The term of such lease shall not exceed fifty (50) years. Such lease shall be conditioned upon (i) the leased facility continuing to operate in a manner safeguarding community health interests; (ii) the proceeds from the lease being first applied against such bonds, notes or other evidence of indebtedness as are issued pursuant to Section 41-13-19 as and when they are due, provided that the terms of the lease shall cover any indebtedness pursuant to Section 41-13-19; and (iii) any surplus proceeds from the lease being deposited in the general fund of the owner, which proceeds may be used for any lawful purpose. Such lease shall be subject to the express approval of the board of trustees of the community hospital, except in the case where the board of trustees of the community hospital will be the lessee. However, owners may not lease any community hospital to the University of Mississippi Medical Center unless first the University of Mississippi Medical Center has obtained authority to lease such hospital under specific terms and conditions from the Board of Trustees of State Institutions of Higher Learning.

If the owner wishes to lease a community hospital without an option to sell it and the approval of the board of trustees of the community hospital is required but is not given within thirty (30) days of the request for its approval by the owner, then the owner may enter such lease as described herein on the following conditions: A resolution by the owner describing its intention to enter such lease shall be published once a week for at least three (3) consecutive weeks in at least one (1) newspaper published in the county or city, as the case may be, or if none be so published, in a newspaper having a general circulation therein. The first publication of such notice shall be made not less than twenty-one (21) days prior to the date fixed in such resolution for the lease of the community hospital and the last publication shall be made not more than seven (7) days prior to such date. If, on or prior to the date fixed in such resolution for the lease of the community hospital, there shall be filed with the clerk of the owner a petition signed by twenty percent (20%) or fifteen hundred (1500), whichever is less, of the qualified voters of such owner, requesting that an election be called and held on the question of the lease of the community hospital, then it shall be the duty of the owner to call and provide for the holding of an election as petitioned for. In such case, no such lease shall be entered into unless authorized by the affirmative vote of the majority of the qualified voters of such owner who vote on the proposition at such election. Notice of such election shall be given by publication in like manner as hereinabove provided for the publication of the initial resolution. Such election shall be conducted and the return thereof made, canvassed and declared as nearly as may be in like manner as is now or may hereafter be provided by law in the case of general elections in such owner. If, on or prior to the date fixed in the owner's resolution for the lease of the community hospital, no such petition as described above is filed with the clerk of the owner, then the owner may proceed with the lease subject to the other requirements of this section. Subject to the above conditions, the lease agreement shall be upon such terms and conditions as may be agreed upon and may make such provision for transfers of tangible and intangible personal property and operating funds and/or for the assumption of liabilities of the community hospital and for such lease payments, all as may be deemed appropriate by the owners.

(b) Owners may sell and convey all or part of the property, real or personal, comprising a community hospital, including any related facilities, wherever located, and/or assets of such community hospital, to any individual, partnership or corporation, whether operating on a nonprofit basis or on a profit basis, or to the board of trustees of such community hospital or any other owner or board of trustees, subject to the applicable provisions of subsections (8) and (10) of this section. Such sale and conveyance shall be upon such terms and conditions as may be agreed upon by the owner and the purchaser that are consistent with the requirements of this section, and the parties may make such provisions for the transfer of operating funds or for the assumption of liabilities of the facility, or both, as they deem appropriate. However, such sale and conveyance shall be conditioned upon (i) the facility continuing to operate in a manner safeguarding community health interests; (ii) the proceeds from such sale being first applied against such bonds, notes or other evidence of indebtedness as are issued pursuant to Section 41-13-19 as and when they are due, provided that the terms of the sale shall cover any indebtedness pursuant to Section 41-13-19; and (iii) any surplus proceeds from the sale being deposited in the general fund of the owner, which proceeds may be used for any lawful purpose. However, owners may not sell or convey any community hospital to the University of Mississippi Medical Center unless first the University of Mississippi Medical Center has obtained authority to purchase such hospital under specific terms and conditions from the Board of Trustees of State Institutions of Higher Learning.

(8) Whenever any owner decides that it may be in its best interests to sell or lease a community hospital as provided for under subsection (7) of this section, the owner shall first contract with a certified public accounting firm, a law firm or competent professional health care or management consultants to review the current operating condition of the community hospital. The review shall consist of, at minimum, the following:

(a) A review of the community's inpatient facility needs based on current workload, historical trends and projections, based on demographic data, of future needs.

(b) A review of the competitive market for services, including other hospitals which serve the same area, the services provided and the market perception of the competitive hospitals.

(c) A review of the hospital's strengths relative to the competition and its capacity to compete in light of projected trends and competition.

(d) An analysis of the hospital's options, including service mix and pricing strategies. If the study concludes that a sale or lease should occur, the study shall include an analysis of which option would be best for the community and how much revenues should be derived from the lease or sale.

(9) After the review and analysis under subsection (8) of this section, an owner may choose to sell or lease the community hospital. If an owner chooses to sell such hospital or lease the hospital with an option to sell it, the owner shall follow the procedure specified in subsection (10) of this section. If an owner chooses to lease the hospital without an option to sell it, it shall first spread upon its minutes why such a lease is in the best interests of the persons living in the area served by the facility to be leased, and it shall make public any and all findings and recommendations made in the review required under proposals for the lease, which shall state clearly the minimum required terms of all respondents and the evaluation process that will be used when the owner reviews the proposals. The owner shall lease to the respondent submitting the highest and best proposal. In no case may the owner deviate from the process provided for in the request for proposals.

(10) If an owner wishes to sell such community hospital or lease the hospital with an option to sell it, the owner first shall conduct a public hearing on the issue of the proposed sale or lease with an option to sell the hospital. Notice of the date, time, location and purpose of the public hearing shall be published once a week for at least three (3) consecutive weeks in at least one (1) newspaper published in the county or city, as the case may be, or if none be so published, in a newspaper having a general circulation therein. The first publication of the notice shall be made not less than twenty-one (21) days before the date of the public hearing and the last publication shall be made not more than seven (7) days before that date. If, after the public hearing, the owner chooses to sell or lease with an option to sell the hospital, the owner shall adopt a resolution describing its intention to sell or lease with an option to sell the hospital, which shall include the owner's reasons why such a sale or lease is in the best interests of the persons living in the area served by the facility to be sold or leased. The owner then shall publish a copy of the resolution; the requirements for proposals for the sale or lease with an option to sell the hospital, which shall state clearly the minimum required terms of all respondents and the evaluation process that will be used when the owner reviews the proposals; and the date proposed by the owner for the sale or lease with an option to sell the hospital. Such publication shall be made once a week for at least three (3) consecutive weeks in at least one (1) newspaper published in the county or city, as the case may be, or if none be so published, in a newspaper having a general circulation therein. The first publication of the notice shall be made not less than twenty-one (21) days before the date proposed for the sale or lease with an option to sell the hospital and the last publication shall be made not more than seven (7) days before that date. If, on or before the date proposed for the sale or lease of the hospital, there is filed with the clerk of the owner a petition signed by twenty percent (20%) or fifteen hundred (1500), whichever is less, of the qualified voters of the owner, requesting that an election be called and held on the question of the sale or lease with an option to sell the hospital, then it shall be the duty of the owner to call and provide for the holding of an election as petitioned for. In that case, no such sale or lease shall be entered into unless authorized by the affirmative vote of the majority of the qualified voters of the owner who vote on the proposition at such election. Notice of the election shall be given by publication in the same manner as provided for the publication of the initial resolution. The election shall be conducted and the return thereof made, canvassed and declared in the same manner as provided by law in the case of general elections in the owner. If, on or before the date proposed for the sale or lease of the hospital, no such petition is filed with the clerk of the owner, then the owner may sell or lease with an option to sell the hospital. Such sale or lease shall be made to the respondent submitting the highest and best proposal. In no case may the owner deviate from the process provided for in the request for proposals.

(11) A lessee of a community hospital, under a lease entered into under the authority of Section 41-13-15, in effect prior to July 15, 1993, or an affiliate thereof, may extend or renew such lease whether or not an option to renew or extend the lease is contained in the lease, for a term not to exceed fifteen (15) years, conditioned upon (a) the leased facility continuing to operate in a manner safeguarding community health interest; (b) proceeds from the lease being first applied against such bonds, notes or other evidence of indebtedness as are issued pursuant to Section 41-13-19; (c) surplus proceeds from the lease being used for health related purposes; (d) subject to the express approval of the board of trustees of the community hospital; and (e) subject to the express approval of the owner. If no board of trustees is then existing, the owner shall have the right to enter into a lease upon such terms and conditions as agreed upon by the parties. Any lease entered into under this subsection (11) may contain an option to purchase the hospital, on such terms as the parties shall agree.



§ 41-13-19 - Issuance of bonds; election

Such counties, cities and towns, supervisors districts, judicial districts and election districts of a county are authorized and empowered to make appropriations of the funds thereof for the purpose of Sections 41-13-15 through 41-13-51, and are hereby authorized and empowered to issue and sell the bonds, notes or other evidences of indebtedness thereof, for the purpose of providing funds with which to acquire real estate for and to establish, erect, build, construct, remodel, add to, acquire, equip and furnish community hospitals, nurses' homes, health centers, health departments, diagnostic or treatment centers, rehabilitation facilities, nursing homes and related facilities under the provisions of such sections. Such bonds, notes or other evidences of indebtedness secured by a pledge of the full faith, credit, and resources of the issuing entity shall not be issued in an amount which will exceed the limit of indebtedness of the county, city, town, supervisors district, judicial district or election district issuing the same, as such limit is prescribed by Sections 19-9-1 et seq., and Sections 21-33-301 et seq., Mississippi Code of 1972.

Before issuing any such bonds, notes or other evidences of indebtedness secured by a pledge of the full faith, credit, and resources of the issuing entity, the board of supervisors, acting for a county or supervisors district, judicial district or election district thereof, or the mayor and board of aldermen, or city council, or other like governing body, acting for a city or town, shall adopt a resolution declaring its intention to issue the same, stating the amount and purposes thereof, whether such hospital, nurses' home, health center, health department, diagnostic or treatment center, rehabilitation facility, nursing home or related facilities are to be erected, acquired, remodeled, equipped, furnished, maintained and operated by such county, city, town or supervisors district separately, or jointly with one or more other counties, cities, towns, supervisors districts, judicial districts or election districts of a county, and fixing the date upon which further action will be taken to provide for the issuance of such bonds, notes or other evidences of indebtedness. The full text of such resolution shall be published once a week for at least three (3) consecutive weeks in at least one (1) newspaper published in the county or city, as the case may be, or if none be so published, in a newspaper having a general circulation therein. The first publication of such notice shall be made not less than twenty-one (21) days prior to the date fixed in such resolution, as aforesaid, and the last publication shall be made not more than seven (7) days prior to such date. If, on or prior to the date fixed in such resolution, as aforesaid, there shall be filed with the clerk of the body by which such resolution was adopted a petition signed by twenty percent (20%) or fifteen hundred (1500), whichever is less, of the qualified voters of such county, city, town, supervisors district, judicial district or election district, as the case may be, requesting that an election be called and held on the question of the issuance of such bonds, notes or other evidences of indebtedness, then it shall be the duty of the board of supervisors, board of aldermen, city council, or other governing body, as the case may be, to call and provide for the holding of an election as petitioned for. In such case no such bonds, notes or other evidences of indebtedness secured by a pledge of the full faith, credit, and resources of the issuing entity shall be issued unless authorized by the affirmative vote of a majority of the qualified voters of such county, city, town, supervisors district, judicial district or election district, as the case may be, who vote on the proposition at such election. Notice of such election shall be given by publication in like manner as hereinabove provided for the publication of the initial resolution. Such election shall be conducted and the return thereof made, canvassed and declared as nearly as may be in like manner as is now or may hereafter be provided by law in the case of general elections in such county, city, town, supervisors district, judicial district or election district.

In the discretion of the board of supervisors, board of aldermen, city council, or other governing body, as the case may be, and after adoption of a resolution declaring its intention to issue such bonds, notes or other evidences of indebtedness secured by a pledge of the full faith, credit, and resources of the issuing entity, an election on the question of the issuance of such bonds, notes or other evidences of indebtedness may be called and held as hereinabove provided without the necessity of publishing said resolution and whether or not a protest to the issuance be filed with the clerk of the governing body. In the event that the question of the issuance of such bonds, notes or other evidences of indebtedness secured by a pledge of the full faith, credit, and resources of the issuing entity be not authorized at such election, such question shall not again be submitted to a vote until the expiration of a period of six (6) months from and after the date of such election.

In the event of any joint operation or proposed joint operation as provided by Section 41-13-15, there shall be separate bond issues, and the board or boards of supervisors acting for a county, supervisors district, judicial district or election district, the governing bodies of the municipality or municipalities, as the case may be, shall each issue the bonds, notes, or other evidences of indebtedness of the county, town, city, supervisors district, judicial district or election district, or districts, in such amounts as having been agreed upon by the respective boards of supervisors and governing bodies of the towns or cities, and in so doing follow and comply with the provisions of Sections 41-13-19 through 41-13-23.



§ 41-13-21 - Details of bonds; interest; sale

Such bonds, notes or other evidences of indebtedness as are issued pursuant to Section 41-13-19 shall bear such date or dates, shall be of such denomination or denominations, shall be payable at such place or places, shall bear such rate or rates of interest, and shall mature in such amounts and at such times, not to exceed twenty (20) years for general obligation bonds and not to exceed thirty (30) years for revenue bonds, as may be provided and directed by the board of supervisors, board of aldermen, city council, or other like governing body, as the case may be, consistent with the provisions of Sections 41-13-19 through 41-13-23.

Any provisions of the general laws to the contrary notwithstanding, any bonds and interest coupons issued pursuant to the authority of Section 43-13-19 shall possess all the qualities of negotiable instruments. The bonds and the interest coupons shall be executed in such manner and shall be substantially in the form prescribed in the authorizing ordinance. In case any of the officers whose signatures or countersignatures appear on the bonds or interest coupons shall cease to be such officers before delivery of such bonds, such signatures or countersignatures shall nevertheless be valid and sufficient for all purposes the same as if they had remained in office until such delivery. No bond shall bear more than one (1) rate of interest. Each bond shall bear interest from its date to its stated maturity date at the interest rate specified in the bid. All bonds of the same maturity shall bear the same rate of interest from date to maturity. All interest accruing on such bonds so issued shall be payable semiannually or annually, except that the first interest coupon attached to any such bond may be for any period not exceeding one (1) year.

No interest payment shall be evidenced by more than one (1) coupon and neither cancelled nor supplemental coupons shall be permitted. The lowest interest rate specified for any bonds issued shall not be less than seventy percent (70%) of the highest interest rate specified for the same bond issue. Each interest rate specified in any bid must be in multiples of one-eighth of one percent ( 1/8 of 1%) or one-tenth of one percent (1/10 of 1%). If serial bonds, such bonds shall mature annually, and the first maturity date thereof shall not be more than five (5) years from the date of such bonds. Such bonds shall be legal investments for trustees and other fiduciaries, and for savings banks, trust companies and insurance companies organized under the laws of the State of Mississippi. The bonds and interest coupons shall be exempt from all state, county, municipal and other taxation under the laws of the State of Mississippi.

All bonds, notes or other evidences of indebtedness secured by a pledge of the full faith, credit and resources of the issuing entity shall not bear a rate of interest in excess of that allowed in Section 75-17-101, Mississippi Code of 1972, and shall be sold for not less than par plus accrued interest at public sale in the manner provided by Section 31-19-25.

All bonds, notes or other evidences of indebtedness not secured by a pledge of the full faith, credit and resources of the issuing entity shall not bear a rate of interest in excess of that allowed in Section 75-17-103, Mississippi Code of 1972, and shall be sold for not less than par plus accrued interest at public sale in the manner provided by Section 31-19-25.

Bonds, notes or other evidences of indebtedness may be sold to the United States of America or an agency or agencies thereof at private sale upon such terms and conditions as the governing authorities of the issuing entity may determine, consistent with the provisions of Sections 41-13-19 through 41-13-23.



§ 41-13-23 - Levy of ad valorem tax or pledge of revenues to pay bonds

(1) All bonds, notes or other evidences of indebtedness issued under Section 41-13-19 may be secured by a pledge of the full faith, credit, and resources of the county, city, town, supervisors district, judicial district or election district issuing the same. There shall annually be levied upon all taxable property within such county, city, town, supervisors district, judicial district or election district, as the case may be, an ad valorem tax, in addition to all other taxes, sufficient to provide for the payment of the principal of and the interest on said bonds, notes or other evidences of indebtedness secured by a pledge of the full faith, credit, and resources of the issuing entity as the same respectively matures and accrues.

(2) All bonds, notes or other evidences of indebtedness issued under Section 41-13-19 may be secured by a pledge of all or a specified portion of the annual general or special revenues of the facility for which the same were issued to acquire, construct, expand, equip or furnish, or by a pledge of any unrestricted unencumbered income from an endowment or other trust funds available to the board of trustees of the facility for which the same were issued to acquire, construct, expand, equip or furnish. The security for such bonds, notes or other evidences of indebtedness authorized and provided for by this subsection may be in addition to or in lieu of the pledge of the full faith, credit, and resources of the issuing entity as provided in subsection (1) hereof.



§ 41-13-24 - Obtaining federal assistance

Such counties, cities and towns, supervisors districts, judicial districts and election districts of a county are authorized and empowered to apply for, contract for, accept and receive grants and loans and loan guarantee agreements relating to assistance for the construction of hospital and medical facilities and to that end the governing bodies of such counties, cities and towns, supervisors districts, judicial districts and election districts of a county are authorized and empowered to enter into such contracts with the United States of America or the agencies or departments thereof as may be necessary to effectuate the purpose of Sections 41-13-15 through 41-13-51.

Any such county, city and town, supervisors district, judicial district or election district, which shall have entered into a binding contract with the United States of America or any agency or department thereof as aforesaid for any such grant, loan or loan guarantee agreement, may borrow money from any private lender for the purpose of providing interim financing for the acquiring, constructing, expanding, equipping and furnishing of the facilities provided for in such contract with the United States of America or agency or department thereof and assign as security for such interim financing the proceeds of any such grant, loan or loan guarantee agreement. Such interim financing shall be upon such terms and conditions as may be determined by the issuing entity but shall not require payment of interest on the sums actually advanced and received at a rate of interest greater than that rate of interest authorized for interim financing by the state, counties, municipalities or political subdivisions thereof in Section 75-17-107, Mississippi Code of 1972.



§ 41-13-25 - Imposition of ad valorem tax; retirement of debt

The board of supervisors acting for a county, supervisors district or districts or an election district of such county, and the board of aldermen, city council or other like governing body acting for a city or town, are hereby authorized and empowered to levy ad valorem taxes on all the taxable property of such counties, cities, towns, supervisors district or election district for the purposes of raising funds for the maintenance and operation of hospitals, nurses' homes, health centers, health departments, diagnostic or treatment centers, rehabilitation facilities, nursing homes and related facilities established under the provisions of Sections 41-13-15 through 41-13-51, and for making additions and improvements thereto and to pledge such ad valorem taxes, whether or not actually levied, for the retirement of debt incurred either by or on behalf of such facilities and/or pursuant to agreements executed under the authority of the Mississippi Hospital Equipment and Facilities Authority Act; however, any debt incurred by the pledge of taxes to retire debt incurred either by or on behalf of such facilities and/or pursuant to such agreements shall not be included in debt limits prescribed by Section 19-9-5 or Section 21-33-303, as the case may be unless and until such pledged taxes are actually levied. The amount levied for such purpose shall not exceed five (5) mills on the dollar in any one (1) year. Expenditures of said taxes for such additions and improvements shall not exceed in any fiscal year the total amount budgeted therefor by the board of trustees for the respective institutions affected. The tax levy authorized in this section shall be in addition to all other taxes now or hereafter authorized to be levied by such counties, cities, towns, supervisors districts or election district.

It is further provided that any such supervisors district in a county with a land area of five hundred ninety-two (592) square miles, wherein Mississippi Highways 8 and 9 intersect, participating with a municipality under provisions of law by contracting to assist the cost of operation and maintenance of an erected hospital, may levy such ad valorem tax as is needed to operate and maintain such hospital as is provided herein.



§ 41-13-29 - Board of trustees for county hospitals or other health facilities

(1) The owners are hereby authorized to appoint trustees for the purpose of operating and governing community hospitals. The appointees of each shall be adult legal residents of the county which has an ownership interest in said community hospital or the county wherein the municipality or other political subdivision holding the ownership interest in the community hospital is located. The authority to appoint trustees shall not apply to leased facilities, unless specifically reserved by the owner in the applicable lease agreement. The board of trustees shall consist of not more than seven (7) members nor less than five (5) members, except where specifically authorized by statute, and shall be appointed by the respective owners on a pro rata basis comparable to the ownership interests in the community hospital. Where such community hospital is owned solely by a county, or any supervisors districts, judicial districts or election district of a county, or by a municipality, the trustees shall be residents of the owning entity. Trustees for municipally owned community hospitals shall be appointed by the owner of said municipality. Trustees for a community hospital owned by a county shall be appointed by the board of supervisors with each supervisor having the right to nominate one (1) trustee from his district or from the county at large. Appointments exceeding five (5) in number shall be from the county at large. Trustees for a community hospital owned solely by supervisors districts, judicial districts or election district of a county, shall be appointed by the board of supervisors of said county from nominees submitted by the supervisor(s) representing the owner district(s).

(2) Initially the board of trustees shall be appointed as follows: one (1) for a term of one (1) year, one (1) for a term of two (2) years, one (1) for a term of three (3) years, one (1) for a term of four (4) years, and one (1) for a term of five (5) years. Appointments exceeding five (5) in number shall be for terms of four (4) and five (5) years, respectively. Thereafter, all terms shall be for five (5) years. No community hospital trustee holding office on July 1, 1982, shall be affected by this provision, but such terms shall be filled at the expiration thereof according to the provisions of this section, provided, however, that any other specific appointment procedures presently authorized shall likewise not be affected by the terms hereof. Any vacancy on the board of trustees shall be filled within ninety (90) days by appointment by the applicable owner for the remainder of the unexpired term.

(3) (a) Any community hospital erected, owned, maintained and operated by any county located in the geographical center of the State of Mississippi and in which State Highways No. 12 and No. 35 intersect, shall be operated by a board of trustees of five (5) members to be appointed by the board of supervisors from the county at large, one (1) for a term of one (1) year, one (1) for a term of two (2) years, one (1) for a term of three (3) years, one (1) for a term of four (4) years, and one (1) for a term of five (5) years. Thereafter all such trustees shall be appointed from the county at large for a period of five (5) years.

(b) Any community hospital erected, owned, maintained and operated by any county situated in the Yazoo-Mississippi Delta Levee District and bordering on the Mississippi River and having a population of not less than forty-five thousand (45,000) and having an assessed valuation of not less than Thirty Million Dollars ($ 30,000,000.00) for the year 1954, shall be operated by a board of trustees which may consist of not more than eleven (11) members.

(c) Any hospital erected, owned, maintained and operated by any county having two (2) judicial districts, which is traversed by U. S. Interstate Highway 59, which intersects Highway 84 therein, shall be operated by a board of trustees which shall consist of seven (7) members. The first seven (7) members appointed under authority of this paragraph shall be appointed by the board of supervisors for terms as follows:

Each supervisor of Supervisor Districts One and Two shall nominate and the board of supervisors shall appoint one (1) person from each said beat for a one-year term. Each supervisor of Supervisor Districts Three and Four shall nominate and the board of supervisors shall appoint one (1) person from each said beat for a two-year term. The supervisor of Supervisor District Five shall nominate and the board of supervisors shall appoint one (1) person from said beat for a three-year term. The medical staff at the hospital shall submit a list of four (4) nominees and the supervisors shall appoint two (2) trustees from said list of nominees, one (1) for a three-year term and one (1) for a one-year term. Thereafter, as the terms of the board of trustee members authorized by this paragraph expire, all but the trustee originally appointed from the medical staff nominees for a one-year term shall be appointed by the board of supervisors for terms of three (3) years. The term of the trustee originally appointed from the medical staff nominees by the board of supervisors for a term of one (1) year shall remain a term of one (1) year and shall thereafter be appointed for a term of one (1) year. The two (2) members appointed from medical staff nominees shall be appointed from a list of two (2) nominees for each said position to be submitted by the medical staff of the hospital for each vacancy to be filled. It is the intent of the Legislature that the board of trustees which existed prior to July 1, 1985, was abolished by amendment to this section under Section 5, Chapter 511, Laws of 1985, and such amendment authorized the appointment of a new board of trustees on or after July 1, 1985, in the manner provided in this paragraph. Any member of the board of trustees which existed prior to July 1, 1985, shall be eligible for reappointment subject to the provisions of this paragraph.

(d) Any community hospital erected, owned, maintained and operated by any county bordering on the Mississippi River having two (2) judicial districts, wherein U.S. Highway 61 and Mississippi Highway 8 intersect, lying wholly within a levee district, shall be operated by a board of trustees which may consist of not more than nine (9) members.

(e) Any community hospital system owned, maintained and operated by any county bordering on the Gulf of Mexico and the State of Alabama shall be operated by a board of trustees constituted as follows: seven (7) members shall be selected as provided in subsection (1) of this section and the remaining members shall be the chiefs of staff at those hospitals which are a part of the hospital system. The term of the chiefs of staff on the board of trustees shall coincide with their service as chiefs of staff at their respective hospitals.

(4) Any community hospital owned, maintained and operated by any county wherein Mississippi Highways 16 and 19 intersect, having a land area of five hundred sixty-eight (568) square miles, and having a population in excess of twenty-three thousand seven hundred (23,700) according to the 1980 federal decennial census, shall be operated by a board of trustees of five (5) members, one (1) of whom shall be elected by the qualified electors of each supervisors district of the county in the manner provided herein. Each member so elected shall be a resident and qualified elector of the district from which he is elected. The first elected members of the board of trustees shall be elected at the regular general election held on November 4, 1986. At such election, the members of the board from supervisors districts one and two shall be elected for a term of six (6) years; members of the board from supervisors districts three and four shall be elected for a term of two (2) years; and the member of the board from supervisors district five shall be elected for a term of four (4) years. Each subsequent member of the board shall be elected for a term of six (6) years at the same time as the general election in which the member of the county board of education representing the same supervisors district is elected. All members of the board shall take office on the first Monday of January following the date of their election. The terms of all seven (7) appointed members of such board of trustees holding office on the effective date of this act shall expire on the date that the first elected members of the board take office. The board of trustees provided for herein shall not lease or sell the community hospital property under its jurisdiction unless the board of supervisors of the county calls for an election on the proposition and a majority voting in such election shall approve such lease or sale.

The members of the board of trustees provided for in this subsection shall be compensated a per diem and reimbursed for their expenses and mileage in the same amount and subject to the same restrictions provided for members of the county board of education in Section 37-5-21 and may, at the discretion of the board, choose to participate in any hospital medical benefit plan which may be in effect for hospital employees. Any member of the board of trustees choosing to participate in such plan shall pay the full cost of his participation in the plan so that no expenditure of hospital funds is required.

The name of any qualified elector who is a candidate for such community hospital board of trustees shall be placed on the ballot used in the general elections by the county election commissioners, provided that the candidate files with such county election commissioners, not more than ninety (90) days and not less than thirty (30) days prior to the date of such general election, a petition of nomination signed by not less than fifty (50) qualified electors of the county residing within each supervisors district. The candidate in each supervisors district who receives the highest number of votes cast in the district shall be declared elected.

(5) A board of trustees provided for herein may, in its discretion, where funds are available, compensate each trustee per diem in the amount of at least the amount established by Section 25-3-69 up to the maximum amount of not more than One Hundred Fifty Dollars ($ 150.00) for each meeting of said board of trustees or meeting of a committee established by the board of trustees where the trustee was in attendance, and in addition thereto provide meals at such meetings and compensate each member attending travel expenses at the rate authorized by Section 25-3-41 for actual mileage traveled to and from the place of meeting.

(6) The owner which appointed a trustee may likewise remove him from office by majority vote for failure to attend at least fifty percent (50%) of the regularly scheduled meetings of said board during the twelve-month period preceding such vote, or for violation of any statute relating to the responsibilities of his office, based upon the recommendation of a majority of the remaining trustees.

(7) The members of the board of trustees, administrator and any other officials of the community hospital as may be deemed necessary or proper by the board of trustees shall be under bond in an amount not less than Ten Thousand Dollars ($ 10,000.00) nor more than One Hundred Thousand Dollars ($ 100,000.00) with some surety company authorized to do business in the State of Mississippi to faithfully perform the duties of his office. Premiums for such bonds shall be paid from funds of the community hospital.



§ 41-13-35 - General powers and duties of trustees; bonds; prohibited acts or behavior of trustees, individual trustee, or agent or servant of trustee

(1) The board of trustees of any community hospital shall have full authority to appoint an administrator, who shall not be a member of the board of trustees, and to delegate reasonable authority to such administrator for the operation and maintenance of such hospital and all property and facilities otherwise appertaining thereto.

(2) The board of trustees shall have full authority to select from its members, officers and committees and, by resolution or through the board bylaws, to delegate to such officers and committees reasonable authority to carry out and enforce the powers and duties of the board of trustees during the interim periods between regular meetings of the board of trustees; provided, however, that any such action taken by an officer or committee shall be subject to review by the board, and actions may be withdrawn or nullified at the next subsequent meeting of the board of trustees if the action is in excess of delegated authority.

(3) The board of trustees shall be responsible for governing the community hospital under its control and shall make and enforce staff and hospital bylaws and/or rules and regulations necessary for the administration, government, maintenance and/or expansion of such hospitals. The board of trustees shall keep minutes of its official business and shall comply with Section 41-9-68.

(4) The decisions of said board of trustees of the community hospital shall be valid and binding unless expressly prohibited by applicable statutory or constitutional provisions.

(5) The power of the board of trustees shall specifically include, but not be limited to, the following authority:

(a) To deposit and invest funds of the community hospital in accordance with Section 27-105-365;

(b) To establish such equitable wage and salary programs and other employment benefits as may be deemed expedient or proper, and in so doing, to expend reasonable funds for such employee salary and benefits. Allowable employee programs shall specifically include but not be limited to, medical benefit, life, accidental death and dismemberment, disability, retirement and other employee coverage plans. The hospital may offer and fund such programs directly or by contract with any third party and shall be authorized to take all actions necessary to implement, administer and operate such plans, including payroll deductions for such plans;

(c) To authorize employees to attend and to pay actual expenses incurred by employees while engaged in hospital business or in attending recognized educational or professional meetings;

(d) To enter into loan or scholarship agreements with employees or students to provide educational assistance where such student or employee agrees to work for a stipulated period of time for the hospital;

(e) To devise and implement employee incentive programs;

(f) To recruit and financially assist physicians and other health-care practitioners in establishing, or relocating practices within the service area of the community hospital including, without limitation, direct and indirect financial assistance, loan agreements, agreements guaranteeing minimum incomes for a stipulated period from opening of the practice and providing free office space or reduced rental rates for office space where such recruitment would directly benefit the community hospital and/or the health and welfare of the citizens of the service area;

(g) To contract by way of lease, lease-purchase or otherwise, with any agency, department or other office of government or any individual, partnership, corporation, owner, other board of trustees, or other health-care facility, for the providing of property, equipment or services by or to the community hospital or other entity or regarding any facet of the construction, management, funding or operation of the community hospital or any division or department thereof, or any related activity, including, without limitation, shared management expertise or employee insurance and retirement programs, and to terminate said contracts when deemed in the best interests of the community hospital;

(h) To file suit on behalf of the community hospital to enforce any right or claims accruing to the hospital and to defend and/or settle claims against the community hospital and/or its board of trustees;

(i) To sell or otherwise dispose of any chattel property of the community hospital by any method deemed appropriate by the board where such disposition is consistent with the hospital purposes or where such property is deemed by the board to be surplus or otherwise unneeded;

(j) To let contracts for the construction, remodeling, expansion or acquisition, by lease or purchase, of hospital or health-care facilities, including real property, within the service area for community hospital purposes where such may be done with operational funds without encumbrancing the general funds of the county or municipality, provided that any contract for the purchase of real property must be ratified by the owner;

(k) To borrow money and enter other financing arrangements for community hospital and related purposes and to grant security interests in hospital equipment and other hospital assets and to pledge a percentage of hospital revenues as security for such financings where needed; provided that the owner shall specify by resolution the maximum borrowing authority and maximum percent of revenue which may be pledged by the board of trustees during any given fiscal year;

(l) To expend hospital funds for public relations or advertising programs;

(m) To offer the following inpatient and outpatient services, after complying with applicable health planning, licensure statutes and regulations, whether or not heretofore offered by such hospital or other similar hospitals in this state and whether or not heretofore authorized to be offered, long-term care, extended care, home care, after-hours clinic services, ambulatory surgical clinic services, preventative health-care services including wellness services, health education, rehabilitation and diagnostic and treatment services; to promote, develop, operate and maintain a center providing care or residential facilities for the aged, convalescent or handicapped; and to promote, develop and institute any other services having an appropriate place in the operation of a hospital offering complete community health care;

(n) To promote, develop, acquire, operate and maintain on a nonprofit basis, or on a profit basis if the community hospital's share of profits is used solely for community hospital and related purposes in accordance with this chapter, either separately or jointly with one or more other hospitals or health-related organizations, facilities and equipment for providing goods, services and programs for hospitals, other health-care providers, and other persons or entities in need of such goods, services and programs and, in doing so, to provide for contracts of employment or contracts for services and ownership of property on terms that will protect the public interest;

(o) To establish and operate medical offices, child care centers, wellness or fitness centers and other facilities and programs which the board determines are appropriate in the operation of a community hospital for the benefit of its employees, personnel and/or medical staff which shall be operated as an integral part of the hospital and which may, in the direction of the board of trustees, be offered to the general public. If such programs are not established in existing facilities or constructed on real estate previously acquired by the owners, the board of trustees shall also have authority to acquire, by lease or purchase, such facilities and real property within the service area, whether or not adjacent to existing facilities, provided that any contract for the purchase of real property shall be ratified by the owner. The trustees shall lease any such medical offices to members of the medical staff at rates deemed appropriate and may, in its discretion, establish rates to be paid for the use of other facilities or programs by its employees or personnel or members of the public whom the trustees may determine may properly use such other facilities or programs;

(p) Provide, at its discretion, ambulance service and/or to contract with any third party, public or private, for the providing of such service;

(q) Establish a fair and equitable system for the billing of patients for care or users of services received through the community hospital, which in the exercise of the board of trustees' prudent fiscal discretion, may allow for rates to be classified according to the potential usage by an identified group or groups of patients of the community hospital's services and may allow for standard discounts where the discount is designed to reduce the operating costs or increase the revenues of the community hospital. Such billing system may also allow for the payment of charges by means of a credit card or similar device and allow for payment of administrative fees as may be regularly imposed by a banking institution or other credit service organization for the use of such cards;

(r) To establish as an organizational part of the hospital or to aid in establishing as a separate entity from the hospital, hospital auxiliaries designed to aid the hospital, its patients, and/or families and visitors of patients, and when the auxiliary is established as a separate entity from the hospital, the board of trustees may cooperate with the auxiliary in its operations as the board of trustees deems appropriate; and

(s) To make any agreements or contracts with the federal government or any agency thereof, the State of Mississippi or any agency thereof, and any county, city, town, supervisors district or election district within this state, jointly or separately, for the maintenance of charity facilities.

(6) No board of trustees of any community hospital may accept any grant of money or other thing of value from any not-for-profit or for-profit organization established for the purpose of supporting health care in the area served by the facility unless two-thirds (2/3) of the trustees vote to accept the grant.

(7) No board of trustees, individual trustee or any other person who is an agent or servant of the trustees of any community hospital shall have any personal financial interest in any not-for-profit or for-profit organization which, regardless of its stated purpose of incorporation, provides assistance in the form of grants of money or property to community hospitals or provides services to community hospitals in the form of performance of functions normally associated with the operations of a hospital.



§ 41-13-36 - Employment of administrator; administrator's powers and duties

(1) A board of trustees may enter into a contract of employment with an administrator, the duration of which shall not exceed five (5) years, but which may periodically be renewed for additional years, provided that the duration of any such renewal contract shall not exceed five (5) years.

(2) The administrator shall be the chief executive officer of the community hospital. Subject to any conflicting bylaws, resolutions, rules or regulations adopted by the board of trustees, the administrator's duties and powers shall include, but not be limited to, the following:

(a) To employ and discharge employees, as needed for the efficient performance of the business of the community hospital and prescribe their duties;

(b) To supervise and control the records, accounts, buildings and property of the community hospital and all internal affairs, and maintain discipline therein, and enforce compliance with, and obedience to, all rules, bylaws and regulations adopted by the board of trustees for the government, discipline and management of said hospital, and its employees and staff.

(c) To attend meetings of the board of trustees and to keep the trustees advised of hospital business.

(d) To exercise any of the powers of the board of trustees as described in Section 41-13-35, Mississippi Code of 1972, which have been delegated, by resolution or through the board bylaws, to the administrator.



§ 41-13-38 - Provisions of certain loans by hospital; financial assistance to nonprofit groups

(1) Any loan agreement entered into between a community hospital and a physician, employee or student pursuant to Section 41-13-35, Mississippi Code of 1972, shall contain a provision for repayment to the hospital no later than ten (10) years after the final date upon which any such payments are made, with or without interest. In the event of a default in repayment of a loan obligation, the community hospital shall be entitled to reasonable attorney's fees expended to collect the obligation and to all other rights and remedies of a general creditor. No loan agreement with a physician shall impose any condition of admitting a certain number or quota of the physician's patients to the community hospital.

(2) The board of trustees may provide financial assistance or provide grants to nonprofit health-care provider groups and other recognized nonprofit entities and charities where it is determined by the board that such action will benefit the health or welfare of the citizens of the service area.



§ 41-13-39 - Trustees may establish day care centers

The board of trustees of any hospital provided for in Sections 41-13-27 through 41-13-31 shall have full authority in its discretion to operate a child care center for the benefit of its employees and other personnel. Such child care center shall be operated as an integral part of the hospital and, if not located on the premises dedicated for hospital purposes, shall be located on such other real property, whether or not adjacent to the hospital premises, that may be purchased, leased or otherwise provided as in the case of hospitals and other related facilities, by the governing authorities of the counties, cities and towns, supervisors districts or election districts jointly or separately interested in the operation of the hospital. If such child care centers be leased, the rental therefor shall be paid from hospital funds, and the hospital board of trustees may in its discretion make charges to its employees and other personnel for child care services. In the event that child care centers shall hereafter be subject to licensure by an agency of the State of Mississippi other than the licensing agency for hospitals, child care centers established hereunder shall nevertheless be subject to inspection, approval and licensure by the hospital licensing agency.



§ 41-13-47 - Proposed budget; reports

On or before the first Monday in September of each year, the said board of trustees shall make, enter on its minutes and file with the owner or owners, separately or jointly interested in said hospital, a proposed budget based on anticipated income and expenditures for the ensuing fiscal year. Such budget, as submitted or amended, shall be approved by the said owner or owners, as the case may be, which approval shall be evidenced by a proper order recorded upon the minutes of each such owner.

On or before the first Monday in March of each year, said board of trustees shall also make, enter on its minutes and file with such owner or owners, a full fiscal year report which shall contain a complete and correct accounting of all funds received and expended for all hospital purposes.



§ 41-13-53 - Benefits with respect to ownership and operation of hospitals organized under other laws

(1) In any case where a hospital has been or is hereafter established under any provisions of law other than Sections 41-13-15 through 41-13-51, and is owned and operated separately or jointly by one or more counties, cities, towns, supervisors districts or election districts or combinations thereof, the respective governing authority of each such political subdivision or part of a political subdivision interested therein may, in its discretion, by adoption of the resolution hereinafter provided for, obtain for itself, its officers and members, the same authority, powers, rights, privileges and immunities with respect to establishing, erecting, building, constructing, remodeling, adding to, acquiring, equipping, furnishing, and operating and maintaining such hospital as if such hospital were originally established and organized under the provisions of said sections.

(2) The aforesaid resolution shall be duly adopted at any regular or special meeting, or any adjournment of a regular or special meeting, of the governing authority and shall be duly spread upon its minutes. Any such resolution shall be sufficient for the purposes hereof if it indicates an intention to obtain the benefits of this section or Sections 41-13-15 through 41-13-51. Multiple resolutions shall not be required in the case of a board of supervisors acting in behalf of more than one (1) supervisors district or election district or any combination of such districts. In the case of a hospital jointly owned and operated such resolution is to be adopted by the respective governing authority of each of the various counties, cities, towns, supervisors' districts or election districts interested therein.

(3) The adoption of the aforesaid resolution shall have the effect of also conferring on and delegating to any board of trustees, board of commissioners or other governing board established for the operation and maintenance of such hospital, and the officers and members of such governing board, the same authority, powers, rights, privileges and immunities with respect to the operation and maintenance of the hospital as are conferred on the boards of trustees, and the officers and members thereof, of community hospitals established and organized under the provisions of Sections 41-13-15 through 41-13-51.

(4) The provisions of this section shall be supplemental to, and shall not restrict, supplant, amend or repeal any general or special authority, powers, rights, privileges and immunities with respect to hospitals heretofore or hereafter conferred on boards of supervisors, municipal governing authorities and hospital governing boards, or the officers and members of such boards or governing authorities, except as the same may delegate authority, powers, rights and privileges to hospital governing boards and the officers and members thereof. Adoption of the resolution provided for herein shall not amend the method of appointing or electing the officers and members of such hospital governing boards or their tenure of office. Nothing contained herein shall be construed to repeal any local and private law or any part or provision thereof authorizing or establishing a public hospital.






TRUST TO INSURE AGAINST PUBLIC LIABILITY CLAIMS

§ 41-13-101 - Authorization of trust to insure participating hospitals against public liability claims

There is hereby authorized the establishment, maintenance, administration and operation of any trust established by agreement of any hospitals or other health-care units licensed as such by the State of Mississippi, including without limitation, community hospitals established under this chapter (hereinafter referred to as "hospitals") as grantors, with such hospitals as beneficiaries, for the purpose of insuring against general public liability claims based upon acts or omissions of such hospitals, including without limitation, claims based upon malpractice. Such hospitals may, by trust agreement among themselves and a trustee or trustees of their selection, specify the terms, conditions and provisions of such a trust.



§ 41-13-103 - Trustees; powers; liability; investments

The trustees of trusts established pursuant to Section 41-13-101 shall hold the legal title to all property at any time belonging to the trust. They shall have control over such property as well as the control and management of the business and affairs of the trust. Liability to third persons for any act, omission or obligation of a trustee of a trust, when acting in such capacity, shall extend to the whole of the trust estate or so much thereof as may be necessary to discharge such obligation, but no trustee shall be personally liable for any such act, omission or obligation. The trustees shall have such powers as to the investment of the trust estate as may be set out in the declaration of trust. However, the investments of the trust shall be limited to the same type, kind and quality as those required of a domestic casualty insurer. Without limiting the generality of the foregoing, the trustees shall have any powers, whether conferred upon them by the agreement of trust or otherwise, to perform all acts necessary or desirable to the conduct of the business of a public liability insurer.



§ 41-13-105 - Liability of participating hospitals

No hospital which is a participant in such a trust, as grantor, member, beneficiary or otherwise, shall be liable or obligated to the trust, to the trustee, to any other grantor, member or beneficiary, to any creditor of the trust or to any other person by virtue of its participation other than for the payment of its full agreed contribution to the trust in accordance with the trust agreement. Without limiting the generality of the foregoing, no participating hospital shall incur any other liability of any nature whatever because of or arising out of its participation in such a trust.



§ 41-13-107 - Trust not subject to insurance laws

Neither the establishment of a trust under Section 41-13-101 nor the participation of a hospital in such trust shall constitute a "contract of insurance" within the meaning of Section 83-5-5, and the trust shall not be considered an "insurance company" or any other concern subject to the inspection and supervision of the Insurance Commissioner within the meaning of Section 83-5-1 or of the Insurance Commission within the meaning of Section 83-3-1 et seq.









Chapter 15 - DEPARTMENT FOR THE PREVENTION OF INSANITY [REPEALED]



Chapter 17 - STATE MENTAL INSTITUTIONS

§ 41-17-1 - Establishment of state hospitals and facilities for persons with mental illness

Mississippi State Hospital at Whitfield, East Mississippi State Hospital at Meridian, North Mississippi State Hospital at Tupelo, South Mississippi State Hospital at Purvis, the Specialized Treatment Facility for the Emotionally Disturbed in Harrison County, and the Central Mississippi Residential Center at Newton are established for the care and treatment of persons with mental illness, free of charge, except as otherwise provided.



§ 41-17-3 - East Mississippi State Hospital

The state psychiatric hospital and institution established at Meridian by the Act of March 8, 1882, shall continue to exist as a body politic and corporate, under the name of the "East Mississippi State Hospital," with all the privileges conferred and the duties enjoined by law. It may hold and use, as required by law, all the property, real and personal, belonging to or that may be given to it for the purposes of its establishment.



§ 41-17-11 - Furnishing of care for veterans

The directors of the state institutions listed in Section 41-7-73 each may receive any monies that the United States government may offer as federal aid in taking care of and giving special attention to those persons who served with the Armed Forces of the United States during time of war and who are now in or may hereafter be in any of those state institutions. Each of those directors may expend that part of the money paid to him or his institution, according to his best judgment and the requirements of the United States government under which the money is received.






Chapter 19 - FACILITIES AND SERVICES FOR INDIVIDUALS WITH AN INTELLECTUAL DISABILITY OR MENTAL ILLNESS

NORTH MISSISSIPPI REGIONAL CENTER

§ 41-19-1 - Declaration of purpose

The purpose of Sections 41-19-1 through 41-19-17 is to create, construct, equip and maintain a center, to be located in North Mississippi, for the care and treatment of persons with an intellectual disability, which shall be known as the North Mississippi Regional Center.



§ 41-19-3 - Location of center

The center shall be located on a site selected by the Board of Trustees of Mental Institutions and approved by the Mississippi State Building Commission. The center, however, shall be located as near as possible to an urban area or institution having adequate medical and hospital facilities and shall embrace sufficient land for such agricultural activities as the board may deem necessary for the operation of the center.

Out of funds provided therefor by the Legislature or from any sources, the building commission is hereby authorized to purchase or acquire the necessary land for the location of the center; or the commission may acquire the land by gift, deed, transfer, or other legitimate means; or the center may be located on land belonging to the state or one of its political subdivisions. However, any such land selected shall be transferred or deeded to the State of Mississippi for the sole use of the Board of Trustees of Mental Institutions in carrying out the provisions of Sections 41-19-1 through 41-19-17.



§ 41-19-5 - Construction and equipping of center

With funds provided by the legislature, by direct appropriation or authorized bond issue, with federal matching funds, or with any other available funds, the Mississippi State Building Commission is hereby authorized to construct and equip the necessary residential and service buildings and other facilities to care for approximately five hundred (500) residents. The general design of the center and all construction plans shall be approved and recommended by the board of trustees of mental institutions.



§ 41-19-7 - Management and operation of center

The center shall be administered by the State Board of Mental Health. Provisions relating to the admission and care of residents and patients provided for hereinafter shall apply to all institutions for persons with an intellectual disability administered by the board.



§ 41-19-13 - Reimbursement

Persons admitted to the center shall be assessed support and maintenance costs in accordance with the provisions of the state reimbursement laws as they apply to other state institutions.



§ 41-19-15 - Penalties

Any person who (1) under the provisions of Section 41-19-11, knowingly and unlawfully or improperly causes a person to be adjudged a person with an intellectual disability, (2) procures the escape of a legally committed resident or knowingly conceals an escaped legally committed resident of the center, or (3) unlawfully brings any firearm, deadly weapon or explosive into the center or its grounds, or passes any thereof to resident, employee or officer of the center, is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than Fifty Dollars ($ 50.00), nor more than Two Hundred Dollars ($ 200.00), imprisonment for not less than six (6) months, or both.



§ 41-19-17 - Designation of North Mississippi Regional Center as state agency for carrying out federal acts pertaining to intellectual disabilities

The North Mississippi Regional Center is designated as a state agency for carrying out the purposes of any act of the Congress of the United States of America, now existing or at any time hereafter enacted, pertaining to intellectual disabilities.






FACILITIES AND SERVICES FOR INDIVIDUALS WITH MENTAL RETARDATION OR MENTAL ILLNESS

§ 41-19-31 - Board of supervisors may select regional districts

For the purpose of authorizing the establishment of mental illness and intellectual disability facilities and services in the State of Mississippi, the boards of supervisors of one or more counties are authorized to act singularly or as a group in the selection of a regional district by spreading upon their minutes by resolution such designation.



§ 41-19-33 - Regional commissions; establishment; duties and authority

(1) Each region so designated or established under Section 41-19-31 shall establish a regional commission to be composed of members appointed by the boards of supervisors of the various counties in the region. It shall be the duty of such regional commission to administer mental health/intellectual disability programs certified and required by the State Board of Mental Health and as specified in Section 41-4-1(2). In addition, once designated and established as provided hereinabove, a regional commission shall have the following authority and shall pursue and promote the following general purposes:

(a) To establish, own, lease, acquire, construct, build, operate and maintain mental illness, mental health, intellectual disability, alcoholism and general rehabilitative facilities and services designed to serve the needs of the people of the region so designated, provided that the services supplied by the regional commissions shall include those services determined by the Department of Mental Health to be necessary and may include, in addition to the above, services for persons with developmental and learning disabilities; for persons suffering from narcotic addiction and problems of drug abuse and drug dependence; and for the aging as designated and certified by the Department of Mental Health. Such regional mental health and intellectual disability commissions and other community service providers shall, on or before July 1 of each year, submit an annual operational plan to the Department of Mental Health for approval or disapproval based on the minimum standards and minimum required services established by the department for certification and itemize the services as specified in Section 41-4-1(2). As part of the annual operation plan required by Section 41-4-7(h) submitted by any regional community mental health center or by any other reasonable certification deemed acceptable by the department, the community mental health center shall state those services specified in Section 41-4-1(2) that it will provide and also those services that it will not provide. If the department finds deficiencies in the plan of any regional commission or community service provider based on the minimum standards and minimum required services established for certification, the department shall give the regional commission or community service provider a six-month probationary period to bring its standards and services up to the established minimum standards and minimum required services. After the six-month probationary period, if the department determines that the regional commission or community service provider still does not meet the minimum standards and minimum required services established for certification, the department may remove the certification of the commission or provider, and from and after July 1, 2011, the commission or provider shall be ineligible for state funds from Medicaid reimbursement or other funding sources for those services. After the six-month probationary period, the Department of Mental Health may identify an appropriate community service provider to provide any core services in that county that are not provided by a community mental health center. However, the department shall not offer reimbursement or other accommodations to a community service provider of core services that were not offered to the decertified community mental health center for the same or similar services.

(b) To provide facilities and services for the prevention of mental illness, mental disorders, developmental and learning disabilities, alcoholism, narcotic addiction, drug abuse, drug dependence and other related handicaps or problems (including the problems of the aging) among the people of the region so designated, and for the rehabilitation of persons suffering from such illnesses, disorders, handicaps or problems as designated and certified by the Department of Mental Health.

(c) To promote increased understanding of the problems of mental illness, intellectual disabilities, alcoholism, developmental and learning disabilities, narcotic addiction, drug abuse and drug dependence and other related problems (including the problems of the aging) by the people of the region, and also to promote increased understanding of the purposes and methods of the rehabilitation of persons suffering from such illnesses, disorders, handicaps or problems as designated and certified by the Department of Mental Health.

(d) To enter into contracts and to make such other arrangements as may be necessary, from time to time, with the United States government, the government of the State of Mississippi and such other agencies or governmental bodies as may be approved by and acceptable to the regional commission for the purpose of establishing, funding, constructing, operating and maintaining facilities and services for the care, treatment and rehabilitation of persons suffering from mental illness, an intellectual disability, alcoholism, developmental and learning disabilities, narcotic addiction, drug abuse, drug dependence and other illnesses, disorders, handicaps and problems (including the problems of the aging) as designated and certified by the Department of Mental Health.

(e) To enter into contracts and make such other arrangements as may be necessary with any and all private businesses, corporations, partnerships, proprietorships or other private agencies, whether organized for profit or otherwise, as may be approved by and acceptable to the regional commission for the purpose of establishing, funding, constructing, operating and maintaining facilities and services for the care, treatment and rehabilitation of persons suffering from mental illness, an intellectual disability, alcoholism, developmental and learning disabilities, narcotic addiction, drug abuse, drug dependence and other illnesses, disorders, handicaps and problems (including the problems of the aging) relating to minimum services established by the Department of Mental Health.

(f) To promote the general mental health of the people of the region.

(g) To pay the administrative costs of the operation of the regional commissions, including per diem for the members of the commission and its employees, attorney's fees, if and when such are required in the opinion of the commission, and such other expenses of the commission as may be necessary. The Department of Mental Health standards and audit rules shall determine what administrative cost figures shall consist of for the purposes of this paragraph. Each regional commission shall submit a cost report annually to the Department of Mental Health in accordance with guidelines promulgated by the department.

(h) To employ and compensate any personnel that may be necessary to effectively carry out the programs and services established under the provisions of the aforesaid act, provided such person meets the standards established by the Department of Mental Health.

(i) To acquire whatever hazard, casualty or workers' compensation insurance that may be necessary for any property, real or personal, owned, leased or rented by the commissions, or any employees or personnel hired by the commissions.

(j) To acquire professional liability insurance on all employees as may be deemed necessary and proper by the commission, and to pay, out of the funds of the commission, all premiums due and payable on account thereof.

(k) To provide and finance within their own facilities, or through agreements or contracts with other local, state or federal agencies or institutions, nonprofit corporations, or political subdivisions or representatives thereof, programs and services for persons with mental illness, including treatment for alcoholics, and promulgating and administering of programs to combat drug abuse and programs for services for persons with an intellectual disability.

(l) To borrow money from private lending institutions in order to promote any of the foregoing purposes. A commission may pledge collateral, including real estate, to secure the repayment of money borrowed under the authority of this paragraph. Any such borrowing undertaken by a commission shall be on terms and conditions that are prudent in the sound judgment of the members of the commission, and the interest on any such loan shall not exceed the amount specified in Section 75-17-105. Any money borrowed, debts incurred or other obligations undertaken by a commission, regardless of whether borrowed, incurred or undertaken before or after March 15, 1995, shall be valid, binding and enforceable if it or they are borrowed, incurred or undertaken for any purpose specified in this section and otherwise conform to the requirements of this paragraph.

(m) To acquire, own and dispose of real and personal property. Any real and personal property paid for with state and/or county appropriated funds must have the written approval of the Department of Mental Health and/or the county board of supervisors, depending on the original source of funding, before being disposed of under this paragraph.

(n) To enter into managed care contracts and make such other arrangements as may be deemed necessary or appropriate by the regional commission in order to participate in any managed care program. Any such contract or arrangement affecting more than one (1) region must have prior written approval of the Department of Mental Health before being initiated and annually thereafter.

(o) To provide facilities and services on a discounted or capitated basis. Any such action when affecting more than one (1) region must have prior written approval of the Department of Mental Health before being initiated and annually thereafter.

(p) To enter into contracts, agreements or other arrangements with any person, payor, provider or other entity, under which the regional commission assumes financial risk for the provision or delivery of any services, when deemed to be necessary or appropriate by the regional commission. Any action under this paragraph affecting more than one (1) region must have prior written approval of the Department of Mental Health before being initiated and annually thereafter.

(q) To provide direct or indirect funding, grants, financial support and assistance for any health maintenance organization, preferred provider organization or other managed care entity or contractor, where such organization, entity or contractor is operated on a nonprofit basis. Any action under this paragraph affecting more than one (1) region must have prior written approval of the Department of Mental Health before being initiated and annually thereafter.

(r) To form, establish, operate, and/or be a member of or participant in, either individually or with one or more other regional commissions, any managed care entity as defined in Section 83-41-403(c). Any action under this paragraph affecting more than one (1) region must have prior written approval of the Department of Mental Health before being initiated and annually thereafter.

(s) To meet at least annually with the board of supervisors of each county in its region for the purpose of presenting its total annual budget and total mental health/intellectual disability services system. The commission shall submit an annual report on the adult mental health services, children mental health services and intellectual disability services required by the State Board of Mental Health.

(t) To provide alternative living arrangements for persons with serious mental illness, including, but not limited to, group homes for persons with chronic mental illness.

(u) To make purchases and enter into contracts for purchasing in compliance with the public purchasing law, Sections 31-7-12 and 31-7-13, with compliance with the public purchasing law subject to audit by the State Department of Audit.

(v) To insure that all available funds are used for the benefit of persons with mental illness, persons with an intellectual disability, substance abusers and persons with developmental disabilities with maximum efficiency and minimum administrative cost. At any time a regional commission, and/or other related organization whatever it may be, accumulates surplus funds in excess of one-half ( 1/2) of its annual operating budget, the entity must submit a plan to the Department of Mental Health stating the capital improvements or other projects that require such surplus accumulation. If the required plan is not submitted within forty-five (45) days of the end of the applicable fiscal year, the Department of Mental Health shall withhold all state appropriated funds from such regional commission until such time as the capital improvement plan is submitted. If the submitted capital improvement plan is not accepted by the department, the surplus funds shall be expended by the regional commission in the local mental health region on group homes for persons with mental illness, persons with an intellectual disability, substance abusers, children or other mental health/intellectual disability services approved by the Department of Mental Health.

(w) Notwithstanding any other provision of law, to fingerprint and perform a criminal history record check on every employee or volunteer. Every employee or volunteer shall provide a valid current social security number and/or driver's license number that will be furnished to conduct the criminal history record check. If no disqualifying record is identified at the state level, fingerprints shall be forwarded to the Federal Bureau of Investigation for a national criminal history record check.

(x) Notwithstanding any other provisions of law, each regional commission shall have the authority to create and operate a primary care health clinic to treat (i) its patients; and (ii) its patients' family members related within the third degree; and (iii) its patients' household members or caregivers, subject to the following requirements:

(i) The regional commission may employ and compensate any personnel necessary and must satisfy applicable state and federal laws and regulations regarding the administration and operation of a primary care health clinic.

(ii) A Mississippi licensed physician must be employed or under agreement with the regional commission to provide medical direction and/or to carry out the physician responsibilities as described under applicable state and/or federal law and regulations.

(iii) The physician providing medical direction for the primary care clinic shall not be certified solely in psychiatry.

(iv) A sliding fee scale may be used by the regional commission when no other payer source is identified.

(v) The regional commission must ensure services will be available and accessible promptly and in a manner that preserves human dignity and assures continuity of care.

(vi) The regional commission must provide a semiannual report to the Chairmen of the Public Health Committees in both the House of Representatives and Senate. At a minimum, for each reporting period, these reports shall describe the number of patients provided primary care services, the types of services provided, and the payer source for the patients. Except for patient information and any other information that may be exempt from disclosure under the Health Information Portability and Accountability Act (HIPAA) and the Mississippi Public Records Act, the reports shall be considered public records.

(vii) The regional commission must employ or contract with a core clinical staff that is multidisciplinary and culturally and linguistically competent.

(viii) The regional commission must ensure that its physician as described in subparagraph (ii) of this paragraph (x) has admitting privileges at one or more local hospitals or has an agreement with a physician who has admitting privileges at one or more local hospitals to ensure continuity of care.

(ix) The regional commission must provide an independent financial audit report to the State Department of Mental Health and, except for patient information and any other information that may be exempt from disclosure under HIPAA and the Mississippi Public Records Act, the audit report shall be considered a public record.

For the purposes of this paragraph (x), the term "caregiver" means an individual who has the principal and primary responsibility for caring for a child or dependent adult, especially in the home setting.

(y) In general to take any action which will promote, either directly or indirectly, any and all of the foregoing purposes.

(2) The types of services established by the State Department of Mental Health that must be provided by the regional mental health/intellectual disability centers for certification by the department, and the minimum levels and standards for those services established by the department, shall be provided by the regional mental health/intellectual disability centers to children when such services are appropriate for children, in the determination of the department.



§ 41-19-35 - Appointment, term, and compensation of regional commission members

The board of supervisors of each participating county in the program shall appoint one (1) member to represent its county on the regional commission in its respective region for a term of four (4) years. Any compensation of such members shall be paid by the regional commission, in its discretion, from any funds available.



§ 41-19-37 - Location of facilities or services in regions

The location of any mental illness and intellectual disability facilities or services in any of the regions shall be determined by the regional commission. However, such location and such services shall not conflict with the state plan for services or facilities developed by the Department of Mental Health.



§ 41-19-38 - Mental health facilities subject to local zoning ordinances or regulations

Any regional mental health or intellectual disability commission established according to the provisions of Section 41-19-31 et seq. shall not construct or operate any facility in an area in violation of any local zoning ordinances or regulations.



§ 41-19-39 - Financial support for facilities or services for individuals with mental illness or intellectual disability; tax levy

After a plan for mental illness and intellectual disability facilities or services has been submitted by any regional commission and approved by the Department of Mental Health, the regional commission may request the boards of supervisors of the various counties in the region to levy a special tax for the construction, operation and maintenance of those mental illness and intellectual disability facilities or services in such region. The boards of supervisors of the counties desiring to participate in the program in each region are authorized to use any available funds and, if necessary, to levy a special tax, not to exceed two (2) mills, for the construction, operation and maintenance of the mental illness and intellectual disability facilities or services provided for and authorized in Sections 41-19-31 through 41-19-39.

The governing authority of any municipality in the region may, upon resolution spread upon its minutes, make a voluntary contribution for the construction, operation or maintenance of the mental illness and intellectual disability facilities in the region in which the municipality lies.

In addition to the purposes for which the county tax levies and municipal contributions may be used as authorized under this section, the county tax levies and municipal contributions may also be used for repayment of any loans from private lending institutions made by the commission under the authority of Section 41-19-33(l).



§ 41-19-41 - Commitment of patients to regional mental health or intellectual disability centers

Any regional mental health or intellectual disability facility or service established and operated according to the provisions set forth in Sections 41-19-31 through 41-19-39, is eligible to admit and treat patients committed by either the chancellors or chancery clerks in the same manner as is provided by the laws of Mississippi for commitment to the state mental institutions.



§ 41-19-43 - Expenses of chancery clerk and sheriff

Whenever it is necessary to commit and transport any eligible patient to a regional mental health or intellectual disability facility for treatment or care, the chancery clerk and sheriff shall be entitled to expenses as provided for by the laws of Mississippi for commitment and transportation to state mental institutions.






INTERAGENCY COMMISSION ON MENTAL ILLNESS AND MENTAL RETARDATION [REPEALED]



COORDINATION OF SERVICES TO MENTALLY ILL AND MENTALLY RETARDED [REPEALED]



CONTRIBUTIONS BY CERTAIN LOCAL GOVERNMENTS TO NONPROFIT CORPORATIONS ASSISTING CHILDREN WITH MENTAL RETARDATION

§ 41-19-91 - Certain counties and municipalities may contribute to nonprofit corporations operating programs for children with an intellectual disability

(1) Any board of supervisors, mayor and board of selectmen of any city in which Mississippi State Highway No. 50 and United States Highway No. 45 Alternate intersect, are authorized and empowered, in their discretion, to contribute a sum not to exceed Ten Thousand Dollars ($ 10,000.00) each to a nonprofit corporation, the purpose of which is to develop and operate programs for children with an intellectual disability. The contribution may be made from the general fund of such county and/or city wherein funds may be available.

(2) To acquire the funds in which to make such contribution, the board of supervisors of such county and/or mayor and board of selectmen of such city are authorized and empowered, in its discretion, to set aside, appropriate and expend monies from the general fund.






ELLISVILLE STATE SCHOOL

§ 41-19-103 - Establishment of the Ellisville State School

The Ellisville State School established by Chapter 210, Laws of Mississippi 1920, is recognized as now existing and shall hereafter be known under the name of Ellisville State School for the care and treatment of persons with an intellectual disability. The school shall have the power to receive and hold property, real, personal and mixed, as a body corporate. The school shall be under the direction and control of the State Board of Mental Health.



§ 41-19-108 - Construction and equipping of certain Ellisville State School buildings and facilities

With funds provided by the Legislature, by direct appropriation or authorized bond issue, with federal matching funds, or with any other available funds, the Bureau of Building, Grounds and Real Property Management may construct and equip the necessary residential and service buildings and other facilities to care for the residents of Ellisville State School. The general design of the school and all construction plans shall be approved and recommended by the State Department of Mental Health.



§ 41-19-112 - Administration by State Board of Mental Health

Ellisville State School shall be administered by the State Board of Mental Health. Provisions relating to the admission and care of residents at the school shall be promulgated by the board.



§ 41-19-114 - Assessment of support and maintenance costs

Persons admitted to Ellisville State School shall be assessed support and maintenance costs in accordance with the provisions of the state reimbursement laws as they apply to other state institutions.



§ 41-19-116 - Criminal offenses and penalties

Any person who (a) knowingly and unlawfully or improperly causes a person to be adjudged to be a person with an intellectual disability, (b) procures the escape of a legally committed resident or knowingly conceals an escaped legally committed resident of Ellisville State School, or (c) unlawfully brings any firearm, deadly weapon or explosive into the school or its grounds, or passes any thereof to a resident, employee or officer of the school, is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than Fifty Dollars ($ 50.00), nor more than Two Hundred Dollars ($ 200.00), imprisonment for not less than six (6) months, or both.



§ 41-19-118 - Designation of Ellisville State School as state agency for carrying out purposes of Congressional acts pertaining to intellectual disabilities

Ellisville State School is designated as a state agency for carrying out the purposes of any act of the Congress of the United States, now existing or at any time hereafter enacted, pertaining to intellectual disabilities.



§ 41-19-121 - Board for director

The director of Ellisville State School may receive free lodging in his institution for himself and his family, but not free board, nor free supplies from the school.






SOUTH MISSISSIPPI REGIONAL CENTER

§ 41-19-141 - Declaration of purpose

The purpose of Sections 41-19-141 through 41-19-157 is to create, construct, equip and maintain a center to be located in South Mississippi for the care and treatment of persons with an intellectual disability, which shall be known as the South Mississippi Regional Center.



§ 41-19-143 - Location of center

The center shall be located on a site selected by the Board of Trustees of Mental Institutions and approved by the Mississippi State Building Commission. The center, however, shall be located as near as possible to an urban area or institution having adequate medical and hospital facilities and shall embrace sufficient land for such agricultural activities as the board may deem necessary for the operation of the institution.

Out of funds provided therefor by the Legislature or from any sources, the state building commission is hereby authorized to purchase or acquire the necessary land for the location of the center, or it may also acquire the land by gift, deed, transfer, or other legitimate means, or the center may be located on land belonging to the state or one of its political subdivisions; however, any such land selected shall be transferred or deeded to the State of Mississippi for the sole use of the Board of Trustees of Mental Institutions in carrying out the provisions of Sections 41-19-141 through 41-19-157.



§ 41-19-145 - Construction and equipping of center

With funds provided by the legislature, by direct appropriation or authorized bond issue, with federal matching funds, or any other available funds, the Mississippi State Building Commission is hereby authorized to construct and equip the necessary residential and service buildings and other facilities to care for approximately five hundred (500) residents. The general design of the center and all construction plans shall be approved and recommended by the board of trustees of mental institutions.



§ 41-19-147 - Management and operation of center

The center shall be administered by the board of trustees of mental institutions, as provided for in Sections 41-5-31 through 41-5-55, inclusive, and all subsequent laws enacted which define the powers and authority of the board. Provisions relating to the admission and care of residents and patients provided for hereinafter shall apply to all institutions for persons with an intellectual disability administered by the board, unless they are in conflict with the provisions of the above-mentioned laws.



§ 41-19-153 - Reimbursement

Persons admitted to the center shall be assessed support and maintenance costs in accordance with the provisions of the state reimbursement laws as they apply to other state institutions.



§ 41-19-155 - Penalties

Any person who: (1) under the provisions of Sections 41-19-141 through 41-19-157 knowingly and unlawfully or improperly causes a person to be adjudged to be a person with an intellectual disability; (2) procures the escape of a legally committed resident or knowingly conceals an escaped legally committed resident of the center; or (3) unlawfully brings any firearm, deadly weapon or explosive into the center or its grounds or passes any thereof to a resident, employee or officer of the center is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than Two Hundred Dollars ($ 200.00), imprisonment for not more than one (1) year, or both.



§ 41-19-157 - Designation of South Mississippi Regional Center as state agency for carrying out federal acts pertaining to intellectual disabilities

The South Mississippi Regional Center is designated as a state agency for carrying out the purposes of any act of the Congress of the United States of America now existing or at any time hereafter enacted pertaining to intellectual disabilities.






BOSWELL REGIONAL CENTER

§ 41-19-201 - Declaration of purpose

The purpose of Sections 41-19-201 through 41-19-213 is to create, construct, equip and maintain a center located in Central Mississippi for the care and treatment of persons with an intellectual disability, which shall be known as the Boswell Regional Center. Sections 41-19-201 through 41-19-213 shall not supersede Section 41-5-44, but shall be supplemental to that section.



§ 41-19-203 - Location, construction, equipping and administration of center

The center shall be located on the site of the Tuberculosis Sanatorium of Mississippi.

With funds provided by the Legislature, by direct appropriation or authorized bond issue, with federal matching funds, or with any other available funds, the state building commission is authorized to construct and equip the necessary residential and service buildings and other facilities for the care and treatment of persons with an intellectual disability. The general design of the center and all construction plans shall be approved and recommended by the State Board of Mental Health.

The center shall be administered by the State Board of Mental Health.



§ 41-19-205 - Eligibility for admission

A person may be deemed eligible for admission to the center if:

(a) His parents or guardian or person in loco parentis has resided in the state not less than one (1) year prior to the date of admission; and

(b) He is at least five (5) years of age and has such an intellectual disability that he is incapable of managing himself or his affairs, or he has an intellectual disability to the extent that special care, training and education provided at the center will enable him to better function in society; or

(c) He is committed to the center by the chancery court in the manner hereinafter provided; or

(d) He is under five (5) years of age and is approved for admission by the board of mental health, upon the recommendation of the director, because of having an exceptional handicap.



§ 41-19-207 - Admission procedures

Admission of an eligible person to the center shall be as follows:

(a) The parents or guardian or person in loco parentis of any person thought to have an intellectual disability may file an application for admission to the center. Such application shall be made on an official form approved or furnished by the center. Within ten (10) days after the admission of the person to the center, the director shall have him examined by a qualified physician or psychologist or both. If he is found not to have an intellectual disability, the parents, guardian or person in loco parentis shall be required to take him from the center. The results of the examination shall be entered upon the person's record if he is found to have an intellectual disability and eligible to remain at the center.

(b) If any person with an intellectual disability is afflicted to the extent that he needs care, supervision or control, or to the extent that he is likely to become dangerous or a menace if left at large, any relative or any citizen of the State of Mississippi may make affidavit of such fact and shall file such affidavit with the clerk of the chancery court of the county of such person's residence or with the clerk of the chancery court of any county in which such person might be found. When such affidavit is received by the chancery clerk, he shall follow the same procedure for commitment to the center as is provided for in state law for the commitment of persons to the state mental hospitals.

(c) Persons with an intellectual disability may be admitted to the center by the director for a time sufficient for diagnosis, evaluation and training without formal commitment, provided such person is referred by another state agency or department. In such cases the person so admitted shall be subject to all regulations governing the center for such time as he remains.

(d) The final determination of admission to the center shall be the decision of the director of the center.



§ 41-19-209 - Reimbursement

Persons admitted to the center shall be assessed support and maintenance costs in accordance with the provisions of the state reimbursement laws as they apply to other state institutions.



§ 41-19-211 - Penalties

Any person who (a) under the provisions of Section 41-19-207, knowingly and unlawfully or improperly causes a person to be adjudged to be a person with an intellectual disability, (b) procures the escape of a legally committed resident or knowingly conceals an escaped legally committed resident of the center, or (c) unlawfully brings any firearm, deadly weapon or explosive into the center or its grounds, or passes any thereof to a resident, employee or officer of the center, is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than Fifty Dollars ($ 50.00) nor more than Two Hundred Dollars ($ 200.00), imprisonment for not less than six (6) months nor more than one (1) year, or both.



§ 41-19-213 - Designation of Boswell Regional Center as state agency for carrying out federal acts pertaining to intellectual disabilities

The Boswell Regional Center is designated as a state agency for carrying out the purposes of any act of the Congress of the United States of America now existing or at any time hereafter enacted pertaining to intellectual disabilities.






HUDSPETH REGIONAL CENTER

§ 41-19-231 - Purpose of Sections 41-19-231 through 41-19-245

The purpose of Sections 41-19-231 through 41-19-245 is to create, construct, equip and maintain a center located in Central Mississippi for the care and treatment of persons with an intellectual disability, which shall be known as the Hudspeth Regional Center.



§ 41-19-233 - Site of center

The center shall be located on the site of the Mississippi State Hospital previously known as the Whitfield Annex.



§ 41-19-235 - Department of finance and administration to construct and equip necessary facilities; State board of mental health to administer center

With funds provided by the Legislature, by direct appropriation or authorized bond issue, with federal matching funds, or with any other available funds, the Department of Finance and Administration is authorized to construct and equip the necessary residential and service buildings and other facilities for the care and treatment of persons with an intellectual disability. The general design of the center and all construction plans shall be approved and recommended by the State Board of Mental Health.

The center shall be administered by the State Board of Mental Health.



§ 41-19-237 - Eligibility for admission to center

A person may be deemed eligible for admission to the center if:

(a) His parents or guardian or person in loco parentis has resided in the state not less than one (1) year before the date of admission; and

(b) He is at least five (5) years of age and has such an intellectual disability that he is incapable of managing himself or his affairs, or he has an intellectual disability to the extent that special care, training and education provided at the center will enable him to better function in society; or

(c) He is committed to the center by the chancery court in the manner hereinafter provided; or

(d) He is under five (5) years of age and is approved for admission by the Board of Mental Health, upon the recommendation of the director, because of having an exceptional handicap.



§ 41-19-239 - Admission procedures

Admission of eligible persons to the center shall be as follows:

(a) The parents or guardian or person in loco parentis of any person thought to have an intellectual disability may file an application for admission to the center. Such application shall be made on an official form approved or furnished by the center. Within ten (10) days after the admission of the person to the center, the director shall have him examined by a qualified physician or psychologist or both. If he is found not to have an intellectual disability, the parents, guardian or person in loco parentis shall be required to take him from the center. The results of the examination shall be entered upon the person's record if he is found to have an intellectual disability and eligible to remain at the center.

(b) If any person with an intellectual disability is afflicted to the extent that he needs care, supervision or control, or to the extent that he is likely to become dangerous or a menace if left at large, any relative or any citizen of the State of Mississippi may make affidavit of such fact and shall file such affidavit with the clerk of the chancery court of the county of such person's residence or with the clerk of the chancery court of any county in which such person might be found. When such affidavit is received by the chancery clerk, he shall follow the same procedure for commitment to the center as is provided for in state law for the commitment of persons to the state mental hospitals.

(c) Persons with an intellectual disability may be admitted to the center by the director for a time sufficient for diagnosis, evaluation and training without formal commitment, provided such person is referred by another state agency or department. In such cases the person so admitted shall be subject to all regulations governing the center for such time as he remains.

(d) The final determination of admission to the center shall be the decision of the director of the center.



§ 41-19-241 - Patient support and maintenance costs

Persons admitted to the center shall be assessed support and maintenance costs in accordance with the provisions of the state reimbursement laws as they apply to other state institutions.



§ 41-19-243 - Criminal offenses

Any person who (a) under the provisions of Section 41-19-237, knowingly and unlawfully or improperly causes a person to be adjudged to be a person with an intellectual disability, (b) procures the escape of a legally committed resident or knowingly conceals an escaped legally committed resident of the center, or (c) unlawfully brings any firearm, deadly weapon or explosive into the center or its grounds, or passes any thereof to a resident, employee or officer of the center, is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than Fifty Dollars ($ 50.00) nor more than Two Hundred Dollars ($ 200.00), imprisonment for not less than six (6) months nor more than one (1) year, or both.



§ 41-19-245 - Center designated state agency

The Hudspeth Regional Center is designated as a state agency for carrying out the purposes of any act of the Congress of the United States of America now existing or at any time hereafter enacted pertaining to intellectual disabilities.






NORTH MISSISSIPPI STATE HOSPITAL AND SOUTH MISSISSIPPI STATE HOSPITAL

§ 41-19-251 - North Mississippi State Hospital and South Mississippi State Hospital

The purpose of Sections 41-19-251 et seq. is to create, construct, equip, and maintain two (2) facilities for the acute care treatment of persons with mental illness who have been committed by the chancery court pursuant to Section 41-21-61 et seq., which shall be known as the North Mississippi State Hospital and South Mississippi State Hospital. The South Mississippi State Hospital shall not be constructed or established until such time as sufficient funds have been appropriated or otherwise made available for that purpose by the Legislature.



§ 41-19-253 - Location sites selected by State Board of Mental Health

The facilities shall be located on sites selected by the State Board of Mental Health and approved by the Mississippi Department of Finance and Administration. One (1) facility shall be located in the northern half of the state near an urban area or institution having adequate medical and hospital facilities, and one (1) facility shall be located in the southern half of the state near an urban area or institution having adequate medical and hospital facilities.



§ 41-19-255 - Administration by State Board of Mental Health

(1) Out of funds provided therefor by the Legislature or from any other sources, the Department of Finance and Administration is authorized to purchase or acquire the necessary land for the location of the facilities; or the Department of Finance and Administration may acquire the land by gift, deed, transfer or other legitimate means; or the facilities may be located on land belonging to the state or one of its political subdivisions. However, any such land selected shall be transferred or deeded to the State of Mississippi for the sole use of the State Board of Mental Health in carrying out the provisions of Sections 41-19-251 et seq. The general design of the facilities and all construction plans shall be approved and recommended by the State Department of Mental Health.

(2) The facilities shall be administered by the State Board of Mental Health.



§ 41-19-257 - Eligibility criteria for admission to the facilities

Persons who have attained the age of eighteen (18) years, who have been determined to be a mentally ill person as defined in Section 41-21-61 and who have been committed for treatment by the chancery court pursuant to Section 41-21-61 et seq. shall be eligible for acute treatment at the facilities.



§ 41-19-259 - Support and maintenance costs

Persons admitted to the facilities shall be assessed support and maintenance costs in accordance with the provisions of the state reimbursement laws as they apply to other state institutions.



§ 41-19-261 - Criminal penalties for certain actions in connection with the facilities or their patients

Any person who (a) under the provisions of Sections 41-19-251 et seq. knowingly and unlawfully or improperly causes a person to be adjudged mentally ill, (b) procures the escape of a legally committed patient or knowingly conceals an escaped legally committed resident of the facility, or (c) unlawfully brings any firearm, deadly weapon or explosive into the facility or its grounds, or passes any thereof to patient, employee or officer of the facility, is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than Fifty Dollars ($ 50.00) nor more than Two Hundred Dollars ($ 200.00), imprisonment for not less than six (6) months nor more than one (1) year, or both.



§ 41-19-263 - North Mississippi State Hospital and South Mississippi State Hospital designated as state agencies

The North Mississippi State Hospital and the South Mississippi State Hospital are designated as state agencies for carrying out the purposes of any act of the Congress of the United States of America existing on July 1, 1995, or enacted at any time after July 1, 1995, that pertains to mental illness.






CENTRAL MISSISSIPPI RESIDENTIAL CENTER

§ 41-19-271 - Central Mississippi Residential Center established; purpose

The purpose of Sections 41-19-271 through 41-19-281 is to create, equip, and maintain a residential facility for adults with chronic mental illness which shall be known as the Central Mississippi Residential Center.



§ 41-19-273 - Location and administration

The center shall be located at the old Clarke College property in the City of Newton, and it shall be administered by the State Board of Mental Health.



§ 41-19-275 - Persons served

The center shall serve persons who have attained the age of twenty-one (21) years with chronic mental illness who would benefit from a structured living environment.



§ 41-19-277 - Support and maintenance costs

Persons admitted to the center shall be assessed support and maintenance costs in accordance with the provisions of the state reimbursement laws as they apply to other state facilities.



§ 41-19-279 - Possessing deadly weapon or explosive on grounds

Any person who knowingly brings any firearm, deadly weapon or explosive into the center or its grounds, or passes any thereof to a resident, employee or officer of the center, is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than Fifty Dollars ($ 50.00) nor more than Two Hundred Dollars ($ 200.00), imprisonment for not less than six (6) months nor more than one (1) year, or both.



§ 41-19-281 - Center as state agency for carrying out purposes of Congressional acts

The center is designated as a state agency for carrying out the purposes of any act of the Congress of the United States of America existing on July 1, 1998, or enacted at any time after July 1, 1998, that pertains to mental illness.






SPECIALIZED TREATMENT FACILITY IN HARRISON COUNTY

§ 41-19-291 - Specialized Treatment Facility for the Emotionally Disturbed in Harrison County; admissions; construction; funding

(1) The Specialized Treatment Facility for the Emotionally Disturbed, located in Harrison County, Mississippi, is recognized as now existing and shall be for the care and treatment of persons with mental illness. The facility shall have the power to receive and hold property, real, personal, and mixed, as a body corporate. The facility shall be under the direction and control of the State Board of Mental Health.

(2) Admissions shall be limited to mentally or emotionally disturbed adolescents who have been committed to the facility by a youth court judge or chancellor as provided in Section 41-21-109, or who are voluntarily admitted to the facility.

(3) With funds provided by the Legislature, by direct appropriation or authorized bond issue, with federal matching funds, or with any other available funds, the Bureau of Building, Grounds and Real Property Management may construct and equip the necessary residential and service buildings and other facilities to care for the residents of the Specialized Treatment Facility for the Emotionally Disturbed. The general design of the facility and all construction plans shall be approved and recommended by the State Department of Mental Health.

(4) The Specialized Treatment Facility for the Emotionally Disturbed shall be administered by the State Board of Mental Health. Provisions relating to the admission and care of residents at the facility shall be promulgated by the board.

(5) The Specialized Treatment Facility for the Emotionally Disturbed is authorized to establish and operate a school to meet the educational needs of its patients.

(6) Persons admitted to the Specialized Treatment Facility for the Emotionally Disturbed shall be assessed support and maintenance costs in accordance with the provisions of the state reimbursement laws as they apply to other state institutions.

(7) Any person who (a) knowingly and unlawfully or improperly causes a person to be adjudged mentally ill, (b) procures the escape of a legally committed patient or knowingly conceals an escaped legally committed patient of the facility or (c) unlawfully brings any firearm, deadly weapon or explosive into the facility or its grounds, or passes any thereof to a resident, employee or officer of the school, is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than Fifty Dollars ($ 50.00), or more than Two Hundred Dollars ($ 200.00), imprisonment for not less than six (6) months, or both.

(8) The Specialized Treatment Facility for the Emotionally Disturbed is designated as a state agency for carrying out the purposes of any act of the Congress of the United States, now existing or at any time hereafter enacted, pertaining to mental illness.

(9) If no funding for the Specialized Treatment Facility for the Emotionally Disturbed is provided by state appropriation, the Department of Mental Health may lease the facility to carry out the purposes of the facility as provided in this section and Section 41-21-109. Before the facility may be leased, the department, in conjunction with the Bureau of Building, Grounds and Real Property Management of the Department of Finance and Administration, shall publicly issue requests for proposals, advertised in the same manner as provided in Section 31-7-13 for seeking competitive sealed bids. The requests for proposals shall contain terms and conditions relating to submission of proposals, evaluation and selection of proposals, financial terms, legal responsibilities, and any other matters as the department and bureau determine to be appropriate for inclusion. Upon receiving responses to the request for proposals, the department and bureau shall select the most qualified proposal or proposals on the basis of experience and qualifications of the proposers, the technical approach, the financial arrangements, the best value and overall benefits to the state, and any other relevant factors determined to be appropriate, and from those proposals, shall negotiate and enter a contract or contracts for the lease of the facility with one or more of the persons or firms submitting proposals. However, if the department and bureau deem none of the proposals to be qualified or otherwise acceptable, the request for proposals process may be reinitiated.

(10) If the Specialized Treatment Facility for the Emotionally Disturbed is leased under subsection (9) of this section, the lessee of the facility must give first priority in hiring employees for the facility to the current employees at the facility. This condition must be included as one (1) of the specifications in the request for proposals for leasing the facility.






MISSISSIPPI ADOLESCENT CENTER IN BROOKHAVEN

§ 41-19-301 - Mississippi Adolescent Center for juveniles with an intellectual disability in Brookhaven; admissions; construction; funding

(1) The Mississippi Adolescent Center located in Brookhaven, Mississippi, is recognized as now existing and shall be for the care and treatment of persons with an intellectual disability. The facility shall have the power to receive and hold property, real, personal and mixed, as a body corporate. The facility shall be under the direction and control of the State Board of Mental Health.

(2) Admissions shall be limited to adolescents with an intellectual disability who have been committed to the center by a youth court judge or chancellor in accordance with Section 41-21-109, or who are voluntarily admitted to the center.

(3) The Mississippi Adolescent Center is authorized to establish and operate a school to meet the educational needs of its clients.

(4) With funds provided by the Legislature, by direct appropriation or authorized bond issue, with federal matching funds, or with any other available funds, the Bureau of Building, Grounds and Real Property Management may construct and equip the necessary residential and service buildings and other facilities to care for the residents of the Mississippi Adolescent Center. The general design of the facility and all construction plans shall be approved and recommended by the State Department of Mental Health.

(5) The Mississippi Adolescent Center shall be administered by the State Board of Mental Health. Provisions relating to the admission and care of residents at the facility shall be promulgated by the board.

(6) Persons admitted to the Mississippi Adolescent Center shall be assessed support and maintenance costs in accordance with the provisions of the state reimbursement laws as they apply to other state institutions.

(7) Any person who (a) knowingly and unlawfully or improperly causes a person to be adjudged to be a person with an intellectual disability, (b) procures the escape of a legally committed resident or knowingly conceals an escaped legally committed resident of the facility, or (c) unlawfully brings any firearm, deadly weapon or explosive into the facility or its grounds, or passes any thereof to a resident, employee or officer of the school, is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than Fifty Dollars ($ 50.00), or more than Two Hundred Dollars ($ 200.00), imprisonment for not less than six (6) months, or both.

(8) The Mississippi Adolescent Center is designated as a state agency for carrying out the purposes of any act of the Congress of the United States, now existing or at any time hereafter enacted, pertaining to intellectual disabilities.









Chapter 21 - INDIVIDUALS WITH MENTAL ILLNESS OR AN INTELLECTUAL DISABILITY

IN GENERAL

§ 41-21-35 - Legal settlement of persons with mental illness and persons with an intellectual disability

The rule as to the legal settlement of paupers shall apply in cases of persons with mental illness and persons with an intellectual disability.






PERSONS IN NEED OF MENTAL TREATMENT

§ 41-21-61 - Definitions

As used in Sections 41-21-61 through 41-21-107, unless the context otherwise requires, the following terms defined have the meanings ascribed to them:

(a) "Chancellor" means a chancellor or a special master in chancery.

(b) "Clerk" means the clerk of the chancery court.

(c) "Director" means the chief administrative officer of a treatment facility or other employee designated by him as his deputy.

(d) "Interested person" means an adult, including, but not limited to, a public official, and the legal guardian, spouse, parent, legal counsel, adult, child next of kin, or other person designated by a proposed patient.

(e) "Person with mental illness" means any person who has a substantial psychiatric disorder of thought, mood, perception, orientation, or memory which grossly impairs judgment, behavior, capacity to recognize reality, or to reason or understand, which (i) is manifested by instances of grossly disturbed behavior or faulty perceptions; and (ii) poses a substantial likelihood of physical harm to himself or others as demonstrated by (A) a recent attempt or threat to physically harm himself or others, or (B) a failure to provide necessary food, clothing, shelter or medical care for himself, as a result of the impairment. "Person with mental illness" includes a person who, based on treatment history and other applicable psychiatric indicia, is in need of treatment in order to prevent further disability or deterioration which would predictably result in dangerousness to himself or others when his current mental illness limits or negates his ability to make an informed decision to seek or comply with recommended treatment. "Person with mental illness" does not include a person having only one or more of the following conditions: (1) epilepsy, (2) an intellectual disability, (3) brief periods of intoxication caused by alcohol or drugs, (4) dependence upon or addiction to any alcohol or drugs, or (5) senile dementia.

(f) "Person with an intellectual disability" means any person (i) who has been diagnosed as having substantial limitations in present functioning, manifested before age eighteen (18), characterized by significantly subaverage intellectual functioning, existing concurrently with related limitations in two (2) or more of the following applicable adaptive skill areas: communication, self-care, home living, social skills, community use, self-direction, health and safety, functional academics, leisure and work, and (ii) whose recent conduct is a result of having an intellectual disability and poses a substantial likelihood of physical harm to himself or others in that there has been (A) a recent attempt or threat to physically harm himself or others, or (B) a failure and inability to provide necessary food, clothing, shelter, safety, or medical care for himself.

(g) "Physician" means any person licensed by the State of Mississippi to practice medicine in any of its branches.

(h) "Psychologist" when used in Sections 41-21-61 through 41-21-107, means a licensed psychologist who has been certified by the State Board of Psychological Examiners as qualified to perform examinations for the purpose of civil commitment.

(i) "Treatment facility" means a hospital, community mental health center, or other institution qualified to provide care and treatment for persons with mental illness, persons with an intellectual disability or chemically dependent persons.

(j) "Substantial likelihood of bodily harm" means that:

(i) The person has threatened or attempted suicide or to inflict serious bodily harm to himself; or

(ii) The person has threatened or attempted homicide or other violent behavior; or

(iii) The person has placed others in reasonable fear of violent behavior and serious physical harm to them; or

(iv) The person is unable to avoid severe impairment or injury from specific risks; and

(v) There is substantial likelihood that serious harm will occur unless the person is placed under emergency treatment.



§ 41-21-63 - Commitment proceedings; jurisdiction of chancery court and circuit court

(1) No person, other than persons charged with crime, shall be committed to a public treatment facility except under the provisions of Sections 41-21-61 through 41-21-107 or 43-21-611 or 43-21-315. However, nothing herein shall be construed to repeal, alter or otherwise affect the provisions of Section 35-5-31 or to affect or prevent the commitment of persons to the Veterans Administration or other agency of the United States under the provisions of and in the manner specified in those sections.

(2) The chancery court, or the chancellor in vacation shall have jurisdiction under Sections 41-21-61 through 41-21-107 except over persons with unresolved felony charges pending.

(3) The circuit court shall have jurisdiction under Sections 99-13-7, 99-13-9 and 99-13-11.



§ 41-21-65 - Affidavit for commitment; simplified affidavit form; penalty for filing intentionally false affidavit or filing affidavit in bad faith

(1) It is the intention of the Legislature that the filing of an affidavit under this section be a simple, inexpensive, uniform, and streamlined process for the purpose of facilitating and expediting the care of individuals in need of treatment.

(2) If any person is alleged to be in need of treatment, any relative of the person, or any interested person, may make affidavit of that fact and shall file the affidavit with the clerk of the chancery court of the county in which the person alleged to be in need of treatment resides; provided, however, that a chancellor or duly appointed special master may, in his or her discretion, hear the matter in the county in which the person may be found. The chancellor is authorized to immediately transfer the cause of a person alleged to be in need of treatment from the county where the person was found to the person's county of residence. The affidavit shall set forth the name and address of the proposed patient's nearest relatives and whether the proposed patient resides or has visitation rights with any minor children, if known, and the reasons for the affidavit. The affidavit must contain factual descriptions of the proposed patient's recent behavior, including a description of the behavior, where it occurred, and over what period of time it occurred, if known. Each factual allegation may be supported by observations of witnesses named in the affidavit. Because of the emergency nature of those affidavits, at the affiant's request the chancery clerk shall provide the affiant with the one-page affidavit form developed by the Department of Mental Health, which the affiant may complete and file without the need for consulting or retaining an attorney. The Department of Mental Health, in consultation with the Mississippi Chancery Clerks' Association, shall develop a simple, one-page affidavit form for the use of affiants as provided in this subsection, which shall be used in all counties in the state. No chancery clerk shall require an affiant to retain an attorney for the filing of an affidavit under this section.

(3) The chancery clerk may charge the affiant a total fee for all services equal to the amount set out in Section 25-7-9(o), and the appropriate state and county assessments as required by law.

(4) The prohibition against charging the affiant other fees, expenses, or costs shall not preclude the imposition of monetary criminal penalties under Section 41-21-107 or any other criminal statute, or the imposition by the chancellor of monetary penalties for contempt if the affiant is found to have filed an intentionally false affidavit or filed the affidavit in bad faith for a malicious purpose.



§ 41-21-67 - Person to be taken into custody; community mental health center as first point of entry for screening and treatment; referral to crisis intervention team; appointment of examining physicians, or physician and psychologist, nurse practitioner or physician assistant; appointment of attorney; emergency patient status; notification to Department of Human Services of possible danger to minor child under certain circumstances

(1) Whenever the affidavit provided for in Section 41-21-65 is filed with the chancery clerk, the clerk, upon direction of the chancellor of the court, shall issue a writ directed to the sheriff of the proper county to take into custody the person alleged to be in need of treatment and to bring the person before the clerk or chancellor, who shall order pre-evaluation screening and treatment by the appropriate community mental health center established under Section 41-19-31. The community mental health center will be designated as the first point of entry for screening and treatment. If the community mental health center is unavailable, any reputable licensed physician, psychologist, nurse practitioner or physician assistant, as allowed in the discretion of the court, may conduct the pre-evaluation screening and examination as set forth in Section 41-21-69. The order may provide where the person shall be held before the appearance before the clerk or chancellor. However, when the affidavit fails to set forth factual allegations and witnesses sufficient to support the need for treatment, the chancellor shall refuse to direct issuance of the writ. Reapplication may be made to the chancellor. If a pauper's affidavit is filed by a guardian for commitment of the ward of the guardian, the court shall determine if the ward is a pauper and if the ward is determined to be a pauper, the county of the residence of the respondent shall bear the costs of commitment, unless funds for those purposes are made available by the state.

In any county in which a Crisis Intervention Team has been established under the provisions of Sections 41-21-131 through 41-21-143, the clerk, upon the direction of the chancellor, may require that the person be referred to the Crisis Intervention Team for appropriate psychiatric or other medical services before the issuance of the writ.

(2) Upon issuance of the writ, the chancellor shall immediately appoint and summon two (2) reputable, licensed physicians or one (1) reputable, licensed physician and either one (1) psychologist, nurse practitioner or physician assistant to conduct a physical and mental examination of the person at a place to be designated by the clerk or chancellor and to report their findings to the clerk or chancellor. However, any nurse practitioner or physician assistant conducting the examination shall be independent from, and not under the supervision of, the other physician conducting the examination. In all counties in which there is a county health officer, the county health officer, if available, may be one (1) of the physicians so appointed. Neither of the physicians nor the psychologist, nurse practitioner or physician assistant selected shall be related to that person in any way, nor have any direct or indirect interest in the estate of that person nor shall any full-time staff of residential treatment facilities operated directly by the State Department of Mental Health serve as examiner.

(3) The clerk shall ascertain whether the respondent is represented by an attorney, and if it is determined that the respondent does not have an attorney, the clerk shall immediately notify the chancellor of that fact. If the chancellor determines that the respondent for any reason does not have the services of an attorney, the chancellor shall immediately appoint an attorney for the respondent at the time the examiners are appointed.

(4) If the chancellor determines that there is probable cause to believe that the respondent is mentally ill and that there is no reasonable alternative to detention, the chancellor may order that the respondent be retained as an emergency patient at any licensed medical facility for evaluation by a physician, nurse practitioner or physician assistant and that a peace officer transport the respondent to the specified facility. If the community mental health center serving the county has partnered with Crisis Intervention Teams under the provisions of Sections 41-21-131 through 41-21-143, the order may specify that the licensed medical facility be a designated single point of entry within the county or within an adjacent county served by the community mental health center. If the person evaluating the respondent finds that the respondent is mentally ill and in need of treatment, the chancellor may order that the respondent be retained at the licensed medical facility or any other available suitable location as the court may so designate pending an admission hearing. If necessary, the chancellor may order a peace officer or other person to transport the respondent to that facility or suitable location. Any respondent so retained may be given such treatment as is indicated by standard medical practice. However, the respondent shall not be held in a hospital operated directly by the State Department of Mental Health, and shall not be held in jail unless the court finds that there is no reasonable alternative.

(5) (a) Whenever a licensed psychologist, nurse practitioner or physician assistant who is certified to complete examinations for the purpose of commitment or a licensed physician has reason to believe that a person poses an immediate substantial likelihood of physical harm to himself or others or is gravely disabled and unable to care for himself by virtue of mental illness, as defined in Section 41-21-61(e), then the physician, psychologist, nurse practitioner or physician assistant may hold the person or may admit the person to and treat the person in a licensed medical facility, without a civil order or warrant for a period not to exceed seventy-two (72) hours. However, if the seventy-two-hour period begins or ends when the chancery clerk's office is closed, or within three (3) hours of closing, and the chancery clerk's office will be continuously closed for a time that exceeds seventy-two (72) hours, then the seventy-two-hour period is extended until the end of the next business day that the chancery clerk's office is open. The person may be held and treated as an emergency patient at any licensed medical facility, available regional mental health facility, or crisis intervention center. The physician or psychologist, nurse practitioner or physician assistant who holds the person shall certify in writing the reasons for the need for holding.

If a person is being held and treated in a licensed medical facility, and that person decides to continue treatment by voluntarily signing consent for admission and treatment, the seventy-two-hour hold may be discontinued without filing an affidavit for commitment. Any respondent so held may be given such treatment as indicated by standard medical practice. Persons acting in good faith in connection with the detention and reporting of a person believed to be mentally ill shall incur no liability, civil or criminal, for those acts.

(b) Whenever an individual is held for purposes of receiving treatment as prescribed under paragraph (a) of this subsection, and it is communicated to the mental health professional holding the individual that the individual resides or has visitation rights with a minor child, and if the individual is considered to be a danger to the minor child, the mental health professional shall notify the Department of Human Services prior to discharge if the threat of harm continues to exist, as is required under Section 43-21-353.

This paragraph shall be known and may be cited as the "Andrew Lloyd Law."



§ 41-21-69 - Examination by physicians or physician and psychologist, nurse practitioner or physician assistant; presence of attorney

(1) (a) The physicians or physician and psychologist, nurse practitioner or physician assistant so appointed shall immediately make a full inquiry into the condition of the person alleged to be in need of treatment and shall make a mental examination and physical evaluation of the person, and shall make a report and certificate of their findings of all mental and acute physical problems to the clerk of the court. The report and certificate shall set forth the facts as found by the physicians or physician and psychologist, nurse practitioner or physician assistant and shall state whether or not the examiner is of the opinion that the proposed patient is suffering a disability defined in Sections 41-21-61 through 41-21-107 and should be committed to a treatment facility. The statement shall include the reasons for that opinion. The examination may be based upon a history provided by the patient and the report and certificate of findings shall include an identification of all mental and physical problems identified by the examination.

(b) If the physicians or the physician and psychologist, nurse practitioner or physician assistant so appointed finds: (i) the respondent has mental illness; (ii) the respondent is capable of surviving safely in the community with available supervision from family, friends or others; (iii) based on the respondent's treatment history and other applicable medical or psychiatric indicia, the respondent is in need of treatment in order to prevent further disability or deterioration that would result in significant deterioration in the ability to carry out activities of daily living; and (iv) his or her current mental status or the nature of his or her illness limits or negates his or her ability to make an informed decision to seek voluntarily or comply with recommended treatment; the physicians or the physician and psychologist, nurse practitioner or physician assistant so appointed shall so show on the examination report and certification and shall recommend outpatient commitment. The examining physicians or the physician and psychologist, nurse practitioner or physician assistant shall also show the name, address and telephone number at the proposed outpatient treatment physician or facility.

(2) The examinations shall be conducted and concluded within forty-eight (48) hours after the order for examination and appointment of attorney, and the certificates of the physicians or the physician and psychologist, nurse practitioner or physician assistant shall be filed with the clerk of the court within that time, unless the running of that period extends into nonbusiness hours, in which event the certificate shall be filed at the beginning of the next business day. However, if the examining physicians or the physician and psychologist, nurse practitioner or physician assistant is of the opinion that additional time to complete the examination is necessary, and this fact is communicated to the chancery clerk or chancellor, the clerk or chancellor shall have authority to extend the time for completion of the examination and the filing of the certificate, the extension to be not more than eight (8) hours.

(3) At the beginning of the examination, the respondent shall be told in plain language of the purpose of the examination, the possible consequences of the examination, of his or her right to refuse to answer any questions, and his or her right to have his or her attorney present.



§ 41-21-71 - Procedure after examination; release or confinement pending hearing

If, as a result of the examination, the examiners certify that the person is not in need of treatment, the chancellor or clerk shall dismiss the affidavit without the need for a further hearing. If the chancellor or chancery clerk finds, based upon the physicians' or the physician's and a psychologist's, nurse practitioner's or physician assistant's certificate and any other relevant evidence, that the respondent is in need of treatment and that certificate is filed with the chancery clerk within forty-eight (48) hours after the order for examination, or extension of that time as provided in Section 41-21-69, the clerk shall immediately set the matter for a hearing. The hearing shall be set within seven (7) days of the filing of the certificate unless an extension is requested by the respondent's attorney. In no event shall the hearing be more than ten (10) days after the filing of the certificate.



§ 41-21-73 - Procedures for hearing; evidence; witnesses; commitment; disposition and findings

(1) The hearing shall be conducted before the chancellor. However, the hearing may be held at the location where the respondent is being held. Within a reasonable period of time before the hearing, notice of same shall be provided the respondent and his attorney, which shall include: (a) notice of the date, time and place of the hearing; (b) a clear statement of the purpose of the hearing; (c) the possible consequences or outcome of the hearing; (d) the facts that have been alleged in support of the need for commitment; (e) the names, addresses and telephone numbers of the examiner(s); and (f) other witnesses expected to testify.

(2) The respondent must be present at the hearing unless the chancellor determines that the respondent is unable to attend and makes that determination and the reasons therefor part of the record. At the time of the hearing the respondent shall not be so under the influence or suffering from the effects of drugs, medication or other treatment so as to be hampered in participating in the proceedings. The court, at the time of the hearing, shall be presented a record of all drugs, medication or other treatment that the respondent has received pending the hearing, unless the court determines that such a record would be impractical and documents the reasons for that determination.

(3) The respondent shall have the right to offer evidence, to be confronted with the witnesses against him and to cross-examine them and shall have the privilege against self-incrimination. The rules of evidence applicable in other judicial proceedings in this state shall be followed.

(4) If the court finds by clear and convincing evidence that the proposed patient is a person with mental illness or a person with an intellectual disability and, if after careful consideration of reasonable alternative dispositions, including, but not limited to, dismissal of the proceedings, the court finds that there is no suitable alternative to judicial commitment, the court shall commit the patient for treatment in the least restrictive treatment facility that can meet the patient's treatment needs. Treatment before admission to a state-operated facility shall be located as closely as possible to the patient's county of residence and the county of residence shall be responsible for that cost. Admissions to state-operated facilities shall be in compliance with the catchment areas established by the State Department of Mental Health. A nonresident of the state may be committed for treatment or confinement in the county where the person was found.

Alternatives to commitment to inpatient care may include, but shall not be limited to: voluntary or court-ordered outpatient commitment for treatment with specific reference to a treatment regimen, day treatment in a hospital, night treatment in a hospital, placement in the custody of a friend or relative or the provision of home health services.

For persons committed as having mental illness or having an intellectual disability, the initial commitment shall not exceed three (3) months.

(5) No person shall be committed to a treatment facility whose primary problems are the physical disabilities associated with old age or birth defects of infancy.

(6) The court shall state the findings of fact and conclusions of law that constitute the basis for the order of commitment. The findings shall include a listing of less restrictive alternatives considered by the court and the reasons that each was found not suitable.

(7) A stenographic transcription shall be recorded by a stenographer or electronic recording device and retained by the court.

(8) Notwithstanding any other provision of law to the contrary, neither the State Board of Mental Health or its members, nor the State Department of Mental Health or its related facilities, nor any employee of the State Department of Mental Health or its related facilities, unless related to the respondent by blood or marriage, shall be assigned or adjudicated custody, guardianship, or conservatorship of the respondent.

(9) The county where a person in need of treatment is found is authorized to charge the county of the person's residence for the costs incurred while the person is confined in the county where such person was found.



§ 41-21-74 - Requirements for outpatient commitments

(1) If the commitment order directs outpatient treatment, the outpatient treatment physician may prescribe or administer to the respondent treatment consistent with accepted medical standards.

(2) If the respondent fails or clearly refuses to comply with outpatient treatment, the director of the treatment facility, his designee or an interested person shall make all reasonable efforts to solicit the respondent's compliance. These efforts shall be documented and, if the respondent fails or clearly refuses to comply with outpatient treatment after such efforts are made, such efforts shall be documented with the court by affidavit. Upon the filing of the affidavit, the sheriff of the proper county is authorized to take the respondent into his custody.

(3) The respondent may be returned to the treatment facility as soon thereafter as facilities are available. The respondent may request a hearing within ten (10) days of his return to the treatment facility. Such hearing shall be held pursuant to the requirements set forth in Section 41-21-81.

(4) The chancery court of the county where the public facility is located or the committing court shall have jurisdiction over matters concerning outpatient commitments when such an order is sought subsequent to an inpatient course of treatment pursuant to Sections 41-21-61 through 41-21-107, 43-21-611, 99-13-7 and 99-13-9. An outpatient shall not have or be charged for a recommitment process within a period of twelve (12) months of the initial outpatient order.



§ 41-21-76 - Waiver of rights by respondent

The respondent in any involuntary commitment proceeding held pursuant to the provisions of sections 41-21-61 through 41-21-107 may make a knowing and intelligent waiver of his rights in such proceeding, provided that the waiver is made by his attorney with the informed consent of the respondent and with the approval of the court. The reasons for the waiver shall be made a part of the record.



§ 41-21-77 - Commitment to state hospital or Veterans Administration facility

If admission is ordered at a treatment facility, the sheriff, his or her deputy or any other person appointed or authorized by the court shall immediately deliver the respondent to the director of the appropriate facility. Neither the Board of Mental Health or its members, nor the Department of Mental Health or its related facilities, nor any employee of the Department of Mental Health or its related facilities, shall be appointed, authorized or ordered to deliver the respondent for treatment, and no person shall be so delivered or admitted until the director of the admitting institution determines that facilities and services are available. Persons who have been ordered committed and are awaiting admission may be given any such treatment in the facility by a licensed physician as is indicated by standard medical practice. Any county facility used for providing housing, maintenance and medical treatment for involuntarily committed persons pending their transportation and admission to a state treatment facility shall be certified by the State Department of Mental Health under the provisions of Section 41-4-7(kk). No person shall be delivered or admitted to any non-Department of Mental Health treatment facility unless the treatment facility is licensed and/or certified to provide the appropriate level of psychiatric care for persons with mental illness. It is the intent of this Legislature that county-owned hospitals work with regional community mental health/intellectual disability centers in providing care to local patients. The clerk shall provide the director of the admitting institution with a certified copy of the court order, a certified copy of the physicians' or the physician's and psychologist's, nurse practitioner's or physician assistant's certificate, a certified copy of the affidavit, and any other information available concerning the physical and mental condition of the respondent. Upon notification from the United States Veterans Administration or other agency of the United States government, that facilities are available and the respondent is eligible for care and treatment in those facilities, the court may enter an order for delivery of the respondent to or retention by the Veterans Administration or other agency of the United States government, and, in those cases the chief officer to whom the respondent is so delivered or by whom he is retained shall, with respect to the respondent, be vested with the same powers as the director of the Mississippi State Hospital at Whitfield, or the East Mississippi State Hospital at Meridian, with respect to retention and discharge of the respondent.



§ 41-21-79 - Payment of costs

The costs incidental to the court proceedings including, but not limited to, court costs, prehearing hospitalization costs, cost of transportation, reasonable physician's, psychologist's, nurse practitioner's or physician assistant's fees set by the court, and reasonable attorney's fees set by the court, shall be paid out of the funds of the county of residence of the respondent in those instances where the patient is indigent unless funds for those purposes are made available by the state. However, if the respondent is not indigent, those costs shall be taxed against the respondent or his or her estate. The total amount that may be charged for all of the costs incidental to the court proceedings shall not exceed Four Hundred Dollars ($ 400.00).



§ 41-21-81 - Twenty days' observation, diagnosis and treatment; notice of need for further treatment; right to hearing on need for further treatment

If at any time within twenty (20) days after admission of a patient to a treatment facility the director determines that the patient is in need of continued hospitalization, he shall give written notice of his findings, together with his reasons for such findings, to the respondent, the patient's attorney, the clerk of the admitting court and the two (2) nearest relatives or guardian of the patient, if the addresses of such relatives or guardian are known. The patient, or any aggrieved relative or friend or guardian shall have sixty (60) days from the date of such notice to request a hearing on the question of the patient's commitment for further treatment. The patient, or any aggrieved relative or guardian or friend, may request a hearing by filing a written notice of request within such sixty (60) days with the clerk of the county within which the facility is located; provided, however, that the patient may request such a hearing in writing to any member of the professional staff, which shall be forwarded to the director and promptly filed with the clerk of the county within which the facility is located and provided further that if the patient is confined at the Mississippi State Hospital, Whitfield, Mississippi, said notice of request shall be filed with the Chancery Clerk of the First Judicial District of Hinds County, Mississippi. A copy of the notice of request must be filed by the patient or on his behalf with the director and the chancery clerk of the admitting court. The notice of the need for continued hospitalization shall be explained to the patient by a member of the professional staff and the explanation documented in the clinical record. At the same time the patient shall be advised of his right to request a hearing and of his right to consult a lawyer prior to deciding whether to request the hearing, and the fact that the patient has been so advised shall be documented in the clinical record. Hearings held pursuant to this section shall be held in the chancery court of the county where the facility is located; provided, however, that if the patient is confined at the Mississippi State Hospital at Whitfield, Mississippi, the hearing shall be conducted by the Chancery Court of the First Judicial District of Hinds County, Mississippi.



§ 41-21-82 - Report prior to termination of initial commitment or discharge

Prior to the termination of the initial commitment order, the director of the facility shall cause an impartial evaluation of the patient to be made in order to assess the extent to which the grounds for initial commitment persist, the patient continues to have mental illness, and alternatives to involuntary commitment are available. If the results of this impartial evaluation do not support the need for continued commitment, the patient shall be discharged.

The director shall file a written report with the committing court setting forth in detail the results of this evaluation and other facts indicating that the patient satisfies the statutory requirement for continued commitment and the findings of the examiner to support this conclusion. If, after reviewing the director's report, the court finds that the patient continues to have mental illness and that there is no alternative to involuntary commitment, the commitment may be continued.

Nothing in this section shall preclude the patient, his counsel or another person acting in his behalf from requesting a hearing under Section 41-21-81 or 41-21-99.



§ 41-21-83 - Hearing on need for further treatment

If a hearing is requested as provided in Section 41-21-74, 41-21-81 or 41-21-99, the court shall not make a determination of the need for continued commitment unless a hearing is held and the court finds by clear and convincing evidence that (a) the person continues to have mental illness or have an intellectual disability; and (b) involuntary commitment is necessary for the protection of the patient or others; and (c) there is no alternative to involuntary commitment. Hearings held under this section shall be held in the chancery court of the county where the facility is located; however, if the patient is confined at the Mississippi State Hospital at Whitfield, Mississippi, the hearing shall be conducted by the Chancery Court of the First Judicial District of Hinds County, Mississippi.

The hearing shall be held within fourteen (14) days after receipt by the court of the request for a hearing. The court may continue the hearing for good cause shown. The clerk shall ascertain whether the patient is represented by counsel, and, if the patient is not represented, shall notify the chancellor who shall appoint counsel for him if the chancellor determines that the patient for any reason does not have the services of an attorney; however, the patient may waive the appointment of counsel subject to the approval of the court. Notice of the time and place of the hearing shall be served at least seventy-two (72) hours before the time of the hearing upon the patient, his attorney, the director, and the person requesting the hearing, if other than the patient, and any witnesses requested by the patient or his attorney, or any witnesses the court may deem necessary or desirable.

The patient must be present at the hearing unless the chancellor determines that the patient is unable to attend and makes that determination and the reasons therefor part of the record.

The court shall put its findings and the reasons supporting its findings in writing and shall have copies delivered to the patient, his attorney, and the director of the treatment facility. An appeal from the final commitment order by either party may be had on the terms prescribed for appeals in civil cases; however, such appeal shall be without supersedeas. The record on appeal shall include the transcript of the commitment hearing.



§ 41-21-85 - Payment of costs of hearing on need for further treatment

All costs of the hearing or appeal under Section 41-21-83, including, but not limited to, costs of all writs, notices, petitions, appeals, and attorney's fees and transportation of the patient to and from the place of the hearing shall be borne by the treatment facility in those instances where the patient is indigent, provided that if the patient is not indigent, all costs shall be taxed to the patient.



§ 41-21-87 - Discharge at behest of director of treatment facility

(1) The director of either the treatment facility where the patient is committed or the treatment facility where the patient resides while awaiting admission to any other treatment facility may discharge any civilly committed patient upon filing his certificate of discharge with the clerk of the committing court, certifying that the patient, in his judgment, no longer poses a substantial threat of physical harm to himself or others.

(2) A director of a treatment facility specified in subsection (1) above may return any patient to the custody of the committing court upon providing seven (7) days' notice and upon filing his certificate of same as follows:

(a) When, in the judgment of the director, the patient may be treated in a less restrictive environment; however, treatment in such less restrictive environment shall be implemented within seven (7) days after notification of the court; or

(b) When, in the judgment of the director, adequate facilities or treatment are not available at the treatment facility.

(3) Except as provided in Section 41-21-88, no committing court shall enjoin or restrain any director of a treatment facility specified in subsection (1) above from discharging a patient under this section whose treating professionals have determined that the patient meets one (1) of the criteria for discharge as outlined in subsection (1) or (2) of this section. The director of the treatment facility where the patient is committed may transfer any civilly committed patient from one (1) facility operated directly by the Department of Mental Health to another as necessary for the welfare of that or other patients. Upon receiving the director's certificate of transfer, the court shall enter an order accordingly.

(4) Within twenty-four (24) hours prior to the release or discharge of any civilly committed patient, other than a temporary pass due to sickness or death in the patient's family, the director shall give or cause to be given notice of such release or discharge to one (1) member of the patient's immediate family, provided the member of the patient's immediate family has signed the consent to release form provided under subsection (5) and has furnished in writing a current address and telephone number, if applicable, to the director for such purpose. The notice of release shall also be provided to any victim of such person and/or to any person to whom a restraining order has been entered to protect from such person. The notice to the family member shall include the psychiatric diagnosis of any chronic mental disorder incurred by the civilly committed patient and any medications provided or prescribed to the patient for such conditions.

(5) All providers of service in a treatment facility, whether in a community mental health/intellectual disability center, region or state psychiatric hospital, are authorized and directed to request a consent to release information from all patients which will allow that entity to involve the family in the patient's treatment. Such release form shall be developed by the Department of Mental Health and provided to all treatment facilities, community mental health/intellectual disability centers and state facilities. All such facilities shall request such a release of information upon the date of admission of the patient to the facility or at least by the time the patient is discharged.

(6) Each month the Department of Mental Health-operated facilities shall provide the directors of community mental health centers the names of all individuals who were discharged to their catchment area with referral for community-based services. The department shall require community mental health care providers to report monthly the date that service(s) were initiated and type of service(s) initiated.



§ 41-21-88 - Release of individual acquitted on the ground of insanity and ordered confined to psychiatric hospital or institution; notice of release to be given to certain individuals

A person committed pursuant to Section 99-13-7 shall not be released for any reason without order of the court having confined the person. Prior to release, the sheriff of the county where the offense was committed, the sheriff of the county of the committed person's destination and the crime victim or an immediate family member shall be notified of the release.



§ 41-21-89 - Discharge at behest of patient, attorney, relative or guardian

Nothing in Sections 41-21-61 through 41-21-107 shall preclude any patient, his attorney, or relative or guardian from seeking a patient's release from a treatment facility by application for writ of habeas corpus; provided that the application shall be made to the chancellor of the county in which the patient is hospitalized. Provided, further, that if the patient is hospitalized at the Mississippi State Hospital at Whitfield, Mississippi, the said application shall be made to a chancellor of the First Judicial District of Hinds County, Mississippi.



§ 41-21-91 - Deportation of nonresidents

The director of the treatment facility may transport any person who is now or may hereafter become a patient at a treatment facility and who is a legal resident of another state to the state of the residence of such patient, but only if arrangements to receive the patient have been made in the state to which he is to be returned.



§ 41-21-93 - Warrant for patient absent without authorization

If any such patient admitted or committed by a court to a treatment facility leaves without authorization, the director may immediately issue a warrant to any officer authorized to make arrests, commanding the arrest and return of said patient to the hospital from which he is departed.



§ 41-21-95 - Payment of costs incurred in transporting discharged patients home or returning patients on unauthorized leave

Costs of returning a patient who has left without authorization may be borne by the treatment facility from which the patient has been discharged or from which he has left without authorization.



§ 41-21-97 - Confidentiality of hospital records and information; exceptions

The hospital records of and information pertaining to patients at treatment facilities or patients being treated by physicians, psychologists (as defined in Section 73-31-3(e)), licensed master social workers or licensed professional counselors shall be confidential and shall be released only: (a) upon written authorization of the patient; (b) upon order of a court of competent jurisdiction; (c) when necessary for the continued treatment of a patient; (d) when, in the opinion of the director, release is necessary for the determination of eligibility for benefits, compliance with statutory reporting requirements, or other lawful purpose; or (e) when the patient has communicated to the treating physician, psychologist (as defined in Section 73-31-3(e)), master social worker or licensed professional counselor an actual threat of physical violence against a clearly identified or reasonably identifiable potential victim or victims, and then the treating physician, psychologist (as defined in Section 73-31-3(e)), master social worker or licensed professional counselor may communicate the threat only to the potential victim or victims, a law enforcement agency, or the parent or guardian of a minor who is identified as a potential victim.



§ 41-21-99 - Continued care of patients

The director shall obtain all the available facts relative to the illness of each patient admitted to said treatment facility. The director or a physician on the staff of said treatment facility shall, as often as practicable but not less frequently than every six (6) months, examine the patient and review the records as to the need for continued treatment of each patient and make the results of such examination a part of the patient's clinical record. The patient shall have the right to request a hearing at least annually, pursuant to Section 41-21-83. The patient shall be advised of his right to request a hearing and of his right to consult an attorney prior to his decision concerning whether or not to request such hearing, and the fact that the patient has been so advised shall be documented in the clinical record.



§ 41-21-101 - Admissions and commitments not adjudication of incompetency

No admission or commitment to a treatment facility under Sections 41-21-61 through 41-21-107 or any finding of need for treatment, or any authorization of continued treatment under said sections (a) is an adjudication of legal incompetency, or (b), except as provided in Sections 45-9-101 and 45-9-103, deprives the person of his right to exercise his civil rights, including, but not limited to, civil service status, the right to vote, rights relating to the granting renewal, forfeiture or denial of a license, permit, privilege or benefit pursuant to any law, or the right to enter into contractual relationships and to manage his property; nor does an admission, hospitalization, finding or authorization of continued hospitalization create any presumption that the person is incompetent.



§ 41-21-102 - Patients' rights

(1) A patient has the right to be free from restraints. Restraints shall not be applied to a patient unless the director of the treatment facility or a member of the medical staff determines that they are necessary for the safety of the patient or others. Each use of a restraint and reason for such use shall be made part of the clinical record of the patient under the signature of the director of the treatment facility.

(2) A patient has the right to correspond freely without censorship. The director of the treatment facility may restrict receipt of correspondence if he determines that the medical welfare of the patient requires it. Any limitation imposed on the exercise of patient's correspondence rights and the reason for it shall be made a part of the clinical record of the patient. Any communication which is not delivered to a patient shall be immediately returned to the sender. No restriction shall be placed upon correspondence between a patient and his attorney or any court of competent jurisdiction.

(3) Subject to the general rules of the treatment facility, a patient has the right to receive visitors and make phone calls. The director of the treatment facility may restrict visits and phone calls if he determines that the medical welfare of the patient requires it. Any limitation imposed on the exercise of the patient's visitation and phone call rights and the reason for it shall be made a part of the clinical record of the patient. No restriction shall be placed upon a patient's visitation at the treatment facility with or upon calls to or from his attorney.

(4) A patient has the right to meet with or call his personal physician, spiritual advisor, and counsel at all reasonable times. The patient has the right to reasonable accommodation of religious practice.

(5) A patient has the right to periodic medical assessment. The director of a treatment facility shall have the physical and mental condition of every patient assessed as frequently as necessary, but not less often than every six (6) months.

(6) A person receiving services under Sections 41-21-61 through 41-21-107 has the right to receive proper care and treatment, best adapted, according to contemporary professional standards, to rendering further custody, institutionalization, or other services unnecessary. The treatment facility shall devise a written program plan for each person which describes in behavioral terms the case problems, the precise goals, and to modify the program plan as necessary. The program plan shall be reviewed with the patient.

(7) Unless disclosure is determined to be detrimental to the physical or mental health of the patient, and unless notation to that effect is made in the patient's record, a patient has the right of access to his medical records.

(8) A patient has the right to be represented by counsel at any proceeding under Sections 41-21-61 through 41-21-107. The court shall appoint counsel to represent the proposed patient if neither the proposed patient nor others provide counsel. In all proceedings under Section 41-21-61 through 41-21-107, counsel shall: (a) consult with the person prior to any hearing; (b) be given adequate time to prepare for all hearings; (c) continue to represent the person throughout any proceedings under this charge unless released as counsel by the court; and (d) be a vigorous advocate on behalf of his client.

(9) All persons admitted or committed to a treatment facility shall be notified in writing of their rights under Sections 41-21-61 through 41-21-107 at the time of admission.



§ 41-21-103 - Voluntary admissions for treatment

(1) Unless he or she has a legal guardian or conservator, a married person or a person eighteen (18) years of age or older may be admitted to a treatment facility as a voluntary admittee for treatment, provided that the director deems the person suitable for admission, upon the filing of an application with the director, accompanied by certificates of two (2) physicians or by one (1) physician and one (1) psychologist, one (1) nurse practitioner or one (1) physician assistant who certify that they examined the person within the last five (5) days and that the person is in need of observation, diagnosis and treatment. The director may accept applications from the person seeking admission or any interested person with the applicant's written consent.

(2) A person with an intellectual disability who is under the age of eighteen (18) years and who is not married may be admitted to a treatment facility upon application of his or her parent or legal guardian if the following has occurred:

(a) An investigation by the director that carefully probes the person's social, psychological and developmental background; and

(b) A determination by the director that the person will benefit from care and treatment of his or her disorder at the facility and that services and facilities are available. The reasons for the determination shall be recorded in writing.

(3) A person with an intellectual disability or with mental illness who is married or eighteen (18) years of age or older and who has a legal guardian or conservator may be admitted to a treatment facility upon application of his or her legal guardian or conservator if authorization to make the application has been received from the court having jurisdiction of the guardianship or conservatorship and the following has occurred:

(a) An investigation by the director that carefully probes the person's social, psychological and developmental background; and

(b) A determination by the director that the person will benefit from care and treatment of his or her disorder at the facility and that services and facilities are available. The reasons for the determination shall be recorded in writing.

(4) A person with mental illness who is under the age of fourteen (14) years may be admitted to a treatment facility upon the application of his or her parent or legal guardian if the following has occurred:

(a) An investigation by the director that carefully probes the person's social, psychological and developmental background; and

(b) A determination by the director that the person will benefit from care and treatment of his or her disorder at the facility and that services and facilities are available. The reasons for the determination shall be recorded in writing.

(5) A person with mental illness who is fourteen (14) years of age or older but less than eighteen (18) years of age may be admitted to a treatment facility in the same manner as an adult may be involuntarily committed.

(6) Any voluntary admittee may leave a treatment facility after five (5) days, excluding Saturdays, Sundays and holidays, after he or she gives any member of the treatment facility staff written notice of his or her desire to leave, unless before leaving, the patient withdraws the notice by written withdrawal or unless within those five (5) days a petition and the certificates of two (2) examining physicians, or one (1) examining physician and one (1) psychologist, nurse practitioner or physician assistant, stating that the patient is in need of treatment, are filed with the chancery clerk in the county of the patient's residence or the county in which the treatment facility is located; however, if the admittee is at Mississippi State Hospital at Whitfield, the petition and certificate shall be filed with the chancery clerk in the county of patient's residence or with the Chancery Clerk for the First Judicial District of Hinds County, and the chancellor or clerk shall order a hearing under Sections 41-21-61 through 41-21-107. The patient may continue to be hospitalized pending a final order of the court in the court proceedings.

(7) The written application form for voluntary admission shall contain in large, bold-face type a statement in simple, nontechnical terms that the admittee may not leave for five (5) days, excluding Saturdays, Sundays and holidays, after giving written notice of his or her desire to leave. This right to leave must also be communicated orally to the admittee at the time of his or her admission, and a copy of the application form given to the admittee and to any parent, guardian, relative, attorney or friend who accompanied the patient to the treatment facility.



§ 41-21-105 - Civil and criminal immunity

(1) All persons acting in good faith in connection with the preparation or execution of applications, affidavits, certificates or other documents; apprehension; findings; determinations; opinions of physicians and psychologists; transportation; examination; treatment; emergency treatment; detention or discharge of an individual, under the provisions of Sections 41-21-61 through 41-21-107, shall incur no liability, civil or criminal, for such acts.

(2) No civil suit of any kind whatsoever shall be brought or prosecuted against the board, any member thereof, any director or employee for acts committed within the scope of their employment, except for wilful or malicious acts or acts of gross negligence.



§ 41-21-107 - Criminal offenses

Any person who conspires unlawfully to cause, or unlawfully causes, any person to be adjudicated in need of treatment or as incompetent or to be detained at, or admitted to, or hospitalized in a treatment facility, or any person who receives or detains any person in need of treatment, contrary to Sections 41-21-61 through 41-21-107, or any person who maltreats any person in need of treatment, or any person who knowingly aids, abets or assists and encourages any person in need of treatment, to be absent without permission from any treatment facility or custodian in which or by whom such person is lawfully detained, or any person who violates any provision contained in Sections 41-21-61 through 41-21-107 shall be guilty of a misdemeanor and upon conviction be fined not less than Five Hundred Dollars ($ 500.00) nor more than One Thousand Dollars ($ 1,000.00), or imprisoned in the county jail not exceeding one (1) year, or both.



§ 41-21-109 - Rehabilitation facilities for adolescents with mental illness or with an intellectual disability; establishment

(1) The purpose of this section is to provide modern and efficient rehabilitation facilities for adolescents with mental illness or with an intellectual disability who have been committed for treatment by a court of competent jurisdiction under Section 41-21-61 et seq.

(2) The Department of Finance and Administration, acting through the Bureau of Building, Grounds and Real Property Management, using funds from bonds, monies appropriated by the Legislature for those purposes, federal matching or other federal funds, federal grants or other available funds from whatever source, shall provide for by construction, lease, lease-purchase or otherwise and equip the following juvenile rehabilitation facilities under the jurisdiction and responsibility of the Mississippi Department of Mental Health: Construction and equipping of two (2) separate facilities each of which could serve up to fifty (50) adolescents, and each of which will be located at sites approved by the Department of Mental Health that would be specifically designed to serve adolescents who meet commitment criteria as defined by Section 41-21-61. One (1) fifty-bed facility shall house adolescent offenders with mental illness, and the other facility shall house adolescent offenders with an intellectual disability. Priority admission to these facilities shall be those adolescents who have some involvement in the judicial system. These facilities shall be self-contained and offer a secure but therapeutic environment allowing persons to be habilitated apart from persons who are more vulnerable and who have disabilities that are more disabling. The number of persons admitted to these facilities shall not exceed the number of beds authorized under this section or the number of beds licensed or authorized by the licensure and certification agency, whichever is less.

Those facilities shall be on property owned by the Department of Mental Health, or its successor, at one or more sites selected by the Department of Mental Health on land that is either donated to the state or purchased by the state specifically for the location of those facilities.

(3) The facility located in Harrison County shall be known as the Specialized Treatment Facility for the Emotionally Disturbed, and the facility located in Brookhaven shall be known as the Mississippi Adolescent Center.






CRISIS INTERVENTION TEAMS

§ 41-21-131 - Definitions

As used in Sections 41-21-131 through 41-21-143, the following terms shall have the meanings as defined in this section:

(a) "Crisis Intervention Team" means a community partnership among a law enforcement agency, a community mental health center, a hospital, other mental health providers, consumers and family members of consumers.

(b) "Participating partner" means a law enforcement agency, a community mental health center or a hospital that has each entered into collaborative agreements needed to implement a Crisis Intervention Team.

(c) "Catchment area" means a geographical area in which a Crisis Intervention Team operates and is defined by the jurisdictional boundaries of the law enforcement agency that is the participating partner.

(d) "Crisis Intervention Team officer" or "CIT officer" means a law enforcement officer who is authorized to make arrests under Section 99-3-1 and who is trained and certified in crisis intervention and who is working for a law enforcement agency that is a participating partner in a Crisis Intervention Team.

(e) "Substantial likelihood of bodily harm" means that:

(i) The person has threatened or attempted suicide or to inflict serious bodily harm to himself; or

(ii) The person has threatened or attempted homicide or other violent behavior; or

(iii) The person has placed others in reasonable fear of violent behavior and serious physical harm to them; or

(iv) The person is unable to avoid severe impairment or injury from specific risks; and

(v) There is substantial likelihood that serious harm will occur unless the person is placed under emergency treatment.

(f) "Single point of entry" means a specific hospital that is the participating partner in a Crisis Intervention Team and that has agreed to provide psychiatric emergency services and triage and referral services.

(g) "Psychiatric emergency services" means services designed to reduce the acute psychiatric symptoms of a person who is mentally ill or a person who has an impairment caused by drugs or alcohol and, when possible, to stabilize that person so that continuing treatment can be provided in the local community.

(h) "Triage and referral services" means services designed to provide evaluation of a person with mental illness or a person who has an impairment caused by drugs or alcohol in order to direct that person to a mental health facility or other mental health provider that can provide appropriate treatment.

(i) "Comprehensive psychiatric emergency service" means a specialized psychiatric service operated by the single point of entry and located in or near the hospital emergency department that can provide psychiatric emergency services for a period of time greater than can be provided in the hospital emergency department.

(j) "Extended observation bed" means a hospital bed that is used by a comprehensive psychiatric emergency service and is licensed by the State Department of Health for that purpose.

(k) "Psychiatric nurse practitioner" means a registered nurse who has completed the educational requirements specified by the State Board of Nursing, has successfully passed either the adult or family psychiatric nurse practitioner examination and is licensed by the State Board of Nursing to work under the supervision of a physician at a single point of entry following protocols approved by the State Board of Nursing.

(l) "Psychiatric physician assistant" means a physician assistant who has completed the educational requirements and passed the certification examination as specified in Section 73-26-3, is licensed by the State Board of Medical Licensure, has had at least one (1) year of practice as a physician assistant employed by a community mental health center, and is working under the supervision of a physician at a single point of entry.



§ 41-21-133 - Establishment of Crisis Intervention Teams

(1) Any law enforcement agency or community mental health center, as a participating partner, is authorized to establish Crisis Intervention Teams to provide for psychiatric emergency services and triage and referral services for persons who are with substantial likelihood of bodily harm as a more humane alternative to confinement in a jail.

(2) A Crisis Intervention Team shall have one or more designated hospitals within the specified catchment area that has agreed to serve as a single point of entry and to provide psychiatric emergency services, triage and referral services and other appropriate medical services for persons in custody of a CIT officer or referred by the community mental health center within the specified catchment area.

(3) Any hospital, as a participating partner and serving as a single point of entry, is authorized to establish a comprehensive psychiatric emergency service to provide psychiatric emergency services to a person with mental illness or an impairment caused by drugs or alcohol for a period of time greater than allowed in a hospital emergency department when, in the opinion of the treating physician, psychiatric nurse practitioner or psychiatric physician assistant, that person likely can be stabilized within seventy-two (72) hours so that continuing treatment can be provided in the local community rather than a crisis intervention center or state psychiatric hospital.

(4) Two (2) or more governmental entities may jointly provide Crisis Intervention Teams and comprehensive psychiatric emergency services authorized under Sections 41-21-131 through 41-21-143. For the purpose of addressing unique rural service delivery needs and conditions, the State Department of Mental Health may authorize two (2) or more community mental health centers to collaborate in the development of Crisis Intervention Teams and comprehensive psychiatric emergency services and will facilitate the development of those programs.



§ 41-21-135 - Oversight of Crisis Intervention Teams by community mental health centers; collaborative agreements among community health center, law enforcement agency and hospital that will serve as single point of entry

(1) Community mental health centers shall have oversight of Crisis Intervention Teams operating within their service areas. Proposals for Crisis Intervention Teams shall include the necessary collaborative agreements among the community mental health center, a law enforcement agency and a hospital that will serve as the single point of entry for the Crisis Intervention Team catchment area.

(2) The collaborative agreements shall specify that the hospital acting as the single point of entry shall accept all persons who are in custody of a CIT officer operating within the catchment area, when custody has been taken because of substantial likelihood of bodily harm, and shall accept all persons with mental illness and persons with impairment caused by drugs or alcohol who are referred by the community mental health center serving the catchment area, when a qualified staff member of the community mental health center has evaluated the person and determined that the person needs acute psychiatric emergency services that are beyond the capability of the community mental health center.

(3) The director of the community mental health center shall determine if all collaborative agreements address the needs of the proposed Crisis Intervention Team, including generally accepted standards of law enforcement training, before authorizing operation of the plan. Those generally accepted standards for law enforcement training shall be verified by the State Department of Mental Health.

(4) If the director of the community mental health center has reason to believe that an authorized Crisis Intervention Team is not operating in accordance with the collaborative agreements and within general acceptable guidelines and standards, the director has the authority to review the operation of the Crisis Intervention Team and, if necessary, suspend operation until corrective measures are taken.

(5) The director of the community mental health center shall establish a process by which complaints from the public regarding the operation of a Crisis Intervention Team may be evaluated and addressed and provide for the inclusion of consumer representatives in that process.



§ 41-21-137 - Internal operation of single point of entry; appointment of medical director to oversee operation of hospital-based service

(1) The internal operation of a single point of entry shall be governed by the administration of the hospital and regulated by the State Department of Health, the Joint Commission on Accreditation of Healthcare Organizations and other state and federal agencies that have regulatory authority over hospitals. All collaborative agreements must be in compliance with these governing authorities.

(2) A hospital operating as a single point of entry for a Crisis Intervention Team shall appoint a medical director to oversee the operation of the hospital-based service. The medical director will assure that the services provided are within the guidelines established by the collaborative agreements.

(3) Notwithstanding any other provision of law, nothing in Sections 41-21-131 through 41-21-143 shall be interpreted to create an entitlement for any individual to receive psychiatric emergency services at a single point of entry.



§ 41-21-139 - Determination of need to take person into custody to transport to single point of entry; immunity for persons acting in good faith in connection with detention of certain persons

(1) If a CIT officer determines that a person is with substantial likelihood of bodily harm, that officer may take the person into custody for the purpose of transporting the person to the designated single point of entry serving the catchment area in which the officer works. The CIT officer shall certify in writing the reasons for taking the person into custody.

(2) A CIT officer shall have no further legal responsibility or other obligations once a person taken into custody has been transported and received at the single point of entry.

(3) A CIT officer acting in good faith in connection with the detention of a person believed to be with substantial likelihood of bodily harm shall incur no liability, civil or criminal, for those acts.

(4) Only CIT officers authorized to operate within a catchment area may bring persons in custody to the single point of entry for that catchment area. Law enforcement officers working outside the designated catchment area are not authorized to transport any person into the catchment area for the purpose of bringing that person to the single point of entry.

(5) Any person transported by a CIT officer to the single point of entry or any person referred by the community mental health center following guidelines of the collaborative agreements shall be examined by a physician, psychiatric nurse practitioner or psychiatric physician assistant. If the person does not consent to voluntary evaluation and treatment, and the examiner determines that the person is a mentally ill person, as defined in Section 41-21-61(e), the examiner shall then determine if that person can be held under the provisions of Section 41-21-67(5). All other provisions of Section 41-21-67(5) shall apply and be extended to include licensed psychiatric nurse practitioners and psychiatric physician assistants employed by the single point of entry, including protection from liability, as provided in this section, when acting in good faith. If the examiner determines that the person is with substantial likelihood of bodily harm because of impairment caused by drugs or alcohol and determines that there is no reasonable, less-restrictive alternative, the person may be held at the single point of entry until the impairment has resolved and the person is no longer with substantial likelihood of bodily harm. Persons acting in good faith in connection with the detention of a person with impairment caused by drugs or alcohol shall incur no liability, civil or criminal, for those acts.



§ 41-21-141 - Implementation of comprehensive psychiatric emergency service; licensure for number of extended observation beds required; final disposition required within 72 hours

(1) To implement a comprehensive psychiatric emergency service, a single point of entry must request licensure from the State Department of Health for the number of extended observation beds that are required to adequately serve the designated catchment area. A license for the requested beds must be obtained before beginning operation.

(2) If the State Department of Health determines that a comprehensive psychiatric emergency service can provide for the privacy and safety of all patients receiving services in the hospital, the department may approve the location of one or more of the extended observation beds within another area of the hospital rather than in proximity to the emergency department.

(3) Each comprehensive psychiatric emergency service shall provide or contract to provide qualified physicians, psychiatric nurse practitioners, psychiatric physician assistants and ancillary personnel necessary to provide services twenty-four (24) hours per day, seven (7) days per week.

(4) A comprehensive psychiatric emergency service shall have at least one (1) physician, psychiatric nurse practitioner or psychiatric physician assistant, who is a member of the staff of the hospital, on duty and available at all times. However, the medical director of the service may waive this requirement if provisions are made for a physician in the emergency department to assume responsibility and provide initial evaluation and treatment of a person in custody of a CIT officer or referred by the community mental health center and provisions are made for the physician, psychiatric nurse practitioner or psychiatric physician assistant on call for the comprehensive psychiatric emergency service to evaluate the person onsite within thirty (30) minutes of notification that the person has arrived.

(5) Any person admitted to a comprehensive psychiatric emergency service must have a final disposition within a maximum of seventy-two (72) hours. If a person cannot be stabilized within seventy-two (72) hours, that person shall be transferred from an extended observation bed to a more appropriate inpatient unit.



§ 41-21-143 - Active encouragement of hospitals and law enforcement agencies to develop Crisis Intervention Teams and comprehensive psychiatric emergency services

(1) Community mental health center directors shall actively encourage hospitals to develop comprehensive psychiatric emergency services. If a collaborative agreement can be negotiated with a hospital that can provide a comprehensive psychiatric emergency service, that hospital shall be given priority when designating the single point of entry.

(2) The State Department of Mental Health shall encourage community mental health center directors to actively work with hospitals and law enforcement agencies to develop Crisis Intervention Teams and comprehensive psychiatric emergency services and shall facilitate the development of those programs.

(3) State colleges and universities that provide classes in criminal justice are encouraged to collaborate with law enforcement agencies to develop training guidelines and standards for CIT officers and to provide educational classes and continuing education programs by which CIT officers can earn continuing education credits.






CRISIS INTERVENTION MENTAL HEALTH FUND

§ 41-21-151 - Crisis Intervention Mental Health Fund created; purpose; distribution of monies from fund; fund to be a continuing fund; components of fund

There is created in the State Treasury a special interest-bearing fund to be known as the Crisis Intervention Mental Health Fund. The purpose of the fund shall be to provide funding for the seven (7) mental health crisis centers in the state and the Special Treatment Facility located in Harrison County. Monies from the fund derived from assessments under Section 99-19-73 shall be administered and distributed by the State Treasurer upon warrants issued by the Department of Mental Health. The fund shall be a continuing fund, not subject to fiscal-year limitations, and shall consist of: (a) monies appropriated by the Legislature for the purposes of funding mental health crisis centers and the Special Treatment Facility; (b) the interest accruing to the fund; (c) monies received under the provisions of Section 99-19-73; (d) monies received from the federal government; and (e) monies received from such other sources as may be provided by law.






SCREENING, TESTING, AND INVESTIGATION BY STATE BOARD OF HEALTH

§ 41-21-201 - Newborn screening program

(1) The State Department of Health shall establish, maintain and carry out a comprehensive newborn screening program designed to detect hypothyroidism, phenylketonuria (PKU), hemoglobinopathy, congenital adrenal hyperplasia (CAH), galactosemia, and such other conditions as specified by the State Board of Health and as recommended by the American Academy of Pediatrics. The State Board of Health shall adopt any rules and regulations necessary to accomplish the program.

(2) The State Board of Health shall determine and specify the conditions that will be included in the comprehensive newborn screening program in addition to those conditions named in subsection (1) of this section, upon the advice and recommendations of a genetics advisory committee and in accordance with the recommendations of the American Academy of Pediatrics. The advisory committee shall be appointed by the Executive Director of the State Department of Health, and shall include at least two (2) pediatricians and one (1) consumer representative from a family that has experience with a newborn infant with an abnormal screening test. The State Department of Health shall maintain a list of each of the conditions included in the comprehensive newborn screening program, which shall be made available to physicians and other health-care providers who are required to provide for newborn screening testing under Section 41-21-203.

(3) The State Department of Health shall develop information materials about newborn screening tests that are available, which may be used by physicians and other health-care providers to inform pregnant women and parents.



§ 41-21-203 - Testing of newborn children for certain conditions

(1) All newborn infants shall be screened by the physician or other health-care provider attending the infant, using tests that have been approved by the State Board of Health, to detect those conditions listed in Section 41-21-201 and the other conditions specified by the State Board of Health for the comprehensive newborn screening program. However, no such tests shall be given to any child whose parents object thereto on the grounds that the test conflicts with his religious practices or tenets. The tests provided under the comprehensive newborn screening program shall be evaluated in laboratories located in the United States. The State Department of Health shall follow up all positive tests with the attending physician or other health-care provider who notified the department thereof, and with the parents of the newborn child. The services and facilities of the State Department of Health and those of other state boards, departments and agencies cooperating with the State Department of Health in carrying out the comprehensive newborn screening program shall be made available to all newborn infants with abnormal screening tests.

(2) The State Department of Health shall provide ongoing epidemiologic surveillance of the comprehensive newborn screening program to determine the efficacy and cost effectiveness of screening newborn infants.



§ 41-21-205 - Creation of Birth Defects Registry

(1) The State Board of Health shall establish in the State Department of Health a program to:

(a) Identify and investigate birth defects; and

(b) Maintain a central registry of cases of birth defects.

(2) The department shall design the registry program so that it will:

(a) Provide information to identify risk factors and causes of birth defects;

(b) Provide information on other possible causes of birth defects;

(c) Provide for the development of strategies to prevent birth defects;

(d) Provide for interview studies about the causes of birth defects; and

(e) Provide for the collection of birth defect information.

(3) The board shall adopt rules, regulations and procedures to govern the operation of the registry program and to carry out the intent of this section.

(4) The board in its rules and regulations shall specify the types of information to be provided to the birth defects registry and the persons and entities who are required to provide such information to the birth defects registry.

(5) The board by rule shall prescribe the manner in which records and other information are made available to the department.

(6) The department may obtain records and/or test results of individuals not reported or observed to have a birth defect reported to the department at a later date.

(7) The following persons who act in compliance with this section are not civilly or criminally liable for furnishing the information required under this section:

(a) A hospital, clinical laboratory, genetic treatment center or other health-care facility;

(b) An administrator, officer or employee of a hospital, clinical laboratory, genetic treatment center or other health-care facility; and

(c) A physician or employee of a physician.

(8) Information collected and analyzed by the department under this section shall be placed in a central registry to facilitate research and to maintain security.

(a) Data obtained under this section directly from the medical records of a patient is for the confidential use of the department and the persons or public or private entities that the department determines are necessary to carry out the intent of this section. The data is privileged and may not be divulged or made public in a manner that discloses the identity of an individual whose medical records have been used for obtaining data under this section.

(b) Information that may identify an individual whose medical records have been used for obtaining data under this section is not available for public inspection under the Mississippi Public Records Act of 1983.

(c) Statistical information collected under this section is public information.

(9) The department may use the registry to:

(a) Investigate the causes of birth defects and other health conditions as authorized by statute;

(b) Design and evaluate measures to prevent the occurrence of birth defects, and other conditions; and

(c) Conduct other investigations and activities necessary for the board and the department to fulfill their obligation to protect the public health.

(10) Any person or entity who misuses the information provided to the registry shall be subject to a civil penalty of Five Hundred Dollars ($ 500.00) for each such failure or misuse. Such penalty shall be assessed and levied by the board after a hearing, and all such penalties collected shall be deposited into the State General Fund.

(11) The State Health Officer may appoint or delegate his authority for the purposes of this section to an advisory committee, not to exceed ten (10) persons, to assist in the design and implementation of this central registry with representation from relevant groups including, but not limited to, hospitals, physicians, board-certified clinical geneticists, personnel of the department, personnel of other appropriate state agencies, disabled persons (resulting from a birth defect) and parents of disabled children (resulting from a birth defect). If a central registry advisory committee is created by the State Health Officer, the board shall consult and be advised by the committee on the promulgation of rules, regulations and procedures for the purposes of this section.









Chapter 22 - HEMOPHILIA

§ 41-22-1 - Definitions

The words and terms as used in this chapter have the following meanings:

(1) "State health officer" shall mean the state health officer of the state board of health, or his designated representative.

(2) "Board" shall mean the state board of health.

(3) "Hemophilia" shall mean a bleeding tendency resulting from a genetically determined deficiency factor in the blood.



§ 41-22-3 - Program for care and treatment of sufferers

The State Board of Health is authorized to establish a program for the care and treatment of persons suffering from hemophilia. The program shall assist persons who require continuing treatment with blood and blood derivatives to avoid crippling, extensive hospitalization and other effects associated with this bleeding condition, but who are unable to pay for the entire cost of such services on a continuing basis despite the existence of various types of hospital and medical insurance.



§ 41-22-5 - Authority of state board of health

The board is authorized to:

(1) Develop standards for determining eligibility for care and treatment under this program;

(2) Assist in the development and expansion of programs for the care and treatment of persons suffering from hemophilia, including self-administration, prevention and home care and other medical and dental procedures and techniques designed to provide maximum control over bleeding episodes typical of this condition;

(3) Extend financial assistance in order to provide diagnosis of and treatment for persons suffering from hemophilia and other related hemorrhagic disorders in obtaining blood, blood derivatives and concentrates and any other such necessary medical, surgical, dental, hospital, outpatient clinic service, rehabilitation or may participate in the cost of blood processing to the extent that such support will facilitate the supplying of blood, blood derivatives and concentrates and other efficacious agents to patients with hemorrhagic disorders.

(4) Employ all necessary administrative personnel as may be provided in its budget to carry out the provisions of this chapter; and

(5) Promulgate all rules and regulations necessary to effectuate the purposes of this chapter.






Chapter 23 - CONTAGIOUS AND INFECTIOUS DISEASES; QUARANTINE

IN GENERAL

§ 41-23-1 - Rules and regulations; physicians, health-care facilities, and correctional facilities to report cases of communicable and other dangerous diseases; penalties

(1) The State Board of Health shall adopt rules and regulations (a) defining and classifying communicable diseases and other diseases that are a danger to health based upon the characteristics of the disease; and (b) establishing reporting, monitoring and preventive procedures for those diseases.

(2) Upon the death of any person who has been diagnosed as having Human Immunodeficiency Virus/Acquired Immune Deficiency Syndrome (HIV/AIDS) or any Class 1 disease as designated by the State Board of Health, in a hospital or other health-care facility, in all other cases where there is an attending physician, and in cases in which the medical examiner, as defined in Section 41-61-53(f), investigates and certifies the cause of death, the attending physician, the person in charge of the hospital or health-care facility, or the medical examiner, as the case may be, shall report as soon as practicable to the Executive Officer of the State Board of Health or to other authorities the cause or contributing cause of death as required by the State Board of Health. Such reporting shall be according to procedures as required by the State Board of Health.

(3) Upon the death of any person who has been diagnosed as having Human Immunodeficiency Virus/Acquired Immune Deficiency Syndrome (HIV/AIDS), where there is not an attending physician, any family member or other person making disposition of the body who knows that such decedent had been diagnosed as having HIV/AIDS shall report this fact to the medical examiner as defined in Section 41-61-53(f), who shall report as soon as practicable to the Executive Officer of the State Board of Health or to other authorities the cause or contributing cause of death as required by the State Board of Health. Such reporting shall be according to procedures as required by the State Board of Health.

(4) Every practicing or licensed physician, or person in charge of a hospital, health-care facility, insurance company which causes to be performed blood tests for underwriting purposes or laboratory, shall report immediately to the Executive Officer of the State Board of Health or to other authorities as required by the State Board of Health every case of such diseases as shall be required to be reported by the State Board of Health. Such reporting shall be according to procedures, and shall include such information about the case, as shall be required by the State Board of Health. Insurance companies having such blood test results shall report immediately to the Executive Officer of the State Board of Health or to other authorities as required by the State Board of Health every case of such diseases as shall be required to be reported by the State Board of Health. The insurance company shall notify the individual on whom the blood test was performed in writing by certified mail of an adverse underwriting decision based upon the results of such individual's blood test but shall not disclose the specific results of such blood tests to the individual. The insurance company shall also inform the individual on whom the blood test was performed that the results of the blood test will be sent to the physician designated by the individual at the time of application and that such physician should be contacted for information regarding the blood test results. If a physician was not designated at the time of application, the insurance company shall request that the individual name a physician to whom a copy of the blood test can be sent.

(5) Any practicing or licensed physician, or person in charge of a hospital or health-care facility, who knows that a patient has a medical condition specified by the Department of Health as requiring special precautions by health-care providers, shall report this fact and the need for appropriate precautions to any other institution or provider of health-care services to whom such patient is transferred or referred, according to regulations established by the State Board of Health.

(6) Any practicing or licensed physician or person in charge of a hospital, health-care facility or laboratory who fails to make the reports required under this section regarding Human Immunodeficiency Virus/Acquired Immune Deficiency Syndrome (HIV/AIDS) or any Class 1 disease or condition as designated by the State Board of Health shall be reported to the Board of Medical Licensure, in the case of a physician, or to the applicable licensing agency in the case of institutions, and such failure shall be grounds for suspension of license.

(7) Any person other than a practicing or licensed physician, or person in charge of a hospital or health-care facility, willfully failing to make the reports required under this section shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than Five Hundred Dollars ($ 500.00) or by confinement in the county jail for not more than thirty (30) days, or both.

(8) The provisions of this section are cumulative and supplemental to any other provision of law, and a conviction or penalty imposed under this section shall not preclude any other action at law, proceedings for professional discipline or other criminal proceedings.

(9) Notwithstanding any law of this state to the contrary, the State Board of Health is authorized to establish the rules by which exceptions may be made to the confidentiality provisions of the laws of this state for the notification of third parties of an individual's infection with any Class 1 or Class 2 disease, as designated by the State Board of Health, when exposure is indicated or there exists a threat to the public health and welfare. All notifications authorized by this section shall be within the rules established according to this subsection. All persons who receive notification of the infectious condition of an individual under this subsection and the rules established under this subsection shall hold such information in the strictest of confidence and privilege, shall not reveal the information to others, and shall take only those actions necessary to protect the health of the infected person or other persons where there is a foreseeable, real or probable risk of transmission of the disease.

(10) Each public or private correctional facility housing state offenders, federal offenders or offenders from any other jurisdiction shall require all offenders in the facility to be tested for tuberculosis and Human Immunodeficiency Virus (HIV) in conjunction with the rules and regulations of the State Department of Health. The reporting shall be according to procedures and shall include any information about the case that is required by the State Board of Health. In order to carry out the provisions of this section, the following shall apply:

(a) Any such public or private correctional facility may contract with the Mississippi Department of Corrections, the Mississippi State Department of Health, or other such appropriate state, federal or local entity for the inspection, monitoring or provision of any assistance necessary or desirable to maintain appropriate facilities for the purpose of identification, prevention, and treatment of communicable diseases and other conditions considered prejudicial to public health; and

(b) Any such public or private correctional facility shall grant representatives of the State Department of Health, in the discharge of its duties, access to all areas of the facility and to the offenders and staff at all times. The facility shall reimburse the State Department of Health for all costs incurred for the control of communicable diseases or other conditions prejudicial to public health in the facility and for the costs incurred for the control of communicable diseases or other conditions prejudicial to public health spreading from the facility, staff or inmates to other individuals or property in the county or state.



§ 41-23-2 - Penalties for violating health department orders with respect to life-threatening communicable diseases

Any person who shall knowingly and willfully violate the lawful order of the county, district or state health officer where that person is afflicted with a life-threatening communicable disease or the causative agent thereof shall be guilty of a felony and, upon conviction, shall be punished by a fine not exceeding Five Thousand Dollars ($ 5,000.00) or by imprisonment in the penitentiary for not more than five (5) years, or by both.



§ 41-23-5 - Authority of State Department of Health to investigate diseases; authority to temporarily detain individuals for disease control purposes under certain circumstances.

The State Department of Health shall have the authority to investigate and control the causes of epidemic, infectious and other disease affecting the public health, including the authority to establish, maintain and enforce isolation and quarantine, and in pursuance thereof, to exercise such physical control over property and individuals as the department may find necessary for the protection of the public health. The State Department of Health is further authorized and empowered to require the temporary detainment of individuals for disease control purposes based upon violation of any order of the State Health Officer. For the purpose of enforcing such orders of the State Health Officer, persons employed by the department as investigators shall have general arrest powers. All law enforcement officers are authorized and directed to assist in the enforcement of such orders of the State Health Officer.



§ 41-23-13 - Suppression of nuisances injurious to public health

The State Board of Health, when informed by a county health officer, or otherwise, of the existence of any matter or thing calculated to produce, aggravate, or cause the spread of any epidemic or contagious disease, or to affect injuriously the health of the public or community, may declare the same a nuisance. When it does so, it shall notify the district attorney, county attorney, municipal attorney, county health officer, municipal health officer or town marshal, of the district where the nuisance exists, who shall forthwith commence proceedings by information in the circuit court to have the same abated. The parties in interest shall have five (5) days' notice of the proceedings, which shall be served as in ordinary suits. Such proceedings may be tried by the judge, in term-time or in vacation, in a summary way, and if the matter be urgent, it shall be tried without delay. However, the parties in interest shall have a jury if they demand it, which the judge shall cause to be summoned, if in vacation, returnable at some early day, to be fixed by him, and the matter shall be tried as other causes by judge and jury. If the matter be found to be a nuisance, the judge shall order the same abated, which order shall be executed by the sheriff or other proper officer, and an appeal shall not be allowed therefrom. This section shall not affect the right which municipalities may have to abate a nuisance, or any common law or equity proceedings for that purpose.



§ 41-23-27 - Powers of State Board of Health as to persons afflicted with infectious sexually transmitted disease

The State Board of Health shall have full power to isolate, quarantine or otherwise confine, intern, and treat such person afflicted with such infectious sexually transmitted disease for such time and under such restrictions as may seem proper. Said board shall have full power to pass all such rules and regulations as to the isolation, quarantine, confinement, internment and treatment as may be needful.

Any person knowingly violating any rule or regulation promulgated by the state board of health, under the authority of this section, shall be deemed guilty of a misdemeanor and upon conviction shall be punished by fine or imprisonment or both.



§ 41-23-29 - Inspection and examination of person suspected of being afflicted with infectious sexually transmitted disease

Any person suspected of being afflicted with any such infectious sexually transmitted disease shall be subject to physical examination and inspection by any representative of the state board of health. For failure or refusal to allow such inspection or examination, such person may be punished as for a misdemeanor.



§ 41-23-30 - Free confidential testing for and treatment of sexually transmitted disease

County health departments shall provide testing for and treatment of sexually transmitted disease. Such testing and/or treatment shall be kept in strict confidence. The county boards of supervisors are directed to make known to the public, through available media, the confidentiality of the testing for and treatment of sexually transmitted disease.



§ 41-23-31 - Donations to state board of health

Any town, city or county is hereby authorized to make donations to the state board of health to assist in the enforcement of Sections 41-23-25 through 41-23-29.



§ 41-23-33 - State Board of Health may call upon the federal government

The State Board of Health, with the consent of the governor, when it deems it proper or necessary to do so, may call upon the government of the United States for such financial and medical aid as the necessities created by an epidemic or any other health emergency may require.



§ 41-23-37 - Immunization practices for control of vaccine preventable diseases; school attendance by unvaccinated children

Whenever indicated, the state health officer shall specify such immunization practices as may be considered best for the control of vaccine preventable diseases. A listing shall be promulgated annually or more often, if necessary.

Except as provided hereinafter, it shall be unlawful for any child to attend any school, kindergarten or similar type facility intended for the instruction of children (hereinafter called "schools"), either public or private, with the exception of any legitimate home instruction program as defined in Section 37-13-91, Mississippi Code of 1972, for ten (10) or less children who are related within the third degree computed according to the civil law to the operator, unless they shall first have been vaccinated against those diseases specified by the state health officer.

A certificate of exemption from vaccination for medical reasons may be offered on behalf of a child by a duly licensed physician and may be accepted by the local health officer when, in his opinion, such exemption will not cause undue risk to the community.

Certificates of vaccination shall be issued by local health officers or physicians on forms specified by the Mississippi State Board of Health. These forms shall be the only acceptable means for showing compliance with these immunization requirements, and the responsible school officials shall file the form with the child's record.

If a child shall offer to enroll at a school without having completed the required vaccinations, the local health officer may grant a period of time up to ninety (90) days for such completion when, in the opinion of the health officer, such delay will not cause undue risk to the child, the school or the community. No child shall be enrolled without having had at least one (1) dose of each specified vaccine.

Within thirty (30) days after the opening of the fall term of school (on or before October 1 of each year) the person in charge of each school shall report to the county or local health officer, on forms provided by the Mississippi State Board of Health, the number of children enrolled by age or grade or both, the number fully vaccinated, the number in process of completing vaccination requirements, and the number exempt from vaccination by reason for such exemption.

Within one hundred twenty (120) days after the opening of the fall term (on or before December 31), the person in charge of each school shall certify to the local or county health officer that all children enrolled are in compliance with immunization requirements.

For the purpose of assisting in supervising the immunization status of the children the local health officer, or his designee, may inspect the children's records or be furnished certificates of immunization compliance by the school.

It shall be the responsibility of the person in charge of each school to enforce the requirements for immunization. Any child not in compliance at the end of ninety (90) days from the opening of the fall term must be suspended until in compliance, unless the health officer shall attribute the delay to lack of supply of vaccine or some other such factor clearly making compliance impossible.

Failure to enforce provisions of this section shall constitute a misdemeanor and upon conviction be punishable by fine or imprisonment or both.



§ 41-23-39 - Definitions applicable to Section 41-23-41

The following terms when used in Sections 41-23-39 and 41-23-41 shall have the following meanings herein ascribed:

(a) "Emergency medical technician" means a person licensed pursuant to Section 41-59-1 et seq., Mississippi Code of 1972, to provide emergency medical services as an emergency medical technician-ambulance, emergency medical technician-intermediate, emergency medical technician-paramedic, or emergency medical technician-nurse-paramedic.

(b) "Fire department" means service groups (paid or volunteer) that are organized and trained for the prevention and control of loss of life and property from fire and/or other emergencies.

(c) "Fire fighter" means an individual who is assigned to fire fighting activity and is required to respond to alarms and perform emergency actions at the location of a fire, hazardous materials or other emergency incident.

(d) "Infectious disease" means any condition as listed or determined by the State Department of Health that may be transmitted by an infected person.

(e) "Licensed facility" means hospital, nursing home, medical clinic or dialysis center, as licensed by the state to provide medical care, but shall not include a physician's office.

(f) "Bystanding caregiver" means any person who is unlicensed or noncertified in providing medical services or emergency medical services, who provides care or services to an injured person at the scene of an emergency before the arrival and rendering of emergency medical services by a licensed or certified emergency medical services provider.



§ 41-23-41 - Emergency service provider notice of exposure to blood or body fluids; licensed facility duties regarding infectious disease

If, in the course of providing emergency services to any person subsequently transported to a licensed facility, an emergency medical technician, fire fighter, bystanding caregiver or other provider of emergency rescue services is exposed by direct contact to the patient's blood or other internal body fluids, the emergency medical technician, fire fighter, bystanding caregiver or the emergency service provider, or his/her employer, shall notify the licensed facility to which the patient is transported of the blood and/or body fluid exposure. If the patient is subsequently diagnosed as having an infectious disease specified by the State Department of Health as being transmissible by blood or other internal body fluids, the licensed facility shall notify the emergency medical technician, fire fighter, bystanding caregiver, emergency service provider, or his/her employer, in such detail and according to the manner prescribed by the State Board of Health in its regulations. The State Board of Health shall adopt appropriate regulations to address the diseases involved.



§ 41-23-43 - Vaccination program for first responders who may be exposed to infectious diseases when sent to bioterrorism or disaster locations; definitions; participation in program; exemptions; vaccine shortages; notification of program; administration of vaccination program; program dependant upon receipt of federal funding

(1) As used in this section:

(a) "Department" means the Mississippi State Department of Health, Bioterrorism Division;

(b) "Director" means the Executive Director of the State Board of Health;

(c) "Bioterrorism" means the intentional use of any microorganism, virus, infectious substance or biological product that may be engineered as a result of biotechnology or any naturally occurring or bioengineered component of any microorganism, virus, infectious substance or biological product, to cause or attempt to cause death, disease or other biological malfunction in any living organism;

(d) "Disaster locations" means any geographical location where a bioterrorism attack, terrorist attack, catastrophic or natural disaster or emergency occurs;

(e) "First responders" means state and local law enforcement personnel, fire department personnel, emergency medical personnel, emergency management personnel and public works personnel who may be deployed to bioterrorism attacks, terrorist attacks, catastrophic or natural disasters and emergencies.

(2) The department shall offer a vaccination program for first responders who may be exposed to infectious diseases when deployed to disaster locations. The vaccinations shall include, but are not limited to, hepatitis A vaccination, hepatitis B vaccination, diphtheria-tetanus vaccination, influenza vaccination, pneumococcal vaccination and other vaccinations when recommended by the United States Public Health Service and in accordance with Federal Emergency Management Directors Policy. Immune globulin will be made available when necessary.

(3) Participation in the vaccination program shall be voluntary by the first responders, except for first responders who are classified as having "occupational exposure" to blood borne pathogens as defined by the Occupational Safety and Health Administration Standard contained at 29 CFR 1910.10300 who shall be required to take the designated vaccinations or otherwise required by law.

(4) A first responder shall be exempt from vaccinations when a written statement from a licensed physician is presented indicating that a vaccine is medically contraindicated for that person or the first responder signs a written statement that the administration of a vaccination conflicts with their religious tenets.

(5) If there is a vaccine shortage, the director, in consultation with the Governor and the Centers for Disease Control and Prevention, shall give priority for vaccination to first responders.

(6) The department shall notify first responders to the availability of the vaccination program and shall provide educational materials on ways to prevent exposure to infectious diseases.

(7) The department may contract with county and local health departments, not-for-profit home health-care agencies, hospitals and physicians to administer a vaccination program for first responders.

(8) This section shall be effective upon receipt of federal funding and/or federal grants for administering a first responders vaccination program. Upon receipt of that funding, the department shall make available the vaccines to first responders as provided in this section.



§ 41-23-45 - Department of Health to provide educational material on availability of vaccines for meningitis and hepatitis A and B to public universities and colleges for distribution to students

The State Department of Health shall prepare written educational information on the risks associated with meningitis and hepatitis A and B and the availability and effectiveness of available vaccines for these diseases. The department shall provide this written educational information to the Board of Trustees of State Institutions of Higher Learning and the Mississippi Community College Board to be used to inform students about meningitis and hepatitis A and B. This information shall be sent to students with their letters of acceptance for admission or included in the students' admission packets.



§ 41-23-47 - Preparation of statewide Hepatitis C Virus plan

Not later than January 1, 2006, the State Department of Health, in collaboration with the University of Mississippi Medical Center and the Veterans Affairs Medical Center, shall prepare and deliver to the Legislature a statewide Hepatitis C Virus plan.






RUBELLA SCREENING, COUNSELING AND VACCINATION

§ 41-23-101 - Rubella screening tests

The state board of health is hereby authorized to offer rubella screening tests to all females of childbearing age and to collect fees to defray the costs of such tests, provided that such fees shall not exceed the applicable Medicaid rate.



§ 41-23-103 - Counseling as to risks and benefits of rubella immunization

The state board of health shall counsel all females found after testing to be nonimmune to rubella as to the risks and benefits of immunization and as to the associated risks of birth defects in pregnancies occurring within ninety (90) days of vaccination.



§ 41-23-105 - Civil immunity for persons performing rubella tests, counseling and vaccinations

Neither the state board of health nor any physician or nurse employed by the board who, in good faith and in the exercise of reasonable care, performs testing for susceptibility to rubella, renders counseling as provided in Section 41-23-103, or administers vaccinations against rubella shall be liable for any civil damages as a result of any acts committed in good faith and in the exercise of reasonable care or omissions in good faith and in the exercise of reasonable care by such persons in performing such testing, counseling or vaccinations.






SCHOOL-LOCATED INFLUENZA VACCINATION PROGRAMS

§ 41-23-121 - Funding for School-Located Influenza Vaccination Programs.

(1) It is the intent of the Legislature that the State Department of Health apply for federal grants and appropriations under the federal Patient Protection and Affordable Care Act (PPACA), Public Law 111-148, to fund, build infrastructure, promote and expand school-located influenza vaccination programs to provide seasonal influenza vaccinations for school-aged children. The agency may seek grants and appropriations from any source.

(2) The State Department of Health shall make information regarding federal grant and appropriations opportunities under PPACA available to local government agencies, local public health departments, school districts, and state and local nonprofit organizations via the agency's website.









Chapter 24 - SICKLE CELL TESTING PROGRAM

§ 41-24-1 - Establishment of testing program for sickle cell anemia or sickle cell trait

The state board of health is hereby authorized and empowered to promulgate such rules and regulations necessary to establish a program of testing to determine the presence of the disease or condition known as sickle cell anemia or sickle cell trait.



§ 41-24-3 - Persons who may be tested

In order to accomplish a program of testing for the disease or condition known as sickle cell anemia and/or sickle cell trait which will be most effective and efficient throughout the state, the state board of health may, by rule or regulation, require testing of only those persons who, because of race, ethnic group or other reasons are determined to be particularly susceptible to the condition.



§ 41-24-5 - Distribution of educational materials

The state board of health is hereby authorized and empowered to prepare and distribute educational materials relating to sickle cell anemia and sickle cell trait in conjunction with the program of testing as provided for above. Such materials shall be distributed to school teachers and administrators in charge of children who are susceptible to the condition, as well as being distributed generally.






Chapter 25 - DISINFECTION AND SANITATION OF BUILDINGS AND PREMISES

§ 41-25-1 - State Board of Health empowered to make rules and regulations concerning disinfection and sanitation

The State Board of Health shall have authority to make such sanitary investigations and prepare such rules and regulations governing the disinfection and sanitation of public buildings and vehicles as it may deem necessary for the protection and improvement of health.



§ 41-25-3 - Assessment of fees

The board shall assess a fee in the following amount and for the following purpose:

Mobile home and recreational vehicle park annual permit fee..........$ 50.00

The fee authorized under this section shall not be assessed for any mobile home and recreational vehicle park operated by a state or federal agency or institution.



§ 41-25-13 - Sanitary code for house trailers, house trailer camps, and tourist camps

The state board of health shall have the power to establish sanitary regulations for house trailers, house trailer camps, and tourist camps, which shall be called the sanitary code. The sanitary code may include provisions for the sanitary construction, maintenance, regulation, inspection, equipment and control of house trailer camps, tourist camps, and house trailers, and for their registration, with particular and special provisions with respect to plumbing, drainage, water supply and disposal or removal of toilet excretion, garbage and all other waste or refuse substances and accumulations. No house trailer camp, tourist camp, or house trailer shall be located, operated or drawn within this state unless and until it has complied with such provisions. Nothing herein contained shall limit or qualify the power of the state department of health to adopt and enforce other, additional or emergency regulations for house trailer or tourist camps and house trailers whenever the health of the people of this state is endangered or threatened.

Every regulation adopted by the state board of health shall state the date on which it takes effect, and a copy thereof, duly signed by the executive officer of the state board of health, shall be filed as a public record in the state department of health and a copy thereof shall be sent by the state board of health to each health officer within the state. The state board of health shall furnish certified copies of such code and its amendments and such certified copies shall be received in evidence in all courts or other judicial proceedings in the state. The provisions of the sanitary code shall have the force and effect of law.

Violations of the provisions of the sanitary code relating to house trailer camps, tourist camps, and house trailers are a misdemeanor. Each day on which a violation thereof continues is a separate offense.






Chapter 26 - MISSISSIPPI SAFE DRINKING WATER ACT OF 1997

IN GENERAL

§ 41-26-1 - Short title

This chapter shall be known and cited as the "Mississippi Safe Drinking Water Act of 1997."



§ 41-26-2 - Legislative purpose and intent

(1) The Legislature finds that:

(a) An adequate supply of safe, pure drinking water is essential to the public health and welfare and the maintenance of that supply through viable water systems is an important natural resource in the economic development of the state;

(b) The federal Safe Drinking Water Act, as amended, provides a comprehensive framework for regulating the collection, treatment, storage and distribution of potable water; and

(c) It is in the public interest of the state to assume primary enforcement responsibility under the federal Safe Drinking Water Act, as amended.

(2) The purposes of this chapter shall be:

(a) To establish a state program to assure provision of safe drinking water to the public by establishing drinking water standards consistent with the federal act and developing a state program to implement and enforce the standards. The standards shall protect the public health and welfare to the extent feasible using technology, treatment techniques and other means which are generally available.

(b) To develop a process for implementing plans for the provision of safe drinking water in emergencies;

(c) To provide public notice of potentially hazardous conditions that may exist in a water supply; and

(d) To authorize the director to prevent the creation of new potentially non-viable community water systems, to provide technical assistance to existing potentially non-viable systems to help those systems become viable and to encourage the elimination of non-viable systems whose problems cannot be corrected.

(3) It is the intent of the Legislature that the board in implementing Section 41-26-5(3) shall work cooperatively with organizations which provide training and assistance to public water systems. The board shall, consistent with state and federal law and rules and regulations and subject to the availability of funds, contract annually with and provide funding for those organizations. Any contract and funding shall be contingent upon receipt of an acceptable scope of work and cost proposal, as determined by the department and upon the contractor satisfactorily meeting performance objectives established in the contract.



§ 41-26-3 - Definitions

For purposes of this chapter, the following terms shall have the meaning ascribed herein unless the context clearly indicates otherwise:

(a) "Administrator" means the Administrator of the U.S. Environmental Protection Agency or the administrator's designee.

(b) "Board" means the Mississippi State Board of Health.

(c) "Community public water system" means a public water system serving at least fifteen (15) individual service connections used by year-round consumers or regularly servicing at least twenty-five (25) individual consumers year-round.

(d) "Construction" means any placement, assembly or installation of facilities or equipment, including contractual obligations to purchase those facilities or equipment, at the location where the equipment will be used, including any preparation work at any location.

(e) "Contaminant" means any physical, chemical, biological or radiological substance or matter in water.

(f) "Cross connection" means any direct interconnection between a public water system and a non-public water system or other source which may result in the contamination of the drinking water provided by the public water system.

(g) "Department" means the Mississippi State Department of Health.

(h) "Director" means the State Health Officer or the health officer's designee.

(i) "Federal act" means the Safe Drinking Water Act of 1974, as amended, principally codified as 42 U.S.C.S. Section 300f et seq.

(j) "Federal agency" means any department, agency or instrumentality of the United States.

(k) "Interested party" means any person claiming an interest in the water system operation that is the subject of the hearing and who may be affected by the water system.

(l) "Maximum contaminant level" means the maximum permissible level of a contaminant in water which is delivered to any user of a public water system.

(m) "Municipality" means a city, town, village or other public body created by state law, or an Indian tribal organization authorized by law.

(n) "National primary drinking water regulations" means primary drinking water regulations promulgated by the administrator under the federal act.

(o) "Nontransient, noncommunity public water system" means a public water system that is not a community water system and that regularly serves at least twenty-five (25) of the same persons over six (6) months per year.

(p) "Person" means an individual, corporation, company, association, partnership, municipality or federal agency.

(q) "Public water system" means a system for providing to the public piped water for human consumption through pipes or other constructed conveyances if the system has at least fifteen (15) service connections or regularly serves at least twenty-five (25) individuals. The term includes but is not limited to:

(i) Any collection, treatment, storage and distribution facilities under control of the operator of the system and used primarily in connection with the system; and

(ii) Any collection or pre-treatment storage facilities not under the control which are used primarily in connection with the system.

(r) "Semi-public water system" means a system for the provision to the public of water for human consumption through pipes or other constructed conveyances if the system has more than one but less than fifteen (15) service connections.

(s) "Supplier of water" means any person who owns, or controls a public water system.

(t) "Violator" means a public water system, an officer or director of a public water system, an operator, certified or otherwise, or any other person designated by a public water system or the department as the official responsible for the operation of a public water system.



§ 41-26-5 - Mississippi Primary Drinking Water Regulations

(1) In addition to any other duties required by law, the board shall have the following powers and duties concerning safe drinking water:

(a) To establish policies, requirements or standards governing the source, collection, distribution, purification, treatment and storage of water for public water systems as it deems necessary for the provision of safe drinking water;

(b) To adopt, modify, repeal and promulgate, after due notice and hearing and in accordance with the Mississippi Administrative Procedures Law and Section 41-26-6, and where not otherwise prohibited by federal or state law, to make exceptions to and grant exemptions and variances from, and to enforce rules and regulations implementing the powers and duties of the board under this chapter;

(c) To enter into, and to authorize the director to execute contracts, grants and cooperative agreements with, any federal or state agency or subdivision thereof, interstate agency, or any other person in connection with carrying out this chapter; and

(d) To discharge other powers, duties and responsibilities which may be necessary to implement this chapter.

(2) (a) Except as provided in Section 41-26-5(2)(b), regulations adopted under this section shall apply to each public water system in the state.

(b) Regulations shall not apply to a public water system:

(i) Which consists only of distribution and storage facilities, and which does not have any collection and treatment facilities;

(ii) Which obtains all of its water from, but is not owned or operated by, a public water system to which such regulations apply;

(iii) Which does not sell water to any person; and

(iv) Which is not a carrier which conveys passengers in interstate commerce.

(3) The board shall develop and implement a technical assistance program to help existing potentially non-viable community public water systems to become viable and to improve the technical, managerial or financial capabilities of small community public water systems. In developing this program, the board shall work cooperatively with organizations which currently provide training and assistance to public water systems.



§ 41-26-6 - Adoption of rules and regulations governing public water systems

(1) The board may adopt rules and regulations governing public water systems, but those rules and regulations shall, except as expressly required by law, be no more stringent or extensive in scope, coverage and effect than regulations promulgated by the United States Environmental Protection Agency.

(2) If federal regulations do not provide a standard, criteria or guidance addressing public water systems, the board may promulgate rules and regulations to address these matters when the board determines that the rules and regulations are necessary to protect the public health and welfare.

(3) Nothing in this section shall prohibit the director by order or in the approval of plans for construction or changes from placing additional requirements on a public water system on a case by case basis in order to provide for the quantity and quality of drinking water or to protect the public health and welfare.



§ 41-26-7 - Powers and duties of director

In addition to any other duties required by law, the director shall have the following powers and duties concerning safe drinking water:

(a) To exercise general supervision over the administration and enforcement of this chapter and applicable rules and regulations;

(b) To make inspections and investigations, collect samples and carry on research and analyses as may be necessary to carry out this chapter and applicable rules and regulations;

(c) To enter at all reasonable times onto any property other than the interior of a private dwelling to make inspections, conduct investigations or studies or enforce this chapter and applicable rules and regulations;

(d) To enter into contracts, grants or cooperative arrangements with any federal or state agency or subdivision thereof, interstate agency or any other person;

(e) To receive financial and technical assistance from the federal government and other public or private agencies or organizations;

(f) To participate in related programs of the federal government, other states, interstate agencies, or other public or private agencies or organizations;

(g) To establish adequate fiscal controls and accounting procedures to assure proper disbursement of and account for funds appropriated or otherwise necessary to carry out this chapter;

(h) To hold hearings, issue, modify or revoke orders, levy and collect any administrative fine or penalty and to enforce the laws, rules and regulations governing safe drinking water;

(i) To keep any records and make reports with respect to the activities of the department;

(j) To delegate any powers, duties and responsibilities as deemed appropriate to administer this chapter including delegation of any powers and duties regarding administrative enforcement to a designated administrative law judge or hearing officer; and

(k) To perform all acts necessary to carry out this chapter or the federal act.



§ 41-26-8 - Requirements for construction and operation of public water systems; role of director

(1) The director shall exercise general supervision over the construction and operation of public water systems throughout the state. The general supervision shall include all of the features of construction and operation of public water systems which do or may affect the sanitary quality or the quantity of the water supply.

(2) (a) No person shall construct or change any community public water system or nontransient, noncommunity public water system until the plans for that construction or change have been submitted to and approved by the director. Plans for the construction or change must be prepared by a professional engineer registered in this state.

(b) In addition, each applicant for a new community public water system or nontransient, noncommunity public water system shall submit an operation and maintenance plan for review and approval by the director. The plan must be approved before beginning construction.

(c) In granting any approval under this section, the director may specify any modifications, conditions or limitations as may be required for the protection of the public health and welfare.

(d) The director may also review the source of the water and the quantity of water to be withdrawn.

(e) Records of construction, including plans and descriptions of existing portions of a public water system, shall be made available to the department upon request.

(f) Each applicant for a new community public water system or nontransient, noncommunity public water system shall submit financial and managerial information as required by the public utilities staff. Following review of that information, the executive director of the public utilities staff shall certify in writing to the director the financial and managerial viability of the system if the executive director determines the system is viable. The director shall not approve the construction until that certification is received.

(g) The director shall not approve any plans for changes to an existing community public water system or nontransient, noncommunity public water system, if the director determines the changes would threaten the viability of the system or if the changes may overload the operational capabilities of the system.

(h) Those public water systems determined by the director to be appropriately providing corrosion control treatment shall effectively operate and maintain the system's water treatment facilities in order to continuously provide the optimum pH of the treated water or optimum dosage of corrosion inhibitor.

(3) Each semipublic water system shall notify the department of its location, a responsible party and the number of connections served. The department shall, to the extent practicable, take appropriate actions to ensure that records on semipublic water systems are up-to-date. The board may require water well drillers to provide information on wells drilled for use by semipublic water systems. The department shall at least annually collect a sample from each semipublic water system and shall analyze that sample at no cost to the semipublic water system for microbiological contaminants and any other contaminants deemed appropriate by the department. If the department finds levels of contaminants exceeding the Mississippi Primary Drinking Water Standards, the department shall notify the responsible party and shall provide technical assistance to the system to correct the problem. No semipublic water system shall be subject to the penalty provided under Section 41-26-31.



§ 41-26-9 - Action by director when contaminant is present in or likely to enter public water system

The director, upon receipt of information that a contaminant which is present in or is likely to enter a public water system may present an imminent and substantial endangerment to the public health, may take any actions deemed necessary to protect the public health. The actions may include, but shall not be limited to:

(a) Issuing any orders either on the initiative of the director or through a designated administrative law judge or hearing officer as may be necessary to protect the public health of users of the system, including travelers; and

(b) Commencing a civil action for appropriate relief, including a restraining order or permanent or temporary injunction.



§ 41-26-11 - Plan for provision of safe drinking water under emergency circumstances

The director shall develop an adequate plan for the provision of safe drinking water under emergency circumstances. If, in the judgment of the director, emergency circumstances exist in the state for safe drinking water, the director may take any actions deemed necessary to provide safe drinking water where it otherwise would not be available.



§ 41-26-13 - Notices of noncompliance, failure to perform monitoring, variances, and exemptions

(1) A public water system shall, as soon as practicable, notify the county or district health department, the board and the administrator if one (1) of the following conditions exist: (a) the system is not in compliance with the Mississippi Primary Drinking Water Regulations; (b) the system fails to perform monitoring required by regulations adopted by the board; (c) the system is subject to a variance granted for an inability to meet a maximum contaminant level requirement; (d) the system is subject to an exemption; or (e) the system fails to comply with the requirements prescribed by a variance or exemption.

(2) In addition, the system shall provide public notice. The notice shall be provided to the Mississippi State Department of Health at least once every three (3) months, and that public notice shall be published by the department on its Web site. The system shall provide notice that the drinking water quality reports are available on the Mississippi State Department of Health Web site by placing the notice, including the Web site address, in a newspaper of general circulation in the area which is served by the water system, as determined by the director. The notice shall not be placed in the legal section of the newspaper. The notice shall be furnished to the other communications media serving the area as soon as practicable after the discovery of any condition for which the notice is required. If the water bills of a public water system are issued more often than once every three (3) months, the notice shall be included in at least one (1) water bill of the system every three (3) months, and if a public water system issues its water bills less often than once every three (3) months, the notice shall be included in each water bill issued by the system.



§ 41-26-14 - Cross connection control program; legislative intent; adoption of regulations; certain cross connections designated as low hazard; requirements and deadlines for high hazard and low hazard cross connections; inspections; discontinuance of service for violations; local ordinances regulating cross connections or backflow preventer devices may not be more stringent than provisions of this section

(1) The department shall develop and implement a cross connection control program in accordance with this section. Before development of the cross connection control program, the department shall consult with the United States Environmental Protection Agency regarding the development of a federal cross connection control program. It is the intent of the Legislature that any cross connection control program developed and implemented by the department be equivalent to a federal program, unless otherwise provided in this section.

(2) (a) The board shall adopt regulations defining a high hazard cross connection and a low hazard cross connection. The board shall determine which low hazard cross connections pose a very low risk and therefore are below regulatory concern. Those low hazard cross connections posing a very low risk shall be exempt from the requirements of this section and shall not be required to have a backflow preventer device. In addition, the regulations shall specify those backflow preventer devices which are recommended to address both high hazard and low hazard cross connections.

(b) For the purposes of this section, the following cross connections shall be considered as low hazard cross connections posing a very low risk:

(i) Any lawn sprinkler system or lawn irrigation system that is connected to a public water system and was professionally installed, regardless of whether the system is underground or above ground or whether the system has pop-up sprinkler heads;

(ii) Any swimming pool that is connected to a public water system and was professionally installed, or any swimming pool that is connected to a public water system and has a fill line with an anti-siphon air gap;

(iii) Any water fountain or cooler that provides drinking water for human consumption, that is connected to a public water system and was professionally installed;

(iv) Any fire sprinkler system that contains only water or a dry pipe and no chemicals, that is connected to a public water system and was professionally installed; and

(v) Any commercial establishment that is connected to a public water system, that contains no cross connections directly with a dangerous or hazardous substance or material.

(c) For the purposes of this section, any lawn sprinkler system or lawn irrigation system that is connected to a public water system and either injects or stores lawn chemicals or is connected to a wastewater supply shall be considered as high hazard cross connections and not exempt from the requirements of this section; however, the local public water system shall not be required to conduct an on-site inspection to identify any such system under this paragraph (c).

(d) Any regulations that were adopted before April 12, 2001, to implement a cross connection control program shall be void to the extent those regulations are in conflict or inconsistent with this section.

(3) Before December 31, 2000, each public water system shall develop and implement a cross connection control program and shall conduct a survey and on-site visits, as necessary, to locate cross connections within its system. Single family dwellings and multifamily dwellings shall be excluded from the survey, unless the public water system has reason to believe a cross connection exists.

(4) Before June 30, 2001, each property owner identified by the public water system as having a high hazard cross connection shall install a backflow preventer device. If the property owner already has a backflow preventer device installed and the backflow preventer device functions properly, the public water system shall consider the backflow preventer device approved and shall allow the installed backflow preventer device to remain in place until the backflow preventer device fails to function properly. Additional backflow preventer devices shall not be required for carbonated beverage dispensers if (a) the water supply connection to the carbonated beverage dispenser is protected against backflow by a backflow preventer device conforming to ASSE 1022 or by an air gap, and (b) the backflow preventer device and the piping downstream from the device are not affected by carbon dioxide gas.

(5) Before June 30, 2004, each property owner identified by the public water system as having a low hazard cross connection shall install a backflow preventer device. This requirement does not apply to any low hazard cross connection that poses a very low risk. If the property owner already has a backflow preventer device installed and the backflow preventer device functions properly, the public water system shall consider the backflow preventer device approved and shall allow the installed backflow preventer device to remain in place until the backflow preventer device fails to function properly.

(6) Each high hazard backflow preventer device shall be inspected and tested at least annually. If a high hazard backflow preventer device fails to function properly, the property owner shall have the backflow preventer device repaired and retested or shall install a new approved backflow preventer device within thirty (30) days of the initial test. If a low hazard backflow preventer device fails to function properly, the property owner shall have the backflow preventer device repaired or shall install a new backflow preventer device within ninety (90) days after the date the backflow preventer device first fails to function properly.

(7) All inspection and testing of backflow preventer devices under this section shall be conducted by a certified tester, unless otherwise provided in the regulations of the board. Certified backflow preventer device testers shall be licensed by the department under those conditions as the department deems appropriate.

(8) If a property owner fails to install a backflow preventer device or fails to have a backflow preventer device tested as required by this section, the public water system may discontinue service to that property owner until the failure is corrected.

(9) After the dates specified in subsections (4) and (5) of this section, it is unlawful to install or allow the installation or maintenance of any cross connection, auxiliary intake or bypass, unless the source and quality of water from the auxiliary supply, the method of connection and the use and operation of that cross connection, auxiliary intake or bypass has been approved by the director. However, this subsection does not authorize the director to modify, supersede or suspend any provision of this section regarding backflow preventer devices.

(10) (a) A municipality, county or public water system shall not adopt or implement any ordinance, rule, regulation, standard or policy regarding cross connections or backflow preventer devices that is more stringent or extensive in scope, coverage or effect than the provisions of this section or any rules or regulations adopted by the board to implement this section, or is in conflict or inconsistent with the provisions of this section or any rules or regulations adopted by the board to implement this section. Any such ordinance, rule, regulation, standard or policy regarding cross connections or backflow preventer devices that was adopted before April 12, 2001, is void to the extent that it is more stringent or extensive in scope, coverage or effect than the provisions of this section or any rules or regulations adopted by the board to implement this section, or is in conflict or inconsistent with the provisions of this section or any rules or regulations adopted by the board to implement this section.

(b) If any municipality or county adopts or has previously adopted a building code, plumbing code or any other code that contains requirements or standards regarding cross connections or backflow preventer devices, the municipality or county or any public water system operating in the municipality or county shall not implement or enforce any such requirements or standards that are more stringent or extensive in scope, coverage or effect than the provisions of this section or any rules or regulations adopted by the board to implement this section, or are in conflict or inconsistent with the provisions of this section or any rules or regulations adopted by the board to implement this section.



§ 41-26-15 - Prohibited acts

The following acts and the causing of these acts are prohibited:

(a) Failure by a supplier of water to comply with the requirements of Section 41-26-13, or dissemination by that supplier of any false or misleading information with respect to notices required under Section 41-26-13, or with respect to remedial actions being undertaken to achieve compliance with Mississippi Primary Drinking Water Regulations;

(b) Failure by a supplier of water to comply with this chapter or applicable rules or regulations promulgated under this chapter, or with conditions of any variances or exemptions granted under this chapter;

(c) Failure by any person to comply with any order issued by the director, administrative law judge or hearing officer under this chapter;

(d) Refusal by a supplier of water to allow an authorized representative of the department to inspect any public water system;

(e) Contamination of a public water system;

(f) Intentionally damaging any pipe or other part of a public water system;

(g) Discharge of sewage or other waste at any location that may come into contact with a public water system intake, unless that discharge is permitted or authorized by a state or federal agency; and

(h) Abandonment or other termination of water services to more than fifty percent (50%) of the customers of a system by a supplier of water, without providing at least sixty (60) days' notice to all customers served by the public water system and the department.



§ 41-26-17 - Violation of chapter--complaint

(1) When the director or an employee of the department has reason to believe that a violation of this chapter, a rule or regulation promulgated under this chapter, any order of the director, or any limitation or condition of an approval has occurred, the director shall cause a written complaint to be served upon the alleged violator. The complaint shall specify the provisions of this chapter, rule or regulation, order or approval alleged to be violated and the facts alleged to constitute that violation. The complaint shall also require the alleged violator to appear before the director at a time and place specified in the notice to answer the charges. The time of appearance shall be at least five (5) days from the date of the service of the complaint.

(2) Except as provided in subsection (1) of this section, upon the filing of a complaint by any person alleging a violation of this chapter, a rule or regulation promulgated under this chapter, any order of the director or any limitation or condition of an approval, the director shall conduct an investigation of the complaint. Any complaint filed under this subsection shall be in writing, signed by the person making the allegation and filed with the director. If the director finds a basis for the complaint, the director shall cause written notice of the complaint, specifying the charges or allegations made, to be served upon the alleged violator. The notice shall also require the alleged violator to appear before the director at a time and place specified in the notice to answer the charges. The time of appearance shall be at least five (5) days from the date of the service of the complaint. If the director finds no basis for the complaint, the director shall dismiss the complaint.

(3) The director shall afford an opportunity for a hearing to the alleged violator at the time and place specified in the notice. On the basis of the facts determined at the hearing, the presiding official shall make findings of fact and conclusions of law and enter an order. The director shall give written notice of that order to the alleged violator and to any other persons appearing at the hearing or making written request for notice of the order. In addition to ordering corrections in the operation or maintenance of a public water system, and other measures which, in the opinion of the director, are necessary to ensure compliance with this chapter or the federal act or to safeguard the public health, the director may assess penalties as provided in Section 41-26-31.

(4) Except as otherwise expressly provided, any notice or other instrument issued by or under authority of this chapter may be served on any person affected and proof of that service may be made in like manner as in case of service of a summons in a civil action. Proof of service shall be filed in the office of the director. In addition, service may be made by mailing a copy of the notice, order or other instrument by certified mail, directed to the person affected at the person's last known post office address as shown by the files or records of the department, and proof thereof may be made by the affidavit of the person who did the mailing, filed in the office of the director.



§ 41-26-19 - Powers of director; hearings under chapter

(1) (a) Any hearing under this chapter may be conducted by the director or an administrative law judge or an administrative hearing officer designated by the director. The presiding official may conduct the hearings in the name of the director at any time and place as conditions and circumstances may warrant. The presiding official shall have the record of any hearing prepared which the official has conducted for the director.

(b) In any pending matters under this chapter, the director shall have the same powers to subpoena witnesses, administer oaths, examine witnesses under oath and conduct the hearing, as is now vested by law in the Mississippi Public Service Commission, for hearings before it. In addition, the director may issue all subpoenas, both at the instance of the petitioner and of the director. At any hearing the director, the staff of the department, any other petitioner or any other interested person, may offer proof, present witnesses and submit evidence. At the discretion of the presiding official, comments may be taken from members of the public who are subscribers of the public water system. Witnesses who are subpoenaed shall receive the same fees and mileage as in civil actions. In case of contumacy or refusal to obey a notice of hearing or subpoena issued under this section, the circuit court shall have jurisdiction, upon application of the director or the director's representative, to issue an order requiring that person to appear and testify or produce evidence as the case may require and any failure to obey that order of the court may be punished by the court as contempt. Failure to appear at any hearing, without prior authorization to do so from the director or the director's representative, may result in the director finding the alleged violator guilty of the charges complained of by default. An order may be entered, including the assessment of a penalty, which, in the opinion of the director, will best further the purposes of this chapter.

(2) All hearings shall be recorded either by a court reporter or by tape or mechanical recorders and subject to transcription upon order of the director or any interested person. If the request for transcription originates with an interested person, that person shall pay the cost prior to the production of the transcription.



§ 41-26-21 - Final order; cost bonds; appeal

Following the hearing, the presiding official shall enter an order which shall become a final order of the director, unless the petitioner or other interested person appearing at the hearing, shall, within ten (10) days after the date of the final order was made, appeal to the Chancery Court of the First Judicial District of Hinds County or the chancery court of the county of the situs, in whole or in part. The petitioner or other interested person shall give a cost bond with sufficient sureties, payable to the state in the sum of not less than One Hundred Dollars ($ 100.00) nor more than Five Hundred Dollars ($ 500.00), to be fixed in the order appealed from. The cost bond shall be filed with and approved by the director, who shall certify the bond, together with a certified copy of the record of the hearing in the matter, to the chancery court, which shall be the record of the cause. Except as provided in this section, an appeal to the chancery court as provided in this section shall not stay the execution of a final order of the director.

Any person who is aggrieved by any final order or other decision issued under this section may, within ten (10) days after the date of that order or decision, petition the Chancery Court of the First Judicial District of Hinds County or the chancery court of the county of the situs, in whole or in part, for an appeal with supersedeas. The chancellor shall grant a hearing on that petition. Upon good cause shown, the chancellor may grant the appeal with supersedeas. The appellant shall be required to post a bond with sufficient sureties according to law in an amount to be determined by the chancellor. Appeals shall be considered only upon the record as made at the hearing before the presiding official. The chancery court shall always be deemed open for hearing of appeals and the chancellor may hear the appeal in termtime or in vacation at any place in the chancellor's district. The appeal shall have precedence over all civil cases, except election contests. The chancery court shall review all questions of law and of fact. If no prejudicial error is found, the matter shall be affirmed and remanded to the director for enforcement. If a prejudicial error is found, the matter shall be reversed and the chancery court shall remand the matter to the director for appropriate action as may be indicated or necessary under the circumstances. Appeals may be taken from the chancery court to the Supreme Court in the manner as now required by law, but if a supersedeas is desired by the party appealing to the chancery court, that party may apply for the supersedeas to the chancellor, who shall award a writ of supersedeas, without additional bond, if in the chancellor's judgment material damage is not likely to result. If material damage is likely to result, the chancellor shall require a supersedeas bond as deemed proper, which shall be liable to the state for any damage.



§ 41-26-23 - Establishment of Drinking Water Quality Analysis Fund

(1) There is created in the State Treasury a fund to be designated as the "Drinking Water Quality Analysis Fund." The fund shall be treated as a special trust fund. Interest earned on the principal in the fund shall be credited by the Treasurer to the fund. The fund may receive monies from any available public or private source, including fees, proceeds and grants. The department shall expend or utilize monies in the fund to pay all reasonable direct and indirect costs of water quality analysis and related activities as required by the federal Safe Drinking Water Act, as amended. Monies in the fund at the end of the fiscal year shall be retained in the fund for use in the succeeding fiscal year. Except as provided in subsection (5) of this section, if the annual fees collected exceed the cost of administering the water quality analysis program in that fiscal year, the excess shall be applied to the cost of administering the program in the succeeding fiscal year. In the succeeding fiscal year, the total to be collected from fees shall be reduced by the excess retained in the fund and the assessment rates shall be adjusted proportionately.

(2) The department annually shall assess and collect fees for water quality analysis and related activities as required by the federal Safe Drinking Water Act, as amended, which shall not exceed Three Dollars ($ 3.00) per connection or Forty Thousand Dollars ($ 40,000.00) per system, whichever is less. The department annually shall adopt by rule, in accordance with the Administrative Procedures Law and following a public hearing, a fee schedule to cover all reasonable direct and indirect costs of water quality analysis and related activities as required by the federal Safe Drinking Water Act, as amended. In adopting a fee schedule, the department shall consider the recommendations of the advisory committee created in this section, if those recommendations are made in a timely manner as provided.

(3) An advisory committee is created to study the program needs and costs for the implementation of the water quality analysis program and to conduct an annual review of the needs and costs of administering that program. The annual review shall include an independent recommendation on an equitable fee schedule for the succeeding fiscal year. Each annual review report shall be due to the department by May 1. The advisory committee shall consist of one (1) member appointed by the Mississippi Rural Water Association, one (1) member appointed by the Mississippi Municipal Association, one (1) member appointed by the Mississippi Association of Supervisors and one (1) member appointed by the Mississippi Water and Pollution Control Operators Association, Inc.

(4) All suppliers of water for which water quality analysis and related activities as required by the federal Safe Drinking Water Act, as amended, are performed by the State Department of Health shall pay the water quality analysis fee within forty-five (45) days following receipt of an invoice from the department. In the discretion of the department, any supplier of water required to pay the fee shall be liable for a penalty equal to a maximum of two (2) times the amount of fees due and payable plus an amount necessary to reimburse the costs of delinquent fee collection for failure to pay the fee within ninety (90) days following the receipt of the invoice. Any person making sales to customers of water for residential, noncommercial or nonagricultural use and who recovers the fee required by this section or any portion thereof from any customer shall indicate on each statement rendered to customers that these fees are for water quality analyses required by the federal government under the Safe Drinking Water Act, as amended.

(5) There is created within the Drinking Water Quality Analysis Fund an equipment capital expenditure account, hereinafter referred to as the "account." The department may transfer any excess fees, not exceeding ten percent (10%) of the total fees assessed under this section, to the account. The balance in the account shall not exceed Five Hundred Thousand Dollars ($ 500,000.00). Funds in the account shall be used by the department, as appropriated by the Legislature, to defray the costs of purchasing new equipment or repairing existing equipment for the analysis of drinking water.



§ 41-26-25 - Creation of Public Water System Assistance Fund

(1) (a) There is created in the State Treasury a fund to be designated as the "Public Water System Assistance Fund." The fund shall contain two (2) accounts, designated as the "Public Water System Technical Assistance Account" and the "Public Water Systems Bond Operations Account."

(b) Monies in the Public Water System Technical Assistance Account shall be used to pay the reasonable direct and indirect costs of providing technical assistance to public water systems under the program established in Section 41-26-5. Monies in the Public Water Systems Bond Operations Account shall be used as ordered by the court under Section 41-26-31.

(2) Expenditures may be made from the fund upon requisition by the director.

(3) The fund shall be treated as a special trust fund. Interest earned on the principal shall be credited by the Treasurer to the fund.

(4) The fund may receive monies from any available public or private source, including, but not limited to, collection of fines, penalties or fees, proceeds from bond or other financial security forfeitures, interest, grants, taxes, public and private donations, petroleum violation escrow funds or refunds, and appropriated funds.



§ 41-26-31 - Enforcement of chapter; civil penalties

(1) If the director finds any person guilty of a violation of this chapter, any rule or regulation or written order of the director or any condition or limitation of an approval, the director may assess and levy a civil penalty of not more than Twenty-five Thousand Dollars ($ 25,000.00) for each violation, except as provided in Section 41-26-8(3). Each day of a continuing violation is a separate violation. Any penalty shall be assessed and levied by the director after a hearing as provided in this chapter. Appeals from the imposition of the civil penalty may be taken to the Chancery Court of the First Judicial District of Hinds County or the chancery court of the county of the situs, in whole or in part, as provided in Section 41-26-15. If the appellant desires to stay the execution of a civil penalty assessed under this section, the appellant shall give bond with sufficient sureties of one or more guaranty or surety companies authorized to do business in this state, payable to the State of Mississippi, in an amount equal to double the amount of any civil penalty assessed by the director, as to which the stay of execution is desired. If the judgment is affirmed, the appellant shall pay all costs of the assessment entered against the appellant.

(2) In addition to or in lieu of the penalty provided in subsection (1) of this section, the director may institute and maintain in the name of the state any proceedings necessary or appropriate to enforce this chapter, any rule or regulation or written order of the director or any condition or limitation of an approval. The proceedings may be filed and heard in the appropriate circuit, chancery, county or justice court of the county in which venue may lie, or in the Circuit, Chancery or County Court of the First Judicial District of Hinds County, as the case may be. The director may obtain mandatory or prohibitory injunctive relief, either temporary or permanent. In cases of imminent and substantial hazard or endangerment, it shall not be necessary that the state plead or prove: (a) that irreparable damage would result if the injunction did not issue; (b) that there is no adequate remedy at law; or (c) that a written order has first been issued for the alleged violation.

(3) In determining the amount of any penalty under this section, the director shall consider at a minimum:

(a) The willfulness of the violation;

(b) Costs of restoration and abatement;

(c) Economic benefit as a result of noncompliance;

(d) The seriousness of the violation, including any harm or hazard to the public health and welfare; and

(e) Past performance history.

(4) (a) The owner of any public water system found in violation of this chapter may submit to the director a plan for:

(i) The physical consolidation of the system with one or more other viable public water systems;

(ii) The consolidation of significant management and administrative functions of the system with one or more other viable public water systems or contract or satellite management of the system; or

(iii) The transfer of ownership of the system.

(b) If the director approves the plan and the plan is fully implemented as determined by the director, the director shall waive any penalty assessed under this section for a violation identified in the approved plan before the date on which the action specified in the approved plan was completed.

(5) (a) In addition to or in lieu of any other penalty imposed under this section, the director may require the owner of any public water system found in violation to provide a performance bond or other acceptable financial security instrument including, but not limited to, cash, negotiable bonds of the United States government or the state, or negotiable certificates of deposit or a letter of credit of any bank organized or transacting business in the state and insured by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation or a similar federal banking or savings and loan insurance organization to the department. The bond or financial security must be approved by the director. The purpose of the bond or other financial security shall be the protection of the health and welfare of the customers of the system. The board shall establish by regulation the acceptable forms of financial security and the amount of financial security required for the various types and sizes of facilities. The director shall notify the owner, in writing, of the form and amount of security required.

(b) The director may petition the Chancery Court of the First Judicial District of Hinds County for forfeiture of the bond or other financial security, if the director determines that:

(i) The continued operation or lack of operation of the system covered by this section represents a threat to the public health and welfare;

(ii) All reasonable and practical efforts under the circumstances have been made to obtain corrective actions from the violators; and

(iii) It does not appear that corrective actions can or will be taken within an appropriate time as determined by the director, or it appears the facility has been abandoned.

(c) The proceeds of any forfeiture shall be deposited in the Public Water Systems Bond Operations Account of the Public Water Systems Assistance Fund and shall be used as ordered by the court to address or correct the noncompliance at the system. The proceeds shall be in addition to any other funds otherwise appropriated to the department and may be expended under the authority of this section without additional action of the Legislature or the Department of Finance and Administration.

(d) If the court finds that a system has been abandoned or that services of a system have been terminated, the court may enter any orders regarding continued operations of that system as it deems necessary to protect the public health and welfare.

(6) (a) Any penalty assessed by the director under this section shall be due and payable within thirty (30) days after notification of the violator of the order, and shall be due and payable jointly or severally, as the order may require or allow.

(b) If the assessed penalty is not paid within the thirty (30) days, or within any additional time as the director may allow, the director may file suit in the Circuit Court of the First Judicial District of Hinds County or any other court with appropriate jurisdiction to enforce the order, collect the penalty and recover reasonable attorney's fees and all court costs.

(c) A copy of the administrative order shall be sufficient proof as to the decision of the director.

(7) All fines and penalties recovered or collected by the director under subsection (1) of this section shall be deposited in the Public Water Systems Technical Assistance Account of the Public Water Systems Assistance Fund.






COMMUNITY PUBLIC WATER SYSTEM

§ 41-26-101 - Management training for community public water system board members

(1) Each member elected or reelected after June 30, 1998, to serve on a governing board of any community public water system, except systems operated by municipalities with a population greater than ten thousand (10,000), shall attend a minimum of eight (8) hours of management training within two (2) years following the election of that board member. Any member failing to complete the management training within two (2) years after his election shall be subject to removal from the board by the remaining members. If a board member has undergone training and is reelected to the board, that board member shall not be required to attend training as provided by this subsection.

(2) The management training shall be organized by the State Department of Health, in cooperation with the Mississippi Rural Water Association and other organizations. The management training shall include information on water system management and financing, rate setting and structures, operations and maintenance, applicable laws and regulations, ethics, the duties and responsibilities of a board member and other information deemed necessary by the department after consultation with the association and other organizations. The department shall develop and provide all training materials. The department may charge a fee not to exceed Seventy-five Dollars ($ 75.00) per member to defray the actual costs of providing the materials and training. These costs shall be reimbursed to the board member as an expense of the community public water system.

(3) To avoid board members having to interfere with their jobs or employment, management training sessions may be divided into segments and, to the greatest extent possible, shall be scheduled for evening sessions. The department shall conduct management training on a regional basis and shall use community college or other public facilities for the convenience of board members.

(4) The department may make exceptions to and grant exemptions and variances to the requirements of this section for good cause shown.



§ 41-26-103 - Repealed

Laws, 1999, ch. 472, § 1; Laws, 2002, ch. 383, § 1, eff from and after July 1, 2002.









Chapter 27 - MOSQUITO CONTROL

Article 1 - COUNTY MOSQUITO CONTROL COMMISSIONS

§ 41-27-1 - County mosquito control commission authorized

The county board of supervisors in any county of this state may, with the approval of the state health officer, appoint three (3) persons who will constitute a board of commissioners of said county to be known as "The County Mosquito Control Commission," (inserting the name of the county in and for which the commissioners are appointed). The commissioners first so appointed in any county shall hold office respectively for the term of one (1), two (2) and three (3) years, as indicated and fixed in the order of appointment. All such commissioners, after the first appointment, shall be so appointed for the full term of three (3) years. Vacancies in the said commission occurring by resignation or otherwise shall be filled by the county board of supervisors with the approval of the state health officer, and the persons appointed to fill such vacancies shall be appointed for the unexpired term only. Such persons so appointed, when duly qualified, constituting such commission, and their successors are hereby created a body politic, with power to sue and be sued, to use a common seal and make bylaws.

The members of any such commission shall serve without compensation, except that the necessary expenses of each commissioner for actual attendance of meetings and a per diem as provided in Section 25-3-69 shall be allowed and paid. No commissioner shall be paid per diem in excess of two (2) meetings per month. The president and secretary shall furnish bond in the amount of Five Thousand Dollars ($ 5,000.00) each, the fee for same to be charged to available funds obtained for the work herein mentioned. No persons employed by the said commission shall be a member thereof. Before entering upon the duties of his office each commissioner shall take and subscribe an oath or affirmation before the clerk of the county in and for which he is appointed, to faithfully and impartially perform the duties of his office, which oath or affirmation shall be filed with the clerk of the county wherein the commission of which he is a member is appointed. Every such commission shall annually choose from among its members a president and treasurer, and employ a director who is trained in mosquito control operations, and whose duty it shall be to direct the work of the commission as its executive. Every such commission shall employ a clerk or secretary, and such other help as it may deem necessary to carry out the purposes of this article. It may also determine the duties and compensation of such employees, and make all rules and regulations respecting the same.

It shall be the duty of the county board of supervisors in each county to provide such commission with a suitable office where its meetings may be held, its maps, plans, documents, records, and accounts shall be kept, and office work carried on. The commission shall hold monthly meetings, and not less than two (2) members shall constitute a quorum.



§ 41-27-3 - Director of State Board of Health to be member

The state health officer shall be a member ex-officio of each county mosquito control commission and shall co-operate with them for the effective carrying out of their plans and work. The said state health officer shall serve without compensation, except that the necessary expenses actually incurred by him in the attendance of meetings of said commissions shall be allowed and paid.



§ 41-27-5 - Duties of State Board of Health

The State Board of Health, or its representative, shall, upon request of a county mosquito control commission, furnish the said commission with such surveys, maps, information, and advice as may be available for the prosecution of the work, or, as in its opinion, will be of advantage in connection therewith. The expenses of surveys shall be paid, in whole or in part, by the said commission.



§ 41-27-7 - Outside aid may be accepted

The county board of supervisors and the county mosquito control commission, may with the approval of the state health officer receive and accept any aid whatsoever from any source calculated to further the success of a plan or plans based on this article.



§ 41-27-9 - Powers of commission

Every such county mosquito control commission shall have the power to eliminate all breeding and producing places of mosquitoes within the county where it is appointed, and to do and perform all acts and to carry out all plans which in its opinion and judgment may be necessary or proper for the survey and elimination of breeding and producing places of mosquitoes or which will tend to exterminate mosquitoes within said county.

In addition to its primary responsibility for mosquito control, each commission shall also have the power and authority within its discretion and capability to provide services to any member county or any municipality within a member county on a one (1) time or continuing basis for the control and elimination of other pests of a public health or annoyance nature on any public property belonging to such county or municipality; provided, however, that the board of supervisors of a county or a governing body of a municipality located in a member county may request such services for specified private property by adoption of an order spread upon the minutes of such board or governing body stating that such services are necessary in the interest of public health and setting forth the facts upon which such finding is based. The actual cost of such services shall be paid in full by the county or municipality requesting same. All claims arising hereunder shall be billed directly to the requesting county or municipality and shall be processed by such county or municipality under normal claims procedure.



§ 41-27-11 - Plans and estimates of cost to be filed annually

Each county mosquito control commission shall, on or before the first day of November in each and every year, file with the state health officer a detailed estimate of the moneys required for the ensuing year, and a plan of the work to be done and the methods to be employed. The said state health officer shall have the power to approve, modify, or alter the said estimates, plans and methods. The estimate, plan and method finally approved by him shall be forwarded to the county board of supervisors in each county on or before the first day of December following its receipt.



§ 41-27-13 - Source of funds

The county board of supervisors of each county, or other body having control of the finances thereof, may include the amount of money, approved by the County Mosquito Control Commission and the State Health Officer, annually in the general fund levy.



§ 41-27-15 - How funds are to be expended

The moneys so raised, or so much thereof as may be required, may be paid from time to time for the operations, work, materials and labor of the county mosquito control commission, duly signed and approved by the president and secretary thereof by order of the board of supervisors.



§ 41-27-17 - Annual report to be filed

It shall be the duty of each county mosquito control commission annually, on or before the 20th day of January in each year, to submit to the state health officer and the county board of supervisors in its respective county, a report setting forth the amount of moneys expended during the previous year, the methods employed, the work accomplished, and any other information which, in the judgment of the board of supervisors, may seem pertinent.



§ 41-27-19 - Two counties may act jointly

Two or more counties may combine for the purpose of carrying out the provisions of this article in the respective counties, each county retaining all rights set forth in this article. The commissioners in the counties combined may enter into agreement to employ for purposes of economy, the same director and other personnel for the work of the commission in the counties so combined, all expenses, including salaries, labor, material, and the like being paid by the county in which the work is performed.



§ 41-27-21 - Fiscal management where two or more counties act jointly

When two or more counties act jointly under the mosquito control provisions of this article, especially under the provisions of Section 41-27-19, the fiscal control thereof, including the apportionment of funds and the payment of expenses in connection with such work, shall be made as provided in Sections 41-27-23 through 41-27-31.



§ 41-27-23 - Boards of supervisors to indicate amount of funds to be applied to control work; notice to other counties; withdrawal by dissatisfied county

The board of supervisors of each county so combined in such joint agreement shall, at the time of making and approving the budget of such county for the ensuing year, clearly state the amount of funds to be applied to mosquito control work under the authority of such joint agreement. It shall be the duty of the clerk of each board of supervisors, upon the fixing and approving of such budget, to notify by letter addressed to the presidents of the boards of supervisors of each other county included in such joint activity the amount provided for such mosquito control work in said budget. In event any county included in such joint activity by its board of supervisors should be dissatisfied with the amount of funds allocated by any other county within such group for the aforesaid purpose, such county shall have the right, by order spread upon its minutes and a copy thereof mailed to the president of the board of supervisors of each other county in such joint agreement, of the withdrawal of such dissatisfied county from said agreement and, insofar as such dissatisfied county shall be concerned, the said agreement shall be terminated.



§ 41-27-25 - Approval and allowance for payment of expenses and claims; forwarding of copies of minute entries of approved claims

On or before the first day of each month following such agreement, and as long as the agreement remains in effect, the county mosquito control commission for each of the counties in such joint agreement shall meet and approve and allow for payment of all expenses, including salaries, labor, material, and the like to be paid by the county in which the work for such claims was done or performed and for which such materials were purchased during the month. The claims so approved for payment shall be entered upon the minutes of such county mosquito control commission and a copy thereof, certified by either the president or secretary of such county mosquito control commission, shall be mailed to the clerk of the board of supervisors of the county for which such county mosquito control commission was appointed, and a copy thereof mailed to the president of the board of supervisors and the president of the county mosquito control commission appointed and acting for the other counties in said agreement.



§ 41-27-27 - Submission of list of claims to boards of supervisors; issuance of county warrants

Upon receipt of a certified copy of such approved list of claims and expenses, and at the time when other claims are considered by the several boards of supervisors of the counties in such agreement, the clerks of such boards of supervisors shall submit such list of approved claims to such boards of supervisors for their approval, and a county warrant shall be ordered issued, payable to the president and secretary of the joint, or combined, mosquito control commission of such counties.



§ 41-27-29 - Duties of county mosquito control commissions and joint mosquito control commission

Each county mosquito control commission and the joint mosquito control commission shall be subject to and perform the following:

(a) Upon receipt of the county warrant from each of the cooperating counties, the president and secretary of the joint commission shall cause said warrant to be deposited into the credit of an appropriate fund to be established by said joint commission in a bank which shall be one of the banks then or theretofore designated as a county depository by the board of supervisors of the county in which such bank is located and be disbursed by check or pay warrant over the signatures of the president and secretary for such purposes and only for such purposes as have been approved and allowed as provided in Section 41-27-25. The president and secretary of the joint commission shall be liable on their official bonds for the disbursement of funds as herein provided.

(b) All purchases and expenditures shall be made in accordance with the laws applicable to county purchases and expenditures.

(c) The president and secretary issuing checks or pay warrants shall withhold from wages and salaries paid to each employee each month the required federal income tax, social security tax, and state retirement contribution in accordance with the requirements of the county in which the respective employees reside.

(d) At the end of each month the commission making disbursements shall report and remit the respective amounts so withheld to the chancery clerk of the county in which each employee resides, for incorporation by said clerk in the reports required to be made by said clerk, as county auditor for said county. Said report shall be made in such form as required by the chancery clerk in each county.

(e) The books and all records of each county commission and the joint commission shall be made available and subject to such audits as the respective county auditors of the cooperating counties and the state auditor may deem proper and necessary.



§ 41-27-31 - Elimination of county in default from membership of joint mosquito control commission

In event a county being a member of such joint mosquito control commission shall fail or refuse, within a reasonable time, to issue and deliver to the president of such joint mosquito control commission a valid warrant in payment of its proportionate part of such expenses, the other county or counties being members of such joint mosquito control commission shall have the right, upon written notice to the president of the board of supervisors so in default, to eliminate such default county from membership in such joint mosquito control commission.



§ 41-27-33 - Existing laws not affected

Nothing in this article shall be construed to alter, amend, modify, or repeal any statute conferring upon state or local boards of health any powers or duties in connection with the extermination of mosquitoes in this state, but this article shall be construed to be supplementary thereto.






Article 3 - RICE FIELD MOSQUITO CONTROL LAW

§ 41-27-101 - Declaration of purpose

This article is passed with the knowledge and in recognition of the fact that the cultivation of rice systematically breeds a mosquito known as the "rice field mosquito," and that in areas where rice is produced within the State of Mississippi, such mosquitoes have become a nuisance affecting the health and welfare of residents in and around such areas, and this article is designed to provide a method of control and extermination of such mosquitos in rice producing areas.



§ 41-27-103 - County mosquito control commission created

When, in any county of this state other than a county bordering on the Mississippi Sound or Gulf of Mexico, a petition, signed by fifty (50) or more qualified electors of such county, shall be presented to the board of supervisors of such county, requesting that a county mosquito control commission for such county be created, the board of supervisors may, within sixty (60) days from the date of the filing of the petition with the clerk of the board, create a county mosquito control commission, and the order creating said county mosquito control commission shall be entered on the minutes of the board of supervisors. The said order shall name three (3) commissioners, one (1) of whom shall be designated as temporary chairman, and shall set a time, date, and place for a meeting to organize said commission. The date of said organizational meeting shall be within sixty (60) days from the date of said order.



§ 41-27-105 - Members; vacancy

There shall be three (3) members of the county mosquito control commission composed of the county agricultural extension agent, the county health officer and a rice producer. The county agricultural extension agent and the county health officer shall serve as permanent members by virtue of their office. The rice producer shall be appointed for a term of three (3) years. The board of supervisors shall have power to fill the vacancy caused by resignation or otherwise of the rice producer.



§ 41-27-107 - General powers of commission

When the county mosquito control commission has been created and the members thereof appointed and qualified, the members of the commission and their successors are hereby created and empowered as a body politic, with the power to sue and be sued, to use a common seal, to make bylaws and to do all other acts and things necessary and incident to carrying out the provisions of this article. The commission shall have the power to employ sufficient personnel to carry out the provisions of this article.



§ 41-27-109 - Meeting; officers; bonds

The first meeting of the county mosquito control commission shall be held at the time, date and place designated in the order of the board of supervisors creating same. The temporary chairman named by the board of supervisors shall preside at such meeting until a president and secretary shall be elected from among the members of the commission. The secretary shall keep a record of the minutes and proceedings of such commission in a minute book of the commission. The commission shall have power to make such bylaws, rules, and regulations as may be necessary to carry out their duties and the commission shall provide for such regular meetings as are necessary, not to exceed one regular meeting per month, and to make provisions for calling special meetings. Before entering upon their duties as commissioners, such persons so appointed shall enter into a bond with sufficient sureties in the penal sum of Five Thousand Dollars ($ 5,000.00) conditioned upon the faithful performance of their duties. Said bond must be approved by the board of supervisors.



§ 41-27-111 - Compensation

The two (2) members of the county mosquito control commission who serve by virtue of their office shall serve without compensation. The appointed member of the commission shall serve without compensation except that the necessary expenses for actual attendance of the meetings of the commission and a per diem of Five Dollars ($ 5.00), not to exceed the sum of Twenty-five Dollars ($ 25.00) for any one (1) month, shall be allowed and paid by the board of supervisors as provided in this article.



§ 41-27-113 - Commission to investigate feasibility of rice field mosquito control plan; report thereon

The county mosquito control commission shall, immediately after the organizational meeting, make an investigation to ascertain and determine a feasible method for the control and extermination of rice field mosquitoes within the county. If a feasible method of control and extermination be found, the commission shall make investigations to determine the estimated cost of a mosquito control program on the following basis:

The commission shall, as nearly as possible, ascertain the estimated number of acres of land within the county upon which rice will be planted the next following crop year. The commission shall then estimate the total cost of the poison or other control material which would be needed for the control of rice field mosquitoes on the estimated acreage to be planted, the total cost of application of the poison or other control material, and the cost of administering the program, including salaries of such personnel as may be needed for the efficient administration of the program. When such information has been obtained by the commission, it shall submit a detailed report to the board of supervisors, showing all such costs and information, and the basis for such determination. Such investigation and report shall be submitted to the board of supervisors annually thereafter so long as a mosquito control program is continued, with such annual reports being filed not later than January 1st of each year.

The board of supervisors shall, within sixty (60) days after the commission's report is filed, determine whether or not the mosquito control program described in said report is feasible or practical, considering among other factors the cost involved. If the board of supervisors finds that such a program is not feasible or practical, it shall enter an order abolishing the commission. All expenses incurred by said commission shall be paid by the board of supervisors out of the general county fund.



§ 41-27-115 - Board of supervisors may require permit for rice production

If the board of supervisors finds that a mosquito control program is feasible and practical, it shall enter an order requiring all persons, firms, associations and corporations who are to engage in planting or producing rice for the following crop year to obtain permits for such rice production. The fee for such permits shall be based on the total acreage of the applicant which is to be devoted to rice production. The board of supervisors may fix the cost per acre of such permit so that each of the estimated acres of rice to be planted during the following crop year shall bear its pro rata part of the total cost of the program.



§ 41-27-117 - Application for permit

The permits and applications therefor, shall be in a form prescribed by the board of supervisors. Each applicant shall, on or before March 31st of each year, make application for said permit at the office of the tax collector of said county. Such application shall include the name or names of the persons applying for such permit, a description of the land to be planted in rice for the following crop year, and such other information as may be required by the board of supervisors. Said application shall contain a statement to the effect that the applicant thereby gives his consent for the application of poison or other mosquito control material to the land to be planted in rice, by the commission or its employees. The tax collector, upon receipt of the application and the payment of the fee which shall be computed by multiplying the total number of acres of land to be planted in rice by such applicant by the cost per acre set by the board of supervisors, shall issue the permit to the applicant. All moneys collected from the sale of such permits shall be placed in a special fund for the mosquito control district in the county depository.



§ 41-27-119 - Office facilities for commission; expenses; employees

The board of supervisors shall furnish office facilities for the commission, and shall pay all expenses of the commission, including reimbursement for expenses per diem, and salaries of employees, out of the funds obtained from the sale of permits. The tax collector of any county in which a county mosquito control program is in effect, may employ such person or persons as are necessary to take such applications and issue such permits. The compensation of said employees shall be allowed by the board of supervisors and paid out of the funds obtained from the sale of permits.



§ 41-27-121 - Other powers of commission

The county mosquito control commission shall have the right to employ such individuals as are necessary, and to purchase such equipment as shall be necessary, for the application of poison or other mosquito control material to the lands within the county to be planted in rice. The commission shall also have authority to contract with persons, firms or corporations, for the application of poison or other mosquito control material to the lands which will be planted in rice. The commission, its employees, or individuals contracted with for the purpose of applying such poison or other mosquito control material shall have the right to go upon the lands to be planted in rice within such district and apply such poison or other mosquito control material as may be needed to control and exterminate rice field mosquitoes.



§ 41-27-123 - Penalty for failure to comply with provisions of article

Any person, firm, association or corporation, engaging in the planting or producing of rice, who fails to comply with the provisions of this article where a county mosquito control program is in effect, shall be penalized as follows:

(1) Five percent (5%) penalty, on total cost of permit, for applications filed after March 31st;

(2) Five percent (5%) penalty, for applications in which the total acreage stated is less than the actual total acreage planted, where such mistake is not willful, such assessment applying to the additional cost of such permit;

(3) Fifty percent (50%) penalty, for each acre where applicant willfully states acreage lower than that planted, the penalty applying to the acreage planted in excess of that stated in the permit.

The above penalties are to be in addition to the cost of the permit as determined by the board of supervisors. Said penalties shall be assessed by the county mosquito control commission whenever a violation of this article is discovered. In the event a proper permit is not obtained, then the cost of said permit and the penalties herein provided for, shall be a lien against all rice grown or produced by the person or persons failing to comply with the provisions of this article.



§ 41-27-125 - Criminal penalty

Anyone willfully refusing to comply with this article shall be guilty of a misdemeanor, and upon conviction thereof, be fined not less than One Hundred Dollars ($ 100.00), nor more than Five Hundred Dollars ($ 500.00), or be imprisoned in the county jail not less than fifteen (15) days, nor more than ninety (90) days, or be both so fined and imprisoned.



§ 41-27-127 - Funds for carrying on program; tax on property

If the cost of the mosquito control program for any year exceeds the estimated cost and if the program funds become exhausted, then the board of supervisors may transfer from the general county fund, sufficient money to complete the program for such year. Such board may borrow money for such purpose by issuance of its note, said note and interest thereon to be paid on or before April 15th of the following year, and such board may levy a tax on the taxable property in the county sufficient to produce funds to pay said note and interest thereon.



§ 41-27-129 - Cooperating with state or federal agency

The board of supervisors and the county mosquito control commission are hereby authorized and empowered to accept funds from any state or federal agency and to cooperate with any state or federal agency in carrying out the provisions of this article.



§ 41-27-131 - Funds shall be placed in special fund in county depository

All funds used for a mosquito control program shall be placed in a special fund in the county depository and shall be paid out by the county auditor on order of the board of supervisors. The board of supervisors shall not order such funds paid except on orders signed by a majority of the members of the commission and supported by properly itemized invoices or accounts.



§ 41-27-133 - Commission may be abolished and program terminated

At any time the board of supervisors, in its discretion, may decide that a county mosquito control program is not feasible or that the need therefor no longer exists, in such event, the board of supervisors by order spread upon its minutes may abolish the county mosquito control commission and terminate such mosquito control program. In the event any such commission is abolished, any funds on hand for the use of such program, shall be transferred to the general fund of the county.









Chapter 28 - DIABETES

§ 41-28-1 - Definitions

The words and terms as used in this chapter shall have the following meanings:

(a) "State health officer" shall mean the state health officer of the state board of health, or his designated representative.

(b) "Board" shall mean the state board of health.



§ 41-28-3 - Program of public education and awareness of symptoms and care and treatment of diabetes to be established

The State Board of Health is authorized to establish a program of public education and awareness of the symptoms and care and treatment of persons suffering from diabetes. The program shall be designed to disseminate information to the public, to the medical and paramedical communities, and others, relating to the symptoms, care and treatment of diabetes.



§ 41-28-5 - General duties of state board of health

The board is authorized to:

(a) Assist in the development and expansion of educational programs for persons suffering from diabetes, including self-administration, prevention and home care and other medical and dental procedures and techniques designed to provide maximum control over any episodes typical of this condition;

(b) Enter into agreements with nonprofit organizations for the dissemination of such public information, through all forms of news media, local chapters or organizations, and other persons qualified to perform such functions;

(c) Employ all necessary administrative personnel as may be provided in its budget to carry out the provisions of this chapter; and

(d) Promulgate all rules and regulations necessary to effectuate the purposes of this chapter.






Chapter 29 - POISONS, DRUGS AND OTHER CONTROLLED SUBSTANCES

Article 1 - CAUSTIC POISONS

§ 41-29-1 - Short title

This article may be cited as the Mississippi Caustic Poison Law of 1930.



§ 41-29-3 - Declaration of purpose

The distribution and/or sale of certain dangerous, caustic or corrosive acids, alkalis and other nonlabeled poisonous substances or articles in the State of Mississippi, shall be in keeping with the regulations mentioned and outlined in this article.



§ 41-29-5 - "Dangerous caustic or corrosive substance" defined

The term "dangerous caustic or corrosive substance" means each and all of the acids, alkalis, and substances named below:

(a) Hydrochloric acid and any preparation containing free or chemically unneutralized hydrochloric acid (HCl) in a concentration of ten percent (10%) or more;

(b) Sulphuric acids and any preparation containing free or chemically unneutralized sulphuric acid (H2SO4) in a concentration of ten percent (10%) or more;

(c) Nitric acid or any preparation containing free or chemically unneutralized nitric acid (HNO3) in a concentration of five percent (5%) or more;

(d) Carbolic acid (C6H5OH), otherwise known as phenol, and any preparation containing carbolic acid in a concentration of five percent (5%) or more;

(e) Oxalic acid and any preparation containing free or chemically unneutralized oxalic acid (H2C2O4) in a concentration of ten percent (10%) or more;

(f) Any salt of oxalic acid, other than cerium oxalate, and any preparation containing any such salt in a concentration of ten percent (10%) or more;

(g) Acetic acid or any preparation containing free or chemically unneutralized acetic acid (HC2H3O2) in a concentration of twenty percent (20%) or more;

(h) Hypochlorous acid, either free or combined, and any preparation containing the same in a concentration so as to yield ten percent (10%) or more by weight of available chlorine, excluding calx chlorinata, bleaching powder, and chloride of lime;

(i) Potassium hydroxide and any preparation containing free or chemically unneutralized potassium hydroxide (KOH), including caustic potash and Vienna paste, in a concentration of ten percent (10%) or more;

(j) Sodium hydroxide and any preparation containing free or chemically unneutralized sodium hydroxide (NaOH), including caustic soda and lye, in a concentration of ten percent (10%) or more;

(k) Silver nitrate, sometimes known as lunar caustic, and any preparation containing silver nitrate (AgNO3) in a concentration of five percent (5%) or more, and

(l) Ammonia water and any preparation yielding free or chemically uncombined ammonia (NH3), including ammonium hydroxide and "hartshorn" in a concentration of five percent (5%) or more.

However, the provisions of this article shall not apply to "white arsenic and sal soda."



§ 41-29-7 - "Misbranded parcel, package, or container" defined

The term "misbranded parcel, package, or container" means a retail parcel, package, or container of any dangerous caustic or corrosive substance for household use, not bearing a conspicuous, easily legible label or sticker, containing:

(a) The name of the article;

(b) The name and place of business of the manufacturer, packer, seller, or distributor;

(c) The word "POISON," running parallel with the main body of reading matter on said label or sticker, on a clear, plain background of a distinctly contrasting color, in uncondensed gothic capital letters, the letters to be not less than 24 point size, unless there is on said label or sticker no other type so large, in which event the type shall be not smaller than the largest type on the label or sticker, and

(d) Directions for treatment in case of accidental personal injury by the dangerous caustic or corrosive substance. Such directions need not, however, appear on labels or stickers on parcels, packages, or containers at the time of shipment or of delivery for shipment by manufacturers or wholesalers for other than household use.



§ 41-29-9 - Prohibited acts; guaranty; exceptions

No person shall sell, barter, or exchange, or receive, hold, pack, or display, or offer for sale, barter, or exchange, in the State of Mississippi, any dangerous caustic or corrosive substance, in a misbranded parcel, package, or container, said parcel, package, or container being designed for household use. However, household products for cleaning and washing purposes, subject to this article, and labeled in accordance therewith, may be sold, offered for sale, held for sale and distributed in this state by any dealer, wholesale or retail.

No person shall be liable to prosecution and conviction under this article when he establishes a guaranty bearing the signature and address of a vendor residing in the United States from whom he purchased the dangerous caustic or corrosive substance, to the effect that such substance is not misbranded within the meaning of this article. No person in this state shall give any such guaranty when such dangerous caustic or corrosive substance is in fact misbranded within the meaning of this article.

This article is not to be construed as applying to any substance, subject to this article, sold at wholesale or retail for use by a retail druggist in filling, or in dispensing in pursuance of a prescription by a physician, dentist or veterinarian, or for use by or under the direction of a physician, dentist or veterinarian, or for use by a chemist in the practice or teaching of his profession, or for any industrial or professional use or for use in any of the arts and sciences.



§ 41-29-11 - Penalties

Any person violating the provisions of Section 41-29-9 shall, upon conviction thereof, be punished by a fine of not less than Twenty-five Dollars ($ 25.00), or more than Two Hundred Dollars ($ 200.00), or by imprisonment of not more than ninety (90) days, or by both such fine and imprisonment, in the discretion of the court.



§ 41-29-13 - Confiscation

Any dangerous caustic or corrosive substance in a misbranded parcel, package, or container suitable for household use, that is being sold, bartered, or exchanged, or held, displayed, or offered for sale, barter, or exchange, shall be liable to be proceeded against in any court within the jurisdiction of which the same is found, and seized for confiscation by a process of libel. If such substance is condemned as misbranded, by said court, it shall be disposed of by destruction or sale, as the court may direct. If sold, the proceeds, less the actual costs and charges, shall be paid over to the state treasurer, but such substance shall not be sold contrary to the laws of the state. However, upon the payment of the costs of such proceedings and the execution and delivery of a good and sufficient bond to the effect that such substance will not be unlawfully sold or otherwise disposed of, the court may by order direct that such substance be delivered to the owner thereof. Such condemnation proceeding shall conform as near as may be to proceedings in the condemnation of any article held contrary to the laws of this state.



§ 41-29-15 - Sheriff's duties

The sheriff's office in each county in the state shall enforce the provisions of this article, and the sheriff is authorized and empowered to approve and register such brands and labels intended for use under the provisions of this article as may be submitted to him for that purpose and as may in his judgment conform to the requirements of this article. However, in any prosecution under this article, the fact that any brand or label involved in said prosecution has not been submitted to said sheriff's office for approval, or if submitted, has not been approved by him, shall be immaterial.



§ 41-29-17 - Duties of district attorney, county attorney and justice of the peace

Every district attorney, county attorney or justice of the peace, to whom there is presented, or who in any way procures, satisfactory evidence of any violation of the provisions of this article, shall cause appropriate proceedings to be commenced and prosecuted in the proper courts, without delay, for the enforcement of the penalties provided in this article.






Article 3 - UNIFORM CONTROLLED SUBSTANCES LAW

§ 41-29-101 - Title of article

This article is to be known as the Uniform Controlled Substances Law.



§ 41-29-103 - Purpose

The purpose of this article is to make, wherever possible, the law of Mississippi uniform with that of states having the same or similar laws.



§ 41-29-105 - Definitions

The following words and phrases, as used in this article, shall have the following meanings, unless the context otherwise requires:

(a) "Administer" means the direct application of a controlled substance, whether by injection, inhalation, ingestion or any other means, to the body of a patient or research subject by:

(1) A practitioner (or, in his presence, by his authorized agent); or

(2) The patient or research subject at the direction and in the presence of the practitioner.

(b) "Agent" means an authorized person who acts on behalf of or at the direction of a manufacturer, distributor or dispenser. Such word does not include a common or contract carrier, public warehouseman or employee of the carrier or warehouseman. This definition shall not be applied to the term "agent" when such term clearly designates a member or officer of the Bureau of Narcotics or other law enforcement organization.

(c) "Board" means the Mississippi State Board of Medical Licensure.

(d) "Bureau" means the Mississippi Bureau of Narcotics. However, where the title "Bureau of Drug Enforcement" occurs, that term shall also refer to the Mississippi Bureau of Narcotics.

(e) "Commissioner" means the Commissioner of the Department of Public Safety.

(f) "Controlled substance" means a drug, substance or immediate precursor in Schedules I through V of Sections 41-29-113 through 41-29-121.

(g) "Counterfeit substance" means a controlled substance which, or the container or labeling of which, without authorization, bears the trademark, trade name, or other identifying mark, imprint, number or device, or any likeness thereof, of a manufacturer, distributor or dispenser other than the person who in fact manufactured, distributed or dispensed the substance.

(h) "Deliver" or "delivery" means the actual, constructive, or attempted transfer from one person to another of a controlled substance, whether or not there is an agency relationship.

(i) "Director" means the Director of the Bureau of Narcotics.

(j) "Dispense" means to deliver a controlled substance to an ultimate user or research subject by or pursuant to the lawful order of a practitioner, including the prescribing, administering, packaging, labeling or compounding necessary to prepare the substance for that delivery.

(k) "Dispenser" means a practitioner who dispenses.

(l) "Distribute" means to deliver other than by administering or dispensing a controlled substance.

(m) "Distributor" means a person who distributes.

(n) "Drug" means (1) a substance recognized as a drug in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, or official National Formulary, or any supplement to any of them; (2) a substance intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in man or animals; (3) a substance (other than food) intended to affect the structure or any function of the body of man or animals; and (4) a substance intended for use as a component of any article specified in this paragraph. Such word does not include devices or their components, parts, or accessories.

(o) "Hashish" means the resin extracted from any part of the plants of the genus Cannabis and all species thereof or any preparation, mixture or derivative made from or with that resin.

(p) "Immediate precursor" means a substance which the board has found to be and by rule designates as being the principal compound commonly used or produced primarily for use, and which is an immediate chemical intermediary used or likely to be used in the manufacture of a controlled substance, the control of which is necessary to prevent, curtail, or limit manufacture.

(q) "Manufacture" means the production, preparation, propagation, compounding, conversion or processing of a controlled substance, either directly or indirectly, by extraction from substances of natural origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis, and includes any packaging or repackaging of the substance or labeling or relabeling of its container. The term "manufacture" does not include the preparation, compounding, packaging or labeling of a controlled substance in conformity with applicable state and local law:

(1) By a practitioner as an incident to his administering or dispensing of a controlled substance in the course of his professional practice; or

(2) By a practitioner, or by his authorized agent under his supervision, for the purpose of, or as an incident to, research, teaching or chemical analysis and not for sale.

(r) "Marihuana" means all parts of the plant of the genus Cannabis and all species thereof, whether growing or not, the seeds thereof, and every compound, manufacture, salt, derivative, mixture or preparation of the plant or its seeds, excluding hashish.

(s) "Narcotic drug" means any of the following, whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis:

(1) Opium and opiate, and any salt, compound, derivative or preparation of opium or opiate;

(2) Any salt, compound, isomer, derivative or preparation thereof which is chemically equivalent or identical with any of the substances referred to in clause (1), but not including the isoquinoline alkaloids of opium;

(3) Opium poppy and poppy straw; and

(4) Cocaine, coca leaves and any salt, compound, derivative or preparation of cocaine, coca leaves, and any salt, compound, isomer, derivative or preparation thereof which is chemically equivalent or identical with any of these substances, but not including decocainized coca leaves or extractions of coca leaves which do not contain cocaine or ecgonine.

(t) "Opiate" means any substance having an addiction-forming or addiction-sustaining liability similar to morphine or being capable of conversion into a drug having addiction-forming or addiction-sustaining liability. It does not include, unless specifically designated as controlled under Section 41-29-111, the dextrorotatory isomer of 3-methoxy-n-methylmorphinan and its salts (dextromethorphan). Such word does include its racemic and levorotatory forms.

(u) "Opium poppy" means the plant of the species Papaver somniferum L., except its seeds.

(v) "Paraphernalia" means all equipment, products and materials of any kind which are used, intended for use, or designed for use, in planting, propagating, cultivating, growing, harvesting, manufacturing, compounding, converting, producing, processing, preparing, testing, analyzing, packaging, repackaging, storing, containing, concealing, injecting, ingesting, inhaling or otherwise introducing into the human body a controlled substance in violation of the Uniform Controlled Substances Law. It includes, but is not limited to:

(i) Kits used, intended for use, or designed for use in planting, propagating, cultivating, growing or harvesting of any species of plant which is a controlled substance or from which a controlled substance can be derived;

(ii) Kits used, intended for use, or designed for use in manufacturing, compounding, converting, producing, processing or preparing controlled substances;

(iii) Isomerization devices used, intended for use or designed for use in increasing the potency of any species of plant which is a controlled substance;

(iv) Testing equipment used, intended for use, or designed for use in identifying or in analyzing the strength, effectiveness or purity of controlled substances;

(v) Scales and balances used, intended for use or designed for use in weighing or measuring controlled substances;

(vi) Diluents and adulterants, such as quinine hydrochloride, mannitol, mannite, dextrose and lactose, used, intended for use or designed for use in cutting controlled substances;

(vii) Separation gins and sifters used, intended for use or designed for use in removing twigs and seeds from, or in otherwise cleaning or refining, marihuana;

(viii) Blenders, bowls, containers, spoons and mixing devices used, intended for use or designed for use in compounding controlled substances;

(ix) Capsules, balloons, envelopes and other containers used, intended for use or designed for use in packaging small quantities of controlled substances;

(x) Containers and other objects used, intended for use or designed for use in storing or concealing controlled substances;

(xi) Hypodermic syringes, needles and other objects used, intended for use or designed for use in parenterally injecting controlled substances into the human body;

(xii) Objects used, intended for use or designed for use in ingesting, inhaling or otherwise introducing marihuana, cocaine, hashish or hashish oil into the human body, such as:

1. Metal, wooden, acrylic, glass, stone, plastic or ceramic pipes with or without screens, permanent screens, hashish heads or punctured metal bowls;

2. Water pipes;

3. Carburetion tubes and devices;

4. Smoking and carburetion masks;

5. Roach clips, meaning objects used to hold burning material, such as a marihuana cigarette, that has become too small or too short to be held in the hand;

6. Miniature cocaine spoons and cocaine vials;

7. Chamber pipes;

8. Carburetor pipes;

9. Electric pipes;

10. Air-driven pipes;

11. Chillums;

12. Bongs; and

13. Ice pipes or chillers.

In determining whether an object is paraphernalia, a court or other authority should consider, in addition to all other logically relevant factors, the following:

(i) Statements by an owner or by anyone in control of the object concerning its use;

(ii) Prior convictions, if any, of an owner, or of anyone in control of the object, under any state or federal law relating to any controlled substance;

(iii) The proximity of the object, in time and space, to a direct violation of the Uniform Controlled Substances Law;

(iv) The proximity of the object to controlled substances;

(v) The existence of any residue of controlled substances on the object;

(vi) Direct or circumstantial evidence of the intent of an owner, or of anyone in control of the object, to deliver it to persons whom he knows, or should reasonably know, intend to use the object to facilitate a violation of the Uniform Controlled Substances Law; the innocence of an owner, or of anyone in control of the object, as to a direct violation of the Uniform Controlled Substances Law shall not prevent a finding that the object is intended for use, or designed for use as paraphernalia;

(vii) Instructions, oral or written, provided with the object concerning its use;

(viii) Descriptive materials accompanying the object which explain or depict its use;

(ix) National and local advertising concerning its use;

(x) The manner in which the object is displayed for sale;

(xi) Whether the owner or anyone in control of the object is a legitimate supplier of like or related items to the community, such as a licensed distributor or dealer of tobacco products;

(xii) Direct or circumstantial evidence of the ratio of sales of the object(s) to the total sales of the business enterprise;

(xiii) The existence and scope of legitimate uses for the object in the community;

(xiv) Expert testimony concerning its use.

(w) "Person" means individual, corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, or any other legal entity.

(x) "Poppy straw" means all parts, except the seeds, of the opium poppy, after mowing.

(y) "Practitioner" means:

(1) A physician, dentist, veterinarian, scientific investigator, optometrist certified to prescribe and use therapeutic pharmaceutical agents under Sections 73-19-153 through 73-19-165, or other person licensed, registered or otherwise permitted to distribute, dispense, conduct research with respect to or to administer a controlled substance in the course of professional practice or research in this state; and

(2) A pharmacy, hospital or other institution licensed, registered, or otherwise permitted to distribute, dispense, conduct research with respect to or to administer a controlled substance in the course of professional practice or research in this state.

(z) "Production" includes the manufacture, planting, cultivation, growing or harvesting of a controlled substance.

(aa) "Sale," "sell" or "selling" means the actual, constructive or attempted transfer or delivery of a controlled substance for remuneration, whether in money or other consideration.

(bb) "State," when applied to a part of the United States, includes any state, district, commonwealth, territory, insular possession thereof, and any area subject to the legal authority of the United States of America.

(cc) "Ultimate user" means a person who lawfully possesses a controlled substance for his own use or for the use of a member of his household or for administering to an animal owned by him or by a member of his household.



§ 41-29-107 - Bureau of narcotics; composition; qualifications; dismissal

(1) There is created within the Mississippi Department of Public Safety an office to be known as the Mississippi Bureau of Narcotics. The office shall have a director who shall be appointed by the Commissioner of Public Safety. The commissioner may assign to the appropriate offices of the department such powers and duties deemed appropriate to carry out the lawful functions of the Mississippi Bureau of Narcotics.

(2) The Commissioner of Public Safety is empowered to employ or appoint necessary agents. The commissioner may also employ such secretarial, clerical and administrative personnel, including a duly licensed attorney, as necessary for the operation of the bureau, and shall have such quarters, equipment and facilities as needed. The salary and qualifications of the attorney authorized by this section shall be fixed by the director, but the salary shall not exceed the salary authorized for an assistant attorney general who performs similar duties.

(3) The director and agents so appointed shall be citizens of the United States and of the State of Mississippi, and of good moral character. The agents shall be not less than twenty-one (21) years of age at the time of such appointment. In addition thereto, those appointed shall have satisfactorily completed at least two (2) years of college studies. However, two (2) years of satisfactory service as a law enforcement officer and the completion of the prescribed course of study at a school operated by the Bureau of Narcotics and Dangerous Drugs, United States Justice Department, shall satisfy one (1) year of such college studies, and four (4) years of satisfactory service as a law enforcement officer and the completion of the prescribed course of study at such federal bureau school as stated heretofore shall fully satisfy the two (2) years of college requirement.

During the period of the first twelve (12) months after appointment, any employee of the bureau shall be subject to dismissal at the will of the director. After twelve (12) months' service, no employee of the bureau shall be subject to dismissal unless charges have been filed with the director, showing cause for dismissal of the employee of the bureau. A date shall be set for hearing before the director and the employee notified in writing of the date of such hearing and of the charges filed. The hearing shall be held not less than ten (10) days after notification to the employee. After the hearing, at which the employee shall be entitled to legal counsel, a written order of the director shall be necessary for dismissal and the decision shall be final. Any such order of the director shall be a public record and subject to inspection as such.

(4) The Commissioner of Public Safety may assign members of the Mississippi Highway Safety Patrol, regardless of age, to the bureau; however, when any highway patrolman or other employee, agent or official of the Mississippi Department of Public Safety is assigned to duty with, or is employed by, the bureau, he shall not be subject to assignment or transfer to any other office or department within the Mississippi Department of Public Safety except by the commissioner. Any highway patrolman assigned to duty with the bureau shall retain his status as a highway patrolman, but shall be under the supervision of the director. For purposes of seniority within the Highway Safety Patrol and for purposes of retirement under the Mississippi Highway Safety Patrol Retirement System, highway patrolmen assigned to the bureau will be credited as if performing duty with the Highway Safety Patrol. The commissioner may assign employees of the Highway Safety Patrol to the Mississippi Bureau of Narcotics and may assign agents of the bureau to the Highway Safety Patrol; however, any employees so assigned must meet all established requirements for the duties to which they are assigned.

(5) The Commissioner of Public Safety may enter into agreements with bureaus or departments of other states or of the United States for the exchange or temporary assignment of agents for special undercover assignments and for performance of specific duties.

(6) The Commissioner of Public Safety may assign agents of the bureau to such duty and to request and accept agents from such other bureaus or departments for such duty.

(7) (a) All funds, property and/or PINs belonging to the Mississippi Bureau of Narcotics are transferred to the Department of Public Safety on July 1, 2004. Any funds, property or PINs that are appropriated to or otherwise received by the bureau, or appropriated to, transferred to or otherwise received by the Department of Public Safety for the use of the bureau, shall be budgeted and maintained by the department as funds of the department. Personnel occupying PINs transferred from the bureau to the department shall serve on a probationary basis during the twelve (12) months after July 1, 2004.

(b) In transferring the responsibilities of the Mississippi Bureau of Narcotics to the Department of Public Safety, the commissioner and the director of the bureau shall develop and implement written security precautions that shall be observed by all affected employees. The commissioner and the director shall review, modify and approve the plan before the effective date of the merger of responsibilities of the bureau and the department.



§ 41-29-108 - Vehicles for use of bureau; liability insurance

(1) The Commissioner of Public Safety is authorized to accept vehicles which may be available from the federal government for use in enforcement of this article. The commissioner is further authorized to expend reasonable funds from any funds appropriated for the bureau for the delivery, repair and maintenance of such automobiles.

(2) The commissioner is further authorized to rent or lease motor vehicles for undercover missions. Such vehicles shall be used only on specified missions and not as additions to the regularly authorized and budgeted vehicles of the bureau.



§ 41-29-109 - Cooperation with bureau of narcotics

The Mississippi Bureau of Narcotics shall have the full cooperation and use of facilities and personnel of the State Board of Pharmacy, the State Board of Medical Licensure, the State Board of Dental Examiners, the Mississippi Board of Nursing, the State Board of Optometry, the district and county attorneys, and of the Attorney General's office.

It shall be the duty of all duly sworn peace officers of the State of Mississippi to enforce the provisions of this article with reference to illicit narcotic and drug traffic. The provisions of this article may likewise be enforced by agents of the United States Drug Enforcement Administration.



§ 41-29-110 - Bureau of narcotics work program

The Mississippi Bureau of Narcotics is hereby authorized and empowered to request and to accept the use of persons convicted of an offense, whether a felony or a misdemeanor, for work in support of the bureau. The bureau is authorized to enter into any agreements with the Department of Corrections, the State Parole Board, any criminal court of this state, and any other proper official regarding the working, guarding, safekeeping, clothing and subsistence of such persons performing work for the Mississippi Bureau of Narcotics. Such persons shall not be deemed agents, employees or involuntary servants of the bureau while performing such work or while going to and from work or other specified areas.



§ 41-29-111 - Powers and duties of bureau; regulation of substances

(1) The Commissioner of Public Safety shall administer this article and shall work in conjunction and cooperation with the State Board of Pharmacy, county and municipal law enforcement agencies, the district and county attorneys, the Office of the Attorney General and the Mississippi Bureau of Narcotics. The State Board of Health shall work with the bureau in an advisory capacity and shall be responsible for recommending to the Legislature the appropriate schedule for all substances to be scheduled or rescheduled in Sections 41-29-113 through 41-29-121. In making a recommendation regarding a substance, the State Board of Health shall consider the following:

(a) (i) The actual or relative potential for abuse;

(ii) The scientific evidence of its pharmacological effect, if known;

(iii) The state of current scientific knowledge regarding the substance;

(iv) The history and current pattern of abuse;

(v) The scope, duration and significance of abuse;

(vi) The risk to the public health;

(vii) The potential of the substance to produce psychic or physiological dependence liability; and

(viii) Whether the substance is an immediate precursor of a substance already controlled under this article.

(b) After considering the factors enumerated in paragraph (a), the State Board of Health shall make findings with respect thereto and issue a recommendation to control the substance if it finds the substance has a potential for abuse.

(c) If the State Board of Health designates a substance as an immediate precursor, substances that are precursors of the controlled precursor shall not be recommended for control solely because they are precursors of the controlled precursor.

(d) If any substance is designated, rescheduled, or deleted as a controlled substance under federal law and notice thereof is given to the State Board of Health, it shall recommend the control of the substance under this article at the next session of the Legislature.

(e) (i) Authority to control under this article does not extend to distilled spirits, wine, malt beverages, or tobacco as those terms are defined or used in the Local Option Alcoholic Beverage Control Law, being Sections 67-1-1 through 67-1-91, and the Tobacco Tax Law of 1934, being Sections 27-69-1 through 27-69-77. It is the intent of the Legislature of the State of Mississippi that the bureau shall concentrate its efforts and resources on the enforcement of the Uniform Controlled Substances Law with respect to illicit narcotic and drug traffic in the state.

(ii) The controlled substances listed in the schedules in Sections 41-29-113 through 41-29-121 are included by whatever official, common, usual, chemical or trade name designated.

(f) The State Board of Health shall recommend the exclusion of any nonnarcotic substance from a schedule if such substance may, under the Federal Food, Drug and Cosmetic Act and the laws of this state, be lawfully sold over the counter without a prescription.



§ 41-29-112 - Special contract agents or investigators

(1) The director of the bureau of narcotics is authorized to retain on a contractual basis such persons as he shall deem necessary to detect and apprehend violators of the criminal statutes pertaining to the possession, sale or use of narcotics or other dangerous drugs.

(2) Those persons contracting with the director of the bureau of narcotics, pursuant to subsection (1), shall be known as, and are hereinafter referred to as, "special contract agents."

(3) The investigative services provided for in this section shall be designed to support local law enforcement efforts.

(4) Special contract investigators shall have all powers necessary and incidental to the fulfillment of their contractual obligations, including the power of arrest when authorized by the director of the bureau of narcotics.

(5) No person shall be a special contract investigator unless he is at least eighteen (18) years of age.

(6) The director of the bureau of narcotics shall conduct a background investigation of all potential special contract investigators. If the background investigation discloses a criminal record, the applicant shall not be retained without the express approval of the director of the bureau of narcotics. Any matters pertaining to special contract investigators shall be exempt from the provisions of a law relating to meetings open to the public, approved as now or hereafter amended.

(7) Any contract pursuant to subsection (1) shall be:

(a) Reduced to writing; and

(b) Terminable upon written notice by either party, and shall in any event terminate one (1) year from the date of signing; and

(c) Approved as to form by the attorney general.

Such contracts shall not be public records and shall not be available for inspection under the provisions of a law providing for the inspection of public records as now or hereafter amended.

(8) Special contract investigators shall not be considered employees of the bureau of narcotics for any purpose.

(9) The director of the bureau of narcotics shall have all powers necessary and incidental to the effective operation of this section.

(10) Notwithstanding any other provisions contained in this section, all said contracts and related matters shall be made available to the legislative budget office and the state fiscal management board.



§ 41-29-113 - Schedule I of controlled substances

The controlled substances listed in this section are included in Schedule I.

SCHEDULE I

(a) Opiates. Any of the following opiates, including their isomers, esters, ethers, salts and salts of isomers, esters and ethers, unless specifically excepted, whenever the existence of these isomers, esters, ethers and salts is possible within the specific chemical designation:

(1) Acetyl-alpha-methylfentanyl;

(2) Acetylmethadol;

(3) Allylprodine;

(4) Alphacetylmethadol, except levo-alphacetylmethadol (levo-alpha-acetylmethadol, levomethadyl acetate, or LAAM);

(5) Alphameprodine;

(6) Alphamethadol;

(7) Alpha-methylfentanyl;

(8) Alpha-methylthiofentanyl;

(9) Benzethidine;

(10) Betacetylmethadol;

(11) Beta-hydroxyfentanyl;

(12) Beta-hydroxy-3-methylfentanyl;

(13) Betameprodine;

(14) Betamethadol;

(15) Betaprodine;

(16) Clonitazene;

(17) Dextromoramide;

(18) Diampromide;

(19) Diethylthiambutene;

(20) Difenoxin;

(21) Dimenoxadol;

(22) Dimepheptanol;

(23) Dimethylthiambutene;

(24) Dioxaphetyl butyrate;

(25) Dipipanone;

(26) Ethylmethylthiambutene;

(27) Etonitazene;

(28) Etoxeridine;

(29) Furethidine;

(30) Hydroxypethidine;

(31) Ketobemidone;

(32) Levomoramide;

(33) Levophenacylmorphan;

(34) 3-methylfentanyl;

(35) 3-methylthiofentanyl;

(36) Morpheridine;

(37) MPPP (1-methyl-4-phenyl-4-propionoxypiperidine);

(38) Noracymethadol;

(39) Norlevorphanol;

(40) Normethadone;

(41) Norpipanone;

(42) Para-fluorofentanyl;

(43) PEPAP (1-(-2-phenethyl)-4-phenyl-4-acetoxypiperidine);

(44) Phenadoxone;

(45) Phenampromide;

(46) Phenomorphan;

(47) Phenoperidine;

(48) Piritramide;

(49) Proheptazine;

(50) Properidine;

(51) Propiram;

(52) Racemoramide;

(53) Thiofentanyl;

(54) Tilidine;

(55) Trimeperidine.

(b) Opiate derivatives. Any of the following opium derivatives, their salts, isomers and salts of isomers, unless specifically excepted, whenever the existence of these salts, isomers and salts of isomers is possible within the specific chemical designation:

(1) Acetorphine;

(2) Acetyldihydrocodeine;

(3) Benzylmorphine;

(4) Codeine methylbromide;

(5) Codeine-N-Oxide;

(6) Cyprenorphine;

(7) Desomorphine;

(8) Dihydromorphine;

(9) Drotebanol;

(10) Etorphine; (except hydrochloride salt);

(11) Heroin;

(12) Hydromorphinol;

(13) Methyldesorphine;

(14) Methyldihydromorphine;

(15) Monoacetylmorphine;

(16) Morphine methylbromide;

(17) Morphine methylsulfonate;

(18) Morphine-N-Oxide;

(19) Myrophine;

(20) Nicocodeine;

(21) Nicomorphine;

(22) Normorphine;

(23) Pholcodine;

(24) Thebacon.

(c) Hallucinogenic substances. Any material, compound, mixture or preparation which contains any quantity of the following substances, their salts, isomers (whether optical, positional, or geometric) and salts of isomers, unless specifically excepted, whenever the existence of these salts, isomers and salts of isomers is possible within the specific chemical designation:

(1) Alpha-ethyltryptamine;

(2) 4-bromo-2,5-dimethoxy-amphetamine;

(3) 4-bromo-2,5-dimethoxyphenethylamine;

(4) 2,5-dimethoxyamphetamine;

(5) 2,5-dimethoxy-4-ethylamphetamine (DOET);

(6) 2,5-dimethoxy-4-(n)-propylthiophenethylamine (2C-T-7);

(7) 4-methoxyamphetamine;

(8) 5-methoxy-3,4-methylenedioxy-amphetamine;

(9) 4-methyl-2,5-dimethoxy-amphetamine;

(10) 3,4-methylenedioxy amphetamine;

(11) 3,4-methylenedioxymethamphetamine (MDMA);

(12) 3,4-methylenedioxy-N-ethylamphetamine (also known as N-ethyl-alpha-methyl-3,4(methylenedioxy) phenethylamine, N-ethyl MDA, MDE, MDEA);

(13) N-hydroxy-3,4-methylenedioxyamphetamine (also known as N-hydroxy MDA, N-OHMDA, and N-hydroxy-alpha-methyl-3,4(methylenedioxy) phenethylamine);

(14) 3,4,5-trimethoxy amphetamine;

(15) 5-methoxy-N,N-dimethyltryptamine (5-MeO-DMT);

(16) Alpha-methyltryptamine (also known as AMT);

(17) Bufotenine;

(18) Diethyltryptamine;

(19) Dimethyltryptamine;

(20) 5-methoxy-N,N-diisopropyltryptamine (5-MeO-DIPT);

(21) Ibogaine;

(22) Lysergic acid diethylamide (LSD);

(23) (A) Marihuana;

(B) Hashish;

(24) Mescaline;

(25) Parahexyl;

(26) Peyote;

(27) N-ethyl-3-piperidyl benzilate;

(28) N-methyl-3-piperidyl benzilate;

(29) Psilocybin;

(30) Psilocyn;

(31) Tetrahydrocannabinols, meaning tetrahydrocannabinols contained in a plant of the genus Cannabis (cannabis plant), as well as the synthetic equivalents of the substances contained in the cannabis plant, or in the resinous extractives of such plant, and/or synthetic substances, derivatives, and their isomers with similar chemical structure and pharmacological activity to those substances contained in the plant such as the following:

(A) 1 cis or trans tetrahydrocannabinol;

(B) 6 cis or trans tetrahydrocannabinol;

(C) 3,4 cis or trans tetrahydrocannabinol.

(Since nomenclature of these substances is not internationally standardized, compounds of these structures, regardless of atomic positions are covered.)

("Tetrahydrocannabinols" excludes dronabinol and nabilone.)

However, the following products are exempted from control:

(i) THC-containing industrial products made from cannabis stalks (e.g., paper, rope and clothing);

(ii) Processed cannabis plant materials used for industrial purposes, such as fiber retted from cannabis stalks for use in manufacturing textiles or rope;

(iii) Animal feed mixtures that contain sterilized cannabis seeds and other ingredients (not derived from the cannabis plant) in a formula designed, marketed and distributed for nonhuman consumption;

(iv) Personal care products that contain oil from sterilized cannabis seeds, such as shampoos, soaps, and body lotions (if the products do not cause THC to enter the human body); and

(v) Processed cannabis plant extract, oil or resin that contains more than fifteen percent (15%) cannabidiol (CBD) or a dilution of the resin that contains at least fifty (50) milligrams of cannabidiol per milliliter, but not more than one-half of one percent (.5%) of tetrahydrocannabinol;

(32) Phencyclidine;

(33) Ethylamine analog of phencyclidine (PCE);

(34) Pyrrolidine analog of phencyclidine (PHP, PCPy);

(35) Thiophene analog of phencyclidine;

(36) 1-[1-(2-thienyl)cyclohexyl] pyrrolidine (TCPy);

(37) 4-methylmethcathinone (mephedrone);

(38) 3,4-methylenedioxypyrovalerone (MDPV);

(39) 2-(2,5-dimethoxy-4-ethylphenyl)ethanamine (2C-E);

(40) 2-(2,5-dimethoxy-4-methylphenyl)ethanamine (2C-D);

(41) 2-(4-chloro-2,5-dimethoxyphenyl)ethanamine (2C-C);

(42) 2-(4-iodo-2,5-dimethoxyphenyl)ethanamine (2C-I); or 2,5-dimethoxy-4-iodophenethylamine;

(43) 2-[4-(ethylthio)-2,5-dimethoxyphenyl]ethanamine (2C-T-2);

(44) 2-[4-(isopropylthio)-2,5-dimethoxyphenyl]ethanamine (2C-T-4);

(45) 2-(2,5-dimethoxyphenyl)ethanamine (2C-H);

(46) 2-(2,5-dimethoxy-4-nitro-phenyl)ethanamine (2C-N);

(47) 2-(2,5-dimethoxy-4-(n)-propylphenyl)ethanamine (2C-P);

(48) 3,4-methylenedioxy-N-methylcathinone(methylone);

(49) 2-(4-bromo-2,5-dimethoxyphenyl)-N-(2-methoxybenzyl)ethanamine (25B-NBOMe; 2C-B-NBOMe; 25B; Cimbi-36);

(50) 2-(4-chloro-2,5-dimethoxyphenyl)-N-(2-methoxybenzyl)ethanamine (25C-NBOMe; 2C-C-NBOMe; 25C; Cimbi-82);

(51) 2-(4-iodo-2,5-dimethoxyphenyl)-N-(2-methoxybenzyl)ethanamine or N-[(2-methoxyphenyl)methyl]ethanamine (25I-NBOMe; 2C-I-NBOMe; 25I; Cimbi-5);

(52) 7-bromo-5-(2-chlorophenyl)-1,3-dihydro-2H-1, 4-benzodiazepin-2-one (also known as Phenazepam);

(53) 7-(2-chlorophenyl)-4-ethyl-13-methyl-3-thia-1,8, 11,12-tetraazatricyclo[8.3.0.0]trideca-2(6),4,7,10,12-pentaene (also known as Etizolam);

(54) Salvia divinorum;

(55) Synthetic cannabinoids. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of a synthetic cannabinoid found in any of the following chemical groups, whether or not substituted to any extent, or any of those groups which contain any synthetic cannabinoid salts, isomers, or salts of isomers, whenever the existence of such salts, isomers, or salts of isomers is possible within the specific chemical designation, including all synthetic cannabinoid chemical analogues in such groups:

(A) (6aR,10aR)-9-(hydroxymethyl)-6, 6-dimethyl-3-(2-methyloctan-2-yl)-6a,7,10,10a-tetrahydrobenzo[c] chromen-1-ol (also known as HU-210 or 1,1-dimethylheptyl-11-hydroxy-delta8-tetrahydrocannabinol);

(B) Naphthoylindoles and naphthylmethylindoles, being any compound structurally derived from 3-(1-naphthoyl)indole or 1H-indol-3-yl-(1-naphthyl)methane, whether or not substituted in the indole ring to any extent, or in the naphthyl ring to any extent;

(C) Naphthoylpyrroles, being any compound structurally derived from 3-(1-naphthoyl)pyrrole, whether or not substituted in the pyrrole ring to any extent, or in the naphthyl ring to any extent;

(D) Naphthylmethylindenes, being any compound structurally derived from 1-(1-naphthylmethyl)indene, whether or not substituted in the indene ring to any extent or in the naphthyl ring to any extent;

(E) Phenylacetylindoles, being any compound structurally derived from 3-phenylacetylindole, whether or not substituted in the indole ring to any extent or in the phenyl ring to any extent;

(F) Cyclohexylphenols, being any compound structurally derived from 2-(3-hydroxycyclohexyl)phenol, whether or not substituted in the cyclohexyl ring to any extent or in the phenolic ring to any extent;

(G) Benzoylindoles, whether or not substituted in the indole ring to any extent or in the phenyl ring to any extent;

(H) Adamantoylindoles, whether or not substituted in the indole ring to any extent or in the adamantoyl ring system to any extent;

(I) Tetrahydro derivatives of cannabinol and 3-alkyl homologues of cannabiniol or of its tetrahydro derivatives, except where contained in cannabis or cannabis resin;

(J) 3-Cyclopropylmethanone indole or 3-Cyclobutylmethanone indole or 3-Cyclopentylmethanone indole by substitution at the nitrogen atom of the indole ring, whether or not further substituted in the indole ring to any extent, whether or not substituted on the cyclopropyl, cyclobutyl or cyclopentyl rings to any extent;

(K) Quinolinyl ester indoles, being any compound structurally derived from 1H-indole-3carboxylic acid-8-quinolinyl ester, whether or not substituted in the indole ring to any extent or the quinolone ring to any extent;

(L) 3-carbozamide-1H-indazoles, whether or not substituted in the indazole ring to any extent and substituted to any degree on the carboxamide nitrogen and 3-carboxamide-1H-indoles, whether or not substituted in the indole ring to any extent and substituted to any degree on the carboxamide nitrogen;

(M) Cycloalkanemethanone Indoles, whether or not substituted at the nitrogen atom on the indole ring, whether or not further substituted in the indole ring to any extent, whether or not substituted on the cycloalkane ring to any extent.

(d) Depressants. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system, including their salts, isomers, and salts of isomers, whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) Gamma-hydroxybutyric acid (other names include: GHB, gamma-hydroxybutyrate; 4-hydroxybutyrate; 4-hydroxybutanoic acid; sodium oxybate; sodium oxybutyrate);

(2) Mecloqualone;

(3) Methaqualone.

(e) Stimulants. Any material, compound, mixture or preparation which contains any quantity of the following central nervous system stimulants including optical salts, isomers and salts of isomers unless specifically excepted or unless listed in another schedule:

(1) Aminorex;

(2) N-benzylpiperazine (also known as BZP; 1-benzylpiperazine);

(3) Cathinone;

(4) Fenethylline;

(5) Methcathinone;

(6) 4-methylaminorex (also known as 2-amino-4-methyl-5-phenyl-2-oxazoline);

(7) N-ethylamphetamine;

(8) Any material, compound, mixture or preparation which contains any quantity of N,N-dimethylamphetamine. (Other names include: N,N,-alpha-trimethyl-benzeneethanamine, and N,N-alphatrimethylphenethylamine);

(9) Unless listed in another schedule, any compound other than bupropion that is structurally derived from 2-Amino-1-phenyl-1-propanone by modification in any of the following ways:

(i) By substitution in the phenyl ring to any extent with alkyl, alkoxy, alkylenedioxy, haloalkyl or halide substituents, whether or not further substituted in the phenyl ring by one or more other univalent substituents;

(ii) By substitution at the 3-position with an alkyl substituent;

(iii) By substitution at the nitrogen atom with alkyl or dialkyl groups, or by inclusion of the nitrogen atom in a cyclic structure.



§ 41-29-115 - Schedule II of controlled substances

(A) The controlled substances listed in this section are included in Schedule II.

SCHEDULE II

(a) Substances, vegetable origin or chemical synthesis. Any of the following substances, except those narcotic drugs listed in other schedules, whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by combination of extraction and chemical synthesis:

(1) Opium and opiate, and any salt, compound, derivative, or preparation of opium or opiate, excluding naloxone hydrochloride, apomorphine, thebaine-derived butorphanol, dextrorphan, nalbuphine, nalmefene and naltrexone, but including the following:

(i) Codeine;

(ii) Dihydroetorphine;

(iii) Ethylmorphine;

(iv) Etorphine hydrochloride;

(v) Granulated opium;

(vi) Hydrocodone;

(vii) Hydromorphone;

(viii) Metopon;

(ix) Morphine;

(x) Opium extracts;

(xi) Opium fluid extracts;

(xii) Oripavine;

(xiii) Oxycodone;

(xiv) Oxymorphone;

(xv) Powdered opium;

(xvi) Raw opium;

(xvii) Thebaine;

(xviii) Tincture of opium.

(2) Any salt, compound, isomer, derivative, or preparation thereof which is chemically equivalent or identical with any of the substances referred to in paragraph (1), but not including the isoquinoline alkaloids of opium;

(3) Opium poppy and poppy straw;

(4) Coca leaves and any salt, compound, derivative, or preparation of cocaine or coca leaves, including cocaine and ecgonine and any salt, compound, derivative, isomer, or preparation thereof which is chemically equivalent or identical with any of these substances, but not including decocainized coca leaves or extractions which do not contain cocaine or ecgonine;

(5) Concentrate of poppy straw (the crude extract of poppy straw in either liquid, solid or powder form which contains the phenanthrene alkaloids of the opium poppy).

(b) Opiates. Any of the following opiates, including their isomers, esters, ethers, salts, and salts of isomers, whenever the existence of these isomers, esters, ethers and salts is possible within the specified chemical designation, dextrorphan and levopropoxyphene excepted:

(1) Alfentanil;

(2) Alphaprodine;

(3) Anileridine;

(4) Bezitramide;

(5) Bulk dextropropoxyphene (nondosage forms);

(6) Carfentanil;

(7) Dihydrocodeine;

(8) Diphenoxylate;

(9) Fentanyl;

(10) Isomethadone;

(11) Levo-alphacetylmethadol (levo-alpha-acetylmethadol, levomethadyl acetate, LAAM);

(12) Levomethorphan;

(13) Levorphanol;

(14) Metazocine;

(15) Methadone;

(16) Methadone-intermediate, 4-cyano-2-dimethylamino-4,4-diphenyl butane;

(17) Moramide-intermediate, 2-methyl-3-morpholino-1,1-diphenylpropane-carboxylic acid;

(18) Pethidine (meperidine);

(19) Pethidine-Intermediate-A, 4-cyano-1-methyl-4-phenylpiperidine;

(20) Pethidine-Intermediate-B, ethyl-4-phenylpiperidine-4-carboxylate;

(21) Pethidine-Intermediate-C, 1-methyl-4-phenylpiperidine-4-carboxylic acid;

(22) Phenazocine;

(23) Piminodine;

(24) Racemethorphan;

(25) Racemorphan;

(26) Remifentanil;

(27) Sufentanil;

(28) Tapentadol.

(c) Stimulants. Any material, compound, mixture, or preparation which contains any quantity of the following substances:

(1) Amphetamine, its salts, optical isomers, and salts of its optical isomers;

(2) Phenmetrazine and its salts;

(3) Any substance which contains any quantity of methamphetamine, including its salts, isomers, and salts of isomers;

(4) Methylphenidate and its salts;

(5) Lisdexamfetamine, its salts, isomers and salts of isomers.

(d) Depressants. Unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances:

(1) Amobarbital;

(2) Secobarbital;

(3) Pentobarbital;

(4) Glutethimide.

(e) Hallucinogenic substances. Nabilone [other names include: (+/-)-trans-3-(1,1-dimethylheptyl)-6,6a,7,8,10,10a- hexahydro-1-hydroxy-6,6-dimethyl-9H-dibenzo(b,d)pyran-9-one].

(f) Immediate precursors. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances:

(1) Amphetamine and methamphetamine immediate precursor: Phenylacetone (other names include: phenyl-2-propanone; P2P; benzyl methyl ketone; and methyl benzyl ketone);

(2) Phencyclidine immediate precursors:

(i) 1-phenylcyclohexylamine;

(ii) 1-piperidinocyclohexanecarbonitrile (PCC);

(3) Fentanyl immediate precursor: 4-anilino-N-phenethyl-4-piperidine (ANPP);

(g) Other substances. Pentazocine and its salts in injectable dosage form.

(B) Any material, compound, mixture or preparation which contains any quantity of a Schedule II controlled substance and is listed as an exempt substance in 21 CFR, Section 1308.24 or 1308.32, shall be exempted from the provisions of the Uniform Controlled Substances Law.



§ 41-29-117 - Schedule III of controlled substances

(A) The controlled substances listed in this section are included in Schedule III.

SCHEDULE III

(a) Stimulants. Any material, compound, mixture, or preparation which contains any quantity of the following substances or their salts, isomers, or salts of isomers, of the following substances:

(1) Benzphetamine;

(2) Chlorphentermine;

(3) Clortermine;

(4) Phendimetrazine.

(b) Depressants. Unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances:

(1) Any substance which contains any quantity of a derivative of barbituric acid, or any salt of a derivative of barbituric acid, except those substances which are specifically listed in other schedules;

(2) Unless specifically excepted or unless listed in another schedule, any compound, mixture or preparation containing any of the following substances or any salt of the substances specifically included in this subsection (2) and one or more other active medicinal ingredients which are not listed in any other schedule:

(i) Amobarbital;

(ii) Secobarbital;

(iii) Pentobarbital;

(3) Any suppository dosage form containing any of the following substances or any salt of any of the substances specifically included in this subsection (3) approved by the Food and Drug Administration for marketing only as a suppository:

(i) Amobarbital;

(ii) Secobarbital;

(iii) Pentobarbital;

(4) Chlorhexadol;

(5) Embutramide;

(6) Any drug product containing gamma-hydroxybutyric acid, including its salts, isomers and salts of isomers, for which an application is approved under Section 505 of the Federal Food, Drug and Cosmetic Act;

(7) Ketamine; its salts, isomers, and salts of isomers; other names include (+)-2-(2-chlorophenyl)-2-(methylamino)cyclohexanone;

(8) Lysergic acid;

(9) Lysergic acid amide;

(10) Methyprylon;

(11) Sulfondiethylmethane;

(12) Sulfonethylmethane;

(13) Sulfonmethane;

(14) Tiletamine and zolazepam or any salt thereof; other names for the tiletamine and zolazepam combination product include: telazol; other names for tiletamine include: 2-(ethylamino)-2-(2-thienyl)-cyclohexanone; other names for zolazepam include: 4-(2-fluorophenyl)-6,8-dihydro 1,3, 8-trimethylpyrazolo-[3,4-e](1,4)-diazepin-7(1H)-one, flupyrazapon.

(c) Nalorphine.

(d) Any material, compound, mixture or preparation which contains any quantity of ephedrine or pseudoephedrine.

(e) Narcotic drugs. Any material, compound, mixture, or preparation containing limited quantities of any of the following narcotic drugs, or any salts thereof:

(1) Not more than one and eight-tenths (1.8) grams of codeine, or any of its salts, per one hundred (100) milliliters or not more than ninety (90) milligrams per dosage unit, with an equal or greater quantity of an isoquinoline alkaloid of opium;

(2) Not more than one and eight-tenths (1.8) grams of codeine, or any of its salts, per one hundred (100) milliliters or not more than ninety (90) milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(3) Not more than three hundred (300) milligrams of dihydrocodeinone (also known as hydrocodone), or any of its salts, per one hundred (100) milliliters or not more than fifteen (15) milligrams per dosage unit, with a fourfold or greater quantity of an isoquinoline alkaloid of opium;

(4) Not more than three hundred (300) milligrams of dihydrocodeinone (also known as hydrocodone), or any of its salts, per one hundred (100) milliliters or not more than fifteen (15) milligrams per dosage unit, with one or more active nonnarcotic ingredients in recognized therapeutic amounts;

(5) Not more than one and eight-tenths (1.8) grams of dihydrocodeine, or any of its salts, per one hundred (100) milliliters or not more than ninety (90) milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(6) Not more than three hundred (300) milligrams of ethylmorphine, or any of its salts, per one hundred (100) milliliters or not more than fifteen (15) milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(7) Not more than five hundred (500) milligrams of opium per one hundred (100) milliliters or per one hundred (100) grams, or not more than twenty-five (25) milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(8) Not more than fifty (50) milligrams of morphine, or any of its salts, per one hundred (100) milliliters or per one hundred (100) grams with one or more active, nonnarcotic ingredients in recognized therapeutic amounts.

(f) Anabolic steroids. Unless specifically exempted or listed in another schedule, any material, compound, mixture or preparation containing any quantity of any of the following anabolic steroids (any drug or hormonal substance chemically and pharmacologically related to testosterone other than estrogens, progestins, corticosteroids and dehydroepiandrosterone):

(1) 3beta,17-dihydroxy-5a-androstane;

(2) 3alpha,17beta-dihydroxy-5a-androstane;

(3) 5alpha-androstan-3,17-dione;

(4) 1-androstenediol (3beta,17beta-dihydroxy-5alpha-androst-1-ene);

(5) 1-androstenediol (3alpha,17beta-dihydroxy-5alpha-androst-1-ene);

(6) 4-androstenediol (3beta,17beta-dihydroxy-androst-4-ene);

(7) 5-androstenediol (3beta,17beta-dihydroxy-androst-5-ene);

(8) 1-androstenedione ([5alpha]-androst-1-en-3, 17-dione);

(9) 4-androstenedione (androst-4-en-3,17-dione);

(10) 5-androstenedione (androst-5-en-3,17-dione);

(11) Bolasterone (7alpha,17alpha-dimethyl-17beta-hydroxyandrost-4-en-3-one);

(12) Boldenone (17beta-hydroxyandrost-1,4,-diene-3-one);

(13) Boldione (androsta-1,4-diene-3,17-dione);

(14) Calusterone (7beta,17alpha-dimethyl-17beta-hydroxyandrost-4-en-3-one);

(15) Clostebol (4-chloro-17beta-hydroxyandrost-4-en-3-one);

(16) Dehydrochloromethyltestosterone (4-chloro-17beta-hydroxy-17alpha-methylandrost-1,4-dien-3-one);

(17) Desoxymethyltestosterone (17alpha-methyl-5alpha-androst-2-en-17beta-ol, also known as madol);

(18) Delta1-dihydrotestosterone (also known as 1-testosterone) (17beta-hydroxy-5alpha-androst-1-en-3-one);

(19) 4-dihydrotestosterone (17beta-hydroxy-androstan-3-one);

(20) Drostanolone (17beta-hydroxy-2alpha-methyl-5alpha-androstan-3-one);

(21) Ethylestrenol (17alpha-ethyl-17beta-hydroxyestr-4-ene);

(22) Fluoxymesterone (9-fluoro-17alpha-methyl-11beta, 17beta-dihydroxyandrost-4-en-3-one);

(23) Formebolone (2-formyl-17alpha-methyl-11alpha,17beta-dihydroxyandrost-1, 4-dien-3-one);

(24) Furazabol (17alpha-methyl-17beta-hydroxyandrostano[2,3-c]-furazan);

(25) 13beta-ethyl-17alpha-hydroxygon-4-en-3-one;

(26) 4-hydroxytestosterone (4,17beta-dihydroxyandrost-4-en-3-one);

(27) 4-hydroxy-19-nortestosterone (4,17beta-dihydroxy-estr-4-en-3-one);

(28) Mestanolone (17alpha-methyl-17beta-hydroxy-5-androstan-3-one);

(29) Mesterolone (1alpha-methyl-17beta-hydroxy-[5alpha]-androstan-3-one);

(30) Methandienone (17alpha-methyl-17beta-hydroxyandrost-1,4-dien-3-one);

(31) Methandriol (17alpha-methyl-3beta, 17beta-dihydroxyandrost-5-ene);

(32) Methasterone (2[alpha], 17[alpha]-dimethyl-5[alpha]-androstan-17[beta]-ol-3-one;

(33) Methenolone (1-methyl-17beta-hydroxy-5alpha-androst-1-en-3-one);

(34) 17alpha-methyl-3beta, 17beta-dihydroxy-5a-androstane;

(35) 17alpha-methyl-3alpha, 17beta-dihydroxy-5a-androstane;

(36) 17alpha-methyl-3beta, 17beta-dihydroxyandrost-4-ene;

(37) 17alpha-methyl-4-hydroxynandrolone (17alpha-methyl-4-hydroxy-17beta-hydroxyestr-4-en-3-one);

(38) Methyldienolone (17alpha-methyl-17beta-hydroxyestra-4,9(10)-dien-3-one);

(39) Methyltrienolone (17alpha-methyl-17beta-hydroxyestra-4,9-11-trien-3-one);

(40) Methyltestosterone (17alpha-methyl-17beta-hydroxyandrost-4-en-3-one);

(41) Mibolerone (7alpha,17alpha-dimethyl-17beta-hydroxyestr-4-en-3-one);

(42) 17alpha-methyl-Delta1-dihydrotestosterone (17b beta-hydroxy-17alpha-methyl-5alpha-androst-1-en-3-one) (also known as 17-alpha-methyl-1-testosterone);

(43) Nandrolone (17beta-hydroxyestr-4-en-3-one);

(44) 19-nor-4-androstenediol (3beta,17beta-dihydroxyestr-4-ene);

(45) 19-nor-4-androstenediol (3a,17beta-dihydroxyestr-4-ene);

(46) 19-nor-5-androstenediol (3beta,17beta-dihydroxyestr-5-ene);

(47) 19-nor-5-androstenediol (3alpha,17beta-dihydroxyestr-5-ene);

(48) 19-nor-4,9(10)-androstadienedione (estra-4,9(10)-diene3,17-dione, 19-norandrosta-4,9(10)-diene-3,17-dione);

(49) 19-nor-4-androstenedione (estr-4-en-3,17-dione);

(50) 19-nor-5-androstenedione (estr-5-en-3,17-dione);

(51) Norbolethone (13beta,17alpha-diethyl-17beta-hydroxygon-4-en-3-one);

(52) Norclostebol (4-chloro-17beta-hydroxyestr-4-en-3-one);

(53) Norethandrolone (17alpha-ethyl-17beta-hydroxyestr-4-en-3-one);

(54) Normethandrolone (17alpha-methyl-17beta-hydroxyestr-4-en-3-one);

(55) Oxandrolone (17alpha-methyl-17beta-hydroxy-2-oxa-[5alpha]-androstan-3-one);

(56) Oxymesterone (17alpha-methyl-4,17beta-dihydroxyandrost-4-en-3-one);

(57) Oxymetholone (17alpha-methyl-2-hydroxymethylene-17beta-hydroxy-[5alpha]- androstan-3-one);

(58) Prostanozol (17[beta]-hydroxy-5[alpha]-androstano[3,2-c]pyrazole)

(59) Stanozolol (17alpha-methyl-17beta-hydroxy-[5alpha]-androst-2-eno[3,2-c]-- pyrazole);

(60) Stenbolone (17beta-hydroxy-2-methyl-[5alpha]-androst-1-en-3-one);

(61) Testolactone (13-hydroxy-3-oxo-13,17-secoandrosta-1,4-dien-17-oic acid lactone);

(62) Testosterone (17beta-hydroxyandrost-4-en-3-one);

(63) Tetrahydrogestrinone (13beta,17alpha-diethyl-17beta-hydroxygon-4,9,11-trien-3-one);

(64) Trenbolone (17beta-hydroxyestr-4,9,11-trien-3-one);

(65) Any salt, ester, or ether of a drug or substance described in this paragraph. Except such term does not include an anabolic steroid that is expressly intended for administration through implants to cattle or other nonhuman species and that has been approved by the Secretary of Health and Human Services for such administration. If any person prescribes, dispenses, or distributes such steroid for human use, the person shall be considered to have prescribed, dispensed or distributed an anabolic steroid within the meaning of this paragraph.

(g) Any material, compound, mixture or preparation which contains any quantity of buprenorphine or its salts.

(h) Any material, compound, mixture or preparation which contains any quantity of pentazocine or its salts in oral dosage form.

(i) Dronabinol (synthetic) in sesame oil and encapsulated in a soft gelatin capsule in a United States Food and Drug Administration approved drug product.

(B) Any material, compound, mixture or preparation which contains any quantity of a Schedule III controlled substance other than butalbital, and is listed as an exempt substance in 21 CFR, Section 1308.22, 1308.24, 1308.26, 1308.32 or 1308.34, shall be exempted from the provisions of the Uniform Controlled Substances Law.



§ 41-29-119 - Schedule IV of controlled substances

(A) The controlled substances listed in this section are included in Schedule IV.

SCHEDULE IV

(a) Narcotic drugs. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture or preparation which contains limited quantities of the following narcotic drugs, or any salts thereof:

(1) Not more than one (1) milligram of difenoxin and not less than twenty-five (25) micrograms of atropine sulfate per dosage unit;

(2) Dextropropoxyphene, including its salts (Darvon, Darvon-N; also found in Darvon compound and Darvocet-N, etc.).

(b) Depressants. Any material, compound, mixture or preparation which contains any quantity of the following substances:

(1) Alprazolam;

(2) Barbital;

(3) Bromazepam;

(4) Camazepam;

(5) Carisoprodol;

(6) Chloral betaine;

(7) Chloral hydrate;

(8) Chlordiazepoxide and its salts, but does not include chlordiazepoxide hydrochloride and clidinium bromide or chlordiazepoxide and esterified estrogens;

(9) Clobazam;

(10) Clonazepam;

(11) Clorazepate;

(12) Clotiazepam;

(13) Cloxazolam;

(14) Delorazepam;

(15) Diazepam;

(16) Dichloralphenazone;

(17) Estazolam;

(18) Ethchlorvynol;

(19) Ethinamate;

(20) Ethyl loflazepate;

(21) Fludiazepam;

(22) Flunitrazepam;

(23) Flurazepam;

(24) Fospropofol;

(25) Halazepam;

(26) Haloxazolam;

(27) Ketazolam;

(28) Loprazolam;

(29) Lorazepam;

(30) Lormetazepam;

(31) Mazindol;

(32) Mebutamate;

(33) Medazepam;

(34) Meprobamate;

(35) Methohexital;

(36) Methylphenobarbital;

(37) Midazolam;

(38) Nimetazepam;

(39) Nitrazepam;

(40) Nordiazepam;

(41) Oxazepam;

(42) Oxazolam;

(43) Paraldehyde;

(44) Petrichloral;

(45) Phenobarbital;

(46) Pinazepam;

(47) Prazepam;

(48) Quazepam;

(49) Temazepam;

(50) Tetrazepam;

(51) Triazolam;

(52) Zaleplon;

(53) Zolpidem;

(54) Zopiclone.

(c) Fenfluramine.

(d) Lorcaserin. Any material, compound, mixture, or preparation which contains any quantity of Lorcaserin, including its salts, isomers, and salts of such isomers, whenever the existence of such salts, isomers, and salts of isomers is possible.

(e) Stimulants. Any material, compound, mixture or preparation which contains any quantity of the following substances:

(1) Diethylpropion;

(2) Phentermine;

(3) Pemoline (including any organometallic complexes and chelates thereof);

(4) Pipradrol;

(5) Sibutramine;

(6) SPA ((-)-1-dimethylamino-1,2-diphenylethane).

(7) Cathine ((+ / -) Norpseudoephedrine);

(8) Fencamfamin;

(9) Fenproporex;

(10) Mefenorex;

(11) Modafinil.

(f) Other substances.

(1) Butorphanol (including its optical isomers);

(2) Tramadol.

(B) Any material, compound, mixture or preparation which contains any quantity of a Schedule IV controlled substance and is listed as an exempt substance in 21 CFR, Section 1308.22, 1308.24, 1308.26, 1308.32 or 1308.34, shall be exempted from the provisions of the Uniform Controlled Substances Law.



§ 41-29-121 - Schedule V of controlled substances

(A) The controlled substances listed in this section are included in Schedule V:

SCHEDULE V

(a) Narcotic drugs containing nonnarcotic active medicinal ingredients. Any compound, mixture or preparation containing limited quantities of any of the following narcotic drugs, which also contains one or more nonnarcotic active medicinal ingredients in sufficient proportion to confer upon the compound, mixture or preparation, valuable, medicinal qualities other than those possessed by the narcotic drug alone:

(1) Not more than two hundred (200) milligrams of codeine, or any of its salts, per one hundred (100) milliliters or per one hundred (100) grams;

(2) Not more than one hundred (100) milligrams of dihydrocodeine, or any of its salts, per one hundred (100) milliliters or per one hundred (100) grams;

(3) Not more than one hundred (100) milligrams of ethylmorphine, or any of its salts, per one hundred (100) milliliters or per one hundred (100) grams;

(4) Not more than two and five-tenths (2.5) milligrams of diphenoxylate and not less than twenty-five (25) micrograms of atropine sulphate per dosage unit;

(5) Not more than one hundred (100) milligrams of opium per one hundred (100) milliliters or per one hundred (100) grams;

(6) Not more than five-tenths (0.5) milligram of difenoxin and not less than twenty-five (25) micrograms of atropine sulfate per dosage unit.

(b) Stimulants. Unless specifically excepted or listed in another schedule, any material, compound, mixture or preparation which contains any quantity of the following substance, including its salts, isomers and salts of isomers: Pyrovalerone.

(c) Depressants. Unless specifically exempted or excluded or unless listed in another schedule, any material, compound, mixture or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system, including their salts, isomers and salts of isomers:

(1) Ezogabine [N-[2-amino-4-(4-fluorobenzylamino)-phenyl]-carbamic acid ethyl ester];

(2) Lacosamide [(R)-2-acetoamido-N-benzyl-3-methoxy-propionamide];

(3) Pregabalin [(S)-3-(aminomethyl)-5-methylhexanoic acid].

(B) Any material, compound, mixture or preparation which contains any quantity of a Schedule V controlled substance and is listed as an exempt substance in 21 CFR, Section 1308.22, 1308.24, 1308.26, 1308.32 or 1308.34, shall be exempted from the provisions of the Uniform Controlled Substances Law.



§ 41-29-122 - Exempt chemical preparations and mixtures

Any material, compound, mixture or preparation which contains any quantity of a controlled substance and is listed as an exempt substance in 21 C.F.R., Section 1308.22, shall be exempted from the provisions of the Uniform Controlled Substances Law.



§ 41-29-123 - Revision and republication of schedules

The board shall revise and republish the schedules set out in Sections 41-29-113 through 41-29-121 at least once every twelve months.



§ 41-29-125 - Rules and regulations relative to registration and control of manufacture, distribution and dispensing of controlled substances; delivery of Schedule II controlled substance by mail or other shipment to be made only to persons eighteen or older

(1) The State Board of Pharmacy may promulgate rules and regulations relating to the registration and control of the manufacture, distribution and dispensing of controlled substances within this state and the distribution and dispensing of controlled substances into this state from an out-of-state location.

(a) Every person who manufactures, distributes or dispenses any controlled substance within this state or who distributes or dispenses any controlled substance into this state from an out-of-state location, or who proposes to engage in the manufacture, distribution or dispensing of any controlled substance within this state or the distribution or dispensing of any controlled substance into this state from an out-of-state location, must obtain a registration issued by the State Board of Pharmacy, the State Board of Medical Licensure, the State Board of Dental Examiners, the Mississippi Board of Nursing or the Mississippi Board of Veterinary Medicine, as appropriate, in accordance with its rules and the law of this state. Such registration shall be obtained annually or biennially, as specified by the issuing board, and a reasonable fee may be charged by the issuing board for such registration.

(b) Persons registered by the State Board of Pharmacy, with the consent of the United States Drug Enforcement Administration and the State Board of Medical Licensure, the State Board of Dental Examiners, the Mississippi Board of Nursing or the Mississippi Board of Veterinary Medicine to manufacture, distribute, dispense or conduct research with controlled substances may possess, manufacture, distribute, dispense or conduct research with those substances to the extent authorized by their registration and in conformity with the other provisions of this article.

(c) The following persons need not register and may lawfully possess controlled substances under this article:

(1) An agent or employee of any registered manufacturer, distributor or dispenser of any controlled substance if he is acting in the usual course of his business or employment;

(2) A common or contract carrier or warehouse, or an employee thereof, whose possession of any controlled substance is in the usual course of business or employment;

(3) An ultimate user or a person in possession of any controlled substance pursuant to a valid prescription or in lawful possession of a Schedule V substance as defined in Section 41-29-121.

(d) The State Board of Pharmacy may waive by rule the requirement for registration of certain manufacturers, distributors or dispensers if it finds it consistent with the public health and safety.

(e) A separate registration is required at each principal place of business or professional practice where an applicant within the state manufactures, distributes or dispenses controlled substances and for each principal place of business or professional practice located out-of-state from which controlled substances are distributed or dispensed into the state.

(f) The State Board of Pharmacy, the Mississippi Bureau of Narcotics, the State Board of Medical Licensure, the State Board of Dental Examiners, the Mississippi Board of Nursing and the Mississippi Board of Veterinary Medicine may inspect the establishment of a registrant or applicant for registration in accordance with the regulations of these agencies as approved by the board.

(2) Whenever a pharmacy ships, mails or delivers any Schedule II controlled substance listed in Section 41-29-115 to a private residence in this state, the pharmacy shall arrange with the entity that will actually deliver the controlled substance to a recipient in this state that the entity will: (a) deliver the controlled substance only to a person who is eighteen (18) years of age or older; and (b) obtain the signature of that person before delivering the controlled substance. The requirements of this subsection shall not apply to a pharmacy serving a nursing facility or to a pharmacy owned and/or operated by a hospital, nursing facility or clinic to which the general public does not have access to purchase pharmaceuticals on a retail basis.



§ 41-29-127 - Registration; factors considered

(a) The state board of pharmacy shall register an applicant to manufacture or distribute controlled substances included in Sections 41-29-113 through 41-29-121 unless it determines that the issuance of that registration would be inconsistent with the public interest. In determining the public interest, the state board of pharmacy shall consider the following factors:

(1) Maintenance of effective controls against diversion of controlled substances into other than legitimate medical, scientific, or industrial channels;

(2) Compliance with applicable state and local law;

(3) Any convictions of the applicant under any federal and state laws relating to any controlled substance;

(4) Past experience in the manufacture or distribution of controlled substances and the existence in the applicant's establishment of effective controls against diversion;

(5) Furnishing by the applicant of false or fraudulent material in any application filed under this article;

(6) Suspension or revocation of the applicant's federal registration to manufacture, distribute, or dispense controlled substances as authorized by federal law; and

(7) Any other factors relevant to and consistent with the public health and safety.

(b) Registration under subsection (a) does not entitle a registrant to manufacture and distribute controlled substances in Schedule I or II, as set out in Sections 41-29-113 and 41-29-115, other than those specified in the registration.

(c) Practitioners must be registered to dispense any controlled substances or to conduct research with controlled substances in Schedules II through V, as set out in Sections 41-29-115 through 41-29-121, if they are authorized to dispense or conduct research under the law of this state. The state board of pharmacy need not require separate registration under this section for practitioners engaging in research with nonnarcotic controlled substances in the said Schedules II through V where the registrant is already registered therein in another capacity. Practitioners registered under federal law to conduct research with Schedule I substances, as set out in Section 41-29-113, may conduct research with Schedule I substances within this state upon furnishing the state board of health evidence of that federal registration.

(d) Compliance by manufacturers and distributors with the provisions of the federal law respecting registration (excluding fees) entitles them to be registered under this article.



§ 41-29-129 - Revocation and suspension of registration

(a) A registration to manufacture, distribute, or dispense a controlled substance may be suspended or revoked by the State Board of Pharmacy upon a finding that the registrant:

(1) Has willfully furnished false or fraudulent material information in any application filed under this article;

(2) Has been convicted of a felony within the past five (5) years and has not been pardoned and his citizenship restored under any state or federal law relating to any controlled substance;

(3) Has had his federal registration suspended or revoked to manufacture, distribute, or dispense controlled substances;

(4) Has violated or failed to comply with any state law or any duly promulgated regulation of the State Board of Pharmacy which reflects adversely on the registrant's reliability and integrity with respect to controlled substances;

(5) Has violated the Uniform Controlled Substances Law of the State of Mississippi;

(6) Has violated any duly promulgated rule or regulation of the State Board of Pharmacy pertaining to the manufacture, distribution, storage, possession, control or dispensing of controlled substances;

(7) Has been convicted of a violation relating to any substance defined in this article as a controlled substance;

(8) Has dispensed any controlled substance if the registrant knew the prescription was not valid under the provisions of this article.

(b) The State Board of Pharmacy may limit revocation or suspension of a registration to the particular controlled substance with respect to which grounds for revocation or suspension exist.

(c) If the board or the State Board of Pharmacy suspends or revokes a registration, all controlled substances owned or possessed by the registrant at the time of suspension or the effective date of the revocation order may be placed under seal. No disposition may be made of substances under seal until the time for taking an appeal has elapsed or until all appeals have been concluded unless a court, upon application therefor, orders the sale of perishable substances and the deposit of the proceeds of the sale with the court. Upon a revocation order becoming final, all controlled substances may be forfeited to the state. All state professional or business licensing agencies shall promptly notify the bureau of all orders of suspensions or revocations which are the result of drug violations or drug-related matters.

(d) The bureau shall promptly notify the federal Drug Enforcement Administration of all orders suspending or revoking registration and all forfeitures of controlled substances.



§ 41-29-131 - Denial, suspension, revocation, or refusal to renew license; proceedings

(1) Upon presentation before the State Board of Pharmacy by any person showing grounds for denying, suspending or revoking a controlled substance registration, or refusing a renewal of registration, the State Board of Pharmacy may, in its discretion, deny such registration, revoke or suspend such registration or refuse a renewal of such registration.

(2) Before denying, suspending or revoking a registration, or refusing a renewal of registration, the State Board of Pharmacy shall serve upon the applicant or registrant an order to show cause why registration should not be denied, revoked or suspended, or why the renewal should not be refused. The order to show cause shall contain a statement of the basis therefor and shall call upon the applicant or registrant to appear before the State Board of Pharmacy at a time and place not less than twenty (20) days after the date of service of the order, but in the case of a denial or renewal of registration, the show cause order shall be served not later than thirty (30) days before the expiration of the registration. Such order may be served by mailing a copy thereof by United States, first-class, certified mail, postage prepaid, to the last-known residence or business address of such registrant. The hearings on such charges shall be at such time and place as the State Board of Pharmacy may prescribe.

(3) At such hearings, all witnesses shall be sworn by a member of the State Board of Pharmacy, and stenographic notes of the proceedings may be taken and filed as a part of the record in the case. Any party to the proceedings requesting it shall be furnished with a copy of such stenographic notes upon payment to the State Board of Pharmacy of such fees as it shall prescribe, not exceeding, however, the actual cost thereof.

(4) The State Board of Pharmacy is authorized and empowered to issue subpoenas for the attendance of witnesses and the production of books and papers. The process issued by the State Board of Pharmacy shall extend to all parts of the state and such process shall be served by any person designated by the State Board of Pharmacy for such service. The person serving such process shall receive such compensation as may be allowed by the State Board of Pharmacy, not to exceed the fee prescribed by law for similar services. All witnesses who shall be subpoenaed, and who shall appear in any proceedings before the State Board of Pharmacy, shall receive the same fees and mileage as allowed by law and all such fees shall be taxed as part of the costs in the case.

(5) Where in any proceeding before the State Board of Pharmacy any witness shall fail or refuse to attend upon subpoena issued by the board, shall refuse to testify, or shall refuse to produce any books and papers, the production of which is called for by the subpoena, the attendance of such witness and the giving of his testimony and the production of the books and papers shall be enforced by any court of competent jurisdiction of this state in the manner provided for the enforcement of attendance and testimony of witnesses in civil cases in the courts of this state.

(6) The State Board of Pharmacy shall conduct the hearing in an orderly and continuous manner, granting continuances only when the ends of justice may be served. The State Board of Pharmacy shall, within sixty (60) days after the conclusion of the hearing, reduce its decision to writing and forward an attested true copy thereof to the last-known residence or business address of such applicant, registrant or holder of a registration, by way of United States, first-class, certified mail, postage prepaid.

(7) Such applicant, registrant, holder of a registration or person aggrieved shall have the right of appeal from an adverse ruling or order or decision of the State Board of Pharmacy to the chancery court, upon forwarding notice of appeal to the State Board of Pharmacy thirty (30) days after the decision of the board is mailed in the manner here contemplated. An appeal will not be allowed in the event notice of appeal, together with the appeal bond hereinafter required, shall not have been forwarded for the State Board of Pharmacy within the period of thirty (30) days.

(8) Appeal shall be to the chancery court of the county and judicial district of the residence of the appellant, or to the chancery court of the First Judicial District of Hinds County, at the election of the appellant. The notice of appeal shall elect venue, unless the appellant be a nonresident, in which event the State Board of Pharmacy shall certify all documents and evidence directly to the chancery court of the First Judicial District of Hinds County for further proceedings. The appeal shall thereupon be heard in due course by the court, which shall review the record and make its determination thereon.

(9) The appellant shall, together with the notice of appeal, forward to and post with the State Board of Pharmacy a satisfactory bond in the amount of Two Hundred Dollars ($ 200.00) for the payment of any costs which may be adjudged against him.

(10) Any order, rule or decision of the State Board of Pharmacy shall not take effect until after the time for appeal shall have expired. In the event of an appeal, the appeal shall act as a supersedeas and the court shall dispose of the appeal and enter its decision promptly. The hearing on the appeal may, in the discretion of the chancellor, be tried in vacation.

(11) These proceedings shall be conducted in accordance with applicable administrative procedures without regard to any criminal prosecution or other proceeding. Proceedings to refuse renewal of registration shall not abate the existing registration, which shall remain in effect pending the outcome of the administrative hearing.

(12) The Mississippi Bureau of Narcotics or the State Board of Pharmacy may suspend, without an order to show cause, any registration simultaneously with the institution of proceedings under Section 41-29-129, or where renewal of registration is refused, if it finds that there is an imminent danger to the public health or safety which warrants this action. The suspension shall continue in effect until the conclusion of the proceedings, including judicial review thereof, unless sooner withdrawn by the suspending agency or dissolved by a court of competent jurisdiction.



§ 41-29-133 - Records and inventories

Persons registered to manufacture, distribute or dispense controlled substances under this article shall keep records and maintain inventories in conformance with the record-keeping and inventory requirements of federal law and with any additional rules the Mississippi Bureau of Narcotics, the State Board of Pharmacy, the State Board of Medical Licensure, the State Board of Dental Examiners, the Mississippi Board of Nursing, the State Board of Optometry or the Mississippi Board of Veterinary Medicine may issue.



§ 41-29-135 - Order forms

Controlled substances in Schedules I and II of Sections 41-29-113 and 41-29-115, shall be distributed by a registrant to another registrant only pursuant to an order form. Compliance with the provisions of federal law respecting order forms shall be deemed compliance with this section.



§ 41-29-136 - Harper Grace's Law; legal possession, use, research, cultivation, processing, dispensing, prescribing or administration of cannabidiol; restrictions [Repealed effective July 1, 2017]

(1) "CBD oil" means processed cannabis plant extract, oil or resin that contains more than fifteen percent (15%) cannabidiol, or a dilution of the resin that contains at least fifty (50) milligrams of cannabidiol per milliliter, but not more than one-half of one percent (0.5%) of tetrahydrocannabinol.

(2) (a) CBD oil may only be obtained on the order of a physician who is licensed to practice in Mississippi and administered to a patient by or under the direction or supervision of the physician.

(b) (i) The CBD oil must be obtained from or tested by the National Center for Natural Products Research at the University of Mississippi and dispensed by the Department of Pharmacy Services at the University of Mississippi Medical Center.

(ii) The patient or the patient's parent, guardian or custodian must execute a hold-harmless agreement that releases from liability the state and any division, agency, institution or employee thereof involved in the research, cultivation, processing, dispensing, prescribing or administration of CBD oil.

(c) The National Center for Natural Products Research at the University of Mississippi, the Department of Pharmacy Services at the University of Mississippi Medical Center and the Mississippi Agricultural and Forestry Experiment Station at Mississippi State University are the only entities authorized to produce or possess cannabidiol for research.

(3) (a) Research of CBD oil under this section must comply with the provisions of Section 41-29-125 regarding lawful possession of controlled substances, of Section 41-29-137 regarding record-keeping requirements relative to the dispensing, use or administration of controlled substances, and of Section 41-29-133 regarding inventory requirements, insofar as they are applicable.

(b) The National Center for Natural Products Research at the University of Mississippi, the Department of Pharmacy Services at the University of Mississippi Medical Center and the Mississippi Agricultural and Forestry Experiment Station at Mississippi State University are authorized to pursue any federal permits or waivers necessary to conduct the programs authorized under this section.

(4) (a) In a prosecution for the unlawful possession of marihuana under the laws of this state, it is an affirmative and complete defense to prosecution that:

(i) The defendant suffered from a debilitating epileptic condition or related illness and the use or possession of CBD oil was pursuant to the order of a physician as authorized under this section; or

(ii) The defendant is the parent, guardian or custodian of an individual who suffered from a debilitating epileptic condition or related illness and the use or possession of CBD oil was pursuant to the order of a physician as authorized under this section.

(b) An agency of this state or a political subdivision thereof, including any law enforcement agency, may not initiate proceedings to remove a child from the home based solely upon the possession or use of CBD oil by the child or parent, guardian or custodian of the child as authorized under this section.

(c) An employee of the state or any division, agency, institution thereof involved in the research, cultivation, processing, dispensing, prescribing or administration of CBD oil shall not be subject to prosecution for unlawful possession, use, distribution or prescription of marihuana under the laws of this state for activities arising from or related to the use of CBD oil in the treatment of individuals diagnosed with a debilitating epileptic condition under this section.

(5) This section shall be known as "Harper Grace's Law."

(6) This section shall stand repealed from and after July 1, 2017.



§ 41-29-137 - Prescriptions

(a) (1) Except when dispensed directly by a practitioner, other than a pharmacy, to an ultimate user, no controlled substance in Schedule II, as set out in Section 41-29-115, may be dispensed without the written valid prescription of a practitioner. A practitioner shall keep a record of all controlled substances in Schedule I, II and III administered, dispensed or professionally used by him otherwise than by prescription.

(2) In emergency situations, as defined by rule of the State Board of Pharmacy, Schedule II drugs may be dispensed upon the oral valid prescription of a practitioner, reduced promptly to writing and filed by the pharmacy. Prescriptions shall be retained in conformity with the requirements of Section 41-29-133. No prescription for a Schedule II substance may be refilled unless renewed by prescription issued by a licensed medical doctor.

(b) Except when dispensed directly by a practitioner, other than a pharmacy, to an ultimate user, a controlled substance included in Schedule III or IV, as set out in Sections 41-29-117 and 41-29-119, shall not be dispensed without a written or oral valid prescription of a practitioner. The prescription shall not be filled or refilled more than six (6) months after the date thereof or be refilled more than five (5) times, unless renewed by the practitioner.

(c) A controlled substance included in Schedule V, as set out in Section 41-29-121, shall not be distributed or dispensed other than for a medical purpose.

(d) An optometrist certified to prescribe and use therapeutic pharmaceutical agents under Sections 73-19-153 through 73-19-165 shall be authorized to prescribe oral analgesic controlled substances in Schedule IV or V, as pertains to treatment and management of eye disease by written prescription only.

(e) Administration by injection of any pharmaceutical product authorized in this section is expressly prohibited except when dispensed directly by a practitioner other than a pharmacy.

(f) (1) For the purposes of this article, Title 73, Chapter 21, and Title 73, Chapter 25, Mississippi Code of 1972, as it pertains to prescriptions for controlled substances, a "valid prescription" means a prescription that is issued for a legitimate medical purpose in the usual course of professional practice by:

(A) A practitioner who has conducted at least one (1) in-person medical evaluation of the patient; or

(B) A covering practitioner.

(2) (A) "In-person medical evaluation" means a medical evaluation that is conducted with the patient in the physical presence of the practitioner, without regard to whether portions of the evaluation are conducted by other health professionals.

(B) "Covering practitioner" means a practitioner who conducts a medical evaluation other than an in-person medical evaluation at the request of a practitioner who has conducted at least one (1) in-person medical evaluation of the patient or an evaluation of the patient through the practice of telemedicine within the previous twenty-four (24) months and who is temporarily unavailable to conduct the evaluation of the patient.

(3) A prescription for a controlled substance based solely on a consumer's completion of an online medical questionnaire is not a valid prescription.

(4) Nothing in this subsection (b) shall apply to:

(A) A prescription issued by a practitioner engaged in the practice of telemedicine as authorized under state or federal law; or

(B) The dispensing or selling of a controlled substance pursuant to practices as determined by the United States Attorney General by regulation.



§ 41-29-138 - Applicability of avoirdupois system of weights

The avoirdupois system of weights shall be the system by which the weights of controlled substances are determined under this article.



§ 41-29-139 - Prohibited acts; penalties

(a) Except as authorized by this article, it is unlawful for any person knowingly or intentionally:

(1) To sell, barter, transfer, manufacture, distribute, dispense or possess with intent to sell, barter, transfer, manufacture, distribute or dispense, a controlled substance; or

(2) To create, sell, barter, transfer, distribute, dispense or possess with intent to create, sell, barter, transfer, distribute or dispense, a counterfeit substance.

(b) Except as otherwise provided in Section 41-29-142, any person who violates subsection (a) of this section in the following amounts shall be, if convicted, sentenced as follows:

(1) In the case of controlled substances classified in Schedule I or II, as set out in Sections 41-29-113 and 41-29-115, except thirty (30) grams or less of marijuana or synthetic cannabinoids, and except a first offender as defined in Section 41-29-149(e) who violates subsection (a) of this section with respect to less than one (1) kilogram but more than thirty (30) grams of marijuana or synthetic cannabinoids, such person may, upon conviction for an amount of the controlled substance of:

(A) Less than two (2) grams or ten (10) dosage units, be imprisoned for not more than eight (8) years or fined not more than Fifty Thousand Dollars ($ 50,000.00), or both.

(B) Two (2) grams or ten (10) dosage units or more but less than ten (10) grams or twenty (20) dosage units, be imprisoned for not less than three (3) years nor more than twenty (20) years or fined not more than Two Hundred Fifty Thousand Dollars ($ 250,000.00), or both.

(C) Ten (10) grams or twenty (20) dosage units or more, but less than thirty (30) grams or forty (40) dosage units, be imprisoned for not less five (5) years nor more than thirty (30) years or fined not more than Five Hundred Thousand Dollars ($ 500,000.00).

(2) In the case of a first offender who violates subsection (a) of this section with an amount less than one (1) kilogram but more than thirty (30) grams of marijuana or synthetic cannabinoids as classified in Schedule I, as set out in Section 41-29-113, such person is guilty of a felony and, upon conviction, may be imprisoned for not more than five (5) years or fined not more than Thirty Thousand Dollars ($ 30,000.00), or both;

(3) In the case of thirty (30) grams or less of marijuana or synthetic cannabinoids, such person may, upon conviction, be imprisoned for not more than three (3) years or fined not more than Three Thousand Dollars ($ 3,000.00), or both;

(4) In the case of controlled substances classified in Schedules III and IV, as set out in Sections 41-29-117 and 41-29-119, such person may, upon conviction for an amount of the controlled substance of:

(A) Less than two (2) grams or ten (10) dosage units, be imprisoned for not more than eight (8) years or fined not more than Five Thousand Dollars ($ 5,000.00), or both;

(B) Two (2) grams or ten (10) dosage units or more but less than ten (10) grams or twenty (20) dosage units, be imprisoned for not more than eight (8) years or fined not more than Fifty Thousand Dollars ($ 50,000.00), or both;

(C) Ten (10) grams or twenty (20) dosage units or more but less than thirty (30) grams or forty (40) dosage units, be imprisoned for not more than fifteen (15) years or fined not more than One Hundred Thousand Dollars ($ 100,000.00).

(5) In the case of controlled substances classified in Schedule V, as set out in Section 41-29-121, such person may, upon conviction for an amount of the controlled substance of:

(A) Less than two (2) grams or ten (10) dosage units, be imprisoned for not more than one (1) year or fined not more than Five Thousand Dollars ($ 5,000.00), or both;

(B) Two (2) grams or ten (10) dosage units or more but less than ten (10) grams or twenty (20) dosage units, be imprisoned for not more than five (5) years or fined not more than Ten Thousand Dollars ($ 10,000.00), or both;

(C) Ten (10) grams or twenty (20) dosage units or more but less than thirty (30) grams or forty (40) dosage units, be imprisoned for not more than ten (10) years or fined not more than Twenty Thousand Dollars ($ 20,000.00).

(c) It is unlawful for any person knowingly or intentionally to possess any controlled substance unless the substance was obtained directly from, or pursuant to, a valid prescription or order of a practitioner while acting in the course of his professional practice, or except as otherwise authorized by this article. The penalties for any violation of this subsection (c) with respect to a controlled substance classified in Schedules I, II, III, IV or V, as set out in Section 41-29-113, 41-29-115, 41-29-117, 41-29-119 or 41-29-121, including marijuana or synthetic cannabinoids, shall be based on dosage unit as defined herein or the weight of the controlled substance as set forth herein as appropriate:

"Dosage unit (d.u.)" means a tablet or capsule, or in the case of a liquid solution, one (1) milliliter. In the case of lysergic acid diethylamide (LSD) the term, "dosage unit" means a stamp, square, dot, microdot, tablet or capsule of a controlled substance.

For any controlled substance that does not fall within the definition of the term "dosage unit," the penalties shall be based upon the weight of the controlled substance.

The weight set forth refers to the entire weight of any mixture or substance containing a detectable amount of the controlled substance.

If a mixture or substance contains more than one (1) controlled substance, the weight of the mixture or substance is assigned to the controlled substance that results in the greater punishment.

Any person who violates this subsection with respect to:

(1) A controlled substance classified in Schedule I or II, except marijuana or synthetic cannabinoids, in the following amounts shall be charged and sentenced as follows:

(A) Less than one-tenth (0.1) gram or two (2) dosage units shall be charged as a misdemeanor and, upon conviction, may be imprisoned for up to one (1) year or fined not more than One Thousand Dollars ($ 1,000.00), or both.

(B) One-tenth (0.1) gram or two (2) dosage units or more but less than two (2) grams or ten (10) dosage units, may be imprisoned for not more than three (3) years or a fine of not more than Fifty Thousand Dollars ($ 50,000.00), or both.

(C) Two (2) grams or ten (10) dosage units or more but less than ten (10) grams or twenty (20) dosage units, may be imprisoned for not more than eight (8) years and fined not more than Two Hundred Fifty Thousand Dollars ($ 250,000.00), or both.

(D) Ten (10) grams or twenty (20) dosage units or more but less than thirty (30) grams or forty (40) dosage units, may be imprisoned for not less than three (3) years nor more than twenty (20) years and fined not more than Five Hundred Thousand Dollars ($ 500,000.00), or both.

(2) Marijuana or synthetic cannabinoids in the following amounts shall be charged and sentenced as follows:

(A) Thirty (30) grams or less by a fine of not less than One Hundred Dollars ($ 100.00) nor more than Two Hundred Fifty Dollars ($ 250.00). The provisions of this paragraph shall be enforceable by summons, provided the offender provides proof of identity satisfactory to the arresting officer and gives written promise to appear in court satisfactory to the arresting officer, as directed by the summons. A second conviction under this section within two (2) years shall be punished by a fine of Two Hundred Fifty Dollars ($ 250.00) and not less than five (5) days nor more than sixty (60) days in the county jail and mandatory participation in a drug education program, approved by the Division of Alcohol and Drug Abuse of the State Department of Mental Health, unless the court enters a written finding that such drug education program is inappropriate. A third or subsequent conviction under this section within two (2) years is a misdemeanor punishable by a fine of not less than Two Hundred Fifty Dollars ($ 250.00) nor more than Five Hundred Dollars ($ 500.00) and confinement for not less than five (5) days nor more than six (6) months in the county jail. Upon a first or second conviction under this section, the courts shall forward a report of such conviction to the Mississippi Bureau of Narcotics which shall make and maintain a private, nonpublic record for a period not to exceed two (2) years from the date of conviction. The private, nonpublic record shall be solely for the use of the courts in determining the penalties which attach upon conviction under this section and shall not constitute a criminal record for the purpose of private or administrative inquiry and the record of each conviction shall be expunged at the end of the period of two (2) years following the date of such conviction;

(B) Additionally, a person who is the operator of a motor vehicle, who possesses on his person or knowingly keeps or allows to be kept in a motor vehicle within the area of the vehicle normally occupied by the driver or passengers, more than one (1) gram, but not more than thirty (30) grams, of marijuana or synthetic cannabinoids is guilty of a misdemeanor and, upon conviction, may be fined not more than One Thousand Dollars ($ 1,000.00) and confined for not more than ninety (90) days in the county jail. For the purposes of this subsection, such area of the vehicle shall not include the trunk of the motor vehicle or the areas not normally occupied by the driver or passengers if the vehicle is not equipped with a trunk. A utility or glove compartment shall be deemed to be within the area occupied by the driver and passengers;

(C) More than thirty (30) grams but less than two hundred fifty (250) grams may be fined not more than One Thousand Dollars ($ 1,000.00), or confined in the county jail for not more than one (1) year, or both; or fined not more than Three Thousand Dollars ($ 3,000.00), or imprisoned in the State Penitentiary for not more than three (3) years, or both;

(D) Two hundred fifty (250) grams but less than five hundred (500) grams, by imprisonment for not less than two (2) years nor more than eight (8) years or by a fine of not more than Fifty Thousand Dollars ($ 50,000.00), or both;

(E) Five hundred (500) grams but less than one (1) kilogram, by imprisonment for not less than four (4) years nor more than sixteen (16) years or a fine of less than Two Hundred Fifty Thousand Dollars ($ 250,000.00), or both;

(F) One (1) kilogram but less than five (5) kilograms, by imprisonment for not less than six (6) years nor more than twenty-four (24) years or a fine of not more than Five Hundred Thousand Dollars ($ 500,000.00), or both;

(G) Five (5) kilograms or more, by imprisonment for not less than ten (10) years nor more than thirty (30) years or a fine of not more than One Million Dollars ($ 1,000,000.00), or both.

(3) A controlled substance classified in Schedule III, IV or V as set out in Sections 41-29-117 through 41-29-121, upon conviction, may be punished as follows:

(A) Less than fifty (50) grams or less than one hundred (100) dosage units is a misdemeanor and punishable by not more than one (1) year or a fine of not more than One Thousand Dollars ($ 1,000.00), or both.

(B) Fifty (50) grams or one hundred (100) dosage units or more but less than one hundred fifty (150) grams or five hundred (500) dosage units, by imprisonment for not less than one (1) year nor more than four (4) years or a fine of not more than Ten Thousand Dollars ($ 10,000.00), or both.

(C) One hundred fifty (150) grams or Five Hundred (500) dosage units or more but less than three hundred (300) grams or one thousand (1,000) dosage units, by imprisonment for not less than two (2) years nor more than eight (8) years or a fine of not more than Fifty Thousand Dollars ($ 50,000.00), or both.

(D) Three hundred (300) grams or one thousand (1,000) dosage units or more but less than five hundred (500) grams or two thousand five hundred (2,500) dosage units, by imprisonment for not less than four (4) years nor more than sixteen (16) years or a fine of not more than Two Hundred Fifty Thousand Dollars ($ 250,000.00), or both.

(d) (1) It is unlawful for a person who is not authorized by the State Board of Medical Licensure, State Board of Pharmacy, or other lawful authority to use, or to possess with intent to use, paraphernalia to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale or otherwise introduce into the human body a controlled substance in violation of the Uniform Controlled Substances Law. Any person who violates this subsection is guilty of a misdemeanor and, upon conviction, may be confined in the county jail for not more than six (6) months, or fined not more than Five Hundred Dollars ($ 500.00), or both; however, no person shall be charged with a violation of this subsection when such person is also charged with the possession of one (1) ounce or less of marijuana or synthetic cannabinoids under subsection (c)(2)(A) of this section.

(2) It is unlawful for any person to deliver, sell, possess with intent to deliver or sell, or manufacture with intent to deliver or sell, paraphernalia, knowing, or under circumstances where one reasonably should know, that it will be used to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale, or otherwise introduce into the human body a controlled substance in violation of the Uniform Controlled Substances Law. Any person who violates this subsection is guilty of a misdemeanor and, upon conviction, may be confined in the county jail for not more than six (6) months, or fined not more than Five Hundred Dollars ($ 500.00), or both.

(3) Any person eighteen (18) years of age or over who violates subsection (d) (2) of this section by delivering or selling paraphernalia to a person under eighteen (18) years of age who is at least three (3) years his junior is guilty of a misdemeanor and, upon conviction, may be confined in the county jail for not more than one (1) year, or fined not more than One Thousand Dollars ($ 1,000.00), or both.

(4) It is unlawful for any person to place in any newspaper, magazine, handbill, or other publication any advertisement, knowing, or under circumstances where one reasonably should know, that the purpose of the advertisement, in whole or in part, is to promote the sale of objects designed or intended for use as paraphernalia. Any person who violates this subsection is guilty of a misdemeanor and, upon conviction, may be confined in the county jail for not more than six (6) months, or fined not more than Five Hundred Dollars ($ 500.00), or both.

(e) It shall be unlawful for any physician practicing medicine in this state to prescribe, dispense or administer any amphetamine or amphetamine-like anorectics and/or central nervous system stimulants classified in Schedule II, pursuant to Section 41-29-115, for the exclusive treatment of obesity, weight control or weight loss. Any person who violates this subsection, upon conviction, is guilty of a misdemeanor and may be confined for a period not to exceed six (6) months, or fined not more than One Thousand Dollars ($ 1,000.00), or both.

(f) (1) Any person trafficking in controlled substances shall be guilty of a felony and, upon conviction, shall be imprisoned for a term of not less than ten (10) years nor more than forty (40) years. The ten-year mandatory sentence shall not be reduced or suspended. The person shall not be eligible for probation or parole, the provisions of Sections 41-29-149, 47-5-139, 47-7-3 and 47-7-33, Mississippi Code of 1972, to the contrary notwithstanding during the sentence and shall be fined not less than Five Thousand Dollars ($ 5,000.00) nor more than One Million Dollars ($ 1,000,000.00).

(2) "Trafficking in controlled substances" as used herein means:

(A) A violation of subsection (a) of this section involving thirty (30) grams or forty (40) dosage units or more of a Schedule I or II substance except marijuana;

(B) A violation of subsection (c) of this section involving five hundred (500) grams or two thousand five hundred (2,500) dosage units of a Schedule III, IV or V substance;

(C) A violation of subsection (c) of this section involving thirty (30) grams or forty (40) dosage units or more of a Schedule I or II substance except marijuana; or

(D) A violation of subsection (a) of this section involving one (1) kilogram or more of marijuana or synthetic cannabinoids.

(3) The provisions of this subsection shall not apply to any person who furnishes information and assistance to the bureau, or its designee, which, in the opinion of the trial judge objectively should or would have aided in the arrest or prosecution of others who violate this subsection. The accused shall have adequate opportunity to develop and make a record of all information and assistance so furnished.

(g) Any person trafficking in Schedule I or II substances, except marijuana, of two hundred (200) grams or more shall be guilty of aggravated trafficking and, upon conviction, shall be sentenced to a term of not less than twenty-five (25) years nor more than life in prison. The twenty-five-year sentence shall be a mandatory sentence and shall not be reduced or suspended. The person shall not be eligible for probation or parole, the provisions of Sections 41-29-149, 47-5-139, 47-7-3 and 47-7-33, Mississippi Code of 1972, to the contrary notwithstanding during the sentence and shall be fined not less than Five Thousand Dollars ($ 5,000.00) nor more than One Million Dollars ($ 1,000,000.00).

(h) (1) Notwithstanding any provision of this section, a person who has been convicted of an offense under this section that requires the judge to impose a prison sentence which cannot be suspended or reduced and is ineligible for probation or parole may, at the discretion of the court, receive a sentence of imprisonment that is no less than twenty-five percent (25%) of the sentence prescribed by the applicable statute. In considering whether to apply the departure from the sentence prescribed, the court shall conclude that:

(A) The offender was not a leader of the criminal enterprise;

(B) The offender did not use violence or a weapon during the crime;

(C) The offense did not result in a death or serious bodily injury of a person not a party to the criminal enterprise; and

(D) The interests of justice are not served by the imposition of the prescribed mandatory sentence.

(2) If the court reduces the prescribed sentence pursuant to this subsection, it must specify on the record the circumstances warranting the departure.



§ 41-29-140 - Fines and penalties; violation of Section 41-29-139

(a) Except as otherwise authorized by the Uniform Controlled Substances Law, it is unlawful for any person to:

(1) Knowingly or intentionally receive or expend funds which he knows to be derived from the commission of a felony offense under the provisions of Section 41-29-139; or

(2) Finance or invest funds which he knows to be intended to further the commission of a felony under the provisions of Section 41-29-139.

(b) Any person who violates subsection (a) of this section is guilty of a felony and, upon conviction, may be sentenced to the custody of the State Department of Corrections for not more than five (5) years or fined not more than One Million Dollars ($ 1,000,000.00), or both.



§ 41-29-141 - Prohibited acts B; penalties

It is unlawful for any person:

(1) Who is subject to Section 41-29-125 to distribute or dispense a controlled substance in violation of Section 41-29-137;

(2) Who is a registrant under Section 41-29-125 to manufacture a controlled substance not authorized by his registration, or to distribute or dispense a controlled substance not authorized by his registration to another registrant or other authorized person;

(3) To refuse or fail to make, keep or furnish any record, notification, order form, statement, invoice or information required under this article;

(4) To refuse a lawful entry into any premises for any inspection authorized by this article; or

(5) Knowingly to keep or maintain any store, shop, warehouse, dwelling, building, vehicle, boat, aircraft, or other structure or place, which is resorted to by persons using controlled substances in violation of this article for the purpose of using these substances, or which is used for keeping or selling them in violation of this article.

Any person who violates this section shall, with respect to such violation, be subject to a civil penalty payable to the State of Mississippi of not more than Twenty-five Thousand Dollars ($ 25,000.00).

In addition to the civil penalty provided in the preceding paragraph, any person who knowingly or intentionally violates this section shall be guilty of a crime and upon conviction thereof may be confined for a period of not more than one (1) year or fined not more than One Thousand Dollars ($ 1,000.00), or both.



§ 41-29-142 - Enhanced penalties for sale, etc. of controlled substances in, on or within specified distances of schools, churches and certain other buildings

(1) Except as provided in subsection (f) of Section 41-29-139 or in subsection (2) of this section, any person who violates or conspires to violate Section 41-29-139(a)(1), Mississippi Code of 1972, by selling, bartering, transferring, manufacturing, distributing, dispensing or possessing with intent to sell, barter, transfer, manufacture, distribute or dispense, a controlled substance, in or on, or within one thousand five hundred (1,500) feet of, a building or outbuilding which is all or part of a public or private elementary, vocational or secondary school, or any church, public park, ballpark, public gymnasium, youth center or movie theater or within one thousand (1,000) feet of, the real property comprising such public or private elementary, vocational or secondary school, or any church, public park, ballpark, public gymnasium, youth center or movie theater shall, upon conviction thereof, be punished by the term of imprisonment or a fine, or both, of that authorized by Section 41-29-139(b) and, in the discretion of the court, may be punished by a term of imprisonment or a fine, or both, of up to twice that authorized by Section 41-29-139(b).

(2) Except as otherwise provided in subsection (f) of Section 41-29-139, any person who violates or conspires to violate Section 41-29-139(a)(1), Mississippi Code of 1972, by selling, bartering, transferring, manufacturing, distributing, dispensing or possessing with intent to sell, barter, transfer, manufacture, distribute or dispense, a controlled substance, in or on, or within one thousand five hundred (1,500) feet of, a building or outbuilding which is all or part of a public or private elementary, vocational or secondary school, or any church, public park, ballpark, public gymnasium, youth center or movie theater or within one thousand (1,000) feet of, the real property comprising such public or private elementary, vocational or secondary school, or any church, public park, ballpark, public gymnasium, youth center or movie theater after a prior conviction under subsection (1) of this section has become final, shall, upon conviction thereof, be punished by a term of imprisonment of not less than three (3) years and not more than life, and in the discretion of the court, may be punished by a term of imprisonment of up to three (3) times that authorized by Section 41-29-139(b), for a first offense, or a fine of up to three (3) times that authorized by Section 41-29-139(b), for a first offense, or both.



§ 41-29-143 - Prohibited acts C; penalties

It is unlawful for any person knowingly or intentionally:

(1) To distribute as a registrant a controlled substance classified in Schedule I or II, as set out in Sections 41-29-113 and 41-29-115, except pursuant to an order form as required by Section 41-29-135;

(2) To use in the course of the manufacture or distribution of a controlled substance a registration number which is fictitious, revoked, suspended, or issued to another person.

(3) To furnish false or fraudulent material information in, or omit any material information from, any application, report, or other document required to be kept or filed under this article, or any record required to be kept by this article; or

(4) To make, distribute, or possess any punch, die, plate, stone, or other thing designed to print, imprint, or reproduce the trademark, trade name, or other identifying mark, imprint or device of another or any likeness of any of the foregoing upon any drug or container or labeling thereof so as to render the drug a counterfeit substance.

Any person who violates this section is guilty of a crime and upon conviction may be confined for not more than one (1) year or fined not more than One Thousand Dollars ($ 1,000.00) or both.



§ 41-29-144 - Acquiring or obtaining possession of controlled substance, legend drug or prescription by misrepresentation, fraud and the like; penalty.

(1) It is unlawful for any person knowingly or intentionally to acquire or obtain possession or attempt to acquire or obtain possession of a controlled substance or a legend drug by larceny, embezzlement, misrepresentation, fraud, forgery, deception or subterfuge.

(2) It is unlawful for any person knowingly or intentionally to possess, sell, deliver, transfer or attempt to possess, sell, deliver or transfer a false, fraudulent or forged prescription of a practitioner.

(3) Any person who violates this section is guilty of a crime and upon conviction shall be confined for not less than one (1) year nor more than five (5) years and fined not more than One Thousand Dollars ($ 1,000.00), or both.



§ 41-29-145 - Distribution to persons under age twenty-one

Any person twenty-one (21) years of age or over who violates subsections (a) and (b) of Section 41-29-139 with reference to a controlled substance listed in Schedules I, II, III, IV and V as set out in Sections 41-29-113 through 41-29-121, inclusive, to a person under twenty-one (21) years of age may be punished by the fine authorized by Section 41-29-139, or by a term of imprisonment or confinement up to twice that authorized by said Section 41-29-139, or both, or he may be punished as provided in Section 41-29-142.



§ 41-29-146 - False representation of prescription or legend drug; penalty

(1) It shall be unlawful for any person to sell, produce, manufacture or possess with the intent to sell, produce, manufacture, distribute or dispense any substance which is falsely represented to be a prescription or legend drug or a controlled substance.

(2) The provisions of this section shall not apply to a law enforcement officer acting in the course and scope of his employment or to a medical practitioner, pharmacist or other person authorized to dispense or administer controlled substances.

(3) Any person who violates this section shall, upon conviction, be guilty of a felony and may be punished by confinement in the custody of the Department of Corrections for not more than five (5) years or by a fine of not more than Five Thousand Dollars ($ 5,000.00), or both.



§ 41-29-147 - Second and subsequent offenses

Except as otherwise provided in Section 41-29-142, any person convicted of a second or subsequent offense under this article may be imprisoned for a term up to twice the term otherwise authorized, fined an amount up to twice that otherwise authorized, or both.

For purposes of this section, an offense is considered a second or subsequent offense, if, prior to his conviction of the offense, the offender has at any time been convicted under this article or under any statute of the United States or of any state relating to narcotic drugs, marihuana, depressant, stimulant or hallucinogenic drugs.



§ 41-29-148 - Burden of proof of exemptions and exceptions; presumption as to holding of registration or order form

(1) It is not necessary for the state to negate any exemption in this article in any complaint, indictment or other pleading or in any trial, hearing, or other proceeding under said article. The burden of proof of any exemption or exception is upon the person claiming it.

(2) In the absence of proof that a person is the duly authorized holder of an appropriate registration or order form issued under this article, he is presumed not to be the holder of the registration or form. The burden of proof is upon him to rebut the presumption.



§ 41-29-149 - Suspended sentences; eligibility for parole; resentencing

(a) Regardless of the penalties provided heretofore for the violation of any section or portion of this article, the judge of the court of jurisdiction of any defendant may, in his discretion, suspend such penalty, penalties, or portions thereof, for any person charged with a first offense.

(b) A person convicted under this article or under any prior law superseded by this article for a violation of the law regarding controlled substances shall be eligible for parole just as in any other criminal conviction as provided by Section 47-7-3.

(c) Any person who was convicted and/or who is still serving a sentence in the Mississippi State Penitentiary for a first offense under any prior law superseded by this article, may petition the court of original jurisdiction for resentencing under the provisions of this article.

(d) Any person previously indicted under a prior law for violation of any law regarding controlled substances but not yet sentenced shall be sentenced under the provisions of this article provided that the sentence imposed is not greater than that provided under said prior law.

(e) For the purposes of the sentencing provisions of this article, a first offense shall be deemed to be and include any offense, offenses, act or acts prohibited by said law, or any prior law superseded by said law, committed prior to a first indictment under said law or under prior law superseded by said law.



§ 41-29-150 - Participation in drug rehabilitation programs; probation; expunction of record upon application to court

(a) Any person convicted under Section 41-29-139 may be required, in the discretion of the court, as a part of the sentence otherwise imposed, or in lieu of imprisonment in cases of probation or suspension of sentence, to attend a course of instruction conducted by the bureau, the State Board of Health, or any similar agency, on the effects, medically, psychologically and socially, of the misuse of controlled substances. The course may be conducted at any correctional institution, detention center or hospital, or at any center or treatment facility established for the purpose of education and rehabilitation of those persons committed because of abuse of controlled substances.

(b) Any person convicted under Section 41-29-139 who is found to be dependent upon or addicted to any controlled substance shall be required, as a part of the sentence otherwise imposed, or in lieu of imprisonment in cases of parole, probation or suspension of sentence, to receive medical treatment for such dependency or addiction. The regimen of medical treatment may include confinement in a medical facility of any correctional institution, detention center or hospital, or at any center or facility established for treatment of those persons committed because of a dependence or addiction to controlled substances.

(c) Those persons previously convicted of a felony under Section 41-29-139 and who are now confined at the Mississippi State Hospital at Whitfield, Mississippi, or at the East Mississippi State Hospital at Meridian, Mississippi, for the term of their sentence shall remain under the jurisdiction of the Mississippi Department of Corrections and shall be required to abide by all reasonable rules and regulations promulgated by the director and staff of said institutions and of the Department of Corrections. Any persons so confined who shall refuse to abide by said rules or who attempt an escape or who shall escape shall be transferred to the State Penitentiary or to a county jail, where appropriate, to serve the remainder of the term of imprisonment; this provision shall not preclude prosecution and conviction for escape from said institutions.

(d) (1) If any person who has not previously been convicted of violating Section 41-29-139, or the laws of the United States or of another state relating to narcotic drugs, stimulant or depressant substances, other controlled substances or marihuana is found to be guilty of a violation of subsection (c) or (d) of Section 41-29-139, after trial or upon a plea of guilty, the court may, without entering a judgment of guilty and with the consent of such person, defer further proceedings and place him on probation upon such reasonable conditions as it may require and for such period, not to exceed three (3) years, as the court may prescribe. Upon violation of a condition of the probation, the court may enter an adjudication of guilt and proceed as otherwise provided. The court may, in its discretion, dismiss the proceedings against such person and discharge him from probation before the expiration of the maximum period prescribed for such person's probation. If during the period of his probation such person does not violate any of the conditions of the probation, then upon expiration of such period the court shall discharge such person and dismiss the proceedings against him. Discharge and dismissal under this subsection shall be without court adjudication of guilt, but a nonpublic record thereof shall be retained by the bureau solely for the purpose of use by the courts in determining whether or not, in subsequent proceedings, such person qualifies under this subsection. Such discharge or dismissal shall not be deemed a conviction for purposes of disqualifications or disabilities imposed by law upon conviction of a crime, including the penalties prescribed under this article for second or subsequent conviction, or for any other purpose. Discharge and dismissal under this subsection may occur only once with respect to any person; and

(2) Upon the dismissal of a person and discharge of proceedings against him under paragraph (1) of this subsection, the person may apply to the court for an order to expunge from all official records, other than the nonpublic records to be retained by the bureau under paragraph (1) of this subsection, all recordation relating to his arrest, indictment, trial, finding of guilt, and dismissal and discharge pursuant to this section. If the court determines, after hearing, that such person was dismissed and the proceedings against him discharged, or that the person had satisfactorily served his sentence or period of probation and parole, it shall enter an order of expunction. The effect of the order shall be to restore the person, in the contemplation of the law, to the status he occupied before such arrest or indictment. No person as to whom such an order has been entered shall be held thereafter under any provision of any law to be guilty of perjury or otherwise giving a false statement by reason of his failures to recite or acknowledge such arrest, indictment or trial in response to any inquiry made of him for any purpose. A person as to whom an order has been entered, upon request, shall be required to advise the court, in camera, of the previous conviction and expunction in any legal proceeding wherein the person has been called as a prospective juror. The court shall thereafter and before the selection of the jury advise the attorneys representing the parties of the previous conviction and expunction.

(e) Every person who has been or may hereafter be convicted of a felony offense under Section 41-29-139 and sentenced under Section 41-29-150(c) shall be under the jurisdiction of the Mississippi Department of Corrections.

(f) It shall be unlawful for any person confined under the provisions of subsection (b) or (c) of this section to escape or attempt to escape from said institution, and, upon conviction, said person shall be guilty of a felony and shall be imprisoned for a term not to exceed two (2) years.

(g) It is the intent and purpose of the Legislature to promote the rehabilitation of persons convicted of offenses under the Uniform Controlled Substances Law.



§ 41-29-151 - Penalties to be additional; barring of prosecutions

Any penalty imposed for violation of this article is in addition to, and not in lieu of, any civil or administrative penalty or sanction otherwise authorized by law.

If a violation of this article is a violation of a federal law or the law of another state, a conviction or acquittal under federal law or the law of another state for the same act is a bar to prosecution in this state.



§ 41-29-152 - Enhancement of penalty for violations of Uniform Controlled Substances Law while in possession of firearm; "firearm" defined

(1) Any person who violates Section 41-29-313 or who violates Section 41-29-139 with reference to a controlled substance listed in Schedule I, II, III, IV or V as set out in Sections 41-29-113 through 41-29-121, Mississippi Code of 1972, inclusive, and has in his possession any firearm, either at the time of the commission of the offense or at the time any arrest is made, may be punished by a fine up to twice that authorized by Section 41-29-139 or 41-29-313, or by a term of imprisonment or confinement up to twice that authorized by Section 41-29-139 or 41-29-313, or both.

(2) "Firearm" means any weapon, including a starter gun, which will or is designed to or may readily be converted to expel a projectile by the action of an explosive.



§ 41-29-153 - Forfeitures

(a) The following are subject to forfeiture:

(1) All controlled substances which have been manufactured, distributed, dispensed or acquired in violation of this article or in violation of Article 5 of this chapter;

(2) All raw materials, products and equipment of any kind which are used, or intended for use, in manufacturing, compounding, processing, delivering, importing, or exporting any controlled substance in violation of this article or in violation of Article 5 of this chapter;

(3) All property which is used, or intended for use, as a container for property described in paragraph (1) or (2) of this subsection;

(4) All conveyances, including aircraft, vehicles or vessels, which are used, or intended for use, to transport, or in any manner to facilitate the transportation, sale, receipt, possession or concealment of property described in paragraph (1) or (2) of this subsection, however:

A. No conveyance used by any person as a common carrier in the transaction of business as a common carrier is subject to forfeiture under this section unless it appears that the owner or other person in charge of the conveyance is a consenting party or privy to a violation of this article;

B. No conveyance is subject to forfeiture under this section by reason of any act or omission proved by the owner thereof to have been committed or omitted without his knowledge or consent; if the confiscating authority has reason to believe that the conveyance is a leased or rented conveyance, then the confiscating authority shall notify the owner of the conveyance within five (5) days of the confiscation;

C. A forfeiture of a conveyance encumbered by a bona fide security interest is subject to the interest of the secured party if he neither had knowledge of nor consented to the act or omission;

D. A conveyance is not subject to forfeiture for a violation of Section 41-29-139(c)(2)(A), (B) or (C);

(5) All money, deadly weapons, books, records, and research products and materials, including formulas, microfilm, tapes and data which are used, or intended for use, in violation of this article or in violation of Article 5 of this chapter;

(6) All drug paraphernalia as defined in Section 41-29-105(v); and

(7) Everything of value, including real estate, furnished, or intended to be furnished, in exchange for a controlled substance in violation of this article, all proceeds traceable to such an exchange, and all monies, negotiable instruments, businesses or business investments, securities, and other things of value used, or intended to be used, to facilitate any violation of this article. All monies, coin and currency found in close proximity to forfeitable controlled substances, to forfeitable drug manufacturing or distributing paraphernalia, or to forfeitable records of the importation, manufacture or distribution of controlled substances are presumed to be forfeitable under this paragraph; the burden of proof is upon claimants of the property to rebut this presumption.

A. No property shall be forfeited under the provisions of subsection (a)(7) of this section, to the extent of the interest of an owner, by reason of any act or omission established by him to have been committed or omitted without his knowledge or consent.

B. Neither personal property encumbered by a bona fide security interest nor real estate encumbered by a bona fide mortgage, deed of trust, lien or encumbrance shall be forfeited under the provisions of subsection (a)(7) of this section, to the extent of the interest of the secured party or the interest of the mortgagee, holder of a deed of trust, lien or encumbrance by reason of any act or omission established by him to have been committed or omitted without his knowledge or consent.

(b) Property subject to forfeiture may be seized by the bureau, local law enforcement officers, enforcement officers of the Mississippi Department of Transportation, highway patrolmen, the board, or the State Board of Pharmacy upon process issued by any appropriate court having jurisdiction over the property. Seizure without process may be made if:

(1) The seizure is incident to an arrest or a search under a search warrant or an inspection under an administrative inspection warrant;

(2) The property subject to seizure has been the subject of a prior judgment in favor of the state in a criminal injunction or forfeiture proceeding based upon this article;

(3) The bureau, the board, local law enforcement officers, enforcement officers of the Mississippi Department of Transportation, or highway patrolmen, or the State Board of Pharmacy have probable cause to believe that the property is directly or indirectly dangerous to health or safety; or

(4) The bureau, local law enforcement officers, enforcement officers of the Mississippi Department of Transportation, highway patrolmen, the board, or the State Board of Pharmacy have probable cause to believe that the property was used or is intended to be used in violation of this article.

(c) Controlled substances listed in Schedule I of Section 41-29-113 that are possessed, transferred, sold, or offered for sale in violation of this article are contraband and shall be seized and summarily forfeited to the state. Controlled substances listed in the said Schedule I, which are seized or come into the possession of the state, the owners of which are unknown, are contraband and shall be summarily forfeited to the state.

(d) Species of plants from which controlled substances in Schedules I and II of Sections 41-29-113 and 41-29-115 may be derived which have been planted or cultivated in violation of this article, or of which the owners or cultivators are unknown, or which are wild growths, may be seized and summarily forfeited to the state.

(e) The failure, upon demand by the bureau and/or local law enforcement officers, or their authorized agents, or highway patrolmen designated by the bureau, the board, or the State Board of Pharmacy, of the person in occupancy or in control of land or premises upon which the species of plants are growing or being stored, to produce an appropriate registration, or proof that he is the holder thereof, constitutes authority for the seizure and forfeiture of the plants.



§ 41-29-154 - Disposition of seized controlled substances and paraphernalia

Any controlled substance or paraphernalia seized under the authority of this article or any other law of Mississippi or of the United States, shall be destroyed, adulterated and disposed of or otherwise rendered harmless and disposed of, upon written authorization of the director, after such substance or paraphernalia has served its usefulness as evidence or after such substance or paraphernalia is no longer useful for training or demonstration purposes.

A record of the disposition of such substances and paraphernalia and the method of destruction or adulteration employed along with the names of witnesses to such destruction or adulteration shall be retained by the director.

No substance or paraphernalia shall be disposed of, destroyed or rendered harmless under the authority of this section without an order from the director and without at least two (2) officers or agents of the bureau present as witnesses.



§ 41-29-155 - Injunctions

The trial courts of this state shall have jurisdiction to restrain or enjoin violations of this article.

The defendant may demand trial by jury for an alleged violation of an injunction or restraining order under this section.



§ 41-29-157 - Administrative inspection warrants and search warrants

(a) Issuance and execution of administrative inspection warrants and search warrants shall be as follows, except as provided in subsection (c) of this section:

(1) A judge of any state court of record, or any justice court judge within his jurisdiction, and upon proper oath or affirmation showing probable cause, may issue warrants for the purpose of conducting administrative inspections authorized by this article or rules thereunder, and seizures of property appropriate to the inspections. For purposes of the issuance of administrative inspection warrants, probable cause exists upon showing a valid public interest in the effective enforcement of this article or rules thereunder, sufficient to justify administrative inspection of the area, premises, building or conveyance in the circumstances specified in the application for the warrant. All such warrants shall be served during normal business hours;

(2) A search warrant shall issue only upon an affidavit of a person having knowledge or information of the facts alleged, sworn to before the judge or justice court judge and establishing the grounds for issuing the warrant. If the judge or justice court judge is satisfied that grounds for the application exist or that there is probable cause to believe they exist, he shall issue a warrant identifying the area, premises, building or conveyance to be searched, the purpose of the search, and, if appropriate, the type of property to be searched, if any. The warrant shall:

(A) State the grounds for its issuance and the name of each person whose affidavit has been taken in support thereof;

(B) Be directed to a person authorized by Section 41-29-159 to execute it;

(C) Command the person to whom it is directed to inspect the area, premises, building or conveyance identified for the purpose specified, and if appropriate, direct the seizure of the property specified;

(D) Identify the item or types of property to be seized, if any;

(E) Direct that it be served and designate the judge or magistrate to whom it shall be returned;

(3) A warrant issued pursuant to this section must be executed and returned within ten (10) days of its date unless, upon a showing of a need for additional time, the court orders otherwise. If property is seized pursuant to a warrant, a copy shall be given to the person from whom or from whose premises the property is taken, together with a receipt for the property taken. The return of the warrant shall be made promptly, accompanied by a written inventory of any property taken. The inventory shall be made in the presence of the person executing the warrant and of the person from whose possession or premises the property was taken, if present, or in the presence of at least one (1) credible person other than the person executing the warrant. A copy of the inventory shall be delivered to the person from whom or from whose premises the property was taken and to the applicant for the warrant;

(4) The judge or justice court judge who has issued a warrant shall attach thereto a copy of the return and all papers returnable in connection therewith and file them with the clerk of the appropriate state court for the judicial district in which the inspection was made.

(b) The Mississippi Bureau of Narcotics, the State Board of Pharmacy, the State Board of Medical Licensure, the State Board of Dental Examiners, the Mississippi Board of Nursing or the State Board of Optometry may make administrative inspections of controlled premises in accordance with the following provisions:

(1) For purposes of this section only, "controlled premises" means:

(A) Places where persons registered or exempted from registration requirements under this article are required to keep records; and

(B) Places including factories, warehouses, establishments and conveyances in which persons registered or exempted from registration requirements under this article are permitted to hold, manufacture, compound, process, sell, deliver, or otherwise dispose of any controlled substance.

(2) When authorized by an administrative inspection warrant issued in accordance with the conditions imposed in this section, an officer or employee designated by the Mississippi Bureau of Narcotics, the State Board of Pharmacy, the State Board of Medical Licensure, the State Board of Dental Examiners, the Mississippi Board of Nursing or the State Board of Optometry, upon presenting the warrant and appropriate credentials to the owner, operator or agent in charge, may enter controlled premises for the purpose of conducting an administrative inspection.

(3) When authorized by an administrative inspection warrant, an officer or employee designated by the Mississippi Bureau of Narcotics, the State Board of Pharmacy, the State Board of Medical Licensure, the State Board of Dental Examiners, the Mississippi Board of Nursing or the State Board of Optometry may:

(A) Inspect and copy records required by this article to be kept;

(B) Inspect, within reasonable limits and in a reasonable manner, controlled premises and all pertinent equipment, finished and unfinished material, containers and labeling found therein, and, except as provided in paragraph (5) of this subsection, all other things therein, including records, files, papers, processes, controls and facilities bearing on violation of this article; and

(C) Inventory any stock of any controlled substance therein and obtain samples thereof.

(4) This section does not prevent the inspection without a warrant of books and records pursuant to an administrative subpoena, nor does it prevent entries and administrative inspections, including seizures of property, without a warrant:

(A) If the owner, operator or agent in charge of the controlled premises consents;

(B) In situations presenting imminent danger to health or safety;

(C) In situations involving inspection of conveyances if there is reasonable cause to believe that the mobility of the conveyance makes it impracticable to obtain a warrant;

(D) In any other exceptional or emergency circumstance where time or opportunity to apply for a warrant is lacking; or

(E) In all other situations in which a warrant is not constitutionally required.

(5) An inspection authorized by this section shall not extend to financial data, sales data, other than shipment data, or pricing data unless the owner, operator or agent in charge of the controlled premises consents in writing.

(c) Any agent of the bureau authorized to execute a search warrant involving controlled substances, the penalty for which is imprisonment for more than one (1) year, may, without notice of his authority and purpose, break open an outer door or inner door, or window of a building, or any part of the building, if the judge issuing the warrant:

(1) Is satisfied that there is probable cause to believe that:

(A) The property sought may, and, if such notice is given, will be easily and quickly destroyed or disposed of; or

(B) The giving of such notice will immediately endanger the life or safety of the executing officer or another person; and

(2) Has included in the warrant a direction that the officer executing the warrant shall not be required to give such notice.

Any officer acting under such warrant shall, as soon as practical, after entering the premises, identify himself and give the reasons and authority for his entrance upon the premises.

Search warrants which include the instruction that the executing officer shall not be required to give notice of authority and purpose as authorized by this subsection shall be issued only by the county court or county judge in vacation, chancery court or by the chancellor in vacation, by the circuit court or circuit judge in vacation, or by a justice of the Mississippi Supreme Court.

This subsection shall expire and stand repealed from and after July 1, 1974, except that the repeal shall not affect the validity or legality of any search authorized under this subsection and conducted prior to July 1, 1974.



§ 41-29-159 - Powers of enforcement personnel; duty of certain individuals to notify Bureau of Narcotics of death caused by drug overdose

(a) Any officer or employee of the Mississippi Bureau of Narcotics, investigative unit of the State Board of Pharmacy, investigative unit of the State Board of Medical Licensure, investigative unit of the State Board of Dental Examiners, investigative unit of the Mississippi Board of Nursing, investigative unit of the State Board of Optometry, any duly sworn peace officer of the State of Mississippi, any enforcement officer of the Mississippi Department of Transportation, or any highway patrolman, may, while engaged in the performance of his statutory duties:

(1) Carry firearms;

(2) Execute and serve search warrants, arrest warrants, subpoenas, and summonses issued under the authority of this state;

(3) Make arrests without warrant for any offense under this article committed in his presence, or if he has probable cause to believe that the person to be arrested has committed or is committing a crime; and

(4) Make seizures of property pursuant to this article.

(b) As divided among the Mississippi Bureau of Narcotics, the State Board of Pharmacy, the State Board of Medical Licensure, the State Board of Dental Examiners, the Mississippi Board of Nursing and the State Board of Optometry, the primary responsibility of the illicit street traffic or other illicit traffic of drugs is delegated to agents of the Mississippi Bureau of Narcotics. The State Board of Pharmacy is delegated the responsibility of regulating and checking the legitimate drug traffic among pharmacists, pharmacies, hospitals, nursing homes, drug manufacturers, and any other related professions and facilities with the exception of the medical, dental, nursing, optometric and veterinary professions. The State Board of Medical Licensure is responsible for regulating and checking the legitimate drug traffic among physicians, podiatrists and veterinarians. The Mississippi Board of Dental Examiners is responsible for regulating and checking the legitimate drug traffic among dentists and dental hygienists. The Mississippi Board of Nursing is responsible for regulating and checking the legitimate drug traffic among nurses. The State Board of Optometry is responsible for regulating and checking the legitimate drug traffic among optometrists.

(c) The provisions of this section shall not be construed to limit or preclude the detection or arrest of persons in violation of Section 41-29-139 by any local law enforcement officer, sheriff, deputy sheriff or peace officer.

(d) Agents of the bureau are authorized to investigate the circumstances of deaths which are caused by drug overdose or which are believed to be caused by drug overdose, and health-care providers, coroners and law enforcement officers shall notify the bureau of any death caused by a drug overdose within twenty-four (24) hours.

(e) Any person who shall impersonate in any way the director or any agent, or who shall in any manner hold himself out as being, or represent himself as being, an officer or agent of the Mississippi Bureau of Narcotics shall be guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not less than One Hundred Dollars ($ 100.00) nor more than Five Hundred Dollars ($ 500.00) or by imprisonment for not more than one (1) year, or by both such fine and imprisonment.



§ 41-29-160 - Payments to informers; disposition of moneys expended for purchase of controlled substances

The director is authorized to pay any person such sum or sums of money as he may deem appropriate for information concerning a violation of this article from funds appropriated for the bureau of narcotics.

Moneys expended from the funds of the bureau for the purchase of controlled substances, and subsequently recovered shall be returned to the account from which they were originally drawn for such purpose. Detailed records and accounts of the use and disposition of such funds shall be kept by the director.



§ 41-29-161 - Bonds of bureau officers and employees

Any officer or employee of the Mississippi Bureau of Drug Enforcement who is authorized to investigate, carry firearms, serve search warrants, and do all things as set forth in this article shall prior to entering upon the discharge of his duties enter into a good and sufficient surety bond in the sum of Ten Thousand Dollars ($ 10,000.00) with a surety company authorized and doing business within the State of Mississippi. The said bond herein is conditioned upon the faithful performance of the duties of his office. All premiums shall be paid as are other expenses of the bureau.



§ 41-29-163 - Judicial review of final determinations, findings and conclusions

All final determinations, findings and conclusions of the board, the bureau or the State Board of Pharmacy under this article are final and conclusive decisions of the matters involved. Except as otherwise provided by Section 41-29-176, any person aggrieved by the decision may obtain review of the decision in the chancery court.



§ 41-29-165 - Judicial review of convictions and orders

Any person being aggrieved by any conviction or order of any board or commission authorized under this article shall have a right to appeal from said order or conviction to the circuit court of the county of the residence of the defendant or of the county where the offense was committed. Said appeal shall be tried de novo. Appeals taken under this article shall be perfected as all other appeals to the circuit court.



§ 41-29-167 - Cooperative arrangements

(a) The State Board of Medical Licensure, the Mississippi Bureau of Narcotics, the State Board of Pharmacy, the State Board of Dental Examiners, the Mississippi Board of Nursing and the State Board of Optometry shall cooperate with federal and other state agencies in discharging their responsibilities concerning traffic in controlled substances and in suppressing the abuse of controlled substances. To this end, they may:

(1) Arrange for the exchange of information among governmental officials concerning the use and abuse of controlled substances;

(2) Coordinate and cooperate in training programs concerning controlled substance law enforcement at local and state levels;

(3) Cooperate with the United States Drug Enforcement Administration by establishing a centralized unit to accept, catalogue, file and collect statistics, including records of drug dependent persons and other controlled substance law offenders within the state, and make the information available for federal, state and local law enforcement purposes; and

(4) Conduct programs of eradication aimed at destroying wild or illicit growth of plant species from which controlled substances may be extracted.

(b) Results, information and evidence received from the United States Drug Enforcement Administration relating to the regulatory functions of this article, including results of inspections conducted by it may be relied and acted upon by the Mississippi Bureau of Narcotics, the State Board of Pharmacy, the State Board of Medical Licensure, the State Board of Dental Examiners, the Mississippi Board of Nursing and the State Board of Optometry in the exercise of their regulatory functions under this article.



§ 41-29-168 - Required reports

(1) Every sheriff, chief of police or constable or other peace officer in this state and the identification bureau of the highway safety patrol is hereby required to report to the bureau all arrests, incidences and information involving or connected with controlled substances.

(2) The owner, manager, practitioner, or any other person having possession or custody of controlled substances or of premises on which controlled substances are stored or located, whether or not such person is a registrant under Section 41-29-125, is hereby required to report to the bureau any theft, burglary, robbery or attempted theft, burglary or robbery of such premises or substance, or the mysterious disappearance of any controlled substance within forty-eight (48) hours of the discovery of such occurrence or disappearance.

(3) The director shall promulgate appropriate procedures and shall supply forms to facilitate the reports as required by subsections (1) and (2) of this section.

(4) It shall be unlawful for any person required to submit reports under subsection (2) of this section to omit to do so or to knowingly submit a false or incorrect report, in whole or in part, and upon conviction such person shall be guilty of a misdemeanor and shall be fined not less than One Hundred Dollars ($ 100.00) nor more than Five Hundred Dollars ($ 500.00) and may be confined for not more than thirty (30) days.



§ 41-29-169 - Drug abuse education programs

The Mississippi Bureau of Drug Enforcement and state board of education shall carry out educational programs designed to prevent and deter misuse and abuse of controlled substances. In connection with these programs they may:

(1) Promote better recognition of the problems of misuse and abuse of controlled substances within the regulated industry and among interested groups and organizations;

(2) Assist the regulated industry and interested groups and organizations in contributing to the reduction of misuse and abuse of controlled substances;

(3) Consult with interested groups and organizations to aid them in solving administrative and organizational problems;

(4) Evaluate procedures, projects, techniques, and controls conducted or proposed as part of educational programs on misuse and abuse of controlled substances;

(5) Disseminate the results of research on misuse and abuse of controlled substances to promote a better public understanding of what problems exist and what can be done to combat them; and

(6) Assist in the education and training of state and local law enforcement officials in their efforts to control misuse and abuse of controlled substances.



§ 41-29-171 - Research programs on misuse and abuse of controlled substances

(a) The Mississippi Bureau of Narcotics, the State Board of Pharmacy, the State Board of Medical Licensure, the State Board of Dental Examiners, the Mississippi Board of Nursing and the State Board of Optometry shall encourage research on misuse and abuse of controlled substances. In connection with the research, and in furtherance of the enforcement of this article they may:

(1) Establish methods to assess accurately the effects of controlled substances and identify and characterize those with potential for abuse;

(2) Make studies and undertake programs of research to:

(A) Develop new or improved approaches, techniques, systems, equipment and devices to strengthen the enforcement of this article;

(B) Determine patterns of misuse and abuse of controlled substances and the social effects thereof; and

(C) Improve methods for preventing, predicting, understanding and dealing with the misuse and abuse of controlled substances;

(3) Enter into contracts with public agencies, institutions of higher education, and private organizations or individuals for the purpose of conducting research, demonstrations, or special projects which bear directly on misuse and abuse of controlled substances.

(b) The Mississippi Bureau of Narcotics and the State Board of Education may enter into contracts for educational and research activities without performance bonds.

(c) The board may authorize the possession and distribution of controlled substances by persons engaged in research. Persons who obtain this authorization are exempt from state prosecution for possession and distribution of controlled substances to the extent of the authorization.



§ 41-29-173 - Effect of Uniform Controlled Substances Law on pending proceedings

(a) Prosecutions for any violations under prior laws shall not be affected or abated by the provisions of this article. The penalty for any such violations shall be prescribed in accordance with subsection (d) of Section 41-29-149.

(b) Civil seizures or forfeitures and injunctive proceedings commenced prior to May 19, 1972, are not affected by this article.

(c) All administrative proceedings pending under prior laws which are superseded by this article shall be continued and brought to a final determination in accord with the laws and rules in effect prior to May 19, 1972. Any substance controlled under prior law which is not listed within Schedules I through V, being Sections 41-29-113 through 41-29-121, is automatically controlled without further proceedings and shall be listed in the appropriate schedule.

(d) The state board of pharmacy and state board of medical licensure shall initially permit persons to register who own or operate any establishment engaged in the manufacture, distribution or dispensing of any controlled substance prior to May 19, 1972, and who are registered or licensed by the state.

(e) This article applies to violations of law, seizures and forfeiture, injunctive proceedings, administrative proceedings and investigations which occur following May 19, 1972.



§ 41-29-175 - Continuation of regulations

Any orders and rules promulgated under any law affected by this article and in effect on April 16, 1971, and not in conflict with the provisions of this article shall continue in effect until modified, superseded or repealed.



§ 41-29-176 - Forfeiture of property other than controlled substance, raw material or paraphernalia [Repealed effective July 1, 2015]

[Until July 1, 2015, this section shall read as follows:]

(1) When any property other than a controlled substance, raw material or paraphernalia, the value of which does not exceed Twenty Thousand Dollars ($ 20,000.00), is seized under the Uniform Controlled Substances Law, the property may be forfeited by the administrative forfeiture procedures provided for in this section.

(2) The attorney for or any representative of the seizing law enforcement agency shall provide notice of intention to forfeit the seized property administratively, either by certified mail, return receipt requested, or by personal delivery, to all persons who are required to be notified pursuant to Section 41-29-177(2).

(3) If notice of intention to forfeit the seized property administratively cannot be given as provided in subsection (2) of this section because of refusal, failure to claim, insufficient address or any other reason, the attorney for or representative of the seizing law enforcement agency shall provide notice by publication in a newspaper of general circulation in the county in which the seizure occurred for once a week for three (3) consecutive weeks. However, if the value of the property seized does not exceed Ten Thousand Dollars ($ 10,000.00), substitute notice under this subsection (3) of intention to administratively forfeit the property may be made by posting a notice on an official state government forfeiture site for at least thirty (30) consecutive days. The site shall be created and maintained by the Mississippi Bureau of Narcotics. Should other seizing law enforcement agencies choose to utilize the site for Internet publication, the bureau may charge a reasonable fee for such usage.

(4) Notice pursuant to subsections (2) and (3) of this section shall include the following information:

(a) A description of the property;

(b) The approximate value of the property;

(c) The date and place of the seizure;

(d) The connection between the property and the violation of the Uniform Controlled Substances Law;

(e) The instructions for filing a request for judicial review; and

(f) A statement that the property will be forfeited to the seizing law enforcement agency if a request for judicial review is not timely filed.

(5) Any person claiming an interest in property which is the subject of a notice under this section may, within thirty (30) days after receipt of the notice or of the date of the first publication of the notice, file a petition to contest forfeiture signed by the claimant in the county court, if a county court exists, or otherwise in the circuit court of the county in which the seizure is made or the county in which the criminal prosecution is brought, in order to claim an interest in the property. Upon the filing of the petition and the payment of the filing fees, service of the petition shall be made on the attorney for or representative of the seizing law enforcement agency, and the proceedings shall thereafter be governed by the rules of civil procedure.

(6) If no petition to contest forfeiture is timely filed, the attorney for the seizing law enforcement agency shall prepare a written declaration of forfeiture of the subject property and the forfeited property shall be used, distributed or disposed of in accordance with the provisions of Section 41-29-181.

[From and after July 1, 2015, this section shall read as follows:]

(1) When any property other than a controlled substance, raw material or paraphernalia, the value of which does not exceed Twenty Thousand Dollars ($ 20,000.00), is seized under the Uniform Controlled Substances Law, the property may be forfeited by the administrative forfeiture procedures provided for in this section.

(2) The attorney for or any representative of the seizing law enforcement agency shall provide notice of intention to forfeit the seized property administratively, either by certified mail, return receipt requested, or by personal delivery, to all persons who are required to be notified pursuant to Section 41-29-177(2).

(3) If notice of intention to forfeit the seized property administratively cannot be given as provided in subsection (2) of this section because of refusal, failure to claim, insufficient address or any other reason, the attorney for or representative of the seizing law enforcement agency shall provide notice by publication in a newspaper of general circulation in the county in which the seizure occurred for once a week for three (3) consecutive weeks.

(4) Notice pursuant to subsections (2) and (3) of this section shall include the following information:

(a) A description of the property;

(b) The approximate value of the property;

(c) The date and place of the seizure;

(d) The connection between the property and the violation of the Uniform Controlled Substances Law;

(e) The instructions for filing a request for judicial review; and

(f) A statement that the property will be forfeited to the seizing law enforcement agency if a request for judicial review is not timely filed.

(5) Any person claiming an interest in property which is the subject of a notice under this section may, within thirty (30) days after receipt of the notice or of the date of the first publication of the notice, file a petition to contest forfeiture signed by the claimant in the county court, if a county court exists, or otherwise in the circuit court of the county in which the seizure is made or the county in which the criminal prosecution is brought, in order to claim an interest in the property. Upon the filing of the petition and the payment of the filing fees, service of the petition shall be made on the attorney for or representative of the seizing law enforcement agency, and the proceedings shall thereafter be governed by the rules of civil procedure.

(6) If no petition to contest forfeiture is timely filed, the attorney for the seizing law enforcement agency shall prepare a written declaration of forfeiture of the subject property and the forfeited property shall be used, distributed or disposed of in accordance with the provisions of Section 41-29-181.



§ 41-29-177 - Procedure for disposition of seized property; petition of forfeiture; inquiry into ownership; failure to discover owner

(1) Except as otherwise provided in Section 41-29-176, Mississippi Code of 1972, when any property, other than a controlled substance, raw material or paraphernalia, is seized under the Uniform Controlled Substances Law, proceedings under this section shall be instituted within thirty (30) days from the date of seizure or the subject property shall be immediately returned to the party from whom seized.

(2) A petition for forfeiture shall be filed in the name of the State of Mississippi, the county or the municipality and may be filed in the county in which the seizure is made, the county in which the criminal prosecution is brought or the county in which the owner of the seized property is found. Forfeiture proceedings may be brought in the circuit court or the county court if a county court exists in the county and the value of the seized property is within the jurisdictional limits of the county court as set forth in Section 9-9-21, Mississippi Code of 1972. A copy of such petition shall be served upon the following persons by service of process in the same manner as in civil cases:

(a) The owner of the property, if address is known;

(b) Any secured party who has registered his lien or filed a financing statement as provided by law, if the identity of such secured party can be ascertained by the Bureau of Narcotics or the local law enforcement agency by making a good faith effort to ascertain the identity of such secured party as described in subsections (3), (4), (5), (6) and (7) of this section;

(c) Any other bona fide lienholder or secured party or other person holding an interest in the property in the nature of a security interest of whom the Mississippi Bureau of Narcotics or the local law enforcement agency has actual knowledge;

(d) Any holder of a mortgage, deed of trust, lien or encumbrance of record, if the property is real estate, by making a good faith inquiry as described in subsection (8) of this section; and

(e) Any person in possession of property subject to forfeiture at the time that it was seized.

(3) If the property is a motor vehicle susceptible of titling under the Mississippi Motor Vehicle Title Law and if there is any reasonable cause to believe that the vehicle has been titled, the Bureau of Narcotics or the local law enforcement agency shall make inquiry of the State Tax Commission as to what the records of the State Tax Commission show as to who is the record owner of the vehicle and who, if anyone, holds any lien or security interest which affects the vehicle.

(4) If the property is a motor vehicle and is not titled in the State of Mississippi, then the Bureau of Narcotics or the local law enforcement agency shall attempt to ascertain the name and address of the person in whose name the vehicle is licensed, and if the vehicle is licensed in a state which has in effect a certificate of title law, the bureau or the local law enforcement agency shall make inquiry of the appropriate agency of that state as to what the records of the agency show as to who is the record owner of the vehicle and who, if anyone, holds any lien, security interest or other instrument in the nature of a security device which affects the vehicle.

(5) If the property is of a nature that a financing statement is required by the laws of this state to be filed to perfect a security interest affecting the property and if there is any reasonable cause to believe that a financing statement covering the security interest has been filed under the laws of this state, the Bureau of Narcotics or the local law enforcement agency shall make inquiry of the appropriate office designated in Section 75-9-501, Mississippi Code of 1972, as to what the records show as to who is the record owner of the property and who, if anyone, has filed a financing statement affecting the property.

(6) If the property is an aircraft or part thereof and if there is any reasonable cause to believe that an instrument in the nature of a security device affects the property, then the Bureau of Narcotics or the local law enforcement agency shall make inquiry of the Mississippi Department of Transportation as to what the records of the Federal Aviation Administration show as to who is the record owner of the property and who, if anyone, holds an instrument in the nature of a security device which affects the property.

(7) In the case of all other personal property subject to forfeiture, if there is any reasonable cause to believe that an instrument in the nature of a security device affects the property, then the Bureau of Narcotics or the local law enforcement agency shall make a good faith inquiry to identify the holder of any such instrument.

(8) If the property is real estate, the Bureau of Narcotics or the local law enforcement agency shall make inquiry of the chancery clerk of the county wherein the property is located to determine who is the owner of record and who, if anyone, is a holder of a bona fide mortgage, deed of trust, lien or encumbrance.

(9) In the event the answer to an inquiry states that the record owner of the property is any person other than the person who was in possession of it when it was seized, or states that any person holds any lien, encumbrance, security interest, other interest in the nature of a security interest, mortgage or deed of trust which affects the property, the Bureau of Narcotics or the local law enforcement agency shall cause any record owner and also any lienholder, secured party, other person who holds an interest in the property in the nature of a security interest, or holder of an encumbrance, mortgage or deed of trust which affects the property to be named in the petition of forfeiture and to be served with process in the same manner as in civil cases.

(10) If the owner of the property cannot be found and served with a copy of the petition of forfeiture, or if no person was in possession of the property subject to forfeiture at the time that it was seized and the owner of the property is unknown, the Bureau of Narcotics or the local law enforcement agency shall file with the clerk of the court in which the proceeding is pending an affidavit to such effect, whereupon the clerk of the court shall publish notice of the hearing addressed to "the Unknown Owner of ," filling in the blank space with a reasonably detailed description of the property subject to forfeiture. Service by publication shall contain the other requisites prescribed in Section 11-33-41, and shall be served as provided in Section 11-33-37, Mississippi Code of 1972, for publication of notice for attachments at law.

(11) No proceedings instituted pursuant to the provisions of this article shall proceed to hearing unless the judge conducting the hearing is satisfied that this section has been complied with. Any answer received from an inquiry required by subsections (3) through (8) of this section shall be introduced into evidence at the hearing.



§ 41-29-179 - Procedure for disposition of seized property; answer; hearing; burden of proving property subject to forfeiture; disposition after court's finding; summary forfeiture of controlled substances, raw material and paraphernalia

(1) Except as otherwise provided in Section 41-29-176, an owner of property, other than a controlled substance, raw material or paraphernalia, that has been seized shall file an answer within thirty (30) days after the completion of service of process. If an answer is not filed, the court shall hear evidence that the property is subject to forfeiture and forfeit the property to the Mississippi Bureau of Narcotics or the local law enforcement agency. If an answer is filed, a time for hearing on forfeiture shall be set within thirty (30) days of filing the answer or at the succeeding term of court if court would not be in progress within thirty (30) days after filing the answer. Provided, however, that upon request by the Bureau of Narcotics, the local law enforcement agency or the owner of the property, the court may postpone said forfeiture hearing to a date past the time any criminal action is pending against said owner.

(2) If the owner of the property has filed an answer denying that the property is subject to forfeiture, then the burden is on the petitioner to prove that the property is subject to forfeiture. However, if an answer has not been filed by the owner of the property, the petition for forfeiture may be introduced into evidence and is prima facie evidence that the property is subject to forfeiture. The standard of proof placed upon the petitioner in regard to property forfeited under the provisions of this article shall be by a preponderance of the evidence.

(3) At the hearing any claimant of any right, title or interest in the property may prove his lien, encumbrance, security interest, other interest in the nature of a security interest, mortgage or deed of trust to be bona fide and created without knowledge or consent that the property was to be used so as to cause the property to be subject to forfeiture.

(4) If it is found that the property is subject to forfeiture, then the judge shall forfeit the property to the Mississippi Bureau of Narcotics or the local law enforcement agency. However, if proof at the hearing discloses that the interest of any bona fide lienholder, secured party, other person holding an interest in the property in the nature of a security interest, or any holder of a bona fide encumbrance, mortgage or deed of trust is greater than or equal to the present value of the property, the court shall order the property released to him. If such interest is less than the present value of the property and if the proof shows that the property is subject to forfeiture, the court shall order the property forfeited to the Mississippi Bureau of Narcotics or the local law enforcement agency.

(5) Upon a petition filed in the name of the State of Mississippi, the county or the municipality with the clerk of the circuit court of the county in which the seizure of any controlled substance or raw material is made, the circuit court having jurisdiction may order the controlled substance or raw material summarily forfeited except when lawful possession and title can be ascertained. If a person is found to have had lawful possession and title prior to seizure, the court shall order the controlled substance or raw material returned to the owner, if the owner so desires. Upon a petition filed in the name of the State of Mississippi, the county or the municipality with the clerk of the circuit court of the county in which the seizure of any purported paraphernalia is made, the circuit court having jurisdiction may order such seized property summarily forfeited when the court has determined the seized property to be paraphernalia as defined in Section 41-29-105(v).



§ 41-29-181 - Procedure for disposition of seized property; order directing disposition by bureau of narcotics

(1) Regarding all controlled substances, raw materials and paraphernalia which have been forfeited, the circuit court shall by its order direct the Bureau of Narcotics to:

(a) Retain the property for its official purposes;

(b) Deliver the property to a government agency or department for official purposes;

(c) Deliver the property to a person authorized by the court to receive it; or

(d) Destroy the property that is not otherwise disposed, pursuant to the provisions of Section 41-29-154.

(2) All other property, real or personal, which is forfeited under this article, except as otherwise provided in Section 41-29-185, and except as provided in subsections (3), (7) and (8) of this section, shall be liquidated and, after deduction of court costs and the expenses of liquidation, the proceeds shall be divided and deposited as follows:

(a) In the event only one (1) law enforcement agency participates in the underlying criminal case out of which the forfeiture arises, twenty percent (20%) of the proceeds shall be forwarded to the State Treasurer and deposited in the General Fund of the state and eighty percent (80%) of the proceeds shall be deposited and credited to the budget of the participating law enforcement agency.

(b) In the event more than one (1) law enforcement agency participates in the underlying criminal case out of which the forfeiture arises, eighty percent (80%) of the proceeds shall be deposited and credited to the budget of the law enforcement agency whose officers initiated the criminal case and twenty percent (20%) shall be divided equitably between or among the other participating law enforcement agencies, and shall be deposited and credited to the budgets of the participating law enforcement agencies. In the event that the other participating law enforcement agencies cannot agree on the division of their twenty percent (20%), a petition shall be filed by any one of them in the court in which the civil forfeiture case is brought and the court shall make an equitable division.

If the criminal case is initiated by an officer of the Bureau of Narcotics and more than one (1) law enforcement agency participates in the underlying criminal case out of which the forfeiture arises, the proceeds shall be divided equitably between or among the Bureau of Narcotics and other participating law enforcement agencies and shall be deposited and credited to the budgets of the participating law enforcement agencies. In the event that the Bureau of Narcotics and the other participating law enforcement agencies cannot agree on an equitable division of the proceeds, a petition shall be filed by any one of them in the court in which the civil forfeiture case is brought and the court shall make an equitable division.

(3) All money which is forfeited under this article, except as otherwise provided by Section 41-29-185, shall be divided, deposited and credited in the same manner as set forth in subsection (2) of this section.

(4) All property forfeited, deposited and credited to the Mississippi Bureau of Narcotics under this article shall be forwarded to the State Treasurer and deposited in a special fund for use by the Mississippi Bureau of Narcotics upon appropriation by the Legislature.

(5) All real estate which is forfeited under the provisions of this article shall be sold to the highest and best bidder at a public auction for cash, such auction to be conducted by the chief law enforcement officer of the initiating law enforcement agency, or his designee, at such place, on such notice and in accordance with the same procedure, as far as practicable, as is required in the case of sales of land under execution at law. The proceeds of such sale shall first be applied to the cost and expense in administering and conducting such sale, then to the satisfaction of all mortgages, deeds of trust, liens and encumbrances of record on such property. The remaining proceeds shall be divided, forwarded and deposited in the same manner set out in subsection (2) of this section.

(6) All other property that has been forfeited shall, except as otherwise provided, be sold at a public auction for cash by the chief law enforcement officer of the initiating law enforcement agency, or his designee, to the highest and best bidder after advertising the sale for at least once each week for three (3) consecutive weeks, the last notice to appear not more than ten (10) days nor less than five (5) days prior to such sale, in a newspaper having a general circulation in the jurisdiction in which said law enforcement agency is located. Such notices shall contain a description of the property to be sold and a statement of the time and place of sale. It shall not be necessary to the validity of such sale either to have the property present at the place of sale or to have the name of the owner thereof stated in such notice. The proceeds of the sale shall be disposed of as follows:

(a) To any bona fide lienholder, secured party or other party holding an interest in the property in the nature of a security interest, to the extent of his interest; and

(b) The balance, if any, remaining after deduction of all storage, court costs and expenses of liquidation shall be divided, forwarded and deposited in the same manner set out in subsection (2) of this section.

(7) (a) Any county or municipal law enforcement agency may maintain, repair, use and operate for official purposes all property, other than real property, money or such property that is described in subsection (1) of this section, that has been forfeited to the agency if it is free from any interest of a bona fide lienholder, secured party or other party who holds an interest in the property in the nature of a security interest. Such county or municipal law enforcement agency may purchase the interest of a bona fide lienholder, secured party or other party who holds an interest so that the property can be released for its use. If the property is a motor vehicle susceptible of titling under the Mississippi Motor Vehicle Title Law, the law enforcement agency shall be deemed to be the purchaser, and the certificate of title shall be issued to it as required by subsection (9) of this section.

(b) (i) If a vehicle is forfeited to or transferred to a sheriff's department, then the sheriff may transfer the vehicle to the county for official or governmental use as the board of supervisors may direct.

(ii) If a vehicle is forfeited to or transferred to a police department, then the police chief may transfer the vehicle to the municipality for official or governmental use as the governing authority of the municipality may direct.

(c) If a motor vehicle forfeited to a county or municipal law enforcement agency becomes obsolete or is no longer needed for official or governmental purposes, it may be disposed of in accordance with Section 19-7-5 or in the manner provided by law for disposing of municipal property.

(8) The Mississippi Bureau of Narcotics may maintain, repair, use and operate for official purposes all property, other than real property, money or such property as is described in subsection (1) of this section, that has been forfeited to the bureau if it is free from any interest of a bona fide lienholder, secured party, or other party who holds an interest in the property in the nature of a security interest. In such case, the bureau may purchase the interest of a bona fide lienholder, secured party or other party who holds an interest so that such property can be released for use by the bureau.

The bureau may maintain, repair, use and operate such property with money appropriated to the bureau for current operations. If the property is a motor vehicle susceptible of titling under the Mississippi Motor Vehicle Title Law, the bureau is deemed to be the purchaser and the certificate of title shall be issued to it as required by subsection (9) of this section.

(9) The Department of Revenue shall issue a certificate of title to any person who purchases property under the provisions of this section when a certificate of title is required under the laws of this state.



§ 41-29-183 - Procedure for disposition of seized property; exclusiveness of remedy

The forfeiture procedure set forth in Sections 41-29-177 through 41-29-181 is the sole remedy of any claimant, and no court shall have jurisdiction to interfere therewith by replevin, injunction, supersedeas or in any other manner.



§ 41-29-185 - Disposition of forfeited property transferred pursuant to federal property sharing provisions

One hundred percent (100%) of any seized and forfeited property to be transferred to any state or local law enforcement agency under the provisions of 21 USCS Section 881(e)(1), 19 USCS Section 1616(a)(2), or other federal property sharing provisions, shall be credited to the budget of the state or local agency that directly participated in the seizure or forfeiture, for the specific purpose of increasing law enforcement resources for that specific state or local agency. Such transferred property must be used to augment existing state and local law enforcement budgets and not to supplant them.



§ 41-29-187 - Production of business records and documents; investigations of felony violations; copy costs; return of documents; liability for compliance; sealed applications; offense for disclosures; penalties

(1) Attorneys for the Mississippi Bureau of Narcotics, by and through the Director of the Mississippi Bureau of Narcotics, are authorized to seek judicial subpoenas to require any person, firm or corporation in the State of Mississippi to produce for inspection and copying business records and other documents which are relevant to the investigation of any felony violation of the Uniform Controlled Substances Law of the State of Mississippi. The production of the designated documents shall be at the location of the named person's, firm's or corporation's principal place of business, residence or other place at which the person, firm or corporation agrees to produce the documents. The cost of reproducing the documents shall be borne by the bureau at prevailing rates. At the conclusion of the investigation and any related judicial proceedings, the person, firm or corporation from whom the records or documents were subpoenaed shall, upon written request, be entitled to the return or destruction of all copies remaining in the possession of the bureau.

(2) The bureau is authorized to make an ex parte and in camera application to the county or circuit court of the county in which such person, firm or corporation resides or has his principal place of business, or if the person, firm or corporation is absent or a nonresident of the State of Mississippi, to the county or circuit court of Hinds County. On application of the county or circuit court, a subpoena duces tecum shall be issued only upon a showing of probable cause that the documents sought are relevant to the investigation of a felony violation of the Uniform Controlled Substances Law or may reasonably lead to the discovery of such relevant evidence. Nothing contained in this section shall affect the right of a person to assert a claim that the information sought is privileged by law. Such application to the court shall be in writing and accompanied by a sworn affidavit from an agent of the Bureau of Narcotics which sets forth facts which the court shall consider in determining that probable cause exists.

(3) Any person, firm or corporation complying in good faith with a judicial subpoena issued pursuant to this section shall not be liable to any other person, firm or corporation for damages caused in whole or in part by such compliance.

(4) Documents in the possession of the Mississippi Bureau of Narcotics gathered pursuant to the provisions of this section and subpoenas issued by the court shall be maintained in confidential files with access limited to prosecutorial and other law enforcement investigative personnel on a "need to know" basis and shall be exempt from the provisions of the Mississippi Public Records Act of 1983, except that upon the filing of an indictment or information, or upon the filing of an action for forfeiture or recovery of property, funds or fines, such documents shall be subject to such disclosure as may be required pursuant to the applicable statutes or court rules governing the trial of any such judicial proceeding.

(5) The circuit or county judge shall seal each application and affidavit filed and each subpoena issued after service of said subpoena. The application, affidavit and subpoena may not be disclosed except in the course of a judicial proceeding. Any unauthorized disclosure of a sealed subpoena, application or affidavit shall be punishable as contempt of court.

(6) No person, including the Director of the Mississippi Bureau of Narcotics, an agent or member of his staff, prosecuting attorney, law enforcement officer, witness, court reporter, attorney or other person, shall disclose to an unauthorized person documents gathered by the bureau pursuant to the provisions of this section, nor investigative demands and subpoenas issued and served, except that upon the filing of an indictment or information, or upon the filing of an action for forfeiture or recovery of property, funds or fines, or in other legal proceedings, the documents shall be subject to such disclosure as may be required pursuant to applicable statutes and court rules governing the trial of any such judicial proceeding. In the event of an unauthorized disclosure of any such documents gathered by the Mississippi Bureau of Narcotics pursuant to the provisions of this section, the person making any such unauthorized disclosure shall be guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not more than One Thousand Dollars ($ 1,000.00), or imprisonment of not more than six (6) months, or by both such fine and imprisonment.

(7) No person, agent or employee upon whom a subpoena is served pursuant to this section shall disclose the existence of said subpoena or the existence of the investigation to any person unless such disclosure is necessary for compliance with the subpoena. Any person who willfully violates this subsection shall be guilty of a misdemeanor and may be confined in the county jail, for a period not to exceed one (1) year, or fined not more than Ten Thousand Dollars ($ 10,000.00), or both.



§ 41-29-189 - Drug Evidence Disposition Fund created; purpose; sources of funds

There is created in the State Treasury a special fund to be known as the Drug Evidence Disposition Fund. The purpose of the fund shall be to provide funding for costs associated with the acquisition, storage, destruction or other disposition of evidence related to offenses under the Uniform Controlled Substances Act. Monies from the funds derived from assessments under Section 99-19-73 shall be distributed by the State Treasurer upon warrants issued by the Mississippi Bureau of Narcotics. The fund shall be a continuing fund, not subject to fiscal-year limitations, and shall consist of:

(a) Monies appropriated by the Legislature;

(b) The interest accruing to the fund;

(c) Monies received under the provisions of Section 99-19-73;

(d) Monies received from the federal government;

(e) Donations; and

(f) Monies received from such other sources as may be provided by or allowable under law.



§ 41-29-191 - Collection of unused prescription pills and drugs brought to drug task force main office from residential sources

On the first Monday of each month, each drug task force may collect prescription pills and drugs that are brought to the main office of the task force from residential sources, and shall transport the collected pills and drugs to the incinerator maintained by the Mississippi Bureau of Narcotics for disposal. For the purposes of this section, the term "drug task force" means a drug or narcotics task force or enforcement team created through an interlocal cooperation agreement under Section 17-13-1 et seq.






Article 5 - OTHER NARCOTIC DRUG REGULATIONS

§ 41-29-301 - License required

No person shall manufacture, compound, mix, cultivate, grow or by any other process produce or prepare narcotic drugs, and no person as a wholesaler shall supply the same, without having first obtained a license so to do from the state board of pharmacy. However, the provisions of this section shall not apply to the dispensing, administration, giving away, mixing or otherwise preparing any of such drugs by a registered physician, dentist or veterinarian in the course of his professional practice, where said drugs are dispensed, administered, given away, mixed or otherwise prepared for legitimate medical purposes.



§ 41-29-303 - Requirements for license

No license shall be issued under Section 41-29-301 unless and until the applicant therefor has furnished proof satisfactory to the state board of pharmacy that the applicant is of good moral character or, if the applicant be an association or corporation, that the managing officers are of good moral character, and that the applicant is properly equipped as to land, buildings, and paraphernalia to carry on the business described in his application. No license shall be granted to any person who has within five (5) years been convicted of a wilful violation of any law of the United States, or of any state, relating to opium, coca leaves, or other narcotic drugs, or to any person who is a narcotic drug addict. The state board of pharmacy may suspend or revoke any license for cause.



§ 41-29-305 - Who may prescribe, administer, dispense, mix or otherwise prepare narcotic drugs

A physician or a dentist, in good faith and in the course of his professional practice only, may prescribe, administer, dispense, mix or otherwise prepare narcotic drugs, or he may cause the same to be administered by a nurse or interne under his direction and supervision.

A veterinarian, in good faith and in the course of his professional practice only, and not for use by human beings, may prescribe, administer, dispense, mix or otherwise prepare narcotic drugs, and he may cause them to be administered by an assistant or orderly under his direction and supervision.

Any person who has obtained from a physician, dentist, or veterinarian any narcotic drug for administration to a patient during the absence of such physician, dentist, or veterinarian, shall return to such physician, dentist, or veterinarian any unused portion of such drug, when it is no longer required by the patient.



§ 41-29-307 - Transportation and storage of narcotic drugs

The provisions of Sections 41-29-301 through 41-29-311 restricting the possessing and having control of narcotic drugs shall not apply to common carriers or to warehousemen, while engaged in lawful transporting or storing such drugs, or to any employee of the same acting within the scope of his employment; or to public officers or employees in the performance of their official duties requiring possession or control of narcotic drugs; or to temporary incidental possession by employees or agents of persons lawfully entitled to possession, or by persons whose possession is for the purpose of aiding public officers in performing their official duties.



§ 41-29-309 - Nuisances

Any store, shop, warehouse, dwelling house, building, vehicle, boat, aircraft, or any place whatever, which is resorted to by narcotic drug addicts for the purpose of using narcotic drugs or which is used for the illegal keeping or selling of the same shall be deemed a public nuisance. No person shall keep or maintain such public nuisance.



§ 41-29-311 - Suspension or revocation of license or registration

On the conviction of any physician, dentist, veterinarian, manufacturer, wholesaler, or apothecary of a violation of any of the provisions of Sections 41-29-301 through 41-29-309, in any court of competent jurisdiction, the clerk of said court shall send a certified copy of the indictment, affidavit, information, and of the rules, verdict and sentence to the board or officer, by whom the convicted defendant has been licensed to practice his or her profession or to carry on his or her business. Such board or officer may in its or his discretion suspend or revoke the license or registration of the convicted defendant to practice his or her profession or to carry on his or her business. On the application of any such convicted defendant whose license or registration has been suspended or revoked, upon proper showing and for good cause, said board or officer may reinstate such license or registration.

Any court of competent jurisdiction in which such a defendant is convicted of a violation of any of the provisions of Sections 41-29-301 through 41-29-309 shall have the power in its discretion to suspend or revoke the license or registration of the convicted defendant and may thereafter, upon proper showing and for good cause reinstate such license or registration.

No board or officer shall reinstate any such license or registration where the same shall have been suspended or revoked by a court of competent jurisdiction; no court shall reinstate any license of such a convicted defendant which has been revoked by the board or officer by whom the convicted defendant was licensed to practice his or her profession or to carry on his or her business except upon a proceeding brought in a court of competent jurisdiction for the purpose of setting aside or restraining such suspension or revocation of license.

This section shall not apply wherever any board is already, under existing statutes, vested with authority to suspend or revoke license because of violation of any federal law regulating the use or disposition of narcotics.



§ 41-29-313 - Purchase, possession, transfer, manufacture or distribution of listed chemical or drug with intent to unlawfully manufacture controlled substance prohibited; possession of anhydtrous ammonia in unauthorized container constitutes prima facie evidence of intent to unlawfully manufacture controlled substance; purchase, possession, transfer or distribution of certain quantities of ephedrine and pseudoephedrine prohibited; rebuttable presumption of intent to manufacture for person in possession of certain quantities of ephedrine or pseudoephedrine; enhanced penalties for certain violations

(1) (a) Except as authorized in this section, it is unlawful for any person to knowingly or intentionally:

(i) Purchase, possess, transfer, manufacture, attempt to manufacture or distribute any two (2) or more of the listed precursor chemicals or drugs in any amount with the intent to unlawfully manufacture a controlled substance;

(ii) Purchase, possess, transfer, manufacture, attempt to manufacture or distribute any two (2) or more of the listed precursor chemicals or drugs in any amount, knowing, or under circumstances where one reasonably should know, that the listed precursor chemical or drug will be used to unlawfully manufacture a controlled substance;

(b) The term "precursor drug or chemical" means a drug or chemical that, in addition to legitimate uses, may be used in manufacturing a controlled substance in violation of this chapter. The term includes any salt, optical isomer or salt of an optical isomer, whenever the existence of a salt, optical isomer or salt of optical isomer is possible within the specific chemical designation. The chemicals or drugs listed in this section are included by whatever official, common, usual, chemical or trade name designated. A "precursor drug or chemical" includes, but is not limited to, the following:

(i) Ether;

(ii) Anhydrous ammonia;

(iii) Ammonium nitrate;

(iv) Pseudoephedrine;

(v) Ephedrine;

(vi) Denatured alcohol (Ethanol);

(vii) Lithium;

(viii) Freon;

(ix) Hydrochloric acid;

(x) Hydriodic acid;

(xi) Red phosphorous;

(xii) Iodine;

(xiii) Sodium metal;

(xiv) Sodium hydroxide;

(xv) Muriatic acid;

(xvi) Sulfuric acid;

(xvii) Hydrogen chloride gas;

(xviii) Potassium;

(xix) Methanol;

(xx) Isopropyl alcohol;

(xxi) Hydrogen peroxide;

(xxii) Hexanes;

(xxiii) Heptanes;

(xxiv) Acetone;

(xxv) Toluene;

(xxvi) Xylenes.

(c) Any person who violates this subsection (1), upon conviction, is guilty of a felony and may be imprisoned for a period not to exceed eight (8) years or shall be fined not less than Five Thousand Dollars ($ 5,000.00) nor more than Fifty Thousand Dollars ($ 50,000.00), or both.

(d) Any person who violates this subsection (1) while also in possession of two (2) grams or less of a controlled substance that can be manufactured by using the precursor drugs or chemicals, upon conviction, is guilty of a felony and may be imprisoned for a period not to exceed eight (8) years or a fine of not less than Fifty Thousand Dollars ($ 50,000.00), or both.

(e) Any person who violates this subsection (1) while also in possession of more than two (2) grams but less than ten (10) grams of a controlled substance that can be manufactured by using the precursor drugs or chemicals, upon conviction, is guilty of a felony and may be imprisoned for a period not to exceed ten (10) years or a fine of not less than Fifty Thousand Dollars ($ 50,000.00), or both.

(f) Any person who violates this subsection (1) while also in possession of more than ten (10) grams but less than thirty (30) grams of a controlled substance that can be manufactured by using the precursor drugs or chemicals, upon conviction, is guilty of a felony and may be imprisoned for a period no less than three (3) years nor more than twenty (20) years or a fine of not less than Two Hundred Fifty Thousand Dollars ($ 250,000.00), or both.

(g) Any person who violates this subsection (1) while also in possession of a quantity of more than thirty (30) grams of a controlled substance that can be manufactured by using the precursor drugs or chemicals, upon conviction, is guilty of a felony and may be imprisoned for a period no less than three (3) years nor more than twenty (20) years or a fine of not less than Two Hundred Fifty Thousand Dollars ($ 250,000.00), or both.

(2) (a) It is unlawful for any person to knowingly or intentionally steal or unlawfully take or carry away any amount of anhydrous ammonia or to break, cut, or in any manner damage the valve or locking mechanism on an anhydrous ammonia tank with the intent to steal or unlawfully take or carry away anhydrous ammonia.

(b) (i) It is unlawful for any person to purchase, possess, transfer or distribute any amount of anhydrous ammonia knowing, or under circumstances where one reasonably should know, that the anhydrous ammonia will be used to unlawfully manufacture a controlled substance.

(ii) The possession of any amount of anhydrous ammonia in a container unauthorized for containment of anhydrous ammonia pursuant to Section 75-57-9 shall be prima facie evidence of intent to use the anhydrous ammonia to unlawfully manufacture a controlled substance.

(c) (i) It is unlawful for any person to purchase, possess, transfer or distribute two hundred fifty (250) dosage units or fifteen (15) grams in weight (dosage unit and weight as defined in Section 41-29-139) of pseudoephedrine or ephedrine, knowing, or under circumstances where one reasonably should know, that the pseudoephedrine or ephedrine will be used to unlawfully manufacture a controlled substance.

(ii) Except as provided in this subparagraph, possession of one or more products containing more than twenty-four (24) grams of ephedrine or pseudoephedrine shall constitute a rebuttable presumption of intent to use the product as a precursor to methamphetamine or another controlled substance. The rebuttable presumption established by this subparagraph shall not apply to the following persons who are lawfully possessing the identified drug products in the course of legitimate business:

1. A retail distributor of the drug products described in this subparagraph possessing a valid business license or wholesaler;

2. A wholesale drug distributor, or its agents, licensed by the Mississippi State Board of Pharmacy;

3. A manufacturer of drug products described in this subparagraph, or its agents, licensed by the Mississippi State Board of Pharmacy;

4. A pharmacist licensed by the Mississippi State Board of Pharmacy; or

5. A licensed health care professional possessing the drug products described in this subparagraph (ii) in the course of carrying out his profession.

(d) Any person who violates this subsection (2), upon conviction, is guilty of a felony and may be imprisoned for a period not to exceed five (5) years and shall be fined not more than Five Thousand Dollars ($ 5,000.00), or both fine and imprisonment.

(3) Nothing in this section shall preclude any farmer from storing or using any of the listed precursor drugs or chemicals listed in this section in the normal pursuit of farming operations.

(4) Nothing in this section shall preclude any wholesaler, retailer or pharmacist from possessing or selling the listed precursor drugs or chemicals in the normal pursuit of business.

(5) Any person who violates the provisions of this section with children under the age of eighteen (18) years present may be subject to a term of imprisonment or a fine, or both, of twice that provided in this section.

(6) Any person who violates the provisions of this section when the offense occurs in any hotel or apartment building or complex may be subject to a term of imprisonment or a fine, or both, of twice that provided in this section. For the purposes of this subsection (6), the following terms shall have the meanings ascribed to them:

(a) "Hotel" means a hotel, inn, motel, tourist court, apartment house, rooming house or any other place where sleeping accommodations are furnished or offered for pay if four (4) or more rooms are available for transient guests.

(b) "Apartment building" means any building having four (4) or more dwelling units, including, without limitation, a condominium building.

(7) Any person who violates the provisions of this section who has in his possession any firearm, either at the time of the commission of the offense or at the time any arrest is made, may be subject to a term of imprisonment or a fine, or both, of twice that provided in this section.

(8) Any person who violates the provisions of this section upon any premises upon which any booby trap has been installed or rigged may be subject to a term of imprisonment or a fine, or both, of twice that provided in this section. For the purposes of this subsection, the term "booby trap" means any concealed or camouflaged device designed to cause bodily injury when triggered by any action of a person making contact with the device. The term includes guns, ammunition or explosive devices attached to trip wires or other triggering mechanisms, sharpened stakes, nails, spikes, electrical devices, lines or wires with hooks attached, and devices designed for the production of toxic fumes or gases.



§ 41-29-317 - Creation of program to assist retailers in reporting suspicious activities related to methamphetamine problem

(1) The Bureau of Narcotics may develop and maintain a program to inform retailers about the methamphetamine problem in the state and devise procedures and forms for retailers to use in reporting to the Bureau of Narcotics suspicious purchases, thefts or other transactions involving any products under the retailer's control which contain a regulated precursor under the provisions of Section 41-29-313.

(2) Reporting by retailers as required by this section shall be voluntary.

(3) Retailers reporting information to the Bureau of Narcotics in good faith pursuant to this section shall be immune from civil and criminal liability for a violation of Section 41-29-313.






Article 7 - INTERCEPTION OF WIRE OR ORAL COMMUNICATIONS

§ 41-29-501 - Definitions

As used in this article, the following terms shall have the meaning ascribed to them herein unless the context requires otherwise:

(a) "Aggrieved person" means a person who was a party to an intercepted wire, oral or other communication or a person against whom the interception was directed.

(b) "Communication common carrier" has the meaning given the term "common carrier" by 47 USCS 153(h) and shall also mean a provider of communication services.

(c) "Contents," when used with respect to a wire, oral or other communication, includes any information concerning the identity of the parties to the communication or the existence, substance, purport or meaning of that communication.

(d) "Covert entry" means any entry into or onto premises which if made without a court order allowing such an entry under this article would be a violation of criminal law.

(e) "Director" means the Director of the Bureau of Narcotics or, if the director is absent or unable to serve, the Assistant Director of the Bureau of Narcotics.

(f) "Electronic, mechanical or other device" means a device or apparatus primarily designed or used for the nonconsensual interception of wire, oral or other communications.

(g) "Intercept" means the aural or other acquisition of the contents of a wire, oral or other communication through the use of an electronic, mechanical or other device.

(h) "Investigative or law enforcement officer" means an officer of this state or of a political subdivision of this state who is empowered by law to conduct investigations of, or to make arrests for, offenses enumerated in Section 41-29-505, an attorney authorized by law to prosecute or participate in the prosecution of such offenses, or a federal law enforcement officer designated by the director.

(i) "Judge of competent jurisdiction" means a justice of the Supreme Court or a circuit court judge.

(j) "Oral communication" means an oral communication uttered by a person exhibiting an expectation that the communication is not subject to interception under circumstances justifying that expectation.

(k) "Other communication" means any transfer of an electronic or other signal, including fax signals, computer generated signals, other similar signals, or any scrambled or encrypted signal transferred via wire, radio, electromagnetic, photoelectric or photooptical system from one party to another in which the involved parties may reasonably expect the communication to be private.

(l) "Prosecutor" means a district attorney with jurisdiction in the county in which the facility or place where the communication to be intercepted is located or a legal assistant to the district attorney if designated in writing by the district attorney on a case-by-case basis.

(m) "Residence" means a structure or the portion of a structure used as a person's home or fixed place of habitation to which the person indicates an intent to return after any temporary absence.

(n) "Wire communication" means a communication made in whole or in part through the use of facilities for the transmission of communications by the aid of wire, cable or other like connection between the point of origin and the point of reception furnished or operated by a person engaged as a common carrier in providing or operating the facilities for the transmission of communications and includes cordless telephones, voice pagers, cellular telephones, any mobile telephone, or any communication conducted through the facilities of a provider of communication services.



§ 41-29-503 - Admissibility of evidence obtained in violation of this article

The contents of an intercepted wire, oral or other communication and evidence derived from an intercepted wire, oral or other communication may not be received in evidence in any trial, hearing or other proceeding in or before any court, grand jury, department, officer, agency, regulatory body, legislative committee, or other authority of the United States or of this state or a political subdivision of this state if the disclosure of that information would be in violation of this article. The contents of an intercepted wire, oral or other communication and evidence derived from an intercepted communication may be received in a civil trial, hearing or other proceeding only if the civil trial, hearing or other proceeding arises out of a violation of the criminal law of this state.



§ 41-29-505 - Judicial order authorizing interception of communications

A judge of competent jurisdiction in the circuit court district of the location where the interception of wire, oral or other communications is sought, or a circuit court district contiguous to such circuit court district, may issue an order authorizing interception of wire, oral or other communications only if the prosecutor applying for the order shows probable cause to believe that the interception will provide evidence of the commission of a felony under the Uniform Controlled Substances Law.



§ 41-29-507 - Bureau of Narcotics only agency authorized to possess, operate, etc. monitoring devices; exceptions.

(1) No person, agency of the state or political subdivision of the state, other than the Bureau of Narcotics, is authorized by this article to own, possess, install, operate or monitor an electronic, mechanical or other device. The Bureau of Narcotics may be assisted by an investigative or law enforcement officer in the operation and monitoring of an interception of wire, oral or other communications, provided that an agent of the Bureau of Narcotics is present at all times.

(2) The director shall designate, in writing, the agents of the Bureau of Narcotics who are responsible for the possession, installation, operation and monitoring of electronic, mechanical or other devices for the bureau.



§ 41-29-509 - Procedures for obtaining court order authorizing interception of communication

Prior to submitting a request for an order authorizing interception of wire, oral or other communications to a prosecutor, the director shall receive a written affidavit from one or more agents of the Bureau of Narcotics setting forth the information required by Section 41-29-513(1). The director shall submit all information required by Section 41-29-513(1) to the prosecutor. Upon receipt of the request from the director, the prosecutor shall be authorized to submit an application to a court of competent jurisdiction requesting the court to issue an order authorizing interception of wire, oral or other communications as provided in Section 41-29-515.



§ 41-29-511 - Disclosure and use of information obtained from intercepted communication; privileged communications

(1) An investigative or law enforcement officer who, by any means authorized by this article, obtains knowledge of the contents of a wire, oral or other communication or evidence derived from such communication may disclose the contents or evidence to another investigative or law enforcement officer to the extent that the disclosure is appropriate to the proper performance of the official duties of the officer making or receiving the disclosure.

(2) An investigative or law enforcement officer who, by any means authorized by this article, obtains knowledge of the contents of a wire, oral or other communication or evidence derived from such communication may use the contents or evidence to the extent the use is appropriate to the proper performance of his official duties.

(3) A person who receives, by any means authorized by this article, information concerning a wire, oral or other communication or evidence derived from a wire, oral or other communication intercepted in accordance with the provisions of this article may disclose the contents of such communication or the evidence derived from such wire, oral or other communication while giving testimony under oath in any proceeding held under the authority of the United States, of this state, or of a political subdivision of this state.

(4) An otherwise privileged wire, oral or other communication intercepted in accordance with, or in violation of, the provisions of this article does not lose its privileged character, and any evidence derived from such privileged communication against the party to the privileged communication shall be considered privileged also.

(5) When an investigative or law enforcement officer, while engaged in intercepting wire, oral or other communications in a manner authorized by this article, intercepts wire, oral or other communications relating to offenses other than those specified in the order of authorization, the contents of and evidence derived from the communication may be disclosed or used as provided by subsections (1) and (2) of this section. Such contents and any evidence derived therefrom may be used under subsection (3) of this section when authorized by a judge of competent jurisdiction where the judge finds, upon subsequent application, that the contents were otherwise intercepted in accordance with the provisions of this article. The application shall be made as soon as practicable.



§ 41-29-513 - Form and content of application for order authorizing interception of communication; ex parte hearing

(1) To be valid, an application for an order authorizing the interception of a wire, oral or other communication must be made in writing under oath to a judge of competent jurisdiction in the circuit court district of the location where the interception of wire, oral or other communications is sought, or a circuit court district contiguous to such circuit court district, and must state the applicant's authority to make the application. An applicant must include the following information in the application:

(a) A statement that the application has been requested by the director and the identity of the prosecutor making the application;

(b) A full and complete statement of the facts and circumstances relied on by the applicant to justify his belief that an order should be issued including:

(i) Details about the particular offense that has been, is being, or is about to be committed;

(ii) A particular description of the nature and location of the facilities from which or the place where the communication is to be intercepted;

(iii) A particular description of the type of communication sought to be intercepted; and

(iv) The identity of the person, if known, committing the offense and whose communications are to be intercepted;

(c) A full and complete statement as to whether or not other investigative procedures have been tried and failed or why they reasonably appear to be unlikely to succeed or to be too dangerous if tried;

(d) A statement of the period of time for which the interception is required to be maintained and, if the nature of the investigation is such that the authorization for interception should not automatically terminate when the described type of communication is first obtained, a particular description of the facts establishing probable cause to believe that additional communications of the same type will occur after the described type of communication is obtained;

(e) A statement whether a covert entry will be necessary to properly and safely install the wiretapping or electronic surveillance or eavesdropping equipment and, if a covert entry is requested, a statement as to why such an entry is necessary and proper under the facts of the particular investigation, including a full and complete statement as to whether other investigative techniques have been tried and have failed or why they reasonably appear to be unlikely to succeed or to be too dangerous if tried or are not feasible under the circumstances or exigencies of time;

(f) A full and complete statement of the facts concerning all applications known to the prosecutor making the application that have been previously made to a judge for authorization to intercept wire, oral or other communications involving any of the persons, facilities or places specified in the application and of the action taken by the judge on each application; and

(g) If the application is for the extension of an order, a statement setting forth the results already obtained from the interception or a reasonable explanation of the failure to obtain results.

(2) The judge may, in an ex parte in camera hearing, require additional testimony or documentary evidence in support of the application, and such testimony or documentary evidence shall be preserved as part of the application.



§ 41-29-515 - Granting of order; grounds; form; compensation of those furnishing assistance; time limit; authorization for covert entry; reports to judge; recusal of judge

(1) Upon receipt of an application, the judge may enter an ex parte order, as requested or as modified, authorizing interception of wire, oral or other communications if the judge determines from the evidence submitted by the applicant that:

(a) There is probable cause to believe that a person is committing, has committed, or is about to commit a particular offense enumerated in Section 41-29-505;

(b) There is probable cause to believe that particular communications concerning that offense will be obtained through the interception;

(c) Normal investigative procedures have been tried and have failed or reasonably appear to be unlikely to succeed or to be too dangerous if tried;

(d) There is probable cause to believe that the facilities from which or the place where the wire, oral or other communications are to be intercepted are being used or are about to be used in connection with the commission of an offense or are leased to, listed in the name of, or commonly used by the person; and

(e) A covert entry is or is not necessary to properly and safely install the electronic, mechanical or other device.

(2) Each order authorizing the interception of a wire or oral communication shall specify:

(a) The identity of the person, if known, whose communications are to be intercepted;

(b) The nature and location of the communications facilities as to which or the place where authority to intercept is granted;

(c) A particular description of the type of communication sought to be intercepted and a statement of the particular offense to which it relates;

(d) A statement setting forth the identity of the prosecutor and stating that the director has requested the prosecutor to apply for the order authorizing the interception;

(e) The time during which the interception is authorized, including a statement of whether or not the interception will automatically terminate when the described communication is first obtained; and

(f) Whether or not a covert entry is necessary to properly and safely install wiretapping, electronic surveillance or eavesdropping equipment.

(3) The order authorizing the interception of a wire, oral or other communication shall, upon request of the applicant, direct that a communication common carrier, landlord, custodian or other person furnish the applicant all information, facilities and technical assistance necessary to accomplish the interception unobtrusively and with a minimum of interference with the services that the carrier, landlord, custodian or other person is providing the person whose communications are to be intercepted. Any communication common carrier, landlord, custodian or other person furnishing facilities or technical assistance is entitled to compensation by the applicant for the facilities or assistance at the prevailing rates.

(4) An order entered pursuant to this section may not authorize the interception of a wire, oral or other communication for longer than is necessary to achieve the objective of the authorization, and in no event may it authorize interception for more than thirty (30) days. The issuing judge may grant extensions of an order, but only upon application for an extension made in accordance with Section 41-29-513 and the court making the findings required by subsection (1) of this section. The period of extension may not be longer than the authorizing judge deems necessary to achieve the purposes for which it is granted, and in no event may the extension be for more than thirty (30) days. To be valid, each order and extension of an order shall provide that the authorization to intercept be executed as soon as practicable, be conducted in a way that minimizes the interception of communications not otherwise subject to interception under this article, and terminate on obtaining the authorized objective or within thirty (30) days, whichever occurs sooner.

(5) An order entered pursuant to this section may not authorize a covert entry into a residence solely for the purpose of intercepting a wire communication.

(6) An order entered pursuant to this section may not authorize a covert entry into or onto a premises for the purpose of intercepting an oral or other communication unless:

(a) The judge, in addition to making the determinations required under subsection (1) of this section, determines that:

(i) (A) The premises into or onto which the covert entry is authorized or the person whose communications are to be obtained has been the subject of a pen register previously authorized in connection with the same investigation; (B) the premises into or onto which the covert entry is authorized or the person whose communications are to be obtained has been the subject of an interception of wire communications previously authorized in connection with the same investigation; (C) that such procedures have failed; and (D) if the order is for the interception of other communications and requires covert entry, a court-ordered attempt to intercept the communications without using covert entry must have been made without success;

(ii) That the procedures enumerated in item (i) reasonably appear to be unlikely to succeed or to be too dangerous if tried or are not feasible under the circumstances or exigencies of time; and

(b) The order, in addition to the matters required to be specified under subsection (2) of this section, specifies that the covert entry is for the purpose of intercepting oral communications of two (2) or more persons and that there is probable cause to believe they are committing, have committed, or are about to commit a particular offense enumerated in Section 41-29-505.

(7) The judge of a court of competent jurisdiction may issue an order for the interception of wire, oral or other communications conducted within a vehicle, vessel, other mode of transportation or any location where a reasonable expectation of privacy might exist, provided the requirements of this section, where applicable, are met.

(8) Whenever an order authorizing interception is entered pursuant to this article, the order may require reports to the judge who issued the order showing what progress has been made toward achievement of the authorized objective and the need for continued interception. Reports shall be made at any interval the judge requires.

(9) A judge who issues an order authorizing the interception of a wire, oral or other communication may not hear a criminal prosecution in which evidence derived from the interception may be used or in which the order may be an issue.

(10) An order issued pursuant to this section authorizing the interception of any cellular, portable, transportable or mobile telephone or communication instrument is valid throughout the State of Mississippi unless otherwise specified by the issuing judge.



§ 41-29-517 - Recording of intercepted communications; sealing, custody, and destruction of recordings

(1) The contents of a wire, oral or other communication intercepted by means authorized by this article shall be recorded on tape, wire or other comparable device. The recording of the contents of a wire, oral or other communication under this subsection shall be done in a way that protects the recording from editing or other alterations.

(2) Immediately on the expiration of the period of the order and all extensions, if any, the recordings shall be made available to the judge issuing the order and sealed under his directions. Custody of the recordings shall be wherever the judge orders. The recordings may not be destroyed until at least ten (10) years after the date of expiration of the order and the last extension, if any. A recording may be destroyed only by order of the judge of competent jurisdiction who authorized the interception, or his successor.

(3) Duplicate recordings may be made for use or disclosure pursuant to subsections (1) and (2) of Section 41-29-511 for investigations.

(4) The presence of the seal required by subsection (2) of this section, or a satisfactory explanation of its absence, shall be a prerequisite for the use or disclosure of the contents of a wire, oral or other communication or evidence derived from the communication under subsection (3) of Section 49-29-511.



§ 41-29-519 - Sealing, custody, and destruction of applications and orders

The judge shall seal each application made and order granted under this article. Custody of the applications and orders shall be wherever the judge directs. An application or order may be disclosed only upon a showing of good cause before a judge of competent jurisdiction, and may not be destroyed until at least ten (10) years after the date it is sealed. An application or order may be destroyed only by order of the judge of competent jurisdiction for the administrative judicial district in which it was made or granted.



§ 41-29-521 - Penalty for violating Sections 41-29-517 and 41-29-519

A violation of Section 41-29-517 or 41-29-519 shall be punished as contempt of court.



§ 41-29-523 - Notice to persons named in order or application; inspection of intercepted communications; postponement of notice

(1) Within a reasonable time but not later than ninety (90) days after the date an application for an order is denied or after the date an order or the last extension, if any, expires, the judge who granted or denied the application shall cause to be served upon the persons named in the order or the application and any other parties to intercepted communications deemed appropriate by the issuing judge, if any, an inventory, which shall include notice:

(a) Of the entry of the order or the application;

(b) Of the date of the entry and the period of authorized interception or the date of denial of the application; and

(c) That during the authorized period wire, oral or other communications were or were not intercepted.

(2) The judge, upon motion, may, in his discretion, make available for inspection to any person or persons whose oral communications have been intercepted, or their counsel, any portion of an intercepted communication, application or order that the judge determines is in the interest of justice to disclose to that person.

(3) Upon an ex parte showing of good cause to the judge, the serving of the inventory required by this section may be postponed, but in no event may any evidence derived from an order under this article be disclosed in any trial until after such inventory has been served.



§ 41-29-525 - Parties to be furnished copy of court order and application prior to trial or proceeding; suppression of intercepted communications

(1) The contents of an intercepted wire, oral or other communication or evidence derived from the communication may not be received in evidence or otherwise disclosed in a trial, hearing or other proceeding in a federal or state court unless each party has been furnished with a copy of the court order and application under which the interception was authorized or approved not less than ten (10) days before the date of the trial, hearing or other proceeding. The ten-day period may be waived by the judge if he finds that it is not possible to furnish the party with the information ten (10) days before the trial, hearing or proceeding and that the party will not be prejudiced by the delay in receiving the information.

(2) An aggrieved person charged with an offense in a trial, hearing or proceeding in or before a court, department, officer, agency, regulatory body, or other authority of the United States or of this state or a political subdivision of this state, may move to suppress the contents of a intercepted wire, oral or other communication or evidence derived from the communication on the ground that:

(a) The communication was unlawfully intercepted;

(b) The order authorizing the interception is insufficient on its face; or

(c) The interception was not made in conformity with the order.

(3) The motion to suppress shall be made before the trial, hearing or proceeding unless there was no opportunity to make the motion before the trial, hearing or proceeding, or the person was not aware of the grounds of the motion before the trial, hearing or proceeding. The hearing on the motion shall be held in camera upon the written request of the aggrieved person. If the motion is granted, the contents of the intercepted wire, oral or other communication and evidence derived from the communication shall be treated as inadmissible evidence. The judge, on the filing of the motion by the aggrieved person, shall make available to the aggrieved person or his counsel for inspection any portion of the intercepted communication or evidence derived from the communication that the judge determines is in the interest of justice to make available.

(4) Any circuit judge of this state, upon hearing a pretrial motion regarding conversations intercepted by wire pursuant to this article, or who otherwise becomes informed that there exists on such intercepted wire, oral or other communication identification of a specific individual who is not a party or suspect to the subject of interception:

(a) Shall give notice and an opportunity to be heard on the matter of suppression of references to that person if identification is sufficient so as to give notice; or

(b) Shall suppress references to that person if identification is sufficient to potentially cause embarrassment or harm which outweighs the probative value, if any, of the mention of such person, but insufficient to require the notice provided for in paragraph (a) of this subsection.



§ 41-29-527 - Reports to Administrative Office of United States Courts; report to legislature

(1) Within thirty (30) days after the date an order or the last extension, if any, expires or after the denial of an order, the issuing or denying judge shall report to the Administrative Office of the United States Courts:

(a) The fact that an order or extension was applied for;

(b) The kind of order or extension applied for;

(c) The fact that the order or extension was granted as applied for, was modified or was denied;

(d) The period of interceptions authorized by the order and the number and duration of any extensions of the order;

(e) The offense specified in the order or application or extension;

(f) The identity of the officer making the request and the prosecutor making the application; and

(g) The nature of the facilities from which or the place where communications were to be intercepted.

(2) In January of each year each prosecutor shall report to the Administrative Office of the United States Courts the following information for the preceding calendar year:

(a) The information required by subsection (1) of this section with respect to each application for an order or extension made;

(b) A general description of the interceptions made under each order or extension, including the approximate nature and frequency of incriminating communications intercepted, the approximate nature and frequency of order communications intercepted, the approximate number of persons whose communications were intercepted, and the approximate nature, amount and cost of the manpower and other resources used in the interceptions;

(c) The number of arrests resulting from interceptions made under each order or extension and the offenses for which arrests were made;

(d) The number of trials resulting from interceptions;

(e) The number of motions to suppress made with respect to interceptions and the number granted or denied;

(f) The number of convictions resulting from interceptions, the offenses for which the convictions were obtained, and a general assessment of the importance of the interceptions; and

(g) The information required by paragraphs (b) through (f) of this subsection with respect to orders or extensions obtained.

(3) Any judge or prosecutor required to file a report with the Administrative Office of the United States Courts shall forward a copy of such report to the director. On or before January 5 of each year the director shall submit to the Mississippi Administrative Office of Courts a report of all intercepts, as defined in this subsection and as required by federal law which relates to statistical data only, conducted pursuant to this article and terminated during the preceding calendar year. Such report shall include:

(a) The report of judges and prosecuting attorneys forwarded to the director as required by this section;

(b) The number of Bureau of Narcotics personnel authorized to possess, install or operate electronic, mechanical or other devices;

(c) The number of Bureau of Narcotics and other law enforcement personnel who participated or engaged in the seizure of intercepts pursuant to this article during the preceding calendar year; and

(d) The total cost to the Bureau of Narcotics of all activities and procedures relating to the seizure of intercepts during the preceding calendar year, including costs of equipment, manpower and expenses incurred as compensation for use of facilities or technical assistance provided by the bureau.



§ 41-29-529 - Civil action for violation of this article

(1) A person whose wire, oral or other communication is intercepted, disclosed or used in violation of this article shall have a civil cause of action against any person who intercepts, discloses or uses or procures another person to intercept, disclose or use the communication, and is entitled to recover from the person:

(a) Actual damages but not less than liquidated damages computed at a rate of One Hundred Dollars ($ 100.00) a day for each day of violation or One Thousand Dollars ($ 1,000.00), whichever is higher;

(b) Punitive damages; and

(c) A reasonable attorney's fee and other litigation costs reasonably incurred.

(2) A good faith reliance on a court order is a complete defense to any civil or criminal action brought under this article.



§ 41-29-531 - Exceptions to civil liability for violation of this article

This article shall not apply to:

(a) An operator of a switchboard, or an officer, employee or agent of a communication common carrier whose facilities are used in the transmission of a wire communication, intercepts a communication, or who discloses or uses an intercepted communication in the normal course of employment while engaged in an activity that is a necessary incident to the rendition of service or to the protection of the rights or property of the carrier of the communication;

(b) An officer, employee or agent of a communication common carrier who employs or uses any equipment or device which may be attached to any telephonic equipment of any subscriber which permits the interception and recording of any telephonic communications solely for the purposes of business service improvements;

(c) An officer, employee or agent of a communication common carrier who provides information, facilities or technical assistance to an investigative or law enforcement officer who is authorized as provided by this article to intercept a wire, oral or other communication;

(d) A person acting under color of law who intercepts a wire, oral or other communication if the person is a party to the communication, or if one (1) of the parties to the communication has given prior consent to the interception; or

(e) A person not acting under color of law who intercepts a wire, oral or other communication if the person is a party to the communication, or if one (1) of the parties to the communication has given prior consent to the interception unless the communication is intercepted for the purpose of committing any criminal or tortious act in violation of the Constitution or laws of the United States or of this state, or for the purpose of committing any other injurious act.



§ 41-29-533 - Penalties for violations of this article

(1) Any person who knowingly and intentionally possesses, installs, operates or monitors an electronic, mechanical or other device in violation of this article shall be guilty of a misdemeanor and, upon conviction thereof, shall be sentenced to not more than one (1) year in the county jail or fined not more than Ten Thousand Dollars ($ 10,000.00), or both.

(2) Any person who violates the provisions of Section 41-29-511 shall be guilty of a felony and, upon conviction thereof, shall be sentenced to not more than five (5) years in the State Penitentiary and fined not more than Ten Thousand Dollars ($ 10,000.00).



§ 41-29-535 - Applicability of article

This article shall not apply to a person who is a subscriber to a telephone operated by a communication common carrier and who intercepts a communication on a telephone to which he subscribes. This article shall not apply to persons who are members of the household of the subscriber who intercept communications on a telephone in the home of the subscriber.



§ 41-29-536 - Motions for communication records to aid in investigations of violations of the Uniform Controlled Substances Law

(1) Attorneys for the Bureau of Narcotics may file a motion with a circuit court judge of the circuit court district in which the subscriber, instrument or other device exists, for communication records which will be material to an ongoing investigation of a felony violation of the Uniform Controlled Substances Law.

(2) The motion shall be made in writing, under oath, and shall include the name of the subscriber, the number or numbers, and the location of the instrument or other device, if known and applicable. The motion shall be accompanied by an affidavit from an agent of the Bureau of Narcotics which sets forth facts which the court shall consider in determining that probable cause exists to believe that the information sought will be material to an ongoing felony violation of the Uniform Controlled Substances Law.

(3) Upon consideration of the motion and the determination that probable cause exists, the circuit court judge may order a communications common carrier as defined by 47 USCS 153(h) or a provider of communication services to provide the Bureau of Narcotics with communication billing records, call records, subscriber information, or other communication record information. The communications common carrier or the provider of communication services shall be entitled to compensation at the prevailing rates from the Bureau of Narcotics.

(4) The circuit court judge shall seal each order issued pursuant to this section. The contents of a motion, affidavit and order may not be disclosed except in the course of a judicial proceeding. Any unauthorized disclosure of a sealed order, motion or affidavit shall be punishable as contempt of court.



§ 41-29-537 - Repealed

Laws, 1995, ch. 520, § 18; Laws, 1998, ch. 343, § 3; reenacted without change, Laws, 2004, ch. 511, § 19, eff from and after July 1, 2004.






Article 9 - PEN REGISTER

§ 41-29-701 - Procedures for use of pen register

(1) As used in this section, the following words and phrases shall have the meanings ascribed to them herein unless the context clearly requires otherwise:

(a) "Pen register" means a mechanical or electronic device that attaches to a telephone line and is capable of recording outgoing numbers dialed from that line and date, time and duration of any incoming communication to that line.

(b) "Trap and trace device" means a device which captures the incoming electronic or other signals which identifies the originating number of an instrument or device from which a wire or other communication was transmitted.

(c) "Caller ID" means a service offered by a provider of communications services which identifies either or both of the originating number or the subscriber of such number of an instrument or device from which a wire or other communication was transmitted.

(2) (a) Attorneys for the Bureau of Narcotics, upon their own motion, may file an application with the circuit court for the installation and use of a pen register, trap and trace device or caller ID to obtain information material to an ongoing investigation of a felony violation of the Uniform Controlled Substances Law. Venue under this section shall be in the circuit court district of any of the following: (i) the county of residence of the subscriber, (ii) the county of residence of the user, (iii) the county in which the billing address is located, or (iv) the county in which the crime is allegedly being committed.

(b) The application shall be made in writing under oath and shall include the name of the subscriber, the telephone number or numbers, and the location of the telephone instrument or instruments upon which the pen register will be utilized. The application shall also set forth facts which the court shall consider in determining that probable cause exists that the installation and utilization of the pen register, trap and trace device or caller ID will be material to an ongoing investigation of a felony violation of the Uniform Controlled Substances Law.

(c) Upon consideration of the application and a determination that probable cause exists, the circuit court judge may order the installation and utilization of the pen register, trap and trace device or caller ID, and in the order the circuit court judge shall direct a communications common carrier, as defined by 47 USCS 153(h), to furnish all information, facilities and technical assistance necessary to facilitate the installation and utilization of the pen register, trap and trace device or caller ID unobtrusively and with a minimum of interference to the services provided by the carrier. The carrier is entitled to compensation at the prevailing rates for the facilities and assistance provided to the Bureau of Narcotics.

(d) An order for the installation and utilization of a pen register, trap and trace device or caller ID is valid for not more than thirty (30) days from the date the order is granted unless, prior to the expiration of the order, an attorney for the Bureau of Narcotics applies for and obtains from the court an extension of the order. The period of extension may not exceed thirty (30) days for each extension granted.

(e) The circuit court shall seal an application and order for the installation and utilization of a pen register, trap and trace device or caller ID granted under this section. The contents of an application or order may not be disclosed except in the course of a judicial proceeding and an unauthorized disclosure is punishable as contempt of court.

(3) On or before January 5 of each year, the Director of the Bureau of Narcotics shall submit a report to the Mississippi Administrative Office of Courts detailing the number of applications for pen registers sought and the number of orders for the installation and utilization of pen registers, trap and trace devices or caller ID granted during the preceding calendar year.









Chapter 30 - ALCOHOLISM AND ALCOHOL ABUSE PREVENTION, CONTROL AND TREATMENT

§ 41-30-1 - Title

This chapter shall be cited as the "Comprehensive Alcoholism and Alcohol Abuse Prevention, Control and Treatment Act of 1974."



§ 41-30-3 - Definitions

For purposes of this chapter, the following words shall have the definition ascribed herein unless the context otherwise requires:

(a) "Board" shall mean the Mississippi State Board of Health, or in the event the 1974 Regular Session shall enact House Bill 411 and thereby, upon approval by the governor, create a board of mental health, the term "board" shall then mean such board of mental health.

(b) "Division" shall mean the division of alcohol and drug misuse.

(c) "Director" shall mean the director of the division of alcohol and drug misuse.

(d) "Advisory council" shall mean the Mississippi Advisory Committee on Alcohol Abuse and Alcoholism of the advisory council on comprehensive health planning of the office of the governor.

(e) "Consortium" shall mean the University Consortium on Alcohol Abuse and Alcoholism.

(f) "State hospitals" shall mean the Mississippi State Hospital at Whitfield and the East Mississippi State Hospital at Meridian.

(g) "Alcoholic" shall mean any person who chronically and habitually uses alcoholic beverages to the extent that he has lost the power of self-control with respect to the use of such beverages, or any person who, while chronically under the influence of alcoholic beverages, endangers public morals, health, safety or welfare.

(h) "Approved private treatment facility" shall mean any private facility, service or program approved by the division providing treatment or rehabilitation services for alcoholics including, but not limited to, detoxication centers, licensed hospitals, community or regional mental health facilities, clinics or programs, halfway houses, and rehabilitation centers.

(i) "Approved public treatment facility" shall mean any center, facility, service or program approved by the division owned and operated or sponsored and operated by any federal, state of local governmental entity and which provides treatment and rehabilitation services for alcoholics.

(j) "Intoxicated person" shall mean a person whose mental or physical functioning is substantially impaired as a result of the use of alcohol.



§ 41-30-5 - Division of alcohol and drug misuse; qualifications of director

There is hereby created a division of alcohol and drug misuse within the Mississippi State Board of Health or, if the 1974 Regular Session shall enact House Bill 411 and thereby, upon approval by the governor, create a board of mental health or department of mental health, then the division shall be created in such board or department of mental health which shall have as its chief administrative officer the director of the division of alcohol and drug misuse. The director shall be selected by the executive officer of the board and shall receive such compensation as established by the board. The director shall have an advanced academic degree along with experience and training in an area of study providing knowledge of medical-social problems including alcoholism or the organization or administration of treatment services for persons suffering from medical-social problems including alcoholism.



§ 41-30-7 - General duties of division

The division shall have the following duties:

(a) To formulate, develop and implement a statewide plan for the prevention and detection of alcohol abuse and alcoholism, and the care, treatment and rehabilitation of alcohol abusers and alcoholics. The division shall also implement the statewide plan through approved public and private treatment facilities including regional and community mental health facilities, local public and private hospitals, halfway houses, and other local entities or facilities presently providing such care, treatment and rehabilitation or which may be suitable for use in providing the same.

(b) To coordinate the efforts and enlist the assistance of all public and private agencies, organizations and individuals interested in the prevention of alcoholism and treatment and rehabilitation of alcoholics. The division shall also serve as a clearinghouse for information relating to alcoholism, and shall prepare, publish and disseminate information and educational material concerning the nature and effects of alcohol and the scope of the alcoholism problem in Mississippi.

(c) To foster and encourage regional, local and community plans and programs in the detection and prevention of alcohol abuse and alcoholism and in the treatment and rehabilitation of alcoholics. Such programs may be implemented through approved public and private treatment facilities including regional, local or community facilities, and shall be part of or coordinated with the statewide plan.

(d) To cooperate with the governing authority and directors of state hospitals in formulating and implementing the statewide plan so as to utilize facilities at state hospitals only when absolutely necessary.

(e) To cooperate with the state penitentiary board, the federal government, the probation and parole board, and other agencies having law enforcement and corrections responsibilities in establishing and conducting treatment and rehabilitation programs for alcoholics or intoxicated persons who, after conviction, are incarcerated in or on parole from correctional institutions.

(f) To cooperate with all law enforcement authorities, the office of the governor, and conservators of the peace in conducting education, treatment and rehabilitation programs for individuals arrested for alcohol-related offenses involving motor vehicles.

(g) To cooperate with the division of instruction of the state department of education, the University Consortium on Alcohol Abuse and Alcoholism, schools, law enforcement agencies, courts, and other public and private agencies, organizations and individuals in providing educational programs regarding alcohol and alcoholism, and in providing educational materials therefor.

(h) To cooperate with the University Consortium on Alcohol Abuse and Alcoholism in conducting research into the nature and effects of alcohol, the nature and scope of the alcohol abuse problem in Mississippi, the causes of alcoholism, and such other areas as the division deems proper.

(i) To cooperate with the University Consortium on Alcohol Abuse and Alcoholism in providing training for all individuals engaged in the identification, treatment and rehabilitation of alcoholics, including the alcohol and drug education specialists of the public schools of this state.

(j) To establish methods for the retention of statistical information by public and private agencies, organizations and individuals regarding medical, psychological and vocational treatment and rehabilitation for alcoholics, alcohol-related criminal violations, the effects of alcohol abuse upon the labor force and economy of this state, and such other areas as the division deems proper.

(k) To assist in the preparation of alcohol-related health, welfare and treatment plans and applications for grants to be submitted by a state or local agency to the federal government pursuant to the requirements of federal law.

(l) To encourage all public and private health, hospitalization, sickness and disability insurance programs to include coverage for alcoholism.

(m) To encourage and assist businesses and industries in formulating and implementing alcohol abuse identification and rehabilitation programs.

(n) To serve as the single state agency and alcoholism authority of the State of Mississippi pursuant to the provisions of the Community Mental Health Centers Amendments of 1968 (PL 90-574) and 1970 (PL 91-211) and the Comprehensive Alcohol Abuse and Alcoholism Prevention, Treatment and Rehabilitation Act of 1970 (PL 91-616).



§ 41-30-9 - Statewide plan; services and facilities to be included

(1) The division shall establish a comprehensive statewide plan for the identification of alcohol abuse and treatment and rehabilitation of alcoholics and intoxicated persons. The statewide plan shall include a variety of treatment methods, and shall provide or arrange for a variety of approved treatment facilities so that the needs of persons suffering from alcoholism, and of persons who are intoxicated and in need of emergency medical aid, may be fully met.

(2) The division in implementing the statewide plan shall utilize to the fullest extent possible the facilities of regional or community mental health facilities presently existing or to be established hereafter along with any facility or program of a county, municipality or private organization. The division shall coordinate implementation of its statewide plan with existing or planned programs of regional and local public and private organizations.

(3) The statewide plan of the division shall include, but need not be limited to, the following public or private treatment services and facilities:

(a) Emergency medical-social services and facilities to render emergency medical care including detoxication and emergency social services. Such facilities and services shall provide for the immediate physical and social needs including the needs for medication and shelter of intoxicated persons, and shall also provide for initial examination, diagnosis and referral. Each such facility or service shall be affiliated with or constitute a part of the general medical service of a licensed hospital or other medical facility, but need not be physically a part of such hospital or facility.

(b) Out-patient facilities, including but not limited to clinics, vocational rehabilitation services and community mental health facilities.

(c) Intermediate care services, including but not limited to partial hospitalization and supportive residential facilities such as halfway houses, nursing homes, nursing care facilities and community mental health facilities. The intermediate care facilities may be operated by or may be jointly operated with state or local, public or private agencies approved by the division.

(d) In-patient short term or extended care facilities for diagnostic study, intensive study, treatment and rehabilitation of alcoholics, which may be part of public or private licensed hospitals, mental hospitals or community mental health facilities, and may be provided to inmates of any correctional facility.

(e) After-care services for patients.



§ 41-30-11 - Statewide plan; use of local and private facilities; acceptance and expenditures of gifts, grants, etc

The division, subject to applicable provisions of law, may arrange for the use of local and private treatment facilities on a cooperative basis by contractual, cost-sharing, or other method of joint or shared support whenever the director, subject to the policies of the board, considers this to be the most effective and economical course to follow. Authority is granted to the division to accept, receive, administer and expend any moneys or materials, gifts or grants from whatever source, and to contract for services with or make grants to any governmental units, agencies or departments, federal, state or local, and any treatment resource having available approved treatment, rehabilitation or educational services relating to alcoholism, but this chapter shall not affect the right of any institution under the jurisdiction of the board of trustees of mental institutions to apply for, receive or expend federal funds.



§ 41-30-13 - Statewide plan; approval or certification of facilities

The division shall approve or certify all private and public treatment facilities as an approved facility under the statewide plan before such facility shall be eligible to receive any funds to which it may be entitled under the provisions of this chapter. Such approved status shall be valid for one (1) calendar year, and each facility shall apply for a renewal of its approved status within thirty (30) days before the date of expiration of the approved status.



§ 41-30-15 - Rules and regulations

The division shall adopt, amend, promulgate and enforce such rules and regulations as may be deemed necessary to carry out the purposes of this chapter, including those criteria for approved facilities.



§ 41-30-17 - Inspections

The division shall periodically inspect all approved facilities at reasonable times and in a reasonable manner.



§ 41-30-19 - Treatment of public intoxicated offenders in lieu of execution of sentence

The judge of any court, before whom appears an individual charged with a second or subsequent offense of public intoxication, may, upon a plea of guilty or conviction suspend execution of sentence and require the offender to participate in and complete a prescribed course of alcohol abuse treatment and rehabilitation. The judge shall consult with the division to determine the course of treatment best suited to the needs of the convicted person. The convicted person while participating in the course of treatment shall not be considered committed, civilly or criminally, as otherwise provided by law for commitment to any institution; provided that no judge may require in-patient care for a period in excess of ninety (90) days. Upon completion of the course of treatment prescribed by the judge, the sentence shall not be executed. The convicted person, if financially able, shall be responsible for defraying any cost of the prescribed course of treatment.



§ 41-30-21 - Voluntary submission to treatment for alcoholism or drug dependency; application

Any person may voluntarily apply for treatment for alcoholism, drug addiction, substance dependency or drug dependency, directly to any approved public or private treatment facility. If the patient is a minor or an incompetent, the application for voluntary inpatient, intermediate, or outpatient treatment, and the request for discharge from an inpatient institution, shall be made by his parent, legal guardian, or other representative.



§ 41-30-23 - Voluntary submission to treatment; admission and duration of in-patient treatment

The administrator in charge of any approved public or private in-patient, out-patient, or intermediate facility, subject to the rules and regulations established by the division, may determine who shall be admitted for treatment; provided no person shall be retained by the treatment facility upon voluntary commitment on an in-patient basis for a period in excess of thirty (30) days.



§ 41-30-25 - After-care treatment and assistance

Upon his discharge from, or upon leaving, an approved public or private treatment facility, a patient shall be encouraged to consent to appropriate out-patient, intermediate care, or other after-care treatment. If it appears to the administrator in charge of the treatment facility, upon the advice of the attending physician, that the patient is an alcoholic who requires such help, the division may arrange for assistance in obtaining supportive services and residential facilities, such as maintenance in a hotel or halfway house operated by the division or by any other public or private agency.



§ 41-30-27 - Emergency involuntary commitment; alcoholics; drug addicts

(1) (a) A person may be admitted to an approved public or private treatment facility for emergency care and treatment upon a decree of the chancery court accepting an application for admission thereto accompanied by the certificate of two (2) licensed physicians. The application shall be to the chancery court of the county of such person's residence and may be made by any one (1) of the following: Either certifying physician, the patient's spouse or guardian, any relative of the patient, or any other person responsible for health, safety or welfare of all or part of the citizens within said chancery court's territorial jurisdiction. The application shall state facts to support the need for immediate commitment, including factual allegations showing that the person to be committed has threatened, attempted or actually inflicted physical harm upon himself or another. The physicians' certificates shall state that they examined the person within two (2) days of the certificate date and shall set out the facts to support the physicians' conclusion that the person is an alcoholic or drug addict who has lost the power of self-control with respect to the use of alcoholic beverages or habit-forming drugs and that unless immediately committed he is likely to inflict physical harm upon himself or others. A hearing on such applications shall be heard by the chancery court in term time or in vacation, and the hearing shall be held in the presence of the person sought to be admitted unless he fail or refuse to attend. Notice of the hearing shall be given to the person sought to be admitted, as soon as practicable after the examination by the certifying physicians, and the person sought to be admitted shall have an opportunity to be represented by counsel, and shall be entitled to have compulsory process for the attendance of witnesses.

(b) For the purpose of this section, the term "drug addict" shall have the meaning ascribed to it by Section 41-31-1(d).

(2) The chancery judge may refuse an application if in his opinion the application and certificate fail to sustain the grounds for commitment. Upon acceptance of the application after hearing thereon and decree sustaining the application by the judge, the person shall be transported to the facility by a peace officer, health officer, the applicant for commitment, the patient's spouse or the patient's guardian. The person shall be retained at the facility that admitted him, or be transferred to any other appropriate treatment resource, until discharged pursuant to subsection (3).

(3) The attending physician shall discharge any person committed pursuant to this section when he determines that the grounds for commitment no longer exist, but no person committed pursuant to this section shall be retained in any facility for more than five (5) days.

(4) The application filed pursuant to subsection (1) of this section shall also contain a petition for involuntary commitment pursuant to Title 41, Chapter 31, Mississippi Code of 1972. If the application for emergency involuntary commitment is accepted under subsection (2) of this section, the chancery judge shall order a hearing on the petition for commitment pursuant to Title 41, Chapter 31, Mississippi Code of 1972, to be held on the fifth day of such involuntary emergency commitment, the provisions of Section 41-31-5 regarding the time of hearing to the contrary notwithstanding; provided, however, that at the time of such involuntary commitment the alleged alcoholic or drug addict shall be served with a citation to appear at said hearing and shall have an opportunity to be represented by counsel.



§ 41-30-29 - Supplemental nature of provisions for emergency involuntary commitment

The provisions of subsections (3) and (4) of Section 41-30-27 shall be supplemental and in addition to the provisions of Title 41, Chapter 31, Mississippi Code of 1972, which pertain to commitment of alcoholics.



§ 41-30-31 - Involuntary commitment exceeding five days

Involuntary commitment of an individual to an approved public or private treatment facility for treatment or rehabilitation for a period in excess of five (5) days shall be according to the provisions of Title 41, Chapter 31, Mississippi Code of 1972.



§ 41-30-33 - Confidentiality of records; conditions for disclosure

(1) The registration and other records of services by approved treatment facilities, whether in-patient, intermediate or out-patient, authorized by this chapter, shall remain confidential, and information which has been entered in the records shall be considered privileged information.

(2) No part of the records shall be disclosed without the consent of the person to whom it pertains, but appropriate disclosure may be made without such consent to treatment personnel for use in connection with his treatment and to counsel representing the person in any proceeding held pursuant to Title 41, Chapter 31, Mississippi Code of 1972. Disclosure may also be made without consent upon court order for purposes unrelated to treatment after application showing good cause therefor. In determining whether there is good cause for disclosure, the court shall weigh the need for the information to be disclosed against the possible harm of disclosure to the person to whom such information pertains.



§ 41-30-35 - Charge against person treated and his estate

Reasonable charges and expenses for the care, maintenance and treatment of alcoholics in any approved public treatment facility under any provision of this chapter shall be a lawful charge against the person and estate of said alcoholic.



§ 41-30-37 - Right of private facility to payment for services

Notwithstanding anything to the contrary in this chapter, no approved private treatment facility, whether an out-patient or an in-patient unit, shall be required to accept any person for treatment through commitment proceedings or otherwise, unless adequate arrangements for payment of the cost of such services are made, whether paid by the patient or by the state.



§ 41-30-39 - Advisory council to division

The advisory committee on alcohol abuse and alcoholism of the advisory council on comprehensive health planning of the office of the governor shall serve as advisory council to the division for the purpose of consulting with and advising the division in carrying out the provisions of this chapter, and for purposes of compliance with any requirements or conditions for receipt of federal funds under federal law.






Chapter 31 - COMMITMENT OF ALCOHOLICS AND DRUG ADDICTS FOR TREATMENT

§ 41-31-1 - Definitions

As used in this chapter, the following words and phrases shall have the meaning hereinafter ascribed to them, unless the context requires a different meaning, to-wit:

(a) An "alcoholic" shall mean any person who chronically and habitually uses alcoholic beverages to the extent that he has lost the power of self-control with respect to the use of such beverages, or any person who, while chronically under the influence of alcoholic beverages, endangers public morals, health, safety or welfare.

(b) "Alcoholic beverage" shall mean and include alcoholic spirits, liquors, wines, beer, and every liquid or fluid, patented or not, containing alcoholic spirits, wine or beer, which is capable of being consumed by human beings and produces or results in intoxication in any form or degree.

(c) "Alcoholism" shall mean any condition of abnormal behavior or illness resulting directly or indirectly from the chronic and habitual use of alcoholic beverages.

(d) A "drug addict" shall mean any person who chronically and habitually uses any form of habit-forming drugs, such as opiates and the derivatives thereof, barbiturates, and every tablet, powder, substance, liquid or fluid, patented or not, containing habit-forming drugs if same is capable of being used by human beings and produces drug addiction in any form or degree.

(e) "Drug addiction" shall mean and include any condition of abnormal behavior or illness resulting directly or indirectly from the chronic and habitual use of habit-forming drugs.

(f) "Hospital" or "institution" shall mean either the Mississippi State Hospital, at Whitfield, Mississippi, or the East Mississippi State Hospital, at Meridian, Mississippi, and shall include the grounds thereof and the facilities used for the treatment of alcoholics and the drug addicts.

(g) "Medical director" shall mean the physician in charge of said Mississippi State Hospital or East Mississippi State Hospital, as the case may be.



§ 41-31-3 - Petition for detention, care and treatment

Proceedings for detention, care and treatment of any person alleged to be an alcoholic or drug addict may be initiated or instituted by such person's husband, wife, child, mother, father, next of kin, or by any friend or relative thereof, or by the county health officer. Such proceedings shall be instituted by the filing of a sworn petition or application in the chancery court of the county of such person's residence or of the county in which he may be found. It shall be necessary that said petition allege that such person is an alcoholic or drug addict, as the case may be, is a resident citizen of this state, and because of his alcoholism or drug addiction is incapable of or unfit to look after and conduct his affairs, or is dangerous to himself or others, or has lost the power of self-control because of periodic, constant or frequent use of alcoholic beverages or habit-forming drugs, and that he is in need of care and treatment, and that his detention, care and treatment at an institution will improve his health. All proceedings authorized by this chapter may be had and conducted either in termtime or in vacation of said court.



§ 41-31-5 - Proceeding on petition

Whenever such a petition shall be filed the chancellor of said court shall, by order, fix a time upon a day certain for the hearing thereof, either in termtime or in vacation, which hearing shall be fixed not less than five (5) days nor more than twenty (20) days from the filing of said petition. The person alleged to be an alcoholic or drug addict shall be served with a citation to appear at said hearing not less than three (3) days prior to the day fixed for said hearing, and there shall be served with such citation a true and correct copy of said petition. At the time fixed, the chancellor shall hear evidence on said petition, with or without the presence of the alleged alcoholic or drug addict, and all persons interested shall have the right to appear and present evidence touching upon the truth and correctness of the allegations of said petition. The said chancellor, in his discretion, may require that the alleged alcoholic or drug addict be examined by the county health officer or by such other competent physician or physicians as the chancellor may select, and may consider the results of such examination in reaching a decision in said matter. If the alleged alcoholic or drug addict shall admit the truth and correctness of the allegations of said petition, or if the chancellor should find from the evidence that such person is an alcoholic or drug addict, and is in need of detention, care and treatment in an institution, and that the other material allegations of said petition are true, then he shall enter an order so finding, and shall order that such person be remanded and committed to and confined in the proper state institution or in the case of an alcoholic to an approved public or private treatment facility pursuant to the provisions of Chapter 30 of Title 41, Mississippi Code of 1972, for care and treatment for a period of not less than thirty (30) days nor more than ninety (90) days as the necessity of the case may, in his discretion, require. However, when such person shall be so committed, the medical director of the said institution shall be vested with full discretion as to the treatment and discharge of such person, and may discharge and release such person at any time when the condition of such person shall so justify.



§ 41-31-7 - Appeals

Any person who shall be ordered to be committed to an institution as provided in this chapter, and who shall feel aggrieved at such decision, may appeal therefrom to the supreme court of this state by giving notice thereof in the manner provided by law and by furnishing a good and sufficient bond in an amount to be fixed by the chancellor, and to be approved by the clerk of said court, which said bond shall be conditioned to pay all costs of the proceedings and the appeal, and that said person will appear to abide the decision of the court on such appeal. On such appeal, the record shall be made and prepared as in other cases, and all of the provisions of the general law shall apply thereto except that it shall be necessary that the proper notice be given and the requisite bond furnished within five (5) days from the date of the final determination of the chancellor.



§ 41-31-9 - Enforcement of orders

The chancellor shall have the power to order the issuance of such writs and other process as may be necessary to enforce his orders in such matters, including writs directed to the sheriff of any proper county to take such person into custody and to deliver him to the director of the proper institution. Such writs and other process shall be issued and executed accordingly.



§ 41-31-11 - Transferring of patients

The medical director of the Mississippi State Hospital or the East Mississippi State Hospital may, subject to the regulations of the board of trustees of mental institutions, transfer alcoholics or drug addicts from one institution used for the commitment of alcoholics and drug addicts to another institution, or from one department in any institution to another as is deemed necessary for their care and treatment.



§ 41-31-13 - Probation and discharge

Any person committed to the custody of the Mississippi State Hospital or the East Mississippi Hospital may, notwithstanding the terms of any order of commitment, be permitted by the medical director or his authorized agent, to go at large on probation and without custody or restraint for such time and under such conditions as such medical director shall judge best. All persons committed to the custody of the Mississippi State Hospital or the East Mississippi State Hospital may be discharged by the director pursuant to its regulations, notwithstanding the terms of any order of commitment.



§ 41-31-15 - Costs of commitment and support

The provisions of the law with respect to the costs of commitment and the cost of support, including the prohibition in Section 41-21-65 regarding the charging of extra fees and expenses to persons initiating commitment proceedings, methods of determination of persons liable therefor, and methods of determination of financial ability, and all provisions of law enabling the state to secure reimbursement of any such items of cost, applicable to the commitment to and support of the mentally ill persons in state hospitals, shall apply with equal force in respect to each item of expense incurred by the state in connection with the commitment, care, custody, treatment, and rehabilitation of any person committed to the state hospitals and maintained in any institution or hospital operated by the State of Mississippi under the provisions of this chapter.



§ 41-31-17 - Rights as citizens; confidentiality of records

No person who is committed to the Mississippi State Hospital or the East Mississippi State Hospital for treatment under the provisions of this chapter shall forfeit or be abridged thereby of any of his or her rights as a citizen of the United States or of the State of Mississippi. The records pertaining to any person committed to the Mississippi State Hospital or the East Mississippi State Hospital for treatment, care, guidance and rehabilitation shall be confidential, and the contents thereof shall not be divulged except on an order of a court of competent jurisdiction or a signed waiver by the person committed. However, information in regard to cancer about any such patients who might have cancer shall be provided to the state board of health as the official tumor registry agency, which information shall be used to provide statistical reports only. The agency shall not divulge any patient's name in regard to any case history nor statistical compilation.



§ 41-31-19 - Commitment proceedings for persons with mental illness committed under this chapter

The medical director of the hospital may bring commitment proceedings under the provisions of the proper statute in the county wherein the person involved is restrained for commitment to such institution as shall be proper, if said person is found to be suffering from a mental or nervous condition or affliction requiring his adjudication and commitment under said statute.



§ 41-31-21 - Refusal of admittance to certain persons

If in the opinion of the medical director of the Mississippi State Hospital or the East Mississippi State Hospital, any person willfully and consistently fails to be rehabilitated after three commitments to any state institution, said medical director may refuse further admission to such person notwithstanding the order of any court, unless such person on the fourth or any succeeding commitment be committed by an order of the chancery court as provided by this chapter, and before entering said institution on a fourth or any succeeding commitment, such person, or someone for such person committed, shall pay to said institution the sum of Fifty Dollars ($ 50.00) per month in advance for the care, custody, support and maintenance of such person in said institution.

Such person, or someone for such person, failing or refusing to make the payment herein provided, before admission on a fourth or succeeding commitment, or any time during said commitment, shall be cause for the medical director of such institution to refuse admission of such person committed under this chapter, or to dismiss such person committed under this chapter after commitment.

The monthly payment herein provided shall be a condition precedent to admission of a person on a fourth or subsequent commitment, and shall be made each month thereafter in advance on or before the last day of the preceding month for which payment is due.

There shall be no refunds of the monthly payment herein provided on account of such person committed hereunder having failed to remain a full month at such institution.



§ 41-31-23 - Providing alcoholic beverages to persons in custody of institution

Any person who shall give, sell, deliver, or otherwise provide any alcoholic beverages or drug, regardless of the quantity thereof, to any person who is confined in an institution or hospital for care and treatment under this chapter for alcoholism or drug addiction shall be guilty of a misdemeanor, and shall, upon conviction, be punished by a fine of not less than Five Hundred Dollars ($ 500.00), nor more than One Thousand Dollars ($ 1,000.00), or by imprisonment in the county jail for not more than six (6) months, or by both such fine and imprisonment in the discretion of the court. However, the staff of such institution or hospital may administer alcohol or drugs in the course of treatment in strict accordance with the prescriptions of a physician of such institution.






Chapter 32 - COMMITMENT OF ALCOHOLICS AND DRUG ADDICTS TO PRIVATE TREATMENT FACILITIES

§ 41-32-1 - Scope of chapter; involuntary commitment upon judgment of chancery court

The provisions of this chapter shall be supplemental to the provision of Title 41, Chapters 30 and 31, Mississippi Code of 1972. A person may be involuntarily committed for alcoholism or drug addiction, or both, to a private treatment facility, upon a judgment of the chancery court of the county of such person's residence, or in the county where such person may be found.



§ 41-32-3 - Complaint

Any interested person may file a complaint with the chancery court for a judgment of committal in termtime or in vacation. The complaint shall state facts to establish: (a) the defendant is an alcoholic or drug addict, i.e., he is powerless over alcohol or drugs, or both, and his life has thereby become unmanageable; (b) defendant's mental and physical health, his continued family life or his position in the community are dependent on his treatment at a chemical dependency unit, alcohol and drug unit, outpatient house or another private treatment facility, or combination of facilities, providing treatment for chemically dependent persons; (c) the defendant has refused to commit himself to such private treatment facility, though having been requested so to do by persons who genuinely care for his well-being; (d) the complainant has selected a particular private treatment facility which, if located in this state, has been approved by the department of mental health, division of alcohol and drug abuse; (e) the complainant has made adequate financial arrangements for defendant's treatment at such facility; and (f) such facility has approved the admission of the defendant, subject to commitment by the chancery court.



§ 41-32-5 - Hearing; order for commitment; period of confinement

The chancellor shall schedule with the complainant a time on a day certain for the hearing thereof, not less than five (5) days nor more than twenty (20) days from the filing of the complaint. The case shall be triable upon three (3) days' service of process and service of notice of the time for the hearing. At the time fixed, the chancellor shall hear the evidence in the presence of the defendant if he will appear, and without the presence of the defendant if he will not appear, and all persons interested shall have the right to appear and present evidence touching upon the truth and correctness of the allegations of the complaint. If the defendant admits the truth and correctness of the allegations of the complaint, or if the chancellor shall find from the evidence that the defendant is an alcoholic or drug addict, or both, and is in need of detention, care and treatment in a private treatment facility, and that the other material allegations of the complaint are true, then the chancellor shall enter a judgment so finding, and shall order that such person be committed to and confined in a chemical dependency unit, alcohol and drug unit, outpatient house or any other private treatment facility, within or outside the state, for the treatment of chemically dependent persons, as the chancellor, in his discretion, deems to be in the best interest of the defendant. Any such order for the commitment of the defendant shall require that the defendant be committed for such period of time as the chancellor shall determine, in his discretion, as is necessary to provide for the care and treatment of the defendant or for such other period of time as may be established by authorized personnel at the designated facility or facilities; provided, however, in no event shall such period of confinement extend beyond a period of eight (8) months. The chancellor may require treatment at a combination of facilities or may designate commitment at an inpatient facility for not more than two (2) months and an outpatient facility for not more than six (6) months, subject to institutional earlier release.



§ 41-32-7 - Earlier hearing for defendant who could flee jurisdiction or cause physical harm; interim commitment

Upon allegation in the complaint and upon clear and convincing proof that the defendant is under the influence of alcohol or drugs, or both, to the extent that if the defendant is served with process he will, in all likelihood, flee the jurisdiction of the court or physically harm himself or others, then the chancellor may, in his discretion, set the matter for hearing not more than five (5) days, excluding Saturdays, Sundays and legal holidays, from the filing of the complaint, and order the defendant committed and confined, without notice, until the hearing, to a chemical dependency unit, alcohol and drug unit, outpatient house or any other private facility for the treatment of chemically dependent persons.



§ 41-32-9 - Appeal of commitment decision

Any person who shall be ordered to be committed to a private treatment facility as provided in this chapter, and who shall feel aggrieved at such decision, may appeal therefrom to the supreme court of this state by giving notice thereof in the manner provided by law and by furnishing a good and sufficient bond in an amount to be fixed by the chancellor, and to be approved by the clerk of said court, such bond to be conditioned to pay all costs of the proceedings and the appeal, and that said person will appear to abide the decision of the court on such appeal. On such appeal, the record shall be made and prepared as in other cases, and all of the provisions of the general law shall apply thereto except that it shall be necessary that the proper notice be given and the requisite bond furnished within five (5) days from the date of the final determination of the chancellor.



§ 41-32-11 - Assistance of county sheriff in confining and transporting defendant

The chancellor may order assistance by the sheriff of the county, or any other county in confining and transporting the defendant to the facility, at the expense of complainant.






Chapter 33 - TUBERCULOSIS AND RESPIRATORY DISEASES; TUBERCULOSIS SANATORIUM

§ 41-33-1 - "Active tuberculosis" defined

For the purposes of Sections 41-33-1 through 41-33-15, the words "active tuberculosis" shall be construed to mean that tuberculosis is present in a communicable or infectious stage as established by chest x-ray, laboratory examination of sputum or other fluids, or tissues from the patient, or other methods approved by the executive officer of the state board of health.



§ 41-33-3 - Compulsory commitment of active tuberculosis cases to hospital

Any person who has been diagnosed as having active tuberculosis and who fails or refuses to carry out minimum precautions outlined to him in writing by the county health officer for the prevention of spread of the disease to another may be committed under duress to any hospital under contract with the state department of health providing services to the tuberculosis patients or any facility of the Mississippi Department of Corrections under contract capable of adequately isolating patients with tuberculosis so long as his disease is active or until such time as it is believed by the county health officer that he will carry out suitable precautions at home to prevent spread of the disease. Any contractual agreement between the Mississippi Department of Corrections and the state department of health shall be voluntary, discretionary and mutually agreed upon by the contracting parties.



§ 41-33-5 - Request for approval of court action for commitment

When the county health officer in any county deems that it is necessary for the protection of the public health for any person who has active tuberculosis to be committed for treatment under duress and desires to proceed with commitment, he shall present in writing to the executive officer of the state board of health a request for his approval of court action to require care. Such request shall include an outline of the facts which show the necessity of commitment.



§ 41-33-7 - Affidavit and hearing in chancery court

Upon approval by the executive officer of the Mississippi State Board of Health, the county health officer may make affidavit and file it with the clerk of the chancery court of any county in which such person might then be found. Such affidavit shall request that such person be adjudged to be suffering from active tuberculosis and that such person be committed to and confined in any hospital under contract with the state board of health providing services to tuberculosis patients or any facility of the Mississippi Department of Corrections under contract capable of adequately isolating patients with tuberculosis.

Whenever such affidavit shall be filed with the chancery clerk, the said clerk, or the chancellor of said court, shall issue a citation ordering said person alleged to be suffering from such active tuberculosis to appear and show cause why he should not be committed to and confined in a hospital for treatment of tuberculosis in Mississippi or any facility of the Mississippi Department of Corrections under contract capable of adequately isolating patients with tuberculosis. At the same time that the sheriff serves the citation he shall deliver to such person a copy of the county health officer's request of approval of contemplated action and a copy of the approval of such action by the executive officer of the Mississippi State Board of Health.

The hearing shall be conducted in open court and the person alleged to be suffering from active tuberculosis shall have the privilege of counsel of his own selection. Said hearing shall be held on a day not less than five (5) days from the date of such service of citation. Provided, however, the chancellor may order the hearing at an earlier day when, in his discretion, he deems such to be in the interest of the public health.



§ 41-33-9 - Order of commitment to hospital

If at the hearing the court shall find that the person is suffering from active tuberculosis and that his commitment is in the best interest of the public's health, an order adjudging such fact shall be entered and the clerk shall issue a writ directed to the sheriff to deliver such person to the hospital or facility of the Mississippi Department of Corrections under contract ordered by the court, and such sheriff shall execute such writ and deliver such person accordingly.

The order of the court shall further provide that such person shall submit to such reasonable rules and regulations as may be found necessary for his treatment and the protection of other persons. The chancery court shall have continuing jurisdiction of such person until it is determined by the county health officer that he or she no longer threatens the public health, and if such person violates any of the provisions of the order of the court he shall be in contempt.



§ 41-33-11 - Discharge from hospital

With the approval of the county health officer, the attending physician may discharge such person to home care under supervision of the county health officer in the county in which the patient expects to reside.



§ 41-33-13 - Cost of hospital care

Individuals committed under Section 41-33-9 shall be subject to the usual financial arrangement as to cost of care as is generally observed by that institution's management.



§ 41-33-15 - Submission to medical examination

When any county health officer has reasonable grounds to believe that any person has active tuberculosis, he shall formally request such person to submit to a medical examination.

In order to protect the health, safety, and welfare of the public, it shall be a misdemeanor for any person to refuse to submit to a medical examination when the county health officer has reasonable grounds to believe that such person has active tuberculosis, and upon conviction, such person shall be fined not more than Fifty Dollars ($ 50.00) or imprisoned not longer than thirty (30) days, or both.






Chapter 34 - HEALTH CARE PRACTICE REQUIREMENTS PERTAINING TO TRANSMISSION OF HEPATITIS B AND HIV

§ 41-34-1 - Definitions applicable to Sections 41-34-1 through 41-34-7

For the purposes of Sections 41-34-1 through 41-34-7 the following terms shall have the following meanings:

(a) "Health-care provider" shall mean a person licensed by this state to provide health care or professional services as a physician, podiatrist, registered nurse, licensed practical nurse, nurse practitioner, dentist, chiropractor or optometrist.

(b) "Board" means the State Board of Medical Licensure, State Board of Dental Examiners, the Mississippi Board of Nursing, the State Board of Chiropractic Examiners or the State Board of Optometry.



§ 41-34-3 - Licensing boards to establish practice requirements to protect public from transmission of Hepatitis B and HIV from health-care providers

Each board licensing health-care providers may establish by rule and regulation practice requirements based, in part, on applicable guidelines from the Federal Centers for Disease Control which will protect the public from the transmission of the Hepatitis B Virus and Human Immunodeficiency Virus in the practice of a profession regulated by the appropriate board.



§ 41-34-5 - Licensing boards to establish procedure for licensees and applicants for license to report status as carrier of Hepatitis B and HIV

The boards may establish by rule and regulation requirements and procedures for a licensee and a licensure applicant to report his/her status as a carrier of the Hepatitis B Virus and Human Immunodeficiency Virus to the board and shall enforce such requirements and procedures.



§ 41-34-7 - Confidentiality of reports of Hepatitis B or HIV carrier status

Each report of Hepatitis B Virus carrier status or Human Immunodeficiency Virus carrier status filed in compliance with this section and each record maintained and meetings held by the boards in the course of monitoring a licensee for compliance with the practice requirements established by this section, are confidential and exempt from the provisions of the Mississippi Public Records Law, Sections 25-61-1, et seq.






Chapter 35 - EYE INFLAMMATION OF YOUNG

§ 41-35-1 - "Inflammation of the eyes of new born" defined

Any inflammation, swelling or redness in either or both eyes of any infant, either apart from or together with any unnatural discharge from the eye or eyes of any such infant, independent of the nature of the infection, if any occurring, any time within two (2) weeks after birth of such infant, shall be known as "inflammation of the eyes of the new born."



§ 41-35-3 - Duty to make report as to any inflammation of the eyes of new born

It shall be the duty of any physician, surgeon, obstetrician, midwife, nurse, maternity home or hospital of any nature, parent, relative or other person attendant on or assisting in any way whatsoever, any infant, or the mother of any infant, at childbirth, or at any time within two (2) weeks after childbirth, knowing the condition defined in Section 41-35-1 to exist, within six (6) hours thereafter, to report such fact, as the state board of health shall direct, to the local health officer of the city, town, village, or whatever other political division there may be, within which the infant or the mother of the infant may reside.



§ 41-35-5 - Duties of the local health officer

It shall be the duty of the local health officer: (1) to investigate or to have investigated each case of inflammation of the eyes of the new born as filed with him, in pursuance of the law, and any other such case as may come to his attention; (2) to report all cases of inflammation of the eyes of the new born and the result of all such investigations as the state board of health shall direct; (3) to conform to such other rules and regulations as the state board of health shall promulgate for his further guidance.



§ 41-35-7 - Duties of the State Board of Health

It shall be the duty of the State Board of Health: (1) To enforce the provisions of this chapter; (2) to promulgate such rules and regulations as shall, under this chapter, be necessary for the purpose under this chapter, and such as the State Board of Health may deem necessary for the further and proper guidance of local health officers, etc.; (3) to provide for the gratuitous distribution of a scientific prophylactic for inflammation of the eyes of the new born, together with proper directions for the use and administration thereof, to all physicians and midwives as may be engaged in the practice of obstetrics or assisting at childbirth; (4) to provide, if necessary, daily inspection and prompt and gratuitous treatment to any infant whose eyes are infected with inflammation of the eyes; the State Board of Health, if necessary, shall defray the expenses of such treatment from such sums as may be appropriated for its use; (5) to publish and promulgate such further advice and information concerning the dangers of inflammation of the eyes of the new born and the necessity for prompt and effective treatment; (6) to furnish copies of this chapter to all physicians and midwives as may be engaged in the practice of obstetrics or assisting at childbirth; (7) to keep a proper record of any and all such cases of inflammation of the eyes of the new born, as shall be filed in the office of the state board of health, in pursuance with this chapter, and as may come to its attention in any way, and to constitute such record a part of the annual report to the governor and legislature; (8) to report any and all violations of this chapter as may come to its attention, to the local police, county prosecutor, or district attorney in the county wherein such violation may have been committed, and to assist such official in every way possible, such as securing necessary evidence, etc.



§ 41-35-9 - Duty of those in attendance at childbirth to use prophylactic in eyes of new born

It shall be the duty of the physicians, midwives, or other persons in attendance upon a case of childbirth in a maternity home, hospital, public or charitable institution, in every infant immediately after birth, to use some prophylactic against inflammation of the eyes of the new born and to make record of the prophylactic used. It shall be the duty of such institution to maintain such records of cases of inflammation of the eyes of the new born as the state board of health shall direct.

It shall be the duty of a midwife in every case of childbirth under her care, immediately after birth, to use such prophylactic against inflammation of the eyes of the new born as the state board of health requires.



§ 41-35-11 - Violation of chapter constitutes a misdemeanor

The failure of any person to comply with any of the provisions of this chapter shall constitute a misdemeanor. The offender shall, on conviction thereof, be fined for the first offense not to exceed Fifty Dollars [50.00), for the second offense, not to exceed One Hundred Dollars ($ 100.00), and for the third offense and thereafter, not to exceed Two Hundred Dollars ($ 200.00) for each violation. It shall be the duty of the local police, county prosecutor, or the district attorney to prosecute for all misdemeanors as herein prescribed.






Chapter 36 - DETERMINATION OF DEATH

§ 41-36-1 - Short title

This chapter may be cited as the Uniform Determination of Death Law.



§ 41-36-3 - Determination of death

An individual who has sustained either (a) irreversible cessation of circulatory and respiratory functions or (b) irreversible cessation of all functions of the entire brain, including the brain stem, is dead. A determination of death must be made in accordance with accepted medical standards.






Chapter 37 - AUTOPSIES

§ 41-37-1 - "Autopsy" defined

The term "autopsy" as used in this chapter shall be construed to mean the scientific examination of the body of a deceased person, or any portion thereof, by acceptable scientific methods and the removal and retention of parts of the body to accomplish such an examination.

The term "autopsy" as used in this chapter shall not be construed to mean the scientific dissection of the whole body as practiced in medical schools in the instruction of anatomy to medical students.



§ 41-37-3 - Purposes for which autopsy may be performed

An autopsy may be performed, as provided by this chapter, for the purpose of determining the primary and/or contributing cause of death in the interest of public health and in criminal cases.



§ 41-37-5 - Who may perform autopsy

Only a physician duly licensed by the Mississippi State Board of Health may perform an autopsy.



§ 41-37-7 - Liability of physician performing autopsy

A duly licensed physician authorized to perform an autopsy as provided in this chapter, and who, in good faith, complies with the provisions of this chapter in the performance of an autopsy, shall not be liable for damages on account thereof.



§ 41-37-9 - Autopsy under court order; procedure

A circuit judge, chancellor or county judge of the county or district where a person died or where the body of such deceased person may be or where the mortal stroke or other cause of death occurred, may, in his discretion, either in term time or in vacation, order an autopsy to be performed upon the body of such deceased person (1) upon the petition of a county prosecuting attorney of the county where the person died, or where the body of such deceased person may be at the time or where the mortal stroke or other cause of death occurred, or (2) upon petition of the district attorney of the district where the person died, or where the body of such deceased person may be at the time or where the mortal stroke or other cause of death occurred. In the event that said petition is filed by the county prosecuting attorney or district attorney, it shall contain allegations that the petitioner believes, has reason to believe, or suspects that such deceased person came to his death by some criminal means or agency, or that the cause of justice would be promoted by having an autopsy performed upon the body of such deceased person. Said petition shall be sworn to and shall be filed in the court of the judge or chancellor who makes the order, and shall be docketed by the clerk as are other cases or suits. If the body of such deceased person has already been interred, the petition shall so state, and if an autopsy is ordered, the order shall order the disinterment of such body for such autopsy and shall order any lawful officer of the county where said body may be buried to employ suitable help to disinter said body and to keep it in a suitable place until said autopsy shall have been performed. If there has been no interment of the body of such deceased person, a copy of the order ordering an autopsy upon said deceased shall be served by the sheriff of the county, or any other person authorized to serve process, upon any person who may be found in charge of any funeral home where said body may be, and such funeral home shall hold said body for autopsy. If the body of such deceased person be not found in any funeral home the sheriff of the county where it may be found shall take said body and keep it in a suitable place until said autopsy shall have been performed. If an autopsy is ordered as provided in this section, the petitioner shall immediately secure the services of a qualified person to perform such autopsy.



§ 41-37-11 - Use of chemical analysis in criminal investigations

The physician performing the autopsy in criminal investigations may obtain the services of a chemist competent to make a chemical analysis, or such services may be ordered by such judge or chancellor in term time or in vacation. The records of such chemical analysis shall be made a part of the autopsy report.



§ 41-37-13 - Autopsy report

In all cases where an autopsy is performed as provided in Section 41-37-9, the person making said autopsy shall file a report, in duplicate, of said autopsy with the circuit clerk of the county where the death is being investigated. Such circuit clerk shall keep and preserve said report and make it available to the district attorney, county prosecuting attorney, grand jury, coroner, and to the accused.



§ 41-37-15 - Fees of physician and chemist

The physician performing the autopsy shall be paid a fee not exceeding the sum of Two Hundred Dollars ($ 200.00), which sum shall be paid out of the treasury of the county in the interest of which the autopsy was ordered, upon the allowance and warrant of the board of supervisors of such county. If the physician performing the autopsy is a qualified pathologist, such fee may be increased to Four Hundred Dollars ($ 400.00).

A chemist whose services are used pursuant to Section 41-37-11 may be paid a fee not to exceed Sixty Dollars ($ 60.00) for such chemical analysis. The fee of said chemist for such analysis shall be paid in like manner as that of the autopsy physician.



§ 41-37-17 - Payment of disinterment expenses

In cases where the disinterment of a body is ordered, the sheriff shall be reimbursed for all expenses incurred by him, which sum shall be paid out of the treasury of the county where the deceased came to his death, upon the allowance and warrant of the board of supervisors of such county. Said board of supervisors shall order payment of the same on the itemized claim of such sheriff.



§ 41-37-19 - Admissibility of evidence obtained through autopsy in civil case

No evidence obtained through any autopsy performed under the provisions of Section 41-37-9 shall be admitted over the objection of any party in the trial of any civil cause before a court or commission of this state.



§ 41-37-21 - Physician or chemist may be subpoenaed in criminal case

The physician performing the autopsy or the chemist performing such analysis in criminal investigations may be subpoenaed as a witness in any such criminal case. If subpoenaed as a prosecution witness, he shall be paid a fee of Fifty Dollars ($ 50.00) per day as an expert witness for each day while in attendance at the trial, and in addition thereto he shall be paid Seven Cents (7 cent(s) ) per mile for travel from his home to the location of the trial and return. The fees herein provided for shall be paid to prosecution witnesses as otherwise provided for by law for the payment of such witness fees. If subpoenaed as a witness by the defense, such physician or chemist may collect a fee from the defendant not to exceed that prescribed hereunder for prosecution witnesses.



§ 41-37-23 - Autopsy may be ordered on petition of certain health officials

The executive officer of the Mississippi State Board of Health or a county health officer may petition in like manner as is provided in Section 41-37-9 a circuit judge, chancellor, or county judge in any county in which a person dies or where the body of such deceased person may be, and such circuit judge, chancellor, or county judge may order an autopsy to be performed upon the body of such deceased person in the interest of public health and welfare in cases where the cause of death is not known and cannot be determined with reasonable certainty without an autopsy and when it would appear to such judge or chancellor by such petition and evidence in support thereof that death may have been due to communicable disease or contagious disease or to poison, foreign substance, radiation or for any other reason exact knowledge as to which would be of benefit to the public health and welfare. In such cases the same fees as specified in criminal investigations to the autopsy physician and chemist shall be allowed by the board of supervisors out of the general fund of the county in which such petition is filed, except that no fee shall be allowed and paid to any physician or chemist who is a regular salaried employee of the state or county. A copy of the report of the autopsy physician and chemist in such cases shall be filed with the clerk of the court in which such order was entered, with the county health officer of such county and with the executive officer of the state board of health.



§ 41-37-25 - Autopsy may be performed when consent thereto is given

An autopsy may be performed without court order by a qualified physician when authorized by (a) the decedent, during his lifetime, or (b) any of the following persons who shall have assumed custody of the body for the purpose of burial: a surviving spouse, either parent or any person in loco parentis, a descendant over the age of eighteen years, a guardian, or the next of kin. In the absence of any of the foregoing persons any friend of the deceased who has assumed responsibility for burial, or any other person charged by law with responsibility for burial, may give such consent. If two or more persons have assumed custody of the body of an adult for purposes of burial, the consent of one such person shall be deemed sufficient.

In the case of a minor, however, the consent of either parent shall be deemed sufficient, unless the other parent gives written notice to the physician who is to perform the autopsy of such parent's objection thereto prior to the commencement of the autopsy. In the event that neither parent has legal custody of the minor, the guardian shall have the right to authorize an autopsy. The fees provided in this chapter for autopsies in criminal investigations shall not be applicable to this section.

No autopsy shall be held under this section over the objection of the surviving spouse, or if there be no surviving spouse, of any surviving parent, or if there be neither a surviving spouse nor parent, then of any surviving child.






Chapter 39 - DISPOSITION OF HUMAN BODIES OR PARTS

IN GENERAL

§ 41-39-1 - Disposition of tissue or external member of human body and dead fetus

Any physician removing or otherwise acquiring any tissue of the human body may, in his discretion, after making or causing to be made such scientific examination of the same as he may deem appropriate or as may be required by law, custom or rules and regulations of the hospital or other institution in which the tissue may have been removed or acquired, authorize disposition of the same by incineration, cremation, burial or other sanitary method approved by the state board of health, unless he shall have been furnished prior to removal or acquisition of the tissue, or at any time prior to its disposal, a written request that the same be delivered to the patient or someone in his behalf or, if death has occurred, to the person claiming the dead body for burial or cremation. No such tissue shall be delivered, however, except as may be permitted by rules and regulations of the state board of health. Any hospital or other institution acquiring possession of any such tissue, and not having written instructions to the contrary from the attending physician, the patient or the person claiming a dead body for burial or cremation, or someone in their behalf, may immediately dispose of the same as hereinabove provided.

However, no external member of the human body may be so disposed of within forty-eight hours of its removal or acquisition unless consent thereto be obtained in writing from the patient or the person authorizing the medical or surgical treatment of the patient, and no dead foetus shall be so disposed of within the same period of time unless consent thereto be obtained in writing from the mother of the dead foetus or her spouse. For the purposes of this section, an external member of the human body is defined as an arm or one or more joints thereof, a hand, a finger or one or more joints thereof, a leg or one or more joints thereof, a foot, a toe or one or more joints thereof, an ear or the greater part thereof, or the nose or the greater part thereof. For the purposes of this section and the succeeding section, a dead foetus is defined as a product of human conception, exclusive of its placenta or connective tissue, which has suffered death prior to its complete expulsion or extraction from the mother, as established by the fact that after such expulsion or extraction the foetus does not breathe or show any other evidence of life such as beating of the heart, pulsation of the umbilical cord, or definite movement of voluntary muscles.



§ 41-39-3 - Regulations for disposition of dead foetus acquired by hospital or midwife

The State Board of Health may provide by rules and regulations for the disposition of any dead foetus acquired by any hospital or by any midwife or person acting as a midwife, such disposition to be in a manner consistent with the provisions of Section 41-39-1 except that the waiting period for such disposition may be waived.



§ 41-39-5 - Disposition of unclaimed dead bodies

Any physician, hospital, funeral director, embalmer, coroner or other person acquiring possession of a dead human body or portion thereof which is not claimed for burial or cremation within forty-eight (48) hours of its acquisition shall give written notice thereof to the board of supervisors, or a member thereof, of the county in which the dead body or portion thereof is located, furnishing such identification of the decedent as may be available. The board of supervisors shall make reasonable efforts to notify members of the decedent's family or other known interested persons, and, if the dead body or portion thereof shall not be claimed for burial or cremation by any interested person within five (5) days of the aforementioned written notice, the board of supervisors shall, as soon as it may think appropriate, authorize and direct the burial or cremation and burial of the residue of such dead body or portion thereof. In its discretion and where otherwise permitted to do so by law, the board of supervisors may direct the disposition of the dead body or portion thereof as provided by Section 41-39-7. The reasonable expense of such burial or cremation and burial of the residue of a dead body shall be borne by the estate of the decedent or of any person liable at law for the necessities of the decedent during his lifetime or, if they are unable to pay the same, by the county of residence or settlement of the decedent, if known, and, if not known, by the county in which the dead body or portion thereof is located.

If the person having possession of such dead human body or portion thereof shall have no available means of preserving the same and shall so notify the board of supervisors, or a member thereof, of the county in which the dead body or portion thereof is located, it shall be the duty of the board of supervisors to make arrangements for the preservation of the same until burial or cremation and burial of the residue of the dead body as hereinabove provided, and the expense of such preservation shall be borne as hereinabove provided with respect to the expense of burial or cremation.



§ 41-39-7 - Bodies of deceased hospital patients to be turned over to educational institutions in certain cases

Upon the request of the Secretary of the State Board of Health, the authorities in charge of the hospitals supported either wholly or partly by state funds are authorized and directed to deliver any body of any person, except the bodies of persons with mental illness and persons with an intellectual disability, dying in any of those hospitals to the duly authorized representatives of the state university or any medical college or any accredited mortuary science program in any junior college in this state, giving the state university preference in the event there is an insufficiency in dissecting material for the use of all hospitals for anatomical purposes. This applies to the remains of any person, except persons with mental illness and persons with an intellectual disability, who dies in any of those hospitals, when the body is not, within a reasonable time after death, claimed for burial by some fraternal order, or by some person related to the deceased by blood or marriage, or by some friend. The State Board of Health shall have authority to adopt regulations for the proper burial of those persons with mental illness and persons with an intellectual disability. However, the human remains of any unknown person who is a traveler dying suddenly shall not be so delivered or used for anatomical purposes. Any human remains, so delivered, shall be properly and decently removed from the hospital, at the expense of the party to whom the same may be delivered, and shall be transported under such regulations as the State Board of Health may prescribe, and after use for strictly necessary medical study, in the medical department of the university, or in any medical college, or in any accredited mortuary science program in any junior college in this state, as the case may be, the body shall be decently interred or may be cremated and the residue interred at the expense of the party using the same. The State Board of Health shall have authority to regulate and restrict the use of dead bodies used for the above purposes. The authorities of the hospitals, the Secretary of the State Board of Health, and the authorities of the university, any medical college and any accredited mortuary science program in any junior college in this state, shall each cause a record to be kept of each body used and disposed of, under the provisions of this section, and such records shall be subject to inspection of any member of the State Board of Health at any time.



§ 41-39-9 - Contracts for donation of parts of human bodies

It is hereby declared lawful for any person eighteen (18) years of age and over, having a sound and disposing mind, to enter into a written contract with a qualified hospital or medical school to donate his eyes, heart, kidney or other transplantable part of a human body to medical science or for medical purposes. Any contract entered into under the terms of this section is hereby declared to be binding upon the surviving spouse or other heirs of the deceased who have the right under general law to claim his body.

Any person entering into such a contract may, during his or her lifetime, revoke by a written instrument, signed by both parties, said contract in its entirety. However, if any such person has received any monetary consideration for entering into said written contract, he or she upon revoking said contract shall repay such monetary consideration to those from whom he or she received the consideration, in full, plus six percent (6%) interest from the date of the signing of the contract.



§ 41-39-11 - Use of chemical analysis in criminal investigations

(1) In respect to a gift of an eye as provided for in this chapter, a person licensed for the practice of funeral service under the provisions of Sections 73-11-41 et seq., who has successfully completed a course in eye enucleation and has received a certificate of competence from the state board of health, may enucleate eyes for such gift after the proper certification of death by a physician and compliance with the extent of such gift as defined within Sections 41-39-31 through 41-39-53. No such properly certified funeral service licensee acting in accordance with the terms of this chapter shall have any liability, civil or criminal, for such eye enucleation.

(2) The state board of health shall promulgate such rules as are necessary to provide for the proper certification of such funeral service licensees and for the implementation of this section.



§ 41-39-13 - Tags on bodies of persons with infectious or communicable diseases

(1) For the purposes of this section, the term "infectious or communicable disease" means the following:

(a) Infectious hepatitis;

(b) Tuberculosis;

(c) Any venereal disease;

(d) Acquired immune deficiency syndrome (AIDS); or

(e) Any other disease designated by the State Board of Health in its rules and regulations as a disease transmissible through blood contact for which precautions are necessary in embalming or otherwise handling dead bodies infected with the disease or its causative agent.

(2) Upon the death of a person who has been diagnosed as having an infectious or communicable disease or its causative agent, in a hospital or other health-care facility, and in all other cases where there is an attending physician, the attending physician, or person in charge of the hospital or health-care facility, shall affix or cause to be affixed a tag on the body, preferably on the great toe. The tag shall be on card stock paper and shall be no smaller than five (5) centimeters by ten (10) centimeters. It shall be red in color and shall include the words "BLOOD/BODY FLUID PRECAUTIONS REQUIRED" in letters no smaller than six (6) millimeters in height. The name of the deceased person shall be written on the tag and the tag shall remain affixed to the body until the preparation of the body for burial has been completed.

(3) Upon the death of a person infected with the agent which causes an infectious or communicable disease, outside of a hospital or health-care facility or without an attending physician, any family member or person making arrangements for the disposition of the body who knows that the deceased was infected with such agent at the time of death shall advise the person taking charge of the body for disposition of this fact. The person taking charge of the body then shall affix or cause to be affixed a tag on the body as described in subsection (2) of this section.

(4) (a) Failure to comply with the requirements of this section shall constitute a misdemeanor and shall be punishable by a fine of not more than Five Hundred Dollars ($ 500.00) or by confinement in the county jail for not more than thirty (30) days, or both.

(b) The provisions of this subsection are cumulative and supplemental to any other provision of law, and a conviction or penalty imposed under this section shall not preclude any other action at law, proceedings for professional discipline or other criminal proceedings.






THE ANATOMICAL GIFT LAW [REPEALED]



REVISED MISSISSIPPI UNIFORM ANATOMICAL GIFT ACT (UAGA)

§ 41-39-101 - Short title

Sections 41-39-101 through 41-39-149 may be cited as the Revised Mississippi Uniform Anatomical Gift Act (UAGA).



§ 41-39-103 - Definitions

In Sections 41-39-101 through 41-39-149:

(1) "Adult" means an individual who is at least eighteen (18) years of age.

(2) "Agent" means an individual:

(A) Authorized to make health care decisions on the principal's behalf by a power of attorney for health care; or

(B) Expressly authorized to make an anatomical gift on the principal's behalf by any other record signed by the principal.

(3) "Anatomical gift" means a donation of all or part of a human body to take effect after the donor's death for the purpose of transplantation, therapy, research, or education.

(4) "Decedent" means a deceased individual whose body or part is or may be the source of an anatomical gift. The term includes a stillborn infant and, subject to restrictions imposed by law other than Sections 41-39-101 through 41-39-149, a fetus.

(5) "Disinterested witness" means a witness other than the spouse, child, parent, sibling, grandchild, grandparent, or guardian of the individual who makes, amends, revokes, or refuses to make an anatomical gift, or another adult who exhibited special care and concern for the individual. The term does not include a person to which an anatomical gift could pass under Section 41-39-121.

(6) "Document of gift" means a donor card or other record used to make an anatomical gift. The term includes a statement or symbol on a driver's license, identification card, or donor registry.

(7) "Donor" means an individual whose body or part is the subject of an anatomical gift.

(8) "Donor registry" means a database that contains records of anatomical gifts and amendments to or revocations of anatomical gifts.

(9) "Driver's license" means a license or permit issued by the Mississippi Department of Public Safety to operate a vehicle, whether or not conditions are attached to the license or permit.

(10) "Eye bank" means a person that is licensed, accredited, or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage, or distribution of human eyes or portions of human eyes.

(11) "Guardian" means a person appointed by a court to make decisions regarding the support, care, education, health, or welfare of an individual. The term does not include a guardian ad litem.

(12) "Hospital" means a facility licensed as a hospital under the law of any state or a facility operated as a hospital by the United States, a state, or a subdivision of a state.

(13) "Identification card" means an identification card issued by the Mississippi Department of Public Safety.

(14) "Know" means to have actual knowledge.

(15) "Minor" means an individual who is under eighteen (18) years of age.

(16) "Organ procurement organization" means a person designated by the Secretary of the United States Department of Health and Human Services as an organ procurement organization.

(17) "Parent" means a parent whose parental rights have not been terminated.

(18) "Part" means an organ, an eye, or tissue of a human being. The term does not include the whole body.

(19) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(20) "Physician" means an individual authorized to practice medicine or osteopathy under the law of any state.

(21) "Procurement organization" means an eye bank, organ procurement organization, or tissue bank.

(22) "Prospective donor" means an individual who is dead or near death, Glasgow Coma Scale of five (5) or less, and has been determined by a procurement organization to have a part that could be medically suitable for transplantation, therapy, research, or education. The term does not include an individual who has made a refusal.

(23) "Reasonably available" means able to be contacted by a procurement organization without undue effort and willing and able to act in a timely manner consistent with existing medical criteria necessary for the making of an anatomical gift.

(24) "Recipient" means an individual into whose body a decedent's part has been or is intended to be transplanted.

(25) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(26) "Refusal" means a record created under Section 41-39-113 that expressly states an intent to bar other persons from making an anatomical gift of an individual's body or part.

(27) "Sign" means, with the present intent to authenticate or adopt a record:

(A) To execute or adopt a tangible symbol; or

(B) To attach to or logically associate with the record an electronic symbol, sound, or process.

(28) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(29) "Technician" means an individual determined to be qualified to remove or process parts by an appropriate organization that is licensed, accredited, or regulated under federal or state law. The term includes an enucleator.

(30) "Tissue" means a portion of the human body other than an organ or an eye. The term does not include blood unless the blood is donated for the purpose of research or education.

(31) "Tissue bank" means a person that is licensed, accredited, or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage, or distribution of tissue.

(32) "Transplant hospital" means a hospital that furnishes organ transplants and other medical and surgical specialty services required for the care of transplant patients.



§ 41-39-105 - Applicability

Sections 41-39-101 through 41-39-149 apply to an anatomical gift or amendment to, revocation of, or refusal to make an anatomical gift, whenever made.



§ 41-39-107 - Who may make anatomical gift before donor's death

Subject to Section 41-39-115, an anatomical gift of a donor's body or part may be made during the life of the donor for the purpose of transplantation, therapy, research, or education in the manner provided in Section 41-39-109 by:

(1) The donor, if the donor is an adult or if the donor is a minor and is:

(A) Emancipated; or

(B) Authorized under state law to apply for a driver's license because the donor is at least eighteen (18) years of age;

(2) An agent of the donor, unless the power of attorney for health care or other record prohibits the agent from making an anatomical gift;

(3) A parent of the donor, if the donor is an unemancipated minor; or

(4) The donor's guardian.



§ 41-39-109 - Manner of making anatomical gift before donor's death

(a) A donor may make an anatomical gift:

(1) By authorizing a statement or symbol indicating that the donor has made an anatomical gift to be imprinted on the donor's driver's license or identification card;

(2) In a will;

(3) During a terminal illness or injury of the donor, by any form of communication addressed to at least two (2) adults, at least one (1) of whom is a disinterested witness; or

(4) As provided in subsection (b).

(b) A donor or other person authorized to make an anatomical gift under Section 41-39-107 may make a gift by a donor card or other record signed by the donor or other person making the gift or by authorizing that a statement or symbol indicating that the donor has made an anatomical gift be included on a donor registry. If the donor or other person is physically unable to sign a record, the record may be signed by another individual at the direction of the donor or other person and must:

(1) Be witnessed by at least two (2) adults, at least one (1) of whom is a disinterested witness, who have signed at the request of the donor or the other person; and

(2) State that it has been signed and witnessed as provided in paragraph (1).

(c) Revocation, suspension, expiration, or cancellation of a driver's license or identification card upon which an anatomical gift is indicated does not invalidate the gift.

(d) An anatomical gift made by will takes effect upon the donor's death whether or not the will is probated. Invalidation of the will after the donor's death does not invalidate the gift.



§ 41-39-111 - Amending or revoking anatomical gift before donor's death

(a) Subject to Section 41-39-115, a donor or other person authorized to make an anatomical gift under Section 41-39-107 may amend or revoke an anatomical gift by:

(1) A record signed by:

(A) The donor;

(B) The other person; or

(C) Subject to subsection (b), another individual acting at the direction of the donor or the other person if the donor or other person is physically unable to sign; or

(2) A later-executed document of gift that amends or revokes a previous anatomical gift or portion of an anatomical gift, either expressly or by inconsistency.

(b) A record signed pursuant to subsection (a)(1)(C) must:

(1) Be witnessed by at least two (2) adults, at least one (1) of whom is a disinterested witness, who have signed at the request of the donor or the other person; and

(2) State that it has been signed and witnessed as provided in paragraph (1).

(c) Subject to Section 41-39-115, a donor or other person authorized to make an anatomical gift under Section 41-39-107 may revoke an anatomical gift by the destruction or cancellation of the document of gift, or the portion of the document of gift used to make the gift, with the intent to revoke the gift.

(d) A donor may amend or revoke an anatomical gift that was not made in a will by any form of communication during a terminal illness or injury addressed to at least two (2) adults, at least one (1) of whom is a disinterested witness.

(e) A donor who makes an anatomical gift in a will may amend or revoke the gift in the manner provided for amendment or revocation of wills or as provided in subsection (a).



§ 41-39-113 - Refusal to make anatomical gift; effect of refusal

(a) An individual may refuse to make an anatomical gift of the individual's body or part by:

(1) A record signed by:

(A) The individual; or

(B) Subject to subsection (b), another individual acting at the direction of the individual if the individual is physically unable to sign;

(2) The individual's will, whether or not the will is admitted to probate or invalidated after the individual's death; or

(3) Any form of communication made by the individual during the individual's terminal illness or injury addressed to at least two (2) adults, at least one (1) of whom is a disinterested witness.

(b) A record signed pursuant to subsection (a)(1)(B) must:

(1) Be witnessed by at least two (2) adults, at least one (1) of whom is a disinterested witness, who have signed at the request of the individual; and

(2) State that it has been signed and witnessed as provided in paragraph (1).

(c) An individual who has made a refusal may amend or revoke the refusal:

(1) In the manner provided in subsection (a) for making a refusal;

(2) By subsequently making an anatomical gift pursuant to Section 41-39-109 that is inconsistent with the refusal; or

(3) By destroying or canceling the record evidencing the refusal, or the portion of the record used to make the refusal, with the intent to revoke the refusal.

(d) Except as otherwise provided in Section 41-39-115(h), in the absence of an express, contrary indication by the individual set forth in the refusal, an individual's unrevoked refusal to make an anatomical gift of the individual's body or part bars all other persons from making an anatomical gift of the individual's body or part.



§ 41-39-115 - Preclusive effect of anatomical gift, amendment, or revocation

(a) Except as otherwise provided in subsection (g) and subject to subsection (f), in the absence of an express, contrary indication by the donor, a person other than the donor is barred from making, amending, or revoking an anatomical gift of a donor's body or part if the donor made an anatomical gift of the donor's body or part under Section 41-39-109 or an amendment to an anatomical gift of the donor's body or part under Section 41-39-111.

(b) A donor's revocation of an anatomical gift of the donor's body or part under Section 41-39-111 is not a refusal and does not bar another person specified in Section 41-39-107 or 41-39-117 from making an anatomical gift of the donor's body or part under Section 41-39-109 or 41-39-119.

(c) If a person other than the donor makes an unrevoked anatomical gift of the donor's body or part under Section 41-39-109 or an amendment to an anatomical gift of the donor's body or part under Section 41-39-111, another person may not make, amend, or revoke the gift of the donor's body or part under Section 41-39-119.

(d) A revocation of an anatomical gift of a donor's body or part under Section 41-39-111 by a person other than the donor does not bar another person from making an anatomical gift of the body or part under Section 41-39-109 or 41-39-119.

(e) In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift under Section 41-39-107, an anatomical gift of a part is neither a refusal to give another part nor a limitation on the making of an anatomical gift of another part at a later time by the donor or another person.

(f) In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift under Section 41-39-107, an anatomical gift of a part for one or more of the purposes set forth in Section 41-39-107 is not a limitation on the making of an anatomical gift of the part for any of the other purposes by the donor or any other person under Section 41-39-109 or 41-39-119.

(g) If a donor who is an unemancipated minor dies, a parent of the donor who is reasonably available may revoke or amend an anatomical gift of the donor's body or part.

(h) If an unemancipated minor who signed a refusal dies, a parent of the minor who is reasonably available may revoke the minor's refusal.



§ 41-39-117 - Who may make anatomical gift of decedent's body or part

(a) Subject to subsections (b) and (c) and unless barred by Section 41-39-113 or 41-39-115, an anatomical gift of a decedent's body or part for purpose of transplantation, therapy, research, or education may be made by any member of the following classes of persons who is reasonably available, in the order of priority listed:

(1) An agent of the decedent at the time of death who could have made an anatomical gift under Section 41-39-107(2) immediately before the decedent's death;

(2) The spouse of the decedent;

(3) Adult children of the decedent;

(4) Parents of the decedent;

(5) Adult siblings of the decedent;

(6) Adult grandchildren of the decedent;

(7) Grandparents of the decedent;

(8) An adult who exhibited special care and concern for the decedent;

(9) The persons who were acting as the guardians of the person of the decedent at the time of death; and

(10) Any other person having the authority to dispose of the decedent's body.

(b) If there is more than one (1) member of a class listed in subsection (a) (1), (3), (4), (5), (6), (7), or (9) entitled to make an anatomical gift, an anatomical gift may be made by a member of the class unless that member or a person to which the gift may pass under Section 41-39-121 knows of an objection by another member of the class. If an objection is known, the gift may be made only by a majority of the members of the class who are reasonably available.

(c) A person may not make an anatomical gift if, at the time of the decedent's death, a person in a prior class under subsection (a) is reasonably available to make or to object to the making of an anatomical gift.



§ 41-39-119 - Manner of making, amending, or revoking anatomical gift of decedent's body or part

(a) A person authorized to make an anatomical gift under Section 41-39-117 may make an anatomical gift by a document of gift signed by the person making the gift or by that person's oral communication that is electronically recorded or is contemporaneously reduced to a record and signed by the individual receiving the oral communication.

(b) Subject to subsection (c), an anatomical gift by a person authorized under Section 41-39-117 may be amended or revoked orally or in a record by any member of a prior class who is reasonably available. If more than one (1) member of the prior class is reasonably available, the gift made by a person authorized under Section 41-39-117 may be:

(1) Amended only if a majority of the reasonably available members agree to the amending of the gift; or

(2) Revoked only if a majority of the reasonably available members agree to the revoking of the gift or if they are equally divided as to whether to revoke the gift.

(c) A revocation under subsection (b) is effective only if, before an incision has been made to remove a part from the donor's body or before invasive procedures have begun to prepare the recipient, the procurement organization, transplant hospital, or physician or technician knows of the revocation.



§ 41-39-121 - Persons that may receive anatomical gift; purpose of anatomical gift

(a) An anatomical gift may be made to the following persons named in the document of gift:

(1) A hospital; accredited medical school, dental school, college, or university; organ procurement organization; or other appropriate person, for research or education;

(2) Subject to subsection (b), an individual designated by the person making the anatomical gift if the individual is the recipient of the part; or

(3) An eye bank or tissue bank.

(b) If an anatomical gift to an individual under subsection (a) (2) cannot be transplanted into the individual, the part passes in accordance with subsection (g) in the absence of an express, contrary indication by the person making the anatomical gift.

(c) If an anatomical gift of one or more specific parts or of all parts is made in a document of gift that does not name a person described in subsection (a) but identifies the purpose for which an anatomical gift may be used, the following rules apply:

(1) If the part is an eye and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate eye bank.

(2) If the part is tissue and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate tissue bank.

(3) If the part is an organ and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate organ procurement organization as custodian of the organ.

(4) If the part is an organ, an eye, or tissue and the gift is for the purpose of research or education, the gift passes to the appropriate procurement organization.

(d) For the purpose of subsection (c), if there is more than one (1) purpose of an anatomical gift set forth in the document of gift but the purposes are not set forth in any priority, the gift must be used for transplantation or therapy, if suitable. If the gift cannot be used for transplantation or therapy, the gift may be used for research or education.

(e) If an anatomical gift of one or more specific parts is made in a document of gift that does not name a person described in subsection (a) and does not identify the purpose of the gift, the gift may be used only for transplantation or therapy, and the gift passes in accordance with subsection (g).

(f) If a document of gift specifies only a general intent to make an anatomical gift by words such as "donor," "organ donor," or "body donor," or by a symbol or statement of similar import, the gift may be used only for transplantation or therapy, and the gift passes in accordance with subsection (g).

(g) For purposes of subsections (b), (e), and (f) the following rules apply:

(1) If the part is an eye, the gift passes to the appropriate eye bank.

(2) If the part is tissue, the gift passes to the appropriate tissue bank.

(3) If the part is an organ, the gift passes to the appropriate organ procurement organization as custodian of the organ.

(h) An anatomical gift of an organ for transplantation or therapy, other than an anatomical gift under subsection (a) (2), passes to the organ procurement organization as custodian of the organ.

(i) If an anatomical gift does not pass pursuant to subsections (a) through (h) or the decedent's body or part is not used for transplantation, therapy, research, or education, custody of the body or part passes to the person under obligation to dispose of the body or part.

(j) A person may not accept an anatomical gift if the person knows that the gift was not effectively made under Section 41-39-109 or 41-39-119 or if the person knows that the decedent made a refusal under Section 41-39-113 that was not revoked. For purposes of the subsection, if a person knows that an anatomical gift was made on a document of gift, the person is deemed to know of any amendment or revocation of the gift or any refusal to make an anatomical gift on the same document of gift.

(k) Except as otherwise provided in subsection (a) (2), nothing in Sections 41-39-101 through 41-39-149 affects the allocation of organs for transplantation or therapy.



§ 41-39-123 - Search and notification

(a) The following persons shall make a reasonable search of an individual who the person reasonably believes is dead or near death for a document of gift or other information identifying the individual as a donor or as an individual who made a refusal:

(1) A law enforcement officer, fire fighter, paramedic, or other emergency rescuer finding the individual; and

(2) If no other source of the information is immediately available, a hospital, as soon as practical after the individual's arrival at the hospital.

(b) If a document of gift or a refusal to make an anatomical gift is located by the search required by subsection (a) (1) and the individual or deceased individual to whom it relates is taken to a hospital, the person responsible for conducting the search shall send the document of gift or refusal to the hospital.

(c) A person is not subject to criminal or civil liability for failing to discharge the duties imposed by this section but may be subject to administrative sanctions.



§ 41-39-125 - Delivery of document of gift not required; right to examine

(a) A document of gift need not be delivered during the donor's lifetime to be effective.

(b) Upon or after an individual's death, a person in possession of a document of gift or a refusal to make an anatomical gift with respect to the individual shall allow examination and copying of the document of gift or refusal by a person authorized to make or object to the making of an anatomical gift with respect to the individual or by a person to which the gift could pass under Section 41-39-121.



§ 41-39-127 - Rights and duties of procurement organization and others

(a) When a hospital refers an individual at or near death to a procurement organization, the organization shall make a reasonable search of the records of the Mississippi Department of Public Safety and any donor registry that it knows exists for the geographical area in which the individual resides to ascertain whether the individual has made an anatomical gift.

(b) A procurement organization must be allowed reasonable access to information in the records of the Mississippi Department of Public Safety to ascertain whether an individual at or near death is a donor.

(c) When a hospital refers an individual at or near death to a procurement organization, the organization may conduct any reasonable examination necessary to ensure the medical suitability of a part that is or could be the subject of an anatomical gift for transplantation, therapy, research, or education from a donor or a prospective donor. The organ procurement organizations, tissue bank, or eye bank, or hospital medical professionals under the direction thereof, may perform any and all tests to evaluate the deceased as a potential donor and any invasive procedures on the deceased body in order to preserve the potential donor's organs. During the examination period, measures necessary to ensure the medical suitability of the part may not be withdrawn unless the hospital or procurement organization knows that the individual expressed a contrary intent. The procurement organization representative shall initiate the consent process with reasonable discretion and sensitivity to the family's circumstances, values and beliefs.

(d) Unless prohibited by law other than Sections 41-39-101 through 41-39-149, at any time after a donor's death, the person to which a part passes under Section 41-39-121 may conduct any reasonable examination necessary to ensure the medical suitability of the body or part for its intended purpose.

(e) Unless prohibited by law other than Sections 41-39-101 through 41-39-149, an examination under subsection (c) or (d) may include an examination of all medical and dental records of the donor or prospective donor.

(f) Upon the death of a minor who was a donor or had signed a refusal, unless a procurement organization knows the minor is emancipated, the procurement organization shall conduct a reasonable search for the parents of the minor and provide the parents with an opportunity to revoke or amend the anatomical gift or revoke the refusal.

(g) Upon referral by a hospital under subsection (a), a procurement organization shall make a reasonable search for any person listed in Section 41-39-117 having priority to make an anatomical gift on behalf of a prospective donor. If a procurement organization receives information that an anatomical gift to any other person was made, amended, or revoked, it shall promptly advise the other person of all relevant information.

(h) Subject to Sections 41-39-121(i) and 41-39-143, the rights of the person to which a part passes under Section 41-39-121 are superior to the rights of all others with respect to the part. The person may accept or reject an anatomical gift in whole or in part. Subject to the terms of the document of gift and Sections 41-39-101 through 41-39-149, a person that accepts an anatomical gift of an entire body may allow embalming, burial or cremation, and use of remains in a funeral service. If the gift is of a part, the person to which the part passes under Section 41-39-121, upon the death of the donor and before embalming, burial, or cremation, shall cause the part to be removed without unnecessary mutilation.

(i) Neither the physician who attends the decedent at death nor the physician who determines the time of the decedent's death may participate in the procedures for removing or transplanting a part from the decedent.

(j) A physician or technician may remove a donated part from the body of a donor that the physician or technician is qualified to remove.



§ 41-39-129 - Coordination of procurement and use

Each hospital in this state shall enter into agreements or affiliations with procurement organizations for coordination of procurement and use of anatomical gifts.



§ 41-39-131 - Sale or purchase of parts prohibited

(a) Except as otherwise provided in subsection (b), a person that, for valuable consideration, knowingly purchases or sells a part for transplantation or therapy if removal of a part from an individual is intended to occur after the individual's death commits a felony and upon conviction is subject to a fine not exceeding Fifty Thousand Dollars ($ 50,000.00) or imprisonment not exceeding five (5) years, or both.

(b) A person may charge a reasonable amount for the removal, processing, preservation, quality control, storage, transportation, implantation, or disposal of a part.



§ 41-39-133 - Other prohibited acts

A person that, in order to obtain a financial gain, intentionally falsifies, forges, conceals, defaces, or obliterates a document of gift, an amendment or revocation of a document of gift, or a refusal commits a felony and upon conviction is subject to a fine not exceeding Fifty Thousand Dollars ($ 50,000.00) or imprisonment not exceeding five (5) years, or both.



§ 41-39-135 - Immunity

(a) Any person who, in good faith and acting in reliance upon and authorization made under the provisions of Sections 41-39-101 through 41-39-149 and without notice of revocation thereof, takes possession of, performs surgical operations upon, removes tissue, substances or parts from the human body, or refuses such a gift, and any person who unknowingly fails to carry out the wishes of the donor according to the provisions of Sections 41-39-101 through 41-39-149 shall not be liable for damages in a civil action brought against him for that act.

(b) Neither the person making an anatomical gift nor the donor's estate is liable for any injury or damage that results from the making or use of the gift.

(c) In determining whether an anatomical gift has been made, amended, or revoked under Sections 41-39-101 through 41-39-149, a person may rely upon representations of an individual listed in Section 41-39-117(a) (2), (3), (4), (5), (6), (7), or (8) relating to the individual's relationship to the donor or prospective donor unless the person knows that the representation is untrue.



§ 41-39-137 - Law governing validity; choice of law as to execution of document of gift; presumption of validity

(a) A document of gift is valid if executed in accordance with:

(1) Sections 41-39-101 through 41-39-149;

(2) The laws of the state or country where it was executed; or

(3) The laws of the state or country where the person making the anatomical gift was domiciled, has a place of residence, or was a national at the time the document of gift was executed.

(b) If a document of gift is valid under this section, the law of this state governs the interpretation of the document of gift.

(c) A person may presume that a document of gift or amendment of an anatomical gift is valid unless that person knows that it was not validly executed or was revoked.



§ 41-39-139 - Donor registry

(a) The Mississippi Department of Public Safety may establish or contract for the establishment of a donor registry.

(b) The Mississippi Department of Public Safety shall cooperate with a person that administers any donor registry that this state establishes, contracts for, or recognizes for the purpose of transferring to the donor registry all relevant information regarding a donor's making, amendment to, or revocation of an anatomical gift.

(c) A donor registry must:

(1) Allow a donor or other person authorized under Section 41-39-107 to include on the donor registry a statement or symbol that the donor has made, amended, or revoked an anatomical gift;

(2) Be accessible to a procurement organization to allow it to obtain relevant information on the donor registry to determine, at or near death of the donor or a prospective donor, whether the donor or prospective donor has made, amended, or revoked an anatomical gift; and

(3) Be accessible for purposes of paragraphs (1) and (2) seven (7) days a week on a twenty-four-hour basis.

(d) Except as otherwise provided in subsection (f), personally identifiable information on a donor registry about a donor or prospective donor may not be used or disclosed without the express consent of the donor, prospective donor, or person that made the anatomical gift for any purpose other than to determine, at or near death of the donor or prospective donor, whether the donor or prospective donor has made, amended, or revoked an anatomical gift.

(e) This section does not prohibit any person from creating or maintaining a donor registry that is not established by or under contract with the state. Any such registry must comply with subsections (c) and (d).

(f) At the time that a person is renewing his or her driver's license, the Department of Public Safety shall ask the person if he or she would like to be a donor. If the answer is yes, the department shall inform the prospective donor that his or her decision to be a donor cannot be revoked, changed or contested after his or her death by the donor's next of kin or by any other person, and shall ask the person if he or she desires information about the person's decision to be a donor to be sent to another person or persons. If the answer is yes, the department shall obtain the name and mailing address of the person or persons designated by the prospective donor, and the donor registry shall send the information about the prospective donor's decision to the designated person or persons as requested.



§ 41-39-141 - Effect of anatomical gift on advance health-care directive

(a) In this section:

(1) "Advance health care directive" means a power of attorney for health care or a record signed or authorized by a prospective donor containing the prospective donor's direction concerning a health care decision for the prospective donor.

(2) "Declaration" means a record signed by a prospective donor specifying the circumstances under which a life support system may be withheld or withdrawn from the prospective donor.

(3) "Health care decision" means any decision regarding the health care of the prospective donor.

(b) If a prospective donor has a declaration or advance health care directive and the terms of the declaration or directive and the express or implied terms of a potential anatomical gift are in conflict with regard to the administration of measures necessary to ensure the medical suitability of a part for transplantation or therapy, the prospective donor's attending physician and prospective donor shall confer to resolve the conflict. If the prospective donor is incapable of resolving the conflict, an agent acting under the prospective donor's declaration or directive, or, if none or the agent is not reasonably available, another person authorized by law other than Sections 41-39-101 through 41-39-149 to make health care decisions on behalf of the prospective donor, shall act for the donor to resolve the conflict. The conflict must be resolved as expeditiously as possible. Information relevant to the resolution of the conflict may be obtained from the appropriate procurement organization and any other person authorized to make an anatomical gift for the prospective donor under Section 41-39-117. Before resolution of the conflict, measures necessary to ensure the medical suitability of the part may not be withheld or withdrawn from the prospective donor if withholding or withdrawing the measures is not contraindicated by appropriate end-of-life care.



§ 41-39-143 - Notification of medical examiner if deceased patient is subject of medical-legal death investigation

(a) If the deceased patient is medically suitable to be an organ and/or tissue donor, as determined by the procurement organization, and the donor and/or family has authorized the donation and transplantation, the donor's organs and/or tissues shall be removed for the purpose of donation and transplantation by the organ procurement organization, in accordance with subsection (b) of this section.

(b) If the deceased patient is the subject of a medical-legal death investigation, the procurement organization shall immediately notify the appropriate medical examiner that the deceased patient is medically suitable to be an organ and/or tissue donor. If the medical examiner determines that examination, analysis or autopsy of the organs and/or tissue is necessary for the medical examiner's investigation, the medical examiner may be present while the organs and/or tissues are removed for the purpose of transplantation. The physician, surgeon or technician removing the organs and/or tissues shall file with the medical examiner a report detailing the donation, which shall become part of the medical examiner's report. When requested by the medical examiner, the report shall include a biopsy or medically approved sample, as specified by the medical examiner, from the donated organs and/or tissues.

(c) In a medical-legal death investigation, decisions about organ and/or tissue donation and transplantation shall be made in accordance with a protocol established and agreed upon by majority vote of procurement organization, a certified state pathologist who shall be appointed by the Mississippi Commissioner of Public Safety, a representative from the University of Mississippi Medical Center, a representative from the Mississippi Coroners Association, an organ recipient who shall be appointed by the Governor, the Director of the Mississippi Bureau of Investigation of the Mississippi Department of Public Safety, and a representative of the Mississippi Prosecutor's Association appointed by the Attorney General. The protocol shall be established so as to maximize the total number of organs and/or tissues available for donation and transplantation. Organs and/or tissues designated by virtue of this protocol shall be recovered. The protocol shall be reviewed and evaluated on an annual basis.



§ 41-39-145 - Uniformity of application and construction

In applying and construing Sections 41-39-101 through 41-39-149, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 41-39-147 - Relation to electronic signatures in global and national commerce act

Sections 41-39-101 through 41-39-149 modify, limit, and supersede the Electronic Signatures in Global and National Commerce Act, 15 USCS Section 7001 et seq., but do not modify, limit or supersede Section 101(a) of that act, 15 USCS Section 7001, or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 USCS Section 7003(b).









Chapter 41 - SURGICAL OR MEDICAL PROCEDURES; CONSENTS

IN GENERAL

§ 41-41-1 - Blood banking and transfusion procedures constitute services rather than sales; maximum usable life span of blood

The procurement, processing, storage, distribution and/or use of whole blood, plasma, blood products and blood derivatives, human tissue, organs or bones for the purpose of injecting, transfusing, transplanting or transferring the same or any of them into the human body for all purposes whatsoever constitutes the rendering of a service by every person participating therein, whether or not any remuneration is paid therefor, and does not constitute a sale. The maximum usable life span or shelf life for human blood preserved in citrate phosphate dextrose shall be governed by federal regulations promulgated and adopted by the Food and Drug Administration.



§ 41-41-3 - Consent for surgical or medical treatment or procedures on unemancipated minors

(1) It is hereby recognized and established that, in addition to such other persons as may be so authorized and empowered, any one (1) of the following persons who is reasonably available, in descending order of priority, is authorized and empowered to consent on behalf of an unemancipated minor, either orally or otherwise, to any surgical or medical treatment or procedures not prohibited by law which may be suggested, recommended, prescribed or directed by a duly licensed physician:

(a) The minor's guardian or custodian.

(b) The minor's parent.

(c) An adult brother or sister of the minor.

(d) The minor's grandparent.

(2) If none of the individuals eligible to act under subsection (1) is reasonably available, an adult who has exhibited special care and concern for the minor and who is reasonably available may act; the adult shall communicate the assumption of authority as promptly as practicable to the individuals specified in subsection (1) who can be readily contacted.

(3) Any female, regardless of age or marital status, is empowered to give consent for herself in connection with pregnancy or childbirth.



§ 41-41-7 - Implied consent to medical treatment where emergency exists

In addition to any other instances in which a consent is excused or implied at law, a consent to surgical or medical treatment or procedures, suggested, recommended, prescribed or directed by a duly licensed physician, will be implied where an emergency exists if there has been no protest or refusal of consent by a person authorized and empowered to consent or, if so, there has been a subsequent change in the condition of the person affected that is material and morbid, and there is no one immediately available who is authorized, empowered, willing and capacitated to consent. For the purposes hereof, an emergency is defined as a situation wherein, in competent medical judgment, the proposed surgical or medical treatment or procedures are immediately or imminently necessary and any delay occasioned by an attempt to obtain a consent would reasonably jeopardize the life, health or limb of the person affected, or would reasonably result in disfigurement or impairment of faculties.



§ 41-41-9 - Court may consent to or order medical treatment; allocation of treatment expenses

In addition to all other remedies available at law or in equity, any court having a clerk or any judge thereof may, in either term time or vacation, upon presentation of the written advice or certificate of one or more duly licensed physicians that there is an immediate or imminent necessity for medical or surgical treatment or procedures for an adult of unsound mind or a minor, summarily consent to or order and direct such surgical or medical treatment or procedures for the adult of unsound mind or minor, provided that:

(a) (i) The surrogate for such adult of unsound mind or minor has refused or declined to do so and there is no other person known to be immediately available who is so authorized, empowered, willing or capacitated to so consent; or

(ii) There is no person available to be designated as a surrogate; and

(b) There has been filed with or there is presented to such court or judge an application for a writ of habeas corpus as to such person, a pleading respecting the custody or care of such person, an application for appointment of a guardian or conservator for such person, a pleading seeking the adjudication of such person as a non compos mentis, drug addict, habitual drunkard or neglected child, or some other instrument or pleading otherwise invoking the aid or jurisdiction of said court or judge or the state, as parens patriae or otherwise, concerning the welfare of such person. Any subsequent dismissal, nonsuit, removal, transfer, overruling or denial of such original application, instrument or pleading, or denial of jurisdiction of the court or judge over the subject matter or necessary parties, shall not retroactively revoke, rescind or invalidate any prior consent.

The reasonable expense of an adult of unsound mind or a minor in thus obtaining such surgical or medical treatment or procedures shall be borne by his estate or any person liable at law for his necessities or, if they are unable to pay, by the county of residence or settlement of the person receiving such surgical or medical care.

Upon request of the attending physician or other interested person, it shall be the duty of any district attorney or county attorney to give his assistance in the presentation of any such medical advice or certificate and in obtaining the consent or order of a judge or court of proper jurisdiction.



§ 41-41-11 - Waiver of medical privilege

Any person authorized and empowered to consent to surgical or medical treatment or procedures for himself or another may also waive the medical privilege for himself or the other person and consent to the disclosure of medical information and the making and delivery of copies of medical or hospital records. Any such waiver or consent shall survive the death of the person giving the same. No such waiver shall be needed for the cooperation with the furnishing of information to the State Department of Health, its representatives or employees in the discharge of their official duties. However, the State Department of Health shall not reveal the name of a patient with his case history without having first been authorized to do so by the patient, his personal representative, or legal heirs in case there be no personal representative.



§ 41-41-13 - Physician or nurse practitioner treating minor for venereal disease need not obtain parental consent

Any physician, duly licensed to practice medicine in the State of Mississippi, or any nurse practitioner, who, in the exercise of due care, renders medical care to a minor for treatment of a venereal disease is under no obligation to obtain the consent of a parent or guardian, as applicable, or to inform such parent or guardian of such treatment.



§ 41-41-14 - Physician treating minor for mental or emotional problems resulting from alcohol or drugs need not obtain parental consent

(1) Any physician or psychologist duly licensed to practice medicine or psychology in the State of Mississippi, who in the exercise of due care consults with or prescribes medication for a minor at least fifteen (15) years of age for mental or emotional problems caused by or related to alcohol or drugs is under no obligation to obtain the consent of the spouse, parent or guardian of said minor, but said minor may consent to such treatment the same as if the minor had reached the age of majority.

(2) The licensed physician or psychologist may, but shall not be obligated to, inform the spouse, parent or guardian of a minor in the circumstances enumerated as to the treatment given or needed and the information may be given to the spouse, parent or guardian without the consent of the minor patient and over the express refusal of the minor patient.

(3) The parent, spouse or guardian shall not be financially liable for any such consultation unless and until they have consented to the same.



§ 41-41-15 - Donations of blood by minors

(1) The legal disabilities of any minor aged sixteen (16) years or older are removed for purposes of voluntarily donating blood, with or without remuneration therefor, to a licensed hospital, blood bank, community blood program, or other lawful activity engaged in processing and supplying human blood for transfusions and/or related medical purposes, as provided in this section.

(2) Any person who is sixteen (16) years of age or older may consent to the donation of his or her blood and to the penetration of such tissue necessary to accomplish the donation, if the person obtains written permission from the person's parent or guardian. The consent shall not be subject to deferments because of the minority of the person.

(3) Any person who is seventeen (17) years of age or older may consent to the donation of his or her blood and to the penetration of such tissue necessary to accomplish the donation. The consent shall not be subject to deferments because of the minority of the person, and parental authorization shall not be required to authorize the donation and penetration of tissue.



§ 41-41-16 - Health-care providers conducting tests for infectious diseases without consent of patient

A hospital or physician, and employees of such hospital or physician, may conduct an acquired immune deficiency syndrome (AIDS)/human immunodeficiency virus (HIV) antibody test or appropriate tests for any other infectious diseases without specific consent for such tests if the hospital or physician determines that the test is necessary for diagnostic purposes to provide appropriate care or treatment to the person to be tested, or in order to protect the health and safety of other patients or persons providing care and treatment to the person to be tested. The person who is to be tested shall be informed of the nature of the test which is to be conducted.



§ 41-41-17 - Authorized consent to participate in research conducted in accordance with federal law

(1) Any adult, as defined in Section 41-41-203(a), Mississippi Code of 1972, or emancipated minor, as defined in Section 41-41-203(e), Mississippi Code of 1972, may consent to participate as a subject in research if that research is conducted in accordance with federal law (Title 45 CFR Part 46: Protection of Human Subjects).

(2) Unemancipated minors may participate as subjects in research, if that research is conducted in accordance with federal law, with the consent of a parent or a guardian, as defined in Section 41-41-203(f), Mississippi Code of 1972.






PERFORMANCE OF ABORTION; CONSENT

§ 41-41-31 - Definitions

The following words and phrases shall have the meanings ascribed in this section unless the context clearly indicates otherwise:

(a) "Abortion" means the use or prescription of any instrument, medicine, drug or any other substance or device to terminate the pregnancy of a woman known to be pregnant with an intention other than to increase the probability of a live birth, to preserve the life or health of the child after live birth or to remove a dead fetus.

(b) "Medical emergency" means that condition which, on the basis of the physician's best clinical judgment, so complicates a pregnancy as to necessitate an immediate abortion to avert the death of the mother or for which a twenty-four-hour delay will create grave peril of immediate and irreversible loss of major bodily function.

(c) "Probable gestational age of the unborn child" means what, in the judgment of the attending physician, will with reasonable probability be the gestational age of the unborn child at the time the abortion is planned to be performed.



§ 41-41-33 - Consent; written certification

(1) No abortion shall be performed or induced except with the voluntary and informed consent of the woman upon whom the abortion is to be performed or induced. Except in the case of a medical emergency, consent to an abortion is voluntary and informed if and only if:

(a) The woman is told the following by the physician who is to perform or induce the abortion or by the referring physician, orally and in person, at least twenty-four (24) hours before the abortion:

(i) The name of the physician who will perform or induce the abortion;

(ii) The particular medical risks associated with the particular abortion procedure to be employed including, when medically accurate, the risks of infection, hemorrhage and breast cancer, and the danger to subsequent pregnancies and infertility;

(iii) The probable gestational age of the unborn child at the time the abortion is to be performed or induced; and

(iv) The medical risks associated with carrying her child to term.

(b) The woman is informed, by the physician or his agent, orally and in person, at least twenty-four (24) hours before the abortion:

(i) That medical assistance benefits may be available for prenatal care, childbirth and neonatal care;

(ii) That the father is liable to assist in the support of her child, even in instances in which the father has offered to pay for the abortion;

(iii) That there are available services provided by public and private agencies which provide pregnancy prevention counseling and medical referrals for obtaining pregnancy prevention medications or devices; and

(iv) That she has the right to review the printed materials described in Section 41-41-35(1)(a), (b) and (c). The physician or his agent shall orally inform the woman that those materials have been provided by the State of Mississippi and that they describe the unborn child and list agencies that offer alternatives to abortion. If the woman chooses to view those materials, copies of them shall be furnished to her. The physician or his agent may disassociate himself or themselves from those materials, and may comment or refrain from comment on them as he chooses. The physician or his agent shall provide the woman with the printed materials described in Section 41-41-35(1)(d).

(c) The woman certifies in writing before the abortion that the information described in paragraphs (a) and (b) of this section has been furnished to her, and that she has been informed of her opportunity to review the information referred to in subparagraph (iv) of paragraph (b) of this section.

(d) Before the abortion is performed or induced, the physician who is to perform or induce the abortion receives a copy of the written certification prescribed by this section.

(2) The State Department of Health shall enforce the provisions of Sections 41-41-31 through 41-41-39 at abortion facilities, as defined in Section 41-75-1.



§ 41-41-34 - Performance of fetal ultrasound imaging and auscultation of fetal heart tone services required before abortion; patient to be offered opportunity to view ultrasound image and hear heartbeat; patient to sign certification form acknowledging being given that opportunity; physician to retain copy of signed certification form

(1) Before the performance of an abortion, as defined in Section 41-41-45, the physician who is to perform the abortion, or a qualified person assisting the physician, shall:

(a) Perform fetal ultrasound imaging and auscultation of fetal heart tone services on the patient undergoing the abortion;

(b) Offer to provide the patient with an opportunity to view the active ultrasound image of the unborn child and hear the heartbeat of the unborn child if the heartbeat is audible;

(c) Offer to provide the patient with a physical picture of the ultrasound image of the unborn child;

(d) Obtain the patient's signature on a certification form stating that the patient has been given the opportunity to view the active ultrasound image and hear the heartbeat of the unborn child if the heartbeat is audible, and that she has been offered a physical picture of the ultrasound image; and

(e) Retain a copy of the signed certification form in the patient's medical record.

(2) The State Department of Health shall enforce the requirements of this section.

(3) An ultrasound image must be of a quality consistent with standard medical practice in the community, shall contain the dimensions of the unborn child and shall accurately portray the presence of external members and internal organs, if present or viewable, of the unborn child.



§ 41-41-35 - Duties of State Department of Health; printed materials

(1) The State Department of Health shall cause to be published in English within sixty (60) days after July 1, 1991, the following easily comprehensible printed materials:

(a) Geographically indexed materials designed to inform the woman of public and private agencies and services available to assist a woman through pregnancy, upon childbirth and while the child is dependent, including adoption agencies, which shall include a comprehensive list of the agencies available, a description of the services they offer and a description of the manner, including telephone numbers, in which they might be contacted, or, at the option of the Department of Health, printed materials including a toll-free, twenty-four-hour-a-day telephone number which may be called to obtain, orally, such a list and description of agencies in the locality of the caller and of the services they offer.

(b) Materials designed to inform the woman of the probable anatomical and physiological characteristics of the unborn child at two-week gestational increments from the time when a woman can be known to be pregnant to full term, including any relevant information on the possibility of the unborn child's survival. The materials shall include color pictures representing the development of the child at two-week gestational increments. These pictures must contain the dimensions of the unborn child and must be realistic. The materials shall be objective, nonjudgmental and designed to convey only accurate scientific information about the unborn child at the various gestational ages.

(c) Materials that include the information described in subparagraphs (ii) and (iv) of paragraph (1)(a) of Section 41-41-33 and in subparagraphs (i), (ii) and (iii) of paragraph (1)(b) of Section 41-41-33.

(d) Materials designed to inform the woman of pregnancy prevention methods for females and males, which materials shall describe each method in detail and include pictures or diagrams that illustrate the proper usage of each method.

(2) The materials shall be printed in a typeface large enough to be clearly legible.

(3) The materials required under this section shall be available at no cost from the Department of Health upon request and in appropriate number to any person, facility or hospital.

(4) The Department of Health shall review the printed materials required by subsection (1) of this section on an annual basis in order to determine if any changes are needed to be made to the contents of the materials, and shall promulgate any rules and regulations necessary for considering and making such changes.



§ 41-41-37 - Physician to inform woman of medical emergency

When a medical emergency compels the performance or induction of an abortion, the physician shall inform the woman, before the abortion if possible, of the medical indications supporting his judgment that an abortion is necessary to avert her death or for which a twenty-four-hour delay will create grave peril of immediate and irreversible loss of major bodily function.



§ 41-41-39 - Violation of provisions as misdemeanor

Anyone who purposefully, knowingly or recklessly performs or attempts to perform or induce an abortion without complying with Sections 41-41-31 through 41-41-37 shall, upon conviction, be guilty of a misdemeanor and shall be punished by a fine of One Thousand Dollars ($ 1,000.00), by imprisonment in the county jail for a period of time not to exceed six (6) months or both such fine and imprisonment.



§ 41-41-45 - Abortion prohibited; exceptions

[From and after ten days following the date of publication by the Attorney General of Mississippi that the Attorney General has determined that the United States Supreme Court has overruled the decision of Roe v. Wade, and that it is reasonably probable that this section would be upheld by the Court as constitutional, this section will read as follows:]

(1) As used in this section, the term "abortion" means the use or prescription of any instrument, medicine, drug or any other substance or device to terminate the pregnancy of a woman known to be pregnant with an intention other than to increase the probability of a live birth, to preserve the life or health of the child after live birth or to remove a dead fetus.

(2) No abortion shall be performed or induced in the State of Mississippi, except in the case where necessary for the preservation of the mother's life or where the pregnancy was caused by rape.

(3) For the purposes of this section, rape shall be an exception to the prohibition for an abortion only if a formal charge of rape has been filed with an appropriate law enforcement official.

(4) Any person, except the pregnant woman, who purposefully, knowingly or recklessly performs or attempts to perform or induce an abortion in the State of Mississippi, except in the case where necessary for the preservation of the mother's life or where the pregnancy was caused by rape, upon conviction, shall be punished by imprisonment in the custody of the Department of Corrections for not less than one (1) year nor more than ten (10) years.






PERFORMANCE OF ABORTIONS UPON MINORS; CONSENT

§ 41-41-51 - Definitions

For purposes of Sections 41-41-51 through 41-41-63, the following definitions shall apply:

(a) "Minor" means any person under the age of eighteen (18) years;

(b) "Emancipated minor" means any minor who is or has been married or has by court order or otherwise been freed from the care, custody and control of her parents;

(c) "Abortion" means the use of any instrument, medicine, drug or any other substance or device with intent to terminate the pregnancy of a woman known to be pregnant, with intent other than to increase the probability of a live birth, to preserve the life or health of the child after live birth, or to remove a dead fetus.



§ 41-41-53 - Requirement of written consent; petition for waiver

(1) Except as otherwise provided in subsections (2) and (3) of this section, no person shall perform an abortion upon an unemancipated minor unless he or his agent first obtains the written consent of both parents or the legal guardian of the minor.

(2) (a) If the minor's parents are divorced or otherwise unmarried and living separate and apart, then the written consent of the parent with primary custody, care and control of such minor shall be sufficient.

(b) If the minor's parents are married and one (1) parent is not available to the person performing the abortion in a reasonable time and manner, then the written consent of the parent who is available shall be sufficient.

(c) If the minor's pregnancy was caused by sexual intercourse with the minor's natural father, adoptive father or stepfather, then the written consent of the minor's mother shall be sufficient.

(3) A minor who elects not to seek or does not obtain consent from her parents or legal guardian under this section may petition, on her own behalf or by next friend, the chancery court in the county in which the minor resides or in the county in which the abortion is to be performed for a waiver of the consent requirement of this section pursuant to the procedures of Section 41-41-55.



§ 41-41-55 - Applicability of provisions; court proceedings; standards for waiver of consent requirement

(1) The requirements and procedures under Sections 41-41-51 through 41-41-63 shall apply and are available to minors whether or not they are residents of this state.

(2) The minor may participate in proceedings in the court on her own behalf. The court shall advise her that she has a right to court-appointed counsel and shall provide her with such counsel upon her request or if she is not already adequately represented.

(3) Court proceedings under this section shall be confidential and anonymous and shall be given such precedence over other pending matters as is necessary to insure that the court may reach a decision promptly, but in no case shall the court fail to rule within seventy-two (72) hours of the time the application is filed. If for any reason the court fails to rule within seventy-two (72) hours of the time the application is filed, the minor may proceed as if the consent requirement of Section 41-41-53 has been waived.

(4) Consent shall be waived if the court finds by clear and convincing evidence either:

(a) That the minor is mature and well-informed enough to make the abortion decision on her own; or

(b) That performance of the abortion would be in the best interests of the minor.

(5) A court that conducts proceedings under this section shall issue written and specific factual findings and legal conclusions supporting its decision and shall order that a confidential record of the evidence be maintained.

(6) An expedited confidential and anonymous appeal shall be available to any minor to whom the court denies a waiver of consent. The Mississippi Supreme Court shall issue promptly such rules and regulations as are necessary to insure that proceedings under Sections 41-41-51 through 41-41-63 are handled in an expeditious, confidential and anonymous manner.

(7) No filing fees shall be required of any minor who avails herself of the procedures provided by this section.



§ 41-41-57 - Exception for medical emergency

Sections 41-41-51 through 41-41-63 shall not apply when, in the best clinical judgment of the physician on the facts of the case before him, a medical emergency exists that so complicates the pregnancy as to require an immediate abortion. A physician who does not comply with Sections 41-41-53 and 41-41-55 by reason of this exception shall state in the medical record of the abortion the medical indications on which his judgment was based.



§ 41-41-59 - Violation of provisions as prima facie evidence of physician's unprofessional conduct

If a physician performs an abortion in violation of the provisions of Sections 41-41-51 through 41-41-63 or fails to conform to any requirement of Sections 41-41-51 through 41-41-63, then his action shall be prima facie evidence of unprofessional conduct, subjecting him to action by the State Board of Medical Licensure.



§ 41-41-61 - Confidentiality of records and information; penalty for disclosure

(1) Records and information involving court proceedings conducted pursuant to Section 41-41-55 shall be confidential and shall not be disclosed other than to the minor, her attorney and necessary court personnel. Nothing in this subsection shall prohibit the keeping of statistical records and information as long as the anonymity of the minor is in no way compromised.

(2) Any person who shall disclose any records or information made confidential pursuant to subsection (1) of this section shall be guilty of a misdemeanor and upon conviction punished by a fine of not more than One Thousand Dollars ($ 1,000.00) or imprisonment in the county jail for not more than one (1) year, or both.



§ 41-41-63 - Severability of provisions

If any provision, word, phrase or clause of Sections 41-41-51 through 41-41-63 or the application thereof to any person or circumstance shall be held invalid, such invalidity shall not affect the provisions, words, phrases, clauses or application of Sections 41-41-51 through 41-41-63 which can be given effect without the invalid provision, word, phrase, clause or application, and to this end the provisions, words, phrases and clauses of Sections 41-41-51 through 41-41-63 are declared to be severable.






PARTIAL-BIRTH ABORTION BAN ACT

§ 41-41-71 - Short title

Sections 41-41-71 through 41-41-73 may be cited as the Partial-Birth Abortion Ban Act.



§ 41-41-73 - Partial-birth abortions prohibited; penalties for violations

(1) Any physician who knowingly performs a partial-birth abortion and thereby kills a human fetus shall be guilty of a felony and, upon conviction thereof, shall be fined not more than Twenty-five Thousand Dollars ($ 25,000.00) or imprisoned in the State Penitentiary for not more than two (2) years, or both. This subsection shall not apply to a partial-birth abortion that is necessary to save the life of a mother whose life is endangered by a physical disorder, illness, or injury if no other medical procedure would suffice for that purpose.

(2) (a) As used in this section, "partial-birth abortion" means an abortion in which the person performing the abortion partially vaginally delivers a living fetus before killing the fetus and completing the delivery.

(b) As used in this section, "physician" means a doctor of medicine or osteopathy legally authorized to practice medicine and surgery by the State of Mississippi. However, any individual who is not a physician but who nevertheless directly performs a partial-birth abortion shall be subject to the provisions of this section.

(3) (a) The husband of a mother at the time she receives a partial-birth abortion procedure, and if the mother has not attained the age of eighteen (18) years at the time of the abortion, the mother's parents may in a civil action obtain appropriate relief, unless the pregnancy resulted from the plaintiff's criminal conduct or the plaintiff consented to the abortion.

(b) Such relief shall include:

(i) Money damages for all injuries, psychological and physical, occasioned by the violation of this section; and

(ii) Statutory damages equal to three (3) times the cost of the partial-birth abortion.

(4) A woman upon whom a partial-birth abortion is performed may not be prosecuted under this section for a conspiracy to violate this section.






ABORTION COMPLICATION REPORTING ACT

§ 41-41-75 - Short Title

Sections 41-41-75 through 41-41-80 shall be known and may be cited as the Abortion Complication Reporting Act.



§ 41-41-76 - Definitions

As used in Sections 41-41-75 through 41-41-80:

(a) "Abortion" has the meaning as defined in Section 41-41-31.

(b) "Medical treatment" means, but is not limited to, hospitalization, laboratory tests, surgery or prescription of drugs.

(c) "Department" means the State Department of Health.



§ 41-41-77 - Physicians to file regular reports to state on patients treated or dying in abortion procedures; confidentiality; sanctions for breach of confidentiality

(1) A physician shall file a written report with the State Department of Health regarding each patient who comes under the physician's professional care and requires medical treatment or suffers death that the attending physician has a reasonable basis to believe is a primary, secondary, or tertiary result of an induced abortion.

(2) These reports shall be submitted within thirty (30) days of the discharge or death of the patient treated for the complication.

(3) The department shall summarize aggregate data from the reports required under this section for purposes of inclusion into the annual Vital Statistics Report.

(4) The department shall develop and distribute or make available online in a downloadable format a standardized form for the report required under this section.

(5) The department shall communicate this reporting requirement to all medical professional organizations, licensed physicians, hospitals, emergency rooms, abortion facilities, Department of Health clinics and ambulatory surgical facilities operating in the state.

(6) The department shall destroy each individual report required by this section and each copy of the report after retaining the report for five (5) years after the date the report is received.

(7) The report required under this section shall not contain the name of the woman, common identifiers such as her social security number or motor vehicle operator's license number or other information or identifiers that would make it possible to identify in any manner or under any circumstances an individual who has obtained or seeks to obtain an abortion. A state agency shall not compare data in an electronic or other information system file with data in another electronic or other information system that would result in identifying in any manner or under any circumstances an individual obtaining or seeking to obtain an abortion. Statistical information that may reveal the identity of a woman obtaining or seeking to obtain an abortion shall not be maintained.

(8) The department or an employee of the department shall not disclose to a person or entity outside the department the reports or the contents of the reports required under this section in a manner or fashion as to permit the person or entity to whom the report is disclosed to identify in any way the person who is the subject of the report.

(9) Disclosure of confidential identifying information in violation of this section shall constitute a felony which, upon conviction, shall be punished by imprisonment in the State Penitentiary for not more than three (3) years, or a fine of not more than Five Thousand Dollars ($ 5,000.00), or both.



§ 41-41-78 - Content of reports

(1) Each report of medical treatment following abortion required under Section 41-41-77 shall contain the following information:

(a) The age and race of the patient;

(b) The characteristics of the patient, including residency status, county of residence, marital status, education, number of previous pregnancies, number of stillbirths, number of living children and number of previous abortions;

(c) The date the abortion was performed and the method used if known;

(d) The type of facility where the abortion was performed;

(e) The condition of the patient that led to treatment, including, but not limited to, pelvic infection, hemorrhage, damage to pelvic organs, renal failure, metabolic disorder, shock, embolism, coma or death.

(f) The amount billed to cover the treatment of the complication, including whether the treatment was billed to Medicaid, insurance, private pay or other method. This should include charges for physician, hospital, emergency room, prescription or other drugs, laboratory tests and any other costs for the treatment rendered.

(g) The charges are to be coded with IDC-9 classification numbers in such a way as to distinguish treatment following induced abortions from treatments following ectopic or molar pregnancies.

(2) Nothing in Sections 41-41-75 through 41-41-80 shall be construed as an instruction to discontinue collecting data currently being collected.



§ 41-41-79 - Liability

Willful violation of the provisions of Sections 41-41-75 through 41-41-80 shall constitute a misdemeanor and shall be punishable as provided for by law, except that disclosure of confidential identifying information shall constitute a felony as provided in subsection (9) of Section 41-41-77. No physician or hospital, its officers, employees or medical and nursing personnel practicing in the hospital shall be civilly liable for violation of the provisions of Sections 41-41-75 through 41-41-80, except to the extent of liability for actual damages in a civil action for willful or reckless and wanton acts or omissions constituting that violation. However, that liability shall be subject to any immunities or limitations of liability or damages provided by law.



§ 41-41-80 - Severability

The provisions of Sections 41-41-75 through 41-41-80 are declared to be severable, and if any provision, word, phrase, or clause of Sections 41-41-75 through 41-41-80 or the application thereof to any person is held invalid, the invalidity shall not affect the validity of the remaining portions of Sections 41-41-75 through 41-41-80.






PUBLIC FUNDING OF ABORTIONS

§ 41-41-91 - Use of public funds for abortions prohibited; exceptions

Notwithstanding any other provision of law to the contrary, no public funds that are made available to any institution, board, commission, department, agency, official, or employee of the State of Mississippi, or of any local political subdivision of the state, whether those funds are made available by the government of the United States, the State of Mississippi, or a local governmental subdivision, or from any other public source, shall be used in any way for, to assist in, or to provide facilities for abortion, except:

(a) When the abortion is medically necessary to prevent the death of the mother; or

(b) When the abortion is being sought to terminate a pregnancy resulting from an alleged act of rape or incest; or

(c) When there is a fetal malformation that is incompatible with the baby being born alive.






FEDERAL ABORTION-MANDATE OPT-OUT ACT

§ 41-41-95 - Title

Sections 41-41-95 through 41-41-99 may be known and cited as the "Federal Abortion-Mandate Opt-Out Act."



§ 41-41-97 - Legislative findings and purpose

(1) The Legislature of the State of Mississippi finds that under Section 1303 of the federal Patient Protection and Affordable Care Act, states are explicitly permitted to pass laws prohibiting qualified health plans offered through an exchange in their state from offering abortion coverage.

(2) It is the purpose of Sections 41-41-95 through 41-41-99 to affirmatively opt out of allowing qualified health plans that cover abortions to participate in exchanges within the State of Mississippi.



§ 41-41-99 - Opt-out

(1) No abortion coverage may be provided by a qualified health plan offered through an exchange created pursuant to the federal Patient Protection and Affordable Care Act within the State of Mississippi.

(2) This limitation shall not apply to an abortion performed (a) when the life of the mother is endangered by a physical disorder, physical illness or physical injury, including a life-endangering physical condition caused by or arising from the pregnancy itself, or (b) when the pregnancy is the result of an alleged act of rape or incest. The physician is required to maintain sufficient documentation in the medical record that supports the medical necessity for the abortion for one of the reasons outlined in this subsection (2).






WOMEN'S HEALTH DEFENSE ACT OF 2013

§ 41-41-101 - Short title

Sections 41-41-101 through 41-41-117 may be known and cited as the "Women's Health Defense Act of 2013."



§ 41-41-103 - Legislative findings; purpose

(1) The Legislature finds that:

(a) The use of abortion-inducing drugs presents significant medical risks to women, including, but not limited to, abdominal pain, cramping, vomiting, headache, fatigue, uterine hemorrhage, viral infections, pelvic inflammatory disease, severe bacterial infection and death.

(b) Abortion-inducing drugs are associated with an increased risk of complications relative to surgical abortion. The risk of complications increases with increasing gestational age.

(c) In July 2011, the FDA reported two thousand two hundred seven (2,207) adverse events in the United States after women used abortion-inducing drugs for the termination of pregnancy. Among those were fourteen (14) deaths, six hundred twelve (612) hospitalizations, three hundred thirty-nine (339) blood transfusions, and two hundred fifty-six (256) infections (including forty-eight (48) "severe infections").

(d) Medical evidence demonstrates that women who use abortion-inducing drugs incur more complications than those who have surgical abortions.

(2) Based on the findings in subsection (1) of this section, it is the purpose of Sections 41-41-101 through 41-41-117 to:

(a) Protect women from the dangerous and potentially deadly use of abortion-inducing drugs when administration of the drugs does not meet the standard of care; and

(b) Ensure that physicians meet the standard of care when giving, selling, dispensing, administering or otherwise providing or prescribing abortion-inducing drugs.



§ 41-41-105 - Definitions

As used in Sections 41-41-101 through 41-41-117, the following terms shall have the meanings ascribed in this section unless the context indicates otherwise:

(a) "Abortion-inducing drug" means a medicine, drug or any other substance prescribed or dispensed with the intent of terminating the clinically diagnosable pregnancy of a woman to cause the death of the unborn child. This includes the use of drugs known to have abortion-inducing properties, which are prescribed specifically with the intent of causing an abortion. Use of those drugs to induce abortion is also known as "medical abortion." This definition does not apply to drugs that may be known to cause an abortion but are prescribed for other medical indications (e.g., chemotherapeutic agents and diagnostic drugs).

(b) "Abortion" means the act of using or prescribing any instrument, medicine, drug or any other substance, device or means with the intent to terminate the clinically diagnosable pregnancy of a woman to cause the death of the unborn child. That use, prescription or means is not an abortion if done with the intent to:

(i) Save the life of the mother;

(ii) Save the life or preserve the health of the unborn child;

(iii) Remove a dead unborn child caused by spontaneous abortion;

(iv) Remove an ectopic pregnancy;

(v) Prevent hemorrhaging by the pregnant woman; or

(vi) Treat a maternal disease or illness other than pregnancy for which the prescribed drug is indicated.

(c) "Department" means the State Department of Health.

(d) "LMP" or "gestational age" means the time that has elapsed since the first day of the woman's last menstrual period.

(e) "Physician" means any medical doctor (M.D.) or osteopathic doctor (D.O.) licensed to practice medicine in this state.

(f) "Pregnant" or "pregnancy" means the female reproductive condition of having an unborn child in the woman's uterus.

(g) "Unborn child" means the offspring of human beings from conception until birth.



§ 41-41-107 - Providing or prescribing abortion-inducing drug prohibited unless provided or prescribed by physician; requirements for physicians

(1) It shall be unlawful to knowingly give, sell, dispense, administer or otherwise provide or prescribe any abortion-inducing drug to a pregnant woman for the purpose of inducing an abortion in that pregnant woman, or enabling another person to induce an abortion in a pregnant woman, unless the person who gives, sells, dispenses, administers or otherwise provides or prescribes the abortion-inducing drug is a physician, and the provision or prescription of the abortion-inducing drug satisfies the standard of care.

(2) Because the failure and complications from medical abortion increase with increasing gestational age, because the physical symptoms of medical abortion can be identical to the symptoms of ectopic pregnancy, and because abortion-inducing drugs do not treat ectopic pregnancies but rather are contraindicated in ectopic pregnancies, the physician giving, selling, dispensing, administering or otherwise providing or prescribing the abortion-inducing drug must first physically examine the woman and document in the woman's medical chart the gestational age and intrauterine location of the pregnancy before giving, selling, dispensing, administering or otherwise providing or prescribing the abortion-inducing drug.

(3) When any drug or chemical is used for the purpose of inducing an abortion, the drug or chemical must be administered in the same room and in the physical presence of the physician who gave, sold, dispensed or otherwise provided or prescribed the drug or chemical to the patient.

(4) Every pregnant woman to whom a physician gives, sells, dispenses, administers or otherwise provides or prescribes any abortion-inducing drug shall be provided with a copy of the drug's final printed label or FPL.

(5) If the physician giving, selling, dispensing, administering or otherwise providing or prescribing any abortion-inducing drug is unable to provide follow-up care, the physician must have a signed contract with a physician who agrees to provide follow-up care and produce that signed contract if requested by the patient or by the department. The contract shall include the name and contact information of the follow-up physician. The contract follow-up physician must have active hospital admitting privileges and gynecological/surgical privileges.

(6) The physician giving, selling, dispensing, administering or otherwise providing or prescribing any abortion-inducing drug, or an agent of the physician, must schedule a follow-up visit for the woman at approximately fourteen (14) days after administration of the abortion-inducing drug to provide treatment that meets the standard of care.



§ 41-41-109 - Physician report of provision of abortion-inducing drug; report of adverse event

(1) If a physician provides an abortion-inducing drug to another for the purpose of inducing an abortion as authorized in Section 41-41-107:

(a) The physician shall report that action to the department; and

(b) If the physician knows that the woman who uses the abortion-inducing drug for the purpose of inducing an abortion experiences, during or after the use, an adverse event, the physician shall provide a written report of the serious event to the FDA via the Medwatch Reporting System.

(2) For the purposes of this section, "adverse event" shall be defined according to the FDA criteria given in the Medwatch Reporting System.



§ 41-41-111 - Penalties for violation

(1) A person who intentionally, knowingly or recklessly violates any provision of Sections 41-41-101 through 41-41-117 is guilty of a misdemeanor.

(2) No criminal penalty may be assessed against the pregnant woman upon whom the drug-induced abortion is performed.



§ 41-41-113 - Remedies; availability; no liability against pregnant women

(1) All remedies under the statutory laws of this state are available if there is failure to comply with the requirements of Sections 41-41-101 through 41-41-117.

(2) No civil liability may be assessed against the pregnant woman upon whom the drug-induced abortion is performed.

(3) In any legal action for failure to comply with the requirements of Sections 41-41-101 through 41-41-117, the court, when requested, shall allow a woman to proceed using solely her initials or a pseudonym and may close any proceedings in the case and enter other protective orders to preserve the privacy of the woman upon whom the drug-induced abortion was performed.



§ 41-41-115 - Limitations of Sections 41-41-101 through 41-41-117

(1) Nothing in Sections 41-41-101 through 41-41-117 shall be construed as creating or recognizing a right to abortion.

(2) It is not the intention of Sections 41-41-101 through 41-41-117 to make lawful an abortion that is currently unlawful.



§ 41-41-117 - Severability

Any provision of Sections 41-41-101 through 41-41-117 that is held to be invalid or unenforceable by its terms, or as applied to any person or circumstance, shall be construed so as to give it the maximum effect permitted by law, unless the holding is one of utter invalidity or unenforceability, in which event the provision shall be deemed severable from Sections 41-41-101 through 41-41-117 and shall not affect the remainder of Sections 41-41-101 through 41-41-117 or the application of the provision to other persons not similarly situated or to other dissimilar circumstances.






WITHDRAWAL OF LIFE-SAVING MECHANISMS [REPEALED]



WOMEN'S HEALTH PROTECTION AND PREBORN PAIN ACT

§ 41-41-131 - Short title

Sections 41-41-131 through 41-41-145 may be cited as the Women's Health Protection and Preborn Pain Act.



§ 41-41-133 - Definitions

As used in Sections 41-41-131 through 41-41-145:

(a) "Abortion" means the use or prescription of any instrument, medicine, drug or any other substance or device to terminate the pregnancy of a woman known to be pregnant with an intention other than to increase the probability of a live birth, to preserve the life or health of the child after live birth or to remove a dead fetus.

(b) "Gestational age" means the time that has elapsed since the first day of the woman's last menstrual period as determined using methods consistent with standard medical practice in the community.

(c) "Severe fetal abnormality" means a life-threatening physical condition that, in reasonable medical judgment, regardless of the provision of life-saving medical treatment, is incompatible with life outside the womb.

(d) "Major bodily function" includes, but is not limited to, functions of the immune system, normal cell growth, and digestive, bowel, bladder, neurological, brain, respiratory, circulatory, endocrine and reproductive functions.



§ 41-41-135 - Performing or inducing or attempting to perform or induce abortion before physician determines probable gestational age prohibited.

Except as otherwise provided by Section 41-41-141, a physician may not perform, or induce or attempt to perform or induce an abortion without, before the procedure:

(a) Making a determination of the probable gestational age of the unborn child; or

(b) Possessing and relying on a determination of the probable gestational age of the unborn child made by another physician. The physician making such a determination must do so in accordance with reasonable medical judgment.



§ 41-41-137 - Performing or inducing or attempting to perform or induce abortion if probable gestational age is determined to be twenty or more weeks prohibited

Except as otherwise provided by Section 41-41-141, a person may not perform or induce or attempt to perform or induce an abortion on a woman if it has been determined, by the physician performing, inducing, or attempting to perform or induce the abortion or by another physician on whose determination that physician relies, that the probable gestational age of the unborn child is twenty (20) or more weeks.



§ 41-41-139 - Abortion to preserve the life of the pregnant woman when probable gestational age of unborn child is twenty or more weeks to be done in manner to provide best opportunity for survival of unborn child

(1) This section applies only to an abortion authorized under Section 41-41-141(1) in which:

(a) The probable gestational age of the unborn child is twenty (20) or more weeks; or

(b) The probable gestational age of the unborn child has not been determined but could reasonably be twenty (20) or more weeks.

(2) A physician performing or inducing an abortion under subsection (1) of this section shall terminate the pregnancy in the manner that, in the physician's reasonable medical judgment, provides the best opportunity for the unborn child to survive.



§ 41-41-141 - Exceptions for preservation of life of pregnant woman; exceptions for severe fetal abnormality

(1) The prohibitions and requirements under Sections 41-41-135, 41-41-137 and 41-41-139(2) do not apply if there exists a condition in which an abortion is necessary to preserve the life of the pregnant woman whose life is endangered by a physical disorder, physical illness or physical injury, including a life-endangering physical condition caused by or arising from the pregnancy itself, or when continuation of the pregnancy will create a serious risk of substantial and irreversible impairment of a major bodily function (as specifically defined in Section 3(d) of Section 41-41-133) of the pregnant woman.

(2) The prohibitions and requirements under Sections 41-41-135, 41-41-137 and 41-41-139(2) do not apply to an abortion performed or induced on an unborn child who has a severe fetal abnormality if the mother is informed twenty-four (24) hours before the abortion that supportive care, including, but not limited to, counseling and medical care by maternal-fetal medical specialists, obstetricians, neonatologists, anesthesia specialists, clergy, social workers, and specialty nurses focused on alleviating fear and ensuring that the woman and her family experience the life and death of their child in a comfortable and supportive environment, is available should she choose to carry her pregnancy to term.



§ 41-41-143 - Protection of privacy of woman on whom abortion was performed or induced or attempted to be performed or induced in civil or criminal proceedings

(1) Except as otherwise provided by this section, in a civil or criminal proceeding or action involving an act prohibited under Sections 41-41-131 through 41-41-145, the identity of the woman on whom an abortion has been performed or induced or attempted to be performed or induced is not subject to public disclosure if the woman does not give consent to disclosure.

(2) Unless the court makes a ruling under subsection (3) of this section to allow disclosure of the woman's identity, the court shall issue orders to the parties, witnesses, and counsel and shall direct the sealing of the record and exclusion of individuals from courtrooms or hearing rooms to the extent necessary to protect the woman's identity from public disclosure.

(3) A court may order the disclosure of information that is confidential under this section if:

(a) A motion is filed with the court requesting release of the information and a hearing on that request; and

(b) Notice of the hearing is served on each interested party.

(4) If the conditions specified in subsection (3) of this section are fulfilled, then after an in camera hearing, for each order issued under subsection (2) of this section that is challenged by a motion under subsection (3) of this section, the court shall either vacate the order or issue specific written findings explaining why the anonymity of the woman should be preserved from public disclosure, why the order is essential to that end, how the order is narrowly tailored to serve that interest, and why no reasonable less restrictive alternative exists.



§ 41-41-145 - Construction; constitutional challenge

(1) Sections 41-41-131 through 41-41-145 shall be construed, as a matter of state law, to be enforceable up to but no further than the maximum possible extent consistent with federal constitutional requirements, even if that construction is not readily apparent, as such constructions are authorized only to the extent necessary to save Sections 41-41-131 through 41-41-145 from judicial invalidation. Judicial reformation of statutory language is explicitly authorized only to the extent necessary to save the statutory provision from invalidity.

(2) If any court determines that a provision of Sections 41-41-131 through 41-41-145 is unconstitutionally vague, the court shall interpret the provision, as a matter of state law, to avoid the vagueness problem and shall enforce the provision to the maximum possible extent. If a federal court finds any provision of Sections 41-41-131 through 41-41-145 or its application to any person, group of persons, or circumstances to be unconstitutionally vague and declines to impose the saving construction described by this subsection, the Mississippi Supreme Court shall provide an authoritative construction of the objectionable statutory provisions that avoids the constitutional problems while enforcing the statute's restrictions to the maximum possible extent, and shall agree to answer any question certified from a federal appellate court regarding the statute.

(3) State executive or administrative officials may not decline to enforce Sections 41-41-131 through 41-41-145, or adopt a construction of Sections 41-41-131 through 41-41-145 in a way that narrows their applicability, based on the official's own beliefs about what the state or federal constitution requires, unless the official is enjoined by a state or federal court from enforcing Sections 41-41-131 through 41-41-145.

(4) Sections 41-41-131 through 41-41-145 may not be construed to authorize the prosecution of or a cause of action to be brought against a woman on whom an abortion is performed or induced or attempted to be performed or induced in violation of Sections 41-41-131 through 41-41-145.



§ 41-41-147 - Relation to other Mississippi laws regulating or restricting abortions

Sections 41-41-131 through 41-41-145 may not be construed to repeal, by implication or otherwise, any other provision of Mississippi law regulating or restricting abortion not specifically addressed by Sections 41-41-131 through 41-41-145. An abortion that complies with Sections 41-41-131 through 41-41-145 but violates any other law is unlawful. An abortion that complies with another state law but violates Sections 41-41-131 through 41-41-145 is unlawful as provided in Sections 41-41-131 through 41-41-145.



§ 41-41-149 - Severability

(1) If some or all of the provisions of Sections 41-41-131 through 41-41-145 are ever temporarily or permanently restrained or enjoined by judicial order, all other provisions of Mississippi law regulating or restricting abortion shall be enforced as though the restrained or enjoined provisions had not been adopted; however, whenever the temporary or permanent restraining order or injunction is stayed or dissolved, or otherwise ceases to have effect, the provisions shall have full force and effect.

(2) Mindful of Leavitt v. Jane L., 518 U.S. 137 (1996), in which in the context of determining the severability of a state statute regulating abortion the United States Supreme Court held that an explicit statement of legislative intent is controlling, it is the intent of the Legislature that every provision, section, subsection, paragraph, sentence, clause, phrase or word in Sections 41-41-131 through 41-41-145, and every application of the provisions in Sections 41-41-131 through 41-41-145, are severable from each other. If any application of any provision in Sections 41-41-131 through 41-41-145 to any person, group of persons, or circumstances is found by a court to be invalid, the remaining applications of that provision to all other persons and circumstances shall be severed and may not be affected. All constitutionally valid applications of Sections 41-41-131 through 41-41-145 shall be severed from any applications that a court finds to be invalid, leaving the valid applications in force, because it is the Legislature's intent and priority that the valid applications be allowed to stand alone. Even if a reviewing court finds a provision of Sections 41-41-131 through 41-41-145 to impose an undue burden in a large or substantial fraction of relevant cases, the applications that do not represent an undue burden shall be severed from the remaining provisions and shall remain in force, and shall be treated as if the Legislature had enacted a statute limited to the persons, group of persons, or circumstances for which the statute's application does not present an undue burden. The Legislature further declares that it would have passed Sections 41-41-131 through 41-41-145, and each provision, section, subsection, sentence, clause, phrase or word, and all constitutional applications of Sections 41-41-131 through 41-41-145, irrespective of the fact that any provision, section, subsection, paragraph, sentence, clause, phrase or word, or applications of Sections 41-41-131 through 41-41-145, were to be declared unconstitutional or to represent an undue burden.

(3) If Sections 41-41-131 through 41-41-145 are found by any court to be invalid or to impose an undue burden as applied to any person, group of persons, or circumstances, the prohibition shall apply to that person or group of persons or circumstances on the earliest date on which Sections 41-41-131 through 41-41-145 can be constitutionally applied.

(4) If any provisions of Sections 41-41-131 through 41-41-145 is found by any court to be unconstitutionally vague, then the applications of the provision that do not present constitutional vagueness problems shall be severed and remain in force.






DURABLE POWER OF ATTORNEY FOR HEALTH CARE ACT [REPEALED]



UNIFORM HEALTH-CARE DECISIONS ACT

§ 41-41-201 - Short title

Sections 41-41-201 through 41-41-229 may be cited as the "Uniform Health-Care Decisions Act."



§ 41-41-203 - Definitions

For purposes of Chapter 41 of Title 41, Mississippi Code of 1972, the following words shall have the meaning ascribed in this section unless the context shall otherwise require:

(a) "Adult" means an individual who is eighteen (18) years of age or older.

(b) "Advance health-care directive" means an individual instruction or a power of attorney for health care.

(c) "Agent" means an individual designated in a power of attorney for health care to make a health-care decision for the individual granting the power.

(d) "Capacity" means an individual's ability to understand the significant benefits, risks, and alternatives to proposed health care and to make and communicate a health-care decision.

(e) "Emancipated minor" means an individual under the age of eighteen (18) years who:

(i) Is or has been married;

(ii) Has been adjudicated generally emancipated by a court of competent jurisdiction; or

(iii) Has been adjudicated emancipated for the purpose of making health-care decisions by a court of competent jurisdiction.

(f) "Guardian" means a judicially appointed guardian or conservator having authority to make a health-care decision for an individual.

(g) "Health care" means any care, treatment, service, or procedure to maintain, diagnose, or otherwise affect an individual's physical or mental condition.

(h) "Health-care decision" means a decision made by an individual or the individual's agent, guardian, or surrogate, regarding the individual's health care, including:

(i) Selection and discharge of health-care providers and institutions;

(ii) Approval or disapproval of diagnostic tests, surgical procedures, programs of medication, and orders not to resuscitate; and

(iii) Directions to provide, withhold or withdraw artificial nutrition and hydration and all other forms of health care.

The phrase "health-care decision" does not include decisions made pursuant to Sections 41-39-31 through 41-39-51, the "Anatomical Gift Law."

(i) "Health-care institution" means an institution, facility, or agency licensed, certified, or otherwise authorized or permitted by law to provide health care in the ordinary course of business.

(j) "Health-care provider" means an individual licensed, certified, or otherwise authorized or permitted by law to provide health care in the ordinary course of business or practice of a profession.

(k) "Individual instruction" means an individual's direction concerning a health-care decision for the individual.

(l) "Person" means an individual, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(m) "Physician" means an individual authorized to practice medicine or osteopathy under Title 73, Chapter 25, Mississippi Code of 1972.

(n) "Power of attorney for health care" means the designation of an agent to make health-care decisions for the individual granting the power.

(o) "Primary physician" means a physician designated by an individual or the individual's agent, guardian, or surrogate, to have primary responsibility for the individual's health care or, in the absence of a designation or if the designated physician is not reasonably available, a physician who undertakes the responsibility.

(p) "Reasonably available" means readily able to be contacted without undue effort and willing and able to act in a timely manner considering the urgency of the patient's health-care needs.

(q) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a territory or insular possession subject to the jurisdiction of the United States.

(r) "Supervising health-care provider" means the primary physician or, if there is no primary physician or the primary physician is not reasonably available, the health-care provider who has undertaken primary responsibility for an individual's health care.

(s) "Surrogate" means an individual, other than a patient's agent or guardian, authorized under Sections 41-41-201 through 41-41-229 to make a health-care decision for the patient.



§ 41-41-205 - Individual instructions; power of attorney; decisions by primary physician; agents; guardians; validity

(1) An adult or emancipated minor may give an individual instruction. The instruction may be oral or written. The instruction may be limited to take effect only if a specified condition arises.

(2) An adult or emancipated minor may execute a power of attorney for health care, which may authorize the agent to make any health-care decision the principal could have made while having capacity. The power remains in effect notwithstanding the principal's later incapacity and may include individual instructions. Unless related to the principal by blood, marriage, or adoption, an agent may not be an owner, operator, or employee of a residential long-term health-care institution at which the principal is receiving care. The power must be in writing, contain the date of its execution, be signed by the principal, and be witnessed by one (1) of the following methods:

(a) Be signed by at least two (2) individuals each of whom witnessed either the signing of the instrument by the principal or the principal's acknowledgement of the signature or of the instrument, each witness making the following declaration in substance: "I declare under penalty of perjury pursuant to Section 97-9-61, Mississippi Code of 1972, that the principal is personally known to me, that the principal signed or acknowledged this power of attorney in my presence, that the principal appears to be of sound mind and under no duress, fraud or undue influence, that I am not the person appointed as agent by this document, and that I am not a health-care provider, nor an employee of a health-care provider or facility." In addition, the declaration of at least one (1) of the witnesses must include the following: "I am not related to the principal by blood, marriage or adoption, and to the best of my knowledge, I am not entitled to any part of the estate of the principal upon the death of the principal under a will now existing or by operation of law."

(b) Be acknowledged before a notary public at any place within this state, the notary public certifying to the substance of the following:

"State of

County of

On this day of , in the year , before me, (insert name

of notary public) appeared , personally known to me (or proved to me on

the basis of satisfactory evidence) to be the person whose name is subscribed

to this instrument, and acknowledged that he or she executed it. I declare

under the penalty of perjury that the person whose name is subscribed to this

instrument appears to be of sound mind and under no duress, fraud or undue

influence.

Notary Seal

(Signature of Notary Public)"

(3) None of the following may be used as witness for a power of attorney for health care:

(a) A health-care provider;

(b) An employee of a health-care provider or facility; or

(c) The agent.

(4) At least one (1) of the individuals used as a witness for a power of attorney for health care shall be someone who is neither:

(a) A relative of the principal by blood, marriage or adoption; nor

(b) An individual who would be entitled to any portion of the estate of the principal upon his or her death under any will or codicil thereto of the principal existing at the time of execution of the power of attorney for health care or by operation of law then existing.

(5) Unless otherwise specified in a power of attorney for health care, the authority of an agent becomes effective only upon a determination that the principal lacks capacity, and ceases to be effective upon a determination that the principal has recovered capacity.

(6) Unless otherwise specified in a written advance health-care directive, a determination that an individual lacks or has recovered capacity, or that another condition exists that affects an individual instruction or the authority of an agent, must be made by the primary physician.

(7) An agent shall make a health-care decision in accordance with the principal's individual instructions, if any, and other wishes to the extent known to the agent. Otherwise, the agent shall make the decision in accordance with the agent's determination of the principal's best interest. In determining the principal's best interest, the agent shall consider the principal's personal values to the extent known to the agent.

(8) A health-care decision made by an agent for a principal is effective without judicial approval.

(9) A written advance health-care directive may include the individual's nomination of a guardian of the person.

(10) An advance health-care directive is valid for purposes of Sections 41-41-201 through 41-41-229 if it complies with Sections 41-41-201 through 41-41-229, regardless of when or where executed or communicated.



§ 41-41-207 - Revoking designation of agent or Advance Health-Care Directive

(1) An individual may revoke the designation of an agent only by a signed writing or by personally informing the supervising health-care provider.

(2) An individual may revoke all or part of an advance health-care directive, other than the designation of an agent, at any time and in any manner that communicates an intent to revoke.

(3) A health-care provider, agent, guardian, or surrogate who is informed of a revocation shall promptly communicate the fact of the revocation to the supervising health-care provider and to any health-care institution at which the patient is receiving care.

(4) A decree of annulment, divorce, dissolution of marriage, or legal separation revokes a previous designation of a spouse as agent unless otherwise specified in the decree or in a power of attorney for health care.

(5) An advance health-care directive that conflicts with an earlier advance health-care directive revokes the earlier directive to the extent of the conflict.



§ 41-41-209 - Form for Advance Health-Care Directive

The following form may be used to create an Advance Health-Care Directive. Sections 41-41-201 through 41-41-207 and 41-41-211 through 41-41-229 govern the effect of this or any other writing used to create an advanced health-care directive. An individual may complete or modify all or any part of the following form:

ADVANCE HEALTH-CARE DIRECTIVE

Explanation

You have the right to give instructions about your own health care. You

also have the right to name someone else to make health-care decisions for

you. This form lets you do either or both of these things. It also lets you

express your wishes regarding the designation of your primary physician. If

you use this form, you may complete or modify all or any part of it. You are

free to use a different form.

Part 1 of this form is a power of attorney for health care. Part 1 lets you

name another individual as agent to make health-care decisions for you if you

become incapable of making your own decisions or if you want someone else to

make those decisions for you now even though you are still capable. You may

name an alternate agent to act for you if your first choice is not willing,

able or reasonably available to make decisions for you. Unless related to you,

your agent may not be an owner, operator, or employee of a residential

long-term health-care institution at which you are receiving care.

Unless the form you sign limits the authority of your agent, your agent may

make all health-care decisions for you. This form has a place for you to limit

the authority of your agent. You need not limit the authority of your agent if

you wish to rely on your agent for all health-care decisions that may have to

be made. If you choose not to limit the authority of your agent, your agent

will have the right to:

(a) Consent or refuse consent to any care, treatment, service, or

procedure to maintain, diagnose, or otherwise affect a physical or mental

condition;

(b) Select or discharge health-care providers and institutions;

(c) Approve or disapprove diagnostic tests, surgical procedures,

programs of medication, and orders not to resuscitate; and

(d) Direct the provision, withholding, or withdrawal of artificial

nutrition and hydration and all other forms of health care.

Part 2 of this form lets you give specific instructions about any aspect of

your health care. Choices are provided for you to express your wishes

regarding the provision, withholding, or withdrawal of treatment to keep you

alive, including the provision of artificial nutrition and hydration, as well

as the provision of pain relief. Space is provided for you to add to the

choices you have made or for you to write out any additional wishes.

Part 3 of this form lets you designate a physician to have primary

responsibility for your health care.

Part 4 of this form lets you authorize the donation of your organs at your

death, and declares that this decision will supersede any decision by a member

of your family.

After completing this form, sign and date the form at the end and have the

form witnessed by one of the two alternative methods listed below. Give a copy

of the signed and completed form to your physician, to any other health-care

providers you may have, to any health-care institution at which you are

receiving care, and to any health-care agents you have named. You should talk

to the person you have named as agent to make sure that he or she understands

your wishes and is willing to take the responsibility.

You have the right to revoke this advance health-care directive or replace

this form at any time.

PART 1

POWER OF ATTORNEY FOR HEALTH CARE

(1) DESIGNATION OF AGENT: I designate the following individual as my

agent to make health-care decisions for me:

(name of individual you choose as agent)

(address) (city)

(state)

(zip code)

(home phone)

(work phone)

OPTIONAL: If I revoke my agent's authority or if my agent is not willing,

able, or reasonably available to make a health-care decision for me, I

designate as my first alternate agent:

(name of individual you choose as first alternate agent)

(address) (city)

(state)

(zip code)

(home phone)

(work phone)

OPTIONAL: If I revoke the authority of my agent and first alternate agent

or if neither is willing, able, or reasonably available to make a health-care

decision for me, I designate as my second alternate agent:

(name of individual you choose as second alternate agent)

(address) (city)

(state)

(zip code)

(home phone)

(work phone)

(2) AGENT'S AUTHORITY: My agent is authorized to make all health-care

decisions for me, including decisions to provide, withhold, or withdraw

artificial nutrition and hydration, and all other forms of health care to keep

me alive, except as I state here:

(Add additional sheets if needed.)

(3) WHEN AGENT'S AUTHORITY BECOMES EFFECTIVE: My agent's authority

becomes effective when my primary physician determines that I am unable to

make my own health-care decisions unless I mark the following box. If I mark

this box [ ], my agent's authority to make health-care decisions for me takes

effect immediately.

(4) AGENT'S OBLIGATION: My agent shall make health-care decisions for me

in accordance with this power of attorney for health care, any instructions I

give in Part 2 of this form, and my other wishes to the extent known to my

agent. To the extent my wishes are unknown, my agent shall make health-care

decisions for me in accordance with what my agent determines to be in my best

interest. In determining my best interest, my agent shall consider my personal

values to the extent known to my agent.

(5) NOMINATION OF GUARDIAN: If a guardian of my person needs to be

appointed for me by a court, I nominate the agent designated in this form. If

that agent is not willing, able, or reasonably available to act as guardian, I

nominate the alternate agents whom I have named, in the order designated.

PART 2

INSTRUCTIONS FOR HEALTH CARE

If you are satisfied to allow your agent to determine what is best for you

in making end-of-life decisions, you need not fill out this part of the form.

If you do fill out this part of the form, you may strike any wording you do

not want.

(6) END-OF-LIFE DECISIONS: I direct that my health-care providers and

others involved in my care provide, withhold or withdraw treatment in

accordance with the choice I have marked below:

[ ] (a) Choice Not To Prolong Life

I do not want my life to be prolonged if (i) I have an incurable and

irreversible condition that will result in my death within a relatively short

time, (ii) I become unconscious and, to a reasonable degree of medical

certainty, I will not regain consciousness, or (iii) the likely risks and

burdens of treatment would outweigh the expected benefits, or

[ ] (b) Choice To Prolong Life

I want my life to be prolonged as long as possible within the limits of

generally accepted health care standards.

(7) ARTIFICIAL NUTRITION AND HYDRATION: Artificial nutrition and

hydration must be provided, withheld or withdrawn in accordance with the

choice I have made in paragraph (6) unless I mark the following box. If I mark

this box [ ], artificial nutrition and hydration must be provided regardless

of my condition and regardless of the choice I have made in paragraph (6).

(8) RELIEF FROM PAIN: Except as I state in the following space, I direct

that treatment for alleviation of pain or discomfort be provided at all times,

even if it hastens my death:

(9) OTHER WISHES: (If you do not agree with any of the optional choices

above and wish to write your own, or if you wish to add to the instructions

you have given above, you may do so here.) I direct that:

(Add additional sheets if needed.)

PART 3

PRIMARY PHYSICIAN

(OPTIONAL)

(10) I designate the following physician as my primary physician:

(name of physician)

(address) (city)

(state)

(zip code)

(phone)

OPTIONAL: If the physician I have designated above is not willing, able, or

reasonably available to act as my primary physician, I designate the following

physician as my primary physician:

(name of physician)

(address) (city)

(state)

(zip code)

(phone)

(11) EFFECT OF COPY: A copy of this form has the same effect as the

original.

(12) SIGNATURES: Sign and date the form here:

(date)

(sign your name)

(address)

(print your name)

(city) (state)

PART 4

CERTIFICATE OF AUTHORIZATION FOR ORGAN DONATION

(OPTIONAL)

I, the undersigned, this day of , 20 , desire that my

organ(s) be made available after my demise for:

(a) Any licensed hospital, surgeon or physician, for medical education,

research, advancement of medical science, therapy or transplantation to

individuals;

(b) Any accredited medical school, college or university engaged in

medical education or research, for therapy, educational research or medical

science purposes or any accredited school of mortuary science;

(c) Any person operating a bank or storage facility for blood, arteries,

eyes, pituitaries, or other human parts, for use in medical education,

research, therapy or transplantation to individuals;

(d) The donee specified below, for therapy or transplantation needed by

him or her, do donate my for that purpose to (name) at

(address).

I authorize a licensed physician or surgeon to remove and preserve for use

my for that purpose.

I specifically provide that this declaration shall supersede and take

precedence over any decision by my family to the contrary.

Witnessed this day of , 20 .

(donor)

(address)

(telephone)

(witness)

(witness)

(13) WITNESSES: This power of attorney will not be valid for making

health-care decisions unless it is either (a) signed by two (2) qualified

adult witnesses who are personally known to you and who are present when you

sign or acknowledge your signature; or (b) acknowledged before a notary public

in the state.

ALTERNATIVE NO. 1

Witness

I declare under penalty of perjury pursuant to Section 97-9-61, Mississippi

Code of 1972, that the principal is personally known to me, that the principal

signed or acknowledged this power of attorney in my presence, that the

principal appears to be of sound mind and under no duress, fraud or undue

influence, that I am not the person appointed as agent by this document, and

that I am not a health-care provider, nor an employee of a health-care

provider or facility. I am not related to the principal by blood, marriage or

adoption, and to the best of my knowledge, I am not entitled to any part of

the estate of the principal upon the death of the principal under a will now

existing or by operation of law.

(date)

(signature of witness)

(address)

(printed name of witness)

(city) (state)

Witness

I declare under penalty of perjury pursuant to Section 97-9-61, Mississippi

Code of 1972, that the principal is personally known to me, that the principal

signed or acknowledged this power of attorney in my presence, that the

principal appears to be of sound mind and under no duress, fraud or undue

influence, that I am not the person appointed as agent by this document, and

that I am not a health-care provider, nor an employee of a health-care

provider or facility.

(date)

(signature of witness)

(address)

(printed name of witness)

(city) (state)

ALTERNATIVE NO. 2

State of

County of

On this day of , in the year , before me, (insert name of

notary public) appeared , personally known to me (or proved to me on the

basis of satisfactory evidence) to be the person whose name is subscribed to

this instrument, and acknowledged that he or she executed it. I declare under

the penalty of perjury that the person whose name is subscribed to this

instrument appears to be of sound mind and under no duress, fraud or undue

influence.

Notary Seal

(Signature of Notary Public)



§ 41-41-211 - Surrogates

(1) A surrogate may make a health-care decision for a patient who is an adult or emancipated minor if the patient has been determined by the primary physician to lack capacity and no agent or guardian has been appointed or the agent or guardian is not reasonably available.

(2) An adult or emancipated minor may designate any individual to act as surrogate by personally informing the supervising health-care provider. In the absence of a designation, or if the designee is not reasonably available, any member of the following classes of the patient's family who is reasonably available, in descending order of priority, may act as surrogate:

(a) The spouse, unless legally separated;

(b) An adult child;

(c) A parent; or

(d) An adult brother or sister.

(3) If none of the individuals eligible to act as surrogate under subsection (2) is reasonably available, an adult who has exhibited special care and concern for the patient, who is familiar with the patient's personal values, and who is reasonably available may act as surrogate.

(4) A surrogate shall communicate his or her assumption of authority as promptly as practicable to the members of the patient's family specified in subsection (2) who can be readily contacted.

(5) If more than one (1) member of a class assumes authority to act as surrogate, and they do not agree on a health-care decision and the supervising health-care provider is so informed, the supervising health-care provider shall comply with the decision of a majority of the members of that class who have communicated their views to the provider. If the class is evenly divided concerning the health-care decision and the supervising health-care provider is so informed, that class and all individuals having lower priority are disqualified from making the decision.

(6) A surrogate shall make a health-care decision in accordance with the patient's individual instructions, if any, and other wishes to the extent known to the surrogate. Otherwise, the surrogate shall make the decision in accordance with the surrogate's determination of the patient's best interest. In determining the patient's best interest, the surrogate shall consider the patient's personal values to the extent known to the surrogate.

(7) A health-care decision made by a surrogate for a patient is effective without judicial approval.

(8) An individual at any time may disqualify another, including a member of the individual's family, from acting as the individual's surrogate by a signed writing or by personally informing the supervising health-care provider of the disqualification.

(9) A surrogate may not be an owner, operator, or employee of a residential long-term health-care institution at which the patient is receiving care unless related to the patient by blood, marriage, or adoption, except in the case of a patient of a state-operated facility who has no person listed in subsection (2) reasonably available to act as a surrogate.

(10) A supervising health-care provider may require an individual claiming the right to act as surrogate for a patient to provide a written declaration under penalty of perjury stating facts and circumstances reasonably sufficient to establish the claimed authority.



§ 41-41-213 - Guardians and wards

(1) A guardian shall comply with the ward's individual instructions and may not revoke the ward's advance health-care directive unless the appointing court expressly so authorizes.

(2) Absent a court order to the contrary, a health-care decision of an agent takes precedence over that of a guardian.

(3) A health-care decision made by a guardian for the ward is effective without judicial approval.



§ 41-41-215 - Health-care provider or institution responsibilities

(1) Before implementing a health-care decision made for a patient, a supervising health-care provider, if possible, shall promptly communicate to the patient the decision made and the identity of the person making the decision.

(2) A supervising health-care provider who knows of the existence of an advance health-care directive, a revocation of an advance health-care directive, or a designation or disqualification of a surrogate, shall promptly record its existence in the patient's health-care record and, if it is in writing, shall request a copy and if one is furnished shall arrange for its maintenance in the health-care record.

(3) A primary physician who makes or is informed of a determination that a patient lacks or has recovered capacity, or that another condition exists which affects an individual instruction or the authority of an agent, guardian, or surrogate, shall promptly record the determination in the patient's health-care record and communicate the determination to the patient, if possible, and to any person then authorized to make health-care decisions for the patient.

(4) Except as provided in subsections (5) and (6), a health-care provider or institution providing care to a patient shall:

(a) Comply with an individual instruction of the patient and with a reasonable interpretation of that instruction made by a person then authorized to make health-care decisions for the patient; and

(b) Comply with a health-care decision for the patient made by a person then authorized to make health-care decisions for the patient to the same extent as if the decision had been made by the patient while having capacity.

(5) A health-care provider may decline to comply with an individual instruction or health-care decision for reasons of conscience. A health-care institution may decline to comply with an individual instruction or health-care decision if the instruction or decision is contrary to a policy of the institution which is expressly based on reasons of conscience and if the policy was timely communicated to the patient or to a person then authorized to make health-care decisions for the patient.

(6) A health-care provider or institution may decline to comply with an individual instruction or health-care decision that requires medically ineffective health care or health care contrary to generally accepted health-care standards applicable to the health-care provider or institution.

(7) A health-care provider or institution that declines to comply with an individual instruction or health-care decision shall:

(a) Promptly so inform the patient, if possible, and any person then authorized to make health-care decisions for the patient;

(b) Provide continuing care to the patient until a transfer can be effected; and

(c) Unless the patient or person then authorized to make health-care decisions for the patient refuses assistance, immediately make all reasonable efforts to assist in the transfer of the patient to another health-care provider or institution that is willing to comply with the instruction or decision.

(8) A health-care provider or institution may not require or prohibit the execution or revocation of an advance health-care directive as a condition for providing health care.

(9) If the patient who is an adult or emancipated minor has been determined by the primary physician to lack capacity to make a health-care decision and an agent, guardian or surrogate is not reasonably available, consent may be given by an owner, operator or employee of a residential long-term health-care institution at which the patient is a resident if there is no advance health-care directive to the contrary and a licensed physician who is not an owner, operator or employee of the residential long-term health-care institution at which the patient is a resident has determined that the patient is in need of health care. This power to consent is limited to the terms of this subsection (9) and shall not be construed to repeal or otherwise affect the prohibition of Section 41-41-211(9) relating to owners, operators, or employees of long-term health-care institutions. The consent given pursuant to this subsection shall be limited to the health-care services determined necessary by the licensed physician and shall in no event include the power to consent to or direct withholding or discontinuing any life support, nutrition, hydration or other treatment, care or support. When consent is obtained under this subsection, compliance with these requirements shall be stated in the patient's health-care record.



§ 41-41-217 - Rights to disclosure of medical and health-care information

Unless otherwise specified in an advance health-care directive, a person then authorized to make health-care decisions for a patient has the same rights as the patient to request, receive, examine, copy and consent to the disclosure of medical or any other health-care information.



§ 41-41-219 - Health-care provider or institution liability and discipline

(1) A health-care provider or institution acting in good faith and in accordance with generally accepted health-care standards applicable to the health-care provider or institution is not subject to civil or criminal liability or to discipline for unprofessional conduct for:

(a) Complying with a health-care decision of a person apparently having authority to make a health-care decision for a patient, including a decision to withhold or withdraw health care;

(b) Declining to comply with a health-care decision of a person based on a belief that the person then lacked authority; or

(c) Complying with an advance health-care directive and assuming that the directive was valid when made and has not been revoked or terminated.

(2) An individual acting as agent or surrogate under Sections 41-41-201 through 41-41-229 is not subject to civil or criminal liability or to discipline for unprofessional conduct for health-care decisions made in good faith.



§ 41-41-221 - Liability for intentional violations and fraudulent inducements

(1) A health-care provider or institution that intentionally violates Sections 41-41-201 through 41-41-229 is subject to liability to the aggrieved individual for damages of Five Hundred Dollars ($ 500.00) or actual damages resulting from the violation, whichever is greater, plus reasonable attorney's fees.

(2) A person who intentionally falsifies, forges, conceals, defaces, or obliterates an individual's advance health-care directive or a revocation of an advance health-care directive without the individual's consent, or who coerces or fraudulently induces an individual to give, revoke, or not to give an advance health-care directive, is subject to liability to that individual for damages of Twenty-five Hundred Dollars ($ 2,500.00) or actual damages resulting from the action, whichever is greater, plus reasonable attorney's fees.



§ 41-41-223 - Construction of provisions and presumed capacity

(1) Sections 41-41-201 through 41-41-229 do not affect the right of an individual to make health-care decisions while having capacity to do so.

(2) An individual is presumed to have capacity to make a health-care decision, to give or revoke an advance health-care directive, and to designate or disqualify a surrogate.



§ 41-41-225 - Copies have same effect as originals

A copy of a written advance health-care directive, revocation of an advance health-care directive, or designation or disqualification of a surrogate has the same effect as the original.



§ 41-41-227 - Construction and application of provisions

(1) Sections 41-41-201 through 41-41-229 do not create a presumption concerning the intention of an individual who has not made or who has revoked an advance health-care directive.

(2) Death resulting from the withholding or withdrawal of health care in accordance with Sections 41-41-201 through 41-41-229 does not for any purpose constitute a suicide or homicide or legally impair or invalidate a policy of insurance or an annuity providing a death benefit, notwithstanding any term of the policy or annuity to the contrary.

(3) Sections 41-41-201 through 41-41-229 do not authorize mercy killing, assisted suicide, euthanasia, or the provision, withholding, or withdrawal of health care, to the extent prohibited by other statutes of this state.

(4) Sections 41-41-201 through 41-41-229 do not authorize or require a health-care provider or institution to provide health care contrary to generally accepted health-care standards applicable to the health-care provider or institution.

(5) Sections 41-41-201 through 41-41-229 do not authorize an agent or surrogate to consent to the admission of an individual to a mental health-care institution unless the individual's written advance health-care directive expressly so provides.

(6) Sections 41-41-201 through 41-41-229 do not affect other statutes of this state governing treatment for mental illness of an individual involuntarily committed to a mental health-care institution.

(7) Sections 41-41-201 through 41-41-229 do not apply to Sections 41-41-31 through 41-41-39, which govern the performance of abortions, or Sections 41-41-51 through 41-41-63, which govern the performance of abortions upon minors.



§ 41-41-229 - Equitable relief; Rules of Civil Procedure applicable

On petition of a patient, the patient's agent, guardian, or surrogate, a health-care provider or institution involved with the patient's care, or an individual described in Section 41-41-211(2) or (3), any court of competent jurisdiction may enjoin or direct a health-care decision or order other equitable relief. A proceeding under this section shall be governed by the Mississippi Rules of Civil Procedure.






MISSISSIPPI PHYSICIAN ORDER FOR SUSTAINING TREATMENT (POST) ACT

§ 41-41-301 - Short title

Sections 41-41-301 through 41-41-303 shall be known and may be cited as the "Mississippi Physician Order for Sustaining Treatment (POST) Act."



§ 41-41-302 - Physician order for sustaining treatment

(1) A physician order for sustaining treatment (POST) directing health care in the standardized form provided by this section may be executed by the primary physician of an individual and:

(a) The individual, if an adult or emancipated minor with capacity; or

(b) The agent, guardian, or surrogate having authority to make health care decisions on behalf of the individual if the individual is:

(i) An unemancipated minor; or

(ii) An adult or emancipated minor who lacks capacity.

(2) The physician order for sustaining treatment shall be executed, implemented, reviewed, and revoked in accordance with the instructions on the form.

(3) The State Board of Medical Licensure shall promulgate a standardized physician order for sustaining treatment form in accordance with the provisions in this section, adhering to the sequence in those provisions and using checkboxes to indicate the various alternatives. The board shall consult with appropriate professional and advocacy organizations in developing the physician order for sustaining treatment form, including the Mississippi Hospital Association, the Mississippi State Medical Association, Mississippians for Emergency Medical Services, the Mississippi Health Care Association, the Mississippi Independent Nursing Home Association, the Louisiana-Mississippi Hospice and Palliative Care Organization, Disability Rights Mississippi, Mississippi Right to Life, the Mississippi Bar Association and the Mississippi Section of American Congress of Obstetricians and Gynecologists.

The physician order for sustaining treatment form shall begin with an introductory section containing the name "POST, Physician Orders for Sustaining Treatment," the patient's name, patient's date of birth, the effective date of the form followed by the statement "Form must be reviewed at least annually.", and containing the statements "HIPAA permits disclosure of POST to other health care professionals as necessary" and "This document is based on this person's current medical condition and wishes and is to be reviewed for potential replacement in the case of a substantial change in either. Any section not completed indicates preference for full treatment for that section."

(a) Section A of the form shall direct provision or withholding of cardiopulmonary resuscitation to the patient when he or she has no pulse and is not breathing by selecting one (1) of the following:

(i) Attempt Resuscitation (CPR); or

(ii) Do Not Attempt Resuscitation (DNR); and include the statement "When not in cardiopulmonary arrest, follow orders in B, C, and D."

(b) Section B of the form shall direct the sustaining treatment when the patient has a pulse or is breathing by selecting one (1) of the following:

(i) Full Sustaining Treatment, including the use of intubation, advanced airway interventions, mechanical ventilation, defibrillation or cardio version as indicated, medical treatment, intravenous fluids, and comfort measures. This option shall include the statement "Transfer to a hospital if indicated. Includes intensive care. Treatment Plan: Full treatment including life support measures";

(ii) Limited Interventions, including the use of medical treatment, oral and intravenous medications, intravenous fluids, cardiac monitoring as indicated, noninvasive bi-level positive airway pressure, a bag valve mask, and comfort measures. This option excludes the use of intubation or mechanical ventilation. This option shall include the statement "Transfer to a hospital if indicated. Avoid intensive care. Treatment Plan: Provide basic medical treatments"; or

(iii) Comfort Measures, including keeping the patient clean, warm, and dry; use of medication by any route; positioning, wound care, and other measures to relieve pain and suffering; and the use of oxygen, suction, and manual treatment of airway obstruction as needed for comfort. This option shall include the statement "Do not transfer to a hospital unless comfort needs cannot be met in the patient's current location (e.g., hip fracture)," and include a space for other instructions.

(c) Section C of the form shall direct the use of oral and intravenous antibiotics by selecting one (1) of the following:

(i) Antibiotics if life can be sustained;

(ii) Determine use or limitation of antibiotics when infection occurs;

(iii) Use antibiotics only to relieve pain and discomfort; and include a space for other instructions.

(d) Section D of the form, which shall have the heading "Medically Administered Fluids and Nutrition: Administer oral fluids and nutrition if physically possible," shall include the following options:

(i) Directing the administration of nutrition into blood vessels if physically feasible as determined in accordance with reasonable medical judgment by selecting one (1) of the following:

1. Total parenteral nutrition long-term if indicated;

2. Total parenteral nutrition for a defined trial period, which option shall be followed by "Goal:" and a blank line; or

3. No parenteral nutrition;

(ii) Directing the administration of nutrition by tube if physically feasible as determined in accordance with reasonable medical judgment by selecting one (1) of the following:

1. Long-term feeding tube if indicated;

2. Feeding tube for a defined trial period, which option shall be followed by "Goal:" and a blank line; or

3. No feeding tube;

and shall include a space for other instructions; or

(iii) Directing the administration of hydration, if physically feasible as determined in accordance with reasonable medical judgment, by selecting one (1) of the following:

1. Long-term intravenous fluids if indicated;

2. Intravenous fluids for a defined trial period, which option shall be followed by "Goal:" and a blank line; or

3. Intravenous fluids only to relieve pain and discomfort.

(e) Section E of the form, which shall have the heading "Patient Preferences as a Basis for this POST Form," shall include the following:

(i) A direction to indicate whether or not the patient has an advance health-care directive as defined in Section 41-41-203 and if so, the date of the advance directive's execution, and, a certification that the physician order for sustaining treatment is in accordance with the advance directive, followed by the printed name, position, and signature of an individual so certifying;

(ii) If the patient is an unemancipated minor, an indication of by which one or more of the following directions were given in accordance with Section 41-41-3:

1. Minor's guardian or custodian;

2. Minor's parent;

3. Adult brother or sister of the minor;

4. class

5. Adult who has exhibited special care and concern for minor; and

(iii) If the patient is an adult or an emancipated minor, by which one or more of the following directions were given in accordance with Section 41-41-205, 41-41-211 or 41-41-213:

1. Patient;

2. Agent authorized by patient's power of attorney for health care;

3. Guardian of the patient;

4. Surrogate designated by patient;

5. Spouse of patient (if not legally separated);

6. Adult child of the patient;

7. Parent of the patient;

8. Adult brother or sister of the patient; or

9. Adult who has exhibited special care and concern for the patient and is familiar with the patient's values.

(f) A signature portion of the form, which shall include lines for the printed name, signature, and date of signing for:

(i) The patient's primary physician;

(ii) The individual or individuals described in paragraph (e)(ii) or (iii) of this subsection; and

(iii) The health care professional preparing the form, if other than the patient's primary physician, with contact information.

(g) A section entitled "Information for patient or representative of patient named on this form," which shall include the following language:

"The POST form is always voluntary and is usually for persons with advanced illness. POST records your wishes for medical treatment in your current state of health. Once initial medical treatment is begun and the risks and benefits of further therapy are clear, your treatment wishes may change. Your medical care and this form can be changed to reflect your new wishes at any time. However, no form can address all the medical treatment decisions that may need to be made. An advance health-care directive is recommended for all capable adults and emancipated minors, regardless of their health status. An advance directive allows you to document in detail your future health care instructions and/or name a health-care agent to speak for you if you are unable to speak for yourself.

If this form is for a minor for whom you are authorized to make health-care decisions, you may not direct denial of medical treatment in a manner that would make the minor a 'neglected child' under Section 43-21-105, Mississippi Code of 1972, or otherwise violate the child abuse and neglect laws of Mississippi. In particular, you may not direct the withholding of medically indicated treatment from a disabled infant with life-threatening conditions, as those terms are defined in 42 USCS Section 5106g or regulations implementing it and 42 USCS Section 5106a.".

(h) A section entitled "Directions for Completing and Implementing Form," which shall include the following four (4) subdivisions:

(i) The first subdivision, entitled "Completing POST," shall have the following language:

POST must be reviewed and prepared in consultation with the patient or the patient's representative.

POST must be reviewed and signed by a physician to be valid. Be sure to document the basis for concluding the patient had or lacked capacity at the time of execution of the form in the patient's medical record. The signature of the patient or the patient's representative is required; however, if the patient's representative is not reasonably available to sign the original form, a copy of the completed form with the signature of the patient's representative must be placed in the medical record as soon as practicable and "on file" must be written on the appropriate signature on this form.

Use of original form is required. Be sure to send the original form with the patient.

There is no requirement that a patient have a POST.

(ii) The second subdivision, entitled "Implementing POST," shall have the following language: If a health care provider or facility is unwilling to comply with the orders due to policy or personal objections, the provider or facility must not impede transfer of the patient to another provider or facility willing to implement the orders and must provide at least requested care in the meantime unless, in reasonable medical judgment, denial of requested care would not result in or hasten the patient's death.

If a health care provider or facility is unwilling to comply with the orders due to policy or personal objections, the provider or facility must not impede transfer of the patient to another provider or facility willing to implement the orders and must provide at least requested care in the meantime unless, in reasonable medical judgment, denial of requested care would not result in or hasten the patient's death.

If a minor protests a directive to deny the minor life-preserving medical treatment, the denial of treatment may not be implemented pending issuance of a judicial order resolving the conflict.

(iii) The third subdivision, entitled "Reviewing POST," shall have the following language:

This POST must be reviewed at least annually or earlier if;

The patient is admitted or discharged from a health care facility;

There is a substantial change in the patient's health status; or

The patient's treatment preferences change.

If POST is revised or becomes invalid, draw a line through Sections A-E and write "VOID" in large letters.

(iv) The fourth subdivision, entitled "Revocation of POST," shall have the following language:

(i) A section entitled "Review of POST," which shall include the following columns and a number of rows determined by the State Board of Medical Licensure:

(i) Review Date;

(ii) Reviewer and Location of Review;

(iii) MD/DO Signature (Required); and

(iv) Signature of Patient or Representative (Required).

(j) A section entitled "Outcome of Review," which shall include descriptions of the outcome in each row by selecting one (1) of the following:

(i) No Change;

(ii) FORM VOIDED, new form completed; or

(iii) FORM VOIDED, no new form.



§ 41-41-303 - Immunity, liability, penalties and equitable relief

(1) A physician or health-care provider acting in good faith and in accordance with generally accepted health-care standards applicable to the physician or health-care provider is not subject to civil or criminal liability or to discipline for unprofessional conduct for:

(a) Executing a physician order for sustaining treatment in compliance with a health-care decision of a person apparently having authority to make a health-care decision for a patient, including a decision to provide, withhold or withdraw health care;

(b) Declining to execute a physician order for sustaining treatment in compliance with a health-care decision of a person based on a belief that the person then lacked authority; or

(c) Complying with an apparently valid physician order for sustaining treatment on the assumption that the order was valid when made and has not been revoked or terminated.

(2) A health-care provider or institution that intentionally violates Section 41-41-302 is subject to liability to the aggrieved individual for damages of Five Hundred Dollars ($ 500.00) or actual damages resulting from the violation, whichever is greater, plus reasonable attorney's fees.

(3) A person who intentionally falsifies, forges, conceals, defaces, or obliterates an individual's physician order for sustaining treatment or a revocation of a physician order for sustaining treatment without the individual's consent, or who coerces or fraudulently induces an individual to give, revoke, or not to give a physician order for sustaining treatment, is subject to liability to that individual for damages of Twenty-five Hundred Dollars ($ 2,500.00) or actual damages resulting from the action, whichever is greater, plus reasonable attorney's fees.

(4) On petition of a patient, the patient's agent, guardian, or surrogate, a health-care provider or institution involved with the patient's care, or surrogate for the patient as described in Section 41-41-229(2) or (3), any court of competent jurisdiction may enjoin or direct a health-care decision related to a physician order for scope of treatment, or order other equitable relief. A proceeding under this section shall be governed by the Mississippi Rules of Civil Procedure.









Chapter 42 - FAMILY PLANNING

§ 41-42-1 - Title

This chapter shall be known and may be cited as the Family Planning Law of 1972.



§ 41-42-3 - Definitions

For the purposes of this chapter and as used herein:

(a) "Board" means the Mississippi State Board of Health;

(b) "Physician" means any doctor of medicine duly licensed to practice his profession in Mississippi or the state in which he resides and lawfully practicing his profession;

(c) "Contraceptive procedures" means any medically accepted procedure designed to prevent conception;

(d) "Contraceptive supplies" means those medically approved items designed to prevent conception through chemical, mechanical, or other means.



§ 41-42-5 - Power and authority of State Board of Health

The State Board of Health is authorized to receive and disburse such funds as may become available to it for family planning programs to any organization, public or private, engaged in providing contraceptive procedures, supplies, and information. Any family planning program administered by the board may be developed in consultation and coordination with other family planning agencies in this state.

The board is hereby authorized to adopt and promulgate rules and regulations to implement the provisions of this chapter.

The board may provide for the dissemination of medically acceptable contraceptive information and supplies by duly authorized persons in state and county health and welfare departments and in medical facilities at institutions of higher learning.



§ 41-42-7 - Furnishing contraceptive supplies and information to minors

Contraceptive supplies and information may be furnished by physicians to any minor who is a parent, or who is married, or who has the consent of his or her parent or legal guardian, or who has been referred for such service by another physician, a clergyman, a family planning clinic, a school or institution of higher learning, or any agency or instrumentality of this state or any subdivision thereof.






Chapter 43 - CEMETERIES AND BURIAL GROUNDS

IN GENERAL

§ 41-43-1 - Regulation of cemeteries in the vicinity of hospitals; private family cemeteries

(1) No person, firm, association, or corporation shall locate a new public or private cemetery for burial of human beings within five hundred (500) yards of a public or private hospital or other medical facility wherein sick or injured persons are usually kept overnight for medical treatment and rehabilitation, without such person, firm, association, or corporation having first obtained a written order of approval from the board of supervisors if the proposed cemetery or burial ground is located outside the corporate limits of a municipality, or without such person, firm, association, or corporation having first obtained a written order of approval from the governing authorities of the municipality if the proposed cemetery or burial ground is located inside the corporate limits of a municipality.

Any realty used for burial purposes in violation of this subsection shall be deemed a common nuisance, and may be abated by the chancery court upon a petition filed therefor by the district attorney or county attorney, city attorney, attorney for the board of supervisors, or any person or persons aggrieved by the violation of this subsection.

This subsection shall not apply to any established cemeteries or burial grounds which now have human remains interred thereon.

(2) The board of supervisors of any county is authorized and empowered, upon petition and request to do so, to establish or designate the location of any private family cemetery to be located in the county.



§ 41-43-3 - Appointment of trustee for private or family cemetery or burying ground

When any donation or bequest is made by any person, company or corporation, of money or property to be used for the maintenance and preservation of any private or family cemetery or burying ground, and no trustee be appointed by such person, company or corporation, or if appointed, the trustee should die, resign, or otherwise become incompetent, the chancellor, on petition of any person having, or feeling, any interest therein, may, in vacation or in term-time, appoint a trustee to administer the trust on such terms as he may deem proper. If a trustee shall improperly administer the trust, he may be removed by the chancellor and another appointed.



§ 41-43-5 - Use of vacant portions of lots by not-for-profit cemetery permitted under certain circumstances; notice to potential living heirs of original purchaser; recordkeeping

(1) The provisions of this section apply to any not-for-profit cemetery:

(a) In which a lot was sold or reserved to be used for burial plots;

(b) Only a portion of the lot has been used for burial plots;

(c) There is sufficient space for additional burial plots to be located within the same lot;

(d) The owner of the cemetery desires to use the vacant portions of the lot for additional burial plots; and

(e) There are no known heirs of the person who originally purchased or reserved the lot from whom the cemetery may obtain permission to use the vacant portions of the lot for additional burial plots.

(2) The owner of the cemetery first shall make reasonably diligent efforts to identify any living heirs of the person who originally purchased or reserved the lot. If there are any potential living heirs known to the owner of the cemetery, the owner shall mail a notice to those persons at their last known address, informing them that if they do not notify the cemetery within ninety (90) days after the date of the notice, they will be barred from objecting to the cemetery's use of the vacant portions of the lot for additional burial plots after that time.

(3) In addition, the owner of the cemetery shall publish, for three (3) consecutive weeks in some newspaper published or having circulation in the county in which the cemetery is located, a notice that any persons having any claim of ownership to the lot in the cemetery must notify the cemetery within ninety (90) days after the first publication of the notice or they will be barred from objecting to the cemetery's use of vacant portions of the lot for additional burial plots after that time.

(4) If any person notifies the cemetery within the time specified in subsection (2) or (3) of this section, and the cemetery determines that the person has an ownership interest in the lot, then the cemetery may not use the vacant portions of the lot for additional burial plots without the permission of that person. If no person notifies the cemetery within the time specified in subsection (2) or (3) of this section, or if the cemetery determines that a person or persons who timely notified the cemetery does not have an ownership interest in the lot, then the cemetery may use the vacant portions of the lot for additional burial plots, and no claim shall be allowed that the cemetery has used the lot without the permission of an owner of the lot.

(5) The owner of the cemetery shall maintain permanent records documenting the mailed notice and the published notice provided by the cemetery under subsections (2) and (3) of this section.



§ 41-43-7 - Penalty for violation of chapter

The Secretary of State may impose, following notice and an opportunity for a hearing, monetary penalties not to exceed One Thousand Dollars ($ 1,000.00) per occurrence for any violation of this chapter or any rule, regulation or order issued by the Secretary of State.






CEMETERY LAW

§ 41-43-31 - Title

Sections 41-43-31 through 41-43-53 may be cited as the "Cemetery Law."



§ 41-43-33 - Who is subject to cemetery law

Any person, partnership, corporation or other organization organized or engaging in business under the laws of the State of Mississippi, whether for profit or not-for-profit, or wheresoever organized and doing business in the State of Mississippi, of owning, maintaining or operating a cemetery, providing lots or other interment space therein for the remains of human bodies, except such organizations and cemeteries that are affiliated with or owned by churches or religious societies, established fraternal societies, municipalities, other political subdivisions of the State of Mississippi, or family cemeteries or family burial grounds, and community cemeteries that provide burial lots at no charge, or sell burial lots to the public, shall be subject to the provisions of Section 41-43-31 et seq.

From and after July 1, 2009, all new cemeteries must be perpetual care cemeteries unless exempt under the provisions of this section.



§ 41-43-35 - Designation of cemetery organizations as perpetual care cemeteries

All such organizations subject to the provisions of Section 41-43-31 et seq. shall be, for the purposes hereof, designated as "perpetual care cemeteries."



§ 41-43-37 - Operation as perpetual care cemetery; establishment of irrevocable perpetual care trust fund; registration system for perpetual care cemeteries

(1) The owner of every cemetery, subject to the provisions of Section 41-43-31 et seq., that is organized, begins or continues to do business in the State of Mississippi after July 1, 2009, shall provide for the creation and establishment of an irrevocable perpetual care trust fund, the principal of which shall permanently remain intact except as hereinafter provided and only the income thereof shall be devoted to the perpetual care of the cemetery. The perpetual care trust fund shall not be subject to the claims of the cemetery's creditors and shall not be used as collateral, pledged, encumbered or placed at risk. This fund shall be created and established as follows:

(a) In respect to a cemetery for earth burials, by the application and payment thereto of an amount equivalent to fifteen percent (15%) of the sale price, or Forty Cents (40 cent(s) ) per square foot of ground interment rights sold, whichever is greater;

(b) In respect to an above-ground community or public mausoleum, by the application and payment thereto of an amount equivalent to five percent (5%) of the sale price, or Fifty Dollars ($ 50.00) per crypt sold, whichever is greater;

(c) In respect to the placement of an above-ground, free-standing or private mausoleum, by the application and payment thereof of an amount equivalent to fifteen percent (15%) of the sale price for the ground interment right upon which the private mausoleum is installed and five percent (5%) of the sales price as determined by the customer's invoice for the purchase price of the private mausoleum; and

(d) In respect to a community columbarium, by the application and payment thereto of an amount equivalent to five percent (5%) of the sale price, or Ten Dollars ($ 10.00) per niche sold, whichever is greater.

For any sale of a lot for an earth burial, mausoleum crypt or columbarium niche in which payment is made by the purchaser on an installment basis over time, the percentage required to be trusted shall be paid into the perpetual care trust fund calculated on each payment.

(2) From the sale price the owner shall pay to the perpetual care fund an amount in proportion to the requirements in subsection (1) of this section, which payment shall be in cash, check, money order or electronic transfer and shall be deposited with the custodian or trustee of the fund not later than the fifth day of the following month from when funds are received.

(3) If the perpetual care trust fund principal is Fifty Thousand Dollars ($ 50,000.00) or less, a perpetual care cemetery may maintain certificates of deposit that mature every thirty (30) days issued by an institution whose deposits are insured by the Federal Deposit Insurance Corporation. Certificates of deposits held by a cemetery for perpetual care under this subsection shall renew automatically with all earned interest added to principal for each successive renewal. Collections owed to trust from sales under subsection (1) of this section shall be added upon the next maturity date of the certificate rather than the fifth day of the following month as required by subsection (2) of this section. Certificates of deposit meeting the requirements of this subsection shall contain the words, "For Perpetual Care," in the caption of the certificate. Each perpetual care cemetery electing to maintain certificates of deposit under this subsection shall file documentation from the issuer with the Office of the Secretary of State with the submission of the annual report. Once the perpetual care principal from the cemetery's operations exceeds Fifty Thousand Dollars ($ 50,000.00), such funds shall be held in an irrevocable trust managed by a trustee and governed by a trust instrument.

(4) In addition to the provisions of subsections (1) and (2) of this section, any cemetery organized after July 1, 2009, or any mausoleum or columbarium that is built at any location other than upon property owned by an existing cemetery after that date, whether it is by incorporation, association, individually or by any other means, or having its first burial after that date, shall, before disposing of any burial lot or right or making any sale thereof and/or making its first burial, cause to be deposited the sum of Twenty-five Thousand Dollars ($ 25,000.00) in cash into an irrevocable perpetual care trust fund as provided in subsection (1) of this section for the maintenance of the cemetery.

(5) Whenever the cemetery has deposited in the perpetual care fund, as required by this section, a sum amounting to Fifty Thousand Dollars ($ 50,000.00), it shall submit proof of that fact to its trustee, and it shall be the duty of the trustee to thereupon pay over to the cemetery the amount of Twenty-five Thousand Dollars ($ 25,000.00) so originally deposited by it in the perpetual care fund.

(6) The perpetual care fund shall be permanently set aside in trust to be administered under the jurisdiction of the Secretary of State. The Secretary of State shall have full jurisdiction over the reports and accounting of trustees and the amount of a surety bond required, if any. The trust officer or trustee responsible for the investment of funds shall be affiliated with an established bank, trust company, other financial institution or financial services company. Only the income from the fund shall be used for the care and maintenance of the cemetery for which it was established.

(7) Each geographic location of a cemetery shall constitute a separate and distinct cemetery for the purpose of interpretation and application of this section.

(8) The Secretary of State shall develop and implement a registration system for perpetual care cemeteries subject to this chapter. The Secretary of State is authorized to promulgate rules and regulations for the development and implementation of a statewide registry and to collect a registration fee not to exceed Twenty-five Dollars ($ 25.00) per year to be paid at the same time as the reports and accountings required by Section 41-43-38 are due.

(9) To assist with the development of a statewide registry of perpetual care cemeteries, the county boards of supervisors in conjunction with the chancery clerks shall provide the Secretary of State with a list of all perpetual care cemeteries and other pertinent information regarding perpetual care cemeteries situated in their respective counties no later than October 31, 2009.



§ 41-43-38 - Operation as perpetual care cemetery; accounting and reporting requirements; penalties for failure to timely file requisite accountings, records, reports or notices; sale or transfer of perpetual care cemetery; audits; procedure if perpetual care cemetery becomes subject of court ordered receivership

(1) The provisions of this section shall apply to every cemetery that is required to establish and maintain a perpetual care trust fund as provided in Section 41-43-37.

(2) By March 31 of each year, each perpetual care cemetery not exempt by Section 41-43-33 shall file with the Secretary of State the following information:

(a) The name of the cemetery, the date of incorporation, if incorporated, and the location of the cemetery or cemeteries owned;

(b) The amounts of sales of cemetery lots, grave spaces, mausoleum crypts or columbarium niches for which payment has been made in full or deeds of conveyance or perpetual easements issued thereon during the preceding calendar year;

(c) The amounts paid into the perpetual care fund, and the income earned therefrom during the preceding calendar year;

(d) The number of acres embraced within each cemetery and held by the cemetery for cemetery purposes; and

(e) The names and addresses of the owners of the cemetery or the officers and directors of the corporation and any change of control that occurred during the preceding calendar year.

(3) The custodian or trustee of the perpetual care fund of each cemetery shall annually prepare and file with the Secretary of State a detailed accounting and report of the fund on or before March 31 of each year for the preceding calendar year. The accounting and report shall contain a properly itemized description of the securities in which the monies of the perpetual care fund are invested, the fund value, and any changes in the investment portfolio from the prior year's report. The accounting and report shall be at all times available to inspection and copy by any owner of a burial right in the cemetery, or the family, legal representative or next of kin of the owner, at the usual place for transacting the regular business of the cemetery.

For each day that the report and accounting required by subsections (2) and (3) of this section are late, the Secretary of State is authorized to charge a late fee of Ten Dollars ($ 10.00) per day.

(4) As a condition to the transfer of any perpetual care trust fund monies from one (1) trustee or trust institution to another, the cemetery for which the fund is maintained shall, not less than thirty (30) days before the time when the transfer is to occur, file with the Secretary of State a written notice of intent to transfer accompanied with a letter of intent to receive the trust fund monies from the trustee or trust institution to which the trust fund monies are to be transferred. The fund monies shall be transferred directly from the existing custodian or trustee to the receiving custodian or trustee only after approval has been issued in writing by the Secretary of State or his representative.

(5) Before any sale or transfer of a perpetual care cemetery or a controlling interest therein, an independent audit of the perpetual care trust fund shall be performed at the expense of the seller and/or buyer or transferor and transferee and filed with the Secretary of State. The audit shall be current within thirty (30) days of the proposed sale or transfer. No sale or transfer of any perpetual care cemetery shall occur until approved in writing by the Secretary of State or his representative.

(6) The Secretary of State shall, upon the failure to timely receive any of the records, reports or notices provided for in this section, immediately give notice by certified letter or hand delivery to the last known cemetery owner or owners, or, if incorporated, its officers and directors, at its or their last known address, that those records, reports or notices have not been received. Failure of those persons to file the records, reports or notices within fifteen (15) days after receipt of the certified letter or hand delivery shall, in the absence of clear justification or excuse, constitute a misdemeanor and each owner of the cemetery and, if incorporated, its officers and directors, shall be subject to the penalties provided for in Section 41-43-53.

(7) Whenever it reasonably appears to the Secretary of State, any owner or purchaser, or the family, legal representative or next of kin of any such owner or purchaser, of any lot, plot, grave, crypt, niche or burial space within a perpetual care cemetery, that (a) the cemetery is insolvent or about to become insolvent; or (b) no perpetual care trust fund has been established for the cemetery or, if established, the trust fund does not contain the funds as are required to be contained therein, that party may bring an action in the chancery court in the county in which the cemetery is located. Upon a proper showing, the court shall order a private audit and examination of any perpetual care trust fund of the cemetery and of all the books, records and papers employed in the transaction of the cemetery business.

If the audit and examination show that the cemetery is insolvent or is about to become insolvent, or that a sufficient trust fund is not established or being maintained for the cemetery, the court shall exercise any jurisdiction and make and issue any orders and decrees as may be necessary to correct and enforce compliance with the provisions of Section 41-43-31 et seq. and all such other orders and decrees as shall be just, equitable and in the public interest, including the appointment of receivers to continue or terminate the operation of the business.

(8) All the necessary expenses of any examination or audit performed or court proceedings conducted under the provisions of subsection (7) of this section shall be paid by the cemetery owner or owners or, if incorporated, its officers and directors, and if a sale of any cemetery is ordered by the court, the proceeds of the sale shall first be applied to the costs expended under the provisions of subsection (7) of this section.

(9) Whenever a cemetery subject to the provisions of Section 41-43-31 et seq. becomes the subject of a court order of receivership, the receiver shall determine as soon as practical if the income of the receivership estate is sufficient for the operation of the cemetery including the upkeep and maintenance of cemetery grounds. If the receiver determines that insufficient cash flow or income exists to provide maintenance and upkeep, the receiver shall notify the mayor of the municipality in which the cemetery is located or the president of the board of supervisors for cemeteries located outside of a municipality, by certified mail return receipt requested, that insufficient income exists for the receivership estate. Upon receipt of that notice, the municipality or county shall appoint a cemetery maintenance committee of no more than seven (7) persons who have an interest in the cemetery through ownership of interment or entombment rights, genealogical or historical reasons. The committee may solicit donations and raise funds by any lawful means from private citizens and private sources. The committee may establish a trust fund to supply continuing needs over a long period of time. However, the receiver shall have the authority to determine the maintenance and upkeep to be performed, the frequency of upkeep and the selection of workers or contractors to accomplish maintenance and upkeep. If, at the conclusion of the receivership estate, excess funds are on deposit with the maintenance committee, the receiver is authorized to apply excess funds to any short-term or long-term capital improvement by which the cemetery would benefit.



§ 41-43-39 - Operation as perpetual care cemetery; procedure by existing organizations

Any such organization, subject to the provisions of Sections 41-43-31 through 41-43-53, which is organized and engaged in business prior to May 6, 1958, shall be a perpetual care cemetery if:

(1) It shall, by July 5, 1958, have placed the entire principal and all accrued interest in any perpetual care fund then in its possession, or in the possession of trustees designated by it, in trust, to be administered as set forth in Sections 41-43-37 and 41-43-38. Should such perpetual care fund be less than ten percent (10%) of the gross selling price of all burial spaces, crypts or inurnment niches sold, such organization shall have deposited into the perpetual care fund such additional money as may be necessary to cause the fund to be ten percent (10%) of all gross sales prior to May 6, 1958.

(2) It shall, at all times after May 6, 1958, comply with the requirements of a perpetual care cemetery as set forth in Sections 41-43-37 and 41-43-38.



§ 41-43-40 - Perpetual care cemetery to maintain up-to-date record of persons buried in cemetery or entombed in mausoleum or columbarium; contents

Every perpetual care cemetery shall maintain continuously and at all times an up-to-date record of the persons buried in the cemetery or entombed within a mausoleum or columbarium; the date of burial or entombment; a map of the designated lot for burial or entombment as well as a map of lots, burial spaces, mausoleum crypts or columbarium niches that have been sold. The map or plat shall also contain up-to-date designations indicating committed or planned designations of burial lots, crypt, niche or mausoleum spaces for future use. Additionally, the Secretary of State may require those maps to be filed with the Secretary of State in any intervals as the Secretary of State may establish by rule or regulation.



§ 41-43-41 - Nonperpetual care cemetery may become perpetual care cemetery; all cemeteries created after July 1, 2009, to be perpetual care cemeteries unless exempt

Any nonperpetual care cemetery, after May 6, 1958, may become a perpetual care cemetery by complying with the requirement for a perpetual care cemetery as provided in Section 41-43-31 et seq. From and after July 1, 2009, all cemeteries created shall be perpetual care cemeteries unless exempt under the provisions of Section 41-43-31 et seq.



§ 41-43-43 - Nonperpetual care cemeteries to call attention to such fact in all sales contracts and deeds

All nonperpetual care cemeteries shall have printed at the top of all contracts of sales and deeds the words "this is a nonperpetual care cemetery."



§ 41-43-45 - Lots sold to public to be free from liens; sale or transfer of lots by purchaser

All lots and grave spaces offered for sale to the public shall be free and clear of liens or encumbrances. On payment of the purchase price, the purchaser shall be delivered a warranty deed or a perpetual easement for interment purposes.

Only the owner of a cemetery, or its agents, may sell or convey lots, plots, or parts thereof.

The purchaser of any lot, plot or part thereof may sell or transfer the same by giving notice thereof to the cemetery authorities or organization. Before acknowledging any transfer as valid, said cemetery authorities or organization may require the transferee to personally appear in the cemetery's principal place of business to accept any deed or transfer rights to the property conveyed, in order that the transfer may be properly enrolled on the books of the cemetery. A memorandum of all transfers shall be made on the books of the cemetery corporation or organization.



§ 41-43-47 - Cemetery rules and regulations

The owner of any cemetery may make and enforce reasonable rules and regulations for the use, care, control, management, restriction and protection of such cemetery.



§ 41-43-51 - Rule against perpetuities inapplicable to perpetual care funds

The rule against perpetuities shall not be applicable to perpetual care funds provided for in Sections 41-43-31 through 41-43-53.



§ 41-43-53 - Penalty for violations of Section 41-43-31 et seq.

Violation of any of the provisions of Sections 41-43-31 through 41-43-53 by any person, partnership, corporation or organization shall be punished by fine of not less than Five Hundred Dollars ($ 500.00) nor more than One Thousand Dollars ($ 1,000.00) or by imprisonment in the county jail for a period not exceeding one (1) year, or by both.



§ 41-43-55 - Business records of all perpetual care cemeteries to be available for inspection and examination by Secretary of State; inspection of cemetery sites

The business records of any perpetual care cemetery, whether registered or not, the records of its financial institution, third-party administrator, or the trustee's records related to the perpetual care cemetery shall be available for inspection and examination by the Secretary of State's examiners at all reasonable times, whether those records are located within this state or outside this state. The Secretary of State's examiners are authorized access to inspect cemetery sites subject to or potentially subject to this chapter wherever the same may be located.



§ 41-43-57 - Application for release of trust principal for certain purposes under exceptional circumstances

In exceptional circumstances only, a perpetual care owner can make an application to the Secretary of State for an order directing the trustee to release trust principal for the extended care, maintenance or improvements to the perpetual care cemetery for which interest funds are insufficient. Before issuing such an order, the Secretary of State shall satisfy himself that the request is for a major capital expenditure that will advance the perpetual care life of the cemetery without undue risk to the solvency of the perpetual care trust fund. Consistent with this section, this shall be the only instance in which a perpetual care trust corpus may be utilized for cemetery maintenance and improvements. In the consideration of the application, the Secretary of State may require the production of any records deemed necessary and relevant to the cemetery's application for a major capital expenditure.









Chapter 45 - SEXUAL STERILIZATION [REPEALED]



Chapter 47 - TRANSPORTATION AND POSSESSION OF PARAKEETS AND OTHER BIRDS [REPEALED]



Chapter 49 - REGULATION OF HOTELS AND INNKEEPERS

§ 41-49-1 - Chapter to be enforced by State Board of Health

It shall be the duty of the Mississippi State Board of Health to enforce the provisions of this chapter. In order to discharge its powers and duties under this statute, the board may promulgate such rules and regulations as are reasonable and necessary.



§ 41-49-3 - "Hotel" defined

The term "hotel" shall mean and include any entity or individual engaged in the business of furnishing or providing one or more rooms intended or designed for dwelling, lodging or sleeping purposes that at any one time will accommodate transient guests and that are known to the trade as such and includes every building or other structure kept, used, maintained or advertised as, or held out to the public to be, a place where sleeping accommodations are supplied for pay or other consideration to transient guests regardless of the number of rooms, units, suites or cabins available, excluding nursing homes or institutions for the aged or infirm as defined in Section 43-11-1.



§ 41-49-5 - Premises to be kept in clean and sanitary condition

It shall be the duty of every keeper, manager or person in charge of the conduct of any hotel or inn in this state to keep all of the rooms used in connection with such hotel, or provided for the use of guests, in clean and sanitary condition; and to provide each guest with effective protection against flies, mosquitoes and other vermin.



§ 41-49-7 - Copy of chapter to be posted in all hotels and inns

A copy of Sections 41-49-1 through 41-49-5, 41-49-9, shall be posted and kept posted in a conspicuous place in the general office or lobby, provided for the use of guests and patrons of every public inn and hotel.



§ 41-49-9 - Penalty

Any owner, manager or person in charge of a hotel who shall fail, neglect or refuse to comply with any of Sections 41-49-1 through 41-49-7, or with any applicable rules or regulations of the state board of health, shall be guilty of a misdemeanor, and on conviction shall be fined not less than One Hundred Dollars ($ 100.00) nor more than Five Hundred Dollars ($ 500.00). Each day's failure, neglect or refusal shall constitute a separate offense, and may be punished as such.






Chapter 51 - ANIMAL AND POULTRY BY-PRODUCTS DISPOSAL OR RENDERING PLANTS

§ 41-51-1 - Short title

This chapter may be cited as The Animal and Poultry By-Products Disposal Law of 1964.



§ 41-51-3 - Declaration of public policy

It is hereby declared to be the public policy of the State of Mississippi, acting through its legislature, to control and regulate the transportation over the highways of this state and the disposal of poultry by-products, slaughter house offal and wastes, and meat processing plant bones, meat scraps, fats, and all otherwise inedible meats and meat products, and the carcasses of dead animals, not slaughtered and intended for human food, to the end that the spread of poultry and animal diseases in this state shall be controlled and also that the public health and welfare of the citizens of this state shall be conserved and protected against dangers, annoyances and nuisances that might arise from such poultry by-products and carcasses or from such transportation and disposal thereof, if the same be not regulated by law. This chapter is designed to effectuate such purposes and public policy, through the exercise of the police powers of the state. This chapter shall be liberally construed to effect such policy and to promote such objects.



§ 41-51-5 - Definitions

For purposes of this chapter, the words and terms used herein shall have ascribed to them the following meanings:

(a) The term "disposal plant," or "rendering plant," or "plant" shall apply to and include any plant and all equipment thereof described or referred to in any section of this chapter that is constructed and intended to be operated for the disposal of poultry by-products, slaughter house offal and wastes, and meat processing plant bones, meat scraps, fats, and all otherwise inedible meats and meat products, the bodies of dead animals or parts thereof or excrements therefrom, by means of burying or burning or cooking or otherwise processing, whether for the purpose of producing or manufacturing by-products or otherwise. Such a term shall also include all substations of any such plant that are used in connection with such business solely for the temporary disposal or storage of such poultry by-products, dead bodies or parts thereof or excrements therefrom pending final delivery thereof to any such disposal plant or rendering plant, and shall also include all vehicles and equipment thereof used in Mississippi for the transportation of such bodies or parts thereof or excrements therefrom, bones, meat scraps, fats, and otherwise inedible meats and meat products to such plant for their disposal therein in the manner herein prescribed.

(b) The term "dead animals" shall mean the carcasses of dead animals, parts thereof or excrements therefrom.

(c) The word "person" shall include individuals, partnerships, corporations, associations and any other legal entities recognized by law.

(d) The term "poultry by-products" shall mean heads, feet, viscera, blood and feathers.

(e) The term "slaughter house offal and wastes" shall mean heads, feet, viscera, blood and any associated material therewith.

(f) The word "commissioner" shall mean the commissioner of agriculture and commerce, or his duly authorized deputies.



§ 41-51-7 - Persons, matters or vocations not affected by chapter

Nothing contained in this chapter shall apply to or affect any of the following persons, matters, or vocations, to wit:

(a) Any persons legally engaged in the course of slaughtering, butchering, manufacturing, or selling, in any manner, any animal flesh and products, where such animals are killed for the purpose of being used solely for human consumption, or any persons engaged in transporting and disposing of the dead bodies of any such animals so killed or of any parts or products thereof to any persons solely for such purpose and use.

(b) Any person transporting, disposing of, or selling the hides or skins of animals, or tanning such hides or skins for himself or other persons.

(c) Any bodies of dead game, birds, fish, reptiles, or small animals of any kind, such as dogs, cats and small game.

(d) Slaughter houses and poultry processing plants which are engaged in the processing of animals or poultry for human consumption and which are operating a rendering plant under the supervision of the Mississippi Department of Agriculture and Commerce or the United States Department of Agriculture for the purpose of disposing of the waste and by-products from such plants only.

(e) Any governmental agency, collecting, transporting, or disposing of the bodies of any dead animals in any manner.

(f) Any person slaughtering animals on his own premises for the manufacture of pet foods, provided the products of same are not transported from his own premises until canned or packaged and properly labeled.

No provisions of any other laws or ordinances regulating any of the persons, matters or vocations aforesaid shall be affected or repealed by this chapter.



§ 41-51-9 - Powers and duties of the commissioner

The commissioner shall promulgate rules and regulations for the orderly administration and enforcement of this chapter, not inconsistent with the provisions thereof, and shall spread same upon the minutes to be kept in his office. The commissioner shall prescribe and supply the necessary and proper forms to be used in carrying out the provisions of this chapter.

The commissioner shall also obtain and keep in his office a minute book which shall be plainly identified as a record of the things had and done in carrying out the administration of this chapter, and for the proper recordation of the rules and regulations promulgated hereunder. Every licensee shall be furnished a copy of such rules and regulations when a license is issued. No amendment to a rule or regulation containing a penalty for the violation thereof shall become effective in less than thirty (30) days from the date of such amendment, and the date of such amendment must be spread upon the minutes of the commission.



§ 41-51-11 - Regulation of transportation and storage

All poultry and meats and their component parts or products having physical characteristics of an edible product or capable of being used for or diverted to human food, and all poultry and meats and their products which have become unsound, unwholesome, or any other way unfit for human food including any rendered or unrendered grease, tallow or other fats, or the carcass or parts of carcass of any other animal or poultry which is unfit for human consumption shall not be transported or stored within the State of Mississippi until and unless the same shall have been decharacterized, denatured or otherwise destroyed for human food purposes. The commissioner shall promulgate rules and regulations necessary for the safe and proper handling of these poultry and animal parts or products in the interest of public health. The commissioner shall exercise the police powers of the state in the search, seizure, confiscation and destruction in the investigation and prosecution of violations of this section.



§ 41-51-13 - Application for license to operate plant; fees

It shall be the duty of every person operating a disposal plant or rendering plant to apply to the commissioner for a license to operate such establishment, and no person shall engage in this state in the business of operating such a disposal plant or rendering plant without first having obtained for each such disposal plant so operated by him, or in his behalf, a license pursuant to this chapter.

Said commissioner shall keep a record of all applications for licenses, showing all issued, denied or revoked by him and such other facts as he may prescribe. The application for a license shall be made on a form to be supplied by the commissioner, and shall show the location of each establishment and the name and address of the owner and the name and address of the lessor or lessee. Such application shall also set forth the particular method or methods which the applicant intends to employ, or is employing, in the transportation and in the disposal or processing of poultry by-products or the bodies of such dead animals; the number and location of all substations he desires to operate, if any; the number and kind of vehicles he will use; and such other essential information thereto as the commissioner, by his rules and regulations, may require.

The application shall have attached thereto the affidavit of the person applying for the licensing that the facts set forth therein are true and correct.

Such application shall be accompanied by an initial fee of Fifty Dollars ($ 50.00) for each disposal plant or rendering plant, Five Dollars ($ 5.00) for each substation operated in conjunction therewith, and Five Dollars ($ 5.00) for each vehicle unit used in transportation of the poultry by-products, bodies of dead animals and products of said rendering operation. Like fees shall be paid to the commissioner annually for each renewal thereof. All fees collected under the provisions of this chapter shall be deposited in the general fund in the state treasury.



§ 41-51-15 - Inspection of plant; issuance and term of licenses

Upon receipt of such application, the commissioner, or some person appointed and designated by him, shall, within thirty (30) days, inspect the plant, and the locality where such applicant is conducting or proposes to conduct such business, and shall ascertain whether such applicant is a responsible and suitable person, financially and otherwise, to be entrusted with a license to conduct such business and that such applicant has fulfilled and complied with the requirements of all the sections of this chapter and of the rules and regulations authorized in this chapter relating to such business.

If such commissioner shall find that such applicant is such a responsible and suitable person to conduct such business, and that the plant of such applicant, and the methods of operation thereof comply with all the provisions of this chapter and with the rules and regulations authorized in this chapter, and that such business is located in a place permitted by this chapter, he shall thereupon issue to such applicant a certificate to that effect.

All licenses and certificates issued under this chapter shall remain effective until and unless voluntarily surrendered, or suspended or revoked, as provided in this chapter, conditioned, however, upon payment to the commissioner on or before July 15th subsequent to the year of issuance, of the required total annual license fee, which payment shall operate, without further application, to continue such licenses and certificates in full effect during each year for which such license fee shall be paid, unless sooner surrendered or suspended or revoked.



§ 41-51-17 - Additional inspections of non-complying applicants; fees therefor

Whenever the commissioner, by his first inspection of the applicant's plant, shall find that the applicant has not complied with all the requirements of this chapter and of such rules and regulations, he shall at once notify the applicant in writing, delivered in person or by registered mail, with return receipt, specifying the particulars of such failure to comply therewith and of any further objections he may have. Upon being notified in like manner by the applicant in writing of such compliance and that such plant conforms to the requirements of this chapter and of such rules and regulations, the commissioner shall, within ten (10) days, make a similar second inspection thereof. The commissioner shall not be required to make more than two (2) of the aforesaid initial inspections of the same plant, substation and vehicles under one (1) application and the original payment of fees unless he so desires. If one (1) or two (2) inspections additional to the second inspection are desired by the applicant in effecting a compliance by him with the requirements of this chapter, such applicant shall request the same in writing and pay in advance additional inspection fees of Twenty-five Dollars ($ 25.00) for each such inspection so requested by him; for any further such inspections, he shall pay a fee of One Hundred Dollars ($ 100.00) each.

In the event such applicant shall be refused a license and such refusal be finally sustained upon any appeal, no part of the fees paid by him shall be refunded, but all such fees shall belong to the State of Mississippi, as a part of its general fund.



§ 41-51-19 - Location of plants

No new plant shall be located or constructed, or any discontinued plant reconstructed or reopened, at any place in this state inside of, or within two (2) miles of the nearest point of, the existing corporate limits of any municipality with a population in excess of five hundred (500) according to the latest federal census, or within one (1) mile of the nearest boundary of the lands owned or controlled in connection either with any state, county, township, city or town park, or boulevard, or of any public school or hospital, or of any charitable, religious or educational institution.

Any existing plant which shall, on March 26, 1964, be in operation upon a site located in, or within the distance aforesaid from, any of the places or objects designated in this section shall not be denied a license solely by reason of its location.



§ 41-51-21 - When plant may be deemed suitable or sanitary

No disposal plant or rendering plant shall be deemed a suitable or sanitary place for disposing of poultry by-products or the bodies of dead animals by any process of cooking or burning, unless it conforms to the following minimum specifications:

(a) The building must have four (4) walls complete and be provided with concrete or cement floors and with good drainage and be thoroughly sanitary in construction and maintenance. Any sewage, drainage, or waste water of any kind, if of an offensive or obnoxious character or odor, detrimental to human, animal, agricultural or aquatic life, shall not be permitted to escape therefrom until first treated as herein specified. All sewage and plant wastes shall be disposed of according to recognized and accepted sanitary engineering methods which will not create a public health hazard or unsanitary situation so as to be a nuisance.

(b) All such plants must be properly equipped and operated with steel tanks, enclosed dryers and cold water condensers. All tanks shall be airtight except proper escapes for live steam, passing through the tanks during cooking, which steam shall be condensed by use of cold water condensers. All such equipment and any other equipment which may be invented, manufactured and installed for use in disposal or rendering plants shall be so constructed and maintained as to prevent any avoidable escape of odors into the air.

(c) All skinning and dismembering of bodies shall be done within such building and in such manner and shall be so kept therein that no unnecessary annoyance shall be caused other persons by the conditions or unsightly appearance of such bodies or any parts and contents thereof, and all such bodies and all parts and contents thereof shall be disposed of within twenty-four (24) hours after delivery to such plant, by some method herein specified, except where rendered impossible by accident or other casualty preventing the operation of the plant, or except where some epidemic or act of God has caused more bodies to be accumulated than can be reasonably disposed of within such period of time by the continuous operation of the plant. In such events the plant shall be placed in operation as soon as possible and shall be operated continuously until all bodies are disposed of.

(d) Such disposal plant shall be so situated, constructed and maintained and all operations therein so conducted at all times as not to create and continue unnecessarily a public nuisance.



§ 41-51-23 - Annual inspection of plant

The commissioner, in person or by anyone authorized by him, shall inspect each plant and place licensed under this chapter, at least once each year, and as often as he may deem necessary, and shall see that the licensees and all other persons comply with this chapter and conduct such business in conformity to this chapter and to the rules and regulations made and published by him pursuant thereto.



§ 41-51-25 - Proceedings to suspend or revoke license

The commissioner shall have power to suspend for any fixed period, or to revoke, the license held by any licensee under this chapter in the event that such licensee shall violate and fail or refuse to obey any of the provisions of this chapter, or of the rules and regulations promulgated by the commissioner, or in the event the state board of health shall certify in writing to the commissioner that any particular disposal plant or rendering plant is a menace to the public health, stating the charges specifically and definitely, in which case the hearing hereinafter provided for shall be held within thirty (30) days after such charges of said board are so filed.

Before any license shall be suspended or revoked, the licensee shall be furnished with a written copy of the charges made against him and a hearing shall be had before the commissioner, or his authorized representative, at such time and place as he may fix, upon at least ten (10) days' notice in writing to the licensee, to determine whether such license shall be suspended or revoked. Such notice may be served either by registered mail, with return receipt, addressed to such licensee at the address shown in his application, or in the manner provided by law for the service of a summons. At the time and place fixed for the hearing, the licensee may appear in person and by counsel and such charges shall be deemed denied, without any answer thereto. The licensee may, however, file an answer if he so desires. Any other person whose interest would be adversely affected either by the suspension or revocation of such license or by its continuing in effect may intervene and offer evidence at such hearings. The hearing shall be conducted in a summary manner, under such procedure as the rules and regulations may prescribe, and the commissioner, or his representative, shall receive and hear all the evidence and arguments offered by both parties and shall afford the licensee full opportunity to present all defenses available to him. When a hearing under this section is conducted before a representative of the commissioner, a written report and summary of the evidence at such hearing shall be made by him to the commissioner, with recommendation for action thereon. The commissioner, after such hearing before him, or after considering such report and summary of the evidence by his representative, shall render such decision and make such order as he may deem just, either dismissing the proceedings, or suspending the license for any fixed period, or revoking the license. Such order shall be entered on his records and written notice thereof shall be forthwith mailed by registered mail, with return receipt, to or served personally upon such licensee.



§ 41-51-27 - Recorded hearing

Any licensee or other interested person, aggrieved by a decision or order of the commissioner made under the provisions of this chapter but entered without a recorded hearing, may make written request to the commissioner for a recorded hearing thereon. The commissioner shall hear such party or parties within thirty (30) days after receipt of such request and shall give not less than fifteen (15) days' written notice of the time and place of the hearing. Within thirty (30) days after such hearing the commissioner shall affirm, reverse or modify his previous action, specifying his reason therefor. Pending such hearing, and decision thereon, the commissioner shall suspend or postpone the effective date of his previous order.

The proceedings, evidence and decision or order of the commissioner in any hearing requested pursuant to the preceding paragraph shall be recorded, and any hearing ordered by the commissioner under the provisions of this chapter may, at his direction or upon the request of a party thereto, be so recorded. Nothing herein shall require the observance at any hearing of formal rules of pleading or evidence.



§ 41-51-29 - Appeals

Any licensee or other person, aggrieved by any final decision or order of the commissioner made or entered in or on such decision or order may appeal to the circuit court of the First Judicial District of Hinds County, by filing with the commissioner a petition for review within thirty (30) days from the date of such decision or order, specifying the grounds upon which he relies, and by filing with the clerk of said court a bond with such surety or sureties and in such penalty as shall be approved by the commissioner or the clerk or judge of said court, conditioned that such appellant will pay all costs of the appeal in event such appeal is unsuccessful. The state may appeal from such decision or order in like time and manner without giving bond. Such appeal, and appeal bond, shall not operate as a supersedeas, but the commissioner, or the judge of said circuit court (or any judge of the supreme court in event of appeals thereto) may grant a supersedeas upon such terms and conditions and upon such bond as may be deemed proper. All appeal and supersedeas bonds shall be payable to the state and may from time to time and upon cause shown be ordered increased or ordered replaced by other bonds with approved sureties, and may be enforced in the manner provided by law for the enforcement of other similar bonds. In perfecting such an appeal, the provisions of law respecting notice to the reporter and the allowance of bills of exception, now or hereafter in force respecting appeals from circuit courts to the supreme court, shall be applicable. The cause shall be triable as a preference cause either in term time or vacation, and at such time and place as may be fixed by the circuit judge. The appeal shall be upon the record, which shall contain the petition for review and the proceedings, evidence, and decision or order appealed from, and the same shall be signed by the commissioner or the person acting as his representative and by him transmitted forthwith to said circuit court. Such court shall hear and determine the case presented by such record, and may affirm or set aside the decision or order from which the appeal was taken and shall thereupon certify its judgment to the commissioner. In case the decision or order of the commissioner be set aside by the circuit court, such court shall enter and render such judgment, decision or order as the commissioner should have rendered, unless it be necessary, in consequence of its decision, that some decision or ruling entirely administrative or legislative in nature be made, or that some fact or question of fact not appearing in or not settled by the record be ascertained or determined, in which cases the matter shall be remanded to the commissioner for further proceedings and action or decision in accord with the judgment and direction of such circuit court from which further proceedings, action, or decision of the commissioner further appeals may be taken to the circuit court in the manner provided in this section. Costs on an appeal shall be awarded as in other cases. Any party, including the state and the commissioner, aggrieved by a final decision of said circuit court, may appeal to the supreme court in the manner provided by law.



§ 41-51-31 - Penalties

Violation of any of the provisions of this chapter, or the rules and regulations made in pursuance thereof, is hereby made a misdemeanor, and any person, upon conviction thereof, shall be punished by a fine of not less than One Hundred Dollars ($ 100.00) nor more than Five Hundred Dollars ($ 500.00).



§ 41-51-33 - Injunctive relief

The Attorney General of the State of Mississippi may bring an action in the name of the people of the State of Mississippi to enjoin the continued operation of any disposal or rendering plant found to be operating within this state for which no license has been obtained under this chapter or for which such license has been suspended or revoked.






Chapter 53 - RABIES CONTROL IN DOGS AND CATS

§ 41-53-1 - Rabies inoculation of dogs and cats required

Every person in the State of Mississippi who owns, or has in his or her possession, any dog or cat of the age of three (3) months or over shall have said dog or cat inoculated (vaccinated) against rabies as provided herein with the recommended dosage of an anti-rabic virus (vaccine) approved by the State Board of Health, and it shall be unlawful for any person within the State of Mississippi to own or have in his or her possession within the State of Mississippi any dog or cat three (3) months of age or over which has not been inoculated (vaccinated) against rabies with the approved dosage of an approved anti-rabic virus (vaccine). It shall be the duty of every person in this state so owning or having in his or her possession a dog or cat to have said dog or cat inoculated (vaccinated) immediately after said dog or cat has reached the age of three (3) months, and it shall be said person's further duty to have said dog or cat so inoculated (vaccinated) thereafter as required by the State Board of Health. For a failure to comply with this section said person shall be subject to the penalties provided in Section 41-53-13.



§ 41-53-5 - Who may administer virus

All inoculations (vaccinations) done in accordance with this chapter must be done by either a licensed veterinarian or other competent person granted a permit to administer virus (vaccine) by the state board of health.



§ 41-53-7 - Tags

It shall be the duty of the manufacturer or manufacturers contracted with to furnish virus (vaccine) to furnish with each ampoule (dose) of virus (vaccine), a suitable metal tag approved by the state board of health, which may be securely bradded to the collar of the dog inoculated (vaccinated). Said tag shall have stamped thereon the serial number of vaccination and the year in which said dog was inoculated. This tag shall be furnished to the owner when said dog is inoculated (vaccinated), and it shall be his duty to securely attach same to the collar, and each dog owned by or in the possession of any person within the State of Mississippi shall wear at all times a collar or other device which shall have securely bradded on to it the metal tag provided for above. Any such tag shall not be transferable to any dog other than the dog for which it was issued.



§ 41-53-9 - Certificate of inoculation; records

All persons administering virus (vaccine) in accordance with this chapter shall furnish the owner of each dog or cat inoculated (vaccinated) a certificate of inoculation (vaccination) for each dog or cat inoculated (vaccinated) indicating the breed of each dog or cat inoculated (vaccinated), the sex of each dog or cat inoculated (vaccinated), and the markings and the serial number of the tag attached to the collar or some other device on each dog. Persons administering virus (vaccine) in accordance with this chapter shall maintain records of each inoculation, indicating the owner of each dog or cat inoculated (vaccinated), the breed of each dog or cat inoculated (vaccinated), the sex of each dog or cat inoculated (vaccinated), and the markings and serial number of the tag furnished to the owner of each dog.



§ 41-53-11 - Dogs running at large

(1) It shall be lawful and it shall be their duty for any sheriff, conservation officer or peace officer of a county or municipality to kill any dog above the age of three (3) months found running at large on whose neck there is no such collar and tag. No action shall be maintained by the owner for such killing. However, it shall be the duty of said officer who finds a dog or dogs running at large to first keep said dog or dogs for a period of five (5) days and notify the sheriff of said county that he has said dog or dogs, giving the sheriff a description of same. If anyone proves himself to be the owner of same, he shall pay said officer the sum of fifty cents (50 cent(s) ) before the dog is delivered to the owner.

(2) It shall be the duty of any sheriff, conservation officer or peace officer of a county or municipality to kill or otherwise destroy any and all dogs above the age of three (3) months which are running at large and have not been inoculated (vaccinated) as required in this chapter.



§ 41-53-13 - Penalties

The failure or refusal of any person to comply with any of the provisions of this chapter shall constitute a misdemeanor, and the offender shall, on conviction thereof, be fined for the first offense in a sum not to exceed Five Dollars ($ 5.00) and for the second offense in a sum not to exceed Twenty-five Dollars ($ 25.00) and for the third offense a sum not to exceed Fifty Dollars ($ 50.00), together with all costs. It shall be the duty of the sheriffs, conservation officers and all peace officers of the counties and municipalities of Mississippi to enforce this chapter. It shall be the duty of the county attorneys and district attorneys of this state to prosecute all violators of this chapter.






Chapter 55 - PUBLIC AMBULANCE SERVICE

PUBLIC AMBULANCE SERVICES BY GOVERNMENTAL ENTITIES

§ 41-55-1 - Maintenance and operation of public ambulance service by political entities

The board of supervisors of any county and the governing authorities of any city, town, or any political subdivision thereof, either separately or acting in conjunction, in their discretion and upon finding that adequate public ambulance service would not otherwise be available, may own, maintain, and operate a public ambulance service as a governmental function, fix and collect charges therefor, and adopt, promulgate and enforce reasonable rules and regulations for the operation of said service. Any political subdivision, or parts thereof, acting hereunder may contract and otherwise cooperate with any department or agency of the United States Government or the State of Mississippi, or any county, city, town, or supervisors district of the same, or other counties of the State of Mississippi in carrying out any of the powers herein conferred or otherwise effectuating the purposes of Sections 41-55-1 through 41-55-11 and in so doing accept gifts, money, and other property of whatever kind.



§ 41-55-2 - Defrayal of cost of public ambulance service

The board of supervisors of counties having a population of not more than twenty-two thousand (22,000) nor less than fifteen thousand (15,000) as shown by the 1970 federal census and having an assessed valuation in excess of Twenty Million Dollars ($ 20,000,000.00) in 1970 and being traversed by Interstate Highway No. 55, may, in the discretion of the board, set aside, appropriate and expend moneys from the general fund to be used solely for defraying the cost of providing public ambulance service as authorized by Sections 41-55-1 through 41-55-11.



§ 41-55-3 - Joint service by counties and municipalities; contracts, apportionment of ownership of property and costs of operation

In acting jointly the board of supervisors of any such county acting for the county or supervisors district of the county, and the governing authorities of any city or town, acting for the city or town, are hereby authorized and empowered to contract with each other, for and on behalf of the political subdivisions or parts thereof which each represents, with respect to any and all things related to the matters and things authorized in Sections 41-55-1 through 41-55-11, and particularly to apportion and prorate the ownership of the property acquired or to be acquired in such a joint undertaking, and to determine the proportionate part of the cost of maintenance, support and operation to be assumed by each.



§ 41-55-5 - Casualty and liability insurance in connection with ambulance service; partial waiver of immunity

The governing authority of or for any such political subdivision or part thereof shall have further power and authority to obtain insurance against casualty to the property used or useful in such public ambulance service.



§ 41-55-7 - Effect of existence of adequate private ambulance service; public subsidies

If there is in operation an adequate privately run ambulance service, then the governing authorities are hereby prohibited from contracting for ambulance services to be run by the public body. The governing authorities may, however, subsidize such existing privately run ambulance service, in their discretion, if they deem necessary to keep such service in operation.



§ 41-55-9 - Maintenance and operation of ambulance service by certain hospitals

In addition to other authority specifically conferred on it or arising by necessary implication, the board of commissioners or board of trustees of any hospital owned separately or jointly by one or more of such counties, cities, towns, or supervisors districts of the same or other such counties as defined in Section 41-55-1 may, in its discretion and upon a finding that adequate ambulance service would not otherwise be available, own, operate, and maintain a public ambulance service as an integral part of its governmental function of operating and maintaining a hospital and, in so doing, shall possess and may exercise and enjoy the same authority, powers, rights, privileges and immunities with respect to the operation and maintenance of said service as it possesses and may exercise and enjoy with respect to the operation and maintenance of other departments of the hospital, including the right to fix and collect charges for such ambulance service, and to adopt, promulgate and enforce reasonable rules and regulations for the operation of said service.

In addition to the foregoing, the board of commissioners or board of trustees of any such public hospital may, in its discretion and upon a finding that adequate public ambulance service would not otherwise be available, either contract with the governing authority or authorities of one or more other such public hospitals, with the governing authority or authorities of one or more private nonprofit hospitals, or with the governing authorities of a combination of both types of hospitals as aforesaid, for the joint ownership, operation and maintenance of a public ambulance service. Moreover, the board of commissioners or board of trustees of any such public hospital, upon a further finding that it is necessary or expedient to do so, may, individually or jointly with the governing authority or authorities of either or both types of hospitals as aforesaid, organize and participate in the ownership of a nonprofit corporation organized under the laws of the State of Mississippi for the specific purpose of providing public ambulance service. Any such contract and any such charter of incorporation shall include specific provisions for retaining majority control in the public hospital or hospitals involved, to preserve and protect the funds and property of the public hospital or hospitals involved and to provide for termination of the arrangement upon reasonable notice by the public hospital or hospitals.






AIR AMBULANCE SERVICE DISTRICTS

§ 41-55-31 - Legislative declaration

It is hereby declared as a matter of legislative determination that deaths from highway traffic accidents have reached an alarming rate, that ambulance service is not readily available to many rural outposts in the state, that many deaths could be prevented if prompt medical attention were provided, and that the provision of air ambulance service would be for the general welfare of the entire population of the State.



§ 41-55-33 - Establishment of air ambulance service districts authorized; boundaries

The boards of supervisors of two or more counties are hereby authorized to act jointly in the establishment of an air ambulance service district by spreading upon their minutes by resolution their intention to create the district. The boundaries of the districts as they are established shall coincide with the nine districts of the Mississippi Highway Safety Patrol as constituted on March 29, 1971.



§ 41-55-35 - Publication of notice of intention; election

Notice of the intention to create an air ambulance service district shall be published at least three (3) times during a period of twenty-one (21) days in one (1) newspaper circulated in the county in which shall be stated the counties cooperating to create the district, the date the district shall be created, and the purpose of the district. If twenty percent (20%) or one thousand five hundred (1,500) of the qualified electors of said county shall file a written protest against the creation of said district on or before the date specified in such resolution then an election on the question of said county joining said district shall be called and held as provided by law. The determination of said issue shall be determined by a majority of the qualified electors voting in said election.



§ 41-55-37 - Board of directors established; qualifications and term

When the Governor shall have received at least two (2) such resolutions from any one (1) air ambulance service district, he shall within five (5) days appoint from the district-at-large his one (1) member of the board of directors of the district. Thereafter the board of supervisors of each county in the district which has certified to its joinder in the district shall appoint one resident of its county as its member of the board of directors of the district. The appointee may by vocation be related to the hospital or medical fields or engaged in an ambulance service but all appointments shall not be limited to persons with such backgrounds. The term of each member shall coincide with that of the appointing official, so that after the initial appointment the terms shall be for a period of four (4) years.



§ 41-55-39 - Oath of office

Each director of an air ambulance service district shall take and subscribe to the general oath of office, required by Section 268 of the Constitution of the State of Mississippi, before a chancery clerk that he will faithfully discharge the duties of the office, which oath shall be filed with the said clerk and by him preserved.



§ 41-55-41 - Compensation

If compensation is to be paid to any member of the board of directors of an air ambulance service district, it shall be paid by the district from any funds available. In no event shall such compensation exceed the sum of Twenty-two Dollars and Fifty Cents ($ 22.50) per day.



§ 41-55-43 - Officers; bond

The board of directors of an air ambulance service district shall annually elect from its number a president and a vice president of the district, and such other officers as in the judgment of the board are necessary. The president shall be the chief executive officer of the district and the presiding officer of the board, and shall have the same right to vote as any other director. The vice president shall perform all duties and exercise all powers conferred by Sections 41-55-31 through 41-55-57 upon the president when the president is absent or fails or declines to act, except the president's right to vote. The board shall also appoint a secretary and a treasurer who may or may not be members of the board, and it may combine these offices.

The treasurer shall give bond in the sum of not less than Fifty Thousand Dollars ($ 50,000.00) as set by the board of directors, and each director may be required to give bond in the sum of not less than Ten Thousand Dollars ($ 10,000.00), with sureties qualified to do business in this state. The premiums on said bonds shall be an expense of the district. The condition of each such bond shall be that the treasurer or directors will faithfully perform all duties of their offices and account for all money or other assets which shall come into his custody as treasurer or director of the district.



§ 41-55-45 - Powers of district

(1) Any air ambulance service district, through its board of directors, is hereby empowered:

(a) To develop, in conjunction with the head of any federal and/or state agency as may be involved, a plan for air ambulance services to persons within or without the district, including communications and other systems incident to the efficient performance of such services.

(b) To acquire and maintain any equipment necessary for the provision of such services.

(c) To set reasonable rates for services and charge for each ambulance call made.

(d) To establish rules and regulations for the use of air ambulance services both within and without the boundaries of the district, including cooperation with other air ambulance district organizations within the state and other emergency service agencies, including ground ambulances.

(e) To employ professional managerial, technical, and clerical help as may be needed in providing air ambulance services.

(f) To enter into agreements with ground ambulance facilities.

(g) To borrow, acting by and through the boards of supervisors of the individual counties comprising the district, a sum of money in anticipation of the revenue to be received from taxes levied by such counties for the support of the district; the boards of supervisors in so doing shall follow the requirements of Section 19-9-27.

(h) To make contracts and to execute instruments necessary or convenient to the exercise of the powers, rights, privileges, and functions conferred upon it by Sections 41-55-31 through 41-55-57.

(i) To make, or cause to be made, surveys and engineering investigations relating to the project, or related projects, for the information of the district, to facilitate the accomplishment of the purposes for which it is created.

(j) To apply for and accept grants from the United States of America, or from any corporation or agency created or designated by the United States of America, and to ratify and accept applications heretofore or hereafter made by voluntary associations to such agencies for grants to construct, maintain or operate any project or projects which hereafter may be undertaken or contemplated by said district.

(k) To do any and all other acts or things necessary, requisite or convenient to the exercising of the powers, rights, privileges or functions conferred upon it by Sections 41-55-31 through 41-55-57 or any act of law.

(2) In addition to the powers set forth in subsection (1), the board of directors of any air ambulance service district is further authorized and empowered to exercise all powers conferred upon the governing boards of emergency medical service districts under the provisions of the Emergency Medical Services Act of 1974 and amendments thereto.



§ 41-55-47 - Funds for support and maintenance of district

The board of supervisors of any county of the state which becomes a part of an air ambulance service district may levy a county-wide tax for the support and maintenance of the district in an amount not to exceed one (1) mill. Any county which desires to become a part of an air ambulance service district shall levy each year a tax of not less than one-half ( 1/2) mill on all taxable property of the county for the support and maintenance of the district or such county will not be qualified to become or remain a part of the district, with the exception that should any county desire to appropriate an equivalent sum from the general fund or other available funds of the county, as provided in Section 41-55-49, the levying of the tax shall not be mandatory.

Should the board of directors of any air ambulance service district determine that a tax levy of less than one-half ( 1/2) mill on the properties comprising the district would be sufficient to maintain and operate the district for the forthcoming fiscal year, such determination shall, by resolution, be spread upon the minutes of the board of directors, which resolution shall recite the amount of the tax levy which would suffice. A certified copy of such resolution shall be delivered to the clerk of the board of supervisors of the counties affected thereby. When so done, the board of supervisors of the counties comprising the district may for the forthcoming year levy a tax of no less than the amount of levy declared to be sufficient in such resolution without losing their qualification as members of the district.

Any tax levy made under the provisions of this section shall be used exclusively for the support and maintenance of the district and shall be made by the boards of supervisors at the time and in the manner that other county tax levies are made. The revenue provided by this section shall not, under any circumstances, be commingled with other county funds.



§ 41-55-49 - Payment to district of tax avails or appropriations; advances for preliminary expenses

The board of supervisors of each county becoming a member of an air ambulance service district shall annually, on or before March 15 of each year beginning with the calendar year in which the district is created, pay or cause to be paid to the depository of the district the total avails from the tax levied on all of the taxable property within the county for the purpose of supporting the district. Such payments shall be made and continued as long as the district remains in existence, there is need therefor and the county remains a part thereof. The board of supervisors of each county shall annually provide the district the total avails from the tax levied on all taxable property within the county for such purpose; in lieu of a tax levy the board of supervisors may appropriate an equivalent sum from the general fund or other available funds of the county.

Any municipality or county which is within the territorial limits of the district may advance funds to the district to pay the preliminary expenses of the district, including reports, organization or administration expenses, on such terms of repayment as the governing body of such municipality or county shall determine.



§ 41-55-51 - Acceptance of funds from public or private sources; repayment

The board of directors of an air ambulance service district is hereby authorized and empowered to accept grants, loans, gifts, bequests or funding from any source, public or private, that the granting agency has authority to provide, but in no circumstances shall the acceptance of any such funding obligate any district to repay a sum in excess of the avails of the tax levies set forth in Section 41-55-47.



§ 41-55-53 - Deposit of funds

All funds of an air ambulance service district shall be deposited in the bank or banks located within the district qualified as county or state depositories which the board of directors of the district desire to utilize.



§ 41-55-55 - Additional counties may join

After an air ambulance service district has been formed, any other county within the same highway patrol district or any county lying immediately adjacent to the district may join the district by the same procedure as if it were initiating the district, including the appointment of an additional member to the existing board of directors.

After a district has been in existence for at least fifteen (15) years, a county may join the district only with the approval of the board of directors of the district after the board of directors first finds that the services to the new member county will not result in an undue financial burden upon the district. The board of directors of the district may establish guidelines for the admission of new member counties but may not require a financial contribution in excess of that authorized by Section 41-55-47, Mississippi Code of 1972.



§ 41-55-57 - Rates for services

The rates for services hereunder shall be determined by the board of directors with regard to what is reasonable in the individual air ambulance service district.









Chapter 57 - VITAL STATISTICS

BUREAU ESTABLISHED

§ 41-57-1 - Bureau of vital statistics established

A bureau of vital statistics shall be established by the State Board of Health, which shall provide an adequate system for the registration of births and deaths and preservation of vital statistics on forms prescribed by said Board of Health, and which shall provide adequate methods for enforcing the laws and orders of said Board of Health relating to health matters of the state.



§ 41-57-2 - Certain persons not entitled to access to records

Records in the possession of the Mississippi Department of Health, bureau of vital statistics, which would be of no legitimate and tangible interest to a person making a request for access to such records, shall be exempt from the provisions of the Mississippi Public Records Act of 1983; provided, however, nothing in this section shall be construed to prohibit any person with a legitimate and tangible interest in such records from having access thereto.






BIRTHS AND DEATHS

§ 41-57-3 - State registrar of vital records; safeguarding of records

The secretary of the State Board of Health shall appoint the state registrar of vital records in accordance with classification standards of education and experience. It shall be his duty to carry into effect the rules, regulations and orders of the State Board of Health that are provided for the office of vital records registration. The said board shall provide for such clerical and other assistance as may be necessary, and may fix the compensation of persons thus employed within the amount appropriated for the health work by the legislature. The said board shall provide suitable apartments, properly equipped with fireproof vaults and filing cases, for the permanent and safe preservation of all official records made and returned to the office of vital records registration.



§ 41-57-5 - State may be divided into registration districts

The State Board of Health may divide the state into registration districts to provide vital statistics, defining and designating the boundaries thereof and appointing local registrars in each district.



§ 41-57-7 - Board of health to formulate a system for gathering statistics

The State Board of Health shall formulate and promulgate rules and regulations for the proper reporting and registration of morbidity and vital statistics, prescribing the method and form of making such registration.

Each application or filing made under this section shall include the Social Security number(s) of the applicant in accordance with Section 93-11-64, Mississippi Code of 1972.



§ 41-57-9 - Certificates of registrar to be prima facie evidence

Any copy of the records of birth, sickness or death, when properly certified to by the state registrar of vital statistics, to be a true copy thereof, shall be prima facie evidence in all courts and places of the facts therein stated. A facsimile signature of the registrar shall be sufficient for certification when the certificate shall have impressed thereon the seal of the Mississippi Department of Public Health.



§ 41-57-11 - Payment for birth and death certificates

(1) Each local registrar shall be paid the sum of One Dollar ($ 1.00) for each birth and each death certificate properly made out, and in the manner and on the form required by the State Board of Health. Such sum shall be paid by the board of supervisors of the county in which the births and deaths occurred, upon certification made monthly to the board of supervisors by the state registrar.

However, any local registrar shall receive only Fifty Cents (50 cent(s) ) for each birth and each death certificate sent in to the Bureau of Vital Statistics improperly completed or sent in at a later time than that fixed by the regulations of the State Board of Health.

(2) In addition to any fees established and collected by the State Board of Health for the issuance of original and copies of birth certificates, there shall be charged a fee of One Dollar ($ 1.00) for each original and each copy of a birth certificate. This additional fee shall be deposited into the Mississippi Children's Trust Fund created by Section 93-21-305 and shall be used only as set forth in Sections 93-21-301 through 93-21-311. This additional fee shall not be added to birth certificates furnished free as provided in Sections 35-3-9 and 41-57-25.



§ 41-57-13 - Corrections and amendments to death certificates; lists of deaths to be furnished to county registrar and county election commissioners

(1) Death certificate errors in the recording of personal information of the deceased may be corrected by affidavit of the informant and the funeral director of the funeral home that disposed of the body. Items in the medical certification or of a medical nature may be amended upon receipt of the specified amendment form from (a) the person originally certifying the information or, if deceased or incapacitated, from the person responsible for the completion of such items, or (b) the State Medical Examiner. All other amendments to a death certificate require adjudication by a chancery court in the county of residence of the complainant or in any chancery court district in the state if the complainant is a nonresident. In all such proceedings, the State Department of Health, the State Medical Examiner and the county medical examiner or county medical examiner investigator who certified the information shall be made defendants. No death certificate shall be changed or amended by the State Medical Examiner or any county medical examiner or county medical examiner investigator after he has resigned or been removed from his office as the State Medical Examiner, county medical examiner or county medical examiner investigator.

(2) The local registrar of births and deaths in each county in the state shall, at least monthly, supply the county registrar, the tax assessor and the chairman of the county election commission of each county a list of deaths in the counties of individuals of voting age who have not been previously listed. Such lists shall include the following information for each deceased person: full name (as recorded on the death certificate), social security number, date of death, sex, race, age and usual place of residence.

(3) No such payment as is provided for in Section 41-57-11 shall be made by the board of supervisors unless and until the local registrar shall certify that a list of all deaths of individuals of voting age has been filed with the county voting registrar, tax assessor and with the chairman of the county election commission of the last county of residence of the decedent in this state.

(4) In the event that the decedent is a female, who at the time of her death was between the ages of ten (10) and fifty (50) years old, the physician, medical examiner, coroner or other official who certifies the decedent's cause of death shall indicate, where appropriately designated, on the death certificate whether (a) the decedent was pregnant at the time of her death; (b) the decedent had given birth within the preceding ninety (90) days; or (c) the decedent had a miscarriage within the preceding ninety (90) days.



§ 41-57-14 - Social security numbers of parents required to file birth certificate

(1) If the mother was married at the time of either conception or birth, or at any time between conception and birth, the name of the husband shall be entered on the certificate of birth as the father of the child. The social security number of each parent of a child born within this state shall be furnished to the local registrar of vital records at the time of filing the certificate of birth, but such information shall not appear on the portion of the certificate to be issued as a certified copy. Such information shall be sent to the Office of Vital Records Registration of the State Department of Health along with the certificate of birth and shall be retained by the office. The information shall not be disclosed to any person except as authorized by paragraph (2) of this section or as allowed by Section 41-57-2.

(2) The Office of Vital Records Registration shall make available to the Division of Child Support Enforcement of the Mississippi Department of Human Services information concerning the names and social security numbers of the parents obtained under the requirements of paragraph (1) for the use in establishing paternity or enforcing child support obligations. Information obtained by the Division of Child Support Enforcement under this section may be used in any action or proceeding before any court, administrative tribunal, or other proceeding for the purpose of establishing paternity, establishing a child support obligation, collecting child support or locating persons owing such an obligation.



§ 41-57-15 - Board of supervisors may appropriate funds for perfecting registration of records

The board of supervisors of any county may appropriate additional funds, not to exceed Fifty Dollars ($ 50.00) per month, to be used under the direction of the State Board of Health, in perfecting the registration of vital records.



§ 41-57-19 - Proceedings to adjudicate true date of birth of person whose birth was not registered

Any person who was born in the State of Mississippi and whose birth has not been registered and who is unable to secure the proof now required by the registrar of births to register the same, may file a petition under oath in the chancery court of the county of the residence of the petition, or in any chancery court district of the state if the petitioner be a non-resident, setting out the true date of the birth of the petitioner and other facts necessary. The clerk shall issue a summons for the State Board of Health, which summons may be served on the executive secretary, the registrar of vital statistics or a duly qualified county registrar, thirty (30) days prior to the time of the hearing, to appear and contest the same. Alternatively process can be waived as provided by Section 13-3-71. The said petition may be heard by the chancellor in term time or in vacation, and the same shall not be taken as confessed, but proof shall be made of the allegation in the same. When a decree is entered adjudicating the true date of the birth of the petitioner, upon a certified copy of the decree being furnished to the registrar of vital statistics showing the true date of the birth of the petitioner, the same shall be registered upon the proper records of the State Board of Health.



§ 41-57-21 - Proceedings to correct incomplete birth certificate or birth certificate having incorrect first name, middle name, place or sex

Where there has been a bona fide effort to register a birth and the certificate thereof on file with the office of vital records does not divulge all of the information required by said certificate, or such certificate contains an incorrect first name, middle name, or sex, then the state registrar of vital records may, in his discretion, correct such certificate upon affidavit of at least two (2) reputable persons having personal knowledge of the facts in relation thereto. All other alterations shall be made as provided in Section 41-57-23. Anyone giving false information in such affidavit shall be subject to the penalties of perjury.



§ 41-57-23 - Proceedings to correct birth certificate containing major deficiencies

(1) Any petition, bill of complaint or other proceeding filed in the chancery court to: (a) change the date of birth by two (2) or more days, (b) change the surname of a child, (c) change the surname of either or both parents, (d) change the birthplace of the child because of an error or omission of such information as originally recorded, or (e) make any changes or additions to a birth certificate resulting from a legitimation, filiation or any changes not specifically authorized elsewhere by statute, shall be filed in the county of residence of the petitioner or filed in any chancery court district of the state if the petitioner be a nonresident petitioner. In all such proceedings, the State Board of Health shall be made a respondent therein, and a certified copy of the petition, bill of complaint or other proceeding shall be forwarded to the State Board of Health. Process may be served upon the State Registrar of Vital Records. The State Board of Health shall file an answer to all such proceedings within the time as provided by general law. The provisions of this section shall not apply to adoption proceedings. Upon receipt of a certified copy of a decree, which authorizes and directs the State Board of Health to alter the certificate, it shall comply with all of the provisions of such decree.

(2) (a) If a petition, bill of complaint or other proceeding is filed in the Tribal Court of the Mississippi Band of Choctaw Indians for any of the purposes described in paragraphs (a) through (e) of subsection (1) with regard to the birth certificate of a person of Mississippi Choctaw descent, the tribal court shall have the same authority as the chancery court would have to make any of those changes described in those paragraphs in subsection (1), and the State Board of Health shall comply with a decree from the tribal court in the same manner as if the decree was issued by the chancery court. In all those proceedings in the tribal court, the State Board of Health shall be made a respondent therein, and a certified copy of the petition, bill of complaint or other proceeding shall be forwarded to the State Board of Health.

(b) The Tribal Court of the Mississippi Band of Choctaw Indians is not the exclusive venue for making changes to the birth certificates of persons of Mississippi Choctaw descent, and changes to the birth certificates of persons of Mississippi Choctaw descent may also be made in proceedings in the chancery court.

(c) Nothing in this subsection shall be construed to enlarge the subject matter jurisdiction of the Tribal Court of the Mississippi Band of Choctaw Indians.

(3) If a child is born to a mother who was not married at the time of conception or birth, or at any time between conception and birth, and the natural father acknowledges paternity, the name of the father shall be added to the birth certificate if a notarized affidavit by both parents acknowledging paternity is received on the form prescribed or as provided in Section 93-9-9. The surname of the child shall be that of the father except that an affidavit filed at birth by both listed mother and father may alter this rule. In the event the mother was married at the time of conception or birth, or at any time between conception and birth, or if a father is already listed on the birth certificate, action must be taken under Section 41-57-23(1) to add or change the name of the father.

(4) (a) A signed voluntary acknowledgment of paternity is subject to the right of any signatory to rescind the acknowledgment within the earlier of:

(i) One (1) year; or

(ii) The date of a judicial proceeding relating to the child, including a proceeding to establish a support order, in which the signatory is a party.

(b) After the expiration of the one-year period specified in paragraph (a)(i) of this subsection a signed voluntary acknowledgment of paternity may be challenged in court only on the basis of fraud, duress, or material mistake of fact, with the burden of proof upon the challenger; the legal responsibilities, including child support obligations, of any signatory arising from the acknowledgment may not be suspended during the pendency of the challenge, except for good cause shown.



§ 41-57-25 - Birth certificate furnished free to armed forces volunteer

Any person who is volunteering for one of the armed forces of the United States is entitled to a certified copy of his birth certificate from the State Board of Health immediately upon application and at no expense to the applicant or his recruiting officer.



§ 41-57-27 - Penalty

Any person or persons who shall violate any rule, regulation or order of the State Board of Health relative to recording, reporting or filing information for the Bureau of Vital Statistics, or who shall willfully neglect or refuse to perform any duties imposed upon them by said orders, or who shall furnish false information for the purpose of making incorrect records for said bureau, or who shall willfully furnish false information to said bureau for the purpose of establishing a false identity, shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined not more than Five Hundred Dollars ($ 500.00) or be imprisoned in the county jail not exceeding six (6) months, or suffer both such fine and imprisonment, in the discretion of the court.



§ 41-57-31 - Certificate of birth resulting in stillbirth issued upon request of parent; parents to be notified of availability of and procedure for obtaining certificate; contents of certificate.

(1) As used in this section, the following terms shall be defined as provided in this section, unless the context otherwise requires:

(a) "Certificate of birth resulting in stillbirth" means a birth certificate issued to record and memorialize the birth of a stillborn child.

(b) "Stillbirth" or "stillborn" means an unintended, intrauterine fetal death occurring in this state after a gestational age of not less than twenty (20) completed weeks.

(2) For any stillborn child in this state, the Bureau of Vital Statistics shall issue a certificate of birth resulting in stillbirth upon the request of a parent named on the death certificate, within sixty (60) days of the date of the request. A parent may request the Bureau of Vital Statistics to issue a certificate of birth resulting in stillbirth without regard to whether the death occurred on, before, or after July 1, 2007, and without regard to the date on which the death certificate was issued.

(3) The person who is required to file a death certificate under this chapter shall advise the parent or parents of a stillborn child:

(a) That a parent may, but is not required to, request the preparation of a certificate of birth resulting in stillbirth;

(b) That a parent may obtain a certificate of birth resulting in stillbirth by contacting the Bureau of Vital Statistics to request the certificate and paying the required fee; and

(c) How a parent may contact the Bureau of Vital Statistics to request a certificate of birth resulting in stillbirth.

(4) A parent may provide a name for a stillborn child on the request for a certificate of birth resulting in stillbirth. The name of the stillborn child provided on or later added by amendment to the certificate shall be the same name as placed on the original or amended death certificate. If the requesting parent does not wish to provide a name, the Bureau of Vital Statistics shall fill in the certificate with the name "baby boy" or "baby girl" and the last name of the parent.

(5) Not later than September 1, 2007, the State Department of Health shall prescribe the form and content of a certificate of birth resulting in stillbirth and shall specify the information necessary to prepare the certificate. In addition to any other information required to be on the certificate, the certificate shall include:

(a) The date of the stillbirth;

(b) The county in which the stillbirth occurred;

(c) The state file number of the corresponding death certificate; and

(d) The following statement: "This certificate is not proof of live birth."

(6) Upon issuance of a certificate of birth resulting in stillbirth to a parent, the Bureau of Vital Statistics shall file an exact copy of the certificate with the local registrar of the registration district in which the stillbirth occurred. The local registrar shall file the certificate of birth resulting in stillbirth with the death certificate.

(7) The Bureau of Vital Statistics may not use a certificate of birth resulting in stillbirth to calculate live birth statistics.

(8) The State Board of Health may adopt any rules or regulations necessary to administer this section.






MARRIAGES

§ 41-57-41 - Repealed

[Laws, 1926, ch. 164; Laws, 1928, ch. 132]



§ 41-57-43 - State registrar of vital statistics; safeguarding of records

It shall be the duty of the state registrar of vital statistics, in addition to the duties now required of him by law, to carry into effect the provisions of law relating to registration of marriages and the rules, regulations and orders of the State Board of Health which may be promulgated pursuant to Section 41-57-45. The said State Board of Health shall provide for such clerical and other assistance as may be necessary, and may fix the compensation of persons thus employed. The said board shall provide suitable apartments properly equipped with fireproof vault and filing cases for the permanent and safe preservation of all official records made and returned to said bureau.



§ 41-57-45 - Repealed

[Laws, 1926, ch. 164; Laws, 1928, ch. 132]



§ 41-57-47 - Certificates of registrar to be prima facie evidence

Any copy of the records of marriages, when properly certified by the State Registrar of Vital Statistics to be a true copy thereof, shall be taken and received as prima facie evidence of the facts therein stated in all courts of this state. For any such certified copy, the applicant shall pay to the Bureau of Vital Statistics such fee for transactions as prescribed by the State Board of Health, which fees shall be paid into the State Treasury within sixty (60) days from the receipt thereof.



§ 41-57-48 - Statistical record of marriage; completion; filing; recording fee

(1) For each marriage performed in this state, a record entitled "Statistical Record of Marriage" shall be filed with the office of vital records registration of the State Board of Health by the circuit clerk who issued the marriage license and shall be registered if it has been completed and filed in accordance with this section.

(2) The circuit clerk who issues the marriage license shall complete the statistical record (except for the section relating to the ceremony) on a form prescribed and furnished by the State Board of Health and shall sign it. The record shall be prepared on the basis of information obtained from the parties to be married, and both the bride and the groom shall sign the record certifying that the information about themselves is correct.

(3) The person who performs the marriage ceremony shall complete and sign the section relating to the ceremony and shall return the record to the circuit clerk who issued the license within five (5) days after the ceremony.

(4) The circuit clerk, on or before the tenth day of each calendar month, shall forward to the State Board of Health all completed records returned to him during the preceding month.

(5) The circuit clerk shall receive a recording fee of one dollar ($ 1.00) for each marriage record prepared and forwarded by him to the State Board of Health. This fee shall be collected from the applicants for the license together with, and in addition to, the fee for the license and shall be deposited in the county treasury. The recording fees shall be paid to the circuit clerk out of the county treasury once each six (6) months on order of the board of supervisors, upon certification by the office of vital records registration of the number of marriage records filed.



§ 41-57-57 - Circuit clerks to compile data on marriages

In order to secure records of marriages and births in the several counties in this state from the earliest records down to the present time, the State Board of Health is hereby authorized and empowered to make contract with the circuit clerks or others of this state to compile for the bureau of vital statistics complete lists of marriages in the various counties from the earliest records down to the present time. In order to complete these records by securing records of said marriages in all said counties, the State Board of Health is hereby authorized and empowered to deposit all moneys received as fees for certified copies of births, deaths and marriages in the state treasury in a separate account to be used for the completion of the vital statistics on marriages in the various counties, and for clerical expenses and other expenses necessary for completion and issuance of birth records. Said fund shall be paid out for said purposes only on voucher issued for these purposes by the State Board of Health. When said statistics of past marriages in the several counties shall have been completed and paid for, then all of said funds that may remain on hand and all other such funds collected for certified copies of birth, death and marriage records thereafter may be used for the completion of birth records.



§ 41-57-59 - Penalty

Any person or persons who shall violate any of the provisions of Sections 41-57-41 through 41-57-57, or any rule, regulation or order of the state board of health relative to the making of said reports, as to reporting, recording or filing the information for the bureau of vital statistics on marriages, or who shall fail, neglect or refuse to perform any of the duties imposed by said order, rules or regulations, or shall furnish false information for the purpose of making incorrect records for said bureau, shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined not more than Five Hundred Dollars ($ 500.00) or be imprisoned in the county jail not exceeding six (6) months, or shall suffer both such fine and imprisonment, at the discretion of said court.









Chapter 58 - MEDICAL RADIATION TECHNOLOGY

§ 41-58-1 - Definitions [Repealed effective July 1, 2015]

As used in this chapter:

(a) "Department" means the Mississippi State Department of Health.

(b) "Licensed practitioner" means a person licensed or otherwise authorized by law to practice medicine, dentistry, chiropractic, osteopathy or podiatry, or a licensed nurse practitioner or physician assistant.

(c) "Ionizing radiation" means x-rays and gamma rays, alpha and beta particles, high speed electrons, neutrons and other nuclear particles.

(d) "X-radiation" means penetrating electromagnetic radiation with wavelengths shorter than ten (10) nanometers produced by bombarding a metallic target with fast electrons in a vacuum.

(e) "Supervision" means responsibility for, and control of, quality radiation safety and protection, and technical aspects of the application of ionizing radiation to human beings for diagnostic and/or therapeutic purposes.

(f) "Medical radiation technology" means the science and art of applying ionizing radiation to human beings for diagnostic and/or therapeutic purposes. The four (4) specialized disciplines of medical radiation technology are diagnostic radiologic technology, nuclear medicine technology, radiation therapy and limited x-ray machine operator.

(g) "Radiologic technologist" means a person other than a licensed practitioner who has passed a national certification examination recognized by the department such as the American Registry of Radiologic Technologists examination or its equivalent, who applies x-radiation or ionizing radiation to any part of the human body for diagnostic purposes and includes the administration of parenteral and enteral contrast media and administration of other medications or procedures incidental to radiologic examinations.

(h) "Nuclear medicine technologist" means a person other than a licensed practitioner who has passed a national certification examination recognized by the department such as the American Registry of Radiologic Technologists examination or the Nuclear Medicine Technology Certification Board examination or its equivalent, who performs in vivo imaging and measurement procedures and in vitro nonimaging laboratory studies, prepares radiopharmaceuticals, and administers diagnostic/therapeutic doses of radiopharmaceuticals to human beings while under the supervision of a licensed practitioner who is licensed to possess and use radioactive material.

(i) "Radiation therapist" means a person other than a licensed practitioner who has passed a national certification examination recognized by the department such as the American Registry of Radiologic Technologists examination or its equivalent, who applies x-radiation and the ionizing radiation emitted from particle accelerators, cobalt sixty (60) units and sealed sources of radioactive material to human beings for therapeutic purposes while under the supervision of a licensed radiation oncologist or a board certified radiologist who is licensed to possess and use radioactive material.

(j) "Limited x-ray machine operator" means a person other than a licensed practitioner or radiologic technologist who is issued a permit by the State Board of Medical Licensure to perform medical radiation technology limited to specific radiographic procedures on certain parts of the human anatomy, specifically the chest, abdomen and skeletal structures, and excluding fluoroscopic, both stationary and mobile (C-arm), and contrast studies, computed tomography, nuclear medicine, radiation therapy studies and mammography.

(k) "Council" means the Medical Radiation Advisory Council created under Section 41-58-3.

This section shall stand repealed on July 1, 2015.



§ 41-58-3 - Adoption, etc., of rules and regulations; requirements for operation of medical radiation technology machines; maintenance of records by facilities; continuing education requirements for operators; registration requirements [Repealed effective July 1, 2015]

(1) The department shall have full authority to adopt such rules and regulations not inconsistent with the laws of this state as may be necessary to effectuate the provisions of this chapter, and may amend or repeal the same as may be necessary for such purposes.

(2) There shall be established a Medical Radiation Advisory Council to be appointed as provided in this section. The council shall consist of nine (9) members as follows:

(a) One (1) radiologist who is an active practitioner and member of the Mississippi Radiological Society;

(b) One (1) licensed family physician;

(c) One (1) licensed practitioner;

(d) Two (2) registered radiologic technologists;

(e) One (1) nuclear medicine technologist;

(f) One (1) radiation therapist;

(g) One (1) radiation physicist;

(h) One (1) hospital administrator; and

(i) The State Health Officer, or his designee, who shall serve as ex officio chairman with no voting authority.

(3) The department shall, following the recommendations from the appropriate professional state societies and organizations, including the Mississippi Radiological Society, the Mississippi Society of Radiologic Technologists, and the Mississippi State Nuclear Medicine Society, and other nominations that may be received from whatever source, appoint the members of the council as soon as possible after the effective date of subsections (2) and (3) of this section. Any person serving on the council who is a practitioner of a profession or occupation required to be licensed, credentialed or certified in the state shall be a holder of an appropriate license, credential or certificate issued by the state. All members of the council shall be residents of the State of Mississippi. The council shall promulgate such rules and regulations by which it shall conduct its business. Members of the council shall receive no salary for services performed on the council but may be reimbursed for their reasonable and necessary actual expenses incurred in the performance of the same, from funds provided for such purpose. The council shall assist and advise the department in the development of regulations and standards to effectuate the provisions of this chapter.

(4) A radiologic technologist, nuclear medicine technologist or radiation therapist shall not apply ionizing or x-radiation or administer radiopharmaceuticals to a human being or otherwise engage in the practice of medical radiation technology unless the person possesses a valid registration issued by the department under the provisions of this chapter.

(5) The department may issue a temporary registration to practice a specialty of medical radiation technology to any applicant who has completed an approved program, who has complied with the provisions of this chapter, and is awaiting examination for that specialty. This registration shall convey the same rights as the registration for which the applicant is awaiting examination and shall be valid for one (1) six-month period.

(6) The department may charge a registration fee of not more than Fifty Dollars ($ 50.00) biennially to each person to whom it issues a registration under the provisions of this chapter.

(7) Registration with the department is not required for:

(a) A student enrolled in and participating in an accredited course of study approved by the department for diagnostic radiologic technology, nuclear medicine technology or radiation therapy, who as a part of his clinical course of study applies ionizing radiation to a human being while under the supervision of a licensed practitioner, registered radiologic technologist, registered nuclear medicine technologist or registered radiation therapist;

(b) Laboratory personnel who use radiopharmaceuticals for in vitro studies;

(c) A dental hygienist or a dental assistant who is not a radiologic technologist, nuclear medicine technologist or radiation therapist, who possesses a radiology permit issued by the Board of Dental Examiners and applies ionizing radiation under the specific direction of a licensed dentist;

(d) A chiropractic assistant who is not a radiologic technologist, nuclear medicine technologist or radiation therapist, who possesses a radiology permit issued by the Board of Chiropractic Examiners and applies ionizing radiation under the specific direction of a licensed chiropractor;

(e) An individual who is permitted as a limited x-ray machine operator by the State Board of Medical Licensure and applies ionizing radiation in a physician's office, radiology clinic or a licensed hospital in Mississippi under the specific direction of a licensed practitioner; and

(f) A student enrolled in and participating in an accredited course of study for diagnostic radiologic technology, nuclear medicine technology or radiation therapy and is employed by a physician's office, radiology clinic or a licensed hospital in Mississippi and applies ionizing radiation under the specific direction of a licensed practitioner.

(8) Nothing in this chapter is intended to limit, preclude, or otherwise interfere with the practices of a licensed practitioner who is duly licensed or registered by the appropriate agency of the State of Mississippi, provided that the agency specifically recognizes that the procedures covered by this chapter are within the scope of practice of the licensee or registrant.

(9) (a) If any radiologic technologist, nuclear medicine technologist or radiation therapist violates any provision of this chapter or the regulations adopted by the department, the department shall suspend or revoke the registration and practice privileges of the person or issue other disciplinary actions in accordance with statutory procedures and rules and regulations of the department.

(b) If any person violates any provision of this chapter, the department shall issue a written warning to the licensed practitioner or medical institution that employs the person; and if that person violates any provision of this chapter again within three (3) years after the first violation, the department may suspend or revoke the permit or registration for the x-radiation and ionizing equipment of the licensed practitioner or medical institution that employs the person, in accordance with statutory procedures and rules and regulations of the department regarding suspension and revocation of those permits or registrations.

(10) This section shall stand repealed on July 1, 2015.



§ 41-58-5 - Continuing education requirements; completion; fees [Repealed effective July 1, 2015]

(1) Each registered radiologic technologist, registered nuclear medicine technologist and registered radiation therapist shall submit evidence to the department of completing twenty-four (24) hours of continuing education in a two-year period as described in the rules and regulations of the department.

(2) Each limited x-ray machine operator who is first employed to apply ionizing radiation in the State of Mississippi shall complete twelve (12) hours of education in radiologic technology, with six (6) of those hours specifically in radiation protection, not later than twelve (12) months after the date of his or her employment to apply ionizing radiation, and shall thereafter submit evidence to the State Board of Medical Licensure of completing twelve (12) hours of continuing education in a two-year period as described in the rules and regulations of the State Board of Medical Licensure. Six (6) of the continuing education hours must be in radiation protection.

(3) Each individual who is exempt from registration under paragraph (d) of Section 41-58-3(7) shall complete twelve (12) hours of continuing education in a two-year period as described in the rules and regulations of the department. Six (6) of the continuing education hours must be in radiation protection.

(4) Each individual who is exempt from registration under paragraph (d) of Section 41-58-3(7) and who is first employed to apply ionizing radiation in the State of Mississippi shall complete twelve (12) hours of education in radiologic technology, with six (6) of those hours specifically in radiation protection, not later than twelve (12) months after the date of his or her employment to apply ionizing radiation.

(5) The department shall approve training sessions that will provide the continuing education required under this section in each of the junior/community college districts in the state, with at least one (1) training session being held during each quarter of the year.

(6) The Board of Chiropractic Examiners and the State Board of Medical Licensure may charge a fee of not more than Fifty Dollars ($ 50.00) biennially to each individual whom the board certifies as having completed the continuing education requirements of this section.

(7) This section shall stand repealed on July 1, 2015.



§ 41-58-7 - State Board of Medical Licensure authorized to license and regulate practice of radiologist assistants; radiologists authorized to use services of radiologist assistants to practice radiology assistance under their supervision; board shall promulgate rules and regulations including qualifications for licensure, scope of practice, discipline, and fees; requirements for licensure; radiologist assistants prohibited from interpreting images, making diagnoses, or prescribing medications or therapies

(1) The State Board of Medical Licensure shall license and regulate the practice of radiologist assistants in accordance with the provisions of this section.

(2) A radiologist may use the services of a radiologist assistant to practice radiology assistance under the supervision of the radiologist, provided that the radiologist assistant is duly qualified and licensed as provided in this section.

(3) The board shall promulgate and publish reasonable rules and regulations necessary to enable it to discharge its functions and enforce the provisions of law regulating the practice of radiologist assistants. Those rules and regulations shall include, but are not limited to: qualifications for licensure for radiologist assistants; scope of practice of radiologist assistants; supervision of radiologist assistants; identification of radiologist assistants; grounds for disciplinary actions and discipline of radiologist assistants; and setting and charging reasonable fees for licensure and license renewals for radiologist assistants.

(4) Those rules and regulations adopted by the board pertaining to the scope of practice and the educational qualifications necessary to practice as a radiologist assistant shall be consistent with guidelines adopted by the American College of Radiology, the American Society of Radiologic Technologists, and the American Registry of Radiologic Technologists.

(5) Applicants for licensure as a radiologist assistant must be: (a) credentialed to provide radiology services under the supervision of a radiologist; (b) a radiologic technologist registered under Sections 41-58-1 through 41-58-5; and (c) certified and registered with the American Registry of Radiologic Technologists.

(6) A radiologist assistant may not interpret images, make diagnoses or prescribe medications or therapies.






Chapter 59 - EMERGENCY MEDICAL SERVICES

§ 41-59-1 - Title

This chapter shall be cited as the "Emergency Medical Services Act of 1974."



§ 41-59-3 - Definitions

As used in this chapter, unless the context otherwise requires, the term:

(a) "Ambulance" means any privately or publicly owned land or air vehicle that is especially designed, constructed, modified or equipped to be used, maintained and operated upon the streets, highways or airways of this state to assist persons who are sick, injured, wounded, or otherwise incapacitated or helpless;

(b) "Permit" means an authorization issued for an ambulance vehicle and/or a special use EMS vehicle as meeting the standards adopted under this chapter;

(c) "License" means an authorization to any person, firm, corporation, or governmental division or agency to provide ambulance services in the State of Mississippi;

(d) "Emergency medical technician" means an individual who possesses a valid emergency medical technician's certificate issued under the provisions of this chapter;

(e) "Certificate" means official acknowledgment that an individual has successfully completed (i) the recommended basic emergency medical technician training course referred to in this chapter which entitles that individual to perform the functions and duties of an emergency medical technician, or (ii) the recommended medical first responder training course referred to in this chapter which entitles that individual to perform the functions and duties of a medical first responder;

(f) "Board" means the State Board of Health;

(g) "Department" means the State Department of Health, Division of Emergency Medical Services;

(h) "Executive officer" means the Executive Officer of the State Board of Health, or his designated representative;

(i) "First responder" means a person who uses a limited amount of equipment to perform the initial assessment of and intervention with sick, wounded or otherwise incapacitated persons;

(j) "Medical first responder" means a person who uses a limited amount of equipment to perform the initial assessment of and intervention with sick, wounded or otherwise incapacitated persons who (i) is trained to assist other EMS personnel by successfully completing, and remaining current in refresher training in accordance with, an approved "First Responder: National Standard Curriculum" training program, as developed and promulgated by the United States Department of Transportation; (ii) is nationally registered as a first responder by the National Registry of Emergency Medical Technicians; and (iii) is certified as a medical first responder by the State Department of Health, Division of Emergency Medical Services;

(k) "Invalid vehicle" means any privately or publicly owned land or air vehicle that is maintained, operated and used only to transport persons routinely who are convalescent or otherwise nonambulatory and do not require the service of an emergency medical technician while in transit;

(l) "Special use EMS vehicle" means any privately or publicly owned land, water or air emergency vehicle used to support the provision of emergency medical services. These vehicles shall not be used routinely to transport patients;

(m) "Trauma care system" or "trauma system" means a formally organized arrangement of health care resources that has been designated by the department by which major trauma victims are triaged, transported to and treated at trauma care facilities;

(n) "Trauma care facility" or "trauma center" means a hospital located in the State of Mississippi or a Level I trauma care facility or center located in a state contiguous to the State of Mississippi that has been designated by the department to perform specified trauma care services within a trauma care system pursuant to standards adopted by the department;

(o) "Trauma registry" means a collection of data on patients who receive hospital care for certain types of injuries. Such data are primarily designed to ensure quality trauma care and outcomes in individual institutions and trauma systems, but have the secondary purpose of providing useful data for the surveillance of injury morbidity and mortality;

(p) "Emergency medical condition" means a medical condition manifesting itself by acute symptoms of sufficient severity, including severe pain, psychiatric disturbances and/or symptoms of substance abuse, such that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual (or, with respect to a pregnant woman, the health of the woman or her unborn child) in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part;

(q) "Emergency medical call" means a situation that is presumptively classified at time of dispatch to have a high index of probability that an emergency medical condition or other situation exists that requires medical intervention as soon as possible to reduce the seriousness of the situation, or when the exact circumstances are unknown, but the nature of the request is suggestive of a true emergency where a patient may be at risk;

(r) "Emergency response" means responding immediately at the basic life support or advanced life support level of service to an emergency medical call. An immediate response is one in which the ambulance supplier begins as quickly as possible to take the steps necessary to respond to the call;

(s) "Emergency mode" means an ambulance or special use EMS vehicle operating with emergency lights and warning siren (or warning siren and air horn) while engaged in an emergency medical call.



§ 41-59-5 - Establishment and administration of program

(1) The State Board of Health shall establish and maintain a program for the improvement and regulation of emergency medical services (hereinafter EMS) in the State of Mississippi. The responsibility for implementation and conduct of this program shall be vested in the State Health Officer of the State Board of Health along with such other officers and boards as may be specified by law or regulation.

(2) The board shall provide for the regulation and licensing of public and private ambulance service, inspection and issuance of permits for ambulance vehicles, training and certification of EMS personnel, including drivers and attendants, the development and maintenance of a statewide EMS records program, development and adoption of EMS regulations, the coordination of an EMS communications system, and other related EMS activities.

(3) The board is authorized to promulgate and enforce such rules, regulations and minimum standards as needed to carry out the provisions of this chapter.

(4) The board is authorized to receive any funds appropriated to the board from the Emergency Medical Services Operating Fund created in Section 41-59-61 and is further authorized, with the Emergency Medical Services Advisory Council acting in an advisory capacity, to administer the disbursement of such funds to the counties, municipalities and organized emergency medical service districts and the utilization of such funds by the same, as provided in Section 41-59-61.

(5) The department acting as the lead agency, in consultation with and having solicited advice from the EMS Advisory Council, shall develop a uniform nonfragmented inclusive statewide trauma care system that provides excellent patient care. It is the intent of the Legislature that the purpose of this system is to reduce death and disability resulting from traumatic injury, and in order to accomplish this goal it is necessary to assign additional responsibilities to the department. The department is assigned the responsibility for creating, implementing and managing the statewide trauma care system. The department shall be designated as the lead agency for trauma care systems development. The department shall develop and administer trauma regulations that include, but are not limited to, the Mississippi Trauma Care System Plan, trauma system standards, trauma center designations, field triage, interfacility trauma transfer, EMS aero medical transportation, trauma data collection, trauma care system evaluation and management of state trauma systems funding. The department shall promulgate regulations specifying the methods and procedures by which Mississippi-licensed acute care facilities shall participate in the statewide trauma system. Those regulations shall include mechanisms for determining the appropriate level of participation for each facility or class of facilities. The department shall also adopt a schedule of fees to be assessed for facilities that choose not to participate in the statewide trauma care system, or which participate at a level lower than the level at which they are capable of participating. The fees paid under this provision shall be for the exclusive benefit of the statewide trauma care system and shall not lapse into the State General Fund. The department shall promulgate rules and regulations necessary to effectuate this provision by September 1, 2008, with an implementation date of September 1, 2008. The department shall take the necessary steps to develop, adopt and implement the Mississippi Trauma Care System Plan and all associated trauma care system regulations necessary to implement the Mississippi trauma care system. The department shall cause the implementation of both professional and lay trauma education programs. These trauma educational programs shall include both clinical trauma education and injury prevention. As it is recognized that rehabilitation services are essential for traumatized individuals to be returned to active, productive lives, the department shall coordinate the development of the inclusive trauma system with the Mississippi Department of Rehabilitation Services and all other appropriate rehabilitation systems.

(6) The State Board of Health is authorized to receive any funds appropriated to the board from the Mississippi Trauma Care System Fund created in Section 41-59-75. It is further authorized, with the Emergency Medical Services Advisory Council and the Mississippi Trauma Advisory Committee acting in advisory capacities, to administer the disbursements of those funds according to adopted trauma care system regulations. Any Level I trauma care facility or center located in a state contiguous to the State of Mississippi that participates in the Mississippi trauma care system and has been designated by the department to perform specified trauma care services within the trauma care system under standards adopted by the department shall receive a reasonable amount of reimbursement from the department for the cost of providing trauma care services to Mississippi residents whose treatment is uncompensated.

(7) In addition to the trauma-related duties provided for in this section, the Board of Health shall develop a plan for the delivery of services to Mississippi burn victims through the existing trauma care system of hospitals. Such plan shall be operational by July 1, 2005, and shall include:

(a) Systems by which burn patients will be assigned or transferred to hospitals capable of meeting their needs;

(b) Until the Mississippi Burn Center established at the University of Mississippi Medical Center under Section 37-115-45 is operational, procedures for allocating funds appropriated from the Mississippi Burn Care Fund to hospitals that provide services to Mississippi burn victims; and

(c) Such other provisions necessary to provide burn care for Mississippi residents, including reimbursement for travel, lodging, if no free lodging is available, meals and other reasonable travel-related expenses incurred by burn victims, family members and/or caregivers, as established by the State Board of Health through rules and regulations.

After the Mississippi Burn Center established at the University of Mississippi Medical Center under Section 37-115-45 is operational, the Board of Health shall revise the plan to include the Mississippi Burn Center.



§ 41-59-7 - Advisory council

(1) There is created an emergency medical services advisory council to consist of the following members who shall be appointed by the Governor:

(a) One (1) licensed physician to be appointed from a list of nominees presented by the Mississippi Trauma Committee, American College of Surgeons;

(b) One (1) licensed physician to be appointed from a list of nominees who are actively engaged in rendering emergency medical services presented by the Mississippi State Medical Association;

(c) One (1) registered nurse whose employer renders emergency medical services, to be appointed from a list of nominees presented by the Mississippi Nurses Association;

(d) Two (2) hospital administrators who are employees of hospitals which provide emergency medical services, to be appointed from a list of nominees presented by the Mississippi Hospital Association;

(e) Two (2) operators of ambulance services;

(f) Three (3) officials of county or municipal government;

(g) One (1) licensed physician to be appointed from a list of nominees presented by the Mississippi Chapter of the American College of Emergency Physicians;

(h) One (1) representative from each designated trauma care region, to be appointed from a list of nominees submitted by each region;

(i) One (1) registered nurse to be appointed from a list of nominees submitted by the Mississippi Emergency Nurses Association;

(j) One (1) EMT-Paramedic whose employer renders emergency medical services in a designated trauma care region;

(k) One (1) representative from the Mississippi Department of Rehabilitation Services;

(l) One (1) member who shall be a person who has been a recipient of trauma care in Mississippi or who has an immediate family member who has been a recipient of trauma care in Mississippi;

(m) One (1) licensed neurosurgeon to be appointed from a list of nominees presented by the Mississippi State Medical Association;

(n) One (1) licensed physician with certification or experience in trauma care to be appointed from a list of nominees presented by the Mississippi Medical and Surgical Association;

(o) One (1) representative from the Mississippi Firefighters Memorial Burn Association, to be appointed by the association's governing body; and

(p) One (1) representative from the Mississippians for Emergency Medical Services, to be appointed by the association's governing body.

The terms of the advisory council members shall begin on July 1, 1974. Four (4) members shall be appointed for a term of two (2) years, three (3) members shall be appointed for a term of three (3) years, and three (3) members shall be appointed for a term of four (4) years. Thereafter, members shall be appointed for a term of four (4) years. The executive officer or his designated representative shall serve as ex officio chairman of the advisory council. Advisory council members may hold over and shall continue to serve until a replacement is named by the Governor.

The advisory council shall meet at the call of the chairman at least annually. For attendance at such meetings, the members of the advisory council shall be reimbursed for their actual and necessary expenses including food, lodging and mileage as authorized by law, and they shall be paid per diem compensation authorized under Section 25-3-69.

The advisory council shall advise and make recommendations to the board regarding rules and regulations promulgated pursuant to this chapter.

(2) There is created a committee of the Emergency Medical Services Advisory Council to be named the Mississippi Trauma Advisory Committee (hereinafter "MTAC"). This committee shall act as the advisory body for trauma care system development and provide technical support to the department in all areas of trauma care system design, trauma standards, data collection and evaluation, continuous quality improvement, trauma care system funding, and evaluation of the trauma care system and trauma care programs. The membership of the Mississippi Trauma Advisory Committee shall be comprised of Emergency Medical Services Advisory Council members appointed by the chairman.



§ 41-59-9 - License and permit required

From and after October 1, 1974, no person, firm, corporation, association, county, municipality, or metropolitan government or agency, either as owner, agent or otherwise, shall hereafter furnish, operate, conduct, maintain, advertise or otherwise engage in the business of service of transporting patients upon the streets, highways or airways of Mississippi unless he holds a currently valid license and permit, for each ambulance, issued by the board.



§ 41-59-11 - Application for license

Application for license shall be made to the board by private firms or nonfederal governmental agencies. The application shall be made upon forms in accordance with procedures established by the board and shall contain the following:

(a) The name and address of the owner of the ambulance service or proposed ambulance service;

(b) The name in which the applicant is doing business or proposes to do business;

(c) A description of each ambulance including the make, model, year of manufacture, motor and chassis numbers, color scheme, insignia, name, monogram or other distinguishing characteristics to be used to designate applicant's ambulance;

(d) The location and description of the place or places from which the ambulance service is intended to operate; and

(e) Such other information as the board shall deem necessary.

Each application for a license shall be accompanied by a license fee to be fixed by the board, which shall be paid to the board.



§ 41-59-13 - Issuance of license

The board shall issue a license which shall be valid for a period of one (1) year when it determines that all the requirements of this chapter have been met.



§ 41-59-15 - Periodic inspections

Subsequent to issuance of any license, the board shall cause to be inspected each ambulance service, including ambulances, equipment, personnel, records, premises and operational procedures whenever such inspection is deemed necessary, but in any event not less than two (2) times each year. The periodic inspection herein required shall be in addition to any other state or local safety or motor vehicle inspections required for ambulances or other motor vehicles provided by law or ordinance.



§ 41-59-17 - Suspension or revocation of license; renewal

(1) The board is hereby authorized to suspend or revoke a license whenever it determines that the holder no longer meets the requirements prescribed for operating an ambulance service.

(2) A license issued under this chapter may be renewed upon payment of a renewal fee to be fixed by the board, which shall be paid to the board. Renewal of any license issued under the provisions of this chapter shall require conformance with all the requirements of this chapter as upon original licensing.



§ 41-59-19 - Changes of ownership

The board is authorized to provide for procedures to be utilized in acting on changes of ownership in accordance with regulations established by the board.



§ 41-59-21 - Licensee to conform with local laws or regulations

The issuance of a license shall not be construed to authorize any person, firm, corporation or association to provide ambulance services or to operate any ambulance not in conformity with any ordinance or regulation enacted by any county, municipality or special purpose district or authority.



§ 41-59-23 - Ambulance permit

(1) Before a vehicle can be operated as an ambulance, its licensed owner must apply for and receive an ambulance permit issued by the board for such vehicle. Application shall be made upon forms and according to procedures established by the board. Each application for an ambulance permit shall be accompanied by a permit fee to be fixed by the board, which shall be paid to the board. Prior to issuing an original or renewal permit for an ambulance, the vehicle for which the permit is issued shall be inspected and a determination made that the vehicle meets all requirements as to vehicle design, sanitation, construction, medical equipment and supplies set forth in this chapter and regulations promulgated by the board. Permits issued for ambulance shall be valid for a period not to exceed one (1) year.

(2) The board is hereby authorized to suspend or revoke an ambulance permit any time it determines that the vehicle and/or its equipment no longer meets the requirements specified by this chapter and regulations promulgated by the board.

(3) The board may issue temporary permits valid for a period not to exceed ninety (90) days for ambulances not meeting required standards when it determines the public interest will thereby be served.

(4) When a permit has been issued for an ambulance as specified herein, the ambulance records relating to maintenance and operation of such ambulance shall be open to inspection by a duly authorized representative of the board during normal working hours.

(5) An ambulance permit issued under this chapter may be renewed upon payment of a renewal fee to be fixed by the board, which shall be paid to the board. Renewal of any ambulance permit issued under the provisions of this chapter shall require conformance with all requirements of this chapter.



§ 41-59-25 - Standards for ambulance vehicles

(1) Standards for the design, construction, equipment, sanitation and maintenance of ambulance vehicles shall be developed by the board with the advice of the advisory council. Each standard may be revised as deemed necessary by the board when it determines, with the advice of the advisory council, that such will be in the public interest. However, standards for design and construction shall not take effect until July 1, 1979; and such standards when promulgated shall substantially conform to any pertinent recommendations and criteria established by the American College of Surgeons and the National Academy of Sciences, and shall be based on a norm that the ambulance shall be sufficient in size to transport one (1) litter patient and an emergency medical technician with space around the patient to permit a technician to administer life supporting treatment to at least one (1) patient during transit.

(2) On or after July 1, 1975, each ambulance shall have basic equipment determined essential by the board with the advice of the advisory council.

(3) Standards governing the sanitation and maintenance of ambulance vehicles shall require that the interior of the vehicle and the equipment therein be maintained in a manner that is safe, sanitary, and in good working order at all times.

(4) Standards for the design, construction, equipment and maintenance of special use EMS vehicles shall be developed by the board with advice of the advisory council.



§ 41-59-27 - Insurance

There shall be at all times in force and effect on any ambulance vehicle operating in this state insurance issued by an insurance company licensed to do business in this state, which shall provide coverage:

(a) For injury to or death of individuals resulting from any cause for which the owner of said ambulance would be liable regardless of whether the ambulance was being driven by the owner or his agent; and

(b) Against damage to the property of another, including personal property.

The minimum amounts of such insurance coverage shall be determined by the board with the advice of the advisory council, except that the minimum coverage shall not be less than Twenty-five Thousand Dollars ($ 25,000.00) for bodily injury to or death of one (1) person in any one (1) accident, Fifty Thousand Dollars ($ 50,000.00) for bodily injury to or death of two (2) or more persons in any one (1) accident, and Ten Thousand Dollars ($ 10,000.00) for damage to or destruction of property of others in any one (1) accident.



§ 41-59-29 - Personnel required for transporting patients

From and after January 1, 1976, every ambulance, except those specifically excluded from the provisions of this chapter, when transporting patients in this state, shall be occupied by at least one (1) person who possesses a valid emergency medical technician state certificate or medical/nursing license and a driver with a valid resident driver's license.



§ 41-59-31 - Emergency medical technicians; training program

The board shall develop an emergency medical technicians training program based upon the nationally approved United States Department of Transportation "Basic Training Program for Emergency Medical Technicians-Ambulance" prepared in compliance with recommendations of the National Academy of Sciences. The program shall be periodically revised by the board to meet new and changing needs.



§ 41-59-33 - Emergency medical technicians; certification

Any person desiring certification as an emergency medical technician shall apply to the board using forms prescribed by the board. Each application for an emergency medical technician certificate shall be accompanied by a certificate fee to be fixed by the board, which shall be paid to the board. Upon the successful completion of the board's approved emergency medical technical training program, the board shall make a determination of the applicant's qualifications as an emergency medical technician as set forth in the regulations promulgated by the board, and shall issue an emergency medical technician certificate to the applicant.



§ 41-59-35 - Emergency medical technicians; period of certification; renewal, suspension or revocation of certificate; use of certain EMT titles without certification prohibited

(1) An emergency medical technician certificate so issued shall be valid for a period not exceeding two (2) years from the date of issuance and may be renewed upon payment of a renewal fee to be fixed by the board, which shall be paid to the board, provided that the holder meets the qualifications set forth in this Chapter 59 and Chapter 60 and rules and regulations promulgated by the board.

(2) The board is authorized to suspend or revoke a certificate so issued at any time it is determined that the holder no longer meets the prescribed qualifications.

(3) It shall be unlawful for any person, corporation or association to, in any manner, represent himself or itself as an Emergency Medical Technician-Basic, Emergency Medical Technician-Intermediate, Emergency Medical Technician-Paramedic, Emergency Medical Technician-Paramedic Critical Care, or Emergency Medical Services Driver, or use in connection with his or its name the words or letters of EMT, emt, paramedic, critical care paramedic, or any other letters, words, abbreviations or insignia which would indicate or imply that he or it is an Emergency Medical Technician-Basic, Emergency Medical Technician-Intermediate, Emergency Medical Technician-Paramedic, Emergency Medical Technician-Paramedic Critical Care, or Emergency Medical Services Driver, unless certified in accordance with Chapters 59 and 60 of this title and in accordance with the rules and regulations promulgated by the board. It shall be unlawful to employ an uncertified Emergency Medical Technician-Basic, Emergency Medical Technician-Intermediate, Emergency Medical Technician-Paramedic, or Emergency Medical Technician-Paramedic Critical Care to provide basic or advanced life-support services.

(4) Any Emergency Medical Technician-Basic, Emergency Medical Technician-Intermediate, Emergency Medical Technician-Paramedic, Emergency Medical Technician-Paramedic Critical Care, or Emergency Medical Services Driver who violates or fails to comply with these statutes or the rules and regulations promulgated by the board hereunder shall be subject, after due notice and hearing, to an administrative fine not to exceed One Thousand Dollars ($ 1,000.00).



§ 41-59-37 - Temporary ambulance attendant's permit

The board may, in its discretion, issue a temporary ambulance attendant's permit which shall not be valid for more than one (1) year from the date of issuance, and which shall be renewable to an individual who may or may not meet qualifications established pursuant to this chapter upon determination that such will be in the public interest.



§ 41-59-39 - Standards for invalid vehicles

The board, after consultation with the emergency medical services advisory council, shall establish minimum standards which permit the operation of invalid vehicles as a separate class of ambulance service.



§ 41-59-41 - Records

Each licensee of an ambulance service shall maintain accurate records upon such forms as may be provided, and contain such information as may be required by the board concerning the transportation of each patient within this state and beyond its limits. Such records shall be available for inspection by the board at any reasonable time, and copies thereof shall be furnished to the board upon request.



§ 41-59-43 - Exemptions

The following are exempted from the provisions of this chapter:

(a) The occasional use of a privately and/or publicly owned vehicle not ordinarily used in the business of transporting persons who are sick, injured, wounded, or otherwise incapacitated or helpless, or operating in the performance of a lifesaving act.

(b) A vehicle rendering services as an ambulance in case of a major catastrophe or emergency.

(c) Vehicles owned and operated by rescue squads chartered by the state as corporations not for profit or otherwise existing as nonprofit associations which are not regularly used to transport sick, injured or otherwise incapacitated or helpless persons except as a part of rescue operations.

(d) Ambulances owned and operated by an agency of the United States Government.



§ 41-59-45 - Penalties; injunctive relief

(1) It shall be the duty of the licensed owner of any ambulance service or other employer of emergency medical technicians for the purpose of providing basic or advanced life support services to insure compliance with the provisions of this Chapter 59 and Chapter 60 and all rules and regulations promulgated by the board.

(2) Any person, corporation or association that violates any rule or regulation promulgated by the board pursuant to these statutes regarding the provision of ambulance services or the provision of basic or advanced life support services by emergency medical technicians shall, after due notice and hearing, be subject to an administrative fine not to exceed One Thousand Dollars ($ 1,000.00) per occurrence.

(3) Any person violating or failing to comply with any other provisions of this Chapter 59 or Chapter 60 shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined an amount not to exceed Fifty Dollars ($ 50.00) or be imprisoned for a period not to exceed thirty (30) days, or both, for each offense.

(4) The board may cause to be instituted a civil action in the chancery court of the county in which any alleged offender of this Chapter 59 or Chapter 60 may reside or have his principal place of business for injunctive relief to prevent any violation of any provision of this Chapter 59 or Chapter 60, or any rules or regulation adopted by the board pursuant to the provisions of this Chapter 59 or Chapter 60.

(5) Each day that any violation or failure to comply with any provision of this chapter or any rule or regulation promulgated by the board thereto is committed or permitted to continue shall constitute a separate and distinct offense under this section, except that the court may, in its discretion, stay the cumulation of penalties.

It shall not be considered a violation of this Chapter 59 or Chapter 60 for a vehicle domiciled in a nonparticipating jurisdiction to travel in a participating jurisdiction.



§ 41-59-47 - Options of counties and municipalities as to participation

The provisions of this chapter shall apply to all counties and incorporated municipalities except those counties and incorporated municipalities electing not to comply as expressed to the board in a written resolution by the governing body of such county or incorporated municipality. The election of any county to be included or excluded shall in no way affect the election of any incorporated municipality to be included or excluded. If any county or municipality elects to be excluded from this chapter, they may later elect to be included by resolution.

All financial grants administered by the state for emergency medical services pertaining to this chapter shall be made available to those counties and incorporated municipalities which are governed by the provisions of this chapter.



§ 41-59-49 - Appeal from decision of board

Any person, firm, corporation, association, county, municipality or metropolitan government or agency whose application for a permit or license has been rejected or whose permit or license is suspended or revoked by the board shall have the right to appeal such decision, within thirty (30) days after receipt of the board's written decision, to the chancery court of the county where the applicant or licensee is domiciled. The appeal before the chancery court shall be de novo and the decision of the chancery court may be appealed to the supreme court in the manner provided by law.



§ 41-59-51 - Districts; authority to establish

A special subdivision to be known as an emergency medical service district may be established by the board of supervisors or boards of supervisors of any county or group of counties, and/or governing authority or authorities of a municipality or municipalities located in such counties, acting separately or jointly in any combination, to provide emergency hospital care and ambulance services for an area composed of all or part of the geographic areas under the jurisdiction of such boards of supervisors or municipal governing authorities, as may be agreed upon.



§ 41-59-53 - Districts; procedure for establishing

The boards of supervisors and the municipal governing authorities which intend to establish an emergency medical service district shall set forth such intention, along with a description of the area to be served, the nature of services to be provided, the allocation of expenses among the participating subdivisions, and the form of administration for such district in substantially similar resolutions which shall be adopted by each governing board participating in the emergency medical service district.



§ 41-59-55 - Districts; administration

Any emergency medical service district created pursuant to this chapter shall be administered in one of the following manners:

(a) The governing authorities of the participating political subdivisions shall appoint a person or persons, who may be an elected official of such political subdivision, to a board which shall be authorized to promulgate policy for and guide the administration of the activities of the district; or

(b) The governing authorities, by mutual and unanimous agreement, shall appoint an executive manager who shall have full authority over the operation of the district.



§ 41-59-57 - Districts; power to receive and expend funds

The emergency medical service districts authorized under this chapter are empowered to receive funds from all sources and are authorized to expend such funds as may be available for any necessary and proper purpose in the manner provided by law for municipalities. The participating political subdivisions may expend funds from any source for the necessary and proper support of such a district, and they may expend such funds by making a lump sum payment to the board or manager designated to administer the district.



§ 41-59-59 - Funds for support and maintenance of districts

(1) The board of supervisors of any county of the state participating in the establishment of an emergency medical service district under the provisions of Section 41-59-51 and related statutes of the Mississippi Code of 1972 may set aside, appropriate and expend moneys from the general fund for the support and maintenance of the district. In the event the district is comprised of more than one (1) county, the contributions for support and maintenance may be made on a per capita basis.

(2) Emergency medical service districts may borrow funds in anticipation of the receipt of tax monies as otherwise provided by law for counties or municipalities.



§ 41-59-61 - Emergency medical services operating fund; assessment on traffic violations

(1) The assessments that are collected under subsections (1) and (2) of Section 99-19-73 shall be deposited in a special fund that is created in the State Treasury to be designated the "Emergency Medical Services Operating Fund." The Legislature may make appropriations from the Emergency Medical Services Operating Fund to the State Board of Health for the purpose of defraying costs of administration of the Emergency Medical Services Operating Fund (EMSOF) and for redistribution of those funds to the counties, municipalities and organized medical service districts (hereinafter referred to as "governmental units") for the support of the Emergency Medical Services programs. The State Board of Health, with the Emergency Medical Services Advisory Council acting in an advisory capacity, shall administer the disbursement to those governmental units of any funds appropriated to the board from the Emergency Medical Services Operating Fund and the utilization of those funds by the governmental units.

(2) Funds appropriated from the Emergency Medical Services Operating Fund to the State Board of Health shall be made available to all such governmental units to support the Emergency Medical Services programs therein, and those funds shall be distributed to each governmental unit based upon its general population relative to the total population of the state. Disbursement of those funds shall be made on an annual basis at the end of the fiscal year upon the request of each governmental unit. Funds distributed to those governmental units shall be used in addition to existing annual Emergency Medical Services budgets of the governmental units, and no such funds shall be used for the payment of any attorney's fees. The Director of the Emergency Medical Services program or his appointed designee is authorized to require financial reports from the governmental units utilizing these funds in order to provide satisfactory proof of the maintenance of the funding effort by the governmental units.



§ 41-59-63 - Membership subscription programs for prepaid ambulance service not to constitute insurance

The solicitation of membership subscriptions, the acceptance of membership applications, the charging of membership fees, and the furnishing of prepaid or discounted ambulance service to subscription members and designated members of their households by either a public or private ambulance service licensed and regulated by the State Board of Health pursuant to Section 41-59-1 et seq. shall not constitute the writing of insurance and the agreement under and pursuant to which such prepaid or discounted ambulance service is provided to the subscription members and to designated members of their households shall not constitute a contract of insurance.



§ 41-59-65 - Application for permit to conduct membership subscription program; fees; renewals

Either a public or private ambulance service licensed and regulated by the State Board of Health desiring to offer such a membership subscription program shall make application for permit to conduct and implement such program to the State Board of Health. The application shall be made upon forms in accordance with procedures established by the board and shall contain the following:

(a) The name and address of the owner of the ambulance service;

(b) The name in which the applicant is doing business;

(c) The location and description of the place or places from which the ambulance service operates;

(d) The places or areas in which the ambulance service intends to conduct and operate a membership subscription program; and

(e) Such other information as the board shall deem necessary.

Each application for a permit shall be accompanied by a permit fee of Five Hundred Dollars ($ 500.00), which shall be paid to the board. The permit shall be issued to expire the next ensuing December 31. The permit issued under this section may be renewed upon payment of a renewal fee of Five Hundred Dollars ($ 500.00), which shall be paid to the board. Renewal of any permit issued under this section shall require conformance with all requirements of this chapter.



§ 41-59-67 - Requirements for issuance of permit; reserve fund; ambulance service to pay cost of collection of judgment against fund

The issuance of a permit to conduct and implement a membership subscription program shall require the following:

(a) The posting of a surety bond with one or more surety companies to be approved by the State Board of Health, in the amount of Five Thousand Dollars ($ 5,000.00) for every one thousand (1,000) subscribers or portion thereof; and

(b) The establishment of a reserve fund to consist of a deposit to the reserve fund with any depository approved by the state for the benefit of the subscription members in the amount of Three Dollars ($ 3.00) for each subscription member currently subscribing to the subscription program, but not for the designated members of the subscribing member's household, to guarantee perpetuation of the subscription membership program until all memberships are terminated; and

(c) No further deposits shall be required to be made by the ambulance service to the reserve fund after the aggregate sum of the principal amount of said surety bond plus the deposits in the reserve fund is equal to Two Hundred Thousand Dollars ($ 200,000.00).

In any action brought by a subscriber against the surety bond or the reserve fund, the cost of collection upon a judgment rendered in favor of the subscriber, including attorney's fees, shall be paid by the ambulance service.



§ 41-59-69 - Annual report of ambulance service conducting subscription program

Annual reports shall be filed with the State Board of Health by the ambulance service permitted to conduct and implement a membership subscription program in the manner and form prescribed by the State Board of Health, which report shall contain the following:

(a) The name and address of the ambulance service conducting the program;

(b) The number of members subscribing to the subscription program;

(c) The revenues generated by subscriptions to the program; and

(d) The name and address of the depository bank in which the reserve fund is deposited and the amount of deposit in said reserve fund.



§ 41-59-71 - Methods of soliciting members; license not required

Solicitation of membership in the subscription program may be made through direct advertising, group solicitation, by officers and employees of the ambulance service or by individuals without the necessity of licensing of such solicitors.



§ 41-59-75 - Mississippi Trauma Care Systems Fund established; Mississippi Trauma Care Escrow Fund created

(1) The Mississippi Trauma Care Systems Fund is established. Fifteen Dollars ($ 15.00) collected from each assessment of Twenty Dollars ($ 20.00) under subsection (1) of Section 99-19-73 and Thirty Dollars ($ 30.00) collected from each assessment of Forty-five Dollars ($ 45.00) under subsection (2) of Section 99-19-73, as provided in Section 41-59-61, and any other funds made available for funding the trauma care system, shall be deposited into the fund. Funds appropriated from the Mississippi Trauma Care Systems Fund to the State Board of Health shall be made available for department administration and implementation of the comprehensive state trauma care plan for distribution by the department to designated trauma care regions for regional administration, for the department's trauma specific public information and education plan, and to provide hospital and physician indigent trauma care block grant funding to trauma centers designated by the department. All designated trauma care hospitals are eligible to contract with the department for these funds.

(2) The Mississippi Trauma Care Escrow Fund is created as a special fund in the State Treasury. Whenever the amount in the Mississippi Trauma Care Systems Fund exceeds Twenty-five Million Dollars ($ 25,000,000.00) in any fiscal year, the State Fiscal Officer shall transfer the amount above Twenty-five Million Dollars ($ 25,000,000.00) to the Trauma Care Escrow Fund. Monies in the Trauma Care Escrow Fund shall not lapse into the State General Fund at the end of the fiscal year, and all interest and other earnings on the monies in the Trauma Care Escrow Fund shall be deposited to the credit of the Trauma Care Escrow Fund.



§ 41-59-77 - Trauma registry data confidential and not subject to discovery or introduction into evidence in civil actions

Data obtained under this chapter for use in the trauma registry is for the confidential use of the Mississippi State Department of Health and the persons, public entities or private entities that participate in the collection of the trauma registry data.

Any data which identifies an individual or a family unit that is collected for use in the trauma registry shall be confidential and shall not be subject to discovery or introduction into evidence in any civil action.



§ 41-59-79 - Certification of first responders by State Board of Health

Any person desiring certification as a medical first responder shall apply to the board using forms prescribed by the board. Each application for a medical first responder certificate shall be accompanied by a certificate fee to be fixed by the board, which shall be paid to the board. Upon the successful completion of the board's approved medical first responder training program, the board shall make a determination of the applicant's qualifications as a medical first responder as set forth in the regulations promulgated by the board, and shall issue a medical first responder certificate to the applicant.



§ 41-59-81 - Promulgation of rules and regulations governing first responder basic life support

(1) The State Board of Health is authorized to promulgate and enforce rules and regulations to provide for the best and most effective emergency medical care by medical first responders, and to comply with national standards for medical first responders. Notwithstanding any other provision of law, medical first responder personnel may be authorized to provide medical first responder services as defined by rules and regulations promulgated by the State Board of Health.

Rules and regulations promulgated under this authority shall, as a minimum:

(a) Define and authorize functions and training programs for medical first responder personnel; however, all those training programs shall meet or exceed the performance requirements of the most current training program "First Responder: National Standard Curriculum" as developed by the United States Department of Transportation, National Highway Traffic Safety Administration.

(b) Specify minimum testing and certification requirements and provide for continuing education and periodic recertification for all medical first responder personnel.

(2) Counties, municipalities and designated EMS districts may regulate the activities of medical first responders in addition to the regulation imposed by rules and regulations promulgated by the State Board of Health.

(3) The State Board of Health and the State Department of Health shall not be authorized to regulate the activities of, or require the state certification of, those first responders who are not medical first responders.



§ 41-59-85 - Requirements for ambulances and special use medical service vehicles operating in emergency mode

(1) The driver of any vehicle other than an official emergency vehicle shall not follow any moving ambulance that is engaged in an emergency medical call closer than five hundred (500) feet, or park the vehicle within two hundred (200) feet of where the ambulance has stopped and a patient is either being loaded or unloaded.

(2) Every ambulance and special use EMS vehicle shall be marked with red lights front and back and also may be marked with white and amber lights in addition to red lights.

(3) Drivers of ambulances and special use EMS vehicles shall operate in the emergency mode with warning lights and siren at all times while engaged in an emergency medical call and operating the emergency vehicle in a manner to take exceptions to the traffic laws and regulations as provided in Section 63-3-1 et seq., so as to warn other drivers of nonemergency vehicles to yield the right-of-way of the authorized emergency vehicle. Ambulances and special use EMS vehicles may use emergency warning lights only if they are engaged in an emergency medical call and they are stopped or parked, or if they are moving and operating the vehicle in a manner so as to abide by all traffic laws and regulations as provided in Section 63-3-1 et seq. No driver of any ambulance or special use EMS vehicle shall assume any special privilege from traffic laws and regulations except when the emergency vehicle is operated in the emergency mode, with warning lights and siren, while engaged in an emergency medical call.






Chapter 60 - EMERGENCY MEDICAL TECHNICIANS -- PARAMEDICS -- USE OF AUTOMATED EXTERNAL DEFIBRILLATOR

IN GENERAL

§ 41-60-11 - Definitions

As used in Sections 41-59-29 through 41-59-37 and Sections 41-60-11 and 41-60-13, unless the context otherwise requires, the term:

(a) "Advanced life support" shall mean a sophisticated level of prehospital and interhospital emergency care which includes basic life-support functions including cardiopulmonary resuscitation (CPR), plus cardiac monitoring, cardiac defibrillation, telemetered electrocardiography, administration of antiarrhythmic agents, intravenous therapy, administration of specific medications, drugs and solutions, use of adjunctive ventilation devices, trauma care and other authorized techniques and procedures.

(b) "Advanced life-support personnel" shall mean persons other than physicians engaged in the provision of advanced life support, as defined and regulated by rules and regulations promulgated by the board.

(c) "Emergency medical technician-intermediate" shall mean a person specially trained in advanced life-support modules, numbers I, II and III as developed for the United States Department of Transportation under Contract No. DOT-HS-900-089, as authorized by the Mississippi State Board of Health.

(d) "Emergency medical technician-paramedic" shall mean a person specially trained in an advanced life-support training program authorized by the Mississippi State Board of Health.

(e) "Emergency medical technician-paramedic critical care" shall be a person who (i) is licensed as a Mississippi Emergency Medical Technician Paramedic, and (ii) has successfully completed a critical care paramedic program recognized by the Bureau of Emergency Medical Services and the Mississippi State Department of Health.

(f) "Medical control" shall mean directions and advice provided from a centrally designated medical facility staffed by appropriate personnel, operating under medical supervision, supplying professional support through radio or telephonic communication for on-site and in-transit basic and advanced life-support services given by field and satellite facility personnel.



§ 41-60-13 - Promulgation of rules and regulations by State Board of Health

The Mississippi State Board of Health is authorized to promulgate and enforce rules and regulations to provide for the best and most effective emergency medical care, and to comply with national standards for advanced life support. Notwithstanding any other provision of law, advanced life support personnel may be authorized to provide advanced life support services as defined by rules and regulations promulgated by the State Board of Health. Rules and regulations promulgated pursuant to this authority shall, as a minimum:

(a) Define and authorize appropriate functions and training programs for advanced life support trainees and personnel; provided, that all such training programs shall meet or exceed the performance requirements of the current training program for the emergency medical technician-paramedic, developed for the United States Department of Transportation.

(b) Specify minimum operational requirements which will assure medical control over all advanced life support services.

(c) Specify minimum testing and certification requirements and provide for continuing education and periodic recertification for all advanced life support personnel.






USE OF AUTOMATED EXTERNAL DEFIBRILLATOR IN CASES OF SUDDEN CARDIAC DEATH

§ 41-60-31 - Definitions

As used in Sections 41-60-31 through 41-60-35.

(a) "AED" means an automated external defibrillator, which is a device, heart monitor and defibrillator that:

(i) Has received approval of its premarket notification filed under 21 USCS, Section 360(k) from the United States Food and Drug Administration;

(ii) Is capable of recognizing the presence or absence of ventricular fibrillation, which is an abnormal heart rhythm that causes the ventricles of the heart to quiver and renders the heart unable to pump blood, or rapid ventricular tachycardia, which is a rapid heartbeat in the ventricles and is capable of determining, without intervention by an operator, whether defibrillation should be performed; and

(iii) Upon determining that defibrillation should be performed, automatically charges and advises the operator to deliver hands-free external electrical shock to patients to terminate ventricular fibrillation or ventricular tachycardia when the heart rate exceeds a preset value.

(b) "Emergency medical services (EMS) notification" means activation of the 911 emergency response system or the equivalent.



§ 41-60-33 - Requirements and training for use of automated external defibrillator

Any person may use an automated external defibrillator for the purpose of saving the life of another person in sudden cardiac death, subject to the following requirements:

(a) A Mississippi licensed physician must exercise medical control authority over the person using the AED to ensure compliance with requirements for training, emergency medical services (EMS) notification and maintenance;

(b) The person using the AED must have received appropriate training in cardiopulmonary resuscitation (CPR) and in the use of an AED by the American Heart Association, American Red Cross, National Safety Council or other nationally recognized course in CPR and AED use;

(c) The AED must not operate in a manual mode except when access control devices are in place or when appropriately licensed individuals such as registered nurses, physicians or emergency medical technician-paramedics utilize the AED; and

(d) Any person who renders emergency care or treatment on a person in sudden cardiac death by using an AED must activate the EMS system as soon as possible, and report any clinical use of the AED to the licensed physician.



§ 41-60-35 - Individual authorized to use automated external defibrillator not limited from practicing other authorized health occupations

An individual may use an AED if all of the requirements of Section 41-60-33 are met. However, nothing in Sections 41-60-31 through 41-60-35 shall limit the right of an individual to practice a health occupation that the individual is otherwise authorized to practice under the laws of Mississippi.









Chapter 61 - STATE MEDICAL EXAMINER

MISSISSIPPI MEDICAL EXAMINERS ACT OF 1974 [REPEALED]



MISSISSIPPI MEDICAL EXAMINER ACT OF 1986

§ 41-61-51 - Short title

Sections 41-61-51 through 41-61-79 shall be known and cited as Mississippi Medical Examiner Act of 1986.



§ 41-61-53 - Definitions

For the purposes of Sections 41-61-51 through 41-61-79, the following definitions shall apply:

(a) "Certification of death" means signing the death certificate.

(b) "Coroner" means the elected county official provided for in Sections 19-21-101 through 19-21-107.

(c) "County medical examiner investigator" means a nonphysician trained and appointed to investigate and certify deaths affecting the public interest.

(d) "County medical examiner" means a licensed physician appointed to investigate and certify deaths affecting the public interest.

(e) "Death affecting the public interest" means any death of a human being where the circumstances are sudden, unexpected, violent, suspicious or unattended.

(f) "Medical examiner" means the State Medical Examiner, county medical examiners and county medical examiner investigators collectively, unless otherwise specified.

(g) "Pronouncement of death" means the statement of opinion that life has ceased for an individual.

(h) "State medical examiner" means the board certified forensic pathologist/physician appointed by the Commissioner of Public Safety pursuant to Section 41-61-55 to investigate and certify deaths that affect the public interest.



§ 41-61-55 - State Medical Examiner; appointment; discharge; qualifications; State Medical Examiner Advisory Council; composition and purpose

(1) There is hereby created the position of State Medical Examiner, to be established as herein provided under the supervision of the Commissioner of Public Safety. The State Medical Examiner shall be appointed by the Commissioner of Public Safety subject to the approval of a majority of a panel composed of the following: (a) the Dean of the University of Mississippi Medical Center School of Medicine; (b) the Dean of the University of Mississippi School of Law; and (c) the State Health Officer. The State Medical Examiner may be discharged only for good cause, upon the recommendation of the Commissioner of Public Safety, and by a majority of the same panel.

(2) Each applicant for the position of State Medical Examiner shall, as a minimum, be a physician who is eligible for a license to practice medicine in Mississippi and be certified in forensic pathology by the American Board of Pathology.

(3) There is hereby created the State Medical Examiner Advisory Council composed of the State Health Officer or his or her designee, the Dean of the University of Mississippi Medical Center School of Medicine or his or her designee, the Commissioner of Public Safety, the Attorney General or his or her designee, the President of the Mississippi Coroners' Association or his or her designee, the President of the Mississippi Prosecutors Association or his or her designee, the President of the Mississippi Public Defenders Association or his or her designee, the President of the Mississippi Association of Chiefs of Police or his or her designee, and the President of the Mississippi Sheriff's Association or his or her designee. The council shall be purely advisory and serve as a liaison between the State Medical Examiner and the various entities related to the Medical Examiner Act.



§ 41-61-57 - County medical examiner; county medical examiner investigator; qualifications; appointment of coroner pro tempore; deputy; removal

(1) There are hereby created the positions of county medical examiners and county medical examiner investigators, to be established as herein provided through successful completion of the death investigation training school provided for in subsection (5) of this section. Each county medical examiner (CME) shall be a doctor of medicine (M.D.) or osteopathic medicine (D.O.) licensed in the State of Mississippi. Each county medical examiner investigator (CMEI) shall be a nonphysician who shall, as a minimum, possess a high school graduation diploma or its equivalent. Extra consideration for the CMEI position may be given for experience and/or training in health-related fields and medicolegal death investigations.

(2) Each coroner elected in the 1987 general election and thereafter, upon successful completion of the death investigation training school provided for in subsection (5) of this section, shall be recognized as a county medical examiner or county medical examiner investigator, according to the qualifications set out in subsection (1) of this section, and shall be designated the chief for the county in which he was elected. If the elected or appointed coroner fails to successfully complete the death investigation training school, and thus is unable to take the oath of office, as provided in Section 19-21-105, there shall promptly be appointed a coroner pro tempore in the manner prescribed by Section 9-1-27, and that person shall be designated the chief county medical examiner or county medical examiner investigator until the time of the next death investigation training school, which he must successfully complete or be removed from office. Any elected coroner who has failed to successfully complete the death investigation training school may attend any subsequent death investigation training school conducted during the term for which he was elected, and upon the successful completion thereof, he shall become the chief CME or CMEI for the county in which he was elected. The coroner pro tempore then shall become a deputy CME or CMEI, provided he has successfully completed the death investigation training school. Notwithstanding anything in this section to the contrary, each coroner holding office on July 1, 1986, shall be the chief CME or CMEI for the county in which he was elected through the expiration of his term in January 1988 without having to attend the death investigation training school; however, he may voluntarily attend any such school conducted prior to that time.

(3) There shall be at least one (1) county medical examiner and/or county medical examiner investigator for each county, and one (1) county medical examiner or county medical examiner investigator shall be designated as the chief for each county, except as otherwise provided in subsection (4) of this section. Any county may have deputy county medical examiners or deputy county medical examiner investigators as deemed necessary who shall be appointed jointly by the board of supervisors and the CME or CMEI. However, when the population of a county reaches a total of twenty thousand (20,000) or greater, there shall be one or more officially appointed deputies. Deputies shall be subject to the same qualifications, training and certification requirements, and shall possess the same authority and discharge the same duties, as other county medical examiners or county medical examiner investigators, and shall receive fees and expenses as provided in Sections 41-61-69 and 41-61-75. Any CME or CMEI may be removed by the State Medical Examiner prior to the expiration of his term as CME or CMEI for inefficiency, or other good cause, after written notice and a hearing in compliance with due process law.

(4) One (1) person may serve as the chief CME or CMEI for two (2) or more adjacent counties when that person consents and the boards of supervisors of each county involved and the State Medical Examiner consent in writing. Each respective county involved shall be responsible for payment for the services given to that county by the chief CME or CMEI.

(5) Chief and deputy CME's and CMEI's shall attend the death investigation training school provided by the Mississippi Crime Laboratory and the State Medical Examiner, and shall successfully complete subsequent testing on the subject material by the State Medical Examiner at least once every four (4) years. Room, board and transportation expenses for attending the school shall be borne by the county in which the CME or CMEI is serving. In addition to the above training, the individual shall receive at least twenty-four (24) hours annually of continuing education as prescribed and certified by the State Medical Examiner. If the above requirements for training or continuing education are not met, the individual immediately shall be disqualified and removed from office as CME and/or CMEI. Reapplication for the office may be made the following year after removal.



§ 41-61-59 - Report of death to medical examiner; investigation of death; compensation of chief medical examiner or investigator

(1) A person's death that affects the public interest as specified in subsection (2) of this section shall be promptly reported to the medical examiner by the physician in attendance, any hospital employee, any law enforcement officer having knowledge of the death, the embalmer or other funeral home employee, any emergency medical technician, any relative or any other person present. The appropriate medical examiner shall notify the municipal or state law enforcement agency or sheriff and take charge of the body. When the medical examiner has received notification under Section 41-39-15(6) that the deceased is medically suitable to be an organ and/or tissue donor, the medical examiner's authority over the body shall be subject to the provisions of Section 41-39-15(6). The appropriate medical examiner shall notify the Mississippi Bureau of Narcotics within twenty-four (24) hours of receipt of the body in cases of death as described in subsection (2)(m) or (n) of this section.

(2) A death affecting the public interest includes, but is not limited to, any of the following:

(a) Violent death, including homicidal, suicidal or accidental death.

(b) Death caused by thermal, chemical, electrical or radiation injury.

(c) Death caused by criminal abortion, including self-induced abortion, or abortion related to or by sexual abuse.

(d) Death related to disease thought to be virulent or contagious that may constitute a public hazard.

(e) Death that has occurred unexpectedly or from an unexplained cause.

(f) Death of a person confined in a prison, jail or correctional institution.

(g) Death of a person where a physician was not in attendance within thirty-six (36) hours preceding death, or in prediagnosed terminal or bedfast cases, within thirty (30) days preceding death.

(h) Death of a person where the body is not claimed by a relative or a friend.

(i) Death of a person where the identity of the deceased is unknown.

(j) Death of a child under the age of two (2) years where death results from an unknown cause or where the circumstances surrounding the death indicate that sudden infant death syndrome may be the cause of death.

(k) Where a body is brought into this state for disposal and there is reason to believe either that the death was not investigated properly or that there is not an adequate certificate of death.

(l) Where a person is presented to a hospital emergency room unconscious and/or unresponsive, with cardiopulmonary resuscitative measures being performed, and dies within twenty-four (24) hours of admission without regaining consciousness or responsiveness, unless a physician was in attendance within thirty-six (36) hours preceding presentation to the hospital, or in cases in which the decedent had a prediagnosed terminal or bedfast condition, unless a physician was in attendance within thirty (30) days preceding presentation to the hospital.

(m) Death that is caused by drug overdose or which is believed to be caused by drug overdose.

(n) When a stillborn fetus is delivered and the cause of the demise is medically believed to be from the use by the mother of any controlled substance as defined in Section 41-29-105.

(3) The State Medical Examiner is empowered to investigate deaths, under the authority hereinafter conferred, in any and all political subdivisions of the state. The county medical examiners and county medical examiner investigators, while appointed for a specific county, may serve other counties on a regular basis with written authorization by the State Medical Examiner, or may serve other counties on an as-needed basis upon the request of the ranking officer of the investigating law enforcement agency. If a death affecting the public interest takes place in a county other than the one where injuries or other substantial causal factors leading to the death have occurred, jurisdiction for investigation of the death may be transferred, by mutual agreement of the respective medical examiners of the counties involved, to the county where the injuries or other substantial causal factors occurred, and the costs of autopsy or other studies necessary to the further investigation of the death shall be borne by the county assuming jurisdiction.

(4) The chief county medical examiner or chief county medical examiner investigator may receive from the county in which he serves a salary of Nine Hundred Dollars ($ 900.00) per month, in addition to the fees specified in Sections 41-61-69 and 41-61-75, provided that no county shall pay the chief county medical examiner or chief county medical examiner investigator less than One Hundred Dollars ($ 100.00) per month as a salary, in addition to other compensation provided by law. In any county having one or more deputy medical examiners or deputy medical examiner investigators, each deputy may receive from the county in which he serves, in the discretion of the board of supervisors, a salary of not more than Nine Hundred Dollars ($ 900.00) per month, in addition to the fees specified in Sections 41-61-69 and 41-61-75. For this salary the chief shall assure twenty-four-hour daily and readily available death investigators for the county, and shall maintain copies of all medical examiner death investigations for the county for at least the previous five (5) years. He shall coordinate his office and duties and cooperate with the State Medical Examiner, and the State Medical Examiner shall cooperate with him.



§ 41-61-61 - County medical examiner to be notified of death; disturbing body at scene of death; notification to State Medical Examiner; penalty for violations; transporting body to autopsy facility

(1) Upon the death of any person where that death affects the public interest, the medical examiner of the county in which the body of the deceased is found or, if death occurs in a moving conveyance, where the conveyance stops and death is pronounced, shall be notified promptly by any person having knowledge or suspicion of such a death, as provided in subsection (1) of Section 41-61-59. The medical examiner shall then notify the State Medical Examiner, in accordance with Section 41-61-63(2)(a). No person shall disturb the body at the scene of such a death until authorized by the medical examiner, unless the medical examiner is unavailable and it is determined by an appropriate law enforcement officer that the presence of the body at the scene would risk the integrity of the body or provide a hazard to the safety of others. For the limited purposes of this section, expression of an opinion that death has occurred may be made by a nurse, an emergency medical technician, or any other competent person, in the absence of a physician.

(2) The discovery of anatomical material suspected of being part of the human body shall be promptly reported either (a) to the medical examiner of the county in which the material is found, who shall report the discovery to the State Medical Examiner, or (b) to the State Medical Examiner.

(3) A person who willfully moves, distributes or conceals a body or body part in violation of this section is guilty of a misdemeanor, and may be punished by a fine of not more than Five Hundred Dollars ($ 500.00), or by imprisonment for not more than six (6) months in the county jail, or by both such fine and imprisonment.

(4) Upon oral or written authorization of the medical examiner, if an autopsy is to be performed, the body shall be transported directly to an autopsy facility in a suitable secure conveyance, and the expenses of transportation shall be paid by the county for which the service is provided. The county may contract with individuals or make available a vehicle to the medical examiner or law enforcement personnel for transportation of bodies.



§ 41-61-63 - Duties of State Medical Examiner; completion of death certificate; medical examiner not to favor particular funeral homes

(1) The State Medical Examiner shall:

(a) Provide assistance, consultation and training to county medical examiners, county medical examiner investigators and law enforcement officials.

(b) Keep complete records of all relevant information concerning deaths or crimes requiring investigation by the medical examiners.

(c) Promulgate rules and regulations regarding the manner and techniques to be employed while conducting autopsies; the nature, character and extent of investigations to be made into deaths affecting the public interest to allow a medical examiner to render a full and complete analysis and report; the format and matters to be contained in all reports rendered by the medical examiners; and all other things necessary to carry out the purposes of Sections 41-61-51 through 41-61-79. The State Medical Examiner shall make such amendments to these rules and regulations as may be necessary. All medical examiners, coroners and law enforcement officers shall be subject to such rules.

(d) Cooperate with the crime detection and medical examiner laboratories authorized by Section 45-1-17, the University of Mississippi Medical Center, the Attorney General, law enforcement agencies, the courts and the State of Mississippi.

(2) In addition, the medical examiners shall:

(a) Upon receipt of notification of a death affecting the public interest, make inquiries regarding the cause and manner of death, reduce the findings to writing and promptly make a full report to the State Medical Examiner on forms prescribed for that purpose. The medical examiner shall be authorized to inspect and copy the medical reports of the decedent whose death is under investigation. However, the records copied shall be maintained as confidential so as to protect the doctor/patient privilege. The medical examiners shall be authorized to request the issuance of subpoenas, through the proper court, for the attendance of persons and for the production of documents as may be required by their investigation.

(b) Complete the medical examiner's portion of the certificate of death within seventy-two (72) hours of assuming jurisdiction over a death, and forward the certificate to the funeral director or to the family. The medical examiner's portion of the certificate of death shall include the decedent's name, the date and time of death, the cause of death and the certifier's signature. If determination of the cause and/or manner of death are pending an autopsy or toxicological or other studies, these sections on the certificate may be marked "pending," with amendment and completion to follow the completion of the postmortem studies. The State Medical Examiner shall be authorized to amend a death certificate; however, the State Medical Examiner is not authorized to change or amend any death certificate after he has resigned or been removed from his office as the State Medical Examiner. Where an attending physician refuses to sign a certificate of death, or in case of any death, the State Medical Examiner or properly qualified designee may sign the death certificate.

(c) Cooperate with other agencies as provided for the State Medical Examiner in subsection (1)(d) of this section.

(d) In all investigations of deaths affecting the public interest where an autopsy will not be performed, obtain or attempt to obtain postmortem blood, urine and/or vitreous fluids. Medical examiners may also obtain rectal temperature measurements, known hair samples, radiographs, gunshot residue/wiping studies, fingerprints, palm prints and other noninvasive studies as the case warrants and/or as directed by the State Medical Examiner. Decisions shall be made in consultation with investigating law enforcement officials and/or the State Medical Examiner. The cost of all studies not performed by the Mississippi Crime Laboratory shall be borne by the county. County medical examiner investigators shall be authorized to obtain these postmortem specimens themselves following successful completion of the death investigation training school.

(e) In all investigations of deaths occurring in the manner specified in subsection (2)(j) of Section 41-61-59, a death investigation shall be performed by the medical examiners in accordance with the child death investigation protocol established by the State Medical Examiner. The results of the death investigation shall be reported to the State Medical Examiner on forms prescribed for that purpose by the State Medical Examiner and to appropriate authorities, including police and child protective services, within three (3) days of the conclusion of the death investigation.

(3) The medical examiner shall not use his position or authority to favor any particular funeral home or funeral homes.



§ 41-61-65 - Autopsy; reports; immunity from liability; review of determination

(1) If, in the opinion of the medical examiner investigating the case, it is advisable and in the public interest that an autopsy or other study be made for the purpose of determining the primary and/or contributing cause of death, an autopsy or other study shall be made by the State Medical Examiner, or the State Medical Examiner may choose a competent pathologist who is designated by the State Medical Examiner or the Department of Public Safety as a pathologist qualified to perform postmortem examinations and autopsies to perform the autopsy or study. To be eligible to be designated under this section, a pathologist must be an M.D. or D.O. who is certified in forensic pathology by the American Board of Pathology unless a certified forensic pathologist is not available to perform a postmortem examination or autopsy within a reasonable time. The State Medical Examiner or designated pathologist may retain any tissues as needed for further postmortem studies or documentation. When the medical examiner has received notification under Section 41-39-15(6) that the deceased is medically suitable to be an organ and/or tissue donor, the State Medical Examiner or designated pathologist may retain any biopsy or medically approved sample of the organ and/or tissue in accordance with the provisions of Section 41-39-15(6). A complete autopsy report of findings and interpretations, prepared on forms designated for this purpose, shall be submitted promptly to the State Medical Examiner. Copies of the report shall be furnished to the authorizing medical examiner, district attorney and court clerk. A copy of the report shall be furnished to one (1) adult member of the immediate family of the deceased or the legal representative or legal guardian of members of the immediate family of the deceased upon request. In determining the need for an autopsy, the medical examiner may consider the request from the district attorney or county prosecuting attorney, law enforcement or other public officials or private persons. However, if the death occurred in the manner specified in subsection (2)(j) of Section 41-61-59, an autopsy shall be performed by the State Medical Examiner or a designated pathologist who is qualified as required by this subsection, and the report of findings shall be forwarded promptly to the State Medical Examiner, investigating medical examiner, the State Department of Health, the infant's attending physician and the local sudden infant death syndrome coordinator.

(2) Any medical examiner or duly licensed physician performing authorized investigations and/or autopsies as provided in Sections 41-61-51 through 41-61-79 who, in good faith, complies with the provisions of Sections 41-61-51 through 41-61-79 in the determination of the cause and/or manner of death for the purpose of certification of that death, shall not be liable for damages on account thereof, and shall be immune from any civil liability that might otherwise be incurred or imposed.

(3) Family members or others who disagree with the medical examiner's determination shall be able to petition and present written argument to the State Medical Examiner for further review. If the petitioner still disagrees, he may petition the circuit court, which may, in its discretion, hold a formal hearing. In all those proceedings, the State Medical Examiner and the county medical examiner or county medical examiner investigator who certified the information shall be made defendants. All costs of the petition and hearing shall be borne by the petitioner.



§ 41-61-67 - Disinterment; costs; petition for order of exhumation

(1) In any case of death where the body is or has been buried without investigation by a medical examiner as to the cause and manner of death, or where sufficient cause develops for further investigation after a body has been buried as determined by a medical examiner, the State Medical Examiner shall authorize an investigation and send a report of the investigation with recommendations to the appropriate district attorney. The district attorney may forward the report to the circuit court having jurisdiction of the matter and petition the court for disinterment. The circuit judge may order that the body be exhumed and that an autopsy be performed by the State Medical Examiner. A report of the autopsy and other pathological studies shall be delivered to the judge. However, in cases of suspected homicide, the State Medical Examiner shall be able to authorize disinterment for the purposes of autopsy. The cost of the exhumation, autopsy, transportation and disposition of the body shall be paid by the county for which the service is provided.

(2) Any person may petition the circuit court for an order of exhumation. Upon a showing of sufficient cause, the court may order the body exhumed. The cost incurred shall be assigned to the petitioner.



§ 41-61-69 - Disposition of body without permission of medical examiner; penalties; disposal of body at sea

(1) No person knowing or having reason to know that a death may be under the jurisdiction of the medical examiner shall embalm, bury or cremate the body without the permission of the medical examiner. Any person violating the provisions of this section shall be guilty of a misdemeanor, and may be punished by a fine of not more than Five Hundred Dollars ($ 500.00), or by imprisonment for not more than six (6) months in the county jail, or by both such fine and imprisonment.

(2) A dead body shall not be cremated or buried at sea unless a medical examiner certifies that he has been informed of or inquired into the cause and the manner of death and has the opinion that no further examination is necessary. This subsection shall not apply to deaths occurring less than twenty-four (24) hours after birth or to death of patient resulting only from natural disease and occurring in a licensed hospital unless the death falls within the jurisdiction of the medical examiner. The State Medical Examiner shall be authorized to adopt rules creating additional exceptions to this subsection. For making this certification, the medical examiner or his deputy shall be entitled to charge a fee of Twenty-five Dollars ($ 25.00), to be paid by the applicant, unless such medical examiner or his deputy has filed a written report of such death as provided in Section 41-61-73, Mississippi Code of 1972, and received a fee therefor paid by the county.



§ 41-61-75 - Fees; expert witness; expenses; SIDS/Child Death Scene Investigation reports [Repealed effective July 1, 2017]

(1) For each investigation with the preparation and submission of the required reports, the following fees shall be billed to and paid by the county for which the service is provided:

(a) A medical examiner or his deputy shall receive One Hundred Twenty-five Dollars ($ 125.00) for each completed report of investigation of death, plus the examiner's actual expenses. In addition to that fee, in cases where the cause of death was sudden infant death syndrome (SIDS) and the medical examiner provides a SIDS Death Scene Investigation report, the medical examiner shall receive for completing that report an additional Fifty Dollars ($ 50.00), or an additional One Hundred Dollars ($ 100.00) if the medical examiner has received advanced training in child death investigations and presents to the county a certificate of completion of that advanced training. The State Medical Examiner shall develop and prescribe a uniform format and list of matters to be contained in SIDS/Child Death Scene Investigation reports, which shall be used by all county medical examiners and county medical examiner investigators in the state.

(b) The pathologist performing autopsies as provided in Section 41-61-65 shall receive One Thousand Dollars ($ 1,000.00) per completed autopsy, plus mileage expenses to and from the site of the autopsy, and shall be reimbursed for any out-of-pocket expenses for third-party testing, not to exceed One Hundred Dollars ($ 100.00) per autopsy.

(2) Any medical examiner, physician or pathologist who is subpoenaed for appearance and testimony before a grand jury, courtroom trial or deposition shall be entitled to an expert witness hourly fee to be set by the court and mileage expenses to and from the site of the testimony, and such amount shall be paid by the jurisdiction or party issuing the subpoena.

(3) This section shall stand repealed on July 1, 2017.



§ 41-61-77 - Central office for Crime Laboratory and State Medical Examiner; use of private facilities for investigating deaths; personnel; pathologists

(1) The Department of Public Safety shall establish and maintain a central office for the Mississippi Crime Laboratory and the State Medical Examiner with appropriate facilities and personnel for postmortem medicolegal examinations. District offices, with appropriate facilities and personnel, may also be established and maintained if considered necessary by the department for the proper management of postmortem examinations.

The facilities of the central and district offices and their staff services may be available to the medical examiners and designated pathologists in their investigations.

(2) In order to provide proper facilities for investigating deaths as authorized in Sections 41-61-51 through 41-61-79, the State Medical Examiner may arrange for the use of existing public or private laboratory facilities. The State Medical Examiner may contract with qualified persons to perform or to provide support services for autopsies, studies and investigations not inconsistent with other applicable laws. Such laboratory facilities may be located at the University of Mississippi Medical Center or any other suitable location. The State Medical Examiner may be an affiliate or regular faculty member of the Department of Pathology at the University of Mississippi Medical Center and may serve as a member of the faculty of other institutions of higher learning. He shall be authorized to employ, with the approval of the Commissioner of Public Safety, such additional scientific, technical, administrative and clerical assistants as are necessary for performance of his duties. Such employees in the office of the State Medical Examiner shall be subject to the rules, regulations and policies of the state personnel system in their employment.

(3) The State Medical Examiner shall be authorized to appoint and/or employ qualified pathologists as additional associate and assistant state medical examiners as are necessary to carry out the duties of his office. The associate and assistant state medical examiners shall be licensed to practice medicine in Mississippi and, insofar as practicable, shall be trained in the field of forensic pathology. The State Medical Examiner may delegate specific duties to competent and qualified medical examiners within the scope of the express authority granted to him by law or regulation. Employees of the office of the State Medical Examiner shall have the authority to enter any political subdivisions of this state for the purpose of carrying out medical investigations.



§ 41-61-79 - Radio system; pager/beeper; morgue or morgue facility; photographic equipment; vehicle; costs

(1) The county medical examiner, county medical examiner investigator or deputies thereof may be furnished by the board of supervisors of the county:

(a) A two-way radio for countywide communication, using similar frequencies to those used by the sheriff. The responsibility for the installation, maintenance and removal of such equipment may be vested in the sheriff by the board of supervisors.

(b) A pager/beeper which can be employed countywide.

(c) A morgue or morgue facilities with proper examination equipment as directed by the State Medical Examiner. The facility may be at a hospital, funeral home or other suitable location. The county may contract with an individual or establishment to provide these facilities.

(d) A camera suitable for crime-scene or death-scene photography, plus film and processing.

(e) Body bags and cloth sheets, as needed.

(2) The county medical examiner or county medical examiner investigator may be furnished by the board of supervisors of the county with:

(a) A vehicle.

(b) Any other equipment, facilities or personnel deemed necessary by the medical examiners and by the board of supervisors of that county.

(3) The vehicle used by a medical examiner in the performance of his duties shall be considered to be an emergency vehicle and may be equipped with standard emergency flashing lights, siren and a two-way radio for countywide communication, using similar frequencies to those used by the County Emergency Communications District.

(4) The costs of any equipment or facilities purchased and the compensation of any persons employed under the authority of this section shall be paid from the general county fund or any other funds which may be made available to the board of supervisors for such purchases or employment of personnel.









Chapter 63 - EVALUATION AND REVIEW OF PROFESSIONAL HEALTH SERVICES PROVIDERS

§ 41-63-1 - Definitions

(1) The terms "medical or dental review committee" or "committee," when used in this chapter, shall mean a committee of a state or local professional medical, nursing, pharmacy or dental society or a licensed hospital, nursing home or other health-care facility, or of a medical, nursing, pharmacy or dental staff or a licensed hospital, nursing home or other health-care facility or of a medical care foundation or health maintenance organization, preferred provider organization, individual practice association, any ambulance service or other prehospital emergency response agency, or any trauma improvement committee established at a licensed hospital designated as a trauma care facility by the Mississippi State Department of Health, Emergency Medical Services program, or any regional or state committee designated by the Mississippi State Department of Health, Emergency Medical Services program, and which participates in the trauma care system, or similar entity, the function of which, or one (1) of the functions of which, is to evaluate and improve the quality of health care rendered by providers of health-care service, to evaluate the competence or practice of physicians or other health-care practitioners, or to determine that health-care services rendered were professionally indicated or were performed in compliance with the applicable standard of care or that the cost of health care rendered was considered reasonable by the providers of professional health-care services in the area and includes a committee functioning as a utilization review committee, a utilization or quality control peer review organization, or a similar committee or a committee of similar purpose, and the governing body of any licensed hospital while considering a recommendation or decision concerning a physician's competence, conduct, staff membership or clinical privileges.

(2) The term "proceedings" means all reviews, meetings, conversations, and communications of any medical or dental review committee.

(3) The term "records" shall mean any and all committee minutes, transcripts, applications, correspondence, incident reports, and other documents created, received or reviewed by or for any medical or dental review committee.



§ 41-63-3 - Authority to establish medical or dental review committees; purposes of committees; certain medical and dental information may be furnished for evaluation and improvement of quality and efficiency of medical or dental care

(1) Any hospital, medical staff, state or local professional medical, pharmacy or dental society, nursing home, health maintenance organization, medical care foundation, preferred provider organization or other health-care facility is authorized to establish medical or dental review committees one of the purposes of which may be to evaluate or review the diagnosis or treatment or the performance or rendition of medical or hospital services, to evaluate or improve the quality of health care rendered by providers of health-care service, to determine that health-care services rendered were professionally indicated or were performed in compliance with the applicable standard of care or that the cost of health care rendered was considered reasonable under the circumstances.

(2) Any person, professional group, hospital, sanatorium, extended care facility, skilled nursing home, intermediate care facility or other health-care facility or organization may provide medical or dental information, reports or other data relating to the condition and treatment of any person to the Mississippi Hospital Association, Mississippi State Medical Association, Mississippi Medical and Surgical Association, Mississippi Dental Association, Mississippi State Pharmaceutical Association, Division of Medicaid, any allied medical or dental organization or any duly authorized medical or dental review committee, to be used in the evaluation and improvement of the quality and efficiency of medical or dental care provided in such medical, dental or health-care facility, including care rendered at the private office of a physician or dentist. Such data and records shall not divulge the identity of any patient.



§ 41-63-4 - Department of Health to design and establish registry program of the condition and treatment of persons seeking medical care; rules, regulations and procedures governing program; State Health Data Advisory Committee established; types of information provided to registry; confidentiality of information; penalties for knowing or negligent release of data in violation of this section; penalties for failure to provide data; fees and charges

(1) In order to improve the quality and efficiency of medical care, the State Department of Health shall design and establish a registry program of the condition and treatment of persons seeking medical care that will provide the following:

(a) Information in a central data bank system of accurate, precise and current information regarding the diagnostic services and therapeutic services for medical diagnosis, treatment and care of injured, disabled or sick persons, or rehabilitation services for the rehabilitation of injured, disabled or sick persons provided by licensed health-care providers designated by the State Board of Health;

(b) Collection of that data;

(c) Dissemination of that data; and

(d) Analysis of that data for the purposes of the evaluation and improvement of the quality and efficiency of medical care provided in a health-care facility.

(2) The State Board of Health shall adopt rules, regulations and procedures to govern the operation of the registry program and to carry out the intent of this section.

(3) At a minimum, the board shall require that each hospital, free-standing ambulatory surgical facility and outpatient diagnostic imaging center shall submit patient data as defined by the board to the Mississippi Hospital Association or the department within sixty (60) days after the close of each calendar quarter for all patients that were discharged or died during that quarter.

(4) (a) There is created a State Health Data Advisory Committee to advise and make recommendations to the board regarding rules and regulations promulgated under this section. The committee shall consist of the following members:

(i) A representative of the Mississippi Hospital Association appointed by the association;

(ii) A representative of the Mississippi State Medical Association appointed by the association;

(iii) A representative of the Mississippi Nurses Association appointed by the association;

(iv) A representative of the Mississippi Health Care Association appointed by the association;

(v) A health researcher appointed by the Board of Trustees of State Institutions of Higher Learning;

(vi) A representative of the State Department of Health appointed by the State Health Officer;

(vii) A consumer representative who is not professionally involved in the purchase, provision, administration, or utilization review of health care or insurance appointed by the Governor;

(viii) A representative of a third-party payer appointed by the Governor;

(ix) A member who is not professionally involved in the purchase, provision, administration, or utilization review of health care or insurance and who has expertise in health planning, health economics, health policy, or health information systems appointed by the Governor; and

(x) A member of the business community appointed by the Governor.

(b) Committee members shall serve until a successor is appointed.

(c) Committee members shall elect a chairman and vice chairman and adopt bylaws.

(d) The department shall provide staff assistance as needed to the committee.

(5) (a) The department shall specify the types of information to be provided to the registry. The State Health Data Advisory Committee shall advise the department on the content, format, frequency and transmission of the data to be provided.

(b) Data elements required to be submitted must comply with current national standards recommended by the National Uniform Billing Committee, the National Committee on Vital Health Statistics, or similar national standards setting body.

(6) The department shall accept data submitted by the Mississippi Hospital Association on behalf of hospitals by entering into a binding agreement negotiated with the association to obtain data required under this section. A health-care provider shall submit the required information to the department:

(a) If the provider does not submit the required data through the Mississippi Hospital Association;

(b) If no binding agreement has been reached within ninety (90) days from July 1, 2008, between the department and the Mississippi Hospital Association; or

(c) If a binding agreement has expired for more than ninety (90) days.

(7) The information, data and records shall not divulge the identity of any patient.

(8) Submission of information to and use of information by the department in accordance with this section shall be considered a permitted disclosure for uses and disclosures required by law and for public health activities under the Health Insurance Portability and Accountability Act and the Privacy Rules promulgated thereunder at 45 CFR Sections 164.512(a) and (b).

(9) Notwithstanding any conflicting statute, court rule or other law, the data maintained in the registry shall be confidential and shall not be subject to discovery or introduction into evidence in any civil action. However, information and data otherwise discoverable or admissible from original sources are not to be construed as immune from discovery or use in any civil action merely because they were provided to the registry.

(10) The department shall assure that public use data are made available and accessible to interested persons in accordance with the rules and regulations promulgated by the board.

(11) Notwithstanding other actions or remedies afforded to persons about whom data is released, a person who knowingly or negligently releases data in violation of this section is liable for a civil penalty of not more than Ten Thousand Dollars ($ 10,000.00).

(12) A person or organization who fails to supply data required under this section is liable for a civil penalty of Five Cents (5 cent(s) ) for each record for each day the submission is delinquent. A submission is delinquent if the department does not receive it within thirty (30) days after the date the submission was due. If the department receives the submission in incomplete form, the department shall notify the provider and allow fifteen (15) additional days to correct the error. The notice shall provide the provider an additional fifteen (15) days to submit the data before the imposition of any civil penalty. The maximum civil penalty for a delinquent submission is Ten Dollars ($ 10.00) for each record. The department shall issue an assessment of the civil penalty to the provider. The provider has a right to an informal conference with the department, if the provider requests the conference within thirty (30) days of receipt of the assessment. After the informal conference or, if no conference is requested, after the time for requesting the informal conference has expired, the department may proceed to collect the penalty. In its request for an informal conference, the provider may request the department to waive the penalty. The department may waive the penalty in cases of an act of God or other acts beyond the control of the provider. Waiver of the penalty is in the sole discretion of the department.

(13) The board shall have the authority to set fees and charges with regard to the collection and compilation of data requested for special reports and for the dissemination of data. The revenue derived from the fees imposed in this section shall be deposited by the Department of Health in a special fund that is created in the State Treasury, which is earmarked for use by the department in conducting its activities under this section.



§ 41-63-5 - Immunity from liability of furnishers of medical or dental information and of members of review committees for action taken

No physician, dentist, pharmacist, nurse, hospital, organization or institution furnishing information, data, reports or records under Section 41-63-3 or 41-63-4 shall, by reason of furnishing such information be liable in damages to any person. No hospital, hospital governing body, medical or dental review committee, or member of such a committee or governing body, or employee thereof, shall be liable in damages to any person for any action taken or recommendation made within the scope of the functions of any medical or dental review committee if such committee or committee member acts without malice and in the reasonable belief that such action or recommendation is warranted by the facts known to him at the time of such action or recommendation.



§ 41-63-7 - Confidentiality of names of patients studied

The identity of any person whose condition or treatment has been studied shall be confidential and shall not be revealed under any circumstances. Any person who reveals the identity of such person in violation of this subsection shall be guilty of a misdemeanor and upon conviction thereof, shall be subject to confinement in the county jail for a term not to exceed one (1) year and fined a sum not to exceed Five Hundred Dollars ($ 500.00).



§ 41-63-9 - Discoverability and admissibility into evidence of proceedings and records of review committees

(1) Notwithstanding any conflicting statute, court rule or other law, in order to encourage medical and dental review activity, the proceedings and records of any medical or dental review committee shall be confidential and shall not be subject to discovery or introduction into evidence in any civil action arising out of the matters which are the subject of evaluation and review by such committee. No person who was in attendance at a meeting of such committee shall be permitted or required to testify in any civil action regarding any evidence or other matters produced or presented during the proceedings of the committee or as to any findings, recommendations, evaluations, opinions or other actions of the committee or its members. However, information, documents or records otherwise discoverable or admissible from original sources are not to be construed as immune from discovery or use in any civil action merely because they were presented during the proceedings of such committee, nor should any person who testifies before such committee or who is a member of such committee be prevented from testifying as to other matters within his knowledge. Provided, however, a witness shall not be questioned concerning his participation on or testimony before such committee or opinions formed by him as a result of such committee hearings or proceedings.

(2) The provisions of subsection (1) of this section which limit the discovery of medical or dental review committee records and proceedings shall not apply in any legal action brought by a medical or dental review committee to restrict or revoke a physician's license to practice medicine or hospital staff privileges, or in any legal action brought by an aggrieved physician against any member of the committee or the legal entity which formed such committee for actions alleged to have been malicious.

(3) The provisions of this statute, including the confidentiality provided in this subsection, shall be deemed part of the substantive law of this state enacted for the expressed legislative purpose of promoting quality patient care through medical and dental peer review activities.



§ 41-63-21 - Accreditation and quality assurance materials of health-care organizations; definition; confidentiality of materials generally

The term "accreditation and quality assurance materials" as used in Sections 41-63-21 through 41-63-29 means and shall include written reports, records, correspondence and materials concerning the accreditation or quality assurance of any hospital, nursing home or other health-care facility and any medical care foundation, health maintenance organization, preferred provider organization, individual practice association or similar entity or any ambulance service or other prehospital emergency response agency. However, the term does not include reports, records, correspondence and materials concerning accreditation or quality assurance that are prepared by the State Department of Health. The confidentiality established by Sections 41-63-21 through 41-63-29 shall apply to accreditation and quality assurance materials prepared by an employee, advisor or consultant of any hospital, nursing home or other health-care facility and any medical care foundation, health maintenance organization, preferred provider organization, individual practice association or similar entity or any ambulance service or other prehospital emergency response agency and to materials provided by an employee, advisor or consultant of an accreditation, quality assurance or similar agency or similar body and to any individual who is an employee, advisor or consultant of a hospital, nursing home or other health-care facility and any medical care foundation, health maintenance organization, preferred provider organization, individual practice association or similar entity or any ambulance service or other prehospital emergency response agency, or accrediting, quality assurance or similar agency or body.



§ 41-63-23 - Accreditation and quality assurance materials of health-care organizations; discovery or introduction into evidence in civil actions; admissibility of testimony relating to preparation, evaluation or review of materials; admissibility of documents from original sources

Accreditation and quality assurance materials, as defined in Sections 41-63-21 through 41-63-29, shall be held in confidence and shall not be subject to discovery or introduction into evidence in any civil action against the health-care professional or institution. No person involved in preparation, evaluation or review of accreditation or quality assurance materials shall be permitted or required to testify in any civil action as to any evidence or other matters produced or presented during the course of preparation, evaluation or review of such materials or as to any finding, recommendation, evaluation, opinion, or other action of such accreditation or quality assurance or other person involved therein. Information, documents or records otherwise available from original sources are not to be construed as being unavailable for discovery or for use in any civil action merely because they were presented or used in preparation of accreditation or quality assurance materials, nor should any person involved in preparation, evaluation or review of such materials be prohibited from testifying as to matters within his knowledge, but the witness testifying should not be asked about any opinions or data given by him in preparation, evaluation or review of accreditation or quality assurance materials.



§ 41-63-25 - Accreditation and quality assurance materials of health-care organizations; use of materials in proceedings relating to restriction or revocation of physician's license

The provisions of Section 41-63-23 shall not apply in any legal action brought by a hospital or other health-care entity to restrict or revoke a physician's license to practice medicine or hospital staff privileges, or in any legal action brought by an aggrieved physician against any hospital, health-care entity, or person acting on behalf of any such entity for actions alleged to have been malicious.



§ 41-63-27 - Construction of Sections 41-63-21 through 41-63-29 with Mississippi Rules of Civil Procedure and Evidence

It is not the intent of Sections 41-63-21 through 41-63-29 to amend, alter or modify the Mississippi Rules of Civil Procedure and Evidence as promulgated by the Mississippi Supreme Court.



§ 41-63-29 - Effect and purpose of Sections 41-63-21 through 41-63-29

The provisions of Sections 41-63-21 through 41-63-29, including the confidentiality provided in Sections 41-63-21 through 41-63-29 shall be deemed part of the substantive law of this state enacted for the express legislative purpose of promoting quality patient care through accreditation and quality assurance functions.






Chapter 67 - MISSISSIPPI INDIVIDUAL ON-SITE WASTEWATER DISPOSAL SYSTEM LAW

GENERAL PROVISIONS

§ 41-67-1 - Short title; legislative purpose, findings and intent [Repealed effective July 1, 2018]

(1) This chapter shall be known and may be cited as the "Mississippi Individual On-Site Wastewater Disposal System Law."

(2) It is the purpose of the Legislature through this chapter to protect human health and the environment while providing for reasonable use of individual on-site wastewater disposal systems. The Legislature finds that continued installation and operation of individual on-site wastewater disposal systems in a faulty or improper manner, in a manner that lacks essential maintenance for the system, or in areas where unsuitable soil and population density adversely affect the efficiency and functioning of these systems, has a detrimental effect on the public health and welfare and the environment through contamination of land, groundwater and surface waters. The Legislature, therefore, expresses a general preference for the installation and operation of centralized wastewater treatment systems in Mississippi, where feasible. The Legislature recognizes, however, that individual on-site wastewater treatment and disposal systems help meet the needs of the state's citizens, especially in rural locations, and can be rendered ecologically safe and protective of the public health if the systems are designed, installed, constructed, maintained and operated properly. It is the intent of the Legislature to allow the continued installation, use and maintenance of individual on-site wastewater disposal systems in a manner that will not jeopardize public health and welfare or the environment.



§ 41-67-2 - Definitions [Repealed effective July 1, 2018]

For purposes of this chapter, the following words shall have the meanings ascribed herein unless the context clearly indicates otherwise:

(a) "Advanced treatment system" means an individual on-site wastewater treatment system that complies with Section 41-67-10.

(b) "Board" means the Mississippi State Board of Health.

(c) "Centralized wastewater treatment system" means a wastewater collection and treatment system that consists of collection sewers and a centralized treatment facility other than an individual on-site wastewater disposal system.

(d) "Certified installer" means any person who has met the requirements of Section 41-67-25.

(e) "Certified manufacturer" means any person registered with the department who holds a written certification issued by the department allowing the manufacturer to sell on-site wastewater products in the state.

(f) "Certified professional evaluator" means any person who has met the requirements of Section 41-67-37 or a licensed professional engineer.

(g) "Certified pumper" means any person registered with the department who holds a written certification issued by the department allowing the person to engage in the removal and disposal of sludge, grease and waste and who has met the requirements of Section 41-67-39.

(h) "Cluster system" means a wastewater collection and treatment system under some form of common or private ownership and management that provides treatment and dispersal/discharge of wastewater from two (2) or more homes or buildings but less than a subdivision.

(i) "Conventional system" means an individual on-site wastewater disposal system consisting of a septic tank and subsurface disposal field.

(j) "Department" means the Mississippi State Department of Health.

(k) "Decentralized wastewater treatment system" means any commercial wastewater treatment for fewer than ten (10) lots.

(l) "Effluent" means sewage, water, or other liquid, partially or completely treated or in its natural state, flowing out of a septic tank, advanced treatment system, or other treatment system or system component by the department.

(m) "Final approval" means an issuance of a document from the department stating that a determination has been made by the department that the individual on-site wastewater disposal system recommended/designed has been installed and fulfills all requirements under this chapter or any variance that has been granted by the department.

(n) "Generator" means any person whose act or process produces sewage or other material suitable for disposal in an individual on-site wastewater disposal system.

(o) "Individual on-site wastewater disposal system" means a sewage treatment and effluent disposal system that does not discharge into waters of the state, that serves only one (1) legal tract, that accepts only residential waste and similar waste streams maintained on the property of the generator, and that is designed and installed in accordance with this law and regulations of the board.

(p) "Notice of intent" means notification by an applicant to the department prior to construction and submission of all required information, which is used by the department to initiate the process to evaluate the property for the suitability of an individual on-site wastewater disposal system.

(q) "Performance-based system" means an individual on-site wastewater disposal system designed to meet standards established to designate a level of treatment of wastewater that an individual on-site wastewater disposal system must meet, including, but not limited to, biochemical oxygen demand, total suspended solids, nutrient reduction and fecal coliform.

(r) "Permit/recommendation" means that a person has filed a notice of intent with the department and the department has made a determination of the suitability of the property for the use of an individual on-site wastewater disposal system.

(s) "Person" means any individual, trust, firm, joint-stock company, public or private corporation (including a government corporation), partnership, association, state, or any agency or institution thereof, municipality, commission, political subdivision of a state or any interstate body, and includes any officer or governing or managing body of any municipality, political subdivision, or the United States or any officer or employee thereof.

(t) "Plot plan" means a property drawing reflecting property lines, site features (such as ponds, wells, etc.), dwellings and any other intended uses of the property therein including encumbrances.

(u) "Property of the generator" means land owned by or under permanent legal easement or lease to the generator.

(v) "Qualified homeowner maintenance provider" means the current owner of a specific residence where that homeowner resides and where the homeowner has met the requirements of the rules and regulations of the department to provide maintenance for his or her system.

(w) "Licensed professional engineer" means any person who has met the requirements under Section 73-13-23(1) and who has been issued a certificate of registration as a professional engineer.

(x) "Septage" means the liquid, solid, and semisolid material that results from wastewater pretreatment in a septic tank, portable toilet, or grease trap, which must be pumped, hauled, treated and disposed of properly.

(y) "Subdivision" means any tract or combination of adjacent tracts of land that is subdivided into ten (10) or more tracts, sites or parcels for the purpose of commercial or residential development.



§ 41-67-3 - Duties and responsibilities [Repealed effective July 1, 2018]

(1) The board and/or the department shall have the following duties and responsibilities:

(a) To exercise general supervision over the design, installation, operation and maintenance of individual on-site wastewater disposal systems, decentralized wastewater treatment systems and cluster systems;

(b) To adopt, modify, repeal and promulgate rules and regulations, after due notice and hearing, and where not otherwise prohibited by federal or state law, to make exceptions to, to grant exemptions from and to enforce rules and regulations implementing or effectuating the duties of the board under this chapter to protect the public health. The board may grant variances from rules and regulations adopted under this chapter, including requirements for buffer zones, or from setbacks required under Section 41-67-7 where the granting of a variance shall not subject the public to unreasonable health risks or jeopardize environmental resources;

(c) To provide or deny certification for persons engaging in the business for hire of the installation, operation or maintenance of individual on-site wastewater disposal systems and persons engaging in the removal and disposal of the sludge and liquid waste from those systems;

(d) To suspend or revoke certifications issued to persons engaging in the business for hire of the installation, operation or maintenance of individual on-site wastewater disposal systems or persons engaging in the removal and disposal of the sludge and liquid waste from those systems, when it is determined the person has violated this chapter or applicable rules and regulations;

(e) To require the submission of information deemed necessary by the department to determine the suitability of individual lots for individual on-site wastewater disposal systems for the purpose of commercial or residential development; and

(f) To adopt, modify, repeal and promulgate rules and regulations, after due notice and hearing, and where not otherwise prohibited by federal or state law, as necessary to determine the suitability of individual on-site wastewater disposal systems in subdivisions.

(2) To assure the effective and efficient administration of this chapter, the board shall adopt rules governing the design, construction or installation, operation and maintenance of individual on-site wastewater disposal systems, including rules concerning the:

(a) Review and approval of individual on-site wastewater disposal systems in accordance with Section 41-67-6;

(b) Certification of installers;

(c) Certification of pumpers;

(d) Certification of manufacturers;

(e) Certification of professional evaluators; and

(f) Creation of regulations that authorize the original and any subsequent homeowner to be trained by certified installers as defined in Section 41-67-25(2) or other factory representatives in order to educate the homeowner with the necessary knowledge to provide maintenance to the homeowner's system; no fees shall be charged to the homeowner for such training, thus allowing the homeowner to meet the requirements of Section 41-67-7(5).

(3) In addition, the board shall adopt rules establishing performance standards for individual on-site wastewater disposal systems for single family residential generators and rules concerning the operation and maintenance of individual on-site wastewater disposal systems designed to meet those standards. The performance standards shall be consistent with the federal Clean Water Act, maintaining the wastes on the property of the generator and protection of the public health. Rules for the operation and maintenance of individual on-site wastewater disposal systems designed to meet performance standards shall include rules concerning the following:

(a) A standard application form and requirements for supporting documentation;

(b) Application review;

(c) Approval or denial of authorization for proposed systems;

(d) Requirements, as deemed appropriate by the board, for annual renewal of authorization;

(e) Enforcement of the requirements and conditions of authorization; and

(f) Inspection, monitoring, sampling and reporting on the performance of the system.

Any system proposed for authorization in accordance with performance standards must be designed and certified by a licensed professional engineer in the State of Mississippi and must be authorized by the department before installation.

(4) To the extent practicable, all rules and regulations adopted under this chapter shall give maximum flexibility to persons installing individual on-site wastewater disposal systems and all options consistent with the federal Clean Water Act, consistent with maintaining the wastes on the property of the generator and consistent with protection of the public health. In addition, all rules and regulations, to the extent practicable, shall encourage the use of economically feasible systems, including all techniques and technologies for individual on-site wastewater disposal.

(5) All regulations shall be applied uniformly in all areas of the state and shall take into consideration and make provision for different types of soil in the state when performing soil and site evaluations.



§ 41-67-4 - Duties and responsibilities of the department regarding individual on-site wastewater disposal systems [Repealed effective July 1, 2018]

(1) The department shall determine the feasibility of establishing centralized wastewater treatment systems upon the submission by the developer of a preliminary design and feasibility study prepared by a licensed professional engineer. The developer may request and obtain a hearing before the board if the developer is dissatisfied with the department's determination of feasibility. The determination that a centralized wastewater treatment system must be established shall be made without regard to whether the establishment of a centralized wastewater treatment system is authorized by law or is subject to approval by one or more state or local government or public bodies. Whenever a developer requests a determination of feasibility, the department must make the determination within thirty (30) days after receipt of the preliminary design and feasibility study from the developer. The department shall state in writing the reasons for its determination. If the department does not make a determination within thirty (30) days, all sites within the subdivision shall be approved, if a certified installer attests or a department environmentalist determines that each site can be adequately served by an individual on-site wastewater disposal system.

(2) Where subdivisions are proposed that are composed of fewer than thirty-five (35) building sites, and no centralized wastewater treatment system is available, the department may waive the requirement for a feasibility study. If the feasibility study is waived, all sites within the subdivision shall be approved, if a certified installer attests or a department environmentalist determines that each site can be adequately served by an individual on-site wastewater disposal system.

(3) No feasibility study or centralized wastewater treatment system shall be required for subdivisions designed, laid out, platted or partially constructed before July 1, 1988, or for any subdivision that was platted and recorded during the period from July 1, 1995, through June 30, 1996.

(4) "Feasibility study" means a written evaluation and analysis of the potential of a proposed project that is based on investigation and research by a licensed professional engineer to give cost comparison between centralized or decentralized treatment and disposal and individual on-site wastewater disposal systems.



§ 41-67-5 - Filing notice of intent for installation of an individual on-site wastewater disposal system; prior written approval of sewage treatment and disposal system required before connecting water utilities [Repealed effective July 1, 2018]

(1) No owner, lessee or developer shall construct or place any mobile, modular or permanently constructed residence, building or facility, which may require the installation of an individual on-site wastewater disposal system, without having first submitted a notice of intent to the department. Upon receipt of a notice of intent, the department shall provide the owner, lessee or developer with complete information on individual on-site wastewater disposal systems, including, but not limited to, applicable rules and regulations regarding the design, installation, operation and maintenance of individual on-site wastewater disposal systems and known requirements of lending institutions for approval of the systems.

(2) No public utility supplying water shall make connection to any dwelling, house, mobile home or residence without the prior written approval of the department certifying that the plan for the sewage treatment and disposal system at the location of the property complies with this chapter. Connections of water utilities may be made during construction if the department has approved a plan for a sewage treatment and disposal system and the owner of the property has agreed to have the system inspected and approved by the department before the use or occupancy of the property.

(3) The department shall furnish to the county tax assessor or collector, upon request, the name and address of the person submitting a notice of intent and the section, township and range of the lot or tract of land on which the individual on-site wastewater disposal system will be installed.



§ 41-67-6 - Applicability of chapter to certified professional evaluator or licensed professional engineer; soil and site evaluation; recommendations; request for determination of suitability; exemption of certain property [Repealed effective July 1, 2018]

(1) Nothing in this chapter shall preclude a certified professional evaluator or licensed professional engineer from providing services relating to the design of an individual on-site wastewater disposal system to comply with this chapter, except for performance-based systems as specified in Section 41-67-3(3). A certified professional evaluator or licensed professional engineer shall notify the department in writing of those services being provided, including the type of treatment, the type of disposal, and the property address for the treatment and disposal system. Construction or installation shall not begin before authorization by the department. The department shall respond within ten (10) business days with authorization that the certified professional evaluator or licensed professional engineer fulfills the requirements of the law.

(2) Within five (5) working days following receipt of the notice of intent and plot plan by an owner, lessee or developer of any lot or tract of land, the department shall conduct a soil and site evaluation, except in cases where a certified professional evaluator or licensed professional engineer provides services relating to the design, construction or installation of an individual on-site wastewater disposal system to comply with this chapter. All regulations shall be applied uniformly in all areas of the state and shall take into consideration and make provision for different types of soil in the state when performing soil and site evaluations. Within ten (10) additional working days, the department shall make recommendations to the owner, lessee or developer of the type or types of individual on-site wastewater disposal systems suitable for installation on the lot or tract, unless there are conditions requiring further investigation that are revealed in the initial evaluation. In making recommendations on the type or types of individual on-site wastewater disposal systems suitable for installation on a lot or tract, personnel of the department shall use best professional judgment based on rules and regulations adopted by the board, considering the type or types of systems which are installed and functioning on lots or tracts near the subject lot or tract. To the extent practicable, the recommendations shall give the owner, lessee or developer maximum flexibility and all options consistent with the federal Clean Water Act, consistent with maintaining the wastes on the property of the generator and consistent with protection of the public health. The system or systems recommended shall be environmentally sound and cost-effective. The department, a licensed professional engineer or a certified professional evaluator shall provide complete information, including all applicable requirements and regulations on all systems recommended. The owner, lessee or developer shall have the right to choose among systems. The department shall provide the owner, lessee or developer with a permit/recommendation that specifies all types of individual on-site wastewater disposal systems that are suitable for installation on the lot or tract.

(3) Within thirty (30) days of receipt of a request for determination of suitability of individual on-site wastewater disposal systems in a subdivision, the department shall advise the developer in writing either that all necessary information needed for determination of suitability has been received or state the additional information needed by the department for determination of suitability.

(4) Whenever a developer requests a determination of suitability of individual on-site wastewater disposal systems in a subdivision, the department must make the determination within thirty (30) days after receipt of all necessary information needed for the determination of suitability from the developer. The department shall state in writing the reasons for its determination.

(5) (a) The certified installer shall notify the department at least twenty-four (24) hours before beginning installation of an individual on-site wastewater disposal system and, at that time, schedule a time for inspection of the system with the appropriate county department of health.

(b) A certified installer, or designated agent thereof, shall not cover his work with soil or other surface material unless the installer has received authorization to cover the system after an inspection by a department environmentalist, or unless a department environmentalist does not arrive for inspection within thirty (30) minutes of the designated and agreed upon time, in which case a certified installer, or designated agent thereof, may submit an affidavit of proper installation to the department for final approval.

(6) A person may not design, construct or install, or cause to be designed, constructed or installed an individual on-site wastewater disposal system that does not comply with this chapter and rules and regulations of the board.

(7) Any lot or tract that is two (2) acres or larger shall be exempt from the requirements of this chapter and regulations of the department relating to approval of individual on-site wastewater disposal systems by the department, and shall be exempt from the provisions of Section 41-67-5(2), provided that:

(a) All wastewater is contained on the lot or tract;

(b) No watercourse, as defined in Section 51-3-3(h), of Mississippi or the United States is impacted; and

(c) The person who installed the individual on-site wastewater disposal system provides the department with a signed affidavit attesting that the requirements of paragraphs (a) and (b) are met.



§ 41-67-7 - Approval of design or construction, installation of disposal system required; requirements for approval of disposal systems; post-construction or installation final approval request; fines for noncompliance [Repealed effective July 1, 2018]

(1) Approval of the design, construction or installation of an individual on-site wastewater disposal system by the department is required, except as otherwise provided in Section 41-67-6(7). Upon completion of installation of the system, the department shall approve the design, construction or installation of that system, as requested, if the system is designed, constructed and installed, as the case may be, in accordance with the rules and regulations of the board. Whenever a person requests approval of an individual on-site wastewater disposal system and has met the requirements in subsection (3) of this section, the department must approve or disapprove the request within five (5) working days. If the department disapproves the request, the department shall state in writing the reasons for the disapproval. If the department does not respond to the request within ten (10) calendar days, the request for approval of the individual on-site wastewater disposal system shall be deemed approved.

(2) Individual on-site wastewater disposal systems shall be considered acceptable, provided the following requirements are met:

(a) Centralized wastewater treatment systems are not available or feasible;

(b) The existing disposal systems in the area are functioning satisfactorily;

(c) Soil types, soil texture, seasonal water tables and other limiting factors are satisfactory for underground absorption;

(d) Any private water supply is located at a higher elevation or it must be properly protected and at least fifty (50) feet from the individual on-site wastewater disposal system and at least one hundred (100) feet from the disposal field of the system; and

(e) The systems meet applicable water quality requirements of Section 41-67-10.

(3) After construction or installation of the individual on-site wastewater disposal system, the property owner or his agent shall provide a final approval request containing the following to the department:

(a) A signed affidavit from the installer that the system was installed in compliance with all requirements, regulations and permit conditions applicable to the system installed; and

(b) For any advanced treatment system, an affidavit from the property owner agreeing to a continuing maintenance agreement on the installed system at the end of the required manufacturer's maintenance agreement.

(4) If any person or certified installer fails to obtain final approval or submit an affidavit of proper installation to the department in the installation of the system, the board, after due notice and hearing, may levy an administrative fine not to exceed Ten Thousand Dollars ($ 10,000.00). Each wastewater system installed not in compliance with this chapter or applicable rules and regulations of the board may be considered a separate offense.

(5) The property owner, if not a qualified homeowner maintenance provider, shall keep a continuing maintenance agreement with a certified installer on all advanced treatment systems in perpetuity. Any person violating this subsection shall be subject to the penalties and damages as provided in Section 41-67-28(5).



§ 41-67-9 - Grandfathering in of existing individual on-site wastewater disposal systems until certain occurrences; requirements for approval [Repealed effective July 1, 2018]

(1) All existing individual on-site wastewater disposal systems on July 1, 2014, shall be grandfathered in until a valid complaint is registered with a county department of health or until a property owner requests an inspection by the department.

(2) All existing individual on-site wastewater disposal systems shall be considered acceptable provided the following requirements are met:

(a) The existing individual on-site wastewater disposal system and all treated effluent is contained on the property of the generator;

(b) No evidence that any insufficiently treated effluent is leaving the property of the generator or has been seeping to the surface of the ground;

(c) Centralized wastewater treatment systems are not available;

(d) If a private water supply well is present, the well should be located at a higher elevation than the disposal system and is protected from surface contamination by a concrete slab of a thickness of at least four (4) inches extending at least two (2) feet in all directions from the well casing; and

(e) If an advanced treatment system is used, the property owner shall be required to contact an authorized representative of a certified manufacturer of the specific advanced treatment system to provide a continuous maintenance agreement or provide the property owner training to become a qualified homeowner maintenance provider.

(3) Owners of property on which an existing individual on-site wastewater disposal system does not meet the requirements of subsection (2) of this section shall be required by the department to meet Section 41-67-6 or Section 41-67-21.



§ 41-67-10 - Testing and listing of advanced treatment systems [Repealed effective July 1, 2018]

(1) Advanced treatment systems may be installed only if they have been tested and are listed by an American National Standards Institute (ANSI) third-party certifying program at the time of installation. Advanced treatment systems shall be in compliance with standards for a Class I system as defined by the most current revision of American National Standards Institute/National Sanitation Foundation (ANSI/NSF) International Standard Number 40, which are incorporated by reference. An approved ANSI third-party certifying program shall comply with the following provisions for systems which it has certified to be installed in Mississippi:

(a) Be accredited by the American National Standards Institute;

(b) Have established procedures which send representatives to distributors in Mississippi on a recurring basis to conduct evaluations to assure that distributors of certified advanced treatment systems are providing proper maintenance, have sufficient replacement parts available and are maintaining service records;

(c) Notify the department of the results of monitoring visits to manufacturers and distributors within sixty (60) days of the conclusion of the monitoring; and

(d) Submit completion reports on testing and any other information as the department may require for its review.

(2) All manufacturers of advanced treatment systems certified in Mississippi shall provide technical training staff to the department as needed.



§ 41-67-11 - Approval of individual on-site wastewater disposal systems in areas where they otherwise would not be approved; requirements for approval [Repealed effective July 1, 2018]

(1) Individual on-site wastewater disposal systems may be approved in an area where individual on-site wastewater disposal systems otherwise would not be approved because of the availability or feasibility of connection to a centralized wastewater treatment system only after a contract has been awarded or other definite commitments as are deemed sufficient to the department are formalized for the construction of a centralized wastewater treatment system that upon completion will adequately serve the property. Individual on-site wastewater disposal systems shall only be approved when the centralized wastewater treatment system will be completed and available for use within thirty-six (36) months. The department may approve the installation of a system under these circumstances only if the system will comply with the requirements of Section 41-67-5(1) and comply with all construction requirements of the department. The system may be installed only after the developer has signed a written agreement with the centralized wastewater treatment provider stating that the developer will connect to the centralized wastewater treatment system when it becomes available, and the provider of the centralized wastewater treatment system being constructed certifies that the centralized wastewater treatment system will have adequate capacity to accept the sewage to be produced by the individual on-site wastewater disposal systems. The developer shall install an internal sewage collection system from each lot to the connection point to the centralized wastewater treatment system as he develops the streets of the subdivision. Upon completion of the construction of the centralized wastewater treatment system, all individual on-site wastewater disposal systems shall be abandoned and all residences, buildings or facilities connected to the centralized wastewater treatment system.

(2) The department may approve the use of a sewage holding tank for the purpose of providing sewage services. The department shall require the proper abandonment and removal of the sewage holding tank and connection to a centralized wastewater treatment system when that system is available, or the usage is no longer needed.



§ 41-67-12 - Assessment of fees [Repealed effective July 1, 2018]

(1) The department shall assess fees in the following amounts for the following purposes:

(a) A fee of Fifty Dollars ($ 50.00) shall be levied for soil and site evaluation and recommendation of individual on-site wastewater disposal systems.

(b) A fee of Fifty Dollars ($ 50.00) shall be levied annually for the certification of installers and pumpers.

(c) A fee of One Hundred Dollars ($ 100.00) shall be levied annually for the registration of manufacturers.

(2) In the discretion of the board, a person shall be liable for a penalty equal to one and one-half (1-1o/2) times the amount of the fee due and payable for failure to pay the fee on or before the date due, plus any amount necessary to reimburse the cost of collection.

(3) No fee authorized under this section shall be assessed by the department for state agencies or institutions, including, without limitation, foster homes licensed by the Mississippi Department of Human Services.



§ 41-67-15 - Authority of municipalities and boards of supervisors to adopt more restrictive ordinances not impaired; Department of Health prohibited from approving system that does not comply with more restrictive ordinances [Repealed effective July 1, 2018]

Nothing in this chapter shall limit the authority of a municipality or board of supervisors to adopt similar ordinances which may be, in whole or in part, more restrictive than this chapter, and in those cases the more restrictive ordinances will govern. The department shall not approve any system that does not comply with an ordinance adopted by a municipality or board of supervisors under the authority of this section.



§ 41-67-19 - Demonstrable competence of agents; implementing chapter; completion of department's certification training [Repealed effective July 1, 2018]

Each authorized agent of the department implementing this chapter shall demonstrate to the department's satisfaction that the person:

(a) Is competent to review and provide any requested approval of design and installation of individual on-site wastewater disposal systems, as well as the operation, repair or maintenance of those systems, to make soil permeability tests or soil and site evaluations, and to conduct inspections of individual on-site wastewater disposal systems in accordance with this chapter and rules and regulations adopted under this chapter; and

(b) Has successfully completed the department's certification training program.



§ 41-67-21 - Owner repair of malfunctioning disposal system; abatement of health hazards; penalty for violations [Repealed effective July 1, 2018]

(1) The department shall require a property owner and/or lessee to repair a malfunctioning individual on-site wastewater disposal system on the owner's or lessee's property before the thirtieth day after the date on which the owner or lessee is notified by the department of the malfunctioning system.

(2) The property owner and/or lessee shall take adequate measures as soon as practicable to abate an immediate health hazard.

(3) If an existing residential individual on-site wastewater disposal system is malfunctioning, the system shall be repaired to reduce the volume of effluent, to adequately treat the effluent and to the greatest extent possible, to confine the discharge to the property of the generator. If repairs are made to significantly upgrade the existing individual on-site wastewater disposal system, the department shall approve the system, if requested.

(4) The property owner or lessee may be assessed a civil penalty not to exceed Five Dollars ($ 5.00) for each day the individual on-site wastewater disposal system remains unrepaired after the thirty-day period specified in subsection (1) of this section.

(5) The board may assess the property owner or lessee of an individual on-site wastewater disposal system authorized under Section 41-67-3(3) a civil penalty not to exceed Five Dollars ($ 5.00) for each day the system fails to meet the performance standards of that system after the thirty-day period specified in subsection (1) of this section.

(6) All penalties collected by the board under this section shall be deposited in the State General Fund.

(7) Appeals from the imposition of civil penalty under this section may be taken as provided in Section 41-67-29.



§ 41-67-23 - Inspection by Department where Department approval requested [Repealed effective July 1, 2018]

The department or its authorized representative may enter onto property and make inspections of any individual on-site wastewater disposal system as necessary to ensure that the system is in compliance with this chapter and the rules and regulations adopted under this chapter. The department shall give reasonable notice to any property owner, lessee or occupant prior to entry onto the property. The owner, lessee, owner's representative, or occupant of the property on which the system is located shall give the department or its authorized representative reasonable access to the property at reasonable times to make necessary inspections.



§ 41-67-25 - Certification of installers required; exception; renewal; revocation; certified installers listed; penalty for operating without certification [Repealed effective July 1, 2018]

(1) A person may not operate as an installer of individual on-site wastewater disposal systems unless that person is currently certified by the department. A person who installs an individual on-site wastewater disposal system on his own property for his primary residence is not considered an installer for purposes of this subsection.

(2) An installer of advanced treatment systems or products must be a factory-trained and authorized representative. The manufacturer must furnish documentation to the department certifying the satisfactory completion of factory training and the establishment of the installer as an authorized manufacturer's representative.

(3) The department shall issue a certification to an installer if the installer:

(a) Completes an application form that complies with this chapter and rules and regulations adopted by the board;

(b) Satisfactorily completes the training program for installation and maintenance provided by the department;

(c) Pays the annual certification fee which shall be an amount not greater than Fifty Dollars ($ 50.00); and

(d) Provides proof of having a valid general business liability insurance policy in effect with liability limits of at least Fifty Thousand Dollars ($ 50,000.00) per occurrence and at least One Hundred Thousand Dollars ($ 100,000.00) in total aggregate amount.

(4) Each installer shall furnish proof of certification to a property owner, lessee, the owner's representative or occupant of the property on which an individual on-site wastewater disposal system is to be designed, constructed, repaired or installed by that installer and to the department or its authorized representative, if requested.

(5) The department shall provide for annual renewal of certifications.

(6) (a) An installer's certification may be suspended or revoked by the department after notice and hearing if the installer violates this chapter or any rule or regulation adopted under this chapter.

(b) The installer may appeal a suspension or revocation under this section as provided by law.

(7) The department shall disseminate to the public an official list of certified installers.

(8) If any person is operating in the state as an installer without certification by the board, the board, after due notice and opportunity for a hearing, may impose a monetary penalty not to exceed Ten Thousand Dollars ($ 10,000.00) for each violation.

(9) The department shall provide for annual renewal of installer certifications to be applied for at the local department offices.



§ 41-67-27 - Registration required for manufacturers of individual on-site wastewater disposal system components to operate or do business in state; penalties [Repealed effective July 1, 2018]

A person may not operate a business in or do business in the State of Mississippi as a manufacturer of components used in an individual on-site wastewater disposal system without holding a valid manufacturer's registration issued by the department. If any person is operating in the state as a manufacturer without certification by the department, the department, after due notice and opportunity for a hearing, may impose a monetary penalty not to exceed Ten Thousand Dollars ($ 10,000.00) for each violation.



§ 41-67-28 - Violations; penalties and damages [Repealed effective July 1, 2018]

(1) Except as otherwise provided in this chapter, any person who shall knowingly violate this chapter or any rule or regulation or written order of the board in pursuance thereof is, upon conviction, guilty of a misdemeanor and shall be punished as provided in Section 41-3-59.

(2) Each day of a continuing violation is a separate violation.

(3) (a) In addition to all other statutory and common law rights, remedies and defenses, any person who purchases an individual on-site wastewater disposal system and suffers any ascertainable loss of money or property, real or personal, may bring an action at law in the court having jurisdiction in the county in which the installer or manufacturer has the principal place of business, where the act allegedly occurred, to recover any loss of money or damages for the loss of any property resulting from any of the following:

(i) Improper installation of an individual on-site wastewater disposal system due to faulty workmanship;

(ii) Failure of an individual on-site wastewater disposal system to operate properly due to failure to install the system in accordance with any requirements of the manufacturer or in compliance with any rules and regulations of the board; or

(iii) Failure of an individual on-site wastewater disposal system to operate properly due to installation.

(b) Nothing in this chapter shall be construed to permit any class action or suit, but every private action must be maintained in the name of and for the sole use and benefit of the individual person.

(4) A person who violates this chapter thereby causing a discharge off the property of the generator shall be liable to the party aggrieved or damaged by that violation for the actual damages and additional punitive damages equal to a maximum of twenty-five percent (25%) of the actual damages proven by the aggrieved party, to be taxed by the court where the suit is heard on an original action, by appeal or otherwise and recovered by a suit at law in any court of competent jurisdiction. In addition, the court may award the prevailing party reasonable attorney's fees and court costs. Before filing suit, the party aggrieved or damaged must give thirty (30) days' written notice of its intent to file suit to the alleged violator.

(5) (a) Any person who violates Section 41-67-7(5) or 41-67-11(2) may be assessed an administrative fine in the amount of Five Hundred Dollars ($ 500.00) and the public water system may discontinue service to that property owner until the failure to comply with Section 41-67-7(5) or 41-67-11(2) has been corrected.

(b) All violators shall be given thirty (30) days' notice before any adverse action.

(c) Any violator shall have the right to appeal an adverse determination through the procedures set out in Section 41-67-29.



§ 41-67-29 - Appeals [Repealed effective July 1, 2018]

Any person who is aggrieved by any final decision of the board may appeal that final decision to the chancery court of the county of the situs in whole or in part of the subject matter. The appellant shall give a cost bond with sufficient sureties, payable to the state in a sum to be fixed by the board or the court and to be filed with and approved by the clerk of the court. The aggrieved party may, within thirty (30) days following a final decision of the board, petition the chancery court for an appeal with supersedeas and the chancellor shall grant a hearing on the petition. Upon good cause shown the chancellor may grant the appeal with supersedeas. The appellant shall be required to post a bond with sufficient sureties according to law in an amount to be determined by the chancellor. The chancery court shall always be deemed open for hearing of appeals and the chancellor may hear the appeal in termtime or in vacation at any place in his district. The appeal shall have precedence over all civil cases, except election contests. The chancery court shall review all questions of law and of fact and may enter a final order or remand the matter to the board for appropriate action as may be indicated or necessary under the circumstances. Appeals may be taken from the chancery court to the Supreme Court in the manner as now required by law, but if a supersedeas is desired by the party appealing to the chancery court, that party may apply therefor to the chancellor, who shall award a writ of supersedeas, without additional bond, if in the chancellor's judgment material damage is not likely to result. If material damage is likely to result, the chancellor shall require a supersedeas bond as deemed proper, which shall be liable to the state for any damage.



§ 41-67-31 - Repeal of Sections 41-67-1 through 41-67-29 and Sections 41-67-33 through 41-67-41

Sections 41-67-1 through 41-67-29 and Sections 41-67-33 through 41-67-41 shall stand repealed on July 1, 2018.



§ 41-67-33 - Procedures for conducting reviews requested by persons aggrieved by disapproval or requirements for on-site wastewater disposal system; application for variance; hearing; final decision by State Health Officer [Repealed effective July 1, 2018]

(1) The department shall adopt and use procedures for conducting reviews requested by any person aggrieved by the disapproval or requirements for an on-site wastewater disposal system as provided by the department in written form under Section 41-67-6. The procedures shall include that the person may request review by submitting a written request of review to the Director of the Office of Environmental Health. The request for review shall identify the matter contested and state the person's name, mailing address and home and daytime phone numbers. Within ten (10) business days of the receipt of the request for review, the department shall issue in writing a ruling and determination to the person and if any corrections are necessary to any form previously issued by the department, then new forms shall be submitted to the person.

(2) Property owners may apply for a variance from the department by submitting a report for a proposed system to the department from a licensed professional engineer that the proposed wastewater treatment system will properly treat and maintain wastewater on the property and proof that the licensed professional engineer has errors and omissions insurance. The department shall grant the variance but still have authority for final approval to inspect that the system is installed as designed. All forms from the department relating to allowed wastewater systems shall include the variance option.

(3) Any person aggrieved by the ruling issued by the Director of the Office of Environmental Health may apply for a hearing. Any hearing shall be conducted by a hearing officer designated by the department. At the hearing, the hearing officer may conduct reasonable questioning of persons who make relevant factual allegations concerning the proposal. The hearing officer shall require that all persons be sworn before they may offer any testimony at the hearing, and the hearing officer is authorized to administer oaths. Any person so choosing may be represented by counsel at the hearing. A record of the hearing shall be made, which shall consist of a transcript of all testimony received, all documents and other material introduced, the staff report and recommendation, and any other material as the hearing officer considers relevant. He shall make a recommendation within a reasonable period of time after the hearing is closed and after he has had an opportunity to review, study and analyze the evidence presented during the hearing. The completed record shall be certified to the State Health Officer, who shall consider only the record in making his decision, and shall not consider any evidence or material that is not included. All final decisions regarding the disapproval or requirements for an on-site wastewater disposal system shall be made by the State Health Officer. The State Health Officer shall make his written findings and issue his order after reviewing the record, not to exceed thirty (30) days following his receipt of the record.



§ 41-67-37 - Certified professional evaluator; certification requirements; renewal; official list of certified professional evaluators; penalty for operating without certification [Repealed effective July 1, 2018]

(1) A person may not operate as a certified professional evaluator in this state unless that person is currently certified by the department or is a licensed professional engineer.

(2) A person must meet one (1) of the following requirements, in addition to the additional requirements set forth in other sections of this chapter and rules and regulations of the board, in order to be eligible to become a certified professional evaluator:

(a) Be a professional geologist registered in the State of Mississippi;

(b) Be a professional soil classifier licensed in the State of Mississippi; or

(c) Be a person who possesses a demonstrable, adequate and appropriate record of professional experience and/or training as determined by the department.

(3) The department shall issue a certification to a certified professional evaluator if the certified professional evaluator:

(a) Completes an application form that complies with this chapter and rules adopted under this chapter;

(b) Satisfactorily completes the certified professional evaluator training program provided by the department;

(c) Pays the annual certification fee; and

(d) Provides proof of having an errors and omissions policy or surety in effect with liability limits of at least Fifty Thousand Dollars ($ 50,000.00) per occurrence and at least One Hundred Thousand Dollars ($ 100,000.00) in total aggregate amount.

(4) Each certified professional evaluator shall furnish proof of certification to a property owner or the owner's representative of the property before performing a site evaluation of the property on which an individual on-site wastewater disposal system is to be designed, constructed, repaired or installed by the certified professional evaluator and to the department or its authorized representative, if requested.

(5) The department shall provide for annual renewal of certifications.

(6) The department shall disseminate to the public an official list of certified professional evaluators.

(7) If any person who is not a licensed professional engineer operates in the state as a certified professional evaluator without certification by the department, the department, after due notice and opportunity for a hearing, may impose a monetary penalty not to exceed Ten Thousand Dollars ($ 10,000.00) for each violation.



§ 41-67-39 - Certificate required for person operating as pumper removing and disposing of sludge from on-site wastewater disposal systems; certificate requirements; official list of certified pumpers; penalty for operating without license; suspension or revocation of pumper certification; grounds; renewal [Repealed effective July 1, 2018]

(1) A person may not be engaged in the business of removing and disposing of the sludge and liquid waste (septage) from individual on-site wastewater disposal systems in this state unless that person has a valid certificate issued by the department.

(2) The department shall issue a certificate to a pumper if the pumper:

(a) Completes an application form that complies with this chapter and rules adopted under this chapter;

(b) Satisfactorily completes the certified pumper training program provided by the department;

(c) Satisfactorily complies with the requirements of his/her pumping and hauling equipment;

(d) Provides documentation of a disposal site approved by the Department of Environmental Quality, Office of Pollution Control;

(e) Pays the annual license fee; and

(f) Provides proof of having a valid general business liability insurance policy in effect with liability limits of at least Fifty Thousand Dollars ($ 50,000.00) per occurrence and at least One Hundred Thousand Dollars ($ 100,000.00) in total aggregate amount.

(3) Each pumper or designated agent thereof, upon request, shall furnish proof of certification to an individual before entering a contract with that individual for the removing and disposing of the sludge and liquid waste (septage) from an individual on-site wastewater disposal system.

(4) The department shall disseminate to the public an official list of certified pumpers.

(5) If any person operates in the state as a certified pumper without a license by the board, the board, after due notice and opportunity for a hearing, may impose a monetary penalty not to exceed Ten Thousand Dollars ($ 10,000.00) for each violation.

(6) The department may suspend or revoke a pumper certification if the pumper disposes of septage or other liquid waste in an unpermitted or unapproved site and/or violates this chapter or rules and regulations under this chapter.

(7) A municipal wastewater treatment facility may make a site available for certified pumpers to dispose of septic or other liquid waste.

(8) The department shall provide for annual renewal of certifications.

(9) The department must provide for renewal pumper certifications to be applied for at the local department offices.



§ 41-67-41 - Wastewater Advisory Council created; purpose; composition [Repealed effective July 1, 2018]

(1) There is created the Wastewater Advisory Council for the purpose of advising the department regarding individual on-site wastewater disposal systems. The advisory council shall be composed of the following:

(a) One (1) appointee of the State Health Officer;

(b) One (1) appointee of the Chairman of the State Board of Health;

(c) One (1) appointee of the Chairman of the State Board of Health that represents a Mississippi Aerobic Treatment Unit (ATU) manufacturer;

(d) One (1) appointee of the Chairman of the State Board of Health that represents a certified installer;

(e) One (1) appointee of the Chairman of the State Board of Health that represents a septic tank or aggregate disposal manufacturer;

(f) One (1) appointee of the Executive Director of the Mississippi Department of Environmental Quality;

(g) One (1) appointee of the Executive Director of the Office of Pollution Control;

(h) One (1) appointee of the Executive Director of the Mississippi Soil and Water Conservation Commission;

(i) One (1) appointee of the Director of the Mississippi State Board of Registered Professional Geologists;

(j) One (1) appointee of the Chairman of the Department of the Mississippi State University School of Civil and Environmental Engineering Companies;

(k) The federally appointed Mississippi State Soil Scientist, or his designee;

(l) One (1) appointee of the Executive Director of the American Council of Engineering Companies;

(m) One (1) appointee of the Executive Director of the Home Builders Association of Mississippi;

(n) One (1) appointee of the Executive Director of the Mississippi Engineering Society;

(o) One (1) appointee of the Executive Director of the Mississippi Manufactured Housing Association;

(p) One (1) appointee of the Executive Director of the Mississippi Rural Water Association;

(q) One (1) appointee of the Executive Director of the Mississippi Association of Supervisors;

(r) One (1) appointee of the President of the Mississippi Pumpers Association;

(s) One (1) appointee of the President of the Mississippi Water and Pollution Control Operators Association, Inc.;

(t) One (1) appointee of the Executive Director of the Mississippi Association of Realtors; and

(u) One (1) appointee of the Executive Director of the Mississippi Municipal League.

(2) The members of the advisory council shall elect a chairman and vice chairman from its membership.

(3) The terms of appointments for each member shall be for a period of two (2) years.

(4) The advisory council shall have quarterly meetings, with at least one (1) of those meetings taking place between forty-five (45) and sixty (60) days before the meeting of the board.

(5) The department shall staff all advisory council meetings and record minutes of those meetings.






WASTEWATER ADVISORY BOARD

§ 41-67-101 - Wastewater Advisory Board created; purpose; composition; terms; meetings

(1) There is created the Wastewater Advisory Board for the purpose of advising the Department of Health regarding individual on-site wastewater disposal systems. The advisory board shall be composed of the following:

(a) One (1) appointee of the Executive Director of the American Council of Engineering;

(b) One (1) appointee of the Executive Director of the Office of Pollution Control;

(c) One (1) appointee of the State Health Officer;

(d) One (1) appointee of the Executive Director of the Home Builders Association of Mississippi;

(e) One (1) appointee of the Chairman of the Mississippi State Board of Health that represents a Mississippi ATU manufacturer;

(f) One (1) appointee of the Executive Director of the Mississippi Engineering Society;

(g) One (1) appointee of the Executive Director of the Mississippi Manufactured Housing Association;

(h) One (1) appointee of the Chairman of the Mississippi State Board of Health that represents a certified installer;

(i) One (1) appointee of the Chairman of the Mississippi State Board of Health that represents a septic tank or aggregate disposal manufacturer;

(j) One (1) appointee of the Executive Director of the Mississippi Rural Water Association;

(k) One (1) appointee of the Executive Director of the Mississippi Association of Supervisors;

(l) One (1) appointee of the President of the Mississippi Pumpers Association;

(m) One (1) appointee of the Executive Director of the Mississippi Soil and Water Conservation Commission;

(n) One (1) appointee of the President of the Mississippi Water and Pollution Control Operators Association, Inc.;

(o) The federally appointed Mississippi State Soil Scientist, or his designee;

(p) One (1) appointee of the Director of the Mississippi State Board of Registered Professional Geologists;

(q) One (1) appointee of the Executive Director of the Mississippi Department of Environmental Quality;

(r) One (1) appointee of the Chairman of the Mississippi State Board of Health;

(s) One (1) appointee of the Executive Director of the Mississippi Association of Realtors;

(t) One (1) appointee of the Executive Director of the Mississippi Municipal League; and

(u) One (1) appointee of the Chairman of the Department of the Mississippi State University School of Civil and Environmental Engineering.

(2) The members of the advisory committee shall elect a chairman and vice chairman from its membership.

(3) The terms of appointments for each member shall be for a period of two (2) years.

(4) The advisory committee shall have quarterly meetings, with at least one (1) of those meetings taking place between forty-five (45) and sixty (60) days before the meeting of the Mississippi State Board of Health.

(5) The Mississippi Department of Health shall staff all advisory committee meetings and record minutes of those meetings.









Chapter 71 - HOME HEALTH AGENCIES

§ 41-71-1 - Definitions

As used in this chapter, unless the context otherwise requires:

(a) "Home health agency" means a public or privately owned agency or organization, or a subdivision of such an agency or organization, properly authorized to conduct business in Mississippi, which is primarily engaged in providing to individuals, at the written direction of a licensed physician, in the individual's place of residence, skilled nursing services provided by or under the supervision of a registered nurse licensed to practice in Mississippi, and one or more of the following services or items:

(i) Physical, occupational or speech therapy;

(ii) Medical social services;

(iii) Part-time or intermittent services of a home health aide;

(iv) Other services as approved by the licensing agency;

(v) Medical supplies, other than drugs and biologicals, and the use of medical appliances; or

(vi) Medical services provided by an intern or resident in training at a hospital under a teaching program of such hospital.

(b) "Licensing agency" means the State Department of Health.



§ 41-71-3 - License required to operate home health agency

No person or other legal entity acting alone or in concert with others, shall establish, conduct, or maintain a home health agency without securing a license under the provisions of this chapter.



§ 41-71-5 - Application for license; fee

An application for a license shall be made to the licensing agency upon forms provided by the agency and shall contain such information as the agency shall require, which may include affirmative evidence of ability to comply with such reasonable standards, rules and regulations as are lawfully prescribed under this chapter. A license fee of One Thousand Dollars ($ 1,000.00), payable to the licensing agency, shall be submitted with each application.



§ 41-71-7 - Terms and conditions of license; renewal

Upon receipt of an application for a license and the license fee, and a determination by the licensing agency that the application is in compliance with Section 41-7-173 et seq. and in compliance with the provisions of this chapter, such license shall be issued. A license, unless suspended or revoked, shall be renewable annually upon payment by the licensee of a renewal fee of One Thousand Dollars ($ 1,000.00) and approval by the licensing agency of an annual report, required to be submitted by the licensee, containing such information in such form and at such time as the licensing agency prescribes by rule or regulation. Each license shall be issued only for the home health agency and person or persons or other legal entity or entities named in the application and shall not be transferable or assignable except with the written approval of the licensing agency. Licenses shall be posted in a conspicuous place in the designated business office of the licensee. Each licensee shall designate, in writing, one (1) individual person as the responsible party for the conducting of the business of the home health agency with the licensing agency.



§ 41-71-9 - Denial, suspension or revocation of license; notice and hearing; procedure; costs

The licensing agency, after notice and opportunity for a hearing to the applicant or licensee, is authorized to deny, suspend or revoke a license in any case in which it finds that the applicant or licensee has failed to comply with the requirements established by this chapter or the rules, regulations or standards promulgated in furtherance of this chapter. Such notice shall be given by registered mail, or by personal service, setting forth the particular reasons for the proposed action and fixing a date of not less than thirty (30) days from the date of such mailing or such personal service, at which time the applicant or licensee shall be given an opportunity for a prompt and fair hearing. On the basis of any such hearing, or upon default of the applicant or licensee, the licensing agency shall make a determination specifying its findings of fact and conclusions of law. A copy of such determination shall be sent by registered mail or served personally upon the applicant or licensee. The decision revoking, suspending or denying the license or application shall become final thirty (30) days after it is so mailed or served, unless the applicant or licensee, within such thirty-day period, appeals the decision to the chancery court pursuant to Section 41-71-11. The procedure governing hearings shall be in accordance with rules and regulations promulgated by the licensing agency. A full and complete record shall be kept of all proceedings, and all testimony shall be recorded but need not be transcribed unless the decision is appealed pursuant to Section 41-71-11. Witnesses may be subpoenaed by either party. Compensation shall be allowed to witnesses as in cases in the chancery court. Each party shall pay the expense of his own witnesses. The cost of the record shall be paid by the licensing agency, but any other party desiring a copy of the transcript shall pay therefor the reasonable cost of preparing the same.



§ 41-71-11 - Appeal

Any applicant or licensee aggrieved by the decision of the licensing agency after a hearing may, within thirty (30) days after the mailing or serving of notice of the decision, file a notice of appeal in the chancery court of the First Judicial District of Hinds County, Mississippi, or the chancery court of the county in which the home health agency is located or to be located, and the chancery clerk shall serve a copy of the notice of appeal upon the licensing agency. Thereupon the licensing agency shall, within sixty (60) days or such additional time as the court may allow from the filing of such notice, certify to the court a copy of the record and decision, including the transcript of the hearings on which the decision is based. Findings of fact by the licensing agency shall be conclusive unless substantially contrary to the weight of the evidence, but upon good cause shown, the court may remand the case to the licensing agency to take further evidence, and the licensing agency may thereupon affirm, reverse or modify its decision. The court may affirm, modify or reverse the decision of the licensing agency and either the applicant or licensee or the licensing agency may appeal from this decision to the Supreme Court as in other cases in the chancery court. Pending final disposition of the matter the status quo of the applicant or licensee shall be preserved, except as the court otherwise orders in the public interest. Rules with respect to court costs as in other cases in chancery shall apply equally to cases under this section.



§ 41-71-13 - Rules, regulations and standards

The licensing agency shall adopt, amend, promulgate and enforce rules, regulations and standards, including classifications, with respect to home health agencies licensed, or which may be licensed, to further the accomplishment of the purpose of this chapter in protecting and promoting the health, safety and welfare of the public by insuring adequate care of individuals receiving such services. Such rules, regulations and standards shall be adopted and promulgated by the licensing agency in accordance with the provisions of Section 25-43-1 et seq., and shall be recorded and indexed in a book to be maintained by the licensing agency in its office in the city of Jackson, Mississippi, entitled "Records of Rules, Regulations and Standards." The book shall be open and available to all home health agencies and the public generally at all reasonable times.



§ 41-71-15 - Compliance by existing agencies

Any home health agency which is in operation on July 1, 1981, shall be given a reasonable time under the particular circumstances, not to exceed one (1) year from July 1, 1981, within which to comply with the provisions of this chapter and the rules, regulations and standards promulgated in furtherance of this chapter.



§ 41-71-17 - Inspections and investigations

The licensing agency shall make or cause to be made such inspections and investigations as it deems necessary, including visitation of patients at their places of residence.



§ 41-71-19 - Confidentiality of information

Information received by the licensing agency through filed reports, inspection, or as otherwise authorized under this chapter, shall not be disclosed publicly in such manner as to identify individuals, except in proceedings involving the question of licensure; however, the licensing agency may utilize statistical data concerning types of services and the utilization of those services for home health-care agencies in performing the statutory duties imposed upon it by Section 41-7-171, et seq. and regulations necessarily promulgated for participation in the medicare or medicaid programs.



§ 41-71-21 - Penalty for violations; injunction

Any person or persons or other entity or entities establishing, managing or operating a home health agency or conducting the business of a home health agency without the required license, or which otherwise violate any of the provisions of this chapter or the rules, regulations or standards promulgated and established in furtherance of this chapter, shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not more than Five Hundred Dollars ($ 500.00) for each offense. Each day of a continuing violation shall be considered a separate offense. The licensing agency may seek injunctive relief in the event it deems such action necessary after consulting with the state attorney general.






Chapter 73 - HOSPITAL EQUIPMENT AND FACILITIES AUTHORITY ACT

§ 41-73-1 - Short title

This chapter shall be known and may be cited as the Mississippi Hospital Equipment and Facilities Authority Act.



§ 41-73-3 - Legislative findings; declaration of public purpose

The Legislature hereby finds and declares that:

(1) Delivery of quality health care in Mississippi has in recent years become increasingly dependent upon sophisticated equipment and adequate, modern facilities at a time when the acquisition and financing of such equipment and facilities by health-care providers has become increasingly expensive.

(2) It is necessary that Mississippi hospitals be able to obtain the modern equipment and facilities needed to meet the needs of their medical staffs and to improve the quality of medical care provided to Mississippi citizens.

(3) The increased costs of acquiring and financing modern equipment and facilities by Mississippi hospitals is necessarily passed to the patients receiving medical care from the hospitals, resulting in higher medical bills and increased health insurance premiums.

(4) These increased costs discourage Mississippi citizens from obtaining necessary medical care.

(5) The problems set forth above cannot be remedied solely through the operation of private enterprise or efforts by individual communities, but can be alleviated through the creation of a public body corporate and politic, separate and apart from the State of Mississippi, constituting a governmental instrumentality, to be known as the Mississippi Hospital Equipment and Facilities Authority, to encourage the investment of private capital in Mississippi hospitals through the use of public financing as provided in this act for the purpose of financing hospital equipment and hospital facilities at interest rates lower than those available in the conventional credit markets.

(6) Alleviating the conditions and problems set forth above by the encouragement of private investment through a governmental body is a public purpose and use for which public money provided by the sale of revenue bonds may be borrowed, expended, advanced, loaned and granted and is hereby so declared to be such public purpose as a matter of express legislative determination. Such activities shall not be conducted for profit.



§ 41-73-5 - Definitions

When used in this act, unless the context requires a different definition, the following terms shall have the following meanings:

(a) "Act" means the Mississippi Hospital Equipment and Facilities Authority Act.

(b) "Authority" means the Mississippi Hospital Equipment and Facilities Authority created by this act and any successor to its functions.

(c) "Bonds" means bonds, notes or other evidences of indebtedness of the authority issued pursuant to this act, including refunding bonds.

(d) "Cost" as applied to hospital equipment means any and all costs of such hospital equipment and, without limiting the generality of the foregoing, shall include the following:

(i) All costs of the acquisition, repair, restoration, reconditioning, refinancing or installation of any such hospital equipment and all costs incident or related thereto;

(ii) The cost of any property interest in such hospital equipment including an option to purchase or leasehold interest;

(iii) The cost of architectural, engineering, legal and related services; the cost of the preparation of plans, specifications, studies, surveys and estimates of cost and of revenue; and all other expenses necessary or incident to planning, providing or determining the need for or the feasibility and practicability of such hospital equipment; and the cost of providing or establishing a reasonable reserve fund for the payment of principal and interest on bonds;

(iv) The cost of financing charges, including premiums or prepayment penalties, if any, and interest accrued prior to the acquisition and installation or refinancing of such hospital equipment and after such acquisition and installation or refinancing and start-up costs related to hospital equipment;

(v) Any and all costs paid or incurred in connection with the financing of such hospital equipment, including out-of-pocket expenses, the cost of financing, legal, accounting, financial advisory and consulting fees, expenses and disbursements; the cost of any policy of insurance; the cost of printing, engraving and reproduction services; and the cost of the initial or acceptance fee of any trustee or paying agent;

(vi) All direct or indirect costs of the authority incurred in connection with providing such hospital equipment, including, without limitation, reasonable sums to reimburse the authority for time spent by its agents or employees with respect to providing such hospital equipment and the financing thereof; and

(vii) Any and all costs paid or incurred for the administration of any program for the purchase or lease of or the making of loans for hospital equipment, by the authority and any program for the sale or lease of or the making of loans for such hospital equipment to any participating hospital institution.

(e) "Cost," as applied to hospital facilities, means any and all costs of such hospital facilities and, without limiting the generality of the foregoing, shall include the following:

(i) All costs of the establishment, demolition, site development of new and rehabilitated buildings, rehabilitation, reconstruction repair, erection, building, construction, remodeling, adding to and furnishing of any such hospital facilities and all costs incident or related thereto;

(ii) The cost of acquiring any property interest in such hospital facilities including the purchase thereof, the cost of an option to purchase or the cost of any leasehold interest;

(iii) The cost of architectural, engineering, legal and related services; the cost of the preparation of plans, specifications, studies, surveys and estimates of cost and of revenue; all other expenses necessary or incident to planning, providing or determining the need for or the feasibility and practicability of such hospital facilities or the acquisition thereof; and the cost of providing or establishing a reasonable reserve fund for the payment of principal of and interest on bonds;

(iv) The cost of financing charges, including premiums or prepayment penalties, if any, and interest accrued prior to the acquisition and completion or refinancing of such hospital facilities and after such acquisition and completion or refinancing and start-up costs related to hospital facilities;

(v) Any and all costs paid or incurred in connection with the financing of such hospital facilities, including out-of-pocket expenses, the cost of financing, legal, accounting, financial advisory and consulting fees, expenses and disbursement; the cost of any policy of insurance; the cost of printing, engraving and reproduction services; and the cost of the initial or acceptance fee of any trustee or paying agent;

(vi) All direct or indirect costs of the authority incurred in connection with providing such hospital facilities, including, without limitation, reasonable sums to reimburse the authority for time spent by its agents or employees with respect to providing such hospital facilities and the financing thereof;

(vii) Any and all costs paid or incurred for the administration of any program for the purchase or lease of or the making of loans for hospital facilities, by the authority and any program for the sale or lease of or the making of loans for such hospital facilities to any participating hospital institution; and

(viii) The cost of providing for the payment or the making provision for the payment of, by the appropriate escrowing of moneys or securities, the principal of and interest on which when due will be adequate to make such payment, any indebtedness encumbering the revenues or property of a participating hospital institution, whether such payment is to be effected by redemption of such indebtedness prior to maturity or not.

(f) "Hospital equipment" means any personal property which is found and determined by the authority to be required or necessary or helpful for medical care, research, training or teaching, any one (1) or all, in hospital facilities located in the state, irrespective of whether such property is in existence at the time of, or is to be provided after the making of, such finding. Provided further, that major medical equipment as defined in Section 41-7-173(m), shall require a certificate of need prior to the approval of the authority to contract with said hospital.

(g) "Hospital facility" or "hospital facilities" means buildings and structures of any and all types used or useful, in the discretion of the authority, for providing any types of care to the sick, wounded, infirmed, needy, mentally incompetent or elderly and shall include, without limiting the generality of the foregoing, out-patient clinics, laboratories, laundries, nurses', doctors' or interns' residences, administration buildings, office buildings, facilities for research directly involved with hospital care, maintenance, storage or utility facilities, parking lots, and garages and all necessary, useful, or related furnishings, and appurtenances and all lands necessary or convenient as a site for the foregoing.

(h) "Participating hospital institution" or "hospital institution" means a public or private corporation, association, foundation, trust, cooperative, agency, body politic, or other person or organization which provides or operates or proposes to provide or operate hospital facilities not for profit, and which, pursuant to the provisions of this act, contracts with the authority for the financing or refinancing of the lease or other acquisition of hospital equipment or hospital facilities, or both.

(i) "State" means the State of Mississippi.

The use of singular terms herein shall also include the plural of such term and the use of a plural term herein shall also include the singular of such term unless the context clearly requires a different connotation.



§ 41-73-7 - Mississippi Hospital Equipment and Facilities Authority created; membership; appointment; qualifications

(1) There is hereby created, with such duties and powers as are set forth in this act, a body politic and corporate, not a state agency, but an independent instrumentality exercising essential public functions, to be known as the Mississippi Hospital Equipment and Facilities Authority.

(2) The authority shall be governed by seven (7) members who shall be appointed by the Governor with the advice and consent of the Senate.

(3) The members shall at all times include the following:

(a) One (1) resident of each of the three (3) Supreme Court districts in the state;

(b) One (1) certified public accountant experienced in hospital finance;

(c) One (1) possessing not less than ten (10) years' experience in hospital management and finance;

(d) One (1) banker with experience in commercial lending or one (1) investment banker with experience in municipal finance;

(e) One (1) chosen at large.

(4) All members shall be residents of the state.



§ 41-73-9 - Terms of members of authority; vacancies; removal; oath

Three (3) members shall be appointed for an initial term of one (1) year, two (2) members shall be appointed for an initial term of two (2) years, one (1) member shall be appointed for an initial term of three (3) years and one (1) member shall be appointed for an initial term of four (4) years. All subsequent appointments shall be for terms of four (4) years. Each member shall hold office for the term of his appointment and until his successor shall have been appointed and qualified. Vacancies shall be filled by appointment of the governor, subject to the advice and consent of the senate, for the length of the unexpired term only. Any member shall be eligible for reappointment. Any member may be removed from office for incompetency, neglect of duty, or malfeasance in office by the governor after reasonable notice and a public hearing unless the same are expressly waived in writing. Each member of the authority appointed by the governor shall, before entering upon his duty, take an oath of office to administer the duties of his office faithfully and competently, and a record of such oath shall be filed in the office of the secretary of state.



§ 41-73-11 - Officers of authority; per diem and expenses of members

The chairman of the authority shall be elected from the members of the authority by the vote of all such members. The members shall also elect from among their number a vice-chairman and such other officers as they may determine. They shall receive no compensation for their services but shall receive reimbursement for actual and necessary expenses and per diem in accordance with Sections 25-3-41 and 25-3-69, respectively.



§ 41-73-13 - Quorum; vote required for action

The powers of the authority shall be vested in the members thereof. Four (4) members of the authority shall constitute a quorum for the transaction of business. The affirmative vote of at least four (4) members shall be necessary for any action to be taken by the authority. No vacancy in the membership of the authority shall impair the right of a quorum to exercise all rights and perform all duties of the authority.



§ 41-73-15 - Regular and called meetings

Regular meetings of the members of the authority shall be held as set forth in its rules and regulations. Additional meetings of the members of the authority shall be held at the call of the chairman or whenever any three (3) members so request.



§ 41-73-17 - Executive director; duties; contracting for administrative services; payment; secretary; duties

The members of the authority may appoint an executive director and/or a secretary who shall be employees of the authority, but not members thereof, and who shall serve at the pleasure of the members and receive such compensation as shall be fixed by the members. The executive director, if appointed, shall attend the meetings of the members of the authority and shall administer, manage and direct the affairs and activities of the authority in accordance with the policies and under the control and direction of the members. The executive director shall approve all accounts for salaries, allowable expenses of the authority or of any employee or consultant thereof, and expenses incidental to the operation of the authority. He shall perform such other duties as may be directed by the members in carrying out the purposes of this chapter. The practices and procedures regarding administrative functions and responsibilities of the authority shall be subject to the approval and review of the director of the state bond advisory division of the governor's office. In lieu of or in addition to the appointment of an executive director, the authority may contract with the state bond advisory division of the governor's office to carry out in whole or in part the administrative functions and responsibilities of the authority, but may only pay the actual expenses incurred by such division in performing such functions and responsibilities. The expenses incurred by the authority in contracting for such administrative functions and responsibilities shall be paid by the authority as a qualified cost pursuant to Section 41-73-5(d)(vii).

The secretary shall attend the meetings of the members of the authority, shall keep a record of the proceedings of the authority, and shall maintain and be custodian of all books, documents and papers filed with the authority, the minute book or journal of the authority, and its official seal. He may cause copies to be made of all minutes and other records and documents of the authority and may give certificates under seal of the authority to the effect that such copies are true copies, and all persons dealing with the authority may rely upon such certificates. If an executive director and/or secretary are not appointed, the members of the authority may designate from among themselves or the authority's employees the person or persons responsible for carrying out the duties set out in this section.



§ 41-73-19 - Additional officers, agents or employees

The authority may employ legal counsel, technical experts and such other officers, agents and employees, permanent or temporary, as it deems necessary to carry out the efficient operation of the authority, and shall determine their qualifications, duties, compensation and terms of office. The members may delegate to one or more agents or employees of the authority such administrative duties as they deem proper.



§ 41-73-21 - Conflict of interest of member, employee or agent; disclosure required; effect of disclosure

Any member, employee or agent of the authority who has, will have, or later acquires an interest, direct or indirect, in any transaction with the authority shall immediately disclose the nature and extent of such interest in writing to the authority as soon as he has knowledge of such actual or prospective interest. Such disclosure shall be entered upon the minutes of the authority. Upon such disclosure such member, employee or agent shall not participate in any action by the authority authorizing such transaction.



§ 41-73-23 - State office or position not forfeited by virtue of authority membership or service

Notwithstanding the provisions of any other law, no officer or employee of the state shall be deemed to have forfeited or shall forfeit his office or employment by reason of his acceptance of membership in the authority or by reason of his providing services to such authority.



§ 41-73-25 - Surety bonds of members and executive director; blanket bond authorized; conditions of bonds; costs

Before the issuance of any bonds pursuant to this chapter, each member of the authority and the executive director, if one shall have been appointed, shall execute a surety bond in the sum of Fifty Thousand Dollars ($ 50,000.00) issued by a surety company licensed to do business in the state. To the extent any member of the authority is already covered by a bond required by state law, such member need not obtain another bond so long as the bond required by the state law is in at least the sum specified in this section and covers the member's activities for the authority. In lieu of such bonds, the chairman of the authority may execute a blanket surety bond covering each member and the executive director of the authority. Each surety bond shall be conditioned upon the faithful performance of the duties of the office of the member or executive director and shall be issued by a surety company authorized to transact business in the state as surety. At all times after the issuance of any surety bonds, each member and executive director shall maintain such surety bonds in full force and effect. All costs of the surety bonds shall be borne by the authority.



§ 41-73-27 - Powers of authority

The authority is hereby granted all powers necessary or appropriate to carry out and effectuate its public and corporate purposes, including but not limited to the following:

(a) To have perpetual succession as a body politic and corporate and an independent instrumentality exercising essential public functions;

(b) To adopt, amend and repeal bylaws, rules and regulations, not inconsistent with this act, to regulate its affairs and to carry into effect the powers and purposes of the authority and conduct its business;

(c) To sue and be sued in its own name;

(d) To have an official seal and alter it at will;

(e) To maintain an office at such place or places within the state as it may designate;

(f) To monitor on a continuing basis the need for hospital equipment financing and hospital facilities financing at interest rates which are consistent with the needs of hospital institutions;

(g) To make and execute contracts and all other instruments necessary or convenient for the performance of its duties and the exercise of its powers and functions under this act;

(h) To employ architects, engineers, attorneys, inspectors, accountants and health-care experts and financial advisors, and such other advisors, consultants and agents as may be necessary in its judgment, and to fix their compensation;

(i) To procure insurance against any loss in connection with its property and other assets, in such amounts and from such insurers as it may deem advisable, including the power to pay premiums on any such insurance;

(j) To procure insurance or guarantees from any public or private entities, including any department, agency or instrumentality of the United States of America, to secure payment (i) on a loan, lease or purchase payment owed by a participating hospital institution to the authority and (ii) of any bonds issued by the authority, including the power to pay premiums on any such insurance or guarantee;

(k) To procure letters of credit from any national or state banking association or other entity authorized to issue a letter of credit to secure the payment of any bonds issued by the authority or to secure the payment of any loan, lease or purchase payment owed by a participating hospital institution to the authority, including the power to pay the cost of obtaining such letter of credit;

(l) To receive and accept from any source aid or contributions of money, property, labor or other things of value to be held, used and applied to carry out the purposes of this act subject to the conditions upon which the grants or contributions are made, including but not limited to gifts or grants from any department, agency or instrumentality of the United States of America for any purpose consistent with the provisions of this act;

(m) To provide, or cause to be provided by a participating hospital institution, by acquisition, lease, fabrication, repair, restoration, reconditioning, refinancing or installation, one or more hospital facilities located within the state or items of hospital equipment to be located within a hospital facility in the state;

(n) To lease as lessor any hospital facility or any item of hospital equipment for such rentals and upon such terms and conditions as the authority may deem advisable and as are not in conflict with the provisions of this act;

(o) To sell for installment payments or otherwise, to option or contract for such sale, and to convey all or any part of any hospital facility or any item of hospital equipment for such price and upon such terms and conditions as the authority may deem advisable and as are not in conflict with the provisions of this act;

(p) To make contracts and incur liabilities, borrow money at such rates of interest as the authority may determine, issue its bonds in accordance with the provisions of this act, and secure any of its bonds or obligations by mortgage or pledge of all or any of its property, franchises and income or as otherwise provided in this act;

(q) To make secured or unsecured loans for the purpose of providing temporary or permanent financing or refinancing for the cost of any hospital facility or item of hospital equipment, including the retiring of any outstanding obligations with respect to such hospital facility or hospital equipment, and the reimbursement for the cost of any hospital facility or hospital equipment, purchased within two (2) years immediately preceding the date of the bond issue, made or given by any participating hospital institution for the cost of any hospital facility, hospital equipment, and to charge and collect interest on such loans for such loan payments and upon such terms and conditions as the authority may deem advisable and as are not in conflict with the provisions of this act;

(r) To invest and reinvest its funds and to take and hold property as security for the investment of such funds as provided in this act;

(s) To purchase, receive, lease (as lessee or lessor), or otherwise acquire, own, hold, improve, use or otherwise deal in and with, hospital facilities and equipment, or any interest therein, wherever situated, as the purposes of the authority shall require;

(t) To sell, convey, mortgage, pledge, assign, lease, exchange, transfer and otherwise dispose of all or any part of its property and assets;

(u) To the extent permitted under its contract with the holders of bonds of the authority, consent to any modification with respect to the rate of interest, time and payment of any installment of principal or interest, or any other term of any contract, loan, loan note, loan note commitment, contract, lease or agreement of any kind to which the authority is a party; and

(v) To assist participating hospital institutions to obtain funds for any purpose by utilizing the value of the receivables of such participating hospital institutions through the making of loans secured by such receivables, by purchasing such receivables, by utilizing such receivables to secure obligations of the authority, or through any combination of the foregoing.



§ 41-73-29 - Duties of authority

The authority shall have the following duties:

(1) To invest any funds not needed for immediate disbursement, including any funds held in reserve, in one or more of the following:

(a) Obligations of any municipality or the state or the United States of America;

(b) Obligations the principal and interest of which are guaranteed by the state or the United States of America;

(c) Obligations of any corporation wholly owned by the United States of America;

(d) Obligations of any corporation sponsored by the United States of America which are or may become eligible as collateral for advances to member banks as determined by the Board of Governors of the Federal Reserve System;

(e) Certificates or any other evidence of ownership interest in obligations of or obligations unconditionally guaranteed by the United States of America or in specified portions thereof, which may consist of the principal thereof or the interest thereon;

(f) Certificates of deposit or time deposits of qualified depositories of the state as approved by the State Depository Commission, secured in such manner, if any, as the authority shall determine;

(g) Contracts for the purchase and sale of obligations of the type specified in items (a) through (e) above;

(h) Repurchase agreements secured by obligations specified in items (a) through (e) above; or

(i) Money market funds, the assets of which are required to be invested in obligations specified in items (a) through (f) above;

(j) Any investments authorized for the investment of funds of certain hospitals pursuant to Section 27-105-365.

(2) To fix, revise from time to time, charge and collect fees and other charges, as the authority determines to be reasonable, in connection with its loans, leases, sales, advances, insurance, commitments and servicing;

(3) To cooperate with and exchange services, personnel and information with any federal, state or local governmental agency;

(4) To sell, at public or private sale, with or without public bidding, any loan or other obligation held by the authority;

(5) To adopt rules and regulations which enhance the probability that hospital institutions will use for such purposes all bond proceeds which are available to finance hospital equipment and hospital facilities; and

(6) To do any act necessary or convenient to the exercise of the powers granted by this chapter or reasonably implied from it.



§ 41-73-31 - Additional powers; providing hospital equipment or hospital facilities for use in hospitals in state

In addition to the other powers and duties of the authority specified elsewhere in this act, the authority is specifically authorized to initiate a program of providing hospital equipment or hospital facilities located within the state to be operated by participating hospital institutions. In this regard, the authority shall be authorized to exercise the following powers:

(1) To establish eligibility standards for participating hospital institutions;

(2) To enter into an agreement with any entity securing the payment of bonds pursuant to Section 41-73-27(j) or (k), authorizing said entity to approve the participating hospital institutions that can finance or refinance hospital equipment or hospital facilities with proceeds from the bond issue secured by said entity;

(3) To lease to a participating hospital institution specific hospital facilities or items of hospital equipment upon such terms and conditions as the authority may deem proper, to charge and collect rents therefor, to terminate any such lease upon the failure of the lessee to comply with any of its obligations thereunder or otherwise as such lease may provide, to include in any such lease provisions that the lessee shall have the option to renew the term of the lease for such period or periods and at such rents as may be determined by the authority or to purchase any or all of the hospital facilities or hospital equipment to which such lease shall apply;

(4) To loan to a participating hospital institution under an installment purchase contract or loan agreement monies to finance or refinance the cost of specific items of hospital facilities or hospital equipment and to take back a secured or unsecured promissory note evidencing such loan and a mortgage or security interest in the hospital facilities or hospital equipment financed or refinanced with such loan, upon such terms and conditions as the authority may deem proper;

(5) To sell or otherwise dispose of any or all unneeded or obsolete hospital facilities or hospital equipment under terms and conditions as determined by the authority;

(6) To maintain, repair, replace and otherwise improve or cause to be maintained, repaired, replaced and otherwise improved any hospital facilities or hospital equipment owned by the authority;

(7) To obtain or aid in obtaining property insurance on all hospital facilities or hospital equipment owned or financed by the authority and to enter into any agreement, contract or other instrument with respect to any such insurance to accept payment in the event of damage to or destruction of any hospital equipment;

(8) To enter into any agreement, contract or other instrument with respect to any insurance or guarantee or letter of credit, accepting payment in such manner and form as provided therein in the event of default by a participating hospital institution, and to assign any such insurance or guarantee or letter of credit as security for bonds issued by the authority; and

(9) To purchase and maintain business property insurance and business personal property insurance on all hospital-owned buildings and/or contents as required by federal law and regulations of the Federal Emergency Management Agency (FEMA) as is necessary for receiving public assistance or reimbursement for repair, reconstruction, replacement or other damage to those buildings and/or contents caused by the Hurricane Katrina Disaster of 2005 or subsequent disasters. The authority is authorized to expend funds from any available source for the purpose of obtaining and maintaining that property insurance. The authority is authorized to enter into agreements with the Department of Finance and Administration, local school districts, community/junior college districts, state institutions of higher learning, other community hospitals and/or other state agencies to pool their liabilities to participate in a group business property and/or business personal property insurance program, subject to uniform rules and regulations as may be adopted by the Department of Finance and Administration.



§ 41-73-33 - Security requirements with respect to hospital equipment or hospital facilities lease, installment purchase contract, or loan agreement

The authority shall require that each participating hospital institution agree to maintain rates sufficient to assure that timely payments are made on any lease, installment purchase contract or loan agreement entered into pursuant to this act and may require any other type of security from the participating hospital institution that it deems reasonable and necessary. In addition, the authority may require that should there be a deficit in the funds necessary to pay any expenses incurred by the authority in connection with the delivery of the bonds, the hospital institutions receiving funds from such bond issue shall provide the necessary funds to make up for such deficit on a pro rata basis as determined by the authority.



§ 41-73-35 - Authority may issue bonds; purposes; authorization; issuance

The authority is hereby authorized to issue, sell and deliver its bonds in accordance with the terms of this act, for any of its corporate purposes.

Bonds shall be authorized by a resolution or resolutions of the authority adopted as provided by this act; provided, that any such resolution authorizing the issuance of bonds may delegate to an officer or officers of the authority the power to issue such bonds from time to time and to fix the details of any such issues of bonds by an appropriate certificate of such authorized officer.



§ 41-73-37 - Bonds; interest; terms and conditions; procedure for issuing; covenants; redemption

(1) The bonds shall be dated, shall bear interest at such rate or rates (which rate or rates may be fixed or variable), shall mature at such time or times in either serial or term form or both not exceeding thirty (30) years from their date, and may be made redeemable prior to maturity at such price or prices and upon such terms and conditions as may be determined by the authority; however, bonds issued to finance equipment shall mature at such time or times not exceeding the average useful life of such equipment. The bonds shall not bear a greater overall maximum interest rate to maturity than that allowed under Section 75-17-103. The bonds, including any interest coupons to be attached thereto, shall be in such form and denomination or denominations and payable at such place or places, either within the state or without the state, and may be executed or authenticated in such manner, as the authority may determine by resolution. In cases where any officer whose signature or a facsimile of whose signature shall appear on any bonds or coupons shall cease to be such officer before the delivery of and payment for such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if such officer had remained in office until such delivery and payment. The bonds may be issued in coupon book entry or in fully registered form, or any combination, or may be payable to a specific person, as the authority may determine, and provision may be made for the conversion from one form to another. The duty of conversion may be imposed upon a trustee in a trust agreement.

(2) The principal of, redemption premium, if any, and interest on such bonds shall be payable solely from and may be secured by one or more of the following: a pledge of all or any part of the proceeds of bonds, revenues derived from the lease or sale of hospital equipment or hospital facilities or realized from a loan made by the authority to finance or refinance in whole or in part hospital equipment or hospital facilities, revenues derived from operating hospital equipment or hospital facilities, including insurance proceeds or any other revenues provided by a participating hospital institution.

(3) The authority shall sell the bonds at such price or prices as it shall determine, at public or private sale.

(4) The bonds shall be issued under and subject to such terms, conditions and covenants providing for the payment of the principal, redemption premium, if any, and interest and such other terms, conditions, covenants and protective provisions safeguarding such payment, not inconsistent with this act, as may be found to be necessary by the authority for the most advantageous sale thereof, which may include, but not be limited to, covenants with the holders of the bonds, as to:

(a) Pledging or creating a lien on all or any part of any money or property of the authority or of any moneys held in trust or otherwise by others to secure the payment of such bonds or notes;

(b) Otherwise providing for the custody, collection, securing, investment and payment of any money of or due to the authority;

(c) The setting aside of reserves or sinking funds and the regulation or disposition thereof;

(d) Limitations on the purpose to which the proceeds of sale of any issue of such bonds then or thereafter to be issued may be applied;

(e) Limitations on the issuance of additional bonds and on the refunding of outstanding bonds;

(f) The procedure, if any, by which the terms of any contract with the holders of bonds may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given;

(g) The creation of special funds into which any money of the authority may be deposited;

(h) Vesting in a trustee or trustees such properties, rights, powers and duties in trust as the authority may determine, which may include any or all of the usual and customary rights, powers and duties of the trustee appointed for the holders of any issue of bonds as agreed upon by the authority;

(i) Defining the acts or omissions to act which shall constitute a default in the obligations and duties of the authority and providing for the rights and remedies of the holders of bonds in the event of such default; provided, that such rights and remedies shall not be inconsistent with the general laws of the state and other provisions of this act; and

(j) Any other matters of like or different character which in any way affect the security and protection of the bonds and the rights of the holders thereof.



§ 41-73-39 - Disposition of proceeds; administrative expenses

The proceeds of the bonds of each issue shall be used for the payment of all or part of the cost of or for the making of a loan in the amount of all or part of the cost of the hospital equipment or the hospital facilities for which such bonds have been authorized or for the refunding of outstanding bonds of the authority and, at the option of the authority, for the deposit into a reserve fund or reserve funds for the bonds; provided that the authority shall be paid an amount of money equal to all of the authority's out-of-pocket expenses and costs in connection with the issuance, sale and delivery of such bonds including, without limitation, all financing, legal (including bond and underwriter's counsel), accounting, financial, advisory, blue sky, printing and other expenses and costs in issuing such bonds, including also initial fees paid to the trustee of the bond issue and to any party servicing the leases, installment purchase contracts and loan agreements for the authority, and the costs of obtaining insurance, guarantees and letters of credit securing payment of the bonds and the lease, loan and installment purchase payments, plus an amount of money equal to the compensation paid to any employee of the authority for the time such employee has spent on activities relating to the issuance, sale and delivery of such bonds, utilizing therefor money from the proceeds of the sale and delivery of bonds issued in accordance with this act. Bond proceeds shall be disbursed in such manner and under such restrictions, if any, as may be determined by the authority.



§ 41-73-41 - Refunding bonds authorized

The authority is authorized to issue its bonds for the purpose of refunding any bonds of the authority then outstanding. The total amount of such refunding bonds shall be an amount sufficient to effect the refunding, and may include an amount sufficient to pay (i) the principal amount of the refunded bonds, (ii) interest accrued or to accrue to the date of maturity or the date of redemption of the bonds to be refunded which need not necessarily be on the first available redemption date, (iii) any redemption premiums to be paid thereon, (iv) any reasonable expenses incurred in connection with such refunding, and (v) any other reasonable costs deemed necessary by the authority to effect the refunding. The proceeds of such refunding bonds may be applied in the manner determined by the authority and may be placed in escrow and invested, without regard to the limitations of any law to the contrary, but not inconsistent with the provisions of this chapter, in the manner and on the terms determined by the authority. All such refunding bonds shall be issued and secured and shall be subject to the provisions of this chapter in the same manner and to the same extent as any other bonds issued pursuant to this chapter.



§ 41-73-43 - Trust indentures

The bonds may be secured by a trust indenture by and between the authority and a corporate trustee which may be any bank having the power of a trust company or any trust company within or without the state. Such trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to the exercise of its powers and the custody, safekeeping and application of all money. The authority may provide by the trust indenture for the payment of the proceeds of the bonds and the revenue to the trustee under the trust indenture or other depository, and for the method of disbursement thereof, with such safeguards and restrictions as the authority may determine. All expenses incurred in carrying out the trust indenture may be treated as a part of the operating expenses of the authority. If the bonds shall be secured by a trust indenture, the bondholders shall have no authority to appoint a separate trustee to represent them.



§ 41-73-45 - Contracts with bond holders; contents

Any bond resolution or related trust agreement, trust indenture, indenture of mortgage or deed of trust may contain provisions, which shall be a part of the contract with the holders of the bonds to be authorized, as to: (i) pledging or assigning the revenues generated by the hospital equipment or hospital facilities, or pledging or assigning the notes and mortgage, lease or other security given by the participating hospital institutions with respect to which such bonds are to be issued, or other specified revenues or property of the authority; (ii) the rentals, fees, interest and other amounts to be charged by the authority, the schedule of principal payments and the sums to be raised in each year thereby, and the use, investment and disposition of such sums; (iii) setting aside any reserves or sinking funds, and the regulation, investment and disposition thereof; (iv) limitations on the use of the hospital equipment or hospital facilities; (v) limitations on the purpose to which or the investments in which the proceeds of sale of any issue or bonds then or thereafter to be issued may be applied; (vi) limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured and the terms upon which additional bonds may rank on a parity with, or be subordinate or superior to, other bonds; (vii) the refunding of outstanding bonds; (viii) the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amounts of bonds the holders of which must consent thereto, the manner in which such consent may be given and restrictions on the individual rights of action by bondholders; (ix) acts or omissions which shall constitute a default in the duties of the authority to holders of its bonds and providing the rights and remedies of such holders in the event of default; and (x) any other matters relating to the bonds which the authority deems desirable. In addition to the foregoing, bonds of the authority may be secured by and payable from a pooling of leases or of notes and mortgages or other security instruments whereby the authority may assign its rights, as lessor, and pledge rents under two (2) or more leases of hospital equipment or hospital facilities with two (2) or more participating hospital institutions, as lessees, or assign its rights as payee or secured party and pledge the revenues under two (2) or more notes and loan agreements from two (2) or more participating hospital institutions, upon such terms as may be provided for in bond resolutions or other instruments under which such bonds are issued.



§ 41-73-47 - Community hospitals may contract with authority for financing or refinancing of hospital equipment or facilities; payments as operating expenses; priority; security interests in hospital facilities and equipment; maximum principal amount and time for payment

The commissioners or board of trustees of any hospital owned or operated separately or jointly by one or more counties, cities, towns, supervisors districts or election districts, or combination thereof, organized and existing pursuant to Section 41-13-1 et seq., are hereby authorized to enter into a lease, installment purchase contract, sale agreement or loan agreement with the authority and/or with any participating hospital institution, in connection with the financing, refinancing or receiving reimbursement for all or any part of the cost of hospital equipment or hospital facilities, or in order to sell or borrow against receivables, in accordance with the provisions of this chapter, to document any payment obligation or debt thereby acquired by executing one or more notes, bonds or other written evidences of obligation or indebtedness, to secure any such payment obligation or debt by entering into one or more security agreements, indentures or other written pledges of collateral rights or security interests in hospital equipment, hospital facilities or in the revenues of a hospital institution, and to enter into contracts in connection with guarantees and letters of credit issued to secure obligations incurred under such lease, installment purchase contract, sale agreement or loan agreement. Any payments due under such lease, installment purchase contract, sale agreement or loan agreement, and any obligation incurred under such guarantee or letter of credit may be secured by a pledge of the revenues of the participating hospital institution and such pledge, if made, may be on a parity with or subordinate to any present or future indebtedness of the hospital or of the political subdivision or subdivisions which own the participating hospital institution, all as shall be provided in the contract between the authority and the participating hospital. If required to qualify for any program whereby such payments of the participating hospital institution or obligations of the authority backed in whole or in part by such payments will be secured or guaranteed directly or indirectly by the Federal Housing Administration, the Farmers Home Administration or any other agency or instrumentality of the United States Government, the owner or owners of the participating hospital institution may enter into one or more mortgages, deeds of trust or other instruments to grant a security interest in a hospital facility, or any part thereof, or in hospital equipment. No existing indebtedness may be refunded, refinanced or otherwise retired in advance of the due date of such indebtedness pursuant to this section unless such refunding, refinancing or retirement of such indebtedness will result in a net savings to the hospital incurring such indebtedness. Any indebtedness or liability incurred pursuant to this section shall not constitute indebtedness for the purpose of any statutory limitation of indebtedness. Except with regard to refundings or refinancings of existing indebtedness and with regard to obligations subject to unilateral termination by a hospital institution on at least an annual basis, for none of which any such consent shall be required, no payment obligation or debt shall be entered into under authority of this section unless each owner of a hospital institution first has given its written consent to the maximum principal amount of obligation or debt that may be incurred and the maximum time for payment thereof, neither of which maximums may be exceeded.



§ 41-73-49 - Bonds to be general obligation bonds; additional security authorized

Except as may otherwise be expressly provided by the authority, every issue of its bonds shall be general obligations of the authority payable solely out of any revenue or money of the authority, subject only to any agreements with the holders of particular bonds pledging any particular money or revenue. The bonds may be additionally secured by a pledge of any grant, contribution or guarantee from the federal government or any corporation, association, institution or person or a pledge of any money, income or revenue of the authority from any source.



§ 41-73-51 - Authority's bonds do not obligate state; neither faith and credit nor taxing power of state or subdivisions pledged

No bonds issued by the authority under this chapter shall constitute a debt, liability or general obligation of the state, or a pledge of the faith and credit of the state, but shall be payable solely as provided by Sections 41-73-43 and 41-73-45. Each bond issued under this chapter shall contain on the face thereof a statement that neither the faith and credit nor the taxing power of the state or any political subdivision thereof is pledged to the payment of the principal of or the interest on such bond.



§ 41-73-53 - Pledges

Any pledge made by the authority shall be valid and binding from the time when the pledge is made. The revenue, money or properties so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.



§ 41-73-55 - Repurchase of bonds; cancellation

The authority, subject to such agreements with bondholders as may then exist, shall have the power to purchase bonds of the authority out of any funds available therefor, which shall thereupon be cancelled at any reasonable price which, if the bonds are then redeemable, shall not exceed the redemption price then applicable plus accrued interest to the next interest payment date thereon.



§ 41-73-57 - Bonds are negotiable instruments, subject to registration provisions of bonds

Whether or not the bonds are in the form and character of negotiable instruments, such bonds are hereby made negotiable instruments, subject only to provisions of the bonds relating to registration.



§ 41-73-59 - Immunity from liability

Neither the members of the authority nor any other person executing the bonds issued under this chapter shall be subject to personal liability or accountability by reason of the issuance thereof.



§ 41-73-61 - Funds and accounts

The authority may create and establish such funds and accounts as may be necessary or desirable for its purposes.



§ 41-73-63 - Deposits; checks; security for deposits

All moneys of the authority, except as otherwise authorized or provided in this chapter, shall be deposited as soon as practical in a separate account or accounts in banks or trust companies organized under the laws of this state or in national banking associations. The money in such accounts shall be paid by checks signed by the executive director or other officers, employees or agents of the authority as the authority shall authorize. All deposits of money shall, if required by the authority, be secured in such a manner as the authority determines to be prudent, and all banks or trust companies are authorized to give security for the deposits.



§ 41-73-65 - Payment of expenses of authority; state and political subdivisions to be held harmless

All expenses incurred by the authority in carrying out the provisions of this chapter shall be payable solely from funds provided under this chapter, and nothing in this chapter shall be construed to authorize the authority to incur indebtedness or liability on behalf of or payable by the state or any political subdivision.



§ 41-73-67 - Property of authority as public property; tax exemption; assets to go to state upon dissolution of authority

All property acquired or held by the authority under this act is declared to be public property used for public and governmental purposes, and all property, income therefrom and bonds issued under this act, interest payable thereon and income derived therefrom, shall at all times be exempt from all taxes imposed by the state, any county, any municipality or any other political subdivision of the state. Upon dissolution of the authority, all assets thereof, after payment of all its indebtedness, shall inure to the benefit of the state.



§ 41-73-69 - Bonds of authority as legal investments and as security for public deposits

The state and all public officers, municipal corporations, political subdivisions and public bodies, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business and all executors, administrators, guardians, trustees and other fiduciaries and the Mississippi Public Employees' Retirement System may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued by the authority, and such bonds shall be authorized security for all public deposits; it being the purpose of this section to authorize any persons, firms, corporations, associations, political subdivisions, bodies and officers, public or private, to use any funds owned or controlled by them, including, but not limited to, sinking, insurance, investment, retirement, compensation, pension and trust funds, and funds held on deposit, for the purchase of any such bonds, and that any such bonds shall be authorized security for all public deposits. However, nothing contained in this chapter with regard to legal investments shall be construed as relieving any person, firm or corporation from any duty of exercising reasonable care in selecting securities.



§ 41-73-71 - Annual report of authority

The authority shall, following the close of each fiscal year, submit an annual report of its activities for the preceding year to the Governor and both houses of the Legislature and, within thirty (30) days of the receipt thereof by the authority, a copy of the report of every external examination of the books and accounts of the authority. Each member of the Legislature shall receive a copy of any such reports by making a request for it to the chairman of the authority.



§ 41-73-73 - State officers and agencies to cooperate with authority

All state officers and all state agencies may render such services to the authority within their respective functions as may be requested by the authority.



§ 41-73-75 - Chapter cumulative and supplemental as to powers of authority; bonds exempt from other laws governing issuance of bonds

Neither Sections 41-73-1 through 41-73-73 nor anything contained in Sections 41-73-1 through 41-73-73 is or shall be construed as a restriction or limitation upon any powers which the authority might otherwise have under any other law of the state, and Sections 41-73-1 through 41-73-73 are cumulative to such powers. Sections 41-73-1 through 41-73-73 do and shall be construed to provide a complete, additional and alternative method for the doing of the things authorized and shall be regarded as supplemental and additional to powers conferred by any other laws. The issuance of bonds under the provisions of Sections 41-73-1 through 41-73-73 need not comply with the requirements of any other state laws applicable to the issuance of bonds, notes and other obligations. Any issuance of bonds hereunder may be validated in the manner set forth in Sections 31-13-1 et seq. No proceedings, notice or approval shall be required for the issuance of any bonds or any instrument or the security therefor, except as provided in Sections 41-73-1 through 41-73-73.






Chapter 75 - AMBULATORY SURGICAL FACILITIES

§ 41-75-1 - Definitions

For the purpose of this chapter:

(a) "Ambulatory surgical facility" means a publicly or privately owned institution that is primarily organized, constructed, renovated or otherwise established for the purpose of providing elective surgical treatment of "outpatients" whose recovery, under normal and routine circumstances, will not require "inpatient" care. The facility defined in this paragraph does not include the offices of private physicians or dentists, whether practicing individually or in groups, but does include organizations or facilities primarily engaged in that outpatient surgery, whether using the name "ambulatory surgical facility" or a similar or different name. That organization or facility, if in any manner considered to be operated or owned by a hospital or a hospital holding, leasing or management company, either for profit or not for profit, is required to comply with all licensing agency ambulatory surgical licensure standards governing a "hospital affiliated" facility as adopted under Section 41-9-1 et seq., provided that the organization or facility does not intend to seek federal certification as an ambulatory surgical facility as provided for at 42 CFR, Parts 405 and 416. If the organization or facility is to be operated or owned by a hospital or a hospital holding, leasing or management company and intends to seek federal certification as an ambulatory facility, then the facility is considered to be "freestanding" and must comply with all licensing agency ambulatory surgical licensure standards governing a "freestanding" facility.

If the organization or facility is to be owned or operated by an entity or person other than a hospital or hospital holding, leasing or management company, then the organization or facility must comply with all licensing agency ambulatory surgical facility standards governing a "freestanding" facility.

(b) "Hospital affiliated" ambulatory surgical facility means a separate and distinct organized unit of a hospital or a building owned, leased, rented or utilized by a hospital and located in the same county in which the hospital is located, for the primary purpose of performing ambulatory surgery procedures. The facility is not required to be separately licensed under this chapter and may operate under the hospital's license in compliance with all applicable requirements of Section 41-9-1 et seq.

(c) "Freestanding" ambulatory surgical facility means a separate and distinct facility or a separate and distinct organized unit of a hospital owned, leased, rented or utilized by a hospital or other persons for the primary purpose of performing ambulatory surgery procedures. The facility must be separately licensed as defined in this section and must comply with all licensing standards promulgated by the licensing agency under this chapter regarding a "freestanding" ambulatory surgical facility. Further, the facility must be a separate, identifiable entity and must be physically, administratively and financially independent and distinct from other operations of any other health facility, and shall maintain a separate organized medical and administrative staff. Furthermore, once licensed as a "freestanding" ambulatory surgical facility, the facility shall not become a component of any other health facility without securing a certificate of need to do that.

(d) "Ambulatory surgery" means surgical procedures that are more complex than office procedures performed under local anesthesia, but less complex than major procedures requiring prolonged postoperative monitoring and hospital care to ensure safe recovery and desirable results. General anesthesia is used in most cases. The patient must arrive at the facility and expect to be discharged on the same day. Ambulatory surgery shall only be performed by physicians or dentists licensed to practice in the State of Mississippi.

(e) "Abortion" means the use or prescription of any instrument, medicine, drug or any other substances or device to terminate the pregnancy of a woman known to be pregnant with an intention other than to increase the probability of a live birth, to preserve the life or health of the child after live birth or to remove a dead fetus. Abortion procedures after the first trimester shall only be performed at a Level I abortion facility or an ambulatory surgical facility or hospital licensed to perform that service.

(f) "Abortion facility" means a facility operating substantially for the purpose of performing abortions and is a separate identifiable legal entity from any other health care facility. Abortions shall only be performed by physicians licensed to practice in the State of Mississippi. All physicians associated with the abortion facility must have admitting privileges at a local hospital and staff privileges to replace local hospital on-staff physicians. All physicians associated with an abortion facility must be board certified or eligible in obstetrics and gynecology, and a staff member trained in CPR shall always be present at the abortion facility when it is open. The term "abortion facility" includes physicians' offices that are used substantially for the purpose of performing abortions. An abortion facility operates substantially for the purpose of performing abortions if any of the following conditions are met:

(i) The abortion facility is a provider for performing ten (10) or more abortion procedures per calendar month during any month of a calendar year, or one hundred (100) or more in a calendar year.

(ii) The abortion facility, if operating less than twenty (20) days per calendar month, is a provider for performing ten (10) or more abortion procedures, or performing a number of abortion procedures that would be equivalent to ten (10) procedures per month, if the facility were operating twenty (20) or more days per calendar month, in any month of a calendar year.

(iii) The abortion facility holds itself out to the public as an abortion provider by advertising by any public means, such as newspaper, telephone directory, magazine or electronic media, that it performs abortions.

(iv) The facility applies to the licensing agency for licensure as an abortion facility.

(g) "Licensing agency" means the State Department of Health.

(h) "Operating" an abortion facility means that the facility is open for any period of time during a day and has on site at the facility or on call a physician licensed to practice in the State of Mississippi available to provide abortions.

An abortion facility may apply to be licensed as a Level I facility or a Level II facility by the licensing agency. Level II abortion facilities shall be required to meet minimum standards for abortion facilities as established by the licensing agency. Level I abortion facilities shall be required to meet minimum standards for abortion facilities and minimum standards for ambulatory surgical facilities as established by the licensing agency.

Any abortion facility that begins operation after June 30, 1996, shall not be located within fifteen hundred (1500) feet from the property on which any church, school or kindergarten is located. An abortion facility shall not be in violation of this paragraph if it is in compliance with this paragraph on the date it begins operation and the property on which a church, school or kindergarten is located is later within fifteen hundred (1500) feet from the facility.



§ 41-75-3 - Purpose of chapter

The purpose of this chapter is to protect and promote the public welfare by providing for the development, establishment and enforcement of certain standards in the maintenance and operation of ambulatory surgical facilities and abortion facilities which will ensure safe, sanitary, and reasonably adequate care of individuals in such facilities.



§ 41-75-5 - License required

No person as defined in Section 41-7-173, of the Mississippi Code of 1972, acting severally or jointly with any other person, shall establish, conduct, operate or maintain an ambulatory surgical facility or an abortion facility in this state without a license under this chapter.



§ 41-75-7 - Application for license; fee

An application for a license shall be made to the licensing agency upon forms provided by it and shall contain such information as the licensing agency reasonably requires, which may include affirmative evidence of ability to comply with such reasonable standards, rules and regulations as are lawfully prescribed hereunder. Each application for a license shall be accompanied by a license fee of Three Thousand Dollars ($ 3,000.00), which shall be paid to the licensing agency.



§ 41-75-9 - Issuance of license; renewal and fee; transferability; posting

Upon receipt of an application for license and the license fee, the licensing agency shall issue a license if the applicant and the institutional facilities meet the requirements established under this chapter and the requirements of Section 41-7-173 et seq. where determined by the licensing agency to be applicable. A license, unless suspended or revoked, shall be renewable annually upon payment of a renewal fee of Three Thousand Dollars ($ 3,000.00), which shall be paid to the licensing agency, and upon filing by the licensee and approval by the licensing agency of an annual report upon such uniform dates and containing such information in such form as the licensing agency requires. Each license shall be issued only for the premises and person or persons named in the application and shall not be transferable or assignable. Licenses shall be posted in a conspicuous place on the licensed premises.



§ 41-75-11 - Denial, suspension or revocation of license; grounds; procedure

The licensing agency after notice and opportunity for a hearing to the applicant or licensee is authorized to deny, suspend or revoke a license in any case in which it finds that there has been a substantial failure to comply with the requirements established under this chapter. Such notice shall be effected by registered mail, or by personal service setting forth the particular reasons for the proposed action and fixing a date not less than thirty (30) days from the date of such mailing or such service, at which time the applicant or licensee shall be given an opportunity for a prompt and fair hearing. On the basis of any such hearing, or upon default of the applicant or licensee, the licensing agency shall make a determination specifying its findings of fact and conclusions of law. A copy of such determination shall be sent by registered mail or served personally upon the applicant or licensee. The decision revoking, suspending or denying the license or application shall become final thirty (30) days after it is so mailed or served, unless the applicant or licensee, within such thirty (30) day period, appeals the decision to the chancery court in the county in which such facility is located in the manner prescribed in Section 43-11-23, Mississippi Code of 1972. The procedure governing hearings authorized by this section shall be in accordance with rules promulgated by the licensing agency. A full and complete record shall be kept of all proceedings, and all testimony shall be recorded but need not be transcribed unless the decision is appealed pursuant to Section 43-11-23, Mississippi Code of 1972. Witnesses may be subpoenaed by either party. Compensation shall be allowed to witnesses as in cases in the chancery court. Each party shall pay the expense of his own witnesses. The cost of the record shall be paid by the licensing agency provided any other party desiring a copy of the transcript shall pay therefor the reasonable cost of preparing the same.



§ 41-75-13 - Promulgation of rules, regulations and standards

The licensing agency shall adopt, amend, promulgate and enforce rules, regulations and standards, including classifications, with respect to ambulatory surgical facilities and abortion facilities licensed, or which may be licensed, to further the accomplishment of the purpose of this chapter in protecting and promoting the health, safety and welfare of the public by ensuring adequate care of individuals receiving services from such facilities. The licensing agency also shall adopt, amend, promulgate and enforce rules, regulations and standards with respect to the enforcement of the informed consent requirements of Sections 41-41-31 through 41-41-39 at abortion facilities. Such rules, regulations and standards shall be adopted and promulgated by the licensing agency in accordance with the provisions of Section 25-43-1 et seq., and shall be recorded and indexed in a book to be maintained by the licensing agency in its main office in the State of Mississippi, entitled "Rules and Regulations for Operation of Ambulatory Surgical Facilities and Abortion Facilities." The book shall be open and available to all ambulatory surgical facilities and abortion facilities and the public during regular business hours.



§ 41-75-15 - Conformity with rules, regulations or standards promulgated subsequent to start of operations

Any ambulatory surgical facility which is in operation at the time of promulgation of any applicable rules or regulations or minimum standards under this chapter shall be given a reasonable time, under the particular circumstances not to exceed one (1) year from the date such are duly adopted, within which to comply with such rules and regulations and minimum standards.



§ 41-75-16 - Time limitation for abortion facility to comply with rules, regulations, or minimum standards

Any abortion facility which is in operation at the time of promulgation of any applicable rules or regulations or minimum standards under this chapter shall be given a reasonable time, under the particular circumstances not to exceed six (6) months from the date such are duly adopted, within which to comply with such rules and regulations and minimum standards.



§ 41-75-17 - Investigations and inspections

The licensing agency shall make or cause to be made such inspections and investigations as it deems necessary.



§ 41-75-18 - Reports by abortion facility

Each abortion facility shall report monthly to the State Department of Health such information as may be required by the department in its rules and regulations for each abortion performed by such facility.



§ 41-75-19 - Confidentiality of certain information

Information received by the licensing agency through filed reports, inspection, or as otherwise authorized under this chapter, shall not be disclosed publicly in such manner as to identify individuals, except in a proceeding involving the questions of licensure.



§ 41-75-21 - Annual reports

The licensing agency shall prepare and publish an annual report of its activities and operations under this chapter. Copies of such publications shall be available in the office of the licensing agency and in the office of the Secretary of State, in compliance with Sections 25-43-7 and 25-43-11, Mississippi Code of 1972. A reasonable number of such publication(s) shall be available in the office of the licensing agency to be furnished to persons requesting, for a nominal fee.



§ 41-75-23 - Appeal from denial, suspension or revocation of license; procedure

Any applicant or licensee aggrieved by the decision of the licensing agency after a hearing, may within thirty (30) days after the mailing or serving of notice of the decision as provided in Section 43-11-11, Mississippi Code of 1972, file a notice of appeal to the chancery court of the First Judicial District of Hinds County or in the chancery court of the county in which the institution is located or proposed to be located. Such appeal shall state briefly the nature of the proceedings before the licensing agency and shall specify the order complained of. Any person or entity whose rights may be materially affected by the action of the licensing agency may appear and become a party, or the court may, upon motion, order that any such person or entity be joined as a necessary party. Upon filing of the appeal, the clerk of the chancery court shall serve notice on the licensing agency, whereupon the licensing agency shall, within sixty (60) days or such additional time as the court may allow from the service of such notice, certify with the court a copy of the record and decision, including the transcript of the hearings on which the decision is based. No new or additional evidence shall be introduced in court; the case shall be determined upon the record certified to the court. The court may sustain or dismiss the appeal, modify or vacate the order complained of in whole or in part, as the case may be; but in case the order is wholly or partly vacated, the court may also, in its discretion, remand the matter to the licensing agency for such further proceedings, not inconsistent with the court's order, as, in the opinion of the court, justice may require. The order may not be vacated or set aside, either in whole or in part, except for errors of law, unless the court finds that the order of the licensing agency is not supported by substantial evidence, is contrary to the manifest weight of the evidence, is in excess of the statutory authority or jurisdiction of the licensing agency or violates any vested constitutional rights of any party involved in the appeal. Pending final disposition of the matter, the status quo of the applicant or licensee shall be preserved, except as the court otherwise orders in the public interest. Rules with respect to court costs in other cases in chancery shall apply equally to cases hereunder. Appeals in accordance with law may be had to the Supreme Court of the State of Mississippi from any final judgment of the chancery court.



§ 41-75-25 - Penalty for violation of chapter

Any person or persons or other entity or entities establishing, managing or operating an ambulatory surgical facility or conducting the business of an ambulatory surgical facility without the required license, or which otherwise violate any of the provisions of this chapter of the "Mississippi Health Care Commission Law of 1979," as amended, or the rules, regulations or standards promulgated in furtherance of any law in which the commission has authority therefor shall be subject to the penalties and sanctions of Section 41-7-209, Mississippi Code of 1972.



§ 41-75-26 - Abortion facility operating without license; penalty; injunctions

(1) Any person or persons or other entity or entities establishing, managing or operating an abortion facility or conducting the business of an abortion facility without the required license, or which otherwise violate any provision of this chapter regarding abortion facilities or the rules, regulations and standards promulgated in furtherance thereof shall be subject to revocation of the license of the abortion facility or nonlicensure of the abortion facility. In addition, any violation of any provision of this chapter regarding abortion facilities or of the rules, regulations and standards promulgated in furtherance thereof by intent, fraud, deceit, unlawful design, willful and/or deliberate misrepresentation, or by careless, negligent or incautious disregard for such statutes or rules, regulations and standards, either by persons acting individually or in concert with others, shall constitute a misdemeanor and shall be punishable by a fine not to exceed One Thousand Dollars ($ 1,000.00) for each such offense. Each day of continuing violation shall be considered a separate offense. The venue for prosecution of any such violation shall be in any county of the state wherein any such violation, or portion thereof, occurred.

(2) The Attorney General, upon certification by the executive director of the licensing agency, shall seek injunctive relief in a court of proper jurisdiction to prevent violations of the provisions of this chapter regarding abortion facilities or the rules, regulations and standards promulgated in furtherance thereof in cases where other administrative penalties and legal sanctions imposed have failed to prevent or cause a discontinuance of any such violation.



§ 41-75-29 - Transporting patient of abortion facility to hospital; ambulance services

(1) If unforeseen complications arise prior to or during an abortion facility procedure, the patient shall be transferred to the nearest hospital.

(2) Each abortion facility shall make arrangements with a local ambulance service, duly licensed by the State of Mississippi, for the transport of emergency patients to a hospital and provide documentation to the department of proof of such arrangements.






Chapter 77 - LICENSING OF BIRTHING CENTERS

§ 41-77-1 - Definitions

For purposes of this chapter:

(a) "Birthing center" shall mean a publicly or privately owned facility, place or institution constructed, renovated, leased or otherwise established where nonemergency births are planned to occur away from the mother's usual residence following a documented period of prenatal care for a normal uncomplicated pregnancy which has been determined to be low risk through a formal risk scoring examination. Care provided in a birthing center shall be provided by a licensed physician, or certified nurse midwife, and a registered nurse. Services provided in a birthing center shall be limited in the following manner: (i) surgical services shall be limited to those normally performed during uncomplicated childbirth, such as episiotomy and repair, and shall not include operative obstetrics or caesarean sections; (ii) labor shall not be inhibited, stimulated or augmented with chemical agents during the first or second stage of labor; (iii) systemic analgesia may be administered and local anesthesia for pudendal block and episiotomy repair may be performed. General and conductive anesthesia shall not be administered at birthing centers; (iv) patients shall not remain in the facility in excess of twenty-four (24) hours.

Hospitals are excluded from the definition of a "birthing center" unless they choose to and are qualified to designate a portion or part of the hospital as a birthing center, and nothing herein shall be construed as referring to the usual service provided the pregnant female in the obstetric-gynecology service of an acute care hospital. Such facility or center, as heretofore stated, shall include the offices of physicians in private practice alone or in groups of two (2) or more; and such facility or center rendering service to pregnant female persons, as stated heretofore and by the rules and regulations promulgated by the licensing agency in furtherance thereof, shall be deemed to be a "birthing center" whether using a similar or different name. Such center or facility if in any manner is deemed to be or considered to be operated or owned by a hospital or a hospital holding leasing or management company, for profit or not for profit, is required to comply with all birthing center standards governing a "hospital affiliated" birthing center as adopted by the licensing authority.

(b) "Hospital affiliated" birthing center shall mean a separate and distinct unit of a hospital or a building owned, leased, rented or utilized by a hospital and located in the same county as the hospital for the purpose of providing the service of a "birthing center." Such center or facility is not required to be licensed separately, and may operate under the license issued to the hospital if it is in compliance with Section 41-9-1 et seq., where applicable, and the rules and regulations promulgated by the licensing agency in furtherance thereof.

(c) "Freestanding" birthing center shall mean a separate and distinct facility or center or a separate and distinct organized unit of a hospital or other defined persons (Section 41-7-173(p)) for the purpose of performing the service of a "birthing center." Such facility or center must be separately licensed and must comply with all licensing standards promulgated by the licensing agency by virtue of this chapter. Further, such facility or center must be a separate, identifiable entity and must be physically, administratively and financially independent from other operations of any hospital or other health-care facility or service and shall maintain a separate and required staff, including administrative staff. Further, any "birthing center" licensed as a "freestanding" center shall not become a component of any hospital or other health-care facility without securing a "certificate of need."

(d) "Licensing agency" shall mean the State Department of Health.



§ 41-77-3 - Declaration of purpose

The purpose of this chapter is to protect and promote the public welfare by providing for the development, establishment and enforcement of certain standards in the maintenance and operation of "birthing centers" which will ensure safe, sanitary and reasonably adequate care of individuals in such institutions.



§ 41-77-5 - Requirement of license

No person as defined in Section 41-7-173(p), Mississippi Code of 1972, acting severally or jointly with any other person, shall establish, conduct or maintain a "birthing center" in this state without a license under this chapter.



§ 41-77-7 - Requirement of agreement with hospital

No license shall be issued to a "birthing center" until such "birthing center" shall have obtained a written agreement with a hospital which has an organized obstetrical service and provides such service on a continuing basis, stating that said hospital agrees to accept from the "birthing center" such cases as may need to be referred for whatever reason from the "birthing center".



§ 41-77-9 - Application for license; fee

An application for a license shall be made to the licensing agency upon forms provided by it and shall contain such information as the licensing agency reasonably requires, which may include affirmative evidence of ability to comply with such reasonable standards, rules and regulations as are lawfully prescribed hereunder. Each application for a license shall be accompanied by a license fee of One Thousand Dollars ($ 1,000.00) which shall be paid to the licensing agency.



§ 41-77-11 - Rules, regulations, and standards

The licensing agency shall adopt, amend, promulgate and enforce rules, regulations and standards, including classifications, with respect to "birthing centers," licensed or which may be licensed, to further the accomplishment of the purpose of this chapter in protecting and promoting the health, safety and welfare of the public by ensuring adequate care of individuals receiving such services. Such rules, regulations and standards shall be adopted and promulgated by the licensing agency in accordance with the provisions of Section 25-43-1 et seq., Mississippi Code of 1972, and shall be recorded and indexed in a book to be maintained by the licensing agency in its office in the City of Jackson, Mississippi, entitled "Record of Rules, Regulations and Standards." The book shall be open and available to all "birthing centers" and the public during regular business hours.



§ 41-77-13 - Disclosure of information

Information received by the licensing agency through filed reports, inspection or as otherwise authorized under this chapter shall not be disclosed publicly in such manner as to identify individuals except in a proceeding involving the questions of licensure.



§ 41-77-15 - Time for compliance by centers already in operation

Any "birthing center" which is in operation at the time of promulgation of any applicable rules or regulations or minimum standards under this chapter shall be given a reasonable time, under the particular circumstances not to exceed one (1) year from the date such are duly adopted, with which to comply with such rules and regulations and minimum standards.



§ 41-77-17 - Inspections and investigations

The licensing agency shall make or cause to be made such inspections and investigations as it deems necessary.



§ 41-77-19 - Denial, suspension, or revocation of license; procedures

The licensing agency, after notice and opportunity for a hearing to the applicant or licensee, is authorized to deny, suspend or revoke a license in any case in which it finds that there has been a substantial failure to comply with the requirements established under this chapter. Such notice shall be effected by registered mail or by personal service setting forth the particular reasons for the proposed action and fixing a date not less than thirty (30) days from the date of such mailing or such service, at which time the applicant or licensee shall be given an opportunity for a prompt and fair hearing. On the basis of any such hearing, or upon default of the applicant or licensee, the licensing agency shall make a determination specifying its findings of fact and conclusions of law. A copy of such determination shall be sent by registered mail or served personally upon the applicant or licensee. The decision revoking, suspending or denying the license or application shall become final thirty (30) days after it is so mailed or served, unless the applicant or licensee, within such thirty-day period, appeals the decision in the manner prescribed in Section 43-11-23, Mississippi Code of 1972. The procedure governing hearings authorized by this section shall be in accordance with rules promulgated by the licensing agency. Testimony shall be recorded but not be transcribed unless the decision is appealed in accordance with said Section 43-11-23. Witnesses may be subpoenaed by either party. Compensation shall be allowed to witnesses as in cases in the chancery court. Each party shall pay the expense of his own witnesses. The cost of the record shall be paid by the licensing agency, provided any other party desiring a copy of the transcript shall pay therefor the reasonable cost of preparing the same.



§ 41-77-21 - Appeal procedures

Any applicant or licensee aggrieved by the decision of the licensing agency after a hearing may, within thirty (30) days after the mailing or serving of notice of the decision as provided in Section 43-11-11, Mississippi Code of 1972, file a notice of appeal to the Chancery Court of the First Judicial District of Hinds County or in the chancery court of the county in which the institution is located or proposed to be located. If such notice of appeal is filed, it shall comply with Section 41-7-201(2), (3) and (4), Mississippi Code of 1972. Thereupon, the licensing agency shall, within the time and in the manner prescribed in Section 41-7-201(2), certify and file with the court a copy of the record and decision, including the transcript of the hearings in which the decision is based. No new or additional evidence shall be introduced in court; the case shall be determined upon the record certified to the court. The court may sustain or dismiss the appeal, modify or vacate the order complained of in whole or in part, as the case may be; but in case the order is wholly or partly vacated, the court may also, in its discretion, remand the matter to the licensing agency for such further proceedings, not inconsistent with the court's order, as, in the opinion of the court, justice may require. The order may not be vacated or set aside, either in whole or in part, except for errors of law, unless the court finds that the order of the licensing agency is not supported by substantial evidence, is contrary to the manifest weight of the evidence, is in excess of the statutory authority or jurisdiction of the licensing agency, or violates any vested constitutional rights of any party involved in the appeal. Pending final disposition of the matter, the status quo of the applicant or licensee shall be preserved, except as the court otherwise orders in the public interest. Rules with respect to court costs in other cases in chancery shall apply equally to cases hereunder. Appeals in accordance with law may be had to the Supreme Court of the State of Mississippi from any final judgment of the chancery court.



§ 41-77-23 - Penalties for violations

Any person or persons or other entity or entities establishing, managing or operating a "birthing center" or conducting the business of a "birthing center" without the required license, or which otherwise violate any of the provisions of this chapter or the Mississippi Health Care Commission Law of 1979, as amended, or the rules, regulations or standards promulgated in furtherance of any law in which the commission has authority therefor, shall be subject to the penalties and sanctions of Section 41-7-209, Mississippi Code of 1972.



§ 41-77-25 - Issuance, renewal, and posting of licenses

Upon receipt of an application for license and the license fee, the licensing agency shall issue a license if the applicant and the institutional facilities meet the requirements established under this chapter and the requirements of Section 41-7-173, et seq., where determined by the licensing agency to be applicable. A license, unless suspended or revoked, shall be renewable annually upon payment of a renewal fee of Three Hundred Dollars ($ 300.00), which shall be paid to the licensing agency, and upon filing by the licensee and approval by the licensing agency of an annual report upon such uniform dates and containing such information in such form as the licensing agency requires. Each license shall be issued only for the premises and person or persons named in the application and shall not be transferable or assignable. Licenses shall be posted in a conspicuous place on the licensed premises.






Chapter 79 - HEALTH PROBLEMS OF SCHOOL CHILDREN

SCHOOL NURSE INTERVENTION PROGRAM

§ 41-79-1 - Legislative findings

The Legislature finds that health problems often are not prevented or detected in early stages because so many of the state's children are not in a health-care system. A school nurse can provide the preventive health services needed to facilitate the student's optimal physical, mental, emotional and social growth and development, as well as to help prevent serious health problems which would be more difficult and costly to address later.



§ 41-79-3 - Authorization to implement regulations

The State Board of Health, after consultation with the State Board of Education, is authorized to issue regulations to implement the provisions of this chapter.



§ 41-79-5 - School nurse intervention program

(1) There is hereby established within the State Department of Health a school nurse intervention program, available to all public school districts in the state.

(2) By the school year 1998-1999, each public school district shall have employed a school nurse, to be known as a Health Service Coordinator, pursuant to the school nurse intervention program prescribed under this section. The school nurse intervention program shall offer any of the following specific preventive services, and other additional services appropriate to each grade level and the age and maturity of the pupils:

(a) Reproductive health education and referral to prevent teen pregnancy and sexually transmitted diseases, which education shall include abstinence;

(b) Child abuse and neglect identification;

(c) Hearing and vision screening to detect problems which can lead to serious sensory losses and behavioral and academic problems;

(d) Alcohol, tobacco and drug abuse education to reduce abuse of these substances;

(e) Scoliosis screening to detect this condition so that costly and painful surgery and lifelong disability can be prevented;

(f) Coordination of services for handicapped children to ensure that these children receive appropriate medical assistance and are able to remain in public school;

(g) Nutrition education and counseling to prevent obesity and/or other eating disorders which may lead to life-threatening conditions, for example, hypertension;

(h) Early detection and treatment of head lice to prevent the spread of the parasite and to reduce absenteeism;

(i) Emergency treatment of injury and illness to include controlling bleeding, managing fractures, bruises or contusions and cardiopulmonary resuscitation (CPR);

(j) Applying appropriate theory as the basis for decision making in nursing practice;

(k) Establishing and maintaining a comprehensive school health program;

(l) Developing individualized health plans;

(m) Assessing, planning, implementing and evaluating programs and other school health activities, in collaboration with other professionals;

(n) Providing health education to assist students, families and groups to achieve optimal levels of wellness;

(o) Participating in peer review and other means of evaluation to assure quality of nursing care provided for students and assuming responsibility for continuing education and professional development for self while contributing to the professional growth of others;

(p) Participating with other key members of the community responsible for assessing, planning, implementing and evaluating school health services and community services that include the broad continuum or promotion of primary, secondary and tertiary prevention; and

(q) Contributing to nursing and school health through innovations in theory and practice and participation in research.

(3) Public school nurses shall be specifically prohibited from providing abortion counseling to any student or referring any student to abortion counseling or abortion clinics. Any violation of this subsection shall disqualify the school district employing such public school nurse from receiving any state administered funds under this section.

(4) Repealed.

(5) Beginning with the 1997-1998 school year, to the extent that federal or state funds are available therefor and pursuant to appropriation therefor by the Legislature, in addition to the school nurse intervention program funds administered under subsection (4), the State Department of Health shall establish and implement a Prevention of Teen Pregnancy Pilot Program to be located in the public school districts with the highest numbers of teen pregnancies. The Teen Pregnancy Pilot Program shall provide the following education services directly through public school nurses in the pilot school districts: health education sessions in local schools, where contracted for or invited to provide, which target issues including reproductive health, teen pregnancy prevention and sexually transmitted diseases, including syphilis, HIV and AIDS. When these services are provided by a school nurse, training and counseling on abstinence shall be included.

(6) In addition to the school nurse intervention program funds administered under subsection (4) and the Teen Pregnancy Pilot Program funds administered under subsection (5), to the extent that federal or state funds are available therefor and pursuant to appropriation therefor by the Legislature, the State Department of Health shall establish and implement an Abstinence Education Pilot Program to provide abstinence education, mentoring, counseling and adult supervision to promote abstinence from sexual activity, with a focus on those groups which are most likely to bear children out of wedlock. Such abstinence education services shall be provided by the State Department of Health through its clinics, public health nurses, school nurses and through contracts with rural and community health centers in order to reach a larger number of targeted clients. For purposes of this subsection, the term "abstinence education" means an educational or motivational program which:

(a) Has as its exclusive purpose, teaching the social, psychological and health gains to be realized by abstaining from sexual activity;

(b) Teaches abstinence from sexual activity outside marriage as the expected standard for all school-age children;

(c) Teaches that abstinence from sexual activity is the only certain way to avoid out-of-wedlock pregnancy, sexually transmitted diseases and other associated health problems;

(d) Teaches that a mutually faithful monogamous relationship in context of marriage is the expected standard of human sexual activity;

(e) Teaches that sexual activity outside of the context of marriage is likely to have harmful psychological and physical effects;

(f) Teaches that bearing children out of wedlock is likely to have harmful consequences for the child, the child's parents and society;

(g) Teaches young people how to reject sexual advances and how alcohol and drug use increase vulnerability to sexual advances; and

(h) Teaches the importance of attaining self-sufficiency before engaging in sexual activity.

(7) Beginning with the 1998-1999 school year and pursuant to appropriation therefor by the Legislature, in addition to other funds allotted under the minimum education program, each school district shall be allotted an additional teacher unit per every one hundred (100) teacher units, for the purpose of employing qualified public school nurses in such school district, which in no event shall be less than one (1) teacher unit per school district, for such purpose. In the event the Legislature provides less funds than the total state funds needed for the public school nurse allotment, those school districts with fewer teacher units shall be the first funded for such purpose, to the extent of funds available.

(8) Prior to the 1998-1999 school year, nursing staff assigned to the program shall be employed through the local county health department and shall be subject to the supervision of the State Department of Health with input from local school officials. Local county health departments may contract with any comprehensive private primary health-care facilities within their county to employ and utilize additional nursing staff. Beginning with the 1998-1999 school year, nursing staff assigned to the program shall be employed by the local school district and shall be designated as "health service coordinators," and shall be required to possess a bachelor's degree in nursing as a minimum qualification.

(9) Upon each student's enrollment, the parent or guardian shall be provided with information regarding the scope of the school nurse intervention program. The parent or guardian may provide the school administration with a written statement refusing all or any part of the nursing service. No child shall be required to undergo hearing and vision or scoliosis screening or any other physical examination or tests whose parent objects thereto on the grounds such screening, physical examination or tests are contrary to his sincerely held religious beliefs.

(10) A consent form for reproductive health education shall be sent to the parent or guardian of each student upon his enrollment. If a response from the parent or guardian is not received within seven (7) days after the consent form is sent, the school shall send a letter to the student's home notifying the parent or guardian of the consent form. If the parent or guardian fails to respond to the letter within ten (10) days after it is sent, then the school principal shall be authorized to allow the student to receive reproductive health education. Reproductive health education shall include the teaching of total abstinence from premarital sex and, wherever practicable, reproductive health education should be taught in classes divided according to gender. All materials used in the reproductive health education program shall be placed in a convenient and easily accessible location for parental inspection. School nurses shall not dispense birth control pills or contraceptive devices in the school. Dispensing of such shall be the responsibility of the State Department of Health on a referral basis only.

(11) No provision of this section shall be construed as prohibiting local school districts from accepting financial assistance of any type from the State of Mississippi or any other governmental entity, or any contribution, donation, gift, decree or bequest from any source which may be utilized for the maintenance or implementation of a school nurse intervention program in a public school system of this state.






HEAD LICE

§ 41-79-21 - Notification by school officials of recurrent head lice

If a student in any public elementary or secondary school has had head lice on three (3) occasions during one (1) school year while attending school, or if the parent of the student has been notified by school officials that the student has had head lice on three (3) occasions in one (1) school year, as determined by the school nurse, public health nurse or a physician, the principal or administrator shall notify the county health department of the recurring problem of head lice with that student. The county health department then shall instruct the child's parents or guardians on how to treat head lice, eliminate head lice from household items, and prevent the recurrence of head lice. The county health department shall charge the child's parents or guardians a fee to recover its costs of providing treatment and counseling for the head lice. The school principal or administrator shall not allow the child to attend school until proof of treatment is obtained.






SELF-ADMINISTRATION OF ASTHMA MEDICATION AT SCHOOL [REPEALED]



PREVENTION OF UNINTENDED TEEN PREGNANCY AND SEXUALLY TRANSMITTED INFECTIONS

§ 41-79-51 - Teen Pregnancy Prevention Task Force created; composition, compensation, staff, duties [Repealed effective July 1, 2016]

(1) There is created the Teen Pregnancy Prevention Task Force to study and make recommendation to the Legislature on the implementation of sex-related educational courses through abstinence-only or abstinence-plus education into the curriculum of local school districts and the coordination of services by certain state agencies to reduce teen pregnancy and provide prenatal and postnatal training to expectant teen parents in Mississippi. The task force shall make an annual report of its findings and recommendations to the Legislature beginning with the 2012 Regular Session.

(2) The task force shall be composed of the following seventeen (17) members:

(a) The Chairmen of the Senate and House Public Health and Welfare Committees, or their designees;

(b) The Chairmen of the Senate and House Education Committees, or their designees;

(c) The Chairman of the House Select Committee on Poverty;

(d) One (1) member of the Senate appointed by the Lieutenant Governor;

(e) The Executive Director of the Department of Human Services, or his or her designee;

(f) The State Health Officer, or his or her designee;

(g) The State Superintendent of Public Education, or his or her designee;

(h) The Executive Director of the Division of Medicaid, or his or her designee;

(i) The Executive Director of the State Department of Mental Health, or his or her designee;

(j) The Vice Chancellor for Health Affairs and Dean of the University of Mississippi Medical Center School of Medicine, or his or her designee;

(k) Two (2) representatives of the private health or social services sector appointed by the Governor;

(l) One (1) representative of the private health or social services sector appointed by the Lieutenant Governor;

(m) One (1) representative of the private health or social services sector appointed by the Speaker of the House of Representatives; and

(n) One (1) representative from a local community-based youth organization that teaches or has taught a federal or local school district approved curriculum.

(3) Appointments shall be made within thirty (30) days after July 1, 2011, and, within fifteen (15) days thereafter on a day to be designated jointly by the Speaker of the House and the Lieutenant Governor, the task force shall meet and organize by selecting from its membership a chairman and a vice chairman. The vice chairman shall also serve as secretary and shall be responsible for keeping all records of the task force. A majority of the members of the task force shall constitute a quorum. In the selection of its officers and the adoption of rules, resolutions and reports, an affirmative vote of a majority of the task force shall be required. All members shall be notified in writing of all meetings, the notices to be mailed at least fifteen (15) days before the date on which a meeting is to be held. If a vacancy occurs on the task force, the vacancy shall be filled in the manner that the original appointment was made.

(4) Members of the task force who are not legislators, state officials or state employees shall be compensated at the per diem rate authorized by Section 25-3-69 and shall be reimbursed in accordance with Section 25-3-41 for mileage and actual expenses incurred in the performance of their duties. Legislative members of the task force shall be paid from the contingent expense funds of their respective houses in the same manner as provided for committee meetings when the Legislature is not in session. However, no per diem or expense for attending meetings of the task force may be paid to legislative members of the task force while the Legislature is in session. No task force member may incur per diem, travel or other expenses unless previously authorized by vote, at a meeting of the task force, which action shall be recorded in the official minutes of the meeting. Nonlegislative members shall be paid from any funds made available to the task force for that purpose.

(5) The task force shall use clerical and legal staff already employed by the Legislature and any other staff assistance made available to it by the Department of Health, the Mississippi Department of Human Services, the Department of Mental Health, the State Department of Education and the Division of Medicaid. To effectuate the purposes of this section, any department, division, board, bureau, commission or agency of the state or of any political subdivision thereof shall, at the request of the chairman of the task force, provide to the task force such facilities, assistance and data as will enable the task force properly to carry out its duties.

(6) In order to carry out the functions and responsibilities necessary to study and make recommendations to the Legislature, the Teen Pregnancy Prevention Task Force shall:

(a) Form task force subgroups based on specific areas of expertise;

(b) Review and consider coordinated services and plans and related studies done by or through existing state agencies and advisory, policy or research organizations to reduce teen pregnancy and provide the necessary prenatal and postnatal training to expectant teen parents;

(c) Review and consider statewide and regional planning initiatives related to teen pregnancy;

(d) Consider efforts of stakeholder groups to comply with federal requirements for coordinated planning and service delivery;

(e) Evaluate the implementation of sex-related educational courses through abstinence-only or abstinence-plus education in local school districts throughout the state;

(f) Evaluate the effect of the adoption of a required sex education policy on teen pregnancy rates and dropout rates due to teen pregnancy on the local school district and statewide levels;

(g) Compare and analyze data in districts adopting and implementing abstinence-only education to districts adopting abstinence-plus education;

(h) Require the Department of Health, the Mississippi Department of Human Services, the Department of Mental Health, the State Department of Education and the Division of Medicaid to conduct a study of community programs available throughout the state, and the areas wherein they are located, which provide programs of instruction on sexual behavior and assistance to teen parents; and

(i) Work through the Department of Health, the Mississippi Department of Human Services, the Department of Mental Health, the State Department of Education and the Division of Medicaid to cause any studies, assessments and analyses to be conducted as may be deemed necessary by the task force.

(7) This section shall stand repealed on July 1, 2016.



§ 41-79-53 - Programs to provide education, counseling, support and training to prevent unintended teen pregnancies and sexually transmitted infections; implementation by school nurses

(1) The Mississippi Department of Human Services shall develop programs to accomplish the purpose of one or more of the following strategies:

(a) Promoting effective communication among families about preventing teen pregnancy, particularly communication among parents or guardians and their children;

(b) Educating community members about the consequences of unprotected, uninformed and underage sexual activity and teen pregnancy;

(c) Encouraging young people to postpone sexual activity and prepare for a healthy, successful adulthood, including teaching them skills to avoid making or receiving unwanted verbal, physical, and sexual advances;

(d) Providing medically accurate information about the health benefits and side effects of all contraceptives and barrier methods as a means to prevent pregnancy and reduce the risk of contracting sexually transmitted infections, including HIV/AIDS; or

(e) Providing educational information, including medically accurate information about the health benefits and side effects of all contraceptives and barrier methods, for young people in those communities who are already sexually active or are at risk of becoming sexually active and inform young people in those communities about the responsibilities and consequences of being a parent, and how early pregnancy and parenthood can interfere with educational and other goals.

(2) The State Department of Health shall develop programs with the following strategies:

(a) To carry out activities, including counseling, to prevent unintended pregnancy and sexually transmitted infections, including HIV/AIDS, among teens;

(b) To provide necessary social and cultural support services regarding teen pregnancy;

(c) To provide health and educational services related to the prevention of unintended pregnancy and sexually transmitted infections, including HIV/AIDS, among teens;

(d) To promote better health and educational outcomes among pregnant teens; and

(e) To provide training for individuals who plan to work in school-based support programs regarding the prevention of unintended pregnancy and sexually transmitted infections, including HIV/AIDS, among teens.

(3) It shall be the responsibility of school nurses employed by local school districts implementing the program developed by the State Department of Health under subsection (2) of this section to carry out the functions of those strategies to promote consistency in the administration of the program.



§ 41-79-55 - Pilot programs to be established in each health care district and located in a school district in the county having highest number of teen pregnancies

(1) Beginning with the 2012-2013 school year, to the extent that federal or state funds are available and appropriated by the Legislature for the purposes of establishing and implementing the Prevention of Teen Pregnancy Pilot Program authorized by Section 41-79-5, the State Department of Health in conjunction with the State Department of Education shall establish a pilot program in each of the nine (9) health districts as defined by the State Department of Health, to be located in a school district in a county in that district having the highest number of teen pregnancies.

(2) The State Department of Health and the State Department of Education shall jointly provide education services through qualified personnel to increase awareness of the health, social and economic risks associated with teen pregnancy. The services and curriculum provided shall have a primary emphasis on reducing the teenage pregnancy rate in those pilot districts.









Chapter 81 - PERINATAL HEALTH CARE

§ 41-81-1 - Authorization for regionalized service system

The State Department of Health is authorized to coordinate the development and implementation of a regionalized system of perinatal health-care services.



§ 41-81-3 - Contracts with and grants to health-care providers

The State Department of Health is authorized to enter into contracts with and provide grants to health-care providers in order to implement a statewide regionalization program.






Chapter 83 - UTILIZATION REVIEW OF AVAILABILITY OF HOSPITAL RESOURCES AND MEDICAL SERVICES

§ 41-83-1 - Definitions

As used in this chapter, the following terms shall be defined as follows:

(a) "Utilization review" means a system for reviewing the appropriate and efficient allocation of hospital resources and medical services given or proposed to be given to a patient or group of patients as to necessity for the purpose of determining whether such service should be covered or provided by an insurer, plan or other entity.

(b) "Private review agent" means a nonhospital-affiliated person or entity performing utilization review on behalf of:

(i) An employer or employees in the State of Mississippi; or

(ii) A third party that provides or administers hospital and medical benefits to citizens of this state, including: a health maintenance organization issued a certificate of authority under and by virtue of the laws of the State of Mississippi; or a health insurer, nonprofit health service plan, health insurance service organization, or preferred provider organization or other entity offering health insurance policies, contracts or benefits in this state.

(c) "Utilization review plan" means a description of the utilization review procedures of a private review agent.

(d) "Department" means the Mississippi State Department of Health.

(e) "Certificate" means a certificate of registration granted by the Mississippi State Department of Health to a private review agent.



§ 41-83-3 - Certificate requirement for utilization review; nontransferability; disclosure to public

(1) A private review agent who approves or denies payment or who recommends approval or denial of payment for hospital or medical services or whose review results in approval or denial of payment for hospital or medical services on a case by case basis, may not conduct utilization review in this state unless the Mississippi State Department of Health has granted the private review agent a certificate.

(2) The Mississippi State Department of Health shall issue a certificate to an applicant that has met all the requirements of this chapter and all applicable regulations of the department.

(3) A certificate issued under this chapter is not transferable.

(4) The State Department of Health shall adopt regulations to implement the provisions of this chapter. Any information required by the department with respect to customers or patients shall be held in confidence and not disclosed to the public.



§ 41-83-5 - Certificate requirement for general in-house utilization review; exemptions

No certificate is required for those private review agents conducting general in-house utilization review for hospitals, home health agencies, preferred provider organizations or other managed care entities, clinics, private physician offices or any other health facility or entity, so long as the review does not result in the approval or denial of payment for hospital or medical services for a particular case. Such general in-house utilization review is completely exempt from the provisions of this chapter.



§ 41-83-7 - Application for certificate; fees

(1) An applicant for a certificate shall:

(a) Submit an application to the department; and

(b) Pay to the department the application fee established by the department through regulation.

(2) The application shall:

(a) Be on a form and accompanied by any supporting documentation that the department requires; and

(b) Be signed and verified by the applicant.

(3) The application fee required under this section shall be sufficient to pay for the administrative cost of the certification program and any other cost associated with carrying out the provisions of this chapter.



§ 41-83-9 - Submission of information in conjunction with application

In conjunction with the application, the private review agent shall submit information that the department requires including:

(a) A utilization review plan that includes a description of review criteria, standards and procedures to be used in evaluating proposed or delivered hospital and medical care and the provisions by which patients, physicians or hospitals may seek reconsideration or appeal of adverse decisions by the private review agent;

(b) The type and qualifications of the personnel either employed or under contract to perform the utilization review;

(c) The procedures and policies to insure that a representative of the private review agent is reasonably accessible to patients and providers at all times in this state;

(d) The policies and procedures to insure that all applicable state and federal laws to protect the confidentiality of individual medical records are followed;

(e) A copy of the materials designed to inform applicable patients and providers of the requirements of the utilization review plan; and

(f) A list of the third party payors for which the private review agent is performing utilization review in this state.



§ 41-83-11 - Expiration date of certificate; renewal; fees

(1) A certificate expires on the second anniversary of its effective date unless the certificate is renewed for a two-year term as provided in this section.

(2) Before the certificate expires, a certificate may be renewed for an additional two-year term if the applicant:

(a) Otherwise is entitled to the certificate;

(b) Pays the department the renewal fee set by the department through regulation; and

(c) Submits to the department a renewal application on the form that the department requires and satisfactory evidence of compliance with any requirement of this chapter for certificate renewal.



§ 41-83-13 - Grounds for denial or revocation of certificate; time to supply additional information; hearing

(1) The department shall deny a certificate to any applicant if, upon review of the application, the department finds that the applicant proposing to conduct utilization review does not:

(a) Have available the services of a physician to carry out its utilization review activities;

(b) Meet any applicable regulations the department adopted under this chapter relating to the qualifications of private review agents or the performance of utilization review; and

(c) Provide assurances satisfactory to the department that the procedure and policies of the private review agent will protect the confidentiality of medical records and the private review agent will be reasonably accessible to patients and providers for five (5) working days a week during normal business hours in this state.

(2) The department may revoke or deny a certificate if the holder does not comply with the performance assurances under this section, violates any provision of this chapter, or violates any regulation adopted pursuant to this chapter.

(3) Before denying or revoking a certificate under this section, the department shall provide the applicant or certificate holder with reasonable time to supply additional information demonstrating compliance with the requirements of this chapter and the opportunity to request a hearing. If an applicant or certificate holder requests a hearing, the department shall send a hearing notice and conduct a hearing in accordance with the Mississippi Administrative Procedure Law, Section 25-43-17, Mississippi Code of 1972.



§ 41-83-15 - Reporting requirements to evaluate and determine compliance

The department shall establish reporting requirements to:

(a) Evaluate the effectiveness of private review agents; and

(b) Determine if the utilization review programs are in compliance with the provisions of this section and applicable regulations.



§ 41-83-17 - Disclosure or publication of information; consent or authorization; court order

A private review agent may not disclose or publish individual medical records or any other confidential medical information obtained in the performance of utilization review activities without the patient's authorization or an order of a county, circuit or chancery court of Mississippi or a U.S. district court. Provided, however, that nothing in this chapter shall prohibit private review agents from providing information to a third party with whom the private review agent is under contract or acting on behalf of.



§ 41-83-19 - Penalties for violations

A person who violates any provision of this chapter or any regulation adopted under this chapter is guilty of a misdemeanor and on conviction is subject to a penalty not exceeding One Thousand Dollars ($ 1,000.00).



§ 41-83-21 - Certification of need of immediate hospital care; prima facie evidence

Notwithstanding language to the contrary elsewhere contained herein, if a licensed physician certifies in writing to an insurer within seventy-two (72) hours of an admission that the insured person admitted was in need of immediate hospital care, such shall constitute a prima facie case of the medical necessity of the admission. To overcome this, the entity requesting the utilization review and/or the private review agent must show by clear and convincing evidence that the admitted person was not in need of immediate hospital care.



§ 41-83-23 - Judicial review; other remedies

Any person aggrieved by a final decision of the department or a private review agent in a contested case under this chapter shall have the right of judicial appeal to the chancery court of the county of the residence of the aggrieved person.

Notwithstanding any provision of this chapter, the insured shall have the express right to pursue any legal remedies he may have in a court of competent jurisdiction.



§ 41-83-25 - Health insurance plans; certificate requirement; contract with private review agent; reimbursement under policy where medical necessity in dispute

(1) Every health insurance plan proposing to issue or deliver a health insurance policy or contract or administer a health benefit program which provides for the coverage of hospital and medical benefits and the utilization review of those benefits shall:

(a) Have a certificate in accordance with this chapter; or

(b) Contract with a private review agent who has a certificate in accordance with this chapter.

(2) Notwithstanding any other provisions of this chapter, for claims where the medical necessity of the provision of a covered benefit is disputed, a health service plan that does not meet the requirements of subsection (1) of this section shall pay any person or hospital entitled to reimbursement under the policy or contract.



§ 41-83-27 - Other health insurance policies; certificate requirement; contract with private review agent; reimbursement under policy where medical necessity in dispute

(1) Every insurer proposing to issue or deliver a health insurance policy or contract or administer a health benefit program which provides for the coverage of hospital and medical benefits and the utilization review of such benefits shall:

(a) Have a certificate in accordance with this chapter; or

(b) Contract with a private review agent that has a certificate in accordance with this chapter.

(2) Notwithstanding any provision of this chapter, for claims where the medical necessity of the provision of a covered benefit is disputed, an insurer that does not meet the requirements of subsection (1) of this section shall pay any person or hospital entitled to reimbursement under the policy or contract.



§ 41-83-29 - Group or blanket health insurance policies; certificate requirement; contract with private review agent

Any health insurer proposing to issue or deliver in this state a group or blanket health insurance policy or administer a health benefit program which provides for the coverage of hospital and medical benefits and the utilization review of such benefits shall:

(a) Have a certificate in accordance with this chapter; or

(b) Contract with a private review agent that has a certificate in accordance with this chapter.



§ 41-83-31 - Adverse determination to patient or health-care provider; discussion of reasons; denial of third party reimbursement or precertification; evaluation by trained specialist

Any program of utilization review with regard to hospital, medical or other health-care services provided in this state shall comply with the following:

(a) No determination adverse to a patient or to any affected health-care provider shall be made on any question relating to the necessity or justification for any form of hospital, medical or other health-care services without prior evaluation and concurrence in the adverse determination by a physician licensed to practice in Mississippi. The physician who made the adverse determination shall discuss the reasons for any adverse determination with the affected health-care provider, if the provider so requests. The physician shall comply with this request within fourteen (14) calendar days of being notified of a request. Adverse determination by a physician shall not be grounds for any disciplinary action against the physician by the State Board of Medical Licensure.

(b) Any determination regarding hospital, medical or other health-care services rendered or to be rendered to a patient which may result in a denial of third-party reimbursement or a denial of precertification for that service shall include the evaluation, findings and concurrence of a physician trained in the relevant specialty or subspecialty, if requested by the patient's physician, to make a final determination that care rendered or to be rendered was, is, or may be medically inappropriate.

(c) The requirement in this section that the physician who makes the evaluation and concurrence in the adverse determination must be licensed to practice in Mississippi shall not apply to the Comprehensive Health Insurance Risk Pool Association or its policyholders and shall not apply to any utilization review company which reviews fewer than ten (10) persons residing in the State of Mississippi.






Chapter 85 - MISSISSIPPI HOSPICE LAW OF 1995

§ 41-85-1 - Short title

This chapter shall be known and may be cited as the "Mississippi Hospice Law of 1995."



§ 41-85-3 - Definitions

When used in this chapter, unless the context otherwise requires:

(a) "Autonomous" means a separate and distinct operational entity which functions under its own administration and bylaws, either within or independently of a parent organization.

(b) "Department" means the Mississippi Department of Health.

(c) "Freestanding hospice" means a hospice that is not a part of any other type of health-care provider.

(d) "Hospice" means an autonomous, centrally administered, nonprofit or profit, medically directed, nurse-coordinated program providing a continuum of home, outpatient and homelike inpatient care for not less than four (4) terminally ill patients and their families. It employs a hospice care team to assist in providing palliative and supportive care to meet the special needs arising out of the physical, emotional, spiritual, social and economic stresses which are experienced during the final stages of illness and during dying and bereavement. This care is available twenty-four (24) hours a day, seven (7) days a week, and is provided on the basis of need regardless of inability to pay.

(e) "Hospice care team" means an interdisciplinary team which is a working unit composed by the integration of the various helping professions and lay persons providing hospice care. Such team shall, as a minimum, consist of a licensed physician, a registered nurse, a social worker, a member of the clergy or a counselor and volunteers.

(f) "Hospice services" means items and services furnished to an individual by a hospice, or by others under arrangements with such a hospice program.

(g) "Medically directed" means that the delivery of medical care is directed by a licensed physician who is employed by the hospice for the purpose of providing ongoing palliative care as a participating care giver on the hospice care team.

(h) "Palliative care" means the reduction or abatement of pain and other troubling symptoms by appropriate coordination of all elements of the hospice care team needed to achieve needed relief of distress.

(i) "Patient" means the terminally ill individual receiving hospice services.

(j) "Person" means an individual, a trust or estate, partnership, corporation, association, the state, or a political subdivision or agency of the state.

(k) "Terminally ill" refers to a medical prognosis of limited expected survival, of six (6) months or less at the time of referral to a hospice, of an individual who is experiencing an illness for which therapeutic strategies directed toward cure and control of the disease alone outside the context of symptom control are no longer appropriate.



§ 41-85-5 - Operation of hospice without license; display of license; transfer of license; services constituting hospice program of care; effect of local zoning laws upon location of hospice

(1) It is unlawful for a person to operate or maintain a hospice, use the title "hospice", or represent that the person provides a hospice program of care, without first obtaining a license therefor from the department.

(2) The license shall be displayed in a conspicuous place inside the hospice program office; shall be valid only in the possession of the person to which it is issued; shall not be subject to sale, assignment or other transfer, voluntary or involuntary; and shall not be valid for any hospice other than the hospice for which originally issued.

(3) Services provided by a hospital, nursing home or other health-care facility or health-care provider shall not be considered to constitute a hospice program of care unless such facility, provider or care giver establishes a freestanding or distinct hospice unit, staff, facility and services to provide hospice home care, homelike inpatient hospice care, or outpatient hospice care under the separate and distinct administrative authority of a hospice program.

(4) A license for a hospice program shall not be issued if the hospice is to be located in an area in violation of any local zoning ordinances or regulations.



§ 41-85-7 - Administration of chapter; powers and duties of administrator; collection and use of fees; suspension of processing or issuing certain new applications for hospice licensure [Subsection (3) repealed effective July 1, 2015]

(1) The administration of this chapter is vested in the Mississippi Department of Health, which shall:

(a) Prepare and furnish all forms necessary under the provisions of this chapter in relation to applications for licensure or renewals thereof;

(b) Collect in advance at the time of filing an application for a license or at the time of renewal of a license a fee of One Thousand Dollars ($ 1,000.00) for each site or location of the licensee;

(c) Levy a fee of Eighteen Dollars ($ 18.00) per bed for the review of inpatient hospice care;

(d) Conduct annual licensure inspections of all licensees which may be the same inspection as the annual Medicare certification inspection; and

(e) Promulgate applicable rules and standards in furtherance of the purpose of this chapter and may amend such rules as may be necessary. The rules shall include, but not be limited to, the following:

(i) The qualifications of professional and ancillary personnel in order to adequately furnish hospice care;

(ii) Standards for the organization and quality of patient care;

(iii) Procedures for maintaining records; and

(iv) Provision for the inpatient component of hospice care and for other professional and ancillary hospice services.

(2) All fees collected by the department under this section shall be used by the department exclusively for the purposes of licensure, regulation, inspection, investigations and discipline of hospices under this chapter.

(3) The State Department of Health shall not process any new applications for hospice licensure or issue any new hospice licenses, except renewals, unless the application for a new hospice license was pending with the department on March 1, 2013. This subsection (3) shall stand repealed on July 1, 2015.



§ 41-85-9 - Inspections and investigations

Any duly authorized officer or employee of the department shall have the right to make such inspections and investigations as are necessary in order to determine the state of compliance with the provisions of this chapter and of rules or standards in force pursuant hereto. The right of inspection shall also extend to any program which the department has reason to believe is offering or advertising itself as a hospice without a license, but no inspection of any such program may be made without the permission of the owner or person in charge thereof unless a warrant is first obtained authorizing such inspection. Any application for a license or renewal thereof made pursuant to this chapter shall constitute permission for any inspection of the hospice for which the license is sought in order to facilitate verification of the information submitted on or in connection with the application.



§ 41-85-11 - Application for license; plan for delivery of hospice care; duration of license; renewal of license; conditional license

(1) An application shall be filed on a form prescribed by the department and shall be accompanied by the appropriate license fee as well as satisfactory proof that the hospice is in compliance with this chapter and any rules and minimum standards promulgated hereunder and proof of financial ability to operate and conduct the hospice in accordance with the requirements of this chapter. The initial application shall be accompanied by a plan for the delivery of home, outpatient and inpatient hospice care to terminally ill persons and their families. Such plan shall contain, but not be limited to:

(a) The estimated average number of terminally ill persons to be served monthly;

(b) The geographic area in which hospice services will be available;

(c) A listing of services which are or will be provided, either directly by the applicant or through contractual arrangements with existing providers;

(d) Provisions for the implementation of hospice home care within three (3) months of licensure;

(e) Provisions for the implementation of hospice outpatient and homelike inpatient care within twelve (12) months of licensure;

(f) The qualifications of any existing or potential contractee;

(g) The projected annual operating cost of the hospice; and

(h) A statement of financial resources and personnel available to the applicant to deliver hospice care. If the applicant is an existing health-care provider, the application shall be accompanied by a copy of the most recent profit-loss statement and, if applicable, the most recent licensure inspection report.

(2) A license issued for the operation of a hospice program, unless sooner suspended or revoked, shall expire automatically one (1) year from the date of issuance. Sixty (60) days prior to the expiration date, an application for renewal shall be submitted to the department on forms furnished by the department; and the license shall be renewed if the applicant has first met the requirements established under this chapter and all rules promulgated hereunder and has provided the information described in subsection (1) in addition to the application. However, the application for license renewal shall be accompanied by an update of the plan for delivery of hospice care only if information contained in the plan submitted pursuant to subsection (1) is no longer applicable.

(3) A hospice program against which a revocation or suspension proceeding is pending at the time of license renewal may be issued a conditional license effective until final disposition by the department of such proceeding. If judicial relief is sought from the final disposition, the court having jurisdiction may issue a conditional permit for the duration of the judicial proceeding.



§ 41-85-13 - Denial, revocation or suspension of license

(1) The department may deny, revoke or suspend a license.

(2) Any of the following actions by a hospice program or any of its employees shall be grounds for action by the department against a hospice program:

(a) A violation of the provisions of this chapter or of any standard or rule promulgated hereunder.

(b) An intentional or negligent act materially affecting the health or safety of a patient.

(3) If, three (3) months after the date of obtaining a license, or at any time thereafter, a hospice does not have in operation the home-care component of hospice care, the department shall immediately revoke the license of such hospice.

(4) If, twelve (12) months after the date of obtaining a license, or at any time thereafter, a hospice does not have in operation the outpatient and homelike inpatient components of hospice care, the department shall immediately revoke the license of such hospice.



§ 41-85-15 - Coordination with other providers by hospices; contractual arrangements for provision of hospice care; administration and elements of hospice care generally

(1) A hospice care program shall coordinate its services with those of the patient's primary or attending physicians.

(2) A hospice shall coordinate its services with professional and nonprofessional services already in the community. A hospice program may contract out for some elements of its services for a patient and family; however, direct patient care must be maintained with the patient and the hospice care team so that overall coordination of services, which is responsive and appropriate to the patient and family needs, can be maintained by the hospice care team. A majority of hospice services available through an individual hospice shall be provided directly by the licensee. Any contract entered into between a hospice and a health-care facility or service provider shall specify that the hospice retain the responsibility for planning, coordinating and prescribing hospice services and care on behalf of a hospice patient and his family. No hospice which contracts for any hospice service may charge fees for services provided directly by the hospice care team which are duplicative of contractual services provided to the individual patient or his family.

(3) With respect to contractual arrangements for inpatient hospice care:

(a) The aggregate number of inpatient days provided by a hospice through all contractual arrangements between the hospice and licensed health-care facilities providing inpatient hospice care may not exceed twenty percent (20%) of the aggregate total number of days of hospice care provided to all patients receiving hospice care from the hospice during a twelve-month period. However, the provisions of this paragraph (a) shall not apply to a hospice facility providing inpatient continue care.

(b) The designation of a specific room or rooms for inpatient hospice care shall not be required if beds are available through contract between an existing health-care facility and a hospice.

(c) Licensed beds designated for inpatient hospice care through contract between an existing health-care facility and a hospice shall not be required to be delicensed from one type of bed in order to enter into a contract with a hospice, nor shall the physical plant of any facility be required to be altered, except that a homelike atmosphere may be required.

(d) Staffing standards for inpatient hospice care provided through a contract may not exceed the staffing standards required under the license held by the contractee.

(e) Under no circumstance may a hospice contract for the use of a licensed bed in a health-care facility or another hospice that has, or has had within the last eighteen (18) months, a suspended, revoked or conditional license, accreditation or rating.

(4) A hospice care team shall be responsible for inpatient, outpatient and home-care aspects of care.

(5) Any inpatient component of care shall be under the direct administration of the hospice program.

(6) Hospice care shall provide symptom control provided by a hospice care team skilled in medical and psychosocial management of distressing signs and symptoms.

(7) The hospice shall have a medical director, who shall have responsibility for medical direction of the care and treatment of patients and their families rendered by the hospice care teams.

(8) Hospice care will be available twenty-four (24) hours a day, seven (7) days a week.

(9) A hospice program shall have a bereavement program which shall provide a continuum of supportive and therapeutic services for the family, including formal and informal individual, family and group treatment modalities used as needed to support the bereaved family.

(10) A hospice program shall foster independence of the patient and his family by providing training, encouragement and support so that the patient and family can care for themselves as much as possible.

(11) The unit of care in a hospice program shall be the patient and family.

(12) A hospice program will provide a continuum of care and a continuity of care givers throughout the length of care for the patient and to the family through the bereavement period.

(13) A hospice program of care shall not impose the dictates of any value or belief system on its patients and their families.

(14) Admission to a hospice program shall be made by a licensed physician and shall be dependent on the expressed request and informed consent of the patient and family.

(15) Accurate and current records shall be kept on all patients and their families.

(16) A registered nurse shall be employed full time by the hospice as a patient care coordinator to supervise and coordinate the palliative and supportive care for patients and families provided by a hospice care team. No other full-time personnel are required.



§ 41-85-17 - Components or modes of hospice programs

Each hospice program shall consist of at least three (3) of the four (4) components or modes of care described in this section which afford the terminally ill individual and the family of the terminally ill individual a range of service delivery which can be tailored to specific needs and preferences of the patient and family at any point in time. These four (4) components are:

(a) Hospice home care. This form of delivery of services shall be the primary form of care except for facilities providing inpatient care. The services of the hospice home care program shall be of the highest quality and shall be provided by the interdisciplinary, interactive qualified hospice team members.

(b) Inpatient hospice care. The inpatient component of care, when contracted for through an institution which is not a hospice providing inpatient continue care, is an adjunct to hospice home care and shall primarily be used only for short-term stays. The facility or rooms within a facility used for the hospice inpatient component of care shall be arranged, administered and managed in such a manner to provide privacy, dignity, comfort, warmth and safety for the terminally ill patient and the family. Every possible accommodation shall be made to create as homelike an atmosphere as practicable. To facilitate overnight family visitation within the facility, rooms shall be limited to no more than double occupancy; and, whenever possible, both occupants shall be hospice patients. There shall be a continuum of care and a continuity of care givers between the hospice home program and the inpatient aspect of care to the extent practicable and compatible with the preferences of the patient and his family. The hours for daily operation and the location of the place where the services are provided shall be determined, to the extent practicable, by the accessibility of such services to the patients and families served by the hospice program.

(c) Outpatient hospice care. The hospice outpatient service shall meet the same standards of quality as applied to inpatient care and hospice home care, considering the inherent differences between inpatients and outpatients with respect to their needs and modes of treatment. The hours for daily operation and the location of the place where the services are provided shall be determined, to the extent practicable, by the accessibility of such services to the patients and families served by the hospice program.

(d) Inpatient continue care. The inpatient continue care component of hospice care may be provided directly by the hospice. The facility used for the hospice inpatient continue care shall be arranged, administered and managed in such a manner to provide privacy, dignity, comfort, warmth and safety for the terminally ill patient and the family. Every possible accommodation shall be made to create as homelike an atmosphere as practicable. To facilitate overnight family visitation within the facility, rooms shall be limited to no more than double occupancy. The hospice shall be in operation twenty-four (24) hours a day and must provide hospice home care, inpatient hospice care, and outpatient care.



§ 41-85-19 - Government and administration of hospice program

(1) A hospice program shall have a clearly defined organized governing body that has autonomous authority for the conduct of the hospice program. This body is not required to meet more often than quarterly.

(2) The hospice program shall have a director, administrator or manager who shall be responsible for the overall coordination and administration of the hospice program.



§ 41-85-21 - Recordkeeping requirements

An up-to-date, interdisciplinary record of care being given and patient and family status shall be kept. Records shall contain pertinent past and current medical, nursing, social and other therapeutic information and such other information that is necessary for the safe and adequate care of the patient and the family. Notations regarding all aspects of care for the patient and family shall be made in the record. When services are terminated, the record shall show the date and reason for termination.



§ 41-85-23 - Disclosure of information received through hospice program

Information received by persons employed by, or providing services to, a hospice or received by the licensing agency through reports or inspection shall be deemed privileged and confidential information and shall not be disclosed to any person other than the patient or the family without the written consent of that patient, the patient's guardian or the patient's family.



§ 41-85-25 - Advertisement of hospice program; penalties

(1) It is unlawful for any person or public body to offer or advertise to the public in any way by any medium whatever to be a hospice as defined in this chapter without obtaining a valid current license. It is unlawful for any holder of a license issued pursuant to the provisions of this chapter to advertise or hold out to the public that it holds a license for a hospice program other than that for which it actually holds a license.

(2) Any person found guilty of violating subsection (1) is guilty of a misdemeanor, punishable, upon conviction, by a fine of not more than Ten Thousand Dollars ($ 10,000.00) or by imprisonment in the county jail for not greater than six (6) months, or both. Each day of a continuing violation shall be considered a separate offense.






Chapter 86 - MISSISSIPPI CHILDREN'S HEALTH CARE INSURANCE PROGRAM ACT

§ 41-86-1 - Short title

This chapter shall be known as and may be cited as the Mississippi Children's Health Insurance Program Act.



§ 41-86-3 - Establishment of program; purpose; funding; administration; temporary plan; force and effect of section [Repealed effective January 1, 2013]

(1) There is established a statewide Children's Health Insurance Program under Title XXI of the Social Security Act to provide child health-care assistance to targeted, uninsured, low-income children to be administered by the Division of Medicaid in the Office of the Governor. The term "targeted, low-income child" means a child through age eighteen (18) who has been determined eligible for child health assistance and who is a low-income child, or is a child whose family income exceeds the Medicaid applicable income level, but does not exceed one hundred percent (100%) of the federal poverty level, and is not eligible for medical assistance under Title XIX or is not covered under a group health plan.

(2) The Children's Health Insurance Program shall provide the same benefits to children enrolled in the program as are provided to Medicaid recipients under the Mississippi Medicaid Laws, Section 43-13-117.

(3) The Children's Health Insurance Program shall be established subject to the availability of funds specifically appropriated by the Legislature for this purpose and federal matching funds as set forth in Title XXI of the Social Security Act.

(4) In administering the Children's Health Insurance Program, the Division of Medicaid shall have all the authority, duties and responsibilities set forth in Section 43-13-101 et seq.

(5) This section authorizes the Division of Medicaid to submit a temporary plan for children's health insurance to the U.S. Department of Health and Human Services.

(6) From and after the full implementation of the permanent State Child Health Plan authorized under Section 41-86-9, this section shall have no force and effect.



§ 41-86-5 - Definitions

As used in this chapter, the following definitions shall have the meanings ascribed in this section, unless the context indicates otherwise:

(a) "Child" means an individual who is under nineteen (19) years of age who is not eligible for Medicaid benefits and is not covered by other health insurance.

(b) "Covered benefits" means the types of health care benefits and services provided to eligible recipients under the program.

(c) "Division" means the Division of Medicaid in the Office of the Governor.

(d) "Low-income child" means a child whose family income does not exceed two hundred percent (200%) of the poverty level for a family of the size involved.

(e) "Plan" means the State Child Health Plan.

(f) "Program" means the Mississippi Children's Health Insurance Program established by this chapter.

(g) "Recipient" means a person who is eligible for assistance under the program.

(h) "State Child Health Plan" means the permanent plan that sets forth the manner and means by which the State of Mississippi will provide health care assistance to eligible uninsured, low-income children consistent with the provisions of Title XXI of the federal Social Security Act, as amended.



§ 41-86-7 - Establishment of insurance program; funding

There is established a Children's Health Insurance Program in Mississippi, which shall be financed by state appropriations and federal matching funds received by the state under the Children's Health Insurance Program established by Title XXI of the federal Social Security Act, as amended.



§ 41-86-9 - Transfer of health insurance program from State and School Employees Health Insurance Management Board to the Division of Medicaid

On January 1, 2013, the Mississippi Children's Health Insurance Program and the current contract for insurance services shall be transferred from the State and School Employees Health Insurance Management Board to the Division of Medicaid, and the division shall be responsible for the implementation and administration of the Mississippi Children's Health Insurance Program in accordance with federal law and regulations and this chapter from and after January 1, 2013. The Health Insurance Management Board shall be responsible for any audit or claims processing issues for the period during which the board administered the program. Effective January 1, 2015, and notwithstanding any other provision of law to the contrary, the division is authorized to operate the program as described under Section 43-13-117(H).



§ 41-86-11 - Implementation of program by Division of Medicaid; reports; contracting

(1) The division shall adopt, in accordance with Section 25-43-1.101 et seq., rules and regulations for the implementation of the program, and for the coordination of the program with the state's other medical assistance programs.

(2) The division shall have all of the authority set forth in Section 43-13-101 et seq. in administering the program.

(3) The division shall make reports to the federal government and to the Legislature on the providing of benefits to those children under the program.

(4) The division shall execute a contract or contracts to provide the health care coverage and services under the program in a manner that is consistent with all federal and state procurement regulations.



§ 41-86-13 - Funding; source; effect on program

(1) The division shall receive state appropriations for the program and federal matching funds under the Children's Health Insurance Program established by Title XXI of the federal Social Security Act, as amended, for the administration of the program. The Legislature shall include those funds as a line item in the appropriation to the division.

(2) The program is subject to the availability of state funds specifically appropriated by the Legislature for the purpose of the program and federal matching funds under the Children's Health Insurance Program established by Title XXI of the federal Social Security Act, as amended. The division may limit enrollment as necessary to ensure that the costs of the program do not exceed the total amount of state and federal funds appropriated by the Legislature for that purpose.



§ 41-86-15 - Eligibility for benefits

Persons eligible to receive covered benefits under this chapter shall be low-income children who meet the eligibility standards set forth in the State Child Health Plan. Any person who is eligible for benefits under the Mississippi Medicaid Law, Section 43-13-101 et seq., shall not be eligible to receive benefits under this chapter. A person who is without insurance coverage at the time of application for the program and who meets the other eligibility criteria in the plan shall be eligible to receive covered benefits under the program.



§ 41-86-17 - Covered benefits and services to be provided; deductibles or other cost-sharing requirements [Repealed effective January 1, 2013]

The covered benefits under the program shall include all health-care benefits and services required to be included as covered benefits under Title XXI of the federal Social Security Act, as amended, and shall include early and periodic screening and diagnosis services at least equal to those provided under the Medicaid program. The benefits and services offered and available to state employees under the State and School Employees Health Insurance Plan shall be used as the benchmark for benefits and services under the program, with an emphasis on preventive and primary care. Benefits and services to be provided under the program shall include: vision and hearing screening, eyeglasses and hearing aids, preventive dental care and routine dental fillings. No deductibles, coinsurance or any other cost-sharing shall be allowed for any of the benefits and services named in the preceding sentence. The program also may cover other dental services including amalgam and composite restorations, extractions, space maintainers, stainless steel crowns, sealants, pulpotomies, pulpectomies, and treatment of periodontal disease. The program may exclude from participation in the program any health-care providers who do not agree to hold the families of recipients harmless for charges in excess of plan payments for covered benefits.



§ 41-86-19 - Children's Health Insurance Program enrollment outreach initiative [Repealed effective January 1, 2013]

(1) The Division of Medicaid shall develop a Children's Health Insurance Program enrollment outreach initiative in cooperation with the State Department of Education's federal free and reduced lunch program, the State Department of Health, the Department of Human Services, the Department of Finance and Administration, community health centers, the Mississippi State Medical Association, the Mississippi State Hospital Association, other health provider associations and community action agencies/Headstart centers. The enrollment outreach initiative shall be the responsibility of the CHIP Information Coordinator within the Division of Medicaid. The Division of Medicaid is authorized to maintain a statewide in-coming wide area telephone service for the purpose of providing information for and encouraging Children's Health Insurance Program enrollment.

(2) (a) The CHIP Advisory Board established under Section 41-86-21(1) shall conduct a community-based outreach and education campaign to provide information relating to the availability of health benefits for children through Medicaid and the Children's Health Insurance Program. The CHIP Advisory Board shall conduct the campaign in a manner that promotes enrollment in all state child health programs and supports existing outreach and enrollment initiatives, including the initiative mandated under subsection (1) of this section.

(b) The CHIP Advisory Board may contract with community-based organizations or coalitions of community-based organizations to implement the community-based outreach and education campaign, and shall promote and encourage voluntary efforts to implement the campaign. The CHIP Advisory Board shall procure any contracts through a process designed by the advisory board to encourage broad participation of organizations, including those organizations that target population groups with high levels of uninsured children.

(c) Funding for the community-based outreach and education campaign and for any contracts executed by the CHIP Advisory Board to implement the campaign shall be provided by the Division of Medicaid.



§ 41-86-21 - Establishment of Children's Health Insurance Program Advisory Board and Joint Legislative Advisory Committee [Repealed effective January 1, 2013]

(1) There is hereby established a C.H.I.P. Advisory Board to advise the State and Public School Employees Health Insurance Management Board relative to the Children's Health Insurance Program. The C.H.I.P. Advisory Board shall be composed of the Executive Director of the Mississippi State Department of Health, the Executive Director of the Division of Medicaid, Office of the Governor, one (1) member of the State and Public School Employees' Health Insurance Management Board to be appointed by the chairman of the board, and two (2) health-care providers of services to children appointed by the Governor for terms concurrent with that of the Governor. For attending meetings of the C.H.I.P. Advisory Board, those members who are not state officials or state employees shall receive the per diem authorized under Section 25-3-69 and shall receive expense reimbursement as authorized under Section 25-3-41.

(2) There is hereby established a Joint C.H.I.P. Advisory Committee to meet with the C.H.I.P. Advisory Board and advise the State and Public School Employees Health Insurance Management Board relative to the Children's Health Insurance Program. The Joint C.H.I.P. Advisory Committee shall be composed of the Chairman of the House Public Health and Welfare Committee, the Chairman of the Senate Public Health and Welfare Committee, one (1) member of the Senate appointed by the Lieutenant Governor to serve at the will and pleasure of the Lieutenant Governor, and one (1) member of the House of Representatives appointed by the Speaker of the House to serve at the will and pleasure of the Speaker. The committee shall meet upon the call of the Chairman of the C.H.I.P. Advisory Board. The appointing authorities may designate an alternate member from their respective houses to serve when the regular designee is unable to attend such meetings of the committee. For attending meetings of the Joint C.H.I.P. Advisory Committee, such legislators shall receive per diem and expenses which shall be paid from the contingent expense funds of their respective houses in the same amounts as provided for committee meetings when the Legislature is not in session; however, no per diem and expenses for attending meetings of the committee will be paid while the Legislature is in session.






Chapter 87 - EARLY INTERVENTION ACT FOR INFANTS AND TODDLERS

§ 41-87-1 - Short title

This chapter shall be known and may be cited as the Early Intervention Act for Infants and Toddlers.



§ 41-87-3 - Legislative findings

The Legislature finds that there is an urgent and substantial need to develop and implement a statewide, comprehensive, coordinated, multidisciplinary, interagency system of early intervention services, which is family centered and community based, for all eligible infants and toddlers and their families.



§ 41-87-5 - Definitions

Unless the context requires otherwise, the following definitions in this section apply throughout this chapter:

(a) "Eligible infants and toddlers" or "eligible children" means children from birth through thirty-six (36) months of age who need early intervention services because they:

(i) Are experiencing developmental delays as measured by appropriate diagnostic instruments and procedures in one or more of the following areas:

(A) Cognitive development;

(B) Physical development, including vision or hearing;

(C) Communication development;

(D) Social or emotional development;

(E) Adaptive development;

(ii) Have a diagnosed physical or mental condition, as defined in state policy, that has a high probability of resulting in developmental delay;

(iii) Are at risk of having substantial developmental delays if early intervention services are not provided due to conditions as defined in state policy. (This category may be served at the discretion of the lead agency contingent upon available resources.)

(b) "Early intervention services" are developmental services that:

(i) Are provided under public supervision;

(ii) Are provided at no cost except where federal or state law provides for a system of payments by families, including a schedule of sliding fees;

(iii) Are designed to meet the developmental needs of an infant or toddler with a disability in any one or more of the following areas:

(A) Physical development;

(B) Cognitive development;

(C) Communication development;

(D) Social or emotional development; or

(E) Adaptive development;

(iv) Meet the requirements of Part C of the Individuals with Disabilities Education Act (IDEA) and the early intervention standards of the State of Mississippi;

(v) Include, but are not limited to, the following services:

(A) Assistive technology devices and assistive technology services;

(B) Audiology;

(C) Family training, counseling and home visits;

(D) Health services necessary to enable a child to benefit from other early intervention services;

(E) Medical services only for diagnostic or evaluation purposes;

(F) Nutrition services;

(G) Occupational therapy;

(H) Physical therapy;

(I) Psychological services;

(J) Service coordination (case management);

(K) Social work services;

(L) Special instruction;

(M) Speech-language pathology;

(N) Transportation and related costs that are necessary to enable an infant or toddler and her/his family to receive early intervention services; and

(O) Vision services;

(vi) Are provided by qualified personnel as determined by the state's personnel standards, including:

(A) Audiologists;

(B) Family therapists;

(C) Nurses;

(D) Nutritionists;

(E) Occupational therapists;

(F) Orientation and mobility specialists;

(G) Pediatricians and other physicians;

(H) Physical therapists;

(I) Psychologists;

(J) Social workers;

(K) Special educators;

(L) Speech and language pathologists;

(vii) Are provided, to the maximum extent appropriate, in natural environments, including the home, and community settings in which children without disabilities would participate;

(viii) Are provided in conformity with an individualized family service plan.

(c) "Council" means the State Interagency Coordinating Council established under Section 41-87-7.

(d) "Lead agency" means the State Department of Health.

(e) "Participating agencies" includes, but is not limited to, the State Department of Education, the Department of Human Services, the State Department of Health, the Division of Medicaid, the State Department of Mental Health, the University Medical Center, the Board of Trustees of State Institutions of Higher Learning and the Mississippi Community College Board.

(f) "Local community" means a county either jointly, severally, or a portion thereof, participating in the provision of early intervention services.

(g) "Primary service agency" means the agency, whether a state agency, local agency, local interagency council or service provider which is designated by the lead agency to serve as the fiscal and contracting agent for a local community.

(h) "Multidisciplinary team" means a group comprised of the parent(s) or legal guardian and the service providers, as appropriate, described in paragraph (b) of this section, who are assembled for the purposes of:

(i) Assessing the developmental needs of an infant or toddler;

(ii) Developing the individualized family service plan; and

(iii) Providing the infant or toddler and his or her family with the appropriate early intervention services as detailed in the individualized family service plan.

(i) "Individualized family service plan" means a written plan designed to address the needs of the infant or toddler and his or her family as specified under Section 41-87-13.

(j) "Early intervention standards" means those standards established by any agency or agencies statutorily designated the responsibility to establish standards for infants and toddlers with disabilities, in coordination with the council and in accordance with Part C of IDEA.

(k) "Early intervention system" means the total collaborative effort in the state that is directed at meeting the needs of eligible children and their families.

(l) "Parent," for the purpose of early intervention services, means a parent, a guardian, a person acting as a parent of a child, foster parent, or an appointed surrogate parent. The term does not include the state if the child is a ward of the state where the child has not been placed with individuals to serve in a parenting capacity, such as foster parents, or when a surrogate parent has not been appointed. When a child is the ward of the state, a Department of Human Services representative will act as parent for purposes of service authorization.

(m) "Policies" means the state statutes, regulations, Governor's orders, directives by the lead agency, or other written documents that represent the state's position concerning any matter covered under this chapter.

(n) "Regulations" means the United States Department of Education's regulations concerning the governance and implementation of Part C of IDEA, the Early Intervention Program for Infants and Toddlers with Disabilities.



§ 41-87-7 - State Interagency Coordinating Council; membership; meetings; duties of council; conflict of interests

(1) For the purposes of implementing this chapter, the Governor shall appoint a State Interagency Coordinating Council.

(2) The council shall be appointed by the Governor. In making the appointments to the council, the Governor shall ensure that the membership of the council reasonably represents the population of the state.

(a) The Governor shall designate a member of the council to serve as the chairperson of the council or shall require the council to so designate such a member. Any member of the council who is a representative of the lead agency may not serve as the chairperson of the council.

(b) The council shall be composed as follows:

(i) At least twenty percent (20%) of the members shall be parents, including minority parents, of infants or toddlers with disabilities or children with disabilities aged twelve (12) or younger, with knowledge of, or experience with, programs for infants and toddlers with disabilities. At least one (1) such member shall be a parent of an infant or toddler with a disability or a child with a disability aged six (6) or younger. Parental representatives shall not be employees of any agency or organization which provides early intervention services;

(ii) At least twenty percent (20%) of the members shall be public or private providers of early intervention services;

(iii) At least one (1) member shall be from the State Legislature;

(iv) At least one (1) member shall be involved in personnel preparation;

(v) At least one (1) member shall be from each of the state agencies involved in the provision of or payment for early intervention services to infants and toddlers with disabilities and their families and shall have sufficient authority to engage in policy planning and implementation on behalf of such agencies;

(vi) At least one (1) member shall be from the state educational agency responsible for preschool services to children with disabilities and shall have sufficient authority to engage in policy planning and implementation on behalf of such agency;

(vii) At least one (1) member shall be from the agency responsible for the state governance of insurance, especially in the area of health insurance;

(viii) At least one (1) member must be from a Head Start agency or program in the state;

(ix) At least one (1) member must be from a state agency responsible for child care;

(x) The council may include other members selected by the Governor, including a representative from the Bureau of Indian Affairs (BIA), or where there is no BIA operated or funded school, from the Indian Health Service or the tribe/tribal council.

(3) The council shall meet at least quarterly in such places as it deems necessary. The meetings shall be publicly announced, and to the extent appropriate, open and accessible to the general public.

(4) The council may prepare and approve a budget using Part C funds to conduct hearings and forums, to reimburse members of the council for reasonable and necessary expenses for attending council meetings and performing council duties (including child care for parent representatives), to pay compensation to a member of the council if such member is not employed or must forfeit wages from other employment when performing official council business, to hire staff, and to obtain the services of such professional, technical and clerical personnel as may be necessary to carry out its functions under this chapter.

(5) The council shall:

(a) Advise and assist the lead agency in the performance of its responsibilities, particularly the identification of the sources of fiscal and other support for services for early intervention programs, assignment of financial responsibility by the appropriate agency, and the promotion of the interagency agreements;

(b) Advise and assist the lead agency in the preparation of applications for funding under Part C of Public Law 102-119;

(c) Prepare and submit an annual report to the Governor and to the United States Secretary of Education on the status of early intervention programs for eligible infants and toddlers and their families operated within the state;

(d) Advise and assist the lead agency in the development and implementation of the policies that constitute the statewide system;

(e) Assist the lead agency in achieving the full participation, coordination and cooperation of all appropriate public agencies in the state;

(f) Assist the lead agency in the effective implementation of the statewide system, by establishing a process that includes:

(i) Seeking information from service providers, service coordinators, parents and others about any federal, state or local policies that impede timely service delivery; and

(ii) Taking steps to ensure that any policy problems are identified and resolved;

(g) To the extent appropriate, assist the lead agency in the resolution of disputes;

(h) Advise and assist the state educational agency regarding the transition of toddlers with disabilities to services provided under Section 619 of Part B of Public Law 105-17, to the extent such services are appropriate; and

(i) Perform other functions as defined in the regulations.

(6) The council may advise and assist the lead agency and the state educational agency regarding the provision of appropriate services for children aged birth to five (5), inclusive.

(7) No member of the council shall cast a vote on any matter which would provide direct financial benefit to that member or otherwise give the appearance of a conflict of interest under state law.



§ 41-87-9 - Minimum components of statewide system of programs providing early intervention services; council to establish plan

(1) A statewide system of coordinated, comprehensive, multidisciplinary, interagency programs providing appropriate early intervention services to all eligible infants and toddlers and their families, including eligible Indian infants and toddlers and their families on reservations, shall include the following minimum components:

(a) Eligibility criteria and procedures including a definition of the term "developmentally delayed" that will be used by the state in carrying out programs under this chapter;

(b) Timetables for ensuring that appropriate early intervention services will be available to all eligible children in the state, including Indian infants and toddlers on reservations;

(c) A timely, comprehensive, multidisciplinary evaluation of the functioning of each infant and toddler with a disability in the state, and a family-directed assessment of the resources, priorities and concerns of the family and the identification of the supports and services necessary to enhance the family's capacity to meet the developmental needs of their infant or toddler with a disability;

(d) For each eligible child, an individualized family service plan including service coordination (case management) services in accordance with such service plan. The individualized family services plan shall be in writing, done in accordance with Part C regulations, and contain a statement of the natural environments in which early intervention services shall appropriately be provided, as well as all components listed in the Part C regulations;

(e) A comprehensive interagency child find system that includes a system for making referrals to service providers that includes timelines and provides for participation by primary referral sources;

(f) A public awareness program focusing on early identification of infants and toddlers with disabilities, including preparation and dissemination by the lead agency to all primary referral sources of information materials for parents on the availability of early intervention services, and procedures for determining the extent to which primary referral sources, especially hospitals and physicians, disseminate information on the availability of early intervention services to parents of infants with disabilities;

(g) A central directory which includes early intervention services, resources and experts available in the state and research and demonstration projects being conducted in the state;

(h) A comprehensive system of personnel development, including the training of paraprofessionals and the training of primary referral sources respecting the basic components of early intervention services available in the state, that is consistent with the comprehensive system of personnel development described in Part B of IDEA and that may include:

(i) Implementing innovative strategies and activities for the recruitment and retention of early intervention service providers;

(ii) Promoting the preparation of early intervention providers who are fully and appropriately qualified to provide early intervention services under this chapter;

(iii) Training personnel to work in rural areas; and

(iv) Training personnel to coordinate transition services for infants and toddlers with disabilities from an early intervention program in the early intervention system to a preschool program under Section 619 of IDEA;

(i) A single line of responsibility in the lead agency for carrying out:

(i) The general administration and supervision of programs and activities receiving assistance under Part C of IDEA, and the monitoring of programs and activities used by the state to carry out this chapter, whether or not such programs or activities are receiving assistance made available under Part C, to ensure that the state complies with Part C;

(ii) The identification and coordination of all available resources within the state from federal, state, local and private sources;

(iii) The assignment of financial responsibility in accordance with state and federal law to the appropriate agencies;

(iv) The development of procedures to ensure that services are provided to infants and toddlers with disabilities and their families in a timely manner pending the resolution of any disputes among public agencies or service providers;

(v) The resolution of intra- and interagency disputes; and

(vi) The entry into formal interagency agreements that define the financial responsibility of each agency for paying for early intervention services (consistent with state law) and procedures for resolving disputes and that include all additional components necessary to ensure meaningful cooperation and coordination;

(j) A policy pertaining to contracting or making arrangements with service providers to provide early intervention services in the state as a part of the early intervention system in accordance with state law, state regulation and Part C of IDEA;

(k) A procedure for timely reimbursement of funds used in accordance with Section 41-87-15;

(l) Procedural safeguards with respect for programs participating in the early intervention system;

(m) Policies and procedures relating to the establishment and maintenance of standards to ensure that personnel necessary to implement the early intervention system are adequately and appropriately prepared and trained including:

(i) The establishment and maintenance of standards which are consistent with any state-approved or recognized certification, licensing, registration or other comparable requirements which apply to the area in which such personnel are providing early intervention services; and

(ii) To the extent such standards are not based on the highest requirements of the state applicable to a specific profession or discipline, the steps the state is taking to require the retraining or hiring of personnel that meet appropriate professional requirements in the state;

(n) A system for compiling data on the number of infants and toddlers with disabilities and their families in the state in need of appropriate early intervention services, the numbers of such infants and toddlers and their families served, the types of services provided, and other information required by the U.S. Secretary of Education, or state regulation.



§ 41-87-11 - Responsibilities of lead agency; participating agencies to cooperate with lead agency and council

(1) The lead agency shall have the following responsibilities in the implementation of this chapter:

(a) General administering and supervising programs and activities receiving Part C funds and the monitoring of programs and activities used by the state to carry out this chapter, whether or not such programs or activities are receiving Part C funds, to ensure that the state complies with this chapter;

(b) Identifying and coordinating all available financial resources within the state from federal, state, local and private sources;

(c) Developing procedures to ensure that services are provided to eligible children and their families in a timely manner pending the resolution of any disputes among public agencies or service providers;

(d) Ensuring effective implementation of procedural safeguards by each public agency in the state that is involved in the provision of early intervention services;

(e) Entering into formal interagency agreements that define the financial responsibility of each agency for paying for early intervention services (consistent with other state laws) and procedures for resolving intra- and interagency disputes and that include all additional components necessary to ensure meaningful cooperation;

(f) Entering into contracts with agencies within a local community which have been designated by the lead agency as being a primary service agency within the community;

(g) Developing procedures to ensure that available services are provided to eligible children and their families in a timely manner, pending the resolution of disputes among public agencies or service providers;

(h) Resolving individual disputes in accordance with the regulations;

(i) Adopting and using proper methods of administering each program including:

(i) Monitoring of agencies, institutions and organizations receiving assistance under Part C of Public Law 102-119;

(ii) Enforcing of any obligations imposed on those agencies providing early intervention services according to Part C of Public Law 102-119 and the standards of the state;

(iii) Providing technical assistance to agencies in the program;

(iv) Correction of deficiencies that are identified through monitoring;

(j) Establishing state policies related to how services to children eligible under this chapter and their families will be paid for under the state's early intervention system in accordance with federal regulations;

(k) Development of policies, standards and regulations necessary for implementation of the state early intervention plan that are in compliance with the federal regulations; and

(l) Provision of technical assistance to localities in the establishment and operation of local interagency coordinating councils which may also be designated as primary service agencies for an area.

(2) All participating agencies shall cooperate with the lead agency and the council in the implementation of this chapter.



§ 41-87-12 - Local interagency coordinating councils; duties; membership

(1) For the purposes of this chapter, the state council will recognize or facilitate the formation of district and local interagency councils to plan and coordinate services, in conjunction with the district office of the lead agency, for eligible infants and toddlers and their families who reside within the county or counties served by the councils. Local councils may enter into contractual agreements with the lead agency to become primary service agencies.

(2) The duties of local interagency coordinating councils shall include:

(a) Identifying existing early intervention services and resources;

(b) Identifying gaps in the service delivery system and developing strategies to address these gaps;

(c) Identifying alternative funding sources;

(d) Facilitating the development of interagency agreements and supporting the development of service coalitions;

(e) Assisting in the implementation of policies and procedures that will promote interagency collaboration;

(f) Developing local procedures and determining mechanisms for implementing policies and procedures in accordance with state and federal statutes and regulations;

(g) Developing a local interagency plan for the coordination of early intervention services to infants and toddlers with disabilities and their families;

(h) Collecting necessary and appropriate data on early intervention service provision in the area;

(i) Serving as the fiscal and or contracting agent for a local community for the provision of early intervention services, training or planning.

(3) Local interagency coordinating councils shall be composed of community members who are interested in supporting coordinated early intervention services, representatives of all local agencies serving infants and toddlers, medical professionals, public and private service providers, parents of persons with disabilities, community and business leaders and local agencies.



§ 41-87-13 - Services provided to infants and toddlers and their families upon implementation of early intervention plan; individualized family service plan to serve as comprehensive service plan for all agencies

(1) Upon full implementation of the early intervention system, eligible infants and toddlers and their families shall receive the following, at no cost to the parents:

(a) A comprehensive multidisciplinary evaluation and assessment of the needs of the infant and toddler and the concerns, priorities and resources of the family, and the identification of services to meet such needs;

(b) An explanation of the assessment and all service options in the family's native language or through an interpreter for the deaf, if necessary, accommodating cultural differences;

(c) A written individualized family service plan developed according to the federal Part C regulations and the state guidelines and the recommendations by a multidisciplinary team with the parents as fully participating members of the team;

(d) Case management/service coordination services; and

(e) Procedural safeguards as outlined in state policy and according to the regulations.

(2) The individualized family service plan shall serve as the singular comprehensive service plan for all agencies involved in providing early intervention services to the infant or toddler and the family. Service plans from other agencies should be incorporated into the individualized family service plan on an individual basis.

(3) The contents of the individualized family service plan shall be fully explained to the parents or guardian, and informed written consent from such parents or guardian shall be obtained before the provision of early intervention services described in such plan. If such parents or guardian do not provide consent with respect to a particular early intervention service, then the early intervention services to which such consent is obtained shall be provided.



§ 41-87-15 - Additional federal and state funding to be used to supplement and increase existing funding

Any federal funds made available to the state through Part C and any additional state funds appropriated for early intervention services after July 1, 1990, shall be used to supplement and increase the level of state, local and other federal funds that were expended for eligible children and their families before July 1, 1990. Funds provided under Part C may not be used to satisfy a financial commitment for services that would have been paid for from another public or private source if Part C money did not exist, except that whenever necessary to prevent a delay in the receipt of appropriate early intervention services by the infant or toddler or family in a timely fashion, Part C funds may be used to pay the provider of the services pending reimbursement to the lead agency from the agency that has ultimate responsibility for the payment.



§ 41-87-17 - Implementation of early intervention program

Full implementation of the early intervention system according to the timelines and objectives established by collaborative participating agencies is contingent upon adequate and continuing state and/or federal funding.



§ 41-87-19 - Review of budgets and policies of participating agencies; financial responsibility

The lead agency shall review the proposed budgets and policies of the participating agencies as they effect implementation of the coordinated interagency early intervention system in the state. The State Legislature through its budgetary and appropriations process shall have final responsibility for assignment of financial responsibility in the state.






Chapter 88 - MISSISSIPPI CHILD IMMUNIZATION ACT OF 1994

§ 41-88-1 - Short title

This chapter shall be known and may be cited as the "Mississippi Child Immunization Act of 1994."



§ 41-88-3 - Administration of child vaccination program by State Department of Health; duties; responsibilities

(1) The State Department of Health is responsible for assuring that all children in the state are appropriately immunized against vaccine-preventable diseases. In order to improve the state's immunization levels in children, the State Department of Health shall enhance current immunization activities and focus on children receiving all recommended immunizations by twenty-four (24) months of age. The immunizations shall be administered according to the recommendations of the national Advisory Committee on Immunization Practices (ACIP). The administration of vaccine shall not be delayed due to a reluctance of the health-care provider to administer multiple immunizations in a visit. The department shall improve parent compliance and provide more timely scheduling, recall and follow-up in order to achieve national and state immunization level goals.

(2) The State Department of Health shall establish a statewide childhood immunization registry to which all health-care providers will report the administration of childhood immunizations. The State Board of Health will promulgate rules and regulations needed to implement this section. The department shall make information regarding the immunization status of children in the registry available to the parents/guardians of the child, health-care providers and individuals or organizations that are required to report on the immunizations status of children in their care.






Chapter 89 - INFANT MORTALITY TASK FORCE

§ 41-89-5 - Duties of task force; recommendations

(1) The task force shall:

(a) Serve an advocacy and public awareness role with the general public regarding maternal and infant health issues;

(b) Conduct studies on maternal and infant health and related issues;

(c) Serve as the state's official liaison with the Southern Regional Project on Infant Mortality, a project of the Southern Governors' Association and the Southern Legislative Conference;

(d) Recommend to the Governor and the Legislature appropriate policies to reduce Mississippi's infant mortality and morbidity rates and to improve the status of maternal and infant health; and

(e) Report annually to the Governor and the Legislature regarding the progress made toward the goals outlined in subsection (1) of Section 41-89-1 and the actions taken with regard to recommendations previously made.

(2) In developing its recommendations, the task force may consult with experts and shall examine actions taken in other states and review the policy statement developed during the Southern Legislative Summit on Healthy Infants and Families sponsored by the Southern Regional Project on Infant Mortality.






Chapter 90 - HEARING IMPAIRMENT OF INFANTS AND TODDLERS

§ 41-90-1 - Screening of newborns for hearing impairment; notification of parents

(1) The physician attending any newborn child in a hospital in this state, or the person attending any newborn child in a hospital in this state if the child is not attended by a physician, shall cause the child, if available, to be screened or evaluated to determine if the child has a potential hearing impairment, using methods and procedures prescribed by the State Department of Health. If it is determined by such screening or evaluation that a newborn child in a hospital in this state may have a hearing impairment, the physician or other person attending the child shall (a) refer the child for confirmatory testing, and (b) make reasonable efforts to promptly notify the child's parents or guardian that the child may have a hearing impairment and shall explain to them the potential effect of such impairment on the development of the child's speech and language skills.

(2) For the purposes of this section, the term "hearing impairment" means a dysfunction of the auditory system of any type or degree that is sufficient that it may interfere with the acquisition and development of speech and language skills with or without the use of sound amplification. No health-care provider shall be civilly liable for the failure to conduct such screening or evaluation.



§ 41-90-3 - Legislative findings

Based on information from the American Academy of Pediatrics, the National Institutes of Health, American Academy of Audiology, American Speech-Language-Hearing Association, and others who have completed extensive research on early identification of children with hearing loss, the Legislature finds an urgent need to establish an early identification system and a comprehensive service delivery system of developmentally appropriate services for infants and toddlers with hearing impairments and their families.



§ 41-90-5 - Program for registration of newborns suffering from impaired hearing; purpose

(1) There is established a program of early hearing detection and intervention for newborns, infants and toddlers in the State of Mississippi who have impaired hearing. It is the purpose of this early hearing detection and intervention program to:

(a) Identify such children near birth in order that they and their parents or caregivers may be assisted in obtaining education, training, medical, diagnostic and therapeutic services, and other assistance necessary to enable them to become productive citizens of the state;

(b) Provide the state with the information necessary to effectively plan and establish a comprehensive system of developmentally appropriate services for deaf and hearing impaired infants and toddlers; and

(c) Reduce the likelihood of secondary disabling conditions for such children.

(2) The State Department of Health, as "lead agency" for the implementation of Part C of the Individuals with Disabilities Education Act (IDEA) and in accordance with the provisions of the Early Intervention Act for Infants and Toddlers (Section 41-87-1 through Section 41-87-19), shall administer the early hearing detection and intervention program. The State Part C Coordinator is designated as the director of the early hearing detection and intervention program and is charged with its administration. The State Part C Coordinator may designate a staff person (or persons) to carry out the provisions of this section. All hospitals in the state and other providers of services that have established hearing screening procedures for infants and toddlers ages birth through two (2) shall report to the State Part C Coordinator the results of all screening procedures. All persons and providers in the state who perform a diagnostic hearing evaluation on an infant or toddler (birth through age 2 years) referred as a result of a newborn hearing screening failure, shall report the results of the diagnostic hearing evaluation to the State Part C Coordinator within two (2) business days after their completion. The aforementioned persons and providers shall also report to the State Part C Coordinator the results of all diagnostic hearing evaluations of infants and toddlers (birth through age 2 years), including appropriate personal and identifying information, when those results confirm the presence of a hearing impairment consistent with Section 41-90-1(2). The information compiled and maintained in the early hearing detection and intervention program shall be kept confidential in accordance with the applicable requirements and provisions of the Early Intervention Act for Infants and Toddlers (Section 41-87-1 through Section 41-87-19) and Part C of IDEA. Families of all identified children with hearing impairments will be provided information on the availability of services in the state for children with hearing impairments, including those provided in accordance with Part C of IDEA through the statewide infant and toddler early intervention system.

(3) The director of the early hearing detection and intervention program or his or her designee shall facilitate the reporting of infants and toddlers who fail to pass hearing screening or follow-up diagnostic hearing evaluation by hospitals or any other person or provider of services, as provided in subsection (2) of this section. Reports may be submitted to the early hearing detection and intervention program through the use of prepaid envelopes, sending of facsimiles, or telephone via statewide toll free number, or by other designated electronic data transmission process. It is the purpose of this subsection to facilitate the reporting of infants and toddlers who may have impaired hearing. The reporting requirements shall be designed to be as simple as possible and easily completed by nonprofessional persons when necessary.

(4) The State Board of Health may adopt rules and regulations that the board considers necessary to implement this section with input from the advisory committee established in Section 41-90-7. The board in its rules and regulations may specify the types of information to be provided to the State Part C Coordinator for the early hearing detection and intervention program. The State Department of Health may:

(a) Execute contracts that the department deems necessary to carry out the provisions of this section;

(b) Obtain data from medical records for children suspected of having hearing impairments that are in the custody or under the control of laboratories, hospitals, audiologists, physicians, or other health-care providers to record and analyze the data related to the child's hearing impairment or suspected hearing impairment;

(c) Provide guidance on protocols and equipment to be utilized during diagnostic hearing evaluations of infants and toddlers;

(d) Compile and publish statistical and other studies derived from the patient data obtained under this section to provide in an accessible form information that is useful to physicians, other medical personnel, the State Department of Education, the Legislature and the general public;

(e) Comply with requirements as necessary to obtain federal funds in the maximum amounts and in the most advantageous portions possible; and

(f) Receive and use gifts made for the purpose of this section.

(5) Data obtained by the establishment of the early hearing detection and intervention program that is taken directly from the medical records of a patient is for the confidential use of the State Department of Health and the persons or public or private entities that the department determines are necessary to carry out the intent of the program. The data is privileged and may not be divulged or made public in a manner that discloses the identity of an individual whose medical records have been used for obtaining data for the early hearing detection and intervention program. Information that may identify an individual whose medical records have been used for obtaining data for this section is not available for public inspection under the Mississippi Public Records Act of 1983. Statistical information collected under this section is public information.

(6) The following persons who act in compliance with this section are not civilly or criminally liable for furnishing information required by this section: a hospital, clinical laboratory or other health-care facility, an audiologist, an administrator, officer or employee of a hospital or other health-care facility, and a physician or employee of a physician.



§ 41-90-7 - Appointment of advisory committee

The State Health Officer shall appoint an advisory committee of at least nine (9) members that may include physician(s), audiologist(s), educator(s), parent(s) and others as appropriate. The committee shall provide advice to the State Interagency Coordinating Council established under Section 41-87-7, and the State Department of Health on issues regarding this chapter and its provisions. The committee shall be created so that members serve for three (3) years and one-third (1/3) of its members are retired annually, unless reappointed.



§ 41-90-9 - Fiscal support for Department of Health

(1) The Legislature, knowing that hearing is essential to appropriate language development which is, in turn, directly related to communication skills and the ultimate ability of a child to attain his or her best level of education, and finding limited resources available in the state and few providers qualified to provide developmentally appropriate diagnostic and therapeutic services to infants and toddlers identified through the early hearing detection and intervention program, finds it necessary to supplement the efforts of the State Department of Health as lead agency for the implementation of Part C of IDEA in its efforts to identify and provide developmentally appropriate services to hearing impaired infants and toddlers and their families.

(2) To assure the best possible developmental outcomes for infants and toddlers identified through the early hearing detection and intervention program, the Legislature shall provide fiscal support to the infant and toddler early intervention program of the State Department of Health to:

(a) Establish positions reasonable and appropriate to insure that the provisions of this chapter are carried out;

(b) Procure equipment to achieve universal hearing screening of one hundred percent (100%) of live births;

(c) Procure diagnostic equipment necessary to identify the cause of the child's hearing impairment and plan an appropriate course of therapeutic services;

(d) Assist with the establishment of training programs on the education of hearing impaired children in the colleges and universities of the state;

(e) Assist with in-service training of existing providers of services to the hearing impaired population of the state to increase their skill in providing developmentally appropriate services to infants and toddlers and their families;

(f) Contract directly with individuals identified as qualified providers of services; and

(g) Provide training for appropriate staff of schools and school districts to insure the successful transition of children upon reaching age three (3) from Part C to services under Part B of IDEA through schools across the state or other appropriate services.






Chapter 91 - CENTRAL CANCER REGISTRY

§ 41-91-1 - Short title

This chapter shall be known and may be cited as the Mississippi Cancer Registry Act.



§ 41-91-3 - Definitions

The following words shall have the meanings ascribed herein unless the context clearly requires otherwise:

(a) "Board" means the State Board of Health.

(b) "Department" means the State Department of Health.



§ 41-91-5 - Department to establish and maintain central cancer registry; central data bank; use of data

(1) The department may establish and maintain a central cancer registry for the state.

(2) The cancer registry shall be a central data bank of accurate, precise and current information that medical authorities agree serves as an invaluable tool in the early recognition, prevention, cure and control of cancer. Registry data can be used to plan and evaluate cancer control measures in the areas of risk assessment, prevention, early detection, patient care, public and professional education and clinical research.



§ 41-91-7 - Board to adopt rules and regulations; powers of board

(1) The board may adopt rules and regulations that the board considers necessary to implement this chapter.

(2) The board in its rules and regulations shall specify the types of information to be provided to cancer registry and the persons and entities who are required to provide such information to the cancer registry.

(3) The department may:

(a) Execute contracts that the department considers necessary;

(b) Receive the data from medical records of cases of cancer that are in the custody or under the control of clinical laboratories, hospitals, physician's offices and cancer treatment centers or other health-care providers to record and analyze the data related to those diseases;

(c) Compile and publish statistical and other studies derived from the patient data obtained under this chapter to provide, in an accessible form, information that is useful to physicians, other medical personnel and the general public;

(d) Comply with requirements as necessary to obtain federal funds in the maximum amounts and most advantageous proportions possible; and

(e) Receive and use gifts made for the purpose of this chapter.



§ 41-91-9 - Department to publish reports with other cancer reporting organizations and research institutions

The department, in cooperation with other cancer reporting organizations and research institutions, may publish reports the department determines are necessary or desirable to carry out the purpose of this chapter.



§ 41-91-11 - Confidentiality of patients' medical records

(1) Data obtained under this chapter directly from the medical records of a patient is for the confidential use of the department and the persons or public or private entities that the department determines are necessary to carry out the intent of this chapter. The data is privileged and may not be divulged or made public in a manner that discloses the identity of an individual whose medical records have been used for obtaining data under this chapter.

(2) Information that may identify an individual whose medical records have been used for obtaining data under this chapter is not available for public inspection under the Mississippi Public Records Act of 1983.

(3) Statistical information collected under this chapter is public information.



§ 41-91-13 - Persons exempt from civil or criminal liability for furnishing information

The following persons who act in compliance with this chapter are not civilly or criminally liable for furnishing the information required hereunder:

(a) A hospital, clinical laboratory, cancer treatment center or other health-care facility;

(b) An administrator, officer or employee of a hospital, clinical laboratory, cancer treatment center or other health-care facility; and

(c) A physician or employee of a physician.



§ 41-91-15 - Penalties for failure to provide, or for misuse of, information

Any person or entity who fails to provide the information required to be provided to the cancer registry or who misuses the information provided to the cancer registry shall be subject to a civil penalty of Fifty Dollars ($ 50.00) for each such failure or misuse. Such penalty shall be assessed and levied by the board after a hearing, and all such penalties collected shall be deposited into the State General Fund.






Chapter 93 - OSTEOPOROSIS PREVENTION AND TREATMENT EDUCATION ACT

§ 41-93-1 - Short title

This chapter may be cited as the "Osteoporosis Prevention and Treatment Education Act."



§ 41-93-3 - Purposes of chapter

The purposes of this chapter are:

(a) To create a statewide program to promote public awareness and knowledge about the causes of osteoporosis, personal risk factors, the value of prevention and early detection and the options available for treatment;

(b) To enhance knowledge and understanding of osteoporosis by disseminating educational materials, information about research results, services and strategies for prevention and treatment to patients, health professionals and the public;

(c) To help provide easy access to clear, complete and accurate osteoporosis information and referral services;

(d) To heighten awareness about the prevention, detection and treatment of osteoporosis among state and local health and human service officials, health educators and policy makers; and

(e) To promote the development of support groups for osteoporosis patients and their families and caregivers.



§ 41-93-5 - Powers of State Department of Health

The State Department of Health may:

(a) Add sufficient qualified staff to implement the Osteoporosis Prevention and Treatment Education Program established by Section 41-93-7;

(b) Provide appropriate training for staff of the Osteoporosis Prevention and Treatment Education Program;

(c) Work to improve the capacity of community-based services available to osteoporosis patients;

(d) Work with governmental offices, community and business leaders, community organizations, health care and human service providers and national osteoporosis organizations to coordinate efforts and maximize state resources in the areas of prevention, education and treatment of osteoporosis;

(e) Identify and, when appropriate, replicate or use successful osteoporosis programs and procure related materials and services from organizations with appropriate expertise and knowledge of osteoporosis.



§ 41-93-7 - Additional powers of State Department of Health

(1) The State Department of Health may establish, maintain and promote an osteoporosis prevention and treatment education program in order to raise public awareness, educate consumers and educate health professionals and teachers, and for other purposes, as provided in this section.

(2) The department may design and implement strategies for raising public awareness on the causes and nature of osteoporosis, personal risk factors, value of prevention and early detection and options for diagnosing and treating the disease.

(3) The department may develop and work with other agencies in presenting educational programs for physicians and other health professionals in the most up-to-date, accurate scientific and medical information on osteoporosis prevention, diagnosis and treatment, therapeutic decision-making, including guidelines for detecting and treating the disease in special populations, risks and benefits of medications and research advances.

(4) The department may conduct a needs assessment to identify:

(a) Available technical assistance and educational materials and programs nationwide;

(b) The level of public and professional awareness about osteoporosis;

(c) The needs of osteoporosis patients, their families and caregivers;

(d) Needs of health-care providers, including physicians, nurses, managed care organizations and other health-care providers;

(e) The services available to osteoporosis patients;

(f) Existence of osteoporosis treatment programs;

(g) Existence of osteoporosis support groups;

(h) Existence of rehabilitation services; and

(i) Number and location of bone density testing equipment.

(5) Based on the needs assessment conducted under subsection (4) of this section, the department may develop, maintain and make available a list of osteoporosis-related services and osteoporosis health-care providers with specialization in services to prevent, diagnose and treat osteoporosis.



§ 41-93-9 - Department may accept grants, etc.; maximization of federal funds

(1) The department may accept grants, services and property from the federal government, foundations, organizations, medical schools and other entities as may be available for the purposes of fulfilling the obligations of this program.

(2) The department shall seek any federal waiver or waivers that may be necessary to maximize funds from the federal government to implement this program.






Chapter 95 - MISSISSIPPI HEALTH POLICY ACT OF 1994

§ 41-95-1 - Short title

This chapter shall be known and may be cited as the "Mississippi Health Policy Act of 1994."



§ 41-95-3 - Definitions

As used in this chapter:

(a) "Authority" means the Mississippi Health Finance Authority created under Section 41-95-5.

(b) "Board" means the Mississippi Health Finance Authority Board created under Section 41-95-5.

(c) "Health-care facility" means all facilities and institutions, whether public or private, proprietary or nonprofit, which offer diagnosis, treatment, inpatient or ambulatory care to two (2) or more unrelated persons, and shall include, but shall not be limited to, all facilities and institutions included in Section 41-7-173(h).

(d) "Health-care provider" means a person, partnership or corporation, other than a facility or institution, licensed or certified or authorized by state or federal law to provide professional health-care service in this state to an individual during that individual's health care, treatment or confinement.

(e) "Health insurer" means any health insurance company, nonprofit hospital and medical service corporation, health maintenance organization and, to the extent permitted under federal law, any administrator of an insured, self-insured or publicly funded health-care benefit plan offered by public and private entities.

(f) "Resident" means a person who is domiciled in Mississippi as evidenced by an intent to maintain a principal dwelling place in Mississippi indefinitely and to return to Mississippi if temporarily absent, coupled with an act or acts consistent with that intent.

(g) "Primary care" or "primary health care" includes those health-care services provided to individuals, families and communities, at a first level of care, which preserve and improve health, and encompasses services which promote health, prevent disease, treat and cure illness. It is delivered by various health-care providers in a variety of settings including hospital outpatient clinics, private provider offices, group practices, health maintenance organizations, public health departments and community health centers. A primary care system is characterized by coordination of comprehensive services, cultural sensitivity, community orientation, continuity, prevention, the absence of barriers to receive and provide services, and quality assurance.



§ 41-95-5 - Mississippi Health Finance Authority created; board; joint oversight committee; advisory committees; director

(1) The Mississippi Health Finance Authority is created. The authority shall be supervised and directed by the Mississippi Health Finance Authority Board.

(2) The Mississippi Health Finance Authority Board is created. The Mississippi Health Finance Authority Board shall consist of seven (7) members, one (1) from each of the five (5) congressional districts of Mississippi and two (2) from the state at large, who shall be appointed by the Governor with the advice and consent of the Senate. All members shall be qualified electors of the State of Mississippi who have no financial or other interest in any health-care provider or insurer. It is the intent of the Legislature that the appointments to the board reflect the racial and sexual demographics of the entire state. The initial appointments to the Health Finance Authority Board shall be for staggered terms, to be designated by the Governor at the time of appointment as follows: two (2) members to serve for terms ending June 30, 1997; three (3) members to serve for terms ending June 30, 1996; and two (2) members to serve for terms ending June 30, 1995. Thereafter, Mississippi Health Finance Authority Board members shall be appointed for a term of four (4) years from the expiration date of the previous term. All vacancies occurring on the board shall be filled by the Governor in the same manner as original appointments are made within sixty (60) days after the vacancy occurs.

(3) The members of the Mississippi Health Finance Authority Board shall be paid a per diem as authorized by Section 25-3-69 and shall be reimbursed for necessary and ordinary expenses and mileage incurred while performing their duties as members of the board, at the rate authorized by Section 25-3-41.

(4) The members of the Mississippi Health Finance Authority Board shall take an oath to perform faithfully the duties of their office. The oath shall be administered by a person qualified by law to administer oaths. Within thirty (30) days after taking the oath of office, the first board appointed under this section shall meet for an organizational meeting on call by the Governor. At such meeting and at an organizational meeting in January every odd-numbered year thereafter, the board shall elect from its members a chairman, vice-chairman and secretary-treasurer to serve for terms of two (2) years.

(5) The Mississippi Health Finance Authority Board shall adopt rules and regulations not inconsistent with Sections 41-95-1 through 41-95-9, in compliance with the Mississippi Administrative Procedures Law, for the conduct of its business and the carrying out of its duties.

(6) The Mississippi Health Finance Authority Board shall hold at least two (2) regular meetings each year, and additional meetings may be held upon the call of the chairman or at the written request of any three (3) members.

(7) The members of the Mississippi Health Finance Authority Board are individually exempt from any civil liability as a result of any action taken by the board.

(8) There shall be a Joint Oversight Committee of the Mississippi Health Finance Authority composed of three (3) members of the Senate appointed by the Lieutenant Governor to serve at the will and pleasure of the Lieutenant Governor, and three (3) members of the House of Representatives appointed by the Speaker of the House to serve at the will and pleasure of the Speaker. The chairmanship of the committee shall alternate for twelve-month periods between the Senate members and the House members, with the first chairman appointed by the Lieutenant Governor from among the Senate membership. The committee shall meet once each month, or upon the call of the chairman at such times as he deems necessary or advisable, and may make recommendations to the Legislature pertaining to any matter within the jurisdiction of the Mississippi Health Finance Authority. The appointing authorities may designate an alternate member from their respective houses to serve when the regular designee is unable to attend such meetings of the oversight committee. For attending meetings of the oversight committee, such legislators shall receive per diem and expenses which shall be paid from the contingent expense funds of their respective houses in the same amounts as provided for committee meetings when the Legislature is not in session; however, no per diem and expenses for attending meetings of the committee will be paid while the Legislature is in session. No per diem and expenses will be paid except for attending meetings of the oversight committee without prior approval of the proper committee in their respective houses.

(9) The Mississippi Health Finance Authority Board shall appoint the following five (5) advisory committees to assist in administering the provisions of Sections 41-95-1 through 41-95-9:

(a) The Benefits and Ethics Committee;

(b) The Provider and Standards Committee;

(c) The Consumer/Customer Satisfaction Committee;

(d) The Data Committee; and

(e) The Health Finance Advisory Committee.

Each committee shall consist of at least five (5) and no more than seven (7) members. The qualifications of the committee members for the committees listed in paragraphs (a), (b), (c) and (d) shall be set forth by the board in its bylaws and regulations. It is the intent of the Legislature that the appointments to each of the committees listed in paragraphs (a), (b), (c) and (d) reflect the racial and sexual demographics of the entire state. The Health Finance Advisory Committee shall be composed of the chairman of the other committees and the Executive Director of the Mississippi Health Finance Authority. All such committee members shall be appointed by the Mississippi Health Finance Authority Board for a term of four (4) years. If a member is unable to complete his term, a successor shall be appointed to serve the unexpired term. No person may serve as a member of the committee for more than ten (10) years. The terms of the initial committees shall be staggered. Two (2) members shall be appointed to a term of two (2) years, two (2) members shall be appointed to a term of three (3) years, and three (3) members shall be appointed to a term of four (4) years, to be designated by the board at the time of appointment. Members shall receive no salary for services performed, but may be reimbursed for necessary and actual expenses incurred in connection with attendance at meetings or for authorized business from funds made available for such purpose. The committees shall meet at least once in each quarter of the year at a time and place fixed by the committees, and at such other times as requested by the board. The organization, meetings and management of the committees shall be established by regulations promulgated by the board. The board, in its discretion, may appoint additional committees as deemed necessary to carry out its duties and responsibilities.

(10) The Mississippi Health Finance Authority Board shall elect a full-time director who holds a graduate degree in finance, economics, business, health policy or health finance, or the equivalent, and who has no financial or other interest in any health-care provider or payor. The director shall have a minimum of five (5) years' appropriate experience to be certified by the State Personnel Board. The director shall serve at the will and pleasure of the Mississippi Health Finance Authority Board. The director shall be the chief administrative officer of the Mississippi Health Finance Authority Board, shall be the agent of the board for the purpose of receiving all services of process, summonses and notices directed to the board, shall direct the daily operations of the board, and shall perform such other duties as the board may delegate to him. The position of attorney for the Mississippi Health Finance Authority is authorized, who shall be a duly licensed attorney and whose salary and qualifications shall be fixed by the board. Such attorney shall be employed by the Mississippi Health Finance Authority Board. The Director of the Mississippi Health Finance Authority shall appoint heads of offices, who shall serve at the pleasure of the director, and shall appoint any necessary supervisors, assistants and employees. The salary and compensation of such employees shall be subject to the rules and regulations adopted and promulgated by the State Personnel Board created under Section 25-9-101 et seq. The director shall have the authority to organize offices as deemed appropriate to carry out the responsibilities of the Mississippi Health Finance Authority. All new positions, before staff is to be hired to fill them, must be authorized and approved by the board itself in accordance with the laws and regulations set forth by the State Personnel Board. The organizational structure of the staff shall provide for the performance of assigned functions and shall be subject to the approval of the board.

(11) The Director of the Mississippi Health Finance Authority is authorized:

(a) To enforce rules and regulations adopted and promulgated by the board implementing or effectuating the powers and duties of the Mississippi Health Finance Authority under any and all statutes within the Mississippi Health Finance Authority's jurisdiction;

(b) To apply for, receive and expend any federal or state funds or contributions, gifts, devises, bequests or funds from any other source;

(c) To enter into and execute contracts, grants and cooperative agreements with any federal or state agency or subdivision thereof, or any public or private institution located inside or outside the State of Mississippi, or any person, corporation or association in connection with carrying out the programs of the Mississippi Health Finance Authority; and

(d) To discharge such other duties, responsibilities and powers as are necessary to implement the programs of the Mississippi Health Finance Authority.



§ 41-95-7 - Mississippi Health Finance Authority Board; duties and responsibilities; Mississippi Health Care Purchasing Pool

(1) The Mississippi Health Finance Authority Board shall formulate and carry out all policies regarding services within the jurisdiction of the authority, and shall adopt, modify, repeal and promulgate necessary rules and regulations after due notice and hearing and where not otherwise prohibited by federal or state law. It shall be the duty of the Mississippi Health Finance Authority to provide, to the fullest extent possible, that basic health care benefits are available to all Mississippians. Toward this end, the Mississippi Health Finance Authority Board shall conduct the following activities:

(a) The Mississippi Health Finance Authority shall conduct such research as is necessary to analyze current expenditures for health care for Mississippians, patterns of utilization of health resources, accessibility of providers and services, as well as other factors including, but not limited to, the demography and geography of Mississippi, which affect the quality and cost of health services. Potential savings through such measures as preventive and primary care, managed care, reduction of cost shifting and group purchasing shall be identified and analyzed. The Mississippi Health Finance Authority is authorized to obtain, collect and preserve such information as determined by the authority to be needed to conduct this research and carry out all other duties. No health care provider, health care facility, state agency, insurance company or related entity may refuse to provide the information required by the authority, but may charge a reasonable cost for the collection and reporting of the information. Information received by the authority shall not be disclosed publicly in such manner as to identify individuals or specific facilities. Information collected by the authority that identifies specific individuals or facilities is exempt from disclosure under the Mississippi Public Records Act. Information obtained by the Mississippi Health Finance Authority shall be governed by state and federal laws, and regulations applicable to the agency from whom information is received.

(b) The Mississippi Health Finance Authority shall determine what basic health services will best serve the needs of the citizens of the State of Mississippi, and in conjunction with such determination, shall identify such additional measures as are desirable to encourage employer participation, promote competition, contain costs and otherwise increase the availability of health benefits to Mississippians.

(c) In conjunction with paragraph (b) of this subsection, the board shall develop a plan for the provision of basic health services to state and local government employees, teachers, persons currently receiving Medicaid benefits, and as many additional persons with no other health benefits as the Mississippi Health Finance Authority Board determines economically feasible, as specifically provided in subsection (2) of this section. The Mississippi Health Finance Authority Board, in developing the plan, may propose graduated levels of participation proportionate to the participant's level of economic circumstances. This plan should include realization of savings identified through paragraphs (a) and (b) of this subsection.

(d) If different health plans are proposed, the Mississippi Health Finance Authority shall require written disclosure of treatment policies, practice standards or practice parameters, and any restrictions or limits on normal health services, including, but not limited to physical services, clinical laboratory tests, hospital and surgical procedures, prescription drugs and biologics, and radiological examinations, by each health plan, unless the authority specifically determines it inadvisable to do so.

(e) The Mississippi Health Finance Authority shall determine what criteria are appropriate for certification of purchasing alliances, to protect the health and safety of the beneficiaries of health services provided pursuant to Sections 41-95-1 through 41-95-9.

(f) Effective upon approval of the plan by the Legislature, the Mississippi Health Finance Authority shall establish procedures for the solicitation of bids and subsequent purchase of benefits for persons listed in paragraph (c) of this subsection. In contracting for health benefits, the Mississippi Health Finance Authority shall require such information gathering, reports and other measures as are necessary to monitor the provisions of health benefits and the accounting of all financial transactions therein. These shall include any data to continue the research and analysis set forth in paragraph (a) of this subsection.

(2) (a) From and after July 1, 1995, the Mississippi Health Finance Authority Board shall establish the Mississippi Health Care Purchasing Pool for the purpose of coordinating and enhancing the purchasing power of health-care benefit plans of the groups identified under this section. It is not the intent of the Legislature to exacerbate cost shifting or adverse selection in the Mississippi health-care system through the creation of the Health Care Purchasing Pool. In offering and administering the purchasing pool, the board shall not discriminate against individuals or groups based on age, gender, geographic area, industry and medical history. The board may include in the purchasing pool all employees, retirees and dependents covered by the group health insurance plans of the following entities:

(i) The State of Mississippi;

(ii) The state institutions of higher learning;

(iii) Employees of school districts and community/junior college districts as administered by the Department of Finance and Administration;

(iv) Any political subdivision or municipality, including any school district, that chooses to participate in the pool;

(v) Such portions of the Medicaid caseload as the board deems proper. Access to medical care or benefit levels for Medicaid recipients shall not diminish as a result of participation or nonparticipation in the pool;

(vi) Such portions of the uninsured caseload as the board deems proper; and

(vii) Any private entity that chooses to participate in the pool.

On and after July 1, 1995, the board may make the purchasing pool available to any employer, group, association or trust that chooses to participate in the pool on behalf of the employees or members of the group, association or trust.

(b) In administering the purchasing pool the authority may:

(i) Contract on behalf of participants in the pool with health-care providers, health-care facilities and health insurers for the delivery of health-care services, including agreements securing discounts for regular, bulk payments to providers and agreements establishing uniform provider reimbursement;

(ii) Consolidate administrative functions on behalf of participants in the pool, including claims, processing, utilization review, management reporting, benefit management and bulk purchasing;

(iii) Create a health care cost and utilization data base for participants in the pool, and evaluate potential cost savings; and

(iv) Establish incentive programs to encourage pool participants to use health-care services judiciously and to improve their health status.

(c) On or before December 15 of each year, the authority shall report to the Legislature on the operation of the purchasing pool, including the number and types of groups and group members participating in the pool, the costs of administering the pool, and the savings attributable to participating groups from the operation of the pool.

(d) This subsection (2) shall not be implemented unless (i) the necessary federal waivers have been granted, or (ii) the Secretary of the federal Department of Health and Human Services certifies that federal law permits this state to implement this program, and (iii) the Secretary of the federal Department of Health and Human Services certifies that full implementation of waiver programs shall receive federal funding at current participation rates, and (iv) further amendment to this section by the Legislature has been enacted and has become law during the 1995 Regular Session or subsequent sessions.






Chapter 97 - STATE EMPLOYEE WELLNESS AND PHYSICAL FITNESS PROGRAMS

STATE EMPLOYEE WELLNESS AND PHYSICAL FITNESS PROGRAMS

§ 41-97-9 - State employee wellness program; definitions; rules; creation of model program; designation of coordinator; state wellness councils

(1) Definitions. In this section:

(a) "Department" means the Mississippi Department of Health.

(b) "State Health Officer" means the Executive Director of the Mississippi Department of Health.

(c) "State agency" means a department, institution, commission or other agency that is in the executive, judicial or legislative branch of state government.

(d) "State employee" means a state employee who participates in the state and school employees health insurance plan under Section 25-15-3 et seq.

(2) Rules. The State Board of Health is authorized to adopt rules for the administration of this section.

(3) Creation of model program; designation of coordinator.

(a) The department may designate a statewide wellness coordinator to create and develop for use by state agencies a model statewide wellness program to improve the health and wellness of state employees. The wellness program may include:

(i) Education that targets the most costly or prevalent health care claims, including information addressing stress management, nutrition, healthy eating habits, alcohol and drug abuse, physical activity, disease prevention, and smoking cessation;

(ii) The dissemination or use of available health risk assessment tools and programs, including surveys that identify an employee's risk level for health-related problems and programs that suggest to employees methods for minimizing risks;

(iii) The development of strategies for the promotion of health, nutritional and fitness-related resources in state agencies;

(iv) The development and promotion of environmental change strategies that integrate healthy behaviors and physical activity, including recommending healthy food choices in snack bars, vending machines and state-run cafeterias located in state buildings; and

(v) Optional incentives to encourage participation in the wellness program, including providing flexibility in employee scheduling to allow for physical activity and participation in the wellness program and coordinating discounts with gyms and fitness centers across the state.

(b) The statewide wellness coordinator is authorized to:

(i) Coordinate with the State and School Employees Health Insurance Management Board and other agencies that administer a health benefits program as necessary to develop the model wellness program, prevent duplication of efforts, provide information and resources to employees, and encourage the use of wellness benefits included in the health benefits program;

(ii) Maintain a set of Internet links to health resources for use by state employees;

(iii) Design an outreach campaign to educate state employees about health and fitness-related resources, including available exercise facilities, online tools, and health and fitness-related organizations;

(iv) Study the implementation and participation rates of state agency worksite wellness programs and report the findings to the Legislature biennially; and

(v) Organize an annual conference hosted by the department for all state agency wellness councils.

(c) The statewide wellness coordinator may consult with a state agency operating health care programs on matters relating to wellness promotion.

(d) A state agency shall designate an employee to serve as the wellness liaison between the agency and the statewide wellness coordinator.

(e) A state agency may implement a wellness program based on the model program or components of the model program developed under this section.

(f) The statewide wellness coordinator may assist a state agency in establishing employee wellness demonstration projects that incorporate best practices for encouraging employee participation and the achievement of wellness benefits. A wellness program demonstration project may implement strategies to optimize the return of state investment in employee wellness, including savings in direct health care costs and savings from preventing conditions and diagnoses through better employee wellness.

(4) State agency wellness councils.

(a) A state agency may facilitate the development of a wellness council composed of employees and managers of the agency to promote worksite wellness in the agency.

(b) A wellness council may work to:

(i) Increase employee interest in worksite wellness;

(ii) Develop and implement policies to improve agency infrastructure to allow for increased worksite wellness; and

(iii) Involve employees in worksite wellness programs.

(c) Members of a wellness council may review the recommendations of the statewide wellness coordinator and develop a plan to implement the recommendations.

(d) A state agency may allow its employees to participate in wellness council activities for two (2) to three (3) hours each month.

(e) The department shall provide technical support to each state agency wellness council and shall provide financial support to councils if funds are available.

(f) A wellness council may annually identify best practices for worksite wellness in the agency and report the practices to the statewide wellness coordinator.

(5) A state agency may allow all employees to attend on-site wellness seminars when offered.









Chapter 99 - QUALIFIED HEALTH CENTER GRANT PROGRAM

§ 41-99-1 - Definitions

For purposes of this chapter:

(a) "Mississippi qualified health center" means a public or nonprofit entity that provides comprehensive primary care services that:

(i) Has a community board of directors, the majority of whom are users of such centers;

(ii) Accepts all patients that present themselves despite their ability to pay and uses a sliding-fee-schedule for payments; and

(iii) Serves a designated medically underserved area or population, as provided in Section 330 of the Public Health Service Act.

(b) "Uninsured or medically indigent patient" means a patient receiving services from a Mississippi qualified health center who is not eligible for Medicaid, Medicare or any other type of governmental reimbursement for health-care costs or receiving third-party payments via an employer.

(c) "Department" means the State Department of Health.

(d) "Primary care" means the basic entry level of health care provided by health-care practitioners or nonphysician health-care practitioners, which is generally provided in an outpatient setting.

(e) "Medically underserved area or population" means an area designated by the Secretary of the United States Department of Health and Human Services as an area with a shortage of professionals, health services or a population group designated by the secretary as having a shortage of those services.

(f) "Service grant" means a grant by the department to a Mississippi qualified health center in accordance with this chapter.

(g) "Program" means the Mississippi Qualified Health Center Grant Program established in this chapter.



§ 41-99-3 - Establishment of Qualified Health Center Grant Program; purpose; administration by Department of Health

The Mississippi Qualified Health Center Grant Program is established, under the direction and administration of the State Department of Health, for the purpose of making service grants to Mississippi qualified health centers for their use in providing care to uninsured or medically indigent patients in Mississippi. The Mississippi Qualified Health Center Grant Program shall be established with such state funds as may be appropriated by the Legislature.



§ 41-99-5 - Requirements for participation in program; restrictions on use of grants; advisory council

(1) Any Mississippi qualified health center desiring to participate in the program shall make application for a grant to the department in a form satisfactory to the department. The department shall receive grant proposals from Mississippi qualified health centers. All proposals shall be submitted in accordance with the provisions of grant procedures, criteria and standards developed and made public by the department.

(2) The department shall use the funds provided by this chapter to make grants until July 1, 2019, to Mississippi qualified health centers upon proposals made under subsection (1) of this section. Grants that are awarded to Mississippi qualified health centers shall only be used by those centers to:

(a) Increase access to preventative and primary care services by uninsured or medically indigent patients that are served by those centers; and

(b) Create new services or augment existing services provided to uninsured or medically indigent patients, including, but not limited to, primary care medical and preventive services, dental services, optometric services, in-house laboratory services, diagnostic services, pharmacy services, nutritional services and social services.

(3) Grants received by Mississippi qualified health centers under this chapter shall not be used:

(a) To supplant federal funds traditionally received by those centers, but shall be used to supplement them;

(b) For land or real estate investments;

(c) To finance or satisfy any existing debt; or

(d) Unless the health center specifically complies with the definition of a Mississippi qualified health center contained in Section 41-99-1.

(4) The department shall develop regulations, procedures and application forms to govern how grants will be awarded, shall develop a plan to ensure that grants are equitably distributed among all Mississippi qualified health centers, and shall develop an audit process to assure that grant monies are used to provide and expend care to the uninsured and medically indigent.

(5) The department shall establish a fund for the purpose of providing service grants to Mississippi qualified health centers in accordance with this chapter and the following terms and conditions:

(a) The total amount of grants issued under this chapter shall be Four Million Dollars ($ 4,000,000.00) per state fiscal year.

(b) No Mississippi qualified health center shall receive assistance under this program in excess of Two Hundred Thousand Dollars ($ 200,000.00) per calendar year.

(c) Each Mississippi qualified health center receiving a service grant shall provide a yearly report to the department that details the number of additional uninsured and medically indigent patients that are cared for and the types of services that are provided.

(6) The department shall establish an advisory council to review and make recommendations to the department on the awarding of any grants to Mississippi qualified health centers. Those recommendations by the advisory council shall not be binding upon the department, but when a recommendation by the advisory council is not followed by the department, the department shall place in its minutes reasons for not accepting the advisory council's recommendation, and provide for an appeals process. All approved grants shall be awarded within thirty (30) days of approval by the department.

(7) The composition of the advisory council shall be the following:

(a) Two (2) employees of the department, one (1) of whom must have experience in reviewing and writing grant proposals;

(b) Two (2) executive employees of Mississippi qualified health centers, one (1) of whom must be a chief financial officer;

(c) Two (2) health care providers who are affiliated with a Mississippi qualified health center; and

(d) One (1) health care provider who is not affiliated with a Mississippi qualified health center or the department but has training and experience in primary care.

(8) The department may use a portion of any grant monies received under this chapter to administer the program and to pay reasonable expenses incurred by the advisory council; however, in no case shall more than one and one-half percent (1-1/2%) or Sixty Thousand Dollars ($ 60,000.00) annually, whichever is greater, be used for program expenses.

(9) No assistance shall be provided to a Mississippi qualified health center under this chapter unless the Mississippi qualified health center certifies to the department that it will not discriminate against any employee or against any applicant for employment because of race, religion, color, national origin, sex or age.



§ 41-99-7 - Creation of fund for disbursements of grants

There is created a special fund in the State Treasury to be known as the Mississippi Qualified Health Center Grant Program Fund, from which grants and expenditures authorized in connection with the program shall be disbursed. All monies received by legislative appropriation to carry out the purposes of this chapter shall be deposited into the Mississippi Qualified Health Center Grant Program Fund.






Chapter 101 - MISSISSIPPI COUNCIL ON OBESITY PREVENTION AND MANAGEMENT

§ 41-101-1 - Creation; acceptance and expenditure of grants and donations; powers, functions, and duties; composition; meetings; compensation; report and plan for implementation of services and programs; inter-departmental cooperation

(1) There is created the Mississippi Council on Obesity Prevention and Management, hereinafter referred to as the "council," within the State Department of Health to be in existence for the period from July 1, 2001, until July 1, 2006, or until the council is established as a nonprofit corporation, whichever is the earlier date. The council may accept and expend grants and private donations from any source, including federal, state, public and private entities, to assist it to carry out its functions.

(2) The powers, functions and duties of the council shall include, but not be limited to, the following:

(a) The collection and analysis of data regarding the extent to which children and adults in Mississippi suffer from obesity, and the programs and services currently available to meet the needs of overweight children and adults, and the funds dedicated by the state to maintain those programs and services.

(b) The collection and analysis of data to demonstrate the economic impact on the state of treating obesity and the estimated cost savings of implementing a comprehensive statewide obesity prevention and management model.

(c) The establishment and maintenance of a resources data bank containing information about obesity and related subjects accessible to educational and research institutions, as well as members of the general public.

(d) Consideration of the feasibility of awarding tax incentives for work sites that promote activities to reduce obesity in the work force.

(e) The establishment of recommendations to enhance funding for effective prevention and management programs and services, including Medicaid, private health insurance programs, and other state and federal funds.

(f) The establishment of recommendations designed to assure that children of school age who may have early indicators of obesity have access to affordable, effective prevention and management services.

(g) The establishment of recommendations for changes to statewide elementary and secondary education curricula to implement comprehensive, coordinated obesity awareness and education programs.

(h) Recommendations to enhance clinical education curricula in medical, nursing and other schools of higher education to implement comprehensive, coordinated obesity awareness and education courses.

(i) Recommendations to increase education and awareness among primary care physicians and other health professionals regarding the recognition, prevention and effective management of obesity.

(j) Consideration of a state prevention campaign to increase public awareness of the need for early prevention and management of obesity, possibly including:

(i) A broad-based public education campaign outlining health risks associated with failure to receive treatment for obesity.

(ii) A health professional training campaign.

(iii) A targeted public education campaign directed toward high risk populations.

(k) Coordination with the United States Department of Agriculture, the United States Department of Health and Human Services, the United States Department of Education, the United States Centers for Disease Control and the National Center for Chronic Disease Prevention to share resources and information in order to ensure a comprehensive approach to obesity and obesity-related conditions.

(l) Coordination with the State Departments of Education, Health, Human Services and the Division of Medicaid to share resources and information in order to ensure a comprehensive approach to obesity and obesity-related conditions.

(m) Identification of and recommendations to reduce cultural, environmental and socioeconomic barriers to prevention and management of obesity in Mississippi.

(3) The council shall be composed of the following members:

(a) The Executive Director of the State Department of Health, or his designee;

(b) The Executive Director of the Department of Human Services, or his designee;

(c) The State Superintendent of Education, or his designee;

(d) The Executive Director of the State Department of Mental Health, or his designee;

(e) A representative of the Office of the Governor, to be appointed by the Governor;

(f) A member of the House of Representatives, appointed by the Speaker of the House of Representatives;

(g) A member of the Senate, appointed by the Lieutenant Governor;

(h) Two (2) representatives of the public-at-large, to be selected by the Governor;

(i) The President of either the Mississippi Medical Association or the African-American Obesity Research and Treatment Association (AAORTA), or his designee;

(j) The President of the Mississippi State Nurses Association, or his designee;

(k) The President of the Mississippi Pharmacists Association, or his designee;

(l) The President of the Mississippi Chapter of the American Academy of Pediatrics, or his designee;

(m) The Vice Chancellor of the University of Mississippi Medical Center, or his designee;

(n) A representative appointed from the Mississippi state office of the American Association of Retired Persons;

(o) A representative of the Mississippi Dietetic Association;

(p) A representative of the Mississippi Restaurant Association;

(q) The President of the Mississippi Physical Therapy Association, or his designee;

(r) A member appointed by the Mississippi Commissioner of Insurance;

(s) A representative from a food processor or food manufacturer; and

(t) A representative from the Mississippi Soft Drink Association.

(4) The council shall meet upon call of the Governor not later than August 1, 2001, and shall organize for business by selecting a chairman who shall serve for a one-year term and may be selected for subsequent terms. The council shall adopt internal organizational procedures necessary for efficient operation of the council. Council procedures shall include duties of officers, a process for selecting officers, quorum requirements for conducting business and policies for any council staff. Each member of the council shall designate necessary staff of their departments to assist the council in performing its duties and responsibilities. The council shall meet and conduct business at least quarterly. Meetings of the council shall be open to the public and opportunity for public comment shall be made available at each such meeting. The chairman of the council shall notify all persons who request that notice as to the date, time and place of each meeting.

(5) Members of the council shall receive no compensation for their services.

(6) The council shall submit a report, including proposed legislation if necessary, to the Governor and to the House and Senate Health and Welfare Committees before the convening of the 2004 legislative session. The report shall include a comprehensive state plan for implementation of services and programs in the State of Mississippi to increase prevention and management of obesity in adults and children and an estimate of the cost of implementation of such a plan.

(7) All departments, boards, agencies, officers and institutions of the state and all subdivisions thereof shall cooperate with the council in carrying out its purposes under this section.



§ 41-101-3 - Council may be established as nonprofit corporation; Department of Health may execute contracts with council for development and implementation of obesity prevention and management programs; Statewide Obesity Prevention and Management Fund established

(1) The chairman of the Mississippi Council on Obesity Prevention and Management established under Section 41-101-1, with participation from the members of the council, may develop and implement a plan to establish the council as a nonprofit corporation under Mississippi law. For a period of one (1) year after the council is established as a nonprofit corporation, the State Department of Health may continue to support the council by providing meeting space, office space and clerical assistance. After the expiration of the one-year period, the council shall be responsible for obtaining the funds necessary to support the operating needs of the council.

(2) After the council is established as a nonprofit corporation, the State Department of Health may execute a contract with the council to develop and implement comprehensive statewide obesity prevention and management programs. The contract shall contain provisions to require that the council will:

(a) Encourage and assist local communities, workplaces, health insurance companies, churches, schools and other public and private entities to develop and implement obesity prevention and management programs and services, and encourage cooperative, comprehensive programs that reach across all segments of the population.

(b) Encourage and assist health-care providers to develop, implement, and track and report the outcomes of effective weight management products and services, and coordinate the efforts of health-care providers and health plans in exploring the potential for cost-effective obesity management benefits.

(c) Serve as the state clearinghouse for information on ideas, projects and outcomes to make local and statewide programs more effective.

(d) Implement statewide communication programs to alert people to the problem of obesity and how it can be prevented and treated.

(e) Coordinate an annual statewide project that will heighten public awareness of the problem of obesity.

(f) Establish an annual awards program to recognize individual and community achievement in obesity prevention and management.

(g) Serve as the authority that approves and disburses financial assistance to any nonprofit corporation, county or municipality that, in a written application, seeks that assistance to implement a local obesity prevention or management program.

(h) Encourage the donation of funds from the private sector to support the operating costs of the council and to assist in defraying the operation of the programs implemented under this section.

The contract may include any additional provisions that the State Department of Health deems necessary to effectuate the obesity prevention and management programs contemplated by this section.

The council shall submit to the State Department of Health not later than August 1 of each year a written report detailing the operation of obesity prevention and management programs statewide and its expenditure of monies for those programs during the preceding state fiscal year.

(3) After the council is established as a nonprofit corporation:

(a) The Division of Medicaid may execute a contract with the council for obesity prevention and management programs that serve the Medicaid population.

(b) The State Department of Education may execute a contract with the council for obesity prevention and management programs that serve the school population.

(c) Any other state agency, department or institution may execute a contract with the council for obesity prevention and management programs that serve the target population of the agency department or institution.

(4) The obesity prevention and management programs authorized under subsections (2) and (3) of this section may be funded by private grants, federal or state grants obtained by the agency, department or institution, funds appropriated by the Legislature to the agency, department or institution, or private funds obtained by the council.

(5) There is established in the State Treasury a special fund to be known as the Statewide Obesity Prevention and Management Fund. Monies may be expended from the fund, upon appropriation by the Legislature to the appropriate agencies, departments and institutions, to implement the statewide obesity prevention and management programs authorized under subsections (2) and (3) of this section. Unexpended amounts remaining in the fund at the end of a fiscal year shall not lapse into the State General Fund, and any interest earned on amounts in the fund shall be deposited to the credit of the fund.






Chapter 103 - TASK FORCE ON HEART DISEASE AND STROKE PREVENTION

§ 41-103-1 - Creation of task force; membership; officers; meetings; administration; compensation

(1) There is created the Task Force on Heart Disease and Stroke Prevention, which will be responsible for making available state-of-the-art information on heart disease and stroke education, prevention and treatment to health-care providers in Mississippi. The task force will serve as a consensus group designed to coordinate efforts in heart disease and stroke education, prevention and treatment.

(2) The task force will consist of nineteen (19) members. Membership of the task force will include one (1) representative from each of the following agencies, organizations or entities, as designated by each respective agency, organization or entity:

(a) State Department of Health;

(b) State Department of Education;

(c) Division of Medicaid, Office of the Governor;

(d) State Department of Health, Division of Emergency Medical Services;

(e) American Heart Association (Southeast Affiliate -- Mississippi);

(f) Mississippi State Medical Association;

(g) Mississippi Nurses Association;

(h) Mississippi Hospital Association;

(i) Mississippi Primary Health Care Association;

(j) University of Mississippi Medical Center;

(k) Mississippi Chronic Illness Coalition;

(l ) Mississippi Alliance for School Health;

(m) Information and Quality Health Care;

(n) Mississippi Association of Health System Pharmacists;

(o) Health Research and Educational Foundation, Inc.; and

(p) Association of Black Cardiologists.

(3) In addition to the members designated in subsection (2), membership of the task force will consist of the following persons:

(a) One (1) member of the Mississippi House of Representatives, appointed by the Speaker of the House;

(b) One (1) member of the Mississippi Senate, appointed by the Lieutenant Governor; and

(c) One (1) person appointed by the Governor.

(4) At its first meeting, the task force shall elect a chairman and other necessary officers from among its membership. The chairman and other officers shall be elected annually by the task force. The task force shall adopt bylaws and rules for its efficient operation. The task force may establish committees that will be responsible for conducting specific task force programs or activities.

(5) The task force shall meet and conduct business at least quarterly. All meetings of the task force and any committees of the task force will be open to the public, with opportunities for public comment provided on a regular basis. Notice of all meetings shall be given as provided in the Open Meetings Act (Section 25-41-1 et seq.) and appropriate notice also shall be given to all persons so requesting of the date, time and place of each meeting. Ten (10) members of the task force will constitute a quorum for the transaction of business.

(6) The task force is assigned to the State Department of Health for administrative purposes only, and the department shall designate staff to assist the task force. The task force will have a line item in the budget of the State Department of Health and will be financed through the department's annual appropriation.

(7) Members of the task force who are not legislators, state officials or state employees may be compensated at the per diem rate authorized by Section 25-3-69 and may be reimbursed in accordance with Section 25-3-41 for mileage and actual expenses incurred in the performance of their duties. Legislative members of the task force will be paid from the contingent expense funds of their respective houses in the same manner as provided for committee meetings when the Legislature is not in session. However, legislative members will not be paid per diem or expenses for attending meetings of the task force while the Legislature is in session. No task force member may incur per diem, travel or other expenses unless previously authorized by vote, at a meeting of the task force, which action must be recorded in the official minutes of the meeting. Nonlegislative members may be paid from any funds made available to the task force for that purpose.



§ 41-103-3 - Duties of task force; reports to Legislature and Governor

(1) The Task Force on Heart Disease and Stroke Prevention has the following duties:

(a) Undertake a statistical and qualitative examination of the incidence and causes of heart disease and stroke deaths and risks, including identification of subpopulations at highest risk for developing heart disease and stroke, and establish a profile of the social and economic burden of heart disease and stroke in Mississippi;

(b) Publicize the profile of the heart disease and stroke burden and its preventability in Mississippi;

(c) Identify priority strategies that are effective in preventing and controlling risks for heart disease and stroke, based on recommendations promulgated by the American Heart Association and the American Stroke Association;

(d) Adopt and promote a statewide comprehensive heart disease and stroke prevention plan to the general public, state and local elected officials, various public and private organizations and associations, business and industries, agencies, potential funders and other community resources;

(e) Identify and facilitate specific commitments to help implement the plan from the entities listed in paragraph (d);

(f) Facilitate coordination of and communication among state and local agencies and organizations regarding current or future involvement in achieving the aims of the plan;

(g) Receive and consider reports and testimony from individuals, local health departments, community-based organizations, voluntary health organizations, and other public and private organizations statewide, to learn more about their contributions to heart disease and stroke prevention, and their ideas for improving heart disease and stroke prevention in Mississippi;

(h) Determine the burden that delayed or inappropriate heart disease and stroke treatment has on the quality of patients' lives and on their financial resources;

(i) Study the economic impact of early heart disease and stroke treatment, especially with regard to quality of care, reimbursement issues and rehabilitation;

(j) Determine what constitutes high quality treatment for heart disease and stroke, and adopt and disseminate guidelines for the treatment of heart disease and stroke patients throughout the state; and

(k) Complete a detailed and specific plan of action for the State of Mississippi, and begin implementing the plan.

(2) The task force shall submit a preliminary report to the Legislature and the Governor within six (6) months of the first meeting; a second report during the 2002 Regular Session of the Legislature; and a third report by December 1, 2002. The reports shall address the plans, actions and resources needed to achieve its accomplishment, and progress in achieving implementation of the plan to reduce the occurrence of and burden from heart disease and stroke in Mississippi. The reports shall include an accounting of funds expended and anticipated funding needs for full implementation of recommended plans and programs. The task force will continue to submit reports to the Legislature and the Governor on an annual basis, updating the progress of implementing the state plan.






Chapter 105 - HEALTHCARE COORDINATING COUNCIL

§ 41-105-1 - Healthcare Coordinating Council established; appointment and terms of members; election of officers; adoption of bylaws and rules; formation of committees; meetings; staffing and administration; compensation

(1) There is created the Healthcare Coordinating Council, which will be responsible for making recommendations to the Legislature regarding the establishment of a long-range, comprehensive preventive health-care plan.

(2) The council will consist of fifteen (15) members to be appointed as follows:

(a) Two (2) members of the Mississippi House of Representatives appointed by the Speaker of the House of Representatives to serve four-year terms;

(b) Two (2) members of the Mississippi Senate appointed by the Lieutenant Governor to serve four-year terms;

(c) One (1) representative of an appropriate state agency appointed by the Lieutenant Governor to serve a six-year term;

(d) One (1) representative of an appropriate state agency appointed by the Speaker of the House of Representatives to serve a two-year term;

(e) Two (2) members from appropriate state agencies appointed by the Governor to serve four-year terms;

(f) One (1) health advocate appointed by the Governor to serve a two-year term;

(g) One (1) consumer of health-care services who is not a health-care provider appointed by the Lieutenant Governor to serve a four-year term;

(h) One (1) health advocate appointed by the Speaker of the House of Representatives to serve a six-year term;

(i) One (1) health-care provider appointed by the Lieutenant Governor to serve a two-year term;

(j) One (1) consumer of health-care services who is not a health-care provider appointed by the Speaker of the House of Representatives to serve a four-year term;

(k) One (1) health-care provider appointed by the Governor to serve a six-year term; and

(l) One (1) consumer of health-care services who is not a health-care provider appointed by the Governor to serve a four-year term.

(3) The appointing officers shall give due regard to gender, race and geographic distribution in making their appointments to the council.

(4) At its first meeting, the council shall elect a chairman and other necessary officers from among its membership. The chairman and other officers shall be elected annually by the council. The council shall adopt bylaws and rules for its efficient operation. The council may establish committees that will be responsible for conducting specific council programs or activities.

(5) The council shall meet and conduct business at least quarterly. All meetings of the council and any committees of the council will be open to the public, with opportunities for public comment provided on a regular basis. Notice of all meetings shall be given as provided in the Open Meetings Act (Section 25-41-1 et seq.) and appropriate notice also shall be given to all persons so requesting of the date, time and place of each meeting. Eight (8) members of the council will constitute a quorum for the transaction of business.

(6) The council is assigned jointly to the Mississippi Forum on Children and Families, the Mississippi Health Advocacy Program and the Children's Defense Fund Black Community Crusade for Children for administrative purposes only. Those three (3) organizations shall designate staff to assist the council.

(7) Members of the council who are not legislators, state officials or state employees may be reimbursed for mileage and actual expenses incurred in the performance of their duties by the three (3) administering organizations designated in subsection (6) of this section, if funds are available to the organizations for that purpose. Legislative members of the council will be paid from the contingent expense funds of their respective houses in the same manner as provided for committee meetings when the Legislature is not in session. However, legislative members will not be paid per diem or expenses for attending meetings of the council while the Legislature is in session. No council member may incur per diem, travel or other expenses unless previously authorized by vote, at a meeting of the council, which action must be recorded in the official minutes of the meeting.



§ 41-105-3 - Duties of council; annual report

The Healthcare Coordinating Council has the following duties:

(a) Develop recommendations for a long-range preventive health-care plan for the period beginning July 1, 2002, through July 1, 2020;

(b) Consider the feasibility of implementing the following preventive health-care strategies, known as the 20-20 Vision:

(i) Bridge the gap between Medicaid and the Children's Health Insurance Program (CHIP) by expanding coverage under Medicaid for pregnant women up to two hundred percent (200%) of the federal poverty level;

(ii) Expand that coverage for pregnant women beyond two hundred percent (200%) of the federal poverty level with a sliding fee scale for both premiums and health-care services;

(iii) Expand CHIP income eligibility and implement a sliding fee scale for both premiums and health-care services;

(iv) Establish supplemental coverage for gaps in private coverage such as vision and dental health care for children up to the CHIP income eligibility limit;

(v) Increase the period of postnatal care provided under Medicaid;

(vi) Expand Medicaid to include continuously enrolled college students that "age-off" family coverage plans held by their parents;

(vii) Establish a business buy-in plan that expands coverage to the parents of CHIP and Medicaid eligible children and other income-eligible adults;

(viii) Include the state as an eligible employer in the business buy-in plan;

(ix) Expand coverage for individuals with mental illness, specifically addressing the need for therapeutic care for children, day treatment nurseries for preschool-age children, foster home care, group home care, diagnostic and evaluation emergency shelters, and intensive in-home care;

(x) Expand breast and cervical cancer screenings and treatment;

(xi) Establish a demonstration treatment program for heart disease;

(xii) Establish a demonstration treatment program for diabetes;

(xiii) Certify all allowable spending in the state as matching funds to reduce the demand for general fund revenue;

(xiv) Evaluate the potential of increasing the number of health-care providers accepting CHIP and Medicaid patients by participating in a fee-based system of enhanced and optional services;

(xv) Pursue disproportionate share formulas for other health-care providers;

(xvi) Expand school-based services such as the school nurse program;

(xvii) Expand scholarship programs to include all needed health-care service providers;

(xviii) Establish public education campaigns to increase wellness by reducing high-risk behavior; and

(xix) Expand consumer assistance services to ensure prompt and accurate resolution of issues of denial and billing;

(c) Consider the feasibility of including additional preventive health-care strategies in the plan;

(d) For each element of the plan recommended by the council, the following should be established:

(i) Performance benchmarks,

(ii) Projected costs, and

(iii) Projected benefits;

(e) At the meetings of the council, the council shall review level of spending by category, revise spending estimates, assess feasibility of expansions, consider cost options and note changes in applicable federal policy;

(f) Make an annual report to the Legislature by September 1 on the status of the implementation of the plan including recommendations for legislative action; and

(g) Make the annual report available to the public.






Chapter 107 - HEALTH CARE RIGHTS OF CONSCIENCE

§ 41-107-1 - Title

This chapter may be known and cited as the "Mississippi Health Care Rights of Conscience Act."



§ 41-107-3 - Definitions

As used in this chapter:

(a) "Health-care service" means any phase of patient medical care, treatment or procedure, including, but not limited to, the following: patient referral, counseling, therapy, testing, diagnosis or prognosis, research, instruction, prescribing, dispensing or administering any device, drug, or medication, surgery, or any other care or treatment rendered by health-care providers or health-care institutions.

(b) "Health-care provider" means any individual who may be asked to participate in any way in a health-care service, including, but not limited to: a physician, physician's assistant, nurse, nurses' aide, medical assistant, hospital employee, clinic employee, nursing home employee, pharmacist, pharmacy employee, researcher, medical or nursing school faculty, student or employee, counselor, social worker or any professional, paraprofessional, or any other person who furnishes, or assists in the furnishing of, a health-care procedure.

(c) "Health-care institution" means any public or private organization, corporation, partnership, sole proprietorship, association, agency, network, joint venture, or other entity that is involved in providing health-care services, including, but not limited to: hospitals, clinics, medical centers, ambulatory surgical centers, private physician's offices, pharmacies, nursing homes, university medical schools and nursing schools, medical training facilities, or other institutions or locations where health-care procedures are provided to any person.

(d) "Health-care payer" means any entity or employer that contracts for, pays for, or arranges for the payment of, in whole or in part, a health-care service, including, but not limited to, health maintenance organizations, health plans, insurance companies or management services organizations.

(e) "Employer" means any individual or entity that pays for or provides health benefits or health insurance coverage as a benefit to its employees, whether through a third party, a health maintenance organization, a program of self-insurance, or some other means.

(f) "Participate" in a health-care service means to counsel, advise, provide, perform, assist in, refer for, admit for purposes of providing, or participate in providing, any health-care service or any form of such service.

(g) "Pay" or "payment" means pay, contract for, or otherwise arrange for the payment of, in whole or in part.

(h) "Conscience" means the religious, moral or ethical principles held by a health-care provider, the health-care institution or health-care payer. For purposes of this chapter, a health-care institution or health-care payer's conscience shall be determined by reference to its existing or proposed religious, moral or ethical guidelines, mission statement, constitution, bylaws, articles of incorporation, regulations or other relevant documents.



§ 41-107-5 - Rights of Conscience of Health-Care Providers

(1) Rights of Conscience. A health-care provider has the right not to participate, and no health-care provider shall be required to participate in a health-care service that violates his or her conscience. However, this subsection does not allow a health-care provider to refuse to participate in a health-care service regarding a patient because of the patient's race, color, national origin, ethnicity, sex, religion, creed or sexual orientation.

(2) Immunity from Liability. No health-care provider shall be civilly, criminally, or administratively liable for declining to participate in a health-care service that violates his or her conscience. However, this subsection does not exempt a health-care provider from liability for refusing to participate in a health-care service regarding a patient because of the patient's race, color, national origin, ethnicity, sex, religion, creed or sexual orientation.

(3) Discrimination. It shall be unlawful for any person, health-care provider, health-care institution, public or private institution, public official, or any board which certifies competency in medical specialties to discriminate against any health-care provider in any manner based on his or her declining to participate in a health-care service that violates his or her conscience. For purposes of this chapter, discrimination includes, but is not limited to: termination, transfer, refusal of staff privileges, refusal of board certification, adverse administrative action, demotion, loss of career specialty, reassignment to a different shift, reduction of wages or benefits, refusal to award any grant, contract, or other program, refusal to provide residency training opportunities, or any other penalty, disciplinary or retaliatory action.



§ 41-107-7 - Rights of Conscience of Health-Care Institutions

(1) Rights of Conscience. A health-care institution has the right not to participate, and no health-care institution shall be required to participate in a health-care service that violates its conscience. However, this subsection does not allow a health-care institution to refuse to participate in a health-care service regarding a patient because of the patient's race, color, national origin, ethnicity, sex, religion, creed or sexual orientation.

(2) Immunity from Liability. A health-care institution that declines to provide or participate in a health-care service that violates its conscience shall not be civilly, criminally or administratively liable if the institution provides a consent form to be signed by a patient before admission to the institution stating that it reserves the right to decline to provide or participate in a health-care service that violates its conscience. However, this subsection does not exempt a health-care institution from liability for refusing to participate in a health-care service regarding a patient because of the patient's race, color, national origin, ethnicity, sex, religion, creed or sexual orientation.

(3) Discrimination. It shall be unlawful for any person, public or private institution, or public official to discriminate against any health-care institution, or any person, association, corporation, or other entity attempting to establish a new health-care institution or operating an existing health-care institution, in any manner, including, but not limited to, any denial, deprivation or disqualification with respect to licensure, any aid assistance, benefit or privilege, including staff privileges, or any authorization, including authorization to create, expand, improve, acquire, or affiliate or merge with any health-care institution, because such health-care institution, or person, association, or corporation planning, proposing, or operating a health-care institution, declines to participate in a health-care service which violates the health-care institution's conscience.

(4) Denial of Aid or Benefit. It shall be unlawful for any public official, agency, institution, or entity to deny any form of aid, assistance, grants or benefits, or in any other manner to coerce, disqualify or discriminate against any person, association, corporation or other entity attempting to establish a new health-care institution or operating an existing health-care institution because the existing or proposed health-care institution declines to participate in a health-care service contrary to the health-care institution's conscience.



§ 41-107-9 - Rights of conscience of health-care payers

(1) Rights of Conscience. A health-care payer has the right to decline to pay, and no health-care payer shall be required to pay for or arrange for the payment of a health-care service that violates its conscience. However, this subsection does not allow a health-care payer to decline to pay or arrange for the payment of a health-care service regarding a patient because of the patient's race, color, national origin, ethnicity, sex, religion, creed or sexual orientation.

(2) Immunity from Liability. No health-care payer and no person, association, corporation or other entity that owns, operates, supervises or manages a health-care payer shall be civilly or criminally liable by reason of the health-care payer's declining to pay for or arrange for the payment of a health-care service that violates its conscience. However, this subsection does not exempt from liability a health-care payer, or the owner, operator, supervisor or manager of a health-care payer, for declining to pay or arranging for the payment of a health-care service regarding a patient because of the patient's race, color, national origin, ethnicity, sex, religion, creed or sexual orientation.

(3) Discrimination. It shall be unlawful for any person, public or private institution, or public official to discriminate against any health-care payer, or any person, association, corporation, or other entity (a) attempting to establish a new health-care payer, or (b) operating an existing health-care payer, in any manner, including, but not limited to, any denial, deprivation, or disqualification with respect to licensure, aid, assistance, benefit, privilege or authorization, including, but not limited to, any authorization to create, expand, improve, acquire, affiliate or merge with any health-care payer, because a health-care payer, or a person, association, corporation or other entity planning, proposing or operating a health-care payer declines to pay for or arrange for the payment of any health-care service that violates its conscience.

(4) Denial of Aid or Benefits. It shall be unlawful for any public official, agency, institution or entity to deny any form of aid, assistance, grants, or benefits or in any other manner coerce, disqualify or discriminate against any health-care payer, or any person, association, corporation or other entity attempting to establish a new health-care payer or operating an existing health-care payer because the existing or proposed health-care payer declines to pay for, or arrange for the payment of, any health-care service that is contrary to its conscience.



§ 41-107-11 - Civil remedies

(1) A civil action for damages or injunctive relief, or both, may be brought for the violation of any provision of this chapter. It shall not be a defense to any claim arising out of the violation of this chapter that such violation was necessary to prevent additional burden or expense on any other health-care provider, health-care institution, individual or patient.

(2) Damage Remedies. Any individual, association, corporation, entity or health-care institution injured by any public or private individual, association, agency, entity or corporation by reason of any conduct prohibited by this chapter may commence a civil action. Upon finding a violation of this chapter, the aggrieved party shall be entitled to recover threefold the actual damages, including pain and suffering, sustained by such individual, association, corporation, entity or health-care institution, the costs of the action, and reasonable attorney's fees; but in no case shall recovery be less than Five Thousand Dollars ($ 5,000.00) for each violation in addition to costs of the action and reasonable attorney's fees. These damage remedies shall be cumulative, and not exclusive of other remedies afforded under any other state or federal law.

(3) Injunctive Remedies. The court in such civil action may award injunctive relief, including, but not limited to, ordering reinstatement of a health-care provider to his or her prior job position.



§ 41-107-13 - Severability

The provisions of this chapter are declared to be severable, and if any provision, word, phrase or clause of this chapter or the application thereof to any person shall be held invalid, such invalidity shall not affect the validity of the remaining portions of this chapter.






Chapter 109 - LEONARD MORRIS CHRONIC KIDNEY DISEASE LEADERSHIP TASK FORCE



Chapter 111 - CHILD DEATH REVIEW PANEL

§ 41-111-1 - Child death review panel created; purpose; panel membership; annual report; contents of report [Repealed effective July 1, 2018]

(1) There is created the Child Death Review Panel, whose primary purpose is to foster the reduction of infant and child mortality and morbidity in Mississippi and to improve the health status of infants and children.

(2) The Child Death Review Panel shall be composed of seventeen (17) voting members: the State Medical Examiner or his representative, a pathologist on staff at the University of Mississippi Medical Center, an appointee of the Lieutenant Governor, an appointee of the Speaker of the House of Representatives, and one (1) representative from each of the following: the State Coroners Association, the Mississippi Chapter of the American Academy of Pediatrics, the Office of Vital Statistics in the State Department of Health, the Attorney General's office, the State Sheriff's Association, the Mississippi Police Chiefs Association, the Department of Human Services, the Children's Advocacy Center, the State Chapter of the March of Dimes, the State SIDS Alliance, the Mississippi Children's Justice Center, Safe Kids Mississippi, and the Mississippi State Fire Marshal's office.

(3) The Chairman of the Child Death Review Panel shall be elected annually by the Review Panel membership. The Review Panel shall develop and implement such procedures and policies necessary for its operation, including obtaining and protecting confidential records from the agencies and officials specified in subsection (4) of this section. The Review Panel shall be assigned to the State Department of Health for administrative purposes only, and the department shall designate staff to assist the Review Panel.

(4) The Child Death Review Panel shall submit a report annually to the Chairmen of the House Public Health and Human Services Committee and the Senate Public Health and Welfare Committee on or before December 1. The report shall include the numbers, causes and relevant demographic information on child and infant deaths in Mississippi, and appropriate recommendations to the Legislature on how to most effectively direct state resources to decrease infant and child deaths in Mississippi. Data for the Review Panel's review and reporting shall be provided to the Review Panel, upon the request of the Review Panel, by the State Medical Examiner's office, State Department of Health, Department of Human Services, medical examiners, coroners, health care providers, law enforcement agencies, any other agencies or officials having information that is necessary for the Review Panel to carry out its duties under this section. The State Department of Health shall also be responsible for printing and distributing the annual report(s) on child and infant deaths in Mississippi.

(5) This section shall stand repealed on July 1, 2018.






Chapter 113 - TOBACCO EDUCATION, PREVENTION AND CESSATION PROGRAM

§ 41-113-1 - Legislative intent

(1) The Mississippi Legislature recognizes the devastating impact that tobacco use has on the citizens of our state. Tobacco use is the single most preventable cause of death and disease in this country and this state. Each year, thousands of Mississippians lose their lives to diseases caused by tobacco use, and the cost to the state is hundreds of millions of dollars. Tobacco use also is a large burden on the families and businesses of Mississippi. It is therefore the intent of the Legislature that there be developed, implemented and fully funded a comprehensive and statewide tobacco education, prevention and cessation program that is consistent with the Best Practices for Tobacco Control Programs of the federal Centers for Disease Control and Prevention, as periodically amended. It is also the intent of the Legislature that all reasonable efforts be made to maximize the amount of federal funds available for this program.

(2) The goals of the tobacco education, prevention and cessation program include, but are not limited to, the following:

(a) Preventing the initiation of use of tobacco products by youth;

(b) Encouraging and helping smokers to quit and reducing the numbers of youth and adults who use tobacco products;

(c) Assisting in the protection from secondhand smoke;

(d) Supporting the enforcement of laws prohibiting youth access to tobacco products;

(e) Eliminating the racial and cultural disparities related to use of tobacco products; and

(f) Educating the public and changing the cultural perception of use of tobacco products in Mississippi.



§ 41-113-3 - Office of Tobacco Control created in State Board of Health; development of comprehensive statewide tobacco education, prevention and cessation program; program components; funding

(1) There is hereby created the Office of Tobacco Control (office) which shall be an administrative division of the State Department of Health.

(2) The Office of Tobacco Control, with the advice of the Mississippi Tobacco Control Advisory Board, shall develop and implement a comprehensive and statewide tobacco education, prevention and cessation program that is consistent with the recommendations for effective program components and funding recommendations in the 1999 Best Practices for Comprehensive Tobacco Control Programs of the federal Centers for Disease Control and Prevention, as those Best Practices may be periodically amended by the Centers for Disease Control and Prevention.

(3) At a minimum, the program shall include the following components, and may include additional components that are contained within the Best Practices for Comprehensive Tobacco Control Programs of the federal Centers for Disease Control and Prevention, as periodically amended, and that based on scientific data and research have been shown to be effective at accomplishing the purposes of this section:

(a) The use of mass media, including paid advertising and other communication tools to discourage the use of tobacco products and to educate people, especially youth, about the health hazards from the use of tobacco products, which shall be designed to be effective at achieving these goals and shall include, but need not be limited to, television, radio, and print advertising, as well as sponsorship, exhibits and other opportunities to raise awareness statewide;

(b) Evidence-based curricula and programs implemented in schools to educate youth about tobacco and to discourage their use of tobacco products, including, but not limited to, programs that involve youth, educate youth about the health hazards from the use of tobacco products, help youth develop skills to refuse tobacco products, and demonstrate to youth how to stop using tobacco products;

(c) Local community programs, including, but not limited to, youth-based partnerships that discourage the use of tobacco products and involve community-based organizations in tobacco education, prevention and cessation programs in their communities;

(d) Enforcement of laws, regulations and policies against the sale or other provision of tobacco products to minors, and the possession of tobacco products by minors;

(e) Programs to assist and help people to stop using tobacco products; and

(f) A surveillance and evaluation system that monitors program accountability and results, produces publicly available reports that review how monies expended for the program are spent, and includes an evaluation of the program's effectiveness in reducing and preventing the use of tobacco products, and annual recommendations for improvements to enhance the program's effectiveness.

(4) All programs or activities funded by the State Department of Health through the tobacco education, prevention and cessation program, whether part of a component described in subsection (2) or an additional component, must be consistent with the Best Practices for Comprehensive Tobacco Control Programs of the federal Centers for Disease Control and Prevention, as periodically amended, and all funds received by any person or entity under any such program or activity must be expended for purposes that are consistent with those Best Practices. The State Department of Health shall exercise sole discretion in determining whether components are consistent with the Best Practices for Comprehensive Tobacco Control Programs of the federal Centers for Disease Control and Prevention.

(5) Funding for the different components of the program shall be apportioned between the components based on the recommendations in the Best Practices for Comprehensive Tobacco Control Programs of the federal Centers for Disease Control and Prevention, as periodically amended, or any additional programs as determined by the State Board of Health to provide adequate program development, implementation and evaluation for effective control of the use of tobacco products. While the office shall develop annual budgets based on strategic planning, components of the program shall be funded using the following areas as guidelines for priority:

(a) School nurses and school programs;

(b) Mass media (counter-marketing);

(c) Cessation programs (including media promotions);

(d) Community programs;

(e) Surveillance and evaluation;

(f) Law enforcement; and

(g) Administration and management; however, not more than five percent (5%) of the total budget may be expended for administration and management purposes.

(6) In funding the components of the program, the State Department of Health may provide funding for health-care programs at the University of Mississippi Medical Center that are related to the prevention and cessation of the use of tobacco products and the treatment of illnesses that are related to the use of tobacco products.

(7) No statewide, district, local, county or municipal elected official shall take part as a public official in mass media advertising under the provisions of this chapter.



§ 41-113-5 - Director; appointment; responsibilities; qualifications; duties; compensation

(1) The Office of Tobacco Control shall be under the management of a director, who shall be appointed by the State Health Officer. The responsibility for implementation of the comprehensive and statewide tobacco education, prevention and cessation program shall be vested in the director. The director shall be an individual who has knowledge and experience in public health, medical care, health-care services, preventive health measures or tobacco use control. The director shall be the administrative officer of the Office of Tobacco Control, and shall perform the duties that are required of him or her by law and such other duties as may be assigned to him or her by the State Board of Health. The director shall receive such compensation as may be fixed by the State Board of Health, subject to the approval of the State Personnel Board.

(2) The State Health Officer may employ such other persons as may be necessary to carry out the provisions of this chapter. The compensation and the terms and conditions of their employment shall be determined by the State Board of Health in accordance with applicable state law and rules and regulations of the State Personnel Board.



§ 41-113-7 - Duties of Office of Tobacco Control

The Office of Tobacco Control shall perform the following duties, with the advice of the Mississippi Tobacco Control Advisory Council:

(a) Develop and implement appropriate policies and procedures for the operation of the tobacco education, prevention and cessation program;

(b) Develop and implement a five-year strategic plan for the tobacco education, prevention and cessation program;

(c) Develop and maintain an annual operating budget and oversee fiscal management of the tobacco education, prevention and cessation program;

(d) Execute any contracts, agreements or other documents with any governmental agency or any person, corporation, association, partnership or other organization or entity that are necessary to accomplish the purposes of this chapter;

(e) Receive grants, bequeaths, gifts, donations or any other contributions made to the office to be used for specific purposes related to the goals of this chapter;

(f) Submit an annual report to the Legislature regarding the operation of the office;

(g) Submit to the State Auditor any financial records that are necessary for the Auditor to perform an annual audit of the office as required by law; and

(h) Take any other actions that are necessary to carry out the purposes of this chapter.



§ 41-113-9 - Mississippi Tobacco Control Advisory Council created; qualifications and appointment of members; terms of office; vacancies; meetings; compensation

(1) There is created the Mississippi Tobacco Control Advisory Council, which shall consist of thirteen (13) members. The thirteen (13) members of the advisory council shall consist of the following:

(a) Four (4) members appointed by the Governor, with one (1) member from a list of three (3) physicians recommended by the Mississippi State Medical Association, one (1) member from a list of three (3) individuals recommended by the Mississippi Chapter of the American Heart Association, and two (2) individuals who are not affiliated with the tobacco industry who possess knowledge, skill, and prior experience in scientifically proven smoking prevention, reduction and cessation programs, health-care services or preventive health measures;

(b) Two (2) members appointed by the Lieutenant Governor, with one (1) member from a list of three (3) nurses recommended by the Mississippi Nurses' Association, and one (1) member from a list of three (3) individuals recommended by the Mississippi Chapter of the American Lung Association;

(c) Two (2) members approved by the Speaker of the House of Representatives, with one (1) member from a list of three (3) social workers recommended by the Mississippi Chapter of the National Association of Social Workers (NASW), and one (1) member from a list of three (3) individuals recommended by the Mississippi Chapter of the American Cancer Society;

(d) The Attorney General, or his or her designee;

(e) The State Superintendent of Public Education, or his or her designee;

(f) The Vice-Chancellor of Health Affairs of the University of Mississippi Medical Center, or his or her designee;

(g) The Dean of the College of Health at the University of Southern Mississippi, or his or her designee; and

(h) The Administrator of the School of Health Sciences of the College of Public Service at Jackson State University, or his or her designee.

(2) The Lieutenant Governor shall appoint one (1) member of the Senate and the Speaker of the House shall appoint one (1) Representative to attend meetings of the Tobacco Control Advisory Council.

(3) For those members that are required to be appointed from lists of individuals recommended by certain nominating groups, if none of the recommended names are acceptable to the appointing official, then the nominating group shall submit another list of three (3) different individuals until an acceptable individual is submitted to the appointing official.

(4) The members who are state officials or university officials shall serve as members for as long as they hold the designated office or university position. The appointed members shall serve for terms that are concurrent with the terms of the appointing officials, or until their successors are appointed and qualified.

(5) Any vacancy in an appointed member position shall be filled within thirty (30) days of the vacancy by the original appointing official, and the individual appointed to fill the vacancy shall meet the same qualifications as required for the former member.

(6) The initial appointments to the advisory council shall be made not later than forty-five (45) days after March 30, 2007, and the first meeting of the advisory council shall be held within sixty (60) days after March 30, 2007, at a time, date and location specified by the State Board of Health.

(7) The advisory council shall annually elect a chairman from among its members. The advisory council shall meet at least quarterly. A quorum for meetings of the advisory council shall be a majority of the voting members of the advisory council. The members of the advisory council shall receive the per diem compensation provided under Section 25-3-69 plus expense reimbursement as provided under Section 25-3-41 for attending meetings and necessary business of the advisory council.

(8) The Mississippi Tobacco Advisory Council shall advise and make recommendations to the State Board of Health regarding rules and regulations promulgated pursuant to this program.



§ 41-113-11 - Tobacco Control Program Fund created

(1) There is established in the State Treasury a special fund to be known as the Tobacco Control Program Fund, which shall be comprised of the funds specified in subsection (2) of this section and any other funds that are authorized or required to be deposited into the special fund.

(2) From the tobacco settlement installment payments that the State of Mississippi receives during each calendar year, the sum of Twenty Million Dollars ($ 20,000,000.00) shall be deposited into the special fund.

(3) Monies in the fund shall be expended solely for the purposes specified in this chapter. None of the funds in the special fund may be transferred to any other fund or appropriated or expended for any other purpose.

(4) All income from the investment of the funds in the special fund shall be credited to the account of the special fund. Any funds in the special fund at the end of a fiscal year shall not lapse into the State General Fund.






Chapter 114 - RESTRICTIONS ON TOBACCO USE IN PUBLIC FACILITIES

§ 41-114-1 - Use of tobacco by participant or spectator when persons under eighteen years of age are engaged in organized athletic event at public facility prohibited; exceptions, enforcement penalties

(1) As used in this section:

(a) The term "public facility" means any building, gymnasium, athletic field, recreational area or park to which the public is invited, whether there is charge for admission or not.

(b) The term "smoke" or "smoking" means inhaling, exhaling, burning, carrying or otherwise possessing any lighted cigarette, cigar, pipe or any other object or device of any form that contains lighted tobacco or any other smoking product.

(2) During any time that persons under eighteen (18) years of age are engaged in an organized athletic event at a public facility in Mississippi, no participant in or spectator of the athletic event shall smoke in the facility, if the facility is enclosed, or within one hundred (100) feet of the facility, if the facility is not enclosed, except as permitted under subsection (3)(c) of this section.

(3) The person, agency or entity having jurisdiction or supervision over a public facility shall not allow smoking at the facility in violation of this section, and shall use reasonable efforts to prevent smoking at the facility. The person, agency or entity may take the following steps:

(a) Posting appropriate signs informing persons that smoking is prohibited at the public facility.

(b) Securing the removal of persons who smoke at the public facility in violation of this section.

(c) Providing a designated area separate from the fields of activity, to which smoking shall be restricted.

(4) Any person who violates this section shall, upon conviction, be subject to a civil fine and shall be liable as follows:

(a) For a first conviction, a warning;

(b) For a second conviction, a fine of Seventy-five Dollars ($ 75.00); and

(c) For all later convictions, a fine not to exceed One Hundred Fifty Dollars ($ 150.00).

Anyone convicted under this section shall be recorded as being guilty of a civil penalty and not for violating a criminal statute. Any such violation shall be triable in any justice court or municipal court with proper jurisdiction.

(5) It is the responsibility of all law enforcement officers and law enforcement agencies of this state to ensure that the provisions of this section are enforced.

(6) If the actions of a person violate both this section and Section 97-32-29, the person shall be liable only under this section or Section 97-32-29, but not under both sections.






Chapter 115 - TANNING FACILITIES

§ 41-115-1 - Use of tanning device at tanning facility by children under eighteen years of age

(1) As used in this section:

(a) "Tanning device" means any equipment that emits radiation used for tanning of the skin, such as a sun lamp, tanning booth or tanning bed, and includes any accompanying equipment, such as protective eyewear, timers and handrails; and

(b) "Tanning facility" means any place where a tanning device is used for a fee, membership dues, or any other compensation.

(2) A child under fourteen (14) years of age shall not use a tanning device at a tanning facility unless the child's parent or legal guardian has provided written consent to the tanning facility and the parent or guardian is physically present at the tanning facility during the entire time that the child uses a tanning device at the tanning facility. The parent or guardian shall sign the consent form in the presence of the operator of the tanning facility, and that consent may be revoked at any time by the parent or guardian. The parent or guardian shall state on the consent form his or her relationship with the child and the age of the child. If the parent or guardian revokes the consent, the child shall not use a tanning device at a tanning facility until the child's parent or legal guardian has provided additional written consent in accordance with the requirements of this subsection.

(3) A child fourteen (14) years of age or older but under eighteen (18) years of age shall not use a tanning device at a tanning facility unless the child's parent or legal guardian has provided written consent to the tanning facility. The tanning facility may accept proof of the child's age from any valid source. The parent or guardian shall sign the consent form in the presence of the operator of the tanning facility, and that consent is valid for one (1) year from the date of signature, unless the consent is revoked by the parent or guardian. The consent may be revoked at any time by the parent or guardian. The parent or guardian shall state on the consent form his or her relationship with the child and the age of the child, and shall specify the maximum number of times that the child may use a tanning device at the tanning facility during the one-year period. After the expiration of the one-year period, or if the parent or guardian revokes the consent, the child shall not use a tanning device at a tanning facility until the child's parent or legal guardian has provided additional written consent in accordance with the requirements of this subsection.

(4) Each tanning facility shall:

(a) Maintain the written consent forms of the parents or guardians for a period of not less than two (2) years, and make the forms available to law enforcement personnel for inspection upon request; and

(b) Make written, electronic or digital records showing the dates and duration of use of a tanning device at the tanning facility by children under eighteen (18) years of age, maintain those records for a period of not less than two (2) years, and make the records available to law enforcement personnel for inspection upon request.

(5) This section does not apply to a licensed health-care professional who uses a tanning device for the treatment of patients, if that use is within the lawful scope of practice of the health-care professional.






Chapter 117 - NURSE-FAMILY PARTNERSHIP PILOT PROGRAM

§ 41-117-1 - Legislative findings

(1) The Legislature makes the following findings:

(a) The United Health Foundation (UHF) ranks Mississippi fiftieth in overall health, fiftieth in infant mortality with an infant mortality rate of eleven (11) deaths per one thousand (1,000) live births, thirtieth in immunization coverage with only seventy-six and five-tenths percent (76-5/10%) of children ages nineteen (19) through thirty-five (35) months immunized, and fiftieth in overall child well-being, continuing a series of five (5) consecutive years for the state being last in the nation.

(b) Programs that focus on improved pregnancy outcomes, child health and development and the economic self-sufficiency of the family have been shown to be beneficial to both children and mothers.

(c) Research has shown that the Nurse-Family Partnership program improves pregnancy outcomes by helping women engage in good preventive health practices, including thorough prenatal care from their health care providers, improving their diets, and reducing their use of cigarettes, alcohol and illegal substances.

(d) The Nurse-Family Partnership program also has been shown to improve child health and development by helping parents provide responsible and competent care, and improve the economic self-sufficiency of the family by helping parents develop a vision for their own future, plan future pregnancies, continue their education and find work.

(2) The Legislature declares that establishing a Nurse-Family Partnership Pilot program in Mississippi would be very beneficial to improving pregnancy outcomes, child health and development and the economic self-sufficiency of the family in this state.



§ 41-117-3 - Authorization to establish Nurse-Family Partnership Pilot program; components of program; program goals

(1) The State Board of Health is authorized, in its discretion, to establish a Nurse-Family Partnership Pilot program in the State Department of Health, in conjunction with the Nurse-Family Partnership National Service Office. The pilot program shall be conditioned upon the availability of funds obtained for such purpose from public or private services. The program is an evidence-based, voluntary, nurse home visitation program that improves the health and well-being of low-income, first-time pregnant women and their children. The Nurse-Family Partnership Pilot program includes, but is not limited to, the following components:

(a) Eligibility criteria for the program include first-time pregnancy before the twenty-eighth week of gestation, and being eligible for Medicaid.

(b) Registered nurses, by making home visits to pregnant women, provide education, support and guidance regarding pregnancy and maternal health, child health and development, parenting, the mother's life course development, and identifying and using family and community supports.

(c) Home visits begin before the twenty-eighth week of pregnancy, and continue on a weekly or biweekly basis until the child turns two (2) years old.

(2) The goals of the Nurse-Family Partnership Pilot program are to:

(a) Improve pregnancy outcomes by helping women engage in good preventive health practices, including thorough prenatal care from their health care providers, improving their diets, and reducing their use of cigarettes, alcohol and illegal substances.

(b) Improve child health and development by helping parents provide responsible and competent care.

(c) Improve the economic self-sufficiency of the family by helping parents develop a vision for their own future, plan future pregnancies, continue their education and find work.



§ 41-117-5 - State Health Department and University of Mississippi Medical Center to develop recommendations and strategies to improve health care for premature infants

(1) In addition to implementing the Nurse-Family Partnership Pilot program, the State Health Department jointly with the University of Mississippi Medical Center may:

(a) Develop standards of care for premature infants born less than thirty-seven (37) weeks gestational age to help improve their access to and quality of care in their first year of life.

(b) Examine and make recommendations to improve hospital discharge and follow-up care procedures to promote coordinated processes as premature infants leave the hospital from either a Level 1 (well baby nursery), Level 2 (step down or transitional nursery) or Level 3 (neonatal intensive care unit) unit and transition to follow-up care by a health care provider in the community.

(c) Urge hospitals serving infants eligible for medical assistance and child health assistance to report to the state the causes and incidence of all rehospitalizations of infants born premature at less than thirty-seven (37) weeks gestational age within their first six (6) months of life.

(d) Develop recommendations for quality measures to assess health care outcomes of premature infants.

(e) Develop recommendations to ensure access to preventive health care therapies to protect premature infants from common infectious diseases, including respiratory syncytial virus.

(f) Measurably improve the quality of care for premature infants through advocacy of evidenced-based approaches and proposals for legislation, regulation and public policy change.

(2) The State Board of Health program may:

(a) Review relevant evidence-based research regarding premature infant health care and seek input from public and private entities currently associated with treatment of prematurity.

(b) Develop recommendations and strategies to improve health care for premature infants by:

(i) Developing standards of care for premature infants born less than thirty-seven (37) weeks gestational age pursuant to Section 41-117-3;

(ii) Coordinating information among appropriate professional and advocacy organizations on measures to improve health care for infants born premature; and

(iii) Issuing findings of goals, objectives, strategies and tactics to improve premature infant health care in Mississippi.






Chapter 119 - HEALTH INFORMATION TECHNOLOGY ACT

§ 41-119-1 - Short title [Repealed effective July 1, 2019]

This chapter shall be known and may be cited as the "Health Information Technology Act."



§ 41-119-3 - Mississippi Health Information Network to be public-private partnership for benefit of citizens of Mississippi [Repealed effective July 1, 2019]

The Mississippi Health Information Network is a public-private partnership for the benefit of all of the citizens of this state.



§ 41-119-5 - Mississippi Health Information Network created; board of directors membership, terms, bylaws [Repealed effective July 1, 2019]

(1) The Mississippi Health Information Network is established, and is referred to in this chapter as the "MS-HIN."

(2) The MS-HIN shall be governed by a board of directors (MS-HIN board) consisting of eleven (11) members. The membership of the MS-HIN board shall reasonably reflect the public-private and diverse nature of the MS-HIN.

(3) The membership of the MS-HIN board of directors shall consist of the following:

(a) The Governor shall appoint one (1) member of the MS-HIN board of directors, who shall be a representative of a health insurance carrier in Mississippi with knowledge of information technology, to serve an initial term of three (3) years;

(b) The State Board of Health shall appoint one (1) member of the MS-HIN board of directors, who shall be a representative of a Mississippi hospital with knowledge of information technology, to serve an initial term of three (3) years;

(c) The Mississippi State Medical Association shall appoint a member of the MS-HIN board of directors, who shall be a licensed physician, to serve an initial term of three (3) years;

(d) The Primary Health Care Association shall appoint a member of the MS-HIN board of directors to serve an initial term of one (1) year;

(e) The Delta Health Alliance shall appoint a member of the MS-HIN board of directors to serve an initial term of four (4) years;

(f) The Information and Quality Health Care-Mississippi Coastal Health Information Exchange (MCHIE) shall appoint a member of the MS-HIN board of directors to serve an initial term of one (1) year;

(g) The State Board of Health shall appoint a member of the MS-HIN board of directors who shall be an employee of the State Department of Health to serve an initial term of one (1) year;

(h) The Mississippi Board of Information Technology Services shall appoint a member of the MS-HIN board of directors to serve an initial term of two (2) years;

(i) The Mississippi Board of Mental Health shall appoint a member of the MS-HIN board of directors who shall be an employee of the Department of Mental Health to serve an initial term of four (4) years;

(j) The University of Mississippi Medical Center shall appoint a member of the MS-HIN board of directors to serve an initial term of two (2) years; and

(k) The Division of Medicaid shall appoint a member of the MS-HIN board of directors who shall be an employee of the Division of Medicaid to serve an initial term of two (2) years.

Initial terms shall expire on June 30 of the appropriate year, and subsequent appointments shall be made by the appointing entity for terms of four (4) years. Members may be reappointed.

(4) No state officer or employee appointed to the MS-HIN board or serving in any other capacity for the MS-HIN board will be construed to have resigned from public office or employment by reason of that appointment or service.

(5) The chairperson of the MS-HIN board shall be elected by a majority of the members appointed to the MS-HIN board.

(6) The MS-HIN board is authorized to conduct its business by a majority of a quorum. A quorum is six (6) members of the MS-HIN board.

(7) The MS-HIN board may adopt bylaws for its operations, including, but not limited to, the election of other officers, the terms of officers, and the creation of standing and ad hoc committees.



§ 41-119-7 - Purposes and duties of MS-HIN; powers of MS-HIN board and executive director [Repealed effective July 1, 2019]

(1) In furtherance of the purposes of this chapter, the MS-HIN shall have the following duties:

(a) Initiate a statewide health information network to:

(i) Facilitate communication of patient clinical and financial information;

(ii) Promote more efficient and effective communication among multiple health care providers and payers, including, but not limited to, hospitals, physicians, nonphysician providers, third-party payers, self-insured employers, pharmacies, laboratories and other health care entities;

(iii) Create efficiencies by eliminating redundancy in data capture and storage and reducing administrative, billing and data collection costs;

(iv) Create the ability to monitor community health status;

(v) Provide reliable information to health care consumers and purchasers regarding the quality and cost-effectiveness of health care, health plans and health care providers; and

(vi) Promote the use of certified electronic health records technology in a manner that improves quality, safety, and efficiency of health care delivery, reduces health care disparities, engages patients and families, improves health care coordination, improves population and public health, and ensures adequate privacy and security protections for personal health information;

(b) Develop or design other initiatives in furtherance of its purpose; and

(c) Perform any and all other activities in furtherance of its purpose.

(2) The MS-HIN board is granted all incidental powers to carry out its purposes and duties, including the following:

(a) To appoint an executive director, who will serve at the will and pleasure of the MS-HIN board. The qualifications and employment terms for the executive director shall be determined by the MS-HIN board;

(b) To adopt, modify, repeal, promulgate, and enforce rules and regulations to carry out the purposes of the MS-HIN;

(c) To establish a process for hearing and determining case decisions to resolve disputes under this chapter or the rules and regulations promulgated under this chapter among participants, subscribers or the public;

(d) To enter into, and to authorize the executive director to execute contracts or other agreements with any federal or state agency, any public or private institution, or any individual in carrying out the provisions of this chapter; and

(e) To discharge other duties, responsibilities, and powers as are necessary to implement the provisions of this chapter.

(3) The executive director shall have the following powers and duties:

(a) To employ qualified professional personnel as required for the operation of the MS-HIN and as authorized by the MS-HIN board;

(b) To administer the policies of the MS-HIN board; and

(c) To supervise and direct all administrative and technical activities of the MS-HIN.

(4) The MS-HIN shall have the power and authority to accept appropriations, grants and donations from public or private entities and to charge reasonable fees for its services. The revenue derived from grants, donations, fees and other sources of income shall be deposited into a special fund that is created in the State Treasury and earmarked for use by the MS-HIN in carrying out its duties under this chapter.



§ 41-119-9 - Immunity for board members [Repealed effective July 1, 2019]

(1) All members of the MS-HIN board shall not be subject to and are immune from claim, suit, liability, damages or any other recourse, civil or criminal, arising from any act or proceeding, decision or determination undertaken, performed or reached in good faith and without malice by any such member or members acting individually or jointly in carrying out the responsibilities, authority, duties, powers and privileges of the offices conferred by law upon them under this chapter, or any other state law, or duly adopted rules and regulations of the aforementioned committees, good faith being presumed until proven otherwise, with malice required to be shown by a complainant. All employees and staff of the MS-HIN, whether temporary or permanent, shall enjoy the same rights and privileges concerning immunity from suit otherwise enjoyed by state employees under the Mississippi Constitution of 1890 and Section 11-46-1 et seq.

(2) The MS-HIN is not a health care provider and is not subject to claims under Sections 11-1-58 through 11-1-62. No person who participates in or subscribes to the services or information provided by the MS-HIN shall be liable in any action for damages or costs of any nature, in law or equity, that result solely from that person's use or failure to use MS-HIN information or data that were imputed or retrieved in accordance with the rules or regulations of the MS-HIN. In addition, no person will be subject to antitrust or unfair competition liability based on membership or participation in the MS-HIN, which provides an essential governmental function for the public health and safety.



§ 41-119-11 - Property rights in information, data, or processes or software developed, designed or purchased [Repealed effective July 1, 2019]

(1) All persons providing information and data to the MS-HIN shall retain a property right in that information or data, but grant to the other participants or subscribers a nonexclusive license to retrieve and use that information or data in accordance with the rules or regulations promulgated by the MS-HIN board and in compliance with the provisions of the Health Insurance Portability and Accountability Act of 1996, Public Law 104-191.

(2) Patients desiring to obtain a copy of their personal medical record or information are to request the copy from the health care provider who is the primary source of the information, and the MS-HIN shall not be required to provide this information directly to the patient.

(3) All processes or software developed, designed or purchased by the MS-HIN shall remain its property subject to use by participants or subscribers in accordance with the rules and regulations promulgated by the MS-HIN board.



§ 41-119-13 - Confidentiality of health care information and data in network [Repealed effective July 1, 2019]

(1) The MS-HIN board shall by rule or regulation ensure that patient specific health information be disclosed only in accordance with the provisions of the Health Insurance Portability and Accountability Act of 1996, Public Law 104-191, which governs the electronic transmission of that information.

(2) Patient specific health information and data of the MS-HIN shall not be subject to the Federal Freedom of Information Act, Mississippi Open Records Act (Section 25-61-1 et seq.) nor to subpoena by any court. That information may only be disclosed by consent of the patient or in accordance with the MS-HIN board's rules, regulations or orders.

(3) Notwithstanding any conflicting statute, court rule or other law, the data in the network shall be confidential and shall not be subject to discovery or introduction into evidence in any civil action. However, information and data otherwise discoverable or admissible from original sources are not to be construed as immune from discovery or use in any civil action merely because they were provided to the MS-HIN.

(4) Submission of information to and use of information by the State Department of Health shall be considered a permitted disclosure for uses and disclosures required by law and for public health activities under the Health Insurance Portability and Accountability Act and the privacy rules promulgated under that act.

(5) Any violation of the rules or regulations regarding access or misuse of the MS-HIN health information or data shall be reported to the Office of the Attorney General, and shall be subject to prosecution and penalties under state or federal law.



§ 41-119-15 - Definitions [Repealed effective July 1, 2019]

For the purposes of this chapter, the following terms shall be defined as provided in this section:

(a) "Electronic health records" or "EHR" means electronically maintained clinical and demographic information, used by a meaningful EHR user.

(b) "Health information technology" or "HIT" means the equipment, software and networks to be used by a meaningful EHR user.

(c) "Acquisition" of HIT systems or other computer or telecommunications equipment or services means the purchase, lease, rental or acquisition in any other manner of HIT systems or any other computer or telecommunications equipment or services used exclusively for HIT.

(d) "Meaningful EHR user" means an eligible professional or eligible hospital that, during the specified reporting period, demonstrates meaningful use of certified EHR technology in a form and manner consistent with certain objectives and measures presented in applicable federal regulations as amended or adopted. These objectives and measures shall include the use of certified EHR.

(e) "Entity" means and includes all the various state agencies, officers, departments, boards, commissions, offices and institutions of the state, but does not include any agency financed entirely by federal funds.



§ 41-119-17 - State agencies required to provide MS-HIN with certain information before acquiring any health information technology [Repealed effective July 1, 2019]

(1) Before the acquisition of any HIT system, an entity shall provide MS-HIN, at a minimum, description, purpose and intent of the proposed service or system, including a description and specifications of the ability to connect to MS-HIN.

(2) Where existing entities can be used to provide the proposed HIT system, in whole or in part, the submission shall include letters of commitment, memoranda of agreements, or other supporting documentation.

(3) The MS-HIN shall review proposals for acquisition of HIT systems for the purposes contained in Section 41-119-7, and provide guidance to entities including collaborative opportunities with MS-HIN members.

(4) Any acquisition of an HIT system that was approved by the Mississippi Department of Technology Services before April 28, 2010, is exempt from the requirements of Section 41-119-15 and this section.



§ 41-119-19 - Legislative Audit Committee to make certain reports regarding development of electronic health information [Repealed effective July 1, 2019]

The Legislative Audit Committee (PEER) shall develop and make a report to the Chairmen of the Senate and House Public Health and Welfare/Medicaid Committees regarding the following electronic health records (EHR) system items:

(a) Evaluate the Request for Proposals (RFP) for the implementation and operations services for the Division of Medicaid and the University Medical Center electronic health records system and e-prescribing system for providers;

(b) Evaluate the proposed expenditures of the Mississippi Division of Medicaid (DOM) and the University Medical Center (UMC) regarding electronic health information;

(c) Evaluate the use of American Recovery and Reinvestment Act (ARRA) funds for electronic health records system implementation in the State of Mississippi; and

(d) Evaluate the progress in implementing the electronic health records system in the State of Mississippi.

The PEER Committee shall make its report on or before December 1, 2014, including any recommendations for legislation.



§ 41-119-21 - Repeal of Sections 41-119-1 through 41-119-21

Sections 41-119-1 through 41-119-21 shall stand repealed on July 1, 2019.






Chapter 121 - REQUIREMENTS FOR ADVERTISEMENTS FOR HEALTH CARE SERVICES

§ 41-121-1 - Title [Repealed effective July 1, 2016]

This chapter shall be known and may be cited as "The Patient's Right to Informed Health Care Choices Act."



§ 41-121-3 - Purpose [Repealed effective July 1, 2016]

The Legislature finds and declares that:

(a) There are a multitude of professional degrees using the term "doctor," including Medical Doctor (M.D.); Doctor of Osteopathic Medicine (D.O.); Doctor of Dental Surgery (D.D.S.); Doctor of Podiatric Medicine (D.P.M.); Doctor of Optometry (O.D.); Doctor of Chiropractic (D.C.); Doctor of Nursing Practice (D.N.P.); Doctor of Pharmacy (Pharm.D.); and other designations which may be used by health care practitioners.

(b) Choosing a health care provider is one of the most important decisions a patient makes, which should be supported by full disclosure from their health care provider. There are differences regarding the training and qualifications required to earn the professional degrees described in and subject to this chapter. These differences often concern the training and skills necessary to correctly detect, diagnose, prevent and treat serious health care conditions.

(c) There is a compelling state interest in patients being promptly and clearly informed of the actual training and qualifications of their health care practitioners who provide health care services. This chapter aims to provide public protection against potentially misleading and deceptive health care advertising that cause patients to have undue expectations regarding their medical treatments and outcomes.



§ 41-121-5 - Definitions [Repealed effective July 1, 2016]

For the purposes of this chapter:

(a) "Advertisement" means any communication or statement, whether printed, electronic or oral, that names the health care practitioner in relation to his or her practice, profession, or institution in which the individual is employed, volunteers or otherwise provides health care services. This includes business cards, letterhead, patient brochures, email, Internet, audio and video, and any other communication or statement used in the course of business or any other definition provided by regulations of the licensing board of proper jurisdiction.

(b) "Deceptive" or "misleading" includes, but is not limited to, any advertisement or affirmative communication or representation that misstates, falsely describes, holds out or falsely details the health care practitioner's profession, skills, training, expertise, education, board certification or licensure as determined by each respective licensing board.

(c) "Health care practitioner" means any person who engages in acts that are the subject of licensure or regulation. Categories of health care practitioner include:

(i) Practitioners of all opathic medicine, signified by the letters "M.D." or the words surgeon, medical doctor, or doctor of medicine by a person licensed to practice medicine and surgery.

(ii) Practitioners of osteopathic medicine, signified by the letters "D.O." or the words surgeon, osteopathic surgeon, osteopath, doctor of osteopathy, or doctor of osteopathic medicine.

(iii) Practitioners of nursing, signified by the letters "D.N.P.," "N.P.," "R.N.," "L.P.N.," "C.R.N.A.," or any other commonly used signifier to denote a doctorate of nursing practice, nurse practitioner, registered nurse, licensed practical nurse, or certified registered nurse anesthetist, respectively, as appropriate to signify the appropriate degree of licensure and degree earned from a regionally accredited institution of higher education in the appropriate field of learning.

(iv) Practitioners of podiatry, signified by the letters "D.P.M." or the words podiatrist, doctor of podiatry, podiatric surgeon, or doctor of podiatric medicine.

(v) Practitioners of chiropractic, signified by the letters "D.C." or the words chiropractor, doctor of chiropractic or chiropractic physician.

(vi) Practitioners of dentistry, signified by the letters "D.D.S." or "D.M.D.," as appropriate, or the words dentist, doctor of dental surgery, or doctor of dental medicine, as appropriate.

(vii) Practitioners of optometry, signified by the letters "O.D." or the words optometrist or doctor of optometry.

(viii) Practitioners of pharmacy, signified by the letters "BSc.Pharm" or "Pharm.D." or the words pharmacists or doctor of pharmacy.

(ix) Physician assistants, signified by the letters "P.A." or the words physician assistant.

(x) Medical assistants, signified by the letters "M.A." or the words medical assistant.

(xi) Practitioners of audiology, signified by the letters "Au.D.," "Sc.D." or "Ph.D.," or the words audiologist or doctor of audiology.

(xii) Psychologists, therapists, speech-language pathologists, counselors, or any other health care practitioner not covered under this section, including, but not limited to, those signified by the letters "Ph.D.," "Ed.D.," "P.T.," "M.P.T." or "Psy.D.," or "Sc.D.," as appropriate to signify the appropriate degree of licensure and degree earned from a regionally accredited institution of higher education in the appropriate field of learning.

(d) "Licensee" means a health care practitioner who holds an active license with the licensing board governing his or her practice in this state.



§ 41-121-7 - Requirements [Repealed effective July 1, 2016]

(1) An advertisement for health care services that names a health care practitioner must identify the type of license held according to the definitions under this chapter. The advertisement shall be free from any and ll deceptive or misleading information.

(2) A health care practitioner providing health care services in this state must conspicuously post in their office and affirmatively communicate the practitioner's specific licensure as defined under this chapter. This shall consist of the following: The health care practitioner shall display in his or her office a writing that clearly identifies the type of license held by the health care practitioner. The writing must be of sufficient size so as to be visible and apparent to all current and prospective patients.

(3) A health care practitioner who practices in more than one (1) office shall be required to comply with these requirements in each practice setting.

(4) Health care practitioners working in nonpatient care settings, and who do not have any direct patient care interactions, are not subject to the provisions of this chapter.



§ 41-121-9 - Violations and enforcement [Repealed effective July 1, 2016]

(1) Failure to comply with any provision under this section shall constitute a violation under this chapter.

(2) Knowingly aiding, assisting, procuring, employing or advising any unlicensed person or entity to practice or engage in acts contrary to the health care practitioner's degree of licensure shall constitute a violation under this chapter.

(3) Delegating or contracting for the performance of health care services by a health care practitioner when the licensee delegating or contracting for performance knows, or has reason to know, the person does not have the required authority under the person's licensure, shall constitute a violation under this chapter.

(4) Violations of this chapter relating to practitioners of pharmacy shall be regulated in accordance with the restrictions on the use of business name for pharmacists in Section 73-21-109.

(5) Each day that this chapter is violated shall constitute a separate offense and shall be punishable as such.

(6) Any health care practitioner who violates any provision under this chapter is guilty of unprofessional conduct and subject to disciplinary action under the appropriate licensure provisions governing the respective health care practitioner.

(7) Any and all fees and other amounts billed to and paid by the patient may be effectively rescinded and refunded. This includes third parties contracted to collect fees on behalf of the health care practitioner, the health care practitioner's employer, or other entity contracting with the health care practitioner as determined by each respective licensing board.

(8) The imposition of professional sanctions, administrative fees or other disciplinary actions shall be publicly reported by the governmental administrative body of proper jurisdiction at its discretion.

(9) Notwithstanding the imposition of any penalty, a professional licensing board or other administrative agency with jurisdiction may seek an injunction or other legal means as appropriate against a person or entity violating this chapter as determined by each respective licensing board.

(10) A licensing board may only enforce violations of this chapter with licensees that are subject to its jurisdiction.



§ 41-121-11 - Repeal of this chapter

Sections 41-121-1 through 41-121-9 shall stand repealed on July 1, 2016.






Chapter 123 - OFFICE OF MISSISSIPPI PHYSICIAN WORKFORCE

§ 41-123-1 - Office of Mississippi Physician Workforce established; purpose, staffing, duties

There is established the Office of Mississippi Physician Workforce within the University of Mississippi Medical Center (UMMC) for the purpose of overseeing the physician workforce development and needs, both in numbers and distribution, of the State of Mississippi. The office shall have a director who must be a physician licensed in the State of Mississippi. In addition, the office shall have a researcher to assist the director in collecting and analyzing data concerning the physician workforce needs of Mississippi and other necessary staff to assist in its work. The office shall have the following duties, at a minimum:

(a) Assessing the current numbers, ages, types of practice, hospital affiliations, and geographic distribution of physicians in each medical specialty in Mississippi;

(b) Assessing the current and future physician workforce needs of the State of Mississippi;

(c) Supporting the creation of Family Medicine residency programs in the State of Mississippi, including the awarding of state financial support for the creation of those programs;

(d) Encouraging the development of an adequate and geographically distributed physician workforce in all specialties for the State of Mississippi with an evolving strategic plan; and

(e) Providing an annual report to the Governor, the Legislature, the State Board of Health, and the Board of Trustees of State Institutions of Higher Learning on the current status of the physician workforce and training programs in Mississippi.



§ 41-123-3 - Mississippi Physician Workforce Advisory Board; composition, appointments, meetings

(1) The Office of Mississippi Physician Workforce shall be administered by UMMC. An advisory board shall be created to assist UMMC in achieving the purpose of this chapter to be known as the "Mississippi Physician Workforce Advisory Board." The advisory board shall be composed of the following members:

(a) The Chairman of the State Board of Health.

(b) The State Health Officer.

(c) Two (2) physicians appointed by and from the membership of the Mississippi State Medical Association for a term of three (3) years. Any member appointed under this paragraph may be reappointed for two (2) additional terms.

(d) Two (2) physicians appointed by and from the membership of the Mississippi Academy of Family Physicians for a term of three (3) years. Any member appointed under this paragraph may be reappointed for two (2) additional terms.

(e) One (1) physician appointed by and from the membership of each of the following organizations, whose terms shall be for three (3) years and who may be reappointed for two (2) additional terms:

(i) Mississippi Osteopathic Medical Association;

(ii) Mississippi Chapter, American College of Physicians;

(iii) Mississippi Chapter, American Academy of Pediatrics;

(iv) Mississippi Chapter, American College of OB-GYN; and

(v) Mississippi Medical and Surgical Association.

(f) Two (2) physician designees of the Dean of the University of Mississippi School of Medicine, who will serve at the will and pleasure of the dean. One (1) of the members appointed under this paragraph must be responsible for Graduate Medical Education at the University of Mississippi School of Medicine.

(g) The Chair of the Department of Family Medicine at the University of Mississippi School of Medicine.

(h) A member of the State Board of Medical Licensure, who will serve at the will and pleasure of that board.

(i) One (1) physician designee of the Dean of the William Carey School of Medicine, who will serve at the will and pleasure of the dean.

(j) One (1) representative of the Mississippi Economic Council appointed by the president of the council, and who will serve at the will and pleasure of the president.

(k) One (1) representative of the Mississippi Development Authority appointed by the executive director of the authority, who will serve at the will and pleasure of the executive director.

(l) One (1) representative of the Mississippi Hospital Association, who will serve at the will and pleasure of the association.

(m) Two (2) representatives of the Mississippi Primary Health Care Association, who will serve at the will and pleasure of the association.

(2) Vacancies on the advisory board must be filled in a manner consistent with the original appointments.

(3) All appointments to the advisory board must be made no later than July 10, 2012. After a majority of the members are appointed, the advisory board shall meet on a date mutually agreed upon by a majority of the members for the purposes of organizing the advisory board and establishing rules for transacting its business. A majority of the members of the advisory board shall constitute a quorum at all advisory board meetings. An affirmative vote of a majority of the members present and voting shall be required in the making recommendations by the advisory board. At the organizational meeting, the advisory board shall elect a chair and vice chair from the members appointed according to paragraphs (a) through (l) of subsection (1). The chair shall serve for a term of two (2) years, upon the expiration of which the vice chair shall assume the office of chair.

(4) After the organizational meeting, the advisory board shall hold no less than two (2) meetings annually.

(5) The advisory board may form an executive committee for the purpose of transacting business that must be conducted before the next regularly scheduled meeting of the advisory board. All actions taken by the executive committee must be ratified by the advisory board at its next regularly scheduled meeting.

(6) Members of the advisory board shall serve without compensation, but may be reimbursed, subject to the availability of funding, for mileage and actual and necessary expenses incurred in attending meetings of the advisory board.

(7) The advisory board shall be housed at the University of Mississippi Medical Center.



§ 41-123-5 - Powers and duties of Office of Mississippi Physician Workforce.

The Office of Mississippi Physician Workforce shall have the following powers and duties, at a minimum:

(a) Developing the administrative policy for the advisory board and the Office of Mississippi Physician Workforce;

(b) Developing and implementing strategies and activities for the office and for the implementation of an evolving strategic plan to provide for the physician workforce needs of Mississippi. In developing these strategies, the Office of Mississippi Physician Workforce and the advisory board shall seek the input of various organizations and entities including the Mississippi State Medical Association, the Mississippi Academy of Family Physicians, the Mississippi Chapters of the American College of Physicians, American Academy of Pediatrics, and American College of OB-GYN, the Mississippi Medical and Surgical Association, and the Mississippi Osteopathic Medicine Association;

(c) Establishing a budget to support the activities of the office and periodically reviewing and if appropriate, revising, that budget to meet its mission;

(d) Selecting, hiring and supervising the Director of the Office of Mississippi Physician Workforce;

(e) Reviewing the activities of the office and guiding the office in accomplishing the strategic goal of providing Mississippi's physician workforce needs.



§ 41-123-7 - Policies and procedures for awarding state financial support for creation of family medicine residency programs

(1) The advisory board shall recommend policies and procedures for the awarding of state funding that creates the desired number of accredited Family Medicine residency programs that will accept both M.D. and D.O. students needed in the State of Mississippi.

(2) The UMMC with the input of the advisory board shall have the authority to award financial support, from funds specifically appropriated for that purpose by the Legislature, of up to Three Million Dollars ($ 3,000,000.00) distributed over three (3) years to any hospital or entity with demonstrated commitment and resources, as determined by UMMC with input from the advisory board, to establish and operate an accredited Family Medicine residency program qualifying under subsection (1) of this section. The funds will be dispersed at the determination of the UMMC, with input from the advisory board, and may include start-up funding for residency programs.

(3) Each applicant for state financial support for creation of a Family Medicine residency program as authorized under this section must submit an application to the UMMC that conforms to requirements established by this chapter, and UMMC with input from the advisory board.

(4) In selecting recipients for state financial support authorized under this section, the UMMC may use its discretion to award funding based on geographic needs and the future success of a Family Medicine residency program.

(5) An applicant for state financial support for creation of a Family Medicine residency program may receive funding only upon approval of UMMC with input from the advisory board.



§ 41-123-9 - Adherence by recipient to policies and practices to continue receiving state financial support; authorized uses of financial support

(1) Hospitals, other entities and/or residency programs must adhere to the policies and practices as stipulated by the Office of Mississippi Physician Workforce to continue receiving state financial support under this chapter.

(2) Hospitals, other entities and/or residency programs may receive state financial support that may be provided by the Office of Mississippi Physician Workforce pursuant to this chapter. Any financial support awarded by the Office of Mississippi Physician Workforce must be used for only the creation of a residency or for residency operational expenses, or the recipient will be liable for repayment of any financial support received under this chapter.



§ 41-123-11 - Family residency programs established with state financial support to accept students from accredited medical and osteopathic schools

Any Family Medicine residency program established with state financial support must be capable of accepting students from both medical and osteopathic schools that are accredited by the Liaison Committee on Medical Education (LCME) or the American Osteopathic Association (AOA).



§ 41-123-13 - Funding for operation of Office of Mississippi Physician Workforce

Funding for the operation of the Office of Mississippi Physician Workforce and the Mississippi Physician Workforce Advisory Board, including the salary of the director of the office and all necessary staff, shall be paid from funds specifically appropriated for that purpose by the Legislature.






Chapter 125 - PRESCRIBED PEDIATRIC EXTENDED CARE CENTERS (PPEC)

§ 41-125-1 - Legislative intent

It is the intent of the Legislature to develop, establish, and enforce licensure and basic standards for prescribed pediatric extended care centers in order to assure that the centers provide the necessary family-centered medical, developmental, physiological, nutritional, psychosocial and family training services.



§ 41-125-3 - Definitions

As used in this chapter, the following terms shall be defined as provided in this section:

(a) "Prescribed pediatric extended care center" or "PPEC center" means any building or buildings, or other place, whether operated for profit or not, which undertakes through its ownership or management to provide basic nonresidential services to three (3) or more medically dependent or technologically dependent children who are not related to the owner or operator by blood, marriage or adoption and who require such services. Infants and children considered for admission to a PPEC center must have complex medical conditions that require continual care. Prerequisites for admission are a prescription from the child's attending physician and consent of a parent or guardian.

(b) "Licensing agency" means the State Department of Health.

(c) "Basic services" include, but are not limited to, development, implementation and monitoring of a comprehensive protocol of care, developed in conjunction with the parent or guardian, which specifies the medical, nursing, psychosocial and developmental therapies required by the medically dependent or technologically dependent child served as well as the caregiver training needs of the child's legal guardian.

(d) "Owner or operator" means a licensee.

(e) "Medical records" means medical records maintained in accordance with accepted professional standards and practices as specified in the rules implementing this chapter.

(f) "Medically dependent or technologically dependent child" means a child who because of a medical condition requires continuous therapeutic interventions or skilled nursing supervision which must be prescribed by a licensed physician and administered by, or under the direct supervision of, a licensed registered nurse.

(g) "Supportive services or contracted services" include, but are not limited to, speech therapy, occupational therapy, physical therapy, social work, developmental, child life and psychological services.



§ 41-125-5 - PPEC centers to be licensed; exemptions

(1) The licensing agency shall license and regulate all PPEC centers in the state that are not exempt under subsection (2) of this section. A license issued by the department is required for the operation of a PPEC center in this state.

(2) A facility, institution or other place operated by the federal government or any agency of the federal government is exempt from the provisions of this chapter.



§ 41-125-7 - Separate licenses required; fee; exemption

(1) Separate licenses are required for PPEC centers maintained on separate premises, even though they are operated under the same management. Separate licenses are not required for separate buildings on the same grounds.

(2) An applicant or licensee shall pay a fee for each license application and annual license renewal under this chapter and applicable rules. The amount of the fee shall be Twenty Dollars ($ 20.00) for each licensed bed in the PPEC, with a minimum fee of Five Hundred Dollars ($ 500.00) and a maximum fee of Five Thousand Dollars ($ 5,000.00).

(3) County-operated or municipally operated PPEC centers applying for licensure under this chapter are exempt from the payment of license fees.



§ 41-125-9 - Application for license; zoning

In addition to any other information in the application that is required by the licensing agency, the application must contain the location of the facility for which a license is sought and documentation, signed by the appropriate local government official, which states that the applicant has met local zoning requirements.



§ 41-125-11 - Background screening

The licensing agency shall require criminal record background screening and fingerprinting for personnel by the Mississippi Department of Public Safety.



§ 41-125-13 - Denial, suspension, revocation of licensure; administrative fines; grounds

(1) The licensing agency may deny, revoke, and suspend a license and impose an administrative fine as provided in Section 41-125-15 for the violation of any provision of this chapter, or applicable rules.

(2) Any of the following actions by a PPEC center or its employee is grounds for action by the licensing agency against a PPEC center or its employee:

(a) An intentional or negligent act materially affecting the health or safety of children in the PPEC center.

(b) A violation of the provisions of this chapter, or applicable rules.

(c) Multiple and repeated violations of this chapter or of minimum standards or rules adopted under this chapter.



§ 41-125-15 - Administrative fines; corrective action plans

(1) (a) If the licensing agency determines that a PPEC center is not in compliance with this chapter, or applicable rules, the licensing agency may request that the PPEC center submit a corrective action plan that demonstrates a good-faith effort to remedy each violation by a specific date, subject to the approval of the licensing agency.

(b) The licensing agency may fine a PPEC center or employee found in violation of this chapter, or applicable rules, in an amount not to exceed Five Hundred Dollars ($ 500.00) for each violation. Such fine may not exceed Five Thousand Dollars ($ 5,000.00) in the aggregate.

(c) The failure to correct a violation by the date set by the licensing agency, or the failure to comply with an approved corrective action plan, is a separate violation for each day that the failure continues, unless the licensing agency approves an extension to a specific date.

(2) In determining if a fine is to be imposed and in fixing the amount of any fine, the licensing agency shall consider the following factors:

(a) The gravity of the violation, including the probability that death or serious physical or emotional harm to a child will result or has resulted, the severity of the actual or potential harm, and the extent to which the provisions of the applicable statutes or rules were violated.

(b) Actions taken by the owner or operator to correct violations.

(c) Any previous violations.

(d) The financial benefit to the PPEC center of committing or continuing the violation.



§ 41-125-17 - Closing of a PPEC center

Whenever a PPEC center voluntarily discontinues operation, it shall, at least thirty (30) days before the discontinuance of operation, inform each child's legal guardian of the fact and the proposed time of the discontinuance.



§ 41-125-19 - Rules establishing standards

(1) To carry out the intention of the Legislature to provide safe and sanitary facilities and healthful programs, the licensing agency shall adopt and publish rules to implement the provisions of this chapter, which shall include reasonable and fair standards. Any conflict between these standards and those that may be set forth in local, county or city ordinances shall be resolved in favor of those having statewide effect. Those standards shall relate to:

(a) The assurance that PPEC services are family centered and provide individualized medical, developmental and family training services.

(b) The maintenance of PPEC centers, based upon the size of the structure and number of children, relating to plumbing, heating, lighting, ventilation and other building conditions, including adequate space, which will ensure the health, safety, comfort and protection from fire of the children served.

(c) The appropriate provisions of the most recent edition of the "Life Safety Code" shall be applied.

(d) The number and qualifications of all personnel who have responsibility for the care of the children served.

(e) All sanitary conditions within the PPEC center and its surroundings, including water supply, sewage disposal, food handling and general hygiene, and maintenance thereof, which will ensure the health and comfort of children served.

(f) Programs and basic services promoting and maintaining the health and development of the children served and meeting the training needs of the children's parents or legal guardians.

(g) Supportive, contracted, other operational and transportation services.

(h) Maintenance of appropriate medical records, data and information relative to the children and programs. Those records shall be maintained in the facility for inspection by the agency.

(2) The licensing agency shall adopt rules to ensure that:

(a) No child attends a PPEC center for more than twelve (12) hours within a twenty-four-hour period.

(b) No PPEC center provides services other than those provided to medically or technologically dependent children.



§ 41-125-21 - Construction and renovation; requirements

The requirements for the construction or renovation of a PPEC center shall comply with:

(a) All state and local requirements pertaining to building construction standards, including plumbing, electrical code, glass, manufactured buildings, accessibility for the physically disabled;

(b) The minimum standards for physical facilities in the Mississippi Child Care Standards; and

(c) The standards or rules adopted under this chapter.



§ 41-125-23 - Penalty for violation

Any person who violates any provisions of this chapter is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than Ten Thousand Dollars ($ 10,000.00). Each day of continuing violation is a separate offense.






Chapter 127 - TELEMEDICINE SERVICES

§ 41-127-1 - Licensed health care practitioners authorized to provide health care services via electronic means; standards of practice

Subject to the limitations of the license under which the individual is practicing, a health care practitioner licensed in this state may prescribe, dispense, or administer drugs or medical supplies, or otherwise provide treatment recommendations to a patient after having performed an appropriate examination of the patient either in person or by the use of instrumentation and diagnostic equipment through which images and medical records may be transmitted electronically. Treatment recommendations made via electronic means, including issuing a prescription via electronic means, shall be held to the same standards of appropriate practice as those in traditional provider-patient settings.






Chapter 129 - UMBILICAL CORD BLOOD BANKING PROGRAM ACT

§ 41-129-1 - Umbilical cord blood banking program established; duties of State Department of Health; funding

(1) Short title. This section shall be known and may be cited as "The Umbilical Cord Blood Banking Program Act."

(2) (a) Umbilical Cord Blood Banking Program; establishment; duties of the State Department of Health; funding. The Umbilical Cord Blood Banking Awareness Program is established and the State Department of Health is authorized to promote public awareness of the potential benefits of cord blood banking.

(b) The department shall:

(i) Develop a public education and outreach campaign via written materials, brochures, the Internet, and public service announcements to promote cord blood banking awareness and the benefits of cord blood banking.

(ii) Develop educational materials and brochures which shall be made available to health care practitioners, including obstetricians, gynecologists and pediatricians, health maintenance organizations, hospitals, walk-in medical centers, mobile care units, surgical centers, urgent care centers, and clinics and organizations serving pregnant women.

(iii) Promote professional education programs for health care providers on the benefits of cord blood banking.

(iv) Promulgate rules and regulations necessary to implement the provisions of this act in accordance with the Administrative Procedures Act.

(3) The State Department of Health shall accept and expend any grants, awards or other funds as may be made available for the purposes of this section. Subject to an appropriation from the Legislature, the department shall implement the provisions of this section.

(4) The State Department of Health is prohibited from using the Umbilical Cord Blood Banking Program for cloning or DNA research purposes.

(5) Cord blood banks may prepare and provide brochures and other written materials for distribution to promote cord blood banking awareness and the benefits of cord blood banking, if the brochures and materials are first approved by the State Department of Health.









Title 43 - PUBLIC WELFARE

Chapter 1 - DEPARTMENT OF HUMAN SERVICES AND COUNTY DEPARTMENTS OF PUBLIC WELFARE

IN GENERAL

§ 43-1-1 - Department of Human Services to be State Department of Public Welfare [Repealed effective July 1, 2015]

(1) The Department of Human Services shall be the State Department of Public Welfare and shall retain all powers and duties as granted to the State Department of Public Welfare. Wherever the term "State Department of Public Welfare" or "State Board of Public Welfare" appears in any law, the same shall mean the Department of Human Services. The Executive Director of Human Services may assign to the appropriate offices such powers and duties deemed appropriate to carry out the lawful functions of the department.

(2) This section shall stand repealed on July 1, 2015.



§ 43-1-2 - Mississippi Department of Human Services; Executive Director of Human Services; Joint Oversight Committee; powers of executive director; structure of department [Repealed effective July 1, 2015]

(1) There is created the Mississippi Department of Human Services, whose offices shall be located in Jackson, Mississippi, and which shall be under the policy direction of the Governor.

(2) The chief administrative officer of the department shall be the Executive Director of Human Services. The Governor shall appoint the Executive Director of Human Services with the advice and consent of the Senate, and he shall serve at the will and pleasure of the Governor, and until his successor is appointed and qualified. The Executive Director of Human Services shall possess the following qualifications:

(a) A bachelor's degree from an accredited institution of higher learning and ten (10) years' experience in management, public administration, finance or accounting; or

(b) A master's or doctoral degree from an accredited institution of higher learning and five (5) years' experience in management, public administration, finance or accounting.

Those qualifications shall be certified by the State Personnel Board.

(3) There shall be a Joint Oversight Committee of the Department of Human Services composed of the respective chairmen of the Senate Public Health and Welfare Committee, the Senate Appropriations Committee, the House Public Health and Human Services Committee and the House Appropriations Committee, three (3) members of the Senate appointed by the Lieutenant Governor to serve at the will and pleasure of the Lieutenant Governor, and three (3) members of the House of Representatives appointed by the Speaker of the House to serve at the will and pleasure of the Speaker. The chairmanship of the committee shall alternate for twelve-month periods between the Senate members and the House members, on May 1 of each year, with the Chairman of the Senate Public Health and Welfare Committee serving as chairman beginning in even-numbered years, and the Chairman of the House Public Health and Human Services Committee serving as chairman beginning in odd-numbered years. The committee shall meet once each quarter, or upon the call of the chairman at such times as he deems necessary or advisable, and may make recommendations to the Legislature pertaining to any matter within the jurisdiction of the Mississippi Department of Human Services. The appointing authorities may designate an alternate member from their respective houses to serve when the regular designee is unable to attend such meetings of the oversight committee. For attending meetings of the oversight committee, such legislators shall receive per diem and expenses which shall be paid from the contingent expense funds of their respective houses in the same amounts as provided for committee meetings when the Legislature is not in session; however, no per diem and expenses for attending meetings of the committee will be paid while the Legislature is in session. No per diem and expenses will be paid except for attending meetings of the oversight committee without prior approval of the proper committee in their respective houses.

(4) The Department of Human Services shall provide the services authorized by law to every individual determined to be eligible therefor, and in carrying out the purposes of the department, the executive director is authorized:

(a) To formulate the policy of the department regarding human services within the jurisdiction of the department;

(b) To adopt, modify, repeal and promulgate, after due notice and hearing, and where not otherwise prohibited by federal or state law, to make exceptions to and grant exemptions and variances from, and to enforce rules and regulations implementing or effectuating the powers and duties of the department under any and all statutes within the department's jurisdiction, all of which shall be binding upon the county departments of human services;

(c) To apply for, receive and expend any federal or state funds or contributions, gifts, devises, bequests or funds from any other source;

(d) Except as limited by Section 43-1-3, to enter into and execute contracts, grants and cooperative agreements with any federal or state agency or subdivision thereof, or any public or private institution located inside or outside the State of Mississippi, or any person, corporation or association in connection with carrying out the programs of the department; and

(e) To discharge such other duties, responsibilities and powers as are necessary to implement the programs of the department.

(5) The executive director shall establish the organizational structure of the Mississippi Department of Human Services which shall include the creation of any units necessary to implement the duties assigned to the department and consistent with specific requirements of law, including, but not limited to:

(a) Office of Family Children's Services;

(b) Office of Youth Services;

(c) Office of Economic Assistance;

(d) Office of Child Support Enforcement; or

(e) Office of Field Operations to administer any state or county level programs under the purview of the Mississippi Department of Human Services, with the exception of programs which fall under paragraphs (a) and (b) above.

(6) The Executive Director of Human Services shall appoint heads of offices, bureaus and divisions, as defined in Section 7-17-11, who shall serve at the pleasure of the executive director. The salary and compensation of such office, bureau and division heads shall be subject to the rules and regulations adopted and promulgated by the State Personnel Board as created under Section 25-9-101 et seq. The executive director shall have the authority to organize offices as deemed appropriate to carry out the responsibilities of the department. The organization charts of the department shall be presented annually with the budget request of the Governor for review by the Legislature.

(7) This section shall stand repealed on July 1, 2015.



§ 43-1-3 - Delegation, privatization, or contracting with private entity for operation of office, bureau or division of department prohibited; contracts for improvement of performance or efficiency of services authorized [Repealed effective July 1, 2015]

Notwithstanding the authority granted under subsection (4)(d) of Section 43-1-2, the Department of Human Services or the Executive Director of Human Services shall not be authorized to delegate, privatize or otherwise enter into a contract with a private entity for the operation of any office, bureau or division of the department, as defined in Section 7-17-11, without specific authority to do so by general act of the Legislature. However, nothing in this section shall be construed to invalidate (i) any contract of the department that is in place and operational before January 1, 1994; or (ii) the continued renewal of any such contract with the same entity upon the expiration of the contract; or (iii) the execution of a contract with another legal entity as a replacement of any such contract that is expiring, provided that the replacement contract is substantially the same as the expiring contract. Nothing in this section shall prohibit the Department of Human Services or the Executive Director of Human Services from entering into any contract with vendors or contractors intended to improve performance, reduce costs or increase efficiency, so long as the contract remains under the supervision or control of an office, bureau or division of the department, and provided that no county office of the department may be closed unless the Legislature specifically authorizes its closure in advance of the closure.

This section shall stand repealed on July 1, 2015.



§ 43-1-4 - Powers and duties of department

The Department of Human Services shall have the following powers and duties:

(a) To provide basic services and assistance statewide to needy and disadvantaged individuals and families.

(b) To promote integration of the many services and programs within its jurisdiction at the client level thus improving the efficiency and effectiveness of service delivery and providing easier access to clients.

(c) To develop a statewide comprehensive service delivery plan in coordination with the Board of Health, the Board of Mental Health, and the Department of Finance and Administration. Such plan shall be developed and presented to the Governor by January 1, 1990.

(d) To employ personnel and expend funds appropriated to the department to carry out the duties and responsibilities assigned to the department by law.

(e) To fingerprint and perform a criminal history record check on every employee or volunteer (i) who has direct access to clients of the department who are children or vulnerable adults, or (ii) who is in a position of fiduciary responsibility. Every such employee and volunteer shall provide a valid current social security number and or driver's license number which shall be furnished to conduct the criminal history record check. If no disqualifying record is identified at the state level, fingerprints shall be forwarded to the Federal Bureau of Investigation for a national criminal history record check.



§ 43-1-5 - Duties of department [Repealed effective July 1, 2015]

It shall be the duty of the Department of Human Services to:

(1) Establish and maintain programs not inconsistent with the terms of this chapter and the rules, regulations and policies of the Department of Human Services, and publish the rules and regulations of the department pertaining to such programs.

(2) Make such reports in such form and containing such information as the federal government may, from time to time, require, and comply with such provisions as the federal government may, from time to time, find necessary to assure the correctness and verification of such reports.

(3) Within ninety (90) days after the end of each fiscal year, and at each regular session of the Legislature, make and publish one (1) report to the Governor and to the Legislature, showing for the period of time covered, in each county and for the state as a whole:

(a) The total number of recipients;

(b) The total amount paid to them in cash;

(c) The maximum and the minimum amount paid to any recipients in any one (1) month;

(d) The total number of applications;

(e) The number granted;

(f) The number denied;

(g) The number cancelled;

(h) The amount expended for administration of the provisions of this chapter;

(i) The amount of money received from the federal government, if any;

(j) The amount of money received from recipients of assistance and from their estates and the disposition of same;

(k) Such other information and recommendations as the Governor may require or the department shall deem advisable;

(l) The number of state-owned automobiles purchased and operated during the year by the department, the number purchased and operated out of funds appropriated by the Legislature, the number purchased and operated out of any other public funds, the miles traveled per automobile, the total miles traveled, the average cost per mile and depreciation estimate on each automobile;

(m) The cost per mile and total number of miles traveled by department employees in privately owned automobiles, for which reimbursement is made out of state funds;

(n) Each association, convention or meeting attended by any department employees, the purposes thereof, the names of the employees attending and the total cost to the state of such convention, association or meeting;

(o) How the money appropriated to the institutions under the jurisdiction of the department has been expended during the preceding year, beginning and ending with the fiscal year of each institution, exhibiting the salaries paid to officers and employees of the institutions, and each and every item of receipt and expenditure;

(p) The activities of each office within the Department of Human Services and recommendations for improvement of the services to be performed by each division.

Each report shall be balanced and shall begin with the balance at the end of the preceding fiscal year, and if any property belonging to the state or the institution is used for profit, such report shall show the expenses incurred in managing the property and the amount received from the same. Such reports shall also show a summary of the gross receipts and gross disbursements for each fiscal year and shall show the money on hand at the beginning of the fiscal period of each division and institution of the department.

This section shall stand repealed on July 1, 2015.



§ 43-1-7 - Family resource centers; information campaign for low income individuals; telephone hotline for reporting welfare fraud

(1) The Department of Human Services may establish family resource centers to help families who are receiving or are eligible to receive assistance from government agencies to facilitate their access to services and resources that will lead to increased family independence.

(2) The department shall carry out an intense public information campaign to inform low-income workers, and especially public assistance recipients, of the availability of and application rules for the federal Earned Income Tax Credit (EITC), in order to maximize the refund of federal income tax withheld from those persons. The information campaign shall include publishing and circulating bulletins or notices to recipients of Temporary Assistance for Needy Families (TANF) benefits and other public assistance that publicize and explain the EITC and the criteria for family eligibility for the EITC. The department also shall carry out an intense information campaign to inform employers of the availability of and the criteria for eligibility for the Work Opportunity Tax Credit (WOTC), which offers employers a credit against their federal tax liability for hiring people from certain target groups, including TANF recipients, and to inform employers of the availability of and the criteria for eligibility for the state income tax credit for employers who hire persons receiving TANF benefits as authorized under Section 27-7-22.1.

(3) The department shall establish and maintain a statewide incoming wide area telephone service hot line for the purpose of reporting suspected cases of welfare eligibility fraud, food stamp fraud and Medicaid fraud. The department is authorized, subject to the extent of appropriations available, to offer financial incentives to individuals for reporting such suspected cases of public assistance fraud.

(4) Any applicant for or recipient of TANF benefits or Food Stamps shall be required to agree that, as a condition of eligibility for those benefits, the person will cooperate with the department in determining paternity for the purposes of enforcing child support obligations. The department shall utilize methods and procedures provided for by state or federal law in determining paternity and enforcing child support obligations.



§ 43-1-9 - County department of public welfare

There shall be created in each county of the state a county department of public welfare which shall consist of a county director of public welfare, and such other personnel as may be necessary for the efficient performance of the duties of the county department. It shall be the duty of the board of supervisors of each county to provide office space for the county department.

County director. The commissioner shall designate, in accordance with the rules and regulations of the State Personnel Board, with the approval of the Governor, a county director of public welfare who shall serve as the executive and administrative officer of the county department and shall be responsible to the state department for its management. Such director shall be a resident citizen of the county and shall not hold any political office of the state, county, municipality or subdivision thereof. However, in cases of emergency, the commissioner may appoint a director of public welfare who is a nonresident of such county, to serve during the period of emergency only.

The county department of public welfare shall administer within the county all forms of public assistance and welfare services. The county department shall comply with such regulations and submit such reports as may be established or required by the state department. Subject to the approval of the state department, the county department may cooperate with other departments, agencies and institutions, state and local, when so requested, in performing services in conformity with the provisions of this chapter.

In counties having two (2) judicial districts, the state commissioner of public welfare may create and establish in each of the judicial districts a separate county department of public welfare which shall consist of a director of public welfare and such other personnel as may be necessary for the efficient performance of the duties of the department thus established. In such cases the two (2) departments so established shall be dealt with as though each is a separate and distinct county department of public welfare, and each of the departments and each of the directors shall operate and have jurisdiction coextensive with the boundaries of the judicial district in which it is established; and, also, in such cases the words "county" and "director of public welfare" when used in this chapter shall, where applicable, mean each judicial district, and the director of public welfare appointed therefor; and where the board of supervisors is authorized to appropriate funds or provide office space or like assistance for one (1) county welfare department or director, such board may, as the case may be, appropriate the amount specified by law or render the assistance required by law to each of the departments or directors. Provided, however, that the commissioner of public welfare shall not create and establish a separate county department of public welfare pursuant to this paragraph in any county in which such separate county department of public welfare is not in existence on January 1, 1983. Provided further, that in any county having two (2) county departments of public welfare on January 1, 1983, but only one (1) county director of public welfare on said date, the commissioner of public welfare shall not authorize and establish the second position of county director of public welfare in such county.

In any county not having two (2) judicial districts which is greater than fifty (50) miles in length, the commissioner of public welfare may establish one (1) branch office of the county department of public welfare which shall be staffed with existing employees and administrative staff of such county department for not less than four (4) days per week.



§ 43-1-11 - Expenses of county welfare office

The boards of supervisors of the various counties of this state are hereby authorized and empowered, in their discretion, to expend and appropriate such sums as they deem necessary out of any available county funds for the purpose of providing office space for the local county department of public welfare. This includes, but is not limited to, adequate office space for the efficient conduct of business, as well as providing for payment of electricity, water, gas, maintenance and repair of the building, and janitorial services and supplies.



§ 43-1-12 - Expenditure of municipal or county funds to support public welfare programs

The governing authority of any municipality or county in this state is authorized and empowered, in its discretion, to expend such funds as it deems necessary and desirable, from any available funds of the municipality or county, to: (a) match any state, federal or private funds available for any program administered by the State Department of Public Welfare or the county departments of public welfare in this state; and/or (b) make a voluntary contribution to any such program.



§ 43-1-13 - Political activity

(1) Except as otherwise provided in subsection (2) of this section, it shall be unlawful for a commissioner or any other employee of the state or county welfare departments to take an active part in any partisan political campaign. For violation of this provision the offending party shall be removed from office and in addition thereto, upon conviction, shall be guilty of a misdemeanor, subject to a fine of not more than Two Hundred Dollars ($ 200.00).

(2) This section shall not preclude an individual from seeking elective office where the office sought is nonpartisan and is not within the judicial branch of government.



§ 43-1-15 - Office of State Department

The state capitol commission shall furnish office space for the State Department in the city of Jackson and is authorized to rent suitable quarters in the city in the event there is not sufficient room in one of the state houses. In case it is necessary to rent such quarters, the cost of such rental, janitorial service, fuel and janitor's supplies shall not be counted in determining the administrative cost limitation of Section 43-9-37, Mississippi Code of 1972.



§ 43-1-17 - Cooperation with the federal government

The state department of public welfare shall cooperate with the federal government, its agencies and instrumentalities, in carrying out the provisions of any federal acts concerning public welfare, and in other matters of mutual concern pertaining to public welfare, including the adoption of such methods of administration as are found by the federal government to be necessary for the efficient operation of plans for public assistance and welfare services in accordance with the provisions of the federal Social Security Act, as amended. It shall also cooperate with other departments, agencies and institutions, federal, state and local or private, when so requested, in performing services in conformity with the provisions of this chapter and Chapter 9 of this title.



§ 43-1-19 - Disclosure of records of disbursement and payment of public assistance governed by federal regulations; penalty for violation

(1) The records of the disbursement of funds or payments to recipients of any and all assistance under programs administered by the state or county departments of human services showing the names of the recipients and the amount of the individual assistance checks shall only be disclosed pursuant to federal regulations regarding disclosure of information for Temporary Assistance for Needy Families (TANF) and Food Stamp Act programs, and federal laws regarding use of electronically exchanged data.

(2) Any person, firm, corporation, association or agency who or which shall violate any of the provisions of this section shall be guilty of a misdemeanor and, upon conviction, shall be subject to a fine of not less than One Hundred Dollars ($ 100.00) nor more than Five Thousand Dollars ($ 5,000.00), or by imprisonment in the county jail for not more than ninety (90) days, or by both such fine and imprisonment in the discretion of the court.



§ 43-1-21 - Disposal of abandoned applications, closed case files, and the like

The state board of public welfare may, in its discretion, destroy or cause to be destroyed, or otherwise disposed of, any and all abandoned applications, closed case files, communications, information, memoranda, records, reports, paid checks, and files, in the office of the state department of public welfare when and as they become three (3) or more completed fiscal years old and which, in the opinion of the state board of public welfare, are no longer useful or necessary.



§ 43-1-23 - Fraud investigation unit; duties; staff; assistance from and to other agencies; issuance of subpoenas

(1) There is created within the State Department of Human Services a separate administrative unit to be known as the "Fraud Investigation Unit." The Fraud Investigation Unit shall be headed by a director appointed by the Executive Director of the department. The Director of the Fraud Investigation Unit shall be a person who is knowledgeable in the programs administered by the department. The Fraud Investigation Unit shall be responsible for:

(a) Conducting investigations for the purpose of aiding the department in the detection of and verification of the perpetration of fraud or abuse of any program by any client, any vendor of services with whom the department has contracted or any employee of the department, and for the aiding of the department in the recoupment of any funds owed to the department as a result of fraud or abuse;

(b) The notification and forwarding of any information relevant to possible criminal violations to the appropriate prosecuting authority and assisting in the prosecution of any case referred to a prosecutor, if requested; and

(c) Such other duties as prescribed in regulations of the department.

(2) The Fraud Investigation Unit is authorized to employ such other investigative, technical, secretarial and support staff as may be necessary.

(3) In order to carry out the responsibilities of the Fraud Investigation Unit, the investigators may request and receive assistance from all state and local agencies, boards, commissions, and bureaus including, without limitation, the State Tax Commission, the Department of Public Safety, and all public and private agencies maintaining data banks, criminal or other records that would enable the investigators to make verification of fraud or abuse in violation of state or federal statutes. All records and information shall be confidential and shall be available only to the Fraud Investigation Unit, district or county attorneys, the Attorney General, and courts having jurisdiction in criminal proceedings.

(4) The department is authorized to enter into contracts with other agencies administering aid or benefits or services under any state or federally funded assistance program which need the assistance of the department's Fraud Investigation Unit.

(5) To accomplish the objectives and to carry out the duties prescribed in this section, the executive director, or his designee, in addition to the powers conferred by this section, may issue subpoenas with the approval of, and returnable to, a judge of the circuit, county or chancery court, in termtime or in vacation, to examine the records, documents or other evidence of persons, firms, corporations or any other entities insofar as such records, documents or other evidence relate to dealings material to an investigation.



§ 43-1-25 - Assistant prosecutors for prosecution of fraud in connection with assistance programs; investigation and prosecution costs to be subsidized

All political subdivisions of the state, or combinations of political subdivisions, are authorized to employ assistant prosecutors to prosecute for the crimes under Section 97-19-71 and the state department of public welfare is authorized to contract with any political subdivision to subsidize payment for the reasonable and necessary cost of prosecutions and investigations in any program where federal matching funds are available.



§ 43-1-27 - Action maintainable by department of public welfare to recover benefits wrongfully obtained; attorney's fees; evidence

(1) Any sums paid to or on behalf of any person, entity or subgrantee or the value of any aid or benefit or services obtained or received under any state or federally funded assistance program as a result of any false statement, misrepresentation, concealment of a material fact, failure to disclose assets, or by whatever means, becomes a debt due to the state department of public welfare. The amount of value of any assistance shall be recoverable from the recipient or his estate in a civil action brought in the name of the state department of public welfare pursuant to this section. In the event such action is brought, the department shall be entitled to recover, in addition to the amount of assistance, a reasonable amount of attorney's fees and its cost incurred therein. Where an attorney from the county attorney's office represents the department in such action, the attorney's fee awarded shall be for the use and benefit of that particular office and shall be forwarded to that office upon receipt by the department.

(2) In any civil action for the recovery of the amount of value of any aid or benefits or services improperly paid to the recipient, proof that a conviction or guilty plea on a misdemeanor or felony charge under Section 97-19-71 shall be deemed prima facie evidence that such assistance was improperly obtained under the provision of this section.

(3) Repayment of the assistance improperly obtained pursuant to this section shall not constitute a defense to or ground of dismissal of criminal charges brought under Section 97-19-71.

For purposes of this and other related sections, any food stamp and coupons issued under a food stamp plan administered by the state department of public welfare shall conclusively be the property of the State of Mississippi.



§ 43-1-28 - Online electronic benefit transfer (EBT) system for food stamps; pilot project; federal approval and funding

(1) The Department of Human Services shall develop an online electronic benefit transfer (EBT) system for the food stamp program in Mississippi as an alternative to issuing food stamp coupons. The EBT system developed by the department under this section shall (a) provide that food stamp benefits are stored in and issued from a central computer data base and are electronically accessed by households at the point of sale through the use of reusable magnetic-stripe plastic cards; and (b) meet all requirements and standards specified in 7 USCS Section 2016(i) and the rules and regulations issued under that provision for approval by the Secretary of the United States Department of Agriculture.

(2) The department shall develop the EBT system and shall submit an application to the Secretary of the United States Department of Agriculture for approval of the system. After the EBT system has been approved, the department shall implement and operate the system as a pilot project in a county selected by the department. After the pilot project has been evaluated and approved by the United States Department of Agriculture, and subject to the availability of funds specifically appropriated therefor, the system may be expanded statewide at a rate determined by the Executive Director of the Department of Human Services. The system shall be expanded and implemented statewide not later than October 1, 2002.

(3) The department shall seek to obtain the maximum amount of federal financial participation available to fund the cost of administering the EBT system.

(4) The Department of Human Services may develop an on-line electronic benefit transfer (EBT) system for the Temporary Assistance for Needy Families (TANF) program in Mississippi as an alternative to issuing cash or voucher payments. The EBT system developed by the department under this section shall (a) provide that TANF benefits are stored in and issued from a central computer data base and are electronically accessed; and (b) meet all requirements and standards specified in the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (Public Law 104-193), and the rules and regulations issued under that act. The department shall seek to obtain the maximum amount of federal financial participation available to fund the cost of administering the EBT system for TANF payments.

(5) In order to facilitate the acquisition and deployment of EBT products and services in Mississippi, the Department of Human Services (DHS) and the Mississippi Department of Information Technology Services (MDITS), at their discretion, may utilize EBT agreements from other states and/or multistate coalition agreements that allow other states to acquire EBT products and services. After going through the approved ITS bidding process and the state is unable to acquire an EBT contract, DHS and ITS may negotiate an EBT contract with any vendor who meets DHS and ITS, EBT requirements.



§ 43-1-29 - Offline electronic benefit transfer (EBT) system for food stamps; demonstration project; federal approval and funding

(1) The Department of Human Services shall develop an offline electronic benefit transfer (EBT) system for the food stamp program in Mississippi as an alternative to issuing food stamp coupons. The EBT system developed by the department under this section shall (a) provide that food stamp benefits are encoded on computer microchips embedded in reusable plastic cards (intelligent benefit cards) and are electronically accessed by households at the point of sale through the use of such cards; and (b) meet all requirements and standards specified in 7 USCS Section 2026(f) and the rules and regulations issued under that provision for approval by the Secretary of the United States Department of Agriculture as a demonstration project.

(2) The department shall finish development of the EBT system no later than November 1, 1993, and shall submit an application to the Secretary of the United States Department of Agriculture for approval to operate the system as a demonstration project. If the EBT system is approved as a demonstration project, the department shall implement and operate the system in one (1) county selected by the department. After the demonstration project has been in operation for one (1) year, the department shall evaluate the EBT system and report to the Legislature on the operation of the system.

(3) The department shall seek to obtain the maximum amount of federal financial participation available to fund the cost of administering the EBT system.



§ 43-1-291 - Department of Human Services authorized to develop pilot program to track usage of Supplemental Nutritional Assistance Program benefits

(1) The Department of Human Services, is authorized, in its discretion, to develop a pilot program to track recipients of assistance under the Supplemental Nutritional Assistance Program (SNAP), formerly known as the Food Stamp Program. The tracking pilot program, if established, shall:

(a) Track the recipients' usage of SNAP benefits from the time they first receive the benefits, the length of time that they receive the benefits, when they terminate participation in the SNAP program, and patterns of usage while receiving the benefits.

(b) Follow the recipients after termination of participation in the SNAP program, to the extent feasible, to attempt to discover the paths that they take after leaving the SNAP program and the patterns of return to the SNAP program, including the factors that may influence these paths and patterns.

(c) On or before December 1 of each year, the Department of Human Services shall provide summaries of the information obtained under the tracking pilot program during the previous fiscal year to the Speaker of the House of Representatives, the Lieutenant Governor, and the Chairmen of the House Public Health and Human Services Committee, the Senate Public Health and Welfare Committee, the House Medicaid Committee and the House Select Committee on Poverty, and shall provide more detailed information to any of those persons upon request.



§ 43-1-30 - Mississippi TANF Implementation Council [Repealed effective July 1, 2019]

(1) There is created the Mississippi TANF Implementation Council. It shall serve as the independent, single state advisory and review council for assuring Mississippi's compliance with the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (Public Law 104-193), as amended. The council shall further cooperation between government, education and the private sector in meeting the needs of the TANF program. It shall also further cooperation between the business and labor communities, education and training delivery systems, and between businesses in developing highly skilled workers for high skill, high paying jobs in Mississippi.

(2) The council shall be comprised of thirteen (13) public members and certain ex officio nonvoting members. All public members of the council shall be appointed as follows by the Governor:

Ten (10) members shall be representatives from business and industry, provided that no fewer than five (5) members are from the manufacturing and industry sector who are also serving as members of private industry councils established within the state, and one (1) member may be a representative of a nonprofit organization. Three (3) members shall be recipients or former recipients of TANF assistance appointed from the state at large.

The ex officio nonvoting members of the council shall consist of the following, or their designees:

(a) The Executive Director of the Mississippi Department of Human Services;

(b) The Executive Director of the Mississippi Department of Employment Security;

(c) The Executive Director of the Mississippi Development Authority;

(d) The State Superintendent of Public Education;

(e) The Director of the Mississippi Community College Board;

(f) The Executive Director of the Division of Medicaid;

(g) The Commissioner of the Mississippi Department of Corrections; and

(h) The Director of the Mississippi Cooperative Extension Service.

(3) The Governor shall designate one (1) public member to serve as chairman of the council for a term of two (2) years and until a successor as chairman is appointed and qualified.

(4) The term of office for public members appointed by the Governor shall be four (4) years and until their successors are appointed and qualified.

(5) Any vacancy shall be filled for the unexpired term by the Governor in the manner of the original appointment, unless otherwise specified in this section.

(6) Public members shall receive a per diem as authorized in Section 25-3-69, for each day actually engaged in meetings of the council, and shall be reimbursed for mileage and necessary expenses incurred in the performance of their duties, as provided in Section 25-3-41.

(7) The council shall:

(a) Annually review and recommend policies and programs to the Governor and the Legislature that will implement and meet federal requirements under the TANF program.

(b) Annually review and recommend policies and programs to the Governor and to the Legislature that will enable citizens of Mississippi to acquire the skills necessary to maximize their economic self-sufficiency.

(c) Review the provision of services and the use of funds and resources under the TANF program, and under all state-financed job training and job retraining programs, and advise the Governor and the Legislature on methods of coordinating such provision of services and use of funds and resources consistent with the laws and regulations governing such programs.

(d) Assist in developing outcome and output measures to measure the success of the Department of Human Services' efforts in implementing the TANF program. These recommendations shall be made to the Department of Human Services at such times as required in the event that the department implements new programs to comply with the TANF program requirements.

(e) Collaborate with the Mississippi Development Authority, local planning and development districts and local industrial development boards, and shall develop an economic development plan for the creation of manufacturing jobs in each of the counties in the state that has an unemployment rate of ten percent (10%) or more, which shall include, but not be limited to, procedures for business development, entrepreneurship and financial and technical assistance.

(8) A majority of the members of the council shall constitute a quorum for the conduct of meetings and all actions of the council shall be by a majority of the members present at a meeting.

(9) The council shall adopt rules and regulations as it deems necessary to carry out its responsibilities under this section and under applicable federal human resources programs.

(10) The council may make and enter into contracts and interagency agreements as may be necessary and proper.

(11) The council is authorized to commit and expend monies appropriated to it by the Legislature for its authorized purposes. The council is authorized to solicit, accept and expend public and private gifts, grants, awards and contributions related to furtherance of its statutory duties.

(12) Funds for the operations of the council shall be derived from federal funds for the operation of state councils pursuant to applicable federal human resources programs and from such other monies appropriated to it by the Legislature.






MANDATORY STATE SUPPLEMENTAL PAYMENTS TO AGED, BLIND AND DISABLED PERSONS

§ 43-1-31 - Purpose of law; contracts with, and payment by, federal authority

The purpose of Sections 43-1-31 through 43-1-37 is to provide that this state shall be eligible for medicaid payments pursuant to Title XIX of the federal Social Security Act with respect to expenditures for any quarter beginning after December 1973. The state department of public welfare shall negotiate an agreement with the secretary of health, education and welfare which shall provide that this state will provide to aged, blind and disabled individuals residing in this state, who for the month of December 1973 were eligible to receive and were recipients of aid or assistance under this state's plan approved under Titles I, X and XIV, mandatory state supplementary payments for each month beginning with January 1974, pursuant to Title XVI of the federal Social Security Act, in an amount determined in accordance with section 3(1) in order to maintain income levels equal to that of December 1973.

From and after July 1, 1974, mandatory state supplementary payments herein provided for shall be made by the appropriate federal authority, and the state department of public welfare is hereby directed to enter into contract with such federal authority to provide therefor.



§ 43-1-33 - Definitions

As used in Sections 43-1-31 through 43-1-37:

(a) "Aged, blind or disabled individual" shall mean any individual who would be so defined in section 1614(a) of the federal Social Security Act.

(b) "December 1973 income" shall mean an amount equal to the aggregate of:

(i) the amount of the aid or assistance in the form of money payments which such individual would have received, including any part of such amount which is attributable to meeting "special needs" or "special circumstances" as defined in Public Law 93-66, under a plan approved under Title I, X or XIV of the Social Security Act, if the terms and conditions of such plan relating to eligibility for and amount of such aid or assistance payable thereunder were for the month of December 1973 the same as those in effect under such plan for the month of June 1973, and

(ii) the amount of the income of such individual other than the aid or assistance described in subparagraph (i) received by such individual in December 1973, minus any such income which did not result, but which if properly reported would have resulted in a reduction in the amount of such aid or assistance.



§ 43-1-35 - Amount of payments

(1) The amount of the mandatory state supplementary payment in the case of any eligible individual or couple for any month shall be equal to the amount by which such individual's or couple's December 1973 income (as defined in section 43-1-33) exceeds the amount to which such individual or couple is entitled under Title XVI for such month and the amount of any income of such individual for such month.

(2) If for any month after December 1973 there is a change with respect to any special need or special circumstance as defined in section 43-1-33(i) which, if such change had existed in December 1973, would have caused a reduction in the amount of such individual's aid or assistance payment; then, for such month and for each month thereafter, the amount of the mandatory minimum state supplementary payment payable to such individual may be reduced by an amount by which the payment would have been reduced by reason of such change.



§ 43-1-37 - When person becomes ineligible to receive payments

An individual eligible for mandatory state supplementary payments from the state beginning in January 1974 shall not be eligible for such payments:

(a) the next succeeding month after the individual dies, or

(b) the next succeeding month after such individual ceases to be an aged, blind or disabled individual, or

(c) during any entire month in which such individual is not a resident of this state, or

(d) the next succeeding month after such individual's benefits under Title XVI, together with other income, equal or exceed such individual's December 1973 income as herein defined.






DIVISION OF FAMILY AND CHILDREN'S SERVICES

§ 43-1-51 - Creation of division; areas of responsibility

There is hereby created within the Department of Human Services a single and separate Division of Family and Children's Services. The division shall be responsible for the development, execution and provision of services in the following areas: (a) protective services for children; (b) foster care; (c) adoption services; (d) special services; (e) interstate compact; (f) licensure; and (g) such services as may be designated by the board. Employees working within the division shall be limited to work within the areas of service enumerated herein. Services enumerated under Section 43-15-13 et seq. for the foster care program shall be provided by qualified staff with appropriate case loads.



§ 43-1-53 - Organization of division; qualifications of director

(1) The Division of Family and Children's Services shall be formed at each level of the Department of Human Services, including state, regional and county levels. The Executive Director of the Department of Human Services shall appoint and employ a director for the division who shall have a Master's Degree in a field related to children's services. In addition, he shall have no less than three (3) years' experience in the field of service to children. In lieu of such degree and experience, he shall have a minimum of ten (10) years' actual experience in the field of children's services.

(2) The state office of the Division of Family and Children's Services shall develop policy, provide training and oversee the implementation of services. The director shall establish such planning and policy councils as may be necessary to carry out these functions.

(3) The regional office of the Division of Family and Children's Services shall consist of a regional services director and a crisis intervention team to be dispatched on a case-by-case basis by the regional services director. From and after July 1, 1998, the Department of Human Services shall at a minimum employ and assign to the Division of Family and Children's Services two (2) additional regional services directors for supervision of the foster care program.

(4) Area offices. Each region shall be divided into three (3) areas, each of which shall have two (2) supervisors and direct service workers deployed at the county level, but not limited in jurisdiction to that county.

(5) Counties. The area supervisors shall assign service workers so that every county has an appropriate access point for all services.



§ 43-1-55 - Standards for employment and service delivery; Training and Testing Advisory Council created; duties; membership; meetings; chairperson; quorum [Repealed effective July 1, 2015]

(1) The Office of Family and Children's Services and the Division of Aging and Adult Services shall devise formal standards for employment as a family protection worker and as a family protection specialist within their respective offices and for service delivery designed to measure the quality of services delivered to clients, as well as the timeliness of services. Each family protection worker and family protection specialist shall be assessed annually by a supervisor who is a licensed social worker who is knowledgeable in the standards promulgated. The standards devised by each office shall be applicable to all family protection workers and family protection specialists working under that office.

(2) The Office of Family and Children's Services shall devise formal standards for family protection workers of the Department of Human Services who are not licensed social workers. Those standards shall require that:

(a) In order to be employed as a family protection worker, a person must have a bachelor's degree in either psychology, sociology, nursing, family studies, or a related field, or a graduate degree in either psychology, sociology, nursing, criminal justice, counseling, marriage and family therapy or a related field. The determination of what is a related field shall be made by certification of the State Personnel Board; and

(b) Before a person may provide services as a family protection worker, the person shall complete four (4) weeks of intensive training provided by the training unit of the Office of Family and Children's Services, and shall take and receive a passing score on the certification test administered by the training unit upon completion of the four-week training. Upon receiving a passing score on the certification test, the person shall be certified as a family protection worker by the Department of Human Services. Any person who does not receive a passing score on the certification test shall not be employed or maintain employment as a family protection worker for the department. Further, a person, qualified as a family protection worker through the procedures set forth above, shall not conduct forensic interviews of children until the worker receives additional specialized training in child forensic interview protocols and techniques by a course or curriculum approved by the Department of Human Services to be not less than forty (40) hours.

(3) For the purpose of providing services in child abuse or neglect cases, youth court proceedings, vulnerable adults cases, and such other cases as designated by the Executive Director of Human Services, the caseworker or service provider shall be a family protection specialist or a family protection worker whose work is overseen by a family protection specialist who is a licensed social worker.

(4) The Department of Human Services and the Office of Family and Children's Services shall seek to employ and use family protection specialists to provide the services of the office, and may employ and use family protection workers to provide those services only in counties in which there is not a sufficient number of family protection specialists to adequately provide those services in the county.

(5) (a) There is created a Training and Testing Advisory Council to review the department's program of training and testing of family protection workers and to make recommendations pertaining to the program to the department. The advisory council shall be composed of the following ten (10) members: two (2) employees of the department appointed by the Executive Director of Human Services, including one (1) representative of the Office of Family and Children's Services and one (1) representative of the Division of Aging and Adult Services; the Chairman of the Consortium of Accredited Schools of Social Work in Mississippi; and the executive director or a board member of a professional association or licensing board for each field of study named in subsection (2) (a) of this section, as follows: the Mississippi Chapter of the National Association of Social Workers; a marriage and family therapist who is a member of the Board of Examiners for Social Workers and Marriage and Family Therapists, to be selected by the four (4) members of the board of examiners who are marriage and family therapists; the Mississippi Nurses' Association; the Mississippi Prosecutors Association; the Mississippi Counseling Association; the Mississippi Psychological Association; and an officer of the Alabama-Mississippi Sociological Association who is a Mississippi resident elected by the executive committee of the association. The executive director of each association (excluding the Alabama-Mississippi Sociological Association) and chairman of the consortium may designate an alternate member to serve in his stead on the advisory council. Members of the advisory council shall serve without salary or per diem.

(b) A majority of the advisory council members shall select from their membership a chairperson to preside over meetings and a vice chairperson to preside in the absence of the chairperson or when the chairperson is excused. The advisory council shall adopt procedures governing the manner of conducting its business. A majority of the members shall constitute a quorum to do business.

(6) This section and Section 43-27-107, Mississippi Code of 1972, shall stand repealed on July 1, 2015.



§ 43-1-57 - Recordkeeping procedures; uniform intake procedure

(1) The Division of Family and Children's Services shall establish a record-keeping procedure to insure that all referrals of neglect and/or abuse are accurately and adequately maintained for future or cross-reference.

(2) In addition to the toll-free abuse reporting telephone system, the division shall establish a uniform intake procedure for the receipt and referral to the appropriate personnel for investigation. The uniform intake procedure shall be made available to all appropriate agencies and the public in order to facilitate the necessary protective services.



§ 43-1-59 - Allocation of departmental resources

It is the intent of the Legislature that the resources devoted to family and children's services and to public assistance programs be clearly delineated and that all resources intended for child protection and other related purposes be expended in service of that goal.



§ 43-1-63 - Interdepartmental sharing of resources and services for preventing and detecting child abuse and neglect

The Department of Human Services shall have the authority to use the services and resources of the State Department of Education and the State Department of Health and of all other appropriate state departments, agencies, institutions or political subdivisions as will aid in carrying out the purposes of this chapter. It shall be the duty of all such state departments, agencies and institutions to make available such services and resources to the department, including, but not necessarily limited to, such services and resources as may be required to perform appropriate criminal history record checks on prospective foster and relative child placements for the purpose of preventing and detecting abuse and neglect.



§ 43-1-65 - Mississippi Child Care Quality Step System established by requiring Department of Human Services Office for Children and Youth to develop and implement pilot voluntary quality rating system (QRS).

The Department of Human Services shall establish the Mississippi Child Care Quality Step System by requiring the Office for Children and Youth of the Department of Human Services, the lead agency for the Child Care and Development Fund (CCDF), to develop and implement a pilot voluntary Quality Rating System (QRS). The purpose of the pilot system will be to improve the quality of all licensed early care and education and after-school programs. The system is to be phased in over the next five (5) years beginning July 1, 2006, subject to appropriation. The QRS criteria will be the basis, at minimum, for the QRS, and shall address the following components: administrative policy, professional development, learning environment, and parental involvement and evaluation.

In addition, the Office for Children and Youth shall develop and administer funds, based on appropriation, to create a Child Care Resource and Referral (CCR& R) statewide system in collaboration with community and junior colleges, universities, Mississippi Public Broadcasting, state agencies and/or nonprofit community entities. The CCR& R agencies shall provide training specific to the QRS criteria to enable early care and education program quality to improve as measured by the QRS system; and offer parent education information and training on what a quality early care and education program comprises and how to identify one. This program shall begin July 1, 2006, subject to appropriation.



§ 43-1-67 - Office of Children and Youth to conduct needs assessment to determine need for program to provide incentives to certain teachers/directors who make educational advancements listed in QRS criteria.

The Office for Children and Youth of the Department of Human Services shall conduct a needs assessment to determine the need for an incentive program, which would allow participating early care and education programs in the Quality Rating System (QRS) access to funds to provide incentives to teachers/directors that make educational advancements that are listed in the QRS criteria. If determined to be feasible and depending on the availability of funds, guidelines for such an incentive program shall be developed by the Office for Children and Youth.






MISSISSIPPI INTERAGENCY COUNCIL ON HOMELESSNESS

§ 43-1-101 - Mississippi Interagency Council on Homelessness created; duties and purposes; membership

(1) There is created the Mississippi Interagency Council on Homelessness. The purpose of the council is to establish, develop and implement a plan to reduce homelessness that includes a strong focus on the needs of homeless children, youth and families, as well as individuals and veterans who are homeless.

(2) In addition to the duties prescribed in subsection (1) the council shall annually make a report to the Governor, the House of Representatives, the Senate and the public regarding the council's progress in meeting its goals and objectives.

(3) The council shall be composed of the following members:

(a) A representative from the Office of the Governor, appointed by the Governor;

(b) The Chairperson or his designee of the Youth and Family Affairs Committee of the House of Representatives and the Chairperson or his designee of the Housing Committee of the Senate;

(c) The Executive Director of the Department of Health and Human Services or his designee;

(d) The Executive Director of the Department of Mental Health or his designee;

(e) The Executive Director of the Mississippi Development Authority or his designee;

(f) The State Superintendent of the Department of Education or his designee;

(g) A representative of Partners to End Homelessness, appointed by the Governor;

(h) A representative of Mississippi United to End Homelessness, appointed by the Governor;

(i) A representative of Open Doors Counseling Center, appointed by the Governor;

(j) A representative of a school district that is working on the McKinney-Vento Homeless Education Assistance Act, appointed by the State Superintendent of Education;

(k) A representative of the Mississippi Campaign to End Child Homelessness, appointed by the Governor;

(l) Two (2) directors from homeless and domestic violence emergency shelters, appointed by the Governor;

(m) A youth who is or has been homeless, appointed by the State Superintendent of Education;

(n) A representative of the Oakley Youth Development Center, appointed by the Governor;

(o) The Executive Director of the State Veterans Affairs Board or his designee;

(p) The Executive Director of Hope Enterprises, or his designee; and

(q) A representative from a community action agency appointed by the Governor.

(4) Appointments shall be made within thirty (30) days after July 1, 2013. Within fifteen (15) days thereafter on a day to be designated jointly by the Speaker of the House and the Lieutenant Governor, the council shall meet and organize by selecting from its membership a chairperson and a vice chairperson. The vice chairperson shall also serve as secretary and shall be responsible for keeping all records of the council. A majority of the members of the council shall constitute a quorum. In the selection of its officers and the adoption of rules, resolutions and reports, an affirmative vote of a majority of the council shall be required. All members shall be notified in writing of all meetings, and those notices shall be mailed at least fifteen (15) days before the date on which a meeting is to be held.

(5) Members of the council shall serve without compensation for their services, and the council shall perform its duties without legislative appropriation or the use of any state funds for that purpose; however, the council, by approval of a majority of the appointed members of the council, is authorized to accept funds that may be donated or provided in the form of financial grants from public or private sources. In addition, any department, division, board, bureau, commission or agency of the state, or of any political subdivision thereof, shall provide, at the request of the chair of the council, such facilities, assistance and data as will enable the council to carry out its duties.









Chapter 3 - BLIND PERSONS

ADJUSTMENT CENTER FOR THE BLIND

§ 43-3-1 - Short title

Sections 43-3-1 through 43-3-15 shall be cited as "The Adjustment Center for the Blind Law of 1968."



§ 43-3-3 - Declaration of public policy

It is declared that the state public welfare demands and the state public policy requires that a state facility be built and a state program be established that can teach and assist individuals who are blind to adjust to and become a useful part of society; that in addition to existing facilities and vocational and rehabilitation programs for individuals who are blind in Mississippi, an Adjustment Center for Individuals who are Blind is needed to assist those persons in adopting attitudes, behavior patterns, and otherwise becoming acclimated for a full, more useful and productive life.



§ 43-3-5 - Establishment, maintenance, and control of facility

The directors of the University of Mississippi Medical School and Teaching Hospital, with the direction of the Office of Vocational Rehabilitation for the Blind of the State Department of Rehabilitation Services, may establish, maintain and supervise an Adjustment Center for Individuals who are Blind at the University of Mississippi Medical Center in Jackson, Mississippi, and shall jointly govern the facility.

The governing authorities shall appoint a director and shall employ such other technical, professional and clerical assistance as may be required from time to time and fix their duties and compensation. All employees and other personnel must be qualified by education and experience.



§ 43-3-7 - Rules and regulations

The governing authorities shall promulgate such reasonable rules and regulations as are necessary to carry out the intent of Sections 43-3-1 through 43-3-15. Any such rules and regulations shall be published and kept on file in the office of the director and shall be available to the general public on demand.



§ 43-3-9 - Medical school and hospital personnel to cooperate in carrying out intent of law

The directors, professors, physicians, and all other personnel employed at the University of Mississippi Medical School and Teaching Hospital shall offer full cooperation to the Office of Vocational Rehabilitation for the Blind of the State Department of Rehabilitation Services in carrying out the intent of Sections 43-3-1 through 43-3-15.



§ 43-3-11 - Acquisition of public funds for constructing and equipping center; acceptance of gifts and grants

The agencies named or referred to are authorized separately or collectively to cooperate with any agency or instrumentality of the state or of the United States government in acquiring public funds for use in the constructing and equipping of the Adjustment Center for Individuals who are Blind and for use in the subsequent administration and operation incidental to carrying out the provisions of Sections 43-3-1 through 43-3-15. Grants or donations to the center may be accepted from individuals, firms, corporations, foundations and other interested organizations and societies.



§ 43-3-13 - Department of Finance and Administration authorized to build facility; funds appropriated or granted to be deposited in State Treasury

The Department of Finance and Administration is authorized to build a suitable facility, and payment for construction of that building shall be made from any money made available for this purpose.

Any funds appropriated or granted from any source for purposes of Sections 43-3-1 through 43-3-15 shall be deposited into a fund in the State Treasury to be designated The Adjustment Center for Individuals who are Blind Fund.



§ 43-3-15 - Construction of law

This law shall be construed to be supplemental and in addition to any present laws governing the agencies specified in Sections 43-3-1 through 43-3-15. Whenever a conflict exists between such sections and any of said present laws, the provisions of Sections 43-3-1 through 43-3-15 will control.






ASSISTANCE TO THE BLIND

§ 43-3-51 - Statewide system of aid

For the purpose of providing for blind persons in need, a statewide system of aid to the needy blind is hereby established and shall be in effect in all political subdivisions of this state to operate with due regard to the varying conditions and costs of living, to be financed by state appropriations therefor, and to be administered by the State Department of Public Welfare.



§ 43-3-53 - Definitions

When used herein, the term "State Department" means the State Department of Public Welfare.

"County department" means the county board of public welfare and the county welfare agent of each of the several counties in this state.

"Applicant" means a person who has applied for assistance under Sections 43-3-51 through 43-3-91.

"Recipient" means a person who has received assistance under the terms of Sections 43-3-51 through 43-3-91.

"Ophthalmologist" means a physician licensed to practice medicine in this state and who is actively engaged in the treatment of diseases of the human eye.

"Assistance" means money payments, including vendor payments, made to or in behalf of needy blind persons hereunder.



§ 43-3-55 - Eligibility for assistance to the needy blind

Assistance shall be granted under Sections 43-3-51 through 43-3-91 to any person who:

(a) Has no vision or whose vision, with correcting glasses is so defective as to prevent the performance of ordinary activities for which eyesight is essential;

(b) Has not sufficient income or other resources to provide a reasonable subsistence compatible with decency and health;

(c) Is not an inmate of any public institution at the time of receiving assistance except as a patient in a public medical institution, or is not a patient in any institution for tuberculosis or mental diseases, or is not a patient in any medical institution as a result of having been diagnosed as having tuberculosis or psychosis. In the event the federal Social Security Act, or other appropriate federal statutes are so amended as to permit funds appropriated by Congress to be used for assistance to blind persons who are inmates of public institutions, then being an inmate of any such institution shall not disqualify any such person for assistance. An inmate of such an institution may, however, make application for such assistance but the assistance, if granted, shall not begin until after he ceases to be an inmate;

(d) Is not receiving old age assistance;

(e) Has not made an assignment or transfer of property for the purpose of rendering himself eligible for assistance under Sections 43-3-51 through 43-3-91 at any time within two (2) years immediately prior to the filing of application for assistance pursuant to the provisions of said sections.



§ 43-3-57 - Amount of assistance

The amount of assistance which any needy blind person shall receive shall be determined by the county department with due regard to the resources and necessary expenditures of the individual and the conditions existing in each case and in accordance with the rules and regulations made by the state department, and shall be only sufficient, when added to all other income and support of the recipient, to provide such persons with a reasonable subsistence compatible with decency and health. In making such determination the state department shall disregard the earned income specified by the federal Social Security Act, as amended, and may disregard any other income of the recipient as specified in the federal Social Security Act, as amended.



§ 43-3-59 - Duties of State Department of Public Welfare

The state department shall:

(a) Supervise the administration of assistance to the needy blind under Sections 43-3-51 through 43-3-91 by the county departments;

(b) Make such rules and regulations and take such action as may be necessary or desirable for carrying out the provisions of Sections 43-3-51 through 43-3-91. All rules and regulations made by the state department shall be binding on the counties and shall be complied with by the respective county departments;

(c) Designate the procedure to be followed in securing a competent medical examination for the purpose of determining blindness in the individual applicant for assistance;

(d) Establish minimum standards for personnel employed by the state and county departments in the administration of Sections 43-3-51 through 43-3-91 and make necessary rules and regulations to maintain such standards;

(e) Prescribe the form of and print and supply to the county departments such forms as it may deem necessary and advisable;

(f) Cooperate with the federal government in matters of mutual concern pertaining to assistance to the needy blind, including the adoption of such methods of administration as are found by the federal government to be necessary for the efficient operation of the plan for such assistance;

(g) Make such reports, in such form and containing such information, as the federal government may from time to time require and comply with such provisions as the federal government may from time to time find necessary to assure the correctness and verification of such reports;

(h) Publish an annual report and such interim reports as may be necessary;

(i) Promulgate rules and regulations stating, in terms of ophthalmic measurements, the amount of visual acuity which an applicant may have and still be eligible for assistance under Sections 43-3-51 through 43-3-91.



§ 43-3-61 - Duties of county departments

The county departments shall:

(a) Administer the provisions of Sections 43-3-51 through 43-3-91 in the respective counties subject to the rules and regulations prescribed by the state department pursuant to the provisions of said sections;

(b) Report to the state department at such times and in such manner and form as the state department may from time to time direct.



§ 43-3-63 - Application for assistance

Application for assistance under Sections 43-3-51 through 43-3-91 shall be made to the county department of the county in which the applicant resides. The application shall be in writing or reduced to writing in the manner and upon the form prescribed by the state department. Such application shall contain a statement of the amount of property, both personal and real, in which the applicant has an interest and of all income which he may have at the time of the filing of the application, and such other information as may be required by the state department.



§ 43-3-65 - Investigation of applications

Whenever a county department receives an application for assistance under Sections 43-3-51 through 43-3-91, an investigation and record shall promptly be made of the circumstances of the applicant in order to ascertain the facts supporting the application and in order to obtain such other information as may be required by the rules of the state department.



§ 43-3-67 - Examination by ophthalmologist or optometrist

No application shall be approved until the applicant has been examined by an ophthalmologist or by a licensed optometrist designated or approved by the state department to make such examinations, and said applicant shall be permitted to choose whether the examination will be made by an ophthalmologist or by an optometrist. The examining ophthalmologist or optometrist shall certify in writing upon forms provided by the state department the findings of the examination.

This section shall apply to all state, county, or municipal agencies handling or administering public or private funds or private agencies handling public funds in connection with any of their visual care programs for children or adults. Sections 73-51-1 through 73-51-5, Mississippi Code of 1972, shall apply in actions to correct any violation of this section.



§ 43-3-69 - Granting of assistance

Upon the completion of such investigation the county department shall decide whether the applicant is eligible for assistance under the provisions of Sections 43-3-51 through 43-3-91, and determine in accordance with the rules and regulations of the state department the amount of such assistance and the date on which such assistance shall begin. The county department shall notify the applicant of its decision. Such assistance shall be paid monthly to the applicant upon the order of the county department from funds allocated to the county department for this purpose.



§ 43-3-71 - Assistance not assignable

Assistance granted under Sections 43-3-51 through 43-3-91 shall not be transferable or assignable, at law or in equity, and none of the money paid or payable under said sections shall be subject to execution, levy, attachment, garnishment or other legal process, or to the operation of any bankruptcy or insolvency law.



§ 43-3-73 - Appeal to the State Department of Public Welfare

If an application is not acted upon by the county department within a reasonable time after the filing of the application, or is denied in whole or in part, or if any award of assistance is modified or canceled under any provision of Sections 43-3-51 through 43-3-91, the applicant or recipient may appeal to the state department in the manner and form prescribed by the state department. The state department shall, upon receipt of such appeal, give the applicant or recipient reasonable notice and opportunity for a fair hearing.

The state department may also, upon its own motion, review any decision of a county department, and may consider any application upon which a decision has not been made by the county department within a reasonable time. The state department may make such additional investigation as it may deem necessary, and shall make such decision as to the granting of assistance and the amount of assistance to be granted the applicant as in its opinion is justified and in conformity with the provisions of Sections 43-3-51 through 43-3-91. Applicants or recipients affected by such decisions of the state department shall, upon request, be given reasonable notice and opportunity for a fair hearing by the state department.

All decisions of the state department shall be final and shall be binding upon the county involved and shall be complied with by the county department.



§ 43-3-75 - Periodic reconsideration and changes in amount of assistance

All assistance grants made under Sections 43-3-51 through 43-3-91 shall be reconsidered by the county department as frequently as may be required by the rules of the state department. After such further investigation as the county department may deem necessary or the state department may require, the amount of assistance may be changed or assistance may be entirely withdrawn if the state or county departments find that the recipient's circumstances have altered sufficiently to warrant such action.



§ 43-3-77 - Reexamination as to eyesight

A recipient shall submit to a reexamination as to his eyesight when required to do so by the county or the state department. He shall also furnish any information required by the county department or by the state department.



§ 43-3-79 - Recovery from a recipient

If at any time during the continuance of assistance the recipient thereof becomes possessed of any property or income in excess of the amount stated in the application provided for in Section 43-3-63, it shall be the duty of the recipient immediately to notify the county department of the receipt or possession of such property or income and the county department may, after investigation, either cancel the assistance or alter the amount thereof in accordance with the circumstances. Any assistance paid after the recipient has come into possession of such property or income and in excess of his need shall be recoverable by the county as a debt due to the state and the federal government in proportion to the amount of the assistance paid by each respectively.



§ 43-3-81 - Fraudulent acts

Whoever knowingly obtains, or attempts to obtain, or aids, or abets any person to obtain by means of a wilfully false statement or representation or by impersonation, or other fraudulent device, assistance to which he is not entitled, or assistance greater than that to which he is justly entitled, shall be guilty of a misdemeanor, and upon conviction thereof shall be fined not more than five hundred dollars ($ 500.00) or be imprisoned for not more than four (4) months, or be both so fined and imprisoned in the discretion of the court. In assessing the penalty, the court shall take into consideration, among other factors, the amount of money fraudulently received.



§ 43-3-83 - Receipt and disposition of federal and other funds and manner of disbursing same

Federal and other funds shall be received, disposed of, and disbursed in the same manner as is provided for the handling of funds for the needy aged in Sections 43-9-33 through 43-9-37. Any funds paid to any applicant under the provisions of Sections 43-3-51 through 43-3-91 shall be paid from the funds appropriated to the state department of public welfare, and the amount paid to each applicant coming under the provisions of Sections 43-3-51 through 43-3-91 shall be on the same basis as the amount paid to other applicants similarly situated.



§ 43-3-89 - Detailed report to the Legislature

The State Board of Public Welfare shall make a detailed report to the Legislature each year in which it convenes, showing all appropriations and donations received and how same have been expended, and covering its activities and accomplishments and making recommendations therein for the further improvement of the conditions of the blind in the state.



§ 43-3-91 - Donations may be received and expended

The State Board of Public Welfare is hereby authorized and empowered to receive donations from any and all sources and expend same for the purpose herein outlined.



§ 43-3-93 - Operation by blind persons of vending stands in public buildings

(1) For the purpose of providing legally blind persons with remunerative employment, enlarging the economic opportunities of the blind, and stimulating the blind to greater efforts in striving to make themselves self-supporting, blind persons licensed under the provisions of this section, may operate vending facilities, snack bars or similar facilities in cooperation with the federal government in the furtherance of the provisions of the Vending Stand Act, of Congress known as the Randolph-Sheppard Vending Stand Act, dated June 20, 1936, as amended.

(2) Definitions as used in this section:

(a) "Blind person" shall mean any individual with insufficient vision to perform tasks for which sight is essential.

(b) "State agency" shall mean any department, commission, agency or instrumentality of the state.

(c) "State property or state building" means building and land controlled, leased or owned by the state, exclusive of a building and land controlled, leased or owned in whole or in part by schools, the Mississippi State Fair, or any of the colleges or universities.

(d) "Vending facility" includes a snack bar, concession stand, cafeteria, vending stand, vending machines or other facility at which food, drinks, novelties, newspapers, periodicals, confections, souvenirs, tobacco products, or other related items are regularly sold.

(e) "Vocational Rehabilitation for the Blind" shall mean the rehabilitation agency for the blind created and empowered under Sections 37-33-53 et seq.

(3) The Director of Vocational Rehabilitation for the Blind shall, with the approval of the Board of Trustees of the Mississippi School for the Blind and the Mississippi School for the Deaf, make regulations in conformity with the Randolph-Sheppard Vending Stand Act, as amended, and do all things necessary and proper to carry out the provisions of this section, including surveying opportunities for the operation of vending facilities by blind persons and collection of such set-aside funds, with such collections being placed in a special deposit fund to be used only for the following purposes authorized under the Randolph-Sheppard Vending Stand Act, as amended: (a) the maintenance and replacement of equipment; (b) management services; and (c) the purchase of new equipment.

(4) The person, board or legislative body having the care, custody and control of any state, county or municipal building are hereby authorized and empowered to permit the establishment and operation of vending facilities by blind persons duly licensed by Vocational Rehabilitation for the Blind in any state, county or municipal building under their respective jurisdictions.

(5) In order to promote the employment and the self-sufficiency of blind persons in Mississippi, state agencies shall, upon the request of the Vocational Rehabilitation for the Blind, give preference to blind persons in the operation of vending facilities on state property.

(6) On state property, where Vocational Rehabilitation for the Blind determines that a vending facility should not be established or should not continue to operate due to insufficient revenues, Vocational Rehabilitation for the Blind shall have the first opportunity to secure, by negotiation of a contract with one or more licensed commercial vendors, coin or currency operated vending machines for such state property location. Profits secured by Vocational Rehabilitation for the Blind from such machines shall be used only for the support of vending facilities operated by Vocational Rehabilitation for the Blind.

(7) If Vocational Rehabilitation for the Blind determines that a location is suitable for the operation of a vending facility by a blind person, the state agency with authority over the location may provide proper space, plumbing, lighting and electrical outlets for the vending facility in the original planning and construction or in alteration or renovation of the present location. The state agency shall provide necessary utilities, janitorial services and garbage disposal for the operation of the vending facility. Space for the vending facility shall be provided without charge. It shall also be the duty of the state agencies to inform Vocational Rehabilitation for the Blind in writing of existing or prospective vending facilities and coin or currency operated vending machines located on property under the control of the state agency.

(8) Where, on July 1, 1985, vending facilities are operated on state property by those other than blind persons, the contract or agreement for the provision of such vending facilities shall not be renewed or extended unless the Director of Vocational Rehabilitation for the Blind is notified thereof, and he determines within thirty (30) days of the date of such notification that the vending facilities are not, or cannot become, suitable for operation by the blind. However, if the Director of Vocational Rehabilitation for the Blind fails to provide for the operation of the vending facilities by the blind within thirty (30) days of such notification, the existing contract may be renewed or extended.

(9) (a) This section is not intended to apply to food services provided by hospitals or residential institutions as a direct service to patients, inmates, trainees or institutionalized persons.

(b) This section shall not prohibit the continued use of coin-operated vending machines currently the property of Vocational Rehabilitation for the Blind.

(10) Any blind vendor operating such vending facility is subject to the provisions of any ordinance of the county or city in which the vending facility is located requiring a license or permit for the conduct of each business, but such license or permit may be issued free of charge to a blind vendor licensed by Vocational Rehabilitation for the Blind pursuant to federal and state laws.






MISSISSIPPI INDUSTRIES FOR THE BLIND

§ 43-3-101 - Mississippi Industries for the Blind; general powers

There is hereby created and established an agency of the State of Mississippi known as the Mississippi Industries for the Blind, hereinafter referred to as the "MIB." The MIB shall be a body politic and corporate, may acquire and hold real and personal property, may receive, hold and disperse monies appropriated to it by the Legislature of the State of Mississippi received from the federal government, received from the sale of products which it produces, and received from any other sources whatsoever, and may sue and be sued in its name. The MIB is authorized and empowered to establish nonprofit entities for the purpose of defraying costs incurred in the performance of the MIB's purpose and responsibilities.



§ 43-3-103 - Board of Directors of MIB; duties of board

(1) From and after July 1, 1997, the MIB shall be governed by a board of directors hereby created, to consist of four (4) persons appointed by the Governor, and three (3) by the Lieutenant Governor, with the advice and consent of the Senate, each of whom shall be a qualified elector of the State of Mississippi. The members of the board of directors appointed by the Governor shall include the following:

(a) One (1) legally blind individual;

(b) One (1) educator with expertise in rehabilitation or the field of blindness;

(c) One (1) individual with at least five (5) years' actual experience in finance or a related field;

(d) One (1) individual with at least five (5) years' actual experience in manufacturing or a related field.

The members of the board of directors appointed by the Lieutenant Governor shall include the following:

(a) One (1) legally blind individual;

(b) One (1) individual with at least five (5) years' actual experience in marketing or a related field; and

(c) One (1) individual who is a licensed practicing attorney.

Initial appointments shall be made April 24, 1997. The Governor shall make initial appointments of two (2) members for two (2) years, one (1) member for three (3) years, and one (1) member for four (4) years to be designated at the time of appointment. The Lieutenant Governor shall make initial appointments of one (1) member for two (2) years, one (1) member for three (3) years, and one (1) member for four (4) years to be designated at the time of appointment. Thereafter, the terms of the members shall be for four (4) years and until their successors are appointed and qualified. In the event of a vacancy during the term of office of an incumbent, the appointing authority shall fill such vacancy, for the unexpired portion of the term, by appointing an individual having the same prerequisite qualifications as required for the vacancy being filled.

(2) The board of directors shall organize by selecting annually from its members a chairman and a vice chairman, and may do all things necessary and convenient for carrying into effect the provisions of this chapter. Each member of the board shall receive a per diem as provided in Section 25-3-69, Mississippi Code of 1972, plus travel and reasonable and necessary expenses incidental to the attendance at each meeting as provided in Section 25-3-41, including mileage.

(3) The Lieutenant Governor may designate the Chairman of the Senate Committee on Public Health and Welfare and another member of the Senate and the Speaker of the House of Representatives may designate the Chairman of the House Committee on Public Health and Human Services and another member of the House to attend any meeting of the Board of Directors of the MIB. The appointing authorities may designate alternate members from their respective houses to serve when the regular designees are unable to attend such meetings of the board. Such legislative designees shall have no jurisdiction or vote on any matter within the jurisdiction of the board. For attending meetings of the board, such legislators shall receive per diem and expenses which shall be paid from the contingent expense funds of their respective houses in the same amounts as provided for committee meetings when the Legislature is not in session; however, no per diem and expenses for attending meetings of the board will be paid while the Legislature is in session. No per diem and expenses will be paid except for attending meetings of the board without prior approval of the proper committee in their respective houses.

(4) It shall be the duty of the Board of Directors of MIB to:

(a) Appoint and employ an executive director who shall be the executive and administrative head of MIB and who shall serve at the pleasure of the board of directors. The Board of Directors of MIB shall set the compensation of the executive director.

(b) Make and publish policies, rules and regulations, not inconsistent with the terms of this chapter, as may be necessary for the efficient administration and operation of MIB.

(c) Adopt and publish rules and regulations, in its discretion, to establish a policy of sick leave with pay and personal leave with pay for MIB employees and to require that MIB offices be opened and staffed on legal holidays as determined necessary by the board of directors.

(5) There is created a revolving fund in the State Treasury, which shall be used by the Mississippi Industries for the Blind for the purpose of taking advantage of contractual opportunities that would not be available to MIB without those funds and for the purpose of meeting the obligations of those types of contracts. The fund shall consist of monies that are specifically made available by the Legislature for the purpose of the fund. MIB shall not be authorized to expend any monies in the fund until it has received the prior written approval of the Executive Director of the Department of Finance and Administration and the State Treasurer. MIB shall repay to the fund all monies that it expends from the fund, which monies then may be used by MIB for future contractual opportunities and obligations. Monies in the fund at the end of a fiscal year shall not lapse into the State General Fund, and all interest earned on monies in the fund shall be credited to the fund.



§ 43-3-105 - Duties of executive director

The executive director of the MIB shall:

(a) Employ all necessary employees at MIB and dismiss them as is necessary;

(b) Administer the daily operations at MIB;

(c) Execute any contracts on behalf of MIB; and

(d) Take any further actions which are necessary and proper toward the achievement of MIB's purposes.



§ 43-3-107 - Purpose

The purposes of MIB are as follows:

(a) To establish industries, businesses, shops and workshops primarily for the employment of blind persons and other persons;

(b) To employ blind persons whose training is not otherwise provided for and to market their products; and

(c) To furnish materials, tools and books for use in rehabilitating blind persons for employment, and to do any and all other things for blind persons as it deems advisable.



§ 43-3-109 - Current operating funds

Notwithstanding any other law to the contrary, the executive director of the MIB is hereby empowered to maintain sufficient funds to cover disbursements for current operations. The executive director shall deposit any excess funds with any official depository of the state and invest such excess funds as he deems appropriate.



§ 43-3-111 - Funds generated by sale of goods

Any funds obtained by MIB as a result of a sale of goods manufactured by it shall be accounted for separate and apart from any funds received by MIB through appropriation from the state legislature. All nonappropriated funds generated by MIB shall not be subject to appropriation by the state legislature.









Chapter 5 - SCHOOLS FOR THE BLIND AND DEAF

IN GENERAL

§ 43-5-1 - State Board of Education to be Board of Trustees of Mississippi School for the Deaf and Mississippi School for the Blind; no consolidation of schools required

(1) The State Board of Education shall be the Board of Trustees of the Mississippi School for the Deaf and the Mississippi School for the Blind and shall retain all powers and duties granted by law to the Board of Trustees of the Mississippi School for the Deaf and the Mississippi School for the Blind. Wherever the term Board of Trustees of the Mississippi School for the Deaf and Mississippi School for the Blind appears in any law the same shall mean the State Board of Education.

(2) The provisions of this section shall not be construed to require any consolidation or combination of the Mississippi School for the Deaf and the Mississippi School for the Blind other than where economies can be realized through the common utilization of maintenance personnel and equipment, physical facilities, vehicles and administrative personnel, where the same can be done without impairment of the effectiveness of the educational programs of the two (2) institutions or the welfare of the students.

(3) The provisions of this section shall not be construed to require any consolidation of services involving curriculum or instructional programs of the two (2) institutions.

(4) The State Board of Education, on behalf of each of these institutions, shall have the power to receive and hold property, real and personal, and to accept and use as provided by law, separate from the needs of the other institutions, all bequests, devices and donations made or which may in the future be made to or for it, and shall continue to enjoy the rights and privileges heretofore conferred upon it by law and such as are necessary now, or hereafter, to accomplish the purposes of its own establishment and operation and maintenance hereunder, provided that the same be not inconsistent with or in conflict with this chapter.



§ 43-5-5 - Powers and duties of Board

The State Board of Education shall adopt all needful rules and regulations for the government of the schools. The State Board of Education shall have authority and control over the pupils and over the properties of each school except where otherwise prescribed by law. The State Board of Education shall provide and maintain libraries for each school, and shall provide for proper and needful recreational facilities for the pupils of the separate schools, and encourage their physical and hygienic and religious advancement, including facilities for church attendances on the Sabbath.



§ 43-5-7 - Powers and duties of State Superintendent of Schools

The State Superintendent of Education, or his designee, shall make regular and frequent inspections of each of the two (2) schools, and shall personally visit each school at least once a month during every school session, and shall prescribe when and where and by whom and in what quantities all supplies and sustenance of every kind shall be purchased. As far as practicable the purchases for each school shall be on basis of wholesale rather than at retail prices. The State Superintendent of Education shall prepare in writing, monthly, the status of the schools and needs, and the physical and moral conditions of the pupils, and they shall require that the records of each school are preserved, and shall assume such duties as may through legislative enactment hereafter be placed upon the State Superintendent of Education.



§ 43-5-8 - Superintendents of Schools for Blind and Deaf; appointment; powers and duties; budget responsibilities

The Superintendent of the School for the Blind and the Superintendent of the School for the Deaf and all principals and directors shall be selected by and hold office subject to the will and pleasure of the State Superintendent of Education, subject to the approval of the State Board of Education. The State Board of Education may provide housing for the two (2) superintendents so employed either on- or off-campus. Each superintendent shall at all times maintain supervision of the physical properties of the school he serves unless otherwise provided. All other personnel shall be competitively appointed by the state superintendent and shall be dismissed only for cause in accordance with the rules and regulations of the State Personnel Board. The state superintendent, subject to the approval of the State Personnel Board, shall fix the amount of compensation or expenses of any of the personnel of the schools, which shall be paid upon the requisition of the state superintendent and warrant issued thereunder by the State Auditor out of the funds appropriated by the Legislature in a lump sum upon the basis of budgetary requirements submitted by the Superintendent of Education or out of funds otherwise made available. The entire expense of administering the schools shall never exceed the amount appropriated therefor, plus funds received from sources other than state appropriations. For a violation of this provision, the superintendent shall be liable, and he and the sureties on his bond shall be required to restore any excess. However, if for any reason within the two-year period beginning July 1, 2014, a new Superintendent of the School for the Blind, Superintendent of the School for the Deaf or other administrative or instructional personnel are employed by the department, the employment shall not be subject to the rules and regulations of the State Personnel Board, except as otherwise provided in Section 25-9-127(4).



§ 43-5-11 - Annual report of Board

The State Board of Education shall make a report to every annual term of the Legislature, showing the needs and condition and status of the School for the Blind and the School for the Deaf. Such report to the Legislature shall show how the money appropriated to the schools has been expended during the preceding year, beginning and ending with the fiscal year of each school. Such report shall exhibit the salaries paid to teachers, officers and employees and each and every item of receipt and expenditure. Each report shall be balanced and shall begin with the balance at the end of the preceding fiscal year. If any property belonging to the state or either school is used for profit such report shall show the expenses incurred in managing the property and the amount received from the same. Such report shall also show a summary of the gross receipts and gross disbursements for each fiscal year and shall show the money on hand at the beginning of the fiscal period of each school preceding each session of the Legislature and the necessary amount of expenses to be incurred from said date to January 1 next following.



§ 43-5-13 - Braille and lip-reading to be taught

Braille print, designated commonly as revised Braille Grade Two, shall be taught in the School for the Blind. The use of this print shall be included in the high school literary courses of students in such school. Every teacher or instructor in the School for the Deaf, whose duties include oral instruction of pupils, shall become acquainted with the most efficient and advanced methods of lipreading, but every teacher shall also master the manual alphabet in order to be able to communicate with pupils who cannot read lips and in order to aid and participate in student activities outside the classrooms. Every pupil entering the school shall be given oral instruction until it is clearly determined whether he can master lipreading to an extent enabling him to progress satisfactorily in his studies, but manual instruction shall be provided in all subjects for all pupils unable to progress satisfactorily under oral instruction alone. The State Board of Education may set and determine the additional requirements necessary for each teacher or instructor. All teachers and instructors must enter into written contracts of employment to indicate and cover the period for which they are respectively employed. Complete courses in shorthand and typewriting are to be offered at the School for the Deaf.



§ 43-5-15 - Pupils; classification; course of training

Each of the two (2) schools shall be open to receive all pupils eligible to attend it, and shall provide for the proper lodging, maintenance, care and education while in attendance. A student shall not be admitted to or continue as a pupil in the School for the Blind whose acuity of vision is, or becomes, habitually greater than fifty percent (50%) of normal vision, and a pupil shall not be admitted or remain as a pupil in the school for the deaf whose ability to hear is customarily sufficient for him or her to attend the public schools provided for normal children. The board, in its discretion, shall establish the age of eligibility for students seeking admission to the schools. No person shall be admitted to either institution as a pupil who is not a bona fide resident of this state or who is not of good moral character.

The State Board of Education shall fix the amount to be paid, and the terms of payment, by pupils in each school for board, and the conditions of admission, subject to the provisions of this chapter; and shall admit free of charges, upon the certificate of the county superintendent of education of any county in the state, all pupils eligible to attend the school, provided the amount appropriated by the Legislature is sufficient properly to care for the same. Each school shall provide requisite facilities for every pupil therein to acquire as complete a literary and musical education as practicable; and shall provide and maintain an industrial department in which expert instruction shall be given in such trades and crafts as may be suited to render the pupil therein self-sustaining in after life.



§ 43-5-17 - Diplomas and certificates of proficiency

The State Board of Education shall maintain the two (2) schools at as high a grade of work and education as may be practicable, and shall endeavor to give the pupils the same extent and scope of education that the pupils would receive if attending the public schools of this state; and shall have diplomas or certificates granted unto those pupils who have successfully finished the prescribed courses taught.






ANNUAL CONFERENCE OF REPRESENTATIVES

§ 43-5-31 - Annual conference of representatives of state and other agencies

The Department of Education, hereinafter called "department," shall annually call a conference of representatives of state agencies, other governmental and private agencies, and institutions in the manner set forth by Sections 43-5-31 through 43-5-39 for the general purpose of the coordination of programs relating to the training, education and assistance of blind and deaf citizens of the State of Mississippi.



§ 43-5-33 - Appointment of director of conference

The State Superintendent of Education shall appoint a director for this conference who may be an employee of the department or an employee of either the School for the Deaf or the School for the Blind.



§ 43-5-35 - Notice of conference

The director shall publish notification of the conference in the following manner:

(a) Not less than thirty (30) days prior to the date of the conference the director shall mail notices of this meeting to the executive officer of any agency or institution of the State of Mississippi which, in the opinion of the board, is charged with or can contribute to the education, training or assistance of blind or deaf citizens of the State of Mississippi. It shall be the duty of such executive officer upon receipt of such notification to attend or appoint an officer or employee of his agency to attend and participate in the conference.

The notice required by this subsection shall include time and place of the conference and reference to Sections 43-5-31 through 43-5-39 regarding the required attendance of a representative from a designated agency.

(b) The director shall cause notice to be published in a newspaper or newspapers having general circulation throughout the state. Such notice shall appear at least three (3) times with the first publication appearing not less than twenty-five (25) days prior to the date of the conference and the last publication appearing not more than five (5) days prior to the date of the conference.

(c) The director is directed and authorized to utilize any mass communication media that may be available at no cost to the board to publicize the conference.

(d) The director shall notify private organizations and persons known to have an interest in the education, training and assistance of the deaf and blind of the meeting and to invite their attendance and participation.



§ 43-5-37 - Duties of conference director

The director shall arrange and organize the conference and is charged specifically with the following duties regarding the conference:

(a) The director shall arrange for a meeting hall, seating, public address systems and appurtenant equipment and supplies.

(b) The director shall organize the program and set an agenda for the conference.

(c) The director is authorized to arrange meetings of groups who are concerned with the problems of the blind or the deaf. Such meeting may be held before or during the conference; however, there shall be at least one (1) general session of all participants during the conference.



§ 43-5-39 - Report of activities and findings of conference

The board shall include a report of the activities and findings of the conference in the annual report of the Mississippi School for the Deaf and the Mississippi School for the Blind.









Chapter 6 - RIGHTS AND LIABILITIES OF INDIVIDUALS WITH DISABILITIES

Article 1 - GENERAL PROVISIONS

§ 43-6-1 - Definitions

As used in this article, "blind," "totally blind," "visually handicapped," and "partially blind" mean having central visual acuity not to exceed 20/200 in the better eye, with corrected lenses as measured by the Snellen test, or having visual acuity greater than 20/200, but with a limitation in the field of vision such that the widest diameter of the visual field subtends an angle not greater than twenty (20) degrees.

As used in this article, "deaf person" means a person who cannot readily understand spoken language through hearing alone with or without a hearing aid, and who may also have a speech defect which renders his speech unintelligible to most people with normal hearing.



§ 43-6-3 - Right to use public facilities

Blind persons, visually handicapped persons, deaf persons and other physically disabled persons shall have the same right as the able-bodied to the full and free use of the streets, highways, sidewalks, walkways, public buildings, public facilities, and other public places.



§ 43-6-5 - Right of access to public conveyances and accommodations

Blind persons, visually handicapped persons, deaf persons and other physically disabled persons shall be entitled to full and equal access, as are other members of the general public, to accommodations, advantages, facilities and privileges of all common carriers, airplanes, motor vehicles, railroad trains, motorbuses, streetcars, boats or any other public conveyances or modes of transportation, hotels, lodging places, places of public accommodation, amusement or resort, and other places to which the general public is invited, subject only to the conditions and limitations established by law, or state or federal regulation, and applicable alike to all persons.



§ 43-6-7 - Right to be accompanied by guide dog or hearing ear dog

Every totally or partially blind person and every deaf person shall have the right to be accompanied by a guide dog or hearing ear dog on a blaze orange leash, especially trained for the purpose, in any of the places specified in Section 43-6-5 without being required to pay an extra charge for the guide dog or hearing ear dog on a blaze orange leash. However, such person shall be liable for any damage done to the premises or facilities by such dog.



§ 43-6-9 - Blind and deaf pedestrians

A totally or partially blind pedestrian or deaf person shall have all the rights and privileges conferred by law upon other persons in any of the places, accommodations, or conveyances specified in Sections 43-6-3 and 43-6-5, notwithstanding the fact that such person is not carrying a predominantly white cane (with or without a red tip), or using a guide dog or hearing ear dog on a blaze orange leash. The failure of a totally or partially blind person or deaf person to carry such a cane or to use such a guide dog or hearing ear dog on a blaze orange leash shall not constitute negligence per se.



§ 43-6-11 - Penalties

Any person or persons, firm or corporation who denies or interferes with admittance to or enjoyment of the public facilities as specified in Sections 43-6-3 and 43-6-5, or otherwise interferes with the rights of a totally or partially blind person, deaf person or other disabled person under Sections 43-6-3 through 43-6-7, shall be guilty of a misdemeanor and upon conviction shall be punished by a fine not exceeding one hundred dollars ($ 100.00) or by imprisonment in the county jail for a period not exceeding sixty (60) days, or by both such fine and imprisonment.



§ 43-6-13 - White Cane Safety Days

Each year the governor shall publicly proclaim October 15 as White Cane Safety Day. He shall issue a proclamation in which:

(a) Comments shall be made upon the significance of this article.

(b) Citizens of the state are called upon to observe the provisions of this article and to take precautions necessary to the safety of disabled persons.

(c) Citizens of the state are reminded of the policies with respect to disabled persons declared in this article and be urged to cooperate in giving effect to them.

(d) Emphasis shall be made on the need of the citizenry to be aware of the presence of disabled persons in the community and to keep safe and functional for the disabled the streets, highways, sidewalks, walkways, public buildings, public facilities, other public places, places of public accommodation, amusement and resort, and other places to which the public is invited, and to offer assistance to disabled persons upon appropriate occasions.

(e) It is the policy of this state to encourage and enable blind persons, visually handicapped persons, and other physically disabled persons to participate fully in the social and economic life of the state and to engage in remunerative employment.



§ 43-6-15 - Employment in government service

No person shall be refused employment in state services, the service of political subdivisions of the state, in public schools, or any other employment supported in whole or in part by public funds, by reason of his being blind, visually handicapped, deaf, or otherwise physically handicapped, unless such disability shall materially affect the performance of the work required by the job for which such person applies.






Article 3 - PUBLIC BUILDING FACILITIES FOR INDIVIDUALS WITH DISABILITIES

§ 43-6-101 - Applicability of standards

The State Building Commission, the boards of supervisors of each county, the governing authorities of each municipality and the governing authorities of all political subdivisions of this state, pursuant to an order of the state board of health, shall cause to be constructed such entrance ramps to facilitate ingress and egress in each public building under the supervision of the said governing bodies, including buildings which presently exist, which are presently under construction, or which may be constructed after July 1, 1972. The standards and specifications set forth in Sections 43-6-103 through 43-6-121 shall apply to all buildings of assembly, educational institutions, office buildings, and other public buildings which are constructed in whole or in part by the use of state, county or municipal funds, or the funds of any instrumentality of the state, except where such compliance is impractical in the opinion of the state board of health. All such buildings and facilities in this state on which design contracts are awarded after July 1, 1972, shall conform to each of the standards and specifications prescribed therein.



§ 43-6-103 - Primary entrances

(1) At least one (1) primary entrance to each building shall be accessible by individuals in wheelchairs from a point of vehicular arrival and such access shall be by means of a walk or walks at least forty-eight (48) inches wide and having a gradient not greater than five percent (5%), or eight and thirty-three one-hundredths percent (8.33%) with handrails. These walks shall be of a continuing surface, not interrupted by steps or abrupt changes in level. Wherever walks cross other walks, driveways, or parking lots they shall blend to a common level. A walk shall have a level platform at the top which is at least five (5) feet by five (5) feet, if a door swings out onto the platform or toward the walk. This platform shall extend at least one (1) foot beyond each side of the doorway. A walk shall have a level platform at least three (3) feet deep and five (5) feet wide, if the door does not swing onto the platform or toward the walk. This platform shall extend at least one (1) foot beyond each side of the doorway.

(2) Each building shall have at least one (1) primary entrance which is accessible to individuals in wheelchairs. In multi-story buildings, such primary entrance shall provide access to an elevator either on a level plane or by ramp.

Doors shall have a clear opening of no less than thirty-two (32) inches when fully open and shall be operable by a single effort. The floor on the inside and outside of each doorway shall be level for a distance of five (5) feet from the door in the direction the door swings and shall extend one (1) foot beyond each side of the door. Sharp inclines and abrupt changes in level shall be avoided at doorsills. As much as practicable, thresholds shall be flush with the floor.



§ 43-6-105 - Public parking

Where public parking is provided, at least one (1) parking area shall be made accessible to the building by either placing it at the grade level of one (1) floor of the building or providing ramps at curbs or steps between the parking area and the building.



§ 43-6-107 - Ramps

Where ramps are necessary or desired, they shall conform to the following specifications:

(a) The ramp shall not have a slope greater than one (1) foot rise in twelve (12) feet of run, or eight and thirty-three one-hundredths percent (8.33%), or four (4) degrees fifty (50) minutes.

(b) Any such ramp shall have a handrail on at least one (1) side, and preferably two (2) sides. The top of handrails shall be thirty-two (32) inches above the surface of the ramp and shall extend one (1) foot beyond the top and bottom of the ramp.

(c) The ramp shall be at least thirty-two (32) inches wide (inside clear measurements) and have a surface that is nonslip.

(d) If a door swings out onto the platform or toward the ramp, the platform of the ramp shall be at least five (5) feet by five (5) feet. This platform size shall be clear of door swing.

(e) If the door does not swing onto the platform or toward the ramp, this platform shall be at least three (3) feet deep and five (5) feet wide. This platform size shall be clear of door swing.

(f) The bottom of the ramp shall have at least a six-foot level run.

(g) Where the ramp exceeds thirty (30) feet in length, level platforms shall be provided at thirty-foot intervals. Level platforms shall also be provided at turns in the ramp. Platforms shall be at least thirty-two (32) inches wide by five (5) feet long.



§ 43-6-109 - Steps and stairs

Steps in stairs shall be designed wherever practicable so as not to have abrupt (square) nosing. Stairs shall have handrails thirty-two (32) inches high as measured from the tread at the face of the riser. Stairs shall have at least one (1) handrail that extends at least eighteen (18) inches beyond the top step and beyond the bottom step. Steps should, wherever possible, and in conformation with existing step formulas, have risers that do not exceed seven (7) inches.



§ 43-6-111 - Floors

Floors shall wherever practicable have a surface that is nonslip. Floors on the same story shall be of a common level throughout or be connected by a ramp in accord with Section 43-6-107.



§ 43-6-113 - Toilet facilities

(1) An appropriate number of toilet rooms shall be accessible to, and usable by, the physically handicapped and shall have space to allow traffic of individuals in wheelchairs.

(2) Toilet rooms for each sex shall have at least one (1) toilet stall that: (a) is three (3) feet wide; (b) is at least four (4) feet eight (8) inches, preferably five (5) feet deep; (c) has a door (where doors are used) that is thirty-two (32) inches wide and swings out; (d) has handrails on each side, thirty-three (33) inches high and parallel to the floor, one and one-half (1 1/2) inches in outside diameter, with one and one-half (1 1/2) inches clearance between rail and wall, and fastened securely at ends and center; and (e) has a water closet with the seat twenty (20) inches from the floor.

(3) Such toilet rooms shall have at least one (1) lavatory with a narrow apron, which when mounted at standard height is usable by individuals in wheelchairs, or shall have lavatories mounted higher, when particular designs demand, so that they are usable by individuals in wheelchairs.

(4) Mirrors and shelves shall be provided above such lavatory at a height as low as practicable and no higher than forty (40) inches above the floor, measured from the top of the shelf and the bottom of the mirror.

(5) Toilet rooms for men which have wall-mounted urinals shall have an appropriate number of such urinals with the opening of the basin nineteen (19) inches from the floor, or shall have floor-mounted urinals that are on level with the main floor of the toilet room.

(6) Toilet rooms shall have an appropriate number of towel racks, towel dispensers, and other dispensers and disposal units mounted with openings of dispensers or receptacles no higher than forty (40) inches from the floor.



§ 43-6-115 - Water supply

An appropriate number of water fountains or other water dispensing means shall be accessible to, and usable by, the physically disabled. Water fountains or coolers shall have up-front spouts and controls. Water fountains or coolers shall be hand-operated or hand-and-foot operated.



§ 43-6-117 - Elevators

Where elevators are to be provided, at least one (1) bank of elevators, or one (1) single elevator if installed in single units, shall be accessible to, and usable by, the physically disabled at all levels normally used by the general public. Such bank of elevators or such single elevator shall be designed to allow for traffic by wheelchairs.



§ 43-6-119 - Switches and controls

Switches and controls for light, heat, ventilation, windows, draperies, elevators, fire alarms, and all similar controls of frequent or essential use shall be placed within the reach of individuals in wheelchairs, and not to exceed forty-eight (48) inches from the floor level.



§ 43-6-121 - Removal of hazards

Every effort shall be exercised to obviate all hazards to individuals with physical disabilities.



§ 43-6-123 - Enforcement of article

The State Board of Health shall be responsible for reviewing plans and specifications of the proposed building or improvements to determine whether the buildings referred to in Section 43-6-101 will be in compliance with this article. The board shall collect a fee from the state, county, municipality or other public agency proposing to contract for the construction, to cover the cost of such review. The fee shall be one-half of one percent ( 1/2 of 1%) of the estimated cost, with a maximum fee of one hundred dollars ($ 100.00), calculated and paid on the basis of the engineering estimate or architect's estimate of the total cost of the particular work or improvement, which estimate is to be furnished to the state board of health along with the plans and specifications.

The State Board of Health shall not require that those state-funded buildings in existence or presently under construction comply with this article, except as to entrance ramps to facilitate ingress and egress; however, all buildings affected by this article on which design contracts are awarded after July 1, 1972, shall comply with such specifications. The state board of health is hereby further authorized to promulgate any rules that, in its discretion, are necessary to perform the duties delegated it by this article.



§ 43-6-125 - Public buildings designed or equipped to accommodate individuals with disabilities to be marked by signs

All public buildings constructed or remodeled in accordance with the standards and requirements of Sections 43-6-101 through 43-6-123, or containing facilities that are in compliance therewith, shall display a symbol which is white on a blue background. The specifications for this symbol shall be furnished by the state board of health indicating the location of such facilities designed for the physically handicapped. When a building contains an entrance other than the main entrance which is ramped or level for use by the physically handicapped persons, a sign showing its location shall be posted at or near the main entrance which shall be visible from the adjacent public sidewalk or way.






Article 5 - MISSISSIPPI SUPPORT ANIMAL ACT

§ 43-6-151 - Short title

Sections 43-6-151 through 43-6-155 shall be known as and may be cited as the "Mississippi Support Animal Act."



§ 43-6-153 - Definitions

The following words and phrases shall have the meanings ascribed herein unless the context clearly indicates otherwise:

(a) "Mobility impaired person" means any person, regardless of age, who is subject to a physiological defect or deficiency regardless of its cause, nature, or extent that renders the person unable to move about without the aid of crutches, a wheelchair or any other form of support, or that limits the person's functional ability to ambulate, climb, descend, sit, rise, or to perform any related function.

(b) "Blind" means either of the following:

(i) Vision 20/200 or less in the better eye with proper correction.

(ii) Field defect in the better eye with proper correction which contracts the peripheral field so that the diameter of the visual field subtends an angle no greater than twenty (20) degrees.



§ 43-6-155 - Support animals' access to public places; limitations

(1) Any blind person, mobility impaired person or hearing impaired person who uses a dog or other animal specifically trained as a guide, leader, listener or for any other assistance necessary to assist such blind, mobility impaired or hearing impaired person in day-to-day activities shall be entitled to the full and equal accommodations, advantages, facilities and privileges of all public conveyances, hotels, lodging places, businesses open to the public for the sale of any goods or services and all places of public accommodation, amusement, or resort and other places to which the general public is invited, and may take the dog or other animal into conveyances and places, subject only to the conditions and limitations applicable to all persons not so accompanied, except that:

(a) The dog or other animal shall not occupy a seat in any public conveyance.

(b) The dog or other animal shall be upon a leash or otherwise sufficiently restrained in a manner appropriate for the animal while using the facilities of a common carrier.

(2) Trainers of support dogs and other support animals shall have the same rights of accommodations, advantages, facilities and privileges with support animals-in-training as those provided to blind, mobility impaired or hearing impaired persons with support animals under this section.

(3) No person shall deprive a blind, mobility impaired, hearing impaired person, or a support animal trainer of any of the advantages, facilities or privileges provided in this section, nor charge such blind, mobility impaired or hearing impaired person or support animal trainer a fee or charge for the use of the animal.






Article 7 - USE OF RESPECTFUL REFERENCES TO INDIVIDUALS WITH DISABILITIES

§ 43-6-171 - Legislative drafting offices and state agencies to use certain respectful references to individuals with disabilities in the preparation of legislation and rules

(1) The Legislature recognizes that language used in reference to individuals with disabilities shapes and reflects society's attitudes towards people with disabilities. Many of the terms currently used diminish the humanity and natural condition of having a disability. Certain terms are demeaning and create an invisible barrier to inclusion as equal community members. The Legislature finds it necessary to clarify preferred language for new and revised laws and rules by requiring the use of terminology that puts the person before the disability.

(2) The legislative drafting offices of the House and Senate are directed to avoid all references to the terms "disabled," "developmentally disabled," "mentally disabled," "mentally ill," "mentally retarded," "handicapped," "cripple" and "crippled," in any new statute, memorial or resolution, and to change those references in any existing statute, memorial or resolution as sections including those references are otherwise amended by law. The drafting offices are directed to replace the terms referenced above as appropriate with the following revised terminology: "individuals with disabilities," "individuals with developmental disabilities," "individuals with mental illness" and "individuals with an intellectual disability."

(3) No statute, memorial or resolution is invalid because it does not comply with this section.

(4) All state agency orders creating new rules, or amending existing rules, shall be formulated in accordance with the requirements of subsection (1) of this section regarding the use of respectful language.

(5) No agency rule is invalid because it does not comply with this section.









Chapter 7 - COUNCIL ON AGING

IN GENERAL

§ 43-7-1 - Department of Human Services to be Council on Aging

The Department of Human Services shall be the Council on Aging and shall retain all powers and duties granted by law to the Council on Aging, and wherever the term "Council on Aging" appears in any law the same shall mean the Department of Human Services.



§ 43-7-7 - Duties of Department of Human Services

The Department of Human Services shall be responsible for the collection of data and statistics and for making a continuing study of conditions affecting the general welfare of the aging population; for providing for an inter-agency and inter-departmental exchange of ideas; for encouraging and assisting in the development of programs for the aging in municipalities and counties of the state; for cooperation with public and private agencies and departments in coordinating programs for the aging; for encouraging and promoting biological, physiological and sociological research; for making recommendations for residential housing and needed nursing and custodial care facilities.






LONG-TERM CARE FACILITIES OMBUDSMAN ACT

§ 43-7-51 - Short title

Sections 43-7-51 through 43-7-79 shall be known as the "Long-Term Care Facilities Ombudsman Act."



§ 43-7-53 - Office of State Long-term Care Facilities Ombudsman

(1) There is hereby established within the Mississippi Council on Aging, the Office of the State Long-term Care Facilities Ombudsman as provided by the Older Americans Act of 1965, as amended, 42 U.S.C.S. 3001.

(2) The council shall establish the qualifications of state and community ombudsmen.



§ 43-7-55 - Definitions

For the purposes of Sections 43-7-51 through 43-7-79, the following words shall have the definitions ascribed herein:

(a) "Administrator" means any person charged with the general administration or supervision of a long-term care facility without regard to whether such person has an ownership interest in such facility or to whether such person's functions and duties are shared with one or more other persons;

(b) "Community ombudsman" means a person selected by an area agency on aging who is then trained and certified as such by the council pursuant to Section 43-7-59;

(c) "Council" means the Mississippi Council on Aging;

(d) "Long-term care facility" means any skilled nursing facility, extended care home, intermediate care facility, personal care home or boarding home which is subject to regulation or licensure by the State Department of Health;

(e) "Resident" means any resident, prospective resident, prior resident or deceased resident of any long-term care facility;

(f) "Sponsor" means an adult relative, friend or guardian who has a responsibility in the resident's welfare;

(g) "State Ombudsman" means the State Long-term Care Facilities Ombudsman;

(h) "Ombudsman" means the State Ombudsman or any community ombudsman;

(i) "Area agency on aging" means those grantees of the council which are charged with the local administration of the Older Americans Act.



§ 43-7-57 - Duties of office.

The duties of the Office of the State Long-term Care Facilities Ombudsman, as created under Section 43-7-53, shall be:

(a) The establishment of a procedure to receive, investigate and resolve complaints filed by residents or sponsors or organizations or long-term care facilities on behalf of residents of long-term care facilities relating to the health, safety, welfare and rights of such residents;

(b) The monitoring of the development and implementation of federal, state and local laws, regulations and policies with respect to long-term care facilities;

(c) The establishment of a training program for both the state and community ombudsmen;

(d) To provide public forums, including the holding of public hearings, sponsorships of conferences and workshops, and the holding of other meetings to seek information concerning the needs and problems of residents in long-term care facilities;

(e) The establishment and maintenance of a statewide uniform reporting system to collect and analyze data relating to complaints and conditions in long-term care facilities for the purpose of identifying and resolving significant problems faced by residents as a group;

(f) The submission of an annual report to the State Department of Health, which shall include statistical information about the state and community long-term care facilities ombudsman programs, shall identify systemic problems in long-term care facilities that cannot be adequately addressed by state and local agencies, and shall include recommendations for legislative or executive action to alleviate any systemic problems;

(g) The testing and certification of ombudsmen;

(h) The development of an ongoing program of publicizing programs designated by the Office of the State Long-term Care Facilities Ombudsman and by the community long-term care facilities ombudsman through contact with the media and civic organizations;

(i) The development of policies and regulations related to the use of volunteers in the program, and to assure that the responsibility and authority of volunteers shall be restricted to activities which do not involve access to patient or facility records; and

(j) Other duties as mandated by the Older Americans Act of 1965, as amended.



§ 43-7-59 - Certification of community Long-term Care Facilities Ombudsman programs

(1) The Office of the State Long-term Care Facilities Ombudsman shall certify community long-term care facilities ombudsman programs, except that community long-term care facilities ombudsman programs existing on July 1, 1988, shall be certified unless the Office of the State Long-term Care Facilities Ombudsman determines that the existing community program no longer meets the requirement of Sections 43-7-51 through 43-7-79.

(2) The council shall specify standards for the certification and operation of community ombudsman programs.



§ 43-7-61 - Community Long-term Care Facilities Ombudsmen training and certification program; community advisory committee; ombudsman identification card

(1) The Office of the State Long-term Care Facilities Ombudsman shall establish a training and certification program. The council shall specify by rule the content of the training program. Each long-term care facilities ombudsman program shall bear the cost of training its own employees.

(2) The State Ombudsman shall arrange for the training of all prospective community ombudsmen selected by area agencies on aging. Such training shall include instruction in at least the following subjects as they relate to long-term care:

(a) The responsibilities and duties of community ombudsmen;

(b) The laws and regulations governing the receipt, investigation and resolution of issues of the well-being of a resident;

(c) The role of local, state and federal agencies that regulate long-term care facilities;

(d) The different kinds of long-term care facilities in Mississippi and the services provided in each kind;

(e) The special needs of the elderly and of the physically and mentally handicapped;

(f) The role of the family, the sponsor, the legal representative, the physician, the church, and other public and private agencies, and the community;

(g) How to work with long-term care facility staff;

(h) The aging process and characteristics of the long-term care facility resident or institutionalized elderly;

(i) Familiarity with and access to information concerning the laws and regulations governing Medicare, Medicaid, Social Security, Supplemental Security Income, the Veterans Administration and Workers' Compensation; and

(j) The training program shall include an appropriate internship to be performed in a long-term care facility.

(3) Persons selected by area agencies on aging who have satisfactorily completed the training arranged by the State Ombudsman shall be certified as community ombudsmen by the council.

(4) Each area agency on aging may appoint an advisory committee to advise it in the operation of its community ombudsman program. The number and qualifications of members of the advisory committee shall be determined by the area agency on aging.

(5) Ombudsmen who have successfully completed the training and certification program under this section shall be given identification cards which shall be presented to employees of a long-term care facility upon request.



§ 43-7-63 - Duties of community ombudsman

The duties of the community ombudsman shall be:

(a) The investigation of complaints filed by residents, sponsors, organizations or long-term care facilities on behalf of residents of long-term care facilities relating to the health, safety, welfare and rights of a resident.

(b) The pursuit of efforts to resolve complaints informally.

(c) The monitoring of the development and implementation of federal, state and local laws, regulations and policies relating to long-term care.

(d) The training of volunteers:

(i) Training of volunteers shall be approved by the State Long-term Care Facilities Ombudsman as appropriate to the level of responsibility of the volunteer, and shall be carried out in accordance with the training manual developed by the Office of the State Long-term Care Facilities Ombudsman;

(ii) Volunteers who have met the training and certification requirements appropriate to their level of responsibility shall be given identification cards which shall be presented to employees of a long-term care facility upon request;

(iii) No volunteer shall perform any of the duties enumerated by Sections 43-7-51 through 43-7-79 prior to completion of the training program, except as a supervised portion of that training program.

(e) The providing of public forums, scheduling of public hearings, sponsoring of conferences and workshops, and conducting other meetings to gather, disseminate and discuss information relative to the needs and problems of the residents in long-term care facilities.

(f) The encouragement and assistance in the development and operation of referral services which can provide current, valid and reliable information on long-term care facilities and alternatives to institutionalization for persons in need of these services.

(g) The submission of reports as required by the Office of the State Long-term Care Facilities Ombudsman.

(h) The development of an ongoing program of publicity concerning the purposes and mode of operation of the long-term care facilities ombudsman program through contact with the media and civic organizations.



§ 43-7-65 - Investigations by ombudsman; referral of complaints to appropriate agencies

(1) Investigative activities of the ombudsman shall include, but not be limited to: information gathering, mediation, negotiation, informing concerned parties of alternative remedies, reporting of suspected violations to appropriate licensing or certifying agencies and reporting of suspected criminal violations to the appropriate law enforcement authorities.

(2) The ombudsman need not investigate any complaint upon determining that:

(a) The complaint is trivial, frivolous, vexatious, delayed or made in bad faith;

(b) The resources available, considering the established priorities, are insufficient for an adequate investigation;

(c) The matter complained of is not within the investigatory authority of the community long-term care facilities ombudsman program; or

(d) A real or apparent conflict of interest exists and no other ombudsman is available to investigate the complaint in an impartial manner.

(3) If a determination is made by a community long-term care facilities ombudsman not to investigate any complaint, then the complaint shall be referred to the Office of the State Long-term Care Facilities Ombudsman which shall make a final decision as to whether the matter warrants further investigation.

(4) The ombudsman shall have access to any long-term care facility for the purposes of an investigation under this section or for the purpose of carrying out other duties specified by Sections 43-7-51 through 43-7-79. The ombudsman may enter the facility at a time appropriate to the complaint. The visit may be announced in advance or such visit regarding the complaint under investigation may be unannounced. The clinical record of a resident may be examined by a representative of the State Ombudsman, with the permission of the resident or the resident's legal representative. Any copy of the clinical record examined under this provision shall not be removed from the nursing facility unless written authorization is obtained from the patient or the patient's legal representative.

(5) (a) The State Long-term Care Facilities Ombudsman shall develop referral procedures for all long-term care facilities programs to refer any complaint to any appropriate state or local government agency. The agency shall act as quickly as possible on any complaint referred to it by a Long-term care facilities ombudsman.

(b) If the complaint is referred to a government agency by a long-term care facilities ombudsman, that ombudsman shall be kept advised and shall be notified in writing in a timely manner by the government agency of the disposition of the referred complaint.



§ 43-7-67 - Access to long-term care facilities by ombudsman

Except during the course of an investigation carried out under Section 43-7-65, ombudsmen shall have access to long-term care facilities for the purposes of carrying out the duties enumerated by Sections 43-7-51 through 43-7-79 during reasonable hours or at other times with the prior approval of the administrator of the long-term care facility. Access shall mean:

(a) Access to the long-term care facility;

(b) Private communication with residents and their sponsors; and

(c) The right to tour the long-term care facility unescorted.



§ 43-7-69 - Confidentiality of records; policies and procedures

Each long-term care facilities ombudsman program shall establish policies and procedures with regard to confidentiality of resident, long-term care facility and government agency records. These policies and procedures shall ensure that:

(a) Any ombudsman shall not disclose the identity of any resident or complainant unless the resident or complainant or the legal representative of either specifically consents in writing to the disclosure.

(b) The investigatory files of any long-term care facilities ombudsman program shall be maintained as confidential information, except as necessary for the preparation of statistical data, as required to carry out the duties of Sections 43-7-51 through 43-7-79, or as required pursuant to a court order.



§ 43-7-71 - Investigation participants immune from liability; protected participants and practices

Individuals participating in an investigation carried out pursuant to Sections 43-7-51 through 43-7-79 shall be immune from any civil liability that otherwise might result by reason of their participation in the investigation as long as such participation is done in good faith. Protected participants and practices shall include:

(a) Any person who participates in the registering of a complaint under Sections 43-7-51 through 43-7-79;

(b) Any ombudsman who investigates a complaint filed pursuant to Sections 43-7-51 through 43-7-79;

(c) Any person who provides access to an ombudsman in the course of an investigation;

(d) Any person who provides evidence during the course of an investigation;

(e) Any person who participates in an administrative or judicial proceeding resulting from a complaint filed pursuant to Sections 43-7-51 through 43-7-79; and

(f) Any communications by an ombudsman if reasonably related to the requirements of that individual's responsibilities under Sections 43-7-51 through 43-7-79.



§ 43-7-73 - Immunity from liability for ombudsman's acts causing injury

No long-term care facility covered by Sections 43-7-51 through 43-7-79, its owners, administrator, officers, directors, agents, consultants, employees or any member of management, shall be held civilly liable to any patient, family member of a patient or other third party for any act of omission or commission made by any ombudsman working or appointed with or without compensation including a volunteer ombudsman that causes any injury to a patient.



§ 43-7-75 - Authority to establish additional committees

The Office of the State Long-term Care Facilities Ombudsman may establish committees to assist in carrying out the programs and duties of such office.



§ 43-7-77 - Additional powers and duties of ombudsmen; agencies to cooperate

(1) The ombudsman may request information, cooperation and assistance from any government agency, and the agency is hereby authorized and directed to provide cooperation, assistance or information that will enable the ombudsman to properly perform any of his functions, duties and powers under the provisions of Sections 43-7-51 through 43-7-79.

(2) All advocacy organizations and organizations similar in nature to the long-term care facilities ombudsman program which receive funding or official designation from the state shall cooperate with the long-term care facilities ombudsman.

(3) The Office of the State Long-term Care Facilities Ombudsman shall maintain a close working relationship with the legal assistance developer of the Mississippi Council on Aging.

(4) The long-term care facilities ombudsman shall seek to establish effective coordination between programs which provide legal services for the elderly, including, but not limited to, programs funded by the Federal Legal Services Corporation or the Older Americans Act of 1965, as amended.

(5) The long-term care facilities ombudsman may observe any survey in a long-term care facility conducted by a government agency.









Chapter 9 - OLD AGE ASSISTANCE

§ 43-9-1 - Statewide system of old age assistance

For the purpose of providing for aged persons in need, a statewide system of old age assistance is hereby established and shall be in effect in all political subdivisions of this state to operate with due regard to the varying conditions and cost of living, to be financed by state appropriations therefor, and to be administered by the Department of Human Services, Division of Aging and Adult Services, as hereinafter provided.



§ 43-9-3 - Short title

This chapter and Chapter 1 of this title shall be known as the "Mississippi Old Age Security Law" and shall be cited as such.



§ 43-9-5 - Definitions

When used herein, the term "department" means the State Department of Public Welfare; "commissioner" means the state commissioner of public welfare; "board" means the state board of public welfare; "applicant" means a person applying for assistance under this chapter; "recipient" means a person receiving aid under the provisions of this chapter; "assistance" means money payments including vendor payments made to or in behalf of needy aged persons hereunder; "county department" means the county board of public welfare, the director of public welfare, and such other personnel as may be authorized in said department by the State Department of Public Welfare.



§ 43-9-7 - Eligibility for assistance to the needy aged

Assistance shall be given under this chapter to any person who:

(a) Has attained the age of sixty-five (65) years;

(b) Has resided in the state for one (1) year immediately preceding his application and such residence shall not have been established solely or in part for the purpose of enabling the applicant to come within the provisions of this chapter;

(c) Resides in the county in which application is made;

(d) Has not sufficient income or other resources to provide a reasonable subsistence compatible with decency and health;

(e) Is not an inmate of or being maintained by any county, municipal, state, or national institution at the time of receiving assistance except as a patient in a public medical institution, or is not a patient in any institution for tuberculosis or mental diseases, or is not a patient in any medical institution as a result of having been diagnosed as having tuberculosis or psychosis; in the event the federal Social Security Act or other appropriate federal statutes are so amended as to permit funds appropriated by congress to be used for assistance to aged persons who are inmates of public institutions, then being an inmate of any such institution shall not disqualify any such person for assistance. An inmate of a public institution may, however, make application for such assistance but the assistance if granted shall not begin until after he ceases to be an inmate;

(f) Has not made an assignment or transfer of property so as to render himself eligible for assistance under this chapter at any time within two (2) years immediately prior to the filing of an application for assistance pursuant to the provisions hereof.



§ 43-9-9 - Amount of assistance

The amount of assistance for the needy aged which any recipient shall receive shall be determined by the county department with due regard to the resources, income, and necessary expenditures of the individual and the conditions existing in each case and in accordance with the rules and regulations made by the state department, and shall be sufficient when added to all other income and support of the recipient to provide him with a reasonable subsistence compatible with decency and health or special needs as permitted under the federal Social Security Act. However, the state department of public welfare may disregard the amount of monthly income of the recipient as specified by the federal Social Security Act.



§ 43-9-11 - Application for assistance to the needy aged

Application for assistance under this chapter shall be made to the county welfare agent of the county in which the applicant resides. The application shall be in writing or reduced to writing in the manner and upon the form prescribed by the state department. Such application shall contain such information as may be prescribed by the state department.



§ 43-9-13 - Investigation of applications

Whenever a county welfare agent receives an application for assistance under this chapter, an investigation and record shall promptly be made of the circumstances of the applicant to ascertain the facts supporting the application made under this chapter and such other information as may be required by the rules of the state board.

The county department and the state department shall have the power to conduct examinations, subpoena witnesses, require the attendance of witnesses, and the production of books, records and papers, and make application to the circuit court of the county to compel the attendance of witnesses and the production of such books, records and papers. The county board and such officers and employees as are designated by the state commissioner may also administer oaths and affirmations.



§ 43-9-15 - Granting of assistance

Upon completion of the investigation, the county department shall determine in accordance with the rules and regulations of the state department, whether the applicant is eligible for assistance under the provisions of this chapter, the amount of assistance he shall receive, and the date upon which such assistance shall begin. All checks for such assistance shall be mailed by the state department or county welfare office to the recipients at their postoffice address. The director of the state department shall determine whether such checks shall be mailed by the state department or by the county welfare office.

It shall be the duty of the state department insofar as is practicable to provide assistance to eligible persons, who, due to limitations of available funds have not been placed upon the assistance rolls, as soon as practicable after additional funds become available to the department and prior to making a general increase in assistance grants to persons already on said assistance rolls. However, nothing in this section shall be construed to bar or limit any county department of public welfare from granting individual increases in the amount of assistance to recipients based upon their individual needs. The state department shall, as soon as made possible by the availability of additional funds, take steps to eliminate all waiting lists. The state department or the office of public welfare of the various counties shall notify each applicant concerning the action taken on his or her application for assistance, and if the application for assistance is denied, the applicant shall be notified and given the reasons for such denial, and the lack of money shall not constitute a reason for such denial.



§ 43-9-17 - Payment for benefit of recipient

If the recipient or applicant is found incapable of taking care of himself or his money, payments may be paid to any person, firm, corporation, association, institution or agency designated to receive it by order of the county department of his county.



§ 43-9-19 - Assistance not assignable

No assistance given under this chapter shall be transferable or assignable, at law or in equity, and none of the money paid or payable under this chapter shall be subject to execution, levy, attachment, garnishment or other legal process, or to the operation of any bankruptcy or insolvency law.



§ 43-9-21 - Appeal to the State Department of Public Welfare

The county department shall at once report to the state department its decision upon each application. If an application is not acted upon by the county department within thirty (30) days after the filing of the application, or is denied or revoked, the applicant may appeal to the state department in the manner and form prescribed by rules and regulations. The state department shall upon receipt of such an appeal give the applicant an opportunity for a fair hearing. The state department may also, upon its own motion, review any decision of a county department and may consider any application upon which a decision has not been made by the county department within a reasonable time.

The state department may make such additional investigation as it may deem necessary and shall make such decision as to the granting of assistance and the amount of assistance to be granted the applicant as in its opinion is justified and in conformity with the provisions of this chapter. All decisions of the state department shall be binding upon the county department involved and shall be complied with by such county department.



§ 43-9-23 - Periodic reconsideration and changes in amount of assistance

All assistance grants made under this chapter shall be reconsidered as frequently as may be required by the rules and regulations of the state board. After such further investigation, the amount of assistance may be changed or assistance may be entirely withdrawn if the state commissioner or county department finds that the recipient's circumstances have altered sufficiently to warrant such action. The county department may at any time cancel and revoke assistance for cause and it may for cause suspend assistance for such period as it may deem proper. Whenever assistance is thus withdrawn, revoked, suspended or in any way changed, the county department shall at once report to the state department such decision together with the record of its investigation. All such decisions shall be subject to review by the state commissioner as provided in Section 43-9-21.



§ 43-9-25 - No fees to be paid

No person shall make any charge or receive any fee for representing any applicant or recipient of assistance in any proceeding hereunder except as to criminal proceedings brought pursuant to Section 43-9-27; or with respect to any application whether such fee or charge be paid by the applicant or recipient or by any other person or persons. Any violation of this section shall constitute a misdemeanor and be punishable as provided in Section 43-9-27.



§ 43-9-27 - Fraudulent acts

Whoever obtains, or attempts, or aids, or abets any person to obtain by means of a wilfully false statement or representation or by impersonation, or other fraudulent device;

(1) Assistance to which he is not entitled; or

(2) Assistance greater than that to which he is justly entitled, is guilty of a misdemeanor, and upon the conviction thereof shall be fined not more than five hundred dollars ($ 500.00) or be imprisoned for not more than three (3) months, or be both so fined and imprisoned in the discretion of the court. In assessing the penalty, the court shall take into consideration the amount of money fraudulently received.



§ 43-9-29 - Recovery from recipient's estate for false representation

On the death of any recipient, double the total amount of assistance paid to such recipient under this chapter shall be allowed as a claim against the estate of such person if it is found that such recipient has obtained funds by false representation.



§ 43-9-31 - Limitations of chapter

All assistance granted under this chapter shall be deemed to be granted and to be held subject to the provisions of any amending or repealing law that may hereafter be passed. No recipient shall have any claim for compensation, or otherwise, by reason of his assistance being affected in any way by any amending or repealing law.



§ 43-9-33 - Receipt and disposition of federal and other funds

The state treasurer is hereby authorized and directed to receive on behalf of the state, and to execute all instruments incidental thereto, federal or other funds to be used for payments of assistance herein provided, and to place all such funds in a special account to the credit of the "state department of public welfare," which said funds shall be expended by the department for the purposes and under the provisions of this chapter, and shall be paid out by the state treasurer as funds appropriated to carry out the provisions of this chapter are paid out by him.



§ 43-9-35 - Disbursement of funds; how made

The state department shall issue all checks for assistance to person qualifying for aid under the provisions of this chapter. All such checks shall be drawn upon funds made available to the state department of public welfare by the state auditor, upon requisition of the commissioner, approved by the state board.



§ 43-9-37 - Limitation of assistance and administrative cost

The total amount of assistance granted under the provisions of this chapter and the expenses incurred thereunder shall not exceed the amounts of funds appropriated therefor by the legislature, together with any funds received from the federal government or other sources for the purposes of this chapter and Chapter 1 of this title. The cost of administering this chapter and Chapter 1 of this title shall not exceed the funds appropriated by the state legislature.



§ 43-9-39 - Litigation

No suit shall be maintained in any court for the purpose of compelling an award of assistance or to enforce payment of any award of assistance made under the provisions of this chapter. Awards made hereunder shall in no case create any vested or other rights for assistance in the recipients.



§ 43-9-41 - Construction of law

This chapter and Chapter 1 of this title are supplementary to and in aid of any and all welfare laws now in force in Mississippi which are not directly in conflict herewith.



§ 43-9-43 - Reservation of right to amend or repeal old age security law

The Legislature reserves the right to amend or repeal all or any part of the Mississippi Old Age Security Law at any time, and there shall be no vested private right of any kind against such amendment or repeal. All the rights, benefits, or immunities conferred by said law or by acts done pursuant thereto shall exist subject to the power of the legislature to amend or repeal said law at any time.



§ 43-9-45 - Termination of federal assistance program as ipso facto repeal

The Mississippi Old Age Security Law is continued in force in pursuance of Public Law 92-603, 92nd Congress, under Title III thereof establishing supplemental security income for the aged, blind and disabled; and under Title VI thereof providing grants to the several states for services to the aged, blind or disabled to help needy individuals who are sixty-five (65) years of age or over, are blind, or are disabled to attain or retain capability for self-support or self-care under plans approved by the secretary of health, education and welfare, for services to the aged, blind or disabled; to continue the administration of aid to families with dependent children, pursuant to Title IV, federal Social Security Act, and Sections 43-17-1 through 43-17-25; to determine the eligibility of needy persons for food stamps from the U. S. Department of Agriculture or other federal agency, thus enabling the state to make more adequate provisions for needy aged, blind or disabled persons and for families with dependent children by reason of said federal grants therein provided, the state being unable financially to provide such services and assistance without such federal aid. Therefore, in the event that Public Law 92-603, 92nd Congress, or Title IV, federal Social Security Act, should be finally adjudged invalid, or in the event that the federal grants-in-aid provided thereunder should be substantially reduced below fifty percent (50%), then and in either of such events, and upon public proclamation of the governor, the Mississippi Old Age Security Law shall ipso facto be thereby repealed and rendered null and void.



§ 43-9-47 - Authority of municipality or county to match federal funds

(1) The governing authority of any municipality or county of the State of Mississippi is hereby authorized and empowered, in its discretion, to expend such sums as it deems necessary and desirable to match federal funds for any assistance program for aged persons in the State of Mississippi. The governing authority of any municipality or county is authorized to make a voluntary contribution to any such assistance program for aged persons.

(2) The sums expended under this section may be paid from any available funds of the municipality or county to any agency, project, grantee or program approved or sponsored by the Mississippi Council on Aging.






Chapter 11 - INSTITUTIONS FOR THE AGED OR INFIRM

IN GENERAL

§ 43-11-1 - Definitions

When used in this chapter, the following words shall have the following meaning:

(a) "Institutions for the aged or infirm" means a place either governmental or private that provides group living arrangements for four (4) or more persons who are unrelated to the operator and who are being provided food, shelter and personal care, whether any such place is organized or operated for profit or not. The term "institution for aged or infirm" includes nursing homes, pediatric skilled nursing facilities, psychiatric residential treatment facilities, convalescent homes, homes for the aged and adult foster care facilities, provided that these institutions fall within the scope of the definitions set forth above. The term "institution for the aged or infirm" does not include hospitals, clinics or mental institutions devoted primarily to providing medical service, and does not include any private residence in which the owner of the residence is providing personal care services to disabled or homeless veterans under an agreement with, and in compliance with the standards prescribed by, the United States Department of Veterans Affairs, if the owner of the residence also provided personal care services to disabled or homeless veterans at any time during calendar year 2008.

(b) "Person" means any individual, firm, partnership, corporation, company, association or joint-stock association, or any licensee herein or the legal successor thereof.

(c) "Personal care" means assistance rendered by personnel of the home to aged or infirm residents in performing one or more of the activities of daily living, which includes, but is not limited to, the bathing, walking, excretory functions, feeding, personal grooming and dressing of such residents.

(d) "Psychiatric residential treatment facility" means any nonhospital establishment with permanent facilities which provides a twenty-four-hour program of care by qualified therapists, including, but not limited to, duly licensed mental health professionals, psychiatrists, psychologists, psychotherapists and licensed certified social workers, for emotionally disturbed children and adolescents referred to such facility by a court, local school district or by the Department of Human Services, who are not in an acute phase of illness requiring the services of a psychiatric hospital, and are in need of such restorative treatment services. For purposes of this paragraph, the term "emotionally disturbed" means a condition exhibiting one or more of the following characteristics over a long period of time and to a marked degree, which adversely affects educational performance:

1. An inability to learn which cannot be explained by intellectual, sensory or health factors;

2. An inability to build or maintain satisfactory relationships with peers and teachers;

3. Inappropriate types of behavior or feelings under normal circumstances;

4. A general pervasive mood of unhappiness or depression; or

5. A tendency to develop physical symptoms or fears associated with personal or school problems. An establishment furnishing primarily domiciliary care is not within this definition.

(e) "Pediatric skilled nursing facility" means an institution or a distinct part of an institution that is primarily engaged in providing to inpatients skilled nursing care and related services for persons under twenty-one (21) years of age who require medical or nursing care or rehabilitation services for the rehabilitation of injured, disabled or sick persons.

(f) "Licensing agency" means the State Department of Health.

(g) "Medical records" mean, without restriction, those medical histories, records, reports, summaries, diagnoses and prognoses, records of treatment and medication ordered and given, notes, entries, x-rays and other written or graphic data prepared, kept, made or maintained in institutions for the aged or infirm that pertain to residency in, or services rendered to residents of, an institution for the aged or infirm.

(h) "Adult foster care facility" means a home setting for vulnerable adults in the community who are unable to live independently due to physical, emotional, developmental or mental impairments, or in need of emergency and continuing protective social services for purposes of preventing further abuse or neglect and for safeguarding and enhancing the welfare of the abused or neglected vulnerable adult. Adult foster care programs shall be designed to meet the needs of vulnerable adults with impairments through individual plans of care, which provide a variety of health, social and related support services in a protective setting, enabling participants to live in the community. Adult foster care programs may be (i) traditional, where the foster care provider lives in the residence and is the primary caregiver to clients in the home; (ii) corporate, where the foster care home is operated by a corporation with shift staff delivering services to clients; or (iii) shelter, where the foster care home accepts clients on an emergency short-term basis for up to thirty (30) days.



§ 43-11-3 - Purpose

The purpose of this chapter is to protect and promote the public welfare by providing for the development, establishment and enforcement of certain standards in the maintenance and operation of institutions for the aged or infirm which will insure safe, sanitary and reasonably adequate care of individuals in such institutions.



§ 43-11-5 - License

No person, acting severally or jointly with any other person, shall establish, conduct, or maintain an institution for the aged or infirm in this state without a license under this chapter.



§ 43-11-7 - Application for license for institution for aged or infirm or personal care home; license fees

Any person, as defined in Section 43-11-1, may apply for a license as provided in this section. An application for a license shall be made to the licensing agency upon forms provided by it and shall contain such information as the licensing agency reasonably requires, which may include affirmative evidence of ability to comply with such reasonable standards, rules and regulations as are lawfully prescribed under this chapter. Each application for a license for an institution for the aged or infirm, except for personal care homes, shall be accompanied by a license fee of Twenty Dollars ($ 20.00) for each bed in the institution, with a minimum fee per institution of Two Hundred Dollars ($ 200.00), which shall be paid to the licensing agency. Each application for a license for a personal care home shall be accompanied by a license fee of Fifteen Dollars ($ 15.00) for each bed in the institution, with a minimum fee per institution of One Hundred Dollars ($ 100.00), which shall be paid to the licensing agency.

No governmental entity or agency shall be required to pay the fee or fees set forth in this section.



§ 43-11-8 - Application for license for adult foster care facility; license fees; license renewal

(1) An application for a license for an adult foster care facility shall be made to the licensing agency upon forms provided by it and shall contain such information as the licensing agency reasonably requires, which may include affirmative evidence of ability to comply with such reasonable standards, rules and regulations as are lawfully prescribed hereunder. Each application for a license for an adult foster care facility shall be accompanied by a license fee of Ten Dollars ($ 10.00) for each person or bed of licensed capacity, with a minimum fee per home or institution of Fifty Dollars ($ 50.00), which shall be paid to the licensing agency.

(2) A license, unless suspended or revoked, shall be renewable annually upon payment by the licensee of an adult foster care facility, except for personal care homes, of a renewal fee of Ten Dollars ($ 10.00) for each person or bed of licensed capacity in the institution, with a minimum renewal fee per institution of Fifty Dollars ($ 50.00), which shall be paid to the licensing agency, and upon filing by the licensee and approval by the licensing agency of an annual report upon such uniform dates and containing such information in such form as the licensing agency prescribes by regulation. Each license shall be issued only for the premises and person or persons or other legal entity or entities named in the application and shall not be transferable or assignable except with the written approval of the licensing agency. Licenses shall be posted in a conspicuous place on the licensed premises.



§ 43-11-9 - Issuance and renewal of license for institution for aged or infirm or personal care home; user fee

(1) Upon receipt of an application for license and the license fee, the licensing agency shall issue a license if the applicant and the institutional facilities meet the requirements established under this chapter and the requirements of Section 41-7-173 et seq., where determined by the licensing agency to be applicable. A license, unless suspended or revoked, shall be renewable annually upon payment by (a) the licensee of an institution for the aged or infirm, except for personal care homes, of a renewal fee of Twenty Dollars ($ 20.00) for each bed in the institution, with a minimum fee per institution of Two Hundred Dollars ($ 200.00), or (b) the licensee of a personal care home of a renewal fee of Fifteen Dollars ($ 15.00) for each bed in the institution, with a minimum fee per institution of One Hundred Dollars ($ 100.00), which shall be paid to the licensing agency, and upon filing by the licensee and approval by the licensing agency of an annual report upon such uniform dates and containing such information in such form as the licensing agency prescribes by regulation. Each license shall be issued only for the premises and person or persons or other legal entity or entities named in the application and shall not be transferable or assignable except with the written approval of the licensing agency. Licenses shall be posted in a conspicuous place on the licensed premises.

(2) A fee known as a "User Fee" shall be applicable and shall be paid to the licensing agency as set out in subsection (1) hereof. This user fee shall be assessed for the purpose of the required reviewing and inspections of the proposal of any institution in which there are additions, renovations, modernizations, expansion, alterations, conversions, modifications or replacement of the entire facility involved in such proposal. This fee includes the reviewing of architectural plans in all steps required. There shall be a minimum user fee of Fifty Dollars ($ 50.00) and a maximum user fee of Five Thousand Dollars ($ 5,000.00).

(3) No governmental entity or agency shall be required to pay the fee or fees set forth in this section.



§ 43-11-11 - Denial or revocation of license; hearings and review

The licensing agency after notice and opportunity for a hearing to the applicant or licensee is authorized to deny, suspend or revoke a license in any case in which it finds that there has been a substantial failure to comply with the requirements established under this chapter.

Such notice shall be effected by registered mail, or by personal service setting forth the particular reasons for the proposed action and fixing a date not less than thirty (30) days from the date of such mailing or such service, at which time the applicant or licensee, shall be given an opportunity for a prompt and fair hearing. On the basis of any such hearing, or upon default of the applicant or licensee, the licensing agency shall make a determination specifying its findings of fact and conclusions of law. A copy of such determination shall be sent by registered mail or served personally upon the applicant or licensee. The decision revoking, suspending or denying the license or application shall become final thirty (30) days after it is so mailed or served, unless the applicant or licensee, within such thirty (30) day period, appeals the decision to the chancery court pursuant to Section 43-11-23.

The procedure governing hearings authorized by this section shall be in accordance with rules promulgated by the licensing agency. A full and complete record shall be kept of all proceedings, and all testimony shall be recorded but need not be transcribed unless the decision is appealed pursuant to section 43-11-23. Witnesses may be subpoenaed by either party. Compensation shall be allowed to witnesses as in cases in the chancery court. Each party shall pay the expense of his own witnesses. The cost of the record shall be paid by the licensing agency provided any other party desiring a copy of the transcript shall pay therefor the reasonable cost of preparing the same.



§ 43-11-13 - Rules, regulations and standards; compliance and inspection with respect to fire prevention measures; scheduled drugs in personal care homes; resident may consent in writing to continue residing in personal care home regardless of determination by licensing agency that skilled nursing services appropriate; regulations regarding patient's personal deposit accounts and use of patient food and medicine records; criminal record checks for new employees at institutions or facilities; affidavit concerning criminal offenses required of current employees; penalty for perjury; civil immunity for health care facilities regarding employment decisions; rules, regulations and standards regarding operation of adult foster care facilities [Subsection (4) repealed effective July 1, 2017]

(1) The licensing agency shall adopt, amend, promulgate and enforce such rules, regulations and standards, including classifications, with respect to all institutions for the aged or infirm to be licensed under this chapter as may be designed to further the accomplishment of the purpose of this chapter in promoting adequate care of individuals in those institutions in the interest of public health, safety and welfare. Those rules, regulations and standards shall be adopted and promulgated by the licensing agency and shall be recorded and indexed in a book to be maintained by the licensing agency in its main office in the State of Mississippi, entitled "Rules, Regulations and Minimum Standards for Institutions for the Aged or Infirm" and the book shall be open and available to all institutions for the aged or infirm and the public generally at all reasonable times. Upon the adoption of those rules, regulations and standards, the licensing agency shall mail copies thereof to all those institutions in the state that have filed with the agency their names and addresses for this purpose, but the failure to mail the same or the failure of the institutions to receive the same shall in no way affect the validity thereof. The rules, regulations and standards may be amended by the licensing agency, from time to time, as necessary to promote the health, safety and welfare of persons living in those institutions.

(2) The licensee shall keep posted in a conspicuous place on the licensed premises all current rules, regulations and minimum standards applicable to fire protection measures as adopted by the licensing agency. The licensee shall furnish to the licensing agency at least once each six (6) months a certificate of approval and inspection by state or local fire authorities. Failure to comply with state laws and/or municipal ordinances and current rules, regulations and minimum standards as adopted by the licensing agency, relative to fire prevention measures, shall be prima facie evidence for revocation of license.

(3) The State Board of Health shall promulgate rules and regulations restricting the storage, quantity and classes of drugs allowed in personal care homes and adult foster care facilities. Residents requiring administration of Schedule II Narcotics as defined in the Uniform Controlled Substances Law may be admitted to a personal care home. Schedule drugs may only be allowed in a personal care home if they are administered or stored utilizing proper procedures under the direct supervision of a licensed physician or nurse.

(4) (a) Notwithstanding any determination by the licensing agency that skilled nursing services would be appropriate for a resident of a personal care home, that resident, the resident's guardian or the legally recognized responsible party for the resident may consent in writing for the resident to continue to reside in the personal care home, if approved in writing by a licensed physician. However, no personal care home shall allow more than two (2) residents, or ten percent (10%) of the total number of residents in the facility, whichever is greater, to remain in the personal care home under the provisions of this subsection (4). This consent shall be deemed to be appropriately informed consent as described in the regulations promulgated by the licensing agency. After that written consent has been obtained, the resident shall have the right to continue to reside in the personal care home for as long as the resident meets the other conditions for residing in the personal care home. A copy of the written consent and the physician's approval shall be forwarded by the personal care home to the licensing agency.

(b) The State Board of Health shall promulgate rules and regulations restricting the handling of a resident's personal deposits by the director of a personal care home. Any funds given or provided for the purpose of supplying extra comforts, conveniences or services to any resident in any personal care home, and any funds otherwise received and held from, for or on behalf of any such resident, shall be deposited by the director or other proper officer of the personal care home to the credit of that resident in an account that shall be known as the Resident's Personal Deposit Fund. No more than one (1) month's charge for the care, support, maintenance and medical attention of the resident shall be applied from the account at any one time. After the death, discharge or transfer of any resident for whose benefit any such fund has been provided, any unexpended balance remaining in his personal deposit fund shall be applied for the payment of care, cost of support, maintenance and medical attention that is accrued. If any unexpended balance remains in that resident's personal deposit fund after complete reimbursement has been made for payment of care, support, maintenance and medical attention, and the director or other proper officer of the personal care home has been or shall be unable to locate the person or persons entitled to the unexpended balance, the director or other proper officer may, after the lapse of one (1) year from the date of that death, discharge or transfer, deposit the unexpended balance to the credit of the personal care home's operating fund.

(c) The State Board of Health shall promulgate rules and regulations requiring personal care homes to maintain records relating to health condition, medicine dispensed and administered, and any reaction to that medicine. The director of the personal care home shall be responsible for explaining the availability of those records to the family of the resident at any time upon reasonable request.

(d) This subsection (4) shall stand repealed on July 1, 2017.

(5) (a) For the purposes of this subsection (5):

(i) "Licensed entity" means a hospital, nursing home, personal care home, home health agency, hospice or adult foster care facility;

(ii) "Covered entity" means a licensed entity or a health care professional staffing agency;

(iii) "Employee" means any individual employed by a covered entity, and also includes any individual who by contract provides to the patients, residents or clients being served by the covered entity direct, hands-on, medical patient care in a patient's, resident's or client's room or in treatment or recovery rooms. The term "employee" does not include health care professional/vocational technical students, as defined in Section 37-29-232, performing clinical training in a licensed entity under contracts between their schools and the licensed entity, and does not include students at high schools located in Mississippi who observe the treatment and care of patients in a licensed entity as part of the requirements of an allied-health course taught in the high school, if:

1. The student is under the supervision of a licensed health care provider; and

2. The student has signed an affidavit that is on file at the student's school stating that he or she has not been convicted of or pleaded guilty or nolo contendere to a felony listed in paragraph (d) of this subsection (5), or that any such conviction or plea was reversed on appeal or a pardon was granted for the conviction or plea. Before any student may sign such an affidavit, the student's school shall provide information to the student explaining what a felony is and the nature of the felonies listed in paragraph (d) of this subsection (5).

However, the health care professional/vocational technical academic program in which the student is enrolled may require the student to obtain criminal history record checks under the provisions of Section 37-29-232.

(b) Under regulations promulgated by the State Board of Health, the licensing agency shall require to be performed a criminal history record check on (i) every new employee of a covered entity who provides direct patient care or services and who is employed on or after July 1, 2003, and (ii) every employee of a covered entity employed before July 1, 2003, who has a documented disciplinary action by his or her present employer. In addition, the licensing agency shall require the covered entity to perform a disciplinary check with the professional licensing agency of each employee, if any, to determine if any disciplinary action has been taken against the employee by that agency.

Except as otherwise provided in paragraph (c) of this subsection (5), no such employee hired on or after July 1, 2003, shall be permitted to provide direct patient care until the results of the criminal history record check have revealed no disqualifying record or the employee has been granted a waiver. In order to determine the employee applicant's suitability for employment, the applicant shall be fingerprinted. Fingerprints shall be submitted to the licensing agency from scanning, with the results processed through the Department of Public Safety's Criminal Information Center. If no disqualifying record is identified at the state level, the fingerprints shall be forwarded by the Department of Public Safety to the Federal Bureau of Investigation for a national criminal history record check. The licensing agency shall notify the covered entity of the results of an employee applicant's criminal history record check. If the criminal history record check discloses a felony conviction, guilty plea or plea of nolo contendere to a felony of possession or sale of drugs, murder, manslaughter, armed robbery, rape, sexual battery, sex offense listed in Section 45-33-23(h), child abuse, arson, grand larceny, burglary, gratification of lust or aggravated assault, or felonious abuse and/or battery of a vulnerable adult that has not been reversed on appeal or for which a pardon has not been granted, the employee applicant shall not be eligible to be employed by the covered entity.

(c) Any such new employee applicant may, however, be employed on a temporary basis pending the results of the criminal history record check, but any employment contract with the new employee shall be voidable if the new employee receives a disqualifying criminal history record check and no waiver is granted as provided in this subsection (5).

(d) Under regulations promulgated by the State Board of Health, the licensing agency shall require every employee of a covered entity employed before July 1, 2003, to sign an affidavit stating that he or she has not been convicted of or pleaded guilty or nolo contendere to a felony of possession or sale of drugs, murder, manslaughter, armed robbery, rape, sexual battery, any sex offense listed in Section 45-33-23(h), child abuse, arson, grand larceny, burglary, gratification of lust, aggravated assault, or felonious abuse and/or battery of a vulnerable adult, or that any such conviction or plea was reversed on appeal or a pardon was granted for the conviction or plea. No such employee of a covered entity hired before July 1, 2003, shall be permitted to provide direct patient care until the employee has signed the affidavit required by this paragraph (d). All such existing employees of covered entities must sign the affidavit required by this paragraph (d) within six (6) months of the final adoption of the regulations promulgated by the State Board of Health. If a person signs the affidavit required by this paragraph (d), and it is later determined that the person actually had been convicted of or pleaded guilty or nolo contendere to any of the offenses listed in this paragraph (d) and the conviction or plea has not been reversed on appeal or a pardon has not been granted for the conviction or plea, the person is guilty of perjury. If the offense that the person was convicted of or pleaded guilty or nolo contendere to was a violent offense, the person, upon a conviction of perjury under this paragraph, shall be punished as provided in Section 97-9-61. If the offense that the person was convicted of or pleaded guilty or nolo contendere to was a nonviolent offense, the person, upon a conviction of perjury under this paragraph, shall be punished by a fine of not more than Five Hundred Dollars ($ 500.00), or by imprisonment in the county jail for not more than six (6) months, or by both such fine and imprisonment.

(e) The covered entity may, in its discretion, allow any employee who is unable to sign the affidavit required by paragraph (d) of this subsection (5) or any employee applicant aggrieved by an employment decision under this subsection (5) to appear before the covered entity's hiring officer, or his or her designee, to show mitigating circumstances that may exist and allow the employee or employee applicant to be employed by the covered entity. The covered entity, upon report and recommendation of the hiring officer, may grant waivers for those mitigating circumstances, which shall include, but not be limited to: (i) age at which the crime was committed; (ii) circumstances surrounding the crime; (iii) length of time since the conviction and criminal history since the conviction; (iv) work history; (v) current employment and character references; and (vi) other evidence demonstrating the ability of the individual to perform the employment responsibilities competently and that the individual does not pose a threat to the health or safety of the patients of the covered entity.

(f) The licensing agency may charge the covered entity submitting the fingerprints a fee not to exceed Fifty Dollars ($ 50.00), which covered entity may, in its discretion, charge the same fee, or a portion thereof, to the employee applicant. Any costs incurred by a covered entity implementing this subsection (5) shall be reimbursed as an allowable cost under Section 43-13-116.

(g) If the results of an employee applicant's criminal history record check reveals no disqualifying event, then the covered entity shall, within two (2) weeks of the notification of no disqualifying event, provide the employee applicant with a notarized letter signed by the chief executive officer of the covered entity, or his or her authorized designee, confirming the employee applicant's suitability for employment based on his or her criminal history record check. An employee applicant may use that letter for a period of two (2) years from the date of the letter to seek employment with any covered entity without the necessity of an additional criminal history record check. Any covered entity presented with the letter may rely on the letter with respect to an employee applicant's criminal background and is not required for a period of two (2) years from the date of the letter to conduct or have conducted a criminal history record check as required in this subsection (5).

(h) The licensing agency, the covered entity, and their agents, officers, employees, attorneys and representatives, shall be presumed to be acting in good faith for any employment decision or action taken under this subsection (5). The presumption of good faith may be overcome by a preponderance of the evidence in any civil action. No licensing agency, covered entity, nor their agents, officers, employees, attorneys and representatives shall be held liable in any employment decision or action based in whole or in part on compliance with or attempts to comply with the requirements of this subsection (5).

(i) The licensing agency shall promulgate regulations to implement this subsection (5).

(j) The provisions of this subsection (5) shall not apply to:

(i) Applicants and employees of the University of Mississippi Medical Center for whom criminal history record checks and fingerprinting are obtained in accordance with Section 37-115-41; or

(ii) Health care professional/vocational technical students for whom criminal history record checks and fingerprinting are obtained in accordance with Section 37-29-232.

(6) The State Board of Health shall promulgate rules, regulations and standards regarding the operation of adult foster care facilities.



§ 43-11-15 - Effective date of regulations

Any institution for the aged or infirm which is in operation at the time of promulgation of any applicable rules or regulations or minimum standards under this chapter shall be given a reasonable time, under the particular circumstances not to exceed one (1) year from the date of such promulgation, within which to comply with such rules and regulations and minimum standards.



§ 43-11-16 - Medical records not public documents but property of institutions for aged and infirm

Medical records are and shall remain the property of the various institutions for the aged or infirm, subject, however, to reasonable access to the information contained therein upon written request by the resident, his legally appointed representatives, his attending medical personnel and his duly authorized nominees, and upon payment of any reasonable charges for such service. Nothing in this section shall be construed to deny access to medical records by the Attorney General, the licensing agency, or his or its agents and investigators in the discharge of their official duties under this chapter. Except as otherwise provided by law, medical records shall not constitute public records and nothing in this section shall be deemed to impair any privilege of confidence conferred by law or the Mississippi Rules of Evidence on residents, their personal representatives or heirs by Section 13-1-21.



§ 43-11-17 - Inspections

The licensing agency shall make or cause to be made such inspections and investigations as it deems necessary.



§ 43-11-19 - Information confidential

Information received by the licensing agency through filed reports, inspection, or as otherwise authorized under this chapter, shall not be disclosed publicly in such manner as to identify individuals, except in a proceeding involving the questions of licensure; however, the licensing agency may utilize statistical data concerning types of services and the utilization of those services for institutions for the aged or infirm in performing the statutory duties imposed upon it by Section 41-7-171, et seq. and by Section 43-11-21.



§ 43-11-21 - Annual report of licensing agency

The licensing agency shall prepare and publish an annual report of its activities and operations under this chapter. A reasonable number of copies of such publications shall be available in the office of the licensing agency to be furnished free to persons requesting them.



§ 43-11-23 - Judicial review

Any applicant or licensee aggrieved by the decision of the licensing agency after a hearing, may within thirty (30) days after the mailing or serving of notice of the decision as provided in Section 43-11-11, file a notice of appeal in the chancery court of the First Judicial District of Hinds County or the chancery court of the county in which the institution is located or to be located, and the chancery clerk thereof shall serve a copy of the notice of appeal upon the licensing agency. Thereupon the licensing agency shall, within sixty (60) days or such additional time as the court may allow from the service of such notice, certify and file with the court a copy of the record and decision, including the transcript of the hearings on which the decision is based. Findings of fact by the licensing agency shall be conclusive unless substantially contrary to the weight of the evidence but upon good cause shown, the court may remand the case to the licensing agency to take further evidence, and the licensing agency may thereupon affirm, reverse or modify its decision. The court may affirm, modify or reverse the decision of the licensing agency and either the applicant or licensee or the licensing agency may appeal from this decision to the Supreme Court as in other cases in the chancery court. Pending final disposition of the matter the status quo of the applicant or licensee shall be preserved, except as the court otherwise orders in the public interest. Rules with respect to court costs as in other cases in chancery shall apply equally to cases hereunder.



§ 43-11-25 - Penalties

Any person establishing, conducting, managing or operating an institution for the aged or infirm without a license under this chapter shall be guilty of a misdemeanor, and upon conviction shall be fined not more than one thousand dollars ($ 1,000.00) for the first offense and not more than one thousand dollars ($ 1,000.00) for each subsequent offense, and each day of a continuing violation after conviction shall be considered a separate offense.



§ 43-11-27 - Injunction

Notwithstanding the existence or pursuit of any other remedy, the licensing agency may, in the manner provided by law, upon the advice of the Attorney General who, except as otherwise authorized in Section 7-5-39, shall represent the licensing agency in the proceedings, maintain an action in the name of the state for injunction or other process against any person to restrain or prevent the establishment, conduct, management or operation of an institution for the aged or infirm without a license under this chapter.






CHOICE OF PHARMACY PROVIDERS IN LONG-TERM CARE FACILITIES

§ 43-11-41 - Freedom of choice of pharmacy providers for patients in long-term care facilities

(1) This section shall apply to patients in long-term care facilities, as defined in subsection (2) of this section. It is the intent of the Legislature that the State of Mississippi shall be a "right-to-choose" state for the purposes of Medicaid and Medicare benefits, excluding Medicare Part A, and that patients of long-term care facilities shall have the same rights and privileges concerning pharmacy providers as participants or beneficiaries of health benefit plans.

(2) "Long-term care facility" means any skilled nursing facility, extended care home, intermediate care facility, personal care home or boarding home that is subject to regulation or licensure by the State Department of Health.

(3) A patient in a long-term care facility shall not be limited in his choice of a pharmacy or pharmacist provider if that provider meets the same standards of dispensing guidelines required of long-term care facilities.

(4) A long-term care facility may require that a patient or the person who normally makes health care decisions on behalf of the patient sign a document that identifies his pharmacy or pharmacist provider of choice and that releases the facility of any liability for the dispensing of the prescription until the facility accepts control of the dispensed drug.









Chapter 13 - MEDICAL ASSISTANCE FOR THE AGED; MEDICAID

Article 1 - MEDICAL ASSISTANCE FOR THE AGED

§ 43-13-1 - Citation of article

This article shall be known as and may be cited as the "Medical Assistance for the Aged Law."



§ 43-13-3 - Definitions

Unless the context clearly requires a different meaning as used in this article:

(1) "Medical assistance for the aged" means payment of part or all of the cost of the following care and services provided for persons sixty-five (65) years of age or older who are not recipients of old age assistance but whose income and resources are insufficient to meet all of such cost:

(a) Inpatient hospital services;

(b) Skilled nursing-home services;

(c) Physicians' services;

(d) Outpatient hospital or clinic services;

(e) Home health care services;

(f) Private duty nursing service;

(g) Physical therapy and related services;

(h) Dental and optometric services;

(i) Laboratory and X-ray services;

(j) Prescribed drugs, eyeglasses, dentures, and prosthetic devices;

(k) Diagnostic, screening, and preventive services; and

(l) Any other medical care or remedial care recognized under state law.

(2) The definitions of the care and services listed above shall be in keeping with Title I or Title XVI of the federal Social Security Act as amended, the rules and regulations promulgated by the secretary of health, education, and welfare, and the state licensing laws governing such care and services when licensing is required.

(3) "Administering agency" means the state department of public welfare, the state board of public welfare of which shall have the duty of making and publishing rules and regulations, not inconsistent with the terms of this article, as may be necessary for its efficient administration.

(4) "A vendor payment" is a payment made directly to a supplier or provider of medical and remedial care or service on behalf of an eligible recipient of medical assistance to the aged.



§ 43-13-5 - Medical assistance for the aged

The State Department of Public Welfare, after having made a determination with respect to eligibility with due regard to the resources and income of the applicant, may make vendor payments on behalf of eligible individuals for such care as may be authorized within the limits of available funds, provided that such medical or remedial care is rendered by or under the supervision of a licensed practitioner, and provided further that no regulation shall be promulgated which limits or abridges the recipient's free choice of the provider of medical and remedial care or service. Such recipients of medical assistance for the aged shall only be persons:

(1) Who shall have attained the age of sixty-five (65) years;

(2) Who are not receiving old age assistance;

(3) Who have net income and resources not exceeding amounts as may be set forth from time to time by the administering agency of the state; and

(4) Who have not made a voluntary assignment or transfer of property for the purpose of qualifying for such assistance at any time within two (2) years immediately prior to the filing of an application for medical assistance for the aged.

Medical assistance for the aged shall be payable under this article on behalf of any person who is a patient of an institution, public or private, where such payments are matchable under the provisions of the federal Social Security Act as amended and where such institution conforms to the requirements of the federal Social Security Act as amended and the applicable statutes of Mississippi.



§ 43-13-7 - Obligations upon the administering agency

The administering agency, in providing medical assistance for the aged, shall:

(1) Include some institutional and some noninstitutional medical care;

(2) Provide an opportunity for hearing before an appeals and review body within the agency for any applicant whose application is denied upon request by such applicant, who has been denied the opportunity to apply for such assistance, whose application has not been acted upon with reasonable promptness, whose benefit hereunder has not been forthcoming with reasonable promptness after a determination of eligibility and approval of the application has been made, whose benefit authorization has been revoked, and/or whose benefit authorization is reduced;

(3) Provide that, in the issuance of regulations, no enrollment fee, premium, or similar charge may be imposed as a condition of the individual's eligibility for such assistance;

(4) Provide for the furnishing of such assistance to residents of the state who are temporarily absent therefrom;

(5) Publish and make available a description of services to be provided to help recipients attain self-care including utilization of other agencies providing similar or related services;

(6) Provide safeguards which restrict the use or disclosure of information concerning applicants and recipients to purposes directly connected with the administration of the state program;

(7) Establish reasonable standards for determining eligibility for and the extent of such assistance;

(8) Provide that no lien will be imposed on the property of the recipient prior to his death and that there will be no recovery until after death from such a recipient and the surviving spouse, if any, for any medical assistance correctly paid on behalf of such recipient; and

(9) Promulgate no citizenship requirement for eligibility which excludes a citizen of the United States.



§ 43-13-9 - Medical advisory committee

The state board of public welfare shall appoint a medical advisory committee consisting of not less than nine (9) nor more than twenty (20) physicians from among nominees made by the Mississippi State Medical Association whose respective tenures of service shall be not less than two (2) nor more than four (4) years. Members of this committee shall serve without compensation, but expenses to defray actual expenses incurred in the performance of travel, lodging, and subsistence may be authorized, shall meet not less than twice annually, and shall be furnished written notice of meetings called at least ten (10) days prior to the date of the meeting. The state board of public welfare may also appoint one (1) person from each of the other medical or remedial care professions to serve as members of the medical advisory committee if, in the opinion of the board, their service on said committee would be helpful to the state department of public welfare in administering the provisions of this article. The committee, among its duties and responsibilities prescribed and agreed to, shall:

(1) Advise the administering agency and personnel thereof with respect to determining the quantity and extent of medical care provided under this article;

(2) Communicate the views of the medical care professions in these respects to the administering agency;

(3) Communicate the views of the administering agency in these respects to the medical care professions; and

(4) Encourage physicians and other medical care personnel to participate in medical care programs herein authorized and prescribed, although such participation shall not be mandatory upon any such personnel.



§ 43-13-11 - Program administration and vendor payments

The administering agency is authorized to contract with other state government and nongovernment agencies and organizations in the State of Mississippi for purposes of performing all or part of the administrative aspects of medical or remedial care programs herein authorized, paying a reasonable fee for such service.



§ 43-13-13 - Penalties

Any person, making application for benefits under this article for himself or for another person, and any vendor, who knowingly makes a false statement or false representation or fails to disclose a material fact to obtain or increase any benefit or payment under this article shall be guilty of a misdemeanor, and upon conviction therefor shall be punished by a fine not to exceed one hundred dollars ($ 100.00), or imprisoned not to exceed thirty (30) days, or both such fine and imprisonment. Each subsequent false statement or false representation or failure to disclose a material fact shall constitute a separate offense.






Article 3 - MEDICAID

§ 43-13-101 - Title of article

This article shall be entitled and cited as the "Mississippi Medicaid Law."



§ 43-13-103 - Purpose

For the purpose of affording health care and remedial and institutional services in accordance with the requirements for federal grants and other assistance under Titles XVIII, XIX and XXI of the Social Security Act, as amended, a statewide system of medical assistance is established and shall be in effect in all political subdivisions of the state, to be financed by state appropriations and federal matching funds therefor, and to be administered by the Office of the Governor as hereinafter provided.



§ 43-13-105 - Definitions

When used in this article, the following definitions shall apply, unless the context requires otherwise:

(a) "Administering agency" means the Division of Medicaid in the Office of the Governor as created by this article.

(b) "Division" or "Division of Medicaid" means the Division of Medicaid in the Office of the Governor.

(c) "Medical assistance" means payment of part or all of the costs of medical and remedial care provided under the terms of this article and in accordance with provisions of Titles XIX and XXI of the Social Security Act, as amended.

(d) "Applicant" means a person who applies for assistance under Titles IV, XVI, XIX or XXI of the Social Security Act, as amended, and under the terms of this article.

(e) "Recipient" means a person who is eligible for assistance under Title XIX or XXI of the Social Security Act, as amended and under the terms of this article.

(f) "State health agency" means any agency, department, institution, board or commission of the State of Mississippi, except the University of Mississippi Medical School, which is supported in whole or in part by any public funds, including funds directly appropriated from the State Treasury, funds derived by taxes, fees levied or collected by statutory authority, or any other funds used by "state health agencies" derived from federal sources, when any funds available to such agency are expended either directly or indirectly in connection with, or in support of, any public health, hospital, hospitalization or other public programs for the preventive treatment or actual medical treatment of persons with a physical disability, mental illness or an intellectual disability.

(g) "Mississippi Medicaid Commission" or "Medicaid Commission," wherever they appear in the laws of the State of Mississippi, means the Division of Medicaid in the Office of the Governor.



§ 43-13-107 - Division of Medicaid created; director and other personnel; Medical Care Advisory Committee; Drug Use Review Board; Pharmacy and Therapeutics Committee

(1) The Division of Medicaid is created in the Office of the Governor and established to administer this article and perform such other duties as are prescribed by law.

(2) (a) The Governor shall appoint a full-time executive director, with the advice and consent of the Senate, who shall be either (i) a physician with administrative experience in a medical care or health program, or (ii) a person holding a graduate degree in medical care administration, public health, hospital administration, or the equivalent, or (iii) a person holding a bachelor's degree in business administration or hospital administration, with at least ten (10) years' experience in management-level administration of Medicaid programs. The executive director shall be the official secretary and legal custodian of the records of the division; shall be the agent of the division for the purpose of receiving all service of process, summons and notices directed to the division; shall perform such other duties as the Governor may prescribe from time to time; and shall perform all other duties that are now or may be imposed upon him or her by law.

(b) The executive director shall serve at the will and pleasure of the Governor.

(c) The executive director shall, before entering upon the discharge of the duties of the office, take and subscribe to the oath of office prescribed by the Mississippi Constitution and shall file the same in the Office of the Secretary of State, and shall execute a bond in some surety company authorized to do business in the state in the penal sum of One Hundred Thousand Dollars ($ 100,000.00), conditioned for the faithful and impartial discharge of the duties of the office. The premium on the bond shall be paid as provided by law out of funds appropriated to the Division of Medicaid for contractual services.

(d) The executive director, with the approval of the Governor and subject to the rules and regulations of the State Personnel Board, shall employ such professional, administrative, stenographic, secretarial, clerical and technical assistance as may be necessary to perform the duties required in administering this article and fix the compensation for those persons, all in accordance with a state merit system meeting federal requirements. When the salary of the executive director is not set by law, that salary shall be set by the State Personnel Board. No employees of the Division of Medicaid shall be considered to be staff members of the immediate Office of the Governor; however, Section 25-9-107(c) (xv) shall apply to the executive director and other administrative heads of the division.

(3) (a) There is established a Medical Care Advisory Committee, which shall be the committee that is required by federal regulation to advise the Division of Medicaid about health and medical care services.

(b) The advisory committee shall consist of not less than eleven (11) members, as follows:

(i) The Governor shall appoint five (5) members, one (1) from each congressional district and one (1) from the state at large;

(ii) The Lieutenant Governor shall appoint three (3) members, one (1) from each Supreme Court district;

(iii) The Speaker of the House of Representatives shall appoint three (3) members, one (1) from each Supreme Court district.

All members appointed under this paragraph shall either be health care providers or consumers of health care services. One (1) member appointed by each of the appointing authorities shall be a board -- certified physician.

(c) The respective Chairmen of the House Medicaid Committee, the House Public Health and Human Services Committee, the House Appropriations Committee, the Senate Public Health and Welfare Committee and the Senate Appropriations Committee, or their designees, two (2) members of the State Senate appointed by the Lieutenant Governor and one (1) member of the House of Representatives appointed by the Speaker of the House, shall serve as ex officio nonvoting members of the advisory committee.

(d) In addition to the committee members required by paragraph (b), the advisory committee shall consist of such other members as are necessary to meet the requirements of the federal regulation applicable to the advisory committee, who shall be appointed as provided in the federal regulation.

(e) The chairmanship of the advisory committee shall be elected by the voting members of the committee annually and shall not serve more than two (2) consecutive years as chairman.

(f) The members of the advisory committee specified in paragraph (b) shall serve for terms that are concurrent with the terms of members of the Legislature, and any member appointed under paragraph (b) may be reappointed to the advisory committee. The members of the advisory committee specified in paragraph (b) shall serve without compensation, but shall receive reimbursement to defray actual expenses incurred in the performance of committee business as authorized by law. Legislators shall receive per diem and expenses, which may be paid from the contingent expense funds of their respective houses in the same amounts as provided for committee meetings when the Legislature is not in session.

(g) The advisory committee shall meet not less than quarterly, and advisory committee members shall be furnished written notice of the meetings at least ten (10) days before the date of the meeting.

(h) The executive director shall submit to the advisory committee all amendments, modifications and changes to the state plan for the operation of the Medicaid program, for review by the advisory committee before the amendments, modifications or changes may be implemented by the division.

(i) The advisory committee, among its duties and responsibilities, shall:

(i) Advise the division with respect to amendments, modifications and changes to the state plan for the operation of the Medicaid program;

(ii) Advise the division with respect to issues concerning receipt and disbursement of funds and eligibility for Medicaid;

(iii) Advise the division with respect to determining the quantity, quality and extent of medical care provided under this article;

(iv) Communicate the views of the medical care professions to the division and communicate the views of the division to the medical care professions;

(v) Gather information on reasons that medical care providers do not participate in the Medicaid program and changes that could be made in the program to encourage more providers to participate in the Medicaid program, and advise the division with respect to encouraging physicians and other medical care providers to participate in the Medicaid program;

(vi) Provide a written report on or before November 30 of each year to the Governor, Lieutenant Governor and Speaker of the House of Representatives.

(4) (a) There is established a Drug Use Review Board, which shall be the board that is required by federal law to:

(i) Review and initiate retrospective drug use, review including ongoing periodic examination of claims data and other records in order to identify patterns of fraud, abuse, gross overuse, or inappropriate or medically unnecessary care, among physicians, pharmacists and individuals receiving Medicaid benefits or associated with specific drugs or groups of drugs.

(ii) Review and initiate ongoing interventions for physicians and pharmacists, targeted toward therapy problems or individuals identified in the course of retrospective drug use reviews.

(iii) On an ongoing basis, assess data on drug use against explicit predetermined standards using the compendia and literature set forth in federal law and regulations.

(b) The board shall consist of not less than twelve (12) members appointed by the Governor, or his designee.

(c) The board shall meet at least quarterly, and board members shall be furnished written notice of the meetings at least ten (10) days before the date of the meeting.

(d) The board meetings shall be open to the public, members of the press, legislators and consumers. Additionally, all documents provided to board members shall be available to members of the Legislature in the same manner, and shall be made available to others for a reasonable fee for copying. However, patient confidentiality and provider confidentiality shall be protected by blinding patient names and provider names with numerical or other anonymous identifiers. The board meetings shall be subject to the Open Meetings Act (Sections 25-41-1 through 25-41-17). Board meetings conducted in violation of this section shall be deemed unlawful.

(5) (a) There is established a Pharmacy and Therapeutics Committee, which shall be appointed by the Governor, or his designee.

(b) The committee shall meet at least quarterly, and committee members shall be furnished written notice of the meetings at least ten (10) days before the date of the meeting.

(c) The committee meetings shall be open to the public, members of the press, legislators and consumers. Additionally, all documents provided to committee members shall be available to members of the Legislature in the same manner, and shall be made available to others for a reasonable fee for copying. However, patient confidentiality and provider confidentiality shall be protected by blinding patient names and provider names with numerical or other anonymous identifiers. The committee meetings shall be subject to the Open Meetings Act (Sections 25-41-1 through 25-41-17). Committee meetings conducted in violation of this section shall be deemed unlawful.

(d) After a thirty-day public notice, the executive director, or his or her designee, shall present the division's recommendation regarding prior approval for a therapeutic class of drugs to the committee. However, in circumstances where the division deems it necessary for the health and safety of Medicaid beneficiaries, the division may present to the committee its recommendations regarding a particular drug without a thirty-day public notice. In making that presentation, the division shall state to the committee the circumstances that precipitate the need for the committee to review the status of a particular drug without a thirty-day public notice. The committee may determine whether or not to review the particular drug under the circumstances stated by the division without a thirty-day public notice. If the committee determines to review the status of the particular drug, it shall make its recommendations to the division, after which the division shall file those recommendations for a thirty-day public comment under Section 25-43-7(1).

(e) Upon reviewing the information and recommendations, the committee shall forward a written recommendation approved by a majority of the committee to the executive director, or his or her designee. The decisions of the committee regarding any limitations to be imposed on any drug or its use for a specified indication shall be based on sound clinical evidence found in labeling, drug compendia, and peer reviewed clinical literature pertaining to use of the drug in the relevant population.

(f) Upon reviewing and considering all recommendations including recommendations of the committee, comments, and data, the executive director shall make a final determination whether to require prior approval of a therapeutic class of drugs, or modify existing prior approval requirements for a therapeutic class of drugs.

(g) At least thirty (30) days before the executive director implements new or amended prior authorization decisions, written notice of the executive director's decision shall be provided to all prescribing Medicaid providers, all Medicaid enrolled pharmacies, and any other party who has requested the notification. However, notice given under Section 25-43-7(1) will substitute for and meet the requirement for notice under this subsection.

(h) Members of the committee shall dispose of matters before the committee in an unbiased and professional manner. If a matter being considered by the committee presents a real or apparent conflict of interest for any member of the committee, that member shall disclose the conflict in writing to the committee chair and recuse himself or herself from any discussions and/or actions on the matter.



§ 43-13-109 - Rules and regulations for procurement of employees

The director, with the approval of the governor and pursuant to the rules and regulations of the state personnel board, may adopt reasonable rules and regulations to provide for an open, competitive or qualifying examination for all employees of the division other than the director, part-time consultants and professional staff members.



§ 43-13-111 - Budgets of state health agencies

Every state health agency, as defined in Section 43-13-105, shall obtain an appropriation of state funds from the state Legislature for all medical assistance programs rendered by the agency and shall organize its programs and budgets in such a manner as to secure maximum federal funding through the Division of Medicaid under Title XIX or Title XXI of the federal Social Security Act, as amended.



§ 43-13-113 - Receipt and disbursement of funds; contingency plan; contracting for donated dental services program

(1) The State Treasurer shall receive on behalf of the state, and execute all instruments incidental thereto, federal and other funds to be used for financing the medical assistance plan or program adopted pursuant to this article, and place all such funds in a special account to the credit of the Governor's Office-Division of Medicaid, which funds shall be expended by the division for the purposes and under the provisions of this article, and shall be paid out by the State Treasurer as funds appropriated to carry out the provisions of this article are paid out by him.

The division shall issue all checks or electronic transfers for administrative expenses, and for medical assistance under the provisions of this article. All such checks or electronic transfers shall be drawn upon funds made available to the division by the State Auditor, upon requisition of the director. It is the purpose of this section to provide that the State Auditor shall transfer, in lump sums, amounts to the division for disbursement under the regulations which shall be made by the director with the approval of the Governor; however, the division, or its fiscal agent in behalf of the division, shall be authorized in maintaining separate accounts with a Mississippi bank to handle claim payments, refund recoveries and related Medicaid program financial transactions, to aggressively manage the float in these accounts while awaiting clearance of checks or electronic transfers and/or other disposition so as to accrue maximum interest advantage of the funds in the account, and to retain all earned interest on these funds to be applied to match federal funds for Medicaid program operations.

(2) The division is authorized to obtain a line of credit through the State Treasurer from the Working Cash-Stabilization Fund or any other special source funds maintained in the State Treasury in an amount not exceeding One Hundred Fifty Million Dollars ($ 150,000,000.00) to fund shortfalls which, from time to time, may occur due to decreases in state matching fund cash flow. The length of indebtedness under this provision shall not carry past the end of the quarter following the loan origination. Loan proceeds shall be received by the State Treasurer and shall be placed in a Medicaid designated special fund account. Loan proceeds shall be expended only for health care services provided under the Medicaid program. The division may pledge as security for such interim financing future funds that will be received by the division. Any such loans shall be repaid from the first available funds received by the division in the manner of and subject to the same terms provided in this section.

In the event the State Treasurer makes a determination that special source funds are not sufficient to cover a line of credit for the Division of Medicaid, the division is authorized to obtain a line of credit, in an amount not exceeding One Hundred Fifty Million Dollars ($ 150,000,000.00), from a commercial lender or a consortium of lenders. The length of indebtedness under this provision shall not carry past the end of the quarter following the loan origination. The division shall obtain a minimum of two (2) written quotes that shall be presented to the State Fiscal Officer and State Treasurer, who shall jointly select a lender. Loan proceeds shall be received by the State Treasurer and shall be placed in a Medicaid designated special fund account. Loan proceeds shall be expended only for health care services provided under the Medicaid program. The division may pledge as security for such interim financing future funds that will be received by the division. Any such loans shall be repaid from the first available funds received by the division in the manner of and subject to the same terms provided in this section.

(3) Disbursement of funds to providers shall be made as follows:

(a) All providers must submit all claims to the Division of Medicaid's fiscal agent no later than twelve (12) months from the date of service.

(b) The Division of Medicaid's fiscal agent must pay ninety percent (90%) of all clean claims within thirty (30) days of the date of receipt.

(c) The Division of Medicaid's fiscal agent must pay ninety-nine percent (99%) of all clean claims within ninety (90) days of the date of receipt.

(d) The Division of Medicaid's fiscal agent must pay all other claims within twelve (12) months of the date of receipt.

(e) If a claim is neither paid nor denied for valid and proper reasons by the end of the time periods as specified above, the Division of Medicaid's fiscal agent must pay the provider interest on the claim at the rate of one and one-half percent (1- 1/2%) per month on the amount of such claim until it is finally settled or adjudicated.

(4) The date of receipt is the date the fiscal agent receives the claim as indicated by its date stamp on the claim or, for those claims filed electronically, the date of receipt is the date of transmission.

(5) The date of payment is the date of the check or, for those claims paid by electronic funds transfer, the date of the transfer.

(6) The above specified time limitations do not apply in the following circumstances:

(a) Retroactive adjustments paid to providers reimbursed under a retrospective payment system;

(b) If a claim for payment under Medicare has been filed in a timely manner, the fiscal agent may pay a Medicaid claim relating to the same services within six (6) months after it, or the provider, receives notice of the disposition of the Medicare claim;

(c) Claims from providers under investigation for fraud or abuse; and

(d) The Division of Medicaid and/or its fiscal agent may make payments at any time in accordance with a court order, to carry out hearing decisions or corrective actions taken to resolve a dispute, or to extend the benefits of a hearing decision, corrective action, or court order to others in the same situation as those directly affected by it.

(7) Repealed.

(8) If sufficient funds are appropriated therefor by the Legislature, the Division of Medicaid may contract with the Mississippi Dental Association, or an approved designee, to develop and operate a Donated Dental Services (DDS) program through which volunteer dentists will treat needy disabled, aged and medically-compromised individuals who are non-Medicaid eligible recipients.



§ 43-13-115 - Persons entitled to receive Medicaid

Recipients of Medicaid shall be the following persons only:

(1) Those who are qualified for public assistance grants under provisions of Title IV-A and E of the federal Social Security Act, as amended, including those statutorily deemed to be IV-A and low income families and children under Section 1931 of the federal Social Security Act. For the purposes of this paragraph (1) and paragraphs (8), (17) and (18) of this section, any reference to Title IV-A or to Part A of Title IV of the federal Social Security Act, as amended, or the state plan under Title IV-A or Part A of Title IV, shall be considered as a reference to Title IV-A of the federal Social Security Act, as amended, and the state plan under Title IV-A, including the income and resource standards and methodologies under Title IV-A and the state plan, as they existed on July 16, 1996. The Department of Human Services shall determine Medicaid eligibility for children receiving public assistance grants under Title IV-E. The division shall determine eligibility for low income families under Section 1931 of the federal Social Security Act and shall redetermine eligibility for those continuing under Title IV-A grants.

(2) Those qualified for Supplemental Security Income (SSI) benefits under Title XVI of the federal Social Security Act, as amended, and those who are deemed SSI eligible as contained in federal statute. The eligibility of individuals covered in this paragraph shall be determined by the Social Security Administration and certified to the Division of Medicaid.

(3) Qualified pregnant women who would be eligible for Medicaid as a low income family member under Section 1931 of the federal Social Security Act if her child were born. The eligibility of the individuals covered under this paragraph shall be determined by the division.

(4) [Deleted]

(5) A child born on or after October 1, 1984, to a woman eligible for and receiving Medicaid under the state plan on the date of the child's birth shall be deemed to have applied for Medicaid and to have been found eligible for Medicaid under the plan on the date of that birth, and will remain eligible for Medicaid for a period of one (1) year so long as the child is a member of the woman's household and the woman remains eligible for Medicaid or would be eligible for Medicaid if pregnant. The eligibility of individuals covered in this paragraph shall be determined by the Division of Medicaid.

(6) Children certified by the State Department of Human Services to the Division of Medicaid of whom the state and county departments of human services have custody and financial responsibility, and children who are in adoptions subsidized in full or part by the Department of Human Services, including special needs children in non-Title IV-E adoption assistance, who are approvable under Title XIX of the Medicaid program. The eligibility of the children covered under this paragraph shall be determined by the State Department of Human Services.

(7) Persons certified by the Division of Medicaid who are patients in a medical facility (nursing home, hospital, tuberculosis sanatorium or institution for treatment of mental diseases), and who, except for the fact that they are patients in that medical facility, would qualify for grants under Title IV, Supplementary Security Income (SSI) benefits under Title XVI or state supplements, and those aged, blind and disabled persons who would not be eligible for Supplemental Security Income (SSI) benefits under Title XVI or state supplements if they were not institutionalized in a medical facility but whose income is below the maximum standard set by the Division of Medicaid, which standard shall not exceed that prescribed by federal regulation.

(8) Children under eighteen (18) years of age and pregnant women (including those in intact families) who meet the financial standards of the state plan approved under Title IV-A of the federal Social Security Act, as amended. The eligibility of children covered under this paragraph shall be determined by the Division of Medicaid.

(9) Individuals who are:

(a) Children born after September 30, 1983, who have not attained the age of nineteen (19), with family income that does not exceed one hundred percent (100%) of the nonfarm official poverty level;

(b) Pregnant women, infants and children who have not attained the age of six (6), with family income that does not exceed one hundred thirty-three percent (133%) of the federal poverty level; and

(c) Pregnant women and infants who have not attained the age of one (1), with family income that does not exceed one hundred eighty-five percent (185%) of the federal poverty level.

The eligibility of individuals covered in (a), (b) and (c) of this paragraph shall be determined by the division.

(10) Certain disabled children age eighteen (18) or under who are living at home, who would be eligible, if in a medical institution, for SSI or a state supplemental payment under Title XVI of the federal Social Security Act, as amended, and therefore for Medicaid under the plan, and for whom the state has made a determination as required under Section 1902(e)(3)(b) of the federal Social Security Act, as amended. The eligibility of individuals under this paragraph shall be determined by the Division of Medicaid.

(11) Until the end of the day on December 31, 2005, individuals who are sixty-five (65) years of age or older or are disabled as determined under Section 1614(a) (3) of the federal Social Security Act, as amended, and whose income does not exceed one hundred thirty-five percent (135%) of the nonfarm official poverty level as defined by the Office of Management and Budget and revised annually, and whose resources do not exceed those established by the Division of Medicaid. The eligibility of individuals covered under this paragraph shall be determined by the Division of Medicaid. After December 31, 2005, only those individuals covered under the 1115(c) Healthier Mississippi waiver will be covered under this category.

Any individual who applied for Medicaid during the period from July 1, 2004, through March 31, 2005, who otherwise would have been eligible for coverage under this paragraph (11) if it had been in effect at the time the individual submitted his or her application and is still eligible for coverage under this paragraph (11) on March 31, 2005, shall be eligible for Medicaid coverage under this paragraph (11) from March 31, 2005, through December 31, 2005. The division shall give priority in processing the applications for those individuals to determine their eligibility under this paragraph (11).

(12) Individuals who are qualified Medicare beneficiaries (QMB) entitled to Part A Medicare as defined under Section 301, Public Law 100-360, known as the Medicare Catastrophic Coverage Act of 1988, and whose income does not exceed one hundred percent (100%) of the nonfarm official poverty level as defined by the Office of Management and Budget and revised annually.

The eligibility of individuals covered under this paragraph shall be determined by the Division of Medicaid, and those individuals determined eligible shall receive Medicare cost-sharing expenses only as more fully defined by the Medicare Catastrophic Coverage Act of 1988 and the Balanced Budget Act of 1997.

(13) (a) Individuals who are entitled to Medicare Part A as defined in Section 4501 of the Omnibus Budget Reconciliation Act of 1990, and whose income does not exceed one hundred twenty percent (120%) of the nonfarm official poverty level as defined by the Office of Management and Budget and revised annually. Eligibility for Medicaid benefits is limited to full payment of Medicare Part B premiums.

(b) Individuals entitled to Part A of Medicare, with income above one hundred twenty percent (120%), but less than one hundred thirty-five percent (135%) of the federal poverty level, and not otherwise eligible for Medicaid. Eligibility for Medicaid benefits is limited to full payment of Medicare Part B premiums. The number of eligible individuals is limited by the availability of the federal capped allocation at one hundred percent (100%) of federal matching funds, as more fully defined in the Balanced Budget Act of 1997.

The eligibility of individuals covered under this paragraph shall be determined by the Division of Medicaid.

(14) [Deleted]

(15) Disabled workers who are eligible to enroll in Part A Medicare as required by Public Law 101-239, known as the Omnibus Budget Reconciliation Act of 1989, and whose income does not exceed two hundred percent (200%) of the federal poverty level as determined in accordance with the Supplemental Security Income (SSI) program. The eligibility of individuals covered under this paragraph shall be determined by the Division of Medicaid and those individuals shall be entitled to buy-in coverage of Medicare Part A premiums only under the provisions of this paragraph (15).

(16) In accordance with the terms and conditions of approved Title XIX waiver from the United States Department of Health and Human Services, persons provided home- and community-based services who are physically disabled and certified by the Division of Medicaid as eligible due to applying the income and deeming requirements as if they were institutionalized.

(17) In accordance with the terms of the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (Public Law 104-193), persons who become ineligible for assistance under Title IV-A of the federal Social Security Act, as amended, because of increased income from or hours of employment of the caretaker relative or because of the expiration of the applicable earned income disregards, who were eligible for Medicaid for at least three (3) of the six (6) months preceding the month in which the ineligibility begins, shall be eligible for Medicaid for up to twelve (12) months. The eligibility of the individuals covered under this paragraph shall be determined by the division.

(18) Persons who become ineligible for assistance under Title IV-A of the federal Social Security Act, as amended, as a result, in whole or in part, of the collection or increased collection of child or spousal support under Title IV-D of the federal Social Security Act, as amended, who were eligible for Medicaid for at least three (3) of the six (6) months immediately preceding the month in which the ineligibility begins, shall be eligible for Medicaid for an additional four (4) months beginning with the month in which the ineligibility begins. The eligibility of the individuals covered under this paragraph shall be determined by the division.

(19) Disabled workers, whose incomes are above the Medicaid eligibility limits, but below two hundred fifty percent (250%) of the federal poverty level, shall be allowed to purchase Medicaid coverage on a sliding fee scale developed by the Division of Medicaid.

(20) Medicaid eligible children under age eighteen (18) shall remain eligible for Medicaid benefits until the end of a period of twelve (12) months following an eligibility determination, or until such time that the individual exceeds age eighteen (18).

(21) Women of childbearing age whose family income does not exceed one hundred eighty-five percent (185%) of the federal poverty level. The eligibility of individuals covered under this paragraph (21) shall be determined by the Division of Medicaid, and those individuals determined eligible shall only receive family planning services covered under Section 43-13-117(13) and not any other services covered under Medicaid. However, any individual eligible under this paragraph (21) who is also eligible under any other provision of this section shall receive the benefits to which he or she is entitled under that other provision, in addition to family planning services covered under Section 43-13-117(13).

The Division of Medicaid shall apply to the United States Secretary of Health and Human Services for a federal waiver of the applicable provisions of Title XIX of the federal Social Security Act, as amended, and any other applicable provisions of federal law as necessary to allow for the implementation of this paragraph (21). The provisions of this paragraph (21) shall be implemented from and after the date that the Division of Medicaid receives the federal waiver.

(22) Persons who are workers with a potentially severe disability, as determined by the division, shall be allowed to purchase Medicaid coverage. The term "worker with a potentially severe disability" means a person who is at least sixteen (16) years of age but under sixty-five (65) years of age, who has a physical or mental impairment that is reasonably expected to cause the person to become blind or disabled as defined under Section 1614(a) of the federal Social Security Act, as amended, if the person does not receive items and services provided under Medicaid.

The eligibility of persons under this paragraph (22) shall be conducted as a demonstration project that is consistent with Section 204 of the Ticket to Work and Work Incentives Improvement Act of 1999, Public Law 106-170, for a certain number of persons as specified by the division. The eligibility of individuals covered under this paragraph (22) shall be determined by the Division of Medicaid.

(23) Children certified by the Mississippi Department of Human Services for whom the state and county departments of human services have custody and financial responsibility who are in foster care on their eighteenth birthday as reported by the Mississippi Department of Human Services shall be certified Medicaid eligible by the Division of Medicaid until their twenty-first birthday.

(24) Individuals who have not attained age sixty-five (65), are not otherwise covered by creditable coverage as defined in the Public Health Services Act, and have been screened for breast and cervical cancer under the Centers for Disease Control and Prevention Breast and Cervical Cancer Early Detection Program established under Title XV of the Public Health Service Act in accordance with the requirements of that act and who need treatment for breast or cervical cancer. Eligibility of individuals under this paragraph (24) shall be determined by the Division of Medicaid.

(25) The division shall apply to the Centers for Medicare and Medicaid Services (CMS) for any necessary waivers to provide services to individuals who are sixty-five (65) years of age or older or are disabled as determined under Section 1614(a) (3) of the federal Social Security Act, as amended, and whose income does not exceed one hundred thirty-five percent (135%) of the nonfarm official poverty level as defined by the Office of Management and Budget and revised annually, and whose resources do not exceed those established by the Division of Medicaid, and who are not otherwise covered by Medicare. Nothing contained in this paragraph (25) shall entitle an individual to benefits. The eligibility of individuals covered under this paragraph shall be determined by the Division of Medicaid.

(26) The division shall apply to the Centers for Medicare and Medicaid Services (CMS) for any necessary waivers to provide services to individuals who are sixty-five (65) years of age or older or are disabled as determined under Section 1614(a) (3) of the federal Social Security Act, as amended, who are end stage renal disease patients on dialysis, cancer patients on chemotherapy or organ transplant recipients on anti-rejection drugs, whose income does not exceed one hundred thirty-five percent (135%) of the nonfarm official poverty level as defined by the Office of Management and Budget and revised annually, and whose resources do not exceed those established by the division. Nothing contained in this paragraph (26) shall entitle an individual to benefits. The eligibility of individuals covered under this paragraph shall be determined by the Division of Medicaid.

(27) Individuals who are entitled to Medicare Part D and whose income does not exceed one hundred fifty percent (150%) of the nonfarm official poverty level as defined by the Office of Management and Budget and revised annually. Eligibility for payment of the Medicare Part D subsidy under this paragraph shall be determined by the division.

The division shall redetermine eligibility for all categories of recipients described in each paragraph of this section not less frequently than required by federal law.



§ 43-13-116 - Authority to determine Medicaid eligibility; agreements with state and federal agencies; administrative hearings; authority to hire employees

(1) It shall be the duty of the Division of Medicaid to fully implement and carry out the administrative functions of determining the eligibility of those persons who qualify for medical assistance under Section 43-13-115.

(2) In determining Medicaid eligibility, the Division of Medicaid is authorized to enter into an agreement with the Secretary of the Department of Health and Human Services for the purpose of securing the transfer of eligibility information from the Social Security Administration on those individuals receiving supplemental security income benefits under the federal Social Security Act and any other information necessary in determining Medicaid eligibility. The Division of Medicaid is further empowered to enter into contractual arrangements with its fiscal agent or with the State Department of Human Services in securing electronic data processing support as may be necessary.

(3) Administrative hearings shall be available to any applicant who requests it because his or her claim of eligibility for services is denied or is not acted upon with reasonable promptness or by any recipient who requests it because he or she believes the agency has erroneously taken action to deny, reduce, or terminate benefits. The agency need not grant a hearing if the sole issue is a federal or state law requiring an automatic change adversely affecting some or all recipients. Eligibility determinations that are made by other agencies and certified to the Division of Medicaid pursuant to Section 43-13-115 are not subject to the administrative hearing procedures of the Division of Medicaid but are subject to the administrative hearing procedures of the agency that determined eligibility.

(a) A request may be made either for a local regional office hearing or a state office hearing when the local regional office has made the initial decision that the claimant seeks to appeal or when the regional office has not acted with reasonable promptness in making a decision on a claim for eligibility or services. The only exception to requesting a local hearing is when the issue under appeal involves either (i) a disability or blindness denial, or termination, or (ii) a level of care denial or termination for a disabled child living at home. An appeal involving disability, blindness or level of care must be handled as a state level hearing. The decision from the local hearing may be appealed to the state office for a state hearing. A decision to deny, reduce or terminate benefits that is initially made at the state office may be appealed by requesting a state hearing.

(b) A request for a hearing, either state or local, must be made in writing by the claimant or claimant's legal representative. "Legal representative" includes the claimant's authorized representative, an attorney retained by the claimant or claimant's family to represent the claimant, a paralegal representative with a legal aid services, a parent of a minor child if the claimant is a child, a legal guardian or conservator or an individual with power of attorney for the claimant. The claimant may also be represented by anyone that he or she so designates but must give the designation to the Medicaid regional office or state office in writing, if the person is not the legal representative, legal guardian, or authorized representative.

(c) The claimant may make a request for a hearing in person at the regional office but an oral request must be put into written form. Regional office staff will determine from the claimant if a local or state hearing is requested and assist the claimant in completing and signing the appropriate form. Regional office staff may forward a state hearing request to the appropriate division in the state office or the claimant may mail the form to the address listed on the form. The claimant may make a written request for a hearing by letter. A simple statement requesting a hearing that is signed by the claimant or legal representative is sufficient; however, if possible, the claimant should state the reason for the request. The letter may be mailed to the regional office or it may be mailed to the state office. If the letter does not specify the type of hearing desired, local or state, Medicaid staff will attempt to contact the claimant to determine the level of hearing desired. If contact cannot be made within three (3) days of receipt of the request, the request will be assumed to be for a local hearing and scheduled accordingly. A hearing will not be scheduled until either a letter or the appropriate form is received by the regional or state office.

(d) When both members of a couple wish to appeal an action or inaction by the agency that affects both applications or cases similarly and arose from the same issue, one or both may file the request for hearing, both may present evidence at the hearing, and the agency's decision will be applicable to both. If both file a request for hearing, two (2) hearings will be registered but they will be conducted on the same day and in the same place, either consecutively or jointly, as the couple wishes. If they so desire, only one of the couple need attend the hearing.

(e) The procedure for administrative hearings shall be as follows:

(i) The claimant has thirty (30) days from the date the agency mails the appropriate notice to the claimant of its decision regarding eligibility, services, or benefits to request either a state or local hearing. This time period may be extended if the claimant can show good cause for not filing within thirty (30) days. Good cause includes, but may not be limited to, illness, failure to receive the notice, being out of state, or some other reasonable explanation. If good cause can be shown, a late request may be accepted provided the facts in the case remain the same. If a claimant's circumstances have changed or if good cause for filing a request beyond thirty (30) days is not shown, a hearing request will not be accepted. If the claimant wishes to have eligibility reconsidered, he or she may reapply.

(ii) If a claimant or representative requests a hearing in writing during the advance notice period before benefits are reduced or terminated, benefits must be continued or reinstated to the benefit level in effect before the effective date of the adverse action. Benefits will continue at the original level until the final hearing decision is rendered. Any hearing requested after the advance notice period will not be accepted as a timely request in order for continuation of benefits to apply.

(iii) Upon receipt of a written request for a hearing, the request will be acknowledged in writing within twenty (20) days and a hearing scheduled. The claimant or representative will be given at least five (5) days' advance notice of the hearing date. The local and/or state level hearings will be held by telephone unless, at the hearing officer's discretion, it is determined that an in-person hearing is necessary. If a local hearing is requested, the regional office will notify the claimant or representative in writing of the time of the local hearing. If a state hearing is requested, the state office will notify the claimant or representative in writing of the time of the state hearing. If an in-person hearing is necessary, local hearings will be held at the regional office and state hearings will be held at the state office unless other arrangements are necessitated by the claimant's inability to travel.

(iv) All persons attending a hearing will attend for the purpose of giving information on behalf of the claimant or rendering the claimant assistance in some other way, or for the purpose of representing the Division of Medicaid.

(v) A state or local hearing request may be withdrawn at any time before the scheduled hearing, or after the hearing is held but before a decision is rendered. The withdrawal must be in writing and signed by the claimant or representative. A hearing request will be considered abandoned if the claimant or representative fails to appear at a scheduled hearing without good cause. If no one appears for a hearing, the appropriate office will notify the claimant in writing that the hearing is dismissed unless good cause is shown for not attending. The proposed agency action will be taken on the case following failure to appear for a hearing if the action has not already been effected.

(vi) The claimant or his representative has the following rights in connection with a local or state hearing:

(A) The right to examine at a reasonable time before the date of the hearing and during the hearing the content of the claimant's case record;

(B) The right to have legal representation at the hearing and to bring witnesses;

(C) The right to produce documentary evidence and establish all facts and circumstances concerning eligibility, services, or benefits;

(D) The right to present an argument without undue interference;

(E) The right to question or refute any testimony or evidence including an opportunity to confront and cross-examine adverse witnesses.

(vii) When a request for a local hearing is received by the regional office or if the regional office is notified by the state office that a local hearing has been requested, the Medicaid specialist supervisor in the regional office will review the case record, reexamine the action taken on the case, and determine if policy and procedures have been followed. If any adjustments or corrections should be made, the Medicaid specialist supervisor will ensure that corrective action is taken. If the request for hearing was timely made such that continuation of benefits applies, the Medicaid specialist supervisor will ensure that benefits continue at the level before the proposed adverse action that is the subject of the appeal. The Medicaid specialist supervisor will also ensure that all needed information, verification, and evidence is in the case record for the hearing.

(viii) When a state hearing is requested that appeals the action or inaction of a regional office, the regional office will prepare copies of the case record and forward it to the appropriate division in the state office no later than five (5) days after receipt of the request for a state hearing. The original case record will remain in the regional office. Either the original case record in the regional office or the copy forwarded to the state office will be available for inspection by the claimant or claimant's representative a reasonable time before the date of the hearing.

(ix) The Medicaid specialist supervisor will serve as the hearing officer for a local hearing unless the Medicaid specialist supervisor actually participated in the eligibility, benefits, or services decision under appeal, in which case the Medicaid specialist supervisor must appoint a Medicaid specialist in the regional office who did not actually participate in the decision under appeal to serve as hearing officer. The local hearing will be an informal proceeding in which the claimant or representative may present new or additional information, may question the action taken on the client's case, and will hear an explanation from agency staff as to the regulations and requirements that were applied to claimant's case in making the decision.

(x) After the hearing, the hearing officer will prepare a written summary of the hearing procedure and file it with the case record. The hearing officer will consider the facts presented at the local hearing in reaching a decision. The claimant will be notified of the local hearing decision on the appropriate form that will state clearly the reason for the decision, the policy that governs the decision, the claimant's right to appeal the decision to the state office, and, if the original adverse action is upheld, the new effective date of the reduction or termination of benefits or services if continuation of benefits applied during the hearing process. The new effective date of the reduction or termination of benefits or services must be at the end of the fifteen-day advance notice period from the mailing date of the notice of hearing decision. The notice to claimant will be made part of the case record.

(xi) The claimant has the right to appeal a local hearing decision by requesting a state hearing in writing within fifteen (15) days of the mailing date of the notice of local hearing decision. The state hearing request should be made to the regional office. If benefits have been continued pending the local hearing process, then benefits will continue throughout the fifteen-day advance notice period for an adverse local hearing decision. If a state hearing is timely requested within the fifteen-day period, then benefits will continue pending the state hearing process. State hearings requested after the fifteen-day local hearing advance notice period will not be accepted unless the initial thirty-day period for filing a hearing request has not expired because the local hearing was held early, in which case a state hearing request will be accepted as timely within the number of days remaining of the unexpired initial thirty-day period in addition to the fifteen-day time period. Continuation of benefits during the state hearing process, however, will only apply if the state hearing request is received within the fifteen-day advance notice period.

(xii) When a request for a state hearing is received in the regional office, the request will be made part of the case record and the regional office will prepare the case record and forward it to the appropriate division in the state office within five (5) days of receipt of the state hearing request. A request for a state hearing received in the state office will be forwarded to the regional office for inclusion in the case record and the regional office will prepare the case record and forward it to the appropriate division in the state office within five (5) days of receipt of the state hearing request.

(xiii) Upon receipt of the hearing record, an impartial hearing officer will be assigned to hear the case either by the Executive Director of the Division of Medicaid or his or her designee. Hearing officers will be individuals with appropriate expertise employed by the division and who have not been involved in any way with the action or decision on appeal in the case. The hearing officer will review the case record and if the review shows that an error was made in the action of the agency or in the interpretation of policy, or that a change of policy has been made, the hearing officer will discuss these matters with the appropriate agency personnel and request that an appropriate adjustment be made. Appropriate agency personnel will discuss the matter with the claimant and if the claimant is agreeable to the adjustment of the claim, then agency personnel will request in writing dismissal of the hearing and the reason therefor, to be placed in the case record. If the hearing is to go forward, it shall be scheduled by the hearing officer in the manner set forth in subparagraph (iii) of this paragraph (e).

(xiv) In conducting the hearing, the state hearing officer will inform those present of the following:

(A) That the hearing will be recorded on tape and that a transcript of the proceedings will be typed for the record;

(B) The action taken by the agency which prompted the appeal;

(C) An explanation of the claimant's rights during the hearing as outlined in subparagraph (vi) of this paragraph (e);

(D) That the purpose of the hearing is for the claimant to express dissatisfaction and present additional information or evidence;

(E) That the case record is available for review by the claimant or representative during the hearing;

(F) That the final hearing decision will be rendered by the Executive Director of the Division of Medicaid on the basis of facts presented at the hearing and the case record and that the claimant will be notified by letter of the final decision.

(xv) During the hearing, the claimant and/or representative will be allowed an opportunity to make a full statement concerning the appeal and will be assisted, if necessary, in disclosing all information on which the claim is based. All persons representing the claimant and those representing the Division of Medicaid will have the opportunity to state all facts pertinent to the appeal. The hearing officer may recess or continue the hearing for a reasonable time should additional information or facts be required or if some change in the claimant's circumstances occurs during the hearing process which impacts the appeal. When all information has been presented, the hearing officer will close the hearing and stop the recorder.

(xvi) Immediately following the hearing the hearing tape will be transcribed and a copy of the transcription forwarded to the regional office for filing in the case record. As soon as possible, the hearing officer shall review the evidence and record of the proceedings, testimony, exhibits, and other supporting documents, prepare a written summary of the facts as the hearing officer finds them, and prepare a written recommendation of action to be taken by the agency, citing appropriate policy and regulations that govern the recommendation. The decision cannot be based on any material, oral or written, not available to the claimant before or during the hearing. The hearing officer's recommendation will become part of the case record which will be submitted to the Executive Director of the Division of Medicaid for further review and decision.

(xvii) The Executive Director of the Division of Medicaid, upon review of the recommendation, proceedings and the record, may sustain the recommendation of the hearing officer, reject the same, or remand the matter to the hearing officer to take additional testimony and evidence, in which case, the hearing officer thereafter shall submit to the executive director a new recommendation. The executive director shall prepare a written decision summarizing the facts and identifying policies and regulations that support the decision, which shall be mailed to the claimant and the representative, with a copy to the regional office if appropriate, as soon as possible after submission of a recommendation by the hearing officer. The decision notice will specify any action to be taken by the agency, specify any revised eligibility dates or, if continuation of benefits applies, will notify the claimant of the new effective date of reduction or termination of benefits or services, which will be fifteen (15) days from the mailing date of the notice of decision. The decision rendered by the Executive Director of the Division of Medicaid is final and binding. The claimant is entitled to seek judicial review in a court of proper jurisdiction.

(xviii) The Division of Medicaid must take final administrative action on a hearing, whether state or local, within ninety (90) days from the date of the initial request for a hearing.

(xix) A group hearing may be held for a number of claimants under the following circumstances:

(A) The Division of Medicaid may consolidate the cases and conduct a single group hearing when the only issue involved is one (1) of a single law or agency policy;

(B) The claimants may request a group hearing when there is one (1) issue of agency policy common to all of them.

In all group hearings, whether initiated by the Division of Medicaid or by the claimants, the policies governing fair hearings must be followed. Each claimant in a group hearing must be permitted to present his or her own case and be represented by his or her own representative, or to withdraw from the group hearing and have his or her appeal heard individually. As in individual hearings, the hearing will be conducted only on the issue being appealed, and each claimant will be expected to keep individual testimony within a reasonable time frame as a matter of consideration to the other claimants involved.

(xx) Any specific matter necessitating an administrative hearing not otherwise provided under this article or agency policy shall be afforded under the hearing procedures as outlined above. If the specific time frames of such a unique matter relating to requesting, granting, and concluding of the hearing is contrary to the time frames as set out in the hearing procedures above, the specific time frames will govern over the time frames as set out within these procedures.

(4) The Executive Director of the Division of Medicaid, with the approval of the Governor, shall be authorized to employ eligibility, technical, clerical and supportive staff as may be required in carrying out and fully implementing the determination of Medicaid eligibility, including conducting quality control reviews and the investigation of the improper receipt of medical assistance. Staffing needs will be set forth in the annual appropriation act for the division. Additional office space as needed in performing eligibility, quality control and investigative functions shall be obtained by the division.



§ 43-13-1161 - Asset verification program; data match system with financial institutions; authority of division to request and financial institution to provide additional financial information as needed to verify eligibility

(1) For purposes of this section:

(a) "Financial institution" has the meaning given by Sections 81-3-1 and 81-12-3, and shall include, but not be limited to, credit unions, stock brokerages, public or private entities administering retirement, savings, annuities, life insurance and/or pension funds.

(b) "Account" means a demand deposit account, checking or negotiable withdrawal order account, savings account, time deposit account or money-market account.

(2) In accordance with Section 1940 of the federal Social Security Act (42 USCS Section 1396w), the Division of Medicaid shall implement an asset verification program requiring each applicant for or recipient of Medicaid assistance on the basis of being aged, blind or disabled, to provide authorization by the applicant or recipient, their spouse, and by any other person whose resources are required by law to be disclosed to determine the eligibility of the applicant or recipient for Medicaid assistance, for the division to obtain from any financial institution financial records and information held by any such financial institution with respect to the applicant, recipient, spouse or such other person, as applicable, that the division determines are needed to verify the financial resources of the applicant, recipient or such other person in connection with a determination or redetermination with respect to eligibility for, or the amount or extent of, Medicaid assistance. Each aged, blind or disabled Medicaid applicant or recipient, their spouse, and any other applicable person described in this section shall provide authorization (as specified by 42 USCS Section 1396w(c)) to the division to obtain from any financial institution, any financial record, whenever the division determines that the record is needed in connection with a determination or redetermination of eligibility for Medicaid assistance.

(3) (a) In connection with the asset verification program, the division is authorized to enter into agreements with financial institutions doing business in the state:

(i) To develop and operate a data match system, using automated data exchanges, in which the division will provide to the financial institution, on a quarterly or more frequent basis, the name, social security number or other taxpayer identification number, and any other necessary identifying information for each applicant for or recipient of Medicaid assistance and for each other person whose resources are required to be disclosed to determine the eligibility of the applicant or recipient for Medicaid assistance; and

(ii) Provide for payment to the financial institution of the reasonable costs of the institution for conducting the data matches and for responding to other requests made under this section, in accordance with the cost reimbursement requirements of Section 1115(a) of the Federal Right to Financial Privacy Act, 12 USCS Section 3415, as amended.

(b) Any financial institution doing business in the State of Mississippi may enter into agreements with the division to engage in the data match system and also to disclose any accounts held by the institution on behalf of the persons so identified by the division and, if requested by the division, the account numbers, account balances, and all names and addresses and social security or other tax identification numbers on record for those accounts.

(4) When the operation of the data match system results in the location of an account of an applicant for or recipient of Medicaid assistance or a person whose resources are required to be disclosed to determine the eligibility of the applicant or recipient for Medicaid assistance, the division may request and the financial institution may provide any additional financial records and information held by the financial institution as the division determines are needed to establish, continue, modify or terminate eligibility for Medicaid assistance.

(5) A financial institution:

(a) Shall have no liability for failing to disclose to any account holder or depositor that the name of the person has been received from the division or that the financial institution has furnished financial records or information pertaining to the account holder or depositor to the division under this section;

(b) Shall have no liability for any delays, errors or omissions in conducting the data matches or in responding to other requests for records or information made under this section, which delays, errors or omissions result from circumstances beyond the control of the institution or from any unintentional, bona fide error, including, but not limited to, clerical or computer malfunction or programming error; and

(c) Shall be absolutely immune from any civil or criminal liability to any person under any contract, common law, statute or regulation for the disclosure to the division, or to any authorized contractor or agents thereof, of any information, accounts, assets, financial records or information under this article, the agreements referred to in subsection (4) of this section, or in response to any notice or request issued by the division or by any authorized contractors or agents thereof, or for any action or omission taken or omitted in good faith to comply with the requirements of this article.



§ 43-13-117 - Types of care and services for which financial assistance furnished [Repealed effective July 1, 2016]

(A) Medicaid as authorized by this article shall include payment of part or all of the costs, at the discretion of the division, with approval of the Governor, of the following types of care and services rendered to eligible applicants who have been determined to be eligible for that care and services, within the limits of state appropriations and federal matching funds:

(1) Inpatient hospital services.

(a) The division shall allow thirty (30) days of inpatient hospital care annually for all Medicaid recipients. Medicaid recipients requiring transplants shall not have those days included in the transplant hospital stay count against the thirty-day limit for inpatient hospital care. Precertification of inpatient days must be obtained as required by the division.

(b) From and after July 1, 1994, the Executive Director of the Division of Medicaid shall amend the Mississippi Title XIX Inpatient Hospital Reimbursement Plan to remove the occupancy rate penalty from the calculation of the Medicaid Capital Cost Component utilized to determine total hospital costs allocated to the Medicaid program.

(c) Hospitals will receive an additional payment for the implantable programmable baclofen drug pump used to treat spasticity that is implanted on an inpatient basis. The payment pursuant to written invoice will be in addition to the facility's per diem reimbursement and will represent a reduction of costs on the facility's annual cost report, and shall not exceed Ten Thousand Dollars ($ 10,000.00) per year per recipient.

(d) The division is authorized to implement an All-Patient Refined-Diagnosis Related Groups (APR-DRG) reimbursement methodology for inpatient hospital services.

(e) No service benefits or reimbursement limitations in this section shall apply to payments under an APR-DRG or Ambulatory Payment Classification (APC) model or a managed care program or similar model described in subsection (H) of this section.

(2) Outpatient hospital services.

(a) Emergency services.

(b) Other outpatient hospital services. The division shall allow benefits for other medically necessary outpatient hospital services (such as chemotherapy, radiation, surgery and therapy), including outpatient services in a clinic or other facility that is not located inside the hospital, but that has been designated as an outpatient facility by the hospital, and that was in operation or under construction on July 1, 2009, provided that the costs and charges associated with the operation of the hospital clinic are included in the hospital's cost report. In addition, the Medicare thirty-five-mile rule will apply to those hospital clinics not located inside the hospital that are constructed after July 1, 2009. Where the same services are reimbursed as clinic services, the division may revise the rate or methodology of outpatient reimbursement to maintain consistency, efficiency, economy and quality of care.

(c) The division is authorized to implement an Ambulatory Payment Classification (APC) methodology for outpatient hospital services.

(d) No service benefits or reimbursement limitations in this section shall apply to payments under an APR-DRG or APC model or a managed care program or similar model described in subsection (H) of this section.

(3) Laboratory and x-ray services.

(4) Nursing facility services.

(a) The division shall make full payment to nursing facilities for each day, not exceeding fifty-two (52) days per year, that a patient is absent from the facility on home leave. Payment may be made for the following home leave days in addition to the fifty-two-day limitation: Christmas, the day before Christmas, the day after Christmas, Thanksgiving, the day before Thanksgiving and the day after Thanksgiving.

(b) From and after July 1, 1997, the division shall implement the integrated case-mix payment and quality monitoring system, which includes the fair rental system for property costs and in which recapture of depreciation is eliminated. The division may reduce the payment for hospital leave and therapeutic home leave days to the lower of the case-mix category as computed for the resident on leave using the assessment being utilized for payment at that point in time, or a case-mix score of 1.000 for nursing facilities, and shall compute case-mix scores of residents so that only services provided at the nursing facility are considered in calculating a facility's per diem.

(c) From and after July 1, 1997, all state-owned nursing facilities shall be reimbursed on a full reasonable cost basis.

(d) On or after January 1, 2015, the division shall update the case-mix payment system resource utilization grouper and classifications and fair rental reimbursement system. The division shall develop and implement a payment add-on to reimburse nursing facilities for ventilator dependent resident services.

(e) The division shall develop and implement, not later than January 1, 2001, a case-mix payment add-on determined by time studies and other valid statistical data that will reimburse a nursing facility for the additional cost of caring for a resident who has a diagnosis of Alzheimer's or other related dementia and exhibits symptoms that require special care. Any such case-mix add-on payment shall be supported by a determination of additional cost. The division shall also develop and implement as part of the fair rental reimbursement system for nursing facility beds, an Alzheimer's resident bed depreciation enhanced reimbursement system that will provide an incentive to encourage nursing facilities to convert or construct beds for residents with Alzheimer's or other related dementia.

(f) The division shall develop and implement an assessment process for long-term care services. The division may provide the assessment and related functions directly or through contract with the area agencies on aging.

The division shall apply for necessary federal waivers to assure that additional services providing alternatives to nursing facility care are made available to applicants for nursing facility care.

(5) Periodic screening and diagnostic services for individuals under age twenty-one (21) years as are needed to identify physical and mental defects and to provide health care treatment and other measures designed to correct or ameliorate defects and physical and mental illness and conditions discovered by the screening services, regardless of whether these services are included in the state plan. The division may include in its periodic screening and diagnostic program those discretionary services authorized under the federal regulations adopted to implement Title XIX of the federal Social Security Act, as amended. The division, in obtaining physical therapy services, occupational therapy services, and services for individuals with speech, hearing and language disorders, may enter into a cooperative agreement with the State Department of Education for the provision of those services to handicapped students by public school districts using state funds that are provided from the appropriation to the Department of Education to obtain federal matching funds through the division. The division, in obtaining medical and mental health assessments, treatment, care and services for children who are in, or at risk of being put in, the custody of the Mississippi Department of Human Services may enter into a cooperative agreement with the Mississippi Department of Human Services for the provision of those services using state funds that are provided from the appropriation to the Department of Human Services to obtain federal matching funds through the division.

(6) Physician's services. The division shall allow twelve (12) physician visits annually. The division may develop and implement a different reimbursement model or schedule for physician's services provided by physicians based at an academic health care center and by physicians at rural health centers that are associated with an academic health care center. From and after January 1, 2010, all fees for physicians' services that are covered only by Medicaid shall be increased to ninety percent (90%) of the rate established on January 1, 2010, and as may be adjusted each July thereafter, under Medicare. The division may provide for a reimbursement rate for physician's services of up to one hundred percent (100%) of the rate established under Medicare for physician's services that are provided after the normal working hours of the physician, as determined in accordance with regulations of the division. The division may reimburse eligible providers as determined by the Patient Protection and Affordable Care Act for certain primary care services as defined by the act at one hundred percent (100%) of the rate established under Medicare.

(7) (a) Home health services for eligible persons, not to exceed in cost the prevailing cost of nursing facility services, not to exceed twenty-five (25) visits per year. All home health visits must be precertified as required by the division.

(b) [Repealed]

(8) Emergency medical transportation services. On January 1, 1994, emergency medical transportation services shall be reimbursed at seventy percent (70%) of the rate established under Medicare (Title XVIII of the federal Social Security Act, as amended). "Emergency medical transportation services" shall mean, but shall not be limited to, the following services by a properly permitted ambulance operated by a properly licensed provider in accordance with the Emergency Medical Services Act of 1974 (Section 41-59-1 et seq.): (i) basic life support, (ii) advanced life support, (iii) mileage, (iv) oxygen, (v) intravenous fluids, (vi) disposable supplies, (vii) similar services.

(9) (a) Legend and other drugs as may be determined by the division.

The division shall establish a mandatory preferred drug list. Drugs not on the mandatory preferred drug list shall be made available by utilizing prior authorization procedures established by the division.

The division may seek to establish relationships with other states in order to lower acquisition costs of prescription drugs to include single source and innovator multiple source drugs or generic drugs. In addition, if allowed by federal law or regulation, the division may seek to establish relationships with and negotiate with other countries to facilitate the acquisition of prescription drugs to include single source and innovator multiple source drugs or generic drugs, if that will lower the acquisition costs of those prescription drugs.

The division shall allow for a combination of prescriptions for single source and innovator multiple source drugs and generic drugs to meet the needs of the beneficiaries, not to exceed five (5) prescriptions per month for each noninstitutionalized Medicaid beneficiary, with not more than two (2) of those prescriptions being for single source or innovator multiple source drugs unless the single source or innovator multiple source drug is less expensive than the generic equivalent.

The executive director may approve specific maintenance drugs for beneficiaries with certain medical conditions, which may be prescribed and dispensed in three-month supply increments.

Drugs prescribed for a resident of a psychiatric residential treatment facility must be provided in true unit doses when available. The division may require that drugs not covered by Medicare Part D for a resident of a long-term care facility be provided in true unit doses when available. Those drugs that were originally billed to the division but are not used by a resident in any of those facilities shall be returned to the billing pharmacy for credit to the division, in accordance with the guidelines of the State Board of Pharmacy and any requirements of federal law and regulation. Drugs shall be dispensed to a recipient and only one (1) dispensing fee per month may be charged. The division shall develop a methodology for reimbursing for restocked drugs, which shall include a restock fee as determined by the division not exceeding Seven Dollars and Eighty-two Cents ($ 7.82).

The voluntary preferred drug list shall be expanded to function in the interim in order to have a manageable prior authorization system, thereby minimizing disruption of service to beneficiaries.

Except for those specific maintenance drugs approved by the executive director, the division shall not reimburse for any portion of a prescription that exceeds a thirty-one-day supply of the drug based on the daily dosage.

The division shall develop and implement a program of payment for additional pharmacist services, with payment to be based on demonstrated savings, but in no case shall the total payment exceed twice the amount of the dispensing fee.

All claims for drugs for dually eligible Medicare/Medicaid beneficiaries that are paid for by Medicare must be submitted to Medicare for payment before they may be processed by the division's online payment system.

The division shall develop a pharmacy policy in which drugs in tamper-resistant packaging that are prescribed for a resident of a nursing facility but are not dispensed to the resident shall be returned to the pharmacy and not billed to Medicaid, in accordance with guidelines of the State Board of Pharmacy.

The division shall develop and implement a method or methods by which the division will provide on a regular basis to Medicaid providers who are authorized to prescribe drugs, information about the costs to the Medicaid program of single source drugs and innovator multiple source drugs, and information about other drugs that may be prescribed as alternatives to those single source drugs and innovator multiple source drugs and the costs to the Medicaid program of those alternative drugs.

Notwithstanding any law or regulation, information obtained or maintained by the division regarding the prescription drug program, including trade secrets and manufacturer or labeler pricing, is confidential and not subject to disclosure except to other state agencies.

(b) Payment by the division for covered multisource drugs shall be limited to the lower of the upper limits established and published by the Centers for Medicare and Medicaid Services (CMS) plus a dispensing fee, or the estimated acquisition cost (EAC) as determined by the division, plus a dispensing fee, or the providers' usual and customary charge to the general public.

Payment for other covered drugs, other than multisource drugs with CMS upper limits, shall not exceed the lower of the estimated acquisition cost as determined by the division, plus a dispensing fee or the providers' usual and customary charge to the general public.

Payment for nonlegend or over-the-counter drugs covered by the division shall be reimbursed at the lower of the division's estimated shelf price or the providers' usual and customary charge to the general public.

The dispensing fee for each new or refill prescription, including nonlegend or over-the-counter drugs covered by the division, shall be not less than Three Dollars and Ninety-one Cents ($ 3.91), as determined by the division.

The division shall not reimburse for single source or innovator multiple source drugs if there are equally effective generic equivalents available and if the generic equivalents are the least expensive.

It is the intent of the Legislature that the pharmacists providers be reimbursed for the reasonable costs of filling and dispensing prescriptions for Medicaid beneficiaries.

(10) (a) Dental care that is an adjunct to treatment of an acute medical or surgical condition; services of oral surgeons and dentists in connection with surgery related to the jaw or any structure contiguous to the jaw or the reduction of any fracture of the jaw or any facial bone; and emergency dental extractions and treatment related thereto. On July 1, 2007, fees for dental care and surgery under authority of this paragraph (10) shall be reimbursed as provided in subparagraph (b). It is the intent of the Legislature that this rate revision for dental services will be an incentive designed to increase the number of dentists who actively provide Medicaid services. This dental services rate revision shall be known as the "James Russell Dumas Medicaid Dental Incentive Program."

The division shall annually determine the effect of this incentive by evaluating the number of dentists who are Medicaid providers, the number who and the degree to which they are actively billing Medicaid, the geographic trends of where dentists are offering what types of Medicaid services and other statistics pertinent to the goals of this legislative intent. This data shall be presented to the Chair of the Senate Public Health and Welfare Committee and the Chair of the House Medicaid Committee.

(b) The Division of Medicaid shall establish a fee schedule, to be effective from and after July 1, 2007, for dental services. The schedule shall provide for a fee for each dental service that is equal to a percentile of normal and customary private provider fees, as defined by the Ingenix Customized Fee Analyzer Report, which percentile shall be determined by the division. The schedule shall be reviewed annually by the division and dental fees shall be adjusted to reflect the percentile determined by the division.

(c) For fiscal year 2008, the amount of state funds appropriated for reimbursement for dental care and surgery shall be increased by ten percent (10%) of the amount of state fund expenditures for that purpose for fiscal year 2007. For each of fiscal years 2009 and 2010, the amount of state funds appropriated for reimbursement for dental care and surgery shall be increased by ten percent (10%) of the amount of state fund expenditures for that purpose for the preceding fiscal year.

(d) The division shall establish an annual benefit limit of Two Thousand Five Hundred Dollars ($ 2,500.00) in dental expenditures per Medicaid-eligible recipient; however, a recipient may exceed the annual limit on dental expenditures provided in this paragraph with prior approval of the division.

(e) The division shall include dental services as a necessary component of overall health services provided to children who are eligible for services.

(f) This paragraph (10) shall stand repealed on July 1, 2016.

(11) Eyeglasses for all Medicaid beneficiaries who have (a) had surgery on the eyeball or ocular muscle that results in a vision change for which eyeglasses or a change in eyeglasses is medically indicated within six (6) months of the surgery and is in accordance with policies established by the division, or (b) one (1) pair every five (5) years and in accordance with policies established by the division. In either instance, the eyeglasses must be prescribed by a physician skilled in diseases of the eye or an optometrist, whichever the beneficiary may select.

(12) Intermediate care facility services.

(a) The division shall make full payment to all intermediate care facilities for individuals with intellectual disabilities for each day, not exceeding eighty-four (84) days per year, that a patient is absent from the facility on home leave. Payment may be made for the following home leave days in addition to the eighty-four-day limitation: Christmas, the day before Christmas, the day after Christmas, Thanksgiving, the day before Thanksgiving and the day after Thanksgiving.

(b) All state-owned intermediate care facilities for individuals with intellectual disabilities shall be reimbursed on a full reasonable cost basis.

(c) Effective January 1, 2015, the division shall update the fair rental reimbursement system for intermediate care facilities for individuals with intellectual disabilities.

(13) Family planning services, including drugs, supplies and devices, when those services are under the supervision of a physician or nurse practitioner.

(14) Clinic services. Such diagnostic, preventive, therapeutic, rehabilitative or palliative services furnished to an outpatient by or under the supervision of a physician or dentist in a facility that is not a part of a hospital but that is organized and operated to provide medical care to outpatients. Clinic services shall include any services reimbursed as outpatient hospital services that may be rendered in such a facility, including those that become so after July 1, 1991. On July 1, 1999, all fees for physicians' services reimbursed under authority of this paragraph (14) shall be reimbursed at ninety percent (90%) of the rate established on January 1, 1999, and as may be adjusted each July thereafter, under Medicare (Title XVIII of the federal Social Security Act, as amended). The division may develop and implement a different reimbursement model or schedule for physician's services provided by physicians based at an academic health care center and by physicians at rural health centers that are associated with an academic health care center. The division may provide for a reimbursement rate for physician's clinic services of up to one hundred percent (100%) of the rate established under Medicare for physician's services that are provided after the normal working hours of the physician, as determined in accordance with regulations of the division.

(15) Home- and community-based services for the elderly and disabled, as provided under Title XIX of the federal Social Security Act, as amended, under waivers, subject to the availability of funds specifically appropriated for that purpose by the Legislature.

(16) Mental health services. Approved therapeutic and case management services (a) provided by an approved regional mental health/intellectual disability center established under Sections 41-19-31 through 41-19-39, or by another community mental health service provider meeting the requirements of the Department of Mental Health to be an approved mental health/intellectual disability center if determined necessary by the Department of Mental Health, using state funds that are provided in the appropriation to the division to match federal funds, or (b) provided by a facility that is certified by the State Department of Mental Health to provide therapeutic and case management services, to be reimbursed on a fee for service basis, or (c) provided in the community by a facility or program operated by the Department of Mental Health. Any such services provided by a facility described in subparagraph (b) must have the prior approval of the division to be reimbursable under this section. After June 30, 1997, mental health services provided by regional mental health/intellectual disability centers established under Sections 41-19-31 through 41-19-39, or by hospitals as defined in Section 41-9-3(a) and/or their subsidiaries and divisions, or by psychiatric residential treatment facilities as defined in Section 43-11-1, or by another community mental health service provider meeting the requirements of the Department of Mental Health to be an approved mental health/intellectual disability center if determined necessary by the Department of Mental Health, shall not be included in or provided under any capitated managed care pilot program provided for under paragraph (24) of this section.

(17) Durable medical equipment services and medical supplies. Precertification of durable medical equipment and medical supplies must be obtained as required by the division. The Division of Medicaid may require durable medical equipment providers to obtain a surety bond in the amount and to the specifications as established by the Balanced Budget Act of 1997.

(18) (a) Notwithstanding any other provision of this section to the contrary, as provided in the Medicaid state plan amendment or amendments as defined in Section 43-13-145(10), the division shall make additional reimbursement to hospitals that serve a disproportionate share of low-income patients and that meet the federal requirements for those payments as provided in Section 1923 of the federal Social Security Act and any applicable regulations. It is the intent of the Legislature that the division shall draw down all available federal funds allotted to the state for disproportionate share hospitals. However, from and after January 1, 1999, public hospitals participating in the Medicaid disproportionate share program may be required to participate in an intergovernmental transfer program as provided in Section 1903 of the federal Social Security Act and any applicable regulations.

(b) The division shall establish a Medicare Upper Payment Limits Program, as defined in Section 1902(a)(30) of the federal Social Security Act and any applicable federal regulations, for hospitals, and may establish a Medicare Upper Payment Limits Program for nursing facilities, and may establish a Medicare Upper Payment Limits Program for physicians employed or contracted by public hospitals. Upon successful implementation of a Medicare Upper Payment program for physicians employed by public hospitals, the division may develop a plan for implementing an Upper Payment Limit program for physicians employed by other classes of hospitals. The division shall assess each hospital and, if the program is established for nursing facilities, shall assess each nursing facility, for the sole purpose of financing the state portion of the Medicare Upper Payment Limits Program. The hospital assessment shall be as provided in Section 43-13-145(4)(a) and the nursing facility assessment, if established, shall be based on Medicaid utilization or other appropriate method consistent with federal regulations. The assessment will remain in effect as long as the state participates in the Medicare Upper Payment Limits Program. Public hospitals with physicians participating in the Medicare Upper Payment Limits Program shall be required to participate in an intergovernmental transfer program. As provided in the Medicaid state plan amendment or amendments as defined in Section 43-13-145(10), the division shall make additional reimbursement to hospitals and, if the program is established for nursing facilities, shall make additional reimbursement to nursing facilities, for the Medicare Upper Payment Limits, and, if the program is established for physicians, shall make additional reimbursement for physicians, as defined in Section 1902(a)(30) of the federal Social Security Act and any applicable federal regulations.

(19) (a) Perinatal risk management services. The division shall promulgate regulations to be effective from and after October 1, 1988, to establish a comprehensive perinatal system for risk assessment of all pregnant and infant Medicaid recipients and for management, education and follow-up for those who are determined to be at risk. Services to be performed include case management, nutrition assessment/counseling, psychosocial assessment/counseling and health education. The division shall contract with the State Department of Health to provide the services within this paragraph (Perinatal High Risk Management/Infant Services System (PHRM/ISS). The State Department of Health as the agency for PHRM/ISS for the Division of Medicaid shall be reimbursed on a full reasonable cost basis.

(b) Early intervention system services. The division shall cooperate with the State Department of Health, acting as lead agency, in the development and implementation of a statewide system of delivery of early intervention services, under Part C of the Individuals with Disabilities Education Act (IDEA). The State Department of Health shall certify annually in writing to the executive director of the division the dollar amount of state early intervention funds available that will be utilized as a certified match for Medicaid matching funds. Those funds then shall be used to provide expanded targeted case management services for Medicaid eligible children with special needs who are eligible for the state's early intervention system. Qualifications for persons providing service coordination shall be determined by the State Department of Health and the Division of Medicaid.

(20) Home- and community-based services for physically disabled approved services as allowed by a waiver from the United States Department of Health and Human Services for home- and community-based services for physically disabled people using state funds that are provided from the appropriation to the State Department of Rehabilitation Services and used to match federal funds under a cooperative agreement between the division and the department, provided that funds for these services are specifically appropriated to the Department of Rehabilitation Services.

(21) Nurse practitioner services. Services furnished by a registered nurse who is licensed and certified by the Mississippi Board of Nursing as a nurse practitioner, including, but not limited to, nurse anesthetists, nurse midwives, family nurse practitioners, family planning nurse practitioners, pediatric nurse practitioners, obstetrics-gynecology nurse practitioners and neonatal nurse practitioners, under regulations adopted by the division. Reimbursement for those services shall not exceed ninety percent (90%) of the reimbursement rate for comparable services rendered by a physician. The division may provide for a reimbursement rate for nurse practitioner services of up to one hundred percent (100%) of the reimbursement rate for comparable services rendered by a physician for nurse practitioner services that are provided after the normal working hours of the nurse practitioner, as determined in accordance with regulations of the division.

(22) Ambulatory services delivered in federally qualified health centers, rural health centers and clinics of the local health departments of the State Department of Health for individuals eligible for Medicaid under this article based on reasonable costs as determined by the division.

(23) Inpatient psychiatric services. Inpatient psychiatric services to be determined by the division for recipients under age twenty-one (21) that are provided under the direction of a physician in an inpatient program in a licensed acute care psychiatric facility or in a licensed psychiatric residential treatment facility, before the recipient reaches age twenty-one (21) or, if the recipient was receiving the services immediately before he or she reached age twenty-one (21), before the earlier of the date he or she no longer requires the services or the date he or she reaches age twenty-two (22), as provided by federal regulations. From and after January 1, 2015, the division shall update the fair rental reimbursement system for psychiatric residential treatment facilities. Precertification of inpatient days and residential treatment days must be obtained as required by the division. From and after July 1, 2009, all state-owned and state-operated facilities that provide inpatient psychiatric services to persons under age twenty-one (21) who are eligible for Medicaid reimbursement shall be reimbursed for those services on a full reasonable cost basis.

(24) [Deleted]

(25) [Deleted]

(26) Hospice care. As used in this paragraph, the term "hospice care" means a coordinated program of active professional medical attention within the home and outpatient and inpatient care that treats the terminally ill patient and family as a unit, employing a medically directed interdisciplinary team. The program provides relief of severe pain or other physical symptoms and supportive care to meet the special needs arising out of physical, psychological, spiritual, social and economic stresses that are experienced during the final stages of illness and during dying and bereavement and meets the Medicare requirements for participation as a hospice as provided in federal regulations.

(27) Group health plan premiums and cost sharing if it is cost-effective as defined by the United States Secretary of Health and Human Services.

(28) Other health insurance premiums that are cost-effective as defined by the United States Secretary of Health and Human Services. Medicare eligible must have Medicare Part B before other insurance premiums can be paid.

(29) The Division of Medicaid may apply for a waiver from the United States Department of Health and Human Services for home- and community-based services for developmentally disabled people using state funds that are provided from the appropriation to the State Department of Mental Health and/or funds transferred to the department by a political subdivision or instrumentality of the state and used to match federal funds under a cooperative agreement between the division and the department, provided that funds for these services are specifically appropriated to the Department of Mental Health and/or transferred to the department by a political subdivision or instrumentality of the state.

(30) Pediatric skilled nursing services for eligible persons under twenty-one (21) years of age.

(31) Targeted case management services for children with special needs, under waivers from the United States Department of Health and Human Services, using state funds that are provided from the appropriation to the Mississippi Department of Human Services and used to match federal funds under a cooperative agreement between the division and the department.

(32) Care and services provided in Christian Science Sanatoria listed and certified by the Commission for Accreditation of Christian Science Nursing Organizations/Facilities, Inc., rendered in connection with treatment by prayer or spiritual means to the extent that those services are subject to reimbursement under Section 1903 of the federal Social Security Act.

(33) Podiatrist services.

(34) Assisted living services as provided through home- and community-based services under Title XIX of the federal Social Security Act, as amended, subject to the availability of funds specifically appropriated for that purpose by the Legislature.

(35) Services and activities authorized in Sections 43-27-101 and 43-27-103, using state funds that are provided from the appropriation to the Mississippi Department of Human Services and used to match federal funds under a cooperative agreement between the division and the department.

(36) Nonemergency transportation services for Medicaid-eligible persons, to be provided by the Division of Medicaid. The division may contract with additional entities to administer nonemergency transportation services as it deems necessary. All providers shall have a valid driver's license, vehicle inspection sticker, valid vehicle license tags and a standard liability insurance policy covering the vehicle. The division may pay providers a flat fee based on mileage tiers, or in the alternative, may reimburse on actual miles traveled. The division may apply to the Center for Medicare and Medicaid Services (CMS) for a waiver to draw federal matching funds for nonemergency transportation services as a covered service instead of an administrative cost. The PEER Committee shall conduct a performance evaluation of the nonemergency transportation program to evaluate the administration of the program and the providers of transportation services to determine the most cost-effective ways of providing nonemergency transportation services to the patients served under the program. The performance evaluation shall be completed and provided to the members of the Senate Public Health and Welfare Committee and the House Medicaid Committee not later than January 15, 2008.

(37) [Deleted]

(38) Chiropractic services. A chiropractor's manual manipulation of the spine to correct a subluxation, if x-ray demonstrates that a subluxation exists and if the subluxation has resulted in a neuromusculoskeletal condition for which manipulation is appropriate treatment, and related spinal x-rays performed to document these conditions. Reimbursement for chiropractic services shall not exceed Seven Hundred Dollars ($ 700.00) per year per beneficiary.

(39) Dually eligible Medicare/Medicaid beneficiaries. The division shall pay the Medicare deductible and coinsurance amounts for services available under Medicare, as determined by the division. From and after July 1, 2009, the division shall reimburse crossover claims for inpatient hospital services and crossover claims covered under Medicare Part B in the same manner that was in effect on January 1, 2008, unless specifically authorized by the Legislature to change this method.

(40) [Deleted]

(41) Services provided by the State Department of Rehabilitation Services for the care and rehabilitation of persons with spinal cord injuries or traumatic brain injuries, as allowed under waivers from the United States Department of Health and Human Services, using up to seventy-five percent (75%) of the funds that are appropriated to the Department of Rehabilitation Services from the Spinal Cord and Head Injury Trust Fund established under Section 37-33-261 and used to match federal funds under a cooperative agreement between the division and the department.

(42) Notwithstanding any other provision in this article to the contrary, the division may develop a population health management program for women and children health services through the age of one (1) year. This program is primarily for obstetrical care associated with low birth weight and preterm babies. The division may apply to the federal Centers for Medicare and Medicaid Services (CMS) for a Section 1115 waiver or any other waivers that may enhance the program. In order to effect cost savings, the division may develop a revised payment methodology that may include at-risk capitated payments, and may require member participation in accordance with the terms and conditions of an approved federal waiver.

(43) The division shall provide reimbursement, according to a payment schedule developed by the division, for smoking cessation medications for pregnant women during their pregnancy and other Medicaid-eligible women who are of child-bearing age.

(44) Nursing facility services for the severely disabled.

(a) Severe disabilities include, but are not limited to, spinal cord injuries, closed-head injuries and ventilator dependent patients.

(b) Those services must be provided in a long-term care nursing facility dedicated to the care and treatment of persons with severe disabilities.

(45) Physician assistant services. Services furnished by a physician assistant who is licensed by the State Board of Medical Licensure and is practicing with physician supervision under regulations adopted by the board, under regulations adopted by the division. Reimbursement for those services shall not exceed ninety percent (90%) of the reimbursement rate for comparable services rendered by a physician. The division may provide for a reimbursement rate for physician assistant services of up to one hundred percent (100%) or the reimbursement rate for comparable services rendered by a physician for physician assistant services that are provided after the normal working hours of the physician assistant, as determined in accordance with regulations of the division.

(46) The division shall make application to the federal Centers for Medicare and Medicaid Services (CMS) for a waiver to develop and provide services for children with serious emotional disturbances as defined in Section 43-14-1(1), which may include home- and community-based services, case management services or managed care services through mental health providers certified by the Department of Mental Health. The division may implement and provide services under this waivered program only if funds for these services are specifically appropriated for this purpose by the Legislature, or if funds are voluntarily provided by affected agencies.

(47) (a) Notwithstanding any other provision in this article to the contrary, the division may develop and implement disease management programs for individuals with high-cost chronic diseases and conditions, including the use of grants, waivers, demonstrations or other projects as necessary.

(b) Participation in any disease management program implemented under this paragraph (47) is optional with the individual. An individual must affirmatively elect to participate in the disease management program in order to participate, and may elect to discontinue participation in the program at any time.

(48) Pediatric long-term acute care hospital services.

(a) Pediatric long-term acute care hospital services means services provided to eligible persons under twenty-one (21) years of age by a freestanding Medicare-certified hospital that has an average length of inpatient stay greater than twenty-five (25) days and that is primarily engaged in providing chronic or long-term medical care to persons under twenty-one (21) years of age.

(b) The services under this paragraph (48) shall be reimbursed as a separate category of hospital services.

(49) The division shall establish copayments and/or coinsurance for all Medicaid services for which copayments and/or coinsurance are allowable under federal law or regulation, and shall set the amount of the copayment and/or coinsurance for each of those services at the maximum amount allowable under federal law or regulation.

(50) Services provided by the State Department of Rehabilitation Services for the care and rehabilitation of persons who are deaf and blind, as allowed under waivers from the United States Department of Health and Human Services to provide home- and community-based services using state funds that are provided from the appropriation to the State Department of Rehabilitation Services or if funds are voluntarily provided by another agency.

(51) Upon determination of Medicaid eligibility and in association with annual redetermination of Medicaid eligibility, beneficiaries shall be encouraged to undertake a physical examination that will establish a base-line level of health and identification of a usual and customary source of care (a medical home) to aid utilization of disease management tools. This physical examination and utilization of these disease management tools shall be consistent with current United States Preventive Services Task Force or other recognized authority recommendations.

For persons who are determined ineligible for Medicaid, the division will provide information and direction for accessing medical care and services in the area of their residence.

(52) Notwithstanding any provisions of this article, the division may pay enhanced reimbursement fees related to trauma care, as determined by the division in conjunction with the State Department of Health, using funds appropriated to the State Department of Health for trauma care and services and used to match federal funds under a cooperative agreement between the division and the State Department of Health. The division, in conjunction with the State Department of Health, may use grants, waivers, demonstrations, or other projects as necessary in the development and implementation of this reimbursement program.

(53) Targeted case management services for high-cost beneficiaries shall be developed by the division for all services under this section.

(54) Adult foster care services pilot program. Social and protective services on a pilot program basis in an approved foster care facility for vulnerable adults who would otherwise need care in a long-term care facility, to be implemented in an area of the state with the greatest need for such program, under the Medicaid Waivers for the Elderly and Disabled program or an assisted living waiver. The division may use grants, waivers, demonstrations or other projects as necessary in the development and implementation of this adult foster care services pilot program.

(55) Therapy services. The plan of care for therapy services may be developed to cover a period of treatment for up to six (6) months, but in no event shall the plan of care exceed a six-month period of treatment. The projected period of treatment must be indicated on the initial plan of care and must be updated with each subsequent revised plan of care. Based on medical necessity, the division shall approve certification periods for less than or up to six (6) months, but in no event shall the certification period exceed the period of treatment indicated on the plan of care. The appeal process for any reduction in therapy services shall be consistent with the appeal process in federal regulations.

(56) Prescribed pediatric extended care centers services for medically dependent or technologically dependent children with complex medical conditions that require continual care as prescribed by the child's attending physician, as determined by the division.

(57) No Medicaid benefit shall restrict coverage for medically appropriate treatment prescribed by a physician and agreed to by a fully informed individual, or if the individual lacks legal capacity to consent by a person who has legal authority to consent on his or her behalf, based on an individual's diagnosis with a terminal condition. As used in this paragraph (57), "terminal condition" means any aggressive malignancy, chronic end-stage cardiovascular or cerebral vascular disease, or any other disease, illness or condition which a physician diagnoses as terminal.

(B) Notwithstanding any other provision of this article to the contrary, the division shall reduce the rate of reimbursement to providers for any service provided under this section by five percent (5%) of the allowed amount for that service. However, the reduction in the reimbursement rates required by this subsection (B) shall not apply to inpatient hospital services, nursing facility services, intermediate care facility services, psychiatric residential treatment facility services, pharmacy services provided under subsection (A)(9) of this section, or any service provided by the University of Mississippi Medical Center or a state agency, a state facility or a public agency that either provides its own state match through intergovernmental transfer or certification of funds to the division, or a service for which the federal government sets the reimbursement methodology and rate. From and after January 1, 2010, the reduction in the reimbursement rates required by this subsection (B) shall not apply to physicians' services. In addition, the reduction in the reimbursement rates required by this subsection (B) shall not apply to case management services and home-delivered meals provided under the home- and community-based services program for the elderly and disabled by a planning and development district (PDD). Planning and development districts participating in the home- and community-based services program for the elderly and disabled as case management providers shall be reimbursed for case management services at the maximum rate approved by the Centers for Medicare and Medicaid Services (CMS).

(C) The division may pay to those providers who participate in and accept patient referrals from the division's emergency room redirection program a percentage, as determined by the division, of savings achieved according to the performance measures and reduction of costs required of that program. Federally qualified health centers may participate in the emergency room redirection program, and the division may pay those centers a percentage of any savings to the Medicaid program achieved by the centers' accepting patient referrals through the program, as provided in this subsection (C).

(D) Notwithstanding any provision of this article, except as authorized in the following subsection and in Section 43-13-139, neither (a) the limitations on quantity or frequency of use of or the fees or charges for any of the care or services available to recipients under this section, nor (b) the payments, payment methodology as provided below in this subsection (D), or rates of reimbursement to providers rendering care or services authorized under this section to recipients, may be increased, decreased or otherwise changed from the levels in effect on July 1, 1999, unless they are authorized by an amendment to this section by the Legislature. However, the restriction in this subsection shall not prevent the division from changing the payments, payment methodology as provided below in this subsection (D), or rates of reimbursement to providers without an amendment to this section whenever those changes are required by federal law or regulation, or whenever those changes are necessary to correct administrative errors or omissions in calculating those payments or rates of reimbursement. The prohibition on any changes in payment methodology provided in this subsection (D) shall apply only to payment methodologies used for determining the rates of reimbursement for inpatient hospital services, outpatient hospital services, nursing facility services, and/or pharmacy services, except as required by federal law, and the federally mandated rebasing of rates as required by the Centers for Medicare and Medicaid Services (CMS) shall not be considered payment methodology for purposes of this subsection (D). No service benefits or reimbursement limitations in this section shall apply to payments under an APR-DRG or APC model or a managed care program or similar model described in subsection (H) of this section.

(E) Notwithstanding any provision of this article, no new groups or categories of recipients and new types of care and services may be added without enabling legislation from the Mississippi Legislature, except that the division may authorize those changes without enabling legislation when the addition of recipients or services is ordered by a court of proper authority.

(F) The executive director shall keep the Governor advised on a timely basis of the funds available for expenditure and the projected expenditures. If current or projected expenditures of the division are reasonably anticipated to exceed the amount of funds appropriated to the division for any fiscal year, the Governor, after consultation with the executive director, shall discontinue any or all of the payment of the types of care and services as provided in this section that are deemed to be optional services under Title XIX of the federal Social Security Act, as amended, and when necessary, shall institute any other cost containment measures on any program or programs authorized under the article to the extent allowed under the federal law governing that program or programs. However, the Governor shall not be authorized to discontinue or eliminate any service under this section that is mandatory under federal law, or to discontinue or eliminate, or adjust income limits or resource limits for, any eligibility category or group under Section 43-13-115. Beginning in fiscal year 2010 and in fiscal years thereafter, when Medicaid expenditures are projected to exceed funds available for any quarter in the fiscal year, the division shall submit the expected shortfall information to the PEER Committee, which shall review the computations of the division and report its findings to the Legislative Budget Office within thirty (30) days of such notification by the division, and not later than January 7 in any year. If expenditure reductions or cost containments are implemented, the Governor may implement a maximum amount of state share expenditure reductions to providers, of which hospitals will be responsible for twenty-five percent (25%) of provider reductions as follows: in fiscal year 2010, the maximum amount shall be Twenty-four Million Dollars ($ 24,000,000.00); in fiscal year 2011, the maximum amount shall be Thirty-two Million Dollars ($ 32,000,000.00); and in fiscal year 2012 and thereafter, the maximum amount shall be Forty Million Dollars ($ 40,000,000.00). However, instead of implementing cuts, the hospital share shall be in the form of an additional assessment not to exceed Ten Million Dollars ($ 10,000,000.00) as provided in Section 43-13-145(4)(a)(ii). If Medicaid expenditures are projected to exceed the amount of funds appropriated to the division in any fiscal year in excess of the expenditure reductions to providers, then funds shall be transferred by the State Fiscal Officer from the Health Care Trust Fund into the Health Care Expendable Fund and to the Governor's Office, Division of Medicaid, from the Health Care Expendable Fund, in the amount and at such time as requested by the Governor to reconcile the deficit. If the cost containment measures described above have been implemented and there are insufficient funds in the Health Care Trust Fund to reconcile any remaining deficit in any fiscal year, the Governor shall institute any other additional cost containment measures on any program or programs authorized under this article to the extent allowed under federal law. Hospitals shall be responsible for twenty-five percent (25%) of any additional imposed provider cuts. However, instead of implementing hospital expenditure reductions, the hospital reductions shall be in the form of an additional assessment not to exceed twenty-five percent (25%) of provider expenditure reductions as provided in Section 43-13-145(4)(a)(ii). It is the intent of the Legislature that the expenditures of the division during any fiscal year shall not exceed the amounts appropriated to the division for that fiscal year.

(G) Notwithstanding any other provision of this article, it shall be the duty of each nursing facility, intermediate care facility for individuals with intellectual disabilities, psychiatric residential treatment facility, and nursing facility for the severely disabled that is participating in the Medicaid program to keep and maintain books, documents and other records as prescribed by the Division of Medicaid in substantiation of its cost reports for a period of three (3) years after the date of submission to the Division of Medicaid of an original cost report, or three (3) years after the date of submission to the Division of Medicaid of an amended cost report.

(H) (1) Notwithstanding any other provision of this article, the division is authorized to implement (a) a managed care program, (b) a coordinated care program, (c) a coordinated care organization program, (d) a health maintenance organization program, (e) a patient-centered medical home program, (f) an accountable care organization program, or (g) any combination of the above programs. Managed care programs, coordinated care programs, coordinated care organization programs, health maintenance organization programs, patient-centered medical home programs, accountable care organization programs, or any combination of the above programs or other similar programs implemented by the division under this section shall be limited to the greater of (i) forty-five percent (45%) of the total enrollment of Medicaid beneficiaries, or (ii) the categories of beneficiaries participating in the program as of January 1, 2014, plus the categories of beneficiaries composed primarily of persons younger than nineteen (19) years of age, and the division is authorized to enroll categories of beneficiaries in such program(s) as long as the appropriate limitations are not exceeded in the aggregate. As a condition for the approval of any program under this paragraph (H)(1), the division shall require that no program may:

(a) Pay providers at a rate that is less than the Medicaid All-Patient Refined-Diagnosis Related Groups (APR-DRG) reimbursement rate;

(b) Override the medical decisions of hospital physicians or staff regarding patients admitted to a hospital. This restriction (b) does not prohibit prior authorization for nonemergency hospital visitation;

(c) Result in any reduction in Medicare Upper Payment Limits (UPL) payments to hospital providers in the aggregate because of the program;

(d) Pay providers at a rate that is less than the normal Medicaid reimbursement rate;

(e) Implement a prior authorization program for prescription drugs that is more stringent than the prior authorization processes used by the division in its administration of the Medicaid program;

(f) Implement a policy that does not comply with the prescription drugs payment requirements established in subsection (A)(9) of this section;

(g) Implement a preferred drug list that is more stringent than the mandatory preferred drug list established by the division under subsection (A)(9) of this section;

(h) Implement a policy which denies beneficiaries with hemophilia access to the federally funded hemophilia treatment centers as part of the Medicaid Managed Care network of providers. All Medicaid beneficiaries with hemophilia shall receive unrestricted access to anti-hemophilia factor products through noncapitated reimbursement programs.

(2) No later than December 31, 2015, the division shall develop and submit to the Senate Public Health Committee and the House Medicaid Committee a proposed plan outlining the advantages and disadvantages of inpatient hospital services being included in a managed care program, including any effect on UPL payments to hospitals and ways to offset any reductions that might occur as a result of changes to the program.

(3) Any contractors providing direct patient care under a managed care program established in this section shall provide to the Legislature and the division statistical data to be shared with provider groups in order to improve patient access, appropriate utilization, cost savings and health outcomes.

(4) All health maintenance organizations, coordinated care organizations or other organizations paid for services on a capitated basis by the division under any managed care program or coordinated care program implemented by the division under this section shall reimburse all providers in those organizations at rates no lower than those provided under this section for beneficiaries who are not participating in those programs.

(5) No health maintenance organization, coordinated care organization or other organization paid for services on a capitated basis by the division under any managed care program or coordinated care program implemented by the division under this section shall require its providers or beneficiaries to use any pharmacy that ships, mails or delivers prescription drugs or legend drugs or devices.

(I) [Deleted]

(J) There shall be no cuts in inpatient and outpatient hospital payments, or allowable days or volumes, as long as the hospital assessment provided in Section 43-13-145 is in effect. This subsection (J) shall not apply to decreases in payments that are a result of: reduced hospital admissions, audits or payments under the APR-DRG or APC models, or a managed care program or similar model described in subsection (G) of this section.

(K) This section shall stand repealed on July 1, 2016.



§ 43-13-1171 - Nursing facility services funds for certain nursing facility residents may be transferred to cover costs of services available through home- and community-based waiver programs

It is the intent of the Legislature to expand access to Medicaid-funded home- and community-based services for eligible nursing facility residents who choose those services. The Executive Director of the Division of Medicaid is authorized to transfer funds allocated for nursing facility services for eligible residents to cover the cost of services available through the Independent Living Waiver, the Traumatic Brain Injury/Spinal Cord Injury Waiver, the Elderly and Disabled Waiver, and the Assisted Living Waiver programs when eligible residents choose those community services. The amount of funding transferred by the division shall be sufficient to cover the cost of home- and community-based waiver services for each eligible nursing facility residents who choose those services. The number of nursing facility residents who return to the community and home- and community-based waiver services shall not count against the total number of waiver slots for which the Legislature appropriates funding each year. Any funds remaining in the program when a former nursing facility resident ceases to participate in a home- and community-based waiver program under this provision shall be returned to nursing facility funding.



§ 43-13-1172 - Study on implementation of pilot program to provide chronic disease management of chronic obstructive pulmonary disease

The Division of Medicaid is authorized and directed to study the feasibility of implementing a pilot program to provide chronic disease management of chronic obstructive pulmonary disease (COPD) using private sources of funding in an effort to reduce the financial and clinical burden of COPD illness upon the Medicaid program and the citizens of Mississippi. If a pilot program is deemed feasible, such a program shall be implemented and a report of findings and recommendations be prepared and provided to the Office of the Governor and the Chairmen of the House and Senate Public Health and Welfare Committees and the Chairman of the House Medicaid Committee in order to evaluate the effectiveness of the pilot program in reducing costs within the Medicaid program and in providing improved health and well-being of the affected patients.



§ 43-13-1173 - Study on implementation of pilot program to provide bariatric surgery in the morbidly obese as a treatment option

The Division of Medicaid, in consultation with the State Department of Health and the State Department of Rehabilitation Services, is authorized and directed to study the feasibility of implementing a pilot program to provide bariatric surgery in the morbidly obese as a treatment option in an effort to reduce the financial and clinical burden of morbid obesity upon the Medicaid program and the citizens of Mississippi. If a pilot program is deemed feasible, that such a program be implemented and a report of findings and recommendations be prepared and provided to the Office of the Governor and the Chairmen of the House and Senate Public Health and Welfare Committees and the Chairman of the House Medicaid Committee in order to evaluate the effectiveness of the pilot program.



§ 43-13-118 - Records of provider participating in Medicaid program

It shall be the duty of each provider participating in the medical assistance program to keep and maintain books, documents, and other records as prescribed by the division of Medicaid in substantiation of its claim for services rendered Medicaid recipients, and such books, documents, and other records shall be kept and maintained for a period of five (5) years or for whatever longer period as may be required or prescribed under federal or state statutes and shall be subject to audit by the division. The division shall be entitled to full recoupment of the amount it has paid any provider of medical service who has failed to keep or maintain records as required herein.



§ 43-13-119 - Division of Medicaid to design and implement temporary program to provide nonemergency transportation to locations for dialysis services for certain persons; transportation providers; relationship to Medicaid program [Repealed effective July 1, 2016]

(1) The Division of Medicaid shall immediately design and implement a temporary program to provide nonemergency transportation to locations for necessary dialysis services for end stage renal disease patients who are sixty-five (65) years of age or older or are disabled as determined under Section 1614(a)(3) of the federal Social Security Act, as amended, whose income did not exceed one hundred thirty-five percent (135%) of the nonfarm official poverty level as defined by the Office of Management and Budget, and whose resources did not exceed those established by the division as of December 31, 2005, whose eligibility was covered under the former category of eligibility known as PLADs (Poverty Level Aged and Disabled).

(2) The transportation services under the program shall be provided by any reasonable provider, which may include (a) public entities or (b) private entities and individuals who are in the business of providing nonemergency transportation, including faith-based organizations, and the division shall reimburse those entities and individuals or faith-based organizations for providing the transportation services in accordance with a mutually agreed upon reimbursement schedule.

(3) The program shall be funded from monies that are appropriated or otherwise made available to the division. The funds shall be appropriated to the division specifically to cover the cost of this program and shall not be a part of the division's regular appropriation for the operation of the federal-state Medicaid program.

(4) The program is a separate program that is not part of or connected to the Medicaid program, and the relationship of the division to the program is only as the administering agent.

(5) This section shall stand repealed on July 1, 2016.



§ 43-13-120 - Division of Medicaid deemed beneficiary of certain recipients who die intestate and without heirs

(1) Any person who is a Medicaid recipient and is receiving medical assistance for services provided in a long-term care facility under the provisions of Section 43-13-117 from the Division of Medicaid in the Office of the Governor, who dies intestate and leaves no known heirs, shall have deemed, through his acceptance of such medical assistance, the Division of Medicaid as his beneficiary to all such funds in an amount not to exceed Two Hundred Fifty Dollars ($ 250.00) which are in his possession at the time of his death. Such funds, together with any accrued interest thereon, shall be reported by the long-term care facility to the State Treasurer in the manner provided in subsection (2).

(2) The report of such funds shall be verified, shall be on a form prescribed or approved by the Treasurer, and shall include (a) the name of the deceased person and his last known address prior to entering the long-term care facility; (b) the name and last known address of each person who may possess an interest in such funds; and (c) any other information which the Treasurer prescribes by regulation as necessary for the administration of this section. The report shall be filed with the Treasurer prior to November 1 of each year in which the long-term care facility has provided services to a person or persons having funds to which this section applies.

(3) Within one hundred twenty (120) days from November 1 of each year in which a report is made pursuant to subsection (2), the Treasurer shall cause notice to be published in a newspaper having general circulation in the county of this state in which is located the last known address of the person or persons named in the report who may possess an interest in such funds, or if no such person is named in the report, in the county in which is located the last known address of the deceased person prior to entering the long-term care facility. If no address is given in the report or if the address is outside of this state, the notice shall be published in a newspaper having general circulation in the county in which the facility is located. The notice shall contain (a) the name of the deceased person; (b) his last known address prior to entering the facility; (c) the name and last known address of each person named in the report who may possess an interest in such funds; and (d) a statement that any person possessing an interest in such funds must make a claim therefor to the Treasurer within ninety (90) days after such publication date or the funds will become the property of the State of Mississippi. In any year in which the Treasurer publishes a notice of abandoned property under Section 89-12-27, the Treasurer may combine the notice required by this section with the notice of abandoned property. The cost to the Treasurer of publishing the notice required by this section shall be paid by the Division of Medicaid.

(4) Each long-term care facility that makes a report of funds of a deceased person under this section shall pay over and deliver such funds, together with any accrued interest thereon, to the Treasurer not later than ten (10) days after notice of such funds has been published by the Treasurer as provided in subsection (3). If a claim to such funds is not made by any person having an interest therein within ninety (90) days of the published notice, the Treasurer shall place such funds in the special account in the State Treasury to the credit of the "Governor's Office -- Division of Medicaid" to be expended by the Division of Medicaid for the purposes provided under Mississippi Medicaid Law.

(5) This section shall not be applicable to any Medicaid patient in a long-term care facility of a state institution listed in Section 41-7-73, who has a personal deposit fund as provided for in Section 41-7-90.



§ 43-13-121 - Authority to administer article

(1) The division shall administer the Medicaid program under the provisions of this article, and may do the following:

(a) Adopt and promulgate reasonable rules, regulations and standards, with approval of the Governor, and in accordance with the Administrative Procedures Law, Section 25-43-1 et seq.:

(i) Establishing methods and procedures as may be necessary for the proper and efficient administration of this article;

(ii) Providing Medicaid to all qualified recipients under the provisions of this article as the division may determine and within the limits of appropriated funds;

(iii) Establishing reasonable fees, charges and rates for medical services and drugs; in doing so, the division shall fix all of those fees, charges and rates at the minimum levels absolutely necessary to provide the medical assistance authorized by this article, and shall not change any of those fees, charges or rates except as may be authorized in Section 43-13-117;

(iv) Providing for fair and impartial hearings;

(v) Providing safeguards for preserving the confidentiality of records; and

(vi) For detecting and processing fraudulent practices and abuses of the program;

(b) Receive and expend state, federal and other funds in accordance with court judgments or settlements and agreements between the State of Mississippi and the federal government, the rules and regulations promulgated by the division, with the approval of the Governor, and within the limitations and restrictions of this article and within the limits of funds available for that purpose;

(c) Subject to the limits imposed by this article, to submit a Medicaid plan to the United States Department of Health and Human Services for approval under the provisions of the federal Social Security Act, to act for the state in making negotiations relative to the submission and approval of that plan, to make such arrangements, not inconsistent with the law, as may be required by or under federal law to obtain and retain that approval and to secure for the state the benefits of the provisions of that law.

No agreements, specifically including the general plan for the operation of the Medicaid program in this state, shall be made by and between the division and the United States Department of Health and Human Services unless the Attorney General of the State of Mississippi has reviewed the agreements, specifically including the operational plan, and has certified in writing to the Governor and to the executive director of the division that the agreements, including the plan of operation, have been drawn strictly in accordance with the terms and requirements of this article;

(d) In accordance with the purposes and intent of this article and in compliance with its provisions, provide for aged persons otherwise eligible for the benefits provided under Title XVIII of the federal Social Security Act by expenditure of funds available for those purposes;

(e) To make reports to the United States Department of Health and Human Services as from time to time may be required by that federal department and to the Mississippi Legislature as provided in this section;

(f) Define and determine the scope, duration and amount of Medicaid that may be provided in accordance with this article and establish priorities therefor in conformity with this article;

(g) Cooperate and contract with other state agencies for the purpose of coordinating Medicaid provided under this article and eliminating duplication and inefficiency in the Medicaid program;

(h) Adopt and use an official seal of the division;

(i) Sue in its own name on behalf of the State of Mississippi and employ legal counsel on a contingency basis with the approval of the Attorney General;

(j) To recover any and all payments incorrectly made by the division to a recipient or provider from the recipient or provider receiving the payments. The division shall be authorized to collect any overpayments to providers thirty (30) days after the conclusion of any administrative appeal unless the matter is appealed to a court of proper jurisdiction and bond is posted. Any appeal filed after July 1, 2014, shall be to the Chancery Court of Hinds County, Mississippi. To recover those payments, the division may use the following methods, in addition to any other methods available to the division:

(i) The division shall report to the Department of Revenue the name of any current or former Medicaid recipient who has received medical services rendered during a period of established Medicaid ineligibility and who has not reimbursed the division for the related medical service payment(s). The Department of Revenue shall withhold from the state tax refund of the individual, and pay to the division, the amount of the payment(s) for medical services rendered to the ineligible individual that have not been reimbursed to the division for the related medical service payment(s).

(ii) The division shall report to the Department of Revenue the name of any Medicaid provider to whom payments were incorrectly made that the division has not been able to recover by other methods available to the division. The Department of Revenue shall withhold from the state tax refund of the provider, and pay to the division, the amount of the payments that were incorrectly made to the provider that have not been recovered by other available methods;

(k) To recover any and all payments by the division fraudulently obtained by a recipient or provider. Additionally, if recovery of any payments fraudulently obtained by a recipient or provider is made in any court, then, upon motion of the Governor, the judge of the court may award twice the payments recovered as damages;

(l) Have full, complete and plenary power and authority to conduct such investigations as it may deem necessary and requisite of alleged or suspected violations or abuses of the provisions of this article or of the regulations adopted under this article, including, but not limited to, fraudulent or unlawful act or deed by applicants for Medicaid or other benefits, or payments made to any person, firm or corporation under the terms, conditions and authority of this article, to suspend or disqualify any provider of services, applicant or recipient for gross abuse, fraudulent or unlawful acts for such periods, including permanently, and under such conditions as the division deems proper and just, including the imposition of a legal rate of interest on the amount improperly or incorrectly paid. Recipients who are found to have misused or abused Medicaid benefits may be locked into one (1) physician and/or one (1) pharmacy of the recipient's choice for a reasonable amount of time in order to educate and promote appropriate use of medical services, in accordance with federal regulations. If an administrative hearing becomes necessary, the division may, if the provider does not succeed in his or her defense, tax the costs of the administrative hearing, including the costs of the court reporter or stenographer and transcript, to the provider. The convictions of a recipient or a provider in a state or federal court for abuse, fraudulent or unlawful acts under this chapter shall constitute an automatic disqualification of the recipient or automatic disqualification of the provider from participation under the Medicaid program.

A conviction, for the purposes of this chapter, shall include a judgment entered on a plea of nolo contendere or a nonadjudicated guilty plea and shall have the same force as a judgment entered pursuant to a guilty plea or a conviction following trial. A certified copy of the judgment of the court of competent jurisdiction of the conviction shall constitute prima facie evidence of the conviction for disqualification purposes;

(m) Establish and provide such methods of administration as may be necessary for the proper and efficient operation of the Medicaid program, fully utilizing computer equipment as may be necessary to oversee and control all current expenditures for purposes of this article, and to closely monitor and supervise all recipient payments and vendors rendering services under this article. Notwithstanding any other provision of state law, the division is authorized to enter into a ten-year contract(s) with a vendor(s) to provide services described in this paragraph (m). Effective July 1, 2014, and notwithstanding any provision of law to the contrary, the division is authorized to extend its Fiscal Agent and Eligibility Determination System contracts expiring on July 1, 2014, for a period not to exceed three (3) years without complying with the requirements provided in Section 25-9-120 and the Personal Service Contract Review Board procurement regulations;

(n) To cooperate and contract with the federal government for the purpose of providing Medicaid to Vietnamese and Cambodian refugees, under the provisions of Public Law 94-23 and Public Law 94-24, including any amendments to those laws, only to the extent that the Medicaid assistance and the administrative cost related thereto are one hundred percent (100%) reimbursable by the federal government. For the purposes of Section 43-13-117, persons receiving Medicaid under Public Law 94-23 and Public Law 94-24, including any amendments to those laws, shall not be considered a new group or category of recipient; and

(o) The division shall impose penalties upon Medicaid only, Title XIX participating long-term care facilities found to be in noncompliance with division and certification standards in accordance with federal and state regulations, including interest at the same rate calculated by the United States Department of Health and Human Services and/or the Centers for Medicare and Medicaid Services (CMS) under federal regulations.

(2) The division also shall exercise such additional powers and perform such other duties as may be conferred upon the division by act of the Legislature.

(3) The division, and the State Department of Health as the agency for licensure of health care facilities and certification and inspection for the Medicaid and/or Medicare programs, shall contract for or otherwise provide for the consolidation of on-site inspections of health care facilities that are necessitated by the respective programs and functions of the division and the department.

(4) The division and its hearing officers shall have power to preserve and enforce order during hearings; to issue subpoenas for, to administer oaths to and to compel the attendance and testimony of witnesses, or the production of books, papers, documents and other evidence, or the taking of depositions before any designated individual competent to administer oaths; to examine witnesses; and to do all things conformable to law that may be necessary to enable them effectively to discharge the duties of their office. In compelling the attendance and testimony of witnesses, or the production of books, papers, documents and other evidence, or the taking of depositions, as authorized by this section, the division or its hearing officers may designate an individual employed by the division or some other suitable person to execute and return that process, whose action in executing and returning that process shall be as lawful as if done by the sheriff or some other proper officer authorized to execute and return process in the county where the witness may reside. In carrying out the investigatory powers under the provisions of this article, the executive director or other designated person or persons may examine, obtain, copy or reproduce the books, papers, documents, medical charts, prescriptions and other records relating to medical care and services furnished by the provider to a recipient or designated recipients of Medicaid services under investigation. In the absence of the voluntary submission of the books, papers, documents, medical charts, prescriptions and other records, the Governor, the executive director, or other designated person may issue and serve subpoenas instantly upon the provider, his or her agent, servant or employee for the production of the books, papers, documents, medical charts, prescriptions or other records during an audit or investigation of the provider. If any provider or his or her agent, servant or employee refuses to produce the records after being duly subpoenaed, the executive director may certify those facts and institute contempt proceedings in the manner, time and place as authorized by law for administrative proceedings. As an additional remedy, the division may recover all amounts paid to the provider covering the period of the audit or investigation, inclusive of a legal rate of interest and a reasonable attorney's fee and costs of court if suit becomes necessary. Division staff shall have immediate access to the provider's physical location, facilities, records, documents, books, and any other records relating to medical care and services rendered to recipients during regular business hours.

(5) If any person in proceedings before the division disobeys or resists any lawful order or process, or misbehaves during a hearing or so near the place thereof as to obstruct the hearing, or neglects to produce, after having been ordered to do so, any pertinent book, paper or document, or refuses to appear after having been subpoenaed, or upon appearing refuses to take the oath as a witness, or after having taken the oath refuses to be examined according to law, the executive director shall certify the facts to any court having jurisdiction in the place in which it is sitting, and the court shall thereupon, in a summary manner, hear the evidence as to the acts complained of, and if the evidence so warrants, punish that person in the same manner and to the same extent as for a contempt committed before the court, or commit that person upon the same condition as if the doing of the forbidden act had occurred with reference to the process of, or in the presence of, the court.

(6) In suspending or terminating any provider from participation in the Medicaid program, the division shall preclude the provider from submitting claims for payment, either personally or through any clinic, group, corporation or other association to the division or its fiscal agents for any services or supplies provided under the Medicaid program except for those services or supplies provided before the suspension or termination. No clinic, group, corporation or other association that is a provider of services shall submit claims for payment to the division or its fiscal agents for any services or supplies provided by a person within that organization who has been suspended or terminated from participation in the Medicaid program except for those services or supplies provided before the suspension or termination. When this provision is violated by a provider of services that is a clinic, group, corporation or other association, the division may suspend or terminate that organization from participation. Suspension may be applied by the division to all known affiliates of a provider, provided that each decision to include an affiliate is made on a case-by-case basis after giving due regard to all relevant facts and circumstances. The violation, failure or inadequacy of performance may be imputed to a person with whom the provider is affiliated where that conduct was accomplished within the course of his or her official duty or was effectuated by him or her with the knowledge or approval of that person.

(7) The division may deny or revoke enrollment in the Medicaid program to a provider if any of the following are found to be applicable to the provider, his or her agent, a managing employee or any person having an ownership interest equal to five percent (5%) or greater in the provider:

(a) Failure to truthfully or fully disclose any and all information required, or the concealment of any and all information required, on a claim, a provider application or a provider agreement, or the making of a false or misleading statement to the division relative to the Medicaid program.

(b) Previous or current exclusion, suspension, termination from or the involuntary withdrawing from participation in the Medicaid program, any other state's Medicaid program, Medicare or any other public or private health or health insurance program. If the division ascertains that a provider has been convicted of a felony under federal or state law for an offense that the division determines is detrimental to the best interest of the program or of Medicaid beneficiaries, the division may refuse to enter into an agreement with that provider, or may terminate or refuse to renew an existing agreement.

(c) Conviction under federal or state law of a criminal offense relating to the delivery of any goods, services or supplies, including the performance of management or administrative services relating to the delivery of the goods, services or supplies, under the Medicaid program, any other state's Medicaid program, Medicare or any other public or private health or health insurance program.

(d) Conviction under federal or state law of a criminal offense relating to the neglect or abuse of a patient in connection with the delivery of any goods, services or supplies.

(e) Conviction under federal or state law of a criminal offense relating to the unlawful manufacture, distribution, prescription or dispensing of a controlled substance.

(f) Conviction under federal or state law of a criminal offense relating to fraud, theft, embezzlement, breach of fiduciary responsibility or other financial misconduct.

(g) Conviction under federal or state law of a criminal offense punishable by imprisonment of a year or more that involves moral turpitude, or acts against the elderly, children or infirm.

(h) Conviction under federal or state law of a criminal offense in connection with the interference or obstruction of any investigation into any criminal offense listed in paragraphs (c) through (i) of this subsection.

(i) Sanction for a violation of federal or state laws or rules relative to the Medicaid program, any other state's Medicaid program, Medicare or any other public health care or health insurance program.

(j) Revocation of license or certification.

(k) Failure to pay recovery properly assessed or pursuant to an approved repayment schedule under the Medicaid program.

(l) Failure to meet any condition of enrollment.



§ 43-13-122 - Division authorized to apply for federal, private and public waivers, grants and contributions; implementation of integrated case-mix payment and quality monitoring system

(1) The division is authorize to apply to the Center for Medicare and Medicaid Services of the United States Department of Health and Human Services for waivers and research and demonstration grants.

(2) The division is further authorized to accept and expend any grants, donations or contributions from any public or private organization together with any additional federal matching funds that may accrue and including, but not limited to, one hundred percent (100%) federal grant funds or funds from any governmental entity or instrumentality thereof in furthering the purposes and objectives of the Mississippi Medicaid program, provided that such receipts and expenditures are reported and otherwise handled in accordance with the General Fund Stabilization Act. The Department of Finance and Administration is authorized to transfer monies to the division from special funds in the State Treasury in amounts not exceeding the amounts authorized in the appropriation to the division.



§ 43-13-123 - Methods of providing for payment of claims

The determination of the method of providing payment of claims under this article shall be made by the division, with approval of the Governor, which methods may be:

(a) By contract with insurance companies licensed to do business in the State of Mississippi or with nonprofit hospital service corporations, medical or dental service corporations, authorized to do business in Mississippi to underwrite on an insured premium approach, such medical assistance benefits as may be available, and any carrier selected under the provisions of this article is expressly authorized and empowered to undertake the performance of the requirements of that contract.

(b) By contract with an insurance company licensed to do business in the State of Mississippi or with nonprofit hospital service, medical or dental service organizations, or other organizations including data processing companies, authorized to do business in Mississippi to act as fiscal agent.

The division shall obtain services to be provided under either of the above-described provisions in accordance with the Personal Service Contract Review Board Procurement Regulations.

The authorization of the foregoing methods shall not preclude other methods of providing payment of claims through direct operation of the program by the state or its agencies.



§ 43-13-125 - Recovery of Medicaid payments from third parties; compromise or settlement of claims; plaintiff's recovery of medical expenses as special damages; disposition of funds received

(1) If Medicaid is provided to a recipient under this article for injuries, disease or sickness caused under circumstances creating a cause of action in favor of the recipient against any person, firm, corporation, political subdivision or other state agency, then the division shall be entitled to recover the proceeds that may result from the exercise of any rights of recovery that the recipient may have against any such person, firm, corporation, political subdivision or other state agency, to the extent of the Division of Medicaid's interest on behalf of the recipient. The recipient shall execute and deliver instruments and papers to do whatever is necessary to secure those rights and shall do nothing after Medicaid is provided to prejudice the subrogation rights of the division. Court orders or agreements for reimbursement of Medicaid's interest shall direct those payments to the Division of Medicaid, which shall be authorized to endorse any and all, including, but not limited to, multipayee checks, drafts, money orders, or other negotiable instruments representing Medicaid payment recoveries that are received. In accordance with Section 43-13-305, endorsement of multipayee checks, drafts, money orders or other negotiable instruments by the Division of Medicaid shall be deemed endorsed by the recipient. All payments must be remitted to the division within sixty (60) days from the date of a settlement or the entry of a final judgment; failure to do so hereby authorizes the division to assert its rights under Sections 43-13-307 and 43-13-315, plus interest.

The division, with the approval of the Governor, may compromise or settle any such claim and execute a release of any claim it has by virtue of this section at the division's sole discretion. Nothing in this section shall be construed to require the Division of Medicaid to compromise any such claim.

(2) The acceptance of Medicaid under this article or the making of a claim under this article shall not affect the right of a recipient or his or her legal representative to recover Medicaid's interest as an element of damages in any action at law; however, a copy of the pleadings shall be certified to the division at the time of the institution of suit, and proof of that notice shall be filed of record in that action. The division may, at any time before the trial on the facts, join in that action or may intervene in that action. Any amount recovered by a recipient or his or her legal representative shall be applied as follows:

(a) The reasonable costs of the collection, including attorney's fees, as approved and allowed by the court in which that action is pending, or in case of settlement without suit, by the legal representative of the division;

(b) The amount of Medicaid's interest on behalf of the recipient; or such amount as may be arrived at by the legal representative of the division and the recipient's attorney; and

(c) Any excess shall be awarded to the recipient.

(3) No compromise of any claim by the recipient or his or her legal representative shall be binding upon or affect the rights of the division against the third party unless the division, with the approval of the Governor, has entered into the compromise in writing. The recipient or his or her legal representative maintain the absolute duty to notify the division of the institution of legal proceedings, and the third party and his or her insurer maintain the absolute duty to notify the division of a proposed compromise for which the division has an interest. The aforementioned absolute duties may not be delegated or assigned by contract or otherwise. Any compromise effected by the recipient or his or her legal representative with the third party in the absence of advance notification to and approved by the division shall constitute conclusive evidence of the liability of the third party, and the division, in litigating its claim against the third party, shall be required only to prove the amount and correctness of its claim relating to the injury, disease or sickness. If the recipient or his or her legal representative fails to notify the division of the institution of legal proceedings against a third party for which the division has a cause of action, the facts relating to negligence and the liability of the third party, if judgment is rendered for the recipient, shall constitute conclusive evidence of liability in a subsequent action maintained by the division and only the amount and correctness of the division's claim relating to injuries, disease or sickness shall be tried before the court. The division shall be authorized in bringing that action against the third party and his or her insurer jointly or against the insurer alone.

(4) Nothing in this section shall be construed to diminish or otherwise restrict the subrogation rights of the Division of Medicaid against a third party for Medicaid provided by the Division of Medicaid to the recipient as a result of injuries, disease or sickness caused under circumstances creating a cause of action in favor of the recipient against such a third party.

(5) Any amounts recovered by the division under this section shall, by the division, be placed to the credit of the funds appropriated for benefits under this article proportionate to the amounts provided by the state and federal governments respectively.



§ 43-13-126 - Health insurers required to provide certain information to Division of Medicaid, accept Division's right of recovery and not deny claims submitted by Division on the basis of certain errors as condition of doing business in Mississippi

As a condition of doing business in the state, health insurers, including self-insured plans, group health plans (as defined in Section 607(1) of the Employee Retirement Income Security Act of 1974), service benefit plans, managed care organizations, pharmacy benefit managers, or other parties that are by statute, contract, or agreement, legally responsible for payment of a claim for a health care item or service, are required to:

(a) Provide, with respect to individuals who are eligible for, or are provided, medical assistance under the state plan, upon the request of the Division of Medicaid, information to determine during what period the individual or their spouses or their dependents may be (or may have been) covered by a health insurer and the nature of the coverage that is or was provided by the health insurer (including the name, address and identifying number of the plan) in a manner prescribed by the Secretary of the Department of Health and Human Services;

(b) Accept the Division of Medicaid's right of recovery and the assignment to the division of any right of an individual or other entity to payment from the party for an item or service for which payment has been made under the state plan;

(c) Respond to any inquiry by the Division of Medicaid regarding a claim for payment for any health care item or service that is submitted not later than three (3) years after the date of the provision of that health care item or service; and

(d) Agree not to deny a claim submitted by the Division of Medicaid solely on the basis of the date of submission of the claim, the type or format of the claim form, or a failure to present proper documentation at the point-of-sale that is the basis of the claim, if:

(i) The claim is submitted by the division within the three-year period beginning on the date on which the item or service was furnished; and

(ii) Any action by the division to enforce its rights with respect to the claim is begun within six (6) years of the division's submission of the claim.



§ 43-13-127 - Reports and recommendations required of Division of Medicaid

(1) Within sixty (60) days after the end of each fiscal year and at each regular session of the Legislature, the division shall make and publish a report to the Governor and to the Legislature, showing for the period of time covered the following:

(a) The total number of recipients;

(b) The total amount paid for medical assistance and care under this article;

(c) The total number of applications;

(d) The number of applications approved;

(e) The number of applications denied;

(f) The amount expended for administration of the provisions of this article;

(g) The amount of money received from the federal government, if any;

(h) The amount of money recovered by reason of collections from third persons by reason of assignment or subrogation, and the disposition of the same;

(i) The actions and activities of the division in detecting and investigating suspected or alleged fraudulent practices, violations and abuses of the program; and

(j) Any recommendations it may have as to expanding, enlarging, limiting or restricting the eligibility of persons covered by this article or services provided by this article, to make more effective the basic purposes of this article; to eliminate or curtail fraudulent practices and inequities in the plan or administration thereof; and to continue to participate in receiving federal funds for the furnishing of medical assistance under Title XIX of the Social Security Act or other federal law.

(2) In addition to the reports required by subsection (1) of this section, the division shall submit a report each month to the Chairmen of the Public Health and Welfare Committees of the Senate and the House of Representatives and to the Joint Legislative Budget Committee that contains the information specified in each paragraph of subsection (1) for the preceding month.



§ 43-13-129 - Misrepresentation by applicant for benefits or by provider of services; penalty

Any person making application for benefits under this article for himself or for another person, and any provider of services, who knowingly makes a false statement or false representation or fails to disclose a material fact to obtain or increase any benefit or payment under this article shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine not to exceed five hundred dollars ($ 500.00) or imprisoned not to exceed one (1) year, or by both such fine and imprisonment. Each false statement or false representation or failure to disclose a material fact shall constitute a separate offense. This section shall not prohibit prosecution under any other criminal statutes of this state or the United States.



§ 43-13-131 - Influencing recipient to elect particular provider or type of services for purpose of obtaining increase in benefits or payments; penalties

Any person who shall, through intentional misrepresentation, fraud, deceit or unlawful design, either acting individually or in concert with others, influence any recipient to elect any particular provider of services, or any particular type of services, for the purposes and with the intent to obtain or increase any benefit or payment under this article shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine not exceeding five hundred dollars ($ 500.00) or imprisonment not exceeding one (1) year, or by both such fine and imprisonment. This section shall not prohibit prosecution under any other criminal statutes of this state or the United States.



§ 43-13-133 - Intent as to use of federal matching funds

It is the intent of the Legislature that all federal matching funds for medical assistance under Titles V, XVIII and XIX of the federal Social Security Act paid into any state health agency after October 10, 1969, shall be used exclusively to defray the cost of medical assistance expended under the terms of this article.



§ 43-13-137 - Division to comply with Administrative Procedure Law

The division is an agency as defined under Section 25-43-3 and, therefore, must comply in all respects with the Administrative Procedures Law, Section 25-43-1 et seq.



§ 43-13-139 - Governor authorized to discontinue or limit medical assistance to optional groups; division to cease state funding upon discontinuance of federal funding

Nothing contained in this article shall be construed to prevent the Governor, in his discretion, from discontinuing or limiting medical assistance to any individuals who are classified or deemed to be within any optional group or optional category of recipients as prescribed under Title XIX of the federal Social Security Act or the implementing federal regulations. If the Congress or the United States Department of Health and Human Services ceases to provide federal matching funds for any group or category of recipients or any type of care and services, the division shall cease state funding for such group or category or such type of care and services, notwithstanding any provision of this article.



§ 43-13-143 - Medical Care Fund

There is created in the State Treasury a special fund to be known as the "Medical Care Fund," which shall be comprised of monies transferred by public or private health care providers, governing bodies of counties, municipalities, public or community hospitals and other political subdivisions of the state, individuals, corporations, associations and any other entities for the purpose of providing health care services. Any transfer made to the fund shall be paid to the State Treasurer for deposit into the fund, and all such transfers shall be considered as unconditional transfers to the fund. The monies in the Medical Care Fund shall be expended only for health care services, and may be expended only upon appropriation of the Legislature. All transfers of monies to the Division of Medicaid by health care providers and by governing bodies of counties, municipalities, public or community hospitals and other political subdivisions of the state shall be deposited into the fund. Unexpended monies remaining in the fund at the end of a fiscal year shall not lapse into the State General Fund, and any interest earned on monies in the fund shall be deposited to the credit of the fund.



§ 43-13-145 - Assessment levied upon health care facilities; keeping of records; collection of assessments; effect of delinquency in payment [Subsections (4) and (10) through (16) repealed effective July 1, 2016]

(1) (a) Upon each nursing facility licensed by the State of Mississippi, there is levied an assessment in an amount set by the division, equal to the maximum rate allowed by federal law or regulation, for each licensed and occupied bed of the facility.

(b) A nursing facility is exempt from the assessment levied under this subsection if the facility is operated under the direction and control of:

(i) The United States Veterans Administration or other agency or department of the United States government;

(ii) The State Veterans Affairs Board; or

(iii) The University of Mississippi Medical Center.

(2) (a) Upon each intermediate care facility for individuals with intellectual disabilities licensed by the State of Mississippi, there is levied an assessment in an amount set by the division, equal to the maximum rate allowed by federal law or regulation, for each licensed and occupied bed of the facility.

(b) An intermediate care facility for individuals with intellectual disabilities is exempt from the assessment levied under this subsection if the facility is operated under the direction and control of:

(i) The United States Veterans Administration or other agency or department of the United States government;

(ii) The State Veterans Affairs Board; or

(iii) The University of Mississippi Medical Center.

(3) (a) Upon each psychiatric residential treatment facility licensed by the State of Mississippi, there is levied an assessment in an amount set by the division, equal to the maximum rate allowed by federal law or regulation, for each licensed and occupied bed of the facility.

(b) A psychiatric residential treatment facility is exempt from the assessment levied under this subsection if the facility is operated under the direction and control of:

(i) The United States Veterans Administration or other agency or department of the United States government;

(ii) The University of Mississippi Medical Center; or

(iii) A state agency or a state facility that either provides its own state match through intergovernmental transfer or certification of funds to the division.

(4) Hospital assessment.

(a) (i) Subject to and upon fulfillment of the requirements and conditions of paragraph (f) below, and notwithstanding any other provisions of this section, effective for state fiscal year 2013, fiscal year 2014, fiscal year 2015 and fiscal year 2016, an annual assessment on each hospital licensed in the state is imposed on each non-Medicare hospital inpatient day as defined below at a rate that is determined by dividing the sum prescribed in this subparagraph (i), plus the nonfederal share necessary to maximize the Disproportionate Share Hospital (DSH) and inpatient Medicare Upper Payment Limits (UPL) payments, by the total number of non-Medicare hospital inpatient days as defined below for all licensed Mississippi hospitals, except as provided in paragraph (d) below. If the state matching funds percentage for the Mississippi Medicaid program is sixteen percent (16%) or less, the sum used in the formula under this subparagraph (i) shall be Seventy-four Million Dollars ($ 74,000,000.00). If the state matching funds percentage for the Mississippi Medicaid program is twenty-four percent (24%) or higher, the sum used in the formula under this subparagraph (i) shall be One Hundred Four Million Dollars ($ 104,000,000.00). If the state matching funds percentage for the Mississippi Medicaid program is between sixteen percent (16%) and twenty-four percent (24%), the sum used in the formula under this subparagraph (i) shall be a pro rata amount determined as follows: the current state matching funds percentage rate minus sixteen percent (16%) divided by eight percent (8%) multiplied by Thirty Million Dollars ($ 30,000,000.00) and add that amount to Seventy-four Million Dollars ($ 74,000,000.00). However, no assessment in a quarter under this subparagraph (i) may exceed the assessment in the previous quarter by more than Three Million Seven Hundred Fifty Thousand Dollars ($ 3,750,000.00) (which would be Fifteen Million Dollars ($ 15,000,000.00) on an annualized basis). The division shall publish the state matching funds percentage rate applicable to the Mississippi Medicaid program on the tenth day of the first month of each quarter and the assessment determined under the formula prescribed above shall be applicable in the quarter following any adjustment in that state matching funds percentage rate. The division shall notify each hospital licensed in the state as to any projected increases or decreases in the assessment determined under this subparagraph (i). However, if the Centers for Medicare and Medicaid Services (CMS) does not approve the provision in Section 43-13-117(39) requiring the division to reimburse crossover claims for inpatient hospital services and crossover claims covered under Medicare Part B for dually eligible beneficiaries in the same manner that was in effect on January 1, 2008, the sum that otherwise would have been used in the formula under this subparagraph (i) shall be reduced by Seven Million Dollars ($ 7,000,000.00).

(ii) In addition to the assessment provided under subparagraph (i), effective for state fiscal year 2013, fiscal year 2014, fiscal year 2015 and fiscal year 2016, an additional annual assessment on each hospital licensed in the state is imposed on each non-Medicare hospital inpatient day as defined below at a rate that is determined by dividing twenty-five percent (25%) of any provider reductions in the Medicaid program as authorized in Section 43-13-117(F) for that fiscal year up to the following maximum amount, plus the nonfederal share necessary to maximize the Disproportionate Share Hospital (DSH) and inpatient Medicare Upper Payment Limits (UPL) payments, by the total number of non-Medicare hospital inpatient days as defined below for all licensed Mississippi hospitals: in fiscal year 2010, the maximum amount shall be Twenty-four Million Dollars ($ 24,000,000.00); in fiscal year 2011, the maximum amount shall be Thirty-two Million Dollars ($ 32,000,000.00); and in fiscal year 2012 and thereafter, the maximum amount shall be Forty Million Dollars ($ 40,000,000.00). Any such deficit in the Medicaid program shall be reviewed by the PEER Committee as provided in Section 43-13-117(F).

(iii) In addition to the assessments provided in subparagraphs (i) and (ii), effective for state fiscal year 2015 and fiscal year 2016, an additional annual assessment on each hospital licensed in the state is imposed pursuant to the provisions of Section 43-13-117(F) if the cost containment measures described therein have been implemented and there are insufficient funds in the Health Care Trust Fund to reconcile any remaining deficit in any fiscal year. If the Governor institutes any other additional cost containment measures on any program or programs authorized under the Medicaid program pursuant to Section 43-13-117(F), hospitals shall be responsible for twenty-five percent (25%) of any such additional imposed provider cuts, which shall be in the form of an additional assessment not to exceed the twenty-five percent (25%) of provider expenditure reductions. Such additional assessment shall be imposed on each non-Medicare hospital inpatient day in the same manner as assessments are imposed under subparagraphs (i) and (ii).

(b) Payment and definitions.

(i) Payment. Upon approval of the State Plan Amendment for the division's DSH and inpatient UPL payment methodology by CMS, the assessment shall be paid in three (3) installments due no later than ten (10) days before the payment of the DSH and UPL payments required by Section 43-13-117(A) (18), which shall be paid during the second, third and fourth quarters of the state fiscal year.

(ii) Definitions. For purposes of this subsection (4):

1. "Non-Medicare hospital inpatient day" means total hospital inpatient days including subcomponent days less Medicare inpatient days including subcomponent days from the hospital's 2013 Medicare cost report on file with CMS.

a. Total hospital inpatient days shall be the sum of Worksheet S-3, Part 1, column 6 row 12, column 6 row 14.00, and column 6 row 14.01, excluding column 6 rows 3 and 4.

b. Hospital Medicare inpatient days shall be the sum of Worksheet S-3, Part 1, column 4 row 12, column 4 row 14.00, and column 4 row 14.01, excluding column 4 rows 3 and 4.

c. Inpatient days shall not include residential treatment or long-term care days.

2. "Subcomponent inpatient day" means the number of days of care charged to a beneficiary for inpatient hospital rehabilitation and psychiatric care services in units of full days. A day begins at midnight and ends twenty-four (24) hours later. A part of a day, including the day of admission and day on which a patient returns from leave of absence, counts as a full day. However, the day of discharge, death, or a day on which a patient begins a leave of absence is not counted as a day unless discharge or death occur on the day of admission. If admission and discharge or death occur on the same day, the day is considered a day of admission and counts as one (1) subcomponent inpatient day.

(c) The assessment provided in this subsection is intended to satisfy and not be in addition to the assessment and intergovernmental transfers provided in Section 43-13-117(A)(18). Nothing in this section shall be construed to authorize any state agency, division or department, or county, municipality or other local governmental unit to license for revenue, levy or impose any other tax, fee or assessment upon hospitals in this state not authorized by a specific statute.

(d) Hospitals operated by the United States Department of Veterans Affairs and state-operated facilities that provide only inpatient and outpatient psychiatric services shall not be subject to the hospital assessment provided in this subsection.

(e) Multihospital systems, closure, merger and new hospitals.

(i) If a hospital conducts, operates or maintains more than one (1) hospital licensed by the State Department of Health, the provider shall pay the hospital assessment for each hospital separately.

(ii) Notwithstanding any other provision in this section, if a hospital subject to this assessment operates or conducts business only for a portion of a fiscal year, the assessment for the state fiscal year shall be adjusted by multiplying the assessment by a fraction, the numerator of which is the number of days in the year during which the hospital operates, and the denominator of which is three hundred sixty-five (365). Immediately upon ceasing to operate, the hospital shall pay the assessment for the year as so adjusted (to the extent not previously paid).

(f) Applicability.

The hospital assessment imposed by this subsection shall not take effect and/or shall cease to be imposed if:

(i) The assessment is determined to be an impermissible tax under Title XIX of the Social Security Act; or

(ii) CMS revokes its approval of the division's 2009 Medicaid State Plan Amendment for the methodology for DSH and inpatient UPL payments to hospitals under Section 43-13-117(A)(18).

This subsection (4) is repealed on July 1, 2016.

(5) Each health care facility that is subject to the provisions of this section shall keep and preserve such suitable books and records as may be necessary to determine the amount of assessment for which it is liable under this section. The books and records shall be kept and preserved for a period of not less than five (5) years, during which time those books and records shall be open for examination during business hours by the division, the Department of Revenue, the Office of the Attorney General and the State Department of Health.

(6) Except as provided in subsection (4) of this section, the assessment levied under this section shall be collected by the division each month beginning on March 31, 2005.

(7) All assessments collected under this section shall be deposited in the Medical Care Fund created by Section 43-13-143.

(8) The assessment levied under this section shall be in addition to any other assessments, taxes or fees levied by law, and the assessment shall constitute a debt due the State of Mississippi from the time the assessment is due until it is paid.

(9) (a) If a health care facility that is liable for payment of an assessment levied by the division does not pay the assessment when it is due, the division shall give written notice to the health care facility by certified or registered mail demanding payment of the assessment within ten (10) days from the date of delivery of the notice. If the health care facility fails or refuses to pay the assessment after receiving the notice and demand from the division, the division shall withhold from any Medicaid reimbursement payments that are due to the health care facility the amount of the unpaid assessment and a penalty of ten percent (10%) of the amount of the assessment, plus the legal rate of interest until the assessment is paid in full. If the health care facility does not participate in the Medicaid program, the division shall turn over to the Office of the Attorney General the collection of the unpaid assessment by civil action. In any such civil action, the Office of the Attorney General shall collect the amount of the unpaid assessment and a penalty of ten percent (10%) of the amount of the assessment, plus the legal rate of interest until the assessment is paid in full.

(b) As an additional or alternative method for collecting unpaid assessments levied by the division, if a health care facility fails or refuses to pay the assessment after receiving notice and demand from the division, the division may file a notice of a tax lien with the chancery clerk of the county in which the health care facility is located, for the amount of the unpaid assessment and a penalty of ten percent (10%) of the amount of the assessment, plus the legal rate of interest until the assessment is paid in full. Immediately upon receipt of notice of the tax lien for the assessment, the chancery clerk shall forward the notice to the circuit clerk who shall enter the notice of the tax lien as a judgment upon the judgment roll and show in the appropriate columns the name of the health care facility as judgment debtor, the name of the division as judgment creditor, the amount of the unpaid assessment, and the date and time of enrollment. The judgment shall be valid as against mortgagees, pledgees, entrusters, purchasers, judgment creditors and other persons from the time of filing with the clerk. The amount of the judgment shall be a debt due the State of Mississippi and remain a lien upon the tangible property of the health care facility until the judgment is satisfied. The judgment shall be the equivalent of any enrolled judgment of a court of record and shall serve as authority for the issuance of writs of execution, writs of attachment or other remedial writs.

(10) As soon as possible after July 1, 2009, the Division of Medicaid shall submit to the Centers for Medicare and Medicaid Services (CMS) a state plan amendment or amendments (SPA) regarding the hospital assessment established under subsection (4) of this section. In addition to defining the assessment established in subsection (4) of this section, the state plan amendment or amendments shall include any amendments necessary to provide for the following additional annual Medicare Upper Payment Limits (UPL) and Disproportionate Share Hospital (DSH) payments to hospitals located in Mississippi that participate in the Medicaid program:

(a) Privately operated and nonstate government operated hospitals, within the meaning of 42 CFR Section 447.272, that have fifty (50) or fewer licensed beds as of January 1, 2009, shall receive an additional inpatient UPL payment equal to sixty-five percent (65%) of their fiscal year 2013 hospital specific inpatient UPL gap, before any payments under this subsection.

(b) General acute care hospitals licensed within the class of state hospitals shall receive an additional inpatient UPL payment equal to twenty-eight percent (28%) of their fiscal year 2013 inpatient payments, excluding DSH and UPL payments.

(c) General acute care hospitals licensed within the class of nonstate government hospitals shall receive an additional inpatient UPL payment determined by multiplying inpatient payments, excluding DSH and UPL, by the uniform percentage necessary to exhaust the maximum amount of inpatient UPL payments permissible under federal regulations. (For state fiscal year 2015 and fiscal year 2016, the state shall use 2013 inpatient payment data).

(d) In addition to other payments provided above, all hospitals licensed within the class of private hospitals shall receive an additional inpatient UPL payment determined by multiplying inpatient payments, excluding DSH and UPL, by the uniform percentage necessary to exhaust the maximum amount of UPL inpatient payments permissible under federal regulations. For state fiscal year 2015 and fiscal year 2016, the state shall use 2013 data.

(e) All hospitals satisfying the minimum federal DSH eligibility requirements (Section 1923(d) of the Social Security Act) shall, subject to OBRA 1993 payment limitations, receive an additional DSH payment. This additional DSH payment shall expend the balance of the federal DSH allotment and associated state share not utilized in DSH payments to state-owned institutions for treatment of mental diseases. The payment to each hospital shall be calculated by applying a uniform percentage to the uninsured costs of each eligible hospital, excluding state-owned institutions for treatment of mental diseases; however, that percentage for a state-owned teaching hospital located in Hinds County shall be multiplied by a factor of two (2).

(11) The hospital assessment provided in subsection (4) of this section shall not be in effect or implemented until the SPA is approved by CMS.

(12) The division shall implement DSH and UPL calculation methodologies that result in the maximization of available federal funds.

(13) The DSH and inpatient UPL payments shall be paid on or before December 31, March 31, and June 30 of each fiscal year, in increments of one-third (1/3) of the total calculated DSH and inpatient UPL amounts.

(14) The hospital assessment as described in subsection (4) above shall be assessed and collected quarterly a maximum of ten (10) days before making the DSH and inpatient UPL payments; provided, however, that the first quarterly payment shall be assessed but not be collected until collection is made for the second quarterly payment.

(15) If for any reason any part of the plan for additional annual DSH and inpatient UPL payments to hospitals provided under subsection (10) of this section is not approved by CMS, the remainder of the plan shall remain in full force and effect.

(16) Nothing in this section shall prevent the Division of Medicaid from facilitating participation in Medicaid supplemental hospital payment programs by a hospital located in a county contiguous to the State of Mississippi that is also authorized by federal law to submit intergovernmental transfers (IGTs) to the State of Mississippi to fund the state share of the hospital's supplemental payments.

(17) Subsections (10) through (16) of this section shall stand repealed on July 1, 2016.



§ 43-13-147 - Mississippi Medicaid Program and Children's Health Insurance Program to examine and improve hospital discharge and follow-up care procedures for certain premature infants and implement programs to improve newborn outcomes; reporting of data regarding rehospitalization of certain premature infants

(1) The Mississippi Medicaid Program and the Children's Health Insurance Program, in consultation with statewide organizations focused on premature infant healthcare, shall:

(a) Examine and improve hospital discharge and follow-up care procedures for premature infants born earlier than thirty-seven (37) weeks gestational age to ensure standardized and coordinated processes are followed as premature infants leave the hospital from either a Level 1 (well baby nursery), Level 2 (step down or transitional nursery) or Level 3 (neonatal intensive care unit) unit and transition to follow-up care by a health care provider in the community; and

(b) Use guidance from the Centers for Medicare and Medicaid Services' Neonatal Outcomes Improvement Project to implement programs to improve newborn outcomes, reduce newborn health costs and establish ongoing quality improvement for newborns.

(2) Data regarding the incidence and cause of rehospitalization in the first six (6) months of life for infants born premature at earlier than thirty-seven (37) weeks gestational age shall be reported to the Chairman of the House Public Health and Human Services Committee and the Chairman of the Senate Public Health and Welfare Committee by the Mississippi State Department of Health utilizing the mandated hospital discharge data system authorized in Section 41-63-4.






Article 5 - MEDICAID FRAUD CONTROL ACT

§ 43-13-201 - Short title

This article shall be known and may be cited as the "Medicaid Fraud Control Act."



§ 43-13-203 - Definitions

As used in this article:

(a) "Benefit" means the receipt of money, goods, services or anything of pecuniary value.

(b) "False statement" or "false representation" means a statement or representation knowingly and wilfully made by a person knowing of the falsity of the statement or representation.

(c) "Knowing" and "knowingly" means that a person is aware of the nature of his conduct and that such conduct is substantially certain to cause the intended result.

(d) "Medicaid benefit" means a benefit paid or payable under the Medicaid program established under Section 43-13-101 et seq.

(e) "Person" means an individual, corporation, unincorporated association, partnership or other form of business association.



§ 43-13-205 - False representations or statements in application for Medicaid benefits; concealment or nondisclosure of facts

(1) A person shall not knowingly make or cause to be made a false representation of a material fact in an application for Medicaid benefits.

(2) A person shall not knowingly make or cause to be made a false statement of a material fact for use in determining rights to a Medicaid benefit.

(3) A person, who having knowledge of the occurrence of an event affecting his initial or continued right to receive a Medicaid benefit, shall not conceal or fail to disclose that event with intent to obtain a medicaid benefit to which the person or any other person is not entitled or in an amount greater than that to which the person or any other person is entitled.



§ 43-13-207 - Kickbacks and bribes

A person shall not solicit, offer or receive a kickback or bribe in the furnishing of goods or services for which payment is or may be made in whole or in part pursuant to the Medicaid program, or make or receive any such payment, or receive a rebate of a fee or charge for referring an individual to another person for the furnishing of such goods or services.



§ 43-13-209 - False statements or false representations as to conditions or operation of institution or facility

A person shall not knowingly and wilfully make, induce or seek to induce the making of a false statement or false representation of a material fact with respect to the conditions or operation of an institution or facility in order that the institution or facility may qualify, upon initial certification or upon recertification, to receive Medicaid benefits as a hospital, skilled nursing facility, intermediate care facility or home health agency.



§ 43-13-211 - Conspiracy

A person shall not enter into an agreement, combination or conspiracy to defraud the state by obtaining or aiding another to obtain the payment or allowance of a false, fictitious or fraudulent claim for Medicaid benefits.



§ 43-13-213 - False or fraudulent claim

A person shall not make, present or cause to be made or presented a claim for Medicaid benefits, knowing the claim to be false, fictitious or fraudulent.



§ 43-13-215 - Penalties

A person who violates any provision of Sections 43-13-205 through 43-13-213 shall be guilty of a felony, and, upon conviction thereof, shall be punished by imprisonment for not more than five (5) years, or by a fine of not more than Fifty Thousand Dollars ($ 50,000.00), or both. Sentences imposed for convictions of separate offenses under this article may run consecutively.



§ 43-13-217 - Evidentiary matters concerning false statements or representations

In any prosecution under this article, it shall not be necessary to show that the person had knowledge of similar acts having been performed in the past on the part of persons acting on his behalf, nor to show that the person had actual notice that the acts by persons acting on his behalf occurred, in order to establish the fact that a false statement or representation was knowingly made.



§ 43-13-219 - Medicaid fraud control unit

There is hereby created within the office of the attorney general a "Medicaid Fraud Control Unit." The unit shall consist of a director appointed by the attorney general and such attorneys, auditors, investigator and other such personnel as are necessary to conduct the activities of the unit.



§ 43-13-221 - Attorney General; investigation and prosecution; investigator status as law enforcement officer

The Attorney General, acting through the Director of the Fraud Control Unit, may, in any case involving alleged violations of this article, conduct an investigation or prosecution. In conducting such actions, the Attorney General, acting through the director, shall have all the powers of a district attorney, including the powers to issue or cause to be issued subpoenas or other process.

Persons employed by the Attorney General as investigators in the Medicaid Fraud Control Unit shall serve as law enforcement officers as defined in Section 45-6-3, and they shall be empowered to make arrests and to serve and execute search warrants and other valid legal process anywhere within the State of Mississippi.



§ 43-13-223 - Jurisdiction; service of process

(1) An action brought in connection with any matter under this article may be filed in the circuit court of the First Judicial District of Hinds County or in the circuit court of the county in which the defendant resides, and may be prosecuted to final judgment in satisfaction there.

(2) Process issued by a court in which an action is filed may be served anywhere in the state.



§ 43-13-225 - Civil liability and penalty of health care provider

(1) A health care provider or vendor committing any act or omission in violation of this article shall be directly liable to the state and shall forfeit and pay to the state a civil penalty equal to the full amount received, plus an additional civil penalty equal to triple the full amount received.

(2) A criminal action need not be brought against a person for that person to be civilly liable under this article.



§ 43-13-227 - Injunction; appointment of receiver for residential health care facility

(1) As a means of protecting the health, safety and welfare of patients in residential health care facilities, including hospitals and nursing homes, whenever there is probable cause that any acts or omissions in violation of this article have been committed by a person who is in control of assets purchased, in whole or in part, directly or indirectly, with funds from the Medicaid program and is likely to convert, destroy or remove those assets, the attorney general, acting through the director of the fraud control unit, shall be authorized to petition the chancery court of the county in which those assets may be found to enjoin the person in control of the assets from converting, destroying or removing those assets, and to appoint a receiver to manage those assets until the investigation and any litigation are completed.

(2) The chancery court shall, immediately upon receipt of the petition of the attorney general, acting through the director of the fraud control unit, enjoin the person in control of the assets from converting, destroying or removing those assets.

(3) The chancery court shall issue an order to show cause why a receiver should not be appointed, returnable within ten (10) days after filing of the petition.

(4) If the chancery court finds that the facts warrant the granting of the petition to appoint a receiver, the court shall appoint a receiver to take charge of the residential health care facility and any other assets involved. The court may determine fair compensation for the receiver.



§ 43-13-229 - Inspection and audit of health care provider records; cessation of reimbursement for failure to disclose

(1) During any investigation under this article, the attorney general, acting through the director of the fraud control unit, shall have the right to audit and to inspect the records of any health care provider or vendor of Medicaid benefits.

(2) Reimbursement under the Medicaid program shall not be available for services furnished by a provider or vendor who is otherwise eligible for Medicaid benefits during any period when such provider or vendor has refused to provide the attorney general and the director of the fraud control unit such information as the unit may request in order to complete its investigation.

(3) Suspension of Medicaid reimbursement payments shall continue during all periods during which any part of any requested records are not produced, notwithstanding any administrative, legal or other proceedings which may be brought or maintained by such provider or vendor or by any other party to forestall, modify or prevent the request for records.

(4) As used in this section, "requested records" means those records required by the unit for investigative or prosecutorial purposes, and requested by subpoena, subpoena duces tecum, grand jury subpoena, administrative demand, search warrant, or other process, demand or written request.



§ 43-13-231 - Power of local authorities

The powers of the attorney general, acting through the director of the fraud control unit, under this article shall not diminish the powers of local authorities to investigate and/or prosecute criminal conduct within their respective jurisdictions.



§ 43-13-233 - Existing law not affected

Nothing in this article shall in any way limit any penalties or remedies which may be available under any other statute or law of this state.






Article 7 - THIRD PARTY LIABILITY FOR MEDICAL PAYMENTS

§ 43-13-301 - Identification of cases involving third-party liability

The State Department of Public Welfare shall assist the Division of Medicaid in the Office of the Governor in identifying cases involving third-party liability, including without limitation, third-party insurance benefits, health insurance or other health coverage maintained by the recipient or absent parent through intake, initial determinations, and redeterminations of eligibility, and shall promptly transmit such information to the Division of Medicaid or the fiscal agent of the Division of Medicaid.



§ 43-13-303 - Inclusion of medical support in child support enforcement orders; procedures for health insurance enrollment in child support cases; duties of health insurers and employers; withholding of reimbursement amounts from parent's state tax refund

(1) The Department of Human Services, in administering its child support enforcement program on behalf of Medicaid and non-Medicaid recipients, or any other attorney representing a Medicaid recipient, shall include a prayer for medical support in complaints and other pleadings in obtaining a child support order whenever health-care coverage is available to the absent parent at a reasonable cost. Nothing in this section shall be construed to contradict the provisions of Section 43-19-101(6).

(2) Health insurance enrollment shall be on the form prescribed by the Department of Human Services unless a court or administrative order stipulates an alternative form of health-care coverage other than employer-based coverage. Employers must complete the employer response and return to the Department of Human Services within twenty (20) days. Employers must transfer the Medical Support Notice to Plan Administrator Part B to the appropriate group health plan providing any such health-care coverage for which the child(ren) is eligible within twenty (20) business days after the date of the notice. Employers must withhold any obligation of the employee for employee contributions necessary for coverage of the child(ren) and send any amount withheld directly to the plan. Employees may contest the withholding based on a mistake of fact. If the employee contests such withholding, the employer must initiate withholding until such time as the employer receives notice that the contest is resolved. Employers must notify the Department of Human Services promptly whenever the noncustodial parent's employment is terminated in the same manner as required for income withholding cases.

(3) Health insurers, including, but not limited to, ERISA plans, preferred provider organizations, and HMOs, shall not have contracts that limit or exclude payments if the individual is eligible for Medicaid, is not claimed as a dependent on the federal income tax return, or does not reside with the parent or in the insurer's service area.

Health insurers and employers shall honor court or administrative orders by permitting enrollment of a child or children at any time and by allowing enrollment by the custodial parent, the Division of Medicaid, or the Child Support Enforcement Agency if the absent parent fails to enroll the child(ren).

The health insurer and the employer shall not disenroll a child unless written documentation substantiates that the court order is no longer in effect, the child will be enrolled through another insurer, or the employer has eliminated family health coverage for all of its employees.

The employer shall allow payroll deduction for the insurance premium from the absent parent's wages and pay the insurer. The health insurer and the employer shall not impose requirements on the Medicaid recipient that are different from those applicable to any other individual. The health insurer shall provide pertinent information to the custodial parent to allow the child to obtain benefits and shall permit custodial parents to submit claims to the insurer.

The health insurer and employer shall notify the Division of Medicaid and the Department of Human Services when lapses in coverage occur in court-ordered insurance. If the noncustodial parent has provided such coverage and has changed employment, and the new employer provides health-care coverage, the Department of Human Services shall transfer notice of the provision to the employer, which notice shall operate to enroll the child in the noncustodial parent's health plan, unless the noncustodial parent contests the notice. The health insurer and employer shall allow payments to the provider of medical services, shall honor the assignment of rights to third-party sources by the Medicaid recipient and the subrogation rights of the Division of Medicaid as set forth in Section 43-13-305, Mississippi Code of 1972, and shall permit payment to the custodial parent.

The employer shall allow the Division of Medicaid to garnish wages of the absent parent when such parent has received payment from the third party for medical services rendered to the insured child and such parent has failed to reimburse the Division of Medicaid to the extent of the medical service payment.

Any insurer or the employer who fails to comply with the provisions of this subsection shall be liable to the Division of Medicaid to the extent of payments made to the provider of medical services rendered to a recipient to which the third party or parties, is, are, or may be liable.

(4) The Division of Medicaid shall report to the Mississippi State Tax Commission an absent parent who has received third-party payment(s) for medical services rendered to the insured child and who has not reimbursed the Division of Medicaid for the related medical service payment(s). The Mississippi State Tax Commission shall withhold from the absent parent's state tax refund, and pay to the Division of Medicaid, the amount of the third-party payment(s) for medical services rendered to the insured child and not reimbursed to the Division of Medicaid for the related medical service payment(s).



§ 43-13-305 - Assignment of rights against third parties; appointment of Division as attorney-in-fact; direction of payments to Division

(1) By accepting Medicaid from the Division of Medicaid in the Office of the Governor, the recipient shall, to the extent of the payment of medical expenses by the Division of Medicaid, be deemed to have made an assignment to the Division of Medicaid of any and all rights and interests in any third-party benefits, hospitalization or indemnity contract or any cause of action, past, present or future, against any person, firm or corporation for Medicaid benefits provided to the recipient by the Division of Medicaid for injuries, disease or sickness caused or suffered under circumstances creating a cause of action in favor of the recipient against any such person, firm or corporation as set out in Section 43-13-125. The recipient shall be deemed, without the necessity of signing any document, to have appointed the Division of Medicaid as his or her true and lawful attorney-in-fact in his or her name, place and stead in collecting any and all amounts due and owing for medical expenses paid by the Division of Medicaid against such person, firm or corporation.

(2) Whenever a provider of medical services or the Division of Medicaid submits claims to an insurer on behalf of a Medicaid recipient for whom an assignment of rights has been received, or whose rights have been assigned by the operation of law, the insurer must respond within sixty (60) days of receipt of a claim by forwarding payment or issuing a notice of denial directly to the submitter of the claim. The failure of the insuring entity to comply with the provisions of this section shall subject the insuring entity to recourse by the Division of Medicaid in accordance with the provision of Section 43-13-315. The Division of Medicaid shall be authorized to endorse any and all, including, but not limited to, multi-payee checks, drafts, money orders or other negotiable instruments representing Medicaid payment recoveries that are received by the Division of Medicaid.

(3) Court orders or agreements for medical support shall direct such payments to the Division of Medicaid, which shall be authorized to endorse any and all checks, drafts, money orders or other negotiable instruments representing medical support payments which are received. Any designated medical support funds received by the State Department of Human Services or through its local county departments shall be paid over to the Division of Medicaid. When medical support for a Medicaid recipient is available through an absent parent or custodial parent, the insuring entity shall direct the medical support payment(s) to the provider of medical services or to the Division of Medicaid.



§ 43-13-307 - Loss of eligibility upon refusal to cooperate with Division or local agency

Any applicant or recipient, inclusive of the grantee relative of a dependent child who refuses to cooperate with or to provide reasonable assistance to the Division of Medicaid against a liable third party in accordance with Section 43-13-125, Mississippi Code of 1972, or fails to pay over to the Division of Medicaid third-party payments as provided in this article, or fails or refuses to cooperate with the local county department of public welfare shall not be eligible for Medicaid benefits under the Mississippi Medicaid Law.



§ 43-13-309 - State and federal funding

The State Department of Public Welfare shall obtain an appropriation of state funds from the State Legislature in carrying out its medical support responsibilities under this article and shall organize its programs and budgets in such a manner as to secure maximum federal funding directly or through the Division of Medicaid under Title XIX of the Federal Social Security Act, as amended. If Title XIX federal funds are secured through the Division of Medicaid, such funds shall not be considered a part of the budget of the Division of Medicaid in providing medical assistance under the Mississippi Medical Assistance Act.



§ 43-13-311 - Requirement of cooperation by providers

Providers of medical services participating in the Medicaid program shall, in submitting claims for the payment of services, identify, if known to the provider, the third party or parties who are or may be liable for the injuries, disease, or sickness of the recipient and shall cooperate with the Division of Medicaid in the recoupment of the payments from such third party or parties.

Any provider submitting claims for the payment of medical services by the Division of Medicaid, who, having knowledge of the liability or potential liability of a third party for the injuries, disease, or sickness of the recipient, fails to identify such third party or parties to the Division of Medicaid or who fails to cooperate with the Division of Medicaid in the recoupment of its payments from such third party or parties shall be liable to the Division of Medicaid to the extent of the payments made to the provider for medical assistance or services rendered to a recipient to which the third party or parties is, are, or may be liable.



§ 43-13-313 - Denotation on medical information furnished by provider; provider to direct copy of medical information and authorization to Division of Medicaid; effect of failure to comply

(1) In furnishing medical information to the recipient, his attorney or any other party upon written authorization, a provider participating in the Medicaid program shall denote in writing on such medical information that the patient is a Medicaid recipient and his Medicaid identification number, and if the medical charges have been paid by the Division of Medicaid, the provider shall, in addition, write or cause to be stamped or printed thereon "paid by the Division of Medicaid." If the provider has not been paid by the Division of Medicaid but seeks to bill the Division of Medicaid for medical services rendered the recipient, the provider shall denote in writing on such medical information the same information as herein provided and shall advise the recipient, his attorney, or any other party upon written authorization that it intends to bill the Division of Medicaid for medical services rendered the recipient.

(2) At the time the requested medical information is furnished to the recipient, his attorney, or other party, including medical information produced under court order, subpoena, interrogatory or deposition, the participating provider shall immediately direct a copy of the medical information so furnished or produced to the Division of Medicaid along with the authorization for the production of such information. The failure of the provider of medical services to comply with the provisions of this section shall subject the provider to recourse by the Division of Medicaid in accordance with the provisions of Section 43-13-311.



§ 43-13-315 - Liability for failure or refusal to honor subrogation rights of Division

Any person, firm, or corporation who fails or refuses to honor the subrogation rights of the Division of Medicaid and, specifically, without limitation, hospital insurance and indemnity benefits accruing to a recipient, after advanced written notice and a reasonable opportunity of responding, shall be liable to the division, should suit become necessary by the division and liability be established, for double the amount of Medicaid benefits paid by the Division of Medicaid or double the amount of the insurance policy limits, whichever is the lesser, inclusive of the assessment of a reasonable attorney's fee and all costs of court.



§ 43-13-317 - Recovery of Medicaid payments from estate of deceased recipient; waiver of claim

(1) The division shall be noticed as an identified creditor against the estate of any deceased Medicaid recipient under Section 91-7-145.

(2) In accordance with applicable federal law and rules and regulations, including those under Title XIX of the federal Social Security Act, the division may seek recovery of payments for nursing facility services, home- and community-based services and related hospital and prescription drug services from the estate of a deceased Medicaid recipient who was fifty-five (55) years of age or older when he or she received the assistance. The claim shall be waived by the division (a) if there is a surviving spouse; or (b) if there is a surviving dependent who is under the age of twenty-one (21) years or who is blind or disabled; or (c) as provided by federal law and regulation, if it is determined by the division or by court order that there is undue hardship.






Article 9 - HEALTH CARE TRUST FUND FOR TOBACCO SETTLEMENT FUNDS

§ 43-13-401 - Declaration of legislative intent

It is declared by the Legislature that the funds received by the State of Mississippi from tobacco companies in settlement of a certain lawsuit brought against those companies by the State of Mississippi, or as a result of the settlement of any lawsuit brought against tobacco companies by another state, should be applied toward improving the health and health care of the citizens and residents of the state. It is the intent of the Legislature by this article to provide the manner and means necessary to carry out those purposes.



§ 43-13-403 - Definitions

When used in this article, the following definitions shall apply, unless the context requires otherwise:

(a) "Health Care Trust Fund" means the trust fund established by Section 43-13-405 for the deposit of the funds received by the State of Mississippi as a result of the tobacco settlement, including income from the investment of those funds.

(b) "Health Care Expendable Fund" means the fund established by Section 43-13-407 for the annual transfer of certain funds from the Health Care Trust Fund that are available for appropriation by the Legislature.

(c) "Income" means all interest and dividends derived from the investment of any tobacco settlement funds and any capital gains from the sale or exchange of those investments.

(d) "Tobacco settlement" means the settlement of the case of Mike Moore, Attorney General ex rel. State of Mississippi v. The American Tobacco Company et al. (Chancery Court of Jackson County, Mississippi, Cause No. 94-1429) and the settlement of any case brought against tobacco companies by another state.



§ 43-13-405 - Establishment of Health Care Trust Fund; fund to remain inviolate; authority to transfer certain assets of the fund if there is a reciprocal transfer into the fund [Repealed effective July 1, 2016]

(1) In accordance with the purposes of this article, there is established in the State Treasury the Health Care Trust Fund, into which shall be deposited Two Hundred Eighty Million Dollars ($ 280,000,000.00) of the funds received by the State of Mississippi as a result of the tobacco settlement as of the end of fiscal year 1999, and all tobacco settlement installment payments made in subsequent years for which the use or purpose for expenditure is not restricted by the terms of the settlement, except as otherwise provided in Section 43-13-407(2) and (3) and Section 41-113-11. All income from the investment of the funds in the Health Care Trust Fund shall be credited to the account of the Health Care Trust Fund. The funds in the Health Care Trust Fund at the end of a fiscal year shall not lapse into the State General Fund.

(2) The Health Care Trust Fund shall remain inviolate and shall never be expended, except as provided in this article. The Legislature shall appropriate from the Health Care Trust Fund such sums as are necessary to recoup any funds lost as a result of any of the following actions:

(a) The federal Centers for Medicare and Medicaid Services, or other agency of the federal government, is successful in recouping tobacco settlement funds from the State of Mississippi;

(b) The federal share of funds for the support of the Mississippi Medicaid Program is reduced directly or indirectly as a result of the tobacco settlement;

(c) Federal funding for any other program is reduced as a result of the tobacco settlement; or

(d) Tobacco cessation programs are mandated by the federal government or court order.

(3) The State Treasurer may transfer ownership of all assets in the RMK Select Timberland 1 Portfolio of the Health Care Trust Fund to the Public Employees' Retirement System to be credited to the Public Employees' Retirement System employer's accumulation account. However, in no instance shall the State Treasurer make this transfer until a transfer equal to the monetary value of the assets in the RMK Select Timberland 1 Portfolio of the Health Care Trust Fund is made by the Public Employees' Retirement System into the Health Care Trust Fund.

(4) This section shall stand repealed on July 1, 2016.



§ 43-13-407 - Establishment of Health Care Expendable Fund; annual transfers from Health Care Trust Fund; expenditures to be exclusively for health care purposes; authorization to borrow funds to offset temporary cash flow deficiencies in Expendable Fund [Subsections (1), (2), (3), (5), (6) and (7) repealed effective July 1, 2019]

(1) In accordance with the purposes of this article, there is established in the State Treasury the Health Care Expendable Fund, into which shall be transferred from the Health Care Trust Fund the following sums:

(a) In fiscal year 2005, Four Hundred Fifty-six Million Dollars ($ 456,000,000.00);

(b) In fiscal year 2006, One Hundred Eighty-six Million Dollars ($ 186,000,000.00);

(c) In fiscal year 2007, One Hundred Eighty-six Million Dollars ($ 186,000,000.00);

(d) In fiscal year 2008, One Hundred Six Million Dollars ($ 106,000,000.00);

(e) In fiscal year 2009, Ninety-two Million Two Hundred Fifty Thousand Dollars ($ 92,250,000.00);

(f) In the fiscal year beginning after the calendar year in which none of the amount of the annual tobacco settlement installment payment will be deposited into the Health Care Expendable Fund as provided in subsection (3)(d) of this section, and in each fiscal year thereafter, a sum equal to the average annual amount of the dividends, interest and other income, including increases in value of the principal, earned on the funds in the Health Care Trust Fund during the preceding four (4) fiscal years.

(2) In any fiscal year in which interest, dividends and other income from the investment of the funds in the Health Care Trust Fund are not sufficient to fund the full amount of the annual transfer into the Health Care Expendable Fund as required in subsection (1)(f) of this section, the State Treasurer shall transfer from tobacco settlement installment payments an amount that is sufficient to fully fund the amount of the annual transfer.

(3) Beginning with calendar year 2009, at the time that the State of Mississippi receives the tobacco settlement installment payment for each calendar year, the State Treasurer shall deposit the following amounts of each of those installment payments into the Health Care Expendable Fund:

(a) In calendar years 2009 and 2010, the total amount of the installment payment;

(b) In calendar year 2011, the amount of the installment payment less Ten Million Dollars ($ 10,000,000.00);

(c) In calendar years 2012, 2013 and 2014, the total amount of the installment payment;

(d) In calendar year 2015, and each calendar year thereafter, the total amount of the installment payment.

(4) (a) In addition to any other sums required to be transferred from the Health Care Trust Fund to the Health Care Expendable Fund, the sum of One Hundred Twelve Million Dollars ($ 112,000,000.00) shall be transferred from the Health Care Trust Fund to the Health Care Expendable Fund in fiscal year 2011.

(b) In addition to any other sums required to be transferred from the Health Care Trust Fund to the Health Care Expendable Fund, the sum of Fifty-six Million Two Hundred Sixty-three Thousand Four Hundred Thirty-eight Dollars ($ 56,263,438.00) shall be transferred from the Health Care Trust Fund to the Health Care Expendable Fund during fiscal year 2012.

(c) In addition to any other sums required to be transferred from the Health Care Trust Fund to the Health Care Expendable Fund, the sum of Ninety-seven Million Four Hundred Fifty Thousand Three Hundred Thirty-two Dollars ($ 97,450,332.00) shall be transferred from the Health Care Trust Fund to the Health Care Expendable Fund during fiscal year 2013.

(d) In addition to any other sums required to be transferred from the Health Care Trust Fund to the Health Care Expendable Fund, the sum of Twenty-three Million One Hundred Thousand Dollars ($ 23,100,000.00) shall be transferred from the Health Care Trust Fund to the Health Care Expendable Fund during fiscal year 2014.

(5) If Medicaid expenditures are projected to exceed the amount of funds appropriated to the Division of Medicaid in any fiscal year in excess of the expenditure reductions to providers, funds shall be transferred by the State Fiscal Officer from the Health Care Trust Fund into the Health Care Expendable Fund and then to the Governor's Office, Division of Medicaid, in the amount and at such time as requested by the Governor to reconcile the deficit.

(6) All income from the investment of the funds in the Health Care Expendable Fund shall be credited to the account of the Health Care Expendable Fund. Any funds in the Health Care Expendable Fund at the end of a fiscal year shall not lapse into the State General Fund.

(7) The funds in the Health Care Expendable Fund shall be available for expenditure under specific appropriation by the Legislature beginning in fiscal year 2000, and shall be expended exclusively for health care purposes.

(8) The provisions of subsection (1) of this section may not be changed in any manner except upon amendment to that subsection by a bill enacted by the Legislature with a vote of not less than three-fifths (3/5) of the members of each house present and voting.

(9) If the State Treasurer, in consultation with the Executive Director of the Department of Finance and Administration, determines that there is a need to borrow funds to offset any temporary cash-flow deficiencies in the Health Care Expendable Fund created in this section, the Treasurer may borrow those funds from any state-source special funds in the State Treasury in amounts that can be repaid from the Health Care Expendable Fund during the fiscal year in which the funds are borrowed. The State Treasurer shall immediately notify the Legislative Budget Office and the Department of Finance and Administration of each transfer into and out of the Health Care Expendable Fund.

(10) No later than September 30, 2011, the State Treasurer shall transfer from the Health Care Expendable Fund to the Health Care Trust Fund an amount equivalent to the unencumbered ending cash balance of the Health Care Expendable Fund as of June 30, 2011, less Three Million Eight Hundred Forty Thousand Dollars ($ 3,840,000.00).

(11) Subsections (1), (2), (3), (5), (6) and (7) of this section shall stand repealed on July 1, 2019.



§ 43-13-409 - Board of Directors for Health Care Trust Fund and Health Care Expendable Fund; establishment; membership; powers

(1) There is established a board of directors to invest the funds in the Health Care Trust Fund and the Health Care Expendable Fund. The board of directors shall consist of thirteen (13) members as follows:

(a) Seven (7) voting members as follows: the State Treasurer or his designee, the Attorney General or his designee, and one (1) member from each congressional district to be appointed by the Governor with the advice and consent of the Senate. Of the members appointed by the Governor, one (1) member shall be appointed for an initial term that expires on March 1, 2000; one (1) member shall be appointed for an initial term that expires on March 1, 2001; one (1) member shall be appointed for an initial term that expires on March 1, 2002; one (1) member shall be appointed for an initial term that expires on March 1, 2003; and one (1) member shall be appointed for an initial term that expires on March 1, 2004. Upon the expiration of any of the initial terms of office, the Governor shall appoint successors by and with the advice and consent of the Senate for terms of five (5) years from the expiration date of the previous term. Any member appointed by the Governor shall be eligible for reappointment. Each member appointed by the Governor shall possess knowledge, skill and experience in business or financial matters commensurate with the duties and responsibilities of the board of directors in administering the Health Care Trust Fund and the Health Care Expendable Fund.

(b) Two (2) nonvoting, advisory members of the Senate shall be appointed by the Lieutenant Governor, and one (1) nonvoting, advisory representative of the health care community shall be appointed by the Lieutenant Governor, who shall serve for the length of the term of the appointing official and shall be eligible for reappointment.

(c) Two (2) nonvoting, advisory members of the House of Representatives shall be appointed by the Speaker of the House, and one (1) nonvoting, advisory representative of the health care community shall be appointed by the Speaker of the House, who shall serve for the length of the term of the appointing official and shall be eligible for reappointment.

(d) Any person appointed to fill a vacancy on the board of directors shall be appointed in the same manner as for a regular appointment and shall serve for the remainder of the unexpired term only.

(2) Nonlegislative members of the board of directors shall serve without compensation, but shall be reimbursed for each day's official duties of the board at the same per diem as established by Section 25-3-69, and actual travel and lodging expenses as established by Section 25-3-41. Legislative members of the board of directors shall receive the same per diem and expense reimbursement as for attending committee meetings when the Legislature is not in regular session.

(3) The State Treasurer shall be the chairman of the board of directors. The board of directors shall annually elect one (1) member to serve as vice chairman of the board. The vice chairman shall act as chairman in the absence of or upon the disability of the chairman or if there is a vacancy in the office of chairman.

(4) All expenses of the board of directors in carrying out its duties and responsibilities under this article, including the payment of per diem and expenses of the nonlegislative members of the board, shall be paid from funds appropriated to the State Treasurer's Office for that purpose.

(5) The board of directors shall invest the funds in the Health Care Trust Fund and the Health Care Expendable Fund in any of the investments authorized for the Mississippi Prepaid Affordable College Tuition Program under Section 37-155-9, and those investments shall be subject to the limitations prescribed by Section 37-155-9.

(6) In furtherance of the powers granted under subsection (5) of this section, the board of directors shall have such powers as necessary or convenient to carry out the purposes and provisions of this article, including, but not limited to, the following express powers:

(a) To contract for necessary goods and services, to employ necessary personnel, and to engage the services of consultants for administrative and technical assistance in carrying out its duties and responsibilities in administering the Health Care Trust Fund and the Health Care Expendable Fund;

(b) To administer the Health Care Trust Fund and the Health Care Expendable Fund in a manner that is sufficiently actuarially sound to meet the obligations of this article and to establish a comprehensive investment plan for the purposes of this article, which shall specify the investment policies to be utilized by the board of directors in administering the funds;

(c) Subject to the terms, conditions, limitations and restrictions specified in Section 37-155-9, the board of directors shall have power to sell, assign, transfer and dispose of any of the securities and investments of the Health Care Trust Fund and the Health Care Expendable Fund, provided that any such sale, assignment or transfer has the majority approval of the entire board; and

(d) To annually prepare or cause to be prepared a report setting forth in appropriate detail an accounting of the Health Care Trust Fund and the Health Care Expendable Fund and a description of the financial condition of the funds at the close of each fiscal year, including any recommendations for legislation regarding the investment authority of the board of directors over the funds. The report shall be submitted to the Governor and the Legislative Budget Office on or before September 1 of each fiscal year.






Article 11 - DRUG REPOSITORY PROGRAM

§ 43-13-501 - Definitions

As used in Sections 43-13-501 through 43-13-509, the following terms have the following meanings, unless the context requires otherwise:

(a) "Board" means the State Board of Pharmacy.

(b) "Health care facility" means any of the following:

(i) A hospital as defined under Section 41-9-3;

(ii) An institution for the aged or infirm as defined in Section 43-11-1;

(iii) A hospice as defined in Section 41-85-3;

(c) "Hospital" has the meaning as defined in Section 41-9-3.

(d) "Nonprofit clinic" means a charitable nonprofit corporation organized and operated under Section 79-11-101 et seq., or any charitable organization not organized and not operated for profit, that provides health care services to indigent and uninsured persons. "Nonprofit clinic" does not include a health care facility as defined in this section or a facility that is operated for profit.

(e) "Pharmacy" has the meaning as defined under Section 73-21-73.

(f) "Prescription drug" means any drug to which the following applies:

(i) Under the federal Food, Drug, and Cosmetic Act, as amended (21 USCS Section 301), the drug is required to bear a label containing the legend, "Caution: Federal law prohibits dispensing without prescription" or "Caution: Federal law restricts this drug to be used by or on the order of a licensed veterinarian" or any similar restrictive statement, or the drug may be dispensed only upon a prescription.

(ii) Under the Uniform Controlled Substances Law, (Section 41-29-101 et seq.), the drug may be dispensed only upon a prescription.



§ 43-13-503 - Establishment of plan for drug repository program; eligible drugs

(1) Not later than January 1, 2005, the State Board of Pharmacy and the State Department of Health jointly shall establish a plan for a drug repository program to accept and dispense prescription drugs donated for the purpose of being dispensed to individuals who meet the eligibility standards established in the rules adopted by the board under Section 43-13-509. The plan shall be submitted to the Chairmen of the Public Health and Welfare Committees of the Mississippi House of Representatives and Senate for their review. Under the drug repository program:

(a) Only drugs in their original sealed and tamper-evident packaging may be accepted and dispensed.

(b) The packaging must be unopened, except that drugs packaged in single unit doses may be accepted and dispensed when the outside packaging is opened if the single unit dose packaging is undisturbed.

(c) The drugs must have been properly stored such that the integrity of the medicine remains intact.

(d) A drug shall not be accepted or dispensed if there is reason to believe that it is adulterated as described in Section 75-29-3.

(e) Subject to the limitation specified in this subsection, unused drugs dispensed for the purposes of the Medicaid program may be accepted and dispensed.

(2) Nothing in subsection (1) of this section shall be construed as prohibiting a pharmacy from accepting drugs that are not eligible to be dispensed under the drug repository program, for the proper disposal of those drugs.

(3) The drug repository program shall be fully implemented not later than July 1, 2005.



§ 43-13-505 - Criteria for donating, accepting, and dispensing drugs under the program

(1) Any person, including a drug manufacturer, health care facility or government entity may donate prescription drugs to the drug repository program. The drugs must be donated at a pharmacy, hospital, or nonprofit clinic that participates in the drug repository program under the criteria for participation established in the rules adopted by the board under Section 43-13-509.

(2) A pharmacy, hospital, or nonprofit clinic that participates in the drug repository program shall dispense drugs donated under this section to individuals who meet the eligibility standards established in the rules adopted by the board under Section 43-13-509, or to other government entities and nonprofit private entities to be dispensed to individuals who meet the eligibility standards. A drug may be dispensed only pursuant to a prescription issued by a licensed practitioner as defined in Section 73-21-73. A pharmacy, hospital, or nonprofit clinic that accepts donated drugs shall comply with all applicable federal laws and laws of this state dealing with storage and distribution of dangerous drugs, and shall inspect all drugs before dispensing them to determine that they are not adulterated. The pharmacy, hospital, or nonprofit clinic may charge individuals receiving donated drugs a handling fee established in accordance with the rules adopted by the board under Sections 43-13-501 through 43-13-509. Drugs donated to the repository may not be resold.



§ 43-13-507 - Health care professional defined; immunity for participants in program

(1) As used in this section, the term "health care professional" means any of the following:

(a) Physicians and osteopaths licensed under Section 73-25-1 et seq.;

(b) Podiatrists licensed under Section 73-27-1 et seq.;

(c) Dentists and dental hygienists licensed under Section 73-9-1 et seq.;

(d) Optometrists licensed under Section 73-19-1 et seq.;

(e) Pharmacists licensed under Section 73-21-71 et seq.;

(f) Registered nurses and licensed practical nurses licensed under Section 73-15-1 et seq.; and

(g) Physician assistants licensed under Section 73-26-1 et seq.

(2) The State Board of Pharmacy; the State Department of Health; the Division of Medicaid; any person, including a drug manufacturer, or health care facility or government entity that donates drugs to the repository program; any pharmacy, hospital, nonprofit clinic or health care professional that accepts or dispenses drugs under the program; and any pharmacy, hospital, or nonprofit clinic that employs a health care professional who accepts or dispenses drugs under the program, shall not be subject to any of the following for matters related to donating, accepting, or dispensing drugs under the program: criminal prosecution; liability in tort or other civil action or professional disciplinary action.

A drug manufacturer shall not be subject to criminal prosecution or liability in tort or other civil action for matters related to the donation, acceptance, or dispensing of a drug manufactured by the drug manufacturer that is donated by any person, health care facility or government entity under the program, including, but not limited to, liability for failure to transfer or communicate product or consumer information, or for improper storage or for the expiration date of the donated drug.



§ 43-13-509 - Implementation of program

(1) Not later than January 1, 2005, the State Board of Pharmacy, in consultation with the State Department of Health, shall adopt rules, in accordance with the Administrative Procedures Law (Section 25-43-1 et seq.), governing the drug repository program that establish all of the following:

(a) Eligibility criteria for pharmacies, hospitals and nonprofit clinics to receive and dispense donated drugs under the program;

(b) Standards and procedures for accepting, safely storing and dispensing donated drugs;

(c) Standards and procedures for inspecting donated drugs to determine that the original unit dose packaging is sealed and tamper-evident and that the drugs are unadulterated, safe and suitable for dispensing;

(d) Eligibility standards based on economic need for individuals to receive drugs;

(e) A means, such as an identification card, by which an individual who is eligible to receive donated drugs may demonstrate eligibility to the pharmacy, hospital, or nonprofit clinic dispensing the drugs;

(f) A form that an individual receiving a drug from the repository must sign before receiving the drug to confirm that the individual understands the immunity provisions of the program, and waiving all right to sue any individual or entity involved in the program;

(g) A formula to determine the amount of a handling fee that pharmacies, hospitals and nonprofit clinics may charge to drug recipients to cover restocking and dispensing costs;

(h) In addition, for drugs donated to the repository by individuals:

(i) A list of drugs, arranged either by category or by individual drug, that the repository will accept from individuals;

(ii) A list of drugs, arranged either by category or by individual drug, that the repository will not accept from individuals. The list must include a statement as to why the drug is ineligible for donation; and

(iii) A form each donor must sign stating that the donor is the owner of the drugs and intends to voluntarily donate them to the repository;

(i) In addition, for drugs donated to the repository by health care facilities or government entities:

(i) A list of drugs, arranged either by category or by individual drug, that the repository will accept from health care facilities or government entities; and

(ii) A list of drugs, arranged either by category or by individual drug, that the repository will not accept from health care facilities or government entities. The list must include a statement as to why the drug is ineligible for donation; and

(j) Any other standards and procedures the board considers appropriate.

(2) The provisions of paragraphs (h) (ii) and (i) (ii) of subsection (1) of this section shall not be construed as prohibiting a pharmacy from accepting drugs that are not eligible to be dispensed under the drug repository program, for the proper disposal of those drugs.






Article 13 - MISSISSIPPI LONG-TERM CARE PARTNERSHIP PROGRAM

§ 43-13-601 - Legislative findings

The Legislature finds that in order to alleviate the financial burden on the state's Medicaid program, the state must encourage better access to and utilization of affordable long-term care insurance that will pay for some or all of the cost of long-term care services.



§ 43-13-603 - Definitions

As used in this article:

(a) "Long-term care facility" means a facility required to be licensed under Section 43-11-1 et seq.

(b) "Long-term care insurance" means the same as in 26 USCS Section 7702B.

(c) "Long-term care services" means the following necessary services that originate in a setting other than an acute care hospital and that are provided to individuals whose functional capacities are chronically impaired:

(i) Physician's services;

(ii) Nursing services;

(iii) Diagnostic services;

(iv) Therapeutic services including physical therapy, speech therapy, and occupational therapy;

(v) Rehabilitative services;

(vi) Maintenance services;

(vii) Personal care services individually designed to assist with an individual's physical dependency needs related to bathing, bladder and bowel requirements, dressing, eating, personal hygiene, medications, mobility, incidental housekeeping, laundry, and shopping for personal maintenance items;

(viii) Transportation services;

(ix) Day care services;

(x) Respite care services; and

(xi) Services provided by chiropractors, podiatrists, and optometrists.



§ 43-13-605 - Mississippi Long-term Care Partnership Program created

(1) The Mississippi Long-Term Care Partnership Program is created within the Division of Medicaid.

(2) The Division of Medicaid in cooperation with the Insurance Commissioner shall submit applications to the United States Department of Health and Human Services necessary to obtain approval to:

(a) Establish a process for precertification of long-term care insurance policies that meets all the requirements of the program;

(b) Establish minimum requirements that long-term care insurance policies must meet in order to qualify for precertification, including without limitation:

(i) A conspicuous provision alerting consumers to the availability of consumer information and public education provided by the Division of Medicaid;

(ii) A guarantee that each insured has an option to cover home- and community-based services in addition to nursing facility care;

(iii) Inflation protection;

(iv) Periodic reporting to include explanations of benefits and a record of insurance payments that count toward Medicaid resource exclusion; and

(v) Reports to the program as the Division of Medicaid may require;

(c) Include provisions for reciprocal agreements with other states to extend the Medicaid eligibility protections in paragraph (d) of this subsection to purchasers of long-term care policies in those states, if at the time the long-term care policies were issued, the policies qualified for precertification in this state;

(d) Include provisions that Medicaid eligibility determinations in the long-term care or related waiver categories for individuals who are the beneficiaries of precertified long-term care insurance policies shall include a resource disregard of One Dollar ($ 1.00) for every dollar of long-term care insurance benefits paid under the individual's prequalified long-term care insurance policy for long-term care services; and

(e) Include an outreach program to educate consumers about the need for long-term care, the availability of long-term care insurance, and the asset protections available under this subsection.



§ 43-13-607 - Continuity of asset protection

If this article is repealed, any Medicaid asset protection afforded under Section 43-13-605 shall remain effective for the life of the individual receiving long-term care services under this article.









Chapter 14 - MISSISSIPPI STATEWIDE SYSTEM OF CARE FOR CHILDREN AND YOUTH

§ 43-14-1 - Mississippi Statewide System of Care for children and youth; purpose; included services; Interagency Coordinating Council for Children and Youth (ICCCY) established; membership; Interagency System of Care Council (ISCC); purpose and composition; Multidisciplinary Assessment, Planning and Resource (MAP) teams; funds contributed by participating state agencies

(1) The purpose of this chapter is to provide for the development, implementation and oversight of a coordinated interagency system of necessary services and care for children and youth, called the Mississippi Statewide System of Care, up to age twenty-one (21) with serious emotional/behavioral disorders including, but not limited to, conduct disorders, or mental illness who require services from a multiple services and multiple programs system, and who can be successfully diverted from inappropriate institutional placement. The Mississippi Statewide System of Care is to be conducted in the most fiscally responsible (cost-efficient) manner possible, based on an individualized plan of care which takes into account other available interagency programs, including, but not limited to, Early Intervention Act of Infants and Toddlers, Section 41-87-1 et seq., Early Periodic Screening Diagnosis and Treatment, Section 43-13-117(5), waivered program for home- and community-based services for developmentally disabled people, Section 43-13-117(29), and waivered program for targeted case management services for children with special needs, Section 43-13-117(31), those children identified through the federal Individuals with Disabilities Education Act of 1997 as having a serious emotional disorder (EMD), the Mississippi Children's Health Insurance Program and waivered programs for children with serious emotional disturbances, Section 43-13-117(46), and is tied to clinically and functionally appropriate outcomes. Some of the outcomes are to reduce the number of inappropriate out-of-home placements inclusive of those out-of-state and to reduce the number of inappropriate school suspensions and expulsions for this population of children. This coordinated interagency system of necessary services and care shall be named the Mississippi Statewide System of Care. Children to be served by this chapter who are eligible for Medicaid shall be screened through the Medicaid Early Periodic Screening Diagnosis and Treatment (EPSDT) and their needs for medically necessary services shall be certified through the EPSDT process. For purposes of this chapter, the Mississippi Statewide System of Care is defined as a coordinated network of agencies and providers working as a team to make a full range of mental health and other necessary services available as needed by children with mental health problems and their families. The Mississippi Statewide System of Care shall be:

(a) Child centered, family focused, family driven and youth guided;

(b) Community based;

(c) Culturally competent and responsive; and shall provide for:

(i) Service coordination or case management;

(ii) Prevention and early identification and intervention;

(iii) Smooth transitions among agencies and providers, and to the transition-age and adult service systems;

(iv) Human rights protection and advocacy;

(v) Nondiscrimination in access to services;

(vi) A comprehensive array of services composed of treatment and informal supports that are identified as best practices and/or evidence-based practices;

(vii) Individualized service planning that uses a strengths-based, wraparound process;

(viii) Services in the least restrictive environment;

(ix) Family participation in all aspects of planning, service delivery and evaluation; and

(x) Integrated services with coordinated planning across child-serving agencies.

Mississippi Statewide System of Care services shall be timely, intensive, coordinated and delivered in the community. Mississippi Statewide System of Care services shall include, but not be limited to, the following:

(a) Comprehensive crisis and emergency response services;

(b) Intensive case management;

(c) Day treatment;

(d) Alcohol and drug abuse group services for youth;

(e) Individual, group and family therapy;

(f) Respite services;

(g) Supported employment services for youth;

(h) Family education and support and family partners;

(i) Youth development and support and youth partners;

(j) Positive behavioral supports (PBIS) in schools;

(k) Transition-age supported and independent living services; and

(l) Vocational/technical education services for youth.

(2) There is established the Interagency Coordinating Council for Children and Youth (hereinafter referred to as the "ICCCY"). The ICCCY shall consist of the following membership:

(a) The State Superintendent of Public Education;

(b) The Executive Director of the Mississippi Department of Mental Health;

(c) The Executive Director of the State Department of Health;

(d) The Executive Director of the Department of Human Services;

(e) The Executive Director of the Division of Medicaid, Office of the Governor;

(f) The Executive Director of the State Department of Rehabilitation Services;

(g) The Executive Director of Mississippi Families as Allies for Children's Mental Health, Inc.;

(h) The Attorney General;

(i) A family member of a child or youth in the population named in this chapter designated by Mississippi Families as Allies;

(j) A youth or young adult in the population named in this chapter designated by Mississippi Families as Allies;

(k) A local MAP team coordinator designated by the Department of Mental Health;

(l) A child psychiatrist experienced in the public mental health system designated by the Mississippi Psychiatric Association;

(m) An individual with expertise and experience in early childhood education designated jointly by the Department of Mental Health and Mississippi Families as Allies;

(n) A representative of an organization that advocates on behalf of disabled citizens in Mississippi designated by the Department of Mental Health; and

(o) A faculty member or dean from a Mississippi university specializing in training professionals who work in the Mississippi Statewide System of Care designated by the Board of Trustees of State Institutions of Higher Learning.

If a member of the council designates a representative to attend council meetings, the designee shall bring full decision-making authority of the member to the meeting. The council shall select a chairman, who shall serve for a one-year term and may not serve consecutive terms. The council shall adopt internal organizational procedures necessary for efficient operation of the council. Each member of the council shall designate necessary staff of their departments to assist the ICCCY in performing its duties and responsibilities. The ICCCY shall meet and conduct business at least twice annually. The chairman of the ICCCY shall notify all ICCCY members and all other persons who request such notice as to the date, time, place and draft agenda items for each meeting.

(3) The Interagency System of Care Council (ISCC) is created to serve as the state management team for the ICCCY, with the responsibility of collecting and analyzing data and funding strategies necessary to improve the operation of the Mississippi Statewide System of Care, and to make recommendations to the ICCCY and to the Legislature concerning such strategies on, at a minimum, an annual basis. The System of Care Council also has the responsibility of coordinating the local Multidisciplinary Assessment and Planning (MAP) teams and "A" teams and may apply for grants from public and private sources necessary to carry out its responsibilities. The Interagency System of Care Council shall be comprised of one (1) member from each of the appropriate child-serving divisions or sections of the State Department of Health, the Department of Human Services (Division of Family and Children Services and Division of Youth Services), the State Department of Mental Health (Division of Children and Youth, Bureau of Alcohol and Drug Abuse, and Bureau of Intellectual and Developmental Disabilities), the State Department of Education (Office of Special Education and Office of Healthy Schools), the Division of Medicaid of the Governor's Office, the Department of Rehabilitation Services, and the Attorney General's office. Additional members shall include a family member of a child, youth or transition-age youth representing a family education and support 501(c)3 organization, working with the population named in this chapter designated by Mississippi Families as Allies, an individual with expertise and experience in early childhood education designated jointly by the Department of Mental Health and Mississippi Families as Allies, a local MAP team representative and a local "A" team representative designated by the Department of Mental Health, a probation officer designated by the Department of Corrections, a family member and youth or young adult designated by Mississippi Families as Allies for Children's Mental Health, Inc., (MSFAA), and a family member other than a MSFAA representative to be designated by the Department of Mental Health and the Director of the Compulsory School Attendance Enforcement of the State Department of Education. Appointments to the Interagency System of Care Council shall be made within sixty (60) days after June 30, 2010. The council shall organize by selecting a chairman from its membership to serve on an annual basis, and the chairman may not serve consecutive terms.

(4) (a) As part of the Mississippi Statewide System of Care, there is established a statewide system of local Multidisciplinary Assessment, Planning and Resource (MAP) teams. The MAP teams shall be comprised of one (1) representative each at the county level from the major child-serving public agencies for education, human services, health, mental health and rehabilitative services approved by respective state agencies of the Department of Education, the Department of Human Services, the Department of Health, the Department of Mental Health and the Department of Rehabilitation Services. These agencies shall, by policy, contract or regulation require participation on MAP teams and "A" teams at the county level by the appropriate staff. Three (3) additional members may be added to each team, one (1) of which may be a representative of a family education/support 501(c)3 organization with statewide recognition and specifically established for the population of children defined in Section 43-14-1. The remaining members will be representatives of significant community-level stakeholders with resources that can benefit the population of children defined in Section 43-14-1. The Department of Education shall assist in recruiting and identifying parents to participate on MAP teams and "A" teams.

(b) For each local existing MAP team that is established pursuant to paragraph (a) of this subsection, there shall also be established an "A" (Adolescent) team which shall work with a MAP team. The "A" teams shall provide System of Care services for youthful offenders who have serious behavioral or emotional disorders. Each "A" team shall be comprised of, at a minimum, the following five (5) members:

(i) A school counselor, mental health therapist or social worker;

(ii) A community mental health professional;

(iii) A social services/child welfare professional;

(iv) A youth court counselor; and

(v) A parent who had a child in the juvenile justice system.

(c) The Interagency Coordinating Council for Children and Youth and the Interagency System of Care Council shall work to develop MAP teams statewide that will serve to become the single point of entry for children and youth about to be placed in out-of-home care for reasons other than parental abuse/neglect.

(5) The Interagency Coordinating Council for Children and Youth may provide input to one another and to the ISCC relative to how each agency utilizes its federal and state statutes, policy requirements and funding streams to identify and/or serve children and youth in the population defined in this section. The ICCCY shall support the implementation of the plans of the respective state agencies for comprehensive, community-based, multidisciplinary care, treatment and placement of these children.

(6) The ICCCY shall oversee a pool of state funds that may be contributed by each participating state agency and additional funds from the Mississippi Tobacco Health Care Expenditure Fund, subject to specific appropriation therefor by the Legislature. Part of this pool of funds shall be available for increasing the present funding levels by matching Medicaid funds in order to increase the existing resources available for necessary community-based services for Medicaid beneficiaries.

(7) The local interagency coordinating care MAP team or "A" team will facilitate the development of the individualized System of Care programs for the population targeted in this section.

(8) Each local MAP team and "A" team shall serve as the single point of entry and re-entry to ensure that comprehensive diagnosis and assessment occur and shall coordinate needed services through the local MAP team and "A" team members and local service providers for the children named in subsection (1). Local children in crisis shall have first priority for access to the MAP team and "A" team processes and local System of Care services.

(9) The Interagency Coordinating Council for Children and Youth shall facilitate monitoring of the performance of local MAP teams.

(10) Each ICCCY member named in subsection (2) of this section shall enter into a binding memorandum of understanding to participate in the further development and oversight of the Mississippi Statewide System of Care for the children and youth described in this section. The agreement shall outline the system responsibilities in all operational areas, including ensuring representation on MAP teams, funding, data collection, referral of children to MAP teams and "A" teams, and training. The agreement shall be signed and in effect by July 1 of each year.



§ 43-14-3 - Powers and responsibilities of Council

In addition to the specific authority provided in Section 43-14-1, the powers and responsibilities of the Interagency Coordinating Council for Children and Youth shall be as follows:

(a) To serve in an advisory capacity and to provide state level leadership and oversight to the development of the Mississippi Statewide System of Care; and

(b) To insure the creation and availability of an annual pool of funds from each participating agency member of the ICCCY that includes the amount to be contributed by each agency and a process for utilization of those funds.



§ 43-14-5 - Operating fund

There is created in the State Treasury a special fund into which shall be deposited all funds contributed by the Department of Human Services, State Department of Health, Department of Mental Health, State Department of Rehabilitation Services insofar as recipients are otherwise eligible under the Rehabilitation Act of 1973, as amended, and State Department of Education for the operation of a statewide System of Care by MAP teams and "A" teams utilizing such funds as may be made available to those MAP teams through a Request for Proposal (RFP) approved by the ICCCY.






Chapter 15 - CHILD WELFARE

Article 1 - ADMINISTRATION OF CHILD WELFARE

§ 43-15-1 - Title of article

This article may be cited as the "Administration of Child Welfare Law."



§ 43-15-3 - Powers and duties of Department of Human Services; appeal to Director of Division of Family and Children's Services for denial of foster care and/or adoption assistance

The Department of Human Services is hereby authorized, empowered and directed to cooperate fully with the United States Children's Bureau and Secretary of Labor in establishing, extending and strengthening "child welfare services" for the protection and care of homeless, dependent and neglected children and children in danger of becoming delinquent. Said Department of Human Services is further authorized, empowered and directed to cooperate with the United States Children's Bureau and Secretary of Labor in developing plans for said "child welfare services" and extending any other cooperation necessary under Section 521 of Public Law No. 271-74th Congress of the United States.

In furtherance of the "child welfare services" referred to in the first paragraph hereof the State Treasurer is hereby authorized and directed to receive on behalf of the state, and to execute all instruments incidental thereto, federal or other funds to be used for "child welfare services," and to place such funds in a special account to the credit of the "child welfare services," which said funds shall be expended by the Department of Human Services for the purposes and under the provisions of this article and Section 521 of Public Law No. 271-74th Congress of the United States. It shall be paid out by the State Treasurer as funds appropriated to carry out the provisions of said laws.

The Department of Human Services shall issue all checks on said "child welfare services" fund to persons entitled to payment from said fund. All such sums shall be drawn upon the "child welfare services" fund upon requisition of the Director of the Department of Human Services.

The money in the "child welfare services" fund shall be expended in accordance with the rules and regulations of the United States Children's Bureau and Secretary of Labor and in accordance with the plan developed by the Department of Human Services and the United States Children's Bureau under Section 521 of Public Law No. 271-74th Congress of the United States, and shall not be used for any other purpose.

If a claim for foster care and/or adoption assistance under Title IV-E of the Federal Social Security Act is not acted upon within a reasonable time after the filing of the claim, or is denied in whole or in part, the claimant may appeal to the Director of the Division of Family and Children's Services in the manner and form prescribed by the Department of Human Services. The Director of the Division of Family and Children's Services shall, upon receipt of such an appeal, give the claimant reasonable notice and opportunity for a fair hearing. The Director of the Division of Family and Children's Services may also, upon his or her own motion, review any decision regarding a claim, and may consider any claim upon which a decision has not been made within a reasonable time. All decisions of the Director of Family and Children's Services shall be final and binding.



§ 43-15-5 - Administration of child welfare services

(1) The Department of Human Services shall have authority and it shall be its duty to administer or supervise all public child welfare services, including those services, responsibilities, duties and powers with which the county departments of human services are charged and empowered in this article; administer and supervise the licensing and inspection of all private child placing agencies; provide for the care of dependent and neglected children in foster family homes or in institutions, supervise the care of such children and those of illegitimate birth; supervise the importation of children; and supervise the operation of all state institutions for children. The Department of Human Services shall be authorized to purchase hospital and medical insurance coverage for those children placed in foster care by the state or county departments of human services who are not otherwise eligible for medical assistance under the Mississippi Medicaid Law. The Department of Human Services shall be further authorized to purchase burial or life insurance not exceeding One Thousand Five Hundred Dollars ($ 1,500.00) for those children placed in foster care by the state or county departments of human services. All insurance coverage authorized herein may be purchased with any funds other than state funds available to the Department of Human Services, including those funds available to the child which are administered by the department.

(2) Any person, partnership, group, corporation, organization or association desiring to operate a child residential home, as defined in Section 43-16-3, may make application for a license for such a facility to the Department of Human Services on the application forms furnished for this purpose by the department. If an applicant meets the published rules and regulations of the department regarding minimum standards for a child residential home, then the applicant shall be granted a license by the department.



§ 43-15-6 - Criminal background checks and child abuse registry checks for providers of children's services in residential setting; authority to exclude certain crimes as disqualifying from providing child care; penalties; administrative immunity

(1) Any person, institution, facility, clinic, organization or other entity that provides services to children in a residential setting where care, lodging, maintenance, and counseling or therapy for alcohol or controlled substance abuse or for any other emotional disorder or mental illness is provided for children, whether for compensation or not, that holds himself, herself, or itself out to the public as providing such services, and that is entrusted with the care of the children to whom he, she, or it provides services, because of the nature of the services and the setting in which the services are provided shall be subject to the provisions of this section.

(2) Each entity to which this section applies shall complete, through the appropriate governmental authority, a national criminal history record information check and a child abuse registry check for each owner, operator, employee, prospective employee, volunteer or prospective volunteer of the entity and/or any other that has or may have unsupervised access to a child served by the entity. In order to determine the applicant's suitability for employment, the entity shall ensure that the applicant be fingerprinted by local law enforcement, and the results forwarded to the Department of Public Safety. If no disqualifying record is identified at the state level, the fingerprints shall be forwarded by the Department of Public Safety to the FBI for a national criminal history record check.

(3) An owner, operator, employee, prospective employee, volunteer or prospective volunteer of the entity and/or any other that has or may have unsupervised access to a child who has a criminal history of conviction or pending indictment of a crime, whether a misdemeanor or a felony, that bears upon an individual's fitness to have responsibility for the safety and well-being of children as set forth in this chapter may not provide child care or operate, or be licensed as, a residential child care program, foster parent, or foster home.

(4) All fees incurred in compliance with this section shall be borne by the individual or entity to which subsection (1) applies.

(5) The Department of Human Services shall have the authority to set fees, to exclude a particular crime or crimes or a substantiated finding of child abuse and/or neglect as disqualifying individuals or entities from providing foster care or residential child care, and adopt such other rules and regulations as may be required to carry out the provisions of this section.

(6) Any entity that violates the provisions of this section by failure to complete sex offense criminal history record information and felony conviction record information checks, as required under subsection (3) of this section, shall be subject to a penalty of up to Ten Thousand Dollars ($ 10,000.00) for each such violation and may be enjoined from further operation until it complies with this section in actions maintained by the Attorney General.

(7) The Department of Human Services and/or its officers, employees, attorneys, agents and representatives shall not be held civilly liable for any findings, recommendations or actions taken pursuant to this section.



§ 43-15-7 - County department authorized to provide protective services; appropriation of funds

The county department of public welfare is hereby authorized to provide protective services for children as will conserve home life; assume responsibility for the care and support of dependent children needing public care away from their homes; place children found by the department to be dependent or without proper care in suitable institutions or private homes, and cooperate with public and private institutions and agencies in placing such children in suitable institutions or private homes; accept custody or guardianship, through one of its designated employees, of any child, when appointed as custodian or guardian in the manner provided by law.

The board of supervisors in each county is hereby empowered, in its discretion, to set aside and appropriate out of the tax levied and collected to support the poor of the county or out of the county general fund necessary monies to be administered by the county department of public welfare to carry out the provisions of this section.



§ 43-15-9 - Article inapplicable to orphans' homes, etc

None of the provisions of this article shall apply to any orphan's home, child caring agency or children's home society under the jurisdiction of and maintained by any fraternal organization, religious or fraternal denomination or nonprofit association or corporation organized and exclusively controlled by any religious denomination.



§ 43-15-11 - Expenditure of county and municipal moneys for support and maintenance of homeless and destitute children

(1) The board of supervisors of any county and/or the mayor and board of commissioners of any city and/or the mayor and board of aldermen of any municipality in this state are hereby authorized and empowered, in their discretion, to expend out of any moneys in their respective treasuries, to be drawn by warrant thereon, a sum or sums of money not exceeding a total of twenty-five dollars ($ 25.00) annually per million dollars ($ 1,000,000.00) of the assessed valuation of the real and personal property thereof for the purpose of providing for the care, support and maintenance of homeless or destitute children of any county or municipality of this state who are supported, cared for, maintained and placed for adoption by any children's home society which operates over and serves the entire State of Mississippi, and which is approved and licensed by the Mississippi Department of Public Welfare.

(2) The authority granted in this section is supplemental of and in addition to all existing authority for the expenditure of funds by such boards of supervisors and municipal governing authorities.



§ 43-15-13 - Foster care placement program; objectives; system of individualized plans and reviews; training program for persons who provide foster care and relative care; placement priorities and goals; changes in placement; notice to families; rights and responsibilities of persons who provide foster care and relative care

(1) For purposes of this section, "children" means persons found within the state who are under the age of twenty-one (21) years, and who were placed in the custody of the Department of Human Services by the youth court of the appropriate county.

(2) The Department of Human Services shall establish a foster care placement program for children whose custody lies with the department, with the following objectives:

(a) Protecting and promoting the health, safety and welfare of children;

(b) Preventing the unnecessary separation of children from their families by identifying family problems, assisting families in resolving their problems and preventing the breakup of the family where the prevention of child removal is desirable and possible when the child can be cared for at home without endangering the child's health and safety;

(c) Remedying or assisting in the solution of problems that may result in the neglect, abuse, exploitation or delinquency of children;

(d) Restoring to their families children who have been removed, by the provision of services to the child and the families when the child can be cared for at home without endangering the child's health and safety;

(e) Placing children in suitable adoptive homes approved by a licensed adoption agency or family protection specialist, in cases where restoration to the biological family is not safe, possible or appropriate;

(f) Assuring safe and adequate care of children away from their homes, in cases where the child cannot be returned home or cannot be placed for adoption. At the time of placement, the department shall implement concurrent planning, as described in subsection (8) of this section, so that permanency may occur at the earliest opportunity. Consideration of possible failure or delay of reunification should be given, to the end that the placement made is the best available placement to provide permanency for the child; and

(g) Providing a family protection specialist or worker or team of such specialists or workers for a family and child throughout the implementation of their permanent living arrangement plan. Wherever feasible, the same family protection specialist or worker or team shall remain on the case until the child is no longer under the jurisdiction of the youth court.

(3) The Department of Human Services shall administer a system of individualized plans and reviews once every six (6) months for each child under its custody within the State of Mississippi, each child who has been adjudged a neglected, abandoned or abused child and whose custody was changed by court order as a result of that adjudication, and each public or private facility licensed by the department. The Department of Human Services administrative review shall be completed on each child within the first three (3) months and a foster care review once every six (6) months after the child's initial forty-eight-hour shelter hearing. That system shall be for the purpose of enhancing potential family life for the child by the development of individual plans to return the child to its natural parent or parents, or to refer the child to the appropriate court for termination of parental rights and placement in a permanent relative's home, adoptive home or foster/adoptive home. The goal of the Department of Human Services shall be to return the child to its natural parent(s) or refer the child to the appropriate court for termination of parental rights and placement in a permanent relative's home, adoptive home or foster/adoptive home within the time periods specified in this subsection or in subsection (4) of this section. In furthering this goal, the department shall establish policy and procedures designed to appropriately place children in permanent homes, the policy to include a system of reviews for all children in foster care, as follows: foster care counselors in the department shall make all possible contact with the child's natural parent(s) and any interested relative for the first two (2) months following the child's entry into the foster care system. For any child who has been in foster care for fifteen (15) of the last twenty-two (22) months regardless of whether the foster care was continuous for all of those twenty-two (22) months, the department shall file a petition to terminate the parental rights of the child's parents. The time period starts to run from the date the court makes a finding of abuse and/or neglect or sixty (60) days from when the child was removed from his or her home, whichever is earlier. The department can choose not to file a termination of parental rights petition if the following apply:

(a) The child is being cared for by a relative; and/or

(b) The department has documented compelling and extraordinary reasons why termination of parental rights would not be in the best interests of the child. Before granting or denying a request by the department for an extension of time for filing a termination of parental rights action, the court shall receive a written report on the progress which a parent of the child has made in treatment, to be made to the court in writing by a mental health/substance abuse therapist or counselor.

(4) In the case of any child who is placed in foster care on or after July 1, 1998, except in cases of aggravated circumstances prescribed in Section 43-21-603(7) (c) or (d), the child's natural parent(s) will have a reasonable time to be determined by the court, which shall not exceed a six-month period of time, in which to meet the service agreement with the department for the benefit of the child unless the department has documented extraordinary and compelling reasons for extending the time period in the best interest of the child. If this agreement has not been satisfactorily met, simultaneously the child will be referred to the appropriate court for termination of parental rights and placement in a permanent relative's home, adoptive home or a foster/adoptive home. For children under the age of three (3) years, termination of parental rights shall be initiated within six (6) months, unless the department has documented compelling and extraordinary circumstances, and placement in a permanent relative's home, adoptive home or foster/adoptive home within two (2) months. For children who have been abandoned under the provisions of Section 97-5-1, termination of parental rights shall be initiated within thirty (30) days and placement in an adoptive home shall be initiated without necessity for placement in a foster home. The department need not initiate termination of parental rights proceedings where the child has been placed in durable legal custody or long-term or formalized foster care by a court of competent jurisdiction.

(5) The foster care review once every six (6) months shall be conducted by the youth court or its designee(s), and/or by personnel within the Department of Human Services or by a designee or designees of the department and may include others appointed by the department, and the review shall include at a minimum an evaluation of the child based on the following:

(a) The extent of the care and support provided by the parents or parent, while the child is in temporary custody;

(b) The extent of communication with the child by parents, parent or guardian;

(c) The degree of compliance by the agency and the parents with the social service plan established;

(d) The methods of achieving the goal and the plan establishing a permanent home for the child;

(e) Social services offered and/or utilized to facilitate plans for establishing a permanent home for the child; and

(f) Relevant testimony and recommendations from the foster parent of the child, the grandparents of the child, the guardian ad litem of the child, representatives of any private care agency that has cared for the child, the family protection worker or family protection specialist assigned to the case, and any other relevant testimony pertaining to the case.

Each child's review plan once every six (6) months shall be filed with the court which awarded custody and shall be made available to natural parents or foster parents upon approval of the court. The court shall make a finding as to the degree of compliance by the agency and the parent(s) with the child's social service plan. The court also shall find that the child's health and safety are the paramount concern. In the interest of the child, the court shall, where appropriate, initiate proceedings on its own motion. The Department of Human Services shall report to the Legislature as to the number of those children, the findings of the foster care review board and relevant statistical information in foster care in a semiannual report to the Legislature to be submitted to the Joint Oversight Committee of the Department of Human Services. The report shall not refer to the specific name of any child in foster care.

(6) The Department of Human Services, with the cooperation and assistance of the State Department of Health, shall develop and implement a training program for foster care parents to indoctrinate them as to their proper responsibilities upon a child's entry into their foster care. The program shall provide a minimum of twelve (12) clock hours of training. The foster care training program shall be satisfactorily completed by such foster care parents before or within ninety (90) days after child placement with the parent. Record of the foster care parent's training program participation shall be filed with the court as part of a foster care child's review plan once every six (6) months.

(7) When the Department of Human Services is considering placement of a child in a foster home and when the department deems it to be in the best interest of the child, the department shall give first priority to placing the child in the home of one (1) of the child's relatives within the third degree, as computed by the civil law rule. In placing the child in a relative's home, the department may waive any rule, regulation or policy applicable to placement in foster care that would otherwise require the child to have a separate bed or bedroom or have a bedroom of a certain size, if placing the child in a relative's home would be in the best interest of the child and those requirements cannot be met in the relative's home.

(8) The Legislature recognizes that the best interests of the child require that the child be placed in the most permanent living arrangement as soon as is practicably possible. To achieve this goal, the Department of Human Services is directed to conduct concurrent planning so that a permanent living arrangement may occur at the earliest opportunity. Permanent living arrangements may include prevention of placement of a child outside the home of the family when the child can be cared for at home without endangering the child's health or safety; reunification with the family, when safe and appropriate, if temporary placement is necessary; or movement of the child toward the most permanent living arrangement and permanent legal status. When a child is placed in foster care or relative care, the department shall first ensure and document that reasonable efforts were made to prevent or eliminate the need to remove the child from the child's home. The department's first priority shall be to make reasonable efforts to reunify the family when temporary placement of the child occurs or shall request a finding from the court that reasonable efforts are not appropriate or have been unsuccessful. A decision to place a child in foster care or relative care shall be made with consideration of the child's health, safety and best interests. At the time of placement, consideration should also be given so that if reunification fails or is delayed, the placement made is the best available placement to provide a permanent living arrangement for the child. The department shall adopt rules addressing concurrent planning for reunification and a permanent living arrangement. The department shall consider the following factors when determining appropriateness of concurrent planning:

(a) The likelihood of prompt reunification;

(b) The past history of the family;

(c) The barriers to reunification being addressed by the family;

(d) The level of cooperation of the family;

(e) The foster parents' willingness to work with the family to reunite;

(f) The willingness and ability of the foster family or relative placement to provide an adoptive home or long-term placement;

(g) The age of the child; and

(h) Placement of siblings.

(9) If the department has placed a child in foster care or relative care under a court order, the department may not change the child's placement unless the department specifically documents to the court that the current placement is unsafe or unsuitable or that another placement is in the child's best interests unless the new placement is in an adoptive home or other permanent placement. Except in emergency circumstances as determined by the department or where the court orders placement of the child under Section 43-21-303, the foster parents, grandparents or other relatives of the child shall be given an opportunity to contest the specific reasons documented by the department at least seventy-two (72) hours before any such departure, and the court may conduct a review of that placement unless the new placement is in an adoptive home or other permanent placement. When a child is returned to foster care or relative care, the former foster parents or relative placement shall be given the prior right of return placement in order to eliminate additional trauma to the child.

(10) The Department of Human Services shall provide the foster parents, grandparents or other relatives with at least a seventy-two-hour notice of departure for any child placed in their foster care or relative care, except in emergency circumstances as determined by the department or where the court orders placement of the child under Section 43-21-303. The parent/legal guardian, grandparents of the child, guardian ad litem and the court exercising jurisdiction shall be notified in writing when the child leaves foster care or relative care placement, regardless of whether the child's departure was planned or unplanned. The only exceptions to giving a written notice to the parent(s) are when a parent has voluntarily released the child for adoption or the parent's legal rights to the child have been terminated through the appropriate court with jurisdiction.

(11) The Department of Human Services shall extend the following rights to persons who provide foster care and relative care:

(a) A clear understanding of their role while providing care and the roles of the birth parent(s) and the placement agency in respect to the child in care;

(b) Respect, consideration, trust and value as a family who is making an important contribution to the agency's objectives;

(c) Involvement in all the agency's crucial decisions regarding the child as team members who have pertinent information based on their day-to-day knowledge of the child in care;

(d) Support from the family protection worker or the family protection specialist in efforts to do a better day-to-day job in caring for the child and in working to achieve the agency's objectives for the child and the birth family through provision of:

(i) Pertinent information about the child and the birth family;

(ii) Help in using appropriate resources to meet the child's needs;

(iii) Direct interviews between the family protection worker or specialist and the child, previously discussed and understood by the foster parents;

(e) The opportunity to develop confidence in making day-to-day decisions in regard to the child;

(f) The opportunity to learn and grow in their vocation through planned education in caring for the child;

(g) The opportunity to be heard regarding agency practices that they may question;

(h) Reimbursement for costs of the child's care in the form of a board payment based on the age of the child as prescribed in Section 43-15-17; and

(i) Reimbursement for property damages caused by children in the custody of the Department of Human Services in an amount not to exceed Five Hundred Dollars ($ 500.00), as evidenced by written documentation. The Department of Human Services shall not incur liability for any damages as a result of providing this reimbursement.

(12) The Department of Human Services shall require the following responsibilities from participating persons who provide foster care and relative care:

(a) Understanding the department's function in regard to the foster care and relative care program and related social service programs;

(b) Sharing with the department any information which may contribute to the care of children;

(c) Functioning within the established goals and objectives to improve the general welfare of the child;

(d) Recognizing the problems in home placement that will require professional advice and assistance and that such help should be utilized to its full potential;

(e) Recognizing that the family who cares for the child will be one of the primary resources for preparing a child for any future plans that are made, including return to birth parent(s), termination of parental rights or reinstitutionalization;

(f) Expressing their view of agency practices which relate to the child with the appropriate staff member;

(g) Understanding that all information shared with the persons who provide foster care or relative care about the child and his/her birth parent(s) must be held in the strictest of confidence;

(h) Cooperating with any plan to reunite the child with his birth family and work with the birth family to achieve this goal; and

(i) Attending dispositional review hearings and termination of parental rights hearings conducted by a court of competent jurisdiction, or providing their recommendations to the court in writing.



§ 43-15-15 - Registry of children in custody of State Department of Public Welfare and public or private agencies

The State Department of Public Welfare shall maintain a registry of children whose custody lies with them and private or public agencies licensed by the department. Said registry shall contain classifications of children as:

(a) Temporary custody for evaluation, not to exceed three (3) months;

(b) Temporary custody not to exceed one (1) year with the plan to return custody to the natural parents;

(c) Temporary custody, not to exceed two (2) years, with a plan to free for adoption;

(d) Children freed for adoption;

(e) Children ages fourteen (14) and above who have voluntarily chosen not to be adopted and cannot be returned to their own homes; and

(f) Children who are institutionalized and for whom placement in an adoptive home is not feasible.



§ 43-15-17 - Payments for supportive services; relative care payments

(1) The Department of Human Services is authorized to make such payments as may be appropriate for supportive services to facilitate either the return of children to their natural parents or their adoption, depending upon and contingent upon the availability of the Department of Human Services securing or having sufficient funds to render this supportive service. Upon court order, the parent(s) shall be responsible for reimbursing the department for any foster care or kinship care payments made on behalf of his or her child, based upon financial ability to pay, until such time as there is a termination of parental rights regarding the child, or the child is adopted.

(2) For those children placed in foster care by the state or county departments of human services, the department shall make monthly payments for the support of these children's room and board, clothing, allowance and personal needs. From and after July 1, 1998, and subject to the availability of funds specifically appropriated therefor, the Department of Human Services' foster care and therapeutic care monthly payment schedule in effect before that date shall be increased by One Hundred Dollars ($ 100.00) per month, with that minimum payment not to preclude the department from increasing payments in later years as funds become available. From and after July 1, 1998, in order for foster parents to receive the monthly payments authorized under this subsection (2), the Department of Human Services shall require foster care placements to be licensed as foster care homes and shall require prospective foster parents to satisfactorily complete an appropriate training program that emphasizes the goal of the foster care program to provide stable foster placement until a permanency outcome is achieved.

(3) For a child placed in the care of the child's relative within the third degree by the state or county departments of human services, the department shall make monthly payments to defray the relative's expense of furnishing room and board. The department's relative care payment shall be in an amount up to one hundred percent (100%) of the amount of the foster care board payment. The department may continue to make those payments to the relative after the department relinquishes legal custody of the child to the relative. Any such payments for relative care shall be subject to specific appropriation therefor by the Legislature.



§ 43-15-19 - Adoption resource exchange registry

(1) The State Department of Public Welfare shall maintain a Mississippi Adoption Resource Exchange registry, which shall contain a total listing of all children freed for adoption as well as a listing of all persons who wish to adopt children and who are approved by a licensed adoption agency in the State of Mississippi. Said registry shall be distributed to all county welfare directors and licensed adoption agencies within the state and shall be updated at least quarterly. The State Department of Public Welfare shall establish regulations for listing descriptive characteristics while protecting the privacy of the children's names. Listed names shall be removed when adoption placement plans are made for a child or when a person withdraws an application for adoption.

(2) Adoptive parents shall be given the option of having their names placed in the registry. They shall be required to give written authority to the county welfare department to place their names in the registry and said authorization shall be forwarded to the state department of public welfare, division of social services, for approval.



§ 43-15-21 - Penalty for releasing confidential information

Anyone violating or releasing information of a confidential nature without the approval of the court with jurisdiction or the State Department of Public Welfare upon being found guilty shall be guilty of a misdemeanor and subject to a fine of no more than one thousand dollars ($ 1,000.00) or imprisonment of six (6) months, or both.



§ 43-15-23 - "Placing Out"; defined

(1) As used in this section the term "placing out" means to arrange for the free care of a child in a family, other than that of the child's parent, stepparent, grandparent, brother, sister, uncle or aunt or legal guardian, for the purpose of adoption or for the purpose of providing care.

(2) No person, agency, association, corporation, institution, society or other organization, except a child placement agency licensed by the Department of Public Welfare under Section 43-15-5, shall request, receive or accept any compensation or thing of value, directly or indirectly, for placing out of a child.

(3) No person shall pay or give any compensation or thing of value, directly or indirectly, for placing out of a child to any person, agency, association, corporation, institution, society or other organization except a child placement agency licensed by the Department of Public Welfare.

(4) The provisions of this section shall not be construed to (a) prevent the payment of salaries or other compensation by a child placement agency licensed by the Department of Public Welfare to the officers or employees thereof; (b) prevent the payment of legal fees, which have been approved by the chancery court, to an attorney for services performed in regard to adoption proceedings; (c) prevent the payment of reasonable and actual medical fees or hospital charges for services rendered in connection with the birth or medical treatment of such child to the physician or hospital which rendered the services; or (d) prevent the receipt of such payments by such attorney, physician or hospital.

(5) Any person, agency, association, corporation, institution, society or other organization violating the provisions of this section shall be guilty of illegal placement of children and shall be punished by a fine not to exceed Five Thousand Dollars ($ 5,000.00) or by imprisonment not more than five (5) years, or both such fine and imprisonment.



§ 43-15-25 - Elected officials as foster parents; payments on behalf of foster child

An elected official shall not be precluded from serving as a foster parent under this act [Chapter 516, Laws of 1998], and any payments on behalf of or for the benefit of a foster child shall not be considered a contract of interest or compensation or financial income to the elected official in violation of Section 109 of the Mississippi Constitution or any related statutes.






Article 2 - MULTIDISCIPLINARY CHILD PROTECTION TEAMS

§ 43-15-51 - Formation of multidisciplinary child protection teams to evaluate and investigate reports of child abuse and neglect; membership; order of Youth Court prerequisite to formation of teams; participation by experts and child advocacy centers; disclosure of information obtained from task force meetings prohibited

(1) The district attorneys or the Department of Human Services may initiate formal cooperative agreements with the appropriate agencies to create multidisciplinary child protection teams in order to implement a coordinated multidisciplinary team approach to intervention in reports involving alleged severe or potential felony child physical or sexual abuse, exploitation, or maltreatment. The multidisciplinary team also may be known as a child abuse task force. The purpose of the team or task force shall be to assist in the evaluation and investigation of reports and to provide consultation and coordination for agencies involved in child protection cases. The agencies to be included as members of the multidisciplinary team are: the district attorney's office, city and county law enforcement agencies, county attorneys, youth court prosecutors, and other agencies as appropriate.

(2) To implement the multidisciplinary child abuse team, the team or task force must be authorized by court order from the appropriate Youth Court. The court order will designate which agencies will participate in the cooperative multidisciplinary team.

(3) (a) Teams created under this section may invite other persons to serve on the team who have knowledge of and experience in child abuse and neglect matters. These persons may include licensed mental and physical health practitioners and physicians, dentists, representatives of the district attorney's office and the Attorney General's office, experts in the assessment and treatment of substance abuse or sexual abuse, the victim assistance coordinator of the district attorney's office and staff members of a child advocacy center.

(b) (i) A child advocacy center means an agency that advocates on behalf of children alleged to have been abused and assists in the coordination of the investigation of child abuse by providing a location for forensic interviews and promoting the coordination of services for children alleged to have been abused. A child advocacy center provides services that include, but are not limited to, forensic medical examinations, mental health and related support services, court advocacy, consultation, training for social workers, law enforcement training, and child abuse multidisciplinary teams; and staffing of multidisciplinary teams.

(ii) Child advocacy centers may provide a video-taped forensic interview of the child in a child friendly environment or separate building. The purpose of the video-taped forensic interview is to prevent further trauma to a child in the investigation and prosecution of child physical and sexual abuse cases. Child advocacy centers can also assist child victims by providing therapeutic counseling subsequent to the interview by a qualified therapist. Child advocacy centers can also assist law enforcement and prosecutors by acquainting child victim witnesses and their parents or guardians to the courtroom through child court school programs.

(4) A team or task force created under this section shall review records on cases referred to the team by the Department of Human Services or law enforcement or the district attorney's office. The team shall meet at least monthly.

(5) No person shall disclose information obtained from a meeting of the multidisciplinary team unless necessary to comply with Department of Human Services' regulations or conduct and proceeding in Youth Court or criminal court proceedings or as authorized by a court of competent jurisdiction.






Article 3 - LICENSING OF FAMILY FOSTER HOMES, CHILD-CARING AGENCIES AND CHILD-PLACING AGENCIES

§ 43-15-101 - Purpose

The purpose of this article is to protect the health, safety and well-being of all children in the state who are cared for by family foster homes, residential child-caring agencies and child-placing agencies by providing for the establishment of licensing requirements for such homes and agencies and providing procedures to determine adherence to these requirements.



§ 43-15-103 - Definitions

As used in this article:

(a) "Agency" means a residential child-caring agency or a child-placing agency.

(b) "Child" or "children" mean(s) any unmarried person or persons under the age of eighteen (18) years.

(c) "Child placing" means receiving, accepting or providing custody or care for any child under eighteen (18) years of age, temporarily or permanently, for the purpose of:

(i) Finding a person to adopt the child;

(ii) Placing the child temporarily or permanently in a home for adoption; or

(iii) Placing a child in a foster home or residential child-caring agency.

(d) "Child-placing agency" means any entity or person which places children in foster boarding homes or foster homes for temporary care or for adoption or any other entity or person or group of persons who are engaged in providing adoption studies or foster care studies or placement services as defined by the rules of the department.

(e) "Department" means the Mississippi Department of Human Services.

(f) "Director" means the Director of the Division of Family and Children's Services.

(g) "Division" means the Division of Family and Children's Services within the Mississippi Department of Human Services.

(h) "Family boarding home" or "foster home" means a home (occupied residence) operated by any entity or person which provides residential child care to at least one (1) child but not more than six (6) children who are not related to the primary caregivers.

(i) "Group care home" means any place or facility operated by any entity or person which provides residential child care for at least seven (7) children but not more than twelve (12) children who are not related to the primary caregivers.

(j) "Licensee" means any person, agency or entity licensed under this article.

(k) "Maternity home" means any place or facility operated by any entity or person which receives, treats or cares for more than one (1) child or adult who is pregnant out of wedlock, either before, during or within two (2) weeks after childbirth; provided, that the licensed child-placing agencies and licensed maternity homes may use a family boarding home approved and supervised by the agency or home, as a part of their work, for as many as three (3) children or adults who are pregnant out of wedlock, and provided further, that the provisions of this definition shall not include children or women who receive maternity care in the home of a person to whom they are kin within the sixth degree of kindred computed according to civil law, nor does it apply to any maternity care provided by general or special hospitals licensed according to law and in which maternity treatment and care are part of the medical services performed and the care of children is brief and incidental.

(l) "Office" means the Office of Licensing within the Division of Family and Children's Services of the Mississippi Department of Human Services.

(m) "Person associated with a licensee" means an owner, director, member of the governing body, employee, provider of care and volunteer of a human services licensee.

(n) "Related" means children, step-children, grandchildren, step-grandchildren, siblings of the whole or half-blood, step-siblings, nieces or nephews of the primary care provider.

(o) "Residential child care" means the provision of supervision, and/or protection, and meeting the basic needs of a child for twenty-four (24) hours per day, which may include services to children in a residential setting where care, lodging, maintenance and counseling or therapy for alcohol or controlled substance abuse or for any other emotional disorder or mental illness is provided for children, whether for compensation or not.

(p) "Residential child-caring agency" means any place or facility operated by any entity or person, public or private, providing residential child care, regardless of whether operated for profit or whether a fee is charged. Such residential child-caring agencies include, but are not limited to, maternity homes, runaway shelters, group homes that are administered by an agency, and emergency shelters that are not in private residence.



§ 43-15-105 - Division of Family and Children's Services to be licensing authority; duties

(1) The Division of Family and Children's Services shall be the licensing authority for the department, and is vested with all the powers, duties and responsibilities described in this article. The division shall make and establish rules and regulations regarding:

(a) Approving, extending, denying, suspending and revoking licenses for foster homes, residential child-caring agencies and child-placing agencies;

(b) Conditional licenses, variances from department rules and exclusions;

(c) Basic health and safety standards for licensees; and

(d) Minimum administration and financial requirements for licensees.

(2) The division shall:

(a) Define information that shall be submitted to the division with an application for a license;

(b) Establish guidelines for the administration and maintenance of client and service records, including staff qualifications, staff to client ratios;

(c) Issue licenses in accordance with this article;

(d) Conduct surveys and inspections of licensees and facilities;

(e) Establish and collect licensure fees;

(f) Investigate complaints regarding any licensee or facility;

(g) Have access to all records, correspondence and financial data required to be maintained by a licensee or facility;

(h) Have authority to interview any client, family member of a client, employee or officer of a licensee or facility; and

(i) Have authority to revoke, suspend or extend any license issued by the division.



§ 43-15-107 - Licensure requirements

(1) Except as provided in Section 43-15-111, no person, agency, firm, corporation, association or other entity, acting individually or jointly with any other person or entity, may establish, conduct or maintain foster homes, residential child-caring agencies and child-placing agencies or facility and/or engage in child placing in this state without a valid and current license issued by and under the authority of the division as provided by this article and the rules of the division. Any out-of-state child-placing agency that provides a full range of services, including, but not limited to, adoptions, foster family homes, adoption counseling services or financial aid, in this state must be licensed by the division under this article.

(2) No license issued under this article is assignable or transferable.

(3) A current license shall at all times be posted in each licensee's facility, in a place that is visible and readily accessible to the public.

(4) (a) Except as otherwise provided in paragraph (b) of this subsection, each license issued under this article expires at midnight (Central Standard Time) twelve (12) months from the date of issuance unless it has been:

(i) Previously revoked by the office; or

(ii) Voluntarily returned to the office by the licensee.

(b) (i) For any child-placing agency located in Mississippi that remains in good standing, the license issued under this article expires at midnight (Central Standard Time) twenty-four (24) months from the date of issuance unless it has been:

1. Previously revoked by the office; or

2. Voluntarily returned to the office by the licensee.

(ii) Any child-placing agency whose license is governed by this paragraph (b) shall submit the following information to the office annually:

1. A copy of an audit report and IRS Form 990 for the agency;

2. The agency's fee schedule; and

3. The agency's client list.

(c) A license may be renewed upon application and payment of the applicable fee, provided that the licensee meets the license requirements established by this article and the rules and regulations of the division.

(5) Any licensee or facility which is in operation at the time rules are made in accordance with this article shall be given a reasonable time for compliance as determined by the rules of the division.



§ 43-15-109 - Information on application for license; information received through reports, complaints, investigations and inspections classified as "public"

(1) An application for a license under this article shall be made to the division and shall contain information that the division determines is necessary in accordance with established rules.

(2) Information received by the office through reports, complaints, investigations and inspections shall be classified as public in accordance with Title 25, Chapter 61, Mississippi Code of 1972, Mississippi Public Records Act.



§ 43-15-111 - Exemptions from licensure requirements

The provisions of this article do not apply to:

(1) A facility or program owned or operated by an agency of the State of Mississippi or United States government;

(2) A facility or program operated by or under an exclusive contract with the Department of Corrections;

(3) Schools and educational programs and facilities the primary purpose of which is to provide a regular course of study necessary for advancement to a higher educational level or completion of a prescribed course of study, and which may, incident to such educational purposes, provide boarding facilities to the students of such programs.

(4) Any residential child-caring agency and/or child-placing agency operated or conducted under the auspices of a religious institution and meeting the requirements or conditions of this section shall be exempt from the licensure requirements of this article under the following conditions: (a) such religious institution must have a tax exempt status as a nonprofit religious institution in accordance with Section 501(c) of the Internal Revenue Code of 1954, as amended, or the real property owned and exclusively occupied by the religious institution must be exempt from location taxation, and (b) the agency or institution must be in compliance with the requirements of the Child Residential Home Notification Act, Section 43-16-1 et seq., Mississippi Code of 1972, and must not be in violation of Section 43-16-21(c) regarding the abuse and/or neglect of any child served by such home who has been adjudicated by the youth court as an abused and/or neglected child. Nothing in this subsection shall prohibit a residential child-caring agency or child-placing agency operated by or conducted under the auspices of a religious institution from obtaining a license pursuant to this article.



§ 43-15-113 - Reinstatement of license following revocation

(1) If a license is revoked, the division may grant a new license after:

(a) Satisfactory evidence is submitted to the division, evidencing that the conditions upon which revocation was based have been corrected; and

(b) Inspection and compliance with all provisions of this article and applicable rules.

(2) The division may only suspend a license for a period of time which does not exceed the current expiration date of that license.

(3) When a license has been suspended, the division may completely or partially restore the suspended license upon a determination that the:

(a) Conditions upon which the suspension was based have been completely or partially corrected; and

(b) Interests of the public will not be jeopardized by restoration of the license.



§ 43-15-115 - Inspections of facilities

(1) The division may, for the purpose of ascertaining compliance with the provisions of this article and its rules and regulations, enter and inspect on a routine basis the facility of a licensee.

(2) Before conducting an inspection under subsection (1), the division shall, after identifying the person in charge:

(a) Give proper identification;

(b) Request to see the applicable license;

(c) Describe the nature and purpose of the inspection; and

(d) If necessary, explain the authority of the division to conduct the inspection and the penalty for refusing to permit the inspection.

(3) In conducting an inspection under subsection (1), the division may, after meeting the requirements of subsection (2):

(a) Inspect the physical facilities;

(b) Inspect records and documents;

(c) Interview directors, employees, clients, family members of clients and others; and

(d) Observe the licensee in operation.

(4) An inspection conducted under subsection (1) shall be during regular business hours and may be announced or unannounced.

(5) The licensee shall make copies of inspection reports available to the public upon request.

(6) The provisions of this section apply to on-site inspections and do not restrict the division from contacting family members, neighbors or other individuals, or from seeking information from other sources to determine compliance with the provisions of this article.



§ 43-15-117 - General restrictions; advertising restrictions; no licensing requirement for attorney providing legal services in connection with adoption; regulation of fees; written disclosure of fees and charges

(1) Except as provided in this article, no person, agency, firm, corporation, association or group children's home may engage in child placing, or solicit money or other assistance for child placing, without a valid license issued by the division. No out-of-state child-placing agency that provides a full range of services, including, but not limited to, adoptions, foster family homes, adoption counseling services or financial aid, may operate in this state without a valid license issued by the division. No child-placing agency shall advertise in the media markets in Mississippi seeking birth mothers or their children for adoption purposes unless the agency holds a valid and current license issued either by the division or the authorized governmental licensing agency of another state that regulates child-placing agencies. Any child-placing agency, physician or attorney who advertises for child placing or adoption services in Mississippi shall be required by the division to show their principal office location on all media advertising for adoption services.

(2) An attorney who provides legal services to a client in connection with proceedings for the adoption of a child by the client, who does not receive, accept or provide custody or care for the child for the purposes specified in Section 43-15-103(c), shall not be required to have a license under this article to provide those legal services.

(3) An attorney, physician or other person may assist a parent in identifying or locating a person interested in adopting the parent's child, or in identifying or locating a child to be adopted. However, no payment, charge, fee, reimbursement of expense, or exchange of value of any kind, or promise or agreement to make the same, may be made for that assistance.

(4) Nothing in this section precludes payment of reasonable fees for medical, legal or other lawful services rendered in connection with the care of a mother, delivery and care of a child including, but not limited to, the mother's living expenses, or counseling for the parents and/or the child, and for the legal proceedings related to lawful adoption proceedings; and no provision of this section abrogates the right of procedures for independent adoption as provided by law.

(5) The division is specifically authorized to promulgate rules under the Administrative Procedures Law, Title 25, Chapter 43, Mississippi Code of 1972, to regulate fees charged by licensed child-placing agencies, if it determines that the practices of those licensed child-placing agencies demonstrates that the fees charged are excessive or that any of the agency's practices are deceptive or misleading; however, those rules regarding fees shall take into account the use of any sliding fee by an agency that uses a sliding fee procedure to permit prospective adoptive parents of varying income levels to utilize the services of those agencies or persons.

(6) The division shall promulgate rules under the Administrative Procedures Law, Title 25, Chapter 43, Mississippi Code of 1972, to require that all licensed child-placing agencies provide written disclosures to all prospective adoptive parents of any fees or other charges for each service performed by the agency or person, and file an annual report with the division that states the fees and charges for those services, and to require them to inform the division in writing thirty (30) days in advance of any proposed changes to the fees or charges for those services.

(7) The division is specifically authorized to disclose to prospective adoptive parents or other interested persons any fees charged by any licensed child-placing agency, attorney or counseling service or counselor for all legal and counseling services provided by that licensed child-placing agency, attorney or counseling service or counselor.



§ 43-15-119 - Disciplinary proceedings

(1) If the division finds that a violation has occurred under this article or the rules and regulations of the division, it may:

(a) Deny, suspend or revoke a license or place the licensee on probation, if the division discovers that a licensee is not in compliance with the laws, standards or regulations governing its operation, and/or it finds evidence of aiding, abetting or permitting the commission of any illegal act; or

(b) Restrict or prohibit new admissions to the licensee's program or facility, if the division discovers that a licensee is not in compliance with the laws, standards or regulations governing its operation, and/or it finds evidence of aiding, abetting or permitting the commission of any illegal act.

(2) If placed on probation, the agency or licensee shall post a copy of the notice in a conspicuous place as directed by the division and with the agency's or individual's license, and the agency shall notify the custodians of each of the children in its care in writing of the agency's status and the basis for the probation.



§ 43-15-121 - Injunctions

In addition to, and notwithstanding, any other remedy provided by law, the division may, in a manner provided by law and upon the advice of the Attorney General who, except as otherwise authorized in Section 7-5-39, shall represent the division in the proceedings, maintain an action in the name of the state for injunction or other process against any person or entity to restrain or prevent the establishment, management or operation of a program or facility or performance of services in violation of this article or rules of the division.



§ 43-15-123 - Criminal penalties

Any person, agency, association, corporation, institution, society or other organization violating the provisions of this article shall be guilty of illegal placement of children and shall be punished by a fine not to exceed Five Thousand Dollars ($ 5,000.00) or by imprisonment not more than five (5) years, or both such fine and imprisonment.



§ 43-15-125 - Immunity for Department of Human Services and its employees

The Department of Human Services and/or its officers, employees, attorneys and representatives shall not be held civilly liable for any findings, recommendations or actions taken pursuant to this article.






Article 5 - BABY DROP-OFF LAW

§ 43-15-201 - Emergency medical services provider to take possession of certain abandoned children; guarantee of anonymity of parent surrendering baby under baby drop-off law

(1) An emergency medical services provider, without a court order, shall take possession of a child who is seventy-two (72) hours old or younger if the child is voluntarily delivered to the provider by the child's parent and the parent did not express an intent to return for the child.

(2) The parent who surrenders the baby shall not be required to provide any information pertaining to his or her identity, nor shall the emergency medical services provider inquire as to same. If the identity of the parent is known to the emergency medical services provider, the emergency medical services provider shall keep the identity confidential.

(3) A female presenting herself to a hospital through the emergency room or otherwise, who is subsequently admitted for purposes of labor and delivery, does not give up the legal protections or anonymity guaranteed under this section. If the mother clearly expresses a desire to voluntarily surrender custody of the newborn after birth, the emergency medical services provider can take possession of the child, without further action by the mother, as if the child had been presented to the emergency medical services provider in the same manner outlined above in subsection (1) of this section.

(a) If the mother expresses a desire to remain anonymous, identifying information may be obtained for purposes of securing payment of labor and delivery costs only. If the birth mother is a minor, the hospital may use the identifying information to secure payment through Medicaid, but shall not notify the minor's parent or guardian without the minor's consent.

(b) The identity of the birth mother shall not be placed on the birth certificate or disclosed to the Department of Human Services.

(4) There is a presumption that by relinquishing a child in accordance with this section, the parent consents to the termination of his or her parental rights with respect to the child. As such, the parent waives the right to notification required by subsequent court proceedings.

(5) An emergency medical services provider who takes possession of a child under this section shall perform any act necessary to protect the physical health or safety of the child.



§ 43-15-203 - Notification to Department of Human Services that provider has taken possession of abandoned child; department to assume care, control, and custody of child upon receipt of notification

(1) No later than the close of the first business day after the date on which an emergency medical services provider takes possession of a child pursuant to Section 43-15-201, the provider shall notify the Department of Human Services that the provider has taken possession of the child.

(2) The department shall assume the care, control and custody of the child immediately on receipt of notice pursuant to subsection (1). The department shall be responsible for all medical and other costs associated with the child and shall reimburse the hospital for any costs incurred prior to the child being placed in the care of the department.



§ 43-15-205 - Affirmative defense to crime of child abandonment

It shall be an absolute affirmative defense to prosecution under Sections 97-5-1, 97-5-3 and 97-5-39 if the parent voluntarily delivers the child unharmed to an emergency medical services provider pursuant to Section 43-15-201.



§ 43-15-207 - Definition of "emergency medical services provider"

For the purposes of this article, an emergency medical services provider shall mean a licensed hospital, as defined in Section 41-9-3, which operates an emergency department or an adoption agency duly licensed by the Department of Human Services. An emergency medical services provider does not include the offices, clinics, surgeries or treatment facilities of private physicians or dentists. No individual licensed healthcare provider, including physicians, dentists, nurses, physician assistants or other health professionals shall be deemed to be an emergency medical services provider under this article unless such individual voluntarily assumes responsibility for the custody of the child.



§ 43-15-209 - Immunity from liability

A person or entity taking possession of a child under the provisions of this article shall be immune from liability for any civil action arising out of any act or omission resulting from taking possession of the child unless the act or omission was the result of the person's or entity's gross negligence or willful misconduct.






Article 7 - RESTRICTIONS ON EMPLOYMENT BY OR OPERATION OF CHILD CARE FACILITIES BY REGISTERED SEX OFFENDERS

§ 43-15-301 - Definitions

As used in this article, the following words and phrases shall have the meanings ascribed herein unless the context clearly indicates otherwise:

(a) (i) "Child care service" means any school, business or volunteer service that is:

1. Licensed by the state to perform child care; or

2. Involves the care, instruction or guidance of minor children where a fee is charged for the care, instruction, guidance or participation of a child in the program or activity offered by the school, business or service; or

(ii) Any public school.

(b) "Child care service employer" means every person, firm, association, partnership, or corporation offering or conducting a child care service.

(c) "Applicant" means any person who is being considered for employment or as a volunteer by a child care service employer.

(d) "Convicted" means an adjudication of guilt or a plea of nolo contendere.

(e) "Sex offense" shall have the meaning ascribed in Section 45-33-23.



§ 43-15-303 - Operators of child care service prohibited from employing registered sex offenders; penalties for violations

(1) A child care service employer offering or conducting a child care service:

(a) Shall not employ or permit to volunteer an applicant who is listed on the sex offender registry as a sex offender under Section 45-33-25; and

(b) Shall not knowingly employ or permit to volunteer an applicant who has been convicted of a sex offense, who has been adjudicated not guilty of a sex offense by reason of insanity; or who has been adjudicated physically or mentally incompetent.

(2) (a) A child care service employer who violates this section is guilty of a misdemeanor, and upon conviction shall be fined not more than Twenty-five Thousand Dollars ($ 25,000.00), imprisoned for a period not to exceed six (6) months, or both.

(b) An employer who obtains an official report from the Mississippi Justice Information Center that the applicant is not registered as a sex offender shall not be guilty of a violation of this section, absent the employer's actual knowledge that the applicant is a sex offender.



§ 43-15-305 - Registered sex offenders prohibited from owning or operating child care services; penalties for violations

A person required to register as a sex offender under Section 45-33-25 may not own or operate a child care service. Any person who is required to register as a sex offender under Section 45-33-25 who knowingly owns or operates a child care service is guilty of a felony, and upon conviction shall be imprisoned in the custody of the Department of Corrections for a period not to exceed five (5) years.



§ 43-15-307 - Registered sex offenders prohibited from working for or volunteering at child care services; penalties for violations

(1) A person required to register as a sex offender under Section 45-33-25 may not be employed by or volunteer at a child care service. Any person who is required to register as a sex offender under Section 45-33-25 who knowingly undertakes employment or volunteer service with a child care service is guilty of a felony, and upon conviction shall be imprisoned in the custody of the Department of Corrections for a period not to exceed five (5) years.

(2) Any person who knowingly fails to inform a child care service employer of a prior conviction of a sex offense when applying or volunteering for any child care service, or who applies for employment or as a volunteer for any child care service, knowing that the person is required to register as a sex offender under Section 45-33-25, shall be guilty of a felony, and upon conviction shall be imprisoned in the custody of the Department of Corrections for a period not to exceed five (5) years.









Chapter 16 - CHILD RESIDENTIAL HOME NOTIFICATION ACT

§ 43-16-1 - Title

This chapter may be cited as the "Child Residential Home Notification Act."



§ 43-16-3 - Definitions

As used in this chapter, the following definitions shall apply unless the context clearly provides otherwise:

(a) "Child" means a person who has not reached the age of eighteen (18) years or who has not otherwise been legally emancipated.

(b) "Child residential home" means any place, facility or home operated by any person which receives children who are not related to the operators and whose parents or guardians are not residents of the same facility for supervision, care, lodging and maintenance for twenty-four (24) hours a day, with or without transfer of custody. This term shall not include residential homes which are licensed by the State Department of Public Welfare under the provisions of Section 43-15-5, Mississippi Code of 1972, and shall not include any public school or any such home operated by a state agency, nor shall it include child care facilities as defined in Section 43-20-5, Mississippi Code of 1972, youth camps as defined in Section 75-74-3, Mississippi Code of 1972, or health care facilities licensed by the State Department of Health.

(c) "Department" shall mean the State Department of Health.

(d) "Person" shall include an individual, partnership, organization, association or corporation.



§ 43-16-5 - State Department of Health to discharge provisions of chapter; notification agency

The State Department of Health shall be the notification agency for all child residential homes, and the department shall discharge as additional duties and responsibilities the provisions of this chapter.



§ 43-16-7 - Operators of home to give notice of operation; existing homes to be licensed or give notice

(1) The operator of any child residential home shall provide notification in accordance with this chapter within sixty (60) days of beginning operation.

(2) All child residential homes operating on July 1, 1989, shall either apply for a license from the Department of Public Welfare pursuant to Section 43-15-5, Mississippi Code of 1972, or file notification in accordance with this chapter, prior to August 1, 1989.



§ 43-16-9 - Person required to file notification; contents of notification

Such notification shall be filed by the executive director of the child residential home to the department upon forms provided by the department and shall contain the following information:

(a) Name, street address, mailing address and phone number of the home.

(b) Name of the executive director and all staff members of the home.

(c) Name and description of the agency or organization operating the home, which shall include a statement as to whether or not the agency or organization is incorporated.

(d) Name and address of the sponsoring organization of the home, if applicable.

(e) The names of all children living at the home which shall include the following personal data:

(i) Full name and a copy of the child's birth certificate;

(ii) Name and address of parent(s) or guardian(s); and

(iii) Name and address of other nearest relative.

(f) School(s) attended by the children served by such home.

(g) Fire department or State Fire Marshal inspection certificate.

(h) Local health department inspection certificate.

(i) Proof, to be shown by the sworn affidavit of the executive director of the home, that the home has performed (i) criminal record background checks, and (ii) felony conviction record information checks on all employees, prospective employees, volunteers and prospective volunteers at such home, and that such records are maintained to the extent permitted by law, for every such employee, prospective employee, volunteer and prospective volunteer.

(j) Proof, to be shown by the sworn affidavit of the executive director of the home, that medical records are maintained for each child.



§ 43-16-11 - Acknowledgement of notification; fire and health inspections of home; chancery or youth court to receive copy of notification

(1) Acknowledgement of notification shall be issued by the department upon the filing of a properly completed notification form accompanied by (a) a certificate of inspection and approval by the fire department of the municipality or other political subdivision in which the home is located, and (b) a certificate of inspection and approval by the health department of the county in which the home is located.

(2) If no fire department exists where the home is located, the State Fire Marshal shall certify as to the inspection for safety from fire hazards. The State Fire Marshal shall establish standards for safety from fire hazards at child residential homes.

(3) Upon notification by a child residential home, the department shall provide copies of the notification form to the chancery court or the youth court, as appropriate, of the county in which the home is located.



§ 43-16-13 - Monthly reports

Each child residential home shall file monthly reports with the department, on forms provided by the department. Said monthly report shall indicate any changes in the notification information originally provided in accordance with Section 43-16-9 which have occurred, if any. The department shall provide copies of this monthly report to the youth court of the county in which the home is located.



§ 43-16-15 - Annual inspections of homes; inspectors

The department once a year shall make or cause to be made inspections limited to health, nutrition, cleanliness, sanitation, written medical records for children, discipline policy, family communication policy and required criminal checks of all child residential homes. Reasonable additional inspections may be made as often as may be deemed necessary by the department, but shall not be scheduled so as to disrupt the normal activities of the home. Department inspectors shall be persons knowledgeable with the state's child abuse and neglect laws, child labor laws and compulsory education laws. The State Fire Marshal, or his designee, shall make or cause to be made annual inspections limited to the safety of all child residential homes. Any violation of state law on the premises of such child residential home shall immediately be reported by such inspection personnel to the appropriate law enforcement officer.



§ 43-16-17 - Written discipline and family communication policies required

Every child residential home shall have a written discipline policy and written family communication policy which shall be approved in writing, if possible, by the parent(s) or guardian(s) of the children residing at such home, and shall be made available to authorized inspection personnel upon request.



§ 43-16-19 - Enforcement of notification requirements

Whenever the department is advised or has reason to believe that any child residential home is operating without proper notification in accordance with this chapter, it shall request a meeting with the governing board and executive director of such home to ascertain the fact. If the department finds that such home is providing supervision, care, lodging or maintenance for any children without such notification, it shall give the executive director of the home written notice by certified mail that such person shall file notification in accordance with this chapter within sixty (60) days after receipt of such notice or the department may request a court injunction as provided in Section 43-16-21.



§ 43-16-21 - Court action for injunction or restraining order against home; grounds

Notwithstanding the existence of any other remedy, the department may, in the manner provided by law, in termtime or in vacation, upon the advice of the Attorney General who, except as otherwise authorized in Section 7-5-39, shall represent the department in the proceedings, maintain an action in the name of the state for an injunction or restraining order to cease the operation of the home, and to provide for the appropriate removal of the children from the home and placement in the custody of the parents or legal guardians, the Department of Human Services, or any other appropriate entity in the discretion of the court. Such action shall be brought in the chancery court or the youth court, as appropriate, of the county in which such child residential home is located, and shall only be initiated for the following violations:

(a) Providing supervision, care, lodging or maintenance for any children in such home without filing notification in accordance with this chapter.

(b) Failure to satisfactorily comply with local health department or State Fire Marshal inspections made pursuant to Section 43-16-15, regarding the health, nutrition, cleanliness, safety, sanitation, written records and discipline policy of such home.

(c) Suspected abuse and/or neglect of the children served by such home, as defined in Section 43-21-105.



§ 43-16-23 - Regulation of content of program of religious affiliated home prohibited

Nothing in this chapter shall give any governmental agency jurisdiction or authority to regulate or attempt to regulate, control or influence the form, manner or content of the religious curriculum, program or ministry of a school or of a facility sponsored by a church or religious organization.



§ 43-16-25 - Licensure fees for child residential homes

A license issued under the provisions of this chapter shall be renewed annually upon payment of a renewal fee not to exceed One Hundred Dollars ($ 100.00) and upon filing by the licensee of an annual report upon such uniform dates and upon forms provided by the licensing agency, accompanied by a current certificate of inspection and approval by the fire department and the county health department specified in Section 43-16-11.

No governmental entity or agency shall be required to pay the fee or fees set forth in this section.






Chapter 17 - TEMPORARY ASSISTANCE TO NEEDY FAMILIES

§ 43-17-1 - Temporary Assistance to Needy Families Program

(1) The State of Mississippi hereby accepts all of the mandatory provisions and benefits, with the exception of those provisions under which the state may exercise its options, of Title I of an act passed by the Senate and House of Representatives of the United States of America, in Congress assembled, entitled: "The Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (Public Law 104-193)," and known as the Temporary Assistance to Needy Families (TANF) program.

(2) The Department of Human Services shall have all necessary authority to cooperate with the federal government in the administration of Public Law 104-193 and all subsequent federal amendments thereto, to administer any legislation pursuant thereto enacted by the State of Mississippi, and to administer the funds provided by the federal government and the State of Mississippi under the provisions of Section 43-17-1 et seq., for providing temporary assistance for needy families with minor children. The Department of Human Services shall have full authority to formulate state plans consistent with state law as necessary to administer and operate federal grant funds which provide temporary assistance for needy families with minor children under Title IV-A of the federal Social Security Act. The Department of Human Services shall identify in any state plan submitted to implement the TANF program those requirements or restrictions, including persons excluded from program participation which are required under federal law, and those program requirements or restrictions which the federal law authorizes but does not require.

(3) Any funds received by the State of Mississippi under the provisions of Public Law 104-193 shall be subject to appropriation by the Legislature and consistent with the terms and conditions required under such appropriation.

(4) The purpose of the Mississippi Temporary Assistance to Needy Families (TANF) program shall be to:

(a) Provide assistance to needy families so that children may be cared for in their own homes or in the homes of relatives when such care is beneficial and may be monitored on a random basis by the Department of Human Services or the State Department of Health;

(b) End the dependence of needy families on government benefits by promoting job preparation, work and marriage through, among other things, job placement, job training and job retention;

(c) Prevent and reduce the incidence of out-of-wedlock pregnancies and establish annual numerical goals for preventing and reducing the incidence of these pregnancies;

(d) Encourage the formation and maintenance of two-parent families; and

(e) Prevent program fraud and abuse.

(5) The Department of Human Services shall develop outcome and output indicators for each program established under the authority of this section. These measures shall provide legislators and administrators with information which measures the success or failure of the department in implementing the programs implemented under the authority of this section. The department shall annually report to the Legislature the outputs and outcomes of these programs, with the first report due by December 15, 1997. Such reports shall include recommendations for making programs more effective or efficient which can be effected in accordance with federal law.

(6) Assistance may be granted under this chapter to any dependent child and a caretaker relative who are living in a suitable family home meeting the standards of care and health and work requirements fixed by the laws of this state, and the rules and regulations of the State Department of Human Services.



§ 43-17-3 - Definitions

As used in this chapter:

(a) "State Department" means the State Department of Human Services.

(b) "County department" means the county department of human services and the county director of human services of each of the several counties in this state.

(c) "Dependent child" means a needy child under the age of eighteen (18), who has been deprived of parental support or care by reason of the death, continued absence from the home, or physical or mental incapacity of a parent, or the unemployment of the parent who is the principal earner, and who is living with his caretaker relative, in a place of residence maintained by one or more of such relatives as his or their own home, or who is placed in foster care pursuant to an order of a court of competent jurisdiction.

(d) "Caretaker relative" means a person who is providing care to a child qualified for and receiving assistance and who is the child's father, mother, grandfather, grandmother, brother, sister, uncle, aunt or any blood relative, including those of half-blood, and including first cousins or first cousins once removed, nephews, or nieces, and persons of preceding generations as denoted by the prefix of grand, great, or great-great, including great-great-great-grandparents, stepfather, stepmother, stepbrother and stepsister, persons who legally adopt a child or his parent, as well as the natural and other legally adopted children of such persons, and spouses of any persons named in the above groups. For the purposes of this chapter, all such relatives shall qualify as such whether the relationship be acquired by birth or adoption, and neither divorce nor death shall terminate any such relationship.

(e) "Assistance" means payment, including vendor or "in kind" payment to a TANF recipient, with respect to a dependent child or children paid to caretaker relatives or to other approved persons, agencies, associations, corporations or institutions providing medical or foster care, maintenance, work or training programs as authorized by the federal Social Security Act, as amended, to strengthen family life through services to children, foster care for children, work programs and services aimed at restoring individuals to independence and self-support; administrative costs, physical examinations, day care or child care arrangements essential to work programs.

(f) "Child's budget" means that mathematical computation used by county human service departments by which the Mississippi Standard of Need is compared to the income and resources of a family unit to determine the amount, if any, of assistance to which each family unit may be entitled, with full consideration given to the number of members in a family unit.



§ 43-17-5 - Amount of assistance [Repealed effective July 1, 2019]

(1) The amount of Temporary Assistance for Needy Families (TANF) benefits which may be granted for any dependent child and a needy caretaker relative shall be determined by the county department with due regard to the resources and necessary expenditures of the family and the conditions existing in each case, and in accordance with the rules and regulations made by the Department of Human Services which shall not be less than the Standard of Need in effect for 1988, and shall be sufficient when added to all other income (except that any income specified in the federal Social Security Act, as amended, may be disregarded) and support available to the child to provide such child with a reasonable subsistence compatible with decency and health. The first family member in the dependent child's budget may receive an amount not to exceed One Hundred Ten Dollars ($ 110.00) per month; the second family member in the dependent child's budget may receive an amount not to exceed Thirty-six Dollars ($ 36.00) per month; and each additional family member in the dependent child's budget an amount not to exceed Twenty-four Dollars ($ 24.00) per month. The maximum for any individual family member in the dependent child's budget may be exceeded for foster or medical care or in cases of children with an intellectual disability or a physical disability. TANF benefits granted shall be specifically limited only (a) to children existing or conceived at the time the caretaker relative initially applies and qualifies for such assistance, unless this limitation is specifically waived by the department, or (b) to a child born following a twelve-consecutive-month period of discontinued benefits by the caretaker relative.

(2) TANF benefits in Mississippi shall be provided to the recipient family by an online electronic benefits transfer system.

(3) The Department of Human Services shall deny TANF benefits to the following categories of individuals, except for individuals and families specifically exempt or excluded for good cause as allowed by federal statute or regulation:

(a) Families without a minor child residing with the custodial parent or other adult caretaker relative of the child;

(b) Families which include an adult who has received TANF assistance for sixty (60) months after the commencement of the Mississippi TANF program, whether or not such period of time is consecutive;

(c) Families not assigning to the state any rights a family member may have, on behalf of the family member or of any other person for whom the family member has applied for or is receiving such assistance, to support from any other person, as required by law;

(d) Families who fail to cooperate in establishing paternity or obtaining child support, as required by law;

(e) Any individual who has not attained eighteen (18) years of age, is not married to the head of household, has a minor child at least twelve (12) weeks of age in his or her care, and has not successfully completed a high school education or its equivalent, if such individual does not participate in educational activities directed toward the attainment of a high school diploma or its equivalent, or an alternative educational or training program approved by the department;

(f) Any individual who has not attained eighteen (18) years of age, is not married, has a minor child in his or her care, and does not reside in a place or residence maintained by a parent, legal guardian or other adult relative or the individual as such parent's, guardian's or adult relative's own home;

(g) Any minor child who has been, or is expected by a parent or other caretaker relative of the child to be, absent from the home for a period of more than thirty (30) days;

(h) Any individual who is a parent or other caretaker relative of a minor child who fails to notify the department of the absence of the minor child from the home for the thirty-day period specified in paragraph (g), by the end of the five-day period that begins with the date that it becomes clear to the individual that the minor child will be absent for the thirty-day period;

(i) Any individual who fails to comply with the provisions of the Employability Development Plan signed by the individual which prescribe those activities designed to help the individual become and remain employed, or to participate satisfactorily in the assigned work activity, as authorized under subsection (6)(c) and (d), or who does not engage in applicant job search activities within the thirty-day period for TANF application approval after receiving the advice and consultation of eligibility workers and/or caseworkers of the department providing a detailed description of available job search venues in the individual's county of residence or the surrounding counties;

(j) A parent or caretaker relative who has not engaged in an allowable work activity once the department determines the parent or caretaker relative is ready to engage in work, or once the parent or caretaker relative has received TANF assistance under the program for twenty-four (24) months, whether or not consecutive, whichever is earlier;

(k) Any individual who is fleeing to avoid prosecution, or custody or confinement after conviction, under the laws of the jurisdiction from which the individual flees, for a crime, or an attempt to commit a crime, which is a felony under the laws of the place from which the individual flees, or who is violating a condition of probation or parole imposed under federal or state law;

(l) Aliens who are not qualified under federal law;

(m) For a period of ten (10) years following conviction, individuals convicted in federal or state court of having made a fraudulent statement or representation with respect to the individual's place of residence in order to receive TANF, food stamps or Supplemental Security Income (SSI) assistance under Title XVI or Title XIX simultaneously from two (2) or more states;

(n) Individuals who are recipients of federal Supplemental Security Income (SSI) assistance; and

(o) Individuals who are eighteen (18) years of age or older who are not in compliance with the drug testing and substance use disorder treatment requirements of Section 43-17-6.

(4) (a) Any person who is otherwise eligible for TANF benefits, including custodial and noncustodial parents, shall be required to attend school and meet the monthly attendance requirement as provided in this subsection if all of the following apply:

(i) The person is under age twenty (20);

(ii) The person has not graduated from a public or private high school or obtained a High School Equivalency Diploma equivalent;

(iii) The person is physically able to attend school and is not excused from attending school; and

(iv) If the person is a parent or caretaker relative with whom a dependent child is living, child care is available for the child.

The monthly attendance requirement under this subsection shall be attendance at the school in which the person is enrolled for each day during a month that the school conducts classes in which the person is enrolled, with not more than two (2) absences during the month for reasons other than the reasons listed in paragraph (e)(iv) of this subsection. Persons who fail to meet participation requirements in this subsection shall be subject to sanctions as provided in paragraph (f) of this subsection.

(b) As used in this subsection, "school" means any one (1) of the following:

(i) A school as defined in Section 37-13-91(2);

(ii) A vocational, technical and adult education program; or

(iii) A course of study meeting the standards established by the State Department of Education for the granting of a declaration of equivalency of high school graduation.

(c) If any compulsory-school-age child, as defined in Section 37-13-91(2), to which TANF eligibility requirements apply is not in compliance with the compulsory school attendance requirements of Section 37-13-91(6), the superintendent of schools of the school district in which the child is enrolled or eligible to attend shall notify the county department of human services of the child's noncompliance. The Department of Human Services shall review school attendance information as provided under this paragraph at all initial eligibility determinations and upon subsequent report of unsatisfactory attendance.

(d) The signature of a person on an application for TANF benefits constitutes permission for the release of school attendance records for that person or for any child residing with that person. The department shall request information from the child's school district about the child's attendance in the school district's most recently completed semester of attendance. If information about the child's previous school attendance is not available or cannot be verified, the department shall require the child to meet the monthly attendance requirement for one (1) semester or until the information is obtained. The department shall use the attendance information provided by a school district to verify attendance for a child. The department shall review with the parent or caretaker relative a child's claim that he or she has a good cause for not attending school.

A school district shall provide information to the department about the attendance of a child who is enrolled in a public school in the district within five (5) working days of the receipt of a written request for that information from the department. The school district shall define how many hours of attendance count as a full day and shall provide that information, upon request, to the department. In reporting attendance, the school district may add partial days' absence together to constitute a full day's absence.

If a school district fails to provide to the department the information about the school attendance of any child within fifteen (15) working days after a written request, the department shall notify the Department of Audit within three (3) working days of the school district's failure to comply with that requirement. The Department of Audit shall begin audit proceedings within five (5) working days of notification by the Department of Human Services to determine the school district's compliance with the requirements of this subsection (4). If the Department of Audit finds that the school district is not in compliance with the requirements of this subsection, the school district shall be penalized as follows: The Department of Audit shall notify the State Department of Education of the school district's noncompliance, and the Department of Education shall reduce the calculation of the school district's average daily attendance (ADA) that is used to determine the allocation of Mississippi Adequate Education Program funds by the number of children for which the district has failed to provide to the Department of Human Services the required information about the school attendance of those children. The reduction in the calculation of the school district's ADA under this paragraph shall be effective for a period of one (1) year.

(e) A child who is required to attend school to meet the requirements under this subsection shall comply except when there is good cause, which shall be demonstrated by any of the following circumstances:

(i) The minor parent is the caretaker of a child less than twelve (12) weeks old; or

(ii) The department determines that child care services are necessary for the minor parent to attend school and there is no child care available; or

(iii) The child is prohibited by the school district from attending school and an expulsion is pending. This exemption no longer applies once the teenager has been expelled; however, a teenager who has been expelled and is making satisfactory progress towards obtaining a High School Equivalency Diploma equivalent shall be eligible for TANF benefits; or

(iv) The child failed to attend school for one or more of the following reasons:

1. Illness, injury or incapacity of the child or the minor parent's child;

2. Court-required appearances or temporary incarceration;

3. Medical or dental appointments for the child or minor parent's child;

4. Death of a close relative;

5. Observance of a religious holiday;

6. Family emergency;

7. Breakdown in transportation;

8. Suspension; or

9. Any other circumstance beyond the control of the child, as defined in regulations of the department.

(f) Upon determination that a child has failed without good cause to attend school as required, the department shall provide written notice to the parent or caretaker relative (whoever is the primary recipient of the TANF benefits) that specifies:

(i) That the family will be sanctioned in the next possible payment month because the child who is required to attend school has failed to meet the attendance requirement of this subsection;

(ii) The beginning date of the sanction, and the child to whom the sanction applies;

(iii) The right of the child's parents or caretaker relative (whoever is the primary recipient of the TANF benefits) to request a fair hearing under this subsection.

The child's parent or caretaker relative (whoever is the primary recipient of the TANF benefits) may request a fair hearing on the department's determination that the child has not been attending school. If the child's parents or caretaker relative does not request a fair hearing under this subsection, or if, after a fair hearing has been held, the hearing officer finds that the child without good cause has failed to meet the monthly attendance requirement, the department shall discontinue or deny TANF benefits to the child thirteen (13) years old, or older, in the next possible payment month. The department shall discontinue or deny twenty-five percent (25%) of the family grant when a child six (6) through twelve (12) years of age without good cause has failed to meet the monthly attendance requirement. Both the child and family sanction may apply when children in both age groups fail to meet the attendance requirement without good cause. A sanction applied under this subsection shall be effective for one (1) month for each month that the child failed to meet the monthly attendance requirement. In the case of a dropout, the sanction shall remain in force until the parent or caretaker relative provides written proof from the school district that the child has reenrolled and met the monthly attendance requirement for one (1) calendar month. Any month in which school is in session for at least ten (10) days during the month may be used to meet the attendance requirement under this subsection. This includes attendance at summer school. The sanction shall be removed the next possible payment month.

(5) All parents or caretaker relatives shall have their dependent children receive vaccinations and booster vaccinations against those diseases specified by the State Health Officer under Section 41-23-37 in accordance with the vaccination and booster vaccination schedule prescribed by the State Health Officer for children of that age, in order for the parents or caretaker relatives to be eligible or remain eligible to receive TANF benefits. Proof of having received such vaccinations and booster vaccinations shall be given by presenting the certificates of vaccination issued by any health care provider licensed to administer vaccinations, and submitted on forms specified by the State Board of Health. If the parents without good cause do not have their dependent children receive the vaccinations and booster vaccinations as required by this subsection and they fail to comply after thirty (30) days' notice, the department shall sanction the family's TANF benefits by twenty-five percent (25%) for the next payment month and each subsequent payment month until the requirements of this subsection are met.

(6) (a) If the parent or caretaker relative applying for TANF assistance is work eligible, as determined by the Department of Human Services, the person shall be required to engage in an allowable work activity once the department determines the parent or caretaker relative is determined work eligible, or once the parent or caretaker relative has received TANF assistance under the program for twenty-four (24) months, whether or not consecutive, whichever is earlier. No TANF benefits shall be given to any person to whom this section applies who fails without good cause to comply with the Employability Development Plan prepared by the department for the person, or who has refused to accept a referral or offer of employment, training or education in which he or she is able to engage, subject to the penalties prescribed in paragraph (e) of this subsection. A person shall be deemed to have refused to accept a referral or offer of employment, training or education if he or she:

(i) Willfully fails to report for an interview with respect to employment when requested to do so by the department; or

(ii) Willfully fails to report to the department the result of a referral to employment; or

(iii) Willfully fails to report for allowable work activities as prescribed in paragraphs (c) and (d) of this subsection.

(b) The Department of Human Services shall operate a statewide work program for TANF recipients to provide work activities and supportive services to enable families to become self-sufficient and improve their competitive position in the workforce in accordance with the requirements of the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (Public Law 104-193), as amended, and the regulations promulgated thereunder, and the Deficit Reduction Act of 2005 (Public Law 109-171), as amended. Within sixty (60) days after the initial application for TANF benefits, the TANF recipient must participate in a job search skills training workshop or a job readiness program, which shall include resume writing, job search skills, employability skills and, if available at no charge, the General Aptitude Test Battery or its equivalent. All adults who are not specifically exempt shall be referred by the department for allowable work activities. An adult may be exempt from the mandatory work activity requirement for the following reasons:

(i) Incapacity;

(ii) Temporary illness or injury, verified by physician's certificate;

(iii) Is in the third trimester of pregnancy, and there are complications verified by the certificate of a physician, nurse practitioner, physician assistant, or any other licensed health care professional practicing under a protocol with a licensed physician;

(iv) Caretaker of a child under twelve (12) months, for not more than twelve (12) months of the sixty-month maximum benefit period;

(v) Caretaker of an ill or incapacitated person, as verified by physician's certificate;

(vi) Age, if over sixty (60) or under eighteen (18) years of age;

(vii) Receiving treatment for substance abuse, if the person is in compliance with the substance abuse treatment plan;

(viii) In a two-parent family, the caretaker of a severely disabled child, as verified by a physician's certificate; or

(ix) History of having been a victim of domestic violence, which has been reported as required by state law and is substantiated by police reports or court records, and being at risk of further domestic violence, shall be exempt for a period as deemed necessary by the department but not to exceed a total of twelve (12) months, which need not be consecutive, in the sixty-month maximum benefit period. For the purposes of this subparagraph (ix), "domestic violence" means that an individual has been subjected to:

1. Physical acts that resulted in, or threatened to result in, physical injury to the individual;

2. Sexual abuse;

3. Sexual activity involving a dependent child;

4. Being forced as the caretaker relative of a dependent child to engage in nonconsensual sexual acts or activities;

5. Threats of, or attempts at, physical or sexual abuse;

6. Mental abuse; or

7. Neglect or deprivation of medical care.

(c) For all families, all adults who are not specifically exempt shall be required to participate in work activities for at least the minimum average number of hours per week specified by federal law or regulation, not fewer than twenty (20) hours per week (thirty-five (35) hours per week for two-parent families) of which are attributable to the following allowable work activities:

(i) Unsubsidized employment;

(ii) Subsidized private employment;

(iii) Subsidized public employment;

(iv) Work experience (including work associated with the refurbishing of publicly assisted housing), if sufficient private employment is not available;

(v) On-the-job training;

(vi) Job search and job readiness assistance consistent with federal TANF regulations;

(vii) Community service programs;

(viii) Vocational educational training (not to exceed twelve (12) months with respect to any individual);

(ix) The provision of child care services to an individual who is participating in a community service program;

(x) Satisfactory attendance at high school or in a course of study leading to a high school equivalency certificate, for heads of household under age twenty (20) who have not completed high school or received such certificate;

(xi) Education directly related to employment, for heads of household under age twenty (20) who have not completed high school or received such equivalency certificate.

(d) The following are allowable work activities which may be attributable to hours in excess of the minimum specified in subsection (6)(c):

(i) Job skills training directly related to employment;

(ii) Education directly related to employment for individuals who have not completed high school or received a high school equivalency certificate;

(iii) Satisfactory attendance at high school or in a course of study leading to a high school equivalency, for individuals who have not completed high school or received such equivalency certificate;

(iv) Job search and job readiness assistance consistent with federal TANF regulations.

(e) If any adult or caretaker relative refuses to participate in allowable work activity as required under this subsection (6), the following full family TANF benefit penalty will apply, subject to due process to include notification, conciliation and a hearing if requested by the recipient:

(i) For the first violation, the department shall terminate the TANF assistance otherwise payable to the family for a two-month period or until the person has complied with the required work activity, whichever is longer;

(ii) For the second violation, the department shall terminate the TANF assistance otherwise payable to the family for a six-month period or until the person has complied with the required work activity, whichever is longer;

(iii) For the third violation, the department shall terminate the TANF assistance otherwise payable to the family for a twelve-month period or until the person has complied with the required work activity, whichever is longer;

(iv) For the fourth violation, the person shall be permanently disqualified.

For a two-parent family, unless prohibited by state or federal law, Medicaid assistance shall be terminated only for the person whose failure to participate in allowable work activity caused the family's TANF assistance to be sanctioned under this subsection (6)(e), unless an individual is pregnant, but shall not be terminated for any other person in the family who is meeting that person's applicable work requirement or who is not required to work. Minor children shall continue to be eligible for Medicaid benefits regardless of the disqualification of their parent or caretaker relative for TANF assistance under this subsection (6), unless prohibited by state or federal law.

(f) Any person enrolled in a two-year or four-year college program who meets the eligibility requirements to receive TANF benefits, and who is meeting the applicable work requirements and all other applicable requirements of the TANF program, shall continue to be eligible for TANF benefits while enrolled in the college program for as long as the person meets the requirements of the TANF program, unless prohibited by federal law.

(g) No adult in a work activity required under this subsection (6) shall be employed or assigned (i) when any other individual is on layoff from the same or any substantially equivalent job within six (6) months before the date of the TANF recipient's employment or assignment; or (ii) if the employer has terminated the employment of any regular employee or otherwise caused an involuntary reduction of its workforce in order to fill the vacancy so created with an adult receiving TANF assistance. The Mississippi Department of Employment Security, established under Section 71-5-101, shall appoint one or more impartial hearing officers to hear and decide claims by employees of violations of this paragraph (g). The hearing officer shall hear all the evidence with respect to any claim made hereunder and such additional evidence as he may require and shall make a determination and the reason therefor. The claimant shall be promptly notified of the decision of the hearing officer and the reason therefor. Within ten (10) days after the decision of the hearing officer has become final, any party aggrieved thereby may secure judicial review thereof by commencing an action, in the circuit court of the county in which the claimant resides, against the department for the review of such decision, in which action any other party to the proceeding before the hearing officer shall be made a defendant. Any such appeal shall be on the record which shall be certified to the court by the department in the manner provided in Section 71-5-531, and the jurisdiction of the court shall be confined to questions of law which shall render its decision as provided in that section.

(7) The Department of Human Services may provide child care for eligible participants who require such care so that they may accept employment or remain employed. The department may also provide child care for those participating in the TANF program when it is determined that they are satisfactorily involved in education, training or other allowable work activities. The department may contract with Head Start agencies to provide child care services to TANF recipients. The department may also arrange for child care by use of contract or vouchers, provide vouchers in advance to a caretaker relative, reimburse a child care provider, or use any other arrangement deemed appropriate by the department, and may establish different reimbursement rates for child care services depending on the category of the facility or home. Any center-based or group home child care facility under this subsection shall be licensed by the State Department of Health pursuant to law. When child care is being provided in the child's own home, in the home of a relative of the child, or in any other unlicensed setting, the provision of such child care may be monitored on a random basis by the Department of Human Services or the State Department of Health. Transitional child care assistance may be continued if it is necessary for parents to maintain employment once support has ended, unless prohibited under state or federal law. Transitional child care assistance may be provided for up to twenty-four (24) months after the last month during which the family was eligible for TANF assistance, if federal funds are available for such child care assistance.

(8) The Department of Human Services may provide transportation or provide reasonable reimbursement for transportation expenses that are necessary for individuals to be able to participate in allowable work activity under the TANF program.

(9) Medicaid assistance shall be provided to a family of TANF program participants for up to twenty-four (24) consecutive calendar months following the month in which the participating family would be ineligible for TANF benefits because of increased income, expiration of earned income disregards, or increased hours of employment of the caretaker relative; however, Medicaid assistance for more than twelve (12) months may be provided only if a federal waiver is obtained to provide such assistance for more than twelve (12) months and federal and state funds are available to provide such assistance.

(10) The department shall require applicants for and recipients of public assistance from the department to sign a personal responsibility contract that will require the applicant or recipient to acknowledge his or her responsibilities to the state.

(11) The department shall enter into an agreement with the State Personnel Board and other state agencies that will allow those TANF participants who qualify for vacant jobs within state agencies to be placed in state jobs. State agencies participating in the TANF work program shall receive any and all benefits received by employers in the private sector for hiring TANF recipients. This subsection (11) shall be effective only if the state obtains any necessary federal waiver or approval and if federal funds are available therefor.

(12) Any unspent TANF funds remaining from the prior fiscal year may be expended for any TANF allowable activities.

(13) The Mississippi Department of Human Services shall provide TANF applicants information and referral to programs that provide information about birth control, prenatal health care, abstinence education, marriage education, family preservation and fatherhood.

(14) No new TANF program requirement or restriction affecting a person's eligibility for TANF assistance, or allowable work activity, which is not mandated by federal law or regulation may be implemented by the Department of Human Services after July 1, 2004, unless such is specifically authorized by an amendment to this section by the Legislature.



§ 43-17-6 - Written screening questionnaire for certain adult applicants for TANF benefits; purpose; drug test; substance use disorder treatment plan; termination of cash assistance

(1) As used in this section:

(a) "Adult" means a person who is eighteen (18) years of age or older.

(b) "Department" means the Department of Human Services.

(c) "Drug" means a controlled substance, as defined in Section 41-29-105, for which a person does not have a valid prescription.

(d) "Drug test" means a chemical test administered for the purpose of determining the presence or absence of a drug or metabolites in a person's body fluids.

(2) Adult applicants for Temporary Assistance for Needy Families (TANF) benefits in the assistance unit who otherwise qualify for cash assistance under the TANF program shall be required to complete a written screening questionnaire designed to determine the likelihood of the person having a substance use disorder.

(3) If the results of the written screening questionnaire indicate a reasonable likelihood that an adult recipient may have a substance use disorder involving the misuse of a drug, the department shall require the person to submit to a drug test at the department's expense in order to continue to receive cash assistance under the TANF program.

(4) If an adult recipient refuses to take the required drug test, the department shall terminate cash assistance for the person and the person may not reapply for cash assistance for:

(a) Ninety (90) days after a first refusal to take a drug test within one (1) year; or

(b) One (1) year after a second refusal to take a drug test within one (1) year.

(5) A drug test shall be administered with due regard to the privacy and dignity of the person being tested.

(6) Before taking a drug test, an adult recipient may advise the person administering the test regarding any prescription or over-the-counter medication that the person is taking.

(7) The result of a drug test is a private record and disclosure to a third party is prohibited.

(8) If an adult recipient tests negative for the unlawful use of a drug after taking a drug test, the person remains eligible for cash assistance, subject to the other TANF eligibility requirements.

(9) If an adult recipient tests positive for the unlawful use of a drug after taking a drug test, the person:

(a) Shall be given a list of approved substance use disorder treatment providers that are available in the area in which the person resides; and

(b) May continue to receive benefits if the person enters into and follows the requirements of a substance use disorder treatment plan, including:

(i) Receiving treatment from an approved substance use disorder treatment provider for at least sixty (60) days;

(ii) Testing negative for the unlawful use of a drug:

1. In each later drug test required by department rule during treatment; and

2. In an additional drug test given at the conclusion of treatment; and

(iii) Meeting the other TANF requirements for receiving cash assistance.

(10) If an adult recipient declines to enter into a substance use disorder treatment plan, or if the recipient enters into but fails to meet a requirement of a substance use disorder treatment plan, including if the person refuses to take a drug test required by a substance use disorder treatment plan or tests positive for the unlawful use of a drug in a drug test required by a substance use disorder treatment plan, the department shall terminate cash assistance for the person and the person may not reapply for cash assistance for:

(a) Ninety (90) days after the day on which the department determines that the person is no longer eligible for cash assistance; or

(b) One (1) year after the day on which the department determines that the person is no longer eligible for cash assistance, if the department has previously determined on at least one (1) other occasion in the past year that the person is no longer eligible for cash assistance.



§ 43-17-7 - Duties of State Department of Human Services

(1) The State Department shall:

(a) Supervise the administration of the Temporary Assistance to Needy Families (TANF) program under this chapter by the county departments;

(b) Make such rules and regulations and take such action as may be necessary or desirable for carrying out the provisions of this chapter. All rules and regulations made by the state department shall be binding on the counties and shall be complied with by the respective county departments;

(c) Prescribe the form of, and print and supply to the county departments such forms as it may deem necessary and advisable;

(d) Cooperate with the federal government in matters of mutual concern pertaining to the TANF program;

(e) Make such reports in such form and containing such information as the federal government may from time to time require, and comply with such provisions as the federal government may from time to time find necessary to assure the correctness and verification of such reports;

(f) Publish an annual report and such interim reports as may be necessary;

(g) Establish rules and regulations restricting the use or disclosure of information, records, papers, files and communications concerning applicants and recipients to purposes directly connected with the administration of the TANF program, in compliance with federal law;

(h) When the state agency has reason to believe that the home in which a relative and child receiving TANF assistance reside is unsuitable for the child because of the neglect, abuse or exploitation of such child, the state department shall bring such condition to the attention of the appropriate court or law enforcement agencies, and provide such data with respect to the situation as the department may have;

(i) As required by federal law, to provide for the development and implementation of a program under which the department will undertake, in the case of a child born out of wedlock who is receiving TANF assistance authorized herein, to establish the paternity of such child and secure support for him; and, in the case of any child receiving TANF assistance from the department who has been deserted or abandoned by his parent, to secure support for such child from such parent (or from any other person legally liable for such support), utilizing any reciprocal arrangements adopted with other states to obtain or enforce court orders for support;

(j) Provide for entering into cooperative arrangements with appropriate courts and law enforcement officials to assist the department in administering the program referred to in paragraph (i), including the entering into of financial arrangements with such courts and officials in order to assure optimum results under such program, and with respect to any other matters of common concern to such courts or officials in the department.

(2) The Department of Human Services shall include the following agencies currently providing services to TANF and food stamp recipients in any planning activities with respect thereto, and those agencies shall cooperate with the department and provide information as necessary in order to ensure the full utilization of all economic assistance programs: the State Department of Mental Health, the State Department of Rehabilitation Services, the Mississippi Department of Corrections, the Mississippi Department of Transportation, the State Department of Public Safety, the Division of Medicaid, the State Department of Health and the State Department of Education.



§ 43-17-9 - Duties of county departments

The county departments shall:

(a) Administer the provisions of this chapter relating to the TANF program in the respective counties subject to the rules and regulations prescribed by the state department pursuant to the provisions of this chapter;

(b) Report to the state department at such times and in such manner and form as the state department may from time to time direct.



§ 43-17-11 - Application for assistance

Application for TANF assistance under this chapter shall be made to the county department of the county in which the dependent child resides. The application shall be in writing or reduced to writing in the manner and upon the form prescribed by the state department. Such application shall be made by the person with whom the child is living and shall contain information as to the age and residence of the child and such other information as may be required by the rules and regulations of the state department. One (1) application may be made for several children of the same family if they reside with the same person.



§ 43-17-13 - Investigation of applications

Whenever a county department receives a notification of the dependency of a child or an application for TANF assistance, an investigation and record shall promptly be made of the circumstances in order to ascertain the dependency of the child and the facts supporting the application and in order to obtain such other information as may be required by the rules of the state department.

The investigation may include a visit to the home of the child and/or the person with whom the child will live during the time TANF assistance is granted.



§ 43-17-15 - Granting of assistance

Upon the completion of such investigation the county department shall decide whether the child is eligible for TANF assistance under the provisions of this chapter, and determine in accordance with the rules and regulations of the state department the amount of such assistance and the date on which such assistance shall begin. The county department shall notify the applicant of its decision.



§ 43-17-17 - Appeal to the State Department of Human Services

If an application is not acted upon by the county department within a reasonable time, not to exceed thirty (30) days, after the filing of the application, or is denied in whole or in part, or if any award of TANF assistance is modified or cancelled under any provision of this chapter, the applicant or recipient may appeal to the state department in the manner and form prescribed by the state department. The state department shall, upon receipt of such an appeal, give the applicant or recipient reasonable notice and opportunity for a fair hearing. The state department may also, upon its own motion, review any decision of a county department, and may consider any application upon which a decision has not been made by the county department within a reasonable time. The state department may make such additional investigation as it may deem necessary, and shall make such decision as to the granting of TANF assistance and the amount of assistance to be granted as in its opinion is justified and in conformity with the provisions of this chapter. Applicants or recipients affected by such decisions of the state department shall, upon request, be given reasonable notice and opportunity for a fair hearing by the state department.

All decisions of the state department shall be final and shall be binding upon the county involved and shall be complied with by the county department.



§ 43-17-19 - Periodic reconsideration and changes in amount of assistance

All TANF assistance grants made under this chapter shall be reconsidered by the county department as frequently as may be required by the rules of the state department. After such further investigation as the county department may deem necessary or the state department may require, the amount of TANF assistance may be changed or TANF assistance may be entirely withdrawn if the state or county department finds that the child's circumstances have altered sufficiently to warrant such action.



§ 43-17-21 - Removal to another county

Any child qualified for and receiving TANF assistance pursuant to the provisions of this chapter in any county in this state who moves or is taken to another county in this state shall be entitled to receive TANF assistance in the county to which he has moved or is taken and the county department of the county from which he has moved shall transfer all necessary records relating to the child to the county department of the county to which he has moved.



§ 43-17-23 - Receipt and disposition of federal and other funds and manner of disbursing same

Federal and other funds shall be received, disposed of and disbursed in the same manner as is provided for the handling of funds as is provided in Sections 43-9-33 through 43-9-37.



§ 43-17-25 - Fraudulent acts; penalties

Whoever obtains, or attempts to obtain, or aids or abets any child to obtain by means of a willfully false statement or representation, or by impersonation or other fraudulent device:

(1) TANF assistance to which the child is not entitled; or

(2) TANF assistance greater than that to which he is justly entitled, shall be subject to the criminal penalties prescribed in Section 97-19-71; or shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not more than Twenty-five Hundred Dollars ($ 2500.00) or be imprisoned for not more than twelve (12) months, or both, in the discretion of the court.



§ 43-17-33 - Entrepreneurial development; funding

The Department of Human Services shall seek federal funds for entrepreneurial development so that recipients of Temporary Assistance for Needy Families (TANF) benefits can create jobs and provide incentives for TANF recipients in their efforts to attain self-sufficiency and independence. The TANF Implementation Council shall identify opportunities for entrepreneurial development for TANF recipients. In carrying out this program, the department shall work in conjunction with public, community and private sector entities including businesses, banks, and other institutions to develop strategies that provide training, technical assistance, planning, and research to TANF recipients in their efforts to own their own businesses. The TANF recipient must be enrolled in an allowable work activity to be considered for eligibility for the funds under this section.



§ 43-17-35 - Establishment of task force on out-of-wedlock pregnancies

(1) In the enactment of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (Public Law 104-193), the United States Congress made the following findings relating to out-of-wedlock pregnancies:

(a) The increase of out-of-wedlock pregnancies and births is well documented.

(b) An effective strategy to combat teenage pregnancy must address the issue of male responsibility, including statutory rape culpability and prevention. The increase of teenage pregnancies among the youngest girls is particularly severe and is linked to predatory sexual practices by men who are significantly older.

(c) The negative consequences of an out-of-wedlock birth on the mother, the child, the family and society are well documented.

(d) Currently thirty-five percent (35%) of children in single-parent homes are born out of wedlock, nearly the same percentage as that of children in single-parent homes whose parents are divorced. While many parents find themselves, through divorce or tragic circumstances beyond their control, facing the difficult task of raising children alone, nevertheless, the negative consequences of raising children in single-parent homes are well documented.

(e) Therefore, in light of this demonstration of the crisis in our nation, it is the sense of the Congress that prevention of out-of-wedlock births are very important government interests and the policy contained in this legislation is intended to address the crisis.

(2) The Department of Human Services shall establish a task force in compliance with Public Law 104-193, consisting of public and private organizations and individuals to review the incidence and circumstances of out-of-wedlock pregnancies in Mississippi. Based on these findings, goals will be established by the task force and a specific program will be recommended to prevent and reduce the incidence of out-of-wedlock pregnancies in Mississippi, as well as the efficiency and cost effectiveness of the program, with special emphasis on teenage pregnancies. The task force will establish numerical goals for reducing the illegitimacy ratio of the state as defined by federal law through calendar year 2005. The task force shall publish its findings and recommendations with any proposed legislation in a report to the Governor and the Legislature to be made on or before January 1, 1998.

(3) The task force established under subsection (2) of this section shall continue in existence and shall study the effect that raising the statutory age of sexual consent to age sixteen (16) has on preventing and reducing the incidence of teenage out-of-wedlock pregnancies in Mississippi from July 1, 1998, to October 1, 2001. The task force shall consider whether raising the age of sexual consent to an age above age sixteen (16) would be more effective in preventing and reducing the incidence of teenage out-of-wedlock pregnancies in Mississippi. The task force shall publish its findings and recommendations, together with any proposed legislation, in a report to the Governor and the Legislature on or before January 1, 2002.






Chapter 18 - INTERSTATE COMPACT ON THE PLACEMENT OF CHILDREN

§ 43-18-1 - Execution of compact

The Governor, on behalf of this state, is hereby authorized to execute a compact in substantially the following form with all other jurisdictions legally joining therein; and the legislature hereby signifies in advance its approval and ratification of such compact, which compact is as follows:

INTERSTATE COMPACT ON THE PLACEMENT OF CHILDREN

ARTICLE I.

It is the purpose and policy of the party states to cooperate with each other in the interstate placement of children to the end that:

(a) Each child requiring placement shall receive the maximum opportunity to be placed in a suitable environment and with persons or institutions having appropriate qualifications and facilities to provide a necessary and desirable degree and type of care.

(b) The appropriate authorities in a state where a child is to be placed may have full opportunity to ascertain the circumstances of the proposed placement, thereby promoting full compliance with applicable requirements for the protection of the child.

(c) The proper authorities of the state from which the placement is made may obtain the most complete information on the basis on which to evaluate a projected placement before it is made.

(d) Appropriate jurisdictional arrangements for the care of children will be promoted.

ARTICLE II.

As used in this compact:

(a) "Child" means a person who, by reason of minority, is legally subject to parental, guardianship or similar control.

(b) "Sending agency" means a party state, officer or employee thereof; a subdivision of a party state, or officer or employee thereof; a court of a party state; a person, corporation, association, charitable agency or other entity which sends, brings or causes to be sent or brought any child to another party state.

(c) "Receiving state" means the state to which a child is sent, brought, or caused to be sent or brought, whether by public authorities or private persons or agencies and whether for placement with state or local public authorities or for placement with private agencies or persons.

(d) "Placement" means the arrangement for the care of a child in a family free or boarding home or in a child-caring agency or institution but does not include any institution caring for the mentally ill or mentally defective or any institution primarily educational in character, and any hospital or other medical facility.

ARTICLE III.

(a) No sending agency shall send, bring or cause to be sent or brought into any other party state any child for placement in foster care or as a preliminary to a possible adoption unless the sending agency shall comply with each and every requirement set forth in this article and with the applicable laws of the receiving state governing the placement of children therein.

(b) Prior to sending, bringing or causing any child to be sent or brought into a receiving state for placement in foster care or as a preliminary to a possible adoption, the sending agency shall furnish the appropriate public authorities in the receiving state written notice of the intention to send, bring or place the child in the receiving state. The notice shall contain:

(1) The name, date and place of birth of the child.

(2) The identity and address or addresses of the parents or legal guardian.

(3) The name and address of the person, agency or institution to or with which the sending agency proposes to send, bring or place the child.

(4) A full statement of the reasons for such proposed action and evidence of the authority pursuant to which the placement is proposed to be made.

(c) Any public officer or agency in a receiving state which is in receipt of a notice pursuant to paragraph (b) of this article may request of the sending agency, or any other appropriate officer or agency of or in the sending agency's state, and shall be entitled to receive therefrom, such supporting or additional information as it may deem necessary under the circumstances to carry out the purpose and policy of this compact.

(d) The child shall not be sent, brought or caused to be sent or brought into the receiving state until the appropriate public authorities in the receiving state shall notify the sending agency, in writing, to the effect that the proposed placement does not appear to be contrary to the interests of the child.

ARTICLE IV.

The sending, bringing or causing to be sent or brought into any receiving state of a child in violation of the terms of this compact shall constitute a violation of the laws respecting the placement of children of both in which the sending agency is located or from which it sends or brings the child and of the receiving state. Such violation may be punished or subjected to penalty in either jurisdiction in accordance with its laws. In addition to liability for any such punishment or penalty, any such violation shall constitute full and sufficient grounds for the suspension or revocation of any license, permit or other legal authorization held by the sending agency which empowers or allows it to place or care for children.

ARTICLE V.

(a) The sending agency shall retain jurisdiction over the child sufficient to determine all matters in relation to the custody, supervision, care, treatment and disposition of the child which it would have had if the child had remained in the sending agency's state, until the child is adopted, reaches majority, becomes self-supporting or is discharged with the concurrence of the appropriate authority in the receiving state. Such jurisdiction shall also include the power to effect or cause the return of the child or its transfer to another location and custody pursuant to law. The sending agency shall continue to have financial responsibility for support and maintenance of the child during the period of the placement. Nothing contained herein shall defeat a claim of jurisdiction by a receiving state sufficient to deal with an act of delinquency or crime committed therein.

(b) When the sending agency is a public agency, it may enter into an agreement with an authorized public or private agency in the receiving state providing for the performance of one or more services in respect of such case by the latter as agent for the sending agency.

(c) Nothing in this compact shall be construed to prevent a private charitable agency authorized to place children in the receiving state from performing services or acting as agent in that state for a private charitable agency of the sending state; nor to prevent the agency in the receiving state from discharging financial responsibility for the support and maintenance of a child who has been placed on behalf of the sending agency without relieving the responsibility set forth in paragraph (a) hereof.

ARTICLE VI.

A child adjudicated delinquent may be placed in an institution in another party jurisdiction pursuant to this compact but no such placement shall be made unless the child is given a court hearing on notice to the parent or guardian with opportunity to be heard, prior to his being sent to such other party jurisdiction for institutional care and the court finds that:

(1) Equivalent facilities for the child are not available in the sending agency's jurisdiction; and

(2) Institutional care in the other jurisdiction is in the best interest of the child and will not produce undue hardship.

ARTICLE VII.

The executive head of each jurisdiction party to this compact shall designate an officer who shall be general coordinator of activities under this compact in his jurisdiction and who, acting jointly with like officers of other party jurisdictions, shall have power to promulgate rules and regulations to carry out more effectively the terms and provisions of this compact.

ARTICLE VIII.

This compact shall not apply to:

(a) The sending or bringing of a child into a receiving state by his parent, stepparent, grandparent, adult brother or sister, adult uncle or aunt, or his guardian and leaving the child with any such relative or nonagency guardian in the receiving state.

(b) Any placement, sending or bringing of a child into a receiving state pursuant to any other interstate compact to which both the state from which the child is sent or brought and the receiving state are party, or to any other agreement between said states which has the force of law.

ARTICLE IX.

This compact shall be open to joinder by any state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and, with the consent of Congress, the government of Canada or any province thereof. It shall become effective with respect to any such jurisdiction when such jurisdiction has enacted the same into law. Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other party jurisdiction. Withdrawal of a party state shall not affect the rights, duties and obligations under this compact of any sending agency therein with respect to a placement made prior to the effective date of withdrawal.

ARTICLE X.

The provisions of this compact shall be liberally construed to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.



§ 43-18-3 - "Appropriate public authorities" defined; powers of county departments of public welfare

The "appropriate public authorities" as used in Article III of the Interstate Compact on the Placement of Children shall, with reference to this state, mean the state department of public welfare. Any county department of public welfare, likewise, when directed by the commissioner of the state department of public welfare shall be authorized to receive and act with reference to notices required by said Article III.



§ 43-18-5 - "Appropriate authority in the receiving state" defined

As used in paragraph (a) of Article V of the Interstate Compact on the Placement of Children, the phrase "appropriate authority in the receiving state" with reference to this state shall mean the state department of public welfare or, with the approval of the commissioner of the state department of public welfare, any county department of public welfare.



§ 43-18-7 - "Executive head" defined; appointment of compact administrator

As used in Article VII of the Interstate Compact on the Placement of Children, the term "executive head" means the governor of the State of Mississippi. The Governor of the State of Mississippi is hereby authorized to appoint a compact administrator in accordance with the terms of said Article VII.



§ 43-18-9 - Financial responsibility for placed children

Financial responsibility for any child placed pursuant to the provisions of the Interstate Compact on the Placement of Children shall be determined in accordance with the provisions of Article V thereof in the first instance. However, in the event of partial or complete default of performance thereunder, the provisions of any other state laws fixing responsibility for the support of children also may be invoked.



§ 43-18-11 - Agreements for performance of services

The officers and agencies of this state and its subdivisions having authority to place children are hereby empowered to enter into agreements with appropriate officers or agencies of or in other party states pursuant to paragraph (b) of Article V of the Interstate Compact on the Placement of Children. Any such agreement which contains a financial commitment or imposes a financial obligation on this state, or subdivision or agency thereof, shall not be binding unless it has the approval in writing of the state department or agency with funds for that purpose or with the approval of the county department or agency with funds for that purpose.



§ 43-18-13 - Compliance with requirements for visitation, inspection or supervision of children, homes and the like in another party state

Any requirements for visitation, inspection or supervision of children, homes, institutions or other agencies in another party state which may apply under any statutes or court decisions of this state shall be deemed to be met if performed pursuant to an agreement entered into by appropriate officers or agencies of this state or a subdivision thereof as contemplated by paragraph (b) of Article V of the Interstate Compact on the Placement of Children.



§ 43-18-15 - Statutory provisions restricting out-of-state placement of children not applicable to placements under compact

The provisions of state laws restricting out-of-state placement of children shall not apply to placements made pursuant to the Interstate Compact on the Placement of Children.



§ 43-18-17 - Placement by courts of delinquent children

Any court having jurisdiction to place delinquent children may place such a child in an institution of or in another state pursuant to Article VI of the Interstate Compact on the Placement of Children and shall retain jurisdiction as provided in Article V thereof.






Chapter 19 - SUPPORT OF NATURAL CHILDREN

IN GENERAL [REPEALED]



CHILD SUPPORT UNIT

§ 43-19-31 - Child support unit authorized; purposes

The Department of Human Services is hereby authorized and empowered to establish a single and separate Child Support Unit for the following purposes:

(a) To develop and implement a nonsupport and paternity program and institute proceedings in the name of the Department of Human Services or in the name of the recipient in any court of competent jurisdiction in any county where the mother of the child resides or is found, in the county where the father resides or is found, or in the county where the child resides or is found;

(b) To secure and collect support by any method authorized under state law and establish paternity for any child or children receiving aid from the department any form of public assistance, including, but not limited to, medical assistance, foster care, food stamps, TANF, or any other program under the federal Social Security Act, from a parent or any other person legally liable for such support who has either failed or refused to provide support, deserted, neglected or abandoned the child or children, including cooperating with other states in establishing paternity, locating absent parents and securing compliance with court orders for support of Temporary Assistance for Needy Families (TANF) children; the department may petition the court for the inclusion of health insurance as part of any child support order on behalf of any child receiving aid from the department unless good cause for noncooperation, as defined by the Social Security Act or the Mississippi Department of Human Services, is established. Unless notified to the contrary, whenever a child or children for whom child support services have been provided ceases to receive public assistance, the department will continue to provide services and establish paternity, secure and collect such support payments from a parent or any other person legally liable for such support in accordance with the standards prescribed pursuant to the federal Social Security Act;

(c) To accept applications for child support enforcement services to establish paternity, secure and collect support from any proper party or person as defined by Title IV-D of the federal Social Security Act notwithstanding the fact that the child or children do not currently receive or have never received public assistance. The department shall have the authority to secure and collect support by any method authorized under state law and establish paternity for any child or children on behalf of a recipient of child support services, including individuals who do not currently receive or have never received public assistance from a parent or any other person legally liable for such support who has either failed or refused to provide support, deserted, neglected or abandoned the child or children, including cooperating with other states in establishing paternity, locating absent parents and securing compliance with court orders for support; the department may petition the court for the inclusion of health insurance as part of any child support order on behalf of such recipients of child support services. The proceeds of any collections resulting from such application shall be distributed in accordance with the standards prescribed in the federal Social Security Act;

(d) The department shall seek to recover from the individual who owes a support obligation to any individual who is a recipient of Title IV-D services as set forth in paragraph (b) or (c) on whose behalf the department is providing services, upon judicial proceedings conducted thereon after advance notice to such obligor, reasonable attorney's fees and court costs, in excess of any administrative fees collected and in excess of amounts of current support owed by the obligor, which the department incurs in recovering and collecting the support obligation, such costs and fees as the department recovers to be deposited in the Special Fund of the Mississippi Department of Human Services which is hereby established for the pursuit and collection of child support;

(e) To initiate contempt of court proceedings or any other remedial proceedings necessary to enforce (i) any order or decree of court relating to child support, and (ii) any order or decree of court relating to the maintenance and/or alimony of a parent where support collection services on his or her child's behalf are being provided by the department;

(f) To secure and collect by any method authorized under state law any maintenance and/or alimony on behalf of a parent whose child or children's support is being collected by the department. The department shall collect only such maintenance and/or alimony as is ordered or decreed by the court, and only in the event that the minor child and parent to whom such maintenance and/or alimony has been ordered are living in the same household;

(g) To obtain restitution of monies expended for public assistance from a parent or any other person legally liable for the support of any child or children receiving aid from the department; said action for restitution shall arise from the payment of public assistance for the dependent child or children and shall be for the amount of the public assistance paid. Said action for restitution shall not arise against the parent or other person legally responsible who receives public assistance for the benefit of any dependent child or children. When a court order of support has been issued, the amount recoverable shall be limited to the amount of the court order;

(h) Setting off against a debtor's income tax refund or rebate any debt which is in the form of a liquidated sum due and owing for the care, support or maintenance of a child;

(i) To have full responsibility in the aforementioned cases for initiating actions under the Uniform Interstate Family Support Act and for responding to the actions of other jurisdictions under said law when Mississippi is the responding state; however, this shall not impair private litigants' rights to proceed under any applicable interstate enforcement mechanisms;

(j) To enter into contracts for the purpose of performing any test which the department may, from time to time, require;

(k) To maintain a Central Receipting and Disbursement Unit to which all payments required by withholding orders and orders for support in all actions to which the Department of Human Services is a party shall be forwarded, and from which child support payments ordered by the court in actions to which the Department of Human Services is a party shall be disbursed to the custodial parent or other such party as may be designated by the court order. The Central Receipting and Disbursement Unit shall be operated by the Department of Human Services or any financial institution having operations and qualified to do business in Mississippi, whose deposits are insured by the Federal Deposit Insurance Corporation. The department shall conduct cost-benefit analyses to determine and utilize the more cost efficient manner of operating the unit;

(l) To maintain a Mississippi Department of Human Services Case Registry containing records with respect to:

(i) Each case in which services are being provided by the department under this section; and

(ii) Each support order established or modified in Mississippi on or after October 1, 1998; and

(iii) The Administrative Office of Courts, as established by Section 9-21-1, Mississippi Code of 1972, in consultation with the Mississippi Department of Human Services, shall devise, promulgate and require the use of a Uniform Child Support Order Tracking System.

1. Information collected from case filing forms shall be furnished to the Mississippi Department of Human Services, Division of Child Support Enforcement, in order that compliance with court-ordered obligations of support may be tracked with specificity throughout the duration of said obligations and any subsequent proceedings.

2. Such tracking system shall include: 1. the names, residential and mailing addresses, telephone numbers, Social Security numbers, driver's license numbers and dates of birth of each child and parent named in or subject to the court order; 2. the court cause number of the action; 3. name, address and telephone number of employer; 4. any restraining or protective order indicating domestic violence; and 5. any other information which may be used for the purpose of identifying any person named in or subject to the order or for the purposes of establishing, enforcing or modifying a child support order;

(m) To take administrative actions relating to genetic testing, determine paternity, establish child support orders, modification of child support orders, income withholding, liens and subpoenas without the necessity of obtaining an order from any judicial or other administrative tribunal with respect to cases initiated or enforced by the department pursuant to Title IV-D of the Social Security Act;

(n) To have the authority to use high-volume automated administrative enforcement in interstate cases to the same extent as used for intrastate cases, in response to a request made by another state to enforce support orders; and

(o) To provide any child support enforcement or other service as may be required by the United States of America, Department of Health and Human Services, Family Support Administration, Office of Child Support Enforcement or their successor pursuant to federal law or regulation.



§ 43-19-33 - Force and effect of written stipulated agreement to support and written admission of paternity containing agreement of support

(1) In lieu of legal proceedings instituted to obtain support for a dependent child from the responsible parent, a written stipulated agreement to support said child by periodic payments executed by the responsible parent when acknowledged before a clerk of the court having jurisdiction over such matters or a notary public and filed with and approved by the judge of said court shall have the same force and effect, retroactively and prospectively, in accordance with the terms of said agreement as an order of support entered by the court, and shall be enforceable and subject to modification in the same manner as is provided by law for orders of the court in such cases.

(2) In lieu of legal proceedings instituted to establish paternity, a written admission of paternity containing a stipulated agreement of support executed by the putative father of the dependent child, when accompanied by a written affirmation of paternity executed and sworn to by the mother of the dependent child, when acknowledged by the putative father before a clerk of the court having jurisdiction over such matters or a notary public and filed with and approved by the judge of said court, shall have the same force and effect, retroactively and prospectively, in accordance with the terms of said agreement, as an order of filiation and support entered by the court, and shall be enforceable and subject to modification in the same manner as is provided by law for orders of the court in such cases.

(3) At any time after filing with the court having continuing jurisdiction of such matters of an acknowledgment of paternity in which a provision of support has not been entered, upon notice the defendant shall be required to appear in court at any time and place named therein, to show cause, if any he can, why the court should not enter an order for the support of the child by periodic payments. The order may include provisions for reimbursement for medical expenses incident to the pregnancy and the birth of the child, accrued maintenance and reasonable expenses of the action under this subsection on the acknowledgment of paternity previously filed with said court. Notice by the department to the defendant shall be given by certified mail, restricted delivery, return receipt requested at his last known mailing address and without the requirement of a summons being issued, and shall be deemed complete as of the date of delivery as evidenced by the return receipt. The required notice may also be delivered by personal service in accordance with Rule 4 of the Mississippi Rules of Civil Procedure insofar as service of an administrative order or notice is concerned. Provided, that in the case of a child who, upon reaching the age of twenty-one (21) years, is mentally or physically incapable of self-support, the putative father shall not be relieved of the duty of support unless said child is a long-term patient in a facility owned or operated by the State of Mississippi. The prior judgment as to paternity shall be res judicata as to that issue and shall not be reconsidered by the court.

(4) Such agreements of support, acknowledgments and affirmations of paternity and support shall be sworn to and shall be binding on the person executing the same whether he be an adult or a minor and may include provisions for the reimbursement of medical expenses incident to the pregnancy and birth of the child, accrued maintenance and reasonable expenses of any action previously filed before the court.

(5) In lieu of legal proceedings instituted to enforce an order for support, a written stipulated agreement for the provision of periodic payments towards an arrearage executed by the defendant when acknowledged before a clerk of the court having jurisdiction over such matters or a notary public and filed with and approved by the judge of said court shall have the same force and effect, retroactively and prospectively, in accordance with the terms of said agreement as a judgment for overdue support entered by the court, and shall be enforceable and subject to modification in the same manner as is provided by law for orders of the court in such cases.

(6) All agreements entered into under the provisions as set forth hereinabove shall be filed by the clerk of the court having jurisdiction over such matters in the county in which they are entered and filing fees shall be taxed to the responsible parent.



§ 43-19-34 - Stipulated agreement for modification of support order; Child Support Unit authorized to send motion and notice of intent to modify; reviews for possible modification to be conducted on 3-year cycle; only upward adjustments to be ordered retroactively; noncustodial parent's arrearage not to bar review or downward modification

(1) In lieu of legal proceedings instituted to obtain a modification for an order for support, a written stipulated agreement for modification executed by the responsible parent when acknowledged before a clerk of the court having jurisdiction over those matters or a notary public and filed with and approved by the judge of that court shall have the same force and effect, retroactively and prospectively, in accordance with the terms of the agreement as an order for modification of support entered by the court, and shall be enforceable and subject to later modification in the same manner as is provided by law for orders of the court in those cases.

(2) With respect to a child support order in cases initiated or enforced by the Department of Human Services under Title IV-D of the Social Security Act, in which the department has determined that a modification is appropriate, the department shall send a motion and notice of intent to modify the order, together with the proposed modification of the order under this section to the last known mailing address of the defendant. The notice shall specify the date and time certain of the hearing and shall be sent by certified mail, restricted delivery, return receipt requested; notice shall be deemed complete as of the date of delivery as evidenced by the return receipt. The required notice may also be delivered by personal service in accordance with Rule 4 of the Mississippi Rules of Civil Procedure insofar as it may be applied to service of an administrative order or notice. The defendant may accept the proposed modification by signing and returning it to the department before the date of hearing for presentation to the court for approval. If the defendant does not sign and return the proposed modification, the court shall on the date and time previously set for hearing review the proposal and make a determination as to whether it should be approved, in whole or in part.

(3) Every three (3) years, the Department of Human Services shall notify both parents of their right to request a review, and upon the request of either parent, or if there is an assignment under Section 43-19-35, the department, after a review and determination of appropriateness, or either parent may seek an adjustment to a support order being enforced under Section 43-19-31 in accordance with the guidelines established under Section 43-19-101, if the amount of the child support award under the order differs from the amount that would be awarded in accordance with the guidelines, taking into account the best interests of the child involved. If a recipient of Title IV-D services receives TANF, the Department of Human Services shall conduct a review every three (3) years and, after a determination of appropriateness, shall seek an adjustment to a support order according to the guidelines under Section 43-19-101. No proof of a material change in circumstances is necessary in the three-year review for adjustment under this subsection (3). A preexisting arrearage in support payments shall not serve as a bar to the department's review and adjustment procedure. Proof of a material change in circumstances is necessary for modification outside the three-year cycle.

(4) Any order for the support of minor children, whether entered through the judicial system or through an expedited process, shall not be subject to a downward retroactive modification. An upward retroactive modification may be ordered back to the date of the event justifying the upward modification.

(5) If a downward modification is determined to be warranted under the guidelines contained in subsection (3), the noncustodial parent's arrearage, if any, shall not be a basis for contesting the downward modification in any later legal proceedings.



§ 43-19-35 - Acceptance of public assistance for child as assignment to department of recipient's rights against nonsupporting parent; status of attorney initiating proceedings

(1) By currently or previously accepting public assistance or making application for child support services for and on behalf of a child or children, the recipient shall be deemed to have made an assignment to the State Department of Human Services of any and all rights and interests in any cause of action, past, present or future, that said recipient or the children may have against any parent failing to provide for the support and maintenance of said minor child or children; said department shall be subrogated to any and all rights, title and interest the recipient or the children may have against any and all property belonging to the absent or nonsupporting parent in the enforcement of any claim for child or spousal support, whether liquidated through court order or not. The recipient of Title IV-D services shall also be deemed, without the necessity of signing any document, to have appointed the State Department of Human Services to act in his or her, as well as the children's, name, place, and stead to perform the specific act of instituting suit to establish paternity or secure support, collecting any and all amounts due and owing for child or spousal support or any other service as required or permitted under Title IV-D of the federal Social Security Act, and endorsing any and all drafts, checks, money orders or other negotiable instruments representing child or spousal support payments which are received on behalf of the recipient or the children, and retaining any portion thereof permitted under federal and state statutes as reimbursement for public assistance monies previously paid to the recipient or children.

(2) Court orders of support for any child or children receiving services through Title IV-D of the federal Social Security Act shall be amended, by operation of law, and without the necessity of a motion by the Child Support Unit and a hearing thereon to provide that the payment of support shall be directed by the absent parent to the Mississippi Department of Human Services Central Receipting and Disbursement Unit as provided in Section 43-19-37 and not to the recipient. The absent parent shall be notified of such amendment prior to it taking effect.

(3) Any attorney authorized by the state to initiate any action pursuant to Title IV-D of the federal Social Security Act, including, but not limited to, any action initiated pursuant to Sections 43-19-31 et seq. and 93-25-1 et seq. shall be deemed to represent the interest of the State Department of Human Services exclusively; no attorney-client relationship shall exist between said attorney and any recipient of services pursuant to Title IV-D of the federal Social Security Act for and on behalf of a child or children, regardless of the name in which the legal proceedings are initiated. Said attorney representing the state in a Title IV-D case is only authorized to appear and prosecute and/or defend issues of support and cannot in a Title IV-D case address or provide representation to the Title IV-D recipient on any other ancillary issues raised or presented in that action.

(4) Said assignment to the State Department of Human Services shall be free of any legal or equitable defense to the payment of child support that may accrue to any person legally liable for the support of any child or children receiving aid from the State Department of Human Services, as a result of the conduct of the person who is accepting public assistance for and on behalf of said child or children.



§ 43-19-37 - Court orders of support to direct payment of support, attorney's fees and court costs to child support unit and not recipient

(1) Court orders of support in all cases brought under the provisions of Sections 43-19-31 through 43-19-53 shall specify that the payment of court costs shall be directed by the absent parent to the Mississippi Department of Human Services Central Receipting and Disbursement Unit for further disbursement in the manner as prescribed by Title IV-D of the federal Social Security Act. The court shall assess attorney's fees to recover the costs associated with preparing and prosecuting the case, which shall be paid directly to the Mississippi Department of Human Services solely for the support of the legal division of the Child Support Unit, in a manner separate and distinct from the payment of child support. The court may allow the defendant to pay the attorney's fee over a period not to exceed four (4) months. The state portion of attorney's fees paid into the department shall be used to match federal funds for the support of the legal division of the Child Support Unit, in conjunction with the Office of Attorney General. Any payments made by the absent parent directly to the recipient or applicant in violation of the court order shall not be deemed to be a support payment or an attorney's fee and shall not be credited to the court-ordered obligation of said absent parent or to the court-ordered obligation for the payment of the attorney's fee. Failure of the absent parent to comply with an order of support or for payment of an attorney's fee for a period of thirty (30) days shall be directed to the court having jurisdiction of the matter for contempt proceedings or execution issued in the manner and form prescribed by statute. Should civil proceedings become ineffective in producing support or attorney's fees in any case involving a legitimate child or a child wherein paternity has been established by law or acknowledged in writing, the case shall promptly be referred to the district attorney for prosecution as a violation of Section 97-5-3.

(2) Each application, petition, order or filing made under this section shall include the social security number(s) of the applicant or father, mother and child(ren), as applicable, in accordance with Section 93-11-64, Mississippi Code of 1972.



§ 43-19-39 - Distribution of child support payments; suits by child support unit; citation of noncooperating recipient parent; withholding payments for reimbursement of erroneous past payments

(1) All child support payments collected by the child support unit pursuant to Section 43-19-35 shall be distributed in the manner as prescribed by the federal Social Security Act and any amendments adopted thereto. Nothing contained herein shall preclude the child support unit in processing a paternity or support action for and on behalf of a child or children receiving aid to dependent children grants wherein the applicant or recipient has refused cooperation. If a parent of any child receiving public assistance fails or refuses to cooperate with the local county department or child support unit in locating and securing support from the nonsupporting responsible parent, this parent may be cited to appear before the judge of any court having jurisdiction over such matter and compelled to disclose such information under oath. Any parent who, having been cited to appear before a judge of the court having jurisdiction over such matter, fails or refuses to appear or fails or refuses to provide the information requested may be found to be in contempt of said court and may be fined not more than One Hundred Dollars ($ 100.00) or imprisoned not more than six (6) months or both.

(2) In a manner which is consistent with the federal Social Security Act, any amendments thereto and its implementing regulations, the child support unit is hereby authorized to withhold from distribution any payment or portion thereof which it may receive on behalf of a child or children for whom it is providing services if reimbursement is needed for any payments which may have been mistakenly or erroneously advanced on behalf of that child or children. The child support unit shall adopt policies that minimize any hardship that is caused by withholding from distribution any current support payments to reimburse past mistaken or erroneous advancements.



§ 43-19-41 - Effect of applicant's or recipient's refusal to assist in finding absent parent or in securing support or establishing paternity

Any applicant or recipient who refuses to provide reasonable assistance to the local county department or to the child support unit established by the state department of public welfare in identifying and locating the absent parent of a dependent child or otherwise refuses to cooperate with the department in securing support or in establishing paternity shall be ineligible for aid to dependent children, shall not be considered a needy relative and shall not be entitled to receive or use any part of the aid in grant nor shall be eligible for medical assistance under the Mississippi Medical Assistance Act; provided, however, that aid for the support of the child of such applicant or recipient shall not be denied or terminated as a result of such refusal to provide assistance or cooperation, but that the department may provide aid to said child in the form of protective vendor payments.



§ 43-19-43 - Husband-wife privilege; self-incriminating testimony

The mother or father are competent to testify at the trial against the other as provided in Section 13-1-5 subject to the provisions of the Mississippi Rules of Evidence governing the husband-wife privilege. If a parent called for examination declines to answer upon the grounds that his testimony may incriminate him, the court may require him to answer, in which event he shall not thereafter be prosecuted for any criminal acts involved in the conception of the child whose paternity is in issue and/or for whom support is sought, except for perjury committed in his testimony.



§ 43-19-44 - Safeguarding of personal data where evidence of risk of harm; definitions; petition for release of information

For purposes of this section, an "authorized person" shall mean:

(a) Any agent or attorney of any state having in effect a plan approved under federal law, who has the duty or authority under such plan to seek to recover any amounts owed as child and spousal support (including, when authorized under the state plan, any official of a political subdivision);

(b) The court which has authority to issue an order or to serve as the initiating court in an action to seek an order against a noncustodial parent of the support and maintenance of a child, or any agent of such court;

(c) The resident parent, legal guardian, attorney or agent of a child (other than a child receiving federal assistance as determined by federal regulation) without regard to the existence of a court order against a noncustodial parent who has a duty to support and maintain any such child;

(d) A state agency that is administering a program operated under a state plan approved under federal law;

(e) Any agent or attorney of any state having an agreement under this section, who has the duty or authority under the law of such state to enforce a child custody or visitation determination;

(f) Any court having jurisdiction to make or enforce such a child custody or visitation determination, or any agent of such court; and

(g) Any agent or attorney of the United States, or of a state having an agreement under this section, who has the duty or authority to investigate, enforce or bring a prosecution with respect to the unlawful taking or restraint of a child.

The department shall safeguard personal data if the department is provided with reasonable evidence of a risk of harm. A state agency, court, department of another state, obligor, obligee and such other persons or entities as the department may specify may provide the department with reasonable evidence of a risk of harm in such manner as the department may require. The department shall not be required to safeguard personal data in intrastate cases for longer than one (1) year unless the department is provided with reasonable evidence of a continued risk of harm in such manner as the department may require. The department shall notify individuals whose personal data is safeguarded under this section that in order for the safeguards to remain in effect, such individuals must provide the department annually with reasonable evidence of a continued risk of harm. For the purposes of this section "reasonable evidence of a risk of harm" shall mean reasonable evidence that the release of information may result in physical harm to the parent or child, that the release of information may result in emotional harm to the parent or child which would significantly reduce the parent's capacity to care for the child, or would significantly reduce the parent or child's ability to function adequately, or that a protective order or restraining order has been issued on behalf of the parent or child.

If the department is provided with reasonable evidence of a risk of harm, the department, its employees and its contractors shall not disclose any personal data that could otherwise be disclosed about the location of a parent or child, including residential address, telephone number and name, address and telephone number of employer, and shall not disclose the Social Security number of a parent or child; provided, however, that such personal data may be shared by and between employees of the department and its contractors; provided further, that the department may disclose such personal data to the Federal Parent Locator Service, to the court, or agent of a court that is authorized to receive information from the Federal Parent Locator Service established pursuant to Title IV-D of the Social Security Act.

Provided further, that the department may disclose the Social Security number of a child receiving IV-D services for the purposes directly connected to obtaining health care coverage for such child to an employer or provider of health care coverage.

If the department is provided with reasonable evidence of a risk of harm pursuant to this section, the department shall notify the Federal Parent Locator Service established pursuant to Title IV-D of the Social Security Act that a risk of harm exists. Upon order of the court in an intrastate matter the department shall release personal data, which may include location information and Social Security numbers, to such court or agent, as required by said Title IV-D of the Social Security Act; provided, however, that if the department has been provided with reasonable evidence of a risk of harm, the department shall notify the court or agent that the department has received such information; before making any disclosure of such personal data, the court is required to determine whether such disclosure to any other person could be harmful to the parent or child. A person or agency seeking disclosure of personal data which the department is prohibited from disclosing because of a risk of harm, but which could otherwise be disclosed, may file a petition with the chancery court to request disclosure of such personal data.

Upon an order by the court in interstate cases to override nondisclosure procedures in cases dealing with domestic violence, the court shall order the department to release this information within thirty (30) days of the order. Whereupon, the department shall transmit said court order to the Federal Office of Child Support Enforcement (OCSE), Federal Parent Locator Service (FPLS), whereby OCSE will notify the department of its decision to remove the nondisclosure code. Upon notification from OCSE, the department shall release said information unto the court.

Any unauthorized disclosure or unauthorized willful inspection made in a good faith effort to comply with this section shall not be considered a violation of this section.

A person or agency, including the department, seeking personal data which the department is prohibited from disclosing because of a risk of harm, but which could otherwise be disclosed or which the Federal Parent Locator Service established pursuant to Title IV-D of the Social Security Act is prohibited from disclosing because the Secretary of the Federal Department of Health and Human Services has been notified that there is a reasonable evidence of domestic violence or child abuse, may file a petition with the court where the person resides to request disclosure of such personal data. The petition shall specify the purpose for which such personal data is required. When a petition is filed, or when the court receives notice from the department that the department has been notified of a risk of harm, the court shall determine whether disclosure of personal data could be harmful to the parent or child before releasing such data to any other person or agency. In making such determination, the court shall notify the parent that the court has received a request to release personal data and shall provide a specific date by which the parent must object to release of the information and provide the basis for objection. The parent may provide such information in writing and shall not be required to appear in person to contest the release of information. The court shall also notify the department of any petition filed pursuant to this section and the department shall release to the court any information which it has been provided regarding the risk of harm; however, the department shall not be made a party to the action. Further, the attorney for the Department of Human Services, in any proceeding herein, shall not be deemed to be appearing in a representative capacity for any party. The court may also request information directly from the Federal Parent Locator Service from the department of another state, and from any other source.

In determining whether disclosure of personal data could be harmful to the parent or child, the court shall consider any relevant information provided by the parent or child, any information provided by the department or by the department of another state, and any evidence provided by the person seeking the personal data. Documentary evidence transmitted to the court by facsimile, telecopier or other means that do not provide an original writing may not be excluded from evidence on an objection based on the means of transmission. The court may permit a party or witness to be deposed or to testify by telephone, audiovisual means, or other electronic means.

The court may enter an order (1) impounding the personal data and prohibiting any disclosure by the court or its agents, (2) permitting disclosure by the court or its agents to a specific person or persons, or (3) removing any restrictions on disclosure by the court and its agents. An order permitting disclosure of personal data may specify the purposes for which the data may be used and may prohibit a person to whom the data is disclosed from making further disclosures to any other person. The court shall notify the department of any order entered pursuant to this section. Any person or agency who violates an order issued pursuant to this section may be held in contempt of court and subject to the penalties provided herein.

The court may disclose location information about a parent for the limited purpose of notifying the parent of a proceeding under this section or of any other proceeding in court, provided that such information shall not be disclosed to another party unless the court issues an order pursuant to this section permitting such disclosure.



§ 43-19-45 - State parent locator service; cooperation of state agencies and the like with Child Support Unit; confidentiality of records; authority to request employment verification, address and social security number of absent or nonsupporting parent or alleged parent; confidentiality of records; penalties [Repealed effective July 1, 2019]

(1) The Child Support Unit shall establish a state parent locator service for the purpose of locating absent and nonsupporting parents and alleged parents, which will utilize all appropriate public and private locator sources. In order to carry out the responsibilities imposed under Sections 43-19-31 through 43-19-53, the Child Support Unit may secure, by administrative subpoena from the customer records of public utilities and cable television companies, the names and addresses of individuals and the names and addresses of employers of such individuals that would enable the location of parents or alleged parents who have a duty to provide support and maintenance for their children. The Child Support Unit may also administratively subpoena any and all financial information, including account numbers, names and social security numbers of record for assets, accounts, and account balances from any individual, financial institution, business or other entity, public or private, needed to establish, modify or enforce a support order. No entity complying with an administrative subpoena to supply the requested information of whatever nature shall be liable in any civil action or proceeding on account of such compliance. Full faith and credit shall be given to all uniform administrative subpoenas issued by other state child support units. The recipient of an administrative subpoena shall supply the Child Support Unit, other state and federal IV-D agencies, its attorneys, investigators, probation officers, county or district attorneys in this state, all information relative to the location, employment, employment-related benefits including, but not limited to, availability of medical insurance, income and property of such parents and alleged parents and with all information on hand relative to the location and prosecution of any person who has, by means of a false statement or misrepresentation or by impersonation or other fraudulent device, obtained Temporary Assistance for Needy Families (TANF) to which he or she was not entitled, notwithstanding any provision of law making such information confidential. The Mississippi Department of Information Technology Services and any other agency in this state using the facilities of the Mississippi Department of Information Technology Services are directed to permit the Child Support Unit access to their files, inclusive of those maintained for other state agencies, for the purpose of locating absent and nonsupporting parents and alleged parents, except to the extent that any such access would violate any valid federal statute or regulation issued pursuant thereto. The Child Support Unit, other state and federal IV-D agencies, its attorneys, investigators, probation officers, or county or district attorneys, shall use such information only for the purpose of investigating or enforcing the support liability of such absent parents or alleged parents or for the prosecution of other persons mentioned herein. Neither the Child Support Unit nor those authorities shall use the information, or disclose it, for any other purpose. All records maintained pursuant to the provisions of Sections 43-19-31 through 43-19-53 shall be confidential and shall be available only to the Child Support Unit, other state and federal IV-D agencies, the attorneys, investigators and other staff employed or under contract under Sections 43-19-31 through 43-19-53, district or county attorneys, probation departments, child support units in other states, and courts having jurisdiction in paternity, support or abandonment proceedings. The Child Support Unit may release to the public the name, photo, last-known address, arrearage amount and other necessary information of a parent who has a judgment against him for child support and is currently in arrears in the payment of this support. Such release may be included in a "Most Wanted List" or other media in order to solicit assistance.

(2) The Child Support Unit shall have the authority to secure information from the records of the Mississippi Department of Employment Security that may be necessary to locate absent and nonsupporting parents and alleged parents under the provisions of Sections 43-19-31 through 43-19-53. Upon request of the Child Support Unit, all departments, boards, bureaus and agencies of the state shall provide to the Child Support Unit verification of employment or payment and the address and social security number of any person designated as an absent or nonsupporting parent or alleged parent. In addition, upon request of the Child Support Unit, the Mississippi Department of Employment Security, or any private employer or payor of any income to a person designated as an absent or nonsupporting parent or alleged parent, shall provide to the Child Support Unit verification of employment or payment and the address and social security number of the person so designated. Full faith and credit shall be given to such notices issued by child support units in other states. All such records and information shall be confidential and shall not be used for any purposes other than those specified by Sections 43-19-31 through 43-19-53. The violation of the provisions of this subsection shall be unlawful and any person convicted of violating the provisions of this subsection shall be guilty of a misdemeanor and shall pay a fine of not more than Two Hundred Dollars ($ 200.00).

(3) Federal and state IV-D agencies shall have access to the state parent locator service and any system used by the Child Support Unit to locate an individual for purposes relating to motor vehicles or law enforcement. No employer or other source of income who complies with this section shall be liable in any civil action or proceeding brought by the obligor or obligee on account of such compliance.



§ 43-19-46 - Report by employer to Directory of New Hires [Repealed effective July 1, 2019]

(1) Each employer paying wages, salary or commission and doing business in Mississippi shall report to the Directory of New Hires within the Mississippi Department of Human Services:

(a) The hiring of any person who resides or works in this state to whom the employer anticipates paying wages, salary or commission; and

(b) The hiring or return to work of any employee who was laid off, furloughed, separated, granted leave without pay or was terminated from employment.

(2) Employers shall report, by mailing or by other means authorized by the Department of Human Services, a copy of the employee's W-4 form or its equivalent that will result in timely reporting. Each employer shall submit reports within fifteen (15) days of the hiring, rehiring or return to work of the employee. The report shall contain:

(a) The employee's name, address, social security number and the date of birth;

(b) The employer's name, address, and federal and state withholding tax identification numbers; and

(c) The date upon which the employee began or resumed employment, or is scheduled to begin or otherwise resume employment.

(3) The department shall retain the information, which shall be forwarded to the federal registry of new hires.

(4) The Department of Human Services may operate the program, may enter into a mutual agreement with the Mississippi Department of Employment Security or the Department of Revenue, or both, for the operation of the Directory of New Hires Program, or the Department of Human Services may contract for that service, in which case the department shall maintain administrative control of the program.

(5) In cases in which an employer fails to report information, as required by this section, an administratively levied civil penalty in an amount not to exceed Five Hundred Dollars ($ 500.00) shall apply if the failure is the result of a conspiracy between the employer and employee to not supply the required report or to supply a false or incomplete report. The penalty shall otherwise not exceed Twenty-five Dollars ($ 25.00). Appeal shall be as provided in Section 43-19-58.



§ 43-19-47 - Employment by child support unit of staff attorneys

(1) The Child Support Unit of the State Department of Human Services, in cooperation with the Attorney General, may appoint at least one (1) full-time staff attorney in or for each chancery court district for the purpose of initiating proceedings under the provisions of Sections 43-19-31 through 43-19-53 in securing child support and establishing paternity. The annual salary of each of the attorneys appointed by the Child Support Unit, in cooperation with the Attorney General's office under the provisions of Sections 43-19-31 through 43-19-53, shall be fixed at such sums as may be deemed proper in accordance with the salaries of other full-time employed state attorneys with the Attorney General's Office. Such salaries, inclusive of all reimbursable travel and other expenses, inclusive of financial arrangements perfected with the appropriate courts, the law enforcement officials and the district attorneys, shall be paid monthly from the funds appropriated to the Child Support Unit of the State Department of Human Services and from the special fund for the Division of Child Support in which the interest from its accounts and all attorney's fees and other fees is placed. The Mississippi Personnel Board shall survey the salaries of other Mississippi attorneys with the Attorney General's Office each year and shall raise the start step of the staff and senior attorneys accordingly and the minimum shall never go below Forty Thousand Dollars ($ 40,000.00) for staff attorneys or Fifty Thousand Dollars ($ 50,000.00) for senior attorneys.

(2) To assist in the implementation of the provisions of Sections 43-19-31 through 43-19-53, the Executive Director of the Department of Human Services is empowered to enter into cooperative agreements with district attorneys, county attorneys and attorneys employed by the county boards of supervisors, in conjunction with the Office of Attorney General. Said cooperative agreements shall be made in compliance with the regulations established by the Secretary of the Department of Health and Human Services, and may be funded either by funds appropriated to the Child Support Unit of the State Department of Human Services or funds appropriated by any county board of supervisors in this state for their respective county. Attorneys may be hired contractually to be paid in amounts commensurate with the department's staff attorneys.



§ 43-19-48 - Use of data match systems by Department of Human Services for noncustodial parents delinquent in child support payments

(1) The Department of Human Services and financial institutions doing business in the state are required to enter into agreements:

(a) To develop and operate a data match system, using automated data exchanges, in which each such financial institution is required to provide for each calendar quarter the name, record address, Social Security number or other taxpayer identification number, and other identifying information for each noncustodial parent who maintains an account at such institution and who owes past-due support, as identified by the Department of Human Services by name and Social Security number or other taxpayer identification number;

(b) To encumber or surrender, as the case may be, assets held by such institution on behalf of any noncustodial parent who is subject to a child support lien; and

(c) To provide for payment of reasonable fees to financial institutions for conducting data matches, and for responding to other requests made pursuant to this section, with such fees not to exceed the actual costs incurred by such financial institutions.

(2) When the operation of such data match system results in the location of an account of a noncustodial parent who owes past-due support, or when such account is located through any means, the department may request and shall receive additional financial or other information including account numbers, names and Social Security numbers on record for accounts, and account balances, from any financial institution needed to establish, modify or enforce a support order.

(3) The department shall have the authority to encumber and seize assets held by an obligor in a financial institution doing business in Mississippi. Such assets shall be encumbered for either:

(a) A forty-five-day period; or

(b) Until such time as the issue of overdue support is resolved, provided the obligor has filed a petition for hearing with a court of appropriate jurisdiction and the financial institution receives written notice thereof from the department before the end of the said forty-five-day period.

(4) Notice of such encumbrance initiated by the department shall be provided to the financial institution and to the obligor:

(a) The department shall send, by certified mail, notice to the financial institution with which the account is placed, directing that the financial institution shall:

(i) Immediately encumber funds in any account(s) in which the obligor has an interest, and to the extent of the debt indicated in the notice from the department;

(ii) Forward the encumbered funds to the department after either the forty-five-day period stated in subsection 3(a) of this section, or a determination favorable to the department by a court of appropriate jurisdiction; or

(iii) In the event the obligor prevails before the court, immediately release said funds to the obligor.

(b) Notice shall be delivered to the obligor at the current mailing address as recorded by the department. Such notice shall be sent by regular mail at the commencement of the action described herein.

(c) The financial institution shall not disclose to an account holder or the depositor that the name of such person has been received from or furnished to the department. The financial institution shall disclose to its account holders or its depositors that under the data match system the department has the authority to request certain identifying information on the account holders' or the depositor's accounts.

(5) Challenges to encumbrance of an account:

(a) Challenges to such levy for child support arrearage may be initiated only by the obligor or by an account holder of interest.

(b) Challenges shall be made by the filing of a petition for hearing by the obligor in a court of appropriate jurisdiction under Rule 81(d)(2) of the Mississippi Rules of Civil Procedure. Service upon the department shall be as prescribed by Rule 4(d)(5) of the Mississippi Rules of Civil Procedure.

(c) Grounds for the petition challenging the encumbrance shall be limited to:

(i) Mistakes of identity; or

(ii) Mistakes in amount of overdue support.

(6) Liability of the financial institution and the department:

(a) Neither the department nor the financial institution shall be liable for any applicable early withdrawal penalties on the obligor's account(s).

(b) A financial institution shall be absolutely immune from any civil liability under any law or regulation to any person for the disclosure of or failure to disclose any information pursuant to this chapter or for the escrow, encumbrance, seizure or surrender of any assets held by the financial institution in response to any notice issued by the Department of Human Services, the Child Support Unit or any contractors or agents thereof unless the disclosure or failure to disclose was willful or intentional, or for any other action taken in good faith to comply with the requirements of this chapter.

(7) Any amount encumbered and forwarded by the financial institution under this section shall not exceed the arrearage owed by the obligor.

(8) The provisions herein and any other relevant sections shall be employed equally by authorized contractors of the department to collect delinquent support payments.

(9) A financial institution shall not be liable under federal or state law to any person:

(a) For any disclosure of information to the Department of Human Services;

(b) For encumbering or forwarding any assets held by such financial institution in response to a notice of lien or levy;

(c) For any other action taken in good faith to comply with the requirements of subsection (1)(a) or (b) above.

(10) Definitions. For purposes of this section:

(a) The term "financial institution" has the meaning given to such by Section 81-12-3, Mississippi Code of 1972, and shall include, but not be limited to, credit unions, stock brokerages, public or private entities administering retirement, savings, annuities, life insurance and/or pension funds;

(b) The term "account" means a demand deposit account, checking or negotiable withdrawal order account, savings account, time deposit account or money-market mutual fund account.

(11) Failure to comply with the provisions of this section or the willful rendering of false information shall subject the financial institution to a fine of not less than One Thousand Dollars ($ 1,000.00).



§ 43-19-49 - Employment by child support unit of investigative, technical, secretarial and supportive staff

There is hereby authorized to be employed by the child support unit of the state department of public welfare such other, investigative, technical, secretarial and supportive staff as may be necessary for the proper and necessary implementation of the requirements of Public Law 93-647, 93rd Congress, and any amendments adopted thereto applicable to said program as provided under Sections 43-19-31 through 43-19-53; said positions shall be subject to the merit system's rules and regulations and their salaries shall be fixed in such amounts as the state department of public welfare may deem proper.



§ 43-19-51 - Duties, powers and functions of Attorney General's office, district attorneys and county attorneys unaffected

Nothing contained in Sections 43-19-31 through 43-19-53 shall be construed as relieving or diminishing any of the duties, powers and functions of the Attorney General's office, district attorneys or county attorneys under the statutes of this state relating to the collection of any judgment or debt in favor of the state or the enforcement of the criminal laws under Sections 43-19-31 through 43-19-53 or any other provisions of state law.



§ 43-19-53 - Annual report

Not later than sixty (60) days after the first day of January of each year, the state department of public welfare shall cause to be published for the preceding calendar year a detailed report showing the total number of cases in the aid to dependent children program reported on the basis of fraud or suspected fraud, the total number investigated, prosecuted and disposed of civilly and/or criminally in each county of the state and the total number of support and paternity cases reported, investigated, continued, prosecuted civilly, and the total amount of support collected.



§ 43-19-55 - Authorization to manage bank accounts for funds received as incentives from federal government and as income tax offsets

The State Department of Human Services shall be authorized in maintaining separate accounts with Mississippi banks to handle funds received as incentives from the federal government earned as a result of collecting support and also any funds maintained on deposit as a result of federal and state income tax offsets and any other relevant account, and to aggressively manage the float in these accounts so as to accrue maximum interest advantage of the funds in the account, and to retain all earned interest on these funds to be applied to defray the expenses of the Child Support Unit.



§ 43-19-57 - Administrative subpoenas

(1) Any administrative subpoena issued by the Department of Human Services pursuant to the provisions of Laws, 1997, Chapter 588, shall be directed to the appropriate party or entity and signed by the Director of the Department of Human Services or his designee.

(2) A person wishing to appeal the issuance of an administrative subpoena shall have recourse to the chancery courts as for any subpoena.



§ 43-19-58 - Appeals process for imposition of civil penalties

(1) Persons wishing to contest the imposition of an administrative civil penalty under the provisions of Laws, 1997, Chapter 588, shall be entitled to a hearing before the Director of the Department of Human Services or his designee by so requesting within twenty (20) days after receiving notice of the imposition of the administratively imposed civil penalty. The request shall identify the civil penalty contested and legibly state the contestant's name, mailing address and home and daytime phone numbers. The date, time and place for the hearing shall be made as convenient as possible for the contestant, who shall receive notice thereof not less than seven (7) days before the hearing. A hearing on whether to impose a civil penalty and to consider circumstances in mitigation shall be held on the time and the place specified in the notice. The contestant may appear in person, through his attorney or, prior to the date set for the hearing, submit written testimony and other evidence, subject to the penalty for false swearing, for entry in the hearing record.

(2) After the hearing, the director or his designee shall issue his order, which may be appealed to the chancery court of the county in which the contestant resides in the same manner as is provided by law for appeals originating from county courts.

(3) The director or his designee may file the order assessing the penalty, or a certified copy of the order, with the clerk of any chancery court in the state after expiration of the time in which an appeal may be taken, or final determination of the matter on appeal, whereupon the order assessing the penalty shall be enrolled on the judgment roll and may be enforced in the same manner as a judgment.



§ 43-19-59 - Child Support Unit to use high-volume automated administrative enforcement to enforce out-of-state support orders

(1) The Department of Human Services, as the Title IV-D child support enforcement agency of this state, shall use high-volume automated administrative enforcement, to the same extent as used for intrastate cases, in response to a request made by another state to enforce support orders, and shall promptly report the results of such enforcement procedure to the requesting state.

(2) In this section, "high-volume, automated administrative enforcement" means the use of automatic data processing to search various available state data bases, including, but not limited to, license records, employment service data, and state new hire registries, to determine whether information is available regarding a parent who owes a child support obligation.

(3) The department may, by electronic or other means, transmit to another state or receive from another state a request for assistance in enforcing support orders through high-volume, automated administrative enforcement, which request:

(a) Shall include such information as will enable the state to which the request is transmitted to compare the information about the cases to the information in the data bases of the state receiving the request; and

(b) Shall constitute a certification by the requesting state:

(i) Of the amount of support under an order the payment of which is in arrears; and

(ii) That the requesting state has complied with all procedural due process requirements applicable to each case.

(c) If the department provides assistance to another state with respect to a case, or if another state seeks assistance from the department pursuant to this section, neither state shall consider the case to be transferred to the caseload of such other state.



§ 43-19-61 - Child Support Prosecution Trust Fund created; purpose

There is created in the State Treasury a special trust fund to be designated as the "Child Support Prosecution Trust Fund." The fund shall be used by the Office of the Attorney General for the prosecution of delinquent child support cases and may also be used to draw down the sixty-six percent (66%) federal reimbursement IV-D funds for support of the Legal Division of the Child Support Unit of the Mississippi Department of Human Services.






CHILD SUPPORT AWARD GUIDELINES

§ 43-19-101 - Child support award guidelines

(1) The following child support award guidelines shall be a rebuttable presumption in all judicial or administrative proceedings regarding the awarding or modifying of child support awards in this state:

Number Of Children Percentage Of Adjusted Gross Income

Due Support That Should Be Awarded For Support

1 14%

2 20%

3 22%

4 24%

5 or more 26%

(2) The guidelines provided for in subsection (1) of this section apply unless the judicial or administrative body awarding or modifying the child support award makes a written finding or specific finding on the record that the application of the guidelines would be unjust or inappropriate in a particular case as determined under the criteria specified in Section 43-19-103.

(3) The amount of "adjusted gross income" as that term is used in subsection (1) of this section shall be calculated as follows:

(a) Determine gross income from all potential sources that may reasonably be expected to be available to the absent parent including, but not limited to, the following: wages and salary income; income from self-employment; income from commissions; income from investments, including dividends, interest income and income on any trust account or property; absent parent's portion of any joint income of both parents; workers' compensation, disability, unemployment, annuity and retirement benefits, including an Individual Retirement Account (IRA); any other payments made by any person, private entity, federal or state government or any unit of local government; alimony; any income earned from an interest in or from inherited property; any other form of earned income; and gross income shall exclude any monetary benefits derived from a second household, such as income of the absent parent's current spouse;

(b) Subtract the following legally mandated deductions:

(i) Federal, state and local taxes. Contributions to the payment of taxes over and beyond the actual liability for the taxable year shall not be considered a mandatory deduction;

(ii) Social security contributions;

(iii) Retirement and disability contributions except any voluntary retirement and disability contributions;

(c) If the absent parent is subject to an existing court order for another child or children, subtract the amount of that court-ordered support;

(d) If the absent parent is also the parent of another child or other children residing with him, then the court may subtract an amount that it deems appropriate to account for the needs of said child or children;

(e) Compute the total annual amount of adjusted gross income based on paragraphs (a) through (d), then divide this amount by twelve (12) to obtain the monthly amount of adjusted gross income.

Upon conclusion of the calculation of paragraphs (a) through (e), multiply the monthly amount of adjusted gross income by the appropriate percentage designated in subsection (1) to arrive at the amount of the monthly child support award.

(4) In cases in which the adjusted gross income as defined in this section is more than One Hundred Thousand Dollars ($ 100,000.00) or less than Ten Thousand Dollars ($ 10,000.00), the court shall make a written finding in the record as to whether or not the application of the guidelines established in this section is reasonable.

(5) The Department of Human Services shall review the appropriateness of these guidelines beginning January 1, 1994, and every four (4) years thereafter and report its findings to the Legislature no later than the first day of the regular legislative session of that year. The Legislature shall thereafter amend these guidelines when it finds that amendment is necessary to ensure that equitable support is being awarded in all cases involving the support of minor children.

(6) All orders involving support of minor children, as a matter of law, shall include reasonable medical support. Notice to the obligated parent's employer that medical support has been ordered shall be on a form as prescribed by the Department of Human Services. In any case in which the support of any child is involved, the court shall make the following findings either on the record or in the judgment:

(a) The availability to all parties of health insurance coverage for the child(ren);

(b) The cost of health insurance coverage to all parties.

The court shall then make appropriate provisions in the judgment for the provision of health insurance coverage for the child(ren) in the manner that is in the best interests of the child(ren). If the court requires the custodial parent to obtain the coverage then its cost shall be taken into account in establishing the child support award. If the court determines that health insurance coverage is not available to any party or that it is not available to either party at a cost that is reasonable as compared to the income of the parties, then the court shall make specific findings as to such either on the record or in the judgment. In that event, the court shall make appropriate provisions in the judgment for the payment of medical expenses of the child(ren) in the absence of health insurance coverage.



§ 43-19-103 - Criteria for overcoming presumption that guidelines are appropriate

The rebuttable presumption as to the justness or appropriateness of an award or modification of a child support award in this state, based upon the guidelines established by Section 43-19-101, may be overcome by a judicial or administrative body awarding or modifying the child support award by making a written finding or specific finding on the record that the application of the guidelines would be unjust or inappropriate in a particular case as determined according to the following criteria:

(a) Extraordinary medical, psychological, educational or dental expenses.

(b) Independent income of the child.

(c) The payment of both child support and spousal support to the obligee.

(d) Seasonal variations in one or both parents' incomes or expenses.

(e) The age of the child, taking into account the greater needs of older children.

(f) Special needs that have traditionally been met within the family budget even though the fulfilling of those needs will cause the support to exceed the proposed guidelines.

(g) The particular shared parental arrangement, such as where the noncustodial parent spends a great deal of time with the children thereby reducing the financial expenditures incurred by the custodial parent, or the refusal of the noncustodial parent to become involved in the activities of the child, or giving due consideration to the custodial parent's homemaking services.

(h) Total available assets of the obligee, obligor and the child.

(i) Payment by the obligee of child care expenses in order that the obligee may seek or retain employment, or because of the disability of the obligee.

(j) Any other adjustment which is needed to achieve an equitable result which may include, but not be limited to, a reasonable and necessary existing expense or debt.









Chapter 20 - CHILD CARE FACILITIES

MISSISSIPPI CHILD CARE LICENSING LAW

§ 43-20-1 - Title

This chapter shall be cited as the "Mississippi Child Care Licensing Law."



§ 43-20-3 - Declaration of purpose

The purpose of this chapter is to protect and promote the health and safety of the children of this state by providing for the licensing of child care facilities as defined herein so as to assure that certain minimum standards are maintained in such facilities. This policy is predicated upon the fact that a child is not capable of protecting himself, and when his parents for any reason have relinquished his care to others, there arises the probability of exposure of that child to certain risks to his health and safety which require the offsetting statutory protection of licensing.



§ 43-20-5 - Definitions

When used in this chapter, the following words shall have the following meanings:

(a) "Child care facility" means a place that provides shelter and personal care for six (6) or more children who are not related within the third degree computed according to the civil law to the operator and who are under thirteen (13) years of age, for any part of the twenty-four-hour day, whether that place is organized or operated for profit or not. The term "child care facility" includes day nurseries, day care centers and any other facility that falls within the scope of the definitions set forth in this paragraph, regardless of auspices. Exemptions from the provisions of this chapter include:

(i) Child care facilities that operate for no more than two (2) days a week, whose primary purpose is to provide respite for the caregiver or temporary care during other scheduled or related activities and organized programs that operate for three (3) or fewer weeks per year such as, but not limited to, Vacation Bible Schools and scout day camps.

(ii) Any child residential home as defined in, and in compliance with the provisions of, Section 43-16-3(b) et seq.

(iii) 1. Any elementary, including kindergarten, and/or secondary school system, accredited by the Mississippi State Department of Education, the Southern Association of Colleges and Schools, the Mississippi Private School Education Association, the American Association of Christian Schools, the Association of Christian Schools International, a school affiliated with Accelerated Christian Education, Inc., and any Head Start program operating in conjunction with an elementary school system, whether it is public, private or parochial, whose primary purpose is a structured school or school readiness program.

2. Accreditation, for the purpose of exemption from the provisions of this chapter, means: a. receipt by any school or school system of full accreditation from an accrediting entity listed in item 1 of this subparagraph (iii), or b. proof of application by the school or school system for accreditation status from the accrediting entity. Proof of application for accreditation status shall include, but not be limited to, a copy of the applicant's completed application for accreditation filed with the licensing agency and a letter or other authenticating documentation from a signatory authority with the accrediting entity that the application for accreditation has been received and that the applicant is currently under consideration or review for full accreditation status by the accrediting entity. An exemption for a nonaccredited applicant under this item 2 shall be for a maximum of one (1) year from the receipt date by the licensing agency of the completed documentation for proof of application for accreditation status. Failure to receive full accreditation by the end of the one-year exemption period for a nonaccredited applicant shall result in the nonaccredited applicant no longer remaining exempt from the provisions of this chapter at the end of the one-year period. However, if full accreditation is not received by the end of the one-year exemption period, the State Board of Health, in its discretion, may extend the exemption period for any nonaccredited applicant for periods of six (6) months, with the total extension not to exceed one (1) year. During any such extension periods, the board shall have the authority to enforce child care facility licensure provisions relating to the health and safety of the children in the school or school system. If a nonaccredited applicant fails to receive full accreditation by the end of all extended exemption periods, the applicant shall no longer remain exempt from the provisions of this chapter at the end of the extended exemption periods.

(iv) Any membership organization affiliated with a national organization that charges only a nominal annual membership fee, does not receive monthly, weekly or daily payments for services, and is certified by its national association as being in compliance with the association's minimum standards and procedures including, but not limited to, the Boys and Girls Club of America, and the YMCA.

(v) Any family child care home as defined in Section 43-20-53(a) et seq.

All other preschool child care programs and/or extended day school programs must meet requirements set forth in this chapter. Any entity exempt from the requirements to be licensed but voluntarily chooses to obtain a license is subject to all provisions of this chapter.

(b) "Health" means that condition of being sound in mind and body and encompasses an individual's physical, mental and emotional welfare.

(c) "Safety" means that condition of being protected from hurt, injury or loss.

(d) "Person" means any person, firm, partnership, corporation or association.

(e) "Operator" means any person, acting individually or jointly with another person or persons, who establishes, owns, operates, conducts or maintains a child care facility. The child care facility license shall be issued in the name of the operator, or, if there is more than one (1) operator, in the name of one (1) of the operators. If there is more than one (1) operator, all statutory and regulatory provisions concerning the background checks of operators shall be equally applied to all operators of a facility including, but not limited to, a spouse who jointly owns, operates or maintains the child care facility regardless of which particular person is named on the license.

(f) "Personal care" means assistance rendered by personnel of the child care facility in performing one or more of the activities of daily living which includes, but is not limited to, the feeding, personal grooming, supervising and dressing of children placed in the child care facility.

(g) "Licensing agency" means the Mississippi State Department of Health.

(h) "Caregiver" means any person who provides direct care, supervision or guidance to children in a child care facility, regardless of title or occupation.



§ 43-20-7 - Advisory council

(1) There is hereby created an advisory council which shall be appointed by the State Health Officer, who shall serve at the pleasure of the State Health Officer.

(2) The advisory council shall consist of twelve (12) persons, six (6) of whom shall be licensed child care providers, and six (6) of whom shall represent child care professional organizations, child advocacy groups, child care associations or state agencies which provide child care funding, education or services. No more than four (4) members shall be appointed from any one (1) state Supreme Court district.

(3) It shall be the duty of the advisory council to assist and advise the licensing agency in the development of regulations governing the licensure and regulation of child care facilities and to advise the licensing agency on matters relative to the administration and interpretation of the provisions of this chapter.

(4) Members of the advisory council shall be reimbursed for mileage and expenses as is authorized by law.



§ 43-20-8 - Powers and duties of licensing agency; parental access to facilities; obtaining criminal records and child abuse registry records of current and prospective caregivers; authority to exclude certain crimes or findings as disqualifying for licensure; immunity; fee for background check; immunization against invasive pneumococcal disease

(1) The licensing agency shall have powers and duties as set forth below, in addition to other duties prescribed under this chapter:

(a) Promulgate rules and regulations concerning the licensing and regulation of child care facilities as defined in Section 43-20-5;

(b) Have the authority to issue, deny, suspend, revoke, restrict or otherwise take disciplinary action against licensees as provided for in this chapter;

(c) Set and collect fees and penalties as provided for in this chapter; and

(d) Have such other powers as may be required to carry out the provisions of this chapter.

(2) Child care facilities shall assure that parents have welcome access to the child care facility at all times and shall comply with the provisions of Chapter 520, Laws of 2006.

(3) Each child care facility shall develop and maintain a current list of contact persons for each child provided care by that facility. An agreement may be made between the child care facility and the child's parent, guardian or contact person at the time of registration to inform the parent, guardian or contact person if the child does not arrive at the facility within a reasonable time.

(4) Child care facilities shall require that, for any current or prospective caregiver, all criminal records, background and sex offender registry checks and current child abuse registry checks are obtained. In order to determine the applicant's suitability for employment, the applicant shall be fingerprinted. If no disqualifying record is identified at the state level, the fingerprints shall be forwarded by the Department of Public Safety to the FBI for a national criminal history record check.

(5) The licensing agency shall require to be performed a criminal records background check and a child abuse registry check for all operators of a child care facility and any person living in a residence used for child care. The Department of Human Services shall have the authority to disclose to the State Department of Health any potential applicant whose name is listed on the Child Abuse Central Registry or has a pending administrative review. That information shall remain confidential by all parties. In order to determine the applicant's suitability for employment, the applicant shall be fingerprinted. If no disqualifying record is identified at the state level, the fingerprints shall be forwarded by the Department of Public Safety to the FBI for a national criminal history record check.

(6) The licensing agency shall have the authority to exclude a particular crime or crimes or a substantiated finding of child abuse and/or neglect as disqualifying individuals or entities for prospective or current employment or licensure.

(7) The licensing agency and its agents, officers, employees, attorneys and representatives shall not be held civilly liable for any findings, recommendations or actions taken under this section.

(8) All fees incurred in compliance with this section shall be borne by the child care facility. The licensing agency is authorized to charge a fee that includes the amount required by the Federal Bureau of Investigation for the national criminal history record check in compliance with the Child Protection Act of 1993, as amended, and any necessary costs incurred by the licensing agency for the handling and administration of the criminal history background checks.

(9) From and after January 1, 2008, the State Board of Health shall develop regulations to ensure that all children enrolled or enrolling in a state licensed child care center receive age-appropriate immunization against invasive pneumococcal disease as recommended by the Advisory Committee on immunization practices of the Centers for Disease Control and Prevention. The State Board of Health shall include, within its regulations, protocols for children under the age of twenty-four (24) months to catch up on missed doses. If the State Board of Health has adopted regulations before January 1, 2008, that would otherwise meet the requirements of this subsection, then this subsection shall stand repealed on January 1, 2008.



§ 43-20-9 - License required

From and after August 1, 1972, no person acting individually or jointly with another person or persons shall establish, own, operate, conduct or maintain a child care facility in this state without a license issued under this chapter.



§ 43-20-11 - Application for and issuance of license

An application for a license under this chapter shall be made to the licensing agency upon forms provided by it, and shall contain such information as the licensing agency may reasonably require. Each application for a license shall be accompanied by a license fee not to exceed Four Hundred Dollars ($ 400.00), which shall be paid to the licensing agency. Licenses shall be granted to applicants upon the filing of properly completed application forms, accompanied by payment of the said license fee, and a certificate of inspection and approval by the fire department of the municipality or other political subdivision in which the facility is located, and by a certificate of inspection and approval by the health department of the county in which the facility is located, and approval by the licensing agency; except that if no fire department exists where the facility is located, the State Fire Marshal shall certify as to the inspection for safety from fire hazards. Said fire, county health department and licensing agency inspections and approvals shall be based upon regulations promulgated by the licensing agency as approved by the State Board of Health.

Each license shall be issued only for the premises and person or persons named in the application and shall not be transferable or assignable except with the written approval of the licensing agency. Licenses shall be posted in a conspicuous place on the licensed premises.

No governmental entity or agency shall be required to pay the fee or fees set forth in this section.



§ 43-20-12 - Fees and penalties to be deposited in special fund

All fees collected by the State Board of Health under this chapter and any penalties collected by the board for violations of this chapter shall be deposited in a special fund hereby created in the State Treasury and shall be used for the implementation and administration of this chapter when appropriated by the Legislature for such purpose.



§ 43-20-13 - Renewal of license

A license issued under the provisions of this chapter shall be renewed upon payment of a renewal fee not to exceed Four Hundred Dollars ($ 400.00) per year and upon filing by the licensee of a report upon such uniform dates and upon forms provided by the licensing agency, accompanied by a current certificate of inspection and approval by the fire department and the county health department specified in Section 43-20-11.

No governmental entity or agency shall be required to pay the fee or fees set forth in this section.



§ 43-20-14 - Denial, suspension, or revocation of license; hearing; appeal

(1) The licensing agency may deny a license or refuse to renew a license for any of the reasons set forth in subsection (3) of this section.

(2) Before the licensing agency may deny or refuse to renew, the applicant or person named on the license shall be entitled to a hearing in order to show cause why the license should not be denied or should be renewed.

(3) The licensing agency may suspend, revoke or restrict the license of any child-care facility upon one or more of the following grounds:

(a) Fraud, misrepresentation or concealment of material facts;

(b) Conviction of an operator for any crime if the licensing agency finds that the act or acts for which the operator was convicted could have a detrimental effect on children cared for by any child-care facility;

(c) Violation of any of the provisions of this chapter or of the regulations governing the licensing and regulation of child-care facilities promulgated by the licensing agency;

(d) Any conduct, or failure to act, that is found or determined by the licensing agency to threaten the health or safety of children at the facility;

(e) Failure by the child-care facility to comply with the provisions of Section 43-20-8(3) regarding background checks of caregivers; and

(f) Information received by the licensing agency as a result of the criminal records background check and the child abuse registry check on all operators under Section 43-20-8.

(4) Before the licensing agency may suspend, revoke or restrict the license of any facility, any licensee affected by that decision of the licensing agency shall be entitled to a hearing in which the licensee may show cause why the license should not be suspended, revoked or restricted.

(5) Any licensee who disagrees with or is aggrieved by a decision of the Mississippi State Department of Health in regard to the denial, refusal to renew, suspension, revocation or restriction of the license of the licensee, may appeal to the chancery court of the county in which the facility is located. The appeal shall be filed no later than thirty (30) days after the licensee receives written notice of the final administrative action by the Mississippi State Department of Health as to the suspension, revocation or restriction of the license of the licensee.



§ 43-20-15 - Inspections

The licensing agency shall make or cause to be made inspections relative to compliance with the laws and regulations governing the licensure of child care facilities. Such inspections shall be made at least once a year but additional inspections may be made as often as deemed necessary by the licensing agency.



§ 43-20-17 - Information confidential; authority to release findings of investigations into allegations of abuse

Information in the possession of the licensing agency concerning the license of individual child care facilities may be disclosed to the public, except such information shall not be disclosed in such manner as to identify children or families of children cared for at a child care facility. Nothing in this section shall affect the agency's authority to release findings of investigations into allegations of abuse pursuant to either Section 43-21-353(8) or Section 43-21-257.



§ 43-20-19 - Penalty

Any person establishing, conducting, managing or operating a child care facility without a license under this chapter after August 1, 1972, shall be guilty of a misdemeanor and, upon conviction, shall be fined not more than One Hundred Dollars ($ 100.00) for the first offense, and not more than Two Hundred Dollars ($ 200.00) for each subsequent offense.



§ 43-20-21 - Injunctive relief

Notwithstanding the existence of any other remedy, the licensing agency may, in the manner provided by law, in termtime or in vacation, upon the advice of the Attorney General who, except as otherwise authorized in Section 7-5-39, shall represent the licensing agency in the proceedings, maintain an action in the name of the state for an injunction or other proper remedy against any person to restrain or prevent the establishment, conduct, management or operation of a child care facility without license under this chapter, or otherwise in violation of this chapter.






REGULATIONS FOR THE PROMOTION OF BREAST FEEDING BY MOTHERS OF CHILDREN IN CHILD CARE FACILITIES

§ 43-20-31 - Department of Health to promulgate regulations for child care facilities to promote breast-feeding by mothers of children being cared for in facility

The Department of Health shall promulgate regulations to ensure that licensed child care facilities shall be required to comply with the following:

(a) Breast-feeding mothers, including employees, shall be provided a sanitary place that is not a toilet stall to breast-feed their children or express milk. This area shall provide an electrical outlet, comfortable chair, and nearby access to running water.

(b) A refrigerator will be made available for storage of expressed breast milk following guidelines from the American Academy of Pediatrics and Centers for Disease Control in ensuring that breast milk is properly treated to avoid waste. Universal precautions are not required in handling human milk.

(c) Staff shall be trained in the safe and proper storage and handling of human milk.

(d) Breast-feeding promotion information will be displayed in order to positively promote breast-feeding to the clients of the facility.

(e) Such other requirements as the Board of Health finds desirable or necessary to promote and protect breast-feeding.






FAMILY CHILD CARE HOMES

§ 43-20-51 - Legislative purpose

The purpose of Sections 43-20-51 through 43-20-65 is to protect and promote the health and safety of children of this state who are cared for in family child care homes which are not required to be licensed by the state, by allowing for a voluntary registration of such homes, establishing of standards for such homes and child care providers and allowing for periodic routine inspection and mandatory inspections when warranted by complaints.



§ 43-20-53 - Definitions

As used in Sections 43-20-51 through 43-20-65:

(a) "Family child care home" means any residential facility occupied by the operator where five (5) or fewer children who are not related within the third degree computed according to the civil law to the provider and who are under the age of thirteen (13) years of age are provided care for any part of the 24-hour day.

(b) "Registering agency" means the Mississippi State Department of Health.

(c) "Provider" means the person responsible for the care of children.



§ 43-20-55 - Development of regulations and standards; compensation of advisory council members

The advisory council appointed by the Executive Officer of the State Department of Health under the provisions of Section 43-20-7, Mississippi Code of 1972, shall assist and advise in the development of regulations and standards governing the registration and regulation of family child care homes. Members of the council who are not public employees shall receive per diem compensation as provided under Section 25-3-69, Mississippi Code of 1972, and shall be reimbursed for mileage and expenses.



§ 43-20-57 - Persons prohibited from working or residing in family child care home; resident with disability counted as child in care; access to records of workers and volunteers in home

(1) No person shall knowingly maintain a family child care home if, in such family child care home, there resides, works or regularly volunteers any person who:

(a) (i) Has a felony conviction for a crime against persons;

(ii) Has a felony conviction under the Uniform Controlled Substances Act;

(iii) Has a conviction for a crime of child abuse or neglect;

(iv) Has a conviction for any sex offense as defined in Section 45-33-23, Mississippi Code of 1972; or

(v) Any other offense committed in another jurisdiction or any federal offense which, if committed in this state, would be deemed to be such a crime without regard to its designation elsewhere;

(b) Has been adjudicated a juvenile offender because of having committed an act which if done by an adult would constitute the commission of a felony and which is a crime against persons;

(c) Has had a child declared in a court order in this or any other state to be deprived or a child in need of care based on an allegation of physical, mental or emotional abuse or neglect or sexual abuse;

(d) Has had parental rights terminated pursuant to Section 93-15-101 et seq., Mississippi Code of 1972; or

(e) Has an infectious or contagious disease, as defined by the State Department of Health pursuant to Section 41-23-1, Mississippi Code of 1972.

(2) No person shall maintain a family child care home if such person has been found to be a disabled person in need of a guardian or conservator, or both.

(3) Any person who resides in the home and who has been found to be a disabled person in need of a guardian or conservator, or both, shall be included in the total number of children allowed in care.

(4) In accordance with the provision of this subsection (4), the State Department of Health shall have access to any court orders or adjudications of any court of record, any records of such orders or adjudications, criminal history record information in the possession of the Mississippi Highway Safety Patrol or court of this state concerning persons working, regularly volunteering or residing in a family child care home. The department shall have access to these records for the purpose of determining whether or not the home meets the requirements of Sections 43-20-51 through 43-20-65.

(5) No family child care home or its employees shall be liable for civil damages to any person refused employment or discharged from employment by reason of such home's compliance with the provisions of this section if such home acts in good faith to comply with this section.



§ 43-20-59 - Registration

(1) Any person maintaining a family child care home may register such home with the State Department of Health on forms provided by the department.

(2) A certificate of registration shall be issued to the applicant for registration who (a) attests to the safety of the home for the care of children, (b) submits a fee of Five Dollars ($ 5.00) payable to the department, and (c) certifies that no person described in paragraphs (a), (b), (c), (d) or (e) of Section 43-20-57(1) resides, works or volunteers in the family child care home.

(3) The department shall furnish each applicant for registration a family child care home safety evaluation form to be completed by the applicant and submitted with the registration application.

(4) The certificate of registration shall be renewed annually in the same manner provided for in this section.

(5) A certificate of registration shall be in force for one (1) year after the date of issuance unless revoked pursuant to Sections 43-20-51 through 43-20-65. The certificate shall specify that the registrant may operate a family child care home for five (5) or fewer children. This section shall not be construed to limit the right of the department to enter a registered family child care home for the purpose of assessing compliance with Sections 43-20-51 through 43-20-65 after receiving a complaint against the registrant of such home or in conducting a periodic routine inspection.

(6) The department shall adopt rules and regulations to implement the registration provisions.



§ 43-20-61 - Denial, revocation, or refusal to renew certificate of registration; hearing

The department may deny, revoke or refuse to renew a certificate of registration upon determination that the registrant falsified information on the application or willfully and substantially has violated Sections 43-20-51 through 43-20-65, inclusive and amendments thereto. The department shall not revoke or refuse to renew any certificate without giving notice and conducting a hearing.



§ 43-20-63 - Suspension of certificate of registration; grounds

The department may suspend any certificate of registration issued under the provision of Sections 43-20-51 through 43-20-65 upon any of the following grounds and in the manner provided in Sections 43-20-51 through 43-20-65:

(a) Violation by the registrant of any provision of Sections 43-20-51 through 43-20-65 or of the rules and regulations promulgated under Sections 43-20-51 through 43-20-65;

(b) Aiding, abetting or permitting the violation of any provision of Sections 43-20-51 through 43-20-65 or of the rules and regulations promulgated under Sections 43-20-51 through 43-20-65;

(c) Conduct in the operation or maintenance, or both the operation and maintenance of a family child care home which is inimical to health, morals, welfare or safety of either an individual in or receiving services from the home or the people of this state; and

(d) The conviction of a registrant at any time during registration of any crime under state or federal law.

The department may suspend any certificate of registration issued under the provisions of Sections 43-20-51 through 43-20-65 prior to any hearing when, in the opinion of the department, the action is necessary to protect any child in the family child care home from physical or mental abuse, abandonment or any other substantial threat to health or safety.



§ 43-20-65 - Information confidential; hearings may be closed

Information received by the licensing agency through filed reports, inspections or otherwise authorized under Sections 43-20-51 through 43-20-65 shall not be disclosed publicly in such manner as to identify individuals. In any hearings conducted under regulation provisions of Sections 43-20-51 through 43-20-65, the hearing officer may close the hearing to the public to prevent public disclosure of matters relating to individuals restricted by other law.






INFORMATION TO BE PROVIDED TO CHILD'S PARENTS OR LEGAL GUARDIANS BY CHILD CARE FACILITIES

§ 43-20-81 - Information relative to risks associated with influenza and availability, effectiveness and modes of administration of influenza vaccines

(1) Each licensed child care facility shall, by October 1 of every year, provide each child's parent or legal guardian with information relative to the risks associated with influenza and the availability, effectiveness and modes of administration of influenza vaccines. That information shall be updated annually to include new information and shall include the following:

(a) The causes and symptoms of influenza and means by which influenza is transmitted;

(b) The infection rates of influenza in children;

(c) Information about the U.S. Centers for Disease Control and Prevention's (CDC) recommendations for routine, seasonal vaccination of all children aged six (6) months through eighteen (18) years; and

(d) Sources in which a parent or legal guardian may obtain additional information and where a child may be immunized against influenza.

(2) The State Department of Health shall develop information on influenza immunization and provide that information to each licensed child care facility, which shall provide the information to each child's parent or legal guardian as required by subsection (1) of this section.

(3) The department shall determine the most cost-effective and efficient means of distributing the information. The department may work with public health organizations and vaccine stakeholders in developing and distributing the information.

(4) Nothing in this section shall be construed to require any licensed child care facility to provide or pay for immunizations against influenza. However, if a licensed child care facility requests assistance in providing influenza vaccine on site to children in accordance with their parent or legal guardian's approval, the department shall work with the licensed child care facility to provide advice and influenza vaccine for children who qualify for the vaccine through the federal Vaccines for Children (VFC) program.

(5) The State Board of Health shall establish by rules and regulations all guidelines and procedures for carrying out the provisions of this section.









Chapter 21 - YOUTH COURT

FUNDING OF SALARIES AND EXPENSES OF YOUTH COUNSELLORS AND CLERK-REPORTERS

§ 43-21-45 - Funds for payment of salaries and expenses of youth counsellors and clerk-reporters

In any Class 1 county having a total population in excess of eighty thousand (80,000) according to the 1950 census and having a total assessed valuation in excess of Forty-eight Million Dollars ($ 48,000,000.00), and in which there is both a youth court and a federal military base or encampment; and in any Class 1 county having a total population in excess of fifty-two thousand seven hundred twenty (52,720) in the 1960 federal decennial census and in which there is located both a state-supported university and a Mississippi National Guard Camp, the board of supervisors of any such county may, in its discretion, set aside, appropriate and expend moneys from the general fund to be used in the payment of salaries and/or travel expenses of a youth counsellor, or counsellors, and the salary of a clerk-reporter of the youth court of such county, and such funds shall be expended for no other purpose.






ORGANIZATION, ADMINISTRATION AND OPERATION

§ 43-21-101 - Short title

This chapter shall be cited as the "Youth Court Law."



§ 43-21-103 - Construction and purpose

This chapter shall be liberally construed to the end that each child coming within the jurisdiction of the youth court shall become a responsible, accountable and productive citizen, and that each such child shall receive such care, guidance and control, preferably in such child's own home as is conducive toward that end and is in the state's and the child's best interest. It is the public policy of this state that the parents of each child shall be primarily responsible for the care, support, education and welfare of such children; however, when it is necessary that a child be removed from the control of such child's parents, the youth court shall secure proper care for such child.



§ 43-21-105 - Definitions

The following words and phrases, for purposes of this chapter, shall have the meanings ascribed herein unless the context clearly otherwise requires:

(a) "Youth court" means the Youth Court Division.

(b) "Judge" means the judge of the Youth Court Division.

(c) "Designee" means any person that the judge appoints to perform a duty which this chapter requires to be done by the judge or his designee. The judge may not appoint a person who is involved in law enforcement to be his designee.

(d) "Child" and "youth" are synonymous, and each means a person who has not reached his eighteenth birthday. A child who has not reached his eighteenth birthday and is on active duty for a branch of the armed services or is married is not considered a "child" or "youth" for the purposes of this chapter.

(e) "Parent" means the father or mother to whom the child has been born, or the father or mother by whom the child has been legally adopted.

(f) "Guardian" means a court-appointed guardian of the person of a child.

(g) "Custodian" means any person having the present care or custody of a child whether such person be a parent or otherwise.

(h) "Legal custodian" means a court-appointed custodian of the child.

(i) "Delinquent child" means a child who has reached his tenth birthday and who has committed a delinquent act.

(j) "Delinquent act" is any act, which if committed by an adult, is designated as a crime under state or federal law, or municipal or county ordinance other than offenses punishable by life imprisonment or death. A delinquent act includes escape from lawful detention and violations of the Uniform Controlled Substances Law and violent behavior.

(k) "Child in need of supervision" means a child who has reached his seventh birthday and is in need of treatment or rehabilitation because the child:

(i) Is habitually disobedient of reasonable and lawful commands of his parent, guardian or custodian and is ungovernable; or

(ii) While being required to attend school, willfully and habitually violates the rules thereof or willfully and habitually absents himself therefrom; or

(iii) Runs away from home without good cause; or

(iv) Has committed a delinquent act or acts.

(l) "Neglected child" means a child:

(i) Whose parent, guardian or custodian or any person responsible for his care or support, neglects or refuses, when able so to do, to provide for him proper and necessary care or support, or education as required by law, or medical, surgical, or other care necessary for his well-being; however, a parent who withholds medical treatment from any child who in good faith is under treatment by spiritual means alone through prayer in accordance with the tenets and practices of a recognized church or religious denomination by a duly accredited practitioner thereof shall not, for that reason alone, be considered to be neglectful under any provision of this chapter; or

(ii) Who is otherwise without proper care, custody, supervision or support; or

(iii) Who, for any reason, lacks the special care made necessary for him by reason of his mental condition, whether the mental condition is having mental illness or having an intellectual disability; or

(iv) Who, for any reason, lacks the care necessary for his health, morals or well-being.

(m) "Abused child" means a child whose parent, guardian or custodian or any person responsible for his care or support, whether legally obligated to do so or not, has caused or allowed to be caused, upon the child, sexual abuse, sexual exploitation, emotional abuse, mental injury, nonaccidental physical injury or other maltreatment. However, physical discipline, including spanking, performed on a child by a parent, guardian or custodian in a reasonable manner shall not be deemed abuse under this section.

(n) "Sexual abuse" means obscene or pornographic photographing, filming or depiction of children for commercial purposes, or the rape, molestation, incest, prostitution or other such forms of sexual exploitation of children under circumstances which indicate that the child's health or welfare is harmed or threatened.

(o) "A child in need of special care" means a child with any mental or physical illness that cannot be treated with the dispositional alternatives ordinarily available to the youth court.

(p) A "dependent child" means any child who is not a child in need of supervision, a delinquent child, an abused child or a neglected child, and which child has been voluntarily placed in the custody of the Department of Human Services by his parent, guardian or custodian.

(q) "Custody" means the physical possession of the child by any person.

(r) "Legal custody" means the legal status created by a court order which gives the legal custodian the responsibilities of physical possession of the child and the duty to provide him with food, shelter, education and reasonable medical care, all subject to residual rights and responsibilities of the parent or guardian of the person.

(s) "Detention" means the care of children in physically restrictive facilities.

(t) "Shelter" means care of children in physically nonrestrictive facilities.

(u) "Records involving children" means any of the following from which the child can be identified:

(i) All youth court records as defined in Section 43-21-251;

(ii) All social records as defined in Section 43-21-253;

(iii) All law enforcement records as defined in Section 43-21-255;

(iv) All agency records as defined in Section 43-21-257; and

(v) All other documents maintained by any representative of the state, county, municipality or other public agency insofar as they relate to the apprehension, custody, adjudication or disposition of a child who is the subject of a youth court cause.

(v) "Any person responsible for care or support" means the person who is providing for the child at a given time. This term shall include, but is not limited to, stepparents, foster parents, relatives, nonlicensed baby-sitters or other similar persons responsible for a child and staff of residential care facilities and group homes that are licensed by the Department of Human Services.

(w) The singular includes the plural, the plural the singular and the masculine the feminine when consistent with the intent of this chapter.

(x) "Out-of-home" setting means the temporary supervision or care of children by the staff of licensed day care centers, the staff of public, private and state schools, the staff of juvenile detention facilities, the staff of unlicensed residential care facilities and group homes and the staff of, or individuals representing, churches, civic or social organizations.

(y) "Durable legal custody" means the legal status created by a court order which gives the durable legal custodian the responsibilities of physical possession of the child and the duty to provide him with care, nurture, welfare, food, shelter, education and reasonable medical care. All these duties as enumerated are subject to the residual rights and responsibilities of the natural parent(s) or guardian(s) of the child or children.

(z) "Status offense" means conduct subject to adjudication by the youth court that would not be a crime if committed by an adult.

(aa) "Financially able" means a parent or child who is ineligible for a court-appointed attorney.



§ 43-21-107 - Establishment clause

(1) A youth court division is hereby created as a division of the county court of each county now or hereafter having a county court, and the county judge shall be the judge of the youth court unless another judge is named by the county judge as provided by this chapter.

(2) A youth court division is hereby created as a division of the chancery court of each county in which no county court is maintained and any chancellor within a chancery court district shall be the judge of the youth court of that county within such chancery court district unless another judge is named by the senior chancellor of the county or chancery court district as provided by this chapter.

(3) In any county where there is no county court or family court on July 1, 1979, there may be created a youth court division as a division of the municipal court in any city if the governing authorities of such city adopt a resolution to that effect. The cost of the youth court division of the municipal court shall be paid from any funds available to the municipality excluding county funds. No additional municipal youth court shall be formed after January 1, 2007.



§ 43-21-109 - Youth court facilities

Any county or municipality may separately or jointly establish and maintain detention facilities, shelter facilities, foster homes, or any other facility necessary to carry on the work of the youth court. For said purposes, the county or municipality may acquire necessary land by condemnation, by purchase or donation, may issue bonds as now provided by law for the purpose of purchasing, constructing, remodeling or maintaining such facilities; may expend necessary funds from the general fund to construct and maintain such facilities, and may employ architects to design or remodel such facilities. Such facilities may include a place for housing youth court facilities and personnel.



§ 43-21-111 - Referee

(1) In any county not having a county court or family court the judge may appoint as provided in Section 43-21-123 regular or special referees who shall be attorneys at law and members of the bar in good standing to act in cases concerning children within the jurisdiction of the youth court, and a regular referee shall hold office until removed by the judge. The requirement that regular or special referees appointed pursuant to this subsection be attorneys shall apply only to regular or special referees who were not first appointed regular or special referees prior to July 1, 1991.

(2) Any referee appointed pursuant to subsection (1) of this section shall be required to receive judicial training approved by the Mississippi Judicial College and shall be required to receive regular annual continuing education in the field of juvenile justice. The amount of judicial training and annual continuing education which shall be satisfactory to fulfill the requirements of this section shall conform with the amount prescribed by the Rules and Regulations for Mandatory Continuing Judicial Education promulgated by the Supreme Court. The Administrative Office of Courts shall maintain a roll of referees appointed under this section, shall enforce the provisions of this subsection and shall maintain records on all such referees regarding such training. Should a referee miss two (2) consecutive training sessions sponsored or approved by the Mississippi Judicial College as required by this subsection or fail to attend one (1) such training session within six (6) months of their initial appointment as a referee, the referee shall be disqualified to serve and be immediately removed as a referee and another member of the bar shall be appointed as provided in this section.

(3) The judge may direct that hearings in any case or class of cases be conducted in the first instance by the referee. The judge may also delegate his own administrative responsibilities to the referee.

(4) All hearings authorized to be heard by a referee shall proceed in the same manner as hearings before the youth court judge. A referee shall possess all powers and perform all the duties of the youth court judge in the hearings authorized to be heard by the referee.

(5) An order entered by the referee shall be mailed immediately to all parties and their counsel. A rehearing by the judge shall be allowed if any party files a written motion for a rehearing or on the court's own motion within three (3) days after notice of referee's order. The youth court may enlarge the time for filing a motion for a rehearing for good cause shown. Any rehearing shall be upon the record of the hearing before the referee, but additional evidence may be admitted in the discretion of the judge. A motion for a rehearing shall not act as a supersedeas of the referee's order, unless the judge shall so order.

(6) The salary for the referee shall be fixed on order of the judge as provided in Section 43-21-123 and shall be paid by the county out of any available funds budgeted for the youth court by the board of supervisors.

(7) Upon request of the boards of supervisors of two (2) or more counties, the judge of the chancery court may appoint a suitable person as referee to two (2) or more counties within his district, and the payment of salary may be divided in such ratio as may be agreed upon by the boards of supervisors.



§ 43-21-113 - Special judge

When a judge shall certify in writing that he is unable to serve because of illness or absence from the county or district, the judge may appoint as provided in Section 43-21-123 a special judge to serve in his stead. A special judge shall possess all the powers and perform all the duties of the regular judge. The compensation for the special judge shall be fixed on order of the judge as provided in Section 43-21-123 on the basis of a statement as to the time and expense incurred by the special judge and shall be paid by the county out of any available funds. In the case of recusal, a judge shall be selected as provided by law.



§ 43-21-115 - Intake unit

In every youth court division the judge shall appoint as provided in Section 43-21-123 one or more persons to function as the intake unit for the youth court division. The youth court intake unit shall perform all duties specified by this chapter. If the person serving as the youth court intake unit is not already a salaried public employee, the salary for such person shall be fixed on order of the judge as provided in Section 43-21-123 and shall be paid by the county or municipality, as the case may be, out of any available funds budgeted for the youth court by the board of supervisors.



§ 43-21-117 - Youth court prosecutor

(1) The youth court prosecutor shall represent the petitioner in all proceedings in the youth court.

(2) The county prosecuting attorney shall serve as the youth court prosecutor; however, if funds are available pursuant to Section 43-21-123, the court may designate, as provided in subsection (3) of this section, a prosecutor or prosecutors in lieu of or in addition to the county prosecuting attorney. Where there is a municipal youth court division, the city prosecutor shall serve as youth court prosecutor; provided that the district attorney may participate in transfer proceedings.

(3) The judge may designate as provided in Section 43-21-123 some suitable attorney or attorneys to serve as youth court prosecutor or prosecutors in lieu of or in conjunction with the youth court prosecutor provided in subsection (2) of this section. The designated youth court prosecutor or prosecutors shall be paid a fee or salary fixed on order of the judge as provided in Section 43-21-123 and shall be paid by the county out of any available funds budgeted for the youth court by the board of supervisors, unless the designated youth court prosecutor or prosecutors serves in a municipal youth court division, in which case he shall be paid a fee or salary fixed on order of the judge from the funds available to the municipality.

(4) All youth court prosecutors and county prosecuting attorneys who serve as youth court prosecutors shall be required to receive juvenile justice training approved by the Mississippi Attorney General's office and regular annual continuing education in the field of juvenile justice. The Mississippi Attorney General's office shall determine the amount of juvenile justice training and annual continuing education which shall be satisfactory to fulfill the requirements of this subsection. The Administrative Office of Courts shall maintain a roll of youth court prosecutors, shall enforce the provisions of this subsection and shall maintain records on all such youth court prosecutors regarding such training. Should a youth court prosecutor miss two (2) consecutive training sessions sponsored by the Mississippi Attorney General's office as required by this subsection or fail to attend one (1) such training session within six (6) months of their designation as youth court prosecutor, the youth court prosecutor shall be disqualified to serve and be immediately removed from the office of youth court prosecutor and another youth court prosecutor shall be designated.



§ 43-21-119 - Youth court personnel

The judge or his designee shall appoint as provided in Section 43-21-123 sufficient personnel, responsible to and under the control of the youth court, to carry on the professional, clerical and other work of the youth court. The cost of these persons appointed by the youth court shall be paid as provided in Section 43-21-123 out of any available funds budgeted for the youth court by the board of supervisors.



§ 43-21-121 - Guardian ad litem

(1) The youth court shall appoint a guardian ad litem for the child:

(a) When a child has no parent, guardian or custodian;

(b) When the youth court cannot acquire personal jurisdiction over a parent, a guardian or a custodian;

(c) When the parent is a minor or a person of unsound mind;

(d) When the parent is indifferent to the interest of the child or if the interests of the child and the parent, considered in the context of the cause, appear to conflict;

(e) In every case involving an abused or neglected child which results in a judicial proceeding; or

(f) In any other instance where the youth court finds appointment of a guardian ad litem to be in the best interest of the child.

(2) The guardian ad litem shall be appointed by the court when custody is ordered or at the first judicial hearing regarding the case, whichever occurs first.

(3) In addition to all other duties required by law, a guardian ad litem shall have the duty to protect the interest of a child for whom he has been appointed guardian ad litem. The guardian ad litem shall investigate, make recommendations to the court or enter reports as necessary to hold paramount the child's best interest. The guardian ad litem is not an adversary party and the court shall insure that guardians ad litem perform their duties properly and in the best interest of their wards. The guardian ad litem shall be a competent person who has no adverse interest to the minor. The court shall insure that the guardian ad litem is adequately instructed on the proper performance of his duties.

(4) The court may appoint either a suitable attorney or a suitable layman as guardian ad litem. In cases where the court appoints a layman as guardian ad litem, the court shall also appoint an attorney to represent the child. From and after January 1, 1999, in order to be eligible for an appointment as a guardian ad litem, such attorney or lay person must have received child protection and juvenile justice training provided by or approved by the Mississippi Judicial College within the year immediately preceding such appointment. The Mississippi Judicial College shall determine the amount of child protection and juvenile justice training which shall be satisfactory to fulfill the requirements of this section. The Administrative Office of Courts shall maintain a roll of all attorneys and laymen eligible to be appointed as a guardian ad litem under this section and shall enforce the provisions of this subsection.

(5) Upon appointment of a guardian ad litem, the youth court shall continue any pending proceedings for a reasonable time to allow the guardian ad litem to familiarize himself with the matter, consult with counsel and prepare his participation in the cause.

(6) Upon order of the youth court, the guardian ad litem shall be paid a reasonable fee as determined by the youth court judge or referee out of the county general fund as provided under Section 43-21-123. To be eligible for such fee, the guardian ad litem shall submit an accounting of the time spent in performance of his duties to the court.

(7) The court, in its sound discretion, may appoint a volunteer trained layperson to assist children subject to the provisions of this section in addition to the appointment of a guardian ad litem.



§ 43-21-123 - Expenditures by the youth court

Except for expenses provided by state funds and/or other monies, the board of supervisors, or the municipal governing board where there is a municipal youth court, shall adequately provide funds for the operation of the youth court division of the chancery court in conjunction with the regular chancery court budget, or the county or family courts where said courts are constituted. In preparation for said funding, on an annual basis at the time requested, the youth court judge or administrator shall prepare and submit to the board of supervisors, or the municipal governing board of the youth court wherever the youth court is a municipal court, an annual budget which will identify the number, staff position, title and amount of annual or monthly compensation of each position as well as provide for other expenditures necessary to the functioning and operation of the youth court. When the budget of the youth court or youth court judge is approved by the board of supervisors or the governing authority of the municipality, then the youth court or youth court judge may employ such persons as provided in the budget from time to time.

The board of supervisors of any county in which there is located a youth court, and the governing authority of any municipality in which there is located a municipal youth court, are each authorized to reimburse the youth court judges and other youth court employees or personnel for reasonable travel and expenses incurred in the performance of their duties and in attending educational meetings offering professional training to such persons as budgeted.



§ 43-21-125 - Council of youth court judges

(1) There shall be a Mississippi Council of Youth Court Judges which shall be the official organization of the judges having youth court jurisdiction in this state. The membership of the council shall consist of all the judges and referees of youth courts in the State of Mississippi.

(2) The Mississippi Council of Youth Court Judges is authorized to adopt and, from time to time, amend such rules, regulations or bylaws as it considers necessary to the conduct of its affairs.

(3) The council may elect officers and provide for such meetings of the council as it deems necessary. The council shall meet at least annually for the consideration of:

(a) any and all matters pertaining to the discharge of the official duties and obligations of its members; and

(b) problems that have arisen in connection with the operation of the youth courts in any county or in all counties in order to improve the administration of juvenile justice in the state.

(4) The council shall publish and submit to the governor, the chief justice of the supreme court, and the Mississippi Judicial Council an annual report of the operations which shall include financial and statistical data and may include suggestions and recommendations for legislation.

(5) The council is authorized to receive and expend any funds which may become available from the federal government to carry out any of the purposes of this chapter, and to this end the council may meet any federal requirements not contrary to state law which may be conditions precedent to receiving such federal funds.

(6) The council may cooperate with the federal government in a program for training personnel employed or preparing for employment by the youth court and may receive and expend funds from federal or state sources or from private donations for such purposes. The council may contract with public or nonprofit institutions of higher learning for the training of such personnel, may conduct short-term training courses of its own, may hire experts on a temporary basis for such purpose and may cooperate with the department of youth services or other state departments or agencies in personnel training programs.



§ 43-21-127 - Cooperation

It is hereby made the duty of every public official or department to render all assistance and cooperation within his or its jurisdictional power which may further the objects of this chapter. The youth court is authorized to seek the cooperation of all societies, organizations or agencies having for their object the protection or aid of children.






JURISDICTION

§ 43-21-151 - Jurisdiction

(1) The youth court shall have exclusive original jurisdiction in all proceedings concerning a delinquent child, a child in need of supervision, a neglected child, an abused child or a dependent child except in the following circumstances:

(a) Any act attempted or committed by a child, which if committed by an adult would be punishable under state or federal law by life imprisonment or death, will be in the original jurisdiction of the circuit court;

(b) Any act attempted or committed by a child with the use of a deadly weapon, the carrying of which concealed is prohibited by Section 97-37-1, or a shotgun or a rifle, which would be a felony if committed by an adult, will be in the original jurisdiction of the circuit court; and

(c) When a charge of abuse of a child first arises in the course of a custody action between the parents of the child already pending in the chancery court and no notice of such abuse was provided prior to such chancery proceedings, the chancery court may proceed with the investigation, hearing and determination of such abuse charge as a part of its hearing and determination of the custody issue as between the parents, notwithstanding the other provisions of the Youth Court Law. The proceedings in chancery court on the abuse charge shall be confidential in the same manner as provided in youth court proceedings.

When a child is expelled from the public schools, the youth court shall be notified of the act of expulsion and the act or acts constituting the basis for expulsion.

(2) Jurisdiction of the child in the cause shall attach at the time of the offense and shall continue thereafter for that offense until the child's twentieth birthday, unless sooner terminated by order of the youth court. The youth court shall not have jurisdiction over offenses committed by a child on or after his eighteenth birthday.

(3) No child who has not reached his thirteenth birthday shall be held criminally responsible or criminally prosecuted for a misdemeanor or felony; however, the parent, guardian or custodian of such child may be civilly liable for any criminal acts of such child. No child under the jurisdiction of the youth court shall be held criminally responsible or criminally prosecuted by any court for any act designated as a delinquent act, unless jurisdiction is transferred to another court under Section 43-21-157.

(4) The youth court shall also have jurisdiction of offenses committed by a child which have been transferred to the youth court by an order of a circuit court of this state having original jurisdiction of the offense, as provided by Section 43-21-159.

(5) The youth court shall regulate and approve the use of teen court as provided in Section 43-21-753.

(6) Nothing in this section shall prevent the circuit court from assuming jurisdiction over a youth who has committed an act of delinquency upon a youth court's ruling that a transfer is appropriate pursuant to Section 43-21-157.



§ 43-21-153 - Powers of youth court; contempt

(1) The youth court shall have full power and authority to issue all writs and processes including injunctions necessary to the exercise of jurisdiction and to carrying out the purpose of this chapter.

(2) Any person who wilfully violates, neglects or refuses to obey, perform or comply with any order of the youth court shall be in contempt of court and punished by a fine not to exceed five hundred dollars ($ 500.00) or by imprisonment in jail not to exceed ninety (90) days, or by both such fine and imprisonment.



§ 43-21-155 - Venue

(1) If a child is alleged to be a delinquent child or a child in need of supervision, the proceedings shall be commenced in any county where any of the alleged acts are said to have occurred. After adjudication, the youth court may, in the best interest of the child, transfer the case at any stage of the proceeding for disposition to the county where the child resides or to a county where a youth court has previously acquired jurisdiction.

(2) If a child is alleged to be an abused or neglected child, the proceedings shall be commenced in the county where the child's custodian resides or in the county where the child is present when the report is made to the intake unit.



§ 43-21-157 - Transfer of jurisdiction to other courts

(1) If a child who has reached his thirteenth birthday is charged by petition to be a delinquent child, the youth court, either on motion of the youth court prosecutor or on the youth court's own motion, after a hearing as hereinafter provided, may, in its discretion, transfer jurisdiction of the alleged offense described in the petition or a lesser included offense to the criminal court which would have trial jurisdiction of such offense if committed by an adult. The child shall be represented by counsel in transfer proceedings.

(2) A motion to transfer shall be filed on a day prior to the date set for the adjudicatory hearing but not more than ten (10) days after the filing of the petition. The youth court may order a transfer study at any time after the motion to transfer is filed. The transfer study and any other social record which the youth court will consider at the transfer hearing shall be made available to the child's counsel prior to the hearing. Summons shall be served in the same manner as other summons under this chapter with a copy of the motion to transfer and the petition attached thereto.

(3) The transfer hearing shall be bifurcated. At the transfer hearing, the youth court shall first determine whether probable cause exists to believe that the child committed the alleged offense. For the purpose of the transfer hearing only, the child may, with the assistance of counsel, waive the determination of probable cause.

(4) Upon such a finding of probable cause, the youth court may transfer jurisdiction of the alleged offense and the youth if the youth court finds by clear and convincing evidence that there are no reasonable prospects of rehabilitation within the juvenile justice system.

(5) The factors which shall be considered by the youth court in determining the reasonable prospects of rehabilitation within the juvenile justice system are:

(a) Whether or not the alleged offense constituted a substantial danger to the public;

(b) The seriousness of the alleged offense;

(c) Whether or not the transfer is required to protect the community;

(d) Whether or not the alleged offense was committed in an aggressive, violent, premeditated or willful manner;

(e) Whether the alleged offense was against persons or against property, greater weight being given to the offense against persons, especially if personal injury resulted;

(f) The sophistication, maturity and educational background of the child;

(g) The child's home situation, emotional condition and life-style;

(h) The history of the child, including experience with the juvenile justice system, other courts, probation, commitments to juvenile institutions or other placements;

(i) Whether or not the child can be retained in the juvenile justice system long enough for effective treatment or rehabilitation;

(j) The dispositional resources available to the juvenile justice system;

(k) Dispositional resources available to the adult correctional system for the child if treated as an adult;

(l) Whether the alleged offense was committed on school property, public or private, or at any school-sponsored event, and constituted a substantial danger to other students;

(m) Any other factors deemed relevant by the youth court; and

(n) Nothing in this subsection shall prohibit the transfer of jurisdiction of an alleged offense and a child if that child, at the time of the transfer hearing, previously has not been placed in a juvenile institution.

(6) If the youth court transfers jurisdiction of the alleged offense to a criminal court, the youth court shall enter a transfer order containing:

(a) Facts showing that the youth court had jurisdiction of the cause and of the parties;

(b) Facts showing that the child was represented by counsel;

(c) Facts showing that the hearing was held in the presence of the child and his counsel;

(d) A recital of the findings of probable cause and the facts and reasons underlying the youth court's decision to transfer jurisdiction of the alleged offense;

(e) The conditions of custody or release of the child pending criminal court proceedings, including bail or recognizance as the case may justify, as well as a designation of the custodian for the time being; and

(f) A designation of the alleged offense transferred and of the court to which the transfer is made and a direction to the clerk to forward for filing in such court a certified copy of the transfer order of the youth court.

(7) The testimony of the child respondent at a transfer hearing conducted pursuant to this chapter shall not be admissible against the child in any proceeding other than the transfer hearing.

(8) When jurisdiction of an offense is transferred to the circuit court, or when a youth has committed an act which is in original circuit court jurisdiction pursuant to Section 43-21-151, the jurisdiction of the youth court over the youth for any future offenses is terminated, except that jurisdiction over future offenses is not terminated if the circuit court transfers or remands the transferred case to the youth court or if a child who has been transferred to the circuit court or is in the original jurisdiction of the circuit court is not convicted. However, when jurisdiction of an offense is transferred to the circuit court pursuant to this section or when an offense committed by a youth is in original circuit court jurisdiction pursuant to Section 43-21-151, the circuit court shall thereafter assume and retain jurisdiction of any felony offenses committed by such youth without any additional transfer proceedings. Any misdemeanor offenses committed by youth who are in circuit court jurisdiction pursuant to this section or Section 43-21-151 shall be prosecuted in the court which would have jurisdiction over that offense if committed by an adult without any additional transfer proceedings. The circuit court may review the transfer proceedings on motion of the transferred child. Such review shall be on the record of the hearing in the youth court. The circuit court shall remand the offense to the youth court if there is no substantial evidence to support the order of the youth court. The circuit court may also review the conditions of custody or release pending criminal court proceedings.

(9) When any youth has been the subject of a transfer to circuit court for an offense committed in any county of the state or has committed any act which is in the original jurisdiction of the circuit court pursuant to Section 43-21-151, that transfer or original jurisdiction shall be recognized by all other courts of the state and no subsequent offense committed by such youth in any county of the state shall be in the jurisdiction of the youth court unless transferred to the youth court pursuant to Section 43-21-159(3). Transfers from youth courts of other states shall be recognized by the courts of this state and no youth who has a pending charge or a conviction in the adult court system of any other state shall be in the jurisdiction of the youth courts of this state, but such youths shall be in the jurisdiction of the circuit court for any felony committed in this state or in the jurisdiction of the court of competent jurisdiction for any misdemeanor committed in this state.



§ 43-21-159 - Transfer of cases from other courts

(1) When a person appears before a court other than the youth court, and it is determined that the person is a child under jurisdiction of the youth court, such court shall, unless the jurisdiction of the offense has been transferred to such court as provided in this chapter, or unless the child has previously been the subject of a transfer from the youth court to the circuit court for trial as an adult and was convicted, immediately dismiss the proceeding without prejudice and forward all documents pertaining to the cause to the youth court; and all entries in permanent records shall be expunged. The youth court shall have the power to order and supervise the expunction or the destruction of such records in accordance with Section 43-21-265. Upon petition therefor, the youth court shall expunge the record of any case within its jurisdiction in which an arrest was made, the person arrested was released and the case was dismissed or the charges were dropped or there was no disposition of such case.

In cases where the child is charged with a hunting or fishing violation or a traffic violation, whether it be any state or federal law, a violation of the Mississippi Implied Consent Law, or municipal ordinance or county resolution, or where the child is charged with a violation of Section 67-3-70, the appropriate criminal court shall proceed to dispose of the same in the same manner as for other adult offenders and it shall not be necessary to transfer the case to the youth court of the county. However, unless the cause has been transferred, or unless the child has previously been the subject of a transfer from the youth court to the circuit court for trial as an adult and was convicted, the youth court shall have power on its own motion to remove jurisdiction from any criminal court of any offense including a hunting or fishing violation, a traffic violation, a violation of the Mississippi Implied Consent Law, or a violation of Section 67-3-70, committed by a child in a matter under the jurisdiction of the youth court and proceed therewith in accordance with the provisions of this chapter.

(2) After conviction and sentence of any child by any other court having original jurisdiction on a misdemeanor charge, and within the time allowed for an appeal of such conviction and sentence, the youth court of the county shall have the full power to stay the execution of the sentence and to release the child on good behavior or on other order as the youth court may see fit to make unless the child has previously been the subject of a transfer from the youth court to the circuit court for trial as an adult and was convicted. When a child is convicted of a misdemeanor and is committed to, incarcerated in or imprisoned in a jail or other place of detention by a criminal court having proper jurisdiction of such charge, such court shall notify the youth court judge or the judge's designee of the conviction and sentence prior to the commencement of such incarceration. The youth court shall have the power to order and supervise the destruction of any records involving children maintained by the criminal court in accordance with Section 43-21-265. However, the youth court shall have the power to set aside a judgment of any other court rendered in any matter over which the youth court has exclusive original jurisdiction, to expunge or destroy the records thereof in accordance with Section 43-21-265, and to order a refund of fines and costs.

(3) Nothing in subsection (1) or (2) shall apply to a youth who has a pending charge or a conviction for any crime over which circuit court has original jurisdiction.

(4) In any case wherein the defendant is a child as defined in this chapter and of which the circuit court has original jurisdiction, the circuit judge, upon a finding that it would be in the best interest of such child and in the interest of justice, may at any stage of the proceedings prior to the attachment of jeopardy transfer such proceedings to the youth court for further proceedings unless the child has previously been the subject of a transfer from the youth court to the circuit court for trial as an adult and was convicted or has previously been convicted of a crime which was in original circuit court jurisdiction, and the youth court shall, upon acquiring jurisdiction, proceed as provided in this chapter for the adjudication and disposition of delinquent child proceeding proceedings. If the case is not transferred to the youth court and the youth is convicted of a crime by any circuit court, the trial judge shall sentence the youth as though such youth was an adult. The circuit court shall not have the authority to commit such child to the custody of the Department of Youth Services for placement in a state-supported training school.

(5) In no event shall a court sentence an offender over the age of eighteen (18) to the custody of the Division of Youth Services for placement in a state-supported training school.

(6) When a child's driver's license is suspended by the youth court for any reason, the clerk of the youth court shall report the suspension, without a court order under Section 43-21-261, to the Commissioner of Public Safety in the same manner as such suspensions are reported in cases involving adults.

(7) No offense involving the use or possession of a firearm by a child who has reached his fifteenth birthday and which, if committed by an adult would be a felony, shall be transferred to the youth court.






PROVISIONS APPLICABLE TO ALL PROCEEDINGS

§ 43-21-201 - Representation by counsel; youth court-appointed attorneys required to receive juvenile justice training; exemption; duties of youth court counsel

(1) Each party shall have the right to be represented by counsel at all stages of the proceedings including, but not limited to, detention, adjudicatory and disposition hearings and parole or probation revocation proceedings. In delinquency matters the court shall appoint legal defense counsel who is not also a guardian ad litem for the same child. If the party is a child, the child shall be represented by counsel at all critical stages: detention, adjudicatory and disposition hearings; parole or probation revocation proceedings; and post-disposition matters. If indigent, the child shall have the right to have counsel appointed for him by the youth court.

(2) When a party first appears before the youth court, the judge shall ascertain whether he is represented by counsel and, if not, inform him of his rights including his right to counsel.

(3) An attorney appointed to represent a delinquent child shall be required to complete annual juvenile justice training that is approved by the Mississippi Judicial College or the Mississippi Commission on Continuing Legal Education. The Mississippi Judicial College and the Mississippi Commission on Continuing Legal Education shall determine the amount of juvenile justice training and continuing education required to fulfill the requirements of this subsection. The Administrative Office of Courts shall maintain a roll of attorneys who have complied with the training requirements and shall enforce the provisions of this subsection. Should an attorney fail to complete the annual training requirement or fail to attend the required training within six (6) months of being appointed to a youth court case, the attorney shall be disqualified to serve and the youth court shall immediately terminate the representation and appoint another attorney. Attorneys appointed by a youth court to five (5) or fewer cases a year are exempt from the requirements of this subsection.

(4) The child's attorney shall owe the same duties of undivided loyalty, confidentiality and competent representation to the child or minor as is due an adult client pursuant to the Mississippi Rules of Professional Conduct.

(5) An attorney shall enter his appearance on behalf of a party in the proceeding by filing a written notice of appearance with the youth court, by filing a pleading, notice or motion signed by counsel or by appearing in open court and advising the youth court that he is representing a party. After counsel has entered his appearance, he shall be served with copies of all subsequent pleadings, motions and notices required to be served on the party he represents. An attorney who has entered his appearance shall not be permitted to withdraw from the case until a timely appeal if any has been decided, except by leave of the court then exercising jurisdiction of the cause after notice of his intended withdrawal is served by him on the party he represents.

(6) Each designee appointed by a youth court judge shall be subject to the Code of Judicial Conduct and shall govern himself or herself accordingly.



§ 43-21-203 - Conduct of proceedings

(1) The youth court shall be in session at all times.

(2) All cases involving children shall be heard at any place the judge deems suitable but separately from the trial of cases involving adults.

(3) Hearings in all cases involving children shall be conducted without a jury and may be recessed from time to time.

(4) All hearings shall be conducted under such rules of evidence and rules of court as may comply with applicable constitutional standards.

(5) No proceeding by the youth court in cases involving children shall be a criminal proceeding but shall be entirely of a civil nature.

(6) The general public shall be excluded from the hearing, and only those persons shall be admitted who are found by the youth court to have a direct interest in the cause or work of the youth court. Any person found by the youth court to have a direct interest in the cause shall have the right to appear and be represented by legal counsel.

(7) In all hearings, except detention and shelter hearings under Section 43-21-309, a complete record of all evidence shall be taken by stenographic reporting, by mechanical or electronic device or by some combination thereof.

(8) The youth court may exclude the attendance of a child from a hearing in neglect and abuse cases with consent of the child's counsel. The youth court may exclude the attendance of a child from any portion of a disposition hearing that would be injurious to the best interest of the child in delinquency and children in need of supervision cases with consent of the child's counsel.

(9) All parties to a youth court cause shall have the right at any hearing in which an investigation, record or report is admitted in evidence:

(a) to subpoena, confront and examine the person who prepared or furnished data for the report; and

(b) to introduce evidence controverting the contents of the report.

(10) Except as provided by Section 43-21-561(5) or as otherwise provided by this chapter, the disposition of a child's cause or any evidence given in the youth court in any proceedings concerning the child shall not be admissible against the child in any case or proceeding in any court other than a youth court.



§ 43-21-205 - Court costs and fees

In proceedings under this chapter, no court costs shall be charged against any party to a petition, and no salaried officer of the state, county or any municipality, nor any youth court counselor, nor any witness other than an expert witness shall be entitled to receive any fee for any service rendered to the youth court or for attendance in the youth court in any proceedings under this chapter; but the fees of the circuit and chancery clerks in youth court cases originating by petition shall be paid as is provided by law for like services in other cases and shall be paid by the county on allowance of the board of supervisors on an itemized cost bill approved by the judge. These costs shall be paid out of the general fund. No clerk shall be allowed compensation for attendance in youth court.






RECORDS

§ 43-21-251 - Court records

(1) The court records of the youth court shall include:

(a) A general docket in which the clerk of the youth court shall enter the names of the parties in each cause, the date of filing the petition, any other pleadings, all other papers in the cause, issuance and return of process, and a reference by the minute book and page to all orders made therein. The general docket shall be duly indexed in the alphabetical order of the names of the parties.

(b) All the papers and pleadings filed in a cause. The papers in every cause shall be marked with the style and number of the cause and the date when filed. All the papers filed in a cause shall be kept in the same file, and all the files shall be kept in numerical order.

(c) All social records of a youth court, which shall include all intake records, social summaries, medical examinations, mental health examinations, transfer studies and all other information obtained and prepared in the discharge of official duty for the youth court.

(i) A "social summary" is an investigation of the personal and family history and the environment of a child who is the subject of a youth court cause. The social summary should describe all reasonable appropriate alternative dispositions. The social summary should contain a specific plan for the care and assistance to the child with a detailed explanation showing the necessity for the proposed plan of disposition.

(ii) A "medical examination" is an examination by a physician of a child who is the subject of a youth court cause or of his parent. The youth court may order a medical examination at any time after the intake unit has received a written complaint. Whenever possible, a medical examination shall be conducted on an outpatient basis. A medical examination of a parent of the child who is the subject of the cause shall not be ordered unless the physical or mental ability of the parent to care for the child is a relevant issue in the particular cause and the parent to be examined consents to the examination.

(iii) A "mental health examination" is an examination by a psychiatrist or psychologist of a child who is the subject of a youth court cause or of his parent. The youth court may order a mental health examination at any time after the intake unit has received a written complaint. Whenever possible, a mental health examination shall be conducted on an outpatient basis. A mental health examination of a parent of the child who is the subject of a cause shall not be ordered unless the physical or mental ability of the parent to care for the child is a relevant issue in the particular cause and the parent to be examined consents to the examination.

(iv) A "transfer study" is a social summary which addresses the factors set forth in Section 43-21-157(5). A transfer study shall not be admissible evidence nor shall it be considered by the court at any adjudicatory hearing. It shall be admissible evidence at a transfer or disposition hearing.

(d) A minute book in which the clerk shall record all the orders of the youth court.

(e) Proceedings of the youth court and evidence.

(f) All information obtained by the youth court from the Administrative Office of Courts pursuant to a request under Section 43-21-261(15).

(2) The records of the youth court and the contents thereof shall be kept confidential and shall not be disclosed except as provided in Section 43-21-261.

(3) The court records of the youth court may be kept on computer in the manner provided for storing circuit court records and dockets as provided in Section 9-7-171. The Administrative Office of Courts shall recommend to the youth courts a uniform format to maintain the records of such courts.



§ 43-21-255 - Law enforcement records

(1) Except as otherwise provided by this section, all records involving children made and retained by law enforcement officers and agencies or by the youth court prosecutor and the contents thereof shall be kept confidential and shall not be disclosed except as provided in Section 43-21-261.

(2) A child in the jurisdiction of the youth court and who has been taken into custody for an act, which if committed by an adult would be considered a felony or offenses involving possession or use of a dangerous weapon or any firearm, may be photographed or fingerprinted or both. Any law enforcement agency taking such photographs or fingerprints shall immediately report the existence and location of the photographs and fingerprints to the youth court. Copies of fingerprints known to be those of a child shall be maintained on a local basis only. Such copies of fingerprints may be forwarded to another local, state or federal bureau of criminal identification or regional depository for identification purposes only. Such copies of fingerprints shall be returned promptly and shall not be maintained by such agencies.

(3) Any law enforcement record involving children who have been taken into custody for an act, which if committed by an adult would be considered a felony and/or offenses involving possession or use of a dangerous weapon including photographs and fingerprints, may be released to a law enforcement agency supported by public funds, youth court officials and appropriate school officials without a court order under Section 43-21-261. Law enforcement records shall be released to youth court officials and to appropriate school officials upon written request. Except as provided in subsection (4) of this section, any law enforcement agency releasing such records of children in the jurisdiction of the youth court shall immediately report the release and location of the records to the youth court. The law enforcement agencies, youth court officials and school officials receiving such records are prohibited from using the photographs and fingerprints for any purpose other than for criminal law enforcement and juvenile law enforcement. Each law enforcement officer or employee, each youth court official or employee and each school official or employee receiving the records shall submit to the sender a signed statement acknowledging his or her duty to maintain the confidentiality of the records. In no instance shall the fact that such records of children in the jurisdiction of the youth court exist be conveyed to any private individual, firm, association or corporation or to any public or quasi-public agency the duties of which do not include criminal law enforcement or juvenile law enforcement.

(4) When a child's driver's license is suspended for refusal to take a test provided under the Mississippi Implied Consent Law, the law enforcement agency shall report such refusal, without a court order under Section 43-21-261, to the Commissioner of Public Safety in the same manner as such suspensions are reported in cases involving adults.

(5) All records involving a child convicted as an adult or who has been twice adjudicated delinquent for a sex offense as defined by Section 45-33-23, Mississippi Code of 1972, shall be public and shall not be kept confidential.



§ 43-21-257 - Agency records

(1) Unless otherwise provided in this section, any record involving children, including valid and invalid complaints, and the contents thereof maintained by the Department of Human Services, or any other state agency, shall be kept confidential and shall not be disclosed except as provided in Section 43-21-261.

(2) The Office of Youth Services shall maintain a state central registry containing the number and disposition of all cases together with such other useful information regarding those cases as may be requested and is obtainable from the records of the youth court. The Office of Youth Services shall annually publish a statistical record of the number and disposition of all cases, but the names or identity of any children shall not be disclosed in the reports or records. The Office of Youth Services shall adopt such rules as may be necessary to carry out this subsection. The central registry files and the contents thereof shall be confidential and shall not be open to public inspection. Any person who discloses or encourages the disclosure of any record involving children from the central registry shall be subject to the penalty in Section 43-21-267. The youth court shall furnish, upon forms provided by the Office of Youth Services, the necessary information, and these completed forms shall be forwarded to the Office of Youth Services.

(3) The Department of Human Services shall maintain a state central registry on neglect and abuse cases containing (a) the name, address and age of each child, (b) the nature of the harm reported, (c) the name and address of the person responsible for the care of the child, and (d) the name and address of the substantiated perpetrator of the harm reported. "Substantiated perpetrator" shall be defined as an individual who has committed an act(s) of sexual abuse or physical abuse that would otherwise be deemed as a felony or any child neglect that would be deemed as a threat to life, as determined upon investigation by the Office of Family and Children's Services. "Substantiation" for the purposes of the Mississippi Department of Human Services Central Registry shall require a criminal conviction or an adjudication by a youth court judge or court of competent jurisdiction, ordering that the name of the perpetrator be listed on the central registry, pending due process. The Department of Human Services shall adopt such rules and administrative procedures, especially those procedures to afford due process to individuals who have been named as substantiated perpetrators before the release of their name from the central registry, as may be necessary to carry out this subsection. The central registry shall be confidential and shall not be open to public inspection. Any person who discloses or encourages the disclosure of any record involving children from the central registry without following the rules and administrative procedures of the department shall be subject to the penalty in Section 43-21-267. The Department of Human Services and its employees are exempt from any civil liability as a result of any action taken pursuant to the compilation and/or release of information on the central registry under this section and any other applicable section of the code, unless determined that an employee has willfully and maliciously violated the rules and administrative procedures of the department, pertaining to the central registry or any section of this code. If an employee is determined to have willfully and maliciously performed such a violation, said employee shall not be exempt from civil liability in this regard.

(4) The Mississippi State Department of Health may release the findings of investigations into allegations of abuse within licensed day care centers made under the provisions of Section 43-21-353(8) to any parent of a child who is enrolled in the day care center at the time of the alleged abuse or at the time the request for information is made. The findings of any such investigation may also be released to parents who are considering placing children in the day care center. No information concerning those investigations may contain the names or identifying information of individual children.

The Department of Health shall not be held civilly liable for the release of information on any findings, recommendations or actions taken pursuant to investigations of abuse that have been conducted under Section 43-21-353(8).



§ 43-21-259 - Confidentiality of other records involving children

All other records involving children and the contents thereof shall be kept confidential and shall not be disclosed except as provided in section 43-21-261.



§ 43-21-261 - Disclosure of records

(1) Except as otherwise provided in this section, records involving children shall not be disclosed, other than to necessary staff of the youth court, except pursuant to an order of the youth court specifying the person or persons to whom the records may be disclosed, the extent of the records which may be disclosed and the purpose of the disclosure. Such court orders for disclosure shall be limited to those instances in which the youth court concludes, in its discretion, that disclosure is required for the best interests of the child, the public safety or the functioning of the youth court and then only to the following persons:

(a) The judge of another youth court or member of another youth court staff;

(b) The court of the parties in a child custody or adoption cause in another court;

(c) A judge of any other court or members of another court staff;

(d) Representatives of a public or private agency providing supervision or having custody of the child under order of the youth court;

(e) Any person engaged in a bona fide research purpose, provided that no information identifying the subject of the records shall be made available to the researcher unless it is absolutely essential to the research purpose and the judge gives prior written approval, and the child, through his or her representative, gives permission to release the information;

(f) The Mississippi Department of Employment Security, or its duly authorized representatives, for the purpose of a child's enrollment into the Job Corps Training Program as authorized by Title IV of the Comprehensive Employment Training Act of 1973 (29 USCS Section 923 et seq.). However, no records, reports, investigations or information derived therefrom pertaining to child abuse or neglect shall be disclosed;

(g) To any person pursuant to a finding by a judge of the youth court of compelling circumstances affecting the health, safety or well-being of a child and that such disclosure is in the best interests of the child or an adult who was formerly the subject of a youth court delinquency proceeding.

Law enforcement agencies may disclose information to the public concerning the taking of a child into custody for the commission of a delinquent act without the necessity of an order from the youth court. The information released shall not identify the child or his address unless the information involves a child convicted as an adult.

(2) Any records involving children which are disclosed under an order of the youth court or pursuant to the terms of this section and the contents thereof shall be kept confidential by the person or agency to whom the record is disclosed unless otherwise provided in the order. Any further disclosure of any records involving children shall be made only under an order of the youth court as provided in this section.

(3) Upon request, the parent, guardian or custodian of the child who is the subject of a youth court cause or any attorney for such parent, guardian or custodian, shall have the right to inspect any record, report or investigation which is to be considered by the youth court at a hearing, except that the identity of the reporter shall not be released, nor the name of any other person where the person or agency making the information available finds that disclosure of the information would be likely to endanger the life or safety of such person.

(4) Upon request, the child who is the subject of a youth court cause shall have the right to have his counsel inspect and copy any record, report or investigation which is filed with the youth court or which is to be considered by the youth court at a hearing.

(5) (a) The youth court prosecutor or prosecutors, the county attorney, the district attorney, the youth court defender or defenders, or any attorney representing a child shall have the right to inspect and copy any law enforcement record involving children.

(b) The Department of Human Services shall disclose to a county prosecuting attorney or district attorney any and all records resulting from an investigation into suspected child abuse or neglect when the case has been referred by the Department of Human Services to the county prosecuting attorney or district attorney for criminal prosecution.

(c) Agency records made confidential under the provisions of this section may be disclosed to a court of competent jurisdiction.

(d) Records involving children shall be disclosed to the Division of Victim Compensation of the Office of the Attorney General upon the division's request without order of the youth court for purposes of determination of eligibility for victim compensation benefits.

(6) Information concerning an investigation into a report of child abuse or child neglect may be disclosed by the Department of Human Services without order of the youth court to any attorney, physician, dentist, intern, resident, nurse, psychologist, social worker, family protection worker, family protection specialist, child caregiver, minister, law enforcement officer, public or private school employee making that report pursuant to Section 43-21-353(1) if the reporter has a continuing professional relationship with the child and a need for such information in order to protect or treat the child.

(7) Information concerning an investigation into a report of child abuse or child neglect may be disclosed without further order of the youth court to any interagency child abuse task force established in any county or municipality by order of the youth court of that county or municipality.

(8) Names and addresses of juveniles twice adjudicated as delinquent for an act which would be a felony if committed by an adult or for the unlawful possession of a firearm shall not be held confidential and shall be made available to the public.

(9) Names and addresses of juveniles adjudicated as delinquent for murder, manslaughter, burglary, arson, armed robbery, aggravated assault, any sex offense as defined in Section 45-33-23, for any violation of Section 41-29-139(a)(1) or for any violation of Section 63-11-30, shall not be held confidential and shall be made available to the public.

(10) The judges of the circuit and county courts, and presentence investigators for the circuit courts, as provided in Section 47-7-9, shall have the right to inspect any youth court records of a person convicted of a crime for sentencing purposes only.

(11) The victim of an offense committed by a child who is the subject of a youth court cause shall have the right to be informed of the child's disposition by the youth court.

(12) A classification hearing officer of the State Department of Corrections, as provided in Section 47-5-103, shall have the right to inspect any youth court records, excluding abuse and neglect records, of any offender in the custody of the department who as a child or minor was a juvenile offender or was the subject of a youth court cause of action, and the State Parole Board, as provided in Section 47-7-17, shall have the right to inspect such records when the offender becomes eligible for parole.

(13) The youth court shall notify the Department of Public Safety of the name, and any other identifying information such department may require, of any child who is adjudicated delinquent as a result of a violation of the Uniform Controlled Substances Law.

(14) The Administrative Office of Courts shall have the right to inspect any youth court records in order that the number of youthful offenders, abused, neglected, truant and dependent children, as well as children in need of special care and children in need of supervision, may be tracked with specificity through the youth court and adult justice system, and to utilize tracking forms for such purpose.

(15) Upon a request by a youth court, the Administrative Office of Courts shall disclose all information at its disposal concerning any previous youth court intakes alleging that a child was a delinquent child, child in need of supervision, child in need of special care, truant child, abused child or neglected child, as well as any previous youth court adjudications for the same and all dispositional information concerning a child who at the time of such request comes under the jurisdiction of the youth court making such request.

(16) The Administrative Office of Courts may, in its discretion, disclose to the Department of Public Safety any or all of the information involving children contained in the office's youth court data management system known as Mississippi Youth Court Information Delivery System or "MYCIDS."

(17) The youth courts of the state shall disclose to the Joint Legislative Committee on Performance Evaluation and Expenditure Review (PEER) any youth court records in order that the number of youthful offenders, abused, neglected, truant and dependent children, as well as children in need of special care and children in need of supervision, may be tracked with specificity through the youth court and adult justice system, and to utilize tracking forms for such purpose. The disclosure prescribed in this subsection shall not require a court order and shall be made in sortable, electronic format where possible. The PEER Committee may seek the assistance of the Administrative Office of Courts in seeking this information. The PEER Committee shall not disclose the identities of any youth who have been adjudicated in the youth courts of the state and shall only use the disclosed information for the purpose of monitoring the effectiveness and efficiency of programs established to assist adjudicated youth, and to ascertain the incidence of adjudicated youth who become adult offenders.

(18) In every case where an abuse or neglect allegation has been made, the confidentiality provisions of this section shall not apply to prohibit access to a child's records by any state regulatory agency, any state or local prosecutorial agency or law enforcement agency; however, no identifying information concerning the child in question may be released to the public by such agency except as otherwise provided herein.

(19) In every case where there is any indication or suggestion of either abuse or neglect and a child's physical condition is medically labeled as medically "serious" or "critical" or a child dies, the confidentiality provisions of this section shall not apply. In cases of child deaths, the following information may be released by the Mississippi Department of Human Services: (a) child's name; (b) address or location; (c) verification from the Department of Human Services of case status (no case or involvement, case exists, open or active case, case closed); (d) if a case exists, the type of report or case (physical abuse, neglect, etc.), date of intake(s) and investigation(s), and case disposition (substantiated or unsubstantiated). Notwithstanding the aforesaid, the confidentiality provisions of this section shall continue if there is a pending or planned investigation by any local, state or federal governmental agency or institution.

(20) Any member of a foster care review board designated by the Department of Human Services shall have the right to inspect youth court records relating to the abuse, neglect or child in need of supervision cases assigned to such member for review.

(21) Information concerning an investigation into a report of child abuse or child neglect may be disclosed without further order of the youth court in any administrative or due process hearing held, pursuant to Section 43-21-257, by the Department of Human Services for individuals whose names will be placed on the central registry as substantiated perpetrators.



§ 43-21-263 - Sealing of records

(1) The youth court may order the sealing of records involving children:

(a) if the child who was the subject of the cause has attained twenty (20) years of age;

(b) if the youth court dismisses the cause; or

(c) if the youth court sets aside an adjudication in the cause.

(2) The youth court may, at any time, upon its own motion or upon application of a party to a youth court cause, order the sealing or unsealing of the records involving children.



§ 43-21-265 - Destruction of records

The youth court, in its discretion, may order the destruction of any records involving children except medical or mental health examinations as defined in Section 43-21-253. This order shall be directed to all persons maintaining the records, shall order their physical destruction by an appropriate means specified by the youth court and shall require the persons to file with the youth court a written report of compliance with the order. No records, however, may be destroyed without the approval of the director of the department of archives and history.



§ 43-21-267 - Penalty for violation

(1) Any person who shall disclose or encourage the disclosure of any records involving children or the contents thereof without the proper authorization under this chapter shall be guilty of a misdemeanor and punished, upon conviction, by a fine of not more than one thousand dollars ($ 1,000.00) or by imprisonment in the county jail of not more than one (1) year or by both such fine and imprisonment.

(2) Nothing herein shall prevent the youth court from finding in civil contempt, as provided in Section 43-21-153, any person who shall disclose any records involving children or the contents thereof without the proper authorization under this chapter.






CUSTODY AND DETENTION

§ 43-21-301 - Custody orders

(1) No court other than the youth court shall issue an arrest warrant or custody order for a child in a matter in which the youth court has exclusive original jurisdiction but shall refer the matter to the youth court.

(2) Except as otherwise provided, no child in a matter in which the youth court has exclusive original jurisdiction shall be taken into custody by a law enforcement officer, the Department of Human Services, or any other person unless the judge or his designee has issued a custody order to take the child into custody.

(3) The judge or his designee may require a law enforcement officer, the Department of Human Services, or any suitable person to take a child into custody for a period not longer than forty-eight (48) hours, excluding Saturdays, Sundays, and statutory state holidays.

(a) Custody orders under this subsection may be issued if it appears that there is probable cause to believe that:

(i) The child is within the jurisdiction of the court;

(ii) Custody is necessary because of any of the following reasons: the child is endangered, any person would be endangered by the child, to ensure the child's attendance in court at such time as required, or a parent, guardian or custodian is not available to provide for the care and supervision of the child; and

(iii) There is no reasonable alternative to custody.

(b) Custody orders under this subsection shall be written. In emergency cases, a judge or his designee may issue an oral custody order, but the order shall be reduced to writing within forty-eight (48) hours of its issuance.

(c) Each youth court judge shall develop and make available to law enforcement a list of designees who are available after hours, on weekends and on holidays.

(4) The judge or his designee may order, orally or in writing, the immediate release of any child in the custody of any person or agency. Except as otherwise provided in subsection (3) of this section, custody orders as provided by this chapter and authorizations of temporary custody may be written or oral, but, if oral, reduced to writing as soon as practicable. The written order shall:

(a) Specify the name and address of the child, or, if unknown, designate him or her by any name or description by which he or she can be identified with reasonable certainty;

(b) Specify the age of the child, or, if unknown, that he or she is believed to be of an age subject to the jurisdiction of the youth court;

(c) Except in cases where the child is alleged to be a delinquent child or a child in need of supervision, state that the effect of the continuation of the child's residing within his or her own home would be contrary to the welfare of the child, that the placement of the child in foster care is in the best interests of the child, and unless the reasonable efforts requirement is bypassed under Section 43-21-603(7)(c), also state that (i) reasonable efforts have been made to maintain the child within his or her own home, but that the circumstances warrant his removal and there is no reasonable alternative to custody; or (ii) the circumstances are of such an emergency nature that no reasonable efforts have been made to maintain the child within his own home, and that there is no reasonable alternative to custody. If the court makes a finding in accordance with (ii) of this paragraph, the court shall order that reasonable efforts be made towards the reunification of the child with his or her family.

(d) State that the child shall be brought immediately before the youth court or be taken to a place designated by the order to be held pending review of the order;

(e) State the date issued and the youth court by which the order is issued; and

(f) Be signed by the judge or his designee with the title of his office.

(5) The taking of a child into custody shall not be considered an arrest except for evidentiary purposes.

(6) (a) No child who has been accused or adjudicated of any offense that would not be a crime if committed by an adult shall be placed in an adult jail or lockup. An accused status offender shall not be held in secure detention longer than twenty-four (24) hours prior to and twenty-four (24) hours after an initial court appearance, excluding Saturdays, Sundays and statutory state holidays, except under the following circumstances: a status offender may be held in secure detention for violating a valid court order pursuant to the criteria as established by the federal Juvenile Justice and Delinquency Prevention Act of 2002, and any subsequent amendments thereto, and out-of-state runaways may be detained pending return to their home state.

(b) No accused or adjudicated juvenile offender, except for an accused or adjudicated juvenile offender in cases where jurisdiction is waived to the adult criminal court, shall be detained or placed into custody of any adult jail or lockup for a period in excess of six (6) hours.

(c) If any county violates the provisions of paragraph (a) or (b) of this subsection, the state agency authorized to allocate federal funds received pursuant to the Juvenile Justice and Delinquency Prevention Act of 1974, 88 Stat. 2750 (codified in scattered Sections of 5, 18, 42 USCS), shall withhold the county's share of such funds.

(d) Any county that does not have a facility in which to detain its juvenile offenders in compliance with the provisions of paragraphs (a) and (b) of this subsection may enter into a contractual agreement to detain or place into custody the juvenile offenders of that county with any county or municipality that does have such a facility, or with the State of Mississippi, or with any private entity that maintains a juvenile correctional facility.

(e) Notwithstanding the provisions of paragraphs (a), (b), (c) and (d) of this subsection, all counties shall be allowed a one-year grace period from March 27, 1993, to comply with the provisions of this subsection.



§ 43-21-303 - Taking into custody without a custody order

(1) No child in a matter in which the youth court has original exclusive jurisdiction shall be taken in custody by any person without a custody order except that:

(a) a law enforcement officer may take a child in custody if:

(i) grounds exist for the arrest of an adult in identical circumstances; and

(ii) such law enforcement officer has probable cause to believe that custody is necessary as defined in Section 43-21-301(3)(b); and

(iii) such law enforcement officer can find no reasonable alternative to custody; or

(b) a law enforcement officer or an agent of the department of public welfare may take a child into custody if:

(i) there is probable cause to believe that the child is in immediate danger of personal harm; and

(ii) such law enforcement officer or agent has probable cause to believe that immediate custody is necessary as defined in Section 43-21-301(3)(b); and

(iii) such law enforcement officer or agent can find no reasonable alternative to custody.

(c) Any other person may take a child in custody if grounds exist for the arrest of an adult in identical circumstances. Such other person shall immediately surrender custody of the child to the proper law enforcement officer who shall thereupon continue custody only as provided in subsection (1)(a) of this section.

(2) When it is necessary to take a child into custody, the least restrictive custody should be selected.

(3) Unless the child is immediately released, the person taking the child into custody shall immediately notify the judge or his designee. A person taking a child into custody shall also make continuing reasonable efforts to notify the child's parent, guardian or custodian and invite the parent, guardian or custodian to be present during any questioning.

(4) A child taken into custody shall not be held in custody for a period longer than reasonably necessary, but not to exceed twenty-four (24) hours, and shall be released to his parent, guardian or custodian unless the judge or his designee authorizes temporary custody.



§ 43-21-305 - Noncustodial interrogation

A law enforcement officer may stop any child abroad in a public place whom the officer has probable cause to believe is within the jurisdiction of the youth court and may question the child as to his name, address and explanation of his actions.



§ 43-21-307 - Temporary custody

The judge or his designee may authorize the temporary custody of a child taken into custody for a period of not longer than forty-eight (48) hours, excluding Saturdays, Sundays, and statutory state holidays if the judge or his designee finds there are grounds to issue a custody order as defined in Section 43-21-301 and such custody order complies with the detention requirements provided in Section 43-21-301(6).



§ 43-21-309 - Detention and shelter hearings

(1) A child who has been ordered or taken into custody may be held in custody for longer than temporary custody if:

(a) A written complaint or petition has been filed; and

(b) A court order has been entered for continued custody following a review of that custody at a detention hearing in delinquency and child in need of supervision cases and at a shelter hearing in abuse and neglect cases.

(2) Reasonable oral or written notice of the time, place and purpose of the hearing shall be given to the child; to his or her parent, guardian or custodian; to his or her guardian ad litem, if any; and to his or her counsel. If the parent, guardian or custodian cannot be found, the youth court may hold the hearing in the absence of the child's parent, guardian or custodian.

(3) At the detention or shelter hearing, all parties present shall have the right to present evidence and cross-examine witnesses produced by others. The youth court may, in its discretion, limit the extent but not the right or presentation of evidence and cross-examination of witnesses. The youth court may receive any testimony and other evidence relevant to the necessity for the continued custody of the child without regard to the formal rules of evidence, including hearsay and opinion evidence. All testimony shall be made under oath and may be in narrative form.

(4) (a) At the conclusion of the detention or shelter hearing, the youth court shall order that the child be released to the custody of the child's parent, guardian or custodian unless the youth court finds and the detention or shelter hearing order recites that:

(i) There is probable cause that the youth court has jurisdiction; and

(ii) Custody is necessary as defined in Section 43-21-301(3)(b).

(b) In the case of a shelter hearing, the shelter hearing order shall further recite that the effect of the continuation of the child's residing within his or her own home would be contrary to the welfare of the child, that the placement of the child in foster care is in the best interest of the child, and, unless the reasonable efforts requirement is bypassed under Section 43-21-603(7)(c), the order also must state:

(i) Reasonable efforts have been made to maintain the child within his own home, but that the circumstances warrant his removal and there is no reasonable alternative to custody; or

(ii) The circumstances are of such an emergency nature that no reasonable efforts have been made to maintain the child within his own home, and there is no reasonable alternative to custody.

(c) In the event that the court makes a finding in accordance with subparagraph (ii), the court shall order that reasonable efforts be made towards the reunification of the child with his or her family.

(5) The child with advice of counsel may waive in writing the time of the detention hearing or the detention hearing itself. The child's guardian ad litem, and parent, guardian or custodian, and child may waive in writing the time of the shelter hearing or the shelter hearing itself. If the child has not reached his tenth birthday, the child's consent shall not be required.

(6) Any order placing a child into custody shall comply with the requirements provided in Section 43-21-301.



§ 43-21-311 - Rights in custody

(1) When a child is taken into custody, he shall immediately be informed of:

(a) The reason for his custody;

(b) The time within which review of the custody shall be held;

(c) His rights during custody including his right to counsel;

(d) All rules and regulations of the place at which he is held;

(e) The time and place of the detention hearing when the time and place is set; and

(f) The conditions of his custody which shall be in compliance with the detention requirements provided in Section 43-21-301(6).

These rights shall be posted where the child may read them, and such rights must be read to the child when he or she is taken into custody.

(2) When a child is taken into custody, the child may immediately telephone his parent, guardian or custodian; his counsel; and personnel of the youth court. Thereafter, he shall be allowed to telephone his counsel or any personnel of the youth court at reasonable intervals. Unless the judge or his designee finds that it is against the best interest of the child, he may telephone his parent, guardian or custodian at reasonable intervals.

(3) When a child is taken into custody, the child may be visited by his counsel and authorized personnel of the youth court at any time. Unless the judge or his designee finds it to be against the best interest of the child, he may be visited by his parent, guardian or custodian during visiting hours which shall be regularly scheduled at least three (3) days per week. The youth court may establish rules permitting visits by other persons.

(4) Except for the child's counsel, guardian ad litem and authorized personnel of the youth court, no person shall interview or interrogate a child held in a detention or shelter facility unless approval therefor has first been obtained from the judge or his designee. When a child in a detention or shelter facility is represented by counsel or has a guardian ad litem, no person may interview or interrogate the child concerning the violation of a state or federal law, or municipal or county ordinance by the child unless in the presence of his counsel or guardian ad litem or with their consent.



§ 43-21-313 - Release from custody upon change of circumstances

(1) A child held in custody under order of the youth court shall be released upon a finding that a change of circumstances makes continued custody unnecessary.

(2) A written request for the release of the child from custody, setting forth the changed circumstances, may be filed by the child; by the child's parent, guardian or custodian; by the child's counsel; or by the child's guardian ad litem, if any.

(3) Based upon the facts stated in the request, the judge may direct that a hearing be held at a date, time and place as fixed by the youth court. Reasonable notice of the hearing shall be given to the child; his parent, guardian or custodian; his counsel; and his guardian ad litem, if any, prior to the hearing. At the hearing, upon receiving evidence, the youth court may grant or deny the request.

(4) A child held in custody in violation of Section 43-21-301(6) shall be immediately transferred to a proper juvenile facility.



§ 43-21-315 - Designation of facilities

(1) The youth court shall, by general order or rule of court, designate the available detention or shelter facilities to which children shall be delivered when taken into custody. Copies of the order or rule shall be made available to the Department of Human Services and all law enforcement agencies within the territorial jurisdiction of the youth court.

(2) Except as otherwise provided in this chapter, unless jurisdiction is transferred, no child shall be placed in any jail or place of detention of adults by any person or court unless the child shall be physically segregated from other persons not subject to the jurisdiction of the youth court and the physical arrangement of such jail or place of detention of adults prevents such child from having substantial contact with and substantial view of such other persons; but in any event, the child shall not be confined anywhere in the same cell with persons not subject to the jurisdiction of the youth court. Any order placing a child into custody shall comply with the detention requirements provided in Section 43-21-301(6). This subsection shall not be construed to apply to commitments to the training school under Section 43-21-605(1)(g)(iii).

(3) Any child who is charged with a hunting or fishing violation, a traffic violation, or any other criminal offense for which the youth court shall have power on its own motion to remove jurisdiction from any criminal court, may be detained only in the same facilities designated by the youth court for children within the jurisdiction of the youth court.

(4) After a child is ordered into custody, the youth court may arrange for the custody of the child with any private institution or agency caring for children, may commit the child to the Department of Mental Health pursuant to Section 41-21-61 et seq., or may order the Department of Human Services or any other public agency to provide for the custody, care and maintenance of such child. Provided, however, that the care, custody and maintenance of such child shall be within the statutory authorization and the budgetary means of such institution or facility.



§ 43-21-319 - Correctional facility for juveniles in need of supervision authorized to be built in Tallahatchie County

In addition to any other provisions of law, it shall be lawful for a correctional facility constructed in Tallahatchie County to house juveniles who have been found delinquent or in need of supervision. The juveniles shall be housed in a correctional facility constructed in Tallahatchie County. The juveniles housed under the provisions of this section and sentenced under the laws of the federal government or its territories or another state shall be under the jurisdiction of the youth or juvenile court or committing jurisdiction in which the juvenile was found to be delinquent or in need of supervision.



§ 43-21-321 - Health screening required upon admission to juvenile detention center; development of written procedures for admission; adherence to certain minimum juvenile detention standards; provision of educational services to detained students; other programs and services

(1) All juveniles shall undergo a health screening within one (1) hour of admission to any juvenile detention center, or as soon thereafter as reasonably possible. Information obtained during the screening shall include, but shall not be limited to, the juvenile's:

(a) Mental health;

(b) Suicide risk;

(c) Alcohol and other drug use and abuse;

(d) Physical health;

(e) Aggressive behavior;

(f) Family relations;

(g) Peer relations;

(h) Social skills;

(i) Educational status; and

(j) Vocational status.

(2) If the screening instrument indicates that a juvenile is in need of emergency medical care or mental health intervention services, the detention staff shall refer those juveniles to the proper health care facility or community mental health service provider for further evaluation, as soon as reasonably possible. If the screening instrument, such as the Massachusetts Youth Screening Instrument version 2 (MAYSI-2) or other comparable mental health screening instrument indicates that the juvenile is in need of emergency medical care or mental health intervention services, the detention staff shall refer the juvenile to the proper health care facility or community mental health service provider for further evaluation, recommendation and referral for treatment, if necessary.

(3) All juveniles shall receive a thorough orientation to the center's procedures, rules, programs and services. The intake process shall operate twenty-four (24) hours per day.

(4) The directors of all of the juvenile detention centers shall amend or develop written procedures for admission of juveniles who are new to the system. These shall include, but are not limited to, the following:

(a) Determine that the juvenile is legally committed to the facility;

(b) Make a complete search of the juvenile and his possessions;

(c) Dispose of personal property;

(d) Require shower and hair care, if necessary;

(e) Issue clean, laundered clothing, as needed;

(f) Issue personal hygiene articles;

(g) Perform medical, dental and mental health screening;

(h) Assign a housing unit for the juvenile;

(i) Record basic personal data and information to be used for mail and visiting lists;

(j) Assist juveniles in notifying their families of their admission and procedures for mail and visiting;

(k) Assign a registered number to the juvenile; and

(l) Provide written orientation materials to the juvenile.

(5) If a student's detention will cause him or her to miss one or more days of school during the academic school year, the detention center staff shall notify school district officials where the detainee last attended school by the first school day following the student's placement in the facility. Detention center staff shall not disclose youth court records to the school district, except as provided by Section 43-21-261.

(6) All juvenile detention centers shall adhere to the following minimum standards:

(a) Each center shall have a manual that states the policies and procedures for operating and maintaining the facility, and the manual shall be reviewed annually and revised as needed;

(b) Each center shall have a policy that specifies support for a drug-free workplace for all employees, and the policy shall, at a minimum, include the following:

(i) The prohibition of the use of illegal drugs;

(ii) The prohibition of the possession of any illegal drugs except in the performance of official duties;

(iii) The procedure used to ensure compliance with a drug-free workplace policy;

(iv) The opportunities available for the treatment and counseling for drug abuse; and

(v) The penalties for violation of the drug-free workplace policy;

(c) Each center shall have a policy, procedure and practice that ensures that personnel files and records are current, accurate and confidential;

(d) Each center shall promote the safety and protection of juvenile detainees from personal abuse, corporal punishment, personal injury, disease, property damage and harassment;

(e) Each center shall have written policies that allow for mail and telephone rights for juvenile detainees, and the policies are to be made available to all staff and reviewed annually;

(f) Center food service personnel shall implement sanitation practices based on State Department of Health food codes;

(g) Each center shall provide juveniles with meals that are nutritionally adequate and properly prepared, stored and served according to the State Department of Health food codes;

(h) Each center shall offer special diet food plans to juveniles under the following conditions:

(i) When prescribed by appropriate medical or dental staff; or

(ii) As directed or approved by a registered dietitian or physician; and

(iii) As a complete meal service and not as a supplement to or choice between dietary meals and regular meals;

(i) Each center shall serve religious diets when approved and petitioned in writing by a religious professional on behalf of a juvenile and approved by the juvenile detention center director;

(j) Juvenile detention center directors shall provide a written method of ensuring regular monitoring of daily housekeeping, pest control and sanitation practices, and centers shall comply with all federal, state and local sanitation and health codes;

(k) Juvenile detention center staff shall screen detainees for medical, dental and mental health needs during the intake process. If the screening indicates that medical, dental or mental health assistance is required or necessary, or if the intake officer deems it necessary, the detainee shall be provided access to appropriate health care professionals for evaluation and treatment. A medical history of all detainees shall be completed by the intake staff of the detention center immediately after arrival at the facility by using a medical history form which shall include, but not be limited to, the following:

(i) Any medical, dental and mental health treatments and medications the juvenile is taking;

(ii) Any chronic health problems such as allergies, seizures, diabetes, hearing or sight loss, hearing conditions or any other health problems; and

(iii) Documentation of all medications administered and all health care services rendered;

(l) Juvenile detention center detainees shall be provided access to medical care and treatment while in custody of the facility;

(m) Each center shall provide reasonable access by youth services or county counselors for counseling opportunities. The youth service or county counselor shall visit with detainees on a regular basis;

(n) Juvenile detention center detainees shall be referred to other counseling services when necessary including: mental health services; crisis intervention; referrals for treatment of drugs and alcohol and special offender treatment groups;

(o) Each center shall have a policy that restricts the time a youth can be confined to a locked cell to the following circumstances:

(i) When a youth is sleeping or sick;

(ii) When a youth is on punishment;

(iii) When there is an emergency that poses a threat to the security of the center;

(iv) When the youth has voluntarily requested cell confinement;

(v) When no less restrictive alternative exists and the youth is placed in protective custody because of a threat to his safety;

(p) Local school districts shall work collaboratively with juvenile detention center staff to provide special education services as required by state and federal law. Upon the written request of the youth court judge for the county in which the detention center is located, a local school district in the county in which the detention center is located, or a private provider agreed upon by the youth court judge and sponsoring school district, shall provide a certified teacher to provide educational services to detainees. The youth court judge shall designate said school district which shall be defined as the sponsoring school district. The local home school district shall be defined as the school district where the detainee last attended prior to detention. Teacher selection shall be in consultation with the youth court judge. The Legislature shall annually appropriate sufficient funds for the provision of educational services, as provided under this section, to detainees in detention centers;

(q) The sponsoring school district, or a private provider agreed upon by the youth court judge and sponsoring school district, shall be responsible for providing the instructional program for the detainee while in detention. After forty-eight (48) hours of detention, excluding legal holidays and weekends, the detainee shall receive the following services which may be computer-based:

(i) Diagnostic assessment of grade-level mastery of reading and math skills;

(ii) Individualized instruction and practice to address any weaknesses identified in the assessment conducted under subparagraph (i), provided such detainee is in the center for more than forty-eight (48) hours; and

(iii) Character education to improve behavior;

(r) No later than the tenth day of detention, the detainee shall begin an extended detention education program. A team consisting of a certified teacher provided by the local sponsoring school district or a private provider agreed upon by the youth court judge and sponsoring school district, the appropriate official from the local home school district, and the youth court counselor or representative will develop an individualized education program for the detainee, where appropriate as determined by the teacher of the sponsoring school district, or a private provider agreed upon by the youth court judge and sponsoring school district. The detainee's parent or guardian shall participate on the team unless excused by the youth court judge. Failure of any party to participate shall not delay implementation of this education program;

(s) The sponsoring school district, or a private provider agreed upon by the youth court judge and sponsoring school district, shall provide the detention center with an appropriate and adequate computer lab to serve detainees. The Legislature shall annually appropriate sufficient funds to equip and maintain the computer labs. The computer lab shall become the property of the detention centers and the sponsoring school districts shall maintain and update the labs;

(t) The Mississippi Department of Education will collaborate with the appropriate state and local agencies, juvenile detention centers and local school districts to ensure the provision of educational services to every student placed in a juvenile detention center. The Mississippi Department of Education has the authority to develop and promulgate policies and procedures regarding financial reimbursements to the sponsoring school district from school districts that have students of record or compulsory-school-age residing in said districts placed in a youth detention center. Such services may include, but not be limited to: assessment and math and reading instruction, character education and behavioral counseling. The Mississippi Department of Education shall work with the appropriate state and local agencies, juvenile detention centers and local school districts to annually determine the proposed costs for educational services to youth placed in juvenile detention centers and annually request sufficient funding for such services as necessary;

(u) Recreational services shall be made available to juvenile detainees for purpose of physical exercise;

(v) Juvenile detention center detainees shall have the opportunity to participate in the practices of their religious faith as long as such practices do not violate facility rules and are approved by the director of the juvenile detention center;

(w) Each center shall provide sufficient space for a visiting room, and the facility shall encourage juveniles to maintain ties with families through visitation, and the detainees shall be allowed the opportunity to visit with the social workers, counselors and lawyers involved in the juvenile's care;

(x) Juvenile detention centers shall ensure that staffs create transition planning for youth leaving the facilities. Plans shall include providing the youth and his or her parents or guardian with copies of the youth's detention center education and health records, information regarding the youth's home community, referrals to mental and counseling services when appropriate, and providing assistance in making initial appointments with community service providers; the transition team will work together to help the detainee successfully transition back into the home school district once released from detention. The transition team will consist of a certified teacher provided by the local sponsoring school district, or a private provider agreed upon by the youth court judge and sponsoring school district, the appropriate official from the local home school district, the school attendance officer assigned to the local home school district, and the youth court counselor or representative. The detainee's parent or guardian shall participate on the team unless excused by the youth court judge. Failure of any party to participate shall not delay implementation of this education program; and

(y) The Juvenile Detention Facilities Monitoring Unit shall monitor the detention facilities for compliance with these minimum standards, and no child shall be housed in a detention facility the monitoring unit determines is substantially out of compliance with the standards prescribed in this subsection.

(7) Programs and services shall be initiated for all juveniles once they have completed the admissions process.

(8) Programs and professional services may be provided by the detention staff, youth court staff or the staff of the local or state agencies, or those programs and professional services may be provided through contractual arrangements with community agencies.

(9) Persons providing the services required in this section must be qualified or trained in their respective fields.

(10) All directors of juvenile detention centers shall amend or develop written procedures to fit the programs and services described in this section.



§ 43-21-323 - Juvenile Detention Facilities Monitoring Unit established; duties and responsibilities; confidentiality of records of monitor and communications of reporter

(1) There is established the Juvenile Detention Facilities Monitoring Unit within the Department of Public Safety to work in cooperation with the Juvenile Justice Advisory Committee described in Section 45-1-33. The unit shall be responsible for investigating, evaluating and securing the rights of children held in juvenile justice facilities, including detention centers, training schools and group homes throughout the state to ensure that the facilities operate in compliance with national best practices and state and federal law. The monitoring unit shall only monitor group homes that serve as a dispositional placement for delinquent youth pursuant to Section 41-21-605. Nothing in this section shall be construed as giving the monitoring unit authority to monitor foster care or shelter care placements. All monitors shall be employees of the Department of Public Safety. The inspections by the unit shall encompass the following:

(a) To review and evaluate (i) all procedures set by detention centers, training schools and group homes and (ii) all records containing information related to the operations of the detention centers, training schools and group homes;

(b) To review and investigate all complaints filed with the monitoring unit concerning children's treatment in detention centers, training schools and group homes;

(c) To conduct quarterly monitoring visits of all detention centers, training schools and group homes. The monitor shall have access to an entire facility and shall conduct confidential interviews with youth and facility staff;

(d) To advise a facility on how to meet the needs of children who require immediate attention;

(e) To provide technical assistance and advice to juvenile detention facilities, which will assist the facilities in complying with state and federal law.

To carry out the duties in this subsection (1) a monitor may consult with an administrator, employee, child, parent, expert or other individual in the course of monitoring or investigating. In addition, the monitor may review court documents and other confidential records as necessary to fulfill these duties.

(2) Additional duties of the monitoring unit are as follows:

(a) To make available on a quarterly basis to the Governor, Lieutenant Governor and each member of the Legislature and each member of a county board of supervisors, a report that describes:

(i) The work of the monitoring unit;

(ii) The results of any review or investigation undertaken by the monitoring unit;

(iii) Any allegations of abuse or injury of a child; and

(iv) Any problems concerning the administration of a detention center.

The reports described in this subsection shall keep the names of all children, parents and employees confidential.

(b) To promote awareness among the public and the children held in detention by providing the following:

(i) How the monitoring unit may be contacted;

(ii) The purpose of the monitoring unit; and

(iii) The services that the monitoring unit provides.

(3) The records of a monitor shall be confidential. Any child, staff member, parent or other interested individual may communicate to a monitor in person, by mail, by phone, or any other means. All communications shall be kept confidential and privileged, except that the youth court and the facility shall have access to such records, but the identity of reporters shall remain confidential.



§ 43-21-324 - Training for all Juvenile Facilities Monitoring Unit employees and juvenile detention center administrators

The Department of Public Safety shall contract with a juvenile justice expert who has substantial experience in the administration of constitutionally compliant juvenile facilities and significant experience monitoring juvenile justice facilities for a local jurisdiction, state, or as a court-appointed monitor. The contractor shall provide training to all of the Juvenile Facilities Monitoring Unit employees within six (6) months of April 1, 2014. All employees of the Monitoring Unit must successfully complete the training as determined by the juvenile justice expert through the use of a pretest and posttest, facility tour, or any other criteria the expert selects. The training shall include interviewing skills, report writing, and information regarding standard practices in juvenile detention centers. In addition to the training for the Juvenile Facilities Monitoring Unit, the Department of Public Safety shall arrange for at least eight (8) hours of training for the administrators of the juvenile detention centers in the state by the juvenile justice expert. The Department of Public Safety shall ensure that its contract with the juvenile justice expert includes a provision for technical assistance to the staff of the Juvenile Facilities Monitoring Unit for at least six (6) months after the completion of the training.



§ 43-21-325 - Department of Public Safety authorized to carry out provisions of federal Juvenile Justice and Delinquency Prevention Act of 2002; penalties for certain individuals who interfere with department's performance of its duties

(1) The Department of Public Safety's Planning Division is authorized to monitor and carry out the provisions of the federal Juvenile Justice and Delinquency Prevention Act of 2002 in the four (4) core protection requirements of the act for the state as follows:

(a) Deinstitutionalization of status offenders;

(b) Separation of juveniles from incarcerated adults;

(c) Removal of juveniles from adult jails and lockups; and

(d) Disproportional minority contact.

(2) If any staff or individual of a secure facility prohibits the Department of Public Safety's Planning Division from fully performing its duties, as prescribed in the federal Juvenile Justice and Delinquency Prevention Act of 2002, then such staff or individual shall be guilty of a misdemeanor, and upon conviction shall be punished by a fine of not more than One Thousand Dollars ($ 1,000.00).






INTAKE

§ 43-21-351 - Reception of information

Any person or agency having knowledge that a child residing or being within the county is within the jurisdiction of the youth court may make a written report to the intake unit alleging facts sufficient to establish the jurisdiction of the youth court. The report shall bear a permanent number that will be assigned by the court in accordance with the standards established by the Administrative Office of Courts pursuant to Section 9-21-9(d), and shall be preserved until destroyed on order of the court.



§ 43-21-353 - Duty to inform state agencies and officials; duty to inform individual about whom report has been made of specific allegations

(1) Any attorney, physician, dentist, intern, resident, nurse, psychologist, social worker, family protection worker, family protection specialist, child caregiver, minister, law enforcement officer, public or private school employee or any other person having reasonable cause to suspect that a child is a neglected child or an abused child, shall cause an oral report to be made immediately by telephone or otherwise and followed as soon thereafter as possible by a report in writing to the Department of Human Services, and immediately a referral shall be made by the Department of Human Services to the youth court intake unit, which unit shall promptly comply with Section 43-21-357. In the course of an investigation, at the initial time of contact with the individual(s) about whom a report has been made under this Youth Court Act or with the individual(s) responsible for the health or welfare of a child about whom a report has been made under this chapter, the Department of Human Services shall inform the individual of the specific complaints or allegations made against the individual. Consistent with subsection (4), the identity of the person who reported his or her suspicion shall not be disclosed. Where appropriate, the Department of Human Services shall additionally make a referral to the youth court prosecutor.

Upon receiving a report that a child has been sexually abused, or burned, tortured, mutilated or otherwise physically abused in such a manner as to cause serious bodily harm, or upon receiving any report of abuse that would be a felony under state or federal law, the Department of Human Services shall immediately notify the law enforcement agency in whose jurisdiction the abuse occurred and shall notify the appropriate prosecutor within forty-eight (48) hours, and the Department of Human Services shall have the duty to provide the law enforcement agency all the names and facts known at the time of the report; this duty shall be of a continuing nature. The law enforcement agency and the Department of Human Services shall investigate the reported abuse immediately and shall file a preliminary report with the appropriate prosecutor's office within twenty-four (24) hours and shall make additional reports as new or additional information or evidence becomes available. The Department of Human Services shall advise the clerk of the youth court and the youth court prosecutor of all cases of abuse reported to the department within seventy-two (72) hours and shall update such report as information becomes available.

(2) Any report to the Department of Human Services shall contain the names and addresses of the child and his parents or other persons responsible for his care, if known, the child's age, the nature and extent of the child's injuries, including any evidence of previous injuries and any other information that might be helpful in establishing the cause of the injury and the identity of the perpetrator.

(3) The Department of Human Services shall maintain a statewide incoming wide-area telephone service or similar service for the purpose of receiving reports of suspected cases of child abuse; provided that any attorney, physician, dentist, intern, resident, nurse, psychologist, social worker, family protection worker, family protection specialist, child caregiver, minister, law enforcement officer or public or private school employee who is required to report under subsection (1) of this section shall report in the manner required in subsection (1).

(4) Reports of abuse and neglect made under this chapter and the identity of the reporter are confidential except when the court in which the investigation report is filed, in its discretion, determines the testimony of the person reporting to be material to a judicial proceeding or when the identity of the reporter is released to law enforcement agencies and the appropriate prosecutor pursuant to subsection (1). Reports made under this section to any law enforcement agency or prosecutorial officer are for the purpose of criminal investigation and prosecution only and no information from these reports may be released to the public except as provided by Section 43-21-261. Disclosure of any information by the prosecutor shall be according to the Mississippi Uniform Rules of Circuit and County Court Procedure. The identity of the reporting party shall not be disclosed to anyone other than law enforcement officers or prosecutors without an order from the appropriate youth court. Any person disclosing any reports made under this section in a manner not expressly provided for in this section or Section 43-21-261, shall be guilty of a misdemeanor and subject to the penalties prescribed by Section 43-21-267.

(5) All final dispositions of law enforcement investigations described in subsection (1) of this section shall be determined only by the appropriate prosecutor or court. All final dispositions of investigations by the Department of Human Services as described in subsection (1) of this section shall be determined only by the youth court. Reports made under subsection (1) of this section by the Department of Human Services to the law enforcement agency and to the district attorney's office shall include the following, if known to the department:

(a) The name and address of the child;

(b) The names and addresses of the parents;

(c) The name and address of the suspected perpetrator;

(d) The names and addresses of all witnesses, including the reporting party if a material witness to the abuse;

(e) A brief statement of the facts indicating that the child has been abused and any other information from the agency files or known to the family protection worker or family protection specialist making the investigation, including medical records or other records, which may assist law enforcement or the district attorney in investigating and/or prosecuting the case; and

(f) What, if any, action is being taken by the Department of Human Services.

(6) In any investigation of a report made under this chapter of the abuse or neglect of a child as defined in Section 43-21-105(m), the Department of Human Services may request the appropriate law enforcement officer with jurisdiction to accompany the department in its investigation, and in such cases the law enforcement officer shall comply with such request.

(7) Anyone who willfully violates any provision of this section shall be, upon being found guilty, punished by a fine not to exceed Five Thousand Dollars ($ 5,000.00), or by imprisonment in jail not to exceed one (1) year, or both.

(8) If a report is made directly to the Department of Human Services that a child has been abused or neglected in an out-of-home setting, a referral shall be made immediately to the law enforcement agency in whose jurisdiction the abuse occurred and the department shall notify the district attorney's office within forty-eight (48) hours of such report. The Department of Human Services shall investigate the out-of-home setting report of abuse or neglect to determine whether the child who is the subject of the report, or other children in the same environment, comes within the jurisdiction of the youth court and shall report to the youth court the department's findings and recommendation as to whether the child who is the subject of the report or other children in the same environment require the protection of the youth court. The law enforcement agency shall investigate the reported abuse immediately and shall file a preliminary report with the district attorney's office within forty-eight (48) hours and shall make additional reports as new information or evidence becomes available. If the out-of-home setting is a licensed facility, an additional referral shall be made by the Department of Human Services to the licensing agency. The licensing agency shall investigate the report and shall provide the Department of Human Services, the law enforcement agency and the district attorney's office with their written findings from such investigation as well as that licensing agency's recommendations and actions taken.



§ 43-21-354 - Statewide incoming wide area telephone service to be maintained on twenty-four-hour seven days a week basis

The statewide incoming wide area telephone service established pursuant to Section 43-21-353, Mississippi Code of 1972, shall be maintained by the Department of Public Welfare, or its successor, on a twenty-four-hour seven (7) days a week basis.



§ 43-21-355 - Immunity for reporting information

Any attorney, physician, dentist, intern, resident, nurse, psychologist, social worker, family protection worker, family protection specialist, child caregiver, minister, law enforcement officer, school attendance officer, public school district employee, nonpublic school employee, licensed professional counselor or any other person participating in the making of a required report pursuant to Section 43-21-353 or participating in the judicial proceeding resulting therefrom shall be presumed to be acting in good faith. Any person or institution reporting in good faith shall be immune from any liability, civil or criminal, that might otherwise be incurred or imposed.



§ 43-21-357 - Intake procedure

(1) After receiving a report, the youth court intake unit shall promptly make a preliminary inquiry to determine whether the interest of the child, other children in the same environment or the public requires the youth court to take further action. As part of the preliminary inquiry, the youth court intake unit may request or the youth court may order the Department of Human Services, the Department of Youth Services, any successor agency or any other qualified public employee to make an investigation or report concerning the child and any other children in the same environment, and present the findings thereof to the youth court intake unit. If the youth court intake unit receives a neglect or abuse report, the youth court intake unit shall immediately forward the complaint to the Department of Human Services to promptly make an investigation or report concerning the child and any other children in the same environment and promptly present the findings thereof to the youth court intake unit. If it appears from the preliminary inquiry that the child or other children in the same environment are within the jurisdiction of the court, the youth court intake unit shall recommend to the youth court:

(a) That the youth court take no action;

(b) That an informal adjustment be made;

(c) The Department of Human Services, Division of Family and Children Services, monitor the child, family and other children in the same environment;

(d) That the child is warned or counseled informally;

(e) That the child be referred to the youth court drug court; or

(f) That a petition be filed.

(2) The youth court shall then, without a hearing:

(a) Order that no action be taken;

(b) Order that an informal adjustment be made;

(c) Order that the Department of Human Services, Division of Family and Children Services, monitor the child, family and other children in the same environment;

(d) Order that the child is warned or counseled informally;

(e) That the child be referred to the youth court drug court; or

(f) Order that a petition be filed.

(3) If the preliminary inquiry discloses that a child needs emergency medical treatment, the judge may order the necessary treatment.






INFORMAL PROCEEDINGS

§ 43-21-401 - Informal adjustment

(1) Informal adjustment pursuant to the informal adjustment agreement provided in Section 43-21-405 shall include:

(a) the giving of counsel and advice to the child and his parent, guardian or custodian;

(b) referrals to public and private agencies which may provide benefits, guidance or services to the child and his parent, guardian or custodian;

(c) temporary placement of the child or supervision by the youth court counselor with the consent of the child and his parent, guardian or custodian, subject to youth court review.

(2) If authorized by the youth court, informal adjustment may be commenced after the filing of a petition.

(3) If the child and his parent, guardian or custodian agree to participate in an informal adjustment process, the defense of a failure to provide a speedy trial is waived and a petition may be filed if the informal adjustment process is unsuccessfully terminated under Section 43-21-407.



§ 43-21-403 - Notice to parties

When it is determined to make an informal adjustment, the child and his parent, guardian or custodian shall be requested by letter, telephone or otherwise to attend a conference at a designated date, time and place. At the time the request to attend the conference is made, the child and his parent, guardian or custodian shall be informed that attendance at the conference is voluntary and that they may be represented by counsel or other person of their choice at the conference.



§ 43-21-405 - Informal adjustment process

(1) The informal adjustment process shall be initiated with an informal adjustment conference conducted by an informal adjustment counselor appointed by the judge or his designee.

(2) If the child and his parent, guardian or custodian appear at the informal adjustment conference without counsel, the informal adjustment counselor shall, at the commencement of the conference, inform them of their right to counsel, the child's right to appointment of counsel and the right of the child to remain silent. If either the child or his parent, guardian or custodian indicates a desire to be represented by counsel, the informal adjustment counselor shall adjourn the conference to afford an opportunity to secure counsel.

(3) At the beginning of the informal adjustment conference, the informal adjustment counselor shall inform the child and his parent, guardian or custodian:

(a) That information has been received concerning the child which appears to establish jurisdiction of the youth court;

(b) The purpose of the informal adjustment conference;

(c) That during the informal adjustment process no petition will be filed;

(d) That the informal adjustment process is voluntary with the child and his parent, guardian or custodian and that they may withdraw from the informal adjustment at any time; and

(e) The circumstances under which the informal adjustment process can be terminated under Section 43-21-407.

(4) The informal adjustment counselor shall then discuss with the child and his parent, guardian or custodian:

(a) Recommendations for actions or conduct in the interest of the child to correct the conditions of behavior or environment which may exist;

(b) Continuing conferences and contacts with the child and his parent, guardian or custodian by the informal adjustment counselor or other authorized persons; and

(c) The child's general behavior, his home and school environment and other factors bearing upon the proposed informal adjustment.

(5) After the parties have agreed upon the appropriate terms and conditions of informal adjustment, the informal adjustment counselor and the child and his parent, guardian or custodian shall sign a written informal adjustment agreement setting forth the terms and conditions of the informal adjustment. The informal adjustment agreement may be modified at any time upon the consent of all parties to the informal adjustment conference.

(6) The informal adjustment process shall not continue beyond a period of six (6) months from its commencement unless extended by the youth court for an additional period not to exceed six (6) months by court authorization prior to the expiration of the original six-month period. In no event shall the custody or supervision of a child which has been placed with the Department of Public Welfare be continued or extended except upon a written finding by the youth court judge or referee that reasonable efforts have been made to maintain the child within his own home, but that the circumstances warrant his removal and there is no reasonable alternative to custody, and that reasonable efforts will continue to be made towards reunification of the family.



§ 43-21-407 - Termination of informal adjustment

(1) If it appears to the informal adjustment counselor that the child and his parent, guardian or custodian:

(a) have complied with the terms and conditions of the informal adjustment agreement; and

(b) have received the maximum benefit from the informal adjustment process, the informal adjustment counselor shall terminate the informal adjustment process and dismiss the child without further proceedings. The informal adjustment counselor shall notify the child and his parent, guardian or custodian in writing of the satisfactory completion of the informal adjustment and report such action to the youth court.

(2) If it appears to the informal adjustment counselor that further efforts at informal adjustment would not be in the best interests of the child or the community, or that the child or his parent, guardian or custodian:

(a) denies the jurisdiction of the youth court;

(b) declines to participate in the informal adjustment process;

(c) expresses a desire that the facts be determined by the youth court;

(d) fails without reasonable excuse to attend scheduled meetings;

(e) appears unable or unwilling to benefit from the informal adjustment process, the informal adjustment counselor shall terminate the informal adjustment process. If the informal adjustment process is so terminated, the intake unit shall reinitiate the intake procedure under Section 43-21-357. Even if the informal adjustment process has been so terminated, the intake unit shall not be precluded from reinitiating the informal adjustment process.






PETITION

§ 43-21-451 - Commencement of formal proceedings

All proceedings seeking an adjudication that a child is a delinquent child, a child in need of supervision, a neglected child or an abused child shall be initiated by the filing of a petition. Upon authorization of the youth court, the petition shall be drafted and filed by the youth court prosecutor unless the youth court has designated some other person to draft and file the petition. The petition shall be filed within five (5) days from the date of a detention hearing or shelter hearing continuing custody. Unless another period of time is authorized by the youth court or its designee, in noncustody cases the petition shall be filed within ten (10) days of the court order authorizing the filing of a petition. The court may, in its discretion, dismiss the petition for failure to comply with the time schedule contained herein.



§ 43-21-453 - Style of petition

The petition shall be entitled "IN THE INTEREST OF ."



§ 43-21-455 - Content of petition

(1) The petition shall set forth plainly and concisely with particularity:

(a) identification of the child, including his full name, birth date, age, sex and residence;

(b) identification of the parent, guardian or custodian including the name and residence of the child's parents, the name and residence of the child's legal guardian, if there be one, any person or agency in whose custody the child may be and the child's nearest relative if no parent or guardian be known;

(c) a statement of the facts, including the facts which bring the child within the jurisdiction of the youth court and which show the child is a delinquent child, a child in need of supervision, a neglected child or an abused child;

(d) in petitions alleging delinquency, a citation of the statute or ordinance which the child is alleged to have violated. Error in or omission of the citation shall not be grounds for dismissing the petition or for a reversal of the adjudication based thereon if the error or omission did not mislead the child to his prejudice.

(e) a prayer for the type of adjudicatory relief sought; and

(f) if any of the facts herein required are not known by the petitioner.

(2) Two (2) or more offenses may, in the discretion of the youth court, be alleged in the same petition in a separate count for each offense.

(3) Two (2) or more children may be the subject of the same petition if:

(a) they are siblings; and

(b) they are alleged to be neglected or abused from a common source of mistreatment or neglect.

(4) Where the child is alleged to be a delinquent child, the petition must recite factual allegations with the same particularity required in a criminal indictment but need not have the technical form of a criminal indictment.

(5) The petition may contain a motion to transfer.



§ 43-21-457 - Amendment to the petition

A petition may be amended at any time on order of the youth court for good cause shown so long as there is no prejudice to the parties.



§ 43-21-459 - Responsive pleadings

No party shall be required to file a responsive pleading.






SUMMONS

§ 43-21-501 - Persons on whom served

(1) When a petition has been filed and the date of hearing has been set by the youth court, the judge or his designee shall order the clerk of the youth court to issue a summons to the following to appear personally at such hearing:

(a) the child named in the petition;

(b) the person or persons who have custody or control of the child;

(c) the parent or guardian of the child if such parent or guardian does not have custody of the child; and

(d) any other person whom the court deems necessary.



§ 43-21-503 - Form of summons

The form of the summons shall be substantially as follows:

State of Mississippi

County of In the Court of County

Youth Court Division

No.

In the Interest of .

SUMMONS

TO:

You are required to serve the following:

TO:

You are commanded to appear personally before the Court of

County at the Courthouse in , Mississippi, at o'clock on , the

day of , 2 , for a hearing for the purpose set forth in the

petition. is required to produce at the above-named hearing. You

have a right to be represented by an attorney. You are requested to

immediately notify the youth court of the name of your attorney. If indigent,

the above-named child has a right to have an attorney appointed for him

free of charge, and should immediately apply to the youth court for such

appointed counsel. You have a right to subpoena witnesses in your behalf.

GIVEN under hand and seal of court, at , Mississippi, this the day

of , 2 .

, Clerk

, D.C.



§ 43-21-505 - Method of service

(1) Unless otherwise provided in this chapter, service of summons shall be made personally by delivery of a copy of the summons with a copy of the petition in a sealed envelope attached to the summons. A child may be served in the same manner as an adult.

(2) Service of the summons and petition, motions, notices and all other papers upon a child who has not reached his fourteenth birthday shall be effectuated by making service upon his parent, guardian or custodian and guardian ad litem, if any.

(3) If any parent or guardian does not reside within the state or cannot be located therein, the clerk shall issue summons to the guardian ad litem. If the name and post office address of the parent or guardian who does not reside within the state or cannot be located therein can be ascertained, the clerk shall mail by "certified mail" ten (10) days before the date set for the hearing a copy of the summons with a copy of the petition attached to the summons to such parent or guardian. The clerk shall note the fact of such mailing upon the court docket. Ten (10) days after the summons has been mailed, the youth court may take jurisdiction as if summons had been personally served as herein provided.

(4) The service of summons as required by this chapter shall be made by any person appointed by the youth court judge. Such person, for this purpose, shall be an officer of the youth court.

(5) Unless otherwise provided in this chapter, notice of the time, date, place and purpose of any hearing other than adjudicatory and transfer hearings shall be given to all parties in person in court or by mail, or in any other manner as the youth court may direct.



§ 43-21-507 - Time of service

(1) Summons shall be served not less than three (3) days before the date set for the adjudicatory hearing of proceedings concerning the child.

(2) A party other than the child may waive service of summons on himself by written stipulation or by voluntary appearance at the hearing and in the case of written stipulation or voluntary appearance, the youth court may, in its discretion, proceed to a hearing regardless of the date set for the hearing if all other parties are properly before the youth court. At the time of the waiver, a copy of the petition shall be given to the party.

(3) If a child is served with process, the child may waive the three (3) days' time before the hearing, and the youth court may, in its discretion, proceed to a hearing regardless of the date set for the hearing if all other parties are properly before the youth court and the youth court finds all of the following:

(a) the child fully understands his rights and fully understands the potential consequences of the hearing;

(b) the child voluntarily, intelligently, and knowingly waives his rights to three (3) days' time before the hearing;

(c) the child is effectively represented by counsel; and

(d) the child has had in fact sufficient time to prepare.



§ 43-21-509 - Warrant for failure to obey summons

If any person summoned as herein provided shall without reasonable cause (the judge to determine what is reasonable cause) fails to appear, he may be proceeded against for contempt of court. In case the summons cannot be served or the parties served with summons fail to obey the same, or in any case when it shall be made to appear to the youth court that the service of summons will be ineffectual or the welfare of a child requires that he shall be brought forthwith into the custody of the youth court, a warrant or custody order may be issued against the parent, parents, guardian or custodian or against the child.






ADJUDICATION

§ 43-21-551 - Scheduling of adjudicatory hearings

(1) Unless the hearing is continued upon a showing of good cause or the person who is a subject to the cause has admitted the allegations of the petition, an adjudicatory hearing shall be held within ninety (90) days after the filing of the petition to determine whether there is legally sufficient evidence to find that the child is a delinquent child, a child in need of supervision, a neglected child or an abused child. If the adjudicatory hearing is not held within the ninety (90) days, the petition shall be dismissed with prejudice.

(2) If the child is in detention, the hearing shall be held as soon as possible but not later than twenty-one (21) days after the child is first detained by the youth court unless the hearing be postponed:

(a) upon motion of the child;

(b) where process cannot be completed; or

(c) upon a judicial finding that a material witness is not presently available. If the adjudicatory hearing is not held or postponed for the aforesaid reasons, the child may be released from detention.

(3) If the child is held in shelter, the hearing shall be held as soon as possible but not later than thirty (30) days after the child is first taken into custody unless the hearing is postponed:

(a) upon motion of the child;

(b) where process cannot be completed; or

(c) upon a judicial finding that a material witness is not presently available. If the adjudicatory hearing is not held or postponed for the aforesaid reasons, the child may be released from shelter.



§ 43-21-553 - Uncontested adjudications

At any time after the petition has been filed, all parties to the cause may appear before the judge and admit the allegations of the petition. The judge may accept this admission as proof of the allegations if the judge finds that:

(a) the parties making the admission fully understand their rights and fully understand the potential consequences of their admission to the allegations;

(b) the parties making the admission voluntarily, intelligently and knowingly admit to all facts necessary to constitute a basis for court action under this chapter;

(c) the parties making the admission have not in the reported admission to the allegation set forth facts that, if found to be true, constitute a defense to the allegation; and

(d) the child making the admission is effectively represented by counsel.



§ 43-21-555 - Plea bargaining prohibited

Under no circumstances shall the party or the prosecutor engage in discussion for the purpose of agreeing to exchange concessions by the prosecutor for the party's admission to the petition.



§ 43-21-557 - Order of proceedings

(1) At the beginning of each adjudicatory hearing, the youth court shall:

(a) verify the name, age and residence of the child who is the subject of the cause and ascertain the relationship of the parties, each to the other;

(b) ascertain whether all necessary parties are present and identify all persons participating in the hearing;

(c) ascertain whether the notice requirements have been complied with and, if not, whether the affected parties intelligently waived compliance in accordance with Section 43-21-507;

(d) explain to the parties the purpose of the hearing and the possible dispositional alternatives thereof; and

(e) explain to the parties:

(i) the right to counsel;

(ii) the right to remain silent;

(iii) the right to subpoena witnesses;

(iv) the right to cross-examine witnesses testifying against him; and

(v) the right to appeal.

(2) The youth court should then ascertain whether the parties before the youth court are represented by counsel. If a party before the youth court is not represented by counsel, the youth court shall ascertain whether the party understands his right to counsel. If the party wishes to retain counsel, the youth court shall continue the hearing for a reasonable time to allow the party to obtain and consult with counsel of his choosing. If an indigent child does not have counsel, the youth court shall appoint counsel to represent the child and shall continue the hearing for a reasonable time to allow the child to consult with his appointed counsel.

(3) The youth court may then inquire whether the parties admit or deny the allegations in the petition as provided in Section 43-21-553.

(4) The youth court may at any time terminate the proceedings and dismiss the petition if the youth court finds such action to be conducive to the welfare of the child and in the best interest of the state.



§ 43-21-559 - Evidence admissible

(1) In arriving at its adjudicatory decision, the youth court shall consider only evidence which has been formally admitted at the adjudicatory hearing. All testimony shall be under oath and may be in narrative form. In proceedings to determine whether a child is a delinquent child or a child in need of supervision, the youth court shall admit any evidence that would be admissible in a criminal proceeding. In proceedings to determine whether a child is a neglected child or an abused child, the youth court shall admit any evidence that would be admissible in a civil proceeding.

(2) An out-of-court admission by the child, even if otherwise admissible, shall be insufficient to support an adjudication that the child is a delinquent child unless the admission is corroborated in whole or in part by other competent evidence.

(3) Members of the youth court staff may appear as witnesses except that no member of the youth court staff may testify as to an admission or confession made to him.

(4) At the conclusion of the evidence, the youth court shall give the parties an opportunity to present oral argument.



§ 43-21-561 - Adjudication of status, standard of proof, and findings

(1) If the youth court finds on proof beyond a reasonable doubt that a child is a delinquent child or a child in need of supervision, the youth court shall enter an order adjudicating the child to be a delinquent child or a child in need of supervision.

(2) Where the petition alleges that the child is a delinquent child, the youth court may enter an order that the child is a child in need of supervision on proof beyond a reasonable doubt that the child is a child in need of supervision.

(3) If the court finds from a preponderance of the evidence that the child is a neglected child, an abused child, a dependent child or a child in need of special care the youth court shall enter an order adjudicating the child to be a neglected child, an abused child, dependent child or a child in need of special care.

(4) No decree or order of adjudication concerning any child shall recite that a child has been found guilty; but it shall recite that a child is found to be a delinquent child or a child in need of supervision or a neglected child or an abused child or a sexually abused child or a dependent child or a child in need of special care. Upon a written motion by a party, the youth court shall make written findings of fact and conclusions of law upon which it relies for the adjudication that the child is a delinquent child, a child in need of supervision, a neglected child, an abused child, a dependent child or a child in need of special care.

(5) No adjudication upon the status of any child shall operate to impose any of the civil disabilities ordinarily imposed on an adult because of a criminal conviction, nor shall any child be deemed a criminal by reason of adjudication, nor shall that adjudication be deemed a conviction. A person in whose interest proceedings have been brought in the youth court may deny, without any penalty, the existence of those proceedings and any adjudication made in those proceedings. Except for the right of a defendant or prosecutor in criminal proceedings and a respondent or a youth court prosecutor in youth court proceedings to cross-examine a witness, including a defendant or respondent, to show bias or interest, no adjudication shall be used for impeachment purposes in any court.






DISPOSITION

§ 43-21-601 - Scheduling of disposition hearing

(1) If the child has been adjudicated a delinquent child, a child in need of supervision, a neglected child or an abused child, the youth court shall immediately set a time and place for a disposition hearing which shall be separate, distinct and subsequent to the adjudicatory hearing. The disposition hearing, however, may be held immediately following the adjudicatory hearing unless a continuance is necessary to allow the parties to prepare for their participation in the proceedings.

(2) If the child has been taken into custody, a disposition hearing shall be held within fourteen (14) days after the adjudicatory hearing unless good cause be shown for postponement.



§ 43-21-603 - Disposition hearing procedure

(1) At the beginning of each disposition hearing, the judge shall inform the parties of the purpose of the hearing.

(2) All testimony shall be under oath unless waived by all parties and may be in narrative form. The court may consider any evidence that is material and relevant to the disposition of the cause, including hearsay and opinion evidence. At the conclusion of the evidence, the youth court shall give the parties an opportunity to present oral argument.

(3) If the child has been adjudicated a delinquent child, before entering a disposition order, the youth court should consider, among others, the following relevant factors:

(a) The nature of the offense;

(b) The manner in which the offense was committed;

(c) The nature and number of a child's prior adjudicated offenses;

(d) The child's need for care and assistance;

(e) The child's current medical history, including medication and diagnosis;

(f) The child's mental health history, which may include, but not be limited to, the Massachusetts Youth Screening Instrument version 2 (MAYSI-2);

(g) Copies of the child's cumulative record from the last school of record, including special education records, if applicable;

(h) Recommendation from the school of record based on areas of remediation needed;

(i) Disciplinary records from the school of record; and

(j) Records of disciplinary actions outside of the school setting.

(4) If the child has been adjudicated a child in need of supervision, before entering a disposition order, the youth court should consider, among others, the following relevant factors:

(a) The nature and history of the child's conduct;

(b) The family and home situation; and

(c) The child's need of care and assistance.

(5) If the child has been adjudicated a neglected child or an abused child, before entering a disposition order, the youth court shall consider, among others, the following relevant factors:

(a) The child's physical and mental conditions;

(b) The child's need of assistance;

(c) The manner in which the parent, guardian or custodian participated in, tolerated or condoned the abuse, neglect or abandonment of the child;

(d) The ability of a child's parent, guardian or custodian to provide proper supervision and care of a child; and

(e) Relevant testimony and recommendations, where available, from the foster parent of the child, the grandparents of the child, the guardian ad litem of the child, representatives of any private care agency that has cared for the child, the family protection worker or family protection specialist assigned to the case, and any other relevant testimony pertaining to the case.

(6) After consideration of all the evidence and the relevant factors, the youth court shall enter a disposition order that shall not recite any of the facts or circumstances upon which the disposition is based, nor shall it recite that a child has been found guilty; but it shall recite that a child is found to be a delinquent child, a child in need of supervision, a neglected child or an abused child.

(7) If the youth court orders that the custody or supervision of a child who has been adjudicated abused or neglected be placed with the Department of Human Services or any other person or public or private agency, other than the child's parent, guardian or custodian, the youth court shall find and the disposition order shall recite that:

(a) (i) Reasonable efforts have been made to maintain the child within his own home, but that the circumstances warrant his removal and there is no reasonable alternative to custody; or (ii) The circumstances are of such an emergency nature that no reasonable efforts have been made to maintain the child within his own home, and that there is no reasonable alternative to custody; and

(ii) The circumstances are of such an emergency nature that no reasonable efforts have been made to maintain the child within his own home, and that there is no reasonable alternative to custody; and

(b) That the effect of the continuation of the child's residence within his own home would be contrary to the welfare of the child and that the placement of the child in foster care is in the best interests of the child; or

(c) Reasonable efforts to maintain the child within his home shall not be required if the court determines that:

(i) The parent has subjected the child to aggravated circumstances, including, but not limited to, abandonment, torture, chronic abuse and sexual abuse; or

(ii) The parent has been convicted of murder of another child of that parent, voluntary manslaughter of another child of that parent, aided or abetted, attempted, conspired or solicited to commit that murder or voluntary manslaughter, or a felony assault that results in the serious bodily injury to the surviving child or another child of that parent; or

(iii) The parental rights of the parent to a sibling have been terminated involuntarily; and

(iv) That the effect of the continuation of the child's residence within his own home would be contrary to the welfare of the child and that placement of the child in foster care is in the best interests of the child.

Once the reasonable efforts requirement is bypassed, the court shall have a permanency hearing under Section 43-21-613 within thirty (30) days of the finding.

(8) Upon a written motion by a party, the youth court shall make written findings of fact and conclusions of law upon which it relies for the disposition order. If the disposition ordered by the youth court includes placing the child in the custody of a training school, an admission packet shall be prepared for the child that contains the following information:

(a) The child's current medical history, including medications and diagnosis;

(b) The child's mental health history;

(c) Copies of the child's cumulative record from the last school of record, including special education records, if reasonably available;

(d) Recommendation from the school of record based on areas of remediation needed;

(e) Disciplinary records from the school of record; and

(f) Records of disciplinary actions outside of the school setting, if reasonably available.

Only individuals who are permitted under the Health Insurance Portability and Accountability Act of 1996 (HIPAA) shall have access to a child's medical records which are contained in an admission packet. The youth court shall provide the admission packet to the training school at or before the child's arrival at the training school. The admittance of any child to a training school shall take place between the hours of 8:00 a.m. and 3:00 p.m. on designated admission days.

(9) When a child in the jurisdiction of the Youth Court is committed to the custody of the Mississippi Department of Human Services and is believed to be in need of treatment for a mental or emotional disability or infirmity, the Department of Human Services shall file an affidavit alleging that the child is in need of mental health services with the Youth Court. The Youth Court shall refer the child to the appropriate community mental health center for evaluation pursuant to Section 41-21-67. If the prescreening evaluation recommends residential care, the Youth Court shall proceed with civil commitment pursuant to Sections 41-21-61 et seq., 43-21-315 and 43-21-611, and the Department of Mental Health, once commitment is ordered, shall provide appropriate care, treatment and services for at least as many adolescents as were provided services in fiscal year 2004 in its facilities.



§ 43-21-605 - Disposition alternatives in delinquency cases

(1) In delinquency cases, the disposition order may include any of the following alternatives:

(a) Release the child without further action;

(b) Place the child in the custody of the parents, a relative or other persons subject to any conditions and limitations, including restitution, as the youth court may prescribe;

(c) Place the child on probation subject to any reasonable and appropriate conditions and limitations, including restitution, as the youth court may prescribe;

(d) Order terms of treatment calculated to assist the child and the child's parents or guardian which are within the ability of the parent or guardian to perform and which are not in conflict with a provider's determination of medical necessity;

(e) Order terms of supervision which may include participation in a constructive program of service or education or civil fines not in excess of Five Hundred Dollars ($ 500.00), or restitution not in excess of actual damages caused by the child to be paid out of his own assets or by performance of services acceptable to the victims and approved by the youth court and reasonably capable of performance within one (1) year;

(f) Suspend the child's driver's license by taking and keeping it in custody of the court for not more than one (1) year;

(g) Give legal custody of the child to any of the following:

(i) The Department of Human Services for appropriate placement; or

(ii) Any public or private organization, preferably community-based, able to assume the education, care and maintenance of the child, which has been found suitable by the court; or

(iii) The Division of Youth Services for placement in the least restrictive environment, except that no child under the age of ten (10) years shall be committed to the state training school. Only a child who has been adjudicated delinquent for a felony may be committed to the training school. In the event a child is committed to the Oakley Youth Development Center by the court, the child shall be deemed to be committed to the custody of the Department of Human Services which may place the child in the Oakley Youth Development Center or another appropriate facility.

The training school may retain custody of the child until the child's twentieth birthday but for no longer. When the child is committed to the training school, the child shall remain in the legal custody of the training school until the child has made sufficient progress in treatment and rehabilitation and it is in the best interest of the child to release the child. However, the superintendent of the state training school, in consultation with the treatment team, may parole a child at any time he or she may deem it in the best interest and welfare of such child. Ten (10) business days before the parole, the training school shall notify the committing court of the pending release. This notice may be made in less than ten (10) days if Oakley Youth Development Center needs to manage population limitations. The youth court may then arrange subsequent placement after a reconvened disposition hearing, except that the youth court may not recommit the child to the training school or any other secure facility without an adjudication of a new offense or probation or parole violation. The Department of Human Services shall ensure that staffs create transition planning for youth leaving the facilities. Plans shall include providing the youth and his or her parents or guardian with copies of the youth's training school education and health records, information regarding the youth's home community, referrals to mental and counseling services when appropriate, and providing assistance in making initial appointments with community service providers. Before assigning the custody of any child to any private institution or agency, the youth court through its designee shall first inspect the physical facilities to determine that they provide a reasonable standard of health and safety for the child. No child shall be placed in the custody of the state training school for a status offense or for contempt of or revocation of a status offense adjudication unless the child is contemporaneously adjudicated for having committed an act of delinquency that is not a status offense. A disposition order rendered under this subparagraph shall meet the following requirements:

1. The disposition is the least restrictive alternative appropriate to the best interest of the child and the community;

2. The disposition allows the child to be in reasonable proximity to the family home community of each child given the dispositional alternatives available and the best interest of the child and the state; and

3. The disposition order provides that the court has considered the medical, educational, vocational, social and psychological guidance, training, social education, counseling, substance abuse treatment and other rehabilitative services required by that child as determined by the court;

(h) Recommend to the child and the child's parents or guardian that the child attend and participate in the Youth Challenge Program under the Mississippi National Guard, as created in Section 43-27-203, subject to the selection of the child for the program by the National Guard; however, the child must volunteer to participate in the program. The youth court shall not order any child to apply for or attend the program;

(i) Adjudicate the juvenile to the Statewide Juvenile Work Program if the program is established in the court's jurisdiction. The juvenile and his or her parents or guardians must sign a waiver of liability in order to participate in the work program. The judge will coordinate with the youth services counselors as to placing participants in the work program as follows:

(i) The severity of the crime, whether or not the juvenile is a repeat offender or is a felony offender will be taken into consideration by the judge when adjudicating a juvenile to the work program. The juveniles adjudicated to the work program will be supervised by police officers or reserve officers. The term of service will be from twenty-four (24) to one hundred twenty (120) hours of community service. A juvenile will work the hours to which he or she was adjudicated on the weekends during school and weekdays during the summer. Parents are responsible for a juvenile reporting for work. Noncompliance with an order to perform community service will result in a heavier adjudication. A juvenile may be adjudicated to the community service program only two (2) times;

(ii) The judge shall assess an additional fine on the juvenile which will be used to pay the costs of implementation of the program and to pay for supervision by police officers and reserve officers. The amount of the fine will be based on the number of hours to which the juvenile has been adjudicated;

(j) Order the child to participate in a youth court work program as provided in Section 43-21-627;

(k) Order terms of house arrest under the intensive supervision program as created in Sections 47-5-1001 through 47-5-1015. The Department of Human Services shall take bids for the placement of juveniles in the intensive supervision program. The Department of Human Services shall promulgate rules regarding the supervision of juveniles placed in the intensive supervision program. For each county there shall be seventy-five (75) slots created in the intensive supervision program for juveniles. Any youth ordered into the intensive home-based supervision program shall receive comprehensive strength-based needs assessments and individualized treatment plans. Based on the assessment, an individualized treatment plan shall be developed that defines the supervision and programming that is needed by a youth. The treatment plan shall be developed by a multidisciplinary team that includes the family of the youth whenever possible. The juvenile shall pay Ten Dollars ($ 10.00) to offset the cost of administering the alcohol and drug test. The juvenile must attend school, alternative school or be in the process of working toward a High School Equivalency Diploma certificate;

(l) (i) Order the child into a juvenile detention center operated by the county or into a juvenile detention center operated by any county with which the county in which the court is located has entered into a contract for the purpose of housing delinquents. The time period for detention cannot exceed ninety (90) days, and any detention exceeding forty-five (45) days shall be administratively reviewed by the youth court no later than forty-five (45) days after the entry of the order. At that time the youth court counselor shall review the status of the youth in detention and shall report any concerns to the court. The youth court judge may order that the number of days specified in the detention order be served either throughout the week or on weekends only. No first-time nonviolent youth offender shall be committed to a detention center for a period in excess of ninety (90) days until all other options provided for in this section have been considered and the court makes a specific finding of fact by a preponderance of the evidence by assessing what is in the best rehabilitative interest of the child and the public safety of communities and that there is no reasonable alternative to a nonsecure setting and therefore commitment to a detention center is appropriate.

(ii) If a child is committed to a detention center for ninety (90) days, the disposition order shall meet the following requirements:

1. The disposition order is the least restrictive alternative appropriate to the best interest of the child and the community;

2. The disposition order allows the child to be in reasonable proximity to the family home community of each child given the dispositional alternatives available and the best interest of the child and the state; and

3. The disposition order provides that the court has considered the medical, educational, vocational, social and psychological guidance, training, social education, counseling, substance abuse treatment and other rehabilitative services required by that child as determined by the court;

(m) The judge may consider house arrest in an intensive supervision program as a reasonable prospect of rehabilitation within the juvenile justice system. The Department of Human Services shall promulgate rules regarding the supervision of juveniles placed in the intensive supervision program;

(n) Referral to A-team provided system of care services; or

(o) Place the child on electronic monitoring subject to any conditions and limitations as the youth court may prescribe.

(2) If a disposition order requires that a child miss school due to other placement, the youth court shall notify a child's school while maintaining the confidentiality of the youth court process. If a disposition order requires placement of a child in a juvenile detention facility, the facility shall comply with the educational services and notification requirements of Section 43-21-321.

(3) In addition to any of the disposition alternatives authorized under subsection (1) of this section, the disposition order in any case in which the child is adjudicated delinquent for an offense under Section 63-11-30 shall include an order denying the driver's license and driving privileges of the child as required under Section 63-11-30(9).

(4) If the youth court places a child in a state-supported training school, the court may order the parents or guardians of the child and other persons living in the child's household to receive counseling and parenting classes for rehabilitative purposes while the child is in the legal custody of the training school. A youth court entering an order under this subsection (4) shall utilize appropriate services offered either at no cost or for a fee calculated on a sliding scale according to income unless the person ordered to participate elects to receive other counseling and classes acceptable to the court at the person's sole expense.

(5) Fines levied under this chapter shall be paid into the general fund of the county but, in those counties wherein the youth court is a branch of the municipal government, it shall be paid into the municipal treasury.

(6) Any institution or agency to which a child has been committed shall give to the youth court any information concerning the child as the youth court may at any time require.

(7) The youth court shall not place a child in another school district who has been expelled from a school district for the commission of a violent act. For the purpose of this subsection, "violent act" means any action which results in death or physical harm to another or an attempt to cause death or physical harm to another.

(8) The youth court may require drug testing as part of a disposition order. If a child tests positive, the court may require treatment, counseling and random testing, as it deems appropriate. The costs of such tests shall be paid by the parent, guardian or custodian of the child unless the court specifically finds that the parent, guardian or custodian is unable to pay.

(9) The Mississippi Department of Human Services, Division of Youth Services, shall operate and maintain services for youth adjudicated delinquent at the Oakley Youth Development Center. The program shall be designed for children committed to the training schools by the youth courts. The purpose of the program is to promote good citizenship, self-reliance, leadership and respect for constituted authority, teamwork, cognitive abilities and appreciation of our national heritage. The program must use evidenced-based practices and gender-specific programming and must develop an individualized and specific treatment plan for each youth. The Division of Youth Services shall issue credit towards academic promotions and high school completion. The Division of Youth Services may award credits to each student who meets the requirements for a general education development certification. The Division of Youth Services must also provide to each special education eligible youth the services required by that youth's individualized education plan.



§ 43-21-607 - Dispositional alternatives in children in need of supervision cases

(1) In children in need of supervision cases, the disposition order may include any of the following alternatives or combination of the following alternatives, giving precedence in the following sequence:

(a) Release the child without further action;

(b) Place the child in the custody of the parent, a relative or other person subject to any conditions and limitations as the youth court may prescribe;

(c) Place the child under youth court supervision subject to any conditions and limitations the youth court may prescribe;

(d) Order terms of treatment calculated to assist the child and the child's parent, guardian or custodian which are within the ability of the parent, guardian or custodian to perform;

(e) Order terms of supervision which may include participation in a constructive program of service or education or restitution not in excess of actual damages caused by the child to be paid out of his own assets or by performance of services acceptable to the parties and reasonably capable of performance within one (1) year;

(f) Give legal custody of the child to any of the following but in no event to any state training school;

(i) The Department of Human Services for appropriate placement which may include a wilderness training program; or

(ii) Any private or public organization, preferably community-based, able to assume the education, care and maintenance of the child, which has been found suitable by the court. Prior to assigning the custody of any child to any private institution or agency, the youth court through its designee shall first inspect the physical facilities to determine that they provide a reasonable standard of health and safety for the child; or

(g) Order the child to participate in a youth court work program as provided in Section 43-21-627.

(2) The court may order drug testing as provided in Section 43-21-605(6).



§ 43-21-609 - Dispositional alternatives in neglect and abuse cases

In neglect and abuse cases, the disposition order may include any of the following alternatives, giving precedence in the following sequence:

(a) Release the child without further action;

(b) Place the child in the custody of his parents, a relative or other person subject to any conditions and limitations as the court may prescribe. If the court finds that temporary relative placement, adoption or foster care placement is inappropriate, unavailable or otherwise not in the best interest of the child, durable legal custody may be granted by the court to any person subject to any limitations and conditions the court may prescribe; such durable legal custody will not take effect unless the child or children have been in the physical custody of the proposed durable custodians for at least one (1) year under the supervision of the Department of Human Services. The requirements of Section 43-21-613 as to disposition review hearings does not apply to those matters in which the court has granted durable legal custody. In such cases, the Department of Human Services shall be released from any oversight or monitoring responsibilities;

(c) Order terms of treatment calculated to assist the child and the child's parent, guardian or custodian which are within the ability of the parent, guardian or custodian to perform;

(d) Order youth court personnel, the Department of Human Services or child care agencies to assist the child and the child's parent, guardian or custodian to secure social or medical services to provide proper supervision and care of the child;

(e) Give legal custody of the child to any of the following but in no event to any state training school:

(i) The Department of Human Services for appropriate placement; or

(ii) Any private or public organization, preferably community-based, able to assume the education, care and maintenance of the child, which has been found suitable by the court. Prior to assigning the custody of any child to any private institution or agency, the youth court through its designee shall first inspect the physical facilities to determine that they provide a reasonable standard of health and safety for the child;

(f) If the court makes a finding that custody is necessary as defined in Section 43-21-301(3)(b), and that the child, in the action pending before the youth court had not previously been taken into custody, the disposition order shall recite that the effect of the continuation of the child's residing within his or her own home would be contrary to the welfare of the child, that the placement of the child in foster care is in the best interests of the child, and unless the reasonable efforts requirement is bypassed under Section 43-21-603(7)(c), the order also must state:

(i) That reasonable efforts have been made to maintain the child within his or her own home, but that the circumstances warrant his or her removal, and there is no reasonable alternative to custody; or

(ii) The circumstances are of such an emergency nature that no reasonable efforts have been made to maintain the child within his or her own home, and there is no reasonable alternative to custody; or

(iii) If the court makes a finding in accordance with (ii) of this paragraph, the court shall order that reasonable efforts be made towards the reunification of the child with his or her family.

(g) If the court had, before the disposition hearing in the action pending before the court, taken the child into custody, the judge or referee shall determine, and the youth court order shall recite that reasonable efforts were made by the Department of Human Services to finalize the child's permanency plan that was in effect on the date of the disposition hearing.



§ 43-21-611 - Dispositional alternatives for children in need of special care

If the youth court finds at the disposition hearing that a delinquent child, a child in need of supervision, a neglected child, an abused child or a dependent child is also a child in need of special care, the youth court may, in its discretion, make any appropriate additional disposition designed for the treatment of the disability or infirmity, which may include civil commitment to a state institution providing care for that disability or infirmity. Any commitment, including one to a Department of Mental Health facility, ordered pursuant to this section shall be in compliance with the requirements for civil commitment as set forth in Section 41-21-61 et seq. Discharge from a Department of Mental Health facility shall be made pursuant to the provisions of Section 41-21-87. Nothing contained in this section shall require any state institution, department or agency to provide any service, treatment or facility if said service, treatment or facility is not available, nor shall this section be construed to authorize the youth court to overrule an expulsion or suspension decision of appropriate school authorities.



§ 43-21-613 - Modification of disposition orders, probation or parole

(1) If the youth court finds, after a hearing which complies with the sections governing adjudicatory hearings, that the terms of a delinquency or child in need of supervision disposition order, probation or parole have been violated, the youth court may, in its discretion, revoke the original disposition and make any disposition which it could have originally ordered. The hearing shall be initiated by the filing of a petition that complies with the sections governing petitions in this chapter and that includes a statement of the youth court's original disposition order, probation or parole, the alleged violation of that order, probation or parole, and the facts which show the violation of that order, probation or parole. Summons shall be served in the same manner as summons for an adjudicatory hearing.

(2) On motion of a child or a child's parent, guardian or custodian, the youth court may, in its discretion, conduct an informal hearing to review the disposition order. If the youth court finds a material change of circumstances relating to the disposition of the child, the youth court may modify the disposition order to any appropriate disposition of equal or greater precedence which the youth court could have originally ordered.

(3) (a) Unless the youth court's jurisdiction has been terminated, all disposition orders for supervision, probation or placement of a child with an individual or an agency shall be reviewed by the youth court judge or referee at least annually to determine if continued placement, probation or supervision is in the best interest of the child or the public. For children who have been adjudicated abused or neglected, the youth court shall conduct a permanency hearing within twelve (12) months after the earlier of:

(i) An adjudication that the child has been abused or neglected; or

(ii) The date of the child's removal from the allegedly abusive or neglectful custodian/parent. Notice of such hearing shall be given in accordance with the provisions of Section 43-21-505(5). In conducting the hearing, the judge or referee shall require a written report and may require information or statements from the child's youth court counselor, parent, guardian or custodian, which includes, but is not limited to, an evaluation of the child's progress and recommendations for further supervision or treatment. The judge or referee shall, at the permanency hearing determine the future status of the child, including, but not limited to, whether the child should be returned to the parent(s) or placed with suitable relatives, placed for adoption, placed for the purpose of establishing durable legal custody or should, because of the child's special needs or circumstances, be continued in foster care on a permanent or long-term basis. If the child is in an out-of-state placement, the hearing shall determine whether the out-of-state placement continues to be appropriate and in the best interest of the child. At the permanency hearing the judge or referee shall determine, and the youth court order shall recite that reasonable efforts were made by the Department of Human Services to finalize the child's permanency plan that was in effect on the date of the permanency hearing. The judge or referee may find that reasonable efforts to maintain the child within his home shall not be required in accordance with Section 43-21-603(7)(c), and that the youth court shall continue to conduct permanency hearings for a child who has been adjudicated abused or neglected, at least annually thereafter, for as long as the child remains in the custody of the Mississippi Department of Human Services.

(b) The court may find that the filing of a termination of parental rights petition is not in the child's best interest if:

(i) The child is being cared for by a relative; and/or

(ii) The Department of Human Services has documented compelling and extraordinary reasons why termination of parental rights would not be in the best interests of the child.

(c) The provisions of this subsection shall also apply to review of cases involving a dependent child; however, such reviews shall take place not less frequently than once each one hundred eighty (180) days. A dependent child shall be ordered by the youth court judge or referee to be returned to the custody and home of the child's parent, guardian or custodian unless the judge or referee, upon such review, makes a written finding that the return of the child to the home would be contrary to the child's best interests.

(d) Reviews are not to be conducted unless explicitly ordered by the youth court concerning those cases in which the court has granted durable legal custody. In such cases, the Department of Human Services shall be released from any oversight or monitoring responsibilities, and relieved of physical and legal custody and supervision of the child.



§ 43-21-615 - Costs of conveying and treatment

(1) The costs of conveying any child committed to any institution or agency shall be paid by the county or municipality from which the child is committed out of the general treasury of the county or municipality upon approval of the court. No compensation shall be allowed beyond the actual and necessary expenses of the child and the person actually conveying the child. In the case of a female child, the youth court shall designate some suitable woman to accompany her to the institution or agency.

(2) Whenever a child is adjudicated delinquent and committed by the youth court to the custody of any person or agency other than the custody of a state training school, the youth court, after giving the responsible parent or guardian a reasonable opportunity to be heard, may order that the parent or guardian pay, upon such terms or conditions as the youth court may direct, such sum or sums as will cover, in whole or in part, the support of the child including any necessary medical treatment. The parent shall be provided an itemized bill of all costs and shall be given an opportunity to request an adjustment of the costs. If the parent or guardian shall willfully fail or refuse to pay such sum, he may be proceeded against for contempt of court as provided in this chapter.



§ 43-21-617 - Protective orders

In all cases where the child is found to be a delinquent child, a child in need of supervision, a neglected child or an abused child, the parent, guardian, custodian or any other person who, by any act or acts of wilful commission or omission, if found after notice and a hearing by the youth court to be encouraging, causing or contributing to the neglect or delinquency of such child, may be required by the youth court to do or to omit to do any act or acts that the judge may deem reasonable and necessary for the welfare of the child.



§ 43-21-619 - Power to order parents to pay child's expenses and restitution or to participate in counseling or family treatment program; orders to constitute civil judgment

(1) The youth court may order financially able parents to pay for court ordered medical and other examinations and treatment of a child; for reasonable attorney's fees and court costs; and for other expenses found necessary or appropriate in the best interest of the child as determined by the youth court. The youth court is authorized to enforce payments ordered under this subsection.

(2) The youth court may order the parents, guardians or custodians who exercise parental custody and control of a child who is under the jurisdiction of the youth court and who has willfully or maliciously caused personal injury or damaged or destroyed property, to pay such damages or restitution through the court to the victim in an amount not to exceed the actual loss and to enforce payment thereof. Restitution ordered by the youth court under this section shall not preclude recovery of damages by the victim from such child or parent, guardian or custodian or other person who would otherwise be liable. The youth court also may order the parents, guardians or custodians of a child who is under the jurisdiction of the youth court and who willfully or maliciously has caused personal injury or damaged or destroyed property to participate in a counseling program or other suitable family treatment program for the purpose of preventing future occurrences of malicious destruction of property or personal injury.

(3) Such orders under this section shall constitute a civil judgment and may be enrolled on the judgment rolls in the office of the circuit clerk of the county where such order was entered, and further, such order may be enforced in any manner provided by law for civil judgments.



§ 43-21-621 - Power to order public school to enroll child; placement in alternative school program; school-related conditions of probation; notification of principal

(1) The youth court may, in compliance with the laws governing education of children, order any state-supported public school in its jurisdiction after notice and hearing to enroll or reenroll any compulsory-school-age child in school, and further order appropriate educational services. Provided, however, that the youth court shall not order the enrollment or reenrollment of a student that has been suspended or expelled by a public school pursuant to Section 37-9-71 or 37-7-301 for possession of a weapon on school grounds, for an offense involving a threat to the safety of other persons or for the commission of a violent act. For the purpose of this section "violent act" means any action which results in death or physical harm to another or an attempt to cause death or physical harm to another. The superintendent of the school district to which such child is ordered may, in his discretion, assign such child to the alternative school program of such school established pursuant to Section 37-13-92, Mississippi Code of 1972. The court shall have jurisdiction to enforce school and education laws. Nothing in this section shall be construed to affect the attendance of a child in a legitimate home instruction program.

(2) The youth court may specify the following conditions of probation related to any juvenile ordered to enroll or reenroll in school: That the juvenile maintain passing grades in up to four (4) courses during each grading period and meet with the court counselor and a representative of the school to make a plan for how to maintain those passing grades.

(3) If the adjudication of delinquency was for an offense involving a threat to the safety of the juvenile or others and school attendance is a condition of probation, the youth court judge shall make a finding that the principal of the juvenile's school should be notified. If the judge orders that the principal be notified, the youth court counselor shall within five (5) days or before the juvenile begins to attend school, whichever occurs first, notify the principal of the juvenile's school in writing of the nature of the offense and the probation requirements related to school attendance. A principal notified by a juvenile court counselor shall handle the report according to the guidelines and rules adopted by the State Board of Education.

(4) The Administrative Office of the Courts shall report to the Legislature on the number of juveniles reported to principals in accordance with this section no later than January 1, 1996.



§ 43-21-623 - Testing of juvenile delinquents under the jurisdiction of the youth court for HIV and AIDS

Any juvenile who is adjudicated a delinquent on or after July 1, 1994, as a result of committing a sex offense as defined in Section 45-33-23 or any offense involving the crime of rape and placed in the custody of the Mississippi Department of Human Services, Office of Youth Services, shall be tested for HIV and AIDS. Such tests shall be conducted by the State Department of Health in conjunction with the Office of Youth Services, Mississippi Department of Human Services at the request of the victim or the victim's parents or guardian if the victim is a juvenile. The results of any positive HIV or AIDS tests shall be reported to the victim or the victim's parents or guardian if the victim is a juvenile as well as to the adjudicated offender. The State Department of Health shall provide counseling and referral to appropriate treatment for victims of a sex offense when the adjudicated offender tested positive for HIV or AIDS if the victim so requests.



§ 43-21-625 - Wilderness training program for certain juvenile offenders

(1) The Department of Human Services shall develop and implement a wilderness training program for first time youth offenders sentenced or classified as delinquency cases or as children in need of supervision.

(2) The program shall include supervised camping trips, calisthenics, manual labor assignments, physical training with obstacle courses, training in decision-making and personal development and drug counseling and rehabilitation programs.

(3) The department shall adopt rules requiring that wilderness training participants complete a structured disciplinary program and allowing for a restriction on general inmate population privileges.

(4) Upon receipt of youth offenders, the department shall screen offenders for the wilderness training program. To participate, an offender must have no physical limitations which would preclude participation in strenuous activity, must not be impaired and must not have been previously incarcerated in a state or federal correctional facility. In screening offenders for the wilderness training program, the department shall consider the offender's criminal history and the possible rehabilitative benefits of the program. If an offender meets the specified criteria and space is available, the department shall request in writing from the sentencing court, approval to participate in the wilderness training program. If the person is classified by the court as a delinquent or child in need of supervision and the department is requesting approval from the sentencing court for placement in the program, the department shall, at the same time, notify the prosecuting attorney that the offender is being considered for placement in the wilderness training program. The notice shall explain that the purpose of such placement is diversion from lengthy incarceration when a wilderness training program could produce the same deterrent effect, and that the person given notice may, within fourteen (14) days of the mailing of the notice, notify the sentencing court in writing of objections, if any, to the placement of the offender in the wilderness training program. The sentencing court shall notify the department in writing of placement approval no later than twenty-one (21) days after receipt of the department's request for placement of the youthful offender in the wilderness training program. Failure to notify the department within twenty-one (21) days shall be considered an approval by the sentencing court for placing the youthful offender in the wilderness training program. The offices of the prosecuting attorneys may develop procedures for notifying each victim that the offender is being considered for placement in the wilderness training program.

(5) The program shall provide a period of rigorous training to offenders who require a greater degree of supervision than community control or probation provides. Wilderness training programs may be operated in secure areas in or adjacent to adult institutions or in any area approved by the department. The program is not intended to divert offenders away from probation or community control but to divert them from long periods of incarceration when a wilderness training program could produce the same deterrent effect.

(6) If an offender in the wilderness training program becomes unmanageable, the department may place him in an appropriate facility to complete the remainder of his sentence. Any period of time in which the offender is unable to participate in the wilderness training program activities may be excluded from the specified time requirements in the program. The portion of the sentence served prior to placement in the wilderness training program shall not be counted toward program completion. Upon the offender's completion of the wilderness training program, the department shall submit a report to the court that describes the offender's performance. If the offender's performance has been satisfactory, the court shall issue an order modifying the sentence imposed and placing the offender on probation. If the offender violates the conditions of probation, the court may revoke probation and impose any sentence which it might have originally imposed.

(7) The department shall provide a special training program for staff selected for the wilderness training program.

(8) The department is authorized to contract with any private or public nonprofit organization or entity to carry out the purpose of this section.



§ 43-21-627 - Alternative work program; qualified offenders; volunteers; supervision; removal from program

Each youth court is authorized to establish a youth court work program as an alternative disposition for nonviolent offenders. The youth court work program shall be used only for first time nonviolent youth offenders. The court shall solicit and approve the assistance of volunteers from the area served by the youth court, including business and community volunteers. The court may require a nonviolent youth offender to work for a minimum of six (6) months with a court approved volunteer as part or all of a sentence imposed by the court. The volunteers shall provide a working environment as mentors to provide guidance and support and to teach the youth offender job skills. Each youth offender and volunteer shall be under the supervision of the court and shall make regular reports to the court as required by order of the court. If a youth offender violates the terms and conditions imposed by the court while participating in the youth court work program, the court is authorized to remove the offender from the program and impose any other disposition authorized by law.






APPEALS

§ 43-21-651 - Appeals to Supreme Court

(1) The court to which appeals may be taken from final orders or decrees of the youth court shall be the Supreme Court of Mississippi. In any case wherein an appeal is desired, written notice of intention to appeal shall be filed with the youth court clerk within the time, and costs in the youth court and the filing fee in the Supreme Court shall be paid, as is otherwise required for appeals to the Supreme Court. If the appellant shall make affidavit that he is unable to pay such costs and filing fee, he shall have an appeal without prepayment of court costs and filing fee. Only the initials of the child shall appear on the record on appeal.

(2) The pendency of an appeal shall not suspend the order or decree of the youth court regarding a child, nor shall it discharge the child from the custody of that court or of the person, institution or agency to whose care such child shall have been committed, unless the youth court or Supreme Court shall so order. If appellant desires to appeal with supersedeas, the matter first shall be presented to the youth court. If refused, the youth court shall forthwith issue a written order stating the reasons for the denial, which order shall be subject to review by the Supreme Court. If the Supreme Court does not dismiss the proceedings and discharge the child, it shall affirm or modify or reverse the order of the youth court and remand the child to the jurisdiction of the youth court for placement and supervision in accordance with its order, and thereafter the child shall be and remain under the jurisdiction of the youth court in the same manner as if the youth court had made the order without an appeal having been taken.

(3) Appeals from the youth court shall be preference cases in the Supreme Court.






MISSISSIPPI COMMISSION ON A UNIFORM YOUTH COURT SYSTEM AND PROCEDURES

§ 43-21-701 - Mississippi Commission on a Uniform Youth Court Systems and Procedures established

(1) There is hereby established the Mississippi Commission on a Uniform Youth Court System and Procedures. The commission shall consist of the following nineteen (19) members:

(a) One (1) circuit court judge appointed by the Chief Justice of the Mississippi Supreme Court;

(b) One (1) chancery court judge, appointed by the Chief Justice of the Mississippi Supreme Court;

(c) The President of the Mississippi Council of Youth Court Judges, or his designee;

(d) Two (2) who may be either family court judges or county court judges, appointed by the President of the Mississippi Council of Youth Court Judges;

(e) Two (2) youth court referees, appointed by the President of the Mississippi Council of Youth Court Judges;

(f) One (1) member of the Mississippi House of Representatives to be appointed by the Speaker of the House;

(g) One (1) member of the Mississippi Senate to be appointed by the Lieutenant Governor;

(h) The directors of the following state agencies or their designated representatives: the Mississippi Department of Youth Services and the Mississippi Department of Public Welfare;

(i) The director or his designated representative of the Governor's Office of Federal-State Programs;

(j) One (1) employee, other than the director, of the Department of Public Welfare who is a supervisor of social workers primarily assigned to youth cases, appointed by the Governor;

(k) One (1) municipal police chief, appointed by the Governor;

(l) One (1) county sheriff, appointed by the Governor;

(m) Two (2) lawyers experienced in youth court work, appointed by the Governor; and

(n) Two (2) prosecuting attorneys who prosecute cases in youth court, appointed by the Governor.

(2) The members shall be appointed to the commission within fifteen (15) days of May 25, 1988, and shall serve until the end of their respective terms of office, if applicable, or until October 1, 1989, whichever occurs first. Vacancies on the commission shall be filled in the manner of the original appointment. Members shall be eligible for reappointment provided that upon such reappointment they meet the qualifications required of a new appointee.

(3) The commission may elect any officers from among its membership as it deems necessary for the efficient discharge of the commission's duties.

(4) The commission shall adopt rules and regulations governing times and places for meetings and governing the manner of conducting its business. Ten (10) or more members shall constitute a quorum for the purpose of conducting any business of the commission; provided, however, a vote of not less than twelve (12) members shall be required for any recommendations to the Legislature.

(5) Members of the commission shall serve without compensation, except that state and county employees and officers shall receive any per diem as authorized by law from appropriations available to their respective agencies or political subdivisions. All commission members shall be entitled to receive reimbursement for any actual and reasonable expenses incurred as a necessary incident to service on the commission, including mileage as provided by law.

(6) The commission may select and employ a research director who shall perform the duties which the commission directs, which duties shall include the hiring of such other employees for the commission as the commission may approve. The research director and all other employees of the commission shall be in the state service and their salaries shall be established by the commission subject to approval by the State Personnel Board. Employees of the commission shall be reimbursed for the expenses necessarily incurred in the performance of their official duties in the same manner as other state employees. The commission may also employ any consultants it deems necessary, including consultants to compile any demographic data needed to accomplish the duties of the commission.

(7) The Governor's Office of Federal-State Programs shall support the Commission on a Uniform Youth Court System and shall act as agent for any funds made available to the commission for its use. In order to expedite the implementation of the Commission on a Uniform Youth Court System, any funds available to the Governor's Office of Federal-State Programs for the 1988-1989 fiscal year may be expended for the purpose of defraying the expenses of the commission created herein.

(8) The commission may contract for suitable office space in accordance with the provisions of Section 29-5-2, Mississippi Code of 1972. In addition, the commission may utilize, with their consent, the services, equipment, personnel, information and resources of other state agencies; and may accept voluntary and uncompensated services, contract with individuals, public and private agencies, and request information, reports and data from any agency of the state, or any of its political subdivisions, to the extent authorized by law.

(9) In order to conduct and carry out its purposes, duties and related activities as provided for in this act, the commission is authorized to apply for and accept gifts, grants, subsidies and other funds from persons, corporations, foundations, the United States Government or other entities, provided that the receipt of such gifts, grants, subsidies and funds shall be reported and otherwise accounted for in the manner provided by law.



§ 43-21-703 - Duties of Commission

(1) The commission shall study the youth court system in Mississippi, and prepare a report including any proposed changes in the youth court system and/or its procedures. It shall submit the report to the Legislature, on or before October 1, 1989, along with a report detailing any legislation which may be needed to implement the plan. In preparing the report, the commission shall evaluate the existing juvenile services in the state and may recommend changes in the organizational concepts, institutions, laws and resources.

(2) In formulating its report, the commission shall take into consideration the following:

(a) Whether a uniform statewide youth court system would be desirable;

(b) How best the service needs of the state could be met in relation to the taxing and resource capacity of various multi-county districts now existing or proposed;

(c) Whether counties in a given service area or district may develop district shelters, detention centers and diagnostic centers to serve a multi-county area; and

(d) What proposals or alternatives would update or modernize the system to provide staffing for all counties and citizens.

(3) The commission, in addition to recommending the plan described in this section, shall serve as a clearinghouse and information center for the collection, preparation, analysis and dissemination of information on the youth court system in Mississippi and shall conduct ongoing research relating to the improvement of the youth court system. Pursuant to its duties under this subsection, the commission may request the regular submission to it of such reports, information and statistics by the courts, judges, prosecuting attorneys and agencies of this state which the commission deems necessary for the development of its reports.






TEEN COURT PILOT PROGRAM ACT

§ 43-21-751 - Short title

This article shall be known as the "Teen Court Pilot Program Act."



§ 43-21-753 - Establishment; teen court program

The youth court of any county in the state may establish a teen court program for the diversion of certain offenders who have waived all right of confidentiality and privilege against self-incrimination. The youth court of Rankin County may extend its teen court program within the city limits of Pearl. The offenders eligible to participate shall be those offenders who in the discretion of the youth court are suitable and compulsory-school-age children who have come into the jurisdiction of the youth court as a result of not attending school. The teen court shall be a preventive program for juveniles comprised of youth who are not less than thirteen (13) nor more than seventeen (17) years of age, which students shall serve as prosecutor, defense counsel, bailiff, court clerk and jurors. The program is to administer the "sentencing" or disposition phase of the proceedings against offenders who elect to participate, shall be under the guidance of the local youth court, and shall be approved by the local youth court. The youth court judge, or his designee who is a licensed attorney, shall preside. The teen court is authorized to require eligible offenders who choose to go to teen court in lieu of youth court to perform up to one hundred twelve (112) hours of community service, require offenders to make a personal apology to a victim, require offenders to submit a research paper on any relevant subject, attend counseling and make restitution or any other disposition authorized by the youth court. The youth court shall establish rules and regulations, including sentencing guidelines, for the operation of a teen court. The teen court is authorized to accept monies from any available public or private source, including public or private donations, grants, gifts and appropriated funds for funding expenses of operating the court.

Teen court may be held at whatever location the youth court selects at whatever time or times. Eligible offenders shall be only those children who agree to participate in the teen court and to abide by the teen court's rulings, whose parents or legal guardian shall also so agree, and who are otherwise qualified to participate.

The youth court judge may require an offender who elects to participate in the teen court to pay a fee not to exceed Five Dollars ($ 5.00); any such fees shall be used in administering this article, and the fee shall not be refunded, regardless of whether the child successfully completes the teen court program.



§ 43-21-755 - Instructional time

Any school participating in the Teen Court Program established by this article shall be allowed to credit the time of teachers and students spent in participating in teen court as instructional time.






YOUTH COURT SUPPORT PROGRAM

§ 43-21-801 - Youth Court Support Fund established; purpose; eligibility for funding; appropriation of funds; annual continuing juvenile justice education requirement

(1) There is established the Youth Court Support Program. The purpose of the program shall be to ensure that all youth courts have sufficient support funds to carry on the business of the youth court. The Administrative Office of Courts shall establish a formula consistent with this section for providing state support payable from the Youth Court Support Fund for the support of the youth courts.

(a) (i) Each regular youth court referee is eligible for youth court support funds so long as the senior chancellor does not elect to employ a youth court administrator as set forth in paragraph (b); a municipal youth court judge is also eligible. The Administrative Office of Courts shall direct any funds to the appropriate county or municipality, but each regular youth court referee or municipal youth court judge shall have the sole individual discretion to appropriate those funds as expense monies to assist in hiring secretarial staff and acquiring materials and equipment incidental to carrying on the business of the court within the private practice of law of the referee or judge, or may direct the use of those funds through the county or municipal budget for court support supplies or services. The regular youth court referee and municipal youth court judge shall be accountable for assuring through private, county or municipal employees the proper preparation and filing of all necessary tracking and other documentation attendant to the administration of the youth court.

(ii) Title to all tangible property, excepting stamps, stationery and minor expendable office supplies, procured with funds authorized by this section, shall be and forever remain in the county or municipality to be used by the judge or referee during the term of his office and thereafter by his successors.

(b) (i) When permitted by the Administrative Office of Courts and as funds are available, the senior chancellor for Chancery Districts One, Two, Three, Four, Six, Seven, Nine, Ten, Thirteen, Fourteen, Fifteen and Eighteen may appoint a youth court administrator for the district whose responsibility will be to perform all reporting, tracking and other duties of a court administrator for all youth courts in the district that are under the chancery court system. Any chancery district listed in this paragraph in which a chancellor appoints a referee or special master to hear any youth court matter is ineligible for funding under this paragraph (b). The Administrative Office of Courts may allocate to an eligible chancery district a sum not to exceed Thirty Thousand Dollars ($ 30,000.00) per year for the salary, fringe benefits and equipment of the youth court administrator, and an additional sum not to exceed One Thousand Nine Hundred Dollars ($ 1,900.00) for the administrator's travel expenses.

(ii) The appointment of a youth court administrator shall be evidenced by the entry of an order on the minutes of the court. The person appointed shall serve at the will and pleasure of the senior chancellor but shall be an employee of the Administrative Office of Courts.

(iii) The Administrative Office of Courts must approve the position, job description and salary before the position can be filled. The Administrative Office of Courts shall not approve any plan that does not first require the expenditure of the funds from the Youth Court Support Fund before expenditure of county funds is authorized for that purpose.

(iv) Title to any tangible property procured with funds authorized under this paragraph shall be and forever remain in the State of Mississippi.

(c) (i) Each county court is eligible for youth court support funds, and the senior county court judge shall have discretion to direct the expenditure of those funds in hiring support staff to carry on the business of the court.

(ii) For the purposes of this paragraph, "support staff" means court administrators, law clerks, legal research assistants, secretaries, resource administrators or case managers appointed by a youth court judge, or any combination thereof, but shall not mean school attendance officers.

(iii) The appointment of support staff shall be evidenced by the entry of an order on the minutes of the court. The support staff so appointed shall serve at the will and pleasure of the senior county court judge but shall be an employee of the county.

(iv) The Administrative Office of Courts must approve the positions, job descriptions and salaries before the positions may be filled. The Administrative Office of Courts shall not approve any plan that does not first require the expenditure of funds from the Youth Court Support Fund before expenditure of county funds is authorized for that purpose.

(v) The Administrative Office of Courts may approve expenditure from the fund for additional equipment for support staff appointed pursuant to this paragraph if the additional expenditure falls within the formula. Title to any tangible property procured with funds authorized under this paragraph shall be and forever remain in the county to be used by the youth court and support staff.

(2) (a) (i) The formula developed by the Administrative Office of Courts for providing youth court support funds shall be devised so as to distribute appropriated funds proportional to caseload and other appropriate factors as set forth in regulations promulgated by the Administrative Office of Courts. The formula will determine a reasonable maximum amount per judge or referee per annum that will not be exceeded in allocating funds under this section.

(ii) The formula shall be reviewed by the Administrative Office of Courts every two (2) years to ensure that the youth court support funds provided herein are proportional to each youth court's caseload and other specified factors.

(iii) The Administrative Office of Courts shall have wide latitude in the first two-year cycle to implement a formula designed to maximize caseload data collection.

(b) Application to receive funds under this section shall be submitted in accordance with procedures established by the Administrative Office of Courts.

(c) Approval of the use of any of the youth court support funds distributed under this section shall be made by the Administrative Office of Courts in accordance with procedures established by the Administrative Office of Courts.

(3) (a) There is created in the State Treasury a special fund to be designated as the "Youth Court Support Fund," which shall consist of funds appropriated or otherwise made available by the Legislature in any manner and funds from any other source designated for deposit into such fund. Unexpended amounts remaining in the fund at the end of a fiscal year shall not lapse into the State General Fund, and any investment earnings or interest earned on amounts in the fund shall be deposited to the credit of the fund. Monies in the fund shall be distributed to the youth courts by the Administrative Office of Courts for the purposes described in this section.

(b) (i) During the regular legislative session held in calendar year 2007, the Legislature may appropriate an amount not to exceed Two Million Five Hundred Thousand Dollars ($ 2,500.000.00) to the Youth Court Support Fund.

(ii) During each regular legislative session subsequent to the 2007 Regular Session, the Legislature shall appropriate Two Million Five Hundred Thousand Dollars ($ 2,500,000.00) to the Youth Court Support Fund.

(c) No youth court judge or youth court referee shall be eligible to receive funding from the Youth Court Support Fund who has not received annual continuing education in the field of juvenile justice in an amount to conform with the requirements of the Rules and Regulations for Mandatory Continuing Judicial Education promulgated by the Supreme Court. The Administrative Office of Courts shall maintain records of all referees and youth court judges regarding such training and shall not disburse funds to any county or municipality for the budget of a youth court judge or referee who is not in compliance with the judicial training requirements.

(4) Any recipient of funds from the Youth Court Support Fund shall not be eligible for continuing disbursement of funds if the recipient is not in compliance with the terms, conditions and reporting requirements set forth in the procedures promulgated by the Administrative Office of Courts.



§ 43-21-803 - Tony Gobar Individualized Assessment and Comprehensive Community Intervention Initiative (IACCII) Program established; purposes; eligibility for grants; programs and services; application for assistance; Tony Gobar "IACCII" Fund created

(1) There is established the Tony Gobar Individualized Assessment and Comprehensive Community Intervention Initiative (IACCII) Program for the purposes of:

(a) (i) Providing comprehensive strength-based needs assessments, individualized treatment plans and community-based services for certain youth who would otherwise be committed to the training schools. The IACCII ensures that youth and their families can access necessary services available in their home communities; and

(ii) Providing grants to faith-based organizations and nonprofit 501(c) (3) organizations that develop and operate community-based alternatives to the training schools and detention centers. In order to be eligible for a grant under this paragraph, a faith-based or nonprofit 501(c)(3) organization in cooperation with a youth court must develop and operate a juvenile justice alternative sanction designed for delinquent youths. The program must be designed to decrease reliance on commitment in juvenile detention facilities and training schools.

(b) Programs established pursuant to this subsection must not duplicate existing programs or services and must incorporate best practices principles and positive behavioral interventions. The Department of Human Services shall have sole authority and power to determine the programs to be funded pursuant to this section.

(2) A faith-based or nonprofit 501(c)(3) must submit an application to the Department of Human Services. The application must include a description of the purpose for which assistance is requested, the amount of assistance requested and any other information required by the Department of Human Services.

(3) The Department of Human Services shall have all powers necessary to implement and administer the program established under this section, and the department shall promulgate rules and regulations, in accordance with the Mississippi Administrative Procedures Law, necessary for the implementation of this section.

(4) (a) There is created in the State Treasury a special fund to be designated as the "Tony Gobar IACCII Fund," which shall consist of funds appropriated or otherwise made available by the Legislature in any manner and funds from any other source designated for deposit into such fund. Unexpended amounts remaining in the fund at the end of a fiscal year shall not lapse into the State General Fund, and any investment earnings or interest earned on amounts in the fund shall be deposited to the credit of the fund. Monies in the fund shall be used by the Division of Youth Services for the purposes described in this section.

(b) (i) During the regular legislative session held in calendar year 2007, the Legislature may appropriate an amount not to exceed Two Million Five Hundred Thousand Dollars ($ 2,500,000.00) to the Tony Gobar IACCII Fund.

(ii) During each regular legislative session subsequent to the 2007 Regular Session, the Legislature shall appropriate Two Million Five Hundred Thousand Dollars ($ 2,500,000.00) to the Tony Gobar IACCII Fund.









Chapter 23 - FAMILY COURTS [REPEALED]



Chapter 24 - STATE CENTRAL REGISTRY OF CHILD ABUSE REPORTS; WIDE AREA TELEPHONE SERVICE FOR REPORTING CHILD ABUSE [REPEALED]



Chapter 25 - INTERSTATE COMPACTS RELATING TO JUVENILES

INTERSTATE COMPACT ON JUVENILES



INTERSTATE COMPACT FOR JUVENILES

§ 43-25-101 - Purpose; definitions; Interstate Commission for Juveniles creation, powers and duties, organization, operation, rulemaking functions, enforcement, dispute resolution, and finance; State Council for Interstate Juvenile Supervision; compact effective date and amendment; withdrawal, default, termination and judicial enforcement; severability; relationship to other laws

The Governor, on behalf of this state, may execute a compact in substantially the following form, and the Legislature signifies in advance its approval and ratification of the compact:

THE INTERSTATE COMPACT FOR JUVENILES

ARTICLE I

PURPOSE

The compacting states to this Interstate Compact recognize that each state is responsible for the proper supervision or return of juveniles, delinquents and status offenders who are on probation or parole and who have absconded, escaped or run away from supervision and control and in so doing have endangered their own safety and the safety of others. The compacting states also recognize that each state is responsible for the safe return of juveniles who have run away from home and in doing so have left their state of residence. The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 USCS Section 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

It is the purpose of this compact, through means of joint and cooperative action among the compacting states to:

(a) Ensure that the adjudicated juveniles and status offenders subject to this compact are provided adequate supervision and services in the receiving state as ordered by the adjudicating judge or parole authority in the sending state;

(b) Ensure that the public safety interests of the citizens, including the victims of juvenile offenders, in both the sending and receiving states are adequately protected.

(c) Return juveniles who have run away, absconded or escaped from supervision or control or have been accused of an offense to the state requesting their return;

(d) Make contracts for the cooperative institutionalization in public facilities in member states for delinquent youth needing special services;

(e) Provide for the effective tracking and supervision of juveniles;

(f) Equitably allocate the costs, benefits and obligations of the compacting states;

(g) Establish procedures to manage the movement between states of juvenile offenders released to the community under the jurisdiction of courts, juvenile departments, or any other criminal or juvenile justice agency that has jurisdiction over juvenile offenders;

(h) Ensure immediate notice to jurisdictions where defined offenders are authorized to travel or to relocate across state lines;

(i) Establish procedures to resolve pending charges (detainers) against juvenile offenders before transfer or release to the community under the terms of this compact.

(j) Establish a system of uniform data collection on information pertaining to juveniles subject to this compact that allows access by authorized juvenile justice and criminal justice officials, and regular reporting of compact activities to heads of state, executive, judicial, and legislative branches and juvenile and criminal justice administrators;

(k) Monitor compliance with rules governing interstate movement of juveniles and initiate interventions to address and correct noncompliance;

(l) Coordinate training and education regarding the regulation of interstate movement of juveniles for officials involved in that activity; and

(m) Coordinate the implementation and operation of the compact with the Interstate Compact for the Placement of Children, the Interstate Compact for Adult Offender Supervision and other compacts affecting juveniles particularly in those cases where concurrent or overlapping supervision issues arise.

It is the policy of the compacting states that the activities conducted by the Interstate Commission created by this compact are the formation of public policies and therefore are public business. Furthermore, the compacting states shall cooperate and observe their individual and collective duties and responsibilities for the prompt return and acceptance of juveniles subject to the provisions of this compact. The provisions of this compact shall be reasonably and liberally construed to accomplish the purposes and policies of the compact.

ARTICLE II

DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

(a) "Bylaws" means those bylaws established by the Interstate Commission for its governance, or for directing or controlling its actions or conduct.

(b) "Compact administrator" means the individual in each compacting state appointed under the terms of this compact, responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

(c) "Compacting state" means any state that has enacted the enabling legislation for this compact.

(d) "Commissioner" means the voting representative of each compacting state appointed pursuant to Article III of this compact.

(e) "Court" means any court having jurisdiction over delinquent, neglected or dependent children.

(f) "Deputy compact administrator" means the individual, if any, in each compacting state appointed to act on behalf of a compact administrator under the terms of this compact responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

(g) "Interstate Commission" means the Interstate Commission for Juveniles created by Article III of this compact.

(h) "Juvenile" means any person defined as a juvenile in any member state or by the rules of the Interstate Commission, including:

(i) Accused delinquent, which is a person charged with an offense that, if committed by an adult, would be a criminal offense;

(ii) Adjudicated delinquent, which is a person found to have committed an offense that, if committed by an adult, would be a criminal offense;

(iii) Accused status offender, which is a person charged with an offense that would not be a criminal offense if committed by an adult;

(iv) Adjudicated status offender, which is a person found to have committed an offense that would not be a criminal offense if committed by an adult; and

(v) Nonoffender, which is a person in need of supervision who has not been accused or adjudicated a status offender or delinquent.

(i) "Noncompacting state" means any state that has not enacted the enabling legislation for this compact.

(j) "Probation or parole" means any kind of supervision or conditional release of juveniles authorized under the laws of the compacting states.

(k) "Rules" means a written statement by the Interstate Commission promulgated under Article VI of this compact that is of general applicability, implements, interprets or prescribes a policy or provision of the compact, or an organizational, procedural, or practice requirement of the commission, and has the force and effect of statutory law in a compacting state, and includes the amendment, repeal or suspension of an existing rule.

(l) "State" means a state of the United States, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa and the Northern Marianas Islands.

ARTICLE III

INTERSTATE COMMISSION FOR JUVENILES

(1) The compacting states create the "Interstate Commission for Juveniles." The commission shall be a body corporate and joint agency of the compacting states. The commission shall have all the responsibilities, powers and duties set forth in this compact, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

(2) The Interstate Commission shall consist of commissioners appointed by the appropriate appointing authority in each state pursuant to the rules and requirements of each compacting state and in consultation with the State Council for Interstate Juvenile Supervision created under this compact. The commissioner shall be the compact administrator, deputy compact administrator or designee from that state who shall serve on the Interstate Commission in such capacity under the applicable law of the compacting state.

(3) In addition to the commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners, but who are members of interested organizations. Those noncommissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general, Interstate Compact for Adult Offender for Adult Offender Supervision, Interstate Compact for the Placement of Children, juvenile justice and juvenile corrections officials and crime victims. All noncommissioner members of the Interstate Commission shall be ex officio nonvoting members. The Interstate Commission may provide in its bylaws for additional ex officio nonvoting members, including members of other national organizations, in such numbers as determined by the commission.

(4) Each compacting state represented at any meeting of the commission is entitled to one (1) vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

(5) The commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

(6) The Interstate Commission shall establish an executive committee, which shall include commission officers, members and others as determined by the bylaws. The executive committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rule making and/or amendment to the compact. The executive committee shall oversee the day-to-day activities of the administration of the compact managed by an executive director and Interstate Commission staff; administers enforcement and compliance with the provisions of the compact, its bylaws and rules and performs such other duties as directed by the Interstate Commission or set forth in the bylaws.

(7) Each member of the Interstate Commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the Interstate Commission. A member shall vote in person and shall not delegate a vote to another compacting state. However, a commissioner, in consultation with the State Council, shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the compacting state at a specified meeting. The bylaws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication.

(8) The Interstate Commission's bylaws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

(9) Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission and any of its committees may close a meeting to the public where it determines by two-thirds ( 2/3) vote that an open meeting would be likely to:

(a) Relate solely to the Interstate Commission's internal personnel practice and procedures;

(b) Disclose matters specifically exempted from disclosure by statute;

(c) Disclose trade secrets or commercial or financial information that is privileged or confidential;

(d) Involve accusing any person of a crime, or formally censuring any person;

(e) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(f) Disclose investigative records compiled for law enforcement purposes;

(g) Disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the Interstate Commission with respect to a regulated person or entity for the purpose of regulation or supervision of the person or entity;

(h) Disclose information, the premature disclosure of which would significantly endanger the stability of a regulated person or entity; or

(i) Specifically relate to the Interstate Commission's issuance of a subpoena, or its participation in a civil action or other legal proceeding.

(10) For every meeting closed under this provision, the Interstate Commission's legal counsel shall publicly certify that, in the legal counsel's opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The Interstate Commission shall keep minutes that shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefor, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in the minutes.

(11) The Interstate Commission shall collect standardized data concerning the interstate movement of juveniles as directed through its rules, which shall specify the data to be collected, the means of collection, data exchange and reporting requirements. Those methods of data collection, exchange and reporting shall, insofar as is reasonably possible, conform to up-to-date technology and coordinate its information functions with the appropriate repository of records.

ARTICLE IV

POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The commission shall have the following powers and duties:

(a) To provide for dispute resolution among compacting states.

(b) To promulgate rules to effect the purposes and obligations as enumerated in this compact, which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

(c) To oversee, supervise and coordinate the interstate movement of juveniles subject to the terms of this compact and any bylaws adopted and rules promulgated by the Interstate Commission.

(d) To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the bylaws, using all necessary and proper means, including, but not limited to, the use of judicial process.

(e) To establish and maintain offices, which shall be located within one or more of the compacting states.

(f) To purchase and maintain insurance and bonds.

(g) To borrow, accept, hire or contract for services of personnel.

(h) To establish and appoint committees and hire staff that it deems necessary for the carrying out of its functions including, but not limited to, an executive committee as required by Article III, which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties under this compact.

(i) To elect or appoint officers, attorneys, employees, agents or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to, inter alia, conflicts of interest, rates of compensation and qualifications of personnel.

(j) To accept any and all donations and grants of money, equipment, supplies, materials and services, and to receive, utilize and dispose of it.

(k) To lease, purchase, accept contributions or donations of or otherwise to own, hold, improve or use any property, real, personal or mixed.

(l) To sell, convey, mortgage, pledge, lease, exchange, abandon or otherwise dispose of any property, real, personal or mixed.

(m) To establish a budget and make expenditures and levy dues as provided in Article VIII of this compact.

(n) To sue and be sued.

(o) To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

(p) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

(q) To report annually to the legislatures, governors, judiciary, and State Councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Those reports also shall include any recommendations that may have been adopted by the Interstate Commission.

(r) To coordinate education, training and public awareness regarding the interstate movement of juveniles for officials involved in that activity.

(s) To establish uniform standards of the reporting, collecting and exchanging of data.

(t) To maintain its corporate books and records in accordance with the bylaws.

ARTICLE V

ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

(1) Bylaws. The Interstate Commission shall, by a majority of the members present and voting, within twelve (12) months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

(a) Establishing the fiscal year of the Interstate Commission;

(b) Establishing an executive committee and such other committees as may be necessary;

(c) Providing for the establishment of committees governing any general or specific delegation of any authority or function of the Interstate Commission;

(d) Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

(e) Establishing the titles and responsibilities of the officers of the Interstate Commission;

(f) Providing a mechanism for concluding the operations of the Interstate Commission and the return of any surplus funds that may exist upon the termination of the compact after the payment and/or reserving of all of its debts and obligations;

(g) Providing "start-up" rules for initial administration of the compact; and

(h) Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

(2) (a) Officers and Staff. The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson and a vice chairperson each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice chairperson shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; however, subject to the availability of budgeted funds, the officers shall be reimbursed for any ordinary and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

(b) The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a member and shall hire and supervise such other staff as may be authorized by the Interstate Commission.

(3) (a) Qualified Immunity, Defense and Indemnification. The commission's executive director and employees shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property, personal injury or other civil liability caused or arising out of or relating to any actual or alleged act, error, or omission that occurred, or that the person had a reasonable basis for believing occurred within the scope of commission employment, duties or responsibilities; however, any such person shall not be protected from suit or liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of any such person.

(b) The liability of any commissioner, or the employee of an agent of a commissioner, acting within the scope of the person's employment or duties for acts, errors or omissions occurring within the person's state, may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees and agents. Nothing in this subsection shall be construed to protect any such person from suit or liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of any such person.

(c) The Interstate Commission shall defend the executive director or the employees or representatives of the Interstate Commission and, subject to the approval of the attorney general of the state represented by any commissioner of a compacting state, shall defend the commissioner or the commissioner's representatives or employees in any civil action seeking to impose liability arising out of any actual or alleged act, error or omission that occurred within the scope of interstate commission employment, duties or responsibilities, or that the defendant has a reasonable basis for believing occurred within the scope of interstate commission employment, duties or responsibilities, provided that the actual or alleged act, error or omission did not result from intentional or willful and wanton misconduct on the part of the person.

(d) The Interstate Commission shall indemnify and hold the commissioner of a compacting state, or the commissioner's representatives or employees or the Interstate Commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against those persons arising out of any actual or alleged act, error or omission that occurred within the scope of interstate commission employment, duties or responsibilities, or that those persons had a reasonable basis for believing occurred within the scope of interstate commission employment, duties or responsibilities, provided that the actual or alleged act, error or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE VI

RULE-MAKING FUNCTIONS OF THE INTERSTATE COMMISSION

(1) The Interstate Commission shall promulgate and publish rules in order to effectively and efficiently achieve the purposes of the compact.

(2) Rule making shall occur using the criteria set forth in this article and the bylaws and rules adopted under this article. That rule making shall substantially conform to the principles of the "Model State Administrative Procedures Act," 1981 Act, Uniform Laws Annotated, Volume 15, page 1 (2000), or such other administrative procedures act, as the Interstate Commission deems appropriate consistent with due process requirements under the United States Constitution as now or hereafter interpreted by the United States Supreme Court. All rules and amendments shall become binding as of the date specified, as published with the final version of the rule as approved by the commission.

(3) When promulgating a rule, the Interstate Commission shall, at a minimum:

(a) Publish the proposed rule's entire text stating the reason(s) for that proposed rule;

(b) Allow and invite any and all persons to submit written data, facts, opinions, and arguments, which information shall be added to the record, and be made publicly available;

(c) Provide an opportunity for an informal hearing if petitioned by ten (10) or more persons; and

(d) Promulgate a final rule and its effective date, if appropriate, based on input from state or local officials, or interested parties.

(4) Allow not later than sixty (60) days after a rule is promulgated, any interested person to file a petition in the United States District Court for the District of Columbia or in the Federal District Court where the Interstate Commission's principal office is located for judicial review of the rule. If the court finds that the Interstate Commission's action is not supported by substantial evidence in the rule-making record, the court shall hold the rule unlawful and set it aside. For purposes of this subsection, evidence is substantial if it would be considered substantial evidence under the Model State Administrative Procedures Act.

(5) If a majority of the legislatures of the compacting states rejects a rule, those states may, by enactment of a statute or resolution in the same manner used to adopt the compact, cause that the rule shall have no further force and effect in any compacting state.

(6) The existing rules governing the operation of the Interstate Compact on Juveniles superceded by this act shall be null and void twelve (12) months after the first meeting of the Interstate Commission created under this compact.

(7) Upon determination by the Interstate Commission that a state of emergency exists, it may promulgate an emergency rule that shall become effective immediately upon adoption, provided that the usual rule-making procedures provided under this article retroactively applied to the rule as soon as reasonably possible, but no later than ninety (90) days after the effective date of the emergency rule.

ARTICLE VII

OVERSIGHT, ENFORCEMENT AND DISPUTES RESOLUTION BY THE INTERSTATE COMMISSION

(1) (a) Oversight. The Interstate Commission shall oversee the administration and operations of the interstate movement of juveniles subject to this compact in the compacting states and shall monitor those activities being administered in noncompacting states that may significantly affect compacting states.

(b) The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated under this compact shall be received by all the judges, public officers, commissions and departments of the state government as evidence of the authorized statute and administrative rules. All courts shall take judicial notice of the compact and the rules. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact that may affect the powers, responsibilities or actions of the Interstate Commission, it shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes.

(2) (a) Dispute Resolution. The compacting states shall report to the Interstate Commission on all issues and activities necessary for the administration of the compact, as well as issues and activities pertaining to compliance with the provisions of the compact and its bylaws and rules.

(b) The Interstate Commission shall attempt, upon the request of a compacting state, to resolve any disputes or other issues that are subject to the compact and that may arise among compacting states and between compacting and noncompacting states. The commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

(c) The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact using any or all means set forth in Article XI of this compact.

ARTICLE VIII

FINANCE

(1) The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

(2) The Interstate Commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff, which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of each compacting state and the volume of interstate movement of juveniles in each compacting state, and shall promulgate a rule binding upon all compacting states which governs the assessment.

(3) The Interstate Commission shall not incur any obligations of any kind before securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

(4) The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE IX

THE STATE COUNCIL

Each member state shall create a State Council for Interstate Juvenile Supervision. While each state may determine the membership of its own State Council, its membership must include at least one (1) representative from the legislative, judicial, and executive branches of government, victims groups, and the compact administrator or designee. Each compacting state retains the right to determine the qualifications of the compact administrator or deputy compact administrator. Each State Council will advise and may exercise oversight and advocacy concerning the state's participation in Interstate Commission activities and other duties as may be determined by that state, including, but not limited to, development of policy concerning operations and procedures of the compact within that state.

ARTICLE X

COMPACTING STATES, EFFECTIVE DATE AND AMENDMENT

(1) Any state, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa and the Northern Marianas Islands as defined in Article II of this compact is eligible to become a compacting state.

(2) The compact shall become effective and binding upon legislative enactment of the compact into law by no less that thirty-five (35) of the states. The initial effective date shall be the later of July 1, 2004, or upon enactment into law by the thirty-fifth jurisdiction. Thereafter, it shall become effective and binding as to any other compacting state upon enactment of the compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis before adoption of the compact by all states and territories of the United States.

(3) The Interstate Commission may propose amendments to the compact for enactment by the compacting states. No amendment shall become effective and binding upon the Interstate Commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XI

WITHDRAWAL, DEFAULT, TERMINATION AND JUDICIAL ENFORCEMENT

(1) (a) Withdrawal. Once effective, the compact shall continue in force and remain binding upon each and every compacting state; however, a compacting state may withdraw from the compact by specifically repealing the statute that enacted the compact into law.

(b) The effective date of withdrawal is the effective date of the repeal.

(c) The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty (60) days of its receipt thereof.

(d) The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

(e) Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

(2) (a) Technical Assistance, Fines, Suspension, Termination and Default. If the Interstate Commission determines that any compacting state has at any time defaulted in the performance of any of its obligations or responsibilities under this compact, or the bylaws or duly promulgated rules, the Interstate Commission may impose any or all of the following penalties:

(i) Remedial training and technical assistance as directed by the Interstate Commission;

(ii) Alternative dispute resolution;

(iii) Fines, fees and costs in such amounts as are deemed to be reasonable as fixed by the Interstate Commission; and

(iv) Suspension or termination of membership in the compact, which shall be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted and the Interstate Commission has therefore determined that the offending state is in default. Immediate notice of suspension shall be given by the Interstate Commission to the governor, the chief justice or the chief judicial officer of the state, the majority and minority leaders of the defaulting state's legislature and the State Council. The grounds for default include, but are not limited to, failure of a compacting state to perform the obligations or responsibilities imposed upon it by this compact, the bylaws or duly promulgated rules and any other grounds designated in commission bylaws and rules. The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission and of the default pending a cure of the default. The commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the commission, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination.

(b) Within sixty (60) days of the effective date of termination of a defaulting state, the commission shall notify the governor, the chief justice or the chief judicial officer, the majority and minority leaders of the defaulting state's legislature, and the State Council of that termination.

(c) The defaulting state is responsible for all assessments, obligations and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

(d) The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

(e) Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the Interstate Commission pursuant to the rules.

(3) Judicial Enforcement. The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district court where the Interstate Commission has its offices, to enforce compliance with the provisions of the compact, its duly promulgated rules and bylaws, against any compacting state in default. If judicial enforcement is necessary, the prevailing party shall be awarded all costs of the litigation, including reasonable attorney's fees.

(4) (a) Dissolution of Compact. The compact dissolves effective upon the date of the withdrawal or default of the compacting state, which reduces membership in the compact to one (1) compacting state.

(b) Upon the dissolution of the compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and any surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XII

SEVERABILITY AND CONSTRUCTION

(1) The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(2) The provisions of this compact shall be liberally construed to effectuate its purposes.

ARTICLE XIII

BINDING EFFECT OF COMPACT AND OTHER LAWS

(1) (a) Other Laws. Nothing in this compact prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

(b) All compacting states' laws other than state constitutions and other interstate compacts conflicting with this compact are superseded to the extent of the conflict.

(2) (a) Binding Effect of the Compact. All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the compacting states.

(b) All agreements between the Interstate Commission and the compacting states are binding in accordance with their terms.

(c) Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding that meaning or interpretation.

(d) If any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction sought to be conferred by that provision upon the Interstate Commission shall be ineffective and those obligations, duties, powers or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which those obligations, duties, powers or jurisdiction are delegated by law in effect at the time this compact becomes effective.









Chapter 27 - DEPARTMENT OF YOUTH SERVICES

IN GENERAL

§ 43-27-2 - Department of Human Services to be Department of Youth Services

The Department of Human Services shall be the Department of Youth Services and shall retain all powers and duties granted by law to the Department of Youth Services, and wherever the term "Department of Youth Services" appears in any law the same shall mean the Department of Human Services. The executive director of the department may assign to appropriate divisions such powers and duties as deemed appropriate to carry out the functions of the department. The executive director of the department may assign such powers and duties as deemed appropriate to carry out the functions of the department.



§ 43-27-8 - Duties and responsibilities of Department of Human Services

The Department of Human Services, shall administer the following duties and responsibilities:

(a) To implement and administer laws and policy relating to youth services and coordinate the efforts of the department with those of the federal government and other state departments and agencies, county governments, municipal governments and private agencies concerned with providing youth services.

(b) To establish standards, provide technical assistance and exercise the requisite supervision as it relates to youth service programs over all state-supported juvenile correctional facilities.

(c) To promulgate and publish such rules, regulations and policies of the department as are needed for the efficient government and maintenance of all facilities and programs in accord, insofar as possible, with currently accepted standards of juvenile care and treatment.



§ 43-27-10 - Powers of Department of Human Services

(1) The Mississippi Department of Human Services shall exercise executive and administrative supervision over all state-owned facilities used for the detention, training, care, treatment and aftercare supervision of delinquent children properly committed to or confined in said facilities by a court on account of such delinquency; provided, however, such executive and administrative supervision under state-owned facilities shall not extend to any institutions and facilities for which executive and administrative supervision has been provided otherwise by law through other agencies.

(2) Such facilities shall include, but not be limited to, the Oakley Training School, which is now the Oakley Youth Development Center, created by Chapter 205, Laws of 1942, and those facilities authorized by Chapter 652, Laws of 1994.

(3) The department shall have the power as a corporate body to receive, hold and use personal, real and mixed property donated to them or property acquired under Section 43-27-35, and shall have such other corporate authority as shall now or hereafter be necessary for the operation of any such facility. The department shall be responsible for the planning, development and coordination of a statewide, comprehensive youth services program designed to train and rehabilitate children in order to prevent, control and retard juvenile delinquency.

(4) The department is authorized to develop and implement diversified public, private, or contractual programs and facilities to promote, enhance, provide and assure the opportunities for the successful care, training and treatment of delinquent children properly committed to or confined in any facility under its control. Such programs and facilities may include, but not be limited to, training schools, foster homes, halfway houses, forestry camps, regional assessment, classification and diagnostic centers, detention centers, group homes, regional and community-based juvenile intensive residential treatment facilities, specialized and therapeutic programs and facilities, and other state and local community-based programs and facilities.

(5) The department is authorized to acquire whatever hazard, casualty or workers' compensation insurance is necessary for any property, real or personal, owned, leased or rented by the department or for any employees or personnel hired by the department and may acquire professional liability insurance on all employees as deemed necessary and proper by the department. All premiums due and payable on account thereof shall be paid out of the funds of the department.



§ 43-27-11 - Control and management by Department of Human Services; funds

The Mississippi Department of Human Services shall succeed to the exclusive control of all records, books, papers, equipment and supplies, and all lands, buildings and other real and personal property now or hereafter belonging to or assigned to the use and benefit or under the control of the Oakley Youth Development Center, and shall have the exercise and control of the use, distribution and disbursement of all funds, appropriations and taxes now or hereafter in possession, levied, collected or received or appropriated for the use, benefit, support and maintenance of these two (2) institutions, and the department shall have general supervision of all the affairs of the two (2) institutions herein named, and the care and conduct of all buildings and grounds, business methods and arrangements of accounts and records, the organization of the administrative plans of each institution, and all other matters incident to the proper functioning of the institutions. The department shall have full authority over the operation of any and all farms at each of said institutions and over the distribution of agricultural, dairy, livestock and any and all other products therefrom and over all funds received from the sale of hogs and livestock. All sums realized from the sale of products manufactured and fabricated in the shops of the vocational departments of such institutions shall be placed in the revolving fund of the respective institutions in which said products were manufactured, fabricated and sold.

The department shall be authorized to lease the lands for oil, gas and mineral exploration, and for such other purposes as the department deems to be appropriate, on such terms and conditions as the department and lessee agree. The department may contract with the State Forestry Commission for the proper management of forest lands and the sale of timber, and the department is expressly authorized to sell timber and forestry products. The department is further authorized to expend the net proceeds from incomes from all leases and timber sales exclusively for the instructional purposes or operational expenses, or both, at the two (2) institutions under its jurisdiction.

The granting of any leases for oil, gas and mineral exploration shall be on a public bid basis as prescribed by law.



§ 43-27-12 - Department of Youth Services to have exclusive care of children committed to its facilities

The Department of Youth Services shall have exclusive supervisory care, custody and active control of all children properly committed to or confined in its facilities and included in its programs and shall have control of the grounds, buildings and other facilities and properties of said facilities and programs.



§ 43-27-14 - Department of Youth Services authorized to accept federal and other funds, attorney general is legal representative of department

The Department of Youth Services shall have the authority to accept any allotments of federal funds and commodities and shall manage and dispose of them in whatever manner may be required by federal law, and may take advantage of any federal programs, grants-in-aid, or other public or private assistance which may be offered or available which will accomplish or further the objectives of the department. Except as otherwise authorized in Section 7-5-39, the Attorney General shall be the legal representative of the department.



§ 43-27-16 - Furnishing of information, data, aid and assistance by state agencies, departments and the like

The Department of Youth Services is authorized to request from any and all existing agencies, departments, divisions, officers, employees, boards, bureaus, commissions and institutions of the State of Mississippi, or any political subdivision thereof, information, data and assistance as will enable the department to fulfill its duties hereunder, and all such agencies, departments, divisions, officers, employees, boards, bureaus, commissions and institutions of the State of Mississippi and its political subdivisions are hereby directed to cooperate with the department and render such information, data, aid and assistance as may be requested by the department.



§ 43-27-17 - Cooperation of other departments

The Department of Human Services shall use the services and resources of the state departments of education and health, and of all other appropriate state departments, agencies or institutions, as will aid in carrying out the purposes of this chapter. It shall be the duty of all such state departments, agencies and institutions to make available such services and resources to the department.



§ 43-27-18 - Positions in Department of Youth Services to be included in state classification system

All positions in the Department of Youth Services shall be included in the state classification system, but the department is encouraged to establish an incentive program to motivate workers who deal directly with the children to obtain master's degrees in the field of sociology, psychology or some other related field.



§ 43-27-19 - Records and reports

The Department of Human Services shall keep in a suitable book a full and complete record of all of its actions under this chapter, which shall be open at all times to the inspection of the Governor and all persons whom he or either house of the Legislature may designate, and any member of the Legislature, to examine same.



§ 43-27-20 - Division of Community Services; Director [Repealed effective July 1, 2015].

(a) Within the Department of Youth Services there shall be a Division of Community Services which shall be headed by a director appointed by and responsible to the Director of the Department of Youth Services. He shall hold a master's degree in social work or a related field and shall have no less than three (3) years' experience in social services, or in lieu of such degree and experience, he shall have a minimum of eight (8) years' experience in social work or a related field. He shall employ and assign the community workers to serve in the various areas in the state and any other supporting personnel necessary to carry out the duties of the Division of Community Services.

(b) The Director of the Division of Community Services shall assign probation and aftercare workers to the youth court or family court judges of the various court districts upon the request of the individual judge on the basis of case load and need, when funds are available. The probation and aftercare workers shall live in their respective districts except upon approval of the Director of the Division of Community Services. The Director of the Division of Community Services is authorized to assign a youth services counselor to a district other than the district in which the youth services counselor lives upon the approval of the youth court judge of the assigned district and the Director of the Division of Youth Services. Every placement shall be with the approval of the youth court or the family court judge, and a probation and aftercare worker may be removed for cause from a youth or family court district.

(c) Any counties or cities which, on July 1, 1973, have court counselors or similar personnel may continue using this personnel or may choose to come within the statewide framework.

(d) A probation and aftercare worker may be transferred by the division from one (1) court to another after consultation with the judge or judges in the court to which the employee is currently assigned.

(e) The Division of Community Services shall have such duties as the Department of Youth Services shall assign to it which shall include, but not be limited to, the following:

(1) Preparing the social, educational and home-life history and other diagnostic reports on the child for the benefit of the court or the training school; however, this provision shall not abridge the power of the court to require similar services from other agencies, according to law.

(2) Serving in counseling capacities with the youth or family courts.

(3) Serving as probation agents for the youth or family courts.

(4) Serving, advising and counseling of children in the various institutions under the control of the Division of Juvenile Correctional Institutions as may be necessary to the placement of the children in proper environment after release and the placement of children in suitable jobs where necessary and proper.

(5) Supervising and guiding of children released or conditionally released from institutions under the control of the Division of Juvenile Correctional Institutions.

(6) Counseling in an aftercare program.

(7) Coordinating the activities of supporting community agencies which aid in the social adjustment of children released from the institution and in an aftercare program.

(8) Providing or arranging for necessary services leading to the rehabilitation of delinquents, either within the division or through cooperative arrangements with other appropriate agencies.

(9) Providing counseling and supervision for any child under ten (10) years of age who has been brought to the attention of the court when other suitable personnel is not available and upon request of the court concerned.

(10) Supervising the aftercare program and making revocation investigations at the request of the court.

(f) This section shall stand repealed on July 1, 2015.



§ 43-27-22 - Office of Juvenile Correctional Institutions

(1) Within the Department of Human Services there shall be an Office of Juvenile Correctional Institutions which shall be headed by a Director of Juvenile Institutions, who shall be appointed by the Director of the Division of Youth Services. The Director of Juvenile Institutions shall appoint the individual Division of Youth Services Institutional Administrators who, in turn, shall have full power to select and employ personnel necessary to operate the facility he directs, subject to the approval of the Director of the Division of Youth Services.

(2) The Office of Juvenile Correctional Institutions shall have such duties as the Director of the Division of Youth Services shall assign to it including, but not limited to, the following:

(a) Operation and maintenance of training schools and other facilities as may be needed to properly diagnose, care for, train, educate and rehabilitate children and youths who have been committed to or confined in the facilities or who are included in the programs of the facilities.

(b) Fulfillment of the objectives of rehabilitation and reformation of the youths confined in the schools, being careful to employ no discipline, training or utilization of time and efforts of such youth that shall under any condition or in any way interfere with such objectives.

(c) Grouping of the youths in the schools according to age, sex and disciplinary needs with respect to their housing, schooling, training, recreation and work, being careful to prevent injury to the morals or interference with the training and rehabilitation of the younger or correctable youths by those considered to be less amenable to discipline and rehabilitation.



§ 43-27-23 - Board and lodging for superintendents

The superintendents of the Mississippi training schools may each receive free lodging in his respective institution for himself and his family, but not free board nor free supplies from the institution. Upon each superintendent's election to receive board for himself and family from the institution, the Department of Human Services shall enter on the minutes in advance the names and ages of the members of the family and fix the charges for their board at the average cost of table board in that community, but in no event at an amount less than the cost of said board to said institution, and said board so fixed shall be paid by the superintendent into the State Treasury before his salary for the next succeeding month shall be paid. The department shall make a detailed and itemized statement thereof to the Legislature. The same restrictions shall apply to all members of the clerical force of the institutions.



§ 43-27-25 - Persons having mental illness or intellectual disability shall not be committed to institutions under control of department of youth services

No person shall be committed to an institution under the control of the Department of Youth Services who is seriously handicapped by having mental illness or an intellectual disability. If after a person is referred to the training schools it is determined that he has mental illness or an intellectual disability to an extent that he could not be properly cared for in its custody, the director may institute necessary legal action to accomplish the transfer of such person to such other state institution as, in his judgment, is best qualified to care for him in accordance with the laws of this state. The department shall establish standards with regard to the physical and mental health of persons which it can accept for commitment.



§ 43-27-27 - Transfers of children

Any child committed to an institution under the provisions of this chapter may be transferred by the director of the department of youth services, in his discretion, to any of the schools or other facilities under his jurisdiction.



§ 43-27-29 - Academic and vocational training

Academic and vocational training at all institutions under the department of youth services shall meet standards prescribed by the state department of education based upon standards required for public schools. The department may prescribe such additional requirements as it may from time to time deem necessary. The state superintendent of education will administer the standards related to the high school and elementary school programs. Reports from the state department of education evaluating the educational program at all juvenile correctional institutions and indicating whether or not the program meets the standards as prescribed shall be made directly to the director of the division of juvenile correctional institutions at regularly scheduled meetings. Such state department of education supervisory personnel as deemed appropriate shall be utilized for evaluating the programs and for reporting to the director of said division.



§ 43-27-33 - Effect of chapter on other laws

Nothing in this chapter is intended to limit or restrict the operation and effect of Title IV, federal Social Security Act (Subchapter IV, Sections 601-604, Chapter 7, Title 42, U.S. Code Annotated) and Sections 43-15-1 through 43-15-9, inclusive, 43-17-1 through 43-17-25, inclusive, 43-25-1 through 43-25-17, inclusive, and 93-11-1 through 93-11-63, inclusive, Mississippi Code of 1972, which authorize the Department of Human Services to expend appropriated state and available federal funds for Temporary Assistance for Needy Families (TANF) child welfare services, and administer the interstate compact on juveniles under approved state-federal plans now in effect; this chapter being cumulative and supplementary. Nothing in this chapter is intended to limit or restrain the operation and effect of the Youth Court Law of 1946, as amended (Chapter 21 of this Title), or the Family Court Law of 1964, as amended (Chapter 23 of this Title), or the power granted to the youth courts or family courts therein outlined. The intent of this section is to insure that the final responsibility for a delinquent youth resides with the court that has jurisdiction and that the final responsibility for any and all services provided by any and all personnel assigned to a youth or family court resides with the responsible judge.



§ 43-27-35 - Contracting for acquisition of land, buildings or equipment suitable for housing and facilities for youth under jurisdiction of Department of Human Services; Newton County facility

(1) The Department of Finance and Administration, for and on behalf of the Department of Human Services and the State of Mississippi, may enter into a purchase contract, a lease-purchase agreement or other similar contract for the acquisition of land, buildings or equipment that would be suitable for use by the Department of Human Services in providing housing and facilities for youth under its jurisdiction regardless of the ages of such youths and that would assist the Department of Human Services in the performance of its duties under Chapter 27, Title 43, Mississippi Code of 1972. Before entering into any such contract or agreement, the Department of Finance and Administration must first demonstrate to the Public Procurement Review Board satisfactory evidence that the contract or agreement would be economically advantageous to the Department of Human Services.

(2) Acquisition of the property described in subsection (1) of this section shall be made only as provided in subsection (3) and upon legislative approval or upon approval of the State Bond Commission in accordance with the manner and procedure prescribed in Section 27-104-107.

(3) If Newton County is selected as a site to house a facility under this section, the governing authorities of any municipality in which all or part of the facility is to be located and the Board of Supervisors of Newton County shall adopt resolutions spread on their minutes requesting the location of the facility in such municipality and the county. If such resolutions are adopted, the qualified electors of the municipality, if all or part of the facility is to be located in a municipality, shall vote in an election to be set by the governing authorities to determine if a facility shall be sited. If a majority of the qualified electors voting in the election vote in favor of siting a facility, a second election set by the board of supervisors shall be held in the county. If a majority of the qualified electors of the county voting in the election vote in favor of siting a facility, a facility shall be sited. If a majority of the qualified electors of the municipality voting in the election vote against siting a facility, a second election shall not be held in the county and a facility shall not be sited.



§ 43-27-37 - Creation of Statewide Juvenile Work Program

There is created in the Department of Human Services, Division of Youth Services, a Statewide Juvenile Work Program under the direction of a statewide coordinator. The statewide coordinator shall assist the youth court judges in implementing and administering the Juvenile Work Program as established under this section. The statewide coordinator shall establish standards and guidelines for juvenile work programs.



§ 43-27-39 - Use of Columbia Training School as secure training school for juvenile delinquents to be discontinued; all youth adjudicated to training school to be housed at Oakley Training School

(1) The purpose of this section is to ensure that Mississippi's juvenile justice system is cost-efficient and effective at reducing juvenile crime and to create a continuum of options for Mississippi's youth court judges so that they are better equipped to protect our communities and to care for our children.

(2) The Columbia Training School shall no longer operate as a secure training school for juvenile delinquents. All youth, both male and female, committed to the custody of the Department of Human Services and adjudicated to training school shall be housed at the Oakley Youth Development Center. The Oakley Youth Development Center shall provide gender-specific treatment for youth who are adjudicated delinquent.

(3) Any portion of Columbia Training School property and facilities described in Section 1 of Chapter 553, Laws of 2012, may be conveyed or transferred to the Board of Supervisors of Marion County, Mississippi.






SERVICES AND CARE FOR CERTAIN CHILDREN AND YOUTH IN CUSTODY OF OR UNDER THE SUPERVISION OF THE DEPARTMENT OF HUMAN SERVICES

§ 43-27-101 - Definitions applicable to Sections 43-27-101 and 43-27-103

For purposes of Sections 43-27-101 and 43-27-103, the following words shall have the meanings ascribed in this section, unless the context requires otherwise:

(a) "Child or youth in the custody of the Department of Human Services" means an individual:

(i) Who has not yet reached his eighteenth birthday;

(ii) Who has been legally placed in the custody of the Department of Human Services by the youth court and for whom custody with the Department of Human Services was not sought by the parents or legal custodians or guardians for the parents' or legal custodians' or guardians' legal responsibilities to relieve themselves of the responsibility for paying for treatment for a child or youth; and

(iii) Who is unable to be maintained with the family or legal guardians or custodians due to his or her need for specialized care.

(b) "Child or youth under the supervision of the Department of Human Services" means an individual:

(i) Who has not yet reached his eighteenth birthday; and

(ii) Who has been referred for abuse or neglect and for whom a case has been opened and is active in the Division of Family and Children's Services of the department.

(c) "Plan of care" means a written plan of services needed to be provided for a child or youth and his or her family in order to provide the special care or services required.

(d) "Special needs crisis" means conduct or behavioral problems of such a severe nature and level that family or parental violence, abuse, and/or neglect pose an imminent threat or are present.

(e) "Specialized care" means:

(i) "Self care," which means the ability to provide, sustain and protect himself or herself at a level appropriate to his or her age;

(ii) "Interpersonal relationships," which means the ability to build and maintain satisfactory relationships with peers and adults;

(iii) "Family life," which means the capacity to live in a family or family-type environment;

(iv) "Self direction," which means the child's ability to control his or her behavior and to make decisions in a manner appropriate to his or her age;

(v) "Education," which means the ability to learn social and intellectual skill from teachers in an available educational setting.

(f) "Special needs child" means a child with a variety of handicapping conditions or disabilities, including emotional or severely emotional disorders. These conditions or disabilities present the need for special medical attention, supervision and therapy on a very regimented basis.



§ 43-27-103 - Development of system of services for children in custody of or under supervision of Department of Human Services; services that may be provided

(1) Sections 43-27-101 and 43-27-103 shall enable the development by the Department of Human Services of a system of services for children or youth in the custody of or under the supervision of the Department of Human Services, if funds are appropriated to the department for that purpose. The system of services may consist of emergency response services, an early intervention and treatment unit, respite care, crisis nurseries, specialized outpatient or inpatient treatment services, special needs foster care, therapeutic foster care, emergency foster homes, and Medicaid targeted case management for abused and neglected children and youth as well as children adjudicated delinquent or in need of supervision. Any of these services that are provided shall be arranged by and coordinated through the Department of Human Services, and the department may contract with public or private agencies or entities to provide any of the services or may provide any of the services itself. All of the services shall be provided in facilities that meet the standards set by the Department of Human Services for the particular type of facility involved. None of the services provided shall duplicate existing services except where there is a documented need for expansion of the services.

(2) A description of the services that may be provided under Sections 43-27-101 and 43-27-103 are as follows:

(a) "Emergency response services" means services to respond to children or youth in severe crisis and include:

(i) Emergency single point phone lines;

(ii) Crisis care coordinators staffing shifts that enable twenty-four-hour per day response as "front line" professionals when crisis calls are received, assist with decision-making, family support, initiate plan of action and remain "on call" for the first seventy-two (72) hours for other service professionals to get in place and insure development of a plan of care;

(iii) Acute care/emergency medical response through contracted services with up to five (5) regional hospitals providing emergency room services and hospitalization for up to seventy-two (72) hours with a maximum of One Hundred Dollars ($ 100.00) per day;

(iv) Case managers;

(v) Respite services; and

(vi) Assessment services contracted with social workers, psychologists, psychiatrists and other health professionals.

(b) "Early intervention and treatment unit" means a unique, nonhospital crisis service in a residential context that is able to provide the level of support and intervention needed to resolve the crisis and as an alternative to hospitalization. This unit shall provide specialized assessment, including a variety of treatment options and services to best intervene in a child or youth's crisis, and provide an appropriate plan for further services upon returning to the home and community. Staff-to-child or youth ratio shall be high, with multidisciplinary, specialized services for up to six (6) children or youths at one (1) time, and with the maximum assessment and treatment planning and services being ninety (90) days for most children or youths.

(c) "Respite care" means planned temporary care for a period of time ranging from a few hours within a twenty-four-hour period to an overnight or weekend stay to a maximum of ten (10) days. Care may be provided in-home or out-of-home with trained respite parents or counselors and is designed to provide a planned break for the parents from the caretaking role with the child.

(d) "Crisis nurseries" means a program providing therapeutic nursery treatment services to preschool aged children who as preschoolers demonstrate significant behavioral or emotional disorders. These services shall be to therapeutically address developmental and emotional behavioral difficulties through direct intervention with the child in a nursery school environment and to intervene with parents to provide education, support and therapeutic services.

(e) "Specialized outpatient or inpatient treatment services," such as sex offender treatment, means specialized treatment for perpetrators of sexual offenses with children.

(f) "Special needs foster care" means foster care for those children with a variety of handicapping conditions or disabilities, including serious emotional disturbance.

(g) "Therapeutic foster care" means residential mental health services provided to children and adolescents in a family setting, utilizing specially trained foster parents. Therapeutic foster care essentially involves the following features:

(i) Placement with foster parents who have been carefully selected by knowledgeable, well-trained mental health and social service professionals to work with children with an emotional disturbance;

(ii) Provision of special training to the foster parents to assist them in working with children with an emotional disturbance;

(iii) Low staff-to-child ratio, allowing the therapeutic staff to work very closely with each child, the foster parents and the biological parents, if available;

(iv) Creation of a support system among these specially trained foster parents; and

(v) Payment of a special foster care payment to the foster parents.

(h) "Emergency foster homes" means those homes used on a short-term basis for (i) children who are temporarily removed from the home in response to a crisis situation, or (ii) youth who exhibit special behavioral or emotional problems for whom removal from the existing home situation is necessary. In some cases they may provide an emergency placement for infants and toddlers for whom no regular foster home is available, rather than placement into an emergency shelter where older and larger groups of children are placed. Foster parents are trained to deal with the special needs of children placed in these emergency homes.

(i) "Medicaid targeted case management" means activities that are related to assuring the completion of proper client evaluations; arranging and supporting treatment plans, monitoring services, coordinating service delivery and other related actions.



§ 43-27-105 - Funding for placement resources

Funding for the placement resources authorized in Sections 43-27-101 and 43-27-103 shall be used to match appropriate federal funds.



§ 43-27-107 - Qualifications of family protection specialists; status as state service employees; time-limited employee positions [Repealed effective July 1, 2015]

The Department of Human Services is authorized to set the qualifications necessary for all family protection specialists employed by the department, which shall at a minimum require that the applicant possess a baccalaureate degree in social work from a college or university accredited by the Council on Social Work Education or Southern Association of Colleges and Schools, unless the person was licensed as a social worker before September 1, 1994, pursuant to Section 73-53-7, Mississippi Code of 1972.

The qualifications for employment of a family protection specialist at the senior, advanced and supervisory grades shall require, in addition to those required of a family protection specialist, state licensure as a social worker.

The department shall not be required to go through the State Personnel Board or use the qualifications set by the Personnel Board in employing any family protection specialists for the department. All family protection specialists employed by the department shall be state service employees from the date of their employment with the department; however, to carry out its responsibilities, the department may use any available federal funds to employ such additional family protection specialists as it can employ in time-limited positions. All social worker positions existing before July 1, 1998, will remain state service.

This section shall stand repealed on July 1, 2015.



§ 43-27-109 - Employment of additional family protection specialists, youth counselors and clerical staff

The Department of Human Services may employ a sufficient number of new family protection specialists, youth counselors and clerical staff to reduce the caseload sizes for social workers and youth counselors of the department and to reduce the workload on clerical staff, if funds are appropriated to the department for that purpose.



§ 43-27-111 - Supervision of county youth services workers by department; coordination with state workers

The Department of Human Services shall exercise jurisdiction and supervision over youth services workers employed by the counties, if funds are appropriated to the department for that purpose, and the duties of those workers shall be coordinated with the duties of youth services workers employed by the department.



§ 43-27-113 - Law enforcement assistance in department investigations of child abuse or neglect

In any investigation by the Department of Human Services of a report made under Section 43-21-101 et seq. of the abuse or neglect of a child as defined in Section 43-21-105, the department may request the appropriate law enforcement officer with jurisdiction to accompany the department in its investigation, and in such cases the law enforcement officer shall comply with such request.



§ 43-27-115 - Program managers for department regions; duties; department to develop agreements with other service entities

The Department of Human Services is authorized to employ one (1) program manager for each department region, if funds are appropriated to the department for that purpose, whose duties shall be to develop an ongoing public education program to inform Mississippi citizens about the needs of the state's children, youth and families, the work of the department in addressing these needs and how citizens might become involved. The Department of Human Services shall develop formal agreements of cooperation and protocol between the department and other providers of services to children and families including school districts, hospitals, law enforcement agencies, mental health centers and others.



§ 43-27-117 - Online automated child welfare information system

The Department of Human Services is authorized to establish an online automated child welfare information system, if funds are appropriated to the department for that purpose, to give the department the capability to supply foster care, adoption and child abuse and neglect data to the federal Department of Health and Human Services in a specified format as required, and to help the department in tracking child abuse and neglect referrals and the number of children affected in those referrals.



§ 43-27-119 - Joint task force to research when court decisions should be appealed; protocol

There is created a joint task force of the Department of Human Services and the Attorney General's Office consisting of the executive director of the department, the Attorney General, any staff persons designated by the executive director and the Attorney General, and any other persons designated by the executive director and the Attorney General. The joint task force shall research the issue of when the department should consider appealing court decisions that are contrary to the department's recommendations in child welfare and juvenile offender cases, and shall issue a protocol for determining the type of cases that should be appealed. The protocol shall establish the following:

(a) General guidelines to be considered for appealing a case;

(b) The type of information from case records and court records that should be entered into the appeal file; and

(c) The individuals who have authority to set the appeals process in motion and who can make final decisions about whether an appeal should be filed or not.

Not later than November 30, 1994, the joint task force shall complete its research, issue the protocol, and make recommendations to the Legislature for any administrative and legislative action necessary to properly and sufficiently address this issue.



§ 43-27-121 - Child Welfare Enhancement Fund

There is created in the State Treasury a special fund to be known as the "Child Welfare Enhancement Fund," which shall consist of such monies as provided by law to be deposited in the fund. The fund shall be administered by the Department of Human Services upon appropriations of the monies in the fund by the Legislature. The monies in the fund shall be expended to enhance the state's services for children and youth, including, but not limited to, implementation of the recommendations in the November 1, 1992, report by the Child Welfare League of America.






IMPROVEMENTS TO JUVENILE CORRECTIONAL FACILITIES

§ 43-27-201 - Bureau of Building, Grounds and Real Property Management to construct and equip certain juvenile correctional facilities; referendum on site location; adolescent offender pilot program; operation and maintenance of certain forestry camp; establishment of transitional ten-bed facility for training school juveniles

(1) The purpose of this section is to outline and structure a long-range proposal in addition to certain immediate objectives for improvements in the juvenile correctional facilities of the Division of Youth Services of the Mississippi Department of Human Services in order to provide modern and efficient correctional and rehabilitation facilities for juvenile offenders in Mississippi, who are committing an increasing percentage of serious and violent crimes.

(2) The Department of Finance and Administration, acting through the Bureau of Building, Grounds and Real Property Management, using funds from bonds issued under this chapter, monies appropriated by the Legislature for such purposes, federal matching or other federal funds, federal grants or other available funds from whatever source, shall provide for, by construction, lease, lease-purchase or otherwise, and equip the following juvenile correctional facilities under the jurisdiction and responsibility of the Division of Youth Services of the Department of Human Services:

(a) Construct an additional one-hundred-fifty-bed, stand-alone, medium security juvenile correctional facility for habitual violent male offenders, which complies with American Correctional Association Accreditation standards and applicable building and fire safety codes. The medium security, male juvenile facility location shall be on property owned by the Division of Youth Services, or its successor, or at a site selected by the Bureau of Building, Grounds and Real Property Management on land which is hereafter donated to the state specifically for the location of such facility.

(b) Construct an additional one-hundred-bed minimum security juvenile correctional facility for female offenders, and an additional stand-alone, fifteen-bed maximum security juvenile correctional facility for female offenders, which complies with American Correctional Association Accreditation standards and applicable building and fire safety codes. The minimum security and maximum security female juvenile facilities location shall be on property owned by the Division of Youth Services, or its successor, or at a site selected by the Bureau of Building, Grounds and Real Property Management on land which is hereafter donated to the state specifically for the location of such facility.

(3) Upon the selection of a proposed site for a correctional facility for juveniles authorized under subsection (2), the Bureau of Building, Grounds and Real Property Management of the Department of Finance and Administration shall notify the board of supervisors of the county in which such facility is proposed to be located and shall publish a notice as hereinafter set forth in a newspaper having general circulation in such county. Such notice shall include a description of the tract of land in the county whereon the facility is proposed to be located, the nature and size of the facility and the date on which the determination of the Bureau of Building, Grounds and Real Property Management shall be final as to the location of such facility, which date shall not be less than forty-five (45) days following the first publication of such notice. Such notice shall include a brief summary of the provisions of this section pertaining to the petition for an election on the question of the location of the juvenile housing facility in such county. Such notice shall be published not less than one (1) time each week for at least three (3) consecutive weeks in at least one (1) newspaper published in such county.

If no petition requesting an election is filed before the date of final determination stated in such notice, then the bureau shall give final approval to the location of such facility.

If at any time before the aforesaid date a petition signed by twenty percent (20%), or fifteen hundred (1500), whichever is less, of the qualified electors of the county involved shall be filed with the board of supervisors requesting that an election be called on the question of locating such facility, then the board of supervisors shall adopt a resolution calling an election to be held within such county upon the question of the location of such facility. Such election shall be held, as far as practicable, in the same manner as other elections are held in counties. At such election, all qualified electors of the county may vote, and the ballots used at such election shall have printed thereon a brief statement of the facility to be constructed and the words "For the construction of the facility in (here insert county name) County" and "Against the construction of the facility in (here insert county name) County." The voter shall vote by placing a cross (X) or check mark ([checkmark]) opposite his choice on the proposition. When the results of the election on the question of the construction of the facility shall have been canvassed by the election commissioners of the county and certified by them to the board of supervisors, it shall be the duty of the board of supervisors to determine and adjudicate whether or not a majority of the qualified electors who voted thereon in such election voted in favor of the construction of the facilities in such county. Unless a majority of the qualified electors who voted in such election shall have voted in favor of the construction of the facilities in such county, then such facility shall not be constructed in such county.

(4) The Division of Youth Services shall establish, maintain and operate an Adolescent Offender Program (AOP), which may include non-Medicaid assistance eligible juveniles. Beginning July 1, 2006, subject to availability of funds appropriated therefor by the Legislature, the Division of Youth Services shall phase in AOPs in every county of the state over a period of four (4) years. The phase-in of the AOPs shall be as follows:

(a) As of July 1, 2007, not less than twenty (20) counties shall be served by at least one (1) AOP;

(b) As of July 1, 2008, not less than forty (40) counties shall be served by at least one (1) AOP;

(c) As of July 1, 2009, not less than sixty (60) counties shall be served by at least one (1) AOP; and

(d) As of July 1, 2010, all eighty-two (82) counties shall be served by at least one (1) AOP.

AOP professional services, salaries, facility offices, meeting rooms and related supplies and equipment may be provided through contract with local mental health or other nonprofit community organizations. Each AOP must incorporate evidence-based practices and positive behavioral intervention that includes two (2) or more of the following elements: academic, tutoring, literacy, mentoring, vocational training, substance abuse treatment, family counseling and anger management. Programs may include, but shall not be limited to, after school and weekend programs, job readiness programs, home detention programs, community service conflict resolution programs, restitution and community service.

(5) The Division of Youth Services shall operate and maintain the Forestry Camp Number 43 at the Columbia Training School, originally authorized and constructed in 1973, to consist of a twenty-bed dormitory, four (4) offices, a classroom, kitchen, dining room, day room and apartment. The purpose of this camp shall be to train juvenile detention residents for community college and other forestry training programs.

(6) The Division of Youth Services shall establish a ten-bed transitional living facility for the temporary holding of training school adolescents who have reached their majority, have completed the High School Equivalency Diploma requirement, and are willing to be rehabilitated until they are placed in jobs, job training or postsecondary programs. Such transitional living facility may be operated pursuant to contract with a nonprofit community support organization.



§ 43-27-203 - Youth Challenge Program; implementation and administration of program by National Guard; issuance of diplomas to participants meeting GED requirements

(1) There is created under the Mississippi National Guard a program to be known as the "Youth Challenge Program." The program shall be an interdiction program designed for children determined to be "at risk" by the National Guard.

(2) The Mississippi National Guard shall implement and administer the Youth Challenge Program and shall promulgate rules and regulations concerning the administration of the program. The National Guard shall prepare written guidelines concerning the nomination and selection process of participants in the program, and such guidelines shall include a list of the factors considered in the selection process.

(3) Participation in the Youth Challenge Program shall be on a voluntary basis. No child may be sentenced by any court to participate in the program; however, a youth court judge may refer the program to a child when, under his determination, such program would be sufficient to meet the needs of the child.

(4) The Mississippi National Guard, under the auspices of the Challenge Academy, may award an adult high school diploma to each participant who meets the requirements for a High School Equivalency Diploma equivalent under the policies and guidelines of the GED Testing Service of the American Council on Education and any other minimum academic requirements prescribed by the National Guard and Challenge Academy for graduation from the Youth Challenge Program. Participants in the program who do not meet the minimum academic requirements may be awarded a special certificate of attendance. The Mississippi National Guard and the Challenge Academy shall establish rules and regulations for awarding the adult high school diploma and shall prescribe the form for such diploma and the certificate of attendance.

(5) The Mississippi National Guard may accept any available funds that may be used to defray the expenses of the program, including, but not limited to, federal funding, public or private funds and any funds that may be appropriated by the Legislature for that purpose.



§ 43-27-205 - Local Juvenile Detention Facility Construction, Renovation and Repair Fund; source of funds; purpose of Fund

(1) There is established in the State Treasury a fund to be known as the "Local Juvenile Detention Facility Construction, Renovation and Repair Fund" which shall be administered by the Department of Public Safety. Such fund shall be used for the purposes established in this section. The Department of Public Safety shall promulgate regulations for the administration of the fund including applications for grants, the awarding of grants and any necessary forms therefor.

(2) The fund shall consist of any monies appropriated by the Legislature, monies from bonds issued for the purposes described in Section 43-27-207(2)(a) and issued under Sections 43-27-207 through 43-27-233, monies provided by any federal or state grants or provided from any public or private source. Any interest which accrues in the fund shall remain in the fund and at the end of the fiscal year any monies remaining in the fund shall not lapse into the General Fund but shall remain in the fund.

(3) The fund shall be used for the following purposes:

(a) To provide grants to local governmental units to construct, repair, remodel, equip, furnish, add to, improve and maintain juvenile detention facilities. Grants shall be awarded on a proportionate basis based on the population of the local governmental unit. Counties and municipalities are encouraged to enter into interlocal agreements and regional agreements to receive grants. Any area which uses this fund for the purposes provided herein shall have a minimum population of twenty-five thousand (25,000) persons residing in the area to be served by a facility.

(b) To reduce existing indebtedness related to juvenile detention facilities of units of government with existing facilities, proposed facilities or facilities under construction.

(4) Any grants made under the provisions of this section shall be made within eighteen (18) months of the effective date of Sections 43-27-201 through 43-27-233.



§ 43-27-207 - Department of Finance and Administration to issue general obligation bonds to provide funds for construction, renovation, repairing, remodeling, equipping, furnishing, adding to or improving juvenile detention facilities; 1994 State Juvenile Detention Facility Construction, Repair and Renovation Fund

(1) The Department of Finance and Administration, at one (1) time or from time to time, may declare by resolution the necessity for issuance of general obligation bonds of the State of Mississippi to provide funds for construction, repairing, remodeling, equipping, furnishing, adding to, improving and maintaining juvenile detention facilities which shall include temporary and permanent facilities for housing juvenile offenders, a wilderness camp or any other facility used for juvenile detention. Upon the adoption of a resolution by the Department of Finance and Administration, declaring the necessity for the issuance of any part or all of the general obligation bonds authorized by this section, the department shall deliver a certified copy of its resolution or resolutions to the State Bond Commission. Upon receipt of such resolution, the State Bond Commission, in its discretion, may act as the issuing agent, prescribe the form of the bonds, advertise for and accept bids, issue and sell the bonds so authorized to be sold, and do any and all other things necessary and advisable in connection with the issuance and sale of such bonds. The amount of bonds issued under Sections 43-27-201 through 43-27-233 shall not exceed Twenty-one Million One Hundred Fifty Thousand Dollars ($ 21,150,000.00) to provide funds for the purposes hereinabove set forth and to issue and sell bonds in the amount specified.

(2) Out of the total amount of bonds authorized to be issued, funds shall be allocated, except as otherwise provided in subsections (3) and (4), as follows:

(a) LOCAL JUVENILE DETENTION FACILITY CONSTRUCTION, RENOVATION AND REPAIR

Construction, repair, remodeling, equipping, furnishing, adding to,

improving and maintaining juvenile detention facilities..........$ 3,650,000.00

(b) OAKLEY AND COLUMBIA TRAINING SCHOOLS

Construction of a one-hundred-fifty-bed, stand alone, medium security

juvenile correctional facility for habitual violent male offenders,

construction of a one-hundred-bed minimum security juvenile facility for

female offenders, an additional, stand alone, fifteen-bed maximum security

juvenile correctional facility for female offenders, construction of staff

housing facilities, treatment facilities and any other facilities and related

construction deemed appropriate by the Bureau of Building, Grounds and Real

Property Management.............................................$ 15,500,000.00

(c) OAKLEY AND COLUMBIA TRAINING SCHOOLS

Renovation and repair of infrastructure and facilities, including

replacement or repair of furnishings and equipment...............$ 2,000,000.00

TOTAL.......................................................$ 21,150,000.00

(3) It is expressly provided, however, that if any funds of the Fifteen Million Five Hundred Thousand Dollars ($ 15,500,000.00) provided for Oakley and Columbia Training Schools in subsection (2) (b) of this section remain after the completion of such project, such remaining funds shall be used for renovation and repair at Oakley and Columbia Training Schools in addition to the funds provided in subsection (2) (c) of this section.

(4) A special fund, to be designated the "1994 State Juvenile Detention Facility Construction, Repair and Renovation Fund," is created within the State Treasury. The fund shall be maintained by the State Treasurer as a separate and special fund, separate and apart from the General Fund of the state, and investment earnings on amounts in the fund shall be deposited into such fund. The expenditure of monies deposited into the fund shall be under the direction of the Department of Finance and Administration, and such funds shall be paid by the State Treasurer upon warrants issued by the Department of Finance and Administration. Monies deposited into such fund shall be allocated and disbursed according to Section 43-27-207(2) (b), (c) and (d).



§ 43-27-209 - Payment of principal of and interest on bonds

The principal of and interest on the bonds authorized under Sections 43-27-207 through 43-27-233 shall be payable in the manner provided in this section. Such bonds shall bear such date or dates, be in such denomination or denominations, bear interest at such rate or rates not exceeding the limits set forth in Section 75-17-101, be payable at such place or places within or without the State of Mississippi, shall mature absolutely at such time or times not to exceed twenty (20) years from date of issue, be redeemable before maturity at such time or times and upon such terms, with or without premium, shall bear such registration privileges, and shall be substantially in such form, all as determined by resolution of the State Bond Commission.



§ 43-27-211 - Bonds to be signed by State Bond Commission; bonds to be issued as provided in Registered Bond Act

The bonds authorized under Sections 43-27-207 through 43-27-233 shall be signed by the Chairman of the State Bond Commission, or by his facsimile signature, and the official seal of the State Bond Commission shall be affixed thereto, attested by the Secretary of the State Bond Commission. The interest coupons, if any, to be attached to such bonds may be executed by the facsimile signatures of such officers. Whenever any such bonds shall have been signed by the officials designated to sign the bonds who were in office at the time of such signing but who may have ceased to be such officers before the sale and delivery of such bonds, or who may not have been in office on the date such bonds may bear, the signatures of such officers upon such bonds and coupons shall nevertheless be valid and sufficient for all purposes and have the same effect as if the person so officially signing such bonds had remained in office until their delivery to the purchaser, or had been in office on the date such bonds may bear. However, notwithstanding anything in Sections 43-27-201 through 43-27-233 to the contrary, such bonds may be issued as provided in the Registered Bond Act of the State of Mississippi.



§ 43-27-213 - Bonds and interest coupons to be negotiable instruments; compliance with Uniform Commercial Code not required

All bonds and interest coupons issued under the provisions of Sections 43-27-207 through 43-27-233 have all the qualities and incidents of negotiable instruments under the provisions of the Mississippi Uniform Commercial Code, and in exercising the powers granted by Sections 43-27-207 through 43-27-233, the State Bond Commission shall not be required to and need not comply with the provisions of the Mississippi Uniform Commercial Code.



§ 43-27-215 - Bonds to be issued by State Bond Commission; procedures for issuance

The State Bond Commission shall act as the issuing agent for the bonds authorized under Sections 43-27-207 through 43-27-233, prescribe the form of the bonds, advertise for and accept bids, issue and sell the bonds so authorized to be sold, pay all fees and costs incurred in such issuance and sale, and do all other things necessary and advisable in connection with the issuance and sale of the bonds. The State Bond Commission may pay the costs that are incident to the sale, issuance and delivery of the bonds authorized under Sections 43-27-207 through 43-27-233 from the proceeds derived from the sale of the bonds. The State Bond Commission shall sell such bonds on sealed bids at public sale, and for such price as it may determine to be for the best interest of the State of Mississippi, but no such sale may be made at a price less than par plus accrued interest to the date of delivery of the bonds to the purchaser. All interest accruing on such bonds so issued shall be payable semiannually or annually; however, the first interest payment may be for any period of not more than one (1) year.

Notice of the sale of any such bond shall be published at least one (1) time, not less than ten (10) days before the date of sale, and shall be so published in one or more newspapers published or having a general circulation in the City of Jackson, Mississippi, and in one or more other newspapers or financial journals with a national circulation, to be selected by the State Bond Commission.

The State Bond Commission, when issuing any bonds under the authority of Sections 43-27-207 through 43-27-233, may provide that the bonds, at the option of the State of Mississippi, may be called in for payment and redemption at the call price named therein and accrued interest on such date or dates named therein.



§ 43-27-217 - Full faith and credit of State irrevocably pledged

The bonds issued under the provisions of Sections 43-27-207 through 43-27-233 are general obligations of the State of Mississippi, and for the payment thereof the full faith and credit of the State of Mississippi is irrevocably pledged. If the funds appropriated by the Legislature are insufficient to pay the principal of and the interest on such bonds as they become due, then the deficiency shall be paid by the State Treasurer from any funds in the State Treasury not otherwise appropriated. All such bonds shall contain recitals on their faces substantially covering the provisions of this section.



§ 43-27-219 - Issuance of warrants to pay principal and interest on bonds

The State Treasurer is authorized to certify to the State Fiscal Officer the necessity for warrants, and the State Fiscal Officer is authorized and directed to issue such warrants, in such amounts as may be necessary to pay when due the principal of, premium, if any, and interest on, or the accredited value of, all bonds issued under Sections 43-27-207 through 43-27-233; and the State Treasurer shall forward the necessary amount to the designated place or places of payment of such bonds in ample time to discharge such bonds, or the interest on the bonds, on their due dates.



§ 43-27-221 - Deposit of proceeds of bond sales into Juvenile Justice Assistance Fund

Upon the issuance and sale of bonds under Sections 43-27-207 through 43-27-233, the State Bond Commission shall deposit the proceeds of any such sale or sales in a special fund created in the State Treasury to be known as the "Juvenile Justice Assistance Fund." The proceeds of such bonds shall be used solely for the purposes provided in Sections 43-27-207 through 43-27-233, including the costs incident to the issuance and sale of such bonds. The costs incident to the issuance and sale of such bonds shall be disbursed by warrant upon requisition of the State Bond Commission, signed by the chairman of the commission. The remaining moneys in the fund shall be expended solely under the direction of the Department of Finance and Administration under such restrictions, if any, as may be contained in the resolution providing for the issuance of the bonds, and such funds shall be paid by the State Treasurer upon warrants issued by the State Fiscal Officer.



§ 43-27-223 - Further proceedings not required to issue bonds

The bonds authorized under Sections 43-27-207 through 43-27-233 may be issued without any other proceedings or the happening of any other conditions or things other than those proceedings, conditions and things that are specified or required by Sections 43-27-207 through 43-27-233. Any resolution providing for the issuance of bonds under Sections 43-27-207 through 43-27-233 shall become effective immediately upon its adoption by the State Bond Commission, and any such resolution may be adopted at any regular or special meeting of the State Bond Commission by a majority of its members.



§ 43-27-225 - Validation of bonds

The bonds authorized under the authority of Sections 43-27-207 through 43-27-233 may be validated in the Chancery Court of the First Judicial District of Hinds County, Mississippi, in the manner and with the force and effect provided by Chapter 13, Title 31, Mississippi Code of 1972, for the validation of county, municipal, school district and other bonds. The notice to taxpayers required by such statutes shall be published in a newspaper published or having a general circulation in the City of Jackson, Mississippi.



§ 43-27-227 - Actions to protect and enforce rights of bond holders

Any holder of bonds issued under Sections 43-27-207 through 43-27-233 or of any of the interest coupons pertaining to the bonds may, either at law or in equity, by suit, action, mandamus or other proceeding, protect and enforce all rights granted under Sections 43-27-207 through 43-27-233, or under such resolution, and may enforce and compel performance of all duties required by Sections 43-27-207 through 43-27-233 to be performed, in order to provide for the payment of bonds and interest on the bonds.



§ 43-27-229 - Bonds as legal investments

All bonds issued under Sections 43-27-207 through 43-27-233 shall be legal investments for trustees and other fiduciaries, and for savings banks, trust companies and insurance companies organized under the laws of the State of Mississippi, and such bonds shall be legal securities that may be deposited with and shall be received by all public officers and bodies of this state and all municipalities and political subdivisions for the purpose of securing the deposit of public funds.



§ 43-27-231 - Bonds and income therefrom exempt from taxation

Bonds issued under Sections 43-27-207 through 43-27-233 and income from the bonds shall be exempt from all taxation in the State of Mississippi.



§ 43-27-233 - Sections 43-27-207 through 43-27-233 as full and complete authority for exercise of powers granted

Sections 43-27-207 through 43-27-233 shall be deemed to be full and complete authority for the exercise of the powers granted, but Sections 43-27-207 through 43-27-233 shall not be deemed to repeal or to be in derogation of any existing law of this state.






JUVENILE HEALTH RECOVERY STUDY

§ 43-27-309 - Repeal of Sections 43-27-301 through 43-27-309

This chapter which establishes a Juvenile Health Recovery Review and a Juvenile Health Recovery Advisory Board are repealed from and after July 1, 2001.






AMER-I-CAN PILOT PROGRAM

§ 43-27-401 - Amer-I-Can Program established; objectives; policies and procedures; funding

(1) The Department of Human Services, Division of Youth Services, shall establish a pilot program to be known as the "Amer-I-Can Program." The program is designed for youths who have been committed to or are confined at the Oakley Youth Development Center. The objectives of this program are:

(a) To develop greater self-esteem, assume responsible attitudes and experience a restructuring of habits and conditioning processes;

(b) To develop an appreciation of family members and an understanding of the role family structure has in achieving successful living;

(c) To develop an understanding of the concept of community and collective responsibility;

(d) To develop a prowess in problem solving and decision making that will eliminate many of the difficulties that were encountered in past experiences;

(e) To develop skills in money management and financial stability, thus relieving pressures that have contributed to previous difficulties;

(f) To develop communication skills to better express thoughts and ideas while acquiring an understanding of and respect for the thoughts and ideas of others; and

(g) To acquire employment seeking and retention skills to improve chances of long-term, gainful employment.

(2) The Division of Youth Services shall develop policies and procedures to administer the program and shall choose which youths are eligible to participate in the program.

(3) The department may accept any funds, public or private, made available to it for the program.









Chapter 29 - INDIVIDUALS WITH DISABILITIES

§ 43-29-1 - Individuals with disabilities

For the purpose of providing assistance for permanently totally disabled needy people under the age of (sixty-five) 65 years and over the age of (eighteen) 18 years who are unable to work, a statewide system of assistance is hereby established and shall be in effect in all political subdivisions of the state, to operate with due regard to varying conditions and cost of living, to be financed by state appropriations therefor, and to be administered by the state department of public welfare, as hereinafter provided.



§ 43-29-3 - Eligibility for assistance to the needy aged; eligibility for assistance to needy individuals with disabilities

Assistance shall be given under this chapter to any person who qualifies under Section 43-29-1, and who:

(a) has resided in this state for one (1) year immediately preceding his application, and such residence shall not have been established solely or in part for the purpose of enabling the applicant to come within the provisions of this chapter;

(b) resides in the county in which application is made;

(c) has not sufficient income or other resources to provide a reasonable subsistence compatible with decency and health;

(d) is not an inmate of or being maintained by any county, municipal, state, or national institution at the time of receiving assistance except as a patient in a public medical institution, or is not a patient in any institution for tuberculosis or mental diseases, or is not a patient in any medical institution as a result of having been diagnosed as having tuberculosis or psychosis; in the event the federal Social Security Act or other appropriate federal statutes are so amended as to permit funds appropriated by Congress to be used for assistance to disabled persons who are inmates of public institutions, then being an inmate of any such institution shall not disqualify any such person for assistance. An inmate of such an institution may, however, make application for such assistance but the assistance, if granted, shall not begin until after he ceases to be an inmate;

(e) has not made an assignment to transfer his property so as to render himself eligible for assistance under this chapter at any time within two (2) years immediately prior to the filing of an application for assistance pursuant to the provisions hereof.



§ 43-29-5 - Amount of assistance

The amount of assistance, including vendor payments for medical care, which any recipient shall receive shall be determined by the welfare department with due regard to resources, income (except such income as may be disregarded as specified in the federal Social Security Act, as amended), and necessary expenditures of the individual and the conditions existing in each case, and in accordance with the rules and regulations made by the state department.



§ 43-29-7 - Application for assistance

Application for assistance under this chapter shall be made to the county welfare agent of the county in which the applicant resides. The application shall be made in writing or reduced to writing in the manner and upon the form prescribed by the state department. Such application shall contain such information as may be prescribed by the state department.



§ 43-29-9 - Investigation of applications

Whenever a county welfare agent receives an application for assistance under this chapter, an investigation and record shall promptly be made of the circumstances of the applicant to ascertain the facts supporting the application made under this chapter, and such other information as may be required by the rules of the state board. The county department and the state department shall have the power to conduct examinations, and the county board and such officers and employees as are designated by the state commissioner may also administer oaths and affirmation.



§ 43-29-11 - Granting of assistance

Upon the completion of the investigation, the county department shall determine in accordance with the rules and regulations of the State Department, whether the applicant is eligible for assistance under the provisions of this chapter, the amount of assistance he shall receive, and the date upon which such assistance shall begin.

It shall be the duty of the State Department insofar as is practicable to provide assistance to eligible persons, who, due to limitation of available funds have not been placed upon the assistance rolls, as soon as practicable after additional funds become available to the department and prior to making a general increase in assistance grants to persons already on said assistance rolls. Nothing in this section shall be construed to bar or limit any county department of public welfare from granting individual increases in the amount of assistance to recipients based upon their individual needs. The State Department shall, as soon as made possible by the availability of additional funds, take steps to eliminate all waiting lists.



§ 43-29-13 - Payment for benefit of recipient

If the recipient or applicant is found incapable of taking care of himself or his money, payments may be paid to any person, firm, corporation, association, institution or agency designated to receive it by order of the county department of his county.



§ 43-29-15 - Assistance not assignable

No assistance given under this chapter shall be transferable or assignable, at law or in equity, and none of the money paid or payable under this chapter shall be subject to execution, levy, attachment, garnishment or other legal process, or to the operation of any bankruptcy or insolvency law.



§ 43-29-17 - Appeal to the State Department

The county department shall at once report to the State Department its decision upon each application. If an application is not acted upon by the county department within thirty (30) days after the filing of the application, or is denied or revoked, the applicant may appeal to the State Department in the manner and form prescribed by rules and regulations. The State Department shall upon receipt of such an appeal give the applicant an opportunity for a fair hearing. The State Department may also, upon its own motion, review any decision of a county department and may consider any application upon which a decision has not been made by the county department within a reasonable time.

The State Department may make such additional investigations as it may deem necessary and shall make such decision as to the granting of assistance and the amount of assistance to be granted the applicant as in its opinion is justified and in conformity with the provisions of this chapter. All decisions of the State Department shall be binding upon the county department involved and shall be complied with by such county department.



§ 43-29-19 - Periodic reconsideration and changes in amount of assistance

All assistance grants made under this chapter shall be reconsidered as frequently as may be required by the rules and regulations of the state board. After such further investigation, the amount of assistance may be changed or assistance may be entirely withdrawn if the state commissioner or county department finds that the recipient's circumstances have altered sufficiently to warrant such action. The county department may at any time cancel and revoke assistance for cause and it may for cause suspend assistance for such period as it may deem proper. Whenever assistance is thus withdrawn, revoked, suspended or in any way changed, the county department shall at once report to the State Department such decision together with the record of its investigation. All such decisions shall be subject to review by the state commissioner as provided in Section 43-29-17.



§ 43-29-21 - No fees to be paid

No person shall make any charge or receive any fee for representing any applicant or recipient of assistance in any proceeding hereunder except as to criminal proceedings brought pursuant to Section 43-29-23 of this chapter; or with respect to any application whether such fee or charge be paid by the applicant or recipient or by any other person or persons. Any violation of this section shall constitute a misdemeanor and be punishable as provided in Section 43-29-23.



§ 43-29-23 - Fraudulent acts

Whoever obtains, or attempts, or aids, or abets any person to obtain by means of a wilfully false statement or representation or by impersonation, or other fraudulent device:

(1) assistance to which he is not entitled; or

(2) assistance greater than that to which he is justly entitled, is guilty of a misdemeanor, and upon conviction thereof shall be fined not more than five hundred dollars ($ 500.00) or be imprisoned for not more than three (3) months, or be both so fined and imprisoned in the discretion of the court. In assessing the penalty, the court shall take into consideration the amount of money fraudulently received.



§ 43-29-25 - Recovery from the estate of recipient for false representation

On the death of any recipient double the total amount of assistance paid to such recipient under this chapter shall be allowed as a claim against the estate of such person if it be found that such recipient has obtained funds by false representation.



§ 43-29-27 - Limitation of chapter

All assistance granted under this chapter shall be deemed to be granted and to be held subject to the provisions of any amending or repealing act that may be hereafter passed, and no recipient shall have any claim for compensation, or otherwise, by reason of his assistance being affected in any way by amending or repealing chapter.



§ 43-29-29 - Disbursement of funds, how made

The State Department shall issue all checks for administrative expenses, and for assistance to persons qualifying for aid under the provisions of this chapter. All such checks shall be drawn upon funds made available to the state department of public welfare by the state auditor, upon requisition of the commissioner, approved by the state board. It is the purpose of this section to provide that the state auditor shall transfer, in lump sums, amounts to the state department of public welfare for disbursement under the regulations which shall be made by the state department.



§ 43-29-31 - Limitation of assistance and administrative cost

The total amount of assistance granted under the provisions of this chapter and the expenses incurred thereunder shall not exceed the amounts of funds appropriated therefor by the legislature.



§ 43-29-33 - Litigation

No suit shall be maintained in any court for the purpose of compelling an award of assistance or to enforce payment of any award of assistance made under the provisions of this chapter. Awards made hereunder shall in no case create any vested or other rights for assistance in the recipients.



§ 43-29-35 - Reservation of right to amend or repeal chapter

The Legislature reserves the right to amend or repeal all or any part of this chapter at any time; and there shall be no vested private right of any kind against such amendment or repeal. All the rights, benefits, or immunities conferred by this chapter or by acts done pursuant thereto shall exist subject to the power of the legislature to amend or repeal this chapter at any time.



§ 43-29-37 - Administration

The administration of this chapter, so far as applicable, shall be subject to all of the rules and regulations as prescribed by the state board of public welfare for the administration of old age assistance, as provided by Sections 43-1-1 through 43-1-17, and 43-9-1 through 43-9-45, and such other reasonable rules and regulations as may hereafter be promulgated by said board, for the proper administration of this chapter.



§ 43-29-39 - Funds

Assistance for disabled persons granted under this chapter shall be paid out of any funds designated by the state legislature for this purpose.






Chapter 30 - MISSISSIPPI DISABILITY RESOURCE COMMISSION

§ 43-30-1 - Mississippi Disability Resource Commission established; function; powers and duties; membership; terms of office; officers; meetings

(1) There is established the Mississippi Disability Resource Commission. The function of the commission is to:

(a) Assimilate and provide current information to persons who need health, special education or disability information or services;

(b) Refer those persons to the appropriate agencies to receive needed information or services;

(c) Facilitate coordination of services provided by agencies for the maximum benefit of persons who need health, special education or disability services;

(d) Be a comprehensive clearinghouse of information and single point of contact for people with disabilities related to potential service programs; and

(e) Otherwise assist persons who need health, special education or disability services in obtaining information and services.

(2) The powers and duties of the Mississippi Disability Resource Commission shall include, but are not limited to, or provided in any priority order, the following:

(a) To collect and analyze health, special education and disability-related data for use by state agencies, universities and colleges, organizations and private citizens;

(b) To advise the Governor, the Legislature, the Mississippi congressional delegation, state agencies, the business community, other public and private groups and the general public on health, special education and disability issues and concerns, and to make recommendations to address those identified matters, with emphasis on increasing opportunities for independence and employment;

(c) To coordinate and conduct public relations activities, including establishment of a permanent, statewide toll-free phone line for people with disabilities seeking access to services and programs, to promote the skills and capabilities of persons needing health, special education or disability services; and

(d) To submit an annual report to the Governor and to the Legislature with recommendations to address the needs of persons in Mississippi needing health, special education or disability services, and other pertinent data regarding health, special education or disability issues.

(3) The membership of the commission shall consist of thirteen (13) members as follows:

(a) The Executive Director of the State Department of Rehabilitation Services, or his or her designee;

(b) The Executive Director of the State Department of Mental Health, or his or her designee;

(c) The Executive Officer of the State Department of Health, or his or her designee;

(d) The State Superintendent of Public Education, or his or her designee;

(e) The Executive Director of the Division of Medicaid, or his or her designee;

(f) The Executive Director of the Department of Human Services, or his or her designee; and

(g) Three (3) appointments by the Governor and two (2) appointments each by the Lieutenant Governor and Speaker of the House of Representatives.

Each of the appointments referenced in paragraph (g) of this subsection shall be a person with a disability, a representative of a disability advocacy group, or the parent of a person with a disability. Of these appointments, there shall be no more than one (1) appointment from the same consumer organization or advocacy group during the same term of appointment.

(4) Members appointed by the Governor, Lieutenant Governor and Speaker of the House shall serve for terms that run concurrently with the terms of office of the appointing officials. An appointment to fill a vacancy, other than by expiration of a term of office, shall be made for the balance of the unexpired term.

(5) The members of the commission shall elect from their membership the chairperson and vice chairperson of the commission. The chairperson and vice chairperson shall be a member appointed under subsection (3)(g) of this section and a member from a state agency referenced in subsection (3)(a) through (f) of this section. The chairperson and vice chairperson shall serve for terms of one (1) year beginning on July 1 of each year, except that the terms of the first chairperson and vice chairperson shall begin on the date of their election to those positions. Each year at the expiration of the terms of the chairperson and vice chairperson, the vice chairperson during the preceding year shall serve as chairperson for the next year, and a new vice chairperson shall be elected according to the terms set forth in this subsection.

(6) The commission shall meet at least quarterly and hold other meetings as are necessary for the purpose of conducting required business, not exceeding six (6) meetings in any one (1) fiscal year. If funds are available for that purpose, the appointed members of the commission may be paid per diem and travel expenses in accordance with the provisions of Sections 25-3-69 and 25-3-41.

(7) The Mississippi Disability Resource Commission may receive and expend any monies appropriated by the Legislature, apply for and utilize grants, and receive gifts or any other appropriate source of funds to carry out the duties of office.






Chapter 31 - POOR PERSONS

§ 43-31-1 - Jurisdiction; county homes

The board of supervisors of each county shall have the jurisdiction and power necessary and proper for the relief and support of the poor of its county, and it shall have control of the county home, and may employ a suitable person to take charge of the same. It shall see that the poor are properly treated; and it may provide nurses and physicians in such cases as it may deem proper, and purchase medicines, and payment therefor may be ordered out of the proper fund by warrant on the county treasurer.



§ 43-31-3 - Purchase land and erect buildings

The board of supervisors may purchase, in the name of the county, not more than one hundred and sixty (160) acres of land for a county home and farm; and it may erect thereon suitable buildings and make all necessary contracts for these purposes.



§ 43-31-5 - May sell or exchange the property

The board of supervisors may, when deemed proper, sell or exchange and convey the county home property, and purchase other property for such use.



§ 43-31-7 - Rules for government of county home

The board of supervisors shall prescribe such rules as it may deem expedient for the government and support of the county home, and may discharge any superintendent and employ another.



§ 43-31-9 - Pauper employed in labor

The board of supervisors may cause the superintendent of the county home to employ in labor such paupers as may be able to work, in such way as it may deem proper without endangering their health or without oppressing them; and a fair amount of the profits resulting from such labor shall be kept and returned to the board of supervisors.



§ 43-31-11 - Relief until removal

The board of supervisors, and, in case of emergency, the supervisor of the district, may provide for the temporary relief of a pauper until he can be removed to the county home.



§ 43-31-12 - Transferred

Transferred by Laws, 1993, ch. 512, § 1.



§ 43-31-13 - Claims allowed

The board of supervisors may allow, as far as be deemed right, the claims of persons, who, by authority of one of the supervisors, have temporarily taken care of, fed, clothed, administered to, or buried such paupers as were at the time proper subjects for relief, but could not at once be removed to the county home.



§ 43-31-15 - Tax for support of poor

The board of supervisors shall annually assess and cause to be collected by the tax collector, and paid into the general fund of the county treasury, such tax as may be necessary for the support of the poor of the county.



§ 43-31-17 - Obligations not incurred except by authority of the board

Money shall not be disbursed from the county treasury for the relief or support of paupers, except on the order of the board of supervisors; nor shall any obligations be incurred by the county, except by its authority.



§ 43-31-19 - Settlement of paupers

To entitle any pauper to be supported by the county, he must have been a bona fide resident thereof for six (6) months prior to his application for support; and the settlement of the parent or parents shall entitle the children to a settlement.



§ 43-31-21 - Duty of each supervisor

Whenever any member of the board of supervisors shall ascertain that there is a pauper in his district probably entitled to relief, it shall be his duty to examine into the pauper's right to support; and if he be satisfied that such pauper has a settlement in his county, and is unable to support himself, or is entitled to be supported, or provided for by the county, he shall report the facts to the board of supervisors for its action; and in case of emergency, he may give his written order to the superintendent of the county home to receive such pauper; and may cause the pauper to be removed to the county home.



§ 43-31-23 - Support of pauper for his labor

The board of supervisors may, with the consent of the pauper, contract with any person for keeping and maintaining any pauper for the work or service which may be rendered by him in compensation for his support and maintenance; and if any pauper shall refuse to abide by the disposition made of him by the board, he shall not be entitled to relief during his refusal.



§ 43-31-25 - Certain relatives bound to support pauper; liability of deceased pauper's estate

The father and grandfather, the mother and grandmother, and brothers and sisters, and the descendants of any pauper not able to work, as the board of supervisors shall direct, shall, at their own charge, relieve and maintain such pauper; and, in case of refusal, shall forfeit and pay the county the sum of One Hundred Fifty Dollars ($ 150.00) per month, for each month they may so refuse, to be recovered in the name of the county; and shall be liable to any governmental entity who supplies such poor relative, if abandoned, with necessaries, not exceeding said sum per month; and if any such relative be a nonresident he may be proceeded against by attachment, as in cases of attachment against debtors.

The estate of any pauper, who before his death was being maintained by the county at a county home for paupers, shall be liable to the county in a sum equal to not more than One Hundred Fifty Dollars ($ 150.00) for each month or any part of a month for which the county maintained the pauper in a county home for paupers, such sum to be recovered in the name of the county in the same manner as provided by law for the recovery of claims of general creditors against the estate of a decedent.



§ 43-31-27 - Strolling paupers removed and, if sick, relieved

The members of the board of supervisors shall prevent the poor from strolling from one district to another; and in case any pauper shall leave the county in which he may have a settlement, and remove to another county, any member of the board of supervisors may make an order to remove the pauper back to the county from which he came, directed to any constable to execute. But if the pauper be sick or disabled so that he cannot be removed, he shall be provided for in the county in which he may be found until he can be removed; and the county in which he had a legal settlement shall pay all charges occasioned by the support of the pauper and for removal, or burial in case of death, which shall constitute a charge against the county, and may be recoverable by action before the proper court. And it shall be the duty of the board of supervisors of the county to which any pauper belongs, to receive him, on his removal, and provide for him as in other cases.



§ 43-31-29 - Relief of those not entitled to a settlement; burial of strangers; indigent burial policy; board adjudication of person as pauper; board authorized to contribute funds or pay full cost of burial

The board of supervisors of any county shall also relieve, support or employ paupers found or being in the county, though not entitled to a settlement therein, and, in case of their decease, shall decently bury them; and all expenses shall be chargeable to and recoverable from the county in which such pauper had a settlement; and the board shall decently bury all strangers dying in the county. The board shall establish an indigent burial policy which shall be spread upon the minutes of the board. The policy shall establish standards and eligibility criteria for the administration of indigent burials. The board may be able to establish the status of someone as a pauper, either before or after his death, based upon available records of recent public assistance and any other available evidence. After review of the records, the board may adjudicate a person as a pauper and shall spread upon its minutes the adjudication. The board, in its discretion, may then pay the full cost of burial or may contribute funds to assist in the cost of the burial.



§ 43-31-31 - Certain dead to be buried by corporate authorities

The municipal authorities of every city, town, and village shall bury all strangers found dead within their limits, or found floating in any waters at a point adjoining their limits, and all expenses or charges shall be chargeable to the county; and an accurate account thereof shall be reported to the board of supervisors, who shall allow the same, and order it to be paid out of the county treasury; but the boards of supervisors may fix maximum charges for such burials.



§ 43-31-33 - Children of seven years of age or older not allowed at the county home

It shall be unlawful for any superintendent of a county home to permit a healthy child of seven (7) years of age, or over, to remain at the county home; but all such children being there shall be reported to the board of supervisors, who shall deal with them in the same way as other poor children.



§ 43-31-35 - Bond required of commanders of vessels bringing into state certain persons who may require support and care

If any person commanding a ship, vessel, steamboat, or other watercraft imports into this state, or brings to the shores or within the limits thereof, any infant, person with mental illness, maimed, aged or infirm person or vagrant who is likely to become chargeable on the county, on the requisition of the supervisor of the district or the mayor of any municipality, the captain, master, or commander of the ship, vessel, steamboat, or other watercraft shall enter into bond with sufficient sureties, payable to the county, conditioned to indemnify the county against all charges that may be incurred in the support and care of that person. Any captain, master, or commander failing or refusing to give the bond required shall forfeit and pay to the county the sum of Two Hundred Dollars ($ 200.00) for each infant, person with mental illness, maimed, aged, or infirm person or vagrant so brought into the state, to be recovered by action.



§ 43-31-37 - Master of vessel landing alien passengers

When any ship, vessel, or steamboat shall arrive at any port or harbor with alien passengers on board, who are to be landed or left, and who may become a charge as paupers, the master or commanding officer of the vessel shall, before such passengers, or any of them, leave the ship, vessel or steamboat, deposit with the supervisor of the district where the passengers are to be landed or left, a list of their names, and shall forthwith enter into bond, with sufficient sureties, payable to the county, in a sufficient penalty, with condition to indemnify the county from all expenses which may arise from supporting or maintaining such aliens; and in default of such bond, the captain, master, or commander may be committed by any justice of the peace, or mayor of any city, town, or village, until the bond be executed; and, moreover, the captain, master, or commander shall be liable to be indicted, and, on conviction, shall be fined in the sum of one hundred dollars ($ 100.00) for each person landed in violation of this section; but the board of supervisors, on investigation of the matter, may dispense with the bond.



§ 43-31-39 - Distribution of federal surplus food commodities to needy

The boards of supervisors of the several counties of Mississippi are hereby authorized and empowered, in their discretion, to cooperate with the United States Department of Agriculture and with the state department of public welfare and the respective county departments of public welfare in obtaining surplus food commodities to the end that these surplus food commodities may be available for distribution to needy persons under the program of surplus food commodity distribution provided by the agricultural adjustment act of August 24, 1935, as amended, the agricultural act of October 31, 1949, as amended, and all other acts of congress now or hereafter enacted authorizing the secretary of the United States Department of Agriculture, or any other agency of the United States government, to distribute designated available surplus food commodities free of charge, to any and all eligible needy persons in the state.

The boards of supervisors of the several counties of Mississippi are authorized and empowered, in their discretion, to appropriate and set aside from any available funds, in either the pauper fund or the general fund, a sufficient amount with which they may lease, purchase or otherwise acquire storage facilities for such surplus food commodities, including storage under refrigeration, provide for the unloading, packaging, handling and distribution of said commodities and pay for such personnel or help as may be required in order to protect from waste and spoilage, to cooperate in the distribution of such commodities upon delivery to their respective counties, and may pay the rentals, salaries, and incidental expenses thereof, monthly, from their respective treasuries.






Chapter 33 - HOUSING AND HOUSING AUTHORITIES

Article 1 - HOUSING AUTHORITIES

IN GENERAL

§ 43-33-1 - Title; definitions

Sections 43-33-1 through 43-33-53 may be referred to as the "Housing Authorities Law," and the following terms, whenever used or referred to in said sections, shall have the following respective meanings, unless a different meaning clearly appears from the context:

(a) "Authority" or "housing authority" shall mean any of the public corporations created by or pursuant to this Housing Authorities Law, or any law amendatory or supplemental thereto, with power to undertake housing projects for the persons of low income.

(b) "City" shall mean any city in this state. "County" shall mean any county in this state. "The city" shall mean the particular city for which a particular housing authority is created. "The county" shall mean the particular county for which a particular housing authority is created.

(c) "State public body" shall mean any city, town, village, county, municipal corporation, commission, district, authority, or other subdivision or other public body of this state.

(d) "Governing body" shall mean, in the case of a city, the board of aldermen, commissioners, or council; in the case of a county, the board of supervisors; and in the case of any other state public body, the board of aldermen, council, commissioners, board or other body having charge of the fiscal affairs of such state public body.

(e) "Mayor" shall mean the mayor of the city or the officer thereof charged with the duties customarily imposed on the mayor or executive head of the city.

(f) "Clerk" shall mean the clerk of the city or the clerk of the county, as the case may be, or the officer charged with the duties customarily imposed on such clerk.

(g) "Area of operation," in the case of a housing authority of a city, shall include such city and the area within five (5) miles of the territorial boundaries thereof.

(h) "Federal government" shall include the United States of America, the United States Housing Authority, or any other agency or instrumentality, corporate or otherwise, of the United States of America.

(i) "Slum" shall mean any area where dwellings predominate which, by reason of dilapidation, overcrowding, faulty arrangement, or design, lack of ventilation, light or sanitary facilities, or any combination of these factors, are detrimental to safety, health or morals.

(j) "Housing project" shall mean any work or undertaking: (1) to demolish, clear or remove buildings from any slum area; such work or undertaking may embrace the adoption of such area to public purposes, including parks or other recreational or community purposes; or (2) to provide decent, safe and sanitary urban or rural dwellings, apartments, or other living accommodations for persons of low income; such work or undertaking may include buildings, land, equipment, facilities, and other real or personal property for necessary, convenient, or desirable appurtenances, streets, sewers, water service, parks, site preparation, gardening, administrative, community, health, recreational, welfare or other purposes; or (3) to accomplish a combination of the aforegoing. The term "housing project" also may be applied to the planning of the buildings and improvements, the acquisition of property, the demolition of existing structures, the construction, reconstruction, alteration and repair of the improvements and all other work in connection therewith.

(k) "Persons of low income" shall mean persons or families who lack the amount of income which is necessary (as determined by the authority undertaking the housing project) to enable them, without financial assistance, to live in decent, safe and sanitary dwellings, without overcrowding.

(l) "Bonds" shall mean any bonds, notes, interim certificates, debentures, or other obligations issued by a housing authority.

(m) "Real property" shall include all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith, and every estate, interest and right, legal or equitable, therein including terms for years and liens by way of judgment, mortgage or otherwise and the indebtedness secured by such liens.

(n) "Obligee of the authority" or "obligee" shall include any bondholder, trustee or trustees for any bondholders, or lessor demising to the authority property used in connection with a housing project, or any assignee or assignees of such lessor's interest or any part thereof, and the federal government when it is a party to any contract with the authority.



§ 43-33-3 - Finding and declaration of necessity

It is hereby declared (a) that the providing of safe and sanitary dwelling accommodations for persons of low income are public uses and purposes for which public money may be spent and private property acquired and are governmental functions of state concern and (b) that it is in the public interest that work on projects for such purposes be commenced as soon as possible in order to relieve unemployment which now constitutes an emergency; and the necessity in the public interest for the provisions hereinafter enacted, is hereby declared as a matter of legislative determination.



§ 43-33-5 - Housing authorities created

In each town or city and in each county of the state there is hereby created a public body corporate and politic to be known as the "housing authority" of the town or city or county. However, such authority shall not transact any business or exercise its powers hereunder until or unless the governing body of the town or city or the county, as the case may be, by proper resolution shall declare at any time hereafter that there is need for an authority to function in such town or city or county. The determination as to whether there is such need for an authority to function (a) may be made by the governing body on its own motion or (b) shall be made by the governing body upon the filing of a petition signed by twenty-five (25) residents of the town or city or county, as the case may be, asserting that there is need for an authority to function in such town or city or county and requesting that the governing body so declare.

The governing body shall adopt a resolution declaring that there is need for a housing authority in the town or city or county, as the case may be, if it shall find (a) that unsanitary or unsafe inhabited dwelling accommodations exist in such town or city or county or (b) that there is a shortage of safe or sanitary dwelling accommodations in such town or city or county available to persons of low income at rentals they can afford. In determining whether dwelling accommodations are unsafe or unsanitary said governing body may take into consideration the degree of overcrowding, the percentage of land coverage, the light, air, space and access available to the inhabitants of such dwelling accommodations, the size and arrangement of the rooms, the sanitary facilities, and the extent to which conditions exist in such buildings which endanger life or property by fire or other causes.

In any suit, action or proceeding involving the validity or enforcement of or relating to any contract of the authority, the authority shall be conclusively deemed to have become established and authorized to transact business and exercise its powers hereunder upon proof of the adoption of a resolution by the governing body declaring the need for the authority. Such resolution or resolutions shall be deemed sufficient if it declares that there is such need for an authority and finds in substantially the foregoing terms (no further detail being necessary) that either or both of the above enumerated conditions exist in the town or city or county, as the case may be. A copy of such resolution duly certified by the clerk shall be admissible in evidence in any suit, action or proceeding.



§ 43-33-7 - Appointment, qualifications and tenure of commissioners

When the governing body of a city adopts a resolution as provided in Section 43-33-5, such governing body shall forthwith appoint five (5) persons as commissioners of the authority created for said city. When the governing body of a county adopts a resolution as provided in Section 43-33-5, said governing body shall appoint five (5) commissioners for said board created for said county. The commissioners who are first appointed shall be designated to serve for terms of one (1), two (2), three (3), four (4) and five (5) years, respectively, from the date of their appointment, and thereafter when a vacancy shall occur either by the expiration of term of office or otherwise, the vacancy shall be filled by the governing body of the city or county, as the case may be, either to fill an unexpired term where a commissioner shall die or resign or shall become disqualified during his term, or for a full term of five (5) years where the term of a commissioner expires. No commissioner of an authority may be an officer or employee of the city or county for which the authority is created. However, at least one (1) commissioner must be a person who is directly assisted by the authority if required under applicable federal law. A commissioner shall hold office until his successor has been appointed and has qualified. A certificate of the appointment or reappointment of any commissioner shall be filed with the clerk of the city or county as the case may be and such certificate shall be conclusive evidence of the due and proper appointment of such commissioner. A commissioner shall receive compensation for his services in the manner and amount authorized in Section 25-3-69 for up to fifteen (15) days during the fiscal year of the authority, and he shall also be entitled to necessary expenses, including traveling expenses, incurred in the discharge of his duties.

The powers of each authority shall be vested in the commissioners thereof in office from time to time. Three (3) commissioners shall constitute a quorum of the authority for the purpose of conducting its business and exercising its powers and for all other purposes. Action may be taken by the authority upon a vote of a majority of the commissioners present, unless in any case the bylaws of the authority shall require a larger number. The board of commissioners shall elect which member shall be chairman and thereafter fill any vacancy by like election. An authority shall select from among its commissioners a vice chairman, and it may employ a secretary (who shall be executive director), technical experts and such other officers, agents and employees, permanent and temporary, as it may require, and shall determine their qualifications, duties and compensation. For such legal services as it may require, an authority may call upon the chief law officer of the city or the county or may employ its own counsel and legal staff. An authority may delegate to one or more of its agents or employees such powers or duties as it may deem proper.

In the event that a directly assisted commissioner ceases to be directly assisted by the authority for which he/she serves as commissioner, said person shall then become disqualified to serve that authority as a directly assisted commissioner and shall be replaced as commissioner by a person who is directly assisted by the authority if federal law then requires that authority to have a directly assisted commissioner.



§ 43-33-11 - Powers of authority

An authority shall constitute a public body corporate and politic, exercising public and essential governmental functions, and having all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this article, including the following powers in addition to others herein granted:

(a) To sue and to be sued; to have a seal and to alter the same at pleasure; to have perpetual succession; to make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority; and to make and from time to time amend and repeal bylaws, rules and regulations, not inconsistent with this article, to carry into effect the powers and purposes of the authority.

(b) Within its area of operation: to prepare, carry out, acquire, lease and operate housing projects; to provide for the construction, reconstruction, improvement, alteration or repair of any housing project or any part thereof.

(c) To arrange or contract for the furnishing by any person or agency, public or private, of services, privileges, works or facilities for, or in connection with, a housing project or the occupants thereof; and (notwithstanding anything to the contrary contained in this article or in any other provision of law) to include in any contract let in connection with a project, stipulations requiring that the contractor and any subcontractors comply with requirements as to minimum wages and maximum hours of labor, and comply with any conditions which the federal government may have attached to its financial aid of the project.

(d) To lease or rent any dwellings, houses, accommodations, lands, buildings, structures or facilities embraced in any housing project and (subject to the limitations contained in this article) to establish and revise the rents or charges therefor; to own, hold and improve real or personal property; to purchase, lease, obtain options upon, acquire by gift, grant, bequest, devise or otherwise any real or personal property or any interest therein; to acquire by the exercise of the power of eminent domain any real property; to sell, lease, exchange, transfer, assign, pledge or dispose of any real or personal property or any interest therein; to insure or provide for the insurance of any real or personal property or operations of the authority against any risks or hazards; to procure or agree to the procurement of insurance or guarantees from the federal government of the payment of any bonds or parts thereof issued by an authority, including the power to pay premiums on any such insurance.

(e) To invest any funds held in reserves or sinking funds, or any funds not required for immediate disbursement, in property or securities in which savings banks may legally invest funds subject to their control; to purchase its bonds at a price not more than the principal amount thereof and accrued interest, all bonds so purchased to be canceled.

(f) Within its area of operation: to investigate into living, dwelling and housing conditions and into the means and methods of improving such conditions; to determine where slum areas exist or where there is a shortage of decent, safe and sanitary dwelling accommodations for persons of low income; to make studies and recommendations relating to the problem of clearing, replanning and reconstructing of slum areas, and the problem of providing dwelling accommodations for persons of low income, and to cooperate with the city, the county, the state or any political subdivision thereof in action taken in connection with such problems; and to engage in research, studies and experimentation on the subject of housing.

(g) Acting through one or more commissioners or other person or persons designated by the authority: to conduct examinations and investigations and to hear testimony and take proof under oath at public or private hearings on any matter material to its information; to administer oaths, issue subpoenas requiring the attendance of witnesses or the production of books and papers and to issue commissions for the examination of witnesses who are outside of the state or unable to attend before the authority, or excused from attendance; to make available to appropriate agencies (including those charged with the duty of abating or requiring the correction of nuisances or like conditions, or of demolishing unsafe or unsanitary structures within its area of operation) its findings and recommendations with regard to any building or property where conditions exist which are dangerous to the public health, morals, safety or welfare.

(h) To make payments to public bodies in the state in such amounts as it finds desirable, notwithstanding any statutory limitation on the amount of such payments.

(i) To establish and operate a nonprofit corporation for housing and community development purposes.

(j) To exercise all or any part or combination of powers herein granted.

No provisions of law with respect to the acquisition, operation or disposition of property by other public bodies shall be applicable to an authority unless the Legislature shall specifically so state.



§ 43-33-13 - Operation not for profit

It is hereby declared to be the policy of this state that each housing authority shall manage and operate its housing projects in an efficient manner so as to enable it to fix the rentals for dwelling accommodations at the lowest possible rates consistent with its providing decent, safe and sanitary dwelling accommodations, and that no housing authority shall construct or operate any such project for profit, or as a source of revenue to the city or the county. To this end an authority shall fix the rentals for dwellings in its projects at no higher rates than it shall find to be necessary in order to produce revenues which (together with all other available moneys, revenues, income and receipts of the authority from whatever sources derived) will be sufficient (a) to pay, as the same become due, the principal and interest on the bonds of the authority; (b) to meet the cost of, and to provide for, maintaining and operating the projects (including the cost of any insurance) and the administrative expenses of the authority; and (c) to create (during not less than six (6) years immediately succeeding its issuance of any bonds) a reserve sufficient to meet the largest principal and interest payments which will be due on such bonds in any one year thereafter and to maintain such reserve.



§ 43-33-15 - Rentals and tenant selection

In the operation or management of housing projects an authority shall at all times observe the following duties with respect to rentals and tenant selection:

(a) It may rent or lease the dwelling accommodations therein only to persons of low income and at rentals within the financial reach of such persons of low income;

(b) It may rent or lease to a tenant dwelling accommodations consisting of the number of rooms (but no greater number) which it deems necessary to provide safe and sanitary accommodations to the proposed occupants thereof, without overcrowding;

(c) The dwellings in low-rent housing as defined in this article shall be available solely for families whose net annual income at the time of admission, less an exemption of one hundred dollars ($ 100.00) for each minor member of the family other than the head of the family and his spouse, does not exceed five (5) times the annual rental (including the value or cost to them of water, electricity, gas, other heating and cooking fuels, and other utilities) of the dwellings to be furnished such families. For the purpose of determining eligibility for continued occupancy, a public housing agency shall allow, from the net income of any family, an exemption for each minor member of the family (other than the head of the family and his spouse) of either (a) one hundred dollars ($ 100.00), or (b) all or any part of the annual income of such minor. For the purpose of this subparagraph, a minor shall mean a person less than twenty-one (21) years of age.

Nothing contained in this section or Section 43-33-13 shall be construed as limiting the power of an authority to vest in an obligee the right, in the event of a default by the authority, to take possession of a housing project or cause the appointment of a receiver thereof, free from all the restrictions imposed by this section or Section 43-33-13.



§ 43-33-16 - Prohibition against use of fraudulent means to obtain public housing

(1) Any person who obtains or attempts to obtain, or who establishes or attempts to establish, eligibility for, and any person who knowingly or intentionally aids or abets such person in obtaining or attempting to obtain, or in establishing or attempting to establish eligibility for, any public housing, or a reduction in public housing rental charges, or any rent subsidy, to which such person would not otherwise be entitled, by means of a false statement, failure to disclose information, impersonation, or other fraudulent scheme or device shall be guilty of a misdemeanor and, upon conviction, shall be punished as for a misdemeanor. As used in this section "public housing" shall mean housing which is constructed, operated or maintained by the state, a county, a municipal corporation, a housing authority, or by any other political subdivision or public corporation of the state or its subdivisions.

(2) Notice of this section shall be printed on the application forms for public housing in the state, and it shall be displayed in the office where such application is made.



§ 43-33-17 - Cooperation of authorities

Any two (2) or more authorities may join or cooperate with one another in the exercise, either jointly or otherwise, of any or all of their powers for the purpose of financing (including the issuance of bonds, notes or other obligations and giving security therefor), planning, undertaking, owning, constructing, operating or contracting with respect to a housing project or projects located within the area of operation of any one (1) or more of said authorities. For such purpose an authority may by resolution prescribe and authorize any other housing authority or authorities, so joining or cooperating with it, to act on its behalf with respect to any or all of such powers. Any authorities joining or cooperating with one another may by resolutions appoint from among the commissioners of such authorities an executive committee with full power to act on behalf of such authorities with respect to any or all of their powers, as prescribed by resolutions of such authorities.



§ 43-33-19 - Eminent domain

An authority shall have the right to acquire by the exercise of the power of eminent domain any real property which it may deem necessary for its purposes under this article after the adoption by it of a resolution declaring that the acquisition of the real property described therein is necessary for such purposes. An authority may exercise the power of eminent domain in the manner provided in Chapter 27, Title 11, of the Mississippi Code of 1972; or it may exercise the power of eminent domain in the manner provided by any other applicable statutory provisions for the exercise of the power of eminent domain. Property already devoted to a public use may be acquired in like manner; no real property belonging to the city, the county, the state or any political subdivision thereof may be acquired without its consent.



§ 43-33-21 - Planning, zoning and building laws

All housing projects of an authority shall be subject to the planning, zoning, sanitary and building laws, ordinances and regulations applicable to the locality in which the housing project is situated. In the planning and location of any housing project, an authority shall take into consideration the relationship of the project to any larger plan or long-range program for the development of the area in which the housing authority functions.



§ 43-33-23 - Bonds

An authority shall have power to issue bonds from time to time, in its discretion, for any of its corporate purposes. An authority shall also have power to issue refunding bonds for the purpose of paying or retiring bonds previously issued by it. An authority may issue such types of bonds as it may determine, including (without limiting the generality of the foregoing) bonds on which the principal and interest are payable: (a) exclusively from the income and revenues of the housing project financed with the proceeds of such bonds; (b) exclusively from the income and revenues of certain designated housing projects whether or not they are financed in whole or in part with the proceeds of such bonds; or (c) from its revenues generally. Any such bonds may be additionally secured by a pledge of any grant or contributions from the federal government or other source, or a pledge of any income or revenues of the authority, or a mortgage of any housing project, projects or other property of the authority.

Neither the commissioners of an authority nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof. The bonds and other obligations of an authority (and such bonds and obligations shall so state on their face) shall not be a debt of the city, the county, the state or any political subdivision thereof and neither the city or the county, nor the state or any political subdivision thereof shall be liable thereon, nor in any event shall such bonds or obligations be payable out of any funds or properties other than those of said authority. The bonds shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction. Bonds of an authority are declared to be issued for an essential public and governmental purpose and to be public instrumentalities and, together with interest thereon and income therefrom, shall be exempt from taxes.



§ 43-33-25 - Form and sale of bonds

Bonds of an authority shall be authorized by its resolution and may be issued in one or more series and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, not to exceed that allowed in Section 75-17-103, Mississippi Code of 1972, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption (with or without premium) as such resolution, its trust indenture or mortgage may provide. No bond shall bear more than one (1) rate of interest; each bond shall bear interest from its date to its stated maturity date at the interest rate specified in the bid; all bonds of the same maturity shall bear the same rate of interest from date to maturity; all interest accruing on such bonds so issued shall be payable semiannually or annually, except that the first interest coupon attached to any such bond may be for any period not exceeding one (1) year.

No interest payment shall be evidenced by more than one (1) coupon and neither cancelled nor supplemental coupons shall be permitted; the lowest interest rate specified for any bonds issued shall not be less than seventy percent (70%) of the highest interest rate specified for the same bond issued. The interest rate of any one (1) interest coupon shall not exceed the maximum interest rate allowed on such bonds.

Each interest rate specified in any bid must be in multiples of one-eighth of one percent ( 1/8 of 1%) or in multiples of one-tenth of one percent (1/10 of 1%). The denomination, form, and place, or places, of payment of such bonds shall be fixed in the resolution or ordinance of the governing authorities issuing such bonds. Such bonds shall be executed by the manual or facsimile signature of the chairman and secretary of such authority, with the seal of the authority impressed, imprinted or reproduced thereon. At least one (1) signature on each bond shall be a manual signature, as specified in the resolution. The coupons may bear only the facsimile signatures of such chairman and secretary. No bonds shall be issued and sold under the provisions of this article for less than par and accrued interest.

The bonds may be sold at not less than par at public sale held after notice published once at least five (5) days prior to such sale in a newspaper having a general circulation in the area of operation and in a financial newspaper published in the City of Jackson, Mississippi, or in the City of New York, New York. Such bonds may be sold at not less than par to the federal government or to a federally chartered corporation at private sale without any public advertisement.

In case any of the commissioners or officers of the authority whose signatures appear on any bonds or coupons shall cease to be such commissioners or officers before the delivery of such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if such commissioners or officers had remained in office until such delivery. Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to this article shall be fully negotiable.

In any suit, action or proceedings, involving the validity or enforceability of any bond of an authority or the security therefor, any such bond reciting in substance that it has been issued by the authority to aid in financing a housing project to provide dwelling accommodations for persons of low income shall be conclusively deemed to have been issued for a housing project of such character, and said project shall be conclusively deemed to have been planned, located and constructed in accordance with the purposes and provisions of this article.



§ 43-33-27 - Provisions of bonds, trust indentures, and mortgages

In connection with the issuance of bonds or the incurring of obligations under leases and in order to secure the payment of such bonds or obligations, an authority, in addition to its other powers, shall have power:

(a) To pledge all or any part of its gross or net rents, fees or revenues to which its right then exists or may thereafter come into existence.

(b) To mortgage all or any part of its real or personal property, then owned or thereafter acquired.

(c) To covenant against pledging all or any part of its rents, fees and revenues, or against mortgaging all or any part of its real or personal property, to which its right or title then exists or may thereafter come into existence or against permitting or suffering any lien on such revenues or property; to covenant with respect to limitations on its right to sell, lease or otherwise dispose of any housing project or any part thereof; and to covenant as to what other, or additional debts or obligations may be incurred by it.

(d) To covenant as to the bonds to be issued and as to the issuance of such bonds in escrow or otherwise, and as to the use and disposition of the proceeds thereof; to provide for the replacement of lost, destroyed or mutilated bonds; to covenant against extending the time for the payment of its bonds or interest thereon; and to redeem the bonds, and to covenant for their redemption and to provide the terms and conditions thereof.

(e) To covenant (subject to the limitations contained in this article) as to the rents and fees to be charged in the operation of a housing project or projects, the amount to be raised each year or other period of time by rents, fees and other revenues, and as to the use and disposition to be made thereof; to create or to authorize the creation of special funds for moneys held for construction or operating costs, debt service, reserves, or other purposes, and to covenant as to the use and disposition of the moneys held in such funds.

(f) To prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given.

(g) To covenant as to the use of any or all of its real or personal property; and to covenant as to the maintenance of its real and personal property, the replacement thereof, the insurance to be carried thereon and the use and disposition of insurance moneys.

(h) To covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenant, condition, or obligation; and to covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds or obligations shall become or may be declared due before maturity, and as to the terms and conditions upon which such declaration and its consequences may be waived.

(i) To vest in a trustee or trustees or the holders of bonds or any proportion of them the right to enforce the payment of the bonds or any covenants securing or relating to the bonds; to vest in a trustee or trustees the right, in the event of a default by said authority, to take possession and use, operate and manage any housing project or part thereof, and to collect the rents and revenues arising therefrom and to dispose of such moneys in accordance with the agreement of the authority with said trustees; to provide for the powers and duties of a trustee or trustees and to limit the liabilities thereof; and to provide the terms and conditions upon which the trustee or trustees or the holders of bonds or any portion of them may enforce any covenant or rights securing or relating to the bonds.

(j) To exercise all or any part or combination of the powers herein granted; to make covenants other than and in addition to the covenants herein expressly authorized, of like or different character; to make such covenants and to do any and all such acts and things as may be necessary or convenient or desirable in order to secure its bonds, or, in the absolute discretion of said authority, as will tend to make the bonds more marketable notwithstanding that such covenants, acts or things may not be enumerated herein.



§ 43-33-28 - Issuance of leased housing revenue refunding bonds by certain housing authorities

Any housing authority organized under Sections 43-33-1 through 43-33-53 which is composed of ten (10) counties in the northeastern part of the State of Mississippi with counties bordering both the State of Tennessee and the State of Alabama and more specifically domiciled in a county where U. S. Highway 45 and U. S. Highway 72 intersect is hereby authorized and empowered to issue negotiable leased housing revenue refunding bonds in a principal amount not exceeding nineteen million dollars ($ 19,000,000.00) for the purpose of refunding its outstanding sixteen million dollars ($ 16,000,000.00) principal amount housing bonds, Series 1970, dated as of December 1, 1970, ("the Series 1970 bonds"), including interest thereon and applicable redemption premiums and paying other obligations and expenses of the authority necessary for the completion of one thousand thirty-three (1,033) low-rent dwelling units proposed to be financed from the proceeds of the Series 1970 bonds. The proceeds of any such refunding bonds shall be deposited with the trustee named in the bonds to be refunded, and pending the application thereof to the payment of the principal of and interest on and redemption premium on the bonds to be refunded shall be invested and reinvested only in (a) obligations of, or obligations the principal of and interest on which is guaranteed by, the United States of America; (b) obligations of any agency or instrumentality of the United States of America; or (c) in certificates of deposit issued by either a state or national bank which is a qualified depository of the State of Mississippi bearing interest at any rate which may be agreed upon, which certificates of deposit shall be secured by a pledge of any of the obligations authorized by law for the securing of public deposits and having at all times an aggregate market value, exclusive of accrued interest, equal at least to the principal amount of the certificates so secured.

All interest or other increment received on or on account of all such investments shall be deposited in and become a part of the fund held by the trustee for the payment and redemption of the bonds to be refunded. Provided that the trustee may, after making due provisions for the payment and redemption of the Series 1970 bonds, disburse any portion of the principal proceeds in excess of sixteen million dollars ($ 16,000,000.00) for payment of obligations and expenses of the authority necessary for the completion of the low-rent dwelling units and for payment of expenses incurred by the issuance of the bonds herein authorized; provided, that attorney's fees shall not exceed those set forth in Section 57-1-31, Mississippi Code of 1972.

The bonds herein authorized shall be authorized by a resolution adopted by the board of commissioners of the authority; may bear such date; may be of such denomination; may mature at such time or times, not exceeding twenty (20) years after the date thereof; and may be redeemable on such terms; all as may be determined by such resolution and in compliance with the provisions of Section 43-33-25. Such bonds shall not bear a greater overall maximum interest rate to maturity than six percent (6%) per annum. No bond shall bear more than one (1) rate of interest; each bond shall bear interest from its date to its stated maturity date at the interest rate specified in the bid; all bonds of the same maturity shall bear the same rate of interest from date to maturity; all interest accruing on such bonds so issued shall be payable semiannually or annually, except that the first interest coupon attached to any such bond may be for any period not exceeding one (1) year.

No interest payment shall be evidenced by more than one (1) coupon and neither cancelled nor supplemental coupons shall be permitted; the lowest interest rate specified for any bonds issued shall not be less than seventy percent (70%) of the highest interest rate specified for the same bond issue. The interest rate of any one (1) interest coupon shall not exceed seven percent (7%).

Each interest rate specified in any bid must be in multiples of one-eighth of one percent ( 1/8 of 1%) or in multiples of one-tenth of one percent (1/10 of 1%), and a zero rate of interest cannot be named. No bonds shall be issued and sold under the provisions of this section for less than par and accrued interest.

The bonds herein authorized shall be payable solely from certain revenues derived by the authority in connection with the low-rent housing project for which the Series 1970 bonds were issued, including annual contributions from the United States of America, income from notes and mortgages purchased from the proceeds of the Series 1970 bonds and the bonds herein authorized, and surplus money available after the Series 1970 bonds shall have been retired from the trust created pursuant to this section and may be secured by a trust indenture. The bonds herein authorized shall not be obligations of the State of Mississippi or of any county or municipality therein, but shall be solely the obligations of the authority.



§ 43-33-29 - Remedies of an obligee of authority

An obligee of an authority shall have the right in addition to all other rights which may be conferred on such obligee, subject only to any contractual restrictions binding upon such obligee:

(a) By mandamus, suit, action or proceeding at law or in equity to compel said authority and the commissioners, officers, agents or employees thereof to perform each and every term, provision and covenant contained in any contract of said authority with or for the benefit of such obligee, and to require the carrying out of any or all such covenants and agreements of said authority and the fulfillment of all duties imposed upon said authority by this article.

(b) By suit, action or proceeding in equity, to enjoin any acts or things which may be unlawful, or the violation of any of the rights of such obligee of said authority.



§ 43-33-31 - Additional remedies conferable by authority

An authority shall have power by its resolution, trust indenture, mortgage, lease or other contract to confer upon any obligee holding or representing a specified amount in bonds, or holding a lease, the right (in addition to all rights that may otherwise be conferred), upon the happening of an event of default as defined in such resolution or instrument, by suit, action, or proceeding in any court of competent jurisdiction:

(a) To cause possession of any housing project or any part thereof to be surrendered to any such obligee.

(b) To obtain the appointment of a receiver of any housing project of said authority or any part thereof and of the rents and profits therefrom. If such receiver be appointed, he may enter and take possession of such housing project or any part thereof and operate and maintain same, and collect and receive all fees, rents, revenues, or other charges thereafter arising therefrom, and shall keep such moneys in a separate account or accounts and apply the same in accordance with the obligations of said authority as the court shall direct.

(c) To require said authority and the commissioners thereof to account as if it and they were the trustees of an express trust.



§ 43-33-33 - Exemption of property from execution sale

All real property of an authority shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same nor shall any judgment against an authority be a charge or lien upon its real property. However, the provisions of this section shall not apply to or limit the right of obligees to foreclose or otherwise enforce any mortgage of an authority or the right of obligees to pursue any remedies for the enforcement of any pledge or lien given by an authority on its rents, fees or revenues.



§ 43-33-35 - Aid from federal government

In addition to the powers conferred upon an authority by other provisions of this article, an authority is empowered to borrow money or accept contributions, grants or other financial assistance from the federal government for or in aid of any housing project within its area of operation, to take over or lease or manage any housing project or undertaking constructed or owned by the federal government, and to these ends, to comply with such conditions and enter into such mortgages, trust indentures, leases or agreements as may be necessary, convenient or desirable. It is the purpose and intent of this article to authorize every authority to do any and all things necessary or desirable to secure the financial aid or cooperation of the federal government in the undertaking, construction, maintenance or operation of any housing project by such authority.



§ 43-33-37 - Tax exemption and payments in lieu of taxes

The property of an authority is declared to be public property used for essential public and governmental purposes and such property of an authority shall be exempt from all taxes and special assessments levied by the city, the county, the state or any political subdivision thereof. However, in lieu of such taxes an authority may make annual payments in lieu of taxes and special assessments to the city or county or any such political subdivision for improvements, services and facilities furnished by such city, county or political subdivision for the benefit of a housing project. Each such annual payment in lieu of taxes shall be made after the end of the fiscal year established for a housing project, and may be in an amount not exceeding ten percent (10%) of the aggregate shelter rent charged by the local authority in respect to such project during such fiscal year. However, upon failure of the local authority to make any such payment in lieu of taxes, no lien against any project or assets of the local authority shall attach.

No payment for any year shall be in excess of the amount of the real property taxes which would have been paid for such year if the project were not exempt from taxation.



§ 43-33-39 - Housing bonds to be legal investments, legal security and negotiable

The state and all public officers, municipal corporations, political subdivisions, and public bodies, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds or other obligations issued by a housing authority pursuant to the Housing Authorities Law, or any law amendatory or supplemental thereto, of the State of Mississippi or issued by any public housing authority or agency in the United States, when such bonds or other obligations are secured by a pledge of annual contributions to be paid by the United States government or any agency thereof, and such bonds and other obligations shall be authorized security for all public deposits and shall be fully negotiable in this state; it being the purpose of this article to authorize any persons, firms, corporations, associations, political subdivisions, bodies, and officers, public or private, to use any funds owned or controlled by them, including (but not limited to) sinking, insurance, investment, retirement, compensation, pension and trust funds, and funds held on deposit, for the purchase of any such bonds or other obligations, and that any such bonds or other obligations shall be authorized security for all public deposits and shall be fully negotiable in this state. However, nothing contained in this article with regard to legal investments shall be construed as relieving any person, firm or corporation from any duty of exercising reasonable care in selecting securities.



§ 43-33-41 - Reports

At least once a year, an authority shall file with the clerk a report of its activities for the preceding year, and shall make recommendations with reference to such additional legislation or other action as it deems necessary in order to carry out the purposes of this article.



§ 43-33-43 - Cooperation in undertaking housing projects

For the purpose of aiding and cooperating in the planning, undertaking, construction or operation of housing projects located within the area in which it is authorized to act, any state public body may upon such terms, with or without consideration, as it may determine:

(a) Dedicate, sell, convey or lease any of its interest in any property, or grant easement, licenses or any other rights or privileges therein, in accordance with the provisions of Section 29-1-1, to a housing authority or the federal government;

(b) Cause parks, playgrounds, recreational, community, educational, water, sewer or drainage facilities, or any other works which it is otherwise empowered to undertake, to be furnished adjacent to or in connection with housing projects;

(c) Furnish, dedicate, close, pave, install, grade, regrade, plan or replan streets, roads, roadways, alleys, sidewalks or other places which it is otherwise empowered to undertake;

(d) Plan or replan, zone or rezone any part of such state public body; make exceptions from building regulations and ordinances; any city, town or village also may change its map;

(e) Cause services to be furnished to the housing authority of the character which the state public body is otherwise empowered to furnish;

(f) Enter into agreements with respect to the exercise by the state public body of its powers relating to the repair, elimination or closing of unsafe, unsanitary or unfit dwellings;

(g) Purchase any of the bonds of a housing authority or legally invest in these bonds any funds belonging to or within the control of the state public body, and exercise all of the rights of any holder of these bonds;

(h) Do all things necessary or convenient to aid and cooperate in the planning, undertaking, construction or operation of housing projects;

(i) Incur the entire expense of any public improvements made by the state public body in exercising the powers granted in this article; and

(j) Enter into agreements (which may extend over any period, notwithstanding any provision or rule of law to the contrary), with a housing authority respecting action to be taken by the state public body pursuant to any of the powers granted by this article. Any law or statute to the contrary notwithstanding, any sale, conveyance, lease or agreement provided for in this section may be made by a state public body without appraisal, public notice, advertisement of public building.

(k) With respect to any housing project which a housing authority has acquired or taken over from the federal government and which the housing authority by resolution has found and declared to have been constructed in a manner that will promote the public interest and afford necessary safety, sanitation and other protection, no state public body shall require any changes to be made in the housing project or the manner of its construction or take any other action relating to its construction.



§ 43-33-45 - Agreements as to payments by housing authority

In connection with any housing project located wholly or partly within the area in which it is authorized to act, any state public body may agree with a housing authority or the federal government that a certain sum, or that no sum, shall be paid by the authority in lieu of taxes for any year or period of years.



§ 43-33-47 - Advances to housing authority

Any city, town, village or county located in whole or in part within the area of operation of a housing authority shall have the power from time to time to lend or donate money to such authority or to agree to take such action. Such housing authority, when it has money available therefor, shall make reimbursements for all such loans made to it.



§ 43-33-49 - Procedure for exercising powers

The exercise by a state public body of the powers herein granted may be authorized by a resolution of the governing body of such state public body adopted by a majority of the members of its governing body present at a meeting of said governing body, which resolution may be adopted at the meeting at which such resolution is introduced. Such a resolution or resolutions shall take effect immediately and need not be laid over or published or posted.



§ 43-33-51 - Supplemental nature of article

The powers conferred by this article shall be in addition and supplemental to the powers conferred by any other law.



§ 43-33-53 - Article controlling

In so far as the provisions of this article are inconsistent with the provisions of any other law, the provisions of this article shall be controlling.






SECOND SUPPLEMENTAL HOUSING AUTHORITY LAW

§ 43-33-61 - Payments by housing authorities to local bodies

Notwithstanding any limitations in other laws, an authority may agree to make such payments to the city or county, the state, or any political subdivision thereof (which payments such bodies are hereby authorized to accept) as the authority finds consistent with the maintenance of the low-rent character of housing projects or the achievement of the purposes of Sections 43-33-61 through 43-33-69 and the Housing Authorities Law.



§ 43-33-63 - Housing research and studies

In addition to all its other powers, a housing authority may, within its area of operation, undertake and carry out studies and analyses of the housing needs, and of the meeting of such needs (including data with respect to population and family groups and the distribution thereof according to income groups, the amount and quality of available housing and its distribution according to rentals and sales prices, employment, wages and other factors affecting the local housing needs and the meeting thereof) and make the results of such studies and analyses available to the public and the building, housing and supply industries; and may also engage in research and disseminate information on the subject of housing.



§ 43-33-65 - Short title

Sections 43-33-61 and 43-33-63 may be referred to as the "Second Supplemental Housing Authorities Law." The Housing Authorities Law, the Supplemental Housing Authorities Law and the Second Supplemental Housing Authorities Law may be referred to as the "Housing Authorities Law."



§ 43-33-67 - Supplemental nature of law

The powers conferred by Sections 43-33-61 and 43-33-63 shall be in addition and supplemental to the powers conferred by any other law.



§ 43-33-69 - Law as controlling

Insofar as the provisions of this second supplemental Housing Authorities Law are inconsistent with the provisions of any other law, the provisions of this law shall control.






HOUSING TASK FORCE

§ 43-33-75 - Housing Task Force; membership; purpose; hearings; chairman; authorization to hire staff; funding

(1) The Governor shall appoint a Housing Task Force of not more than twenty-five (25) persons representing organizations or persons interested in increasing the availability of quality, affordable housing in the state. The Governor shall include at least two (2) representatives from each of the following associations: the Homebuilders Association of Mississippi, the Mississippi Association of Realtors and the Mississippi Bankers Association. At least one (1) person shall be named to represent each of the following organizations or interests: insurance, architecture, the U.S. Department of Housing and Urban Development, the Farmers Home Administration, regional public housing authorities, the Mississippi Municipal Association, the Mississippi Association of Supervisors, the Mississippi Housing Finance Corporation, the Mississippi Association of Planning and Development Districts, the Mississippi Manufactured Housing Association, the Veterans Home Purchase Board or its successor, private nonprofit organizations active in housing issues, and concerned citizens.

(2) The task force shall study housing conditions and needs in Mississippi and furnish to the Governor and Legislature a report on its findings, including a comprehensive policy and plan to improve housing in the state, by November 15, 1988. The task force may consider, but is not limited to, the following: the condition and affordability of existing housing in the state; current and projected demand for single and multifamily housing; methods to improve the operation and effectiveness of federal, state and local public and private programs in reducing the number of substandard housing units, increasing the number of standard units, reducing the costs, and improving the safety of housing; methods to finance the production of new, affordable units and the rehabilitation of substandard units; and the need for a single agency to implement housing policy in the state. The report of the task force shall identify changes in existing statutes and propose legislation establishing new authority where necessary to carry out its recommendations.

(3) Regional public hearings may be called by the task force to inform citizens about the work of the task force and to receive public comments about housing in the state.

(4) The Governor shall name the chairman who shall call meetings and coordinate the work of the task force.

(5) The Governor's Office of Federal-State Programs is authorized to employ or contract for the necessary professional and technical staff to support the task force in carrying out this section. The task force may request the cooperation of public or private agencies as needed to carry out this section.

(6) The Governor's office is authorized to expend monies made available to it from any source public or private to carry out the purpose of this section.






CONTRACTS WITH THE UNITED STATES OR ITS AGENCIES [REPEALED]






Article 3 - REGIONAL AUTHORITIES

§ 43-33-101 - Short title

Sections 43-33-103 through 43-33-133, inclusive, of this article may be referred to as the "Supplemental Housing Authorities Law."



§ 43-33-103 - Creation of regional housing authority

If the board of supervisors of each of two (2) or more contiguous counties by resolution declares that there is a need for one (1) housing authority to be created for all of such counties to exercise in such counties powers and other functions prescribed for a regional housing authority, a public body corporate and politic to be known as a regional housing authority shall thereupon exist for all of such counties and exercise its powers and other functions in such counties; and thereupon each county housing authority created for each of such counties shall cease to exist except for the purpose of winding up its affairs and executing a deed to the regional housing authority as hereinafter provided. The board of supervisors of a county shall not adopt a resolution as aforesaid if there is a county housing authority created for such county which has any bonds, notes or other evidences of indebtedness outstanding unless, first, all holders of such evidences of indebtedness consent in writing to the substitution of such regional housing authority in lieu of such county housing authority on all such evidences of indebtedness, and second, the commissioners of such county housing authority adopt a resolution consenting to the transfer of all the rights, contracts, obligations, and property, real and personal, of such county housing authority to such regional housing authority as hereinafter provided. When the above two (2) conditions are complied with and such regional housing authority is created and authorized to exercise its powers and other functions, all rights, contracts, agreements, obligations, and property of such county housing authority shall be in the name of and vest in such regional housing authority, and all obligations of such county housing authority shall be the obligations of such regional housing authority and all rights and remedies of any person against such county housing authority may be asserted, enforced, and prosecuted against such regional housing authority to the same extent as they might have asserted, enforced, and prosecuted against such county housing authority.

When any real property of a county housing authority vests in a regional housing authority as provided above, the county housing authority shall execute a deed of such property to the regional housing authority which thereupon shall file such deed in the office provided for the filing of deeds; nothing contained in this sentence shall affect the vesting of property in the regional housing authority as provided above.

The board of supervisors of each of two (2) or more contiguous counties shall by resolution declare that there is a need for one (1) regional housing authority to be created for all of such counties to exercise in such counties powers and other functions prescribed for a regional housing authority, if such board of supervisors finds (and only if it finds) (a) that unsanitary or unsafe inhabited dwelling accommodations exist in such county or there is a shortage of safe or sanitary dwelling accommodations in such county available to persons of low income at rentals they can afford and (b) that a regional housing authority would be a more efficient or economical administrative unit than the housing authority of such county to carry out the purposes of this article and the Housing Authorities Law in such county.

In any suit, action, or proceeding involving the validity or enforcement of or relating to any contract of the regional housing authority, the regional housing authority shall be conclusively deemed to have become created as a public body corporate and politic and to have become established and authorized to transact business and exercise its powers hereunder upon proof of the adoption of a resolution by the board of supervisors of each of the counties creating the regional housing authority declaring the need for the regional housing authority. Each such resolution shall be deemed sufficient if it declares that there is need for the regional housing authority and finds in substantially the foregoing terms (no further detail being necessary) that the conditions enumerated above in (a) and (b) exist. A copy of such resolution of the board of supervisors of a county, duly certified by the county clerk of such county, shall be admissible in evidence in any suit, action, or proceeding.



§ 43-33-105 - Area of operation of county and regional housing authorities

The area of operation of a housing authority created for a county shall include all of the county for which it is created and the area of operation of a regional housing authority shall include (except as otherwise provided elsewhere in this article) all of the counties for which such regional housing authority is created and established. A county or regional housing authority shall not undertake any housing project or projects within the boundaries of any city unless a resolution shall have been adopted by the governing body of such city (and also by any housing authority which shall have been theretofore established and authorized to exercise its powers in such city) declaring that there is a need for the county or regional housing authority to exercise its powers within such city.



§ 43-33-107 - Increasing area of operation of regional housing authority

The area of operation of a regional housing authority shall be increased from time to time to include one (1) or more additional contiguous counties not already within a regional housing authority if the board of supervisors of each of the counties then included in the area of operation of such regional housing authority, the commissioners of the regional housing authority and the board of supervisors of each such additional county or counties each adopt a resolution declaring that there is a need for the inclusion of such additional county or counties in the area of operation of such regional housing authority. Upon the adoption of such resolutions, the county housing authority created for each such additional county shall cease to exist except for the purpose of winding up its affairs and executing a deed to the regional housing authority as hereinafter provided. However, such resolutions shall not be adopted if there is a county housing authority created for any such additional county which has any bonds, notes or other evidences of indebtedness outstanding unless first, all holders of such evidences of indebtedness consent in writing to the substitution of such regional housing authority in lieu of such county housing authority on all such evidences of indebtedness, and second, the commissioners of such county housing authority adopt a resolution consenting to the transfer of all the rights, contracts, obligations, and property, real and personal, of such county housing authority to such regional housing authority as hereinafter provided. When the above conditions are complied with and the area of operation of such regional housing authority is increased to include such additional county, as hereinabove provided, all rights, contracts, agreements, obligations, and property of such county housing authority shall be in the name of and vest in such regional housing authority, all obligations of such county housing authority shall be the obligations of such regional housing authority and all rights and remedies of any person against such county housing authority may be asserted, enforced, and prosecuted against such regional housing authority to the same extent as they might have been asserted, enforced, and prosecuted against such county housing authority.

When any real property of a county housing authority vests in a regional housing authority as provided above, the county housing authority shall execute a deed of such property to the regional housing authority which thereupon shall file such deed in the office provided for the filing of deeds; nothing contained in this sentence shall affect the vesting of property in the regional housing authority as provided above.

The board of supervisors of each of the counties in the regional housing authority, the commissioners of the regional housing authority and the board of supervisors of each such additional county or counties shall by resolution declare that there is a need for the inclusion of such county or counties in the area of operation of the regional housing authority, if (a) the board of supervisors of each such additional county or counties finds that unsanitary or unsafe inhabited dwelling accommodations exist in such county or there is a shortage of safe or sanitary dwelling accommodations in such county available to persons of low income at rentals they can afford and (b) the board of supervisors of each of the counties then included in the area of operation of the regional housing authority, the commissioners of the regional housing authority and the board of supervisors of each such additional county or counties find that the regional housing authority would be a more efficient or economical administrative unit to carry out the purposes of this article and the Housing Authorities Law if the area of operation of the regional housing authority is increased to include such additional county or counties.



§ 43-33-109 - Decreasing area of operation of regional housing authority

The area of operation of a regional housing authority shall be decreased from time to time to exclude one (1) or more counties from such area if the board of supervisors of each of the counties in such area and the commissioners of the regional housing authority each adopt a resolution declaring that there is a need for excluding such county or counties from such area. No action may be taken pursuant to this section if the regional housing authority has outstanding any bonds, notes or other evidences of indebtedness, unless first, all holders of such evidences of indebtedness consent in writing to such action. If such action decreases the area of operation of the regional housing authority to only one (1) county, such authority shall thereupon constitute and become a housing authority for such county, in the same manner as though such authority were created by and authorized to transact business and exercise its powers pursuant to Section 43-33-5 of the Housing Authorities Law, and the commissioners of such authority shall be thereupon appointed as provided for the appointment of commissioners of a housing authority created for a county.

The board of supervisors of each of the counties in the area of operation of the regional housing authority and the commissioners of the regional housing authority shall adopt a resolution declaring that there is a need for excluding a county or counties from such area if: (a) each such board of supervisors of the counties to remain in the area of operation of the regional housing authority and the commissioners of the regional housing authority find that (because of facts arising or determined subsequent to the time when such area first included the county or counties to be excluded) the regional housing authority would be a more efficient or economical administrative unit to carry out the purposes of this article and the Housing Authorities Law if such county or counties were excluded from such area, and (b) the board of supervisors of each such county or counties to be excluded and the commissioners of the regional housing authority each also find that (because of the aforesaid changed facts) the purposes of this article and the Housing Authorities Law could be carried out more efficiently or economically in such county or counties if the area of operation of the regional housing authority did not include such county or counties.

Any property held by a regional housing authority within a county or counties excluded from the area of operation of such authority, as herein provided, shall (as soon as practicable after the exclusion of said county or counties respectively) be disposed of by such authority in the public interest.



§ 43-33-111 - Housing authority for county excluded from regional authority

At any time after a county or counties is excluded from the area of operation of a regional housing authority as provided in Section 43-33-109, the board of supervisors of any such county may adopt a resolution declaring that there is a need for a housing authority in the county, if the board shall find such need according to the provisions of Section 43-33-5 of the Housing Authorities Law. Thereupon a public body corporate and politic to be known as the housing authority of the county shall exist for such county and may transact business and exercise its powers in the same manner as though created by said Section 43-33-5. Nothing contained herein shall be construed as preventing such county from thereafter being included within the area of operation of a regional housing authority as provided in Sections 43-33-103 or 43-33-107 of this article.



§ 43-33-113 - Public hearing to create regional authority or change its area of operation

The board of supervisors of a county shall not adopt any resolution authorized by Sections 43-33-103, 43-33-107 or 43-33-109 of this article unless a public hearing has first been held. The clerk of such county shall give notice of the time, place, and purpose of the public hearing at least ten (10) days prior to the day on which the hearing is to be held, in a newspaper published in such county, or if there is no newspaper published in such county, then in a newspaper published in the state and having a general circulation in such county. Upon the date fixed for such public hearing an opportunity to be heard shall be granted to all residents of such county and to all other interested persons.

In determining whether dwelling accommodations are unsafe or unsanitary the board of supervisors of a county shall take into consideration the safety and sanitation of dwellings, the light and air space available to the inhabitants of such dwellings, the degree of overcrowding, the size and arrangement of the rooms and the extent to which conditions exist in such dwellings which endanger life or property by fire or other causes.

In connection with the issuance of bonds or the incurring of other obligations, a regional housing authority may covenant as to limitations on its right to adopt resolutions relating to the increase or decrease of its area of operation.



§ 43-33-115 - Commissioners of regional housing authority

The board of supervisors of each county included in a regional housing authority shall appoint one (1) person as a commissioner of such authority, and each such commissioner to be first appointed by the board of supervisors of a county may be appointed at or after the time of the adoption of the resolution declaring the need for such regional housing authority or declaring the need for the inclusion of such county in the area of operation of such regional housing authority. When the area of operation of a regional housing authority is increased to include an additional county or counties as provided above, the board of supervisors of each such county shall thereupon appoint one (1) additional person as a commissioner of the regional housing authority. The board of supervisors of each county shall appoint the successor of the commissioner appointed by it. A certificate of the appointment of any such commissioner shall be filed with the clerk of the county, and such certificate shall be conclusive evidence of the due and proper appointment of such commissioner. If any county is excluded from the area of operation of a regional housing authority, the office of the commissioner of such regional housing authority appointed by the board of supervisors of such county shall be thereupon abolished.

If the area of operation of a regional housing authority consists at any time of an even number of counties, the commissioners of the regional housing authority appointed by the boards of supervisors of such counties shall appoint one (1) additional commissioner whose term of office shall be as herein provided for a commissioner of a regional housing authority except that such term shall end at any earlier time that the area of operation of the regional housing authority shall be changed to consist of an odd number of counties. The commissioners of such authority appointed by the boards of supervisors of such counties shall likewise appoint each person to succeed such additional commissioner; the term of office of such person begins during the terms of office of the commissioner appointing him. A certificate of the appointment of any such additional commissioner of such regional housing authority shall be filed with the other records of the regional housing authority and shall be conclusive evidence of the due and proper appointment of such additional commissioner.

At least one (1) commissioner of a regional housing authority must be a person who is directly assisted by the authority if required under applicable federal law.

The commissioners of a regional housing authority shall be appointed for terms of five (5) years except that all vacancies shall be filled for the unexpired terms. Each commissioner shall hold office until his successor has been appointed and has qualified, except as otherwise provided herein.

The commissioners shall constitute the regional housing authority, and the powers of such authority shall be vested in such commissioners in office from time to time.

The commissioners of a regional housing authority shall elect a chairman from among the commissioners and shall have power to select or employ such other officers and employees as the regional housing authority may require. A majority of the commissioners of a regional housing authority shall constitute a quorum of such authority for the purpose of conducting its business and exercising its powers and for all other purposes. In the event that a directly assisted commissioner ceases to be directly assisted by the authority for which he/she serves as commissioner, said person shall then become disqualified to serve that authority as a directly assisted commissioner and shall be replaced as commissioner by a person who is directly assisted by the authority if federal law then requires that authority to have a directly assisted commissioner.



§ 43-33-117 - Powers of regional housing authority

Except as otherwise provided herein, a regional housing authority and the commissioners thereof shall, within the area of operation of such regional housing authority, have the same functions, rights, powers, duties, privileges, immunities and limitations provided for housing authorities created for cities or counties and the commissioners of such housing authorities, and all the provisions of law applicable to housing authorities created for cities or counties and the commissioners of such authorities shall be applicable to regional housing authorities and the commissioners thereof. For such purposes, the term "mayor" or "governing body" as used in the Housing Authorities Law shall be construed as meaning "board of supervisors," unless a different meaning clearly appears from the context. A regional housing authority shall have power to select any appropriate corporate name.



§ 43-33-119 - Rural housing projects

County housing authorities and regional housing authorities are specifically empowered and authorized to borrow money, accept grants and exercise their other powers to provide housing on farms or in other areas outside of cities. With respect to such housing, county and regional housing authorities shall not be subject to the limitations provided in clause (c) of Section 43-33-15 of the Housing Authorities Law. Any such housing authority may rent, sell, or make loans to finance the cost of such housing, and make or accept such conveyances, purchase agreements or leases as it deems necessary to assure the achievement of the objectives of this article and the Housing Authorities Law. Such leases, agreements or conveyances may include such covenants as the housing authority deems appropriate regarding the housing and the tracts of land described in any such instrument, which covenants shall be deemed to run with the land where the housing authority deems it necessary and the parties to such instrument so stipulate. Nothing contained in this section shall be construed as limiting any other powers of any housing authority.

Until a purchaser makes full payment for a dwelling which is constructed by an authority on a farm, such dwelling shall continue to be the property of the authority regardless of the title to the land on which it is constructed, and such dwelling shall be exempt from taxation in the same manner as other property of the authority. Any document making land available for use by an authority shall be admitted to record, and accordingly constitute notice, in the same manner as a deed or other instrument relating to real estate.

When an authority provides a dwelling on a farm hereunder, the owner of the farm living in the dwelling under a lease or purchase agreement shall be entitled to receive the same homestead exemption as if he had title to the dwelling.



§ 43-33-121 - Housing applications by farmers

The owner of any farm operated, or worked upon, by farmers of low income in need of safe and sanitary housing may file an application with a county housing authority or a regional housing authority requesting that it provide for a safe and sanitary dwelling or dwellings for occupancy by such farmers of low income. Such applications shall be received and examined by housing authorities in connection with the formulation of projects or programs to provide housing for farmers of low income.



§ 43-33-123 - "Farmers of low income" defined

"Farmers of low income" as used in this article shall mean persons or families who (1) derive their principal income from operating or working upon a farm; (2) whose average net income is less than the amount which is necessary (as determined by the authority operating in that area) to enable them, without financial assistance, to obtain or provide themselves with decent, safe and sanitary housing.



§ 43-33-125 - Consolidated housing authority

If the governing body of each of two (2) or more municipalities (whether or not contiguous) by resolution declares that there is a need for one (1) housing authority to be created for all of such municipalities to exercise in such municipalities the powers and other functions prescribed for a housing authority, a public body corporate and politic to be known as a consolidated housing authority (with such corporate name as it selects) shall thereupon exist for all of such municipalities and exercise its powers and other functions within its area of operation (as herein defined), including the power to undertake projects therein; and thereupon each housing authority (if any) created for each of such municipalities shall cease to exist except for the purpose of winding up its affairs and executing a deed of its real property to the consolidated housing authority. The creation of a consolidated housing authority and the finding of need therefor shall be subject to the same provisions and limitations of this article as are applicable to the creation of a regional housing authority and that all of the provisions of this article applicable to regional housing authorities and the commissioners thereof shall be applicable to consolidated housing authorities and the commissioners thereof. The area of operation of a consolidated housing authority shall include all of the territory within the boundaries of each municipality joining in the creation of such authority together with the territory within five (5) miles of the boundaries of each such municipality, except that such area of operation may be changed to include or exclude any municipality or municipalities (with its aforesaid surrounding territory) in the same manner and under the same provisions as provided in this article for changing the area of operation of a regional housing authority by including or excluding a county or counties. For all such purposes the term "board of supervisors" shall be construed as meaning "governing body", except in Section 43-33-115 of this article where it shall be construed as meaning "mayor" or other executive head of the municipality, the term "county" shall be construed as meaning "municipality", and the terms "county housing authority" and "regional housing authority" shall be construed as meaning "housing authority of the city" and "consolidated housing authority," respectively, unless a different meaning clearly appears from the context.

The governing body of a municipality for which a housing authority has not been created shall not adopt the above resolution unless it first declares that there is a need for a housing authority to function in said municipality, which declaration shall be made in the same manner and subject to the same conditions as the declaration of the governing body of a city required by Section 43-33-5 of the Housing Authorities Law for the purpose of authorizing a housing authority created for a city to transact business and exercise its powers.

Except as otherwise provided herein, a consolidated housing authority and the commissioners thereof shall, within the area of operation of such consolidated housing authority, have the same functions, rights, powers, duties, privileges, immunities and limitations as those provided for housing authorities created for cities, counties, or groups of counties and the commissioners of such housing authorities, in the same manner as though all the provisions of law applicable to housing authorities created for cities, counties, or groups of counties were applicable to consolidated housing authorities.

The term "municipality" as used in this article shall mean any city, town, village or other municipality in the state.



§ 43-33-127 - Housing authority operations in other municipalities

In addition to its other powers, a housing authority created for a city may exercise any or all of its powers within the territorial boundaries of any other municipality not included in the area of operation of such housing authority, for the purpose of planning, undertaking, financing, constructing and operating a housing project or projects within such municipality, provided that a resolution shall have been adopted (a) by the governing body of such municipality in which the authority is to exercise its powers and (b) by the housing authority of such municipality (if one has been theretofore established by such municipality and authorized to exercise its powers therein) declaring that there is a need for the housing authority of the aforesaid city to exercise its powers within such municipality. A municipality shall have the same powers to furnish financial and other assistance to a housing authority exercising its powers within such municipality under this section as though the municipality were within the area of operation of such authority.



§ 43-33-129 - Findings required for authority to operate in municipality

No governing body of a city or other municipality shall adopt a resolution as provided in Sections 43-33-105 or 43-33-127 declaring that there is a need for a housing authority (other than a housing authority established by such municipality) to exercise its powers within such municipality, unless a public hearing has first been held by such governing body and unless such governing body shall have found in substantially the following terms: (a) that unsanitary or unsafe inhabited dwelling accommodations exist in such municipality or that there is a shortage of safe or sanitary dwelling accommodations in such municipality available to persons of low income at rentals they can afford; and (b) that these conditions can be best remedied through the exercise of the aforesaid housing authority's powers within the territorial boundaries of such municipality. Such findings shall not have the effect of establishing a housing authority for any such municipality under the Housing Authorities Law nor of thereafter preventing such municipality from establishing a housing authority or joining in the creation of a consolidated housing authority or the increase of the area of operation of a consolidated housing authority. The clerk of the city or other municipality shall give notice of the time, place and purpose of the public hearing at least ten (10) days prior to the date on which the hearing is to be held, in a newspaper published in such municipality, or if there is no newspaper published in such municipality, then in a newspaper published in the state and having a general circulation in such municipality. Upon the date fixed for such public hearing an opportunity to be heard shall be granted to all residents of such municipality and to all other interested persons.

During the time that, pursuant to these findings, a housing authority has outstanding (or is under contract to issue) any evidences of indebtedness for a project within the city or other municipality, no other housing authority may undertake a project within such municipality without the consent of said housing authority which has such outstanding indebtedness or obligation.



§ 43-33-131 - Meetings and residence of commissioners

Nothing contained in this article or the Housing Authorities Law shall be construed to prevent meetings of the commissioners of a housing authority anywhere within the perimeter boundaries of the area of operation of the authority or within any additional area where the housing authority is authorized to undertake a housing project, nor to prevent the appointment of any person as a commissioner of the authority who resides within such boundaries or such additional area, and who is otherwise eligible for such appointment under this article or the Housing Authorities Law.



§ 43-33-133 - Agreement to sell as security for obligations to federal government

In any contract or amendatory or superseding contract for a loan and annual contributions heretofore or hereafter entered into between a housing authority (as defined in the Housing Authorities Law) and the federal government, or any agency thereof, with respect to any housing project undertaken by said housing authority, any such housing authority is authorized to make such covenants (including covenants with holders of obligations of said authority issued for purposes of the project involved), and to confer upon the federal government, or any agency thereof, such rights and remedies, as said housing authority deems necessary to assure the fulfillment of the purposes for which the project was undertaken. In any such contract, the housing authority may, notwithstanding any other provisions of law, agree to sell and convey the project (including all lands appertaining thereto) to which such contract relates to the federal government, or any agency thereof, upon the occurrence of such conditions, or upon such defaults on obligations for which any of the annual contributions provided in said contract are pledged, as may be prescribed in such contract, and at a price (which may include the assumption by the federal government, or any agency thereof, of the payment, when due, of the principal of and interest on outstanding obligations of the housing authority issued for purposes of the project involved) determined as prescribed therein and upon such other terms and conditions as are therein provided. Any such housing authority is hereby authorized to enter into such supplementary contracts, and to execute such conveyances, as may be necessary to carry out the provisions hereof. Notwithstanding any other provisions of law, any contracts or supplementary contracts or conveyances made or executed pursuant to the provisions of this section shall not be or constitute a mortgage within the meaning or for the purposes of any of the laws of this state.



§ 43-33-135 - Supplemental nature of article

The powers conferred by this article shall be in addition and supplemental to the powers conferred by any other law.



§ 43-33-137 - Article controlling

In so far as the provisions of this article are inconsistent with the provisions of any other law, the provisions of this article shall be controlling.






Article 5 - HOME LOAN BONDS

§ 43-33-201 - Trustees, etc., may accept bonds

All trustees, executors, administrators, guardians, committees, receivers and other persons and corporations holding trust funds; and all corporations and private banks organized under or subject to the provisions of the laws of this state respecting banking in any form, and all building and loan associations organized or doing business under the laws of this state, conservator, liquidator, or rehabilitator of any such corporation, building and loan association or private banks organized under and subject to the provisions of the laws of this state respecting banking in any form; and persons, partnerships or corporations organized under or subject to the provision of the laws of this state respecting insurance; and the conservator, liquidator or rehabilitator of any such person, partnership or corporation organized under or subject to the provisions of any laws of this state respecting insurance; and other domestic corporations, and any other corporation that shall have made or shall hold an investment, whether with or without specified ratio, of real property security in a bond or notes or other evidence of indebtedness secured by mortgage or deed of trust on real property, or shares or part thereof, whether guaranteed or not, may, at any time, exchange, prior or subsequent to maturity, such bonds, notes or other evidences of indebtedness and the mortgage or deed of trust, or any share or part thereof, and any rights in respect thereto for the bonds of the Home Owners' Loan Corporation or the bonds of any Federal Home Loan Bank, at par and may hold such bonds as authorized and lawful investments for any and all persons notwithstanding the provisions of any general or special law of this state inconsistent with the provisions of this section, subject to the sole limitation that in all cases where any of the foregoing are for any reason acting or being operated or liquidated under the orders of any chancery court of this state, that an order approving such exchange or investment be first obtained from the chancery court having jurisdiction.



§ 43-33-203 - Counties, etc., may accept Home Owners' Loan Corporation

The board of supervisors of any county, the mayor and board of aldermen, the mayor and city council, or other governing authorities, of any municipality of the state, and guardians, trustees, and receivers in chancery are authorized and empowered to accept in full and final settlement of any indebtedness due such county or municipality (except taxes and moneys due by virtue of special assessments), guardian, trustee, or receiver, and equivalent amount of bonds of the Home Owners' Loan Corporation, at par value, in exchange for such indebtedness. In the case of guardians, trustees and receivers in chancery such exchange or acceptance of such bonds shall first be approved by the chancery court having jurisdiction over such guardian, trustee or receiver.






Article 7 - INSURED LOANS

§ 43-33-301 - Loans authorized

(a) Banks, savings banks, trust companies, savings and loan associations and credit unions which are subject to the laws of the State of Mississippi or of the United States of America, and mortgagees approved by the Federal Housing Administration, Veterans Administration, or Farmers Home Administration which are qualified by requirements of the United States or a political subdivision thereof to so act, are hereby authorized to make loans and advances of credit and purchases of obligations representing loans and advances of credit which are insured, guaranteed in whole or in part, or eligible for purchase in whole or in part by the Federal Housing Administration, Veterans Administration, Farmers Home Administration, Federal National Mortgage Association, Government National Mortgage Association, Federal Home Loan Mortgage Corporation, and any successors thereof to obtain such insurance or guarantee or to sell and transfer to such agencies such loans, advances of credit, and obligations.

(b) Banks, savings banks, trust companies, insurance companies, savings and loan associations, credit unions, pension funds, and mortgagees approved by the Federal Housing Administration, Veterans Administration, or Farmers Home Administration which are subject to the laws of the State of Mississippi or of the United States of America and have met the requirements thereof, are hereby authorized to make such loans and advances of credit and purchases of obligations representing loans and advances of credit as are enumerated in subsection (a) of this section, which are secured by a mortgage or deed of trust on real estate or a leasehold interest.



§ 43-33-303 - Investments authorized

Any bank, savings bank, trust company, insurance company, savings and loan association, credit union, pension fund, any trustee or other fiduciary or mortgagee approved by the Federal Housing Administration, Veterans Administration, or Farmers Home Administration, are hereby authorized to invest their funds and money in their custody or possession eligible for investments in notes or bonds secured by mortgage or deed of trust on real estate or a leasehold interest insured or guaranteed in whole or in part or eligible for purchase in whole or in part by the Federal Housing Administration, Veterans Administration, Farmers Home Administration, Federal National Mortgage Association, Government National Mortgage Association, Federal Home Loan Mortgage Corporation and any successors thereof to also invest such funds in debentures or other evidences of indebtedness issued by the agencies last enumerated. However, this section shall not authorize fiduciaries to make such investments without the consent of any court where such consent is now required by law.



§ 43-33-305 - Securities for public funds

Such notes, bonds, debentures, including obligations of the Federal National Mortgage Association and the Government National Mortgage Association or their successors, are hereby made eligible to be used as security for public funds in any depository selected and qualifying as a depository for public funds, and may be used as security or for deposit where any kind of bonds or other securities are required or may by law be deposited or accepted as security, including the deposit with the state treasurer by insurance companies for the security and benefit of policyholders. However, notes and other securities as are insured by the Federal Housing Administrator under Title I of the National Housing Act, as amended, are excepted from this provision.



§ 43-33-307 - Article cumulative

This article is to be construed as power additional and not in derogation of existing laws. Therefore, no law of this state requiring security upon which loans or investments may be made, or prescribing the nature, amount or form of such security, or prescribing or limiting interest rates upon loans or investments, or limiting investments of capital or deposits, or prescribing or limiting the period for which loans or investments may be made, shall be deemed to apply to loans or investments made pursuant to Sections 43-33-301 through 43-33-305.






Article 9 - MISSISSIPPI HOUSING FINANCE CORPORATION [REPEALED]



Article 11 - MISSISSIPPI HOME CORPORATION ACT

§ 43-33-701 - Short title

This article shall be known and may be cited as the "Mississippi Home Corporation Act."



§ 43-33-702 - Legislative findings

The Legislature hereby finds and declares:

(a) That there exists in the State of Mississippi a severe shortage of adequate, safe and sanitary residential and rental housing available at prices or rentals within the financial means of persons of low or moderate income; that this shortage has contributed to and will contribute to the creation and persistence of substandard living conditions and is damaging to the health, welfare and prosperity of the residents of this state.

(b) That private enterprise and investment have been unable, without assistance, to produce the needed construction or rehabilitation of adequate, safe and sanitary housing at prices or rentals which persons of low or moderate income can afford and to provide sufficient long-term mortgage financing for residential or rental housing for occupancy by such persons;

(c) That the shortage of adequate and affordable housing can best be addressed through a strong, unified organization which can develop creative approaches to housing production and assistance through active cooperation of public and private entities, including federal, state and local government, private nonprofit and for profit entities, community and citizens groups, charitable organizations, and private citizens; that this organization should stimulate private development, construction and rehabilitation, develop a wide range of state housing assistance programs, engage in comprehensive planning, study, research and statewide coordination with respect to low and moderate housing, provide technical, educational and consultative services, and promote governmental and community interest in the provision of housing for low and moderate income persons in the state; that this organization should receive appropriations of public funds, should be authorized to obtain funding for its programs by issuing its bonds and notes; and that this organization should be authorized to administer available federal, state or local programs and monies and to retain for its corporate purposes all such fees and income generated thereby;

(d) To aid in remedying these conditions and to accomplish these public purposes, effective September 1, 1989, there is created a public body corporate and politic, separate and apart from the state, constituting a governmental instrumentality, to be known as the Mississippi Home Corporation, for the performance of essential public functions. The corporation shall be constituted and shall have such powers as provided in this article.



§ 43-33-703 - Definitions

For the purposes of this article, the following words shall have the meanings ascribed herein unless the context clearly requires otherwise:

(a) "Bonds" or "notes" means the bonds or notes, respectively, issued by the corporation pursuant to this article;

(b) "Corporation" means the Mississippi Home Corporation;

(c) "Energy conservation loan" means a mortgage loan made to a person of low or moderate income to finance improvements made or to be made to the residential housing owned and occupied by such person for the purposes of conserving energy and reducing the energy costs attributable to such residential housing, and containing such terms and conditions as the corporation may require;

(d) "Housing development mortgage loan" means a mortgage loan made to finance or refinance the acquisition, construction or substantial rehabilitation of a housing development, including both construction loans and permanent loans;

(e) "Housing development" means any specific work located within the state and made available to persons of low or moderate income for rental or residential housing purposes, including any building, land, equipment, facility or other real or personal property which may be necessary, convenient or desirable in connection therewith including streets, sewers, water and utility services;

(f) "Mortgage" means a mortgage, mortgage deed or deed of trust on a fee interest in residential housing or a rental housing development or, on real property in which the fee interest is owned without limitation by a unit of government or other entity created by statute, a leasehold on such a fee interest of a duration satisfactory to the corporation, which shall in all events exceed the term of the security interest created by the mortgagee;

(g) "Mortgage lender" means any bank, bank or trust company, trust company, mortgage company, mortgage banker, national banking association, savings bank, savings and loan association, building and loan association, and any other lending institution; provided that such lender is domiciled or qualified to do business in this state;

(h) "Mortgage loan" means a financial obligation secured by a mortgage, including any portion thereof or participation therein in any new or existing mortgage loan;

(i) "Municipality" means any county, city, town or village of the state;

(j) "Persons of low or moderate income" means persons or families, irrespective of race, color, national origin, sex, religion, age or handicap, within the state, who are determined by the corporation to require such assistance as is made available pursuant to this article on account of insufficient personal or family income to reasonably afford decent, safe and sanitary residential or rental housing, taking into consideration, without limitation, such factors as the following: (i) the amount of the total income of such persons and families available for housing needs; (ii) the size of the family; (iii) the cost and condition of residential or rental housing facilities in their locality or in an area reasonably accessible to such locality; (iv) the ability of such persons and families to compete successfully in the normal, private residential or rental housing market and to pay the amounts for which private enterprise is providing sanitary, decent and safe residential or rental housing in their locality or in an area reasonably accessible to such locality; (v) the standards established by various programs of the federal government for determining eligibility based on income of such persons and families and, in the case of projects with respect to which income limits have been established by any agency of the federal government having jurisdiction thereover for the purpose of defining eligibility of low and moderate income families, the corporation may determine that the limits so established shall govern; in all other cases income limits for the purpose of defining low or moderate income persons shall be established by the corporation in its rules and regulations;

(k) "Qualified sponsors" means any person, corporation, partnership or association, profit or nonprofit, public or private, which provides or develops residential or rental housing for low and moderate income families;

(l) "Residential housing" means a specific work or improvement undertaken to provide an owner-occupied residence within the state, which shall become the principal residence of the owner within a reasonable time after the financing is provided;

(m) "State" means the State of Mississippi;

(n) "State agency" means any board, authority, agency, department, commission, public corporation, body politic or instrumentality of the state;

(o) "Local housing authority" or "regional housing authority" means a public body corporate and politic organized and operating pursuant to Title 43, Chapter 33, Mississippi Code of 1972, as amended, or a nonprofit corporation organized under the laws of the State of Mississippi and designated by the United States Department of Housing and Urban Development as a public housing agency within the meaning of Section 3(6) of the United States Housing Act of 1937, as amended.



§ 43-33-704 - Mississippi Home Corporation created; vesting in corporation of functions, property, rights and powers of Mississippi Housing Finance Corporation; continuation of regulations; powers generally; qualifications, appointment and terms of members; vacancies; removal; officers; ex officio members; declaration of public purpose and legislative intent

(1) There is created by this article the Mississippi Home Corporation, which shall be a continuation of the corporate existence of the Mississippi Housing Finance Corporation and (a) all property, rights and powers of the Mississippi Housing Finance Corporation are vested in, and shall be exercised by, the corporation, subject, however, to all pledges, covenants, agreements, undertakings and trusts made or created by the Mississippi Housing Finance Corporation; (b) all references to the Mississippi Housing Finance Corporation in any other law or regulation shall be deemed to refer to and apply to the corporation; and (c) all regulations of the Mississippi Housing Finance Corporation shall continue to be in effect as the regulations of the corporation until amended, supplemented or rescinded by the corporation in accordance with law.

(2) The corporation is created with power to: raise funds from private investors in order to make such private funds available to finance the acquisition, construction, rehabilitation and improvement of residential and rental housing for persons of low or moderate income within the state; provide financing to qualified sponsors or individuals for a wide range of loans including, but not limited to, housing development, mortgage, rehabilitation or energy conservation loans; make loans to private lenders to finance any of these loans; purchase any of these loans from private lenders; refinance, insure or guarantee any of these loans; provide for temporary or partial financing for any of these purposes; develop, operate and administer housing programs which further its stated goals of improving the availability, affordability and quality of low and moderate income housing in the state; and make grants or loans to private nonprofit developers, local governments or private persons in furtherance of these goals;

(3) (a) The corporation shall be composed of thirteen (13) members. The Governor, with the advice and consent of the Senate, shall appoint the members of the corporation, who shall be residents of the state and shall not hold other public office. There shall be at least one (1) member and not more than three (3) members appointed from each of the five (5) congressional districts in existence on January 1, 1989, and, in addition, from and after September 1, 1980, (i) at least one (1) member shall have at least three (3) years' experience and background in the savings and loan association business, the commercial banking business or the mortgage banking business, (ii) at least one (1) member shall have at least three (3) years' experience and background in the residential housing construction industry, (iii) at least one (1) member shall have at least three (3) years' experience and background in the licensed residential housing brokerage business, and (iv) at least one (1) member shall be a member of the general public not engaged in any business, industry or activity described in clauses (i) through (iii) of this subparagraph; from and after September 1, 1989, (i) at least one (1) member shall have at least three (3) years' experience and background in the manufactured housing business; (ii) at least one (1) member shall have at least three (3) years' experience and background in nonprofit housing development in a Metropolitan Statistical Area (MSA); (iii) at least one (1) member shall have at least three (3) years' experience and background in nonprofit housing development outside a MSA; and (iv) at least (1) member shall be a low or moderate income person qualified for assistance under this article.

(b) The term of office of the members of the corporation who are serving pursuant to this subsection (3) shall terminate on May 23, 2000.

(4) From and after May 23, 2000, the corporation shall be composed of nine (9) members. The Governor, with the advice and consent of the Senate, shall appoint six (6) members of the corporation, who shall be residents of the state. The Governor shall appoint two (2) members from each Supreme Court District. The Lieutenant Governor shall appoint three (3) members of the corporation, who shall be residents of the state. The Lieutenant Governor shall appoint one (1) member from each Supreme Court District. Two (2) members shall be appointed by the Governor for an initial term of two (2) years, two (2) members shall be appointed by the Governor for an initial term of four (4) years, and two (2) members shall be appointed by the Governor for an initial term of six (6) years. One (1) member shall be appointed by the Lieutenant Governor for an initial term of two (2) years, one (1) member shall be appointed by the Lieutenant Governor for an initial term of four (4) years, and one (1) member shall be appointed by the Lieutenant Governor for an initial term of six (6) years. Thereafter, the terms of members appointed by the Governor and Lieutenant Governor shall be as provided in subsection (5) of this section. In the appointment process, the Governor and Lieutenant Governor will attempt to see that all portions of society and its diversity are represented in the membership of the corporation. In the appointment process, the Governor and Lieutenant Governor will attempt to see that persons with substantial housing and financial experience are represented in the membership of the corporation.

(5) Except as otherwise provided in subsection (3) (b) and subsection (4) of this section, appointments shall be for terms of six (6) years. Each member shall hold office until his successor has been appointed and qualified. Vacancies shall be filled by appointment by the appropriate appointing authority, subject to the advice and consent of the Senate, for the length of the unexpired term only. Any member of the corporation shall be eligible for reappointment. Any member of the corporation may be removed by the appointing authority for misfeasance, malfeasance or willful neglect of duty after reasonable notice and a public hearing, unless the same are expressly waived in writing. Each member of the corporation shall before entering upon his duty take an oath of office to administer the duties of his office faithfully and impartially, and a record of such oath shall be filed in the office of the Secretary of State. The corporation shall annually elect from its membership a chairman who shall be eligible for reelection. The corporation shall annually elect from its membership a vice chairman who shall be eligible for reelection. The corporation shall also elect or appoint, and prescribe the duties of, such other officers (who need not be members) as the corporation deems necessary or advisable, and the corporation shall fix the compensation of such officers. The corporation may delegate to one or more of its members, officers, employees or agents such powers and duties as it may deem proper, not inconsistent with this article or other provisions of law.

(6) In accomplishing its purposes, the corporation is acting in all respects for the benefit of the people of the state and the performance of essential public functions and is serving a vital public purpose in approving and otherwise promoting their health, welfare and prosperity, and the enactment of the provisions hereinafter set forth is for a valid public purpose and is hereby so declared to be such as a matter of express legislative determination.



§ 43-33-705 - Fiduciary bond; premiums

All directors, officers, employees or agents exercising any voting power or discretionary authority shall be required prior to the issuance of any bonds by the corporation to have issued by a surety company licensed to do business in the State of Mississippi a fiduciary bond in the amount of Fifty Thousand Dollars ($ 50,000.00) for the faithful performance of their duties. The corporation shall pay the premiums on such bonds.



§ 43-33-707 - Appointment of officers; executive director; secretary; treasurer; employment of counsel

(1) The corporation shall appoint, and prescribe the duties of, such officers (who need not be directors) as the corporation deems necessary or advisable, including an executive director and a secretary (who may be the same person), and the corporation shall fix the compensation of such officers. The executive director shall be appointed with the advice and consent of the Senate and shall serve at the will and pleasure of the board. The executive director shall administer, manage and direct the affairs and business of the corporation, subject to the policies, control and direction of the directors of the corporation. The secretary of the corporation shall keep a record of the proceedings of the corporation and shall be custodian of all books, documents and papers filed with the corporation, the minute book or journal of the corporation, and its official seal. He shall have authority to cause copies to be made of all minutes and other records and documents of the corporation and to give certificates under the official seal of the corporation to the effect that the copies are true copies, and all persons dealing with the corporation may rely upon the certificates. The treasurer shall be the custodian of the assets of the corporation, except for those assets required by contracts with bondholders to be in the custody of the trustee. The directors of the corporation shall set the investment policy for assets, and the executive director shall be responsible for making investments in accordance with such policy. The treasurer may delegate all or a portion of his duties and responsibilities to the executive director.

(2) The corporation shall have the authority, in its discretion, to employ counsel on an annual basis at an annual salary at an amount it deems proper. Such counsel may, in addition to an annual salary, be paid additional compensation when employed by the corporation in the matter of litigation and the issuance of bonds and the drafting of orders and resolutions in connection therewith.



§ 43-33-709 - Meetings of corporation; notice; quorum

(1) The corporation shall hold regular meetings as set forth in its bylaws. Special meetings of the corporation shall be held at the call of the chairperson or whenever any three (3) members shall so request in writing. Each director shall be given not less than three (3) days' written notice of special meetings, unless at least seven (7) directors have agreed to the scheduling of the special meeting. Notice of special meetings may be oral or written. Written notice shall be effected by first class mail or by any more rapid means. Written notice is effective at the earliest of the following:

(a) When received;

(b) Five (5) days after its deposit in U.S. mail.

(2) A majority of members then in office shall constitute a quorum for the transaction of any business and for the exercise of any power or function of the corporation. No vacancy in the membership of the corporation shall impair the rights of a quorum to exercise all the rights and to perform all the duties of the corporation. If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board of directors.

(3) Directors may participate in a regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all directors participating may simultaneously hear each other during the meeting. A director participating in a meeting by this means is deemed to be present in person at the meeting.



§ 43-33-711 - Creation of committees; members

(1) The board of directors may create one or more committees of the board and appoint members of the board to serve on them. Each committee shall have two (2) or more directors who serve at the pleasure of the board.

(2) The creation of a committee and appointment of directors to it must be approved by a majority of all directors in office when the action is taken.

(3) Sections of this article which govern meetings, action without meetings, notice and waiver of notice, and quorum and voting requirements of the board, apply to committees of the board and their members as well.



§ 43-33-713 - Minutes of meetings; accounting records; other records

(1) The corporation shall keep as permanent records minutes of all meetings of its members and board of directors, a record of all actions taken by the directors without a meeting, and a record of all actions taken by committees of the board of directors.

(2) The corporation shall maintain appropriate accounting records.

(3) The corporation shall maintain its records in written form or in another form capable of conversion into written form within a reasonable time.

(4) The corporation shall keep a copy of the following records at its office:

(a) Its bylaws or restated bylaws and all amendments to them currently in effect;

(b) The minutes of all meetings of the board of directors and records of all actions approved by the directors for the past three (3) years;

(c) A list of the names and business or home addresses of its current directors and officers; and

(d) Its most recent status report delivered to the Secretary of State.



§ 43-33-715 - Nonprofit nature of corporation; directors to serve without compensation; per diem allowance; payment of expenses

The corporation is not created or organized, and its operations shall not be conducted, for the purpose of making a profit. No part of the revenues or assets of the corporation shall inure to the benefit of or be distributable to its directors or officers or other private persons, except as otherwise provided in this article.

Directors of the corporation shall serve without compensation; provided that all members, except ex officio members, shall receive the per diem established in Section 25-3-69, Mississippi Code of 1972, for their attendance at meetings; and all directors shall be entitled to receive reimbursement for any actual and reasonable expenses incurred as a necessary incident to service on the corporation, including mileage, as provided in Section 25-3-41, Mississippi Code of 1972.



§ 43-33-717 - Powers of corporation

(1) The corporation shall have all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this article, including, but without limiting the generality of the foregoing, the power:

(a) To make and alter bylaws for its organization and internal management;

(b) To sue and be sued, have a seal and alter the same at pleasure, and maintain an office at such place or places in the state as it may determine;

(c) To appoint officers, agents and employees, prescribe their duties and qualifications, and fix their compensation;

(d) To acquire real or personal property, or any interest therein, by purchase, exchange, gift, assignment, transfer, foreclosure, lease, condemnation or otherwise, including rights or easements; to hold, manage, operate or improve real or personal property; to sell, assign, exchange, lease, encumber, mortgage or otherwise dispose of any real or personal property, or any interest therein, or deed of trust or mortgage lien interest owned by it or under its control, custody or in its possession and release or relinquish any right, title, claim, lien, interest, easement or demand however acquired, including any equity or right of redemption in property foreclosed by it and to do any of the foregoing by public sale;

(e) To make and execute agreements, contracts and other instruments necessary or convenient to the exercise of the powers and functions of the corporation under this article;

(f) To employ or contract with architects, engineers, attorneys, accountants, financial experts and other advisors as may be necessary in its judgment and to fix and pay their compensation;

(g) To make and execute contracts for the administration, servicing or collection of any mortgage loan and pay the reasonable value of services rendered to the corporation pursuant to such contracts;

(h) To contract for the employment of a financial advisor, underwriting attorneys, trustees, paying agents, depositories or any consultants retained in connection with the issuance of any bonds or notes including refunding bonds or notes or dealing with the disposition of any proceeds thereof;

(i) To issue negotiable bonds and notes and to provide for the rights of the holders thereof;

(j) Subject to any agreement with bondholders or noteholders, to sell any mortgage loans at public or private sale at the fair market value for such a mortgage; and

(k) Subject to any agreement with bondholders and noteholders, to make, alter or repeal such rules and regulations with respect to the operations, properties and facilities of the corporation as are necessary to carry out its functions and duties in the administration of this article.

(2) The corporation shall also have the power:

(a) To make loans to mortgage lenders for the purpose of:

(i) Making housing development mortgage loans to qualified sponsors for low and moderate income rental or residential housing;

(ii) Making loans to low and moderate income purchasers of residential housing with preference to those who are displaced from adequate housing as a result of a major disaster, whether it be a man-made, technological or natural disaster, upon a declaration by the Governor that a major disaster exists in the state;

(b) To purchase from mortgage lenders any of the loans enumerated in subparagraphs (i) and (ii);

(c) To insure, reinsure or guarantee any of the types of loans enumerated in subparagraphs (i) and (ii);

(d) To make, in such amounts and upon such terms and conditions as the corporation shall approve, temporary loans, preconstruction loans, interim financing loans to any qualified sponsor and permanent financing to any qualified sponsor of multifamily housing.

(3) The corporation shall also have the power to make loans from funds not otherwise encumbered by pledge or indenture to low and moderate income persons for the following purposes:

(a) Purchasing, improving or rehabilitating existing residential housing and occupied by the owners;

(b) Making loans to qualified nonprofit sponsors, to local housing authorities and to owners of residential housing for the development, construction, purchase, rehabilitation, weatherization or maintenance of residential housing.

(4) Using funds not otherwise encumbered by pledge or indenture, the corporation may:

(a) Establish a rental assistance program;

(b) Provide such advisory consultation, training and educational services as will assist in the planning, construction, rehabilitation and operation of housing, including but not limited to, assistance in community development and organization, home management and advisory services for residents, and in promotion of community organizations and local governments to assist in developing housing;

(c) Encourage research and demonstration projects to develop new and better methods for increasing the supply, types and financing of housing and to receive and accept contributions, grants or aid from any source, public or private, including but not limited to the United States and this state, for carrying out this purpose;

(d) Encourage and stimulate cooperatives and other forms of housing with tenant participation;

(e) Promote innovative programs for home ownership, including but not limited to lease-purchase programs, employer-sponsored housing programs, tenant cooperatives and nonprofit associations;

(f) Design and support programs to address special needs groups including, but not limited to, handicapped, disabled, elderly, homeless, HIV/AIDS carriers and families with children;

(g) Develop a comprehensive plan for, and engage in a yearly planning process for, addressing the housing needs of low and moderate income persons in Mississippi.

(5) The corporation also has the power:

(a) To procure, or require the procurement of, insurance against any loss in connection with its operations, including without limitation the repayment of any mortgage loan or loans, in such amounts and from such insurers, including the federal government, as it may deem necessary or desirable, and to pay any premiums therefor;

(b) Subject to any agreement with bondholders or noteholders: (i) to renegotiate any loan in default; (ii) to waive any default or consent to the modification of the terms of any loan or agreement; (iii) to commence, prosecute and enforce a judgment in any action or proceeding, including without limitation a foreclosure proceeding, to protect or enforce any right conferred upon it by law, mortgage loan agreement, contract or other agreement; (iv) and in connection with any such proceeding, to bid for and purchase the property or acquire or take possession thereof and, in such event, complete, administer and pay the principal of and interest on any obligations incurred in connection with such property and dispose of and otherwise deal with such property in such manner as the corporation may deem advisable to protect its interest therein;

(c) To fix, revise, charge and collect fees and other charges in connection with the making of loans, the purchasing of mortgage loans, and any other services rendered by the corporation;

(d) To arrange for guarantees of its bonds, notes or other obligations by the federal government or by any private insurer and to pay any premiums therefor;

(e) Notwithstanding any law to the contrary, but subject to any agreement with bondholders or noteholders, to invest money of the corporation not required for immediate use, including proceeds from the sale of any bonds or notes;

(i) In obligations of any municipality or the state or the United States of America;

(ii) In obligations the principal and interest of which are guaranteed by the state or the United States of America;

(iii) In obligations of any corporation wholly owned by the United States of America;

(iv) In obligations of any corporation sponsored by the United States of America which are, or may become, eligible as collateral for advances to member banks as determined by the Board of Governors of the Federal Reserve System;

(v) In obligations of insurance firms or other corporations whose investments are rated "A" or better by recognized rating companies;

(vi) In certificates of deposit or time deposits of qualified depositories of the state as approved by the State Depository Commission, secured in such manner, if any, as the corporation shall determine;

(vii) In contracts for the purchase and sale of obligations of the type specified in items (i) through (v) above;

(viii) In repurchase agreements secured by obligations specified in items (i) through (v) above;

(ix) In money market funds, the assets of which are required to be invested in obligations specified in items (i) through (vi) above;

(f) Subject to any agreement with bondholders or noteholders, to purchase, and to agree to purchase, bonds or notes of the corporation at a price not exceeding: (i) if the bonds or notes are then redeemable, the redemption price then applicable plus accrued interest to the date of purchase; or (ii) if the bonds or notes are not then redeemable, the redemption price applicable on the first date after such purchase upon which the notes or bonds become subject to redemption at the option of the corporation plus accrued interest to the date of purchase;

(g) Subject to the provisions of this article, to contract for and to accept any gifts, grants or loans of funds or property or financial or other aid in any form from federal, state or local governments, private or public entities, or individuals;

(h) To enter into agreements or other transactions with the federal or state government, any agency thereof or any municipality in furtherance of the purposes of this article; to operate and administer loan programs of the federal government, the State of Mississippi, or any governmental agency thereof; and to operate and administer any program of housing assistance for persons and families of low or moderate income, however funded;

(i) To establish a benevolent loan fund, housing development fund, or such additional and further funds as may be necessary and desirable to accomplish any corporate purpose or to comply with the provisions of any agreement made by the corporation or any resolution approved by the corporation. The resolution establishing such a fund shall specify the source of monies from which it shall be funded and the purposes for which monies held in the fund shall be disbursed;

(j) In carrying out the provisions of this article, the corporation shall cooperate with the housing authorities created under Sections 43-33-1 through 43-33-69 and Sections 43-33-101 through 43-33-137, Mississippi Code of 1972;

(k) To accept letters of credit and other credit facilities necessary to make loans authorized herein to repay bonds or notes issued by the corporation;

(l) To do any and all things necessary or convenient to carry out its purposes and exercise the powers given and granted in this article.



§ 43-33-719 - Loan requirements; purchase of loans

(1) In connection with the making of any of the types of loans authorized by this article to any entity the corporation:

(a) May require that the borrower issue and deliver to the corporation an evidence of its indebtedness to the corporation (which evidence shall constitute a general obligation of the borrower as the corporation shall determine) which shall contain such provisions consistent with this section as the corporation shall determine, including but not limited to, date, time of maturing and prepayment clause;

(b) May require that the interest rate or rates and other terms of such loans or any collection of such loans made from the proceeds of any issue of bonds or notes of the corporation shall, together with any other monies available therefor, including reserve funds, be at least sufficient to assure the payment of such bonds or notes and the interest thereon as the same become due;

(c) May require that loans made pursuant to this section be secured as to payment of both principal and interest by a pledge of collateral security of such type and in such amounts as the corporation shall determine to be useful to assure the payment of such loans and the interest thereon as the same become due, and in the case of loans to institutional lenders, such collateral security shall consist of:

(i) Direct or guaranteed obligations of the United States of America;

(ii) Obligations of any municipality or the state or any state agency;

(iii) Mortgage loans insured by the Federal Housing Administration or guaranteed by the Veterans Administration and such other mortgages insured or guaranteed by the federal government or by a private insurer as to payment of principal and interest as shall be approved by the corporation; or

(iv) Conventional mortgage loans approved by the corporation;

(d) May require that any collateral for loans be deposited with a bank or trust company or other financial institution acceptable to the corporation located in the state and designated by the corporation as custodian therefor. The corporation may also require the entity receiving such loan to enter into an agreement with the corporation containing such provisions as the corporation shall deem necessary to: (i) adequately identify and maintain such collateral; (ii) service such collateral, if appropriate; and (iii) require such entity to hold such collateral as an agent for the corporation and be accountable to the corporation as the trustee of an express trust for the application and disposition thereof and the income therefrom. In the case of loans to institutional lenders, the corporation shall require the lender to enter into such an agreement;

(e) May also establish such additional requirements as it shall deem necessary with respect to the pledging, assigning, setting aside or holding of such collateral and the making of substitutions therefor or additions thereto and the disposition of income and receipts therefrom;

(f) Shall require as a condition of each loan that the borrower, within a prescribed period after receipt, shall have disbursed or applied the loan proceeds for the purposes for which the loan was made in an aggregate principal amount equal to the amount of such loan;

(g) May require the submission to it by each borrower of evidence satisfactory to the corporation of compliance with the terms of such loan, and in connection therewith may, through its members, employees or agents, inspect any books and records of any such entity;

(h) May require, as a condition of any loans, representations and warranties deemed necessary to secure the loans and carry out the purpose of this section;

(i) May enforce compliance with the terms of its agreement with any entity by decree of any court of competent jurisdiction. The corporation may require, as a condition of any loan to any national banking association, the consent of such association to the jurisdiction of courts of this state over any proceeding. The corporation may also require, as a condition of any such loan, agreement by such entity to the payment of penalties to the corporation for violation of its undertakings to the corporation, and such penalties shall be recoverable at the suit of the corporation; and

(j) To the extent that any provisions of this section may be inconsistent with any provision of law of the state governing the affairs of mortgage lenders, the provisions hereof shall control.

(2) In connection with the purchase from any lender of any of the types of loans authorized by this article, or any portion thereof or any participation therein, the corporation:

(a) May require as a condition of purchase of such loans either:

(i) That such loans be mortgage loans owned by the mortgage lenders and that such mortgage lenders, within a prescribed period after receipt of the purchase price, shall enter into written commitments to loan and, within a prescribed period thereafter, may loan an amount not to exceed the entire purchase price of such purchased loans on new loans, which new loans shall have such terms and conditions as the corporation may prescribe by regulation; or

(ii) That such purchased loans qualify as new loans and were originated by the lenders for the purpose of selling them to the corporation;

(b) Shall require the submission to it, by each mortgage lender from which the corporation has purchased existing loans, evidence satisfactory to the corporation of the making of new loans as required by the corporation, and in connection therewith may, through its members, employees or agents, inspect the books and records of any such mortgage lender;

(c) May enforce compliance by any mortgage lender with the terms of its agreement with or undertaking to the corporation with respect to the making of any new loans by decree of any court of competent jurisdiction. The corporation may require as a condition of purchase of loans from any national banking association the consent of such association to the jurisdiction of courts of this state over any such proceeding. The corporation may also require, as a condition of the corporation's purchase of loans, agreement by any mortgage lender to the payment of penalties to the corporation for violation by the mortgage lender of its undertakings to the corporation, and such penalties shall be recoverable at the suit of the corporation;

(d) May require as a condition of purchase of any loan from a mortgage lender that the mortgage lender represent and warrant to the corporation that: (i) the unpaid principal balance of such loan and this interest rate thereon have been accurately stated to the corporation; (ii) the amount of the unpaid balance is justly due and owing in accordance with the terms thereof; (iii) the mortgage lender has no notice of the existence of any counterclaim, offset or defense asserted by the maker or his successor in interest; (iv) such loan is evidenced by a bond or promissory note and a mortgage which has been properly recorded with the appropriate public official; (v) the mortgage constitutes a valid lien on the real property described to the corporation subject only to such liens, reservations, exceptions or encumbrances as may be permitted by the rules or regulations of the corporation; (vi) the maker is not now in default in the payment of any installment of principal or interest, escrow funds, taxes or otherwise in the performance of his obligations under the mortgage or loan documents and has not, to the knowledge of the mortgage lender, been in default in the performance of any such obligations for a period of longer than sixty (60) days during the life thereof; (vii) the improvements to mortgaged real property are permanently affixed thereto and the real property together with improvements thereon are covered by a valid and subsisting policy of insurance issued by a company authorized to issue such policies in this state and providing fire and extended coverage in such amounts as the corporation may prescribe by regulation; and (viii), in the case of mortgage loans, the mortgage loan meets the prevailing investment quality standards for mortgage loans of that type in the state;

(e) May require that each mortgage lender be liable to the corporation for any damages suffered by the corporation by reason of any misrepresentation or the breach of any warranty, and in the event that any representation shall prove to be untrue when made or in the event of any breach of warranty, the mortgage lender shall, at the option of the corporation, repurchase the loan for the original purchase price adjusted for amounts subsequently paid thereon, as the corporation may determine;

(f) Shall not be required to inspect or take possession of the loan mortgage or documents if the mortgage lender from which the loan is purchased by the corporation shall enter into a contract to service such loan and account to the corporation therefor.



§ 43-33-721 - Adoption of rules, regulations, resolutions and bylaws by corporation

The corporation shall adopt, and may from time to time modify or repeal, rules, regulations, resolutions and bylaws on issues including, but not limited to the following:

(a) Income levels for the classification of persons of low or moderate income in accordance with the factors set forth in the definition of persons of low or moderate income in Section 43-33-703; however, any such rules shall set as a priority the needs of very low and low income persons;

(b) The making of loans and the purchase of mortgage loans, to implement the powers authorized and to achieve the purposes set forth in this article;

(c) Setting schedules of any fees and charges to be imposed by the corporation;

(d) Where intended, assuring that the interest on its bonds or notes qualifies for tax exemption under applicable federal laws; and

(e) Any other matters related to the duties and the exercise of the powers of the corporation.



§ 43-33-723 - Prohibition against discrimination

No person shall be discriminated against because of race, religious principles, color, sex, national origin, ancestry or handicap by the corporation, any qualified sponsor, any lender, or any agent or employee thereof in connection with any housing development or eligible loan. No person shall be discriminated against because of age, nor shall any family be discriminated against because of children, in admission to, or continuance of occupancy in, any housing project receiving assistance under this article except for any housing project constructed under a program restricting occupancy to persons sixty-two (62) years of age or older and any directors of their immediate households or their occupant surviving spouses.



§ 43-33-725 - Advisory board

The corporation may, if it deems necessary, create an advisory board to the corporation to assist in the furtherance of the purposes of this article. The corporation shall determine the size, structure and powers and duties of the advisory board. The members of the advisory board shall be appointed by the Governor for the terms set by the corporation and shall serve without compensation.



§ 43-33-727 - Mississippi Home Corporation Oversight Committee

There is hereby created the Mississippi Home Corporation Oversight Committee. Such oversight committee shall consist of five (5) Senators appointed by the President of the Senate and five (5) Representatives appointed by the Speaker of the House of Representatives, who shall serve in an advisory capacity to the corporation. The members thereof shall report the actions of the corporation to the appropriate legislative committees. The oversight committee shall have no jurisdiction or vote on any matter within the jurisdiction of the corporation. When the Legislature is not in session, members shall be paid per diem and all actual and necessary expenses, including mileage expenses, from their respective contingent expense funds at the rate authorized for committee meetings when the Legislature is not in session; however, no per diem and expenses will be paid when the Legislature is in session. The terms of the members of the oversight committee shall expire at the end of their terms of office.



§ 43-33-729 - Issuance of negotiable bonds and notes; purpose

[Through June 30, 2019, this section shall read as follows:]

(1) The corporation may from time to time issue its negotiable bonds and notes in such principal amounts as, in the opinion of the corporation, shall be necessary to provide sufficient funds for achieving the corporate purposes thereof, including operating expenses and reserves, the payment of interest on bonds and notes of the corporation, establishment of reserves to secure such bonds and notes, and all other expenditures of the corporation incident to and necessary or convenient to carry out its corporate purposes and powers. Provided, except as otherwise authorized herein, bonds and notes may be issued annually under this article in an aggregate principal amount not to exceed Three Hundred Fifty Million Dollars ($ 350,000,000.00), excluding bonds and notes issued to refund outstanding bonds and notes, bonds and notes in which the corporation acts as a conduit issuer and bonds and notes issued for purposes related to Hurricane Katrina. Such annual period shall be the same as the fiscal year of the state, commencing with the annual period of July 1, 2009, to June 30, 2010.

(2) The provisions of Sections 75-71-1 through 75-71-57, Mississippi Code of 1972 (the "Mississippi Securities Act"), shall not apply to bonds and notes issued under the authority of this article, and no application for a formal exemption from the provisions of such act shall be required with respect to such bonds and notes.

(3) Except as may otherwise be expressly provided by the corporation, all bonds and notes issued by the corporation shall be general obligations of the corporation, secured by the full faith and credit of the corporation and payable out of any monies, assets or revenues of the corporation, subject only to any agreement with the bondholders or noteholders pledging any particular monies, assets or revenues.

The corporation may issue bonds or notes to which the principal and interest are payable:

(a) Exclusively from the revenues of the corporation resulting from the use of the proceeds of such bonds or notes; or

(b) Exclusively from any particular revenues of the corporation, whether or not resulting from the use of the proceeds of such bonds or notes.

(4) Any bonds or notes issued by the corporation may be additionally secured:

(a) By private insurance, by a direct pay or standby letter of credit, or by any other credit enhancement facility procured by the corporation for the payment of any such bonds;

(b) By a pledge of any grant, subsidy or contribution from the United States or any agency or instrumentality thereof, or from the state or any agency, instrumentality or political subdivision thereof, or from any person, firm or corporation; or

(c) By the pledge of any securities, funds or reserves (or earnings thereon) available to the corporation.

(5) Bonds and notes issued by the corporation shall be authorized by a resolution or resolutions of the corporation adopted as provided for by this article; provided, that any such resolution authorizing the issuance of bonds or notes may delegate to an officer or officers of the corporation the power to issue such bonds or notes from time to time and to fix the details of any such issues of bonds or notes by an appropriate certification of such authorized officer.

(6) Except as specifically provided in this article, no notice, consent or approval by any governmental body or public officer shall be required as a prerequisite to the issuance, sale or delivery of any bonds or notes of the corporation pursuant to the provisions of this article. However, all bonds or notes issued pursuant to this article may be validated, except as otherwise provided in this section, in accordance with the provisions of Sections 31-13-1 through 31-13-11, Mississippi Code of 1972, in the same manner as provided therein for bonds issued by a municipality. Any such validation proceedings shall be held in the First Judicial District of Hinds County, Mississippi. Notice thereof shall be given by publication in any newspaper published in the City of Jackson, Mississippi, and of general circulation throughout the state.

(7) It is hereby determined that the corporation is the sole entity in the state authorized to issue bonds or notes for the purposes of financing low and moderate income rental or residential housing as set forth in this article. In addition, the corporation shall have the power to issue mortgage credit certificates, as provided by Section 25 of the Internal Revenue Code of 1954, as amended, and to comply with all of the terms and conditions set forth in Section 25, as the same may be amended from time to time.

[From and after July 1, 2019, this section shall read as follows:]

(1) The corporation may from time to time issue its negotiable bonds and notes in such principal amounts as, in the opinion of the corporation, shall be necessary to provide sufficient funds for achieving the corporate purposes thereof, including operating expenses and reserves, the payment of interest on bonds and notes of the corporation, establishment of reserves to secure such bonds and notes, and all other expenditures of the corporation incident to and necessary or convenient to carry out its corporate purposes and powers. Provided, except as otherwise authorized herein, bonds and notes shall not be issued under this article in an aggregate principal amount exceeding the aggregate principal amount of bonds and notes outstanding on July 1, 2019, excluding bonds and notes issued to refund outstanding bonds and notes, bonds and notes in which the corporation acts as a conduit issuer and bonds and notes issued for purposes related to Hurricane Katrina.

(2) The provisions of Sections 75-71-1 through 75-71-57, Mississippi Code of 1972 (the "Mississippi Securities Act"), shall not apply to bonds and notes issued under the authority of this article, and no application for a formal exemption from the provisions of such act shall be required with respect to such bonds and notes.

(3) Except as may otherwise be expressly provided by the corporation, all bonds and notes issued by the corporation shall be general obligations of the corporation, secured by the full faith and credit of the corporation and payable out of any monies, assets or revenues of the corporation, subject only to any agreement with the bondholders or noteholders pledging any particular monies, assets or revenues.

The corporation may issue bonds or notes to which the principal and interest are payable:

(a) Exclusively from the revenues of the corporation resulting from the use of the proceeds of such bonds or notes; or

(b) Exclusively from any particular revenues of the corporation, whether or not resulting from the use of the proceeds of such bonds or notes.

(4) Any bonds or notes issued by the corporation may be additionally secured:

(a) By private insurance, by a direct pay or standby letter of credit, or by any other credit enhancement facility procured by the corporation for the payment of any such bonds;

(b) By a pledge of any grant, subsidy or contribution from the United States or any agency or instrumentality thereof, or from the state or any agency, instrumentality or political subdivision thereof, or from any person, firm or corporation; or

(c) By the pledge of any securities, funds or reserves (or earnings thereon) available to the corporation.

(5) Bonds and notes issued by the corporation shall be authorized by a resolution or resolutions of the corporation adopted as provided for by this article; provided, that any such resolution authorizing the issuance of bonds or notes may delegate to an officer or officers of the corporation the power to issue such bonds or notes from time to time and to fix the details of any such issues of bonds or notes by an appropriate certification of such authorized officer.

(6) Except as specifically provided in this article, no notice, consent or approval by any governmental body or public officer shall be required as a prerequisite to the issuance, sale or delivery of any bonds or notes of the corporation pursuant to the provisions of this article. However, all bonds or notes issued pursuant to this article may be validated, except as otherwise provided in this section, in accordance with the provisions of Sections 31-13-1 through 31-13-11, Mississippi Code of 1972, in the same manner as provided therein for bonds issued by a municipality. Any such validation proceedings shall be held in the First Judicial District of Hinds County, Mississippi. Notice thereof shall be given by publication in any newspaper published in the City of Jackson, Mississippi, and of general circulation throughout the state.

(7) It is hereby determined that the corporation is the sole entity in the state authorized to issue bonds or notes for the purposes of financing low and moderate income rental or residential housing as set forth in this article. In addition, the corporation shall have the power to issue mortgage credit certificates, as provided by Section 25 of the Internal Revenue Code of 1954, as amended, and to comply with all of the terms and conditions set forth in Section 25, as the same may be amended from time to time.



§ 43-33-731 - Form and content of bonds and notes

Bonds and notes of the corporation shall:

(a) State on the face thereof that they:

(i) Are payable both as to principal and interest solely out of the assets of the corporation; and

(ii) Do not constitute an obligation, either general or special, of the state or municipality or any other political subdivision of the state; and

(b) Be:

(i) Either registered, registered as to principal only or in coupon form;

(ii) Issued in such denominations as the corporation may prescribe;

(iii) Fully negotiable instruments under the laws of the state;

(iv) Signed on behalf of the corporation with the manual or facsimile signature of the chairman or vice-chairman, attested by the manual or facsimile signature of the secretary, and have impressed or imprinted thereon the seal of the corporation or a facsimile thereof, and the coupons attached thereto shall be signed with the facsimile signature of such chairman or vice-chairman. If the officers whose signatures or countersignatures appear on any bonds, notes or coupons shall cease to be such officers before the delivery of such bonds, notes or coupons, such signatures shall nevertheless be valid and sufficient for all purposes, the same as if such officers had remained in office until such delivery;

(v) Payable as to principal at such time or times, at such place or places, and with such reserved rights of prior redemption as the corporation may determine or provide;

(vi) Payable as to interest at such rate or rates (not to exceed a greater rate to maturity than that established in Section 75-17-103, Mississippi Code of 1972) and at such time or times as the corporation may determine or provide;

(vii) Sold at such price or prices, at public or private sale, and in such manner as the corporation may prescribe; and the corporation may pay all expenses, premiums and commissions which it deems necessary or advantageous in connection with the issuance and sale thereof; and

(viii) Issued under and subject to such terms, conditions and covenants providing for the payment of the principal, redemption premiums, if any, and interest and such other terms, conditions, covenants and protective provisions safeguarding such payment, not inconsistent with this article, as may be found to be necessary by the corporation for the most advantageous sale thereof, which may include, but not be limited to, covenants with the holders of the bonds or the notes, as to:

1. Pledging or creating a lien, to the extent provided by such resolution or resolutions, on all or any part of any money or property of the corporation or of any monies held in trust or otherwise by others to secure the payments of such bonds or notes;

2. Otherwise providing for the custody, collection, securing, investment and payment of any money of or due to the corporation;

3. The setting aside of reserves or sinking funds and the regulation or disposition thereof;

4. Limitations on the purpose to which the proceeds of sale of any issue of such bonds or notes then or thereafter to be issued may be applied;

5. Limitations on the issuance of additional bonds or notes and on the refunding of outstanding or other bonds or notes;

6. The procedure, if any, by which the terms of any contract with the holders of bonds or notes may be amended or abrogated, the amount of bonds or notes the holders of which must consent thereto, and the manner in which such consent may be given;

7. The creation of special funds into which any money of the corporation may be deposited;

8. Vesting in a trustee or trustees such properties, rights, powers and duties in trust as the corporation may determine, which may include any or all of the usual and customary rights, powers and duties of the trustee appointed for the holders of any issue of bonds or notes as agreed upon by the corporation;

9. Defining the acts or omissions to act which shall constitute a default in the obligations and duties of the corporation and providing for the rights and remedies of the holders of bonds or notes in the event of such default; provided, that such rights and remedies shall not be inconsistent with the general laws of the state and other provisions of this article; and

10. Any other matters of like or different character, which in any way affect the security and protection of the bonds or notes and the rights of the holders thereof.



§ 43-33-733 - Issuance of bonds or notes for refunding outstanding bonds or notes

The corporation is authorized to issue its bonds or notes for the purpose of refunding any bonds or notes of the corporation then outstanding. In addition, the corporation may issue its bonds or notes for the purpose of refunding any bonds or notes of (a) any local housing authority or authorities, or (b) any regional housing authority or authorities. The corporation shall have no power or authority to issue its bonds or notes for the purpose of refunding bonds or notes of any local housing authority or any regional housing authority unless the refunding and the corporation's participation therein are authorized by a resolution or resolutions adopted by the housing authority or authorities whose bonds or notes will be refunded by the bonds or notes issued by the corporation. The resolution or resolutions shall request the corporation to issue its bonds or notes for the purpose of refunding bonds or notes of the housing authority or authorities then outstanding and shall contain such other terms and conditions as necessary or appropriate. The total amount of any such refunding bonds or notes shall be an amount sufficient to effect the refunding and may include an amount sufficient to pay (a) the principal amount of the refunded bonds or notes, (b) interest accrued or to accrue to the date of maturity or the date of redemption of the bonds or notes to be refunded which need not necessarily be on the first available redemption date, (c) any redemption premiums to be paid thereon, (d) any reasonable expenses incurred in connection with such refunding, and (e) any other reasonable costs deemed necessary by the corporation to effect the refunding. The proceeds of such refunding bonds or notes may be applied in the manner determined by the corporation and may be placed in escrow and invested in the manner and on the terms determined by the corporation. All such bonds or notes shall be refunded in accordance with the Mississippi Bond Refinancing Act, Section 31-27-1 et seq.



§ 43-33-735 - Pledge of earnings, revenues or other assets; liens

It is the intention of the Legislature that:

(a) Any pledge of earnings, revenues or other assets consistent with the provisions of this article shall be valid and binding from the time when the pledge is made;

(b) Any earnings, revenues or other assets so pledged and thereafter received by the corporation shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act;

(c) Such liens shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the corporation irrespective of whether such parties have notice thereof; and

(d) Neither the resolution nor any other instrument by which a pledge is created need be recorded.



§ 43-33-737 - Liability on issuance of bonds or notes

(1) The directors of the corporation, the advisory committee, or any person executing the bonds, notes or other obligations of the corporation shall not be personally liable for such bonds, notes or other obligations or be subject to any personal liability or accountability by reason of the issuance thereof while acting in the scope of their authority.

(2) The bonds, notes and other obligations of the corporation shall not be a debt of the state or any agency, instrumentality or political subdivision thereof.



§ 43-33-739 - Creation of debt service reserve funds

The corporation may create and establish one or more reserve funds to be known as "debt service reserve funds" and the corporation may create and establish such other reserve funds as it shall deem advisable and necessary.



§ 43-33-741 - Agreement by state not to alter vested rights

The state does hereby pledge to and agree with the holders of any bonds or notes issued under this article that the state will not limit or alter the rights hereby vested in the corporation to fulfill the terms of any agreements made with the holders thereof in keeping with the provisions of this article, or in any way impair the rights and remedies of such holders until such bonds or notes together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of such holders, are fully met and discharged. The corporation is authorized to include this pledge and agreement of the state in any agreement with the holders of such bonds or notes. The chancery court shall have jurisdiction of any suit, action or proceeding by the trustee on behalf of bondholders or noteholders. The venue of any such suit, action or proceeding shall be in the First Judicial District of Hinds County, Mississippi.



§ 43-33-743 - Investment in sinking funds, monies or other funds

The state and all public officers, municipal corporations, political subdivisions, and public bodies; all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business; all insurance companies, insurance associations and other persons carrying on an insurance business; and all executors, administrators, guardians, trustees and other fiduciaries and the Mississippi Public Employees' Retirement System may legally invest any sinking funds, monies or other funds belonging to them or within their control in any bonds or notes issued by the corporation, and such bonds or notes shall be authorized security for all public deposits, it being the purpose of this article to authorize any persons, firms, corporations, associations, political subdivisions, bodies and officers, public or private, to use any funds owned or controlled by them, including, but not limited to, sinking, insurance, investment, retirement, compensation, pension and trust funds, and funds held on deposit, for the purchase of any such bonds or notes, and that any such bonds or notes shall be authorized security for all public deposits. However, nothing contained in this article with regard to legal investments shall be construed as relieving any person, firm or corporation from any duty of exercising reasonable care in selecting securities.



§ 43-33-745 - Purpose for creation of corporation; covenants; immunity from taxation

(1) It is hereby determined that the creation of the corporation is in all respects for the benefit of the people of the state, for the improvement of their health and welfare and for the protection of the economy, and that such purposes are public purposes and the corporation will be performing an essential governmental function in the exercise of the powers conferred upon the corporation by this article. In consideration of the acceptance of and payment for the bonds and notes issued by the corporation pursuant to this article, the state hereby covenants with the purchasers and all subsequent holders and transferees of such bonds and notes that the income from such bonds and notes shall at all times be free from taxation, except for estate or gift taxes and taxes on transfers.

(2) The corporation may issue bonds or notes designated as taxable bonds or notes, and any immunity to taxation by the United States government of income from bonds or notes so designated is hereby waived.

(3) The income and operations of the corporation shall be exempt from taxation of every kind and nature.



§ 43-33-747 - Deposit of monies; withdrawals; audits; fees; reports

(1) All money of the corporation from whatever source derived, except as otherwise authorized or provided in this article, shall be deposited with one or more qualified depositories of the state as approved by the State Depository Commission and designated by the corporation or in accordance with Section 43-33-717(3)(e). The money in such accounts shall be withdrawn on the order of such person or persons as the corporation may authorize. All deposits of such money shall, if required by the corporation, be secured in such manner as the corporation may determine. The State Auditor and his legally authorized representatives are authorized and empowered from time to time to examine the accounts and books of the corporation, including its receipts, disbursements, contracts, leases, sinking funds, investments and any other record and papers relating to its financial standing; at a minimum an audit shall be made annually and a copy thereof shall be filed with the State Treasurer; the corporation shall pay such reasonable fee for such examination as the State Auditor shall determine.

(2) The corporation shall have power to contract with holders of any of its bonds or notes as to the custody, collection, securing, investment and payment of any money of the corporation, of any money held in trust or otherwise for the payment of bonds or notes, and to carry out such contract. Money held in trust or otherwise for the payment of bonds or notes or in any way to secure bonds or notes and deposits of such money may be secured in the same manner as money of the corporation, and all banks and trust companies are authorized to give such security for such deposits.

(3) Subject to the provisions of any contract with bondholders or noteholders and to the approval of the Department of Audit, the corporation shall prescribe a system of accounts in accordance with generally accepted accounting principles (GAAP).

(4) The corporation shall submit to the Governor, State Auditor and both houses of the Legislature, an annual report on the activities of the corporation and, within thirty (30) days of the receipt thereof by the corporation, a copy of the report of every external examination of the books and accounts of the corporation.



§ 43-33-749 - Personal liability of corporate directors, advisory board members, etc. while acting in scope of authority

Neither the directors of the corporation, the advisory board, nor any person or persons acting in their behalf, while acting within the scope of their authority, shall be subject to any personal liability resulting from carrying out any of the powers granted herein in accordance with his or her good faith belief that he or she is acting in the best interests of the corporation.



§ 43-33-751 - Conflict of interest; disclosure

The directors shall comply with the provisions of Section 25-4-101 et seq.



§ 43-33-753 - Services of state officers and state agencies

All state officers and all state agencies are hereby empowered to render such services to the corporation within their respective functions as may be requested by the corporation.



§ 43-33-755 - Preference of certain actions or proceedings questioning validity; venue

Any action or proceeding to which the corporation or the people of the state may be a part in which any question arises as to the validity of this article shall be preferred over all other civil causes in all courts of the state and shall be heard and determined in preference to all other civil business pending therein irrespective of position on the calendar. The same preference shall be granted upon application of counsel to the corporation in any action or proceeding questioning the validity of the article in which he may be allowed to intervene. The venue of any such action or proceeding shall be in the First Judicial District of Hinds County, Mississippi.



§ 43-33-757 - Term of corporate existence; termination

The corporation and its corporate existence shall continue until terminated by law, provided that no such law shall take effect so long as the corporation shall have bonds, notes, or other obligations outstanding, unless adequate provision has been made for the payment thereof. Upon termination of the existence of the corporation, all of its rights and properties in excess of its obligations shall pass to and be vested in the state as follows:

(a) All excess monies shall be deposited into the General Fund of the State Treasury; and

(b) All of the property shall be vested in the State Fiscal Management Board, or its successor, unless otherwise provided by the Legislature.



§ 43-33-759 - Mississippi Affordable Housing Development Fund; powers and duties

There is hereby created in the State Treasury a special fund to be known as the Mississippi Affordable Housing Development Fund to be administered as a revolving fund for the provision of affordable housing to very low income, low income, and moderate income persons. The fund shall be used exclusively to support programs created or administered by the Mississippi Home Corporation under the powers granted to it by law. To this fund shall be deposited all loan repayments, penalties, and other fees and charges accruing to the fund, and any appropriations, donations, gifts, grants or loans which may be made thereto; however, no bond funds shall be deposited into the special fund unless authorized by the Legislature. Monies in the fund which are not currently needed for the programs of the Home Corporation shall be invested by the State Treasurer in such securities as are authorized for the investment of funds of the Home Corporation in Section 43-33-717(5)(e). The interest received on any such investment shall be credited to the fund. Monies remaining in the special fund at the end of a fiscal year shall not lapse into the state General Fund.

The State Fiscal Management Board is authorized and directed to draw warrants upon such funds from time to time upon requisition of the Home Corporation executed by its executive director, and the State Treasurer is hereby authorized and directed to pay such warrants. The Home Corporation shall have continuing authority to expend funds up to the maximum amount received into the special fund.



§ 43-33-761 - Construction of Article in conjunction with other Code provisions

Nothing in this article shall be construed as affecting the continued existence, powers, duties or structure of the housing authorities created and empowered under Sections 43-33-1 through 43-33-69 and Sections 43-33-101 through 43-33-137, Mississippi Code of 1972, or the administration of programs thereunder.



§ 43-33-763 - Public official not to derive income from issuance of bonds

No member of the Legislature, elected official or appointed official, or any partner or associate of any member of the Legislature, elected official or appointed official, shall derive any income from the issuance of any bonds under this article contrary to the provisions of Section 109, Mississippi Constitution of 1890, or Article 3, Chapter 4, Title 25, Mississippi Code of 1972.



§ 43-33-765 - Construction of Article

This article being necessary for the welfare of the state and its inhabitants shall be liberally construed to effect the purposes thereof. If any section, provision, paragraph, sentence, phrase or word of this article shall be held to be invalid by any court of competent jurisdiction, the remainder of this article shall not be affected thereby.



§ 43-33-767 - Authorization to issue general obligation bonds; resolutions; use of earnings

(1) In addition to the authority granted under this article to issue revenue bonds, the Mississippi Home Corporation is authorized to declare by resolution the necessity for issuance of negotiable general obligation bonds of the State of Mississippi to provide funds for the Mississippi Affordable Housing Development Fund established in Section 43-33-759. Upon the adoption of a resolution by the board, declaring the necessity for the issuance of any part or all of the general obligation bonds authorized by this section, the corporation shall deliver a certified copy of its resolution or resolutions to the State Bond Commission. Upon receipt of such resolution or resolutions, the State Bond Commission, in its discretion, shall act as the issuing agent, prescribe the form of the bonds, advertise for and accept bids, issue and sell the bonds so authorized to be sold and do any and all other things necessary and advisable in connection with the issuance and sale of such bonds. The amount of bonds issued to fund housing activities authorized by this section shall not exceed Six Million Dollars ($ 6,000,000.00) in the aggregate.

(2) Any investment earnings on amounts deposited into the Mississippi Affordable Housing Development Fund shall be used to pay debt service on the general obligation bonds issued under subsection (1) of this section in accordance with proceedings authorizing issuance of such bonds.



§ 43-33-769 - Payment of principal and interest; bond specifications

The principal of and interest on the bonds authorized under Sections 43-33-767 through 43-33-797 shall be payable in the manner provided in this section. Such bonds shall bear such date or dates, be in such denomination or denominations, bear interest at such rate or rates (not to exceed the limits set forth in Section 75-17-101), be payable at such place or places within or without the State of Mississippi, shall mature absolutely at such time or times not to exceed twenty (20) years from date of issue, be redeemable before maturity at such time or times and upon such terms, with or without premium, shall bear such registration privileges and shall be substantially in such form, all as shall be determined by resolution of the State Bond Commission.



§ 43-33-771 - Signature on bonds; interest coupons

The bonds authorized by Sections 43-33-767 through 43-33-797 shall be signed by the Chairman of the State Bond Commission, or by his facsimile signature, and the official seal of the State Bond Commission shall be affixed thereto, attested by the Secretary of the State Bond Commission. The interest coupons, if any, to be attached to such bonds may be executed by the facsimile signatures of such officers. Whenever any such bonds shall have been signed by the officials designated to sign the bonds who were in office at the time of such signing but who may have ceased to be such officers before the sale and delivery of such bonds, or who may not have been in office on the date such bonds may bear, the signatures of such officers upon such bonds and coupons shall nevertheless be valid and sufficient for all purposes and have the same effect as if the person so officially signing such bonds had remained in office until their delivery to the purchaser, or had been in office on the date such bonds may bear. However, notwithstanding anything herein to the contrary, such bonds may be issued as provided in the Registered Bond Act of the State of Mississippi.



§ 43-33-773 - Bonds and coupons are negotiable instruments

All bonds and interest coupons issued under the provisions of Sections 43-33-767 through 43-33-797 have all the qualities and incidents of negotiable instruments under the provisions of the Mississippi Uniform Commercial Code, and in exercising the powers granted by Sections 43-33-767 through 43-33-797, the State Bond Commission shall not be required to and need not comply with the provisions of the Mississippi Uniform Commercial Code.



§ 43-33-775 - Sale and form of bonds

The State Bond Commission shall act as the issuing agent for the bonds authorized under Sections 43-33-767 through 43-33-797, prescribe the form of the bonds, advertise for and accept bids, issue and sell the bonds so authorized to be sold, pay all fees and costs incurred in such issuance and sale, and do any and all other things necessary and advisable in connection with the issuance and sale of such bonds. The commission is authorized and empowered to pay the costs that are incident to the sale, issuance and delivery of the bonds authorized under Sections 43-33-767 through 43-33-797 from the proceeds derived from the sale of such bonds. The commission shall sell such bonds on sealed bids at public sale, and for such price as it may determine to be for the best interest of the State of Mississippi, but no such sale shall be made at a price less than par plus accrued interest to the date of delivery of the bonds to the purchaser. All interest accruing on such bonds so issued shall be payable semiannually or annually; however, the first interest payment may be for any period of not more than one (1) year.

Notice of the sale of any such bond shall be published at least one (1) time, not less than ten (10) days before the date of sale, and shall be so published in one or more newspapers published or having a general circulation in the City of Jackson, Mississippi, and in one or more other newspapers or financial journals with a national circulation, to be selected by the commission.

The commission, when issuing any bonds under the authority of Sections 43-33-767 through 43-33-797, may provide that bonds, at the option of the State of Mississippi, may be called in for payment and redemption at the call price named therein and accrued interest on such date or dates named therein.



§ 43-33-777 - Bonds are general obligations of state

The bonds issued under the provisions of Sections 43-33-767 through 43-33-797 are general obligations of the State of Mississippi, and for the payment thereof the full faith and credit of the State of Mississippi is irrevocably pledged. If the funds appropriated by the Legislature are insufficient to pay the principal of and the interest on such bonds as they become due, then the deficiency shall be paid by the State Treasurer from any funds in the State Treasury not otherwise appropriated. All such bonds shall contain recitals on their faces substantially covering the provisions of this section.



§ 43-33-779 - Disposition of proceeds of sale of bonds

Upon the issuance and sale of bonds under the provisions of Sections 43-33-767 through 43-33-797, the State Bond Commission shall transfer the proceeds of any such sale or sales to the Mississippi Affordable Housing Development Fund created in Section 43-33-759. The proceeds of such bonds shall be disbursed solely upon the order of the Department of Finance and Administration under such restrictions, if any, as may be contained in the resolution providing for the issuance of the bonds.



§ 43-33-781 - Issuance of bonds

The bonds authorized under Sections 43-33-767 through 43-33-797 may be issued without any other proceedings or the happening of any other conditions or things other than those proceedings, conditions and things which are specified or required by Sections 43-33-767 through 43-33-797. Any resolution providing for the issuance of bonds under the provisions of Sections 43-33-767 through 43-33-797 shall become effective immediately upon its adoption by the State Bond Commission, and any such resolution may be adopted at any regular or special meeting of the commission by a majority of its members.



§ 43-33-783 - Validation of bonds; notice

The bonds authorized under the authority of Sections 43-33-767 through 43-33-797 may be validated in the Chancery Court of the First Judicial District of Hinds County, Mississippi, in the manner and with the force and effect provided by Chapter 13, Title 31, Mississippi Code of 1972, for the validation of county, municipal, school district and other bonds. The notice to taxpayers required by such statutes shall be published in a newspaper published or having a general circulation in the City of Jackson, Mississippi.



§ 43-33-785 - Protection and enforcement of bond holders' rights

Any holder of bonds issued under the provisions of Sections 43-33-767 through 43-33-797 or of any of the interest coupons pertaining thereto may, either at law or in equity, by suit, action, mandamus or other proceeding, protect and enforce any and all rights granted under Sections 43-33-767 through 43-33-797, or under such resolution, and may enforce and compel performance of all duties required by Sections 43-33-767 through 43-33-797 to be performed, in order to provide for the payment of bonds and interest thereon.



§ 43-33-787 - Bonds are legal investments and legal securities

All bonds issued under the provisions of Sections 43-33-767 through 43-33-797 shall be legal investments for trustees and other fiduciaries, and for savings banks, trust companies and insurance companies organized under the laws of the State of Mississippi, and such bonds shall be legal securities which may be deposited with and shall be received by all public officers and bodies of this state and all municipalities and political subdivisions for the purpose of securing the deposit of public funds.



§ 43-33-789 - Bonds and income tax exempt

Bonds issued under the provisions of Sections 43-33-767 through 43-33-797 and income therefrom shall be exempt from all taxation in the State of Mississippi.



§ 43-33-791 - Use of bond proceeds

The proceeds of the bonds issued under Sections 43-33-767 through 43-33-797 shall be used solely for the purposes herein provided, including the costs incident to the issuance and sale of such bonds.



§ 43-33-793 - Authorization to issue warrants for payment on bonds

The State Treasurer is authorized, without further process of law, to certify to the Department of Finance and Administration the necessity for warrants, and the Department of Finance and Administration is authorized and directed to issue such warrants, in such amounts as may be necessary to pay when due the principal of, premium, if any, and interest on, or the accredit value of, all bonds issued under Sections 43-33-767 through 43-33-797; and the State Treasurer shall forward the necessary amount to the designated place or places of payment of such bonds in ample time to discharge such bonds, or the interest thereon, on the due dates thereof.



§ 43-33-795 - Progress report; annual fiscal reports

The Mississippi Home Corporation shall file a report on July 1, 1995, with the Department of Finance and Administration that describes in detail the progress that has been made in implementing the projects authorized by the Mississippi Home Corporation Act. A report for each fiscal year shall be filed annually on July 1 until all funds required for the projects described in the Mississippi Home Corporation Act have been expended.



§ 43-33-797 - Sections 43-33-767 through 43-33-797 give complete authority; effect on other laws

The provisions of Sections 43-33-767 through 43-33-797 shall be deemed to be full and complete authority for the exercise of the powers herein granted, but Sections 43-33-767 through 43-33-797 shall not be deemed to repeal or to be in derogation of any existing law of this state.









Chapter 35 - URBAN RENEWAL AND REDEVELOPMENT

Article 1 - URBAN RENEWAL

§ 43-35-1 - Short title

This article shall be known and may be cited as the "Urban Renewal Law."



§ 43-35-3 - Definitions

The following terms, wherever used or referred to in this article, shall have the following meanings, unless a different meaning is clearly indicated by the context:

(a) "Agency" or "urban renewal agency" shall mean a public agency created by Section 43-35-33 of this article.

(b) "Municipality" shall mean any incorporated city or town or county in the state.

(c) "Public body" shall mean the state or any municipality, township, village, board, commission, authority, district, or any other subdivision or public body of the state.

(d) "Local governing body" shall mean the council or other legislative body charged with governing the municipality.

(e) "Mayor" shall mean the mayor of a municipality or other officer or body having the duties customarily imposed upon the executive head of a municipality.

(f) "Clerk" shall mean the clerk or other official of the municipality who is the custodian of the official records of such municipality.

(g) "Federal government" shall include the United States of America or any agency or instrumentality, corporate or otherwise, of the United States of America.

(h) "Slum area" shall mean an area in which there is a predominance of buildings or improvements, whether residential or nonresidential, which by reason of dilapidation, deterioration, age or obsolescence, inadequate provision for ventilation, light, air, sanitation, or open spaces, high density of population and overcrowding, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors is conducive to ill health, transmission of disease, infant mortality, juvenile delinquency, or crime, and is detrimental to the public health, safety, morals or welfare.

(i) "Blighted area" shall mean an area which by reason of the presence of a substantial number of slum, deteriorated or deteriorating structures, predominance of defective or inadequate street layout, faulty lot layout in relation to size, adequacy, accessibility or usefulness, unsanitary or unsafe conditions, deterioration of site or other improvements, diversity of ownership, tax or special assessment delinquency exceeding the fair value of the land, defective or unusual conditions of title, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, substantially impairs or arrests the sound growth of a municipality, retards the provision of housing accommodations or constitutes an economic or social liability and is a menace to the public health, safety, morals, or welfare in its present condition and use. If such blighted area consists of open land the conditions contained in the proviso in subsection (d) of Section 43-35-13 shall apply. Any disaster area referred to in subsection (g) of Section 43-35-13 shall constitute a "blighted area."

(j) "Urban renewal project" may include undertakings and activities of a municipality in an urban renewal area for the elimination and for the prevention of the development or spread of slums and blight, and may involve slum clearance and redevelopment in an urban renewal area, or rehabilitation or conservation in an urban renewal area, or any combination or part thereof in accordance with an urban renewal plan.

Such undertakings and activities may include:

(1) acquisition of a slum area or a blighted area or portion thereof;

(2) demolition and removal of buildings and improvements;

(3) installation, construction, or reconstruction of streets, utilities, parks, playgrounds, and other improvements necessary for carrying out in the urban renewal area the urban renewal objectives of this article in accordance with the urban renewal plan;

(4) disposition of any property acquired in the urban renewal area (including sale, initial leasing or retention by the municipality itself) at its fair value for uses in accordance with the urban renewal plan;

(5) carrying out plans for a program of voluntary or compulsory repair and rehabilitation of buildings or other improvements in accordance with the urban renewal plan; and

(6) acquisition of any other real property in the urban renewal area where necessary to eliminate unhealthful, unsanitary or unsafe conditions, lessen density, eliminate obsolete or other uses detrimental to the public welfare, or otherwise to remove or prevent the spread of blight or deterioration, or to provide land for needed public facilities.

(k) "Urban renewal area" means a slum area or a blighted area or a combination thereof which the local governing body designates as appropriate for an urban renewal project.

(l) "Urban renewal plan" means a plan, as it exists from time to time, for an urban renewal project, which plan (1) shall conform to the general plan for the municipality as a whole except as provided in subsection (g) of Section 43-35-13; and (2) shall be sufficiently complete to indicate such land acquisition, demolition and removal of structures, redevelopment, improvements, and rehabilitation as may be proposed to be carried out in the urban renewal area, zoning and planning changes, if any, land uses, maximum densities, building requirements, and the plan's relationship to definite local objectives respecting appropriate land uses, improved traffic, public transportation, public utilities, recreational and community facilities, and other public improvements.

(m) "Real property" shall include all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith, and every estate, interest, right and use, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage or otherwise.

(n) "Bonds" shall mean any bonds (including refunding bonds), notes, interim certificates, certificates of indebtedness, debentures or other obligations.

(o) "Obligee" shall include any bondholder, agents or trustees for any bondholders, or lessor demising to the municipality property used in connection with an urban renewal project, or any assignee or assignees of such lessor's interest or any part thereof, and the federal government when it is a party to any contract with the municipality.

(p) "Person" shall mean any individual, firm, partnership, corporation, company, association, joint stock association, or body politic; and shall include any trustee, receiver, assignee, or other person acting in a similar representative capacity.

(q) "Area of operation" shall mean the area within the corporate limits of the municipality and the area within five (5) miles of such limits, except that it shall not include any area which lies within the territorial boundaries of another incorporated city or town unless a resolution shall have been adopted by the governing body of such other city or town declaring a need therefor.

(r) "Housing authority" shall mean a housing authority created by and established pursuant to Sections 43-33-1 through 43-33-53, Mississippi Code of 1972.

(s) "Board" or "commission" shall mean a board, commission, department, division, office, body or other unit of the municipality.

(t) "Public officer" shall mean any officer who is in charge of any department or branch of the government of the municipality relating to health, fire, building regulations, or to other activities concerning dwellings in the municipality.



§ 43-35-5 - Findings and declarations of necessity

It is hereby found and declared that there exist in municipalities of the state slum and blighted areas which constitute a serious and growing menace, injurious to the public health, safety, morals and welfare of the residents of the state; that the existence of such areas contributes substantially and increasingly to the spread of disease and crime, constitutes an economic and social liability imposing onerous municipal burdens which decrease the tax base and reduce tax revenues, substantially impairs or arrests the sound growth of municipalities, retards the provision of housing accommodations, aggravates traffic problems and substantially impairs or arrests the elimination of traffic hazards and the improvement of traffic facilities; and that the prevention and elimination of slums and blight is a matter of state policy and state concern in order that the state and its municipalities shall not continue to be endangered by areas which are focal centers of disease, promote juvenile delinquency, and consume an excessive proportion of its revenues because of the extra services required for police, fire, accident, hospitalization and other forms of public protection, services and facilities.

It is further found and declared that certain slum or blighted areas, or portions thereof, may require acquisition, clearance, and disposition subject to use restrictions, as provided in this article, since the prevailing condition of decay may make impracticable the reclamation of the area by conservation or rehabilitation; that other areas or portions thereof may, through the means provided in this article, be susceptible of conservation or rehabilitation in such a manner that the conditions and evils hereinbefore enumerated may be eliminated, remedied or prevented; and that salvable slum and blighted areas can be conserved and rehabilitated through appropriate public action as authorized in this article, and the cooperation and voluntary action of the owners and tenants of property in such areas.

It is further found and declared that the powers conferred by this article are for public uses and purposes for which public money may be expended and the power of eminent domain and police power exercised. The necessity in the public interest for the provisions enacted as this article is hereby declared as a matter of legislative determination.



§ 43-35-7 - Encouragement of private enterprise

A municipality, to the greatest extent it determines to be feasible in carrying out the provisions of this article, shall afford maximum opportunity, consistent with the sound needs of the municipality as a whole, to the rehabilitation or redevelopment of the urban renewal area by private enterprise. A municipality shall give consideration to this objective in exercising its powers under this article, including the formulation of a workable program, the approval of urban renewal plans (consistent with the general plan of the municipality), the exercise of its zoning powers, the enforcement of other laws, codes and regulations relating to the use of land and the use and occupancy of buildings and improvements, the disposition of any property acquired, and the provision of necessary public improvements.



§ 43-35-9 - Workable program

A municipality for the purposes of this article may formulate for the municipality a workable program for utilizing appropriate private and public resources to eliminate and prevent the development or spread of slums and urban blight, to encourage needed urban rehabilitation, to provide for the redevelopment of slum and blighted areas, or to undertake such of the aforesaid activities or other feasible municipal activities as may be suitably employed to achieve the objectives of such workable program. Such workable program may include, without limitation, provision for: the prevention of the spread of blight into areas of the municipality which are free from blight through diligent enforcement of housing, zoning and occupancy controls and standards; the rehabilitation or conservation of slum and blighted areas or portions thereof by replanning, removing congestion, providing parks, playgrounds and other public improvements, by encouraging voluntary rehabilitation and by compelling the repair and rehabilitation of deteriorated or deteriorating structures; and the clearance and redevelopment of slum and blighted areas or portions thereof.



§ 43-35-11 - Finding of necessity by local governing body

No municipalities shall exercise the authority hereafter conferred upon municipalities by this article until after its local governing body shall have adopted a resolution finding that: (1) one or more slum or blighted areas exist in such municipality; and (2) the rehabilitation, conservation, redevelopment, or a combination thereof, of such area or areas is necessary in the interest of the public health, safety, morals or welfare of the residents of such municipality.



§ 43-35-13 - Preparation and approval of urban renewal projects and urban renewal plans

(a) A municipality shall not approve an urban renewal project for an urban renewal area unless the governing body has, by resolution, determined such area to be a slum area or a blighted area or a combination thereof and designated such area as appropriate for an urban renewal project. The local governing body shall not approve an urban renewal plan until a general plan for the municipality has been prepared. For this purpose and other municipal purposes, authority is hereby vested in every municipality to prepare, to adopt and to revise from time to time, a general plan for the physical development of the municipality as a whole (giving due regard to the environs and metropolitan surroundings), to establish and maintain a planning commission for such purpose and related municipal planning activities, and to make available and to appropriate necessary funds therefor. A municipality shall not acquire real property for an urban renewal project unless the local governing body has approved the urban renewal project in accordance with subsection (d) hereof.

(b) The municipality may itself prepare or cause to be prepared an urban renewal plan, or any person or agency, public or private, may submit such a plan to a municipality. Prior to its approval of an urban renewal project, the local governing body shall submit such plan to the planning commission of the municipality, if any, for review and recommendations as to its conformity with the general plan for the development of the municipality as a whole. The planning commission shall submit its written recommendations with respect to the proposed urban renewal plan to the local governing body within thirty (30) days after receipt of the plan for review. Upon receipt of the recommendations of the planning commission, or if no recommendations are received within said thirty (30) days, then without such recommendations, the local governing body may proceed with the hearing on the proposed urban renewal project prescribed by subsection (c) hereof.

(c) The local governing body shall hold a public hearing on an urban renewal project, after public notice thereof by publication in a newspaper having a general circulation in the area of operation of the municipality. The notice shall describe the time, date, place and purpose of the hearing, shall generally identify the urban renewal area covered by the plan, and shall outline the general scope of the urban renewal project under consideration.

(d) Following such hearing, the local governing body may approve an urban renewal project if it finds that (1) a feasible method exists for the location of families who will be displaced from the urban renewal area in decent, safe and sanitary dwelling accommodations within their means and without undue hardship to such families; (2) the urban renewal plan conforms to the general plan of the municipality as a whole; and (3) the urban renewal plan will afford maximum opportunity, consistent with the sound needs of the municipality as a whole, for the rehabilitation or redevelopment of the urban renewal area by private enterprise. If the urban renewal area consists of an area of open land to be acquired by the municipality, such area shall not be so acquired unless (1) if it is to be developed for residential uses, the local governing body shall determine that a shortage of housing of sound standards and design which is decent, safe and sanitary exists in the municipality; that the need for housing accommodations has been or will be increased as a result of the clearance of slums in other areas (including other portions of the urban renewal area); that the conditions of blight in the area and the shortage of decent, safe and sanitary housing cause or contribute to an increase in and spread of disease and crime and constitute a menace to the public health, safety, morals, or welfare; and that the acquisition of the area for residential uses is an integral part of and essential to the program of the municipality, or (2) if it is to be developed for nonresidential uses, the local governing body shall determine that such nonresidential uses are necessary and appropriate to facilitate the proper growth and development of the community in accordance with sound planning standards and local community objectives, which acquisition may require the exercise of governmental action, as provided in this article, because of defective or unusual conditions of title, diversity of ownership, tax delinquency, improper subdivisions, outmoded street patterns, deterioration of site, economic disuse, unsuitable topography or faulty lot layouts, the need for the correlation of the area with other areas of a municipality by streets and modern traffic requirements, or any combination of such factors or other conditions which retard development of the area.

(e) An urban renewal plan may be modified at any time, provided that if modified after the lease or sale by the municipality of real property in the urban renewal project area, such modification may be conditioned upon such approval of the owner, lessee or successor in interest as the municipality may deem advisable and in any event shall be subject to such rights at law or in equity as a lessee or purchaser, or his successor or successors in interest, may be entitled to assert.

(f) Upon the approval by a municipality of an urban renewal plan or of any modification thereof, such plan or modification shall be deemed to be in full force and effect for the respective urban renewal area and the municipality may then cause such plan or modification to be carried out in accordance with its terms.

(g) Notwithstanding any other provisions of this article, where the local governing body certifies that an area is in need of redevelopment or rehabilitation as a result of a flood, fire, hurricane, earthquake, storm, or other catastrophe respecting which the governor of the state has certified the need for disaster assistance under Public Law 875, Eighty-first Congress, or other federal law, the local governing body may approve an urban renewal plan and an urban renewal project with respect to such area without regard to the provisions of subsection (d) of this section and the provisions of this section requiring a general plan for the municipality and a public hearing on the urban renewal project.



§ 43-35-15 - Powers

Every municipality shall have all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this article, including the following powers in addition to others herein granted:

(a) To undertake and carry out urban renewal projects within its area of operation; and to make and execute contracts and other instruments necessary or convenient to the exercise of its powers under this article, and to disseminate slum clearance and urban renewal information;

(b) To provide or to arrange or contract for the furnishing or repair by any person or agency, public or private, or services, privileges, works, streets, roads, public utilities or other facilities for or in connection with an urban renewal project; to install, construct, and reconstruct streets, utilities, parks, playgrounds, and other public improvements; and to agree to any conditions that it may deem reasonable and appropriate attached to federal financial assistance and imposed pursuant to federal law relating to the determination of prevailing salaries or wages or compliance with labor standards, in the undertaking or carrying out of an urban renewal project, and to include in any contract let in connection with such a project, provisions to fulfill such of said conditions as it may deem reasonable and appropriate;

(c) Within its area of operation, to enter into any building or property in any urban renewal area in order to make inspections, surveys, appraisals, soundings or test borings, and to obtain an order for this purpose from a court of competent jurisdiction in the event entry is denied or resisted; to acquire by purchase, lease, option, gift, grant, bequest, devise, eminent domain or otherwise, any real property (or personal property for its administrative purposes), together with any improvements thereon. However, before condemning property of a corporation itself possessing the power of eminent domain, the condemnor must have obtained from the Mississippi Public Service Commission findings of fact as follows: (i) that there was no other property reasonably available for the contemplated public use, and (ii) that the property sought to be taken was not reasonably necessary to the performance of the function of the public service corporation owning, or holding such property. Moreover, such municipality shall have the power to hold, improve, clear or prepare for redevelopment any such property; to mortgage, pledge, hypothecate or otherwise encumber or dispose of any real property; to insure or provide for the insurance of any real or personal property or operations of the municipality against any risks or hazards, including the power to pay premiums on any such insurance; and to enter into any contracts necessary to effectuate the purposes of this article. However, no statutory provision with respect to the acquisition, clearance or disposition of property by public bodies shall restrict a municipality or other public body exercising the powers hereunder, in the exercise of such functions with respect to an urban renewal project, unless the legislature shall specifically so state;

(d) To invest any urban renewal project funds held in reserves or sinking funds or any such funds not required for immediate disbursement, in property or securities in which savings banks may legally invest funds subject to their control; to redeem such bonds as have been issued pursuant to Section 43-35-21 at the redemption price established therein or to purchase such bonds at less than redemption price, all such bonds so redeemed or purchased to be cancelled;

(e) To borrow money and to apply for and accept advances, loans, grants, contributions and any other form of financial assistance from the federal government, the state, county, or other public body, or from any sources, public or private, for the purposes of this article, and to give such security as may be required and to enter into and carry out contracts in connection therewith. A municipality may include in any contract for financial assistance with the federal government for an urban renewal project such conditions imposed pursuant to federal laws as the municipality may deem reasonable and appropriate and which are not inconsistent with the purposes of this article.

(f) To accept funds under the provisions of the Housing and Community Development Act of 1974, P. L. 93-383, or amendments thereto, and to make grants or loans to individuals who own property in the designated area and who qualify according to the provisions of the act, such grants or loans to be made from funds accepted under the provisions of said P. L. 93-383, as amended, or from the grants and contributions derived under the provisions of subsection (e) of this section; and to make loans from funds derived from subsection (e) of this section or from the proceeds of revenue bonds issued pursuant to the authority of Section 43-35-21, Mississippi Code of 1972.

(g) Within its area of operation, to make or have made all surveys and plans necessary to the carrying out of the purposes of this article and to contract with any person, public or private, in making and carrying out such plans and to adopt or approve, modify and amend such plans. Such plans may include, without limitation: (i) a general plan for the locality as a whole, (ii) urban renewal plans, (iii) preliminary plans outlining urban renewal activities for neighborhoods to embrace two (2) or more urban renewal areas, (iv) plans for carrying out a program of voluntary or compulsory repair and rehabilitation of buildings and improvements, (v) plans for the enforcement of state and local laws, codes and regulations relating to the use of land and the use and occupancy of buildings and improvements and to the compulsory repair, rehabilitation, demolition, or removal of buildings and improvements, and (vi) appraisals, title searches, surveys, studies, and other plans and work necessary to prepare for the undertaking of urban renewal projects. The municipality is authorized to develop, test, and report methods and techniques, and carry out demonstrations and other activities, for the prevention and the elimination of slums and urban blight and to apply for, accept and utilize grants of funds from the federal government for such purposes;

(h) To prepare plans for the relocation of persons (including families, business concerns and others) displaced by an urban renewal project, and to make relocation payments to or with respect to such persons for moving expenses and losses of property for which reimbursement or compensation is not otherwise made, including the making of payments financed by the federal government;

(i) To appropriate such funds and make such expenditures as may be necessary to carry out the purposes of this article and to levy taxes and assessments for such purposes; to zone or rezone any part of the municipality or make exceptions from building regulations; and to enter into agreements with a housing authority or an urban renewal agency vested with urban renewal project powers under Section 43-35-31 (which agreements may extend over any period, notwithstanding any provision or rule of law to the contrary), respecting action to be taken by such municipality pursuant to any of the powers granted by this article;

(j) To close, vacate, plan or replan streets, roads, sidewalks, ways or other places; and to plan or replan any part of the municipality;

(k) Within its area of operation, to organize, coordinate and direct the administration of the provisions of this article as they apply to such municipality in order that the objective of remedying slum and blighted areas and preventing the causes thereof within such municipality may be most effectively promoted and achieved, and to establish such new office or offices of the municipality or to reorganize existing offices in order to carry out such purpose most effectively; and

(l) To exercise all or any part or combination of powers herein granted.



§ 43-35-17 - Eminent domain

(a) A municipality shall have the right to acquire by condemnation any interest in real property, including a fee simple title thereto, which it may deem necessary for or in connection with an urban renewal project under this article. A municipality may exercise the power of eminent domain in the manner provided in Chapter 27, Title 11, Mississippi Code of 1972, or it may exercise the power of eminent domain in the manner now or which may be hereafter provided by any other statutory provisions for the exercise of the power of eminent domain. Property already devoted to a public use may be acquired in like manner, provided that no real property belonging to the state, or any political subdivision thereof, may be acquired without its consent.

(b) In any proceeding to fix or assess compensation for damages for the taking or damaging of property, or any interest therein, through the exercise of the power of eminent domain or condemnation, evidence or testimony bearing upon the following matters shall be admissible and shall be considered in fixing such compensation or damages, in addition to evidence or testimony otherwise admissible:

(1) Any use, condition, occupancy, or operation of such property, which is unlawful or violative of, or subject to elimination, abatement, prohibition, or correction under, any law or any ordinance or regulatory measure of the state, county, municipality, other political subdivision, or any agency thereof, in which such property is located, as being unsafe, substandard, unsanitary or otherwise contrary to the public health, safety, or welfare; and

(2) The effect on the value of such property of any such use, condition, occupancy, or operation, or of the elimination, abatement, prohibition, or correction of any such use, condition, occupancy, or operation.

(c) The foregoing testimony and evidence shall be admissible notwithstanding that no action has been taken by any public body or public officer toward the abatement, prohibition, elimination or correction of any such use, condition, occupancy, or operation. Testimony or evidence that any public body or public officer charged with the duty or authority so to do has rendered, made or issued any judgment, decree, determination or order for the abatement, prohibition, elimination or correction of any such use, condition, occupancy, or operation shall be admissible and shall be prima facie evidence of the existence and character of such use, condition or operation.



§ 43-35-19 - Disposal of property in urban renewal area

(a) A municipality may sell, lease or otherwise transfer real property or any interest therein acquired by it, and may enter into contracts with respect thereto, in an urban renewal area for residential, recreational, commercial, industrial or other uses or for public use, or may retain such property or interest for public use, in accordance with the urban renewal plan, subject to such covenants, conditions and restrictions, including covenants running with the land, as it may deem to be necessary or desirable to assist in preventing the development or spread of future slums or blighted areas or to otherwise carry out the purposes of this article. Such sale, lease, other transfer, or retention, and any agreement relating thereto, may be made only after the approval of the urban renewal plan by the local governing body. The purchasers or lessees and their successors and assigns shall be obligated to devote such real property only to the uses specified in the urban renewal plan, and may be obligated to comply with such other requirements as the municipality may determine to be in the public interest, including the obligation to begin within a reasonable time any improvements on such real property required by the urban renewal plan. Such real property or interest shall be sold, leased, otherwise transferred, or retained at not less than its fair value for uses in accordance with the urban renewal plan. In determining the fair value of real property for uses in accordance with the urban renewal plan, a municipality shall take into account and give consideration to the uses provided in such plan; the restrictions upon, and the covenants, conditions and obligations assumed by the purchaser or lessee or by the municipality retaining the property; and the objectives of such plan for the prevention of the recurrence of slum or blighted areas. The municipality in any instrument of conveyance to a private purchaser or lessee may provide that such purchaser or lessee shall be without power to sell, lease, or otherwise transfer the real property without the prior written consent of the municipality until he has completed the construction of any or all improvements which he has obligated himself to construct thereon. Real property acquired by a municipality which, in accordance with the provisions of the urban renewal plan, is to be transferred, shall be transferred as rapidly as feasible in the public interest consistent with the carrying out of the provisions of the urban renewal plan. Each contract for such transfer and the urban renewal plan shall be recorded in the land records of the county in such manner as to afford actual or constructive notice thereof.

(b) A municipality may dispose of real property in an urban renewal area to private persons only under such reasonable competitive bidding procedures as it shall prescribe or as hereinafter provided in this subsection. A municipality may, by public notice by publication in a newspaper having a general circulation in the community (thirty (30) days prior to the execution of any contract to sell, lease or otherwise transfer real property and prior to the delivery of any instrument of conveyance with respect thereto under the provisions of this section), invite proposals from and make available all pertinent information to private redevelopers or any persons interested in undertaking to redevelop or rehabilitate an urban renewal area, or any part thereof. Such notice shall identify the area, or portion thereof, and shall state that proposals shall be made by those interested within thirty (30) days after the date of publication of said notice, and that such further information as is available may be obtained at such office as shall be designated in said notice. The municipality shall consider all such redevelopment or rehabilitation proposals and the financial and legal ability of the persons making such proposals to carry them out, and may negotiate with any persons for proposals for the purchase, lease or other transfer of any real property acquired by the municipality in the urban renewal area. The municipality may accept such proposal as it deems to be in the public interest and in furtherance of the purposes of this article. A notification of intention to accept such proposal shall be filed with the governing body not less than thirty (30) days prior to any such acceptance. Thereafter, the municipality may execute such contract in accordance with the provisions of subsection (a) and deliver deeds, leases and other instruments and take all steps necessary to effectuate such contract.

(c) A municipality may temporarily operate and maintain real property acquired in an urban renewal area pending the disposition of the property as authorized in this article, without regard to the provisions of subsection (a) above, for such uses and purposes as may be deemed desirable even though not in conformity with the urban renewal plan.



§ 43-35-21 - Issuance of bonds

(a) A municipality shall have power to issue bonds from time to time, in its discretion, to finance the undertaking of any urban renewal project under this article, including, without limiting the generality thereof, the payment of principal and interest upon any advances for surveys and plans, and shall also have power to issue refunding bonds for the payment or retirement of such bonds previously issued by it. Such bonds shall be made payable, as to both principal and interest, solely from the income, proceeds, revenues, and funds of the municipality derived from or held in connection with its undertaking and carrying out of urban renewal projects under this article. Payment of such bonds, both as to principal and interest, may be further secured by a pledge of any loan, grant or contribution from the federal government or other source, in aid of any urban renewal projects of the municipality under this article, and by a mortgage of any such urban renewal projects, or any part thereof title to which is in the municipality.

(b) Bonds issued under this section shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction, and shall not be subject to the provisions of any other law or charter relating to the authorization, issuance or sale of bonds. Bonds issued under the provisions of this article are declared to be issued for an essential public and governmental purpose and, together with interest thereon and income therefrom, shall be exempted from all taxes.

(c) Bonds issued under this section shall be authorized by resolution or ordinance of the local governing body and may be issued in one or more series and shall bear such date or dates, be payable upon demand or mature at such time or times, not to exceed thirty (30) years from date of issue, bear interest at such rate or rates, not exceeding that allowed in Section 75-17-103, be in such denomination or denominations, be in such form either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption (with or without premium), be secured in such manner, and have such other characteristics, as may be provided by such resolution or trust indenture or mortgage issued pursuant thereto. Any bond issue to be awarded and sold to the United States of America or any agency thereof shall mature at such time or times, not to exceed thirty-five (35) years, as shall be prescribed in the ordinance authorizing their issuance.

(d) Such bonds may be sold at not less than par at public sales held after notice published prior to such sale in a newspaper having a general circulation in the area of operation and in such other medium of publication as the municipality may determine, may be exchanged for other bonds on the basis of par or may be sold at private sale under such terms and conditions as may be determined from time to time by the municipality. Such bonds may be sold to the federal government at private sale at not less than par, and, in the event less than all of the authorized principal amount of such bonds is sold to the federal government, the balance may be sold at private sale at not less than par at an interest cost to the municipality of not to exceed the interest cost to the municipality of the portion of the bonds sold to the federal government.

(e) In case any of the public officials of the municipality whose signatures appear on any bonds or coupons issued under this article shall cease to be such officials before the delivery of such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if such officials had remained in office until such delivery. Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to this article shall be fully negotiable.

(f) In any suit, action or proceeding involving the validity or enforceability of any bond issued under this article, or the security therefor, any such bond reciting in substance that it has been issued by the municipality in connection with an urban renewal project, shall be conclusively deemed to have been issued for such purpose and such project shall be conclusively deemed to have been planned, located and carried out in accordance with the provisions of this article.



§ 43-35-23 - Bonds as legal investments

All banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking or investment business; all insurance companies, insurance associations, and other persons carrying on an insurance business; and all executors, administrators, curators, trustees, and other fiduciaries, may legally invest any sinking funds, moneys, or other funds belonging to them or within their control in any bonds or other obligations issued by a municipality pursuant to this article or by any urban renewal agency or housing authority vested with urban renewal project powers under Section 43-35-31. Such bonds and other obligations shall be secured by an agreement between the issuer and the federal government in which the issuer agrees to borrow from the federal government and the federal government agrees to lend to the issuer, prior to the maturity of such bonds or other obligations, moneys in an amount which (together with any other moneys irrevocably committed to the payment of interest on such bonds or other obligations) will suffice to pay the principal of such bonds or other obligations with interest to maturity thereon, which moneys, under the terms of said agreement, are required to be used for the purpose of paying the principal of and the interest on such bonds or other obligations at their maturity. Such bonds and other obligations shall be authorized security for all public deposits. It is the purpose of this section to authorize any persons, political subdivisions and officers, public or private, to use any funds owned or controlled by them for the purchase of any such bonds or other obligations. Nothing contained in this section with regard to legal investments shall be construed as relieving any person of any duty of exercising reasonable care in selecting securities.



§ 43-35-25 - Property exempt from taxes and from levy and sale by virtue of an execution

(a) All property of a municipality including funds, owned or held by it for the purposes of this article shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same nor shall judgment against a municipality be a charge or lien upon such property. The provisions of this section shall not apply to or limit the right of obligees to pursue any remedies for the enforcement of any pledge or lien given pursuant to this article by a municipality on its rents, fees, grants or revenues from urban renewal projects.

(b) The property of a municipality, acquired or held for the purposes of this article, is declared to be public property used for essential public and governmental purposes and such property shall be exempt from all taxes of the municipality, the county, the state or any political subdivision thereof. Such tax exemption shall terminate when the municipality sells, leases or otherwise disposes of such property in an urban renewal area to a purchaser or lessee which is not a public body entitled to tax exemption with respect to such property.



§ 43-35-27 - Cooperation by public bodies

(a) For the purpose of aiding in the planning, undertaking or carrying out of an urban renewal project located within the area in which it is authorized to act, any public body may, upon such terms, with or without consideration, as it may determine: (1) dedicate, sell, convey or lease any of its interest in any property or grant easements, licenses or other rights or privileges therein to a municipality; (2) incur the entire expense of any public improvements made by such public body in exercising the powers granted in this section; (3) do any and all things necessary to aid or cooperate in the planning or carrying out of an urban renewal plan; (4) lend, grant or contribute funds to a municipality; (5) enter into agreements (which may extend over any period, notwithstanding any provision or rule of law to the contrary) with a municipality or other public body respecting action to be taken pursuant to any of the powers granted by this article, including the furnishing of funds or other assistance in connection with an urban renewal project; and (6) cause public buildings and public facilities, including parks, playgrounds, recreational, community, educational, water, sewer or drainage facilities, or any other works which it is otherwise empowered to undertake to be furnished; furnish, dedicate, close, vacate, pave, install, grade, regrade, plan or replan streets, roads, sidewalks, ways or other places; plan or replan, zone or rezone any part of the public body or make exceptions from building regulations; and cause administrative and other services to be furnished to the municipality. If at any time title to or possession of any urban renewal project is held by any public body or governmental agency, other than the municipality, which is authorized by law to engage in the undertaking, carrying out, or administration of urban renewal projects (including any agency or instrumentality of the United States of America), the provisions of the agreements referred to in this section shall inure to the benefit of and may be enforced by such public body or governmental agency. As used in this subsection, the term "municipality" shall also include an urban renewal agency or a housing authority vested with all of the urban renewal project powers pursuant to the provisions of Section 43-35-31.

(b) Any sale, conveyance, lease or agreement provided for in this section may be made by a public body without appraisal, public notice, advertisement or public bidding.

(c) For the purpose of aiding in the planning, undertaking or carrying out of an urban renewal project of an urban renewal agency or a housing authority hereunder, a municipality may (in addition to its other powers and upon such terms, with or without consideration, as it may determine) do and perform any or all of the actions or things which, by the provisions of subsection (a) of this section, a public body is authorized to do or perform, including the furnishing of financial and other assistance.

(d) For the purposes of this section, or for the purpose of aiding in the planning, undertaking or carrying out of an urban renewal project of a municipality, such municipality may (in addition to any authority to issue bonds pursuant to Section 43-35-21) issue and sell its general obligation bonds. Any bonds issued by a municipality pursuant to this section shall be issued in the manner and within the limitations prescribed by the laws of this state for the issuance and authorization of bonds by such municipality for public purposes generally.



§ 43-35-29 - Title of purchaser

Any instrument executed by a municipality and purporting to convey any right, title or interest in any property under this article shall be conclusively presumed to have been executed in compliance with the provisions of this article in so far as title or other interest of any bona fide purchasers, lessees or transferees of such property is concerned.



§ 43-35-31 - Exercise of powers in carrying out urban renewal project

(a) A municipality may itself exercise its urban renewal project powers (as herein defined) or may, if the local governing body by resolution determines such action to be in the public interest, elect to have such powers exercised by the urban renewal agency (created by Section 43-35-33) or by the housing authority, if one exists or is subsequently established in the community. In the event the local governing body makes such determination, the urban renewal agency or the housing authority, as the case may be, shall be vested with all of the urban renewal project powers in the same manner as though all such powers were conferred on such agency or authority instead of the municipality. If the local governing body does not elect to make such determination, the municipality, in its discretion, may exercise its urban renewal project powers through a board or commissioner or through such officers of the municipality as the local governing body may by resolution determine.

(b) As used in this section, the term "urban renewal project powers" shall include the rights, powers, functions and duties of a municipality under this article, except the following: the power to determine an area to be a slum or blighted area or combination thereof and to designate such area as appropriate for an urban renewal project and to hold any public hearings required with respect thereto; the power to approve urban renewal plans and modifications thereof; the power to establish a general plan for the locality as a whole; the power to formulate a workable program under Section 43-35-9; the power to make the determinations and findings provided for in Section 43-35-7, Section 43-35-11, and subsection (d) of Section 43-35-13; the power to issue general obligation bonds; and the power to appropriate funds, to levy taxes and assessments, and to exercise other powers provided for in subsection (h) of Section 43-35-15.



§ 43-35-33 - Urban renewal agency

(a) There is hereby created in each municipality a public body corporate and politic to be known as the "urban renewal agency" of the municipality. Such agency shall not transact any business or exercise its powers hereunder until or unless the local governing body has made the finding prescribed in Section 43-35-11, and has elected to have the urban renewal project powers exercised by an urban renewal agency as provided in Section 43-35-31.

(b) If the urban renewal agency is authorized to transact business and exercise powers hereunder, the mayor, by and with the advice and consent of the local governing body, shall appoint a board of commissioners of the urban renewal agency which shall consist of five (5) commissioners. The term of office of each such commissioner shall be for five (5) years. The commissioners who are appointed in 1973 shall be designated to serve for terms of one (1), two (2), three (3), four (4) and five (5) years, respectively, from the date of their appointment, and thereafter when a vacancy shall occur either by the expiration of term of office or otherwise, the vacancy shall be filled by the governing body of the city either to fill an unexpired term where a commissioner shall die or resign or shall become disqualified during his term, or for a full term of five (5) years where the term of a commissioner expires.

(c) A commissioner shall receive no compensation for his services but shall be entitled to the necessary expenses, including traveling expenses, incurred in the discharge of his duties. Each commissioner shall hold office until his successor has been appointed and has qualified. A certificate of the appointment or reappointment of any commissioner shall be filed with the clerk of the municipality and such certificate shall be conclusive evidence of the due and proper appointment of such commissioner.

The powers of an urban renewal agency shall be exercised by the commissioners thereof. A majority of the commissioners shall constitute a quorum for the purpose of conducting business and exercising the powers of the agency and for all other purposes. Action may be taken by the agency upon a vote of a majority of the commissioners present, unless in any case the bylaws shall require a larger number. Any persons may be appointed as commissioners if they reside within the area of operation of the agency, which shall be coterminous with the area of operation of the municipality, and are otherwise eligible for such appointments under this article.

An agency may employ an executive director, technical experts and such other agents and employees, permanent and temporary, as it may require, and determine their qualifications, duties and compensation. For such legal service as it may require, an agency may employ or retain its own counsel and legal staff. An agency authorized to transact business and exercise powers under this article shall file with the local governing body, on or before March 31 of each year, a report of its activities for its preceding fiscal year, which report shall include a complete financial statement setting forth its assets, liabilities, income and operating expenses as of the end of such fiscal year. At the time of filing the report, the agency shall publish a true and correct copy of such report in a newspaper of general circulation in the community.

(d) For inefficiency or neglect of duty or misconduct in office, a commissioner may be removed only after a hearing and after he shall have been given a copy of the charges at least ten (10) days prior to such hearing and have had an opportunity to be heard in person or by counsel.



§ 43-35-35 - Interested public officials, commissioners or employees

No public official or employee of a municipality, or of any board or commission thereof who exercises any authority with respect to urban renewal projects undertaken pursuant to this article, and no commissioner or employee of a housing authority or urban renewal agency which has been vested by a municipality with urban renewal project powers under Section 43-35-31 shall voluntarily acquire any personal interest, direct or indirect, in any urban renewal project, or in any property included or planned to be included in any urban renewal project of such municipality or in any contract or proposed contract in connection with such urban renewal project. Where such acquisition is not voluntary, the interest acquired shall be immediately disclosed in writing to the local governing body and such disclosure shall be entered upon the minutes of the governing body. If any such official, commissioner or employee presently owns or controls, or owned or controlled within the preceding two (2) years, any interest, direct or indirect, in any property which he knows is included or planned to be included in an urban renewal project, he shall immediately disclose this fact in writing to the local governing body, and such disclosure shall be entered upon the minutes of the governing body, and any such official, commissioner or employee shall not participate in any action by the municipality, or board or commission thereof, housing authority, or urban renewal agency affecting such property. Any disclosure required to be made by this section to the local governing body shall concurrently be made to a housing authority or urban renewal agency which has been vested with urban renewal project powers by the municipality pursuant to the provisions of Section 43-35-31. No commissioner or other officer of any housing authority, urban renewal agency, board or commission exercising powers pursuant to this article shall hold any other public office under the municipality other than his commissionership or office with respect to such housing authority, urban renewal agency, board or commission. Any violation of the provisions of this section shall constitute misconduct in office.



§ 43-35-37 - Urban Renewal Law as controlling

In so far as the provisions of this article are inconsistent with the provisions of any other law, the provisions of this article shall be controlling. The powers conferred by this article shall be in addition and supplemental to the powers conferred by any other law. Nothing contained in this article shall be construed to amend, repeal or supersede the provisions of the Public Utility Law of 1956, Sections 77-3-1 through 77-3-89, Mississippi Code of 1972, nor to authorize the construction or operation of utility facilities where reasonably adequate services are being provided by an existing utility. Nothing contained in this article shall be construed to authorize the taking of private property for any purpose other than necessary public use.






Article 3 - SLUM CLEARANCE

§ 43-35-101 - Definitions

The following terms, whenever used or referred to in this article, shall have the following respective meanings for the purposes of this article, unless a different meaning clearly appears from the context:

(a) "Municipality" shall mean any city, town or village in this state.

(b) "Governing body" shall mean the board of aldermen, council, board, or commissioners, or other legislative body, charged with governing a municipality.

(c) "Public officer" shall mean the officer or officers in charge of any municipal department who are authorized by ordinance adopted hereunder to exercise the powers prescribed by such ordinance and by this article.

(d) "Public authority" shall mean any housing authority, or any officer who is in charge of any department or branch of the government of the municipality or state relating to health, fire, building regulations, or to other activities concerning buildings in the municipality.

(e) "Owner" shall mean the holder of the title in fee, or a mortgagee or trustee, whose interest is shown of record, or who is in possession of a building, or any person in control of a building, or the agent of any such person.

(f) "Parties in interest" shall mean individuals, associations, or corporations who have an interest of record in or who are in possession of a building.

(g) "Building" means any building or structure or part thereof used and occupied by humans as a dwelling, store, factory, warehouse, requiring the presence of humans therein, or intended to be so used, and includes any yard, garden, parking or storage area, outhouses, and appurtenances belonging thereto or usually enjoyed therewith.



§ 43-35-103 - Slum clearance authorized

It is hereby found and declared that the existence and occupation of dwellings and other buildings in the municipalities of this state, which are unfit for human habitation, use or occupancy, are inimical to the welfare and dangerous and injurious to the health, safety and morals of the people of this state; and that a public necessity exists for the repair or elimination of such buildings.

Whenever any municipality of this state finds that there exist in such municipality buildings, which are unfit for human habitation, use or occupancy, due to dilapidation, defects increasing the hazards of fires, accidents or other calamities, lack of ventilation, light or sanitary facilities, or due to other conditions rendering such buildings unsafe and unsanitary, and dangerous or detrimental to the health, safety or morals, or which are otherwise inimical to the welfare of the residents of such municipality, power is hereby conferred upon such municipality to exercise its police powers to remedy or eliminate the aforesaid conditions in the manner provided in this article.



§ 43-35-105 - Ordinances; administrative officer; condemnation proceedings

Upon the adoption of an ordinance finding that building conditions of the character described in Section 43-35-103 exist within a municipality, the governing body of such municipality is hereby authorized to adopt ordinances relating to the buildings within such municipality which are unfit for human habitation, use or occupancy. Such ordinances shall include the following provisions:

(a) That a public officer be designated or appointed to exercise the powers prescribed by the ordinances.

(b) That whenever a petition is filed with the public officer by a public authority or by at least five (5) residents of the municipality, charging that any building is unfit for human habitation, use or occupancy, or whenever it appears to the public officer, on his own motion, that any building is unfit for human habitation, use or occupancy, the public officer shall, if his preliminary investigation discloses a basis for such charges, issue and cause to be served upon the owner of and parties in interest in such premises a complaint, stating the charges in that respect and containing a notice that a hearing will be held before the public officer, or his designated agent, at a place therein fixed not less than ten (10) days nor more than thirty (30) days after the serving of said complaint; and that the owner and parties in interest shall be given the right to file an answer to the complaint and to appear in person, or otherwise, and give testimony at the place and time fixed in the complaint.

(c) That if, after such notice and hearing, the public officer determines that the building under consideration is unfit for human habitation, use or occupancy, he shall state in writing his findings of fact in support of such determination and shall issue and cause to be served upon the owner thereof an order requiring him, to the extent and within the time specified in the order, to repair, alter or improve the said building to render it fit for human habitation, use or occupancy or, at the option of the owner, to vacate and close the building as a human habitation, or for human use or occupancy.

(d) That, if the owner fails to comply with such order within the time prescribed, the public officer may cause the building to be vacated and closed; that the public officer may cause to be posted on the main entrance of any building so closed a placard with the following words:

"This building is unfit for human habitation, use or occupancy; the use or occupation of this building by humans is prohibited and unlawful."

Any person who shall rent, lease or occupy, or who shall permit any person to rent, lease or occupy such building for a human habitation, use or occupancy, shall be liable for such fine as may be prescribed by the ordinances of the municipality.

(e) That if, after notice and hearing, the public officer determines that a building is in such condition, because of dilapidation, disrepair, structural defects, or otherwise, that it is dangerous or injurious to the health or safety of the public or the occupants of buildings or the occupants of neighboring buildings, said public officer shall issue and cause to be served upon the owner an order requiring him to repair, alter or improve the said building to the extent and within the time specified in such order, or, at the option of the owner, to remove or demolish such building; that if the owner fails to comply with such order within the time prescribed, the public officer may cause such building to be repaired, altered or improved in accordance with the order. If such repairs, alterations or improvements cannot be made at a reasonable cost in relation to the value of the building, said public officer may cause such building to be removed or demolished; the ordinance of the municipality may fix a certain percentage of such cost in relation to the value of a building as being reasonable for such purpose; and the cost of such repairs, alterations, improvements or removal, or demolition, in addition to a penalty not to exceed twenty percent (20%) of the actual costs which may be imposed by the municipality, shall be a lien against such real estate, and assessed and collected as a special tax. The governing authorities of any municipality ordering such assessment shall fix a day for the hearing of objections to such assessment and shall cause the municipal clerk to give to the property owner ten (10) days' written notice, by mail, if the post-office address of the owner be known, but if the post-office address of the owner be unknown, notice shall be given by posting notice for at least ten (10) days in five (5) public places in the municipality, of the time and place for the hearing of objections to such assessment; one of such public places for posting notice as aforesaid shall be on the land which is the subject matter of such assessment. If the amount of said special tax is not paid in full within six (6) months from and after the date the assessment becomes final, the tax collector shall proceed to advertise and sell the said real estate, or a sufficient amount thereof to recover said special tax and all costs of the sale, after having given notice of the time and place of such sale as is required by law for the sale of land for delinquent ad valorem taxes. From the proceeds of said sale, the tax collector shall first pay the cost of the sale, after which he shall pay the cost of such repairs, alterations, improvement, removal or demolition and any penalty imposed by the municipality; and any amount remaining over shall be deposited by him with the clerk of the circuit court as hereinafter provided. If the building is removed or demolished by the public officer, he may sell the materials of such building and shall credit the proceeds of such sale against the cost of the removal or demolition; and any balance remaining shall be deposited in the circuit court by the public officer, shall be secured in such manner as may be directed by such court, and shall be disbursed by such court to the persons found to be entitled thereto by the final award or judgment of such court. Nothing in this subsection shall be construed to impair or limit in any way the power of the municipality to define and declare nuisances and to cause their removal or abatement by summary proceedings or otherwise.



§ 43-35-107 - Unsafe buildings

An ordinance adopted by a municipality under this article shall provide that the public officer may determine that a building is unfit for human habitation, use or occupation, if he finds that conditions exist in such buildings which are dangerous or injurious to the health, safety or morals of the persons using such buildings for human habitation, use or occupation, or to the public. Such conditions may include the following, without limiting the generality of the foregoing: defects therein increasing the hazards of fire, accident, or other calamities; lack of adequate ventilation, light, or sanitary facilities; dilapidation; disrepair; structural defects; and uncleanliness. Such ordinance may provide additional standards to guide the public officer, or his agents, in determining the fitness of a building for human habitation, use or occupation.



§ 43-35-109 - Service of complaints

Complaints or orders issued by a public officer pursuant to an ordinance adopted under this article shall be served upon persons either personally or by registered mail; but if the whereabouts of such persons is unknown, and the same cannot be ascertained by the public officer in the exercise of reasonable diligence, and the public officer shall make an affidavit to that effect, then the serving of such complaint or order upon such persons may be made by publishing the same once each week for two (2) successive weeks in a newspaper printed and published in the municipality, or, in the absence of such a newspaper, in one printed and published in the county and circulating in the municipality in which the dwellings are located. A copy of such complaint or order shall be posted in a conspicuous place on premises affected by the complaint or order. A copy of such complaint or order shall also be filed in the proper office or offices for the filing of lis pendens notices in the county in which the dwelling is located, and such filing of the complaint shall have the same force and effect as other lis pendens notices provided by law. The rules and evidence prevailing in courts of law or equity shall not be controlling in hearings before the public officer.



§ 43-35-111 - Restraining order; hearing

Any person affected by an order issued by the public officer may apply to the circuit court for an injunction restraining the public officer from carrying out the provisions of the order, and the court, or any judge thereof, may, upon such application, issue an order restraining the public officer pending final disposition of the cause. Hearings shall be had by the court on such applications within twenty (20) days, or as soon thereafter as possible, and shall be given preference over other matters on the court's calendar. The court shall hear and determine the issues raised, and shall enter such final order or decree as law and justice may require. In all such proceedings, the findings of the public officer as to facts, if supported by evidence, shall be conclusive. Costs shall be in the discretion of the court. The remedies herein provided shall be exclusive remedies, and no person affected by an order of the public officer shall be entitled to recover any damages for action taken by the public officer under such order or because of non-compliance therewith.



§ 43-35-113 - Powers of administrative officer

An ordinance adopted by the governing body of the municipality may authorize the public officer to exercise such powers as may be necessary or convenient to carry out and effectuate the purposes and provisions of this article, including the following powers, in addition to others herein granted:

(a) To investigate the building conditions in the municipality in order to determine which buildings therein are unfit for human habitation, use or occupation;

(b) To administer oaths, affirmations, examine witnesses, and receive evidence;

(c) To enter upon premises for the purpose of making examinations, provided that such entries shall be made in such manner as to cause the least possible inconvenience to the persons in possession;

(d) To appoint and fix the duties of such officers, agents and employees, as he deems necessary to carry out the purposes of the ordinance; and,

(e) To delegate any of his functions and powers under the ordinance to such officers and agents as he may designate.



§ 43-35-115 - Estimate of costs

The governing body of any municipality adopting an ordinance under this article shall, as soon as possible thereafter, prepare an estimate of the annual expenses or costs to provide the equipment, personnel and supplies necessary for periodic examinations and investigations of the buildings in such municipality for the purpose of determining the fitness of such buildings for human habitation, use or occupancy, and for the enforcement and administration of its ordinances adopted under this article; and any such municipality is authorized to make such appropriations from its revenues as it may deem necessary for this purpose, and may accept and apply grants or donations to assist it in carrying out the provisions of such ordinances.



§ 43-35-117 - Construction of law

Nothing in this article shall be construed to abrogate or impair the powers of the courts or of any department of any city to enforce any provisions of its charter or its ordinances or regulations, nor to prevent or punish violations thereof; and the powers conferred by this article shall be in addition and supplemental to the powers conferred by any other law.






Article 5 - OFF-STREET PARKING AND BUSINESS DISTRICT RENEWAL

§ 43-35-201 - Municipal parking facilities; delegation of power, duties, and responsibilities

The governing authorities of any municipality of one hundred thousand (100,000) population or more, and the governing authorities of any municipality of twenty-five thousand (25,000) population or more located in any county adjacent to a county in which a municipality of one hundred thousand (100,000) or more is located, and the governing authorities of any municipality having a population of more than eleven thousand (11,000) but less than eleven thousand two hundred (11,200) according to the 1980 decennial census located in any county adjacent to a county having a municipality of one hundred thousand (100,000) or more, and the governing authorities of any municipality in any county having a population in excess of one hundred thirty thousand (130,000) according to the 1970 decennial census, and the governing authorities of any municipality in any county having a population in excess of twenty-seven thousand (27,000) according to the 1970 decennial census and bordering on the State of Tennessee wherein United States Highways 45 and 72 intersect, and the governing authorities of any municipality in any county having a population in excess of thirty-eight thousand (38,000) according to the 1980 decennial census and bordering on the Mississippi River wherein United States Highways 61 and 84 intersect shall have, and may, within their discretion, by resolution duly adopted, delegate to its urban renewal agency or redevelopment authority created pursuant to Section 43-35-33, any or all of the following additional powers, duties and responsibilities, as specified in the resolution of the governing authorities of the municipality.

(a) The power and authority to establish and construct municipal parking facilities for motor vehicles belonging to members of the general public, and to rent, lease, purchase or acquire by the power of eminent domain, in any manner now authorized by law for the acquisition of land and property for public purposes, the necessary lands and property for the establishment and construction of such parking facilities and related structures; the power and authority to prescribe rules, regulations and rates for the use and operation of such parking facility; to employ, fix and pay the compensation of necessary operating personnel; to rent, sell, convey, transfer, let or lease said facility and related structures or any portion thereof, or any space therein, on such terms and conditions as shall be reasonable; to lease or sell air rights over and adjacent to such facilities. Commercial enterprise activities other than parking of motor vehicles may be authorized on leased property comprising any part of such parking facilities and related structures, but only upon an express finding, by resolution of the governing authorities of the municipality as hereinafter provided, that such commercial enterprise activities are essential to the economic feasibility of the proposed parking facilities. Before proceeding to exercise or delegate the powers and authority provided in this paragraph (a), the governing authorities of such municipality shall adopt and publish an ordinance and conduct the hearing as provided in Section 21-37-25 and any citizens may appeal as therein provided.

(b) To plan, establish, construct, build, maintain and operate inland ports, and to this end to negotiate, receive, contract for and expend funds from any source, including but not limited to, city, county, state and federal funds and private donations.

(c) To cooperate with and act jointly with other political subdivisions and agencies of the State of Mississippi and other commissions, departments and instrumentalities of the municipality, and with the federal government and agencies thereof.



§ 43-35-202 - Special parking facility taxing districts

(1) The governing authorities of any municipality having a population of one hundred thousand (100,000) or more, and the governing authorities of any municipality having a population of more than eleven thousand (11,000) but less than eleven thousand two hundred (11,200) according to the 1980 decennial census located in any county adjacent to a county having a municipality of one hundred thousand (100,000) or more, which have elected, or hereafter may elect, to exercise or delegate the power and authority to establish and construct municipal parking facilities for motor vehicles belonging to members of the general public, as provided in Section 43-35-201, are hereby authorized and empowered to establish one or more special parking facility taxing districts and to levy, collect and make an annual special tax not to exceed six (6) mills against all property in each such special parking facility taxing district, provided that such special taxes shall not be levied, collected or made unless the governing authorities shall have adopted a resolution (i) designating an area a special parking facility taxing district; (ii) specifying the maximum millage to be levied on property in such area pursuant to this subsection; and (iii) if such area shall not be within one (1) or more urban renewal areas as defined in Article 1, Chapter 35, Title 43, Mississippi Code of 1972, declaring such area to be a slum area or a blighted area or a combination thereof within the meaning of Article 1, Chapter 35, Title 43, Mississippi Code of 1972. Such special tax levy shall be excluded from the limitations imposed under Section 27-39-321. Prior to adopting such resolution, the governing authorities shall hold a public hearing with respect thereto after public notice by publication at least twice, once a week for two (2) consecutive weeks, with the first publication being not less than fourteen (14) calendar days prior to the date specified for such hearing, such notice to include the date, time and place of such hearing, the proposed boundaries of such special parking facility taxing district and the maximum special tax to be levied on property in such district pursuant to this subsection. The boundaries of such special parking facility taxing district shall not be modified and special taxes shall not be levied in excess of the maximum set forth in such resolution, unless the governing authorities shall have amended such resolution after a public hearing and notice as described above. The proceeds of any special tax levied on property in a special parking facility taxing district pursuant to this subsection (1) shall be used solely to pay principal of and interest on bonds issued by such municipality under Section 43-35-203 with respect to parking facilities located within such special parking facility taxing district or shall be paid to the urban renewal agency or redevelopment authority to which the power and authority to establish to construct municipal parking facilities shall have been delegated and used by such urban renewal agency or redevelopment authority to pay principal of and interest on bonds issued by such urban renewal agency or redevelopment authority under Section 43-35-203 with respect to parking facilities located within such special parking facility taxing district. The governing authorities of such municipality shall levy such tax at the maximum rate specified in such resolution against all property in such special parking facility taxing district for so long as any bonds issued pursuant to Section 43-35-203 with respect to parking facilities located within such special parking facility taxing district shall be outstanding unless the governing body of the urban renewal agency or redevelopment authority shall certify that a lesser rate will provide revenues sufficient to pay debt service on all bonds payable from such tax and to pay costs of owning, operating and managing parking facilities located in such special parking facility taxing district, in which event such governing authorities shall levy such tax at such lesser rate. The governing authorities of a municipality may also enter into agreements for the benefit of holders of bonds issued by an urban renewal agency or redevelopment authority pursuant to Section 43-35-203 limiting or restricting issuance of bonds by such municipality which would be payable from such special tax to the extent that such governing authorities shall determine that such agreements are necessary or desirable in connection with the issuance of bonds by an urban renewal agency or redevelopment authority pursuant to Section 43-35-203. Such tax shall cease to be levied after all principal of and interest on bonds issued under Section 43-35-203 with respect to parking facilities located within such special parking facility taxing district shall have been paid in full.

(2) The governing authorities of any municipality having a population of one hundred thousand (100,000) or more, and the governing authorities of any municipality having a population of more than eleven thousand (11,000) but less than eleven thousand two hundred (11,200) according to the 1980 decennial census located in any county adjacent to a county having a municipality of one hundred thousand (100,000) or more, which have elected, or hereafter may elect, to exercise or delegate the power and authority to establish and construct municipal parking facilities for motor vehicles belonging to members of the general public, as provided in Section 43-35-201, are hereby authorized to adopt and carry out one or more parking facility tax increment financing plans and to enter into agreements, which may extend over any period of time, any other rule of law to the contrary notwithstanding, with any urban renewal agency or redevelopment authority to which such power and authority shall have been delegated to pay to such urban renewal agency or redevelopment authority an amount equal to the parking facility tax increment financing revenues received by such municipality and allocated to parking facilities pursuant to such parking facility tax increment financing plan. Such agreements may also include such reasonable provisions as the governing body shall determine to be appropriate to provide security for the holders of bonds issued or to be issued by such urban renewal agency or redevelopment authority which are payable in whole or in part from payments pursuant to such agreements.

In the event that a municipality or urban renewal agency or redevelopment authority shall have entered into an agreement with a private person, firm or partnership under which such private person, firm or partnership shall have agreed to construct specific buildings or other facilities or improvements, to pay all real property taxes due on such buildings or other facilities or improvements in a timely manner and to maintain and operate such buildings or other facilities or improvements in such a manner as to preserve property values, such agreement may specify a minimum payment to be made by such municipality based on the governing body's determination of the expected ad valorem taxes to be received from such buildings or other facilities or improvements, in which event such municipality shall be unconditionally obligated to make such payments from its general fund or other available funds, regardless of whether actual ad valorem taxes shall have been less than such amount.

(3) The governing authorities of any county in which a municipality is located which has adopted, or hereafter may adopt, a parking facility tax increment financing plan as provided in this Section 43-35-202, are hereby authorized to become a party to such parking facility tax increment financing plan and enter into agreements, which may extend over any period of time notwithstanding any rule of law to the contrary, to pay to such municipality, or any urban renewal agency or redevelopment authority to which power and authority to establish and construct municipal parking facilities for motor vehicles belonging to members of the general public shall have been delegated, an amount equal to the parking facility tax increment financing revenues received by such county and allocated to parking facilities pursuant to such tax increment financing plan. Such agreements may also include such reasonable provisions as the governing body shall determine to be appropriate to provide security for the holders of bonds issued or to be issued by such urban renewal agency or redevelopment authority which are payable in whole or in part from payments pursuant to such agreements.

In the event that a county, municipality or urban renewal agency or redevelopment authority shall have entered into an agreement with a private person, firm or partnership under which such private person, firm or partnership shall have agreed to construct specific buildings or other facilities or improvements, to pay all real property taxes due on such buildings or other facilities or improvements in a timely manner and to maintain and operate such buildings or other facilities or improvements in such a manner as to preserve property values, such agreement may specify a minimum payment to be made by such county based on the governing body's determination of the expected ad valorem taxes to be received from such buildings or other facilities or improvements, in which event such county shall be unconditionally obligated to make such payments from its general fund or other available sources regardless of whether actual ad valorem taxes shall have been less than such amount.



§ 43-35-203 - Revenue bonds; form; maturity; execution; interest

The governing authorities of any municipality which has elected, or hereafter may elect, to exercise or delegate the power and authority to establish and construct municipal parking facilities for motor vehicles belonging to the general public, as provided in Section 43-35-201, and the governing authorities of any urban renewal agency or redevelopment authority to which such power and authority shall have been delegated are hereby authorized and empowered, in their discretion, to issue bonds for the purpose of acquiring land and property for a municipal parking facility and related structures and also for owning, erecting, building, establishing, operating and maintaining such facilities and related structures and to remodel or repair the same, and to refund outstanding bonds and to pay costs relating to the issuance of such bonds and interest on such bonds and to establish any reserves determined to be appropriate. Such bonds may be issued without an election thereon upon the adoption of a resolution by the governing authorities of such issuing authority. Such bonds shall not be subject to any limitation as to amount, and shall not be included in computing the statutory limitation of indebtedness of such issuing authority under any present or future law. Such bonds shall bear date or dates, shall be of such denomination or denominations, shall bear interest at such rates not to exceed the maximum rate specified in Section 75-17-103, shall be payable at such place or places within or without the State of Mississippi, shall mature at such time or times and upon such terms and may be made redeemable prior to maturity with or without premium, shall bear such registration privileges and shall be in substantially such form as shall be determined by resolution of the governing authorities of such issuing authority.

Such bonds shall be executed by the manual or facsimile signature of the mayor or chairman and clerk or secretary of such issuing authority, with the seal of the issuing authority affixed thereto or reproduced thereon. Whenever such bonds shall have been signed by the officials designated to sign the same who were in office at the time of such signing but who may have ceased to be such officers prior to the date of the sale and delivery of such bonds, or who may not have been in office on the date such bonds may bear, the signatures of such officers upon such bonds shall nevertheless be valid and sufficient for all purposes and have the same effect as if the person so officially signing such bonds had remained in office until the delivery of the same to the purchaser or had been in office on the date such bonds may bear.



§ 43-35-205 - Revenue bonds; sale

The governing authorities of such municipality shall sell such bonds on sealed bids at not less than par plus accrued interest to date of delivery of the bonds to the purchaser and in the manner provided in Section 31-19-25, Mississippi Code of 1972.



§ 43-35-207 - Revenue bonds; negotiability; tax exemption

All bonds and interest coupons issued under the provisions of this article shall have and are hereby declared to have all the qualities and incidents of negotiable instruments under the Uniform Commercial Code of the State of Mississippi. Such bonds and the income therefrom shall be exempt from all taxation within the State of Mississippi, except inheritance taxes.



§ 43-35-209 - Disposition of proceeds; additional bonds to provide for deficit; disposition of surplus

The principal proceeds of such bonds shall be paid into a special fund in a bank or banks qualified as depositories for the municipality or for the urban renewal agency or redevelopment authority to which the municipality has delegated its power and authority with respect to such parking facilities. The accrued interest and premium, if any, shall be paid into the fund established for the payment of the principal of and interest on such bonds. The principal proceeds shall be used solely for the purposes for which such bonds were issued, except as hereinafter provided, and shall be disbursed upon order of the board of commissioners of the urban renewal agency or redevelopment authority having jurisdiction of said parking facilities, or upon order of the governing authorities of such municipality, as the case may be. If the proceeds of such bonds, by error of calculation or otherwise, shall be less than the cost of the project for which such bonds were issued and the redeeming of any outstanding bonds, then and in such event, unless otherwise provided in the resolution authorizing the issuance of such bonds, additional bonds may in like manner, be issued to provide the amount of such deficit. Unless otherwise provided in the resolution authorizing the issuance of bonds, such additional bonds shall be deemed to be of the same issue as the original bonds and shall be entitled to payment from the same funds without preference or priority to the bonds first issued for the same purpose. If the proceeds of the bonds of any issue shall exceed the amount required for the project for which the bonds were issued, such surplus shall be paid into the fund established for the payment of the principal of and interest on such bonds.



§ 43-35-211 - Bonds payable out of net revenues; payments in lieu of taxes

Bonds issued under the provisions of this article shall be payable, both principal and interest, solely out of such (i) special taxes levied pursuant to subsection (1) of Section 43-35-202, (ii) parking facility tax increment financing revenues as provided in subsection (2) of Section 43-35-202, (iii) payments to be made to any redevelopment authority or urban renewal agency or municipality authorized pursuant to subsections (1), (2) or (3) of Section 43-35-202, or (iv) net revenues to accrue from the operation of the parking facilities and related structures for which such bonds were issued or any combination thereof, as shall be specified in the resolution authorizing issuance of such bonds, and the full faith and credit of the issuing authority shall not be pledged therefor, and such fact shall be recited on the face of each bond. "Revenues" as used herein with respect to parking facilities shall mean all charges, rentals, tolls, rents, gifts, grants, contributions, and all other funds accruing from the operation, lease, or sale of parking facilities and related structures; "net revenues" as used herein, shall mean the revenues remaining after payment of costs and expenses of operation and maintenance of the parking facilities and related structures. The commissioners of an urban renewal agency or redevelopment authority may, in their discretion, make payments to the municipality and county within which such parking facilities are located, in lieu of taxes, and such payments may be deducted in determining net revenues to the extent permitted in the resolution under which such bonds are issued.



§ 43-35-213 - Covenants affecting security of bonds; bondholders' lien

(a) A resolution issuing bonds in compliance with this article may include any covenants with the bondholders deemed necessary to make such bonds secure and marketable, including, but without limitation, covenants regarding the application of the bond proceeds; the pledging, application and securing of special taxes, parking facility tax increment financing revenues, payments from municipalities and counties, other revenues and the revenues of the parking facilities; the creation and maintenance of reserves; covenants to levy special taxes and other taxes; covenants to enforce agreements; the investment of funds; the issuance of additional bonds; the maintenance of minimum fees, charges and rentals; the operation and maintenance of facilities; insurance and insurance proceeds; accounts and audits; the sale of properties; remedies of bondholders; the vesting in a trustee or trustees such powers and rights as may be necessary to secure the bonds and the revenues and funds from which they are payable; the terms and conditions upon which bondholders may exercise their rights and remedies; the replacement of lost, destroyed or mutilated bonds; the definition, consequences and remedies of an event of default; and the appointment of a receiver in the event of a default.

(b) All taxes and revenues pledged to the payment of such bonds shall be subject to a lien in favor of the holders of such bonds, and all such taxes and revenues received by the issuing authority shall be immediately subject to such lien without any physical delivery thereof or further act by the issuing authority, and such lien shall be effective as against all parties asserting claims against the issuing authority, whether by way of tort, contract or otherwise, whether or not such parties may have had notice of such lien. Such pledge or trust agreement creating the same need not be filed or recorded except in the official minutes of the issuing authority.

(c) The state does hereby covenant with the holders of any such bonds that it will not, while any such bonds shall be outstanding, limit or diminish the right and power of any county, municipality or urban renewal agency or redevelopment authority to establish, maintain and collect rates, fees, rentals and other charges pledged to the payment of such bonds, or to levy the special taxes authorized by this article, to fulfill any covenants with or for the benefit of such bondholders, or to make or receive payments pursuant to a parking facility tax increment financing plan.



§ 43-35-215 - Trust agreements

In the discretion of the issuing authority, all bonds may be further secured by a trust agreement between the issuing authority and a corporate trustee, which may be any trust company or bank having powers of a trust company within or without the state. Any such trust agreement or any resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as are reasonable and proper and not in violation of law. The trust agreement may contain provisions for the issuance of additional bonds under the procedures established by this article for any of the purposes authorized by this law which shall be secured by the revenues pledged thereunder for such bonds to the extent provided therein.

The trust agreement may include provisions to the effect that, if there is any default in the payment of principal or interest on any of said bonds, any court of competent jurisdiction may appoint a receiver to administer the properties and facilities of the authority described in the trust agreement on behalf of the municipality or urban renewal agency or redevelopment authority, including authority to sell or make contracts for the sale of any services, facilities or commodities of the authority or to renew such contracts, subject to the approval of the court appointing the said receiver; and with power to provide for the payment of such bonds outstanding, or the payment of operating expenses, and to apply the income and revenues to the payment of the said bonds and interest thereon in accordance with the resolution of the authority authorizing the issuance of such bonds and the said trust agreement. The fee for the services of any corporate trustee shall not exceed the normal charges for acting as paying agent, plus any additional amount or amounts allowed by the court as the reasonable value of services rendered by the corporate trustee.

The powers herein granted may be exercised whether or not a trust agreement is entered into and, if no trust agreement is entered into, such provisions as are above authorized may be set out in the resolution authorizing the bonds.



§ 43-35-217 - Validation of bonds

Bonds authorized and issued hereunder shall be submitted to validation in the chancery court of the county in which such parking facilities are located, in the manner and with the same force and effect as now or hereafter provided by Chapter 13, Title 31, Mississippi Code of 1972.



§ 43-35-219 - Attorney's fees

Prior to the authorization, issuance, and subsequent validation of bonds issued under this article, the issuing authority shall have secured the legal services of a competent practicing attorney or firm of attorneys. However, in no instance shall the attorney's fees paid for the issuance or refunding of such bonds exceed the following amounts, to-wit:

On all such bond issues the attorney's fees shall not exceed one percent (1%) of the first one million dollars ($ 1,000,000.00); one-half percent ( 1/2%) of all over one million dollars ($ 1,000,000.00) and not more than two million dollars ($ 2,000,000.00); and one-fourth percent ( 1/4%) of all amounts in excess of two million dollars ($ 2,000,000.00).



§ 43-35-231 - Authority conferred by article cumulative

The authority and power conferred upon the municipalities by this article shall be cumulative and in addition to any other authorities and powers conferred upon them by law and shall not be construed to in any way diminish or limit any other such authorities or powers.



§ 43-35-233 - Authority for issuance of bonds

Bonds may be issued pursuant to this article without any other proceedings or the happening of any other conditions or things than those specified or required by this article.



§ 43-35-235 - Appointment of additional members to board of urban renewal agency

The governing authorities of any municipality which has delegated to its urban renewal agency or redevelopment authority the powers, duties and responsibilities relating to parking facilities as provided for in Section 43-35-201, may, within their discretion, appoint two (2) additional members to the board of commissioners of such urban renewal agency, in addition to the five (5) members provided for in Section 43-35-33. Such additional commissioners shall be appointed in the same manner and for the same term, and shall have the same qualifications and shall otherwise be subject to the provisions of Section 43-35-33 and Section 43-35-35.



§ 43-35-237 - Definitions

For the purposes of this article the following terms shall have the meanings given in this section unless a different meaning is clearly indicated by the context:

(a) "Base year value" shall mean the appraised value of a property used in assessing ad valorem taxes for the year in which a parking facility tax increment financing plan covering such property shall have been adopted or, if later, the year in which such property was included in a parking facility tax increment financing plan; provided that, if any property shall have been exempt from ad valorem taxation for the year in which a parking facility tax increment financing plan shall have been adopted or, if later, the year in which such property was included in a parking facility tax increment financing plan, and shall thereafter become subject to ad valorem taxation, the base year value shall be the appraised value of such property used in assessing taxes during the first year that such property shall be subject to ad valorem taxation or, if lesser, the appraised value, as certified by the applicable tax assessor, which would have been used in assessing taxes during the preceding year if the property had been subject to ad valorem taxation.

(b) "Issuing authority" means any city or town incorporated under the laws of the State of Mississippi or any urban renewal agency or redevelopment authority within such city or town having authority to issue bonds pursuant to Section 43-35-203.

(c) "Municipality" means any city or town incorporated under the laws of the State of Mississippi.

(d) "Parking facility tax increment financing plan" means a plan for allocating all or a part of any increases in general fund ad valorem taxes arising as a result of increases in the value of specific properties or properties in designated areas (or any combination thereof) to defray costs relating to parking facilities. Such plan shall be sufficiently complete to indicate the anticipated increases in general fund ad valorem taxes, the percentage or dollar amount of such taxes to be allocated to defray costs relating to parking facilities and the specific properties or specific area (or combination) covered by such plan.

(e) "Parking facility tax increment financing revenues" means the increases in general fund ad valorem taxes received as a result of increases in the values of specific properties or properties located in a designated area. Such increases, with respect to specific properties during a year, shall be the amount by which general fund ad valorem taxes received during such year as a result of levies on such property exceed the general fund ad valorem taxes which would have been received if such property were assessed based on its base year value. Such increases, with respect to properties located in specific areas during a year, shall be the amount by which general fund ad valorem taxes received during such year as a result of levies on all nonexempt properties in such area exceed the general fund ad valorem taxes which would have been received if such nonexempt properties were assessed based on the base year value of each such property.






Article 7 - DESIGNATION OF AREAS FOR DEVELOPMENT AND REDEVELOPMENT

§ 43-35-301 - Declaration of legislative intent

It is hereby declared to be the intent of the Legislature, by this article, to assist municipalities of this state in the growth, development and redevelopment of downtown areas within their corporate limits by authorizing any of said municipalities to designate areas for development and/or redevelopment and to provide a method for accomplishing said purpose.



§ 43-35-303 - Refurbishing of physical facilities authorized

The governing authorities of any municipality are hereby authorized and empowered, in their discretion, to construct, repair, improve, renovate or otherwise recondition physical facilities owned or leased by the municipality within the municipalities subject to the provisions hereinafter set out.



§ 43-35-305 - Designation of location of facility; hearing

The governing authorities, prior to utilizing the authority granted under this article, shall designate the area within which said facility shall be located and shall hold a hearing as provided in Section 21-41-5, Mississippi Code of 1972.



§ 43-35-307 - Determination of cost

In determining the overall cost of said facility, the following are to be considered by the governing authorities: the acquisition of the land, either by purchase or lease or otherwise, and all expenses incident thereto; the cost of any surfacing, building, lighting, drainage or other improvements necessary for the safe and convenient maintenance and operation of such facility; whatever annual costs of operation are necessary by way of maintenance, police or fire protection; and all other operational or administrative expenses. The costs and all expenses incurred by virtue of this article shall be charged upon the property benefitted thereby.



§ 43-35-309 - Charges for use of facilities

The governing authorities of such municipality are hereby authorized, in their discretion, to make such charges as would be deemed proper for the use of such facilities. Any revenue received from any of such charges may be pledged for the payment of bonds issued hereunder or otherwise credited against the cost and expense to be charged against the property benefitted thereby.



§ 43-35-311 - Levy of taxes

The governing authorities are hereby authorized and empowered to levy, collect and make any annual special tax or assessment against the benefitted property in the designated area. However, no assessment, not to exceed five (5) mills, made under the provisions of this article shall be made against the benefitted property until notice of the proposed action is furnished to the owners of the property on which said assessment is to be made, in the same manner as provided in Section 21-41-5, Mississippi Code of 1972. At the meeting called for the hearing of any objections that may be made by said property owners, any property owner aggrieved may appear in person, by attorney, or by petition on any objection to the proposal or any part thereof. The board shall consider the objections, if any, and may confirm, modify or rescind the resolution of necessity and shall determine whether said proposal shall be implemented and how the cost thereof shall be paid. The determination of the board shall be final and conclusive at the expiration of the protest period hereinafter provided, subject only to an appeal to a court of appropriate jurisdiction within thirty (30) days after said order becomes final. If property owners owning more than one-third ( 1/3) of the front footage of the property in the designated area shall file a protest, then the provisions of this article shall not be utilized. Any protest made, as provided herein, shall be in writing, signed by the property owner or his legal representative and filed with the city clerk within forty-five (45) days of the adjournment of said meeting. The special tax levy herein provided shall not affect or apply to any property in the designated area that is used as residential property and qualifies as a homestead under the provisions of the Homestead Exemption Law being Sections 27-33-3 et seq., Mississippi Code of 1972.



§ 43-35-313 - Issuance of bonds

The governing authorities of such municipality are hereby authorized to issue bonds for the cost hereinabove referred to or to defray any expenditures made by said municipality out of its general fund which are necessary and authorized herein. Such bonds shall be sold on sealed bids at public sale in the manner provided by Section 31-19-25, Mississippi Code of 1972. Any expenditure disbursed from said general fund shall be repaid from the proceeds of the bond issue. Any bonds issued under the provisions of this article shall have an amortization period of up to ten (10) years, such period to be determined by said governing authorities. The interest on such bonds issued under the provisions of this article shall bear a rate of interest not to exceed the limits set forth in Section 21-33-315, Mississippi Code of 1972. The principal of and the interest on such bonds shall be payable from the special taxes or assessments levied against the benefitted property in the designated area, as provided in Section 43-35-311, and may be further secured by a pledge of and payable from any revenue received from any charges for the use of facilities constructed with the proceeds of such bonds.



§ 43-35-315 - Article is full and complete authority for expenditures and bonds

This article shall be deemed to be full and complete authority for the expenditure of money and the issuance of bonds as are hereby authorized and shall be construed as an additional and alternate method therefor.






Article 9 - COMMUNITY DEVELOPMENT

§ 43-35-501 - Short title

This article shall be known and may be cited as the "Community Development Law."



§ 43-35-503 - Authority of counties, municipalities and housing authorities with respect to community development grants

(1) Any county, municipality, regional housing authority, or local housing authority in the state may make application to and contract with the United States or any department thereof for a grant or grants authorized to be made by the United States under the authority of the Housing and Community Development Act of 1974, as amended (42 USCS 5301 et seq., as amended), and to comply with all the terms and conditions of such grant or grants.

(2) In addition to the powers granted to counties, municipalities, regional housing authorities, and local housing authorities under the Housing Authorities Law (Sections 43-33-1 through 43-33-53), Sections 43-33-61 through 43-33-69, Sections 43-33-101 through 43-33-137, the Urban Renewal Law (Sections 43-35-1 through 43-35-37), and Sections 43-35-301 through 43-35-315, a county, municipality, regional housing authorities, and local housing authorities shall have all the powers necessary or convenient to carry out the programs which are the subject of the grant or grants for which it has so contracted under this section, including, but not limited to, the power to buy, lease or sell real or personal property obtained through the use of or in connection with such grant or grants, and the power to loan funds received under such grant or grants to nonprofit community and economic development corporations, private corporations organized for profit, partnerships, limited partnerships, joint ventures, or other persons, for the purposes of creating job opportunities and to promote local industrial or economic development. A county, municipality, regional housing authority, or local housing authority may charge interest on such loans, if contracted, and may invest or reloan the proceeds of the principal and interest from such loans. However, such loans shall be made only from funds obtained from such grant or grants, or from income produced by such grant or grants.



§ 43-35-504 - Block grants for improvements to existing public water systems; viability requirement and determination; viability exceptions

(1) (a) Except as provided in subsections (2) and (3) of this section, the Executive Director of the Mississippi Development Authority shall not award a community development block grant to any county or municipality for the purpose of making improvements, including expansions, rehabilitation or repair, to an existing public water system, unless that system is determined to be viable. The Mississippi Development Authority may require any applicant for which a determination of viability is required under this section to submit information deemed necessary by the executive director for that determination. A preliminary determination of viability shall be made by the Executive Director of the Mississippi Development Authority following receipt of a written recommendation on viability from the State Health Officer and the Executive Director of the Public Utilities Staff. The recommendation of the State Health Officer and the Executive Director of the Public Utilities Staff shall be based on information received from the Mississippi Development Authority and any other information available to the State Department of Health or Public Utilities Staff, as applicable. The State Department of Health and the Public Utilities Staff shall assist the Mississippi Development Authority in developing appropriate forms as required for implementation of this section.

(b) Within five (5) days following a preliminary determination that a public water system is not viable by the Executive Director of the Mississippi Development Authority, the executive director shall provide written notice by certified mail, return receipt requested to the owner or president of the board of the system and the governing authority of the applicant. The notice shall contain the reasons for the determination of nonviability. The owner or president of the board of the system may appeal the preliminary determination to the Executive Director of the Mississippi Development Authority, who shall make a final determination.

(2) The Executive Director of the Mississippi Development Authority may award a community development block grant to any county or municipality for the purpose of making improvements, including expansions, rehabilitation or repair, to an existing public water system, if after receipt of a written recommendation from the State Health Officer and the Executive Director of the Public Utilities Staff, the Executive Director of the Mississippi Development Authority makes a final determination that the public water system may become viable as the result of the grant award. The Executive Director of the Mississippi Development Authority may also award a grant if an extreme emergency exists. In making a grant award, the Executive Director of the Mississippi Development Authority may impose any conditions on the grant deemed necessary after consultation with the State Health Officer and the Executive Director of the Public Utilities Staff, including, but not limited to, interconnection with another existing system or satellite or contract management.

(3) A determination of viability shall not be required for the award of grants relating to a portable water supply necessary for the operation of a municipal sewage treatment system.



§ 43-35-505 - Provisions to be supplemental

The provisions of this article shall be in addition and supplemental to the powers conferred by any other laws.









Chapter 37 - ACQUISITION OF REAL PROPERTY USING PUBLIC FUNDS

§ 43-37-1 - Title; applicability

This chapter shall be known as the "Real Property Acquisition Policies Law."

The provisions of this chapter shall be applicable to the acquisition of real property under the laws of this state for use in any project or program in which public funds are used.



§ 43-37-2 - Definitions

The words and terms defined in Section 43-39-5, Mississippi Code of 1972, shall, unless the context otherwise clearly requires, also have the same meanings whenever such words and terms appear in this chapter.



§ 43-37-3 - Acquisition of real property in publicly funded projects

(1) Any person, agency or other entity acquiring real property for any project or program in which public funds are used shall comply with the following policies:

(a) Every reasonable effort shall be made to acquire expeditiously real property by negotiation.

(b) Real property shall be appraised before the initiation of negotiations, except that the acquiring person, agency or other entity may adopt a procedure in compliance with federal regulations to waive the appraisal in cases involving the acquisition by sale or donation of property with a low fair market value. For the purposes of this chapter, property with a low fair market value is property with a fair market value of Ten Thousand Dollars ($ 10,000.00) or less. The owner or his designated representative shall be given an opportunity to accompany the appraiser during his inspection of the property.

(c) (i) Except as otherwise provided in subparagraph (ii) of this paragraph, the price that shall be paid for real property shall be the lesser of the best negotiated price or the approved appraisal of the fair market value or the price at which the property is offered for sale. Any decrease or increase in the fair market value of real property prior to the date of valuation caused by the public improvement for which the property is acquired or by the likelihood that the property would be acquired for such improvement, other than that due to physical deterioration within the reasonable control of the owner, will be disregarded in determining the compensation for the property. The owner of the real property to be acquired shall be provided with a written statement of, and summary of the basis for, the amount established as just compensation. Where appropriate, the just compensation for the real property acquired and for damages to remaining real property shall be separately stated.

(ii) The purchase price for real property may exceed the amount offered as just compensation for the property when reasonable efforts to negotiate an agreement at that amount have failed, and the person, agency or other entity seeking to acquire the property approves an administrative settlement as reasonable, prudent and in the best interests of the public. When state funds pay for all or a portion of the acquisition, the purchasing person, agency or other entity shall prepare a written statement explaining the reasons that justified the purchase price exceeding the amount offered as just compensation, including any anticipated trial risks, and any available information supporting an administrative settlement.

(d) No owner shall be required to surrender possession of real property before the agreed purchase price is paid or there is deposited with the state court, in accordance with applicable law, for the benefit of the owner an amount not less than the approved appraisal of the fair market value of such property, or the amount of the award of compensation in the condemnation proceeding of such property.

(e) The construction or development of a public improvement shall be so scheduled that, to the greatest extent practicable, no person lawfully occupying real property shall be required to move from a dwelling (assuming a replacement dwelling will be available) or to move his business or farm operation without at least ninety (90) days' written notice from the date by which such move is required.

(f) If an owner or tenant is permitted to occupy the real property acquired on a rental basis for a short term or for a period subject to termination by the acquiring authority on short notice, the amount of rent required shall not exceed the fair rental value of the property to a short-term occupier.

(g) In no event shall the time of condemnation be advanced, or negotiations or condemnation and the deposit of funds in court for the use of the owner be deferred, or any other coercive action be taken to compel an agreement on the price to be paid for the property.

(h) If an interest in real property is to be acquired by exercise of power of eminent domain, formal condemnation proceedings shall be instituted. The acquiring authority shall not intentionally make it necessary for an owner to institute legal proceedings to prove the fact of the taking of his real property.

(i) If the acquisition of only part of the property would leave its owner with an uneconomic remnant, an offer to acquire that remnant shall be made. For the purposes of this chapter, an uneconomic remnant is a parcel of real property in which the owner is left with an interest after the partial acquisition of the owner's property and which the person, agency or other entity acquiring the property determines has little or no value or utility to the owner.

(j) A person whose real property is being acquired in accordance with this chapter may, after the person has been fully informed of his right to receive just compensation for such property, donate such property, any part thereof, any interest therein or any compensation paid therefor to the person, agency or other entity acquiring the property in such manner as he so determines.

(2) Any real property acquired by any person, agency or other entity using public funds in accordance with Section 57-75-37(3) shall be exempt from the provisions of subsection (1)(b) and (c) of this section to the extent permitted by Section 57-75-37(3).



§ 43-37-5 - Reimbursement of owner for expenses

Any person, agency or other entity acquiring real property for such use shall as soon as practicable after the date of payment of the purchase price or the date of deposit into court of funds to satisfy the award of compensation in a condemnation proceeding to acquire real property, whichever is the earlier, reimburse the owner, to the extent that the state deems fair and reasonable, for expenses he necessarily incurred for (a) recording fees, transfer taxes and similar expenses incidental to conveying such real property to the state; (b) penalty costs for prepayment for any preexisting recorded mortgage entered into in good faith encumbering such real property; and (c) the pro rata portion of real property taxes paid which are allocable to a period subsequent to the date of vesting title in the state, or the effective date of possession of such real property by the state, whichever is the earlier.



§ 43-37-7 - Reimbursement of fees where condemnation not completed

Where a condemnation proceeding is instituted by the state, or a subdivision thereof, for a project which is funded in whole or in part by federal funds to acquire real property for such use and (a) the final judgment is that the real property cannot be acquired by condemnation or (b) the proceeding is abandoned, the owner of any right, title or interest in such real property shall be paid such sum as will, in the opinion of the state or the subdivision thereof, reimburse such owner for his reasonable attorney, appraisal and engineering fees, actually incurred because of the condemnation proceedings. The award of such sums will be paid by the person, agency or other entity which sought to condemn the property.



§ 43-37-9 - Reimbursement of expenses in cases of inverse condemnation

Where an inverse condemnation proceeding is instituted by the owner of any right, title or interest in real property because of use of his property in any program or project in which federal and/or federal-aid funds are used, the court, rendering a judgment for the plaintiff in such proceeding and awarding compensation for the taking of property, or the state's attorney effecting a settlement of any such proceeding, shall determine and award or allow to such plaintiff, as a part of such judgment or settlement, such sum as will, in the opinion of the court or the state's attorney, reimburse such plaintiff for his reasonable costs, disbursements and expenses, including reasonable attorney, appraisal and engineering fees, actually incurred because of such proceeding.



§ 43-37-11 - Buildings, structures and improvements to be acquired with land

(1) Where any interest in real property is acquired, an equal interest in all buildings, structures, or other improvements located upon the real property so acquired and which are required to be removed from such real property or which are determined to be adversely affected by the use to which such real property will be put shall be acquired.

(2) For the purpose of determining the just compensation to be paid for any building, structure or other improvement required to be acquired as above set forth, such building, structure or other improvement shall be deemed to be a part of the real property to be acquired notwithstanding the right or obligation of a tenant, as against the owner of any other interest in the real property, to remove such building or improvement at the expiration of his term. The fair market value which such building, structure or improvement contributes to the fair market value of the real property to be acquired, or the fair market value of such building, structure or improvement for removal from the real property, whichever is the greater, shall be paid to the tenant therefor.

(3) Payment for such buildings, structures or improvements as set forth above shall not result in duplication of any payments otherwise authorized by state law. No such payment shall be made unless the owner of the land involved disclaims all interest in the improvements of the tenant. In consideration for any such payment, the tenant shall assign, transfer and release all his right, title and interest in and to such improvements. Nothing with regard to the above-mentioned acquisition of buildings, structures or other improvements shall be construed to deprive the tenant of any rights to reject payment and to obtain payment for such property interests in accordance with the laws of the state.



§ 43-37-13 - Payments as additives to compensation otherwise provided by law

Nothing contained in this chapter shall be construed as creating in any condemnation proceedings brought under the power of eminent domain any element of value or damages not in existence immediately prior to July 1, 1972, but such payments shall be considered only as additives to due compensation otherwise provided by law.






Chapter 39 - RELOCATION ASSISTANCE

§ 43-39-1 - Title

This chapter shall be known as the "Relocation Assistance Law."



§ 43-39-3 - Declaration of purpose

The purpose of this chapter is to establish a uniform policy for the fair and equitable treatment of persons displaced by the acquisition of real property by state and local land acquisition programs which are publicly funded in whole or in part. The policy shall be uniform as to (a) relocation payments, (b) advisory assistance, and (c) assurance of availability of standard housing under state or local land acquisition programs which are publicly funded in whole or in part.



§ 43-39-5 - Definitions

As used in this chapter:

(a) "Agency" means any department, agency or instrumentality of the state or of a political subdivision of the state, or any department, agency or instrumentality of two (2) or more political subdivisions of the state, or any person who has the authority to acquire property by eminent domain under the laws of this state, that implements a project financed in whole or in part by public funds.

(b) "Person" means any individual, partnership, corporation, or association.

(c) "Displaced person" means, except as otherwise provided in this paragraph (c), any person who moves from real property, or moves his personal property from real property, as a direct result of a written notice of intent to acquire or the acquisition of other real property in whole or in part for a program or project undertaken by an agency with public financial assistance; or real property on which such person is a residential tenant or conducts a small business, a farm operation or a business as defined in this section, as a direct result of rehabilitation, demolition or such other displacing activity as the displacing agency may prescribe, under a program or project undertaken by a displacing agency with public financial assistance in any case in which the head of the displacing agency determines that such displacement is permanent; and solely for the purposes of Sections 43-39-7 and 43-39-13, Mississippi Code of 1972, any person who moves from real property or moves his personal property from real property as a direct result of a written notice of intent to acquire or the acquisition of other real property, in whole or in part, on which such person conducts a business or farm operation, for a program or project undertaken by a displacing agency with public financial assistance; or as a result of rehabilitation, demolition or such other displacing activity as the displacing agency may prescribe, of other real property on which such person conducts a business or a farm operation, under a program or project undertaken by a displacing agency with public financial assistance where the displacing agency determines that such displacement is permanent. In the case of a partial acquisition, the displacing agency shall make the determination whether the person is displaced.

The term "displaced person" does not include a person who has been determined, according to criteria established by the head of the agency, to be either in unlawful occupancy of the displacement dwelling or to have occupied such dwelling for the purpose of obtaining assistance under this title, nor, in any case in which the displacing agency acquired property for a program or project, any person (other than a person who was an occupant of such property at the time it was acquired) who occupies such property on a rental basis for a short term or a period subject to termination when the property is needed for the program or project.

(d) "Business" means any lawful activity, excepting a farm operation, conducted primarily:

(i) For the purchase, sale, lease and rental of personal and real property, and for the manufacture, processing or marketing of products, commodities or any other personal property;

(ii) For the sale of services to the public;

(iii) By a nonprofit organization; or

(iv) For the purposes of subsection (1) of Section 43-39-7, for assisting in the purchase, sale, resale, manufacture, processing or marketing of products, commodities, personal property or services by the erection and maintenance of an outdoor advertising display or displays, whether or not such display or displays are located on the premises on which any of the above activities are conducted.

(e) "Farm operation" means any activity conducted solely or primarily for the production of one or more agricultural products or commodities, including timber, for sale or home use, and customarily producing such products or commodities in sufficient quantity to be capable of contributing materially to the operator's support.

(f) "Comparable replacement dwelling" means any dwelling that is decent, safe and sanitary; adequate in size to accommodate the occupants; within the financial means of the displaced person; functionally equivalent; in an area not subject to unreasonable, adverse, environmental conditions; and in a location generally not less desirable than the location of the displaced person's dwelling with respect to public utilities, facilities, services and the displaced person's place of employment.

(g) "Displacing agency" means the state, a state agency or an authorized political subdivision, or any person carrying out a program or project with public financial assistance which causes a person to be a displaced person.

(h) "Appraisal" means a written statement independently and impartially prepared by a qualified appraiser setting forth an opinion of defined value of an adequately described property as of a specific date, supported by the presentation and analysis of relevant market information.

(i) "Lead agency" means the Mississippi Department of Transportation.



§ 43-39-7 - Relocation payments; moving expense and dislocation allowances; fixed payments

(1) If a displacing agency acquires real property for public use, it shall make fair and reasonable relocation payments to displaced persons and businesses as required by this chapter for:

(a) Actual reasonable expenses in moving himself, his family, business, farm operation or other personal property;

(b) Actual direct losses of tangible personal property as a result of moving or discontinuing a business or farm operation, but not to exceed an amount equal to the reasonable expenses that would have been required to relocate such property, as determined by the agency;

(c) Actual reasonable expenses in searching for a replacement business or farm; and

(d) Actual reasonable expenses necessary to reestablish a displaced farm, nonprofit organization or small business at its new site in accordance with criteria to be established by the displacing agency, but not to exceed the maximum amount of relocation payments established by applicable federal regulations.

(2) Any displaced person eligible for payments under subsection (1) of this section who is displaced from a dwelling and who elects to accept the payments authorized by this subsection in lieu of the payments authorized by subsection (1) of this section may receive an expense and dislocation allowance which shall be determined according to a schedule established by the displacing agency.

(3) Any displaced person eligible for payments under subsection (1) of this section, who is displaced from his place of business or from his farm operation and who is eligible under criteria established by the displacing agency may also qualify for the payment authorized by this subsection. Such payment shall consist of a fixed payment in an amount to be determined by the agency, except that such payment shall not be less than One Thousand Dollars ($ 1,000.00) nor more than the maximum amount of relocation payments established by applicable federal regulations. A person whose sole business at the displacement dwelling is the rental of such property to others shall not qualify for a payment under this subsection.



§ 43-39-9 - Additional payments; elements thereof; eligibility therefor

(1) In addition to payments otherwise authorized by this chapter, such displacing agency shall make an additional payment not in excess of the maximum amount of relocation payments established by applicable federal regulations to any displaced person who is displaced from a dwelling actually owned and occupied by the displaced person for not less than ninety (90) days before the initiation of negotiations for the acquisition of the property. The additional payment shall include the following elements:

(a) The amount, if any, which when added to the acquisition cost of the dwelling acquired, equals the reasonable cost of a comparable replacement dwelling which is a decent, safe and sanitary dwelling adequate to accommodate such displaced person, reasonably accessible to public services and places of employment, and available on the private market. All determinations required to carry out this paragraph shall be determined by regulations issued pursuant to Section 43-39-17;

(b) The amount, if any, which will compensate the displaced person for any increased interest costs and other debt service costs which the person is required to pay for financing the acquisition of any such comparable replacement dwelling. The amount shall be paid only if the dwelling acquired by the displacing agency was encumbered by a bona fide mortgage which was a valid lien on the dwelling for not less than ninety (90) days before the initiation of negotiations for the acquisition of the dwelling. Payment determinations shall be in accordance with regulations issued pursuant to Section 43-39-17; and

(c) Reasonable expenses incurred by the displaced person for evidence of title, recording fees and other closing costs incident to the purchase of the replacement dwelling, but not including prepaid expenses.

(2) The additional payment authorized by this section shall be made only to a displaced person who purchases and occupies a decent, safe and sanitary replacement dwelling within one (1) year after the date on which he receives final payment from the displacing agency for the acquired dwelling, or the date on which the displacing agency's obligation under Section 43-39-13, is met, whichever is the later date, except that the displacing agency may extend such period for good cause. If such period is extended, the payment under this section shall be based on the costs of relocating the person to a comparable replacement dwelling within one (1) year of such date.



§ 43-39-11 - Additional payments to person not eligible under § 43-39-9

(1) In addition to amounts otherwise authorized by this chapter, the head of a displacing agency shall make a payment to or for any displaced person displaced from any dwelling not eligible to receive a payment under Section 43-39-9, which dwelling was actually and lawfully occupied by the displaced person for not less than ninety (90) days immediately prior to the initiation of negotiations for acquisition of such dwelling, or in any case in which displacement is not a direct result of acquisition, such other event as the head of the agency shall prescribe. Such payment shall consist of the amount necessary to enable such person to lease or rent for a period not to exceed forty-two (42) months, a comparable replacement dwelling, but not to exceed the maximum amount of relocation payments established by applicable federal regulations. At the discretion of the head of the displacing agency, a payment under this subsection may be made in periodic installments. Computation of a payment under this subsection to a low-income displaced person for a comparable replacement dwelling shall take into account such person's income.

(2) Any person eligible for a payment under subsection (1) of this section may elect to apply such payment to a down payment on, and other incidental expenses pursuant to, the purchase of a decent, safe and sanitary replacement dwelling. Any such person may, at the discretion of the head of the displacing agency, be eligible under this subsection for the maximum payment allowed under subsection (1).



§ 43-39-12 - Illegal aliens ineligible to receive relocation assistance; exception for extremely unusual hardship; adoption of rules and regulations

(1) Except as provided in subsection (2) of this section, a displaced person shall not be eligible to receive relocation payments or any other assistance under this chapter if the displaced person is an alien not lawfully present in the United States.

(2) If a displacing agency determines by clear and convincing evidence that a determination of the ineligibility of a displaced person under subsection (1) of this section would result in exceptional and extremely unusual hardship to an individual who is the displaced person's spouse, parent, or child and who is a citizen of the United States or an alien lawfully admitted for permanent residence in the United States, the displacing agency shall provide relocation payments and other assistance to the displaced person under this chapter if the displaced person would be eligible for the assistance but for subsection (1) of this section.

(3) The Mississippi Transportation Commission shall adopt such rules and regulations as may be necessary to carry out the provisions of this section and in order to comply with federal law.



§ 43-39-13 - Relocation assistance advisory programs

(1) Programs or projects undertaken by a displacing agency with public financial assistance shall be planned in a manner that recognizes, at an early stage in the planning of such programs or projects and before the commencement of any actions which will cause displacements, the problems associated with the displacement of individuals, families, businesses and farm operations, and which provides for the resolution of such problems in order to minimize adverse impacts on displaced persons and to expedite program or project advancement and completion.

(2) The head of any displacing agency shall ensure that the relocation assistance advisory services described in subsection (3) of this section are made available to all persons displaced by such agency. If such agency head determines that any person occupying property immediately adjacent to the property where the displacing activity occurs is caused substantial economic injury as a result thereof, the agency head may make advisory services available to such person.

(3) Each relocation assistance advisory program required by subsection (2) of this section shall include such measures, facilities or services as may be necessary or appropriate in order to determine and make timely recommendations on the needs and preferences, if any, of displaced persons for relocation assistance; provide current and continuing information on the availability, sales prices and rental charges of comparable replacement dwellings for displaced homeowners and tenants and suitable locations for businesses and farm operations; assure that a person shall not be required to move from a dwelling unless the person has had a reasonable opportunity to relocate to a comparable replacement dwelling, except in the case of a major disaster as defined in Section 102(2) of the Disaster Relief Act of 1974, a national emergency declared by the President or any other emergency which requires the person to move immediately from the dwelling because continued occupancy of such dwelling by the person constitutes a substantial danger to the health or safety of the person; assist a person displaced from a business or farm operation in obtaining and becoming established in a suitable replacement location; supply information concerning other federal and state programs which may be of assistance to displaced persons; supply technical assistance to such persons in applying for assistance under such programs; and provide other advisory services to displaced persons in order to minimize hardships to such persons in adjusting to relocation.

(4) The head of a displacing agency shall coordinate the relocation activities performed by such agency with other federal, state or local governmental actions in the community which could affect the efficient and effective delivery of relocation assistance and related services.

(5) In any case in which a displacing agency acquires property for a program or project, any person who occupies such property on a rental basis for a short term or a period subject to termination when the property is needed for the program or project shall be eligible for advisory services to the extent determined by the displacing agency.



§ 43-39-15 - Agency to assure availability of suitable dwellings for displaced persons

Whenever the acquisition of real property for a program or project will result in the displacement of any person on or after July 1, 1972, the displacing agency shall assure that within a reasonable period of time prior to displacement, there will be available comparable, decent, safe and sanitary replacement housing which is within the financial means of such displaced persons. Regulations issued pursuant to Section 43-39-17 may prescribe situations when these assurances may be waived.



§ 43-39-16 - Agency to provide replacement dwellings if none available; persons not required to move if replacement dwellings unavailable

(1) If a program or project undertaken by an agency with public financial assistance cannot proceed on a timely basis because comparable replacement dwellings are not available, and the head of the displacing agency determines that such dwellings cannot otherwise be made available, the head of the displacing agency may take such action as is necessary or appropriate to provide such dwellings by use of funds authorized for such project. The head of the displacing agency may use this section to exceed the maximum amounts which may be paid under Sections 43-39-9 and 43-39-11, on a case-by-case basis for good cause as determined in accordance with such regulations as the head of the agency issues.

(2) No person shall be required to move from his dwelling on account of any program or project undertaken by a displacing agency with public financial assistance unless the head of the displacing agency is satisfied that comparable replacement housing is available to such person.



§ 43-39-17 - Duties and responsibilities of head of lead agency; rules and regulations

(1) The head of the lead agency shall:

(a) Develop and issue such regulations as may be necessary to carry out the provisions of this chapter;

(b) Ensure that relocation assistance activities under this chapter are coordinated with low-income housing assistance programs or projects by a state agency with federal financial assistance;

(c) Monitor, in coordination with other state agencies, the implementation and enforcement of this chapter; and

(d) Perform such other duties as may be necessary to carry out the provisions of this chapter.

(2) The head of the lead agency shall adopt rules and regulations and establish such procedures as he may determine as necessary to assure that:

(a) The payments and assistance authorized by this chapter shall be administered in a manner which is fair and reasonable, and as uniform as practicable;

(b) A displaced person who makes proper application for a payment authorized for such person by this chapter shall be paid promptly after a move or, in hardship cases, be paid in advance; and

(c) Any person aggrieved may have his application reviewed by the state agency having authority over such program or project.



§ 43-39-19 - Agencies may contract for service or work through federal or local organizations

In order to prevent unnecessary expense and duplication of functions, and to promote uniform and effective administration of relocation assistance programs for displaced persons, the agency may enter into contracts with any individual, firm, association or corporation for services in connection with those programs, or may carry out its functions under this chapter through any federal agency or any department or instrumentality of the state or its political subdivisions having an established organization for conducting relocation assistance programs.



§ 43-39-21 - Availability of funds

Funds appropriated or otherwise available to any agency for the acquisition of real property or any interest therein for a particular program or project shall be available also for obligation and expenditure to carry out the provisions of this chapter as applied to that program or project.



§ 43-39-23 - Relocation payments not to be considered as income or resources

Except as otherwise provided in the Federal Uniform Relocation Act, no payment received by a displaced person under this chapter shall be considered as income or resources for the purpose of determining the eligibility or extent of eligibility of any person for assistance under any state law or for the purposes of the state's personal income tax law, corporation tax law, or other tax law. Except for any law providing low-income housing assistance, payments shall not be considered as income or resources of any recipient of public assistance and the payments shall not be deducted from the amount of aid to which the recipient would otherwise be entitled.



§ 43-39-25 - Appeal from determination as to eligibility

Any person or business concern aggrieved by the determination of a displacing agency concerning eligibility for relocation payments authorized by this chapter shall have the right of appeal to the court that would have had jurisdiction if the cause were in eminent domain from such decision at any time within twenty (20) days after actual notice to the aggrieved party. The appeal shall be heard the same as provided by law in eminent domain causes. Nothing in this chapter shall prohibit any aggrieved party from exercising any right or remedy available to him under state law with respect to any action of a state agency in carrying out this chapter.



§ 43-39-27 - Payments as additives to compensation otherwise provided by law

Nothing contained in this chapter shall be construed as creating in any condemnation proceedings brought under the power of eminent domain any element of value or damages not in existence immediately prior to July 1, 1972, but such payments shall be considered only as additives to due compensation otherwise provided by law.



§ 43-39-29 - Action of ejectment when project in danger of being delayed; authorization; notice requirements

(1) The displacing agency is authorized, if the program or project is in danger of being delayed, to bring a civil action seeking ejectment as relief in justice court, chancery court, circuit or county court, or special court of eminent domain where the agency is legally entitled to the possession of the property sued for and demanded.

(2) No person previously lawfully occupying real property shall be required to move from a dwelling (assuming a replacement dwelling will be available) or move his business or farm without at least ninety (90) days advance written notice, after initiation of negotiations for the parcel, followed by a final written thirty-day notice to vacate after the displacing agency is legally entitled to possession.






Chapter 41 - EMERGENCY AND DISASTER ASSISTANCE[REPEALED]

Article 1 - FINANCIAL ASSISTANCE [REPEALED]



Article 3 - TEMPORARY HOUSING [REPEALED]



Article 5 - LOCAL DISASTER EMERGENCY GRANT AND LOAN FUND [REPEALED]



Article 7 - FINANCIAL ASSISTANCE TO STATE AGENCIES [REPEALED]






Chapter 43 - ADMINISTRATION OF SOCIAL SECURITY FUNDS

§ 43-43-1 - Legislative intent

It is the intent of the Mississippi Legislature to strengthen legislative oversight over the administration of federal funds provided under Title XX of the Social Security Act of 1935, as amended, originally enacted as Public Law 93-647.



§ 43-43-3 - Appropriations of Title XX monies

No state agency shall make expenditures of any federal Title XX monies, unless such expenditures are made pursuant to specific appropriations by the Legislature. In appropriating expenditures for social services as provided under Title XX, the Legislature shall specify the maximum amounts of funds to be expended by source of funds. To the extent not precluded by the terms and conditions under which financial aid is made available by the federal government, the Legislature may establish priorities for the activity being assisted and shall specify the major categories of services to be provided and the maximum amount to be expended in each category.



§ 43-43-5 - Purchase of service contracts; advance of portion of cost of services

All purchase of service contracts between the State Department of Public Welfare and individuals, associations or corporations other than state agencies shall be for the reimbursement of actual costs incurred in providing services. However, the State Department of Public Welfare in accordance with policy established by the State Board of Public Welfare may advance one-twelfth (1/12) of the total estimated cost for providing services under the twelve-month contractual agreement, upon written request of a contractor, to give the contractor a better cash flow. Any funds so advanced shall be withheld from the contract reimbursement payments and in no case shall the final reimbursement payment to the contractor exceed the actual cost incurred in providing services. Any contractor receiving such advance payments shall be strictly liable to ensure that same is adjusted to actual cost, including repayment of excess cash advances if necessary, prior to the final closeout of the purchase of service contract.



§ 43-43-7 - Purchase of service budget request; contents

The State Department of Public Welfare in its purchase of service budget request shall accurately reflect the comprehensive annual services program required under Section 2004 of Title XX. In submitting its annual budget recommendations to the Legislature, the legislative budget office shall include all federal Title XX monies received or anticipated by agencies as a part of the budget request in order to indicate for each budget category the amount of state monies requested, the amount of federal monies anticipated or due, the amount of other nonstate monies requested or anticipated and the total anticipated expenditure from all sources for each respective category. A similar breakdown of funding sources shall be shown for current and preceding fiscal periods. All Title XX purchase of service contracts shall be subject to such auditing procedures by the state department of audit as are applicable to all state agencies. Upon the direction of the Legislative Budget Office, additional evaluation of the Title XX system may be performed by an independent group with expertise in cost analysis and the evaluation of human service programs.



§ 43-43-9 - Requirement of authorization before making assessment for services

No state agency shall assess any charges for services provided by such agency under Title XX to any entity or individual, whether the services be administrative in nature or otherwise, unless such charges be specifically authorized both in principle and amount by the Legislature or, when the Legislature is out of session, by the state fiscal management board. All such charges, whether termed administrative charges, license fees, certification fees, user fees or by whatever name denominated, shall be included in the state budget report as prepared by the legislative budget office and shall be identified by source, purpose, amount and authorization. It is the intent of the Legislature that all such charges by an agency shall be reviewed annually by the Legislature to determine the necessity or continuing necessity for such charges and, if such charges are deemed appropriate and necessary, to include such charges in the agency's appropriation bill.






Chapter 45 - ADULT PROTECTIVE SERVICES [REPEALED]



Chapter 47 - MISSISSIPPI VULNERABLE PERSONS ACT

§ 43-47-1 - Short title

This chapter shall be known and may be cited as the "Mississippi Vulnerable Persons Act of 1986."



§ 43-47-3 - Legislative purpose

The purpose of this chapter is to provide for protective services for vulnerable persons in Mississippi who are abused, neglected or exploited.



§ 43-47-5 - Definitions

For the purposes of this chapter, the following words shall have the meanings ascribed herein unless the context otherwise requires:

(a) "Abuse" means the commission of a willful act, or the willful omission of the performance of a duty, which act or omission contributes, tends to contribute to, or results in the infliction of physical pain, injury or mental anguish on or to a vulnerable person, the unreasonable confinement of a vulnerable person, or the willful deprivation by a caretaker of services which are necessary to maintain the mental or physical health of a vulnerable person. "Abuse" includes the sexual abuse delineated in Section 43-47-18. "Abuse" does not mean conduct that is a part of the treatment and care of, and in furtherance of the health and safety of, a patient or resident of a care facility, nor shall it mean a normal caregiving action or appropriate display of affection. "Abuse" includes, but is not limited to, a single incident.

(b) "Care facility" means:

(i) Any institution or place for the aged or infirm as defined in, and required to be licensed under, the provisions of Section 43-11-1 et seq.;

(ii) Any long-term care facility as defined in Section 43-7-55;

(iii) Any hospital as defined in, and required to be licensed under, the provisions of Section 41-9-1 et seq.;

(iv) Any home health agency as defined in, and required to be licensed under, the provisions of Section 41-71-1 et seq.;

(v) Any hospice as defined in, and required to be licensed under, the provisions of Chapter 85 of Title 41; and

(vi) Any adult day services facility, which means a community-based group program for adults designed to meet the needs of adults with impairments through individual plans of care, which are structured, comprehensive, planned, nonresidential programs providing a variety of health, social and related support services in a protective setting, enabling participants to live in the community. Exempted from this definition shall be any program licensed and certified by the Mississippi Department of Mental Health and any adult day services program provided to ten (10) or fewer individuals by a licensed institution for the aged or infirm.

(c) "Caretaker" means an individual, corporation, partnership or other organization which has assumed the responsibility for the care of a vulnerable person, but shall not include the Division of Medicaid, a licensed hospital, or a licensed nursing home within the state.

(d) "Court" means the chancery court of the county in which the vulnerable person resides or is located.

(e) "Department" means the Department of Human Services.

(f) "Emergency" means a situation in which:

(i) A vulnerable person is in substantial danger of serious harm, death or irreparable harm if protective services are not provided immediately;

(ii) The vulnerable person is unable to consent to services;

(iii) No responsible, able or willing caretaker, if any, is available to consent to emergency services; and

(iv) There is insufficient time to utilize the procedure provided in Section 43-47-13.

(g) "Emergency services" means those services necessary to maintain a vulnerable person's vital functions and without which there is reasonable belief that the vulnerable person would suffer irreparable harm or death, and may include taking physical custody of the person.

(h) "Essential services" means those social work, medical, psychiatric or legal services necessary to safeguard a vulnerable person's rights and resources and to maintain the physical or mental well-being of the person. These services shall include, but not be limited to, the provision of medical care for physical and mental health needs, assistance in personal hygiene, food, clothing, adequately heated and ventilated shelter, protection from health and safety hazards, protection from physical mistreatment and protection from exploitation. The words "essential services" shall not include taking a vulnerable person into physical custody without his consent, except as provided for in Section 43-47-15 and as otherwise provided by the general laws of the state.

(i) "Exploitation" means the illegal or improper use of a vulnerable person or his resources for another's profit, advantage or unjust enrichment, with or without the consent of the vulnerable person, and may include actions taken pursuant to a power of attorney. "Exploitation" includes, but is not limited to, a single incident.

(j) "Illegal use" means any action defined under Mississippi law as a criminal act.

(k) "Improper use" means any use without the consent of the vulnerable person, any use with the consent of the vulnerable person if the consent is obtained by undue means, or any use that deprives the vulnerable person of his ability to obtain essential services or a lifestyle to which the vulnerable person has become accustomed and could have otherwise afforded.

(l) "Lacks the capacity to consent" means that a vulnerable person, because of physical or mental incapacity, lacks sufficient understanding or capacity to make or communicate responsible decisions concerning his person, including, but not limited to, provisions for health care, food, clothing or shelter. This may be reasonably determined by the department in emergency situations; in all other instances, the court shall make the determination following the procedures in Sections 43-47-13 and 43-47-15 or as otherwise provided by the general laws of the state.

(m) "Neglect" means either the inability of a vulnerable person who is living alone to provide for himself the food, clothing, shelter, health care or other services which are necessary to maintain his mental or physical health, or failure of a caretaker to supply the vulnerable person with the food, clothing, shelter, health care, supervision or other services which a reasonably prudent person would do to maintain the vulnerable person's mental and physical health. "Neglect" includes, but is not limited to, a single incident.

(n) "Protective services" means services provided by the state or other government or private organizations, agencies or individuals which are necessary to protect a vulnerable person from abuse, neglect or exploitation. They shall include, but not be limited to, investigation, evaluation of the need for services and provision of essential services on behalf of a vulnerable person.

(o) "Sexual penetration" shall have the meaning ascribed in Section 97-3-97.

(p) "Undue means" means the use of deceit, power, or persuasion over a vulnerable person resulting in the vulnerable person being influenced to act otherwise than by his own free will or without adequate attention to the consequences.

(q) "Vulnerable person" means a person, whether a minor or adult, whose ability to perform the normal activities of daily living or to provide for his or her own care or protection from abuse, neglect, exploitation or improper sexual contact is impaired due to a mental, emotional, physical or developmental disability or dysfunction, or brain damage or the infirmities of aging. The term "vulnerable person" also includes all residents or patients, regardless of age, in a care facility. The department shall not be prohibited from investigating, and shall have the authority and responsibility to fully investigate, in accordance with the provisions of this chapter, any allegation of abuse, neglect or exploitation regarding a patient in a care facility, if the alleged abuse, neglect or exploitation occurred at a private residence.



§ 43-47-7 - Reporting abuse, neglect, or exploitation; establishment of central register; confidentiality

(1) (a) Except as otherwise provided by Section 43-47-37 for vulnerable persons in care facilities, any person including, but not limited to, the following, who knows or suspects that a vulnerable person has been or is being abused, neglected or exploited shall immediately report such knowledge or suspicion to the Department of Human Services or to the county department of human services where the vulnerable person is located:

(i) Attorney, physician, osteopathic physician, medical examiner, chiropractor or nurse engaged in the admission, examination, care or treatment of vulnerable persons;

(ii) Health professional or mental health professional other than one listed in subparagraph (i);

(iii) Practitioner who relies solely on spiritual means for healing;

(iv) Social worker, family protection worker, family protection specialist or other professional care, residential or institutional staff;

(v) State, county or municipal criminal justice employee or law enforcement officer;

(vi) Human rights advocacy committee or long-term care ombudsman council member; or

(vii) Accountant, stockbroker, financial advisor or consultant, insurance agent or consultant, investment advisor or consultant, financial planner, or any officer or employee of a bank, savings and loan, credit union or any other financial service provider.

(b) To the extent possible, a report made pursuant to paragraph (a) must contain, but need not be limited to, the following information:

(i) Name, age, race, sex, physical description and location of each vulnerable person alleged to have been abused, neglected or exploited.

(ii) Names, addresses and telephone numbers of the vulnerable person's family members.

(iii) Name, address and telephone number of each alleged perpetrator.

(iv) Name, address and telephone number of the caregiver of the vulnerable person, if different from the alleged perpetrator.

(v) Description of the neglect, exploitation, physical or psychological injuries sustained.

(vi) Actions taken by the reporter, if any, such as notification of the criminal justice agency.

(vii) Any other information available to the reporting person which may establish the cause of abuse, neglect or exploitation that occurred or is occurring.

In addition to the above, any person or entity holding or required to hold a license as specified in Title 73, Professions and Vocations, Mississippi Code of 1972, shall be required to give his, her or its name, address and telephone number in the report of the alleged abuse, neglect or exploitation.

(c) The department, or its designees, shall report to an appropriate criminal investigative or prosecutive authority any person required by this section to report or who fails to comply with this section. A person who fails to make a report as required under this subsection or who, because of the circumstances, should have known or suspected beyond a reasonable doubt that a vulnerable person suffers from exploitation, abuse, neglect or self-neglect but who knowingly fails to comply with this section shall, upon conviction, be guilty of a misdemeanor and shall be punished by a fine not exceeding Five Thousand Dollars ($ 5,000.00), or by imprisonment in the county jail for not more than six (6) months, or both such fine and imprisonment. However, for purposes of this subsection (1), any recognized legal financial transaction shall not be considered cause to report the knowledge or suspicion of the financial exploitation of a vulnerable person. If a person convicted under this section is a member of a profession or occupation that is licensed, certified or regulated by the state, the court shall notify the appropriate licensing, certifying or regulating entity of the conviction.

(2) Reports received by law enforcement authorities or other agencies shall be forwarded immediately to the Department of Human Services or the county department of human services. The Department of Human Services shall investigate the reported abuse, neglect or exploitation immediately and shall file a preliminary report of its findings with the Office of the Attorney General within forty-eight (48) hours if immediate attention is needed, or seventy-two (72) hours if the vulnerable person is not in immediate danger and shall make additional reports as new information or evidence becomes available. The Department of Human Services, upon request, shall forward a statement to the person making the initial report required by this section as to what action is being taken, if any.

(3) The report may be made orally or in writing, but where made orally, it shall be followed up by a written report. A person who fails to report or to otherwise comply with this section, as provided herein, shall have no civil or criminal liability, other than that expressly provided for in this section, to any person or entity in connection with any failure to report or to otherwise comply with the requirements of this section.

(4) Anyone who makes a report required by this section or who testifies or participates in any judicial proceedings arising from the report or who participates in a required investigation or evaluation shall be presumed to be acting in good faith and in so doing shall be immune from liability, civil or criminal, that might otherwise be incurred or imposed. However, the immunity provided under this subsection shall not apply to any suspect or perpetrator of any abuse, neglect or exploitation.

(5) A person who intentionally makes a false report under the provisions of this section may be found liable in a civil suit for any actual damages suffered by the person or persons so reported and for any punitive damages set by the court or jury.

(6) The Executive Director of the Department of Human Services shall establish a statewide central register of reports made pursuant to this section. The central register shall be capable of receiving reports of vulnerable persons in need of protective services seven (7) days a week, twenty-four (24) hours a day. To effectuate this purpose, the executive director shall establish a single toll-free statewide phone number that all persons may use to report vulnerable persons in need of protective services, and that all persons authorized by subsection (7) of this section may use for determining the existence of prior reports in order to evaluate the condition or circumstances of the vulnerable person before them. Such oral reports and evidence of previous reports shall be transmitted to the appropriate county department of human services. The central register shall include, but not be limited to, the following information: the name and identifying information of the individual reported, the county department of human services responsible for the investigation of each such report, the names, affiliations and purposes of any person requesting or receiving information which the executive director believes might be helpful in the furtherance of the purposes of this chapter, the name, address, birth date, social security number of the perpetrator of abuse, neglect and/or exploitation, and the type of abuse, neglect and/or exploitation of which there was substantial evidence upon investigation of the report. The central register shall inform the person making reports required under this section of his or her right to request statements from the department as to what action is being taken, if any.

Each person, business, organization or other entity, whether public or private, operated for profit, operated for nonprofit or a voluntary unit of government not responsible for law enforcement providing care, supervision or treatment of vulnerable persons shall conduct criminal history records checks on each new employee of the entity who provides, and/or would provide direct patient care or services to adults or vulnerable persons, as provided in Section 43-11-13.

The department shall not release data that would be harmful or detrimental to the vulnerable person or that would identify or locate a person who, in good faith, made a report or cooperated in a subsequent investigation unless ordered to do so by a court of competent jurisdiction.

(7) Reports made pursuant to this section, reports written or photographs taken concerning such reports in the possession of the Department of Human Services or the county department of human services shall be confidential and shall only be made available to:

(a) A physician who has before him a vulnerable person whom he reasonably suspects may be abused, neglected or exploited, as defined in Section 43-47-5;

(b) A duly authorized agency having the responsibility for the care or supervision of a subject of the report;

(c) A grand jury or a court of competent jurisdiction, upon finding that the information in the record is necessary for the determination of charges before the grand jury;

(d) A district attorney or other law enforcement official.

Notwithstanding the provisions of paragraph (b) of this subsection, the department may not disclose a report of the abandonment, exploitation, abuse, neglect or self-neglect of a vulnerable person to the vulnerable person's guardian, attorney-in-fact, surrogate decision maker, or caregiver who is a perpetrator or alleged perpetrator of the abandonment, exploitation, abuse or neglect of the vulnerable person.

Any person given access to the names or other information identifying the subject of the report, except the subject of the report, shall not divulge or make public such identifying information unless he is a district attorney or other law enforcement official and the purpose is to initiate court action. Any person who willfully permits the release of any data or information obtained pursuant to this section to persons or agencies not permitted to such access by this section shall be guilty of a misdemeanor.

(8) Upon reasonable cause to believe that a caretaker or other person has abused, neglected or exploited a vulnerable person, the department shall promptly notify the district attorney of the county in which the vulnerable person is located and the Office of the Attorney General, except as provided in Section 43-47-37(2).



§ 43-47-8 - Reporting of money, gift, or valuable received or accepted by care facility employees; record maintenance; penalties

(1) Any person employed by a care facility or having a professional relationship with a care facility who receives or accepts a gift, money or thing of value in excess of Twenty-five Dollars ($ 25.00) from a patient or resident of the care facility shall make a written report of the acceptance or receipt of the gift, money or thing of value to the administrator, director or other named highest ranking management employee at the care facility. The report shall be delivered within twenty-four (24) hours of the receipt or acceptance and shall contain the following information:

(a) Name of the person receiving or accepting the money, gift or thing of value;

(b) Name of the patient or resident who gave the money, gift or thing of value;

(c) A detailed description of the gift or thing of value or the amount of money accepted or received; and

(d) Any other information required by the care facility.

(2) The written report shall be maintained by the care facility as part of the permanent record of the patient or resident, and a copy of the report shall be delivered by the administrator, director or other named highest ranking management employee to the patient's or resident's responsible party, or to the next of kin or other contact person identified in the patient's or resident's file if no responsible party has been designated.

(3) Any person who fails to make or deliver a report as required under subsection (1) of this section; or fails to retain a report as part of the patient's or resident's permanent record as required by subsection (2) of this section; or fails to deliver a copy of the report to the patient's or resident's responsible party or other person as required by subsection (2) of this section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine not to exceed Five Hundred Dollars ($ 500.00) or by imprisonment in the county jail not to exceed six (6) months, or by both such fine and imprisonment.

(4) Nothing in this section shall preclude legal proceedings against any person who steals, embezzles or misappropriates the property of a patient or resident or who otherwise exploits such patient or resident.

(5) The care facility shall not be held civilly liable for an employee's failure to make or deliver a report of an incident as required by this section.



§ 43-47-9 - Investigations and evaluations; cooperation of physicians and other health and welfare personnel; contracts with agencies and private physicians

(1) Upon receipt of a report pursuant to Section 43-47-7 that a vulnerable person is in need of protective services, the department shall initiate an investigation and/or evaluation within forty-eight (48) hours if immediate attention is needed, or within seventy-two (72) hours if the vulnerable person is not in immediate danger, to determine whether the vulnerable person is in need of protective services and what services are needed. The evaluation shall include any necessary visits and interviews with the person, and if appropriate, with the alleged perpetrator of the vulnerable person abuse and with any person believed to have knowledge of the circumstances of the case. When a caretaker of a vulnerable person refuses to allow the department reasonable access to conduct an investigation to determine if the vulnerable person is in need of protective services, the department may petition the court for an order for injunctive relief enjoining the caretaker from interfering with the investigation.

(2) The staff and physicians of local health departments, mental health clinics and other public or private agencies, including law enforcement agencies, shall cooperate fully with the department in the performance of its duties. These duties include immediate, in-residence evaluations and medical examinations and treatment where the department deems it necessary. However, upon receipt of a report of abuse, neglect or exploitation of a vulnerable person confined in a licensed hospital or licensed nursing home facility in the state, the department shall immediately refer this report to the proper authority at the State Department of Health for investigation under Section 43-47-37.

Upon a showing of probable cause that a vulnerable person has been abused, a court may authorize a qualified third party to make an evaluation to enter the residence of, and to examine the vulnerable person. Upon a showing of probable cause that a vulnerable person has been financially exploited, a court may authorize a qualified third party, also authorized by the department, to make an evaluation, and to gain access to the financial records of the vulnerable person.

(3) The department may contract with an agency or private physician for the purpose of providing immediate, accessible evaluations in the location that the department deems most appropriate.



§ 43-47-11 - Protective services plans; interference by caretaker; effect of lack of consent by vulnerable person

(1) If, pursuant to an investigation instituted pursuant to Section 43-47-7, the department determines that a vulnerable person is in need of protective services, it shall prepare a plan of services, reviewing that plan with the vulnerable person and obtaining his consent in writing.

(2) When a caretaker of a vulnerable person who consents to the receipt of protective services refuses to allow the provision of such services to the vulnerable person, the department may petition the court for an order for injunctive relief enjoining the caretaker from interfering with the provision of protective services to the vulnerable person.

(3) If a vulnerable person does not consent to the receipt of protective services, or if he withdraws his consent, the services shall not be provided, except as indicated in Section 43-47-13.



§ 43-47-13 - Provision of services to vulnerable person lacking capacity to consent; petition for injunctive relief, hearing, and order; appointment of guardian or conservator

(1) Every reasonable effort shall be made to secure the consent and participation of the vulnerable person in an evaluation and resolution of the need for protective services. If those efforts fail and if the department has reasonable cause to believe that a vulnerable person is being abused, neglected or exploited and lacks the capacity to consent to protective services, then the department may petition the court for an order for injunctive relief authorizing the provision of protective services. The petition must allege specific facts sufficient to show that the vulnerable person is in need of protective services and lacks the capacity to consent to them.

(2) The court shall set the case for hearing within fourteen (14) days after the filing of the petition. The vulnerable person must receive at least five (5) days notice of the hearing. Where good cause is shown, the court may direct that a shorter notice be given. The vulnerable person has the right to be present and represented by counsel at the hearing. If the person, in the determination of the court, lacks the capacity to waive the right to counsel, then the court shall appoint a guardian ad litem. If the person is indigent, the cost of representation shall be borne by the department or by the court.

(3) If, at the hearing, the court finds by clear and convincing evidence that the vulnerable person is in need of protective services and lacks the capacity to consent to those services, the court may issue an order relative thereto. This order may include the designation of an individual, organization or agency to be responsible for the performing or obtaining of essential services on behalf of the vulnerable person or otherwise consenting to protective services in his behalf. The order may provide for protective services for a period not to exceed eighteen (18) months, at which time the vulnerable person's need for protective services may be reviewed by the department filing a petition requesting such review with the court. Should the court determine that the vulnerable person is in further need of protective services, it may order the provision of such protective services as provided herein.

(4) The court may appoint a guardian or conservator for the vulnerable person, but the court shall not appoint the department as a guardian of the vulnerable person. No vulnerable person may be committed to a mental health facility under this chapter. However, nothing contained herein shall prohibit the filing of petitions under other applicable provisions of the laws of this state.



§ 43-47-15 - Provision of services to alleviate an imminent danger; entry upon premises pursuant to court order; immunity from liability of petitioner acting in good faith

(1) The department shall have the authority to provide immediate medical care, food, clothing, heat, shelter, supervision or other essential services in the absence of consent if it is determined that:

(a) The vulnerable person is in imminent danger of death or irreparable harm;

(b) Provision of emergency and/or protective services will alleviate the endangerment; and

(c) No other statutory or otherwise appropriate remedy is immediately available.

(2) Within forty-eight (48) hours, excluding Saturdays, Sundays and legal holidays, the department shall petition the court for an order for injunctive relief authorizing the provision of emergency services.

(3) Upon petition of the Commissioner of Public Welfare, the court may order the provision of emergency services to a vulnerable person after finding that there is reasonable cause to believe that:

(a) The vulnerable person lacks the capacity to consent and that he is in need of protective services;

(b) An emergency exists; and

(c) No other person authorized by law or order to give consent is available and willing to arrange for emergency services.

If there is reasonable cause to believe that the conditions listed above exist and no other custodian is available, then upon a written petition for emergency services filed by the department, the court may issue an order for injunctive relief for the department to provide emergency services to a vulnerable person.

(4) The petition for emergency services shall set forth the name, address and authority of the petitioners; the name, age and residence of the vulnerable person; the nature of the emergency; the proposed emergency services; the petitioner's reasonable belief as to the existence of the conditions set forth in subsection (1) of this section; and facts showing petitioner's attempts to obtain the vulnerable person's consent to the services.

(5) If the provision of emergency and/or protective services alleviates the imminent danger of death or irreparable harm and the department has reasonable cause to believe that the vulnerable person remains in need of protective services, the department shall proceed according to Sections 43-47-11 and 43-47-13.

(6) Where it is necessary to enter a premises without the vulnerable person's consent after obtaining a court order in compliance with subsection (3) of this section, the representative of the petitioner shall do so.

(7) No petitioner shall be held liable in any action brought by the vulnerable person if the petitioner acted in good faith.



§ 43-47-17 - Right to bring motion for review of order

Notwithstanding any finding by the court of lack of capacity of the vulnerable person to consent, the vulnerable person or the individual, organization or agency designated to be responsible for the vulnerable person, if any, or the State Department of Public Welfare or the county welfare department, shall have the right to bring a motion in the cause for review of any order pursuant to this chapter.



§ 43-47-18 - Sexual battery or fondling of vulnerable person by health care employees or persons in position of trust or authority; penalties

(1) (a) A person who engages in sexual penetration with a vulnerable person is guilty of sexual battery if the person is a volunteer at, or an employee of, or contracted to work for, a health care facility in which the vulnerable person is a patient or resident.

(b) A person who engages in sexual penetration with a vulnerable person is guilty of sexual battery if the person is in a position of trust or authority over the vulnerable person, including, without limitation, the vulnerable person's teacher, counselor, physician, psychiatrist, psychologist, nurse, certified nursing assistant, direct care worker, technical assistant, minister, priest, physical therapist, chiropractor, legal guardian, parent, stepparent, other relative, caretaker or conservator.

(c) Every person who is convicted of sexual battery under this subsection (1) shall be imprisoned in the custody of the State Department of Corrections for a period of not more than thirty (30) years, and for a second or subsequent such offense shall be imprisoned in the custody of the State Department of Corrections for a period of not more than forty (40) years.

(2) (a) Any person who, for the purpose of gratifying the person's lust, or indulging the person's depraved licentious sexual desires, shall handle, touch or rub with hands or any part of the person's body or any member thereof, any vulnerable person, with or without the vulnerable person's consent, when the person is a volunteer at, or an employee of, or contracted to work for, a health care facility in which the vulnerable person is a patient or resident, shall be guilty of a felony and, upon conviction thereof, shall be fined in a sum not less than One Thousand Dollars ($ 1,000.00) nor more than Five Thousand Dollars ($ 5,000.00), or be committed to the custody of the Department of Corrections not less than two (2) nor more than fifteen (15) years, or be punished by both fine and imprisonment, at the discretion of the court.

(b) Any person who, for the purpose of gratifying the person's lust, or indulging the person's depraved licentious sexual desires, shall handle, touch or rub with hands or any part of the person's body or any member thereof, any vulnerable person, with or without the vulnerable person's consent, when the person occupies a position of trust or authority over the vulnerable person, shall be guilty of a felony and, upon conviction thereof, shall be fined in a sum not less than One Thousand Dollars ($ 1,000.00) nor more than Five Thousand Dollars ($ 5,000.00), or be committed to the custody of the Department of Corrections not less than two (2) nor more than fifteen (15) years, or be punished by both fine and imprisonment, at the discretion of the court. A person in a position of trust or authority over a vulnerable person includes, without limitation, the vulnerable person's teacher, counselor, physician, psychiatrist, psychologist, nurse, certified nursing assistant, direct care worker, technical assistant, minister, priest, physical therapist, chiropractor, legal guardian, parent, stepparent, other relative, caretaker or conservator.

(3) A person is not guilty of any offense under this section if the alleged victim is that person's legal spouse; however, the legal spouse of the alleged victim may be found guilty of sexual battery if the legal spouse engaged in forcible sexual penetration without the consent of the alleged victim.



§ 43-47-19 - Prohibition against abuse, neglect, or exploitation; penalties; relation to other laws

(1) It shall be unlawful for any person to abuse, neglect or exploit any vulnerable person.

(2) (a) Any person who willfully commits an act or willfully omits the performance of any duty, which act or omission contributes to, tends to contribute to, or results in neglect, physical pain, injury, mental anguish, unreasonable confinement or deprivation of services which are necessary to maintain the mental or physical health of a vulnerable person, shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine not to exceed One Thousand Dollars ($ 1,000.00) or by imprisonment not to exceed one (1) year in the county jail, or by both such fine and imprisonment. Any accepted medical procedure performed in the usual scope of practice shall not be a violation of this subsection.

(b) Any person who willfully exploits a vulnerable person, where the value of the exploitation is less than Two Hundred Fifty Dollars ($ 250.00), shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine not to exceed Five Thousand Dollars ($ 5,000.00) or by imprisonment not to exceed one (1) year in the county jail, or by both such fine and imprisonment; where the value of the exploitation is Two Hundred Fifty Dollars ($ 250.00) or more, the person who exploits a vulnerable person shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment in the custody of the Department of Corrections for not more than ten (10) years.

(3) Any person who willfully inflicts physical pain or injury upon a vulnerable person shall be guilty of felonious abuse or battery, or both, of a vulnerable person and, upon conviction thereof, may be punished by imprisonment in the State Penitentiary for not more than twenty (20) years.

(4) For any third or subsequent misdemeanor conviction of any person violating any part of this section, the offenses being committed within a period of five (5) years, such person shall be guilty of a felony and shall be sentenced to not less than one (1) year nor more than five (5) years in the custody of the Department of Corrections and shall be fined not less than Two Thousand Dollars ($ 2,000.00) nor more than Five Thousand Dollars ($ 5,000.00).

(5) Nothing contained in this section shall prevent proceedings against a person under any statute of this state or municipal ordinance defining any act as a crime or misdemeanor.



§ 43-47-21 - Payment for services; orders to provide custody, care, and maintenance

At the time the department makes an evaluation of the case reported, in accordance with the provisions of Section 43-47-9, it shall be determined, according to the regulations set by the department, whether the vulnerable person is financially capable of paying for the essential services. If he is, he shall make reimbursement for the costs of providing the needed essential services. If it is determined that he is not financially capable of paying for such services, they shall be provided at no cost to the recipient of the services. The court may order the department or any public agency to provide for the custody, care and maintenance of such vulnerable person. Provided, however, that the care, custody and maintenance of any vulnerable person shall be within statutory authorization and budgetary means of such institution, facility, agency or department. Notwithstanding any provision to the contrary, it is not the intent of the Legislature through the adoption of this chapter to authorize any court exercising jurisdiction over a vulnerable person to enlarge or bring about the addition of new groups or categories of recipients or to increase the types of care and services for such persons under the Mississippi Medicaid Law, and any court exercising jurisdiction over a vulnerable person shall not, in any way, enter an order against the Division of Medicaid to provide for the custody, care, or maintenance of a vulnerable person who is not otherwise eligible for medical assistance under Section 43-13-115 or services under Section 43-13-117.



§ 43-47-23 - Authority to seek cooperation of organizations and agencies

The department and the court are authorized to seek the cooperation of all public agencies, departments, societies, organizations or agencies having for their object the protection or aid of vulnerable persons. These agencies, departments, societies and organizations shall provide any such assistance as is necessary.



§ 43-47-25 - Immunity of department employees from liability

Any officer, agent or employee of the department in the good faith exercise of his duties under this chapter shall not be liable for any civil damages as a result of his acts or omissions in rendering assistance or aid to any vulnerable person.



§ 43-47-27 - Adoption of standards, procedures, and guidelines

The department shall adopt standards and other procedures and guidelines with forms to insure the effective implementation of the provisions of this chapter no later than October 1, 2001.



§ 43-47-29 - Appointment of conservator pursuant to Section 93-13-251

In addition to the powers granted under the provisions of this chapter, the department is authorized to petition the court under the provisions of Section 93-13-251 for appointment of a conservator for any vulnerable person.



§ 43-47-31 - Objection to provision of services on privacy grounds; persons receiving treatment by spiritual means; objection to medical treatment

(1) Nothing in this chapter shall be construed to authorize, permit or require any emergency or protective services in contravention of the stated or implied objection of such person based upon his right of privacy, which is grounded in the federal courts and the courts of this state, except in a situation where the vulnerable person is in imminent danger of serious harm.

(2) Nothing in this chapter shall be construed to mean a person is neglected or in need of emergency or protective services for the sole reason he is being furnished or relies upon treatment by spiritual means through prayer alone in accordance with the tenets and practices of a recognized church or religious denominations.

(3) Nothing in this chapter shall be construed to authorize, permit or require any medical care or treatment in contravention of the stated or implied objection of such person.



§ 43-47-33 - Education program

The department shall establish a comprehensive, aggressive program to educate the general public of (a) the existence and provisions of the Mississippi Vulnerable Persons Act of 1986; (b) the duty to report the abuse, neglect or exploitation of any and all vulnerable persons, and (c) criminal sanctions associated with violations of the Mississippi Vulnerable Persons Act.



§ 43-47-35 - Implementation of chapter if federal funds become available

It is the intent of the Legislature that the department shall implement the provisions of this chapter in the event federal funding is made available therefor under a social services block grant, or in the event any other federal or state funding is made available to provide for protective services for vulnerable persons.



§ 43-47-37 - Reporting of abuse and exploitation of patients and residents of care facilities

(1) Any person who, within the scope of his employment at a care facility as defined in Section 43-47-5(b), or in his professional or personal capacity, has knowledge of or reasonable cause to believe that any patient or resident of a care facility has been the victim of abuse, neglect or exploitation shall report immediately the abuse, neglect or exploitation.

(2) The reporting of conduct as required by subsection (1) of this section shall be made:

(a) By any employee of any home health agency, orally or telephonically, within twenty-four (24) hours of discovery, excluding Saturdays, Sundays and legal holidays, to the department and the Medicaid Fraud Control Unit of the Attorney General's office.

(b) By a home health agency, in writing within seventy-two (72) hours of discovery to the department and the Medicaid Fraud Control Unit. Upon initial review, the Medicaid Fraud Control Unit shall make a determination whether or not the person suspected of committing the reported abuse, neglect or exploitation was an employee of the home health agency. If so, the Medicaid Fraud Control Unit shall determine whether there is substantial potential for criminal prosecution, and upon a positive determination, shall investigate and prosecute the complaint or refer it to an appropriate criminal investigative or prosecutive authority. If the alleged perpetrator is not an employee of the home health agency, the department shall investigate and process the complaint or refer it to an appropriate investigative or prosecutive authority.

(c) By all other care facilities, orally or telephonically, within twenty-four (24) hours of discovery, excluding Saturdays, Sundays and legal holidays, to the State Department of Health and the Medicaid Fraud Control Unit of the Attorney General's office.

(d) By all other care facilities, in writing, within seventy-two (72) hours of the discovery, to the State Department of Health and the Medicaid Fraud Control Unit. If, upon initial review by the State Department of Health and the Medicaid Fraud Control Unit, a determination is made that there is substantial potential for criminal prosecution, the unit will investigate and prosecute the complaint or refer it to an appropriate criminal investigative or prosecutive authority.

(3) The contents of the reports required by subsections (1) and (2) of this section shall contain the following information unless the information is unobtainable by the person reporting:

(a) The name, address, telephone number, occupation and employer's address and telephone number of the person reporting;

(b) The name and address of the patient or resident who is believed to be the victim of abuse or exploitation;

(c) The details, observations and beliefs concerning the incident;

(d) Any statements relating to incident made by the patient or resident;

(e) The date, time and place of the incident;

(f) The name of any individual(s) believed to have knowledge of the incident;

(g) The name of the individual(s) believed to be responsible for the incident and their connection to the patient or resident; and

(h) Such other information that may be required by the State Department of Health and/or the Medicaid Fraud Control Unit, as requested.

(4) Any other individual who has knowledge of or reasonable cause to believe that any patient or resident of a care facility has been the victim of abuse, exploitation or any other criminal offense may make a report to the State Department of Health and the Medicaid Fraud Control Unit.

(5) (a) Any individual who, in good faith, makes a report as provided in this section or who testifies in an official proceeding regarding matters arising out of this section shall be immune from all criminal and civil liability. The immunity granted under this subsection shall not apply to any suspect or perpetrator of abuse, neglect or exploitation of any vulnerable person, or of any other criminal act under any statute of this state or municipal ordinance defining any act as a crime or misdemeanor.

(b) No person shall terminate from employment, demote, reject for promotion or otherwise sanction, punish or retaliate against any individual who, in good faith, makes a report as provided in this section or who testifies in any official proceeding regarding matters arising out of this section.

(6) Any care facility that complies in good faith with the requirements of this section to report the abuse or exploitation of a patient or resident in the care facility shall not be sanctioned by the State Department of Health for the occurrence of such abuse or exploitation if the care facility demonstrates that it adequately trained its employees and that the abuse or exploitation was caused by factors beyond the control of the care facility.

(7) Every person who knowingly fails to make the report as required by subsections (1), (2) and (3) of this section or attempts to induce another, by threat or otherwise, to fail to make a report as required by subsections (1), (2) and (3) of this section shall, upon conviction, be guilty of a misdemeanor and shall be punished by a fine of not exceeding Five Hundred Dollars ($ 500.00), or by imprisonment in the county jail for not more than six (6) months, or both such fine and imprisonment.

(8) Copies of Sections 43-47-7 and 43-47-37 shall be posted prominently in every health care facility.

(9) If, after initial inquiry or investigation, the Medicaid Fraud Control Unit determines that there is reasonable cause to believe that an employee of a home health agency has abused, neglected or exploited a vulnerable person, the unit shall notify the Mississippi State Department of Health of the alleged abuse, neglect or exploitation.

(10) Upon a judicial determination of evidence that an employee of a care facility has abused, neglected or exploited a vulnerable person, the appropriate investigative agency shall immediately provide the following information to the central registry: name, address, birth date, social security number of perpetrator; type of abuse, neglect and or exploitation; name, address, birth date, social security number of victim; and date of incident and report.



§ 43-47-39 - Vulnerable Persons Training, Investigation and Prosecution Trust Fund created; purpose; funding

(1) There is created in the State Treasury a special fund to be known as the Vulnerable Persons Training, Investigation and Prosecution Trust Fund. The purpose of the fund shall be to provide funding for the Vulnerable Persons Unit in the Office of the Attorney General to assist in the training of law enforcement officers, judges, district attorneys, state agencies and investigators at the Department of Human Services with regard to issues arising under the Vulnerable Persons Act, and to provide funding for the Vulnerable Persons Unit in the Office of the Attorney General to assist in the investigation and prosecution of statewide offenders who abuse, neglect or exploit vulnerable persons. The fund shall be a continuing fund, not subject to fiscal-year limitations.

(2) Funding shall be provided by assessments collected from violations set out in Section 99-19-73.






Chapter 49 - MISSISSIPPI WELFARE RESTRUCTURING PROGRAM ACT OF 1993 [REPEALED]



Chapter 51 - FAMILY PRESERVATION ACT OF 1994

§ 43-51-1 - Short title

This chapter shall be known and may be cited as the "Family Preservation Act of 1994."



§ 43-51-3 - Definitions

As used in this chapter, unless the context clearly requires otherwise, the following words and phrases shall have the meanings respectively ascribed to them in this section:

(a) "Child at imminent risk of placement" means a minor who may be reasonably expected to face, in the near future, commitment to the care or custody of the state as a result of:

(i) Dependency, abuse or neglect;

(ii) Emotional disturbance;

(iii) Family conflict so extensive that reasonable control of the child is not exercised; or

(iv) Delinquency adjudication.

(b) "Home Ties Program" means a program under the State Department of Human Services of family preservation and family support services.

(c) "Family preservation services" means services designed to help families alleviate risks or crises that might lead to out-of-home placement of children. The services may include procedures to maintain the safety of children in their own homes, support to families preparing to reunify or adopt and assistance to families in obtaining services and other sources of support necessary to address their multiple needs in a culturally sensitive environment.

(d) "Family support services" means preventive community-based activities designed to alleviate stress and to promote parental competencies and behaviors that will increase the ability of families to successfully nurture their children and will enable families to use other resources and opportunities available in the community. These services may include supportive networks designed to enhance child-rearing abilities of parents and to help compensate for the increased social isolation and vulnerability of families. Examples of these services and activities include: respite care for parents and other caregivers; early developmental screening of children to assess the needs of these children and assistance in obtaining specific services to meet their needs; mentoring, tutoring and health education for youth; and a range of center-based activities, such as informal interactions in drop-in centers and parent support groups, and home visiting programs.



§ 43-51-5 - Home Ties Program; planning

(1) The State Department of Human Services in conjunction with the State Department of Education shall engage in a comprehensive planning process for the Home Ties Program to develop, coordinate and implement a meaningful and responsive program of family support and family preservation services. The scope of planning shall address child welfare, housing, mental health, primary health, education, juvenile justice, community-based programs providing family support and family preservation services and other social programs that service children at imminent risk of placement and their families. In developing the plan, the department, in its discretion, may invite active participation from local consumers, practitioners, researchers, foundations, mayors, members of the Legislature and any available federal regional staff.

(2) The Home Ties Program shall be developed as a pilot program for a period of five (5) years in accordance with federal guidelines promulgated by the United States Department of Health and Human Services. The State Department of Human Services shall oversee development of requests for proposals, contracting for services and program evaluation.

(3) In addition to the family preservation and family support services defined in Section 43-51-3, the Home Ties Program shall offer a wide range of services, included, but not limited to, the following: crisis resolution; teaching measures to prevent the repeated occurrence of abuse, neglect and/or family conflict; education in parenting skills, child development, communication, negotiations and home maintenance skills; child and family advocacy; and job-readiness training.



§ 43-51-7 - Annual application for available federal funds

The State Department of Human Services shall apply annually for any available federal funds that may be used to defray the planning and service expenses, in all or in part, of the Home Ties Program, including, but not limited to, funds available under the Child and Family Services Program of the Social Security Act.



§ 43-51-9 - Family preservation services evaluations; annual report

The State Department of Human Services shall conduct ongoing evaluations of family preservation services and shall file a report, on or before December 31 of each year, with the Governor, the Chairmen of the Public Health and Welfare and Judiciary Committees of the Senate and House of Representatives and the Chairman of the Select Committee on Juvenile and School-related Crimes of the House of Representatives. The report shall include the following information for the preceding fiscal year:

(a) A description of the family support and family preservation services included in the comprehensive plan;

(b) The number of families receiving services through the joint program;

(c) The number of children at imminent risk of placement before initiation of service in families receiving services;

(d) Among those children identified in paragraph (b), the number of children placed in foster care, group homes and other facilities outside the home;

(e) The average cost of services provided under the program;

(f) The estimated cost of out-of-home placement, through foster care, group homes or other facilities, which would otherwise have been expended on behalf of those children who successfully remain united with their families as a result of the program, based on average lengths of stay and average costs of out-of-home placements;

(g) The number of children who remain unified with their families for one (1), two (2) and three (3) years, respectively, after receiving services;

(h) An overall statement of the achievements and progress of the program during the preceding year along with recommendations for improvement; and

(i) A description of all applications submitted by the department for federal funding and the amount of any grants made based upon the applications.






Chapter 53 - MISSISSIPPI LEADERSHIP COUNCIL ON AGING

§ 43-53-1 - Legislative findings

The Legislature hereby finds and declares that there are many efforts currently under way that seek to forge partnerships to coordinate criminal justice and social services approaches to victimization of senior citizens. The TRIAD program, sponsored by the National Sheriffs' Association (NSA), the International Association of Chiefs of Police (IACP) and the American Association of Retired Persons (AARP), is one such effort. This effort recognizes that senior citizens have the same fundamental desire as other members of our society to live freely, without fear or restriction due to the criminal element, and that the state should seek to expand efforts to reduce crime against this growing and uniquely vulnerable segment of our population.

It is the intent of the Legislature, therefore, to promote a coordinated effort among law enforcement and social services agencies to stem the tide of violence against senior citizens and to support media and non-media strategies aimed at increasing both public understanding of the problem and the senior citizens' skills in preventing crime against themselves and their property, and to address the problem of crime against senior citizens in a systematic and effective manner by promoting and expanding collaborative crime prevention programs, such as the TRIAD model, that assist law enforcement agencies and senior citizens in implementing specific strategies for crime prevention, victim assistance, citizen involvement and public education.



§ 43-53-3 - Membership, powers, duties and responsibilities of Leadership Council on Aging

(1) Establishment of the council. There is hereby established within the Office of the Governor the Mississippi Leadership Council on Aging, hereafter in this chapter the "council."

(2) Membership of the council:

(a) The council shall consist of a representative of the Department of Public Safety to be appointed by the Commissioner of Public Safety;

(b) Two (2) representatives of the Mississippi Sheriff's Association, to be elected by the Sheriff's Association;

(c) Two (2) representatives of the Mississippi Association of Chiefs of Police, to be elected by the Association of Chiefs of Police;

(d) One (1) representative of the Mississippi Department of Human Services, Division of Aging and Adult Services, to be appointed by the Executive Director of the Department of Human Services;

(e) Two (2) representatives of the American Association of Retired Persons, to be elected by Mississippi AARP Executive Committee;

(f) Two (2) representatives from community volunteer councils on aging, to be appointed by the Office of the Governor;

(g) One (1) representative from the Office of the Attorney General, Crime Prevention Unit, to be appointed by the Attorney General; and

(h) Two (2) representatives from the aging advocate network, to be appointed by the Lieutenant Governor.

(3) In the performance of its functions, the council shall, to the extent possible, solicit the participation and involvement of retired law enforcement personnel.

(4) The council shall elect a chairperson by a majority vote of the membership.

(5) Members of the council shall serve until the appropriately designated person in each representative organization selects another representative, and all persons on the council shall be subject to the advice and consent of the Senate.

(6) Membership on the council shall not constitute the holding of a public office, and members of the council shall not be required to take and file oaths of office before serving on the committee.

(7) The members of the committee shall receive no compensation for their services as members.

(8) No member of the council shall be disqualified from holding any public office or employment nor shall any member forfeit any employment or office by reason of his membership on the council.

(9) The council shall meet as often as deemed necessary, but in no event less than four (4) times annually. The chairman shall call the first meeting of the council no later than October 1996. A majority of the membership shall constitute a quorum for conducting business.



§ 43-53-5 - Coordination of police and related services to elderly

(1) The council shall advise the Department of Public Safety, sheriffs and other local law enforcement agencies, senior advocates chosen in consultation with the Area Agencies on Aging, and American Association of Retired Persons representatives in the study and evaluation of "TRIAD Programs" as an effective response to the problems of crime against elderly persons.

(2) The council may consult with experts, service providers, and representative organizations engaged in the protection of the elderly and may recommend the development of "TRIAD Programs" in the State of Mississippi to assist the elderly to avoid criminal victimization through the coordinated efforts of state, county and local law enforcement agencies and organizations which provide services for the elderly.

(3) The council may recommend policies and programs to assist law enforcement agencies to implement "TRIAD Programs," including training and crime prevention standards and technical assistance. Such recommendations may include the following:

(a) The establishment of a statewide central clearinghouse for information and education materials.

(b) The development of innovative community police programs for the elderly.

(c) The provision of assistance by the council in the development and delivery of training for law enforcement professionals involved in the "TRIAD Programs," including, but not limited to, the following subjects:

(i) Crimes against the elderly and the protection of elderly persons.

(ii) Police sensitivity to the needs of elderly persons as victims, witnesses or victims of "vicarious victimization," which impairs the quality of life.

(iii) Availability of social and human services.

(d) The provision of assistance to state and local law enforcement officials and to nonprofit corporations and organizations with respect to effective policies and responses to crime against elderly persons.

(e) The promotion and facilitation of cooperation among state agencies and local government.

(f) The promotion of effective advocacy services to protect and assist elderly persons and elderly victims of crime.

(g) The evaluation of the relationship between crimes against elderly persons and other problems confronting elderly persons and the making of recommendations for effective policy responses.

(h) The collection of statistical data and research.

(i) The establishment of rules and regulations necessary to carry out the above.

For purposes of this chapter, "TRIAD Program" means the triad cooperative model developed by the American Association of Retired Persons, the National Sheriff's Association and the International Association of Chiefs of Police, which calls for the participation of the sheriff, at least one (1) police chief, at least one (1) member of the American Association of Retired Persons and a representative of at least one (1) senior citizens' organization within a county and may include participation by coalitions of law enforcement, victims' services and senior citizen advocate organizations. If there is not both a sheriff and a police chief in a county or if the sheriff or a police chief does not participate, a TRIAD may include in the place of the sheriff or police chief other members of the criminal justice system, such as a district attorney.



§ 43-53-7 - Coordination, development and delivery of training to law enforcement professionals in TRIAD program

In addition to any other powers conferred upon the council elsewhere or by other law, the council shall assist in the coordination, development and delivery of training to law enforcement professionals involved in the "TRIAD Programs," including, but not limited to, the following subjects:

(a) Crimes against the elderly and the protection of elderly persons.

(b) Police sensitivity to the needs of elderly persons as victims, as witnesses or as victims of "vicarious victimization" which conditions impair their quality of life.

(c) Monitoring of all reported cases of elder abuse within the state.

(d) Availability of social/human services.



§ 43-53-9 - Council on Aging not to impede Vulnerable Adults Act

The establishment of the Mississippi Leadership Council on Aging shall not impede the intent of the Vulnerable Adults Act of 1986 as provided in Section 43-47-1, et seq.



§ 43-53-11 - Mississippi Leadership Council on Aging Fund

Assessments collected under Section 99-19-73(1) for the Mississippi Leadership Council on Aging Fund, and any contributions, grants or donations from any other source, shall be deposited in a special fund created in the State Treasury and so designated. Monies deposited in this fund shall be expended by the Mississippi Leadership Council on Aging as authorized and appropriated by the Legislature to defray the cost of coordinating crime prevention for the elderly and carrying out such other duties and responsibilities as provided in this chapter. The fund shall be a non-lapsing, revolving special trust fund, and interest earned on the principal shall be credited to the fund. Expenditures from the fund shall be made upon requisition by the Mississippi Leadership Council on Aging.






Chapter 55 - MISSISSIPPI COMMISSION FOR NATIONAL AND COMMUNITY SERVICE

§ 43-55-1 - Definitions

As used in this chapter:

(a) "Commission" means the Mississippi Commission for Volunteer Service established in Section 43-55-3.

(b) "Community-based agency" means that term as defined in Section 101 of Title I, 42 USCS 12511.

(c) "Corporation" means the Corporation for National and Community Service established in Section 191 of Title I, 42 USCS 12651.

(d) "National service laws" means that term as defined in Section 101 of Title I, 42 USCS 12511.

(e) "Out-of-school youth" means that term as defined in Section 101 of Title I, 42 USCS 12511.

(f) "Title I" means Title I of the National and Community Service Act of 1990, Public Law 101-610.



§ 43-55-3 - Establishment and designation of Commission for National Community Service

The Mississippi Commission for National and Community Service, established by Executive Order No. 1994-742, is hereby designated as the State Commission for Volunteer Service within the institutions of higher learning, established to encourage community service and volunteer participation as a means of community and state problem-solving; to promote and support voluntary citizen involvement in government and private programs throughout the state; to provide a means by which the state may develop a coordinated, unified plan in response to the National and Community Service Act of 1990, as amended by the National and Community Service Trust Act of 1993; to develop a long-term, comprehensive vision and plan of action for community service initiatives in Mississippi primarily focused in the areas of education, public safety, human needs and the environment; and to serve as the state's liaison to national and state organizations that support its mission.



§ 43-55-5 - Membership of commission; tenure; vacancies

(1) Members of the Commission for Volunteer Service shall be appointed by the Governor. The commission shall consist of no fewer than fifteen (15) and no more than twenty-five (25) members.

(2) The commission members shall include as voting members, except as otherwise indicated, at least one (1) of each of the following:

(a) An individual with expertise in the educational, training, and developmental needs of youth, particularly disadvantaged youth.

(b) An individual with experience in promoting service and volunteerism among older adults.

(c) A representative of a community-based agency.

(d) The superintendent of the State Department of Education, or his or her designee.

(e) A representative of local government.

(f) A representative of local labor organizations.

(g) A representative of business.

(h) An individual between the ages of sixteen (16) and twenty-five (25) who is a participant or supervisor in a program as defined in Section 101 of Title I, 42 USCS 12511.

(i) A representative of a national service program described in Section 122(a) of Title I, 42 USCS 12572.

(j) The employee of the corporation designated under Section 195 of Title I, 42 USCS 12651f, as the representative of the corporation in this state, as a nonvoting member.

(3) In addition to the members described in subsection (2), the commission may include as voting members any of the following:

(a) Local educators.

(b) Experts in the delivery of human, educational, environmental, or public safety services to communities and persons.

(c) Representative of Native American tribes.

(d) Out-of-school youth or other at-risk youth.

(e) Representatives of entities that receive assistance under the Domestic Volunteer Service Act of 1973, Public Law 93-113, 87 Stat. 394.

(f) A member of the Board of Trustees of State Institutions of Higher Learning.

(4) Not more than twenty-five percent (25%) of the voting commission members shall be officers or employees of this state. The Governor may appoint additional officers or employees of state agencies operating community service, youth service, education, social service, senior service, and job training programs, as nonvoting, ex officio members of the commission.

(5) The Governor shall ensure, to the maximum extent possible, that the commission membership is diverse with respect to race, ethnicity, age, gender, and disability characteristics.

(6) Except as provided in this subsection, members of the commission shall serve for staggered three-year terms expiring on October 1. The members constituting the Mississippi Commission for Volunteer Service under Executive Order No. 1994-742 on March 28, 1996, shall serve on the commission for the remainder of the terms for which they were appointed. Of the additional members, the Governor shall appoint one-third (1/3) of the initial members for a term of one (1) year; one-third (1/3) for a term of two (2) years; and one-third (1/3) for a term of three (3) years. Following expiration of these initial terms, all appointments shall be for three-year renewable terms. Members of the commission may not serve more than two (2) consecutive terms.

(7) A vacancy on the commission shall be filled in the same manner as the original appointments, and any member so appointed shall serve during the remainder of the term for which the vacancy occurred. The vacancy shall not affect the power of the remaining commission members to execute the duties of the commission.



§ 43-55-7 - Commission functions

(1) The voting members of the commission shall elect one (1) of the voting members to serve as chairperson of the commission. The voting members of the commission may elect other officers from among the members of the commission.

(2) The commission shall meet quarterly. However, the commission shall meet more frequently at the call of the chairperson or if requested by five (5) or more members.

(3) A majority of the members of the commission constitutes a quorum for the transaction of business at a meeting of the commission. A majority of the voting members present and serving are required for official action of the commission.

(4) Except as provided in subsection (5), a voting member of the commission shall not participate in the administration of the grant program described in Section 43-55-13(s), including any discussion or decision regarding the provision of assistance or approved national service positions, or the continuation, suspension, or termination of assistance or such positions, to any program or entity if both of the following apply:

(a) A grant application relating to the grant program is pending before the commission.

(b) The application was submitted by a program or entity of which a member is, or in the one-year period before the submission of such application was, an officer, director, trustee, full-time volunteer, or employee.

(5) If, as a result of the operation of subsection (4), the number of voting members of the commission is insufficient to establish a quorum for the purpose of administering the grant program described in Section 43-55-13(s), the voting members excluded from participation by subsection (4) may participate in the administration of the grant program, to the extent permitted by regulations issued by the corporation under Section 193A(b)(11) of Title I, 42 USCS 12651d.

(6) Subsection (4) does not limit the authority of any voting member of the commission to participate in either of the following:

(a) The discussion of, and hearing and forums on the general duties, policies, and operations of, the commission or the general administration of the grant program described in Section 43-55-13(s).

(b) Similar general matters relating to the commission.

(7) The business which the commission may perform shall be conducted at a public meeting of the commission held in compliance with the open meetings act.

(8) A writing prepared, owned, used, in possession of, or retained by the commission in the performance of an official function is subject to the Freedom of Information Act.



§ 43-55-9 - Composition of commission

Members of the commission shall serve without compensation. However, members of the commission may be reimbursed for their actual and necessary expenses incurred in the performance of their official duties as members of the commission.



§ 43-55-11 - Commission staff; executive director

The commission shall have staff necessary for the commission to perform its functions. The commission staff shall include an executive director. The executive director shall report directly to the commission for the purpose of giving and making recommendations on programs and laws related to volunteerism and community service.



§ 43-55-13 - Duties of commission

The commission shall do all of the following:

(a) Promote increased coordination, visibility, and support for volunteers of all ages, especially youth and senior citizens, and community service in meeting the unmet needs of communities.

(b) Ensure that its funding decisions meet all federal and state requirements.

(c) Recommend innovative, creative, statewide service programs to increase volunteer participation in all age groups and community-based problem solving among diverse participants.

(d) Develop and implement a centralized system for obtaining information and technical support concerning volunteerism and community service recruitment, projects, training methods, materials, and activities throughout this state. The commission shall provide the information and support upon request.

(e) Promote interagency collaboration to maximize resources and develop a model of such collaboration on the state level.

(f) Provide public recognition and support of volunteer efforts that address community needs by individuals, by private sector organizations and businesses, and partnerships between the public and private sectors.

(g) Stimulate increased community awareness of the effects of volunteer services in this state.

(h) Utilize local, state and federal resources to initiate, strengthen, and expand quality service programs.

(i) Serve as this state's representative to national and state organizations that support the commission's mission.

(j) Prepare for this state a national three-year service plan that is developed through an open and public process that provides maximum participation and input from national service programs in this state and other interested members of the public. The plan shall be updated annually and contain information that the commission considers appropriate or the corporation requires. The plan shall ensure outreach to diverse community-based agencies that serve under-represented populations, by either using established state networks and registries or establishing these networks and registries.

(k) Prepare this state's financial assistance applications under Section 117B of Title I, 42 USCS 12543, and Section 130 of Title I, 42 USCS 12582.

(l) Assist in the preparation of the Department of Education's application for assistance under the Domestic Volunteer Service Act of 1973, Public Law 93-113, 87 Stat. 394.

(m) Prepare this state's application under Section 130 of Title I, 42 USCS 12582, for the approval of service positions that include the national service educational award described in Division D of Title I, 42 USCS 12601 to 12604.

(n) Make recommendations to the corporation with respect to priorities for programs receiving assistance under the Domestic Volunteer Service Act of 1973, Public Law 93-113, 87 Stat. 394.

(o) Make technical assistance available to enable applicants for assistance under Section 121 of Title I, 42 USCS 12571, to plan and implement service programs and to apply for assistance under the national service laws, using information and materials available through a clearing house established under Section 198A of Title I, 42 USCS 12653a, if appropriate.

(p) Assist participants in national service programs that receive assistance under Section 121 of Title I, 42 USCS 12571, in attaining health care and child care under Section 140 of Title I, 42 USCS 12594.

(q) Develop a state system for the recruitment and placement of participants in programs that receive assistance under the national service laws.

(r) Disseminate information about national service programs that receive assistance under the national service positions.

(s) Use assistance provided under Section 121 of Title I, 42 USCS 12571, to administer this state's grant program in support of national service programs including the selection, oversight, and evaluation of grant recipients.

(t) Develop projects, training methods, curriculum materials, and other materials and activities related to national service programs that receive assistance directly from the corporation or from the state using assistance provided under Section 121 of Title I, for use by such programs upon request.

(u) Establish policies and procedures for the use of federal funds received under Title I of the national service laws.

(v) Coordinate its functions, including recruitment, public awareness, and training activities, with any division of the Corporation for National and Community Service.



§ 43-55-15 - Prohibition against carrying out national service program receiving assistance

The commission shall not directly carry out any national service program that receives assistance under Section 121 of Title I, 42 USCS 12571.



§ 43-55-17 - Delegation of nonpolicy making duties

Subject to requirements prescribed by the corporation, the commission may delegate nonpolicy making duties to a state agency or to a public or private nonprofit organization.



§ 43-55-19 - Commission to comply with requirements of federal law

The commission shall comply with all requirements of federal law, including but not limited to requirements of coordination with other state agencies or with volunteer service programs.



§ 43-55-21 - State cooperation with commission

State departments and agencies shall cooperate with the commission in the performance of its functions.



§ 43-55-23 - Administration and support of commission functions; application, receipt, and expenditure of funds, grants, and services

(1) The institutions of higher learning and the Office of the Governor shall provide necessary administrative and staff support services to the State Commission for Volunteer Service. Additional support services may be provided, including, but not limited to, the use of office space, furniture and equipment, motor vehicles, travel and other related services. The commission shall employ an executive director, who shall be initially designated by the Governor. The executive director shall employ such staff as is necessary to carry out the provisions of this chapter. Future executive directors shall be selected by the commission.

(2) The commission may procure information and assistance from the state or any subdivision, municipal corporation, public officer, or governmental department or agency thereof. All agencies, officers, and political subdivisions of the state or municipal corporations shall provide the office with all relevant information and reasonable assistance on any matters of research within their knowledge or control.

(3) The commission may apply for, receive, and expend funds, grants, and services from local, state, or federal government, or any of their agencies, or any other public or private sources and is authorized to use funds derived from these sources for purposes reasonable and necessary to carry out the purposes of this chapter. The commission also may expend moneys, upon appropriation by the Legislature, from the Mississippi Commission for Volunteer Service Fund created in Section 43-55-29.

(4) The commission shall submit its budget request through the Board of Trustees of State Institutions of Higher Learning. Such request shall be submitted by the board of trustees as a separate and distinct request made on behalf of the commission.



§ 43-55-25 - Availability of funds

All new programs authorized in this chapter are subject to the availability of funds specifically appropriated therefor by the Legislature.



§ 43-55-29 - Mississippi Commission for Volunteer Service Fund

There is established in the State Treasury a fund known as the "Mississippi Commission for Volunteer Service Fund" (hereinafter referred to as "fund"). The fund shall consist of monies obtained from contributions made pursuant to Section 27-7-90, and from the additional fees collected under Section 27-19-56.16. Monies in the fund, upon appropriation by the Legislature, may be expended by the Mississippi Commission for Volunteer Service, established in Section 43-55-3, Mississippi Code of 1972, to carry out the purposes of Sections 43-55-1 through 43-55-27, Mississippi Code of 1972. Unexpended amounts remaining in the fund at the end of the fiscal year shall not lapse into the State General Fund, and any interest earned on amounts in the fund shall be deposited to the credit of the fund.






Chapter 57 - COMPREHENSIVE PLAN FOR PROVISION OF SERVICES TO DISABLED PERSONS [REPEALED]



Chapter 59 - MISSISSIPPI COMMISSION ON THE STATUS OF WOMEN

§ 43-59-1 - Declaration of public policy; purpose

It is declared to be the public policy of this state to encourage, promote and foster the success and well-being of its citizens and to offer unobstructed access to such opportunities as exist in order that all Mississippians may realize the quality of life for their families to which they aspire. It is a higher public purpose of state government to ensure that no individual is denied the opportunity to succeed and make positive contributions to Mississippi's quality of life because of gender. It is the intent and purpose of this chapter to create a Commission on the Status of Women.



§ 43-59-3 - Mississippi Commission on the Status of Women established; membership; term; organization; compensation

(1) There is created the Mississippi Commission on the Status of Women. The commission shall be nonpartisan, and shall be composed of thirteen (13) members to be appointed, with the advice and consent of the Senate, as follows:

(a) Four (4) members shall be appointed by the Governor, including a current or former food stamps recipient and a single parent;

(b) Three (3) members shall be appointed by the Lieutenant Governor, including a current or former college educator with expertise in women's issues;

(c) Three (3) members shall be appointed by the Speaker of the House of Representatives, including a health care professional knowledgeable in women's health issues; and

(d) Three (3) members shall be appointed by the Attorney General, including a law professor or lawyer with expertise in women's issues.

(2) The members of the commission shall be women and men of recognized ability and achievement who are representative of the ethnic, geographic, socioeconomic and cultural diversity of the population of this state, and who have a proven record of efforts to improve the status of women. The initial term of office of one (1) member appointed by the Governor shall expire on June 30, 2002. The initial terms of office of the remaining members shall be fixed by the appointing authorities so that the term of office of one (1) member appointed by each appointing authority expires on June 30, 2003, the term of office of one (1) member appointed by each expires on June 30, 2004, and the terms of office of the remaining three (3) members expires on June 30, 2005. After the expiration of the initial terms, the terms of office of all members shall be four (4) years each, from the expiration date of the previous term. A member may not serve for more than two (2) consecutive terms. All vacancies shall be filled by the appointing authority for the unexpired term.

(3) The commission shall organize by electing a chair, vice chair and secretary from among its members for terms of two (2) years each. Any member is eligible for successive elections to office.

(4) A majority of the members of the commission shall constitute a quorum for transacting business.

(5) Members of the commission may be reimbursed for expenses as provided in Section 25-3-41, and may receive per diem as provided in Section 25-3-69.

(6) The Lieutenant Governor, Speaker of the House and Attorney General shall notify the Governor after they have made their appointments. The Governor then shall designate a place and time for the initial organizational meeting of the commission, which meeting must be before October 1, 2001.



§ 43-59-5 - Commission powers and duties

The commission shall have the powers and authority necessary to carry out the duties imposed upon it by this chapter, including, but not limited to, the following:

(a) To conduct research and to study issues affecting the status of women in Mississippi;

(b) To advise and consult with the executive and legislative branches on policies affecting the status of women in Mississippi;

(c) To publish periodic reports documenting the legal, economic, social and political status, and other concerns of women in Mississippi;

(d) To assess programs and practices in all state agencies as those programs and practices affect women;

(e) To maintain an office and to acquire on a contractual or other basis any legal, technical and research expertise and support services as the commission may require for the discharge of its duties;

(f) To hold hearings, meetings, conferences and workshops, to make and sign any agreements, and to do or perform any acts that may be necessary, desirable or proper to carry out the purposes of this chapter;

(g) To appoint advisers or advisory committees if the commission determines that the experience or expertise of the advisors or advisory committees is needed for projects of the commission;

(h) To apply for and accept funds, grants, gifts and services from the state or federal government or any of their agencies, or any other public or private source, for the purpose of defraying clerical, administrative and other costs as may be necessary in carrying out the commission's duties under this chapter;

(i) To establish nonprofit entities for the purpose of defraying costs incurred in the performance of the commission's duties; and

(j) To utilize voluntary and uncompensated services of private individuals, agencies and organizations as may be offered and needed.



§ 43-59-7 - Commission to study and act as information center for issues affecting status of women; annual report to Governor and Legislature

(1) The commission shall study issues affecting the status of women in Mississippi, including, but not limited to, the following areas:

(a) Women's educational and employment problems, needs and opportunities;

(b) Women's health issues;

(c) The socioeconomic factors that influence the status of women and the development of women's individual potential;

(d) Current or proposed state laws, practices or conditions in regard to the civil, economic and political rights of women, including, but not limited to, pensions, tax requirements, property rights, marriage and dissolution of marriage provisions, domestic violence and other matters affecting the status of women; and

(e) Any other conditions or practices affecting women which impose special limitations or burdens upon them or which tend to limit opportunities available to women.

(2) The commission shall act as an information center on the status of women and women's educational, employment and other related needs, and on current and proposed legislation affecting women. In this capacity, the commission shall serve as a liaison and clearinghouse between government, private interest groups and the general public concerned with services for women, and in this regard, the commission may publish a periodic newsletter, maintain a website and communicate with and provide information in other ways to these constituencies.

(3) The commission shall educate the business, education, state government and local government communities and the general public about the nature and scope of gender discrimination, violence against women, and other matters affecting the status of women in Mississippi.

(4) The commission shall recommend policies and make recommendations to public and private groups and persons concerned with any issue related to improving the status of women. Toward this end, the commission may develop, prepare and coordinate materials, projects or other activities and give technical and consultative advice. The commission may encourage and help women's organizations, public and private offices and other groups to institute self-help activities designed to meet women's educational, employment and other needs.

(5) The commission shall promote consideration of qualified women for all levels of government positions.

(6) Before November 15 of each year, beginning with November 15, 2002, the commission shall report to the Governor and the Legislature on the commission's activities. The report must include the results of the commission's findings of the preceding year, with recommendations for the removal of such injustices as the commission may find to exist.



§ 43-59-9 - Interagency council; composition; function; meetings

There is established an interagency council comprised of representatives of state agencies, including, but not limited to, the State Department of Health, State Department of Mental Health, Department of Human Services, State Department of Education, Department of Public Safety, Mississippi Development Authority, Board of Trustees of State Institutions of Higher Learning, Mississippi Community College Board, Attorney General's Office, Secretary of State's Office and Mississippi Department of Corrections. Each of these agencies shall report to the commission annually through its representative, addressing the current health, employment, educational and overall status of women and the agency's actions to improve women's status. The commission, in its discretion, may call a meeting of the full council; however, full council meetings may not be called more frequently than once during a fiscal year.



§ 43-59-11 - Operating fund

There is created in the State Treasury a fund into which any public or private funds from any source shall be deposited for the support of the activities of the Commission on the Status of Women.



§ 43-59-13 - Commission purpose is advisory; no cause of action created

The purpose of the Commission on the Status of Women shall be advisory with respect to legislation and regulation and shall not conflict with or supplement state or federal laws or regulations or provide a cause of action relating to any matter contained in this chapter.






Chapter 61 - MISSISSIPPI SENIORS AND INDIGENTS RX PROGRAM

§ 43-61-1 - Short title

This chapter shall be known and may be cited as the "Mississippi Seniors and Indigents Rx Program."



§ 43-61-3 - Definitions

As used in this chapter, the following terms shall have the following meanings:

(a) "Department" means the Department of Human Services.

(b) "Program" means the Mississippi Seniors and Indigents Rx Program established in this chapter.



§ 43-61-5 - Legislative intent; establishment of program in Department of Human Services; Office of Aging and Adult Services to play primary role in administering program

(1) The Legislature finds that many low income seniors and other indigents are unaware of bona fide assistance programs that are voluntarily offered by pharmaceutical manufacturers to the elderly and underprivileged. It is the intent of the Legislature to take steps necessary to make it more widely known that such assistance is available and to make it easier for people to apply for that assistance.

(2) The Mississippi Seniors and Indigents Rx Program is established in the Department of Human Services to help seniors and qualified indigents in accessing pharmaceutical manufacturers' discount cards and pharmaceutical assistance programs and to provide seniors and qualified indigents with applications for those programs. The department shall coordinate the operation of the program with the Division of Medicaid, the Department of Mental Health, the State Department of Health and the State Department of Rehabilitation Services to insure that the services available under the program are maximized and that paperwork and inconvenience to the seniors and qualified indigents are minimized. The department may develop, maintain and make available an Internet-based application form to the general public and to each of those state agencies so that seniors and qualified indigents may get applications for pharmaceutical assistance programs at the local offices of any of those state agencies. The department may coordinate with pharmaceutical manufacturers to obtain program applications at no cost to the state.

(3) The Office of Aging and Adult Services of the Department of Human Services shall play a primary role in administering the program to seniors in the same way that the office assists in administering programs of the Centers for Medicare and Medicaid Services (CMS).



§ 43-61-7 - Assistance to seniors and indigents in accessing pharmaceutical manufacturers' discount cards and pharmaceutical assistance programs; assistance with applications to programs

Subject to appropriation for the program, the department may provide assistance to persons determined to be eligible for services authorized by this chapter. The assistance provided by the department may include:

(a) Assisting seniors and qualified indigents in accessing manufacturers' pharmaceutical assistance program applications; and

(b) Assisting seniors and qualified indigents in applying for manufacturers' pharmaceutical assistance programs.



§ 43-61-9 - Voluntary sources of funding

The department may seek and receive voluntary monies from any sources, including federal funds and gifts, which shall be expended for the purposes specified in this chapter. The department also may accept voluntary funding in the form of grants available to build community, public sector and private sector partnerships. The department shall include within the development of the program the assistance of foundations, independent and chain community pharmacists, volunteers, state agencies, community groups, religious groups, area agencies on aging, corporations, hospitals, physicians, and any other entity that can further the intent of the program.



§ 43-61-11 - Annual report

The department shall prepare and submit an annual report on the program to the Governor, Lieutenant Governor, Speaker of the House of Representatives, the Chairman of the Senate Public Health and Welfare Committee and the Chairman of the House Public Health and Human Services Committee. Those reports shall include the number of clients served, the number of prescriptions filled and refilled, and the value of the drugs provided.









Title 45 - PUBLIC SAFETY AND GOOD ORDER

Chapter 1 - DEPARTMENT OF PUBLIC SAFETY

GENERAL PROVISIONS

§ 45-1-2 - Executive Director of Department of Public Safety to be commissioner; organization of department; Commissioner of Public Safety; statewide safety training officer

(1) The Executive Director of the Department of Public Safety shall be the Commissioner of Public Safety.

(2) The Commissioner of Public Safety shall establish the organizational structure of the Department of Public Safety, which shall include the creation of any units necessary to implement the duties assigned to the department and consistent with specific requirements of law, including, but not limited to:

(a) Office of Public Safety Planning;

(b) Office of Medical Examiner;

(c) Office of Mississippi Highway Safety Patrol;

(d) Office of Crime Laboratories;

(e) Office of Law Enforcement Officers' Training Academy;

(f) Office of Support Services;

(g) Office of Narcotics, which shall be known as the Bureau of Narcotics; and

(h) Office of Homeland Security.

(3) The department shall be headed by a commissioner, who shall be appointed by and serve at the pleasure of the Governor. The appointment of the commissioner shall be made with the advice and consent of the Senate. The commissioner may assign to the appropriate offices such powers and duties as deemed appropriate to carry out the department's lawful functions.

(4) The commissioner of the department shall appoint heads of offices, who shall serve at the pleasure of the commissioner. The commissioner shall have the authority to organize the offices established by subsection (2) of this section as deemed appropriate to carry out the responsibilities of the department. The organization charts of the department shall be presented annually with the budget request of the Governor for review by the Legislature.

(5) The commissioner of the department shall appoint, from within the Department of Public Safety, a statewide safety training officer who shall serve at the pleasure of the commissioner and whose duty it shall be to perform public training for both law enforcement and private persons throughout the state concerning proper emergency response to the mentally ill, terroristic threats or acts, domestic conflict, other conflict resolution, and such other matters as the commissioner may direct.



§ 45-1-3 - Rule-making power of commissioner

When not otherwise specifically provided, the commissioner is authorized to make and promulgate reasonable rules and regulations to be coordinated, and carry out the general provisions of the Highway Safety Patrol and Driver's License Law of 1938.



§ 45-1-5 - Employment of administrative, clerical and other employees

The Commissioner of Public Safety is authorized and empowered to employ such administrative, professional, technical, stenographic, clerical and other employees as may be necessary to perform the duties of the Mississippi Highway Safety Patrol to comply with the provisions of the Mississippi Motor Vehicle Safety-Responsibility Law, being Chapter 15 of Title 63 of the Mississippi Code of 1972, and to perform the duties under all other laws required to be administered under the supervision of the commissioner. The commissioner shall fix the salaries of all such employees where such salaries are not otherwise fixed by law.



§ 45-1-6 - Special contract agents authorized; powers; qualifications; form of contract; agents not considered employees of Mississippi Bureau of Investigation

(1) The Director of the Mississippi Bureau of Investigation is authorized to retain on a contractual basis such persons as he shall deem necessary to detect and apprehend violators of the criminal statutes of this state.

(2) Those persons contracting with the Director of the Mississippi Bureau of Investigation pursuant to subsection (1) shall be known and hereinafter referred to as "special contract agents."

(3) The investigative services provided for in this section shall be designed to support local law enforcement efforts.

(4) Special contract investigators shall have all powers necessary and incidental to the fulfillment of their contractual obligations, including the power of arrest when authorized by the Director of the Mississippi Bureau of Investigation.

(5) No person shall be a special contract investigator unless he is at least twenty-one (21) years of age.

(6) The Director of the Mississippi Bureau of Investigation shall conduct a background investigation of all potential special contract investigators. All contract agents must meet the minimum standard requirements established by the Board on Law Enforcement Officer Standards and Training.

(7) Any contract pursuant to subsection (1) shall be:

(a) Reduced to writing; and

(b) Terminable upon written notice by either party, and shall in any event terminate one (1) year from the date of signing; and

(c) Approved as to form by the Attorney General.

Such contracts shall not be public records and shall not be available for inspection under the provisions of a law providing for the inspection of public records as now or hereafter amended.

(8) Special contract investigators shall not be considered employees of the Bureau of Investigation for any purpose.

(9) The Director of the Mississippi Bureau of Investigation shall have all powers necessary and incidental to the effective operation of this section.

(10) Notwithstanding any other provisions contained in this section, all contracts authorized under this section and related matters shall be made available to the Legislative Budget Office and the Department of Finance and Administration.



§ 45-1-7 - Legislators ineligible to serve

No member of the Legislature shall be eligible to serve as an officer or employee or in any other capacity under the provisions of the Highway Safety Patrol and Driver's License Law of 1938.



§ 45-1-11 - Salaries may be paid on semi-monthly basis

The commissioner of public safety is hereby authorized and empowered, in his discretion and with the approval of the state auditor of public accounts, to pay members of the highway safety patrol and other employees of the department of public safety on a semi-monthly basis.



§ 45-1-13 - Use of employees in other divisions

Notwithstanding the provisions of Sections 45-1-1, 45-1-5, 45-1-17, 45-3-7 through 45-3-9, 63-1-13, 63-1-15, and 63-1-45 through 63-1-49, Mississippi Code of 1972, designating or specifying the division or department in which any employee shall be employed and the duties which such employee shall perform, the commissioner shall have full power and authority, in his discretion, to place and use any employees in any other division or department and to require such employees to perform and discharge duties arising under the Highway Safety Patrol and Driver's License Law of 1938.



§ 45-1-15 - Purchase of workers' compensation insurance

The Department of Public Safety shall purchase workmen's compensation insurance with coverage for all patrolmen and other personnel employed by the commissioner, as authorized by law. All personnel shall be entitled to the benefits prescribed by Sections 71-3-1 through 71-3-111, Mississippi Code of 1972, cited as the "Workmen's Compensation Law."



§ 45-1-17 - Crime detection and medical examiner laboratory

The commissioner shall have the authority to establish, staff, equip and operate a crime detection and medical examiner laboratory, and to cooperate with the University Medical Center and other hospitals and laboratories in its operation.



§ 45-1-21 - Department of Public Safety authorized to charge fees for services and reports

(1) (a) The Mississippi Department of Public Safety being required by law to keep various records and perform various services and being authorized to furnish certain records and services, the department, by direction of the Commissioner of Public Safety, shall establish and collect for such services a proper fee, commensurate with the service rendered and the cost of the service for the furnishing of any record or abstract thereof in the Department of Public Safety now or which may hereafter be required by law to be kept by said department, any photograph or photo copy or any report of any kind authorized by law, including services for polygraph tests and reports thereof.

(b) No records shall be furnished by the Mississippi Department of Public Safety which are classified as confidential by law. All fees collected under this section shall be paid into the General Fund of the State Treasury in accordance with the provisions of Section 45-1-23(2).

(2) (a) (i) The Commissioner of Public Safety, by rule duly filed with the Secretary of State under the Administrative Procedures Act, may establish a card stock fee to be paid by an applicant when specifically authorized by statute for producing a license, permit or identification card bearing the likeness of the applicant. The card stock fee shall be the actual cost of producing the license, permit or identification card as set by contract rounded off to the next highest dollar.

(ii) The administrative rule filing shall include either:

1. A copy of the contract governing the actual cost of producing the license permit or identification card, from which nonpublic information may be redacted; or

2. An abstract of the pertinent parts of the contract verified to be correct by the person responsible for the administrative rule filing.

(b) Monies collected for the card stock fee shall be deposited into a special card stock fee account which the Department of Public Safety shall use to pay the actual cost of producing the licenses and identification cards. Any monies collected in excess of the actual costs of the card stock fee may be used by the department to defray the cost of future photography, fraud deterrence and driver's license technology initiatives. Money remaining in the fund at the end of a fiscal year shall not lapse into the State General Fund and any interest earned from the investment of monies in the fund shall be deposited to the credit of the fund.



§ 45-1-23 - Payment of expenses of operating and administering department; budget; disposition of funds received

(1) The expenses of operating and administering the department of public safety, including the highway safety patrol, the bureau of investigation, and the safety responsibility bureau, shall be paid from monies appropriated for such purposes by the Mississippi Legislature.

The department of public safety shall comply with all the applicable provisions of Chapter 103, Title 27, Mississippi Code of 1972, being the state budget and accounting act.

(2) All funds received by the department of public safety and any bureau, department or division thereof shall be paid into the state treasury on the same day in which said funds are collected. The state auditor of public accounts may require the commissioner to adopt standard accounting procedures acceptable to the auditor for the handling of such sums.



§ 45-1-25 - Director of Crime Laboratory; qualifications; removal

The director of the Mississippi Crime Laboratory which has been established by the commissioner of public safety under the authority of Section 45-1-17 shall be a person who is experienced in crime laboratory operations, knowledgeable of the criminal justice system, and who shall have the following minimum qualifications:

(a) Graduation from an accredited four-year college or university with major course work in forensic science, chemistry, biology, commercial science or physics.

(b) At least five (5) years' full-time employment in a crime laboratory, with supervisory or administrative responsibility.

(c) Thorough knowledge of the utilization of crime laboratory services and their relation to the investigating law enforcement officers.

(d) Thorough knowledge of techniques employed in processing of physical evidence.

(e) Membership in professional organizations promoting advancement of forensic science.

(f) Proven effectiveness as a manager and administrator.

Unusual strength in one or more of the above qualifications may compensate for failure to exactly satisfy paragraph (b) of this section.

The director of the crime laboratory may only be removed by the commissioner of public safety upon proof of his inability to serve due to illness, administrative or managerial ineffectiveness, incompetence, malfeasance, dereliction of duty or moral turpitude.



§ 45-1-27 - Director of Crime Laboratory; responsibilities and duties

The director shall have responsibilities and duties including but not limited to the following:

(a) To plan and give general direction to activities or programs for which he is responsible, through the issuance of directives and orders.

(b) To review proposed changes in policies affecting the operation of the division under his direction.

(c) To maintain liaison with other agencies, divisions or departments of state and federal government.

(d) To approve and maintain uniform procedures and standards of operation for the laboratory.

(e) To supervise and approve procedures and processing of physical evidence.

(f) To present testimony in court in analysis of physical evidence.

(g) To supervise the state medical examiner.

(h) To attend scientific conferences and hold classes for law enforcement officers.

(i) To present budget requests to the legislative budget office and to legislative committees.



§ 45-1-29 - Crime laboratory; funding; fees for services

(1) The Mississippi Crime Laboratory shall be funded separately from the Department of Public Safety. Any appropriated funds shall be maintained in an account separate from any funds of the Department of Public Safety and shall never be commingled with any funds of the department. However, nothing in this section shall be construed to prohibit the utilization of the combined resources of the Mississippi Crime Laboratory, the Division of Support Services of the Department of Public Safety or the Mississippi Justice Information Center to efficiently carry out the mission of the Department of Public Safety.

(2) Grants and donations to the Crime Laboratory may be accepted from individuals, the federal government, firms, corporations, foundations and other interested organizations and societies.

(3) The Commissioner of Public Safety shall establish and the Division of Support Services of the Department of Public Safety shall collect for services rendered proper fees commensurate with the services rendered by the Crime Laboratory. Those fees shall be deposited into a special fund in the State Treasury to the credit of the Crime Laboratory and expended in accordance with applicable rules and regulations of the Department of Finance and Administration. Those fees may be used for any authorized expenditure of the Crime Laboratory except expenditures for salaries, wages and fringe benefits.

(4) Upon every individual convicted of a felony, every individual who is nonadjudicated on a felony or misdemeanor case under Section 99-15-26, and every individual who participates in a pretrial intervention program established under Section 99-15-101 et seq., in a case where the Crime Laboratory provided forensic science or laboratory services in connection with the case, the court shall impose and collect a separate laboratory analysis fee of Three Hundred Dollars ($ 300.00), in addition to any other assessments and costs imposed by statutory authority, unless the court finds that undue hardship would result by imposing the fee. All fees collected under this section shall be deposited into the special fund of the Crime Laboratory created in subsection (3) of this section.



§ 45-1-31 - Crime laboratory; vehicles and equipment

(1) The crime laboratory shall be empowered to purchase, equip and maintain vehicles, as authorized by law, and other conveyances for necessary business such as travel to court, crime scene assistance and consultation. The vehicles shall be independent of the vehicles purchased and operated by the department of public safety.

(2) Obsolete non-repairable or salvageable equipment shall be sold, as provided by law, and the funds so derived shall go into the account of the crime laboratory and be used to replace such equipment.



§ 45-1-33 - Transfer of Office of Criminal Justice Planning and Juvenile Justice Advisory Committee

The Office of Criminal Justice Planning, including the Juvenile Justice Advisory Committee, as constituted in the Governor's Office of Federal-State Programs on June 30, 1989, is hereby transferred to the Department of Public Safety.



§ 45-1-35 - Department of Public Safety to provide state highway accident statistics to Department of Transportation

The Department of Public Safety shall provide each month to the Mississippi Department of Transportation accident statistics for accidents involving motor vehicles which occur on the designated state highway system. Information provided to the transportation department shall include at least the following:

(a) The date of the accident and time of day (if known);

(b) The location of the accident;

(c) The cause of the accident (if known);

(d) The number of vehicles involved; and

(e) Injuries and fatalities resulting from the accident.



§ 45-1-37 - Commissioner authorized to enter into reciprocal agreements with bordering states for purpose of entering such state to make arrest; commissioner to require Department of Public Safety to enter into Memorandum of Understanding with county registrars for purpose of providing Mississippi Voter Identification Card

(1) The Commissioner of Public Safety is hereby authorized and directed to seek reciprocal agreements with bordering states to allow law enforcement officers of the State of Mississippi to enter into such bordering states while in pursuit of persons who have committed crimes for the purpose of apprehending and arresting such persons. Any state who enters into such reciprocal agreement shall be authorized to enter into the State of Mississippi for the same purpose.

(2) The Commissioner of Public Safety shall require the Department of Public Safety to enter into a Memorandum of Understanding, which is negotiated by the Secretary of State, with the registrar of each county for the purpose of providing a Mississippi Voter Identification Card.



§ 45-1-41 - Disposition of seized property after notice to any known owner or lienholder

(1) Any property received, recovered or seized by the Department of Public Safety which is not forfeited or disposed of by court order may be released to the owner of or lienholder on the property upon receipt of payment for all storage and towing charges incurred by the Department of Public Safety.

(2) The Department of Public Safety shall notify in writing, by United States certified mail, the owner or lienholder of the property at the owner's or lienholder's last known address that the owner or lienholder may retrieve the property. In the event that the owner or lienholder does not claim the property within thirty (30) days from the date of the receipt of the notice, the property is declared forfeited to the Department of Public Safety.

(3) In the event the notice by mail is returned undelivered, the department shall cause to be made further search and inquiry to ascertain the reputed owner's or lienholder's street and post office address. If a new or additional address is ascertained, the department shall again issue notice. If a new or additional address is not ascertained, or if notice is again returned undelivered, the department shall cause an affidavit to be prepared to that effect which shall specify the acts of search and inquiry made in the effort to ascertain the owner's or lienholder's address. The affidavit shall be retained by the department for three (3) years. Upon the making of the affidavit, the property is declared forfeited to the Department of Public Safety.



§ 45-1-43 - Emergency response and vehicular pursuit policies; state, county and local mandate; training procedures; sanctions for failure to adopt

On or after January 1, 2005, each state, county and local law enforcement agency that conducts emergency response and vehicular pursuits shall adopt written policies and training procedures that set forth the manner in which these operations shall be conducted. Each law enforcement agency may create their own such policies or adopt an existing model. All pursuit policies created or adopted by any law enforcement agency must address situations in which police pursuits cross over into other jurisdictions. Law enforcement agencies which do not comply with the requirements of this provision are subject to the withholding of any state funding or state administered federal funding.



§ 45-1-45 - Implementation of Internet-based data and information sharing network for exchange and viewing of certain felony and misdemeanor information; Information Exchange Network Fund created

(1) The Department of Public Safety shall implement an Internet-based data and information sharing network that will allow state and local law enforcement, court personnel, prosecutors and other agencies to exchange and view felony and misdemeanor information on current and former criminal offenders through a currently available, near real-time, updated hourly, nationwide jail database which represents fifty percent (50%) or more of all incarcerated persons in the country.

(2) There is created in the State Treasury a special fund to be known as the Information Exchange Network Fund. The purpose of the fund shall be to provide funding for the Web-based information sharing network required by subsection (1) of this section. Monies from the funds derived from assessments under Section 99-19-73 shall be distributed by the State Treasurer upon warrants issued by the Department of Public Safety. The fund shall be a continuing fund, not subject to fiscal-year limitations, and shall consist of:

(a) Monies appropriated by the Legislature;

(b) The interest accruing to the fund;

(c) Monies received under the provisions of Section 99-19-73;

(d) Monies received from the federal government;

(e) Donations; and

(f) Monies received from such other sources as may be provided by law.



§ 45-1-47 - Department of Public Safety authorized to sell and replace as needed its fleet of aircraft; use of proceeds

Notwithstanding any provision to the contrary that may be found in Section 61-13-1 et seq., the Department of Public Safety is hereby authorized to sell any or all of its fleet of aircraft and replace the same with aircraft more suited to the needs of the department. The proceeds from the sale of such aircraft shall be retained by the Department of Public Safety to be used by the department to offset the cost of replacement aircraft purchased by the department and shall not be transferred to the State General Fund. However, in the event there are any proceeds remaining after the purchase of the replacement aircraft, the department shall transfer the remaining amounts to the State General Fund. The department is authorized to escalate its budget to expend the proceeds from the sale of the aircraft in a manner consistent with authorization granted in this section.






CERTAIN PUBLIC SAFETY OFFICERS PERMITTED TO KEEP BADGES UPON RETIREMENT

§ 45-1-71 - Full-time fire fighters and law enforcement officers permitted to keep badges upon retirement.

Each full-time fire fighter, employed in accordance with Section 45-11-203, policeman, sheriff, deputy sheriff or other local law enforcement officer, who retires under Section 21-29-139 or the Public Employees' Retirement System, for superannuation or for reason of disability, or any other local government retirement system shall be allowed to retain, as his personal property, the one (1) badge which is issued to him by the local government fire fighting unit or law enforcement unit.






CERTIFICATION OF CERTAIN RETIRED LAW ENFORCEMENT OFFICERS TO CARRY CONCEALED WEAPON WITHOUT PERMIT

§ 45-1-101 - Certain retired law enforcement officers may obtain certification from Mississippi Association of Chiefs of Police to carry concealed weapon without permit

(1) This section may be referred to as the "HR218 Qualification Law."

(2) Any retired law enforcement officer who resides in this state and for whom the law enforcement agency from which the officer retired does not participate in the necessary certification for the retired officer to be certified according to the Law Enforcement Officers Safety Act of 2004 found at Title 18, Chapter 44, Section 926B, USC, or who does not reside in convenient proximity to the law enforcement agency from which the officer retired, may obtain the necessary certification from the Mississippi Association of Chiefs of Police.






BLUE ALERT SYSTEM

§ 45-1-151 - Blue alert program established; definitions; activation; termination of activation

(1) There is established a statewide alert system known as "Blue Alert" which shall be developed and implemented by the Bureau of Investigation of the Department of Public Safety.

(2) As used in this section, unless the context requires a different definition, the following terms shall have the following meanings:

(a) "Law enforcement agency" means a law enforcement agency with jurisdiction over the search for a suspect in a case involving the death or serious injury of a peace officer.

(b) "Peace Officer" means a law enforcement officer as defined in Section 45-6-3.

(c) "Director" means the director of the Bureau of Investigation.

(3) The "Blue Alert" system may be activated when a suspect for a crime involving the death or serious injury of a peace officer has not been apprehended, and law enforcement personnel have determined that the suspect may be a serious threat to the public.

(4) Upon notification by a law enforcement agency that a suspect in a case involving the death or serious injury of a peace officer has not been apprehended and may be a serious threat to the public, the director shall activate the "Blue Alert" system and notify appropriate participants in the "Blue Alert" system, as established by rule, if:

(a) A law enforcement agency believes that a suspect has not been apprehended;

(b) A law enforcement agency believes that the suspect may be a serious threat to the public; and

(c) Sufficient information is available to disseminate to the public that could assist in locating the suspect.

The area of the alert may be less than statewide if the director determines that the nature of the event makes it probable that the suspect did not leave a certain geographic location.

(5) Before requesting activation of the "Blue Alert" system, a law enforcement agency shall verify that the criteria described by this section have been satisfied. The law enforcement agency shall assess the appropriate boundaries of the alert based on the nature of the suspect and the circumstances surrounding the crime.

(6) The director shall terminate any activation of the "Blue Alert" system with respect to a particular suspect if:

(a) The suspect is located or the incident is otherwise resolved; or

(b) The director determines that the "Blue Alert" system is no longer an effective tool for locating the suspect.

(7) Any entity or individual involved in the dissemination of a "Blue Alert" generated pursuant to this section shall not be liable for any civil damages arising from that dissemination.









Chapter 2 - LAW ENFORCEMENT OFFICERS AND FIRE FIGHTERS DEATH AND DISABILITY BENEFITS TRUST FUNDS

Article 1 - LAW ENFORCEMENT OFFICERS AND FIRE FIGHTERS DEATH BENEFITS TRUST FUND

§ 45-2-1 - Definitions; establishment of death benefits trust fund; payments from fund; administration of fund

(1) Whenever used in this section, the term:

(a) "Covered individual" means a law enforcement officer or firefighter, including volunteer firefighters, as defined in this section when employed by an employer as defined in this section; it does not include employees of independent contractors.

(b) "Employer" means a state board, commission, department, division, bureau or agency, or a county, municipality or other political subdivision of the state, which employs, appoints or otherwise engages the services of covered individuals.

(c) "Firefighter" means an individual who is trained for the prevention and control of loss of life and property from fire or other emergencies, who is assigned to fire-fighting activity, and is required to respond to alarms and perform emergency actions at the location of a fire, hazardous materials or other emergency incident.

(d) "Law enforcement officer" means any lawfully sworn officer or employee of the state or any political subdivision of the state whose duties require the officer or employee to investigate, pursue, apprehend, arrest, transport or maintain custody of persons who are charged with, suspected of committing, or convicted of a crime, whether the officer is on regular duty on full-time status, an auxiliary or reserve officer, or is serving on a temporary or part-time status.

(2) (a) The Department of Public Safety shall make a payment, as provided in this section, in the amount of One Hundred Thousand Dollars ($ 100,000.00) when a covered individual, while engaged in the performance of the person's official duties, is accidentally or intentionally killed or receives accidental or intentional bodily injury that results in the loss of the covered individual's life, provided that the killing is not the result of suicide and that the bodily injury is not intentionally self-inflicted.

(b) The payment provided for in this subsection shall be made to the beneficiary who was designated in writing by the covered individual, signed by the covered individual and delivered to the employer during the covered individual's lifetime. If no such designation is made, then the payment shall be made to the surviving child or children and spouse in equal portions, and if there is no surviving child or spouse, then to the parent or parents. If a beneficiary is not designated and there is no surviving child, spouse or parent, then the payment shall be made to the covered individual's estate.

(c) The payment made in this subsection is in addition to any workers' compensation or pension benefits and is exempt from the claims and demands of creditors of the covered individual.

(3) (a) There is established in the State Treasury a special fund to be known as the Law Enforcement Officers and Fire Fighters Death Benefits Trust Fund. The trust fund shall be funded by an initial appropriation of Two Hundred Thousand Dollars ($ 200,000.00), and shall be comprised of any additional funds made available by the Legislature or by donation, contribution, gift or any other source.

(b) The State Treasurer shall invest the monies of the trust fund in any of the investments authorized for the funds of the Public Employees' Retirement System under Section 25-11-121, and those investments shall be subject to the limitations prescribed by Section 25-11-121.

(c) Unexpended amounts remaining in the trust fund at the end of the state fiscal year shall not lapse into the State General Fund, and any income earned on amounts in the trust fund shall be deposited to the credit of the trust fund.

(4) The Department of Public Safety shall be responsible for the management of the trust fund and the disbursement of death benefits authorized under this section. The Department of Public Safety shall adopt rules and regulations necessary to implement and standardize the payment of death benefits under this section, to administer the trust fund created by this section and to carry out the purposes of this section.






Article 2 - LAW ENFORCEMENT OFFICERS AND FIRE FIGHTERS DISABILITY BENEFITS TRUST FUND

§ 45-2-21 - Definitions; establishment of disability benefits trust fund; payments from fund; administration of fund

(1) Whenever used in this section, the term:

(a) "Covered individual" means a law enforcement officer or firefighter, including volunteer firefighters, as defined in this section while actively engaged in protecting the lives and property of the citizens of this state when employed by an employer as defined in this section; it does not include employees of independent contractors.

(b) "Employer" means a state board, commission, department, division, bureau, or agency, or a county, municipality or other political subdivision of the state, which employs, appoints or otherwise engages the services of covered individuals.

(c) "Firefighter" means an individual who is trained for the prevention and control of loss of life and property from fire or other emergencies, who is assigned to fire-fighting activity, and is required to respond to alarms and perform emergency actions at the location of a fire, hazardous materials or other emergency incident.

(d) "Law enforcement officer" means any lawfully sworn officer or employee of the state or any political subdivision of the state whose duties require the officer or employee to investigate, pursue, apprehend, arrest, transport or maintain custody of persons who are charged with, suspected of committing, or convicted of a crime.

(2) (a) The Attorney General's office shall make a monthly disability benefit payment equal to thirty-four percent (34%) of the covered individual's regular base salary at the time of injury when a covered individual, while engaged in the performance of the individual's official duties, is accidentally or intentionally injured in the line of duty as a direct result of a single incident. The benefit shall be payable for the period of time the covered individual is physically unable to perform the duties of the covered individual's employment, not to exceed twelve (12) total payments for any one (1) injury. Chronic or repetitive injury is not covered. Benefits made available under this section shall be in addition to any workers' compensation benefits and shall be limited to the difference between the amount of workers' compensation benefits and the amount of the covered individual's regular base salary. Compensation under this section shall not be awarded where a penal violation committed by the covered individual contributed to the disability or the injury was intentionally self-inflicted.

(b) Payments made under this subsection are exempt from the claims and demands of creditors of the covered individual.

(3) (a) There is established in the State Treasury a special fund to be known as the Law Enforcement Officers and Fire Fighters Disability Benefits Trust Fund. The trust fund shall be funded by any funds made available by the Legislature or by donation, contribution, gift or any other source.

(b) The State Treasurer shall invest the monies of the trust fund in any of the investments authorized for the funds of the Public Employees' Retirement System under Section 25-11-121, and those investments shall be subject to the limitations prescribed by Section 25-11-121.

(c) Unexpended amounts remaining in the trust fund at the end of the state fiscal year shall not lapse into the State General Fund, and any income earned on amounts in the trust fund shall be deposited to the credit of the trust fund.

(4) The Attorney General's office shall be responsible for the management of the trust fund and the disbursement of disability benefits authorized under this section. The Attorney General shall adopt rules and regulations necessary to implement and standardize the payment of disability benefits under this section, to administer the trust fund created by this section and to carry out the purposes of this section. The Attorney General's office may expend up to ten percent (10%) of the monies in the trust fund for the administration and management of the trust fund and carrying out the purposes of this section.









Chapter 3 - HIGHWAY SAFETY PATROL

§ 45-3-1 - Citation of chapter

This chapter and Article 1, Chapter 1, Title 63, Mississippi Code of 1972, may be cited as the Highway Safety Patrol and Driver's License Law of 1938.



§ 45-3-3 - Definitions

The following words when used in this chapter shall, for the purpose of this chapter, have the meanings respectively ascribed to them in this section:

(a) The term "commissioner" means the commissioner of public safety of this state;

(b) The term "highway" means every way or place of whatever nature open to the use of the public for the purpose of vehicular travel, and shall include streets of municipalities.



§ 45-3-5 - Chief of patrol

The commissioner is empowered and authorized to appoint an Assistant Commissioner of Public Safety to be known as the chief of patrol, who shall have the qualifications set forth in Section 45-3-9, and shall have charge of the division of operations of the patrol. The annual salary of the chief of patrol shall be fixed by the Legislature, payable monthly. He shall execute a bond in the penal sum of Five Thousand Dollars ($ 5,000.00) with a surety company authorized to do business in this state, the bond to be conditioned for the faithful performance of his duties. The bond shall be subject to the approval of the commissioner.



§ 45-3-7 - Organization of Highway Safety Patrol; compensation of members

(1) The commissioner is authorized to employ not exceeding six hundred fifty (650) persons as a Mississippi Highway Safety Patrol within the Department of Public Safety. All positions and salaries heretofore authorized and set by statute under the commissioner shall after April 20, 1981, be made part of the State Personnel System and shall be governed by the laws, rules and regulations thereof.

(2) The commissioner shall grant an additional One Hundred Dollars ($ 100.00) per month for special flying assignments to patrol officers who are licensed commercial pilots.

(3) It is the direction of the Legislature that all Fair Labor Standards Act (FLSA) nonexempt sworn officers of the Mississippi Highway Safety Patrol who are working one hundred seventy-one (171) hours in a twenty-eight-day work cycle be compensated based on the annual salary established by the State Personnel Board for a one-hundred-sixty-hour per month schedule divided by two thousand eighty-seven and one hundred forty-three one thousandths (2,087.143), for an hourly rate, to be multiplied by two thousand two hundred twenty-three (2,223) or one hundred seventy-one (171) hours in a twenty-eight-day work cycle for a new annual salary. All hours worked over one hundred seventy-one (171) hours in a twenty-eight-day schedule shall be governed by the FLSA or other special compensation plan. All realignments after July 1, 2010, shall be calculated using this formula. This subsection shall be known as the "David R. Huggins Act."



§ 45-3-9 - Qualifications of members of Highway Safety Patrol; agents of Mississippi Bureau of Narcotics employed as enforcement troopers

(1) The chief of patrol, directors, inspectors, assistant inspectors, patrol officers and investigators of the department shall be selected after an examination as to physical and mental fitness, knowledge of traffic laws, rules and regulations of this state, the laws of the state pertaining to arrest, and the rules and regulations of the Mississippi Department of Public Safety and Public Service Commission, such examination to be prescribed by the commissioner. At the time of appointment they shall be citizens of the United States and the State of Mississippi, of good moral character, and shall be not less than twenty-one (21) years of age and shall have:

(a) Sixty (60) hours and/or an associate degree from an accredited educational institution with a minimum grade point average of 2.0 on a 4.0 scale; or

(b) A high school diploma or High School Equivalency Diploma and at least four (4) years of active military duty or six (6) years of National Guard duty; a Department of Defense Form 214 (DD214), Certificate of Release or Discharge from Active Duty, or a National Guard Bureau Form 22 (NGB Form 22), Report of Separation, or a National Guard Bureau Form 23 (NGB Form 23), ARNG Retirement Credit Points Statement must be submitted by the applicant; or

(c) A high school diploma or High School Equivalency Diploma, minimum standard certification from an accredited law enforcement academy and a minimum of one (1) year of law enforcement field experience; or

(d) A high school diploma or High School Equivalency Diploma if the applicant is not less than twenty-three (23) years of age.

(2) Sworn agents of the Mississippi Bureau of Narcotics who are employed as enforcement troopers shall retain all compensatory, personal and sick leave accrued pursuant to Sections 25-3-92, 25-3-93 and 25-3-95.



§ 45-3-11 - Prohibitions as to engaging in political activity and soliciting campaign contributions

No member of the patrol shall, while in such position, be a candidate for any political office or take part in or contribute any money or other things of value, directly or indirectly, to any political campaign or to any candidate for public office. Anyone violating this provision shall be guilty of a misdemeanor, and upon final conviction shall be punished as provided by law, and shall be dismissed from the patrol.

It shall be unlawful for any person to solicit or attempt to solicit any money or thing of value from any employee of the Mississippi Highway Safety Patrol for political purposes. Any person violating this provision shall be guilty of a misdemeanor and upon final conviction shall be punished as provided by law.



§ 45-3-13 - No exemption from military service for patrolmen

No patrolman shall be exempt from military service because of appointment to the highway safety patrol.



§ 45-3-15 - Preference to returning veterans

All patrolmen who have been or are called to the armed services shall be given preference in employment upon their return.



§ 45-3-17 - Dismissal of patrolmen

During the period of the first twelve (12) months after appointment, any member of the Mississippi Highway Safety Patrol shall be subject to dismissal at the will of the commissioner. After twelve (12) months' service, no member of the patrol shall be subject to dismissal or otherwise have his salary adversely affected except for cause, and any such action against an officer of the Mississippi Highway Safety Patrol shall be subject to and proceed under the laws, rules and regulations of the state personnel system.



§ 45-3-19 - Regulations governing discipline, uniforms, supplies, and the like

The commissioner shall have authority, with the approval of the Governor, to make needful and proper rules and regulations governing the proper discipline of the members of the patrol, of selecting, designing and effecting an appropriate uniform therefor, and prescribing outfits and equipment and supplies necessary and proper to carry out the objects of this chapter. The commissioner shall provide the same as well as such weapons, vehicles and equipment as shall be necessary and proper and shall be responsible therefor. The commissioner, with the approval of the Governor, shall, from time to time, establish headquarters and substations, as he shall deem it advisable for the objects and purposes of such an organization and for the enforcement of the laws, rules and regulations hereinabove provided, and to that end he may, with the approval of the Governor acquire the right to use lands and buildings for the accommodation of members of said organization and properties and equipment.



§ 45-3-21 - Powers and duties of patrol, generally

(1) The powers and duties of the Highway Safety Patrol shall be, in addition to all others prescribed by law, as follows:

(a) To enforce all of the traffic laws, rules and regulations of the State of Mississippi upon all highways of the state highway system and the rights-of-way of such highways; provided, however, that if any person commits an offense upon the state highway system and be pursued by a member of the Highway Safety Patrol, such patrol officer may pursue and apprehend such offender upon any of the highways or public roads of this state, or to any other place to which such offender may flee.

(b) To enforce all rules and regulations of the commissioner promulgated pursuant to legal authority.

(c) When so directed by the Governor, to enforce any of the laws of this state upon any of the highways or public roads thereof.

(d) Upon the request of the State Tax Commission, and with the approval of the Governor, to enforce all of the provisions of law with reference to the registration, license and taxation of vehicles using the highways of this state, and relative to the sizes, weights and load limits of such vehicles, and to enforce the provisions of all other laws administered by the State Tax Commission upon any of the highways or public roads of this state; and for such purpose the Highway Safety Patrol shall have the authority to collect and receive all taxes which may be due under any of such laws, and to report and remit same to the State Tax Commission in the manner required by law, or the rules and regulations of the commission.

(e) Upon request of the Mississippi Transportation Commission, and when so instructed by the commissioner, to aid and assist in the enforcement of all laws which such agencies are authorized or required to enforce, and in the enforcement of the rules and regulations of such agencies, including the Mississippi Motor Carrier Regulatory Law of 1938 and rules and regulations promulgated thereunder.

(f) To arrest without warrant any person or persons committing or attempting to commit any misdemeanor, felony or breach of the peace within their presence or view, and to pursue and so arrest any person committing such an offense to and at any place in the State of Mississippi where he may go or be. Nothing herein shall be construed as granting the Mississippi Highway Safety Patrol general police powers.

(g) To aid and assist any law enforcement officer whose life or safety is in jeopardy. Additionally, officers of the Highway Safety Patrol may arrest without warrant any fugitive from justice who has escaped or who is using the highways of the state in an attempt to flee. With the approval of the commissioner or his designee, officers of the Highway Safety Patrol may assist other law enforcement agencies in manhunts for convicted felons who have escaped and/or for alleged felons where there is probable cause to believe that the person being sought committed the felony and a felony had actually been committed.

(h) To cooperate with the State Forest Service by reporting all forest fires.

(i) Upon request of the sheriff or his designee, or board of supervisors of any county or the chief of police or mayor of any municipality, and when so instructed by the commissioner or his designee, to respond to calls for assistance in a law enforcement incident; such request and action shall be noted and clearly reflected on the radio logs of both the Mississippi Highway Safety Patrol district substation and that of the requesting agency, entered on the local NCIC terminal, if available, and a request in writing shall follow within forty-eight (48) hours. Additionally, the time of commencement and termination of the specific law enforcement incident shall be clearly noted on the radio logs of both law enforcement agencies.

(2) The Legislature declares that the primary law enforcement officer in any county in the State of Mississippi is the duly qualified and elected sheriff thereof, but for the purposes of this subsection there is hereby vested in the Department of Public Safety, in addition to the powers hereinabove mentioned and the other provisions of this section under the terms and limitations hereinafter mentioned and for the purpose of insuring domestic tranquility and for the purpose of preventing or suppressing, or both, crimes of violence, acts and conduct calculated to, or which may, provoke or lead to violence and/or incite riots, mobs, mob violence, a breach of the peace, and acts of intimidation or terror, the powers and duties to include the enforcement of all the laws of the State of Mississippi relating to such purposes, to investigate any violation of the laws of the State of Mississippi and to aid in the arrest and prosecution of persons charged with violating the laws of the State of Mississippi which relate to such purposes. Investigators of the Bureau of Investigation of the Department of Public Safety shall have general police powers to enforce all the laws of the State of Mississippi. All officers of the Department of Public Safety charged with the enforcement of the laws administered by that agency, for the purposes herein set forth, shall have full power to investigate, prevent, apprehend and arrest law violators anywhere in the state, and shall be vested with the power of general police officers in the performance of their duties. The officers of the Department of Public Safety are authorized and empowered to carry and use firearms and other weapons deemed necessary in the discharge of their duties as such and are also empowered to serve warrants and subpoenas issued under the authority of the State of Mississippi. The Governor shall be authorized to offer and pay suitable rewards to persons aiding in the investigation, apprehension and conviction of persons charged with acts of violence, or threats of violence or intimidation or acts of terrorism. The additional powers herein granted to or vested in the Department of Public Safety or any of its officers or employees by this section, excepting investigating powers, and those powers of investigators who shall have general police power, being the investigators in the Bureau of Investigation of the Department of Public Safety, shall not be exercised by the Department of Public Safety, or any of its officers or employees, except upon authority and direction of the Governor or Acting Governor, by proclamation duly signed, in the following instances, to wit:

(a) When requested by the sheriff or board of supervisors of any county or the mayor of any municipality on the grounds that mob violence, crimes of violence, acts and conduct of terrorism, riots or acts of intimidation, or either, calculated to or which may provoke violence or incite riots, mobs, mob violence, violence, or lead to any breach of the peace, or either, and acts of intimidation or terror are anticipated, and when such acts or conduct in the opinion of the Governor or Acting Governor would provoke violence or any of the foregoing acts or conduct set out in this subsection, and the sheriff or mayor, as the case may be, lacks adequate police force to prevent or suppress the same.

(b) Acting upon evidence submitted to him by the Department of Public Safety, or other investigating agency authorized by the Governor or Acting Governor to make such investigations, because of the failure or refusal of the sheriff of any county or mayor of any municipality to take action or employ such means at his disposal, to prevent or suppress the acts, conduct or offenses provided for in subsection (1) of this section, the Governor or Acting Governor deems it necessary to invoke the powers and authority vested in the Department of Public Safety.

(c) The Governor or Acting Governor is hereby authorized and empowered to issue his proclamation invoking the powers and authority vested by this paragraph, as provided in paragraphs (a) and (b) of this subsection, and when the Governor or Acting Governor issues said proclamation in accordance herewith, said proclamation shall become effective upon the signing thereof and shall continue in full force and effect for a period of ninety (90) days, or for a shorter period if otherwise ordered by the Governor or Acting Governor. At the signing of the proclamation by the Governor or Acting Governor, the Department of Public Safety and its officers and employees shall thereupon be authorized to exercise the additional power and authority vested in them by this paragraph. The Governor and Acting Governor may issue additional proclamations for periods of ninety (90) days each under the authority of paragraphs (a) and (b) of this subsection (2).

(3) All proclamations issued by the Governor or Acting Governor shall be filed in the Office of the Secretary of State on the next succeeding business day.

(4) It is not the intention of this section to vest the wide powers and authority herein provided for, as general powers of the Department of Public Safety, and the same are not hereby so vested, but to limit these general powers to cases and incidents wherein it is deemed necessary to prevent or suppress the offenses and conditions herein mentioned in this and other subsections of this section, and under the terms and conditions hereinabove enumerated, it being the sense of the Legislature that the prime duties of the Department of Public Safety are to patrol the highways of this state and enforce the highway safety laws.

(5) Patrol officers shall have no interest in any costs in the prosecution of any case through any court; nor shall any patrol officer receive any fee as a witness in any court held in this state, whether a state or federal court.

(6) Provided, however, that the general police power vested by virtue of the terms of subsection (2) of this section is solely for the purposes set out in said subsection.



§ 45-3-23 - Commissioner not to impose rule which impedes enforcement of traffic laws

It shall be unlawful for the commissioner to impose any rule of limitation of daily mileage travel or any other rule which will impede highway patrolmen from effectively enforcing the traffic laws in their jurisdiction of assignment. The commissioner will insure that patrolmen spend the maximum amount of their daily work schedule within the highway rights-of-way as a deterrent to traffic violations.



§ 45-3-25 - Patrolman preferring traffic charge to forward abstract of court record

Whenever any patrolman shall prefer any traffic charge whatsoever against any person in any court, it shall be the duty of such patrolman, upon the termination of such proceeding, to mail two (2) copies of the abstract of the court record immediately to the Commissioner of Public Safety at Jackson, Mississippi, showing the nature of the charge preferred, the date of the trial upon such charge, the disposition of the matter by the court and the sentence, if any, imposed by the court. Such abstract shall be signed by the presiding judge of the court in which the charge was preferred. Upon receipt of such abstracts, it shall be the duty of the commissioner to retain a copy for the use of, and inspection by, the State Auditor.



§ 45-3-27 - Bearing of arms; compliance with dress regulations

Members of the highway safety patrol shall be entitled to bear arms in the discharge of their duties. Said members shall, while in the discharge of their duties, wear such dress, uniform, and insignia, and carry such credentials as shall be prescribed by the commissioner.



§ 45-3-29 - Penalty for impersonating patrolman; exception for county patrolman; exception for retired patrolman with prior authorization from commissioner

(1) Except as otherwise authorized under this section, it shall be unlawful for any person not authorized so to do to impersonate a state highway safety patrolman, wear or use the insignia or uniform thereof, or to in anywise imitate or impersonate such patrolman. Any person adjudged guilty of violating this section shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than One Hundred Dollars ($ 100.00) or by imprisonment in the county jail, where such offense is committed, for a term not exceeding one (1) year, or by both such fine and imprisonment. Nothing in this section, however, shall be construed to prevent or preclude the boards of supervisors of the several counties from employing county highway patrolmen as presently authorized by law, and said county patrolmen shall, when authorized by the commissioner and under rules and regulations with respect thereto, after completing such examinations and meeting such requirements as are specified by the commissioner, be entitled to wear the uniform and insignia of state highway safety patrolmen and discharge the duties thereof.

(2) It shall not be unlawful or a violation of this section for a retired State Highway Safety Patrol officer to wear the uniform and insignia of the State Highway Safety Patrol when making presentations, delivering speeches or addressing public or private audiences for the purpose of entertaining or amusing such audiences provided such retired officer obtains written authorization from the Commissioner of Public Safety before engaging in such events. The approval of the commissioner shall not be required for each separate event but shall remain effective as an authorization for all such events until revoked or rescinded by the commissioner.



§ 45-3-31 - Uniforms, automobiles and other equipment

The commissioner is authorized to purchase (a) uniforms for the members of the highway safety patrol at a price not to exceed One Hundred Fifty Dollars ($ 150.00) each, (b) automobiles, motorcycles and other equipment necessary for the efficient operation of the highway safety patrol, but the number of passenger automobiles purchased, owned or operated by the highway safety patrol shall not exceed the number set forth in Section 25-1-85, Mississippi Code of 1972, and (c) identification equipment in a sum of not more than Ten Thousand Dollars ($ 10,000.00). The commissioner is further authorized to purchase or lease necessary equipment for two-way radio sub and booster stations, and he may equip each of the patrol automobiles with sending and receiving radios, of a type to be selected by him, within the limits of any appropriation made therefor. The commissioner may trade in used equipment on the purchase of new equipment or other materials.

The commissioner shall allow and furnish to each patrolman at least two (2) complete uniforms per year. The commissioner shall keep all automobiles, motorcycles and other equipment in good state of repair and pay the expenses incident thereto, and he is authorized to pay the expenses of maintaining and operating necessary equipment for two-way radio sub and booster stations purchased or leased.



§ 45-3-33 - Uniforms, automobiles and other equipment; advertising for bids

Except as is otherwise provided in Section 25-1-85, Mississippi Code of 1972, the commissioner shall, before buying any equipment or other materials where the amount is in excess of Five Hundred Dollars ($ 500.00), advertise in at least one (1) newspaper published in the city of Jackson, his intention of buying such materials or equipment (and, if such be the case, his intention to trade in any used equipment on the purchase price of said materials or equipment) by at least one (1) publication in such paper at least ten (10) days before the equipment or materials shall be purchased, and shall receive bids thereupon. In advertising for bids for automobiles and motorcycles, the commissioner shall have the authority to specify the make and model desired. Said equipment or materials shall be purchased from such persons, firms or corporations submitting the best and lowest bid for the particular class of equipment or materials desired. In the case of purchasing automobiles or motorcycles, there shall be at least two (2) bids submitted for each type desired.



§ 45-3-35 - Camera equipment for patrol cars

The commissioner of public safety is hereby authorized to procure and equip, in addition to any other equipment required, each patrol car used in the patrolling of the highways of this state, with a suitable camera equipped for making flashlight photographs either during the day time or night time. The cost of each such camera shall not exceed the sum of One Hundred Dollars ($ 100.00).

Before making purchase hereof the commissioner of public safety shall advertise his intention of buying same by one publication in at least one (1) newspaper having general circulation in the State of Mississippi, at least ten (10) days before the purchase of such equipment, which advertisement shall distinctly describe the articles to be purchased and shall receive sealed bids thereon, which shall be opened in public at a time and place to be specified in the advertisement. In addition to the purchase of the necessary cameras the commissioner is authorized to purchase all necessary films, developing equipment, and other supplies necessary for the development of negatives for the production of the finished photograph. Such additional supplies shall be purchased from the person, firm, or corporation submitting the lowest and best bid for the particular camera and other supplies desired. The commissioner reserves the right to reject any and all bids submitted.

Every patrolman who shall be required to use a camera in the performance of his official duties shall be adequately trained and instructed as to the proper use of the equipment before attempting to make photographs.

The commissioner is authorized to employ not exceeding two (2) persons at a salary not to exceed an average of Two Hundred and Twenty Dollars ($ 220.00) per month for use in developing and perfecting photographs taken.

All negatives of any official picture taken and at least one (1) copy of each finished photograph of each such negative shall be properly identified and filed as a part of the records of the office of the commissioner of public safety.



§ 45-3-37 - Markings on patrol cars

The state patrol insignia shall be placed on each door of all cars used patrolling the highways and, in addition, such cars may have such other distinguishing markings as the commissioner of public safety shall deem proper.



§ 45-3-39 - Prohibition as to personal use of cars, materials and equipment

No state officer or other person shall utilize at any time any uniform, car, material or equipment of the Mississippi Highway Safety Patrol for his personal use or for private purposes except in an emergency, and except to the extent authorized by Section 25-1-85, Mississippi Code of 1972. A breach of this provision shall constitute a misdemeanor punishable by a fine not to exceed One Hundred Dollars ($ 100.00), or thirty (30) days in jail, or both. Nothing in this section, however, shall be construed to apply to the Governor or Lieutenant Governor of the State of Mississippi.



§ 45-3-41 - Radio receiving sets may be installed in certain counties and municipalities

(1) Any county or municipality now or hereafter having a twenty-four (24) hour law enforcement system is hereby authorized by an order duly entered upon the minutes of such governing authority thereof to request the Mississippi Highway Safety Patrol to purchase and install in some permanent office provided therefor a proper and suitable radio receiving set, subject to the approval of the Mississippi Highway Safety Patrol.

(2) The Mississippi Highway Safety Patrol shall, upon the receipt of such request by any such municipality or county, purchase and install in such county or municipality in a building provided by such county or municipality a proper and suitable radio receiving set, which shall be tuned or adjusted in order to receive broadcasts from the radio station or stations operated by the Mississippi Highway Safety Patrol. The county or municipality making such request when such receiving set is duly installed shall reimburse the state highway patrol for all sums paid out in the purchase price of such set.



§ 45-3-43 - Radio substations and booster stations for use of highway safety patrol

The board of supervisors of any county and the mayor and board of aldermen, or other governing body of any municipality, are hereby authorized and empowered, in their discretion, to construct and erect radio substations and booster stations for the use of the highway safety patrol, to install therein suitable and necessary radio receiving and transmitting equipment, and to appropriate funds for such purposes from the general county or municipal fund, as the case may be.

In the purchase and installation of such radio transmitting and receiving equipment the said board of supervisors or governing authority may authorize the commissioner of public safety to make the purchase and installation thereon on behalf of the county or municipality, as the case may be, and may pay the cost of such purchase and installation out of the county or municipal general fund.



§ 45-3-45 - Training school for patrolmen

The commissioner is hereby authorized to set up a training school for patrolmen. He shall prescribe the rules and regulations for the operation of same and the period of training to be required of appointees to the Mississippi Highway Safety Patrol. However, the period of training for recruits shall not be less than eighty (80) days. The expense of such training shall be paid in the same manner as other expenses of the patrol.



§ 45-3-47 - Training school for patrolmen; selection program

(1) The selection program for such training school shall consist of application, examination, investigation and interview:

(a) Application. The commissioner shall prescribe an application that shall contain a case history of the applicant, fingerprints, picture of the applicant, certified copies of birth certificate and transcript of school records. Said application may include certified copies of any discharge from the services of the United States government.

(b) Examination. The commissioner shall adopt a standardized test for applicants and each shall be required to take the prescribed examination on a competitive basis. The commissioner shall further require a physical examination by a staff of competent doctors to determine that each applicant selected is in good physical condition, including height-weight ratio as recommended by the United States Air Force, with no deformities.

(c) Investigation. The commissioner shall require an investigation of each applicant to determine that he or she is of good moral character, between the ages of twenty-three (23) and thirty-two (32), that he or she has completed a high school education, and that he or she is honest, reliable, loyal and above reproach.

(d) Interview. The commissioner shall require an interview of each applicant considered for patrol service to be conducted and may require an interview with his family if necessary to determine that the applicant fulfills the requirements as prescribed in paragraph (c), as well as any other rules and regulations that may be prescribed. The commissioner may at his discretion require the services of psychiatrists, doctors, police officers or other professional people in conducting such interviews.

(2) Before any person may be selected to attend a school or be appointed as a member of the Mississippi Highway Safety Patrol, the applicant must fulfill all the requirements as prescribed in this section and meet the standards prescribed in this section and meet the standards prescribed by the department, and may be required to submit to a polygraph examination in connection with the employment application.

(3) All applications, birth certificates, transcripts and other records submitted by an applicant shall become the property of the State of Mississippi and the department of public safety, shall be held confidential and shall not be discoverable by judicial process. Such records may be destroyed after five (5) years from the time of application.



§ 45-3-49 - Penalty for violating provisions of chapter

It is a misdemeanor for any person to violate any of the provisions of this chapter unless such violation is declared by such law or other law of this state to be a felony.

Unless another penalty is provided in this chapter or by the laws of this state, every person convicted of a misdemeanor for the violation of any provision of this chapter shall be punished by fine of not more than Five Hundred Dollars ($ 500.00) or by imprisonment for not more than six (6) months, or by both such fine and imprisonment.



§ 45-3-51 - Retirants or beneficiaries of officers killed in line of duty permitted to retain one sidearm

Each member of the Mississippi Highway Safety Patrol or agent of the Mississippi Bureau of Narcotics who retires under the Highway Safety Patrol Retirement System or the Public Employees' Retirement System, for superannuation or for reason of disability or a beneficiary of such member of the Highway Safety Patrol or agent of the Mississippi Bureau of Narcotics who is killed in the line of duty shall be allowed to retain, as his personal property, one (1) sidearm which was issued under authority of Section 45-3-19 or 41-29-159. Likewise, a beneficiary of any law enforcement officer killed in the line of duty shall be allowed to retain the officer's sidearm.



§ 45-3-52 - Retention by officers of assigned dogs retired from service

A member of the Mississippi Highway Safety Patrol or any other certified law enforcement officer shall be allowed to retain as his personal property any dog assigned to such member when the dog is retired from service.



§ 45-3-53 - Distinctive marker on cemetery memorials for Highway Safety Patrol officers killed in line of duty; markers for other officers

(1) The Department of Public Safety shall place a distinctive marker on the cemetery memorial of each Mississippi Highway Safety Patrol officer who is killed in the performance of his or her official duties. The distinctive marker shall be designed by the Department of Public Safety with the advice and recommendation of the Mississippi State Troopers' Association.

(2) The funding for the distinctive markers shall be made from any funds appropriated by the Legislature to the Department of Public Safety or from any gifts, grants or donations received by the Department of Public Safety for the purpose of providing the distinctive markers.

(3) This section shall apply to all Mississippi Highway Safety Patrol officers who have given their lives in the performance of their official duties before and after July 1, 2000.

(4) Any Highway Safety Patrol officer may secure a distinctive marker as authorized in subsection (1) of this section if it is paid for with funds other than funds appropriated by the Legislature to the Department of Public Safety.



§ 45-3-55 - Mississippi Highway Patrol Troop "D" substation named "Robert 'Bunky' Huggins Substation."

The Mississippi Highway Patrol Troop "D" substation located in the Greenwood, Mississippi, District, shall be named the "Robert 'Bunky' Huggins Substation." The Department of Public Safety shall place a distinctive plaque in a prominent place within the building, which states the background, accomplishments and service of the late Senator Robert "Bunky" Huggins to the State of Mississippi.



§ 45-3-57 - Mississippi Department of Public Safety's Highway Patrol District Office designated "Charles L. Young, Sr., District Office."

The Mississippi Department of Public Safety's Highway Patrol District Office, located in Meridian, Lauderdale County, Mississippi, which serves as the command center for Troop H of the Mississippi Highway Patrol, shall be named the "Charles L. Young, Sr., District Office." The Department of Finance and Administration shall prepare or have prepared a distinctive plaque, to be placed in a prominent place within the building, that states the background, accomplishments and service to the state of the Honorable Charles L. Young, Sr. The Department of Finance and Administration in conjunction with the Mississippi Department of Public Safety's Highway Patrol Division shall erect or cause to be erected proper lettering or signage on the outdoor facade of the building displaying the official name of the building as the "Charles L. Young, Sr., District Office."






Chapter 4 - COUNTY JAIL OFFICERS TRAINING PROGRAM

§ 45-4-1 - Legislative findings and intent

The Legislature finds that the administration of jails and youth detention facilities is of statewide concern, and that the activities of jail officers are important to the health, safety and welfare of the people of this state and are of such nature as to require education and training of a professional nature of jail officers. It is the intent of the Legislature to provide for the coordination of training programs and the establishment of standards for jail officers.



§ 45-4-3 - Board on Jail Officer Standards and Training; creation; membership; officers; reports

(1) There is hereby created the Board on Jail Officer Standards and Training, which shall consist of nine (9) members.

(2) The members shall be appointed as follows:

(a) Two (2) members to be appointed by the Mississippi Association of Supervisors.

(b) Three (3) members to be appointed by the Mississippi Association of Sheriffs.

(c) One (1) member to be appointed by the Mississippi Community College Board.

(d) One (1) member to be appointed by the Governor.

(e) One (1) member to be appointed by the Mississippi Association of Chiefs of Police.

(f) One (1) member to be appointed by the Mississippi Municipal League.

The initial appointments to the board shall be made no later than twenty (20) days after July 1, 1999, as follows:

The Mississippi Association of Supervisors shall appoint one (1) member for a term of one (1) year and one (1) member for a term of three (3) years.

The Mississippi Association of Sheriffs shall appoint one (1) member for a term of one (1) year, one (1) member for a term of two (2) years and one (1) member for a term of three (3) years.

The Mississippi Community College Board shall appoint one (1) member for a term of two (2) years.

The Governor shall appoint one (1) member for a term of two (2) years.

The Mississippi Association of Chiefs of Police shall appoint one (1) member for a term of two (2) years not later than twenty (20) days after July 1, 2000.

The Mississippi Municipal League shall appoint one (1) member for a term of two (2) years not later than twenty (20) days after July 1, 2000.

Upon the expiration of the terms of the initial appointees to the board, each subsequent appointment shall be made for a term of three (3) years, beginning on the date of the expiration of the previous term. A vacancy in any appointed position on the board prior to the expiration of a term shall be filled by appointment for the balance of the unexpired term.

(3) Members of the board shall serve without compensation, but shall be entitled to receive reimbursement for any actual and reasonable expenses incurred as a necessary incident to such service, including mileage, as provided in Section 25-3-41, Mississippi Code of 1972.

(4) There shall be a chairman and a vice chairman of the board, elected by and from the membership of the board. The board shall adopt rules and regulations governing times and places for meetings and governing the manner of conducting its business, but the board shall meet at least every three (3) months. Any member who is absent for three (3) consecutive regular meetings of the board may be removed by a majority vote of the board.

(5) The Governor shall call an organizational meeting of the board not later than thirty (30) days after July 1, 1999.

(6) The board shall report annually to the Governor and the Legislature on its activities, and may make such other reports as it deems desirable.



§ 45-4-5 - Powers of board

In addition to the powers conferred upon the Board on Jail Officer Standards and Training elsewhere in this chapter, the board shall have power to:

(a) Promulgate rules and regulations for the administration of this chapter including the authority to require the submission of reports and information by criminal justice departments.

(b) Establish minimum educational and training standards for employment or appointment as a jail officer or a part-time jail officer (i) in a permanent position, and (ii) in a probationary status.

(c) Certify persons as being qualified to be jail officers or part-time jail officers.

(d) Revoke certification for cause and in the manner provided in this chapter.

(e) Establish minimum curriculum requirements for basic and advanced courses and programs and continuing education for schools operated by or for the state community colleges, police departments, youth detention facilities or sheriffs' offices for the specific purpose of training jail officers.

(f) Consult and cooperate with counties, municipalities, state agencies, other governmental agencies, and with universities, colleges, junior colleges and other institutions concerning the development of training schools, programs or courses of instruction for jail officers.

(g) Make recommendations concerning any matter within its purview pursuant to this chapter.

(h) Make such inspection and evaluation as may be necessary to determine if agencies are complying with the provisions of this chapter.

(i) Approve jail officer training schools.

(j) Upon the request of sheriffs or chiefs of police, conduct surveys or aid agencies to conduct surveys through qualified public or private agencies and assist in the implementation of any recommendations resulting from such surveys.

(k) Upon request, conduct general and specific management surveys and studies of the operations of the requesting jails at no cost to those agencies. The role of the board under this subsection shall be that of management consultant.

(l) Adopt and amend regulations consistent with law, for its internal management and control of board programs.

(m) To apply for, receive and expend any federal, state or local funds or contributions, gifts, donations, grants or funds from any other source.

(n) Enter into contracts or do such things as may be necessary and incidental to the administration of this chapter.



§ 45-4-7 - Office of Standards and Training to provide administrative and fiscal support

The Office of Standards and Training shall provide administrative and fiscal support for the Board on Jail Officer Standards and Training on jail officer standards and training, and the Director of the Office of Standards and Training shall serve as the director of the board.



§ 45-4-9 - Certification required for employment as jail officer; exemption for certain jail officers

(1) (a) After January 1, 2000, no person shall be appointed or employed as a jail officer or a part-time jail officer unless that person has been certified as being qualified under subsection (3) of this section.

(b) No person who is required to be certified shall be appointed or employed as a jail officer by any sheriff or police department for a period to exceed two (2) years without being certified. The prohibition against the appointment or employment of a jail officer for a period not to exceed two (2) years may not be nullified by terminating the appointment or employment of such a person before the expiration of the time period and then rehiring the person for another period. Any person who, due to illness or other events beyond his control, as may be determined by the Board on jail Officer Standards and Training, does not attend the required school or training as scheduled, may serve with full pay and benefits in such a capacity until he can attend the required school or training.

(c) No person shall serve as a jail officer in any full-, part-time, reserve or auxiliary capacity during a period when that person's certification has been suspended, cancelled or recalled pursuant to this chapter.

(2) Jail officers serving under permanent appointment on January 1, 2000, shall not be required to meet certification requirements of this section as a condition of continued employment; nor shall failure of any such jail officer to fulfill such requirements make that person ineligible for any promotional examination for which that person is otherwise eligible. If any jail officer certified under this chapter leaves his employment and does not become employed as a jail officer within two (2) years from the date of termination of his prior employment, he shall be required to comply with board policy as to rehiring standards in order to be employed as a jail officer.

(3) In addition to the other requirements of this section, the Board on jail Officer Standards and Training, by rules and regulations consistent with other provisions of law, shall fix other qualifications for the employment of jail officers, including education, physical and mental standards, citizenship, good moral character, experience and such other matters as relate to the competence and reliability of persons to assume and discharge the responsibilities of jail officers, and the board shall prescribe the means for presenting evidence of fulfillment of these requirements. Additionally, the board shall fix qualifications for the appointment or employment of part-time jail officers to essentially the same standards and requirements as jail officers. The board shall develop and implement a part-time jail officer training program that meets the same performance objectives and has essentially the same or similar content as the programs approved by the board for full-time jail officers.

(4) (a) The Board on Jail Officer Standards and Training shall issue a certificate evidencing satisfaction of the requirements of subsections (1) and (3) of this section to any applicant who presents such evidence as may be required by its rules and regulations of satisfactory completion of a program or course of instruction in another jurisdiction equivalent in content and quality to that required by the board for approved jail officer education and training programs in this state.

(b) The Board on Jail Officer Standards and Training shall issue a certificate to any person who successfully completes the Mississippi Department of Corrections' training program for correctional officers of regional jails.

(c) The Board on Jail Officer Standards and Training shall develop and train persons seeking certification as a correctional officer in the prevention of racial profiling. The provisions of this paragraph shall apply to all recruits who begin training on or after January 1, 2005.

(5) Professional certificates remain the property of the board, and the board reserves the right to either reprimand the holder of a certificate, suspend a certificate upon conditions imposed by the board, or cancel and recall any certificate when:

(a) The certificate was issued by administrative error;

(b) The certificate was obtained through misrepresentation or fraud;

(c) The holder has been convicted of any crime involving moral turpitude;

(d) The holder has been convicted of a felony; or

(e) Other due cause as determined by the board.

(6) When the board believes there is a reasonable basis for either the reprimand, suspension, cancellation of, or recalling the certification of a jail officer, notice and opportunity for a hearing shall be provided in accordance with law prior to such reprimand, suspension or revocation.

(7) Any jail officer aggrieved by the final findings and order of the board may file an appeal with the chancery court of the county in which the person is employed. The appeal must be filed within thirty (30) days of the final order.

(8) Any jail officer whose certification has been cancelled may reapply for certification, but not sooner than two (2) years after the date on which the order canceling the certification becomes final.



§ 45-4-11 - Establishment, administration and maintenance of training programs; expenditure of funds

(1) The Board on Jail Officer Standards and Training shall establish, provide or maintain jail officer training programs through such agencies and institutions as the board may deem appropriate.

(2) The board shall authorize, but only from such funds authorized and appropriated by the Legislature, the reimbursement to each governmental entity of at least fifty percent (50%) of the allowable salary and allowable tuition, living and travel expense incurred by jail officers in attendance at approved training programs, if the governmental entity does in fact adhere to the training standards established by the board. The board shall authorize, but only from such funds authorized and appropriated by the Legislature, the direct funding of a part-time jail officer training program. The board shall require the payment of a reasonable tuition fee to aid in funding the costs of administering the part-time jail officer training program.

(3) The board is authorized to expend funds for the purpose of providing a professional library and training aids that will be available to police and sheriff departments.

(4) If any jail officer in this state who is employed by a county shall, within three (3) years after the date of his employment, resign from, or be terminated from, employment by such county and immediately become employed by another governmental entity in a jail officer capacity, then the governmental entity by which the resigned or terminated officer is employed shall reimburse the county from which the officer resigned or was terminated a proportionate share of the jail officer's training expenses which were incurred by such entity, if any.



§ 45-4-13 - Governmental entities prohibited from paying salaries of uncertified jail officers

Any governmental entity that employs a person as a jail officer who does not meet the requirements of this chapter, or who employs a person whose certificate has been suspended or revoked under provisions of this chapter, is prohibited from paying the salary of such person, or providing any public monies for the equipment or support of the jail duties of such person and any person violating this subsection shall be personally liable for making such payment.






Chapter 5 - LAW ENFORCEMENT OFFICERS' TRAINING ACADEMY

§ 45-5-1 - Citation of chapter

This chapter may be cited as "The Mississippi Law Enforcement Officers' Training Academy Law of 1964."



§ 45-5-3 - Public policy declared

It is hereby declared that the state public welfare demands and the state public policy requires proper and adequate preservation of the domestic tranquility by the presence of sufficiently trained law enforcement officers on local and state levels; that the means and measures herein authorized to insure the welfare of all the citizens of the state of Mississippi are as a matter of public policy for the purpose of insuring the domestic tranquility; and that the accomplishment of the things herein authorized will preserve the present and prospective safety, morals, pursuit of happiness and general welfare of citizens of the state of Mississippi.



§ 45-5-5 - Establishment, supervision and purpose of law enforcement officers' training academy; rules and regulations; director and other personnel

The commissioner of public safety is hereby authorized and empowered to establish, maintain and supervise a "law enforcement officers' training academy" for the purpose of providing training facilities for members of the department of public safety and such other law enforcement officers of the state, counties or municipalities as may schedule the use of the same with the commissioner.

The commissioner shall promulgate such reasonable rules and regulations as are necessary; provided, however, that any such rules and regulations shall be published and kept on file in the office of the commissioner and in the administrative office of the academy. To carry out the provisions of this chapter and any such rules and regulations, the commissioner shall appoint a director who shall answer to the commissioner in the performance of his duties. The commissioner shall employ such other technical, professional and clerical assistance as may be required from time to time, and fix their duties and compensation. All employees and other personnel must be qualified by education and experience.



§ 45-5-7 - Instructors and curriculum

The commissioner may furnish suitable instructors in the subject matter fields to be taught by assigning members of the Mississippi Highway Safety Patrol or by calling upon other agencies, departments, institutions or private individuals to provide competent instructors in their respective fields. In the alternative, the requesting authority may specify in its request that only the facilities be made available, the instructors being furnished by the requesting authority.

The curriculum of the academy shall be as prescribed by the commissioner; provided, however, that upon requesting the use of the academy the requesting authority may also request a particular course of instruction if the same be available.



§ 45-5-9 - Sheriffs and mayors may appoint extra deputies and police; commissioner of public safety to judge qualifications of applicant; powers and duties of deputies; compensation and uniforms; bond

The sheriff of each county, and the mayor of each municipality, is hereby authorized and empowered to appoint as many extra deputy sheriffs and as many extra deputy police officers, as the case may be, as he deems necessary for the purposes herein. Each applicant to the academy herein created shall be subject to approval by the Commissioner of Public Safety who shall be the sole judge of the qualifications of such applicant, and when deemed necessary for the purposes herein, the sheriff and mayor, as the case may be, shall have the power and authority to order said deputies to perform any of the duties required under this chapter, and all such deputies ordered to do so shall have the full power and authority so to do as is vested in other police or peace officers of this state. Such deputies shall be paid for services rendered such compensation and may be furnished such uniforms and equipment as may be agreed upon by the sheriff with approval of the board of supervisors, and by the mayor, with the approval of the governing authorities of such municipality, same to be paid from any available county funds, and/or any available municipal funds, as the case may be. Each such deputy shall give bond, with sufficient surety, to be payable, conditioned and approved as provided by law, in a penalty not less than Fifty Thousand Dollars ($ 50,000.00). The premiums for such bonds shall be paid from any available county funds or any available municipal funds, as the case may be.



§ 45-5-11 - Appropriations; tuition fees; payment of expenses of officers attending academy; grants and donations may be accepted

The Legislature may appropriate funds to carry out the purposes of this chapter in whole or in part. The commissioner shall establish and charge reasonable tuition fees to be paid. Any municipality, county, district or other political subdivision or agency of the state is hereby authorized to pay the expenses, including tuition of any of its officers or officer-designees or officers-elect for attending the academy. All municipalities, counties, districts, other political subdivisions and agencies of the state shall comply with subsection (4) of Section 45-6-13 in the event that an officer leaves one governmental entity and becomes employed by another governmental entity within three (3) years. Grants and donations to the academy may be accepted from individuals, firms, corporations, foundations and other interested organizations and societies.



§ 45-5-13 - Acceptance or rejection of applicants by director; appeals by rejected applicants

The director, with the approval of the commissioner, shall have the power and authority to accept or reject any group or individual. If an individual or group is rejected by the director, he or they may by written request appeal to a reviewing board made up of the commissioner of public safety, who will be presiding officer; the attorney general of the state; and the secretary of state. This board will have final authority on rejection or approval of applicants who have appealed to the board.



§ 45-5-15 - Duties of State Building Commission; law enforcement officers' training academy fund

The State Building Commission is authorized and directed to provide suitable land, either state owned or purchased for the purpose of this chapter or received as a gift, and buildings to house the law enforcement training academy, and payment for the construction costs of such buildings shall be made from any money made available to carry out the provisions of this chapter. Any funds appropriated or granted from any source shall be put in a fund in the office of the treasurer to be designated as the "law enforcement officers' training academy fund."



§ 45-5-17 - Construction of chapter

This chapter shall be construed as supplemental and in addition to the present laws governing the department of public safety; provided, however, whenever a conflict exists between this chapter and any of said present laws the provisions of this chapter will control.






Chapter 6 - LAW ENFORCEMENT OFFICERS TRAINING PROGRAM

§ 45-6-1 - Legislative findings and intent

The Legislature finds that the administration of criminal justice is of statewide concern, and that the activities of law enforcement officers are important to the health, safety and welfare of the people of this state and are of such nature as to require selection, education and training of a professional nature upon entrance and during the careers of law enforcement officers. It is the intent of the Legislature to provide for the coordination of training programs for law enforcement officers and to set standards therefor.



§ 45-6-3 - Definitions

For the purposes of this chapter, the following words shall have the meanings ascribed herein, unless the context shall otherwise require:

(a) "Commission" means the Criminal Justice Planning Commission.

(b) "Board" means the Board on Law Enforcement Officer Standards and Training.

(c) "Law enforcement officer" means any person appointed or employed full time by the state or any political subdivision thereof, or by the state military department as provided in Section 33-1-33, who is duly sworn and vested with authority to bear arms and make arrests, and whose primary responsibility is the prevention and detection of crime, the apprehension of criminals and the enforcement of the criminal and traffic laws of this state and/or the ordinances of any political subdivision thereof. The term "law enforcement officer" also includes employees of the Department of Corrections who are designated as law enforcement officers by the Commissioner of Corrections pursuant to Section 47-5-54, and includes those district attorney criminal investigators who are designated as law enforcement officers. However, the term "law enforcement officer" shall not mean or include any elected official or any person employed as a legal assistant to a district attorney in this state, compliance agents of the State Board of Pharmacy, or any person or elected official who, subject to approval by the board, provides some criminal justice related services for a law enforcement agency. As used in this paragraph, "appointed or employed full time" means any person who is receiving gross compensation for his duties as a law enforcement officer of Two Hundred Fifty Dollars ($ 250.00) or more per week or One Thousand Seventy-five Dollars ($ 1,075.00) or more per month.

(d) "Part-time law enforcement officer" shall mean any person appointed or employed in a part-time, reserve or auxiliary capacity by the state or any political subdivision thereof who is duly sworn and vested with authority to bear arms and make arrests, and whose primary responsibility is the prevention and detection of crime, the apprehension of criminals and the enforcement of the criminal and traffic laws of this state or the ordinances of any political subdivision thereof. However, the term "part-time law enforcement officer" shall not mean or include any person or elected official who, subject to approval by the board, provides some criminal justice related services for a law enforcement agency. As used in this paragraph, "appointed or employed" means any person who is performing such duties at any time whether or not they receive any compensation for duties as a law enforcement officer provided that such compensation is less than Two Hundred Fifty Dollars ($ 250.00) per week or One Thousand Seventy-five Dollars ($ 1,075.00) per month.

(e) "Law enforcement trainee" shall mean any person appointed or employed in a full-time, part-time, reserve or auxiliary capacity by the state or any political subdivision thereof for the purposes of completing all the selection and training requirements established by the board to become a law enforcement officer or a part-time law enforcement officer. Such individuals shall not have the authority to use force, bear arms, make arrests or exercise any of the powers of a peace officer unless:

(i) The trainee is under the direct control and supervision of a law enforcement officer;

(ii) The trainee was previously certified under this chapter; or

(iii) The trainee is a certified law enforcement officer in a reciprocating state.



§ 45-6-5 - Board on Law Enforcement Officer Standards and Training created; appointment, terms of office, removal from office and compensation of members; officers; meetings; reports; advisors

(1) There is hereby created the Board on Law Enforcement Officer Standards and Training, which shall consist of thirteen (13) members.

(2) (a) The Governor shall appoint six (6) members of the board from the following specified categories:

(i) Two (2) members, each of whom is a chief of police of a municipality in this state, with one (1) of the appointees being appointed from a municipality having a population of less than five thousand (5,000) according to the latest federal decennial census.

(ii) One (1) member who is a sheriff in this state.

(iii) One (1) member who is a district attorney in this state.

(iv) One (1) member who is a representative of higher education and who has a degree in one (1) of the following areas of study: corrections, criminal justice or public administration.

(v) One (1) member who is a nonsupervisory rank-and-file law enforcement officer.

(b) The initial appointments to the board shall be made by the Governor no later than twenty (20) days after April 7, 1981, as follows: the chief of police and the representative of higher education each shall be appointed for a term of two (2) years; and the sheriff and the district attorney each shall be appointed for a term of three (3) years. Upon the expiration of the terms of the initial appointees to the board, each subsequent appointment shall be made for a term of three (3) years, beginning on the date of the expiration of the previous term. A vacancy in any appointed position on the board prior to the expiration of a term shall be filled by appointment of the Governor only for the balance of the unexpired term. Appointments shall be made within sixty (60) days of the occurrence of the vacancy.

(c) Any member appointed under this subsection who fails to attend three (3) consecutive meetings of the board shall be subject to removal by the Governor. The president of the board shall notify the Governor in writing when a member has failed to attend three (3) consecutive regular meetings.

(3) The remaining seven (7) members of the board shall be the following:

(a) The Attorney General, or his designee.

(b) The Director of the Mississippi Highway Safety Patrol, or his designee.

(c) The President of the Mississippi Municipal Association, or his designee who is a member of the association.

(d) The President of the Mississippi Association of Supervisors, or his designee who is a member of the association.

(e) The President of the Mississippi Constable Association, or his designee who is a member of the association.

(f) The President of the Mississippi Campus Law Enforcement Officers Association, or his designee who is a member of the association.

(g) The President of the Mississippi Sheriffs' Association, or his designee who is a member of the association.

The Attorney General, the Director of the Mississippi Highway Safety Patrol and the respective presidents of the foregoing associations, or their designees, shall serve only for their respective terms of office.

(4) Members of the board shall serve without compensation, but shall be entitled to receive reimbursement for any actual and reasonable expenses incurred as a necessary incident to such service, including mileage, as provided in Section 25-3-41.

(5) There shall be a chairman and a vice chairman of the board, elected by and from the membership of the board. The board shall adopt rules and regulations governing times and places for meetings and governing the manner of conducting its business, but the board shall meet at least every three (3) months.

(6) The Governor shall call an organizational meeting of the board not later than thirty (30) days after April 7, 1981.

(7) If a person appointed to the board no longer occupies the status qualifying that person's appointment, that position on the board shall be immediately vacated and filled ex officio or by appointment of the Governor as otherwise provided in this section.

(8) The board shall report annually to the Governor and the Legislature on its activities, and may make such other reports as it deems desirable.

(9) The training officers of all police academies in the state whose curricula are approved by the board shall be advisors to the board. They shall be entitled to all privileges of the board members, including travel expenses and subsistence, but shall not be eligible to vote at board meetings.



§ 45-6-7 - Powers of board

In addition to the powers conferred upon the board elsewhere in this chapter, the board shall have power to:

(a) Promulgate rules and regulations for the administration of this chapter, including the authority to require the submission of reports and information by law enforcement agencies of the state and its political subdivisions.

(b) Establish minimum educational and training standards for admission to employment or appointment as a law enforcement officer or a part-time law enforcement officer: (i) in a permanent position; and (ii) in a probationary status.

(c) Certify persons as being qualified under the provisions of this chapter to be law enforcement officers or part-time law enforcement officers.

(d) Revoke certification for cause and in the manner provided in this chapter. The board is authorized to subpoena documents regarding revocations. The board shall maintain a current list of all persons certified under this chapter who have been placed on probation, suspended, subjected to revocation of certification, or any combination of these.

(e) Establish minimum curriculum requirements for basic and advanced courses and programs for schools operated by or for the state or any political subdivision thereof for the specific purpose of training police and other law enforcement officers, both full- and part-time.

(f) Consult and cooperate with counties, municipalities, state agencies, other governmental agencies, and with universities, colleges, community and junior colleges and other institutions concerning the development of training schools, programs or courses of instruction for personnel defined in this chapter.

(g) Make recommendations concerning any matter within its purview pursuant to this chapter.

(h) Make such inspection and evaluation as may be necessary to determine if governmental units are complying with the provisions of this chapter.

(i) Approve law enforcement officer training schools for operation by or for the state or any political subdivision thereof for the specific purpose of training personnel defined in this chapter.

(j) Upon the request of agencies employing personnel defined in this chapter, conduct surveys or aid municipalities and counties to conduct surveys through qualified public or private agencies and assist in the implementation of any recommendations resulting from such surveys.

(k) Upon request of agencies within the purview of this chapter, conduct general and specific management surveys and studies of the operations of the requesting agencies at no cost to those agencies. The role of the board under this subsection shall be that of management consultant.

(l) Adopt and amend regulations consistent with law, for its internal management and control of board programs.

(m) Enter into contracts or do such things as may be necessary and incidental to the administration of this chapter.

(n) Establish jointly with the State Board of Education the minimum level of basic law enforcement training required of persons employed by school districts as school security guards, or school resource officers or in other positions that have the powers of a peace officer.



§ 45-6-9 - Administrative and fiscal support provided by criminal justice planning commission

The criminal justice planning commission shall provide administrative and fiscal support for the board on law enforcement officer standards and training, and the executive director of the commission shall serve as the director of the board.



§ 45-6-11 - Law enforcement officer qualifications; recertification after leaving law enforcement; certification; reprimand, suspension or revocation of certification

(1) Law enforcement officers already serving under permanent appointment on July 1, 1981, and personnel of the Division of Community Services under Section 47-7-9, Mississippi Code of 1972, serving on July 1, 1994, shall not be required to meet any requirement of subsections (3) and (4) of this section as a condition of continued employment; nor shall failure of any such law enforcement officer to fulfill such requirements make that person ineligible for any promotional examination for which that person is otherwise eligible. Provided, however, if any law enforcement officer certified under the provisions of this chapter leaves his employment as such and does not become employed as a law enforcement officer within two (2) years from the date of termination of his prior employment, he shall be required to comply with board policy as to rehiring standards in order to be employed as a law enforcement officer; except, that, if any law enforcement officer certified under this chapter leaves his employment as such to serve as a sheriff, he may be employed as a law enforcement officer after he has completed his service as a sheriff without being required to comply with board policy as to rehiring standards. Part-time law enforcement officers serving on or before July 1, 1998, shall have until July 1, 2001, to obtain certification as a part-time officer.

(2) (a) Any person who has twenty (20) years of law enforcement experience and who is eligible to be certified under this section shall be eligible for recertification after leaving law enforcement on the same basis as someone who has taken the basic training course. Application to the board to qualify under this paragraph shall be made no later than June 30, 1993.

(b) Any person who has twenty-five (25) years of law enforcement experience, whether as a part-time, full-time, reserve or auxiliary officer, and who has received certification as a part-time officer, may be certified as a law enforcement officer as defined in Section 45-6-3(c) without having to meet further requirements. Application to the board to qualify under this paragraph shall be made no later than June 30, 2009.

(3) (a) No person shall be appointed or employed as a law enforcement officer or a part-time law enforcement officer unless that person has been certified as being qualified under the provisions of subsection (4) of this section.

(b) No person shall be appointed or employed as a law enforcement trainee in a full-time capacity by any law enforcement unit for a period to exceed one (1) year. No person shall be appointed or employed as a law enforcement trainee in a part-time, reserve or auxiliary capacity by any law enforcement unit for a period to exceed two (2) years. The prohibition against the appointment or employment of a law enforcement trainee in a full-time capacity for a period not to exceed one (1) year or a part-time, reserve or auxiliary capacity for a period not to exceed two (2) years may not be nullified by terminating the appointment or employment of such a person before the expiration of the time period and then rehiring the person for another period. Any person, who, due to illness or other events beyond his control, could not attend the required school or training as scheduled, may serve with full pay and benefits in such a capacity until he can attend the required school or training.

(c) No person shall serve as a law enforcement officer in any full-time, part-time, reserve or auxiliary capacity during a period when that person's certification has been suspended, cancelled or recalled pursuant to the provisions of this chapter.

(4) In addition to the requirements of subsections (3), (7) and (8) of this section, the board, by rules and regulations consistent with other provisions of law, shall fix other qualifications for the employment of law enforcement officers, including minimum age, education, physical and mental standards, citizenship, good moral character, experience and such other matters as relate to the competence and reliability of persons to assume and discharge the responsibilities of law enforcement officers, and the board shall prescribe the means for presenting evidence of fulfillment of these requirements. Additionally, the board shall fix qualifications for the appointment or employment of part-time law enforcement officers to essentially the same standards and requirements as law enforcement officers. The board shall develop and implement a part-time law enforcement officer training program that meets the same performance objectives and has essentially the same or similar content as the programs approved by the board for full-time law enforcement officers and the board shall provide that such training shall be available locally and held at times convenient to the persons required to receive such training.

(5) Any elected sheriff, constable, deputy or chief of police may apply for certification. Such certification shall be granted at the request of the elected official after providing evidence of satisfaction of the requirements of subsections (3) and (4) of this section. Certification granted to such elected officials shall be granted under the same standards and conditions as established by law enforcement officers and shall be subject to recall as in subsection (7) of this section.

(6) The board shall issue a certificate evidencing satisfaction of the requirements of subsections (3) and (4) of this section to any applicant who presents such evidence as may be required by its rules and regulations of satisfactory completion of a program or course of instruction in another jurisdiction equivalent in content and quality to that required by the board for approved law enforcement officer education and training programs in this state, and has satisfactorily passed any and all diagnostic testing and evaluation as required by the board to ensure competency.

(7) Professional certificates remain the property of the board, and the board reserves the right to either reprimand the holder of a certificate, suspend a certificate upon conditions imposed by the board, or cancel and recall any certificate when:

(a) The certificate was issued by administrative error;

(b) The certificate was obtained through misrepresentation or fraud;

(c) The holder has been convicted of any crime involving moral turpitude;

(d) The holder has been convicted of a felony;

(e) The holder has committed an act of malfeasance or has been dismissed from his employing law enforcement agency; or

(f) Other due cause as determined by the board.

(8) When the board believes there is a reasonable basis for either the reprimand, suspension, cancellation of, or recalling the certification of a law enforcement officer or a part-time law enforcement officer, notice and opportunity for a hearing shall be provided in accordance with law prior to such reprimand, suspension or revocation.

(9) Any full- or part-time law enforcement officer aggrieved by the findings and order of the board may file an appeal with the chancery court of the county in which such person is employed from the final order of the board. Such appeals must be filed within thirty (30) days of the final order of the board.

(10) Any full- or part-time law enforcement officer whose certification has been cancelled pursuant to this chapter may reapply for certification, but not sooner than two (2) years after the date on which the order of the board cancelling such certification becomes final.



§ 45-6-13 - Reimbursement for attending training program; professional library

(1) The board shall establish, provide or maintain law enforcement training programs through such agencies and institutions as the board may deem appropriate.

(2) The board shall authorize, but only from such funds authorized and appropriated by the Legislature, the reimbursement to each political subdivision and to state agencies of at least fifty percent (50%) of the allowable salary and allowable tuition, living and travel expense incurred by law enforcement officers in attendance at approved training programs, provided said political subdivisions and state agencies do in fact adhere to the selection and training standards established by the board. The board shall authorize, but only from such funds authorized and appropriated by the Legislature, the direct funding of a part-time law enforcement officer training program. The board shall require the payment of a reasonable tuition fee to aid in funding the costs of administering the part-time law enforcement officer training program.

(3) The board is authorized to expend funds for the purpose of providing a professional library and training aids that will be available to state agencies and political subdivisions.

(4) If any full- or part-time law enforcement officer in this state who is employed by a municipality, county or other governmental entity shall, within three (3) years after the date of his employment, resign from, or be terminated from, employment by such entity and immediately become employed by another governmental entity in a law enforcement capacity, then the governmental entity by which the resigned or terminated officer is employed shall reimburse the governmental entity from which the officer resigned or was terminated a proportionate share of the officer's law enforcement training expenses which were incurred by such entity, if any.

(5) The Mississippi Board on Law Enforcement Officer Standards and Training shall reimburse each county for the expenses incurred by sheriffs and deputy sheriffs for attendance at approved training programs as provided in Section 25-3-25.



§ 45-6-15 - Law Enforcement Officers Training Fund

(1) (a) Such assessments as are collected under Section 99-19-73, Mississippi Code of 1972, and contributions, grants and other monies received by the board under the provisions of this chapter shall be deposited in a special fund hereby created in the State Treasury and designated the "Law Enforcement Officers Training Fund," which shall be expended by the board to defray the expenses of the program as authorized and appropriated by the Legislature.

(b) Twenty-five percent (25%) of the assessments collected under Section 99-19-73, Mississippi Code of 1972, shall be deposited into the "Jail Officer Training Account" which is hereby created in the "Law Enforcement Officers Training Fund." The funds in such account shall be expended by the Board on Jail Officer Standards and Training to defray the expenses of the jail officers training program as authorized and appropriated by the Legislature.

(c) Unexpended amounts remaining in the fund and account at the end of the fiscal year shall not lapse into the State General Fund and any interest earned on the fund shall be deposited to the credit of the fund.

(2) The board may accept for any of its purposes and functions under this chapter any and all donations, both real and personal property, and grants of money from any governmental unit or public agency, or from any institution, person, firm or corporation.

(3) Money authorized and appropriated by the Legislature shall be paid by the State Treasurer upon warrants issued by the Department of Finance and Administration, which shall issue its warrants upon requisitions signed by the proper person, officer or officers of the commission, in the manner provided by law.



§ 45-6-17 - Noncomplying officers and officers with certificates revoked or suspended not to exercise powers; salary not to be paid

(1) Any full- or part-time law enforcement officer who does not comply with the provisions of this chapter, or whose certificate has been suspended or revoked under provisions of this chapter, shall not be authorized to exercise the powers of law enforcement officers generally, and particularly shall not be authorized to exercise the power of arrest.

(2) Any state agency or political subdivision that employs a person as a full- or part-time law enforcement officer who does not meet the requirements of this chapter, or who employs a person whose certificate has been suspended or revoked under provisions of this chapter, is prohibited from paying the salary of such person, or providing any public monies for the equipment or support of the law enforcement activities of such person and any person violating this subsection shall be personally liable for making such payment.



§ 45-6-19 - Continuing education requirement for municipal police chiefs and officers

(1) The chief of police of any municipality in the State of Mississippi is required to annually complete twenty (20) hours of executive level continuing education courses which are approved by the Mississippi Board on Law Enforcement Officers Standards and Training. Any new chief of police having never previously served in that capacity, is required to complete forty (40) hours of executive level continuing education courses for his first year of service. Such education courses may be provided by an accredited law enforcement academy or by the Mississippi Association of Chiefs of Police.

(2) Any police officer of any municipality in the State of Mississippi is required to annually complete a specified number of hours, as stated in this subsection, of continuing education courses which are approved by the Mississippi Board on Law Enforcement Officers Standards and Training. The following number of hours of continuing education courses is required for municipal police officers based upon the number of years following July 1, 2004:

0-2 years after July 1, 2004........................8 hours of annual training

3-4 years after July 1, 2004.......................16 hours of annual training

5 or more years after July 1, 2004.................24 hours of annual training

Such education courses may be provided by an accredited law enforcement academy or by the Mississippi Association of Chiefs of Police.

(3) The Mississippi Board on Law Enforcement Officers Standards and Training shall reimburse each municipality for the expense incurred for chiefs of police and municipal police officers in attendance at approved training programs as required by this section.

(4) Any chief of police or municipal police officer who fails to comply with the provisions of this section shall be subject to having his certification as a chief of police or municipal police officer revoked by the Mississippi Board on Law Enforcement Officers Standards and Training, in accordance with Section 45-6-11.

(5) The Mississippi Board on Law Enforcement Officers Standards and Training is authorized to institute and promulgate all rules necessary for considering the revocation of any municipal chief of police or municipal police officer who does not comply with the provisions of this section, and may grant, for sufficient cause shown, an extension of time in which compliance with the provisions of this section may be made.

(6) Any chief of police or municipal police officer who is aggrieved by any order or ruling made under the provisions of this section has the same rights and procedure of appeal as from any other order or ruling of the Mississippi Board on Law Enforcement Officers Standards and Training.



§ 45-6-21 - Motorcycle Officers Training Program Fund created

There is created in the State Treasury a special fund to be known as the Motorcycle Officers Training Program Fund, which shall be administered by the Office of the Attorney General. The purpose of the fund shall be to provide funding for the training of state and local law enforcement officers, including, but not limited to, motorcycle officers training. All courses provided under the Motorcycle Officers Training Program shall be administered and approved by the Mississippi Law Enforcement Officers Association. Monies in the fund shall be expended by the Attorney General, upon appropriation by the Legislature. The fund shall be a continuing fund, not subject to fiscal-year limitations, and shall consist of:

(a) Monies appropriated by the Legislature for the purposes of funding the Motorcycle Officers Training Program;

(b) The interest accruing to the fund;

(c) Monies received under the provisions of Section 99-19-73;

(d) Monies received from the federal government;

(e) Donations; and

(f) Monies received from such other sources as may be provided by law.






Chapter 7 - COUNTY PATROL OFFICERS

EMPLOYMENT, DUTIES, UNIFORMS COMPENSATION AND TRANSPORTATION OF PATROL OFFICERS

§ 45-7-1 - Counties may employ men to enforce road laws

The board of supervisors of any county is hereby authorized to employ, in its discretion, not exceeding three (3) men in counties of Classes 1 and 2, and not exceeding two (2) men to be regularly employed at any time in counties of other classes, whose duty it shall be to patrol the roads of the county and to enforce the road and motor vehicle laws.

It is hereby expressly provided that such patrol officers shall not have the power and authority, nor shall they be authorized by the motor vehicle comptroller or the tax collector of any county, to enforce any of the provisions of law relating to the taxation of motor vehicles using the highways of this state; nor shall they receive or collect any taxes due or alleged to be due under any of such laws. This shall not apply to a county where the federal government owns thirty-five percent (35%) or more of the total acreage of the county.



§ 45-7-3 - Duties of patrol officers; uniforms

Said patrol officers are hereby authorized to do and perform all acts authorized to be done by the sheriff, constable, or any peace officer. Said patrol officers in addition to their duties as peace officers, shall note the condition of the roads and bridges of the county and make report thereof to the board of supervisors as may be required by said board.

Such patrol officer shall not have the power and authority to enforce the traffic laws, rules and regulations of this state, or any related laws upon any highway of the state highway system, unless and until they have been authorized and empowered to enforce such laws and to aid and assist in the enforcement thereof by the commissioner of public safety. The commissioner of public safety may grant or withhold such authority to the patrolmen of each individual county in his discretion, and may provide and promulgate reasonable rules and regulations under which the patrol officers to whom such authority has been granted shall act in enforcing such laws.

In the performance of their official duties such patrol officers shall have the power and authority to wear uniforms, but they shall not wear the same uniforms as are worn by members of the highway safety patrol of Mississippi, nor shall they wear uniforms substantially identical thereto.



§ 45-7-5 - Compensation; transportation

(1) Subject to the provisions of subsection (2) of this section, the board of supervisors may compensate the county patrol officers in an amount not to exceed Five Hundred Dollars ($ 500.00) per month for any one (1) county; in no case shall any one (1) patrol officer receive compensation in excess of Two Hundred Dollars ($ 200.00) per month. In addition to such compensation, the board of supervisors may furnish the patrol officers means of transportation.

(2) (a) The board of supervisors of any county having a population of thirty-one thousand six hundred fifty-three (31,653) according to the 1960 federal decennial census, having a land area of nine hundred thirty-eight (938) square miles, and wherein U.S. Highway 49 and Mississippi Highway 16 intersect, may compensate the county patrol officers in an amount not to exceed One Thousand Dollars ($ 1,000.00) per month for any such county; in no case shall any one (1) patrol officer receive compensation in excess of Five Hundred Dollars ($ 500.00) per month.

(b) The board of supervisors of any county bordering on the Louisiana line and Mississippi River may fix the compensation of the county patrol officers at an amount not to exceed Four Hundred Dollars ($ 400.00) per month per patrol officer.

(c) The board of supervisors of any county bordering on the Mississippi River wherein is located a national park and cemetery, wherein U.S. Highways 80 and 61 intersect, and having a population in excess of forty-two thousand (42,000) according to the 1960 federal decennial census, may compensate the county patrol officers in an amount not to exceed One Thousand Five Hundred Dollars ($ 1,500.00) per month for any such county but in no case in excess of Five Hundred Dollars ($ 500.00) per month per officer.

(d) The board of supervisors of any Class 4 county bordering on the state of Alabama wherein U.S. Highway 98 and Mississippi Highway 63 intersect, having a land area of four hundred eighty-one (481) square miles, may, in its discretion, compensate each of its county patrol officers in an amount not in excess of Six Hundred Fifty Dollars ($ 650.00) per month.

(e) The board of supervisors of any county in which U.S. Highway 45 and Mississippi Highway 16 intersect may, in its discretion, compensate its county patrol officers in an amount not to exceed Six Hundred Dollars ($ 600.00) per month per patrol officer.

(f) The board of supervisors of any county in which the Natchez Trace Parkway and Mississippi Highway 35 intersect and which has a population according to the 1990 federal decennial census in excess of eighteen thousand four hundred (18,400), in its discretion, may compensate its county patrol officers in an amount not to exceed Two Thousand Dollars ($ 2,000.00) per month per patrol officer.






PATROL OFFICERS IN CERTAIN COUNTIES HAVING TWO JUDICIAL DISTRICTS, WHEREIN CERTAIN HIGHWAYS INTERSECT, OR BORDERING ON PEARL RIVER

§ 45-7-21 - Employment of patrol officers

(1) The board of supervisors of any county in the State of Mississippi having two (2) judicial districts and an assessed valuation of property for ad valorem taxation in excess of Five Hundred Million Dollars ($ 500,000,000.00), according to the last completed assessment for taxation is authorized to employ, in its discretion, not exceeding nine (9) persons whose duty it shall be to patrol the roads of the county and to enforce the road and motor vehicle laws.

(2) The board of supervisors of any county in the State of Mississippi wherein Interstate Highway 55 and State Highway 22 intersect and which is also traversed in whole or part by U. S. Highways 49 and 51, and State Highways 16, 17, 43 and the Natchez Trace, and also containing a part of a public lake or reservoir in excess of thirty thousand (30,000) acres, is authorized to employ, in its discretion, not exceeding seven (7) persons whose duty it shall be to patrol the roads of the county and to enforce the road and motor vehicle laws.

(3) The board of supervisors of any Class 1 county bordering on the east side of Pearl River, and wherein are located five (5) incorporated municipalities, may employ one (1) patrol officer for the supervisors district wherein are located the two (2) incorporated municipalities.



§ 45-7-23 - Duties of patrol officers; uniforms

Patrol officers employed pursuant to Section 45-7-21 are authorized to do, in the performance of their duties, all acts authorized to be done by the sheriff, constable, or any peace officer. Said patrol officers, in addition to their duties as peace officers, shall note the condition of the roads and bridges of the county and make report thereof to the board of supervisors as may be required by said board.

Said patrol officers shall not have the power and authority to enforce the traffic laws, rules and regulations of this state, or any related laws upon any highway of the state highway system, unless and until they have been authorized and empowered to enforce such laws and to aid and assist in the enforcement thereof by the commissioner of public safety. The commissioner of public safety may grant or withhold such authority to the patrolmen of each individual county in his discretion, and may provide and promulgate reasonable rules and regulations under which the patrol officers to whom such authority has been granted shall act in enforcing such laws.

In the performance of their official duties, such patrol officers shall have the power and authority to wear uniforms, but they shall not wear the same uniforms as are worn by members of the highway safety patrol of Mississippi, nor shall they wear uniforms substantially identical thereto.



§ 45-7-25 - Radio equipment

The board of supervisors is authorized and empowered, in its discretion, to acquire radio transmitting and receiving equipment for use by said patrol officers in the performance of their duties.



§ 45-7-27 - Compensation of patrol officers; transportation; bond

(1) Subject to the provisions of subsection (2), the board of supervisors of any such county may compensate the county patrol officers in an amount not to exceed Two Thousand Dollars ($ 2,000.00) per month for any one (1) county; in no case shall any one (1) patrol officer receive compensation in excess of Four Hundred Dollars ($ 400.00) per month. In addition to such compensation, the board of supervisors may furnish said patrol officers with means of transportation or reimburse them for their actual and proven transportation expenses. Such compensation and transportation expenses shall be paid from the general fund of the county.

(2) (a) The board of supervisors of any county bordering on the Mississippi Sound, and having two (2) judicial districts and an assessed valuation of property for ad valorem taxation in excess of Two Hundred Million Dollars ($ 200,000,000.00) according to the last completed assessment for taxation, may, in its discretion, compensate each such officer in an amount not to exceed One Thousand Five Hundred Dollars ($ 1,500.00) per month.

(b) The board of supervisors of any county bordering on the west side of the Pearl River, and having two (2) judicial districts and an assessed valuation of property for ad valorem taxation in excess of Two Hundred Million Dollars ($ 200,000,000.00), according to the last completed assessment for taxation, may, in its discretion, compensate each such officer in an amount not to exceed One Thousand Five Hundred Dollars ($ 1,500.00) per month.

(c) The board of supervisors of any Class 1 county bordering on the east side of Pearl River, and wherein are located five (5) incorporated municipalities, may compensate the patrol officer employed for the supervisors district wherein are located two (2) incorporated municipalities in an amount not in excess of Four Hundred Fifty Dollars ($ 450.00) per month.

(d) The board of supervisors of any county bordering on the State of Alabama and the Mississippi Sound and having an assessed valuation of property for ad valorem taxation in excess of Five Hundred Million Dollars ($ 500,000,000.00) according to the last completed assessment for taxation may, in its discretion, compensate each such officer in an amount not to exceed One Thousand Five Hundred Dollars ($ 1,500.00) per month.

(e) The board of supervisors of any county bordering on the west side of the Pearl River, and wherein are located four (4) incorporated municipalities, may, in its discretion, compensate each such officer in an amount not to exceed One Thousand Five Hundred Dollars ($ 1,500.00) per month.

(3) Each county patrol officer shall, prior to entering upon the duties of his office, give bond, with sufficient surety, to be payable, conditioned and approved as provided by law, in a penalty not less than Fifty Thousand Dollars ($ 50,000.00). The premium for such bond shall be paid from the general fund of such county.



§ 45-7-29 - Powers to be additional and supplemental

The power and authority granted in Sections 45-7-21 through 45-7-27 shall be additional and supplemental to the power and authority of Sections 45-7-1 through 45-7-5.






PATROL OFFICERS IN CERTAIN COUNTIES, BORDERING ON GULF OF MEXICO, BORDERING ON STATE OF ALABAMA, OR BORDERING ON MISSISSIPPI RIVER

§ 45-7-41 - Employment of patrol officers

(1) The board of supervisors of any county:

(a) Bordering on the Gulf of Mexico, having created a county port authority under the provisions of Sections 59-9-1 through 59-9-85, Mississippi Code of 1972; or

(b) Bordering on the State of Alabama, having a land area of seven hundred twenty-one (721) square miles, having a population in excess of sixty-seven thousand (67,000) in the 1960 federal decennial census, wherein there is located a state-supported mental institution, and wherein U. S. Highways 80 and 45 intersect; may employ not more than five (5) county patrol officers.

(2) The board of supervisors of any county bordering on the Mississippi River and having an area of four hundred forty-eight (448) square miles with a population not in excess of thirty-two thousand five hundred (32,500), and a municipality therein with a population in excess of twenty-two thousand (22,000) and of not more than twenty-three thousand (23,000), all in accordance with the federal census of 1950, may employ not more than two (2) county patrol officers.



§ 45-7-43 - Duties of patrol officers

Those county patrol officers who are employed pursuant to the authority granted in Section 45-7-41 shall exercise the same duties and have the same power and authority as provided for under Section 45-7-3.

The duties of such county patrol officers shall be performed only in the county in which employed. Such county patrol officers shall not be authorized to operate county patrol vehicles outside of the limits of such county, except in case of emergency when the public safety and welfare shall require the same.



§ 45-7-45 - Compensation; transportation; uniforms; equipment

(1) The board of supervisors of any county specified in subsection (1) of Section 45-7-41 may pay the county patrol officers in an amount not to exceed Five Thousand Dollars ($ 5,000.00) per month for any one (1) county; in no case shall any one (1) patrol officer receive in excess of Nine Hundred Fifty Dollars ($ 950.00) per month. Said board may also pay a reimbursement for expenses in an amount not to exceed Five Hundred Dollars ($ 500.00) per month for any one (1) county; in no case shall any one (1) patrol officer receive in excess of One Hundred Dollars ($ 100.00) per month.

(2) The board of supervisors of any county specified in subsection (2) of Section 45-7-41 may pay the county patrol officers in an amount not to exceed One Thousand Dollars ($ 1,000.00) per month for any one (1) county; in no case shall any one (1) patrol officer receive in excess of Five Hundred Dollars ($ 500.00) per month.

(3) The board of supervisors of any county specified in Section 45-7-41 may furnish said patrol officers means of transportation or reimburse them for their actual and proven transportation expenses, may furnish suitable uniforms, and may acquire radio transmitting and receiving equipment, and such other equipment as may be required for use by said patrol officers in the proper performance of their duties. All salaries and expenses provided for herein shall be paid from the general fund of said county.



§ 45-7-47 - Powers to be additional and supplemental

The power and authority granted in Sections 45-7-41 through 45-7-45 shall be additional and supplemental to Sections 45-7-1 and 45-7-5.









Chapter 9 - WEAPONS

REGISTRATION OF FIREARMS [REPEALED]



REPORTS OF GUNSHOTS AND KNIFINGS

§ 45-9-31 - Medical personnel required to report injuries from gunshots, knifings, and hunting or boating accidents

Any physician, surgeon, dentist, veterinarian, paramedical employee, or nurse, or any employee of a hospital, clinic, or any other medical institution or office where patients regularly receive care, who treats, at any location, any human being suffering from a wound or injury and who has reason to believe or ought to know that the wound or injury was caused by gunshot or knifing, or receiving a request for such treatment, shall report the same immediately to the municipal police department or sheriff's office of the municipality or county in which such treatment is administered or request for such treatment is received. If the wound or injury is the result of a hunting or boating accident, the injury shall be reported immediately to the Mississippi Department of Wildlife, Fisheries and Parks.

Any person making a report or the reports required by this section shall be immune from civil liability for the making of the said reports.






RESTRICTIONS UPON LOCAL REGULATION OF FIREARMS OR AMMUNITION

§ 45-9-51 - Prohibition against adoption of certain ordinances

(1) Subject to the provisions of Section 45-9-53, no county or municipality may adopt any ordinance that restricts the possession, carrying, transportation, sale, transfer or ownership of firearms or ammunition or their components.

(2) No public housing authority operating in this state may adopt any rule or regulation restricting a lessee or tenant of a dwelling owned and operated by such public housing authority from lawfully possessing firearms or ammunition or their components within individual dwelling units or the transportation of such firearms or ammunition or their components to and from such dwelling.



§ 45-9-53 - Exceptions; procedure for challenging ordinances; county or municipal programs to purchase weapons from citizens

(1) This section and Section 45-9-51 do not affect the authority that a county or municipality may have under another law:

(a) To require citizens or public employees to be armed for personal or national defense, law enforcement, or another lawful purpose;

(b) To regulate the discharge of firearms within the limits of the county or municipality. A county or municipality may not apply a regulation relating to the discharge of firearms or other weapons in the extraterritorial jurisdiction of the county or municipality or in an area annexed by the county or municipality after September 1, 1981, if the firearm or other weapon is:

(i) A shotgun, air rifle or air pistol, BB gun or bow and arrow discharged:

1. On a tract of land of ten (10) acres or more and more than one hundred fifty (150) feet from a residence or occupied building located on another property; and

2. In a manner not reasonably expected to cause a projectile to cross the boundary of the tract; or

(ii) A center fire or rim fire rifle or pistol or a muzzle-loading rifle or pistol of any caliber discharged:

1. On a tract of land of fifty (50) acres or more and more than three hundred (300) feet from a residence or occupied building located on another property; and

2. In a manner not reasonably expected to cause a projectile to cross the boundary of the tract;

(c) To regulate the use of property or location of businesses for uses therein pursuant to fire code, zoning ordinances, or land-use regulations, so long as such codes, ordinances and regulations are not used to circumvent the intent of Section 45-9-51 or paragraph (e) of this subsection;

(d) To regulate the use of firearms in cases of insurrection, riots and natural disasters in which the city finds such regulation necessary to protect the health and safety of the public. However, the provisions of this section shall not apply to the lawful possession of firearms, ammunition or components of firearms or ammunition;

(e) To regulate the storage or transportation of explosives in order to protect the health and safety of the public, with the exception of black powder which is exempt up to twenty-five (25) pounds per private residence and fifty (50) pounds per retail dealer;

(f) To regulate the carrying of a firearm at: (i) a public park or at a public meeting of a county, municipality or other governmental body; (ii) a political rally, parade or official political meeting; or (iii) a nonfirearm-related school, college or professional athletic event; or

(g) To regulate the receipt of firearms by pawnshops.

(2) The exception provided by subsection (1)(f) of this section does not apply if the firearm was in or carried to and from an area designated for use in a lawful hunting, fishing or other sporting event and the firearm is of the type commonly used in the activity.

(3) This section and Section 45-9-51 do not authorize a county or municipality or their officers or employees to act in contravention of Section 33-7-303.

(4) No county or a municipality may use the written notice provisions of Section 45-9-101(13) to prohibit firearms on property under their control except in the locations listed in subsection (1)(f) of this section. Nothing in this subsection shall limit the ability of a county or municipality to post signs:

(a) At a location listed in Section 45-9-101(13) indicating that a license issued under Section 45-9-101 does not authorize the holder to carry a firearm into that location, as long as the sign also indicates that carrying a firearm is unauthorized only for license holders without a training endorsement or that it is a location included in Section 97-37-7(2) where carrying a firearm is unauthorized for all license holders; and

(b) At any location under the control of the county or municipality aside from a location listed in subsection (1)(f) of this section or Section 45-9-101(13) indicating that the possession of a firearm is prohibited on the premises, as long as the sign also indicates that it does not apply to a person properly licensed under Section 45-9-101 or Section 97-37-7(2) to carry a concealed firearm or to a person lawfully carrying a firearm that is not concealed.

(5) (a) A citizen of this state, or a person licensed to carry a concealed pistol or revolver under Section 45-9-101, or a person licensed to carry a concealed pistol or revolver with the endorsement under Section 97-37-7, who is adversely affected by an ordinance or posted written notice adopted by a county or municipality in violation of this section may file suit for declarative and injunctive relief against a county or municipality in the circuit court which shall have jurisdiction over the county or municipality where the violation of this section occurs.

(b) Before instituting suit under this subsection, the party adversely impacted by the ordinance or posted written notice shall notify the Attorney General in writing of the violation and include evidence of the violation. The Attorney General shall, within thirty (30) days, investigate whether the county or municipality adopted an ordinance or posted written notice in violation of this section and provide the chief administrative officer of the county or municipality notice of his findings, including, if applicable, a description of the violation and specific language of the ordinance or posted written notice found to be in violation. The county or municipality shall have thirty (30) days from receipt of that notice to cure the violation. If the county or municipality fails to cure the violation within that thirty-day time period, a suit under paragraph (a) of this subsection may proceed. The findings of the Attorney General shall constitute a "Public Record" as defined by the Mississippi Public Records Act of 1983, Section 25-61-1 et seq.

(c) If the circuit court finds that a county or municipality adopted an ordinance or posted written notice in violation of this section and failed to cure that violation in accordance with paragraph (b) of this subsection, the circuit court shall issue a permanent injunction against a county or municipality prohibiting it from enforcing the ordinance or posted written notice. Any elected county or municipal official under whose jurisdiction the violation occurred may be civilly liable in a sum not to exceed One Thousand Dollars ($ 1,000.00), plus all reasonable attorney's fees and costs incurred by the party bringing the suit. Public funds may not be used to defend or reimburse officials who are found by the court to have violated this section.

(d) It shall be an affirmative defense to any claim brought against an elected county or municipal official under this subsection (5) that the elected official:

(i) Did not vote in the affirmative for the adopted ordinance or posted written notice deemed by the court to be in violation of this section;

(ii) Did attempt to take recorded action to cure the violation as noticed by the Attorney General in paragraph (b) of this subsection; or

(iii) Did attempt to take recorded action to rescind the ordinance or remove the posted written notice deemed by the court to be in violation of this section.

(6) No county or municipality or their officers or employees may participate in any program in which individuals are given a thing of value provided by another individual or other entity in exchange for surrendering a firearm to the county, municipality or other governmental body unless:

(a) The county or municipality has adopted an ordinance authorizing the participation of the county or municipality, or participation by an officer or employee of the county or municipality in such a program; and

(b) Any ordinance enacted pursuant to this section must require that any firearm received shall be offered for sale at auction as provided by Sections 19-3-85 and 21-39-21 to federally licensed firearms dealers, with the proceeds from such sale at auction reverting to the general operating fund of the county, municipality or other governmental body. Any firearm remaining in possession of the county, municipality or other governmental body after attempts to sell at auction may be disposed of in a manner that the body deems appropriate.



§ 45-9-55 - Employer not permitted to prohibit transportation or storage of firearms on employer property; exceptions; certain immunity for employer

(1) Except as otherwise provided in subsection (2) of this section, a public or private employer may not establish, maintain, or enforce any policy or rule that has the effect of prohibiting a person from transporting or storing a firearm in a locked vehicle in any parking lot, parking garage, or other designated parking area.

(2) A private employer may prohibit an employee from transporting or storing a firearm in a vehicle in a parking lot, parking garage, or other parking area the employer provides for employees to which access is restricted or limited through the use of a gate, security station or other means of restricting or limiting general public access onto the property.

(3) This section shall not apply to vehicles owned or leased by an employer and used by the employee in the course of his business.

(4) This section does not authorize a person to transport or store a firearm on any premises where the possession of a firearm is prohibited by state or federal law.

(5) A public or private employer shall not be liable in a civil action for damages resulting from or arising out of an occurrence involving the transportation, storage, possession or use of a firearm covered by this section.



§ 45-9-57 - Regulation by county of discharge of any firearm within platted subdivision

A county may regulate the discharge of any firearm or weapon, other than a BB gun, within any platted subdivision. However, no county may prohibit the discharge of any firearm or weapon on land, if such firearm or weapon is discharged in a manner not reasonably expected to cause a projectile from such firearm or weapon to travel across any property line without permission of the property owner.






LICENSE TO CARRY CONCEALED PISTOL OR REVOLVER

§ 45-9-101 - License to carry stun gun, concealed pistol or revolver

(1) (a) The Department of Public Safety is authorized to issue licenses to carry stun guns, concealed pistols or revolvers to persons qualified as provided in this section. Such licenses shall be valid throughout the state for a period of five (5) years from the date of issuance. Any person possessing a valid license issued pursuant to this section may carry a stun gun, concealed pistol or concealed revolver.

(b) The licensee must carry the license, together with valid identification, at all times in which the licensee is carrying a stun gun, concealed pistol or revolver and must display both the license and proper identification upon demand by a law enforcement officer. A violation of the provisions of this paragraph (b) shall constitute a noncriminal violation with a penalty of Twenty-five Dollars ($ 25.00) and shall be enforceable by summons.

(2) The Department of Public Safety shall issue a license if the applicant:

(a) Is a resident of the state and has been a resident for twelve (12) months or longer immediately preceding the filing of the application. However, this residency requirement may be waived, provided the applicant possesses a valid permit from another state, is active military personnel stationed in Mississippi, or is a retired law enforcement officer establishing residency in the state;

(b) (i) Is twenty-one (21) years of age or older; or

(ii) Is at least eighteen (18) years of age but not yet twenty-one (21) years of age and the applicant:

1. Is a member or veteran of the United States Armed Forces; and

2. Holds a valid Mississippi driver's license or identification card with the "Veteran" designation issued by the Department of Public Safety;

(c) Does not suffer from a physical infirmity which prevents the safe handling of a stun gun, pistol or revolver;

(d) Is not ineligible to possess a firearm by virtue of having been convicted of a felony in a court of this state, of any other state, or of the United States without having been pardoned for same;

(e) Does not chronically or habitually abuse controlled substances to the extent that his normal faculties are impaired. It shall be presumed that an applicant chronically and habitually uses controlled substances to the extent that his faculties are impaired if the applicant has been voluntarily or involuntarily committed to a treatment facility for the abuse of a controlled substance or been found guilty of a crime under the provisions of the Uniform Controlled Substances Law or similar laws of any other state or the United States relating to controlled substances within a three-year period immediately preceding the date on which the application is submitted;

(f) Does not chronically and habitually use alcoholic beverages to the extent that his normal faculties are impaired. It shall be presumed that an applicant chronically and habitually uses alcoholic beverages to the extent that his normal faculties are impaired if the applicant has been voluntarily or involuntarily committed as an alcoholic to a treatment facility or has been convicted of two (2) or more offenses related to the use of alcohol under the laws of this state or similar laws of any other state or the United States within the three-year period immediately preceding the date on which the application is submitted;

(g) Desires a legal means to carry a stun gun, concealed pistol or revolver to defend himself;

(h) Has not been adjudicated mentally incompetent, or has waited five (5) years from the date of his restoration to capacity by court order;

(i) Has not been voluntarily or involuntarily committed to a mental institution or mental health treatment facility unless he possesses a certificate from a psychiatrist licensed in this state that he has not suffered from disability for a period of five (5) years;

(j) Has not had adjudication of guilt withheld or imposition of sentence suspended on any felony unless three (3) years have elapsed since probation or any other conditions set by the court have been fulfilled;

(k) Is not a fugitive from justice; and

(l) Is not disqualified to possess a weapon based on federal law.

(3) The Department of Public Safety may deny a license if the applicant has been found guilty of one or more crimes of violence constituting a misdemeanor unless three (3) years have elapsed since probation or any other conditions set by the court have been fulfilled or expunction has occurred prior to the date on which the application is submitted, or may revoke a license if the licensee has been found guilty of one or more crimes of violence within the preceding three (3) years. The department shall, upon notification by a law enforcement agency or a court and subsequent written verification, suspend a license or the processing of an application for a license if the licensee or applicant is arrested or formally charged with a crime which would disqualify such person from having a license under this section, until final disposition of the case. The provisions of subsection (7) of this section shall apply to any suspension or revocation of a license pursuant to the provisions of this section.

(4) The application shall be completed, under oath, on a form promulgated by the Department of Public Safety and shall include only:

(a) The name, address, place and date of birth, race, sex and occupation of the applicant;

(b) The driver's license number or social security number of applicant;

(c) Any previous address of the applicant for the two (2) years preceding the date of the application;

(d) A statement that the applicant is in compliance with criteria contained within subsections (2) and (3) of this section;

(e) A statement that the applicant has been furnished a copy of this section and is knowledgeable of its provisions;

(f) A conspicuous warning that the application is executed under oath and that a knowingly false answer to any question, or the knowing submission of any false document by the applicant, subjects the applicant to criminal prosecution; and

(g) A statement that the applicant desires a legal means to carry a stun gun, concealed pistol or revolver to defend himself.

(5) The applicant shall submit only the following to the Department of Public Safety:

(a) A completed application as described in subsection (4) of this section;

(b) A full-face photograph of the applicant taken within the preceding thirty (30) days in which the head, including hair, in a size as determined by the Department of Public Safety, except that an applicant who is younger than twenty-one (21) years of age must submit a photograph in profile of the applicant;

(c) A nonrefundable license fee of One Hundred Dollars ($ 100.00). Costs for processing the set of fingerprints as required in paragraph (d) of this subsection shall be borne by the applicant. Honorably retired law enforcement officers and disabled veterans shall be exempt from the payment of the license fee;

(d) A full set of fingerprints of the applicant administered by the Department of Public Safety; and

(e) A waiver authorizing the Department of Public Safety access to any records concerning commitments of the applicant to any of the treatment facilities or institutions referred to in subsection (2) and permitting access to all the applicant's criminal records.

(6) (a) The Department of Public Safety, upon receipt of the items listed in subsection (5) of this section, shall forward the full set of fingerprints of the applicant to the appropriate agencies for state and federal processing.

(b) The Department of Public Safety shall forward a copy of the applicant's application to the sheriff of the applicant's county of residence and, if applicable, the police chief of the applicant's municipality of residence. The sheriff of the applicant's county of residence and, if applicable, the police chief of the applicant's municipality of residence may, at his discretion, participate in the process by submitting a voluntary report to the Department of Public Safety containing any readily discoverable prior information that he feels may be pertinent to the licensing of any applicant. The reporting shall be made within thirty (30) days after the date he receives the copy of the application. Upon receipt of a response from a sheriff or police chief, such sheriff or police chief shall be reimbursed at a rate set by the department.

(c) The Department of Public Safety shall, within forty-five (45) days after the date of receipt of the items listed in subsection (5) of this section:

(i) Issue the license;

(ii) Deny the application based solely on the ground that the applicant fails to qualify under the criteria listed in subsections (2) and (3) of this section. If the Department of Public Safety denies the application, it shall notify the applicant in writing, stating the ground for denial, and the denial shall be subject to the appeal process set forth in subsection (7); or

(iii) Notify the applicant that the department is unable to make a determination regarding the issuance or denial of a license within the forty-five-day period prescribed by this subsection, and provide an estimate of the amount of time the department will need to make the determination.

(d) In the event a legible set of fingerprints, as determined by the Department of Public Safety and the Federal Bureau of Investigation, cannot be obtained after a minimum of two (2) attempts, the Department of Public Safety shall determine eligibility based upon a name check by the Mississippi Highway Safety Patrol and a Federal Bureau of Investigation name check conducted by the Mississippi Highway Safety Patrol at the request of the Department of Public Safety.

(7) (a) If the Department of Public Safety denies the issuance of a license, or suspends or revokes a license, the party aggrieved may appeal such denial, suspension or revocation to the Commissioner of Public Safety, or his authorized agent, within thirty (30) days after the aggrieved party receives written notice of such denial, suspension or revocation. The Commissioner of Public Safety, or his duly authorized agent, shall rule upon such appeal within thirty (30) days after the appeal is filed and failure to rule within this thirty-day period shall constitute sustaining such denial, suspension or revocation. Such review shall be conducted pursuant to such reasonable rules and regulations as the Commissioner of Public Safety may adopt.

(b) If the revocation, suspension or denial of issuance is sustained by the Commissioner of Public Safety, or his duly authorized agent pursuant to paragraph (a) of this subsection, the aggrieved party may file within ten (10) days after the rendition of such decision a petition in the circuit or county court of his residence for review of such decision. A hearing for review shall be held and shall proceed before the court without a jury upon the record made at the hearing before the Commissioner of Public Safety or his duly authorized agent. No such party shall be allowed to carry a stun gun, concealed pistol or revolver pursuant to the provisions of this section while any such appeal is pending.

(8) The Department of Public Safety shall maintain an automated listing of license holders and such information shall be available online, upon request, at all times, to all law enforcement agencies through the Mississippi Crime Information Center. However, the records of the department relating to applications for licenses to carry stun guns, concealed pistols or revolvers and records relating to license holders shall be exempt from the provisions of the Mississippi Public Records Act of 1983, and shall be released only upon order of a court having proper jurisdiction over a petition for release of the record or records.

(9) Within thirty (30) days after the changing of a permanent address, or within thirty (30) days after having a license lost or destroyed, the licensee shall notify the Department of Public Safety in writing of such change or loss. Failure to notify the Department of Public Safety pursuant to the provisions of this subsection shall constitute a noncriminal violation with a penalty of Twenty-five Dollars ($ 25.00) and shall be enforceable by a summons.

(10) In the event that a stun gun, concealed pistol or revolver license is lost or destroyed, the person to whom the license was issued shall comply with the provisions of subsection (9) of this section and may obtain a duplicate, or substitute thereof, upon payment of Fifteen Dollars ($ 15.00) to the Department of Public Safety, and furnishing a notarized statement to the department that such license has been lost or destroyed.

(11) A license issued under this section shall be revoked if the licensee becomes ineligible under the criteria set forth in subsection (2) of this section.

(12) (a) No less than ninety (90) days prior to the expiration date of the license, the Department of Public Safety shall mail to each licensee a written notice of the expiration and a renewal form prescribed by the department. The licensee must renew his license on or before the expiration date by filing with the department the renewal form, a notarized affidavit stating that the licensee remains qualified pursuant to the criteria specified in subsections (2) and (3) of this section, and a full set of fingerprints administered by the Department of Public Safety or the sheriff of the county of residence of the licensee. The first renewal may be processed by mail and the subsequent renewal must be made in person. Thereafter every other renewal may be processed by mail to assure that the applicant must appear in person every ten (10) years for the purpose of obtaining a new photograph.

(i) Except as provided in this subsection, a renewal fee of Fifty Dollars ($ 50.00) shall also be submitted along with costs for processing the fingerprints;

(ii) Honorably retired law enforcement officers and disabled veterans shall be exempt from the renewal fee; and

(iii) The renewal fee for a Mississippi resident aged sixty-five (65) years of age or older shall be Twenty-five Dollars ($ 25.00).

(b) The Department of Public Safety shall forward the full set of fingerprints of the applicant to the appropriate agencies for state and federal processing. The license shall be renewed upon receipt of the completed renewal application and appropriate payment of fees.

(c) A licensee who fails to file a renewal application on or before its expiration date must renew his license by paying a late fee of Fifteen Dollars ($ 15.00). No license shall be renewed six (6) months or more after its expiration date, and such license shall be deemed to be permanently expired. A person whose license has been permanently expired may reapply for licensure; however, an application for licensure and fees pursuant to subsection (5) of this section must be submitted, and a background investigation shall be conducted pursuant to the provisions of this section.

(13) No license issued pursuant to this section shall authorize any person to carry a stun gun, concealed pistol or revolver into any place of nuisance as defined in Section 95-3-1, Mississippi Code of 1972; any police, sheriff or highway patrol station; any detention facility, prison or jail; any courthouse; any courtroom, except that nothing in this section shall preclude a judge from carrying a concealed weapon or determining who will carry a concealed weapon in his courtroom; any polling place; any meeting place of the governing body of any governmental entity; any meeting of the Legislature or a committee thereof; any school, college or professional athletic event not related to firearms; any portion of an establishment, licensed to dispense alcoholic beverages for consumption on the premises, that is primarily devoted to dispensing alcoholic beverages; any portion of an establishment in which beer or light wine is consumed on the premises, that is primarily devoted to such purpose; any elementary or secondary school facility; any junior college, community college, college or university facility unless for the purpose of participating in any authorized firearms-related activity; inside the passenger terminal of any airport, except that no person shall be prohibited from carrying any legal firearm into the terminal if the firearm is encased for shipment, for purposes of checking such firearm as baggage to be lawfully transported on any aircraft; any church or other place of worship; or any place where the carrying of firearms is prohibited by federal law. In addition to the places enumerated in this subsection, the carrying of a stun gun, concealed pistol or revolver may be disallowed in any place in the discretion of the person or entity exercising control over the physical location of such place by the placing of a written notice clearly readable at a distance of not less than ten (10) feet that the "carrying of a pistol or revolver is prohibited." No license issued pursuant to this section shall authorize the participants in a parade or demonstration for which a permit is required to carry a stun gun, concealed pistol or revolver.

(14) A law enforcement officer as defined in Section 45-6-3, chiefs of police, sheriffs and persons licensed as professional bondsmen pursuant to Chapter 39, Title 83, Mississippi Code of 1972, shall be exempt from the licensing requirements of this section. The licensing requirements of this section do not apply to the carrying by any person of a stun gun, pistol or revolver, knife, or other deadly weapon that is not concealed as defined in Section 97-37-1.

(15) Any person who knowingly submits a false answer to any question on an application for a license issued pursuant to this section, or who knowingly submits a false document when applying for a license issued pursuant to this section, shall, upon conviction, be guilty of a misdemeanor and shall be punished as provided in Section 99-19-31, Mississippi Code of 1972.

(16) All fees collected by the Department of Public Safety pursuant to this section shall be deposited into a special fund hereby created in the State Treasury and shall be used for implementation and administration of this section. After the close of each fiscal year, the balance in this fund shall be certified to the Legislature and then may be used by the Department of Public Safety as directed by the Legislature.

(17) All funds received by a sheriff or police chief pursuant to the provisions of this section shall be deposited into the general fund of the county or municipality, as appropriate, and shall be budgeted to the sheriff's office or police department as appropriate.

(18) Nothing in this section shall be construed to require or allow the registration, documentation or providing of serial numbers with regard to any stun gun or firearm.

(19) Any person holding a valid unrevoked and unexpired license to carry stun guns, concealed pistols or revolvers issued in another state shall have such license recognized by this state to carry stun guns, concealed pistols or revolvers. The Department of Public Safety is authorized to enter into a reciprocal agreement with another state if that state requires a written agreement in order to recognize licenses to carry stun guns, concealed pistols or revolvers issued by this state.

(20) The provisions of this section shall be under the supervision of the Commissioner of Public Safety. The commissioner is authorized to promulgate reasonable rules and regulations to carry out the provisions of this section.

(21) For the purposes of this section, the term "stun gun" means a portable device or weapon from which an electric current, impulse, wave or beam may be directed, which current, impulse, wave or beam is designed to incapacitate temporarily, injure, momentarily stun, knock out, cause mental disorientation or paralyze.



§ 45-9-103 - Federal firearm reporting

(1) In this section, "federal prohibited-person information" means information that identifies an individual as:

(a) A person who has been judicially determined by a court as a person with mental illness or person with an intellectual disability under Title 41, Chapter 21, Mississippi Code of 1972, whether ordered for inpatient treatment, outpatient treatment, day treatment, night treatment or home health services treatment;

(b) A person acquitted in a criminal case by reason of insanity or on a ground of intellectual disability, without regard to whether the person is ordered by a court to receive inpatient treatment or residential care under Section 99-13-7;

(c) An adult individual for whom a court has appointed a guardian or conservator under Title 93, Chapter 13, based on the determination that the person is incapable of managing his own estate due to mental weakness; or

(d) A person determined to be incompetent to stand trial by a court pursuant to Rule 9.06 of the Mississippi Rules of Circuit and County Court Practice.

(2) The Department of Public Safety by rule shall establish a procedure to provide federal prohibited-person information to the Federal Bureau of Investigation for use with the National Instant Criminal Background Check System. Except as otherwise provided by state law, the department may disseminate federal prohibited-person information under this subsection only to the extent necessary to allow the Federal Bureau of Investigation to collect and maintain a list of persons who are prohibited under federal law from engaging in certain activities with respect to a firearm.

(3) The department shall grant access to a person's own federal prohibited-person information to the person who is the subject of the information.

(4) Federal prohibited-person information maintained by the department is confidential information for the use of the department and, except as otherwise provided by this section and other state law, is not a public record and may not be disseminated by the department.

(5) The department by rule shall establish a procedure to correct department records and transmit those corrected records to the Federal Bureau of Investigation when a person provides:

(a) A copy of a judicial order or finding under Section 93-13-151 that a person has been restored to reason;

(b) Proof that the person has obtained notice of relief from disabilities under 18 USC, Section 925; or

(c) A copy of a judicial order of relief from a firearms disability under Section 97-37-5(4).






PURCHASE OF SIDEARMS BY RETIRING LAW ENFORCEMENT PERSONNEL

§ 45-9-131 - Purchase of sidearm by retiring law enforcement officer or spouse of law enforcement officer killed in line of duty

Upon approval of the governing authority of the municipality or county, a member of any municipal or county law enforcement agency who retires under any state retirement system or the spouse of a law enforcement officer who is killed in the line of duty may be allowed to purchase as his or her personal property one (1) sidearm which was issued to the law enforcement officer by the law enforcement agency from which he or she retired or by whom he or she was employed at the time of death. The governing authority of the municipality or county shall determine the amount to be paid for the firearm by the retiring member of the law enforcement agency or the spouse of the law enforcement officer.



§ 45-9-133 - Retention of sidearm by retiring law enforcement officer of Mississippi Department of Transportation

Each person employed as a law enforcement officer by the Mississippi Department of Transportation who retires for superannuation or for reason of disability under the Public Employees' Retirement System shall be allowed to retain as his personal property, one (1) sidearm which was issued to such law enforcement officer.






DOCKET OF DEADLY WEAPONS SEIZED

§ 45-9-151 - Docket of deadly weapons seized

(1) Every law enforcement agency of the state or of any political subdivision thereof shall maintain a docket which shall contain a record of all deadly weapons that are seized by employees of such law enforcement agency. Such docket shall include the name of the arresting officer, the date of the arrest, the charge upon which the seizure was based, the name of the person from whom such deadly weapon was seized, the physical description of the deadly weapon, the serial number, if any, of the deadly weapon, and the chain of custody of the deadly weapon.

(2) Every deadly weapon seized by any law enforcement officer shall be entered into the docket required to be maintained pursuant to subsection (1) of this section within ten (10) days after the occurrence of such seizure.

(3) If the court orders any seized deadly weapon to be forfeited and disposed of by sale, the proceeds of such sale shall be deposited into the general fund of the governmental entity of which such law enforcement agency is a part and shall be budgeted to such law enforcement agency. The provisions of this subsection shall not apply to deadly weapons that are subject to forfeiture pursuant to Section 41-29-153, Mississippi Code of 1972.

(4) Any law enforcement officer who knowingly fails to cause a seized deadly weapon to be entered into the docket within the time limit specified in subsection (2) of this section shall be guilty of a misdemeanor and, upon conviction thereof, may be fined not more than One Thousand Dollars ($ 1,000.00). A conviction under the provisions of this section shall not be used as the basis for removal of a person from elective office.









Chapter 10 - NOVELTY LIGHTERS

§ 45-10-1 - Definition

For purposes of this chapter, "novelty lighter" means a mechanical or electrical device typically used for lighting cigarettes, cigars or pipes, grills, fireplaces, campfires or campfire stoves that is designed to resemble a cartoon character, toy, gun, watch, musical instrument, vehicle, animal, food or beverage, or similar articles, or that plays musical notes, or has flashing lights for entertainment or has other entertaining features. A novelty lighter may operate on any fuel, including butane, isobutane or liquid fuel. "Novelty lighter" does not include:

(a) A lighter manufactured prior to January 1, 1980;

(b) A lighter incapable of being fueled or lacking a device necessary to produce combustion or a flame;

(c) Standard disposable and refillable lighters that are printed or decorated with logos, labels, decals or artwork, or heat shrinkable sleeves.



§ 45-10-3 - Prohibition; penalty

A person may not sell at retail, offer for retail sale or distribute for retail sale or promotion in this state a novelty lighter. A person who violates this section commits a civil violation for which a fine of not more than Five Hundred Dollars ($ 500.00) may be imposed.



§ 45-10-5 - Exception

The prohibition specified in Section 45-10-3 does not apply to the transportation of novelty lighters through this state or the storage of novelty lighters in a warehouse or distribution center in this state that is closed to the public for purposes of retail sales.



§ 45-10-7 - Enforcement

This section may be enforced by the State Fire Marshal's office; a state, county or municipal law enforcement officer; or a municipal code enforcement officer.






Chapter 11 - FIRE PROTECTION REGULATIONS, FIRE PROTECTION AND SAFETY IN BUILDINGS

STATE CHIEF DEPUTY FIRE MARSHAL AND STATE FIREFIGHTER'S SCHOOL

§ 45-11-1 - Commissioner of Insurance as State Fire Marshal; appointment of State Chief Deputy Fire Marshal; qualifications, powers and duties; records of fires investigated; appointment of State Chief Assistant Deputy Fire Marshal

(1) The Commissioner of Insurance is by virtue of his office the State Fire Marshal and shall appoint the State Chief Deputy Fire Marshal who, along with his employees, shall be designated as a division of the Insurance Department. The State Chief Deputy Fire Marshal shall be a person qualified by experience and training and thoroughly knowledgeable in the areas of arson investigation and prevention, fire prevention, fire fighting and the training of firemen. The State Chief Deputy Fire Marshal shall serve at the will and pleasure of the Commissioner of Insurance.

(2) The State Chief Deputy Fire Marshal shall employ such deputy state fire marshals as are necessary and in accordance with availability of funds. Deputy fire marshals shall be deployed across the state in order to provide effective service to fire scenes.

(3) It shall be the duty of the State Chief Deputy Fire Marshal to investigate, by himself or his deputy, the origin of every fire occurring within the state to which his attention is called by the chief of the fire department or other law enforcement authority of any county or municipality. It shall also be his duty to investigate any case requested by any party in interest, whenever, in his judgment, there be sufficient evidence or circumstances indicating that such fire may be of incendiary origin. All county and municipal law enforcement authorities shall cooperate with the State Chief Deputy Fire Marshal in such investigation. This section shall not be construed to impair the duty and power of county and municipal law enforcement authorities to investigate any fire occurring within his or their jurisdiction.

(4) (a) The State Chief Deputy Fire Marshal and deputy state fire marshals shall have the following powers:

(i) To arrest without warrant any person or persons committing or attempting to commit any misdemeanor or felony within their presence or view but only such violations of law or violations of regulations adopted pursuant to this chapter or Chapter 49, Title 75, Mississippi Code of 1972;

(ii) To pursue and so arrest any person committing an offense as described under subparagraph (i) of this paragraph to and at any place in the State of Mississippi where he may go or be;

(iii) To execute all warrants and search warrants related to, and investigate any violation of the laws and regulations related to this chapter and Chapter 49, Title 75, Mississippi Code of 1972, and prevent, arrest and apprehend such violators; and

(iv) To aid and assist any peace officer of this state or any other state if requested, or in manhunts or natural disasters within the state, and upon the consent of the State Fire Marshal, within the jurisdiction of the called event.

(b) Nothing herein shall be construed as granting the State Chief Deputy Fire Marshal or deputy state fire marshals general police powers.

(c) All deputy state fire marshals hired on or after July 1, 2013, shall be required to complete or have completed the Law Enforcement Officers Training Program and shall meet the standards of the program.

(5) The State Chief Deputy Fire Marshal shall maintain in his office a record of all fires investigated by him or his deputy, including evidence obtained as to the origin of each such fire.

(6) Such record shall at all times be subject to inspection by any party of interest in the fire loss; provided, however, that no record or report of an investigation shall be subject to inspection pending such investigation or while same is in progress, and if a report of an investigation contains any evidence of arson or other felony, same shall not be subject to inspection by any person other than the district attorney and county attorney of the county in which such evidence indicates that arson or other felony may have been committed, except upon the written approval of such district attorney or the order of a court of competent jurisdiction. Provided that in cases where a person has been arrested for the crimes of arson, attempted arson, or any other felony, the defendant or his attorney shall have access to these records. Any physical evidence of arson or other felony shall be delivered to the custody of the sheriff of the county wherein such fire occurred.

(7) The State Chief Deputy Fire Marshal may appoint, with the consent of the Commissioner of Insurance, a State Chief Assistant Deputy Fire Marshal, who shall have power, during the chief deputy's absence or inability to act due to any cause, to perform any and all of the duties of the chief deputy. The chief assistant deputy shall serve at the will and pleasure of the Commissioner of Insurance.



§ 45-11-2 - Establishment and maintenance of registry of fire damages; provision of information by insurance companies and public agencies; promulgation of rules

(1) The State Fire Marshall shall establish a registry of fire damage in all instances of fires causing Ten Thousand Dollars ($ 10,000.00) or more in property damage or in which any person is injured or loses his life.

(2) The registry so established shall be compiled and maintained in a manner whereby data may be retrieved by subject categories, including, but not limited to, the following:

(a) Geographic location;

(b) Damages in monetary terms;

(c) Insurer;

(d) Insured; and

(e) Tenant or resident.

(3) All insurance companies doing business in this state and all public agencies shall supply such information as may be demanded by the State Fire Marshall with respect to this section.

(4) The State Fire Marshall shall promulgate all rules necessary for the implementation of this section in accordance with the Administrative Procedures Act.



§ 45-11-3 - Proceedings in regard to dangerous or hazardous inflammable condition existing in building

Whenever the State Chief Deputy Fire Marshal, or his authorized representative, shall be advised by interested persons of a dangerous or hazardous inflammable condition existing in any building that would tend to impair the safety of persons or property, he shall take proper proceedings, including furnishing of all information in regard thereto to the Attorney General who shall, if he finds such evidence sufficient, bring injunctive proceedings to have the condition corrected. Provided that this section may not apply in any instance where local fire departments or other local agencies have the authority to correct such conditions.



§ 45-11-5 - Tax on gross premium receipts of fire insurance policies to defray expenses of office of state chief deputy fire marshall and state fire academy; additional funding for municipal fire protection fund and county volunteer fire department fund

(1) Any expense, including office supplies, counsel fees, expenses of deputy, detective and officers, incurred by the Commissioner of Insurance in the performance of the duties imposed upon him by Sections 45-11-1 and 45-11-3, and the operation of the State Fire Academy, as provided in Section 45-11-7, shall be defrayed by all insurance companies, including stock, mutuals and reciprocals writing fire insurance, including the fire insurance components of automobile insurance, dwelling multiple peril insurance, farm multiple peril insurance and commercial multiple peril insurance, doing business in this state; and a tax of one-half of one percent ( 1/2 of 1%) of the gross premium receipts of these fire insurance policies is hereby levied for this purpose to be collected by the State Tax Commission in the same manner as the general tax on premiums is collected as provided in Section 27-15-107. In the case of indivisible multiple peril insurance policies when the fire portion of the policy is not specified, a tax of one-half of one percent ( 1/2 of 1%) is hereby levied on forty-five percent (45%) of the gross premium receipts of these policies.

(2) There is created a separate account known as the "State Fire Academy Fund" for support of the State Fire Academy. Not later than the fifteenth of the month succeeding the month in which taxes under subsection (1) are collected, the State Treasurer shall transfer into this account all taxes collected under subsection (1) for the operation of the State Fire Academy. The annual expenditure for the operation of the academy shall not exceed the amount in the account; however, any unexpended funds remaining in the account at the close of the fiscal year may be carried over for use in the ensuing years.

(3) (a) A tax of one-half of one percent ( 1/2 of 1%) is hereby levied on the gross premium receipts of all insurance policies taxed in subsection (1).

(b) Not later than the fifteenth day of each month, the State Treasurer shall disburse the revenue from the tax levied in this subsection as follows:

(i) Fifty percent (50%) shall be transferred into the Municipal Fire Protection Fund in Section 83-1-37; and

(ii) Fifty percent (50%) shall be transferred to the County Volunteer Fire Department Fund in Section 83-1-39.

(4) All taxes shall be deposited into the treasury as provided in Section 7-7-21. The tax commission shall keep separate accounts of all taxes collected under this section and shall include these accounts in its annual report.



§ 45-11-7 - State fire academy; executive director; division of fire services development

(1) There is hereby created a State Fire Academy for the training and education of persons engaged in municipal, county and industrial fire protection. The Commissioner of Insurance shall appoint an Executive Director of the State Fire Academy who, along with his employees, shall be designated as a division of the Insurance Department. The executive director shall serve at the pleasure of the Commissioner of Insurance. The State Fire Academy shall be under the supervision and direction of the Executive Director of the State Fire Academy. State Fire Academy training programs for fire personnel shall be conducted at the academy with seminars to be conducted in other sections of the state as and when the State Fire Academy Advisory Board considers it necessary and advisable.

The Commissioner of Insurance may establish and charge reasonable fees for the training programs and other services provided by the academy. A record of all funds received pursuant to this paragraph shall be maintained as is required for other monies pursuant to Section 45-11-5.

The Executive Director of the State Fire Academy is authorized and empowered to purchase, operate and maintain mobile fire fighting equipment as he may find necessary and proper for the operation of the academy subject to approval of the Commissioner of Insurance. The equipment may be utilized wherever training sessions may be held at the discretion of the State Fire Academy Advisory Board.

(2) The Commissioner of Insurance shall be authorized to undertake appropriate action to accomplish and fulfill the purposes of the State Fire Academy, including the hiring of instructors and personnel, the lease and purchase of appropriate training equipment and to lease, purchase or construct suitable premises and quarters for conducting annual school and seminars, as the State Fire Academy Advisory Board may deem necessary and required for such purposes. Any contract entered into under and by virtue of the provisions of this section shall first be submitted to and approved by the Public Procurement Review Board, and construction pursuant to the contract shall be under the supervision of the Governor's Office of General Services.

(3) Vouchers for operating expense for the State Fire Academy shall be signed by the Executive Director of the State Fire Academy and payment thereof shall be made from such funds to be derived from a special allocation from the State Fire Academy Fund as provided in Section 45-11-5.

(4) The State Fire Academy is hereby officially designated as the agency of this state to conduct training for fire personnel on a statewide basis in which members of all duly constituted fire departments may participate. This subsection shall not be construed to affect the authority of any fire department to conduct training for its own personnel.

(5) Each state agency, private agency or federal agency which provides training for the fire service shall coordinate such efforts with the State Fire Academy to prevent duplication of cost and to insure standardization of training.

(6) The State Fire Academy shall present an appropriate certificate signifying the successful completion of its prescribed courses.

(7) National fire fighter standards approved by the Mississippi Fire Personnel Minimum Standards and Certification Board shall be used as the basis for classroom instruction at the fire academy.

(8) The Commissioner of Insurance, Executive Director of the State Fire Academy, and the Mississippi Fire Personnel Minimum Standards and Certification Board shall coordinate all state programs related to fire department operations.

(9) The Commissioner of Insurance is hereby authorized and empowered to establish standard guidelines for the use of, and accountability for, municipal and county fire protection funds distributed pursuant to the provisions of Sections 83-1-37 and 83-1-39, Mississippi Code of 1972. Such guidelines shall include requirements for the establishment of record keeping and reports to the Commissioner of Insurance by municipalities and counties relating to the receipt and expenditure of fire protection funds, the training of fire department personnel and the submission to the Commissioner of Insurance of other data reasonably related to local fire protection responsibilities which the Commissioner of Insurance deems necessary for the performance of the duties of the State Fire Academy Advisory Board.

(10) In order that the Commissioner of Insurance may more effectively execute the duties imposed upon him by subsection (9) of this section, there is hereby created within the State Fire Academy a Division of Fire Services Development. The division shall be staffed by a Fire Services Development Coordinator, appointed by the executive director of the academy from his current staff and by such other personnel as deemed by the Commissioner of Insurance. The division shall work with municipal and county fire coordinators to ensure effective implementation of guidelines established pursuant to subsection (9) of this section and shall serve in an advisory capacity for all aspects of fire service improvement. The Fire Service Coordinator shall annually notify the Department of Finance and Administration of those municipalities and counties which are not eligible to receive a portion of fire protection fund distributions because of failure to comply with requirements imposed in Sections 83-1-37 and 83-1-39 as a prerequisite to receipt of such funds.

(11) There is created in the State Treasury a separate account to be known as the "State Fire Academy Construction Fund." The State Treasurer shall transfer on July 1, 1997, the sum of Six Hundred Seventy-five Thousand Dollars ($ 675,000.00) and on July 1, 1998, the sum of Six Hundred Seventy-five Thousand Dollars ($ 675,000.00) from the State Fire Academy Fund 3502 into the separate account created in this subsection. Monies in such account shall be expended solely, upon legislative appropriations, to defray expenses related to the construction of capital improvements project known as "Fire Safety and Education Building" and parking areas at the State Fire Academy by the Bureau of Building, Grounds and Real Property Management of the Office of General Services and to pay any indebtedness incurred to accomplish such construction. Funds not used after the completion of this capital improvements project shall be transferred back into State Fund 3502.



§ 45-11-8 - State Fire Academy Advisory Board

There is hereby created the State Fire Academy Advisory Board for the purpose of reviewing matters affecting the State Fire Academy and advising the State Fire Academy on any such matters. The advisory board shall consist of the State Chief Deputy Fire Marshal, the Manager of the Mississippi State Rating Bureau, the President of the State Firefighter's Association, the President of the Mississippi Fire Chiefs Association, the President of the Mississippi Municipal Association and the President of the Mississippi Association of Supervisors or his designee. Members of the State Fire Academy Advisory Board who are not state employees shall be entitled to a per diem compensation as provided in Section 25-3-69, Mississippi Code of 1972, and to travel expenses as provided in Section 25-3-41, Mississippi Code of 1972.



§ 45-11-9 - Fire Safety Education Division created; Commissioner of Insurance to administer; development of fire safety education program; rules and regulations

(1) There is created a Fire Safety Education Division within the State Fire Marshal's Office of the Department of Insurance. The Commissioner of Insurance, acting through the State Chief Deputy Fire Marshal, is charged with the administration of this section.

(2) The Fire Safety Education Division, in an effort to reduce loss of life and property from fires, shall develop and implement a fire safety education program using nationally recognized standards.

(3) The Commissioner of Insurance, acting through the State Chief Deputy Fire Marshal, is authorized to promulgate such rules and regulations as necessary to carry out the provisions of this section.






HOTELS, SCHOOLS AND OTHER PUBLIC BUILDINGS

§ 45-11-21 - Duty of hotel and lodging house keepers to provide means of escape

It is the duty of every keeper or proprietor of a hotel or lodging house of over two (2) stories in height to provide and securely fasten in every lodging room above the second story which has an outside window and is used for the accommodation of guests or employees, a rope or rope ladder, for the escape of the lodgers therein in case of fire, of at least one inch (1") in diameter, which shall be fastened therein as near a window as practicable, and of sufficient length to reach therefrom to the ground on the outside of the hotel or lodging house, and made of strong material and as secure against becoming inflamed as practicable. Such rope or rope ladder shall be kept in good repair and condition. In lieu of a rope or rope ladder, there may be substituted any other appliance that may be deemed of equal or greater utility by the fire department or authority having control of the fire regulations of the city or town where such hotel or lodging house is located; but such appliance shall in all cases be so constructed as to be under the control and management of any lodger.



§ 45-11-23 - Duty of hotel and lodging house keeper to post notice

Every proprietor or keeper of any hotel or lodging house of the kind mentioned in Section 45-11-21, shall post notices in every room of the hotel or lodging house required to be provided with a rope or rope ladder or other appliance, calling attention to the fact that said section has been complied with, and designating the part of such room where the rope, rope ladder, or appliance is fastened, with general directions for its use.



§ 45-11-25 - Certain hotels and lodging houses to be provided with iron balconies and stairs

Every hotel or lodging house over two (2) stories in height shall be provided with permanent iron balconies, with iron stairs leading from one balcony to the other, to be placed at the end of each hall in and above the second story in case the hotel or lodging house be over one hundred and fifty feet (150') in length, and in other cases such number of balconies with stairs as may be directed by the fire department or authority having control of the fire regulations of the city or town where the hotel or lodging house is located. The balconies and iron stairs shall be constructed at the expense of the owner of the hotel or lodging house.



§ 45-11-27 - Public halls, hotels shall provide stair rail

Every public hall, opera house, hotel, lodging house, or other public building of two (2) or more stories, shall have provided to each stairway used by and for the public, a hand or side rail to protect persons in ascending or descending such stairway.



§ 45-11-29 - Fire detectors required for hotels and lodging houses

All hotels or lodging houses shall be provided with a Mississippi Fire Prevention Code-approved electric fire detector with a detector on each floor.



§ 45-11-33 - Hotel and lodging house keepers to give alarm

Every proprietor or keeper of a hotel or lodging house shall, in case of fire therein, give notice of the same to all guests and inmates thereof at once, and do all in his power to rescue them.



§ 45-11-35 - Construction requirements for hotels and lodging houses

All hotels or lodging houses hereafter constructed over two (2) stories in height and over one hundred feet (100') in length or breadth, shall be so constructed as to have at least two (2) flights of stairs for use of guests leading from the ground floor to the uppermost story, one (1) to be located at each end or side.



§ 45-11-37 - Doors to open outwardly

All the doors for ingress and egress to public schoolhouses, theaters, assembly rooms, halls, courthouses, churches, factories with more than twenty (20) employees, and all other buildings and places of public resort whatever, where people are wont to assemble, excepting schoolhouses, courthouses, and churches of one (1) audience room, and that on the ground floor, shall be so swung as to open outwardly from the audience rooms, halls, or workshops; but such doors may be hung on double-jointed hinges, so as to open with equal ease outwardly or inwardly.



§ 45-11-39 - Egress in case of fire

All school buildings, public or private, now under construction in this state or that may hereafter be constructed, shall be so constructed or so equipped as to afford ample and easy egress in case of fire.



§ 45-11-41 - School buildings to have certain fire escapes

In the construction of school buildings all outside doors shall be made to open outwardly. All buildings of two (2) or more stories in height shall be constructed so as to give easy escape in case of fire, by providing modern fire escapes, or by providing iron ladders, slides or stairways on the outside of such buildings. In case of ladders, slides or stairways on the outside, sufficient platform room at the top of such ladder, slide or stairway and sufficient banisters or railings shall be provided to guarantee the safety of the children in getting out of the building. Provided, however, that in any fireproof school buildings with each floor on the ground level and constructed for more than ten (10) years, the board of trustees of the school or attendance center, in their discretion, may not be required to add fire escapes provided within sixty (60) days immediately following the passage of this section they spread upon their minutes a resolution to that effect.



§ 45-11-43 - County superintendent to furnish plans and approve construction

The county superintendent of education in each county shall furnish plans and specifications for the fire escape facilities for each school building constructed, a copy of which shall be furnished the trustees of the district in which the new building is being constructed and a copy shall be placed on file in the office of the county superintendent of education. When the building is completed the trustees shall notify the county superintendent, who shall make a personal inspection of the new building and if the plans and specifications have been complied with he shall so report to the trustees and such notification and approval shall be made of record in his office. The school building shall not be opened for the reception of pupils until the county superintendent has approved the fire escape facilities.



§ 45-11-45 - Places of public amusement; how constructed

Every place for public amusement shall have at least the following arrangements for the safety of those attending there: The seats shall be located in rows with spaces between the seats adequate for easy ingress and egress, and an aisle of at least four (4) feet in width shall run between the rows on the lowest floor, if there be more than one (1) floor, from the commencement of the seats toward the place of performance, exhibition, or speaking, as far as the seats are located, and, if there be only one (1) floor, then between the rows on that floor, and also an aisle of at least three (3) feet in width shall be made to run along the outward ends of the rows of seats and next to the walls, and also around or along the ends of all rows of seats wherever located; and all aisles shall be kept unobstructed towards places of egress. All seats shall be located in rows, to which the aisles shall conform. There shall be as many doors for egress for those in attendance, not less than two (2) at either end or side of the building, as can be made consistently with the proper strength of the structure. All scenery shall be made as secure against becoming inflamed as reasonably practicable, and all reasonably practicable arrangements shall be made for the supply of water or other means for extinguishment of fires, and they shall be kept constantly effective during the presence of the audience. In cities of over ten thousand (10,000) inhabitants a fireproof drop curtain of sufficient dimensions to cover the entire front of the stage shall be so hung that, upon an alarm of fire originating upon, or in rear of stage, it may be promptly dropped so as to prevent the fire from communicating with the auditorium.



§ 45-11-47 - Public eating places or places of public amusement to provide exits; penalties for violation

(1) It shall be the duty of the owner and operator of any public restaurant, cafe, night club, or eating place or place of public amusement to provide proper exits for the use of patrons in the event of fire in same. Doors to all restaurants, cafes, night clubs, or other public eating places or places of public amusement shall open to the outside of the building, where the seating capacity is over fifty (50) seats. Every room, gallery, tier or other space having a capacity of one hundred (100) or more shall have not less than two (2) exit doorways. In every establishment that accommodates three hundred (300) or more persons, each room, gallery, tier or other space where such assembly occurs, shall have exit ways to the outside as follows:

Not less than two (2) exit ways when six hundred (600) persons or less are accommodated in such room, gallery, tier or other space; and

Not less than three (3) exit ways when more than six hundred (600), but not more than one thousand (1,000) persons, are accommodated; and

Not less than four (4) exit ways when more than one thousand (1,000) persons are accommodated.

(2) Any restaurant, cafe, night club or other public eating place or place of public amusement, consisting of two (2) or more stories or floors, or any restaurant, cafe, night club, or public eating place or place of public amusement, being situated above or higher than the ground floor of any building, when such upper or higher floor has a seating capacity for fifty (50) or more persons, shall provide at least two (2) stairways located as far apart as practical for the use of patrons in the event of fire in said building. At least one (1) of the two (2) stairways shall lead directly to the outside of such building or assembly room, and shall not lead into or through the lobby or any other place through which persons come from other parts of the building or will have to pass in making emergency exits.

(3) Any owner of any restaurant, cafe, night club, or public eating place failing or refusing to comply with the provisions of this section shall be guilty of a misdemeanor, and shall, upon conviction, be punished by imprisonment in the county jail not more than ninety (90) days, or by a fine of not less than One Hundred Dollars ($ 100.00) nor more than One Thousand Dollars ($ 1,000.00), or by both such fine and imprisonment.



§ 45-11-49 - Penalties on hotel and lodging house keepers

Every owner, lessee, keeper, or proprietor of a hotel or a lodging house who shall, when the same is prescribed by law to be done, fail, neglect or refuse:

(a) To provide for each room a rope or rope ladder, or other like appliance; or

(b) To give notice calling attention to such rope or rope ladder or appliance, and giving directions for its use; or

(c) To provide iron balconies with iron stairs; or

(d) To provide a hand or side rail to each stairway; or

(e) To provide a Mississippi Fire Prevention Code-approved electric fire detector; or

(f) To give alarm and awaken all guests and inmates of his house in case of fire therein or in close proximity thereto; or

(g) To do everything in case of fire in his power to rescue the guests or inmates of his house; or

(h) To do anything required by law to be done under the provisions of Sections 45-11-21 through 45-11-55;

shall be guilty of a misdemeanor, and, on conviction, shall be punished by imprisonment in the county jail not less than ninety (90) days nor more than six (6) months, or fined not less than One Hundred Dollars ($ 100.00) nor more than One Thousand Dollars ($ 1,000.00), or both such fine and imprisonment.



§ 45-11-51 - Penalty for giving public amusements in house not properly constructed

Every person who shall give any public amusement, entertainment or exhibition in any house or place for public amusement not constructed and arranged as required by Sections 45-11-21 through 45-11-55, or shall violate or permit the violation of any of their requirements, shall be guilty of a misdemeanor, and, on conviction, shall be fined not less than Twenty Dollars ($ 20.00) nor more than Five Hundred Dollars ($ 500.00), or imprisoned in the county jail not less than one (1) week nor more than six (6) months, or both.



§ 45-11-53 - Penalty for erection of building in disregard of requirements

Any architect, carpenter, or builder, or the owner or other person, who may hereafter erect or cause to be erected, or aid in erecting, any hotel or other house or structure for the construction of which provisions are made in Sections 45-11-21 through 45-11-55, who shall refuse or fail to comply, in the erection or construction thereof, with such provisions, shall be guilty of a misdemeanor, and, on conviction, shall be punished by a fine not exceeding Five Hundred Dollars ($ 500.00).



§ 45-11-55 - Every day's omission a separate offense

Every day's omission or failure by any person to do whatever under the provisions of Sections 45-11-21 through 45-11-55 is required to be done or provided, shall be considered and treated as a separate offense.






SALE OF BURGLAR BARS

§ 45-11-71 - Sellers of burglar bars to public to comply with standard building code

In the interest of public safety, any person who engages in the sale of burglar bars to the public shall comply with 1105.7 of the Standard Building Code of the Southern Building Code Congress International, as revised.



§ 45-11-73 - State fire marshal to promulgate rules and regulations; exceptions

The State Fire Marshal shall promulgate such rules and regulations as are necessary to carry out the provisions of Sections 45-11-71 through 45-11-75. These rules and regulations shall apply except in any county or municipality which has adopted the Standard Building Code of the Southern Building Code Congress International, with standards not less stringent than the Mississippi Fire Prevention Code.



§ 45-11-75 - Penalty for violation

Any person violating the provisions of Section 45-11-71, upon conviction, shall be fined in an amount not to exceed One Thousand Dollars ($ 1,000.00), and in the case of continuing violations without reasonable effort on the part of the defendant to correct such violations, each day of violation thereafter shall be a separate offense.






USE OF SAFETY GLAZING MATERIAL IN HAZARDOUS LOCATIONS

§ 45-11-81 - Definitions

The following terms shall have the meaning ascribed to them in this section unless the context clearly indicates otherwise:

(a) "Safety glazing material" shall mean any glazing material such as tempered glass, laminated glass, wire glass or rigid plastic, which meets the test requirements of ANSI standard Z-97.1-1972.

(b) "Hazardous locations" shall mean those installations, glazed or to be glazed, in commercial and public buildings, known as framed or unframed glass entrance doors, and those fixed glazed panels immediately adjacent to entrance or exit doors and which may be mistaken for doors, and those installations, glazed or to be glazed, in residential buildings and other structures used as dwellings, commercial buildings and public buildings, known as sliding glass doors, storm doors, shower doors and bathtub enclosures. Any entrance or exit door, or fixed glazed panel immediately adjacent to entrance or exit doors which may be mistaken for doors, which is fifty percent (50%) or more exposed glass without division frames, or contains a single glass panel with glass of more than sixty (60) inches in height or twenty-four (24) inches in width, will be a hazardous location.



§ 45-11-83 - Labeling required

(1) Each light of safety glazing material manufactured, distributed, imported or sold for use in hazardous locations or installed in such a location within the State of Mississippi shall be permanently labeled by such means as etching, sandblasting, firing of ceramic material on the safety glazing material, or by other suitable means. The label shall identify the labeler, whether manufacturer, fabricator or installer, and the nominal thickness and the type of safety glazing material and the fact that said material meets the test requirements of ANSI standard Z-97.1-1972. The label must be legible and visible after installation.

(2) Such safety glazing labeling shall not be used on other than safety glazing materials.



§ 45-11-85 - Offenses; construction of section

It shall be unlawful within the State of Mississippi to knowingly sell, fabricate, assemble, glaze, or install glazing materials other than safety glazing materials in, or for use in, any hazardous location, whether in a new installation or replacement in an existing location, as defined hereinabove after January 1, 1975. This section shall not be construed as being retroactive.



§ 45-11-87 - Workmen not liable

No liability under Sections 45-11-81 through 45-11-89 shall be created as to workmen who are employees of a contractor, subcontractor, or other employer responsible for compliance with Sections 45-11-81 through 45-11-89.



§ 45-11-89 - Penalties

Whoever violates the provisions of Sections 45-11-81 through 45-11-89 shall be guilty of a misdemeanor and upon conviction thereof, shall be sentenced to pay a fine of not less than Fifty Dollars ($ 50.00) nor more than Five Hundred Dollars ($ 500.00), or to imprisonment of not more than six (6) months, or both.






MISSISSIPPI FIRE PREVENTION CODE

§ 45-11-101 - Promulgation; buildings to which code applies; plans for construction of private correctional facilities housing state inmates to be submitted to State Fire Marshal's office to ensure compliance with Mississippi Fire Prevention Code; examination of local fire prevention codes

(1) The State Fire Marshal shall promulgate the Mississippi Fire Prevention Code which shall apply to:

(a) All buildings owned by the state or state agencies;

(b) All buildings utilized for public assembly, except in any county or municipality which has adopted a fire prevention code with standards not less stringent than the Mississippi Fire Prevention Code; however, the State Fire Marshal or his authorized representative shall perform investigations or inspections of such buildings only when advised by interested persons of a danger or hazardous inflammable condition existing in any building that would tend to impair the safety of persons or property, or when the State Fire Marshal or his authorized representative believes the investigation or inspection is in the interest of public safety. The investigation or inspection shall be made in accordance with Section 45-11-3;

(c) All buildings, the permits for the construction of which are issued subsequent to July 1, 1978, and which are not less than seventy-five (75) feet in height; provided, however, that in any county or municipality which has adopted a fire prevention code with standards not less stringent than the Mississippi Fire Prevention Code, the provisions and enforcement mechanism thereof shall apply and not the Mississippi Fire Prevention Code;

(d) All buildings, the permits for construction of which are issued subsequent to July 1, 2004, constructed as private correctional facilities that house state inmates. Before such construction, construction plans must be submitted for review and approval to the State Fire Marshal's Office to ensure compliance with the Mississippi Fire Prevention Code; however, in any county or municipality that has adopted a fire prevention code with standards not less stringent than the Mississippi Fire Prevention Code, the provisions and enforcement mechanism thereof shall apply instead of the Mississippi Fire Prevention Code. All private correctional facilities may be inspected as required by the State Fire Marshal or his duly authorized representative. Inspection fees and expenses authorized by Section 45-11-105(2) shall be assessed for each inspection conducted by the State Fire Marshal's Office and shall be paid to the State Fire Marshal's Office;

(e) Any buildings, the permits for construction of which are issued subsequent to July 1, 2004, upon the request of any interested person. The interested person may submit the construction plans to the State Fire Marshal's Office for review and approval before construction to ensure compliance with the Mississippi Fire Prevention Code; however, in any county or municipality that has adopted a fire prevention code with standards not less stringent than the Mississippi Fire Prevention Code, the provisions and enforcement mechanism thereof shall apply instead of the Mississippi Fire Prevention Code. Inspection fees and expenses authorized by Section 45-11-105(2) shall be assessed for each inspection conducted by the State Fire Marshal's Office and shall be paid to the State Fire Marshal's Office;

(f) All buildings, the permits for construction of which are issued subsequent to July 1, 2005, constructed as private fraternity and sorority houses located on state property. Before such construction, construction plans shall be submitted for review and approval to the State Fire Marshal's Office to ensure compliance with the Mississippi Fire Prevention Code. All private fraternity and sorority houses located on state property may be inspected as required by the State Fire Marshal or his duly authorized representative. All fraternity and sorority houses located on state property shall be equipped with an approved fire alarm and smoke detector system to be in compliance with the National Fire Code (NFPA) Standard 72 as published by the National Fire Protection Association and as same may be revised or amended. All fraternity and sorority houses constructed on state property after April 20, 2005, shall be equipped with an approved automatic fire sprinkler system to be in compliance with the National Fire Code (NFPA) Standard 13 as published by the National Fire Protection Association and as same may be revised or amended.

(2) The State Fire Marshal shall annually examine the fire prevention codes adopted by counties and municipalities within the State of Mississippi and prepare a list thereof specifying which codes have provisions not less stringent than those of the Mississippi Fire Prevention Code.



§ 45-11-103 - Standards; deviation from standards; automatic sprinkler systems

The standards embodied in said code shall be based upon and shall be not less stringent than the standards established by the standard fire prevention code as promulgated by the Southern Building Code Congress International, Inc., and as the same may be revised or amended; however, the state fire marshal shall have the authority to deviate from the minimum requirements of such standard fire prevention code when the imposition and enforcement of a specific requirement of the standard fire prevention code would cause unnecessary hardship or when such deviation would enable builders to take advantage of new methods, materials or equipment which is of recognized adequacy.

The Mississippi Fire Prevention Code shall include provisions that every new building over seventy-five (75) feet in height in the State of Mississippi for which a permit is issued after July 1, 1978, shall be equipped throughout the building with a totally automatic sprinkler system designed for life safety and fire prevention and protection. This provision shall include every building over seventy-five (75) feet in height constructed after July 1, 1978, or to any existing building in which twenty-five percent (25%) or more of the floor space is being reconstructed or added thereto. However, public utility company buildings in which water would cause severe damage to equipment such as telephone equipment, computers or electric services, and silos, grain elevators and other structures utilized solely for the storage of agricultural products are exempt from the automatic sprinkler system provisions of the code.



§ 45-11-105 - Enforcement of code by State Fire Marshal; Deputy Fire Marshals to have status of law enforcement officer; rules and regulations; cost of fire safety inspections; exceptions for state buildings

(1) The Mississippi Fire Prevention Code shall be enforced by the State Fire Marshal and such other persons as authorized thereby, including for this reason any county or municipal fire prevention personnel, pertaining to the prevention, inspection or investigation of fires. The State Chief Deputy Fire Marshal and deputy fire marshals shall have the status and powers of a law enforcement officer in performing their duties under the Mississippi Fire Prevention Code as authorized by standards set by Section 45-11-103, Mississippi Code of 1972. The State Chief Deputy Fire Marshal and deputy fire marshals serving under permanent appointment on January 1, 1992, shall not be required to meet any requirements of Section 45-6-11 of the Mississippi Code of 1972. The State Fire Marshal is authorized and empowered to promulgate rules and regulations for the enforcement of the Mississippi Fire Prevention Code.

(2) Applications for fire safety inspections shall be filed with the Office of the State Fire Marshal. An inspection fee of not less than One Hundred Dollars ($ 100.00) and reasonable and necessary travel expenses as provided under Section 25-3-41, Mississippi Code of 1972, shall be assessed for each inspection conducted by the Office of the State Fire Marshal and shall be paid to the Office of the State Fire Marshal.

(3) The inspection fee and expenses authorized under subsection (2) shall not be assessed for the inspection of buildings owned by the State of Mississippi or its political subdivisions or for inspections conducted by local fire departments or other local agencies with authority to conduct inspections or for the inspection of buildings used for religious assemblies.



§ 45-11-107 - Application of Sections 45-11-101 through 45-11-111

Unless otherwise provided, Sections 45-11-101 through 45-11-111 shall apply to new or remodeled buildings, installations, equipment or conditions; however, Sections 45-11-101 through 45-11-111 shall also apply to existing buildings, installations, equipment, conditions and occupancies where safety to life requires compliance with Sections 45-11-101 through 45-11-111, as determined by the state fire marshal.



§ 45-11-109 - Actions or proceedings to remedy prohibited acts

In case any building is constructed or reconstructed or any building is used in violation of the Mississippi Fire Prevention Code or of any ordinance or other regulation made under authority conferred hereby, the state fire marshal or the proper local authorities of any county or municipality, in addition to other remedies, may institute any appropriate action or proceedings to prevent such unlawful construction or reconstruction, to restrain, correct or abate such violation or to prevent the occupancy of said building.



§ 45-11-111 - Penalties

Any person, firm or corporation who shall knowingly and willfully violate the terms or provisions of the Mississippi Fire Prevention Code shall be guilty of a misdemeanor and upon conviction therefor shall be sentenced to pay a fine of not to exceed One Thousand Dollars ($ 1,000.00), and in case of continuing violations without reasonable effort on the part of the defendant to correct same, each day the violation continues thereafter shall be a separate offense.






UNIFORM MINIMUM TRAINING STANDARDS FOR FIREFIGHTERS

§ 45-11-201 - Legislative findings and intent; minimum standards for training

The Legislature finds that the specialized and hazardous nature of fire fighting requires that fire fighters possess the requisite knowledge and demonstrate the ability to perform certain skills to carry out their responsibilities. The activities of fire fighters are important to the health, safety and welfare of the people of this state and are of such a nature to require education and training of a professional nature. It is the intent of the Legislature to require and provide minimum standards for training and to declare that the State Fire Academy is the principal facility for such purposes.



§ 45-11-203 - Employment of persons not completing training standards prohibited; training standards

(1) After January 1, 1991, no person shall be employed as a full-time fire fighter by any local government fire fighting unit for a period exceeding one (1) year, nor for a cumulative time exceeding two thousand eight hundred (2,800) compensated hours, unless that person is certified as completing the mandatory training requirements in subsection (2). Any state agency or political subdivision that employs a person as a fire fighter who does not meet the requirements of subsection (2) of this section is prohibited from paying the salary of such person, and any person violating this subsection shall be personally liable for making such payment. The Mississippi Fire Personnel Minimum Standards and Certification Board may grant an extension to individuals employed within the guidelines as established by the board not to exceed an additional year. Fire fighters serving as full-time employees prior to January 1, 1991, in a local fire fighting unit shall not be required to meet the minimum requirements in subsection (2).

(2) The uniform training standards for all paid fire fighters shall consist of satisfactory completion of a training program administered by the State Fire Academy or local governments that have the proper facilities and have been certified by the Mississippi Fire Personnel Minimum Standards and Certification Board which shall utilize National Fire Protection Association fire service professional qualification standards.






MISSISSIPPI FIRE PERSONNEL MINIMUM STANDARDS AND CERTIFICATION BOARD

§ 45-11-251 - Board established; members; terms; qualifications; officers

(1) There is hereby created the Mississippi Fire Personnel Minimum Standards and Certification Board. The board shall consist of eleven (11) members. The Commissioner of Insurance and the Director of the State Fire Academy shall serve as ex officio members. The Director of the State Fire Academy shall serve as secretary to the board. The Commissioner of Insurance may appoint a designee to serve in his absence.

(2) Nine (9) members of the Mississippi Fire Personnel Minimum Standards and Certification Board shall be selected as follows:

(a) Two (2) full-time paid firefighters below the rank of chief selected by the Mississippi Fire Fighters Association. The initial term shall be staggered with one (1) member serving a two-year term and one (1) member serving a three-year term. After the expiration of the initial term, the term shall be for three (3) years;

(b) One (1) full-time firefighter below the rank of fire chief selected by the Professional Fire Fighters Association of Mississippi;

(c) Three (3) career fire chiefs selected by the Mississippi Fire Chiefs Association. The initial term shall be staggered: one (1) member shall serve a term of one (1) year; one (1) member shall serve a term of two (2) years; and one (1) member shall serve a term of three (3) years. After the expiration of the initial term, the term shall be for three (3) years;

(d) One (1) full-time paid certified fire instructor selected by the Mississippi Fire Fighters Service Instructors Association. The initial term shall be for one (1) year. After the expiration of the initial term, the term shall be for three (3) years;

(e) One (1) full-time paid fire investigator from a paid department selected by the Mississippi Fire Investigators Association. The initial term shall be for two (2) years. After the expiration of the initial term, the term shall be for three (3) years; and

(f) One (1) member of the volunteer fire service selected by the Mississippi Fire Fighters Association. The initial term shall be for three (3) years. After the expiration of the initial term, the term shall be for three (3) years.

No member selected under this subsection shall serve more than two (2) terms consecutively. Any member missing three (3) consecutive meetings shall be deemed to have resigned from the board. A vacancy prior to the expiration of a term shall be filled by selection in the same manner and for the balance of the unexpired term.

(3) During his term, a member of the board shall not serve as a member of the State Fire Academy Advisory Board.

(4) The board shall select a chairman and vice chairman from its membership.

(5) The Department of Insurance shall provide administrative support for the board.

(6) Members of the Mississippi Fire Personnel Minimum Standards and Certification Board who are not state employees shall be entitled to a per diem compensation as provided in Section 25-3-69, and to travel expenses as provided in Section 25-3-41. The provisions of this subsection shall apply to travel necessary to attend board meetings, as well as other travel authorized by the board and required in the performance of official duties.



§ 45-11-253 - Functions, powers, and duties of Board

The board shall:

(a) Establish minimum educational and training standards for fire personnel.

(b) Certify persons as being qualified under Sections 45-11-251 and 45-11-253 to be fire personnel.

(c) Revoke certifications for cause and in the manner provided in Sections 45-11-251 and 45-11-253.

(d) Establish minimum curriculum requirements for basic and advanced courses and programs for schools operated by or for the state or any political subdivision thereof for the specific purpose of training fire personnel.

(e) Make recommendations concerning any matter within its purview.

(f) Make such inspection and evaluation as may be necessary to determine if governmental units are complying with Sections 45-11-251 and 45-11-253 at cost to those units.

(g) Approve fire training schools for operation by or for the state or any political subdivision thereof for the specific purpose of training personnel.

(h) Upon the request of agencies, conduct surveys or aid municipalities and counties to conduct surveys at cost to those agencies through qualified public or private agencies and assist in the implementation of any recommendations resulting from such surveys.

(i) Upon request of training agencies, conduct general and specific management surveys and studies of the operations of the requesting agencies at cost to those agencies. The role of the board under this subsection shall be that of consultant.

(j) Adopt and amend regulations consistent with law, for its internal management and control of board programs.

(k) Enter into contracts or do such things as may be necessary and incidental to the administration of Sections 45-11-251 and 45-11-253.

(l) Promulgate rules and regulations for the administration of Sections 45-11-251 and 45-11-253, including the authority to require the submission of reports and information by fire service agencies.






BURN INJURY NOTIFICATION

§ 45-11-281 - Notification by hospital and certain licensed facilities; burn injury defined; notice contents; reporting requirement if investigation conducted after notification; report of burn injury-related death; confidentiality

(1) Any hospital, as defined in Section 41-9-3, or any licensed facility, as defined in Section 41-23-39, that is initially responsible for the treatment of an individual for a burn injury, shall notify the State Fire Marshal or his designee within twenty-four (24) hours by phone or facsimile.

(2) (a) For the purposes of this section, the term "burn injury" means a burn injury:

(i) Which causes second- or third-degree burns to nine percent (9%) or more of the patient's body;

(ii) Which causes injury to the upper respiratory tract or laryngeal edema caused by inhaling super-heated air; or

(iii) Which causes death.

(b) The term "burn injury" shall not include sunburns.

(3) Notice under this section shall include:

(a) The name and address of the patient;

(b) A description of the burn injury;

(c) The reported cause of the burn injury;

(d) The patient's disposition; and

(e) Any other fact concerning the burn injury which might assist in detecting arson.

(4) If an investigation is conducted after notification is given under this section, the investigating agency shall report its findings on an incident reporting system report and send it to the State Fire Marshal for retention.

(5) The Department of Health shall report to the State Fire Marshal any burn injury-related death.

(6) Any information obtained by or disclosed to the State Fire Marshal pursuant to this section shall be held by the State Fire Marshal as confidential and shall not be disclosed without written consent from the burn victim, or in the case of death, or in the case of a minor, without the written consent of his or her parent or legal representative or by court order. Nothing in this subsection shall prohibit the State Fire Marshal from publishing aggregate statistical data from such information without releasing any personally identifiable data.

(7) The State Fire Marshal is authorized to promulgate rules and regulations necessary for the implementation of this section.






TRUSS CONSTRUCTION EMBLEMS

§ 45-11-301 - Owners of certain buildings required to attach truss construction emblem to building; emblem requirements; exemptions; contractor performing work on certain buildings to be responsible for proper attachment of emblem

(1) The owner of any building located in the State of Mississippi with a floor or ceiling constructed with truss construction must attach to the building an emblem that identifies the building as having truss construction. The emblem shall:

(a) Be permanently affixed to the left of the main entrance door at a height between four (4) feet and six (6) feet above the ground;

(b) Be of a bright and reflective color or made of a reflective material;

(c) Be in the shape of an isosceles triangle measuring six (6) inches horizontally and three (3) inches vertically;

(d) Have conspicuously printed on it the following letters, as appropriate, based on the type of truss construction used in the building being identified by the emblem:

(i) "F" to signify a floor with truss construction;

(ii) "R" to signify a roof with truss construction; or

(iii) "F/R" to signify both a floor and roof with truss construction.

(2) (a) This section shall not apply to any building with truss construction that is a detached one- or two-family residential structure.

(b) This section shall not apply to any building constructed before July 1, 2010, unless such building undergoes expansion or remodeling on or after that date.

(3) For purposes of this section, the term "truss" shall mean structural members, such as boards, timbers, beams or steel bars, joined together in a rigid framework.

(4) The contractor who performs the construction, expansion or remodeling of any building on or after July 1, 2010, shall be responsible for the proper attachment of the truss construction emblem to the building.

(5) The State Fire Marshal may promulgate rules and regulations necessary for the implementation of this section.









Chapter 12 - MISSISSIPPI FIRE SAFETY STANDARD AND FIREFIGHTER PROTECTION ACT [FOR CONTINGENT REPEAL OF THIS CHAPTER, SEE § 45-12-21]

§ 45-12-1 - Short title [For contingent repeal of this section, see § 45-12-21]

This chapter shall be known and may be cited as the "Mississippi Fire Safety Standard and Firefighter Protection Act."



§ 45-12-3 - Definitions [For contingent repeal of this section, see § 45-12-21]

As used in this chapter, unless the context otherwise requires:

(a) "Agent" means any person authorized by the commissioner to purchase and affix stamps on packages of cigarettes.

(b) "Commissioner" means the Chairman of the State Tax Commission of the State of Mississippi, and his authorized agents and employees.

(c) "State Fire Marshal" means the Commissioner of Insurance and State Fire Marshal of the State of Mississippi, and his authorized agents and employees.

(d) "Cigarette" means:

(i) Any roll of tobacco wrapped in paper or in any substance not containing tobacco; or

(ii) Any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette as described in subparagraph (i) above.

(e) "Manufacturer" means:

(i) Any entity which manufactures or otherwise produces cigarettes or causes cigarettes to be manufactured or produced anywhere that such manufacturer intends to be sold in this state, including cigarettes intended to be sold in the United States through an importer; or

(ii) Any entity that becomes a successor of an entity described in subparagraph (i) of this paragraph.

(f) "Quality control and quality assurance program" means the laboratory procedures implemented to ensure that operator bias, systematic and nonsystematic methodological errors, and equipment-related problems do not affect the results of the testing. Such a program ensures that the testing repeatability remains within the required repeatability values stated in subsection (1)(f) of Section 45-12-5 for all test trials used to certify cigarettes in accordance with this chapter.

(g) "Repeatability" means the range of values within which the repeat results of cigarette test trials from a single laboratory will fall ninety-five percent (95%) of the time.

(h) "Retail dealer" means any person, other than a manufacturer or wholesale dealer, engaged in selling cigarettes or tobacco products.

(i) "Sale" means any transfer of title or possession or both, exchange or barter, conditional or otherwise, in any manner or by any means whatever or any agreement therefor. In addition to cash and credit sales, the giving of cigarettes as samples, prizes or gifts, and the exchanging of cigarettes for any consideration other than money, are considered sales.

(j) "Sell" means to sell, or to offer or agree to do the same.

(k) "Wholesale dealer" means any person, other than a manufacturer, who sells cigarettes or tobacco products to retail dealers or other persons for purposes of resale, and any person who owns, operates or maintains one or more cigarette or tobacco product vending machines in, at or upon premises owned or occupied by any other person.



§ 45-12-5 - Test method and performance standard [For contingent repeal of this section, see § 45-12-21]

(1) Except as provided in subsection (7) of this section, no cigarettes may be sold or offered for sale in this state or offered for sale or sold to persons located in this state unless the cigarettes have been tested in accordance with the test method and meet the performance standard specified in this section, a written certification has been filed by the manufacturer with the State Fire Marshal in accordance with Section 45-12-7, and the cigarettes have been marked in accordance with Section 45-12-9.

(a) Testing of cigarettes shall be conducted in accordance with the American Society of Testing and Materials (ASTM) Standard E2187-04, "Standard Test Method for Measuring the Ignition Strength of Cigarettes."

(b) Testing shall be conducted on ten (10) layers of filter paper.

(c) No more than twenty-five percent (25%) of the cigarettes tested in a test trial in accordance with this section shall exhibit full-length burns. Forty (40) replicate tests shall comprise a complete test trial for each cigarette tested.

(d) The performance standard required by this section shall only be applied to a complete test trial.

(e) Written certifications shall be based upon testing conducted by a laboratory that has been accredited pursuant to Standard ISO/IEC 17025 of the International Organization for Standardization (ISO), or other comparable accreditation standard required by the State Fire Marshal.

(f) Laboratories conducting testing in accordance with this section shall implement a quality control and quality assurance program that includes a procedure that will determine the repeatability of the testing results. The repeatability value shall be no greater than nineteen percent (19%).

(g) This section does not require additional testing if cigarettes are tested consistent with this chapter for any other purpose.

(h) Testing performed or sponsored by the State Fire Marshal to determine a cigarette's compliance with the performance standard required shall be conducted in accordance with this section.

(2) Each cigarette listed in a certification submitted pursuant to Section 45-12-7 that uses lowered permeability bands in the cigarette paper to achieve compliance with the performance standard set forth in this section shall have at least two (2) nominally identical bands on the paper surrounding the tobacco column. At least one (1) complete band shall be located at least fifteen (15) millimeters from the lighting end of the cigarette. For cigarettes on which the bands are positioned by design, there shall be at least two (2) bands fully located at least fifteen (15) millimeters from the lighting end and ten (10) millimeters from the filter end of the tobacco column, or ten (10) millimeters from the labeled end of the tobacco column for nonfiltered cigarettes.

(3) A manufacturer of a cigarette that the State Fire Marshal determines cannot be tested in accordance with the test method prescribed in paragraph (a) of subsection (1) shall propose a test method and performance standard for the cigarette to the State Fire Marshal. Upon approval of the proposed test method and a determination by the State Fire Marshal that the performance standard proposed by the manufacturer is equivalent to the performance standard prescribed in paragraph (c) of subsection (1), the manufacturer may employ such test method and performance standard to certify such cigarette pursuant to Section 45-12-7. If the State Fire Marshal determines that another state has enacted reduced cigarette ignition propensity standards that include a test method and performance standard that are the same as those contained in this section, and the State Fire Marshal finds that the officials responsible for implementing those requirements have approved the proposed alternative test method and performance standard for a particular cigarette proposed by a manufacturer as meeting the fire safety standards of that state's law or regulation under a legal provision comparable to this section, then the State Fire Marshal shall authorize that manufacturer to employ the alternative test method and performance standard to certify that cigarette for sale in this state, unless the State Fire Marshal demonstrates a reasonable basis why the alternative test should not be accepted under this section. All other applicable requirements of this section shall apply to the manufacturer.

(4) Each manufacturer shall maintain copies of the reports of all tests conducted on all cigarettes offered for sale for a period of three (3) years, and shall make copies of these reports available to the State Fire Marshal and the Attorney General upon written request. Any manufacturer who fails to make copies of these reports available within sixty (60) days of receiving a written request shall be subject to a civil penalty not to exceed Ten Thousand Dollars ($ 10,000.00) for each day after the sixtieth day that the manufacturer does not make such copies available.

(5) The State Fire Marshal may promulgate a subsequent ASTM Standard Test Method for Measuring the Ignition Strength of Cigarettes upon a finding that such subsequent method does not result in a change in the percentage of full-length burns exhibited by any tested cigarette when compared to the percentage of full-length burns the same cigarette would exhibit when tested in accordance with ASTM Standard E2187-04 and the performance standard in paragraph (c) of subsection (1).

(6) The State Fire Marshal shall review the effectiveness of this section and report every three (3) years to the Legislature his findings and, if appropriate, recommendations for legislation to improve the effectiveness of this chapter. The report and legislative recommendations shall be submitted no later than June 30 following the conclusion of each three-year period.

(7) The requirements of subsection (1) shall not prohibit:

(a) Wholesale or retail dealers from selling their existing inventory of cigarettes on or after July 1, 2010, if the wholesale or retail dealer can establish that state tax stamps were affixed to the cigarettes prior to July 1, 2010, and the wholesale or retail dealer can establish that the inventory was purchased prior to July 1, 2010, in comparable quantity to the inventory purchased during the same period of the prior year; or

(b) The sale of cigarettes solely for the purpose of consumer testing. For purposes of this subsection, the term "consumer testing" means an assessment of cigarettes that is conducted by a manufacturer (or under the control and direction of a manufacturer), for the purpose of evaluating consumer acceptance of such cigarettes, utilizing only the quantity of cigarettes that is reasonably necessary for such assessment.

(8) This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform this chapter with the laws of those states that have enacted reduced cigarette ignition propensity laws as of July 1, 2010.



§ 45-12-7 - Certification and product change [For contingent repeal of this section, see § 45-12-21]

(1) Each manufacturer shall submit to the State Fire Marshal a written certification attesting that:

(a) Each cigarette listed in the certification has been tested in accordance with Section 45-12-5; and

(b) Each cigarette listed in the certification meets the performance standard set forth in Section 45-12-5.

(2) Each cigarette listed in the certification shall be described with the following information:

(a) Brand, or trade name on the package;

(b) Style, such as light or ultra light;

(c) Length in millimeters;

(d) Circumference in millimeters;

(e) Flavor, such as menthol or chocolate, if applicable;

(f) Filter or nonfilter;

(g) Package description, such as soft pack or box;

(h) Marking pursuant to Section 45-12-9;

(i) The name, address and telephone number of the laboratory, if different than the manufacturer that conducted the test; and

(j) The date that the testing occurred.

(3) The State Fire Marshal shall make certifications available to the Attorney General for purposes consistent with this chapter and the commissioner for the purposes of ensuring compliance with this section.

(4) Each cigarette certified under this section shall be recertified every three (3) years.

(5) For each brand family of cigarettes listed for certification, a manufacturer shall pay a fee of One Thousand Dollars ($ 1,000.00) to the State Fire Marshal. The fee paid shall apply to all cigarettes within the brand family certified and shall include any new cigarette certified within the brand family during the three-year certification period.

(6) If a manufacturer has certified a cigarette pursuant to this section, and thereafter makes any change to such cigarette that is likely to alter its compliance with the reduced cigarette ignition propensity standards required by this section, that cigarette shall not be sold or offered for sale in this state until the manufacturer retests the cigarette in accordance with the testing standards set forth in Section 45-12-5 and maintains records of that retesting as required by Section 45-12-5. Any altered cigarette which does not meet the performance standard set forth in Section 45-12-5 may not be sold in this state.



§ 45-12-9 - Marking of cigarette packaging [For contingent repeal of this section, see § 45-12-21]

(1) Cigarettes that are certified by a manufacturer in accordance with Section 45-12-7 shall be marked to indicate compliance with the requirements of Section 45-12-5. The marking shall be in eight-point type or larger and consist of the letters "FSC," which signifies Fire Standard Compliant, permanently printed, stamped, engraved or embossed on the package at or near the UPC Code.

(2) A manufacturer shall use only one (1) marking, and shall apply this marking uniformly for all packages, including, but not limited to, packs, cartons, and cases, and brands marketed by that manufacturer.

(3) Manufacturers certifying cigarettes in accordance with Section 45-12-7 shall provide a copy of the certifications to all wholesale dealers and agents to which they sell cigarettes. Wholesale dealers, agents and retail dealers shall permit the State Fire Marshal, the commissioner, the Attorney General and their employees to inspect markings of cigarette packaging marked in accordance with this section.



§ 45-12-11 - Penalties [For contingent repeal of this section, see § 45-12-21]

(1) A manufacturer, wholesale dealer, agent or any other person or entity who knowingly sells or offers to sell cigarettes, other than through retail sale, in violation of Section 45-12-5, shall be subject to a civil penalty not to exceed One Hundred Dollars ($ 100.00) for each pack of such cigarettes sold or offered for sale, provided that in no case shall the penalty against any such person or entity exceed One Hundred Thousand Dollars ($ 100,000.00) during any thirty-day period.

(2) A retail dealer who knowingly sells or offers to sell cigarettes in violation of Section 45-12-5 shall be subject to a civil penalty not to exceed One Hundred Dollars ($ 100.00) for each pack of such cigarettes sold or offered for sale, provided that in no case shall the penalty against any retail dealer exceed Twenty-five Thousand Dollars ($ 25,000.00) for sales or offers to sale during any thirty-day period.

(3) In addition to any penalty prescribed by law, any corporation, partnership, sole proprietor, limited partnership or association engaged in the manufacture of cigarettes that knowingly makes a false certification pursuant to Section 45-12-7 shall be subject to a civil penalty of at least Seventy-five Thousand Dollars ($ 75,000.00) and not to exceed Two Hundred Fifty Thousand Dollars ($ 250,000.00) for each such false certification.

(4) Any person violating any other provision in this section shall be liable for a civil penalty for a first offense not to exceed One Thousand Dollars ($ 1,000.00), and for a subsequent offense shall be liable for a civil penalty not to exceed Five Thousand Dollars ($ 5,000.00), for each such violation.

(5) Whenever any law enforcement personnel or duly authorized representative of the State Fire Marshal shall discover any cigarettes (a) for which no certification has been filed as required by Section 45-12-7, or (b) that have not been marked as required by Section 45-12-9, such personnel is hereby authorized and empowered to seize and take possession of such cigarettes. Cigarettes seized pursuant to this section shall be destroyed; provided, however, that prior to the destruction of any cigarette seized pursuant to these provisions, the true holder of the trademark rights in the cigarette brand shall be permitted to inspect the cigarette.

(6) In addition to any other remedy provided by law, the Attorney General may file an action in the circuit court of the county in which such alleged violation of this chapter occurred, including petitioning (a) for preliminary or permanent injunctive relief against any manufacturer, importer, wholesale dealer, retail dealer, agent or any other person or entity to enjoin such entity from selling, offering to sell, or affixing tax stamps to any cigarette that does not comply with the requirements of this chapter, or (b) to recover any costs or damages suffered by the state because of a violation of this chapter, including enforcement costs relating to the specific violation and attorney's fees. Each violation of this chapter or of rules or regulations adopted under this chapter constitutes a separate civil violation for which the State Fire Marshal or Attorney General may obtain relief. Upon obtaining judgment for injunctive relief under this section, the State Fire Marshal or Attorney General shall provide a copy of the judgment to all wholesale dealers and agents to which the cigarette has been sold.



§ 45-12-13 - Implementation [For effective date, see Editor's note; for contingent repeal of this section, see § 45-12-21]

(1) The State Fire Marshal may promulgate rules and regulations, pursuant to Section 25-43-1 et seq., necessary to effectuate the purposes of this chapter.

(2) The commissioner in the regular course of conducting inspections of wholesale dealers, agents and retail dealers, as authorized under Section 27-69-1 et seq., may inspect such cigarettes to determine if the cigarettes are marked as required by Section 45-12-9. If the cigarettes are not marked as required, the commissioner shall notify the State Fire Marshal.



§ 45-12-15 - Inspection [For contingent repeal of this section, see § 45-12-21]

To enforce the provisions of this chapter, the Attorney General, the commissioner and the State Fire Marshal, their duly authorized representatives and other law enforcement personnel, are hereby authorized to examine the books, papers, invoices and other records of any person in possession, control or occupancy of any premises where cigarettes are placed, stored, sold or offered for sale, as well as the stock of cigarettes on the premises. Every person in the possession, control or occupancy of any premises where cigarettes are placed, sold or offered for sale, is hereby directed and required to give the Attorney General, the commissioner and the State Fire Marshal, their duly authorized representatives and other law enforcement personnel, the means, facilities and opportunity for the examinations authorized by this section.



§ 45-12-17 - Cigarette Fire Safety Standard and Firefighter Protection Fund [For contingent repeal of this section, see § 45-12-21]

There is hereby established in the State Treasury a special fund to be known as the "Cigarette Fire Safety Standard and Firefighter Protection Fund." The fund shall consist of all certification fees paid under Section 45-12-7 and all monies recovered as penalties under Section 45-12-11. The monies shall be deposited to the credit of the fund and shall, in addition to any other monies made available for such purpose, be used by the State Fire Marshal to defray costs incurred by the State Fire Marshal in fulfilling his duties under this chapter, and to support fire safety and prevention programs.



§ 45-12-19 - Sale outside of Mississippi [For contingent repeal of this section, see § 45-12-21]

Nothing in this section shall be construed to prohibit any person or entity from manufacturing or selling cigarettes that do not meet the requirements of Section 45-12-5 if the cigarettes are, or will be, stamped for sale in another state or are packaged for sale outside the United States and that person or entity has taken reasonable steps to ensure that such cigarettes will not be sold or offered for sale to persons located in this state.



§ 45-12-21 - Preemption

This chapter shall be repealed if a federal reduced cigarette ignition propensity standard is adopted and becomes effective.



§ 45-12-23 - Local regulation [For contingent repeal of this section, see § 45-12-21]

This chapter preempts any local law, ordinance or regulation that conflicts with any provision of this chapter or any policy of the state implemented in accordance with this chapter and, notwithstanding any other provision of law, a governmental unit of this state may not enact or enforce an ordinance, local law or regulation conflicting with or preempted by this chapter.






Chapter 13 - FIREWORKS AND EXPLOSIVES

Article 1 - FIREWORKS

§ 45-13-1 - Manufacture, sale, possession, etc., of dangerous items prohibited; common fireworks; paper caps

Except as herein provided, the manufacture, sale, possession or use of fireworks in this state is prohibited, provided the manufacture, sale, possession and use of fireworks which are now or may hereafter be classified as "common fireworks" by the Interstate Commerce Commission, and are labeled by said commission with the Class C common fireworks label, and which were designed to produce an audible effect shall contain an explosive composition not exceeding two (2) grains in weight, such fireworks being referred to as safe and sane items, and including such items as cone fountains, small Chinese crackers, small non-explosive Roman candles and rockets, and similar nondangerous items, shall be permitted within this state, but only upon the conditions as hereinafter set forth in this article. Paper caps for use in toy guns and similar items and nonexplosive sparklers are not included within the term "fireworks" as herein used.



§ 45-13-3 - Sale, display, possession regulated; labeling

Except as hereinafter provided, no retailer, dealer or any other person shall sell, offer for sale, store, display, or have in their possession, or use or explode anywhere in this state any fireworks that have not been approved and labeled as Class C common fireworks by the Interstate Commerce Commission. No jobber, wholesaler, manufacturer or any other person shall sell to retail dealers or any other person in this state for the purpose of resale or use in this state any fireworks which do not have the Interstate Commerce Commission Class C label printed on the fireworks or on the smallest package in which the same are sold. The Interstate Commerce Commission Class C label must be visible on the fireworks or smallest container in which the same are sold and the label shall be on the fireworks or on the package or both which are received by the general public from the dealer, and such label shall be of such size and so positioned as to be readily seen and recognized by law enforcement officers and the public. Wherever practical such fireworks and container shall have imprinted thereon directions for the handling thereof.



§ 45-13-5 - Additional items excepted from article

Nothing in this article shall apply to the manufacture, storage, sale or use of signals necessary for the safe operation of railroads or other classes of public or private transportation, or to the military or naval forces of the United States or of this state, or to peace officers or to the use of blank cartridge for ceremonial, theatrical or athletic events.



§ 45-13-7 - Storage; signs; fire extinguishing equipment; original packages

Fireworks kept for sale at wholesale shall be stored in a room set aside for the storage of fireworks only. Over the entrance to this room shall be posted a sign reading "FIREWORKS--NO SMOKING--KEEP OPEN FLAMES AWAY." Two (2) approved fire extinguishers shall be provided and kept in close proximity to the stock of fireworks in all buildings where fireworks are sold. Small temporary stands used for storing and selling fireworks only, in lieu of the fire extinguishers, may have a barrel of water and two (2) buckets available for use as fire extinguishing equipment. All fireworks kept for sale on counters must remain in original packages unless an attendant is on duty at all times at the counter where the fireworks are on display. Signs reading "FIREWORKS FOR SALE--NO SMOKING ALLOWED" shall be displayed in the section of any store set aside for the sale of fireworks.



§ 45-13-9 - Dates when sales prohibited; sales to children; unlawful to explode or ignite in certain places

No fireworks shall be sold or offered for sale at retail before the fifteenth day of June and after the fifth day of July and before the fifth day of December and after the second day of January of each year. No fireworks shall be sold to any person under the age of twelve (12) years. It shall be unlawful to ignite or discharge fireworks of any type within six hundred (600) feet of any church, hospital or school, or within seventy-five (75) feet of where fireworks are stored or offered for sale. It shall also be unlawful to ignite or discharge the same within or throw the same from or into or at any motor vehicle.



§ 45-13-11 - Permits for exhibitions; storage of items held for exhibitions

The governing body of any municipality or the board of supervisors of any county outside a municipality may grant permits under which fireworks, the sale, possession or use of which is otherwise prohibited hereby, may be sold and used for exhibition purposes; however, such permit shall be issued in compliance with Section 1123 of the National Fire Protection Association, as revised, and the Mississippi Fire Prevention Code, as revised. Such permits shall require that the persons in charge of such exhibitions shall be experienced in the handling of fireworks and the members of the public attending the exhibitions shall be kept at a safe distance therefrom. Any fireworks held in storage for such exhibitions shall be kept in a closed box until removed therefrom for firing.



§ 45-13-13 - Rights of municipal governing bodies and county boards of supervisors unaffected by this article

The provisions of this article shall not in any manner limit or affect the right of the governing body of municipalities and the boards of supervisors of counties to regulate or hereafter prohibit the possession, sale and use of fireworks of any kind within the limits thereof.



§ 45-13-15 - Violations

Any person, firm, partnership or corporation violating any provision of this article shall be guilty of a felony, and shall be punished by a fine not to exceed One Thousand Dollars ($ 1,000.00) and/or imprisonment in the county jail or state penitentiary not to exceed one (1) year. In addition to said criminal penalties, any person, firm, partnership or corporation violating any provision of this article shall be responsible for any and all injuries, deaths and property damage caused by or resulting from illegal fireworks sold by such person, firm, partnership or corporation which is prohibited by this article within the State of Mississippi, and any injured person or his legal representatives, shall have a right to bring a civil action against the dealer, distributor or manufacturer or person who sold said fireworks, whether said dealer, distributor or manufacturer or person be located in this state or not. Any dealer, distributor or manufacturer or person located outside of this state who shall sell fireworks in Mississippi shall make, constitute and appoint the Secretary of State as their lawful agent for service of process in any civil proceeding brought under the provisions of this article, to recover all damages caused or resulting from the sale of any fireworks prohibited by this article.






Article 3 - EXPLOSIVES

§ 45-13-101 - Seller to keep records; when sale of explosives unlawful

Every person who sells or otherwise disposes of dynamite, nitroglycerine, explosives, gas bombs, dynamite caps, nitroglycerine caps, fuses, detonators or other similar explosives, shall keep an accurate record of the name of the purchaser, his address, quantity, and the general purpose of its intended use. It shall be unlawful to sell dynamite, nitroglycerine, explosives, gas bombs, dynamite caps, nitroglycerine caps, fuses, detonators or other similar explosives unless the person making the sale knows the purchaser and the general purpose for which such explosive or its counterpart will be used.



§ 45-13-103 - Sales of explosives to be reported; regulation by municipalities

Every seller of dynamite, nitroglycerine, explosives, gas bombs, dynamite caps, nitroglycerine caps, fuses, detonators or other similar explosives shall report any sale, transfer of title, or removal to the sheriff of the county where such transfer or removal took place within twenty-four (24) hours on forms to be provided. Should the sale, transfer of title of removal of explosives be within a municipality, then a report shall also be made within twenty-four (24) hours to the chief of police on forms to be provided. The governing authorities of municipalities shall have the power to adopt ordinances for the further regulation and control of dynamite, nitroglycerine and similar explosives.



§ 45-13-105 - Penalties for failure to report sale of explosives

Any seller of dynamite, nitroglycerine, explosives, gas bombs, dynamite caps, nitroglycerine caps, fuses, detonators, or other similar explosives who does not report to proper authorities as required by this article shall, upon conviction, be punished by imprisonment in the penitentiary not exceeding five (5) years, or in the county jail not exceeding one (1) year.



§ 45-13-107 - Safekeeping of explosives

Any person who has dynamite, nitroglycerine, explosives, gas bombs, dynamite caps, nitroglycerine caps, fuses, detonators or other similar explosives in his possession and being engaged in a lawful business which ordinarily requires the use thereof in the ordinary and usual conduct of such business, and who possesses said articles for the purpose of use in said business, or any seller, dealer, or person transporting said articles, shall keep said articles under his control and secure from theft or pilferage at all times.



§ 45-13-109 - Reports of importation of explosives; fees; penalties

Every person transporting or bringing dynamite, nitroglycerine, explosives, gas bombs, dynamite caps, nitroglycerine caps, fuses, detonators or other similar explosives into the State of Mississippi shall immediately report to the sheriff of the county of original entry, identify himself, give his destination and an inventory which shall be filed in a register to be kept by the sheriff. The sheriff shall, within twenty-four (24) hours, after receiving the name, destination and inventory, report same to the commissioner of public safety. For such registering and reporting, the sheriff shall be paid a fee of Three Dollars ($ 3.00) by the person transporting the explosives. A person transporting dynamite, nitroglycerine, explosives, gas bombs, dynamite caps, nitroglycerine caps, fuses, detonators or other similar explosives who fails to report his name, destination and inventory shall, upon conviction, be punished by imprisonment in the penitentiary not exceeding twenty (20) years.









Chapter 14 - RADIATION PROTECTION PROGRAM

MISSISSIPPI RADIATION PROTECTION LAW OF 1976

§ 45-14-1 - Short title

This chapter may be cited as the "Mississippi Radiation Protection Law of 1976."



§ 45-14-3 - Legislative declaration of policy

It is the policy of the State of Mississippi in furtherance of its responsibility to protect the public health and safety:

(a) To institute and maintain a program to permit development and utilization of sources of radiation for purposes consistent with the health and safety of the public, and

(b) To prevent and/or reduce associated harmful effects of radiation upon the public through the institution and maintenance of a regulatory program for all sources of radiation; providing for: (1) a single, effective system of regulation within the state; (2) a system consonant insofar as possible with those of other states, and (3) compatibility with the standards and regulatory programs of the federal government for by-product, source, special nuclear materials, other radioactive materials and other sources of radiation.



§ 45-14-5 - Definitions

The following terms as used in this chapter shall have the meanings hereinafter ascribed to them, unless a different meaning is required by the context:

(a) "Act" shall mean the Mississippi Radiation Protection Law of 1976;

(b) "Agency" shall mean the Mississippi State Board of Health;

(c) "Agreement materials" shall mean those materials licensed by the state under agreement with the United States Nuclear Regulatory Commission and which include by-product, source or special nuclear materials in a quantity not sufficient to form a critical mass, as defined by the Atomic Energy Act of 1954 as amended;

(d) "Agreement state" shall mean any state which had consummated an agreement with the United States Nuclear Regulatory Commission under the authority of Section 274(b) of the Atomic Energy Act of 1954 as amended (73 Stat. 689), providing for acceptance by that state of licensing authority for agreement materials and the discontinuance of such activities by the commission;

(e) "Atomic energy" shall mean all forms of energy released in the course of nuclear fission or nuclear fusion or other atomic transformations;

(f) "Board" shall mean the state board of health;

(g) "By-product material" shall mean any radioactive material, except special nuclear material, yielded in or made radioactive by exposure to the radiation incident to the process of producing or utilizing special nuclear material.

(h) "Commission" shall mean the United States Nuclear Regulatory Commission, formerly known as the United States Atomic Energy Commission;

(i) "Council" shall mean the Mississippi Radiation Advisory Council;

(j) "Electronic product" shall mean any manufactured product or device or component part of such a product or device that has an electronic circuit, which during operation can generate or emit a physical field of radiation;

(k) "Emergency" shall mean any condition existing outside the bounds of nuclear operating sites owned or licensed by a federal agency or any condition existing within or outside of the jurisdictional confines of a facility licensed by the agency and arising from by-product material, source material, special nuclear material or other radioactive materials, which is endangering or could reasonably be expected to endanger the health and safety of the public, or to contaminate the environment;

(l) "Ionizing radiation" shall mean gamma rays and x-rays, alpha and beta particles, high speed electrons, neutrons, protons, and other nuclear particles; but not sound or radiowaves, or visible, infrared, or ultraviolet light;

(m) "License" shall mean a license issued pursuant to regulations promulgated under the provisions of this chapter;

(n) "Non-ionizing radiation" shall mean radiation not defined as ionizing radiation, including, but not limited to, such sources as lasers, masers or microwave devices; but does not include sonic, or infrasonic waves or thermally produced visible and infrared light;

(o) "Nuclear energy" shall mean all forms of energy released in the course of nuclear fission or nuclear fusion or other atomic transformations;

(p) "Person" shall mean any individual, corporation, partnership, firm, association, trust, estate, public or private institution, group, agency, political subdivision of this state, any other state or political subdivision or agency thereof, and any legal successor, representative, agent or agency of the foregoing, other than the United States Nuclear Regulatory Commission, or any successor thereto, and other than federal government agencies licensed by the United States Nuclear Regulatory Commission, or any successor thereto;

(q) "Radiation" shall mean gamma rays and x-rays, alpha and beta particles, high speed electrons, protons, neutrons, and other nuclear particles, and electromagnetic radiation consisting of associated and interacting electric and magnetic waves and ultrasonic waves;

(r) "Radiation machine" shall mean any device capable of producing radiation or nuclear particles when the associated control devices of the machine are operated;

(s) "Radioactive material" shall mean any solid, liquid or gas which emits radiation spontaneously;

(t) "Registration" shall mean a registration issued pursuant to regulations promulgated under the provisions of this chapter;

(u) "Source of radiation" shall mean any radioactive material or any device or equipment emitting or capable of producing radiation;

(v) "Source material" shall mean (1) uranium, thorium or any other material which the agency declares to be source material after the United States Nuclear Regulatory Commission, or any successor thereto, has determined the material to be such; or (2) ores containing one (1) or more of the foregoing materials, in such concentration as the agency declares by order to be source material after the United States Nuclear Regulatory Commission, or any successor thereto, has determined the material in such concentration to be source material, and

(w) "Special nuclear material" shall mean (1) plutonium, uranium 233, uranium enriched in the isotope 233 or in the isotope 235, and any other material which the agency declares to be special nuclear material after the United States Nuclear Regulatory Commission, or any successor thereto, has determined the material to be such, but does not include source material; or (2) any material artificially enriched by any of the foregoing, but does not include source material.



§ 45-14-7 - State board of health to administer statewide radiation protection program; creation and duties of state radiation advisory council

(1) The state board of health is hereby designated as the state agency to administer a statewide radiation protection program consistent with the provisions of this chapter.

(2) There is hereby created and established the Mississippi Radiation Advisory Council as a separate division of the agency. It is made the duty of the council, and it is hereby granted the authority to:

(a) Advise the agency in the development of comprehensive policies and programs for the evaluation, determination and reduction of hazards associated with the use of radiation, and

(b) Assist in the formulation and approval of rules, regulations and standards relating to receipt, possession, use, transfer, ownership, acquisition, manufacture, production, transportation, handling, servicing, installation, storage, disposal, sale, lease or other disposition of sources of radiation as may be necessary to carry out the provisions of this chapter. The recommendation of nationally recognized bodies in the field of radiation protection shall be taken into consideration in the formulation of such rules, regulations and standards.



§ 45-14-9 - Radiation advisory council; membership; meetings; quorum; compensation of members

(1) The council shall consist of the director of radiological health within the state board of health, who shall serve ex officio as secretary, and six (6) members appointed by the state board of health as follows:

(a) One (1) member from the Mississippi Medical Association for a term of three (3) years;

(b) One (1) member from the Mississippi Dental Association for a term of three (3) years;

(c) One (1) member from the Mississippi Radiological Society for a term of four (4) years;

(d) One (1) licensed chiropractor for a term of four (4) years;

(e) One (1) member having recognized knowledge in the radiation field from private industry in Mississippi for a term of four (4) years; and

(f) One (1) member having recognized knowledge in the radiation field from one (1) of the Mississippi institutions of higher learning for a term of four (4) years.

The members described above and serving on the council on June 30, 1984, shall continue to serve on the council until the expiration of their terms.

(2) (a) The chairman of the council shall be selected by and from the council membership.

(b) The council shall meet at the call of the chairman but at least once a year.

Upon the request of three (3) or more members, it shall be the duty of the chairman to call a meeting of the council. Minutes of the meetings of the council shall be transmitted to the secretary and executive officer of the state board of health.

A majority of the council shall constitute a quorum to conduct business.

(c) Any member may be removed prior to the expiration of his term by the state board of health. His removal may be based upon wilful neglect of duty or impropriety in office.

(3) Members of the council shall be reimbursed for their actual and necessary expenses, including food, lodging and mileage as authorized by Section 25-3-41, Mississippi Code of 1972, required for attendance at council meetings. Council members shall receive a per diem for attendance at council meetings as is authorized under Section 25-3-69.

(4) All clerical and other services required by the council shall be supplied by the agency.



§ 45-14-11 - General powers of state board of health

In order to provide for the protection of the public health and safety, the agency is empowered to:

(a) Develop comprehensive policies and programs for the evaluation, determination and amelioration of hazards associated with the use of sources of radiation. Such policies and programs shall be developed with due regard for compatibility with federal programs for the control and regulation of sources of radiation;

(b) Advise, consult and cooperate with other public agencies and with affected groups and industries;

(c) Encourage, participate in or conduct studies, investigations, public hearings, training, research and demonstrations relating to the control of sources of radiation, the measurement of radiation, the effect upon public health and safety of exposure to radiation and related problems;

(d) Adopt, promulgate, amend and repeal such rules, regulations and standards which may provide for licensing or registration relating to the receipt, possession, use, transfer, ownership, acquisition, manufacture, production, transportation, handling, storage, disposal, sale, lease or other disposition of sources of radiation as may be necessary to carry out the provisions of this chapter. The recommendations of nationally recognized experts in the field of radiation protection shall be taken into consideration;

(e) Provide necessary and desirable services to any agency of the state which will acquire, lease, develop or operate land and facilities to be used for fostering development of the state's economic potential in the nuclear energy field, including, but not limited to, the concentration or storage of radioactive by-products and wastes. Such services may include, but are not limited to, site evaluation, critique of private or public site monitoring activities, and developing plans for perpetual custody and maintenance of radioactive materials held for custodial purposes at any publicly or privately operated facility located within the state;

(f) Require, for new construction and material alterations, submission of plans, specifications and reports on: (1) design and protective shielding of installations for sources of radiation, and (2) systems for the disposal of radioactive waste material and (3) the determination of any radiation hazard. The agency may render opinions, approve or disapprove such plans and specifications;

(g) Require all sources of radiation to be shielded, transported, handled, used, stored or disposed of in such manner as to comply with the provisions of this chapter and rules, regulations and standards promulgated thereunder;

(h) Collect and disseminate information relating to the control of sources of radiation, including, but not limited to: (1) maintenance of a file of all license applications, issuances, denials, amendments, transfers, renewals, modifications, suspensions and revocations, and (2) maintenance of a file of registrants possessing sources of radiation requiring registration under the provisions of this chapter, and regulations thereunder, and any administrative or judicial action pertaining thereto;

(i) Require, on forms prescribed and furnished by the agency, registration, periodic re-registration, or licensing of persons to use, manufacture, produce, transport, transfer, receive, acquire, own or possess sources of radiation;

(j) Exempt certain sources of radiation or kinds of uses or users from the licensing or registration requirements set forth in this chapter when the agency determines that the exemption of such sources of radiation or kinds of users or uses will not constitute a significant risk to the health and safety of the public;

(k) Promulgate rules and regulations pursuant to this chapter which may provide for recognition of other state and federal licenses and registrations as the agency shall deem desirable, subject to such requirements as it may prescribe; and exercise all incidental powers necessary to carry out the provisions of this chapter;

(l) Conduct environmental radiation surveillance and monitoring programs for evaluating levels of radioactive materials in the environment, including, but not limited to, levels of radioactive materials near nuclear powered electrical generating plants and other nuclear facilities;

(m) Provide, by rules and regulations, for an electronic products safety program to protect the public health and safety. Such program shall authorize regulation and inspection of sources of non-ionizing radiation throughout the state;

(n) Respond to any emergency which involves possible or actual release of radioactive materials; respond, coordinate decontamination, and otherwise protect the public health and safety in any manner deemed necessary. This chapter does not in any way, alter or change the provisions of the Executive Order No. 185, dated August 26, 1974, concerning response during an emergency by the state civil defense council;

(o) Develop and implement a responsible data management program for the purpose of collecting and analyzing statistical information necessary to protect the public health and safety; and

(p) Enforce the provisions and policies of the Southeast Interstate Low-Level Radioactive Waste Management Compact as provided in Section 57-47-1 and regulations promulgated pursuant to Section 57-47-1.



§ 45-14-13 - Licensing and registration of persons to deal with sources of radiation, installations, or equipment utilizing such sources

(1) The agency shall provide by rule and regulation, for licensing and registration of persons to use, manufacture, produce, transport, transfer, receive, acquire, own or possess sources of radiation, installations, or equipment utilizing such sources. Such rule or regulation shall provide for amendment, suspension or revocation of licenses or registrations. Each application for a specific license shall be in writing on forms prescribed and furnished by the agency and shall state, and be accompanied by, such information or documents, including, but not limited to, plans, specifications and reports for new construction or material alterations as the agency may determine to be reasonable and necessary to decide the qualifications of the applicant to protect the public health and safety. The agency may require all applications or statements to be made under oath or affirmation. Each license shall be in such form and contain such terms and conditions as the agency may deem necessary. No license issued under the authority of this chapter and no right to possess or utilize sources of radiation granted by any license shall be assigned or in any manner disposed of; and the terms and conditions of all licenses shall be subject to amendment, revisions or modification by rules, regulations or orders issued in accordance with the provisions of this chapter.

(2) Any person who, on the effective date of any agreement with the commission, possesses a license issued by the commission shall be deemed to possess the same pursuant to a license issued under this chapter, which shall expire either ninety (90) days after receipt from the agency of a notice of expiration of such license, or on the date of expiration specified in the federal license, whichever is earlier.

(3) Each registration shall be in writing on forms prescribed and furnished by the agency. The agency may require all registrations or statements to be made under oath or affirmation. Each registration shall be in such form and contain such terms and conditions as the agency may deem necessary. No registration issued under the authority of this chapter and no right to possess or utilize sources of radiation granted by any registration shall be assigned or in any manner disposed of; and the terms and conditions of all registrations shall be subject to amendment, revisions or modification by rules, regulations or orders, issued in accordance with the provisions of this chapter.



§ 45-14-15 - Inspections by state board of health; training and education programs; agreements with federal and state governments

(1) Authorized representatives of the agency shall have the authority to enter upon any public or private property of permittees, registrants and licensees, including private dwellings used for business purposes, at all reasonable times for the purpose of determining compliance with the provisions of this chapter and rules, regulations and standards adopted hereunder. Authorized representatives of the agency, only in the event of a declared emergency, shall have the authority to enter upon any public or private property, including private dwellings used for business purposes, at all reasonable times for the purpose of determining compliance with the provisions of this chapter and rules, regulations and standards adopted hereunder.

(2) The agency is authorized to institute training programs for its personnel to carry out the provisions of this chapter and may make personnel available for participation in any program or programs of the federal government, other states or interstate agencies in furtherance of the purposes of this chapter.

(3) The agency is authorized to institute educational programs for the purpose of training or educating persons who may possess, use, handle, transport or service sources of radiation.

(4) The Governor is authorized to enter into agreements with the federal government, other states or interstate agencies, whereby this state will perform, on a cooperative basis with the federal government, other states, or interstate agencies, inspections, emergency response to radiation accidents and other functions related to the control of radiation.



§ 45-14-17 - Attorney General shall counsel persons against whom tort claims arise for their assistance during an emergency

In any and all tort claims against any person which arise while that person is rendering assistance during an emergency (1) at the request of any authorized representative of the agency or (2) pursuant to an agreement for mutual state radiological assistance as provided for in Section 45-14-15(4), the provisions of Section 7-5-43, Mississippi Code of 1972, shall apply as if such person were an employee of this state.



§ 45-14-19 - Records to be kept by persons possessing or using sources of radiation; furnishing employees their personnel exposure records

(1) The agency is authorized to require each person who possesses or uses a source of radiation: (a) to maintain appropriate records relating to its receipt, storage, use, transfer or disposal and maintain such other records as the agency may require, subject to such exemptions as may be provided by rules and regulations; and (b) to maintain appropriate records showing the radiation exposure of all individuals for whom personnel monitoring may be required by the agency, subject to such exemptions as may be provided by rules and regulations. Copies of all records required to be kept by this chapter shall be submitted to the agency or its duly authorized agents upon request.

(2) The agency is authorized to require that any person possessing or using a source of radiation, at the request of any employee, furnish to each employee for whom personnel monitoring is required a copy of such employee's personnel exposure record annually, and upon termination of employment at any time such employee has received excessive exposure.



§ 45-14-21 - Refusal to grant license or registration; suspension, revocation or amendment of license or registration; emergency orders

(1) The agency may refuse to grant a license or registration as provided in Sections 45-14-11 and 45-14-13 to any applicant or registrant who does not possess the requirements or qualifications which the agency may prescribe in rules and regulations, or who has been refused issuance or renewal of a license, registration, permit or certificate by a licensing or registering authority of another state or the United States Nuclear Regulatory Commission, or whose license, registration, permit or certificate has been revoked, suspended or restricted by such licensing or registering authority. The agency may suspend, revoke or amend any license or registration in the event that the person to whom such license or registration was granted violates any of the rules and regulations of the agency, or ceases, or fails to have the reasonable facilities prescribed by the agency, or has a license, registration, permit or certificate revoked, suspended or restricted by a licensing or registering authority of another state, or the United States Nuclear Regulatory Commission. Provided, that before any order is entered denying an application for a license or registration or suspending, revoking, modifying or amending a license or registration previously granted, the applicant or person to whom such license or registration was granted shall be given notice and granted a hearing by the state health officer.

(2) Whenever the agency in its opinion finds that an emergency exists requiring immediate action to protect the public health and safety, the agency may, without notice or hearing, issue an order reciting the existence of such emergency and requiring that such action be taken as is necessary to meet the emergency. Notwithstanding any provision of this chapter, such order shall be effective immediately. Any person to whom such order is directed shall comply therewith immediately, and on application to the agency shall be afforded a hearing within ten (10) days. On the basis of such a hearing, the emergency order shall be continued, modified or revoked within thirty (30) days after such hearing, as the board, with consultation of the council, may deem appropriate under the evidence.

(3) Any applicant or person to whom a license or registration was granted who shall be aggrieved by any order of the agency or its duly authorized agent denying such application or suspending, revoking or amending such license or registration, may appeal directly to the chancery court of the county of his residence, or if he is a nonresident, to the Chancery Court of the First Judicial District of Hinds County, Mississippi.



§ 45-14-23 - Emergency impounding of sources of radiation

(1) Authorized representatives of the agency shall have the authority in the event of an emergency to impound or order the impounding of sources of radiation in the possession of any person who is not equipped to observe or fails to observe the provisions of this chapter or any rules or regulations issued thereunder.

(2) The agency may release such sources of radiation to the owner thereof upon terms and conditions in accordance with the provisions of this chapter and rules and regulations adopted thereunder or may bring an action in the chancery court of the county wherein the cause of action occurred for an order condemning such sources of radiation and providing for their destruction or other disposition so as to protect the public health and safety.



§ 45-14-25 - Transportation of radioactive materials

(1) The agency is authorized to adopt, promulgate, amend and repeal rules and regulations governing the transportation of radioactive materials in Mississippi, which, in the judgment of the council, shall promote the public health, safety or welfare and protect the environment.

(a) Such rules and regulations may include, but shall not be limited to, provisions for the use of signs designating radioactive material cargo, for the packaging, marking, loading and handling of radioactive materials and the precautions necessary to determine whether the material when offered is in proper condition for transport, and may include designation of routes in this state which are to be used for the transportation of radioactive materials.

(b) Such rules and regulations shall not include the carrier vehicle or its equipment, the licensing of packages, nor shall they apply to the handling or transportation of radioactive material within the confines of a facility licensed by or owned by a federal agency.

(c) The agency, in consultation with the council, is authorized to adopt by reference, in whole or in part, such federal rules and regulations governing the transportation of radioactive material which are established by the United States Nuclear Regulatory Commission, the United States Federal Aviation Agency, the United States Department of Transportation, the United States Coast Guard or the United States Post Office (or any federal agency which is a successor to any of the foregoing agencies), as such federal rules may be amended from time to time.

(d) The agency shall not promulgate any rules or regulations pertaining to matters within the jurisdiction of the United States Department of Transportation or the United States Federal Aviation Administration under the Hazardous Materials Transportation Act, except to the extent that the agency adopts by reference rules or regulations issued by the United States Department of Transportation or the United States Federal Aviation Administration, and except as provided in 49 USCS Section 1811(b).

(2) The agency is authorized to enter into agreements with the respective federal agencies designed to avoid duplication of effort and/or conflict in enforcement and inspection activities so that:

(a) Rules and regulations adopted by the agency pursuant to this chapter may be enforced, within their respective jurisdictions, by any authorized representatives of the agency and other state agencies, according to mutual understandings between such agencies of their respective responsibilities and authorities.

(b) The agency, through any authorized representative, is authorized to inspect any records of persons engaged in the transportation of radioactive materials during the hours of business operation when such records reasonably relate to the method or contents of packaging, marking, loading, handling or shipping of radioactive materials within the state.

(c) The agency, through any authorized representative, may enter upon and inspect the premises or vehicles of any person engaged in the transportation of radioactive materials during hours of business operation, with or without a warrant, for the purpose of determining compliance with the provisions of this chapter and the rules and regulations promulgated hereunder.

(3) Upon a determination by the agency that any provision of this chapter, or the rules and regulations promulgated hereunder, are being violated or that any practice in the transportation of radioactive materials constitutes a clear and imminent danger to the public health, property or safety, it may issue an order requiring correction.



§ 45-14-27 - Liability for state coordination of decontamination of radiation accidents or perpetual maintenance and custody of radioactive materials

(1) Upon completion of any project or activity regarding emergency response to and coordination of decontamination of radiation accidents or perpetual maintenance and custody of radioactive materials, each agency of the state that has participated by furnishing personnel, equipment or material shall deliver to the agency record of the expenses incurred by that agency. The amount of incurred expenses shall be disbursed by the secretary and executive officer of the state board of health to each agency from funds available therefor. Upon completion of such project or activity, the agency shall prepare a statement of all expenses and costs for the project or activity expended by the state and shall make demand for payment upon the person having control over the radioactive materials or the release thereof which necessitated said project or activity. Any person having control over the radioactive materials or the release thereof and any other person causing or contributing to an incident necessitating such project or activity stated in this subsection shall be directly liable to the state for the necessary expenses incurred thereby and the state shall have a cause of action to recover from any or all such persons. If the person having control over the radioactive materials or the release thereof shall fail or refuse to pay the sum expended by the state, the agency shall refer the matter to the Attorney General of Mississippi who shall institute an action in the name of the state in the chancery court of the county in which the project or activity was undertaken by the state to recover such cost and expenses.

(2) In any action instituted by the attorney general under this chapter, a verified and itemized statement of the expenses incurred by the state in any project or activity stated in subsection (1) of this section, shall be filed with the complaint and shall constitute a prima facie case, and the state shall be entitled to a judgment thereon in the absence of allegation and proof on the part of the defendant or defendants that:

(a) the statement of expenses incurred by the state is not correct because of an error in the calculation of the amount due; or

(b) the statement of the amount due is not correct because of an error in not properly crediting the account with any cash payment, or payments, or other satisfaction, which may have been made thereon.



§ 45-14-29 - Bond, insurance or other security of persons dealing in radioactive materials

No person shall use, manufacture, produce, transport, transfer, receive, acquire, own or possess radioactive materials until that person shall have procured and filed with the agency such bond, insurance or other security as the agency may by regulation require. Such bond, insurance or other security shall:

(a) run in favor of the State of Mississippi in the amount set by the agency which shall be a reasonable amount commensurate with the possible danger and potential damage which may occur due to the use, manufacture, production, transportation, transfer, receipt, acquisition or possession of radioactive materials; provided, however, that the minimum amounts shall be as follows:

(i) One Hundred Thousand Dollars ($ 100,000.00) for all damages because of bodily injury sustained by one (1) person as the result of any one (1) occurrence and Three Hundred Thousand Dollars ($ 300,000.00) for all damages because of bodily injury sustained by two (2) or more persons as the result of any one (1) occurrence;

(ii) One Hundred Thousand Dollars ($ 100,000.00) for all claims arising out of damage to property as the result of any one (1) occurrence including completed operations, with an aggregate limit of Three Hundred Thousand Dollars ($ 300,000.00) for all property damage to which the policy applied; and

(b) have as guarantor on such bond or insurance a surety company licensed to do business in the State of Mississippi.



§ 45-14-31 - Schedule of fees

All initial application and registration fee s and annual fees due under this section shall be paid directly to the agency for deposit into the Radiological Health Operations Fund in the State Treasury. The Mississippi State Board of Health shall submit its separate budget for carrying out the provisions of this chapter. The budget shall be subject to and shall comply with the requirements of the state budget law. In order to supplement state radiological health budget allocations authorized to carry out and enforce the provisions of this chapter, the agency is authorized to charge and collect fees in accordance with the following schedules:

Category Application Fee Annual Fee

I. Waste Disposal

SCHEDULE OF FEES FOR GENERAL LICENSE

Initial registration and annual fees for the receipt, possession or use of radioactive material under a general license shall be per registration as follows:

(a) Certain measuring, $ 150.00 $ 150.00

gauging and controlling device(s).

(b) Generally licensed gas $ 100.00 $ 100.00

chromatographs.

(c) Static elimination $ 100.00 $ 100.00

device(s) and ion generating tube(s).

(d) Source material. $ 100.00 $ 100.00

(e) Depleted Uranium. $ 100.00 $ 100.00

(f) In Vitro testing $ 100.00 $ 100.00

and clinical labs.

(g) All other general $ 100.00 $ 100.00

license registrations other than

those specified above.

SCHEDULE OF FEES FOR X-RAY TUBE

Fees for the initial registration and annual renewal fees of each x-ray tube shall be as follows:

X-RAY TUBES

I. Healing Arts and $ 60.00

Veterinary Medicine

II. Nonhealing Arts

(a) Industrial, other than $ 100.00

Industrial Radiography

(b) Educational $ 75.00

SCHEDULE OF FEES FOR INDUSTRIAL RADIOGRAPHY

X-RAY REGISTRATIONS

Fees for the initial registration and annual fees for industrial radiography x-ray devices shall be Six Hundred Dollars ($ 600.00).

SERVICES

Each person who assembles, installs or services radiation machines within the State of Mississippi shall pay an annual registration fee of Three Hundred Dollars ($ 300.00).

SCHEDULE OF FEES FOR ACCELERATORS

Fees for the initial registration and annual fees of each accelerator shall be Seven Hundred Fifty Dollars ($ 750.00).

SCHEDULE OF FEES FOR NEUTRON GENERATOR REGISTRATIONS

Fees for initial registration and annual fees for neutron generators shall be Six Hundred Dollars ($ 600.00).

SCHEDULE OF FEES FOR NUCLEAR REACTORS

A person possessing a Nuclear Regulatory Commission license or permit authorizing a nuclear reactor in the State of Mississippi for commercial production of electrical energy utilizing special nuclear material sufficient to form a critical mass, shall pay an annual fee of Twenty-five Dollars ($ 25.00) per megawatt (thermal) rating for each such reactor so licensed or permitted. When more than one (1) reactor is on the same site, the fee or sum of each additional reactor after the first shall be Five Dollars ($ 5.00) per megawatt (thermal).

SCHEDULE OF FEES FOR OUT-OT-STATE LICENSES,

REGISTRANTS AND PERMITTEES

An out-of-state person possessing:

(a) A license from the United States Nuclear Regulatory Commission;

(b) A license or registration from an Agreement State or Licensing State; or

(c) A registration or permit from a state radiological health program; and who enters the State of Mississippi to conduct the activities authorized in such license, registration or permit shall pay an annual fee in accordance with the above fee schedules.

SCHEDULE OF FEES FOR TANNING EQUIPMENT

Fees for the initial registration and annual renewal of each unit of tanning equipment shall be Thirty-five Dollars ($ 35.00).



§ 45-14-33 - Unlawful acts

It shall be unlawful for any person to use, manufacture, produce, transport, transfer, receive, acquire, own or possess any source of radiation unless licensed, registered or exempted by the agency in accordance with the provisions of this chapter and the rules and regulations adopted and promulgated hereunder. The provisions of this chapter regarding licensing, permits, registration and bonding shall not apply to the use, ownership, transportation, acquisition, receipt or transferral of household consumer products when so used, owned, transported, acquired, received or transferred by retailers or consumers of the State of Mississippi.



§ 45-14-35 - Local ordinances, resolutions and regulations relating to sources of radiation are not superseded

Ordinances, resolutions or regulations, now or hereafter in effect, of the governing body of a municipality or county or the political entity relating to sources of radiation shall not be superseded by this chapter; provided, that such ordinances or regulations are and continue to be no more restrictive than, and consistent and compatible with, the provisions of this chapter, as amended, and rules and regulations promulgated by the agency.



§ 45-14-37 - Penalties

Any person who willfully and knowingly violates any provisions of this chapter or rules and regulations promulgated hereunder, or who hinders, obstructs or otherwise interferes with any authorized representative of the agency in the discharge of his official duties in making inspections as provided in Section 45-14-15(1) or in impounding sources of radiation as provided in Section 45-14-23 shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not less than One Hundred Dollars ($ 100.00), nor more than Five Hundred Dollars ($ 500.00), or imprisoned for not more than thirty (30) days, or both such fine and imprisonment.



§ 45-14-39 - Report to air and water pollution control commission as to waters containing radioactive materials

When the agency determines that any waters contain any radioactive materials, the agency shall submit a report so advising the Mississippi Air and Water Pollution Control Commission.



§ 45-14-41 - No state jurisdiction over federally licensed and regulated nuclear powered steam electric generating plants

Nothing in this chapter shall be construed to confer jurisdiction to the State of Mississippi over the construction, operation or maintenance of nuclear powered steam electric generating plants licensed and regulated by the United States Nuclear Regulatory Commission or any successor agency.






MISSISSIPPI RADIOACTIVE WASTE TRANSPORTATION ACT

§ 45-14-51 - Short title

Sections 45-14-51 through 45-14-69 shall be known and may be cited as the "Mississippi Radioactive Waste Transportation Act."



§ 45-14-53 - Legislative purpose

The Legislature finds that the transportation of radioactive waste poses a potential threat to the health and safety of the people of Mississippi. The protection of public health and safety in the event of a transportation accident involving radioactive waste requires the preparation of emergency response procedures and the training of public safety officials in the proper response to such an incident. The costs of radiological emergency response planning for transportation accidents should properly be borne by shippers of radioactive waste.



§ 45-14-55 - Definitions

The following terms shall have the meaning ascribed herein unless the context shall otherwise require:

(a) "Agency" shall mean the Mississippi Emergency Management Agency.

(b) "Radioactive waste" shall mean irradiated nuclear reactor fuel, and any other material which emits radiation which the Mississippi State Board of Health determines by regulation to present a significant threat to public health and safety.

(c) "Application" shall mean any request to the agency for a permit to transfer radioactive waste.

(d) "Carrier" shall mean and include a common, contract or private carrier of property by motor vehicle, railroad, aircraft or vessels, including barges.

(e) "Public safety official" shall mean police, fire, health, disaster or emergency management officials of the state or any of its political subdivisions.

(f) "Permit" shall mean the written authorization for the transportation of radioactive waste issued by the agency in accordance with Sections 45-14-57 et seq.

(g) "Fee" shall mean the amount of money levied against a carrier or shipper for a permit required hereunder.

(h) "Fund" shall mean the special emergency management revolving fund, authorized pursuant to the provisions of Section 33-15-11(b)(12), Mississippi Code of 1972.

(i) "Shipper" shall mean any corporation or person to whom has been issued a license authorizing the possession, use or transfer of radioactive waste by the Mississippi State Board of Health, the U. S. Nuclear Regulatory Commission, any other agreement state or any agency of the federal government exempt from licensing by the U. S. Nuclear Regulatory Commission.

(j) "Person" shall mean any corporation or individual or governmental agency of the United States.



§ 45-14-57 - Permits for transportation

(1) No person shall transport radioactive waste in Mississippi except in accordance with a permit issued by the Mississippi Emergency Management Agency.

(2) The provisions of this section shall apply to all shippers, carriers and persons transporting radioactive waste in this state and shall cover all transportation into, through, or originating in this state regardless of final destination.

(3) The provisions of this section shall apply to radioactive waste shipped by or for the United States government for military or national security purposes or which are related to the national defense. Nothing contained herein shall be construed as requiring the disclosure of any defense information as defined in the Atomic Energy Act of 1954 and the Energy Reorganization Act of 1974, as amended.



§ 45-14-59 - Application for permit; liability insurance; save harmless provision

At least thirty (30) days prior to the date upon which a shipper intends to begin the movement of radioactive waste into or within this state, the shipper shall apply to the agency for an annual permit for such shipments. Before any radioactive wastes may be transported into or within this state, the shipper shall:

(a) Comply fully with all applicable laws and administrative rules and regulations, both state and federal, regarding the packaging and transportation of radioactive wastes.

(b) Provide any information as the agency deems necessary for the protection of the health and safety of the public and the environment.

(c) Provide evidence of liability insurance sufficient to protect the state and the public at large from possible radiological injury or damage to any person or property due to packaging or transportation.

(d) Certify to the agency that it will hold the State of Mississippi harmless for all claims, actions or proceedings in law or equity arising out of radiological injury or damage to persons or property occurring during the transportation of its radioactive waste into or within the state, including all costs of defending the same; provided, however, that nothing contained herein shall be construed as a waiver of the state's sovereign immunity.



§ 45-14-61 - Permit fee

Upon the approval by the agency of an application for a permit to transport radioactive waste, the shipper shall pay a permit fee based on a schedule of fees established by the agency in consultation with the state board of health. The fee shall reflect the relative hazard and potential threat to the public health and safety of the radioactive waste, based upon its volume, radioactivity and toxicity. Upon receipt of such fee the agency shall issue a permit. Such fee shall be deposited into the fund established pursuant to the provisions of Section 33-15-11(b)(12), Mississippi Code of 1972.



§ 45-14-63 - Notice of shipment

The shipper shall provide to the director of the agency the advance notification of shipment required by and specified in the regulations promulgated by the Mississippi State Board of Health at the time of shipment. The agency will provide notification of shipment to appropriate state and local public safety officials.



§ 45-14-65 - Training program for public safety officials

The agency, in conjunction with the state board of health, shall develop as soon as practicable a training program for public safety officials which shall include instruction on emergency response to transportation accidents involving radioactive waste.



§ 45-14-67 - Powers and duties of state board of health

The Mississippi State Board of Health is hereby authorized and directed to promulgate regulations deemed necessary to implement the provisions of Sections 45-14-51 through 45-14-69.



§ 45-14-69 - Penalties

Any person who willfully violates any provision of Sections 45-14-51 through 45-14-67 or any regulation or order issued hereunder may, upon conviction therefor, be punished by a fine of Five Thousand Dollars ($ 5,000.00) or by imprisonment for five (5) years, or both.









Chapter 15 - HIGH VOLTAGE POWER LINES

§ 45-15-1 - Definitions

The following words and phrases, when used in this chapter, shall, for the purposes of this chapter, have the meanings respectively ascribed to them in this section, except in those instances, if any, where the context clearly indicates a different meaning:

(a) "High voltage" means a voltage in excess of six hundred (600) volts between conductors or from any conductor to ground.

(b) "Overhead lines" mean all bare or insulated electrical conductors installed above the ground.

(c) "Person" means a natural person, firm, copartnership, association, corporation or governmental entity.

(d) "Authorized person" means:

(i) An employee or agent of an electric utility which generates, transmits or delivers electricity.

(ii) An employee or agent of a utility which provides and whose work relates to communication services or state, county or municipal agencies which have authorized circuit construction on or near the poles or structures of a utility.

(iii) An employee or agent of an industrial plant whose work relates to the electrical system of the industrial plant.

(iv) An employee or agent of a cable television or communication services company or an employee of a contractor of a cable television or communication services company if specifically authorized by the owner of the poles to make cable television or communication services attachments.

(v) An employee or agent of a rail transportation company whose work relates to the electrical systems of the rail transportation company.

(vi) An employee or agent of a state, county or municipal electric utility or agency which has or whose work relates to overhead electrical lines, circuit construction or conductors on poles or structures of any type.

(e) "Electric utility" means any person engaged in the generation, transmission or distribution of electricity.

(f) "Warning sign" means a weather-resistant sign of not less than seven (7) inches by ten (10) inches reading as follows: "DANGER--UNLAWFUL TO OPERATE THIS EQUIPMENT NEARER THAN 10 FEET TO HIGH VOLTAGE OVERHEAD LINES."



§ 45-15-3 - Activities performed in close proximity to high voltage overhead lines; precautions

Unless the procedures have been followed as provided by Sections 45-15-9 and 45-15-11, Mississippi Code of 1972, to deter contact with high voltage overhead lines:

(a) No person shall, individually or through an agent or employee, perform or require any other person to perform any function or activity upon any land, building, highway or other premises if at any time during the performance of that function or activity the person performing the function or activity could be reasonably expected to move or be placed within ten (10) feet of any high voltage overhead line or if any equipment or part of any tool or material used by the person could be reasonably expected to move or be placed within ten (10) feet of any high voltage overhead line during the performance of any function or activity.

(b) No person shall, individually or through an agent or employee, operate or bring any mechanical equipment or hoisting equipment or any other equipment or part of any tool or material within ten (10) feet of any high voltage overhead line.

(c) The provisions of this section shall not apply to persons lawfully occupying the land where the line is located and engaged in the regular and ordinary functions and activities of farming, ranching or other agricultural pursuits.



§ 45-15-5 - Activities performed in close proximity to high voltage overhead lines; employees

No person shall permit any employee to do any of the things prohibited in Section 45-15-3.



§ 45-15-7 - Certain methods not to be employed in obtaining the required ten-foot clearance

The ten-foot clearance required in Section 45-15-3 shall not be provided by movement of the high voltage overhead line through strain impressed, by attachments, or otherwise.



§ 45-15-9 - Performance of work in closer proximity to high voltage lines than permitted; notice to utility; arrangements for deterring contact with lines; binding arbitration

(1) If any person desires to carry on any function, activity, work or operation in closer proximity to any high voltage overhead line than permitted by this chapter, the person responsible for performing the work shall promptly notify the electric utility operating the high voltage overhead line, in writing, on a form to be provided by such electric utility, and shall not perform the work until mutually satisfactory arrangements have been made between such electric utility and the person or business entity responsible for performing the work, to deter contact with the high voltage overhead lines as provided in subsection (2) below, however, this requirement shall not apply to persons lawfully occupying the land where the line is located and engaged in the regular and ordinary functions and activities of farming, ranching or other agricultural pursuits.

(2) The person responsible for performing the work in the vicinity of the high voltage overhead lines shall at no cost, receive a written cost estimate from the utility for providing the necessary safety arrangements. If such person disagrees with the reasonableness of any written cost proposal or believes that the cost proposal calls for more work than is reasonably necessary to protect those working in close proximity to the high voltage overhead lines, the following options are available to such person:

(a) The electric utility shall be directed to commence work under protest; such person shall pay the electric utility for the work in accordance with the cost proposal, but shall be entitled to seek recovery of all or any part of the money paid to the electric utility in binding arbitration as is hereinafter provided; or

(b) Prior to directing the work to be performed, the person responsible for performing the work in the vicinity of high voltage overhead power lines may submit to binding arbitration, as hereinafter provided, to resolve the issues of the reasonableness and necessity of the cost, and the description of the work to be performed by the electric utility under its written cost proposal.

(3) In the event of a disagreement between the electric utility and the person responsible for performing work in the vicinity of the high voltage overhead line regarding the reasonableness or necessity of the price or the work to be performed to deter contact with high voltage overhead lines, the disputes shall be submitted to binding arbitration in accordance with the procedures set forth in Sections 11-15-101 through 11-15-143, Mississippi Code of 1972. The Public Service Commission shall serve as arbitrator for the purposes of this chapter. The demand for arbitration shall be specifically enforceable in any court of law or equity. The decision of the arbitrators as to the reasonableness or necessity of the cost or the work to be performed shall be final and binding upon the parties.

(4) The electric utility shall commence arrangements as provided herein within five (5) working days of the mutual agreement, notice to proceed under protest, or the decision of the arbitrators. Once initiated, the clearance work will continue without unreasonable interruption to completion. Should the electric utility fail to provide for temporary clearances or safety measures in a timely manner as required by this chapter, the electric utility shall be liable for costs or loss of production of the person requesting assistance to work in close proximity to high voltage overhead lines. In locations where identity of the electric utility operating the high voltage overhead lines is not easily known, the Mississippi Public Service Commission shall, upon request, provide the name, address and telephone number of such utility for notification purposes.



§ 45-15-11 - Safety requirements and procedures required to operate crane, derrick, hoisting equipment, or similar apparatus which can be brought within ten feet of lines

No person shall operate any crane, derrick, power shovel, drilling rig, pile driver, hoisting equipment, or similar apparatus, or any part thereof, which could be brought within ten (10) feet of any high voltage overhead line, unless:

(a) There is posted and maintained a warning sign, as herein defined, clearly legible and placed as follows:

(i) Within the equipment readily visible to the operator of such equipment when at the controls of such equipment; and

(ii) On the outside of the equipment in such number and location as to be readily visible to mechanics or other persons engaged in the work operations;

(b) There is installed an insulated cage-type guard or protective device about the boom or arm of all equipment, except backhoes or dippers and, where the equipment includes a lifting hook device, all lifting lines are equipped with insulator links on the lift hook connection; and

(c) A person is designated to observe clearance of the equipment from any nearby high voltage overhead lines and to give timely warning for all operations where it is difficult by visual means for the operator to determine and to maintain the required clearance.



§ 45-15-13 - Violation of chapter; application of chapter

(1) Any person who knowingly violates this chapter may be subject to a civil penalty in an amount not to exceed Five Thousand Dollars ($ 5,000.00) to be imposed by a court of competent jurisdiction against said person and such penalty shall be deposited in the General Fund.

(2) There is hereby created a right of action on behalf of any electric utility which is required to pay any sum for injury or death of any person resulting from contact with a high voltage overhead line against any person whose negligence is a proximate contributing cause of such injury or death for that portion of any non-agreed judgment for damages rendered against and paid by the electric utility and attributable to the negligence of such person, however, the electric utility may not recover any portion of such sum which is attributable to its own negligence. The right of action created hereby shall not be available against persons who comply with the provisions of this chapter, and violations of this chapter shall not be considered negligence per se but may be considered as evidence of negligence.

(3) Nothing contained in this chapter shall be construed to alter, amend, restrict or limit the liability of persons as defined herein for violation of his duty under current law to use a high degree of care in the construction, maintenance and supply of electricity; nor shall any person be relieved from liability as a result of violations of standards under existing law regarding the construction, maintenance and supply of electricity, where such failure to use a high degree of care or violations of existing standards are found to be a cause of damage to property, personal injury or death.

(4) Other than an electric utility filing a claim under this chapter, nothing contained herein shall be construed to alter, amend or expand in any way the provisions of Section 71-3-9, Mississippi Code of 1972, as to an employee, his legal representative, husband or wife, parents, dependents, next of kin or anyone otherwise entitled to recover damages at common law or otherwise from such employer on account of such injury or death.

(5) Nothing contained herein shall be considered as a waiver of immunity in whole or in part as to any governmental entity or construed to alter, amend, restrict or limit in any way the protections provided in Sections 11-46-1 et seq., Mississippi Code of 1972.

(6) The provisions contained in this chapter do not apply to construction, reconstruction, operation or maintenance by an authorized person of overhead electrical or communication circuits or conductors and their supporting structures or electrical generating, transmission or distribution systems or communication systems.



§ 45-15-15 - Severability clause

Each section of this chapter, and every part of each section, is hereby declared to be independent, and any court holding that any section or part thereof as void, ineffective or unconstitutional for any cause, shall not affect the other sections or parts thereof, and it is now declared that the other sections or parts of sections would have been enacted regardless of any section or parts of sections which might be held unconstitutional, inoperative or ineffective.






Chapter 17 - CIVIL EMERGENCIES

§ 45-17-1 - Imposition of curfews during civil emergencies; definitions

(a) "Civil emergency" is defined as:

(1) A riot or unlawful assembly characterized by any use of force or violence disturbing the public peace, or any threat to use such force and violence, if accompanied by immediate power of execution, by two (2) or more persons acting together and without authority of law.

(2) Any natural disaster or man-made calamity, including but not limited to flood, conflagration, cyclone, tornado, earthquake or explosion within the geographic limits of a municipality resulting in the death or injury of persons, or the destruction of property to such an extent that extraordinary measures must be taken to protect the public health, safety and welfare.

(3) The destruction of property, or the death or injury of persons brought about by the deliberate acts of one (1) or more persons acting either alone or in concert with others when such acts are a threat to the peace of the general public or any segment thereof.

(b) "Curfew" is hereby defined as a prohibition against any person or persons walking, running, loitering, standing, sitting, lying or motoring upon any alley, street, public property or vacant premises within the corporate limits of the municipality except persons officially designated to duty with reference to said civil emergency or those lawfully on the streets as defined hereinafter.

(c) "Chief administrative officer" is defined to be the mayor of any municipality. Any municipality, however, may by ordinance specially designate any official as chief administrative officer for purposes of this chapter.



§ 45-17-3 - Proclamation of emergency

When, in the judgment of the chief administrative officer of a municipality a civil emergency as defined herein is determined to exist, he shall forthwith proclaim in writing the existence of same, a copy of which proclamation will be filed with the clerk of the municipality.



§ 45-17-5 - Curfew order to state times and places applicable; maximum duration

After proclamation of a civil emergency by the chief administrative officer, he may order a general curfew applicable to such geographical areas of the municipality or to the municipality as a whole as he deems advisable, and applicable during such hours of the day or night as he deems necessary in the interest of the public safety and welfare. Said proclamation and general curfew shall have the force and effect of law and shall continue in effect until rescinded in writing by the chief administrative officer, but not to exceed five (5) days.



§ 45-17-7 - Acts and activities which may be prohibited during emergency

After proclamation of a civil emergency, the chief administrative officer may at his discretion, in the interest of public safety and welfare:

(a) Order the closing of all retail liquor stores.

(b) Order the discontinuance of the sale of intoxicating liquor and/or beer.

(c) Order the discontinuance of the manufacture, transfer, use, possession or transportation of a Molotov cocktail or any other device, instrument or object designed to explode or produce uncontained combustion.

(d) Order the discontinuance of selling, distributing, dispensing or giving away of any firearms or ammunition of any character whatsoever.

(e) Issue such other orders as are necessary for the protection of life and property.



§ 45-17-9 - Violations of orders may be declared misdemeanors; penalties

Municipalities may provide by ordinance that any person violating the provisions of orders issued by the chief administrative officer pursuant to this authorization during a proclaimed civil emergency be guilty of a misdemeanor and be punished by a fine not exceeding Three Hundred Dollars ($ 300.00) or six (6) months imprisonment, or both such fine and imprisonment.



§ 45-17-11 - Persons to whom curfew does not apply

Any curfew as defined hereby shall not apply to persons lawfully on the streets and public places during a civil emergency who have obtained written permission of the local chief of police or other law enforcement officer then in charge of municipal law enforcement, which permission shall be granted on good cause shown. This curfew shall not apply to medical personnel in the performance of their duties.






Chapter 18 - EMERGENCY MANAGEMENT ASSISTANCE COMPACT

§ 45-18-1 - Citation

Section 45-18-3 may be cited as the Emergency Management Assistance Compact.



§ 45-18-3 - Authorization of execution of compact; terms of compact

The Legislature of the State of Mississippi hereby authorizes the Governor of the State of Mississippi to enter into a compact on behalf of the State of Mississippi with any other state legally joining therein, in the form substantially as follows:

EMERGENCY MANAGEMENT ASSISTANCE COMPACT

ARTICLE I -- PURPOSE AND AUTHORITIES

This compact is made and entered into by and between the participating member states which enact this compact, hereinafter called party states. For the purposes of this agreement, the term "states" is taken to mean the several states, the Commonwealth of Puerto Rico, the District of Columbia, and all United States territorial possessions.

The purpose of this compact is to provide for mutual assistance between the states entering into this compact in managing any emergency or disaster that is duly declared by the Governor of the affected state(s), whether arising from natural disaster, technological hazard, man-made disaster, civil emergency aspects of resources shortages, community disorders, insurgency, or enemy attack.

This compact shall also provide for mutual cooperation in emergency-related exercises, testing, or other training activities using equipment and personnel simulating performance of any aspect of the giving and receiving of aid by party states or subdivisions of party states during emergencies, such actions occurring outside actual declared emergency periods. Mutual assistance in this compact may include the use of the states' National Guard forces, either in accordance with the National Guard Mutual Assistance Compact or by mutual agreement between states.

ARTICLE II -- GENERAL IMPLEMENTATION

Each party state entering into this compact recognizes many emergencies transcend political jurisdictional boundaries and that intergovernmental coordination is essential in managing these and other emergencies under this compact. Each state further recognizes that there will be emergencies which require immediate access and present procedures to apply outside resources to make a prompt and effective response to such an emergency. This is because few, if any, individual states have all the resources they may need in all types of emergencies or the capability of delivering resources to areas where emergencies exist.

The prompt, full and effective utilization of resources of the participating states, including any resources on hand or available from the federal government or any other source, that are essential for the safety, care and welfare of the people in the event of any emergency or disaster declared by a party state, shall be the underlying principle on which all articles of this compact shall be understood.

On behalf of the Governor of each state participating in the compact, the legally designated state official who is assigned responsibility for emergency management will be responsible for formulation of the appropriate interstate mutual aid plans and procedures necessary to implement this compact.

ARTICLE III -- PARTY STATE RESPONSIBILITIES

A. It shall be the responsibility of each party state to formulate procedural plans and programs for interstate cooperation in the performance of the responsibilities listed in this article. In formulating such plans, and in carrying them out, the party states, insofar as practical, shall:

i. Review individual state hazards analyses and, to the extent reasonably possible, determine all those potential emergencies the party states might jointly suffer, whether due to natural disaster, technological hazard, man-made disaster, emergency aspects of resource shortages, civil disorders, insurgency, or enemy attack.

ii. Review party states' individual emergency plans and develop a plan which will determine the mechanism for the interstate management and provision of assistance concerning any potential emergency.

iii. Develop interstate procedures to fill any identified gaps and to resolve any identified inconsistencies or overlaps in existing or developed plans.

iv. Assist in warning communities adjacent to or crossing the state boundaries.

v. Protect and assure uninterrupted delivery of services, medicines, water, food, energy and fuel, search and rescue, and critical lifeline equipment, services and resources, both human and material.

vi. Inventory and set procedures for the interstate loan and delivery of human and material resources, together with procedures for reimbursement or forgiveness.

vii. Provide, to the extent authorized by law, for temporary suspension of any statutes or ordinances that restrict the implementation of the above responsibilities.

B. The authorized representative of a party state may request assistance of another party state by contacting the authorized representative of that state. The provisions of this agreement shall only apply to requests for assistance made by and to authorized representatives. Requests may be verbal or in writing. If verbal, the request shall be confirmed in writing within thirty (30) days of the verbal request. Requests shall provide the following information:

i. A description of the emergency service function for which assistance is needed, such as, but not limited to, fire services, law enforcement, emergency medical, transportation, communications, public works and engineering, building inspection, planning and information assistance, mass care, resource support, health and medical services, and search and rescue.

ii. The amount and type of personnel, equipment, materials and supplies needed, and a reasonable estimate of the length of time they will be needed.

iii. The specific place and time for staging of the assisting party's response and a point of contact at that location.

C. There shall be frequent consultation between state officials who have assigned emergency management responsibilities and other appropriate representatives of the party states with affected jurisdictions and the United States Government, with free exchange of information, plans and resource records relating to emergency capabilities.

ARTICLE IV -- LIMITATIONS

Any party state requested to render mutual aid or conduct exercises and training for mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms hereof; provided that it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for such state. Each party state shall afford to the emergency forces of any party state, while operating within its state limits under the terms and conditions of this compact, the same powers (except that of arrest unless specifically authorized by the receiving state), duties, rights and privileges as are afforded forces of the state in which they are performing emergency services. Emergency forces will continue under the command and control of their regular leaders, but the organizational units will come under the operational control of the emergency services authorities of the state receiving assistance. These conditions may be activated, as needed, only subsequent to a declaration of a state of emergency or disaster by the Governor of the party state that is to receive assistance or commencement of exercises or training for mutual aid and shall continue so long as the exercises or training for mutual aid are in progress, the state of emergency or disaster remains in effect or loaned resources remain in the receiving state(s), whichever is longer.

ARTICLE V -- LICENSES AND PERMITS

Whenever any person holds a license, certificate or other permit issued by any party state to the compact evidencing the meeting of qualifications for professional, mechanical or other skills, and when such assistance is requested by the receiving party state, such person shall be deemed licensed, certified or permitted by the state requesting assistance to render aid involving such skill to meet a declared emergency or disaster, subject to such limitations and conditions as the Governor of the requesting state may prescribe by executive order or otherwise.

ARTICLE VI -- LIABILITY

Officers or employees of a party state rendering aid in another state pursuant to this compact shall be considered agents of the requesting state for tort liability and immunity purposes; and no party state or its officers or employees rendering aid in another state pursuant to this compact shall be liable on account of any act or omission in good faith on the part of such forces while so engaged or on account of the maintenance or use of any equipment or supplies in connection therewith. Good faith in this article shall not include willful misconduct, gross negligence or recklessness.

ARTICLE VII -- SUPPLEMENTARY AGREEMENTS

Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among two (2) or more states may differ from that among the states that are party hereto, this instrument contains elements of a broad base common to all states, and nothing herein contained shall preclude any state from entering into supplementary agreements with another state or affect any other agreements already in force between states. Supplementary agreements may comprehend, but shall not be limited to, provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation and communications personnel and equipment and supplies.

ARTICLE VIII -- COMPENSATION

Each party state shall provide for the payment of compensation and death benefits to injured members of the emergency forces of that state and representatives of deceased members of such forces in case such members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within their own state.

ARTICLE IX -- REIMBURSEMENT

Any party state rendering aid in another state pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to or expense incurred in the operation of any equipment and the provision of any service in answering a request for aid and for the costs incurred in connection with such requests; provided, that any aiding party state may assume in whole or in part such loss, damage, expense or other cost, or may loan such equipment or donate such services to the receiving party state without charge or cost; and provided further, that any two (2) or more party states may enter into supplementary agreements establishing a different allocation of costs among those states. Article VIII expenses shall not be reimbursable under this provision.

ARTICLE X -- EVACUATION

Plans for the orderly evacuation and interstate reception of portions of the civilian population as the result of any emergency or disaster of sufficient proportions to so warrant, shall be worked out and maintained between the party states and the emergency management/services directors of the various jurisdictions where any type of incident requiring evacuations might occur. Such plans shall be put into effect by request of the state from which evacuees come and shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends, and the forwarding of such evacuees to other areas or the bringing in of additional materials, supplies and all other relevant factors. Such plans shall provide that the party state receiving evacuees and the party state from which the evacuees come shall mutually agree as to reimbursement of out-of-pocket expenses incurred in receiving and caring for such evacuees, for expenditures for transportation, food, clothing, medicines and medical care and like items. Such expenditures shall be reimbursed as agreed by the party state from which the evacuees come. After the termination of the emergency or disaster, the party state from which the evacuees come shall assume the responsibility for the ultimate support of repatriation of such evacuees.

ARTICLE XI -- IMPLEMENTATION

A. This compact shall become operative immediately upon its enactment into law by any two (2) states; thereafter, this compact shall become effective as to any other state upon its enactment by such state.

B. Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until thirty (30) days after the Governor of the withdrawing state has given notice in writing of such withdrawal to the Governors of all other party states. Such action shall not relieve the withdrawing state from obligations assumed hereunder prior to the effective date of withdrawal.

C. Duly authenticated copies of this compact and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and with the Federal Emergency Management Agency and other appropriate agencies of the United States government.

ARTICLE XII -- VALIDITY

This compact shall be construed to effectuate the purposes stated in Article I hereof. If any provision of this compact is declared unconstitutional, or the applicability thereof to any person or circumstances is held invalid, the constitutionality of the remainder of this compact and the applicability thereof to other persons and circumstances shall not be affected thereby.

ARTICLE XIII -- ADDITIONAL PROVISIONS

Nothing in this compact shall authorize or permit the use of military force by the National Guard of a state at any place outside that state in any emergency for which the President is authorized by law to call into federal service the militia, or for any purpose for which the use of the Army or the Air Force would in the absence of express statutory authorization be prohibited under Section 1385 of Title 18, United States Code.






Chapter 19 - SUBVERSIVE GROUPS AND SUBVERSIVE ACTIVITIES

§ 45-19-51 - Powers of Secretary of State as to subversive groups

In those cases in which an unincorporated or incorporated organization or association having a chapter, branch, or unit in this state, has a national or state officer or director who either in the past, or at present, is, or has been, an officer, or director, of any organization, association, or group listed, or designated, as a subversive or communist-front group, or organization, by the United States Attorney General, or a congressional committee on un-American activities, the Secretary of State is authorized and empowered to request the Attorney General of the State of Mississippi, or the general legislative investigating committee, or both, to investigate that organization, association, or group which has such a chapter, branch, or unit in this state. As used in Sections 45-19-51 through 45-19-65, the term "subversive group" shall mean any group or organization so listed or designated by the United States Attorney General or a congressional committee on un-American activities.

The Attorney General of the State of Mississippi or the general legislative investigating committee, or both, when requested by the Secretary of State, shall make said investigation, and for such purpose the general legislative investigating committee is hereby vested with all powers and authority granted to said committee by Sections 5-3-1 through 5-3-25, Mississippi Code of 1972.



§ 45-19-53 - List of officers and members required to be filed; penalty for failure to furnish

The Secretary of State shall require any officer or director or member of an organization or association described in Section 45-19-51 hereof to file with his office a full, complete, and true list of the names and addresses of all officers and members of the organization or association who are officers, directors, and members at the time of the filing of the list, or who have been officers, directors, and members at any time during the twelve (12) months preceding such date. Said lists shall be furnished by those requested to do so, or good cause shown for inability so to do, and the lists shall be certified under oath. Any person, able to furnish such list in whole or in part, who shall fail or refuse to do so, shall be deemed guilty of a misdemeanor and, upon conviction, shall be imprisoned for not less than sixty (60) days, nor more than six (6) months.



§ 45-19-55 - Persons not to attend meetings of organization or association unless lists filed

No person shall hold, assist in holding, or attend any assembly, meeting, or gathering of an organization or association described in Section 45-19-51 hereof, or of a subdivision or subordinate chapter, unit, or other branch thereof unless the list of officers and members required by Section 45-19-53 has been filed with the Secretary of State. If any person shall violate the provisions of this section, he shall be deemed guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than One Hundred Dollars ($ 100.00), nor more than Five Hundred Dollars ($ 500.00), or imprisoned for not less than thirty (30) days, nor more than six (6) months, or both.



§ 45-19-57 - District attorneys to prosecute violations of law

District attorneys, throughout this state, shall prosecute without delay any violations of Sections 45-19-51 through 45-19-65.



§ 45-19-59 - Attorney General to proceed to dissolve subversive groups

The Attorney General shall proceed by injunction or otherwise to dissolve any organization or association described in Section 45-19-51 or a subdivision or subordinate chapter, unit, or other branch thereof violating the provisions of Sections 45-19-51 through 45-19-65 and to prevent any meeting of the officers and members thereof.



§ 45-19-61 - Law inapplicable to churches and national guard organizations

Nothing in Sections 45-19-51 through 45-19-65 shall apply to any regularly organized churches or national guard organizations.



§ 45-19-63 - Who is deemed a member of subversive organization

Any person shall be deemed a member in contemplation of Sections 45-19-51 through 45-19-65, of any organization or association described in Section 45-19-51 hereof, or of any subdivision or subordinate chapter, unit, or other branch thereof, who would be considered a member in the ordinary accepted sense of the word or who has taken any oath or obligation in connection with any such organization or association, or who has received any degree or initiation from members or officers of such organization or association, or who, while living or residing in the territorial jurisdiction of any such organization or association, or any subdivision or subordinate chapter, unit, or other branch thereof, has attended and participated in meetings or assemblies thereof, or any of them, or paid dues or fees thereto.



§ 45-19-65 - Membership lists to be kept as part of permanent records of office of Secretary of State

The Secretary of State shall keep the lists filed with him under the terms of Section 45-19-53 as part of the permanent public records of his office.






Chapter 21 - ROCK FESTIVALS

§ 45-21-1 - Rock festival defined

For the purposes of this chapter, the terms "rock festival" and "such event" mean, unless the context clearly indicates a different meaning, an actual, or a reasonably foreseeable, assembly of one thousand (1,000) or more people which does or did continue, or can reasonably be expected to continue, for a period of eighteen (18) or more consecutive hours upon private property which does not contain an established place of worship and at which the principal source of entertainment is, was or will be musical in nature.



§ 45-21-3 - Permit to be obtained from sheriff

Any individual, organization, corporation or other entity desiring to hold a rock festival in this state shall obtain, at least ten (10) or more days prior to the date upon which such event shall commence or be held, a written permit from the sheriff of the county in which such event is sought to be held. No rock festival shall be held in this state without a valid permit from the sheriff of such county.



§ 45-21-5 - Permit to be obtained from sheriff; conditions of issuance

The sheriff of such county shall issue such written permit upon presentation by the applicant of the following:

(a) A cash bond in the amount of Ten Thousand Dollars ($ 10,000.00) conditioned to provide security that the applicant shall assume financial responsibility for any damages to public or privately owned real or personal property, for any fine assessed for the failure to comply with the specifications and plans presented to and certified by the state board of health and with any pertinent regulations of the state board of health about which the applicant had written notice prior to certification, and for the costs of any additional law enforcement personnel or equipment reasonably expended by any political subdivision of this state, if any of these occur as a direct result of such event;

(b) A written certification by the state board of health that the written specifications and plans, proposed by the applicant, for the establishment of health and safety precautions and facilities in connection with such event for the purpose of assuring that the public health and safety will not be endangered; and

(c) Written proof of the payment of the state amusement tax as provided in Section 27-11-5, Mississippi Code of 1972.



§ 45-21-7 - Amenability to lawsuit

Any individual, organization, corporation or other entity applying for a permit to hold a rock festival in this state shall be deemed to be doing business in this state. If such applicant is a nonresident of this state, the applying for such permit shall be deemed equivalent to the appointment by such nonresident of the Secretary of State of the State of Mississippi, or his successor or successors in office, to be the true and lawful attorney or agent of such nonresident upon whom all lawful process may be served in any action or proceeding accrued or accruing from such event. Such applicant is thereby further deemed to be subject to the laws of this state, the jurisdiction of the courts of this state and the fines, damages, penalties or other rulings and decrees of such courts regardless of whether the proceeds of the cash bond have been depleted.



§ 45-21-9 - Sheriff to obtain additional surety bond

Upon the posting by such applicant of the cash bond pursuant to Section 45-21-5, the sheriff of such county shall secure a surety bond in the amount of Ten Thousand Dollars ($ 10,000.00). Such surety bond shall be in addition to the official bond of such sheriff. The premium for such surety bond shall be paid by the applicant.



§ 45-21-11 - Health and safety regulations; approval of state board of health

(1) The state board of health is hereby directed to establish for rock festivals health and safety regulations which shall assure that the public health and safety is not endangered hereby and which shall provide for the furnishing of adequate undertakings to secure full compliance with the sanitary code and other applicable law, adequate and satisfactory water supply and sewerage facilities, adequate drainage, adequate toilet and lavatory facilities, adequate refuse storage and disposal facilities, adequate sleeping areas and facilities, wholesome food and sanitary food service, adequate medical facilities, insect and noxious weed control, adequate fire protection and such other matters as may be appropriate for security of life or health.

(2) The state board of health is hereby authorized and empowered to approve and certify in writing the written specifications and plans proposed by any individual, organization, corporation or other entity desiring to hold a rock festival in this state. Such specifications and plans shall be submitted to the state board of health at least eighteen (18) days prior to the commencement of such event and shall conform to the health and safety regulations promulgated pursuant to this section. The state board of health shall grant such certification or deny such certification, with reasons for such denial, within eight (8) days of the submission of such specifications and plans. Such specifications and plans may be altered, with the approval of the state board of health, to conform with the health and safety regulations promulgated pursuant to this section.

(3) In the review of the specifications and plans proposed by any individual, organization, corporation or other entity desiring to hold a rock festival in this state, the state board of health may require such specific written specifications, plans and reports as are necessary for reasonable and proper review and determination in the light of the various factors therein involved, including but not limited to the probable number of people that will be in attendance at such event.

(4) The state board of health shall specify in the certification the number of tickets which may be sold or distributed within seventy-two (72) hours of the commencement of such event.

(5) Such specifications and plans may contain reasonable alternative requirements based upon different numbers of tickets having been sold and distributed.



§ 45-21-13 - Restriction as to sale of tickets

In order that the state board of health may establish criteria for implementing the pertinent health and safety regulations and that certification may be granted with a sufficient degree of certainty as to the probable number of people that will be in attendance at such event, no tickets of admission thereto shall be distributed or sold seventy-two (72) hours prior to the commencement of such event; provided, however, that tickets of admission may be distributed or sold within such seventy-two-hour period as specifically established by the state board of health in the certification or as approved, in writing, by the local board of health, if such additional sale or distribution of tickets can be permitted within the pertinent health and safety regulations promulgated pursuant to Section 45-21-11.



§ 45-21-15 - Inspection of site; notification of noncompliance

The county board of health of the county in which such event is to be held shall inspect, within seventy-two (72) and at a time no later than forty-eight (48) hours before the commencement of such event, the location or site of such event to determine whether the holder of the permit has complied with the specifications and plans certified by the state board of health. After notifying the holder of such permit of the specific items with which substantial compliance does not exist and if the holder of such permit fails to comply within twenty-four (24) hours with those items specified in the inspection as not in substantial compliance with the specifications and plans certified by the state board of health, such county board of health shall notify the sheriff of such county of the lack of substantial compliance.



§ 45-21-17 - Revocation of permit

Upon notification by the county board of health that the holder of a permit for such event has not substantially complied, within twenty-four (24) hours of the commencement of such event with the specifications and plans certified by the state board of health or any pertinent regulation of the state board of health about which the holder of the permit had written notice prior to such certification, the sheriff of such county shall thereupon revoke such permit.



§ 45-21-19 - Penalties

(1) Any individual, organization, corporation or other entity, holding or sponsoring a rock festival in this state without having obtained a written permit for such event from the sheriff of the county in which such event is held, shall be subject to a fine of no more than Twenty Thousand Dollars ($ 20,000.00). This subsection shall not apply to a holder of a permit which has been revoked by the sheriff upon notification by the county board of health of such county of the lack of substantial compliance with the specifications and plans certified by the state board of health.

(2) Any individual, organization, corporation or other entity, holding or sponsoring a rock festival in this state with a permit which has been revoked by the sheriff upon notification by the county board of health of such county of the lack of compliance with the specifications and plans certified by the state board of health, shall be subject to a fine of no more than Ten Thousand Dollars ($ 10,000.00).

(3) In addition to the penalties authorized in subsections (1) and (2) of this section, any individual, organization, corporation or entity holding or sponsoring a rock festival in this state in violation of the certification of the state board of health or any pertinent regulation of the state board of health about which the applicant had written notice prior to such certification, shall be subject to a fine of not more than One Thousand Dollars ($ 1,000.00) for each violation thereof.



§ 45-21-21 - Recovery or other disposition of bond

(1) If no court action or proceeding has been instituted against the holder of such permit to recover property damage incurred as a direct result of such event, if no fine assessed against the holder of such permit for failure to substantially comply with the specifications and plans certified by the state board of health or any pertinent regulation of the state board of health about which the holder of the permit had written notice prior to such certification remains unpaid and if no additional law enforcement expense remains unpaid, then sixty (60) days after the conclusion of such event the sheriff shall return the full amount of the cash bond to the party posting it thereof.

(2) If a court action or proceeding has been instituted against the holder of such permit, then the sheriff shall place such cash bond with such court where such action or proceeding has been instituted to be placed in escrow. If no such court action or proceeding has been instituted but a fine assessed against the holder of such permit for failure to comply with the health and safety regulations remains unpaid, or if any additional law enforcement expense remains unpaid, then the sheriff shall reimburse the political subdivision reasonably incurring such legitimate additional law enforcement expenses, the sheriff shall forward to the court assessing such fine portions of the cash bond to meet such obligations and the sheriff shall forward the remainder of such cash bond returned to the party posting. If the cash bond is insufficient to meet such obligations, then the cash bond shall be apportioned equally among such court and such political subdivision.






Chapter 23 - BOILER AND PRESSURE VESSEL SAFETY

§ 45-23-1 - Title

This chapter shall be cited as the "Mississippi Boiler and Pressure Vessel Safety Law of 1974."



§ 45-23-3 - Application

This chapter, except as otherwise herein provided, shall apply to all boilers and pressure vessels operating or intended for operation in the State of Mississippi or its territories.



§ 45-23-5 - Definitions

The words, terms and phrases when used in this chapter shall have the meanings ascribed to them herein unless the context requires otherwise:

(1) "Boiler" shall mean a closed vessel in which water is heated, steam or high temperature liquid is generated, steam is superheated, or in which any combination of these functions is accomplished, under pressure or vacuum, for use externally to itself by the direct application of energy from the combustion of fuels, or from other high temperature fluids, or from electricity or nuclear energy. The term "boiler" shall include fired units for heating or vaporizing liquids other than water where these units are separate from processing systems and are complete within themselves.

(a) "Power boiler" shall mean a boiler in which steam or other vapor is generated at a pressure of more than fifteen (15) pounds per square inch gauge (hereinafter referred to as psig).

(b) "High pressure, high temperature water boiler" shall mean a water boiler operating at pressures exceeding one hundred sixty (160) psig, or temperatures exceeding two hundred fifty (250) degrees Fahrenheit.

(c) "Heating boiler" shall mean a steam or vapor boiler operating at pressures not exceeding fifteen (15) psig, or a hot water boiler operating at pressures not exceeding one hundred sixty (160) psig, or temperatures not exceeding two hundred fifty (250) degrees Fahrenheit.

(2) "Pressure vessel" shall mean a vessel in which the pressure is obtained from an external source or by the application of heat from an indirect source or from a direct source other than those vessels defined in paragraph (1) of this section.

(3) "Certificate inspection" shall mean an inspection, the report of which is used by the chief inspector to decide whether or not a certificate as provided by Sections 45-23-41 through 45-23-49 may be issued. This certificate inspection shall be an internal inspection when construction permits; otherwise it shall be as complete an inspection as possible.



§ 45-23-7 - Advisory committee

(1) There is hereby created within the State of Mississippi a technical advisory committee of boiler and pressure vessel safety (hereinafter advisory committee). It shall be the purpose of this committee: (a) to recommend the adoption of the Boiler and Pressure Vessel Code of the American Society of Mechanical Engineers as the basis for judging the safe condition of boilers and pressure vessels, (b) to recommend the qualifications of inspectors who will certify as to the safe condition of boilers and pressure vessels, and (c) to recommend the inspection of boilers and pressure vessels as necessary to insure that all such boilers and pressure vessels manufactured and/or used in this state are safe for use.

(2) The technical advisory committee of boiler and pressure vessel safety shall consist of seven (7) members who shall be appointed by the Governor with the advice and consent of the senate: one (1) for a term of one (1) year, two (2) for a term of two (2) years, two (2) for a term of three (3) years, and two (2) for a term of four (4) years. At the expiration of their respective terms of office, they, or their successors who shall be identifiable with the same interests respectively as hereinafter provided, shall be appointed for terms of four (4) years each. Upon the death or incapacity of any member, the Governor shall fill the vacancy for the remainder of the vacated term with a representative of the same interests with which his predecessor was identified.

Of these seven (7) appointed members, the majority of whom shall be registered professional engineers in the State of Mississippi: one (1) shall be a representative of owners and users of power boilers having experience with such boilers, one (1) shall be a representative of owners and users of heating boilers having experience with such boilers, one (1) shall be a representative of engineering and architectural firms having experience with the design and installation inspection of boilers and/or pressure vessels, one (1) shall be a representative of owners and users of pressure vessels having experience with such vessels, one (1) shall be a representative of boiler or pressure vessel manufacturers who have manufacturing facilities in this state, one (1) shall be a representative of a company licensed to insure and insuring in this state boilers and pressure vessels, and one (1) shall be a mechanical engineer on the faculty of a recognized engineering college within the state.

(3) The advisory committee shall elect one (1) of its members to serve as chairman, and at the call of the chairman the committee shall meet at least four (4) times each year at Jackson or such other place within the State of Mississippi designated by the committee. No recommended action of the committee shall be effective unless adopted by the vote of at least four (4) members thereof.

(4) The members of the advisory committee shall serve without salary, but shall be entitled to receive a per diem as is authorized under Section 25-3-69 and their actual expenses incurred while in the performance of their duties as members of the committee.



§ 45-23-9 - Rules and regulations

(1) The advisory committee shall recommend the adoption of definitions, rules and regulations for the safe construction, installation, inspection, care and good practice in the operation, maintenance an repair of boilers and pressure vessels by the state board of health (hereinafter board).

(a) The definitions, rules and regulations so formulated for new construction shall be based upon and at all times follow the generally accepted nationwide engineering standards, formulae and practices established and pertaining to boiler and pressure vessel construction and safety, and the advisory committee shall at its first meeting recommend the adoption of an existing published codification thereof known as the Boiler and Pressure Vessel Code of the American Society of Mechanical Engineers (hereinafter ASME), with the amendments, code cases and interpretations thereto made and approved by ASME, and may likewise recommend the amendments and interpretations subsequently made and published by the same authority; and when so adopted, the same shall be deemed incorporated into and to constitute a part of the whole of the definitions, rules and regulations of the committee. Amendments, code cases and interpretations to the code so adopted shall be effective immediately upon being promulgated, to the end that the definitions, rules and regulations shall at all times follow the generally accepted nationwide engineering standards.

(b) The advisory committee shall recommend the adoption of rules and regulations for the inspection, care and good practice in operation, maintenance and repair of boilers and pressure vessels which were in use in this state prior to the date upon which the first rules and regulations under this chapter pertaining to existing installations become effective, or during the twelve (12) month period immediately thereafter. The rules and regulations so formulated and recommended shall be based upon and at all times follow the generally accepted nationwide engineering standards.

(2) The rules and regulations and any subsequent amendments thereto adopted by the board shall, immediately following a hearing upon not less than thirty (30) days notice as hereinafter provided, be approved and published and when so promulgated shall have the force and effect of law, except that the rules applying to the construction of new boilers and pressure vessels shall not become mandatory until twelve (12) months after their promulgation by the board. Subsequent amendments to the rules and regulations adopted by the board shall be permissive immediately and shall become mandatory twelve (12) months after their promulgation.

(3) Notice of the hearing shall give the time and place of the hearing and shall state the matters to be considered. Such notice shall be given to all persons directly affected by such hearing. In the event all persons directly affected are unknown, notice shall be perfected by publication in a newspaper of general circulation in the northern, central and southern supreme court districts of this state at least thirty (30) days prior to such hearing.



§ 45-23-11 - Prohibition against nonconforming installation or operation; special permit

No boiler or pressure vessel which does not conform to the rules and regulations of the board governing new construction and installation shall be installed and operated in this state after twelve (12) months from the date upon which the first rules and regulations under this chapter pertaining to new construction and installation shall have become effective, unless the boiler or pressure vessel is of special design or construction and is not inconsistent with the spirit and safety objectives of such rules and regulations, in which case a special installation and operating permit may, at its discretion, be granted by the board.



§ 45-23-13 - Maximum allowable pressure

(1) The maximum allowable pressure of a boiler carrying the ASME code symbol or of a pressure vessel carrying the ASME or API-ASME code symbol shall be determined by the applicable sections of the code under which it was constructed and stamped.

(2) The maximum allowable pressure of a boiler or pressure vessel which does not carry the ASME or the API-ASME code symbol shall be computed in accordance with generally accepted nationwide engineering standards as required by the board.

(3) This chapter shall not be construed as in any way preventing the use, sale or reinstallation of a boiler or pressure vessel referred to in subsections (1) and (2), provided it has been made to conform to the rules and regulations of the board governing existing installations and provided, further, it has been found upon inspection to be in a safe condition and that an inspection certificate can be issued.



§ 45-23-15 - Exemptions

(1) This chapter shall not apply to the following boilers and pressure vessels:

(a) Boilers and pressure vessels located on United States Government property and/or under federal government control and pipelines, including compressors and related facilities, which are subject to inspection by any agency of the federal government or other agency of the State of Mississippi;

(b) Pressure vessels used for transportation and storage of compressed gases when constructed in compliance with specifications of the U.S. Department of Transportation and when charged with gas, marked, maintained and when periodically requalified for use, as required by appropriate regulations of the U.S. Department of Transportation;

(c) Air tanks located on vehicles operating under the rules of other state authorities and used for carrying passengers or freight;

(d) Air tanks installed on the right-of-way of railroads and used directly in the operation of trains;

(e) Pressure vessels that do not exceed (i) five (5) cubic feet in volume and two hundred fifty (250) psig pressure, or (ii) one and one-half (1- 1/2) cubic feet in volume and six hundred (600) psig pressure, or (iii) an inside diameter of six (6) inches or less with no limitation on pressure;

(f) Pressure vessels operating at a working pressure not exceeding fifteen (15) psig;

(g) Vessels with a nominal water-containing capacity of one hundred twenty (120) gallons or less for containing water under pressure, including those containing also air, the compression of which serves only as a cushion;

(h) Boiler and pressure vessels constructed and operated under licenses and permits granted by the U.S. Atomic Energy Commission;

(i) Boilers and pressure vessels used in connection with the production, treating, processing, storage or transportation of oil or natural gas, when located in areas which are remote from places of human habitation or public congregation.

(2) The following boilers and pressure vessels shall be exempt from the requirements of Sections 45-23-31 through 45-23-55:

(a) Heating boilers which are located in private residences or in apartment houses of less than six (6) family units;

(b) Pressure vessels containing only water under pressure for domestic supply purposes, including those containing also air, the compression of which serves only as a cushion or airlift pumping system when located in private residences or in apartment houses of less than six (6) family units, or those serving rural water systems;

(c) Pressure vessels which are covered under the Liquefied Compressed Gas Equipment Inspection Law of Mississippi, being Sections 75-57-1 through 75-57-63, Mississippi Code of 1972;

(d) Air receiving tanks and attached tanks used in connection with automobile filling stations that do not exceed fifteen (15) cubic feet in volume and two hundred fifty (250) psig pressure and that are used primarily to increase air pressure in automobile tires.



§ 45-23-17 - Chief inspector; qualifications

The board shall employ a chief inspector who shall be a citizen of this state, or if no suitable person is available a citizen of another state, who shall have had at the time of such appointment not less than ten (10) years experience in the construction, installation, inspection, operation, maintenance or repair of high pressure boilers and pressure vessels as a mechanical engineer, steam operating engineer, boilermaker or boiler inspector, and who shall have passed the same kind of examination as that prescribed under Section 45-23-23, and who should be, whenever possible, a registered professional engineer in this state. Such appointment shall be made within sixty (60) days after passage of this chapter and at any time thereafter that the office of the chief inspector may become vacant. Such chief inspector may be removed for cause after due investigation by the board.



§ 45-23-19 - Chief inspector; duties and powers

The chief inspector, if authorized by the board, is hereby charged, directed and empowered:

(a) to take action necessary for the enforcement of the laws of the State of Mississippi governing the use of boilers and pressure vessels to which this chapter applies and of the rules and regulations of the board;

(b) to keep a complete record of the type, dimensions, maximum allowable pressure, age, location, and all inspection reports of all boilers and pressure vessels to which this chapter applies;

(c) to publish and make available to anyone requesting them copies of the rules and regulations promulgated by the board;

(d) to issue, or to suspend or revoke for cause, inspection certificates as provided for in Sections 45-23-41 through 45-23-49;

(e) to cause the prosecution of all violators of the provisions of this chapter;

(f) to draw from the special fund created by Sections 45-23-53 through 45-23-55 any funds appropriated or authorized to be expended by the legislature for the purpose of implementing and administering this chapter. These expenditures may include but are not necessarily limited to the necessary traveling expenses of the chief inspector and his deputies and the expense incident to the maintenance of the chief inspector's office;

(g) to maintain a list of qualified inspectors or other persons eligible to make inspections within this state and its territories.



§ 45-23-21 - Deputy inspectors; inspection service; special inspectors

The board:

(a) may employ deputy inspectors who shall be responsible to the chief inspector and who shall have had at the time of appointment not less than five (5) years experience in the construction, installation, inspection, operation, maintenance or repair of high pressure boilers and pressure vessels as a mechanical engineer, steam operating engineer, boilermaker or boiler inspector, and who shall have passed the examination provided for in Section 45-23-23.

(b) shall, upon the request of any company licensed to insure and insuring in this state boilers and pressure vessels or, upon the request of any company operating boilers and/or pressure vessels in this state for which the owner or user maintains a regularly established inspection service which is under the supervision of one or more engineers whose qualifications are satisfactory to the board and causes said pressure vessels to be regularly inspected and rated by such inspection service in accordance with applicable provisions of the rules and regulations adopted by the board pursuant to Section 45-23-9, issue to any inspectors of said company licenses as special inspectors, provided that each such inspector before receiving his license shall satisfactorily pass the examination provided for by Section 45-23-23; or in lieu of such examination the board may accept persons who hold a license or a certificate of competency as an inspector of boilers and pressure vessels for a state that has a standard of examination substantially equal to that of the State of Mississippi.

(i) A license as a special inspector shall be issued to a qualified employee of a company operating boilers and/or pressure vessels in this state only if, in addition to meeting the requirements stated herein, the person is employed full time by the company and is responsible for making inspections of pressure vessels used or to be used by such company and which are not for resale.

(ii) Such special inspectors shall receive no salary from, nor shall any of their expenses be paid by, the state; and the continuance of a special inspector's license shall be conditioned upon his continuing in the employ of the insurance company duly authorized as aforesaid or upon continuing in the employ of the company so operating pressure vessels in this state and upon his maintenance of the standards imposed by this chapter.

(iii) Such special inspectors shall inspect all boilers and pressure vessels insured or all boilers and/or pressure vessels operated by their respective companies, and when so inspected the owners and users of such boilers and pressure vessels shall be exempt from payment to the state of inspection fees provided for in Section 43-23-53.



§ 45-23-23 - Examination for inspectors

(1) The examination for chief, deputy or special inspector shall be in writing and shall be by the merit system of the board under the rules of procedure during the examination. Application for examination shall be in writing on forms provided by the board and shall be accompanied by a fee of Twenty-five Dollars ($ 25.00). Such examination shall be confined to questions, the answers to which will aid in determining the fitness and competency of the applicant for the intended service.

(2) In case an applicant for an inspector's license fails to pass the examination, he may appeal to the merit system of the board for another examination which shall be given by the board within ninety (90) days.

(3) The record of an applicant's examination shall be accessible to said applicant and his employer.



§ 45-23-25 - Suspension or revocation of inspector's license

(1) An inspector's license may be suspended by the chief inspector, after due investigation and approval by the board, for the incompetence or untrustworthiness of the holder thereof or for willful falsification of any matter or statement contained in his application or in a report of any inspection made by him. Written notice of any such suspension shall be given by the chief inspector within not more than ten (10) days thereof to the inspector and his employer.

A person whose license has been suspended shall be entitled to an appeal to the board, as provided in Section 45-23-57, and to be present in person or to be represented by counsel at the hearing of the appeal.

(2) If the board has reason to believe that a licensed inspector is no longer qualified to hold his license, the board shall, upon not less than ten (10) days' written notice to the inspector and his employer, hold a hearing at which such inspector and his employer shall have an opportunity to be heard. If, as a result of such hearing, the board shall find that such inspector is no longer qualified to hold his license, the board shall instruct the chief inspector that such license shall be revoked and the chief inspector shall thereupon revoke such license forthwith.

(3) A person whose license has been suspended shall be entitled to apply, after ninety (90) days from the date of such suspension for reinstatement of such license.



§ 45-23-27 - Replacement of lost or destroyed license

If a license is lost or destroyed, a new license shall be issued in its place without another examination.



§ 45-23-29 - Inspectors' bonds

The chief inspector shall furnish a bond in the sum of Five Thousand Dollars ($ 5,000.00), and each of the deputy inspectors employed and paid by the state shall furnish a bond in the sum of Two Thousand Dollars ($ 2,000.00), conditioned upon the faithful performance of their duties and upon a true account of monies handled by them respectively and the payment thereof to the proper recipient. The cost of said bonds shall be paid from funds appropriated by the legislature for administration of this chapter.



§ 45-23-31 - Access to premises

Any duly authorized representative of the board shall have free access, during reasonable hours, to any premises in the state where a boiler or pressure vessel is being constructed for use in, or is being installed in, this state for the purpose of ascertaining whether such boiler or pressure vessel is being constructed and installed in accordance with the provisions of this chapter.



§ 45-23-33 - Inspection requirements

On and after the effective date of the rules and regulations first promulgated by the board, each boiler and pressure vessel used or proposed to be used within this state, except boilers or pressure vessels exempt under Section 45-23-15, shall be thoroughly inspected as to their construction, installation and condition as follows:

(a) Power boilers and high pressure, high temperature water boilers shall receive a certificate inspection annually or as the board may require and shall also be externally inspected annually while under pressure if possible.

(b) Heating boilers shall receive a certificate inspection biennially.

(c) Pressure vessels subject to internal corrosion shall receive a certificate inspection biennially.

(d) Pressure vessels not subject to internal corrosion shall receive a certificate inspection at intervals set by the board, but internal inspection shall not be required of pressure vessels, the contents of which are known to be noncorrosive to the material of which the shell, heads or fittings are constructed, either from the chemical composition of the contents or from evidence that the contents are adequately treated with a corrosion inhibitor, or from evidence that the vessel parts are isolated from the contents with a corrosion resistant lining, provided that such vessels are constructed in accordance with the rules and regulations of the board, and provided further that evidence proving noncorrosiveness is approved by the board.

(e) Nuclear vessels within the scope of this chapter shall be inspected and reported in such form and with such appropriate information as the board shall designate.

(f) A grace period of two (2) months beyond the periods specified in paragraphs (a), (b), (c) and (d) may elapse between certificate inspections.

(g) The board may, in its discretion, permit longer periods between certificate inspections.

(h) Under the provisions of this chapter, the board shall provide for the safety of life, limb and property, and therefore has jurisdiction over the interpretation and application of the inspection requirements as provided for in the rules and regulations which they have promulgated. Inspection during construction and installation shall certify as to the minimum requirements for safety. Inspection requirements of operating equipment shall be in accordance with generally accepted practice and compatible with the actual service conditions, such as: (i) previous experience, based on records of inspection, performance and maintenance; (ii) location, with respect to personnel hazard; (iii) quality of inspection and operating personnel; (iv) provision for related safe operation controls; (v) interrelation with other operations outside the scope of this chapter.

Based upon documentation of such actual service conditions by the owner or user of the operating equipment, the board may, in its discretion, permit variations in inspection requirements.



§ 45-23-35 - Who may make required inspections

The inspections herein required shall be made by the chief inspector, by a deputy inspector, or by a special inspector provided for in this chapter.



§ 45-23-37 - Hydrostatic tests

If the inspector can show due cause that a hydrostatic test is necessary it shall be made by the owner or user of the boiler or pressure vessel, at the owner's or user's expense.



§ 45-23-39 - Inspection during construction

All boilers, other than cast iron sectional boilers, and pressure vessels to be installed in this state after the twelve (12) month period from the date upon which the rules and regulations of the board shall become effective, shall be inspected during construction as required by the applicable rules and regulations of the board by an inspector authorized to inspect boilers and pressure vessels in this state, or, if constructed outside of the state, by an inspector holding a license issued by an organization approved by the board.



§ 45-23-41 - Procedure in general by companies employing special inspectors; exemption

Each company employing special inspectors, except a company operating boilers and/or pressure vessels covered by owner or user inspection service meeting the requirements of Section 45-23-21(b) shall, within thirty (30) days following each certificate inspection made by such inspectors, file a report of such inspection with the chief inspector upon appropriate forms as promulgated by the board. If such report shows that a boiler or pressure vessel is found to comply with the rules and regulations of the board, the owner or user thereof shall pay directly to the board the fee of Twenty Dollars ($ 20.00) for an annual certificate or Thirty Dollars ($ 30.00) for a biennial certificate, and the chief inspector or his duly authorized representative shall issue to such owner or user an inspection certificate bearing the date of inspection and specifying the maximum pressure under which the boiler or pressure vessel may be operated.

Such inspection certificate shall be valid for not more than fourteen (14) months from its date in the case of power boilers and high pressure, high temperature water boilers, and for not more than twenty-six (26) months in the case of heating boilers and pressure vessels.

In the case of those boilers and pressure vessels covered by Section 45-23-33(a), (b), (c) and (d) for which the board has established or extended the operating period between required inspections, pursuant to the provisions of Section 45-23-33(g) or (h), the certificate shall be valid for a period not more than two (2) months beyond the period set by the board.

Certificates shall be posted under glass in the room containing the boiler or pressure vessel inspected. If the boiler or pressure vessel is not located within the building, the certificate shall be posted in a location convenient to the boiler or pressure vessel inspected, or in any place where it will be accessible to interested parties.

Air tanks used to inflate automobile tires shall be exempt from the inspection requirements of this section.



§ 45-23-43 - Procedure by companies covered by owner or user inspection service meeting statutory requirements

Each company operating boilers and/or pressure vessels covered by owner or user inspection service meeting the requirements of Section 45-23-21(b) shall maintain in its files an inspection record which shall list, by number and such abbreviated description as may be necessary for identification, each pressure vessel covered by this chapter, the date of the last inspection of each such unit, and for each pressure vessel the approximate date for the next inspection thereof arrived at by applying the appropriate rules therefor to all data available at the time such inspection record is compiled. Such inspection record shall be readily available for examination by the chief inspector or his authorized representative during business hours.



§ 45-23-45 - Statement by company covered by owner or user inspection service; filing fee

Each such company shall, in addition, file annually with the board a statement, signed by the engineer having supervision over the inspections made during the period covered thereby, stating the number of vessels covered by this chapter inspected during the year and certifying that each such inspection was conducted pursuant to the inspection requirements provided for by this chapter. Such annual statement shall be accompanied by a filing fee in accordance with the following schedule:

(a) For statements covering not more than twenty-five (25) vessels--Three Dollars ($ 3.00) per vessel.

(b) For statements covering more than twenty-five (25) but less than one hundred one (101) vessels--Seventy-five Dollars ($ 75.00).

(c) For statements covering more than one hundred (100) but less than five hundred one (501) vessels--One Hundred Fifty Dollars ($ 150.00).

(d) For statements covering more than five hundred (500) vessels--Three Hundred Dollars ($ 300.00).



§ 45-23-47 - Invalidation of inspection certificate upon termination of insurance

No inspection certificate issued for an insured boiler or pressure vessel based upon a report of a special inspector shall be valid after the boiler or pressure vessel for which it was issued shall cease to be insured by a company duly authorized by this state to provide such insurance.



§ 45-23-49 - Suspension of inspection certificate

The board or its authorized representative may at any time suspend an inspection certificate when, upon a showing of due cause, the boiler or pressure vessel for which it was issued cannot be operated without menace to the public safety, or when the boiler or pressure vessel is found not to comply with the rules and regulations herein provided. Each suspension of an inspection certificate shall continue in effect until such boiler or pressure vessel shall have been made to conform to the rules and regulations of the board, and until said inspection certificate shall have been reinstated.



§ 45-23-51 - Violations; penalties

After twelve (12) months following the date of issuance of the rules and regulations by the board, it shall be unlawful for any person, firm, partnership or corporation to operate in this state or its territories a boiler or pressure vessel, except a boiler and/or pressure vessel covered by owner or user inspection service as provided for in Sections 45-23-43 and 45-23-45, without a valid inspection certificate. The operation of a boiler or pressure vessel without such inspection certificate, or at a pressure exceeding that specified in such inspection certificate, shall constitute a misdemeanor on the part of the owner, user or operator thereof and shall be punishable by a fine not exceeding Five Hundred Dollars ($ 500.00) or imprisonment not to exceed six (6) months, or both. Each day of such unlawful operation shall be deemed a separate offense.



§ 45-23-53 - Fees where inspection made by chief inspector or his deputy

The owner or user of a boiler or pressure vessel required by this chapter to be inspected by the chief inspector, of his deputy inspector, shall pay directly to the board, upon completion of inspection, fees as specified by the board in the rules and regulations.

(a) Fee schedules set by the board shall be reasonable and practical but shall be set at a level which, in conjunction with the fees collected under Sections 45-23-41 through 45-23-45, will make this activity reasonably self-supporting.

(b) A group of pressure vessels, such as the rolls of a paper machine or dryer operating as a single machine or unit, shall be considered as one (1) pressure vessel.

(c) Not more than one (1) fee shall be charged or collected for any and all inspections of any pressure vessel in any required inspection period.

(d) When it is necessary to make a special trip to witness the application of a hydrostatic test, an additional fee based on the scale of fees applicable to a certificate inspection of the boiler or pressure vessel shall be charged.



§ 45-23-55 - Boiler and pressure vessel safety fund

There is hereby created a special fund in the state treasury to be known as the boiler and pressure vessel safety fund into which shall be deposited all funds appropriated by the legislature for the implementation of this chapter, and funds from fees, fines and any other source that shall be used for the implementation and administration of this chapter by the Mississippi State Board of Health.



§ 45-23-57 - Appeal to board

Any person aggrieved by an order or an act of the board or the chief inspector under this chapter may, within fifteen (15) days' notice thereof, appeal from such order or act to the board which shall, within thirty (30) days thereafter, issue an appropriate order either approving or disapproving said order or act. A copy of such order by the board shall be given to all interested parties.



§ 45-23-59 - Review of board action

Within thirty (30) days after any order or act of the board, any person aggrieved thereby may file a petition in the circuit court of the county of the aggrieved for a review thereof. The court shall summarily hear the petition and may make any appropriate order.



§ 45-23-61 - Legislative power of city, town, or other governmental subdivision

No city, town or other governmental subdivision shall have the power to make any laws, ordinances or resolutions providing for the construction, installation, inspection, operation, maintenance or repair of boilers and pressure vessels within the limits of such city, town or governmental subdivision, and any such laws, ordinances or resolutions heretofore made or passed shall be and are hereby declared void and of no effect.






Chapter 25 - IDENTIFICATION CARDS FOR NON-DRIVERS [REPEALED]



Chapter 27 - MISSISSIPPI JUSTICE INFORMATION CENTER

§ 45-27-1 - Legislative findings and declaration of purpose

The Legislature finds and declares that a more effective administrative structure now is required to control the collection, storage, dissemination and use of criminal offender record information. These improvements in the organization and control of criminal offender record keeping are imperative both to strengthen the administration of criminal justice and to assure appropriate protection of rights of individual privacy. The purposes of this chapter are (a) to control and coordinate criminal offender record keeping within this state; (b) to assure periodic reporting to the Governor and Legislature concerning such record keeping; and (c) to establish a more effective administrative structure for the collection, maintenance, retrieval and dissemination of criminal history record information described in this chapter, consistent with those principles of scope and security prescribed by this chapter, and to facilitate the practical use of criminal offender record information within the criminal justice system.



§ 45-27-3 - Definitions

For the purposes of this chapter, the following words shall have the meanings ascribed to them in this section unless the context requires otherwise:

(a) "Criminal justice agencies" means public agencies at all levels of government which perform as their principal function activities relating to the apprehension, prosecution, adjudication or rehabilitation of criminal offenders.

(b) "Offense" means an act which is a felony or a misdemeanor.

(c) "Justice information system" means those agencies, procedures, mechanisms, media and forms, as well as the information itself, which are or become involved in the origination, transmittal, storage, retrieval and dissemination of information related to reported offenses and offenders, and the subsequent actions related to the events or persons.

(d) "Criminal justice information" means the following classes of information:

(i) "Secret data," which includes information dealing with those elements of the operation and programming of the Mississippi Justice Information Center computer system and the communications network and satellite computer systems handling criminal justice information which prevents unlawful intrusion into the system.

(ii) "Criminal history record information," which means information collected by criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, affidavits, information or other formal charges and any disposition arising therefrom, sentencing, correctional supervision and release. The term does not include identification information such as fingerprint records or images to the extent that the information does not indicate involvement of the individual in the criminal justice system.

(iii) "Sensitive data," which contains statistical information in the form of reports, lists and documentation which may identify a group characteristic, such as "white" males or "stolen" guns.

(iv) "Restricted data," which contains information relating to data-gathering techniques, distribution methods, manuals and forms.

(v) "Law enforcement agency" or "originating agency" or "agency" which includes a governmental unit or agency composed of one or more persons employed full time or part time by the state as a political subdivision thereof for the following purposes: (A) the administration of criminal justice, which includes the prevention and detection of crime; the apprehension, pretrial release, post-trial release, prosecution, adjudication, correctional supervision or rehabilitation of accused persons or criminal offenders; or the collection, storage and dissemination of criminal history record information; or (B) the enforcement of state laws or local ordinances, which includes making arrests for crimes while acting within the scope of their authority. The agency must perform one or more of the above-described criminal justice duties and allocate a substantial part of its annual budget to the administration of criminal justice.

(e) "Center" means the Mississippi Justice Information Center or the Mississippi Criminal Information Center.

(f) "Department" means the Mississippi Department of Public Safety.

(g) "Conviction information" means criminal history record information disclosing that a person was found guilty of, or has pleaded guilty or nolo contendere to, a criminal offense in a court of law, together with any sentencing information. This includes a conviction in a federal or military tribunal, including a court martial conducted by the Armed Forces of the United States, or a conviction for an offense committed on an Indian Reservation or other federal property, or any court of a state of the United States.

(h) "Nonconviction information" means arrest without disposition information if an interval of one (1) year has elapsed from the date of arrest and no active prosecution for the charge is pending, as well as all acquittals and all dismissals.

(i) "Arrest card" means the initial law enforcement agency documentation of an arrest, whether in physical or digital form, including fingerprint information.

(j) "Disposition form" means the form prescribed by rule of the Justice Information Center for a court or law enforcement agency to report the disposition of the case of a person who has been arrested.

(k) "Disposition" means the outcome of the case of a person who was arrested and includes, without limitation:

(i) Nonadjudication;

(ii) A verdict or plea of guilt;

(iii) A plea of nolo contendere;

(iv) A verdict of not guilty;

(v) Dismissal;

(vi) Nolle prosequi;

(vii) Remand to the file;

(viii) Expunction; or

(ix) An appeal.



§ 45-27-5 - Mississippi Justice Information System established; director; personnel

(1) There is hereby established within the Mississippi Department of Public Safety a system for the communication of vital information relating to crimes, criminals and criminal activity to be known as the Mississippi Justice Information Center. Central responsibility for the development, maintenance and operation of the center shall be vested with the director of the Mississippi Justice Information Center.

(2) The director of the center shall maintain the necessary staff to enable the effective and efficient performance of the duties and responsibilities ascribed to the center. Such staff shall include but not be limited to statistical analysis personnel and field monitoring personnel, along with the support services to be procured within state government.

(3) All personnel of the center shall be subject to approval by the state personnel board, with due recognition to be given to the special qualifications and availability of the types of individuals required for such employment.



§ 45-27-7 - Duties and functions of the Justice Information Center

(1) The Mississippi Justice Information Center shall:

(a) Develop, operate and maintain an information system which will support the collection, storage, retrieval and dissemination of all data described in this chapter, consistent with those principles of scope, security and responsiveness prescribed by this chapter.

(b) Cooperate with all criminal justice agencies within the state in providing those forms, procedures, standards and related training assistance necessary for the uniform operation of the statewide center.

(c) Offer assistance and, when practicable, instruction to all local law enforcement agencies in establishing efficient local records systems.

(d) Make available, upon request, to all local and state criminal justice agencies, to all federal criminal justice agencies and to criminal justice agencies in other states any information in the files of the center which will aid such agencies in the performance of their official duties. For this purpose the center shall operate on a twenty-four-hour basis, seven (7) days a week. Such information, when authorized by the director of the center, may also be made available to any other agency of this state or any political subdivision thereof and to any federal agency, upon assurance by the agency concerned that the information is to be used for official purposes only in the prevention or detection of crime or the apprehension of criminal offenders.

(e) Cooperate with other agencies of this state, the crime information agencies of other states, and the national crime information center systems of the Federal Bureau of Investigation in developing and conducting an interstate, national and international system of criminal identification and records.

(f) Make available, upon request, to nongovernmental entities or employers certain information for noncriminal justice purposes as specified in Section 45-27-12.

(g) Institute necessary measures in the design, implementation and continued operation of the justice information system to ensure the privacy and security of the system. Such measures shall include establishing complete control over use of and access to the system and restricting its integral resources and facilities and those either possessed or procured and controlled by criminal justice agencies. Such security measures must meet standards developed by the center as well as those set by the nationally operated systems for interstate sharing of information.

(h) Provide data processing for files listing motor vehicle drivers' license numbers, motor vehicle registration numbers, wanted and stolen motor vehicles, outstanding warrants, identifiable stolen property and such other files as may be of general assistance to law enforcement agencies; provided, however, that the purchase, lease, rental or acquisition in any manner of "computer equipment or services," as defined in Section 25-53-3, Mississippi Code of 1972, shall be subject to the approval of the Mississippi Information Technology Services.

(i) Maintain a field coordination and support unit which shall have all the power conferred by law upon any peace officer of this state.

(2) The department, including the investigative division or the center, may:

(a) Obtain and store fingerprints, descriptions, photographs and any other pertinent identifying data from crime scenes and on persons who:

(i) Have been or are hereafter arrested or taken into custody in this state:

1. For an offense which is a felony;

2. For an offense which is a misdemeanor;

3. As a fugitive from justice; or

(ii) Are or become habitual offenders; or

(iii) Are currently or become confined to any prison, penitentiary or other penal institution; or

(iv) Are unidentified human corpses found in the state; or

(v) Have submitted fingerprints for conducting criminal history record checks.

(b) Compare all fingerprint and other identifying data received with that already on file and determine whether or not a criminal record is found for such person, and at once inform the requesting agency or arresting officer of those facts that may be disseminated consistent with applicable security and privacy laws and regulations. A record shall be maintained for a minimum of one (1) year of the dissemination of each individual criminal history, including at least the date and recipient of such information.

(c) Establish procedures to respond to those individuals who file requests to review their own records, pursuant to Sections 45-27-11 and 45-27-12, and to cooperate in the correction of the central center records and those of contributing agencies when their accuracy has been successfully challenged either through the related contributing agencies or by court order issued on behalf of an individual.

(d) Retain in the system the fingerprints of all law enforcement officers and part-time law enforcement officers, as those terms are defined in Section 45-6-3, and of all applicants to law enforcement agencies.

(3) There shall be a presumption that a copy of any document submitted to the center in accordance with the provisions of Section 45-27-9 that has been processed as set forth in this chapter and subsequently certified and provided by the center to a law enforcement agency or a court shall be admissible in any proceeding without further authentication unless a person objecting to that admissibility has successfully challenged the document under the provisions of Section 45-27-11.



§ 45-27-8 - Mississippi Justice Information Center authorized to charge fees for services and reports

The center, by direction of the Commissioner of the Department of Public Safety, shall establish and collect fees reasonably calculated to reimburse the center for the actual cost of searching, reviewing, duplicating and mailing records or information of any kind maintained by the center and authorized for release by this chapter.

No records shall be furnished by the center which are classified as confidential by law.

All fees collected by the center pursuant to this chapter shall be deposited into the Criminal Information Center Special Fund hereby created in the State Treasury. Monies deposited in such fund shall be expended by the center, as authorized and appropriated by the Legislature, to defray the expenses of the center. Any revenue in the fund which is not encumbered at the end of the fiscal year shall not lapse to the State General Fund but shall remain in the special fund.



§ 45-27-9 - Submission of data to center by criminal justice agencies; center to promptly purge records upon receipt of lawful expunction order; new or upgraded computerized records management systems to be formatted to Department of Justice approved format

(1) All criminal justice agencies within the state shall submit to the center an arrest card that will transmit fingerprints, descriptions, photographs (when specifically requested), and other identifying data on persons who have been lawfully arrested or taken into custody in this state for all felonies and misdemeanors as described in Section 45-27-7(2)(a). It shall be the duty of all chiefs of police, sheriffs, district attorneys, courts, court clerks, judges, parole and probation officers, wardens or other persons in charge of correctional institutions in this state to furnish the center with all data required by the rules duly promulgated under the Administrative Procedures Act to carry out its responsibilities under this chapter, and the duty of courts and court clerks to submit a disposition form for every disposition. It shall be the duty of all criminal justice agencies within the state to supply the prosecutor and the proper court with the disposition form that is attached to the physical arrest card if fingerprints were taken manually or, if fingerprints were captured digitally, the disposition form generated by the electronic fingerprint device at the time of the arrest.

(2) All persons in charge of law enforcement agencies shall obtain, or cause to be obtained, fingerprints according to the fingerprint system of identification established by the Director of the Federal Bureau of Investigation, full face and profile photographs (if equipment is available) and other available identifying data, of each person arrested or taken into custody for an offense of a type designated in subsection (1) of this section, of all persons arrested or taken into custody as fugitives from justice and of all unidentified human corpses in their jurisdictions, but photographs need not be taken if it is known that photographs of the type listed, taken within the previous year, are on file. Any record taken in connection with any person arrested or taken into custody and subsequently released without charge or cleared of the offense through court proceedings shall be purged from the files of the center and destroyed upon receipt by the center of a lawful expunction order. All persons in charge of law enforcement agencies shall submit to the center detailed descriptions of arrests or takings into custody which result in release without charge or subsequent exoneration from criminal liability within twenty-four (24) hours of the release or exoneration.

(3) Fingerprints and other identifying data required to be taken under subsection (2) shall be forwarded within twenty-four (24) hours after taking for filing and classification, but the period of twenty-four (24) hours may be extended to cover any intervening holiday or weekend. Photographs taken shall be forwarded at the discretion of the agency concerned, but, if not forwarded, the fingerprint record shall be marked "Photo Available" and the photographs shall be forwarded subsequently if the center so requests.

(4) All persons in charge of law enforcement agencies shall submit to the center detailed descriptions of arrest warrants and related identifying data immediately upon determination of the fact that the warrant cannot be served for the reasons stated. If the warrant is subsequently served or withdrawn, the law enforcement agency concerned must immediately notify the center of the service or withdrawal. Also, the agency concerned must annually, no later than January 31 of each year and at other times if requested by the center, confirm all arrest warrants which continue to be outstanding. Upon receipt of a lawful expunction order, the center shall purge and destroy files of all data relating to an offense when an individual is subsequently exonerated from criminal liability of that offense. The center shall not be liable for the failure to purge, destroy or expunge any records if an agency or court fails to forward to the center proper documentation ordering the action.

(5) All persons in charge of state correctional institutions shall obtain fingerprints, according to the fingerprint system of identification established by the Director of the Federal Bureau of Investigation or as otherwise directed by the center, and full face and profile photographs of all persons received on commitment to the institutions. The prints so taken shall be forwarded to the center, together with any other identifying data requested, within ten (10) days after the arrival at the institution of the person committed. At the time of release, the institution will again obtain fingerprints, as before, and forward them to the center within ten (10) days, along with any other related information requested by the center. The institution shall notify the center immediately upon the release of the person.

(6) All persons in charge of law enforcement agencies, all court clerks, all municipal justices where they have no clerks, all justice court judges and all persons in charge of state and county probation and parole offices, shall supply the center with the information described in subsections (4) and (10) of this section on the basis of the forms and instructions for the disposition form to be supplied by the center.

(7) All persons in charge of law enforcement agencies in this state shall furnish the center with any other identifying data required in accordance with guidelines established by the center. All law enforcement agencies and correctional institutions in this state having criminal identification files shall cooperate in providing the center with copies of the items in the files which will aid in establishing the nucleus of the state criminal identification file.

(8) All law enforcement agencies within the state shall report to the center, in a manner prescribed by the center, all persons wanted by and all vehicles and identifiable property stolen from their jurisdictions. The report shall be made as soon as is practical after the investigating department or agency either ascertains that a vehicle or identifiable property has been stolen or obtains a warrant for an individual's arrest or determines that there are reasonable grounds to believe that the individual has committed a crime. The report shall be made within a reasonable time period following the reporting department's or agency's determination that it has grounds to believe that a vehicle or property was stolen or that the wanted person should be arrested.

(9) All law enforcement agencies in the state shall immediately notify the center if at any time after making a report as required by subsection (8) of this section it is determined by the reporting department or agency that a person is no longer wanted or that a vehicle or property stolen has been recovered. Furthermore, if the agency making the apprehension or recovery is not the one which made the original report, then it shall immediately notify the originating agency of the full particulars relating to the apprehension or recovery using methods prescribed by the center.

(10) All law enforcement agencies in the state and clerks of the various courts shall promptly report to the center all instances where records of convictions of criminals are ordered expunged by courts of this state as now provided by law. The center shall promptly expunge from the files of the center and destroy all records pertaining to any convictions that are ordered expunged by the courts of this state as provided by law.

(11) The center shall not be held liable for the failure to purge, destroy or expunge records if an agency or court fails to forward to the center proper documentation ordering the action.

(12) Any criminal justice department or agency making an expenditure in excess of Five Thousand Dollars ($ 5,000.00) in any calendar year on software or programming upgrades concerning a computerized records management system or jail management system shall ensure that the new or upgraded system is formatted to Department of Justice approved XML format and that no impediments to data sharing with other agencies or departments exist in the software programming.



§ 45-27-11 - Review or challenge of criminal offender records; correction of errors in records

The center shall make a person's criminal records available for inspection by him or his attorney upon written request. Prior to inspection, the person must submit a set of fingerprints, sign a written authorization for the records check, and provide any other identifying information required by the center. Should such person or his attorney contest the accuracy of any portion of such records, the center shall make available to such person or his attorney a copy of the contested record upon written application identifying the portion of the record contested and showing the reason for the contest of accuracy. Forms, procedures, fees, identification and other related aspects pertinent to such access may be prescribed by the center in making access available.

If an individual believes such information to be inaccurate or incomplete, he may request the original agency having custody or control of the records to purge, modify or supplement them and to so notify the center of such changes. Should the agency decline to so act or should the individual believe the agency's decision to be otherwise unsatisfactory, the individual or his attorney may within thirty (30) days of such decision enter an appeal to the county or circuit court of the county of his residence or to such court in the county where such agency exists. The court in each such case shall conduct a de novo hearing and may order such relief as it finds to be required by law. Such appeals shall be entered in the same manner as other appeals are entered.

Should the record in question be found to be inaccurate or incomplete, the court shall order it to be appropriately expunged, modified or supplemented by an explanatory notation. Each agency or individual in the state with custody, possession or control of any such record shall promptly cause each and every copy thereof in his custody, possession or control to be altered in accordance with the court's order. Notification of each such deletion, amendment and supplementary notation shall be promptly disseminated to any individuals or agencies to which the records in question have been communicated as well as to the individual whose records have been ordered so altered. The center shall not be held liable for the failure to modify, supplement, destroy or expunge records if an agency or court fails to forward to the center proper documentation ordering such action.

Agencies, including the center, at which criminal offender records are sought to be inspected may prescribe reasonable hours and places of inspection and may impose such additional procedures, fees or restrictions, including fingerprinting, as are reasonably necessary both to assure the record's security, to verify the identities of those who seek to inspect them and to maintain an orderly and efficient mechanism for such access.



§ 45-27-12 - Dissemination of certain criminal history record information for noncriminal justice purposes

(1) State conviction information and arrest information which is contained in the center's database or the nonexistence of such information in the center's database shall be made available for the following noncriminal justice purposes:

(a) To any local, state or federal governmental agency that requests the information for the enforcement of a local, state or federal law;

(b) To any individual, nongovernmental entity or any employer authorized either by the subject of record in writing or by state or federal law to receive such information; and

(c) To any federal agency or central repository in another state requesting the information for purposes authorized by law.

(2) Information disseminated for noncriminal justice purposes as specified in this section shall be used only for the purpose for which it was made available and may not be re-disseminated.

(3) No agency or individual shall confirm the existence or nonexistence of criminal history record information to any person or organization that would not be eligible to receive the information pursuant to this section.

(4) Upon request for a check pursuant to this section, the nongovernmental entity or employer must provide proper identification and authorization information from the subject of the record to be checked and adhere to policies established by the center for such record checks.

(5) Any individual or his attorney who is the subject of the record to be checked, upon positive verification of the individual's identity, may request to review the disseminated information and shall follow the procedure set forth in Section 45-27-11. If the individual wishes to correct the record as it appears in the center's system, the person shall follow the procedure set forth in Section 45-27-11. The right of a person to review the person's criminal history record information shall not be used by a prospective employer or others as a means to circumvent procedures or fees for accessing records for noncriminal justice purposes.

(6) The center may impose procedures, including the submission of fingerprints, fees or restrictions, as are reasonably necessary to assure the record's security, to verify the identities of those who seek to inspect them, and to maintain an orderly and efficient mechanism for access. All fees shall be assessed and deposited in accordance with the provisions of Section 45-27-8.

(7) Local agencies may release their own agency records according to their own policies.

(8) Release of the above-described information for noncriminal justice purposes shall be made only by the center, under the limitations of this section, and such compiled records will not be released or disclosed for noncriminal justice purposes by other agencies in the state.



§ 45-27-13 - Penalties

(1) Any person who knowingly requests, obtains or attempts to obtain criminal history record information and other information maintained in the center's network under false pretenses or who misuses criminal history record information or information maintained in the center's network except in accordance with law or who knowingly communicates or attempts to communicate criminal history record information to any agency or person except in accordance with this chapter, or any member, officer, employee or agent of the center, or any participating agency who knowingly falsifies criminal history record information, or any records relating thereto, shall for each such offense be fined not more than Five Thousand Dollars ($ 5,000.00) or be imprisoned for not more than one (1) year, or both fined and imprisoned.

(2) Any person who knowingly discloses or attempts to disclose the techniques or methods employed to ensure the security and privacy of information or data contained in criminal justice information systems, except in accordance with this chapter, shall for each such offense be fined not more than Five Thousand Dollars ($ 5,000.00) or be imprisoned for not more than two (2) years in the custody of the Department of Corrections, or both.



§ 45-27-15 - Provisions to be controlling; juvenile offenders; maintenance and dissemination of more detailed information

(1) In the event of conflict, this chapter shall to the extent of the conflict supersede all existing statutes which regulate, control or otherwise relate, directly or by implication, to the collection, storage and dissemination or usage of fingerprint identification, offender criminal history or any existing statute which relates directly or by implication to any other provisions of this chapter.

(2) Notwithstanding the provisions of subsection (1) of this section, this chapter shall not be understood to alter, amend or supersede the statutes and rules of law governing the collection, storage, dissemination or usage of records concerning individual juvenile offenders in which they are individually identified by name or other means.

(3) Nothing in this section shall prevent a criminal justice agency from maintaining more detailed information than is required to be reported to the central repository. However, the dissemination of such criminal history record information is governed by federal statute.



§ 45-27-17 - Counties, municipalities and users of network authorized to pay pro rata cost of justice information center

All boards of supervisors, municipal authorities of the state and other users of the network are hereby authorized to appropriate and pay, in their discretion, to the Department of Public Safety such sum as may be assessed against said county or municipality or user agency as their pro rata cost of the justice information system and Mississippi Justice Information Center.



§ 45-27-19 - Exemption of records

(1) Unless specifically authorized by law, records maintained by the center shall be exempt from the provisions of the Mississippi Public Records Act of 1983.

(2) Intelligence and investigative files maintained by law enforcement shall be kept separate from criminal history record information and shall be exempt from dissemination under the provisions of this chapter and the Mississippi Public Records Law.



§ 45-27-21 - Database of all expunction and nonadjudication orders created; accessibility to database

A certified copy of every expunction and nonadjudication order shall be sent by the circuit clerk to the Mississippi Criminal Information Center where it shall be maintained in a separate confidential database accessible only upon written request by a district attorney, a county prosecuting attorney, a municipal court prosecuting attorney, the Attorney General of Mississippi and the Mississippi Law Enforcement Standards and Training Board. Any criminal conviction which has been expunged or nonadjudicated may be used for the purpose of determining habitual offender status and for the use of the Mississippi Law Enforcement Standards and Training Board in giving or retaining law enforcement certification, and to ensure that a person is only eligible for first-offender status one (1) time.






Chapter 29 - RECORDS



Chapter 31 - SEX OFFENSE CRIMINAL HISTORY RECORD INFORMATION ACT



Chapter 33 - REGISTRATION OF SEX OFFENDERS

§ 45-33-21 - Legislative findings and declaration of purpose

The Legislature finds that the danger of recidivism posed by criminal sex offenders and the protection of the public from these offenders is of paramount concern and interest to government. The Legislature further finds that law enforcement agencies' efforts to protect their communities, conduct investigations, and quickly apprehend criminal sex offenders are impaired by the lack of information shared with the public, which lack of information may result in the failure of the criminal justice system to identify, investigate, apprehend, and prosecute criminal sex offenders.

The Legislature further finds that the system of registering criminal sex offenders is a proper exercise of the state's police power regulating present and ongoing conduct. Comprehensive registration and periodic address verification will provide law enforcement with additional information critical to preventing sexual victimization and to resolving promptly incidents involving sexual abuse and exploitation. It will allow law enforcement agencies to alert the public when necessary for the continued protection of the community.

Persons found to have committed a sex offense have a reduced expectation of privacy because of the public's interest in safety and in the effective operation of government. In balancing offenders' due process and other rights, and the interests of public security, the Legislature finds that releasing such information about criminal sex offenders to the general public will further the primary governmental interest of protecting vulnerable populations and, in some instances the public, from potential harm.

Therefore, the state's policy is to assist local law enforcement agencies' efforts to protect their communities by requiring criminal sex offenders to register, to record their addresses of residence, to be photographed and fingerprinted, and to authorize the release of necessary and relevant information about criminal sex offenders to the public as provided in this chapter, which may be referred to as the Mississippi Sex Offenders Registration Law.



§ 45-33-23 - Definitions

For the purposes of this chapter, the following words shall have the meanings ascribed herein unless the context clearly requires otherwise:

(a) "Conviction" means that, regarding the person's offense, there has been a determination or judgment of guilt as a result of a trial or the entry of a plea of guilty or nolo contendere regardless of whether adjudication is withheld. "Conviction of similar offenses" includes, but is not limited to, a conviction by a federal or military tribunal, including a court-martial conducted by the Armed Forces of the United States, a conviction for an offense committed on an Indian Reservation or other federal property, a conviction in any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the Northern Marianna Islands or the United States Virgin Islands, and a conviction in a foreign country if the foreign country's judicial system is such that it satisfies minimum due process set forth in the guidelines under Section 111(5)(B) Public Law 109-248.

(b) "Department" means the Mississippi Department of Public Safety unless otherwise specified.

(c) "Jurisdiction" means any court or locality including any state court, federal court, military court, Indian tribunal or foreign court, the fifty (50) states, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the Northern Marianna Islands or the United States Virgin Islands, and Indian tribes that elect to function as registration jurisdictions under Title 1, SORNA Section 127 of the Adam Walsh Child Safety Act.

(d) "Permanent residence" means a place where the person abides, lodges, or resides for a period of fourteen (14) or more consecutive days.

(e) "Registration" means providing information to the appropriate agency within the time frame specified as required by this chapter.

(f) "Registration duties" means obtaining the registration information required on the form specified by the department as well as the photograph, fingerprints and biological sample of the registrant. Biological samples are to be forwarded to the State Crime Laboratory pursuant to Section 45-33-37; the photograph, fingerprints and other registration information are to be forwarded to the Department of Public Safety immediately.

(g) "Responsible agency" is defined as the person or government entity whose duty it is to obtain information from a criminal sex offender upon conviction and to transmit that information to the Mississippi Department of Public Safety.

(i) For a criminal sex offender being released from the custody of the Department of Corrections, the responsible agency is the Department of Corrections.

(ii) For a criminal sex offender being released from a county jail, the responsible agency is the sheriff of that county.

(iii) For a criminal sex offender being released from a municipal jail, the responsible agency is the police department of that municipality.

(iv) For a sex offender in the custody of the youth court, the responsible agency is the youth court.

(v) For a criminal sex offender who is being placed on probation, including conditional discharge or unconditional discharge, without any sentence of incarceration, the responsible agency is the sentencing court.

(vi) For an offender who has been committed to a mental institution following an acquittal by reason of insanity, the responsible agency is the facility from which the offender is released. Specifically, the director of the facility shall notify the Department of Public Safety before the offender's release.

(vii) For a criminal sex offender who is being released from a jurisdiction outside this state or who has a prior conviction in another jurisdiction and who is to reside, work or attend school in this state, the responsible agency is both the sheriff of the proposed county of residence and the department.

(h) "Sex offense" or "registrable offense" means any of the following offenses:

(i) Section 97-3-53 relating to kidnapping, if the victim was below the age of eighteen (18);

(ii) Section 97-3-65 relating to rape; however, conviction or adjudication under Section 97-3-65(1)(a) when the offender was eighteen (18) years of age or younger at the time of the alleged offense, shall not be a registrable sex offense;

(iii) Section 97-3-71 relating to rape and assault with intent to ravish;

(iv) Section 97-3-95 relating to sexual battery; however, conviction or adjudication under Section 97-3-95(1)(c) when the offender was eighteen (18) years of age or younger at the time of the alleged offense, shall not be a registrable sex offense;

(v) Section 97-5-5 relating to enticing a child for concealment, prostitution or marriage;

(vi) Section 97-5-23 relating to the touching of a child, mentally defective or incapacitated person or physically helpless person for lustful purposes;

(vii) Section 97-5-27 relating to the dissemination of sexually oriented material to children;

(viii) Section 97-5-33 relating to the exploitation of children;

(ix) Section 97-5-41 relating to the carnal knowledge of a stepchild, adopted child or child of a cohabiting partner;

(x) Section 97-29-3 relating to sexual intercourse between teacher and student;

(xi) Section 97-29-59 relating to unnatural intercourse;

(xii) Section 43-47-18 relating to sexual abuse of a vulnerable person;

(xiii) Section 97-3-54.1(1)(c) relating to procuring sexual servitude of a minor and Section 97-3-54.3 relating to aiding, abetting or conspiring to violate Section 97-3-54.1(1)(c);

(xiv) Section 97-29-61(2) relating to voyeurism when the victim is a child under sixteen (16) years of age;

(xv) Section 97-29-63 relating to filming another without permission where there is an expectation of privacy;

(xvi) Section 97-29-45(1)(a) relating to obscene electronic communication;

(xvii) Section 97-3-104 relating to the crime of sexual activity between law enforcement, correctional or custodial personnel and prisoners;

(xviii) Section 97-5-39(1)(e) relating to contributing to the neglect or delinquency of a child, felonious abuse or battery of a child, if the victim was sexually abused;

(xix) Section 97-1-7 relating to attempt to commit any of the above-referenced offenses;

(xx) Any other offense resulting in a conviction in another jurisdiction which, if committed in this state, would be deemed to be such a crime without regard to its designation elsewhere;

(xxi) Any offense resulting in a conviction in another jurisdiction for which registration is required in the jurisdiction where the conviction was had;

(xxii) Any conviction of conspiracy to commit, accessory to commission, or attempt to commit any offense listed in this section;

(xxiii) Capital murder when one (1) of the above-described offenses is the underlying crime.

(i) "Temporary residence" is defined as any place where the person abides, lodges, or resides for a period of seven (7) or more consecutive days which is not the person's permanent residence.



§ 45-33-25 - Registration with Mississippi Department of Public Safety of persons convicted of or acquitted by reason of insanity of registrable offenses residing, employed or attending school in Mississippi; registration information; prohibition against registered sex offenders living within specified distance of schools, certain child care facilities or agencies or playgrounds or other recreational facilities utilized by children

(1) (a) Any person having a permanent or temporary residence in this state or who is employed or attending school in this state who has been convicted of a registrable offense in this state or another jurisdiction or who has been acquitted by reason of insanity of a registrable offense in this state or another jurisdiction shall register with the responsible agency and the Mississippi Department of Public Safety. Registration shall not be required for an offense that is not a registrable sex offense or for an offender who is under fourteen (14) years of age. The department shall provide the initial registration information as well as every change of name, change of address, change of status at a school, or other change of information as required by the department to the sheriff of the county of the residence address of the registrant, the sheriff of the county of the employment address, and the sheriff of the county of the school address, if applicable, and any other jurisdiction of the registrant through either written notice, electronic or telephone transmissions, or online access to registration information. Further, the department shall provide this information to the Federal Bureau of Investigation. Additionally, upon notification by the registrant that he intends to reside outside the State of Mississippi, the department shall notify the appropriate state law enforcement agency of any state to which a registrant is moving or has moved.

(b) Any person having a permanent or temporary residence or who is employed or attending school in this state who has been adjudicated delinquent for a registrable sex offense listed in this paragraph that involved use of force against the victim shall register as a sex offender with the responsible agency and shall personally appear at a Mississippi Department of Public Safety Driver's License Station within three (3) business days of registering with the responsible agency:

(i) Section 97-3-71 relating to rape and assault with intent to ravish;

(ii) Section 97-3-95 relating to sexual battery;

(iii) Section 97-3-65 relating to statutory rape; or

(iv) Conspiracy to commit, accessory to the commission of, or attempt to commit any offense listed in this paragraph.

(2) Any person required to register under this chapter shall submit the following information at the time of registration:

(a) Name, including a former name which has been legally changed;

(b) Street address of all current permanent and temporary residences within state or out of state at which the sex offender resides or habitually lives, including dates of temporary lodgings. There is a presumption that a registrant owes a duty of updating registration information if:

(i) The registrant remains away from a registered address for seven (7) or more consecutive days; or

(ii) If the registrant remains at another address between the hours of 10:00 p.m. and 6:00 a.m. for more than seven (7) consecutive days;

(c) Date, place and address of employment, including as a volunteer or unpaid intern or as a transient or day laborer;

(d) Crime for which charged, arrested or convicted;

(e) Date and place of conviction, adjudication or acquittal by reason of insanity;

(f) Aliases used or nicknames, ethnic or tribal names by which commonly known;

(g) Social security number and any purported social security number or numbers;

(h) Date and place of birth and any purported date and place of birth;

(i) Age, race, sex, height, weight, hair and eye colors, and any other physical description or identifying factors;

(j) A brief description of the offense or offenses for which the registration is required;

(k) Driver's license or state or other jurisdiction identification card number, which license or card may be electronically accessed by the Department of Public Safety;

(l) Anticipated future residence;

(m) If the registrant's residence is a motor vehicle, trailer, mobile home or manufactured home, the registrant shall also provide vehicle identification number, license tag number, registration number and a description, including color scheme, of the motor vehicle, trailer, mobile home or manufactured home; if the registrant's place of residence is a vessel or houseboat, the registrant shall also provide the hull identification number, manufacturer's serial number, name of the vessel or houseboat, registration number and a description, including color scheme, of the vessel or houseboat, including permanent or frequent locations where the motor vehicle, trailer, mobile home, manufactured home, vessel or houseboat is kept;

(n) Vehicle make, model, color and license tag number for all vehicles owned or operated by the sex offender, whether for work or personal use, and the permanent or frequent locations where a vehicle is kept;

(o) Offense history;

(p) Photograph;

(q) Fingerprints and palm prints;

(r) Documentation of any treatment received for any mental abnormality or personality disorder of the person;

(s) Biological sample;

(t) Name of any public or private educational institution, including any secondary school, trade or professional institution or institution of higher education at which the offender is employed, carries on a vocation (with or without compensation) or is enrolled as a student, or will be enrolled as a student, and the registrant's status;

(u) Copy of conviction or sentencing order for the sex offense for which registration is required;

(v) The offender's parole, probation or supervised release status and the existence of any outstanding arrest warrants;

(w) Every online identity, screen name or username used, registered or created by a registrant;

(x) Professional licensing information which authorizes the registrant to engage in an occupation or carry out a trade or occupation;

(y) Information from passport and immigration documents;

(z) All telephone numbers, including, but not limited to, permanent residence, temporary residence, cell phone and employment phone numbers, whether landlines or cell phones; and

(aa) Any other information deemed necessary.

(3) For purposes of this chapter, a person is considered to be residing in this state if he maintains a permanent or temporary residence as defined in Section 45-33-23, including students, temporary employees and military personnel on assignment.

(4) (a) A person required to register under this chapter shall not reside within three thousand (3,000) feet of the real property comprising a public or nonpublic elementary or secondary school, a child care facility, a residential child-caring agency, a children's group care home or any playground, ballpark or other recreational facility utilized by persons under the age of eighteen (18) years.

(b) A person residing within three thousand (3,000) feet of the real property comprising a public or nonpublic elementary or secondary school or a child care facility does not commit a violation of this subsection if any of the following apply:

(i) The person is serving a sentence at a jail, prison, juvenile facility or other correctional institution or facility.

(ii) The person is subject to an order of commitment under Title 41, Mississippi Code of 1972.

(iii) The person established the subject residence before July 1, 2006.

(iv) The school or child care facility is established within three thousand (3,000) feet of the person's residence subsequent to the date the person established residency.

(v) The person established the subject residence between July 1, 2006, and January 1, 2014, in a location at least one thousand five hundred (1,500) feet from the school or child care facility.

(vi) The person is a minor or a ward under a guardianship.

(c) A person residing within three thousand (3,000) feet of the real property comprising a residential child-caring agency, a children's group care home or any playground, ballpark or other recreational facility utilized by persons under the age of eighteen (18) years does not commit a violation of this subsection if any of the following apply:

(i) The person established the subject residence before July 1, 2008.

(ii) The residential child-caring agency, children's group care home, playground, ballpark or other recreational facility utilized by persons under the age of eighteen (18) years is established within three thousand (3,000) feet of the person's residence subsequent to the date the person established residency.

(iii) The person established the subject residence between July 1, 2008, and January 1, 2014, in a location at least one thousand five hundred (1,500) feet from the residential child-caring agency, children's group care home, playground, ballpark or other recreational facility utilized by persons under the age of eighteen (18) years.

(iv) Any of the conditions described in subsection (4)(b)(i), (ii) or (vi) exist.

(5) The Department of Public Safety is required to obtain the text of the law defining the offense or offenses for which the registration is required.



§ 45-33-26 - Prohibition against sex offender being present in or within a certain distance of school building or school property or in or about any public beach or public campground where minor children congregate; exemptions; penalties

(1) (a) Unless exempted under subsection (2), it is unlawful for a person required to register as a sex offender under Section 45-33-25:

(i) To be present in any school building, on real property comprising any school, or in any conveyance owned, leased or contracted by a school to transport students to or from school or a school-related activity when persons under the age of eighteen (18) are present in the building, on the grounds or in the conveyance; or

(ii) To loiter within five hundred (500) feet of a school building or real property comprising any school while persons under the age of eighteen (18) are present in the building or on the grounds.

(b) It is unlawful for a person required to register as a sex offender under Section 45-33-25 to visit or be in or about any public beach or public campground where minor children congregate without advance approval from the Director of the Department of Public Safety Sex Offender Registry, and the registrant is required to immediately report any incidental contact with minor children to the director.

(2) (a) A person required to register as a sex offender who is a parent or guardian of a student attending the school and who complies with subsection (3) may be present on school property if the parent or guardian is:

(i) Attending a conference at the school with school personnel to discuss the progress of the sex offender's child academically or socially;

(ii) Participating in child review conferences in which evaluation and placement decisions may be made with respect to the sex offender's child regarding special education services;

(iii) Attending conferences to discuss other student issues concerning the sex offender's child such as retention and promotion;

(iv) Transporting the sex offender's child to and from school; or

(v) Present at the school because the presence of the sex offender has been requested by the principal for any other reason relating to the welfare of the child.

(b) Subsection (1) of this section shall not apply to a sex offender who is legally enrolled in a particular school or is participating in a school-sponsored educational program located at a particular school when the sex offender is present at that school.

(3) (a) In order to exercise the exemption under subsection (2), a parent or guardian who is required to register as a sex offender must notify the principal of the school of the sex offender's presence at the school unless the offender: (i) has permission to be present from the superintendent or the school board, or (ii) the principal has granted ongoing permission for regular visits of a routine nature.

(b) If permission is granted by the superintendent or the school board, the superintendent or school board president must inform the principal of the school where the sex offender will be present. Notification includes the nature of the sex offender's visit and the hours when the sex offender will be present in the school, and the sex offender is responsible for notifying the principal's office upon arrival and upon departure. If the sex offender is to be present in the vicinity of children, the sex offender has the duty to remain under the direct supervision of a school official.

(4) For the purposes of this section, the following terms shall have the meanings ascribed unless the context clearly requires otherwise:

(a) "School" means a public or private preschool, elementary school or secondary school.

(b) "Loiter" means standing or sitting idly, whether in or out of a vehicle, or remaining in or around school property without a legitimate reason.

(c) "School official" means the principal, a teacher, any other certified employee of the school, the superintendent of schools, or a member of the school board.

(5) A sex offender who violates this section is guilty of a misdemeanor and subject to a fine not to exceed One Thousand Dollars ($ 1,000.00), incarceration not to exceed six (6) months in jail, or both.

(6) It is a defense to prosecution under this section that the sex offender did not know and could not reasonably know that the property or conveyance fell within the proscription of this section.

(7) Nothing in this section shall be construed to infringe upon the constitutional right of a sex offender to be present in a school building that is used as a polling place for the purpose of voting.



§ 45-33-27 - Time frame and place for registration of offenders

(1) A person required to register on the basis of a conviction, adjudication of delinquency or acquittal by reason of insanity entered shall register with the responsible agency within three (3) business days of the date of judgment unless the person is immediately confined or committed, in which case the person shall register before release in accordance with the procedures established by the department. The responsible agency shall immediately forward the registration information to the Department of Public Safety. The person is also required to personally appear at a Department of Public Safety Driver's License Station within three (3) days of registration with the responsible agency and to obtain a sex offender registration card.

(2) If a person who is required to register under this section is released from prison or placed on parole or supervised release or in a restitution center or community work center, the Department of Corrections shall perform the registration duties before placement in a center or before release and immediately forward the registration information to the Department of Public Safety. The person is also required to personally appear at a Department of Public Safety Driver's License Station within three (3) days of release or placement in a restitution center or community work center.

(3) If a person required to register under this section is placed on probation, the court, at the time of entering the order, shall register the person and immediately forward the registration information to the Department of Public Safety. The person is also required to personally appear at a Department of Public Safety Driver's License Station within three (3) days of the entry of the order.

(4) Any person required to register who is neither incarcerated, detained nor committed at the time the requirement to register attaches shall present himself to the county sheriff to register within three (3) business days, and shall personally appear at a Department of Public Safety Driver's License Station within three (3) days of the time the requirement to register attaches.

(5) An offender moving to or returning to this state from another jurisdiction shall notify the Department of Public Safety ten (10) days before the person first resides in or returns to this state and shall present himself to the sheriff of the county of his residence within three (3) business days after first residing in or returning to a county of this state to provide the required registration information. The person is also required to register by personally appearing at a Department of Public Safety Driver's License Station within three (3) days after first residing in or moving to a county of this state. If the offender fails to appear for registration as required in this state, the department shall notify the other jurisdiction of the failure to register.

(6) A person, other than a person confined in a correctional or juvenile detention facility or involuntarily committed on the basis of mental illness, who is required to register on the basis of a sex offense for which a conviction, adjudication of delinquency or acquittal by reason of insanity was entered shall register with the sheriff of the county in which he resides no later than August 15, 2000, or within three (3) business days of first residing in or returning to a county of this state.

(7) Every person required to register shall show proof of domicile. The commissioner shall promulgate any rules and regulations necessary to enforce this requirement and shall prescribe the means by which such person may show domicile.

(8) Any driver's license photograph, I.D. photograph, sex offender photograph, fingerprint, driver's license application and/or anything submitted to the Department of Public Safety by a known convicted sex offender, registered or not registered, can be used by the Department of Public Safety or any other authorized law enforcement agency for any means necessary in registration, identification, investigation regarding their tracking or identification.

(9) The department will assist local law enforcement agencies in the effort to conduct address and other verifications of registered sex offenders and will assist in the location and apprehension of noncompliant sex offenders.



§ 45-33-28 - Notification of emergency shelter management of person's sex offender status upon entering shelter during declaration of emergency; notification of law enforcement officials of presence of sex offender in shelter

(1) Notwithstanding any other provision of the law to the contrary, during a declaration of emergency, any person who has been required to register as a sex offender as provided in this chapter who enters an emergency shelter, within the first twenty-four (24) hours of admittance, shall notify the management of the facility, the sheriff of the county in which the shelter is located and the chief of police of the municipality, if the shelter is located in a municipality, of the person's sex offender status. The sex offender shall provide his full name, date of birth, social security number, and last address of registration prior to the declaration of emergency. Within seventy-two (72) hours of receiving the notification required by the provisions of this subsection, the sheriff and chief of police shall forward that information to the department.

(2) The manager or director of the emergency shelter shall make a reasonable effort to notify the chief law enforcement officer of the county or municipality in which the shelter is located of the presence of the sex offender in the emergency shelter. No person associated with a nonprofit organization that operates an emergency shelter shall be liable for any injury or claim arising out of the failure of the manager or operator to communicate the presence of a sex offender in the shelter to the appropriate law enforcement official.



§ 45-33-29 - Address change notification; change in enrollment, employment or vocation status at any educational institution; change of employment or name; change of vehicle information; change of e-mail address or other designation used in Internet communications

(1) Upon any change of address, including temporary lodging, an offender required to register under this chapter is required to personally appear at a Department of Public Safety Driver's License Station not less than ten (10) days before he intends to first reside at the new address.

(2) Upon any change in the status of a registrant's enrollment, employment or vocation at any public or private educational institution, including any secondary school, trade or professional institution or institution of higher education, the offender is required to personally appear at a Department of Public Safety Driver's License Station within three (3) business days of the change.

(3) Upon any change of employment or change of name, a registrant is required to personally appear at a Department of Public Safety Driver's License Station within three (3) business days of the change.

(4) Upon any change of vehicle information, a registrant is required to report the change on an appropriate form supplied by the department within three (3) business days of the change.

(5) Upon any change of e-mail address or addresses, instant message address or addresses, or any other designation used in Internet communications, postings or telephone communications, a registrant is required to report the change on an appropriate form supplied by the department within three (3) business days of the change.

(6) Upon any change of information deemed by the department to be necessary to the state's policy to assist local law enforcement agencies' efforts to protect their communities, a registrant is required to report the change on an appropriate form supplied by the department within three (3) business days of the change.



§ 45-33-31 - Reregistration

(1) (a) Registrants who are in compliance with a program of electronic monitoring under this chapter are required to reregister annually.

(b) All other registrants are required to personally appear at a Department of Public Safety Driver's License Station to reregister every ninety (90) days.

(2) Reregistration includes the submission of current information and photograph to the department and the verification of registration information, including the street address and telephone number of the registrant; name, street address and telephone number of the registrant's employment or status at a school, along with any other registration information that may need to be verified and the payment of any required fees.

(3) A person who fails to reregister and obtain a renewal sex offender registration card as required by this section commits a violation of this chapter. The Department of Public Safety will immediately notify any sheriff or other jurisdiction of any changes in information including residence address, employment and status at a school if that jurisdiction, county or municipality is affected by the change.



§ 45-33-32 - Disclosure by sex offenders volunteering for organizations serving minors

(1) A person convicted of a sex offense who volunteers for an organization in which volunteers have direct, private and unsupervised contact with minors shall notify the organization of the person's conviction at the time of volunteering. Such notification must be in writing to the organization. Any organization which accepts volunteers must notify volunteers of this disclosure requirement upon application of the volunteer to serve or prior to acceptance of any of the volunteer's service, whichever occurs first.

(2) If the organization, after notification by the offender as provided in subsection (1), accepts the offender as a volunteer, the organization must notify the parents or guardians of any minors involved in the organization of the offender's criminal record.

(3) This section applies to all registered sex offenders regardless of the date of conviction.

(4) Any person previously registered as a sex offender and who has a continuing obligation to be registered as a sex offender shall be notified of the person's duty under this section with the first reregistration form to be sent to the person after July 1, 2004.

(5) If the registered sex offender is currently volunteering for such an organization, the sex offender must resign or notify the organization immediately upon receipt of notice or be subject to the penalties of this chapter.



§ 45-33-33 - Failure to register; reregister or comply with electronic monitoring; violations of chapter; penalties and enforcement

(1) (a) The failure of an offender to personally appear at a Department of Public Safety Driver's License Station or to provide any registration or other information, including, but not limited to, initial registration, reregistration, change of address information, change of employment, change of name, required notification to a volunteer organization or any other registration duty or submission of information required by this chapter is a violation of this chapter. Additionally, forgery of information or submission of information under false pretenses, whether by the registrant or another person, is also a violation of this chapter.

(b) A person commits a violation of this chapter who:

(i) Knowingly harbors, or knowingly attempts to harbor, or knowingly assists another person in harboring or attempting to harbor a sex offender who is in violation of this chapter; or

(ii) Knowingly assists a sex offender in eluding a law enforcement agency that is seeking to find the sex offender to question the sex offender about, or to arrest the sex offender for, noncompliance with the requirements of this chapter; or

(iii) Provides information to a law enforcement agency regarding a sex offender which the person knows to be false.

(c) A registrant who is required to submit to electronic monitoring who does not comply with all the terms and conditions of the electronic monitoring commits a violation of this chapter.

(2) (a) Unless otherwise specified, a violation of this chapter shall be considered a felony and shall be punishable by a fine of not more than Five Thousand Dollars ($ 5,000.00), imprisonment in the custody of the Department of Corrections for not more than five (5) years, or both fine and imprisonment.

(b) A person who is required to register under this chapter who is subsequently convicted for a registration violation under this section, upon release from incarceration, shall submit to mandatory electronic monitoring under the program established under Section 45-33-45 for a period computed by subtracting the time the person spent in actual incarceration from the five-year maximum imprisonment for the offense and the period of post-release monitoring shall not be suspended or reduced by the court or the Department of Corrections.

(3) Whenever it appears that an offender has failed to comply with the duty to register, reregister or submit to electronic monitoring, the department shall promptly notify the sheriff of the county of the last-known address of the offender as well as the sheriff of the county of the last-known location of the offender, if different. Upon notification, the sheriff shall attempt to locate the offender at his last-known address or last-known location.

(a) If the sheriff locates the offender, he shall enforce the provisions of this chapter, including initiation of prosecution if appropriate. The sheriff shall then notify the department with the current information regarding the offender.

(b) If the sheriff is unable to locate the offender, the sheriff shall promptly notify the department and initiate a criminal prosecution against the offender for the failure to register, reregister or comply with electronic monitoring. The sheriff shall make the appropriate transactions into the Federal Bureau of Investigation's wanted-person database and issue a warrant for the offender's arrest. The department shall notify the United States Marshals Service of the offender's noncompliant status and shall update the registry database and website to show the defendant's noncompliant status as an absconder.

(4) A violation of this chapter shall result in the arrest of the offender.

(5) Any prosecution for a violation of this section shall be brought by a prosecutor in the county of the violation.

(6) A person required to register under this chapter who commits any act or omission in violation of this chapter may be prosecuted for the act or omission in the county in which the act or omission was committed, the county of the last registered address of the sex offender, the county in which the conviction occurred for the offense or offenses that meet the criteria requiring the person to register, the county in which he was designated a sex offender, or the county in which the sex offender was found.

(7) The Commissioner of Public Safety or his authorized agent shall suspend the driver's license or driving privilege of any offender failing to comply with the duty to report, register or reregister, submit to monitoring, or who has provided false information.

(8) When a person required to register under this chapter is accused of any registration offense under this section, pretrial release on bond shall be conditioned on the offender's submission to electronic monitoring under the program established under Section 45-33-45.



§ 45-33-34 - Notification to the Department of Public Safety regarding reincarceration or commitment of registered sex offender

(1) The Department of Corrections and all law enforcement agencies shall notify the department when a registered sex offender is arrested or incarcerated for another offense or as the result of having violated probation, parole, conditional discharge or other sentence or court order.

(2) The offender, offender's guardian, offender's conservator or the administrator of the institution shall notify the department when a registered sex offender is committed to a mental institution for a reason other than the initial confinement following an acquittal by reason of insanity for a sex offense.



§ 45-33-35 - Central registry of offenders; duties of agencies to provide information

(1) The Mississippi Department of Public Safety shall maintain a central registry of sex offender information as defined in Section 45-33-25 and shall adopt rules and regulations necessary to carry out this section. The responsible agencies shall provide the information required in Section 45-33-25 on a form developed by the department to ensure accurate information is maintained.

(2) Upon conviction, adjudication or acquittal by reason of insanity of any sex offender, if the sex offender is not immediately confined or not sentenced to a term of imprisonment, the clerk of the court which convicted and sentenced the sex offender shall inform the person of the duty to register, including the duty to personally appear at a Department of Public Safety Driver's License Station, and shall perform the registration duties as described in Section 45-33-23 and forward the information to the department.

(3) Before release from prison or placement on parole, supervised release or in a work center or restitution center, the Department of Corrections shall inform the person of the duty to register, including the duty to personally appear at a Department of Public Safety Driver's License Station, and shall perform the registration duties as described in Section 45-33-23 and forward the information to the Department of Public Safety.

(4) Before release from a community regional mental health center or from confinement in a mental institution following an acquittal by reason of insanity, the director of the facility shall inform the offender of the duty to register, including the duty to personally appear at a Department of Public Safety Driver's License Station, and shall perform the registration duties as described in Section 45-33-23 and forward the information to the Department of Public Safety.

(5) Before release from a youthful offender facility, the director of the facility shall inform the person of the duty to register, including the duty to personally appear at a Department of Public Safety Driver's License Station, and shall perform the registration duties as described in Section 45-33-23 and forward the information to the Department of Public Safety.

(6) In addition to performing the registration duties, the responsible agency shall:

(a) Inform the person having a duty to register that:

(i) The person is required to personally appear at a Department of Public Safety Driver's License Station at least ten (10) days before changing address.

(ii) Any change of address to another jurisdiction shall be reported to the department by personally appearing at a Department of Public Safety Driver's License Station not less than ten (10) days before the change of address. The offender shall comply with any registration requirement in the new jurisdiction.

(iii) The person must register in any jurisdiction where the person is employed, carries on a vocation, is stationed in the military or is a student.

(iv) Address verifications shall be made by personally appearing at a Department of Public Safety Driver's License Station within the required time period.

(v) Notification or verification of a change in status of a registrant's enrollment, employment or vocation at any public or private educational institution, including any secondary school, trade or professional institution, or institution of higher education shall be reported to the department by personally appearing at a Department of Public Safety Driver's License Station within three (3) business days of the change.

(vi) If the person has been convicted of a sex offense, the person shall notify any organization for which the person volunteers in which volunteers have direct, private or unsupervised contact with minors that the person has been convicted of a sex offense as provided in Section 45-33-32(1).

(vii) Upon any change of name or employment, a registrant is required to personally appear at a Department of Public Safety Driver's License Station within three (3) business days of the change.

(viii) Upon any change of vehicle information, a registrant is required to report the change on an appropriate form supplied by the department within three (3) business days of the change.

(ix) Upon any change of e-mail address or addresses, instant message address or addresses or any other designation used in Internet communications, postings or telephone communications, a registrant is required to report the change on an appropriate form supplied by the department within three (3) business days of the change.

(x) Upon any change of information deemed to be necessary to the state's policy to assist local law enforcement agencies' efforts to protect their communities, a registrant is required to report the change on an appropriate form supplied by the department within three (3) business days of the change.

(b) Require the person to read and sign a form stating that the duty of the person to register under this chapter has been explained.

(c) Obtain or facilitate the obtaining of a biological sample from every registrant as required by this chapter if such biological sample has not already been provided to the Mississippi Crime Lab.

(d) Provide a copy of the order of conviction or sentencing order to the department at the time of registration.



§ 45-33-36 - Duty of Department of Public Safety to provide sex offender registration information; notification to residents

(1) Upon receipt of sex offender registration or change of registration information, the Department of Public Safety shall immediately provide the information to:

(a) The National Sex Offender Registry or other appropriate databases;

(b) The sheriff of the county and the chief law enforcement officer of any other jurisdiction where the offender resides, lodges, is an employee or is a student or intends to reside, work, attend school or volunteer;

(c) The sheriff of the county and the chief law enforcement officer of any other jurisdiction from which or to which a change of residence, employment or student status occurs;

(d) The Department of Human Services and any other social service entities responsible for protecting minors in the child welfare system;

(e) The probation agency that is currently supervising the sex offender;

(f) Any agency responsible for conducting employment-related background checks under Section 3 of the National Child Protection Act of 1993 (42 USC 5119(a));

(g) Each school and public housing agency in each jurisdiction in which the sex offender resides, is an employee or is a student;

(h) All prosecutor offices in each jurisdiction in which the sex offender resides, is an employee, or is a student; and

(i) Any other agencies with criminal investigation, prosecution or sex offender supervision functions in each jurisdiction in which the sex offender resides, is an employee, or is a student.

(2) The Department of Public Safety shall post changes to the public registry website within three (3) business days. Electronic notification will be available via the Internet to all law enforcement agencies, to any volunteer organizations in which contact with minors or vulnerable adults might occur and any organization, company or individual who requests notification pursuant to procedures established by the Department of Public Safety. This provision shall take effect upon the state's receipt and implementation of the Department of Justice software in compliance with the provisions of the Adam Walsh Act.

(3) From and after July 1, 2015, local jurisdictions receiving notification and that have the ability may notify residents when a sex offender begins residing, lodges, becomes employed, volunteers or attends school or intends to reside, lodge, work, attend school or volunteer in the area by using a website, social media, print media, e-mail or may provide a link to the Department of Public Safety website.



§ 45-33-37 - DNA identification system; convicted sex offender to submit biological sample for purposes of DNA identification analysis

(1) The Mississippi Crime Laboratory shall develop a plan for and establish a deoxyribonucleic acid (DNA) identification system. In implementing the plan, the Mississippi Crime Laboratory shall purchase the appropriate equipment. The DNA identification system as established herein shall be compatible with that utilized by the Federal Bureau of Investigation.

(2) From and after January 1, 1996, every individual convicted of a sex offense or in the custody of the Mississippi Department of Corrections for a sex offense as defined in Section 45-33-23 shall submit a biological sample for purposes of DNA identification analysis before release from or transfer to a state correctional facility or county jail or other detention facility.

(3) From and after January 1, 1996, any person having a duty to register under Section 45-33-25 for whom a DNA analysis is not already on file shall submit a biological sample for purposes of DNA identification analysis within five (5) working days after registration.

(4) The Mississippi Crime Laboratory shall be responsible for the policy management and administration of the state DNA identification record system to support law enforcement and other criminal justice agencies and shall:

(a) Promulgate rules and regulations to implement the provisions of this section; and

(b) Provide for cooperation with the Federal Bureau of Investigation and other criminal justice agencies relating to the state's participation in the Combined DNA Index System (CODIS) program and the national DNA identification index or in any DNA database designated by the crime laboratory.

(5) A DNA sample obtained in good faith shall be deemed to have been obtained in accordance with the requirements of this section. Any entry into the database which is found to be erroneous shall not prohibit law enforcement officials from the legitimate use of information in the furtherance of a criminal investigation.



§ 45-33-39 - Notification to defendant charged with sex offense; notice included on any guilty plea form and judgement and sentence forms

(1) The court shall provide written notification to any defendant charged with a sex offense as defined by this chapter of the registration requirements of Sections 45-33-25 and 45-33-31. Such notice shall be included on any guilty plea forms and judgment and sentence forms provided to the defendant. The court shall obtain a written acknowledgment of receipt on each occasion.

(2) A court imposing a sentence, disposition or order of commitment following acquittal by reason of insanity shall notify the offender of the registration requirements of Sections 45-33-25 and 45-33-31. The court shall obtain a written acknowledgment of receipt on each occasion.

(3) A court having jurisdiction of any of the offenses enumerated in Section 45-33-23(h) shall cause to be forwarded to the Department of Public Safety a certified record of conviction in such court of any person of any of the offenses listed.



§ 45-33-41 - Notification to inmates and offenders by Department of Corrections, county or municipal jails, and juvenile detention facilities; victim notification

(1) The Department of Corrections or any person having charge of a county or municipal jail or any juvenile detention facility shall provide written notification to an inmate or offender in the custody of the jail or other facility due to a conviction of or adjudication for a sex offense of the registration and notification requirements of Sections 45-33-25, 45-33-31, 45-33-32 and 45-33-59 at the time of the inmate's or offender's confinement and release from confinement, and shall receive a signed acknowledgment of receipt on both occasions.

(2) At least fifteen (15) days prior to the inmate's release from confinement, the Department of Corrections shall notify the victim of the offense or a designee of the immediate family of the victim regarding the date when the offender's release shall occur, provided a current address of the victim or designated family member has been furnished in writing to the Director of Records for such purpose.



§ 45-33-43 - Written notification to applicants for certain driver's licenses; written acknowledgment by applicant of receipt of notification

At the time a person surrenders a driver's license from another jurisdiction or makes an application for a driver's license, temporary driving permit, intermediate license, commercial driver's license or identification card issued under Section 45-35-3, the department shall provide the applicant with written information on the registration requirements of this chapter and shall require written acknowledgment by the applicant of receipt of the notification.



§ 45-33-45 - Data monitoring and alert system for certain persons required to be monitored

(1) The Department of Corrections may enter into a contract with a qualified vendor experienced in and capable of fulfilling the requirements of this section on a daily basis to provide a data monitoring and alert system for persons who are required to be monitored under this chapter. The initial program shall provide for monitoring upon release of the offenders listed in Section 45-33-33 or 45-33-47 as being obligated to be monitored while on bond or upon release from confinement.

(2) The system shall monitor the movement of a monitored subject through public records or other record information systems, and, at a minimum, shall provide:

(a) Time-correlated or continuous tracking of the geographic location of the monitored subject using a Global Positioning System that is based on satellite and other location technology;

(b) An automated monitoring system that can be used to permit law enforcement agencies to compare the geographic positions of monitored subjects with reported crime incidents and the proximity of the monitored subject to a reported crime incident; and

(c) From and after January 1, 2015, and subject to regulations promulgated by the Commissioner of Corrections, notification to:

(i) A victim or family of a victim who have registered for notification when the offender is within a specified range of the victim's or family's residence; and

(ii) Law enforcement when an offender is within the prohibited range of a school or other place where the offender is prohibited from being.

(3) The vendor shall notify the Department of Public Safety or a local law enforcement agency if a registered sex offender does any of the following:

(a) Moves from a residence or address in this state to a residence or address in another state.

(b) Moves from a residence or address in this state to another residence or address in this state.

(4) The Department of Corrections shall develop procedures to determine, investigate and report on a twenty-four-hour-per-day basis a monitored subject's noncompliance with the terms and conditions of the program, and all reports of noncompliance shall be investigated immediately by the law enforcement agency having jurisdiction that receives a report of noncompliance.

(5) (a) The system shall be installed and operational not later than January 1, 2014, following an appropriate testing period. The initial program shall consist of monitoring of the required offenders; in the second phase, the program will provide for notification to victims who have registered for notification.

(b) The Commissioner of Corrections shall study and develop recommendations for the Legislature as to the advisability of monitoring of additional registrants not later than January 1, 2015.

(6) The Commissioner of Corrections may adopt regulations to establish fees and otherwise administer monitoring of sex offenders as required under this chapter.

(7) Notwithstanding any provision of law, rule or regulation to the contrary, the Department of Corrections, Attorney General, Department of Public Safety, Mississippi Bureau of Investigation, and federal, county and municipal law enforcement agencies may share criminal incident information with each other and the vendor selected to provide the monitoring equipment for the program for the purposes of detection and prevention of crime.



§ 45-33-47 - Petition for relief from duty to register; grounds; minimum period of continuing registration based on three-tier classification of offenses; certain offenders subject to lifetime registration; certain offenders subject to electronic monitoring

(1) A sex offender with a duty to register under Section 45-33-25 shall only be relieved of the duty under subsection (2) of this section.

(2) A person required to register for a registrable sex offense under Section 45-33-25 may petition the circuit court of the sentencing jurisdiction, or for a person whose duty to register arose in another jurisdiction, the county in which the registrant resides, to be relieved of that duty under the following conditions:

(a) The offender has maintained his registration in Mississippi for the required minimum registration from the most recent date of occurrence of at least one (1) of the following: release from prison, placement on parole, supervised release or probation or as determined by the offender's tier classification. Incarceration for any offense will restart the minimum registration requirement. Registration in any other jurisdiction does not reduce the minimum time requirement for maintaining registration in Mississippi.

(b) Tier One. (i) Tier One requires registration for a minimum of fifteen (15) years in this state and includes any of the following listed registrable sex offenses:

1. Section 97-5-27(1) relating to dissemination of sexually oriented material to children;

2. Section 97-29-61(2) relating to voyeurism when the victim is a child under sixteen (16) years of age;

3. Section 97-29-3 relating to misdemeanor sexual intercourse between teacher and student;

4. Section 97-29-45(1)(a) relating to obscene electronic communication;

5. Any conviction of conspiracy to commit, accessory to commission, or attempt to commit any offense listed in this tier;

6. Any conviction for violation of a similar law of another jurisdiction of any offense listed in this tier;

7. Any offense resulting in a conviction in another jurisdiction for which registration is required in the jurisdiction where the conviction was had, although registration would not be otherwise required in this state.

(ii) Notwithstanding any other provision of this chapter, an offender may petition the appropriate circuit court to be relieved of the duty to register upon fifteen (15) years' satisfaction of the requirements of this section for the convictions classified as Tier One offenses.

(c) Tier Two. (i) Tier Two requires registration for a minimum of twenty-five (25) years in this state and includes any of the following listed registrable sex offenses:

1. Section 97-5-33(3) through (9) relating to the exploitation of children;

2. Section 97-29-59 relating to unnatural intercourse;

3. Section 97-29-63, relating to filming another without permission where there is an expectation of privacy;

4. Section 97-3-104 relating to crime of sexual activity between law enforcement or correctional personnel and prisoners;

5. Section 43-47-18(2)(a) and (b) relating to gratification of lust or fondling by health care employees or persons in position of trust or authority;

6. Any conviction of conspiracy to commit, accessory to commission, or attempt to commit any offense listed in this tier;

7. Any conviction for violation of a similar law of another jurisdiction of any offense listed in this tier; or

8. Any conviction of a Tier One offense if it is the offender's second or subsequent conviction of a registrable sex offense;

(ii) Notwithstanding any other provision of this chapter, an offender may petition the appropriate circuit court to be relieved of the duty to register upon twenty-five (25) years' satisfaction of the requirements of this section for the convictions classified as Tier Two offenses.

(d) Tier Three. Tier Three requires lifetime registration, the registrant not being eligible to be relieved of the duty to register except as otherwise provided in this section, and includes any of the following listed registrable sex offenses:

(i) Section 97-3-65 relating to rape;

(ii) Section 97-3-71 relating to rape and assault with intent to ravish;

(iii) Section 97-3-95 relating to sexual battery;

(iv) Subsection (1) or (2) of Section 97-5-33 relating to the exploitation of children;

(v) Section 97-5-5 relating to enticing a child for concealment, prostitution or marriage;

(vi) Section 97-5-41 relating to the carnal knowledge of a stepchild, adopted child or child of a cohabiting partner;

(vii) Section 97-3-53 relating to kidnapping if the victim is under the age of eighteen (18);

(viii) Section 97-3-54.1(1)(c) relating to procuring sexual servitude of a minor;

(ix) Section 97-3-54.3 relating to aiding, abetting or conspiring to violate antihuman trafficking provisions;

(x) Section 97-5-23 relating to the touching of a child, mentally defective or incapacitated person or physically helpless person for lustful purposes;

(xi) Section 43-47-18 relating to sexual abuse of a vulnerable person by health care employees or persons in a position of trust or authority;

(xii) Section 97-5-39(1)(c) relating to contributing to the neglect or delinquency of a child, felonious abuse and/or battery of a child, if the victim was sexually abused;

(xiii) Capital murder when one (1) of the above described offenses is the underlying crime;

(xiv) Any conviction for violation of a similar law of another jurisdiction or designation as a sexual predator in another jurisdiction;

(xv) Any conviction of conspiracy to commit, accessory to commission, or attempt to commit any offense listed in this tier; or

(xvi) Any conviction of a Tier Two offense if it is the offender's second or subsequent conviction of a registrable sex offense.

(e) An offender who has two (2) separate convictions for any of the registrable offenses described in Section 45-33-23 is subject to lifetime registration and shall not be eligible to petition to be relieved of the duty to register if at least one (1) of the convictions was entered on or after July 1, 1995.

(f) An offender, twenty-one (21) years of age or older, who is convicted of any sex offense where the victim was fourteen (14) years of age or younger shall be subject to lifetime registration and shall not be relieved of the duty to register.

(g) A first-time offender fourteen (14) years of age or older adjudicated delinquent in a youth court for a registrable offense of rape pursuant to Section 96-3-65 or a registrable offense of sexual battery pursuant to Section 97-3-95 is subject to lifetime registration, but shall be eligible to petition to be relieved of the duty to register after twenty-five (25) years of registration.

(h) Registration following arrest or arraignment for failure to register is not a defense and does not relieve the sex offender of criminal liability for failure to register.

(i) The department shall continue to list in the registry the name and registration information of all registrants who no longer work, reside or attend school in this state even after the registrant moves to another jurisdiction and registers in the new jurisdiction as required by law. The registry shall note that the registrant moved out of state.

(3) In determining whether to release an offender from the obligation to register, the court shall consider the nature of the registrable offense committed and the criminal and relevant noncriminal behavior of the petitioner both before and after conviction. The court may relieve the offender of the duty to register only if the petitioner shows, by clear and convincing evidence, that the registrant properly maintained his registration as required by law and that future registration of the petitioner will not serve the purposes of this chapter and the court is otherwise satisfied that the petitioner is not a current or potential threat to public safety. The district attorney in the circuit in which the petition is filed must be given notice of the petition at least three (3) weeks before the hearing on the matter. The district attorney may present evidence in opposition to the requested relief or may otherwise demonstrate the reasons why the petition should be denied. If the court denies the petition, the petitioner may not again petition the court for relief until one (1) year has elapsed unless the court orders otherwise in its order of denial of relief.

(4) The offender will be required to continue registration for any sex offense conviction unless the conviction is set aside in any post-conviction proceeding, the offender receives a pardon, the charge is dismissed or the offender has received a court order pursuant to this section relieving him of the duty to register. Upon submission of the appropriate documentation to the department of one (1) of these occurrences, registration duties will be discontinued.

(5) A person required to register as a sex offender who is convicted under Section 45-33-33 of providing false registration information or of failure to register, reregister, update registration, or comply with electronic monitoring shall be subject to electronic monitoring at the expense of the offender under the program provided in Section 45-33-45. Termination of the duty to register also terminates the duty to be monitored.



§ 45-33-49 - Disclosure to public; guidelines for sheriffs as to notification; certain registry information to be available online; participation in Dru Sjodin National Sex Offender Public website; notification of schools and day care centers

(1) Records maintained pursuant to this chapter shall be open to law enforcement agencies which shall be authorized to release relevant and necessary information regarding sex offenders to the public.

(2) The identity of a victim of an offense that requires registration under this chapter shall not be released.

(3) A sheriff shall maintain records for registrants of the county and shall make available to any person upon request the name, address, place of employment, crime for which convicted, date and place of conviction of any registrant, and any other information deemed necessary for the protection of the public. The sheriffs shall be responsible for verifying their respective registries annually against the department's records to ensure current information is available at both levels.

(4) (a) Upon written request, the department shall provide to any person the name, address, photograph, if available, date of photograph, place of employment, crime for which convicted, date and place of conviction of any registrant, hair, eye color, height, race, sex and date of birth of any registrant, and any other information deemed necessary for the protection of the public.

(b) (i) The Department of Public Safety shall maintain an Internet website in a manner that will permit the public to obtain relevant information for each sex offender in the registry as required in this subsection (4). The website shall permit the public to obtain relevant information for each offender by a single query for any given name, zip code, municipality, county or geographic radius set by the user.

(ii) The Department of Public Safety shall participate in the Dru Sjodin National Sex Offender Public website. The information required to be displayed on the public registry website includes the offender's name and all known aliases; a current photograph; a physical description; the offender's residential addresses including the offender's permanent address and any address at which the offender habitually lives; employer address; school address; the current sex offense for which the offender is registered; criminal history of any other sex offenses for which the offender has been convicted; a description of the offender's vehicle including license tag number; and the offender's status if designated as noncompliant or an absconder because of failure to comply with the requirements of this chapter.

(iii) The public website shall not display the identity of a victim of an offense that requires registration under this chapter or the registered sex offender's social security number, travel or immigration document numbers, Internet identifiers, telephone numbers, or any arrests not resulting in conviction.

(5) The Department of Education, the Mississippi Private School Association and the Department of Health shall notify all schools and licensed day care centers annually regarding the availability upon request of this information.

(6) Nothing in this section shall be construed to prevent law enforcement officers from notifying members of the public exposed to danger of any circumstances or individuals that pose a danger under circumstances that are not enumerated in this section.

(7) Nothing in this chapter shall be construed to prevent law enforcement officers from providing community notification of any circumstances or individuals that pose or could pose a danger under circumstances that are not enumerated in this chapter.



§ 45-33-51 - Misuse of information; penalties

(1) Any person who willfully misuses or alters public record information relating to a sex offender or sexual predator, or a person residing or working at an address reported by a sex offender, including information displayed by law enforcement agencies on web sites, shall be guilty of a misdemeanor and shall be punished by a fine of not more than One Thousand Dollars ($ 1,000.00) or imprisonment in the county jail not more than six (6) months, or both.

(2) The sale or exchange of sex offender information for profit is prohibited. Any violation of this subsection (2) is a misdemeanor and shall be punished by a fine of not more than One Thousand Dollars ($ 1,000.00) or imprisonment in the county jail not more than six (6) months, or both.



§ 45-33-53 - Immunity from civil liability; immunity for exercise of discretion under chapter

(1) An elected public official, public employee, or public agency is immune from civil liability for damages for any discretionary decision to release relevant and necessary information unless it is shown that the official, employee, or agency acted with gross negligence or in bad faith. The immunity provided under this section applies to the release of relevant information to other employees or officials or to the general public.

(2) Nothing in this chapter shall be deemed to impose any liability upon or to give rise to a cause of action against any public official, public employee, or public agency for failing to release information as authorized in this section.

(3) Notwithstanding any other provision of law to the contrary, any person who provides or fails to provide information relevant to the procedures set forth in this chapter shall not be liable therefor in any civil or criminal action. Nothing herein shall be deemed to grant any such immunity to any person for his willful or wanton act of commission or omission.



§ 45-33-55 - Exemptions for expunction

Except for juvenile criminal history information that has been sealed by order of the court, this chapter exempts sex offenses from laws of this state or court orders authorizing the destroying, expunging, purging or sealing of criminal history records to the extent such information is authorized for dissemination under this chapter.



§ 45-33-57 - Fees

(1) The Department of Public Safety may adopt regulations to establish fees to be charged for information requests under this chapter.

(2) The Department of Public Safety may adopt regulations to establish fees to be charged to registrants for registration, reregistration, and verification or change of address.

(3) Regulations promulgated under this section shall be duly filed with the Secretary of State under the Administrative Procedures Act.



§ 45-33-59 - Sex offenders employed in positions of close contact with children required to notify employers in writing of sex offender status

(1) Any person convicted of a sex offense who is employed in any position, or who contracts with a person to provide personal services, where the employment position or personal services contract will bring the person into close regular contact with children shall notify in writing the employer or the person with whom the person has contracted of his sex offender status.

(2) This section applies to all registered sex offenders regardless of the date of conviction.



§ 45-33-61 - Access to Administrative Office of Courts' youth court data management system by sex offenders prohibited

(1) A person convicted of a sex offense shall not access the Administrative Office of Courts' youth court data management system known as the Mississippi Youth Court Information Delivery System or "MYCIDS."

(2) This section applies to all registered sex offenders without regard to the date of conviction for a registrable offense.






Chapter 35 - IDENTIFICATION CARDS

Article 1 - GENERAL PROVISIONS

§ 45-35-1 - Definitions

For the purposes of this article the following words shall have the meanings herein ascribed unless the context clearly requires otherwise:

(a) "Department" means the Department of Public Safety;

(b) "Commissioner" means the Commissioner of Public Safety; and

(c) "Identification card" means a card issued under the provisions of this article by the Department of Public Safety.



§ 45-35-3 - Issuance of identification card by Department of Public Safety; application for card; registered sex offender's card to identify cardholder as sex offender; designation as veteran on card upon request of honorably discharged veteran

(1) Any person six (6) years of age or older may be issued an identification card by the department which is certified by the registrant and attested by the commissioner as to true name, correct age and such other identifying data as required by Section 45-35-5.

(2) The new, renewal or duplicate identification card of a person required to register as a sex offender pursuant to Section 45-33-25 shall bear a designation identifying the cardholder as a sex offender.

(3) The commissioner is authorized to provide the new, renewal or duplicate identification card to any honorably discharged veteran as defined in Title 38 of the United States Code, and such identification card shall exhibit the letters "Vet" or any other mark identifying the person as a veteran. The veteran requesting the "Vet" designation shall present his DD-214 or equivalent document that includes a notation from the state Veterans Affairs Board that the applicant is a veteran.



§ 45-35-5 - Data required for issuance of identification card

Data for the issuance of an identification card shall include a birth certificate or other document to establish the age and identity of the applicant, the social security number of the applicant, and such other identifying data as is required on an application for issuance of a drivers license.



§ 45-35-7 - Expiration; renewal; fees; records; registration with Selective Service

(1) (a) Except as provided in paragraph (b) of this subsection (1), each applicant for an original or renewal identification card issued pursuant to this chapter who is entitled to issuance of such a card shall be issued a four-year card or an eight-year card, at the option of the applicant. Each card shall expire at midnight on the cardholder's birthday and may be renewed any time within six (6) months before the expiration date of the card upon application and payment of the required fee.

(b) Any applicant who is blind, as defined in Section 43-6-1, upon payment of the fee prescribed in Section 63-1-43, shall be issued an original or renewal identification card which shall remain valid for a period of eight (8) years, shall expire at midnight on the cardholder's birthday, and may be renewed any time within six (6) months before the expiration date of the card upon application and payment of the required fee.

(2) (a) Any applicant who is not a United States citizen, upon payment of the fee prescribed in Section 63-1-43, shall be issued an original or renewal identification card which shall expire four (4) years from date of issuance or on the expiration date of the applicant's authorized stay in the United States, whichever is the lesser period of time, and may be renewed, if the person is otherwise qualified to renew the license, within thirty (30) days of expiration.

(b) An applicant for an original or renewal identification card under paragraph (a) must present valid documentary evidence documenting that the applicant:

(i) Is a citizen or national of the United States;

(ii) Is an alien lawfully admitted for permanent or temporary residence in the United States;

(iii) Has conditional permanent residence status in the United States;

(iv) Has an approved application for asylum in the United States or has entered into the United States in refugee status;

(v) Has a valid, unexpired nonimmigrant visa or nonimmigrant visa status for entry into or lawful presence in the United States;

(vi) Has a pending application for asylum in the United States;

(vii) Has a pending or approved application for temporary protected status in the United States;

(viii) Has approved deferred-action status;

(ix) Has pending an application for adjustment of status to that of an alien lawfully admitted for permanent residence in the United States or conditional permanent resident status in the United States; or

(x) Has a valid employment authorization card issued by the United States Department of Homeland Security.

(3) The fee for the issuance of an original or renewal identification card shall be as prescribed in Section 63-1-43.

(4) Any person who, for medical reasons, surrenders his unexpired driver's license, and any person whose unexpired driver's license is suspended for medical reasons by the Commissioner of Public Safety under Section 63-1-53(2)(e), upon request shall be issued an identification card without payment of a fee. The identification card shall be valid for a period of four (4) years from its date of issue. Subsequent renewals shall be subject to the fees prescribed in Section 63-1-43.

(5) The department shall maintain a record of all identification cards issued.

(6) (a) Any male who is at least eighteen (18) years of age but less than twenty-six (26) years of age and who applies for an identification card or a renewal of an identification card under this chapter shall be registered in compliance with the requirements of Section 3 of the Military Selective Service Act, 50 USCS Appx 451 et seq., as amended.

(b) The department shall forward in an electronic format the necessary personal information of the applicant to the Selective Service System. The applicant's submission of the application shall serve as an indication that the applicant either has already registered with the Selective Service System or that he is authorizing the department to forward to the Selective Service System the necessary information for registration. The commissioner shall notify the applicant on, or as a part of, the application that his submission of the application will serve as his consent to registration with the Selective Service System, if so required. The commissioner also shall notify any male applicant under the age of eighteen (18) that he will be registered upon turning age eighteen (18) as required by federal law.



§ 45-35-9 - Duplicates; fee; return of original

(1) If an identification card issued under this chapter is lost, destroyed or mutilated, or a new name or other updated information is required, the person to whom it was issued may obtain a duplicate by furnishing the same identifying data as for an original card and paying the fee prescribed in Section 63-1-43.

(2) Any person who loses an identification card and who, after obtaining a duplicate, finds the original card shall promptly surrender the original card to the department.



§ 45-35-11 - Form

All identification cards shall be centrally issued by the department, adequately describe the registrant, bear a color photograph of the registrant, and include other such identifying data as required by Section 45-35-5.



§ 45-35-13 - Unlawful use of cards; penalties

(1) No person shall:

(a) Display, or cause or permit to be displayed, or have in his possession, any cancelled, fictitious, fraudulently altered or fraudulently obtained identification cards;

(b) Lend an identification card to any person or knowingly permit the use thereof by another;

(c) Display or represent any identification card not issued to him as being his card;

(d) Permit any unlawful use of an identification card issued to him;

(e) Do any act forbidden or fail to perform any act required by this article;

(f) Photograph, photostat, duplicate or in any way reproduce, manufacture, sell or distribute any identification card or facsimile thereof so that it could be mistaken for a valid identification card; or

(g) Display or have in his possession any photograph, photostat, duplicate, reproduction or facsimile of an identification card unless authorized by the provisions of this article.

(2) Any person convicted of a violation of any provision of paragraphs (a), (b), (c), (d), (e) or (g) of subsection (1) of this section is guilty of a misdemeanor and shall be punished by a fine of not more than Five Hundred Dollars ($ 500.00) or by imprisonment for not more than thirty (30) days, or by both such fine and imprisonment.

(3) Any person under twenty-one (21) years of age at the time of the offense who is convicted of a violation of paragraph (f) of subsection (1) of this section shall be punished as follows:

(a) A first offense shall be a misdemeanor punishable by a fine of not more than Five Hundred Dollars ($ 500.00), or by imprisonment for not more than six (6) months, or by both such fine and imprisonment.

(b) A second or subsequent offense, the offenses being committed within a period of five (5) years, shall be a misdemeanor punishable by a fine of not more than Five Thousand Dollars ($ 5,000.00), or by imprisonment for not more than one (1) year, or by both such fine and imprisonment.

(4) Any person twenty-one (21) years of age or older at the time of the offense who is convicted of a violation of paragraph (f) of subsection (1) of this section is guilty of a felony and shall be punished by a fine of not less than Five Thousand Dollars ($ 5,000.00), or imprisonment for not more than three (3) years, or by both such fine and imprisonment.



§ 45-35-15 - Liability of public entities

No public entity or public official shall be liable for any loss or injury resulting directly or indirectly from false or inaccurate information contained in an identification card issued pursuant to this article.






Article 3 - PERSONAL IDENTIFICATION CARDS FOR PERSONS WITH DISABILITIES

§ 45-35-51 - Definitions

As used in this article, the term:

(a) "Commissioner" means the Commissioner of the Department of Public Safety.

(b) "Department" means Department of Public Safety.

(c) "Disability" means any physical, mental or neurological impairment which severely restricts a person's mobility, manual dexterity or ability to climb stairs; substantial loss of sight or hearing; loss of one or more limbs or use thereof; or significantly diminished reasoning capacity.

(d) "Identification card for persons with disabilities" means an identification card issued as provided in this article.

(e) "Permanent disability" means any disability which is permanent in nature or which is expected to continue for a period of at least five (5) years.

(f) "Person with disabilities" means any person with a permanent or temporary disability.

(g) "Temporary disability" means any disability which is expected to continue for at least six (6) months but less than five (5) years.



§ 45-35-53 - Issuance of personal identification card; information to be included on card

(1) The Department of Public Safety shall issue personal identification cards to persons with disabilities who make application to the department in accordance with rules and regulations prescribed by the commissioner by filing with the Secretary of State under the Administrative Procedures Act. The identification card for persons with disabilities shall prominently display the international handicapped symbol and, in addition to any other information required by this article, may contain a recent color photograph of the applicant and the following information:

(a) Full legal name;

(b) Address of residence;

(c) Birth date;

(d) Date identification card was issued;

(e) Date identification card expires;

(f) Sex;

(g) Height;

(h) Weight;

(i) Eye color;

(j) Location where the identification card was issued;

(k) Signature of person identified or facsimile thereof; and

(l) Such other information as required by the department.

(2) The identification card for persons with disabilities shall bear an identification card number which shall not be the same as the applicant's social security number. The commissioner shall prescribe the form of identification cards issued pursuant to this article to persons who are not United States citizens. The identification cards of such persons shall include a number and any other identifying information prescribed by the commissioner.



§ 45-35-55 - Issuance of cards to persons with permanent disabilities and renewal thereof; issuance of cards to persons with temporary disabilities and renewal thereof

(1) The identification card for persons with disabilities shall be issued to a person with a permanent disability for a period of four (4) years, shall expire at midnight on the cardholder's birthday, and may be renewed any time within six (6) months before the expiration date of the card upon application and payment of the required fee. The identification cards shall be issued to persons with disabilities upon presentation of the current sworn affidavit of at least one (1) medical doctor attesting to such permanent disability. A current affidavit shall be presented at each request for renewal.

(2) The identification card for persons with temporary disabilities shall be issued to a person with a temporary disability upon presentation of a sworn affidavit of at least one (1) medical doctor attesting to the disability and estimating the duration of the disability. Temporary disability identification cards shall be issued for periods of six (6) months. A current affidavit of a medical doctor attesting to the continuance of the disability shall be presented at each request for renewal thereafter.



§ 45-35-57 - Special transportation services for persons with disabilities

The face of the identification card for persons with disabilities shall bear the word "TRANSPORTATION" with a box or blank space adjacent thereto. The issuer of the card shall place an "X" in such box or blank space if the applicant's disability creates mobility limitations which prevent him or her from climbing stairs or otherwise from entering normally designed buses or other vehicles normally used for public transportation. When so marked, the identification card for persons with disabilities shall serve as sufficient proof of the need for special transportation services for persons with disabilities provided by any entity in this state.



§ 45-35-59 - Special seating for persons with disabilities

The identification card for persons with disabilities shall bear the word "SEATING" with a box or blank space adjacent thereto. The issuer of the card shall place an "X" in such box or blank space if the applicant's disability creates mobility or health limitations which prevent him or her from climbing stairs or steep inclines. When so marked, the identification card for persons with disabilities shall be sufficient to admit the holder to seating for persons with disabilities at public events in this state.



§ 45-35-61 - Rules and regulations

The commissioner shall promulgate rules and regulations under which this article shall be implemented.



§ 45-35-63 - Proof of date of birth

The department shall require an applicant for an identification card for persons with disabilities to furnish a birth certificate or other verifiable evidence stating the applicant's birth date.



§ 45-35-65 - Fee

The department shall collect a fee for an identification card for persons with disabilities as prescribed in Section 63-1-43.



§ 45-35-67 - Misuse of identification card a misdemeanor

It is a misdemeanor for any person:

(a) To lend his or her identification card for persons with disabilities to any other person or knowingly to permit the use thereof by another; and

(b) To display or represent as his or her own any identification card for persons with disabilities not issued to him or her.









Chapter 37 - PREVENTION OF YOUTH ACCESS TO TOBACCO ACT



Chapter 39 - STATEWIDE CRIME STOPPERS ADVISORY COUNCIL

§ 45-39-1 - Definitions

As used in this chapter:

(a) "Council" means the Crime Stoppers Advisory Council.

(b) "Local crime stoppers program" means the acceptance and spending of donations by a private, nonprofit organization for the awarding of rewards to persons who report information concerning criminal activity to the organization if the organization:

(i) Operates less than statewide; and

(ii) Forwards reported information to the appropriate law enforcement agency.



§ 45-39-3 - Creation

There is hereby created within the Department of Public Safety the Crime Stoppers Advisory Council. The council shall be composed of five (5) persons appointed by the Governor with the advice and consent of the Senate. At least three (3) of the foregoing appointees shall be persons who have participated in a local crime stoppers program. Each member of the council shall serve for a term of two (2) years or until his successor is appointed and qualifies. At the first meeting of the council, which shall be called by the Governor, and at the first meeting after the beginning of each new state fiscal year, the council shall elect from among its members a chairman and such other officers as the council deems necessary. Each member of the council shall receive per diem in the amount established in Section 25-3-69, Mississippi Code of 1972, for each day or portion thereof spent discharging his duties under this chapter and shall receive mileage and expenses as provided in Section 25-3-41, Mississippi Code of 1972.

Expenses of the council shall be paid by the Department of Public Safety out of the State Crime Stoppers Fund, created in Section 45-39-5(4).



§ 45-39-5 - Duties; powers and authority

(1) The council may contract with a person to serve as its director or, with the concurrence of the Commissioner of Public Safety, may employ an individual within the Department of Public Safety to serve as director. The council shall establish the authority and responsibilities of the director.

(2) The council shall:

(a) Advise and assist in the creation of local crime stoppers programs;

(b) Foster the detection of crime and encourage persons to report information about criminal acts;

(c) Encourage news and other media to promote local crime stoppers programs and to inform the public of the functions of the council;

(d) Assist local crime stoppers programs in forwarding information about criminal acts to the appropriate law enforcement agencies; and

(e) Help law enforcement agencies detect and combat crime by increasing the flow of information to and between law enforcement agencies.

(3) The council may adopt rules to carry out its duties under this chapter.

(4) The assessments collected under subsection (5) of Section 99-19-73, Mississippi Code of 1972, and any other funds as may be made available through contributions from private or public sources, shall be deposited in a special fund that is hereby created in the State Treasury and designated the State Crime Stoppers Fund. Monies deposited in the fund shall be expended by the council, pursuant to appropriation therefor by the Legislature, for the authorized purposes of the State Crime Stoppers Program established under this chapter, including, but not limited to, providing reward monies for individuals who legitimately report crime activity. Any such funds paid to such individuals shall be kept confidential by the council, and any audit of the fund and the expenditures of the council shall provide for the confidentiality of any expenditures to such individuals. The Department of Public Safety shall have the authority to accept, budget and expend for any proper expenses of the Crime Stoppers Advisory Council any special source funds made available to the Crime Stoppers Program subject to the approval of the Department of Finance and Administration and in accordance with procedures for federal fund escalations as established in Section 27-104-21.

(5) The council shall have the authority to require financial statement reporting from any local crime stoppers program receiving any type of public funding, including, but not limited to, surcharges, assessments, fees or other funds paid directly to a local crime stoppers program by a municipal or county agency, including funds received under Section 45-39-17.



§ 45-39-7 - Records; confidentiality

(1) Council records relating to reports of criminal acts are confidential.

(2) Evidence of a communication between a person submitting a report of a criminal act to the council or a local crime stoppers program and the person who accepted the report on behalf of the council or local crime stoppers program is not admissible in a court or an administrative proceeding whether the evidence is held by the council or a local crime stoppers program or is held by a telecommunication service provider.

(3) Records of the council or a local crime stoppers program concerning a report of criminal activity and records of a telecommunication service provider relating to a report made to the council or to a local crime stoppers program may not be compelled to be produced before a court or other tribunal except on the motion of a criminal defendant to the court in which the offense is being tried that the records or report contain evidence that is exculpatory to the defendant in the trial of that offense. On motion of a defendant under this subsection, the court may subpoena the records or report. The court shall conduct an in-camera inspection of materials produced under subpoena to determine whether the materials contain evidence that is exculpatory to the defendant. If the court determines that the materials produced contain evidence that is exculpatory to the defendant, the court shall present the evidence to the defendant in a form that does not disclose the identity of the person who was the source of the evidence, unless the state or federal constitution requires the disclosure of that person's identity. The court shall execute an affidavit accompanying the disclosed materials swearing that, in the opinion of the court, the materials disclosed represent the exculpatory evidence the defendant is entitled to receive under this section. The court shall return to the council or to the local crime stoppers program materials that are produced under this section but not disclosed to the defendant. The council or local crime stoppers program shall store the materials until the conclusion of the criminal trial and the expiration of the time for all direct appeals in the case.



§ 45-39-9 - Offenses

A person who is a member or employee of the council or who accepts a report of criminal activity on behalf of a local crime stoppers program is guilty of a misdemeanor if the person intentionally or knowingly divulges to a person not employed by a law enforcement agency the content of a report of a criminal act or the identity of the person who made the report without the consent of the person who made the report.

A person convicted of an offense under this section shall be punished as provided in Section 99-19-31, Mississippi Code of 1972, and is not eligible for state employment during the five-year period following the date that the conviction becomes final.



§ 45-39-11 - Establishment and operation of a toll-free telephone number for reporting information about criminal acts

The council shall establish and operate a toll-free telephone service and make the service accessible to persons residing in areas of the state not served by a local crime stoppers program for reporting to the council information about criminal acts. The toll-free service must be available between the hours of 5:00 p.m. and 8:00 a.m. Monday through Thursday and from 5:00 p.m. Friday until 8:00 a.m. Monday. The council shall forward the information received to appropriate law enforcement agencies or local crime stoppers programs.



§ 45-39-13 - Intent

The establishment of any Crime Stoppers Advisory Council shall not impede the intent or process of the Vulnerable Adults Acts of 1986 as provided in Section 43-47-1 et seq.



§ 45-39-15 - Local crime stoppers programs

The board of supervisors of a county and the governing authority of a municipality are authorized to contribute funds to a local crime stoppers program from the general fund of the county or municipality or any other available source if the local crime stoppers program is established to operate, in whole or in part, within the boundaries of that county or municipality.

This chapter shall not repeal or affect any local and private act establishing a county or local crime stoppers program providing for the operation and funding of such program.



§ 45-39-17 - Certain localities authorized to assess surcharge upon persons fined for certain misdemeanors to fund local crime stoppers programs

In addition to any other monetary penalties and other penalties imposed by law, any county or municipality by ordinance may assess an additional surcharge in an amount not to exceed Two Dollars ($ 2.00) on each person upon whom a county, justice or municipal court imposes a fine or other penalty for any misdemeanor other than offenses relating to vehicular parking or registration if there is established to the benefit of the citizens of the county or municipality a local crime stoppers program which is not authorized to receive funds under local and private legislation. The proceeds from the surcharge may be used by a county or municipality only to fund that county's or municipality's support of the local crime stoppers program as authorized by Section 45-39-15, Mississippi Code of 1972. The proceeds from the surcharge imposed by this section shall be deposited into a special fund in the Department of Public Safety's Office of Public Safety Planning which shall promulgate rules and procedures relating to the administration of the special fund and the disbursement of monies in the fund to participating counties and municipalities. The maximum amount that a county or municipality may receive from the special fund shall be an amount equal to the deposits made into the fund by that entity, less one percent (1%) to be retained by the Office of Public Safety Planning to defray the costs of administering the special fund. Interest earned on the special fund shall remain in the fund and shall be used by the Office of Public Safety Planning to further defray the costs of administering the special fund.






Chapter 41 - MISSISSIPPI SILVER ALERT SYSTEM

§ 45-41-1 - Short title; legislative findings; definitions; criteria for activation of Silver Alert; duties of local law enforcement agencies and Department of Public Safety; alternative mass notification

(1) This section shall be known and cited as the "Mississippi Silver Alert System Act of 2010."

(2) The Legislature finds that:

(a) Wandering is a common behavior among those persons with dementia or other cognitive impairments that causes great concern for the families and caregivers of this state;

(b) This state is not currently equipped with the systems necessary to locate those with dementia or other cognitive impairments in a timely manner, with the unfortunate result that some individuals are never returned home to their families; and

(c) It is imperative that this state develops a plan to ensure that if an individual with dementia or other cognitive impairments is missing, the appropriate infrastructure is available and can be easily and timely activated to protect the health and safety of these vulnerable citizens.

(3) When used in this section, unless the context requires a different definition, the following terms shall have the following meanings:

(a) "E911" means Enhanced Universal Emergency Number Service or Enhanced 911 Service, which is a telephone exchange communications service by which a Public Safety Answering Point designated by the county or local communication district may receive telephone calls dialed to the telephone number 911.

(b) "First responders" means state and local law enforcement personnel, fire department personnel, emergency medical personnel, emergency management personnel and public works personnel who may be deployed to bioterrorism attacks, terrorist attacks, catastrophic or natural disasters and emergencies.

(c) "Originating local law enforcement agency" means a local police or sheriff's office that has jurisdiction over the area where a person became missing.

(4) (a) The Bureau of Investigation of the Department of Public Safety shall implement a statewide "Silver Alert System" that has the purpose of providing a tiered, rapid response system to notify the public about missing endangered adults, who are age 18 or older, with dementia or other cognitive impairments. The initial response may be local, statewide or national based on available information about the missing person.

(b) A Silver Alert activation request may be made only by a law enforcement agency, and the Bureau of Investigation of the Department of Public Safety may only activate a Silver Alert after a request is made.

(c) To activate a Silver Alert, all of the following criteria must be met:

(i) The missing adult, age 18 or older, is believed to have dementia or other cognitive impairments;

(ii) The person is believed to be missing and in imminent danger regardless of circumstance;

(iii) The family, legal caregiver or custodian of the missing person has submitted a missing person's report to the local law enforcement agency in the jurisdiction where the person became missing, with all waiting periods being waived; and

(iv) The law enforcement agency that has jurisdiction of where the person became missing reports the incident to the Bureau of Investigation of the Department of Public Safety through the Mississippi Highway Patrol Headquarters Communication Center.

(d) To initiate a request to activate a Silver Alert, the family, legal caregiver or custodian of the missing person must file immediately a report of the missing person with the local law enforcement agency where the person became missing that includes the following information:

(i) A description of the missing person including physical characteristics, clothing and photos, if available;

(ii) A description of the known circumstances under which the person became missing including the time, place, direction, possible destinations, whether the person is walking or in a vehicle, and all other pertinent information concerning where the person may have become missing; and

(iii) Updates on the missing person as new information becomes available.

(e) The originating local law enforcement agency, after completing the investigation expeditiously and determining that the case meets the qualifying criteria prescribed in this section, shall:

(i) Waive in the case of a Silver Alert, any waiting periods for a missing person's report in order to galvanize the appropriate communities rapidly to assist in the search for and the safe recovery of the missing person;

(ii) Notify the Mississippi Highway Patrol Headquarters Communication Center and electronically send to the center the completed Silver Alert forms and available photos, signed by the police chief, sheriff, commanding officer or his or her designee;

(iii) Enter the information into the National Crime Information Center (NCIC);

(iv) Using a tiered approach based on known circumstances, initiate an alert bulletin to all local law enforcement, E911 and first responder agencies to search the immediate area;

(v) Activate secondary alert systems to residents, businesses, and broadcast media in the immediate area;

(vi) Provide a twenty-four-hour phone number to receive calls while continuing the investigation; and

(vii) Update the family, legal caregiver or custodian of the missing person as new information becomes available.

(5) (a) After the Bureau of Investigation of the Department of Public Safety has been contacted by a local law enforcement agency requesting a Silver Alert activation, the Criminal Information Center shall consider before the activation of the Silver Alert procedures by the Silver Alert coordinator, or his or her designee, the information contained in the initial Silver Alert report form to ensure that it meets all criteria specified in subsection (4)(c) of this section. Elements of the missing person case to be considered are:

(i) Threat of imminent harm or death to the missing person because of age, health, mental or physical disability, environmental or weather conditions;

(ii) Time of initial report in relation to the time of disappearance, including whether the disappearance is unexplained, involuntary or is under suspicious circumstances;

(iii) Believed to be walking or in a vehicle;

(iv) Witness information;

(v) Possible domestic dispute involving the missing person; and

(vi) Other facts that indicate the missing person is in danger of serious injury or death, including whether there is possible criminal intent toward the missing person or whether someone witnessed the disappearance.

(b) Each case shall be reviewed on its own merits, and if there are extenuating circumstances, the required criteria in this section may be amended or expanded depending on the merits presented.

(c) Only the Silver Alert coordinator, or his or her designee, may authorize activation of a statewide Silver Alert and if an activation is authorized, the Criminal Information Center shall:

(i) Prepare an announcement concerning the missing person;

(ii) Contact the designated media stations to activate the alert; and

(iii) Request the Mississippi Department of Transportation to activate electronic signs, if appropriate.

(d) If the missing person is believed to be in a vehicle, the Silver Alert coordinator shall send information and available photos via emails and fax to the statewide communications systems, news media and other forms of public communication or electronic resources.

(6) (a) Following the initial alert, a Silver Alert broadcast shall be updated by television and radio stations as necessary until such time that an end of alert message is received from the law enforcement agency that requested the initial Silver Alert.

(b) Local and statewide broadcast stations shall exercise their own independent discretions as to whether to repeat the required broadcasts prescribed in this section more frequently and shall determine the frequency in which the alert is re-broadcast following the initial alert.

(c) The Silver Alert termination notification shall be issued twenty-four (24) hours after the airing of the latest and most current information or when the case has been resolved and verification from the originating local law enforcement agency has been received by the Department of Public Safety.

(7) (a) If the circumstances of a person's disappearance do not meet the criteria for a Silver Alert to activate statewide communication systems, the Bureau of Investigation of the Department of Public Safety may offer an alternate form of mass notification as provided in this section.

(b) The alternate form of mass notification may be an email that includes a photograph and the Silver Alert initial reporting form that is sent through a statewide network of law enforcement and first responder agencies, news media offices and other forms of public communication.

(c) The email authorized in paragraph (b) of this subsection (7) shall contain information taken from the Silver Alert initial reporting form that is submitted by the originating local law enforcement agency.

(d) The email alerting news media and law enforcement agencies of a person's disappearance that does not meet the criteria of a Silver Alert activation shall include the following paragraph at the beginning of the email:

"The (name of law enforcement agency) has requested the following information be provided to the Mississippi news media and law enforcement agencies: At the present time, information being provided to the Mississippi Department of Public Safety by the (name of law enforcement agency) does not meet the criteria to activate a Silver Alert. It is left to the discretion of each law enforcement agency and news department receiving this email as to whether the attached information, regarding the disappearance of this person and/or the photograph of this person, will be released to the public."

(e) If further investigation into the disappearance produces evidence that may change the initial circumstances as reported to local law enforcement, the Department of Public Safety may reconsider activating a Silver Alert.






Chapter 43 - WILLIAM LEE MONTJOY POOL SAFETY ACT

§ 45-43-1 - Short title

This chapter shall be known and cited as the "William Lee Montjoy Pool Safety Act."



§ 45-43-3 - Definitions

The following words shall have the following meanings for purposes of this chapter:

(a) "Self-closing and self-latching device" means a device that causes a gate to automatically close without human or electrical power after it has been opened and to automatically latch without human or electrical power when the gate closes.

(b) "Doorknob lock" means a lock that is in a doorknob and that is operated from the exterior by a key, card, or combination and from the interior without a key, card, or combination.

(c) "Dwelling" or "rental dwelling" means one or more rooms rented to one or more tenants for use as a permanent residence under a lease. The term does not include a room rented to overnight guests.

(d) "French doors" means double doors, sometimes called double-hinged patio doors, that provide access from a dwelling interior to the exterior and in which each of the two (2) doors are hinged and closable so that the edge of one (1) door closes immediately adjacent to the edge of the other door with no partition between the doors. "French door" means either one (1) of the two (2) doors.

(e) "Keyed dead bolt" means a door lock that is not in the doorknob, that locks by a bolt in the doorjamb, that has a bolt with at least a one-inch throw if installed after July 1, 2012, and that is operated from the exterior by a key, card, or combination and operated from the interior by a knob or lever without a key, card, or combination. The term includes a doorknob lock that contains a bolt with at least a one-inch throw.

(f) (i) "Keyless bolting device" means a door lock not in the doorknob that locks:

1. With a bolt with a one-inch throw into a strike plate screwed into the portion of the doorjamb surface that faces the edge of the door when the door is closed or into a metal doorjamb that serves as the strike plate, operable only by knob or lever from the door's interior and not in any manner from the door's exterior, and that is commonly known as a keyless dead bolt;

2. By a drop bolt system operated by placing a central metal plate over a metal doorjamb restraint which protrudes from the doorjamb and which is affixed to the doorjamb frame by means of three (3) case-hardened screws at least three (3) inches in length. One-half (1/2) of the central plate must overlap the interior surface of the door and the other one-half (1/2) of the central plate must overlap the doorjamb when the plate is placed over the doorjamb restraint. The drop bolt system must prevent the door from being opened unless the central plate is lifted off of the doorjamb restraint by a person who is on the interior side of the door; or

3. By a metal bar or metal tube that is placed across the entire interior side of the door and secured in place at each end of the bar or tube by heavy-duty metal screw hooks. The screw hooks must be at least three (3) inches in length and must be screwed into the doorframe stud or wall stud on each side of the door. The bar or tube must be capable of being secured to both of the screw hooks and must be permanently attached in some way to the doorframe stud or wall stud. When secured to the screw hooks, the bar or tube must prevent the door from being opened unless the bar or tube is removed by a person who is on the interior side of the door.

(ii) The term does not include a chain latch, flip latch, surface-mounted slide bolt, mortise door bolt, surface-mounted barrel bolt, surface-mounted swing bar door guard, spring-loaded night latch, foot bolt, or other lock or latch.

(g) "Multiunit rental complex" means two (2) or more dwelling units in one or more buildings that are under common ownership, managed by the same owner, managing agent, or management company, and located on the same lot or tract of land or adjacent lots or tracts of land. The term includes a condominium, cooperative, or townhome project. The term does not include:

(i) A facility primarily renting rooms to overnight guests; or

(ii) A single-family home or adjacent single-family homes that are not part of a condominium, cooperative, or townhome project.

(h) "Pool" means a permanent swimming pool, permanent wading or reflection pool, or permanent hot tub or spa over eighteen (18) inches deep, located at ground level, above ground, below ground, or indoors.

(i) "Pool yard" means an area that contains a pool.

(j) "Pool yard enclosure" or "enclosure" means a fence, wall, or combination of fences, walls, gates, windows, or doors that completely surround a pool.

(k) "Private club" means country club, golf club, tennis club, yacht club, gym or any similar association or organization that provides services or facilities to its members and that is not usually open to the public.

(l) "Property owners association" means an association of property owners for a residential subdivision, a condominium, cooperative or townhome project, or other project involving residential dwellings.

(m) "Sliding-door handle latch" means a latch or lock that is near the handle on a sliding glass door, that is operated with or without a key, and that is designed to prevent the door from being opened.

(n) "Sliding-door pin lock" means a pin or rod that is inserted from the interior side of a sliding glass door at the side opposite the door's handle and that is designed to prevent the door from being opened or lifted.

(o) "Sliding-door security bar" means a bar or rod that can be placed at the bottom of or across the interior side of the fixed panel of a sliding glass door and that is designed to prevent the sliding panel of the door from being opened.

(p) "Tenant" means a person who is obligated to pay rent or other consideration and who is authorized to occupy a dwelling, to the exclusion of others, under a verbal or written lease or rental agreement.

(q) "Window latch" means a device on a window or window screen that prevents the window or window screen from being opened and that is operated without a key and only from the interior.



§ 45-43-5 - Applicability

The provisions of this chapter shall only apply to: a pool owned, controlled or maintained by the owner of a multiunit rental complex, property owners association, or private club; and doors and windows of rental dwellings opening into the pool yard of a multiunit rental complex or a condominium, cooperative, or townhome project. This chapter does not apply to any private club that does not allow members or guests under the age of twelve (12) or to any multiunit rental complex that does not allow residents under the age of twelve (12).



§ 45-43-7 - Certain property owners or owners associations that own, control or maintain a pool required to completely enclose pool yard

(1) Except as otherwise provided by Section 45-43-11, the owner of a multiunit rental complex with a pool or a property owners association that owns, controls or maintains a pool shall completely enclose the pool yard with a pool yard enclosure.

(2) The height of the pool yard enclosure must be at least forty-eight (48) inches as measured from the ground on the side away from the pool.

(3) Openings under the pool yard enclosure may not allow a sphere four (4) inches in diameter to pass under the pool yard enclosure.

(4) If the pool yard enclosure is constructed with horizontal and vertical members and the distance between the tops of the horizontal members is at least forty-five (45) inches, the openings may not allow a sphere four (4) inches in diameter to pass through the enclosure.

(5) If the pool yard enclosure is constructed with horizontal and vertical members and the distance between the tops of the horizontal members is less than forty-five (45) inches, the openings may not allow a sphere one and three-fourths (1-3/4) inches in diameter to pass through the enclosure.

(6) The use of chain-link fencing materials is prohibited entirely for a new pool yard enclosure that is constructed after July 1, 2012. The use of diagonal fencing members that are lower than forty-nine (49) inches above the ground is prohibited for a new pool yard enclosure that is constructed after July 1, 2012.

(7) Decorative designs or cutouts on or in the pool yard enclosure may not contain any openings greater than one and three-fourths (1-3/4) inches in any direction.

(8) Indentations or protrusions in a solid pool yard enclosure without any openings may not be greater than normal construction tolerances and tooled masonry joints on the side away from the pool.

(9) Permanent equipment or structures may not be constructed or placed in a manner that makes them readily available for climbing over the pool yard enclosure.

(10) The wall of a building may be part of the pool yard enclosure only if the doors and windows in the wall comply with Sections 45-43-13 and 45-43-15.

(11) The owner of a multiunit rental complex with a pool, or a property owners association that owns, controls or maintains a pool, is not required to:

(a) Build a pool yard enclosure at specified locations or distances from the pool other than distances for minimum walkways around the pool; or

(b) Conform secondary pool yard enclosures, located inside or outside the primary pool yard enclosure, to the requirements of this chapter.



§ 45-43-9 - Requirements for gates and latches

(1) Except as otherwise provided by Section 45-43-11, a gate in a fence or wall enclosing a pool yard as required by Section 45-43-7 shall:

(a) Have a self-closing and self-latching device;

(b) Have hardware enabling it to be locked, at the option of whoever controls the gate, by a padlock or a built-in lock operated by key, card, or combination; and

(c) Open outward away from the pool yard.

(2) Except as otherwise provided by subsection (3) of this section and Section 45-43-11, a gate latch must be installed so that it is at least sixty (60) inches above the ground, except that it may be installed lower if:

(a) The latch is installed on the pool yard side of the gate only and is at least three (3) inches below the top of the gate; and

(b) The gate or enclosure has no opening greater than one-half (1/2) inch in any direction within eighteen (18) inches from the latch, including the space between the gate and the gatepost to which the gate latches.

(3) A gate latch may be located forty-two (42) inches or higher above the ground if the gate cannot be opened except by key, card, or combination on both sides of the gate.



§ 45-43-11 - Applicability to existing pool yard enclosures

(1) If a pool yard enclosure is constructed or modified before July 1, 2012, the provisions of this chapter shall not apply, except that any gate in a pool yard enclosure shall conform to Section 45-43-9 no later than January 1, 2013.

(2) This chapter provides no exemption from any local ordinance that may apply to the pool yard enclosure.

(3) A pool yard enclosure modified on or after July 1, 2012, shall conform with this section and Sections 45-43-7 and 45-43-9 as a part of the modification.



§ 45-43-13 - Requirements regarding doors that open into pool yard

(1) A door, sliding glass door, or French door may not open directly into a pool yard if the date of electrical service for initial construction of the building or pool is on or after July 1, 2012.

(2) A door, sliding glass door, or French door may open directly into a pool yard if the date of electrical service for initial construction of the building or pool is before July 1, 2012, and the pool yard enclosure complies with subsection (3), (4) or (5) of this section, as applicable.

(3) If a door of a building, other than a sliding glass door or screen door, opens into the pool yard, the door must have a:

(a) Latch that automatically engages when the door is closed;

(b) Spring-loaded door-hinge pin, automatic door closer, or similar device to cause the door to close automatically; and

(c) Keyless bolting device that is installed not less than thirty-six (36) inches or more than forty-eight (48) inches above the interior floor.

(4) If French doors of a building open to the pool yard, one (1) of the French doors must comply with subsection (3)(a) of this section and the other door must have:

(a) A keyed dead bolt or keyless bolting device capable of insertion into the doorjamb above the door, and a keyless bolting device capable of insertion into the floor or threshold; or

(b) A bolt with at least a three-fourths ( 3/4) inch throw installed inside the door and operated from the edge of the door that is capable of insertion into the doorjamb above the door and another bolt with at least a three-fourths (3/4) inch throw installed inside the door and operated from the edge of the door that is capable of insertion into the floor or threshold.

(5) If a sliding glass door of a building opens into the pool yard, the sliding glass door must have:

(a) A sliding-door handle latch or sliding-door security bar that is installed not more than forty-eight (48) inches above the interior floor; and

(b) A sliding-door pin lock that is installed not more than forty-eight (48) inches above the interior floor.

(6) A door, sliding glass door, or French door that opens into a pool yard from an area of a building that is not used by residents and that has no access to an area outside the pool yard is not required to have a lock, latch, dead bolt, or keyless bolting device.

(7) A keyed dead bolt, keyless bolting device, sliding-door pin lock, or sliding-door security bar installed before July 1, 2012, may be installed not more than fifty-four (54) inches from the floor.

(8) A keyed dead bolt or keyless dead bolt, as described by Section 45-43-3, installed in a dwelling on or after July 1, 2012, must have a bolt with a throw of not less than one (1) inch.



§ 45-43-15 - Use of a wall of a building as part of pool yard enclosure; when permitted

A wall of a building constructed before July 1, 2012, may not be used as part of a pool yard enclosure unless each window in the wall has a latch and unless each window screen on a window in the wall is affixed by a window screen latch, screws, or similar means. This section does not require the installation of window screens. A wall of a building constructed on or after July 1, 2012, may not be used as part of a pool yard enclosure unless each ground floor window in the wall is permanently closed and unable to be opened.



§ 45-43-17 - Compliance with Sections 45-43-13 and 45-43-15

Each door, sliding glass door, window, and window screen of each dwelling unit in a residential building located in the enclosed pool yard must comply with Sections 45-43-13 and 45-43-15.



§ 45-43-19 - Inspection, maintenance, repair and upkeep of pool yard enclosures, gates, windows, doors, latching devices, etc

(1) An owner of a multiunit rental complex or a rental dwelling in a condominium, cooperative, or townhome project with a pool or a property owners association that owns, controls or maintains a pool shall exercise ordinary and reasonable care to inspect, maintain, repair and keep in good working order the pool yard enclosures, gates and self-closing and self-latching devices required by this chapter and within the control of the owner or property owners association.

(2) An owner of a multiunit rental complex or a rental dwelling in a condominium, cooperative, or townhome project with a pool or a property owners association that owns, controls or maintains a pool shall exercise ordinary and reasonable care to maintain, repair and keep in good working order the window latches, sliding-door handle latches, sliding-door pin locks, and sliding-door security bars required by this chapter and within the control of the owner or property owners association after request or notice from the tenant that those devices are malfunctioning or in need of repair or replacement.

(3) An owner of a multiunit rental complex or a rental dwelling in a condominium, cooperative, or townhome project with a pool or a property owners association that owns, controls or maintains a pool shall inspect the pool yard enclosures, gates, and self-closing and self-latching devices on gates no less than once every thirty-one (31) days.

(4) An owner's or property owners association's duty of inspection, repair, and maintenance under this section may not be waived under any circumstances and may not be enlarged except by written agreement with a tenant or occupant of a multiunit rental complex or a member of a property owners association or as may be otherwise allowed by this chapter.



§ 45-43-21 - Compliance with chapter; exceeding chapter standards

(1) Except as provided by subsection (2) of this section and Section 45-43-23, a person who constructs or modifies a pool yard enclosure to conform with this chapter may not be required to construct the enclosure differently by a local governmental entity, common law or any other law.

(2) An owner of a multiunit rental complex or a rental dwelling in a condominium, cooperative, or townhome project with a pool or a property owners association that owns, controls or maintains a pool may, at the person's option, exceed the standards of this chapter or those adopted by the State Board of Health under Section 45-43-23. A tenant or occupant in a multiunit rental complex and a member of a property owners association may, by express written agreement, require the owner of the complex or the association to exceed those standards.

(3) A municipality may continue to require greater overall height requirements for pool yard enclosures if the requirements exist under the municipality's ordinances on July 1, 2012.



§ 45-43-23 - Enforcement of chapter

(1) A tenant of an owner of a multiunit rental complex, a member of a property owners association, a governmental entity, or any other person or the person's representative may maintain an action against the owner or property owners association for failure to comply with the requirements of this chapter. In that action, the person may obtain:

(a) A court order directing the owner or property owners association to comply with this chapter;

(b) A judgment against the owner or property owners association for actual damages resulting from the failure to comply with the requirements of this chapter;

(c) A judgment against the owner or property owners association for attorney's fees if the actual damages to the person were caused by the owner's or property owners association's intentional, malicious or grossly negligent actions; or

(d) A judgment against the owner or property owners association for a civil penalty of not more than Five Thousand Dollars ($ 5,000.00) if the owner or property owners association fails to comply with this chapter within a reasonable time after written notice by a tenant of the multiunit rental complex or a member of the property owners association; the court may award reasonable attorney's fees and costs to the prevailing party in an action brought under this subsection (1)(d).

(2) The Attorney General, a local health department, a municipality, or a county having jurisdiction may enforce this chapter by any lawful means, including inspections, permits, fees, civil fines, criminal prosecutions, injunctions, and after required notice, governmental construction or repair of pool yard enclosures that do not exist or that do not comply with this chapter.



§ 45-43-25 - Applicability to other bodies of water

The owner of a multiunit rental complex or a property owners association is not required to enclose a body of water or construct barriers between the owner's or property owners association's property and a body of water such as an ocean, bay, lake, pond, bayou, river, creek, stream, spring, reservoir, stock tank, culvert, drainage ditch, detention pond, or other flood or drainage facility.



§ 45-43-27 - Relation to other laws, regulations

Except to the extent that any local or state regulation or local ordinance imposes a stricter standard, the duties established by this chapter for an owner of a multiunit dwelling project, an owner of a dwelling in a condominium, cooperative, or townhome project and a property owners association supersede those established by common law and any local or state agency regulation and local ordinances relating to duties to inspect, install, repair or maintain:

(a) Pool yard enclosures;

(b) Pool yard enclosure gates and gate latches, including self-closing and self-latching devices;

(c) Keyed dead bolts, keyless bolting devices, sliding-door handle latches, sliding-door security bars, self-latching and self-closing devices, and sliding-door pin locks on doors that open into a pool yard area and that are owned and controlled by the owner or property owners association; and

(d) Latches on windows that open into a pool yard area and that are owned and controlled by the owner or property owners association.



§ 45-43-29 - Remedies not exclusive

The remedies contained in this chapter are not exclusive and are not intended to affect existing remedies allowed by law or other procedures.



§ 45-43-31 - Construction and purpose

The provisions of this chapter shall be liberally construed to promote its underlying purpose which is to prevent swimming pool deaths and injuries in this state.






Chapter 45 - MISSISSIPPI CONVEYANCE SAFETY ACT

§ 45-45-1 - Short title

This chapter shall be known and may be cited as the Mississippi Conveyance Safety Act.



§ 45-45-3 - Purpose of chapter

The purpose of this chapter is to provide for the safety of conveyance equipment and personnel, and to promote public safety awareness. This chapter establishes the minimum standards for conveyance personnel and services. The use of unsafe or defective lifting devices imposes a substantial probability of serious and preventable injury to employees and the public. The prevention of these injuries and protection of employees and the public from unsafe conditions is in the best interest of the people of this state. Conveyance personnel performing work covered by this chapter shall, by documented training and/or experience, be familiar with the operation and safety functions of the components and equipment. Training and experience shall include, but not be limited to, recognizing the safety hazards and performing the procedures required under this chapter.



§ 45-45-5 - Equipment covered by chapter

This chapter covers the design, construction, operation, inspection, testing, maintenance, alteration and repair of the following equipment, its associated parts, and its hoistways, except as provided by Section 45-45-7:

(a) Hoisting and lowering mechanisms equipped with a car or platform that moves between two (2) or more landings. This equipment includes, but is not limited to, the following (also see ASME A17.1/CSA B44, ASME A17.7/CSA B44.7, ASME A17.3 and ASME A18.1):

(i) Elevators;

(ii) Platform lifts;

(iii) Stairway chairlifts.

(b) Power-driven stairways and walkways for carrying persons between landings. This equipment includes, but is not limited to, the following (also see ASME A17.1/CSA B44, ASME A17.7/CSA B44.7, and ASME A17.3):

(i) Escalators;

(ii) Moving walks.

(c) Hoisting and lowering mechanisms equipped with a car that serves two (2) or more landings and is restricted to the carrying of material by its limited size or limited access to the car. This equipment includes, but is not limited to, the following (also see ASME A17.1/CSA B44, ASME A17.7/CSA B44.7, and ASME A17.3):

(i) Dumbwaiters;

(ii) Material lifts and dumbwaiters with automatic transfer devices.



§ 45-45-7 - Equipment not covered by chapter

(1) Equipment not covered by this chapter includes, but is not limited to, the following:

(a) Material hoists within the scope of ANSI A10.5;

(b) Man lifts within the scope of ASME A90.1;

(c) Mobile scaffolds, towers and platforms within the scope of ANSI A92;

(d) Powered platforms and equipment for exterior and interior maintenance within the scope of ANSI A120.1;

(e) Conveyors and related equipment within the scope of ASME B20.1;

(f) Cranes, derricks, hoists, hooks, jacks and slings within the scope of ASME B30;

(g) Industrial trucks within the scope of ASME B56;

(h) Portable equipment, except for portable escalators that are covered by ASME A17.1/CSA B44 and ASME A17.7/CSA B44.7;

(i) Tiering or piling machines used to move materials to and from storage located and operating entirely within one (1) story;

(j) Equipment for feeding or positioning materials at machine tools, printing presses, or similar equipment;

(k) Kip or furnace hoists;

(l) Wharf ramps;

(m) Railroad car lifts or dumpers;

(n) Line jacks, false cars, shafters, moving platforms and similar equipment used for installing an elevator by an elevator contractor licensed in this state.

(2) The provisions of this chapter shall not apply to any conveyance that is located in a private residence.



§ 45-45-9 - Definitions

For purposes of this chapter, the following terms are defined as follows, unless the context clearly indicates otherwise:

(a) "Administrator" means the person or persons designated by the Commissioner of Insurance.

(b) "ANSI" means the American National Standards Institute.

(c) "ASCE" means the American Society of Civil Engineers.

(d) "ASCE 21" means the American Society of Civil Engineers Automated People Mover Standards.

(e) "ASME" means the American Society of Mechanical Engineers.

(f) "ASME A17.1/CSA B44" means the Safety Code for Elevators and Escalators, an American National Standard.

(g) "ASME A17.3" means the Safety Code for Existing Elevators and Escalators, an American National Standard.

(h) "ASME A17.7/CSA B44.7" means the Performance-Based Safety Code for Elevators and Escalators, an American National Standard.

(i) "ASME A18.1" means the Safety Standard for Platform Lifts and Stairway Chairlifts, an American National Standard.

(j) "Automated people mover" means an installation defined as an "automated people mover" in ASCE 21.

(k) "Certificate of Operation" means a document that indicates that the conveyance has had the safety inspection and tests required by this chapter.

(l) "Commissioner" means Commissioner of Insurance.

(m) "Conveyance" means any elevator, dumbwaiter, escalator, moving sidewalk, platform lift, stairway chairlift or automated people mover.

(n) "Elevator" means an installation defined as an "elevator" in ASME A17.1/CSA B44.

(o) "Elevator contractor" means any sole proprietor, firm, corporation or other business entity engaged in the business of erecting, constructing, installing, altering, servicing, repairing or maintaining elevators and other conveyances.

(p) "Elevator helper or apprentice" means a person who works under the general direction of a licensed elevator mechanic.

(q) "Elevator inspector" means any person who specializes in the design, testing and maintenance inspection of elevators and other conveyances.

(r) "Elevator mechanic" means any person who is engaged in erecting, constructing, installing, altering, servicing, repairing, testing or maintaining elevators or other conveyances. For the purposes of this chapter, a certified elevator technician is considered an elevator mechanic.

(s) "Escalator" means an installation defined as an "escalator" in ASME A17.1/CSA B44.

(t) "Existing installation" means an installation defined as an "installation, existing" in ASME A17.1/CSA B44.

(u) "License" means a written license issued under this chapter.

(v) "Licensee" means the elevator mechanic, elevator contractor or elevator inspector who possesses a license issued under this chapter.

(w) "Limited Elevator Contractor" means any sole proprietor, firm or company who employs individuals to carry on a business of erecting, constructing, installing, altering, servicing, repairing, or maintaining platform lifts and stairway chairlifts within any building or structure.

(x) "Limited Elevator Mechanic" means any person who is engaged in erecting, constructing, installing, altering, servicing, repairing or maintaining platform lifts and stairway chairlifts.

(y) "Moving walk" or "moving sidewalk" means an installation defined as a "moving walk" in ASME A17.1/CSA B44.



§ 45-45-11 - Persons authorized to erect, construct, alter, replace, maintain, test, remove, dismantle or wire conveyances

(1) Only a person who is working under the direct supervision of a licensed elevator contractor and who possesses an elevator mechanic license is authorized to erect, construct, alter, replace, maintain, test, remove, dismantle or wire from the mainline feeder terminals on the controller of any conveyance contained within buildings or structures in this state. Supervision by a licensed elevator contractor is not required for removing or dismantling conveyances that are destroyed as a result of a complete demolition of a secured building or structure or where the hoistway or wellway is demolished back to the basic support structure whereby no access is permitted to endanger the safety and welfare of a person.

(2) Only a person who possesses an elevator inspector license is authorized to inspect conveyances identified in this chapter.



§ 45-45-13 - Promulgation of regulations for equipment, fees and licenses regulated by chapter

(1) The Commissioner of Insurance shall promulgate regulations for the equipment, fees and licenses regulated by this chapter. The regulations shall consider the latest Safety Code for Elevators and Escalators, ASME A17.1/CSA B44; the Safety Code for Existing Elevators and Escalators, ASME A17.3; the Performance-Based Safety Code for Elevators and Escalators, ASME A17.7/CSA B44.7, the Safety Standards for Platform Lifts and Stairway Chairlifts, ASME A18.1; and Standard for the Qualification of Elevator Inspectors, ASME QEI-1.

(2) The licensing authority shall consult with engineering authorities and organizations that are concerned with standard safety codes, the rules and regulations governing the operation, maintenance, servicing, construction, alteration, installation, and inspection of conveyances and the qualifications that are adequate, reasonable and necessary for licensing as an elevator mechanic, contractor and inspector.

(3) Exceptions and variances from the literal requirements of applicable standards and regulations may be granted in cases where an exception or variance would not jeopardize the public safety and welfare.



§ 45-45-15 - Application process; fee schedule; applicant qualifications and abilities; terms of license; renewal

(1) The Commissioner of Insurance shall develop and implement an application process and fee schedule for licenses designated in this chapter. The fee schedule adopted by the commissioner must be similar to those fees charged for similar services by the surrounding states.

(2) (a) Applicants for a mechanic license must demonstrate one (1) of the following qualifications and abilities:

(i) An acceptable combination of documented experience and education credits of, within the last five (5) years, not less than four (4) years' work experience in the elevator industry, whether in construction, maintenance or service and repair, or any combination thereof, as verified by current and previous employers, and satisfactory completion of a written examination approved by the administrator on the most recent applicable codes and standards;

(ii) Certificates of completion of an apprenticeship program for elevator mechanics having standards substantially equal to those of this chapter, and registered with the Bureau of Apprenticeship and Training or the United States Department of Labor.

(b) A license shall be issued to an applicant who holds a valid license from a state having standards substantially equal to those of this chapter without examination and upon verification of qualification by the administrator.

(c) Any person who furnishes the licensing authority with acceptable proof that the person has worked as an elevator constructor, maintenance or repair mechanic, upon making application for a license, shall be entitled to receive an elevator mechanic license without examination if the person has worked without direct and immediate supervision for a licensed elevator contractor for not less than four (4) years immediately before July 1, 2013. To be eligible to be licensed without examination under this paragraph, the person must make an application for licensure on or before July 1, 2014. A license is not required for an elevator helper or apprentice; however, a licensed mechanic is limited to directly supervise only three (3) helpers or apprentices.

(3) Applicants for an inspector license must meet the standards as set forth by the Commissioner of Insurance.

(4) (a) Applicants for an elevator contractor license must demonstrate that they have in their employ licensed elevator mechanic(s).

(b) An elevator contractor license may be issued to an applicant who holds an equivalent valid license from a state having standards substantially equal to those of this chapter.

(5) (a) Applicants for a limited elevator contractor license must demonstrate that they have in their employ licensed elevator mechanic(s).

(b) A limited elevator contractor license may be issued to an applicant who holds an equivalent valid license from a state having standards substantially equal to those of this chapter.

(6) (a) Except when otherwise expressly provided, licenses issued under this chapter shall be valid for two (2) years.

(b) The renewal of all licenses granted under the provisions of this section may be conditioned upon the submission of a certificate of completion of a course designed to ensure the continuing education of licensees. The courses shall be subject to approval by the licensing authority administrator and shall consist of not less than eight (8) hours of instruction that shall be attended and completed within one (1) year immediately preceding such license renewal.

(c) The commissioner, upon written request, may grant exception to or extend the time in which a licensee must comply with the continuing educational requirements of this section for reasons of poor health, military service or other reasonable or just causes.



§ 45-45-17 - Reasons license may be suspended, revoked or subject to civil penalty

(1) A license issued pursuant to this chapter may be suspended, revoked or subject to civil penalty by the administrator upon verification that any one or more of the following reasons exist:

(a) Any false statement as to a material matter in the application.

(b) Fraud, misrepresentation or bribery in securing a license.

(c) Failure to notify the licensing authority and the owner or lessee of an elevator or other conveyance in any condition that is not in compliance with this chapter.

(2) No license shall be suspended, revoked, denied or subject to civil penalty until after a hearing before the administrator upon notice and hearing to the licensee or applicant of at least twenty (20) days at the last known address appearing on the license or application, served personally or by registered mail. The administrator may suspend or revoke the license, deny the application, levy a civil penalty, or dismiss the proceeding.

(3) Any person, sole proprietor, firm, or corporation whose license is revoked, suspended or subject to civil penalty, or whose license application is denied, may appeal from such determination to the Commissioner of Insurance, which shall within thirty (30) days thereafter, hold a hearing, of which at least fifteen (15) days' written notice shall be given to all interested parties. The commissioner shall, within thirty (30) days after such hearing, issue a decision.

(4) Any person, sole proprietor, firm or corporation whose license is revoked suspended or subject to civil penalty, or whose license application is denied, may appeal from such determination to the Chancery Court of the First Judicial District of Hinds County, Mississippi, within twenty (20) days of the final ruling.



§ 45-45-19 - Registration of conveyances

(1) On or before December 31, 2014, the owner or lessee of every conveyance not exempted under this chapter shall register with the Commissioner of Insurance each conveyance owned or operated by the owner or lessee, giving the type, rated load and speed, name of manufacturer, its location, the purpose for which it is used, and such additional information as may be required.

(2) Conveyances placed in service on or after July 1, 2013, shall be registered at the time they are completed and placed in service.



§ 45-45-21 - Inspection, testing installation, service and maintenance of conveyances

A licensee shall inspect, test, install, service and maintain conveyances in compliance with the provisions and standards of the State Fire Prevention and Building Code.



§ 45-45-23 - Permit required before erecting, constructing, installing or altering conveyances; application for permit; revocation or expiration of permit

(1) A permit must be obtained before a conveyance covered by this chapter shall be erected, constructed, installed or altered within buildings or structures in this state. Where any material alteration is made, the device shall conform to applicable requirements as determined by the commissioner. A permit may be issued only to a licensed elevator contractor, and a copy of the permit shall be kept at the construction site at all times while the work is in progress.

(2) Each application for a permit shall be accompanied by copies of specifications and accurately scaled and fully dimensioned plans showing the location of the installation in relation to the plans and elevation of the building; the location of the machinery room/machinery space and the equipment to be installed, relocated or altered; all structural supporting members thereof, including foundations; and shall specify all materials to be employed and all loads to be supported or conveyed. The plans and specifications shall be sufficiently complete to illustrate all details of construction and design.

(3) Permits may be revoked for the following reasons:

(a) Where any false statement or misrepresentation as to the material facts was made in the application, plans, or specifications on which the permit was based.

(b) Where the permit was issued in error and should not have been issued in accordance with the code.

(c) Where the work detailed under the permit is not being performed in accordance with the provisions of the application, plans or specifications or with the code or conditions of the permit.

(d) Where the elevator contractor to whom the permit was issued fails or refuses to comply with a stop work order.

(4) (a) A permit expires if the work authorized by a permit is not commenced within six (6) months after the date of issuance.

(b) For good cause, an extension of the permit may be granted.

(5) A permit is not required for a repair.

(6) The commissioner may by rules and regulations establish a fee schedule for the permits and certifications issued under this section. The fee schedule must be similar to fees charged for the same services in surrounding states.



§ 45-45-25 - New conveyance installations to be performed by licensed elevator contractors; certificate of operation; annual renewal

(1) All new conveyance installations shall be performed by a licensed elevator contractor who must certify compliance with this chapter upon completion of the work. Before any conveyance is used, the property owner or lessee must obtain a certificate of operation. It is the responsibility of the licensed elevator contractor to complete and submit first-time registration(s) for new installations.

(2) A certificate of operation is renewable annually, except that certificates issued for platform and stairway chairlifts for private residences shall be valid for a period of three (3) years. A certificate of operation must be clearly displayed on or in each conveyance or in the machine room/machinery space for use for the benefit of code enforcement staff.



§ 45-45-27 - Inspection and testing of conveyances

(1) It shall be the responsibility of the owner of all new and existing conveyances located in any building or structure to have the conveyance inspected annually (ASME A17.1/CSA B44, category one) by a licensed elevator inspector who shall supply the property owner or lessee and the licensing authority with a written inspection report that describes any and all code violation. Property owners shall have thirty (30) days from the date of the published inspection report to be in full compliance with correcting the violations.

(2) (a) It shall be the responsibility of the owner of all conveyances to hire an elevator contractor or a limited elevator contractor to supervise the required tests at intervals in compliance with the ASME A17.1/CSA B44 Appendix N, ASME A18.1 and ASCE 21.

(b) All tests shall be performed by a licensed elevator mechanic.



§ 45-45-29 - Penalty for violation of chapter

Any owner or lessee who shall violate any of the provisions of this chapter, upon conviction thereof, shall be fined in an amount not to exceed One Thousand Five Hundred Dollars ($ 1,500.00).



§ 45-45-31 - Prospective application of chapter

The provisions of this chapter are not retroactive unless otherwise stated and equipment shall be required to comply with the applicable code at the date of its installation or within the period determined by the Commissioner of Insurance. If, upon the inspection of any device covered by this chapter, the equipment is found in dangerous condition or there is an immediate hazard to those riding or using such equipment, the administrator shall notify the owner of the condition and any corrective action taken, or required by the administrator, and shall order such alterations or additions as may be deemed necessary to eliminate the dangerous condition. Further, upon a finding of a danger to the public, the administrator may order the immediate cessation of the use of such device.



§ 45-45-33 - Construction of chapter

This chapter shall not be construed to relieve or lessen the responsibility or liability of any person, firm, or corporation owning, operating, controlling, maintaining, erecting, constructing, installing, altering, inspecting, testing, or repairing any elevator or other related mechanism covered by this chapter for damages to person or property caused by any defect therein, nor does the state assume any such liability or responsibility therefor or any liability to any person for whatsoever reason by the enactment of this chapter or any acts or omissions arising hereunder.



§ 45-45-35 - Mississippi Elevator and Conveyance Fund created; source and use of monies in fund

There is created a special fund to be designated as the "Mississippi Elevator and Conveyance Fund." The fund shall consist of monies appropriated by the act of the Legislature and monies collected by the Commissioner of Insurance for licenses, fees and penalties levied pursuant to this chapter. Unexpended amounts remaining in the fund at the end of a fiscal year shall not lapse into the State General Fund, and any interest earned or investment earnings on amounts in the fund shall be deposited to the credit of the fund. The Commissioner of Insurance may contract with a third party to assist the commissioner with carrying out the purposes of this chapter. The Commissioner of Insurance may use the monies in this fund to defray the costs of administration of this chapter, including, but not limited to, using the monies in this fund to pay a third party a reasonable fee for its services.



§ 45-45-37 - Promulgation of rules and regulations for licensing and enforcement of chapter

The Commissioner of Insurance shall have authority to promulgate rules and regulations for licensing and enforcement for all provisions in this chapter.






Chapter 47 - DNA DATA BANK

§ 45-47-1 - DNA samples to be collected from persons arrested for commission or attempted commission of certain crimes of violence; destruction of sample; penalties for obtaining, receiving or disseminating information in DNA data bank without authority [Section contingent upon funding, see subsection (6).]

(1) Every person who is arrested for the commission or attempted commission of a crime of violence as defined in Section 97-3-2 shall provide a biological sample for DNA testing to jail or detention center personnel upon booking. The analysis shall be performed by the Mississippi Crime Lab or other entity designated by the Department of Public Safety, and the results shall be maintained by the Crime Lab according to standard protocols adopted for maintenance of DNA records in conformity to federal guidelines for the maintenance of such records.

(2) (a) A DNA sample shall be collected by an individual who is trained in the collection procedures that the Crime Laboratory uses.

(b) The clerk of the court shall notify the Crime Lab of the final disposition of criminal proceedings. The Crime Lab shall destroy the sample and delete from the database all records thereof if there is no other pending qualifying warrant or capias for an arrest or felony conviction that would require that the sample remain in the DNA data bank and:

(i) The charge for which the sample was taken is dismissed;

(ii) The defendant is acquitted at trial or convicted of a lesser-included misdemeanor offense that is not an offense listed in this section;

(iii) No charge was filed within the statute of limitations, if any; or

(iv) No conviction has occurred, at least three (3) years have passed since the date of arrest, and there is no active prosecution.

(3) (a) Any person who, without authority, disseminates information contained in the DNA data bank shall be guilty of a misdemeanor.

(b) Any person who disseminates, receives, or otherwise uses or attempts to use information in the DNA data bank, knowing that the dissemination, receipt or use is for a purpose other than as authorized by law, shall be guilty of a misdemeanor.

(c) Except as authorized by law, any person who obtains or attempts to obtain any sample for purposes of having DNA analysis performed shall be guilty of a felony.

(4) (a) Any person convicted under subsection (3)(a) shall be sentenced to a fine not to exceed Five Hundred Dollars ($ 500.00) or confinement in the county jail not to exceed thirty (30) days, or both.

(b) Any person convicted under subsection (3)(b) shall be sentenced to a fine not to exceed One Thousand Dollars ($ 1,000.00) or confinement in the county jail not to exceed six (6) months, or both.

(c) Any person convicted under subsection (3)(c) shall be sentenced to a fine not to exceed One Thousand Dollars ($ 1,000.00) or commitment to the custody of the Department of Corrections not to exceed two (2) years, or both.

(5) A defendant may file a motion with the court to seek destruction of the DNA sample and deletion of such information from the record under this section.

(6) This section shall not take effect unless the Legislature has provided sufficient funds for implementing the provisions of this section, including training, as certified by the Joint Legislative Budget Committee.









Title 47 - PRISONS AND PRISONERS; PROBATION AND PAROLE

Chapter 1 - COUNTY AND MUNICIPAL PRISONS AND PRISONERS

§ 47-1-1 - Enforcement of sentences

Every convict sentenced to imprisonment in the county jail, or to such imprisonment and the payment of a fine, or the payment of a fine, shall be committed to jail, and shall remain in close confinement for the full time specified for imprisonment in the sentence of the court, and in like confinement until the fine, costs and jail fees be fully paid, unless discharged in due course of law, or as hereinafter provided. But no convict shall be held in continuous confinement under a conviction for any one (1) offense for failure to pay fine and costs in such case for a period of more than two (2) years.



§ 47-1-3 - County convicts; duty of board of supervisors

It is the imperative duty of the board of supervisors in each county in this state to require each convict sentenced to imprisonment in the county jail and the payment of a fine and costs, or to imprisonment and payment of costs, or to payment of fine and costs, to work out the sentence on the county convict farm or on the public roads or other public works of the county, or in a contiguous county, as herein provided. But any convict who is sentenced to the payment of a fine and costs and who pays such fine and costs shall thereby be relieved from working out such fine and costs, but the payment in full of such fine and costs shall not relieve such convict from working out the full time of his imprisonment as adjudged in his sentence. The board of supervisors of any county, however, may by an order spread upon its minutes, giving the reason therefor, and with the approval of the circuit judge of the district, discharge any aged or infirm convict upon his making an affidavit of his insolvency and inability to pay the fine and costs, and filing same with the clerk of the board of supervisors at any time after the expiration of his imprisonment.



§ 47-1-5 - County convicts; board of supervisors may lease or buy suitable lands

In order to carry out the provisions of Section 47-1-3, the board of supervisors of each county in this state are authorized and directed, whenever it may be necessary to buy or lease a sufficient number of acres of land within reasonable and convenient distance of the county jail to be used by the county as a county convict farm. They are also authorized to make any necessary improvements thereon, such as erecting necessary and convenient buildings, clearing, terracing and ditching and leveeing, or otherwise repairing and improving such farm, so that it may be suitable to be used as a farm upon which to work the convicts committed to the county jail, and they shall employ a competent and suitable person to be known as foreman of county farm to superintend such convict farm and manage it and to work the convicts sentenced to the county jail thereon. The board of supervisors in each county shall also have full and complete authority to buy, or rent necessary mules or horses, tractors, farming tools and implements and all other necessary things incidental to the successful operation of such convict farm in such numbers and amounts as they may reasonably contemplate will be necessary to successfully operate such farm, having in view, first, the continuous employment of all the convicts able to work thereon at remunerative labor, and second, the operation of said farm in the most economical manner consistent with the continuous working of such convicts.



§ 47-1-7 - Boards of supervisors of contiguous counties may own farm jointly; working prisoners in another county

In any county where there are not a sufficient number of convicts to make it economically feasible for such county to own and operate a county convict farm as provided for by law, the board of supervisors of any such county may agree with the board of supervisors of any contiguous county to own and operate in common with such contiguous county, a county convict farm upon which prisoners of both such counties may be detained and required to work. In like manner the board of supervisors of any county in which there are not a sufficient number of convicts to make it economically feasible to own and operate a county convict farm, may make similar arrangements with any city, town or village within said county to own and operate said farm in connection with said city, town or village. In any county where there are not a sufficient number of convicts to make it economically feasible for such county to own a farm or to own and operate a farm with a contiguous county or with a city or town, the board of supervisors of such county may contract with the board of supervisors of any contiguous county or with any county in the same circuit or chancery court district, to have its prisoners worked by the contiguous county or counties in the same circuit or chancery court district upon payment made to the board of supervisors of such contiguous county or counties in the same circuit or chancery court district for the purpose of detaining and working such prisoners. The terms of such a contract are to be agreed upon by and between the two contracting boards and the same shall not be in violation of the law. Where the board of supervisors of one county so contracts to work convicts of another county, all the provisions of Sections 47-1-1 through 47-1-37, Sections 47-1-41, 47-1-45, 47-1-47, and 47-1-61, Mississippi Code of 1972, and Section 226 of the Constitution in regard to the working of convicts shall apply to the convicts contracted for as herein provided; and the name of the convict or convicts may be entered on the jail docket of the county contracting to detain and work the convict or convicts, together with all other information required by Section 47-1-21.



§ 47-1-9 - Convicts may be worked on public roads or other county public works

In any county where it is clearly more advantageous to the county to work the county convicts or some of them on the public roads of the county, or on other works of the county exclusively public in their character, the board of supervisors shall have the authority so to order, and in such cases the board shall establish all proper regulations for the working, guarding, safekeeping, clothing, housing and subsistence of convicts while so working, and shall provide all the necessary equipment for such purpose. The board shall establish regulations for the discipline of convicts on said works, and on county farms, when a convict is persistently idle or refractory, and may enforce such regulations by penalties.



§ 47-1-11 - Convicts physically unable shall not be required to work

If any convict committed to the county jail is physically unable to do any kind of manual labor, then, upon the certificate of the county health officer or physician designated by the board of supervisors of the county, to this effect, such convict shall not be required, during the period of such physical disability, to perform manual labor on the convict farm. But all convicts shall be required each day to do and perform such work as they are physically able to do and perform and which will not impair the health of such convict, or as is not inhumane to require of him.



§ 47-1-13 - By contract county may work under guard certain prisoners before indictment and conviction

Any person being held in the county jail in default of bail to await trial, except those held for treason, murder, arson, or rape, and except such as the sheriff may deem it improper to let out, may on application to the sheriff of the county, be allowed to work on the county farm or on the public roads or other county public works as other convicts are worked and at the same wage. The board of supervisors shall settle with prisoners so working at their regular meetings monthly. But if it appears that it is not to the best interest of the county to work such prisoners, the board may decline at any time to employ them.



§ 47-1-15 - Deductions from sentence for efficient work

Any convict working under the direction of the board of supervisors who renders efficient services and complies with all necessary rules and regulations may have deducted from the term of his imprisonment one-fourth ( 1/4) thereof.



§ 47-1-17 - When convict not credited with wages

No convict shall be credited with any wages during the time of his or her escape; and if any convict escapes while being worked on a public road, or works or county farm, he or she may be pursued and retaken by any person, or officer authorized to make arrests, or board, or any one entitled to the custody or services of said convict; and when retaken such convict shall be required to work out the balance of his term of hire, not counting the period of such escape, even if the term of imprisonment and the time for which such convict was first hired had expired before the recapture. Such convict shall be liable to indictment for such escape and liable to the same punishment as for an escape from the custody of the county jail.



§ 47-1-19 - Leasing or hiring convicts unlawful; lawful public service work

(1) It is unlawful for any county-housed state inmate or county prisoner or prisoners to be leased or hired to any individual or corporation for any purpose whatsoever. Nor shall they be worked under any contractor; but in working them on county farms, or on the public roads or on any other work, which work must be of an exclusively public character, they shall be under exclusive official control and management.

(2) (a) It is lawful for a state, county or municipality to provide prisoners for public service work for nonprofit charitable organizations as defined under Section 501(c)(3) of the Internal Revenue Code if that nonprofit charitable organization provides food to charities. In addition, it is lawful for a state, county or municipality to provide prisoners for public service work for churches according to criteria approved by the Department of Corrections.

(b) The prisoners participating in the public service work under paragraph (a) shall remain under the exclusive control and management of the county or municipality.

(c) A prisoner performing public service work under this subsection shall be entitled to earned credits as provided under this chapter.



§ 47-1-21 - Sheriff to keep a jail docket; what to contain

The sheriff of each county shall keep a well bound alphabetical jail docket. In it he shall promptly enter under the proper initial the name, age, color and sex of each convict, the date of his or her commitment, each day worked on the county farm, time required to be served and amount of fine and costs and the jail fees charged against the prisoner and the date of discharge.

The sheriff shall submit his docket to the board of supervisors at each of their regular meetings, and the same shall be examined carefully by the president of the board, and by any other members who desire to examine the same, in the presence of the board while in session.



§ 47-1-23 - The sexes to be kept separate

It shall be unlawful for convicts of different sexes to be confined or worked together.



§ 47-1-25 - Officers to have access to convicts

Each county officer or officers, for any district of a county shall at all times have free access to convicts in the custody of any official for the purpose of investigating their condition and treatment. The sheriff or his deputies shall visit the convict camp or county farms where the convicts of his county are kept or worked at least once in every month and more often if necessary. He shall make a thorough inspection and investigation of the treatment of convicts and report the same in writing to the board of supervisors. For failure to perform duty in this respect the board of supervisors may fine the sheriff Twenty-five Dollars ($ 25.00).



§ 47-1-27 - Maltreatment forbidden

An official, or guard, or other employee, having the custody of any county prisoner, or any official or employee of the county having custody of any county prisoner, who shall maltreat or abuse any such convict, or who shall knowingly permit the same to be done, or who being under duty to provide sufficient and wholesome food, clothing, shelter, bathing facilities, or medical attention to such convict, shall wilfully fail to furnish the same to such convict, shall be deemed guilty of a misdemeanor, and on conviction shall be fined in any sum not less than Ten Dollars ($ 10.00) nor more than Five Hundred Dollars ($ 500.00), or shall be imprisoned not less than one (1) month, or shall suffer both such fine and imprisonment, in the discretion of the court, and it shall be the duty of the judge of the circuit court of such county to so charge the grand jury.



§ 47-1-29 - Complaint of convicts investigated

On complaint by or on behalf of any convict to any county or county district officer, that such convict had been improperly treated in any respect, it shall be the duty of such officer at once to investigate the complaint, and if it is believed to be well founded, to report the facts to the president of the board of supervisors, or to the board in session. Upon such report the board shall cite the person complained of to appear before it, and such action shall be taken by the board as shall be proper.



§ 47-1-31 - Grand jury to examine records and treatment of prisoners

Each grand jury which is impaneled shall examine the records of county prisoners and their treatment and condition and report the same to the court.



§ 47-1-33 - Each convict to have evidence of term of sentence and amount of fine

The sheriff on receiving each convict shall furnish such convict with a certificate showing the amount of the fine and costs, as far as the costs are then known, the beginning and length of his term of imprisonment. The convict shall be allowed to have and keep such certificate on or about his person, if he so desires.



§ 47-1-35 - County farms operating at loss, disposition of

(1) The board of supervisors of any county that now maintains and operates a county penal farm, commonly known as a "county farm," which farm contains more than five hundred (500) acres and less than six hundred (600) acres of land, which said farm has been continuously operating at a loss to the county for a period of five (5) years or more, and provided said county contains at least four hundred (400) square miles of territory and less than four hundred twenty-five (425) square miles of territory within its boundaries, shall sell, at public sale after receiving bids as required by law for the letting of public contracts, to the highest and best bidder for cash, said county farm; provided, however, that the said board shall retain for the benefit of the county and shall reserve from said sale, at least one-half ( 1/2) of the mineral rights and interests in said lands, with full right in the said board, in its discretion, to lease said retained and reserved mineral interests and rights, to the highest and best bidder after receiving bids therefor in the same manner, at the same or any other time.

(2) Any and all amounts received from such sale of said lands and from such lease of said mineral interests or rights, shall be, on receipt by the board, applied to the payment of the bonded indebtedness of said county.



§ 47-1-37 - Board of supervisors may hire additional labor to work on county farm

In the cultivation of crops and the gathering thereof if it shall appear necessary, from the lack of convict labor, the board of supervisors may employ free labor at current prices to work on a county convict farm until such time as the convict labor may become sufficient to complete and gather the crops started on such a farm, and pay for the same out of the county treasury.



§ 47-1-39 - Municipal prison and prisoners; municipality to pay expenses of jail officer education courses

(1) The governing authorities of municipalities shall have the power to construct and maintain a municipal prison, and to regulate the keeping of the same and the prisoners therein, and to contract with the board of supervisors, which is empowered in the premises, for the use of the county jail by the municipality; and to provide for the working of the streets by municipal prisoners, and to contract with the county for such work by county prisoners or the working of county roads by municipal prisoners, or for working same on the county farms. Municipal prisoners shall be worked on county roads or county farms only in the county in which the municipality is situated. Males and females shall be confined in separate cells or compartments.

(2) The municipality shall pay the tuition, living and travel expenses incurred by a person attending and participating in the basic and continuing education courses for jail officers.



§ 47-1-41 - Working of municipal prisoners

(1) Any person convicted of violating any ordinance of any city, town or village in this state and sentenced to pay a fine and costs therefor, and failing to do so, may be worked on the streets or other public works of the municipality in the custody of the street commissioner, or other person designated by the mayor and board of aldermen, or councilmen of such municipality and at its expense, and shall receive credit on such fine and costs as provided in Section 99-19-20 for each day so worked, and such municipality shall accord the same treatment to its convicts that is required by this chapter to county convicts. The responsibility of carrying out the provisions of this section shall devolve on the mayor and board of aldermen or board of councilmen of each municipality with reference to its convicts. In the event it is, in the judgment of the ruling authorities of any village in the state or of any small town in the state, unprofitable to work the convicts as above provided, then such village or town may contract with the board of supervisors of the county at the best price and take and work such convicts on the county farm, but the convict shall receive credit at the rate provided in Section 99-19-20 for each day worked.

(2) If a convict is unable to work or if the city, town or village is unable to provide work for the convict, the convict shall receive the credit provided in Section 99-19-20 for each day of confinement.



§ 47-1-43 - Keeping of county offenders in municipal jails pending trial

The board of supervisors of any county and the governing authorities of any municipality located within such county are hereby authorized to enter into agreements providing for the keeping of persons arrested for offenses committed within the county in which such municipality is located in the jail facilities of such municipality pending trial of such person. Such agreements may provide for the payment to the municipality by the board of supervisors from any available funds of the county of a sum not to exceed Five Dollars ($ 5.00) for each day or part thereof during which an offender may be confined in the jail of the municipality.



§ 47-1-45 - Board of supervisors may agree with municipalities of the county on terms of working municipal convicts

The board of supervisors of each county is authorized to make contract with any village or small town within the county to work its convicts on the county farm. But in agreeing to take and work such convicts the board of supervisors shall not agree to pay more per day for the labor of any municipal convict than in its judgment the labor of such convict is worth to the county, in order that in the working of such municipal convicts the county shall not do so at a loss to the county.



§ 47-1-47 - Credit allowed for labor of convicts; treatment

(1) Every county or municipal convict shall be comfortably clothed at the expense of the county or municipality, but all clothing furnished shall remain the property of the county or municipality, and shall be thoroughly fumigated and disinfected before being allotted to a convict after having been used by another, and every convict shall be sufficiently fed, to maintain his body and induce his good health, with substantial and suitable food to be furnished and prepared and paid for by the county or municipality. Every convict, for each day's work he is required to do, shall receive credit on his fine and costs assessed against him at the rate provided under Section 99-19-20, until such fine and costs are fully paid. In case the convict is serving a sentence of imprisonment, each day that he works in serving such sentence shall entitle him credit for equal time on his sentence of imprisonment, but in no instance shall a convict receive credit on the fine and costs and on the time sentenced to imprisonment for the same work. No convict shall be allowed to labor more than eight (8) hours per day, but shall be required, when able, to perform eight (8) hours labor each day.

(2) If a convict is unable to work or if the county or the municipality is unable to provide work for the convict, the convict shall receive the credit provided in Section 99-19-20 for each day of imprisonment.



§ 47-1-49 - Control over jails owned jointly by municipalities and counties

In the case of a jail owned jointly by a county and municipality, under the provisions of Section 17-5-1, the governing authorities of the county and municipality are hereby vested with full and complete authority, jurisdiction and control over such jointly owned jail facility and the governing authority of the municipality may appoint a jailer who shall be responsible for all municipal prisoners lodged in said jail in the same manner in which the sheriff is responsible for state prisoners, and such jailer shall have the same right of access to the jail as the sheriff.



§ 47-1-51 - Jointly owned jails; jail supplies

The jailer of a jail jointly owned by a county and a municipality shall, in regard to municipal prisoners, provide daily wholesome and sufficient food and drink, fire and lights when necessary and proper, and sufficient and clean bedding for all such prisoners committed to the jail, either before or after conviction. Any prisoner may, if he thinks fit, supply himself with meat and drink and bedding, but the same shall pass through the hands of the jailer to the prisoner.



§ 47-1-55 - Jointly owned jails; guards

In the case of a jail jointly owned by a county and a municipality, the circuit judge in the district in which such jail is located, upon the request and recommendation of either the sheriff of the county or the marshal or chief of police of the municipality involved in the joint ownership, may authorize additional jail guards in cases of emergency and the cost thereof shall be paid in equal proportions by the county and municipality involved.



§ 47-1-57 - Furnishing of medical aid to prisoners; nurse screening for county prisoner for nonemergency medical complaints

(1) When any person confined in jail shall be in need of medical or surgical aid, the sheriff shall immediately examine the condition of such prisoner and, if he is of the opinion that the prisoner needs such aid, he shall call in a nurse or physician to attend him. If the prisoner be unable to pay the cost, the account of the nurse or physician, when allowed and certified as required in respect to accounts of sheriffs for keeping prisoners, shall be paid, in like manner, out of the treasury of the county in which a prisoner is charged with the crime for which he is imprisoned. The board of supervisors may contract with a physician for the jail by the year.

(2) The board of supervisors of any county may authorize the sheriff to establish a program under which prisoners expressing the need for non-emergency medical attention will have access to a registered nurse who will evaluate their condition and determine the necessity for treatment by a physician. Charges for such a visit with a registered nurse shall be paid by the prisoner by deductions made by the sheriff out of any funds of the prisoner held by the sheriff or in any other manner satisfactory to the sheriff; however, such prisoner shall not be required to pay out of funds of the prisoner held by the sheriff, more than Ten Dollars ($ 10.00) per visit. If the prisoner is unable to pay the cost, the cost shall be paid out of the county treasury in the same manner as provided for payment of other medical costs in subsection (1) of this section.



§ 47-1-59 - Hospitalization of prisoners; expenses

(1) When the sheriff, marshal or any other peace officer of this state has in his lawful custody a prisoner who, through accident, injury or illness, is in need of hospitalization, such officer may take such prisoner to the nearest hospital in the county or if there be no hospital in that county, to the nearest hospital in an adjacent county and if upon arrival at such hospital any physician licensed to practice medicine in this state certifies that in his opinion such prisoner is in need of hospitalization, such prisoner shall be hospitalized in such hospital for as long as in the opinion of such physician it is necessary to so hospitalize such prisoner. If, in the opinion of the sheriff or other peace officer having custody of such prisoner at the time he is delivered to the aforesaid hospital, or in the opinion of the director of the university hospital if the prisoner be brought to that institution, it is necessary that he be placed under guard while a patient at such hospital, the sheriff of the county in which the crime he was placed in custody for committing was alleged to have taken place, shall furnish the aforesaid guard. When the aforesaid physician or other reputable physician shall certify that hospitalization no longer is needed, the prisoner shall be returned to the original place of detention.

(2) The actual expense of guarding the prisoner in the hospital shall be paid out of the general funds of the county where the prisoner was originally confined or arrested. The expense contracted incident to the hospitalization aforesaid shall be paid by the prisoner; otherwise he may be hospitalized as a state aid patient. However, if the prisoner is ineligible for state aid or the amount available for hospitalization as a state aid patient is inadequate to pay all such hospital expense of a prisoner who is financially unable to pay his own expenses, the board of supervisors of the county where the prisoner was originally confined or arrested shall, upon presentation of the certificate of the physician certifying that said prisoner was in need of hospitalization, pay from the general funds of the county the reasonable and customary charges for such services or as much thereof as is not paid by state aid. Any such payment to a hospital shall be discretionary with the board of supervisors if its county supports the hospital involved by a special tax levy for its operation and maintenance.



§ 47-1-61 - Penalty for failure to discharge convict

Any sheriff or other person having lawful custody of any convict who shall fail to discharge such convict when he shall have served the full time of his sentence and fully paid his fine and the costs charged against him, shall be guilty of a misdemeanor and punished accordingly.



§ 47-1-63 - Residency of prisoner as affected by incarceration in facility of Department of Corrections

No person shall be deemed to be a resident of a county solely because of being incarcerated in a facility under the jurisdiction of the Department of Corrections that is located in such county.






Chapter 3 - REMOVAL OF PRISONERS

§ 47-3-1 - Removal to jail of another county

When the accused is not entitled to bail, or where he fails to give bail, and there is no county jail or the jail of the county in which the offense is committed, or where the case stands for trial is, in the opinion of the committing officer or of the court having jurisdiction of the case or of the presiding judge, insufficient for the accommodation of the prisoners, or where the judge having jurisdiction of the case shall think it expedient, on grounds of public policy, so to do, it shall be the duty of the officer of the court, or circuit judge, to make an order for the removal of the accused to a convenient and safe jail of some convenient county, there to be kept until the court shall sit for the trial of the accused. It shall be the duty of the sheriff of the county to which the prisoner is so removed, to receive and safely keep him, according to the order of the court or officer having jurisdiction thereof; and it shall further be the duty of said sheriff to have the body of the accused, without further order, before the proper court of the proper county, at its next term thereafter, on the first day of the term, unless he shall have been discharged by due course of law. The county in which the offense is committed, or where the case stands for trial, shall pay all the expenses of such removal and safekeeping and return of the accused for trial.



§ 47-3-3 - No removal after commitment

A person committed or in custody on a criminal charge shall not be removed from the place of his confinement into the custody of any other officer, unless it be by habeas corpus or some other legal writ, except for trial, or in case of fire or infection, or other necessity, or in accordance with express provision of law. If any person, after such commitment, shall make out or issue any warrant or process for such removal except as authorized, it shall be void.



§ 47-3-5 - Removal to place where convicts may be worked

It shall be unlawful for any officer, convict manager, or other person to remove any convict to the state farm, county farm, road or other place where convicts may be worked before the expiration of five (5) days from the date of conviction, unless said convict may express himself so ready to go at an earlier date and such consent be entered on the minutes by order of the court. Any officer or other person violating this section shall be guilty of a misdemeanor and fined not less than fifty dollars ($ 50.00) or more than five hundred dollars ($ 500.00), or be imprisoned in the county jail not less than thirty (30) days or more than six (6) months, or both such fine and imprisonment.



§ 47-3-7 - Removal in case of infectious or contagious disease

If any infectious or contagious disease shall appear in the vicinity of any jail, or if the appearance of such disease be apprehended, the board of supervisors of the county, or, if it should not meet in time, the sheriff of the county, with the concurrence of two (2) members of such board, or of a circuit judge or chancellor, expressed in writing, may cause the prisoners confined in such jail to be removed to some suitable place of security, for safekeeping, until the threatened danger shall be over, when they shall be returned to the jail.



§ 47-3-9 - Removal in case of infectious or contagious disease; place where prisoners may be taken

Removal of prisoners pursuant to Section 47-3-7 may be to some place in the county, or to the jail of another county. The jailer of such other county shall receive the prisoners and keep them safely, and surrender them when called for by the authority of the sheriff of the county from which they were removed. All the expenses of any such removal of prisoners and their imprisonment anywhere else, shall be borne by the county chargeable with the expense of imprisonment and trial of prisoners.



§ 47-3-11 - Transfer of convicted foreign national to country of citizenship

When a treaty is in effect between the United States of America and a foreign country providing for the transfer of convicted offenders to the country of which they are citizens or nationals, the Governor, on behalf of the State of Mississippi, is authorized, subject to the terms of the treaty, to consent to the transfer of the convicted offender. The Governor is authorized to develop any policies and procedures which may be necessary to carry out the mandates of this section.






Chapter 4 - PRIVATELY OPERATED CORRECTIONAL FACILITIES

§ 47-4-1 - Privately operated correctional facilities authorized for federal and other states' inmates

(1) It is lawful for there to be located within Wilkinson County and Leflore County a correctional facility operated entirely by a private entity pursuant to a contractual agreement between such private entity and the federal government, any state, or a political subdivision of any state to provide correctional services to any such public entity for the confinement of inmates subject to the jurisdiction of such public entity. Any person confined in such a facility pursuant to the laws of the jurisdiction from which he is sent shall be considered lawfully confined within this state. The private entity shall assume complete responsibility for the inmates and shall be liable to the State of Mississippi for any illegal or tortious actions of such inmates.

(2) The Department of Corrections shall contract with the Board of Supervisors of Leflore County for the private incarceration of not more than one thousand (1,000) state inmates at a facility in Leflore County. Any contract must comply with the requirements of Section 47-5-1211 through Section 47-5-1227.

(3) It is lawful for any county to contract with a private entity for the purpose of providing correctional services for the confinement of federal inmates subject to the jurisdiction of the United States. Any person confined in such a facility pursuant to the laws of the United States shall be considered lawfully confined within this state. The private entity shall assume complete responsibility for the inmates and shall be liable to the county or the State of Mississippi, as the case may be, for any illegal or tortious actions of the inmates.

(4) It is lawful for there to be located within any county a correctional facility operated entirely by a private entity and the federal government to provide correctional services to the United States for the confinement of federal inmates subject to the jurisdiction of the United States. Any person confined in a facility pursuant to the laws of the United States shall be considered lawfully confined within this state. The private entity shall assume complete responsibility for the inmates and shall be liable to the State of Mississippi for any illegal or tortious actions of the inmates.

A person convicted of simple assault on an employee of a private correctional facility while such employee is acting within the scope of his or her duty or employment shall be punished by a fine of not more than One Thousand Dollars ($ 1,000.00) or by imprisonment for not more than five (5) years, or both.

A person convicted of aggravated assault on an employee of a private correctional facility while such employee is acting within the scope of his or her duty or employment shall be punished by a fine of not more than Five Thousand Dollars ($ 5,000.00) or by imprisonment for not more than thirty (30) years, or both.

(5) The Department of Corrections may contract with the Tallahatchie County Correctional Facility authorized in Chapter 904, Local and Private Laws of 1999, for the private incarceration of not more than one thousand (1,000) state inmates at a facility in Tallahatchie County. Any contract must comply with the requirements of Section 47-5-1211 through Section 47-5-1227. No state inmate shall be assigned to the Tallahatchie County Correctional Facility unless the inmate cost per day is at least ten percent (10%) less than the inmate cost per day for housing a state inmate at a state correctional facility.

(6) If a private entity houses state inmates, the private entity shall not displace state inmate beds with federal inmate beds unless the private entity has obtained prior written approval from the Commissioner of Corrections.

(7) It is lawful for there to be located within Leflore County a correctional facility operated entirely by a private entity pursuant to a contractual agreement between such private entity and the federal government, the State of Mississippi, or Leflore County for the incarceration of federal inmates. Such correctional facility may include a separate Leflore County jail which may be located on or adjacent to the correctional facility site. To further the provisions of this subsection:

(a) Any private entity, the State of Mississippi, or Leflore County may enter into any agreement regarding real property or property, including, but not limited to, a lease, a ground lease and leaseback arrangement, a sublease or any other lease agreement or arrangement, as lessor or lessee. Such agreements shall not exceed forty (40) years. The Department of Corrections may enter such agreements or arrangements on behalf of the State of Mississippi;

(b) The powers conferred under this subsection shall be additional and supplemental to the powers conferred by any other law. Where the provisions of this subsection conflict with other law, this subsection shall control; and

(c) The private entity shall assume complete responsibility for the inmates and shall be liable to the State of Mississippi for any illegal or tortious actions of the inmates.



§ 47-4-3 - Prerequisites to establishment of privately operated correctional facilities; petition and election

(1) Before a private correctional facility may be located in the county, the board of supervisors shall by resolution duly adopted and entered on its minutes specify the location of the facility, the nature and size of the facility, the type of inmates to be incarcerated and the identity of the private entity which will operate the facility. The board shall publish a notice as hereinafter set forth in a newspaper having general circulation in such county. Such notice shall include location of the facility, the nature and size of the facility, the type of inmates to be incarcerated and the identity of the entity which will operate the facility. Such notice shall include a brief summary of the provisions of this section pertaining to the petition for an election on the question of the location of the private correctional facility in such county. Such notice shall be published not less than one (1) time each week for at least three (3) consecutive weeks in at least one (1) newspaper having general circulation in the county.

(2) If a petition signed by twenty percent (20%), or fifteen hundred (1500), whichever is less, of the qualified electors of the county is filed within sixty (60) days of the date of the last publication of the notice with the board of supervisors requesting that an election be called on the question of locating such facility, then the board of supervisors shall adopt a resolution calling an election to be held within such county upon the question of the location of such facility. Such election shall be held, as far as practicable, in the same manner as other elections are held in counties. At such election, all qualified electors of the county may vote, and the ballots used at such election shall have printed thereon a brief statement of the facility to be constructed and the words "For the construction of the private correctional facility in (here insert county name) County" and "Against the construction of the private correctional facility in (here insert county name) County." The voter shall vote by placing a cross (x) or check mark ([checkmark]) opposite his choice on the proposition. When the results of the election on the question of the construction of the facility shall have been canvassed by the election commissioners of the county and certified by them to the board of supervisors, it shall be the duty of the board of supervisors to determine and adjudicate whether or not a majority of the qualified electors who voted thereon in such election voted in favor of the construction of the facility in such county. If a majority of the qualified electors who voted in such election vote against the construction of the facility, then the facility shall not be constructed in the county.

(3) If no petition as prescribed in subsection (2) of this section is filed with the board of supervisors within sixty (60) days of the date of the last publication of the notice, the board of supervisors shall by a resolution duly adopted and entered on its minutes, state that no petition was timely filed and the board may give final approval to the location of the facility.



§ 47-4-5 - Agreements with private sources to operate juvenile detention centers

Any local unit of government, or any local unit of government in cooperation with other local units of government, may enter into agreements with private sources for the operation and supervision of juvenile detention centers.



§ 47-4-7 - Authority, power and jurisdiction of private guards and jailers; escapees; penalties; pursuit and capture

(1) All private guards and jailers at private or public facilities shall have the same authority, power and jurisdiction as contractor's employees under the Special Needs Prison Program of 1994, if they meet the minimum training requirements for state employees performing similar duties at public correctional and detention facilities.

(2) Any inmate or person confined in a facility as provided for under subsection (1) of this section who escapes or attempts to escape from any such facility, and any person who aids or assists in such escape or attempted escape, shall be subject to the penalties as prescribed in Sections 97-9-25 through 97-9-49. Any guard or jailer at any such facility shall be authorized to pursue and assist in the capture of any such escapee.



§ 47-4-9 - County may contract with private entity for operation of county jail

The board of supervisors of any county, with the approval of the sheriff, may contract with a private entity for the management, operation and maintenance of a county jail.



§ 47-4-11 - Amendment, extension and/or renewal of certain agreements in connection with private correctional facilities

In order for the Mississippi Department of Corrections to manage funds budgeted and allocated in its Contractual Services budget category, the commissioner of the department shall have the authority to amend, extend and/or renew the term of any lease agreement or any inmate housing agreement in connection with a private correctional facility. Notwithstanding any statutory limits to the contrary, such amendment, extension and/or renewal may be for a length of time up to and including ten (10) years as is necessary for the continued operations of such facilities and implementation of the department's duties and responsibilities in accordance with Title 47 of the Mississippi Code of 1972, as amended.






Chapter 5 - CORRECTIONAL SYSTEM

OPERATION, MANAGEMENT AND PERSONNEL

§ 47-5-1 - Policy of state in operation and management of correctional system; independent internal examinations

It shall be the policy of this state, in the operation and management of the correctional system, to so manage and conduct the same in that manner as will be consistent with the operation of a modern correctional system and with the view of making the system self-sustaining. Those convicted of violating the law and sentenced to a term in the state correctional system shall have humane treatment, and be given opportunity, encouragement and training in the manner of reformation.

It shall be the policy of this state that the correctional system shall be operated and managed in the most efficient and economical manner possible. The Mississippi Department of Corrections shall so manage and operate the correctional system in that manner in order to make the system self-sustaining and to conserve state general fund revenues. The Mississippi Department of Corrections shall provide leadership to bring about the earliest possible construction of satisfactory prison inmate facilities, and shall utilize existing state resources, including inmates for prison construction labor, when and wherever practicable, in order to minimize the need for state general funds for prison construction.

It shall be the policy of this state that periodic independent internal investigations of the department shall be conducted to ensure the implementation of state correctional policies.



§ 47-5-2 - Corrections Investigative Taskforce created

(1) There is hereby created the Corrections Investigative Taskforce which shall consist of the following members: the Attorney General; State Auditor; the Chief Executive Officer of the Bureau of Narcotics, or his designee; the Chief Executive Officer of the Department of Public Safety, or his designee; the Chairman of the Senate Corrections Committee and the Chairman of the House Penitentiary Committee.

(2) The taskforce shall:

(a) Conduct or cause to be conducted periodic investigation of the Department of Corrections;

(b) Study and make recommendations on correctional policies, including, but not limited to:

(i) Drug trafficking;

(ii) Inmate gang activity;

(iii) Internal accounting and control procedures; and

(iv) Correction services and programs.

(c) Request assistance from the Department of Audit, Office of the Attorney General, Department of Public Safety, Bureau of Narcotics and any other state agency. Any state agency shall comply with a request for assistance to the fullest extent possible.

(3) The taskforce shall submit its findings and recommendations to the Governor and the Legislature no later than January 15 of each year.



§ 47-5-3 - Facilities of the correctional system; their purposes and locations

The plantation known as Parchman owned by the state in Sunflower and Quitman Counties, and in such other places as are now or may be hereafter owned or operated by the state for correctional purposes shall constitute the facilities of the correctional system for the custody, punishment, confinement at hard labor and reformation of all persons convicted of felony in the courts of the state and sentenced to the custody of the department, and whenever the term "penitentiary" or "state penitentiary" appears in the laws of the State of Mississippi, it shall mean any facility under the jurisdiction of the Department of Corrections which is used for the purposes described herein.



§ 47-5-4 - Definitions

For purposes of this chapter, the following words shall have the meaning ascribed herein unless the context shall otherwise require:

(a) "Adult" shall mean a person who is eighteen (18) years of age or older, or any person convicted of any crime not subject to the provisions of the Youth Court Law, or any person "certified" to be tried as an adult by any youth court in the state.

(b) "Juvenile," "minor" or "youthful" shall mean a person less than eighteen (18) years of age.

(c) "Offender" shall mean any person convicted of a crime or offense under the laws and ordinances of the state and its political subdivisions.

(d) "Facility or institution" shall mean any facility for the custody, care, treatment and study of offenders which is under the supervision and control of the Department of Corrections, including but not limited to the State Penitentiary property located in Sunflower and Quitman Counties.

(e) "Detention" shall mean the temporary care of juveniles and adults who require secure custody for their own or the community's protection in a physically restricting facility prior to adjudication, or retention in a physically restricting facility upon being taken into custody after an alleged parole or probation violation.

(f) "Unit of local government" shall mean a county, city, town, village, or other general purpose political subdivision of the state.

(g) "Department" shall mean the Mississippi Department of Corrections.

(h) "Commissioner" shall mean the Commissioner of Corrections.

(i) "Correctional system" shall mean the facilities, institutions, programs and personnel of the Department of Corrections utilized for adult offenders who are committed to the custody of the department.



§ 47-5-5 - Limited centralization of facilities

The commissioner, as soon as possible after passage of this section, shall prepare a plan to bring about the limited centralization of facilities within the state correctional system grounds at Parchman, Mississippi. The commissioner is authorized and empowered to use any state funds appropriated for such purposes, together with any available federal funds appropriated by the United States Congress for improvement of correctional institutions to construct modern security facilities for housing of offenders to the end that the state correctional system achieves the greatest degree of security for said offenders. Provided, however, that no new facility to house offenders shall be constructed within two-fifths (2/5) of a mile of any other offender camp. The commissioner shall bring about centralization of food facilities, recreational activities, utility services and other related facilities and correctional services that are presently decentralized within the correctional system.

It is the intent of the Mississippi Legislature that the commissioner shall fully utilize existing knowledge, architectural plans and expertise currently available with the Federal Bureau of Prisons and the Law Enforcement Assistance Administration to the end that the State of Mississippi shall have an efficient, modern, and properly secure state correctional system.

The commissioner is authorized to receive and disburse private and public grants, gifts and bequests which may be available to this state for correctional facilities, offender rehabilitation purposes and related purposes, which said sum so received shall be subject to all of the laws applicable to the State Fiscal Management Board.



§ 47-5-6 - Oversight Task Force established; composition; powers and duties

(1) There is hereby established a committee to be known as the Corrections and Criminal Justice Oversight Task Force, hereinafter called the Oversight Task Force, which must exercise the powers and fulfill the duties described in this chapter.

(2) The Oversight Task Force shall be composed of the following members:

(a) The Lieutenant Governor shall appoint two (2) members;

(b) The Speaker of the House of Representatives shall appoint two (2) members;

(c) The Commissioner of the Department of Corrections, or his designee;

(d) The Chief Justice of the Mississippi Supreme Court shall appoint one (1) member of the circuit court;

(e) The Governor shall appoint one (1) member from the Parole Board;

(f) The Director of the Joint Legislative Committee on Performance Evaluation and Expenditure Review, or his designee;

(g) The Attorney General shall appoint one (1) member representing the victims' community;

(h) The Mississippi Association of Supervisors shall appoint one (1) person to represent the association;

(i) The President of the Mississippi Prosecutors' Association;

(j) The President of the Mississippi Sheriffs' Association, or his designee; and

(k) The Office of the State Public Defender shall appoint one (1) person to represent the public defender's office.

(3) The task force shall meet on or before July 15, 2015, at the call of the Commissioner of the Department of Corrections and organize itself by electing one (1) of its members as chair and such other officers as the task force may consider necessary. Thereafter, the task force shall meet at least biannually and at the call of the chair or by a majority of the members. A quorum consists of seven (7) members.

(4) The task force shall have the following powers and duties:

(a) Track and assess outcomes from the recommendations in the Corrections and Criminal Justice Task Force report of December 2013;

(b) Prepare and submit an annual report no later than the first day of the second full week of each regular session of the Legislature on the outcome and performance measures to the Legislature, Governor and Chief Justice. The report shall include recommendations for improvements, recommendations on transfers of funding based on the success or failure of implementation of the recommendations, and a summary of savings. The report may also present additional recommendations to the Legislature on future legislation and policy options to enhance public safety and control corrections costs;

(c) Monitor compliance with sentencing standards, assess their impact on the correctional resources of the state and determine if the standards advance the adopted sentencing policy goals of the state;

(d) Review the classifications of crimes and sentences and make recommendations for change when supported by information that change is advisable to further the adopted sentencing policy goals of the state;

(e) Develop a research and analysis system to determine the feasibility, impact on resources, and budget consequences of any proposed or existing legislation affecting sentence length;

(f) Request, review, and receive data and reports on performance outcome measures as related to Chapter 457, Laws of 2014;

(g) To undertake such additional studies or evaluations as the Oversight Task Force considers necessary to provide sentencing reform information and analysis;

(h) Prepare and conduct annual continuing legal education seminars regarding the sentencing guidelines to be presented to judges, prosecuting attorneys and their deputies, and public defenders and their deputies, as so required;

(i) The Oversight Task Force shall use clerical and professional employees of the Department of Corrections for its staff;

(j) The Oversight Task Force may employ or retain other professional staff, upon the determination of the necessity for other staff;

(k) The Oversight Task Force may employ consultants to assist in the evaluations and, when necessary, the implementation of the recommendations of the Corrections and Criminal Justice Task Force report of December 2013;

(l) The Oversight Task Force is encouraged to apply for and may expend grants, gifts, or federal funds it receives from other sources to carry out its duties and responsibilities.



§ 47-5-7 - Seal

The department shall procure a United States lock-seal, to be styled "Mississippi Department of Corrections" of which the commissioner shall be the custodian. Such seal shall be used to authenticate all the written official acts, orders and process executed and issued from the department, and especially on all orders dispatched to the county jails for offenders who have been sentenced to the custody of the department.



§ 47-5-8 - Department of Corrections; creation; divisions; succession to interests of State Penitentiary and State Probation and Parole Board

(1) There is created the Mississippi Department of Corrections, which shall be under the policy direction of the Governor. The chief administrative officer of the department shall be the Commissioner of Corrections.

(2) (a) There shall be a Division of Administration and Finance within the department, which shall have as its chief administrative officer a Deputy Commissioner for Administration and Finance who shall be appointed by the commissioner, and shall be directly responsible to the commissioner.

(b) There shall be a Division of Community Corrections within the department, which shall have as its chief administrative officer a Deputy Commissioner for Community Corrections, who shall be appointed by the commissioner, and shall be directly responsible to the commissioner. The Probation and Parole Board shall continue to exercise the authority as provided by law, but after July 1, 1976, the Division of Community Corrections shall serve as the administrative agency for the Probation and Parole Board.

(3) The department shall succeed to the exclusive control of all records, books, papers, equipment and supplies, and all lands, buildings and other real and personal property now or hereafter belonging to or assigned to the use and benefit or under the control of the Mississippi State Penitentiary and the Mississippi Probation and Parole Board, except the records of parole process and revocation and legal matters related thereto, and shall have the exercise and control of the use, distribution and disbursement of all funds, appropriations and taxes now or hereafter in possession, levied, collected or received or appropriated for the use, benefit, support and maintenance of these two (2) agencies except as otherwise provided by law, and the department shall have general supervision of all the affairs of the two (2) agencies herein named except as otherwise provided by law, and the care and conduct of all buildings and grounds, business methods and arrangements of accounts and records, the organization of the administrative plans of each institution, and all other matters incident to the proper functioning of the two (2) agencies.

(4) The commissioner may lease the lands for oil, gas, mineral exploration and other purposes, and contract with other state agencies for the proper management of lands under such leases or for the provision of other services, and the proceeds thereof shall be paid into the General Fund of the state.



§ 47-5-10 - Department of Corrections; general powers and duties

The department shall have the following powers and duties:

(a) To accept adult offenders committed to it by the courts of this state for incarceration, care, custody, treatment and rehabilitation;

(b) To provide for the care, custody, study, training, supervision and treatment of adult offenders committed to the department;

(c) To maintain, administer and exercise executive and administrative supervision over all state correctional institutions and facilities used for the custody, training, care, treatment and after-care supervision of adult offenders committed to the department; provided, however, that such supervision shall not extend to any institution or facility for which executive and administrative supervision has been provided by law through another agency;

(d) To plan, develop and coordinate a statewide, comprehensive correctional program designed to train and rehabilitate offenders in order to prevent, control and retard recidivism;

(e) To maintain records of persons committed to it, and to establish programs of research, statistics and planning:

(i) An offender's records shall include a single cover sheet that contains the following information about the offender: name, including any aliases; department inmate number; social security number; photograph; court of conviction; cause number; date of conviction; date of sentence; total number of days in the department's custody or number of days creditable toward time served on each charge; date of actual custody; and date of any revocation of a suspended sentence;

(ii) The department shall maintain an offender's cover sheet in the course of its regularly conducted business activities and shall include an offender's cover sheet in each request from a court, prosecutor or law enforcement agency for a summary of an offender's records with the department, also known as a "pen-pack." The cover sheet shall conform to Rules 803(6) and 803(8) of the Mississippi Rules of Evidence for admission as an exception to the hearsay rule and may be admissible when properly authenticated according to evidentiary rules and when offered for the purpose of enhanced sentencing under Section 41-29-147, 99-19-81 or 99-19-83 or other similar purposes; and

(iii) This subsection is not intended to conflict with an offender's right of confrontation in criminal proceedings under the state or federal constitution;

(f) To investigate the grievances of any person committed to the department, and to inquire into any alleged misconduct by employees; and for this purpose it may issue subpoenas and compel the attendance of witnesses and the production of writings and papers, and may examine under oath any witnesses who may appear before it;

(g) To administer programs of training and development of personnel of the department;

(h) To develop and implement diversified programs and facilities to promote, enhance, provide and assure the opportunities for the successful custody, training and treatment of adult offenders properly committed to the department or confined in any facility under its control. Such programs and facilities may include, but not be limited to, institutions, group homes, halfway houses, diagnostic centers, work and educational release centers, technical violation centers, restitution centers, counseling and supervision of probation, parole, suspension and compact cases, presentence investigating and other state and local community-based programs and facilities;

(i) To receive, hold and use, as a corporate body, any real, personal and mixed property donated to the department, and any other corporate authority as shall be necessary for the operation of any facility at present or hereafter;

(j) To provide those personnel, facilities, programs and services the department shall find necessary in the operation of a modern correctional system for the custody, care, study and treatment of adult offenders placed under its jurisdiction by the courts and other agencies in accordance with law;

(k) To develop the capacity and administrative network necessary to deliver advisory consultation and technical assistance to units of local government for the purpose of assisting them in developing model local correctional programs for adult offenders;

(l) To cooperate with other departments and agencies and with local communities for the development of standards and programs for better correctional services in this state;

(m) To administer all monies and properties of the department;

(n) To report annually to the Legislature and the Governor on the committed persons, institutions and programs of the department;

(o) To cooperate with the courts and with public and private agencies and officials to assist in attaining the purposes of this chapter and Chapter 7 of this title. The department may enter into agreements and contracts with other departments of federal, state or local government and with private agencies concerning the discharge of its responsibilities or theirs. The department shall have the authority to accept and expend or use gifts, grants and subsidies from public and private sources;

(p) To make all rules and regulations and exercise all powers and duties vested by law in the department;

(q) The department may require a search of all persons entering the grounds and facilities at the correctional system;

(r) To submit, in a timely manner, to the Oversight Task Force established in Section 47-5-6 any reports required by law or regulation or requested by the task force.

(s) To discharge any other power or duty imposed or established by law.



§ 47-5-11 - Department to collect certain prison, probation and post-release supervision data; report to Oversight Task Force

(1) The Mississippi Department of Corrections shall collect the following information:

(a) Prison data shall include:

(i) The number of offenders entering prison on a new offense;

(ii) The number of offenders entering prison as a revocation of supervision;

(iii) The average sentence length for new prison sentences by offense type;

(iv) The average sentence length for offenders entering prison for a probation revocation;

(v) The average sentence length for offenders entering prison for a parole revocation;

(vi) The average percentage of prison sentence served in prison by offense type;

(vii) The average length of stay by offense type;

(viii) Recidivism rates. For the purposes of this report, "recidivism" means conviction of a new felony offense within three (3) years of release from prison;

1. Recidivism rates by offense type;

2. Recidivism rates by risk level;

(ix) Total prison population;

1. By offense type;

2. By type of admission into prison.

(b) Probation data shall include:

(i) The number of offenders supervised on probation;

(ii) The number of offenders placed on probation;

(iii) The number of probationers revoked for a technical violation and sentenced to a term of imprisonment in a technical violation center;

(iv) The number of probationers revoked for a technical violation and sentenced to a term of imprisonment in another type of department of correction;

(v) The number of probationers who are convicted of a new felony offense and sentenced to a term of imprisonment;

(vi) The number of probationers held on a violation in a county jail awaiting a revocation hearing; and

(vii) The average length of stay in a county jail for probationers awaiting a revocation hearing.

(c) Post-release supervision data shall include:

(i) The number of offenders supervised on post-release supervision;

(ii) The number of offenders placed on post-release supervision;

(iii) The number of post-release probationers revoked for a technical violation and sentenced to a term of imprisonment in a technical violation center;

(iv) The number of post-release probationers revoked for a technical violation and sentenced to a term of imprisonment in another type of department of correction facility;

(v) The number of post-release probationers who are convicted of a new felony offense and sentenced to a term of imprisonment;

(vi) The number of post-release probationers held on a violation in a county jail awaiting a revocation hearing; and

(vii) The average length of stay in a county jail for post-release probationers awaiting a revocation hearing.

(2) The Department of Corrections shall semiannually report information required in subsection (1) of this section to the Oversight Task Force, and upon request, shall report the information to the PEER Committee.



§ 47-5-20 - Powers and duties of commissioner

The commissioner shall have the following powers and duties:

(a) To establish the general policy of the department;

(b) To approve proposals for the location of new facilities, for major renovation activities, and for the creation of new programs and divisions within the department as well as for the abolition of the same; provided, however, that the commissioner shall approve the location of no new facility unless the board of supervisors of the county or the governing authorities of the municipality in which the new facility is to be located shall have had the opportunity with at least sixty (60) days' prior notice to disapprove the location of the proposed facility. If either the board of supervisors or the governing authorities shall disapprove the facility, it shall not be located in that county or municipality. Said notice shall be made by certified mail, return receipt requested, to the members of the board or governing authorities and to the clerk thereof;

(c) Except as otherwise provided or required by law, to open bids and approve the sale of any products or manufactured goods by the department according to applicable provisions of law regarding bidding and sale of state property, and according to rules and regulations established by the State Fiscal Management Board; and

(d) To adopt administrative rules and regulations including, but not limited to, offender transfer procedures, award of administrative earned time, personnel procedures, employment practices.



§ 47-5-23 - Management and control of correctional system to be vested in Department of Corrections

The department shall be vested with the exclusive responsibility for management and control of the correctional system, and all properties belonging thereto, subject only to the limitations of this chapter, and shall be responsible for the management of affairs of the correctional system and for the proper care, treatment, feeding, clothing and management of the offenders confined therein. The commissioner shall have final authority to employ and discharge all employees of the correctional system, except as otherwise provided by law.



§ 47-5-24 - Commissioner of Corrections; appointment; compensation; qualifications; bond

(1) The Governor shall appoint a Commissioner of Corrections, with the advice and consent of the Senate. Such commissioner may be removed by the Governor. The commissioner shall be the chief executive, administrative and fiscal officer of the department.

(2) The commissioner shall receive an annual salary fixed by the Governor, not to exceed the maximum authorized by law, in addition to all actual, necessary expenses incurred in the discharge of official duties, including mileage as authorized by law.

(3) The commissioner shall possess the following minimum qualifications:

(a) A master's degree in corrections, criminal justice, guidance, social work, or some related field, and at least six (6) years full-time experience in corrections, including at least three (3) years of correctional management experience; or

(b) A bachelor's degree in a field described in subparagraph (a) of this subsection and at least ten (10) years full-time work in corrections, five (5) years of which shall have been in correctional management; or

(c) Shall possess at least a bachelor's degree and relevant experience in fiscal management in the private or public sector.

(4) The commissioner shall be required, upon assuming the duties of his office, to execute a good and sufficient bond payable to the State of Mississippi in the sum of Two Hundred Fifty Thousand Dollars ($ 250,000.00), conditioned upon an accurate accounting for all monies and property coming into his hands. The commissioner, upon approval by the Governor, may require of other officers, employees and agents of the department a good and sufficient bond in such sum as he may determine, subject to the minimum requirements set forth herein, payable to the State of Mississippi upon like condition. The bonds shall be approved by the Governor and filed with the Secretary of State, and shall be executed by a surety company authorized to do business under the laws of this state. The premium on any such bond shall be paid by the state out of the support and maintenance fund of the department.



§ 47-5-26 - Commissioner of Corrections; employment of deputy commissioners, administrative assistant for parole matters, and prison superintendents

(1) The commissioner shall employ the following personnel:

(a) A Deputy Commissioner for Administration and Finance, who shall supervise and implement all fiscal policies and programs within the department, supervise and implement all hiring and personnel matters within the department, supervise the department's personnel director, supervise and implement all purchasing within the department and supervise and implement all data processing activities within the department, and who shall serve as the Chief Executive Officer of the Division of Administration and Finance. He shall possess either:

(i) A master's degree from an accredited four-year college or university in public or business administration, accounting, economics or a directly related field, and four (4) years of experience in work related to the above-described duties, one (1) year of which must have included line or functional supervision; or

(ii) A bachelor's degree from an accredited four-year college or university in public or business administration, accounting, economics or a directly related field, and six (6) years of experience in work related to the above-described duties, one (1) year of which must have included line or functional supervision. Certification by the State of Mississippi as a certified public accountant may be substituted for one (1) year of the required experience.

(b) A Deputy Commissioner for Community Corrections, who shall initiate and administer programs, including, but not limited to, supervision of probationers, parolees and suspensioners, counseling, community-based treatment, interstate compact administration and enforcement, prevention programs, halfway houses and group homes, technical violation centers, restitution centers, presentence investigations, and work and educational releases, and shall serve as the Chief Executive Officer of the Division of Community Services. The Deputy Commissioner for Community Corrections is charged with full and complete cooperation with the State Parole Board and shall make monthly reports to the Chairman of the Parole Board in the form and type required by the chairman, in his discretion, for the proper performance of the probation and parole functions. After a plea or verdict of guilty to a felony is entered against a person and before he is sentenced, the Deputy Commissioner for Community Corrections shall procure from any available source and shall file in the presentence records any information regarding any criminal history of the person such as fingerprints, dates of arrests, complaints, civil and criminal charges, investigative reports of arresting and prosecuting agencies, reports of the National Crime Information Center, the nature and character of each offense, noting all particular circumstances thereof and any similar data about the person. The Deputy Commissioner for Community Corrections shall keep an accurate and complete duplicate record of this file and shall furnish the duplicate to the department. This file shall be placed in and shall constitute a part of the inmate's master file. The Deputy Commissioner for Community Corrections shall furnish this file to the State Parole Board when the file is needed in the course of its official duties. He shall possess either: (i) a master's degree in counseling, corrections psychology, guidance, social work, criminal justice or some related field and at least four (4) years' full-time experience in such field, including at least one (1) year of supervisory experience; or (ii) a bachelor's degree in a field described in subparagraph (i) of this paragraph and at least six (6) years' full-time work in corrections, one (1) year of which shall have been at the supervisory level.

(c) A Deputy Commissioner for Institutions, who shall administer institutions, reception and diagnostic centers, prerelease centers and other facilities and programs provided therein, and shall serve as the Chief Executive Officer of the Division of Institutions. He shall possess either: (i) a master's degree in counseling, criminal justice, psychology, guidance, social work, business or some related field, and at least four (4) years' full-time experience in corrections, including at least one (1) year of correctional management experience; or (ii) a bachelor's degree in a field described in subparagraph (i) of this paragraph and at least six (6) years' full-time work in corrections, four (4) years of which shall have been at the correctional management level.

(2) The commissioner shall employ an administrative assistant for parole matters, who shall be an employee of the department assigned to the State Parole Board and who shall work under the guidance and supervision of the board.

(3) The administrative assistant for parole matters shall receive an annual salary to be established by the Legislature. The salaries of department employees not established by the Legislature shall receive an annual salary established by the State Personnel Board.

(4) The commissioner shall employ a superintendent for the Parchman facility, Central Mississippi Correctional Facility and South Mississippi Correctional Institution of the Department of Corrections. The Superintendent of the Mississippi State Penitentiary shall reside on the grounds of the Parchman facility. Each superintendent shall appoint an officer in charge when he is absent.

Each superintendent shall develop and implement a plan for the prevention and control of an inmate riot and shall file a report with the Chairman of the Senate Corrections Committee and the Chairman of the House Penitentiary Committee on the first day of each regular session of the Legislature regarding the status of the plan.

In order that the grievances and complaints of inmates, employees and visitors at each facility may be heard in a timely and orderly manner, each superintendent shall appoint or designate an employee at the facility to hear grievances and complaints and to report grievances and complaints to the superintendent. Each superintendent shall institute procedures as are necessary to provide confidentiality to those who file grievances and complaints.



§ 47-5-28 - Additional powers and duties of commissioner

The commissioner shall have the following powers and duties:

(a) To implement and administer laws and policy relating to corrections and coordinate the efforts of the department with those of the federal government and other state departments and agencies, county governments, municipal governments, and private agencies concerned with providing offender services;

(b) To establish standards, in cooperation with other state agencies having responsibility as provided by law, provide technical assistance, and exercise the requisite supervision as it relates to correctional programs over all state-supported adult correctional facilities and community-based programs;

(c) To promulgate and publish such rules, regulations and policies of the department as are needed for the efficient government and maintenance of all facilities and programs in accord insofar as possible with currently accepted standards of adult offender care and treatment;

(d) To provide the Parole Board with suitable and sufficient office space and support resources and staff necessary to conducting Parole Board business under the guidance of the Chairman of the Parole Board;

(e) To contract for transitional reentry center beds that will be used as noncorrections housing for offenders released from the department on parole, probation or post-release supervision but do not have appropriate housing available upon release. At least one hundred (100) transitional reentry center beds contracted by the department and chosen by the Parole Board shall be available for the parole board to place parolees without appropriate housing;

(f) To make an annual report to the Governor and the Legislature reflecting the activities of the department and make recommendations for improvement of the services to be performed by the department;

(g) To cooperate fully with periodic independent internal investigations of the department and to file the report with the Governor and the Legislature;

(h) To perform such other duties necessary to effectively and efficiently carry out the purposes of the department as may be directed by the Governor.



§ 47-5-30 - Commissioner of Corrections; development of five-year strategic plan for operation of state correctional system

(1) The Commissioner of Corrections shall develop a strategic plan for its operation of the state correctional system. The strategic plan shall cover a five-year period. The plan shall include, at a minimum, the following:

(a) A clearly defined comprehensive statement of the mission, goals and objectives of the agency;

(b) Performance effectiveness objectives for each facility under the jurisdiction of the department;

(c) A description of the department's internal management system used to evaluate its performance in relation to projected levels;

(d) Detailed plans and strategies for meeting current and future needs and achieving goals and objectives established for the state correctional system;

(e) A detailed analysis of the use of current agency resources in meeting current needs and expected future needs, and additional resources that may be necessary to meet future needs;

(f) An analysis of factors affecting projected prison populations including impact of juveniles on prison populations and how populations are expected to change within the period of the plan;

(g) A plan to remove inmates from county jails.

(2) The department shall revise the plan annually.

(3) Upon completion of the initial plan and each revision, the department shall provide copies to the Governor, the Lieutenant Governor, the Speaker of the House of Representatives, the Chairman of the Senate Corrections Committee, the Chairman of the House Penitentiary Committee, the Legislative Budget Office, the Performance Evaluation and Expenditure Review Committee, the Executive Director of the Department of Finance and Administration and the Legislative Reference Bureau.

(4) The commissioner shall develop the strategic plan before September 23, 1994.



§ 47-5-31 - Reports by commissioner; inventory

The commissioner shall monthly make to the Governor and to the State Fiscal Management Board and to the Chairmen of the Corrections Committee of the Senate and Penitentiary Committee of the House of Representatives full and complete reports of the fiscal affairs of such correctional system and of the general conditions with relation thereto. Not more than thirty (30) days after the end of each fiscal year said commissioner shall give a full and complete inventory of all property of every description belonging to the correctional system, and there shall be set opposite each item the book value of same. Such inventory shall further include a statement of the fiscal affairs of such system as of the last day of the fiscal year; and a sufficient number of copies of such inventory and report shall be printed to give general publicity thereto.



§ 47-5-33 - Commissioner authorized to administer oaths, and to summon and examine witnesses

The commissioner, in the discharge of his duties, is authorized to administer oaths, to summon and examine witnesses, and take such other steps as may be necessary to ascertain the truth of any matter about which he may have the right to inquire.



§ 47-5-35 - Auditor for correctional system

The Joint Legislative Committee on Performance Evaluation and Expenditure Review (PEER) shall appoint an auditor to audit the correctional system, and provide sufficient office facilities in the Jackson office, who shall be a certified public accountant or an experienced accountant, whose duty shall be to audit all accounts of the state correctional system for the purpose of reporting to the Legislative Budget Office. He shall report whether supplies and products bought and sold are handled in accordance with law and when bought on samples and specifications whether they measure up to such samples and specifications when the goods are received. The auditor shall report on the letting of bids and shall make a determination that all bids are advertised and let in accordance with law and shall render a report on same. The auditor shall be responsible to make a periodic inventory on all goods, machinery, livestock, farm produce or any other property of the correctional system and make a report thereon to the Legislative Budget Office on such terms and conditions and as often as required by the committee. The salaries and expenses of such auditor or his employees shall be paid from funds appropriated for support of the Legislature or its committees.

Such auditor shall make, at least, a monthly report to the Legislative Budget Office and the Chairman of the Corrections Committee of the Senate and the Chairman of the Penitentiary Committee in the House of Representatives.

The auditor shall attend all the meetings of the board and shall be notified by the board of all meetings or specially called meetings. The Joint Legislative Committee on Performance Evaluation and Expenditure Review shall provide the auditor with a secretary and such personnel as it deems necessary.



§ 47-5-37 - Fiscal comptroller, bookkeepers, and assistants; maintenance of modern accounting system; commissioner to sign warrants

The commissioner shall employ a qualified fiscal comptroller who shall be a certified public accountant and who shall be charged with the responsibility of maintaining a modern accounting system which shall accurately reflect all fiscal transactions in such manner and in such form as shall be recommended by the State Fiscal Management Board. The commissioner shall employ such qualified bookkeepers and other clerical personnel as required to maintain the accounting system who shall devote their full time to their duties as employees of the correctional system. The fiscal comptroller shall make a monthly report to the Governor and Chairmen of Corrections Committee of the Senate and the Penitentiary Committee of the House of Representatives. The fiscal comptroller shall countersign all checks. The fiscal comptroller shall have sole responsibility for all purchases and the signing of all purchase orders issued by the correctional system. Such fiscal comptroller shall execute a good and sufficient bond payable to the State of Mississippi in the sum of Fifty Thousand Dollars ($ 50,000.00), conditioned for the satisfactory performance of the duties of his office, and the accurate accounting of any moneys and properties coming into his hands.

The commissioner or his designee shall sign all requisitions for issuance of warrant authorizing any disbursement of any sum or sums on account of the correctional system, and no money shall be paid out on any account of the correctional system except on a requisition for issuance of warrant signed by him or his designee.



§ 47-5-39 - Fiscal impact notes

(1) As used in this section, "fiscal note" means the estimated dollar cost to the state for the first year and the annual cost thereafter. The term "ten-year fiscal note" means the estimated dollar cost to the state over the ten-year period following passage or adoption of the subject of the fiscal note.

(2) Whenever legislation is introduced in the Legislature, which would establish a new criminal offense or would amend the sentencing provisions of an existing criminal offense, the Department of Corrections shall provide a fiscal note and a ten-year fiscal note on the proposed legislation upon the request of any member of the Legislature. The fiscal note shall be published in electronic form on the Mississippi Legislature website as provided in Section 5-1-85.

(3) State agencies and political subdivisions shall cooperate with the department in preparing fiscal notes and the ten-year fiscal notes. Such agencies and political subdivisions shall submit requested information to the department in a timely fashion.

(4) In preparing fiscal notes and the ten-year fiscal notes, the department must accurately report to the Legislature information provided to the department by state agencies and political subdivisions.

(5) The department may request information from nongovernmental agencies and organizations to assist in preparing the fiscal note and the ten-year fiscal note.



§ 47-5-41 - Employees' oath of office

All employees, before entering upon their duties, shall take and subscribe the following oath to be filed and preserved by the commissioner:

"I do solemnly swear (or affirm) that I will faithfully and diligently

perform all the duties required of me as of the correctional system, and

will observe and execute the laws, rules and regulations passed and prescribed

for the government thereof so far as the same concerns or pertains to any

employment, and that I will not ill-treat or abuse any offender under my care

contrary to the law and the rules and regulations prescribed by legal

authority. So help me God."



§ 47-5-43 - Workers' compensation coverage

The commissioner shall purchase workers' compensation insurance with coverage for all personnel employed by the department as authorized by law, and all personnel shall be entitled to the benefits prescribed by the operation of law, Sections 71-3-1 through 71-3-111, as the same is now or may hereafter be amended, cited as the "Workers' Compensation Law."



§ 47-5-47 - Nepotism prohibited; employees not to be interested in contracts

It shall be unlawful for any person related by affinity or consanguinity within the third degree computed according to the rules of the civil law to the Governor, Lieutenant Governor or commissioner to accept any employment in the state correctional system, neither shall the commissioner or other officer or employee of the state correctional system be directly or indirectly interested in any contract, purchase or sale for or in behalf of or on account of the state correctional system.



§ 47-5-49 - Employees not to engage in other business

Neither the commissioner nor any other employee, save physicians and chaplains not employed for all their time, shall have or engage in any other business during his normal hours of employment that may require his personal attention or time. The Governor, in the case of the commissioner, and the commissioner in the case of any other employee shall receive prior notification and approve outside employment and the respective parties named herein shall punish a violation of this provision by the dismissal of the employee if the offense justifies such dismissal.



§ 47-5-54 - Status of employees as peace officers; promulgation and enforcement of speed limits upon grounds of correctional facilities

Employees assigned to the canine unit of the department may, upon request, assist law enforcement agencies by using specially trained dogs in any matter relating to the tracking, discovery or capture of any person in the enforcement of criminal statutes pertaining to the possession, sale or use of narcotics or other dangerous drugs, or in the pursuit of suspected felons and, while so doing, shall have the status of peace officers anywhere in the state and shall have the status of law enforcement officers and peace officers as contemplated by Sections 45-6-3, 97-3-7 and 97-3-19.

Employees of the department while performing their officially assigned duties relating to the custody, control, transportation, recapture or arrest of any offender within the jurisdiction of the department or any offender of any jail, penitentiary, public workhouse or overnight lockup of the state or any political subdivision thereof not within the jurisdiction of the department, shall have the status of peace officers anywhere in the state in any matter relating to the custody, control, transportation or recapture of such offender, and shall have the status of law enforcement officers and peace officers as contemplated by Sections 45-6-3, 97-3-7 and 97-3-19.

The commissioner may appoint investigators with the Corrections Investigation Division who have been certified by the Board on Law Enforcement Officer Standards and Training and who shall be empowered to investigate and enforce all applicable regulations of the department, which are related to the functions and missions of the department, and all laws of the State of Mississippi and who shall be empowered to investigate and enforce all laws of the State of Mississippi in private correctional facilities and regional county correctional facilities. These employees shall have the status of law enforcement officers and peace officers as contemplated by Sections 45-6-3, 97-3-7 and 97-3-19.

These officers shall be under the supervision of the commissioner. These officers may perform any service of process required to be performed at any facility owned by the Department of Corrections, at any private correctional facility or at any regional county correctional facility.

The commissioner may promulgate rules regulating the speed of motor vehicles on roads within the grounds of any correctional facility and such restrictions may be enforced by employees of the department by citation or as otherwise prescribed by law.



§ 47-5-55 - Exemption from jury service

The officers and employees of the state correctional system are exempt from jury service.



§ 47-5-56 - Lease of property; operating funds; disposal of income; transfer of property

The department shall lease to the Mississippi Commission on Wildlife, Fisheries and Parks for a period of twenty (20) years all timberlands in Quitman County for an annual rental of One Dollar ($ 1.00). The lands so leased to the Mississippi Commission on Wildlife, Fisheries and Parks shall be used and maintained as a public game and fish management area. Proceeds from the sale of the timber or from any forest management practice shall be deposited into the Lambert State Forest Revolving Fund created in Section 47-5-78. All costs associated with the management of timber shall be paid from the fund. The remaining funds shall then be deposited in the Prison Agricultural Enterprises Fund, as created in Section 47-5-66. Any timber needed in the building operations carried on by the department may be purchased by the department at a cost not to exceed the cost of the management of that timber. Upon the transfer of the real property described in Section 1 of Chapter 517, Laws of 2001, to the Department of Wildlife, Fisheries and Parks, the department and the Mississippi Department of Wildlife, Fisheries and Parks may terminate or modify as appropriate any lease entered into under this section regarding such property.



§ 47-5-58 - Sales by commissary to persons or agencies

The commissary located at any facility of the correctional system shall not sell to any person or agency, any food or other commodities, whether produced by the correctional system or not, for any amount less than the wholesale price of such food or other commodities in the area of the facility.



§ 47-5-64 - Agricultural leases of prison lands to private entities; reservation of additional land for agricultural or nonagricultural projects of Department of Corrections; lease of prison land for power generation or other commercial or industrial projects

(1) The commissioner is hereby directed to determine the number of acres and location of land under the department's jurisdiction that are needed for security purposes, for Prison Agricultural Enterprises and for nonagricultural purposes. The commissioner shall designate and reserve such additional land for agricultural or nonagricultural enterprise projects of the department, as he deems necessary. The commissioner shall then recommend to the Department of Finance and Administration the number of acres of department land that should be leased to private entities and the term of the leases.

(2) The Department of Finance and Administration is authorized to lease for agricultural purposes that Penitentiary land so recommended for not less than three (3) nor more than eight (8) years, with the approval of the Public Procurement Review Board.

(3) The Department of Finance and Administration, with the approval of the Governor, the Secretary of State and the Commissioner of the Department of Corrections, is authorized to lease Penitentiary land for power generation projects or other commercial or industrial projects at the same time that it leases the land as prescribed in subsection (2) of this section. The Department of Finance and Administration is authorized to negotiate all aspects of leases or related agreements executed under this subsection consistent with the following:

(a) The period of the lease term combined with the term of renewal shall not exceed forty (40) years.

(b) Any lease or renewal lease shall:

(i) Provide for periodic rent adjustments throughout the term of the lease; and

(ii) Require the lessee to provide a decommissioning and restoration bond or other security securing the lessee's obligation to remove all aboveground and underground facilities to a depth of at least three (3) feet underground and to restore the surface to a condition similar to its condition before the commencement of the lease.

(c) Any lease or renewal lease may provide for any combination of the following: base rent, bonuses, percentage of income payments, royalty payments or other terms and conditions that the Department of Finance and Administration deems necessary to maintain a fair and equitable return to the state and to protect the leased land throughout the term of the lease or renewal lease.

(d) Oil, gas and mineral rights in the leased land shall be reserved to the State of Mississippi.

(e) This subsection does not authorize the sale or transfer of title to any state lands.

(f) The Department of Finance and Administration may charge fees and expenses, not to exceed costs, incurred in administering this subsection.

(g) Any monies derived from leasing lands under this subsection shall be deposited to the Prison Agricultural Enterprise Fund as provided in Section 47-5-66.



§ 47-5-66 - Agricultural leases of prison lands to private entities; procedures; methods of payment of rents; disposal of income; fee per acre in lieu of ad valorem taxes

(1) Except as provided in Section 47-5-64(3), it shall be the duty of the Department of Finance and Administration, with the approval of the Public Procurement Review Board, to lease lands at public contract upon the submission of two (2) or more sealed bids to the Department of Finance and Administration after having advertised the land for rent in newspapers of general circulation published in Jackson, Mississippi; Memphis, Tennessee; the county in which the land is located; and contiguous counties for a period of not less than two (2) successive weeks. The first publication shall be made not less than ten (10) days before the date of the public contract, and the last publication shall be made not more than seven (7) days before that date. The Department of Finance and Administration may reject any and all bids. If all bids on a tract or parcel of land are rejected, the Department of Finance and Administration may then advertise for new bids on that tract or parcel of land. Successful bidders shall take possession of their leaseholds at the time authorized by the Department of Finance and Administration. However, rent shall be due no later than the day upon which the lessee shall assume possession of the leasehold, and shall be due on the anniversary date for each following year of the lease. The Department of Finance and Administration may provide in any lease that rent shall be paid in full in advance or paid in installments, as may be necessary or appropriate. In addition, the Department of Finance and Administration may accept, and the lease may provide for, assignments of federal, state or other agricultural support payments, growing crops or the proceeds from the sale thereof, promissory notes, or any other good and valuable consideration offered by any lessee to meet the rent requirements of the lease. If a promissory note is offered by a lessee, it shall be secured by a first lien on the crop of the lessee, or the proceeds from the sale thereof. The lien shall be filed pursuant to Article 9 of the Uniform Commercial Code and Section 1324 of the Food Security Act of 1985, as enacted or amended. If the note is not paid at maturity, it shall bear interest at the rate provided for judgments and decrees in Section 75-17-7 from its maturity date until the note is paid. The note shall provide for the payment of all costs of collection and reasonable attorney's fees if default is made in the payment of the note. The payment of rent by promissory note or any means other than cash in advance shall be subject to the approval of the Public Procurement Review Board, which shall place the approval of record in the minutes of the board.

(2) There is created a special fund to be designated as the "Prison Agricultural Enterprises Fund" and to be used for the purpose of conducting, operating and managing the agricultural and nonagricultural enterprises of the department. Any monies derived from the leasing of Penitentiary lands, from the sales of timber as provided in Section 47-5-56, from the prison's agricultural enterprises or earmarked for the Prison Industries Fund shall be deposited to the special fund. However, fifteen percent (15%) of the monies derived from the leasing of Penitentiary lands under Section 47-5-64(3) shall be deposited to a special fund to be distributed annually on a student pro rata basis to the public schools located in Sunflower County by the Department of Finance and Administration.

(3) All profits derived from prison industries shall be placed in a special fund in the State Treasury to be known as the "Prison Industries Fund," to be appropriated each year by the Legislature to the nonprofit corporation, which is required to be organized under the provisions of Section 47-5-535, for the purpose of operating and managing the prison industries.

(4) The state shall have the rights and remedies for the security and collection of the rents given by law to landlords.

(5) Lands leased for agricultural purposes under Section 47-5-64(2) shall be subject to a fee-in-lieu of ad valorem taxes, including taxes levied for school purposes. The fee-in-lieu shall be Nine Dollars ($ 9.00) per acre. Upon the execution of the agricultural leases to private entities as authorized by Section 47-5-64(2), the Department of Finance and Administration shall collect the in lieu fee and shall forward the fees to the tax collector in which the land is located. The tax collector shall disburse the fees to the appropriate county or municipal governing authority on a pro rata basis. The sum apportioned to a school district shall not be less than the school district's pro rata share based upon the proportion that the millage imposed for the school district by the appropriate levying authority bears to the millage imposed by the levying authority for all other county or municipal purposes. Any funds obtained by the corporation as a result of sale of goods and services manufactured and provided by it shall be accounted for separate and apart from any funds received by the corporation through appropriation from the State Legislature. All nonappropriated funds generated by the corporation shall not be subject to appropriation by the State Legislature.

(6) Any land leased, as provided under Section 47-5-64(2), shall not be leased for an amount less than would be received if such land were to be leased under any federal loan program. In addition, all leases shall be subject to the final approval of the Public Procurement Review Board before such leases are to become effective.



§ 47-5-70 - "Board" and "lessee" defined

As used in this chapter, "board" shall include the Mississippi Board of Corrections or its successor, and "lessee" shall mean the Mississippi Cooperative Extension Service.



§ 47-5-71 - Construction or pavement of roads

The State Highway Commission and the Mississippi Department of Corrections are hereby authorized to enter into and perform agreements to contract together for the construction or the pavement of roads by the State Highway Department in and adjoining to any facility of the correctional system.



§ 47-5-72 - Establishment of regional recycling centers at regional correctional facilities; participation of inmates in recycling center work program

The Department of Corrections, counties and municipalities are authorized to develop regional recycling centers at regional correctional facilities. The department may establish a work program for inmates to participate in the recycling program. Inmates that are ineligible to participate in joint state-county programs and public service programs are also ineligible to participate in the program established for regional recycling centers.



§ 47-5-75 - Suits by or against board of corrections; tort liability insurance

The department is authorized to bring and maintain suits for the collection and enforcement of all demands and debts owing to the correctional system. No bond for costs, appeal bond, supersedeas bond or other security shall at any time be required of the department in any civil suit of any kind brought by or against it or its employees in their official capacity, except such suits as may be brought against it or them by the State of Mississippi. The Attorney General of the State of Mississippi is hereby directed to assist the department in the filing and prosecution of any suits filed herein.

The department shall have the further power and authority, in its discretion, to take adequate liability insurance on the operation of said correctional system, including liability insurance to protect the commissioner and other regular employees of the correctional system from tort actions in any state or federal court.



§ 47-5-76 - Payment of court costs for inmate's civil action against Department employee pertaining to condition of confinement

(1) Except as provided in subsection (2) of this section, if an inmate plaintiff files a pauper's affidavit in a civil action and the defendant is an employee of the department and the civil action pertains to the inmate's condition of confinement, the department shall pay, out of any funds available for such purpose, all costs of court assessed against the inmate in the civil action. However, the department shall not pay the costs of court if the inmate has on three (3) or more prior occasions, while incarcerated, brought an action or appeal that was dismissed on the grounds that it was frivolous, malicious, or failed to state a claim upon which relief could be granted.

An inmate shall not bring a civil action or appeal a judgment in a civil action or proceeding in forma pauperis if the prisoner has, on three (3) or more prior occasions, while incarcerated or detained in any facility, brought an action or appeal in a court that was dismissed on the grounds that it was frivolous, malicious, or failed to state a claim upon which relief may be granted, unless the prisoner is under imminent danger of serious physical injury.

(2) An inmate who proceeds in forma pauperis in a civil action shall pay twenty percent (20%) per month of the funds in his or her inmate account to the Department of Corrections until all filing fees and costs of his or her litigation are paid to the department. The department may withdraw such funds automatically from the account of any inmate permitted a civil filing as a pauper. If an inmate is allowed an appeal in forma pauperis of a civil action, the inmate shall reimburse all costs and fees to the department by automatic withdrawal each month in the amount of twenty percent (20%) of his or her funds until all state funds are reimbursed.



§ 47-5-77 - Remission to State Treasurer of funds belonging to correctional system; payment of bills and accounts of correctional system

The commissioner shall remit to the State Treasurer all moneys belonging to the correctional system received by him in accordance with the provisions of Section 7-9-21. All bills and accounts of said correctional system shall be paid from appropriations made by the Legislature upon sworn accounts and warrants drawn by the State Fiscal Management Board on the State Treasurer in the same manner as provided by general law. Each account shall be approved by the commissioner or, in the commissioner's absence, by his designee.



§ 47-5-78 - Creation of the "Lambert State Forest Revolving Fund."

There is established within the State Treasury a revolving fund to fund forest management costs provided under Sections 47-5-56 and 47-5-66 for the Lambert State Forest in Quitman County and shall be disbursed as provided in those sections. The fund shall be called the "Lambert State Forest Revolving Fund," and moneys for the fund shall accrue from any revenues derived from the Lambert State Forest including, but not limited to, timber sales and any other revenue derived from forest management practices. The State Treasurer shall invest all monies in the fund, and interest earned on the investments shall be paid back into the fund and not into the General Fund. The fund shall be audited annually by the State Auditor.



§ 47-5-79 - How purchases to be made

All contracts for the purchase of materials, supplies, equipment and sustenance for the offenders of the correctional system shall be made under the provisions of the state purchasing law, same being Sections 31-7-1 through 31-7-55.



§ 47-5-85 - Chapel for religious worship; chaplain

There shall be provided an area at each facility of the correctional system for religious worship to be conducted by the chaplain's office of the Mississippi Department of Corrections. The chaplains will have ingress and egress to all facilities of the Mississippi Department of Corrections for the purpose of providing religious services to the offenders incarcerated therein.



§ 47-5-87 - No gasoline or motor oil to be sold

No gasoline or motor oil shall be sold for personal use by the state correctional system to any of its employees. Gasoline shall be delivered only in tank truck or tank car lots in such quantities as the commissioner may deem necessary, and motor oil in such quantities as may be needed.



§ 47-5-89 - No solicitation nor contribution for political purposes

If any officer or employee of the state or county government, or any employee of the state correctional system, or any other person shall solicit or accept from any employee of the state correctional system, or from any offender therein, any contribution of money or other property for political or election purposes he shall be guilty of a misdemeanor, and on conviction shall be fined not less than One Hundred Dollars ($ 100.00) nor more than Five Hundred Dollars ($ 500.00), or imprisoned in the county jail not less than sixty (60) days nor longer than one hundred twenty (120) days, or both, and if an employee of the state correctional system he shall be immediately and permanently removed from further employment with the state correctional system.



§ 47-5-91 - Transportation of children of employees to school; payment of tuition

The commissioner is authorized and directed to provide for transportation of children of employees of the Mississippi State Penitentiary both in Sunflower County and Quitman County to a public elementary or secondary school located in those counties and to pay for such transportation out of the support and maintenance fund of the department of correction. The commissioner shall further pay to any public elementary or secondary school located in said counties which said children are sent, an amount not to exceed Sixty Dollars ($ 60.00) per student per month as tuition, which also shall be paid out of the support and maintenance fund of the department of correction. Any student who receives benefits under this section shall not be eligible for any other educational financial state grant or loan.



§ 47-5-93 - Governor to make inspections

It shall be the duty of the Governor to make personal inspection of the central facilities of the state correctional system and offenders twice during each and every year at such times as may suit his convenience, and without previous notice to the commissioner, and the commissioner, when required so to do, shall afford all necessary facilities for making such inspection.



§ 47-5-94 - Annual structural and environmental inspections; report of findings

The Bureau of Building, Grounds and Real Property Management of the Department of Finance and Administration and the State Board of Health are hereby authorized and directed, upon the passage of this section, to institute permanent annual structural and environmental inspections of institutional housing and service facilities at the State Penitentiary, such inspections to include but not be limited to, structural soundness, repairs and maintenance of buildings; food service; fire and safety hazards; fresh water supply; wastewater system; sewage collection and treatment; solid waste collection, storage and disposal; rodent and pest control and general institutional housekeeping.

All other state agencies, authorities, boards, commissions and departments are hereby directed, upon the request of the Commissioner of Corrections, the Bureau of Building, Grounds and Real Property Management of the Department of Finance and Administration or the State Board of Health, to assist in such inspections with the fullest degree of reasonable cooperation.

Within thirty (30) days of the completion of the inspections provided for herein, the participants shall compile a written report of their findings which shall be submitted to the Governor, the Commissioner of Corrections and the Warden or Superintendent of the State Penitentiary at Parchman.



§ 47-5-95 - Officials to be admitted to places where offenders kept and worked; visitors to correctional system facilities

The members of the executive department, except the Governor and Lieutenant Governor, and judicial departments of the state and members of the Legislature, shall with advance notice to the commissioner be admitted into the correctional system or any facility thereof, and other places where offenders are kept and worked, at all proper hours, for the purpose of observing the conduct thereof, and may hold conversations with the offenders apart from all correctional system officials. Other persons may visit a correctional system facility under such rules and regulations as may be established by the commissioner who shall be liable to the state on his bond for negligence in security and in an amount to be determined by the courts.



§ 47-5-99 - Creation of classification hearing officers and disciplinary hearing officers

There are hereby created classification hearing officers and disciplinary hearing officers of the correctional system to be appointed by the commissioner.



§ 47-5-101 - Meetings and minutes of classification and disciplinary hearing officers

The classification and disciplinary hearing officers shall maintain a record of all actions and orders by minutes. The hearing officers shall meet on a regular basis.



§ 47-5-103 - Powers and duties of classification hearing officer and classification board as to classification of offenders

(1) The classification hearing officer shall be responsible for assigning a classification to each offender within forty (40) days after the offender's commitment to the custody of the department. The classification shall determine the offender's work duties, living quarters, educational, vocational or other rehabilitation programs, and privileges to be accorded the offender while in custody of the department. The classification hearing officer, in assigning classifications, shall consider the offender's age, offense and surrounding circumstances, the complete record of the offender's criminal history including records of law enforcement agencies or of a youth court regarding that offender's juvenile criminal history, family background, education, practical or employment experience, interests and abilities as evidenced by mental and psychological examination and knowledge obtained by the classification hearing officer in personal interview with the offender. The classification hearing officer shall use the above criteria to assign each offender a classification which will serve and enhance the best interests and general welfare of the offender. The designee or designees of the commissioner shall approve or disapprove each classification. The classification hearing officer shall provide the State Parole Board with a copy of the classification assigned to each offender in the custody of the department who is eligible for parole.

(2) The classification board, consisting of the commissioner, or his designee, deputy commissioner of institutions and the director of offender services may change an action of the classification or disciplinary hearing officer if the board makes a determination that the action of the hearing officer was not supported by sufficient factual information. The commissioner, in emergency situations, may suspend the classification of an offender or offenders for a period of not exceeding fifteen (15) days to relieve the emergency situation. The classification of each offender may be reviewed by a classification hearing officer at least once each year. In no case shall an offender serve as a servant in the home of any employee other than authorized by the commissioner.

(3) The classification board shall establish substantive and procedural rules and regulations governing the assignment and alteration of inmate classifications, and shall make such rules and regulations available to any offender upon request.



§ 47-5-104 - Demotion of offender or forfeiture of earned time

The commissioner shall designate a disciplinary hearing officer to hear evidence and to make decisions in all cases when an offender has been issued a rule violation report and is subject to be demoted or having earned time taken from him. All proceedings of a disciplinary hearing officer shall be taped and retained for at least three (3) years. The commissioner shall not attend any hearings whereby an offender is subject to be demoted or having earned time taken away.



§ 47-5-105 - Entry of bids, bills, and invoices in minutes before award or payment; copies to be sent

The award of all contracts in excess of Five Hundred Thousand Dollars ($ 500,000.00) entered into by the commissioner shall be approved by the Public Procurement Review Board and shall be entered on the minutes of such board before any funds shall be expended therefor. Provided further, that the entrance of the award of contracts on the minutes of the Public Procurement Review Board shall contain a detailed accounting of all bids entered showing clearly the lowest bid and best bid that was awarded in each and every case and, if the bid accepted is not the lowest, then the reasons and justification for not accepting the lowest bid shall be spread on the minutes. A true copy of the minutes of each meeting of such Public Procurement Review Board shall be sent monthly to the Governor, members of the Legislative Budget Office and Chairmen of the Corrections Committees of the Senate and the House of Representatives.



§ 47-5-107 - Cancellation of contracts

Any contract entered into by any person, firm or corporation with the department can be cancelled, in the discretion of the commissioner, upon a finding of fact by the correctional system auditor provided for in Section 47-5-35, and entered on the minutes of the Public Procurement Review Board, that the person, firm or corporation doing business with the correctional system has violated either the published regulations of the correctional system or the laws of the State of Mississippi.



§ 47-5-108 - Self-sustaining food facilities established at certain penitentiary and correctional facilities; Employee Cafeteria Funds

The Mississippi Department of Corrections is hereby authorized to provide self-sustaining facilities for the preparation and serving of food for employees and visitors of the Mississippi State Penitentiary, the Central Mississippi Correctional Facility, and the South Mississippi Correctional Institution. The commissioner shall promulgate policies and procedures for the operation of such facilities. In addition, the funds derived from these operations shall remain in separate accounts, hereafter known as the "Employee Cafeteria Funds." The profits, if any, shall be distributed at the direction of the Commissioner of Corrections.



§ 47-5-109 - Operation of inmate canteen facilities; Canteen Fund

(1) The State Department of Corrections is hereby authorized to operate a facility or facilities to be known as an inmate canteen facility or facilities, the purpose of which is to make available certain goods and other items of value for purchase by offenders confined at the State Penitentiary at Parchman, offenders confined at any other facility of the department, certain employees of the department and certain persons visiting offenders or employees. The commissioner shall promulgate rules and regulations for the operation of such a facility.

(2) Any funds which may be derived from the operation of an inmate canteen facility or facilities shall be deposited into an account to be known as the Canteen Fund. For accounting purposes, certain allocated costs attributable to the operation of such a facility, and as prescribed by the rules and regulations of the board, shall be chargeable as operating costs against profits earned. These costs of operation which are chargeable shall include, but shall not be limited to, rent allocation, utility allocation and employee wages. Any net profits which may accrue from the operation of such a facility and any interest earned thereon shall be deposited into the Inmate Welfare Fund.






OFFENDERS

§ 47-5-110 - Commitments to be to department and not to particular institutions or facilities; transfers of offenders; community prerelease program; conditions; immunity for commissioner of corrections; regimented inmate discipline programs.

(1) Commitment to any institution or facility within the jurisdiction of the department shall be to the department, not to a particular institution or facility. The commissioner shall assign a newly committed offender to an appropriate facility consistent with public safety; provided, however, that any offender who, in the opinion of the sentencing judge, requires confinement in a maximum security unit shall be assigned, upon initial commitment, to the Parchman facility. The commissioner may extend the place of confinement of eligible offenders as provided under subsection (2) of this section. He may transfer an offender from one (1) institution to another, consistent with the commitment and in accordance with treatment, training and security needs. The commissioner shall have the authority to transfer inmates from the various correctional facilities of the department to restitution centers if such inmates meet the qualifications prescribed in Section 99-37-19. The commissioner shall prepare appropriate standards of eligibility for such transfers of offenders from one (1) institution to another institution and transfers of offenders who meet the qualifications for placement in restitution centers. The commissioner shall have the authority to remove the offenders from restitution centers and to transfer them to other facilities of the department. The commissioner shall obtain the approval of the sentencing court before transferring an offender committed to the department to a restitution center. On the request of the chief executive officer of the affected unit of local government, the commissioner may transfer a person detained in a local facility to a state facility. The commissioner shall determine the cost of care for that person to be borne by the unit of local government. The commissioner may assign to a community work center, any offender who is convicted under the Mississippi Implied Consent Law and who is sentenced to the custody of the Department of Corrections, except that if a death or a serious maiming has occurred during the commission of the violation of the Mississippi Implied Consent Law, then the offender so convicted may not be assigned to a community work center.

(2) The department may establish by rule or policy and procedure a community prerelease program which shall be subject to the following requirements:

(a) The commissioner may extend the limits of confinement of offenders serving sentences for violent or nonviolent crimes who have six (6) months or less remaining before release on parole, conditional release or discharge to participate in the program. Parole violators may be allowed to participate in the program.

(b) Any offender who is referred to the program shall remain an offender of the department and shall be subject to rules and regulations of the department pertaining to offenders of the department until discharged or released on parole or conditional release by the State Parole Board.

(c) The department shall require the offender to participate in work or educational or vocational programs and other activities that may be necessary for the supervision and treatment of the offender.

(d) An offender assigned to the program shall be authorized to leave a community prerelease center only for the purpose and time necessary to participate in the program and activities authorized in paragraph (c) of this subsection.

(3) The commissioner shall have absolute immunity from liability for any injury resulting from a determination by the commissioner that an offender shall be allowed to participate in the community prerelease program.

(4) (a) The department may by rule or policy and procedure provide the regimented inmate discipline program and prerelease service for offenders at each of its major correctional facilities: Mississippi State Penitentiary, Central Mississippi Correctional Institution and South Mississippi Correctional Institution.

(b) The commissioner may establish regimented inmate discipline and prerelease programs at the South Mississippi Correctional Institution. Offenders assigned to this facility may receive the services provided by the regimented inmate discipline program. The prerelease program may be located on the grounds of this facility or another facility designated by the commissioner.



§ 47-5-1101 - Offenders to pay costs of requested transfers between facilities

Whenever an offender in the custody of the Department of Corrections is transferred, upon request, from one (1) facility to another, the offender must pay to the department an amount equal to Forty Cents ($.40) per mile for each mile traveled from the transferor facility to the transferee facility or Twenty-five Dollars ($ 25.00), whichever is greater, to cover the costs of the transfer. An offender may not be required to pay for the costs of any transfer that is initiated by the Department of Corrections.



§ 47-5-111 - Transportation of offenders to correctional system facilities; processing of offenders at receiving stations

The commissioner shall make suitable provision and regulations for the safe and speedy transportation of offenders from counties of their confinement to the appropriate facility of the correctional system by the sheriffs of such respective counties if such sheriffs are willing to perform such services as cheaply as the correctional system can have it done otherwise. Such transportation shall be on state account. In no instance shall the offenders be carried direct from the county jails to a correctional facility, but shall be carried to the appropriate receiving station as designated by the commissioner where the character of labor which each offender may reasonably perform shall be determined. Upon the arrival of each offender at such receiving station, the commissioner shall cause a statement to be made by the offender, giving a brief history of his life, and showing where he has resided, the names and post office addresses of his immediate relatives, and such other facts as will tend to show his past habits and character. The commissioner shall, by correspondence or otherwise, verify or disprove such statements, if practicable, and shall preserve the record and information so obtained for future reference. The commissioner shall have authority to designate such vehicles as are necessary to transport offenders.



§ 47-5-113 - Offenders of the United States courts

The offenders of the courts of the United States sentenced to confinement in the state correctional system shall on delivery to the correctional system be confined in the correctional system according to their several sentences and be treated as other offenders, the United States supporting such offenders and paying the expenses of executing their sentences.









